Title 1 - General Provisions

§ 1-1. Contents and designation of Code

The laws embraced in this and the following titles, chapters, articles and sections of this act shall constitute, and be designated and cited as the "Code of Virginia," hereinafter referred to as "the Code" or "this Code."

Code 1919, § 1; R. P. 1948, § 1-1.



§ 1-2. Effective date of Code

All the provisions of this Code shall be in force on and after February 1, 1950, except as provided in § 1-2.1.

Code 1919, § 6567; R. P. 1948, § 1-2 .



§ 1-2.1. Effective date of certain provisions

The following provisions of this Code shall become effective July 1, 1948, namely:

Chapter 1 of Title 1; Chapters 1, 8, 9, 12, 14, 15, and 16 of Title 2; Chapter 13 of Title 3; Chapter 11 of Title 6; Chapters 2 and 5 of Title 9; all of Title 10; Article 7 of Chapter 1 of Title 14; Article 3 of Chapter 6 of Title 18; Chapter 2 of Title 19; Chapter 3 of Title 24; Chapter 3 of Title 27; Chapters 15 and 19 of Title 32; all of Title 41; Article 4 of Chapter 6 of Title 42; Articles 2 and 12 of Chapter 1 of Title 44 and all of Chapter 2 of Title 44; Chapter 3 of Title 51; Chapter 1 of Title 52; Chapters 1 through 14, inclusive, of Title 53; Chapter 24 of Title 54; Chapters 12 and 13 of Title 59; Chapter 7 of Title 62; all of Title 63 except Chapter 13.

R. P. 1948, § 1-2.1.



§ 1-3. Repeal of acts of a general nature

All acts and parts of acts of a general nature, in force at the time of the adoption of this Code, shall be repealed from and after February 1, 1950, with such limitations and exceptions as are hereinafter expressed; and all acts and parts of acts of a general nature in force at the time of the adoption of this Code, and in conflict with any of the provisions of this Code which by virtue of § 1-2.1 become effective on July 1, 1948, shall be repealed from and after July 1, 1948, with such limitations and exceptions as are hereinafter expressed.

Code 1919, § 6567; R. P. 1948, § 1-3 .



§ 1-4. Effect of such repeal generally; effect of revision or amendment of state Constitution

No such repeal nor any amendment or revision of the Constitution of Virginia shall affect any offense or act committed or done, or any penalty or forfeiture incurred, or any right established, accrued, or accruing before the day upon which such repeal, amendment or revision takes effect, or any prosecution, suit, or proceeding pending on that day, except that the proceedings thereafter had shall conform, so far as practicable, to the provisions of this Code; and where any penalty, forfeiture, or punishment is mitigated by those provisions, such provisions may, with the consent of the party affected, be applied to any judgment to be pronounced after that day; and such repeal, amendment or revision as to any statute of limitations, under which the bar of a right of action or remedy is complete at the time the repeal, amendment or revision takes effect, shall not be deemed a removal of such bar, but the bar shall continue, notwithstanding such repeal, amendment or revision.

Code 1919, § 6569; R. P. 1948, § 1-4; 1971, Ex. Sess., c. 14.



§ 1-5. Effect of such repeal as to persons in office

All persons who, at the time when such repeal takes effect, shall hold any office under any of the acts hereby repealed, shall continue to hold the same according to the tenure thereof, except those offices which may have been abolished, and those as to which a different provision is made by this Code.

Code 1919, § 6571; R. P. 1948, § 1-5 .



§ 1-6. Effect of repeal of validating statutes

The repeal by any provisions of this Code of a statute validating previous acts, contracts or transactions shall not affect the validity of such acts, contracts or transactions, but the same shall remain as valid as if there had been no such repeal, but no further.

Code 1919, § 8; R. P. 1948, § 1-6 .



§ 1-7. Acts passed between certain dates not affected

The enactment of this Code shall not affect any act passed by the General Assembly, which shall have become a law after January 14, 1948, and before February 1, 1950; but every such act shall have full effect, and so far as the same varies from or conflicts with any provision contained in this Code it shall have effect as a subsequent act, and as repealing any part of this Code inconsistent therewith; provided, however, that any such act which becomes a law between said dates and which amends and reenacts, or reenacts any previously existing provisions of law conferring any power or imposing any duty upon any department, board, commission, agency or officer of the state government whose functions, powers and duties are affected by any of the provisions of this Code becoming effective July 1, 1948, shall be construed as conferring the powers and imposing the duties specified therein upon the department, board, commission, agency or officer of the state government to which or to whom the duties and powers imposed or conferred by such previously existing provisions of law were transferred by the provisions of this Code becoming effective July 1, 1948.

Code 1919, § 6568; R. P. 1948, § 1-7 .



§ 1-8. Notice, recognizance or process given, taken or issued before Code in force

Although a notice, recognizance or process shall have been given, taken or issued before the day prescribed for the commencement of this Code, or of any provisions of this Code, it may, nevertheless, be given, taken or returnable to a day after such commencement, or to a court established by this Code or the clerk's office of such court, in like manner as if this Code had commenced before the same was given, taken, or issued.

Code 1919, § 6570; R. P. 1948, § 1-8 .



§ 1-9. Pending cases; parties; where books, records and papers to remain

Nothing in this Code shall operate to discontinue any cause or matter, civil or criminal, which shall be pending and undetermined in any court on the day before this Code, or any provision of this Code, takes effect; but every such cause and matter shall be proceeded in, tried and determined in such court, or in the court which succeeds to or has its jurisdiction, and in the names of the same parties, or in the names of any officers, boards, commission, or other persons or bodies who may have succeeded under the provisions of this Code to the rights or obligations of such parties, or any of them. The papers and records of such causes and matters, and all books, records and papers whatever which on such day may be in the custody of any clerk of a court shall remain in custody of the clerk of the same, or of such court as succeeds to or has its jurisdiction.

Code 1919, § 6570; R. P. 1948, § 1-9 .



§ 1-10. Repealed

Repealed by Acts 2005, c. 839, cl. 10, effective October 1, 2005.



§ 1-200. The common law

The common law of England, insofar as it is not repugnant to the principles of the Bill of Rights and Constitution of this Commonwealth, shall continue in full force within the same, and be the rule of decision, except as altered by the General Assembly.

Code 1919, § 2, § 1-10; 2005, c. 839.



§ 1-201. Acts of Parliament

The right and benefit of all writs, remedial and judicial, given by any statute or act of Parliament, made in aid of the common law prior to the fourth year of the reign of James the First, of a general nature, not local to England, shall still be saved, insofar as the same are consistent with the Bill of Rights and Constitution of this Commonwealth and the Acts of Assembly.

Code 1919, § 3, § 1-11; 2005, c. 839.



§ 1-202. General rule of construction

The rules and definitions set forth in this chapter shall be used in the construction of this Code and the acts of the General Assembly, unless the construction would be inconsistent with the manifest intention of the General Assembly.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 20; 2005, c. 839.



§ 1-203. Adult

"Adult" means a person 18 years of age or more.

1972, cc. 824, 825, § 1-13.42; 2005, c. 839.



§ 1-204. Age of majority

For the purposes of all laws of the Commonwealth including common law, case law, and the acts of the General Assembly, unless an exception is specifically provided in this Code, a person shall be an adult, shall be of full age, and shall reach the age of majority when he becomes 18 years of age.

1972, cc. 824, 825, § 1-13.42; 2005, c. 839.



§ 1-205. Bond with surety

"Bond with surety" includes the payment in cash of the full amount of the required bond and, in such case, no surety shall be required.

1977, c. 156, § 1-13.1:1; 2005, c. 839.



§ 1-206. Certified mail equivalent to registered mail; certain subsequent mail or notice may be sent by regular mail

A. If any mail or notice is required to be sent by registered mail, it shall constitute compliance with this requirement if such mail or notice is sent by certified mail.

B. Notwithstanding any provision of law to the contrary, whenever a state agency is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by such state agency may be sent by regular mail.

C. As used in this section, "state agency" means the same as that term is defined in § 2.2-4347.

1956, c. 647, § 1-15.1; 2005, c. 839; 2011, c. 566.



§ 1-207. Child; juvenile; minor; infant

"Child," "juvenile," "minor," "infant," or any combination thereof means a person less than 18 years of age.

1972, cc. 824, 825, § 1-13.42; 2005, c. 839.



§ 1-208. City

"City" means an independent incorporated community which became a city as provided by law before noon on July 1, 1971, or which has within defined boundaries a population of 5,000 or more and which has become a city as provided by law.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 21; 1971, Ex. Sess., c. 49, § 1-13.2; 1995, c. 155; 2005, c. 839.



§ 1-209. Collegial body

"Collegial body" means a governmental entity whose power or authority is vested within its membership.

2004, c. 651, § 1-13.4:1; 2005, c. 839.



§ 1-210. Computation of time

A. When an act of the General Assembly or rule of court requires that an act be performed a prescribed amount of time before a motion or proceeding, the day of such motion or proceeding shall not be counted against the time allowed, but the day on which such act is performed may be counted as part of the time. When an act of the General Assembly or rule of court requires that an act be performed within a prescribed amount of time after any event or judgment, the day on which the event or judgment occurred shall not be counted against the time allowed.

B. When the last day for performing an act during the course of a judicial proceeding falls on a Saturday, Sunday, legal holiday, or any day or part of a day on which the clerk's office is closed as authorized by an act of the General Assembly, the act may be performed on the next day that is not a Saturday, Sunday, legal holiday, or day or part of a day on which the clerk's office is closed as authorized by an act of the General Assembly.

C. When an act of the General Assembly specifies a maximum period of time in which a legal action may be brought and the last day of that period falls on a Saturday, Sunday, legal holiday, or day or part of a day on which the clerk's office is closed as authorized by an act of the General Assembly, the action may be brought on the next day that is not a Saturday, Sunday, legal holiday, or day or part of a day on which the clerk's office is closed as authorized by an act of the General Assembly.

D. Any court or proceeding authorized to be adjourned from day to day shall not be required to meet on a Sunday or legal holiday.

E. When an act of the General Assembly or local governing body, order of the court, or administrative regulation or order requires, either by specification of a date or by a prescribed period of time, that an act be performed or an action be filed on a Saturday, Sunday, or legal holiday or on any day or part of a day on which the state or local government office where the act to be performed or the action to be filed is closed, the act may be performed or the action may be filed on the next business day that is not a Saturday, Sunday, legal holiday, or day on which the state or local government office is closed.

F. For the purposes of this section, any day on which the Governor authorizes the closing of the state government shall be considered a legal holiday.

Code 1919, § 5; 1932, p. 24; Code 1950, § 1-13; 1950, pp. 21, 23, §§ 1-13.3, 1-13.27; 1962, cc. 104, 284, § 1-13.3:1; 1977, c. 93; 1986, c. 166; 1987, c. 92; 2005, c. 839; 2008, c. 816; 2010, c. 96; 2014, c. 596.



§ 1-211. Constitutional references

Whenever any act of the General Assembly in effect at noon on July 1, 1971, refers to any section, article, or provision of the prior Constitution of Virginia, such reference shall apply to any comparable section, article, or provision of the Constitution of Virginia then in effect unless the construction would be contrary to the legislative intent of the act.

1971, Ex. Sess., c. 49, § 1-13.41; 2005, c. 839.



§ 1-211.1. Courthouse; posting of notices

If any notice, summons, order, or other official document of any type is required to be posted on or at the front door of a courthouse or on a public bulletin board at a courthouse, it shall constitute compliance with this requirement if the notice, summons, order, or other official document is posted with other such documents where such notice, summons, order or other official document is posted or at or near the principal public entrance to the courthouse in a location that is conspicuous to the public and approved by the chief judge of the circuit in which the courthouse is situated, or both. The requirement to post any notice, summons, order, or other official document of any type is satisfied if such notice, summons, order, or other official document is posted on the public government website of the locality served by the court or the website of the circuit court clerk.

2007, c. 734; 2014, c. 269; 2015, c. 631.



§ 1-212. Courts of record

"Courts of record" means the Supreme Court of Virginia, the Court of Appeals of Virginia, and the circuit courts.

1971, Ex. Sess., c. 49, § 1-13.5:1; 2005, c. 839.



§ 1-213. Delegation of duties assigned to political subdivision

The governing body of a political subdivision shall be responsible for any duty or responsibility imposed upon its political subdivision.

1986, c. 239, § 1-17.2; 1987, c. 471; 1988, c. 273; 2005, c. 839.



§ 1-214. Effective dates

A. All laws enacted at a regular session of the General Assembly, including laws which are enacted by reason of actions taken during the reconvened session following a regular session, but excluding general appropriation acts, decennial reapportionment acts, and emergency acts, shall take effect on the first day of July following the adjournment of the regular session at which they were enacted, unless a subsequent date is specified.

B. All laws enacted at a special session of the General Assembly, including laws which are enacted by reason of actions taken during the reconvened session following a special session, but excluding general appropriations acts, decennial reapportionment acts, and emergency acts, shall take effect on the first day of the fourth month following the month of adjournment of the special session at which they were enacted, unless a subsequent date is specified.

C. A general appropriation act shall take effect from its passage, unless another effective date is specified in the act.

D. An emergency act shall take effect from its passage, or on a subsequent date if specified in the act, provided that the emergency shall be expressed in the body of the act and that the emergency shall be approved by a four-fifths vote of the members voting in each house of the General Assembly. The name of each member voting and how he voted shall be recorded in the journal.

E. A decennial reapportionment act to reapportion the Commonwealth into electoral districts shall take effect immediately.

Code 1919, § 4; 1971, Ex. Sess., c. 49, § 1-12; 1981, c. 329; 2005, c. 839.



§ 1-215. Ex officio

"Ex officio" means service by virtue of one's office and includes voting privileges for ex officio members unless otherwise provided.

2005, c. 839.



§ 1-216. Gender

A word used in the masculine includes the feminine and neuter.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 21, § 1-13.7; 1997, c. 406; 2005, c. 839.



§ 1-217. Headlines of sections

The headlines of the sections printed in black-face type are intended as mere catchwords to indicate the contents of the sections and do not constitute part of the act of the General Assembly.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 21, § 1-13.9; 2005, c. 839.



§ 1-218. Includes

"Includes" means includes, but not limited to.

2005, c. 839.



§ 1-219. Land; real estate

"Land," "lands," or "real estate" includes lands, tenements and hereditaments, and all rights and appurtenances thereto and interests therein, other than a chattel interest.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 22, § 1-13.12; 2005, c. 839.



§ 1-219.1. Limitations on eminent domain

A. The right to private property being a fundamental right, the General Assembly shall not pass any law whereby private property shall be taken or damaged for public uses without just compensation. The term "public uses" mentioned in Article I, Section 11 of the Constitution of Virginia is hereby defined as to embrace only the acquisition of property where: (i) the property is taken for the possession, ownership, occupation, and enjoyment of property by the public or a public corporation; (ii) the property is taken for construction, maintenance, or operation of public facilities by public corporations or by private entities provided that there is a written agreement with a public corporation providing for use of the facility by the public; (iii) the property is taken for the creation or functioning of any public service corporation, public service company, or railroad; (iv) the property is taken for the provision of any authorized utility service by a government utility corporation; (v) the property is taken for the elimination of blight provided that the property itself is a blighted property; or (vi) the property taken is in a redevelopment or conservation area and is abandoned or the acquisition is needed to clear title where one of the owners agrees to such acquisition or the acquisition is by agreement of all the owners.

B. For purposes of this section:

"Blighted property" means any property that endangers the public health or safety in its condition at the time of the filing of the petition for condemnation and is (i) a public nuisance or (ii) an individual commercial, industrial, or residential structure or improvement that is beyond repair or unfit for human occupancy or use.

"Government utility corporation" means any county or municipality, or entity or agency thereof, which provides or operates one or more of the following authorized utility services: gas, pipeline, electric light, heat, power, water supply, sewer, telephone, or telegraph.

"Public corporation" means the Commonwealth of Virginia or any political subdivision thereof or any incorporated municipality therein or any public agency of the Commonwealth or of any political subdivision thereof or of any municipality therein.

"Public facilities" means (i) airports, landing fields, and air navigation facilities; (ii) educational facilities; (iii) flood control, bank and shore protection, watershed protection, and dams; (iv) hospital facilities; (v) judicial and court facilities; (vi) correctional facilities, including jails and penitentiaries; (vii) library facilities; (viii) military installations; (ix) parks so designated by the Commonwealth or by the locality in its comprehensive plan; (x) properties of historical significance so designated by the Commonwealth; (xi) law enforcement, fire, emergency medical, and rescue facilities; (xii) sanitary sewer, water or stormwater facilities; (xiii) transportation facilities including highways, roads, streets, and bridges, traffic signals, related easements and rights-of-way, mass transit, ports, and any components of federal, state, or local transportation facilities; (xiv) waste management facilities for hazardous, radioactive, or other waste; (xv) office facilities occupied by a public corporation; and (xvi) such other facilities that are necessary to the construction, maintenance, or operation of a public facility as listed in clauses (i) through (xv) and directly related thereto.

C. No more private property may be taken than that which is necessary to achieve the stated public use.

D. Except where property is taken (i) for the creation or functioning of a public service corporation, public service company, or railroad; (ii) for the provision of any authorized utility service by a government utility corporation; or (iii) for sanitary sewer, water or stormwater facilities, or transportation facilities, including highways, roads, streets, and bridges, traffic signals, related easements and rights-of-way, mass transit, ports, and any components of federal, state, or local transportation facilities, by a public corporation, property can only be taken where: (a) the public interest dominates the private gain and (b) the primary purpose is not private financial gain, private benefit, an increase in tax base or tax revenues, an increase in employment, or economic development.

E. During condemnation proceedings, the property owner may challenge whether the taking or damaging is for a public use, the stated public use is a pretext for an unauthorized use, or the taking or damaging of property is a violation of subsection D. Nothing in this section shall be construed as abrogating any defenses or rights otherwise available to the property owner independently of this section.

F. Subject to the provisions of subsection D, the limitations contained in this section shall not abrogate any other provision of law that authorizes a condemnor to dispose of property taken for a public use as surplus property, as otherwise provided by law.

G. If the acquisition of only part of a property would leave its owner with an uneconomic remnant, the condemnor shall offer to acquire the entire property for its fair market value as otherwise provided by law, but the condemnor shall not acquire an uneconomic remnant if the owner objects and desires to maintain ownership of the excess property.

H. The provisions of this section shall control to the extent there are any inconsistencies between this section and any other general or special law; otherwise, nothing herein shall be construed as abrogating the power of eminent domain delegated independently of this section.

I. The provisions of this section shall not apply to the forfeiture of property under Chapters 22.1 (§ 19.2-386.1 et seq.) and 22.2 (§ 19.2-386.15 et seq.) of Title 19.2.

J. The provisions of this section shall not apply to real property that is subject to a certificate of take or a certificate of deposit recorded prior to July 1, 2007, in the circuit court clerk's office for the circuit where the real property is located or real property that is the subject of a petition for condemnation filed prior to July 1, 2007.

K. For the purposes of any taking of private property in accordance with Article I, Section 11 of the Constitution of Virginia, a government utility corporation shall be considered to be acting as a public service corporation or public service company where the property is taken for the provision of an authorized utility service only; provided, however, that nothing in this subsection shall modify or affect the jurisdiction of the State Corporation Commission.

2007, cc. 882, 901, 926; 2012, cc. 283, 626, 756.



§ 1-220. Local ordinances incorporating state law by reference

When counties, cities and towns are empowered to incorporate by reference provisions of the Code, acts of the General Assembly, or state regulations into a local ordinance, any ordinance incorporating by reference provisions of the Code, acts of the General Assembly or state regulations may include future amendments to the provisions of the Code, acts of the General Assembly or state regulations provided such intent is specifically stated in such ordinance.

1993, c. 710, § 1-13.39:2; 2001, c. 771; 2005, c. 839.



§ 1-221. Locality

"Locality" means a county, city, or town as the context may require.

2005, c. 839.



§ 1-222. Majority authority

Whenever authority is conferred by law to three or more persons, a majority of such persons shall have the power to exercise such authority, unless otherwise provided.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 21, § 1-13.1; 2005, c. 839.



§ 1-222.1. Manufacturer

"Manufacturer" shall not include any farm or aggregation of farms that owns and operates facilities within the Commonwealth for the generation of electric energy from waste-to-energy technology. As used in this definition, (i) "farm" means any person that obtains at least 51 percent of its annual gross income from agricultural operations and produces the agricultural waste used as feedstock for the waste-to-energy technology, (ii) "agricultural waste" means biomass waste materials capable of decomposition that are produced from the raising of plants and animals during agricultural operations, including animal manures, bedding, plant stalks, hulls, and vegetable matter, and (iii) "waste-to-energy technology" means any technology, including but not limited to a methane digester, that converts agricultural waste into gas, steam, or heat that is used to generate electricity on-site.

2009, c. 746.



§ 1-223. Month; year

"Month" means a calendar month and "year" means a calendar year.

Code 1919, § 5; Code 1950, § 1-13; 1950, pp. 22, 24, §§ 1-13.13, 1-13.33; 2005, c. 839.



§ 1-224. Municipality; incorporated communities; municipal corporation

"Municipality," "incorporated communities," "municipal corporation," and words or terms of similar import mean cities and towns.

2005, c. 839.



§ 1-225. Nonlegislative citizen member

"Nonlegislative citizen member" means any natural person who is not a member of the General Assembly of Virginia.

2004, c. 709, § 1-13.13:1; 2005, c. 839.



§ 1-226. Notary

"Notary" means notary public.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 22, § 1-13.14; 2005, c. 839.



§ 1-227. Number

A word used in the singular includes the plural and a word used in the plural includes the singular.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 22, § 1-13.15; 2005, c. 839.



§ 1-228. Oath

"Oath" includes affirmation.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 22, § 1-13.16; 2005, c. 839.



§ 1-229. Optional form of county government; effect of change in form

Whenever any county, city, town, political subdivision, or combination thereof is identified in an act of the General Assembly by reference to its proximity to a county that has adopted an optional form of government provided in Title 15.2, and that county changes its form of government, the act shall continue to apply to such county, city, town, political subdivision, or combination thereof and shall cease to apply only upon the subsequent enactment by the General Assembly of a measure in which such intent clearly is stated.

1990, c. 253, § 1-13.35:1; 2005, c. 839.



§ 1-230. Person

"Person" includes any individual, corporation, partnership, association, cooperative, limited liability company, trust, joint venture, government, political subdivision, or any other legal or commercial entity and any successor, representative, agent, agency, or instrumentality thereof.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 22, § 1-13.19; 1988, c. 36; 2005, c. 839.



§ 1-231. When "person" includes business trust and limited liability company

Whenever the term "person" is defined to include both "corporation" and "partnership," such term shall also include "business trust and limited liability company."

2002, c. 621, § 1-13.19:1; 2005, c. 839.



§ 1-232. Person under disability

"Person under disability" includes a person less than 18 years of age.

1972, cc. 824, 825, § 1-13.42; 2005, c. 839.



§ 1-233. Personal estate

"Personal estate" includes chattels real and such other estate as, upon the death of the owner intestate, would devolve upon his personal representative.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 22, § 1-13.20; 2005, c. 839.



§ 1-234. Personal representative

"Personal representative" includes the executor of a will or the administrator of the estate of a decedent, the administrator of such estate with the will annexed, the administrator of such estate unadministered by a former representative, whether there is a will or not, any person who is under the order of a circuit court to take into his possession the estate of a decedent for administration, and every other curator of a decedent's estate, for or against whom suits may be brought for causes of action that accrued to or against the decedent.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 22, § 1-13.21; 1971, Ex. Sess., c. 49; 2005, c. 839.



§ 1-235. Population; inhabitants

"Population" or "inhabitants" means with reference to any county, city, town, political subdivision of the Commonwealth or any combination thereof, the natural persons in such county, city, town, political subdivision or combination as shown by the unadjusted United States decennial census last preceding the time at which any provision dependent upon population is being applied or the time as of which it is being construed. Where two or more political subdivisions are consolidated, the population of the consolidated county or city or other political subdivision shall be the combined population of the consolidating subdivisions, under the last preceding unadjusted United States decennial census.

1942, p. 668; Michie Code 1942, § 5a; Code 1950, § 1-13; 1950, p. 23, § 1-13.22; 1954, c. 295, § 1-13.10:1; 1958, c. 330; 1966, c. 78; 2005, c. 839.



§ 1-236. Population classifications

Any act of the General Assembly with a population classification applicable to any county, city, town, or subdivision of the Commonwealth or any combination thereof shall continue to apply to any such body notwithstanding any subsequent change in population and shall apply to any county, city, town, or political subdivision of the Commonwealth or any combination thereof subsequently falling within such population classification. The provisions of this section shall not apply to, or limit, the distribution of any state funds, grants-in-aid, or other allocation from the state treasury, to any county, city, town, or other political subdivision of the Commonwealth.

1950, pp. 464, 465, §§ 1-13.35, 1-13.36; 1960, cc. 251, 307; 1962, c. 315; 1964, c. 404; 1966, c. 78; 2005, c. 839.



§ 1-237. Process

"Process" includes subpoenas, the summons and complaint in a civil action, and process in statutory actions.

1954, c. 543, § 1-13.23:1; 1986, c. 155; 2005, cc. 681, 839.



§ 1-238. Reenacted

"Reenacted," when used in the title or enactment of a bill or act of the General Assembly, means that the changes enacted to a section of the Code of Virginia or an act of the General Assembly are in addition to the existing substantive provisions in that section or act, and are effective prospectively unless the bill expressly provides that such changes are effective retroactively on a specified date.

The provisions of this section are declaratory of existing public policy and law.

2001, c. 720, § 1-13.39:3; 2005, c. 839.



§ 1-239. Repeal not to affect liabilities; mitigation of punishment

No new act of the General Assembly shall be construed to repeal a former law, as to any offense committed against the former law, or as to any act done, any penalty, forfeiture, or punishment incurred, or any right accrued, or claim arising under the former law, or in any way whatever to affect any such offense or act so committed or done, or any penalty, forfeiture, or punishment so incurred, or any right accrued, or claim arising before the new act of the General Assembly takes effect; except that the proceedings thereafter held shall conform, so far as practicable, to the laws in force at the time of such proceedings; and if any penalty, forfeiture, or punishment be mitigated by any provision of the new act of the General Assembly, such provision may, with the consent of the party affected, be applied to any judgment pronounced after the new act of the General Assembly takes effect.

Code 1919, § 6, § 1-16; 2005, c. 839.



§ 1-240. Repeal not to revive former act

When an act of the General Assembly that has repealed another act shall itself be repealed, the previous act shall not be revived without express words to that effect, unless the act repealing it be passed during the same session.

Code 1919, § 7, § 1-17; 2005, c. 839.



§ 1-240.1. Rights of parents

A parent has a fundamental right to make decisions concerning the upbringing, education, and care of the parent's child.

2013, cc. 668, 678.



§ 1-241. Seal

"Seal," when required to be affixed by any court or public office to any paper, includes an impression or print of such official seal made upon the paper. When the seal of any natural person is required, it shall be sufficient for the person to place a mark intended as a seal.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 23, § 1-13.25; 1975, c. 500; 2005, c. 839.



§ 1-242. Senate Committee on Privileges and Elections

"Senate Committee on Privileges and Elections," whenever the Committee is referred to as an appointing authority, means the Senate Committee designated under the Rules of the Senate to make Senate appointments to study committees and commissions.

2004, c. 709, § 1-13.25:1; 2005, c. 839.



§ 1-243. Severability

The provisions of acts of the General Assembly or the application thereof to any person or circumstances that are held invalid shall not affect the validity of other acts, provisions, or applications that can be given effect without the invalid provisions or applications. The provisions of all acts, except for the title of the act, are severable unless (i) the act specifically provides that its provisions are not severable; or (ii) it is apparent that two or more acts or provisions must operate in accord with one another.

1986, c. 239, § 1-17.1; 1987, c. 56; 2005, c. 839.



§ 1-244. Short title citations

Whenever a subtitle, chapter, or article does not have a section or provision establishing or authorizing a short title citation for such subtitle, chapter or article, such subtitle, chapter or article may be cited by its caption. The caption is that word or group of words appearing directly below the numerical designation given the subtitle, chapter or article. Captions are intended as mere catchwords to indicate the contents of the subtitles, chapters, and articles and do not constitute part of the act of the General Assembly.

1993, c. 308, § 1-13.9:1; 2005, c. 839.



§ 1-245. State

"State," when applied to a part of the United States, includes any of the 50 states, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, and the United States Virgin Islands.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 23, § 1-13.26; 1971, Ex. Sess., c. 49; 2005, c. 839.



§ 1-246. Stricken language or italics

Stricken language for deletions and italics for additions or changes may be used in legislative drafts, printed bills, enrolled bills, and printed Acts of Assembly, in an attempt to call attention to amendments to existing acts of the General Assembly. The stricken language and italics shall not be construed as evidence of amendments to acts of the General Assembly.

1950, p. 24, § 1-13.34; 1986, c. 155; 2005, c. 839.



§ 1-247. Summaries of legislation

Any legislative summary associated with a bill, joint resolution or resolution, including any summary appearing on the face of such legislation, shall not constitute a part of the legislation considered, agreed to, or enacted, and shall not be used to indicate or infer legislative intent.

1997, c. 375, § 30-19.03:2; 2005, c. 839.



§ 1-248. Supremacy of federal and state law

The Constitution and laws of the United States and of the Commonwealth shall be supreme. Any ordinance, resolution, bylaw, rule, regulation, or order of any governing body or any corporation, board, or number of persons shall not be inconsistent with the Constitution and laws of the United States or of the Commonwealth.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 22, § 1-13.17; 2005, c. 839.



§ 1-249. Supreme Court

"Supreme Court" means the Supreme Court of Virginia.

1975, c. 36, § 1-13.27:2; 2005, c. 839.



§ 1-250. Swear; sworn

"Swear" or "sworn" means "affirm" or "affirmed."

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 23, § 1-13.28; 2005, c. 839.



§ 1-251. Systems of state highways

"Systems of state highways" means all systems of highways within the Commonwealth over which the Commonwealth Transportation Board exercises jurisdiction and control. In context, such words shall apply to the extent, but only to the extent, that the Commonwealth Transportation Board exercises such jurisdiction and control.

1970, c. 136, § 1-13.40; 2005, c. 839.



§ 1-252. Tier-city

"Tier-city" means an incorporated community within a consolidated county that (i) has within defined boundaries a population of 5,000 or more, (ii) has been designated as a tier-city by the General Assembly, and (iii) has both the powers of a town and such additional powers as may be granted tier-cities by the General Assembly. All references in this Code and the acts of the General Assembly to towns shall be deemed references to tier-cities, except to the extent tier-cities may be specifically excluded or where the context requires otherwise.

1984, c. 695, §§ 1-13.28:1, 1-13.28:2; 1989, c. 493; 2005, c. 839.



§ 1-253. Time zone

The United States Eastern Standard Time shall be in effect in all parts of the Commonwealth except during the period when the United States Eastern Daylight Time shall be in effect as provided by federal law. This section shall not be construed to be in contravention of federal law, or duly authorized orders of the United States Secretary of Transportation with respect to the time zones of the United States and the application of standard time to interstate commerce and other matters within such zones.

In all laws, statutes, orders, decrees, rules and regulations relating to the time of performance of any act by any officer or agency of the Commonwealth, or any political subdivision thereof, or relating to the time in which any rights shall accrue or determine, or within which any act shall or shall not be performed by any person subject to the jurisdiction of the Commonwealth, and in all public schools, institutions of the Commonwealth or its political subdivisions, and contracts or choses in action made or to be performed in the Commonwealth, it shall be understood and intended that the time applicable thereto or referred to or implied therein shall be the United States Eastern Standard Time, or the United States Eastern Daylight Time, when and during such is in effect.

1946, p. 103; Michie Suppl. 1946, § 5b; 1952, c. 637, § 1-15; 1962, c. 617; 1964, c. 646; 1966, c. 581; 1988, c. 177; 2005, c. 839.



§ 1-254. Town

"Town" means any existing town or an incorporated community within one or more counties which became a town before noon, July 1, 1971, as provided by law or which has within defined boundaries a population of 1,000 or more and which has become a town as provided by law.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 24, § 1-13.29; 1971, Ex. Sess., c. 49; 1995, c. 155; 2005, c. 839.



§ 1-255. United States

"United States" includes the 50 states, the District of Columbia the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands and the United States Virgin Islands.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 24, § 1-13.31; 2005, c. 839.



§ 1-256. Weights and measurements; metric equivalents

Words or terms relating to the customary system of weights and measurements include their International System (SI) metric equivalents, but shall not require the posting or publishing of the equivalents along with the customary system of weights and measurements.

1980, c. 465. § 1-15.2; 2005, c. 839.



§ 1-257. Written; writing; in writing

"Written," "writing," and "in writing" include any representation of words, letters, symbols, numbers, or figures, whether (i) printed or inscribed on a tangible medium or (ii) stored in an electronic or other medium and retrievable in a perceivable form and whether an electronic signature authorized by Chapter 42.1 (§ 59.1-479 et seq.) of Title 59.1 is or is not affixed.

Code 1919, § 5; Code 1950, § 1-13; 1950, p. 24, § 1-13.32; 1999, c. 145; 2000, c. 995; 2005, c. 839.



§ 1-18. Repealed

Repealed by Acts 2005, c. 839, cl. 10, effective October 1, 2005.



§ 1-400. Conditional consent given to acquisition of lands by United States; concurrent jurisdiction ceded

A. On and after July 1, 1981, the conditional consent of the Commonwealth is hereby given in accordance with clause 17, § 8, Article 1 of the United States Constitution to the acquisition by the United States, or under its authority, by purchase, lease, condemnation, or otherwise, of any lands in the Commonwealth, whether under water or not, required for customhouses, post offices, arsenals, forts, magazines, dockyards, military reserves, or for needful public buildings.

B. The acquisition by condemnation of any property within the Commonwealth, not expressly consented to in subsection A of this section, shall require the prior approval of the General Assembly.

C. Over all lands hereafter acquired by the United States, the Commonwealth hereby cedes to the United States concurrent governmental, judicial, executive and legislative power and jurisdiction.

D. There is hereby expressly reserved in the Commonwealth, over all lands so acquired by the United States the following:

1. Tax on motor vehicle fuels and lubricants. -- The Commonwealth shall have the jurisdiction and power to levy a tax on oil, gasoline and all other motor fuels and lubricants thereon owned by others than the United States and a tax on the sale thereof, on such lands, except sales to the United States for use in the exercise of essentially governmental functions.

2. Service of civil and criminal process. -- The Commonwealth shall have the jurisdiction and power to serve criminal and civil process on such lands.

3. Sale of intoxicating liquors. -- The Commonwealth shall have the jurisdiction and power to license and regulate, or to prohibit, the sale of intoxicating liquors on any such lands.

4. Tax on property and businesses. -- The Commonwealth shall have the jurisdiction and power to tax all property, including buildings erected thereon, not belonging to the United States, and to require licenses and impose license taxes upon any business or businesses conducted thereon.

E. For all purposes of taxation and of the jurisdiction of the courts of the Commonwealth over persons, transactions, matters and property on such lands, the lands shall be deemed to be a part of the county or city in which they are situated.

F. Any such acquisition by or conveyance or lease to the United States, as provided in this section, shall be deemed to have been secured or made upon the express condition that the reservations of power and limitations provided in this section are recognized as valid by the United States and, in the event the United States shall deny the validity of the reservations, as to all or any part of such lands, then and in that event, the title and possession of all or any such part of such lands, conveyed to the United States by the Commonwealth, shall immediately revert to the Commonwealth.

G. Nothing contained in this section shall affect any special act adopted ceding jurisdiction to the United States, nor any deeds executed pursuant to § 1-401.

1976, c. 211, § 7.1-18.1; 1981, c. 533; 2005, c. 839.



§ 1-401. Ceding additional jurisdiction to United States

A. Whenever the head or other authorized officer of any department or independent establishment or agency of the United States shall deem it desirable that additional jurisdiction or powers be ceded over any lands in the Commonwealth acquired or proposed to be acquired by the United States under his immediate jurisdiction, custody or control, and whenever the Governor and Attorney General of the Commonwealth shall agree to the same, the Governor and Attorney General shall execute and acknowledge a deed in the name of and under the lesser seal of the Commonwealth ceding such additional jurisdiction. The deed shall accurately and specifically describe the area and location of the land over which the additional jurisdiction and powers are ceded and shall set out specifically what additional jurisdiction and powers are ceded, and may set out any reservations in the Commonwealth of jurisdiction which may be deemed proper in addition to those referred to in subsection D.

B. No such deed shall become effective or operative until the jurisdiction therein provided for is accepted on behalf of the United States as required by 40 U.S.C. § 255. The head or other authorized officer of a department or independent establishment or agency of the United States shall indicate such acceptance by executing and acknowledging such deed and admitting it to record in the office of the clerk of the court in which deeds conveying the lands affected would properly be recorded.

C. When such deed has been executed and acknowledged on behalf of the Commonwealth and the United States, and admitted to record as provided in subsection B, it shall have the effect of ceding to and vesting in the United States the jurisdiction and powers therein provided for and none other.

D. Every such deed as is provided for in this section shall reserve in the Commonwealth over all lands therein referred to the jurisdiction and power to serve civil and criminal process on such lands and in the event that the lands or any part thereof shall be sold or leased to any person, under the terms of which sale or lease the vendee or lessee shall have the right to conduct thereon any private industry or business, then the jurisdiction ceded to the United States over any such lands so sold or leased shall cease and determine, and thereafter the Commonwealth shall have all jurisdiction and power she would have had if no jurisdiction or power had been ceded to the United States. This provision, however, shall not apply to post exchanges, officers' clubs and similar activities on lands acquired by the United States for purposes of national defense. It is further provided that the reservations provided for in this subsection shall remain effective even though they should be omitted from any deed executed pursuant to this section.

E. Nothing contained in this section shall be construed as repealing any special acts ceding jurisdiction to the United States to acquire any specific tract of land.

Code 1950, § 7-24; 1966, c. 102, § 7.1-21; 1972, c. 597; 1976, c. 211; 2005, c. 839.



§ 1-402. Shenandoah National Park

The respective jurisdiction and powers of the Commonwealth and the United States over all lands within the Shenandoah National Park, as it is now constituted or may hereafter be extended, shall be as follows:

1. Criminal and police jurisdiction. -- The United States shall have exclusive jurisdiction, legislative, executive and judicial, with respect to the commission of crimes, and the arrest, trial and punishment therefor, and exclusive general police jurisdiction thereover.

2. Sale of alcoholic beverages. -- The United States shall have the power to regulate or prohibit the sale of alcoholic beverages on such lands; provided, that, if the sale of alcoholic beverages is prohibited by general law in the Commonwealth outside of such lands, no such alcoholic beverages shall be sold on the lands contained in the Park area; and provided further, that if the general laws of the Commonwealth permit the sale of alcoholic beverages, then the regulations of the United States relating to such sales on such lands shall conform as nearly as possible to the regulatory provisions in accordance with which such sales are permitted in the Commonwealth outside of such Park lands. Nothing in this subsection shall be construed as reserving in the Commonwealth power to require licenses of persons engaged in the sale of intoxicating beverages on such lands, nor the power to require that any sales be made through official liquor stores.

3. Service of civil and criminal process. -- The Commonwealth shall have jurisdiction to serve civil process within the limits of the Park in any suits properly instituted in any of the courts of the Commonwealth and to serve criminal process within such limits in any suits or prosecutions for or on account of crimes committed in the Commonwealth but outside of the Park.

4. Tax on alcoholic beverages. -- The Commonwealth shall have jurisdiction and power to levy a nondiscriminatory tax on all alcoholic beverages possessed or sold on such lands.

5. Tax on motor vehicle fuels and lubricants. -- The Commonwealth shall have jurisdiction and power to tax the sales of oil and gasoline, and other motor vehicle fuels and lubricants for use in motor vehicles. This subsection shall not be construed as a consent by the United States to the taxation by the Commonwealth of such sales for the exclusive use of the United States.

6. Tax on businesses. -- The Commonwealth shall have jurisdiction and power to levy nondiscriminatory taxes on private individuals, associations and corporations, their franchises and properties, on such lands, and on their businesses conducted thereon.

7. Jurisdiction of courts. -- The courts of the Commonwealth shall have concurrent jurisdiction with the courts of the United States of all civil causes of action arising on such lands to the same extent as if the cause of action had arisen in the county or city in which the land lies outside the Park area, and the state officers shall have jurisdiction to enforce on such lands the judgments of the state courts and the collection of taxes by appropriate process.

8. Voting residence. -- Persons residing in or on any of the lands embraced in the Park shall have the right to establish a voting residence in the Commonwealth by reason thereof, and the consequent right to vote at all elections within the county or city in which the land or lands upon which they reside are located upon like terms and conditions, and to the same extent as they would be entitled to vote in such county or city if the lands on which they reside had not been deeded or conveyed to the United States.

9. Fugitives. -- All fugitives from justice taking refuge in the Park shall be subject to the same laws as refugees from justice found in the Commonwealth.

Code 1950, § 7-22; 1966, c. 102, § 7.1-19; 2005, c. 839.



§ 1-403. Conveyances of certain waste and unappropriated lands and marshlands to the United States

A. The Governor is authorized to execute in the name of the Commonwealth deeds conveying, subject to the jurisdictional and other limitations and reservations contained in §§ 1-400 and 1-405, to the United States such title as the Commonwealth may have in waste and unappropriated lands entirely surrounded by lands owned by the United States, when the same are certified as being vacant and unappropriated by a duly authorized agent of the United States and are described by metes and bounds descriptions filed with the Secretary of the Commonwealth and with the clerk of the court in the county wherein such unappropriated land is situated.

B. The Governor is authorized to execute, in the name and on behalf of the Commonwealth, a deed or other appropriate instrument conveying to the United States, without any consideration but subject to the jurisdictional limitations and reservations contained in §§ 1-400 and 1-405, such right, title and interest in or easement over and across the marshes lying along the seaside of the Counties of Accomack and Northampton as may be necessary and proper for the construction, operation and maintenance of a canal or channel for small boats over and through such marshlands.

Code 1950, § 7-23; 1966, c. 102, § 7.1-20; 1976, c. 211; 2005, c. 839.



§ 1-404. (Effective until July 1, 2018) Licensing sale of mixed alcoholic beverages on lands ceded to or owned by United States

The Virginia Alcoholic Beverage Control Board may license the sale of mixed alcoholic beverages as defined in Chapter 1 (§ 4.1-100 et seq.) of Title 4.1 at places primarily engaged in the sale of meals on lands ceded by the Commonwealth to the United States or owned by the government of the United States or any agency thereof provided that such lands are used as ports of entry or egress to and from the United States, and provided that such lands lie within or partly within the boundaries of any county in this Commonwealth which permits the lawful dispensing of mixed alcoholic beverages. The Board is hereby authorized to adopt rules and regulations governing the sale of such spirits, and to fix the fees for such licenses, within the limits fixed by general law.

1968, c. 511, § 7.1-21.1; 1993, c. 866; 2005, c. 839.



§ 1-404. (Effective July 1, 2018) Licensing sale of mixed alcoholic beverages on lands ceded to or owned by United States

The Virginia Alcoholic Beverage Control Board may license the sale of mixed alcoholic beverages as defined in Chapter 1 (§ 4.1-100 et seq.) of Title 4.1 at places primarily engaged in the sale of meals on lands ceded by the Commonwealth to the United States or owned by the government of the United States or any agency thereof provided that such lands are used as ports of entry or egress to and from the United States, and provided that such lands lie within or partly within the boundaries of any county in this Commonwealth which permits the lawful dispensing of mixed alcoholic beverages. The Board is hereby authorized to adopt rules and regulations governing the sale of such spirits, and to fix the fees for such licenses, within the limits fixed by general law.

1968, c. 511, § 7.1-21.1; 1993, c. 866; 2005, c. 839.



§ 1-405. Reversion to Commonwealth; recorded title prerequisite to vesting jurisdiction

A. As used in this section, unless the context requires otherwise:

"Corrective action" means the response and remediation to environmental contamination to the extent required by any applicable environmental law or regulation applicable to the property.

"Environmental contamination" means any hazardous waste, substance or toxic material, or its discharge or release, that is regulated under any environmental law or regulation applicable to the property, and shall include petroleum (including crude oil), natural gas, liquefied natural gas, ordnance, unexploded munitions, and asbestos.

B. If the United States shall cease to be the owner of any lands, or any part thereof, granted or conveyed to it by the Commonwealth; if the purposes of any such grant or conveyance to the United States shall cease; or if the United States shall for five consecutive years fail to use any such land for the purposes of the grant or conveyance, then, and in that event, the right and title to such land, or such part thereof, shall immediately revert to the Commonwealth unless such land, or part thereof, contains environmental contamination. No land containing environmental contamination shall be transferred or revert to the Commonwealth, unless and until all corrective action necessary to protect human health and the environment with respect to any environmental contamination on the lands, or portion thereof, has been completed to the satisfaction of the Commonwealth and approved by the Governor pursuant to § 2.2-1149, and the United States has executed and delivered a transfer instrument including covenants warranting that (i) all corrective action necessary to protect human health and the environment with respect to any environmental contamination on the land or any portion thereof has been taken, and (ii) any corrective action for environmental contamination occurring before the date of transfer found to be necessary after the date of the transfer of the title of the land or any portion thereof shall be conducted by the United States.

In cases where the Defense Base Closure and Realignment Commission (BRAC Commission) established pursuant to P.L. 101-510 (1990), as amended, identifies United States military bases located in the Commonwealth for closure, the Commonwealth shall have, in addition to the foregoing, the right to enter upon such lands so identified for the purpose of inspection for environmental contamination. Upon completion of such inspection, the Commonwealth shall report its findings to the Governor and the appropriate federal agencies.

C. All deeds, conveyances or title papers for the transfer of title of lands to the United States shall be recorded in the county or city wherein the land or the greater part thereof lies, but no tax shall be required on any such instrument made to the United States by which they acquire lands for public purposes.

D. The jurisdiction ceded by § 1-400 shall not vest until the United States shall have acquired the title of record to such lands, or rights or interest therein, by purchase, condemnation, lease or otherwise. So long as the lands, or any rights or interest therein, are held in fee simple by the United States, and no longer, such lands, rights or interest, as the case may be, shall continue exempt and exonerated, from all state and local taxes which may be levied or imposed under the authority of the Commonwealth.

Code 1950, § 7-25; 1966, c. 102, § 7.1-22; 1975, c. 449; 1976, c. 211; 1994, c. 23; 2005, c. 839.



§ 1-406. Conveyances to political subdivisions of lands ceded to and no longer used by United States

Whenever any land in the Commonwealth has been or is conveyed to the United States with a provision in the deed that upon abandonment or use for any purpose other than that stated in the deed such land shall revert to the Commonwealth, and if any such land is abandoned or is no longer used for the purpose for which conveyed, the Governor is hereby authorized to convey to the political subdivision in which such land is situated, all right, title and interest of the Commonwealth in and to such land. This section shall not affect any lease made under Chapter 321 of the Acts of 1952.

Code 1950, § 7-25.1; 1954, c. 170; 1966, c. 102, § 7.1-23; 2005, c. 839.



§ 1-407. Concurrent jurisdiction of Commonwealth and United States over certain lands leased to political subdivisions

Whenever the United States government has exclusive jurisdiction over property located in the Commonwealth of Virginia, and leases the property, or part thereof, to any political subdivision to be used by it for a public purpose, the exclusive jurisdiction shall cease as to the property so leased and the Commonwealth and the United States government shall have concurrent jurisdiction over the property so long as the lease continues. At the termination of the lease the jurisdiction of the Commonwealth shall cease and the United States shall have exclusive jurisdiction thereof.

Code 1950, § 7-25.2; 1964, c. 362; 1966, c. 102, § 7.1-24; 2005, c. 839.



§ 1-408. Relinquishment by United States of jurisdiction over lands in the Commonwealth

Whenever a duly authorized official or agent of the United States, acting pursuant to authority conferred by the United States Congress, notifies the Governor that the United States desires or is willing to relinquish to the Commonwealth the jurisdiction, or a portion thereof, held by the United States over lands located in the Commonwealth, as designated in such notice, the Governor may, in his discretion, accept such relinquishment. Such acceptance shall be made by sending a notice of acceptance to the official or agent designated by the United States to receive such notice of acceptance. The Governor shall send a signed copy of the notice of acceptance, together with the notice of relinquishment received from the United States, to the Secretary of the Commonwealth, who shall maintain a permanent file of said notices.

Upon the sending of the notice of acceptance to the designated official or agent of the United States, the Commonwealth shall immediately have such jurisdiction over the lands designated in the notice of relinquishment as the notice shall specify.

Upon receipt of a copy of the notice of relinquishment and a copy of the notice of acceptance, the Secretary of the Commonwealth shall immediately give written notice of such change in jurisdiction to the Attorney General and the attorney for the Commonwealth of the city or county in which such lands are located. The Secretary of the Commonwealth shall also certify a copy of each of the notices to the clerk of court in which deeds are admitted to record for the city or county in which such lands are located. The clerk shall record the notices in his deed book and index them in the name of the United States and the Commonwealth.

1975, c. 411, § 7.1-25.1; 2005, c. 839.



§ 1-500. The great seal

The great seal of the Commonwealth shall consist of two metallic discs, two and one-fourth inches in diameter, with an ornamental border one fourth of an inch wide, with such words and figures engraved as follows: On the obverse, Virtus, the genius of the Commonwealth, dressed as an Amazon, resting on a spear in her right hand, point downward, touching the earth; and holding in her left hand, a sheathed sword, or parazonium, pointing upward; her head erect and face upturned; her left foot on the form of Tyranny represented by the prostrate body of a man, with his head to her left, his fallen crown nearby, a broken chain in his left hand, and a scourge in his right. Above the group and within the border conforming therewith, shall be the word "Virginia," and, in the space below, on a curved line, shall be the motto, "Sic Semper Tyrannis." On the reverse, shall be placed a group consisting of Libertas, holding a wand and pileus in her right hand; on her right, Aeternitas, with a globe and phoenix in her right hand; on the left of Libertas, Ceres, with a cornucopia in her left hand, and an ear of wheat in her right; over this device, in a curved line, the word "Perseverando."

Code 1950, § 7-26; 1966, c. 102, § 7.1-26; 2005, c. 839.



§ 1-501. The lesser seal

The lesser seal of the Commonwealth shall be one and nine sixteenths inches in diameter, and be engraved with the device and inscriptions contained in the obverse of the great seal.

Code 1950, § 7-27; 1966, c. 102, § 7.1-27; 2005, c. 839.



§ 1-502. Custody; impressions displayed in The Library of Virginia

The seals of the Commonwealth described in §§ 1-500 and 1-501 shall be kept by the Secretary of the Commonwealth and used as provided by law, and at least three clear impressions of the seals shall be kept and displayed by the Librarian of Virginia in some suitable place in The Library of Virginia, for public inspection.

Code 1950, § 7-28; 1966, c. 102, § 7.1-28; 1994, c. 64; 1998, c. 427; 2005, c. 839.



§ 1-503. Uses and tax on great seal

The great seal shall be affixed to documents, signed by the Governor, which are to be used before tribunals, or for purposes outside of the jurisdiction of the Commonwealth; and in every such case, except where the Commonwealth is a party concerned in the use to be made of the document, the tax imposed by § 58.1-1725 on the seal of the Commonwealth shall be collected and accounted for by the Secretary of the Commonwealth.

Code 1950, § 7-30; 1966, c. 102, § 7.1-30; 2005, c. 839.



§ 1-504. Uses and tax on lesser seal

The lesser seal shall be affixed to all grants for lands and writs of election issued by the Governor; to all letters of pardon and reprieve; to all commissions, civil and military, signed by the Governor, and to all other papers, requiring a seal, authorized to be issued by the Governor for the purpose of carrying the laws into effect within the Commonwealth; and also, when deemed necessary by the Secretary of the Commonwealth, may be used by him as an authentication of his official signature. No tax shall be imposed on the use of such lesser seal, except upon commissions appointing notaries, and commissioners in other states for taking acknowledgments, and upon certificates of the Secretary of the Commonwealth, when, at the request of the parties desiring such certificates, the seal is attached. In all such cases the tax shall be the same as upon the great seal, and shall be collected and accounted for in the same manner.

Code 1950, § 7-31; 1966, c. 102, § 7.1-31; 2005, c. 839.



§ 1-505. Seals deemed property of Commonwealth; unauthorized use; penalty

The seals of the Commonwealth shall be deemed the property of the Commonwealth; and no persons shall exhibit, display, or in any manner utilize the seals or any facsimile or representation of the seals of the Commonwealth for nongovernmental purposes unless such use is specifically authorized by law.

Except for the authorized commercial use of the seal as provided in § 2.2-122, any person violating the provisions of this section shall be punished by a fine of not more than $100, or by imprisonment for not more than 30 days or both.

1966, c. 102, § 7.1-31.1; 1995, c. 295; 2005, c. 839.



§ 1-506. Flag of the Commonwealth

The flag of the Commonwealth shall be a deep blue field, with a circular white centre of the same material. Upon this circle shall be painted or embroidered, to show on both sides alike, the coat of arms of the Commonwealth, as described in § 1-500 for the obverse of the great seal of the Commonwealth; and there may be a white fringe on the outer edge, furthest from the flagstaff. This shall be known and respected as the flag of the Commonwealth.

Code 1950, § 7-32; 1966, c. 102, § 7.1-32; 2005, c. 839.



§ 1-507. Governor to prescribe size of flag

The Governor shall regulate the size and dimensions of the flag proper for forts, arsenals and public buildings, for ships-of-war and merchant marine, for troops in the field, respectively, and for any other purpose, according to his discretion by proclamation.

Code 1950, § 7-33; 1966, c. 102, § 7.1-33; 2005, c. 839.



§ 1-508. Director of General Services to have available flags of the Commonwealth for sale

The Director of the Department of General Services shall have available at all times flags of the Commonwealth, to be offered for sale to the public in such manner as the Director may determine.

Such flags shall be of good quality, shall conform to the specifications prescribed in § 1-506, and shall be offered in the various sizes prescribed by the Governor pursuant to § 1-507.

The prices to be charged for such flags shall be at cost as determined by the Director.

Code 1950, § 7-33.1; 1958, c. 553; 1960, c. 347; 1966, c. 102, § 7.1-34; 2005, c. 839.



§ 1-509. When flag to be suspended over Capitol

During the sessions of either house of the General Assembly the flag of the Commonwealth shall be kept raised over the respective chambers of the Capitol, or other place of session, if practicable, as directed by the Director of the Department of General Services and the Chief of the Virginia Capitol Police in consultation with the Clerk of the House of Delegates and the Clerk of the Senate.

Code 1950, § 7-34; 1966, c. 102, § 7.1-35; 1970, c. 561; 2005, c. 839.



§ 1-510. Official emblems and designations

The following are hereby designated official emblems and designations of the Commonwealth:

Artisan Center -- "Virginia Artisans Center," located in the City of Waynesboro.

Bat -- Virginia Big-eared bat (Corynorhinos townsendii virginianus).

Beverage -- Milk.

Blue Ridge Folklore State Center -- Blue Ridge Institute located in the village of Ferrum.

Boat -- "Chesapeake Bay Deadrise."

Cabin Capital of Virginia -- Page County.

Coal Miners' Memorial -- The Richlands Coal Miners' Memorial located in Tazewell County.

Covered Bridge Capital of the Commonwealth -- Patrick County.

Covered Bridge Festival -- Virginia Covered Bridge Festival held in Patrick County.

Dog -- American Foxhound.

Emergency medical services museum -- "To The Rescue," located in the City of Roanoke.

Fish (Freshwater) -- Brook Trout.

Fish (Saltwater) -- Striped Bass.

Fleet -- Replicas of the three ships, Susan Constant, Godspeed, and Discovery, which comprised the Commonwealth's founding fleet that brought the first permanent English settlers to Jamestown in 1607, and which are exhibited at the Jamestown Settlement in Williamsburg.

Flower -- American Dogwood (Cornus florida).

Folk dance -- Square dancing, the American folk dance that traces its ancestry to the English Country Dance and the French Ballroom Dance, and is called, cued, or prompted to the dancers, and includes squares, rounds, clogging, contra, line, the Virginia Reel, and heritage dances.

Fossil -- Chesapecten jeffersonius.

Gold mining interpretive center -- Monroe Park, located in the County of Fauquier.

Insect -- Tiger Swallowtail Butterfly (Papilio glaucus Linne).

Maple Festival -- The Highland County Maple Festival.

Motor sports museum -- "Wood Brothers Racing Museum and Virginia Motor Sports Hall of Fame," located in Patrick County.

Outdoor drama -- "The Trail of the Lonesome Pine Outdoor Drama," adapted for the stage by Clara Lou Kelly and performed in the Town of Big Stone Gap.

Outdoor drama, historical -- "The Long Way Home" based on the life of Mary Draper Ingles, adapted for the stage by Earl Hobson Smith, and performed in the City of Radford.

Shakespeare festival -- The Virginia Shakespeare Festival held in the City of Williamsburg.

Shell -- Oyster shell (Crassostrea virginica).

Song emeritus -- "Carry Me Back to Old Virginny," by James A. Bland, as set out in the House Joint Resolution 10, adopted by the General Assembly of Virginia at the Session of 1940.

Song (Popular) -- "Sweet Virginia Breeze," by Robbin Thompson and Steve Bassett.

Song (Traditional) -- "Our Great Virginia," lyrics by Mike Greenly and arranged by Jim Papoulis with music from the original American folk song "Oh Shenandoah."

Sports hall of fame -- "Virginia Sports Hall of Fame," located in the City of Portsmouth.

War memorial museum -- "Virginia War Museum," (formerly known as the War Memorial Museum of Virginia), located in the City of Newport News.

Code 1950, §§ 7-35, 7-36, 7-37; 1966, cc. 102, 547, §§ 7.1-37, 7.1-38, 7.1-39; 1974, c. 24, § 7.1-40; 1982, c. 191, § 7.1-40.1; 1986, c. 138, § 7.1-40.2; 1988, c. 317, § 7.1-40.3; 1991, cc. 71, 575, §§ 7.1-40.4, 7.1-40.5; 1993, cc. 251, 509, § 7.1-40.6; 1994, cc. 33, 134, 220, 464, §§ 7.1-40.2:1, 7.1-40.8; 1995, cc. 12, 180, § 7.1-40.2:2; 1996, c. 52, § 7.1-40.9; 1997, cc. 66, 576, § 7.1-40.10; 1999, cc. 69, 336, § 7.1-40.11; 2001, cc. 97, 134, § 7.1-40.12; 2001, c. 228, § 7.1-40.13; 2005, cc. 557, 839; 2006, c. 128; 2007, cc. 391, 685; 2008, c. 262; 2009, cc. 145, 227; 2011, c. 671; 2013, c. 702; 2014, c. 553; 2015, cc. 586, 587.



§ 1-511. English designated the official language of the Commonwealth

English shall be designated as the official language of the Commonwealth. Except as provided by law, no state agency or local government shall be required to provide and no state agency or local government shall be prohibited from providing any documents, information, literature or other written materials in any language other than English.

1996, c. 829, § 7.1-42; 2005, c. 839.



§ 1-512. Poet laureate

The honorary position of Poet Laureate of Virginia is hereby created. The Governor may appoint a poet laureate from a list of nominees submitted by the Poetry Society of Virginia. Each poet laureate shall serve a term of two years with no restrictions on reappointment.

1997, c. 299, § 7.1-43; 2005, c. 839.






Title 2.2 - Administration of Government

§ 2.2-100. Salaries of Governor and other officers; administrative assistants

A. The Governor and all officers of the Commonwealth shall receive annually for their services such salaries as are fixed by law.

B. The Governor may employ the necessary administrative assistants, including a chief of staff, and fix their salaries within the limitation of funds appropriated for executive control of the Commonwealth. Any chief of staff appointed by the Governor shall be confirmed by a majority of the members in each house of the General Assembly.

C. The Governor may employ the staff required to perform necessary services in the operation of the Executive Mansion.

Code 1950, §§ 2-34, 14-9 to 14-16, 14-18 to 14-26; 1962, c. 356; 1964, c. 386, § 14.1-12; 1966, cc. 55, 677, § 2.1-38; 1968, cc. 223, 562; 1970, cc. 262, 759; 1977, c. 672; 1984, cc. 104, 750, 779; 1998, c. 872; 2001, c. 844.



§ 2.2-101. Clerical forces and office expenses of Governor

The Governor may appoint the clerical force necessary to the efficient operation of his office, but the aggregate amount paid such clerks shall not exceed the sum provided by law. The Governor may expend for the contingent expenses of his office such sums as are provided by law.

Code 1950, §§ 14-11, 14-25; 1964, c. 386, § 14.1-13; 1970, c. 260; 1998, c. 872, § 2.1-38.3; 2001, c. 844.



§ 2.2-102. Personal staff as commander in chief

The personal staff of the Governor and commander in chief shall consist of the Adjutant General of the Commonwealth and any additional aides detailed by the Governor from the commissioned personnel of the National Guard of Virginia, the officers reserve corps or the naval reserve corps, or officers of the army or navy of the United States, retired or former officers of the army or navy of the United States, which detail shall operate for the time being as a commission to each officer so detailed as aide-de-camp. Commissions as military aides to the Governor shall be issued by the Secretary of the Commonwealth with the rank the Governor deems appropriate and shall continue in effect at the pleasure of the Governor during his term in office. The commissions shall be honorary in nature and shall not constitute a commission in the militia of the Commonwealth or entitle the recipient to any pay or benefits. The insignia to be worn by aides when performing their duties shall be prescribed by the Governor. No officer so detailed shall be compelled to serve. Officers so detailed shall not be relieved from their ordinary duties, except when actually on duty with the Governor. No officer shall be detailed under this section unless he is a qualified voter of the Commonwealth. In addition, the Governor may appoint and commission with the rank of colonel as a personal aide, the Clerk of the House of Delegates.

Code 1950, § 2-36; 1958, c. 119; 1966, c. 677, § 2.1-40; 1984, c. 17; 2001, c. 844.



§ 2.2-103. Authority to formulate executive branch policies; chief officer for personnel administration and planning and budget

A. Except as otherwise provided by the Constitution or law, the Governor shall have the authority and responsibility for the formulation and administration of the policies of the executive branch, including resolution of policy and administrative conflicts between and among agencies.

B. The Governor shall be the Chief Personnel Officer of the Commonwealth. He shall direct the execution of Chapter 29 (§ 2.2-2900 et seq.). The Governor may employ personnel assistants and employees necessary to carry out Chapter 29 (§ 2.2-2900 et seq.). The Governor shall have the following powers and duties relating to state personnel administration:

1. Establish and maintain a classification plan for the service of the Commonwealth, and from time to time, make such amendments as may be necessary. The classification plan shall provide for the grouping of all positions in classes based upon the respective duties, authority, and responsibilities. Each position in the service of the Commonwealth shall be allocated to the appropriate class title.

2. Establish and administer a compensation plan for all employees, and from time to time make such amendments as may be necessary. The compensation plan shall be uniform; and for each class of positions there shall be set forth a minimum and a maximum rate of compensation and any necessary or equitable intermediate rates.

3. Adopt necessary rules, not in conflict with Chapter 29 (§ 2.2-2900 et seq.), to provide for the administration of the duties imposed by Chapter 29 (§ 2.2-2900 et seq.), and to govern minimum hours of work, attendance regulations, leaves of absences for employees and the order and manner in which layoffs shall be made.

C. The Governor shall be the chief planning and budget officer of the Commonwealth.

Code 1950, §§ 2-46, 2-81; 1966, cc. 55, 677, §§ 2.1-52, 2.1-113; 1975, c. 390; 1976, cc. 725, 760, 761 §§ 2.1-41.1, 2.1-114.2, 2.1-387; 1978, c. 846; 1984, c. 720; 2001, c. 844.



§ 2.2-104. Delegation of powers

The Governor may designate and empower any secretary or other officer in the executive branch of state government who is required to be confirmed by the General Assembly or either house thereof, to perform without approval, ratification, or other action by the Governor any function that is vested in the Governor by law, or which such officer is required or authorized by law to perform only with or subject to the approval, ratification of the Governor; however nothing contained in this section shall relieve the Governor of his responsibility in office for the acts of any secretary or officer designated by him to perform such functions. Any designation or authorization under this section shall be (i) in the form of a written executive order, (ii) subject to the terms, conditions, and limitations the Governor deems advisable, and (iii) revocable in whole or in part at any time by the Governor.

1976, c. 731, § 2.1-39.1; 2001, c. 844.



§ 2.2-105. Appointments to office; effect of refusal to confirm by the General Assembly

No person appointed to any office by the Governor, whose appointment is subject to confirmation by the General Assembly, shall enter upon, or continue in, office after the General Assembly has refused to confirm his appointment. Nor shall such person be eligible for reappointment during the recess of the General Assembly to fill the vacancy caused by the refusal to confirm.

Code 1950, § 2-35; 1966, c. 677, § 2.1-39; 2001, c. 844.



§ 2.2-106. Appointment of agency heads; severance

A. Notwithstanding any provision of law to the contrary, the Governor shall appoint the administrative head of each agency of the executive branch of state government except the:

1. Executive Director of the Virginia Port Authority;

2. Director of the State Council of Higher Education for Virginia;

3. Executive Director of the Department of Game and Inland Fisheries;

4. Executive Director of the Jamestown-Yorktown Foundation;

5. Executive Director of the Motor Vehicle Dealer Board;

6. Librarian of Virginia;

7. Administrator of the Commonwealth's Attorneys' Services Council;

8. Executive Director of the Virginia Housing Development Authority; and

9. Executive Director of the Board of Accountancy.

However, the manner of selection of those heads of agencies chosen as set forth in the Constitution of Virginia shall continue without change. Each administrative head and Secretary appointed by the Governor pursuant to this section shall (i) be subject to confirmation by the General Assembly, (ii) have the professional qualifications prescribed by law, and (iii) serve at the pleasure of the Governor.

B. As part of the confirmation process for each administrative head and Secretary, the Secretary of the Commonwealth shall provide copies of the resumes and statements of economic interests filed pursuant to § 2.2-3117 to the chairs of the House of Delegates and Senate Committees on Privileges and Elections. For appointments made before January 1, copies shall be provided to the chairs within 30 days of the appointment or by January 7 whichever time is earlier; and for appointments made after January 1 through the regular session of that year, copies shall be provided to the chairs within seven days of the appointment. Each appointee shall be available for interviews by the Committees on Privileges and Elections or other applicable standing committee. For the purposes of this section and § 2.2-107, there shall be a joint subcommittee of the House of Delegates and Senate Committees on Privileges and Elections consisting of five members of the House Committee and three members of the Senate Committee appointed by the respective chairs of the committees to review the resumes and statements of economic interests of gubernatorial appointees. The members of the House of Delegates shall be appointed in accordance with the principles of proportional representation contained in the Rules of the House of Delegates. No appointment confirmed by the General Assembly shall be subject to challenge by reason of a failure to comply with the provisions of this subsection pertaining to the confirmation process.

C. For the purpose of this section, "agency" includes all administrative units established by law or by executive order that are not (i) arms of the legislative or judicial branches of government; (ii) institutions of higher education as classified under §§ 23-253.7, 22.1-346, 23-14, and 23-252; (iii) regional planning districts, regional transportation authorities or districts, or regional sanitation districts; and (iv) assigned by law to other departments or agencies, not including assignments to secretaries under Article 7 (§ 2.2-215 et seq.) of Chapter 2 of this title.

D. Severance benefits provided to any departing agency head, whether or not appointed by the Governor, shall be publicly announced by the appointing authority prior to such departure.

1977, c. 542, § 2.1-41.2; 1979, c. 294; 1981, c. 589; 1983, c. 298; 1984, c. 104; 1986, c. 565; 1994, c. 661; 1995, cc. 767, 816; 1996, c. 812; 1998, c. 427; 2000, cc. 382, 400; 2001, cc. 832, 844; 2003, cc. 981, 1021; 2005, cc. 803, 938; 2006, c. 254; 2010, cc. 136, 145.



§ 2.2-107. Appointment of members of commissions, boards, and other collegial bodies

Except as provided in the Constitution of Virginia, or where the manner of selection of members of boards and commissions is by election by the General Assembly, or as provided in Title 3.2 or § 54.1-901, but notwithstanding any other provision of law to the contrary, the Governor shall appoint all members of boards, commissions, councils or other collegial bodies created by the General Assembly in the executive branch of state government to terms of office as prescribed by law. Each member appointed pursuant to this section shall be subject to confirmation by the General Assembly and shall have the professional qualifications prescribed by law.

As part of the confirmation process for each gubernatorial appointee, the Secretary of the Commonwealth shall provide copies of the resume and statement of economic interests filed pursuant to § 2.2-3117 or 2.2-3118, as appropriate, to the chairs of the House of Delegates and Senate Committees on Privileges and Elections. For the purposes of this section and § 2.2-106, there shall be a joint subcommittee of the House of Delegates and Senate Committees on Privileges and Elections consisting of five members of the House Committee and three members of the Senate Committee appointed by the respective chairs of the committees to review the resumes and statements of economic interests of gubernatorial appointees. The members of the House of Delegates shall be appointed in accordance with the principles of proportional representation contained in the Rules of the House of Delegates. No appointment confirmed by the General Assembly shall be subject to challenge by reason of a failure to comply with the provisions of this paragraph pertaining to the confirmation process.

1977, c. 447, § 2.1-42.1; 1978, c. 834; 2001, c. 844; 2005, cc. 803, 938.



§ 2.2-108. Removal of members of certain boards, commissions, etc

A. Notwithstanding any provision of law to the contrary, the Governor may remove from office for malfeasance, misfeasance, incompetence, or gross neglect of duty any member of the board of any public institution of higher education or other educational institution in Virginia, and fill the vacancy resulting from the removal. Each appointment to fill a vacancy shall be subject to confirmation by the General Assembly.

B. Notwithstanding any provision of law to the contrary, the Governor may remove from office for malfeasance, misfeasance, incompetence, misconduct, neglect of duty, absenteeism, conflict of interests, failure to carry out the policies of the Commonwealth as established in the Constitution or by the General Assembly, or refusal to carry out a lawful directive of the Governor any member of any board, commission, council or other collegial body established by the General Assembly in the executive branch of state government except those boards provided for in subsection A, and fill the vacancy resulting from the removal subject to confirmation by the General Assembly.

C. The Governor shall set forth in a written public statement his reasons for removing any member pursuant to this section at the time the removal occurs. The Governor shall be the sole judge of the sufficiency of the cause for removal as set forth in this section.

Code 1950, § 2-39; 1966, c. 677, § 2.1-43; 1977, c. 446; 1988, c. 765; 2001, c. 844.



§ 2.2-109. Requiring appearances by officers, etc., and production of records, etc.; issuance of subpoenas and other writs; employment of accountants

Whenever the Governor deems it necessary and proper, he may require any state officer, superintendent, board, or employee to appear before him, and he may also require the production of any official books, accounts, vouchers, and other papers relating to their offices and duties. The Governor may issue subpoenas or other writs for the purpose of enforcing the provisions of this section. The Governor may employ accountants to properly inspect such records, vouchers, or other papers.

Code 1950, § 2-40; 1956, c. 424; 1966, c. 677, § 2.1-44; 2001, c. 844.



§ 2.2-109.01. Signed statements required from appointees

For purposes of this section:

"Appointed position" means a position appointed by the Governor or other appointing authority in accordance with law.

"Covered appointee" means any person serving in an appointed position who is eligible for severance benefits under the Workforce Transition Act of 1995 (§ 2.2-3200 et seq.), including but not limited to, any (i) officer, (ii) agency head, or (iii) member of a board, commission, council, or other collegial body.

Upon initial appointment or reappointment, the Governor or other appointing authority, or their designee, shall obtain a signed statement from each covered appointee providing that such person has read and understands the severance benefits for which he is eligible under the Workforce Transition Act of 1995. The Governor or other appointing authority, or their designee shall provide all such statements to the Secretary of the Commonwealth. The Secretary shall provide for such statements to be retained in the records of the Commonwealth.

2006, cc. 813, 902.



§ 2.2-110. Officers of Commonwealth and its institutions to make reports to Governor

The officers of the executive branch of state government and superintendents and boards of state institutions shall make to the Governor reports at the times prescribed by law or at any time the Governor may require on any subject relating to their offices and institutions. The reports shall be in a written or electronic format and contain such information as the Governor may require. The reports shall be filed in the office of the Secretary of the Commonwealth, and under his supervision, summarized and recorded in books kept for the purpose.

Code 1950, § 2-38; 1966, c. 677, § 2.1-42; 2001, c. 844; 2012, c. 434.



§ 2.2-111. Suits, actions, etc., by Governor

A. In order to protect or preserve the interests or legal rights of the Commonwealth and its citizens, the Governor may, by and with the advice of the Attorney General, institute any action, suit, motion or other proceeding, in the name of the Commonwealth, in the Supreme Court of the United States or any other court or tribunal in which such action, suit, motion or other proceeding may be properly commenced and prosecuted.

B. In accordance with subsection A and pursuant to his duty to protect or preserve the general welfare of the citizens of the Commonwealth, the Governor may institute any action, suit, motion or other proceeding on behalf of its citizens, in the name of the Commonwealth acting in its capacity as parens patriae, where he has determined that existing legal procedures fail to adequately protect existing legal rights and interests of such citizens.

Code 1950, § 2-43; 1966, c. 677, § 2.1-49; 1975, c. 241; 2001, c. 844.



§ 2.2-112. To whom return on warrant of Governor to be made

Any officer to whom any order or warrant of the Governor is directed shall make return to the Secretary of the Commonwealth, who shall preserve it in his office.

Code 1950, § 2-44; 1966, c. 677, § 2.1-50; 2001, c. 844.



§ 2.2-113. Temporary suspension of state mandates

A. The Governor may suspend, temporarily and for a period not to exceed one year, any mandate, or portion thereof, prescribed by any unit of the executive branch of state government on a county, city, town, or other unit of local government upon a finding that it faces fiscal stress and the suspension of the mandate or portion thereof would help alleviate the fiscal hardship.

However, for a period beginning July 1, 2010, and ending July 1, 2012, the Governor may suspend any such mandate for a period not to exceed two years upon proper application by a locality pursuant to this section.

B. No application shall be made by the locality until approved by resolution of the governing body.

C. At the time of application, the following information shall be published in the Virginia Register: (i) the name of the petitioning locality, (ii) the mandate or portion thereof requested to be suspended, (iii) the impact of the suspension of the mandate on the ability of the local government to deliver services, (iv) the estimated reduction in current budget from the suspension, and (v) the time period requested for suspension. Publication in the Virginia Register shall occur at least 20 days in advance of any suspension by the Governor.

D. No later than January 1 of each year, the Governor shall submit to the General Assembly a report that identifies each petitioning locality, the mandate or portion thereof for which suspension was sought, and the response provided to the locality.

E. Nothing in this section shall apply to the Department of Education.

In making a determination of fiscal stress, the Governor may consider, but is not limited to, the following factors: any changes in anticipated revenue, income distribution of residents, revenue effort, revenue capacity, and changes in local population and employment levels.

1991, c. 638, § 2.1-51.5:1; 1993, c. 230; 1994, c. 158; 2001, c. 844; 2003, c. 169; 2010, c. 79.



§ 2.2-114. Coordination of official communications with federal and foreign governments

The Governor may adopt regulations for coordination of official communications on behalf of the Commonwealth by any officer, agency or employee of the Commonwealth with the government of the United States, another state or foreign nation. Subject to the ultimate authority of the General Assembly to prescribe the policies of the Commonwealth and within the framework of policy established by the General Assembly, all communications shall be at the policy direction of the Governor; however, communications by the General Assembly or the Supreme Court of Virginia with the legislature or the judiciary, respectively, of the United States, another state or foreign nation, shall be at the discretion of the General Assembly and the Supreme Court of Virginia. Actions taken under § 2.2-611 shall be subject to the provisions of this section.

1976, c. 704, § 2.1-38.2; 2001, c. 844.



§ 2.2-115. (Effective until January 1, 2016) Governor's Development Opportunity Fund

A. As used in this section, unless the context requires otherwise:

"New job" means employment of an indefinite duration, created as the direct result of the private investment, for which the firm pays the wages and standard fringe benefits for its employee, requiring a minimum of either (i) 35 hours of the employee's time a week for the entire normal year of the firm's operations, which "normal year" must consist of at least 48 weeks or (ii) 1,680 hours per year.

Seasonal or temporary positions, positions created when a job function is shifted from an existing location in the Commonwealth to the location of the economic development project, positions with suppliers, and multiplier or spin-off jobs shall not qualify as new jobs. The term "new job" shall include positions with contractors provided that all requirements included within the definition of the term are met.

"Prevailing average wage" means that amount determined by the Virginia Employment Commission to be the average wage paid workers in the city or county of the Commonwealth where the economic development project is located. The prevailing average wage shall be determined without regard to any fringe benefits.

"Private investment" means the private investment required under this section.

B. There is created the Governor's Development Opportunity Fund (the Fund) to be used by the Governor to attract economic development prospects and secure the expansion of existing industry in the Commonwealth. The Fund shall consist of any funds appropriated to it by the general appropriation act and revenue from any other source, public or private. The Fund shall be established on the books of the Comptroller, and any funds remaining in the Fund at the end of a biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on the Fund shall be credited to the Fund. The Governor shall report to the Chairmen of the House Committees on Appropriations and Finance and the Senate Committee on Finance as funds are awarded in accordance with this section.

C. Funds shall be awarded from the Fund by the Governor as grants or loans to political subdivisions. The criteria for making such grants or loans shall include (i) job creation, (ii) private capital investment, and (iii) anticipated additional state tax revenue expected to accrue to the state and affected localities as a result of the capital investment and jobs created. Loans shall be approved by the Governor and made in accordance with guidelines established by the Virginia Economic Development Partnership and approved by the Comptroller. Loans shall be interest-free unless otherwise determined by the Governor and shall be repaid to the Fund. The Governor may establish the interest rate to be charged; otherwise, any interest charged shall be at market rates as determined by the State Treasurer and shall be indicative of the duration of the loan. The Virginia Economic Development Partnership shall be responsible for monitoring repayment of such loans and reporting the receivables to the Comptroller as required.

Beginning with the five fiscal years from fiscal year 2006-2007 through fiscal year 2010-2011, and for every five fiscal years' period thereafter, in general, no less than one-third of the moneys appropriated to the Fund in every such five-year period shall be awarded to counties and cities having an annual average unemployment rate that is greater than the final statewide average unemployment rate for the calendar year that immediately precedes the calendar year of the award. However, if such one-third requirement will not be met because economic development prospects in such counties and cities are unable to fulfill the applicable minimum private investment and new jobs requirements set forth in this section, then any funds remaining in the Fund at the end of the five-year period that would have otherwise been awarded to such counties and cities shall be made available for awards in the next five fiscal years' period.

D. Funds may be used for public and private utility extension or capacity development on and off site; public and private installation, extension, or capacity development of high-speed or broadband Internet access, whether on or off site; road, rail, or other transportation access costs beyond the funding capability of existing programs; site acquisition; grading, drainage, paving, and any other activity required to prepare a site for construction; construction or build-out of publicly or privately owned buildings; training; or grants or loans to an industrial development authority, housing and redevelopment authority, or other political subdivision for purposes directly relating to any of the foregoing. However, in no case shall funds from the Fund be used, directly or indirectly, to pay or guarantee the payment for any rental, lease, license, or other contractual right to the use of any property.

It shall be the policy of the Commonwealth that moneys in the Fund shall not be used for any economic development project in which a business relocates or expands its operations in one or more Virginia localities and simultaneously closes its operations or substantially reduces the number of its employees in another Virginia locality. The Secretary of Commerce and Trade shall enforce this policy and for any exception thereto shall promptly provide written notice to the Chairmen of the Senate Finance and House Appropriations Committees, which notice shall include a justification for any exception to such policy.

E. 1. a. Except as provided in this subdivision, no grant or loan shall be awarded from the Fund unless the project involves a minimum private investment of $5 million and creates at least 50 new jobs for which the average wage, excluding fringe benefits, is no less than the prevailing average wage. For projects, including but not limited to projects involving emerging technologies, for which the average wage of the new jobs created, excluding fringe benefits, is at least twice the prevailing average wage for that locality or region, the Governor shall have the discretion to require no less than one-half the number of new jobs as set forth for that locality in this subdivision.

b. Notwithstanding the provisions of subdivision a, a grant or loan may be awarded from the Fund if the project involves a minimum private investment of $100 million and creates at least 25 new jobs for which the average wage, excluding fringe benefits, is no less than the prevailing average wage.

2. Notwithstanding the provisions of subdivision 1 a, in localities (i) with an annual unemployment rate for the most recent calendar year for which such data is available that is greater than the final statewide average unemployment rate for that calendar year or (ii) with a poverty rate for the most recent calendar year for which such data is available that exceeds the statewide average poverty rate for that year, a grant or loan may be awarded from the Fund pursuant to subdivision 1 a if the project involves a minimum private investment of $2.5 million and creates at least 25 new jobs for which the average wage, excluding fringe benefits, is no less than 85 percent of the prevailing average wage.

3. Notwithstanding the provisions of subdivisions 1 a and 2, in localities (i) with an annual unemployment rate for the most recent calendar year for which such data is available that is greater than the final statewide average unemployment rate for that calendar year and (ii) with a poverty rate for the most recent calendar year for which such data is available that exceeds the statewide average poverty rate for that year, a grant or loan may be awarded from the Fund pursuant to such subdivisions if the project involves a minimum private investment of $1.5 million and creates at least 15 new jobs for which the average wage, excluding fringe benefits, is no less than 85 percent of the prevailing average wage.

4. For projects that are eligible under subdivision 2 or 3, the average wage of the new jobs, excluding fringe benefits, shall be no less than 85 percent of the prevailing average wage. In addition, for projects in such localities, the Governor may award a grant or loan for a project paying less than 85 percent of the prevailing average wage but still providing customary employee benefits, only after the Secretary of Commerce and Trade has made a written finding that the economic circumstances in the area are sufficiently distressed (i.e., high unemployment or underemployment and negative economic forecasts) that assistance to the locality to attract the project is nonetheless justified. However, the minimum private investment and number of new jobs required to be created as set forth in this subsection shall still be a condition of eligibility for an award from the Fund. Such written finding shall promptly be provided to the chairs of the Senate Committee on Finance and the House Committee on Appropriations.

F. 1. The Virginia Economic Development Partnership shall assist the Governor in developing objective guidelines and criteria that shall be used in awarding grants or making loans from the Fund. The guidelines may require that as a condition of receiving any grant or loan incentive that is based on employment goals, a recipient company must provide copies of employer quarterly payroll reports that have been provided to the Virginia Employment Commission to verify the employment status of any position included in the employment goal. The guidelines may include a requirement for the affected locality or localities to provide matching funds which may be cash or in-kind, at the discretion of the Governor. The guidelines and criteria shall include provisions for geographic diversity and a cap on the amount of funds to be provided to any individual project. At the discretion of the Governor, this cap may be waived for qualifying projects of regional or statewide interest. In developing the guidelines and criteria, the Virginia Economic Development Partnership shall use the measure for Fiscal Stress published by the Commission on Local Government of the Department of Housing and Community Development for the locality in which the project is located or will be located as one method of determining the amount of assistance a locality shall receive from the Fund.

2. a. Notwithstanding any provision in this section or in the guidelines, each political subdivision that receives a grant or loan from the Fund shall enter into a contract with each business beneficiary of funds from the Fund. A person or entity shall be a business beneficiary of funds from the Fund if grant or loan moneys awarded from the Fund by the Governor are paid to a political subdivision and (i) subsequently distributed by the political subdivision to the person or entity or (ii) used by the political subdivision for the benefit of the person or entity but never distributed to the person or entity.

b. The contract between the political subdivision and the business beneficiary shall provide in detail (i) the fair market value of all funds that the Commonwealth has committed to provide, (ii) the fair market value of all matching funds (or in-kind match) that the political subdivision has agreed to provide, (iii) how funds committed by the Commonwealth (including but not limited to funds from the Fund committed by the Governor) and funds that the political subdivision has agreed to provide are to be spent, (iv) the minimum private investment to be made and the number of new jobs to be created agreed to by the business beneficiary, (v) the average wage (excluding fringe benefits) agreed to be paid in the new jobs, (vi) the prevailing average wage, and (vii) the formula, means, or processes agreed to be used for measuring compliance with the minimum private investment and new jobs requirements, including consideration of any layoffs instituted by the business beneficiary over the course of the period covered by the contract.

The contract shall state the date by which the agreed upon private investment and new job requirements shall be met by the business beneficiary of funds from the Fund and may provide for the political subdivision to grant up to a 15-month extension of such date if deemed appropriate by the political subdivision subsequent to the execution of the contract. Any extension of such date granted by the political subdivision shall be in writing and promptly delivered to the business beneficiary, and the political subdivision shall simultaneously provide a copy of the extension to the Virginia Economic Development Partnership.

The contract shall provide that if the private investment and new job contractual requirements are not met by the expiration of the date stipulated in the contract, including any extension granted by the political subdivision, the business beneficiary shall be liable to the political subdivision for repayment of a portion of the funds provided under the contract. The contract shall include a formula for purposes of determining the portion of such funds to be repaid. The formula shall, in part, be based upon the fair market value of all funds that have been provided by the Commonwealth and the political subdivision and the extent to which the business beneficiary has met the private investment and new job contractual requirements. Any such funds repaid to the political subdivision that relate to the award from the Governor's Development Opportunity Fund shall promptly be paid over by the political subdivision to the Commonwealth by payment remitted to the State Treasurer. Upon receipt by the State Treasurer of such payment, the Comptroller shall deposit such repaid funds into the Governor's Development Opportunity Fund.

c. The contract shall be amended to reflect changes in the funds committed by the Commonwealth or agreed to be provided by the political subdivision.

d. Notwithstanding any provision in this section or in the guidelines, whenever layoffs instituted by a business beneficiary over the course of the period covered by a contract cause the net total number of the new jobs created to be fewer than the number agreed to, then the business beneficiary shall return the portion of any funds received pursuant to the repayment formula established by the contract.

3. Notwithstanding any provision in this section or in the guidelines, prior to executing any such contract with a business beneficiary, the political subdivision shall provide a copy of the proposed contract to the Attorney General. The Attorney General shall review the proposed contract (i) for enforceability as to its provisions and (ii) to ensure that it is in appropriate legal form. The Attorney General shall provide any written suggestions to the political subdivision within seven days of his receipt of the copy of the contract. The Attorney General's suggestions shall be limited to the enforceability of the contract's provisions and the legal form of the contract.

4. Notwithstanding any provision in this section or in the guidelines, a political subdivision shall not expend, distribute, pledge, use as security, or otherwise use any award from the Fund unless and until such contract as described herein is executed with the business beneficiary.

G. Within the 30 days immediately following June 30 and December 30 of each year, the Governor shall provide a report to the Chairmen of the House Committees on Appropriations and Finance and the Senate Committee on Finance which shall include, but is not limited to, the following information regarding grants and loans awarded from the Fund during the immediately preceding six-month period for economic development projects: the name of the company that is the business beneficiary of the grant or loan and the type of business in which it engages; the location (county, city, or town) of the project; the amount of the grant or loan committed from the Fund and the amount of all other funds committed by the Commonwealth from other sources and the purpose for which such grants, loans, or other funds will be used; the amount of all moneys or funds agreed to be provided by political subdivisions and the purposes for which they will be used; the number of new jobs agreed to be created by the business beneficiary; the amount of investment in the project agreed to be made by the business beneficiary; the timetable for the completion of the project and new jobs created; the prevailing average wage; and the average wage (excluding fringe benefits) agreed to be paid in the new jobs.

H. The Governor shall provide grants and commitments from the Fund in an amount not to exceed the dollar amount contained in the Fund. If the Governor commits funds for years beyond the fiscal years covered under the existing appropriation act, the State Treasurer shall set aside and reserve the funds the Governor has committed, and the funds shall remain in the Fund for those future fiscal years. No grant or loan shall be payable in the years beyond the existing appropriation act unless the funds are currently available in the Fund.

1996, cc. 590, 598, 859, § 2.1-51.6:5; 1999, cc. 787, 816; 2001, c. 844; 2006, cc. 251, 890; 2007, c. 654; 2010, cc. 78, 470, 580, 611, 735, 768; 2011, cc. 539, 574, 587; 2013, c. 547.



§ 2.2-115. (Effective January 1, 2016) Commonwealth's Development Opportunity Fund

A. As used in this section, unless the context requires otherwise:

"New job" means employment of an indefinite duration, created as the direct result of the private investment, for which the firm pays the wages and standard fringe benefits for its employee, requiring a minimum of either (i) 35 hours of the employee's time a week for the entire normal year of the firm's operations, which "normal year" must consist of at least 48 weeks or (ii) 1,680 hours per year.

Seasonal or temporary positions, positions created when a job function is shifted from an existing location in the Commonwealth to the location of the economic development project, positions with suppliers, and multiplier or spin-off jobs shall not qualify as new jobs. The term "new job" shall include positions with contractors provided that all requirements included within the definition of the term are met.

"Prevailing average wage" means that amount determined by the Virginia Employment Commission to be the average wage paid workers in the city or county of the Commonwealth where the economic development project is located. The prevailing average wage shall be determined without regard to any fringe benefits.

"Private investment" means the private investment required under this section.

B. There is created the Governor's Development Opportunity Fund (the Fund) to be used by the Governor to attract economic development prospects and secure the expansion of existing industry in the Commonwealth. The Fund shall consist of any funds appropriated to it by the general appropriation act and revenue from any other source, public or private. The Fund shall be established on the books of the Comptroller, and any funds remaining in the Fund at the end of a biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on the Fund shall be credited to the Fund. The Governor shall report to the Chairmen of the House Committees on Appropriations and Finance and the Senate Committee on Finance as funds are awarded in accordance with this section.

C. Funds shall be awarded from the Fund by the Governor as grants or loans to political subdivisions. The criteria for making such grants or loans shall include (i) job creation, (ii) private capital investment, and (iii) anticipated additional state tax revenue expected to accrue to the state and affected localities as a result of the capital investment and jobs created. Loans shall be approved by the Governor and made in accordance with guidelines established by the Virginia Economic Development Partnership and approved by the Comptroller. Loans shall be interest-free unless otherwise determined by the Governor and shall be repaid to the Fund. The Governor may establish the interest rate to be charged; otherwise, any interest charged shall be at market rates as determined by the State Treasurer and shall be indicative of the duration of the loan. The Virginia Economic Development Partnership shall be responsible for monitoring repayment of such loans and reporting the receivables to the Comptroller as required.

Beginning with the five fiscal years from fiscal year 2006-2007 through fiscal year 2010-2011, and for every five fiscal years' period thereafter, in general, no less than one-third of the moneys appropriated to the Fund in every such five-year period shall be awarded to counties and cities having an annual average unemployment rate that is greater than the final statewide average unemployment rate for the calendar year that immediately precedes the calendar year of the award. However, if such one-third requirement will not be met because economic development prospects in such counties and cities are unable to fulfill the applicable minimum private investment and new jobs requirements set forth in this section, then any funds remaining in the Fund at the end of the five-year period that would have otherwise been awarded to such counties and cities shall be made available for awards in the next five fiscal years' period.

D. Funds may be used for public and private utility extension or capacity development on and off site; public and private installation, extension, or capacity development of high-speed or broadband Internet access, whether on or off site; road, rail, or other transportation access costs beyond the funding capability of existing programs; site acquisition; grading, drainage, paving, and any other activity required to prepare a site for construction; construction or build-out of publicly or privately owned buildings; training; or grants or loans to an industrial development authority, housing and redevelopment authority, or other political subdivision for purposes directly relating to any of the foregoing. However, in no case shall funds from the Fund be used, directly or indirectly, to pay or guarantee the payment for any rental, lease, license, or other contractual right to the use of any property.

It shall be the policy of the Commonwealth that moneys in the Fund shall not be used for any economic development project in which a business relocates or expands its operations in one or more Virginia localities and simultaneously closes its operations or substantially reduces the number of its employees in another Virginia locality. The Secretary of Commerce and Trade shall enforce this policy and for any exception thereto shall promptly provide written notice to the Chairmen of the Senate Finance and House Appropriations Committees, which notice shall include a justification for any exception to such policy.

E. 1. a. Except as provided in this subdivision, no grant or loan shall be awarded from the Fund unless the project involves a minimum private investment of $5 million and creates at least 50 new jobs for which the average wage, excluding fringe benefits, is no less than the prevailing average wage. For projects, including but not limited to projects involving emerging technologies, for which the average wage of the new jobs created, excluding fringe benefits, is at least twice the prevailing average wage for that locality or region, the Governor shall have the discretion to require no less than one-half the number of new jobs as set forth for that locality in this subdivision.

b. Notwithstanding the provisions of subdivision a, a grant or loan may be awarded from the Fund if the project involves a minimum private investment of $100 million and creates at least 25 new jobs for which the average wage, excluding fringe benefits, is no less than the prevailing average wage.

2. Notwithstanding the provisions of subdivision 1 a, in localities (i) with an annual unemployment rate for the most recent calendar year for which such data is available that is greater than the final statewide average unemployment rate for that calendar year or (ii) with a poverty rate for the most recent calendar year for which such data is available that exceeds the statewide average poverty rate for that year, a grant or loan may be awarded from the Fund pursuant to subdivision 1 a if the project involves a minimum private investment of $2.5 million and creates at least 25 new jobs for which the average wage, excluding fringe benefits, is no less than 85 percent of the prevailing average wage.

3. Notwithstanding the provisions of subdivisions 1 a and 2, in localities (i) with an annual unemployment rate for the most recent calendar year for which such data is available that is greater than the final statewide average unemployment rate for that calendar year and (ii) with a poverty rate for the most recent calendar year for which such data is available that exceeds the statewide average poverty rate for that year, a grant or loan may be awarded from the Fund pursuant to such subdivisions if the project involves a minimum private investment of $1.5 million and creates at least 15 new jobs for which the average wage, excluding fringe benefits, is no less than 85 percent of the prevailing average wage.

4. For projects that are eligible under subdivision 2 or 3, the average wage of the new jobs, excluding fringe benefits, shall be no less than 85 percent of the prevailing average wage. In addition, for projects in such localities, the Governor may award a grant or loan for a project paying less than 85 percent of the prevailing average wage but still providing customary employee benefits, only after the Secretary of Commerce and Trade has made a written finding that the economic circumstances in the area are sufficiently distressed (i.e., high unemployment or underemployment and negative economic forecasts) that assistance to the locality to attract the project is nonetheless justified. However, the minimum private investment and number of new jobs required to be created as set forth in this subsection shall still be a condition of eligibility for an award from the Fund. Such written finding shall promptly be provided to the chairs of the Senate Committee on Finance and the House Committee on Appropriations.

F. 1. The Virginia Economic Development Partnership shall assist the Governor in developing objective guidelines and criteria that shall be used in awarding grants or making loans from the Fund. The guidelines may require that as a condition of receiving any grant or loan incentive that is based on employment goals, a recipient company must provide copies of employer quarterly payroll reports that have been provided to the Virginia Employment Commission to verify the employment status of any position included in the employment goal. The guidelines may include a requirement for the affected locality or localities to provide matching funds which may be cash or in-kind, at the discretion of the Governor. The guidelines and criteria shall include provisions for geographic diversity and a cap on the amount of funds to be provided to any individual project. At the discretion of the Governor, this cap may be waived for qualifying projects of regional or statewide interest. In developing the guidelines and criteria, the Virginia Economic Development Partnership shall use the measure for Fiscal Stress published by the Commission on Local Government of the Department of Housing and Community Development for the locality in which the project is located or will be located as one method of determining the amount of assistance a locality shall receive from the Fund.

2. a. Notwithstanding any provision in this section or in the guidelines, each political subdivision that receives a grant or loan from the Fund shall enter into a contract with each business beneficiary of funds from the Fund. A person or entity shall be a business beneficiary of funds from the Fund if grant or loan moneys awarded from the Fund by the Governor are paid to a political subdivision and (i) subsequently distributed by the political subdivision to the person or entity or (ii) used by the political subdivision for the benefit of the person or entity but never distributed to the person or entity.

b. The contract between the political subdivision and the business beneficiary shall provide in detail (i) the fair market value of all funds that the Commonwealth has committed to provide, (ii) the fair market value of all matching funds (or in-kind match) that the political subdivision has agreed to provide, (iii) how funds committed by the Commonwealth (including but not limited to funds from the Fund committed by the Governor) and funds that the political subdivision has agreed to provide are to be spent, (iv) the minimum private investment to be made and the number of new jobs to be created agreed to by the business beneficiary, (v) the average wage (excluding fringe benefits) agreed to be paid in the new jobs, (vi) the prevailing average wage, and (vii) the formula, means, or processes agreed to be used for measuring compliance with the minimum private investment and new jobs requirements, including consideration of any layoffs instituted by the business beneficiary over the course of the period covered by the contract.

The contract shall state the date by which the agreed upon private investment and new job requirements shall be met by the business beneficiary of funds from the Fund and may provide for the political subdivision to grant up to a 15-month extension of such date if deemed appropriate by the political subdivision subsequent to the execution of the contract. Any extension of such date granted by the political subdivision shall be in writing and promptly delivered to the business beneficiary, and the political subdivision shall simultaneously provide a copy of the extension to the Virginia Economic Development Partnership.

The contract shall provide that if the private investment and new job contractual requirements are not met by the expiration of the date stipulated in the contract, including any extension granted by the political subdivision, the business beneficiary shall be liable to the political subdivision for repayment of a portion of the funds provided under the contract. The contract shall include a formula for purposes of determining the portion of such funds to be repaid. The formula shall, in part, be based upon the fair market value of all funds that have been provided by the Commonwealth and the political subdivision and the extent to which the business beneficiary has met the private investment and new job contractual requirements. Any such funds repaid to the political subdivision that relate to the award from the Governor's Development Opportunity Fund shall promptly be paid over by the political subdivision to the Commonwealth by payment remitted to the State Treasurer. Upon receipt by the State Treasurer of such payment, the Comptroller shall deposit such repaid funds into the Governor's Development Opportunity Fund.

c. The contract shall be amended to reflect changes in the funds committed by the Commonwealth or agreed to be provided by the political subdivision.

d. Notwithstanding any provision in this section or in the guidelines, whenever layoffs instituted by a business beneficiary over the course of the period covered by a contract cause the net total number of the new jobs created to be fewer than the number agreed to, then the business beneficiary shall return the portion of any funds received pursuant to the repayment formula established by the contract.

3. Notwithstanding any provision in this section or in the guidelines, prior to executing any such contract with a business beneficiary, the political subdivision shall provide a copy of the proposed contract to the Attorney General. The Attorney General shall review the proposed contract (i) for enforceability as to its provisions and (ii) to ensure that it is in appropriate legal form. The Attorney General shall provide any written suggestions to the political subdivision within seven days of his receipt of the copy of the contract. The Attorney General's suggestions shall be limited to the enforceability of the contract's provisions and the legal form of the contract.

4. Notwithstanding any provision in this section or in the guidelines, a political subdivision shall not expend, distribute, pledge, use as security, or otherwise use any award from the Fund unless and until such contract as described herein is executed with the business beneficiary.

G. Within the 30 days immediately following June 30 and December 30 of each year, the Governor shall provide a report to the Chairmen of the House Committees on Appropriations and Finance and the Senate Committee on Finance which shall include, but is not limited to, the following information regarding grants and loans awarded from the Fund during the immediately preceding six-month period for economic development projects: the name of the company that is the business beneficiary of the grant or loan and the type of business in which it engages; the location (county, city, or town) of the project; the amount of the grant or loan committed from the Fund and the amount of all other funds committed by the Commonwealth from other sources and the purpose for which such grants, loans, or other funds will be used; the amount of all moneys or funds agreed to be provided by political subdivisions and the purposes for which they will be used; the number of new jobs agreed to be created by the business beneficiary; the amount of investment in the project agreed to be made by the business beneficiary; the timetable for the completion of the project and new jobs created; the prevailing average wage; and the average wage (excluding fringe benefits) agreed to be paid in the new jobs.

H. The Governor shall provide grants and commitments from the Fund in an amount not to exceed the dollar amount contained in the Fund. If the Governor commits funds for years beyond the fiscal years covered under the existing appropriation act, the State Treasurer shall set aside and reserve the funds the Governor has committed, and the funds shall remain in the Fund for those future fiscal years. No grant or loan shall be payable in the years beyond the existing appropriation act unless the funds are currently available in the Fund.

1996, cc. 590, 598, 859, § 2.1-51.6:5; 1999, cc. 787, 816; 2001, c. 844; 2006, cc. 251, 890; 2007, c. 654; 2010, cc. 78, 470, 580, 611, 735, 768; 2011, cc. 539, 574, 587; 2013, c. 547.



§ 2.2-116. Service on board of national tobacco trust entity

The Governor may serve in his official capacity on the board of directors of any entity established to ensure the implementation in the Commonwealth of a national tobacco trust established to provide payments to tobacco growers and tobacco quota owners to ameliorate adverse economic consequences resulting from a national settlement of states' claims against tobacco manufacturers.

2000, c. 1048, § 2.1-41.3; 2001, c. 844.



§ 2.2-117. Governor to administer anti-crime partnership program

It shall be the responsibility of the Governor to establish and administer an anti-crime partnership program within the Commonwealth and to authorize, direct, and coordinate existing and future activities of agencies of the Commonwealth in such program. The Governor, in addition to all other duties and responsibilities conferred on him by the Constitution and laws of the Commonwealth, may enter into written anti-crime partnership agreements with political subdivisions of the Commonwealth to assist and enhance their ability to reduce the incidence of violent and drug-related crime and fear of crime.

In addition to such other terms and conditions to which the parties agree, each partnership agreement shall (i) provide for the creation of a partnership committee to advise and direct the partnership, (ii) enumerate the responsibilities of the Commonwealth and the political subdivisions involved, and (iii) state the duration of the partnership, providing for dates on which the partnership will begin and end.

The Governor may provide to anti-crime partnerships established pursuant to this section such technical and personnel resources of the Commonwealth as he determines and such financial resources as provided in the general appropriation act.

1992, c. 663, § 2.1-51.6:3; 2001, c. 844.



§ 2.2-118. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 104.



§ 2.2-119. Governor to administer highway safety program and secure benefits to Commonwealth under federal Highway Safety Act of 1966

It shall be the responsibility of the Governor to administer the highway safety program within the Commonwealth and to authorize, direct and coordinate existing and future activities of agencies of the Commonwealth and its political subdivisions in such program. The Governor, in addition to all other duties and responsibilities conferred on him by the Constitution and laws of the Commonwealth, may contract and do all other things necessary on behalf of the Commonwealth to secure the full benefits available to the Commonwealth under the federal Highway Safety Act of 1966, and any amendments thereto, and in so doing, cooperate with federal and state agencies, private and public agencies, interested organizations, and individuals, to effectuate the purposes of that act and any amendments thereto, and the highway safety program within the Commonwealth.

The Governor shall be the official having the ultimate responsibility for dealing with the United States government with respect to programs and activities pursuant to the federal Highway Safety Act of 1966 and any amendments thereto. To that end he shall be responsible for related activities of any and all departments and agencies of the Commonwealth and its political subdivisions. He may designate such persons, agencies and commissions to assist him in coordinating the activities contemplated under the federal act, this section, and the state's highway safety program.

1968, c. 160, § 2.1-51.6; 2001, c. 844.



§ 2.2-120. Powers with respect to state-owned motor vehicles

A. The Governor may prescribe, by general or special executive orders, regulations for the purchase, use, storage, maintenance and repair of all motor vehicles owned by the Commonwealth, and in the possession of any state department, institution or agency where his supervision is not forbidden by the Constitution.

B. The Governor may use any building or land owned by the Commonwealth, and not required to be used for other purposes, for storing and garaging state-owned motor vehicles. He may employ watchmen or guards, mechanics and other labor to repair and service such vehicles, and provide for the purchase of gasoline, oil and other supplies for such vehicles, and allocate among the various departments and agencies using such vehicles their proportionate part of the cost of repairs, servicing, gasoline, oil, and other supplies.

C. The Governor may create in the State Treasurer's office a special fund to be reflected on the books of the Comptroller, out of which all costs and expenses incurred pursuant to this section shall be paid. All allocations of costs and charges for repairing and servicing motor vehicles made against any institution, agency, or department shall, when approved by the department head, be paid into the special fund by interdepartmental transfers on the Comptroller's books. All funds so paid or transferred into the special fund are appropriated for the purposes of this section and shall be paid out on warrants of the Comptroller issued upon vouchers signed by the state officer or employee designated by the Governor.

D. The Governor may, by executive order or regulation, impose upon the Director of the Department of Planning and Budget, or any other agency of the executive branch of the state government, any or all administrative duties pertaining to the administration of this section.

E. If any state officer, agent or employee fails to comply with any rule, regulation or order of the Governor made pursuant to this section, the Comptroller shall, upon order of the Governor, refuse to issue any warrant on account of expenses incurred, or to be incurred in the purchase, operation, maintenance, or repair of any motor vehicle now or to be in the possession or under the control of such officer, agent or employee, or the Governor may order some state officer or agent to take possession of the vehicle and transfer it to some other department, institution, agency, officer, agent or employee, or to make such other disposition as the Governor may direct.

Code 1950, § 2-42; 1966, c. 677, § 2.1-47; 2001, c. 844.



§ 2.2-121. Approval of purchase of passenger-type automobile; transfer and valuation of surplus vehicles

No passenger-type automobile shall be purchased by the Commonwealth or any officer or employee on behalf of the Commonwealth without the prior written approval of the Governor. The Governor may transfer surplus motor vehicles among the departments, institutions and agencies, and the Director of the Department of Accounts shall determine the value of the surplus equipment for the purpose of maintaining the financial accounts of the departments, agencies and institutions affected by such transfers.

1954, c. 365, § 2-42.1; 1966, c. 677, § 2.1-48; 2001, c. 844.



§ 2.2-122. Commercial use of seals of the Commonwealth

A. Notwithstanding the provisions of § 1-505, the Governor may authorize the use of the seals of the Commonwealth for commercial purposes upon a finding that such use promotes an appropriate image of the Commonwealth, its heritage and its history, and that such use is carried out in accordance with the laws of the Commonwealth. In considering whether the use of the seals in association with a product promotes an appropriate image of the Commonwealth, preference shall be given to products that (i) preserve traditional methods of production, including handcrafting techniques, (ii) enhance public appreciation of the Commonwealth's aesthetic values, and (iii) incorporate workmanship and materials of the highest quality. A prospective licensee shall be deemed qualified to protect and promote the image of the Commonwealth if it holds licenses to produce products associated with museums and sites of major historical importance in the Commonwealth, including but not limited to homes of Presidents of the United States and restored historical areas.

B. The Governor may direct the State Treasurer to cause to be minted gold, platinum, and silver coins for commemorative use that bear the seals of the Commonwealth on the obverse side of the coin and scenes of natural or historically significant locations in the Commonwealth as recommended by the Board of Directors of the Virginia Tourism Authority on the reverse side. Except as provided in subsection C, proceeds from the sale of such coins shall be deposited in the Cooperative Marketing Fund established pursuant to § 2.2-2319.

C. The Secretary of the Commonwealth and the Director of the Division of Purchases and Supply shall assist the Governor in determining the appropriateness of (i) any contract entered into for the commercial use of the seals of the Commonwealth, (ii) the product intended to be sold, (iii) any marketing activities undertaken to promote the sale of the product, and (iv) the pricing structure, including royalties to be paid to the Commonwealth for such use and sale. Any such royalties paid to the Commonwealth shall be deposited in the general fund.

1995, c. 295, § 2.1-51.6:4; 2001, c. 844; 2005, c. 839; 2011, c. 755; 2013, c. 763.



§ 2.2-123. Authority over rooms and space in public buildings

Rooms and space in public buildings at the seat of government, other than the Capitol, whether the rooms or space are occupied, may be vacated, assigned, and reassigned by the Governor to such departments, divisions, agencies, and officers of the Commonwealth as the Governor deems proper. The Governor shall not vacate, assign or reassign any rooms or space occupied by the Supreme Court, the General Assembly, the State Corporation Commission or other independent agencies, without the consent and approval of such bodies.

Code 1950, § 2-41; 1966, c. 677, § 2.1-46; 2001, c. 844.



§ 2.2-124. Regulation of athletic leaves of absence

A. The Governor shall establish rules to provide for the regulation of athletic leaves of absence for state employees as follows:

1. A public employee who qualifies as a member of the United States team for athletic competition on the Pan American or Olympic level in a sport contested in such competition may be granted leave of absence upon approval of the appropriate cabinet secretary without loss or reduction of pay, time, annual leave, or efficiency rating for the purpose of preparing for and engaging in competition on such levels. In no event shall the paid leave under this subdivision exceed the period of the official training camp and competition combined or ninety calendar days a year, whichever is less. A public employee who qualifies and applies as a member of the United States team for athletic competition on the international level other than the Pan American or Olympic games may be granted a leave of absence without pay.

2. A public employee who qualifies and applies for an athletic leave of absence under the provisions of this subdivision shall notify his employer of his desire for such leave at least thirty days before the effective date of the leave; however, if the official training camp for international or Olympic games commences less than thirty days after the employee's selection as a member of the United States team, the employee shall notify his employer of his desire for athletic leave immediately upon his selection as a member of such team.

3. All or any portion of the approved athletic leave of absence provided for in this subdivision may be canceled retroactively by the employer if the employee does not participate in the training or competition for approved reasons or for reasons that are unrelated to the physical and/or mental ability to compete.

4. If the absence of a state employee necessitates the hiring of a substitute during the employee's absence, the Commonwealth shall reimburse the governmental branch, department, agency, board, institution, or commission of the Commonwealth for actual costs incurred in employing the substitute.

B. As used in this section, unless the context requires a different meaning:

"Public employee" means any full-time employee of the Commonwealth or of any branch of the state government, of any executive department of the Commonwealth, or of any agency, board, institution or commission of the State; however, no elected official shall be considered a public employee for purposes of this section.

"Athlete" means an individual who is dedicated to improving a skill or skills in a particular physical exercise, sport, or game requiring strength, agility, or stamina and for whom this effort does not result in financial gain or remuneration.

"International or Olympic competition" means any athletic competition involving athletes from two or more nation-states.

1981, c. 335, § 2.1-114.2:1; 2001, c. 844.



§ 2.2-125. Governor authorized to accept certain property from Confederate Memorial Literary Society

The Governor may accept, in the name of the Commonwealth, the property known as The White House of the Confederacy, any building that may be erected by the Confederate Memorial Literary Society, and the property known as The Lee House, located at 707 East Franklin Street in the City of Richmond, together with any moneys or other assets, including items being housed and displayed in such buildings or any of them, belonging to the Confederate Memorial Literary Society. The buildings and their contents thereof shall thereafter be preserved and maintained for historic purposes by the Commonwealth. Upon the transfer of title to the property to the Commonwealth, the Governor shall appoint a board of trustees consisting of thirteen persons appointed from the Commonwealth at large, which shall thereafter be charged with the preservation and maintenance of the properties and the administration of any funds that may be received or donated by the Confederate Memorial Literary Society or from any other source. The members of the board first appointed shall be appointed as follows: four for terms of four years, four for terms of three years, four for terms of two years, and one for a term of one year. Subsequent appointments shall be for terms of four years except appointments to fill vacancies, which shall be for the unexpired terms.

The board shall appoint a treasurer, who shall have custody of its funds and shall be bonded in such amount as the board may determine. Expenditures from such funds shall be made by the treasurer as the board directs, for any purpose, in the discretion of the board, consonant with the purpose for which the same are donated.

The board may fix, charge and collect admission fees to the buildings under its custody and control, and expend moneys so received in the upkeep, maintenance and operation of such buildings as historic shrines.

1966, c. 412, §§ 9-84.1, 9-84.2, 9-84.3, 9-84.4; 2001, c. 844.



§ 2.2-126. Disposition of official correspondence

A. Before the end of his term of office, the Governor shall have delivered to The Library of Virginia for safekeeping all correspondence and other records of his office during his term. This section shall not apply to correspondence or other records of a strictly personal or private nature, or active files necessary for the transaction of business by the Office of the Governor, the decision thereon to be made by the Governor after consultation with the Librarian of Virginia. Records delivered to The Library of Virginia shall be made accessible to the public, once cataloging has been completed.

B. Should any subsequent Governor need such records for the transaction of business of the Office of the Governor, the records may be reviewed at the Library and copied, if necessary, but the Governor and his staff shall ensure that the original records are preserved intact and remain in The Library of Virginia.

Code 1950, § 2-40.1; 1966, c. 677, § 2.1-45; 1988, c. 476; 1994, c. 64; 2001, c. 844; 2003, c. 590.



§ 2.2-127. Purpose

The Governor shall from time to time examine the organization of all executive agencies and shall determine what changes therein are necessary to:

1. Promote better execution of the laws, the more effective management of the executive branch of state government and of its agencies and functions, and the expeditious administration of the public business;

2. Reduce expenditures and promote economy to the fullest extent consistent with the efficient operation of state government;

3. Increase the efficiency of the operations of state government to the fullest extent practicable;

4. Group, coordinate, and consolidate agencies and functions of state government, as nearly as may be, according to major purposes;

5. Reduce the number of agencies by consolidating those having similar functions under a single head, and to abolish such agencies or functions thereof that are not necessary for the efficient conduct of the state government; and

6. Eliminate overlapping and duplication of effort.

1977, c. 505, § 2.1-8.1; 2001, c. 844.



§ 2.2-128. Definitions

For the purpose of this chapter:

"Agency" means an administrative unit of state government, including any department, institution, commission, board, council, authority, or other body, however designated.

"Board" means any collegial body in the executive branch of state government created by the General Assembly.

"Function" means an activity, assignment or set of operations.

"Reorganization" means a transfer, consolidation, coordination, or abolition of a function, or the assignment or reassignment of responsibility and authority for the execution of a function.

1977, c. 505, § 2.1-8.2; 2001, c. 844.



§ 2.2-129. Reorganization plans

When the Governor, after investigation, finds that the:

1. Transfer of the whole or a part of an agency, or of the whole or a part of the functions thereof, to the jurisdiction and control of another agency;

2. Abolition of all or a part of the functions of an agency;

3. Transfer or abolition of the whole or a part of the responsibilities of a board;

4. Abolition of a board;

5. Consolidation or coordination of the whole or a part of an agency, or of the whole or a part of the functions thereof, with the whole or a part of another agency or the functions thereof;

6. Consolidation or coordination of a part of an agency or the functions thereof with another part of the same agency or the functions thereof;

7. Abolition of the whole or a part of an agency which agency or part does not have, or on the taking effect of the reorganization plan will not have, any functions; or

8. Authorization for the exercise of functions or responsibilities by an agency, board, or officer to whom such functions or responsibilities have been transferred; is necessary to accomplish one or more of the purposes of § 2.2-127, he shall prepare a plan for reorganization and transmit the plan to each house of the General Assembly at least forty-five days prior to the commencement of a regular or special session of the General Assembly.

1977, c. 505, § 2.1-8.3; 2001, c. 844.



§ 2.2-130. Contents of reorganization plans

A reorganization plan transmitted by the Governor under § 2.2-129 :

1. May change the name or title of any agency, agency head, or board, council, commission or other collegial body affected by a reorganization, and shall designate the name or title of any new agency, agency head, or collegial body resulting from a reorganization;

2. May provide for the appointment of the head of any agency affected by, or resulting from, a reorganization, for an initial term not to exceed the balance of the term of the incumbent Governor, and for four-year terms thereafter;

3. May provide for the compensation of the head of an agency, not to exceed the rate found by the Governor to be applicable to comparable officers in the executive branch;

4. Shall provide for the transfer or other disposition of the records, property, and personnel affected by a reorganization;

5. Shall provide for the transfer of such unexpended balances of appropriations, and other funds, available for use in connection with a function or agency affected by a reorganization, or for the use of the agency that has the functions after the reorganization plan is effective. However, the unexpended balances so transferred may be used only for the purposes for which the appropriation was originally made; and

6. Shall provide for terminating the affairs of an agency that is abolished.

1977, c. 505, § 2.1-8.4; 2001, c. 844.



§ 2.2-131. Limitation on powers

A reorganization plan may not provide for, and a reorganization under this chapter shall not have the effect of, authorizing an agency to exercise a function that is not authorized by law at the time the plan is transmitted to the General Assembly.

1977, c. 505, § 2.1-8.5; 2001, c. 844.



§ 2.2-132. Approval by the General Assembly; effective date; publication

A. A reorganization plan transmitted by the Governor to the General Assembly under this chapter shall become effective only if the Senate and the House of Delegates each approve the reorganization plan by a resolution by a majority of the members present and voting in each house. Any portion of the reorganization plan may be deleted by either the Senate or the House of Delegates in the resolution approving the plan. The Governor may withdraw a reorganization plan transmitted to the General Assembly under this chapter at any time before its effective date. A reorganization plan or portions thereof as approved by the Senate and the House of Delegates shall become effective on the first day of the fourth month following the adjournment of the General Assembly at which such plan was approved, unless a different date is specified in the plan.

B. A reorganization plan that is adopted pursuant to this section shall be printed in the Acts of Assembly and in the Code of Virginia.

1977, c. 505, §§ 2.1-8.6, 2.1-8.7; 2001, c. 844.



§ 2.2-133. Effect on other laws, pending legal proceedings, and unexpended appropriations

A. A statute enacted, and a regulation or other action made, prescribed, issued, granted, or performed in respect of or by an agency or function affected by a reorganization under this chapter, before the effective date of the reorganization, has, except to the extent rescinded, modified, superseded, or made inapplicable by or under authority of law or by the abolition of a function, the same effect as if the reorganization had not been made. However, if the statute, regulation or other action has vested the functions in the agency from which it is removed under the reorganization plan, the function, insofar as it is to be exercised after the plan becomes effective, shall be deemed as vested in the agency under which the function is placed by the plan.

B. For the purpose of subsection A, "regulation or other action" means a regulation, rule, order, policy, determination, directive, authorization, permit, privilege, requirement, designation, or other action.

C. A suit, action, or other proceeding lawfully commenced by or against the head of an agency or other officer of the Commonwealth or member of a state board, council, commission or other collegial body, in his official capacity or in relation to the discharge of his official duties, shall not abate by reason of the taking effect of a reorganization plan under this chapter.

D. The appropriations or portions of appropriations unexpended by reason of the operation of this chapter shall not be used for any purpose, but shall revert to the state treasury.

1977, c. 505, § 2.1-8.8; 2001, c. 844.



§ 2.2-134. Authority to create gubernatorial commissions

A. The Governor may create gubernatorial commissions for purposes related to his authority and responsibility. These entities shall be referred to as "Commissions."

B. For the purpose of this chapter, "gubernatorial commission" includes any temporary study group, task force, blue ribbon panel or any similar collegial body created by the Governor.

1984, c. 615, §§ 2.1-51.35, 2.1-51.36; 2001, c. 844.



§ 2.2-135. Limitations and requirements

A. Each gubernatorial commission shall be created by executive order. The executive order shall specify (i) the specific duties of the commission, (ii) the date of creation, (iii) the date of expiration, (iv) the sources from which staff support are to be provided and a reasonable estimate of the amount of staff support expected over the lifetime of the commission, (v) an estimate of the costs to be incurred, and (vi) the source of funding.

B. Funding for gubernatorial commissions shall be provided only from funds (i) appropriated for the Governor's discretionary use, (ii) appropriated for the purposes for which the task force was established, or (iii) contributed by the private sector for the purposes for which the task force was established. Staff support for gubernatorial commissions may be provided by agencies or institutions with related purposes.

C. Gubernatorial commissions shall be created for a period not to exceed one year. Upon reevaluation, a commission may be extended one time by issuance of a new executive order for a period not to exceed one additional year. A commission shall not extend beyond the term of the Governor under whom it is created.

D. The Governor shall make a report every six months to the Senate Committee on Finance and House Committee on Appropriations specifying for each gubernatorial commission the amount and costs of staff support provided and the sources of the staff support.

1984, c. 615, § 2.1-51.37; 2001, c. 844.



§ 2.2-136. Repealed

Repealed by Acts 2002, c. 247, effective July 1, 2002.



§ 2.2-200. Appointment of Governor's Secretaries; general powers; severance

A. The Governor's Secretaries shall be appointed by the Governor, subject to confirmation by the General Assembly if in session when the appointment is made, and if not in session, then at its next succeeding session. Each Secretary shall hold office at the pleasure of the Governor for a term coincident with that of the Governor making the appointment or until a successor is appointed and qualified. Before entering upon the discharge of duties, each Secretary shall take an oath to faithfully execute the duties of the office.

B. Each Secretary shall be subject to direction and supervision by the Governor. Except as provided in Article 4 (§ 2.2-208 et seq.), the agencies assigned to each Secretary shall:

1. Exercise their respective powers and duties in accordance with the general policy established by the Governor or by the Secretary acting on behalf of the Governor;

2. Provide such assistance to the Governor or the Secretary as may be required; and

3. Forward all reports to the Governor through the Secretary.

C. Unless the Governor expressly reserves such power to himself and except as provided in Article 4 (§ 2.2-208 et seq.), each Secretary may:

1. Resolve administrative, jurisdictional, operational, program, or policy conflicts between agencies or officials assigned;

2. Direct the formulation of a comprehensive program budget for the functional area identified in § 2.2-1508 encompassing the services of agencies assigned for consideration by the Governor;

3. Hold agency heads accountable for their administrative, fiscal and program actions in the conduct of the respective powers and duties of the agencies;

4. Direct the development of goals, objectives, policies and plans that are necessary to the effective and efficient operation of government;

5. Sign documents on behalf of the Governor that originate with agencies assigned to the Secretary; and

6. Employ such personnel and to contract for such consulting services as may be required to perform the powers and duties conferred upon the Secretary by law or executive order.

D. Severance benefits provided to any departing Secretary shall be publicly announced by the Governor prior to such departure.

E. As used in this chapter, "Governor's Secretaries" means the Secretary of Administration, the Secretary of Agriculture and Forestry, the Secretary of Commerce and Trade, the Secretary of Education, the Secretary of Finance, the Secretary of Health and Human Resources, the Secretary of Natural Resources, the Secretary of Public Safety and Homeland Security, the Secretary of Technology, the Secretary of Transportation, and the Secretary of Veterans and Defense Affairs.

1972, c. 641, § 2.1-51.7; 1975, c. 390; 1976, cc. 729, 730, 732, 733, 734, 743, §§ 2.1-51.8:1, 2.1-51.13, 2.1-51.14, 2.1-51.16, 2.1-51.17, 2.1-51.26; 1984, c. 720, § 2.1-51.33; 1986, c. 492, § 2.1-51.39; 1998, c. 646; 1990, cc. 1, 317, §§ 2.1-51.41, 2.1-51.42; 1993, c. 699; 1996, cc. 500, 617; 1998, c. 793; 1999, cc. 412, 421, 433, §§ 2.1-51.44, 2.1-51.45; 2000, c. 937; 2001, c. 844; 2004, cc. 940, 963; 2006, c. 254; 2011, cc. 780, 858; 2014, cc. 115, 490.



§ 2.2-201. Secretaries; general; compensation

A. Each Secretary shall be considered an extension of the Governor in the management coordination and cohesive direction of the executive branch of state government ensuring that the laws are faithfully executed.

B. Each Secretary shall be paid the compensation fixed by law.

1972, c. 641, § 2.1-51.10; 1984, c. 720, § 2.1-51.10:1; 2001, c. 844.



§ 2.2-202. Payment of expenses of office

The expenses of the offices of the Governor's Secretaries shall be paid from funds provided for the purpose by law; however, in addition, the Governor may supplement such funds from appropriations made to his office for the executive control of the Commonwealth or for discretionary purposes.

1972, c. 641, § 2.1-51.12; 2001, c. 844.



§ 2.2-203. Position established; agencies for which responsible

The position of Secretary of Administration (the Secretary) is created. The Secretary shall be responsible to the Governor for the following agencies and boards: Department of Human Resource Management, Department of General Services, Compensation Board, and Secretary of the Commonwealth. The Governor may, by executive order, assign any other state executive agency to the Secretary, or reassign any agency listed above to another Secretary.

1976, c. 743, §§ 2.1-51.25, 2.1-51.27; 1978, c. 84; 1980, c. 620; 1981, c. 315; 1984, cc. 720, 746; 1985, c. 447; 1988, cc. 424, 839; 1993, c. 542; 1994, cc. 4, 85; 1995, c. 837; 1997, c. 858; 1999, cc. 412, 421, 433; 2000, cc. 66, 657, 947, 1006; 2001, c. 844; 2002, c. 572; 2003, cc. 197, 657, 670, 884; 2006, c. 150; 2008, cc. 387, 689; 2012, cc. 803, 835.



§ 2.2-203.1. Secretary to establish telecommuting policy

A. The Secretary, in cooperation with the Secretary of Technology, shall establish a comprehensive statewide telecommuting and alternative work schedule policy under which eligible employees of state agencies, as determined by state agencies, may telecommute or participate in alternative work schedules, and the Secretary shall periodically update such policy as necessary.

B. The telecommuting and alternative work schedule policy described in subsection A shall include, but not be limited to, model guidelines, rules and procedures for telecommuting and participation in alternative work schedules, and identification of the broad categories of positions determined to be ineligible to participate in telecommuting and the justification for such a determination. Such policy may also include an incentive program, to be established and administered by the Department of Human Resource Management, that may encourage state employees to telecommute or participate in alternative work schedules and that may encourage the state agencies' management personnel to promote telecommuting and alternative work schedules for eligible employees.

2001, c. 405, § 2.1-51.31:1; 2004, cc. 701, 755; 2005, c. 421; 2009, c. 86.



§ 2.2-203.2. Repealed

Repealed by Acts 2009, c. 180, cl. 2.



§ 2.2-203.2:1. Secretary to report state job elimination due to privatization

On or before November 30 of each year, the Secretary shall report to the Governor and the General Assembly on the number of state jobs eliminated in the immediately preceding fiscal year due to the privatization of commercial activities to a commercial source.

As used in this section, unless the context requires a different meaning:

"Commercial activities" means an activity performed by or for state government that is not an inherently governmental activity and that may feasibly be obtained from a commercial source at lower cost than the activity being performed by state employees.

"Commercial source" means any business or other concern that is eligible for a contract award in accordance with the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

2005, c. 476; 2012, cc. 803, 835.



§ 2.2-203.2:2. Promotion of alternative dispute resolution procedures

The Secretary may convene ad hoc working groups to promote alternative dispute resolution procedures.

2012, cc. 803, 835.



§ 2.2-203.3. Position established; agencies for which responsible; additional duties

The position of Secretary of Agriculture and Forestry (the Secretary) is created. The Secretary shall be responsible to the Governor for the following agencies: Department of Forestry, Department of Agriculture and Consumer Services, Virginia Agricultural Council, and Virginia Racing Commission. The Governor, by executive order, may assign any state executive agency to the Secretary, or reassign any agency listed in this section to another Secretary.

2004, cc. 940, 963; 2008, c. 860; 2014, c. 432.



§ 2.2-204. Position established; agencies for which responsible; additional duties

The position of Secretary of Commerce and Trade (the Secretary) is created. The Secretary shall be responsible to the Governor for the following agencies: Virginia Economic Development Partnership Authority, Virginia Tourism Authority, Department of Labor and Industry, Department of Mines, Minerals and Energy, Virginia Employment Commission, Department of Professional and Occupational Regulation, Department of Housing and Community Development, Department of Small Business and Supplier Diversity, Virginia Housing Development Authority, Virginia Resources Authority, Tobacco Region Revitalization Commission, and Board of Accountancy. The Governor, by executive order, may assign any state executive agency to the Secretary, or reassign any agency listed in this section to another Secretary.

The Secretary shall implement the provisions of the Virginia Biotechnology Research Act (§ 2.2-5500 et seq.).

1986, c. 492, §§ 2.1-51.38, 2.1-51.40; 1988, cc. 67, 173; 1989, c. 165; 1991, c. 337; 1993, cc. 499, 699; 1994, c. 472, § 2.1-51.39:2; 1995, c. 89; 1996, cc. 589, 590, 598, 599, 702; 1999, cc. 412, 421, 433; 2001, cc. 832, 844; 2004, cc. 57, 940, 963; 2013, c. 482; 2014, c. 432.



§ 2.2-205. Economic development policy for the Commonwealth

A. During the first year of each new gubernatorial administration, the Secretary, with the assistance of a cabinet-level committee appointed in accordance with subsection B, shall develop and implement a written comprehensive economic development policy for the Commonwealth. In developing this policy, the Secretary and the committee shall review the economic development policy in effect at the commencement of the Governor's term of office. The Secretary shall make such revisions to the existing policy as the Secretary deems necessary to ensure that it is appropriate for the Commonwealth. Once the policy has been adopted by the Secretary and the committee and approved by the Governor, it shall be submitted to the General Assembly for its consideration.

B. During the first year of each new gubernatorial administration, the Governor shall issue an executive order creating a cabinet-level committee to assist the Secretary in the development of the comprehensive economic development policy for the Commonwealth. The Secretary shall be the chairman of the committee, and the Secretaries of Administration, Agriculture and Forestry, Education, Health and Human Resources, Natural Resources, Technology, and Transportation shall serve as committee members. The Governor may also appoint members of regional and local economic development groups and members of the business community to serve on the committee.

1991, c. 562, § 2.1-51.39:1; 1993, c. 699; 2001, c. 844; 2004, c. 989; 2015, c. 166.



§ 2.2-205.1. Economic Crisis Strike Force

A. There is hereby established the Economic Crisis Strike Force (Strike Force) for the purpose of serving as a working group to respond as needed to economic disasters in Virginia communities by (i) immediately providing a single point of contact for citizens in affected communities to assist with accessing available government and private sector services and resources, (ii) assisting localities in developing short-term and long-term strategies for addressing the economic crisis, and (iii) identifying opportunities for workforce retraining, job creation, and new investment.

B. The Strike Force shall be chaired by the Secretary of Commerce and Trade and be deployed at the direction of the Governor. Membership shall include high level representatives designated by the Secretaries of Education and Health and Human Resources and by the respective heads of the following agencies: the Department of Agriculture and Consumer Services, the Department of Education, the Department of Housing and Community Development, the Department of Labor and Industry, the Department of Medical Assistance Services, the Department of Small Business and Supplier Diversity, the Department of Social Services, the Virginia Community College System, the Virginia Employment Commission, the Virginia Economic Development Partnership, and the Virginia Tourism Authority. The Strike Force shall also include representatives from such other agencies as may be designated by the Governor to meet the needs of a particular affected community. In addition, the Governor may designate such citizens as he deems appropriate to advise the Strike Force.

C. Staff support for the Strike Force shall be provided by the Office of the Governor and the Secretary of Commerce and Trade. All agencies of the Commonwealth shall assist the Strike Force upon request.

D. On or before December 1 of each year, the Strike Force shall report to the Governor and the General Assembly on its activities.

E. For the purposes of this section, "economic disaster" means an employment loss of at least five percent during the immediately preceding six-month period, the closure or downsizing of a major regional employer in an economically distressed area, a natural disaster or act of terrorism for which the Governor has declared a state of emergency, or other economic crisis situations, which in the opinion of the Governor adversely affect the welfare of the citizens of the Commonwealth.

2006, cc. 79, 80; 2013, c. 482.



§ 2.2-206. Urban issues; report; responsibilities of the Secretary

A. In order to evaluate and promote the economic potential and development of the urban areas in the Commonwealth, during the first year of each new gubernatorial administration, the Secretary, with the assistance of a cabinet-level committee appointed in accordance with subsection B, shall develop a report on the condition of the state's urban areas and establishing priorities for addressing those conditions. The report shall include the following components:

1. A review of economic and social conditions in the cities of the Commonwealth;

2. The identification of inequities between those urban areas experiencing economic growth and relatively low fiscal stress and those urban areas experiencing economic decline and relatively high levels of fiscal stress;

3. The establishment of specific and quantifiable benchmarks for addressing economic and social conditions and inequities within urban areas;

4. Prioritized recommendations for specific actions by state agencies intended to meet the established performance benchmarks within a prescribed schedule; and

5. A system for tracking agency progress in meeting the benchmarks during the succeeding biennia.

B. During the first year of each new gubernatorial administration, the Governor shall issue an executive order creating a cabinet-level committee to assist the Secretary in the development of an urban policy vision and priorities for the Commonwealth. The Secretary shall be the chairman of the committee, and the Secretaries of Education, Health and Human Resources, Natural Resources and Transportation shall serve as committee members. The Governor may also appoint representatives of local government from Virginia's urban areas to serve as committee members. During the third year of each new gubernatorial administration the Secretary shall review and report on the performance of each agency in meeting the established benchmarks.

1999, c. 519, § 2.1-51.39:3; 2001, c. 844; 2004, c. 238.



§ 2.2-206.1. (Expires July 1, 2017) Entrepreneur-in-Residence Program

A. There is hereby created the Entrepreneur-in-Residence Program, hereafter referred to as "the Program," as a pilot program to improve outreach by state government to the private sector. The Program shall be administered by the Secretary or his designee. The objectives of the Program are (i) to strengthen coordination and interaction between state government and the private sector on issues relevant to entrepreneurs and small business concerns and (ii) to make state government programs and operations simpler, easier to access, more efficient, and more responsive to the needs of and issues related to small business concerns and entrepreneurs.

B. The Secretary may appoint up to 10 individuals per year to serve as entrepreneurs-in-residence with state agencies. Appointees shall have demonstrated success in working with small business concerns and entrepreneurs or have successfully developed, invented, or created a product and brought the product to the marketplace. Appointments shall be for a period of two years. Any costs incurred in the operation of the program shall be provided from nonstate sources of funding.

C. Entrepreneurs-in-residence shall serve without compensation but, at the discretion of the head of the agency they were appointed to serve, may receive reasonable and necessary expenses incurred in the discharge of their duties as provided in § 2.2-2825.

D. The entrepreneur-in-residence for each agency shall:

1. Assist the agency in improving outreach to small business concerns and entrepreneurs;

2. Provide recommendations on inefficient or duplicative programs, if any;

3. Provide recommendations to the Secretary and the head of the agency on methods to improve program efficiency at the agency or new initiatives, if any, that may be instituted at the agency;

4. Facilitate meetings and forums to educate small business concerns and entrepreneurs on programs or initiatives of the department and the agency to which the entrepreneur-in-residence is appointed;

5. Facilitate in-service sessions with employees of the department on needs and issues to entrepreneurs and small business concerns; and

6. Provide technical assistance or mentorship to small business concerns and entrepreneurs in accessing programs at the department and the agency employing the entrepreneur-in-residence.

E. The Secretary may establish an informal working group of entrepreneurs-in-residence to discuss best practices, experiences, obstacles, opportunities, and recommendations.

F. The Secretary is authorized to enter into an agreement with the Virginia Commonwealth University or other public institution of higher education for the management and oversight of the Program.

G. The provisions of this section shall expire on July 1, 2017.

2013, c. 788; 2014, cc. 63, 700.



§ 2.2-206.2. Economic incentive grant programs; responsibilities of the Secretary

A. By July 15 of each year, the agencies listed in subdivisions B 1 through 7 shall report the information outlined in subsection C to the Secretary of Commerce and Trade for the three prior calendar or fiscal years, as applicable, so that the Secretary may develop and issue a report on the effectiveness of economic development incentive grant programs administered by the Commonwealth in meeting performance goals and stimulating economic activity.

By September 15 of each year, the Secretary shall submit the draft report to the Joint Legislative Audit and Review Commission for its review of the accuracy of the information contained in the report and the effectiveness of the evaluation methods.

The Joint Legislative Audit and Review Commission shall provide its comments on the content of the report and the Secretary's analysis to the Secretary, and such comments shall be included as an appendix to the final report, which shall be submitted to the Chairmen of the House Appropriations and Senate Finance Committees by November 15 of each year.

B. The report shall include a review of allocations from the following economic development incentive programs and funds for the previous three calendar or fiscal years, as applicable, as follows:

1. (Effective until January 1, 2016) Virginia Economic Development Partnership: Advanced Shipbuilding Training Facility Grant Program, Aerospace Engine Manufacturing Performance Grant Program, Clean Energy Manufacturing Incentive Grant Program as it was in effect prior to July 1, 2015, Governor's Development Opportunity Fund, Investment Partnership Grant subfund, Major Eligible Employer Grant subfund, Semiconductor Memory or Logic Wafer Manufacturing Performance Grant Program as it was in effect prior to July 1, 2016, Specialized Biotechnology Research Performance Grant Program as it was in effect prior to July 1, 2015, Economic Development Incentive Grant subfund, and any customized incentive grants;

1. (Effective January 1, 2016) Virginia Economic Development Partnership: Advanced Shipbuilding Training Facility Grant Program, Aerospace Engine Manufacturing Performance Grant Program, Clean Energy Manufacturing Incentive Grant Program as it was in effect prior to July 1, 2015, Commonwealth's Development Opportunity Fund, Investment Partnership Grant subfund, Major Eligible Employer Grant subfund, Semiconductor Memory or Logic Wafer Manufacturing Performance Grant Program as it was in effect prior to July 1, 2016, Specialized Biotechnology Research Performance Grant Program as it was in effect prior to July 1, 2015, Economic Development Incentive Grant subfund, and any customized incentive grants;

2. Virginia Economic Development Partnership Authority: Virginia Jobs Investment Program;

3. Department of Housing and Community Development: Enterprise Zone Job Creation and Real Property Investment Grant Programs;

4. Tobacco Region Revitalization Commission: Tobacco Region Opportunity Fund;

5. Virginia Tourism Authority: Governor's Motion Picture Opportunity Fund;

6. Virginia Port Authority: Port of Virginia Economic and Infrastructure Development Grant Program; and

7. Innovation and Entrepreneurship Investment Authority: Growth Acceleration Program.

C. The report shall assess the effectiveness of allocations made for each program listed in subsection B. Each agency administering programs outlined in subsection B shall submit the applicable data regarding jobs, wages, capital investment, and any other related information requested by the Secretary of Commerce and Trade for purposes of evaluating economic development incentive programs in meeting their performance goals and stimulating economic activity.

For each program, the report shall include (i) an explanation of the overall goals of the program, describing whether the program is focused on job creation and capital investment or investments are governed by ancillary goals of community development and revitalization or the development of a particular industry sector in the Commonwealth; (ii) for each of the previous three calendar or fiscal years, as applicable, summary information, including the total amount of grant funding made available for the program, the total dollar amount of the grants awarded, the total number of grants awarded, the average dollar amount approved per job and average wage expected, where applicable, and any grant amounts repaid; (iii) for each of the three previous calendar or fiscal years, as applicable, for projects that have reached completion or a performance milestone, an aggregate comparison of the projects' performance measures, including the actual number of jobs created, the actual average wages paid, and the actual amount of capital investment, with the expected number of jobs, assumed average wage, and planned capital investment when the grant awards were made, and the proportion of projects that met or exceeded the project-specific goals relevant to the program; (iv) for each of the three previous calendar or fiscal years, as applicable, for all projects that have reached completion or a performance milestone, an aggregate assessment of the projects' actual rate of return on the Commonwealth's investment compared with the expected rate of return when the grant awards were made; (v) for each of the three previous calendar or fiscal years, as applicable, for all projects that have reached completion or a performance milestone, an aggregate estimate of the projects' total economic impact measured by the Virginia Economic Development Partnership Authority on the basis of estimated state tax revenues generated directly or indirectly by the projects, where applicable; and (vi) for all projects that reached completion five calendar or fiscal years, as applicable, prior to the year of the report, an aggregate final comparison of jobs reported by companies at the time of completion and jobs at the end of the most recent calendar year, and an aggregate final comparison of the projects' rate of return at the time of completion and a five-year rate of return based on the most recent job levels.

2014, c. 817; 2015, cc. 761, 763, 777.



§ 2.2-207. Annual legislative report

Within sixty days prior to the beginning of each regular legislative session, the Secretary and the Secretary of Education shall jointly present a report to the General Assembly summarizing private sector and education partnership programs and recommendations to promote efficiency and growth in business and education partnerships.

1993, cc. 248, 752, § 2.1-51.40:1; 2001, c. 844.



§ 2.2-208. Position established; agencies for which responsible; powers and duties

A. The position of Secretary of Education (the Secretary) is created. The Secretary shall be responsible to the Governor for the following agencies: Department of Education, State Council of Higher Education, Virginia Museum of Fine Arts, The Science Museum of Virginia, Frontier Culture Museum of Virginia, The Library of Virginia, Jamestown-Yorktown Foundation, Board of Regents of Gunston Hall, the Commission for the Arts, and the Board of Visitors of the Virginia School for the Deaf and the Blind. The Governor may, by executive order, assign any other state executive agency to the Secretary, or reassign any agency listed above to another Secretary.

B. Unless the Governor expressly reserves such a power to himself, the Secretary may (i) resolve administrative, jurisdictional, or policy conflicts between any agencies or officers for which he is responsible and (ii) provide policy direction for programs involving more than a single agency.

C. The Secretary may direct the preparation of alternative policies, plans, and budgets for education for the Governor and, to that end, may require the assistance of the agencies for which he is responsible.

D. The Secretary shall direct the formulation of a comprehensive program budget for cultural affairs encompassing the programs and activities of the agencies involved in cultural affairs.

E. The Secretary shall consult with the agencies for which he is responsible and biennially report to the General Assembly on the coordination efforts among such agencies.

1976, c. 733, §§ 2.1-51.19, 2.1-51.20, 2.1-51.21; 1977, c. 413; 1979, c. 314; 1985, cc. 193, 447, 505; 1986, cc. 335, 603; 1987, c. 458; 1992, c. 630; 1993, cc. 653, 665; 1994, c. 64; 1998, cc. 701, 899; 1999, cc. 840, 855; 2001, c. 844; 2003, c. 452; 2009, c. 210; 2015, c. 140.



§ 2.2-209. Repealed

Repealed by Acts 2004, c. 37.



§ 2.2-211. Position established; agencies for which responsible; additional powers

A. The position of Secretary of Finance (the Secretary) is created. The Secretary shall be responsible for the following agencies: Department of Accounts, Department of Planning and Budget, Department of Taxation, and Department of the Treasury. The Governor, by executive order, may assign any other state executive agency to the Secretary of Finance, or reassign any agency listed.

B. To the greatest extent practicable, the agencies assigned to the Secretary shall pay all amounts due and owing by the Commonwealth through electronic transfers of funds from the general fund or appropriate special fund to the bank account of the payee or a party identified by law to receive funds on behalf of the payee. All wire transfer costs associated with the electronic transfer shall be paid by the payee subject to exemptions authorized by the State Treasurer affecting the investment, debt, and intergovernmental transactions of the Commonwealth and its agencies, institutions, boards, and authorities.

1984, c. 720, §§ 2.1-51.32, 2.1-51.33, 2.1-51.34; 1985, c. 72; 1996, c. 500; 2001, c. 844; 2011, cc. 798, 871.



§ 2.2-212. Position established; agencies for which responsible; additional powers

The position of Secretary of Health and Human Resources (the Secretary) is created. The Secretary of Health and Human Resources shall be responsible to the Governor for the following agencies: Department of Health, Department for the Blind and Vision Impaired, Department of Health Professions, Department of Behavioral Health and Developmental Services, Department for Aging and Rehabilitative Services, Department of Social Services, Department of Medical Assistance Services, Virginia Department for the Deaf and Hard-of-Hearing, the Office of Children's Services, and the Assistive Technology Loan Fund Authority. The Governor may, by executive order, assign any other state executive agency to the Secretary of Health and Human Resources, or reassign any agency listed above to another Secretary.

Unless the Governor expressly reserves such power to himself, the Secretary shall (i) serve as the lead Secretary for the coordination and implementation of the long-term care policies of the Commonwealth and for the blueprint for livable communities 2025 throughout the Commonwealth, working with the Secretaries of Transportation, Commerce and Trade, and Education, and the Commissioner of Insurance, to facilitate interagency service development and implementation, communication and cooperation, (ii) serve as the lead Secretary for the Children's Services Act, working with the Secretary of Education and the Secretary of Public Safety and Homeland Security to facilitate interagency service development and implementation, communication and cooperation, and (iii) coordinate the disease prevention activities of agencies in the Secretariat to ensure efficient, effective delivery of health related services and financing.

1976, c. 729, §§ 2.1-51.13, 2.1-51.14, 2.1-51.15; 1978, c. 635; 1982, cc. 345, 459; 1983, c. 20; 1984, cc. 720, 781; 1985, cc. 447, 448; 1987, cc. 219, 698; 1988, cc. 646, 765; 1989, cc. 614, 695; 1990, c. 458; 1991, c. 563; 1994, c. 755; 1996, cc. 492, 902; 1998, c. 793; 2000, c. 937; 2001, cc. 577, 844; 2004, cc. 14, 142; 2006, cc. 344, 380; 2007, cc. 10, 399, 534, 581; 2009, cc. 813, 840; 2010, cc. 411, 801; 2012, cc. 803, 835; 2014, cc. 115, 490; 2015, c. 366.



§ 2.2-213. Secretary of Health and Human Resources to develop certain criteria

In order to respond to the needs of substance abusing women and their children, the Secretary shall develop criteria for (i) enhancing access to publicly funded substance abuse treatment programs in order to effectively serve pregnant substance abusers; (ii) determining when a drug-exposed child may be referred to the early intervention services and tracking system available through Part C of the Individuals with Disabilities Education Act, 20 U.S.C. § 1431 et seq.; (iii) determining the appropriate circumstances for contact between hospital discharge planners and local departments of social services for referrals for family-oriented prevention services, when such services are available and provided by the local social services agency; and (iv) determining when the parent of a drug-exposed infant, who may be endangering a child's health by failing to follow a discharge plan, may be referred to the child protective services unit of a local department of social services.

The Secretary shall consult with the Commissioner of Behavioral Health and Developmental Services, the Commissioner of Social Services, the Commissioner of Health, community services boards, behavioral health authorities, local departments of social services, and local departments of health in developing the criteria required by this section.

1992, c. 428, § 2.1-51.15:1; 2001, c. 844; 2009, cc. 813, 840.



§ 2.2-213.1. Secretary of Health and Human Resources and Commissioner of Insurance to develop long-term care public information campaign

A. In order to respond to the burgeoning population of seniors in the Commonwealth, the Secretary of Health and Human Resources and the Commissioner of Insurance shall develop a public information campaign to inform the citizens of the Commonwealth of (i) the impending crisis in long-term care, (ii) the effect of the impending crisis on the Virginia Medicaid program and on the finances of families and their estates, (iii) innovative alternatives and combinations of institutional and community-based long-term care services, and (iv) the requirements for long-term care insurance certificates and policies and the meaning of terminology used in such certificates and policies.

B. The Secretary of Health and Human Resources and the Commissioner of Insurance shall enlist the assistance of the Board of Health and the Commissioner of Health, in the exercise of their responsibilities set forth in Title 32.1 to protect, implement, and preserve the public health, in disseminating the information concerning long-term care to the public.

2005, c. 92.



§ 2.2-213.2. Secretary to coordinate system for children with incarcerated parents

The Secretary of Health and Human Resources, in consultation with the Secretary of Public Safety and Homeland Security, shall establish an integrated system for coordinating the planning and provision of services for children with incarcerated parents among state, local, nonprofit agencies, and faith-based organizations in order to provide such children with services needed to continue parental relationships with the incarcerated parent, where appropriate, and encourage healthy relationships in the family and community.

2006, c. 366; 2014, cc. 115, 490.



§ 2.2-213.3. Secretary to coordinate electronic prescribing clearinghouse

A. In order to promote the implementation of electronic prescribing by health practitioners, health care facilities, and pharmacies in order to prevent prescription drug abuse, improve patient safety, and reduce unnecessary prescriptions, the Secretary of Health and Human Resources, in consultation with the Secretary of Technology, shall establish a website with information on electronic prescribing for health practitioners. The website shall contain (i) information concerning the process and advantages of electronic prescribing, including using medical history data to prevent drug interactions, prevent allergic reactions, and deter abuse of controlled substances; (ii) information regarding the availability of electronic prescribing products, including no-cost or low-cost products; (iii) links to federal and private-sector websites that provide guidance on selecting electronic prescribing products; and (iv) links to state, federal, and private-sector incentive programs for the implementation of electronic prescribing.

B. The Secretary of Health and Human Resources, in consultation with the Secretary of Technology, shall regularly consult with relevant public and private stakeholders to assess and accelerate the implementation of electronic prescribing in Virginia. For purposes of this section, relevant stakeholders include, but are not limited to, organizations that represent health practitioners, organizations that represent health care facilities, organizations that represent pharmacies, organizations that operate electronic prescribing networks, organizations that create electronic prescribing products, and regional health information organizations.

2009, c. 479.



§ 2.2-213.4. Secretary of Health and Human Resources to develop blueprint for long-term services and supports

The Secretary shall convene, as appropriate, such other heads of executive branch secretariats, state agencies and other public and private agencies and entities to develop a blueprint for livable communities and long-term services and supports for older Virginians and people with disabilities. The blueprint shall include planning through the year 2025 and shall be comprehensive and inclusive of issues related to active, daily life in communities across the Commonwealth. The blueprint shall build upon existing plans and reports and shall focus on (i) community integration and involvement, (ii) availability and accessibility of services and supports, and (iii) integration and participation in the economic mainstream. The blueprint shall be submitted to the Governor and Chairs of the Appropriations Committee of the House of Delegates and the Finance Committee of the Senate no later than June 30, 2011.

2010, cc. 411, 801.



§ 2.2-213.5. Dissemination of information about specialized training to prevent and minimize mental health crisis

The Secretary of Health and Human Resources and the Secretary of Public Safety and Homeland Security shall encourage the dissemination of information about specialized training in evidence-based strategies to prevent and minimize mental health crises in all jurisdictions. This information shall be disseminated to, but not limited to, law-enforcement personnel, other first responders, hospital emergency department personnel, school personnel, and other interested parties, to the extent possible. These strategies shall include (i) crisis intervention team (CIT) training for law-enforcement personnel and other first responders as designated by the community CIT task force and (ii) mental health first aid training for other first responders, hospital emergency department personnel, school personnel, and other interested parties. The Secretary of Health and Human Resources and the Secretary of Public Safety and Homeland Security shall encourage adherence to the models of training and achievement of programmatic goals and standards. The goals for CIT training shall include (i) training participants to recognize the signs and symptoms of behavioral health disorders; (ii) teaching participants the skills necessary to de-escalate crisis situations and how to support individuals in crisis; (iii) educating participants about community-based resources available to individuals in crisis; and (iv) enhancing participants' ability to communicate with health systems about the nature of the crisis to include rules regarding confidentiality and protected health information. The goals for mental health first aid training shall be to teach the public (to include first responders, school personnel, and other interested parties) how to recognize symptoms of mental health problems, how to offer and provide initial help, and how to guide a person toward appropriate treatments and other supportive help.

2014, c. 601.



§ 2.2-214. Responsibility of certain agencies within the Secretariat; review of regulations

The Boards of Health, Behavioral Health and Developmental Services, Social Services, and Medical Assistance Services and the Department for Aging and Rehabilitative Services shall review their regulations and policies related to service delivery in order to ascertain and eliminate any discrimination against individuals infected with human immunodeficiency virus.

1989, c. 613, § 2.1-51.14:1; 1992, c. 755; 2001, c. 844; 2009, cc. 813, 840; 2012, cc. 803, 835.



§ 2.2-214.1. Healthy Lives Prescription Fund; nonreverting; purposes; report

A. There is hereby created in the Department of the Treasury a special nonreverting fund that shall be known as the Healthy Lives Prescription Fund.

B. The Fund shall be established on the books of the Comptroller. The Fund shall consist of such moneys appropriated by the General Assembly and any funds available from the federal government, donations, grants, and in-kind contributions made to the Fund for the purposes stated herein. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund.

C. Moneys in the Fund shall be available to develop and implement programs that will enhance current prescription drug programs for citizens of the Commonwealth who are without insurance or ability to pay for prescription drugs and to develop innovative programs to make such prescription drugs more available.

D. The Secretary shall provide an annual report on the status of the Fund and efforts to meet the goals of the Fund.

2003, cc. 661, 674.



§ 2.2-215. Position established; agencies for which responsible

The position of Secretary of Natural Resources (the Secretary) is created. The Secretary shall be responsible to the Governor for the following agencies: Department of Conservation and Recreation, Department of Historic Resources, Marine Resources Commission, Department of Game and Inland Fisheries, Virginia Museum of Natural History, and the Department of Environmental Quality. The Governor may, by executive order, assign any state executive agency to the Secretary of Natural Resources, or reassign any agency listed in this section to another Secretary.

1972, c. 641, §§ 2.1-51.7, 2.1-51.9; 1974, cc. 44, 45, 354, 420; 1975, c. 390; 1976, cc. 729, 732, 733, 734, 743, 767; 1978, c. 32; 1979, c. 294; 1982, c. 459; 1984, cc. 590, 720, 739, 750; 1985, cc. 193, 447, 448; 1986, cc. 335, 492, 567, 492; 1988, cc. 608, 707, 891; 1989, c. 656; 1992, c. 887; 2001, c. 844; 2004, c. 142; 2005, c. 41; 2012, cc. 803, 835.



§ 2.2-216. Coordination of water quality information; monitoring the quality of the waters, habitat, and living resources of Chesapeake Bay and its tributaries

The Secretary shall:

1. Serve as the lead Secretary for the coordination of technical assistance, information, and training to ensure that consistent water quality information is provided to all citizens of the Commonwealth; and

2. Consult with the Secretary of Agriculture and Forestry and the Secretary of Health and Human Resources and cooperate with appropriate state and federal agencies in the development and implementation of a comprehensive program to monitor the quality of the waters, habitat, and the living resources of the Chesapeake Bay and its tributaries.

1984, c. 183, § 2.1-51.8:2; 1986, c. 492; 2001, c. 844; 2004, c. 58; 2008, c. 368.



§ 2.2-217. Friend of the Bay Award

The Secretary shall establish the "Friend of the Bay Award" program. The program shall annually recognize those individuals, businesses, organizations and other entities that have made significant efforts to preserve and enhance the Chesapeake Bay and its tributaries. The program shall make such awards on a noncompetitive basis, using criteria to be developed by the Secretary, in consultation with those agencies within the Secretariat, the Virginia delegation to the Chesapeake Bay Commission and the Citizens Advisory Committee to the Chesapeake Executive Council.

1994, c. 392, § 2.1-51.8:3; 2001, c. 844.



§ 2.2-218. Development of Watershed Implementation Plans to restore the water quality and living resources of the Chesapeake Bay and its tributaries

The Secretary shall coordinate the development of Watershed Implementation Plans (WIPs) pursuant to the total maximum daily load (TMDL) for the Chesapeake Bay released by the U.S. Environmental Protection Agency in December 2010 and amendment thereto. The WIPs shall be designed to improve water quality and restore the living resources of the Chesapeake Bay and its tributaries. The WIPs shall be developed in consultation with affected stakeholders, including local government officials; wastewater treatment operators; seafood industry representatives; commercial and recreational fishing interests; developers; farmers; local, regional and statewide conservation and environmental interests; and the Virginia delegation to the Chesapeake Bay Commission.

1996, c. 1031, § 2.1-51.12:1; 1999, c. 548; 2001, c. 844; 2003, c. 885; 2015, c. 380.



§ 2.2-219. Tributary plan content; development timelines

A. Each tributary plan developed pursuant to § 2.2-218 shall include the following:

1. Recommended specific strategies, goals, commitments and methods of implementation designed to achieve the nutrient goals of the 1987 Chesapeake Bay Agreement and the 1992 amendments to that agreement signed by the Governors of Virginia, Maryland, and Pennsylvania, the Mayor of the District of Columbia, the Administrator of the United States Environmental Protection Agency and the Chairman of the Chesapeake Bay Commission, collectively known as the Chesapeake Executive Council.

2. Recommended specific strategies, goals, commitments and methods of implementation to achieve sediment and suspended solids reductions from nonpoint sources sufficient to achieve living resource goals, particularly those related to habitat conditions necessary to support submerged aquatic vegetation.

3. A report on progress made pursuant to the "Chesapeake Bay Basinwide Toxics Reduction and Prevention Strategy" signed by the Chesapeake Executive Council on October 14, 1994, that is applicable to the tributary for which the plan is prepared.

4. A report on progress on the "Submerged Aquatic Vegetation Restoration Goals" signed by the Chesapeake Executive Council on September 15, 1993, that is applicable to the tributary for which the plan is prepared.

5. A report on progress related to the objectives of the "Local Government Partnership Initiative" signed by the Chesapeake Executive Council on November 30, 1995.

6. Specifically identified recommended state, local and private responsibilities and actions, with associated timetables, for implementation of the plan, to include the (i) person, official, governmental unit, organization or other responsible body; (ii) specific programmatic and environmental benchmarks and indicators for tracking and evaluating implementation and progress; (iii) opportunities, if appropriate, to achieve nutrient reduction goals through nutrient trading; (iv) estimated state and local benefits derived from implementation of the proposed alternatives in the plan; (v) state funding commitments and specifically identified sources of state funding as well as a method for considering alternative or additional funding mechanisms; (vi) state incentives for local and private bodies for assisting with implementation of the plans; and (vii) estimate and schedule of costs for the recommended alternatives in each plan.

7. Scientific documentation to support the recommended actions in a plan and an analysis supporting the documentation if it differs from the conclusions used by the Chesapeake Bay Program.

8. An analysis and explanation of how and when the plan is expected to achieve the elements of subdivisions 1, 2, 3 and 4.

9. A process for and schedule of adjustment of the plan if reevaluation concludes that the specific nutrient reduction goals will not be met.

10. An analysis of the cost effectiveness and equity of the recommended nutrient reduction alternatives.

11. An opportunity for public comment and a public education and information program that includes but is not limited to information on specific assignments of responsibility needed to execute the plan.

B. Tributary plans shall be developed by the following dates for the:

1. Potomac River Basin, January 1, 1997.

2. Rappahannock River Basin, January 1, 1999.

3. York River Basin, July 1, 1998.

4. James River Basin, July 1, 1998.

5. Eastern and western coastal basins, January 1, 1999.

C. In developing tributary plans, the Secretary shall consider, among other factors: (i) studies relevant to the establishment of nutrient, sediment and suspended solids reduction goals; (ii) the relative contributions and impacts of point and nonpoint sources of nutrients; (iii) the scientific relationship between nutrient, sediment and suspended solids controls and the attainment of water quality goals; and (iv) estimates of costs for each publicly owned treatment works affected by point source nutrient reduction goals and estimates of costs for nonpoint source nutrient, sediment and suspended solids reduction goals.

D. In any tributary plan reevaluation, the Secretary shall consider, among other factors: (i) whether all publicly owned treatment works in the basin under consideration have either installed biological nutrient removal technology or achieved equivalent nutrient reduction by other means; (ii) total nutrient reductions achieved by nonpoint sources to the tributary; (iii) the need for additional nutrient controls for the attainment of water quality goals; (iv) a comparison between nutrient reductions achieved by point source controls and nonpoint source controls in order to equitably allocate any additional reductions; and (v) the cost effectiveness, including nutrient trading options, of any additional nutrient reduction controls.

1996, c. 1031, § 2.1-51.12:2; 1997, c. 22; 1999, c. 548; 2001, c. 844.



§ 2.2-220. Repealed

Repealed by Acts 2015, c. 48, cl. 1.



§ 2.2-220.1. Chesapeake Bay Watershed Agreement; annual report

By November 1 of each year, the Secretary of Natural Resources shall report to the Governor and the Chairs of the House Committee on Agriculture, Chesapeake and Natural Resources and the Senate Committee on Agriculture, Conservation and Natural Resources on the implementation of the 2014 Chesapeake Bay Watershed Agreement. The Secretary may use documents, reports, and other materials developed in cooperation with other signatories to the agreement, including the U.S. Environmental Protection Agency and other relevant federal agencies or nongovernmental organizations, to fulfill this reporting requirement.

2001, c. 259, § 2.1-51.12:4; 2015, c. 475.



§ 2.2-220.2. Development of strategies to prevent the introduction of, to control, and to eradicate invasive species

A. The Secretaries of Natural Resources and Agriculture and Forestry shall coordinate the development of strategic actions to be taken by the Commonwealth, individual state and federal agencies, private businesses, and landowners related to invasive species prevention, early detection and rapid response, control and management, research and risk assessment, and education and outreach. Such strategic actions shall include the development of a state invasive species management plan. The plan shall include a list of invasive species that pose the greatest threat to the Commonwealth. The primary purposes of the plan shall be to address the rising cost of invasive species, to improve coordination among state and federal agencies' efforts regarding invasive species prevention and management and information exchange, and to educate the public on related matters. The Secretaries of Natural Resources and Agriculture and Forestry shall update the state invasive species management plan at least once every four years. The Department of Conservation and Recreation shall provide staff support.

B. The Secretary of Natural Resources shall establish and serve as chair of an advisory group to develop an invasive species management plan and shall coordinate and implement recommendations of that plan. Other members of the advisory group shall include the Departments of Conservation and Recreation, Game and Inland Fisheries, Environmental Quality, Forestry, Agriculture and Consumer Services, Health, and Transportation; the Marine Resources Commission; the Virginia Cooperative Extension; the Virginia Institute of Marine Science; representatives of the agriculture and forestry industries; the conservation community; interested federal agencies; academic institutions; and commercial interests. The Secretary of Agriculture and Forestry shall serve as the vice-chair of the advisory group. The advisory group shall meet at least twice per year and shall utilize ad hoc committees as necessary with special emphasis on working with affected industries, landowners, and citizens, and shall assist the Secretary to:

1. Prevent additional introductions of invasive species to the lands and waters of the Commonwealth;

2. Procure, use, and maintain native species to replace invasive species;

3. Implement targeted control efforts on those invasive species that are present in the Commonwealth but are susceptible to such management actions;

4. Identify and report the appearance of invasive species before they can become established and control becomes less feasible;

5. Implement immediate control measures if a new invasive species is introduced in Virginia, with the aim of eradicating that species from Virginia's lands and waters if feasible given the degree of infestation; and

6. Recommend legislative actions or pursue federal grants to implement the plan.

C. As used in this section, "invasive species" means a species, including its seeds, eggs, spores or other biological material capable of propagating that species, that is not native to the ecosystem and whose introduction causes or is likely to cause economic or environmental harm or harm to human health; however, this definition shall not include (i) any agricultural crop generally recognized by the United States Department of Agriculture or the Virginia Department of Agriculture and Consumer Services as suitable to be grown in the Commonwealth, or (ii) any aquacultural organism recognized by the Marine Resources Commission or the Department of Game and Inland Fisheries as suitable to be propagated in the Commonwealth.

Nothing in this section shall affect the authorities of any agency represented on the advisory group with respect to invasive species.

2009, cc. 144, 619.



§ 2.2-220.3. Development of strategies to collect land use and conservation information

The Secretary of Natural Resources, with assistance from the Secretary of Agriculture and Forestry, shall establish and maintain a database of the critical data attributes for onsite best management practices implemented in the Commonwealth that limit the amount of nutrients and sediment entering state waters. The database shall document voluntary actions taken by the agricultural and silvicultural sectors and should enable the application of the collected data towards projections of progress towards Virginia's water quality goals by sharing the data with the appropriate federal or state agencies. To the extent possible or appropriate, the database shall (i) be uniform in content and format to applications in the other states of the Chesapeake Bay watershed, (ii) maintain the confidentiality of information, and (iii) use existing methods of data collection including reports to the U.S. Department of Agriculture's Farm Service Agency, soil and water conservation districts, and localities for the purpose of land use valuation. Any information collected pursuant to this section shall be exempt from the Freedom of Information Act (§ 2.2-3700 et seq.).

2010, c. 172.



§ 2.2-221. Position established; agencies for which responsible; additional powers and duties

A. (Effective until July 1, 2018) The position of Secretary of Public Safety and Homeland Security (the Secretary) is created. The Secretary shall be responsible to the Governor for the following agencies: Department of Alcoholic Beverage Control, Department of Corrections, Department of Juvenile Justice, Department of Criminal Justice Services, Department of Forensic Science, Virginia Parole Board, Department of Emergency Management, Department of Military Affairs, Department of State Police, Department of Fire Programs, and the Commonwealth's Attorneys' Services Council. The Governor may, by executive order, assign any other state executive agency to the Secretary, or reassign any agency listed above to another Secretary.

A. (Effective July 1, 2018) The position of Secretary of Public Safety and Homeland Security (the Secretary) is created. The Secretary shall be responsible to the Governor for the following agencies: the Virginia Alcoholic Beverage Control Authority, Department of Corrections, Department of Juvenile Justice, Department of Criminal Justice Services, Department of Forensic Science, Virginia Parole Board, Department of Emergency Management, Department of Military Affairs, Department of State Police, Department of Fire Programs, and Commonwealth's Attorneys' Services Council. The Governor may, by executive order, assign any other state executive agency to the Secretary, or reassign any agency listed above to another Secretary.

B. The Secretary shall by reason of professional background have knowledge of military affairs, law enforcement, public safety, or emergency management and preparedness issues, in addition to familiarity with the structure and operations of the federal government and of the Commonwealth.

Unless the Governor expressly reserves such power to himself, the Secretary shall:

1. Work with and through others, including federal, state, and local officials as well as the private sector, to develop a seamless, coordinated security and preparedness strategy and implementation plan.

2. Serve as the point of contact with the federal Department of Homeland Security.

3. Provide oversight, coordination, and review of all disaster, emergency management, and terrorism management plans for the state and its agencies in coordination with the Virginia Department of Emergency Management and other applicable state agencies.

4. Work with federal officials to obtain additional federal resources and coordinate policy development and information exchange.

5. Work with and through appropriate members of the Governor's Cabinet to coordinate working relationships between state agencies and take all actions necessary to ensure that available federal and state resources are directed toward safeguarding Virginia and its citizens.

6. Designate a Commonwealth Interoperability Coordinator to ensure that all communications-related preparedness federal grant requests from state agencies and localities are used to enhance interoperability. The Secretary shall ensure that the annual review and update of the statewide interoperability strategic plan is conducted as required in § 2.2-222.2. The Commonwealth Interoperability Coordinator shall establish an advisory group consisting of representatives of state and local government and constitutional offices, broadly distributed across the Commonwealth, who are actively engaged in activities and functions related to communications interoperability.

7. Serve as one of the Governor's representatives on regional efforts to develop a coordinated security and preparedness strategy, including the National Capital Region Senior Policy Group organized as part of the federal Urban Areas Security Initiative.

8. Serve as a direct liaison between the Governor and local governments and first responders on issues of emergency prevention, preparedness, response, and recovery.

9. Educate the public on homeland security and overall preparedness issues in coordination with applicable state agencies.

10. Serve as chairman of the Secure Commonwealth Panel.

11. Encourage homeland security volunteer efforts throughout the state.

12. Coordinate the development of an allocation formula for State Homeland Security Grant Program funds to localities and state agencies in compliance with federal grant guidance and constraints. The formula shall be, to the extent permissible under federal constraints, based on actual risk, threat, and need.

13. Work with the appropriate state agencies to ensure that regional working groups are meeting regularly and focusing on regional initiatives in training, equipment, and strategy to ensure ready access to response teams in times of emergency and facilitate testing and training exercises for emergencies and mass casualty preparedness.

14. Provide oversight and review of the Virginia Department of Emergency Management's annual statewide assessment of local and regional capabilities, including equipment, training, personnel, response times, and other factors.

15. Employ, as needed, consultants, attorneys, architects, engineers, accountants, financial experts, investment bankers, superintendents, managers, and such other employees and agents as may be necessary, and fix their compensation to be payable from funds made available for that purpose.

16. Receive and accept from any federal or private agency, foundation, corporation, association, or person grants, donations of money, real property, or personal property for the benefit of the Commonwealth, and receive and accept from the Commonwealth or any state, any municipality, county, or other political subdivision thereof, or any other source, aid or contributions of money, property, or other things of value, to be held, used, and applied for the purposes for which such grants and contributions may be made.

17. Receive and accept from any source aid, grants, and contributions of money, property, labor, or other things of value to be held, used, and applied to carry out these requirements subject to the conditions upon which the aid, grants, or contributions are made.

18. Make grants to local governments, state and federal agencies, and private entities with any funds of the Secretary available for such purpose.

19. (Effective July 1, 2018) Provide oversight and review of the law-enforcement operations of the Alcoholic Beverage Control Authority.

20. Take any actions necessary or convenient to the exercise of the powers granted or reasonably implied to this Secretary and not otherwise inconsistent with the law of the Commonwealth.

1976, c. 732, §§ 2.1-51.16, 2.1-51.18; 1978, cc. 455, 606, 607, 820; 1984, cc. 720, 779; 1985, cc. 447, 448; 1986, c. 60; 1988, cc. 67, 173, 888; 1989, c. 733; 1990, cc. 1, 317; 1992, c. 81; 1996, c. 503; 2001, c. 844; 2006, cc. 150, 326; 2011, cc. 780, 858; 2012, cc. 803, 835; 2014, cc. 115, 490; 2015, cc. 38, 730.



§ 2.2-221.1. Secretary to coordinate system for offender transition and reentry services

The Secretary of Public Safety and Homeland Security shall establish an integrated system for coordinating the planning and provision of offender transitional and reentry services among and between state, local, and nonprofit agencies in order to prepare inmates for successful transition into their communities upon release from incarceration and for improving opportunities for treatment, employment, and housing while on subsequent probation, parole, or post-release supervision.

It is the intent of the General Assembly that funds used for the purposes of this section be leveraged to the fullest extent possible and that direct transitional and reentry employment and housing assistance for offenders be provided in the most cost effective means possible, including through agreements with local nonprofit pre- and post-release service organizations.

2005, c. 153; 2014, cc. 115, 490.



§ 2.2-222. Secretary to provide annual reports on juvenile offenders

The Secretary shall provide annual reports to the Governor and the General Assembly on juvenile offender demographics by offense, age, committing court, previous court contacts of offenders, and, beginning in July 1998, recidivism rates of juveniles committed to agencies within the Secretariat. The annual report shall also include summaries of any juvenile program evaluations completed in the previous year on programs operated by the Departments of Juvenile Justice, Corrections or Criminal Justice Services and whose evaluation was directed by the General Assembly or the Secretary.

1976, c. 732, § 2.1-51.17; 1984, c. 720; 1990, cc. 1, 317; 1996, c. 617; 2001, c. 844.



§ 2.2-222.1. Secretary to oversee and monitor the development, maintenance, and implementation of a comprehensive and measureable homeland security strategy for the Commonwealth

A. The Secretary shall ensure that, consistent with the National Incident Management System (NIMS), the Commonwealth implements a continuous cycle of planning, organizing, training, equipping, exercising, evaluating, and taking corrective action pursuant to securing the Commonwealth at both the state and local level against man-made and natural disasters. To that end, the Secretary shall take action to assign responsibility among agencies, jurisdictions, and subdivisions of the Commonwealth to effect the highest state of readiness posed by both man-made and natural disasters. In doing so, the Secretary shall ensure that preparedness initiatives will be effectively and efficiently coordinated, implemented, and monitored.

B. The Secretary shall also oversee and monitor the development, maintenance, and implementation of a comprehensive and measurable homeland security strategy for the Commonwealth. To ensure a comprehensive strategy, the Secretary shall coordinate the homeland security strategy with all state and local, public and private, councils that have a homeland security focus within the Commonwealth. The strategy shall ensure that the Commonwealth's homeland security programs are resourced, executed, and assessed according to well-defined and relevant Commonwealth homeland security requirements. In support of the strategy, the Secretary shall provide oversight of the designated State Administrative Agency (SAA) for homeland security to ensure that applications for grant funds by state agencies or local governments describe well-defined requirements for planning, organizing, training, equipping, exercising, evaluating, and taking corrective action measures essential to Commonwealth security.

C. The Secretary shall ensure that the homeland security strategy is fully incorporated into the Secure Commonwealth Plan. In the development of the Secure Commonwealth Plan, the Secretary shall (i) designate a state proponent for each goal in the Secure Commonwealth Plan required within the Commonwealth homeland security strategy; (ii) identify which state agencies shall have responsibility for prevention, protection, mitigation, response, and recovery requirements associated with each goal in the Secure Commonwealth Plan; (iii) prescribe metrics to those state agencies to quantify readiness for man-made and natural disasters; (iv) ensure that state agencies follow rigorous planning practices; and (v) conduct annual reviews and updates to ensure planning, organizing, training, equipping, exercising, evaluating, and taking corrective action is fully implemented at state and local levels of government.

D. The Secretary shall develop annually the Commonwealth Threat Hazard Identification and Risk Assessment (C-THIRA) Report to identify threats and hazards and determine capability targets and resource requirements necessary to address anticipated and unanticipated risks to state and local preparedness. The C-THIRA Report shall (i) identify a list of the threats and hazards of primary concern to the Commonwealth; (ii) describe the threats and hazards of concern, showing how they may affect the Commonwealth; (iii) assess each threat and hazard in context to develop a specific capability target for each core capability consistent with federal National Preparedness Goals; and (iv) estimate the resources required to achieve the capability targets through the use of community assets and mutual aid, while also considering preparedness activities, including mitigation opportunities. Additionally, the C-THIRA Report shall assess the Commonwealth's state of planning, organizing, training, equipping, exercising, evaluating, and ability to take corrective action as well as any shortfalls in these areas. The C-THIRA Report shall also serve as the Commonwealth's strategic approach to improving future preparedness and shall be delivered to the Chairmen of the Senate Committees on Finance and for Courts of Justice and the Chairmen of the House Committees on Appropriations and Militia, Police and Public Safety no later than November 1 of each year.

E. The Secretary shall ensure that state agencies develop and maintain rigorously developed response plans in support of the Commonwealth of Virginia Emergency Operations Plan (COVEOP). The Secretary shall designate the Virginia Department of Emergency Management (VDEM) as the primary agent to ensure that state agencies are compliant with the COVEOP. The Secretary shall further require that VDEM ensure the development of state agency and local disaster response plans and procedures, and monitor the status and quality of those plans on a cyclical basis to establish that they are feasible and suitable and can be implemented with available resources.

F. The Secretary shall be responsible for the coordination and development of state and local shelter, evacuation, traffic, and refuge of last resort planning. The Secretary shall ensure that jurisdictions and subdivisions of the Commonwealth have adequate shelter, evacuation, traffic, and refuge of last resort plans to support emergency evacuation in the event of a man-made or natural disaster. To that end, the Secretary shall direct VDEM to monitor, review, and evaluate on a cyclical basis all shelter, evacuation, traffic, and refuge of last resort plans to ensure they are feasible and suitable and can be implemented with available resources.

G. The Secretary shall also ensure that plans for protecting public critical infrastructure are both developed and fully implemented by those state agencies, jurisdictions, and subdivisions of the Commonwealth with responsibility for critical infrastructure protection. The Secretary shall report deficiencies in securing critical infrastructure annually as part of the Commonwealth's C-THIRA Report.

H. The Secretary is authorized, consistent with federal and state law and procurement regulations thereof, to contract for private and public sector services in homeland security and emergency management to enable, enhance, augment, or supplement state and local planning, organizing, training, equipping, exercising, evaluating, and corrective action capability as he deems necessary to meet Commonwealth security goals with such funds as may be made available to the Secretary or the Department of Emergency Management annually for such services.

2014, cc. 115, 490.



§ 2.2-222.2. Additional duties related to review of statewide interoperability strategic plan; state and local compliance

The Secretary through the Commonwealth Interoperability Coordinator shall ensure that the annual review and update of the statewide interoperability strategic plan is accomplished and implemented to achieve effective and efficient communication between state, local, and federal communications systems.

All state agencies and localities shall achieve consistency with and support the goals of the statewide interoperability strategic plan by July 1, 2015, in order to remain eligible to receive state or federal funds for communications programs and systems.

2014, cc. 115, 490.



§ 2.2-222.3. Secure Commonwealth Panel; membership; duties; compensation; staff

A. The Secure Commonwealth Panel (the Panel) is established as an advisory board, within the meaning of § 2.2-2100, in the executive branch of state government. The Panel shall consist of 33 members as follows: three members of the House of Delegates and two nonlegislative citizens to be appointed by the Speaker of the House of Delegates; three members of the Senate of Virginia and two nonlegislative citizens to be appointed by the Senate Committee on Rules; the Lieutenant Governor; the Attorney General; the Executive Secretary of the Supreme Court of Virginia; the Secretaries of Commerce and Trade, Health and Human Resources, Technology, Transportation, and Public Safety and Homeland Security, or their designees; two local first responders; three local government representatives; two physicians with knowledge of public health; four members from the business or industry sector; and four citizens from the Commonwealth at large. Except for appointments made by the Speaker of the House of Delegates and the Senate Committee on Rules, all appointments shall be made by the Governor. Additional ex officio members may be appointed to the Panel by the Governor. Legislative members shall serve terms coincident with their terms of office or until their successors shall qualify. Nonlegislative citizen members shall serve for terms of four years. The Secretary of Public Safety and Homeland Security shall be the chairman of the Panel.

B. The Panel shall monitor and assess the implementation of statewide prevention, preparedness, response, and recovery initiatives and where necessary review, evaluate, and make recommendations relating to the emergency preparedness of government at all levels in the Commonwealth. The Panel shall make quarterly reports to the Governor concerning the state's emergency preparedness, response, recovery, and prevention efforts.

C. Members of the Panel shall serve without compensation but shall be reimbursed for all reasonable and necessary expenses incurred in the discharge of their duties as provided in § 2.2-2825.

D. Staff support for the Panel and funding for the costs of expenses of the members shall be provided by the Secretary of Public Safety and Homeland Security.

E. The Secretary shall facilitate cabinet-level coordination among the various agencies of state government related to emergency preparedness and shall facilitate private sector preparedness and communication.

2014, cc. 115, 490.



§ 2.2-223. Repealed

Repealed by Acts 2012, cc. 164 and 456, cl. 2.



§ 2.2-224. Secretary of Public Safety and Homeland Security to publish certain list

The Secretary shall publish annually a list of those localities that have acquired any aircraft through forfeiture procedures. The list shall include a description of each aircraft so acquired. The Secretary shall develop a program to encourage the use of such aircraft for travel associated with law-enforcement purposes, including but not limited to, extradition of prisoners and arrestees within and without the Commonwealth.

1995, c. 464, § 2.1-51.17:01; 2001, c. 844.



§ 2.2-224.1. Secretary of Public Safety and Homeland Security to establish information exchange program

A. The Secretary shall establish a public safety information exchange program with those states that share a border with Canada or Mexico and are willing to participate in the exchange. The purpose of the information exchange shall be to share criminal information and, when authorized by the proper authority, intelligence information to address threats posed within the Commonwealth by (i) the organization or operation of criminal enterprises by transnational gangs; (ii) the production, transportation, distribution, or use of illegal drugs, firearms, or explosives; (iii) the activities of international or domestic terror organizations, agents, or sponsors thereof; and (iv) the criminal repercussions that result from the presence in the Commonwealth of persons or organizations illegally present in the United States.

B. The public safety information exchange program shall be administered by the Secretary and other state and local agencies designated by the Secretary.

C. The Secretary shall seek the cooperation of the U.S. Department of Homeland Security, the U.S. Department of Justice, the Federal Bureau of Investigation, the U.S. Immigration and Customs Enforcement, or any such successor agencies, and any other federal intelligence organizations as necessary, in order to facilitate the sharing of state and federal information and intelligence among the states participating in the exchange program.

2011, c. 503.



§ 2.2-225. Position established; agencies for which responsible; additional powers

The position of Secretary of Technology (the Secretary) is created. The Secretary shall be responsible to the Governor for the following agencies, councils, and boards: Information Technology Advisory Council, Innovation and Entrepreneurship Investment Authority, Virginia Information Technologies Agency, Virginia Geographic Information Network Advisory Board, and the E-911 Services Board. The Governor, by executive order, may assign any other state executive agency to the Secretary, or reassign any agency listed in this section to another Secretary.

Unless the Governor expressly reserves such power to himself, the Secretary may, with regard to strategy development, planning and budgeting for technology programs in the Commonwealth:

1. Monitor trends and advances in fundamental technologies of interest and importance to the economy of the Commonwealth and direct and approve a stakeholder-driven technology strategy development process that results in a comprehensive and coordinated view of research and development goals for industry, academia and government in the Commonwealth. This strategy shall be updated biennially and submitted to the Governor, the Speaker of the House of Delegates and the President Pro Tempore of the Senate.

2. Work closely with the appropriate federal research and development agencies and program managers to maximize the participation of Commonwealth industries and universities in these programs consistent with agreed strategy goals.

3. Direct the development of plans and programs for strengthening the technology resources of the Commonwealth's high technology industry sectors and for assisting in the strengthening and development of the Commonwealth's Regional Technology Councils.

4. Direct the development of plans and programs for improving access to capital for technology-based entrepreneurs.

5. Assist the Joint Commission on Technology and Science created pursuant to § 30-85 in its efforts to stimulate, encourage, and promote the development of technology in the Commonwealth.

6. Continuously monitor and analyze the technology investments and strategic initiatives of other states to ensure the Commonwealth remains competitive.

7. Strengthen interstate and international partnerships and relationships in the public and private sectors to bolster the Commonwealth's reputation as a global technology center.

8. Develop and implement strategies to accelerate and expand the commercialization of intellectual property created within the Commonwealth.

9. Ensure the Commonwealth remains competitive in cultivating and expanding growth industries, including life sciences, advanced materials and nanotechnology, biotechnology, and aerospace.

10. Monitor the trends in the availability and deployment of and access to broadband communications services, which include, but are not limited to, competitively priced, high-speed data services and Internet access services of general application, throughout the Commonwealth and advancements in communications technology for deployment potential. The Secretary shall report annually by December 1 to the Governor and General Assembly on those trends.

11. Designate specific projects as enterprise information technology projects, prioritize the implementation of enterprise information technology projects, establish enterprise oversight committees to provide ongoing oversight for enterprise information technology projects. At the discretion of the Governor, the Secretary shall designate a state agency or public institution of higher education as the business sponsor responsible for implementing an enterprise information technology project, and shall define the responsibilities of lead agencies that implement enterprise information technology projects. For purposes of this subdivision, "enterprise" means an organization with common or unifying business interests. An enterprise may be defined at the Commonwealth level or Secretariat level for programs and project integration within the Commonwealth, Secretariats, or multiple agencies.

12. Establish Internal Agency Oversight Committees and Secretariat Oversight Committees as necessary and in accordance with § 2.2-2021.

13. Review and approve the Commonwealth strategic plan for information technology, as developed and recommended by the Chief Information Officer pursuant to § 2.2-2007.

14. Communicate regularly with the Governor and other Secretaries regarding issues related to the provision of information technology services in the Commonwealth, statewide technology initiatives, and investments and other efforts needed to achieve the Commonwealth's information technology strategic goals.

15. Provide consultation on guidelines, at the recommendation of the Innovation and Entrepreneurship Investment Authority, for the application, review, and award of funds from the Commonwealth Research Commercialization Fund pursuant to § 2.2-2233.1.

1999, cc. 412, 421, 433, §§ 2.1-51.44, 2.1-51.45, 2.1-51.46; 2001, c. 844; 2003, cc. 981, 1021; 2004, c. 989; 2009, cc. 325, 810; 2010, cc. 136, 145; 2011, cc. 138, 739; 2015, cc. 490, 768.



§ 2.2-225.1. (Expires July 1, 2018) Office of Telework Promotion and Broadband Assistance

A. There is hereby established the Office of Telework Promotion and Broadband Assistance in the office of the Secretary of Technology, consisting of a director, appointed by the Secretary of Technology, and such additional telework and broadband professionals as deemed necessary. The goals of the Office are to encourage telework as a family-friendly, business-friendly public policy that promotes workplace efficiency and reduces strain on transportation infrastructure. In conjunction with efforts to promote telework, the Office shall work with public and private entities to develop widespread access to broadband services. It shall be the duty of the Director of the Office to advise the Secretary and the Board of Directors of the Innovation and Entrepreneurship Investment Authority, generally.

B. The Director shall have the following duties:

1. Promote and encourage use of telework alternatives for public and private employees, including but not limited to appropriate policy and legislative initiatives. Upon request, the Director may advise and assist private sector employers in the Commonwealth in planning, developing, and administering programs, projects, plans, policies, and other activities for telecommuting by private sector employees and in developing incentives provided by the private sector to encourage private sector employers in the Commonwealth to utilize employee telecommuting.

2. Advise and assist state agencies, and upon request of the localities, advise and assist localities in planning, developing, and administering programs, projects, plans, policies, and other activities to promote telecommuting by employees of state agencies or localities.

3. Support the efforts of both public and private entities within the Commonwealth to enhance or facilitate the deployment of, and access to competitively priced, advanced electronic communications services (commonly known as broadband) and Internet access services of general application throughout the Commonwealth.

4. Specifically work towards establishing affordable, accessible broadband services to unserved areas of the Commonwealth and monitor advancements in communication that will facilitate this goal.

5. Advocate for, and facilitate the development and deployment of, applications, programs, and services including, but not limited to telework, telemedicine, and e-learning that will bolster the usage of and demand for broadband level telecommunications.

6. Serve as a broadband information and applications clearinghouse for the Commonwealth and a coordination point for broadband-related services and programs in the Commonwealth.

7. Advise the Secretary on broadband adoption, deployment, and application issues.

8. Coordinate activities regarding telework with, and regularly report to, a panel consisting of the Secretaries of Administration, Commerce and Trade, Finance, Technology, and Transportation. The Secretary of Technology shall serve as chair of the panel. Additional members may be designated by the Governor. Staff support for the panel shall be provided by the offices of the Secretaries of Technology and Transportation and the Governor shall designate additional agencies to provide staff support as necessary.

9. The Director, under the direction of the Secretary of Technology and with the assistance of the Secretaries of Administration and Transportation, shall report annually to the General Assembly on telework participation levels and trends of both private and public sector employees in the Commonwealth.

C. The Office shall not have the power to consolidate or otherwise have authority over advanced communications projects being conducted by public or private bodies outside of the executive branch of government.

2008, c. 444; 2009, cc. 180, 325, 810.



§ 2.2-226. Repealed

Repealed by Acts 2003, cc. 981 and 1021.



§ 2.2-228. Position established; agencies for which responsible

The position of Secretary of Transportation (the "Secretary") is created. The Secretary shall be responsible to the Governor for the following agencies: Department of Transportation, Department of Rail and Public Transportation, Department of Aviation, Department of Motor Vehicles, the Virginia Port Authority, and the Motor Vehicle Dealer Board. The Governor, by executive order, may assign any state executive agency to the Secretary, or reassign any agency listed in this section to another Secretary.

1990, cc. 1, 317, §§ 2.1-51.41, 2.1-51.43; 1992, c. 167; 1993, c. 757; 2001, c. 844.



§ 2.2-229. Office of Intermodal Planning and Investment of the Secretary of Transportation

There is hereby established the Office of Intermodal Planning and Investment of the Secretary of Transportation, consisting of a director, appointed by the Secretary of Transportation, and such additional transportation professionals as the Secretary of Transportation shall determine. The goals of the Office are to provide solutions that link existing systems; promote the coordination of transportation investments and land use planning; reduce congestion; improve safety, mobility, and accessibility; and provide for greater travel options. It shall be the duty of the director of the office to advise the Secretary, the Virginia Aviation Board, the Virginia Port Authority Board, and the Commonwealth Transportation Board on intermodal issues, generally.

The responsibilities of the Office shall be:

1. To identify transportation solutions to promote economic development and all transportation modes, intermodal connectivity, environmental quality, accessibility for people and freight, and transportation safety;

2. To assist the Commonwealth Transportation Board in the development of the Statewide Transportation Plan pursuant to § 33.2-353;

3. To coordinate and oversee studies of potential highway, transit, rail, and other improvements or strategies, to help address mobility and accessibility within corridors of statewide significance and regional networks, and promote commuter choice inclusion in the six-year improvement program;

4. To work with and coordinate action of the Virginia Department of Transportation, the Virginia Department of Rail and Public Transportation, the Virginia Port Authority, and the Virginia Department of Aviation to promote intermodal and multimodal solutions in each agency's strategic and long-range plans;

5. To work with and review plans of regional transportation agencies and authorities to promote intermodal and multimodal solutions;

6. To work with and coordinate actions of the agencies of the transportation Secretariat to assess freight movements and promote intermodal and multimodal solutions to address freight needs, including assessment of intermodal facilities;

7. To assess and coordinate transportation safety needs related to passenger and freight movements by all transportation modes;

8. To coordinate the adequate accommodation of pedestrian, bicycle, and other forms of nonmotorized transportation in the six-year improvement program and other state and regional transportation plans;

9. To work with and coordinate actions of the agencies of the transportation Secretariat to implement a comprehensive, multimodal transportation policy;

10. To develop quantifiable and achievable goals pursuant to § 33.2-353 and transportation and land use performance measures and prepare an annual performance report on state and regional efforts. The Office of Intermodal Planning and Investment shall work with applicable regional organizations to develop such goals;

11. To identify and facilitate public and private partnerships to achieve the goals of state and regional plans;

12. To provide technical assistance to local governments and regional entities to establish and promote urban development areas pursuant to § 15.2-2223.1; and

13. To establish standards for the coordination of transportation investments and land use planning to promote commuter choice and transportation system efficiency.

2002, c. 361; 2006, c. 942; 2007, cc. 80, 219; 2009, cc. 670, 690.



§ 2.2-230. Position established; agencies for which responsible; additional duties

The position of Secretary of Veterans and Defense Affairs (the Secretary) is created. The Secretary shall be responsible to the Governor for the following agencies: Department of Veterans Services, Veterans Services Foundation, and Virginia Military Advisory Council. The Governor may, by executive order, assign any other state executive agency to the Secretary, or reassign any agency listed above to another Secretary.

The Secretary shall by reason of professional background have knowledge of veterans affairs and military affairs, in addition to familiarity with the structure and operations of the federal government and of the Commonwealth.

2011, cc. 780, 858; 2012, cc. 803, 835; 2014, cc. 115, 490.



§ 2.2-231. Powers and duties of the Secretary

Unless the Governor expressly reserves such power to himself, the Secretary shall:

1. Serve as the Governor's liaison for veterans affairs and provide active outreach to the U.S. Department of Veterans Affairs, the veterans service organizations, and the veterans community in Virginia to support and assist Virginia's veterans in identifying and obtaining the services, assistance, and support to which they are entitled.

2. Work with federal officials to obtain additional federal resources and coordinate veterans policy development and information exchange.

3. Work with and through appropriate members of the Governor's Cabinet to coordinate working relationships between state agencies and take all actions necessary to ensure that available federal and state resources are directed toward assisting veterans and addressing all issues of mutual concern to the Commonwealth and the armed forces of the United States, including quality of life issues unique to Virginia's active duty military personnel and their families, the quality of educational opportunities for military children, the future of federal impact aid, preparedness, public safety and security concerns, transportation needs, alcoholic beverage law enforcement, substance abuse, social service needs, possible expansion and growth of military facilities in the Commonwealth, and intergovernmental support agreements with state and local governments under the provisions of 10 U.S.C. § 2336.

4. Educate the public on veterans and defense issues in coordination with applicable state agencies.

5. Serve as chairman of the Virginia Military Advisory Council to establish a working relationship with Virginia's active duty military bases.

6. Monitor and enhance efforts to provide assistance and support for veterans living in Virginia and members of the Virginia National Guard and Virginia residents in the Armed Forces Reserves not in active federal service in the areas of (i) medical care, (ii) mental health and rehabilitative services, (iii) housing, (iv) homelessness prevention, (v) job creation, and (vi) education.

7. Seek additional federal resources to support veterans services.

8. Monitor efforts to provide services to veterans, those members of the Virginia National Guard, and Virginia residents in the Armed Forces Reserves who qualify for veteran status, and their immediate family members, including the dissemination of relevant materials and the rendering of technical or other advice.

9. Serve as the Governor's liaison and provide active outreach to localities of the Commonwealth and veterans support organizations in the development, implementation, and review of local veterans services programs as part of the state program.

10. Serve as the Governor's defense liaison and provide active outreach to the U.S. Department of Defense and the defense establishment in Virginia to support the military installations and activities in the Commonwealth to continue to enhance Virginia's current military-friendly environment, and foster and promote business, technology, transportation, education, economic development, and other efforts in support of the mission, execution, and transformation of the United States government military and national defense activities located in the Commonwealth.

11. Promote the industrial and economic development of localities included in or adjacent to United States government military and other national defense activities and those of the Commonwealth because the success of such activities depends on cooperation between the localities, the Commonwealth, and the United States military and national defense activities.

12. Provide technical assistance and coordination between the Commonwealth, its political subdivisions, and the United States government military and national defense activities located within the Commonwealth.

13. Employ, as needed, consultants, attorneys, architects, engineers, accountants, financial experts, investment bankers, superintendents, managers, and such other employees and agents as may be necessary, and to fix their compensation to be payable from funds made available for that purpose.

14. Receive and accept from any federal or private agency, foundation, corporation, association, or person grants, donations of money, real property, or personal property for the benefit of the Commonwealth and receive and accept from the Commonwealth or any state, any municipality, county, or other political subdivision thereof, and from any other source, aid or contributions of money, property, or other things of value, to be held, used, and applied for the purposes for which such grants and contributions may be made.

15. Receive and accept from any source aid, grants, and contributions of money, property, labor, or other things of value to be held, used, and applied to carry out these requirements subject to the conditions upon which the aid, grants, or contributions are made.

16. Make grants to local governments, state and federal agencies, and private entities with any funds of the Secretary available for such purpose.

17. Take any actions necessary or convenient to the exercise of the powers granted or reasonably implied to this Secretary and not otherwise inconsistent with the law of the Commonwealth.

18. Work with veterans services organizations and counterparts in other states to monitor and encourage the timely and accurate processing of veterans benefit requests by the U.S. Department of Veterans Affairs, including requests for services connected to health care, mental health care, and disability payments.

2011, cc. 780, 858; 2013, c. 151; 2014, cc. 115, 490.



§ 2.2-232. Repealed

Repealed by Acts 2014, c. 115, cl. 2, effective March 3, 2014, and c. 490, cl. 2, effective April 2, 2014.



§ 2.2-300. Assistant to the Governor for Intergovernmental Affairs; position created; appointment

A. There is created in the Office of the Governor, the position of Assistant to the Governor for Intergovernmental Affairs (the Assistant to the Governor) to serve as the link between the Commonwealth and the United States Congress; the White House; federal departments, agencies bureaus, offices and entities; and other states and territories.

B. The Assistant to the Governor for Intergovernmental Affairs shall be appointed by and serve at the pleasure of the Governor.

1978, c. 515, § 2.1-564; 1979, c. 429; 1981, c. 315; 1982, c. 421; 2001, c. 844; 2011, cc. 827, 867; 2013, cc. 231, 401.



§ 2.2-301. Duties of the Assistant to the Governor; staff; office location

A. The Assistant to the Governor shall be responsible for tasks assigned by law or by the Governor.

B. The Assistant to the Governor may hire staff and accept offers of service from volunteers on a full-time or part-time basis.

C. The Assistant to the Governor may obtain, either in the City of Washington, D.C., or at some location within the Commonwealth within 25 miles of Washington, D.C., such office space as he deems necessary for carrying out the duties imposed on him by this chapter.

1978, c. 515, §§ 2.1-565, 2.1-566; 1981, c. 315; 2001, c. 844; 2011, cc. 827, 867; 2013, cc. 231, 401.



§ 2.2-302. Responsibilities

It shall be the responsibility of the Assistant to the Governor, generally, to serve as an institutional and organizational link between the government of the Commonwealth and those agencies, bureaus, departments, offices, and entities of the United States government located in the City of Washington, D.C., and its immediate environs. The responsibilities of the Assistant to the Governor shall include, but not necessarily be limited to:

1. Monitoring, tracking, and conducting in-depth analyses of federal legislation and regulations that have a direct impact on the Commonwealth and providing the Governor, the appropriate Cabinet Secretaries, and state agencies with up-to-date information on the status of such federal legislation and regulations, including the potential impact on the Commonwealth and coordination of state positions on such legislation and regulations;

2. Influencing the development and outcome of federal legislation by keeping the Virginia Congressional Delegation informed about the Governor's priorities and the impact that such legislation will have on the management, the budget, and the citizens of the Commonwealth;

3. Providing advice regarding written or oral testimony to be presented by the Governor or state agency heads before Congressional committees;

4. Alerting state agencies to early opportunities for federal grants and working with the Department of Planning and Budget to monitor and track the status of federal grant applications submitted by state agencies;

5. Joining in cooperative efforts with other states, through other offices of intergovernmental affairs, governors associations, and interstate groups with which the Commonwealth has an affiliation, on issues of mutual concern;

6. Serving as an information source about the Commonwealth upon the request of (i) another state's governor's office or Congressional member's staff, (ii) the White House, (iii) a federal agency, or (iv) the embassy of a foreign country;

7. Assisting state agency officials in (i) resolving administrative problems that may occur between the state agency and federal agencies and (ii) obtaining needed information from the federal government;

8. Arranging meetings between federal and state officials; and

9. Reporting twice yearly to the members of the Senate Committee on Finance, the House Committee on Appropriations, and the Governor on all federal mandates and regulations that may have an effect on the Commonwealth. These reports shall be presented by January 31 and July 31 of each year and shall contain the recorded votes of each member of the Virginia Congressional Delegation for all such legislation.

1978, c. 515, § 2.1-567; 1981, c. 315; 1994, c. 479; 1997, c. 67; 2001, c. 844; 2011, cc. 827, 867; 2013, cc. 231, 401.



§ 2.2-302.1. Support for enactment of pooled purchasing of health insurance efforts

It is the public policy of the Commonwealth to support federal efforts to encourage pooling of health insurance by small businesses, provided any such health insurance plans remain subject to state law.

2006, c. 910.



§ 2.2-303. Cooperation with Department of Planning and Budget; supplemental assistance

The Assistant to the Governor shall be charged with the coordination of his work with that of the Virginia Department of Planning and Budget. The Department of Planning and Budget shall provide the Assistant to the Governor with such support, beyond that provided for in §§ 2.2-301 and 2.2-302, as may prove necessary.

1978, c. 515, § 2.1-568; 1981, c. 315; 2001, c. 844; 2011, cc. 827, 867; 2013, cc. 231, 401.



§ 2.2-304. Repealed

Repealed by Acts 2011, cc. 780 and 858, cl. 2, effective April 6, 2011.



§ 2.2-307. Definitions

As used in this chapter, unless the context requires a different meaning:

"Employee" means any person who is regularly employed full time on either a salaried or wage basis, whose tenure is not restricted as to temporary or provisional appointment, in the service of, and whose compensation is payable by, no more often than biweekly, in whole or in part, a state agency.

"Nonstate agency" means any public or private foundation, authority, institute, museum, corporation, or similar organization that is (i) not a unit of state government or a political subdivision of the Commonwealth as established by general law or special act and (ii) wholly or principally supported by state funds. "Nonstate agency" shall not include any such entity that receives state funds (a) as a subgrantee of a state agency, (b) through a state grant-in-aid program authorized by law, (c) as a result of an award of a competitive grant or a public contract for the procurement of goods, services, or construction, or (d) pursuant to a lease of real property as described in subdivision 5 of § 2.2-1149.

"Office" means the Office of the State Inspector General.

"Officer" means any person who is elected or appointed to a public office in a state agency.

"State agency" means any agency, institution, board, bureau, commission, council, or instrumentality of state government in the executive branch listed in the appropriation act.

2011, cc. 798, 871.



§ 2.2-308. Office created; appointment of State Inspector General

A. There is hereby created the Office of the State Inspector General, which shall be headed by a State Inspector General appointed by the Governor, subject to confirmation by the General Assembly. The State Inspector General shall be appointed for a four-year term. The State Inspector General shall have at least five years of demonstrated experience or expertise in accounting, public administration, or audit investigations as a certified public accountant or a certified internal auditor. Vacancies shall be filled by appointment by the Governor for the unexpired term and shall be effective until 30 days after the next session of the ensuing General Assembly and, if confirmed, thereafter for the remainder of such term. The Governor may remove the State Inspector General from office for malfeasance, misfeasance, incompetence, misconduct, neglect of duty, absenteeism, conflict of interests, or failure to carry out the policies of the Commonwealth as established in the Constitution or by the General Assembly. The Governor shall set forth in a written public statement his reasons for removing the State Inspector General at the time the removal occurs.

B. The State Inspector General shall exercise the powers and perform the duties conferred or imposed upon him by law. The State Inspector General shall be responsible for the overall supervision of the Office.

C. Nothing in this chapter shall be construed to limit or prevent the General Assembly from reviewing the operations of any state agency or directing such review or audit by the Joint Legislative Audit and Review Commission or the Auditor of Public Accounts or to otherwise limit the statutory responsibilities of either the Joint Legislative Audit and Review Commission or the Auditor of Public Accounts.

2011, cc. 798, 871.



§ 2.2-309. Powers and duties of State Inspector General

A. The State Inspector General shall have power and duty to:

1. Operate and manage the Office and employ such personnel as may be required to carry out the provisions of this chapter;

2. Make and enter contracts and agreements as may be necessary and incidental to carry out the provisions of this chapter and apply for and accept grants from the United States government and agencies and instrumentalities thereof, and any other source, in furtherance of the provisions of this chapter;

3. Receive complaints from whatever source that allege fraud, waste, including task or program duplication, abuse, or corruption by a state agency or nonstate agency or by any officer or employee of the foregoing and determine whether the complaints give reasonable cause to investigate;

4. Investigate the management and operations of state agencies, nonstate agencies, and independent contractors of state agencies to determine whether acts of fraud, waste, abuse, or corruption have been committed or are being committed by state officers or employees or independent contractors of a state agency or any officers or employees of a nonstate agency, including any allegations of criminal acts affecting the operations of state agencies or nonstate agencies. However, no investigation of an elected official of the Commonwealth to determine whether a criminal violation has occurred, is occurring, or is about to occur under the provisions of § 52-8.1 shall be initiated, undertaken, or continued except upon the request of the Governor, the Attorney General, or a grand jury;

5. Prepare a detailed report of each investigation stating whether fraud, waste, abuse, or corruption has been detected. If fraud, waste, abuse, or corruption is detected, the report shall (i) identify the person committing the wrongful act or omission, (ii) describe the wrongful act or omission, and (iii) describe any corrective measures taken by the state agency or nonstate agency in which the wrongful act or omission was committed to prevent recurrences of similar actions;

6. Provide timely notification to the appropriate attorney for the Commonwealth and law-enforcement agencies whenever the State Inspector General has reasonable grounds to believe there has been a violation of state criminal law;

7. Administer the Fraud and Abuse Whistle Blower Reward Fund created pursuant to § 2.2-3014;

8. Oversee the Fraud, Waste and Abuse Hotline;

9. Conduct performance reviews of state agencies to assess the efficiency, effectiveness, or economy of programs and to ascertain, among other things, that sums appropriated have been or are being expended for the purposes for which the appropriation was made and prepare a report for each performance review detailing any findings or recommendations for improving the efficiency, effectiveness, or economy of state agencies, including recommending changes in the law to the Governor and the General Assembly that are necessary to address such findings;

10. Coordinate and require standards for those internal audit programs in existence as of July 1, 2012, and for other internal audit programs in state agencies and nonstate agencies as needed in order to ensure that the Commonwealth's assets are subject to appropriate internal management controls;

11. As deemed necessary, assess the condition of the accounting, financial, and administrative controls of state agencies and nonstate agencies and make recommendations to protect the Commonwealth's assets;

12. Assist agency internal auditing programs with technical auditing issues and coordinate and provide training to the Commonwealth's internal auditors;

13. Assist citizens in understanding their rights and the processes available to them to express concerns regarding the activities of a state agency or nonstate agency or any officer or employee of the foregoing;

14. Maintain data on inquiries received, the types of assistance requested, any actions taken, and the disposition of each such matter;

15. Upon request, assist citizens in using the procedures and processes available to express concerns regarding the activities of a state or nonstate agency or any officer or employee of the foregoing;

16. Ensure that citizens have access to the services provided by the State Inspector General and that citizens receive timely responses to their inquiries from the State Inspector General or his representatives; and

17. Do all acts necessary or convenient to carry out the purposes of this chapter.

B. If the State Inspector General receives a complaint from whatever source that alleges fraud, waste, abuse, or corruption by a public institution of higher education or any of its officers or employees, the State Inspector General shall, but for reasonable and articulable causes, refer the complaint to the internal audit department of the public institution of higher education for investigation. However, if the complaint concerns the president of the institution or its internal audit department, the investigation shall be conducted by the State Inspector General. The State Inspector General may provide assistance for investigations as may be requested by the public institution of higher education.

The public institution of higher education shall provide periodic updates on the status of any investigation and make the results of any such investigation available to the State Inspector General.

2011, cc. 798, 871; 2013, cc. 717, 723; 2014, c. 788.



§ 2.2-309.1. Additional powers and duties; behavioral health and developmental services

A. The definitions found in § 37.2-100 shall apply mutatis mutandis to the terms used in this section.

B. In addition to the duties set forth in this chapter, the State Inspector General shall have the following powers and duties to:

1. Provide inspections of and make policy and operational recommendations for state facilities and for providers, including licensed mental health treatment units in state correctional facilities, in order to prevent problems, abuses, and deficiencies in and improve the effectiveness of their programs and services. The State Inspector General shall provide oversight and conduct announced and unannounced inspections of state facilities and of providers, including licensed mental health treatment units in state correctional facilities, on an ongoing basis in response to specific complaints of abuse, neglect, or inadequate care and as a result of monitoring serious incident reports and reports of abuse, neglect, or inadequate care or other information received. The State Inspector General shall conduct unannounced inspections at each state facility at least once annually;

2. Inspect, monitor, and review the quality of services provided in state facilities and by providers as defined in § 37.2-403, including licensed mental health treatment units in state correctional facilities;

3. Access any and all information, including confidential consumer information, related to the delivery of services to consumers in state facilities or served by providers, including licensed mental health treatment units in state correctional facilities. However, the State Inspector General shall not be given access to any proceedings, minutes, records, or reports of providers that are privileged under § 8.01-581.17, except that the State Inspector General shall be given access to any privileged information in state facilities and licensed mental health treatment units in state correctional facilities. All consumer information shall be maintained by the State Inspector General as confidential in the same manner as is required by the agency or provider from which the information was obtained;

4. Keep the General Assembly and the Joint Commission on Health Care fully and currently informed by means of reports required by § 2.2-313 concerning significant problems, abuses, and deficiencies relating to the administration of the programs and services of state facilities and of providers, including licensed mental health treatment units in state correctional facilities, to recommend corrective actions concerning the problems, abuses, and deficiencies, and report on the progress made in implementing the corrective actions;

5. Review, comment on, and make recommendations about, as appropriate, any reports prepared by the Department of Behavioral Health and Developmental Services and the critical incident data collected by the Department of Behavioral Health and Developmental Services in accordance with regulations adopted under § 37.2-400 to identify issues related to quality of care, seclusion and restraint, medication usage, abuse and neglect, staff recruitment and training, and other systemic issues;

6. As deemed necessary, monitor, review, and comment on regulations adopted by the Board of Behavioral Health and Developmental Services; and

7. Receive reports, information, and complaints from the Commonwealth's designated protection and advocacy system concerning issues related to quality of care provided in state facilities and by providers, including licensed mental health treatment units in state correctional facilities, and conduct independent reviews and investigations.

2013, cc. 571, 717, 723; 2014, c. 788.



§ 2.2-309.2. Additional powers and duties; Tobacco Region Revitalization Commission

The State Inspector General shall (i) review the condition of the Tobacco Region Revitalization Commission's accounting, financial, and administrative controls to ensure that the purposes set forth in Chapter 31 (§ 3.2-3100 et seq.) of Title 3.2 are lawfully achieved; (ii) investigate to resolve allegations of fraudulent, illegal, or inappropriate activities concerning (a) disbursements from the Tobacco Indemnification and Community Revitalization Endowment created pursuant to § 3.2-3104 and (b) distributions from the Tobacco Indemnification and Community Revitalization Fund created pursuant to § 3.2-3106; and (iii) detect fraud, waste, and abuse and take actions to prevent the same.

2013, cc. 717, 723.



§ 2.2-309.3. Additional powers and duties; adult corrections

A. The definitions found in § 53.1-1 shall apply mutatis mutandis to the terms used in this section.

B. In addition to the duties set forth in this chapter, the State Inspector General shall review, comment on, and make recommendations about, as appropriate, any reports prepared by the Department of Corrections and any critical incident data collected by the Department of Corrections in accordance with regulations adopted to identify issues related to quality of care, seclusion and restraint, medication usage, abuse and neglect, staff recruitment and training, and other systemic issues.

C. Nothing in this section shall be construed to grant the Office any authority over the operation and security of local jails that is not specified in other provisions of law.

2013, cc. 717, 723; 2014, c. 788.



§ 2.2-309.4. Additional powers and duties; juvenile justice

A. The definitions found in § 66-12 shall apply mutatis mutandis to the terms used in this section.

B. In addition to the duties set forth in this chapter, the State Inspector General shall review, comment on, and make recommendations about, as appropriate, any reports prepared by the Department of Juvenile Justice and any critical incident data collected by the Department of Juvenile Justice in accordance with regulations adopted to identify issues related to quality of care, seclusion and restraint, medication usage, abuse and neglect, staff recruitment and training, and other systemic issues.

C. Nothing in this section shall be construed to grant the Office any authority over the operation and security of detention homes that is not specified in other provisions of law.

2013, cc. 717, 723; 2014, c. 788.



§ 2.2-310. Cooperation of state agencies and officers

A. Each state agency and every officer and employee shall (i) promptly report any allegations of criminal acts or acts of fraud, waste, abuse, or corruption and (ii) cooperate with, and provide assistance to, the State Inspector General in the performance of any investigation. This reporting requirement shall be deemed satisfied for officers or employees of an agency once the agency head reports to the State Inspector General any allegations of criminal acts, fraud, waste, abuse, or corruption within the agency. Each state agency shall make its premises, equipment, personnel, books, records, and papers readily available to the State Inspector General upon request.

B. When a state agency head or officer discovers any unauthorized, illegal, irregular, or unsafe handling or expenditure of state funds, or if it comes to his attention that any unauthorized, illegal, or unsafe handling or expenditure of state funds is contemplated but not consummated, he shall promptly report the same to the State Inspector General.

C. The State Inspector General may enter upon the premises of any state agency at any time, without prior announcement, if necessary to the successful completion of an investigation. In the course of an investigation, the State Inspector General may question any officer or employee serving in, and any person transacting business with, the state agency and may inspect and copy any books, records, or papers in the possession of the state agency. The State Inspector General shall preserve the confidentiality of any information obtained from a state agency during the course of an investigation in accordance with applicable state and federal law.

2011, cc. 798, 871; 2013, cc. 717, 723.



§ 2.2-311. Enforcement of laws by the State Inspector General or investigators; police power of the Office of State Inspector General; training

A. The State Inspector General may designate himself and no more than 30 members of the investigations unit of the Office to have the same powers as a sheriff or a law-enforcement officer in the investigation of allegations of criminal behavior affecting the operations of a state agency or nonstate agency pursuant to his duties as set forth in this chapter. Such employees shall be subject to any minimum training standards established by the Department of Criminal Justice Services under § 9.1-102 for law-enforcement officers prior to exercising any law-enforcement power under this subsection.

The State Inspector General and the Superintendent of the Virginia State Police shall enter into a Memorandum of Understanding setting forth the respective roles and responsibilities of their agencies, including but not limited to the categories of investigations that will be overseen by each agency and how to avoid redundancy or operation conflicts. The Memorandum of Understanding will be approved by the Governor's chief of staff and will be reviewed periodically at the request of either agency, but not less than every four years, and revised as agreed to by the agencies and endorsed by the Governor's chief of staff.

B. The State Inspector General or investigators as may be designated by him also shall have the authority to issue summonses for violations of the statutes that the State Inspector General is required to enforce. In the event a person issued such a summons fails or refuses to discontinue the unlawful acts or refuses to give a written promise to appear at the time and place specified in the summons, the investigator may appear before a magistrate or other issuing authority having jurisdiction to obtain a criminal warrant pursuant to § 19.2-72.

C. All investigators appointed by the State Inspector General are vested with the authority to administer oaths or affirmations for the purpose of receiving complaints and conducting investigations of violations of the statutes and regulations that the State Inspector General is required to enforce. Such investigators are vested with the authority to obtain, serve, and execute any warrant, paper, or process issued by any court or magistrate or under the authority of the State Inspector General, and request and receive criminal history information under the provisions of § 19.2-389.

2011, cc. 798, 871; 2013, cc. 717, 723.



§ 2.2-312. Subpoenas

A. The State Inspector General or a designated subordinate may issue a subpoena for the appearance of an individual before any hearing conducted by the Office. The subpoena shall be served by the State Inspector General or a designated subordinate and enforced by the court of that jurisdiction.

B. The State Inspector General may make an ex parte application to the circuit court for the county or city wherein evidence sought is kept for the issuance of a subpoena duces tecum in furtherance of an investigation or to request production of any relevant records, documents, and physical or other evidence of any person, partnership, association, or corporation located in the Commonwealth. The court may issue and compel compliance with such a subpoena upon a showing of reasonable cause. Upon determining that reasonable cause exists to believe that evidence may be destroyed or altered, the court may issue a subpoena duces tecum requiring the immediate production of evidence.

2011, cc. 798, 871.



§ 2.2-313. Reports

A. The State Inspector General shall prepare an annual report to the Governor and the General Assembly summarizing the activities of the Office. Such report shall include, but need not be limited to: (i) a description of any significant problems, abuses, and deficiencies related to the management or operation of state agencies or nonstate agencies during the reporting period; (ii) a description of the recommendations for any corrective actions made by the Office during the reporting period with respect to significant problems, abuses, or deficiencies identified; (iii) a summary of matters referred to the attorneys for the Commonwealth and law-enforcement agencies and actions taken on them during the reporting period; (iv) information concerning the numbers of complaints received and types of investigations completed by the Office during the reporting period; (v) the development and maintenance of internal audit programs in state agencies and nonstate agencies; and (vi) the results of any state agency performance reviews, including a summary of any findings or recommendations for improving the efficiency of state agencies. The annual report shall cover the period July 1 until June 30 of the immediately preceding fiscal year. Notwithstanding any other provision of law, annual reports shall be transmitted directly to the Governor and the General Assembly.

B. The State Inspector General shall notify the Governor's chief of staff, the Speaker, Majority Leader, and Minority Leader of the House of Delegates, and the President pro tempore, Majority Leader, and Minority Leader of the Senate of problems, abuses, or deficiencies relating to the management or operation of a state agency or nonstate agency.

C. The State Inspector General shall keep the appropriate Secretaries advised of the Office's activities as they relate to each respective Secretary on at least a quarterly basis, and of any significant problems, abuses, or deficiencies relating to the management or operation of a state agency within each such Secretary's area of responsibility. However, when the State Inspector General becomes aware of significant problems, abuses, or deficiencies relating to the management or operation of a Secretary's office, the State Inspector General shall report the same immediately to the Governor's chief of staff.

D. The State Inspector General may conduct such additional investigations and make such reports relating to the management and operation of state agencies as are, in the judgment of the State Inspector General, necessary or desirable.

E. Notwithstanding any other provision of law, the reports, information, or documents required by or under this section shall be transmitted directly to the Governor's chief of staff and the General Assembly by the State Inspector General.

F. Records that are confidential under federal or state law shall be maintained as confidential by the State Inspector General and shall not be further disclosed, except as required by law.

2011, cc. 798, 871; 2013, cc. 717, 723.



§ 2.2-314. Repealed

Repealed by Acts 2013, cc. 717 and 723, cl. 2.



§ 2.2-317. Repealed

Repealed by Acts 2013, cc. 717 and 723, cl. 2.



§ 2.2-319. Repealed

Repealed by Acts 2013, cc. 717 and 723, cl. 2.



§ 2.2-321. Repealed

Repealed by Acts 2013, cc. 717 and 723, cl. 2.



§ 2.2-322. Repealed

Repealed by Acts 2013, cc. 717 and 723, cl. 2.



§ 2.2-400. Appointment and term of office; filling vacancies; oath

A. The Governor shall appoint, subject to confirmation by the General Assembly, a Secretary of the Commonwealth for a term commencing on the Monday after the third Wednesday in January after his inauguration. The appointment shall be for a term of four years. Vacancies shall be filled by appointment by the Governor for the unexpired term and shall be effective until thirty days after the next meeting of the ensuing General Assembly and, if confirmed, thereafter for the remainder of the term.

B. The Secretary of the Commonwealth, before he acts as such, shall, in addition to the other oaths prescribed by law, take an oath to keep secret such matters as he may be required by the Governor to conceal.

Code 1950, § 2-59; 1958, c. 1, § 2-57.1; 1966, c. 677, §§ 2.1-65, 2.1-67; 2001, c. 844.



§ 2.2-401. Ex officio Secretary to Governor; in charge of division of records

The Secretary of the Commonwealth, who shall be ex officio Secretary to the Governor, shall be in direct charge of the division of records.

Code 1950, § 2-58; 1966, c. 677, § 2.1-66; 2001, c. 844.



§ 2.2-401.01. Liaison to Virginia Indian tribes

The Secretary of the Commonwealth shall:

1. Serve as the Governor's liaison to the Virginia Indian tribes; and

2. Report annually on the status of Indian tribes in Virginia.

2014, c. 582.



§ 2.2-401.1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in the Code of Virginia the Secretary is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Secretary may be sent by regular mail.

2011, c. 566.



§ 2.2-402. Keeper of seals of Commonwealth; duties generally

A. The Secretary of the Commonwealth shall (i) be keeper of the seals of the Commonwealth; (ii) keep a record of all executive acts, arrange and preserve all records and papers belonging to the executive branch of state government; (iii) be charged with the clerical duties of that department; and (iv) render to the Governor, in the dispatch of executive business, such services as he requires. The Secretary of the Commonwealth shall record or register all papers or documents required by law to be registered or recorded in his office, and, when required, furnish a copy of any record in his office under the seal of the Commonwealth.

B. The Secretary of the Commonwealth may authenticate records of any court of the Commonwealth and of any department of the government. He shall keep a register of all city, incorporated town, county, and district officers, and, when required, give a certificate of the election and qualification of any such officer.

C. The Secretary of the Commonwealth shall make an annual report to the Governor, identifying the following: (a) the boards of visitors of all public institutions, and other boards appointed by the Governor; (b) all commissions issued under appointments made by the Governor, except commissions to notaries public; (c) all departments, boards, councils, commissions, and other collegial bodies created in the executive branch of state government; and (d) such other matters as the Governor requires.

The annual report shall also include:

1. An organizational chart of state government that (i) identifies each agency, department, and institution of state government and (ii) contains a brief description of the duties of each agency, department, and institution. The Secretary of the Commonwealth may include such other information in the organizational chart as the Secretary deems appropriate. Annually, the Secretary shall make such revisions to the organizational chart as are necessary to ensure its accuracy. The organizational chart shall be posted on the Commonwealth's website; and

2. Information and photographs of the members of the General Assembly; these materials shall be maintained for the Secretary's use in the annual report by the Clerks of the House of Delegates and the Senate.

The reports shall be transmitted by the Governor to the General Assembly, printed as other annual reports are printed, bound in a separate volume, and disposed of according to law.

D. The Secretary of the Commonwealth shall collect all fees described in § 2.2-409, and all other fees of office and commissions, accruing and pay them into the state treasury.

Code 1950, §§ 2-60, 14-13; 1956, c. 217; 1964, c. 386, § 14.1-14; 1966, c. 677, § 2.1-68; 1998, c. 872; 1999, c. 51; 2001, c. 844; 2012, c. 271.



§ 2.2-404. Certifying records for use in other states

Whenever any record of any court in the Commonwealth or of any department of the government is to be used in another state in the United States, the Secretary of the Commonwealth shall authenticate the same in the manner and give the certificates required by the laws of the state when such record is to be used, as far as practicable.

Code 1950, § 2-61; 1966, c. 677, § 2.1-69; 2001, c. 844.



§ 2.2-405. Secretary of Commonwealth to present list of vacancies to arise on commissions, boards, etc

The Secretary of the Commonwealth shall prepare by the fifteenth of January in each year a list of all vacancies that are scheduled to arise during that year on all boards, commissions, councils or other collegial bodies appointed by the Governor. The list shall be presented to the Governor and the General Assembly as soon as practicable following its preparation, and the Secretary of the Commonwealth shall make copies of the list available to the public at cost.

1979, c. 141, § 2.1-42.2; 2001, c. 844.



§ 2.2-406. Secretary of Commonwealth to report list of interim appointments requiring confirmation; other appointments

A. The Secretary of the Commonwealth shall periodically, during the interim between sessions of the General Assembly, present to the chairmen of the Senate and House Committees on Privileges and Elections a list of the names of all persons appointed by the Governor that require confirmation by the General Assembly. A list shall be presented by June 1, August 1, October 1, and December 1, and shall include the names of all persons so appointed since adjournment or since the last required report, the position to which appointed, and the person whom the appointee will succeed.

B. The Secretary of the Commonwealth shall report to the General Assembly by December 1 of each year, the number of persons appointed to any state board, commission, agency or authority, categorized by race, gender and national origin. Information on the race, gender and national origin of appointees shall be obtained through voluntary self-identification following appointment. Such information shall be used solely for the purpose of compiling the statistical information required under this section and any personally identifiable information collected under this section shall be confidential and shall be exempt from disclosure under the Freedom of Information Act (§ 2.2-3700 et seq.).

1994, c. 846, § 2.1-42.3; 1995, c. 579; 2001, c. 844.



§ 2.2-406.1. Secretary of Commonwealth to maintain and transfer records on collegial bodies to the Governor-elect

A. The Secretary of the Commonwealth shall maintain an electronic database of collegial bodies to which the Governor makes appointments. The database shall be organized by collegial body and include the following information:

1. Authority for each appointment;

2. Term length and term expiration dates for each appointee;

3. Eligibility requirements or other restrictions affecting the next appointment;

4. Name, address, and telephone number of each appointee;

5. Identity of the chairman and vice-chairman and the method of their election; and

6. Name of the affiliated agency or entity that provides staff support and the name and telephone number of the contact person within such agency or entity.

B. Agencies and entities of the Commonwealth that provide staff support to a collegial body shall notify the Secretary of the Commonwealth of an appointee's death or resignation and any changes to the contact information for an appointee or staff or a appointee's eligibility status.

C. The electronic database or copy thereof shall be transferred to each Governor-elect upon request.

2003, cc. 532, 556.



§ 2.2-407. Reserved

Reserved.



§ 2.2-408. Collection of information relevant to boundary changes from governmental subdivisions of Commonwealth

The Secretary of the Commonwealth shall be responsible for the collection from the governmental subdivisions of the Commonwealth of information relevant to their boundary changes and the dissemination of such information to the appropriate departments of state government.

1978, c. 641, § 2.1-71.1; 2001, c. 844.



§ 2.2-409. Secretary of the Commonwealth

A. The Secretary of the Commonwealth shall charge the following fees for services rendered in his office to be paid by the person for whom the service is rendered at the time it is done:

And for filing in his office any paper required by law to be filed, the same fee as is allowed by law for recording similar papers.

B. Notwithstanding any other provision of law, the Secretary shall charge a technology fee of $10 in addition to the fees set out in subsection A for commissioning of a notary public or electronic notary public, which funds shall be deposited into the Secretary of the Commonwealth's Technology Trust Fund established by the comptroller and used only to obtain and update office automation and information technology equipment including software and conversion services; to preserve, maintain, and enhance records, including but not limited to the costs of repairs, maintenance, service contracts, and system upgrades; and to improve public access to records. There shall be no transfers out of the fund, including transfers to the general fund.

Code 1950, § 14-114; 1964, c. 386, § 14.1-103; 1966, c. 272; 1976, c. 559; 1979, c. 14; 1984, c. 362; 1987, cc. 449, 459; 1998, cc. 259, 872, § 2.1-71.2; 2001, c. 844; 2007, cc. 269, 362, 590.



§ 2.2-410. Appointment of assistants; deputy to act in absence of Secretary; notice to Governor

A. The Secretary of the Commonwealth shall appoint in his office the assistants allowed by law.

B. During the absence of the Secretary of the Commonwealth from his office his duties shall be performed by the Deputy Secretary, but when such absence is for more than five days at a time, notice thereof shall be given to the Governor.

Code 1950, §§ 2-63, 2-64; 1966, c. 677, §§ 2.1-72, 2.1-73; 2001, c. 844.



§ 2.2-411. Registration of names or insignia of certain societies, organizations or associations; alteration or cancellation of name

Any association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans' organization, labor union, foundation, federation, or any other society, organization or association, degree, branch, subordinate lodge, or auxiliary thereof, whether incorporated or unincorporated, the principles and activities of which are not repugnant to the Constitution and laws of the United States or the Commonwealth, may register, in the office of the Secretary of the Commonwealth, a facsimile, duplicate, or description of its name, badge, motto, button, declaration, charm, emblem, rosette or other insignia, and may, by reregistration, alter or cancel the name.

Code 1950, § 38-308; 1952, c. 225, § 2-64.1; 1966, c. 677, § 2.1-74; 2001, c. 844.



§ 2.2-412. Application for such registration, alteration or cancellation

Application for registration, alteration, or cancellation under this article shall be made by the chief officer of the association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans' organization, labor union, foundation, federation, or other society, organization, or association, degree, branch, subordinate lodge, or auxiliary thereof, upon blanks to be provided by the Secretary of the Commonwealth.

Code 1950, § 38-309; 1952, c. 225, § 2-64.2; 1966, c. 677, § 2.1-75; 2001, c. 844.



§ 2.2-413. Registration for benefit of associated branches, etc

Registration shall be for the use, benefit, and on behalf of all associations, degrees, branches, subordinate lodges, and auxiliaries of such associations, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans' organization, labor union, foundation, federation, or other society, organization, or association, degree, branch, subordinate lodge, or auxiliary thereof, and the individual members of such organizations, throughout the Commonwealth.

Code 1950, § 38-310; 1952, c. 225, § 2-64.3; 1966, c. 677, § 2.1-76; 2001, c. 844.



§ 2.2-414. Record of registration; certification of registration; fees

A. The Secretary of the Commonwealth shall keep a properly indexed record of the registration provided for by § 2.2-411, which record shall also show any altered or canceled registration.

B. Upon granting registration provided in § 2.2-411, the Secretary of the Commonwealth shall issue his certificate to the petitioners, setting forth the fact of such registration.

C. The fees of the Secretary of the Commonwealth for registration, alteration, cancellation, searches, and certificates issued pursuant to this article shall be the same as provided by law for similar services.

Code 1950, § 38-311; 1952, c. 225, § 2-64.4; 1966, c. 677, §§ 2.1-77, 2.1-79, 2.1-81; 2001, c. 844.



§ 2.2-415. Names or insignia not to be imitative

No registration shall be granted or alteration permitted to any association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans' organization, labor union, foundation, federation, or other society, organization, or association, degree, branch, subordinate lodge, or auxiliary thereof, having a name, badge, motto, button, decoration, charm, emblem, rosette, or other insignia, similar to, imitating, or so nearly resembling as to be calculated to deceive, any other name, badge, button, decoration, charm, emblem, rosette, or other insignia whatsoever, already registered pursuant to the provisions of § 2.2-411.

Code 1950, § 38-312; 1952, c. 225, § 2-64.5; 1966, c. 677, § 2.1-78; 2001, c. 844.



§ 2.2-416. Registration of mottoes or slogans of state departments; exemptions

Any state department, division, board, commission, agency or facility owned and operated by the Commonwealth, which develops or creates, or commissions the development or creation of a motto or slogan for its use pursuant to or in furtherance of the programs or business of the department, division, agency or facility, shall without delay register the motto or slogan with the Secretary of the Commonwealth, who shall maintain a record of such registration to be open to public inspection during normal office hours.

However, public institutions of higher education in Virginia and units of the Virginia National Guard shall be exempt from the requirements of this section.

1972, c. 403, § 2.1-81.1; 2001, c. 844.



§ 2.2-417. Use of registered motto or slogan or recognizable variation thereof; penalty for violation

A. Upon registration of a motto or slogan as provided in § 2.2-416, no individual, partnership, association or corporation shall employ such motto or slogan or a recognizable variation thereof on any article offered for sale to the public at a price above the actual cost of production of the article without the express consent of the registrant, which, if it approved of such use, may require payment of a reasonable fee or royalty for the use of its motto or slogan and, in addition, may impose restrictions upon such use.

B. No individual, partnership, association or corporation shall otherwise publicly use a recognizable variation of a registered motto or slogan for any purpose without the express consent of the registrant. Such consent may in any event be revoked by the registrant upon thirty days' written notice to the licensee. All fees or royalties collected pursuant to this section shall be paid into the general fund of the state treasury.

Public use of a registered motto or slogan or a recognizable variation of a registered motto or slogan for any purpose without the express consent of the registrant or the continued use of a registered motto or slogan or recognizable variation thereof following withdrawal of consent to such use by the registrant shall be punishable by a fine of no more than $1,000. Each day of violation shall constitute a separate offense.

1972, c. 403, §§ 2.1-81.2, 2.1-81.3; 2001, c. 844.



§ 2.2-418. Statement of intent and purposes

The General Assembly finds and declares the following:

1. The operation of open and responsible government requires the fullest opportunity to be afforded to the people to petition their government for the redress of grievances and to express freely their opinions on legislative and executive actions.

2. The identity and expenditures of certain persons who attempt to influence legislative and executive actions with respect to legislation and executive orders should be publicly identified to preserve and maintain the integrity of government.

1994, cc. 857, 937, § 2.1-779; 2001, c. 844.



§ 2.2-419. (Effective until January 1, 2016) Definitions

As used in this article, unless the context requires a different meaning:

"Anything of value" means:

1. A pecuniary item, including money, or a bank bill or note;

2. A promissory note, bill of exchange, order, draft, warrant, check, or bond given for the payment of money;

3. A contract, agreement, promise, or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge, or transfer of money;

4. A stock, bond, note, or other investment interest in an entity;

5. A receipt given for the payment of money or other property;

6. A right in action;

7. A gift, tangible good, chattel, or an interest in a gift, tangible good, or chattel;

8. A loan or forgiveness of indebtedness;

9. A work of art, antique, or collectible;

10. An automobile or other means of personal transportation;

11. Real property or an interest in real property, including title to realty, a fee simple or partial interest, present or future, contingent or vested within realty, a leasehold interest, or other beneficial interest in realty;

12. An honorarium or compensation for services;

13. A rebate or discount in the price of anything of value unless the rebate or discount is made in the ordinary course of business to a member of the public without regard to that person's status as an executive or legislative official, or the sale or trade of something for reasonable compensation that would ordinarily not be available to a member of the public;

14. A promise or offer of employment; or

15. Any other thing of value that is pecuniary or compensatory in value to a person.

"Anything of value" does not mean a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2.

"Compensation" means:

1. An advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge, or transfer of money or anything of value; or

2. A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge, or transfer of money or anything of value, for services rendered or to be rendered.

"Compensation" does not mean reimbursement of expenses if the reimbursement does not exceed the amount actually expended for the expenses and it is substantiated by an itemization of expenses.

"Executive action" means the proposal, drafting, development, consideration, amendment, adoption, approval, promulgation, issuance, modification, rejection, or postponement by an executive agency or official of legislation or executive orders issued by the Governor.

"Executive agency" means an agency, board, commission, or other body in the executive branch of state government. "Executive agency" includes the State Corporation Commission, the Virginia Workers' Compensation Commission, and the Virginia Lottery.

"Executive official" means:

1. The Governor;

2. The Lieutenant Governor;

3. The Attorney General;

4. Any officer or employee of the office of the Governor or Lieutenant Governor other than a clerical or secretarial employee;

5. The Governor's Secretaries, the Deputy Secretaries, and the chief executive officer of each executive agency; or

6. Members of supervisory and policy boards, commissions and councils, as defined in § 2.2-2100, however selected.

"Expenditure" means:

1. A purchase, payment, distribution, loan, forgiveness of a loan or payment of a loan by a third party, advance, deposit, transfer of funds, a promise to make a payment, or a gift of money or anything of value for any purpose;

2. A payment to a lobbyist for salary, fee, reimbursement for expenses, or other purpose by a person employing, retaining, or contracting for the services of the lobbyist separately or jointly with other persons;

3. A payment in support of or assistance to a lobbyist or the lobbyist's activities, including the direct payment of expenses incurred at the request or suggestion of the lobbyist;

4. A payment that directly benefits an executive or legislative official or a member of the official's immediate family;

5. A payment, including compensation, payment, or reimbursement for the services, time, or expenses of an employee for or in connection with direct communication with an executive or legislative official;

6. A payment for or in connection with soliciting or urging other persons to enter into direct communication with an executive or legislative official; or

7. A payment or reimbursement for categories of expenditures required to be reported pursuant to this chapter.

"Expenditure" does not mean a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2.

"Fair market value" means the price that a good or service would bring between a willing seller and a willing buyer in the open market after negotiations. If the fair market value cannot be determined, the actual price paid for the good or service shall be given consideration.

"Gift" means anything of value to the extent that a consideration of equal or greater value is not received.

"Gift" does not mean:

1. Printed informational or promotional material;

2. A gift that is not used and, no later than 60 days after receipt, is returned to the donor or delivered to a charitable organization and is not claimed as a charitable contribution for federal income tax purposes;

3. A gift, devise, or inheritance from an individual's spouse, child, parent, grandparent, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, or first cousin or the spouse of that individual, if the donor is not acting as the agent or intermediary for someone other than a person covered by this subdivision; or

4. A gift of a value of $50 or less.

"Immediate family" means (i) the spouse and (ii) any child who resides in the same household as the executive or legislative official and who is a dependent of the official.

"Legislative action" means:

1. Preparation, research, drafting, introduction, consideration, modification, amendment, approval, passage, enactment, tabling, postponement, defeat, or rejection of a bill, resolution, amendment, motion, report, nomination, appointment, or other matter by the General Assembly or a legislative official;

2. Action by the Governor in approving, vetoing, or recommending amendments for a bill passed by the General Assembly; or

3. Action by the General Assembly in overriding or sustaining a veto by the Governor, considering amendments recommended by the Governor, or considering, confirming, or rejecting an appointment of the Governor.

"Legislative official" means:

1. A member or member-elect of the General Assembly;

2. A member of a committee, subcommittee, commission, or other entity established by and responsible to the General Assembly or either house of the General Assembly; or

3. Persons employed by the General Assembly or an entity established by and responsible to the General Assembly.

"Lobbying" means:

1. Influencing or attempting to influence executive or legislative action through oral or written communication with an executive or legislative official; or

2. Solicitation of others to influence an executive or legislative official.

"Lobbying" does not mean

1. Requests for appointments, information on the status of pending executive and legislative actions, or other ministerial contacts if there is no attempt to influence executive or legislative actions;

2. Responses to published notices soliciting public comment submitted to the public official designated in the notice to receive the responses;

3. The solicitation of an association by its members to influence legislative or executive action; or

4. Communications between an association and its members and communications between a principal and its lobbyists.

"Lobbyist" means:

1. An individual who is employed and receives payments, or who contracts for economic consideration, including reimbursement for reasonable travel and living expenses, for the purpose of lobbying;

2. An individual who represents an organization, association, or other group for the purpose of lobbying; or

3. A local government employee who lobbies.

"Lobbyist's principal" or "principal" means the entity on whose behalf the lobbyist influences or attempts to influence executive or legislative action. An organization whose employees conduct lobbying activities on its behalf is both a principal and an employer of the lobbyists. In the case of a coalition or association that employs or retains others to conduct lobbying activities on behalf of its membership, the principal is the coalition or association and not its individual members.

"Local government" means:

1. Any county, city, town, or other local or regional political subdivision;

2. Any school division;

3. Any organization or entity that exercises governmental powers that is established pursuant to an interstate compact; or

4. Any organization composed of members representing entities listed in subdivisions 1, 2, or 3 of this definition.

"Local government employee" means a public employee of a local government.

"Person" means an individual, proprietorship, firm, partnership, joint venture, joint stock company, syndicate, business trust, estate, company, corporation, association, club, committee, organization, or group of persons acting in concert.

"Value" means the actual cost or fair market value of an item or items, whichever is greater. If the fair market value cannot be determined, the actual amount paid for the item or items shall be given consideration.

1994, cc. 857, 937, § 2.1-780; 2001, c. 844; 2006, cc. 787, 843, 892; 2014, cc. 225, 792, 804.



§ 2.2-419. (Effective January 1, 2016) Definitions

As used in this article, unless the context requires a different meaning:

"Anything of value" means:

1. A pecuniary item, including money, or a bank bill or note;

2. A promissory note, bill of exchange, order, draft, warrant, check, or bond given for the payment of money;

3. A contract, agreement, promise, or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge, or transfer of money;

4. A stock, bond, note, or other investment interest in an entity;

5. A receipt given for the payment of money or other property;

6. A right in action;

7. A gift, tangible good, chattel, or an interest in a gift, tangible good, or chattel;

8. A loan or forgiveness of indebtedness;

9. A work of art, antique, or collectible;

10. An automobile or other means of personal transportation;

11. Real property or an interest in real property, including title to realty, a fee simple or partial interest, present or future, contingent or vested within realty, a leasehold interest, or other beneficial interest in realty;

12. An honorarium or compensation for services;

13. A rebate or discount in the price of anything of value unless the rebate or discount is made in the ordinary course of business to a member of the public without regard to that person's status as an executive or legislative official, or the sale or trade of something for reasonable compensation that would ordinarily not be available to a member of the public;

14. A promise or offer of employment; or

15. Any other thing of value that is pecuniary or compensatory in value to a person.

"Anything of value" does not mean a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2.

"Compensation" means:

1. An advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge, or transfer of money or anything of value; or

2. A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge, or transfer of money or anything of value, for services rendered or to be rendered.

"Compensation" does not mean reimbursement of expenses if the reimbursement does not exceed the amount actually expended for the expenses and it is substantiated by an itemization of expenses.

"Executive action" means the proposal, drafting, development, consideration, amendment, adoption, approval, promulgation, issuance, modification, rejection, or postponement by an executive agency or official of legislation or executive orders issued by the Governor.

"Executive agency" means an agency, board, commission, or other body in the executive branch of state government. "Executive agency" includes the State Corporation Commission, the Virginia Workers' Compensation Commission, and the Virginia Lottery.

"Executive official" means:

1. The Governor;

2. The Lieutenant Governor;

3. The Attorney General;

4. Any officer or employee of the office of the Governor or Lieutenant Governor other than a clerical or secretarial employee;

5. The Governor's Secretaries, the Deputy Secretaries, and the chief executive officer of each executive agency; or

6. Members of supervisory and policy boards, commissions and councils, as defined in § 2.2-2100, however selected.

"Expenditure" means:

1. A purchase, payment, distribution, loan, forgiveness of a loan or payment of a loan by a third party, advance, deposit, transfer of funds, a promise to make a payment, or a gift of money or anything of value for any purpose;

2. A payment to a lobbyist for salary, fee, reimbursement for expenses, or other purpose by a person employing, retaining, or contracting for the services of the lobbyist separately or jointly with other persons;

3. A payment in support of or assistance to a lobbyist or the lobbyist's activities, including the direct payment of expenses incurred at the request or suggestion of the lobbyist;

4. A payment that directly benefits an executive or legislative official or a member of the official's immediate family;

5. A payment, including compensation, payment, or reimbursement for the services, time, or expenses of an employee for or in connection with direct communication with an executive or legislative official;

6. A payment for or in connection with soliciting or urging other persons to enter into direct communication with an executive or legislative official; or

7. A payment or reimbursement for categories of expenditures required to be reported pursuant to this chapter.

"Expenditure" does not mean a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2.

"Fair market value" means the price that a good or service would bring between a willing seller and a willing buyer in the open market after negotiations. If the fair market value cannot be determined, the actual price paid for the good or service shall be given consideration.

"Gift" means anything of value to the extent that a consideration of equal or greater value is not received.

"Gift" does not mean:

1. Printed informational or promotional material;

2. A gift that is not used and, no later than 60 days after receipt, is returned to the donor or delivered to a charitable organization and is not claimed as a charitable contribution for federal income tax purposes;

3. A gift, devise, or inheritance from an individual's spouse, child, parent, grandparent, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, or first cousin or the spouse of that individual, if the donor is not acting as the agent or intermediary for someone other than a person covered by this subdivision; or

4. A gift of a value of $50 or less.

"Immediate family" means (i) the spouse and (ii) any child who resides in the same household as the executive or legislative official and who is a dependent of the official.

"Legislative action" means:

1. Preparation, research, drafting, introduction, consideration, modification, amendment, approval, passage, enactment, tabling, postponement, defeat, or rejection of a bill, resolution, amendment, motion, report, nomination, appointment, or other matter by the General Assembly or a legislative official;

2. Action by the Governor in approving, vetoing, or recommending amendments for a bill passed by the General Assembly; or

3. Action by the General Assembly in overriding or sustaining a veto by the Governor, considering amendments recommended by the Governor, or considering, confirming, or rejecting an appointment of the Governor.

"Legislative official" means:

1. A member or member-elect of the General Assembly;

2. A member of a committee, subcommittee, commission, or other entity established by and responsible to the General Assembly or either house of the General Assembly; or

3. Persons employed by the General Assembly or an entity established by and responsible to the General Assembly.

"Lobbying" means:

1. Influencing or attempting to influence executive or legislative action through oral or written communication with an executive or legislative official; or

2. Solicitation of others to influence an executive or legislative official.

"Lobbying" does not mean

1. Requests for appointments, information on the status of pending executive and legislative actions, or other ministerial contacts if there is no attempt to influence executive or legislative actions;

2. Responses to published notices soliciting public comment submitted to the public official designated in the notice to receive the responses;

3. The solicitation of an association by its members to influence legislative or executive action; or

4. Communications between an association and its members and communications between a principal and its lobbyists.

"Lobbyist" means:

1. An individual who is employed and receives payments, or who contracts for economic consideration, including reimbursement for reasonable travel and living expenses, for the purpose of lobbying;

2. An individual who represents an organization, association, or other group for the purpose of lobbying; or

3. A local government employee who lobbies.

"Lobbyist's principal" or "principal" means the entity on whose behalf the lobbyist influences or attempts to influence executive or legislative action. An organization whose employees conduct lobbying activities on its behalf is both a principal and an employer of the lobbyists. In the case of a coalition or association that employs or retains others to conduct lobbying activities on behalf of its membership, the principal is the coalition or association and not its individual members.

"Local government" means:

1. Any county, city, town, or other local or regional political subdivision;

2. Any school division;

3. Any organization or entity that exercises governmental powers that is established pursuant to an interstate compact; or

4. Any organization composed of members representing entities listed in subdivisions 1, 2, or 3 of this definition.

"Local government employee" means a public employee of a local government.

"Person" means an individual, proprietorship, firm, partnership, joint venture, joint stock company, syndicate, business trust, estate, company, corporation, association, club, committee, organization, or group of persons acting in concert.

"Value" means the actual cost or fair market value of an item or items, whichever is greater. If the fair market value cannot be determined, the actual amount paid for the item or items shall be given consideration.

1994, cc. 857, 937, § 2.1-780; 2001, c. 844; 2006, cc. 787, 843, 892; 2014, cc. 225, 792, 804.



§ 2.2-420. (Effective until January 1, 2016) Exemptions

The registration and reporting provisions of this article shall not apply to:

1. The Governor, Lieutenant Governor, Attorney General, and their immediate staffs or the Governor's Secretaries and their immediate staffs, acting in an official capacity;

2. Members of the General Assembly and other legislative officials and legislative employees acting in an official capacity;

3. Local elected officials acting in an official capacity;

4. Any employee of a state executive agency acting in an official capacity;

5. A duly elected or appointed official or employee of the United States acting in an official capacity;

6. An individual who limits lobbying solely to (i) formal testimony before a public meeting of an executive agency or legislative body and registers the appearance in the records of the agency or body and (ii) testimony and information compelled by action of an executive agency or legislative body;

7. A person who receives $500 or less in compensation and reimbursements, excluding personal living and travel expenses that are not reimbursed from any other source, in a calendar year for his lobbying activities;

8. A person who receives no compensation or anything of value for lobbying, and does not expend more than $500, excluding personal living and travel expenses that are not reimbursed from any other source, in lobbying in the calendar year; or

9. An employee of a business, other entity, or local government whose job duties do not regularly include influencing or attempting to influence legislative or executive action.

1994, cc. 857, 937, § 2.1-781; 2001, c. 844; 2006, c. 843.



§ 2.2-420. (Effective January 1, 2016) Exemptions

The registration and reporting provisions of this article shall not apply to:

1. The Governor, Lieutenant Governor, Attorney General, and their immediate staffs or the Governor's Secretaries and their immediate staffs, acting in an official capacity;

2. Members of the General Assembly and other legislative officials and legislative employees acting in an official capacity;

3. Local elected officials acting in an official capacity;

4. Any employee of a state executive agency acting in an official capacity;

5. A duly elected or appointed official or employee of the United States acting in an official capacity;

6. An individual who limits lobbying solely to (i) formal testimony before a public meeting of an executive agency or legislative body and registers the appearance in the records of the agency or body and (ii) testimony and information compelled by action of an executive agency or legislative body;

7. A person who receives $500 or less in compensation and reimbursements, excluding personal living and travel expenses that are not reimbursed from any other source, in a calendar year for his lobbying activities;

8. A person who receives no compensation or anything of value for lobbying, and does not expend more than $500, excluding personal living and travel expenses that are not reimbursed from any other source, in lobbying in the calendar year; or

9. An employee of a business, other entity, or local government whose job duties do not regularly include influencing or attempting to influence legislative or executive action.

1994, cc. 857, 937, § 2.1-781; 2001, c. 844; 2006, c. 843.



§ 2.2-421. Reporting requirements for certain state agencies

A. The chief administrative officer of each board, department, institution, or agency of the Commonwealth shall file a registration statement with the Secretary of the Commonwealth on behalf of the officers and employees who will be engaged in lobbying as defined in § 2.2-419 and shall comply with the provisions of this article that require lobbyists to register with the Secretary of the Commonwealth. No fee shall be collected for registrations required by this section.

B. Any state governmental body required to file a registration under this section shall comply with the provisions of this article relating to registration.

C. The registration requirements of this section shall not apply to:

1. The Governor, Lieutenant Governor, Attorney General and their immediate staffs, or the Governor's Secretaries and their deputies and immediate staffs, acting in an official capacity;

2. Members of the General Assembly and other legislative officials and legislative employees acting in an official capacity;

3. The chief administrative officer of each department or division in the executive branch of state government;

4. The chief administrative officer of each division of the State Corporation Commission; or

5. Any state government employee acting in an official capacity.

1994, c. 915, § 2.1-781.1; 2001, c. 844.



§ 2.2-422. Registration requirements

A. A lobbyist shall register with the Secretary of the Commonwealth prior to engaging in lobbying. A lobbyist who engages in lobbying entirely outside the capital city shall comply with this section by registering with the Secretary within fifteen days after first engaging in lobbying. Registration shall be required annually and expire May 1 of each year.

B. The chief administrative officer of each local government shall register with the Secretary of the Commonwealth and file a statement pursuant to § 2.2-423 if any local government employees will act as lobbyists on its behalf. No registration fee shall be required. Each local government shall file a consolidated report in accordance with the reporting requirements of § 2.2-426 and shall maintain locally a copy of the report that is available for inspection and copying during regular business hours.

1994, cc. 857, 937, § 2.1-782; 2001, c. 844.



§ 2.2-423. Contents of registration statement

A. The registration statement shall be on a form provided by the Secretary of the Commonwealth and include the following information:

1. The name and business address and telephone number of the lobbyist;

2. The name and business address and telephone number of the person who will keep custody of the lobbyist's and the lobbyist's principal's accounts and records required to comply with this article, and the location and telephone number for the place where the accounts and records are kept;

3. The name and business address and telephone number of the lobbyist's principal;

4. The kind of business of the lobbyist's principal;

5. For each principal, the full name of the individual to whom the lobbyist reports;

6. For each principal, a statement whether the lobbyist is employed or retained and whether exclusively for the purpose of lobbying;

7. The position held by the lobbyist if he is a part-time or full-time employee of the principal;

8. The full name and business address and telephone number of each lobbyist employed by or representing the lobbyist's principal;

9. An identification of the subject matter (with as much specificity as possible) with regard to which the lobbyist or lobbyist's principal will engage in lobbying;

10. The statement of the lobbyist, which shall be signed either originally or by electronic signature as authorized by the Uniform Electronic Transactions Act (§ 59.1-479 et seq.), that the information contained on the registration statement is true and correct; and

11. A statement by which a principal may elect to waive the principal signature requirement on disclosure filings submitted by its registered lobbyist after the filing of the registration statement.

B. Whenever any change, modification or addition to his status as a lobbyist is made, the lobbyist shall, within one week of such change, modification or addition, furnish full information regarding the same to the Secretary of the Commonwealth on forms provided by the Secretary.

C. The Secretary of the Commonwealth shall furnish a copy of this article to any individual offering to register as a lobbyist and shall mail by certified mail a copy of this article and a copy of the information furnished by the lobbyist to the person whom the lobbyist represents to be his principal.

D. If the principal to whom the information is sent under subsection C does not, within 10 days of such mailing, file an affidavit, signed by the person or duly authorized agent of the person, denying that the lobbyist appears on his behalf, such person shall be deemed to have appointed the Secretary of the Commonwealth his agent for service of process in any prosecution arising for violation of this article. If such affidavit is filed, the Secretary shall notify the attorney for the Commonwealth of the City of Richmond.

1994, cc. 857, 937, § 2.1-783; 2001, c. 844; 2011, cc. 123, 177; 2014, cc. 792, 804.



§ 2.2-424. (Effective until January 1, 2016) Registration fees

The Secretary shall collect an annual registration fee of fifty dollars from the lobbyist for each principal for whom, or on whose behalf, the lobbyist will act.

1994, cc. 857, 937, § 2.1-784; 2001, c. 844.



§ 2.2-424. (Effective January 1, 2016) Registration fees

The Secretary shall collect an annual registration fee of fifty dollars from the lobbyist for each principal for whom, or on whose behalf, the lobbyist will act.

1994, cc. 857, 937, § 2.1-784; 2001, c. 844.



§ 2.2-425. Registration information to be recorded in legislative docket; list of executive officials

A. The Secretary of the Commonwealth shall maintain in a legislative docket the information filed under § 2.2-423 pertaining to lobbying involving legislative actions during any session of the General Assembly. The Secretary shall furnish current, complete lists thereof to the clerk of each house and to each member of the General Assembly once every two weeks during the session of the General Assembly beginning with the convening of the General Assembly.

B. The Secretary of the Commonwealth shall prepare a list of executive officials, their positions and names, to be revised at least semi-annually and made available to lobbyists to assist them in complying with the provisions of this article.

1994, cc. 857, 937, § 2.1-785; 2001, c. 844.



§ 2.2-426. (Effective until January 1, 2016) Lobbyist reporting; penalty

A. (See Editor's note) Each lobbyist shall file with the Virginia Conflict of Interest and Ethics Advisory Council a separate semiannual report of expenditures, including gifts, for each principal for whom he lobbies by December 15 for the preceding six-month period complete through the last day of October and June 15 for the preceding six-month period complete through the last day of April.

B. Each principal who expends more than $500 to employ or compensate multiple lobbyists shall be responsible for filing a consolidated lobbyist report pursuant to this section in any case in which the lobbyists are each exempt under the provisions of subdivision 7 or 8 of § 2.2-420 from the reporting requirements of this section.

C. The report shall be on a form provided by the Virginia Conflict of Interest and Ethics Advisory Council, which shall be substantially as follows and shall be accompanied by instructions provided by the Council.

PART IV: STATEMENTS The following items are mandatory and if they are not properly completed, the entire filing will be rejected and returned to the lobbyist:

(1) All signatures on the statement must be ORIGINAL in the format specified in the instructions provided by the Council that accompany this form. No stamps, or other reproductions of the individual's signature will be accepted.

(2) An individual MAY NOT sign the disclosure statement as lobbyist and principal officer.

I, the undersigned registered lobbyist, do state that the information furnished on this disclosure statement and on all accompanying attachments required to be made thereto is, to the best of my knowledge and belief, complete and accurate.

I, the undersigned principal (or an authorized official thereof), do state that the information furnished on this disclosure statement and on all accompanying attachments required to be made thereto is, to the best of my knowledge and belief, complete and accurate.

D. A person who signs the disclosure statement knowing it to contain a material misstatement of fact is guilty of a Class 5 felony.

E. Each lobbyist shall send to each legislative and executive official who is required to be identified by name on Schedule A or B of the Lobbyist's Disclosure Form a copy of Schedule A or B or a summary of the information pertaining to that official. Copies or summaries shall be provided to the official by November 21 for the preceding six-month period complete through the last day of October and by May 21 for the preceding six-month period complete through the last day of April.

1994, cc. 857, 937, § 2.1-786; 1997, cc. 616, 635, 843; 1998, c. 732; 2000, c. 297; 2001, c. 844; 2002, cc. 248, 491; 2005, c. 90; 2006, c. 843; 2014, cc. 792, 804.



§ 2.2-426. (Effective January 1, 2016) Lobbyist reporting; penalty

A. (See Editor's note) Each lobbyist shall file with the Virginia Conflict of Interest and Ethics Advisory Council a separate semiannual report of expenditures, including gifts, for each principal for whom he lobbies by December 15 for the preceding six-month period complete through the last day of October and June 15 for the preceding six-month period complete through the last day of April.

B. Each principal who expends more than $500 to employ or compensate multiple lobbyists shall be responsible for filing a consolidated lobbyist report pursuant to this section in any case in which the lobbyists are each exempt under the provisions of subdivision 7 or 8 of § 2.2-420 from the reporting requirements of this section.

C. The report shall be on a form provided by the Virginia Conflict of Interest and Ethics Advisory Council, which shall be substantially as follows and shall be accompanied by instructions provided by the Council.

PART IV: STATEMENTS The following items are mandatory and if they are not properly completed, the entire filing will be rejected and returned to the lobbyist:

(1) All signatures on the statement must be ORIGINAL in the format specified in the instructions provided by the Council that accompany this form. No stamps, or other reproductions of the individual's signature will be accepted.

(2) An individual MAY NOT sign the disclosure statement as lobbyist and principal officer.

I, the undersigned registered lobbyist, do state that the information furnished on this disclosure statement and on all accompanying attachments required to be made thereto is, to the best of my knowledge and belief, complete and accurate.

I, the undersigned principal (or an authorized official thereof), do state that the information furnished on this disclosure statement and on all accompanying attachments required to be made thereto is, to the best of my knowledge and belief, complete and accurate.

D. A person who signs the disclosure statement knowing it to contain a material misstatement of fact is guilty of a Class 5 felony.

E. Each lobbyist shall send to each legislative and executive official who is required to be identified by name on Schedule A or B of the Lobbyist's Disclosure Form a copy of Schedule A or B or a summary of the information pertaining to that official. Copies or summaries shall be provided to the official by November 21 for the preceding six-month period complete through the last day of October and by May 21 for the preceding six-month period complete through the last day of April.

1994, cc. 857, 937, § 2.1-786; 1997, cc. 616, 635, 843; 1998, c. 732; 2000, c. 297; 2001, c. 844; 2002, cc. 248, 491; 2005, c. 90; 2006, c. 843; 2014, cc. 792, 804.



§ 2.2-427. Filings; inspection

Registration statements and lobbying reports shall be open to public inspection and copying during the regular business hours of the office of the Secretary of the Commonwealth.

Such statements and reports shall be deemed to have been filed only when actually received in the office of the Secretary or mailed to the Secretary by registered, certified, or regular mail with the sender retaining sufficient proof of mailing, which may be a United States Postal Certificate of Mailing.

1994, cc. 857, 937, § 2.1-787; 2001, c. 844.



§ 2.2-428. Standards for automated preparation and transmittal of lobbyist's disclosure statements; database

A. The Virginia Conflict of Interest and Ethics Advisory Council shall accept any lobbyist's disclosure statements required by § 2.2-426 filed by computer or electronic means in accordance with the standards approved by the Council pursuant to the provisions of § 30-356.

B. The Secretary shall establish a lobbyist disclosure database, available to the public, from required disclosure statements filed electronically and may enter into that database information from required disclosure statements filed by other methods. The Secretary shall maintain such database until January 1, 2016.

1997, cc. 364, 392, § 2.1-787.1; 2001, c. 844; 2014, cc. 792, 804.



§ 2.2-429. Retention of records by a lobbyist or lobbyist's principal

A lobbyist and a lobbyist's principal shall preserve for a period of two years all accounts, bills, books, papers, receipts, and other documents and records necessary to substantiate the expenditure reports submitted under this article.

1994, cc. 857, 937, § 2.1-788; 2001, c. 844.



§ 2.2-430. (Effective until January 1, 2016) Termination

A lobbyist may terminate a lobbyist registration by filing a report required under § 2.2-426 including information through the last day of lobbying activity. A termination report shall indicate that the lobbyist intends to use the report as the final accounting of lobbying activity.

1994, cc. 857, 937, § 2.1-789; 2001, c. 844.



§ 2.2-430. (Effective January 1, 2016) Termination

A lobbyist may terminate a lobbyist registration by filing a report required under § 2.2-426 including information through the last day of lobbying activity. A termination report shall indicate that the lobbyist intends to use the report as the final accounting of lobbying activity.

1994, cc. 857, 937, § 2.1-789; 2001, c. 844.



§ 2.2-431. (Effective until January 1, 2016) Penalties; filing of substituted statement

A. Every lobbyist failing to file the statement prescribed by § 2.2-426 within the time prescribed therein shall be assessed a civil penalty of fifty dollars, and every individual failing to file the statement within ten days after the time prescribed herein shall be assessed an additional civil penalty of fifty dollars per day from the eleventh day of such default until the statement is filed. The penalties shall be assessed and collected by the Secretary. The Attorney General shall assist the Secretary in collecting the penalties, upon request.

B. Every lobbyist's principal whose lobbyist fails to file the statement prescribed by § 2.2-426 shall be assessed a civil penalty of fifty dollars, and shall be assessed an additional civil penalty of fifty dollars per day from the eleventh day of such default until the statement is filed. The penalty shall be assessed and collected by the Secretary. The Attorney General shall assist the Secretary in collecting the penalties, upon request.

C. No individual who has failed to file the statement required by § 2.2-426 or who has failed to pay all penalties assessed pursuant to this section, shall register or act as a lobbyist as long as he remains in default.

D. Whenever any lobbyist is or will be in default under § 2.2-426, and the reasons for such default are or will be beyond his control, or the control of his principal, or both, the Secretary may suspend the assessment of any penalty otherwise assessable and accept a substituted statement, upon the submission of sworn proofs that shall satisfy him that the default has been beyond the control of the lobbyist or his principal, and that the substituted statement contains the most accurate and complete information available after the exercise of due diligence.

E. Penalties collected pursuant to this section shall be payable to the State Treasurer for deposit to the general fund.

1994, cc. 857, 937, § 2.1-790; 2001, c. 844.



§ 2.2-431. (Effective January 1, 2016) Penalties; filing of substituted statement

A. Every lobbyist failing to file the statement prescribed by § 2.2-426 within the time prescribed therein shall be assessed a civil penalty of fifty dollars, and every individual failing to file the statement within ten days after the time prescribed herein shall be assessed an additional civil penalty of fifty dollars per day from the eleventh day of such default until the statement is filed. The penalties shall be assessed and collected by the Secretary. The Attorney General shall assist the Secretary in collecting the penalties, upon request.

B. Every lobbyist's principal whose lobbyist fails to file the statement prescribed by § 2.2-426 shall be assessed a civil penalty of fifty dollars, and shall be assessed an additional civil penalty of fifty dollars per day from the eleventh day of such default until the statement is filed. The penalty shall be assessed and collected by the Secretary. The Attorney General shall assist the Secretary in collecting the penalties, upon request.

C. No individual who has failed to file the statement required by § 2.2-426 or who has failed to pay all penalties assessed pursuant to this section, shall register or act as a lobbyist as long as he remains in default.

D. Whenever any lobbyist is or will be in default under § 2.2-426, and the reasons for such default are or will be beyond his control, or the control of his principal, or both, the Secretary may suspend the assessment of any penalty otherwise assessable and accept a substituted statement, upon the submission of sworn proofs that shall satisfy him that the default has been beyond the control of the lobbyist or his principal, and that the substituted statement contains the most accurate and complete information available after the exercise of due diligence.

E. Penalties collected pursuant to this section shall be payable to the State Treasurer for deposit to the general fund.

1994, cc. 857, 937, § 2.1-790; 2001, c. 844.



§ 2.2-432. Contingent compensation prohibited

It shall be unlawful for any individual to lobby for compensation that is dependent in any manner upon the outcome of any legislative or executive action.

1994, cc. 857, 937, § 2.1-791; 2001, c. 844.



§ 2.2-433. Prohibited acts; violation a misdemeanor

A. No lobbyist shall:

1. Lobby in violation of the provisions of this article;

2. Make any expenditure, or obligate himself to do so, in connection with lobbying, unless he fully discloses the expenditure as required in this article; or

3. Misrepresent in any material respect or omit any information required to be reported pursuant to this article.

B. No lobbyist's principal shall:

1. Fail to file any statement required to be filed by the provisions of this article;

2. Misrepresent in any material respect or omit any information required to be reported pursuant to this article; or

3. Violate any of the provisions of this article.

C. Except as provided in subsection D of § 2.2-426, any lobbyist or lobbyist's principal violating any provision of this article shall be guilty of a Class 1 misdemeanor. However, a lobbyist who receives no compensation or anything of value for lobbying shall not be subject to the criminal penalties prescribed by this section.

1994, cc. 857, 937, § 2.1-792; 2001, c. 844.



§ 2.2-434. Employment of lobbyists prohibited; exceptions

Employment of a lobbyist for compensation by an officer, board, institution or agency of the Commonwealth, is expressly prohibited; however, this section shall not apply to any individual who is a full-time or part-time employee of such office, board, department, institution or agency of the Commonwealth.

1994, cc. 857, 937, § 2.1-793; 2001, c. 844.



§ 2.2-435. Prohibition for state party chairman

The chairman or any full-time paid employee of a state political party, as defined in § 24.2-101, or a member of his immediate family, as defined in § 2.2-3101, shall not be employed as a lobbyist by any principal.

1994, cc. 857, 937, § 2.1-794; 2001, c. 844.



§ 2.2-435.1. Repealed

Repealed by Acts 2006, cc. 696 and 751, cl. 4.



§ 2.2-435.6. Chief Workforce Development Officer

A. The Governor shall serve as Chief Workforce Development Officer for the Commonwealth.

B. The Governor may appoint a Chief Workforce Development Advisor who shall be responsible for the duties assigned to him pursuant to this chapter and Article 24 (§ 2.2-2470 et seq.) of Chapter 24 or other tasks as may be assigned to him by the Governor.

2006, cc. 696, 751; 2014, c. 815.



§ 2.2-435.7. Responsibilities of the Chief Workforce Development Advisor

A. The Governor's responsibilities as carried out by the Chief Workforce Development Advisor shall include:

1. Developing a strategic plan for the statewide delivery of workforce development and training programs and activities. The strategic plan shall be developed in coordination with the development of the comprehensive economic development policy required by § 2.2-205. The strategic plan shall include performance measures that link the objectives of such programs and activities to the record of state agencies, local workforce development boards, and other relevant entities in attaining such objectives;

2. Determining the appropriate allocation, to the extent permissible under applicable federal law, of funds and other resources that have been appropriated or are otherwise available for disbursement by the Commonwealth for workforce development programs and activities;

3. Ensuring that the Commonwealth's workforce development efforts are implemented in a coordinated and efficient manner by, among other activities, taking appropriate executive action to this end and recommending to the General Assembly necessary legislative actions to streamline and eliminate duplication in such efforts;

4. Facilitating efficient implementation of workforce development and training programs by cabinet secretaries and agencies responsible for such programs;

5. Developing, in coordination with the Virginia Board of Workforce Development, (i) certification standards for programs and providers and (ii) uniform policies and procedures, including standardized forms and applications, for one-stop centers;

6. Monitoring, in coordination with the Virginia Board of Workforce Development, the effectiveness of each one-stop center and recommending actions needed to improve their effectiveness;

7. Establishing measures to evaluate the effectiveness of the local workforce development boards and conducting annual evaluations of the effectiveness of each local workforce development board. As part of the evaluation process, the Governor shall recommend to such boards specific best management practices;

8. Conducting annual evaluations of the performance of workforce development and training programs and activities and their administrators and providers, using the performance measures developed through the strategic planning process described in subdivision 1. The evaluations shall include, to the extent feasible, (i) a comparison of the per-person costs for each program or activity, (ii) a comparative rating of each program or activity based on its success in meeting program objectives, and (iii) an explanation of the extent to which each agency's appropriation requests incorporate the data reflected in the cost comparison described in clause (i) and the comparative rating described in clause (ii). These evaluations, including the comparative rankings, shall be considered in allocating resources for workforce development and training programs. These evaluations shall be submitted to the chairs of the House and Senate Commerce and Labor Committees and included in the biennial reports pursuant to subdivision 10;

9. Monitoring federal legislation and policy, in order to maximize the Commonwealth's effective use of and access to federal funding available for workforce development programs; and

10. Submitting biennial reports, which shall be included in the Governor's executive budget submissions to the General Assembly, on improvements in the coordination of workforce development efforts statewide. The reports shall identify (i) program success rates in relation to performance measures established by the Virginia Board of Workforce Development, (ii) obstacles to program and resource coordination, and (iii) strategies for facilitating statewide program and resource coordination.

B. The Chief Workforce Development Advisor shall report to the Governor.

2006, cc. 696, 751; 2008, cc. 269, 388; 2010, c. 573; 2014, c. 815; 2015, cc. 275, 292.



§ 2.2-435.8. Workforce program evaluations; sharing of certain data

A. Notwithstanding any provision of law to the contrary, the agencies specified in subsection D may share data from within their respective databases solely to (i) provide the workforce program evaluation and policy analysis required by subdivision A 8 of § 2.2-435.7 and clause (i) of subdivision A 10 of § 2.2-435.7 and (ii) conduct education program evaluations that require employment outcomes data to meet state and federal reporting requirements.

B. Data shared pursuant to subsection A shall not include any personal identifying information, shall be encrypted, and shall be transmitted to the Governor or his designee. Upon receipt of such data, the Governor or his designee shall re-encrypt the data to prevent any participating agency from connecting shared data sets with existing agency files. For the purposes of this section:

1. "Identifying information" means the same as that term is defined in § 18.2-186.3; and

2. "Encrypted" means the same as that term is defined in § 18.2-186.6.

C. The Governor or his designee and all agencies authorized under this section shall destroy or erase all shared data upon completion of all required evaluations and analyses. The Governor or his designee may retain a third-party entity to assist with the evaluation and analysis.

D. The databases from the following agencies relating to the specific programs identified in this subsection may be shared solely to achieve the purposes specified in subsection A:

1. Virginia Employment Commission: Unemployment Insurance, Job Service, Trade Act, and Veterans Employment Training Programs;

2. Virginia Community College System: Postsecondary Career and Technical Education, Workforce Innovation and Opportunity Act Adult, Youth and Dislocated Worker Programs;

3. Department for Aging and Rehabilitative Services: Vocational Rehabilitation and Senior Community Services Employment Program;

4. Department for the Blind and Vision Impaired: Vocational Rehabilitation;

5. Department of Education: Adult Education and Family Literacy, Special Education, and Career and Technical Education;

6. Department of Labor and Industry: Apprenticeship;

7. Department of Social Services: Supplemental Nutrition Assistance Program and Virginia Initiative for Employment Not Welfare;

8. Virginia Economic Development Partnership: Virginia Jobs Investment Program;

9. Department of Juvenile Justice: Youth Industries and Institutional Work Programs and Career and Technical Education Programs;

10. Department of Corrections: Career and Technical Education Programs; and

11. The State Council of Higher Education for Virginia.

2010, c. 803; 2012, cc. 803, 835; 2013, c. 482; 2014, cc. 41, 464; 2015, cc. 275, 292.



§ 2.2-435.9. Annual report by publicly funded career and technical education and workforce development programs; performance on state-level metrics

Beginning November 1, 2016, and annually thereafter, each agency administering any publicly funded career and technical education and workforce development program shall submit to the Governor and the Virginia Board of Workforce Development a report detailing the program's performance against state-level metrics established by the Virginia Board of Workforce Development and the Chief Workforce Development Advisor.

2015, cc. 275, 292.



§ 2.2-435.10. Administration of the Workforce Innovation and Opportunity Act; memorandum of understanding; executive summaries

A. The Chief Workforce Development Advisor, the Commissioner of the Virginia Employment Commission, and the Chancellor of the Virginia Community College System shall enter into a memorandum of understanding that sets forth (i) the roles and responsibilities of each of these entities in administering a state workforce system and facilitating regional workforce systems that are business-driven, aligned with current and reliable labor market data, and targeted at providing participants with workforce credentials that have demonstrated value to employers and job seekers; (ii) a funding mechanism that adequately supports operations under the federal Workforce Innovation and Opportunity Act of 2014 (P.L. 113-128)(WIOA); and (iii) a procedure for the resolution of any disagreements that may arise concerning policy, funding, or administration of the WIOA.

B. The Chief Workforce Development Advisor, the Virginia Employment Commission, and the Virginia Community College System shall collaborate to produce an annual executive summary, no later than the first day of each regular session of the General Assembly, of the interim activity undertaken to implement the memorandum of understanding described in subsection A and to administer the WIOA.

2015, cc. 275, 292.



§ 2.2-436. Approval of electronic identity standards

A. The Secretary of Technology, in consultation with the Secretary of Transportation, shall review and approve or disapprove, upon the recommendation of the Identity Management Standards Advisory Council pursuant to § 2.2-437, guidance documents that adopt (i) nationally recognized technical and data standards regarding the verification and authentication of identity in digital and online transactions; (ii) the minimum specifications and standards that should be included in an identity trust framework, as defined in § 59.1-550, so as to warrant liability protection pursuant to the Electronic Identity Management Act (§ 59.1-550 et seq.); and (iii) any other related data standards or specifications concerning reliance by third parties on identity credentials, as defined in § 59.1-550.

B. Final guidance documents approved pursuant to subsection A shall be posted on the Virginia Regulatory Town Hall and published in the Virginia Register of Regulations as a general notice. The Secretary of Technology shall send a copy of the final guidance documents to the Joint Commission on Administrative Rules established pursuant to § 30-73.1 at least 90 days prior to the effective date of such guidance documents. The Secretary of Technology shall also annually file a list of available guidance documents developed pursuant to this chapter pursuant to § 2.2-4008 of the Virginia Administrative Process Act (§ 2.2-4000 et seq.) and shall send a copy of such list to the Joint Commission on Administrative Rules.

2015, cc. 482, 483.



§ 2.2-437. Identity Management Standards Advisory Council

A. The Identity Management Standards Advisory Council (the Advisory Council) is established to advise the Secretary of Technology on the adoption of identity management standards and the creation of guidance documents pursuant to § 2.2-436.

B.1. The Advisory Council shall consist of seven members, to be appointed by the Governor, with expertise in electronic identity management and information technology. Members shall include a representative of the Department of Motor Vehicles, a representative of the Virginia Information Technologies Agency, and five representatives of the business community with appropriate experience and expertise. In addition to the seven appointed members, the Chief Information Officer of the Commonwealth, or his designee, may also serve as an ex officio member of the Advisory Council.

2. The Advisory Council shall designate one of its members as chairman.

3. Members appointed to the Advisory Council shall serve four-year terms, subject to the pleasure of the Governor, and may be reappointed.

4. Members shall serve without compensation but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in § 2.2-2825.

5. Staff to the Advisory Council shall be provided by the Office of the Secretary of Technology.

C. Proposed guidance documents and general opportunity for oral or written submittals as to those guidance documents shall be posted on the Virginia Regulatory Town Hall and published in the Virginia Register of Regulations as a general notice following the processes and procedures set forth in subsection B of § 2.2-4031 of the Virginia Administrative Process Act (§ 2.2-4000 et seq.). The Advisory Council shall allow at least 30 days for the submission of written comments following the posting and publication and shall hold at least one meeting dedicated to the receipt of oral comment no less than 15 days after the posting and publication. The Advisory Council shall also develop methods for the identification and notification of interested parties and specific means of seeking input from interested persons and groups. The Advisory Council shall send a copy of such notices, comments, and other background material relative to the development of the recommended guidance documents to the Joint Commission on Administrative Rules.

2015, cc. 482, 483.



§ 2.2-500. Attorney General to be chief executive officer; duties generally

The Attorney General shall be the chief executive officer of the Department of Law, and shall perform such duties as may be provided by law.

Code 1950, § 2-85; 1966, c. 677, § 2.1-117; 2001, c. 844.



§ 2.2-501. Assistant and deputy Attorneys General

The Attorney General shall appoint a chief deputy Attorney General and may appoint the necessary deputy Attorneys General and assistant Attorneys General and fix their salaries within the limitation of the funds provided for the purpose in the general appropriation act.

If a vacancy occurs in the office of Attorney General for any reason, the chief deputy Attorney General shall serve as acting Attorney General until such time as the vacancy is filled pursuant to § 24.2-213. The acting Attorney General shall exercise all the powers, and duties, and enjoy all the perquisites of the office of Attorney General as are provided by law.

Code 1950, § 2-94; 1966, c. 677, § 2.1-130; 1977, c. 596; 2001, c. 844.



§ 2.2-502. Support staff

The Attorney General may appoint such persons as he deems necessary for the efficient conduct of his office, and apportion, out of the appropriation for his office, such salaries among such persons as he deems proper, but the aggregate amount paid them shall not exceed the amount provided by law.

Code 1950, § 2-95; 1966, c. 677, § 2.1-131; 2001, c. 844.



§ 2.2-503. Office space

The Governor shall assign to the Attorney General office space for the Attorney General, his assistants and employees suitable for the transaction of the legal business of the Commonwealth.

Code 1950, § 2-96; 1966, c. 677, § 2.1-132; 1994, c. 64; 2001, c. 844.



§ 2.2-504. Contingent and traveling expenses

The Attorney General may expend for the contingent expenses of his office the sums appropriated for his office by the General Assembly. The Attorney General, the deputy and assistant Attorneys General, and other employees of the office shall be reimbursed for actual travel expenses in the performance of their duties in accordance with § 2.2-2823.

Code 1950, § 2-97; 1966, c. 677, § 2.1-133; 2001, c. 844.



§ 2.2-505. Official opinions of Attorney General

A. The Attorney General shall give his advice and render official advisory opinions in writing only when requested in writing so to do by one of the following: the Governor; a member of the General Assembly; a judge of a court of record or a judge of a court not of record; the State Corporation Commission; an attorney for the Commonwealth; a county, city or town attorney in those localities in which such office has been created; a clerk of a court of record; a city or county sheriff; a city or county treasurer or similar officer; a commissioner of the revenue or similar officer; a chairman or secretary of an electoral board; or the head of a state department, division, bureau, institution or board.

B. Except in cases where an opinion is requested by the Governor or a member of the General Assembly, the Attorney General shall have no authority to render an official opinion unless the question dealt with is directly related to the discharge of the duties of the official requesting the opinion. Any opinion request to the Attorney General by an attorney for the Commonwealth or county, city or town attorney shall itself be in the form of an opinion embodying a precise statement of all facts together with such attorney's legal conclusions.

Code 1950, § 2-86; 1966, c. 677, § 2.1-118; 1968, c. 414; 1971, Ex. Sess., c. 155; 1976, c. 715; 1999, c. 14; 2001, c. 844.



§ 2.2-506. Legal services to attorneys for the Commonwealth in certain proceedings; costs

The Attorney General shall at the request of an attorney for the Commonwealth, provide legal service to such attorney for the Commonwealth in any proceedings brought against him seeking to restrain the enforcement of any state law.

Any costs chargeable against the defendant in any such case shall be paid by the Commonwealth from the appropriation for the payment of criminal charges.

1962, c. 235, § 2-86.2; 1966, c. 677, § 2.1-120; 2001, c. 844.



§ 2.2-507. Legal service in civil matters

A. All legal service in civil matters for the Commonwealth, the Governor, and every state department, institution, division, commission, board, bureau, agency, entity, official, court, or judge, including the conduct of all civil litigation in which any of them are interested, shall be rendered and performed by the Attorney General, except as provided in this chapter and except for any litigation concerning a justice or judge initiated by the Judicial Inquiry and Review Commission. No regular counsel shall be employed for or by the Governor or any state department, institution, division, commission, board, bureau, agency, entity, or official. The Attorney General may represent personally or through one or more of his assistants any number of state departments, institutions, divisions, commissions, boards, bureaus, agencies, entities, officials, courts, or judges that are parties to the same transaction or that are parties in the same civil or administrative proceeding and may represent multiple interests within the same department, institution, division, commission, board, bureau, agency, or entity. The soil and water conservation district directors or districts may request legal advice from local, public, or private sources; however, upon request of the soil and water conservation district directors or districts, the Attorney General shall provide legal service in civil matters for such district directors or districts.

B. The Attorney General may represent personally or through one of his assistants any of the following persons who are made defendant in any civil action for damages arising out of any matter connected with their official duties:

1. (Effective until July 1, 2018) Members, agents, or employees of the Alcoholic Beverage Control Board;

1. (Effective July 1, 2018) Members, agents, or employees of the Virginia Alcoholic Beverage Control Authority;

2. Agents inspecting or investigators appointed by the State Corporation Commission;

3. Agents, investigators, or auditors employed by the Department of Taxation;

4. Members, agents, or employees of the State Board of Behavioral Health and Developmental Services, the Department of Behavioral Health and Developmental Services, the State Board of Health, the State Department of Health, the Department of General Services, the State Board of Social Services, the Department of Social Services, the State Board of Corrections, the Department of Corrections, the State Board of Juvenile Justice, the Department of Juvenile Justice, the Virginia Parole Board, or the Department of Agriculture and Consumer Services;

5. Persons employed by the Commonwealth Transportation Board, the Department of Transportation, or the Department of Rail and Public Transportation;

6. Persons employed by the Commissioner of Motor Vehicles;

7. Persons appointed by the Commissioner of Marine Resources;

8. Police officers appointed by the Superintendent of State Police;

9. Conservation police officers appointed by the Department of Game and Inland Fisheries;

10. Hearing officers appointed to hear a teacher's grievance pursuant to § 22.1-311;

11. Staff members or volunteers participating in a court-appointed special advocate program pursuant to Article 5 (§ 9.1-151 et seq.) of Chapter 1 of Title 9.1;

12. Any emergency medical services agency that is a licensee of the Department of Health in any civil matter and any guardian ad litem appointed by a court in a civil matter brought against him for alleged errors or omissions in the discharge of his court-appointed duties;

13. Conservation officers of the Department of Conservation and Recreation; or

14. A person appointed by written order of a circuit court judge to run an existing corporation or company as the judge's representative, when that person is acting in execution of a lawful order of the court and the order specifically refers to this section and appoints such person to serve as an agent of the Commonwealth.

Upon request of the affected individual, the Attorney General may represent personally or through one of his assistants any basic or advanced emergency medical care attendant or technician possessing a valid certificate issued by authority of the State Board of Health in any civil matter in which a defense of immunity from liability is raised pursuant to § 8.01-225.

C. If, in the opinion of the Attorney General, it is impracticable or uneconomical for such legal service to be rendered by him or one of his assistants, he may employ special counsel for this purpose, whose compensation shall be fixed by the Attorney General. The compensation for such special counsel shall be paid out of the funds appropriated for the administration of the board, commission, division, or department being represented or whose members, officers, inspectors, investigators, or other employees are being represented pursuant to this section. Notwithstanding any provision of this section to the contrary, the Supreme Court may employ its own counsel in any matter arising out of its official duties in which it, or any justice, is a party.

Code 1950, § 2-87; 1958, c. 542; 1966, cc. 222, 677, § 2.1-121; 1974, cc. 44, 45, 432; 1975, c. 372; 1976, cc. 580, 726; 1978, c. 96; 1979, c. 450; 1980, c. 255; 1981, c. 427; 1982, c. 636; 1984, cc. 703, 742; 1987, c. 326; 1988, c. 435; 1989, c. 733; 1990, cc. 637, 752, 791; 2001, c. 844; 2005, c. 236; 2007, cc. 248, 595; 2008, c. 577; 2009, cc. 813, 840; 2012, c. 563; 2013, cc. 585, 588, 646, 650; 2015, cc. 38, 502, 503, 730.



§ 2.2-507.1. Authority of Attorney General regarding charitable assets

A. The assets of a charitable corporation incorporated in or doing any business in Virginia shall be deemed to be held in trust for the public for such purposes as are established by the governing documents of such charitable corporation, the gift or bequest made to such charitable corporation, or other applicable law. The Attorney General shall have the same authority to act on behalf of the public with respect to such assets as he has with respect to assets held by unincorporated charitable trusts and other charitable entities, including the authority to seek such judicial relief as may be necessary to protect the public interest in such assets.

B. Nothing contained in this section is intended to modify the standard of conduct applicable under existing law to the directors of charitable corporations incorporated in or doing any business in Virginia.

2002, c. 792; 2004, c. 289.



§ 2.2-507.2. Youth Internet Safety Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Youth Internet Safety Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All money as may be appropriated by the General Assembly and any gifts, bequests, grants, or donations shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of education, public awareness, and other activities to promote the safe and secure use of the Internet. Unless otherwise restricted by the terms of the gift or bequest, the Attorney General may direct the sale, exchange, or other disposition of such gifts and bequests. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Attorney General.

2007, c. 309.



§ 2.2-508. Legal service in certain redistricting proceedings

Upon notification by a county, city or town of a pending civil action challenging the legality of its election district boundaries as required by § 24.2-304.5, the Attorney General shall review the papers in the civil action and may represent the interests of the Commonwealth in developing an appropriate remedy that is consistent with requirements of law, including but not limited to Article VII, Section 5 of the Constitution of Virginia, Chapter 3 (§ 24.2-302.2 et seq.) of Title 24.2, or Chapter 39 (§ 30-263 et seq.) of Title 30.

1989, c. 112, § 2.1-121.1; 1995, c. 249; 2001, c. 844; 2004, c. 1000; 2012, c. 1.



§ 2.2-509. Representation in administrative proceedings

Notwithstanding any other provision of law, if the Attorney General finds after consultation with the head of the affected department that it is in the best interests of the Commonwealth to do so, the Attorney General may authorize any employee of his office or any employee of a department to represent that department or an affiliated body in any administrative proceedings before the department, an affiliated body or before any hearing officer or examiner appointed or employed by the department or affiliated body.

1991, c. 227, § 2.1-121.2; 2001, c. 844.



§ 2.2-509.1. (Effective until July 1, 2018) Powers of investigators; enforcement of certain tobacco laws

Investigators with the Office of the Attorney General as designated by the Attorney General shall be authorized to seize cigarettes as defined in § 3.2-4200, which are sold, possessed, distributed, transported, imported, or otherwise held in violation of § 3.2-4207 or 58.1-1037. In addition, such investigators shall be authorized to accompany and participate with special agents of the Alcoholic Beverage Control Board or other law-enforcement officials engaging in an enforcement action under § 3.2-4207 or 58.1-1037.

2006, c. 695.



§ 2.2-509.1. (Effective July 1, 2018) Powers of investigators; enforcement of certain tobacco laws

Investigators with the Office of the Attorney General as designated by the Attorney General shall be authorized to seize cigarettes as defined in § 3.2-4200, which are sold, possessed, distributed, transported, imported, or otherwise held in violation of § 3.2-4207 or 58.1-1037. In addition, such investigators shall be authorized to accompany and participate with special agents of the Alcoholic Beverage Control Board or other law-enforcement officials engaging in an enforcement action under § 3.2-4207 or 58.1-1037.

2006, c. 695.



§ 2.2-510. Employment of special counsel generally

No special counsel shall be employed for or by the Governor or any state department, institution, division, commission, board, bureau, agency, entity, official, justice of the Supreme Court, or judge of any circuit court or district court except in the following cases:

1. When the Governor determines that, because of the nature of the legal service to be performed, the Attorney General's office is unable to render such service, then the Governor shall issue an exemption order stating with particularity the facts and reasons leading to the conclusion that the Attorney General's office is unable to render such service. The Governor may then employ special counsel to render such service as he may deem necessary and proper. The compensation for such special counsel shall be paid out of the funds appropriated for the administration of the board, commission, division, or department to be represented or whose members, officers, inspectors, investigators, or other employees are to be represented pursuant to this section.

2. In cases of legal services in civil matters to be performed for the Commonwealth, where it is impracticable or uneconomical for the Attorney General to render such service, he may employ special counsel whose compensation shall be paid out of the appropriation for the Attorney General's office.

3. In cases of legal services in civil matters to be performed for any state department, institution, division, commission, board, bureau, agency, entity, official, justice of the Supreme Court, or judge of any circuit court or district court where it is impracticable or uneconomical for the Attorney General's office to render such service, special counsel may be employed but only as set forth in subsection C of § 2.2-507, upon the written recommendation of the Attorney General, who shall approve all requisitions drawn upon the Comptroller for warrants as compensation for such special counsel before the Comptroller shall have authority to issue such warrants.

4. In cases where the Attorney General certifies to the Governor that he is unable to render certain legal services, the Governor may employ special counsel or other assistance to render such services as may be necessary.

Code 1950, § 2-88; 1966, c. 677, § 2.1-122; 1975, c. 372; 1976, c. 726; 2001, c. 844; 2002, c. 572; 2007, c. 248; 2012, c. 847; 2014, c. 824.



§ 2.2-510.1. Open negotiation for employment of special counsel

No state agency or state agent shall enter into a contingency fee contract for legal services in which contingency fees and expenses are reasonably anticipated to exceed $100,000 until an open and competitive negotiation process has been undertaken in accordance with the provisions of the Public Procurement Act (§ 2.2-4300 et seq.), applied mutatis mutandis. The contract shall be awarded to the attorney or firm that submits the most competitive proposal to provide such services considering the cost of the services, the qualifications of the attorney or firm to provide the services, the experience of the attorney or firm with similar legal matters, legal expertise generally, and such other relevant factors as may be identified by the Attorney General.

The provisions of this section shall not apply to any contracts for legal fees entered into pursuant to § 2.2-507 for the purpose of implementing the Virginia Debt Collection Act (§ 2.2-4800 et seq.).

2002, c. 196.



§ 2.2-510.2. Employment of outside counsel where a conflict of interests exists

In cases where the Attorney General certifies to the Governor that it would be improper for the Attorney General's office to render legal services due to a conflict of interests, the Attorney General shall negotiate an agreement with outside counsel to render the necessary legal services for the matter. The agreement shall include a reasonable fee for the necessary legal services rendered. Compensation shall be expended from funds appropriated to the Attorney General's office.

2014, c. 824.



§ 2.2-511. Criminal cases

A. Unless specifically requested by the Governor to do so, the Attorney General shall have no authority to institute or conduct criminal prosecutions in the circuit courts of the Commonwealth except in cases involving (i) violations of the Alcoholic Beverage Control Act (§ 4.1-100 et seq.), (ii) violation of laws relating to elections and the electoral process as provided in § 24.2-104, (iii) violation of laws relating to motor vehicles and their operation, (iv) the handling of funds by a state bureau, institution, commission or department, (v) the theft of state property, (vi) violation of the criminal laws involving child pornography and sexually explicit visual material involving children, (vii) the practice of law without being duly authorized or licensed or the illegal practice of law, (viii) violations of § 3.2-4212 or 58.1-1008.2, (ix) with the concurrence of the local attorney for the Commonwealth, violations of the Virginia Computer Crimes Act (§ 18.2-152.1 et seq.), (x) with the concurrence of the local attorney for the Commonwealth, violations of the Air Pollution Control Law (§ 10.1-1300 et seq.), the Virginia Waste Management Act (§ 10.1-1400 et seq.), and the State Water Control Law (§ 62.1-44.2 et seq.), (xi) with the concurrence of the local attorney for the Commonwealth, violations of Chapters 2 (§ 18.2-18 et seq.), 3 (§ 18.2-22 et seq.), and 10 (§ 18.2-434 et seq.) of Title 18.2, if such crimes relate to violations of law listed in clause (x) of this subsection, (xii) with the concurrence of the local attorney for the Commonwealth, criminal violations by Medicaid providers or their employees in the course of doing business, or violations of Chapter 13 (§ 18.2-512 et seq.) of Title 18.2, in which cases the Attorney General may leave the prosecution to the local attorney for the Commonwealth, or he may institute proceedings by information, presentment or indictment, as appropriate, and conduct the same, (xiii) with the concurrence of the local attorney for the Commonwealth, violations of Article 9 (§ 18.2-246.1 et seq.) of Chapter 6 of Title 18.2, (xiv) with the concurrence of the local attorney for the Commonwealth, assisting in the prosecution of violations of §§ 18.2-186.3 and 18.2-186.4, (xv) with the concurrence of the local attorney for the Commonwealth, assisting in the prosecution of violations of § 18.2-46.2, 18.2-46.3, or 18.2-46.5 when such violations are committed on the grounds of a state correctional facility, and (xvi) with the concurrence of the local attorney for the Commonwealth, assisting in the prosecution of violations of Article 10 (§ 18.2-246.6 et seq.) of Chapter 6 of Title 18.2.

In all other criminal cases in the circuit courts, except where the law provides otherwise, the authority of the Attorney General to appear or participate in the proceedings shall not attach unless and until a petition for appeal has been granted by the Court of Appeals or a writ of error has been granted by the Supreme Court. In all criminal cases before the Court of Appeals or the Supreme Court in which the Commonwealth is a party or is directly interested, the Attorney General shall appear and represent the Commonwealth. In any criminal case in which a petition for appeal has been granted by the Court of Appeals, the Attorney General shall continue to represent the Commonwealth in any further appeal of a case from the Court of Appeals to the Supreme Court.

B. The Attorney General shall, upon request of a person who was the victim of a crime and subject to such reasonable procedures as the Attorney General may require, ensure that such person is given notice of the filing, of the date, time and place and of the disposition of any appeal or habeas corpus proceeding involving the cases in which such person was a victim. For the purposes of this section, a victim is an individual who has suffered physical, psychological or economic harm as a direct result of the commission of a crime; a spouse, child, parent or legal guardian of a minor or incapacitated victim; or a spouse, child, parent or legal guardian of a victim of a homicide. Nothing in this subsection shall confer upon any person a right to appeal or modify any decision in a criminal, appellate or habeas corpus proceeding; abridge any right guaranteed by law; or create any cause of action for damages against the Commonwealth or any of its political subdivisions, the Attorney General or any of his employees or agents, any other officer, employee or agent of the Commonwealth or any of its political subdivisions, or any officer of the court.

Code 1950, § 2-90; 1958, c. 235; 1966, c. 677, § 2.1-124; 1974, c. 490; 1975, c. 42; 1984, c. 703; 1993, c. 866; 1995, cc. 565, 839; 1997, c. 801; 1998, cc. 507, 510; 2000, c. 239; 2001, c. 844; 2002, cc. 588, 623; 2003, c. 103; 2004, cc. 450, 883, 996; 2007, c. 409; 2009, c. 847.



§ 2.2-512. Employment of special counsel to prosecute persons illegally practicing law

Notwithstanding any other provision of law, the Attorney General may expend funds appropriated to his office for the purpose of employing special counsel to investigate and prosecute a complaint that any person is engaged in the practice of law without being duly authorized or licensed so to do or is practicing law in violation of law. The compensation of the special counsel shall be paid out of the appropriation for the Attorney General's office. No special counsel shall be employed and paid except upon the request of the Executive Committee of the Virginia State Bar.

1958, c. 235, § 2-90.1; 1966, c. 677, § 2.1-125; 1980, c. 269; 2001, c. 844.



§ 2.2-513. Counsel for Commonwealth in federal matters

The Attorney General shall represent the interests of the Commonwealth, its departments, boards, institutions and commissions in matters before or controversies with the officers and several departments of the government of the United States.

Code 1950, § 2-91; 1966, c. 677, § 2.1-126; 2001, c. 844.



§ 2.2-514. Compromise and settlement of disputes

A. Except as provided in this section or subsection B of § 23-38.33:1, the Attorney General may compromise and settle disputes, claims and controversies involving all interests of the Commonwealth including, but not limited to the Virginia Tort Claims Act (§ 8.01-195.1 et seq.), and may discharge any such claims, but only after the proposed compromise, settlement or discharge, together with the reasons therefor, have been submitted in writing to the Governor and approved by him. Where any dispute, claim or controversy involves the interests of any department, institution, division, commission, board, authority or bureau of the Commonwealth, the Attorney General may compromise and settle or discharge the same provided the action is approved both by the Governor, as provided in this section, and by the head, or his designee, of the department, institution, division, board, authority or bureau that is interested. However, when any dispute, claim or controversy arises under the Virginia Tort Claims Act (§ 8.01-195.1 et seq.) or otherwise involves the interests of any department, institution, division, commission, board, authority or bureau of the Commonwealth, and the settlement amount does not exceed $250,000, the Attorney General or an assistant Attorney General assigned to such department, institution, division, commission, board, authority or bureau, or such other designee of the Attorney General, may compromise and settle or discharge the same provided the action is approved by the head, or his designee, of the department, institution, division, board or bureau whose interests are in issue. When the dispute, claim or controversy involves a case in which the Commonwealth has a claim for sums due it as the result of hospital, medical or dental care furnished by or on behalf of the Commonwealth, the Attorney General or such assistant Attorney General may compromise and settle and discharge the same when the settlement amount does not exceed $250,000.

B. No settlement under subsection A shall be made subject to a confidentiality agreement that prohibits the Commonwealth, a state agency, officer or employee from disclosing the amount of such settlement except where such confidentiality agreement is imposed by a court of competent jurisdiction or otherwise is required by law.

C. No settlement under subsection A shall be made subject to a confidentiality agreement if such settlement requires that a matter or issue shall be the subject of (i) regulatory action pursuant to Article 2 (§ 2.2-4006 et seq.) of Chapter 40 of this title, or (ii) legislation proposed to be introduced in the General Assembly.

Code 1950, § 2-92; 1956, c. 387; 1966, c. 677, § 2.1-127; 1973, c. 219; 1979, c. 266; 1986, c. 180; 1989, c. 75; 1995, cc. 359, 384; 2001, cc. 118, 844; 2004, c. 729; 2007, c. 217.



§ 2.2-515. Service on board of national tobacco trust entity

The Attorney General may serve in his official capacity on the board of directors of any entity established to ensure the implementation in the Commonwealth of a national tobacco trust established to provide payments to tobacco growers and tobacco quota owners to ameliorate adverse economic consequences resulting from a national settlement of states' claims against tobacco manufacturers.

2000, c. 1048, § 2.1-127.1; 2001, c. 844.



§ 2.2-515.1. Statewide Facilitator for Victims of Domestic Violence

The Attorney General shall establish a Statewide Facilitator for Victims of Domestic Violence within the Office of the Attorney General. The Statewide Facilitator shall have the responsibility to (i) establish an address confidentiality program in accordance with § 2.2-515.2, (ii) assist agencies in implementing domestic violence programs, and (iii) report on the status of such programs to the House Committee on Courts of Justice and the Senate Committee on Courts of Justice and the Virginia State Crime Commission by January 1 of each year.

2002, cc. 810, 818; 2007, c. 599; 2008, c. 649; 2011, cc. 97, 172.



§ 2.2-515.2. Address confidentiality program established; victims of domestic violence or stalking; application; disclosure of records

A. As used in this section:

"Address" means a residential street address, school address, or work address of a person as specified on the person's application to be a program participant.

"Applicant" means a person who is a victim of domestic violence or stalking or is a parent or guardian of a minor child or incapacitated person who is the victim of domestic violence or stalking.

"Domestic violence" means an act as defined in § 38.2-508 and includes threat of such acts committed against an individual in a domestic situation, regardless of whether these acts or threats have been reported to law-enforcement officers. Such threat must be a threat of force which would place any person in reasonable apprehension of death or bodily injury.

"Domestic violence programs" means public and not-for-profit agencies the primary mission of which is to provide services to victims of sexual or domestic violence or stalking.

"Program participant" means a person certified by the Office of the Attorney General as eligible to participate in the Address Confidentiality Program.

"Stalking" means conduct that is prohibited under § 18.2-60.3, regardless of whether the conduct has been reported to a law-enforcement officer or the assailant has been charged with or convicted for the alleged violation.

B. The Statewide Facilitator for Victims of Domestic Violence shall establish a program to be known as the "Address Confidentiality Program" to protect victims of domestic violence and stalking by authorizing the use of designated addresses for such victims. An individual who is at least 18 years of age, a parent or guardian acting on behalf of a minor, a guardian acting on behalf of an incapacitated person, or an emancipated minor may apply in person, at domestic violence programs that provide services where the role of the services provider is (i) to assist the eligible person in determining whether the address confidentiality program should be part of such person's overall safety plan; (ii) to explain the address confidentiality program services and limitations; (iii) to explain the program participant's responsibilities; and (iv) to assist the person eligible for participation with the completion of application materials. The Office of the Attorney General shall approve an application if it is filed in the manner and on the form prescribed by the Attorney General and if the application contains the following:

1. A sworn statement by the applicant declaring to be true and correct under penalty of perjury that the applicant has good reason to believe that:

a. The applicant, or the minor or incapacitated individual on whose behalf the application is made, is a victim of domestic violence or stalking;

b. The applicant fears further violent acts or acts of stalking from the applicant's assailant; and

c. The applicant is not on active parole or probation supervision requirements under federal, state, or local law.

2. A designation of the Office of the Attorney General as agent for the purpose of receiving mail on behalf of the applicant;

3. The applicant's actual address to which mail can be forwarded and a telephone number where the applicant can be called;

4. A listing of any minor children residing at the applicant's actual address, each minor child's date of birth, and each minor child's relationship to the applicant; and

5. The signature of the applicant and any person who assisted in the preparation of the application and the date.

C. Upon approval of a completed application, the Office of the Attorney General shall certify the applicant as a program participant. An applicant shall be certified for one year following the date of the approval, unless the certification is withdrawn or invalidated before that date. A program participant may apply to be recertified every year.

D. Upon receipt of first-class mail addressed to a program participant, the Attorney General or his designee shall forward the mail to the actual address of the program participant. The actual address of a program participant shall be available only to the Attorney General and to those employees involved in the operation of the Address Confidentiality Program and to law-enforcement officers. A program participant's actual address may be entered into the Virginia Criminal Information Network (VCIN) system so that it may be made known to law-enforcement officers accessing the VCIN system for law-enforcement purposes.

E. The Office of the Attorney General may cancel a program participant's certification if:

1. The program participant requests withdrawal from the program;

2. The program participant obtains a name change through an order of the court and does not provide notice and a copy of the order to the Office of the Attorney General within seven days after entry of the order;

3. The program participant changes his residence address and does not provide seven days' notice to the Office of the Attorney General prior to the change of address;

4. The mail forwarded by the Office of the Attorney General to the address provided by the program participant is returned as undeliverable;

5. Any information contained in the application is false;

6. The program participant has been placed on parole or probation while a participant in the address confidentiality program; or

7. The applicant is required to register as a sex offender pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1.

For purposes of the address confidentiality program, residents of temporary housing for 30 days or less are not eligible to enroll in the address confidentiality program until a permanent residential address is obtained.

The application form shall contain a statement notifying each applicant of the provisions of this subsection.

F. A program participant may request that any state or local agency use the address designated by the Office of the Attorney General as the program participant's address, except when the program participant is purchasing a firearm from a dealer in firearms. The agency shall accept the address designated by the Office of the Attorney General as a program participant's address, unless the agency has received a written exemption from the Office of the Attorney General demonstrating to the satisfaction of the Attorney General that:

1. The agency has a bona fide statutory basis for requiring the program participant to disclose to it the actual location of the program participant; and

2. The disclosed confidential address of the program participant will be used only for that statutory purpose and will not be disclosed or made available in any way to any other person or agency.

A state agency may request an exemption by providing in writing to the Office of the Attorney General identification of the statute or administrative rule that demonstrates the agency's bona fide requirement and authority for the use of the actual address of an individual. A request for a waiver from an agency may be for an individual program participant, a class of program participants, or all program participants. The denial of an agency's exemption request shall be in writing and include a statement of the specific reasons for the denial. Acceptance or denial of an agency's exemption request shall constitute final agency action.

Any state or local agency that discloses the program participant's confidential address provided by the Office of the Attorney General shall be immune from civil liability unless the agency acted with gross negligence or willful misconduct.

A program participant's actual address shall be disclosed pursuant to a court order.

G. Records submitted to or provided by the Office of the Attorney General in accordance with this section shall be exempt from disclosure under the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) to the extent such records contain information identifying a past or current program participant, including such person's name, actual and designated address, telephone number, and any email address. However, access shall not be denied to the person who is the subject thereof, or the parent or legal guardian of a program participant in cases where the program participant is a minor child or an incapacitated person, except when the parent or legal guardian is named as the program participant's assailant.

H. Neither the Office of the Attorney General, its officers or employees, or others who have a responsibility to a program participant under this section shall have any liability nor shall any cause of action arise against them in their official or personal capacity from the failure of a program participant to receive any first class mail forwarded to him by the Office of the Attorney General pursuant to this section. Nor shall any such liability or cause of action arise from the failure of a program participant to timely receive any first class mail forwarded by the Office of the Attorney General pursuant to this section.

2007, c. 599; 2008, c. 649; 2011, cc. 97, 172; 2014, c. 439.



§ 2.2-516. Annual report

The Attorney General shall annually, on or before May 1, deliver to the Governor a report of the state and condition of all important matters in which he has represented the Commonwealth during the preceding year. He shall also include in his report the official opinions rendered by him that he believes to be of general interest or helpful in promoting uniformity in the construction of the laws of the Commonwealth.

Code 1950, § 2-93; 1966, c. 677, § 2.1-128; 1988, c. 122; 2001, c. 844.



§ 2.2-517. Division of Consumer Counsel created; duties

A. There is created in the Department of Law a Division of Consumer Counsel (the Division) that shall represent the interests of the people as consumers.

B. The duties of the Division shall be to:

1. Appear before governmental commissions, agencies and departments, including the State Corporation Commission, to represent and be heard on behalf of consumers' interests, and investigate such matters relating to such appearance.

2. Make such studies related to enforcing consumer laws of the Commonwealth as deemed necessary to protect the interests of the consumer and recommend to the Governor and General Assembly the enactment of such legislation deemed necessary to promote and protect the interests of the people as consumers.

C. In addition, the Division shall:

1. Establish mechanisms by which to receive complaints and related inquiries from the Commonwealth's consumers involving violations or alleged violations of any law designed to protect the integrity of consumer transactions in the Commonwealth. Such mechanisms shall include establishing a statewide, toll-free telephone hotline to be administered by the Division; publicizing the existence of such hotline through public service announcements on television and radio and in newspapers and other media deemed necessary, convenient, or appropriate; and enhancing electronic communication with the Division through the Internet;

2. Establish and administer programs that facilitate resolution of complaints and related inquiries from the Commonwealth's consumers involving violations or alleged violations of any law designed to protect the integrity of consumer transactions in the Commonwealth. Such programs may utilize paid or unpaid personnel, law schools or other institutions of higher education, community dispute resolution centers, or any other private or public entity, including any local offices of consumer affairs established pursuant to § 15.2-963 that volunteer to participate in a program;

3. Promote consumer education in cooperation with the Department of Education and inform the public of policies, decisions, and legislation affecting consumers;

4. Serve as a central coordinating agency and clearinghouse for receiving and investigating complaints by the Commonwealth's consumers of illegal, fraudulent, deceptive or dangerous practices and referring appropriate complaints to the federal, state, and local departments or agencies charged with enforcement of consumer laws;

5. Maintain records of consumer complaints and their eventual disposition, which records shall be open for public inspection, provided that information disclosing the business interests of any person, trade secrets, or the names of customers shall be held confidential except to the extent that disclosure of such matters may be necessary for the enforcement of laws; and

6. Have the authority, in the same manner as provided in § 59.1-308.2, to inquire into consumer complaints regarding violations of § 46.2-1231 or 46.2-1233.1 involving businesses engaged in towing vehicles or to refer the complaint directly to the appropriate local enforcement officials.

D. In addition, the Division may inquire into consumer complaints involving towing and recovery operators and tow truck drivers regarding violations of § 46.2-118, 46.2-1217, 46.2-1231, or 46.2-1233.1.

E. The Division, in all investigations connected with enforcing consumer laws and appearances before governmental bodies shall, on behalf of the interests of the consumer, cooperate and coordinate its efforts with such commissions, agencies and departments in ensuring that any matters adversely affecting the interests of the consumer are properly controlled and regulated. The appearance of a representative of the Division before any governmental body shall in no way limit or alter the duties of such governmental body.

F. The Attorney General may employ and fix the salaries of such attorneys, employees and consultants, within the amounts appropriated to the Attorney General for providing legal service for the Commonwealth, and other services as may be provided for by law, as he may deem necessary in the operation of the Division of Consumer Counsel to carry out its functions.

1970, c. 781, §§ 2.1-133.1, 2.1-133.3; 2001, c. 844; 2012, cc. 803, 835.



§ 2.2-518. Division of Debt Collection

A. There is created in the Department of Law a Division of Debt Collection that shall provide all legal services and advice related to the collection of funds owed to the Commonwealth, pursuant to § 2.2-507 and the Virginia Debt Collection Act (§ 2.2-4800 et seq.).

The Attorney General may appoint and fix the salaries of such attorneys and employees as may be necessary to carry out the functions of the Division, within the amounts appropriated to the Division, and may supplement such funds from appropriations made to his office for the provision of legal services to the Commonwealth.

The Division may retain as special revenue up to 30 percent of receivables collected on behalf of state agencies and may contract with private collection agents for the collection of debts amounting to less than $15,000, as provided in the appropriation act.

B. There is hereby created on the books of the Comptroller a special, nonreverting fund to be known as the Debt Collection Recovery Fund (Fund). The Division shall deposit to the Fund all revenues generated by it, less any cost of recovery, from receivables collected on behalf of state agencies, pursuant to §§ 2.2-4805 and 2.2-4806. The Division shall transfer the remaining funds to the appropriate state agencies on a periodic basis or such other period of time approved by the Division.

C. Any direct payment received by an agency on an account that has been referred for collection to the Division shall be reported to the Division upon receipt by the agency. The agency shall cause the fees due the Division for obtaining the recovery to be reported to and paid to the Division; however, no fees shall be paid to the Division on payments to the agency resulting from the agency's participation in the Setoff Debt Collection Act, Article 21 (§ 58.1-520 et seq.) of Chapter 3 of Title 58.1. The remaining portion of the direct payment shall be retained by the agency.

1990, c. 71, § 2.1-133.4; 2001, c. 844; 2004, c. 919; 2009, c. 797.



§ 2.2-519. Prompt collection of accounts receivable

A. The Division shall oversee and ensure prompt delivery of the Commonwealth's accounts receivable in accordance with the Virginia Debt Collection Act (§ 2.2-4800 et seq.). The Division shall enforce the policies and procedures as set forth in § 2.2-4806 for reporting, accounting for, and collecting the Commonwealth's delinquent accounts receivable.

B. All agencies and institutions of the Commonwealth shall comply with all requirements established pursuant to § 2.2-4806 and by the Department of Law regarding the collection of the Commonwealth's accounts receivable.

2008, c. 637.



§ 2.2-520. Division of Human Rights created; duties

A. There is created in the Department of Law a Division of Human Rights (the Division) to assist in the prevention of and relief from alleged unlawful discriminatory practices.

B. The duties of the Division shall be to:

1. Receive, investigate, seek to conciliate, refer to another agency, hold hearings pursuant to the Virginia Administrative Process Act (§ 2.2-4000 et seq.), and make findings and recommendations upon complaints alleging unlawful discriminatory practices;

2. Adopt, promulgate, amend, and rescind regulations consistent with this article pursuant to the Virginia Administrative Process Act (§ 2.2-4000 et seq.). However, the Division shall not have the authority to adopt regulations on a substantive matter when another state agency is authorized to adopt such regulations;

3. Inquire into incidents that may constitute unlawful acts of discrimination or unfounded charges of unlawful discrimination under state or federal law and take such action within the Division's authority designed to prevent such acts;

4. Seek through appropriate enforcement authorities, prevention of or relief from an alleged unlawful discriminatory practice;

5. Appoint and compensate qualified hearing officers from the list of hearing officers maintained by the Executive Secretary of the Supreme Court of Virginia;

6. Promote creation of local commissions to aid in effectuating the policies of this article and to enter into cooperative worksharing or other agreements with federal agencies or local commissions, including the deferral of complaints of discrimination to federal agencies or local commissions;

7. Make studies and appoint advisory councils to effectuate the purposes and policies of the article and to make the results thereof available to the public;

8. Accept public grants or private gifts, bequests, or other payments, as appropriate; and

9. Furnish technical assistance upon request of persons subject to this article to further comply with the article or an order issued thereunder.

1987, c. 581, § 2.1-720; 2001, c. 844, § 2.2-2634; 2004, c. 58; 2012, cc. 803, 835.



§ 2.2-521. Procedure for issuance of subpoena duces tecum

Whenever the Attorney General has reasonable cause to believe that any person has engaged in or is engaging in any unlawful discriminatory practice, he may apply to the judge of the circuit court of the jurisdiction in which the respondent resides or is doing business for a subpoena duces tecum against any person refusing to produce such data and information. The judge of the court, upon good cause shown, may cause the subpoena to be issued. Any person failing to comply with such subpoena shall be subject to punishment for contempt by the court issuing the subpoena. For purposes of this section, "person" includes any individual, partnership, corporation, association, legal representative, mutual company, joint stock company, trust, unincorporated organization, employee, employer, employment agency, labor organization, joint labor-management committee, or an agent thereof.

1987, c. 581, § 2.1-721; 2000, c. 64; 2001, c. 844, § 2.2-2635; 2012, cc. 803, 835.



§ 2.2-522. Filing with Division deemed filing with other state agencies

Filing of a written complaint with the Division of Human Rights shall be deemed filing with any state agency for the purpose of complying with any time limitation on the filing of a complaint, provided the time limit for filing with the other agency has not expired. The time limit for filing with other agencies shall be tolled while the Division is either investigating the complaint or making a decision to refer it. Complaints under this article shall be filed with the Division within 180 days of the alleged discriminatory event.

1987, c. 581, § 2.1-722; 2001, c. 844, § 2.2-2636; 2012, cc. 803, 835.



§ 2.2-523. Confidentiality of information; penalty

A. The Division shall not make public, prior to a public hearing pursuant to § 2.2-520, investigative notes and other correspondence and information furnished to the Division in confidence with respect to an investigation or conciliation process involving an alleged unlawful discriminatory practice.

B. Nothing in this section, however, shall prohibit the distribution of information taken from inactive reports in a form that does not reveal the identity of the parties involved or other persons supplying information.

1987, c. 581, § 2.1-723; 2001, c. 844, § 2.2-2637; 2012, cc. 803, 835.



§ 2.2-524. Powers of local commissions

A local human rights or human relations commission established prior to the effective date of this article or any predecessor statute may exercise any such additional powers as may have been granted heretofore to that commission pursuant to applicable provisions of §§ 15.2-725, 15.2-853, and 15.2-854 or municipal charter provisions.

1987, c. 581, § 2.1-724; 2000, c. 933; 2001, c. 844, § 2.2-2638; 2012, cc. 803, 835.



§ 2.2-600. Standard nomenclature to be employed

Every independent administrative entity established by law and every collegial body established by law or executive order within the executive branch of state government shall be designated according to a standard nomenclature system. The following definitions shall be applied:

"Department" means an independent administrative agency within the executive branch.

"Board" means a permanent collegial body affiliated with an agency.

"Commission" or "Council" means a permanent collegial body either affiliated with more than one agency or independent of an agency within the executive branch.

"Division," "Bureau," "Section," "Unit" or other similar titles shall be reserved for internal groupings within agencies.

"Office" means an administrative office of the Governor, Lieutenant Governor, Attorney General or a governor's secretary.

Exceptions to this standard nomenclature shall be used only for agencies and entities with unique characteristics requiring unique descriptive titles, including museums, libraries and historic or commemorative attractions.

1984, c. 393, § 2.1-1.2; 2001, c. 844.



§ 2.2-601. General powers of the departments established in this title

Each department established in this title shall have the following general powers to:

1. Employ such personnel as may be required to carry out the respective purposes for which such department was created;

2. Make and enter into contracts and agreements necessary or incidental to the performance of its duties and execution of its powers under this title;

3. Accept grants from the United States government and agencies and instrumentalities thereof and any other source. To these ends, each department shall have the power to comply with the conditions and execute the agreements necessary, convenient, or desirable; and

4. Do all acts necessary or convenient to carry out the respective purposes for which the department was created.

1968, c. 223, § 2.1-63.2; 1974, c. 420, § 2.1-372; 1976, cc. 760, 761, §§ 2.1-114.4, 2.1-390; 1982, c. 345; 1984, cc. 728, 746, §§ 2.1-563.16, 2.1-708; 1985, cc. 72, 265, § 2.1-234.31; 1988, c. 839, § 2.1-738; 1995, c. 357; 1996, c. 727; 1997, c. 858; 1998, c. 808; 1999, cc. 342, 412, 421, 433; 2000, cc. 483, 491; 2001, c. 844.



§ 2.2-601.1. Certified mail; subsequent, identical mail or notices may be sent by regular mail

Whenever in this title a state agency is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by such agency may be sent by regular mail.

As used in this section, "state agency" means the same as that term is defined in § 2.2-4347.

2011, c. 566.



§ 2.2-602. Duties of agencies and their appointing authorities

The heads of state agencies shall be the appointing authorities of the respective agencies, and shall establish and maintain within their agencies methods of administration relating to the establishment and maintenance of personnel standards on a merit basis that are approved by the Governor for the proper and efficient enforcement of the Virginia Personnel Act (§ 2.2-2900 et seq.). But the Governor shall exercise no authority with respect to the selection or tenure of office of any individual employed in accordance with such methods, except when the Governor is the appointing authority.

Appointing authorities may assign to the personnel officers or to other officers and employees of their agencies such personnel duties as they see fit.

Agencies shall establish and maintain rosters of their employees that shall set forth, as to each employee, the class title, pay and status and such other data as they may deem desirable to produce significant facts pertaining to personnel administration.

Agencies shall establish and maintain such promotion and employment lists, rated according to merit and fitness, as they deem desirable. Agencies may make use of the employment list kept by the Department of Human Resource Management in lieu of keeping employment lists for their agencies.

Agencies shall supply the Governor with any information he deems necessary for the performance of his duties in connection with the administration of Virginia Personnel Act (§ 2.2-2900 et seq.).

1976, c. 761, § 2.1-114.7; 2000, cc. 66, 657; 2001, c. 844.



§ 2.2-603. Authority of agency directors

A. Notwithstanding any provision of law to the contrary, the agency director of each agency in the executive branch of state government shall have the power and duty to (i) supervise and manage the department or agency and (ii) prepare, approve, and submit to the Governor all requests for appropriations and to be responsible for all expenditures pursuant to appropriations.

B. The director of each agency in the executive branch of state government, except those that by law are appointed by their respective boards, shall not proscribe any agency employee from discussing the functions and policies of the agency, without prior approval from his supervisor or superior, with any person unless the information to be discussed is protected from disclosure by the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) or any other provision of state or federal law.

C. Subsection A shall not be construed to restrict any other specific or general powers and duties of executive branch boards granted by law.

D. This section shall not apply to those agency directors that are appointed by their respective boards or by the Board of Education. Directors appointed in this manner shall have the powers and duties assigned by law or by the board.

E. In addition to the requirements of subsection C of § 2.2-619, the director of each agency in any branch of state government shall, at the end of each fiscal year, report to (i) the Secretary of Finance and the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance a listing and general description of any federal contract, grant, or money in excess of $1,000,000 for which the agency was eligible, whether or not the agency applied for, accepted, and received such contract, grant, or money, and, if not, the reasons therefore and the dollar amount and corresponding percentage of the agency's total annual budget that was supplied by funds from the federal government and (ii) the Chairmen of the House Committees on Appropriations and Finance, and the Senate Committee on Finance any amounts owed to the agency from any source that are more than six months delinquent, the length of such delinquencies, and the total of all such delinquent amounts in each six-month interval. Clause (i) shall not be required of public institutions of higher education.

F. Notwithstanding subsection D, the director of every agency and department in the executive branch of state government, including those appointed by their respective boards or the Board of Education, shall be responsible for securing the electronic data held by his agency or department and shall comply with the requirements of the Commonwealth's information technology security and risk-management program as set forth in § 2.2-2009.

G. The director of every department in the executive branch of state government shall report to the Chief Information Officer as described in § 2.2-2005, all known incidents that threaten the security of the Commonwealth's databases and data communications resulting in exposure of data protected by federal or state laws, or other incidents compromising the security of the Commonwealth's information technology systems with the potential to cause major disruption to normal agency activities. Such reports shall be made to the Chief Information Officer within 24 hours from when the department discovered or should have discovered their occurrence.

1985, c. 212, § 2.1-20.01:1; 1992, c. 672; 1995, c. 219; 1996, c. 98; 1997, c. 491; 1999, cc. 70, 892; 2001, c. 844; 2004, cc. 488, 638; 2015, cc. 261, 768.



§ 2.2-604. Performance of duties assigned to an agency

The chief executive officer shall be responsible for any duty or task imposed upon his agency. The chief executive officer may delegate or assign to any officer or employee of his agency any tasks required to be performed by him or the agency and, in the case of an agency with a supervisory board, such board may delegate or assign the tasks. Except as otherwise provided by law, the chief executive officer may also delegate to any officer or employee of any state or quasi-state agency nondiscretionary duties conferred or imposed upon the chief executive officer or his agency by law where the delegation of duties is necessary to achieve efficiency and economy in the administration of government. The chief executive officer or supervisory board delegating or assigning tasks shall remain responsible for the performance of such tasks.

Any delegation pursuant to this section shall, where appropriate, be accompanied by written guidelines for the exercise of the tasks delegated. Where appropriate, the guidelines shall require that agency heads receive summaries of actions taken. Such delegation shall not relieve the chief executive officer or supervisory board of the responsibility to ensure faithful performance of the duties and tasks.

1988, c. 273, § 2.1-20.01:2; 2001, c. 844; 2005, c. 839.



§ 2.2-604.1. Designation of officials; interests of senior citizens and adults with disabilities

The head of each state agency shall designate an existing employee who shall be responsible for reviewing policy and program decisions under consideration by the agency in light of the effect of such decisions on senior citizens and adults with disabilities. The designated employee shall advise and alert the agency head of opportunities to make policies, programs, and regulations senior-friendly and disability-friendly.

2006, c. 345.



§ 2.2-605. Appointment of acting officer in case of temporary disability

When any officer in charge of or at the head of any division or department of the state government shall, because of sickness or for any other reason, be unable to perform the duties of his office and no provision is made for someone, or for the appointment of someone, to exercise the powers and perform the duties of such office while the officer is sick or unable to act, the Governor may appoint some person temporarily to fill such office as acting head or in charge of such division or department, who shall after qualifying exercise the powers and perform the duties of such office until the incumbent returns or the office is otherwise filled.

Code 1950, § 2-16; 1966, c. 677, § 2.1-20; 2001, c. 844.



§ 2.2-606. Consideration of certain issues in policy development

In the formulation and implementation of policies and regulations, each department and division of the executive branch and those boards affiliated with a state agency within the executive branch of state government shall consider the impact of the policies and regulations on family formation, stability, and autonomy. This section shall not be construed to confer a right or benefit, substantive or procedural, enforceable at law or in equity by any party against the Commonwealth, its agencies, officers, or any other person.

1995, c. 530, § 2.1-7.2; 2001, c. 844.



§ 2.2-607. Reporting transfers of personnel; granting reports

A. Whenever a state employee is transferred for a limited period of time from one state agency to another without transferring appropriations, as may be provided by law, the transfer shall be reported by the transferring agency to the Department of Human Resource Management, including the name and classification of the employee, the name of the transferring and receiving agencies and the length of time of transfer. If, at a subsequent time, the length of time is shortened or extended, a subsequent report of that fact shall also be submitted.

B. A consolidated report of all current transfers and all that have begun and ended within the preceding three-month period shall be prepared as of the first day of each January, April, July and October. A copy of each report shall be submitted to the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance and the Director of the Department of Planning and Budget no later than three working days after the effective date of the report.

1982, c. 414, § 2.1-114.7:1; 2000, cc. 66, 657; 2001, c. 844.



§ 2.2-608. Furnishing reports; Governor authorized to require reports

A. Agencies, institutions, collegial bodies, and other governmental entities that are specifically required by the Code of Virginia to report annually or biennially to the Governor and General Assembly shall post such annual or biennial reports on the respective entity's website on or before October 1 of each year, unless otherwise specified. No hard copies of annual and biennial reports shall be printed except in instances where copies are requested by a member of the General Assembly in accordance with the provisions of § 30-34.4:1. The Governor may require any agency to furnish an annual or biennial report in a written or electronic format.

B. Each state entity required to submit a report to multiple legislative branch entities pursuant to subsection C may develop a single consolidated report in a written or electronic format containing the required information. Such report shall be (i) formatted to comply with any specific reporting requirement, and (ii) provided in a manner designed to clearly delineate each legislative branch entity for which specific information is provided.

C. Any agency, institution, collegial body, or other governmental entity outside of the legislative branch of government required to submit a report to the General Assembly or any committee, subcommittee, commission, agency, or other body within the legislative branch or to the chairman or agency head of such entity shall distribute a hard copy of such report to each member of the General Assembly who requests a copy in accordance with the provisions of § 30-34.4:1. A consolidated report developed pursuant to subsection B shall satisfy any reporting requirement under this subsection. The cost of printing and distributing reports shall be borne by the reporting entity or its supporting agency.

1984, c. 734, § 2.1-2.1; 2001, c. 844; 2004, c. 650; 2009, c. 550; 2011, c. 845; 2012, c. 434.



§ 2.2-609. Copies of state publications furnished to Librarian of Virginia

A. Pursuant to the State Publications Depository Program (§ 42.1-92 et seq.), every agency, institution, collegial body, or other state governmental entity of any branch of government shall furnish a maximum of 20 copies of each of its publications, as defined in § 42.1-93, or, if authorized by the Library, other publication information as may be designated by the Library to facilitate the acquisition and distribution of publications, regardless of physical form or characteristics.

B. Every agency, institution, collegial body, or other state governmental entity of any branch of government shall provide information requested by the Library to assist in the publication of an annual catalog of state agency publications as required by § 42.1-95 of the State Publications Depository Program.

C. For purposes of this section, "Library" means The Library of Virginia.

1977, c. 672, §§ 2.1-467.2, 2.1-467.4; 1979, c. 403; 1981, c. 234; 1992, c. 181; 1994, c. 64; 1998, c. 427; 2001, c. 844; 2004, cc. 28, 152; 2006, c. 59.



§ 2.2-610. Furnishing copies of documents at no cost to law-enforcement officials

All agencies and instrumentalities of the Commonwealth shall provide, at no cost, copies of documents requested by the Department of State Police or other law-enforcement officers as part of an active criminal investigation.

"Law-enforcement officer" means the same as that term is defined in § 9.1-101.

1997, c. 44, § 2.1-2.2; 2001, c. 844.



§ 2.2-611. Acceptance by departments, etc., of funds from United States; application of funds

A. Any department, agency, bureau or institution of the Commonwealth may (i) accept grants of funds made by the United States government or any department or agency thereof, to be applied to purposes within the functions of such state department, agency, bureau or institution, and (ii) administer and expend such funds for the purposes for which they are granted.

B. The State Treasurer is appointed custodian of all such funds, and shall disburse them on warrants issued by the Comptroller for the department, agency, bureau or institution for whose use they are granted.

Code 1950, §§ 2-3, 2-4; 1966, c. 677, §§ 2.1-3, 2.1-4; 2001, c. 844.



§ 2.2-612. Notification to localities of reduction or discontinuation of service

A. No agency, board, commission or other entity of the Commonwealth shall take any action to reduce or discontinue a service that it performs for a local government or reduce or discontinue any form of financial assistance to a local government without first notifying all affected local governments at least 90 days in advance of the proposed action. However, in emergencies, certified by the Governor for executive branch agencies or by the chief administrative officer for any other entity of the Commonwealth, such action may be taken immediately following the notice.

B. The provisions of subsection A shall not apply to any action taken by an executive branch agency or other entity of the Commonwealth pursuant to a specific legislative requirement, agreement or contract negotiated with a local government, the application of a statute prescribing periodic adjustments in state financial assistance, workforce reduction resulting from diminished appropriation or legislated early retirement provisions, or judicial decree.

C. Nothing in subsection A shall apply to any officer who receives funding under § 15.2-1636.7 or who may appeal Compensation Board budget decisions under § 15.2-1636.9 or § 15.2-1636.10, or to those payments made to localities in accordance with §§ 53.1-20.1, 53.1-83.1, 53.1-84, or § 53.1-85.

1997, c. 859, § 2.1-7.3; 2001, c. 844; 2004, cc. 34, 155.



§ 2.2-613. Agency mandates on localities; assessment

Pursuant to § 15.2-2903, all agencies, as defined in § 2.2-128, shall conduct an assessment of all mandates imposed on local governments administered by the agency to determine which mandates, if any, may be altered or eliminated. With respect to state mandates imposed on local governments, such assessments shall include an estimate of the fiscal impact of the mandates on the affected local governments in addition to a written justification as to why the mandate should or should not be eliminated.

1993, c. 652, § 2.1-7.1; 2001, c. 844; 2011, cc. 737, 741.



§ 2.2-614. Purebred livestock raised by state institutions and agencies may be sold instead of slaughtered

The person in charge of any state institution or agency that raises purebred livestock may, when any of the livestock are to be slaughtered, sell the same to any person desiring to acquire the livestock for breeding purposes, provided the interests of the institution or agency will not be adversely affected by the sale.

1958, c. 586, § 2-4.3; 1966, c. 677, § 2.1-7; 2001, c. 844.



§ 2.2-614.1. Authority to accept revenue by commercially acceptable means; service charge; bad check charge

A. Subject to § 19.2-353.3, any public body that is responsible for revenue collection, including, but not limited to, taxes, interest, penalties, fees, fines or other charges, may accept payment of any amount due by any commercially acceptable means, including, but not limited to, checks, credit cards, debit cards, and electronic funds transfers.

B. The public body may add to any amount due a sum, not to exceed the amount charged to that public body for acceptance of any payment by a means that incurs a charge to that public body or the amount negotiated and agreed to in a contract with that public body, whichever is less. Any state agency imposing such additional charges shall waive them when the use of these means of payment reduces processing costs and losses due to bad checks or other receivable costs by an amount equal to or greater than the amount of such additional charges.

C. If any check or other means of payment tendered to a public body in the course of its duties is not paid by the financial institution on which it is drawn, because of insufficient funds in the account of the drawer, no account is in the name of the drawer, or the account of the drawer is closed, and the check or other means of payment is returned to the public body unpaid, the amount thereof shall be charged to the person on whose account it was received, and his liability and that of his sureties, shall be as if he had never offered any such payment. A penalty of $35 or the amount of any costs, whichever is greater, shall be added to such amount. This penalty shall be in addition to any other penalty provided by law, except the penalty imposed by § 58.1-12 shall not apply.

2002, c. 719; 2004, c. 565.



§ 2.2-614.2. Participation in the REAL ID Act of 2005

A. For purposes of this section, the following words and phrases shall have the meanings respectively ascribed to them in this section except in those instances where the context clearly indicates a different meaning:

"Biometric data" means information relating to a biological characteristic of an individual that makes that individual unique from any other individual, including, but not limited to, the following:

1. Fingerprints, palm prints, and other means for measuring or recording ridge pattern or fingertip characteristics;

2. Facial feature pattern characteristics;

3. Behavior characteristics of a handwritten signature, such as shape, speed, pressure, pen angle, or sequence;

4. Voice data used for comparing live speech with a previously created speech model of an individual's voice;

5. Iris recognition data containing color or texture patterns or codes;

6. Keystroke dynamics, measuring pressure applied to key pads;

7. Hand geometry, measuring hand characteristics, including the shape and length of fingers, in three dimensions;

8. Retinal scans, reading through the pupil to measure blood vessels lining the retina; and

9. Deoxyribonucleic acid or ribonucleic acid.

"Biometric samples" means anything used as a source to develop, create, or extract biometric data.

"Economic privacy" means the privacy of an individual that relates to a right, privilege, or reasonable expectation that certain information is required by law to be held confidential or is otherwise considered to be confidential to that individual, including, but not limited to:

1. Information included in a tax return required by law to be filed with the federal, state, or local government;

2. Information on financial transactions conducted by or on behalf of the individual; and

3. Information on investment transactions conducted by or on behalf of the individual.

"REAL ID Act of 2005" means Division B of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (P.L. 109-13, 119 Stat. 302).

B. With the exception of identification cards issued to employees of the Department of State Police and any other law-enforcement officer employed by any agency of the Commonwealth, neither the Governor nor the Department of Motor Vehicles nor any other agency of the Commonwealth shall comply with any provision of the REAL ID Act of 2005 that they determine would compromise the economic privacy, biometric data, or biometric samples of any resident of the Commonwealth.

2009, cc. 733, 769.



§ 2.2-614.2:1. Assisting U.S. armed forces in detention of citizen

Notwithstanding any contrary provision of law, no agency of the Commonwealth as defined in § 8.01-385, political subdivision of the Commonwealth as defined in § 8.01-385, employee of either acting in his official capacity, or member of the Virginia National Guard or Virginia Defense Force, when such a member is serving in the Virginia National Guard or the Virginia Defense Force on official state duty, shall knowingly aid an agency of the armed forces of the United States in the detention of any citizen pursuant to 50 U.S.C. § 1541 as provided by the National Defense Authorization Act for Fiscal Year 2012 (P.L. 112-81, § 1021) if such aid would knowingly place any state agency, political subdivision, employee of such state agency or political subdivision, or aforementioned member of the Virginia National Guard or the Virginia Defense Force in violation of the United States Constitution, the Constitution of Virginia, any provision of the Code of Virginia, any act of the General Assembly, or any regulation of the Virginia Administrative Code.

The provisions of this section shall not apply to participation by state or local law enforcement or Virginia National Guard or Virginia Defense Force in joint task forces, partnerships, or other similar cooperative agreements with federal law enforcement as long as they are not for the purpose of participating in such detentions under § 1021 of the National Defense Authorization Act for Fiscal Year 2012.

2012, c. 792.



§ 2.2-614.3. Charitable organization; certain government action prohibited

A government agency shall not require any charitable organization to:

1. Disclose individual demographic information concerning employees, officers, directors, trustees, members, or owners, without the prior written consent of such individuals;

2. Disclose individual demographic information concerning any person, or the employees, officers, directors, trustees, members or owners of any entity that has received monetary or in-kind contributions from or contracted with a charitable organization without the prior written consent of such individuals;

3. Include in the membership of the governing board or officers of the charitable organization an individual based on his demographic characteristics;

4. Prohibit an individual from serving as a board member or officer based upon the individual's familial relationship to other board members or officers or to a donor;

5. Include in the membership of the governing board one or more individuals who do not share a familial relationship with other board members or officers or with the donor; or

6. Distribute its funds to or contract with any individual or entity based upon the demographic characteristics of the employees, officers, directors, trustees, members, or owners of the individual or entity, or based on populations, locations, or communities served by the individual or entity, except as a lawful condition on the expenditure of the funds imposed by the donor.

As used in this section:

"Charitable organization" means any nonstock corporate or other entity that has been granted tax-exempt status under § 509(a) of the Internal Revenue Code .

"Government agency" means any authority, board, department, instrumentality, institution, agency, or other unit of state government and any county, city, or town.

Nothing in this section shall prohibit a government agency from obtaining information from a charitable organization pursuant to a subpoena, civil investigative demand, or other compulsory process. Nothing in this section shall alter or limit the filing requirements applicable to charitable organizations under Chapter 8 (§ 18.2-325 et seq.) of Title 18.2 or Chapter 5 (§ 57-48 et seq.) of Title 57.

2011, c. 873.



§ 2.2-614.4. Commercial activities list; publication of notice; opportunity to comment

A. As used in this section, unless the context requires a different meaning:

"Commercial activities list" means the list developed by the Department of Planning and Budget in accordance with § 2.2-1501.1.

"Governmental agency" means any authority, board, department, instrumentality, institution, agency, or other unit of state government and any county, city, or town or local or regional governmental authority.

B. Any state governmental agency that intends to purchase services for an amount over $25,000 from another governmental agency, which service is found on the commercial activities list, shall post notice on the Department of General Services' central electronic procurement system under the "Future Procurement" listing.

C. Any local governmental agency that intends to purchase services for an amount over $25,000 from another governmental agency, which service is found on the commercial activities list, shall post notice on its public government website where all public notices for procurement opportunities are located or on the Department of General Services' central electronic procurement system under the "Future Procurement" listing.

D. In addition to the notice requirement in subsection C, any such governmental agency shall provide the opportunity for comment by or the submission of information from the private sector on each such intended purchase.

E. The provisions of this section shall not apply to mandatory purchases pursuant to § 53.1-47 or contracts specifically exempted pursuant to Article 3 (§ 2.2-4343 et seq.) of the Virginia Public Procurement Act.

F. The provisions of this section shall not apply to services provided by central service state agencies, activities operated as an internal service fund of the Commonwealth, or purchases from public institutions of higher education.

2015, c. 736.



§ 2.2-615. Short title

This chapter shall be known and may be cited as the "Implementation of Federal Mandates Act".

1995, c. 604, § 2.1-795; 2001, c. 844.



§ 2.2-616. Legislative declaration

A. In enacting this chapter, the General Assembly employs its legislative authority to establish that the people of Virginia, acting through their elected officials in Virginia government, have the responsibility and authority to establish policy in and for Virginia pertaining to federal programs mandated in federal statutes.

B. The intent of the General Assembly is to assure the primacy of the Commonwealth's legal and political authority to implement in and for Virginia the policy mandated by federal statutes and to vigorously challenge and scrutinize the extent and scope of authority asserted by federal executive branch agencies when federal agency actions and interpretations are inconsistent with Virginia policy and exceed the lawful authority of the federal government or are not required by federal law.

C. In this connection the General Assembly finds and declares that:

1. The power to implement federal policies in and for Virginia is central to the ability of the people of Virginia to govern themselves under a federal system of government; and

2. Any implementation of federal policies in and for Virginia by federal executive branch agencies that is contrary to fundamental notions of federalism and self-determination must be identified and countered.

D. The General Assembly further finds and declares that:

1. There is an urgent need to modify federal mandates because the implementation of these mandates by the Commonwealth wastes the financial resources of local governments, the citizens of Virginia and the Commonwealth and does not properly respect the rights of the Commonwealth, local governments, and citizens.

2. The state government has an obligation to the public to do what is necessary to protect the rights of Virginia citizens under federal law while minimizing or eliminating any additional cost or regulatory burden on any citizen of the Commonwealth.

3. The Tenth Amendment to the United States Constitution directs that powers that are not delegated to the United States are reserved to the states or to the people. Virginia, as one of the sovereign states within the Union, has constitutional authority to enact laws protecting the environment of the Commonwealth and safeguarding the public health, safety, and welfare of the citizens of Virginia. However, this authority has too often been ignored by the federal government, as the federal government has intruded more and more into areas that must be left to the states. It is essential that the dilution of the authority of state and local governments be halted and that the provisions of the Tenth Amendment be accorded proper respect.

4. Current federal regulatory mandates, as reflected in federal administrative regulations, guidelines, and policies, often do not reflect the realities of Virginia and federal regulators frequently do not understand the needs and priorities of the citizens of Virginia.

5. The citizens of the Commonwealth can create and wish to create innovative solutions to Virginia's problems, but the current manner in which legal challenges to state policies and federal programmatic substitutions of state programs are handled does not allow the Commonwealth the flexibility it needs. It is not possible for the Commonwealth of Virginia to effectively and efficiently implement the provisions of federal statutes unless the burden to prove the insufficiency of the Commonwealth's efforts to implement federal requirements is shifted to the person or agency who asserts such insufficiency.

6. The provisions of this chapter will better balance the exercise of the powers of the federal government and the powers reserved to the states. In addition, the application of this chapter ultimately will bring about greater protection for the Commonwealth and the nation because it will direct the Commonwealth to implement federal statutes at the least possible cost, thereby freeing more moneys for other needs.

7. The purpose of this chapter is to ensure that federal mandates implemented in Virginia comply with state policy as established by the General Assembly.

1995, c. 604, § 2.1-796; 2001, c. 844.



§ 2.2-617. Definitions

As used in this chapter, unless the context requires otherwise:

"Federal statute" means a federal statute that is in accord with the United States Constitution imposing mandates on state or local governments, which may include, but is not limited to, the following:

1. The Safe Drinking Water Act, 42 U.S.C. § 300f, et seq., as amended;

2. The Clean Air Act, 42 U.S.C. § 7401, et seq., as amended;

3. The Federal Water Pollution Control Act, 33 U.S.C. § 1251, et seq., as amended;

4. The Solid Waste Disposal Act, 42 U.S.C. § 3251, et seq., as amended;

5. The Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901, et seq., as amended;

6. The Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. § 9601, et seq., as amended;

7. The Superfund Amendments and Reauthorization Act of 1986, P.L. 99-499, as amended;

8. The Endangered Species Act of 1973, 16 U.S.C. § 1531, et seq., as amended;

9. The Asbestos School Hazard Abatement Statute, 20 U.S.C. § 4011, et seq., as amended;

10. The Brady Handgun Violence Prevention Act of 1993, P.L. 101-336, as amended;

11. The Commercial Motor Vehicle Safety Act of 1986, 49 U.S.C. § 2501, et seq., as amended;

12. The Family and Medical Leave Act of 1993, P.L. 103-3, as amended;

13. The Emergency Planning and Community Right-to-Know Act, P.L. 99-145 and 99-499, as amended;

14. The Federal, State, and Local Partnership for Education Improvement Program, 20 U.S.C. § 1751, et seq., as amended;

15. The National Voter Registration Act of 1993, P.L. 103-31, as amended;

16. The Federal School Lunch Program and School Breakfast Program, 42 U.S.C. §§ 1751 and 1773, P.L. 101-336, as amended;

17. The Federal Social Services and Medicaid Requirements, 42 U.S.C. § 1396, et seq., as amended;

18. The Federal Highway Safety Programs; and

19. The Intermodal Surface Transportation Efficiency Act of 1991, P.L. 102-240, as amended.

1995, c. 604, § 2.1-797; 2001, c. 844.



§ 2.2-618. State programs to implement federal statutes

Any agency of the executive branch of state government that is authorized to develop a state program to implement any mandates contained in a federal statute shall develop the state program and adopt any necessary regulations using the following criteria:

1. State programs shall be developed by the agency to meet the requirements of federal statutes in good faith with a critical view toward any federal regulations, guidelines, or policies.

2. State programs shall be developed with due consideration of the financial restraints of the Commonwealth, local governments, and the citizens of Virginia.

3. Any state program that implements the goals of the federal statute shall use the most efficient method possible with careful consideration given to cost of the program and the impact of the program on Virginia citizens and local governments, and the long-range public health, safety, and welfare of citizens of the Commonwealth.

1995, c. 604, § 2.1-798; 2001, c. 844.



§ 2.2-619. Governor to report to the General Assembly

A. The Governor shall report to the General Assembly regarding the proposed implementation of this section.

B. If any state program is authorized or mandated by a federal statute, no state funds for the program shall be appropriated unless:

1. The state program is necessary to protect the public health, safety, and welfare;

2. The state program is necessary to implement the federal statute;

3. The operation of the state program benefits the state by providing a cost-effective implementation of the federal statute by the Commonwealth, local government, and business; or

4. The state program benefits the Commonwealth, local government, and business by providing a cost-effective means to meet a higher public health, safety, and welfare standard established under state law.

C. Each agency making a budget request for state appropriations for a state program authorized or mandated by federal statute shall include in its budget request citations to the federal constitutional provisions and the state constitutional or statutory provisions that authorize the state program. The Governor shall review the budget request and determine whether additional state statutory authority is required in order to implement the state program and shall make recommendations to the General Assembly.

D. The General Assembly, after receiving a recommendation from the Governor, shall determine whether a state program is necessary and whether federal constitutional authority and state constitutional or statutory authority exist. The General Assembly shall review toward the interpretation of the federal statute found in federal regulations, guidelines, or policies. Appropriation of state funds for a state program shall constitute the General Assembly's determination that the state program is necessary and that federal constitutional authority and state constitutional or statutory authority exist. State appropriations may not be based solely on requirements found in regulations, guidelines, or policies of a federal agency.

E. Prior to recommending to the General Assembly any budget for an agency that is charged with implementing federal mandates, the Governor shall request that the agency provide information to the Department of Planning and Budget regarding any monetary savings for the state and any reduction in regulatory burdens on the public and on local governments that could be or have been achieved through the development of state policies that meet the intent of the federal statute but do not necessarily follow all applicable federal regulations, guidelines, or policies. The agency shall also provide advice to the Department of Planning and Budget regarding any changes in law that are necessary to provide the agency with the authority to implement state policies in such a way as to create additional savings or greater reductions in regulatory burdens. The Department of Planning and Budget shall review and compile the information received from agencies pursuant to this section and shall include recommendations in the executive budget.

F. For purposes of this section, "state program" shall not include any portion of a program that is funded with nontax or nonfee revenue, or both, which state authorities are required to administer in a trusteeship or custodial capacity and that are not subject to appropriation by the General Assembly.

1995, c. 604, § 2.1-799; 2001, c. 844.



§ 2.2-620. Establishment of the Capitol District as the seat of government of the Commonwealth

A. For administrative purposes, the area that encompasses the seat of government of the Commonwealth shall be referred to as the "Capitol District."

B. The term "Capitol District" shall be geographically defined as the area in Richmond, Virginia, contained within the centerline of East Broad Street between its intersections with the centerline of Eighth Street and the Interstate 95 overpass, the centerline of Eighth Street between its intersections with the centerlines of East Broad Street and Main Street, the centerline of Main Street between its intersections with the centerline of Eighth Street and the Interstate 95 overpass, and the overpass of Interstate 95 between its intersections with the centerlines of East Broad Street and Main Street, and all buildings and property owned or leased by the Commonwealth within such area.

C. Nothing in this section shall be construed to restrict (i) the authority of the legislative, executive, or judicial branch of state government in the administration of its employees or facilities within the Capitol District or to grant any additional authority or responsibility to any government agency or entity (ii) the law-enforcement authority of the police department of the City of Richmond within the Department's jurisdiction.

2008, c. 548.



§ 2.2-621. Grants by the Commonwealth; certification of employment

Every state agency may require as a condition of receiving any grant or other incentive that is based on employment goals, a recipient company must provide copies of employer quarterly payroll reports that have been provided to the Virginia Employment Commission to verify the employment status of any position included in the employment goal.

As used in this section, "state agency" means the same as that term is defined in § 2.2-4347.

2013, c. 547.



§ 2.2-700. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 60.



§ 2.2-800. Department of Accounts created; appointment of Comptroller; oath

A. There is created a Department of Accounts (the "Department"). The Director of the Department shall be known as the Comptroller. He shall be appointed by the Governor to serve at his pleasure.

B. The Comptroller shall, under the direction and control of the Governor, exercise the powers and perform the duties conferred or imposed upon him by law and perform such other duties as may be required by the Governor.

C. The Comptroller, before entering upon the discharge of his duties, shall take an oath that he will faithfully and honestly execute the duties of his office.

Code 1950, §§ 2-160, 2-161; 1958, c. 124; 1966, c. 677, §§ 2.1-192, 2.1-194; 1976, c. 728; 1984, c. 720; 2001, c. 844.



§ 2.2-801. Comptroller to appoint administrative assistants, etc

A. The Comptroller shall appoint the administrative assistants, deputies and clerks allowed by law.

B. The Comptroller shall appoint administrative assistants, who shall have authority to act for and perform the duties of the Comptroller under his direction, supervision and control, and in the absence of the Comptroller to perform all the duties of the office. Of such absence, the others shall be informed. When the absence of the Comptroller is to be for more than five days at a time, notice thereof shall be given to the Governor.

C. In the event the administrative assistant is incapacitated from performing his duties during the absence of the Comptroller, the Governor shall designate some other person in the office to act during the absence of the Comptroller, and in the event of the removal, resignation or death of the Comptroller, the administrative assistant shall perform all the duties of the office until the vacancy is filled in the manner prescribed by law.

D. Such officers and their sureties shall be liable for any default or breach of duty of their administrative assistants respectively during their absence.

1950, §§ 2-145, 2-146, 2-147, 2-148; 1966, c. 677, §§ 2.1-173, 2.1-174, 2.1-175, 2.1-176; 2001, c. 844.



§ 2.2-802. General accounting and clearance through Comptroller

In the Department the Comptroller shall maintain a complete system of general accounting to comprehend the financial transactions of every state department, division, officer, board, commission, institution or other agency owned or controlled by the Commonwealth, whether at the seat of government or not. All transactions in public funds shall clear through the Comptroller's office.

Code 1950, § 2-162; 1958, c. 124; 1966, c. 677, § 2.1-195; 2001, c. 844.



§ 2.2-803. Financial accounting and control

A. Unified financial accounting and control shall be established through the departments and agencies of the Commonwealth, in the manner prescribed in this chapter.

The Comptroller shall prescribe what accounts shall be kept by each state agency in addition to the system of general accounting maintained in the Comptroller's office. In prescribing what accounts shall be kept by each state agency, the Comptroller shall take care that there shall be no unnecessary duplication.

B. The Comptroller shall direct the development of a modern, effective and uniform system of bookkeeping and accounting, to include (i) an efficient system of checks and balances between the officers at the seat of the government entrusted with the collection and receipt, custody and disbursement of the revenues of the Commonwealth; and (ii) a system of accounting, applicable to all state officers, departments, boards, commissions, agencies, and penal, educational and eleemosynary institutions maintained in whole or in part by the Commonwealth, which shall be suitable to their respective needs, considering their relation to each other and their relation to subordinate officers and officials. All systems so developed shall require the approval and certification of the Auditor of Public Accounts that they are adequate for purposes of audit and financial control.

As to the collection of debts owed, the system of bookkeeping and accounting shall permit any state agency to refrain from collecting any amount owed to it if the administrative cost of collection likely would exceed the amount owed. The Comptroller shall develop other policies and procedures to reduce the costs of collecting debts owed to state agencies.

As to the operation of merchandising activities, or other centralized support services provided by one state agency to other state agencies for which charges are made, the system of accounting shall be designed to reflect all charges properly allocable so that the net profit or loss therefrom shall be reflected. In the furtherance of this objective the Joint Legislative Audit and Review Commission may direct the Comptroller to establish under such terms and conditions as they may determine internal service fund accounts on his books and record therein the receipts and expenditures of these several functions. The Comptroller shall provide the agencies responsible for the operations of these functions with working capital advances with which to finance the operations pursuant to appropriations made by law. The Joint Legislative Audit and Review Commission may direct the Comptroller to transfer excess fund balances to the general fund or to remove from his books internal service fund accounts that are no longer considered appropriate and record the necessary transfer of funds.

Unit prices of services rendered by internal service funds shall be fixed so that all costs properly allocable to providing the service shall be fully recoverable.

C. The Comptroller shall maintain a full explanation of all systems of accounting devised and adopted in furtherance of this section, but no copyright system shall be adopted that shall entail additional cost upon the Commonwealth by reason of such copyright. The systems of accounting shall be communicated by the Comptroller to the officials affected thereby, and he shall as soon as possible instruct the officials as to the systems of accounting.

D. Should any of the state offices, departments, boards, commissions, agencies, or institutions refuse or neglect to adopt the systems of accounting developed by the Comptroller, then upon suit of the Attorney General a writ of mandamus will lie to the Supreme Court to compel the adoption. It shall be the duty of the Attorney General to promptly institute such suit in any such case.

1975, c. 323, § 2.1-196.1; 1976, c. 533; 1984, c. 612; 2001, c. 844; 2006, c. 340.



§ 2.2-803.1. Processing of payroll and other transactions by certain institutions of higher education

A. The College of William and Mary; George Mason University; James Madison University; Old Dominion University; the University of Virginia, including the College at Wise; Virginia Commonwealth University; Virginia Military Institute; and Virginia Polytechnic Institute and State University shall each process the payroll of its respective college or university employees as provided in the memoranda of understanding between the Department of Accounts and each such institution implementing a pilot program granting relief from rules, regulations, and reporting requirements pursuant to subdivision E 1 of Item 330 of Chapter 966 of the Acts of Assembly of 1994 as continued in effect by subsection B of Item 271 of Chapter 899 of the Acts of Assembly of 2002 .

B. The College of William and Mary; George Mason University; James Madison University; Old Dominion University; Radford University; the University of Virginia, including the College at Wise; Virginia Commonwealth University; Virginia Military Institute; and Virginia Polytechnic Institute and State University shall each process its respective nonpayroll disbursements, receipts, and expenditures as provided in the memoranda of understanding between the Department of Accounts and each such institution implementing a pilot program granting relief from rules, regulations, and reporting requirements pursuant to subdivision E 1 of Item 330 of Chapter 966 of the Acts of Assembly of 1994 as continued in effect by subsection B of Item 271 of Chapter 899 of the Acts of Assembly of 2002 . "Nonpayroll disbursements, receipts, and expenditures" shall include all disbursements, receipts, and expenditures, other than payroll as described in subsection A. Such disbursements, receipts, and expenditures shall include, but are not limited to, travel reimbursements, revenue refunds, cash receipts, disbursements for vendor payments, petty cash, and interagency payments.

2003, c. 457.



§ 2.2-804. Recovery of certain improper payments to state officers and employees

A. Any officer or employee of the Commonwealth who obtains any compensation or payment to which the officer or employee is not entitled shall be liable for repayment to the employer. Such recipient officer or employee shall not be liable for repayment if the recipient officer or employee proves by a preponderance of the evidence that the improper payment occurred through no fault of the recipient officer or employee and such officer or employee had no actual knowledge of the error and could not have reasonably detected the error.

B. Any officer or employee of the Commonwealth who authorizes any other officer or employee to obtain any compensation or payment to which the recipient officer or employee is not entitled, where such authorization is made with actual or constructive knowledge that the recipient officer or employee was not entitled to such compensation or payment, shall be liable for repayment to the employer.

C. When a change or error in records results in any officer or employee receiving any compensation or payment to which he is not entitled, upon discovery of the improper payment the employer shall take appropriate action to correct the error as soon as practicable and adjust future payments to the correct compensation or payment amount.

D. If the officer or employee leaves state service, liability is disputed, or recovery cannot otherwise be accomplished, the employer shall request the Attorney General to bring an action for restitution pursuant to this section in accordance with the Virginia Debt Collection Act (§ 2.2-4800 et seq.). Claims under this section may be compromised pursuant to and consistent with § 2.2-514.

E. If the officer or employee (i) does not dispute liability under subsection A or B, (ii) receives overpayments stemming from erroneous good faith under-withholdings for retirement, health insurance, or other benefit program enrollments, (iii) receives overpayments of less than $500 from erroneous good faith wage, salary, or expense reimbursements, or (iv) is determined to be liable by a court of competent jurisdiction, the employer shall be authorized to use payroll deductions to recover the erroneous payments made to the officer or employee. Payroll deductions made pursuant to this section shall be limited to 25 percent of disposable earnings as defined in subsection (d) of § 34-29.

F. The provisions of this section shall apply to all officers and employees of the Commonwealth whether or not exempt from the provisions of Chapter 29 (§ 2.2-2900 et seq.).

G. The provisions of this section shall not apply to good faith disbursements made to beneficiaries of the Virginia Retirement System.

1998, c. 876, § 2.1-196.2; 2001, c. 844; 2012, c. 307.



§ 2.2-805. Fiscal year

The fiscal year shall commence on the first day of July and end on the thirtieth day of June.

Code 1950, § 2-165; 1966, c. 677, § 2.1-197; 2001, c. 844.



§ 2.2-806. Reports and payments by city and county treasurers, and clerks of court; deposits of state income tax payments

A. All county and city treasurers receiving state income tax payments, whether from taxpayers or from the commissioner of the revenue, shall deposit the payments, within one banking day of receipt, into an account of the state treasury. The treasurers shall maintain a record of the date on which the payments are received and the date on which the payments are deposited into the state treasury. The Auditor of Public Accounts shall either prescribe or approve the treasurer's record-keeping system and shall audit such records as provided for in Chapter 14 (§ 30-130 et seq.) of Title 30. Reporting of the deposits shall be in accordance with subsection B.

B. All county and city treasurers and clerks of courts receiving state moneys shall deposit promptly all state moneys and, in the manner directed by the State Treasurer, shall transfer state moneys into an account of the state treasury twice each week and submit a report of state moneys being transferred. However, except for state income tax payments that shall be controlled by subsection A, state moneys received amounting to less than $5,000 may be transferred into an account of the state treasury once each week.

Code 1950, § 2-166; 1966, c. 677, § 2.1-198; 1982, c. 292; 1987, c. 511; 1991, c. 485; 2001, c. 844.



§ 2.2-807. Monthly reports of state departments, divisions, etc., receiving public funds

Every state department, division, officer, board, commission, institution or other agency owned or controlled by the Commonwealth, whether at the seat of government or not, including county and city treasurers and clerks of courts, collecting or receiving public funds, or moneys from any source whatever, belonging to or for the use of the Commonwealth, or for the use of any state agency, and paying the same to the State Treasurer, or depositing the same to his credit in pursuance of law, shall, on or before the tenth day of each month, or oftener if so directed by the Comptroller, report to the Comptroller in such manner as he may direct, the amount collected or received and paid into the state treasury for the preceding calendar month or other period designated by the Comptroller. The report shall show also the dates of payments to or deposits to the credit of the State Treasurer.

Code 1950, § 2-167; 1966, c. 677, § 2.1-199; 2001, c. 844.



§ 2.2-808. Collection of delinquent taxes

Whenever, by any section of this Code, the Comptroller is required or is authorized to collect any delinquent taxes, he shall refer the matter to the Tax Commissioner, who shall at once proceed to collect the same and may employ such legal process as may be necessary for that purpose. When so collected the Tax Commissioner shall pay the same into the state treasury.

Code 1950, § 2-167.1; 1966, c. 677, § 2.1-200; 2001, c. 844.



§ 2.2-809. When accounts on Comptroller's books to be balanced; general ledger of accounts

All unsettled accounts on the books of the Comptroller shall be balanced on the last day of each fiscal year, and the balances brought forward on the first day of the new fiscal year. For this purpose there shall be a general ledger of accounts, which shall be kept to show the balances due to or from the Commonwealth.

Code 1950, § 2-169; 1966, c. 677, § 2.1-202; 2001, c. 844.



§ 2.2-810. Judges and clerks to certify to Supreme Court lists of all allowances made by courts

The judge of every court of the Commonwealth making an allowance for the payment of any sum out of the state treasury shall certify to the Supreme Court a list of all allowances at least monthly, the date of the making and the amount of such allowance, and to whom made. A certificate of all allowances made by such court shall be made up by the clerk of the court and forwarded to the Supreme Court. The form of the certificate shall be prescribed by the Supreme Court, and it shall be made on blanks prepared by them and furnished the judges and clerks of the several courts of the Commonwealth. The Comptroller shall not draw any warrant on the State Treasurer in satisfaction of any allowance made by any court of the Commonwealth until the Supreme Court has received notification of the allowance by the court of the claim and approved the allowance for payment.

Code 1950, § 2-172; 1966, c. 677, § 2.1-204; 1978, c. 195; 1979, c. 509; 2001, c. 844.



§ 2.2-811. Cancellation of state bonds received in settlement of claims

All bonds of the Commonwealth that are received by the Comptroller in the settlement of claims of the Commonwealth against the sureties of treasurers, sheriffs, or other officers, or in settlement of any other claim, shall be turned over by him to the Treasury Board, who shall cancel the bonds according to law.

Code 1950, § 2-173; 1966, c. 677, § 2.1-205; 2001, c. 844.



§ 2.2-812. What Comptroller may do with old books and papers

The Comptroller may dispense with all noncurrent books, papers, invoices, financial documents, and similar papers belonging to his office in a manner prescribed by the Virginia Public Records Act (§ 42.1-76 et seq.) in coordination with the needs of the Auditor of Public Accounts.

Code 1950, § 2-174; 1960, c. 240; 1966, c. 677, § 2.1-206; 1981, c. 514; 2001, c. 844.



§ 2.2-813. Annual report of Comptroller to Governor

The Comptroller shall make a preliminary annual report to the Governor on or before August 15. The Governor shall submit the preliminary report to the General Assembly within thirty days of its receipt. The Comptroller shall provide a final annual report on or before December 15. The report shall include (i) financial statements that are prepared, insofar as practical as determined by the Comptroller and the Auditor of Public Accounts, in accordance with generally accepted accounting principles; (ii) supplementary statements prepared on the budgetary basis of accounting; (iii) information provided by the State Treasurer on the status of bonded debt in the Commonwealth and the future general fund requirements for such debt; and (iv) other information deemed necessary by the State Treasurer. The Comptroller and the State Treasurer shall also make other reports at such times as the Governor may require.

Code 1950, § 2-175; 1960, c. 84; 1966, c. 677, § 2.1-207; 1984, c. 378; 1992, c. 327; 2001, c. 844.



§ 2.2-813.1. Biannual disclosure by Comptroller of revenue sources collected

The Comptroller shall post on the Internet website for the Department of Accounts the following information according to the following schedule: (i) no later than October 1 of each year, the total amount of each revenue source collected by the Commonwealth for the most recent six-month period ending June 30, and (ii) no later than April 1 of each year, the total amount of each revenue source collected by the Commonwealth for the most recent six-month period ending December 30. The Comptroller shall include in the information posted any Auditor of Public Accounts control findings that any revenue source was used for any purpose other than the purpose originally established in law for such revenue source.

This section may be referred to as the Virginia Truth in Revenue Source Reporting Act.

2003, c. 174.



§ 2.2-813.2. Biannual disclosure by Comptroller of other obligations of the Commonwealth

To assist in the managing, planning, and budgeting of the state's financial resources, the Comptroller, in conjunction with the Secretary of Finance, shall report biannually to the Governor and the members of the General Assembly each off-balance sheet financial obligation of the Commonwealth, itemized by agency, board, institution, or authority of the Commonwealth, and such other obligations of the Commonwealth that are estimated by the Comptroller to be incurred.

2007, c. 62.



§ 2.2-814. To whom claims presented; Comptroller to furnish forms

A. Any person having any pecuniary claim against the Commonwealth upon any legal ground shall present the same to the head of the department, division, institution or agency of the Commonwealth responsible for the alleged act or omission which, if proved, gives rise to the claim. If, however, the claimant cannot identify the alleged act or omission with any single department, division, institution or agency of the Commonwealth, then the claim shall be presented to the Comptroller.

B. The Comptroller shall supply the several clerks of record and, upon request, each head of a department, division, institution or agency mentioned in subsection A with the necessary forms to be used by them for accounts payable out of the state treasury.

Code 1950, §§ 2-193, 2-194; 1960, c. 240; 1966, c. 677, §§ 2.1-223.1, 2.1-223.2; 2001, c. 844.



§ 2.2-815. Claims to be examined and forwarded to Comptroller; what Comptroller may allow

A. Every claim authorized to be presented to the Comptroller or to the head of a department, division, institution or agency shall be examined by the person to whom it is presented and forwarded with appropriate supporting papers and recommendations without unreasonable delay to the Comptroller, who shall promptly allow the amount that appears to be due.

B. No allowance made by order of any court of record shall be paid out of the state treasury, unless presented to the Comptroller for payment within two years from the date of the allowance.

Code 1950, §§ 2-196, 2-197; 1966, c. 677, §§ 2.1-223.3, 2.1-223.4; 2001, c. 844.



§ 2.2-816. When Comptroller may refer claim to Governor

Whenever a claim cannot be allowed solely because it was not presented within the time prescribed by § 8.01-255, the Comptroller may, within three years after the claim might have been presented, refer the same to the Governor, who may direct payment of all or any part of the claim.

Code 1950, § 2-199; 1966, c. 677, § 2.1-223.6; 1977, c. 624; 2001, c. 844.



§ 2.2-900. Repealed

Repealed by Acts 2013, c. 482, cl. 2, effective January 1, 2014.



§ 2.2-904.2. Repealed

Repealed by Acts 2012, cc. 774, 775, cl. 2.



§ 2.2-905. Repealed

Repealed by Acts 2008, cc. 387 and 689, cl. 2.



§ 2.2-1000. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 9.



§ 2.2-1100. Creation of Department; appointment of Director; duties

A. There is created a Department of General Services (the Department), which shall be headed by a Director appointed by the Governor to serve at his pleasure.

B. The Director of the Department shall, under the direction and control of the Governor, exercise the powers and perform the duties conferred or imposed upon him by law and perform such other duties as may be required by the Governor. The Director shall be responsible for the overall supervision of the Department's divisions, programs and personnel. Under his direction the Department shall serve as an agency whose services are primarily for the support of other state agencies in carrying out their programs. The head of each division shall, under the direction and control of the Director, exercise the powers and perform the duties conferred by this chapter as they pertain to his division and perform such other duties as required by the Director.

C. Whenever in this title and in the Code of Virginia, reference is made to a division, department or agency transferred to this Department, it shall mean the Department of General Services, through the division to which the powers and duties of that division, department or agency are assigned. Notwithstanding anything in this section to the contrary, the Director shall have the authority to create new divisions within the Department and to assign or reassign the duties of the Department's divisions to whatever divisions as may best perform them.

1977, c. 672, §§ 2.1-422, 2.1-423, 2.1-425; 1978, c. 255; 1984, c. 720; 2001, c. 844; 2005, c. 385.



§ 2.2-1101. Creation of internal service fund accounts

Upon written request of the Director of the Department, the Joint Legislative Audit and Review Commission may direct the Comptroller to establish internal service fund accounts on his books and record the receipts and expenditures for appropriate functions of the Department. The Comptroller shall provide the Department with working capital advances with which to finance these operations pursuant to appropriations made by law. Charges for services rendered sufficient to offset costs involved in these operations shall be established.

1977, c. 672, § 2.1-425; 1978, c. 255; 2001, c. 844.



§ 2.2-1102. Additional powers of Department

A. The Department shall have the following additional powers, all of which, with the approval of the Director of the Department, may be exercised by a division of the Department with respect to matters assigned to that division:

1. Prescribe regulations necessary or incidental to the performance of duties or execution of powers conferred under this chapter; and

2. Establish fee schedules that may be collectible from users when general fund appropriations are not applicable to the services rendered.

B. All statewide contracts and agreements made and entered into by the Department for the purchase of computers, software, supplies, and related peripheral equipment and services shall provide for the inclusion of counties, cities, and towns in such contracts and agreements. For good cause shown, the Secretary of Administration may disapprove the inclusion from a specific contract or agreement.

C. The Department may operate or provide for the operation of hazardous waste management facilities.

1977, c. 672, § 2.1-424; 1986, c. 492, § 2.1-425.2; 1995, c. 357; 2001, c. 844.



§ 2.2-1103. Division of Consolidated Laboratory Services

Within the Department shall be created the Division of Consolidated Laboratory Services (the "Division"), which shall provide certain laboratory services, including research and scientific investigations, for various agencies of the Commonwealth in an efficient, effective and professional manner. The provisions of this article shall in no manner limit the authority and responsibilities of institutions of higher education from conducting laboratory services, research and scientific investigations independently of the Division.

Code 1950, § 32-31.1; 1972, c. 741; 1977, c. 672, § 2.1-426; 1990, c. 825; 2001, c. 844.



§ 2.2-1104. Laboratory, testing, and analytical functions

A. The Division shall provide, but is not limited to, the following specific laboratory, testing and analytical functions:

1. Maintain laboratories for the examination of clinical material and pathological specimens submitted by members of the medical profession of the Commonwealth and for which the Division may charge fees to recover full costs.

2. Provide laboratory services for the testing and analysis of various products, foods, drinks, economic poisons and other materials regulated or controlled by the Commonwealth.

3. Provide laboratory services for the analysis and examination of samples and materials related to environmental control.

4. Establish and conduct programs of inspection and certification of other laboratories in the Commonwealth as mandated by the federal Safe Drinking Water Act (P.L. 93-523) and state requirements pursuant to that Act.

B. No fee shall be charged for the analyses of water samples that are required by regulations of the Department of Health or for feed and fertilizer samples that are required by regulations of the Department of Agriculture and Consumer Services.

C. The Division may provide, upon request of any law-enforcement agency, chemical and microbiological testing and analytical functions related to any criminal investigation. Nothing in this section shall be construed to limit or preclude the Department of Forensic Science from conducting all necessary testing and analytical functions associated with any criminal investigation.

D. Upon request of a bidder on any state contract that requires the Division to test or analyze the product being offered by the bidder, the Director of the Division of Purchases and Supply may allow such bidder or his representative to witness the test or analysis.

E. The Division shall provide for security and protection of evidence, official samples and all other samples submitted to the Division for analysis or examination.

1977, c. 672, §§ 2.1-429, 2.1-430; 1984, c. 275; 1986, c. 610; 1989, cc. 53, 409; 1990, c. 825; 1992, cc. 747, 873; 1996, c. 355; 2001, c. 844; 2005, cc. 868, 881.



§ 2.2-1105. Environmental laboratory certification program

A. The Division shall by regulation establish a program for the certification of laboratories conducting any tests, analyses, measurements, or monitoring required pursuant to Chapter 13 (§ 10.1-1300 et seq.) of Title 10.1, the Virginia Waste Management Act (§ 10.1-1400 et seq.), or the State Water Control Law (§ 62.1-44.2 et seq.). The program shall include, but need not be limited to, minimum criteria for (i) laboratory procedures, (ii) performance evaluations, (iii) supervisory and personnel requirements, (iv) facilities and equipment, (v) analytical quality control and quality assurance, (vi) certificate issuance and maintenance, (vii) recertification and decertification, and (viii) granting partial and full exemptions from the program based on compliance and performance. The regulations shall be promulgated only after adoption of national accreditation standards by the National Environmental Laboratory Accreditation Conference sponsored by the United States Environmental Protection Agency. The purpose of the program shall be to ensure that laboratories provide accurate and consistent tests, analyses, measurements and monitoring so that the goals and requirements of Chapter 13 of Title 10.1, the Virginia Waste Management Act, and the State Water Control Law may be met.

B. Once the certification program has been established, laboratory certification shall be required before any tests, analyses, measurements or monitoring performed by a laboratory after the effective date of such program may be used for the purposes of Chapter 13 (§ 10.1-1300 et seq.) of Title 10.1, the Virginia Waste Management Act, and the State Water Control Law.

C. The Division shall by regulation establish a fee system to offset the costs of the certification program. The regulations shall establish fee categories based upon the types of substances for which tests, analyses, measurements or monitoring are performed. The fees shall be used solely for offsetting the costs of the laboratory certification program.

D. The Division shall develop procedures for determining the qualifications of laboratories located in jurisdictions outside of Virginia to conduct tests, analyses, measurements or monitoring for use in Virginia. Laboratories located outside of Virginia that are certified or accredited under a program determined by the Division to be equivalent to the program established under this section shall be deemed to meet the certification requirements.

E. In addition to any other penalty provided by law, laboratories found to be falsifying any data or providing false information to support certification shall be decertified or denied certification.

F. Any laboratory subject to this section may petition the Director of the Division for a reasonable variance from the requirements of the regulations promulgated under this section. The Division may grant a reasonable variance if the petitioner demonstrates to the Director's satisfaction that (i) the proposed variance will meet the goals and purposes of the provisions of this section or regulation promulgated under this section, and (ii) the variance does not conflict with federal or state law or regulations. Any petition submitted to the Director is subject to the Administrative Process Act (§ 2.2-4000 et seq.).

G. The provisions of this section shall not apply to laboratories when performing tests, analyses, measurements, or monitoring, using protocols pursuant to § 10.1-104.2 to determine soil fertility, animal manure nutrient content, or plant tissue nutrient uptake for the purposes of nutrient management.

1997, c. 652, § 2.1-429.01; 2001, c. 844; 2003, c. 580; 2012, cc. 99, 753.



§ 2.2-1106. Consolidation of other laboratories

The Director of the Department may take in and absorb within the Division any laboratory activity that is owned and operated by a political subdivision of the Commonwealth that will conform to the duties and responsibilities of the Division. Any costs that may accrue to the Commonwealth as a result of the consolidation shall be paid out of funds specifically appropriated for this purpose by the appropriation act.

1987, c. 369, § 2.1-429.4; 1996, cc. 366, 447; 2001, c. 844.



§ 2.2-1107. Disposal of certain hazardous materials

Any material seized in a criminal investigation and deemed to be hazardous to health and safety, may be disposed of upon written application of the Division to the attorney for the Commonwealth in the city or county where the material is seized or where any criminal prosecution in which such material is proposed to be evidence is pending. Upon receipt, the attorney for the Commonwealth shall file the application in the circuit court of such county or city. A sworn analysis report signed by a person designated by the Director of the Division shall accompany the application for disposal and shall clearly identify and designate the material for disposal. The application shall state the nature and quantity of the hazardous materials, the location where seized, the person from whom the materials were seized, and the manner in which the material shall be destroyed. Where the ownership of the hazardous material is known, notice shall be given to the owner at least three days prior to any hearing relating to the destruction, and, if any criminal charge is pending in any court as a result of the seizure, notice shall be given to the accused if other than the owner. Upon receipt of the analysis report and the application, the court may order the destruction of all, or a part of, the material; however, a sufficient and representative quantity of the material shall be retained to permit an independent analysis when a criminal prosecution may result from the seizure. A return under oath, reporting the time, place and manner of destruction shall be made to the courts. Copies of the analysis report, application, order and return shall be made a part of the record of any criminal prosecution. The sworn analysis report shall be admissible as evidence to the same extent as the disposed-of material would have been admissible.

Code 1950, § 32-31.6:1; 1976, c. 576; 1977, c. 672, § 2.1-432; 1990, c. 825; 2001, c. 844.



§ 2.2-1108. Disposal of certain other property

Personal property, including drugs, not subject to be disposed of under § 2.2-1107, which has been submitted to the Division for analysis or examination and that has not been reclaimed by the agency submitting the property for analysis or examination, may be disposed of by the Division in accordance with this section if, after the expiration of 120 days after the receipt by the Division of the property, (i) the Director notifies the circuit court of the county or city from which the property was taken, in writing, that the analysis or examination has been completed and (ii) a report is given to the submitting agency that the property has not been reclaimed by the agency and the Division proposes to dispose of the property. The notice shall state the nature and quantity of the property, the location where seized, the name of the accused, if known, and the proposed method of disposing of the property. When the ownership of the property is known, a copy of the notice shall be sent simultaneously with the notice to the court to the owner, or, if any criminal charge is pending in any court relating to the property, the copy shall be sent to the accused at his last known address. Notice shall be by certified mail. The court, within thirty days after receipt of the notice, may direct that the property be disposed of by the Division by an alternative method designed to preserve the property, at the expense of the agency submitting the property to the Division. If the court does not so direct within such thirty-day period, then the Division may dispose of the property by the method set out in the notice. Copies of the analysis report and notice shall be made a part of the record of any criminal prosecution. The report, if sworn to, shall be admissible as evidence to the same extent as the disposed of property would have been admissible.

1978, c. 317, § 2.1-432.1; 1990, c. 825; 2001, c. 844.



§ 2.2-1109. Division of Purchases and Supply established

Within the Department shall be created a Division of Purchases and Supply (the "Division"), which shall exercise the powers and duties described in this article.

1977, c. 672, § 2.1-435; 2001, c. 844.



§ 2.2-1110. Using agencies to purchase through Division of Purchases and Supply; exception

A. Except as provided by § 2.2-2012 or otherwise directed and authorized by the Division or in the Code of Virginia, every authority, department, division, institution, officer, agency, and other unit of state government, hereinafter called the using agency, shall purchase through the Division all materials, equipment, supplies, printing and nonprofessional services of every description, whenever the whole or a part of the costs is to be paid out of the state treasury. The Division shall make such purchases in conformity with this article.

The Division shall maintain the Department of General Services' central electronic procurement system. At a minimum this procurement system shall provide for the purchase of goods and services, public posting of all Invitations to Bid, Requests for Proposal, sole source award notices, emergency award notices, and reports on purchases. All using agencies shall utilize the Department of General Services' central electronic procurement system as their purchasing system beginning at the point of requisitioning for all procurement actions, including but not limited to technology, transportation, and construction, unless otherwise authorized in writing by the Division. Where necessary to capture data in agency enterprise resource planning systems and to eliminate or avoid duplicate or manual data entry in such agency systems, using agencies shall integrate their enterprise resource planning systems with the Department of General Services' central electronic procurement system, unless otherwise authorized in writing by the Division or in accordance with the provisions of the Restructured Higher Education Financial and Administrative Operations Act (§ 23-38.88 et seq.).

Using agencies shall post on the Department of General Services' central electronic procurement website all Invitations to Bid, Requests for Proposal, sole source award notices, and emergency award notices to ensure visibility and access to the Commonwealth's procurement opportunities on one website.

To increase transparency of governmental procurement activities, the Division shall direct all using agencies to conspicuously post on their respective homepages links to the Department of General Services' central electronic procurement system reports, thereby making them accessible to the public.

B. The provisions of subsection A shall not apply to the purchase of materials, equipment, supplies, printing and nonprofessional services of every description by the Virginia Retirement System; however, the Board of Trustees of the Virginia Retirement System shall adopt regulations made in accordance with the Virginia Public Procurement Act (§ 2.2-4300 et seq.) that specify policies and procedures that are based on competitive principles and that are generally applicable to procurement of such goods and services by comparably situated state agencies. The exemption provided by this subsection shall apply for only as long as such regulations, or other regulations meeting the requirements of this subsection, remain in effect at the Virginia Retirement System.

Code 1950, § 2-249; 1958, c. 124; 1966, c. 677, § 2.1-273; 1977, c. 672, § 2.1-440; 1980, c. 357; 1988, c. 140; 1995, c. 788; 2001, c. 844; 2003, cc. 981, 1021; 2011, c. 332; 2013, c. 493.



§ 2.2-1111. Purchases to be made in accordance with the Virginia Public Procurement Act (§ 2.2-4300 et seq.) and regulations of Division; exempt purchases

A. All purchases made by any department, division, officer or agency of the Commonwealth shall be made in accordance with the Virginia Public Procurement Act (§ 2.2-4300 et seq.) and such regulations as the Division may prescribe.

B. The regulations adopted by the Division shall:

1. Include a purchasing plan that shall be on file at the Division and shall be available to the public upon request;

2. Require that before any public body procures any computer system, equipment or software, it shall consider whether the proposed system, equipment or software is capable of producing products that facilitate the rights of the public to access official records under the Freedom of Information Act (§ 2.2-3700 et seq.) or other applicable law;

3. Require state public bodies to procure only shielded outdoor light fixtures and provide for waivers of this requirement when the Division determines that a bona fide operational, temporary, safety or specific aesthetic need is indicated or that such fixtures are not cost effective over the life cycle of the fixtures. For the purposes of this subdivision, "shielded outdoor light fixture" means an outdoor light fixture that is (i) fully shielded so that no light rays are emitted by the installed fixture above the horizontal plane or (ii) constructed so that no more than two percent of the total luminaire lumens in the zone of 90 to 180 degrees vertical angle is permitted, if the related output of the luminaire is greater than 3200 lumens. In adopting regulations under this subdivision, the Division shall consider national standards for outdoor lighting as adopted by the Illuminating Engineering Society of North America (IESNA).

For any project initiated on or after July 1, 2003, the Virginia Department of Transportation shall design all lighting systems in accordance with current IESNA standards and recommended practices. The lighting system shall utilize fixtures that minimize glare, light trespass, and skyglow, all as defined by the IESNA, while still providing a comfortable, visually effective, safe, and secure outdoor environment in a cost-effective manner over the life cycle of the lighting system;

4. Establish the conditions under which a public body may use, as a basis for the procurement of goods and nonprofessional services, a particular vendor's contract-pricing that has been negotiated and accepted by the U.S. General Services Administration;

5. Establish procurement preferences for products containing recycled oil (including reprocessed and rerefined oil products) and recycled antifreeze no later than December 31, 2002;

6. Establish conditions under which a public body shall demonstrate a good faith effort to ensure that state contracts or subcontracts for goods or services that involve the manual packaging of bulk supplies or the manual assemblage of goods where individual items weigh less than 50 pounds be offered to employment services organizations as defined in § 2.2-4301 that offer transitional or supported employment services serving individuals with disabilities; and

7. Establish the conditions under which state public bodies may procure diesel fuel containing, at a minimum, two percent, by volume, biodiesel fuel or green diesel fuel, as defined in § 59.1-284.25 as such section was in effect on June 30, 2015, for use in on-road internal combustion engines. The conditions shall take into consideration the availability of such fuel and the variability in cost of biodiesel fuel with respect to unblended diesel fuel.

C. The Division may make, alter, amend or repeal regulations relating to the purchase of materials, supplies, equipment, nonprofessional services, and printing, and may specifically exempt purchases below a stated amount or particular agencies or specified materials, equipment, nonprofessional services, supplies and printing.

Code 1950, § 2-251; 1958, c. 124; 1966, c. 677, § 2.1-275; 1977, c. 672, § 2.1-442; 1979, c. 508; 1980, c. 357; 1982, c. 647; 1996, c. 435; 1997, c. 907; 2001, cc. 569, 844; 2002, c. 504; 2003, c. 294; 2005, c. 817; 2007, c. 630; 2010, c. 458; 2011, cc. 815, 864; 2012, cc. 632, 803, 835; 2015, c. 761.



§ 2.2-1112. Standardization of materials, equipment and supplies

A. So far as practicable, all materials, equipment and supplies, purchased by or for the officers, departments, agencies or institutions of the Commonwealth, shall be standardized by the Division, and no variation shall be allowed from any established standard without the written approval of the Division. The standard shall be determined upon the needs of all using agencies, so far as their needs are in common, and for groups of using agencies or single using agencies so far as their needs differ. When changes or alterations in equipment are necessary in order to permit the application of any standard, the changes and alterations shall be made as rapidly as possible.

B. The Division shall determine the proper equipment or electrical devices used to monitor the speed of any motor vehicle pursuant to § 46.2-882 and shall so advise the respective law-enforcement officials. Police chiefs and sheriffs shall ensure that all such equipment and devices meet or exceed the standards established by the Division. This subsection shall apply only to equipment and devices purchased on or after July 1, 1986.

C. The Division shall determine the proper equipment to be used to determine the decibel level of sound and shall so advise the respective law-enforcement officials. Police chiefs and sheriffs shall ensure that all such equipment and devices meet or exceed the standards established by the Division and shall maintain, inspect, calibrate, and test for accuracy all such equipment and devices on a schedule and in accordance with standards established by the Division.

Code 1950, §§ 2-255, 2-256; 1958 c. 124; 1966, c. 677, §§ 2.1-279, 2.1-280; 1972, c. 494; 1977, c. 672, § 2.1-446; 1986, c. 530; 1991, c. 345; 2001, c. 844; 2010, c. 558.



§ 2.2-1113. Printing management coordination; uniform standards for state forms

A. The Division may establish criteria and procedures to obtain more economical operation of state printing facilities, provide guidelines to agencies regarding the most beneficial utilization of duplicating and reproduction equipment, and to centralize printing, duplicating and reproduction equipment and services.

B. The Division may set uniform standards for the design, utilization, procurement and inventory of state forms.

1972, c. 503, § 2.1-243.1; 1976, c. 759; 1977, c. 672, §§ 2.1-464, 2.1-465; 2001, c. 844.



§ 2.2-1114. Regulations as to estimates and requisitions; submission of estimates

The Division shall prescribe and enforce regulations under which estimates of the needs of the using agencies shall be submitted and requisitions made, and under which contracts for purchases may be made. Estimates of the amount and quality of materials, equipment, supplies, and printing needed by the using agencies shall be submitted at such periods as may be prescribed by the Division.

Code 1950, § 2-250; 1958, c. 124; 1966, c. 677, § 2.1-274; 1977, c. 672, § 2.1-441; 1980, c. 357; 2001, c. 844.



§ 2.2-1115. Execution of contracts; payment for purchases; violations

A. All contracts entered into by the Division shall be executed in the name of the Commonwealth.

B. All purchases made by or through the Division shall be paid for in the same manner and out of the same funds as if the purchase had not been made by or through it.

C. The Division shall maintain a system of accounting prescribed by the State Comptroller. All moneys collected by the Division shall be paid promptly into the state treasury and reported to the State Comptroller for appropriate credit.

D. The Comptroller shall not issue any warrant upon any voucher issued by any using agency covering the purchase of any material, equipment or supplies, when such purchases are made in violation of any provision of this article.

E. Intentional violations of the centralized purchasing provisions of this article by any using agency, continued after notice from the Governor to desist, shall constitute malfeasance in office, and shall subject the officer responsible for violation to suspension or removal from office, as may be provided by law in other cases of malfeasance.

Code 1950, §§ 2-215, 2-216, 2-253, 2-263, 2-264; 1958, c. 124; 1966, c. 677, §§ 2.1-240, 2.1-241, 2.1-277, 2.1-289, 2.1-290; 1977, c. 672, §§ 2.1-438, 2.1-444, 2.1-455, 2.1-456; 1984, c. 612; 2001, c. 844.



§ 2.2-1115.1. Standard vendor accounting information

A. The Division, the Virginia Information Technologies Agency, and the State Comptroller shall develop and maintain data standards for use by all agencies and institutions for payments and purchases of goods and services pursuant to §§ 2.2-1115 and 2.2-2012. Such standards shall include at a minimum the vendor number, name, address, and tax identification number; commodity code, order number, invoice number, and receipt information; and other information necessary to appropriately and consistently identify all suppliers of goods, commodities, and other services to the Commonwealth. The Division, the Virginia Information Technologies Agency, and the State Comptroller shall annually review and update these standards to provide the Commonwealth information to monitor all procurement of goods and services and to implement adequate controls to pay only authorized providers of goods and services to the Commonwealth.

B. The Division and the Virginia Information Technologies Agency shall submit these standards to the Information Technology Advisory Council in accordance with § 2.2-2699.6 for review as statewide technical and data standards for information technology.

C. The Division and the State Comptroller shall adhere to the adopted data standards and match all purchases of goods, commodities, and other services to the related payment activity and make the matched information available on the Auditor of Public Accounts' Commonwealth Data Point website pursuant to subdivision H 3 a of § 30-133. This information shall be available at a transactional level and be in sufficient detail to make clear what an agency has purchased; when the purchase was made; the vendor from whom the purchase was made; the amount purchased, if applicable; and how much was paid. To the extent the purchase is made for professional services as defined in § 2.2-4301, other than for accounting or legal services, from an entity of the Commonwealth, the name of the buyer in the selling Department or agency shall be specified. Purchases made using credit card or other financing arrangements shall specify the vendor.

2009, cc. 758, 812; 2010, cc. 136, 145; 2013, c. 493.



§ 2.2-1116. Purchase of products and services of state correctional facilities

The provisions of this article shall be subject to the provisions of Title 53.1 relating to the products and services of state correctional facilities required by state departments, institutions, and agencies, and the purchase of the same through the Division.

Code 1950, § 2-268; 1958, c. 124; 1966, c. 677, § 2.1-294; 1977, c. 672, § 2.1-453; 2001, c. 844.



§ 2.2-1117. Purchases from Department for the Blind and Vision Impaired; violation

Unless exempted by the Division, all such services, articles and commodities as (i) are required for purchase by the Division or by any person authorized to make purchases on behalf of the Commonwealth and its departments, agencies and institutions; (ii) are performed or produced by persons, or in schools or workshops, under the supervision of the Virginia Department for the Blind and Vision Impaired; (iii) are available for sale by such Department; and (iv) conform to the standards established by the Division shall be purchased from such Department at the fair market price without competitive procurement. When convenience or emergency requires it the Commissioner of the Department for the Blind and Vision Impaired may, upon request of the purchasing officer, release the purchasing officer from the obligations of this section. Any purchasing officer convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 2-259.2; 1954, c. 71; 1958, c. 124; 1966, c. 677, § 2.1-285; 1977, c. 672, § 2.1-450; 1982, c. 647; 1984, c. 498; 2001, c. 844.



§ 2.2-1118. Purchases from employment services organizations of Virginia serving individuals with disabilities

A. The Division shall publish annually a list of materials, supplies, services and equipment which, in the opinion of the Division, would be beneficial to the Commonwealth to procure from an employment services organization as defined in § 2.2-4301. The list shall exclude items currently produced by schools or workshops under the supervision of the Virginia Department for the Blind and Vision Impaired or by inmates confined in state correctional institutions.

B. Any item or service included on the list required by subsection A may be purchased by the Division from employment services organizations serving individuals with disabilities without competitive procurement, if the Division is satisfied that the items and services (i) can be purchased within ten percent of their fair market value, (ii) will be of acceptable quality, and (iii) can be produced in sufficient quantities within the time required.

C. Nothing in this section shall prohibit the Division from amending the list required under subsection A by adding categories to the list after it has been published.

1978, c. 24, § 2.1-450.1; 1982, c. 647; 1987, c. 72; 2001, c. 844; 2012, c. 632.



§ 2.2-1119. Cases in which purchasing through Division not mandatory

A. Unless otherwise ordered by the Governor, the purchasing of materials, equipment, supplies, and nonprofessional services through the Division shall not be mandatory in the following cases:

1. Materials, equipment and supplies incident to the performance of a contract for labor or for labor and materials;

2. Manuscripts, maps, audiovisual materials, books, pamphlets and periodicals purchased for the use of The Library of Virginia or any other library in the Commonwealth supported in whole or in part by state funds;

3. Perishable articles, provided that no article except fresh vegetables, fish, eggs or milk shall be considered perishable within the meaning of this subdivision, unless so classified by the Division;

4. Materials, equipment and supplies needed by the Commonwealth Transportation Board; however, this exception may include, office stationery and supplies, office equipment, janitorial equipment and supplies, and coal and fuel oil for heating purposes shall not be included except when authorized in writing by the Division;

5. (Effective until July 1, 2018) Materials, equipment and supplies needed by the Virginia Alcoholic Beverage Control Board; however, this exception may include, office stationery and supplies, office equipment, janitorial equipment and supplies, and coal and fuel oil for heating purposes shall not be included except when authorized in writing by the Division;

5. (Effective July 1, 2018) Materials, equipment, and supplies needed by the Virginia Alcoholic Beverage Control Authority, including office stationery and supplies, office equipment, and janitorial equipment and supplies; however, coal and fuel oil for heating purposes shall not be included except when authorized in writing by the Division;

6. Binding and rebinding of the books and other literary materials of libraries operated by the Commonwealth or under its authority;

7. Printing of the records of the Supreme Court; and

8. Financial services, including without limitation, underwriters, financial advisors, investment advisors and banking services.

B. Telecommunications and information technology goods and services of every description shall be procured as provided by § 2.2-2012.

Code 1950, § 2-260; 1958, c. 124; 1966, c. 677, § 2.1-286; 1970, c. 225; 1977, c. 672, § 2.1-451; 1982, c. 647; 1988, c. 140; 1994, c. 64; 2001, c. 844; 2003, cc. 895, 981, 1021; 2015, cc. 38, 730.



§ 2.2-1120. Direct purchases by using agencies and certain charitable corporations and private nonprofit institutions of higher education

A. The Division shall have the power, by general rule or special order, to permit purchases of any material, equipment, supplies, printing or nonprofessional services of every description to be made by any using agency directly, and not through the Division, whenever it appears to the satisfaction of the Division that by reason of the excess transportation costs, a lower price with equal quality can be obtained by the using agency, or for any other reason, which in the judgment of the Division warrants an exemption.

B. The Division shall allow corporations operating in Virginia and granted tax exempt status under § 501(c)(3) of the Internal Revenue Code and operating as clinics for the indigent and uninsured that are organized for the delivery of primary health care services (i) as federally qualified health centers designated by the Health Care Financing Administration or (ii) at a reduced or sliding fee scale or without charge, to purchase directly from contracts established for state agencies and public bodies by the Division or, provided it is not prohibited by the terms of the procurement, through participation by the Division in other cooperative procurements.

C. The Division shall allow organizations that provide transportation services in Virginia and receive funding from the Federal Transit Administration or the Commonwealth Transportation Fund to purchase directly from contracts established for state agencies and public bodies by the Division. The Department of Rail and Public Transportation shall assist the Division in establishing and maintaining a list of organizations that shall be authorized to make purchases pursuant to this subsection.

D. The Division shall allow private institutions of higher education that are (i)(a) chartered in Virginia or (b) chartered by an Act of Congress in 1821 and that have owned and operated since 1991 a campus with a significant presence in the Commonwealth and (ii) granted tax-exempt status under § 501(c)(3) of the Internal Revenue Code to purchase directly from contracts established for state agencies and public bodies by the Division.

Code 1950, § 2-257; 1958, c. 124; 1966, c. 677, § 2.1-281; 1977, c. 672, § 2.1-447; 1980, c, 357; 1988, c. 140; 2001, c. 844; 2002, c. 491; 2003, c. 225; 2004, c. 484; 2006, c. 582; 2015, c. 462.



§ 2.2-1121. Repealed

Repealed by Acts 2002, c. 579.



§ 2.2-1122. Aid and cooperation of Division may be sought by any public body or public broadcasting station in making purchases; use of facilities of Virginia Distribution Center; services to certain volunteer organizations

A. Virginia public broadcasting stations as defined in § 22.1-20.1, and public bodies as defined in § 2.2-4300 who are empowered to purchase material, equipment, and supplies of any kind, may purchase through the Division. When any such public body, public broadcasting station, or duly authorized officer requests the Division to obtain bids for any materials, equipment and supplies, and the bids have been obtained by the Division, the Division may award the contract to the lowest responsible bidder, and the public body or public broadcasting station shall be bound by the contract. The Division shall set forth in the purchase order that the materials, equipment, and supplies be delivered to, and that the bill be rendered and forwarded to, the public body or public broadcasting station. Any such bill shall be a valid and enforceable claim against the public body or public broadcasting station requesting the bids.

B. The Division may make available to any public body or public broadcasting station the facilities of the Virginia Distribution Center maintained by the Division; however, the furnishing of any such services or supplies shall not limit or impair any services or supplies normally rendered any department, division, institution, or agency of the Commonwealth.

C. The Board of Education shall furnish to the Division a list of public broadcasting stations in Virginia for the purposes of this section.

D. The services or supplies authorized by this section shall extend to any volunteer fire company or volunteer emergency medical services agency that is recognized by an ordinance to be a part of the safety program of a county, city, or town when the services or supplies are sought through and approved by the governing body of such county, city, or town.

E. For purposes of this section, "public broadcasting station" means the same as that term is defined in § 22.1-20.1.

1982, c. 647, § 2.1-454.1; 1984, c. 746; 1997, c. 858; 2001, c. 844; 2012, cc. 803, 835; 2015, cc. 502, 503.



§ 2.2-1123. Acquisition of surplus materials from the United States government

The Division is designated as the agency of state government responsible for acquiring surplus personal property, including but not limited to materials, supplies, and equipment, by purchase, gift, or otherwise, from the United States government or any of its agencies for distribution to departments, agencies, institutions and political subdivisions of the Commonwealth and to eligible, nonprofit, nongovernmental organizations for use in the organizations' activities within the Commonwealth. The acquisitions shall be made, when in the judgment of the Division, it is advantageous to the Commonwealth to do so. The property may be acquired for storage and subsequent distribution or for immediate distribution. The Division may collect the purchase price of any such property, if applicable, and service charges sufficient to defray the costs of carrying out this program from entities to which it distributes the property. The Division shall publish a plan that meets the requirements of the Federal Property and Administrative Services Act of 1949, as it may be amended from time to time, and any similar federal statutes requiring such plan.

The Division may, by general rule or special order, delegate to any using department, agency, institution, political subdivision, or eligible, nonprofit, nongovernmental organization the authority to acquire such property directly from the federal government rather than through the Division, whenever the Division determines that it is advantageous to do so. The Division may prescribe regulations for the acquisition of such property by entities to which it delegates its authority.

1984, c. 746, § 2.1-445.1; 2001, c. 844.



§ 2.2-1124. Disposition of surplus materials

A. "Surplus materials" means personal property including, but not limited to, materials, supplies, equipment, and recyclable items, but shall not include property as defined in § 2.2-1147 that is determined to be surplus. Surplus materials shall not include finished products that a state hospital or training center operated by the Department of Behavioral Health and Developmental Services sells for the benefit of individuals receiving services in the state hospital or training center, provided that (i) most of the supplies, equipment, or products have been donated to the state hospital or training center; (ii) the individuals in the state hospital or training center have substantially altered the supplies, equipment, or products in the course of occupational or other therapy; and (iii) the substantial alterations have resulted in a finished product.

B. The Department shall establish procedures for the disposition of surplus materials from departments, divisions, institutions, and agencies of the Commonwealth. Such procedures shall:

1. Permit surplus materials to be transferred between or sold to departments, divisions, institutions, or agencies of the Commonwealth;

2. Permit surplus materials to be sold to Virginia charitable corporations granted tax-exempt status under § 501(c)(3) of the Internal Revenue Code and operating as clinics for the indigent and uninsured that are organized for the delivery of primary health care services (i) as federally qualified health centers designated by the Health Care Financing Administration or (ii) at a reduced or sliding fee scale or without charge;

3. Permit public sales or auctions, including online public auctions;

4. Permit surplus motor vehicles to be sold prior to public sale or auction to local social service departments for the purpose of resale at cost to TANF recipients;

5. Permit surplus materials to be sold to Virginia charitable corporations granted tax-exempt status under § 501(c)(3) of the Internal Revenue Code and operating as children's homes;

6. Permit donations to political subdivisions of the Commonwealth under the circumstances specified in this section;

7. Permit other methods of disposal when (a) the cost of the sale will exceed the potential revenue to be derived therefrom or (b) the surplus material is not suitable for sale;

8. Permit any dog especially trained for police work to be sold at an appropriate price to the handler who last was in control of the dog, which sale shall not be deemed a violation of the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.);

9. Permit the transfer of surplus clothing to an appropriate department, division, institution, or agency of the Commonwealth for distribution to needy individuals by and through local social services boards;

10. Encourage the recycling of paper products, beverage containers, electronics, and used motor oil;

11. Require the proceeds from any sale or recycling of surplus materials be promptly deposited into the state treasury in accordance with § 2.2-1802 and report the deposit to the State Comptroller;

12. Permit donations of surplus computers and related equipment to public schools in the Commonwealth and Virginia charitable corporations granted tax-exempt status under § 501(c)(3) of the Internal Revenue Code and providing services to persons with disabilities, at-risk youths, or low-income families. For the purposes of this subdivision, "at-risk youths" means school-age children approved eligible to receive free or reduced price meals in the federally funded lunch program;

13. Permit surplus materials to be transferred or sold, prior to public sale or auction, to public television stations located in the state and other nonprofit organizations approved for the distribution of federal surplus materials;

14. Permit a public institution of higher education to dispose of its surplus materials at the location where the surplus materials are held and to retain any proceeds from such disposal, provided that the institution meets the conditions prescribed in subsection B of § 23-38.88 and § 23-38.112 (regardless of whether or not the institution has been granted any authority under Subchapter 3 (§ 23-38.91 et seq.) of Chapter 4.10 of Title 23);

15. Permit surplus materials from (i) the Department of Defense Excess Property Program or (ii) other surplus property programs administered by the Commonwealth to be transferred or sold to Virginia charitable corporations granted tax-exempt status under § 501(c)(3) of the Internal Revenue Code and operating as an educational institution devoted to emergency management training, preparedness, and response; and

16. Require, to the extent practicable, the recycling and disposal of computers and other information technology assets. Additionally, for computers or information technology assets that may contain confidential state data or personal identifying information of citizens of the Commonwealth, the Department shall ensure all policies for the transfer or other disposition of computers or information technology assets are consistent with data and information security policies developed by the Virginia Information Technologies Agency.

C. The Department shall dispose of surplus materials pursuant to the procedures established in subsection B or permit any department, division, institution, or agency of the Commonwealth to dispose of its surplus materials consistent with the procedures so established. No surplus materials shall be disposed of without prior consent of the head of the department, division, institution, or agency of the Commonwealth in possession of such surplus materials or the Governor.

D. Departments, divisions, institutions, or agencies of the Commonwealth or the Governor may donate surplus materials only under the following circumstances:

1. Emergencies declared in accordance with § 44-146.18:2 or 44-146.28;

2. As set forth in the budget bill as defined by § 2.2-1509, provided that (a) the budget bill contains a description of the surplus materials, the method by which the surplus materials shall be distributed, and the anticipated recipients, and (b) such information shall be provided by the Department to the Department of Planning and Budget in sufficient time for inclusion in the budget bill;

3. When the market value of the surplus materials, which shall be donated for a public purpose, is less than $500; however, the total market value of all surplus materials so donated by any department, division, institution, or agency shall not exceed 25 percent of the revenue generated by such department's, division's, institution's, or agency's sale of surplus materials in the fiscal year, except these limits shall not apply in the case of surplus computer equipment and related items donated to Virginia public schools; or

4. During a local emergency, upon written request of the head of a local government or a political subdivision in the Commonwealth to the head of a department, division, institution, or agency.

E. On or before October 1 of each year, the Department shall prepare, and file with the Secretary of the Commonwealth, a plan that describes the expected disposition of surplus materials in the upcoming fiscal year pursuant to subdivision B 6.

F. The Department may make available to any local public body of the Commonwealth the services or facilities authorized by this section; however, the furnishing of any such services shall not limit or impair any services normally rendered any department, division, institution or agency of the Commonwealth. All public bodies shall be authorized to use the services of the Department's Surplus Property Program under the guidelines established pursuant to this section and the surplus property policies and procedures of the Department. Proceeds from the sale of the surplus property shall be returned to the local body minus a service fee. The service fee charged by the Department shall be consistent with the fee charged by the Department to state public bodies.

1996, cc. 935, 978, § 2.1-457.2; 1999, cc. 159, 578, 629, 911; 2000, cc. 615, 636, 661; 2001, c. 844; 2004, c. 670; 2005, cc. 933, 945; 2006, cc. 468, 493; 2007, c. 701; 2009, c. 75; 2012, cc. 476, 507, 805, 836; 2014, c. 226.



§ 2.2-1125. Proceeds from the sale or recycling of surplus materials

A. The proceeds from the sale or recycling of surplus materials pursuant to § 2.2-1124 shall promptly be deposited into the state treasury and the deposit reported to the State Comptroller, along with a statement of total proceeds and the amount of the proceeds derived from the sale or recycling of surplus materials purchased in whole or in part from general fund appropriations.

B. At the end of each fiscal quarter, the State Comptroller shall (i) determine the total proceeds derived from the sale of surplus materials purchased in whole or in part from general fund appropriations and direct the State Treasurer to transfer fifty percent of the total of such proceeds to the Conservation Resources Fund and (ii) provide copies of the reports furnished to him pursuant to subsection A, or summaries thereof, to the Department of Planning and Budget.

C. Based on such reports, or summaries, the Department of Planning and Budget, pursuant to its authority in the appropriation act, may increase general fund appropriations to any department, division, institution, or agency of the Commonwealth by the amount of available proceeds derived from the sale or recycling of surplus materials pursuant to § 2.2-1124. The department, division, institution, or agency of the Commonwealth may use the additional appropriations to purchase materials, supplies, or equipment, or to defray the cost of disposing of surplus materials to the extent permitted pursuant to § 2.2-1124.

D. Departments, divisions, institutions, or agencies may retain the full net profits from the sale of recycled materials provided that a report is filed with the State Comptroller on or before October 1 of each year.

E. Departments, divisions, institutions, or agencies meeting management standards prescribed by the Governor may retain the net proceeds from the surplus materials sold pursuant to § 2.2-1124. Such retention shall be effective on July 1 following the determination that the department, division, institution, or agency meets the management standards.

1996, cc. 935, 978, § 2.1-457.3; 2001, c. 844.



§ 2.2-1126. Repealed

Repealed by Acts 2004, c. 650.



§ 2.2-1128. Sale of state flag

The Division shall have available at all times flags of the Commonwealth, to be offered for sale to the public in such manner and cost as the Division may determine.

1977, c. 672, § 2.1-468; 2001, c. 844.



§ 2.2-1129. Division of Engineering and Buildings

A. Within the Department shall be established the Division of Engineering and Buildings (the "Division"), which shall exercise the powers and duties described in this article.

B. The Division shall have charge of all public buildings, grounds and all other property at the seat of government not placed in the charge of others, and shall protect such properties from depredations and injury.

C. Except as provided in § 2.2-1130, the Division shall have custody, control and supervision of the Virginia War Memorial Carillon.

D. To execute the duties imposed by this article, the Division may obtain information and assistance from other state agencies and institutions.

Code 1950, § 2-77.6; 1966, cc. 55, 677, §§ 2-65.1, 2.1-82.1, 2.1-103; 1970, c. 202; 1974, c. 27; 1976, c. 125; 1977, c. 672, §§ 2.1-480, 2.1-481, 2.1-492; 2000, cc. 599, 612; 2001, c. 844.



§ 2.2-1130. Care of Virginia War Memorial Carillon

A. Notwithstanding the provisions of subsections B and C of § 2.2-1129, the Director of the Department and the City of Richmond shall enter into an agreement that would allow the City to permit the use of or access to the Virginia War Memorial Carillon for such short-term events as the City deems appropriate. The agreement (i) may allow the City to charge and collect a fee for such use and to retain any such fee, and (ii) shall require the City to provide a report by December 1 of each year to the Director of the Department, in a form approved by the Director, detailing (a) the funds collected by the City for use of the Carillon for the preceding year; (b) the funds made available to the City from all sources; and (c) the City's expenditures for upkeep, maintenance, and improvement of the facility.

B. Notwithstanding the provisions of subsection H of § 2.2-1156 or any other law to the contrary, the proceeds from the lease or other conveyance of an interest in the Virginia War Memorial Carillon by the Department shall be paid to the City to be applied with other City funds for the cost of upkeep, maintenance, and improvement of the Virginia War Memorial Carillon. The proceeds are hereby appropriated and shall be paid by the Comptroller to the City as soon as practicable after receipt by the Commonwealth.

C. All funds retained by the City or transferred to the City in accordance with this section and all fees collected by the City from use of or access to the Virginia War Memorial Carillon shall be paid into the City's treasury to the credit of a special fund that shall be used by the City solely for the upkeep, maintenance, and improvement of the Virginia War Memorial Carillon. Use of the special fund for any other purpose is prohibited.

D. Nothing in this section shall abrogate the obligations of the City of Richmond to provide for the upkeep and maintenance of the Carillon.

1966, c. 55, §§ 2-65.1, 2.1-82.1; 1970, c. 202; 1974, c. 27; 1976, c. 125; 1977, c. 672, § 2.1-481; 2000, cc. 599, 612; 2001, c. 844; 2009, c. 612.



§ 2.2-1131. Maintenance and utilization standards

The Division may develop, in cooperation with state institutions and agencies concerned, maintenance and utilization standards for state buildings, and provide functional direction and service to institutions and agencies of the state government with respect to their policies, practices and administration of buildings and grounds. The standards shall include, but are not limited to, advice and appropriate provisions for the installation and utilization of approved water-conservation devices throughout the facilities owned by the Commonwealth. The Division shall review all maintenance and utilization standards and plans of state institutions and agencies.

1966, c. 55, §§ 2-65.1, 2.1-82.1; 1970, c. 202; 1974, c. 27; 1976, c. 125; 1977, c. 672, § 2.1-482; 1978, cc. 139, 770; 2001, c. 844.



§ 2.2-1131.1. Establishment of performance standards for the use of property

A. The Department shall establish performance standards for the acquisition, lease and disposition of property and for the management and utilization of such property at the individual agency and statewide levels to maximize the use of property for which it is held. For the purposes of this section "property" means the same as that term is defined in § 2.2-1147.

B. The head of each state agency or institution shall ensure that property assets held by the agency on behalf of the Commonwealth are managed in accordance with the standards set by the Department. State public institutions of higher education that have delegated authority to manage aspects of their real property usage and have signed a memorandum of understanding with the Secretary of Administration related to such delegated authority shall be deemed in compliance with the standards set by the Department as long as they abide by the terms of the memorandum of understanding. Standards established in accordance with the memorandum of understanding shall be reported to the Department by October 1 of each year.

C. The Department may take appropriate actions, including assuring compliance with the standards set by the Department and entering into leasing arrangements or other contracts, to ensure that asset usage by each state agency is proper and cost effective.

D. No later than November 30 of each year, the Department shall report to the Governor and the General Assembly on the implementation and effectiveness of this program.

2004, cc. 684, 750; 2009, c. 612.



§ 2.2-1132. Administration of capital outlay construction; exception for certain educational institutions

A. The Division shall provide assistance in the administration of capital outlay construction projects set forth in the appropriation act, other than highway construction undertaken by the Department of Transportation and the acquisition or improvement of specialized cargo-handling equipment and related port infrastructure including, but not limited to, port construction, renovation, and demolition that is required in a timely manner to meet market demands to enhance commerce through the Virginia Port Authority, the review and approval of plans and specifications, and acceptance of completed projects.

B. The Division may establish standards, as needed, for construction by the Commonwealth and may, with the advice of the Attorney General, establish standard contract provisions and procedures for the procurement and administration of construction and for the procurement and administration of architectural and engineering services relating to construction, which shall be used by all departments, agencies and institutions of the Commonwealth. All departments, agencies and institutions of the Commonwealth shall ensure that the design and construction of state-owned buildings comply with the standards governing energy use and efficiency established by the Division. The standards may provide for incentive contracting that offers a contractor whose bid is accepted the opportunity to share in any cost savings realized by the Commonwealth when project costs are reduced by the contractor, without affecting project quality, during construction of the project. The fee, if any, charged by the project engineer or architect for determining the cost savings shall be paid as a separate cost and shall not be calculated as part of any cost savings.

C. Notwithstanding any standards established by the Division or law to the contrary except as provided in this subsection, any public institution of higher education that has in effect a signed memorandum of understanding with the Secretary of Administration regarding participation in the nongeneral fund decentralization program as set forth in the appropriation act may enter into contracts for specific construction projects without the preliminary review and approval of the Division, provided such institutions are in compliance with the requirements of the Virginia Public Procurement Act (§ 2.2-4300 et seq.) and utilize the general terms and conditions for those forms of procurement approved by the Division and the Office of the Attorney General. The authority granted in this subsection shall only become effective if the institution meets the conditions prescribed in subsection B of § 23-38.88. The Secretary of Administration shall establish guidelines to assist institutions in evaluating alternative project delivery methods prior to entering into a contract. For projects constructed pursuant to this subsection, the responsibility of the Division of Engineering and Buildings shall be as set forth in subsection C of § 36-98.1.

For purposes of this section, "construction" shall include new construction, reconstruction, renovation, restoration, major repair, demolition and all similar work upon buildings and ancillary facilities owned or to be acquired by the Commonwealth. It shall not include buildings or other facilities ancillary to the use of state highways that are located within the right-of-way of any state highway, or assets for use by the Virginia Port Authority within the boundaries of property owned or leased by the Virginia Port Authority.

1982, c. 647, § 2.1-483.1; 1984, c. 641; 1994, c. 924; 1997, c. 488; 2001, c. 844; 2005, cc. 933, 945; 2006, c. 939.



§ 2.2-1133. Use of value engineering

A. The Division shall ensure that value engineering is employed for any capital project costing more than $5 million. Value engineering may also be used for any project costing $5 million or less. For purposes of this section, "value engineering" means a systematic process of review and analysis of a capital project by a team of persons not originally involved in the project. Such team, which shall include appropriate professionals licensed in accordance with Chapter 4 (§ 54.1-400 et seq.) of Title 54.1, may offer suggestions that would improve project quality and reduce total project cost by combining or eliminating inefficient or expensive parts or steps in the original proposal or by totally redesigning the project using different technologies, materials, or methods.

B. The review developed pursuant to subsection A shall be compiled in a value engineering report and submitted to the Division. Each item included in the value engineering report shall have a status designation of accepted, declined, or accepted as modified. The Division, within 45 days, must approve the value engineering report before the project may move to the next phase of design.

C. A value engineering report shall not be required for projects that (i) are designed utilizing either the design-build or construction management at risk basis and (ii) have the value engineering process as an integral component. In such cases, a written summary of the cost savings that have been incorporated into the design shall be provided to the Division prior to moving forward to the construction phase of the contract.

D. The Director of the Department may waive the requirements of this section for any proposed capital project for compelling reasons. Any waiver shall be in writing, state the reasons for the waiver, and apply only to a single capital project. On or before September 15 of each year, the Director of the Department shall report to the Governor and the General Assembly on the (i) number and value of the capital projects where value engineering was employed and (ii) identity of the capital projects for which a waiver of the requirements of this section was granted, including a statement of the compelling reasons for granting the waiver. The report shall cover projects completed or for which a waiver was granted within the previous fiscal year.

E. Notwithstanding any law to the contrary, the provisions of this section shall apply to public institutions of higher education in Virginia.

1994, cc. 442, 829, § 2.1-483.1:1; 1996, c. 553; 1997, c. 230; 1998, c. 207; 2001, c. 844; 2008, c. 370; 2015, c. 572.



§ 2.2-1134. Repealed

Repealed by Acts 2011, cc. 594 and 681, cl. 2.



§ 2.2-1135. Information on equipment utilizing wood wastes

The Division shall assemble and maintain information relevant to a determination by any department, agency, or institution regarding the suitability of using a central boiler or other heating equipment that is fueled by wood wastes, including but not limited to the (i) identity of manufacturers and suppliers of wood waste handling and burning equipment, (ii) capital and operating costs of such equipment, (iii) associated air emissions and solid waste disposal requirements, and (iv) fuel storage requirements. The information shall be distributed to any department, agency, or institution with a construction project specifying a central boiler or heating plant, and to personnel involved in the procurement and administration of architectural and engineering services relating to such construction project. For purposes of this section, "wood wastes" means raw wood by-products from wood processing and wood product manufacturing industries, including sawdust, chips, bark, and planer shavings.

1993, c. 691, § 2.1-483.2; 2001, c. 844.



§ 2.2-1136. Review of easements; maintenance of real property records

A. The Department shall review all deeds, leases and contractual agreements with utilities to serve state institutions or agencies that require the approval of the Governor, as well as all easements and rights-of-way granted by institutions and agencies to public and private utilities.

B. The Department shall be responsible for the maintenance of real property records of all state departments, agencies and institutions, except records of real property acquired by the Department of Transportation for the construction of highways, and may have such boundary, topographic and other maps prepared as may be necessary. In addition, the Department shall develop the criteria for and conduct an inventory of all real property, as defined in § 2.2-1147, owned by state departments, agencies and institutions by January 1, 2012, and update the inventory at least annually thereafter. Such inventory shall be reviewed by the Department in developing recommendations pursuant to subsection A of § 2.2-1153. All state departments, agencies and institutions shall cooperate with the Department and provide such data and documents as may be required to develop and maintain the records and inventory required by this section.

C. The Department shall make the inventory referred to in subsection B available on the Department's website. The description of the inventory shall include parcel identification consistent with national spatial data standards in addition to a street address as available and reported to the Department by agencies and institutions.

1966, c. 55, §§ 2-65.1, 2.1-82.1; 1970, c. 202; 1974, c. 27; 1976, c. 125; 1977, c. 672, § 2.1-484; 1978, c. 770; 2001, c. 844; 2009, c. 612; 2011, cc. 659, 675; 2014, c. 211.



§ 2.2-1137. Location, construction or lease of state consolidated office buildings

The Department shall be responsible for the location and construction or lease of state consolidated office buildings at the seat of government and throughout the Commonwealth for joint use by state agencies, departments and institutions.

1966, c. 55, §§ 2-65.1, 2.1-82.1; 1970, c. 202; 1974, c. 27; 1976, c. 125; 1977, c. 672, § 2.1-485; 2001, c. 844; 2009, c. 612; 2012, cc. 803, 835.



§ 2.2-1138. Planning and construction by Division; exemption

A. The Division of Engineering and Buildings shall, subject to written approval of the Governor:

1. Prepare and, when necessary to meet changing conditions, amend a long-range site plan for the location of all state buildings, and related improvements, in Capitol Square and its immediate environs, and for such other areas providing comparable facilities for the seat of government in or adjacent to the City of Richmond as the Governor shall direct;

2. Acquire with funds appropriated for that purpose the necessary land for effectuation of the plan; and

3. Direct and control the execution of all authorized projects for the construction of state buildings and related improvements in or adjacent to the City of Richmond.

B. The Governor may exempt from the provisions of subsection A those buildings and improvements that, in his opinion, should be planned and constructed under the direction of other state agencies or institutions or included in site plans prepared by such other agencies or institutions.

C. No building for state use shall be erected or acquired nor other property acquired for state use, in Capitol Square and its immediate environs, or in such other areas as may be included in the site plan required by subsection A unless it has been approved by the Governor as conforming to the site plan.

Code 1950, §§ 2-77.2, 2-77.3, 2-77.4; 1966, cc. 55, 677, §§ 2.1-99, 2.1-100, 2.1-102; 1977, c. 672, §§ 2.1-489, 2.1-490, 2.1-491; 1979, c. 234; 2001, c. 844.



§ 2.2-1139. Transfer of funds; acceptance of donations

The Governor may transfer to the Department for use by the Division funds appropriated to any state department, agency or institution for the construction, alteration, reconstruction and repair of any building to be erected or acquired for the use of such department, institutional agency, or for the acquisition of land for such building, or for planning, architectural, engineering or other studies in connection therewith, and may accept funds donated for such purposes.

Code 1950, § 2-77.7; 1966, cc. 55, 677, § 2.1-104; 1977, c. 672, § 2.1-493; 2001, c. 844.



§ 2.2-1140. Assignment of office space

The Division shall be responsible for the assignment of office space to agencies at the seat of government and buildings under control of the Division, and for the establishment of standards for the utilization and furnishing of such space.

1966, c. 55, § 2-65.1, 2.1-82.1; 1970, c. 202; 1974, c. 27; 1976, c. 125; 1977, c. 672, § 2.1-495; 2001, c. 844.



§ 2.2-1141. Purchase of furniture for state buildings; repairs to buildings and furniture; surplus furniture

The Division shall cause to be purchased through the Division of Purchases and Supply with the approval of the Governor, all furniture required for the buildings within the master site plan of Capitol Square, except those assigned for use by agencies and departments. The Division shall have all repairs made to either buildings or furniture thereof, as may be approved by the Governor. The cost of the repairs and furniture shall be paid with funds approved by the Governor. The Division shall declare surplus that furniture that may no longer be satisfactorily used.

Code 1950, § 2-67; 1966, c. 677, § 2.1-85; 1972, c. 763; 1977, c. 672, § 2.1-496; 2001, c. 844.



§ 2.2-1142. Furniture for Executive Mansion

The Division shall requisition for the Executive Mansion the furniture required by the Governor, and cause to be sold such old furniture as the Governor may direct, taking care not to exceed appropriated sums therefor, in addition to the proceeds of old furniture sold. An account both of the sales and purchases shall be returned to the Comptroller before any warrant shall issue for any part of the sum appropriated. The warrant shall be only so much as by the account appears to be proper.

Code 1950, § 2-69; 1966, c. 677, § 2.1-87; 1970, c. 260; 1977, c. 672, § 2.1-497; 2001, c. 844.



§ 2.2-1143. Services for Capitol and other state facilities

The Division shall contract for water, electricity, gas, sewer service, fuel for heating, and such other services required to serve the facilities within the master site plan of Capitol Square and for such other facilities as the Governor may designate. The cost of the services shall be paid out of funds appropriated for that purpose.

Code 1950, § 2-70; 1966, c. 677, § 2.1-88; 1972, c. 763; 1974, c. 27; 1977, c. 672, § 2.1-498; 2001, c. 844.



§ 2.2-1144. Control of Capitol Square and other property at seat of government

A. The Division, under the direction and control of the Governor, shall have control of the Capitol Square with the expense of the maintenance and control to be paid out of the fund appropriated for that purpose. The Division shall keep the keys of the Capitol Building and shall take charge of all the rooms in the Capitol Building, except in those areas under the control of the legislature, the public grounds and all other property at the seat of government not placed in specific charge of others. The Division shall have no control or responsibility with respect to the old and new Senate chambers, the old and new halls of the House of Delegates, the Rotunda, the offices of the Clerks of the Senate and House of Delegates, the legislative committee rooms, the enrolling office, or any other area specifically designated as legislative space. The Division shall do such work and make such repairs for the respective bodies of the General Assembly requested by the clerks thereof with appropriate reimbursement of expenses to the Division.

B. The Division shall have all the furniture and the rooms in the Capitol, other than the rooms excepted in subsection A, the open parts of the Capitol, the public grounds, and all other property at the seat of government not placed in the charge of others, kept in proper order at all times.

Code 1950, §§ 2-71, 2-73; 1966, c. 677, §§ 2.1-89, 2.1-91; 1974 c. 27; 1977, c. 672, §§ 2.1-499, 2.1-500; 2001, c. 844.



§ 2.2-1145. Inventory of property and Governor's house; custody of house and property pending election of Governor

When the term of office of any Governor expires, or he shall die or resign, the Division shall take an inventory of all the public property and furniture in the Governor's house and outbuildings and deliver the inventory to the Comptroller, to be preserved in his office. The Division shall, unless the house is occupied by the Lieutenant Governor, have charge of the house, furniture, and other public property, until a Governor is elected and takes possession.

Code 1950, § 2-68; 1966, c. 677, § 2.1-86; 1977, c. 672, § 2.1-501; 2001, c. 844.



§ 2.2-1146. Department may lease certain state property; approval of leases by Attorney General; disposition of rentals

The Department, with the written approval of the Governor, may lease land, buildings and any portions thereof owned by the Commonwealth and under the control of the Department, when such land, buildings, or portions thereof are in excess of current and foreseeable needs of the Department. All such leases shall be executed in the name of the Commonwealth and shall be in a form approved by the Attorney General. The leases may run for such time as may be approved by the Governor and shall be for appropriate rental. All rentals received shall be retained by the Department and used for paying the costs of entering and administering such leases and for off-setting the costs of maintaining and operating the facilities under control of the Department. Notwithstanding any law to the contrary or how title to the property was acquired, the deed or lease shall be executed on behalf of the Commonwealth by the Director of the Department or his designee, and such action shall not create a cloud on the title to the property. The terms of the lease shall be subject to the written approval of the Governor or his designee.

1962, c. 262, § 2-66.2; 1966, cc. 55, 677, § 2.1-84; 1977, c. 672, § 2.1-503; 2001, c. 844; 2009, c. 612.



§ 2.2-1147. Definitions

As used in §§ 2.2-1147.1 through 2.2-1156, unless the context requires a different meaning:

"Institutions" shall include, but not be limited to, any corporation owned by the Commonwealth and subject to the control of the General Assembly.

"Property" shall mean an interest in land and any improvements thereon held by the Commonwealth and under the control of or occupied by any of its departments, agencies or institutions, but shall not include (i) real estate or rights-of-way acquired by the Department of Transportation for the construction of highways and (ii) ungranted shores of the sea, marsh and meadowlands as defined in § 28.2-1500.

"Recommend," "recommended," or "recommendation," when used with reference to a recommendation by the Department of General Services to the Governor, means to advise either for or against a proposed action.

1968, c. 717, § 2.1-106.1; 1977, c. 672, § 2.1-504; 1978, c. 770; 1984, c. 641; 1995, c. 850; 2001, c. 844; 2002, c. 561.



§ 2.2-1147.1. Right to breast-feed

Notwithstanding any other provision of law, a woman may breast-feed her child at any location where that woman would otherwise be allowed on property that is owned, leased or controlled by the Commonwealth as defined in § 2.2-1147.

2002, c. 561.



§ 2.2-1147.2. Equal access to state-owned or controlled property; Boy Scouts of America and Girl Scouts of the USA

Notwithstanding any contrary provision of law, general or special, no state department, agency, or institution providing access and opportunity to use real property that is owned, leased, or controlled by the Commonwealth as defined in § 2.2-1147, may deny equal access or a fair opportunity to use such real property to, or otherwise discriminate against, the Boy Scouts of America or the Girl Scouts of the USA. Nothing in this paragraph shall be construed to require any state department, agency, or institution to sponsor the Boy Scouts of America or the Girl Scouts of the USA, or to exempt any such groups from policies governing access to and use of the real property.

2006, c. 57.



§ 2.2-1148. Approval of actions; conveyances in name of the Commonwealth

A. All actions to be taken or approvals to be given by the Governor or the Attorney General pursuant to §§ 2.2-1149 through 2.2-1156 may be taken or given by the Governor or his designee, or by the Attorney General or one of his deputies or assistant attorneys general.

B. All conveyances of any interest in property to or from the Commonwealth or any state department or agency or any state institution that is not a corporation, shall be in the name of the Commonwealth and shall designate the department, agency or institution in control or possession of the property in the following manner: "Commonwealth of Virginia, Department of (name of department, agency or institution, or other appropriate name)." All interests in property conveyed to any department, agency or institution of the Commonwealth, whether past or future, is and shall be the property of the Commonwealth. Conveyance of an interest in property on behalf of the Commonwealth by a department, agency or institution other than that which acquired title on behalf of the Commonwealth shall not create a cloud upon the title.

1984, c. 641, § 2.1-504.1; 2001, c. 844.



§ 2.2-1149. Department to review proposed acquisitions of real property; approval by the Governor; exceptions

Notwithstanding any provision of law to the contrary, no state department, agency or institution shall acquire real property by gift, lease, purchase or any other means or use or occupy real property without following the guidelines adopted by the Department and obtaining the prior approval of the Governor. The Department shall review every proposed acquisition of real property by gift, lease, purchase or any other means and every proposed use or occupancy of real property by any department, agency or institution of the Commonwealth and recommend either approval or disapproval of the transactions to the Governor based on cost, demonstrated need, and compliance with the Department's guidelines.

The provisions of this section shall not apply to the:

1. Acquisition of real property for open space preservations pursuant to the purposes of § 10.1-1800 and subdivision A 4 of § 10.1-2204, if it does not require as a condition of acceptance, an appropriation of any state funds for the continued maintenance of such property;

2. Acquisition of easements pursuant to the purposes of §§ 10.1-1020 and 10.1-1021 or §§ 10.1-1700, 10.1-1702, and 10.1-1702;

3. Acquisition through the temporary lease or donation of real property for a period of six months or less duration;

4. Acquisition of easements by public institutions of higher education provided that the particular institution meets the conditions prescribed in subsection B of § 23-38.88;

5. Entering into an operating/income lease or a capital lease by a public institution of higher education, for real property to be used for academic purposes, or for real property owned by the institution or a foundation related to the institution to be used for non-academic purposes, in accordance with the institution's land use plan pursuant to § 2.2-1153 provided that (i) the capital lease does not constitute tax-supported debt of the Commonwealth, (ii) the institution meets the conditions prescribed in subsection B of § 23-38.88, and (iii) for purposes of entering into a capital lease, the institution shall have in effect a signed memorandum of understanding with the Secretary of Administration regarding participation in the nongeneral fund decentralization program as set forth in the appropriation act. For the purposes of this subdivision, an operating/income lease or a capital lease shall be determined using generally accepted accounting principles; or

6. Acquisition of real property for the construction, improvement or maintenance of highways and transportation facilities and purposes incidental thereto by the Department of Transportation; however, acquisitions of real property by the Department of Transportation for office space, district offices, residencies, area headquarters, or correctional facilities shall be subject to the Department's review and the Governor's approval.

1984, c. 641, § 2.1-504.2; 1994, c. 474; 2000, c. 748; 2001, c. 844; 2005, cc. 933, 945; 2011, c. 525.



§ 2.2-1150. Conveyance and transfers of real property by state agencies; approval of Governor and Attorney General; notice to members of General Assembly

A. When it is deemed to be in the public interest.

1. Property owned by the Commonwealth may be sold, leased, or other interests therein conveyed to political subdivisions, public authorities, or the federal government, for such consideration as is deemed proper; and

2. Property owned by the Commonwealth and held in the possession of a department, agency or institution of the Commonwealth may be transferred to the possession of another department, agency or institution of the Commonwealth by the execution of an agreement between the heads of such departments, agencies or institutions.

B. No transaction authorized by this section shall be made without the prior written recommendation of the Department to the Governor, the written approval of the Governor of the transaction itself, and the approval of the Attorney General as to the form of the instruments prior to execution.

Prior to entering into any negotiations for the conveyance or transfer of any portion of Camp Pendleton or any military property that has been or may be conveyed to the Commonwealth pursuant to a recommendation by the Defense Base Closure Realignment Commission, the Department shall give written notice to all members of the General Assembly within the planning district in which such property is located. If, within 30 days of receipt of the Department's notice, 25 percent of such members of the General Assembly give notice to the Department that they object to such conveyance or that they require additional information, the Department shall conduct a meeting, with written notice thereof to all members of the General Assembly within that planning district, at which the Department and such members shall discuss the proposed transaction. Members of the General Assembly objecting to the proposed transaction after the meeting shall convey their objections in detail to the Governor, who shall consider the objections. Certification of compliance with the foregoing requirements by the Governor in a deed or other instrument conveying or transferring any portion of Camp Pendleton or any such military property, absent knowledge by the purchaser or transferee to the contrary, shall serve as prima facie evidence of compliance with this subsection.

C. Notwithstanding the provisions of subsection B, a public institution of higher education may convey an easement pertaining to any property such institution owns or controls provided that the institution meets the conditions prescribed in subsection B of § 23-38.88 and § 23-38.112 (regardless of whether or not the institution has been granted any authority under Subchapter 3 (§ 23-38.91 et seq.) of Chapter 4.10 of Title 23).

1984, c. 641, §§ 2.1-504.3, 2.1-504.4; 1986, c. 536; 1989, c. 710; 1996, c. 442; 2001, c. 844; 2005, cc. 933, 945; 2007, c. 624.



§ 2.2-1150.1. Lease or conveyance of any interest in State Police communication tower

Proceeds and any in-kind goods or services received from all sales or leases or conveyances of any interest in Department of State Police communication towers received pursuant to §§ 2.2-1150.2, 2.2-1151, and 2.2-1156, above the costs of the transaction, shall be deposited into a special account of the Department of State Police to be used to operate, acquire, construct, maintain, repair, or replace communication towers or sites.

2002, c. 477; 2008, cc. 676, 690; 2010, c. 286.



§ 2.2-1150.2. Use of communication towers for deployment of wireless broadband services in unserved areas of the Commonwealth

A. As used in this section:

"Qualified provider" means a provider of wireless broadband service that has obtained all governmental approvals required for the provision of wireless broadband service in the unserved area in which it seeks to provide such service.

"Unserved area" means any area within the Commonwealth that is demonstrated not to have access to terrestrial broadband or radio frequency Internet service.

"Wireless broadband service" means an Internet connection service capable of transmitting information at a rate that is not less than 256 kilobits per second in at least one direction using a wireless link between a fixed location and the Internet service provider's facility. It does not include wireless fidelity technology used in conjunction with dedicated subscriber line service or cable service to connect devices within a facility to the Internet via a broadband connection.

B. Notwithstanding any provision of § 2.2-1156 to the contrary, any state department, agency, or institution having responsibility for a state-owned communication tower in an unserved area, subject to guidelines adopted by the Department, shall lease or convey a license or other interest in the communication tower to a qualified provider in order to permit the use of the communication tower by the qualified provider in its deployment of wireless broadband service within the unserved area or portion thereof. This requirement is subject to the qualified provider presenting to the Department:

1. A spectrum and certified structural analysis of the tower that demonstrates that:

a. The new service will not interfere with current equipment;

b. No structural element is beyond 85 percent capacity based on current and previously documented future loads; and

c. The tower meets the industry standards set forth by ANSI/TIA/EIA 222-F; and

2. Proof that the tower satisfies all applicable local government requirements.

C. The Department shall adopt guidelines for (i) determining whether a provider of wireless broadband service is qualified to provide such service and (ii) requesting a state department, agency, or institution to enter into a lease or other conveyance of an interest in a communication tower or site pursuant to this section.

D. The lease or other conveyance shall be for such consideration as the Director of the Department deems appropriate, which consideration shall not be required to be commensurate with the consideration paid for use of comparable space on similar towers. The lease or other conveyance may include shared use of the facilities by other political subdivisions or persons providing the same or similar services, and by departments, agencies, or institutions of the Commonwealth.

E. The provisions of § 2.2-1156 as they apply to lease agreements or conveyances of any interest shall not apply to any transaction undertaken pursuant to this section.

F. No transaction authorized by this section shall be made without the prior approval of the Director of the Department and the approval of the Attorney General as to the form of any conveyancing instrument prior to execution.

2008, cc. 676, 690; 2015, c. 351.



§ 2.2-1151. Conveyance of easements and appurtenances thereto to cable television companies, utility companies, public service companies, political subdivisions by state departments, agencies or institutions; communication towers

A. When it is deemed to be in the public interest and subject to guidelines adopted by the Department:

1. Any state department, agency or institution, through its executive head or governing board may convey to public utility companies, public service corporations or companies, political subdivisions or cable television companies, right-of-way easements over property owned by the Commonwealth and held in its possession and any wires, pipes, conduits, fittings, supports and appurtenances thereto for the transmission of electricity, telephone, cable television, water, gas, steam, or sewage placed on, over or under the property.

2. Any state department, agency or institution having responsibility for a state-owned office building, through its executive head or governing board, may lease space to a credit union in the building for the purpose of providing credit union services that are readily accessible to state employees. The lease shall be for a term of not more than five years, with annual renewals or new leases permitted thereafter. Such lease may be granted for no consideration or for less than the fair market value.

3. Property owned by the Commonwealth may be sold or leased or other interests or rights therein granted or conveyed to political subdivisions or persons providing communication or information services for the purpose of erecting, operating, using or maintaining communication towers, antennas, or other radio distribution devices. If any tower proposed to be erected on property owned by the Commonwealth is to be used solely by private persons providing communication or information services, and there is no immediate use planned or anticipated by any department, agency or institution of the Commonwealth or political subdivision, the guidelines shall provide a means to obtain comments from the local governing body where the property is located. The conveyances shall be for such consideration as the Director of the Department deems appropriate, and may include shared use of the facilities by other political subdivisions or persons providing the same or similar services, and by departments, agencies, or institutions of the Commonwealth.

B. No transaction authorized by this section shall be made without the prior written recommendation by the Department to the Governor, the written approval by the Governor of the transaction itself, and the approval by the Attorney General as to the form of the instruments prior to execution.

C. This section shall not (i) apply to any lease or conveyance of a license or other interest in a communication tower for use in the deployment of wireless broadband service within an unserved area of the Commonwealth made pursuant to § 2.2-1150.2 or (ii) be construed to alter the control or ownership of towers currently maintained by other agencies of the Commonwealth.

1984, c. 641, § 2.1-504.4; 1986, c. 536; 1989, c. 710; 1996, c. 442; 2001, c. 844; 2008, cc. 356, 676, 690.



§ 2.2-1151.1. Conveyances of right-of-way usage to certain nonpublic service companies by the Department of Transportation

A. As used in this section:

"Department" means the Virginia Department of Transportation.

"Developer" means a person who undertakes to develop real estate.

B. No land use permit shall be issued by the Department to any company other than a public service company as defined in § 56-76, a company owning or operating an interstate natural gas pipeline, or a franchised cable television systems operator owning or operating a utility line as defined in § 56-265.15, unless such company has (i) registered as an operator with the appropriate notification center as defined by § 56-265.15 and (ii) notified the commercial and residential developer, owner of commercial, multifamily or residential real estate, or local government entities with a property interest in any parcel of land located adjacent to the property over which the land use is being requested, that application for the permit has been made. Any permit application approved by the Department shall include an affidavit indicating compliance with the registration and notification requirements provided by this subsection.

C. The provisions of subsection B shall not apply to a land use permit issued by the Department to a person providing utility service solely for their own agricultural or residential use, provided the utilities are located on property owned by the person and the utilities are marked in accord with requirements established by the Department.

D. No performance surety held by the Department in association with a land use permit issued to a company pursuant to subsection B to perform work within the Department's right-of-way shall be released until such time as all claims against the company associated with the work have been resolved, provided a claimant has notified the Department of a claim against such company within 30 days after completion of the work. A claimant shall have no more than one year after the notification is received by the Department to complete any action against the company associated with the work for which the claim has been made. After the expiration of the one-year period, the Department may release the performance surety.

E. Nothing in this section shall be construed or interpreted to create a cause of action or administrative claim against the Department.

2003, c. 330; 2004, c. 636; 2014, c. 277.



§ 2.2-1152. Conveyances to Department of Transportation by state institutions or public corporations owned by Commonwealth

Any state institution or public corporation whose funds and property are owned solely by the Commonwealth may through its governing board convey to the Virginia Department of Transportation the lands necessary for highway purposes or other incidental uses, either for such consideration deemed proper or in exchange for other lands, and to execute the instruments necessary to effectuate the conveyance.

No transaction authorized by this section shall be made without the prior written recommendation of the Department to the Governor, the written approval of the Governor of the transaction itself, and the approval of the Attorney General as to the form of the instruments prior to execution.

The proceeds from the sale, with the written approval of the Governor, may be used by the state institution or public corporation for the purchase of other property or for capital improvements.

1984, c. 641, § 2.1-504.5; 2001, c. 844.



§ 2.2-1153. State agencies and institutions to notify Department of property not used or required; criteria

A. Whenever any department, agency or institution of state government possesses or has under its control state-owned or leased property that is not being used to full capacity or is not required for the programs of the department, agency or institution, it shall so notify the Department. Such notification shall be in a form and manner prescribed by the Department. Each department, agency and institution shall submit to the Department a land use plan for state-owned property it possesses or has under its control showing present and planned uses of such property. Such plan shall be approved by the cognizant board or governing body of the department, agency or institution holding title to or otherwise controlling the state-owned property or the agency head in the absence of a board or governing body, with a recommendation on whether any property should be declared surplus by the department, agency or institution. Development of such land use plans shall be based on guidelines promulgated by the Department. The guidelines shall provide that each land use plan shall be updated and copies provided to the Department by September 1 of each year. The Department may exempt properties that are held and used for conservation purposes from the requirements of this section. The Department shall review the land use plans, the records and inventory required pursuant to subsection B of § 2.2-1136 and such other information as may be necessary and determine whether the property or any portion thereof should be declared surplus to the needs of the Commonwealth. By October 1 of each year, the Department shall provide a report to the Chairmen of the House Appropriations and Senate Finance Committees setting forth the Department's findings, the sale or marketing of properties identified pursuant to this section, and recommending any actions that may be required by the Governor and the General Assembly to identify and dispose of property not being efficiently and effectively utilized. The Department shall provide a listing of surplus properties on the Department's website. The description of surplus property shall include parcel identification consistent with national spatial data standards in addition to a street address.

Until permanent disposition of the property determined to be surplus is effected, the property shall continue to be maintained by the department, agency or institution possessing or controlling it, unless upon the recommendation of the Department, the Governor authorizes the transfer of the property to the possession or control of the Department. In this event, the department, agency or institution formerly possessing or controlling the property shall have no further interest in it.

B. The Department shall establish criteria for ascertaining whether property under the control of a department, agency or institution should be classified as "surplus" to its current or proposed needs. Such criteria shall provide that the cognizant board or governing body, if any, of the department, agency or institution holding the title to or otherwise controlling the state-owned property, or the agency head in the absence of a board or governing body, shall approve the designation of the property as surplus.

C. Notwithstanding the provisions of subsection A:

1. The property known as College Woods, which includes Lake Matoaka and is possessed and controlled by a college founded in 1693, regardless of whether such property has been declared surplus pursuant to this section, shall not be transferred or disposed of without the approval of the board of visitors of such college by a two-thirds vote of all board members at a regularly scheduled board meeting. The General Assembly shall also approve the disposal or transfer.

2. Surplus real property valued at less than $5 million that is possessed and controlled by a public institution of higher education may be sold by such institution, provided that (i) at least 45 days prior to executing a contract for the sale of such property, the institution gives written notification to the Governor and the Chairmen of the House Appropriations and Senate Finance Committees; and (ii) the Governor may postpone the sale at any time up to 10 days prior to the proposed date of sale. Such sale may be effected by public auction, sealed bids, or by marketing through one or more Virginia licensed real estate brokers after satisfying the public notice provisions of subsection A of § 2.2-1156. The terms of all negotiations resulting in such sale shall be public information. The public institution of higher education may retain the proceeds from the sale of such property if the property was acquired by nongeneral funds. If the institution originally acquired the property through a mix of general and nongeneral funds, 50 percent of the proceeds shall be distributed to the institution and 50 percent shall be distributed to the State Park Conservation Resources Fund established under subsection A of § 10.1-202. The authority of a public institution of higher education to sell surplus real property described under this subdivision or to retain any proceeds from the sale of such property shall be subject to the institution meeting the conditions prescribed in subsection B of § 23-38.88 and § 23-38.112 (regardless of whether or not the institution has been granted any authority under Subchapter 3 (§ 23-38.91 et seq.) of Chapter 4.10 of Title 23).

1968, c. 717, § 2.1-106.2; 1972, c. 763; 1977, c. 672, § 2.1-505; 1978, c. 545; 1984, c. 641; 1995, c. 774; 2001, c. 844; 2004, c. 997; 2005, cc. 933, 945; 2009, c. 612; 2011, cc. 659, 675.



§ 2.2-1154. State agencies, institutions, to inquire of Department before acquiring land for capital improvements

A. Any state department, agency or institution shall, before purchasing or otherwise acquiring land for any capital improvement, inquire of the Department whether there is available any suitable land under the control of the Department or any other state department, agency or institution that may be authorized for the purpose for which the additional land is needed.

B. The Department shall require every state department, agency or institution responsible for the construction, operation or maintenance of public facilities within the Commonwealth, when siting state facilities and programs, to evaluate the feasibility of siting such facilities and programs in the Commonwealth's urban centers. In making such evaluation, the agency shall consider (i) the fiscal advantages of utilizing the existing infrastructure available in urban centers as compared to the construction of new infrastructure in less developed areas, (ii) the potential savings associated with leasing facilities from the private sector in urban centers as compared to purchasing or constructing new facilities in other areas, (iii) the convenience to employees and citizen users of state facilities and programs of placing such facilities and programs in close proximity to the road and transportation systems and other amenities found in the Commonwealth's urban centers, and (iv) whether the local governing body is supportive of the location as a desirable use of available land resources.

This subsection shall not be construed to limit the ability of a state department, agency or institution to locate facilities based on other factors such as a rural locality's desire to stimulate economic development or the need to have regionally dispersed services.

C. The provisions of subsection B shall not apply to any facility or program to be located on the campus of any public institution of higher education in Virginia.

1968, c. 717, § 2.1-106.4; 1977, c. 672, § 2.1-508; 2000, c. 704; 2001, c. 844; 2009, c. 612.



§ 2.2-1155. Temporary transfer of use of property between state agencies and institutions; lease to private entities

A. Whenever any department, agency, or institution of state government possesses or has under its control property for which there is an anticipated future use, but for which there is no immediate use, the department, agency, or institution of the Commonwealth may effect, subject to the written recommendation of the Department to the Governor and the written approval by the Governor, an agreement in writing with any other department, agency, or institution of state government for the use of the property by the other department, agency, or institution during a period not to exceed fifteen years. The agreement may be extended beyond the fifteen-year period on an annual basis in accordance with the procedures prescribed in this subsection. In the event no other department, agency, or institution of state government has use for the property, the department, agency, or institution may lease the property to private individuals, firms, corporations or other entities in accordance with the procedures and subject to the term limitations prescribed in this subsection.

B. The provisions of subsection A notwithstanding, public institutions of higher education in Virginia, subject to the approval of the General Assembly, may enter into written agreements with university-related foundations, private individuals, firms, corporations, or other entities to lease property in the possession or control of the institution. Any such agreement and proposed development or use of property shall (i) be for a purpose consistent with the educational and general mission, auxiliary enterprises, and sponsored program activities of the institution, or such other purpose as the General Assembly may authorize, and (ii) comply with guidelines adopted by the Department. The term of any agreement shall be based upon, among other things, the useful life of the improvements to the property and shall not exceed fifty years; however, any agreement may be extended upon the written recommendation of the Governor and the approval of the General Assembly. Agreements with private individuals, firms, corporations, or other entities shall also be subject to guidelines adopted by the Secretary of Finance. In the event that any public institution of higher education in Virginia enters into any written agreement with a university-related foundation, private individual, firm, corporation, or other entity to lease property in the possession or control of the institution pursuant to this subsection, neither the real property that is the subject of the lease nor any improvements or personal property located on the real property that is the subject of the lease shall be subject to taxation by any local government authority pursuant to § 58.1-3203 or § 58.1-3502 or any other applicable law during the term of the lease, regardless of the ownership of the property, improvements or personal property, provided the real property, improvements or personal property shall be used for a purpose consistent with the educational and general mission, auxiliary enterprises, and sponsored program activities of the institution.

For the purposes of this section, "university-related foundation" means any foundation affiliated with an institution of higher education.

1971, Ex. Sess., c. 239, § 2.1-106.6:1; 1977, c. 672, § 2.1-511; 1981, c. 112; 1984, c. 641; 1988, c. 57; 1990, cc. 53, 688; 1992, c. 331; 2001, c. 844.



§ 2.2-1156. Sale or lease of surplus property and excess building space

The Department shall identify real property assets that are surplus to the current and reasonably anticipated future needs of the Commonwealth and may dispose of surplus assets as provided in this section, except when a department, agency or institution notifies the Department of a need for property which has been declared surplus, and the Department finds that stated need to be valid and best satisfied by the use of the property.

A. After it determines the property to be surplus to the needs of the Commonwealth and that such property should be sold, the Department shall request the written opinion of the Secretary of Natural Resources as to whether the property is a significant component of the Commonwealth's natural or historic resources, and if so how those resources should be protected in the sale of the property. The Secretary of Natural Resources shall provide this review within 15 business days of receipt of full information from the Department. Within 120 days of receipt of the Secretary's review, the Department shall, with the prior written approval of the Governor, proceed to sell the property.

B. The sale shall be by public auction, or sealed bids, or by marketing through one or more real estate brokers licensed by the Commonwealth. Notice of the date, time and place of sale, if by public auction or sealed bids shall be given by advertisement in at least two newspapers published and having general circulation in the Commonwealth, at least one of which shall have general circulation in the county or city in which the property to be sold is located. At least thirty days shall elapse between publication of the notice and the auction or the date on which sealed bids will be opened.

C. In instances where the appraised value of property proposed to be sold is determined to be a nominal amount or an amount insufficient to warrant statewide advertisement, but in no event in excess of $250,000, the notice of sale may be placed in only one newspaper having general circulation in the county or city in which the property to be sold is located.

D. The Department may reject any and all bids or offers when, in the opinion of the Department, the price is inadequate in relation to the value of the property, the proposed terms are unacceptable, or if a need has been found for the property.

E. In lieu of the sale of any such property, or in the event the Department determines there is space within a building owned by the Commonwealth or any space leased by the Commonwealth in excess of current and reasonably anticipated needs, the Department may, with the approval of the Governor, lease or sublease such property or space to any responsible person, firm or corporation on such terms as shall be approved by the Governor; provided, however the authority herein to sublease space leased by the Commonwealth shall be subject to the terms of the original lease. The provisions of this section requiring disposition of property through the medium of sealed bids, public auction, or marketing through licensed real estate brokers shall not apply to any lease thereof, although such procedures may be followed in the discretion of the Department.

F. The deed, lease, or sublease conveying the property or excess space shall be executed in the name of the Commonwealth and shall be in a form approved by the Attorney General. Notwithstanding any law to the contrary and notwithstanding how title to the property was acquired, the deed or lease may be executed on behalf of the Commonwealth by the Director of the Department or his designee, and such action shall not create a cloud on the title to the property. The terms of the sale, lease, or sublease shall be subject to the written approval of the Governor.

G. An exception to sale by sealed bids, public auction, or listing the property with a licensed real estate broker may be granted by the Governor if the property is landlocked and inaccessible from a public road or highway. In such cases, the Department shall notify all adjacent landowners of the Commonwealth's desire to dispose of the property. After the notice has been given, the Department may begin negotiations for the sale of the property with each interested adjacent landowner. The Department, with the approval of the Governor, may accept any offer which it deems to be fair and adequate consideration for the property. In all cases, the offer shall be the best offer made by any adjacent landowner. The terms of all negotiations shall be public information.

H. Subject to any law to the contrary, 50 percent of the proceeds from all sales or leases, or from the conveyance of any interest in property under the provisions of this article, above the costs of the transaction, which costs shall include fees or commissions, if any, negotiated with and paid to auctioneers or real estate brokers, shall be paid into the State Park Acquisition and Development Fund, so long as the sales or leases pertain to general fund agencies or the property involved was originally acquired through the general fund, except as provided in Chapter 180 of the Acts of Assembly of 1966. The remaining 50 percent of proceeds involving general fund sales or leases, less a pro rata share of any costs of the transactions, shall be deposited in the general fund of the state treasury. The Department of Planning and Budget shall develop guidelines which allow, with the approval of the Governor, any portion of the deposit in the general fund to be credited to the agency, department or institution having control of the property at the time it was determined surplus to the Commonwealth's needs. Any amounts so credited to an agency, department or institution may be used, upon appropriation, to supplement maintenance reserve funds or capital project appropriations, or for the acquisition, construction or improvement of real property or facilities. Net proceeds from sales or leases of special fund agency properties or property acquired through a gift for a specific purpose shall be retained by the agency or used in accordance with the original terms of the gift. Notwithstanding the foregoing, income from leases or subleases above the cost of the transaction shall first be applied to rent under the original lease and to the cost of maintenance and operation of the property. The remaining funds shall be distributed as provided herein.

I. When the Department deems it to be in the best interests of the Commonwealth, it may, with the approval of the Governor, authorize the department, institution or agency in possession or control of the property to dispose of surplus property in accordance with the procedures set forth in this section.

1968, c. 717, § 2.1-106.7; 1970, c. 202; 1972, c. 763; 1977, c. 672, § 2.1-512; 1978, c. 545; 1981, c. 104; 1984, c. 641; 1989, c. 687; 1991, c. 679; 1995, c. 399; 1998, c. 466; 2001, c. 844; 2002, c. 281; 2004, c. 997; 2009, c. 612; 2011, cc. 659, 675.



§ 2.2-1157. Exploration for and extraction of minerals on state-owned uplands

A. The Department of Mines, Minerals and Energy, in cooperation with the Division, shall develop, with the assistance of affected state agencies, departments, and institutions, a State Minerals Management Plan (the "Plan"). The Plan shall include provisions for the holding of public hearings and the public advertising for competitive bids or proposals for mineral exploration, leasing, and extraction activities on state-owned uplands. Sales of mineral exploration permits and leases for these lands shall be administered by the Division, with the advice of the Department of Mines, Minerals and Energy.

B. Upon receiving the recommendation of both the Director of the Department of General Services and the Director of the Department of Mines, Minerals and Energy, the Governor shall determine whether the proposed mineral exploration, leasing, or extraction of minerals on state-owned uplands is in the public interest. No state-owned uplands shall be approved for mineral exploration, leasing, or extraction without a public hearing in the locality where the affected land or the greater portion thereof is located and a competitive bid or proposal process as described in the Plan. The provisions of this section shall not apply to the extraction of minerals on state-owned uplands pursuant to an oil or gas pooling order unless the well through which the extraction will occur is situated on such land.

For purposes of this section, "state-owned uplands" means lands owned by the Commonwealth that (i) lie landward of the mean low water mark in tidal areas or (ii) have an elevation above the average surface water level in nontidal areas.

C. The agencies, departments, or institutions proposing or receiving applications for mineral exploration, leasing or extraction on state-owned uplands shall, through their boards or commissions, recommend as specified in subsection D of § 2.2-1156 all such activities to the Division following guidelines set forth in the Plan. The Division and the Department of Mines, Minerals and Energy shall review and recommend to the Governor such proposed activities. Such agencies, departments or institutions, through their boards or commissions, may execute the leases or contracts that have been approved by the Governor.

D. The proceeds from all such sales or leases above the costs of the sale to the Department of Mines, Minerals and Energy or to the agency, department or institution sponsoring the sale shall be paid into the general fund of the state treasury, so long as the sales or leases pertain to general fund agencies or the property involved was originally acquired through the general fund. Net proceeds from sales or leases of special-fund agency properties or property acquired through a gift shall be retained by such agency or institution or used in accordance with the original terms of the gift if so stated.

E. Mining, leasing, and extraction activities in state-owned submerged lands shall be authorized and administered by the Virginia Marine Resources Commission pursuant to § 28.2-100 et seq.

1982, c. 238, § 2.1-512.1; 1984, c. 750; 1986, c. 488; 2001, c. 844; 2009, c. 612.



§ 2.2-1158. Management, harvesting and sale of timber on lands under control of Division

The Division may manage and harvest timber on lands placed under its control in accordance with the best timber management practices, after receiving the advice of the State Forester. The Division may also sell the timber, but before the sale is made, the State Forester or his deputy shall furnish the Division with an estimate of the value of the timber. In the event of sale, the proceeds shall first be used to defray the cost of the sale and the cost of maintenance of the property from which the timber is removed and the remainder, if any, of the funds shall be deposited in the Forest Management of State-owned Lands Fund created in § 10.1-1120.

1968, c. 717, § 2.1-106.8; 1977, c. 672, § 2.1-513; 1980, c. 525; 2001, c. 844.



§ 2.2-1159. Facilities for persons with physical disabilities in certain buildings; definitions; construction standards; waiver; temporary buildings

A. For the purposes of this section and § 2.2-1160 :

"Building" means any building or facility, used by the public, which is constructed in whole or in part or altered by the use of state, county or municipal funds, or the funds of any political subdivision of this Commonwealth. "Building" shall not include public school buildings and facilities, which shall be governed by standards established by the Board of Education pursuant to § 22.1-138.

"Persons with physical disabilities" means persons with:

1. Impairments that, regardless of cause or manifestation, for all practical purposes, confine individuals to wheelchairs;

2. Impairments that cause individuals to walk with difficulty or insecurity;

3. Total blindness or impairments affecting sight to the extent that the individual functioning in public areas is insecure or exposed to dangers;

4. Deafness or hearing handicaps that might make an individual insecure in public areas because he is unable to communicate or hear warning signals;

5. Faulty coordination or palsy from brain, spinal, or peripheral nerve injury; or

6. Those manifestations of the aging processes that significantly reduce mobility, flexibility, coordination and perceptiveness but are not accounted for in the aforementioned categories.

B. The Division shall prescribe standards for the design, construction, and alteration of buildings constructed in whole or in part or altered by the use of state funds, other than school funds, necessary to ensure that persons with physical disabilities will have ready access to, and use of, such buildings.

C. The governing body of a county, city or town or other political subdivision shall prescribe standards for the design, construction and alteration of buildings, not including public school facilities, constructed in whole or in part or altered by the use of the funds of such locality or political subdivision necessary to ensure that persons with physical disabilities will have ready access to, and use of, such buildings. The Division shall consult with the governing bodies upon request.

D. The Division, with respect to standards issued by it, and the governing body of any county, city or town or other political subdivision with respect to standards issued by it may:

1. Modify or waive any such standard, on a case-by-case basis, upon application made by the head of the department, agency or other instrumentality concerned, upon determining that a modification or waiver is clearly necessary; and

2. Conduct necessary surveys and investigations to ensure compliance with such standards.

E. The provisions of this section and § 2.2-1160 shall apply to temporary and emergency construction as well as permanent buildings.

1970, c. 539, §§ 2.1-109.01, 2.1-109.02, 2.1-109.03, 2.1-109.04, 2.1-109.06, 2.1-109.07; 1972, c. 223; 1977, c. 672, §§ 2.1-514, 2.1-515, 2.1-516, 2.1-517, 2.1-519, 2.1-520, 2.1-521; 1993, c. 226; 2001, c. 844.



§ 2.2-1160. Facilities for persons with physical disabilities; what buildings to be constructed in accordance with standards

Every building or facility designed, constructed or substantially altered after the effective date of a standard issued under subsection B of § 2.2-1159, which is applicable to such building shall be designed, constructed or altered in accordance with such standard.

1970, c. 539, § 2.1-109.05; 1977, c. 672, § 2.1-519; 2001, c. 844.



§ 2.2-1161. Buildings not in conformance with standards for persons with physical disabilities

The Division, upon a determination that a building or facility is not in conformance with the applicable standards for persons with physical disabilities, shall immediately take all necessary steps to ensure such building or facility is in conformance within three months of the date of its determination. The three-month period may be extended for an additional minimum period of time required to obtain funding and complete construction, where the Division determines an extension is necessary. This section shall apply only to those state buildings or facilities designed, constructed or substantially modified after July 1, 1977.

1977, c. 588, § 2.1-521.1; 1979, c. 243; 2001, c. 844.



§ 2.2-1161.1. Code Adam alerts in public buildings

Each state building that is open to the public shall have in place a Code Adam or similar program for the prevention of child abduction. Code Adam is a protocol used as a preventive tool against child abductions and for locating lost children in public buildings. The Department of General Services shall develop model plans and ensure that each building covered by this section is prepared to activate Code Adam or a similar program under appropriate circumstances. All state agencies shall render assistance to the Department, upon request, in implementing this statute and the Department's plan within their buildings.

2003, cc. 83, 86.



§ 2.2-1162. Definitions

As used in this article.

"Asbestos" means any material containing more than one percent of the asbestiform varieties of:

1. chrysotile (serpentine),

2. crocidolite (riebeckite),

3. amosite (cummingtonite-grunerite),

4. anthophyllite,

5. tremolite, or

6. actinolite.

"Director" means the Director of the Department of General Services.

"Friable" means material that is capable of being crumbled, pulverized or reduced to powder by hand pressure or which under normal use or maintenance emits or can be expected to emit asbestos fibers into the air.

"Local education agency" or "LEA" means the same as that term is defined in the United States Environmental Protection Agency Asbestos Hazard and Emergency Response Act regulations set forth in 40 CFR 763.

"Operations and maintenance program" means work practices to maintain asbestos-containing material in good condition and to minimize and control disturbance or damage to such materials.

"Response actions" means any action, including removal, encapsulation, enclosure, repair, method of operation, maintenance, record keeping or notification that protects human health from building materials containing asbestos.

"Secretary" means the Secretary of Administration.

1986, cc. 288, 560, § 2.1-526.12; 1988, c. 723; 1989, c. 398; 1990, c. 50; 2001, c. 844.



§ 2.2-1163. Inspection of state-owned buildings; marking locations where asbestos found; risk abatement and estimate of cost thereof

The Director at the direction of the Secretary and in cooperation with any other appropriate agencies including but not limited to the Department of Education shall ensure that every building owned by the Commonwealth or any agency of the Commonwealth which has not previously been inspected by competent personnel as provided below is inspected as soon as practical by competent personnel who have the training and equipment necessary to identify (i) the presence of asbestos, and (ii) to the extent practicable the relative hazard or hazards to health and safety posed at each location at which asbestos is identified. Every location at which asbestos is identified shall be clearly marked with suitably designed signs or labels. The Director shall prepare an accurate estimate of the cost of abating the risk of all asbestos so identified. The Director shall also establish a list of abatement priorities, which shall include the estimated cost of abating the risk at each location on the list. To the extent that funds are available, and in accordance with the priorities established by the Director, the agency or institution of the Commonwealth responsible for the maintenance of buildings at any such location shall proceed to abate the risk at such locations.

1985, c. 534, § 2.1-526.13; 1986, cc. 288, 560; 2001, c. 844.



§ 2.2-1164. Standards for inspection of buildings for asbestos

The Director, at the direction of the Secretary and in cooperation with any other appropriate agencies including, but not limited to, the Department of Education shall adopt standards for the inspection of state-owned and local education agency buildings of all types and the ancillary facilities used in connection therewith for the purpose of identifying the presence of asbestos and to the extent practicable the relative hazard to health or safety posed by any asbestos identified. The Administrative Process Act (§ 2.2-4000 et seq.) shall not apply to the adoption of standards under this section.

A. The standards shall include:

1. Inspection for the presence, location and condition of asbestos-containing materials;

2. Development of a building asbestos profile for each building inspected and found to contain asbestos-containing material, which profile shall:

(a) Include information regarding product type (surfacing material, thermal system insulation, or miscellaneous material), specific location, estimated quantity (in square or linear feet), type and percentage of asbestos content, and physical condition;

(b) Be kept in possession of the person designated pursuant to subsection E, at a location in the building where it is readily accessible to building employees or their designated representatives;

(c) Be updated as surveillance, test results and/or response actions are undertaken in the building.

B. The following standards are established for state-owned buildings:

1. When air monitoring is used for building assessment, it shall be used in conjunction with comprehensive visual assessment techniques for determining the priority and nature of response action.

2. The airborne asbestos reoccupancy level, to be measured upon completion of response actions, shall be equal to the reoccupancy standards established for buildings pursuant to subsection C.

C. The Director, in conjunction with the state Departments of Professional and Occupational Regulation, Health, Labor and Industry, Education, and Environmental Quality, shall adopt standards governing aggressive air sampling after completion of an asbestos project for airborne asbestos for local education agencies and public colleges and universities.

D. Asbestos management plans for state-owned buildings shall include:

1. Operation and maintenance programs, including procedures for the notification of maintenance and housekeeping personnel of the location of asbestos-containing materials likely to be disturbed during routine building operations; the labeling of asbestos-containing materials in routine maintenance areas; and work practices, engineering controls or personal protective measures to minimize asbestos exposure to such personnel and other building occupants;

2. Training requirements for maintenance workers and maintenance supervisory personnel;

3. Assurance of compliance by contractors with licensing under applicable state laws and regulations; and

4. Provisions for setting priorities of buildings for response actions.

E. Each person responsible for such management plans shall designate one member of the maintenance personnel in or responsible for each building containing asbestos-containing materials to serve as the liaison to coordinate the specific efforts of such program within the particular building to which the liaison is assigned.

1985, c. 534, § 2.1-526.14; 1986, cc. 288, 560; 1988, c. 723; 1993, c. 660; 2001, c. 844.



§ 2.2-1165. Inspection of public school buildings; certification of inspection; certain inspections made before July 1, 1986, deemed in compliance

A. Every public school division in the Commonwealth shall ensure that every school building owned or operated by it, which has not previously been inspected in compliance with this article, is inspected. Inspection shall conform to the standards developed pursuant to § 2.2-1164.

B. The superintendent of schools for each public school division shall certify to the Superintendent of Public Instruction and the Secretary that the public schools in the division have been inspected in compliance with this article.

C. Inspections completed prior to July 1, 1986, shall be deemed in compliance with this article if the Superintendent of Public Instruction and the Secretary determine that they conform substantially to the standards referenced in § 2.2-1164, or to the inspection procedures contained in 40 CFR 763.

1985, c. 534, § 2.1-526.15; 1986, cc. 288, 560; 2001, c. 844.



§ 2.2-1166. Marking locations where asbestos found in public school buildings; estimate of cost of risk abatement; list of priorities based on risk

Each public school division shall ensure that every location at which asbestos is identified following inspections conducted pursuant to subsection A or C of § 2.2-1165 is clearly marked with suitably designed signs or labels. Each division shall prepare an accurate estimate of the cost of abating the risk of asbestos at each location so identified. Each division shall also establish a list of priorities, based upon its determination of the risk to public health and safety posed by asbestos at each such location, which shall include the estimated cost of abating the risk at each location on the list.

1986, cc. 288, 560, § 2.1-526.16; 2001, c. 844.



§ 2.2-1167. Commonwealth immune from civil liability

The Commonwealth and its officers, agents and employees shall be immune from civil liability for actions (i) arising from the establishment and implementation of asbestos inspection standards developed pursuant to § 2.2-1164 and (ii) undertaken pursuant to the provisions of this article, Chapter 5 of Title 54.1, and §§ 32.1-126.1 and 63.2-1811.

1988, c. 723, § 2.1-526.17:1; 2001, c. 844.



§ 2.2-1168. Division of Support Services may be established

The Director of the Department may establish a Division of Support Services (the "Division") and assign to this Division or to any other division any or all of the duties described in this article or otherwise imposed upon the Department.

1977, c. 672, § 2.1-527; 2001, c. 844.



§ 2.2-1169. Mail handling, messenger and parcel service

The Division shall operate a central service unit to provide all state departments, divisions, institutions and agencies in the Richmond area with mail handling, messenger and parcel service. These services may, if deemed appropriate, be extended to state departments, divisions, institutions and agencies in other areas of the Commonwealth.

1972, c. 503, § 2.1-243.1; 1976, c. 759; 1977, c. 672, § 2.1-528; 2001, c. 844.



§ 2.2-1170. Office equipment pool; repair

The Division may establish a general office equipment pool and central repair shop for such equipment, and may provide guidelines for the utilization of such equipment. For the purposes of this section, computers, software, supplies, and related peripheral equipment shall not be considered general office equipment.

1977, c. 672, § 2.1-529; 2001, c. 844.



§ 2.2-1171. Printing and duplicating facilities

The Division may operate a printing and duplicating facility in the Richmond area, and may establish criteria for its use, subject to the provisions of § 2.2-1113.

1977, c. 672, § 2.1-530; 2001, c. 844.



§ 2.2-1172. Parking of vehicles in Capitol Square; parking facilities for state officers and employees; violations

A. Except as provided in this section, all parking in the Capitol Square of motor vehicles and animal-drawn vehicles is prohibited. However, during the recess of the General Assembly, the Division may cause to be marked off certain portions of the driveways in the Capitol Square and permit vehicles to be parked there under such regulations as may be prescribed. Parking areas on the west of the Capitol shall be reserved at all times for parking by members of the General Assembly.

B. During sessions of the General Assembly, parking in the Capitol Square shall be subject to rules and regulations adopted jointly by the Speaker of the House of Delegates and the chairman of the Senate Committee on Rules.

C. The Division may, with the approval of the Governor, utilize any property owned by the Commonwealth and located in the Richmond area for the purpose of providing parking facilities for officers and employees of the Commonwealth, and to allocate spaces therein. The Division may fix and collect fees for the use of the parking facilities. The Division may adopt regulations for the parking facilities, which regulations shall include the enforcement provisions required by §§ 46.2-1225 through 46.2-1229.

D. Any person parking any vehicle contrary to the rules and regulations referred to in subsection B or contrary to the other provisions of this section, or contrary to any parking sign or "No Parking" sign erected by the Division pursuant to regulations adopted by it, shall be subject to a fine of not less than one dollar nor more than twenty-five dollars for each offense.

Code 1950, § 2-75.1; 1958, c. 2; 1966, c. 677, § 2.1-94; 1970, c. 202; 1977, c. 672, § 2.1-531; 2001, c. 844.



§ 2.2-1173. Definitions

As used in this article:

"Centralized fleet" means those passenger-type vehicles assigned to the Department of General Services and available for use by state agencies.

"Contract rental" means a contract for the use of motor vehicles by employees for official state business within the confines of their normal work locations. This does not include rental vehicles used by travelers after reaching their destination.

"Director" means the Director of the Department of General Services.

"Lease" means a contract for the use of a passenger-type vehicle for a term of more than thirty days.

"Passenger-type vehicle" means any automobile, including sedans and station wagons, or van used primarily for the transportation of the operator and no more than fifteen passengers.

1989, c. 479, § 33.1-400; 1998, c. 329; 2001, cc. 815, 842, § 2.1-548.01.



§ 2.2-1174. Vehicles assigned to the centralized fleet

Passenger-type vehicles purchased with public funds by any department, agency, institution, or commission of the Commonwealth, or any officer or employee on behalf of the Commonwealth, shall be assigned to the centralized fleet with the following exceptions:

1. Vehicles that have special equipment or performance requirements related to use by law-enforcement officers;

2. Vehicles for use by any elected official of the people of the Commonwealth; and

3. Such other special category of vehicles as may be excepted by the Director.

1989, c. 479, § 33.1-401; 2001, cc. 815, 842, § 2.1-548.02.



§ 2.2-1175. Responsibilities of Director

The Director shall establish an appropriate administrative unit within the Department to manage the centralized fleet. The Director's responsibilities for the centralized fleet shall include, but not be limited to, the following:

1. Administering the assignment of vehicles to officers and employees of the Commonwealth;

2. Managing a pool of vehicles for short-term use;

3. Purchasing vehicles necessary to the operation of the centralized fleet;

4. Repairing and maintaining vehicles;

5. Monitoring the use of vehicles and enforcing guidance documents regarding their proper use; and

6. Maintaining records related to the operation and maintenance of vehicles, and the administration of the centralized fleet.

1989, c. 479, § 33.1-402; 2001, cc. 815, 842, § 2.1-548.03; 2013, c. 485.



§ 2.2-1176. Approval of purchase, lease, or contract rental of motor vehicle

A. No motor vehicle shall be purchased, leased, or subject to a contract rental with public funds by the Commonwealth or by any officer or employee on behalf of the Commonwealth without the prior written approval of the Director. No lease or contract rental shall be approved by the Director except upon demonstration that the cost of such lease or contract rental plus operating costs of the vehicle shall be less than comparable costs for a vehicle owned by the Commonwealth.

Notwithstanding the provisions of this subsection, the Virginia Department of Transportation shall be exempted from the approval of purchase, lease, or contract rental of motor vehicles used directly in carrying out its maintenance, operations, and construction programs.

B. Notwithstanding other provisions of law, on or before January 1, 2012, the Director, in conjunction with the Secretary of Administration and the Secretary of Natural Resources, shall establish a plan providing for the replacement of state-owned or operated vehicles with vehicles that operate using natural gas, electricity, or other alternative fuels, to the greatest extent practicable, considering available infrastructure, the location and use of vehicles, capital and operating costs, and potential for fuel savings. The plan shall be submitted to the Governor for his review and approval. Once the plan is approved by the Governor, the Director shall implement the plan for the centralized fleet. All state agencies and institutions shall cooperate with the Director in developing and implementing the plan.

1989, c. 479, § 33.1-403; 1997, c. 48; 1998, c. 329; 2001, cc. 815, 842, § 2.1-548.04; 2011, c. 813.



§ 2.2-1176.1. Alternative Fuel Vehicle Conversion Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Alternative Fuel Vehicle Conversion Fund, hereinafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. The Fund shall consist of such moneys appropriated by the General Assembly and any other funds available from donations, grants, in-kind contributions, and other funds as may be received for the purposes stated herein. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of assisting agencies of the Commonwealth with the incremental cost of state-owned alternative fuel vehicles and local government and agencies thereof and local school divisions with the incremental cost of such local government-owned alternative fuel vehicles. Moneys in the Fund may be used in conjunction with or as matching funds for any eligible federal grants for the same purpose. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director.

As used in this section, "incremental cost" means the entire cost of a certified conversion of an existing vehicle to use at least one alternative fuel or the additional cost of purchasing a new vehicle equipped to operate on at least one alternative fuel over the normal cost of a similar vehicle equipped to operate on a conventional fuel such as gasoline or diesel fuel.

The Director, in consultation with the Director of the Department of Mines, Minerals and Energy, shall establish guidelines for contributions and reimbursements from the Fund for the purchase or conversion of state-owned or local government-owned vehicles.

2012, cc. 199, 531; 2014, c. 199.



§ 2.2-1177. Transfer of surplus motor vehicles

The Director may transfer surplus motor vehicles among state agencies, and determine the value of such surplus equipment for the purpose of maintaining the financial accounts of the state agencies affected by such transfers.

1989, c. 479, § 33.1-404; 2001, cc. 815, 842, § 2.1-548.05.



§ 2.2-1178. Use of passenger-type vehicles on an assigned basis

A. Passenger-type vehicles assigned to the centralized fleet may be assigned to persons performing state duties only if deemed necessary by the head of the agency or institution requesting such vehicle and approved in writing by the Director. Request for such vehicle shall be made in writing on forms prepared by the Department of General Services by the head of the agency or institution explaining in detail the purpose of or reason for such assignment.

B. Assignments shall be approved by the Director only on the basis of one of the following criteria:

1. The vehicle shall be driven not less than the annual usage standard. The Director shall promulgate a minimum mileage standard taking into account best value, industry standard practices, and the use of alternative transportation methods;

2. The vehicle shall be used by an employee whose duties are routinely related to public safety or response to life-threatening situations:

a. A law-enforcement officer as defined in § 9.1-101, with general or limited police powers;

b. An employee whose job duties require the constant use or continuous availability of specialized equipment directly related to their routine functions; or

c. An employee on 24-hour call who must respond to emergencies on a regular or continuing basis, and emergency response is normally to a location other than the employee's official work station; or

3. The vehicle shall be used for essential travel related to the transportation of clients or wards of the Commonwealth on a routine basis, or for essential administrative functions of the agency for which it is demonstrated that use of a temporary assignment or personal mileage reimbursement is neither feasible nor economical.

C. No assignment shall be for a period exceeding two years except upon review by the Director as to the continued need for the assignment.

D. The use of such vehicle shall be limited to official state business.

1989, c. 479, § 33.1-405; 2001, cc. 815, 842, § 2.1-548.06; 2011, c. 611.



§ 2.2-1179. Use of vehicles for commuting

No passenger-type vehicle purchased or leased with public funds shall be used to commute between an employee's home and official work station without the prior written approval of the agency head and, in the case of vehicles assigned to the centralized fleet, the Director. The Director shall establish guidance documents governing such use of vehicles and shall ensure that costs associated with such use shall be recovered from employees. Employees who do not report to an official work station shall not be required to pay for travel between their homes and field sites. Guidance documents established by the Director and recovery of costs shall not apply to use of vehicles by law-enforcement officers. By executive order of the Governor, such guidance documents may extend to all motor vehicles of any type owned by the Commonwealth, or such of them as the Governor may designate.

1989, c. 479, § 33.1-406; 2001, cc. 815, 842, § 2.1-548.07; 2013, c. 485.



§ 2.2-1180. Guidance documents governing state-owned passenger-type vehicles

The Director may establish guidance documents for the purchase, use, storage, maintenance, repair, and disposal of all passenger-type vehicles owned by the Commonwealth and assigned to the centralized fleet. By executive order of the Governor, such guidance documents may extend to all motor vehicles of any type owned by the Commonwealth, or such of them as the Governor may designate.

If any state officer, agent, or employee fails to comply with any guidance documents of the Director made pursuant to the provisions of this section, the Secretary of Administration shall be so notified, and the Comptroller shall, upon request of the Secretary, refuse to issue any warrant or warrants on account of expenses incurred, or to be incurred in the purchase, operation, maintenance, or repair of any motor vehicle now or to be in the possession or under the control of such officer, agent, or employee, or the Secretary of Administration may order the Director to take possession of any such vehicle and to return or transfer it to the centralized fleet for assignment or use as prescribed by this chapter. Regulations previously promulgated by the Commonwealth Transportation Board under the authority granted by former § 33.1-407 concerning the purchase, use, storage, maintenance, repair, and disposal of all passenger-type vehicles owned by the Commonwealth and assigned to the centralized fleet shall remain in effect until the Director establishes replacement guidance documents under the authority granted by this article.

1989, c. 479, § 33.1-407; 1990, cc. 1, 317; 2001, cc. 815, 842, § 2.1-548.08; 2013, c. 485.



§ 2.2-1181. Fleet Management Internal Service Fund

There is hereby established a Fleet Management Internal Service Fund to be used exclusively to finance the operations of the centralized fleet.

1989, c. 479, § 33.1-408; 2001, cc. 815, 842, § 2.1-548.09.



§ 2.2-1182. Short title; definitions

A. This article shall be known and may be cited as the High Performance Buildings Act.

B. As used in this article, unless the context requires a different meaning:

"High performance building certification program" means a public building design, construction, and renovation program that meets the requirements of VEES.

"VEES" means the Virginia Energy Conservation and Environmental Standards developed by the Department considering the U.S. Green Building Council (LEED) green building rating standard, the Green Building Initiative "Green Globes" building standard, and other appropriate requirements as determined by the Department.

2012, cc. 680, 793.



§ 2.2-1183. Building standards; exemption

A. Any executive branch agency or institution entering the design phase for the construction of a new building greater than 5,000 gross square feet in size or the renovation of a building where the cost of the renovation exceeds 50 percent of the value of the building, shall conform to VEES and the building shall be designed, constructed, verified, and operated to comply with the high performance building certification program.

B. The Director of the Department may grant an exemption from the design and construction standards required by subsection A upon a finding that special circumstances make the construction or renovation to the standards impracticable.

2012, cc. 680, 793.



§ 2.2-1200. Department of Human Resource Management created; Director

A. There is created a Department of Human Resource Management (the "Department"), which shall be headed by a Director appointed by the Governor to serve at his pleasure.

B. The Director of the Department shall, under the direction and control of the Governor, exercise such powers and perform such duties as are delegated to him by the Governor or conferred or imposed upon him by law and perform such other duties as may be required by the Governor.

Code 1950, § 2-81; 1966, cc. 55, 677, § 2.1-113; 1975, c. 390; 1976, c. 761, § 2.1-114.3; 1978, c. 846; 1984, c. 720; 2000, cc. 66, 657; 2001, c. 844.



§ 2.2-1201. Duties of Department; Director

A. The Department shall have the following duties:

1. Make recommendations to the Governor regarding the establishment and maintenance of a classification plan for the service of the Commonwealth, and recommend necessary amendments thereto.

2. Make recommendations to the Governor regarding the establishment and administration of a compensation plan for all employees, and recommend necessary amendments thereto.

3. Design and maintain a personnel information system that shall support the operational needs of the Department and of state agencies, and that shall provide for the management information needs of the Governor, his secretaries, and the General Assembly. The system shall provide at a minimum a roster of all employees in the service of the Commonwealth, in which there shall be set forth as to each employee, the employing agency, the class title, pay, status and such other data as may be deemed desirable to produce significant facts pertaining to personnel administration.

4. Establish and direct a program of employee-management relations designed to improve communications between employees and agencies of the Commonwealth.

5. Establish and administer a system of performance evaluation for all employees in the service of the Commonwealth, based on the quality of service rendered, related where practicable to specific standards of performance. In no event shall workers' compensation leave affect the total number of hours credited during a performance cycle for purposes of calculating incentive increases in salary based on such performance evaluations.

6. Establish and administer a system of recruitment designed to attract high quality employees to the service of the Commonwealth. In administering this system, applicants shall be rated on the basis of relative merit and classified in accordance with their suitability for the various classes of positions in the service of the Commonwealth, and a record thereof shall be maintained in the open register.

7. Design and utilize an application form which shall include, but not be limited to, information on prior volunteer work performed by the applicant.

8. Establish and administer a comprehensive and integrated program of employee training and management development.

9. Establish and administer a program of evaluation of the effectiveness of performance of the personnel activities of the agencies of the Commonwealth.

10. Establish and administer a program to ensure equal employment opportunity to applicants for state employment and to state employees in all incidents of employment.

11. Establish and administer regulations relating to disciplinary actions; however, no disciplinary action shall include the suspension without pay for more than 10 days of any state employee who is under investigation without a hearing conducted either by a level of supervision above the employee's immediate supervisor or by his agency head.

12. Adopt and implement a centralized program to provide awards to employees who propose procedures or ideas that are adopted and that will result in eliminating or reducing state expenditures or improving operations, provided such proposals are placed in effect. The centralized program shall be designed to (i) protect the identity of the individual making the proposal while it is being evaluated for implementation by a state agency, (ii) publicize the acceptance of proposals and financial awards to state employees, and (iii) include a reevaluation process that individuals making proposals may access if their proposals are rejected by the evaluating agency. The reevaluation process must include individuals from the private sector. State employees who make a suggestion or proposal under this section shall receive initial confirmation of receipt within 30 days. A determination of the feasibility of the suggestion or proposal shall occur within 60 days of initial receipt.

13. Develop state personnel policies and, after approval by the Governor, disseminate and interpret state personnel policies and procedures to all agencies. Such personnel policies shall permit an employee, with the written approval of his agency head, to substitute (i) up to 33 percent of his accrued paid sick leave, (ii) up to 100 percent of any other paid leave, or (iii) any combination of accrued paid sick leave and any other paid leave for leave taken pursuant to the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601 et seq.). On and after December 1, 1999, such personnel policy shall include an acceptable use policy for the Internet. At a minimum, the Department's acceptable use policy shall contain provisions that (i) prohibit use by state employees of the Commonwealth's computer equipment and communications services for sending, receiving, viewing, or downloading illegal material via the Internet and (ii) establish strict disciplinary measures for violation of the acceptable use policy. An agency head may supplement the Department's acceptable use policy with such other terms, conditions, and requirements as he deems appropriate. The Director of the Department shall have the final authority to establish and interpret personnel policies and procedures and shall have the authority to ensure full compliance with such policies. However, unless specifically authorized by law, the Director of the Department shall have no authority with respect to the state grievance procedures.

13a. Develop state personnel policies, with the approval of the Governor, that permit any full-time state employee who is also a member of the organized reserve forces of any of the armed services of the United States or of the Virginia National Guard to carry forward from year to year the total of his accrued annual leave time without regard to the regulation or policy of his agency regarding the maximum number of hours allowed to be carried forward at the end of a calendar year. Any amount over the usual amount allowed to be carried forward shall be reserved for use only as leave taken pursuant to active military service as provided by § 2.2-2903.1. Such leave and its use shall be in addition to leave provided under § 44-93. Any leave carried forward for the purposes described remaining upon termination of employment with the Commonwealth or any department, institution or agency thereof that has not been used in accordance with § 2.2-2903.1 shall not be paid or credited in any way to the employee.

14. Ascertain and publish on an annual basis, by agency, the number of employees in the service of the Commonwealth, including permanent full-time and part-time employees, those employed on a temporary or contractual basis, and constitutional officers and their employees whose salaries are funded by the Commonwealth. The publication shall contain the net gain or loss to the agency in personnel from the previous fiscal year and the net gains and losses in personnel for each agency for a three-year period.

15. Submit a report to the members of the General Assembly on or before September 30 of each year showing (i) the total number of full-time and part-time employees, (ii) contract temporary employees, (iii) hourly temporary employees, and (iv) the number of employees who voluntarily and involuntarily terminated their employment with each department, agency or institution in the previous fiscal year.

16. Administer the workers' compensation insurance plan for state employees in accordance with § 2.2-2821.

17. Work jointly with the Department of General Services and the Virginia Information Technologies Agency to develop expedited processes for the procurement of staff augmentation to supplement salaried and wage employees of state agencies. Such processes shall be consistent with the Virginia Public Procurement Act (§ 2.2-4300 et seq.). The Department may perform contract administration duties and responsibilities for any resulting statewide augmentation contracts.

B. The Director may convene such ad hoc working groups as the Director deems appropriate to address issues regarding the state workforce.

1976, c. 761, § 2.1-114.5; 1978, cc. 844, 845; 1979, c. 482; 1980, c. 198; 1988, c. 208; 1989, c. 254; 1992, c. 424; 1993, c. 561; 1994, cc. 17, 954; 1997, c. 856; 1999, c. 384; 2000, cc. 66, 633, 657, 697; 2001, c. 844; 2002, c. 780; 2003, cc. 685, 789; 2005, c. 386; 2006, c. 474; 2008, c. 576; 2012, cc. 803, 835.



§ 2.2-1201.1. Criminal background checks for certain positions

The Department shall develop a statewide personnel policy for designating positions within each state agency as sensitive. Such policy shall provide for a state agency to require any final candidate for a position that has been designated as sensitive to submit to fingerprinting and to provide personal descriptive information to be forwarded along with the applicant's fingerprints through the Central Criminal Records Exchange to the Federal Bureau of Investigation for the purpose of obtaining criminal history information regarding such applicant.

For purposes of this section, "sensitive positions" shall mean those positions generally described as directly responsible for the health, safety and welfare of the general populace or protection of critical infrastructures.

2003, c. 731.



§ 2.2-1202. Employee compensation; annual review

It is a goal of the Commonwealth that its employees be compensated at a rate comparable to the rate of compensation for employees in the private sector of the Commonwealth in similar occupations. In determining comparability, consideration shall be given to the economic value of fringe benefits in addition to direct compensation. An annual review shall be conducted by the Director of the Department to determine where discrepancies in compensation exist as between the public and private sectors of the Commonwealth. The results of the review shall be reported by December 15 of each year to the Governor and the General Assembly.

1976, c. 761, § 2.1-114.6; 2001, c. 844.



§ 2.2-1202.1. Additional powers and duties of Director; employment dispute resolution

The Director shall:

1. Establish a comprehensive program of employee relations management that includes alternative processes for resolving employment disputes;

2. Establish the grievance procedure and a statewide mediation program;

3. Adopt rules and set hearing officer fees for grievance hearings;

4. For employees who are covered by the grievance procedure, (i) provide forms necessary for the proper use of the grievance procedure; (ii) direct full compliance with the grievance procedure process; and (iii) investigate allegations of retaliation as the result of use of or participation in the grievance procedure or of reporting, in good faith, an allegation of fraud, waste, or abuse to the Fraud, Waste and Abuse Hotline and advise the agency head of the findings;

5. Render final decisions, containing the reasons for such decision, on all matters related to access to the grievance procedure, procedural compliance with the grievance procedure, and qualification for hearing;

6. Establish a process to select, on a rotating basis, hearing officers for grievance hearings from (i) the list maintained by the Executive Secretary of the Supreme Court or (ii) attorneys hired as classified employees by the Department through a competitive selection process; train and assign such hearing officers to conduct grievance hearings; evaluate the quality of their services to determine eligibility for continued selection; and, if deemed ineligible for continued selection, establish policies for removing such hearing officers from consideration for future selection;

7. Publish hearing officer decisions and Department rulings;

8. Establish a training program for human resources personnel on employee relations management and employment rights and responsibilities;

9. Implement a comprehensive training and instructional program for all supervisory personnel that includes the role of the grievance procedure in harmonious employee relations management. The training program shall also include methods for supervisors to instruct nonsupervisory personnel in the use of the grievance procedure. Use of the grievance procedure to resolve disputes shall be encouraged. In-house resources shall be developed to allow the Department and its personnel to conduct onsite training of this nature for units and agencies of state government throughout Virginia. The Department shall assist agencies in establishing performance criteria for such supervisory personnel;

10. Provide information upon the request of any employee concerning personnel policies, regulations, and law applicable to the grievance procedure and counsel employees in the resolution of conflict in the workplace;

11. Establish and maintain a toll-free telephone number to facilitate access by employees to the services of the Department;

12. Collect information and statistical data regarding the use of the grievance procedure and the effectiveness of employee relations management in the various state agencies;

13. Make recommendations to the Governor and the General Assembly to improve the grievance procedure and employee relations management;

14. Conduct such training seminars and educational programs for the members and staff of agencies and public bodies and other interested persons on the use of dispute resolution proceedings as the Director determines appropriate;

15. Exercise such other powers and perform such other duties as may be requested by the Governor; and

16. Perform all acts and employ such personnel as may be required, necessary, or convenient to carry out the provisions of this section.

1995, cc. 16, 646, 770, 818, § 2.1-116.03; 1996, cc. 164, 869; 1998, c. 263; 2000, cc. 66, 657, 947, 1006; 2001, c. 844, § 2.2-1001; 2012, cc. 56, 349, 803, 835; 2013, cc. 572, 690, 717, 723.



§ 2.2-1203. Certain information not to be made public

Notwithstanding the provisions of the Freedom of Information Act (§ 2.2-3700 et seq.), the Department shall not disclose lists of home addresses of state employees except in accordance with regulations adopted by the Department pursuant to the Administrative Process Act (§ 2.2-4000 et seq.).

1994, c. 892, § 2.1-114.5:01; 2001, c. 844.



§ 2.2-1204. Health insurance program for employees of local governments, local officers, teachers, etc.; definitions

A. The Department shall establish a plan or plans, hereinafter "plan" or "plans," subject to the approval of the Governor, for providing health insurance coverage for employees of local governments, local officers, teachers, and retirees, and the dependents of such employees, officers, teachers, and retirees. The plan or plans shall be rated separately from the plan established pursuant to § 2.2-2818 to provide health and related insurance coverage for state employees. Participation in such insurance plan or plans shall be (i) voluntary, (ii) approved by the participant's respective governing body, or by the local school board in the case of teachers, and (iii) subject to regulations adopted by the Department. In addition, at the option of a governing body or school board that has elected to participate in the health insurance plan or plans offered by the Department, the governing body or school board may elect to participate in the voluntary employee-pay-all long-term care program offered by the Commonwealth.

B. The plan established by the Department shall satisfy the requirements of the Virginia Public Procurement Act (§ 2.2-4300 et seq.), shall consist of a flexible benefits structure that permits the creation of multiple plans of benefits and may provide for separate rating groups based upon criteria established by the Department. The Department shall adopt regulations regarding the establishment of such a plan or plans, including, but not limited to, requirements for eligibility, participation, access and egress, mandatory employer contributions and financial reserves, and the administration of the plan or plans. The Department may engage the services of other professional advisors and vendors as necessary for the prudent administration of the plan or plans. The assets of the plan or plans, together with all appropriations, premiums, and other payments, shall be deposited in the employee health insurance fund, from which payments for claims, premiums, cost containment programs, and administrative expenses shall be withdrawn from time to time. The assets of the fund shall be held for the sole benefit of the employee health insurance fund. The fund shall be held in the state treasury. Any interest on unused balances in the fund shall revert back to the credit of the fund. The State Treasurer shall charge reasonable fees to recover the actual costs of investing the assets of the plan or plans.

In establishing the participation requirements, the Department may provide that those employees, officers, and teachers without access to employer-sponsored health care coverage may participate in the plan. It shall collect all premiums directly from the employers of such employees, officers, and teachers.

C. In the event that the financial reserves of the plan fall to an unacceptably low level as determined by the Department, it shall have the authority to secure from the State Treasurer a loan sufficient to raise the reserve level to one that is considered adequate. The State Treasurer may make such a loan, to be repaid on such terms and conditions as established by him.

D. For the purposes of this section:

"Employees of local governments" shall include all officers and employees of the governing body of any county, city, or town, and the directing or governing body of any political entity, subdivision, branch, or unit of the Commonwealth or of any commission or public authority or body corporate created by or under an act of the General Assembly specifying the power or powers, privileges, or authority capable of exercise by the commission or public authority or body corporate, as distinguished from § 15.2-1300, 15.2-1303, or similar statutes, provided that the officers and employees of a social services department, welfare board, community services board or behavioral health authority, or library board of a county, city, or town shall be deemed to be employees of local government. For purposes of this section, private nonprofit organizations are not governmental agencies or instrumentalities.

"Local officer" means the treasurer, registrar, commissioner of the revenue, attorney for the Commonwealth, clerk of a circuit court, sheriff, or constable of any county or city or deputies or employees of any of the preceding local officers.

"Teacher" means any employee of a county, city, or other local public school board.

1989, c. 475, § 2.1-20.1:02; 1997, cc. 803, 888, 891; 2000, cc. 66, 620, 649, 657; 2001, cc. 520, 806, 844; 2008, c. 403; 2011, c. 489; 2012, cc. 476, 507, 803, 835; 2013, c. 687.



§ 2.2-1205. Purchase of continued health insurance coverage by the surviving spouse and any dependents of an active or retired local law-enforcement officer, firefighter, etc., through the Department

A. The surviving spouse and any dependents of an active or retired law-enforcement officer of any county, city, or town of the Commonwealth; a jail officer; a regional jail or jail farm superintendent; a sheriff, deputy sheriff, or city sergeant or deputy city sergeant of the City of Richmond; or a member of any fire company or department or emergency medical services agency that has been recognized by an ordinance or a resolution of the governing body of any county, city, or town of the Commonwealth as an integral part of the official safety program of such county, city, or town; whose death occurs as the direct or proximate result of the performance of his duty, including the presumptions under §§ 27-40.1, 27-40.2, 51.1-813, and 65.2-402, shall be entitled, upon proper application to the Department, to purchase continued health insurance coverage on the following conditions: (i) on the date of death, the deceased participated in a health insurance plan administered by the Department pursuant to § 2.2-1204 and (ii) on the date of the deceased's death, the applicants were included in the health insurance plan in clause (i). The health insurance plan administered by the Department pursuant to § 2.2-1204 shall provide means whereby coverage for the spouse and any dependents of the deceased as provided in this section may be purchased. The spouse and any dependents of the deceased who purchase continued health insurance coverage pursuant to this section shall pay the same portion of the applicable premium as active employees pay for the same class of coverage, and the local government employer that employed the deceased shall pay the remaining portion of the premium.

B. Any application to purchase continued health insurance coverage hereunder shall be made in writing to the Department within 60 days of the date of the deceased's death. The time for making application may be extended by the Department for good cause shown.

C. In addition to any necessary information requested by the Department, the application shall state whether conditions set forth in clauses (i) and (ii) of subsection A have been met. If the Department states that such conditions have not been met, the Department shall conduct an informal fact-finding conference or consultation with the applicant pursuant to § 2.2-4019 of the Administrative Process Act. Upon scheduling the conference or consultation, the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) shall apply thereafter.

D. Upon payment of any required premiums, coverage shall automatically be extended during the period for making application and shall be effective retroactive to the date of the deceased's death.

E. The terms, conditions, and costs of continued health insurance coverage purchased hereunder shall be subject to administration by the Department. The Department may increase the cost of coverage consistent with its administration of health insurance plans under § 2.2-1204. However, at no time shall a surviving spouse or dependents pay more for continued health insurance coverage than active employees pay under the same plan for the same class of coverage.

F. For the surviving spouse, continued health insurance coverage purchased hereunder shall automatically terminate upon occurrence of any of the following: (i) death, (ii) remarriage, (iii) alternate health insurance coverage being obtained, or (iv) any applicable condition outlined in the policies and procedures of the Department governing health insurance plans administered pursuant to § 2.2-1204.

G. For any surviving dependents, continued health insurance coverage purchased hereunder shall automatically terminate upon occurrence of any of the following: (i) death; (ii) marriage; (iii) alternate health insurance coverage being obtained; (iv) attaining the age of 21, unless the dependent is (a) a full-time college student, in which event coverage shall not terminate until such dependent has either attained the age of 25 or until such time as the dependent ceases to be a full-time college student, whichever occurs first, or (b) under a mental or physical disability, in which event coverage shall not terminate until three months following cessation of the disability; or (v) any applicable condition outlined in the policies and procedures of the Department governing health insurance plans administered pursuant to § 2.2-1204.

1997, c. 886, § 2.1-20.1:04; 1998, c. 699; 2000, cc. 66, 657; 2001, c. 844; 2015, cc. 502, 503.



§ 2.2-1206. Purchase of continued health insurance coverage by the surviving spouse and any dependents of an active local law-enforcement officer, firefighter, etc., through a plan sponsor

A. For the purposes of this section, "plan sponsor" means a local government employer that has established a plan of health insurance coverage for its employees, retirees and dependents of employees as are described in subsection B.

B. The surviving spouse and any dependents of an active law-enforcement officer of any county, city, or town of the Commonwealth; a jail officer; a regional jail or jail farm superintendent; a sheriff, deputy sheriff, or city sergeant or deputy city sergeant of the City of Richmond; or a member of any fire company or department or emergency medical services agency that has been recognized by an ordinance or a resolution of the governing body of any county, city, or town of the Commonwealth as an integral part of the official safety program of such county, city, or town whose death occurs as the direct or proximate result of the performance of his duty shall be entitled, upon proper application to the appropriate plan sponsor, to purchase continued health insurance coverage on the following conditions: (i) on the date of death, the deceased participated in a health insurance plan administered by the plan sponsor and (ii) on the date of the deceased's death, the applicants were included in the health insurance plan in clause (i). The health insurance plan administered by the plan sponsor shall provide means whereby coverage for the spouse and any dependents of the deceased as provided in this section may be purchased.

C. Any application to purchase continued health insurance coverage hereunder shall be made in writing to the plan sponsor within 60 days of the date of the deceased's death. The time for making application may be extended by the plan sponsor for good cause shown.

D. In addition to any necessary information requested by the plan sponsor, the application shall state whether conditions set forth in clauses (i) and (ii) of subsection B have been met. If the plan sponsor states that such conditions have not been met, the plan sponsor, notwithstanding the provisions of § 2.2-4002, 2.2-4006, or 2.2-4011, shall conduct an informal fact-finding conference or consultation with the applicant pursuant to § 2.2-4019 of the Administrative Process Act. Upon scheduling the conference or consultation, the provisions of the local government's grievance procedure for nonprobationary, permanent employees shall apply thereafter.

E. Upon payment of any required premiums, coverage shall automatically be extended during the period for making application and shall be effective retroactive to the date of the deceased's death.

F. The terms, conditions, and costs of continued health insurance coverage purchased hereunder shall be subject to administration by the plan sponsor. The plan sponsor may increase the cost of coverage consistent with its administration of health insurance plans under § 2.2-1204. However, at no time shall the surviving spouse or dependents pay more for continued health insurance coverage than the active employee rate under the same plan for the same class of coverage.

G. For the surviving spouse, continued health insurance coverage purchased hereunder shall automatically terminate upon occurrence of any of the following: (i) death, (ii) remarriage, (iii) alternate health insurance coverage being obtained, or (iv) any applicable condition outlined in the policies and procedures of the plan sponsor governing health insurance plans administered for its active employees.

H. For any surviving dependents, continued health insurance coverage purchased hereunder shall automatically terminate upon occurrence of any of the following: (i) death; (ii) marriage; (iii) alternate health insurance coverage being obtained; (iv) attaining the age of 21, unless the dependent is (a) a full-time college student, in which event coverage shall not terminate until such dependent has either attained the age of 25 or until such time as the dependent ceases to be a full-time college student, whichever occurs first, or (b) under a mental or physical disability, in which event coverage shall not terminate until three months following cessation of the disability; or (v) any applicable condition outlined in the policies and procedures of the plan sponsor governing health insurance plans administered for its active employees.

1998, c. 698, § 2.1-20.1:05; 2001, c. 844; 2015, cc. 502, 503.



§ 2.2-1207. Long-term care insurance program for employees of local governments, local officers, and teachers

A. The Department shall establish a plan or plans, hereinafter "plan" or "plans," subject to the approval of the Governor, for providing long-term care insurance coverage for employees of local governments, local officers, and teachers. The plan or plans shall be rated separately from the plan developed pursuant to § 51.1-513.1 to provide long-term care insurance coverage for state employees. Participation in such insurance plan or plans shall be (i) voluntary, (ii) approved by the participant's respective governing body, or by the local school board in the case of teachers, and (iii) subject to regulations adopted by the Department.

B. The Department shall adopt regulations regarding the establishment of such a plan or plans, and the administration of the plan or plans.

C. For the purposes of this section:

"Employees of local governments" shall include all officers and employees of the governing body of any county, city or town, and the directing or governing body of any political entity, subdivision, branch or unit of the Commonwealth or of any commission or public authority or body corporate created by or under an act of the General Assembly specifying the power or powers, privileges or authority capable of exercise by the commission or public authority or body corporate, as distinguished from §§ 15.2-1300, 15.2-1303, or similar statutes, provided that the officers and employees of a social services department, welfare board, community services board or behavioral health authority, or library board of a county, city, or town shall be deemed to be employees of local government.

"Local officer" means the treasurer, registrar, commissioner of the revenue, attorney for the Commonwealth, clerk of a circuit court, sheriff, or constable of any county or city or deputies or employees of any of the preceding local officers.

"Teacher" means any employee of a county, city, or other local public school board.

D. The Department shall not carry out the provisions of this section if and when the Virginia Retirement System assumes responsibility for the plan or plans pursuant to § 51.1-513.3.

2002, c. 280; 2008, c. 568; 2012, cc. 476, 507.



§ 2.2-1208. Long-term care insurance

A. The Department of Human Resource Management shall develop, implement, and administer a long-term care insurance program for state employees and for any person who has five or more years of creditable service with any retirement plan administered by the Virginia Retirement System. The Department of Human Resource Management is authorized to contract for and purchase such coverage or use other actuarially sound funding necessary to effectuate this provision.

B. Any person eligible to participate in the long-term care insurance program established pursuant to § 2.2-1207 will not be eligible for this plan.

C. The Department shall adopt regulations regarding the establishment and the administration of the plan or plans.

D. The Department shall not carry out the provisions of this section if and when the Virginia Retirement System assumes responsibility for the long-term care coverage program pursuant to § 51.1-513.2.

2004, c. 312; 2008, c. 568.



§ 2.2-1300. Repealed

Repealed by Acts 2003, cc. 981 and 1021.



§ 2.2-1400. Repealed

Repealed by Acts 2013, c. 482, cl. 2, effective January 1, 2014.



§ 2.2-1500. Department of Planning and Budget created; appointment of Director; powers and duties

A. There is created a Department of Planning and Budget (the "Department"), which shall be headed by a Director appointed by the Governor to serve at his pleasure.

B. The Director of the Department shall, under the direction and control of the Governor, exercise the powers and perform the duties conferred or imposed upon him by law and perform such other duties as may be required by the Governor.

Code 1950, § 2-47; 1964, c. 302; 1966, cc. 55, 677, § 2.1-53; 1968, c. 223, § 2.1-63.1; 1972, c. 574; 1974, c. 23; 1975, c. 390; 1976, c. 760, §§ 2.1-388, 2.1-389; 1984, c. 720; 2001, c. 844.



§ 2.2-1501. Duties of Department

The Department shall have the following duties:

1. Development and direction of an integrated policy analysis, planning, and budgeting process within state government.

2. Review and approval of all sub-state district systems boundaries established or proposed for establishment by state agencies.

3. Formulation of an executive budget as required in this chapter. In implementing this provision, the Department shall utilize the resources and determine the manner of participation of any executive agency as the Governor may determine necessary to support an efficient and effective budget process notwithstanding any contrary provision of law. The budget shall include reports, or summaries thereof, provided by agencies of the Commonwealth pursuant to subsection E of § 2.2-603.

4. Conduct of policy analysis and program evaluation for the Governor.

5. Continuous review of the activities of state government focusing on budget requirements in the context of the goals and objectives determined by the Governor and the General Assembly and monitoring the progress of agencies in achieving goals and objectives.

6. Operation of a system of budgetary execution to ensure that agency activities are conducted within fund limitations provided in the appropriation act and in accordance with gubernatorial and legislative intent. The Department shall make an appropriate reduction in the appropriation and maximum employment level of any state agency or institution in the executive branch of government that reports involuntary separations from employment with the Commonwealth due to budget reductions, agency reorganizations, or workforce down-sizings, or voluntary separations from employment with the Commonwealth as provided in the second and third enactments of the act of the General Assembly creating the Workforce Transition Act of 1995 (§ 2.2-3200). In the event an agency reduces its workforce through privatization of certain functions, the funds associated with such functions shall remain with the agency to the extent of the savings resulting from the privatization of such functions.

7. Development and operation of a system of standardized reports of program and financial performance for management.

8. Coordination of statistical data by reviewing, analyzing, monitoring, and evaluating statistical data developed and used by state agencies and by receiving statistical data from outside sources, such as research institutes and the federal government.

9. Assessment of the impact of federal funds on state government by reviewing, analyzing, monitoring, and evaluating the federal budget, as well as solicitations, applications, and awards for federal financial aid programs on behalf of state agencies.

10. Review and verify the accuracy of agency estimates of receipts from donations, gifts or other nongeneral fund revenue.

11. (Effective until July 1, 2017) Development, coordination and implementation of a performance management system involving strategic planning, performance measurement, evaluation, and performance budgeting within state government. The Department shall ensure that information generated from these processes is useful for managing and improving the efficiency and effectiveness of state government operations, and is available to citizens and public officials.

11. (Effective July 1, 2017) Development, coordination and implementation of a performance management system involving strategic planning, performance measurement, evaluation, and performance budgeting within state government. The Department shall ensure that information generated from these processes is useful for managing and improving the efficiency and effectiveness of state government operations, and is available to citizens and public officials. The Department shall submit annually on or before the second Tuesday in January to the Chairman of the House Appropriations Committee and the Chairman of the Senate Finance Committee a report that sets forth state agencies' strategic planning information and performance measurement results pursuant to this subdivision for the immediately preceding fiscal year.

12. Development, implementation and management of an Internet-based information technology system to ensure that citizens have access to performance information.

13. Development, implementation and management of an Internet-based information technology system to ensure that citizens have access to meeting minutes and information pertaining to the development of regulatory policies.

14. Development, coordination and management of a school efficiency review program.

1976, c. 760, § 2.1-391; 1979, cc. 672, 678; 1981, c. 315; 1984, c. 720; 1985, c. 114; 1989, c. 108; 1992, cc. 270, 381; 1995, cc. 152, 219, 811; 2000, c. 424; 2001, cc. 43, 844; 2002, cc. 580, 618; 2003, c. 900; 2005, c. 620.



§ 2.2-1501.1. Additional duties of Department; commercial activities list

A. As used in this section, unless the context requires a different meaning:

"Commercial activity" means performing services or providing goods that can normally be obtained from private enterprise.

"Commercial activities list" means the list of all commercial activities performed by employees of the Commonwealth.

"Privatization" means a variety of techniques and activities that promote more involvement of the private sector in providing services that have traditionally been provided by government. It also includes methods of providing a portion or all of select government-provided or government-produced programs and services through the private sector.

B. From such funds as are appropriated for this purpose, the Department shall:

1. Examine and promote methods of providing a portion or all of select government-provided or government-produced programs and services through the private sector by a competitive contracting program, and advise the Governor, the General Assembly, and executive branch agencies of the Department's findings and recommendations.

2. Determine the privatization potential of a program or activity, perform cost/benefit analyses, and conduct public and private performance analyses. The Secretary of Finance shall independently certify the results of the comparison.

3. Devise, in consultation with the Secretary of Finance, evaluation criteria to be used in conducting performance reviews of any program or activity that is subject to a privatization recommendation.

C. The commercial activities list developed by the Department in accordance with this section shall be updated every two years and posted on the Internet. In addition, the Department shall solicit at least annually in the Virginia Register public comments on the commercial activities list and invite recommendations from the public regarding activities being performed by state agencies that might better be performed by the private sector. All comments received shall be considered, and reasonable accommodation shall be made to permit representatives of any private entity, upon their request, to meet with the Department and the appropriate state agency to discuss their comments.

2012, cc. 803, 835.



§ 2.2-1502. Establishing regulations for preplanning of capital outlay projects

A. The Director of the Department or his designee shall adopt regulations requiring a preplanning justification or a preplanning study, or both, for all capital outlay projects undertaken by any department, agency or institution of the Commonwealth. A preplanning study shall be required for any project of construction, renovation, or other capital outlay involving a structure of 20,000 or more square feet or that is estimated to cost one million dollars or more. For projects of lesser size or cost, the regulations may require only a preplanning justification of the project. The Director or his designee may waive the requirement for a preplanning justification or preplanning study for such projects of lesser size and cost when, a preplanning justification or preplanning study is not needed or would not be warranted by the cost of making one. Preplanning studies for projects estimated to cost less than $2 million shall be done at a cost not exceeding $25,000. Preplanning studies for projects estimated to cost $2 million or more shall be done at a cost not exceeding $50,000. Exceptions to these limitations upon the cost of preplanning studies may be authorized by the House Committee on Appropriations and the Senate Committee on Finance.

B. The regulations shall (i) provide for the content and scope of preplanning justifications and preplanning studies, including the definition of the terms "capital outlay project"; (ii) require consideration of locally available fuels, including wood wastes, for use in new and replacement central heating plants in any proposed or existing public buildings or other facilities; and (iii) shall be exempt from the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1983, c. 497, § 2.1-51.31; 1984, c. 720; 1993, c. 29; 2001, c. 844.



§ 2.2-1502.1. School efficiency review program

A. From such funds as may be appropriated or otherwise received for such purpose, and upon written request by a local school board or the division superintendent, the Director shall initiate a review of the relevant school division's central operations. Such review shall examine noninstructional expenditures and identify opportunities to improve operational efficiencies and reduce costs for the division and include but not be limited to examinations of (i) overhead, (ii) human resources, (iii) procurement, (iv) facilities use and management, (v) financial management, (vi) transportation, (vii) technology planning, and (viii) energy management. Such review shall not address the effectiveness of the educational services being delivered by the division.

B. School divisions shall pay 25 percent of the cost of the school efficiency review in the fiscal year immediately following the completion of the final school efficiency review report. Additionally, commencing with reviews completed in fiscal year 2007, partial recovery of the cost of individual reviews shall be made in the fiscal year beginning not less than 12 months and not more than 24 months following the release of a final efficiency review report for an individual school division. Such additional recovery may occur if the affected school division superintendent or superintendent's designee has not certified that at least half the recommendations have been initiated or at least half of the equivalent savings of such efficiency review have been realized. Lacking such certification the school division shall reimburse the state for 25 percent of the cost of the school efficiency review. Such reimbursement shall be paid into the general fund of the state treasury. The Department of Planning and Budget shall provide the format for such certification.

C. All agencies, authorities, and institutions of the Commonwealth shall cooperate and provide assistance as the Director may request.

2005, c. 620; 2006, c. 596.



§ 2.2-1503. Filing of six-year revenue plan by Governor

A. In every year, the Governor shall by December 15 prepare and submit to the members of the General Assembly an estimate of anticipated general fund revenue, an estimate of anticipated transportation fund revenues, and estimates of anticipated revenues for each of the remaining major nongeneral funds, for a prospective period of six years.

The Governor's estimates of anticipated general, transportation, and other nongeneral fund revenues shall be based on the following:

1. Forecasts of economic activity in the Commonwealth.

2. Review by an advisory board of economists with respect to economic assumptions and technical econometric methodology. The Joint Advisory Board of Economists (the Board) is established as an advisory board, within the meaning of § 2.2-2100, in the executive branch of state government for such purpose. The Board shall be chaired by the Secretary of Finance, and consist of the Staff Director of the House Committee on Appropriations, the Staff Director of the Senate Committee on Finance, and 15 nonlegislative citizen members, 12 to be appointed by the Governor, at least eight being citizens of the Commonwealth, and three by the Joint Rules Committee, at least two being citizens of the Commonwealth. The 15 nonlegislative citizen members of the Board shall (i) be economists from either the public or private sector; (ii) serve at the pleasure of the appointing authority; (iii) be citizens of the United States with at least 10 being citizens of the Commonwealth; (iv) have their vacancies filled in the same manner as the original appointments; and (v) not receive compensation for their services, but shall be reimbursed for all reasonable and necessary expenses for the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of expenses of the members shall be provided by the Department of Taxation. The Department of Taxation shall provide staff support. A majority of the members of the Board shall constitute a quorum. Meetings of the Board shall be held upon the call of the chairman or whenever a majority of the members so request.

3. Review by an advisory council of revenue estimates with respect to economic assumptions and the general economic climate of the Commonwealth. The Advisory Council on Revenue Estimates (the Council) is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government for such purpose. The Council, of which the Governor shall be chairman, shall include the Speaker and Majority Leader of the House of Delegates; the President pro tempore and Majority Leader of the Senate; the Chairmen of the House Committee on Appropriations, the House Committee on Finance, and the Senate Committee on Finance or their designees; two members of the House of Delegates to be appointed by the Speaker of the House, two members of the Senate to be appointed by the Chairman of the Senate Committee on Finance; and 15 to 20 nonlegislative citizen members representing the private sector appointed by the Governor. Legislative members appointed shall serve terms coincident with their terms of office and nonlegislative citizen members shall serve at the pleasure of the Governor. All members shall be citizens of the Commonwealth. Vacancies shall be filled in the same manner as the original appointments. Members shall not receive compensation for their services, but shall be reimbursed for all reasonable and necessary expenses for the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of expenses of the members shall be provided by the Department of Taxation. The Department of Taxation shall provide staff support. A majority of the members of the Council shall constitute a quorum. Meetings of the Council shall be held upon the call of the chairman or whenever a majority of the members so request.

4. Any such other advisory bodies as the Governor may desire.

B. At the time the Governor submits the estimate of general fund revenues in accordance with subsection A, he shall also submit any alternative general fund revenue forecasts considered by the Advisory Council on Revenue Estimates.

1975, c. 501, § 2.1-63.02; 1976, c. 760, § 2.1-393; 1978, c. 802; 1981, c. 83; 1984, c. 473; 1985, c. 448; 2001, c. 844; 2003, c. 612; 2004, c. 1000; 2009, c. 537; 2010, c. 422; 2011, cc. 691, 714.



§ 2.2-1503.1. Filing of six-year financial outline by Governor

On or before the first day of each regular session of the General Assembly held in an even-numbered year, the Governor shall prepare and submit to the members of the General Assembly a financial plan for a prospective period of six years. The plan shall consist of (i) the Governor's biennial budget submitted pursuant to subsection A of § 2.2-1508, (ii) estimates of anticipated general fund and nongeneral fund revenue prepared for an additional period of four years pursuant to § 2.2-1503, and (iii) estimates of the general and nongeneral fund appropriations required for each major program for an additional period of four years. In preparing such financial plan, the Governor may utilize the estimate prepared by each agency pursuant to § 2.2-1504, or such other information as he may deem necessary.

2002, cc. 480, 486.



§ 2.2-1503.2. Repealed

Repealed by Acts 2008, Sp. Sess. I, cc. 1, 2, cl. 20, effective May 21, 2008.



§ 2.2-1503.3. Reestimate of general fund revenues

Within five business days after the preliminary close of the Commonwealth's accounts at the end of each fiscal year, the State Comptroller shall submit to the Governor a comparison of the total of individual income, corporate income, and sales taxes collected for the fiscal year, with the totals of such taxes included in the official budget estimate for the fiscal year. If the comparison indicates that the total collection of such taxes as shown in the preliminary close is 1.0 percent or more below the total amount of such taxes as included in the official budget estimate for the fiscal year, the Governor shall prepare a reestimate of general fund revenues for the current biennium and the next biennium in accordance with the provisions of § 2.2-1503. The Governor's reestimate shall be reported to the chairman of the Senate Committee on Finance and the chairmen of the Finance and Appropriation Committees of the House of Delegates not later than September 1 following the close of the fiscal year.

2003, c. 14.



§ 2.2-1504. Estimates by state agencies of amounts needed

A. Biennially in the odd-numbered years, on a date established by the Governor, each of the several state agencies and other agencies and undertakings receiving or asking financial aid from the Commonwealth shall report to the Governor, through the responsible secretary designated by statute or executive order, in a format prescribed for such purpose, an estimate in itemized form in accordance with the expenditure classification adopted by the Governor, showing the amount needed for each year of the ensuing biennial period beginning with the first day of July. The Governor may prescribe targets that shall not be exceeded in the official estimate of each agency; however, an agency may submit to the Governor a request for an amount exceeding the target as an addendum to its official budget estimate.

B. Each agency or undertaking required to submit a biennial estimate pursuant to subsection A shall simultaneously submit an estimate of the amount that will be needed for the two succeeding biennial periods beginning July 1 of the third year following the year in which the estimate is submitted. The Department shall provide, within thirty days following receipt, copies of all agency estimates provided under this subsection to the chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

C. The format used in making these estimates shall (i) be prescribed by the Governor, shall (ii) be uniform for all agencies, and (iii) clearly designate the kind of information to be given. The Governor may prescribe a different format for estimates from institutions of higher education, which format shall be uniform for all such institutions and shall clearly designate the kind of information to be provided.

Code 1950, § 2-48; 1964, c. 125; 1966, c. 677, § 2.1-54; 1968, c. 683; 1975, c. 325; 1976, c. 760, § 2.1-394; 1979, c. 283; 1992, c. 582; 1993, c. 724; 1998, c. 467; 2001, c. 844.



§ 2.2-1505. Estimates by nonstate agencies of amounts needed

A. Except as provided in §§ 10.1-2211, 10.1-2212, and 10.1-2213, no state funds shall be appropriated or expended for, or to, nonstate agencies unless:

1. A request for state aid is filed by the organization with the Department of Planning and Budget, as required by § 2.2-1504.

2. The nonstate agency certifies to the satisfaction of the Department that matching funds are available in cash from local or private sources in an amount at least equal to the amount of the request. These matching funds shall be concurrent with the purpose for which state funds are requested. Contributions received and spent prior to the state grant shall not be considered in satisfying the requirements of this subdivision.

3. The nonstate agency provides documentation of its tax exempt status under § 501(c) (3) of the United States Internal Revenue Code .

B. Except as provided in §§ 23-38.11 through 23-38.18, no state funds shall be appropriated to, or expended for, a private institution of higher education or religious organization.

C. For the purposes of this section, a "nonstate agency" means any public or private foundation, authority, institute, museum, corporation or similar organization that is not a unit of state government or a political subdivision of the Commonwealth as established by general law or special act. It shall not include any such entity that receives state funds as a subgrantee of a state agency or through a state grant-in-aid program authorized by law.

1989, c. 711, § 2.1-394.1; 1998, c. 467; 2001, c. 844.



§ 2.2-1506. Estimates of financial needs of General Assembly and judiciary

On or before the first day of September biennially in the odd-numbered years the Committees on Rules of the House of Delegates and the Senate shall furnish the Governor an estimate of the financial needs of the General Assembly for each year of the ensuing biennial period beginning with the first day of July thereafter; and the Supreme Court of Virginia shall furnish to the Governor an estimate of the financial needs of the judiciary for each year of the ensuing biennial period beginning with the first day of July thereafter. The Committees on Rules of the House of Delegates and the Senate and the Supreme Court shall transmit to the Governor the estimates of all increases or decreases.

Code 1950, § 2-49; 1958, c. 370; 1966, c. 677, § 2.1-55; 1968, c. 683; 1974, c. 91; 1976, c. 760, § 2.1-395; 2001, c. 844.



§ 2.2-1507. Participation of certain agencies in budget development process of other agencies

Agencies having responsibilities granted under §§ 2.2-2011, 2.2-2696, and 51.5-135 shall participate in the budget development process of relevant agencies and receive from these agencies, prior to submission to the Department their proposed programs and budgets. Recommendations to the appropriate agencies and the secretaries of the Governor on related matters shall be made prior to budget submissions.

1979, c. 678, § 2.1-397.1; 1991, c. 563; 1998, c. 467; 2001, c. 844; 2012, cc. 803, 835.



§ 2.2-1508. Submission of executive budget to General Assembly

A. On or before December 20 in the year immediately prior to the beginning of each regular session of the General Assembly held in an even-numbered year, the Governor shall submit to the presiding officer of each house of the General Assembly printed copies of a budget document, which shall be known as "The Executive Budget," based on his own conclusions and judgment, containing the following:

1. For each agency, the amount and number of positions appropriated for the current appropriation year and the amount and number of positions recommended for each year of the ensuing biennial period beginning with the first day of July thereafter, accompanied by an explanation of the recommended amount and number of positions. Such information shall also include the total estimated amount appropriated for personnel costs for each agency.

2. A statement of historical and projected trends that influence the general economic conditions in the Commonwealth and a statement of the economic assumptions upon which revenue projections are based.

3. A statement of the Governor's proposed goals, objectives, and policies in the areas of:

a. Administration of justice;

b. Education, including intellectual and cultural development;

c. Individual and family services;

d. Resources and economic development, including specific references to economic development and management of natural resources;

e. Transportation; and

f. General government, including therein or as separate categories areas of multiple impact, such as telecommunications, energy, and urban development.

4. A statement organized by function, primary agency, and proposed appropriation item that sets forth:

a. Identification of common programs and services;

b. Service attainments or lack of attainments and service terminations or reductions for the biennium;

c. Major goals, objectives, and specific outcomes related to expenditures for programs;

d. Program measures and performance standards to be used in monitoring and evaluating services; and the development of appropriate evaluation cycles, within available resources;

e. The amount of each primary agency's budget that is direct aid to localities.

5. A statement of proposed capital appropriations organized by the primary agency that sets forth the program need for the project and the proposed source of funding.

6. A listing of all activity, program-related, agency or departmental evaluations performed in the previous two years with guidance indicating the manner in which the public can gain access to the full text of such studies.

7. A schedule and description of all data processing or other projects in which the Commonwealth has entered into or plans to enter into a contract, agreement or other financing agreement or such other arrangement that requires that the Commonwealth either pay for the contract by foregoing revenue collections, or allows or assigns to another party the collection on behalf of or for the Commonwealth any fees, charges, or other assessment or revenues to pay for the project. Such schedule shall include by agency and project (i) a summary of the terms, (ii) the anticipated duration, and (iii) cost or charges to any user, whether a state agency or institutions or other party not directly a party to the project arrangements. The description shall also include any terms or conditions that bind the Commonwealth or restrict the Commonwealth operations and the methods of procurement employed to reach such terms.

B. On or before December 20 of the year immediately prior to the beginning of the regular session of the General Assembly held in odd-numbered years, the Governor shall submit to the presiding officer of each house of the General Assembly printed copies of a budget document, which shall be known as "Executive Amendments to the Appropriation Act," describing all gubernatorial amendments proposed to the general appropriation act enacted in the immediately preceding even-numbered session.

C. The Department of Planning and Budget shall prepare "The Executive Budget" and the "Executive Amendments to the Appropriation Act" in a manner and with language that can be easily understood by the citizens of the Commonwealth and that provides, to the extent practical, a cross-reference to the Governor's recommended budget bill or amendments to the Appropriation Act. Such documents shall also be placed on the Internet to provide easy access by the public.

Code 1950, § 2-54; 1954, c. 673; 1966, c. 677, § 2.1-60; 1968, c. 683; 1971, Ex. Sess., c. 57; 1975, c. 325; 1976, c. 760, § 2.1-398; 1977, c. 656; 1978, c. 570; 1979, cc. 319, 320; 1981, c. 114; 1992, c. 582; 2001, c. 844; 2003, cc. 190, 888; 2009, c. 536.



§ 2.2-1509. Budget bill

A. (Effective until July 1, 2017) On or before December 20 of the year immediately prior to the beginning of each regular session of the General Assembly held in an even-numbered year, the Governor also shall submit to the presiding officer of each house of the General Assembly, at the same time he submits "The Executive Budget," copies of a tentative bill for all proposed appropriations of the budget, for each year in the ensuing biennial appropriation period, which shall be known as "The Budget Bill." "The Budget Bill" shall be organized by function, primary agency, and proposed appropriation item and shall include (i) an identification of, and authorization for, common programs and (ii) the appropriation of funds according to programs. Strategic plan information and performance measurement results developed by each agency shall be made available to the General Assembly as it considers "The Budget Bill." Except as expressly provided in an appropriation act, whenever the amounts in a schedule for a single appropriation item are shown in two or more lines, the portions of the total amount shown on separate lines are for information purposes only and are not limiting. No such bill shall contain any appropriation the expenditure of which is contingent upon the receipt of revenues in excess of funds unconditionally appropriated.

A. (Effective July 1, 2017) On or before December 20 of the year immediately prior to the beginning of each regular session of the General Assembly held in an even-numbered year, the Governor also shall submit to the presiding officer of each house of the General Assembly, at the same time he submits "The Executive Budget," copies of a tentative bill for all proposed appropriations of the budget, for each year in the ensuing biennial appropriation period, which shall be known as "The Budget Bill." "The Budget Bill" shall be organized by function, primary agency, and proposed appropriation item and shall include an identification of, and authorization for, common programs and the appropriation of funds according to programs. Except as expressly provided in an appropriation act, whenever the amounts in a schedule for a single appropriation item are shown in two or more lines, the portions of the total amount shown on separate lines are for information purposes only and are not limiting. No such bill shall contain any appropriation the expenditure of which is contingent upon the receipt of revenues in excess of funds unconditionally appropriated.

B. The salary proposed for payment for the position of each cabinet secretary and administrative head of each agency and institution of the executive branch of state government shall be specified in "The Budget Bill," showing the salary ranges and levels proposed for such positions.

C. "The Budget Bill" shall include all proposed capital appropriations, including each capital project to be financed through revenue bonds or other debt issuance, the amount of each project, and the identity of the entity that will issue the debt.

D. Concurrently with the submission of "The Budget Bill," the Governor shall submit a tentative bill involving a request for authorization of additional bonded indebtedness if its issuance is authorized by, or its repayment is proposed to be made in whole or in part, from revenues or appropriations contained in "The Budget Bill."

E. On or before December 20 of the year immediately prior to the beginning of each regular session held in an odd-numbered year of the General Assembly, the Governor shall submit to the presiding officer of each house printed copies of all gubernatorial amendments proposed to the general appropriation act adopted in the immediately preceding even-numbered year session. In preparing the amendments, the Governor may obtain estimates in the manner prescribed in §§ 2.2-1504, 2.2-1505, and 2.2-1506. On the same date he shall also submit a tentative bill during the second year of the appropriation period, a request for authorization of additional bonded indebtedness if its issuance is authorized by, or its repayment is proposed to be made in whole or in part, from revenues or appropriations contained in the proposed gubernatorial amendments.

F. The proposed capital appropriations or capital projects described in, or for which proposed appropriations are made pursuant to, this section shall include the capital outlay projects required to be included in "The Budget Bill" pursuant to § 2.2-1509.1. The Governor shall propose appropriations for such capital outlay projects in "The Budget Bill" in accordance with the minimum amount of funding and the designated sources of funding for such projects as required under § 2.2-1509.1.

Code 1950, § 2-55; 1952, c. 150; 1966, c. 677, § 2.1-61; 1975, c. 325; 1976, c. 760, § 2.1-399; 1979, c. 319; 1992, c. 582, § 2.1-399.1; 1994, c. 621; 1998, cc. 118, 467, 591; 2001, c. 844; 2002, cc. 839, 888; 2003, c. 900.



§ 2.2-1509.1. Budget bill to include appropriations for capital outlay projects

A. For purposes of this section:

"Projected general fund revenues" for a fiscal year means the estimated general fund revenues for such year as contained in the six-year revenue plan submitted in the prior calendar year pursuant to § 2.2-1503.

"Capital outlay project" means the same as that term is defined in § 2.2-1515.

B. In "The Budget Bill" submitted pursuant to § 2.2-1509, the Governor shall provide for the funding of capital outlay projects, as specified herein. Such funding recommendations shall be in addition to any appropriation for capital outlay projects from the Central Maintenance Reserve of the general appropriation act.

1. The Governor shall include in "The Budget Bill" submitted pursuant to § 2.2-1509 a biennial appropriation for the capital outlay plan described in § 2.2-1518. The biennial appropriation shall not be less than two percent of the projected general fund revenues for the biennium.

a. When the projected general fund revenues for a fiscal year or years are eight percent or greater than the projected general fund revenues for the immediately preceding fiscal year the amount of the biennial appropriation for the capital outlay plan that the Governor shall provide from general fund revenues shall not be less than two percent of the projected general fund revenues for each fiscal year.

b. When the projected general fund revenues for a fiscal year or years are at least five percent but less than eight percent greater than the projected general fund revenues for the immediately preceding fiscal year, the Governor may recommend funding of up to one-half of the required biennial appropriation from alternative financing mechanisms, including, but not limited to, bonded indebtedness. The Governor shall submit such bill or bills for consideration by the General Assembly as are necessary to implement such alternative financings, and shall include in "The Budget Bill" submitted pursuant to § 2.2-1509 proposed appropriations from general fund revenues for the remaining one-half of the required biennial appropriation.

c. When the projected general fund revenues for a fiscal year or years are less than five percent greater than the projected general fund revenues for the immediately preceding fiscal year, the Governor may recommend funding of up to the entire required biennial appropriation from alternative financing mechanisms, including, but not limited to, bonded indebtedness. The Governor shall submit such bill or bills for consideration by the General Assembly as are necessary to implement such alternative financings.

2. In implementing the provisions of this section, the amount of general funds to be included in the biennial appropriation for the capital outlay plan shall be calculated on a year-to-year basis, but may be apportioned on a biennial basis; provided, however, that the combined total of general fund appropriations and alternative financing mechanisms for the capital outlay plan included in "The Budget Bill" submitted pursuant to § 2.2-1509 shall equal at least two percent of the projected general fund revenues for the biennium.

C. The capital outlay projects proposed under this section and to be included in "The Budget Bill" submitted pursuant to § 2.2-1509 shall be consistent, as far as practicable, with those capital outlay projects included in the corresponding fiscal year of the current six-year capital outlay plan described in § 2.2-1518.

2002, cc. 839, 888; 2008, Sp. Sess. I, cc. 1, 2.



§ 2.2-1509.2. Budget Bill to include amounts diverted from Transportation Trust Fund and Highway Maintenance and Operating Fund

If any money in the Highway Maintenance and Operating Fund established pursuant to § 33.2-1530 or the Transportation Trust Fund established pursuant to § 33.2-1524 is proposed to be used for any purpose other than administering, planning, constructing, improving, and maintaining the roads embraced in the systems of highways for the Commonwealth and its localities and/or furthering the interests of the Commonwealth in the areas of public transportation, railways, seaports, and/or airports, then the Governor, if such diversion is proposed by the Governor, shall include with any such proposal a plan for repayment of funds diverted within three years of such use in "The Budget Bill" submitted pursuant to § 2.2-1509.

If such diversion of funds from the Highway Maintenance and Operating Fund or the Transportation Trust Fund is proposed by the General Assembly as an amendment to the Budget Bill, such amendment shall include language setting out the plan for repayment of such funds within three years.

2003, c. 970.



§ 2.2-1509.3. Budget bill to include appropriations for major information technology projects

A. For purposes of this section, unless the context requires a different meaning:

"Commonwealth Project Management Standard" means the same as that term is defined in § 2.2-2006.

"Major information technology project" means the same as that term is defined in § 2.2-2006.

"Major information technology project funding" means an estimate of each funding source for a major information technology project for the duration of the project.

B. In "The Budget Bill" submitted pursuant to § 2.2-1509, the Governor shall provide for the funding of major information technology projects, as specified herein. Such funding recommendations shall be for major information technology projects that have or are pending project initiation approval as defined in the Commonwealth Project Management Standard.

The Governor shall include in "The Budget Bill" submitted pursuant to § 2.2-1509 a biennial appropriation for major information technology projects and the following information for each such project:

1. For major information technology projects that have been recommended for funding, a brief statement explaining the business case for the project, the priority of the project in the Recommended Technology Investment Projects Report as required by § 2.2-2007, and an explanation, if necessary, if the Governor informed the Chief Information Officer (CIO) that an emergency existed as set forth in § 2.2-2008;

2. Total estimated project costs, as defined by the Commonwealth Project Management Standard, including the amount of the agency's or institution's operating appropriation that will support the project;

3. All project costs incurred to date as defined by the Commonwealth Project Management Standard;

4. Recommendations or comments of the Public-Private Partnership Advisory Commission, if the project is part of a proposal under the Public-Private Education Facilities and Infrastructure Act of 2002 (§ 56-575.1 et seq.);

5. The CIO's assessment of the project and the status as of the date of the budget bill submission to the General Assembly;

6. The planned project start and end dates as defined by the Commonwealth Project Management Standard; and

7. Projected annual operations and maintenance expenditures, including but not limited to fees, licenses, infrastructure, and agency and nonagency staff support costs, for information technology delivered by major information technology projects for the first budget biennium after project completion.

C. The CIO shall immediately notify each member of the Senate Finance Committee and the House Appropriations Committee of any decision to terminate in accordance with § 2.2-2015 any major information technology project in the budget bill. Such communication shall include the CIO's reason for such termination.

2009, c. 757; 2010, cc. 136, 145; 2011, c. 739; 2015, c. 768.



§ 2.2-1509.4. Budget bill to include an appropriation for land preservation

Each year the Governor shall include in "The Budget Bill" submitted pursuant to subsection A of § 2.2-1509 or in his amendments to the general appropriation act in effect submitted pursuant to subsection E of § 2.2-1509 a recommended appropriation from the general fund pursuant to subdivision D 4 c of § 58.1-512 to be allocated as follows: 80 percent of such amount to the Virginia Land Conservation Fund to be used in accordance with § 10.1-1020, with no less than 50 percent of such appropriation to be used for fee simple acquisitions with public access or acquisitions of easements with public access; 10 percent of such amount to the Virginia Battlefield Preservation Fund to be used in accordance with § 10.1-2202.4; and 10 percent of such amount to the Virginia Farmland Preservation Fund to be used in accordance with § 3.2-201.

2013, c. 798; 2015, c. 467.



§ 2.2-1510. Publication of budget highlights; public hearings

A. The Governor shall ensure that a summary of the highlights of each budget submitted pursuant to § 2.2-1508 and set of amendments submitted pursuant to subsection E of § 2.2-1509 are sent to a newspaper of general circulation in the following geographical areas of the Commonwealth: Northern Virginia, Hampton Roads, Richmond/Petersburg, Central Virginia, Shenandoah Valley, Roanoke Valley, Southside, and Southwest Virginia prior to the convening of each session of the General Assembly.

B. The House Committee on Appropriations and the Senate Committee on Finance shall hold at least four regional public hearings on the budget bill submitted by the Governor. The four public hearings shall be held prior to the convening of such session of the General Assembly, at hearing sites and times as selected by the chairmen of the two committees.

1998, c. 467, § 2.1-399.2; 2001, c. 844.



§ 2.2-1511. (Effective July 1, 2017) Consideration of budget by committees

The standing committees of the House of Delegates and of the Senate in charge of appropriation measures shall begin consideration of the budget within five calendar days after the convening of the regular session of the General Assembly to which the budget is submitted. The committees or subcommittees thereof, may meet jointly on matters concerning the budget at such times as the chairmen of the two committees deem appropriate. The committees or subcommittees may cause the attendance of heads or responsible representatives of the departments, institutions and all other agencies of the Commonwealth to furnish such information and answer such questions as they require. The committees shall consider strategic plan information and performance-measurement results developed by each agency pursuant to Chapter 55.1 (§ 2.2-5510 et seq.) of this title and submitted by the Governor pursuant to § 2.2-1509. All persons interested in the matters under consideration shall be admitted to the meetings and shall have the right to be heard.

Code 1950, § 2-56; 1966, c. 677, § 2.1-62; 1976, c. 760, § 2.1-400; 1987, c. 138; 2001, c. 844; 2003, c. 900.



§ 2.2-1511. (Effective until July 1, 2017) Consideration of budget by committees

The standing committees of the House of Delegates and of the Senate in charge of appropriation measures shall begin consideration of the budget within five calendar days after the convening of the regular session of the General Assembly to which the budget is submitted. The committees or subcommittees thereof, may meet jointly on matters concerning the budget at such times as the chairmen of the two committees deem appropriate. The committees or subcommittees may cause the attendance of heads or responsible representatives of the departments, institutions and all other agencies of the Commonwealth to furnish such information and answer such questions as they require. The committees shall consider strategic plan information and performance-measurement results developed by each agency pursuant to Chapter 55.1 (§ 2.2-5510 et seq.) of this title and submitted by the Governor pursuant to § 2.2-1509. All persons interested in the matters under consideration shall be admitted to the meetings and shall have the right to be heard.

Code 1950, § 2-56; 1966, c. 677, § 2.1-62; 1976, c. 760, § 2.1-400; 1987, c. 138; 2001, c. 844; 2003, c. 900.



§ 2.2-1512. Financial statements by Comptroller

On or before August 15 annually, the Comptroller shall furnish to the Department the following statements, classified and itemized in strict accordance with the budget classifications adopted by the Governor:

1. A statement showing the balance standing to the credit of the several appropriations for each department, bureau, division, office, board, commission, institution, or other agency or undertaking of the Commonwealth at the end of the last preceding appropriation year.

2. A statement showing the monthly expenditures from each appropriation account, and the total monthly expenditures from all the appropriation accounts, including special and all other appropriations, in the twelve months of the last preceding appropriation year.

3. A statement showing the annual revenues and expenditures in each fund.

4. An itemized and complete financial balance sheet for the Commonwealth at the close of the last preceding fiscal year ending June 30.

5. Such other statements as requested by the Governor.

Code 1950, § 2-50; 1966, c. 677, § 2.1-56; 1968, cc. 121, 683; 1976, c. 760, § 2.1-402; 1984, c. 612; 2001, c. 844.



§ 2.2-1513. Submission of additional information to legislative committees

A. To enable the House Committee on Appropriations, the House Committee on Finance, and the Senate Committee on Finance to perform their prescribed duties, the Governor shall provide:

1. Written monthly reports on the status of revenue collections relative to the current fiscal year's estimate; and

2. Written quarterly assessments of the current economic outlook for the Commonwealth relative to the current fiscal year.

B. In addition, all departments, agencies and institutions of the Commonwealth, their staff and employees shall, upon request, provide such committees with any additional information, as may be deemed necessary, and allow such committees ample opportunity to observe the department's, agency's, or institution's daily operations.

1975, c. 501, § 2.1-63.03; 1976, c. 760, § 2.1-404; 1997, c. 182; 2000, cc. 66, 657; 2001, c. 844; 2010, c. 422.



§ 2.2-1514. (Contingent effective date -- see note*) Assignment of general fund for nonrecurring expenditures

A. As used in this section:

"The Budget Bill" means the "The Budget Bill" submitted pursuant to § 2.2-1509, including any amendments to a general appropriation act pursuant to such section.

"Nonrecurring expenditures" means the acquisition or construction of capital outlay projects as defined in § 2.2-1518, the acquisition or construction of capital improvements, the acquisition of land, the acquisition of equipment, or other expenditures of a one-time nature as specified in the general appropriation act.

B. At the end of each fiscal year, the Comptroller shall assign within his annual report pursuant to § 2.2-813 as follows: 67 percent of the remaining amount of the general fund balance that is not otherwise restricted, committed, or assigned for other usage within the general fund shall be assigned by the Comptroller for deposit into the Transportation Trust Fund established pursuant to § 33.2-1524 or a subfund thereof, and the remaining amount shall be assigned for nonrecurring expenditures. No such assignment shall be made unless the full amounts required for other restrictions, commitments, or assignments including but not limited to (i) the Revenue Stabilization Fund deposit pursuant to § 2.2-1829, (ii) the Virginia Water Quality Improvement Fund deposit pursuant to § 10.1-2128, but excluding any deposits provided under the Virginia Natural Resources Commitment Fund established under § 10.1-2128.1, (iii) capital outlay reappropriations pursuant to the general appropriation act, (iv)(a) operating expense reappropriations pursuant to the general appropriation act, and (b) reappropriations of unexpended appropriations to certain public institutions of higher education pursuant to § 2.2-5005, (v) pro rata rebate payments to certain public institutions of higher education pursuant to § 2.2-5005, (vi) the unappropriated balance anticipated in the general appropriation act for the end of such fiscal year, and (vii) interest payments on deposits of certain public institutions of higher education pursuant to § 2.2-5005 are set aside. The Comptroller shall set aside amounts required for clauses (iv)(b), (v), and (vii) beginning with the initial fiscal year as determined under § 2.2-5005 and for all fiscal years thereafter.

C. The Governor shall include in "The Budget Bill" pursuant to § 2.2-1509 recommended appropriations from the general fund or recommended amendments to general fund appropriations in the general appropriation act in effect at that time an amount for deposit into the Transportation Trust Fund or a subfund thereof, and an amount for nonrecurring expenditures equal to the amounts assigned by the Comptroller for such purposes pursuant to the provisions of subsection B. Such deposit to the Transportation Trust Fund or a subfund thereof shall not preclude the appropriation of additional amounts from the general fund for transportation purposes.

2002, cc. 839, 888; 2005, cc. 933, 945; 2007, c. 896; 2008, cc. 643, 701; 2008, Sp. Sess. I, cc. 1, 2; 2010, c. 684; 2012, cc. 729, 733.



§ 2.2-1514. (Contingent expiration date -- see note*) Assignment of general fund for nonrecurring expenditures

A. As used in this section:

"The Budget Bill" means the "The Budget Bill" submitted pursuant to § 2.2-1509, including any amendments to a general appropriation act pursuant to such section.

"Nonrecurring expenditures" means the acquisition or construction of capital outlay projects as defined in § 2.2-1518, the acquisition or construction of capital improvements, the acquisition of land, the acquisition of equipment, or other expenditures of a one-time nature as specified in the general appropriation act.

B. At the end of each fiscal year, the Comptroller shall assign within his annual report pursuant to § 2.2-813 as follows: 67 percent of the remaining amount of the general fund balance that is not otherwise restricted, committed, or assigned for other usage within the general fund shall be assigned by the Comptroller for deposit into the Transportation Trust Fund established pursuant to § 33.2-1524 or a subfund thereof, and the remaining amount shall be assigned for nonrecurring expenditures. No such assignment shall be made unless the full amounts required for other restrictions, commitments, or assignments including but not limited to (i) the Revenue Stabilization Fund deposit pursuant to § 2.2-1829, (ii) the Virginia Water Quality Improvement Fund deposit pursuant to § 10.1-2128, but excluding any deposits provided under the Virginia Natural Resources Commitment Fund established under § 10.1-2128.1, (iii) capital outlay reappropriations pursuant to the general appropriation act, (iv)(a) operating expense reappropriations pursuant to the general appropriation act, and (b) reappropriations of unexpended appropriations to certain public institutions of higher education pursuant to § 2.2-5005, (v) pro rata rebate payments to certain public institutions of higher education pursuant to § 2.2-5005, (vi) the unappropriated balance anticipated in the general appropriation act for the end of such fiscal year, and (vii) interest payments on deposits of certain public institutions of higher education pursuant to § 2.2-5005 are set aside. The Comptroller shall set aside amounts required for clauses (iv)(b), (v), and (vii) beginning with the initial fiscal year as determined under § 2.2-5005 and for all fiscal years thereafter.

C. The Governor shall include in "The Budget Bill" pursuant to § 2.2-1509 recommended appropriations from the general fund or recommended amendments to general fund appropriations in the general appropriation act in effect at that time an amount for deposit into the Transportation Trust Fund or a subfund thereof, and an amount for nonrecurring expenditures equal to the amounts assigned by the Comptroller for such purposes pursuant to the provisions of subsection B. Such deposit to the Transportation Trust Fund or a subfund thereof shall not preclude the appropriation of additional amounts from the general fund for transportation purposes.

2002, cc. 839, 888; 2005, cc. 933, 945; 2007, c. 896; 2008, cc. 643, 701; 2008, Sp. Sess. I, cc. 1, 2; 2010, c. 684; 2012, cc. 729, 733.



§ 2.2-1515. Definitions

As used in this chapter, unless the context clearly shows otherwise, the term or phrase:

"Advisory Committee" means the Six-Year Capital Outlay Plan Advisory Committee established pursuant to § 2.2-1516.

"Capital outlay project" means acquisition of real property, including buildings or plant or machinery or equipment, or new construction or improvements related to state-owned real property, buildings, plant, or machinery or equipment including plans therefor. It shall include any improvements to real property leased for use by a state agency or public educational institution and not owned by the Commonwealth, when such improvements are financed by public funds and become state property upon the expiration of the lease. Capital outlay projects do not include projects that have been included in the Commonwealth Transportation Board's Six-Year Improvement Program.

"Construction phase" means the following steps, as set out in the Construction and Professional Services Manual of the Department of General Services: preparation of final working drawings and specifications, advertising for a sealed bid or proposal, awarding a contract pursuant to law, and actual construction of a project.

"Detailed planning" means the preparation of architectural and engineering documents up to the preliminary design stage, as defined in the Construction and Professional Services Manual of the Department of General Services.

"Pre-planning" means a process meant to obtain a more detailed definition and cost estimate of a project. It may include the following elements, as appropriate:

1. Statement of program definition including functional space requirements, estimates of gross and net square footage, and functional adjacency requirements;

2. Analysis of program execution options, including review of new construction versus renovation alternatives, necessary phasing or sequencing of the project, and coordination with other ongoing or proposed capital projects;

3. Site analysis, including options considered and, for the site chosen, any specific issues related to topography, utilities, or environment;

4. Presentation, including site plan, conceptual floor plans and elevations, and conceptual exterior;

5. Identification of any Uniform Statewide Building Code compliance or permit requirements unique to the project; or

6. Cost estimate for the project to include total cost of the project, construction cost for the project, total cost per square foot, construction cost per square foot, costing methodology, and identification of any factors unique to the project that may impact overall project cost.

"Project" means a capital outlay project included in the six-year capital outlay plan described in § 2.2-1518.

"Value engineering" means a systematic process of review and analysis of a project by a team of appropriate professionals licensed in accordance with Chapter 4 (§ 54.1-400 et seq.) of Title 54.1. As a result of such review and analysis, the team may recommend changes to improve the project's quality or to reduce the total project cost without reducing the overall quality or function of the project.

2008, Sp. Sess. I, cc. 1, 2.



§ 2.2-1516. Six-Year Capital Outlay Plan Advisory Committee

A. There is hereby established the Six-Year Capital Outlay Plan Advisory Committee. The Advisory Committee shall consist of the following, or their designees: the Secretary of Finance, the Director of the Department of Planning and Budget, the Director of the Department of General Services, the Executive Director of the State Council of Higher Education for Virginia, and the staff directors of the House Appropriations Committee and the Senate Finance Committee.

B. 1. On or before November 1, 2008, the Advisory Committee shall submit to the Governor and the Chairmen of the House Appropriations and Senate Finance Committees a proposed list of new capital outlay projects (and previously planned or authorized capital outlay projects) to be funded entirely or partially from general fund-supported resources for the six fiscal years beginning July 1, 2009.

2. The list shall include projects by agency, in priority order for each agency. In determining priorities, the Advisory Committee shall consider, but not be limited to, the following:

a. Projects that address safety, health, regulatory, security, environmental requirements, or accreditation;

b. Projects to upgrade or replace major mechanical systems and utility infrastructure;

c. Projects to renovate or maintain existing facilities;

d. Projects to construct, expand, or acquire facilities in order to meet programmatic needs;

e. For public institutions of higher education, projects that meet State Council of Higher Education for Virginia recommendations or guideline parameters;

f. Projects that improve energy efficiency;

g. Projects that are listed on, or eligible to be listed on, the Virginia Landmarks Register;

h. Renovation projects for which a facility condition assessment has been completed; and

i. Projects previously planned.

3. The list shall:

a. Identify each capital outlay project;

b. Describe the scope and nature of the project; and

c. Include any other information that the Advisory Committee deems useful.

C. Beginning in 2011, on or before November 1 of each year, the Advisory Committee shall make recommendations to the Governor and the Chairmen of the House Appropriations and the Senate Finance Committees of any changes to the current six-year capital outlay plan (described in § 2.2-1518) and of project funding, including adjusting the fiscal years covered by the plan so that the plan will cover the six fiscal years beginning July 1 of the following year.

2008, Sp. Sess. I, cc. 1, 2; 2011, cc. 697, 718.



§ 2.2-1517. Agency submission of information

A. In addition to all other reporting requirements imposed upon state agencies and public educational institutions provided under law, state agencies and public educational institutions shall submit information as determined by the Advisory Committee for the initial development of the capital outlay project list as described in § 2.2-1516, as well as for the annual modifications to the six-year capital outlay plan described in § 2.2-1518. The information for the annual modifications shall include, but not be limited to, changes in cost estimates.

B. On or before January 30 each year, the Director of the Department of General Services, on behalf of the Advisory Committee, shall advise state agencies and public educational institutions of the content, format, and method established by the Advisory Committee for submitting the information described in subsection A.

C. State agencies and public educational institutions shall submit the information, in the manner prescribed by the Director of the Department of General Services on behalf of the Advisory Committee pursuant to subsection B, to the Department of General Services and the Department of Planning and Budget on or before March 30 each year. In addition, public educational institutions shall submit the information to the State Council of Higher Education.

D. The Department of Planning and Budget, the Department of General Services, and the staff of the State Council of Higher Education shall review the information submitted and shall submit the information and the results of their review, in the manner prescribed by the Advisory Committee, to the Advisory Committee on or before June 30 each year.

E. On the same day that the Governor presents his preliminary report pursuant to § 2.2-813, the Advisory Committee shall meet at a time and place specified by the Secretary of Finance to consider the information provided pursuant to subsection D, as well as a capital outlay project status report, to be prepared by the Director of the Department of General Services, on all active projects that have received any funding, including completed planning estimates, project bids, and project timelines. The Advisory Committee shall submit its evaluations and recommendations regarding capital outlay projects to the Governor and the General Assembly on or before November 1 each year.

2008, Sp. Sess. I, cc. 1, 2; 2011, cc. 697, 718.



§ 2.2-1518. Governor to submit a tentative bill for a capital outlay plan; gubernatorial amendments proposed to the plan

A.1. No later than January 13, 2009, the Governor shall submit to the General Assembly a tentative bill establishing a capital outlay plan that includes new capital outlay projects (and previously planned or authorized capital outlay projects) that the Governor proposes to be funded entirely or partially from general fund-supported resources for the six fiscal years beginning July 1, 2009. Projects included in the capital outlay plan shall be in addition to any projects for which funds are appropriated from the Central Maintenance Reserve of the general appropriation act.

2. The capital outlay plan submitted by the Governor shall list capital outlay projects in different tiers. Each tier shall be a grouping of capital outlay projects with the total estimated cost of each project in the tier falling within a minimum and a maximum project cost assigned to the tier, provided that no estimated project costs shall be set out in the plan. The minimum and maximum range assigned to a tier shall be mutually exclusive of all other minimum and maximum ranges assigned to other tiers in order that no capital outlay project shall be reported in more than one tier.

For each capital outlay project listed in the plan the Governor shall provide the following information: (i) the agency or public educational institution to which the project is related, (ii) a description of the project, and (iii) a ranking number assigned to the project, which number shall signify the priority of the project when compared to all other projects of the agency or institution listed in the plan.

B. In 2011, and each year thereafter, the Governor shall, on or before December 20, submit to the General Assembly a tentative bill proposing amendments to the current capital outlay plan enacted into law, including adjusting the fiscal years covered by the plan so that the plan will cover the six fiscal years beginning on the immediately following July 1. Any such tentative bill shall be submitted using the format described in subsection A.

C. In submitting to the General Assembly tentative bills for the initial capital outlay plan and for plan amendments, the Governor shall consider the capital outlay project list submitted by the Advisory Committee pursuant to § 2.2-1516 and any amendments to the six-year capital outlay plan recommended by the Advisory Committee pursuant to such section.

2008, Sp. Sess. I, cc. 1, 2; 2011, cc. 697, 718.



§ 2.2-1519. Implementation of certain capital outlay projects

A. 1. The Central Capital Planning Fund, the State Agency Capital Account, and the Public Educational Institution Capital Account established pursuant to § 2.2-1520 shall be used to fund capital outlay projects included in the six-year capital outlay plan enacted into law.

2. In addition, public educational institutions and state agencies may request authority and appropriation to conduct pre-planning for any such project using nongeneral fund sources. Such costs may be reimbursed up to the lesser of $250,000 or one percent of the project construction costs.

B. A Virginia-based contractor who does not have the same number of years of comparable experience under construction management or design-build shall not be penalized for having less comparable experience in construction management or design-build projects, provided such contractor does have significant experience in constructing comparable projects under design-bid-build. The procuring entity shall consider the experience and quality of work that a contractor has done on projects comparable to the project being procured, whether under construction management, design-build, or design-bid-build. These factors shall be considered by the procuring entity in making its decisions in a pre-qualification or a contractor selection process.

C. If at any time during the detailed planning phase the total cost of a capital outlay project is estimated to exceed a threshold amount set forth in the general appropriation act for the required use of value engineering, then value engineering shall be utilized for such project. Each agency and public educational institution shall retain documentation of the value engineering process conducted for any project, including documentation relating to (i) recommendations offered to the agency or institution, (ii) recommendations accepted and rejected by the agency or institution, and (iii) any savings to the agency or institution resulting from the adoption of each recommendation.

D. For capital outlay projects for which an appropriation is made to the State Agency Capital Account or the Public Educational Institution Capital Account, after an agency or public educational institution has received authorization to move to the construction phase of a project, the Director of the Department of Planning and Budget shall transfer sufficient appropriation from the State Agency Capital Account or the Public Educational Institution Capital Account, as appropriate.

E. 1. Prior to an agency or public educational institution awarding a construction contract for a project, the Director of the Department of General Services shall review the lowest bid or best proposal for the project. If the total amount of such bid or proposal, plus previously expended funds and a reasonable allowance for contingencies, does not exceed 105 percent of the general fund-supported resources for the project as determined during the detailed planning phase, the Director of the Department of General Services and the Director of the Department of Planning and Budget may approve the contract. If the total amount of such bid or proposal, plus previously expended funds and a reasonable allowance for contingencies, exceeds 105 percent of the general fund-supported resources for the project, the Directors shall not approve the contract unless funding of that portion of such total project cost in excess of 105 percent of the general fund-supported resources allocated to the project is from nongeneral fund sources such as private funds, gifts, grants, auxiliary funds, or federal funds as appropriate.

2. If an agency or public educational institution is unable to procure funding from nongeneral fund sources for that portion of such total project cost in excess of 105 percent of the general fund-supported resources allocated to the project, then the agency or institution may reduce the size or scope of the project as necessary to remain within 105 percent of the general fund-supported resources allocated to the project, provided that (i) it has completed a value engineering review by or in collaboration with the Department of General Services, (ii) it has provided a written, detailed analysis of the proposed reduction to the Governor and to the Chairmen of the House Appropriations and Senate Finance Committees, and (iii) the project after such reduction in size or scope is substantially similar in quality and functionality to the original project.

3. An agency or public educational institution may request a supplemental allocation of general fund-supported resources through the budget process only if it submits a written certification to the Chairmen of the House Appropriations and Senate Finance Committees, the Director of the Department of General Services, the Director of the Department of Planning and Budget, and, for public institutions of higher education only, the Executive Director of the State Council of Higher Education, which certification (i) states that additional funding from nongeneral fund sources as described in subdivision 1 will be insufficient to pay for the full amount of the project cost that is in excess of 105 percent of the general fund-supported resources allocated to the project and (ii) provides a detailed analysis and description of the project as modified for a reduction in size or scope as described in subdivision 2 as well as a justification for why such modifications in size or scope cannot be achieved.

4. Nothing in this section shall preclude an agency or public educational institution from providing for re-design or additional value engineering of projects or re-bidding or re-submitting of proposals.

5. No construction contract for a capital outlay project included in the six-year capital outlay plan enacted into law shall be awarded unless first approved by the Director of the Department of General Services and the Director of the Department of Planning and Budget.

F. After a project has been approved by the Director of the Department of General Services and the Director of the Department of Planning and Budget, the Director of the Department of Planning and Budget shall transfer to the project the remaining funds needed for construction from the State Agency Capital Account or the Public Educational Institution Capital Account, as appropriate.

2008, Sp. Sess. I, cc. 1, 2.



§ 2.2-1520. Certain funds established

A. There is hereby established a special, nonreverting fund in the state treasury to be known as the Central Capital Planning Fund, hereafter referred to as the Fund. The Fund shall include such moneys as may be appropriated by the General Assembly from time to time and designated for the Fund. The Fund shall be established on the books of the Comptroller and shall be administered by the Director of the Department of Planning and Budget. Any moneys remaining in the Fund at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely to pay the pre-planning or detailed planning costs of capital outlay projects that have been approved for pre-planning or detailed planning by the General Assembly.

B. The State Agency Capital Account shall be established in the general appropriation act as a separate item for appropriation purposes. The State Agency Capital Account shall consist of appropriations of the proceeds from the sale of certain bonds by the Virginia Public Building Authority that are designated for the Account and any other moneys as may be appropriated by the General Assembly. The Account shall be administered by the Director of the Department of Planning and Budget consistent with the provisions of this chapter. The Account shall be used to finance the construction of projects, as defined in § 2.2-2260, that have been approved for construction by the General Assembly. In addition, it is required that the Account reimburse the Central Capital Planning Fund for payments made for pre-planning or detailed planning of all such projects that have been approved for construction by the General Assembly.

C. The Public Educational Institution Capital Account shall be established in the general appropriation act as a separate item for appropriation purposes. The Public Educational Institution Capital Account shall consist of appropriations of the proceeds from the sale of certain bonds by the Virginia College Building Authority that are designated for the Account and any other moneys as may be appropriated by the General Assembly. The Account shall be administered by the Director of the Department of Planning and Budget consistent with the provisions of this chapter. The Account shall be used to finance the construction of projects, as defined in § 23-15, that have been approved for construction by the General Assembly. In addition, it is required that the Account reimburse the Central Capital Planning Fund for payments made for pre-planning or detailed planning of all such projects that have been approved for construction by the General Assembly.

2008, Sp. Sess. I, cc. 1, 2.



§ 2.2-1600. Repealed

Repealed by Acts 2011, cc. 798 and 871, cl. 2, effective July 1, 2012.



§ 2.2-1603. Department of Small Business and Supplier Diversity created; appointment of Director; offices; personnel

A. There is hereby created a Department of Small Business and Supplier Diversity (the Department), which shall be headed by a Director appointed by the Governor to serve at his pleasure. The Director shall also serve as a special assistant to the Governor for small, women-owned, and minority-owned business development.

B. The Director of the Department shall, under the direction and control of the Governor, exercise the powers and perform the duties conferred or imposed upon him by law and perform such other duties as may be required by the Governor.

C. The Department shall have its main office in Richmond and may have branch offices as may be necessary, as determined by the Director subject to the approval of the Secretary of Commerce and Trade.

2013, c. 482.



§ 2.2-1604. Definitions

As used in this chapter, unless the context requires a different meaning:

"Certification" means the process by which a business is determined to be a small, women-owned, or minority-owned business for the purpose of reporting small, women-owned, and minority-owned business participation in state contracts and purchases pursuant to §§ 2.2-1608 and 2.2-1610.

"Department" means the Department of Small Business and Supplier Diversity or any division of the Department to which the Director has delegated or assigned duties and responsibilities.

"Employment services organization" means an organization that provides community-based employment services to individuals with disabilities that is an approved Commission on Accreditation of Rehabilitation Facilities (CARF) accredited vendor of the Department for Aging and Rehabilitative Services.

"Historically black colleges and university" includes any college or university that was established prior to 1964; whose principal mission was, and is, the education of black Americans; and that is accredited by a nationally recognized accrediting agency or association determined by the Secretary of Education.

"Minority individual" means an individual who is a citizen of the United States or a legal resident alien and who satisfies one or more of the following definitions:

1. "African American" means a person having origins in any of the original peoples of Africa and who is regarded as such by the community of which this person claims to be a part.

2. "Asian American" means a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands, including but not limited to Japan, China, Vietnam, Samoa, Laos, Cambodia, Taiwan, Northern Mariana Islands, the Philippines, a U.S. territory of the Pacific, India, Pakistan, Bangladesh, or Sri Lanka, and who is regarded as such by the community of which this person claims to be a part.

3. "Hispanic American" means a person having origins in any of the Spanish-speaking peoples of Mexico, South or Central America, or the Caribbean Islands or other Spanish or Portuguese cultures and who is regarded as such by the community of which this person claims to be a part.

4. "Native American" means a person having origins in any of the original peoples of North America and who is regarded as such by the community of which this person claims to be a part or who is recognized by a tribal organization.

"Minority-owned business" means a business that is at least 51 percent owned by one or more minority individuals who are U.S. citizens or legal resident aliens, or in the case of a corporation, partnership, or limited liability company or other entity, at least 51 percent of the equity ownership interest in the corporation, partnership, or limited liability company or other entity is owned by one or more minority individuals who are U.S. citizens or legal resident aliens, and both the management and daily business operations are controlled by one or more minority individuals, or any historically black college or university, regardless of the percentage ownership by minority individuals or, in the case of a corporation, partnership, or limited liability company or other entity, the equity ownership interest in the corporation, partnership, or limited liability company or other entity.

"Small business" means a business that is at least 51 percent independently owned and controlled by one or more individuals who are U.S. citizens or legal resident aliens and, together with affiliates, has 250 or fewer employees or average annual gross receipts of $10 million or less averaged over the previous three years. One or more of the individual owners shall control both the management and daily business operations of the small business.

"State agency" means any authority, board, department, instrumentality, institution, agency, or other unit of state government. "State agency" does not include any county, city, or town.

"Women-owned business" means a business that is at least 51 percent owned by one or more women who are U.S. citizens or legal resident aliens, or in the case of a corporation, partnership, or limited liability company or other entity, at least 51 percent of the equity ownership interest is owned by one or more women who are U.S. citizens or legal resident aliens, and both the management and daily business operations are controlled by one or more women.

2013, c. 482; 2015, cc. 765, 775.



§ 2.2-1605. Powers and duties of Department

A. The Department shall have the following powers and duties:

1. Coordinate as consistent with prevailing law the plans, programs, and operations of the state government that affect or may contribute to the establishment, preservation, and strengthening of small, women-owned, and minority-owned businesses;

2. Promote the mobilization of activities and resources of state and local governments, businesses and trade associations, universities, foundations, professional organizations, and volunteer and other groups towards the growth of small businesses and businesses owned by women and minorities, and facilitate the coordination of the efforts of these groups with those of state departments and agencies;

3. Establish a center for the development, collection, summarization, and dissemination of information that will be helpful to persons and organizations throughout the nation in undertaking or promoting procurement from small, women-owned, and minority-owned businesses;

4. Consistent with prevailing law and availability of funds, and according to the Director's discretion, provide technical and management assistance to small, women-owned, and minority-owned businesses and defray all or part of the costs of pilot or demonstration projects that are designed to overcome the special problems of small, women-owned, and minority-owned businesses;

5. Advise the Small Business Financing Authority on the management and administration of the Small, Women-owned, and Minority-owned Business Loan Fund created pursuant to § 2.2-2311.1;

6. Implement any remediation or enhancement measure for small, women-owned, or minority-owned businesses as may be authorized by the Governor pursuant to subsection C of § 2.2-4310 and develop regulations, consistent with prevailing law, for program implementation. Such regulations shall be developed in consultation with the state agencies with procurement responsibility and promulgated by those agencies in accordance with applicable law; and

7. Receive and coordinate, with the appropriate state agency, the investigation of complaints that a business certified pursuant to this chapter has failed to comply with its subcontracting plan under subsection D of § 2.2-4310. If the Department determines that a business certified pursuant to this chapter has failed to comply with the subcontracting plan, the business shall provide a written explanation.

B. In addition, the Department shall serve as the liaison between the Commonwealth's existing businesses and state government in order to promote the development of Virginia's economy. To that end, the Department shall:

1. Encourage the training or retraining of individuals for specific employment opportunities at new or expanding business facilities in the Commonwealth;

2. Develop and implement programs to assist small businesses in the Commonwealth in order to promote their growth and the creation and retention of jobs for Virginians;

3. Establish an industry program that is the principal point of communication between basic employers in the Commonwealth and the state government that will address issues of significance to business;

4. Make available to existing businesses, in conjunction and cooperation with localities, chambers of commerce, and other public and private groups, basic information and pertinent factors of interest and concern to such businesses;

5. Develop statistical reports on job creation and the general economic conditions in the Commonwealth; and

6. Administer the Small Business Jobs Grant Fund Program and the Small Business Investment Grant Fund described in Article 2 (§ 2.2-1611 et seq.).

C. All agencies of the Commonwealth shall assist the Department upon request and furnish such information and assistance as the Department may require in the discharge of its duties.

2013, c. 482; 2014, cc. 41, 464; 2015, cc. 696, 697, 733.



§ 2.2-1606. Powers of Director

As deemed necessary or appropriate to better fulfill the duties of the Department, the Director may:

1. With the participation of other state departments and agencies, develop comprehensive plans and specific program goals for small, women-owned, and minority-owned business programs; establish regular performance monitoring and reporting systems to assure that goals of state agencies and institutions are being achieved; and evaluate the impact of federal and state support in achieving objectives.

2. Employ the necessary personnel or subcontract, according to his discretion, with localities to supplement the functions of business development organizations.

3. Assure the coordinated review of all proposed state training and technical assistance activities in direct support of small, women-owned, and minority-owned business programs to ensure consistency with program goals and to avoid duplication.

4. Convene, for purposes of coordination, meetings of the heads of departments and agencies, or their designees, whose programs and activities may affect or contribute to the purposes of this chapter.

5. Convene business leaders, educators, and other representatives of the private sector who are engaged in assisting the development of small, women-owned, and minority-owned business programs or who could contribute to their development for the purpose of proposing, evaluating, or coordinating governmental and private activities in furtherance of the objectives of this chapter.

6. Provide the managerial and organizational framework through which joint undertakings with state departments or agencies or private organizations can be planned and implemented.

7. Recommend appropriate legislative or executive actions.

8. Adopt regulations to implement certification programs for small, women-owned, and minority-owned businesses and employment services organizations, which regulations shall be exempt from the Administrative Process Act (§ 2.2-4000 et seq.) pursuant to subdivision B 2 of § 2.2-4002. Such certification programs shall allow applications for certification to be submitted by electronic means as authorized by § 59.1-496 and the applicant to affix thereto his electronic signature, as defined in § 59.1-480. Such certification programs shall deny certification to vendors from states that deny like certifications to Virginia-based small, women-owned, or minority-owned businesses and employment services organizations or that provide a preference for small, women-owned, or minority-owned businesses and employment services organizations based in that state that is not available to Virginia-based businesses. The regulations shall (i) establish minimum requirements for certification of small, women-owned, and minority-owned businesses and employment services organizations; (ii) provide a process for evaluating existing local, state, private sector, and federal certification programs that meet the minimum requirements; and (iii) mandate certification, without any additional paperwork, of any prospective state vendor that has obtained certification under any certification program that is determined to meet the minimum requirements established in the regulations and of any employment services organization that has been approved by the Department for Aging and Rehabilitative Services.

9. Establish an interdepartmental board in accordance with § 2.2-1608 to supply the Director with information useful in promoting minority business activity.

2013, c. 482.



§ 2.2-1607. Nonstock corporation to assist small businesses

The Department may establish a nonstock corporation under Chapter 10 (§ 13.1-801 et seq.) of Title 13.1 as an instrumentality to assist the Department in providing support to the small business segment of the economy of the Commonwealth. The Department may do all things necessary to qualify such corporation as a certified development company under Subchapter V of the Small Business Investment Act of 1958 (15 U.S.C. § 695 et seq.), or any amendment or successor statute thereto, as well as regulations adopted thereunder by the U.S. Small Business Administration. Any action by the Department to establish such a corporation prior to July 1, 1986, is ratified and approved.

2013, c. 482.



§ 2.2-1608. Interdepartmental Board; cooperation with Department

A. The Interdepartmental Board established by the Director shall be composed of heads of the several departments and agencies of state government, or their respective designees, whose functions affect small, women-owned, and minority-owned businesses. The participating departments and agencies shall be determined by the Director of the Department. The Interdepartmental Board shall meet at the call of the Director and shall supply the Director with information useful in promoting small, women-owned, and minority-owned business development.

B. The head of each participating state department and agency or his designee shall furnish information, assistance, and reports to, and shall otherwise cooperate with, the Director in the performance of his duties as needed.

C. The head of each participating state department or agency shall, when so requested by the Director, designate an assistant or such other similar official to have primary and continuing responsibility for the participation and cooperation of that department or agency in matters concerning small, women-owned, and minority-owned businesses.

D. Each participating state department or agency shall, within constraints of law and availability of funding, continue all current efforts to foster and promote small, women-owned, and minority-owned businesses and to support small, women-owned, and minority-owned business programs, and shall cooperate with the Director in increasing the total state effort.

2013, c. 482.



§ 2.2-1609. Use of vendors identified by public institutions of higher education as small, women-owned, and minority-owned businesses

For purposes of compliance with § 2.2-4310, a public institution of higher education that meets the conditions prescribed in subsection B of § 23-38.88 may procure goods, services, and construction from vendors identified by such public institutions of higher education as small, women-owned, or minority-owned businesses that the institution has certified as such based on criteria approved by the Department. An institution exercising the authority granted by this section shall establish and follow internal procedures and processes designed to verify whether or not a vendor qualifies to be certified as a small, women-owned, or minority-owned business under the Department-approved criteria and the certification requirements. The institution shall notify the Department promptly of the certification and shall provide the Department with a copy of its written certification identifying the vendor as a small, women-owned, or minority-owned business and all application materials submitted by the vendor to the institution. Such certification shall remain in effect unless and until the Department notifies the institution that the vendor does not meet the certification requirements.

2013, c. 482.



§ 2.2-1610. Reports and recommendations; collection of data

The Director shall, from time to time, submit directly or through an assistant to the Governor his recommendations for legislation or other action as he deems desirable to promote the purposes of this chapter.

The Director shall report, on or before November 1 of each year, to the Governor and the General Assembly the identity of the state departments and agencies failing to submit annual progress reports on small, women-owned, and minority-owned business procurement required by § 2.2-4310 and the nature and extent of such lack of compliance. The annual report shall include recommendations on the ways to improve compliance with the provisions of § 2.2-4310 and such other related matters as the Director deems appropriate.

The Director, with the assistance of the Comptroller, shall develop and implement a systematic data collection process that will provide information for a report to the Governor and General Assembly on state expenditures to small, women-owned, and minority-owned businesses during the previous fiscal year.

An institution exercising authority granted under this section shall promptly make available to the Department, upon request, copies of its procurement records, receipts, and transactions in regard to procurement from small, women-owned, and minority-owned businesses in order for the Department to ensure institution compliance with its approved reporting and certification criteria.

2013, c. 482.



§ 2.2-1611. Small Business Jobs Grant Fund Program; composition; general qualifications

A. There is hereby created the Small Business Jobs Grant Fund Program (the Program) to support private sector job creation by encouraging the expansion of existing Virginia businesses and the start-up of new business operations in Virginia.

B. To be eligible for assistance under the Program, a company shall:

1. Create or sustain employment for the Commonwealth in a basic sector industry or function, which would include businesses or functions that directly or indirectly derive more than 50 percent of their revenues from out-of-state sources, as determined by the Department;

2. Pay a minimum entry-level wage rate per hour of at least 1.35 times the federal minimum wage. In areas that have an unemployment rate of one and one-half times the statewide average unemployment rate, the wage rate minimum may be waived by the Department. Only full-time positions that qualify for benefits shall be eligible for assistance;

3. Submit copies of employer quarterly payroll reports provided by the company to the Virginia Employment Commission to verify the employment status of each position that has been included in a grant awarded under a component program; and

4. Meet such additional criteria as may be set forth by the Department.

2013, cc. 482, 547; 2014, cc. 41, 464.



§ 2.2-1612. Repealed

Repealed by Acts 2014, cc. 41 and 464, cl. 2.



§ 2.2-1615. Small Business Jobs Grant Fund Program

A. As used in this section:

"Base year" means the calendar year immediately preceding the 24-month period in which a small business creates new full-time positions making it eligible for grants under this section.

"Capital investment" means an investment in real property, personal property, or both, at a manufacturing or basic nonmanufacturing facility within the Commonwealth that is or may be capitalized by the company and that establishes or increases the productivity of the manufacturing facility, results in the utilization of a more advanced technology than is in use immediately prior to such investment, or both.

"New full-time position" means employment of a resident of the Commonwealth for an indefinite duration in the Commonwealth at a small business requiring (i) a minimum of 35 hours of an employee's time per week for the entire normal year of the small business's operation, which "normal year" shall consist of at least 48 weeks, or (ii) a minimum of 1,680 hours per year. Seasonal, temporary, or contract positions or positions created when a job function is shifted from an existing location in the Commonwealth shall not qualify as a new full-time position.

"Small business" means an independently owned and operated business that has been organized pursuant to Virginia law or maintains a principal place of business in Virginia and has 250 or fewer employees in its base year.

B. The Department shall develop the Small Business Jobs Grant Fund Program to assist Virginia small businesses job creation.

C. In addition to the requirements of subsection B of § 2.2-1611 regarding company eligibility, to be eligible for assistance under the Program a company shall (i) create a minimum of five net new full-time positions and (ii) make a new capital investment of at least $100,000.

The Secretary of Commerce and Trade may waive these requirements, but shall promptly provide written notice of any such waiver to the Chairmen of the Senate Finance and House Appropriations Committees, which notice shall include a justification for any waiver of these requirements.

D. There is hereby created in the state treasury a permanent nonreverting fund to be known as the Small Business Jobs Grant Fund (the Fund). The Fund shall consist of (i) transfers from the Virginia Jobs Investment Program funded in the general appropriation act currently in effect and (ii) any other moneys designated for deposit to the Fund from any source, public or private. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. The Fund shall be managed and administered within the Department.

E. Moneys in the Fund shall be used solely for the purpose of providing grants to small businesses that create at least five new full-time positions within any 24-month period. A small business meeting the conditions of this section shall be eligible to receive a grant from the Fund ranging from $500 to $2,000 per each new full-time position that has been created based on criteria established by the Department pursuant to subsection G.

In awarding grants, priority shall be given to small businesses creating new full-time positions in areas with an annual average unemployment rate of more than 125 percent of the statewide average unemployment rate.

F. Grant payments under this section shall be conditional upon the small business substantially retaining (i) the number of full-time positions in its base year plus (ii) the number of new full-time positions for which grants are to be paid. In no case shall the retention period, as determined by the Department, for any new full-time position for which a grant is to be paid be less than 12 months.

No grant shall be awarded or paid for any new full-time position created prior to July 1, 2010. No grant shall be awarded or paid for any new full-time position created solely as a result of a merger, acquisition, or similar business combination or a change in business form unless such new full-time position is moved into the Commonwealth from outside of the Commonwealth.

G. The Department shall establish criteria for determining the amount of the grant to be awarded for each eligible new full-time position created by a small business that will be based on the level of education, training, and experience required for the job. Such criteria shall also (i) prohibit a small business from receiving more than one grant under this section for the same position and (ii) require the employee to be employed in the new full-time position for at least 90 days prior to the award of the grant.

H. The Department shall determine the qualifications, terms, and conditions for the use of the Fund and the accounts thereof. In connection with applications for claims made against the Fund, the Department may require the production of any document, instrument, certificate, or legal opinion or any other information it deems necessary or convenient. All claims made against the Fund shall be approved by the Department.

2013, c. 482; 2014, cc. 41, 464.



§ 2.2-1616. Creation, administration, and management of the Small Business Investment Grant Fund

A. As used in this section:

"Eligible investor" means an individual subject to the tax imposed by § 58.1-320. The term shall not include an individual who engages in the business of making debt or equity investments in private businesses, or to any person that would be allocated a portion of the grant under this section as a partner, shareholder, member, or owner of an entity that engages in such business.

"Fund" means the Small Business Investment Grant Fund.

"Pass-through entity" means the same as that term is defined in § 58.1-390.1.

"Qualified investment" means a cash investment in a qualified business in the form of equity or subordinated debt. However, an investment shall not be qualified if the taxpayer who holds such investment, or any of the taxpayer's family members, or any entity affiliated with such taxpayer, receives or has received compensation from the qualified business in exchange for services provided to such business as an employee, officer, director, manager, independent contractor, or otherwise in connection with or within one year before or after the date of such investment. For the purposes hereof, reimbursement of reasonable expenses incurred shall not be deemed to be compensation.

"Small business" means a corporation, pass-through entity, or other entity that (i) has annual gross revenues of no more than $3 million in its most recent fiscal year; (ii) has its principal office or facility in the Commonwealth; (iii) is engaged in business primarily in or does substantially all of its production in the Commonwealth; (iv) has not obtained during its existence more than $3 million in aggregate gross cash proceeds from the issuance of its equity or debt investments, not including commercial loans from national or state-chartered banking or savings and loan institutions; (v) has no more than 50 employees who are employed within the Commonwealth; and (vi) has been designated as such by the Department pursuant to the provisions of this section.

"Subordinated debt" means indebtedness of a corporation, general or limited partnership, or limited liability company that (i) by its terms required no repayment of principal for the first three years after issuance, (ii) is not guaranteed by any other person or secured by any assets of the issuer or any other person, and (iii) is subordinated to all indebtedness and obligations of the issuer to national or state-chartered banking or savings and loan institutions.

B. From such funds as may be appropriated by the General Assembly and any gifts, grants, or donations from public or private sources, there is hereby created in the state treasury a special nonreverting, permanent fund to be known as the Small Business Investment Grant Fund, to be administered by the Department. The Fund shall be established on the books of the Comptroller. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund at the end of each fiscal year, including interest thereon, shall not revert to the general fund but shall remain in the Fund. Expenditures and disbursements from the Fund, which shall be in the form of grants pursuant to this section, shall be made by the State Treasurer on warrants issued by the Comptroller upon written request bearing the signature of the Director. Grants from the Fund shall only be made to applications pursuant to this section.

C. An eligible investor that makes a qualified investment in a small business on or after July 1, 2012, but prior to January 1, 2015, that has been certified by the Department pursuant to subsection D shall be eligible for a grant in an amount equal to 10 percent of the qualified investment. An eligible investor may apply for a grant for each qualified investment that is made to one or more small businesses.

D. A small business shall apply with the Department to be certified as a small business in order to receive qualified investments eligible for the grant pursuant to this section and shall provide to the Department such information as the Department deems necessary to demonstrate that it meets the qualifications set forth in subsection A. A small business shall apply each year in order to be certified as a small business. No grant application shall be approved for an otherwise qualified investment in a small business not first certified by the Department.

E. Any eligible investor applying for a grant pursuant to this section shall submit an application to the Department. Alternatively, a small business may apply to the Department on behalf of an eligible investor. The Department shall determine the amount of the grant allowable to the eligible investor for the year.

F. Unless the eligible investor transfers the equity received in connection with a qualified investment as a result of (i) the liquidation of the small business issuing such equity; (ii) the merger, consolidation, or other acquisition of such business with or by a party not affiliated with such business; or (iii) the death of the eligible investor, any eligible investor that fails to hold such equity for at least two years shall forfeit the grant and shall pay the Department interest on the total allowed grant at the rate of one percent per month, compounded monthly, from the date the grant was awarded to the taxpayer. The Department shall deposit any amounts received under this subsection into the general fund of the Commonwealth.

G. Grants shall be issued in the order that each completed eligible application is received by the Department. In the event that the amount of eligible grants requested in a fiscal year exceeds the funds available in the Fund, such grants shall be paid in the next fiscal year in which funds are available.

H. An eligible investor shall not be awarded a grant pursuant to this section for any investment in a small business for which the eligible investor has been allowed a tax credit pursuant to § 58.1-339.4.

I. The Department shall establish policies and procedures relating to (i) the certification of small businesses, (ii) the application for grants, and (iii) the recapture of grant awards claimed with interest in the event that the qualified investment is not held for the requisite period set forth in subsection F. Such policies and procedures shall be exempt from the Administrative Process Act (§ 2.2-4000 et seq.).

2013, c. 482.



§ 2.2-1617. One-stop small business permitting program

A. As used in this article, unless the context requires a different meaning:

"Business Permitting Center" or "Center" means the business registration and permitting center established by this section and located in and under the administrative control of the Department.

"Comprehensive application" means a document incorporating pertinent data from existing applications for permits covered under this section.

"Comprehensive permit" means the single document designed for public display issued by the Business Permitting Center that certifies state agency permit approval and that incorporates the endorsements for individual permits included in the comprehensive permitting program.

"Comprehensive permitting program" or "Program" means the mechanism by which comprehensive permits are issued and renewed, permit and regulatory information is disseminated, and account data is exchanged by state agencies.

"Permit" means the whole or part of any state agency permit, license, certificate, approval, registration, charter, or any form or permission required by law, to engage in activity associated with or involving the establishment of a small business in the Commonwealth.

"Permit information packet" means a collection of information about permitting requirements and application procedures custom assembled for each request.

"Regulatory" means all permitting and other governmental or statutory requirements establishing a small business or professional activities associated with establishing a small business.

"Regulatory agency" means any state agency, board, commission, or division that regulates one or more professions, occupations, industries, businesses, or activities.

"Renewal application" means a document used to collect pertinent data for renewal of permits covered under this section.

"Small business" means an independently owned and operated business that, together with affiliates, has 250 or fewer employees or average annual gross receipts of $10 million or less averaged over the previous three years.

"Veteran" means an individual who has served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.

B. There is created within the Department the comprehensive permitting program (the Program). The Program is established to serve as a single access point to aid entrepreneurs in filling out the various permit applications associated with establishing a small business in Virginia. The Program in no way supersedes or supplants any regulatory authority granted to any state agency with permits covered by this section. As part of the Program, the Department shall coordinate with the regulatory agency, and the regulatory agency shall determine, consistent with applicable law, what types of permits are appropriate for inclusion in the Program as well as the rules governing the submission of and payment for those permits. The website of the Department shall provide access to information regarding the Program. The Department shall have the power and duty to:

1. Create a comprehensive application that will allow an entrepreneur, or an agent thereof, seeking to establish a small business, to create accounts that will allow them to acquire the appropriate permits required in the Commonwealth. The comprehensive application shall:

a. Allow the business owner to choose a business type and to provide common information, such as name, address, and telephone number, on the front page, eliminating the need to repeatedly provide common information on each permit application;

b. Allow the business owner to preview and answer questions related to the operation of the business;

c. Provide business owners with a customized to-do agency checklist, which checklist shall provide the permit applications pertinent to each business type and provide the rules, regulations, and general laws applicable to each business type as well as local licensing information;

d. Allow the business owner to submit permit applications by electronic means as authorized by § 59.1-496 and to affix thereto his electronic signature as defined in § 59.1-480;

e. Allow the business owner to check on the status of applications online and to receive information from the permitting agencies electronically; and

f. Allow a business owner to submit electronic payment of application or permitting fees for applications that have been accepted by the permitting agency.

2. Develop and administer a computerized system program capable of storing, retrieving, and exchanging permit information while protecting the confidentiality of information submitted to the Department to the extent allowable by law. Information submitted to the Department shall be subject to the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) as the same would apply were the information submitted directly to the Department or to any permitting agency.

3. Issue and renew comprehensive permits in an efficient manner.

4. Identify the types of permits appropriate for inclusion in the Program. The Department shall coordinate with the regulatory agency, and the regulatory agency shall determine, consistent with applicable law, what types of permits are appropriate for inclusion in the Program.

5. Incorporate permits into the Program.

6. Do all acts necessary or convenient to carry out the purposes of this chapter.

C. The Business Permitting Center shall compile information regarding the regulatory programs associated with each of the permits obtainable under the Program. This information shall include, at a minimum, a listing of the statutes and administrative rules requiring the permits and pertaining to the regulatory programs that are directly related to the permit. The Center shall provide information governed by this section to any person requesting it. Materials used by the Center to describe the services provided by the Center shall indicate that this information is available upon request.

D. Each state agency shall cooperate and provide reasonable assistance to the Department in the implementation of this section.

E. The State Corporation Commission and the Department of Small Business and Supplier Diversity shall:

1. By December 1, 2014, implement a hyperlink from the State Corporation Commission's eFile system to the Center that will facilitate the collection by the Center of a user's information to populate any forms that will be required to be completed at a future date, to the end that the user will not be required unnecessarily to reenter data or information into the forms when the user is accessing the Center; and

2. By June 30, 2018, fully integrate processes and forms into the Center and shall process all forms within 48 business hours from the time the applicant submits the form electronically.

The State Corporation Commission and the Center shall report on progress and any barriers to completion of the provisions of subdivision 1 biannually, on each December 1 and June 1, to the Governor, the Secretary of Commerce and Trade, the Secretary of Technology, and the chairs of the Senate Committees on Finance, General Laws and Technology, and Commerce and Labor and of the House Committees on Appropriations and Commerce and Labor.

F. Any person requiring permits that have been incorporated into the Program may submit a comprehensive application to the Department requesting the issuance of the permits. The comprehensive application form shall contain in consolidated form information necessary for the issuance of the permits.

G. The applicant, if not a veteran, shall include with the application the handling fee established by the Department. An applicant who is a veteran shall be exempt from payment of the handling fee prescribed by this subsection. The amount of the handling fee assessed against the applicant shall be set by the Department at a level necessary to cover the costs of administering the comprehensive permitting program.

H. The authority for approving the issuance and renewal of any requested permit that requires investigation, inspection, testing, or other judgmental review by the regulatory agency otherwise legally authorized to issue the permit shall remain with that agency. The Center may issue those permits for which proper fee payment and a completed application form have been received and for which no approval action is required by the regulatory agency.

I. Upon receipt of the application, and proper fee payment for any permit for which issuance is subject to regulatory agency action under subsection H, the Department shall immediately notify the State Corporation Commission or the regulatory agency with authority to approve the permit issuance or renewal requested by the applicant. The State Corporation Commission or the regulatory agency shall advise the Department within a reasonable time after receiving the notice of one of the following:

1. That the State Corporation Commission or the regulatory agency approves the issuance of the requested permit and will advise the applicant of any specific conditions required for issuing the permit;

2. That the State Corporation Commission or the regulatory agency denies the issuance of the permit and gives the applicant reasons for the denial;

3. That the application is pending; or

4. That the application is incomplete and further information from or action by the applicant is necessary.

J. The Department shall issue a comprehensive permit endorsed for all the approved permits to the applicant and advise the applicant of the status of other requested permits. The applicant shall be responsible for contesting any decision regarding conditions imposed or permits denied through the normal process established by statute or by the State Corporation Commission or the regulatory agency with the authority for approving the issuance of the permit.

K. Regulatory agencies shall be provided information from the comprehensive application for their permitting and regulatory functions.

L. The Department shall be responsible for directing the applicant to make all payments for applicable fees established by the regulatory agency directly to the proper agency.

M. There is hereby created in the state treasury a special nonreverting fund to be known as the Comprehensive Permitting Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. The Fund shall consist of all moneys collected from the handling fee established by the Department pursuant to subsection G and such other funds as may be appropriated by the General Assembly. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely to administer the Program. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director of the Department.

N. Unless otherwise directed by the regulatory agency, the Department shall not issue or renew a comprehensive permit to any person under any of the following circumstances:

1. The person does not have a valid tax registration, if required;

2. The person is a corporation, limited liability company, business trust, limited partnership, or registered limited liability partnership that (i) is delinquent in the payment of fees or penalties collected by the State Corporation Commission pursuant to the business entity statutes it administers, (ii) does not exist, or (iii) is not authorized to transact business in the Commonwealth pursuant to one of the business entity statutes administered by the State Corporation Commission; or

3. The person has not submitted the sum of all fees and deposits required for the requested individual permit endorsements, any outstanding comprehensive permit delinquency fee, or other fees and penalties to be collected through the comprehensive permitting program.

O. The Department may adopt regulations in accordance with § 2.2-1606 as may be necessary to carry out the purposes of this section.

2013, cc. 155, 206, 482; 2014, c. 758.



§ 2.2-1700. Repealed

Repealed by Acts 2003, cc. 981 and 1021.



§ 2.2-1800. Department of the Treasury; State Treasurer

A. There is created a Department of the Treasury ("the Department"), which shall be under the direct control and supervision of the State Treasurer. The State Treasurer shall be appointed by the Governor to serve at his pleasure or until a successor is appointed and qualified.

B. The State Treasurer shall, under the direction and control of the Governor, exercise the powers and perform the duties conferred or imposed by law upon him and shall perform such other duties as may be required by the Governor.

Code 1950, § 2-149; 1966, c. 677, § 2.1-177; 1971, Ex. Sess., c. 125; 1976, c. 728; 1984, c. 720; 2000, cc. 25, 275; 2001, c. 844.



§ 2.2-1801. State Treasurer to appoint administrative assistants, etc

A. The State Treasurer shall appoint the administrative assistants, deputies and clerks allowed by law.

B. The State Treasurer shall appoint administrative assistants, who shall have authority to act for and perform the duties of the State Treasurer under his direction, supervision and control, and in the absence of the State Treasurer to perform all the duties of the office. Of such absence, the others shall be informed. When the absence of the State Treasurer is to be for more than five days at a time, notice thereof shall be given to the Governor.

C. In the event the administrative assistant is incapacitated from performing his duties during the absence of the State Treasurer, the Governor shall designate some other administrative assistant n the office to act during the absence of the State Treasurer, and in the event of the removal, resignation or death of the State Treasurer, the administrative assistant shall perform all the duties of the office until the vacancy is filled in the manner prescribed by law.

D. Such officers and their sureties shall be liable for any default or breach of duty of their administrative assistants respectively during their absence.

1950, §§ 2-145, 2-146, 2-147, 2-148; 1966, c. 677, §§ 2.1-173, 2.1-174, 2.1-175, 2.1-176; 2001, c. 844.



§ 2.2-1802. Payment of state funds into state treasury; deposits in state depositories; credit of fund not paid into general fund; exceptions as to endowments and gifts to institutions; appropriations by federal government

Every state department, division, officer, board, commission, institution or other agency owned or controlled by the Commonwealth, whether at the seat of government or not, collecting or receiving public funds, or moneys from any source, belonging to or for the use of the Commonwealth, or for the use of any state agency, shall hereafter pay the same promptly into the state treasury. All fees of office and commissions accruing to the State Treasurer shall be paid into the state treasury.

Any state department, division, officer, board, commission, institution or other agency at the seat of government shall deposit such moneys to the credit of the State Treasurer upon communicating with him and receiving instructions from him as to what state depository may be used for the purpose. In every such case the depositor shall retain a deposit receipt or a deposit certificate form certified by the bank receiving the deposit for every such deposit to the State Treasurer and send to the Comptroller a copy of the deposit receipt, certificate, or other documentation supporting the deposit, as prescribed by the Comptroller.

Any state department, division, officer, board, commission, institution or other agency not at the seat of government, other than county and city treasurers and clerks of courts, depositing such moneys to its or his credit in local banks shall deposit such moneys to the credit of the State Treasurer in a state depository duly designated in accordance with this chapter, and in every such case the depositor shall retain a deposit receipt or a deposit certificate form certified by the bank receiving the deposit for every deposit to the State Treasurer and send to the Comptroller a copy of the deposit receipt, certificate, or other documentation supporting the deposit, as prescribed by the Comptroller. Moneys deposited into such state depositories shall be transferred to a concentration bank as prescribed by the State Treasurer.

Moneys paid into the state treasury that are not now payable into the general fund of the state treasury shall be placed to the credit of the respective accounts that are required by law to be kept on the books of the Comptroller or to the credit of new accounts to be opened on the books of the Comptroller with such agencies so paying such moneys into the state treasury, respectively.

This chapter shall not apply to the endowment funds or gifts to institutions owned or controlled by the Commonwealth, or to the income from such endowment funds or gifts, or to private funds belonging to the students or inmates of state institutions. The cash as well as the notes of student loan funds shall be held by the respective institutions.

Appropriations made by the government of the United States to or for the benefit of any state institution or agency, however, shall be paid into the state treasury and used for the purposes for which such appropriations were made.

Code 1950, §§ 2-150, 14-16; 1964, c. 386, § 14.1-15; 1966, c. 677, § 2.1-180; 1988, c. 260; 1992, c. 326; 1998, c. 872; 2001, c. 844.



§ 2.2-1803. State Treasurer; regulation procedures for depositing money

The State Treasurer may adopt regulations or other directives establishing procedures for depositing moneys in depository banks and for reporting the deposits. The regulations may address, by way of explanation and not limitation: (i) the form of the required reports; (ii) the frequency of reports and deposits; (iii) the disposition of checks; and (iv) the establishment of banking relationships. All agencies and entities depositing moneys to the credit of the Treasurer of Virginia, including judicial and legislative service agencies, clerks of court, local treasurers or other officials performing similar duties, and political subdivisions, shall comply with the State Treasurer's regulations or other directives.

1982, c. 109, § 2.1-180.1; 2001, c. 844.



§ 2.2-1804. Payment by delivery of checks, etc., to State Treasurer; liability when not paid on presentation

Any public officer, or any firm or corporation, or any other person having to pay money into the treasury may make payment by delivering to the State Treasurer a check, draft or electronic transfer of funds, drawn or endorsed, payable to the State Treasurer, or his order, or may make payment by delivering to the State Treasurer the proper amount of lawful money. Should any check or draft not be paid on presentation, the amount thereof, with all costs, shall be charged to the person on whose account it was received, and his liability and that of his sureties, except the additional liability for costs, shall be as if he had never offered any such check, draft, or certificate of deposit.

Code 1950, § 2-152; 1966, c. 677, § 2.1-182; 2001, c. 844.



§ 2.2-1805. Records of receipts of such checks, etc.; reports to Comptroller

A. The State Treasurer shall keep a record of every such check, draft, or electronic transfer of funds, and of all such moneys received by him, and upon receipt shall cause the same to be placed to the credit of the Commonwealth with some state depository. If any check or draft is not paid on presentation, the State Treasurer shall immediately notify the Comptroller, who shall proceed to collect the amount from the person from whom the same was received by the Treasurer. The State Treasurer shall daily transmit to the Comptroller a detailed record of all receipts.

B. The State Treasurer shall not collect any money on a check or draft; but the same shall, in every case, be properly endorsed as required and deposited with some state depository for the credit of the Commonwealth.

Code 1950, §§ 2-153, 2-154; 1966, c. 677, §§ 2.1-183, 2.1-184; 2001, c. 844.



§ 2.2-1806. Investment of current funds in state treasury; withdrawals and transfers of moneys to be invested

The Governor and State Treasurer, acting jointly may whenever in their opinion there are funds in the state treasury in excess of the amount required to meet the current needs and demands of the Commonwealth, invest the excess funds in securities that are legal investments under the laws of the Commonwealth for public funds. The funds shall be invested in such of said securities as, in their judgment, will be readily convertible into money. Notwithstanding the provisions of § 2.2-1821 or any other provision relating to the withdrawal of state moneys in a state depository, withdrawals and transfers of state moneys to be so invested may be made by state depositories pursuant to oral including telephonic or electronic instructions of the State Treasurer or his duly authorized deputies. Written confirmations of the withdrawals and transfers shall be provided by the state depository no later than the close of business on the day following the withdrawal and transfer. Payment of state moneys pursuant to this procedure shall be valid against the Commonwealth.

Code 1950, § 2-154.1; 1956, c. 184; 1966, c. 677, § 2.1-185; 1981, c. 36; 2001, c. 844.



§ 2.2-1807. Investments, etc., in custody of State Treasurer

The State Treasurer shall be charged with the custody of all investments and invested funds of the Commonwealth or in possession of the Commonwealth in a fiduciary capacity, and shall keep the accounts of such investments. The State Treasurer shall also be charged with the custody of all bonds and certificates of the state debts, whether unissued or canceled, and with the receipt and delivery of state bonds and certificates for transfer, registration or exchange.

Code 1950, § 2-155; 1966, c. 677, § 2.1-186; 2001, c. 844.



§ 2.2-1808. State Treasurer may sell securities in general fund; exceptions; disposition of proceeds

The Treasurer may sell, transfer, and convey any notes, bonds, obligations or certificates of stock held in the general fund of the state treasury. The proceeds from any such sale or disposition shall immediately be paid into the general fund. This section shall apply to any present or future holdings.

Code 1950, p. 632, § 2-155.1; 1966, c. 677, § 2.1-187; 1970, c. 687; 1989, c. 28; 1991, cc. 349, 366; 2001, c. 844.



§ 2.2-1809. Warrants on state treasury to be listed and numbered

The State Treasurer shall keep a list of all warrants drawn upon the state treasury, numbered consecutively.

No information contained in the list of warrants shall be released for any purpose except as a means of establishing the status of a claim previously reported as having been paid when a person legally entitled to the funds presents evidence that a previously submitted claim has not been paid.

Code 1950, § 2-156; 1966, c. 677, § 2.1-188; 1993, c. 155; 2001, c. 844.



§ 2.2-1810. State Treasurer to keep accounts with depositories

The State Treasurer shall keep accounts on the books of his office with the different depositories, on which accounts balances shall be struck monthly, showing the amount in bank to the credit of the State Treasurer at the end of each month.

Code 1950, § 2-157; 1966, c. 677, § 2.1-189; 2001, c. 844.



§ 2.2-1811. Unpresented checks drawn by State Treasurer; replacement and payment

The State Treasurer shall report and remit, pursuant to the provisions of §§ 55-210.9, 55-210.12 and 55-210.14, all checks drawn by him on state depositories that have not been presented for payment within one year from the date of issuance.

Code 1950, § 2-158; 1966, c. 677, § 2.1-190; 1983, c. 190; 2001, c. 844.



§ 2.2-1812. Admissibility of reproductions of checks in evidence; compliance with subpoena

A. A reproduction of any check or draft or an enlargement of such reproduction drawn by the State Treasurer, when satisfactorily identified, shall be admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence. The introduction of a reproduced check or draft or of an enlargement thereof shall not preclude admission of the original. Any such check or draft, reproduction or enlargement purporting to be sealed, sealed and signed, or signed alone by the State Treasurer or on his behalf by his designee, may be considered satisfactorily identified and admitted as evidence, without any proof of the seal or signature, or of the official character of the person whose name is signed to it.

B. The State Treasurer or his designee, when served with any summons, subpoena, subpoena duces tecum or order, directing him to produce any check or draft kept by or in the possession of any agency or institution of the Commonwealth, may comply by certifying a reproduction or enlargement in accordance with subsection A and mailing the reproduction or enlargement in a sealed envelope to the clerk of court. Upon good cause shown, any court may direct the Treasurer or his designee to appear personally, notwithstanding any other provision of this section.

1979, c. 173, § 2.1-190.1; 1994, c. 16; 2001, c. 844.



§ 2.2-1813. Deposits in banks and savings institutions designated as state depositories

Moneys to be paid into the state treasury shall be deposited in the banks and savings institutions designated as state depositories by the State Treasurer.

Code 1950, § 2-177; 1966, c. 677, § 2.1-209; 1974, c. 517; 1979, c. 215; 1996, c. 77; 2001, c. 844.



§ 2.2-1814. Amount and time limit of deposits

The State Treasurer may arrange for and make state deposits in such amounts and for such time as in his judgment the condition of the state treasury permits; however, no state deposit shall be made for a period in excess of five years. The money deposited in a bank or savings institution in excess of the amount insured by the Federal Deposit Insurance Corporation or other federal insurance agency shall be fully collateralized by eligible collateral as defined in § 2.2-4401.

Code 1950, § 2-178; 1966, c. 677, § 2.1-210; 1971, Ex. Sess., cc. 139, 245; 1974, c. 517; 1978, c. 52; 1979, c. 215; 1984, c. 374; 1990, c. 3; 1996, c. 77; 2001, c. 844.



§ 2.2-1815. Security to be given by depositories holding state funds

No state funds shall be deposited in any depository unless it is a "qualified public depository" as defined in § 2.2-4401. For purposes of this article, "state funds" means public funds or moneys from any source, belonging to or for the use of the Commonwealth, or for the use of any state department, division, officer, board, commission, institution, or other agency or authority owned or controlled by the Commonwealth. All state funds shall be secured pursuant to the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.).

Code 1950, § 2-179; 1966, c. 677, § 2.1-211; 1996, cc. 364, 390; 2001, c. 844.



§ 2.2-1816. How public moneys transferred to depositories

All transfers of public moneys from one depository to another for any purpose shall be made by electronic funds transfer at the direction of the State Treasurer or his duly authorized deputies who shall order the transferor bank to make payment to the transferee bank for deposit to the credit of the State Treasurer.

Code 1950, § 2-188; 1966, c. 677, § 2.1-219; 1974, c. 232; 2001, c. 844.



§ 2.2-1817. Commonwealth shall not be liable for loss in collection of checks, etc

The Commonwealth shall not be liable for any loss resulting from lack of diligence on the part of any depository in forwarding, or in failing to collect, any check, draft, or electronic transfer of funds as is referred to in § 2.2-1804, or for the loss of any check, draft, or electronic transfer of funds in transmission through the mails or otherwise.

Code 1950, § 2-189; 1966, c. 677, § 2.1-220; 2001, c. 844.



§ 2.2-1818. Responsibility of Commonwealth for securities deposited with Commonwealth Transportation Board

The Commonwealth shall be responsible for the safekeeping of all bonds or other securities deposited with the Commissioner of Highways or the Commonwealth Transportation Board as surety on account of funds deposited in banks by division engineers of the Department of Transportation. If such bonds or securities or any of them are lost, destroyed or misappropriated, the Commonwealth shall make good such loss to the bank making the deposit of its bonds or other securities.

Upon the closing of accounts of district engineers with banks, its bonds and other securities then on deposit shall be returned to the bank.

Code 1950, § 2-192; 1966, c. 677, § 2.1-223; 2001, c. 844.



§ 2.2-1819. Payments to be made in accordance with appropriations; submission and approval of quarterly estimates

No money shall be paid out of the state treasury except in accordance with appropriations made by law.

No appropriation to any department, institution or other agency of the state government, except the General Assembly and the judiciary, shall become available for expenditure until the agency submits an annual estimate of the amounts required for each activity to the Director of the Department of Planning and Budget and Governor for approval by the Governor.

Code 1950, § 2-200; 1966, c. 677, § 2.1-224; 1992, c. 582; 2001, c. 844.



§ 2.2-1820. Reserved

Reserved.



§ 2.2-1821. Deposits to be to credit of State Treasurer; how money withdrawn

All state moneys in a state depository shall stand on the books of such depository to the credit of the State Treasurer. The State Treasurer shall have authority to draw any of the money by his check, by electronic funds transfer, or by any means deemed appropriate and sound by the State Treasurer and approved by the Governor, drawn upon a warrant issued by the Comptroller. If any money to his credit shall be knowingly paid otherwise than upon his check, electronic funds transfer or by alternative means specifically approved by the State Treasurer and the Governor, drawn upon such warrant, the payment shall not be valid against the Commonwealth.

Code 1950, § 2-201; 1966, c. 677, § 2.1-226; 1974, c. 231; 1984, c. 374; 2001, c. 844.



§ 2.2-1822. Conditions to issuance of disbursement warrants

The Comptroller shall not issue a disbursement warrant unless and until he has audited, through the use of statistical sampling or other acceptable auditing techniques the bill, invoice, account, payroll or other evidence of the claim, demand or charge and satisfied himself as to the regularity, legality and correctness of the expenditure or disbursement, and that the claim, demand or charge has not been previously paid. If he is so satisfied, he shall approve the same; otherwise, he shall withhold his approval. In order that such regularity and legality may appear, the Comptroller may, by general rule or special order, require the certification or other evidence as the circumstances may demand.

Code 1950, § 2-202; 1966, c. 677, § 2.1-227; 1972, c. 205; 2001, c. 844.



§ 2.2-1822.1. Recovery audits of state contracts

The Department of Accounts shall procure the services of one or more private contractors, in accordance with the Virginia Public Procurement Act (§ 2.2-4300 et seq.), to conduct systematic recovery audits of state agency contracts. Such recovery audit contracts shall be performance-based and shall contain a provision that authorizes the contractor to be paid a percentage of any payment error that is recovered by such contractor. Individual recovery audits shall consist of the review of contracts to identify payment errors made by state agencies to vendors and other entities resulting from (i) duplicate payments, (ii) invoice errors, (iii) failure to apply applicable discounts, rebates, or other allowances, or (iv) any other errors resulting in inaccurate payments. The Department of Accounts shall report on the status and effectiveness of recovery audits, including any savings realized, to the Chairs of the House Committee on Appropriations and the Senate Committee on Finance by January 1 of each year.

2004, c. 644; 2005, c. 109.



§ 2.2-1823. Lump-sum transfers prohibited

Lump-sum transfers of appropriations to state departments, divisions, offices, boards, commissions, institutions and other agencies owned or controlled by the Commonwealth, whether at the seat of government or not, shall be prohibited except for the payment to or distribution among the political subdivisions of the Commonwealth of any appropriations made to them by law.

Code 1950, § 2-203; 1966, c. 677, § 2.1-228; 2001, c. 844.



§ 2.2-1824. Petty cash, payroll and other funds

A reasonable petty cash, payroll or other imprest fund may be allowed each state department, institution, board, commission or other agency. The amount of such fund shall be fixed by the Comptroller in each case, but these funds shall be reimbursed only upon vouchers audited by the Comptroller.

Code 1950, § 2-204; 1966, c. 677, § 2.1-229; 1972, c. 240; 2001, c. 844.



§ 2.2-1825. Issuance of warrants for payment of claims; Comptroller to keep and sign register of warrants issued; signing of checks drawn on such warrants; electronic payment systems

After the allowance of any claim that is payable out of the state treasury, under any of the provisions of this title, a warrant shall be issued for the sum to be paid. A register of all warrants so issued shall be kept by the Comptroller, which register and a duplicate register shall, from time to time, be signed by the Comptroller or by such deputy he may designate for that purpose. The Comptroller shall not be required to sign the warrants.

All checks drawn upon warrants shown by the register and duplicate register, signed by the Comptroller or his deputy, shall be signed by the State Treasurer, or by such deputy as he may designate for that purpose. The signature may be made by means of a mechanical or electrical device selected by the State Treasurer. The device shall be safely kept so that no one will have access to it except the State Treasurer and his deputies authorized to sign warrants.

However, when deemed appropriate, the State Treasurer may utilize various electronic payment systems in lieu of issuing checks drawn upon warrants.

Code 1950, § 2-206; 1966, c. 677, § 2.1-231; 1984, c. 374; 2001, c. 844.



§ 2.2-1826. Issuance of replacement warrants generally

Upon satisfactory proof presented to the Comptroller or to the State Treasurer that any warrant drawn by either the Comptroller or the State Treasurer, or by a predecessor, upon the state treasury has been lost or destroyed before having been paid, the Comptroller or State Treasurer who issued, or from whose office was issued, the original warrant shall issue a replacement of the original warrant. The Comptroller or the State Treasurer may require a bond to be executed, with such security as is approved by him, payable to the Commonwealth, in the amount of the warrant and conditioned to save harmless the Commonwealth from any loss occasioned by issuing the replacement warrant. Every replacement warrant shall show upon its face that it is a replacement.

In the discretion of the State Treasurer, state warrants in payment and redemption of previously lost or otherwise unpaid warrants may be issued directly to the person entitled to the money as the owner, heir, legatee, or as fiduciary of the estate of the deceased owner, heir, or legatee, and in such cases shall not be issued to a named attorney-in-fact, agent, assignee, or any other person regardless of a written instruction to the contrary. In such circumstances, the State Treasurer may refuse to recognize and is not bound by any terms of a power of attorney or assignment that may be presented as having been executed by a person as the purported owner, heir, legatee or fiduciary of the estate of a deceased owner of such warrants.

Code 1950, § 2-207; 1966, c. 677, § 2.1-232; 1982, c. 409; 1993, c. 155; 2001, c. 844.



§ 2.2-1827. When replacement warrant issued without bond

No bond shall be required where an original warrant was issued to (i) any eleemosynary or educational institution of the Commonwealth for money appropriated to the institution, (ii) the treasurer of any county or city in the Commonwealth for money apportioned to it out of the school fund and to be disbursed by the treasurer in payment of school warrants, or to be issued to any district school board of any county for money to be disbursed by the board in payment and settlement of any claims lawfully contracted in the operation of the public schools in the district, or in the construction of graded school buildings, or (iii) the treasurer of any county or city in the Commonwealth for money apportioned to it from the gas tax, and such warrant has been lost or destroyed without having been paid. The Comptroller or the State Treasurer who issued the original warrant, or from whose office it was issued, or if issued by his predecessor, shall issue a replacement warrant. The replacement warrant shall show on its face that it is a replacement and shall be issued within thirty days from the date of issuing the original warrant, upon satisfactory proof of the loss or destruction of the original warrant.

Code 1950, § 2-208; 1966, c. 677, § 2.1-233; 2001, c. 844.



§ 2.2-1828. Creation of Revenue Stabilization Fund

There is established a fund to be known as the Revenue Stabilization Fund (the "Fund") for the stabilization of the expected revenues of the Commonwealth. The Fund shall be available to offset, in part, anticipated shortfalls in revenues when appropriations based on previous forecasts exceed expected revenues in subsequent forecasts.

1992, c. 316, § 2.1-191.1; 2001, c. 844.



§ 2.2-1829. Reports of Auditor of Public Accounts; Fund deposits and withdrawals

A. On or before December 1 of each year, the Auditor of Public Accounts shall report to the General Assembly the certified tax revenues collected in the most recently ended fiscal year. The Auditor shall, at the same time, provide his report on (i) the 15 percent limitation and the amount that could be paid into the Fund and (ii) the amount necessary for deposit for the next fiscal year into the Fund in order to satisfy the mandatory deposit requirement of Article X, Section 8 of the Constitution of Virginia. The Governor shall include any such amount in his budget bill submitted to the General Assembly pursuant to § 2.2-1509. A schedule of deposits may be provided for in the Appropriation Act.

B. If the report of the Auditor of Public Accounts, pursuant to subsection A, indicates that the annual percentage increase in the certified tax revenues collected in the most recently ended fiscal year is eight percent or greater than the certified tax revenues collected for the immediately preceding fiscal year and that such annual percentage increase in the certified tax revenues for the most recently ended fiscal year is also equal to or greater than 1.5 times the average annual percentage increase in the certified tax revenues collected in the six fiscal years immediately preceding the most recently ended fiscal year, the Governor shall include in his budget recommendations, submitted to the General Assembly in the subsequent session pursuant to § 2.2-1509, an additional amount for deposit to the Fund in excess of any mandatory deposit to the Fund required by Article X, Section 8 of the Constitution of Virginia. Such additional amount shall be equal to at least 25 percent of the product of the certified tax revenues collected in the most recently ended fiscal year multiplied by the difference between the annual percentage increase in the certified tax revenues collected for the most recently ended fiscal year and the average annual percentage increase in the certified tax revenues collected in the six fiscal years immediately preceding the most recently ended fiscal year. Any such additional deposits to the Fund shall be included in the Governor's budget recommendations submitted to the General Assembly in the subsequent session pursuant to § 2.2-1509 only if the estimate of general fund revenues prepared in accordance with § 2.2-1503 for the fiscal year in which the deposit is to be made is at least five percent greater than the actual general fund revenues for the immediately preceding fiscal year.

C. The State Comptroller shall draw such warrants as appropriated and the State Treasurer shall deposit such warrants into the Fund. No amounts shall be withdrawn from the Fund except pursuant to appropriations made by the General Assembly in accordance with § 2.2-1830. However, if any amounts accrue, such as through interest or dividends, to the credit of the Fund in excess of the 15 percent limitation calculated by the Auditor of Public Accounts, any excess shall be paid into the general fund pursuant to Article X, Section 8 of the Constitution of Virginia.

D. For the purposes of the Comptroller's preliminary and final annual reports as required by § 2.2-813, all balances remaining in the Fund on June 30 of each fiscal year shall be considered to be a portion of the fund balance of the general fund of the state treasury.

1992, c. 316, § 2.1-191.2; 1993, c. 26; 2001, c. 844; 2003, cc. 755, 759; 2011, c. 725.



§ 2.2-1830. Decline in forecasted revenues

In the event that a revised general fund forecast presented to the General Assembly reflects a decline when compared to total general fund revenues appropriated, and the decrease is more than two percent of certified tax revenues collected in the most recently ended fiscal year, the General Assembly may appropriate an amount for transfer from the Fund to the general fund to stabilize the revenues of the Commonwealth. However, in no event shall the transfer exceed more than one-half of the forecasted shortfall in revenues.

1992, c. 316, § 2.1-191.3; 2001, c. 844.



§ 2.2-1831. Sources or components of "general fund revenues."

Any revised general fund revenue forecast presented to the General Assembly for purposes of this article shall consist of the same revenue sources or components as those on which the total general fund revenues appropriated are based.

1992, c. 316, § 2.1-191.4; 2001, c. 844.



§ 2.2-1832. Division of Risk Management

The Division of Risk Management (the "Division"), formerly within the Department of General Services, is hereby transferred to the Department (the "Department") of the Treasury and shall exercise the powers and duties described in this article.

1980, c. 488, § 2.1-526.1; 1988, c. 848; 2000, cc. 618, 632, § 2.1-191.5; 2001, c. 844.



§ 2.2-1833. Property and insurance records to be maintained

The Division shall establish and maintain a file of state-owned buildings and contents, hereinafter inclusively referred to as buildings or properties, and the actual cash value or replacement cost value if insured or replacement cost basis thereof, and the amount of fire and extended coverage, vandalism and malicious mischief, optional perils or all risk insurance coverage thereon. All agencies of the Commonwealth shall keep the Division informed as to the status of all properties under their control.

1980, c. 488, § 2.1-526.2; 1982, c. 318; 1988, c. 848; 2000, cc. 618, 632, § 2.1-191.6; 2001, c. 844.



§ 2.2-1834. Inspection of state-owned properties for insurance purposes; determination of coverage; procurement, discontinuance, etc., of insurance

A. The Division may inspect or administer a program of self-inspection for all state-owned properties and confer with the proper officials or employees of the several agencies of the Commonwealth for the purpose of determining (i) insurance coverages that are necessary with respect to properties under their control and (ii) the manner whereby savings and costs of such insurance may be made. It may seek the assistance of insurance companies and their representatives, and the State Fire Marshal, in devising means by which hazards may be reduced or eliminated. The Division shall have final responsibility with respect to coverage, noncoverage, provisions of policies, quantity and type of fire and extended coverage, vandalism and malicious mischief, and optional perils or all risk insurance coverage. The Governor may exempt any agency, institution of higher education, or part thereof from any part of the risk management and insurance program.

B. The Division may change or discontinue fire and extended coverage, vandalism and malicious mischief, optional perils or all risk insurance coverage carried pursuant to bond indentures and other contractual requirements, provided the change or discontinuance meets with the written approval of the trustee of the bond indenture and those signatory to the contracts.

C. As its programs are implemented, the Division shall assume the sole responsibility, with the approval of the Governor, for purchasing insurance, self-insuring or combining insurance and self-insurance (i) on all properties of the Commonwealth or (ii) for protection of liabilities or other casualties.

1980, c. 488, § 2.1-526.3; 1982, c. 318; 1988, c. 848; 1996, cc. 475, 510; 2000, cc. 618, 632, § 2.1-191.7; 2001, c. 844.



§ 2.2-1835. State Insurance Reserve Trust Fund

A. The State Insurance Reserve Trust Fund (the "Fund") is established and shall consist of the payments required by subsection B. The Fund shall be under the management and control of the Division, and any claims for losses payable out of the Fund shall be at the direction of the Division. The Fund shall be invested as provided in § 2.2-1806 and interest shall be added to the fund as earned.

B. Each agency, department, division, or institution of state government having control over any state structure and contents thereof, or that participates in any program of insurance operated by the Division, shall pay each year into the Fund or any trust fund established pursuant to the provisions of this article amounts necessary to maintain the trusts at levels of funding deemed adequate by the Division. The Division shall set the premium and administrative costs to be paid to it for providing an insurance plan established pursuant to this section. The premiums and administrative costs set by the Division shall be payable in the amounts, at the time and in the manner that the Division in its sole discretion requires. Premiums and administrative costs need not be uniform among participants, but shall be set to best ensure the financial stability of the plan. Whenever any building or structure is under the control of two or more agencies, departments, divisions or institutions of the Commonwealth, the payment required shall be prorated upon the basis of percentage of the area controlled.

C. In the event of loss or damage exceeding $1000 to property on which there is no insurance recovery or limited insurance recovery as a consequence of any action by the Division resulting in noncoverage, reduced insurance, elimination of insured perils or otherwise, the Division shall determine the amount, if any, payable out of the Fund, and such amount, when approved by the Governor, shall be final. The amount payable shall be used for the purpose of restoring the damaged structure or rebuilding it, as the circumstances may require, but in no event shall the amount payable on account of such loss exceed the actual cash value or the replacement cost value of the property in accordance with the basis of insurance, nor shall the amount payable when added to the insurance recovered exceed the actual cash value or the replacement cost value of the property, as recorded in the property and insurance records of the Division.

D. In addition to the amounts payable under subsection C, the costs of operating the Division that are properly allocated to its functions concerning the Fund and other administrative and contractual costs of the Division not otherwise provided for shall be paid out of the Fund, for which purposes such funds are appropriated.

1980, c. 488, § 2.1-526.5; 1982, c. 318; 1988, c. 848; 1996, cc. 475, 510; 2000, cc. 618, 632, § 2.1-191.8; 2001, c. 844.



§ 2.2-1836. Insurance plan for state-owned buildings and state-owned contents of buildings

A. Subject to the approval of the Governor, the Division shall establish a risk management plan that may be self-insurance or a combination of self-insurance and purchased insurance to provide coverage on (i) state-owned buildings and (ii) state-owned contents of buildings owned by the Commonwealth or of buildings not owned by the Commonwealth that are occupied in whole or in part by an agency of the Commonwealth.

B. Any insurance plan established pursuant to this section may provide, but not be limited to, physical damage coverage against the perils of (i) fire and lightning; (ii) extended coverage for windstorm, hail, smoke, explosion, other than that caused by steam pressure vessels, riot, riot attending a strike, civil commotion, aircraft and vehicles not owned by the Commonwealth; (iii) vandalism and malicious mischief; (iv) optional perils; and (v) all risk insurance.

C. Any insurance plan established pursuant to this section shall provide for the establishment of a trust fund or contribution to the State Insurance Reserve Trust Fund for the payment of claims covered under such a plan, which are not recoverable from purchased insurance. The funds shall be invested as provided in § 2.2-1806 and interest shall be added to the fund as earned. The trust fund shall also provide for payment of administrative costs, contractual costs and other expenses related to the administration of the plan.

D. The insurance plan for state-owned buildings and state-owned contents of buildings shall be submitted to the Governor for approval prior to implementation.

1980, c. 488, § 2.1-526.7; 1982, c. 318; 1988, c. 848; 2000, cc. 618, 632, § 2.1-191.10; 2001, c. 844.



§ 2.2-1837. Risk management plan for public liability

A. Subject to the approval of the Governor, the Division shall establish a risk management plan, which may be purchased insurance, self-insurance or a combination of self-insurance and purchased insurance to provide:

1. Protection against liability imposed by law for damages resulting from any claim:

a. Made against any state department, agency, institution, board, commission, officer, agent, or employee for acts or omissions of any nature while acting in an authorized governmental or proprietary capacity and in the course and scope of employment or authorization;

b. Made against participants, other than professional counsel, in student disciplinary proceedings at public institutions of higher education for nonmalicious acts or omissions of any nature in the course and scope of participation in the proceedings; or

c. Resulting from an authorized indemnification agreement entered into by a Virginia public institution of higher education in accordance with this subsection.

A Virginia public institution of higher education may execute an indemnification agreement if the Governor (i) considers in advance of execution (a) the institution's analysis of the relevant public benefit and risk of liability, (b) the Division's charge to be assessed against the institution for providing insurance or self-insurance coverage for the claims resulting from the indemnification agreement, and (c) the Office of the Attorney General's comments and (ii) determines that execution is necessary to further the public's best interests.

The indemnification agreement shall limit the institution's total liability to a stated dollar amount and shall notify the contractor that the full faith and credit of the Commonwealth are not pledged or committed to payment of the institution's obligation under the agreement. However, no such institution shall be authorized to enter into an indemnification agreement in accordance with this subsection to indemnify any person or entity against damages arising from a sponsored project conducted by such institution. For the purposes of this section, a "sponsored project" is a research, instruction, or service project conducted at a Virginia public institution of higher education pursuant to a grant, cooperative agreement, or other contract;

2. Protection against tort liability and incidental medical payments arising out of the ownership, maintenance or use of buildings, grounds or properties owned or leased by the Commonwealth or used by state employees or other authorized persons in the course of their employment;

3. For the payment of attorney fees and expenses incurred in defending such persons and entities concerning any claim that (i) arises from their governmental employment or authorization, that (ii) arises from their participation in such student disciplinary proceedings, or (iii) is described in any such indemnification agreement, where the Division is informed by the Attorney General's office that it will not provide a defense due to a conflict or other appropriate reason; and

4. For the payment of attorney fees and expenses awarded to any individual or entity against the Commonwealth, or any department, agency, institution, board, commission, officer, agent, or employee of the Commonwealth for acts or omissions of any nature while acting in an authorized governmental or proprietary capacity, or in reliance upon any constitutional provision, or law of the Commonwealth. It is the obligation of the Division to provide for such indemnification regardless of whether there is a request for or an award of damages associated with the award of such fees and expenses.

a. As a condition of coverage for the payment of attorney fees and expenses, the department, agency, institution, board, commission, officer, agent, or employee of the Commonwealth shall (i) promptly notify the Division of the commencement of any claim, suit, action or other proceeding prior to its settlement, (ii) provide the Division with full nonprivileged information on the matter as requested, and (iii) permit the Division to participate in the investigation of such claim, suit, action or other proceeding. Failure to promptly notify the Division or to reasonably cooperate may, at the Division's discretion, result in no payment or a reduced payment being made.

b. The Division shall set the premium and administrative costs to be paid to it for providing payment of attorney fees and expenses awarded pursuant to this section. The premiums and administrative costs set by the Division shall be payable in the amounts, at the time and in the manner that the Division in its sole discretion requires. Premiums and administrative costs shall be set to best ensure the financial stability of the plan.

B. Any risk management plan established pursuant to this section shall provide for the establishment of a trust fund or contribution to the State Insurance Reserve Trust Fund for the payment of claims covered under the plan. The funds shall be invested as provided in § 2.2-1806 and interest shall be added to the fund as earned. The trust fund shall also provide for payment of administrative costs, contractual costs, and other expenses related to the administration of such plan.

C. The risk management plan for public liability shall be submitted to the Governor for approval prior to implementation.

D. The risk management plan established pursuant to this section shall provide protection against professional liability imposed by law as provided in § 24.2-121, resulting from any claim made against a local electoral board, any of its members, any general registrar, or any employee of or paid assistant to a registrar for acts or omissions of any nature while acting in an authorized governmental or proprietary capacity and in the course and scope of employment or authorization, regardless of whether or not the civil action requests monetary damages, subject to the limitations of the risk management plan.

E. The risk management plan established pursuant to this section shall provide protection against any claim made against any soil and water conservation district, director, officer, agent or employee thereof, (i) arising out of the ownership, maintenance or use of buildings, grounds or properties owned, leased or maintained by any such district or used by district employees or other authorized persons in the course of their employment or (ii) arising out of acts or omissions of any nature while acting in an authorized governmental or proprietary capacity and in the course and scope of employment or authorization.

F. The risk management plan established pursuant to this section shall provide protection against professional liability imposed by law for damages resulting from any claim made against a local school board selection commission or local school board selection commission members for acts or omissions of any nature while acting in an authorized governmental or proprietary capacity and in the course and scope of authorization, subject to the limitations of the risk management plan.

G. The risk management plan established pursuant to this section shall provide coverage for any matter that involves or could involve an action or proceeding against a judge, the nature of which is designed to determine whether discipline or other sanction of the judge for malfeasance or misfeasance is appropriate or to otherwise determine the fitness of the judge to hold office or to continue his employment. No coverage or indemnification shall be made pursuant to this subsection when the Supreme Court of Virginia finds that the judge should be censured or removed from office pursuant to Section 10 of Article VI of the Constitution of Virginia or statutes enacted pursuant thereto.

H. The risk management plan established pursuant to this section shall provide protection against claims made against chaplains by persons incarcerated in a state correctional facility, a juvenile correctional center, or a facility operated pursuant to the Corrections Private Management Act (§ 53.1-261 et seq.) arising out of services provided by the chaplains to such incarcerated persons, regardless of whether such services were provided on a volunteer basis or for compensation. For the purposes of this subsection, chaplains shall include only those persons, who, at the time any claim may arise, were acting pursuant to, and in compliance with, an agreement between the chaplain or an organization to which the chaplain belongs, and the Department of Corrections, the Department of Juvenile Justice, or an operator of a facility operated pursuant to the Corrections Private Management Act.

1980, c. 488, § 2.1-526.8; 1982, c. 318; 1986, cc. 554, 558; 1988, cc. 763, 780, 848; 1990, c. 484; 1995, c. 794; 2000, cc. 618, 632, § 2.1-191.11; 2001, c. 844; 2002, c. 765; 2003, c. 828; 2005, cc. 492, 548; 2011, c. 359; 2012, c. 366.



§ 2.2-1838. Insurance of state motor vehicles

A. Subject to the approval of the Governor, the Division shall establish a risk management plan, which may be purchased insurance, self-insurance or a combination of self-insurance and purchased insurance to provide (i) protection for the Commonwealth, its officers and employees and other authorized persons against tort liability and incidental medical payments arising out of the ownership, maintenance or use of motor vehicles owned or leased by the Commonwealth or used by state employees or other authorized persons in the course of their employment; and (ii) for payment of attorneys' fees and expenses incurred in defending such persons and entities concerning any claim that arises from their governmental employment or authorization where the Division is informed by the Attorney General's office that it will not provide a defense due to a conflict or other appropriate reason.

B. The risk management plan shall provide for the establishment of a trust fund or a contribution to the State Insurance Reserve Trust Fund for the payment of claims covered under the plan arising out of the ownership, maintenance or use of motor vehicles owned or leased by the Commonwealth or used by state employees or other authorized persons in the course of their employment. The funds shall be invested as provided in § 2.2-1806 and interest shall be added to the fund as earned. The plan shall also provide for payment of the expenses related to the administration of a motor vehicle insurance program for the Commonwealth. The risk management plan shall be submitted to the Governor for approval prior to implementation.

C. Any risk management plan for state motor vehicles established pursuant to this section shall provide (i) protection against the uninsured motorist at limits not less than those provided in § 46.2-100, (ii) incidental medical payments of not less than $5,000 per person to state employees and other authorized persons, and (iii) recovery of damages for loss of use of a motor vehicle, as provided in § 8.01-66.

1980, c. 488, § 2.1-526.6; 1982, c. 318; 1988, c. 848; 2000, cc. 618, 632, § 2.1-191.9; 2001, c. 844.



§ 2.2-1839. Risk management plans administered by the Department of the Treasury's Risk Management Division for political subdivisions, constitutional officers, etc

A. The Division shall establish one or more risk management plans specifying the terms and conditions for coverage, subject to the approval of the Governor, and which plans may be purchased insurance, self-insurance or a combination of self-insurance and purchased insurance to provide protection against liability imposed by law for damages and against incidental medical payments resulting from any claim made against any county, city or town; authority, board, or commission; sanitation, soil and water, planning or other district; public service corporation owned, operated or controlled by a locality or local government authority; constitutional officer; state court-appointed attorney; any attorney for any claim arising out of the provision of pro bono legal services for custody and visitation to an eligible indigent person under a program approved by the Supreme Court of Virginia or the Virginia State Bar; any receiver for an attorney's practice appointed under § 54.1-3900.01 or 54.1-3936; any attorney authorized by the Virginia State Bar for any claim arising out of the provision of pro bono legal services in a Virginia State Bar approved program; affiliate or foundation of a state department, agency or institution; any clinic that is organized in whole or primarily for the delivery of health care services without charge; volunteer drivers for any nonprofit organization providing transportation for persons who are elderly, disabled, or indigent to medical treatment and services, provided the volunteer driver has successfully completed training approved by the Division; any local chapter or program of the Meals on Wheels Association of America or any area agency on aging, providing meal and nutritional services to persons who are elderly, homebound, or disabled, and volunteer drivers for such entities who have successfully completed training approved by the Division; any individual serving as a guardian or limited guardian as defined in § 64.2-2000 for any individual receiving services from a community services board or behavioral health authority or from a state facility operated by the Department of Behavioral Health and Developmental Services; for nontransportation-related state construction contracts less than $500,000, where the bid bond requirements are waived, prospective contractors shall be prequalified for each individual project in accordance with § 2.2-4317; or the officers, agents or employees of any of the foregoing for acts or omissions of any nature while in an authorized governmental or proprietary capacity and in the course and scope of employment or authorization.

For the purposes of this section, "delivery of health care services without charge" shall be deemed to include the delivery of dental, medical or other health services when a reasonable minimum fee is charged to cover administrative costs.

For purposes of this section, a sheriff or deputy sheriff shall be considered to be acting in the scope of employment or authorization when performing any law-enforcement-related services authorized by the sheriff, and coverage for such service by the Division shall not be subject to any prior notification to or authorization by the Division.

B. In any case in which the coverage provided by one or more risk management plans established pursuant to this section applies, no sheriff or deputy shall be liable for any verdict or civil judgment in his individual capacity in excess of the approved maximum coverage amount as established by the Division and set forth in the respective coverage plans, which shall be at least $1.5 million for sheriffs and deputies. If a jury returns an award in excess of $1.5 million, the judge shall reduce the award and enter judgment against the sheriff or deputy for such damages in the amount of $1.5 million, provided that this shall not affect the ability of a court to order a remittitur. Nothing in this subsection shall be construed to limit the ability of a plaintiff to pursue the full amount of any judgment against a sheriff or deputy from any available insurance coverage. To the extent that any such award exceeds the coverage available under such risk management plans, the sheriff and any deputy shall be considered immune defendants under subsection F of § 38.2-2206. Automobile insurance carried by a sheriff or deputy in his personal capacity shall not be available to satisfy any verdict or civil judgment under the circumstances in which coverage is provided by one or more risk management plans.

C. Participation in the risk management plan shall be voluntary and shall be approved by the participant's respective governing body or by the State Compensation Board in the case of constitutional officers; by the office of the Executive Secretary of the Virginia Supreme Court in the case of state court-appointed attorneys, including attorneys appointed to serve as receivers under § 54.1-3900.01 or 54.1-3936, or attorneys under Virginia Supreme Court approved programs; by the Virginia State Bar in the case of attorneys providing pro bono services under Virginia State Bar approved programs; by the Commissioner of the Department of Behavioral Health and Developmental Services for any individual serving as a guardian or limited guardian for any individual receiving services from a state facility operated by the Department or by the executive director of a community services board or behavioral health authority for any individual serving as a guardian or limited guardian for any individual receiving services from the board or authority; and by the Division. Upon such approval, the Division shall assume sole responsibility for plan management, compliance, or removal. The Virginia Supreme Court shall pay the cost for coverage of eligible persons performing services in approved programs of the Virginia Supreme Court. The Virginia State Bar shall pay the cost for coverage of eligible attorneys providing pro bono services in Virginia State Bar approved programs. The Department of Behavioral Health and Developmental Services shall be responsible for paying the cost of coverage for eligible persons performing services as a guardian or limited guardian for any individual receiving services from a state facility operated by the Department. The applicable community services board or behavioral health authority shall be responsible for paying the cost of coverage for eligible persons performing services as a guardian or limited guardian for individuals receiving services from the board or authority.

D. The Division shall provide for the legal defense of participating entities and shall reserve the right to settle or defend claims presented under the plan. All prejudgment settlements shall be approved in advance by the Division.

E. The risk management plan established pursuant to this section shall provide for the establishment of a trust fund for the payment of claims covered under such plan. The funds shall be invested in the manner provided in § 2.2-1806 and interest shall be added to the fund as earned.

The trust fund shall also provide for payment of legal defense costs, actuarial costs, administrative costs, contractual costs and all other expenses related to the administration of such plan.

F. The Division shall, in its sole discretion, set the premium and administrative cost to be paid to it for providing a risk management plan established pursuant to this section. The premiums and administrative costs set by the Division shall be payable in the amounts at the time and in the manner that the Division in its sole discretion shall require. The premiums and administrative costs need not be uniform among participants, but shall be set so as to best ensure the financial stability of the plan.

G. Notwithstanding any provision to the contrary, a sheriff's department of any city or county, or a regional jail shall not be precluded from securing excess liability insurance coverage beyond the coverage provided by the Division pursuant to this section.

1986, c. 82, § 2.1-526.8:1; 1988, c. 848; 1995, c. 30; 2000, cc. 618, 632, § 2.1-191.12; 2001, c. 844; 2003, cc. 23, 49; 2004, cc. 121, 529; 2005, cc. 184, 212; 2006, c. 713; 2007, c. 773; 2009, cc. 265, 568, 813, 840; 2011, c. 789; 2012, cc. 476, 507; 2013, c. 555; 2014, cc. 35, 708.



§ 2.2-1839.1. Not in effect

Not in effect.



§ 2.2-1840. Blanket surety bond plan for state and local employees

A. Subject to the approval of the Governor, the Division shall establish a program of blanket surety bonding to provide surety for the faithful performance of duty for all state employees required by statute to be bonded, and for other agency employees handling funds or having access to funds whose function, in the opinion of the agency head and the Division, should be bonded.

B. Local employees, including superintendents and jail officers of regional jail facilities as described in § 53.1-110, local constitutional officers, and those employees of the Supreme Court for whom the Commonwealth pays all or part of the costs of surety bonds shall be required to participate in the blanket surety bond program adopted by the Division through the Comptroller and the Compensation Board. The Division shall exclude clerks of the circuit court with respect to the moneys they hold pursuant to § 8.01-582 insofar as coverage is provided under § 2.2-1841 for their faithful performance concerning those moneys. Before implementing the program, the Division shall determine that the program will be of less cost to the Commonwealth than the aggregate of individual bonds costs.

C. The blanket surety bonding plan for state employees shall be submitted to the Governor for approval prior to implementation.

D. Employees or officers of a public service authority created under the Virginia Water and Sewer Authorities Act (§ 15.2-5100 et seq.) may participate in the blanket surety bond program adopted by the Division through the Comptroller and the Compensation Board whenever any federal or state agency lends or guarantees funds to a public service authority created under the Virginia Water and Sewer Authorities Act where the funds are utilized in the construction or capitalization of projects authorized under the Act, and there is a condition of the loan or guarantee that those employees or officers of the authority who have access to the funds be bonded. Participation by such employees or officers shall be approved by the governing body of the county or city that created the authority or is a member of the authority, with approval of the Division.

1982, c. 318, § 2.1-526.9; 1984, c. 324; 1988, cc. 841, 848; 1993, c. 939; 1995, c. 5; 2000, cc. 618, 632, § 2.1-191.13; 2001, c. 844.



§ 2.2-1841. Blanket surety bond plan for moneys under control of court

The Division shall establish a program of blanket surety bonding to provide surety for the faithful discharge of duty with respect to moneys held pursuant to §§ 8.01-582 and 8.01-600 by all general receivers and clerks. General receivers and clerks shall participate in the program. The Division's cost of obtaining and administering the blanket surety bond shall be paid from those moneys covered by the bond.

1988, c. 841, § 2.1-526.9:1; 2000, cc. 618, 632, § 2.1-191.14; 2001, c. 844.



§ 2.2-1842. Sovereign immunity

Although the provisions of this article are subject to those of Article 18.1 (§ 8.01-195.1 et seq.) of Chapter 3 of Title 8.01, nothing in this article shall be deemed an additional expressed or implied waiver of the Commonwealth's sovereign immunity.

1982, c. 318, § 2.1-526.11; 2000, cc. 618, 632, § 2.1-191.15; 2001, c. 844.



§ 2.2-1843. Loss prevention

The Division may develop and implement risk management and loss prevention programs related to risk management plans established pursuant to the provisions of this article. The Division may confer with the proper officials or employees of all agencies and institutions of the Commonwealth and of participating entities and persons pursuant to § 2.2-1839, for the purpose of determining risk management and loss prevention programs that shall be carried on with respect to properties and governmental operations under their control and may determine the manner in which the programs may be developed, implemented and enforced. The Division may seek the assistance of risk management consulting companies, insurance companies, loss prevention engineering companies, and their representatives, the State Fire Marshal, and the Division of Engineering and Buildings in devising means by which causes of loss may be reduced or eliminated. The Division shall have the final responsibility with respect to implementation or nonimplementation of a plan by an agency or institution of the Commonwealth and by a participating entity or person pursuant to § 2.2-1839. Information contained in investigative reports of any state or local police department, sheriff's office, fire department or fire marshal relevant to risk management plans established pursuant to the provisions of this article shall be made available to the Division upon request. The relevant information requested shall be furnished within a reasonable time, not to exceed thirty days.

1988, c. 848, § 2.1-526.11:1; 1996, cc. 475, 510; 2000, cc. 618, 632, § 2.1-191.16; 2001, c. 844.



§ 2.2-1900. Repealed

Repealed by Acts 2003, cc. 657 and 670.



§ 2.2-2000. Department created; appointment of Commissioner

A. There shall be a Department of Veterans Services (the Department), which shall be headed by a Commissioner appointed by the Governor subject to confirmation by the General Assembly. The Commissioner shall be a veteran who has received an honorable discharge from the armed forces of the United States. He shall report directly to the Governor and shall hold his office at the pleasure of the Governor for a term of five years.

B. The Commissioner of the Department shall, under the direction and control of the Governor, exercise powers and perform duties conferred or imposed upon him by law and perform such other duties as may be required by the Governor.

2003, cc. 657, 670; 2004, c. 697.



§ 2.2-2001. Administrative responsibilities of the Department

A. The Department shall be responsible for the establishment, operation, administration, and maintenance of offices and programs related to services for Virginia-domiciled veterans of the armed forces of the United States and their eligible spouses, orphans, and dependents. Such services shall include, but not be limited to, benefits claims processing and all medical care centers and cemeteries for veterans owned and operated by the Commonwealth.

Subject to the availability of sufficient nongeneral fund revenues, including, but not limited to, private donations and federal funds, the Department shall work in concert with applicable State and Federal agencies to develop and deploy an automated system for the electronic preparation of veterans' disability claims that ensures the collection of the necessary information to expedite processing of Virginia veterans' disability claims. The Department's development and deployment work shall be appropriately phased to minimize risk and shall include an initial replacement of the Department's existing case management technology, which replacement is required to support highly sophisticated electronic claims preparation. The Commissioner shall ensure that the system is efficient and statutorily compliant.

B. From such funds as may be appropriated or otherwise received for such purpose, the Department shall provide burial vaults at cost to eligible veterans and their family members interred at state-operated veterans cemeteries.

C. The Department shall establish guidelines for the determination of eligibility for Virginia-domiciled veterans and their spouses, orphans, and dependents for participation in programs and benefits administered by the Department. Such guidelines shall meet the intent of the federal statutes and regulations pertaining to the administration of federal programs supporting U.S. Armed Forces veterans and their spouses, orphans, and dependents.

D. The Department shall adopt reasonable regulations to implement a program to certify, upon request of the small business owner, that he holds a "service disabled veteran" status.

E. As used in this chapter, unless the context requires otherwise:

"Active military, naval, or air service members" means military service members who perform full-time duty in the armed forces of the United States, or a reserve component thereof, including the National Guard.

"Service-connected" means, with respect to disability that such disability was incurred or aggravated in the line of duty in the active military, naval, or air service.

"Service disabled veteran" means a veteran who (i) served on active duty in the United States military ground, naval, or air service, (ii) was discharged or released under conditions other than dishonorable, and (iii) has a service-connected disability rating fixed by the United States Department of Veterans Affairs.

"Service disabled veteran business" means a business concern that is at least 51 percent owned by one or more service disabled veterans or, in the case of a corporation, partnership, or limited liability company or other entity, at least 51 percent of the equity ownership interest in the corporation, partnership, or limited liability company or other entity is owned by one or more individuals who are service disabled veterans and both the management and daily business operations are controlled by one or more individuals who are service disabled veterans.

"Veteran" means an individual who has served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.

2003, cc. 657, 670; 2007, c. 787; 2008, cc. 467, 521, 767, 768; 2009, c. 62; 2010, cc. 84, 554; 2011, cc. 772, 847; 2012, cc. 803, 835; 2013, c. 234.



§ 2.2-2001.1. Program for mental health and rehabilitative services

The Department, in cooperation with the Department of Behavioral Health and Developmental Services and the Department for Aging and Rehabilitative Services, shall establish a program to monitor and coordinate mental health and rehabilitative services support for Virginia veterans and members of the Virginia National Guard and Virginia residents in the Armed Forces Reserves not in active federal service. The program shall also support family members affected by covered military members' service and deployments. The purpose of the program is to ensure that adequate and timely assessment, treatment, and support are available to veterans, service members, and affected family members.

The program shall facilitate support for covered individuals to provide timely assessment and treatment for stress-related injuries and traumatic brain injuries resulting from military service, and subject to the availability of public and private funds appropriated for them, case management services, outpatient, family support, and other appropriate behavioral health and brain injury services necessary to provide individual services and support.

The program shall cooperate with localities that may establish special treatment procedures for veterans and active military service members such as authorized by §§ 9.1-173 and 9.1-174. To facilitate local involvement and flexibility in responding to the problem of crime in local communities and to effectively treat, counsel, rehabilitate, and supervise veterans and active military service members who are offenders or defendants in the criminal justice system and who need access to proper treatment for mental illness including major depression, alcohol or drug abuse, post traumatic stress disorder, traumatic brain injury or a combination of these, any city, county, or combination thereof, may develop, establish, and maintain policies, procedures, and treatment services for all such offenders who are convicted and sentenced for misdemeanors or felonies that are not felony acts of violence, as defined in § 19.2-297.1. Such policies, procedures, and treatment services shall be designed to provide:

1. Coordination of treatment and counseling services available to the criminal justice system case processing;

2. Enhanced public safety through offender supervision, counseling, and treatment;

3. Prompt identification and placement of eligible participants;

4. Access to a continuum of treatment, rehabilitation, and counseling services in collaboration with such care providers as are willing and able to provide the services needed;

5. Where appropriate, verified participant abstinence through frequent alcohol and other drug testing;

6. Prompt response to participants' noncompliance with program requirements;

7. Ongoing monitoring and evaluation of program effectiveness and efficiency;

8. Ongoing education and training in support of program effectiveness and efficiency;

9. Ongoing collaboration among public agencies, community-based organizations and the U.S. Department of Veterans Affairs health care networks, the Veterans Benefits Administration, volunteer veteran mentors, and veterans and military family support organizations; and

10. The creation of a veterans and military service members' advisory council to provide input on the operations of such programs. The council shall include individuals responsible for the criminal justice procedures program along with veterans and, if available, active military service members.

2008, cc. 584, 754; 2009, cc. 813, 840; 2010, c. 58; 2011, cc. 772, 847; 2012, cc. 803, 835.



§ 2.2-2001.2. Programs to reduce unemployment among veterans

A. The Department shall develop a comprehensive program to reduce unemployment among veterans by assisting businesses to attract, hire, train, and retain veterans. Such program shall promote strategies for connecting employers to qualified veterans and include (i) a workforce assessment and training program for participating employers and (ii) a certification process for participating employers with the objective of setting measurable goals for hiring and retaining veterans.

B. All agencies in the executive branch of state government and all public institutions of higher education shall, to the maximum extent possible, be certified in accordance with this section. Such agencies and institutions may request a certification waiver from the Governor if they can demonstrate that (i) the certification is in conflict with the organization's operating directives or (ii) they have in place an alternative program that meets the requirements of this section.

2013, cc. 34, 576; 2015, c. 318.



§ 2.2-2001.3. Virginia War Memorial division

A. The Virginia War Memorial is established as a division within the Department of Veterans Services. The Virginia War Memorial, its grounds, and all its contents, furnishings, funds, endowments, and other property, now owned or hereafter acquired, are and shall remain property of the Commonwealth. The Commissioner shall maintain administrative and financial control of the Virginia War Memorial and its subsidiaries, including adopting regulations for the use of and visitation to the Memorial. Regulations of the Commissioner shall be exempt from the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

B. The mission of the Virginia War Memorial shall be to honor patriotic Virginians who rendered faithful service and sacrifice in the cause of freedom and liberty for the Commonwealth and the nation in time of war, honor all of Virginia's veterans, preserve their history, educate the public, and inspire patriotism in all Virginians.

C. The Department shall, with the advice of the Virginia War Memorial Board, adopt policies governing (i) the programs and activities that may and should be carried out at the Memorial, (ii) the use of and visitation to the Memorial, and (iii) fees for the use of the Memorial.

D. The names and homes of record designation of all Virginians "Missing in Action" as a result of the Vietnam War and all Virginians "Killed in Action" as a result of military operations against terrorism, as a result of a terrorist act, or in any armed conflict after December 6, 1941, shall be placed on the Virginia War Memorial.

E. To preserve the dignity of military medals authorized by the U.S. Department of Defense and the memory of those who have rendered faithful service and sacrifice in the cause of freedom and liberty, the Virginia War Memorial division of the Department shall be vested with the full authority to take possession of military medals, ribbons, or certificates that come into the possession of the Commonwealth for which the ownership is unknown until such time as the true owner is able to take possession. The Virginia War Memorial division of the Department shall make reasonable efforts, based on available resources, to determine the rightful owner and return any military medal, ribbon, or certificate that comes into its possession pursuant to this section.

F. The Commissioner shall provide supervision of the Virginia War Memorial Education Foundation and any other nonprofit corporation established as an instrumentality to provide fundraising for the Memorial and assist in the details of administering the affairs of the Memorial.

2013, c. 234.



§ 2.2-2002. Department offices

The Commissioner shall maintain an office in the vicinity of the State Capitol in Richmond. He may maintain service offices in the Commonwealth in whatever locations he determines to be necessary to carry out the provisions of this chapter. The Commissioner shall ensure that benefit claims assistance is provided on a regular basis at locations other than established service offices.

2003, cc. 657, 670; 2005, c. 888; 2009, c. 136.



§ 2.2-2002.1. Department personnel

The Commissioner shall appoint the personnel assigned to each service office and determine the compensation to be paid to such personnel. The number of employees assigned to the processing of benefit claims shall be sufficient to maintain a ratio of one staff person for every 23,000 veterans residing in the Commonwealth.

2005, c. 888; 2009, c. 136; 2011, cc. 330, 358; 2012, cc. 331, 342.



§ 2.2-2003. General powers of Commissioner

The Commissioner shall have the following general powers to carry out the purposes of this chapter:

1. Employ required personnel;

2. Enter into all contracts and agreements necessary or incidental to the performance of the Department's duties and the execution of its powers under this chapter, including, but not limited to, contracts with the United States, other states, and agencies and governmental subdivisions of the Commonwealth;

3. Accept grants from the United States government and its agencies and instrumentalities and any other source. To these ends, the Department shall have the power to comply with conditions and execute agreements necessary, convenient, or desirable; and

4. Do all acts necessary or convenient to carry out the purposes of this chapter.

2003, cc. 657, 670.



§ 2.2-2004. Additional powers and duties of Commissioner

The Commissioner shall have the following powers and duties related to veterans services:

1. Perform cost-benefit and value analysis of (i) existing programs and services and (ii) new programs and services before establishing and implementing them;

2. Seek alternative funding sources for the Department's veterans service programs;

3. Cooperate with all relevant entities of the federal government, including, but not limited to, the United States Department of Veterans Affairs, the United States Department of Housing and Urban Development, and the United States Department of Labor in matters concerning veterans benefits and services;

4. Appoint a full-time coordinator to collaborate with the Joint Leadership Council of Veterans Service Organizations created in § 2.2-2681 on ways to provide both direct and indirect support of ongoing veterans programs, and to determine and address future veterans needs and concerns;

5. Initiate, conduct, and issue special studies on matters pertaining to veterans needs and priorities, as determined necessary by the Commissioner;

6. Evaluate veterans service efforts, practices, and programs of the agencies, political subdivisions or other entities and organizations of the government of the Commonwealth and make recommendations to the Secretary of Veterans and Defense Affairs, the Governor, and the General Assembly on ways to increase awareness of the services available to veterans or improve veterans services;

7. Assist entities of state government and political subdivisions of the Commonwealth in enhancing their efforts to provide services to veterans, those members of the Virginia National Guard, Virginia residents in the Armed Forces Reserves who qualify for veteran status, and their immediate family members, including the dissemination of relevant materials and the rendering of technical or other advice;

8. Assist counties, cities, and towns of the Commonwealth in the development, implementation, and review of local veterans services programs as part of the state program and establish as necessary, in consultation with the Board of Veterans Services and the Joint Leadership Council of Veterans Service Organizations, volunteer local and regional advisory committees to assist and support veterans service efforts;

9. Review the activities, roles, and contributions of various entities and organizations to the Commonwealth's veterans services programs and report on or before December 1 of each year in writing to the Governor and General Assembly on the status, progress, and prospects of veterans services in the Commonwealth, including performance measures and outcomes of veterans services programs;

10. Recommend to the Secretary of Veterans and Defense Affairs, the Governor, and the General Assembly any corrective measures, policies, procedures, plans, and programs to make service to Virginia-domiciled veterans and their eligible spouses, orphans, and dependents as efficient and effective as practicable;

11. Design, implement, administer, and review special programs or projects needed to promote veterans services in the Commonwealth;

12. Integrate veterans services activities into the framework of economic development activities in general;

13. Manage operational funds using accepted accounting principles and practices in order to provide for a sum sufficient to ensure continued, uninterrupted operations;

14. Engage Department personnel in training and educational activities aimed at enhancing veterans services;

15. Develop a strategic plan to ensure efficient and effective utilization of resources, programs, and services;

16. Certify eligibility for the Virginia Military Survivors and Dependents Education Program and perform other duties related to such Program as outlined in § 23-7.4:1; and

17. Establish and implement a compact with Virginia's veterans, which shall have a goal of making Virginia America's most veteran-friendly state. The compact shall be established in conjunction with the Board of Veterans Services and supported by the Joint Leadership Council of Veterans Service Organizations and shall (i) include specific provisions for technology advances, workforce development, outreach, quality of life enhancement, and other services for veterans and (ii) provide service standards and goals to be attained for each specific provision in clause (i). The provisions of the compact shall be reviewed and updated annually. The Commissioner shall include in the annual report required by this section the progress of veterans services established in the compact.

2003, cc. 657, 670; 2008, cc. 467, 768; 2010, c. 534; 2011, cc. 780, 858; 2012, cc. 803, 835; 2013, c. 234; 2014, cc. 115, 490.



§ 2.2-2004.1. Repealed

Repealed by Acts 2011, cc. 89 and 147, cl. 2.



§ 2.2-2005. Creation of Agency; appointment of Chief Information Officer

A. There is hereby created the Virginia Information Technologies Agency (VITA), which shall serve as the agency responsible for administration and enforcement of the provisions of this Chapter.

B. The Governor shall appoint a Chief Information Officer (the CIO) to oversee the operation of VITA. The CIO shall exercise the powers and perform the duties conferred or imposed upon him by law and perform such other duties as may be required by the Governor and the Secretary of Technology.

2003, cc. 981, 1021; 2009, c. 826; 2010, cc. 136, 145.



§ 2.2-2006. Definitions

As used in this chapter, unless the context requires a different meaning:

"Commonwealth information technology project" means any state agency information technology project that is under Commonwealth governance and oversight.

"Commonwealth Project Management Standard" means a document developed and adopted by the Chief Information Officer (CIO) pursuant to § 2.2-2008 that describes the methodology for conducting information technology projects, and the governance and oversight used to ensure project success.

"Communications services" includes telecommunications services; automated data processing services; local, wide area, metropolitan, and all other data networks; and management information systems that serve the needs of state agencies and institutions.

"Confidential data" means information made confidential by federal or state law that is maintained by a state agency in an electronic format.

"Enterprise" means an organization with common or unifying business interests. An enterprise may be defined at the Commonwealth level or secretariat level for program and project integration within the Commonwealth, secretariats, or multiple agencies.

"Information technology" means telecommunications, automated data processing, applications, databases, the Internet, management information systems, and related information, equipment, goods, and services. The provisions of this chapter shall not be construed to hamper the pursuit of the missions of the institutions in instruction and research.

"ITAC" means the Information Technology Advisory Council created in § 2.2-2699.5.

"Major information technology project" means any Commonwealth information technology project that has a total estimated cost of more than $1 million or that has been designated a major information technology project by the CIO pursuant to the Commonwealth Project Management Standard developed under § 2.2-2008.

"Noncommercial telecommunications entity" means any public broadcasting station as defined in § 22.1-20.1.

"Public broadcasting services" means the acquisition, production, and distribution by public broadcasting stations of noncommercial educational, instructional, informational, or cultural television and radio programs and information that may be transmitted by means of electronic communications, and related materials and services provided by such stations.

"Public telecommunications entity" means any public broadcasting station as defined in § 22.1-20.1.

"Public telecommunications facilities" means all apparatus, equipment and material necessary for or associated in any way with public broadcasting stations as defined in § 22.1-20.1 or public broadcasting services, including the buildings and structures necessary to house such apparatus, equipment and material, and the necessary land for the purpose of providing public broadcasting services, but not telecommunications services.

"Public telecommunications services" means public broadcasting services.

"Secretary" means the Secretary of Technology.

"State agency" or "agency" means any agency, institution, board, bureau, commission, council, or instrumentality of state government in the executive branch listed in the appropriation act. However, the terms "state agency," "agency," "institution," "public body," and "public institution of higher education," shall not include the University of Virginia Medical Center.

"Technology asset" means hardware and communications equipment not classified as traditional mainframe-based items, including personal computers, mobile computers, and other devices capable of storing and manipulating electronic data.

"Telecommunications" means any origination, transmission, emission, or reception of data, signs, signals, writings, images, and sounds or intelligence of any nature, by wire, radio, television, optical, or other electromagnetic systems.

"Telecommunications facilities" means apparatus necessary or useful in the production, distribution, or interconnection of electronic communications for state agencies or institutions including the buildings and structures necessary to house such apparatus and the necessary land.

1984, c. 746, § 2.1-563.13; 1997, c. 858; 2001, c. 844, § 2.2-1301; 2003, cc. 981, 1021; 2004, c. 145; 2007, c. 769; 2010, cc. 136, 145; 2011, c. 739; 2012, cc. 803, 835; 2014, cc. 37, 181; 2015, c. 768.



§ 2.2-2007. Powers of the CIO

A. In addition to such other duties as the Secretary may assign, the CIO shall:

1. Monitor trends and advances in information technology; develop a comprehensive six-year Commonwealth strategic plan for information technology to include: (i) specific projects that implement the plan; (ii) a plan for the acquisition, management, and use of information technology by state agencies; (iii) a report of the progress of any ongoing enterprise information technology projects, any factors or risks that might affect their successful completion, and any changes to their projected implementation costs and schedules; and (iv) a report on the progress made by state agencies toward accomplishing the Commonwealth strategic plan for information technology. The Commonwealth strategic plan for information technology shall be updated annually and submitted to the Secretary for approval.

2. Direct the formulation and promulgation of policies, guidelines, standards, and specifications for the purchase, development, and maintenance of information technology for state agencies, including, but not limited to, those (i) required to support state and local government exchange, acquisition, storage, use, sharing, and distribution of geographic or base map data and related technologies, (ii) concerned with the development of electronic transactions including the use of electronic signatures as provided in § 59.1-496, and (iii) necessary to support a unified approach to information technology across the totality of state government, thereby assuring that the citizens and businesses of the Commonwealth receive the greatest possible security, value, and convenience from investments made in technology.

3. Direct the development of policies and procedures, in consultation with the Department of Planning and Budget, that are integrated into the Commonwealth's strategic planning and performance budgeting processes, and that state agencies and public institutions of higher education shall follow in developing information technology plans and technology-related budget requests. Such policies and procedures shall require consideration of the contribution of current and proposed technology expenditures to the support of agency and institution priority functional activities, as well as current and future operating expenses, and shall be utilized by all state agencies and public institutions of higher education in preparing budget requests.

4. Review budget requests for information technology from state agencies and public institutions of higher education and recommend budget priorities to the Secretary.

Review of such budget requests shall include, but not be limited to, all data processing or other related projects for amounts exceeding $250,000 in which the agency or institution has entered into or plans to enter into a contract, agreement or other financing agreement or such other arrangement that requires that the Commonwealth either pay for the contract by foregoing revenue collections, or allows or assigns to another party the collection on behalf of or for the Commonwealth any fees, charges, or other assessments or revenues to pay for the project. For each project, the agency or institution, with the exception of public institutions of higher education that meet the conditions prescribed in subsection B of § 23-38.88, shall provide the CIO (i) a summary of the terms, (ii) the anticipated duration, and (iii) the cost or charges to any user, whether a state agency or institution or other party not directly a party to the project arrangements. The description shall also include any terms or conditions that bind the Commonwealth or restrict the Commonwealth's operations and the methods of procurement employed to reach such terms.

State agencies and institutions, with the exception of public institutions of higher education that meet the conditions prescribed in subsection B of § 23-38.88, shall submit to the CIO a projected biennial operations and maintenance budget for technology assets owned or licensed by the agency or institution, and submit a budget decision package for any shortfalls.

5. Direct the development of policies and procedures for the effective management of information technology investments throughout their entire life cycles, including, but not limited to, identification, business case development, selection, procurement, implementation, operation, performance evaluation, and enhancement or retirement. Such policies and procedures shall include, at a minimum, the periodic review by the CIO of agency and public institution of higher education Commonwealth information technology projects.

6. Provide technical guidance to the Department of General Services in the development of policies and procedures for the recycling and disposal of computers and other technology assets. Such policies and procedures shall include the expunging, in a manner as determined by the CIO, of all state confidential data and personal identifying information of citizens of the Commonwealth prior to such sale, disposal, or other transfer of computers or other technology assets.

7. Oversee and administer the Virginia Technology Infrastructure Fund created pursuant to § 2.2-2023.

8. Periodically evaluate the feasibility of outsourcing information technology resources and services, and outsource those resources and services that are feasible and beneficial to the Commonwealth.

9. Have the authority to enter into contracts with one or more other public bodies, or public agencies or institutions or localities of the several states, of the United States or its territories, or the District of Columbia for the provision of information technology services.

10. Report annually to the Governor, the Secretary, and the Joint Commission on Technology and Science created pursuant to § 30-85 on the use and application of information technology by state agencies and public institutions of higher education to increase economic efficiency, citizen convenience, and public access to state government. The CIO shall prepare an annual report for submission to the Secretary, the Information Technology Advisory Council, and the Joint Commission on Technology and Science on a prioritized list of Recommended Technology Investment Projects (RTIP Report) based upon major information technology projects submitted for business case approval pursuant to this chapter. As part of the RTIP Report, the CIO shall develop and regularly update a methodology for prioritizing projects based upon the allocation of points to defined criteria. The criteria and their definitions shall be presented in the RTIP Report. For each project recommended for funding in the RTIP Report, the CIO shall indicate the number of points and how they were awarded. For each listed project, the CIO shall also report (i) all projected costs of ongoing operations and maintenance activities of the project for the next three biennia following project implementation; (ii) a justification and description for each project baseline change; and (iii) whether the project fails to incorporate existing standards for the maintenance, exchange, and security of data. This report shall also include trends in current projected information technology spending by state agencies and secretariats, including spending on projects, operations and maintenance, and payments to VITA. Agencies shall provide all project and cost information required to complete the RTIP Report to the CIO prior to May 31 immediately preceding any budget biennium in which the project appears in the Governor's budget bill.

11. Direct the development of policies and procedures that require the Division of Project Management established pursuant to § 2.2-2016, on behalf of the CIO, to review and recommend Commonwealth information technology projects proposed by state agencies and institutions. Such policies and procedures shall be based on the criteria outlined within § 2.2-2017.

12. Provide oversight for state agency or public institution of higher education efforts to modernize the planning, development, implementation, improvement, operations and maintenance, and retirement of Commonwealth information technology, including oversight for the selection, development and management of enterprise information technology.

13. Develop statewide technical and data standards for information technology and related systems, including the utilization of nationally recognized technical and data standards for health information technology systems or software purchased by a state agency of the Commonwealth.

14. Establish Internal Agency Oversight Committees and Secretariat Oversight Committees as necessary and in accordance with § 2.2-2021.

B. Consistent with § 2.2-2012, the CIO may enter into public-private partnership contracts to finance or implement information technology programs and projects. The CIO may issue a request for information to seek out potential private partners interested in providing programs or projects pursuant to an agreement under this subsection. The compensation for such services shall be computed with reference to and paid from the increased revenue or cost savings attributable to the successful implementation of the program or project for the period specified in the contract. The CIO shall be responsible for reviewing and approving the programs and projects and the terms of contracts for same under this subsection. The CIO shall determine annually the total amount of increased revenue or cost savings attributable to the successful implementation of a program or project under this subsection and such amount shall be deposited in the Virginia Technology Infrastructure Fund created in § 2.2-2023. The CIO is authorized to use moneys deposited in the Fund to pay private partners pursuant to the terms of contracts under this subsection. All moneys in excess of that required to be paid to private partners, as determined by the CIO, shall be reported to the Comptroller and retained in the Fund. The CIO shall prepare an annual report to the Governor, the Secretary, and General Assembly on all contracts under this subsection, describing each information technology program or project, its progress, revenue impact, and such other information as may be relevant.

C. The CIO shall develop a technology investment management standard based on acceptable technology investment methods to ensure that all state agency or public institution of higher education technology expenditures are an integral part of the Commonwealth's performance management system, produce value for the agency and the Commonwealth, and are aligned with (i) agency strategic plans, (ii) the Governor's policy objectives, and (iii) the long-term objectives of the Council on Virginia's Future.

D. The CIO shall have the authority to enter into and amend contracts for the provision of information technology services.

1999, cc. 412, 421, 433, § 2.1-51.47; 2000, c. 995; 2001, c. 844, § 2.2-226; 2002, c. 424; 2003, cc. 981, 1021; 2005, cc. 933, 945; 2007, cc. 276, 701; 2009, c. 86; 2010, cc. 136, 145; 2011, c. 739; 2015, c. 768.



§ 2.2-2008. Additional duties of the CIO relating to project management

The CIO shall have the following duties relating to the management of information technology projects:

1. Develop a Commonwealth Project Management Standard for information technology projects by state agencies or public institutions of higher education that establishes a methodology for the initiation, planning, execution, and closeout of information technology projects and related procurements. Such methodology shall include the establishment of appropriate oversight for information technology projects. The basis for the governance and oversight of information technology projects shall include, but not necessarily be limited to, an assessment of the project's risk and complexity. The Commonwealth Project Management Standard shall require that all such projects conform to the Commonwealth strategic plan for information technology developed and approved pursuant to § 2.2-2007 and the strategic plans of agencies and public institutions of higher education. All executive branch agencies and public institutions of higher education shall conform to the requirements of the Commonwealth Project Management Standard.

2. Establish minimum qualifications and training standards for project managers.

3. Establish an information clearinghouse that identifies best practices and new developments and contains detailed information regarding the Commonwealth's previous experiences with the development of major information technology projects.

4. Disapprove any agency or public institution of higher education request to initiate a major information technology project or related procurement if funding for such project has not been included in the budget bill in accordance with § 2.2-1509.3. The provisions of this subdivision shall not apply upon a determination by the Governor that an emergency exists and a major information technology project is necessary to address the emergency.

5. Review and approve or disapprove the selection or termination of any Commonwealth information technology project.

6. Disapprove any Commonwealth information technology projects that do not conform to the Commonwealth strategic plan for information technology developed and approved pursuant to § 2.2-2007 or to the strategic plans of state agencies or public institutions of higher learning.

2003, cc. 981, 1021; 2009, c. 757; 2010, cc. 136, 145; 2011, c. 739; 2015, c. 768.



§ 2.2-2009. Additional duties of the CIO relating to security of government information

A. To provide for the security of state government electronic information from unauthorized uses, intrusions or other security threats, the CIO shall direct the development of policies, procedures and standards for assessing security risks, determining the appropriate security measures and performing security audits of government electronic information. Such policies, procedures, and standards will apply to the Commonwealth's executive, legislative, and judicial branches, and independent agencies and institutions of higher education. The CIO shall work with representatives of the Chief Justice of the Supreme Court and Joint Rules Committee of the General Assembly to identify their needs.

B. The CIO shall also develop policies, procedures, and standards that shall address the scope of security audits and the frequency of such security audits. In developing and updating such policies, procedures, and standards, the CIO shall designate a government entity to oversee, plan and coordinate the conduct of periodic security audits of all executive branch and independent agencies and institutions of higher education. The CIO will coordinate these audits with the Auditor of Public Accounts and the Joint Legislative Audit and Review Commission. The Chief Justice of the Supreme Court and the Joint Rules Committee of the General Assembly shall determine the most appropriate methods to review the protection of electronic information within their branches.

C. The CIO shall annually report to the Governor, the Secretary, and General Assembly those executive branch and independent agencies and institutions of higher education that have not implemented acceptable policies, procedures, and standards to control unauthorized uses, intrusions, or other security threats. For any executive branch or independent agency or institution of higher education whose security audit results and plans for corrective action are unacceptable, the CIO shall report such results to (i) the Secretary, (ii) any other affected cabinet secretary, (iii) the Governor, and (iv) the Auditor of Public Accounts. Upon review of the security audit results in question, the CIO may take action to suspend the public body's information technology projects pursuant to § 2.2-2015, limit additional information technology investments pending acceptable corrective actions, and recommend to the Governor and Secretary any other appropriate actions.

The CIO shall also include in this report (a) results of security audits, including those state agencies, independent agencies, and institutions of higher education that have not implemented acceptable regulations, standards, policies, and guidelines to control unauthorized uses, intrusions, or other security threats and (b) the extent to which security standards and guidelines have been adopted by state agencies.

D. All public bodies subject to such audits as required by this section shall fully cooperate with the entity designated to perform such audits and bear any associated costs. Public bodies that are not required to but elect to use the entity designated to perform such audits shall also bear any associated costs.

E. The provisions of this section shall not infringe upon responsibilities assigned to the Comptroller, the Auditor of Public Accounts, or the Joint Legislative Audit and Review Commission by other provisions of the Code of Virginia.

F. To ensure the security and privacy of citizens of the Commonwealth in their interactions with state government, the CIO shall direct the development of policies, procedures, and standards for the protection of confidential data maintained by state agencies against unauthorized access and use. Such policies, procedures, and standards shall include, but not be limited to:

1. Requirements that any state employee or other authorized user of a state technology asset provide passwords or other means of authentication to (i) use a technology asset and (ii) access a state-owned or operated computer network or database; and

2. Requirements that a digital rights management system or other means of authenticating and controlling an individual's ability to access electronic records be utilized to limit access to and use of electronic records that contain confidential data to authorized individuals.

G. The CIO shall promptly receive reports from directors of departments in the executive branch of state government made in accordance with § 2.2-603 and shall take such actions as are necessary, convenient or desirable to ensure the security of the Commonwealth's electronic information and confidential data.

H. The CIO shall also develop policies, procedures, and standards that shall address the creation and operation of a risk management program designed to identify information technology security gaps and develop plans to mitigate the gaps. All agencies in the Commonwealth shall cooperate with the CIO. Such cooperation includes, but is not limited to, (i) providing the CIO with information required to create and implement a Commonwealth risk management program; (ii) creating an agency risk management program; and (iii) complying with all other risk management activities.

I. The CIO shall provide all directors of agencies and departments with all such information, guidance, and assistance required to ensure that agencies and departments understand and adhere to the policies, procedures, and standards developed pursuant to this section.

2000, c. 961, §§ 2.1-563.42 - 2.1-563.44; 2001, c. 844, §§ 2.2-136 - 2.2-138; 2002, c. 247, § 2.2-226.1; 2003, cc. 981, 1021; 2004, c. 638; 2007, cc. 769, 775; 2010, cc. 136, 145; 2015, c. 768.



§ 2.2-2010. Additional powers of VITA

VITA shall have the following additional powers which, with the approval of the CIO, may be exercised by a division of VITA with respect to matters assigned to that division:

1. Prescribe regulations necessary or incidental to the performance of duties or execution of powers conferred under this chapter.

2. Plan and forecast future needs for information technology and conduct studies and surveys of organizational structures and best management practices of information technology systems and procedures.

3. Assist state agencies and public institutions of higher education in the development of information management plans and the preparation of budget requests for information technology that are consistent with the policies and procedures developed pursuant to § 2.2-2007.

4. Develop and adopt policies, standards, and guidelines for managing information technology by state agencies and institutions.

5. Develop and adopt policies, standards, and guidelines for the procurement of information technology and telecommunications goods and services of every description for state agencies.

6. Direct the establishment of statewide standards for the efficient exchange of electronic information and technology, including infrastructure, between the public and private sectors in the Commonwealth.

7. Direct the compilation and maintenance of an inventory of information technology, including, but not limited to, personnel, facilities, equipment, goods, and contracts for services.

8. Develop statewide technical and data standards for information technology and related systems to promote efficiency and uniformity.

9. Evaluate the needs of agencies in the Commonwealth with regard to (i) a consistent, reliable, and secure information technology infrastructure, (ii) existing capabilities with regard to building and supporting that infrastructure, and (iii) recommended approaches to ensure the future development, maintenance, and financing of an information technology infrastructure befitting the needs of state agencies and the service level requirements of its citizens.

10. Establish fee schedules that shall be collectible from users when general fund appropriations are not applicable to the services rendered.

11. Provide for the centralized marketing, provision, leasing, and executing of license agreements for electronic access to public information and government services through the Internet, wireless devices, personal digital assistants, kiosks, or other such related media on terms and conditions as may be determined to be in the best interest of the Commonwealth. VITA may fix and collect fees and charges for (i) public information, media, and other incidental services furnished by it to any private individual or entity, notwithstanding the charges set forth in § 2.2-3704 and (ii) such use and services it provides to any state agency or local government. Nothing in this subdivision authorizing VITA to fix and collect fees for providing information services shall be construed to prevent access to the public records of any public body pursuant to the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). VITA is authorized, subject to approval by the Secretary of Technology, and any other affected Secretariat, to delegate the powers and responsibilities granted in this subdivision to any agency within the executive branch.

1999, cc. 412, 421, 433, § 2.1-563.35:3; 2001, c. 844, § 2.2-1701; 2003, cc. 981, 1021; 2005, c. 939; 2009, c. 87.



§ 2.2-2011. Additional powers and duties relating to communications services and telecommunications facilities

A. VITA shall have the following additional powers and duties concerning the planning, budgeting, acquiring, using, and disposing of communications goods and services:

1. Formulate specifications for telecommunications, automated data processing, and management information systems;

2. Analyze and approve all procurements of interconnective telecommunications facilities, telephones, automated data processing, and other communications equipment and goods;

3. Review and approve all agreements and contracts for communications services prior to execution between a state agency and another public or private agency;

4. Develop and administer a system to monitor and evaluate executed contracts and billing and collection systems; and

5. Exempt from review requirements, but not from the Commonwealth's competitive procurement process, any state agency that establishes, to the satisfaction of VITA, (i) its ability and willingness to administer efficiently and effectively the procurement of communications services or (ii) that it has been subjected to another review process coordinated through or approved by VITA.

B. VITA shall have the following powers and duties concerning the development, operation and management of communications services:

1. Manage and coordinate the various telecommunications facilities and communications services, centers, and operations used by the Commonwealth;

2. Acquire, lease, or construct such facilities and equipment as necessary to deliver comprehensive communications services, and to maintain such facilities and equipment owned or leased;

3. Provide technical assistance to state agencies in such areas as: (i) designing management information systems; (ii) performing systems development services, including design, application programming, and maintenance; (iii) conducting research and sponsoring demonstration projects pertaining to all facets of telecommunications and communications services; (iv) effecting economies in telephone systems and equipment; and (v) planning and forecasting for future needs in communications services; and

4. Develop and implement information, billing, and collections systems that will aid state agencies in forecasting their needs and managing their operations.

1984, c. 746, §§ 2.1-563.16, 2.1-563.17, 2.1-563.18; 1985, c. 265; 1995, c. 357; 1997, c. 858; 1999, cc. 412, 421, 433; 2001, c. 844, § 2.2-1303; 2002, c. 579; 2003, cc. 981, 1021.



§ 2.2-2012. Procurement of information technology and telecommunications goods and services; computer equipment to be based on performance-based specifications

A. Information technology and telecommunications goods and services of every description shall be procured by (i) VITA for its own benefit or on behalf of other state agencies and institutions or (ii) such other agencies or institutions to the extent authorized by VITA. Such procurements shall be made in accordance with the Virginia Public Procurement Act (§ 2.2-4300 et seq.), regulations that implement the electronic and information technology accessibility standards of the Rehabilitation Act of 1973 (29 U.S.C. § 794d), as amended, and any regulations as may be prescribed by VITA. In no case shall such procurements exceed the requirements of the regulations that implement the electronic and information technology accessibility standards of the Rehabilitation Act of 1973, as amended.

The CIO shall disapprove any procurement that does not conform to the Commonwealth strategic plan for information technology developed and approved pursuant to § 2.2-2007 or to the individual strategic plans of state agencies or public institutions of higher education.

B. All statewide contracts and agreements made and entered into by VITA for the purchase of communications services, telecommunications facilities, and information technology goods and services shall provide for the inclusion of counties, cities, and towns in such contracts and agreements. Notwithstanding the provisions of § 2.2-4302.1, 2.2-4302.2, 2.2-4303.1, or 2.2-4303.2, VITA may enter into multiple vendor contracts for the referenced services, facilities, and goods and services.

C. VITA may establish contracts for the purchase of personal computers and related devices by licensed teachers employed in a full-time teaching capacity in Virginia public schools or in state educational facilities for use outside the classroom. The computers and related devices shall not be purchased with public funds, but shall be paid for and owned by teachers individually provided that no more than one such computer and related device per year shall be so purchased.

D. If VITA, or any agency or institution authorized by VITA, elects to procure personal computers and related peripheral equipment pursuant to any type of blanket purchasing arrangement under which public bodies, as defined in § 2.2-4301, may purchase such goods from any vendor following competitive procurement but without the conduct of an individual procurement by or for the using agency or institution, it shall establish performance-based specifications for the selection of equipment. Establishment of such contracts shall emphasize performance criteria including price, quality, and delivery without regard to "brand name." All vendors meeting the Commonwealth's performance requirements shall be afforded the opportunity to compete for such contracts.

E. VITA shall allow private institutions of higher education that are (i)(a) chartered in Virginia or (b) chartered by an Act of Congress in 1821 and that have owned and operated since 1991 a campus with a significant presence in the Commonwealth and (ii) granted tax-exempt status under § 501(c)(3) of the Internal Revenue Code to purchase directly from contracts established for state agencies and public bodies by VITA.

F. This section shall not be construed or applied so as to infringe upon, in any manner, the responsibilities for accounting systems assigned to the Comptroller under § 2.2-803.

G. The Comptroller shall not issue any warrant upon any voucher issued by a state agency covering the purchase of any information technology and telecommunications goods and services when such purchases are made in violation of any provision of this chapter or the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

H. Intentional violations of centralized purchasing requirements for information technology and technology and telecommunications goods and services pursuant to this chapter by a state agency, continued after notice from the Governor to desist, shall constitute malfeasance in office and shall subject the officer responsible for the violation to suspension or removal from office, as may be provided in law in other cases of malfeasance.

1984, c. 746, §§ 2.1-563.16, 2.1-563.17, 2.1-563.18; 1985, c. 265; 1995, c. 357; 1997, c. 858; 1999, cc. 412, 421, 433; 2001, c. 844, § 2.2-1303; 2002, c. 579; 2003, cc. 352, 895, 981, 1021; 2004, cc. 237, 278; 2007, c. 630; 2010, cc. 136, 145; 2011, c. 739; 2012, cc. 803, 835; 2013, c. 583; 2014, cc. 36, 180; 2015, cc. 462, 760, 768, 776.



§ 2.2-2013. Internal service funds

A. There is established the Information Technology and Management Internal Service Fund to be administered by VITA.

B. There is established the Acquisition Services Special Fund to be administered by VITA and used to finance procurement and contracting activities and programs unallowable for federal fund reimbursement.

C. Upon written request of the Chief Information Officer, the Joint Legislative Audit and Review Commission may direct the Comptroller to establish internal service fund accounts on his books and record the receipts and expenditures for appropriate functions of VITA. Charges for services rendered sufficient to offset costs involved in these operations shall be established.

D. All users of services provided for in this chapter administered by VITA shall be assessed a surcharge, which shall be deposited in the appropriate fund. This charge shall be an amount sufficient to allow VITA to finance the operations and staff of the services offered.

E. Additional moneys necessary to establish these funds or provide for the administration of the activities of VITA may be advanced from the general account of the state treasury.

F. The CIO shall direct that the following activities be conducted with respect to VITA's internal service funds:

1. VITA shall establish fee schedules for the collection of fees from users when general fund appropriations are not available for the services rendered.

2. VITA shall develop and implement information, billing, and collections methods that will assist state agencies in analyzing and effectively managing their use of VITA's services, and which will allow VITA to forecast service demands and balances of its internal service funds.

3. By September 1 of each year, VITA shall submit biennial projections of future revenues and expenditures for each internal service fund and estimates of any anticipated changes to fee schedules to the Joint Legislative Audit and Review Commission and the Department of Planning and Budget.

4. In the event that changes to fee schedules or rates are required, the CIO shall submit documentation to the Joint Legislative Audit and Review Commission and the Department of Planning and Budget no later than September 1 prior to the fiscal year in which the new or revised rates are to take effect so that the impact of the rate changes can be considered for inclusion in the executive budget submitted to the General Assembly pursuant to § 2.2-1508. In emergency circumstances, deviations from this approach shall be approved in advance by the Joint Legislative Audit and Review Commission.

1984, c. 746, §§ 2.1-563.19, 2.1-563.20, 2.1-563.21, 2.1-563.22; 2001, c. 844, § 2.2-1304; 2003, cc. 981, 1021; 2010, cc. 136, 145; 2012, cc. 55, 285.



§ 2.2-2014. Submission of information technology plans by state agencies and public institutions of higher education; designation of technology resource

A. All state agencies and public institutions of higher education shall prepare and submit information technology plans to the CIO for review and approval. All state agencies and public institutions of higher education shall maintain current information technology plans that have been approved by the CIO.

B. The head of each state agency shall designate an existing employee to be the agency's information technology resource who shall be responsible for compliance with the procedures, policies, and guidelines established by the CIO.

1999, cc. 412, 421, 433, § 2.1-51.47; 2000, c. 995; 2001, c. 844, § 2.2-226; 2002, c. 424; 2003, cc. 981, 1021.



§ 2.2-2015. Authority of CIO to modify or suspend information technology projects; project termination

The CIO may direct the modification or suspension of any Commonwealth information technology project that, as the result of a periodic review authorized by subdivision A 5 of § 2.2-2007, has not met the performance measures agreed to by the CIO and the sponsoring state agency or public institution of higher education, or if he otherwise deems such action appropriate and consistent with the terms of any affected contracts.

The CIO may direct the termination of any Commonwealth information technology project that, as the result of a periodic review authorized by subdivision A 5 of § 2.2-2007, has not met the performance measures agreed to by the CIO and the sponsoring state agency or public institution of higher education, or if he otherwise deems such action appropriate and consistent with the terms of any affected contracts.

Nothing in this section shall be construed to supersede the responsibility of a board of visitors for the management and operation of a public institution of higher education.

The provisions of this section shall not apply to research projects, research initiatives or instructional programs at public institutions of higher education. However, technology investments in research projects, research initiatives or instructional programs at such institutions estimated to cost $1 million or more of general fund appropriations may be reviewed as provided in subdivision A 5 of § 2.2-2007. The CIO and the Secretary of Education, in consultation with public institutions of higher education, shall develop and provide to such institution criteria to be used in determining whether projects are mission-critical.

1999, cc. 412, 421, 433, § 2.1-51.47; 2000, c. 995; 2001, c. 844, § 2.2-226; 2002, c. 424; 2003, cc. 981, 1021; 2010, cc. 136, 145; 2011, c. 739; 2015, c. 768.



§ 2.2-2016. Division of Project Management established

There is established within VITA a Division of Project Management (the Division). The Division shall exercise the powers and duties conferred in this article.

2003, cc. 981, 1021.



§ 2.2-2017. Powers and duties of the Division

The Division shall have the power and duty to:

1. Implement the approval process for information technology projects developed in accordance with the Commonwealth Project Management Standard;

2. Assist the CIO in the development and implementation of project management policies, standards, guidelines and methodologies to be used for information technology projects in accordance with this article;

3. Provide ongoing assistance and support to state agencies and public institutions of higher education in the development of information technology projects;

4. Establish a program providing cost-effective training to agency project managers;

5. Review information management and information technology plans submitted by agencies and public institutions of higher education and recommend to the CIO the approval of such plans and any amendments thereto;

6. Monitor the implementation of information management and information technology plans and periodically report its findings to the CIO;

7. Review and recommend information technology projects based on criteria developed pursuant to § 2.2-2007 that assess the (i) degree to which the project is consistent with the Commonwealth's overall strategic plan; (ii) technical feasibility of the project; (iii) benefits to the Commonwealth of the project, including customer service improvements; (iv) risks associated with the project; (v) continued funding requirements; and (vi) past performance by the agency on other projects;

8. Provide oversight for state agency information technology projects; and

9. Report on a quarterly basis to the CIO, the Secretary, the Governor, the Information Technology Advisory Council, the Joint Legislative Audit and Review Commission, the Auditor of Public Accounts, the House Appropriations Committee, the Senate Finance Committee, and the Joint Commission on Technology and Science the status and performance of each major information technology project and related procurement conducted by any state agency or institution.

2003, cc. 981, 1021; 2011, c. 739; 2015, c. 768.



§ 2.2-2018. Repealed

Repealed by Acts 2011, c. 739, cl. 2.



§ 2.2-2018.1. Project and procurement investment business case approval

A. State agencies and public institutions of higher education shall obtain CIO approval prior to the initiation of any Commonwealth information technology project or procurement. When selecting an information technology investment, state agencies and public institutions of higher education shall submit to the Division an investment business case, outlining the business value of the investment, the proposed technology solution, if known, and an explanation of how the project will support the agency strategic plan, the agency's secretariat's strategic plan, and the Commonwealth strategic plan for information technology developed and approved pursuant to § 2.2-2007. The Division may require the submission of additional information if needed to adequately review any such proposal.

B. The Division shall review each investment business case submitted in accordance with this section and recommend its approval or rejection to the CIO pursuant to the policies and procedures developed in § 2.2-2007.

C. In accordance with policies and standards outlined in the Commonwealth Project Management Standard, the CIO shall review the business case for any Commonwealth information technology project or procurement and approve or disapprove.

2011, c. 739; 2015, c. 768.



§ 2.2-2019. Repealed

Repealed by Acts 2011, c. 739, cl. 2.



§ 2.2-2020. Procurement approval for information technology projects

The agency shall submit a copy of any Invitation for Bid (IFB) or Request for Proposal (RFP) to the Division. The Division shall review the IFB or RFP and recommend its approval or rejection to the CIO. The agency shall submit a copy of any proposed contract or final contract to the Division. The Division shall review the proposed contract or final contract and recommend its approval or rejection to the CIO. A project shall be granted project initiation approval as provided by the Commonwealth Project Management Standard before the award of any contract.

2003, cc. 981, 1021; 2010, cc. 136, 145; 2011, c. 739.



§ 2.2-2021. Project oversight committees

A. Whenever the project charter has been approved for an enterprise information technology project, the Secretary shall establish an Internal Agency Oversight Committee (IAOC). Whenever the project charter has been approved for any other Commonwealth information technology project, the CIO shall establish an IAOC. The IAOC shall represent all business or functional stakeholders of the project including stakeholders in other agencies, assure that all stakeholders have the opportunity to work together toward a mutually beneficial integrated solution, have the authority to approve or reject any changes in the project's scope, schedule, or budget, provide oversight and direction to the project, and review and approve the schedule baseline and all project documentation.

B. Whenever the project charter has been approved for an enterprise information technology project, the Secretary shall establish a Secretariat Oversight Committee (SOC). Whenever the project charter has been approved for any other Commonwealth information technology project, the CIO shall establish an SOC. The SOC shall represent all business or functional stakeholders of the project including stakeholders in other secretariats, validate the proposed project business case, review and make recommendations on changes in the project's scope, schedule or budget, and review Independent Verification and Validation reports and recommend corrective actions if needed.

2003, cc. 981, 1021; 2010, cc. 136, 145; 2011, c. 739; 2015, c. 768.



§ 2.2-2022. Definitions; purpose

A. As used in this article, unless the context requires a different meaning:

"Costs" means the reasonable and customary charges for goods and services incurred or to be incurred in major information technology projects.

"Technology infrastructure" means telecommunications, automated data processing, word processing and management information systems, and related information, equipment, goods and services.

B. In order for the Commonwealth to take advantage of technological applications in providing services and solving problems of Virginia's citizens, there is a need to reinvest savings that accrue from increased usage of technology into new and emerging technologies that will provide for both greater efficiencies and better responsiveness. The purpose of this article is to create the Virginia Technology Infrastructure Fund (the Fund). The Fund shall make moneys available to state agencies and institutions of higher education for major information technology projects.

1996, cc. 94, 823, §§ 9-145.52, 9-145.53; 1999, cc. 412, 421, 433; 2001, c. 844, § 2.2-1702; 2003, cc. 981, 1021.



§ 2.2-2023. Virginia Technology Infrastructure Fund created; contributions

A. The Virginia Technology Infrastructure Fund (the Fund) is created in the state treasury. The Fund is to be used to fund major information technology projects or to pay private partners as authorized in subsection B of § 2.2-2007.

B. The Fund shall consist of: (i) the transfer of general and nongeneral fund appropriations from state agencies which represent savings that accrue from reductions in the cost of information technology and communication services, (ii) the transfer of general and nongeneral fund appropriations from state agencies which represent savings from the implementation of information technology enterprise projects, (iii) funds identified pursuant to subsection B of § 2.2-2007, (iv) such general and nongeneral fund fees or surcharges as may be assessed to agencies for enterprise technology projects, (v) gifts, grants, or donations from public or private sources, and (vi) such other funds as may be appropriated by the General Assembly. Savings shall be as identified by the CIO through a methodology reviewed by the ITAC and approved by the Secretary of Finance. The Auditor of Public Accounts shall certify the amount of any savings identified by the CIO. For public institutions of higher education, however, savings shall consist only of that portion of total savings that represent general funds. The State Comptroller is authorized to transfer cash consistent with appropriation transfers. Appropriated funds from federal sources are exempted from transfer. Except for funds to pay private partners as authorized in subsection B of § 2.2-2007, moneys in the Fund shall only be expended as provided by the appropriation act.

Interest earned on the Fund shall be credited to the Fund. The Fund shall be permanent and nonreverting. Any unexpended balance in the Fund at the end of the biennium shall not be transferred to the general fund of the state treasury.

1996, cc. 94, 823, §§ 9-145.54, 9-145.55; 2001, c. 844, § 2.2-1703; 2003, cc. 981, 1021; 2010, cc. 136, 145.



§ 2.2-2024. Annual plan; allowable uses of Fund

The CIO shall prepare a plan that identifies the projects in which the Fund will participate. The plan shall be consistent with the statewide plan for information technology and shall consider the use of existing resources and long-term operation and maintenance costs. Projects having the greatest benefit to state government as a whole shall have the highest priority in the plan.

1996, cc. 94, 823, § 9-145.56; 1999, cc. 412, 421, 433; 2001, c. 844, § 2.2-1704; 2003, cc. 981, 1021; 2009, c. 86.



§ 2.2-2025. Definitions

As used in this article, unless the context requires a different meaning:

"Base map data" means the digitized common geographic data that are used by most geographic information systems applications to reference or link attribute or other geographic data.

"Division" means the Geographic Information Network Division.

"Geographic data" means data that contain either coordinates that reference a geographic location or area or attribute data that can be related to a geographic area or location.

"Geographic information system (GIS)" means a computerized system that stores and links geographic data to allow a wide range of information processing and display operations, as well as map production, analysis, and modeling.

1997, c. 817, § 2.1-563.36; 1999, cc. 412, 421, 433; 2001, c. 844, § 2.2-1705; 2003, cc. 981, 1021.



§ 2.2-2026. Geographic Information Network Division established

There is established within VITA a Geographic Information Network Division (the Division), which shall foster the creative utilization of geographic information and oversee the development of a catalog of GIS data available in the Commonwealth. The Division shall be headed by a coordinator who shall be under the supervision of and report to the CIO. The Division shall exercise the powers and duties conferred in this article.

1997, c. 817, § 2.1-563.37; 1999, cc. 412, 421, 433; 2001, c. 844, § 2.2-1706; 2003, cc. 981, 1021.



§ 2.2-2027. Powers and duties of the Division; Division coordinator

A. The powers and duties of the Division shall include:

1. Requesting the services, expertise, supplies and facilities of VITA from the CIO on issues concerning the Division;

2. Accepting grants from the United States government and agencies and instrumentalities thereof and any other source. To those ends, the Division shall have the power to comply with such conditions and execute such agreements as may be necessary or desirable;

3. Fixing, altering, charging, and collecting rates, rentals, and other charges for the use or sale of products of, or services rendered by, the Division, at rates which reflect the fair market value;

4. Soliciting, receiving, and considering proposals for funding projects or initiatives from any state or federal agency, local or regional government, public institution of higher education, nonprofit organization, or private person or corporation;

5. Soliciting and accepting funds, goods and in-kind services that are part of any accepted project proposal;

6. Establishing ad hoc committees or project teams to investigate related technology or technical issues and providing results and recommendations for Division action; and

7. Establishing such bureaus, sections or units as the Division deems appropriate to carry out its powers and duties.

B. The Coordinator shall:

1. Oversee the development of and recommend to VITA the promulgation of those policies and guidelines required to support state and local government exchange, acquisition, storage, use, sharing and distribution of geographic or base map data and related technologies;

2. Foster the development of a coordinated comprehensive system for providing ready access to electronic state government geographic data products for individuals, businesses, and other entities;

3. Initiate and manage projects or conduct procurement activities relating to the development or acquisition of geographic data or statewide base map data or both;

4. Plan for and coordinate the development or procurement of priority geographic base map data;

5. Develop, maintain, and provide, in the most cost-effective manner, access to the catalog of Virginia geographic data and governmental geographic data users;

6. Provide, upon request, advice and guidance on all agreements and contracts from all branches of state government for geographic data acquisition and design and the installation and maintenance of geographic information systems;

7. Compile a data catalog consisting of descriptions of GIS coverages maintained by individual state and local government agencies;

Nothing in this article shall be construed to require that GIS data be physically delivered to the Division. All state agencies that maintain GIS databases shall report to the Division the details of the data that they develop, acquire, and maintain. Each agency shall submit quarterly reports to the Division specifying all updates to existing data as well as all data development and acquisition currently in progress. Data exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) need not be reported to the Division.

8. Identify and collect information and technical requirements to assist the Division in setting priorities for the development of state digital geographic data and base maps that meet the needs of state agencies, institutions of higher education, and local governments;

9. Provide services, geographic data products, and access to the repository at rates established by the Division; and

10. Ensure the compliance of those policies, standards, and guidelines developed by VITA required to support and govern the security of state and local government exchange, acquisition, storage, use, sharing, and distribution of geographic or base map data and related technologies.

1997, c. 817, § 2.1-563.38; 1999, cc. 412, 421, 433; 2001, c. 844, § 2.2-1707; 2003, cc. 981, 1021.



§ 2.2-2028. GIS Fund created

There is hereby created in the state treasury a special, nonreverting fund to be known as the GIS Fund, hereafter referred to as the Fund. The Fund shall be established on the books of the Comptroller. All moneys collected pursuant to subsection A of § 2.2-2027 shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes set forth in this article. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the CIO.

1997, c. 817, § 2.1-563.39; 2001, c. 844, § 2.2-1708; 2003, cc. 981, 1021.



§ 2.2-2029. Additional powers and duties of the CIO

The CIO shall have the power and duty, on the recommendation of the Coordinator, to (i) receive and disburse funds; (ii) enter into contracts for the purpose of carrying out the provisions of this article; and (iii) rent office space and procure equipment, goods, and services that are necessary to carry out the provisions of this article.

1997, c. 817, § 2.1-563.40; 1999, cc. 412, 421, 433; 2001, c. 844, § 2.2-1709; 2003, cc. 981, 1021.



§ 2.2-2030. Nonstock corporation to assist in the development of GIS data

VITA is hereby authorized to establish a nonstock corporation under Chapter 10 (§ 13.1-801 et seq.) of Title 13.1 as an instrumentality to assist VITA and the Division in the development and acquisition of geographic data and statewide base map data. On or before December 1 of each year, VITA shall report on the activities of the nonstock corporation to the Governor and the General Assembly.

2001, c. 709, § 2.2-1709.1; 2003, cc. 981, 1021.



§ 2.2-2031. Division of Public Safety Communications established; appointment of Virginia Public Safety Communications Coordinator; duties of Division

A. There is established within VITA a Division of Public Safety Communications (the Division), which shall be headed by a Virginia Public Safety Communications Coordinator, appointed by the CIO with the advice and consent of the E-911 Services Board. The Division shall consist of such personnel as the CIO deems necessary. The operating expenses, administrative costs, and salaries of the employees of the Division shall be paid from the Wireless E-911 Fund created pursuant to § 56-484.17.

B. The Division shall provide staff support to the E-911 Services Board and encourage, promote, and assist in the development and deployment of statewide enhanced emergency telecommunications systems.

2000, c. 1064, § 2.1-563.35:4; 2001, c. 844, § 2.2-1710; 2003, cc. 981, 1021; 2009, c. 614; 2011, c. 138.



§ 2.2-2032. Repealed

Repealed by Acts 2005, c. 939, cl. 2.



§ 2.2-2033. Repealed

Repealed by Acts 2010, cc. 136 and 145, cl. 2, effective March 11, 2010.



§ 2.2-2100. Classification of executive branch boards, commissions and councils

A. Effective July 1, 1986, every collegial body established by law or executive order within the executive branch of state government shall be classified according to its level of authority as follows:

"Advisory" -- A board, commission or council shall be classified as advisory when its purpose is to provide advice and comment to an executive branch agency or office. An advisory board, commission or council serves as a formal liaison between the agency or office and the public to ensure that the agency or office understands public concerns and that the activities of the agency or office are communicated to the public. An advisory board, commission or council does not serve a regulatory or rule-making purpose. It may participate in the development of public policy by providing comment and advice.

"Policy" -- A board, commission or council shall be classified as policy if it is specifically charged by statute to promulgate public policies or regulations. It may also be charged with adjudicating violations of those policies or regulations. Specific functions of the board, commission or council may include, but are not limited to, rate setting, distributing federal funds, and adjudicating regulatory or statutory violations, but each power shall be enumerated by law. Policy boards, commissions or councils are not responsible for supervising agencies or employing personnel. They may review and comment on agency budget requests.

"Supervisory" -- A board, commission, or council shall be classified as supervisory if it is responsible for agency operations including approval of requests for appropriations. A supervisory board, commission, or council appoints the agency director and ensures that the agency director complies with all board and statutory directives. The agency director is subordinate to the board. Notwithstanding the foregoing, the Board of Education shall be considered a supervisory board.

B. Each executive branch board, commission or council shall be assigned only one of the above classifications. The classification for boards and councils that are created by law shall be designated by the enabling legislation. The classification for commissions that are created by executive order shall be designated by the executive order.

1985, c. 419, § 9-6.25; 2001, c. 844.



§ 2.2-2101. (Effective until July 1, 2017) Prohibition against service by legislators on boards, commissions, and councils within the executive branch; exceptions

Members of the General Assembly shall be ineligible to serve on boards, commissions, and councils within the executive branch of state government who are responsible for administering programs established by the General Assembly. Such prohibition shall not extend to boards, commissions, and councils engaged solely in policy studies or commemorative activities. If any law directs the appointment of any member of the General Assembly to a board, commission, or council in the executive branch of state government that is responsible for administering programs established by the General Assembly, such portion of such law shall be void, and the Governor shall appoint another person from the Commonwealth at large to fill such a position.

The provisions of this section shall not apply to members of the Board for Branch Pilots, who shall be appointed as provided for in § 54.1-901; to members of the Board of Trustees of the Southwest Virginia Higher Education Center, who shall be appointed as provided for in § 23-231.3; to members of the Board of Trustees of the Southern Virginia Higher Education Center, who shall be appointed as provided for in § 23-231.25; to members of the Board of Directors of the New College Institute who shall be appointed as provided for in § 23-231.31; to members of the Virginia Interagency Coordinating Council who shall be appointed as provided for in § 2.2-5204; to members of the Board of Veterans Services, who shall be appointed as provided for in § 2.2-2452; to members appointed to the Board of Trustees of the Roanoke Higher Education Authority pursuant to § 23-231.15; to members of the Virginia Geographic Information Network Advisory Board, who shall be appointed as provided for in § 2.2-2423; to members of the Standards of Learning Innovation Committee, who shall be appointed as provided for in § 22.1-253.13:10; to members of the Board of Visitors of the Virginia School for the Deaf and the Blind, who shall be appointed as provided for in § 22.1-346.2; to members of the Substance Abuse Services Council, who shall be appointed as provided for in § 2.2-2696; to members of the Criminal Justice Services Board, who shall be appointed as provided in § 9.1-108; to members of the Council on Virginia's Future, who shall be appointed as provided for in § 2.2-2685; to members of the State Executive Council for Children's Services, who shall be appointed as provided in § 2.2-2648; to members of the Virginia Board of Workforce Development, who shall be appointed as provided for in § 2.2-2471; to members of the Volunteer Firefighters' and Rescue Squad Workers' Service Award Fund Board, who shall be appointed as provided for in § 51.1-1201; to members of the Secure Commonwealth Panel, who shall be appointed as provided for in § 2.2-222.3; to members of the Forensic Science Board, who shall be appointed as provided for in § 9.1-1109; or to members of the Southwest Virginia Cultural Heritage Foundation, who shall be appointed as provided in § 2.2-2735.

1977, c. 629, § 9-6.23; 1978, c. 834; 1988, cc. 839, 888; 1989, c. 198; 1991, c. 627; 1992, cc. 407, 771; 1993, cc. 248, 726, 751, 752, 757; 1994, cc. 486, 843, 858, 951; 1994, 2nd Sp. Sess., c. 7; 1995, cc. 361, 814, 815; 1996, c. 932; 1997, cc. 360, 361, 813, 817; 1998, cc. 622, 724; 1999, cc. 412, 421, 433, 512, 840, 855; 2001, cc. 577, 844; 2003, cc. 94, 451, 657, 670, 854, 900; 2004, c. 37; 2005, cc. 774, 786, 799, 868, 881, 930; 2006, cc. 707, 808, 842, 860, 901; 2007, c. 915; 2008, cc. 654, 659; 2009, cc. 210, 859; 2010, c. 787; 2011, cc. 521, 548, 780, 858; 2012, cc. 803, 835; 2013, cc. 372, 805; 2014, cc. 115, 490, 585, 622, 815; 2015, cc. 366, 369.



§ 2.2-2101. (Effective July 1, 2017) Prohibition against service by legislators on boards, commissions, and councils within the executive branch; exceptions

Members of the General Assembly shall be ineligible to serve on boards, commissions, and councils within the executive branch of state government who are responsible for administering programs established by the General Assembly. Such prohibition shall not extend to boards, commissions, and councils engaged solely in policy studies or commemorative activities. If any law directs the appointment of any member of the General Assembly to a board, commission, or council in the executive branch of state government that is responsible for administering programs established by the General Assembly, such portion of such law shall be void, and the Governor shall appoint another person from the Commonwealth at large to fill such a position.

The provisions of this section shall not apply to members of the Board for Branch Pilots, who shall be appointed as provided for in § 54.1-901; to members of the Board of Trustees of the Southwest Virginia Higher Education Center, who shall be appointed as provided for in § 23-231.3; to members of the Board of Trustees of the Southern Virginia Higher Education Center, who shall be appointed as provided for in § 23-231.25; to members of the Board of Directors of the New College Institute who shall be appointed as provided for in § 23-231.31; to members of the Virginia Interagency Coordinating Council who shall be appointed as provided for in § 2.2-5204; to members of the Board of Veterans Services, who shall be appointed as provided for in § 2.2-2452; to members appointed to the Board of Trustees of the Roanoke Higher Education Authority pursuant to § 23-231.15; to members of the Virginia Geographic Information Network Advisory Board, who shall be appointed as provided for in § 2.2-2423; to members of the Standards of Learning Innovation Committee, who shall be appointed as provided for in § 22.1-253.13:10; to members of the Board of Visitors of the Virginia School for the Deaf and the Blind, who shall be appointed as provided for in § 22.1-346.2; to members of the Substance Abuse Services Council, who shall be appointed as provided for in § 2.2-2696; to members of the Criminal Justice Services Board, who shall be appointed as provided in § 9.1-108; to members of the Council on Virginia's Future, who shall be appointed as provided for in § 2.2-2685; to members of the State Executive Council for Children's Services, who shall be appointed as provided in § 2.2-2648; to members of the Virginia Board of Workforce Development, who shall be appointed as provided for in § 2.2-2471; to members of the Volunteer Firefighters' and Rescue Squad Workers' Service Award Fund Board, who shall be appointed as provided for in § 51.1-1201; to members of the Secure Commonwealth Panel, who shall be appointed as provided for in § 2.2-222.3; to members of the Forensic Science Board, who shall be appointed as provided for in § 9.1-1109; or to members of the Southwest Virginia Cultural Heritage Foundation, who shall be appointed as provided in § 2.2-2735.

1977, c. 629, § 9-6.23; 1978, c. 834; 1988, cc. 839, 888; 1989, c. 198; 1991, c. 627; 1992, cc. 407, 771; 1993, cc. 248, 726, 751, 752, 757; 1994, cc. 486, 843, 858, 951; 1994, 2nd Sp. Sess., c. 7; 1995, cc. 361, 814, 815; 1996, c. 932; 1997, cc. 360, 361, 813, 817; 1998, cc. 622, 724; 1999, cc. 412, 421, 433, 512, 840, 855; 2001, cc. 577, 844; 2003, cc. 94, 451, 657, 670, 854, 900; 2004, c. 37; 2005, cc. 774, 786, 799, 868, 881, 930; 2006, cc. 707, 808, 842, 860, 901; 2007, c. 915; 2008, cc. 654, 659; 2009, cc. 210, 859; 2010, c. 787; 2011, cc. 521, 548, 780, 858; 2012, cc. 803, 835; 2013, cc. 372, 805; 2014, cc. 115, 490, 585, 622, 815; 2015, cc. 366, 369.



§ 2.2-2102. "Citizen member" appointments to executive branch boards and commissions

Positions on boards and commissions designated for "citizen members," "consumer members," and "representatives of the public" are intended to ensure that the composition of a particular board or commission reflects citizen as well as professional interests. Except as otherwise provided by law, the Governor shall, when making an appointment to an executive branch board or commission specifically designated for a "citizen member," "consumer member," or "representative of the public," appoint a person who (i) is not by training or experience a practitioner in the subject area of concern to the board or commission, (ii) is not the spouse, parent, child or sibling of such a practitioner, and (iii) has no direct or indirect financial interest, except as a consumer, in the subject area of concern to the board or commission.

1984, c. 579, § 9-6.24; 2001, c. 844.



§ 2.2-2103. Cooperation of other agencies with authorities, boards, commissions, councils, and other collegial bodies

Upon request, all agencies and political subdivisions of the Commonwealth shall assist any authority, board, commission, council or other collegial body established in this title in carrying out the respective duties for which each was created.

1968, c. 567, § 9-84.05; 1973, c. 431, § 9-84.9; 1978, c. 103, § 2.1-335.3; 1991, cc. 44, 594, § 9-145.20; 1992, c. 609, § 9-145.34; 1993, c. 162, § 9-145.49; 1995, cc. 638, 815, §§ 2.1-548.42, 9-344; 1996, cc. 97, 589, 599, §§ 2.1-548.52, 9-153; 1999, c. 976, § 9-304.5; 2001, c. 844.



§ 2.2-2104. Compensation and expenses

Compensation and expenses to members of state boards, commissions, councils and other similar bodies shall be paid in accordance with Chapter 28 (§ 2.2-2800 et seq.) of this title.

1980, c. 728, § 2.1-20.3; 1981, c. 181; 1998, c. 790; 2001, c. 844.



§ 2.2-2105. Investigation of management of institutions or conduct of officers or employees

Whenever any board of visitors to any of the institutions of the Commonwealth deem it necessary or expedient to investigate the management of their institution or the conduct of any of its officers or employees, such board, or a committee of its members selected by the board, shall have such power and authority to send for persons and papers or to order the attendance of witnesses and compel their attendance as is now conferred upon a committee appointed by the General Assembly or either branch thereof by § 30-10. The oath to be taken by any witness examined by such board or committee may be administered by the president or the presiding officer of the board, chairman of its committee, or the clerk or secretary of the board or committee. All expenses incurred in summoning or in the attendance of such witness shall be paid out of the funds of the institution whose boards made or ordered the investigation.

Code 1919, § 1096, § 9-13; 2001, c. 844.



§ 2.2-2106. Expenses of certain boards; appearances before General Assembly

A. The board of directors of the several state hospitals and the boards of directors of the various institutions of learning receiving aid from the Commonwealth shall receive their actual, itemized expenses incurred in the discharge of their duties in attending the meetings of the boards or committees.

B. No officer of any university, college, school, hospital, or other institution or board maintained in part or in whole by the Commonwealth shall spend or appropriate any money for the purpose of sending any member of the board or officials of such institution or other person to appear before the General Assembly, or any committee thereof, for the purpose of advocating in any way any appropriation for any institution supported in whole or in part by the Commonwealth. However, when any committee of the General Assembly desires information in regard to the needs of any state institution it may by proper resolution so determine, and request that any institution or board thereof send one or more competent persons to give the information desired, and the expense thereof may be paid out of the funds appropriated by the Commonwealth for the support of that institution.

Code 1919, §§ 1097, 1098, §§ 9-14, 9-15; 1998, c. 790; 2001, c. 844.



§ 2.2-2200. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means the respective political subdivisions of the Commonwealth created in this subpart.

"Board" means the respective boards of directors for the authorities created in this subpart.

"Bonds" means any bonds, refunding bonds, notes, debentures, interim certificates, or any bond, grant, revenue anticipation notes or any other evidences of indebtedness or obligation of an authority, whether in temporary or definitive form and whether the interest thereon is exempt from federal income taxation.

"Commonwealth" or "state" means the Commonwealth of Virginia or any of its agencies or departments.

"Federal agency" means the United States; the President of the United States; and any department, corporation, agency, or instrumentality heretofore or hereafter created, designated, or established by the United States.

1995, c. 638, § 2.1-548.27; 1999, cc. 852, 881, § 2.1-548.55; 2001, c. 844; 2005, c. 839.



§ 2.2-2203.1. Advisory Committee

The Board shall form a nonvoting advisory committee to provide assistance and support to the Authority on all matters, with the exception of the annual budget and personnel issues. The Advisory Committee shall consist of six members as follows: two members representing the commercial aerospace industry; two members representing the higher education community; the county administrator from the County of Accomack; and the county executive from the County of Northampton. Advisory Committee members shall be nominated by members of the Board and approved by the Board. Each member of the Advisory Committee shall serve a term of four years, except for the county administrator from the County of Accomack (or his designee) and the county executive from the County of Northampton (or his designee), who shall be appointed for a term coincident with his term as county administrator or county executive, respectively.

2012, cc. 779, 817.



§ 2.2-2203.2. Planning

The Board shall initiate and further plan for the development of commercial space flight in the Commonwealth and, to this end, shall keep informed as to the present requirements and likely future needs of any and all space flight facilities located within the Commonwealth or operated by the Authority. The Board shall submit a strategic plan to the Governor and the General Assembly no later than December 1, 2012, and such plan shall be updated every four years thereafter.

2012, cc. 779, 817.



§ 2.2-2203.3. Employees; employment; personnel rules

A. Employees of the Authority shall be employed on such terms and conditions as established by the Board. The Board shall develop and adopt personnel rules, policies, and procedures to give its employees grievance rights, ensure that employment decisions shall be based upon the merit and fitness of applicants, and prohibit discrimination on the basis of race, religion, color, sex, or national origin.

B. Any employee of the Virginia Commercial Space Flight Authority who is a member of any plan providing health insurance coverage pursuant to Chapter 28 (§ 2.2-2800 et seq.) shall continue to be a member of such health insurance plan under the same terms and conditions. Notwithstanding subsection A of § 2.2-2818, the costs of providing health insurance coverage to such employees who elect to continue to be members of the state employees' health insurance plan shall be paid by the Authority. Alternatively, an employee may elect to become a member of any health insurance plan established by the Authority. The Authority is authorized to (i) establish a health insurance plan for the benefit of its employees and (ii) enter into agreements with the Department of Human Resource Management providing for the coverage of its employees under the state employees' health insurance plan, provided that such agreements require the Authority to pay the costs of providing health insurance coverage under such plan.

C. Any retired employee of the Virginia Commercial Space Flight Authority shall be eligible to receive the health insurance credit set forth in § 51.1-1400, provided the retired employee meets the eligibility criteria set forth in that section.

D. The Authority is hereby authorized to establish one or more retirement plans for the benefit of its employees (the Authority retirement plan). For purposes of such plans, the provisions of § 51.1-126.4 shall apply, mutatis mutandis. Any Authority employee who is a member of the Virginia Retirement System or other retirement plan as authorized by Article 4 (§ 51.1-125 et seq.) of Chapter 1 of Title 51.1 (the statutory optional retirement plan) at the time the Authority retirement plan becomes effective shall continue to be a member of the Virginia Retirement System or the statutory optional retirement plan under the same terms and conditions, unless such employee elects to become a member of the Authority retirement plan. For purposes of this subsection, the "Virginia Retirement System" shall include any hybrid retirement program established under Title 51.1.

The following rules shall apply:

1. The Authority shall collect and pay all employee and employer contributions to the Virginia Retirement System or the statutory optional retirement plan for retirement and group life insurance in accordance with the provisions of Chapter 1 (§ 51.1-124.1 et seq.) of Title 51.1 for any employee who elects to remain a member of the Virginia Retirement System or a statutory optional retirement plan.

2. Employees who elect to become members of the Authority retirement plan shall be given full credit for their creditable service as defined in § 51.1-124.3 and vesting and benefit accrual under the Authority retirement plan. For any such employee, employment with the Authority shall be treated as employment with any nonparticipating employer for purposes of the Virginia Retirement System or any statutory optional retirement plan.

3. For employees who elect to become members of the Authority retirement plan, the Virginia Retirement System or the statutory optional retirement plan, as applicable, shall transfer to the Authority retirement plan assets equal to the actuarially determined present value of the accrued basic benefits for such employees as of the transfer date. For purposes hereof, "basic benefits" means the benefits accrued under the Virginia Retirement System or under the statutory optional retirement plan based on creditable service and average final compensation as defined in § 51.1-124.3. The actuarial present value shall be determined by using the same actuarial factors and assumptions used in determining the funding needs of the Virginia Retirement System or the statutory optional retirement plan so that the transfer of assets to the Authority retirement plan will have no effect on the funded status and financial stability of the Virginia Retirement System or the statutory optional retirement plan. The Authority shall reimburse the Virginia Retirement System for the cost of actuarial services necessary to determine the present value of the accrued basic benefit of employees who transfer to an Authority retirement plan.

4. The Authority may provide that employees of the Authority who are eligible to participate in any deferred compensation plan sponsored by the Authority shall be enrolled automatically in such plan, unless such employee elects, in a manner prescribed by the Board of the Authority, not to participate. The amount of the deferral under the automatic enrollment and the group of employees to which the automatic enrollment shall apply shall be set by the Board, provided, however, that such employees are provided the opportunity to increase or decrease the amount of the deferral in accordance with the Internal Revenue Code of 1986, as amended.

E. The Authority is hereby authorized to establish a plan providing short-term disability and long-term disability benefits for its employees.

2012, cc. 779, 817.



§ 2.2-2203.4. Trust for postemployment benefits authorized; administration

A. The Authority is hereby authorized to establish and maintain a trust or equivalent arrangement for the purpose of accumulating and investing assets to fund postemployment benefits other than pensions, as defined herein. Such trust or equivalent arrangement shall be irrevocable. The assets of such trust or similar arrangement (i) shall be dedicated to providing benefits to retirees and their beneficiaries in accordance with the terms of the plan or programs providing postemployment benefits other than pensions and (ii) shall be exempt from taxation and execution, attachment, garnishment, or any other process against the Authority or a retiree or beneficiary. The funds of the trust or similar arrangement shall be deemed separate and independent trust funds, shall be segregated from all other funds of the Authority, and shall be invested and administered solely in the interests of the active or former employees (and their dependents or beneficiaries) entitled to postemployment benefits other than pensions.

B. The Authority may make appropriations to any such trust or equivalent arrangement, and the Authority may require active and former employees covered by a postemployment benefit program to contribute to the trust or equivalent arrangement through payments or deductions from their wages, salaries, or pensions.

C. Nothing in this section shall be construed to inhibit the Authority's right to revise or discontinue its plans or programs providing such postemployment benefits other than pensions for its active and former officers and employees as it may deem necessary. If all plans or programs providing such postemployment benefits other than pensions for which the trust or equivalent arrangement is established are repealed or terminated by the Authority, then there shall be no continuing responsibility of the Authority to continue to make appropriations to such trust or equivalent arrangement, and the assets of such trust or equivalent arrangement shall be used to provide any benefits continuing to be due to active or former employees (and their dependents or beneficiaries) under such plans or programs. If there are no active or former employees (or dependents or beneficiaries) due a benefit under any plan or program providing such postemployment benefits other than pensions for which the trust or equivalent arrangement was established, then any remaining assets may revert to the Authority.

D. Postemployment benefits other than pensions shall be defined by the Authority pursuant to applicable accounting standards and law. Such benefits may include, but are not limited to, medical, prescription drug, dental, vision, hearing, life, or accident insurance (not provided through a pension plan), long-term care benefits, and long-term disability benefits (not covered under a pension plan) provided to individuals who have terminated their service and to the dependents of such individuals, and may be provided by purchasing insurance, by a program of self-insurance, or by a combination of both. However, postemployment benefits other than pensions shall not include defined benefit pension plans for retirees and eligible dependents of retirees, termination benefits, or other pension benefits. Such postemployment benefits other than pensions may be provided to the officers and employees or to their dependents, estates, or designated beneficiaries. Any benefits arising from any postemployment benefits other than pension programs shall be clearly defined and strictly construed.

E. Notwithstanding any other provision of law, the moneys and other property comprising the trust or equivalent arrangement established hereunder shall be invested, reinvested, and managed by the Authority or the trust company or bank having powers of a trust company within or without the Commonwealth that is selected by the Board to act as a trustee for the trust or equivalent arrangement with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of like character and with the same aims. Such investments shall be diversified so as to minimize the risk of large losses unless under the circumstances it is clearly prudent not to do so. Such investments shall not be limited by Chapter 45 (§ 2.2-4500 et seq.).

2012, cc. 779, 817.



§ 2.2-2205. Form, terms, execution and sale of bonds; use of proceeds; interim receipts or temporary bonds; lost or destroyed bonds; faith and credit of state and political subdivisions not pledged; expenses

The bonds of each issue shall be dated, shall bear interest at such rates as are fixed by the Authority, or as may be determined in such manner as the Authority may provide, including the determination by agents designated by the Authority under guidelines established by the Authority, shall mature at such time not exceeding forty years from their date as may be determined by the Authority, and may be made redeemable before maturity, at the option of the Authority, at such price and under such terms and conditions as may be fixed by the Authority prior to the issuance of the bonds. The Authority shall determine the form of bonds and their manner of execution, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at any bank or trust company within or without the Commonwealth. The bonds shall be signed by the chairman or vice-chairman of the Authority or, if so authorized by the Authority, shall bear his facsimile signature, and the official seal of the Authority, or, if so authorized by the Authority, a facsimile thereof shall be impressed or imprinted thereon and attested by the secretary or any assistant secretary of the Authority, or, if so authorized by the Authority, with the facsimile signature of such secretary or assistant secretary. Any coupons attached to bonds issued by the Authority shall bear the signature of the chairman or vice-chairman of the Authority or a facsimile thereof. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be an officer before the delivery of the bonds, his signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery and any bonds may bear the facsimile signature of, or may be signed by, such persons as at the actual time of the execution of such bonds shall be the proper officers to sign such bonds although at the date of such bonds such persons may not have been such officers. The bonds may be issued in coupon or in registered form, or both, as the Authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. Bonds issued in registered form may be issued under a system of book-entry for recording the ownership and transfer of ownership of rights to receive payment of principal of, and premium on, if any, and interest on such bonds. The Authority may contract for the services of one or more banks, trust companies, financial institutions or other entities or persons, within or without the Commonwealth for the authentication, registration, transfer, exchange and payment of the bonds, or may provide such services itself. The Authority may sell such bonds in such manner, either at public or private sale, and for such price as it may determine will best effect the purposes of this article.

The proceeds of the bonds of each issue shall be used solely for the purposes, and in furtherance of the powers, of the Authority as may be provided in the resolution authorizing the issuance of such bonds or in a trust agreement authorized by § 2.2-2206 securing the bonds.

In addition to the above powers, the Authority may issue interim receipts or temporary bonds as provided in § 15.2-2616 and execute and deliver new bonds in place of bonds mutilated, lost or destroyed, as provided in § 15.2-2621.

No obligation of the Authority shall be deemed to constitute a debt, or pledge of the faith and credit, of the Commonwealth or of any political subdivision thereof, but shall be payable solely from the revenues and other funds of the Authority pledged thereto. All such obligations shall contain on the face thereof a statement to the effect that the Commonwealth, any political subdivision thereof and the Authority shall not be obligated to pay the same or the interest thereon except from revenues and other funds of the Authority pledged thereto, and that neither the faith and credit nor the taxing power of the Commonwealth or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligations.

All expenses incurred in carrying out the provisions of the act shall be payable solely from funds provided under the provisions of this act, and no liability shall be incurred by the Authority beyond the extent to which moneys have been provided under the provisions of this article.

1995, c. 758, § 9-266.6; 2001, c. 844.



§ 2.2-2206. Trust indenture or agreement securing bonds

In the discretion of the Authority, any bonds issued under the provisions of this article may be secured by a trust indenture or agreement by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the Commonwealth. The trust indenture or agreement or the resolution providing for the issuance of the bonds may (i) pledge or assign the revenues to be received and provide for the mortgage of any project or property or any part thereof and (ii) contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants providing for the repossession and sale by the Authority or any trustees under any trust indenture or agreement of any project, or part thereof, upon any default under the lease or sale of such project, setting forth the duties of the Authority in relation to the acquisition of property and the planning, development, acquisition, construction, rehabilitation, establishment, improvement, extension, enlargement, maintenance, repair, operation and insurance of the project in connection with which the bonds shall have been authorized; the amounts of rates, rents, fees and other charges to be charged; the collection of such rates, rents, fees and other charges; the custody, safeguarding and application of all moneys; and conditions or limitations with respect to the issuance of additional bonds. It shall be lawful for any national bank with its main office in the Commonwealth or any other state or any bank or trust company incorporated under the laws of the Commonwealth or another state that may act as depository of the proceeds of bonds or of revenues to furnish the indemnifying bonds or to pledge the securities required by the Authority. Any trust indenture or agreement or resolution may set forth the rights of action by bondholders. In addition to the foregoing, any such trust indenture or agreement or resolution may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders including, without limitation, provisions for the assignment to a corporate trustee or escrow agent of any rights of the Authority in any project owned by, or leases or sales of any projects made by, the Authority. All expenses incurred in carrying out the provisions of the trust indenture or agreement or resolution or other agreements relating to any project, including those to which the Authority may not be a party, may be treated as a part of the cost of the operation of the project or projects.

1995, c. 758, § 9-266.7; 2001, c. 844.



§ 2.2-2207. Moneys received deemed trust funds

All moneys received pursuant to the authority of this article, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this article. The resolution authorizing the bonds of any issue or the trust indenture or agreement or resolution securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as a trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to the regulations as this article and the trust indenture or agreement or resolution may provide.

1995, c. 758, § 9-266.8; 2001, c. 844.



§ 2.2-2208. Proceedings by bondholder or trustee to enforce rights

Any holder of bonds issued under the provisions of this article or any of the coupons appertaining thereto, and the trustee under any trust indenture or agreement or resolution, except to the extent the rights given may be restricted by the trust indenture or agreement or resolution authorizing the issuance of the bonds, may either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the Commonwealth or granted hereunder or under the trust indenture or agreement or resolution, and may enforce and compel the performance of all duties required by this article or by the trust indenture or agreement or resolution to be performed by the Authority or by any officer thereof, including the fixing, charging, and collecting of rates, rentals, fees, and other charges.

1995, c. 758, § 9-266.9; 2001, c. 844.



§ 2.2-2209. Bonds made securities for investment and deposit

Bonds issued by the Authority under the provisions of this article are made securities in which all public officers and public bodies of the Commonwealth and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations of the Commonwealth is now or may hereafter be authorized by law.

1995, c. 758, § 9-266.10; 2001, c. 844.



§ 2.2-2210. Refunding bonds; bonds for refunding and for costs of additional projects

The Authority may provide for the issuance of refunding bonds of the Authority for the purpose of refunding any bonds then outstanding that have been issued under the provisions of this article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of bonds. The issuance of the bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the Authority in respect of the same shall be governed by the provisions of this article insofar as they may be applicable.

1995, c. 758, § 9-266.11; 2001, c. 844.



§ 2.2-2211. Grants or loans of public or private funds

The Authority may accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both or otherwise, to accomplish, in whole or in part, any of the purposes of this article. All federal moneys accepted under this section shall be accepted and expended by the Authority upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and all state moneys accepted under this section shall be accepted and expended by the Authority upon such terms and conditions as are prescribed by the Commonwealth.

1995, c. 758, § 9-266.12; 2001, c. 844.



§ 2.2-2212. Moneys of Authority

All moneys of the Authority, from whatever source derived, shall be paid to the treasurer of the Authority. Such moneys shall be deposited in the first instance by the treasurer in one or more banks or trust companies, in one or more special accounts. All banks and trust companies are authorized to give such security for such deposits, if required by the Authority. The moneys in such accounts shall be paid out on the warrant or other order of such persons as the Authority may authorize to execute such warrants or orders.

1995, c. 758, § 9-266.16; 2001, c. 844.



§ 2.2-2213. Forms of accounts and records; audit; annual report

The accounts and records of the Authority showing the receipt and disbursement of funds from whatever source derived, shall be in a form prescribed by governmental generally accepted accounting standards. Such accounts shall correspond as nearly as possible to the accounts and records for such matters maintained by enterprises.

The accounts of the Authority shall be audited annually by a certified public accounting firm selected by the Auditor of Public Accounts with the assistance of the Authority through a process of competitive negotiation. The cost of such audit and review shall be borne by the Authority.

The Authority shall submit an annual report to the Governor and General Assembly on or before November 1 of each year. Such report shall contain the audited annual financial statements of the Authority for the year ending the preceding June 30.

1995, c. 758, § 9-266.17; 2001, c. 844; 2004, c. 650; 2012, cc. 779, 817.



§ 2.2-2214. Exemption from taxes or assessments

The exercise of the powers granted by this article shall be in all respects for the benefit of the people of the Commonwealth, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of the projects by the Authority and the undertaking of activities in the furtherance of the purposes of the Authority constitutes the performance of the essential governmental functions, the Authority shall not be required to pay any taxes or assessments upon any project or any property acquired or used by the Authority under the provisions of this article or upon the income therefrom, including sales and use taxes on the tangible personal property used in the operations of the Authority. The exemption granted in this section shall not be construed to extend to persons conducting on the premises of the facility businesses for which local or state taxes would otherwise be required.

Any bonds or refunding bonds issued under the provisions of this article and any transfer of such bonds shall at all times be free from state and local taxation. The interest on the bonds and any refunding bonds or bond anticipation notes shall at all times be exempt from taxation by the Commonwealth and by any of its political subdivisions.

1995, c. 758, § 9-266.18; 2001, c. 844.



§ 2.2-2215. Powers not restrictive; exemptions from Public Procurement Act and the Virginia Personnel Act

The Authority shall have the power to perform any act or carry out any function not inconsistent with state law, whether or not included in the provisions of this article, which may be, or may tend to be, useful in carrying out the provisions of this article. The provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.) shall not apply to the Authority in the exercise of any of its powers provided that the Board adopt procedures to ensure fairness and competitiveness in the procurement of goods and services and the administration of its capital outlay plan. The provisions of the Virginia Personnel Act (§ 2.2-2900 et seq.) shall not apply to the Authority in the exercise of any of its powers. The Authority shall be exempt from the provisions of §§ 2.2-1124, 2.2-1131.1, 2.2-1136, 2.2-1149, 2.2-1153, 2.2-1154, and 2.2-1156, provided that (i) the Authority adopts and the Board approves regulations governing the acquisition, lease, or sale of surplus and real property consistent with the provisions of the above-referenced sections and (ii) any acquisition, lease, or sale of real property valued in excess of $20 million shall be approved by the Governor.

1995, c. 758, § 9-266.15; 2001, c. 844; 2012, cc. 779, 817.



§ 2.2-2216. Appropriations by any government

Any government may make appropriations for the acquisition, construction, improvement, maintenance or operation of any project acquired, constructed, improved, maintained or operated by the Authority.

1995, c. 758, § 9-266.13; 2001, c. 844.



§ 2.2-2217. Conveyance, lease or transfer of property by a city or county to the Authority

Any city or county within the Commonwealth in order to provide for the construction, reconstruction, improvement, repair or management of any project, or in order to accomplish any of the purposes of this article may, with or without consideration or for a nominal consideration, lease, sell, convey or otherwise transfer to the Authority any real, personal or mixed property located within such city or county.

1995, c. 758, § 9-266.14; 2001, c. 844.



§ 2.2-2218. Short title; definitions

A. This article may be cited as the "Innovation and Entrepreneurship Investment Authority Act of 2009, as amended."

B. As used in this article, unless the context requires a different meaning:

"Project" shall mean the construction, improvement, furnishing, maintenance, acquisition or operation of any facility or the provision for or funding of any activity that will further the purposes described in § 2.2-2219.

1984, c. 782, §§ 9-250, 9-251; 2001, c. 844; 2009, cc. 325, 810; 2010, c. 630.



§ 2.2-2219. Declaration of public purpose; Authority created

A. It is found and determined by the General Assembly that there exists in the Commonwealth of Virginia a need to (i) promote the economic development of the Commonwealth by attracting and retaining high technology jobs and businesses in Virginia; (ii) increase industry competitiveness by supporting the application of innovative technologies that improve productivity and efficiency; (iii) mobilize support for high technology industries to commercialize new products and processes, including organizing assistance for small business and supporting select industry sectors and regional high technology efforts; (iv) enhance and expand the scientific and technological research and development capabilities of the institutions of higher education in the Commonwealth and coordinate such capabilities with the scientific and technological research and development activities and requirements of the public and private sectors, including transferring technological advances to the private sector; (v) expand knowledge pertaining to scientific and technological research and development among public and private entities; (vi) attract research and development (R&D) facilities and contracts from the federal government and private sector, including coordinating efforts to identify and compete for large federal and private sector R&D facilities, tracking federal technology initiatives and recommending state actions, and developing a statewide strategy to compete for large R&D contracts; and (vii) facilitate and coordinate the marketing, organization, utilization and development of scientific and technological research and development in the Commonwealth.

B. To achieve the objectives of subsection A, there is created and constituted a political subdivision of the Commonwealth to be known as "The Innovation and Entrepreneurship Investment Authority." The Authority's exercise of powers conferred by this article shall be deemed to be the performance of an essential governmental function and matters of public necessity for which public moneys may be spent and private property acquired.

1984, c. 782, § 9-252; 1993, c. 967; 2001, c. 844; 2009, cc. 325, 810.



§ 2.2-2220. Board of directors; members; President

The Authority shall be governed by a board of directors consisting of 17 members appointed as follows: (i) two presidents of the major research state institutions of higher education, and one president representing the other state institutions of higher education, appointed by the Governor; (ii) three nonlegislative citizen members appointed by the Governor; (iii) eight nonlegislative citizen members appointed by the General Assembly as follows: four nonlegislative citizen members appointed by the Speaker of the House from a list recommended by the House Committee on Science and Technology and the Joint Commission on Technology and Science and four nonlegislative citizen members appointed by the Senate Committee on Rules from a list recommended by the Senate Committee on General Laws and Technology and the Joint Commission on Technology and Science; and (iv) the Secretary of Technology, the Secretary of Commerce and Trade, and the Secretary of Education, who shall serve ex officio with full voting privileges.

One nonlegislative citizen member appointed by the Governor, one nonlegislative citizen member appointed by the Speaker of the House, and one nonlegislative citizen member appointed by the Senate Committee on Rules shall each have experience as a founding member of a technology company based upon intellectual property that has secured private investment capital. One nonlegislative citizen member appointed by the Governor, one nonlegislative citizen member appointed by the Speaker of the House, and one nonlegislative citizen member appointed by the Senate Committee on Rules shall each have experience as an institutional venture capital investment partner. One nonlegislative citizen member appointed by the Governor, one nonlegislative citizen member appointed by the Speaker of the House, and one nonlegislative citizen member appointed by the Senate Committee on Rules shall each have experience as a senior executive in a technology or scientific research and development company with annual revenues in excess of $5 million. One nonlegislative citizen member appointed by the Governor, one nonlegislative citizen member appointed by the Speaker of the House and one nonlegislative citizen member appointed by the Senate Committee on Rules shall be from rural areas of the Commonwealth.

The Secretary of Technology, Secretary of Commerce and Trade, and Secretary of Education shall serve terms coincident with their terms of office. After the initial staggering of terms, nonlegislative citizen members and presidents shall be appointed for terms of two years. Vacancies in the membership of the Board shall be filled in the same manner as the original appointments for the unexpired portion of the term. No nonlegislative citizen member or president shall be eligible to serve for more than three successive two-year terms; however, after the expiration of a term of one year, or after the expiration of the remainder of a term to which appointed to fill a vacancy, three additional terms may be served by such member if appointed thereto. Members of the Board shall be subject to removal from office in like manner as are state, county, town and district officers under the provisions of §§ 24.2-230 through 24.2-238. Immediately after appointment, the members of the Board shall enter upon the performance of their duties.

The Board shall annually elect from among its members a chairman and a vice-chairman. The Board shall also elect annually a secretary, who need not be a member of the Board, and may also elect such other subordinate officers who need not be members of the Board, as it deems proper. The chairman, or in his absence, the vice-chairman, shall preside at all meetings of the Board. In the absence of both the chairman and vice-chairman, the Board shall appoint a chairman pro tempore, who shall preside at such meetings. Nine members shall constitute a quorum of the Board.

The Board shall employ a President of the Authority, who shall serve at the pleasure of the Board, to direct the day-to-day operations and activities of the Authority and carry out such of the powers and duties conferred upon him by the Board. The President and employees of the Authority shall be compensated in the manner provided by the Board and shall not be subject to the provisions of the Virginia Personnel Act (§ 2.2-2900 et seq.).

1984, c. 782, § 9-253; 1993, c. 967; 1999, cc. 412, 421, 433; 2001, c. 844; 2005, c. 439; 2008, cc. 299, 611; 2009, cc. 325, 810; 2011, cc. 816, 874; 2015, cc. 685, 687.



§ 2.2-2220.1. Research and Technology Investment Advisory Committee

A. The Authority shall be advised by the Research and Technology Investment Advisory Committee (the Advisory Committee). The Advisory Committee shall be administered by the Authority and consist of 10 members as follows: the four vice-provosts of research at major state institutions of higher education from the state institutions of higher education not represented on the Authority, the president and chief executive officer of the Virginia Economic Development Partnership, and five citizen members appointed as follows: (i) the Speaker of the House of Delegates shall appoint one citizen who shall have experience in financing emerging technology businesses and one citizen who shall be a representative of an engineering firm, (ii) the Senate Committee on Rules shall appoint one citizen who shall be a representative of an engineering firm and one citizen who shall represent an independent or federal research facility in the Commonwealth, and (iii) the Governor shall appoint one citizen who shall represent a technology company with significant operations in the Commonwealth. A vice-provost of a state institution shall serve until the president of the institution that he represents is appointed to serve on the Authority, at which time the vice-provost of the state institution no longer represented on the Authority shall become a member of the Advisory Committee. Citizen members shall be appointed for terms of four years. A citizen member may be appointed for successive terms.

B. The Advisory Committee shall assist the Authority in reviewing applications for awards from the Commonwealth Research Commercialization Fund pursuant to § 2.2-2233.1 and make recommendations to the Authority concerning the awards. In reviewing the applications, the Advisory Committee shall only recommend for award those applications that, based upon the Commonwealth Research and Technology Strategic Roadmap and in the opinion of the Advisory Committee, (i) are based upon sound scientific principles and present an opportunity for valid research, (ii) relate to a key industry sector identified in the Commonwealth Research and Technology Strategic Roadmap as an area of focus for technology investment in the Commonwealth, and (iii) present a significant potential for commercialization in the Commonwealth. In the case of an application for an award from the eminent researcher recruitment program pursuant to subdivision D 5 of § 2.2-2233.1, the Advisory Committee shall only consider researchers who conduct viable research with significant potential for commercialization in an area related to a key industry sector identified in the Strategic Roadmap as an area of focus for technology investment in the Commonwealth.

2011, cc. 816, 874; 2012, c. 372; 2015, c. 490.



§ 2.2-2221. Powers of the Authority

The Authority is granted all powers necessary or convenient for the carrying out of its statutory purposes, including, but not limited to, the following rights and powers to:

1. Sue and be sued, implead and be impleaded, complain and defend in all courts.

2. Adopt, use, and alter at will a corporate seal.

3. Acquire, purchase, hold, use, lease or otherwise dispose of any project and property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the Authority, and, without limitation of the foregoing, to lease as lessee, any project and any property, real, personal or mixed, or any interest therein, at such annual rental and on such terms and conditions as may be determined by the Board and to lease as lessor to any person, any project and any property, real, personal or mixed, tangible or intangible, or any interest therein, at any time acquired by the Authority, whether wholly or partially completed, at such annual rental and on such terms and conditions as may be determined by the Board, and to sell, transfer or convey any property, real, personal or mixed, tangible or intangible or any interest therein, at any time acquired or held by the Authority on such terms and conditions as may be determined by the board of the Authority.

4. Plan, develop, undertake, carry out, construct, improve, rehabilitate, repair, furnish, maintain, and operate projects.

5. Adopt bylaws for the management and regulation of its affairs.

6. Establish and maintain satellite offices within the Commonwealth.

7. Fix, alter, charge, and collect rates, rentals, and other charges for the use of projects of, or for the sale of products of or for the services rendered by, the Authority, at rates to be determined by it for the purpose of providing for the payment of the expenses of the Authority, the planning, development, construction, improvement, rehabilitation, repair, furnishing, maintenance, and operation of its projects and properties, the payment of the costs accomplishing its purposes set forth in § 2.2-2219, the payment of the principal of and interest on its obligations, and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any such obligations.

8. Borrow money, make and issue bonds including bonds as the Authority may determine to issue for the purpose of accomplishing the purposes set forth in § 2.2-2219 or of refunding bonds previously issued by the Authority, and to secure the payment of all bonds, or any part thereof, by pledge or deed of trust of all or any of its revenues, rentals, and receipts or of any project or property, real, personal or mixed, tangible or intangible, or any interest therein, and to make agreements with the purchasers or holders of such bonds or with others in connection with any such bonds, whether issued or to be issued, as the Authority deems advisable, and in general to provide for the security for the bonds and the rights of holders thereof.

9. Make and enter into all contracts and agreements necessary or incidental to the performance of its duties, the furtherance of its purposes and the execution of its powers under this article, including agreements with any person or federal agency.

10. Employ, in its discretion, consultants, attorneys, architects, engineers, accountants, financial experts, investment bankers, superintendents, managers and such other employees and agents as may be necessary, and to fix their compensation to be payable from funds made available to the Authority.

11. Receive and accept from any federal or private agency, foundation, corporation, association or person grants to be expended in accomplishing the objectives of the Authority, and to receive and accept from the Commonwealth or any state, and any municipality, county or other political subdivision thereof and from any other source, aid or contributions of either money, property, or other things of value, to be held, used and applied only for the purposes for which such grants and contributions may be made.

12. Render advice and assistance, and to provide services, to institutions of higher education and to other persons providing services or facilities for scientific and technological research or graduate education, provided that credit towards a degree, certificate or diploma shall be granted only if such education is provided in conjunction with an institution of higher education authorized to operate in Virginia.

13. Develop, undertake and provide programs, alone or in conjunction with any person or federal agency, for scientific and technological research, technology management, continuing education and in-service training, provided that credit towards a degree, certificate or diploma shall be granted only if such education is provided in conjunction with an institution of higher education authorized to operate in Virginia; to foster the utilization of scientific and technological research information, discoveries and data and to obtain patents, copyrights and trademarks thereon; to coordinate the scientific and technological research efforts of public institutions and private industry and to collect and maintain data on the development and utilization of scientific and technological research capabilities. The universities set forth in § 2.2-2220 shall be the principal leading universities in the research institutes.

14. Pledge or otherwise encumber all or any of the revenues or receipts of the Authority as security for all or any of the obligations of the Authority.

15. Receive, administer, and market any interest in patents, copyrights and materials that were potentially patentable or copyrightable developed by or for state agencies, public institutions of higher education and political subdivisions of the Commonwealth. The Authority shall return to the agency, institution or political subdivision any revenue in excess of its administrative and marketing costs. When general funds are used to develop the patent or copyright or material that was potentially patentable or copyrightable, any state agency, except a public institution of higher education in Virginia, shall return any revenues it receives from the Authority to the general fund unless the Governor authorizes a percentage of the net royalties to be shared with the developer of the patented, copyrighted, or potentially patentable or copyrightable property.

16. Develop the Commonwealth Research and Technology Strategic Roadmap, pursuant to § 2.2-2221.2 for the Commonwealth to use to identify research areas worthy of institutional focus and Commonwealth investment in order to promote commercialization and economic development efforts in the Commonwealth.

17. Foster innovative partnerships and relationships among the Commonwealth, the Commonwealth's state institutions of higher education, the private sector, federal labs, and not-for-profit organizations to improve research and development commercialization efforts.

18. Receive and review annual reports from state institutions of higher education regarding the progress of projects funded through the Commonwealth Research Initiative or the Commonwealth Research and Commercialization Fund. The Authority shall develop guidelines, methodologies, and criteria for the reports. The Authority shall aggregate the reports and submit an annual omnibus report on the status of research and development initiatives in the Commonwealth to the Governor and the chairmen of the Senate Finance Committee, the House Appropriations Committee, the Senate Committee on General Laws and Technology, the House Committee on Science and Technology, and the Joint Commission on Technology and Science.

19. In consultation with the Secretary of Technology, develop guidelines for the application, review, and award of funds from the Commonwealth Research Commercialization Fund pursuant to § 2.2-2233.1. These guidelines shall address, at a minimum, the application process and shall give special emphasis to fostering collaboration between institutions of higher education and partnerships between institutions of higher education and business and industry.

20. Exclusively, or with any other person, form and otherwise develop, own, operate, govern, and otherwise direct the disposition of assets of, or any combination thereof, separate legal entities, on any such terms and conditions and in any such manner as may be determined by the Board, provided that such separate legal entities shall be formed solely for the purpose of managing and administering any assets disposed of by the Authority. These legal entities may include limited liability companies, limited partnerships, charitable foundations, real estate holding companies, investment holding companies, nonstock corporations, and benefit corporations. Any entities created by the Authority shall be operated under the governance of the Authority. The Board shall be provided with quarterly performance reports for all governed entities. The articles of incorporation, partnership, or organization for these entities shall provide that, upon dissolution, the assets of the entities that are owned on behalf of the Commonwealth shall be transferred to the Authority. The legal entity shall ensure that the economic benefits attributable to the income and property rights arising from any transactions in which the entity is involved are allocated on a basis that is equitable in the reasonable business judgment of the Board, with due account being given to the interest of the citizens of the Commonwealth and the needs of the formed entity. No legal entity shall be deemed to be a state or governmental agency, advisory agency, or public body or instrumentality. No director, officer, or employee of any such entity shall be deemed to be an officer or employee for purposes of the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.). Notwithstanding the foregoing, the Auditor of Public Accounts or his legally authorized representatives shall annually audit the financial accounts of the Authority and any such entity, provided that the working papers and records of the Auditor of Public Accounts relating to such audits shall not be subject to the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

21. Do all acts and things necessary or convenient to carry out the powers granted to it by law.

1984, c. 782, § 9-254; 1985, c. 502; 2001, c. 844; 2009, cc. 325, 810; 2010, c. 630; 2011, cc. 816, 874; 2015, cc. 490, 685, 687.



§ 2.2-2221.01. Designation of staff of Center for Innovative Technology

The Board of the Authority may designate the President and staff of the Center for Innovative Technology to carry out the day-to-day operations and activities of the Authority and to perform such other duties as may be directed by the Board.

2008, cc. 70, 610.



§ 2.2-2221.1. Reporting and transparency requirement for the Center for Innovative Technology

A. The president of the Center for Innovative Technology shall report annually to the Joint Commission on Technology and Science, created pursuant to § 30-85, regarding a review of the Center's initiatives and projects, its work plan for the year and the expected results therefrom, and an overview of the results that it has achieved to date, to assist the Commission in its effort to stimulate, encourage, and promote the development of technology and science in the Commonwealth and sound public policies related thereto.

B. No later than July 15 of each year, the Innovation and Entrepreneurship Investment Authority shall provide to the Chairmen of the House Appropriations and Senate Finance Committees, the Secretary of Technology, and the Director of the Department of Planning and Budget a report of its operating plan for each year of the biennium. Within three months after the end of the fiscal year, the Center shall submit to the same persons a detailed expenditure report for the concluded fiscal year. Both reports shall be prepared in the format as approved by the Director of the Department of Planning and Budget and include, but not be limited to, the following:

1. All planned and actual revenue and expenditures along with funding sources, including state, federal, and other revenue sources, of both the Innovation and Entrepreneurship Investment Authority and the Center for Innovative Technology;

2. A listing of the salaries, bonuses, and benefits of all employees of the Innovation and Entrepreneurship Investment Authority and the Center for Innovative Technology;

3. By program, total grants made and investments awarded for each grant and investment program, to include the Commonwealth Research Commercialization Fund;

4. By program, the projected economic impact on the Commonwealth and recoveries of previous grants or investments and sales of equity positions; and

5. Cash balances by funding source, and report, by program, available, committed, and projected expenditures of all cash balances.

C. The president of the Center for Innovative Technology shall report quarterly to the Center's board of directors, the Chairmen of the House Appropriations and Senate Finance Committees, the Secretary of Technology, and the Director of the Department of Planning and Budget in a format approved by the Board the following:

1. The quarterly financial performance, determined by comparing the budgeted and actual revenues and expenditures with planned revenues and expenditures for the fiscal year;

2. All investments and grants executed compared with projected investment closings and the return on prior investments and grants including all gains and losses; and

3. The financial and programmatic performance of all operating entities owned by the Center.

D. The president of the Center for Innovative Technology shall provide an annual report describing key programs and their economic performance for the Commonwealth in a format understandable by the citizens of the Commonwealth and available on the Center's website.

2001, c. 57, § 9-254.1; 2015, cc. 685, 687.



§ 2.2-2221.2. Commonwealth Research and Technology Strategic Roadmap

A. The Authority shall develop the Commonwealth Research and Technology Strategic Roadmap (the Roadmap), a comprehensive research and technology strategic roadmap for the Commonwealth to identify research areas worthy of economic development and institutional focus. The goal of the Roadmap shall be to develop a cohesive and comprehensive framework through which to encourage collaboration between the Commonwealth's institutions of higher education, private sector industries, and economic development entities in order to focus on the complete life cycle of research, development, and commercialization. The framework shall serve as a means to (i) identify the Commonwealth's key industry sectors in which investments in technology should be made by the Commonwealth, which may include but are not limited to the fields of energy, conservation, environment, microelectronics, robotics and unmanned vehicle systems, advanced shipbuilding, or lifespan biology and medicine, (ii) identify basic and applied research opportunities in these sectors that exhibit commercial promise, (iii) encourage commercialization and economic development activities in the Commonwealth in these sectors, and (iv) help ensure that investments in basic and applied research are made prudently in focused areas for projects with significant potential for commercialization and economic growth in the Commonwealth. In developing the Roadmap, the Authority shall:

1. Review the strategic plan for each research university in the Commonwealth to identify common themes;

2. Catalog the Commonwealth's assets in order to identify the areas of research and development in which the Commonwealth has a great likelihood of excelling in applied research and commercialization;

3. Make recommendations for the alignment of research and development and economic growth in the Commonwealth, identifying the industry sectors in which the Commonwealth should focus its research, development, investment, and economic development efforts;

4. Establish a process for maintaining an inventory of the Commonwealth's current research and development endeavors in both the public and private sector that can be used to attract research and commercialization excellence in the Commonwealth;

5. Make recommendations to the Six-Year Capital Outlay Plan Advisory Committee established pursuant to § 2.2-1516 regarding capital construction needs at state institutions of higher education necessary to excel in basic and applied research in identified industry sectors; and

6. Develop a policy regarding the ownership and licensing of intellectual property developed through the use of awards from the Commonwealth Research Commercialization Fund.

B. In developing the Roadmap, the Authority shall solicit feedback from the Research and Technology Investment Advisory Committee; public and private institutions of higher education in the Commonwealth; federal research and development assets in the Commonwealth including but not limited to NASA Langley Research Center, the Naval Surface Warfare Center, Dahlgren Division, and the Thomas Jefferson National Accelerator Facility (Jefferson Lab); regional technology councils in the Commonwealth; and the private sector.

C. The Authority shall review and update the Roadmap at least once every three years.

D. The Authority shall submit the Roadmap, and any subsequent updates, to the Governor and the chairmen of the Senate Finance Committee, the House Appropriations Committee, the Senate Committee on General Laws and Technology, the House Committee on Science and Technology, and the Joint Commission on Technology and Science.

2011, cc. 816, 874.



§ 2.2-2222. Form, terms, execution and sale of bonds; use of proceeds; interim receipts or temporary bonds; lost or destroyed bonds; faith and credit of state and political subdivisions not pledged; expenses

The bonds of each issue shall be dated, shall bear interest at such rates as shall be fixed by the Authority, shall mature at such time not exceeding forty years from their date as may be determined by the Authority, and may be made redeemable before maturity, at the option of the Authority, at such price or prices and under such terms and conditions as may be fixed by the Authority prior to the issuance of the bonds. The Authority shall determine the form of bonds and their manner of execution, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at any bank or trust company within or without the Commonwealth. The bonds shall be signed by the chairman or vice-chairman of the Authority, or if so authorized by the Authority, shall bear his facsimile signature, and the official seal of the Authority, or, if so authorized by the Authority, a facsimile signature thereof shall be impressed or imprinted thereon and attested by the secretary or any assistant secretary of the Authority, or, if so authorized by the Authority, with the facsimile signature of such secretary or assistant secretary. Any coupons attached to bonds issued by the Authority shall bear the signature of the chairman or vice-chairman of the Authority or a facsimile thereof. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery and any bonds may bear the facsimile signature of, or may be signed by, such persons as at the actual time of the execution of such bonds shall be the proper officers to sign such bonds although at the date of such bonds such persons may not have been such officers. The bonds may be issued in coupon or in registered form, or both, as the Authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. The Authority may sell such bonds in such manner, either at public or private sale, and for such price, as it may determine will best effect the purposes of this article.

The proceeds of the bonds of each issue shall be used solely for the purposes, and in furtherance of the powers, of the Authority as may be provided in the resolution authorizing the issuance of such bonds or in the trust agreement authorized by § 2.2-2223 securing the bonds.

In addition to the above powers, the Authority may issue interim receipts or temporary bonds as provided in § 15.2-2616 and to execute and deliver new bonds in place of bonds mutilated, lost or destroyed, as provided in § 15.2-2621.

No obligation of the Authority shall be deemed to constitute a debt, or pledge of the faith and credit, of the Commonwealth or of any political subdivision thereof, but shall be payable solely from the revenue and other funds of the Authority pledged thereto. All such obligations shall contain on the face thereof a statement to the effect that the Commonwealth, political subdivisions thereof and the Authority shall not be obligated to pay the same or the interest thereon except from revenues and other funds of the Authority pledged thereto, and that neither the faith and credit nor the taxing power of the Commonwealth or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligations.

All expenses incurred in carrying out the provisions of this article shall be payable solely from funds provided under the provisions of this article and no liability shall be incurred by the Authority beyond the extent to which moneys have been provided under the provisions of this article.

1984, c. 782, § 9-255; 2001, c. 844.



§ 2.2-2223. Trust agreement securing bonds

In the discretion of the Authority any bonds issued under the provisions of this article may be secured by a trust agreement by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the Commonwealth. The trust agreement or the resolution providing for the issuance of the bonds may (i) pledge or assign the revenues to be received and provide for the mortgage of any project or property or any part thereof and (ii) contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the acquisition of property and the planning, development, acquisition, construction, rehabilitation, establishment, improvement, extension, enlargement, maintenance, repair, operation and insurance of the project in connection with which the bonds have been authorized, the rates and fees to be charged, the custody, safeguarding and application of all moneys, and conditions or limitations with respect to the issuance of additional bonds. It shall be lawful for any bank or trust company incorporated under the laws of the Commonwealth which may act as depository of the proceeds of bonds or of revenue to furnish the indemnifying bonds or to pledge the securities required by the Authority. Any trust agreement may set forth the rights of action by bondholders. In addition to the foregoing, any trust agreement or resolution may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of the trust agreement or resolution may be treated as a part of the cost of the operation of the project or projects.

1984, c. 782, § 9-256; 2001, c. 844.



§ 2.2-2224. Moneys received deemed trust funds

All moneys received pursuant to the authority of this article, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this article. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as a trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to the regulations as this article and the resolution or trust agreement may provide.

1984, c. 782, § 9-257; 2001, c. 844.



§ 2.2-2225. Proceedings by bondholder or trustee to enforce rights

Any holder of bonds issued under the provisions of this article or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by the trust agreement or the resolution authorizing the issuance of such bonds, may either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the Commonwealth or granted hereunder or under the trust agreement or resolution, and may enforce and compel the performance of all duties required by this article or by the trust agreement or resolution to be performed by the Authority or by any officer thereof, including the fixing, charging, and collecting of rates, rentals, and other charges.

1984, c. 782, § 9-258; 2001, c. 844.



§ 2.2-2226. Bonds made securities for investment and deposit

Bonds issued by the Authority under the provisions of this article shall be securities in which all public officers and public bodies of the Commonwealth and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations of the Commonwealth is now or may be authorized by law.

1984, c. 782, § 9-259; 2001, c. 844.



§ 2.2-2227. Revenue refunding bonds; bonds for refunding and for cost of additional projects

The Authority may provide for the issuance of revenue refunding bonds of the Authority for the purpose of refunding any bonds then outstanding that have been issued under the provisions of this article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of the bonds, and, if deemed advisable by the Authority, for the additional purpose of constructing improvements, extensions, or enlargements of the project or projects in connection with which the bonds to be refunded shall have been issued. The Authority may provide by resolution for the issuance of its revenue bonds for the combined purpose of (i) refunding any bonds then outstanding which shall have been issued under the provisions of this article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of the bonds, and (ii) paying all or any part of the cost of any additional project or any portion thereof. The issuance of the bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the Authority in respect of the same shall be governed by the provisions of this article insofar as they may be applicable.

1984, c. 782, § 9-260; 2001, c. 844.



§ 2.2-2228. Grants or loans of public or private funds

The Authority may accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both or otherwise, to accomplish, in whole or in part, any of the purposes of this article. All federal moneys accepted under this section shall be accepted and expended by the Authority upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and all state moneys accepted under this section shall be accepted and expended by the Authority upon such terms and conditions as are prescribed by the Commonwealth.

1984, c. 782, § 9-261; 2001, c. 844.



§ 2.2-2229. Moneys of Authority; examination of books by the Auditor of Public Accounts

All moneys of the Authority, from whatever source derived, shall be paid to the treasurer of the Authority. Such moneys shall be deposited in the first instance by the treasurer in one or more banks or trust companies, in one or more special accounts. All banks and trust companies are authorized to give such security for such deposits, if required by the Authority. The moneys in such accounts shall be paid out on the warrant or other order of the treasurer of the Authority or of other persons as the Authority may authorize to execute such warrants or orders. The Auditor of Public Accounts or his legally authorized representatives, shall examine the accounts and books of the Authority.

1984, c. 782, § 9-265; 2001, c. 844.



§ 2.2-2230. Exemption from taxes or assessments

The exercise of the powers granted by this article shall be in all respects for the benefit of the people of the Commonwealth, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of projects by the Authority and the undertaking of activities in furtherance of the purpose of the Authority constitute the performance of essential governmental functions, the Authority shall not be required to pay any taxes or assessments upon any project or any property acquired or used by the Authority under the provisions of this article or upon the income therefrom, including sales and use taxes on tangible personal property used in the operations of the Authority, and any bonds issued under the provisions of this article, their transfer and the income therefrom (including any profit made on the sale thereof) shall at all times be free from state and local taxation. The exemption granted in this section shall not be construed to extend to persons conducting on the premises of a facility businesses for which local or state taxes would otherwise be required.

1984, c. 782, § 9-262; 2001, c. 844.



§ 2.2-2231. Exemption of Authority from personnel and procurement procedures

The provisions of the Virginia Personnel Act (§ 2.2-2900 et seq.) of and the Virginia Public Procurement Act (§ 2.2-4300 et seq.) of this title shall not apply to the Authority in the exercise of any power conferred under this article.

1984, c. 782, § 9-264; 2001, c. 844.



§ 2.2-2232. Auxiliaries

A. The Governor may provide for the formation of a nonstock corporation to carry out the purpose of this article. The board of directors of the nonstock corporation shall consist of the fifteen members of the Board of the Authority. The articles of incorporation of the nonstock corporation shall provide that upon dissolution the net assets of the corporation shall be transferred to the Commonwealth. The nonstock corporation shall ensure that the economic benefits attributable to the income and property rights arising from any transactions in which the nonstock corporation is involved are allocated on a basis that is equitable in the reasonable business judgment of the board of directors, with due account being given to the interest of the citizens of the Commonwealth and the needs of the nonstock corporation. Any such nonstock corporation shall not be deemed to be a state or governmental agency, advisory agency, public body or agency or instrumentality for purposes of Chapters 8 (§ 2.2-800 et seq.), 18 (§ 2.2-1800 et seq.), 24 (§ 2.2-2400 et seq.), 29 (§ 2.2-2900 et seq.), 31 (§ 2.2-3100 et seq.), 37 (§ 2.2-3700 et seq.), 38 (§ 2.2-3800 et seq.), 43 (§ 2.2-4300 et seq.), 44 (§ 2.2-4400 et seq.), 45 (§ 2.2-4500 et seq.), 46 (§ 2.2-4600 et seq.), and 47 (§ 2.2-4700 et seq.) of this title, Chapter 14 (§ 30-130 et seq.) of Title 30 or Chapter 1 (§ 51.1-124.1 et seq.) of Title 51.1. No director, officer or employee of any such nonstock corporation or entity be shall deemed to be an officer or employee for purposes of Chapter 31 (§ 2.2-3100 et seq.) of this title. Notwithstanding the foregoing, the Auditor of Public Accounts, or his legally authorized representatives, shall annually audit the financial accounts of the Authority and any such nonstock corporation entity, provided that the working papers and files of the Auditor of Public Accounts relating to such audits shall not be subject to the provisions of The Freedom of Information Act (§ 2.2-3700 et seq.).

B. Notwithstanding the provisions of subsection A, as an entity receiving state funds, any such nonstock corporation shall be subject to periodic external review either (i) under the provisions of the Legislative Program Review and Evaluation Act (§ 30-64 et seq.) or (ii) by an entity appointed for that purpose by the Governor. Any such nonstock corporation shall be deemed to be an institution of higher education within the meaning of §§ 23-3.1 and 23-9.2, but only for the limited purposes therein stated.

1984, c. 782, § 9-263; 1987, Sp. Sess., c. 1; 1993, c. 967; 2001, c. 844.



§ 2.2-2233. Advanced Communications Assistance Fund created; purposes

A. From such funds as may be appropriated by the General Assembly and any gifts, grants, or donations from public or private sources, there is created in the state treasury a special nonreverting, permanent fund, to be known as the Advanced Communications Assistance Fund ("the Fund"), to be administered by the Authority. The Fund shall be established on the books of the Comptroller. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund at the end of each fiscal year, including interest thereon, shall not revert to the general fund but shall remain in the Fund. Expenditures and disbursements from the Fund, which may consist of grants or loans, shall be made by the State Treasurer on warrants issued by the Comptroller upon written request bearing the signature of the chairman or the vice-chairman of the Authority, or, if so authorized by the Authority, bearing his facsimile signature, and the official seal of the Authority.

B. Moneys in the Fund shall be used solely for the purpose of helping underserved localities in the Commonwealth take full advantage of advanced communications services. Loans or grants from the Fund shall be used in underserved localities for (i) the internal communication needs of such localities, which may include but are not limited to fiber-optic, satellite, and wireless communications networks, or (ii) help in financing the costs of planning, designing, purchasing, leasing, installing, or maintaining dark fiber to the extent permitted in § 15.2-1500.

C. For purposes of this section:

"Dark fiber" means fiber optic cable that is not lighted by lasers or other electronic equipment.

"Underserved locality" means a locality wherein advanced communication services are not readily and generally available from three or more nonaffiliated certificated local exchange companies.

1999, c. 924, § 9-265.1; 2001, c. 844.



§ 2.2-2233.1. Commonwealth Research Commercialization Fund; continued; purposes; report

A. For purposes of this section:

"Guidelines" means guidelines developed in consultation with the Secretary of Technology and published by the Authority regarding the administration of the Commonwealth Research Commercialization Fund.

"Qualified research and technologies" means research programs or technologies identified in the Commonwealth Research and Technology Strategic Roadmap as areas of focus for technology investment in the Commonwealth, which may include but are not limited to the fields of energy, conservation, environment, microelectronics, robotics and unmanned vehicle systems, advanced shipbuilding, or lifespan biology and medicine.

"Qualifying institution" means (i) a public or private institution of higher education in the Commonwealth or its associated intellectual property foundation that adopts a policy regarding the ownership, protection, assignment, and use of intellectual property pursuant to § 23-4.3 or (ii) a federal research facility located in the Commonwealth.

"SBIR" means the Small Business Innovation Research Program authorized under 15 U.S.C. § 638.

"STTR" means the Small Business Technology Transfer Program authorized under 15 U.S.C. § 638.

B. From such funds as may be appropriated by the General Assembly and any gifts, grants, or donations from public or private sources, there is created in the state treasury a special nonreverting, permanent fund, to be known as the Commonwealth Research Commercialization Fund (the Fund), to be administered by the Authority pursuant to the guidelines. The Fund shall be established on the books of the Comptroller. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund at the end of each fiscal year, including interest thereon, shall not revert to the general fund but shall remain in the Fund. Expenditures and disbursements from the Fund, which may consist of grants or loans, shall be made by the State Treasurer on warrants issued by the Comptroller upon written request bearing the signature of the chairman or the vice-chairman of the Authority, or, if so authorized by the Authority, bearing his facsimile signature, and the official seal of the Authority.

C. Awards from the Fund shall be made by the Authority, pursuant to the guidelines and upon the recommendation of the Research and Technology Investment Advisory Committee. Awards from the Fund shall only be made to applications that further the goals set forth in the Commonwealth Research and Technology Strategic Roadmap.

D. Awards from the Fund may be granted for the following programs:

1. For fiscal years beginning with a Fund balance of less than $7 million, an SBIR matching funds program for Virginia-based technology businesses. Businesses meeting the following criteria shall be eligible to apply for an award:

a. The applicant has received a Phase I SBIR award from the National Institute of Health targeted at the development of qualified research or technologies;

b. The applicant employs fewer than 12 full-time employees;

c. At least 51 percent of the applicant's employees reside in Virginia; and

d. At least 51 percent of the applicant's property is located in Virginia.

The length of time that a business has been incorporated shall have no bearing on an applicant's eligibility for an award. Applicants shall be eligible for matching grants of up to $50,000 of the Phase I award. All applicants shall be required to submit a commercialization plan with their application.

2. For fiscal years beginning with a Fund balance of $7 million or greater, an SBIR and STTR matching funds program for Virginia-based technology businesses. Businesses meeting the following criteria shall be eligible to apply for an award:

a. The applicant has received an SBIR or STTR award targeted at the development of qualified research or technologies;

b. The applicant employs fewer than 12 full-time employees;

c. At least 51 percent of the applicant's employees reside in Virginia; and

d. At least 51 percent of the applicant's property is located in Virginia.

The length of time that a business has been incorporated shall have no bearing on an applicant's eligibility for an award. Applicants shall be eligible for matching grants of up to $100,000 for Phase I awards and up to $500,000 for Phase II awards. All applicants shall be required to submit a commercialization plan with their application.

3. A matching funds program to assist qualifying institutions and other research institutions in leveraging federal and private funds designated for the commercialization of qualified research or technologies. The chairman of the Authority is authorized to issue letters of financial commitment to assist applicants in leveraging federal and private funds.

4. A commercialization program to incentivize the commercialization of a product or service related to a qualifying technology. An eligible applicant shall have operations in the Commonwealth, and the project proposed by the applicant shall:

a. Commercialize a product or service related to a qualifying technology;

b. Have a demonstrable economic development benefit to the Commonwealth;

c. Match the award, on at least a one-to-one basis, from other available funds, including funds from an institution of higher education collaborating on the project; and

d. Have a reasonable probability of enhancing the Commonwealth's national and global competiveness.

Priority shall be given to those applications that propose projects that (i) are collaborative between private and nonprofit entities, public or private agencies, and qualifying institutions or research institutions; (ii) project a short time to commercialization, although transformative projects with a longer projected time to commercialization shall not be discounted; (iii) have active third-party equity holders; (iv) have technology and management in place that are likely to successfully bring the product or service to the marketplace; or (v) are from applicants who have a history of successful projects funded by the Fund. The length of time that a business has been incorporated shall have no bearing on an applicant's eligibility for an award.

5. An eminent researcher recruitment program to acquire and enhance research superiority at public qualifying institutions. For purposes of applications pursuant to this subdivision, the applicant shall be a state institution of higher education. In order to qualify for an award, the applicant shall:

a. Demonstrate that the researcher being recruited would create research superiority at the institution;

b. Demonstrate that the institution making the application has sufficient technology transfer processes and other research capabilities in place to meet the needs of the researcher being recruited;

c. Involve a private sector partner with business operations in the Commonwealth;

d. Demonstrate that the research conducted by the researcher is in a qualifying technology; and

e. Match the award, on at least a one-to-one basis, with 50 percent of the match from the applicant and 50 percent of the match from the private sector partner.

E. Any application for an award from the Fund shall include a strategic plan that, at a minimum, identifies (i) how the proposed project fits into the Commonwealth Research and Technology Strategic Roadmap, (ii) other funds that may be reasonably expected from other sources as a result of an award from the Fund, (iii) the potential for commercialization of the research or technology underlying the application, and (iv) opportunities for public and private collaboration.

F. No award shall be made from the Fund until a performance agreement or memorandum of understanding is agreed to by the Authority and the recipient of the award memorializing the terms and conditions of the award. Such agreement or memorandum of understanding shall set forth any conditions for receipt of the award, any dates certain for the completion of certain acts by the recipient, and provisions for the repayment of any award, including the rate of interest to be charged if any, if the recipient does not meet the terms of the agreement. In the event that an award is to be made over a multi-year period, the performance agreement or memorandum of understanding shall establish certain benchmarks or performance standards against which to measure the interim success of the project before additional funds are disbursed from the Fund.

G. The chairman of the Authority shall provide the Governor and the General Assembly with an annual report to include a detailed list of awards and loans committed, the amount of each approved award or loan, a description of the approved proposals, and the amount of federal or private matching funds anticipated where applicable, a statement concerning how the approved proposals further the goals of the Commonwealth Research and Technology Strategic Roadmap, and an assessment of the effectiveness of the Fund.

H. Administrative expenses related to implementing the guidelines and review process may be reimbursed from the Fund.

2003, c. 362; 2008, cc. 63, 527; 2009, cc. 243, 325, 810, 853; 2011, cc. 816, 874; 2015, c. 490.



§ 2.2-2233.2. Repealed

Repealed by Acts 2011, cc. 816 and 874, cl. 5, effective April 6, 2011.



§ 2.2-2234. Short title; declaration of public purpose; Authority created

A. This article shall be known and may be cited as the "Virginia Economic Development Partnership Act."

B. The General Assembly has determined that there exists in the Commonwealth a need to encourage, stimulate and support the development and expansion of the economy of the Commonwealth through economic development.

C. To achieve the objective of subsection B, there is created a political subdivision of the Commonwealth to be known as the Virginia Economic Development Partnership Authority. The Authority's exercise of powers and duties conferred by this article shall be deemed the performance of an essential governmental function and matters of public necessity for which public moneys may be spent and private property acquired.

1995, c. 638, §§ 2.1-548.26, 2.1-548.28; 2001, c. 844.



§ 2.2-2235. Board of directors; members and officers; Chief Executive Officer

The Authority shall be governed by a board of directors consisting of the Lieutenant Governor, the Secretary of Agriculture and Forestry, the Secretary of Commerce and Trade, the Secretary of Finance, the Secretary of Technology, and the Chancellor of the Virginia Community College System, or their designees, serving as ex officio, voting members, and 18 members to be appointed as follows: (i) one from each congressional district in the Commonwealth and one citizen at large, appointed by the Governor, subject to confirmation by the General Assembly; (ii) four citizens at large appointed by the Speaker of the House; and (iii) two citizens at large appointed by the Senate Committee on Rules. The six citizens appointed by the General Assembly shall reside in regions of the Commonwealth that have a higher unemployment rate than that of the statewide average unemployment rate as reported by the Virginia Employment Commission for the preceding four years from the date of appointment. Ex officio members of the Board shall serve terms coincident with their terms of office. Four of the 12 directors initially appointed by the Governor shall be appointed for terms of two and one-half years, three for terms of four and one-half years, and five for terms of six and one-half years, from the effective date of their appointment; and thereafter the terms of members of the Board shall be six years. No member shall be eligible to serve more than two terms; however, after the expiration of the term of a member appointed to serve three years or less, two additional terms may be served if appointed thereto. Any appointment to fill a vacancy shall be for the unexpired term. A person appointed to fill a vacancy may be appointed to serve two additional terms. Members of the Board shall receive their expenses and shall be compensated at the rate provided in § 2.2-2104 for each day spent on the business of the Board.

The Board shall elect from its membership a chairman and a vice-chairman, and shall also elect a secretary and a treasurer, who need not be members of the Board, and may also elect other subordinate officers, who need not be members of the Board. The Board may also form committees and advisory councils, which may include representatives who are not members of the Board, to undertake more extensive study and discussion of the issues before the Board.

A majority of the Board shall constitute a quorum for the transaction of the Authority's business, and no vacancy in the membership shall impair the right of a quorum to exercise the rights and perform all duties of the Authority.

The Board shall appoint the chief executive officer of the Authority, who shall not be a member of the Board, whose title shall be President and Chief Executive Officer and may be referred to as the President or as the Chief Executive Officer, and who shall serve at the pleasure of the Board and carry out such of the powers and duties conferred upon him by the Board.

1995, c. 638, § 2.1-548.31; 2001, c. 844; 2005, c. 900; 2008, c. 787; 2009, cc. 374, 569; 2010, cc. 101, 869; 2012, cc. 47, 259.



§ 2.2-2236. Powers and duties of the Chief Executive Officer

The Chief Executive Officer shall employ or retain such agents or employees subordinate to the Chief Executive Officer as may be necessary to fulfill the duties of the Authority conferred upon the Chief Executive Officer, subject to the Board's approval. Employees of the Authority shall be eligible for membership in the Virginia Retirement System and participation in all of the health and related insurance and other benefits, including premium conversion and flexible benefits, available to state employees as provided by law. The Chief Executive Officer shall also exercise such of the powers and duties relating to the direction of the Commonwealth's economic development efforts conferred upon the Authority as may be delegated to him by the Board, including powers and duties involving the exercise of discretion. The Chief Executive Officer shall also exercise and perform such other powers and duties as may be lawfully delegated to him or as may be conferred or imposed upon him by law.

1995, c. 638, § 2.1-548.32; 1996, cc. 590, 598; 1998, c. 359; 2001, c. 844; 2010, c. 869.



§ 2.2-2237. Powers of Authority

The Authority is granted all powers necessary or convenient for the carrying out of its statutory purposes, including, but not limited to, the power to:

1. Sue and be sued, implead and be impleaded, complain and defend in all courts;

2. Adopt, use, and alter at will a common seal;

3. Acquire, purchase, hold, use, lease or otherwise dispose of any property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the Authority, and to lease as lessee, any property, real, personal or mixed, tangible or intangible, or any interest therein, at such annual rental and on such terms and conditions as may be determined by the Board and to lease as lessor to any person, any property, real, personal or mixed, tangible or intangible, or any interest therein, at any time acquired by the Authority, whether wholly or partially completed, at such annual rental and on such terms and conditions as may be determined by the Board and to sell, transfer or convey any property, real, personal or mixed, tangible or intangible, or any interest therein, at any time acquired or held by the Authority on such terms and conditions as may be determined by the Board, provided that the terms of any conveyance or lease of real property shall be subject to the prior written approval of the Governor;

4. Fix, alter, charge and collect rates, rentals, fees, and other charges for the use of property of, the sale of products of, or services rendered by the Authority at rates to be determined by it for the purpose of providing for the payment of the expenses of the Authority;

5. Make and enter into all contracts and agreements necessary or incidental to the performance of its duties, the furtherance of its purposes, and the execution of its powers under this article, including agreements with any person or federal agency;

6. Employ, at its discretion, consultants, researchers, architects, engineers, accountants, financial experts, investment bankers, superintendents, managers and such other employees and agents as may be necessary, and to fix their compensation to be payable from funds made available to the Authority. The Authority may hire employees within and without the Commonwealth and the United States without regard to whether such employees are citizens of the Commonwealth. Legal services for the Authority shall be provided by the Attorney General in accordance with Chapter 5 (§ 2.2-500 et seq.) of this title;

7. Receive and accept from any federal or private agency, foundation, corporation, association or person, grants or other aid to be expended in accomplishing the objectives of the Authority, and receive and accept from the Commonwealth or any state, and any municipality, county or other political subdivision thereof or from any other source, aid or contributions of either money, property, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions may be made. All federal moneys accepted under this section shall be accepted and expended by the Authority upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and all state moneys accepted under this section shall be expended by the Authority upon such terms and conditions as are prescribed by the Commonwealth;

8. Render advice and assistance and to provide services to state agencies, local and regional economic development entities, private firms, and other persons providing services or facilities for economic development in Virginia;

9. Develop, undertake, and provide programs, alone or in conjunction with any person, for economic research, industrial development research, and all other research that might lead to improvements in economic development in Virginia;

10. Adopt, alter, and repeal bylaws, rules, and regulations governing the manner in which its business shall be transacted and the manner in which the powers of the Authority shall be exercised and its duties performed;

11. Do all acts and things necessary or convenient to carry out the powers granted to it by law, and perform any act or carry out any function not inconsistent with state law that may be useful in carrying out the provisions of this article; and

12. Administer any program established under the Virginia Jobs Investment Program described in § 2.2-2240.3.

1995, c. 638, §§ 2.1-548.33, 2.1-548.34, 2.1-548.35; 2001, c. 844; 2014, cc. 41, 464.



§ 2.2-2238. Economic development services

A. It shall be the duty of the Authority to encourage, stimulate, and support the development and expansion of the economy of the Commonwealth. The Authority is charged with the following duties and responsibilities to:

1. See that there are prepared and carried out effective economic development marketing and promotional programs;

2. Make available, in conjunction and cooperation with localities, chambers of commerce, industrial authorities, and other public and private groups, to prospective new businesses basic information and pertinent factors of interest and concern to such businesses;

3. Formulate, promulgate, and advance programs throughout the Commonwealth for encouraging the location of new businesses in the Commonwealth and the retention and growth of existing businesses;

4. Encourage and solicit private sector involvement, support, and funding for economic development in the Commonwealth;

5. Encourage the coordination of the economic development efforts of public institutions, regions, communities, and private industry and collect and maintain data on the development and utilization of economic development capabilities;

6. Establish such offices within and without the Commonwealth that are necessary to the expansion and development of industries and trade;

7. Encourage the export of products and services from the Commonwealth to international markets;

8. Advise, upon request, the State Board for Community Colleges in designating technical training programs in Virginia's comprehensive community colleges for the Community College Incentive Scholarship Program pursuant to § 23-220.4; and

9. Offer a program for the issuance of export documentation for companies located in Virginia exporting goods and services if no federal agency or other regulatory body or issuing entity will provide export documentation in a form deemed necessary for international commerce.

B. The Authority shall prepare a specific plan annually that shall serve as the basis for marketing high unemployment areas of Virginia. This plan shall be submitted to the Governor and General Assembly annually on or before November 1 of each year. The report shall contain the plan and activities conducted by the Authority to market these high unemployment areas. The annual report shall be part of the report required by § 2.2-2242.

C. The Authority may develop a site and building assessment program to identify and assess the Commonwealth's industrial sites of at least 250 acres. In developing such a program, the Authority shall establish assessment guidelines and procedures for identification of industrial sites, esource requirements, and development oversight. The Authority shall invite participation by regional and industry stakeholders to assess potential sites, identify product shortfalls, and make recommendations to the Governor and General Assembly for marketing such sites, in alignment with the goals outlined in the Governor's economic development plan.

1995, c. 638, § 2.1-548.29; 1996, cc. 590, 598; 1997, cc. 437, 448; 1999, c. 542; 2001, cc. 483, 557, 844; 2004, cc. 650, 872; 2009, cc. 374, 569; 2015, c. 342.



§ 2.2-2238.1. Special economic development services in rural communities; strategic plan

A. In order to assist the rural communities of the Commonwealth, the Authority may develop a program for reviewing existing economic development programs of rural communities, upon request. The program shall include (i) a review and evaluation of existing industrial sites and infrastructure, including existing streets, water and sewer systems, electricity, natural gas and communications facilities that will provide high-speed or broadband Internet access to rural and underserved areas of the Commonwealth; (ii) an assessment of the existing workforce and the provision of information on state and federal programs such as tax incentives that may be available to local or prospective employers to assist in hiring and training in areas of high unemployment; (iii) assistance in identifying community resources and the type of industries that may benefit from locating in a community with such resources; and (iv) marketing assistance to help rural communities improve their visibility to expanding industries looking for new facilities.

B. The Authority, the Center for Rural Virginia, the Virginia Department of Housing and Community Development, the Virginia Resources Authority, the Department of Small Business and Supplier Diversity, the Virginia Tobacco Region Revitalization Commission, the Virginia Employment Commission, the Virginia Tourism Corporation, the Virginia Community College System, institutions of higher education within rural regions of the Commonwealth, and the Department of Agriculture and Consumer Services shall jointly develop and implement a rural economic development strategic plan that at a minimum addresses: (i) education, including pre-kindergarten, primary, secondary and post-graduate resources, and comprehensive workforce development programs, as they may pertain to the Workforce Innovation and Opportunity Act; (ii) infrastructure, including capital for water and sewer upgrading, waste management, law enforcement, housing, primary and secondary roads, and telecommunications; (iii) traditional industrial development and industry retention programs, including assistance in financing and in workforce training; (iv) recreational and cultural enhancement and related quality of life measures, including parks, civic centers, and theaters; (v) agribusiness incentives to promote the use of new technologies, and the exploration of new market opportunities; and (vi) a revolving loan fund or loan guarantee program to help start or expand entrepreneurial activities, especially small business activities in rural communities.

2001, c. 531, § 2.1-548.29:1; 2005, cc. 737, 797; 2006, c. 251; 2013, c. 482; 2015, cc. 275, 292.



§ 2.2-2239. Planning and research

It shall also be the duty of the Authority to:

1. Assist in the development of the comprehensive economic development strategy for the Commonwealth, starting the first year of each new gubernatorial administration, consistent with the provisions of Article 3 (§ 2.2-204 et seq.) of Chapter 2 of this title;

2. Report annually to the Governor on the status of the implementation of the comprehensive economic development strategy and recommend legislative and executive actions related to the implementation of the comprehensive economic development strategy; and

3. Conduct such studies and research, in collaboration with state agencies, universities, local and regional industrial authorities and organizations, and other persons within and without the Commonwealth, as the Board deems necessary, to assist in the development of the comprehensive economic strategy and the development of recommendations and advice on the improvement of economic development and related programs and strategies across the Commonwealth.

1995, c. 638, § 2.1-548.30; 2001, c. 844.



§ 2.2-2240. Nonstock corporation to assist economic development

The Board may establish nonprofit, nonstock corporations under Chapter 10 (§ 13.1-801 et seq.) of Title 13.1 as public instrumentalities exercising public and essential governmental functions, to assist the Board and the Authority in (i) promoting Virginia's economic development and tourism promotion efforts in the national and international corporate community; (ii) raising money in the corporate and nonprofit community to pay for advertising and promotion of the Commonwealth; (iii) raising nonstate dollars to complement state and local economic development activities; or (iv) conducting or undertaking other activities useful in carrying out the provisions of this article.

The board of directors of any such corporation shall be composed of the Chief Executive Officer of the Authority and eight members appointed by the Board of the Authority. However, any such corporation established to promote the tourism industry in the Commonwealth shall be composed of the Chief Executive Officer of the Authority, six members appointed by the Board of the Authority, and six members who represent the tourism industry appointed by the Governor. The terms of the members of any corporation established to promote the tourism industry in the Commonwealth appointed by the Governor shall be four years.

The Board shall require any such corporation to report to it at least annually on its activities.

1995, c. 638, § 2.1-548.43; 1996, cc. 590, 598; 2001, c. 844; 2010, c. 869.



§ 2.2-2240.1. Grants paid to the Authority to promote research, development, and commercialization of products

A. The General Assembly may appropriate grants to the Authority for use by a nonprofit, public benefit research institute that (i) conducts research and development for government agencies, commercial businesses, foundations, and other organizations and (ii) commercializes technology.

B. The Authority is hereby authorized to create a nonprofit, nonstock corporation to receive such grants and to oversee the administration of the payment of the grants. As a condition to the payment of any grants to the Authority under this section, the General Assembly may require that such nonprofit, nonstock corporation be created.

C. Notwithstanding the provisions of § 2.2-2240, the Board of Directors of the nonprofit, nonstock corporation shall consist of nine voting members as follows: (i) the president of the University of Virginia, or his designee, (ii) the president of Virginia Polytechnic Institute and State University, or his designee, (iii) the president of James Madison University, or his designee, (iv) the president (or the designee of such president) of Virginia Commonwealth University, Christopher Newport University, the University of Mary Washington, Radford University, Virginia State University, Norfolk State University, Old Dominion University, George Mason University, or Longwood University, as appointed by the Governor, with appointments to this position rotated equally among such universities, (v) one citizen member who shall have substantial experience in research and development in the fields of pharmaceuticals, engineering, energy, or similar sciences, appointed by the Governor, (vi) a representative of a nonprofit, public benefit research institute that has entered into a Memorandum of Agreement with the Commonwealth, (vii) the Secretary of Commerce and Trade, or his designee, (viii) the Secretary of Technology, or his designee, and (ix) a representative of a local government that has concluded a Memorandum of Agreement with such research institute. Citizen members appointed by the Governor shall serve for four-year terms, but no citizen member shall serve for more than two full successive terms. A vacancy for a citizen member shall be filled by the Governor for the unexpired term.

D. The Board is authorized to make grant payments only to those nonprofit, public benefit research institutes described in subsection A that have entered into a Memorandum of Agreement (MOA) with the Commonwealth. The MOA shall, at a minimum, (i) require the research institute to perform research, development, and commercialization activities that improve society and facilitate economic growth; (ii) require research to be conducted collaboratively with Virginia public and private institutions and that such collaborative research benefit the capabilities, facilities, and staff of all organizations involved; (iii) require the research institute to develop protocols for the commercialization efforts of the institute, including protocols addressing intellectual property rights; (iv) require the Board to evaluate fulfillment of key milestones for the research institute, which shall include but not be limited to milestones relating to job creation, research institute reinvestment goals, research proposals submissions, and royalties, and to annually evaluate the Commonwealth's investment in the research institute by reporting on the institute's progress in meeting such milestones; and (v) establish relationships and expectations between the research institutes and Virginia colleges and universities, including opportunities for principal investigators to serve as adjunct faculty and the creation of internships for students and postdoctoral appointees.

E. The maximum amount of grants awarded by the Board shall not exceed a total of $22 million per recipient through June 30, 2013.

F. The Board of any nonprofit, nonstock corporation created under this section shall be established in the executive branch of state government. The records of the corporation, its Board members, and employees that are deemed confidential or proprietary shall be exempt from disclosure pursuant to subdivision 3 of § 2.2-3705.6 of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

2007, c. 693.



§ 2.2-2240.2. Major Employment and Investment Project Site Planning Grant Fund established

A. There is hereby created in the state treasury a special nonreverting fund to be known as the MEI Site Planning Grant Fund, hereafter referred to as "the Fund," to be administered by the Authority. The Fund shall consist of such funds as may be appropriated by the General Assembly and any gifts, grants, or donations from public or private sources. The Fund shall be established on the books of the Comptroller. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Executive Director of the Authority.

B. Moneys in the Fund shall be used for the sole purpose of awarding grants on a competitive basis to political subdivisions to assist in the performance of site and site development work for prospective MEI projects, subject to the approval by the Governor. The Authority shall establish guidelines for awarding site planning grants that give consideration in order to (i) ensure geographical representation of awards, (ii) limit the amount of annual recipients, (iii) identify strategic targets and select sites that are compatible with the strategic targets, and (iv) promote regional revenue sharing.

C. For the purposes of this section:

"Local government" means the same as that term is defined in § 62.1-199.

"Major Employment and Investment project" or "MEI project" means the same as that term is defined in § 2.2-2260.

2010, cc. 487, 536.



§ 2.2-2240.3. Definitions; Virginia Jobs Investment Program and Fund; composition; general qualifications

A. As used in this section and §§ 2.2-2240.4, 2.2-2240.5, and 2.2-2240.6, unless the context requires a different meaning:

"Capital investment" means an investment in real property, personal property, or both, at a manufacturing or basic nonmanufacturing facility within the Commonwealth that is or may be capitalized by the company and that establishes or increases the productivity of the manufacturing facility, results in the utilization of a more advanced technology than is in use immediately prior to such investment, or both.

"Full-time employee" means a natural person employed for indefinite duration in a position requiring a minimum of either (i) 35 hours of the employee's time per week for the entire normal year, which "normal year" shall consist of at least 48 weeks, or (ii) 1,680 hours per year. Seasonal or temporary employees shall not qualify as new full-time employees under the Program.

"Fund" means the Virginia Jobs Investment Program Fund created in this section.

"Program" means the Virginia Jobs Investment Program created in this section.

B. There is hereby created the Virginia Jobs Investment Program to support private sector job creation by encouraging the expansion of existing Virginia businesses and the start-up of new business operations in Virginia. The Program shall support existing businesses and economic development prospects by offering funding to offset recruiting and training and retraining costs incurred by companies that are either creating new jobs or implementing technological upgrades and by providing assistance with workforce-related challenges and organizational development workshops.

C. The Program shall consist of the following component programs:

1. The Virginia New Jobs Program;

2. The Workforce Retraining Program; and

3. The Small Business New Jobs and Retraining Programs.

D. To be eligible for assistance under any of the component programs of the Program, a company shall:

1. Create or sustain employment for the Commonwealth in a basic sector industry or function, which would include businesses or functions that directly or indirectly derive more than 50 percent of their revenues from out-of-state sources, as determined by the Authority;

2. Pay a minimum entry-level wage rate per hour of at least 1.35 times the federal minimum wage. In areas that have an unemployment rate of one and one-half times the statewide average unemployment rate, the wage rate minimum may be waived by the Authority. Only full-time positions that qualify for benefits shall be eligible for assistance;

3. Meet such additional criteria as may be set forth by the Authority.

E. There is hereby established in the state treasury a special nonreverting fund to be known as the Virginia Jobs Investment Program Fund (the Fund). The Fund shall consist of any moneys appropriated thereto by the General Assembly from time to time and designated for the Fund. Any moneys deposited to or remaining in the Fund during or at the end of each fiscal year or biennium, including interest thereon, shall not revert to the general fund but shall remain in the Fund and be available for allocation under this article in ensuing fiscal years. Moneys in the Fund shall be used solely for grants to eligible businesses as permitted by the Program. The total amount of funds provided to eligible businesses under the Program for any year, shall not exceed the amount appropriated by the General Assembly to the Fund for such year, plus any carryover from previous years. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the President and Chief Executive Officer or his designee. The Fund shall be administered by the President and Chief Executive Officer.

2014, cc. 41, 464.



§ 2.2-2240.4. Virginia New Jobs Program

A. The Authority shall develop as a component of the Virginia Jobs Investment Program the Virginia New Jobs Program to support the expansion of existing Virginia companies and new facility locations involving competition with other states or countries.

B. In addition to the requirements of subsection D of § 2.2-2240.3 regarding company eligibility, to be eligible for assistance, an expansion of an existing company or a new company location shall (i) create a minimum of 25 net new jobs for full-time employees, (ii) make a capital investment of at least $1 million, and (iii) include Virginia in a current competition for the location of the project with at least one other state or country.

The Secretary of Commerce and Trade may waive these requirements but shall promptly provide written notice of any such waiver to the Chairmen of the Senate Finance and House Appropriations Committees, which notice shall include a justification for any waiver of these requirements.

2014, cc. 41, 464.



§ 2.2-2240.5. Workforce Retraining Program

A. The Authority shall develop as a component of the Virginia Jobs Investment Program the Workforce Retraining Program to provide consulting services and funding to assist companies and businesses with retraining their existing workforces to increase productivity.

B. In addition to the requirements of subsection D of § 2.2-2240.3 regarding company eligibility, to be eligible for assistance a company shall demonstrate that (i) it is undergoing integration of new technology into its production process, a change of product line in keeping with marketplace demands, or substantial change to its service delivery process that would require assimilation of new skills and technological capabilities by the firm's existing labor force and (ii) for each such integration of new technology, change of product, or substantial change to its service delivery process, (a) no less than 10 full-time employees are involved and (b) a minimum capital investment of $500,000 will be made within a 12-month period.

The Secretary of Commerce and Trade may waive these requirements but shall promptly provide written notice of any such waiver to the Chairmen of the Senate Finance and House Appropriations Committees, which notice shall include a justification for any waiver of these requirements.

2014, cc. 41, 464.



§ 2.2-2240.6. Small Business New Jobs and Retraining Programs

A. The Authority shall develop as a component of the Virginia Jobs Investment Program the Small Business New Jobs and Retraining Programs to support the establishment or expansion of Virginia's small businesses or to improve their efficiency through retraining.

B. In addition to the requirements of subsection D of § 2.2-2240.3 regarding company eligibility, to be eligible for assistance for new job creation a company shall create a minimum of five net new jobs for full-time employees and make a capital investment of at least $100,000. In addition to the requirements of subsection D of § 2.2-2240.3 regarding company eligibility, to be eligible for assistance for retraining a company shall demonstrate that (i) it is undergoing integration of new technology into its production process, a change of product line in keeping with marketplace demands, or substantial change to its service delivery process that would require assimilation of new skills and technological capabilities by the firm's existing labor force and (ii) for each such integration of new technology, change of product, or substantial change to its service delivery process, (a) no less than five full-time employees are involved and (b) a minimum capital investment of $50,000 will be made within a 12-month period.

The Secretary of Commerce and Trade may waive these requirements but shall promptly provide written notice of any such waiver to the Chairmen of the Senate Finance and House Appropriations Committees, which notice shall include a justification for any waiver of these requirements.

2014, cc. 41, 464.



§ 2.2-2241. Moneys of Authority

All moneys of the Authority, from whatever source derived, shall be paid to the treasurer of the Authority. Such moneys shall be deposited in the first instance by the treasurer in one or more banks or trust companies, in one or more special accounts. All banks and trust companies are authorized to give such security for such deposits, if required by the Authority. The moneys in such accounts shall be paid out on the warrant or other orders of such persons as the Authority may authorize to execute such warrants or orders.

1995, c. 638, § 2.1-548.39; 2001, c. 844.



§ 2.2-2242. Forms of accounts and records; audit; annual report

The accounts and records of the Authority showing the receipt and disbursement of funds from whatever source derived shall be in a form prescribed by the Auditor of Public Accounts. The Auditor of Public Accounts or his legally authorized representatives, shall annually examine the accounts and books of the Authority.

The Authority shall submit an annual report to the Governor and General Assembly on or before November 1 of each year. Such report shall contain the audited annual financial statements of the Authority for the year ending the previous June 30.

The Authority shall submit a detailed annual operational plan and budget to the Secretary of Commerce and Trade and the Director of the Department of Planning and Budget by November 1. Notwithstanding other provisions of this article, the form and content of the operating plan and budget shall be determined by the Director of the Department of Planning and Budget and shall include information on salaries, expenditures, indebtedness and other information as determined by the Director of the Department of Planning and Budget.

1995, c. 638, § 2.1-548.40; 2001, c. 844; 2004, c. 650.



§ 2.2-2243. Exemptions from taxes or assessments

The exercise of the powers granted by this article shall be in all respects for the benefit of the people of the Commonwealth, for the increase of their commerce and prosperity, and for the improvement of their living conditions, and as the undertaking of activities in the furtherance of the purposes of the Authority constitutes the performance of essential governmental functions, the Authority shall not be required to pay any taxes or assessments upon any property acquired or used by the Authority under the provisions of this article or upon the income therefrom, including sales and use taxes on the tangible personal property used in the operations of the Authority. The exemption granted in this section shall not be construed to extend to persons conducting on the premises of any property of the Authority businesses for which local or state taxes would otherwise be required.

1995, c. 638, § 2.1-548.41; 2001, c. 844.



§ 2.2-2244. Exemption of Authority from personnel and procurement procedures

The provisions of the Virginia Personnel Act (§ 2.2-2900 et seq.) of and the Virginia Public Procurement Act (§ 2.2-4300 et seq.) of this title shall not apply to the Authority in the exercise of any power conferred under this article.

1995, c. 638, § 2.1-548.38; 2001, c. 844.



§ 2.2-2245. Appropriations by any government

Any government may make appropriations for the acquisition, construction, improvement, maintenance or operation of any property acquired, constructed, improved, maintained or operated by the Authority.

1995, c. 638, § 2.1-548.36; 2001, c. 844.



§ 2.2-2246. Conveyance, lease or transfer of property by a city or county to the Authority

Any city or county within the Commonwealth in order to provide for the construction, reconstruction, improvement, repair or management of any property, or in order to accomplish any of the purposes of this article may, with or without consideration or for a nominal consideration, lease, sell, convey or otherwise transfer to the Authority any real, personal or mixed property located within such city or county.

1995, c. 638, § 2.1-548.37; 2001, c. 844.



§ 2.2-2247. Repealed

Repealed by Acts 2003, cc. 981 and 1021.



§ 2.2-2260. Short title; definition

A. This article may be cited as Virginia Public Building Authority Act of 1981.

B. As used in this article, unless the context requires a different meaning:

"Construction" or "to construct" means acquisition and construction, all in such manner as may be deemed desirable.

"Cost" means as applied to a project financed under the provisions of this article, the sum total of all costs reasonable and necessary for carrying out all works and undertakings necessary or incident to accomplish a project, including, but not limited to the cost of all necessary developmental, planning and feasibility studies, surveys, plans and specifications, architectural, engineering, financial, legal or other special services, the cost of acquisition of land and any buildings and improvements thereon, including the discharge of any obligations of the vendor of such land, buildings or improvements, site preparation and development including demolition or removal of existing structures, construction, and reconstruction, furnishing of a project, the reasonable cost of financing incurred in the course of the development of a project, carrying charges during construction to the occupancy date, interest on bonds issued to finance a project to a date subsequent to the estimated date of completion of a project, necessary expenses incurred in connection with the initial occupancy of a project, the cost of reimbursing the Central Capital Planning Fund, established under § 2.2-1520, for payments made for pre-planning or detailed planning of all projects that have been approved for construction by the General Assembly, the funding of such funds and accounts as the Authority determines to be reasonable and necessary and the cost of such other items as the Authority determines to be reasonable and necessary.

"Fixtures" and "furnishings" means any fixtures, leasehold improvements, equipment, office furniture and furnishings whatsoever necessary or desirable for the use and occupancy of such project, and the terms "to furnish" and "furnishing" means the acquisition and installation of such fixtures, equipment and furnishings.

"Improvement" or "to improve" means extension, enlargement, improvement, and renovation, all in such manner as may be deemed desirable.

"Major Employment and Investment project" or "MEI project" means a high-impact regional economic development project in which a private entity is expected to make a capital investment in real and tangible personal property exceeding $250 million and create more than 400 new full-time jobs, and is expected to have a substantial direct and indirect economic impact on surrounding communities.

"Personal property" means all items of equipment, fixtures, and furnishings, including items affixed to real property.

"Project" means any structure, facility, personal property or undertaking that the Authority is authorized to finance, refinance, construct, improve, furnish, equip, maintain, acquire, or operate under the provisions of this article.

1981, c. 569, §§ 2.1-234.10, 2.1-234.11; 1992, c. 878; 1994, c. 823; 1996, c. 835; 1998, cc. 498, 504; 2000, cc. 67, 279; 2001, c. 844; 2008, Sp. Sess. I, cc. 1, 2; 2009, cc. 246, 311.



§ 2.2-2261. Virginia Public Building Authority created; purpose; membership; terms; expenses; staff

There is created a political subdivision of the Commonwealth to be known as the "Virginia Public Building Authority." The Authority is created for the purpose of constructing, improving, furnishing, maintaining, acquiring, financing, refinancing, and operating public buildings for the use of the Commonwealth (heretofore or hereafter constructed), state arsenals, armories, and military reserves, state institutions of every kind and character (heretofore and hereafter constructed), additions and improvements to land grant colleges, state colleges, universities and medical colleges, and the purchase of lands for rehabilitation purposes in connection with state institutions and for use of state colleges, and museum facilities for a trust instrumentality of the United States, and the purchase of lands for the development of public buildings that may be authorized by the General Assembly in the future, the acquisition of items of personal property for the use of the Commonwealth, the constructing, improving, maintaining, acquiring, financing, and refinancing of major information technology projects as defined in § 2.2-2006, the financing or refinancing of capital projects that benefit the Commonwealth and any of its agencies, authorities, boards, departments, instrumentalities, institutions, or regional or local authorities, the provision of financing on behalf of any of the Commonwealth's agencies, authorities, boards, departments, instrumentalities, institutions, or regional or local authorities or governments of land, buildings, infrastructure, and improvements for the benefit of an MEI project incentive package endorsed by the MEI Project Approval Commission created pursuant to § 30-309, and the financing or refinancing of reimbursements to localities or governmental entities of all or any portion of the Commonwealth's share of the costs for capital projects made pursuant to other applicable provisions of Virginia law, and the refinancing of (i) obligations issued by other state and local authorities or political subdivisions of the Commonwealth where such obligations are secured by a lease or other payment agreement with the Commonwealth or (ii) the Commonwealth's obligations under such leases or payment agreements, the purpose and intent of this article being to benefit the people of the Commonwealth by, among other things, increasing their commerce and prosperity.

The Authority shall be comprised of the State Treasurer or his designee, the State Comptroller, and five additional members appointed by the Governor, subject to confirmation by the General Assembly, who shall serve at the pleasure of the Governor. Unconfirmed appointments shall expire 30 days after the convening of the General Assembly. Members of the Authority shall be entitled to no compensation for their services as members, but shall be reimbursed for all reasonable and necessary expenses incurred in the discharge of their duties as provided in § 2.2-2825. The term of each member appointed by the Governor shall be five years.

Vacancies in the membership of the Authority shall be filled by appointment for the unexpired portion of the term. The Governor shall designate one member of the Authority as chairman who shall serve a two-year term. No member shall be eligible to serve more than two consecutive terms as chairman. The Department of the Treasury shall serve as staff to the Authority.

1981, c. 569, § 2.1-234.12; 1995, c. 841; 1998, cc. 498, 504; 2001, c. 844; 2002, cc. 501, 542; 2003, cc. 981, 1021; 2009, cc. 246, 311; 2011, cc. 691, 714.



§ 2.2-2262. Board of directors

The powers of the Authority shall be exercised by a governing body consisting of the members of the Authority acting as a board. The Board shall elect from its membership a vice-chairman, treasurer and secretary. The offices of secretary and treasurer may be combined. The Board may elect such other officers who need not be a member of the Board.

Four members shall constitute a quorum of the Board for the purpose of organizing the Authority, conducting its business, and for all other purposes. All actions shall be taken by vote of a majority of the members of the Board, unless Authority bylaws require a larger number.

The Board shall have full authority to manage the properties and business of the Authority, and to prescribe, amend, and repeal bylaws, rules, and regulations governing the manner in which the business of the Authority may be conducted, and the powers granted to it may be exercised. The Board may assign to the Treasury Board or the State Treasurer such powers and duties as it deems proper.

1981, c. 569, § 2.1-234.25; 1993, Sp. Sess., c. 1; 1996, c. 835; 1998, cc. 498, 504; 2001, c. 844.



§ 2.2-2263. Powers and duties of Authority; limitations

A. The Authority is granted all powers necessary or convenient for carrying out its purposes, including, but not limited to, the following powers to:

1. Have perpetual existence as a corporation.

2. Sue and be sued, implead and be impleaded, complain and defend in all courts.

3. Adopt, use, and alter at will a corporate seal.

4. Acquire, purchase, hold and use any property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the Authority; lease as lessee, with the approval of the Governor, any property, real, personal or mixed, or any interest therein for a term not exceeding 99 years at a nominal rental or at such annual rental as may be determined; with the approval of the Governor, lease as lessor to the Commonwealth and any city, county, town or other political subdivision, or any agency, department, or public body of the Commonwealth, or land grant college, any project at any time constructed by the Authority and any property, real, personal or mixed, tangible or intangible, or any interest therein, at any time acquired by the Authority, whether wholly or partially completed; with the approval of the Governor, sell, transfer and convey to the Commonwealth, any project at any time constructed by the Authority; and, with the approval of the Governor, sell, transfer and convey any property, real, personal or mixed, tangible or intangible, or any interest therein, at any time acquired by the Authority.

5. Acquire by purchase, lease, or otherwise, and construct, improve, furnish, maintain, repair, and operate projects.

6. Adopt bylaws for the management and regulation of its affairs.

7. Fix, alter, charge, and collect rates, rentals, and other charges for the use of the facilities of, or for the services rendered by, the Authority, or projects thereof, at reasonable rates to be determined by it for the purpose of providing for the payment of the expenses of the Authority, the construction, improvement, repair, furnishing, maintenance, and operation of its facilities and properties, the payment of the principal of and interest on its bonds, and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any such bonds.

8. Borrow money; make and issue bonds of the Authority and such bonds as the Authority may determine to issue for the purpose of refunding obligations previously issued by the Authority; secure the payment of all bonds, or any part thereof, by pledge or deed of trust of all or any of its revenues, rentals, and receipts; make such agreements with the purchasers or holders of such bonds or with others in connection with any such bonds, whether issued or to be issued, as the Authority deems advisable; and in general, provide for the security for the bonds and the rights of holders thereof.

The Authority shall submit an annual report to the Governor and General Assembly on or before November 1 of each year containing, at a minimum, the annual financial statements of the Authority for the year ending the preceding June 30.

9. Make contracts of every name and nature, and to execute all instruments necessary or convenient to carry out its business.

10. Borrow money and accept grants from, and enter into contracts, leases or other transactions with, any federal agency.

11. Have the power of eminent domain.

12. Pledge or otherwise encumber all or any of the revenues or receipts of the Authority as security for all or any of the bonds of the Authority.

13. Do all acts and things necessary or convenient to carry out the powers granted to it by law.

14. Acquire, by assignment from the Commonwealth or the Virginia Retirement System, all contracts, including those that are not completed, which involve constructing, improving, furnishing, maintaining, and operating the structures, facilities, or undertakings similar to those designated herein as projects.

15. Enter into contractual agreements with localities or governmental entities undertaking a capital project that benefits the Commonwealth for which the financing or refinancing of reimbursements of all or any portion of the Commonwealth's share of the costs of such project will be made pursuant to other applicable provisions of Virginia law.

16. Provide for the financing or assist in the financing by any of the Commonwealth's agencies, authorities, boards, departments, instrumentalities, institutions, or regional or local authorities or governments of land, buildings, infrastructure, and improvements for the benefit of an MEI project incentive package endorsed by the MEI Project Approval Commission created pursuant to § 30-309.

B. The Authority shall not undertake or finance or refinance any projects or MEI projects that are not specifically included in a bill or resolution passed by a majority of those elected to each house of the General Assembly, authorizing such projects or MEI projects or the reimbursement of all or any portion of the Commonwealth's share of the costs of such projects or MEI projects and, as to any project relating to a public institution of higher education in Virginia, not specifically designated by the board of visitors of that institution as a project to be undertaken by the Authority.

C. Except as otherwise provided by law, when projects are to be constructed, improved, furnished, maintained, repaired or operated for the use of any department of the Commonwealth, no plans or specifications therefor shall be presented for quotations or bids until the plans and specifications have been submitted to and approved by the Department of General Services and any other department of the Commonwealth having any jurisdiction over the projects, so that the project will conform to standards established by such departments.

1981, c. 569, § 2.1-234.13; 1984, c. 734; 1985, c. 146; 1987, cc. 11, 616; 1988, cc. 23, 731, 761, 830; 1990, cc. 815, 876; 1991, c. 656; 1992, c. 878; 1993, Sp. Sess., c. 1; 1994, c. 823; 1995, c. 841; 1996, c. 835; 1998, cc. 498, 504; 2000, cc. 67, 279; 2001, c. 844; 2002, cc. 501, 542; 2004, c. 650; 2009, cc. 246, 311.



§ 2.2-2264. Revenue bonds generally

The Authority may, with the consent of the Governor, provide for the issuance of revenue bonds of the Authority for the purpose of paying all or any part of the cost of any one or more projects or portions thereof. The principal of and the interest on such bonds shall be payable solely from the funds provided in this article for such payment. Any bonds of the Authority issued pursuant to this article shall not constitute a debt of the Commonwealth, or any political subdivision thereof other than the Authority, and shall so state on their face. Neither the members of the Authority nor any person executing the bonds shall be liable personally by reason of the issuance thereof. The bonds of each issue shall be dated, shall bear interest, shall mature at such time not exceeding forty years from their date as determined by the Authority, and may be made redeemable before maturity, at the option of the Authority, at such price and under such terms and conditions as determined by the Authority, prior to the issuance of the bonds. The Authority shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denominations of the bonds and the places of payment of principal and interest, which may be at any bank or trust company within or without the Commonwealth. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons shall cease to be such officer before the delivery of the bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes as if he had remained in office until such delivery. The bonds may be issued in coupon or in registered form or both, as the Authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. The Authority may sell such bonds in a manner, either at public or private sale, and for such price as it determines will best effect the purposes of this article.

The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the projects for which such bonds shall have been issued, and shall be disbursed in the manner and under the restrictions, if any, the Authority may provide in the resolution authorizing the issuance of such bonds or in the trust agreement securing the bonds. If the proceeds of the bonds of any issue, by error of estimates or otherwise, is less than the cost, additional bonds may be issued to provide the amount of such deficit, and, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds, shall be deemed to be entitled to payment from the same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue shall exceed such cost, the surplus shall be deposited to the credit of the sinking fund for such bonds, or may be applied to the payment of the cost of any additional projects.

Prior to the preparation of definitive bonds, the Authority may, under like restrictions issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Authority may also provide for the replacement of any bonds that shall become mutilated or shall be destroyed or lost. Bonds may be issued under the provisions of this article without obtaining the consent of any department, division, commission, board, bureau or agency of the Commonwealth, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things that are specifically required by this article.

1981, c. 569, § 2.1-234.14; 1998, cc. 498, 504; 2001, c. 844.



§ 2.2-2265. Trust agreement securing bonds

In the discretion of the Authority any bonds issued under the provisions of this article may be secured by a trust agreement by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the Commonwealth. The trust agreement or the resolution providing for the issuance of the bonds may pledge or assign the revenues to be received, but shall not convey or mortgage any project or any part thereof. The trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the acquisition of property and the acquisition, construction, establishment, improvement, extension, enlargement, maintenance, repair, operation and insurance of the project in connection with which the bonds have been authorized, the rates and fees to be charged, the custody, safeguarding and application of all moneys, and conditions or limitations with respect to the issuance of additional bonds. It shall be lawful for any bank or trust company incorporated under the laws of the Commonwealth which may act as depository of the proceeds of bonds or of revenues to furnish the indemnifying bonds or to pledge the securities required by the Authority. Any such trust agreement may set forth the rights of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Authority deems reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of a trust agreement or resolution may be treated as a part of the cost of the operation of the project.

1981, c. 569, § 2.1-234.15; 2001, c. 844.



§ 2.2-2266. Rents, fees and charges for financing or refinancing, services or use of facilities; use and disposition of revenues

The Authority may fix, revise, charge, and collect rates, fees, and other charges for the financing or refinancing of, the use of or for the services and facilities furnished by each project and the different parts thereof, and to contract with any agency, commission, political subdivision or other entity desiring the use of any part thereof, and to fix the terms, conditions, rents, and rates of charges for such use or financing or refinancing. Such rates, fees, and other charges shall be fixed and adjusted so that revenues of the Authority, together with any other available funds, will be sufficient at all times to pay (i) the cost of maintaining, repairing and operating such project and (ii) the principal of and the interest on the related bonds as they become due and payable, and to create reserves for such purposes. Such rates, fees, and other charges shall not be subject to supervision or regulation by any other commission, board, bureau, or agency of the Commonwealth. The revenues derived from the project in connection with which the bonds have been issued, except such part thereof as may be necessary to pay the cost of maintenance, repair and operation and to provide such reserves therefor as may be provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the bonds, shall be set aside at such regular intervals as may be provided in the resolution or trust agreement in a sinking fund which is pledged to, and charged with, the payment of the principal of and the interest on such bonds as they become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made, the revenues or other moneys so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the Authority. The use and disposition of moneys to the credit of such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of the bonds or of the trust agreement. Except as may otherwise be provided in the resolution or trust agreement, such sinking fund shall be a fund for all such bonds without distinction or priority of one over another.

1981, c. 569, § 2.1-234.16; 1998, cc. 498, 504; 2001, c. 844.



§ 2.2-2267. Moneys received deemed trust funds

All moneys received pursuant to the authority of this article, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this article. The resolution authorizing the bonds of any issue or the trust agreement securing the bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys are deposited shall act as a trustee of the moneys and shall hold and apply the same for the purposes hereof, subject to the regulations as this article and the resolution or trust agreement may provide.

1981, c. 569, § 2.1-234.17; 2001, c. 844.



§ 2.2-2268. Proceedings by bondholder or trustee to enforce rights

Any holder of bonds issued under the provisions of this article or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by the trust agreement or the resolution authorizing the issuance of the bonds, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the Commonwealth or granted hereunder or under the trust agreement or resolution, and may enforce and compel the performance of all duties required by this article or by the trust agreement or resolution to be performed by the Authority or by any officer thereof, including the fixing, charging, and collecting of rates, fees, and other charges.

1981, c. 569, § 2.1-234.18; 2001, c. 844.



§ 2.2-2269. Bonds made securities for investment and deposit

Bonds issued by the Authority under the provisions of this article shall be securities in which all public officers and public bodies of the Commonwealth and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations of the Commonwealth is now or may be authorized by law.

1981, c. 569, § 2.1-234.19; 2001, c. 844.



§ 2.2-2270. Revenue refunding bonds; bonds for refunding and for cost of additional projects

The Authority may provide for the issuance of revenue refunding bonds of the Authority for the purpose of refunding any obligations then outstanding which have been issued under the provisions of this article or by other state and local authorities or political subdivisions of the Commonwealth where such obligations are secured by a lease or other payment agreement with the Commonwealth, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of the obligations, and, if deemed advisable by the Authority, for the additional purpose of constructing improvements, extensions, or enlargements of the project in connection with which the obligations to be refunded have been issued. The Authority may provide by resolution for the issuance of its revenue obligations for the combined purpose of (i) refunding any obligations then outstanding that have been issued under the provisions of this article or by other state and local authorities or political subdivisions of the Commonwealth where such obligations are secured by a lease or other payment agreement with the Commonwealth, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations, and (ii) paying all or any part of the cost of any additional project or any portion thereof. The issuance of the bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the Authority shall be governed by the provisions of this article insofar as they may be applicable.

1981, c. 569, § 2.1-234.20; 1998, cc. 498, 504; 2001, c. 844; 2002, cc. 501, 542.



§ 2.2-2271. Grants or loans of public or private funds

The Authority may accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, including proceeds of the Authority's bonds, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of this article. All federal moneys accepted under this section shall be accepted and expended by the Authority upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and all state moneys accepted under this section shall be accepted and expended by the Authority upon such terms and conditions as are prescribed by the Commonwealth.

1981, c. 569, § 2.1-234.23; 1998, cc. 498, 504; 2001, c. 844.



§ 2.2-2272. Moneys of Authority; audit

All moneys of the Authority, from whatever source derived, shall be paid to the treasurer of the Authority. Such moneys shall be deposited in the first instance by the treasurer in one or more banks or trust companies, in one or more special accounts, and each of such special accounts shall be continuously secured by a pledge of direct obligations of the United States or of the Commonwealth, having an aggregate market value, exclusive of accrued interest, at all times at least equal to the balance on deposit in such account. Such securities shall either be deposited with the treasurer or be held by a trustee or agent satisfactory to the Authority. All banks and trust companies are authorized to give such security for such deposits. The moneys in such accounts shall be paid out on the warrant or other order of the treasurer of the Authority, or of such other persons as the Authority may authorize to execute such warrants or orders.

The Auditor of Public Accounts or his legally authorized representatives may examine the accounts and books of the Authority, including its receipts, disbursements, contracts, leases, sinking funds, investments, and any other matters relating to its finances, operation and affairs.

1981, c. 569, § 2.1-234.26; 2001, c. 844.



§ 2.2-2273. Contracts, leases and other arrangements

A. In connection with the operation of a facility owned or controlled by the Authority, the Authority may enter into contracts, leases, and other arrangements with any person (i) granting the privilege of using or improving the facility or any portion or facility thereof or space therein consistent with the purposes of this article; (ii) conferring the privilege of supplying goods, commodities, things, services, or facilities at the facility; (iii) making available services to be furnished by the Authority or its agents at the facility; and (iv) providing for the payment therefor.

In each case the Authority may establish the terms and conditions and fix the charges, rentals, or fee for the privilege or service, which shall be reasonable and uniform for the same class of privilege or service at each facility and shall be established with due regard to the property and improvements used and the expenses of operation to the Authority.

B. Except as may be limited by the terms and conditions of any grant, loan or agreement authorized by § 2.2-2271, the Authority may by contract, lease, or other arrangements, upon a consideration fixed by it, grant to any qualified person, for a term not to exceed thirty years, the privilege of operating, as agent of the Authority or otherwise, any facility owned or controlled by the Authority; provided that no person shall be granted any authority to operate a facility other than as a public facility or to enter into any contracts, leases, or other arrangements in connection with the operation of the facility that the Authority might not have undertaken under subsection A.

C. In connection with a project leased to or financed or refinanced for a trust instrumentality of the United States where payments or contributions by the Commonwealth and any political subdivision, together with amounts pursuant to an agreement with such trust instrumentality to pay rent or other amounts, are sufficient to pay the principal of and interest on the Authority's bonds issued to finance or refinance such project, the Authority may agree that such trust instrumentality shall assume all responsibility for the acquisition, construction, operation, maintenance, and repair of the project and may further agree that when the principal of all such bonds of the Authority and the interest thereon have been paid in full or provision made therefor satisfactory to the Authority, the trust instrumentality may acquire the Authority's interest in such project without payment of additional consideration.

1981, c. 569, § 2.1-234.21; 1990, c. 815; 1998, cc. 498, 504; 2001, c. 844.



§ 2.2-2274. Resolutions, rules and regulations, etc

The Authority may adopt, amend, and repeal such reasonable resolutions, rules, regulations, and orders as it deems necessary for the management, government, and use of any facility owned by it or under its control. No rule, regulation, order, or standard prescribed by the Authority shall be inconsistent with, or contrary to, any law of the Commonwealth or act of the Congress of the United States or any regulation adopted or standard established pursuant thereto. The Authority shall keep on file at the principal office of the Authority for public inspection a copy of all its rules and regulations.

1981, c. 569, § 2.1-234.22; 2001, c. 844.



§ 2.2-2275. Competition in award of contracts; contractors to give surety; terms of contracts

If any project or any portion thereof or any improvement thereof shall be constructed, or furnished pursuant to a contract and the estimated cost thereof exceeds $10,000, such contract with the Authority shall be awarded to the lowest responsible bidder after advertisement for bids. The Authority may make rules and regulations for the submission of bids and the construction, furnishing, or improvement of any project or portion thereof to be owned by the Authority, the Commonwealth or any agency, institution, or department thereof. No contract shall be entered into by the Authority for construction, furnishing, or improvement of any project, or portion thereof, or for the purchase of materials, unless the contractor gives an undertaking with a sufficient surety approved by the Authority, and in an amount fixed by the Authority in accordance with § 2.2-4337, for the faithful performance of the contract. Such contract shall be accompanied by an additional bond for the protection of those who furnish labor and material or rental equipment for such amount and subject to the same terms and conditions as established by the Authority in accordance with § 2.2-4337. All construction contracts shall provide, among other things, that the person or corporation entering into such contract with the Authority will pay for all materials furnished, rental equipment used and services rendered for the performance of the contract, and that any person or corporation furnishing such materials, rental equipment or rendering such services may maintain an action to recover for the same against the obligor in the undertaking as though such person or corporation was named therein, provided the action is brought within one year after the time the cause of action accrued. The additional bond shall be conditioned upon the prompt payment of actual equipment rentals and shall not be conditioned upon or guarantee payment of equipment rentals, all or any part of which, directly or indirectly, apply on the purchase price of such equipment under the terms of a bailment lease or conditional sales contract or by any other arrangement by which title to the equipment will be transferred to the contractor and the rentals form any part of the consideration.

Subject to the foregoing, the Authority may, but without intending by this provision to limit any powers of the Authority, enter into and carry out such contracts, or establish or comply with such rules and regulations concerning labor and materials to rental equipment and other related matters in connection with any project, or portion thereof, as the Authority deems desirable.

1981, c. 569, § 2.1-234.27; 1998, cc. 498, 504; 2001, c. 844.



§ 2.2-2276. Eminent domain; right of entry

The Authority is vested with the power of eminent domain and may exercise it for the purposes set forth in this article. If the owner, lessee, or occupier of any property to be condemned or otherwise acquired refuses to remove his property therefrom or give up possession, the Authority may proceed to obtain possession in any manner provided by law.

1981, c. 569, § 2.1-234.28; 2001, c. 844.



§ 2.2-2277. Jurisdiction of suits against Authority; service of process

The Circuit Court of the City of Richmond shall have exclusive jurisdiction of any suit brought in Virginia against the Authority, and process in any such suit shall be served either on the State Treasurer or the chairman of the Authority.

1993, Sp. Sess., c. 1, § 2.1-234.28:1; 2001, c. 844.



§ 2.2-2278. Exemption from taxes or assessments

The exercise of the powers granted by this article shall be in all respects for the benefit of the people of the Commonwealth, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of projects by the Authority constitutes the performance of essential governmental functions, the Authority shall not be required to pay any taxes or assessments upon any project or any property acquired or used by the Authority under the provisions of this article or upon the income therefrom, and any bonds issued under the provisions of this article, their transfer and the income therefrom (including any profit made on the sale thereof), shall at all times be free from taxation within the Commonwealth. The exemption granted in this section shall not be construed to extend to persons conducting on the premises of a facility businesses for which local or state taxes would otherwise be required.

1981, c. 569, § 2.1-234.24; 2001, c. 844.



§ 2.2-2279. Short title; definitions

A. This article shall be known and may be cited as the "Virginia Small Business Financing Act."

B. As used in this article, unless the context requires a different meaning:

"Business enterprise" means any (i) industry for the manufacturing, processing, assembling, storing, warehousing, servicing, distributing, or selling of any products of agriculture, mining, or industry or professional services; (ii) commercial enterprise making sales or providing services to industries described in clause (i); (iii) enterprise for research and development, including but not limited to scientific laboratories; (iv) not-for-profit entity operating in the Commonwealth; (v) entity acquiring, constructing, improving, maintaining, or operating a qualified transportation facility under the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.); (vi) entity acquiring, constructing, improving, maintaining, or operating a qualified energy project; (vii) entity acquiring, constructing, improving, maintaining, or operating a qualified pollution control project; or (viii) other business as will be in furtherance of the public purposes of this article.

"Cost," as applied to the eligible business, means the cost of construction; the cost of acquisition of all lands, structures, rights-of-way, franchises, easements and other property rights and interests; the cost of demolishing, removing, rehabilitating or relocating any buildings or structures on lands acquired, including the cost of acquiring any such lands to which such buildings or structures may be moved, rehabilitated or relocated; the cost of all labor, materials, machinery and equipment, financing charges, letter of credit or other credit enhancement fees, insurance premiums, interest on all bonds prior to and during construction or acquisition and, if deemed advisable by the Authority, for a period not exceeding one year after completion of such construction or acquisition, cost of engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues, commissions, guaranty fees, other expenses necessary or incident to determining the feasibility or practicality of constructing, financing or operating a project of an eligible business; administrative expenses, provisions for working capital, reserves for interest and for extensions, enlargements, additions, improvements and replacements, and such other expenses as may be necessary or incidental to the construction or acquisition of a project of an eligible business or the financing of such construction, acquisition or expansion and the placing of a project of an eligible business in operation. Any obligation or expense incurred by the Commonwealth or any agency thereof, with the approval of the Authority for studies, surveys, borings, preparation of plans and specifications or other work or materials in connection with the construction or acquisition of a project of an eligible business may be regarded as a part of the cost of a project of an eligible business and may be reimbursed to the Commonwealth or any agency thereof out of the proceeds of the bonds issued therefor.

"Eligible business" means any person engaged in one or more business enterprises in the Commonwealth that satisfies one or more of the following requirements: (i) is a for-profit enterprise that (a) has received $10 million or less in annual gross income under generally accepted accounting principles for each of its last three fiscal years or lesser time period if it has been in existence less than three years, (b) has fewer than 250 employees, (c) has a net worth of $2 million or less, (d) exists for the sole purpose of developing or operating a qualified transportation facility under the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.), (e) exists for the primary purpose of developing or operating a qualified energy project, (f) is required by state or federal law to develop or operate a qualified pollution control project, or (g) meets such other satisfactory requirements as the Board shall determine from time to time if it finds and determines such person is in need of its assistance or (ii) is a not-for-profit entity granted tax-exempt status under § 501(c)(3) of the Internal Revenue Code and operating in the Commonwealth.

"Federal Act" means the Small Business Investment Act of 1958, 15 U.S.C. § 661 et seq., as amended from time to time.

"Indenture" means any trust agreement, deed of trust, mortgage or other security agreement under which bonds authorized pursuant to this article shall be issued or secured.

"Internal Revenue Code" means the federal Internal Revenue Code of 1986, as amended.

"Lender" means any federal- or state-chartered bank, federal land bank, production credit association, bank for cooperatives, federal- or state-chartered savings institution, building and loan association, small business investment company or any other financial institution qualified within the Commonwealth to originate and service loans, including but not limited to insurance companies, credit unions, investment banking or brokerage companies and mortgage loan companies.

"Loan" means any lease, loan agreement or sales contract as hereinafter defined:

(i) "Lease" means any lease containing an option to purchase the project or projects of the eligible business being financed for a nominal sum upon payment in full, or provision thereof, of all bonds issued in connection with the eligible business and all interest thereon and principal of and premium, if any, thereon and all other expenses in connection therewith.

(ii) "Loan agreement" means an agreement providing for a loan of proceeds from the sale and issuance of bonds by the Authority or by a lender with which the Authority has contracted to loan such proceeds to one or more contracting parties to be used to pay the cost of one or more projects of an eligible business and providing for the repayment of such loan including but not limited to all interest thereon, and principal of and premium, if any, thereon and all other expenses in connection therewith, by such contracting party or parties and which may provide for such loans to be secured or evidenced by one or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties, delivered to the Authority or to a trustee under an indenture pursuant to which the bonds were issued.

(iii) "Sales contract" means a contract providing for the sale of one or more projects of an eligible business to one or more contracting parties and includes but is not limited to a contract providing for payment of the purchase price including but not limited to all interest thereon, and principal of and premium, if any, thereon and all other expenses in connection therewith, in one or more installments. If the sales contract permits title to a project being sold to an eligible business to pass to such contracting party or parties prior to payment in full of the entire purchase price, it also shall provide for such contracting party or parties to deliver to the Authority or to the trustee under the indenture pursuant to which the bonds were issued, one or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties providing for timely payments of the purchase price thereof.

"Municipality" means any county or incorporated city or town in the Commonwealth.

"Preferred lender" means a bank that is subject to continuing supervision and examination by state or federal chartering, licensing, or similar regulatory authority satisfactory to the Authority and that meets the eligibility requirements established by the Authority.

"Qualified energy project" means a solar-powered or wind-powered electricity generation facility located in the Commonwealth on premises owned or leased by an eligible customer-generator, as defined in § 56-594, the electricity generated from which is sold exclusively to the eligible customer-generator under a power purchase agreement used to provide third party financing of the costs of such a renewable generation facility (third party power purchase agreement) pursuant to a pilot program established under Chapter 382 of the Acts of Assembly of 2013 .

"Qualified pollution control project" means environmental pollution control and prevention equipment certified by the business enterprise or eligible business as being needed to comply with the federal Clean Air Act (42 U.S.C. § 7401 et seq.), the federal Clean Water Act (33 U.S.C. § 1251 et seq.), or the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.).

"Revenues" means any and all fees, rates, rentals, profits and receipts collected by, payable to, or otherwise derived by, the Authority, and all other moneys and income of whatsoever kind or character collected by, payable to, or otherwise derived by, the Authority in connection with loans to any eligible business in furtherance of the purposes of this article.

"Statewide Development Company" means the corporation chartered under this article for purposes of qualification as a state development company as such term is defined in the Federal Act.

1984, c. 749, §§ 9-197, 9-199; 1996, c. 77; 2001, c. 844; 2003, c. 339; 2008, c. 744; 2009, c. 565; 2014, c. 732.



§ 2.2-2280. Declaration of public purpose; Authority created

A. The General Assembly finds and determines that (i) there exists in the Commonwealth a need to assist small and other eligible businesses in the Commonwealth in obtaining financing for new business or in the expansion of existing business in order to promote and develop industrial development and to further the long-term economic development of the Commonwealth through the improvement of its tax base and the promotion of employment and (ii) it is necessary to create a governmental body to provide financial assistance to small and other eligible businesses in the Commonwealth by providing loans, guarantees, insurance and other assistance to small and other eligible businesses, thereby encouraging the investment of private capital in small and other eligible businesses in the Commonwealth. The creation of this governmental body to assist in such matters is essential to the industrial development of the Commonwealth. In making these determinations, the General Assembly has considered and affirmatively expresses its policy to assist small and other eligible businesses in Virginia, acknowledging that this determination has and will affect competition.

It is further declared that all of the foregoing are public purposes and that the activities of the Authority will serve a public purpose in that they will promote industry, develop trade and increase employment opportunities for the benefit of the inhabitants of the Commonwealth, either through the increase of commerce or through the promotion of safety, health, welfare, convenience or prosperity; and that the necessity of enacting the provisions herein set forth is in the public interest and is so declared as a matter of express legislative determination.

B. The Virginia Small Business Financing Authority is created, with such powers and duties as are set forth in this article, as a public body corporate and as a political subdivision of the Commonwealth. All powers, rights and duties conferred by this article or other provisions of law upon the Authority shall be exercised by the Board.

1984, c. 749, § 9-201; 2001, c. 844; 2009, c. 565.



§ 2.2-2281. Construction of article

Nothing contained in this article shall be construed as a restriction or limitation upon any powers that the Authority might otherwise have under any other law of the Commonwealth, and this article supersedes all other laws in conflict herewith and is cumulative to such powers. Insofar as the provisions of this article are inconsistent with the provisions of any other law, the provisions of this article shall be controlling and the powers conferred by this article shall be regarded as supplemental and additional to powers conferred by any other laws. No proceedings, notice or approval shall be required for the issuance of any bonds or any instrument or the security therefor, except as provided in this article.

The provisions of this article shall be liberally construed to accomplish the purposes of this article.

1984, c. 749, § 9-200; 2001, c. 844.



§ 2.2-2282. Board of directors; membership; terms, compensation and expenses; chairman, vice-chairman, secretary and treasurer; quorum; staff

A. The Board shall consist of the State Treasurer or his designee, the Director of the Department of Small Business and Supplier Diversity, and nine members who are not employees of the Commonwealth or of any political subdivision thereof who shall be appointed by the Governor and who shall have such small business experience as he deems necessary or desirable. The appointment of members of the Board by the Governor shall be subject to confirmation by the General Assembly. All members of the Board shall be residents of the Commonwealth and shall have full voting privileges. Appointments shall be for terms of four years, except that appointments to fill vacancies shall be made for the unexpired terms. No member appointed by the Governor shall serve more than two complete terms in succession. The members of the Board shall receive no salaries but shall be paid travel and other expenses incurred to attend meetings or while otherwise engaged in the discharge of their duties, all as may be deemed appropriate by the Board.

B. The Governor shall appoint one member as chairman for a two-year term. No member shall be eligible to serve more than two consecutive terms as chairman. Five members of the Board shall constitute a quorum for the transaction of all business of the Authority. The Board shall elect one member from the group of nine members appointed by the Governor as vice-chairman who shall exercise the powers of the chairman in the absence of the chairman. The Board shall elect a secretary and a treasurer, or a secretary-treasurer, who need not be members of the Board and who shall continue to hold such office until their respective successors are elected. The Department of Small Business and Supplier Diversity of the Commonwealth shall serve as staff to the Authority.

1984, c. 749, § 9-202; 1987, c. 688; 1991, c. 190; 1996, cc. 589, 599; 2001, c. 844; 2004, c. 239; 2011, cc. 691, 714; 2013, c. 482.



§ 2.2-2283. Meetings of the Board

Board meetings shall be held at the call of the chairman or whenever any four members so request. In any event, the Board shall meet as necessary to attend to the business of the Authority.

1984, c. 749, § 9-203; 1990, c. 387; 2001, c. 844.



§ 2.2-2284. Executive Director; appointment; duties

The Director of the Department of Small Business and Supplier Diversity shall appoint the Executive Director of the Authority. The Executive Director shall administer, manage and direct the affairs and activities of the Authority in accordance with the policies and under the control and the direction of the Board and the Director of the Department of Small Business and Supplier Diversity. Except as otherwise stated in this article, the Executive Director shall approve all accounts for allowable expenses for the Authority or of any employee or consultant or other person providing services to the Board, and for expenses incidental to the operation of the Authority subject to approval of the Director of the Department of Small Business and Supplier Diversity. The Executive Director shall maintain and be custodian of all books, documents and papers of or filed with the Authority, including but not limited to the minute book or journal of the Authority, and of its official seal. The Executive Director may cause copies to be made of all minutes and other records and documents of the Authority and may in the place and stead of the Secretary of the Authority give certificates under seal of the Authority to the effect that such copies are true copies, and all persons dealing with the Authority may rely on such certificates. The Executive Director also shall perform such other duties as prescribed by the Board in carrying out the purposes of this article.

1984, c. 749, § 9-204; 1990, c. 387; 1996, cc. 589, 599; 2001, c. 844; 2013, c. 482.



§ 2.2-2285. Powers of the Authority

The Authority is granted all powers necessary or appropriate to carry out and effectuate its purposes including, but not limited to, the following powers to:

1. Have perpetual existence as a public body corporate and as a political subdivision of the Commonwealth;

2. Adopt, amend, and repeal bylaws, rules and regulations not inconsistent with this article, to regulate its affairs and to carry into effect the powers and the purposes of the Authority and for the conduct of its business;

3. Sue and be sued in its name including but not limited to bringing actions pursuant to Article 6 (§ 15.2-2650 et seq.) of Chapter 26 of Title 15.2 to determine the validity of any issuance or proposed issuance of its bonds under this article and the legality and validity of all proceedings previously taken or proposed in a resolution of the Authority to be taken for the authorization, issuance, sale and delivery of such bonds and for the payment of the principal thereof and interest thereon;

4. Have an official seal and alter it at will;

5. Maintain an office at such place within the Commonwealth as it may designate;

6. Make and execute contracts and all other instruments necessary and convenient for the performance of its duties and the exercise of its powers under this article upon such terms and conditions it deems appropriate;

7. Employ office personnel, advisers, consultants, professionals and agents as may be necessary in its judgment, and to fix their compensation;

8. Procure insurance against any loss in connection with its property and other assets, including but not limited to loans in such amounts and from such insurers as it deems advisable;

9. Borrow money and issue bonds as provided by this article;

10. Procure insurance or guarantees from any public or private entities, including any department, agency or instrumentality of the United States of America, or, subject to the provisions of and to the extent moneys are available in the fund created by § 2.2-2290, insure or guarantee the payment of any bonds issued by the Authority, including the power to pay premiums on any such insurance or guarantees or other instruments of indebtedness;

11. Receive and accept from any source aid or contributions of money, property, labor or other things of value to be held, used and applied to carry out the purposes of this article (subject, however, to any conditions upon which grants or contributions are made) including, but not limited to gifts or grants from any department, agency or instrumentality of the United States;

12. Enter into agreements with any department, agency or instrumentality of the United States or of the Commonwealth and with lenders and enter into loans with contracting parties for the purpose of planning, regulating and providing for the financing or assisting in the financing of any eligible business or any project thereof;

13. Enter into contracts or agreements with lenders for the servicing and/or processing of loans;

14. Provide technical assistance to local industrial development authorities and to profit and nonprofit entities in the development or operation by, or assistance to, persons engaged in small business enterprises and distribute data and information concerning the encouragement and improvement of small business enterprises in the Commonwealth;

15. To the extent permitted in the proceedings pursuant to which the bonds of the Authority are issued, consent to any modification with respect to the rate of interest, time for, and payment of, any installment of principal or interest, or any other term of any contract, loan, sales contract, lease, indenture or agreement of any kind to which the Authority is a party;

16. To the extent permitted in the proceedings pursuant to which the bonds of the Authority are issued, enter into contracts with any lender containing provisions authorizing the lender to reduce the charges or fees, exclusive of loan payments, to persons unable to pay the regular schedule thereof when, by reason of other income or payment by any department, agency or instrumentality of the United States or the Commonwealth, the reduction can be made without jeopardizing the economic stability of the eligible business being financed;

17. Allocate any of its property to the insurance or guarantee fund established by § 2.2-2290 or to any other fund of the Authority, such property consisting of:

a. Moneys appropriated by the Commonwealth;

b. Premiums, fees and any other amounts received by the Authority with respect to financial assistance provided by the Authority;

c. Proceeds as designated by the Authority from the loan or other disposition of property held or acquired by the Authority;

d. Income from investments that were made by the Authority or on the behalf of the Authority from moneys in one or more of its funds; or

e. Any other moneys made available to the Authority consistent with this article;

18. Use any fund of the Authority for any and all expenses to be paid by the Authority including, but not limited to: (i) any and all expenses for administrative, legal, actuarial, and other services; (ii) all costs, charges, fees and expenses of the Authority relating to the authorizing, preparing, printing, selling, issuing, and insuring of bonds and the funding of reserves; and (iii) all expenses and costs relating to the guaranteeing, insuring or procurement of guarantees, insurance or other instruments providing credit or the enhancement of credit for the bonds;

19. Collect fees and charges the Authority determines to be reasonable in connection with its loans, insurance, guarantees, commitments and servicing thereof;

20. Sell, at public or private sale, with or without public bidding, any obligation held by the Authority;

21. Invest any funds not needed for immediate disbursement, including any funds held in reserve, in any obligations or securities that may be legally purchased by political subdivisions in the Commonwealth or as may be otherwise permitted by § 2.2-2305;

22. Administer the Private Activity Bonds program in Chapter 50 (§ 15.2-5000 et seq.) of Title 15.2 jointly with the Director of the Department of Housing and Community Development and the Virginia Housing Development Authority;

23. Create and establish such funds and accounts as may be necessary or desirable for its purposes;

24. Enter into agreements the purpose of which is to authorize lenders that have been designated as preferred lenders to undertake loan decisioning and processing functions and responsibilities with respect to certain Authority guaranteed loans without obtaining prior Authority approval. Under such agreements, the Authority will provide each preferred lender credit authority equal to an amount determined by the Authority, or an amount equal to the funds available for such guarantees, whichever is less, for the period designated in the allocation. The preferred lender's allocation of credit authority shall be increased only by written permission of the Authority and shall not be restored automatically by the receipt of payments on Authority loans; and

25. Take any action necessary or convenient for the exercise of the powers granted by this article or reasonably implied from them.

1984, c. 749, §§ 9-205, 9-228; 1995, c. 128; 2001, c. 844; 2003, c. 339; 2005, c. 624; 2008, cc. 445, 744.



§ 2.2-2286. Power to condemn

The Authority may condemn property in furtherance of its purposes; provided, that any such condemnation shall be approved by the governing body of the municipality having jurisdiction over the property so condemned. Any property condemned by the Authority shall not be sold or leased by the Authority unless the Authority, preceding the consummation of any such sale or lease, finds and determines that such sale or lease is in furtherance of, or incidental to, the main purposes of the Authority under this article or that such property is no longer needed in furtherance of, or incidental to, such purposes. Any exercise of the power to condemn as authorized by this section shall be in accordance with the provisions of Chapter 2 (§ 25.1-200 et seq.) of Title 25.1.

1984, c. 749, § 9-206; 2001, c. 844; 2003, c. 940.



§ 2.2-2287. Power to borrow money and issue bonds

The Authority may borrow money and issue bonds to pay the cost of the projects for which the bonds have been issued, including but not limited to the power to issue bonds to renew or to pay bonds, including the interest thereon. Whenever it deems refunding expedient it may refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund outstanding bonds. Refunding bonds may be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded, or exchanged for the bonds to be refunded. The Authority may undertake the financing of the cost of a project for an eligible business from the proceeds of its bonds by one or more of the following methods: (i) entering into a lease for the facilities of the eligible business being financed; (ii) selling such facilities to the eligible business under a sales contract; (iii) lending the proceeds of the sale of the bonds under a loan agreement with the eligible business; (iv) entering into a loans to lenders transaction in the manner described in § 2.2-2293; or (v) entering into such other transactions as the Board deems appropriate to accomplish the purposes of this article.

1984, c. 749, § 9-207; 2001, c. 844; 2003, c. 339.



§ 2.2-2288. Power to issue bonds to purchase ninety percent guaranteed portion of loans

In addition to and not as a limitation upon the powers to issue bonds as elsewhere expressed in this article, the Authority may, with proceeds of an issue of its bonds, participate with lenders in making or purchasing small business loans, not exceeding as to any one such loan one million dollars in principal amount, to be serviced by such lenders, provided that:

1. The Authority's share shall not exceed ninety percent of the total principal amount of any such loan, and such participation shall be payable with interest at the same times, but not necessarily at the same interest rate, as the share of the lender, and both shares shall be equally and ratably secured by a valid mortgage on, or security interest in, real or personal property or by any other security satisfactory to the Authority to secure payment of the loan; however, the Authority's share of any such loan may equal 100 percent of the total principal amount of the small business loan if the lender participating in the making or purchasing of such small business loan by servicing the loan, purchases 100 percent of the total amount of the bonds issued by the Authority in connection with or allocable to such small business loan;

2. The total principal amount of the Authority's share shall not exceed ninety percent of the value of the property securing the small business loan, unless the amount in excess of ninety percent is:

a. Loaned from available funds that are not proceeds received directly from the sale of the Authority's bonds and are not restricted under the terms of the resolution authorizing, or the indenture securing such bonds, or

b. Insured or guaranteed by a federal agency or by a private insurer qualified to write such insurance in the Commonwealth, insuring a percentage of any claim for loss at least equal to that percentage of the value by which the small business loan exceeds ninety percent thereof;

3. The value of the property securing the small business loan is certified by the participating lender, on the basis of such appraisals, bids, purchase orders, and engineers' certificates as the Authority may require; provided that the value of items purchased and constructed from the proceeds of the small business loan shall not be deemed, for purposes of this section, to exceed the contract price in respect of purchase or construction;

4. The Authority shall not disburse funds under a commitment to participate in a small business loan for the construction or substantial improvement of property until the construction or improvement has been completed, unless a lender furnishes an irrevocable letter of credit or a qualified corporate surety furnishes payment and performance bonds, in either event satisfactory to the Authority and in an aggregate amount equal to the cost of such construction or improvement;

5. No other indebtedness may be secured by a mortgage on, or security interest in, property securing a small business loan made or purchased pursuant to this subdivision without the prior express written authorization of the Authority; and

6. The participating lender agrees to use the proceeds of the small business loan to lend to eligible small businesses in the Commonwealth.

1984, c. 749, § 9-209; 2001, c. 844.



§ 2.2-2289. Power to issue umbrella bonds

In addition to the powers of the Authority to issue bonds, it may issue bonds, the proceeds of which, after payment of the costs of issuance thereof, shall be used to make loans, no single loan to be in excess of ten million dollars in aggregate principal amount, to finance or refinance the projects of eligible businesses. The Authority shall adopt such rules and regulations as are necessary to carry out the purposes of this section and to provide procedures for the making of such loans and the repayment thereof.

1984, c. 749, § 9-210; 1986, c. 297; 2001, c. 844; 2009, c. 565.



§ 2.2-2290. Insurance or guarantee fund

There is created an insurance or guarantee fund of the Authority that may be used for any of the following purposes:

1. To insure the payment or repayment of all or any part of the principal of, redemption or prepayment premiums or penalties on, and interest on its bonds;

2. To insure the payment or repayment of all or any part of the principal of, redemption or prepayment premiums or penalties on, and interest on any instrument executed, obtained or delivered in connection with the issuance and sale of its bonds; and

3. To pay or insure the payment of any fees or premiums necessary to obtain insurance, guarantees, or other instruments or enhancement of credit for or support from any person in connection with financing assistance provided by the Authority under this article including but not limited to working capital loans made by a lender, a preferred lender, or both.

1984, c. 749, § 9-211; 2001, c. 844; 2008, c. 744.



§ 2.2-2291. Security for bonds; fees and expenses; limitations

A. The bonds or instruments with respect to which financial assistance is provided by the Authority shall be secured or unsecured in a manner approved by the Board in its sole discretion.

B. The Board may set the premiums and fees to be paid to it for providing financial assistance under this article. The premiums and fees and expenses set by the Board shall be payable in the amounts, at the time and in the manner that the Board, in its discretion, requires. The premiums and fees need not be uniform among transactions and may vary in amount among transactions and at different stages during the terms of the transactions.

C. No portion of the proceeds of an issue of the Authority's bonds that are exempt under federal taxation as qualified bonds under Section 141(e) of the Internal Revenue Code shall be used to provide facilities prohibited in Section 147(e) of the Internal Revenue Code .

1984, c. 749, §§ 9-212, 9-213, 9-215; 2001, c. 844; 2009, c. 565.



§ 2.2-2292. Public hearing and approval

Whenever federal law requires public hearings and public approval as a prerequisite to obtaining federal tax exemption for the interest paid on private activity bonds under Section 147(f) of the Internal Revenue Code, unless otherwise specified by federal law or regulation, the public hearing for private activity bonds of the Authority shall be conducted by the Authority and the procedure for the public hearing and public approvals shall be as follows:

1. For a public hearing by the Authority:

a. Notice of the hearing shall be published once a week for two successive weeks in a newspaper published or having general circulation in the municipality in which the facility to be financed is to be located of intention to provide financing for a named applicant. The applicant shall pay the cost of notification. The notice shall also be mailed or otherwise delivered to the clerk of the local governing body of the municipality. The notice shall specify the time and place of hearing at which persons may appear and present their views. The hearing shall be held not less than six days nor more than 21 days after the second notice shall appear in such newspaper. The hearing may be held at any place within the Commonwealth determined by the Board.

b. The notice shall contain (i) the name and address of the Authority; (ii) the name and address of the principal place of business, if any, of the applicant seeking financing; (iii) the maximum dollar amount of financing sought; and (iv) the type of business and purpose and specific location, if known, of the facility to be financed.

c. Every request for private activity bond financing when submitted to the Authority shall be accompanied by a statement in the following form:

Name of Applicant: ______________________________

Facility: ______________________________

Date: ____________________

Maximum amount of financing sought: $_____

Estimated taxable value of the facility's real property in the municipality in which it is located. $_____

Estimated taxable value of the facility's real property once constructed or expanded. $_____

Estimated real property tax per year using present tax rates on the facility's real property once constructed or expanded. $_____

Estimated personal property tax per year from property to be located in expanded or constructed facility using present tax rate. $_____

Estimated merchants' capital tax per year from property to be located in expanded or constructed facility using present tax rate. $_____

Estimated dollar value per year of goods and services that will be purchased in the Commonwealth during construction or expansion of facility. $_____

Estimated dollar value per year of goods and services that will be purchased in the Commonwealth for the operation of the facility. $_____

Estimated dollar value per year of goods and services that will be produced and sold from the facility. $_____

Estimated number of employees during construction or expansion _____

Estimated number of regular employees on a year round basis during operation of the facility _____

Average annual salary per regular employee during operation of the facility. $_____

Estimated payroll for labor during construction or expansion of the facility. $_____

If any of the above questions do not apply to the eligible business being financed, indicate by writing N/A (not applicable) on the appropriate line.

2. For public approval, the Governor is appointed by this article as the applicable elected representative within the meaning of Section 147(f)(2)(E) of the Internal Revenue Code.

1984, c. 749, § 9-216; 2001, c. 844; 2003, c. 339; 2009, c. 565.



§ 2.2-2293. Loans to lenders; conditions

The Authority may make, and undertake commitments to make, loans to lenders under terms and conditions requiring the proceeds thereof to be used by the lenders to make loans to eligible small businesses. Loan commitments or actual loans may be originated through and serviced by any such lender. As a condition to a lender's participating in the loan, the lender shall agree to use the proceeds of the loan within a reasonable period of time to make loans or purchase loans to provide to eligible small businesses, or finance the projects of eligible small businesses, in the Commonwealth or, if the lender has made a commitment to make loans to eligible small businesses on the basis of a commitment from the Authority to purchase the loans, the lender shall make the loans within a reasonable period of time.

1984, c. 749, § 9-217; 2001, c. 844.



§ 2.2-2294. Investment in, purchase or assignment of loans; conditions

The Authority may invest in, purchase or make commitments to invest in or purchase, and take assignments or make commitments to take assignments, of loans made by lenders for the acquisition, construction, rehabilitation, expansion or purchase of a project for eligible business.

1984, c. 749, § 9-218; 2001, c. 844; 2003, c. 339.



§ 2.2-2295. Regulations of the Authority

Prior to carrying out the powers granted under §§ 2.2-2293 and 2.2-2294, the Authority shall adopt rules and regulations governing its activities including but not limited to rules and regulations relating to the following:

1. Procedures for the submission of requests or invitations and proposals for making loans to lenders and the investment in, purchase, assignment and sale of loans;

2. The reinvestment by a lender of the proceeds, or an equivalent amount, from any loan to a lender in loans to provide financing for eligible business in the Commonwealth;

3. Assurances that the eligible business to be financed will improve employment conditions or otherwise improve industrial development in the Commonwealth;

4. Rates, fees, charges, and other terms and conditions for originating or servicing loans in order to protect against realization of an excessive financial return or benefit by the originator or servicer;

5. The type and amount of collateral or security to be provided to assure repayment of loans to lenders made by the Authority;

6. The type of collateral, payment bonds, performance bonds or other security to be provided for any loans made by a lender for construction loans;

7. The nature and amount of fees to be charged by the Authority to provide for expenses and reserves of the Authority;

8. Standards and requirements for the allocation of available money among lenders and the determination of the maturities, terms, conditions and interest rates for loans made, purchased, sold, assigned or committed pursuant hereto;

9. Commitment requirements for financing by lenders involving money provided, directly or indirectly, by the Authority; or

10. Any other appropriate matters related to the duties or exercise of the Authority's powers.

1984, c. 749, § 9-219; 2001, c. 844; 2003, c. 339.



§ 2.2-2296. How bonds paid and secured

Except as may otherwise be expressly provided by the Authority in proceedings relating to a particular issue of bonds, every issue of its bonds shall be payable solely out of any revenues of the Authority. The bonds additionally may be secured by a pledge of any grant, contribution or guarantee from the federal government or any person or a pledge by the Authority of any revenues from any source.

1984, c. 749, § 9-220; 2001, c. 844.



§ 2.2-2297. Liability of Commonwealth, political subdivisions and members of Board

No bonds issued or loans or loan guarantees made by the Authority under this article shall constitute a debt, liability or general obligation of the Commonwealth or any political subdivision thereof (other than the Authority), or a pledge of the faith and credit of the Commonwealth or any political subdivision thereof (other than the Authority), but shall be payable solely as provided by the Authority. No member or officer of the Board nor any person executing the bonds, loans, or loan guarantees shall be liable personally on the bonds, loans, or loan guarantees by reason of the issuance thereof. Each bond issued or loan or loan guarantee made under this article shall contain on the face thereof a statement that neither the Commonwealth, nor any other political subdivision thereof, shall be obligated to pay the same or the interest thereon or other costs incident thereto except from the revenue or money pledged by the Authority and that neither the faith and credit nor the taxing power of the Commonwealth or any political subdivision thereof is pledged to the payment of the principal of, or the interest on, such bond, loan, or loan guarantee.

1984, c. 749, § 9-221; 1997, c. 815; 2001, c. 844.



§ 2.2-2298. Authorization of bonds by resolution; contents of bond sale; manner

The bonds shall be authorized by a resolution of the Board, shall bear such date or dates, and shall mature at such time as such resolution may provide, except that no bond shall mature more than fifty years from the date of issue. The bonds shall (i) bear interest at such rates, including variations of such rates; (ii) be in such denominations; (iii) be in such form; (iv) carry such registration privileges; (v) be executed in such manner; (vi) be payable in such medium of payment, at such place; and (vii) be subject to such terms of redemption, including redemption prior to maturity, as the resolution may provide. Except as expressly provided otherwise in this article, the provisions of other laws of the Commonwealth relating to the issuance of revenue bonds shall not apply to bonds issued by the Authority. Bonds of the Authority may be sold by the Authority at public or private sale and at such price as the Authority determines.

1984, c. 749, § 9-222; 2001, c. 844.



§ 2.2-2299. Resolution authorizing issuance of bonds; provisions

Any resolution authorizing the issuance of bonds may contain provisions for:

1. Pledging all or any part of the revenues of the Authority to secure the payment of the bonds, subject to the terms of the proceedings relating to other bonds of the Authority as may then exist;

2. Pledging all or any part of the assets of the Authority, including loans and obligations securing the same, to secure the payment of the bonds, subject to the terms of the proceedings relating to other bonds of the Authority as may then exist;

3. The use and disposition of the gross income from loans owned by the Authority and payment of the principal of loans owned by the Authority;

4. The setting aside of reserves or sinking funds and the regulations and disposition thereof;

5. Limitations on the purposes to which the proceeds from the sale of bonds may be applied and pledging the proceeds to secure the payment of the bonds;

6. Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

7. The procedure, if any, by which the terms of any of the proceedings under which the bonds are being issued may be amended or abrogated, the number or percentage of bondholders who or which must consent thereto, and the manner in which the consent may be given;

8. The vesting in a trustee of such property, rights, powers and duties in trust as the Authority may determine, and limiting or abrogating the right of bondholders to appoint a trustee or limiting the rights, powers and duties of the trustee;

9. Defining the act or omissions to act that shall constitute a default and the obligations or duties of the Authority to the holders of the bonds, and providing for the rights and remedies of the holders of the bonds in the event of default, which rights and remedies may include the general laws of the Commonwealth and other provisions of this article; or

10. Any other matter, of like or different character, which in any way affects the security or protection of the holders of the bonds.

1984, c. 749, § 9-223; 2001, c. 844.



§ 2.2-2300. Pledge by Authority

Any pledge made by the Authority shall be valid and binding from the time when the pledge was made. The revenues or properties so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

1984, c. 749, § 9-224; 2001, c. 844.



§ 2.2-2301. Purchase of bonds of Authority

The Authority, subject to the provisions in proceedings relating to outstanding bonds as may then exist, may purchase bonds out of any funds available therefor, which shall thereupon be cancelled, at any reasonable price which, if the bonds are then redeemable, shall not exceed the redemption price (and premium, if any) then applicable plus accrued interest to the redemption date thereof.

1984, c. 749, § 9-225; 2001, c. 844.



§ 2.2-2302. Bonds secured by indenture; contents; expenses; how treated

The bonds may be secured by an indenture by and between the Authority and a corporate trustee that may be any bank or other corporation having the power of a trust company or any trust company within or without the Commonwealth. The indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the exercise of its powers and the custody, safekeeping and application of all money. The Authority may provide by the indenture for the payment of the proceeds of the bonds and revenues to the trustee under the indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as the Authority may determine. If the bonds are secured by an indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

1984, c. 749, § 9-226; 2001, c. 844.



§ 2.2-2303. Signatures of prior members or officers; validity

In the event that any of the members or officers of the Board cease to be members or officers of the Board prior to the delivery of any bonds signed by them, their signatures or facsimiles thereof shall nevertheless be valid and sufficient for all purposes as if they had remained in office until such delivery.

1984, c. 749, § 9-227; 2001, c. 844.



§ 2.2-2304. Deposit of money; expenditures; security for deposits

All money of the Authority, except as otherwise authorized in this article, shall be deposited as soon as practicable in a separate account in banks or trust companies organized under the laws of the Commonwealth or in national banking associations doing business in the Commonwealth. The money in such accounts shall be paid by checks signed by the Executive Director or other officer or employees of the Authority as the Authority shall authorize. All deposits of money shall, if required by the Authority, be secured in such manner as the Authority determines to be prudent, and all banks or trust companies are authorized to give security for the deposits.

1984, c. 749, § 9-229; 2001, c. 844.



§ 2.2-2305. Contracts with holders of bonds; how money secured

Notwithstanding the provisions of § 2.2-2304, the Authority may contract with the holders of any of its bonds as to the custody, collection, securing, investment and payment of any money of the Authority and of any money held in trust or otherwise for the payment of bonds, and to carry out such contract. Money held in trust or otherwise for the payment of bonds or in any way to secure bonds and deposits of money may be secured in the same manner as money of the Authority, and all banks and trust companies are authorized to give security for the deposits.

1984, c. 749, § 9-230; 2001, c. 844.



§ 2.2-2306. Bondholder protection

Subsequent amendments to this article shall not limit the rights vested in the Authority with respect to any agreements made with, or remedies available to, the holders of bonds issued under this article prior to the enactment of the amendments until the bonds, together with all interest thereon, and all costs and expenses in connection with any proceeding by or on behalf of the holders, are fully met and discharged.

1984, c. 749, § 9-231; 2001, c. 844.



§ 2.2-2307. Bonds as legal investments and securities

The bonds issued by the Authority in accordance with this article shall be legal investments in which all public officers or public bodies of the Commonwealth, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings institutions, building and loan associations, and investment companies, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are now or may later be authorized to invest in bonds or in other obligations of the Commonwealth, may invest funds, including capital, in their control or belonging to them. The bonds shall also be securities that may be deposited with and received by all public officers and bodies of the Commonwealth or any agency or political subdivision of the Commonwealth and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the Commonwealth is now or may be later authorized by law.

1984, c. 749, § 9-234; 1996, c. 77; 2001, c. 844.



§ 2.2-2308. Expenses of Authority; liability of Commonwealth or political subdivision prohibited

All expenses incurred by the Authority in carrying out the provisions of this article shall be payable solely from funds provided under this article, and nothing in this article shall be construed to authorize the Authority to incur indebtedness or liability on behalf of or payable by the Commonwealth or any of its other political subdivisions.

1984, c. 749, § 9-232; 2001, c. 844.



§ 2.2-2309. Creation, administration, and management of Virginia Export Fund

A. In addition to any other fund or account the Authority may create pursuant to subdivision 23 of § 2.2-2285, there shall be a permanent fund known as the Virginia Export Fund (the Fund). The Fund shall be comprised of (i) sums appropriated to it by the General Assembly, (ii) receipts by the Fund from loans or loan guarantees made against it, (iii) all income from the investment of moneys held by the Fund, and (iv) any other sums designated for deposit to the Fund from any source, public or private. The Fund shall be administered and managed by the Authority, and all moneys in the Fund shall be used to provide loans or loan guarantees as provided in subsection D. Any balances remaining in the Fund shall not revert to the general fund but shall be retained in order to make additional loans or loan guarantees.

B. All moneys belonging to the Fund shall be deposited to the credit of the State Treasurer and recorded on the books of the State Comptroller. Earnings from investments and interest shall be returned to the Fund.

C. The Authority, or its designated agent, may collect moneys due to the Fund. Proceedings to recover moneys due to the Fund may be instituted by the Authority in the name of the Fund in any appropriate court.

D. The Fund shall be used to make loans or to provide a guarantee for up to ninety percent of the principal amount of any commercial loan or line of credit made by a lender for the purpose of facilitating the sale of goods, products, or services outside of the United States by persons, firms, or corporations utilizing a Virginia air, land, or sea port to ship such goods, products, or services. Such guarantee shall not exceed one million dollars.

E. The Authority shall determine the terms and conditions of any loans or loan guarantee made against the Fund and may allow for use of the Fund in single or multiple transactions. No loan shall exceed a term of twelve months, nor shall a loan guarantee exceed a term of eighteen months. In the case of loans, the Authority shall charge an annual interest rate. In the case of guarantees, the Authority shall charge an annual guarantee fee. However, the Authority may waive such guarantee fees in an economically distressed area as defined in § 58.1-439. In connection with applications for loans or loan guarantees made against the Fund, the Authority may require the production of any document, instrument, certificate, legal opinion, or other information it deems necessary or convenient.

F. All loans or loan guarantees made against the Fund shall be approved by the Board or an authorized committee or subcommittee thereof.

1997, c. 815, §§ 9-228.1, 9-228.2, 9-228.3, 9-228.4; 1999, c. 785; 2001, c. 844.



§ 2.2-2310. Creation, administration, and management of Virginia Small Business Growth Fund

A. In addition to any other fund or account the Authority may create pursuant to subdivision 23 of § 2.2-2285, there shall be a permanent fund known as the Virginia Small Business Growth Fund (the "Fund"). The Fund shall be comprised of (i) sums appropriated to it by the General Assembly, (ii) all income from the investment of moneys held by the Fund, and (iii) any other sums designated for deposit to the Fund from any source, public or private. The Fund shall be administered and managed by the Authority, and all moneys in the Fund shall be used to create special reserve funds to cover potential future losses from the loan portfolios of participating banks and lending institutions as provided in subsection D. Any remaining balances in the Fund shall not revert to the general fund but shall be retained in order to create additional special reserve funds.

B. All moneys belonging to the Fund shall be deposited to the credit of the State Treasurer and recorded on the books of the State Comptroller. Earnings from investments and interest shall be returned to the Fund.

C. The Authority, or its designated agent, may collect moneys owed to the Fund. Proceedings to recover moneys owed to the Fund may be instituted by the Authority in the name of the Fund in any appropriate court.

D. The Fund shall be used as a special reserve fund to cover potential future losses from the loan portfolios of participating banks and lending institutions. The Authority shall (i) work with banks and lending institutions to establish a separate account for the Virginia Small Business Growth Fund in each participating bank or lending institution and (ii) deposit into such accounts moneys from the Fund in an amount at least equal to the total of the sum of the bank or lending institution's and the individual borrower's deposits into such account. Such matching sum by the Authority shall not exceed fourteen percent of the principal amount of the loan.

E. The Authority shall determine the qualifications, terms, and conditions for the use of the Fund and the accounts thereof. In connection with applications for claims made against the Fund, the Authority may require the production of any document, instrument, certificate, legal opinion, or any other information it deems necessary or convenient. All claims made against the Fund shall be approved by the Board or an authorized committee or subcommittee thereof. All claims made against each account shall be reported to the Board or an authorized committee thereof.

1997, c. 870, §§ 9-228.5, 9-228.6, 9-228.7, 9-228.8; 2000, c. 40; 2001, c. 844.



§ 2.2-2311. Repealed

Repealed by Acts 2015, cc. 696 and 697, cl. 2.



§ 2.2-2311.1. Creation, administration, and management of the Small, Women-owned, and Minority-owned Business Loan Fund

A. For the purposes of this section:

"Eligible small business" means any person engaged in a for-profit business enterprise in the Commonwealth and such enterprise has (i) $10 million or less in annual gross income under generally accepted accounting principles for up to each of its last three fiscal years or lesser time period if it has been in existence less than three years, (ii) fewer than 250 employees, or (iii) a net worth of $1 million or less, or such business enterprise meets such other satisfactory requirements as the Board shall determine from time to time upon a finding that such business enterprise is in need of assistance.

"Fund" means the Small, Women-owned, and Minority-owned Business Loan Fund.

"Minority-owned business" means a for-profit small business concern that is majority-owned by one or more individuals of an ethnic or racial minority. In the case of a corporation, a majority of the stock shall be owned by one or more such individuals and the management and daily business operations shall be controlled by one or more of the individuals of an ethnic or racial minority who own it.

"Women-owned business" means a for-profit small business concern that is majority-owned by one or more women. In the case of a corporation, a majority of the stock shall be owned by one or more women and the management and daily business operations shall be controlled by one or more of the women who own it.

B. There is created in the state treasury a permanent nonreverting fund to be known as the Small, Women-owned, and Minority-owned Business Loan Fund. The Fund shall be established on the books of the Comptroller. The Fund shall be comprised of (i) moneys appropriated to the Fund by the General Assembly, (ii) all income from the investment of moneys held by the Fund, and (iii) any other moneys designated for deposit to the Fund from any source, public or private. All moneys shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used to provide direct loans to eligible small, women-owned, and minority-owned businesses. The Fund shall be managed and administered by the Authority with guidance from the Director of the Department of Small Business and Supplier Diversity. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Executive Director of the Authority.

C. The Authority, or its designated agents, shall determine the qualifications, terms, and conditions for the use of the Fund and the accounts thereof.

2015, cc. 696, 697.



§ 2.2-2312. Annual report; audit

The Authority shall, within 120 days of the close of each fiscal year, submit an annual report of its activities for the preceding fiscal year to the Governor and the chairmen of the House Committee on Appropriations and the Senate Committee on Finance. Each report shall set forth, for the preceding fiscal year, a complete operating and financial statement for the Authority and any loan fund or loan guarantee fund the Authority administers or manages. The Auditor of Public Accounts or his legally authorized representatives shall at least once in a year audit the books and accounts of the Authority and any loan fund or loan guarantee fund the Authority administers or manages.

1984, c. 749, § 9-235; 1997, c. 815; 2001, c. 844.



§ 2.2-2313. Exemption from taxation

The Authority is declared to be performing a public function and to be a public body corporate and a political subdivision of the Commonwealth. Accordingly, the income, including any profit made on the sale thereof from all bonds issued by the Authority, shall at all times be exempt from all taxation by the Commonwealth or any public subdivision thereof. If, after all indebtedness and other obligations of the Authority are discharged, the Authority is dissolved, its remaining assets shall inure to the benefit of the Commonwealth.

1984, c. 749, § 9-233; 2001, c. 844.



§ 2.2-2314. Administrative Process Act not applicable

The provisions of the Administrative Process Act (§ 2.2-4000 et seq.) shall not apply to this article.

1984, c. 749, § 9-208; 2001, c. 844.



§ 2.2-2315. Short title; declaration of public purpose; Authority created

A. This article shall be known and may be cited as the Virginia Tourism Authority Act.

B. The General Assembly finds and declares that:

1. There exists in all geographical regions of the Commonwealth a plethora of tourist attractions, including cultural, historical, commercial, educational, and recreational activities, locations, and sources of entertainment;

2. Such tourist attractions are of potential interest to millions of people who reside both in and outside the Commonwealth;

3. Promotion of tourism in the Commonwealth is necessary to increase the prosperity of the people of the Commonwealth;

4. A state tourism development authority is therefore necessary to stimulate the tourism segment of the economy by promoting, advertising, and marketing the Commonwealth's many tourist attractions and by coordinating other private and public efforts to do the same; and

5. The film industry is a legitimate and important part of economic development in the Commonwealth.

The General Assembly determines that the creation of an authority for this purpose is in the public interest, serves a public purpose and will promote the health, safety, welfare, convenience or prosperity of the people of the Commonwealth.

C. The Virginia Tourism Authority is created, with the duties and powers set forth in this article, as a public body corporate and as a political subdivision of the Commonwealth. The Authority is constituted a public instrumentality exercising public and essential governmental functions, and the exercise by the Authority of the duties and powers conferred by this article shall be deemed and held to be the performance of an essential governmental function of the Commonwealth. The exercise of the powers granted by this article shall be in all respects for the benefit of the inhabitants of the Commonwealth and the increase of their commerce and prosperity. The Authority may do business as the "Virginia Tourism Corporation," and any references in the Code of Virginia or in any regulations adopted thereunder that refer to the Virginia Tourism Corporation shall, whenever necessary, be deemed to refer to the Authority.

1999, cc. 852, 881, §§ 2.1-548.53, 2.1-548.54, 2.1-548.56; 2001, c. 844.



§ 2.2-2316. Executive Director; Board of Directors; members and officers

A. Notwithstanding the provisions of § 2.2-2318, all powers, rights and duties conferred by this article or other provisions of law upon the Authority shall be exercised by an Executive Director with the advice and comment of a Board of Directors. The Board of Directors shall be an advisory board within the meaning of § 2.2-2100.

B. The Board of Directors shall consist of the Secretary of Agriculture and Forestry, the Secretary of Commerce and Trade, the Secretary of Finance, the Secretary of Natural Resources, the Lieutenant Governor, and 12 members appointed by the Governor, subject to confirmation by the General Assembly. The members of the Board appointed by the Governor shall serve terms of six years. Any appointment to fill a vacancy on the Board shall be made for the unexpired term of the member whose death, resignation or removal created the vacancy. All members of the Board shall be residents of the Commonwealth. Members may be appointed to successive terms on the Board of Directors. The Governor shall make appointments in such a manner as to ensure the widest possible geographical representation of all parts of the Commonwealth.

Each member of the Board shall be reimbursed for his reasonable expenses incurred in attendance at meetings or when otherwise engaged in the business of the Authority and shall be compensated at the rate provided in § 2.2-2104 for each day or portion thereof in which the member is engaged in the business of the Authority.

C. The Governor shall designate one member of the Board as chairman. The Board may elect one member as vice-chairman, who shall exercise the powers of chairman in the absence of the chairman or as directed by the chairman. The Secretary of Agriculture and Forestry, the Secretary of Commerce and Trade, the Secretary of Finance, the Secretary of Natural Resources, and the Lieutenant Governor shall not be eligible to serve as chairman or vice-chairman.

D. Meetings of the Board shall be held at the call of the chairman or of any seven members. Nine members of the Board shall constitute a quorum for the transaction of the business of the Authority. An act of the majority of the members of the Board present at any regular or special meeting at which a quorum is present shall be an act of the Board of Directors.

E. Notwithstanding the provisions of any other law, no officer or employee of the Commonwealth shall be deemed to have forfeited or shall have forfeited his office or employment by reason of acceptance of membership on the Board or by providing service to the Authority.

1999, cc. 852, 881, § 2.1-548.57; 2000, c. 899; 2001, c. 844; 2007, c. 779; 2010, c. 101; 2015, c. 280.



§ 2.2-2317. Appointment and duties of Executive Director

The Governor shall appoint an Executive Director of the Authority, who shall serve as President and chief executive officer of the Authority. The Executive Director shall not be a member of the Board. The Governor shall set the salary and other compensation of the Executive Director, and shall approve any changes in the Executive Director's salary or compensation. The Executive Director shall serve as the ex officio secretary of the Board and shall administer, manage and direct the affairs and activities of the Authority. He shall attend meetings of the Board, shall keep a record of the proceedings of the Board and shall maintain and be custodian of all books, documents and papers of the Authority, the minute book of the Authority and its official seal. He may cause copies to be made of all minutes and other records and documents of the Authority and may give certificates under seal of the Authority to the effect that the copies are true copies, and all persons dealing with the Authority may rely upon the certificates. He shall also perform other duties as is necessary to carry out the purposes of this article. The Executive Director shall employ or retain such agents or employees subordinate to him as may be necessary to fulfill the duties of the Authority as conferred upon the Executive Director. Employees of the Authority, including the Executive Director, shall be eligible for membership in the Virginia Retirement System and participation in all of the health and related insurance and other benefits, including premium conversion and flexible benefits, available to state employees as provided by law.

1999, cc. 852, 881, § 2.1-548.58; 2001, c. 844; 2007, c. 779.



§ 2.2-2318. Powers of Authority

The Authority, acting through the Executive Director, shall be granted all powers necessary or appropriate to carry out and to effectuate its purposes, including the following to:

1. Have perpetual succession as a public body corporate and as a political subdivision of the Commonwealth;

2. Adopt, amend and repeal bylaws, rules and regulations, not inconsistent with this article for the administration and regulation of its affairs, to carry into effect the powers and purposes of the Authority and the conduct of its business;

3. Sue and be sued in its own name;

4. Have an official seal and alter it at will although the failure to affix this seal shall not affect the validity of any instrument executed on behalf of the Authority;

5. Maintain an office at any place within or without the Commonwealth that it designates;

6. Make and execute contracts and all other instruments and agreements necessary or convenient for the performance of its duties and the exercise of its powers and functions under this article;

7. Acquire real or personal property, or any interest therein, by purchase, exchange, gift, assignment, transfer, foreclosure, lease or otherwise, including rights or easements, and hold, manage, operate or improve such property;

8. Sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its properties and assets;

9. Employ officers, employees, agents, advisers and consultants, including without limitation, financial advisers and other technical advisers and public accountants and, the provisions of any other law to the contrary notwithstanding, to determine their duties and compensation without the approval of any other agency or instrumentality;

10. Procure insurance, in amounts and from insurers of its choice, or provide self-insurance, against any loss, cost, or expense in connection with its property, assets or activities, including insurance or self-insurance against liability for its acts or the acts of its directors, employees or agents and for the indemnification of the members of its Board and its employees and agents;

11. Receive and accept from any source aid, grants and contributions of money, property, labor or other things of value to be held, used and applied to carry out the purposes of this article subject to the conditions upon which the aid, grants or contributions are made;

12. Enter into agreements with any department, agency or instrumentality of the United States, the Commonwealth, the District of Columbia or any state for purposes consistent with its mission;

13. Establish and revise, amend and repeal, and charge and collect, fees and charges in connection with any activities or services of the Authority;

14. Make grants to local governments with any funds of the Authority available for this purpose;

15. Develop policies and procedures generally applicable to the procurement of goods, services, and construction based on competitive principles;

16. Issue periodicals and carry and charge for advertising therein;

17. Raise money in the corporate, nonprofit, and nonstate communities to finance the Authority's activities;

18. Support and encourage each locality to foster its own tourism development programs;

19. Enter into agreements with public or private entities that provide participating funding to establish and operate tourism centers, funded jointly by the entity and the Authority, as shall be determined by the Executive Director, and as approved by the Authority;

20. Encourage, stimulate, and support tourism in the Commonwealth by promoting, marketing, and advertising the Commonwealth's many tourist attractions and locations;

21. Encourage, stimulate, and support the film industry in the Commonwealth;

22. Do all things necessary or proper to administer and manage the Cooperative Tourism Advertising Fund and the Governor's Motion Picture Opportunity Fund;

23. Update a travel guide for the disabled in the first year of every biennium beginning in fiscal year 2003;

24. Develop a comprehensive plan to promote destinations of historical and other significance located throughout the Commonwealth in anticipation of the 400th anniversary of the Jamestown settlement; and

25. Do any act necessary or convenient to the exercise of the powers granted or reasonably implied by this article and not otherwise inconsistent with state law.

1999, cc. 852, 881, § 2.1-548.59; 2001, cc. 67, 844; 2005, c. 360; 2007, c. 779.



§ 2.2-2319. Cooperative Marketing Fund

A. There is established the Cooperative Marketing Fund (Marketing Fund) for the purpose of encouraging, stimulating, and supporting the tourism segment of the economy of the Commonwealth and the direct and indirect benefits that flow from the success of such industry. To create the public-private partnership envisioned by such Marketing Fund, the Marketing Fund shall be established out of the sums appropriated by the General Assembly for the purpose of matching private funds to be used for the promotion, marketing, and advertising of the Commonwealth's many tourist attractions and locations. Proposals shall be eligible for matching grant funds under this section only if they promote, benefit, market and advertise locations or destinations that are (i) solely within the territorial limits of the Commonwealth or (ii) in both the Commonwealth and any adjoining state, in which instance the matching grant funds should be used to promote locations and destinations located within the territorial limits of the Commonwealth. The funds made available in the appropriations act for the Marketing Fund shall be administered and managed by the Authority.

B. In the event more than one person seeks to take advantage of the benefits conferred by this section and the Marketing Fund is insufficient to accommodate all such requests, the matching formula shall be adjusted, to the extent practicable, to afford each request for which there is a valid public purpose an equitable share.

C. All persons seeking to receive or qualify for such matching funds shall apply to the Authority in January of the year preceding the fiscal year for which funds are sought, and to the extent the Governor concurs in such funding request, it shall be reflected in the Governor's Budget Bill filed pursuant to § 2.2-1509. The application shall set forth the applicant's proposals in detail. The Authority shall develop guidelines setting forth the criteria it will weigh in considering such applications; such guidelines may indicate a preference for proposals submitted by nonprofit organizations. The guidelines may require that as a condition of receiving any grant or other incentive that is based on employment goals, a recipient company must provide copies of employer quarterly payroll reports provided to the Virginia Employment Commission to verify the employment status of any position included in the employment goal.

1999, cc. 852, 881, § 2.1-548.60; 2001, c. 844; 2002, c. 442; 2013, c. 547.



§ 2.2-2320. Governor's Motion Picture Opportunity Fund

There is created a Governor's Motion Picture Opportunity Fund (the Fund) to be used, in the sole discretion of the Governor, to support the film and video industries in Virginia by providing the means for attracting production companies and producers who make their projects in the Commonwealth using Virginia employees, goods and services. The Fund shall consist of any moneys appropriated to it in the general appropriation act or revenue from any other source. The Fund shall be established on the books of the Comptroller and any moneys remaining in the Fund at the end of a biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on the Fund shall be credited to the Fund.

The Fund shall be used by the Governor to assist production companies or producers that meet the eligibility requirements set forth in the guidelines. The Authority shall assist the Governor in the development of guidelines for the use of the Fund. The guidelines may require that as a condition of receiving any grant or loan incentive that is based on employment goals, a recipient company must provide copies of employer quarterly payroll reports provided to the Virginia Employment Commission to verify the employment status of any position included in the employment goal. The guidelines should include provisions for geographic diversity and a cap on the amount of money available for a certain project. The types of projects eligible for consideration will be feature films, children's programs, documentaries, television series or other television programs designed to fit a thirty-minute or longer format slot. Projects not eligible are industrial, corporate or commercial projects, education programs not intended for rebroadcast, adult films, music videos and news shows or reports.

1999, cc. 852, 881, § 2.1-548.61; 2001, c. 844; 2013, c. 547.



§ 2.2-2321. Grants from Commonwealth

The Commonwealth may make grants of money or property to the Authority for the purpose of enabling it to carry out its corporate purposes and for the exercise of its powers. This section shall not be construed to limit any other power the Commonwealth may have to make grants to the Authority.

1999, cc. 852, 881, § 2.1-548.62; 2001, c. 844.



§ 2.2-2322. Deposit of money; expenditures; security for deposits

A. All money of the Authority, except as otherwise authorized by law or this article, shall be deposited in accounts in banks or trust companies organized under the laws of the Commonwealth or in national banking associations located in Virginia or in savings institutions located in Virginia organized under the laws of the Commonwealth or the United States. The money in these accounts shall be paid by check signed by the Executive Director or any other officer or employee designated by the Authority. All deposits of money shall, if required by the Authority, be secured in a manner determined by the Authority to be prudent, and all banks, trust companies and savings institutions are authorized to give security for the deposits.

B. Funds of the Authority not needed for immediate use or disbursement, including any funds held in reserve, may be invested in (i) obligations or securities that are considered lawful investments for fiduciaries, both individual and corporate, as set forth in § 2.2-4519, (ii) bankers' acceptances, or (iii) repurchase agreements, reverse repurchase agreements, rate guarantee or investment agreements or other similar banking arrangements.

1999, cc. 852, 881, § 2.1-548.65; 2001, c. 844.



§ 2.2-2323. Forms of accounts and records; annual reports; audit

The Authority shall maintain accounts and records showing the receipt and disbursement of funds from whatever source derived in a form as prescribed by the Auditor of Public Accounts. Such accounts and records shall correspond as nearly as possible to accounts and records maintained by corporate enterprises.

The accounts of the Authority shall be audited annually by the Auditor of Public Accounts, or his legally authorized representatives, and the costs of such audits shall be borne by the Authority. The Authority shall, following the close of each fiscal year, submit an annual report of its activities for the preceding year to the Governor. Each report shall set forth a complete operating and financial statement for the Authority during the fiscal year it covers.

1999, cc. 852, 881, § 2.1-548.66; 2001, c. 844.



§ 2.2-2324. Exemption from taxation

As set forth in subsection C of § 2.2-2315, the Authority shall be performing an essential governmental function in the exercise of the powers conferred upon it by this article. Accordingly, the Authority shall not be required to pay any taxes or assessments upon any project or any property or upon any operations of the Authority or the income therefrom. Agents, lessees, sublessees, or users of tangible personal property owned by or leased to the Authority also shall not be required to pay any sales or use tax upon such property or the revenue derived therefrom.

1999, cc. 852, 881, § 2.1-548.64; 2001, c. 844.



§ 2.2-2325. Exemptions from personnel and procurement procedures

The provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.) and the Virginia Personnel Act (§ 2.2-2900 et seq.) shall not apply to the Authority.

1999, cc. 852, 881, § 2.1-548.63; 2001, c. 844.



§ 2.2-2326. Sovereign immunity

No provisions of this article nor act of the Authority, including the procurement of insurance or self-insurance, shall be deemed a waiver of any sovereign immunity to which the Authority or its directors, officers, employees, or agents are otherwise entitled.

1999, cc. 852, 881, § 2.1-548.67; 2001, c. 844.



§ 2.2-2327. Liberal construction of article

The provisions of this article shall be liberally construed to the end that its beneficial purposes may be effectuated.

2002, c. 491.



§ 2.2-2328. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 52.



§ 2.2-2336. Short title; declaration of public purpose; Fort Monroe Authority created; successor in interest to Fort Monroe Federal Area Development Authority

A. This article shall be known and may be cited as the Fort Monroe Authority Act.

B. The General Assembly finds and declares that:

1. Fort Monroe, located on a barrier spit at Hampton Roads Harbor and the southern end of Chesapeake Bay where the Old Point Comfort lighthouse has been welcoming ships since 1802, is one of the Commonwealth's most important cultural treasures. Strategically located near Virginia's Historic Triangle of Williamsburg, Yorktown, and Jamestown, the 565-acre site has been designated a National Historic Landmark District;

2. As a result of decisions made by the federal Defense Base Closure and Realignment Commission (known as the BRAC Commission), Fort Monroe will cease to be an army base in 2011, and at that time most of the site will revert to the Commonwealth;

3. The planning phase of Fort Monroe's transition from use as a United States Army base was managed by the Fort Monroe Federal Area Development Authority (FMFADA), originally established by the City of Hampton pursuant to legislation enacted by the General Assembly in 2007. The Fort Monroe Federal Area Development Authority, a partnership between the City and the Commonwealth, has fulfilled its primary purpose of formulating a reuse plan for Fort Monroe;

4. It is the policy of the Commonwealth to protect the historic resources at Fort Monroe, provide public access to the Fort's historic resources and recreational opportunities, exercise exemplary stewardship of the Fort's natural resources, and maintain Fort Monroe in perpetuity as a place that is a desirable one in which to reside, do business, and visit, all in a way that is economically sustainable;

5. Fort Monroe's status is unique. Municipal services will need to be provided to Fort Monroe's visitors, residents, and businesses. Both the Commonwealth and the FMFADA are signatories to a Programmatic Agreement under Section 106 of the National Historic Preservation Act that requires several specific actions be taken, including the enforcement of design standards to be adopted by the FMFADA or its successor to govern any new development or building restoration or renovation at Fort Monroe. There exists a need for an entity that can manage the property for the Commonwealth and ensure adherence to the findings, declarations, and policies set forth in this section; and

6. The creation of an authority for this purpose is in the public interest, serves a public purpose, and will promote the health, safety, welfare, convenience, and prosperity of the people of the Commonwealth.

C. The Fort Monroe Authority is created, with the duties and powers set forth in this article, as a public body corporate and as a political subdivision of the Commonwealth. The Authority is constituted as a public instrumentality exercising public functions, and the exercise by the Authority of the duties and powers conferred by this article shall be deemed and held to be the performance of an essential governmental function of the Commonwealth. The exercise of the powers granted by this article and its public purpose shall be in all respects for the benefit of the inhabitants of the Commonwealth.

D. The Fort Monroe Authority is the successor in interest to that political subdivision formerly known as the Fort Monroe Federal Area Development Authority. As such, the Authority stands in the place and stead of, and assumes all rights and duties formerly of, the Fort Monroe Federal Area Development Authority, including but not limited to all leases, contracts, grants-in-aid, and all other agreements of whatsoever nature; holds title to all realty and personalty formerly held by the Fort Monroe Federal Area Development Authority; and may exercise all powers that might at any time past have been exercised by the Fort Monroe Federal Area Development Authority, including the powers and authorities of a Local Redevelopment Authority under the provisions of any and all applicable federal laws, including the Defense Base Closure and Realignment Act of 2005.

E. The Fort Monroe Authority shall be subject to the Virginia Public Procurement Act (§ 2.2-4300 et seq.) and the Board shall adopt procedures consistent with that Act to govern its procurement processes.

F. Employees of the Fort Monroe Authority shall be eligible for membership in the Virginia Retirement System and all of the health and related insurance and other benefits, including premium conversion and flexible benefits, available to state employees as provided by law.

2011, c. 716.



§ 2.2-2337. Definitions

As used in this article, unless the context requires a different meaning:

"Area of Operation" means an area coextensive with the territorial boundaries of the land acquired or to be acquired from the federal government by the Authority or the Commonwealth.

"Authority" means the Fort Monroe Authority.

"Board" means the Board of Trustees created in § 2.2-2338.

"Bonds" means any bonds, notes, interim certificates, debentures, or other obligations issued by the Authority pursuant to this article.

"City of Hampton" or "City" means the City of Hampton, Virginia, a municipal corporation of the Commonwealth of Virginia.

"Design Standards" means the standards developed as a requirement of the Programmatic Agreement and referred to in that document as the "Historic Preservation Manual and Design Standards" which govern the restoration, rehabilitation, and renovation of the contributing elements to the Fort Monroe National Historic Landmark District and new construction, additions, and reconstruction of buildings so they are compatible with the overall character of the District, as they may be adopted or amended from time to time.

"Facility" means a particular building or structure or particular buildings or structures, including all equipment, appurtenances, and accessories necessary or appropriate for the operation of such facility.

"Fort Monroe Master Plan" or "Master Plan" means the plan that identifies the long-term vision for the reuse of the Area of Operation, key implementation projects, and a detailed implementation strategy for attracting new uses and investment to the Area of Operation as approved by the Authority and produced in accordance with the public participation plan as adopted by the Authority.

"Fort Monroe Reuse Plan" or "Reuse Plan" means the document created by the Fort Monroe Federal Area Development Authority and adopted as an official operating document on August 20, 2008, as it may be amended from time to time.

"Programmatic Agreement for the Closure and Disposal of Fort Monroe, Va." or "Programmatic Agreement" means that certain agreement, as it may be amended from time to time, entered into among the U.S. Army, the Virginia State Historic Preservation Officer, the Advisory Council on Historic Preservation, the Commonwealth of Virginia, the Fort Monroe Federal Area Development Authority and the National Park Service and signed by all Signatory Parties as of April 27, 2009, pursuant to § 106 of the National Historic Preservation Act.

"Project" means any specific enterprise undertaken by the Authority, including the facilities as defined in this article, and all other property, real or personal, or any interest therein, necessary or appropriate for the operation of such property.

"Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise and the indebtedness secured by such liens.

"State Memorandum of Understanding" means an agreement between the Authority, the Secretary of Administration, the State Historic Preservation Officer, and the Governor, on behalf of all state agencies, to protect Fort Monroe and its historic, cultural, and natural assets by carefully implementing the plans, stipulations, requirements, and obligations under the Programmatic Agreement for nonfederal lands following the transfer of properties from the United States Army to the Commonwealth.

"Trustees" means the members of the Board of Trustees of the Authority.

2011, c. 716; 2012, cc. 436, 482; 2014, cc. 676, 681.



§ 2.2-2338. Board of Trustees; membership

There is hereby created a political subdivision and public body corporate and politic of the Commonwealth of Virginia to be known as the Fort Monroe Authority, to be governed by a Board of Trustees (Board) consisting of 12 voting members appointed as follows: the Secretary of Natural Resources and the Secretary of Commerce and Trade, or their successor positions if those positions no longer exist, from the Governor's cabinet; the Lieutenant Governor; the member of the Senate of Virginia and the member of the House of Delegates representing the district in which Fort Monroe lies; two members appointed by the Hampton City Council; and five nonlegislative citizen members appointed by the Governor, four of whom shall have expertise relevant to the implementation of the Fort Monroe Reuse Plan, including but not limited to the fields of historic preservation, tourism, environment, real estate, finance, and education, and one of whom shall be a citizen representative from the Hampton Roads region. Cabinet members, the Lieutenant Governor, and elected representatives shall serve terms commensurate with their terms of office. Citizen appointees shall initially be appointed for staggered terms of either one, two, or three years, and thereafter shall serve for four-year terms. Cabinet members shall be entitled to send their deputies or another cabinet member, and legislative members another legislator, to meetings as full voting members in the event that official duties require their presence elsewhere.

The Board so appointed shall enter upon the performance of its duties and shall initially and annually thereafter elect one of its members as chairman and another as vice-chairman. The Board shall also elect annually a secretary, who shall be a member of the Board, and a treasurer, who need not be a member of the Board, or a secretary-treasurer, who need not be a member of the Board. The chairman, or in his absence the vice-chairman, shall preside at all meetings of the Board, and in the absence of both the chairman and vice-chairman, the Board shall elect a chairman pro tempore who shall preside at such meetings. Seven Trustees shall constitute a quorum, and all action by the Board shall require the affirmative vote of a majority of the Trustees present and voting, except that any action to amend or terminate the existing Reuse Plan, or to adopt a new Reuse Plan, shall require the affirmative vote of 75 percent or more of the Trustees present and voting. The members of the Board shall be entitled to reimbursement for expenses incurred in attendance upon meetings of the Board or while otherwise engaged in the discharge of their duties. Such expenses shall be paid out of the treasury of the Authority in such manner as shall be prescribed by the Authority.

2011, cc. 716, 780, 858; 2014, cc. 115, 490, 676, 681.



§ 2.2-2339. Duties of the Authority

The Authority shall have the power and duty:

1. To do all things necessary and proper to further an appreciation of the contributions of the first permanent English-speaking settlers as well as the Virginia Indians to the building of our Commonwealth and nation, to commemorate the establishment of the first coastal fortification in the English-speaking New World, to commemorate the lives of prominent Virginians who were connected to the largest moated fortification in the United States, to commemorate the important role of African Americans in the history of the site, including the "Contraband" slave decision in 1861 that earned Fort Monroe the designation as "Freedom's Fortress," to commemorate Old Point Comfort's role in establishing international trade and British maritime law in Virginia, and to commemorate almost 250 years of continuous service as a coastal defense fortification of the United States of America;

2. To hire and develop a professional staff including an executive director and such other staff as is necessary to discharge the responsibilities of the Authority;

3. To establish personnel policies and benefits for staff;

4. To oversee the preservation, conservation, protection, and maintenance of the Commonwealth's natural resources and real property interests at Fort Monroe and the renewal of Fort Monroe as a vibrant and thriving community;

5. To adopt an annual budget, which shall be submitted to the Chairmen of the Senate Committee on Finance and the House Committee on Appropriations and the Department of Planning and Budget by July 1 of each year;

6. To provide for additional, more complete, or more timely services than are generally available in the City of Hampton as a whole; and

7. To serve as the Commonwealth's management agent for all the land in the Area of Operation and for the implementation of actions and fulfillment of federal and state obligations for public and private land under the Fort Monroe Master Plan, Programmatic Agreement, Design Standards, Reuse Plan, State Memorandum of Understanding, and any other agreements regarding Fort Monroe to which the Commonwealth is a party, ensuring adherence to the findings, declarations, and policies set forth in this article, unless the Commonwealth and the Authority specifically agree in writing to the contrary.

2011, c. 716; 2012, cc. 436, 482; 2014, cc. 676, 681.



§ 2.2-2339.1. Fort Monroe Master Plan; approval by Governor

The Fort Monroe Master Plan shall be consistent with all preservation commitments and obligations agreed to by the Commonwealth. The Master Plan shall be approved by the Governor before it becomes effective.

2012, cc. 436, 482.



§ 2.2-2340. Additional declaration of policy; powers of the Authority; penalty

A. It is the policy of the Commonwealth that the historic, cultural, and natural resources of Fort Monroe be protected in any conveyance or alienation of real property interests by the Authority. Real property in the Area of Operation at Fort Monroe may be maintained as Commonwealth-owned land that is leased, whether by short-term operating/revenue lease or long-term ground lease, to appropriate public, private, or joint venture entities, with such historic, cultural, and natural resources being protected in any such lease, to be approved as to form by the Attorney General of the Commonwealth of Virginia. If sold as provided in this article, real property interests in the Area of Operation at Fort Monroe may only be sold under covenants, historic conservation easements, historic preservation easements, or other appropriate legal restrictions approved as to form by the Attorney General that protect these historic and natural resources. Properties in the Wherry Quarter and Inner Fort areas identified in the Fort Monroe Reuse Plan may only be sold with the consent of both the Governor and the General Assembly, except that any transfer to the National Park Service shall require only the approval of the Governor. The proceeds from the sale or pre-paid lease of any real or personal property within the Area of Operation shall be retained by the Authority and used for infrastructure improvements in the Area of Operation.

B. The Authority shall have the power and duty:

1. To sue and be sued; to adopt and use a common seal and to alter the same as may be deemed expedient; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the Authority; and to make and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with law, to carry into effect the powers and purposes of the Authority;

2. To foster and stimulate the economic and other development of Fort Monroe, including without limitation development for business, employment, housing, commercial, recreational, educational, and other public purposes; to prepare and carry out plans and projects to accomplish such objectives; to provide for the construction, reconstruction, rehabilitation, reuse, improvement, alteration, maintenance, removal, equipping, or repair of any buildings, structures, or land of any kind; to lease or rent to others or to develop, operate, or manage with others in a joint venture or other partnering arrangement, on such terms as it deems proper and which are consistent with the provisions of the Programmatic Agreement, Design Standards, and Reuse Plan governing any lands, dwellings, houses, accommodations, structures, buildings, facilities, or appurtenances embraced within Fort Monroe; to establish, collect, and revise the rents charged and terms and conditions of occupancy thereof; to terminate any such lease or rental obligation upon the failure of the lessee or renter to comply with any of the obligations thereof; to arrange or contract for the furnishing by any person or agency, public or private, of works, services, privileges, or facilities in connection with any activity in which the Authority may engage, provided, however, that if services are provided by the City of Hampton pursuant to § 2.2-2341 for which the City is compensated pursuant to subsection B of § 2.2-2342, then the Authority may provide for additional, more complete, or more timely services than are generally available in the City of Hampton as a whole if deemed necessary or appropriate by the Authority; to acquire, own, hold, and improve real or personal property; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, easement, dedication, or otherwise any real or personal property or any interest therein, which purchase, lease, or acquisition may only be made for less than fair market value if the Board of Trustees determines, upon the advice of the Attorney General, that the transaction is consistent with the fiduciary obligation of the Authority to the Commonwealth and if necessary or appropriate to further the purposes of the Authority; as provided in this article, to sell, lease, exchange, transfer, assign, or pledge any real or personal property or any interest therein, which sale, lease, or other transfer or assignment may be made for less than fair market value; as provided in this article, to dedicate, make a gift of, or lease for a nominal amount any real or personal property or any interest therein to the Commonwealth, the City of Hampton, or other localities or agencies, public or private, within the Area of Operation or adjacent thereto, jointly or severally, for public use or benefit, such as, but not limited to, game preserves, playgrounds, park and recreational areas and facilities, hospitals, clinics, schools, and airports; to acquire, lease, maintain, alter, operate, improve, expand, sell, or otherwise dispose of onsite utility and infrastructure systems or sell any excess service capacity for offsite use; to acquire, lease, construct, maintain, and operate and dispose of tracks, spurs, crossings, terminals, warehouses, and terminal facilities of every kind and description necessary or useful in the transportation and storage of goods, wares, and merchandise; and to insure or provide for the insurance of any real or personal property or operation of the Authority against any risks or hazards;

3. To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursements, in property or security in which fiduciaries may legally invest funds subject to their control; to purchase its bonds at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be cancelled;

4. To undertake and carry out examinations, investigations, studies, and analyses of the business, industrial, agricultural, utility, transportation, and other economic development needs, requirements, and potentialities of its Area of Operation or offsite needs, requirements, and potentialities that directly affect the success of the Authority at Fort Monroe, and the manner in which such needs and requirements and potentialities are being met, or should be met, in order to accomplish the purposes for which it is created; to make use of the facts determined in such research and analyses in its own operation; and to make the results of such studies and analyses available to public bodies and to private individuals, groups, and businesses, except as such information may be exempted pursuant to the Virginia Freedom of Information Act (§ 2.2-3700 et seq.);

5. To administer, develop, and maintain at Fort Monroe permanent commemorative cultural and historical museums and memorials;

6. To adopt names, flags, seals, and other emblems for use in connection with such shrines and to copyright the same in the name of the Commonwealth;

7. To enter into any contracts not otherwise specifically authorized in this article to further the purposes of the Authority, after approval as to form by the Attorney General;

8. To establish nonprofit corporations as instrumentalities to assist in administering the affairs of the Authority;

9. To exercise the power of eminent domain in the manner provided by Chapter 3 (§ 25.1-300 et seq.) of Title 25.1 within the Authority's Area of Operation; however, eminent domain may only be used to obtain easements across property on Fort Monroe for the provision of water, sewer, electrical, ingress and egress, and other necessary or useful services to further the purposes of the Authority, unless the Governor has expressly granted authority to obtain interests for other purposes;

10. To fix, charge, and collect rents, fees, and charges for the use of, or the benefit derived from, the services or facilities provided, owned, operated, or financed by the Authority benefiting property within the Authority's Area of Operation. Such rents, fees, and charges may be charged to and collected by such persons and in such manner as the Authority may determine from (i) any person contracting for the services or using the Authority facilities or (ii) the owners, tenants, or customers of the real estate and improvements that are served by, or benefit from the use of, any such services or facilities, in such manner as shall be authorized by the Authority in connection with the provision of such services or facilities. Such rents, fees, and charges shall not be chargeable to the Commonwealth or, where such rents, fees or charges relate to services or facilities utilized by the City of Hampton to provide municipal services, to the City of Hampton except as may be provided by lease or other agreement and may be used to fund the provision of the additional, more complete, or more timely services authorized under subdivision 6 of § 2.2-2339, the payments provided under § 2.2-2342, or for other purposes as the Authority may determine to be appropriate, subject to the provisions of subsection B of § 2.2-2342;

11. To receive and expend gifts, grants, and donations from whatever source derived for the purposes of the Authority;

12. To employ an executive director and such deputies and assistants as may be required;

13. To elect any past chairman of the Board of Trustees to the honorary position of chairman emeritus. Chairmen emeriti shall serve as honorary members for life. Chairmen emeriti shall be elected in addition to the nonlegislative citizen member positions defined in § 2.2-2338;

14. To determine what paintings, statuary, works of art, manuscripts, and artifacts may be acquired by purchase, gift, or loan and to exchange or sell the same if not inconsistent with the terms of such purchase, gift, loan, or other acquisition;

15. To change the form of investment of any funds, securities, or other property, real or personal, provided the same are not inconsistent with the terms of the instrument under which the same were acquired, and to sell, grant, or convey any such property, subject to the provisions of subsection A of § 2.2-2340;

16. To cooperate with the federal government, the Commonwealth, the City of Hampton, or other nearby localities in the discharge of its enumerated powers;

17. To exercise all or any part or combination of powers granted in this article;

18. To do any and all other acts and things that may be reasonably necessary and convenient to carry out its purposes and powers;

19. To adopt, amend or repeal, by the Board of Trustees, or the executive committee thereof, regulations concerning the use of, access to and visitation of properties under the control of the Authority in order to protect or secure such properties and the public enjoyment thereof, with any violation of such regulations being punishable by a civil penalty of up to $100 for the first violation and up to $250 for any subsequent violation, such civil penalty to be paid to the Authority;

20. To provide parking and traffic rules and regulations on property owned by the Authority; and

21. To provide that any person who knowingly violates a regulation of the Authority may be requested by an agent or employee of the Authority to leave the property and upon the failure of such person so to do shall be guilty of a trespass as provided in § 18.2-119.

2011, c. 716; 2012, cc. 436, 482; 2014, cc. 676, 681.



§ 2.2-2341. Relationship to the City of Hampton

A. All of Fort Monroe is within the City of Hampton's jurisdictional limits; therefore, the City of Hampton is the locality and Virginia municipal corporation for the Authority's Area of Operation. Nothing in this article is intended to limit or restrict the otherwise existing authority of the City of Hampton which, except as otherwise provided in this article, is reserved solely for the City of Hampton. As authorized in this article, the Authority may supplement in its Area of Operation the works, services, privileges, or facilities provided by the City of Hampton to provide additional, more complete, or more timely works, services, privileges, or facilities than provided by the City of Hampton.

B. The Authority shall adopt procedures for the implementation of required actions under the Programmatic Agreement and any other agreements regarding Fort Monroe to which the Commonwealth is a party, including adherence to the Reuse Plan and the Design Standards adopted by the Authority. Those procedures shall provide the City of Hampton a reasonable opportunity for review and comment regarding any proposed actions.

C. The City shall be responsible for dealing directly with any taxpayers at Fort Monroe regarding the collection of any taxes or fees which the City believes are due based on real property interests, business activity, ownership of personal property, and other authorized taxes and fees, unless the City and the Authority agree differently in writing.

D. In its comprehensive plan and in adopting a zoning ordinance for the Area of Operation, the City shall recognize the authority of the federal and state obligations for land use regulation placed upon the Fort Monroe Authority by the requirements of the Fort Monroe Master Plan, Programmatic Agreement, Design Standards, Reuse Plan, State Memorandum of Understanding, and any other agreements regarding Fort Monroe to which the Commonwealth is a party.

2011, c. 716; 2014, cc. 676, 681.



§ 2.2-2341.1. Control over the use of certain vehicles

Notwithstanding the provisions of § 46.2-916.3, the Authority shall be solely responsible for regulating the operation of golf carts and utility vehicles within the Area of Operation. Regulations of the Authority shall provide that golf carts and utility vehicles may only be used by Authority staff and contractors engaged by the Authority while such staff and contractors are conducting the official business of the Authority.

2012, cc. 436, 482.



§ 2.2-2342. Payments to Commonwealth or political subdivisions thereof; payments to the City of Hampton

A. The Authority may agree to make such payments to the Commonwealth or any political subdivision thereof, which payments such bodies are hereby authorized to accept, for any goods, services, licenses, concessions or franchises as the Authority finds consistent with the purposes for which the Authority has been created.

B. On or before January 15, 2012, the Authority shall pay to the City of Hampton a fee in an amount to be determined by the formula defined below for the period September 15, 2011, through December 31, 2011. Thereafter, fees to the City of Hampton shall be payable, in arrears, for the period January 1 through June 30 on each June 30, and for the period July 1 through December 31 on each December 31. The fee shall be determined as follows: (i) all property in the Fort Monroe Area of Operation shall be assessed as if it was privately owned property; (ii) property exempt from taxation by classification under § 58.1-3606, other than property classified solely under subdivision A 1 of § 58.1-3606, based on the use of the property and regardless of ownership of the property, shall be excluded from the calculation of the fee; (iii) property designated by ordinance of the City of Hampton as exempt from taxation pursuant to § 58.1-3651, or pursuant to any other applicable action of the City Council, based on the use of the property and regardless of ownership of the property, shall be excluded from the calculation of the fee; (iv) property owned or leased and exclusively used by the National Park Service or the City of Hampton, property remaining under the ownership of the federal government, and any other property that would not be taxed if it was located elsewhere in the City of Hampton by virtue of the ownership, control, or use of the property, except as otherwise provided herein, shall be excluded from the calculation of the fee; and (v) the total assessed value of the property, less any exclusions as indicated herein, shall then be divided by $100, multiplied by the then-current real estate tax rate set by the City of Hampton, minus the real estate taxes owed to the City of Hampton from taxpayers within the Authority's Area of Operation. This shall be the amount of the fee payable to the City of Hampton. It is the intent of this section that for properties at Fort Monroe that would be taxed by the City of Hampton if privately held, the Authority shall pay a fee in lieu of taxes, but that properties at Fort Monroe that would not be taxed by the City if privately held shall be exempt from the fee, taking into account the current limitations on the transfer of properties at Fort Monroe. The Authority or its qualifying lessees shall apply to the assessor of real estate for the City of Hampton and follow the process for recognition of the exemption applicable to other such properties in the City. The Authority shall use all funds available and manage its finances and take all necessary and prudent actions to ensure that the fee provided in subsection B is paid when due and shall notify the City of Hampton and the Trustees as soon as practical if the funds will not be available to pay the fee when due and the Trustees shall take all necessary actions to remedy any deficiency. In the event the fee is not paid when due, interest thereon shall at that time accrue at the rate, not to exceed the maximum amount allowed by § 2.2-4355, determined by the City of Hampton until such time as the overdue payment and interest are paid. Unpaid fees and interest thereon shall rank in parity with liens for unpaid taxes and may be collected by the City of Hampton as taxes are collected; however, no real property of the Commonwealth or the Authority may be sold in such collection efforts.

C. The Authority shall have the right to contest the assessments made on property at Fort Monroe owned by the Commonwealth or itself or any property for which the Commonwealth or the Authority shall be responsible for payment of the fee, using the procedures utilized by other citizens of the City of Hampton, including appeals to the Board of Review of Real Estate Assessments for the City of Hampton and appeals therefrom to the Circuit Court of the City of Hampton, which is hereby granted jurisdiction to adjudicate any such appeal by the Authority in the same manner as applicable to private property owners or lessees in the city.

2011, c. 716; 2013, c. 221.



§ 2.2-2343. Authority may borrow money, accept contributions, etc

In addition to the powers conferred upon the Authority by other provisions of this article, the Authority shall have the power:

1. To borrow moneys or accept contributions, grants, or other financial assistance from the federal government, the Commonwealth, any locality or political subdivision, any agency or instrumentality thereof, including but not limited to the Virginia Resources Authority, or any source, public or private, for or in aid of any project of the Authority, and to these ends, to comply with such conditions and enter into such mortgages, trust indentures, leases, or agreements as may be necessary, convenient, or desirable;

2. To apply for grants from the Urban Public-Private Partnership Redevelopment Fund pursuant to Chapter 24.1 (§ 15.2-2414 et seq.) of Title 15.2. The Authority shall be considered a local government eligible for grants under that chapter. Funds from any source available to the Authority may be used to meet the matching requirement of any such grant;

3. To participate in local group pools authorized pursuant to § 15.2-2703 or to participate in the Commonwealth's risk pool administered by the Division of Risk Management;

4. To utilize the provisions of the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.) and the Public-Private Education Facilities and Infrastructure Act of 2002 (§ 56-575.1 et seq.) as a qualifying public entity under those statutes;

5. To apply for and receive enterprise zone designation under the Enterprise Zone Grant Act (§ 59.1-538 et seq.). Fort Monroe shall be considered an eligible area for such designation, although the Governor is not obligated to grant such a designation;

6. To act as a local cooperating entity pursuant to § 62.1-148; and

7. To enter into agreements with any public or private utility for the ownership or operation of utility services at Fort Monroe, as provided in § 2.2-2348.1. The Authority and the City may mutually agree that such services should not or need not be included under any franchise agreement that the City has with that utility. The utility shall provide the same service generally available to its other customers in the City at reasonable rates.

2011, c. 716; 2014, cc. 676, 681.



§ 2.2-2344. Authority empowered to issue bonds; additional security; liability thereon

The Authority shall have power to issue bonds from time to time in its discretion for any of its corporate purposes, including the issuance of refunding bonds for the payment or retirement of bonds previously issued by it. The Authority may issue such type of bonds as it may determine, including but not limited to:

1. Bonds on which the principal and interest are payable:

a. Exclusively from the income and revenues of the project or facility financed with the proceeds of such bonds;

b. Exclusively from the income and revenues of certain designated projects or facilities whether or not they are financed in whole or in part with the proceeds of such bonds; or

c. From its revenues generally; and

2. Bonds on which the principal and interest are payable solely from contributions or grants received from the federal government, the Commonwealth, or any other source, public or private.

Any such bonds may be additionally secured by a pledge of any grants or contributions from the federal government, the Commonwealth, any political subdivision of the Commonwealth, or other source, or a pledge of any income or revenues of the Authority, or a mortgage of any particular projects or facilities or other property of the Authority.

Neither the Trustees of the Authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the Authority, and such bonds and obligations shall so state on their face, shall not be a debt of the Commonwealth or any political subdivision thereof other than the issuing Authority, and neither the Commonwealth nor any political subdivision thereof other than the issuing Authority shall be liable thereon, nor shall such bonds or obligations be payable out of any funds or properties other than those of the Authority. The bonds shall not constitute indebtedness within the meaning of any debt limitation or restriction. Bonds of the Authority are declared to be issued for an essential public and governmental purpose.

2011, c. 716.



§ 2.2-2345. Powers and duties of executive director

The executive director shall exercise such powers and duties relating to the Authority conferred upon the Board as may be delegated to him by the Board, including powers and duties involving the exercise of discretion. The executive director shall also exercise and perform such other powers and duties as may be lawfully delegated to him and such powers and duties as may be conferred or imposed upon him by law.

2011, c. 716.



§ 2.2-2346. Legal services

For such legal services as it may require, the Authority may employ its own counsel and legal staff or make use of legal services made available to it by any public body, or both; however, the Authority shall be required to use any legal services provided by the Office of the Attorney General, if such services are made available, since the property at Fort Monroe is an asset of the Commonwealth.

2011, c. 716.



§ 2.2-2347. Exemption from taxation

The bonds or other securities issued by the Authority, the interest thereon, and all real and personal property and any interest therein of the Authority, and all income derived therefrom by the Authority shall at all times be free from taxation by the Commonwealth, or by any political subdivision thereof.

2011, c. 716.



§ 2.2-2348. Rents, fees, and charges; disposition of revenues

The rents, fees, and charges established by the Authority for the use of its property, projects, and facilities and for any other service furnished or provided by the Authority shall be fixed so that they, together with other revenues of the Authority, shall provide at least sufficient funds to pay the cost of maintaining, repairing, and operating the Authority; its property, projects, and facilities; and the principal and interest of any bonds issued by the Authority or other debts contracted as the same shall become due and payable. A reserve may be accumulated and maintained out of the revenues of the Authority for extraordinary repairs and expenses and for such other purposes as may be provided in any resolution authorizing a bond issue or in any trust indenture securing such bonds. Subject to such provisions and restrictions as may be set forth in the resolution or in the trust indenture authorizing or securing any of the bonds or other obligations issued hereunder, the Authority shall have exclusive control of the revenue derived from the operation of the Authority and the right to use such revenues in the exercise of its powers and duties set forth in this article. No person, firm, association, or corporation shall receive any profit or dividend from the revenues, earnings, or other funds or assets of such authority other than for debts contracted, for services rendered, for materials and supplies furnished, and for other value actually received by the Authority.

The accounts of the Authority shall be audited annually by the Auditor of Public Accounts, or his legally authorized representative, and the cost of such audit shall be borne by the Authority. Copies of the annual audit shall be distributed to the Governor and to the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

2011, c. 716.



§ 2.2-2348.1. Ratification of the ownership of certain lands in the City of Hampton known as Fort Monroe; ownership and operation of utilities

A. Notwithstanding any other provision of law, the ownership of certain property located in the City of Hampton, Virginia, consisting of 312.75 acres, more or less, generally known as "Fort Monroe," shall be deemed validly vested in the Commonwealth, with all rights, title, and interest therein, being more particularly described as follows: All that certain lot, piece, or parcel of land situate, lying, and being in the City of Hampton, in the Commonwealth of Virginia, containing 312.75 acres, more or less, described in Exhibit A and illustrated in Exhibit B of that certain Quitclaim Deed recorded in the Clerk's Office of the Circuit Court of the City of Hampton on June 14, 2013, as Instrument No. 130009559.

B. Notwithstanding any other provision of law, the ownership of the roads, water, sewer, and other utility services on that certain property located in the City of Hampton, Virginia, consisting of 561.345 acres, more or less, generally known as "Fort Monroe," shall be deemed validly vested in the Commonwealth, being more particularly described as follows: All those certain lots, pieces, or parcels of land situate, lying, and being in the City of Hampton, in the Commonwealth of Virginia, containing 561.345 acres, more or less, described as Parcels A, B, C, D, E, F, G, and H on that certain survey by the Norfolk District Corps of Engineers dated July 20, 2009, last revised November 15, 2012, entitled "Plat Showing 8 Parcels of Land Totaling +/-561.345 Acres Situated on Fort Monroe, Virginia," and recorded in the Clerk's Office of the Circuit Court of the City of Hampton in Instrument No. 130009559 at Pages 286 and 287.

1. The Authority shall maintain such roads as public rights-of-way to ensure lawful access to the properties within said acreage; however, the Commonwealth may convey its right, title, and interests in such roads to the City of Hampton or the Virginia Department of Transportation, and thereby transfer the obligation to maintain such roads.

2. The Authority shall maintain and operate such water, sewer, and other utility services to ensure that the properties within said acreage have access to such utility services; however, the Commonwealth may convey its right, title, and interest in any such utility owned by the Commonwealth to a public or private entity and thereafter transfer the obligation to maintain and operate such utilities.

2014, cc. 676, 681.



§ 2.2-2349. Powers conferred additional and supplemental; liberal construction

The powers conferred by this article shall be in addition and supplemental to the powers conferred by any other law. This article shall be liberally construed to effect the purposes hereof.

2011, c. 716; 2015, c. 709.



§ 2.2-2349.1. Chapter controlling over inconsistent laws

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, or parts thereof, the provisions of this chapter shall be controlling.

2012, cc. 436, 482.



§ 2.2-2350. Sovereign immunity

No provisions of this article nor any act of the Authority, including the procurement of insurance or self-insurance, shall be deemed a waiver of any sovereign immunity to which the Authority or its directors, officers, employees, or agents are otherwise entitled.

2011, c. 716.



§ 2.2-2400. Art and Architectural Review Board; members and officers; travel expenses; quorum; compensation; staff; report

A. The Art and Architectural Review Board (the Board) is established as an advisory board, within the meaning of § 2.2-2100, in the executive branch of state government. The Board shall consist of six members as follows: the Director of the Department of Historic Resources, or his designee, serving as an ex officio member and five citizen members, appointed by the Governor. Of the citizen members, one shall be an architect who may be appointed from a list of two or more architects nominated by the governing board of the Virginia Society of the American Institute of Architects; one may be appointed from a list of two or more persons nominated by the governing board of the University of Virginia; one shall be a member of the board of trustees of the Virginia Museum of Fine Arts; and two shall be appointed from the Commonwealth at large, one of whom shall be a painter or sculptor. Lists of nominees shall be submitted at least 60 days before the expiration of the member's term for which the nominations are being made in order to be considered by the Governor in making appointments pursuant to this section.

B. Beginning July 1, 2011, the Governor's appointments of the five citizen members shall be staggered as follows: two members for a term of one year, two members for a term of two years, and one member for a term of three years. Thereafter, members of the Board shall be appointed for terms of four years each, except appointments to fill vacancies, which shall be for the unexpired terms. No member shall serve for more than two consecutive four-year terms, except that any member appointed to the unexpired term of another shall be eligible to serve two consecutive four-year terms. Vacancies shall be filled in the manner of the original appointments. The Director of the Department of Historic Resources shall serve a term coincident with his term of office.

C. Annually, the Board shall elect a chairman and vice-chairman and may elect such other officers as the Board deems proper from among its membership. A majority of the members of the Board shall constitute a quorum.

D. The members of the Board shall serve without compensation, but shall be reimbursed for all reasonable and necessary expenses incurred in the discharge of their duties as provided in § 2.2-2825.

E. The Division of Engineering and Buildings of the Department of General Services shall provide assistance to the Board in the undertaking of its responsibilities.

F. The Board shall submit a biennial report to the Governor and General Assembly on or before October 1 of each even-numbered year.

Code 1919, § 581; 1922, p. 757; 1927, p. 106; 1932, p. 37; 1938, p. 724; Michie Code 1942, § 585(64); R.P. 1948, § 9-7; 1964, c. 234; 1975, c. 510; 1976, c. 484; 1978, c. 580, §§ 2.1-488.1, 2.1-488.6; 1979, c. 66; 1981, c. 221; 1984, c. 734, § 2.1-488.2:1; 1985, c. 448; 1989, c. 656; 2001, c. 844; 2004, c. 650; 2011, cc. 691, 714.



§ 2.2-2401. Works of art accepted by Governor; approval by Board; meaning of "work of art."

A. The Governor may accept, in the name of the Commonwealth, gifts to the Commonwealth of works of art as defined in subsection B. But no work of art shall be so accepted until submitted to the Board or otherwise brought to its attention for its advice and counsel to the Governor.

B. As used in this article, "work of art" means all paintings, mural decorations, stained glass, statues, bas-reliefs, tablets, sculptures, monuments, fountains, arches or other structure of a permanent character intended for ornament or commemoration.

Code 1919, § 583; 1920, p. 51; Michie Code 1942, § 582a; R. P. 1948, §§ 9-10, 9-12; 1975, c. 514; 1978, c. 580, §§ 2.1-488.3, 2.1-488.5; 2001, c. 844.



§ 2.2-2402. Governor's approval of works of art; removal, etc.; structures, fixtures and works of art placed on or extending over state property

A. No work of art shall become the property of the Commonwealth by purchase, gift or otherwise, unless the work of art or a design thereof, together with its proposed location, have been submitted to and approved by the Governor acting with the advice and counsel of the Board. Nor shall any work of art, until so submitted and approved, be contracted for, placed in or upon or allowed to extend over any property belonging to the Commonwealth. No existing work of art owned by the Commonwealth shall be removed, relocated or altered in any way without submission to the Governor.

This subsection shall not apply to any portrait, tablet or work of art portraying, or pertaining to, a present or former Governor and presented to, or acquired, by the Governor and displayed in that part of the building under the direct supervision of the Governor or a present or former presiding officer of the Senate or a member or former member of the Supreme Court, the Senate, or the House of Delegates, presented to, or acquired by, the member's or presiding officer's respective body and displayed in that part of any building under the direct supervision and jurisdiction of such body nor shall they apply to any portrait, tablet or work of art acquired by the Virginia Museum of Fine Arts or museums operated in conjunction with art or architectural departments at public colleges or universities in Virginia.

B. No construction or erection of any building or any appurtenant structure of any nature, which is to be placed on or allowed to extend over any property belonging to the Commonwealth, and no construction or erection of any bridge, arch, gate, fence, or other structure or fixture intended primarily for ornamental or memorial purposes, and which is to be paid for, either wholly or in part by appropriation from the state treasury, and, which is to be placed on or allowed to extend over any property belonging to the Commonwealth, shall be begun, unless the design and proposed location thereof have been submitted to the Governor and its artistic character approved in writing by him acting with the advice and counsel of the Board, unless the Governor has failed to disapprove in writing the design within thirty days after its submission. No existing structure of the kinds described in this subsection, owned by the Commonwealth, shall be removed, remodeled or added to, nor shall any appurtenant structure be attached without submission to the Governor and the artistic character of the proposed new structure approved in writing by him acting with the advice and counsel of the Board, unless the Governor has failed to disapprove in writing the design within thirty days after its submission.

C. No work of art not owned by the Commonwealth shall be placed in or upon or allowed to extend over any property belonging to the Commonwealth for a period of more than two years unless such work of art or a design thereof has been submitted to and approved by the Governor acting with the advice and counsel of the Board.

This subsection shall not apply to the Virginia Museum of Fine Arts or museums operated in conjunction with art or architectural departments at public colleges and universities in Virginia.

Code 1919, § 582; 1920, p. 393; 1942, p. 197; R. P. 1948, § 9-11; 1956, c. 223; 1970, c. 203; 1975, c. 514; 1978, c. 580, § 2.1-488.4; 2000, c. 551; 2001, c. 844.



§ 2.2-2403. Repealed

Repealed by Acts 2003, cc. 981 and 1021.



§ 2.2-2404. Repealed

Repealed by Acts 2011, cc. 594 and 681, cl. 2.



§ 2.2-2407. Repealed

Repealed by Acts 2011, cc. 594 and 681, cl. 2.



§ 2.2-2409. Repealed

Repealed by Acts 2001, cc. 520 and 806.



§ 2.2-2411. Public Guardian and Conservator Advisory Board; purpose; membership; terms

A. The Public Guardian and Conservator Advisory Board (the Board) is established as an advisory board, within the meaning of § 2.2-2100, in the executive branch of state government. The purpose of the Board shall be to report to and advise the Commissioner for Aging and Rehabilitative Services on the means for effectuating the purposes of this article and shall assist in the coordination and management of the local and regional programs appointed to act as public guardians and conservators pursuant to Chapter 20 (§ 64.2-2000 et seq.) of Title 64.2.

B. The Board shall consist of no more than 15 members who shall be appointed by the Governor as follows: one representative of the Virginia Guardianship Association, one representative of the Virginia Association of Area Agencies on Aging, one representative of the Virginia State Bar, one active or retired circuit court judge upon recommendation of the Chief Justice of the Supreme Court, one representative of ARC of Virginia, one representative of the National Alliance on Mental Illness of Virginia, one representative of the Virginia League of Social Service Executives, one representative of the Virginia Association of Community Services Boards, the Commissioner of Social Services or his designee, the Commissioner of Behavioral Health and Developmental Services or his designee, and one person who is a member of the Commonwealth Council on Aging and such other individuals who may be qualified to assist in the duties of the Board, who may include a representative of the Commonwealth's designated protection and advocacy system.

C. The Commissioners of Social Services and Behavioral Health and Developmental Services, or their designees, and the representative of the Commonwealth Council on Aging shall serve terms coincident with their terms of office or, in the case of designees, the term of the Commissioner. Of the other members of the Board, five of the appointees shall serve for four-year terms and the remainder shall serve for three-year terms. No member shall serve more than two successive terms. A vacancy occurring other than by expiration of term shall be filled for the unexpired term.

D. Each year, the Board shall elect a chairman and a vice-chairman from among its members. Five members of the Board shall constitute a quorum.

E. Members shall receive no compensation for their services but shall be reimbursed for all reasonable and necessary expenses incurred in the discharge of their duties as provided in § 2.2-2823.

1998, c. 787, § 2.1-373.13; 2001, c. 844; 2002, cc. 491, 572; 2009, cc. 813, 840; 2012, cc. 476, 507, 803, 835; 2013, c. 571.



§ 2.2-2412. Powers and duties of the Board

The Board shall have the power and duty to:

1. Assist in the coordination and management of the local and regional programs appointed to act as public guardians and conservators pursuant to Chapter 20 (§ 64.2-2000 et seq.) of Title 64.2;

2. Provide advice and counsel on the provision of high quality guardianship service and avoidance of conflicts of interest;

3. Promote the mobilization of activities and resources of public and private sector entities to effectuate the purposes of this article;

4. Make recommendations regarding appropriate legislative and executive actions, including, but not limited to, recommendations governing alternatives for local programs to follow upon repeal of the authority granted to the courts pursuant to § 64.2-2015 to appoint the sheriff as guardian or conservator when the maximum staff-to-client ratio of the local program is met or exceeded; and

5. Submit to the Department by October of each odd-numbered year, a report regarding the activities and recommendations of the Board, to be posted on the Department's website.

1998, c. 787, § 2.1-373.13; 2001, c. 844; 2010, cc. 411, 801.



§ 2.2-2413. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 45.



§ 2.2-2415. Treasury Board membership; chairman; quorum; compensation

A. The Treasury Board (the "Board") is established as a policy board, within the meaning of § 2.2-2100, in the executive branch of state government. The Board shall consist of seven members to be appointed as follows: four members to be appointed by the Governor, subject to confirmation by the General Assembly, who shall serve at the pleasure of the Governor; the State Treasurer, the Comptroller, and the Tax Commissioner. The members appointed by the Governor should have a background and experience in financial management and investments. The State Treasurer, the Comptroller, and the Tax Commissioner shall serve terms coincident with their terms of office. Vacancies shall be filled in the manner of the original appointment.

B. The State Treasurer shall act as the chairman, and the Board shall elect a secretary who need not be a member of the Board. The Board shall have regularly scheduled meetings at least monthly, and shall keep a regular and sufficient set of books, which include a record of all of their proceedings and any action taken by them with respect to any funds which by any provision of law are required to be administered by the Treasury Board. Four members of the Board shall constitute a quorum.

C. Members of the Board appointed by the Governor shall receive compensation, including all reasonable and necessary expenses incurred in the discharge of their duties as provided in § 2.2-2813.

Code 1950, § 2-149.1; 1966, c. 677, § 2.1-178; 1979, c. 215; 1984, c. 720; 1987, c. 601; 2001, c. 844.



§ 2.2-2416. Powers and duties of Treasury Board

The Board shall have the power and duty to:

1. Exercise general supervision over all investments of state funds;

2. Give advice and supervision in the financing of state buildings and to make recommendations, as requested, to the Governor on methods by which capital outlay requirements of the Commonwealth, including its agencies and institutions, may be financed;

3. Control and manage all sinking funds and other funds in possession of the Commonwealth in a fiduciary capacity;

4. Administer the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.);

5. Make recommendations to the Governor, notwithstanding any provisions to the contrary, on proposed bond issues or other financing arrangements; approve the terms and structure of bonds or other financing arrangements executed by or for the benefit of educational institutions and state agencies other than independent state authorities, including bonds or other financing arrangements secured by leases, lease purchase agreements, financing leases, capital leases or other similar agreements; and agreements relating to the sale of bonds;

6. Take or cause to be taken and omit to take all actions, as to any tax exempt bonds for which it has issuing authority, either by statute or by act of the General Assembly, the taking or omission of which is necessary on behalf of the Commonwealth to prevent such bonds from being or becoming subject to federal income taxation or being considered to be "arbitrage bonds" within the meaning of federal tax laws, including compliance with the arbitrage rebate provisions thereof;

7. Approve, notwithstanding any provisions to the contrary, the terms and structure of bonds or other financing arrangements executed by or for the benefit of state agencies, boards and authorities where debt service payments on such bonds or other financing arrangements are expected by such agency, board or authority to be made, in whole or in part, directly or indirectly, from appropriations of the Commonwealth, including bonds or other financing arrangements secured by leases, lease purchase agreements, financing leases, capital leases or other similar agreements, and agreements relating to the sale of bonds;

8. Establish debt structuring guidelines for bonds or other financing arrangements executed by or for the benefit of all state agencies, institutions, boards, and authorities where the debt service payments on such bonds or other financing arrangements are expected to be made, in whole or in part, directly or indirectly, from appropriations of the Commonwealth, in which guidelines the Board may, in its sole discretion, include such items as it deems necessary and appropriate, including, but not limited to, defining terms such as "terms and structure" and "bonds and other financing arrangements" and exempting from its review and approval pursuant to subdivision 5 or 7 (a) specific bond issues and other financing arrangements, (b) certain types or classes of bond issues and other financing arrangements, and (c) bond issues and other financing arrangements that are below a stated dollar amount;

9. Do all acts and things necessary or convenient to efficiently carry out and enforce the powers granted to and duties imposed on it by law, including delegating to the State Treasurer or to a committee composed of not less than three members of the Board such powers and duties, as it deems proper, to the extent designated and permitted by the Board;

10. Exercise such other powers and perform such other duties conferred or imposed upon it by law, including the local government investment pool authorized by Chapter 46 (§ 2.2-4600 et seq.) of this title; and

11. Do all acts and things necessary or convenient to wind up the affairs of, and protect the Commonwealth's interests in such matters that may survive the termination of the State Education Assistance Authority, the Virginia Student Assistance Authorities, and the Virginia Education Loan Authority. Nothing herein shall be construed to amend, enhance or otherwise alter such commitments, security interests, guarantees or other pledges entered into by the State Education Assistance Authority, the Virginia Student Assistance Authorities, and the Virginia Education Loan Authority, acting in their official capacity and effective on or before March 31, 1997.

Code 1950, § 2-149.2; 1966, c. 677, § 2.1-179; 1979, c. 215; 1984, c. 720; 1987, cc. 210, 211, 242; 1988, c. 258; 1990, c. 712; 1991, c. 578; 1996, cc. 636, 656; 1998, cc. 39, 784; 2001, c. 844.



§ 2.2-2417. Approval of financial terms of certain contracts; using agencies to procure certain financial services through Treasury Board

A. The Board, or its designee, shall review and approve the financial terms of all contracts for the purchase or financing of the purchase by agencies, institutions, boards and authorities which receive appropriations from the Commonwealth, i.e., the using agencies, of personal property, including personal property to be affixed to realty, whether by lease-purchase, installment purchase or otherwise, where payment of the purchase price is deferred through installment payments, includes the payment of interest, or is otherwise financed by the seller, lessor, or third parties.

B. The Board may specifically exempt from its review and approval specific purchases, and purchases below a stated amount, and may adopt regulations governing the financial terms of contracts, as described in subsection A, including but not limited to the authority to negotiate with a seller or lessor the public or private sale of securities, the security interest which may be granted to a seller or lessor, and the types and value of property which may be acquired under such contracts. Approval of the Board or its designee and compliance with regulations adopted pursuant to this section shall be required in addition to and notwithstanding any other provision of law pertaining to the review, approval or award of contracts by agencies and institutions of the Commonwealth.

C. Notwithstanding any of the foregoing and except as the Board shall direct and authorize otherwise, every using agency shall procure through the Board all contracts for the financing of the purchases described in subsection A or other financial services needed for the purpose of financing such purchases. The Board may acquire such financing services, including, but is not limited to employing financial advisors and private or public placement agents.

D. An agency, institution, board, or authority which receives appropriations from the Commonwealth shall procure state agency energy efficiency projects under this section. State agency energy efficiency projects may include personal property, the installation or modification of an installation in a building, and professional, management, and other special services which are primarily intended to reduce energy consumption and demand, or allow the use of an alternative energy source, and which may contain integral control and measurement devices.

1986, c. 280, § 2.1-179.2; 1987, c. 613; 1991, c. 578; 1994, c. 231; 2001, c. 844.



§ 2.2-2418. Use of bond anticipation notes by the Treasury Board

Whenever the General Assembly has enacted legislation pursuant to Article X, Section 9 (b), (c), or (d) of the Constitution of Virginia authorizing the issuance of bonds for capital projects of the Commonwealth or any state agency, institution, board, or authority (a "state instrumentality") where debt service payments on the bonds are expected to be made in whole or in part from appropriations of the Commonwealth, the Board, with the consent of the Governor, may borrow money in anticipation of the issuance of the bonds to provide funds, with any other available funds, to pay the costs of acquiring, constructing, renovating, enlarging, improving, and equipping any one or more of the capital projects for which such bonds have been authorized. Any such borrowing shall be evidenced by notes of the Commonwealth that shall be in such form, shall be executed in such manner, shall bear interest at such rates, either at fixed rates or at rates established by formula or other method, and may contain such other provisions, all as the Board, or the State Treasurer when authorized by the Board, may determine. Such notes may bear interest at a rate subject to inclusion in gross income for federal income tax purposes as determined by the Board, with the consent of the Governor. Such notes may be made payable from the proceeds of the bonds, other notes, or other sources of funds authorized by the General Assembly. The proceeds of the notes, to the extent not required to pay the principal or interest on maturing notes, or expenses associated therewith, shall be paid or otherwise made available to the Commonwealth or appropriate state instrumentality to pay the costs of such capital projects. However, the undertaking and obligation of (i) the Board to make such note proceeds available to the state instrumentality and (ii) the state instrumentality to pay or provide for the payment of the interest and principal coming due on the notes and to issue its own bonds or otherwise retire the notes within five years of the date of their initial issuance shall be set forth in a written agreement between the Board and the state instrumentality. No such notes shall be issued by the Board for or on behalf of a state instrumentality unless the Board first determines that such written agreement provides reasonable assurance of the full and timely payment of the debt service on the notes.

No law authorizing the issuance of bonds and notes for which bond anticipation notes have been issued by the Board shall be repealed or otherwise vitiated without first providing for the payment of the related bond anticipation notes of the Board.

1991, c. 554, § 2.1-179.3; 1996, cc. 636, 656; 2001, c. 844.



§ 2.2-2419. Issuance of refunding bonds by the Treasury Board

The Board may, with the consent of the Governor, sell and issue refunding bonds of the Commonwealth to refund any or all of the Commonwealth's bonds or other debt. The aggregate principal amount of such refunding bonds shall not exceed the amount required to redeem or otherwise provide for the payment of the unpaid principal of and interest on and any redemption premium payable on the bonds to be refunded to their date of redemption or payment, plus all expenses incurred in such refunding transaction.

1996, cc. 636, 656, § 2.1-179.4; 2001, c. 844.



§ 2.2-2420. Combined issuance of general obligation debt by the Treasury Board

Bonds and notes issued by the Board may be issued and sold at the same time with other bonds and notes issued by the Board either as separate issues, a combined issue, or a combination of both.

1996, cc. 636, 656, § 2.1-179.5; 2001, c. 844.



§ 2.2-2421. Repealed

Repealed by Acts 2003, cc. 657 and 670.



§ 2.2-2423. Virginia Geographic Information Network Advisory Board; membership; terms; quorum; compensation and expenses

A. The Virginia Geographic Information Network Advisory Board (the Board) is hereby established as an advisory board, within the meaning of § 2.2-2100, in the executive branch of state government. The Board shall advise the Geographic Information Network Division (the Division) of the Virginia Information Technologies Agency on issues related to the exercise of the Division's powers and duties.

B. The Board shall consist of 16 members appointed as follows: seven nonlegislative citizen members to be appointed by the Governor that consist of one agency director from one of the natural resources agencies, one official from a state university, one elected official representing a local government in the Commonwealth, one member of the Virginia Association of Surveyors, one representative of a utility or transportation industry utilizing geographic data, and two representatives of private businesses with expertise and experience in the establishment, operation, and maintenance of geographic information systems; four members of the House of Delegates to be appointed by the Speaker of the House of Delegates; two members of the Senate to be appointed by the Senate Committee on Rules; the Chief Information Officer, the Commissioner of Highways, and the Chief Executive Officer of the Economic Development Partnership Authority or their designees who shall serve as ex officio, voting members. Gubernatorial appointees may be nonresidents of the Commonwealth. All members of the Board appointed by the Governor shall be confirmed by each house of the General Assembly. The agency director and state university official appointed by the Governor may each designate a member of his organization as an alternate who may attend meetings in his place and be counted as a member of the Board for the purposes of a quorum.

Any members of the Board who are representatives of private businesses that provide geographic information services, and their companies, are precluded from contracting to provide goods or services to the Division.

C. Legislative members' terms shall be coincident with their terms of office. The gubernatorial appointees to the Board shall serve five-year terms, except for the initial appointees whose terms were staggered. Members appointed by the Governor shall serve no more than two consecutive five-year terms. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term. Vacancies shall be filled in the same manner as the original appointments. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility to serve.

D. The Board shall elect from its membership a chairman, vice-chairman, and any other officers deemed necessary. The duties and terms of the officers shall be prescribed by the members. A majority of the Board shall constitute a quorum. The Board shall meet at least quarterly or at the call of its chairman or the Chief Information Officer.

E. Legislative members of the Board shall receive such compensation as provided in § 30-19.12 and nonlegislative citizen members shall receive such compensation as provided in § 2.2-2813 for their services. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Virginia Geographic Information Network Division of the Virginia Information Technologies Agency.

F. The Geographic Information Network Division shall provide staff support to the Board.

1997, c. 817, § 2.1-563.41; 1999, cc. 412, 421, 433; 2001, c. 844; 2003, cc. 981, 1021; 2004, c. 1000; 2010, c. 869; 2014, c. 283.



§ 2.2-2424. Virginia-Israel Advisory Board; purpose; membership; terms; compensation and expenses; staff; chairman's executive summary

A. The Virginia-Israel Advisory Board (the Board) is established as an advisory board, within the meaning of § 2.2-2100, in the executive branch of state government. The purpose of the Board shall be to advise the Governor on ways to improve economic and cultural links between the Commonwealth and the State of Israel, with a focus on the areas of commerce and trade, art and education, and general government.

B. The Board shall consist of 31 members that include 29 citizen members and two ex officio members as follows: six citizen members appointed by the Speaker of the House of Delegates, who may be members of the House of Delegates or other state or local elected officials; six citizen members appointed by the Senate Committee on Rules, who may be members of the Senate or other state or local elected officials; 13 members appointed by the Governor who represent business, industry, education, the arts, and government; the president, or his designee, of each of the four Jewish Community Federations serving the Richmond, Northern Virginia, Tidewater and Peninsula regions; and the Secretary of Commerce and Trade and the Secretary of Education, or their designees, who shall serve as ex officio voting members of the Board.

C. Nonlegislative citizen members appointed by the Governor shall serve for terms of four years and nonlegislative citizen members appointed by the Senate Committee on Rules and the Speaker of the House of Delegates shall serve for terms of two years. Legislative members and the Secretaries of Commerce and Trade, and Education, or their designees, shall serve terms coincident with their terms of office. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term. Vacancies shall be filled in the same manner as the original appointments. Any member may be reappointed for successive terms.

D. The members of the Board shall elect a chairman and vice-chairman annually from among its membership. The Board shall meet at such times as it deems appropriate or on call of the chairman. A majority of the members of the Board shall constitute a quorum.

E. Members shall receive no compensation for their services. However, all members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of the expenses of the members shall be provided by the Office of the Governor.

F. The Office of the Governor shall serve as staff to the Board.

G. The chairman of the Board shall submit to the Governor and the General Assembly an annual executive summary of the interim activity and work of the Board no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

1996, c. 97, §§ 9-350, 9-351, 9-353; 1997, c. 181; 2001, c. 844; 2003, c. 885; 2004, c. 1000.



§ 2.2-2425. Powers and duties of the Board

The Board shall have the power and duty to:

1. Undertake studies and gather information and data in order to accomplish its purposes as set forth in § 2.2-2424, and to formulate and present its recommendations to the Governor and the General Assembly.

2. Apply for, accept, and expend gifts, grants, or donations from public, quasi-public or private sources, including any matching funds as may be designated in the appropriation act, to enable it to better carry out its purposes.

3. Report annually its findings and recommendations to the Governor. The Board may make interim reports to the Governor as it deems advisable.

4. Account annually on its fiscal activities, including any matching funds received or expended by the Board.

1996, c. 97, § 9-352; 1997, c. 181; 2001, c. 844.



§ 2.2-2426. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 58.



§ 2.2-2434. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 5.



§ 2.2-2435. Repealed

Repealed by Acts 2003, cc. 657 and 670.



§ 2.2-2438. Repealed

Repealed by Acts 2003, cc. 657 and 670.



§ 2.2-2440. Expired

Expired.



§ 2.2-2448. Virginia-Asian Advisory Board established; purpose

The Virginia-Asian Advisory Board (the Board) is hereby established as an advisory board within the meaning of § 2.2-2100 in the executive branch of state government. The purpose of the Board shall be to advise the Governor on ways to improve economic and cultural links between the Commonwealth and Asian nations, with a focus on the areas of commerce and trade, art and education, and general government, and on issues affecting the Asian-American communities in the Commonwealth.

2001, c. 566, § 9-400; 2004, cc. 971, 1005.



§ 2.2-2449. Membership; terms; vacancies; chairman

The Board shall consist of 21 members to be appointed by the Governor as follows: 18 citizen members who shall represent business, education, the arts, and government, at least 11 of whom shall be of Asian descent; and the Secretaries of Commerce and Trade, Health and Human Resources, and Education, or their designees to serve as ex officio members of the Board.

Beginning July 1, 2012, appointments shall be staggered as follows: seven members for a term of two years, seven members for a term of three years, and seven members for a term of four years. Thereafter, citizen members shall serve for terms of four years. The Secretaries of Commerce and Trade, Health and Human Resources, and Education, or their designees, shall serve terms coincident with their terms of office. Vacancies occurring other than by expiration of term shall be filled for the unexpired term. Any member may be reappointed for successive terms.

The members of the Board shall elect a chairman and vice-chairman annually.

Members shall receive no compensation for their services, but shall be reimbursed for their actual and necessary expenses in accordance with § 2.2-2823.

2001, c. 566, § 9-401; 2012, c. 502.



§ 2.2-2450. Powers and duties of the Board

The Board shall:

1. Undertake studies and gather information and data in order to accomplish its purposes as set forth in § 2.2-2448, and to formulate and present its recommendations to the Governor.

2. Apply for, accept, and expend gifts, grants, or donations from public, quasi-public or private sources, including any matching funds as may be designated in the Appropriation Act, to enable it to better carry out its purposes.

3. Report annually its findings and recommendations to the Governor. The Board may make interim reports to the Governor as it deems advisable.

4. Account annually on its fiscal activities, including any matching funds received or expended by the Board.

2001, c. 566, § 9-402.



§ 2.2-2451. Staff; cooperation from other state agencies

The Office of the Governor shall serve as staff to the Board. All agencies of the Commonwealth shall assist the Board upon request.

2001, c. 566, § 9-403.



§ 2.2-2452. Board of Veterans Services; membership; terms; quorum; compensation; staff

A. The Board of Veterans Services (the Board) is established as a policy board, within the meaning of § 2.2-2100, in the executive branch of state government. The Board shall have a total membership of 22 members that shall consist of five legislative members, 14 nonlegislative citizen members, and three ex officio members. Members shall be appointed as follows: three members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; two members of the Senate to be appointed by the Senate Committee on Rules; and 14 nonlegislative citizen members to be appointed by the Governor. The Commissioner of the Department of Veterans Services, the Chairman of the Board of Trustees of the Veterans Services Foundation, and the Chairman of the Joint Leadership Council of Veterans Service Organizations, or their designees, shall serve ex officio with full voting privileges. Nonlegislative citizen members of the Board shall be citizens of the Commonwealth.

In making appointments, the Governor shall endeavor to ensure a balanced geographical representation on the Board while at the same time selecting appointees of such qualifications and experience as will allow them to provide expertise and insight into:

1. Best practices in benefits claims services, medical and health care management, or cemetery operations;

2. Performance measurements and general management principles; and

3. Nonprofit volunteer operations and management.

Each of the three areas of expertise shall be represented on the Board by at least two different appointees per area of expertise in order to allow for the Board to be capable of developing reasonable and effective policy recommendations related to the services provided to veterans of the armed forces of the United States and their eligible spouses, orphans, and dependents by the Department of Veterans Services.

Legislative members and the Commissioner of the Department of Veterans Services shall serve terms coincident with their terms of office. Nonlegislative citizen members shall be appointed for a term of four years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. All members may be reappointed. However, no House member shall serve more than four consecutive two-year terms, no Senate member shall serve more than two consecutive four-year terms, and no nonlegislative citizen member shall serve more than two consecutive four-year terms.

The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Vacancies shall be filled in the same manner as the original appointments.

B. The Board shall select a chairman from its membership and, pursuant to rules adopted by it, may elect one of its members as vice-chairman. The Commissioner of the Department of Veterans Services shall not be eligible to serve as chairman. The Board shall also elect one of its members as secretary. The Board shall meet at least three times a year at such times as it deems appropriate or on call of the chairman. A majority of the members of the Board shall constitute a quorum.

C. The Board shall be organized with at least three standing committees that shall be responsible for (i) veterans benefits, (ii) veterans care services, and (iii) veterans cemeteries.

D. The Department of Veterans Services shall provide staff to the Board.

2003, cc. 657, 670; 2004, c. 697; 2005, c. 758; 2008, cc. 467, 768; 2010, c. 64; 2012, cc. 33, 162; 2015, c. 319.



§ 2.2-2453. Compensation; expenses

Legislative members of the Board shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation as provided in § 2.2-2813 for the performance of their duties. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Department of Veterans Services.

2003, cc. 657, 670; 2004, c. 1000.



§ 2.2-2454. Powers and duties of Board

The Board shall have the power and duty to:

1. Advise and make recommendations to the Commissioner of Veterans Services upon such matters as may arise in the performance of his duties;

2. Investigate issues related to the provision of care and services to veterans, upon request of the Commissioner of Veterans Services or the Governor;

3. Study all matters affecting the welfare of Virginia citizens who are veterans or dependents or survivors of such veterans, and make recommendations to the Commissioner of the Department of Veterans Services;

4. Develop recommendations for policies and procedures related to the efficient and effective delivery of the services provided by the Department of Veterans Services;

5. Establish policies related to the coordinated delivery of veterans services, in consultation with those agencies, entities, and organizations, including counties, cities, towns or other political subdivisions of the Commonwealth capable of providing such services;

6. Monitor the administration of all laws concerning veterans and their dependents;

7. Review and advise the Commissioner of the Department of Veterans Services on the Department's strategic plan;

8. Based on rigorous cost-benefit-value analysis, provide recommendations to the Department of Veterans Services regarding future projects and the acquisition of facilities that may benefit the State's veterans, including but not limited to veterans cemeteries and veterans care centers; and

9. Provide recommendations to the Department of Veterans Services and the Veterans Services Foundation created in § 2.2-2715 regarding gifts, grants, and other resources from public and private entities and organizations to support veterans services.

2003, cc. 657, 670.



§ 2.2-2455. Charitable Gaming Board; membership; terms; quorum; compensation; staff

A. The Charitable Gaming Board (the Board) is hereby established as a policy board within the meaning of § 2.2-2100 in the executive branch of state government. The purpose of the Board shall be to advise the Department of Agriculture and Consumer Services on all aspects of the conduct of charitable gaming in Virginia.

B. The Board shall consist of eleven members who shall be appointed in the following manner:

1. Six nonlegislative citizen members appointed by the Governor subject to confirmation by the General Assembly as follows: one member who is a member of a charitable organization subject to Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2 in good standing with the Department; one member who is a charitable gaming supplier registered and in good standing with the Department; one member who is an owner, lessor, or lessee of premises where charitable gaming is conducted; one member who is or has been a law-enforcement officer in Virginia but who (i) is not a charitable gaming supplier registered with the Department, (ii) is not a lessor of premises where charitable gaming is conducted, (iii) is not a member of a charitable organization, or (iv) does not have an interest in or is not affiliated with such supplier or charitable organization or owner, lessor, or lessee of premises where charitable gaming is conducted; and two members who do not have an interest in or are not affiliated with a charitable organization, charitable gaming supplier, or owner, lessor, or lessee of premises where charitable gaming is conducted;

2. Three nonlegislative citizen members appointed by the Speaker of the House of Delegates as follows: two members who are members of a charitable organization subject to Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2 in good standing with the Department and one member who does not have an interest in or is not affiliated with a charitable organization, charitable gaming supplier, or owner, lessor, or lessee of premises where charitable gaming is conducted; and

3. Two nonlegislative citizen members appointed by the Senate Committee on Rules as follows: one member who is a member of a charitable organization subject to Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2 in good standing with the Department and one member who does not have an interest in or is not affiliated with a charitable organization, charitable gaming supplier, or owner, lessor, or lessee of premises where charitable gaming is conducted.

To the extent practicable, the Board shall consist of individuals from different geographic regions of the Commonwealth. Each member of the Board shall have been a resident of the Commonwealth for a period of at least three years next preceding his appointment, and his continued residency shall be a condition of his tenure in office. Members shall be appointed for four-year terms. Vacancies shall be filled by the appointing authority in the same manner as the original appointment for the unexpired portion of the term. Each Board member shall be eligible for reappointment for a second consecutive term at the discretion of the appointing authority. Persons who are first appointed to initial terms of less than four years shall thereafter be eligible for reappointment to two consecutive terms of four years each. No sitting member of the General Assembly shall be eligible for appointment to the Board. The members of the Board shall serve at the pleasure of the appointing authority.

C. The Board shall elect from among its members a chairman who is a member of a charitable organization subject to Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2. The Board shall elect a vice-chairman from among its members.

D. A quorum shall consist of five members. The decision of a majority of those members present and voting shall constitute a decision of the Board.

E. For each day or part thereof spent in the performance of his duties, each member of the Board shall receive such compensation and reimbursement for his reasonable expenses as provided in § 2.2-2104.

F. The Board shall adopt rules and procedures for the conduct of its business, including a provision that Board members shall abstain or otherwise recuse themselves from voting on any matter in which they or a member of their immediate family have a personal interest in a transaction as defined in § 2.2-3101. The Board shall meet at least four times a year, and other meetings may be held at any time or place determined by the Board or upon call of the chairman or upon a written request to the chairman by any two members. Except for emergency meetings and meetings governed by § 2.2-3708 requiring a longer notice, all members shall be duly notified of the time and place of any regular or other meeting at least 10 days in advance of such meeting.

G. Staff to the Board shall be provided by the Department of Agriculture and Consumer Services.

2003, c. 884; 2008, cc. 387, 689; 2015, c. 755.



§ 2.2-2456. Duties of the Charitable Gaming Board

The Board shall:

1. Promulgate regulations in accordance with the Administrative Process Act (§ 2.2-4000 et seq.) not inconsistent with the laws of Virginia necessary to carry out the provisions of this chapter and the provisions of Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2. Such regulations may include penalties for violations;

2. Advise the Department of Agriculture and Consumer Services on the conduct of charitable gaming in Virginia and recommend changes to Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2; and

3. Keep a complete and accurate record of its proceedings. A copy of such record and any other public records not exempt from disclosure under the Freedom of Information Act (§ 2.2-3700 et seq.) shall be available for public inspection and copying during regular office hours at the Department of Agriculture and Consumer Services.

2003, c. 884; 2008, cc. 387, 689.



§ 2.2-2457. Repealed

Repealed by Acts 2010, cc. 136 and 145, cl. 2, effective March 11, 2010.



§ 2.2-2459. Latino Advisory Board; membership; terms; compensation and expenses

A. The Latino Advisory Board (the Board) is established as an advisory board, within the meaning of § 2.2-2100, in the executive branch of state government. The Board shall consist of 21 nonlegislative citizen members, at least 15 of whom shall be of Latino descent, who shall be appointed by the Governor and serve at his pleasure. In addition, the Secretaries of the Commonwealth, Commerce and Trade, Education, Health and Human Resources, Public Safety, and Transportation, or their designees shall serve as ex officio members without voting privileges. All members shall be residents of the Commonwealth.

B. After the initial staggering of terms, nonlegislative citizen members shall be appointed for a term of four years. Appointments to fill vacancies shall be for the unexpired terms. No member shall be eligible to serve more than two successive four-year terms; however, after the expiration of the remainder of a term to which a member was appointed to fill a vacancy, two additional terms may be served by such member if appointed thereto.

C. The Board shall elect from its membership a chairman and vice-chairman. A majority of the members of the Board shall constitute a quorum. Meetings of the Board shall be limited to four per year and shall be held upon the call of the chairman or whenever the majority of the members so request.

D. Members of the Board shall receive no compensation for their services, but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825.

2005, c. 636.



§ 2.2-2460. Powers and duties; acceptance of gifts and grants

A. The Board shall have the power and duty to:

1. Advise the Governor regarding the development of economic, professional, cultural, educational, and governmental links between the Commonwealth of Virginia, the Latino community in Virginia, and Latin America;

2. Undertake studies, symposiums, research, and factual reports to gather information to formulate and present recommendations to the Governor relative to issues of concern and importance to the Latino community in the Commonwealth; and

3. Advise the Governor as needed regarding any statutory, regulatory, or other issues of importance to the Latino community in the Commonwealth.

B. The Board may apply for, accept, and expend gifts, grants, or donations from public or private sources to enable it to carry out its objectives.

2005, c. 636.



§ 2.2-2461. Staff; cooperation from other state agencies

The Office of the Governor shall serve as staff to the Board. All agencies of the Commonwealth shall assist the Board upon request.

2005, c. 636.



§ 2.2-2462. Repealed

Repealed by Acts 2013, c. 372, cl. 2.



§ 2.2-2465. Virginia War Memorial Board; purpose; membership; terms; compensation and expenses; staff; chairman's executive summary

A. The Virginia War Memorial Board (the Board) is established as an advisory board within the meaning of § 2.2-2100 for the purpose of supporting the Virginia War Memorial.

B. The Board shall have a total membership of 24 members that shall consist of 10 legislative members, 10 nonlegislative citizen members, and four ex officio members as follows: six members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; four members of the Senate to be appointed by the Senate Committee on Rules; 10 nonlegislative citizen members appointed by the Governor, subject to confirmation by the General Assembly; and the Commissioner of the Department of Veterans Services, the Chairman of the Board of Veterans Services, the Chairman of the Joint Leadership Council of Veterans Service Organizations, and the Chairman of the Virginia War Memorial Education Foundation, or their designees, who shall serve ex officio with voting privileges. A majority of the Board shall be members or veterans of the armed forces of the United States or the Virginia National Guard. Members appointed should include representatives of some or all of the various veterans organizations active in Virginia, as the Governor deems appropriate.

C. Except for initial appointments, all nonlegislative citizen member appointments shall be for terms of three years. Legislative members, the Commissioner of Veterans Services, the Chairman of the Board of Veterans Services, the Chairman of the Joint Leadership Council of Veterans Service Organizations, and the Chairman of the Virginia War Memorial Education Foundation shall serve terms coincident with their terms of office. All members may be reappointed. However, no nonlegislative citizen member shall be eligible to serve for more than four successive three-year terms. No Senate member shall be eligible to serve more than three successive four-year terms and no member of the House of Delegates shall be eligible to serve more than six successive two-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Appointments to fill vacancies, other than by expiration of a term, shall be made for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. Members appointed by the Governor shall serve at his pleasure.

D. Legislative members of the Board shall receive such compensation as is set forth in § 30-19.12. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation of legislative members shall be provided by the Office of the Clerk of the Senate or the Office of the Clerk of the House of Delegates, as appropriate. Funding for the costs of expenses of all members shall be provided by the Virginia War Memorial Division of the Department of Veterans Services.

E. The Department of Veterans Services shall provide the Board with administrative and other services.

F. The Board shall adopt bylaws governing their organization and procedures and may amend the same. The Board shall elect from their number a chairman, vice-chairman, and such other officers as their bylaws may provide. They shall also appoint an executive committee, composed of not fewer than five members, which committee shall exercise the powers and duties imposed on the Board by this section to the extent permitted by the Board in their bylaws. The Board shall meet at least three times a year. Meetings of the Board and the executive committee shall be held at the call of the Commissioner of the Department of Veterans Services, the chairman of the Board, or whenever a majority of the members so request. A majority of members shall constitute a quorum.

G. The chairman of the Board shall submit such reports electronically as required by the Commissioner of Veterans Services.

2012, cc. 803, 835; 2013, c. 234.



§ 2.2-2466. Authority of Board

The Board shall have the power and duty to advise and make recommendations to the Commissioner of the Department of Veterans Services concerning:

1. The management, control, maintenance, and operation of the Virginia War Memorial, including the contents, furnishings, grounds, funds, property, and endowments thereof;

2. Fees for the use of the Memorial;

3. Programs and activities that may and should be carried out at the Memorial; and

4. Regulations for the use of and visitation to the Memorial.

2012, cc. 803, 835; 2013, c. 234.



§ 2.2-2467. Repealed

Repealed by Acts 2013, c. 234, cl. 2.



§ 2.2-2470. Definitions

As used in this article:

"Local workforce development board" means a local workforce development board established under § 107 of the WIOA.

"One stop" means a conceptual approach to service delivery intended to provide a single point of access for receiving a wide range of workforce development and employment services, either on-site or electronically, through a single system.

"One-stop center" means a physical site where employment and career services are provided, either on site or electronically, and access to career services, training services, and other partner program services are available for employers, employees, and job seekers.

"One-stop operator" means a single entity or consortium of entities that operate a one-stop center or centers. Operators may be public or private entities competitively selected by a local workforce board.

"WIOA" means the federal Workforce Innovation and Opportunity Act of 2014 (P.L. 113-128).

2014, c. 815; 2015, cc. 275, 292, 435.



§ 2.2-2471. Virginia Board of Workforce Development; purpose; membership; terms; compensation and expenses; staff

A. The Virginia Board of Workforce Development (the Board) is established as a policy board, within the meaning of § 2.2-2100, in the executive branch of state government. The purpose of the Board shall be to assist and advise the Governor, the General Assembly, and the Chief Workforce Development Advisor in meeting workforce development needs in the Commonwealth through recommendation of policies and strategies to increase coordination and thus efficiencies of operation between all education and workforce programs with responsibilities and resources for employment, occupational training, and support connected to workforce credential and job attainment.

B. The Board shall consist of the following:

1. Two members of the House of Delegates to be appointed by the Speaker of the House of Delegates and two members of the Senate to be appointed by the Senate Committee on Rules. Legislative members shall serve terms coincident with their terms of office and may be reappointed for successive terms;

2. The Governor or his designee who shall be selected from among the cabinet-level officials appointed to the Board pursuant to subdivision 3;

3. The Secretaries of Commerce and Trade, Education, Health and Human Resources, and Veterans Affairs and Homeland Security, or their designees, each of whom shall serve ex officio;

4. The Chancellor of the Virginia Community College System or his designee, who shall serve ex officio;

5. One local elected official appointed by the Governor;

6. Two representatives nominated by state labor federations and appointed by the Governor; and

7. Fourteen nonlegislative citizen members representing the business community appointed by the Governor, to include the presidents of the Virginia Chamber of Commerce and the Virginia Manufacturers Association, one representative of proprietary employment training schools, and the remaining members who are business owners, chief executive officers, chief operating officers, chief financial officers, senior managers, or other business executives or employers with optimum policy-making or hiring authority who represent life sciences and health care, information technology and cyber security, manufacturing, and other industry sectors that represent the Commonwealth's economic development priorities. Business members shall represent diverse regions of the state, to include urban, suburban, and rural areas, and at least two members shall also be members of local workforce development boards. Nonlegislative citizen members may be nonresidents of the Commonwealth. Members appointed in accordance with this subdivision shall serve four-year terms, subject to the pleasure of the Governor, and may be reappointed.

C. The Governor shall select a chairman and vice-chairman, who shall serve two-year terms, from among the 14 nonlegislative citizen members representing the business community appointed in accordance with subdivision B 7. The Board shall meet at least every three months or upon the call of the chair or the Governor as stipulated by the Board's bylaws. The chairman and the vice-chairman shall select at least five members of the Board to serve as an executive committee of the Board, which shall have the limited purpose of establishing meeting agendas, reviewing bylaws and other documents pertaining to Board governance and operations, approving reports to the Governor, and responding to urgent federal, state, and local issues between scheduled Board meetings.

D. Compensation and reimbursement of expenses of the members shall be as follows:

1. Legislative members appointed in accordance with subdivision B 1 shall receive such compensation and reimbursement of expenses incurred in the performance of their duties as provided in §§ 2.2-2813, 2.2-2825, and 30-19.12.

2. Members of the Board appointed in accordance with subdivision B 2, B 3, or B 4 shall not receive compensation but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825.

3. Members of the Board appointed in accordance with subdivision B 5, B 6, or B 7 shall not receive compensation but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825.

Funding for the costs of compensation and expenses of the members shall be provided from federal funds received under the WIOA.

2014, c. 815; 2015, cc. 275, 292.



§ 2.2-2471.1. Executive Director; staff support

A. Board staffing shall be led by a full-time Executive Director to be supervised by the Chief Workforce Development Advisor. Additional staff support, including staffing of standing committees, may include other directors or coordinators of relevant education and workforce programs as requested by the Chief Workforce Development Advisor and as in-kind support to the Board from agencies administering workforce programs.

B. The Chief Workforce Development Advisor shall enter into a written agreement with agencies administering workforce programs regarding supplemental staff support to Board committees and other logistical support for the Board. Such written agreements shall be provided to members of the Board upon request. Funding for a full-time Executive Director position shall be provided by the WIOA, and such position shall be dedicated to the support of the Board's operations and outcomes and the Board's operational budget as agreed upon and referenced in a written agreement between the Chief Workforce Development Advisor and the agencies administering workforce programs.

2015, cc. 275, 292.



§ 2.2-2472. Powers and duties of the Board; Virginia Workforce System created

A. The Board shall implement a Virginia Workforce System that shall undertake the following actions to implement and foster workforce development and training and better align education and workforce programs to meet current and projected skills requirements of an increasingly technological, global workforce:

1. Provide policy advice to the Governor on workforce and workforce development issues in order to create a business-driven system that yields increasing rates of attainment of workforce credentials in demand by business and increasing rates of jobs creation and attainment;

2. Provide policy direction to local workforce development boards;

3. Assist the Governor in the development, implementation, and modification of any combined state plan developed pursuant to the WIOA;

4. Identify current and emerging statewide workforce needs of the business community;

5. Forecast and identify training requirements for the new workforce;

6. Recommend strategies to match trained workers with available jobs to include strategies for increasing business engagement in education and workforce development;

7. Evaluate the extent to which the state's workforce development programs emphasize education and training opportunities that align with employers' workforce needs and labor market statistics and report the findings of this analysis to the Governor every two years;

8. Develop pay-for-performance contract strategy incentives for rapid reemployment services consistent with the WIOA as an alternative model to traditional programs;

9. Conduct a review of budgets, which shall be submitted annually to the Board by each agency conducting federal and state funded career and technical and adult education and workforce development programs, that identify the agency's sources and expenditures of administrative, workforce education and training, and support services for workforce development programs;

10. Review and recommend industry credentials that align with high demand occupations, which credentials shall include the Career Readiness Certificate;

11. Define the Board's role in certifying WIOA training providers, including those not subject to the authority expressed in Chapter 21.1 (§ 23-276.1 et seq.) of Title 23;

12. Provide an annual report to the Governor concerning its actions and determinations under subdivisions 1 through 11;

13. Create quality standards, guidelines, and directives applicable to local workforce development boards and the operation of one-stops, as necessary and appropriate to carry out the purposes of this article; and

14. Perform any act or function in accordance with the purposes of this article.

B. The Board may establish such committees as it deems necessary including the following:

1. A committee to accomplish the federally mandated requirements of the WIOA;

2. An advanced technology committee to focus on high-technology workforce training needs and skills attainment solutions through sector strategies, career readiness, and career pathways;

3. A performance and accountability committee to coordinate with the Virginia Employment Commission, the State Council of Higher Education for Virginia, the Virginia Community College System, and the Council on Virginia's Future to develop the metrics and measurements for publishing comprehensive workforce score cards and other longitudinal data that will enable the Virginia Workforce System to measure comprehensive accountability and performance; and

4. A military transition assistance committee to focus on workforce development and employment of veterans and on reducing process and qualification barriers to training and employment services.

C. The Board and the Governor's cabinet secretaries shall assist the Governor in complying with the provisions of the WIOA and ensuring the coordination and effectiveness of all federal and state funded career and technical and adult education and workforce development programs and providers within Virginia's Workforce System.

D. The Board shall assist the Governor in the following areas with respect to workforce development: development of any combined state plan developed pursuant to the WIOA; development and continuous improvement of a statewide workforce development system that ensures career readiness and coordinates and aligns career and technical education, adult education, and federal and state workforce programs; development of linkages to ensure coordination and nonduplication among programs and activities; designation of local areas; development of local discretionary allocation formulas; development and continuous improvement of comprehensive state performance measures including, without limitation, performance measures reflecting the degree to which one-stop centers provide comprehensive services with all mandatory partners and the degree to which local workforce development boards have obtained funding from sources other than the WIOA; preparation of the annual report to the U.S. Secretary of Labor; development of a statewide employment statistics system; and development of a statewide system of one-stop centers that provide comprehensive workforce services to employers, employees, and job seekers.

The Board shall share information regarding its meetings and activities with the public.

E. Each local workforce development board shall develop and submit to the Governor and the Board an annual workforce demand plan for its workforce development board area based on a survey of local and regional businesses that reflects the local employers' needs and requirements and the availability of trained workers to meet those needs and requirements. Local boards shall also designate or certify one-stop operators; identify eligible providers of youth activities; develop a budget; conduct local oversight of one-stop operators and training providers in partnership with its local chief elected official; negotiate local performance measures, including incentives for good performance and penalties for inadequate performance; assist in developing statewide employment statistics; coordinate workforce development activities with economic development strategies and the annual demand plan, and develop linkages among them; develop and enter into memoranda of understanding with one-stop partners and implement the terms of such memoranda; promote participation by the private sector; actively seek sources of financing in addition to WIOA funds; report performance statistics to the Board; and certify local training providers in accordance with criteria provided by the Board. Further, a local training provider certified by any workforce development board has reciprocal certification for all workforce development boards.

F. Each workforce development board shall develop and execute a strategic plan designed to combine public and private resources to support sector strategies, career pathways, and career readiness skills development. Such initiatives shall include or address (i) a regional vision for workforce development; (ii) protocols for planning workforce strategies that anticipate industry needs; (iii) the needs of incumbent and underemployed workers in the region; (iv) the development of partners and guidelines for various forms of on-the-job training, such as registered apprenticeships; (v) the setting of standards and metrics for operational delivery; (vi) alignment of monetary and other resources, including private funds and in-kind contributions, to support the workforce development system; and (vii) the generation of new sources of funding to support workforce development in the region.

G. Local workforce development boards are encouraged to implement pay-for-performance contract strategy incentives for rapid reemployment services consistent within the WIOA as an alternative model to traditional programs. Such incentives shall focus on (i) partnerships that lead to placements of eligible job seekers in unsubsidized employment and (ii) placement in unsubsidized employment for hard-to-serve job seekers. At the discretion of the local workforce development board, funds to the extent permissible under §§ 128(b) and 133(b) of the WIOA may be allocated for pay-for-performance partnerships.

H. Each chief local elected official shall consult with the Governor regarding designation of local workforce development areas; appoint members to the local board in accordance with state criteria; serve as the local grant recipient unless another entity is designated in the local plan; negotiate local performance measures with the Governor; ensure that all mandated partners are active participants in the local workforce development board and one-stop center; and collaborate with the local workforce development board on local plans and program oversight.

I. Each local workforce development board shall develop and enter into a memorandum of understanding concerning the operation of the one-stop delivery system in the local area with each entity that carries out any of the following programs or activities:

1. Programs authorized under Title I of the WIOA;

2. Programs authorized under the Wagner-Peyser Act (29 U.S.C. § 49 et seq.);

3. Adult education and literacy activities authorized under Title II of the WIOA;

4. Programs authorized under Title I of the Rehabilitation Act of 1973 (29 U.S.C. § 720 et seq.);

5. Postsecondary career and technical education activities authorized under the Carl D. Perkins Vocational and Applied Technology Education Act (20 U.S.C. § 2301 et seq.);

6. Activities authorized under Chapter 2 of Title II of the Trade Act of 1974 (19 U.S.C. § 2271 et seq.);

7. Activities pertaining to employment and training programs for veterans authorized under 38 U.S.C. § 4100 et seq.;

8. Programs authorized under Title 60.2, in accordance with applicable federal law;

9. Workforce development activities or work requirements of the Temporary Assistance to Needy Families (TANF) program known in Virginia as the Virginia Initiative for Employment, Not Welfare (VIEW) program established pursuant to § 63.2-608;

10. Workforce development activities or work programs authorized under the Food Stamp Act of 1977 (7 U.S.C. § 2011 et seq.);

11. Other programs or activities as required by the WIOA; and

12. Programs authorized under Title I of the WIOA.

J. The quorum for a meeting of a local workforce development board shall consist of a majority of both the private sector and public sector members. Each local workforce development board shall share information regarding its meetings and activities with the public.

K. For the purposes of implementing the WIOA, income from service in the Virginia National Guard shall not disqualify unemployed service members from WIOA-related services.

L. The Chief Workforce Development Advisor shall be responsible for the coordination of the Virginia Workforce System and the implementation of the WIOA.

2014, c. 815; 2015, cc. 191, 275, 292, 435.



§ 2.2-2472.1. Regional convener designation required; development of regional workforce pipelines and training solutions

A. As used in this section, "regional convener" means the local workforce development board having responsibility for coordinating business, economic development, labor, regional planning commissions, education at all levels, and human services organizations to focus on community workforce issues and the development of solutions to current and prospective business needs for a skilled labor force at the regional level.

B. As a condition of receiving WIOA funds, each local workforce development board shall either be designated as the regional convener for the WIOA region or enter into a memorandum of agreement supporting the public or private entity identified as serving as the regional convener.

C. Each regional convener shall develop, in collaboration with other workforce development entities in the region, a local plan for employer engagement. The plan shall (i) specify the policies and protocols to be followed by all of the region's workforce development entities when engaging the region's employers, (ii) address how the region's workforce entities will involve employers in the formation of new workforce development initiatives, and (iii) identify what activities will be undertaken to address employers' specific workforce needs. Each region's plan should be reviewed by the Virginia Board of Workforce Development, and the board should recommend changes to the plans to ensure consistency across regions.

2015, cc. 275, 292.



§ 2.2-2472.2. Minimum levels of fiscal support from WIOA Adult and Dislocated Worker funds by local workforce development boards; incentives

A. Each local workforce development board shall allocate a minimum of 40 percent of WIOA Adult and Dislocated Worker funds to training services as defined under § 134(c)(3)(D) of the WIOA that lead to recognized postsecondary education and workforce credentials aligned with in-demand industry sectors or occupations in the local area or region. Beginning October 1, 2016, and biannually thereafter, the Chief Workforce Development Advisor shall submit a report to the Board evaluating the rate of the expenditure of WIOA Adult and Dislocated Worker funds under this section.

B. Failure by a local workforce development board to meet the required training expenditure percentage requirement shall result in sanctions, to increase in severity for each year of noncompliance. These sanctions may include corrective action plans; ineligibility to receive state-issued awards, additional WIOA incentives, or sub-awards; the recapturing and reallocation of a percentage of the local area board's Adult and Dislocated Worker funds; or for boards with recurring noncompliance, development of a reorganization plan through which the Governor would appoint and certify a new local board.

C. The Virginia Community College System, in consultation with the Governor, shall develop a formula providing for 30 percent of WIOA Adult and Dislocated Worker funds reserved by the Governor for statewide activities to be used solely for providing incentives to postsecondary workforce training institutions through local workforce development boards to accelerate the increase of workforce credential attainment by participants. Fiscal incentive awards provided under this section must be expended on training activities that lead participants to a postsecondary education or workforce credential that is aligned with in-demand industry sectors or occupations within each local workforce area. Apprenticeship-related instruction shall be included as a qualifying training under this subsection if such instruction is provided through a postsecondary education institution.

2015, cc. 275, 292.



§ 2.2-2473. Regional workforce training centers

A. Regional workforce training centers shall be established at institutions within the Virginia Community College System in the Peninsula, Southside, Central Virginia, and Western Tidewater regions to assist the Board in (i) coordinating specific high-skill training, (ii) developing industry standards and related curricula, and (iii) providing skills assessments.

B. The Virginia Community College System shall evaluate other regional workforce center locations and recommend to the Board their establishment as such needs are identified. The Virginia Community College System shall support regional workforce training centers created by the Regional Competitiveness Act (§ 15.2-1306 et seq.) in which community colleges participate.

C. Approved noncredit workforce training programs offered by community colleges may receive general fund support as provided in the appropriation act.

2014, c. 815.



§ 2.2-2474. Authorization of facilities use and equipment rental; fees

Workforce training students at local community college boards and public institutions of higher education may be required to pay facility use and equipment rental fees beyond regular tuition charges for workforce training programs requiring specialized facilities or equipment. Such fees shall either be paid by such students directly to the provider of the facility or equipment or to the college for reimbursement to such provider. The fees shall be no more than the normal fees charged to the general public for the same or similar facilities or equipment. The nature of each fee authorized by this section shall be described in course schedules. All fees authorized by this section shall be reported annually to the Virginia Community College System and public institutions' boards.

2014, c. 815.



§ 2.2-2475. Trade secrets

Trade secrets that a nonpublic body submits as an offeror in connection with a proposed workforce training program shall not be subject to disclosure under the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). However, such offeror shall (i) invoke the protections of this section prior to or upon submission of the data or other materials, (ii) identify the data or other materials to be protected, and (iii) state the reasons why protection is necessary.

2014, c. 815.



§ 2.2-2476. Workforce Training Access Program and Fund

A. To facilitate the employment of residents of the Commonwealth, to provide a qualified and competent workforce for Virginia's employers, and to promote the industrial and economic development of the Commonwealth, which purposes are declared and determined to be public purposes, there is created the Workforce Training Access Program, to be administered by the Secretary of Finance as provided in this section.

B. From such funds as are appropriated for this purpose and from such gifts, donations, grants, bequests, and other funds as may be received on its behalf, there is created in the state treasury a special nonreverting fund to be known as the Workforce Training Access Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund.

The assets of the Fund shall be reserved, invested, and expended solely pursuant to and for the purposes of this section and shall not be expended or otherwise transferred or used by the Commonwealth for any other purpose. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Secretary of Finance only as a guaranty of payment of workforce training loans made by a national student loan marketing association pursuant to the provisions of this section.

C. The Secretary of Finance is authorized to enter into an agreement with a national student loan marketing association that shall originate, fund, and service workforce training loans in accordance with the provisions of this section to persons enrolled in workforce training courses and programs that the Virginia Board of Workforce Development has certified to be responding to the technology needs of business and industry in the Commonwealth pursuant to § 2.2-2472.

The terms and conditions of such workforce training loans shall be consistent with market conditions and shall provide a repayment sufficient to amortize the cost of the training over its expected useful life, not to exceed 60 months. No person may receive a workforce training loan or loans that would result in that person owing an outstanding amount in excess of the tuition and required fees for the certified workforce training course or program in which such person participates.

Only persons (i) who have established domicile in Virginia, as provided in § 23-7.4 or (ii) who are employed in Virginia and whose employers make loan repayments directly by payroll deduction or tuition assistance, before providing for the training needs of other students in such certified courses, shall be eligible to receive workforce training loans. Nothing herein shall be construed to impose an obligation upon an employer to make loan payments or to continue tuition assistance after termination of the student's employment.

Consistent with Article VIII, Sections 10 and 11 of the Constitution of Virginia, the assets of the Fund shall be pledged as a guaranty of payment of workforce training loans made by such national student loan marketing association and may be expended in satisfaction of the guaranty obligations incurred thereby. Neither the Commonwealth nor any of its agencies, political subdivisions, or employees shall have any other or further liability in connection with such workforce training loans.

The agreement shall provide for annual evaluation by such national student loan marketing association and the Secretary of Finance, or his designee, of the aggregate unpaid amount of workforce training loans that such national student loan marketing association shall make available hereunder. Such association shall agree to make available workforce training loans in an aggregate unpaid amount of not less than five times the amount of all cash, cash equivalents, investments, and other assets that would then be available in the Fund.

D. If such association ceases to make workforce training loans available as provided under the agreement, the Fund shall revert to the general fund of the Commonwealth, free of the restrictions imposed by this section, after payment of or provision for any outstanding obligations that the Fund guarantees.

2014, c. 815.



§ 2.2-2477. Virginia Career Readiness Certificate Program

A. There is created the Virginia Career Readiness Certificate Program (the Program) to certify the workplace and college readiness skills of Virginians, in order to better prepare them for continued education and workforce training, successful employment, and career advancement.

B. The Program may be offered through public high schools, community colleges, one-stop centers, technical centers, vocation rehabilitation centers, the Department of Corrections, the Department of Juvenile Justice, institutions of higher education, and any other appropriate institutions as determined by the Virginia Board of Workforce Development.

C. The Program shall include, but not be limited to, the following:

1. A multilevel Career Readiness Certificate and related pre-instructional assessment tool to quantify an individual's level of proficiency in the following measurable work-ready skills: (i) reading, (ii) applied math, (iii) locating information, and (iv) any additional skills necessary to meet business and industry skill demand;

2. Targeted instruction and remediation skills training to address those work-ready skills in which the individual is not proficient as measured by the pre-instructional assessment tool designed to meet identified specific skill needs of local employers;

3. A Career Readiness Certificate awarded to individuals upon successful attainment of work-ready skills as documented by the assessment tool; and

4. A statewide online data system to serve as the repository for Career Readiness Certificate attainment data. The system shall (i) serve as the administrative tool to administer and help promote the Program; (ii) incorporate online services that enable employers to search individual Career Readiness Certificate data to determine skill levels and locate certified individuals in the state or a region; and (iii) incorporate online services that offer individuals tools for career exploration, continued education opportunities, job-readiness practice, and job search capabilities. The Virginia Board of Workforce Development shall seek to ensure the confidentiality of individual Career Readiness Certificate recipients. This shall include provisions for individuals, except for employer-sponsored individuals, to opt in and opt out of the statewide online data system at any test occurrence. Additionally, the provisions of §§ 2.2-3800 through 2.2-3803 shall be considered in individual confidentiality protections adopted by the Virginia Board of Workforce Development.

D. The Board, in consultation with the Secretary of Education, shall develop policies and guidelines necessary to implement and administer the Program.

E. The Board shall report Program outcomes to the Governor and the Senate Commerce and Labor Committee, Senate Education and Health Committee, House Commerce and Labor Committee, and House Education Committee of the General Assembly by December 1 of each year. The report shall make recommendations for improving the program, including funding recommendations.

2014, c. 815.



§ 2.2-2478. (Expires July 1, 2018) Advisory Board on Service and Volunteerism; purpose

The Advisory Board on Service and Volunteerism (the Board) is established as an advisory board, within the meaning of § 2.2-2100, in the executive branch of state government to advise the Governor and Cabinet Secretaries on matters related to promotion and development of national service in the Commonwealth and to meet the provisions of the federal National and Community Service Trust Act of 1993.

2015, cc. 26, 452.



§ 2.2-2479. (Expires July 1, 2018) Membership; terms; quorum; meetings

A. The Board shall consist of no more than 20 nonlegislative citizen members, to be appointed by the Governor from the Commonwealth at large. Nonlegislative citizen members appointed to the Board shall be selected for their knowledge of, background in, or experience with the community and volunteer services sector and in accordance with guidelines provided in the National and Community Service Trust Act of 1993. The Governor may appoint additional persons, at his discretion, as nonvoting members.

B. After the initial staggering of terms, nonlegislative citizen members shall be appointed for terms of four years. Appointments to fill vacancies shall be for the unexpired terms. No nonlegislative citizen member shall be eligible to serve more than two successive four-year terms; however, after the expiration of the remainder of a term to which a member was appointed to fill a vacancy, two additional terms may be served by such member if appointed thereto.

C. The voting members of the Board shall elect a chairman and vice-chairman annually from among its membership. A majority of the members of the Board shall constitute a quorum. The Board shall meet no more than six times per year. The meetings of the Board shall be held at the call of the chairman or whenever the majority of the members so request.

2015, cc. 26, 452.



§ 2.2-2480. (Expires July 1, 2018) Compensation; expenses

Members shall receive no compensation for their services. However, all members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Department of Social Services in accordance with federal law.

2015, cc. 26, 452.



§ 2.2-2481. (Expires July 1, 2018) Powers and duties of the Board

The Board shall have the power and duty to:

1. Advise the Governor, the Secretaries of Health and Human Resources, Education, and Natural Resources, the Assistant to the Governor for Commonwealth Preparedness, the State Board of Social Services, and other appropriate officials on national and community service programs in Virginia in order to (i) fulfill the responsibilities and duties prescribed by the federal Corporation for National and Community Service and (ii) develop, implement, and evaluate the Virginia State Service Plan, which outlines strategies for supporting and expanding national and community service throughout the Commonwealth.

2. Promote the use of AmeriCorps programs to meet Virginia's most pressing human, educational, environmental, and public safety needs.

3. Collaborate with the Department of Social Services and other public and private entities to recognize and call attention to the significant community service contributions of Virginia citizens and organizations.

4. Assist the Department of Social Services to promote the involvement of faith-based organizations in community and national service efforts.

5. Submit an annual report to the Governor and the General Assembly for publication as a report document as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports. The chairman of the Board shall submit to the Governor and the General Assembly an annual executive summary of the interim activity and work of the Board no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted for publication as a report document as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2015, cc. 26, 452.



§ 2.2-2482. (Expires July 1, 2018) Staffing

The Department of Social Services and any other executive branch agencies as the Governor may designate shall serve as staff to the Board. All agencies of the Commonwealth shall assist the Board upon request.

2015, cc. 26, 452.



§ 2.2-2483. (Expires July 1, 2018) Sunset

This article shall expire on July 1, 2018.

2015, cc. 26, 452.



§ 2.2-2500. Repealed

Repealed by Acts 2003, c. 349.



§ 2.2-2503. Repealed

Repealed by Acts 2013, c. 709, cl. 2.



§ 2.2-2506. Repealed

Repealed by Acts 2004, cc. 34, 155.



§ 2.2-2508. Virginia Commission for the Arts; official agency to receive and disburse funds from National Foundation on the Arts; membership; terms; compensation

A. The Virginia Commission for the Arts (the "Commission") is established as an advisory commission within the meaning of § 2.2-2100, in the executive branch of state government.

B. The Commission is designated the official agency of the Commonwealth to receive and disburse any funds made available to the Commonwealth by the National Foundation on the Arts.

C. The Commission shall consist of thirteen members appointed by the Governor subject to confirmation by the General Assembly. No employee of the Commonwealth or member of the General Assembly shall be eligible for appointment as a member of the Commission. At least one member, but no more than two members, shall be appointed from each Congressional district in the Commonwealth.

D. Except for initial appointments, each member shall serve a five-years term; provided that no member of the Commission who serves a full five-year term shall be eligible for appointment during the five-year period following the expiration of his term. All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments.

E. The Commission shall designate one of its members as chairman. A majority of the members of the Commission shall constitute a quorum.

F. The members of the Commission shall not receive any compensation for their services, but shall be reimbursed for the reasonable and necessary expenses incurred in the discharge of their duties as provided in § 2.2-2825.

1968, c. 567, §§ 9-84.01:1, 9-84.02, 9-84.03; 1979, c. 314; 2001, c. 844.



§ 2.2-2509. Duties of the Commission

A. The Commission shall perform among others the following duties:

1. Stimulate and encourage throughout the Commonwealth growth in artistic quality and excellence, public interest and participation in the arts, and access to high quality and affordable art for all Virginians;

2. Make recommendations concerning appropriate methods to encourage economic viability, an intellectually stimulating environment for artists, and participation in and appreciation of the arts to meet the legitimate needs and aspirations of persons in all parts of the Commonwealth;

3. Promote the development and implementation of a planned, sequential, and comprehensive program of arts education, taught by licensed teachers endorsed in arts education, in the public elementary and secondary schools of the Commonwealth;

4. Provide supplemental learning opportunities to the public school arts education curriculum;

5. Encourage the development of a network of professional arts organizations, the media, and arts promoters, including, but not limited to, the literary, visual, and performing arts for the production of classical and new works of art, and diversity in artistic expressions;

6. Provide funding for and technical assistance to artists, recognized nonprofit arts organizations, and arts organizations and activities which celebrate and preserve the various cultures represented among the citizens of the Commonwealth;

7. Encourage and support the creation of new works of art, arts organizations whose primary objective is to increase public access to the arts, particularly in underserved areas, and performing arts tours to increase the availability of this form of artistic expression throughout the Commonwealth;

8. Establish a program of financial assistance to provide scholarships, grants, and other awards to artists who demonstrate exceptional ability and talent;

9. Establish an advisory panel composed of artists, art administrators, and citizens to advise the Commission concerning fiscal matters;

10. Encourage arts organizations to dedicate to endowment at least one dollar of the price of each adult admission to performances or exhibitions or at least one percent of moneys collected in fund campaigns;

11. Encourage arts organizations to develop and implement endowment enlargement plans which yield enough income to underwrite one-third of the organizations' annual operating costs;

12. Apply to any appropriate agency or officer of the United States for participation in or receipt of aid from any federal program respecting the arts, and, in respect thereto, enter into contracts and agreements with the United States or any appropriate agency thereof;

13. Provide incentives to local governments to encourage public support and funding of the arts;

14. Accept gifts, contributions and bequests of money or any other thing to be used for carrying out the purposes of this article;

15. Develop specific procedures for the administration and implementation of a program, so long as any such program is for the benefit of a nonprofit organization, qualifying as a § 501(c) (3) organization under the Internal Revenue Code, whereby interest earned on endowment funds donated to stimulate and encourage public interest and enjoyment of music and the performing arts may be matched by state funds appropriated for this program, and prepare written guidelines to govern such program; and

16. Administer any funds available to the Commission and disburse such funds in accordance with the purposes of this article. In allocating funds to be disbursed to arts organizations, the Commission shall give preferential consideration to arts organizations actively implementing an endowment enlargement plan, either individually or as members of a regional consortium of arts organizations.

B. Nothing in this article shall be construed to affect the statutory purposes of the Virginia Museum of Fine Arts.

1968, c. 567, §§ 9-84.03, 9-84.06; 1979, c. 314; 1989, c. 331; 1992, cc. 218, 432; 1996, c. 161; 2001, c. 844.



§ 2.2-2510. Agency supervision; employment of personnel; budget preparation

The Governor may appoint a Director who shall serve at his pleasure. The Director may employ the personnel required to assist the Commission in the exercise and performance of its powers and duties. The Director shall supervise and manage such personnel and shall prepare, approve and submit all requests for appropriations, and be responsible for all expenditures pursuant to appropriations.

1970, c. 334, § 9-84.07; 1984, c. 444; 1985, c. 397; 2001, c. 844.



§ 2.2-2511. Repealed

Repealed by Acts 2002, c. 491, effective April 5, 2002.



§ 2.2-2513. Repealed

Repealed by Acts 2009, cc. 325 and 810, cl. 2.



§ 2.2-2518. The Virginia Commission on Higher Education Board Appointments; purpose

The Virginia Commission on Higher Education Board Appointments, (the Commission) is established as an advisory commission in the executive branch of state government.

The purpose of the Commission shall be to review and evaluate potential appointees to the governing bodies of Virginia's public institutions of higher education, the State Board for Community Colleges, and the State Council of Higher Education for Virginia, and to make recommendations to the Governor.

2005, cc. 933, 945.



§ 2.2-2519. Membership; quorum

The Commission shall have a total membership of eight members that shall consist of six nonlegislative citizen members and two ex officio members. Nonlegislative citizen members shall be appointed by the Governor as follows: two who shall be former members of either the board of visitors of a public institution of higher education or the State Board for Community Colleges; one who shall be either a former president, provost, or executive vice-president of a public institution of higher education; one who shall be a faculty member of a public institution of higher education; and two who shall be citizens at large. The Secretary of Education or his designee and the Secretary of the Commonwealth or his designee shall serve as ex officio members of the Commission with nonvoting privileges. The nonlegislative citizen member appointed who is a faculty member of a public institution of higher education shall serve without voting privileges. Nonlegislative citizen members of the Commission shall be citizens of the Commonwealth. Three voting members of the Commission shall constitute a quorum.

Nonlegislative citizen members shall serve at the pleasure of the Governor, and ex officio members of the Commission shall serve terms coincident with their terms of office.

2005, cc. 933, 945; 2014, c. 816.



§ 2.2-2520. Compensation; expenses

Members of the Commission shall serve without compensation. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the expenses of the members shall be provided by the Office of the Secretary of the Commonwealth.

2005, cc. 933, 945.



§ 2.2-2521. Powers and duties of the Commission

The Commission shall have the following powers and duties:

1. Develop and implement a process for evaluating potential appointees to higher education governing boards, based on substantive qualifications, including merit and experience.

2. Make recommendations to the Governor at least 30 days prior to the expiration of terms for which recommendations have been requested to fill vacancies on higher education governing boards.

2005, cc. 933, 945.



§ 2.2-2522. Staffing

The Office of the Secretary of the Commonwealth shall serve as staff to the Commission, and shall provide to the members copies of resumes and correspondence it receives related to appointments to higher education governing boards. All agencies of the Commonwealth shall provide assistance to the Commission, upon request.

2005, cc. 933, 945.



§ 2.2-2523. Repealed

Repealed by Acts 2008, cc. 50 and 710, cl. 1.



§ 2.2-2524. (Expires July 1, 2019) The Community Integration Advisory Commission; purpose

The Community Integration Advisory Commission (the Commission) is established as an advisory commission in the executive branch of state government. The purpose of the Commission shall be to monitor the progress of all executive branch state agencies toward community integration of Virginians with disabilities in accordance with all applicable state and federal laws in order that persons with disabilities may enjoy the benefits of society and the freedoms of daily living.

2006, c. 894.



§ 2.2-2525. (Expires July 1, 2019) Membership; terms; quorum; meetings

The Commission shall have a total membership of 21 nonlegislative citizen members to be appointed as follows: four nonlegislative citizen members, of whom two shall be persons with disabilities, one shall be the relative of a citizen of the Commonwealth with a disability, and one shall be a provider of services to citizens of the Commonwealth with disabilities or an advocate for persons with disabilities or for services to such persons to be appointed by the Senate Committee on Rules; six nonlegislative citizen members, of whom three shall be persons with disabilities, one shall be the relative of a citizen of the Commonwealth with a disability, and two shall be providers of services to citizens of the Commonwealth with disabilities or an advocate for persons with disabilities or for services to such persons to be appointed by the Speaker of the House of Delegates; and 11 nonlegislative citizen members, of whom three shall be persons with disabilities, one shall be an individual who is receiving or has received services in a state hospital operated by the Department of Behavioral Health and Developmental Services, one shall be an individual who is receiving or has received services in a state or private intermediate care facility for individuals with intellectual disability, one shall be a current or former resident of a nursing facility, two shall be the relatives of citizens of the Commonwealth with disabilities, and three shall be providers of services to citizens of the Commonwealth with disabilities or an advocate for persons with disabilities or for services to such persons to be appointed by the Governor. Nonlegislative citizen members of the Commission shall be citizens of the Commonwealth.

Nonlegislative citizen members shall serve a term of four years; however, no nonlegislative citizen member shall serve more than two consecutive four-year terms. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. All members may be reappointed. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment.

The Commission shall elect a chairman and vice-chairman from among its membership. A majority of the members shall constitute a quorum. The Commission shall meet not less than four times each year. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

2006, c. 894; 2012, cc. 476, 507; 2015, c. 533.



§ 2.2-2526. (Expires July 1, 2019) Compensation; expenses

Members shall serve without compensation. However, all members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of expenses of the members shall be provided by such executive branch agencies as the Governor designates.

2006, c. 894.



§ 2.2-2527. (Expires July 1, 2019) Powers and duties of the Commission

The Commission shall have the following powers and duties:

1. To monitor the implementation of state and federal laws pertaining to community integration of Virginians with disabilities; and

2. To make appropriate recommendations to the Governor concerning community integration of Virginians with disabilities.

2006, c. 894.



§ 2.2-2528. (Expires July 1, 2019) Staffing

The Department for Aging and Rehabilitative Services, and such other executive branch agencies as the Governor may designate, shall provide staff support to the Commission. All agencies of the Commonwealth shall provide assistance to the Commission, upon request.

2006, c. 894; 2010, c. 342; 2012, cc. 803, 835.



§ 2.2-2529. (Expires July 1, 2019) Sunset

This article shall expire on July 1, 2019.

2006, c. 894; 2009, c. 548; 2010, c. 342; 2013, cc. 152, 245; 2015, c. 533.



§ 2.2-2530. Expired

Expired.



§ 2.2-2532. Expired

Expired.



§ 2.2-2600. Repealed

Repealed by 2004, c. 37.



§ 2.2-2603. Repealed

Repealed by Acts 2003, c. 348.



§ 2.2-2605. Repealed

Repealed by Acts 2003, c. 210, cl. 1, effective July 1, 2004.



§ 2.2-2609. Blue Ridge Regional Tourism Council; membership; meetings; Blue Ridge defined

A. The Blue Ridge Regional Tourism Council (the Council) is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government. The Council shall be composed of one representative of each of the destination marketing organizations (DMOs) located in the Blue Ridge region and the President of the Virginia Tourism Authority.

B. The Council shall elect a chairman and a vice-chairman from among its members. The Council shall meet at least four times a year at such dates and times as they determine.

C. For the purposes of this article, the "Blue Ridge" region shall include the Counties of Alleghany, Amherst, Appomattox, Augusta, Bath, Bedford, Bland, Botetourt, Campbell, Craig, Floyd, Franklin, Giles, Highland, Montgomery, Nelson, Pulaski, Roanoke, Rockbridge, and Wythe and the Cities of Bedford, Buena Vista, Covington, Lexington, Lynchburg, Radford, Roanoke, Salem, Staunton, and Waynesboro.

1993, c. 330, §§ 9-145.39:1, 9-145.39:2; 1996, cc. 590, 598; 2001, c. 844; 2006, c. 861.



§ 2.2-2610. Duties of the Council; acceptance of gifts and grants

A. The Council shall perform the following functions:

1. Assist localities in the region, as well as the General Assembly, with the problems, concerns and issues of the tourism industry in the Blue Ridge region;

2. Encourage a cooperative attitude among the localities of the region and assist in the establishment of successful tourism partnerships between private and public organizations;

3. Develop and assist in the implementation of a plan to increase tourism revenue within the Blue Ridge region;

4. Review and disseminate information to the localities in this region concerning statewide and national tourism associations;

5. Encourage localities in the region to participate in the Virginia Local Tourism Accreditation Program; and

6. Encourage localities to invest in tourism development as an integral part of their overall economic development.

B. The Council may apply for, accept, and expend gifts, grants, or donations from public or private sources to enable it to carry out its objectives.

1993, c. 330, §§ 9-145.39:3, 9-145.39:4; 2001, c. 844.



§ 2.2-2611. Repealed

Repealed by Acts 2002, c. 491, effective April 5, 2002.



§ 2.2-2614. Citizens' Advisory Council on Furnishing and Interpreting the Executive Mansion; purpose as a nonprofit charitable organization; membership; terms; officers and executive groups; compensation

A. The Citizens' Advisory Council on Furnishing and Interpreting the Executive Mansion (the Council) is established as an advisory council in the executive branch of state government to operate as a nonprofit charitable organization. No part of the Council's net earnings shall inure to the benefit of any private individual nor shall it carry on propaganda or otherwise attempt to influence legislation or participate in any political campaign on behalf of any candidate for public office.

B. The Council shall not exceed 30 members, who shall be appointed by the Governor. No employee of the Commonwealth or member of the General Assembly shall be eligible for appointment as a member of the Council. All members shall be deemed members-at-large charged with the responsibility of serving the best interests of the whole Commonwealth and no member shall act as representative of any particular region or of any particular agency or activity.

C. All appointments shall be for five-year terms. No member of the Council who serves a full five-year term shall be eligible for reappointment, provided that one year after the termination of his appointment, a member shall be eligible for reappointment. All vacancies shall be filled for the unexpired term in the same manner as the original appointments.

D. The spouse of the Governor, if any, shall be the honorary chairperson of the Council. The Governor shall designate one member of the Council to serve as chairman of an executive group, such executive group to be determined by the Council, and to be composed of members of the Council. Other advisory and cooperative groups may be appointed by the chairman. After the chairman has served three years, the Council thereafter shall elect its chairman.

E. Members of the Council shall not receive any compensation or reimbursement of expenses for their services.

1973, c. 431, §§ 9-84.5, 9-84.6; 1985, c. 448; 2001, c. 844; 2013, c. 439.



§ 2.2-2615. Powers and duties of Council; compensation for consultants

A. The Council shall have the following powers and duties:

1. Promote a greater understanding and awareness of the history and significance of the Executive Mansion;

2. Take the leadership in guiding the development of research and publications on the history of the Executive Mansion, thus establishing a continuity of effort in this area;

3. Encourage, approve, and accept contributions and bequests and gifts or loans of furniture, works of art, memorabilia, and other property for its use in carrying out the purposes of this article;

4. Purchase appropriate period furnishings and works of art for the Executive Mansion, and exchange or sell property, tangible or intangible, which has been acquired by the Council through gifts or otherwise from the Commonwealth or other public or private organizations, associations, or individuals;

5. Acquire or provide for accession and replacement of objects for the Executive Mansion, either directly or through the Virginia Museum of Fine Arts;

6. Administer all funds, public and private, made available to the Council and to disburse such funds in accordance with the purposes of this article.

B. The Council may employ and fix the compensation of researchers, writers, curators, and other such consultants and professional personnel as it may deem necessary to assist in the exercise and performance of its duties and powers.

C. Purchases, exchanges, gifts and sales by the Council shall be exempt from the requirements of the Virginia Public Procurement Act. The Mansion Director and/or the Department of General Services shall assist the Council in keeping record of all such transactions.

1973, c. 431, §§ 9-84.7, 9-45.8; 2001, cc. 392, 409, 844.



§ 2.2-2616. Disposition of moneys and property received

All moneys received by the Council shall be paid into the state treasury and segregated as a special fund to be used by the Council to carry out the purposes of this article. All other property, tangible or intangible, which is acquired by the Council shall become the property of the Commonwealth upon such acquisition. Such other intangible property may be held in the name of a nominee to facilitate its sale or exchange by the Council, and such other tangible property may be sold or exchanged by the Council as agent for the Commonwealth notwithstanding any other provision of law concerning the sale or exchange of property of the Commonwealth.

1973, c. 431, § 9-84.10; 2001, c. 844.



§ 2.2-2617. Commonwealth Attorneys Services Council; purpose; membership terms; compensation

A. The Commonwealth Attorneys Services Council is established as a supervisory council, within the meaning of § 2.2-2100, in the executive branch of state government. The purpose of the Council shall be to ensure the upgrading of criminal justice administration by providing and coordinating training, education and services for attorneys for the Commonwealth, there is created in the executive branch the Commonwealth's Attorneys' Services Council that shall be under the direction and control of the Governor.

B. The Council shall consist of not more than sixteen members, as follows: one attorney for the Commonwealth for each congressional district in the Commonwealth to be elected as provided in subsection C; the president, the president-elect, the vice-president and the secretary-treasurer of the Virginia Association of Commonwealth's Attorneys, and the immediate past president of the Virginia Association of Commonwealth's Attorneys. The president of the Association shall be the chairman of the Council; the president-elect and vice-president shall be first and second vice-chairmen, respectively, and the secretary-treasurer shall serve as secretary of the Council.

C. The initial terms of the members elected from congressional districts shall be as follows: for the members from the odd-numbered districts, until July 1 of the next following even-numbered year after their election; for the members from the even-numbered districts, until July 1 of the next following odd-numbered year after the election; thereafter, all terms shall be for two years.

The election for members shall be held annually at the annual meeting of the Virginia Association of Commonwealth's Attorneys. One member shall be elected initially, and every two years thereafter, from each of the several congressional districts by the membership of the Association at large. Each such member shall be an attorney for the Commonwealth holding office within his congressional district.

D. Upon the termination of the office of any member as attorney for the Commonwealth, his membership on the Council shall be terminated. Vacancies shall be filled for the congressional district in which the former member resided for the unexpired term by a majority vote of the Council. Members shall be eligible for more than one term.

E. The Council shall establish its own bylaws, procedures and requirements with respect to quorum, place and conduct of its meetings and its other business matters, provided, that such bylaws shall include a provision that the Council hold no less than ten meetings a year, and that other meetings be held when called by the chairman, or, in the absence of the chairman, the first vice-chairman, or upon the written request of four members.

F. Members of the Council shall receive no salaries but shall be reimbursed their reasonable and necessary expenses incurred in the discharge of their duties as provided in § 2.2-2825.

1978, c. 455, §§ 2.1-64.28:1, 2.1-64.28:2; 1984, c. 720; 1992, c. 81; 2001, c. 844.



§ 2.2-2618. Powers and duties of Council

The Council, in order to (i) strengthen the criminal justice system in the Commonwealth; (ii) provide a professional organization for the education, training, service and coordination of technical efforts of state prosecutors; and (iii) maintain and improve prosecutor efficiency and effectiveness in enforcing the law of the Commonwealth, shall have, but are not limited to, the following powers and duties:

1. Organize, supervise and perform functions consistent with this article;

2. Coordinate training and continuing legal education activities for attorneys for the Commonwealth;

3. Contract or enter into agreements with state or federal agencies or education institutions;

4. Gather and disseminate information to attorneys for the Commonwealth relative to their official duties, including changes in the law affecting their office and information on individuals identified as criminal gang members, as transmitted by the Department of Corrections and the Department of Juvenile Justice;

5. Coordinate with the Department of Criminal Justice Services and the Judicial Conference in reference to training and interdisciplinary criminal justice matters;

6. Obtain statistical reports from attorneys for the Commonwealth relating to their performance, function and work-load;

7. Receive and establish an equitable distribution plan for the allocation of any funds from public or private sources;

8. Maintain close contact with the office of the Attorney General and with all attorneys for the Commonwealth and assistant attorneys for the Commonwealth in the discussion of problems or recommendations concerning necessary research, minimum standards, educational needs and other matters relative to upgrading the professional status of attorneys for the Commonwealth;

9. Gather information on changes in the law that affect the duties and responsibilities of law-enforcement officers, make such information available to law-enforcement agencies, law-enforcement training academies, and the Department of Criminal Justice Services; and

10. Perform such other acts as may be necessary for the effective performance of its duties.

1978, c. 455, § 2.1-64.28:4; 1984, c. 779; 2001, c. 844; 2006, cc. 431, 500; 2013, c. 79.



§ 2.2-2619. Administrator

The Council, with the concurrence of the Governor, shall appoint an administrator, who shall serve under the supervision and at the pleasure of the Council. He shall perform the duties and exercise the functions the Council assigns to him. He shall receive a salary for his services to be paid by the Council subject to the approval of the Governor.

1978, c. 455, § 2.1-64.28:3; 1984, c. 720; 1992, c. 81; 2001, c. 844.



§ 2.2-2619.1. Commonwealth's Attorneys Training Fund established; administration

A. There is hereby created in the state treasury a special nonreverting revolving fund to be known as the Commonwealth's Attorneys Training Fund, referred to in this section as "the Fund." The Fund shall be established on the books of the Comptroller.

B. The Fund shall consist of all proceeds distributed to the Commonwealth's Attorneys' Services Council in January 2014 as a result of the federal equitable sharing distribution following the settlement of United States v. Abbott Laboratories, Case No. 1:12-CR-00026 (W.D Va.)(Settlement). The Fund shall also consist of any moneys appropriated from the general fund, grants and donations received by the Council, and other moneys received by the State Treasurer and designated for deposit in the Fund. Interest and other income earned on the Fund shall be credited to the Fund. Any moneys remaining in the Fund, including interest and other income thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund.

C. Notwithstanding any other provision of law, the moneys and other property comprising the Fund shall be invested, reinvested, and managed by the Board of the Virginia Retirement System as provided in § 51.1-124.37. The State Treasurer shall not be held liable for losses suffered by the Virginia Retirement System on investments made under the authority of this section.

D. The Fund shall be expended solely for the purpose of supporting prosecutor training and, as appropriate, law-enforcement training and associated costs approved by the Council and any other purpose permitted by this article that is consistent with the Settlement described in subsection B.

E. An amount not to exceed six percent of the moving average of the market value of the Fund calculated over the previous five years or since inception, whichever is shorter, on a one-year delayed basis, net of any administrative fee assessed pursuant to subsection E of § 51.1-124.37, may be expended in a calendar year for any purpose permitted by this article. The Council shall not be required to expend such amount in a calendar year, and any amount up to such six percent that is not expended in a calendar year may be expended in any other calendar year.

F. The disbursement of moneys from the Fund shall be made by the State Comptroller at the written request of the Council.

2015, cc. 212, 226.



§ 2.2-2620. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 2.



§ 2.2-2626. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 60.



§ 2.2-2628. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 97.



§ 2.2-2630. Council on Women; purpose; membership; terms; chairman

A. The Council on Women (the "Council") is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government. The purpose of the Council shall be to identify ways in which women can reach their potential and make their full contribution to society and this Commonwealth as wage earners and citizens.

B. The Council shall consist of 18 members from the Commonwealth at large and one of the Governor's Secretaries as defined in § 2.2-200, ex officio with full voting privileges, all to be appointed by the Governor. Appointments shall be for terms of three years, except appointments to fill vacancies, which shall be for the unexpired terms. The ex officio member shall serve a term coincident with his term of office. A majority of the membership of the Council shall constitute a quorum.

C. The Governor shall appoint the chairman of the Council.

1970, c. 685, § 9-116; 1972, c. 632; 1985, cc. 448, 497; 1991, c. 563; 2001, c. 844; 2012, c. 502.



§ 2.2-2631. Powers and duties of Council

The Council shall have the following powers and duties to:

1. Determine the studies and research to be conducted by the Council;

2. Collect and disseminate information regarding the status of women in the Commonwealth and the nation;

3. Advise the Governor, General Assembly and the Governor's Secretaries on matters pertaining to women in the Commonwealth and the nation;

4. Establish and award scholarships pursuant to regulations and conditions prescribed by the Council;

5. Review and comment on all budgets, appropriation requests and grant applications concerning the Council, prior to their submission to the Secretary of Health and Human Resources or the Governor; and

6. Develop programs and projects on matters pertaining to women in the Commonwealth and the nation through public-private partnerships.

1985, c. 497, § 9-116.1; 2001, c. 844; 2012, c. 502.



§ 2.2-2632. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 14.



§ 2.2-2640. Repealed

Repealed by Acts 2004, cc. 16, 153.



§ 2.2-2642. Repealed

Repealed by Acts 2003, c. 451.



§ 2.2-2644. Repealed

Repealed by Acts 2003, c. 454.



§ 2.2-2648. State Executive Council for Children's Services; membership; meetings; powers and duties

A. The State Executive Council for Children's Services (the Council) is established as a supervisory council, within the meaning of § 2.2-2100, in the executive branch of state government.

B. The Council shall consist of one member of the House of Delegates to be appointed by the Speaker of the House and one member of the Senate to be appointed by the Senate Committee on Rules; the Commissioners of Health, of Behavioral Health and Developmental Services, and of Social Services; the Superintendent of Public Instruction; the Executive Secretary of the Virginia Supreme Court; the Director of the Department of Juvenile Justice; the Director of the Department of Medical Assistance Services; a juvenile and domestic relations district court judge, to be appointed by the Governor and serve as an ex officio nonvoting member; five local government representatives chosen from members of a county board of supervisors or a city council and a county administrator or city manager, to be appointed by the Governor; two private provider representatives from facilities that maintain membership in an association of providers for children's or family services and receives funding as authorized by the Children's Services Act (§ 2.2-5200 et seq.), to be appointed by the Governor, who may appoint from nominees recommended by the Virginia Coalition of Private Provider Associations; and two parent representatives. The parent representatives shall be appointed by the Governor for a term not to exceed three years and neither shall be an employee of any public or private program that serves children and families. The Governor's appointments shall be for a term not to exceed three years and shall be limited to no more than two consecutive terms, beginning with appointments after July 1, 2009. Legislative members and ex officio members of the Council shall serve terms coincident with their terms of office. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. Legislative members shall not be included for the purposes of constituting a quorum.

C. The Council shall be chaired by the Secretary of Health and Human Resources or a designated deputy who shall be responsible for convening the council. The Council shall meet, at a minimum, quarterly, to oversee the administration of this article and make such decisions as may be necessary to carry out its purposes. Legislative members shall receive compensation as provided in § 30-19.12 and nonlegislative citizen members shall receive compensation for their services as provided in §§ 2.2-2813 and 2.2-2825.

D. The Council shall have the following powers and duties:

1. Hire and supervise a director of the Office of Children's Services;

2. Appoint the members of the state and local advisory team in accordance with the requirements of § 2.2-5201;

3. Provide for the establishment of interagency programmatic and fiscal policies developed by the Office of Children's Services, which support the purposes of the Children's Services Act (§ 2.2-5200 et seq.), through the promulgation of regulations by the participating state boards or by administrative action, as appropriate;

4. Provide for a public participation process for programmatic and fiscal guidelines and dispute resolution procedures developed for administrative actions that support the purposes of the Children's Services Act (§ 2.2-5200 et seq.). The public participation process shall include, at a minimum, 60 days of public comment and the distribution of these guidelines and procedures to all interested parties;

5. Oversee the administration of and consult with the Virginia Municipal League and the Virginia Association of Counties about state policies governing the use, distribution and monitoring of moneys in the state pool of funds and the state trust fund;

6. Provide for the administration of necessary functions that support the work of the Office of Children's Services;

7. Review and take appropriate action on issues brought before it by the Office of Children's Services, Community Policy and Management Teams (CPMTs), local governments, providers and parents;

8. Advise the Governor and appropriate Cabinet Secretaries on proposed policy and operational changes that facilitate interagency service development and implementation, communication and cooperation;

9. Provide administrative support and fiscal incentives for the establishment and operation of local comprehensive service systems;

10. Oversee coordination of early intervention programs to promote comprehensive, coordinated service delivery, local interagency program management, and co-location of programs and services in communities. Early intervention programs include state programs under the administrative control of the state executive council member agencies;

11. Oversee the development and implementation of a mandatory uniform assessment instrument and process to be used by all localities to identify levels of risk of Children's Services Act (CSA) youth;

12. Oversee the development and implementation of uniform guidelines to include initial intake and screening assessment, development and implementation of a plan of care, service monitoring and periodic follow-up, and the formal review of the status of the youth and the family;

13. Oversee the development and implementation of uniform guidelines for documentation for CSA-funded services;

14. Review and approve a request by a CPMT to establish a collaborative, multidisciplinary team process for referral and reviews of children and families pursuant to § 2.2-5209;

15. Oversee the development and implementation of mandatory uniform guidelines for utilization management; each locality receiving funds for activities under the Children's Services Act shall have a locally determined utilization management plan following the guidelines or use of a process approved by the Council for utilization management, covering all CSA-funded services;

16. Oversee the development and implementation of uniform data collection standards and the collection of data, utilizing a secure electronic client-specific database for CSA-funded services, which shall include, but not be limited to, the following client specific information: (i) children served, including those placed out of state; (ii) individual characteristics of youths and families being served; (iii) types of services provided; (iv) service utilization including length of stay; (v) service expenditures; (vi) provider identification number for specific facilities and programs identified by the state in which the child receives services; (vii) a data field indicating the circumstances under which the child ends each service; and (viii) a data field indicating the circumstances under which the child exits the Children's Services Act program. All client-specific information shall remain confidential and only non-identifying aggregate demographic, service, and expenditure information shall be made available to the public;

17. Oversee the development and implementation of a uniform set of performance measures for evaluating the Children's Services Act program, including, but not limited to, the number of youths served in their homes, schools and communities. Performance measures shall be based on information: (i) collected in the client-specific database referenced in subdivision 16, (ii) from the mandatory uniform assessment instrument referenced in subdivision 11, and (iii) from available and appropriate client outcome data that is not prohibited from being shared under federal law and is routinely collected by the state child-serving agencies that serve on the Council. If provided client-specific information, state child serving agencies shall report available and appropriate outcome data in clause (iii) to the Office of Children's Services. Outcome data submitted to the Office of Children's Services shall be used solely for the administration of the Children's Services Act program. Applicable client outcome data shall include, but not be limited to: (a) permanency outcomes by the Virginia Department of Social Services, (b) recidivism outcomes by the Virginia Department of Juvenile Justice, and (c) educational outcomes by the Virginia Department of Education. All client-specific information shall remain confidential and only non-identifying aggregate outcome information shall be made available to the public;

18. Oversee the development and distribution of management reports that provide information to the public and CPMTs to help evaluate child and family outcomes and public and private provider performance in the provision of services to children and families through the Children's Services Act program. Management reports shall include total expenditures on children served through the Children's Services Act program as reported to the Office of Children's Services by state child-serving agencies on the Council and shall include, but not be limited to: (i) client-specific payments for inpatient and outpatient mental health services, treatment foster care services and residential services made through the Medicaid program and reported by the Virginia Department of Medical Assistance Services and (ii) client-specific payments made through the Title IV-E foster care program reported by the Virginia Department of Social Services. The Office of Children's Services shall provide client-specific information to the state agencies for the sole purpose of the administration of the Children's Services Act program. All client-specific information shall remain confidential and only non-identifying aggregate demographic, service, expenditure, and outcome information shall be made available to the public;

19. Establish and oversee the operation of an informal review and negotiation process with the Director of the Office of Children's Services and a formal dispute resolution procedure before the State Executive Council, which include formal notice and an appeals process, should the Director or Council find, upon a formal written finding, that a CPMT failed to comply with any provision of this Act. "Formal notice" means the Director or Council provides a letter of notification, which communicates the Director's or the Council's finding, explains the effect of the finding, and describes the appeal process, to the chief administrative officer of the local government with a copy to the chair of the CPMT. The dispute resolution procedure shall also include provisions for remediation by the CPMT that shall include a plan of correction recommended by the Council and submitted to the CPMT. If the Council denies reimbursement from the state pool of funds, the Council and the locality shall develop a plan of repayment;

20. Deny state funding to a locality, in accordance with subdivision 19, where the CPMT fails to provide services that comply with the Children's Services Act (§ 2.2-5200 et seq.), any other state law or policy, or any federal law pertaining to the provision of any service funded in accordance with § 2.2-5211;

21. Biennially publish and disseminate to members of the General Assembly and community policy and management teams a state progress report on comprehensive services to children, youth and families and a plan for such services for the next succeeding biennium. The state plan shall:

a. Provide a fiscal profile of current and previous years' federal and state expenditures for a comprehensive service system for children, youth and families;

b. Incorporate information and recommendations from local comprehensive service systems with responsibility for planning and delivering services to children, youth and families;

c. Identify and establish goals for comprehensive services and the estimated costs of implementing these goals, report progress toward previously identified goals and establish priorities for the coming biennium;

d. Report and analyze expenditures associated with children who do not receive pool funding and have emotional and behavioral problems;

e. Identify funding streams used to purchase services in addition to pooled, Medicaid, and Title IV-E funding; and

f. Include such other information or recommendations as may be necessary and appropriate for the improvement and coordinated development of the state's comprehensive services system; and

22. Oversee the development and implementation of mandatory uniform guidelines for intensive care coordination services for children who are at risk of entering, or are placed in, residential care through the Children's Services Act program. The guidelines shall: (i) take into account differences among localities, (ii) specify children and circumstances appropriate for intensive care coordination services, (iii) define intensive care coordination services, and (iv) distinguish intensive care coordination services from the regular case management services provided within the normal scope of responsibility for the child-serving agencies, including the community services board, the local school division, local social services agency, court service unit, and Department of Juvenile Justice. Such guidelines shall address: (a) identifying the strengths and needs of the child and his family through conducting or reviewing comprehensive assessments including, but not limited to, information gathered through the mandatory uniform assessment instrument; (b) identifying specific services and supports necessary to meet the identified needs of the child and his family, building upon the identified strengths; (c) implementing a plan for returning the youth to his home, relative's home, family-like setting, or community at the earliest appropriate time that addresses his needs, including identification of public or private community-based services to support the youth and his family during transition to community-based care; and (d) implementing a plan for regular monitoring and utilization review of the services and residential placement for the child to determine whether the services and placement continue to provide the most appropriate and effective services for the child and his family.

1992, cc. 837, 880, § 2.1-746; 1995, c. 800; 1996, c. 1024; 1998, c. 622; 1999, c. 669; 2000, cc. 900, 937; 2001, c. 844; 2002, c. 410; 2003, cc. 483, 498; 2004, c. 836; 2005, c. 930; 2008, cc. 39, 170, 277; 2009, cc. 274, 712, 813, 840; 2010, c. 346; 2011, cc. 397, 413; 2012, cc. 223, 746; 2014, c. 406; 2015, c. 366.



§ 2.2-2649. Office of Children's Services established; powers and duties

A. The Office of Children's Services is hereby established to serve as the administrative entity of the Council and to ensure that the decisions of the council are implemented. The director shall be hired by and subject to the direction and supervision of the Council pursuant to § 2.2-2648.

B. The director of the Office of Children's Services shall:

1. Develop and recommend to the state executive council programs and fiscal policies that promote and support cooperation and collaboration in the provision of services to troubled and at-risk youths and their families at the state and local levels;

2. Develop and recommend to the Council state interagency policies governing the use, distribution and monitoring of moneys in the state pool of funds and the state trust fund;

3. Develop and provide for the consistent oversight for program administration and compliance with state policies and procedures;

4. Provide for training and technical assistance to localities in the provision of efficient and effective services that are responsive to the strengths and needs of troubled and at-risk youths and their families;

5. Serve as liaison to the participating state agencies that administratively support the Office and that provide other necessary services;

6. Provide an informal review and negotiation process pursuant to subdivision D 19 of § 2.2-2648;

7. Implement, in collaboration with participating state agencies, policies, guidelines and procedures adopted by the State Executive Council;

8. Consult regularly with the Virginia Municipal League, the Virginia Coalition of Private Provider Associations, and the Virginia Association of Counties about implementation and operation of the Children's Services Act (§ 2.2-5200 et seq.);

9. Hire appropriate staff as approved by the Council;

10. Identify, disseminate, and provide annual training for CSA staff and other interested parties on best practices and evidence-based practices related to the Children's Services Act Program;

11. Perform such other duties as may be assigned by the State Executive Council;

12. Develop and implement uniform data collection standards and collect data, utilizing a secure electronic database for CSA-funded services, in accordance with subdivision D 16 of § 2.2-2648;

13. Develop and implement a uniform set of performance measures for the Children's Services Act program in accordance with subdivision D 17 of § 2.2-2648;

14. Develop, implement, and distribute management reports in accordance with subdivision D 18 of § 2.2-2648;

15. Report to the Council all expenditures associated with serving children who receive pool-funded services. The report shall include expenditures for (i) all services purchased with pool funding; (ii) treatment, foster care case management, community-based mental health services, and residential care funded by Medicaid; and (iii) child-specific payments made through the Title IV-E program;

16. Report to the Council on the nature and cost of all services provided to the population of at-risk and troubled children identified by the State Executive Council as within the scope of the CSA program;

17. Develop and distribute model job descriptions for the position of Children's Services Act Coordinator and provide technical assistance to localities and their coordinators to help them to guide localities in prioritizing coordinator's responsibilities toward activities to maximize program effectiveness and minimize spending; and

18. Develop and distribute guidelines, approved by the State Executive Council, regarding the development and use of multidisciplinary teams, in order to encourage utilization of multidisciplinary teams in service planning and to reduce Family Assessment and Planning Team caseloads to allow Family Assessment and Planning Teams to devote additional time to more complex and potentially costly cases.

C. The director of the Office of Children's Services, in order to provide support and assistance to the Children's Policy and Management Teams (CPMTs) and Family Assessment and Planning Teams (FAPTs) established pursuant to the Children's Services Act (§ 2.2-5200 et seq.), shall:

1. Develop and maintain a web-based statewide automated database, with support from the Department of Information Technology or its successor agency, of the authorized vendors of the Children's Services Act (CSA) services to include verification of a vendor's licensure status, a listing of each discrete CSA service offered by the vendor, and the discrete CSA service's rate determined in accordance with § 2.2-5214; and

2. Develop, in consultation with the Department of General Services, CPMTs, and vendors, a standardized purchase of services contract, which in addition to general contract provisions when utilizing state pool funds will enable localities to specify the discrete service or services they are purchasing for the specified client, the required reporting of the client's service data, including types and numbers of disabilities, mental health and intellectual disability diagnoses, or delinquent behaviors for which the purchased services are intended to address, the expected outcomes resulting from these services and the performance timeframes mutually agreed to when the services are purchased.

2000, c. 937, § 2.1-746.1; 2001, c. 844; 2002, c. 410; 2003, c. 485; 2008, cc. 38, 277; 2009, c. 275; 2012, cc. 476, 507; 2013, c. 1; 2015, c. 366.



§ 2.2-2650. Repealed

Repealed by Acts 2001, cc. 520 and 806.



§ 2.2-2651. Repealed

Repealed by Acts 2009, c. 86, cl. 2.



§ 2.2-2652. Repealed

Repealed by Acts 2003, c. 452.



§ 2.2-2655. Repealed

Repealed by Acts 2001, cc. 520 and 806.



§ 2.2-2657. Repealed

Repealed by Acts 2001, c. 577.



§ 2.2-2664. Virginia Interagency Coordinating Council; purpose; membership; duties

A. The Virginia Interagency Coordinating Council (the Council) is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government. The purpose of the Council shall be to promote and coordinate early intervention services in the Commonwealth.

B. The membership and operation of the Council shall be as required by Part C of the Individuals with Disabilities Education Act (20 U.S.C. § 1431 et seq.). The Commissioner of the Department of Health, the Director of the Department for the Deaf and Hard-of-Hearing, the Superintendent of Public Instruction, the Director of the Department of Medical Assistance Services, the Commissioner of Behavioral Health and Developmental Services, the Commissioner of Social Services, the Commissioner of the Department for the Blind and Vision Impaired, and the Commissioner of the Bureau of Insurance within the State Corporation Commission shall each appoint one person from his agency to serve as the agency's representative on the Council. The Director of the Commonwealth's designated protection and advocacy system may appoint one person from his agency to serve as the agency's representative on the Council.

Agency representatives shall regularly inform their agency head of the Council's activities and the status of the implementation of an early intervention services system in the Commonwealth.

C. The Council's duties shall include advising and assisting the state lead agency in the following:

1. Performing its responsibilities for the early intervention services system;

2. Identifying sources of fiscal and other support for early intervention services, recommending financial responsibility arrangements among agencies, and promoting interagency agreements;

3. Developing strategies to encourage full participation, coordination, and cooperation of all appropriate agencies;

4. Resolving interagency disputes;

5. Gathering information about problems that impede timely and effective service delivery and taking steps to ensure that any identified policy problems are resolved;

6. Preparing federal grant applications; and

7. Preparing and submitting an annual report to the Governor and the U.S. Secretary of Education on the status of early intervention services within the Commonwealth.

1992, c. 771, § 2.1-765; 2001, c. 844; 2004, c. 38; 2005, c. 695; 2009, cc. 813, 840; 2013, c. 571.



§ 2.2-2665. Repealed

Repealed by Acts 2001, c. 577.



§ 2.2-2666.1. Virginia Military Advisory Council; composition; compensation and expenses; meetings; chairman's executive summary

A. The Virginia Military Advisory Council (the Council) is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government, to maintain a cooperative and constructive relationship between the Commonwealth and the leadership of the several Armed Forces of the United States and the military commanders of such Armed Forces stationed in the Commonwealth, and to encourage regular communication on continued military facility viability, the exploration of privatization opportunities and issues affecting preparedness, public safety and security.

B. The Council shall be composed of 11 members as follows: the Lieutenant Governor, the Attorney General, the Adjutant General, the Secretary of Veterans and Defense Affairs, the Chairman of the House Committee on Militia, Police and Public Safety, the Chairman of the Senate Committee on General Laws, or their designees, and five members to be appointed by and serve at the pleasure of the Governor. Representatives of the major military commands and installations located in the Commonwealth or in jurisdictions adjacent thereto shall be invited by the Governor to represent their command or installation at the meetings of the Council. Any legislative member who is appointed by the Governor shall serve a term coincident with his term of office.

C. Legislative members of the Council shall receive such compensation as provided in § 30-19.12, and nonlegislative members shall receive such compensation as provided in § 2.2-2813 for the performance of their duties. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Secretary of Veterans and Defense Affairs.

D. The Secretary of Veterans and Defense Affairs shall be the chairman of the Council. The meetings of the Council shall be held at the call of the chairman or whenever the majority of members so request. A majority of the members shall constitute a quorum.

E. The chairman of the Council shall submit to the Governor and the General Assembly an annual executive summary of the activity and work of the Council no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2002, c. 676; 2003, c. 885; 2004, c. 1000; 2005, c. 248; 2006, cc. 860, 901; 2007, c. 415; 2011, cc. 572, 586, 691, 714, 780, 858; 2014, cc. 115, 490; 2015, c. 321.



§ 2.2-2666.2. Duties of Council; staff support

The Council shall identify and study and provide advice and comments to the Governor on issues of mutual concern to the Commonwealth and the Armed Forces of the United States, including exclusive and concurrent jurisdiction over military installations, educational quality and the future of federal impact aid, preparedness, public safety and security concerns, transportation needs, alcoholic beverage law enforcement, substance abuse, social service needs, possible expansion and growth of military facilities in the Commonwealth and such other issues as the Governor or the Council may determine to be appropriate subjects of joint consideration.

Such staff support as is necessary for the conduct of the Council's business shall be furnished by the Office of the Governor, the Office of the Secretary of Veterans and Defense Affairs, and such other executive agencies as the Governor may designate.

2002, c. 676; 2011, cc. 780, 858; 2014, cc. 115, 490.



§ 2.2-2666.3. (Contingent expiration) Oceana/Fentress Military Advisory Council created; composition; duties; staff support

A. The Oceana/Fentress Military Advisory Council (the Oceana/Fentress Council) is hereby created as a subunit of the Virginia Military Advisory Council. The Oceana/Fentress Council shall be composed of two members of the Chesapeake City Council, two members of the Virginia Beach City Council, those members of the Virginia General Assembly whose districts encompass Naval Air Station Oceana and Naval Auxiliary Landing Field Fentress, the Commander, Navy Mid-Atlantic Region or his representative, and the Commanding Officer of Naval Air Station Oceana or his representative.

B. The Oceana/Fentress Council shall identify and study and provide advice and comments to the Virginia Military Advisory Council on issues of mutual concern to the Commonwealth and the Navy concerning Naval Air Station Oceana and Naval Auxiliary Landing Field Fentress and address such other issues as the Governor or the Virginia Military Advisory Council may determine to be appropriate subjects of consideration.

C. Such staff support as is necessary for the conduct of the Oceana/Fentress Council's business shall be furnished by the Office of the Secretary of Veterans and Defense Affairs.

2006, cc. 266, 328; 2010, c. 75; 2011, cc. 780, 858; 2012, cc. 803, 835; 2014, cc. 115, 490.



§ 2.2-2667. Repealed

Repealed by Acts 2011, cc. 594 and 681, cl. 2.



§ 2.2-2669. Repealed

Repealed by Acts 2014, c. 815, cl. 2.



§ 2.2-2675. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 7.



§ 2.2-2679. Expired

Expired.



§ 2.2-2681. Joint Leadership Council of Veterans Service Organizations; membership; terms; chairman; quorum; compensation

A. The Joint Leadership Council of Veterans Service Organizations (the Council) is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government. The Council shall be composed of one representative from each qualifying veterans service organization, to be appointed by the Governor, and the Commissioner of the Department of Veterans Services and the Chairmen of the Board of Veterans Services and the Veterans Services Foundation or their designees, who shall serve as nonvoting ex officio members. Each veterans service organization representative may designate an alternate to attend meetings of the Council in the absence of such representative.

Qualifying veterans service organizations shall be (i) composed principally of and controlled by veterans of the United States Armed Forces, (ii) a registered nonprofit organization in good standing, incorporated for the purpose of promoting programs designed to assist veterans of the armed forces of the United States and their eligible spouses, orphans, and dependents, and (iii) active and in good standing with its parent national organization, if such a parent organization exists.

B. Voting members shall be appointed for terms of three years. Appointments to fill vacancies shall be for the unexpired terms. No person shall be eligible to serve for or during more than two successive three-year terms. Each qualifying veterans service organization shall be responsible for recommending a member for appointment to the Council by the Governor.

C. The Council shall annually elect its chairman and vice-chairman from among its members. The Council shall develop and adopt its own charter, and shall develop and adopt a mission and vision statement in consultation with the Department of Veterans Services. A majority of the voting members of the Council shall constitute a quorum.

D. The Council shall meet at least four times per year. Additional meetings shall be subject to majority approval by the members of the Council.

E. Members of the Council shall not receive any compensation, but shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties as provided in § 2.2-2825.

2003, cc. 657, 670; 2004, c. 697; 2006, c. 150; 2008, cc. 467, 768; 2010, c. 64.



§ 2.2-2682. Powers and duties

A. The Council shall have the following powers and duties:

1. Advise the Department of Veterans Services and the General Assembly regarding (i) methods of providing support for ongoing veterans services and programs, and (ii) addressing veterans issues on an ongoing basis;

2. Recommend issues that may potentially impact veterans of the armed forces of the United States and their eligible spouses, orphans, and dependents;

3. Advise the Department of Veterans Services and the Board of Veterans Services on matters of concern to Virginia-domiciled veterans and their eligible spouses, orphans, and dependents;

4. Promote and support existing veterans services and programs;

5. Recommend and promote implementation of new efficient and effective administrative initiatives that enhance existing veterans services and programs or provide for necessary veterans services and programs not currently provided; and

6. Maintain a nonpartisan approach to maintaining and improving veterans services and programs in the Commonwealth.

B. The chairman shall report to the Commissioner and the Board of Veterans Services the results of its meetings and submit an annual report on or before November 30 of each year.

C. The Council may apply for funds from the Veterans Services Foundation to enable it to better carry out its objectives. The Council shall not impose unreasonable burdens or costs in connection with requests of agencies.

2003, cc. 657, 670; 2008, cc. 467, 768; 2014, c. 809.



§ 2.2-2683. (Expires July 1, 2017) Definitions

As used in this article:

"Long-term objective" means a measurable standard of desired performance achievement extending at least five years into the future.

"Performance budgeting" means a systematic incorporation of planning, strategic performance and productivity measurement, and program evaluation information into the budgetary process.

"Performance management" means a management system consisting of strategic planning, strategic performance and productivity measurement, program evaluation, and performance budgeting.

"Program evaluation" means an evaluation of the progress made toward the achievement of long-term objectives, current initiatives, and increased productivity.

"Roadmap" or "Roadmap for Virginia's Future" means a planning process that may include some or all of the following sequential steps: (i) developing a set of guiding principles that are reflective of public sentiment and relevant to critical decision-making; (ii) establishing a long-term vision for the Commonwealth; (iii) conducting a situation analyses of core state service categories; (iv) setting long-term objectives for state services; (v) aligning state services to the long-term objectives; (vi) instituting a planning and performance management system consisting of strategic planning, performance measurement, program evaluation, and performance budgeting; and (vii) performing plan adjustments based on public input and evaluation of the results of the Roadmap.

"Situational analyses" means the assessment of state agency performance in core service areas.

"Strategic planning" means the systematic clarification and documentation of what a state agency wishes to achieve and how to achieve it. The objective of strategic planning is a set of goals, action steps, and measurements constructed to guide performance.

"Strategic performance and productivity measures" means the use of data to review the current performance, improvement in productivity, and progress against the long-term objectives.

"Vision" means an aspirational expression of a future condition for the Commonwealth that is both essential and desirable and extends at least 10 years into the future.

2003, c. 900.



§ 2.2-2684. (Expires July 1, 2017) Council on Virginia's Future; purpose

The Council on Virginia's Future (the Council) is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government. The purpose of the Council is to advise the Governor and the General Assembly on the implementation of the Roadmap for Virginia's Future process.

2003, c. 900.



§ 2.2-2685. (Expires July 1, 2017) Membership; terms; quorum; meetings; compensation and expenses

A. The Council shall be composed of 19 members that include eight legislative members and 11 nonlegislative members as follows:

1. The Governor;

2. The Lieutenant Governor;

3. The Speaker of the House;

4. The majority and minority leaders of the House of Delegates;

5. The Chairman of the House Committee on Appropriations;

6. The President Pro Tempore of the Senate;

7. The majority and minority leaders of the Senate;

8. The Chairman of the Senate Finance Committee;

9. One nonlegislative citizen member appointed by the Speaker of the House;

10. One nonlegislative citizen member appointed by the Senate Committee on Rules;

11. Two Cabinet Secretaries appointed by the Governor; and

12. Five nonlegislative citizen members appointed by the Governor.

B. Legislative members and the two Cabinet Secretaries appointed by the Governor shall serve terms coincident with their terms of office. In the event that a legislative member holds more than one of the positions listed in subsection A, such legislative member shall designate another legislative member or members, as applicable, to serve as the representative for the other position or positions. After the initial staggering of terms, nonlegislative citizen members appointed by the Speaker of the House of Delegates or the Senate Committee on Rules shall be appointed for a term of two years, and nonlegislative citizen members appointed by the Governor shall be appointed for a term of four years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. All members may be reappointed. No nonlegislative citizen member appointed by the legislative appointing authorities shall serve more than four consecutive two-year terms and no nonlegislative citizen member appointed by the Governor shall serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Vacancies shall be filled in the same manner as the original appointments.

The Governor shall serve as the chairman of the Council. The Council shall elect a vice-chairman from its membership. A majority of members of the Council shall constitute a quorum. The Council shall meet at least four times each year. The meetings of the Council shall be held at the call of the chairman or whenever four or more members so request.

C. Legislative members of the Council shall receive such compensation as provided in § 30-19.12 and nonlegislative citizen members shall receive compensation as provided in § 2.2-2813 for the performance of their duties. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Department of Planning and Budget.

2003, c. 900; 2004, c. 1000; 2010, c. 101.



§ 2.2-2686. (Expires July 1, 2017) Duties of the Council

A. The Council shall have the following duties:

1. Recommend a timetable for phasing in and establishing guiding principles for the Roadmap;

2. Recommend long-term objectives for the Commonwealth and monitor and advise the Governor and the General Assembly regarding the progress toward the objectives;

3. Provide advice on the implementation of the performance-management system across state government;

4. Disseminate information to the public on the Commonwealth's performance-management system;

5. Recommend a systematic process for the periodic evaluation of the Roadmap and adherence to the long-term goals and recommend improvements to the Governor and the General Assembly. The periodic evaluation process shall provide for enhanced opportunities for public participation and input;

6. Beginning November 1, 2004, develop and submit annually to the General Assembly and the Governor and publish to the public a balanced accountability scorecard containing an assessment of (i) current service performance, (ii) productivity improvement, and (iii) progress against long-term objectives. The balanced scorecard shall also contain other evaluative recommendations that will enhance the provision of state services and suggested measures to evaluate progress against long-term objectives; and

7. Solicit public input on appropriate aspects of the Roadmap as determined by the Council.

B. By January 1, 2004, the Council shall recommend to the Governor and the General Assembly legislation defining the vision, long-term objectives, and appropriate performance measures for state government. The Council shall review the long-term objectives for state government every two years.

2003, c. 900.



§ 2.2-2687. (Expires July 1, 2017) Advisory committees

The Council may form such advisory committees as it deems necessary, convenient, or desirable to advise and assist in performing the duties conferred by this article. The disclosure requirements of subsection B of § 2.2-3114 of the State and Local Government Conflict of Interests Act shall apply to members of the advisory committees.

2003, c. 900.



§ 2.2-2688. (Expires July 1, 2017) Staff; cooperation and assistance

A. The Department of Planning and Budget shall provide staff assistance to the Council. Additional assistance as needed shall be provided by the Joint Legislative Audit and Review Commission, the Auditor of Public Accounts, and the staffs of the House Committee on Appropriations and the Senate Finance Committee. All agencies, authorities, and institutions of the Commonwealth shall cooperate and provide such assistance to the Commission as the Commission may request.

B. The Chairman, in consultation with the Council, may hire or appoint an Executive Director for the Council if deemed appropriate.

2003, c. 900.



§ 2.2-2689. (Expires July 1, 2017) Chairman's executive summary of activity and work of the Council

The chairman shall submit to the Governor and the General Assembly an annual executive summary of the interim activity and work of the Council no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2003, c. 900.



§ 2.2-2690. Repealed

Repealed by Acts 2009, c. 90.



§ 2.2-2695. Repealed

Repealed by Acts 2008, c. 293, cl. 1.



§ 2.2-2696. Substance Abuse Services Council

A. The Substance Abuse Services Council (the Council) is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government. The purpose of the Council is to advise and make recommendations to the Governor, the General Assembly, and the State Board of Behavioral Health and Developmental Services on broad policies and goals and on the coordination of the Commonwealth's public and private efforts to control substance abuse, as defined in § 37.2-100.

B. (Effective until July 1, 2018) The Council shall consist of 29 members. Four members of the House of Delegates shall be appointed by the Speaker of the House of Delegates, in accordance with the principles of proportional representation contained in the Rules of the House of Delegates, and two members of the Senate shall be appointed by the Senate Committee on Rules. The Governor shall appoint one member representing the Virginia Sheriffs' Association, one member representing the Virginia Drug Courts Association, one member representing the Substance Abuse Certification Alliance of Virginia, two members representing the Virginia Association of Community Services Boards, and two members representing statewide consumer and advocacy organizations. The Council shall also include the Commissioner of Behavioral Health and Developmental Services; the Commissioner of Health; the Commissioner of the Department of Motor Vehicles; the Superintendent of Public Instruction; the Directors of the Departments of Juvenile Justice, Corrections, Criminal Justice Services, Medical Assistance Services, and Social Services; the Chief Operating Officer of the Department of Alcoholic Beverage Control; the Executive Director of the Virginia Foundation for Healthy Youth or his designee; the Executive Director of the Commission on the Virginia Alcohol Safety Action Program or his designee; and the chairs or their designees of the Virginia Association of Drug and Alcohol Programs, the Virginia Association of Alcoholism and Drug Abuse Counselors, and the Substance Abuse Council and the Prevention Task Force of the Virginia Association of Community Services Boards.

B. (Effective July 1, 2018) The Council shall consist of 29 members. Four members of the House of Delegates shall be appointed by the Speaker of the House of Delegates, in accordance with the principles of proportional representation contained in the Rules of the House of Delegates, and two members of the Senate shall be appointed by the Senate Committee on Rules. The Governor shall appoint one member representing the Virginia Sheriffs' Association, one member representing the Virginia Drug Courts Association, one member representing the Substance Abuse Certification Alliance of Virginia, two members representing the Virginia Association of Community Services Boards, and two members representing statewide consumer and advocacy organizations. The Council shall also include the Commissioner of Behavioral Health and Developmental Services; the Commissioner of Health; the Commissioner of the Department of Motor Vehicles; the Superintendent of Public Instruction; the Directors of the Departments of Juvenile Justice, Corrections, Criminal Justice Services, Medical Assistance Services, and Social Services; the Chief Executive Officer of the Virginia Alcoholic Beverage Control Authority; the Executive Director of the Virginia Foundation for Healthy Youth or his designee; the Executive Director of the Commission on the Virginia Alcohol Safety Action Program or his designee; and the chairs or their designees of the Virginia Association of Drug and Alcohol Programs, the Virginia Association of Alcoholism and Drug Abuse Counselors, and the Substance Abuse Council and the Prevention Task Force of the Virginia Association of Community Services Boards.

C. Appointments of legislative members and heads of agencies or representatives of organizations shall be for terms consistent with their terms of office. Beginning July 1, 2011, the Governor's appointments of the seven nonlegislative citizen members shall be staggered as follows: two members for a term of one year, three members for a term of two years, and two members for a term of three years. Thereafter, appointments of nonlegislative members shall be for terms of three years, except an appointment to fill a vacancy, which shall be for the unexpired term. The Governor shall appoint a chairman from among the members for a two-year term. No member shall be eligible to serve more than two consecutive terms as chairman.

No person shall be eligible to serve more than two successive terms, provided that a person appointed to fill a vacancy may serve two full successive terms.

D. The Council shall meet at least four times annually and more often if deemed necessary or advisable by the chairman.

E. Members of the Council shall receive no compensation for their services but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the cost of expenses shall be provided by the Department of Behavioral Health and Developmental Services.

F. The duties of the Council shall be:

1. To recommend policies and goals to the Governor, the General Assembly, and the State Board of Behavioral Health and Developmental Services;

2. To coordinate agency programs and activities, to prevent duplication of functions, and to combine all agency plans into a comprehensive interagency state plan for substance abuse services;

3. To review and comment on annual state agency budget requests regarding substance abuse and on all applications for state or federal funds or services to be used in substance abuse programs;

4. To define responsibilities among state agencies for various programs for persons with substance abuse and to encourage cooperation among agencies; and

5. To make investigations, issue annual reports to the Governor and the General Assembly, and make recommendations relevant to substance abuse upon the request of the Governor.

G. Staff assistance shall be provided to the Council by the Office of Substance Abuse Services of the Department of Behavioral Health and Developmental Services.

1976, c. 767, § 37.1-207; 1977, c. 18; 1978, c. 171; 1979, c. 678; 1980, c. 582; 1984, c. 589; 1990, cc. 1, 288, 317; 1998, c. 724; 1999, c. 614; 2005, cc. 713, 716; 2009, cc. 424, 554, 813, 840; 2011, cc. 691, 714; 2012, cc. 803, 835; 2015, cc. 38, 730.



§ 2.2-2697. Review of state agency substance abuse treatment programs

A. On or before December 1, 2005, the Council shall forward to the Governor and the General Assembly a Comprehensive Interagency State Plan identifying for each agency in state government (i) the substance abuse treatment program the agency administers; (ii) the program's objectives, including outcome measures for each program objective; (iii) program actions to achieve the objectives; (iv) the costs necessary to implement the program actions; and (v) an estimate of the extent these programs have met demand for substance abuse treatment services in the Commonwealth. The Council shall develop specific criteria for outcome data collection for all affected agencies, including a comparison of the extent to which the existing outcome measures address applicable federally mandated outcome measures and an identification of common outcome measures across agencies and programs. The plan shall also include an assessment of each agency's capacity to collect, analyze, and report the information required by subsection B.

B. Beginning in 2006, the Comprehensive Interagency State Plan shall include the following analysis for each agency-administered substance abuse treatment program: (i) the amount of funding expended under the program for the prior fiscal year; (ii) the number of individuals served by the program using that funding; (iii) the extent to which program objectives have been accomplished as reflected by an evaluation of outcome measures; (iv) identifying the most effective substance abuse treatment, based on a combination of per person costs and success in meeting program objectives; (v) how effectiveness could be improved; (vi) an estimate of the cost effectiveness of these programs; and (vii) recommendations on the funding of programs based on these analyses.

C. All agencies identified in the Comprehensive Interagency State Plan as administering a substance abuse treatment program shall provide the information and staff support necessary for the Council to complete the Plan. In addition, any agency that captures outcome-related information concerning substance abuse programs identified in subsection B shall make this information available for analysis upon request.

2004, c. 686, § 37.1-207.1; 2005, c. 716.



§ 2.2-2698. Modeling and Simulation Advisory Council; purpose; membership; chairman

A. The Modeling and Simulation Advisory Council (the Council) is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government. The purpose of the Council shall be to advise the Governor on policy and funding priorities to promote the modeling and simulation industry in the Commonwealth.

B. The Council shall consist of 15 members as follows: three legislative members of the House of Delegates to be appointed by the Speaker of the House of Delegates; one legislative member of the Senate to be appointed by the Senate Committee on Rules; six citizen representatives of the modeling and simulation industry and two citizen members representing Virginia public institutions of higher education with modeling and simulation capabilities to be appointed by the Governor; the Secretary of Technology and the Secretary of Commerce and Trade or their designees; and the Executive Director of the Virginia Modeling, Analysis and Simulation Center.

Beginning July 1, 2012, the Governor's appointments shall be staggered as follows: two members for a term of two years, two members for a term of three years, and two members for a term of four years. Thereafter, appointments by the Governor shall be for terms of four years, except an appointment to fill a vacancy, which shall be for the unexpired term. Ex officio members and legislative members shall serve terms coincident with their terms of office. All members shall be eligible for reappointment. Vacancies shall be filled in the manner of the original appointments.

C. The Council shall elect a chairman and a vice-chairman annually from among its membership. A majority of the members shall constitute a quorum. The Council shall meet biannually and at such other times as may be called by the chairman or a majority of the Council. Staff to the Council shall be provided by the office of the Secretary of Technology.

2007, c. 857; 2012, cc. 440, 502.



§ 2.2-2699. Powers and duties of the Council

The Council shall have the power and duty to:

1. Advise the Governor on funding priorities for modeling and simulation programs at the Commonwealth's institutions of higher education.

2. Develop policy initiatives and advise the Governor on strategies to promote the modeling and simulation industry in the Commonwealth.

3. Advise the Virginia Economic Development Partnership regarding (i) attracting new modeling and simulation businesses to the Commonwealth and (ii) assisting the development of the Commonwealth's existing modeling and simulation industry.

4. Develop recommendations in conjunction with the Virginia Economic Development Partnership on how to market the Commonwealth's modeling and simulation capabilities to all businesses and industries, especially those not fully utilizing modeling and simulation applications.

5. Develop recommendations that will assist in making Virginia a national leader in the modeling and simulation industry.

2007, c. 857.



§ 2.2-2699.1. Aerospace Advisory Council; purpose; membership; compensation; chairman

A. The Aerospace Advisory Council (the Council) is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government. The purpose of the Council shall be to advise the Governor, the Joint Commission on Technology and Science, and the Secretaries of Commerce and Trade, Technology, and Education on policy and funding priorities with respect to aerospace economic development, workforce training, educational programs, and educational curriculum. The Council shall suggest strategies to attract and promote the development of existing aerospace companies, new aerospace companies, federal aerospace agencies, aerospace research, venture and human capital, and applied research and technology that contribute to the growth and development of the aerospace sector in the Commonwealth.

B. The Council shall have a total membership of 20 members that shall consist of four legislative members, nine nonlegislative citizen members, and seven ex officio members. Members shall be appointed as follows: three members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; one member of the Senate, to be appointed by the Senate Committee on Rules; and nine nonlegislative citizen members, of whom one shall represent the Mid-Atlantic Regional Spaceport, one shall represent Old Dominion University, one shall represent the University of Virginia, one shall represent Virginia Tech, and five shall represent aerospace companies or suppliers within the Commonwealth, to be appointed by the Governor, and serve with voting privileges. The Director of the Department of Aviation, Director of the National Institute of Aerospace, President and CEO of the Virginia Tourism Authority, Director of the Virginia Space Grant Consortium, and President and CEO of the Virginia Economic Development Partnership, or their designees, shall serve as ex officio members with voting privileges. A representative of NASA Wallops Flight Facility and a representative of NASA's Langley Research Center shall be requested to serve by the Governor as ex officio members with nonvoting privileges. Nonlegislative citizen members of the Council shall be citizens of the Commonwealth.

Legislative members and ex officio members shall serve terms coincident with their terms of office. Other members shall be appointed for terms of two years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. All members may be reappointed.

C. Legislative members of the Council shall receive such compensation as provided in § 30-19.12. Nonlegislative citizen members shall serve without compensation or reimbursement for reasonable and necessary expenses. Funding for compensation and expenses of legislative members shall be provided by the operating budgets of the Clerk of the House of Delegates and the Clerk of the Senate upon approval of the Joint Rules Committee. All other expenses of the Council shall be provided by the Department of Aviation.

D. The Council shall elect a chairman and a vice-chairman annually from among its legislative membership. A majority of the members shall constitute a quorum. The Council shall meet at such times as may be called by the chairman or a majority of the Council.

E. Staff to the Council shall be provided by the Department of Aviation. The Division of Legislative Services shall provide additional staff support to legislative members serving on the Council.

2007, c. 891; 2008, c. 745; 2009, cc. 485, 633; 2010, cc. 339, 836; 2011, cc. 540, 691, 714.



§ 2.2-2699.2. Powers and duties of the Council

The Council shall have the power and duty to:

1. Identify opportunities and recommend actions to use the economic development engine offered by Virginia's aerospace sector to benefit the sector and the Commonwealth, including the attraction to Virginia of launch and other aerospace companies, as well as federal, national, and international investments, such as the FAA's NextGen initiative and emerging NASA and other federal programs;

2. Develop a long-term strategic plan to make the Mid-Atlantic Regional Spaceport the commercial hub for space travel originating or concluding in the United States;

3. Contribute to the continued development of the Mid-Atlantic Regional Spaceport. Development efforts shall include, in part:

a. Identification of any federal or state regulatory impediments, including taxation, to the development of the Mid-Atlantic Regional Spaceport;

b. Identification of threats to the spaceport's viability, such as encroachment, zoning, mineral exploration and exploitation, and noncompatible uses of the spaceport; and

c. Identification and recommendation of policy and legislative solutions to potential state legal barriers to human spaceflight;

4. Advise the Governor and the General Assembly on infrastructure and marketing investments needed to achieve the full potential of Virginia's aerospace sector as a whole, including, but not limited to, the Mid-Atlantic Regional Spaceport;

5. Identify and recommend policies to support the critical role of Virginia's universities in providing human capital and research contributions that significantly impact the economic development of aerospace-related and aerodynamic-dependent industries in the Commonwealth;

6. Identify and recommend policies to support aerospace sector needs for workforce development as provided by the Virginia Community College System and precollege educational system, including suggestions for enhanced development of Virginia's high-tech workforce pipeline in engineering, technology, and science; and

7. Assist the Governor in any aerospace-related events and conferences hosted by the Commonwealth.

2007, c. 891; 2010, cc. 339, 836.



§ 2.2-2699.3. (Expires July 1, 2018) Broadband Advisory Council; purpose; membership; compensation; chairman

A. The Broadband Advisory Council (the Council) is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government. The purpose of the Council shall be to advise the Governor on policy and funding priorities to expedite deployment and reduce the cost of broadband access in the Commonwealth.

B. The Council shall have a total membership of 14 members that shall consist of six legislative members, four nonlegislative citizen members, and four ex officio members. Members shall be appointed as follows: four members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; two members of the Senate to be appointed by the Senate Committee on Rules; and four nonlegislative citizen members to be appointed by the Governor, of whom one shall be a representative of the Virginia Cable Telecommunications Association, one shall be a representative of the Virginia Telecommunications Industry Association, one shall be a representative from local government recommended by the Virginia Municipal League and Virginia Association of Counties, and one shall be a representative of the Virginia Wireless Internet Service Providers Association. The Secretaries of Agriculture and Forestry, Commerce and Trade, and Technology, or their designees, and the executive director of the Center for Rural Virginia shall serve ex officio. Legislative and ex officio members shall serve terms coincident with their terms of office. Other members shall be appointed for terms of two years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. All members may be reappointed.

C. Legislative members of the Council shall receive such compensation as provided in § 30-19.12. Nonlegislative citizen members shall serve without compensation. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for compensation and expenses of legislative members shall be provided by the operating budgets of the Clerk of the House of Delegates and the Clerk of the Senate upon approval of the Joint Rules Committee. Funding for the costs of expenses of the nonlegislative citizen members and all other expenses of the Council shall be provided by the Office of the Secretary of Technology.

D. The Council shall elect a chairman and a vice-chairman annually from among its membership. A majority of the members shall constitute a quorum. The Council shall meet at such times as may be called by the chairman or a majority of the Council.

E. Staff to the Council shall be provided by the Office of Telework Promotion and Broadband Assistance. The Division of Legislative Services shall provide additional staff support to legislative members serving on the Council.

2009, cc. 818, 852; 2012, c. 528; 2015, c. 239.



§ 2.2-2699.4. (Expires July 1, 2018) Powers and duties of the Council

The Council shall have the power and duty to:

1. Monitor the broadband-based development efforts of other states and nations in areas such as business, education, and health;

2. Advise the Governor, Secretary of Technology, and the General Assembly on policies and strategies related to making affordable broadband services available to every Virginia home and business;

3. Monitor broadband-related activities at the federal level;

4. Encourage public-private partnerships to increase the deployment and adoption of broadband services and applications;

5. Annually report to the Governor and the Joint Commission on Technology and Science on the progress towards the goal of universal access for businesses and on the assessment of Commonwealth broadband infrastructure investments and utilization of Council-supported resources to promote broadband access;

6. Periodically review and comment on the quality, availability, and accessibility of state-maintained or funded broadband resources and programs, including but not limited to: Virginia Resources Authority Act funding of the "Online Community Toolkit"; the Center for Innovative Technology's mapping and outreach initiatives; investments made through programs administered by the Department of Education, Department of Housing and Community Development, Department of Public Rail and Transportation, and the Tobacco Region Revitalization Commission; and

7. Monitor regulatory and policy changes for potential impact on broadband deployment and sustainability in the Commonwealth.

2009, cc. 818, 852.



§ 2.2-2699.5. Information Technology Advisory Council; membership; terms; quorum; compensation; staff

A. The Information Technology Advisory Council (ITAC) is established as an advisory council, within the meaning of § 2.2-2100, in the executive branch of state government. The ITAC shall be responsible for advising the Chief Information Officer (CIO) and the Secretary of Technology on the planning, budgeting, acquiring, using, disposing, managing, and administering of information technology in the Commonwealth.

B. The ITAC shall consist of not more than 16 members as follows: (i) one representative from an agency under each of the Governor's Secretaries, as set out in Chapter 2 (§ 2.2-200 et seq.), to be appointed by the Governor and serve with voting privileges; (ii) the Secretary of Technology and the CIO, who shall serve ex officio with voting privileges; (iii) the Secretary of the Commonwealth or his designee; and (iv) at the Governor's discretion, not more than two nonlegislative citizen members to be appointed by the Governor and serve with voting privileges.

Nonlegislative citizen members shall be appointed for terms of four years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. All members may be reappointed. However, no nonlegislative citizen member shall serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Vacancies shall be filled in the same manner as the original appointments.

C. The ITAC shall elect a chairman and vice-chairman annually from among the members, except that neither the Secretary of Technology nor the CIO may serve as chairman. A majority of the members shall constitute a quorum. The meetings of the ITAC shall be held at the call of the chairman, the Secretary of Technology, or the CIO, or whenever the majority of the members so request.

D. Nonlegislative citizen members shall receive compensation and shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties, as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Virginia Information Technologies Agency.

E. The disclosure requirements of subsection B of § 2.2-3114 of the State and Local Government Conflict of Interests Act shall apply to citizen members of the ITAC.

F. The Virginia Information Technologies Agency shall serve as staff to the ITAC.

2010, cc. 136, 145; 2011, cc. 691, 714; 2013, cc. 161, 227; 2014, cc. 115, 490.



§ 2.2-2699.6. Powers and duties of the ITAC

A. The ITAC shall have the power and duty to:

1. Adopt rules and procedures for the conduct of its business;

2. Advise the CIO on the development of all major information technology projects as defined in § 2.2-2006;

3. Advise the CIO on strategies, standards, and priorities for the use of information technology for state agencies in the executive branch of state government;

4. Advise the CIO on developing the two-year plan for information technology projects;

5. Advise the CIO on statewide technical and data standards for information technology and related systems, including the utilization of nationally recognized technical and data standards for health information technology systems or software purchased by a state agency of the Commonwealth;

6. Advise the CIO on statewide information technology architecture and related system standards;

7. Advise the CIO on assessing and meeting the Commonwealth's business needs through the application of information technology;

8. Advise the CIO on the prioritization, development, and implementation of enterprise-wide technology applications; annually review all agency technology applications budgets; and advise the CIO on infrastructure expenditures; and

9. Advise the CIO on the development, implementation, and execution of a technology applications governance framework for executive branch agencies. Such framework shall establish the categories of use by which technology applications shall be classified, including but not limited to enterprise-wide, multiagency, or agency-specific. The framework shall also provide the policies and procedures for determining within each category of use (i) the ownership and sponsorship of applications, (ii) the proper development of technology applications, (iii) the schedule for maintenance or enhancement of applications, and (iv) the methodology for retirement or replacement of applications. ITAC shall include the participation of agency leaders who are necessary for defining agency business needs, as well as agency information technology managers who are necessary for overseeing technology applications performance relative to agency business needs. Agency representatives shall assist ITAC in determining the potential information technology solutions that can meet agency business needs, as well as how those solutions may be funded.

B. Definitions.

As used in this section, the term "technology applications" includes, but is not limited to, hardware, software, maintenance, facilities, contractor services, goods, and services that promote business functionality and facilitate the storage, flow, use or processing of information by agencies of the Commonwealth in the execution of their business activities.

2010, cc. 136, 145; 2011, cc. 266, 313.



§ 2.2-2699.7. Health Information Technology Standards Advisory Committee

The ITAC may appoint an advisory committee of persons with expertise in health care and information technology to advise the ITAC on the utilization of nationally recognized technical and data standards for health information technology systems or software pursuant to subdivision A 5 of § 2.2-2699.6. The ITAC, in consultation with the Secretary of Health and Human Resources, may appoint up to five persons to serve on the advisory committee. Members appointed to the advisory committee shall serve without compensation, but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in § 2.2-2825. The CIO, the Secretary of Technology, and the Secretary of Health and Human Resources, or their designees, may also serve on the advisory committee.

2010, cc. 136, 145; 2011, cc. 266, 313.



§ 2.2-2700. Virginia Arts Foundation; board of trustees; compensation; staff

A. The Virginia Arts Foundation (the "Foundation"), is established to serve as an advisory foundation, within the meaning of § 2.2-2100, in the executive branch of state government and shall be deemed a body politic and corporate to be organized and to have such powers and duties as provided in this article.

B. The Foundation shall be governed by a board of trustees, consisting of the members of the Virginia Commission for the Arts.

C. Any person designated by the board of trustees to handle the funds of the Foundation shall give bond, with corporate surety, in a penalty fixed by the Governor, conditioned upon the faithful discharge of his duties. Any premium on the bond shall be paid from funds available to the Foundation.

D. The board of trustees, acting as members of the Virginia Commission for the Arts, shall be entitled to reimbursement for all actual and necessary expenses, as provided by § 2.2-2509.

E. The Director of the Virginia Commission for the Arts shall serve as the chairman, and the staff of such Commission shall serve as staff for the Foundation.

1997, c. 878, §§ 9-84.08, 9-84.09; 2001, c. 844.



§ 2.2-2701. Powers of Foundation

The Foundation may:

1. Make expenditures from the Fund's interest and income to assist the Virginia Commission for the Arts in promoting the arts in the Commonwealth in accordance with § 2.2-2704 and to assist not-for-profit arts and cultural institutions and organizations within the Commonwealth to assess, enhance, and plan for enhancement of their fiscal stability, financial management and control capabilities, and capacity to raise funds for the furtherance of their respective missions from nongovernmental sources.

2. Accept, hold and administer gifts and bequests of money, securities, or other property, absolutely or in trust, for the purposes for which the Foundation is created.

3. Enter into contracts and execute all instruments necessary and appropriate to carry out the Foundation's purposes.

4. Explore and make recommendations concerning other possible dedicated revenue sources for the Fund.

5. Perform any lawful acts necessary or appropriate to carry out the purposes of the Foundation.

1997, c. 878, § 9-84.09:2; 2001, c. 844; 2002, c. 260.



§ 2.2-2702. Virginia Arts Foundation Fund

A. There is created the Virginia Arts Foundation Fund, a special nonreverting trust fund on the books of the Comptroller, to be administered by the Foundation.

B. The Fund shall include such funds as may be appropriated by the General Assembly; revenues transferred to the Fund from the special license plates for Virginians for the Arts program pursuant to § 46.2-749.2:2; voluntary contributions collected through the income tax checkoff for the arts pursuant to subdivision B 8 of § 58.1-344.3; and designated gifts, contributions and bequests of money, securities, or other property of whatsoever character.

C. All money, securities, or other property designated for the Fund and any interest or income therefrom shall remain in the Fund and shall not revert to the general fund. The Fund's principal shall not be subject to expenditure by the Foundation.

1997, c. 878, § 9-84.09:1; 2001, c. 844; 2005, cc. 860, 889.



§ 2.2-2703. Expired

Expired.



§ 2.2-2704. Gifts and bequests; exemption from taxation

Gifts and bequests of money, securities, or other property to the Fund, and the interest or income therefrom, shall be deemed gifts to the Commonwealth, and the Fund shall be exempt from all state and local taxes. Unless otherwise restricted by the terms of the gift or bequest, the Foundation may sell, exchange, or otherwise dispose of such gifts and bequests. The proceeds from such transactions shall be deposited to the credit of the Fund. The Foundation shall not actively solicit private donations for the Fund; however, this limitation shall not prevent the Foundation from actively encouraging financial support for the Foundation through the special license plate and income tax checkoff programs. Notwithstanding any other provision of this section, the Foundation may accept and solicit public and private contributions for the limited purpose of assisting Virginia not-for-profit arts and cultural institutions and organizations, to enhance the fiscal stability, financial management, and fundraising abilities of such organizations.

1997, c. 878, § 9-84.09:3; 2001, c. 844; 2002, c. 260.



§ 2.2-2705. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 112.



§ 2.2-2709. Repealed

Repealed by Acts 2003, c. 885.



§ 2.2-2711. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 95.



§ 2.2-2712. Debt Capacity Advisory Committee; membership; terms; chairman; compensation; staff

A. The Debt Capacity Advisory Committee (the Committee) is established as an advisory committee, within the meaning of § 2.2-2100, in the executive branch of state government.

B. The Committee shall consist of the Secretary of Finance; the State Treasurer; the Director of the Department of Planning and Budget; State Comptroller; the Auditor of Public Accounts; the Director of the Joint Legislative Audit and Review Commission; the Staff Director of the House Committee on Appropriations; the Staff Director of the Senate Committee on Finance; and two citizen members who have expertise in financial matters to be appointed by the Governor.

C. Of the citizen members appointed for terms beginning July 1, 1994, one shall be appointed for an initial term of three years and the other for an initial term of five years. Successors shall be appointed to serve for terms of four years each. Vacancies occurring other than by expiration of term shall be filled by appointment of the Governor for the remainder of the unexpired term. All appointments shall be subject to confirmation by the General Assembly. Members shall continue to hold office until their successors have been appointed and qualified.

D. The Secretary of Finance shall be the chairperson of the Committee.

E. All members of the Committee shall serve without compensation but shall receive reasonable and necessary expenses incurred in the discharge of their duties as provided in § 2.2-2825.

F. The Department of the Treasury shall serve as staff to the Committee.

1994, c. 43, § 2.1-304.2; 2001, c. 844; 2010, c. 32.



§ 2.2-2713. Powers and duties of the Committee

The Committee shall have the power and duty to:

1. Annually review the size and condition of the Commonwealth's tax-supported debt and submit to the Governor and to the General Assembly an estimate of the maximum amount of new tax-supported debt that prudently may be authorized for the next biennium. The estimate shall be advisory and in no way bind the Governor or the General Assembly;

2. Annually review the amount and condition of bonds, notes, and other security obligations of the Commonwealth's agencies, institutions, boards, and authorities, for which the (i) Commonwealth has a contingent or limited liability or (ii) General Assembly is permitted to replenish reserve funds if deficiencies occur, and submit to the Governor and the General Assembly an annual report with the Committee's recommendation to ensure the prudent use of such obligations. Such review shall be submitted on or before January 1 of each year; and

3. Conduct ongoing reviews of the amount and condition of bonds, notes, and other security obligations of the Commonwealth's agencies, institutions, boards, and authorities not secured by the full faith and credit of the Commonwealth or for which the General Assembly is not permitted to replenish reserve funds, and when appropriate, shall recommend limits on such additional obligations to the Governor and to the General Assembly.

1994, c. 43, § 2.1-304.3; 1997, c. 187; 2001, c. 844.



§ 2.2-2714. Estimated amount of prudent tax-supported debt; affordability considerations

Before January 1 of each year, the Committee shall submit to the Governor and to the General Assembly the Committee's estimate of tax-supported debt that prudently may be authorized for the next fiscal year, together with a report explaining the basis for the estimate. In developing its annual estimate and in preparing its annual report, the Committee shall, at a minimum, consider:

1. The amount of tax-supported debt that, during the next fiscal year and annually for the following nine fiscal years (i) will be outstanding and (ii) has been authorized but not yet issued;

2. A projected schedule of affordable, state tax-supported debt authorizations for the next biennium. The assessment of the affordability of the projected authorizations shall include but not be limited to the considerations specified in this section;

3. Projected debt-service requirements during the next fiscal year and annually for the following nine fiscal years based upon (i) existing outstanding debt, (ii) previously authorized but unissued debt, and (iii) projected bond authorizations;

4. The criteria that recognized bond rating agencies use to judge the quality of issues of Commonwealth bonds;

5. Any other factor that is relevant to (i) the ability of the Commonwealth to meet its projected debt service requirements for the next two fiscal years; (ii) the ability of the Commonwealth to support additional debt service in the upcoming biennium; (iii) the requirements of the statewide capital plan; and (iv) the interest rate to be borne by, the credit rating on, or any other factor affecting the marketability of such bonds; and

6. The effect of authorizations of new tax-supported debt on each of the considerations of this section.

1994, c. 43, § 2.1-304.4; 1997, c. 187; 2001, c. 844.



§ 2.2-2715. Veterans Services Foundation; purpose; membership; terms; compensation; staff

A. The Veterans Services Foundation (the Foundation) is established as an independent body politic and corporate agency supporting the Department of Veterans Services in the executive branch of state government. The Foundation shall be governed and administered by a board of trustees. The Foundation shall (i) administer the Veterans Services Fund (the Fund), (ii) provide funding for veterans services and programs in the Commonwealth through the Fund, and (iii) accept and raise revenue from all sources, including private source fundraising, to support the Fund. The Foundation shall submit a quarterly report to the Commissioner of Veterans Services on the Foundation's funding levels and services and an annual report to the Secretary of Veterans and Defense Affairs on or before November 30 of each year. The quarterly report and the annual report shall be submitted electronically.

B. The board of trustees of the Foundation shall consist of the Commissioner of Veterans Services and the Chairmen of the Board of Veterans Services and the Joint Leadership Council of Veterans Service Organizations or their designees, who shall serve as ex officio voting members, and 16 members to be appointed as follows: eight nonlegislative citizens appointed by the Governor; five nonlegislative citizens appointed by the Speaker of the House of Delegates; and three nonlegislative citizens appointed by the Senate Committee on Rules. A majority of the trustees shall be active or retired chairmen, chief executive officers, or chief financial officers for large private corporations or nonprofit organizations or individuals who have extensive fundraising experience in the private sector. Trustees appointed shall, insofar as possible, be veterans. Each appointing authority shall endeavor to ensure a balanced geographical representation on the Board to facilitate fundraising efforts across the state.

After initial appointments, members shall be appointed for a term of four years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. All members may be reappointed. However, no member shall serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Vacancies shall be filled in the same manner as the original appointments. Any member of the Board of Trustees may be removed at the pleasure of the appointing authority.

C. Trustees shall be reimbursed for their actual expenses incurred while attending meetings of the trustees or performing other duties. However, such reimbursement shall not exceed the per diem rate established for members of the General Assembly pursuant to § 30-19.12.

D. The Secretary of Veterans and Defense Affairs shall designate a state agency to provide the Foundation with administrative and other services.

E. The trustees shall adopt bylaws governing their organization and procedures and may amend the same. The trustees shall elect from their number a chairman and such other officers as their bylaws may provide. Ex officio members shall not be eligible to serve as chairman. The trustees shall meet four times a year at such times as they deem appropriate or on call of the chairman. A majority of the voting members of the board of trustees shall constitute a quorum.

F. Any person designated by the board of trustees to handle the funds of the Foundation or the Fund shall give bond, with corporate surety, in a penalty fixed by the Governor, conditioned upon the faithful discharge of his duties. Any premium on the bond shall be paid from funds available to the Foundation.

2003, cc. 657, 670; 2004, c. 697; 2006, c. 150; 2008, cc. 467, 486, 768, 872; 2009, c. 368; 2010, c. 64; 2011, cc. 780, 795, 858; 2014, cc. 115, 490; 2015, c. 137.



§ 2.2-2716. Authority of Foundation

The Foundation has the authority to:

1. Administer the Veterans Services Fund and make allocations of revenue from the Fund to the Department of Veterans Services to provide supplemental funding for the Department's services and programs;

2. Accept, hold, and administer gifts and bequests of money, securities, or other property, absolutely or in trust, for the purposes for which the Foundation is created;

3. Enter into contracts and execute all instruments necessary and appropriate to carry out the Foundation's purposes;

4. Take such actions as may be reasonably necessary to seek, promote, and stimulate contributions for the Fund;

5. Develop other possible dedicated revenue sources for the Fund; and

6. Perform any lawful acts necessary or appropriate to carry out the purposes of the Foundation.

2003, cc. 657, 670; 2008, cc. 467, 486, 768, 872; 2011, c. 795.



§ 2.2-2717. Form of accounts and records; annual audit

The accounts and records of the Foundation showing the receipt and disbursement of funds from whatever source derived shall be established by the Auditor of Public Accounts in a manner similar to other organizations. The Auditor of Public Accounts or his legally authorized representative shall annually audit the accounts of the Foundation, and the cost of such audit services shall be borne by the Foundation.

2003, cc. 657, 670.



§ 2.2-2718. Veterans Services Fund established

A. There is created the Veterans Services Fund, a special nonreverting trust fund on the books of the Comptroller, to be administered by the Foundation.

B. The Fund shall include such funds as may be appropriated by the General Assembly; revenues transferred to the Fund from other state programs established for the Fund's benefit; and designated gifts, contributions and bequests of money, securities, or other property of whatsoever character.

C. The Fund shall be used solely for the purposes of carrying out the applicable provisions of Article 6 (§ 2.2-2715 et seq.) of Chapter 27 of this title. The Fund may be used for Foundation expenses, subject to approval by the Board of Trustees. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request.

D. All money, securities, or other property designated for the Fund and any interest or income therefrom shall remain in the Fund and shall not revert to the general fund.

2003, cc. 657, 670; 2010, c. 369.



§ 2.2-2719. Gifts and bequests; exemption from taxation

Gifts and bequests of money, securities, or other property to the Fund, and the interest or income therefrom, shall be deemed gifts to the Commonwealth, and the Fund shall be exempt from all state and local taxes. Unless otherwise restricted by the terms of the gift or bequest, the Foundation may sell, exchange, or otherwise dispose of such gifts and bequests. The proceeds from such transactions shall be deposited to the credit of the Fund. The Foundation may actively solicit private donations for the Fund.

2003, cc. 657, 670.



§ 2.2-2720. The Center for Rural Virginia; purpose

The Center for Rural Virginia, hereinafter referred to as "the Center," is hereby created as an independent nonprofit local entity without political subdivision status, for the purpose of sustaining economic growth in the rural areas of the Commonwealth and lessening the burdens of government through the activities prescribed in subsection B of § 2.2-2723.

2004, cc. 938, 964; 2005, c. 703.



§ 2.2-2721. Center for Rural Virginia Board of Trustees established; membership; terms; vacancies; chairman, vice-chairman, secretary, and other officers as necessary; quorum; meetings

A. The Center shall be governed by a board of trustees consisting of 21 members that include six legislative members, 12 nonlegislative citizen members, and three ex officio members to be appointed as follows: four members of the House of Delegates, to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; two members of the Senate, to be appointed by the Senate Committee on Rules; six nonlegislative citizen members to be appointed by the Speaker of the House of Delegates; four nonlegislative citizen members to be appointed by the Senate Committee on Rules; and two nonlegislative citizen members to be appointed by the Governor, subject to confirmation by the General Assembly. The Lieutenant Governor, or his designee, the Secretary of Commerce and Trade, or his designee, and the Secretary of Agriculture and Forestry, or his designee, shall serve ex officio with voting privileges. Nonlegislative citizen members of the Board shall be citizens of the Commonwealth of Virginia.

B. Legislative members and ex officio members shall serve terms coincident with their terms of office. Initial appointments of nonlegislative citizen members shall be staggered as follows: four members for a term of three years appointed by the Speaker of the House of Delegates; two members for a term of two years appointed by the Senate Committee on Rules; and one member for a term of two years appointed by the Governor. Thereafter, nonlegislative citizen members appointed by the Speaker of the House of Delegates or the Senate Committee on Rules shall be appointed for a term of two years, and nonlegislative citizen members appointed by the Governor shall be appointed for a term of four years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. All members may be reappointed. However, no nonlegislative citizen member appointed by the Speaker of the House of Delegates or the Senate Committee on Rules shall serve more than four consecutive two-year terms, and no nonlegislative citizen member appointed by the Governor shall serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Vacancies shall be filled in the same manner as the original appointments.

C. The Board of Trustees shall elect a chairman, vice-chairman, secretary, and such other officers as may be necessary from among its membership. A majority of the members shall constitute a quorum. The meetings of the Board shall be held at the call of the chairman or whenever the majority of the members so request.

2004, cc. 938, 964; 2010, cc. 259, 628; 2014, cc. 392, 445.



§ 2.2-2722. Compensation; expenses

Legislative members of the Board shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation for the performance of their duties as provided in § 2.2-2813. All members shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided from such funds as may be available to the Center.

2004, cc. 938, 964.



§ 2.2-2723. Powers and duties of the Board of Trustees and the Center

A. The Board of Trustees shall have the following powers and duties:

1. Manage, control, maintain, and operate the Center;

2. Take all actions necessary to qualify the Center as exempt from taxation pursuant to § 501(c)(3) of the Internal Revenue Code and operate the Center in accordance with the provisions governing nonstock corporations as set out in Chapter 10 of Title 13.1, provided that, in the event of the dissolution of the Center, assets shall be distributed for one or more exempt purposes within the meaning of § 501(c)(3) of the Internal Revenue Code, or corresponding section of any future federal tax code, or shall be distributed to the Commonwealth or a local government for a public purpose;

3. Establish bylaws as may be necessary for the governance and conduct of business of the Board;

4. Employ and establish the qualifications and duties, and fix salaries and compensation of staff of the Center from such funds as may be available to the Center;

5. Seek federal funds available to state rural development councils, pursuant to the Farm Security and Rural Investment Act of 2002, P.L. 107-171;

6. Seek, accept, administer, and expend gifts, grants, donations, bequests, and any other funds on behalf of the Center to support and facilitate its work;

7. Accept, administer, and expend donations, bequests, or devises of real and personal property for the endowment of the Center or for any special purpose designated by the donor that is consistent with the purposes of the Center set forth in this article;

8. Have, in addition to its other powers, all the corporate powers given to nonstock corporations by the provisions of Title 13.1. The Board shall also have the power to accept, execute, and administer any trust in which it may have an interest under the terms of the instrument creating the trust;

9. Enter into contracts with respect to the duties and responsibilities imposed upon the Center herein;

10. Report annually concerning the status, needs, and accomplishments of the Center to the Governor and the General Assembly; and

11. Perform any lawful acts necessary or appropriate to carry out the purposes of this article.

B. The Center shall have the following powers and duties:

1. Develop a broad-based constituency to advocate for the interests of rural Virginia in the formulation of the Commonwealth's public policies;

2. Coordinate and facilitate research on rural issues and analyze the effect of public policies and private sector interests on rural communities;

3. Prepare a detailed analysis of rural Virginia economies annually for submission to the Board, together with feasible and appropriate alternatives designed to sustain economic growth in rural areas of the Commonwealth;

4. Facilitate public-private investments in the infrastructure of rural Virginia;

5. Develop programs designed to train local elected officials and community leaders for effective leadership in rural communities;

6. Foster innovative strategies that promote the development and prosperity of rural communities in the Commonwealth;

7. Facilitate the development of incentives and provide a forum for competing interests to allow for job creation and expanded economic opportunities for farm businesses and rural enterprises while ensuring the rights of localities to develop reasonable regulations of such farm businesses and rural enterprises to protect the health, safety, and welfare of residents;

8. Provide for the collection, organization, storage, and dissemination of documents, data, and other information concerning issues relevant to the needs and continuous development of Virginia's rural areas, including technical and research assistance to rural localities in the development and implementation of their strategic plans;

9. Identify potential public and private resources for the Board's consideration and review that may be used to generate additional funds to support and facilitate the Center's work and foster the development of rural communities;

10. Submit to the Board of Trustees such reports regarding the Center's work, including, but not limited to, programs, activities, policy analyses, and financial statements, as may be requested by the Board; and

11. Perform such other acts as may be necessary to accomplish the objectives of this article.

2004, cc. 938, 964; 2005, c. 703; 2010, cc. 797, 833.



§ 2.2-2724. Staffing

The Board shall employ an executive director and such other persons as it deems necessary to assist it in performing its duties as set forth in this article, and, at its pleasure, remove such employees. The Board shall determine the duties of all staff and fix the salaries and compensation of such persons within the amounts allocated therefor from such funds as may be available to the Board.

2004, cc. 938, 964.



§ 2.2-2725. Expired

Expired.



§ 2.2-2732. Repealed

Repealed by Acts 2011, cc. 780 and 858, cl. 2, effective April 6, 2011, and Acts 2011, cc. 594 and 681, cl. 2.



§ 2.2-2734. Southwest Virginia Cultural Heritage Foundation established; purpose

The Southwest Virginia Cultural Heritage Foundation (the Foundation) is hereby established as a body politic and corporate. The purpose of the Foundation is to encourage the economic development of Southwest Virginia through the expansion of cultural and natural heritage ventures and initiatives related to tourism and other asset-based enterprises, including the Heartwood: Southwest Virginia's Artisan Center, The Crooked Road, 'Round the Mountain, and other related cultural and natural heritage organizations and venues that promote entrepreneurial and employment opportunities.

2011, cc. 521, 548.



§ 2.2-2735. Membership; qualifications; terms; vacancies; officers; compensation

A. The Foundation shall be administered by a board of trustees, consisting of 23 members as follows: two members of the Senate to be appointed by the Senate Committee on Rules; three members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; two nonlegislative citizen members who shall be residents of Southwest Virginia and two nonlegislative citizen members who shall be executive directors of either Planning District Commission 1, 2, 3, 4, or 12 or their designees, to be appointed by the Governor; one nonlegislative citizen member who shall be an elected or appointed official of the Town of Abingdon to be appointed by the Governor upon the recommendation, if any, of the Abingdon Town Council; one nonlegislative citizen member who shall be an elected or appointed official of Washington County to be appointed by the Governor upon the recommendation, if any, of the Washington County Board of Supervisors; four nonlegislative citizen members who shall be artisans and members of 'Round the Mountain, who shall be appointed by the Governor upon the recommendation of the executive committee of 'Round the Mountain; and one nonlegislative citizen member who shall represent the Ninth Congressional District and serve as a member of the Virginia Commission for the Arts, to be appointed by the Governor upon the recommendation, if any, of the Executive Director of the Virginia Commission for the Arts. The President of Virginia Highlands Community College or his designee shall serve ex officio with nonvoting privileges. The Chairman of The Crooked Road, the Chairman of 'Round the Mountain, the Chairman of the Friends of Southwest Virginia, the Director of the Virginia Department of Housing and Community Development, the Director of the Virginia Tourism Corporation, and the Executive Director of the Southwest Virginia Higher Education Center or their designees shall serve ex officio with voting privileges.

B. Legislative members and ex officio members of the Foundation board of trustees shall serve terms coincident with their terms of office. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired term. Vacancies shall be filled in the same manner as the original appointments. All members may be reappointed.

C. No House member shall serve more than four consecutive two-year terms, no Senate member shall serve more than two consecutive four-year terms, and no nonlegislative citizen member shall serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment.

D. Legislative members shall receive such compensation as provided in § 30-19.12. All members of the Foundation shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Department of Housing and Community Development.

E. The Foundation shall elect a chairman and a vice-chairman from among its members and may appoint such other officers as it deems necessary. The Foundation shall appoint an executive committee and such other committees as it deems necessary to oversee personnel and other areas related to operations and the achievement of the goals of the Foundation.

2011, cc. 521, 548; 2013, c. 447.



§ 2.2-2736. Powers and duties of the Foundation

A. The Foundation shall have the power and duty to:

1. Accept, execute, and administer any trust in which it may have an interest under the terms of the instrument creating the trust;

2. Establish and administer agreements with public or private agencies in order to achieve its goals;

3. Rent, lease, including the execution of leases with option to purchase, buy, own, acquire, and dispose of such property, real and personal, as the Foundation deems proper to carry out any of the purposes and provisions of this article;

4. Finance, fund, plan, establish, construct, enlarge, extend, equip, update, and maintain buildings, structures, and facilities that are necessary or desirable to achieve its goals;

5. Establish a corporation eligible for exemption from income taxation under § 501(c) of the Internal Revenue Code to assist in carrying out the purposes of the Foundation;

6. Operate, manage, and oversee the retail sales, demonstration, performance, and interpretation of artisan, musical, or other cultural activities, food and visitor services, and other functions as may be necessary or desirable to achieve its goals;

7. Employ and compensate such employees and agents as the Foundation deems necessary. The Foundation may appoint an executive director who shall be authorized to employ such staff as necessary to enable the Foundation to achieve its goals. The Foundation shall determine the duties of such staff and fix salaries and compensation from such funds as may be received;

8. Borrow and seek, accept, and expend gifts, grants, or donations from public or private sources;

9. Manage the operations of any existing or new facility in accordance with the provisions of this article;

10. Facilitate the sustainability of economic development initiatives relating to the cultural and natural heritage of Southwest Virginia by providing financial resources and technical assistance to organizations and venues that contribute to achieving the goals of the Foundation;

11. Serve as a resource and referral center by maintaining and disseminating information about Southwest Virginia cultural and natural heritage efforts and venues;

12. Develop specific goals and initiatives intended to improve the quality of life and entrepreneurial opportunities in Southwest Virginia in coordination with the Virginia Tourism Corporation, the Virginia Department of Housing and Community Development, Southwest Virginia tourism and economic development organizations, local governments, and other entities; and

13. Submit to the Governor and the General Assembly no later than the first day of each regular session of the General Assembly an annual report for publication as a report document in accordance with the procedures established by the Division of Legislative Automated Systems for legislative documents and reports.

B. The Foundation may establish nonprofit, nonstock corporations under Chapter 10 (§ 13.1-801 et seq.) of Title 13.1 as public instrumentalities exercising public and essential governmental functions to assist the Foundation in (i) encouraging the economic development of Southwest Virginia through the expansion of cultural and natural heritage ventures and initiatives related to tourism and other asset-based enterprises, including the Southwest Virginia Artisan Center, The Crooked Road, 'Round the Mountain, and related cultural and natural heritage organizations and venues that promote entrepreneurial and employment opportunities and (ii) conducting other activities useful in carrying out the provisions of this article.

The board of directors of any such corporation shall be composed of the chairman of the Foundation and eight persons appointed by the Foundation. The terms of the members of any corporation established shall be four years.

The Foundation shall require any such corporation to report to it at least annually on its activities.

2011, cc. 521, 548.



§ 2.2-2737. Staffing

The Department of Housing and Community Development shall provide additional staff support to the Foundation. All agencies of the Commonwealth shall provide assistance to the Foundation, upon request.

2011, cc. 521, 548.



§ 2.2-2800. Disability to hold state office

No person shall be capable of holding any office of honor, profit or trust under the Constitution of Virginia, who (i) holds any office or post of profit, trust, or emolument, civil or military, legislative, executive, or judicial, under the government of the United States; (ii) is in the employment of such government; or (iii) receives from it in any way any emolument whatever. The acceptance of any office, post, trust, or emolument, or the acceptance of any emolument whatever under the government of the United States, shall, ipso facto, vacate any office, or post of profit, trust or emolument under the government of the Commonwealth or under any county, city, or town thereof.

Code 1950, § 2-27; 1966, c. 677, § 2.1-30; 2001, c. 844.



§ 2.2-2801. Disability to hold state office; exceptions

A. Section 2.2-2800 shall not be construed to prevent:

1. Members of Congress from acting as visitors of the University of Virginia or the Virginia Military Institute, or from holding offices in the militia;

2. United States commissioners or United States census enumerators, supervisors, or the clerks under the supervisor of the United States census, or fourth-class or third-class postmasters, or United States caretakers of the Virginia National Guard, from acting as notaries, school board selection commission members, or supervisors, or from holding any district office under the government of any county, or the office of councilman of any town or city in the Commonwealth;

3. Any United States rural mail carrier, or star route mail carrier from being appointed and acting as notary public or holding any county or district office;

4. Any civilian employee of the United States government from being appointed and acting as notary public;

5. Any United States commissioners or United States park commissioners from holding the office of commissioner in chancery, bail commissioner, jury commissioner, commissioner of accounts, assistant commissioner of accounts, substitute or assistant civil justice, or assistant judge of a municipal court of any city or assistant judge of a juvenile and domestic relations district court of any city, or judge of any county court or juvenile and domestic relations district court of any county, or the municipal court or court of limited jurisdiction, by whatever name designated, of any incorporated town;

6. Any person employed by, or holding office or a post of profit, trust or emolument, civil, legislative, executive or judicial, under the government of the United States, from being a member of the militia or holding office therein, or from being a member or director of any board, council, commission or institution of the Commonwealth who serves without compensation except one who serves on a per diem compensation basis;

7. Foremen, quartermen, leading men, artisans, clerks or laborers, employed in any navy yard or naval reservation in Virginia from holding any office under the government of any city, town or county in the Commonwealth;

8. Any United States government clerk from holding any office under the government of any town or city;

9. Any person holding an office under the United States government from holding a position under the management and control of the State Board of Health;

10. Any state federal director of the Commonwealth in the employment service of the United States Department of Labor from holding the office of Commissioner of Labor of the Commonwealth;

11. Clerks and employees of the federal government engaged in the departmental service in Washington from acting as school trustees;

12. Any person, who is otherwise eligible, from serving as a member of the governing body or school board of any county, city or town, or as a member of any public body who is appointed by such governing body or school board, or as an appointive officer or employee of any county, city or town or the school board thereof;

13. Game management agents of the United States Fish and Wildlife Service or United States deputy game wardens from acting as special conservation police officers;

14. Any appointive state or local official or employee from serving, with compensation, on an advisory board of the federal government;

15. Any state or local law-enforcement officer from serving as a United States law-enforcement officer; however, this subdivision shall not be construed to authorize any law-enforcement officer to receive double compensation;

16. Any United States law-enforcement officer from serving as a state or local law-enforcement officer when requested by the chief law-enforcement officer of the subject jurisdiction; however, this subdivision shall not be construed to authorize any law-enforcement officer to receive double compensation;

17. Any attorney for the Commonwealth or assistant attorney for the Commonwealth from serving as or performing the duties of a special assistant United States attorney or assistant United States attorney; however, this subdivision shall not be construed to authorize any attorney for the Commonwealth or assistant attorney for the Commonwealth to receive double compensation;

18. Any assistant United States attorney from serving as or performing the duties of an assistant attorney for the Commonwealth when requested by the attorney for the Commonwealth of the subject jurisdiction; however, this subdivision shall not be construed to authorize any assistant United States attorney to receive double compensation;

19. Any elected state or local official from serving, without compensation, on an advisory board of the federal government; however, this subdivision shall not be construed to prohibit reimbursement for actual expenses;

20. Sheriffs' deputies from patrolling federal lands pursuant to contracts between federal agencies and local sheriffs;

21. State judicial officers from performing acts or functions with respect to United States criminal proceedings when such acts or functions are authorized by federal law to be performed by state judicial officers; or

22. Any member of the Armed Forces of the United States from serving on the Virginia Military Advisory Council or the Virginia Offshore Wind Development Authority.

B. Nor shall § 2.2-2800 be construed to exclude:

1. A person to whom a pension has been granted by the United States or who receives retirement compensation in any manner from the United States, or any person receiving or entitled to receive benefits under the Federal Old-Age and Survivors' Insurance System or under the Federal Railroad Retirement Act.

2. Officers or soldiers on account of the recompense they may receive from the United States when called out in actual duty.

Code 1950, § 2-29; 1950, p. 101; 1952, c. 120; 1958, c. 414; 1960, c. 39; 1962, c. 247; 1966, c. 677, § 2.1-33; 1968, c. 788; 1970, c. 745; 1971, Ex. Sess., cc. 137, 143; 1972, cc. 356, 405; 1975, c. 575; 1978, cc. 83, 420; 1983, c. 539; 1984, c. 110; 1985, c. 77; 1988, cc. 361, 901; 2001, cc. 577, 844; 2002, c. 676; 2011, c. 17; 2014, c. 543.



§ 2.2-2802. Exception as to public officer or employee engaging in war service or called to active duty with the armed forces

No state, county or municipal officer or employee shall forfeit his title to office or position or vacate the same by reason of either engaging in the war service of the United States when called forth by the Governor pursuant to the provisions of § 44-75.1, or when called to active duty in the armed forces of the United States. Any such officer or employee who, voluntarily or otherwise, enters upon such war service or is called to service may notify the officer or body authorized by law to fill vacancies in his office, of such fact, and thereupon be relieved from the duties of his office or position during the period of such service. The officer or body authorized to fill vacancies shall designate some suitable person to perform the duties of such office as acting officer during the period the regular officer is engaged in such service, and during such period the acting officer shall be vested with all the powers, authority, rights and duties of the regular officer for whom he is acting.

Code 1950, § 2-28; 1950, p. 242, § 2-27.1; 1964, c. 227; 1966, c. 677, § 2.1-31; 2001, c. 844.



§ 2.2-2803. Exception as to public officer or employee serving in the Selective Service System of the United States

No state, county or municipal officer or employee shall forfeit or vacate his office or position, by reason of serving or of having served as an officer, member, agent or employee, or in any other position or capacity, in the Selective Service System of the United States.

No person shall be ineligible to hold any state, county or municipal office or position by reason of being engaged in service in Virginia in the Selective Service System of the United States.

1952, Ex. Sess., c. 21, § 2-27.2; 1966, c. 677, § 2.1-32; 2001, c. 844.



§ 2.2-2804. Selective Service compliance

Any person who has failed to meet the federal requirement to register for the Selective Service shall be ineligible for employment by or service for the Commonwealth, or a political subdivision of the Commonwealth, including all boards and commissions, departments, agencies, institutions, and instrumentalities. A person shall not be denied employment under this section by reason of failure to present himself for and submit to the federal registration requirement if: (i) the requirement for the person to so register has terminated or become inapplicable to the person and (ii) the person shows by a preponderance of the evidence that the failure of the person to register was not a knowing and willful failure to register.

1999, c. 434, § 2.1-32.1; 2001, c. 844.



§ 2.2-2805. Members of armed forces; reserve forces

No person shall, by reason of being a member of the armed forces of the United States, whether active or reserved, or by reason of being a retired officer of the armed forces of the United States and receiving pay therefor, be disqualified from holding any office under the government of the Commonwealth, or under any county, city, town, magisterial district or school district thereof.

Code 1950, § 2-30; 1966, c. 677, § 2.1-34; 2001, c. 844.



§ 2.2-2806. Holding other office by officers of state institutions

No person serving as a member of the governing board of any institution, supported in whole or in part by funds paid out of the state treasury, or as rector of such institution, or as president or chairman of the governing board thereof, shall hold, during his term of office, any other office or position with the institution on the board of which he is serving. If any such person accepts any such office or position, the acceptance shall ipso facto vacate his office as a member of such board. Nothing in this section shall be construed to prevent members of boards of agricultural colleges from doing field or extension work.

Code 1950, § 2-31; 1966, c. 677, § 2.1-35; 2001, c. 844.



§ 2.2-2807. Prohibition against holding two elected offices simultaneously; exceptions

No person shall hold more than one elected office at the same time. This section shall apply to every office elected by the qualified voters of the Commonwealth or any political subdivision or part thereof.

The qualification for and taking of the oath for a second elected office by any person shall operate to vacate any other elected office held by him.

This section shall not be construed to repeal or affect provisions of law authorizing the sharing of elected offices by two or more jurisdictions. Any person serving in more than one elected office on July 1, 1993, shall be entitled to complete the terms for which he was elected.

A person may serve as a Presidential elector while holding any other elective office of the Commonwealth or any political subdivision or part thereof, and this section shall not be construed to prohibit such dual officeholding.

1993, cc. 621, 781, § 2.1-37.01; 2001, c. 844.



§ 2.2-2808. Acts under color of office; contracts in violation of chapter

All judgments given, and all acts executed or done by any person by authority or color of any office or post, or the deputation thereof, before his removal therefrom, shall be as valid as they would be if this chapter had not been enacted; but every contract or security made or obtained in violation of this chapter shall be void.

Code 1950, § 2-33; 1966, c. 677, § 2.1-37; 2001, c. 844.



§ 2.2-2809. Bonds of certain officers required; condition; form; effect of failure to give bond; additional bonds

Certain officers designated by the Governor shall each give bond with sufficient surety to the Commonwealth. The bond shall be conditioned upon the faithful discharge of the duties of his office in such penalty as fixed by the Governor.

The form of bond shall be prescribed by the Attorney General and when given by such officer shall bear the certification of the Attorney General and the approval of the Governor.

If the bond required of such officer is not given or not deemed to be proper within thirty days after his appointment, the appointment of such officer shall be deemed void and his office shall be deemed vacant.

Whenever in the opinion of the Governor it is necessary for the protection of the public interest, that a new bond or a bond in addition to the one already given by such officer, it shall be given within a reasonable time as prescribed by the Governor after the officer has been notified of the requirement. If the officer fails or refuses to give the new or additional bond required, his office shall be deemed vacant.

1980, c. 119, § 2.1-11.1; 2001, c. 844.



§ 2.2-2810. Premiums on such bonds

The Comptroller may pay out of the state treasury the premiums on the surety bonds of all state officials who are required to be bonded, for a period of more than one year when a discount for advanced payment of the premiums may be obtained under the rates, and regulations adopted by the State Corporation Commission according to law.

If any such surety bond is cancelled prior to its expiration, the portion of the premium to be returned shall be calculated on the basis of the regular annual rate of premiums for the duration of the bond as such refunds are prescribed by the rates, and regulations adopted by the State Corporation Commission according to law.

Code 1950, § 2-8; 1966, c. 677, § 2.1-12; 2001, c. 844.



§ 2.2-2811. Where bonds filed

The bonds of all officers and employees of all the departments, institutions, agencies, boards, commissions and authorities of the Commonwealth, except the Department of Accounts, shall, after being recorded by the Secretary of the Commonwealth, as required by § 49-12, be transmitted to the Comptroller and be filed in the office of the Comptroller.

The bonds of all officers and employees in the Department of Accounts shall be filed in the office of the Secretary of the Commonwealth. Nothing in this section shall be construed to apply to notaries public, nor to commissioners of the revenue, attorneys for the Commonwealth, clerks of courts and treasurers of the counties and cities who are covered by other sections of the Code; nor to other similar officers of a purely local character.

Code 1950, § 2-11; 1966, cc. 249, 677, § 2.1-15; 2001, c. 844.



§ 2.2-2812. Employment of personnel

A. Notwithstanding any other provision of law to the contrary, the agency administrator of each executive branch agency, except those that by law are appointed by their respective boards, shall employ the personnel necessary for the proper performance of all responsibilities of their agency subject to the Virginia Personnel Act (§ 2.2-2900 et seq.) and within the limits of appropriations made therefor by law.

B. Notwithstanding any other provision of law to the contrary, any employee of an agency in the executive branch of state government, who is (i) promoted within the same agency to a higher position classification and (ii) required to serve a period of time in a probationary status incident to such promotion, shall be offered to be returned to such employee's previous classified position or an equivalent position for which a vacancy exists if, for any reason other than misconduct, the probationary period of employment is not satisfied or completed.

1984, c. 744, § 2.1-20.01; 1997, c. 31; 2001, c. 844; 2011, c. 259.



§ 2.2-2813. Definitions; compensation and expense payments from state funds for service on collegial bodies

A. As used in this chapter:

"Compensation" means any amount paid in addition to reimbursement for expenses.

"Expenses" means all reasonable and necessary expenses incurred in the performance of duties.

"Salary" means a fixed compensation for services, paid to part-time and full-time employees on a regular basis.

B. Subject to the provisions of subsections C and D, members of boards, commissions, committees, councils and other collegial bodies, who are appointed at the state level, shall be compensated at the rate of $50 per day, unless a different rate of compensation is specified by statute for such members, plus expenses for each day or portion thereof in which the member is engaged in the business of that body. The funding for the compensation and reimbursement of expenses of members shall be provided by the collegial body or, if funds are not appropriated to the collegial body for such purpose, by the entity that supports the work of the collegial body. The collegial body or supporting agency shall reimburse the Clerk of the Senate and the Clerk of the House of Delegates for expenditures incurred in providing compensation and expenses of their respective members for service on the collegial body.

C. Full-time employees of the Commonwealth or any of its local political subdivisions, including full-time faculty members of public institutions of higher education, shall be limited to reimbursement for such employee's expenses.

D. No member shall receive total compensation for a single day of more than one payment of the highest per diem amount specified in subsection B for attending meetings and for services performed that day for all boards, commissions, or other similar bodies, of which such person is a member, including all committees, subcommittees, or other related entities of such boards, commissions, or other similar bodies. Whenever a member performs services or attends two or more meetings in a single day for two or more boards, commissions, etc., compensation and expenses shall be prorated among the bodies served.

E. A nonlegislative member of a state board, commission, committee, council, or other state collegial body, which body is required by law to meet at least three times per year, shall, for any compensation or expense reimbursement from funds drawn from the state treasury, be required to participate in the Electronic Data Interchange Program administered or authorized by the Department of Accounts as a condition of accepting such appointment.

1980, c. 728, §§ 2.1-20.2, 2.1-20.3; 1981, c. 181; 1998, cc. 790, 872; 2001, cc. 227, 844; 2003, cc. 814, 821; 2011, c. 495.



§ 2.2-2814. How salaries, expenses and other allowances paid; time of payment

The salaries, expenses and other allowances, including mileage, mentioned in this chapter, Chapter 1 (§ 2.2-100 et seq.) of this title and Chapter 1.1 (§ 30-19.11 et seq.) of Title 30 shall, except where otherwise specifically provided, be paid out of the state treasury after being duly audited, and the Comptroller shall draw his warrants on the State Treasurer for the payment thereof. Salaries shall be paid every two weeks, semimonthly or monthly, at the discretion of the Comptroller, upon such dates as the Comptroller may prescribe. Expenses shall be paid when they have been incurred, and the other allowances shall be paid when the services have been rendered or the travel has been performed however, members of the General Assembly and others traveling to the seat of government who would be entitled to mileage for traveling home may receive such mileage before going home.

Code 1950, §§ 14-1, 14-27; 1962, c. 547; 1964, c. 386, § 14.1-1; 1998, c. 872, § 2.1-20.5; 2001, c. 844.



§ 2.2-2815. Increase in salaries

The salary of no state officer or employee payable by the Commonwealth and not specifically fixed by law shall be increased, or authorized to be increased, without the written consent of the Governor.

The salary of no officer or employee of any state institution, board, commission or agency payable by the Commonwealth and not specifically fixed by law, shall be increased, or authorized to be increased, without prior written authorization of such board or commission and the written consent of the Governor.

Any violation of this section shall constitute misfeasance in office. Nothing herein shall apply to teachers in the elementary or secondary schools of the Commonwealth or to employees receiving compensation not in excess of $100 per month.

Code 1950, § 14-2; 1964, c. 386, § 14.1-2; 1998, c. 872, § 2.1-20.6; 2001, c. 844.



§ 2.2-2816. Liability of salary of officer for debt he owes Commonwealth; how enforced; when officer's right to file petition barred

A. Whenever any officer, other than one whose office is created by the Constitution of Virginia, is indebted to the Commonwealth for money collected by him or improperly drawn by him or upon his order from the state treasury during his term of office and, after payment of such indebtedness is demanded by the Comptroller, such officer continues in default, the Comptroller shall not issue his warrant for, nor shall the State Treasurer pay, any part of the salary due, or to become due, to such officer until he has made good his default. He may, however, file his petition in the Circuit Court of the City of Richmond against the Comptroller, asserting his claim to his salary, and asking for payment thereof. The Comptroller shall answer the petition, and the proceedings shall be held according to the provisions of Article 18 (§ 8.01-192 et seq.) of Chapter 3 of Title 8.01 and § 8.01-255. If it is found that the petitioner is indebted, the Commonwealth shall be credited on his salary then due with the amount of such indebtedness and if, after such credit is given, there is a balance in his favor, judgment shall be rendered on his behalf. If the indebtedness exceeds his salary then due, judgment for the excess shall be rendered against him and the amount thereof, unless sooner paid, shall be credited to the Commonwealth on his salary thereafter becoming due. The Comptroller shall issue his warrant on the State Treasurer for the payment of any judgment rendered on behalf of the petitioner. In the proceeding by petition the Attorney General shall represent the Commonwealth, unless he is interested, in which case the Comptroller shall employ other counsel to represent the Commonwealth.

B. If the officer fails to file a petition under this section within twelve months after payment of any installment of his salary is withheld, his right to file the petition shall be barred. In such case the Comptroller shall credit the Commonwealth on the officer's salary with the amount of his indebtedness, and make that fact appear on the books of his office.

Code 1950, §§ 14-3, 14-4; 1964, cc. 386, §§ 14.1-3, 14.1-4; 1998, c. 872, § 2.1-20.7; 2001, c. 844.



§ 2.2-2817. Defense of employees

Notwithstanding any other law, if any state employee, as defined in this chapter, is investigated for a crime, arrested or indicted, or otherwise prosecuted on any charge, arising out of any act committed in the discharge of his official duties, the state agency, board, or other employer of such state employee, upon a preliminary finding by such agency, board or employer that (i) the employee did not violate any law, ordinance or regulation as a result of the act in question and (ii) the employee will not be terminated from employment as a result of such act, may employ special counsel approved by the Attorney General to defend such person. The reasonable compensation for special counsel employed, pursuant to this section, shall, subject to the approval of the Attorney General, be paid out of the funds appropriated for the state agency, board, or other employer of such state employee.

2000, c. 1030, § 2.1-20.1:8; 2001, c. 844.



§ 2.2-2817.1. State agencies to establish alternative work schedules; reporting requirement

A. In accordance with the statewide telecommuting and alternative work schedule policy, to be developed by the Secretary of Administration pursuant to § 2.2-203.1, the head of each state agency shall establish a telecommuting and alternative work policy under which eligible employees of such agency may telecommute, participate in alternative work schedules, or both, to the maximum extent possible without diminished employee performance or service delivery. The policy shall identify types of employees eligible for telecommuting and alternative work schedules, the broad categories of positions determined to be ineligible for telecommuting and the justification therefor, any benefits of telecommuting including the use of alternate work locations that are separate from the agency's central workplace, and any benefits of using alternative work schedules. The policy shall promote use of Commonwealth information technology assets where feasible but may allow for eligible employees to use computers, computing devices, or related electronic equipment not owned or leased by the Commonwealth to telecommute, if such use is technically and economically practical, and so long as such use meets information security standards as established by the Virginia Information Technologies Agency, or receives an exception from such standards approved by the CIO of the Commonwealth or his designee. The policy shall be updated periodically as necessary.

B. The head of each agency shall set annual percentage targets for the number of positions eligible for alternative work schedules. By July 1, 2009, each state agency shall have a goal of not less than 25 percent of its eligible workforce participating in alternative work schedules. By January 1, 2010, each state agency, except the Department of State Police, shall have a goal of not less than 20 percent of its eligible workforce telecommuting.

C. The head of each state agency shall annually report to the (i) Secretary of Administration or his designee on the status and efficiency of telecommuting and participation in alternative work schedules and (ii) Secretary of Technology or his designee concerning specific budget requests for information technology, software, telecommunications connectivity (i.e., broadband Internet access, additional telephone lines, and online collaborative tools), or other equipment or services needed to increase opportunities for telecommuting and participation in alternate work locations.

D. As used in this section:

"Alternate work locations" means approved locations other than the employee's central workplace where official state business is performed. Such locations may include, but not be limited to the home of an employee and satellite offices.

"Alternative work schedule" means schedules that differ from the standard workweek, 40-hour workweek schedule, if such schedules are deemed to promote efficient agency operations. Alternative work schedules may include, but not be limited to, four 10-hour days, rotational shifts, and large-scale job sharing.

"Central workplace" means an employer's place of work where employees normally are located.

"Telecommuting" means a work arrangement in which supervisors direct or permit employees to perform their usual job duties away from their central workplace at least one day per week and in accordance with work agreements.

"Work agreement" means a written agreement between the employer and employee that details the terms and conditions of an employee's work away from his central workplace.

2001, c. 405, § 2.1-20.1:9; 2004, cc. 701, 755; 2005, c. 421; 2006, c. 137; 2007, c. 716; 2008, cc. 374, 375; 2009, c. 180.



§ 2.2-2817.2. Employees of the University of Virginia Medical Center

The University of Virginia Medical Center, hereafter referred to as the Medical Center, may purchase basic group life, accidental death and dismemberment, and disability insurance policies covering in whole or in part any of its employees. In addition, the Medical Center may establish, administer and make available to employees a program of optional insurance, including life, accidental death and dismemberment, and disability insurance. Employees of the Medical Center covered under the aforesaid basic insurance policies purchased by the Medical Center shall not be covered by the insurance program established pursuant to § 51.1-501 or be considered "eligible employees" under § 51.1-1100, unless the University of Virginia Board of Visitors, or a duly authorized agent or representative of the Board, purchases such insurance policies from the Virginia Retirement System. Nor shall they be required to present at their own expense evidence of insurability satisfactory to an insurance company upon changing from one form of coverage to another form of coverage provided pursuant to this section. Chapter 5 of Title 51.1 (§ 51.1-500 et seq.) shall not apply to any insurance coverage offered by the Medical Center except that the provisions of §§ 51.1-510 and 51.1-511 shall apply to such insurance coverage; provided that any administrative or ministerial functions performed by or on behalf of the Board of the Virginia Retirement System under §§ 51.1-510 and 51.1-511 shall be performed by the Medical Center.

Notwithstanding the definition of "state employee" contained in § 51.1-124.3, all employees of the Medical Center may be enrolled in a health care plan other than that provided for in § 2.2-2818 at the election of the Medical Center and subject to the review and approval of the Board of Visitors of the University of Virginia; however, any Medical Center employee who was first employed by the Medical Center prior to July 1, 1996, and who had not been classified as a health care provider under the provisions of § 51.1-502.1 prior to July 1, 1996, shall be provided the option of enrolling in a health care plan elected by the Medical Center or enrolling in the health care plan established pursuant to § 2.2-2818 until such time as the University of Virginia Board of Visitors may determine that it is not in the best interest of the University to continue to provide that option to any employees of the Medical Center. If the Board of Visitors determines that such health plan option will not continue to be provided, any Medical Center employees who must reenroll in a different health plan shall be allowed to do so with a waiver of preexisting medical conditions for the employees and, if applicable, their spouses and dependents.

Subject to such eligibility criteria as it may establish, the Medical Center may make available to any of its employees the insurance programs established pursuant to this section, including health plan coverage, notwithstanding the fact that such employees may not be eligible for participation in any retirement plan established pursuant to § 51.1-126.3 or the retirement system established pursuant to Chapter 1 (§ 51.1-124.1 et seq.) of this title.

The eligibility of any employee of the Medical Center for participation in any insurance program established pursuant to this section shall not of itself render such employees eligible for participation in the Virginia Retirement System or any optional retirement program.

2001, c. 694, § 2.1-20.1:9.1.



§ 2.2-2818. Health and related insurance for state employees

A. The Department of Human Resource Management shall establish a plan, subject to the approval of the Governor, for providing health insurance coverage, including chiropractic treatment, hospitalization, medical, surgical and major medical coverage, for state employees and retired state employees with the Commonwealth paying the cost thereof to the extent of the coverage included in such plan. The same plan shall be offered to all part-time state employees, but the total cost shall be paid by such part-time employees. The Department of Human Resource Management shall administer this section. The plan chosen shall provide means whereby coverage for the families or dependents of state employees may be purchased. Except for part-time employees, the Commonwealth may pay all or a portion of the cost thereof, and for such portion as the Commonwealth does not pay, the employee, including a part-time employee, may purchase the coverage by paying the additional cost over the cost of coverage for an employee.

Such contribution shall be financed through appropriations provided by law.

B. The plan shall:

1. Include coverage for low-dose screening mammograms for determining the presence of occult breast cancer. Such coverage shall make available one screening mammogram to persons age 35 through 39, one such mammogram biennially to persons age 40 through 49, and one such mammogram annually to persons age 50 and over and may be limited to a benefit of $50 per mammogram subject to such dollar limits, deductibles, and coinsurance factors as are no less favorable than for physical illness generally.

The term "mammogram" shall mean an X-ray examination of the breast using equipment dedicated specifically for mammography, including but not limited to the X-ray tube, filter, compression device, screens, film, and cassettes, with an average radiation exposure of less than one rad mid-breast, two views of each breast.

In order to be considered a screening mammogram for which coverage shall be made available under this section:

a. The mammogram shall be (i) ordered by a health care practitioner acting within the scope of his licensure and, in the case of an enrollee of a health maintenance organization, by the health maintenance organization provider; (ii) performed by a registered technologist; (iii) interpreted by a qualified radiologist; and (iv) performed under the direction of a person licensed to practice medicine and surgery and certified by the American Board of Radiology or an equivalent examining body. A copy of the mammogram report shall be sent or delivered to the health care practitioner who ordered it;

b. The equipment used to perform the mammogram shall meet the standards set forth by the Virginia Department of Health in its radiation protection regulations; and

c. The mammography film shall be retained by the radiologic facility performing the examination in accordance with the American College of Radiology guidelines or state law.

2. Include coverage for postpartum services providing inpatient care and a home visit or visits that shall be in accordance with the medical criteria, outlined in the most current version of or an official update to the "Guidelines for Perinatal Care" prepared by the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists or the "Standards for Obstetric-Gynecologic Services" prepared by the American College of Obstetricians and Gynecologists. Such coverage shall be provided incorporating any changes in such Guidelines or Standards within six months of the publication of such Guidelines or Standards or any official amendment thereto.

3. Include an appeals process for resolution of complaints that shall provide reasonable procedures for the resolution of such complaints and shall be published and disseminated to all covered state employees. The appeals process shall be compliant with federal rules and regulations governing nonfederal, self-insured governmental health plans. The appeals process shall include a separate expedited emergency appeals procedure that shall provide resolution within time frames established by federal law. For appeals involving adverse decisions as defined in § 32.1-137.7, the Department shall contract with one or more independent review organizations to review such decisions. Independent review organizations are entities that conduct independent external review of adverse benefit determinations. The Department shall adopt regulations to assure that the independent review organization conducting the reviews has adequate standards, credentials and experience for such review. The independent review organization shall examine the final denial of claims to determine whether the decision is objective, clinically valid, and compatible with established principles of health care. The decision of the independent review organization shall (i) be in writing, (ii) contain findings of fact as to the material issues in the case and the basis for those findings, and (iii) be final and binding if consistent with law and policy.

Prior to assigning an appeal to an independent review organization, the Department shall verify that the independent review organization conducting the review of a denial of claims has no relationship or association with (i) the covered person or the covered person's authorized representative; (ii) the treating health care provider, or any of its employees or affiliates; (iii) the medical care facility at which the covered service would be provided, or any of its employees or affiliates; or (iv) the development or manufacture of the drug, device, procedure or other therapy that is the subject of the final denial of a claim. The independent review organization shall not be a subsidiary of, nor owned or controlled by, a health plan, a trade association of health plans, or a professional association of health care providers. There shall be no liability on the part of and no cause of action shall arise against any officer or employee of an independent review organization for any actions taken or not taken or statements made by such officer or employee in good faith in the performance of his powers and duties.

4. Include coverage for early intervention services. For purposes of this section, "early intervention services" means medically necessary speech and language therapy, occupational therapy, physical therapy and assistive technology services and devices for dependents from birth to age three who are certified by the Department of Behavioral Health and Developmental Services as eligible for services under Part H of the Individuals with Disabilities Education Act (20 U.S.C. § 1471 et seq.). Medically necessary early intervention services for the population certified by the Department of Behavioral Health and Developmental Services shall mean those services designed to help an individual attain or retain the capability to function age-appropriately within his environment, and shall include services that enhance functional ability without effecting a cure.

For persons previously covered under the plan, there shall be no denial of coverage due to the existence of a preexisting condition. The cost of early intervention services shall not be applied to any contractual provision limiting the total amount of coverage paid by the insurer to or on behalf of the insured during the insured's lifetime.

5. Include coverage for prescription drugs and devices approved by the United States Food and Drug Administration for use as contraceptives.

6. Not deny coverage for any drug approved by the United States Food and Drug Administration for use in the treatment of cancer on the basis that the drug has not been approved by the United States Food and Drug Administration for the treatment of the specific type of cancer for which the drug has been prescribed, if the drug has been recognized as safe and effective for treatment of that specific type of cancer in one of the standard reference compendia.

7. Not deny coverage for any drug prescribed to treat a covered indication so long as the drug has been approved by the United States Food and Drug Administration for at least one indication and the drug is recognized for treatment of the covered indication in one of the standard reference compendia or in substantially accepted peer-reviewed medical literature.

8. Include coverage for equipment, supplies and outpatient self-management training and education, including medical nutrition therapy, for the treatment of insulin-dependent diabetes, insulin-using diabetes, gestational diabetes and noninsulin-using diabetes if prescribed by a health care professional legally authorized to prescribe such items under law. To qualify for coverage under this subdivision, diabetes outpatient self-management training and education shall be provided by a certified, registered or licensed health care professional.

9. Include coverage for reconstructive breast surgery. For purposes of this section, "reconstructive breast surgery" means surgery performed on and after July 1, 1998, (i) coincident with a mastectomy performed for breast cancer or (ii) following a mastectomy performed for breast cancer to reestablish symmetry between the two breasts. For persons previously covered under the plan, there shall be no denial of coverage due to preexisting conditions.

10. Include coverage for annual pap smears, including coverage, on and after July 1, 1999, for annual testing performed by any FDA-approved gynecologic cytology screening technologies.

11. Include coverage providing a minimum stay in the hospital of not less than 48 hours for a patient following a radical or modified radical mastectomy and 24 hours of inpatient care following a total mastectomy or a partial mastectomy with lymph node dissection for treatment of breast cancer. Nothing in this subdivision shall be construed as requiring the provision of inpatient coverage where the attending physician in consultation with the patient determines that a shorter period of hospital stay is appropriate.

12. Include coverage (i) to persons age 50 and over and (ii) to persons age 40 and over who are at high risk for prostate cancer, according to the most recent published guidelines of the American Cancer Society, for one PSA test in a 12-month period and digital rectal examinations, all in accordance with American Cancer Society guidelines. For the purpose of this subdivision, "PSA testing" means the analysis of a blood sample to determine the level of prostate specific antigen.

13. Permit any individual covered under the plan direct access to the health care services of a participating specialist (i) authorized to provide services under the plan and (ii) selected by the covered individual. The plan shall have a procedure by which an individual who has an ongoing special condition may, after consultation with the primary care physician, receive a referral to a specialist for such condition who shall be responsible for and capable of providing and coordinating the individual's primary and specialty care related to the initial specialty care referral. If such an individual's care would most appropriately be coordinated by such a specialist, the plan shall refer the individual to a specialist. For the purposes of this subdivision, "special condition" means a condition or disease that is (i) life-threatening, degenerative, or disabling and (ii) requires specialized medical care over a prolonged period of time. Within the treatment period authorized by the referral, such specialist shall be permitted to treat the individual without a further referral from the individual's primary care provider and may authorize such referrals, procedures, tests, and other medical services related to the initial referral as the individual's primary care provider would otherwise be permitted to provide or authorize. The plan shall have a procedure by which an individual who has an ongoing special condition that requires ongoing care from a specialist may receive a standing referral to such specialist for the treatment of the special condition. If the primary care provider, in consultation with the plan and the specialist, if any, determines that such a standing referral is appropriate, the plan or issuer shall make such a referral to a specialist. Nothing contained herein shall prohibit the plan from requiring a participating specialist to provide written notification to the covered individual's primary care physician of any visit to such specialist. Such notification may include a description of the health care services rendered at the time of the visit.

14. Include provisions allowing employees to continue receiving health care services for a period of up to 90 days from the date of the primary care physician's notice of termination from any of the plan's provider panels. The plan shall notify any provider at least 90 days prior to the date of termination of the provider, except when the provider is terminated for cause.

For a period of at least 90 days from the date of the notice of a provider's termination from any of the plan's provider panels, except when a provider is terminated for cause, a provider shall be permitted by the plan to render health care services to any of the covered employees who (i) were in an active course of treatment from the provider prior to the notice of termination and (ii) request to continue receiving health care services from the provider.

Notwithstanding the provisions of this subdivision, any provider shall be permitted by the plan to continue rendering health services to any covered employee who has entered the second trimester of pregnancy at the time of the provider's termination of participation, except when a provider is terminated for cause. Such treatment shall, at the covered employee's option, continue through the provision of postpartum care directly related to the delivery.

Notwithstanding the provisions of this subdivision, any provider shall be permitted to continue rendering health services to any covered employee who is determined to be terminally ill (as defined under § 1861(dd)(3)(A) of the Social Security Act) at the time of a provider's termination of participation, except when a provider is terminated for cause. Such treatment shall, at the covered employee's option, continue for the remainder of the employee's life for care directly related to the treatment of the terminal illness.

A provider who continues to render health care services pursuant to this subdivision shall be reimbursed in accordance with the carrier's agreement with such provider existing immediately before the provider's termination of participation.

15. Include coverage for patient costs incurred during participation in clinical trials for treatment studies on cancer, including ovarian cancer trials.

The reimbursement for patient costs incurred during participation in clinical trials for treatment studies on cancer shall be determined in the same manner as reimbursement is determined for other medical and surgical procedures. Such coverage shall have durational limits, dollar limits, deductibles, copayments and coinsurance factors that are no less favorable than for physical illness generally.

For purposes of this subdivision:

"Cooperative group" means a formal network of facilities that collaborate on research projects and have an established NIH-approved peer review program operating within the group. "Cooperative group" includes (i) the National Cancer Institute Clinical Cooperative Group and (ii) the National Cancer Institute Community Clinical Oncology Program.

"FDA" means the Federal Food and Drug Administration.

"Multiple project assurance contract" means a contract between an institution and the federal Department of Health and Human Services that defines the relationship of the institution to the federal Department of Health and Human Services and sets out the responsibilities of the institution and the procedures that will be used by the institution to protect human subjects.

"NCI" means the National Cancer Institute.

"NIH" means the National Institutes of Health.

"Patient" means a person covered under the plan established pursuant to this section.

"Patient cost" means the cost of a medically necessary health care service that is incurred as a result of the treatment being provided to a patient for purposes of a clinical trial. "Patient cost" does not include (i) the cost of nonhealth care services that a patient may be required to receive as a result of the treatment being provided for purposes of a clinical trial, (ii) costs associated with managing the research associated with the clinical trial, or (iii) the cost of the investigational drug or device.

Coverage for patient costs incurred during clinical trials for treatment studies on cancer shall be provided if the treatment is being conducted in a Phase II, Phase III, or Phase IV clinical trial. Such treatment may, however, be provided on a case-by-case basis if the treatment is being provided in a Phase I clinical trial.

The treatment described in the previous paragraph shall be provided by a clinical trial approved by:

a. The National Cancer Institute;

b. An NCI cooperative group or an NCI center;

c. The FDA in the form of an investigational new drug application;

d. The federal Department of Veterans Affairs; or

e. An institutional review board of an institution in the Commonwealth that has a multiple project assurance contract approved by the Office of Protection from Research Risks of the NCI.

The facility and personnel providing the treatment shall be capable of doing so by virtue of their experience, training, and expertise.

Coverage under this subdivision shall apply only if:

(1) There is no clearly superior, noninvestigational treatment alternative;

(2) The available clinical or preclinical data provide a reasonable expectation that the treatment will be at least as effective as the noninvestigational alternative; and

(3) The patient and the physician or health care provider who provides services to the patient under the plan conclude that the patient's participation in the clinical trial would be appropriate, pursuant to procedures established by the plan.

16. Include coverage providing a minimum stay in the hospital of not less than 23 hours for a covered employee following a laparoscopy-assisted vaginal hysterectomy and 48 hours for a covered employee following a vaginal hysterectomy, as outlined in Milliman & Robertson's nationally recognized guidelines. Nothing in this subdivision shall be construed as requiring the provision of the total hours referenced when the attending physician, in consultation with the covered employee, determines that a shorter hospital stay is appropriate.

17. Include coverage for biologically based mental illness.

For purposes of this subdivision, a "biologically based mental illness" is any mental or nervous condition caused by a biological disorder of the brain that results in a clinically significant syndrome that substantially limits the person's functioning; specifically, the following diagnoses are defined as biologically based mental illness as they apply to adults and children: schizophrenia, schizoaffective disorder, bipolar disorder, major depressive disorder, panic disorder, obsessive-compulsive disorder, attention deficit hyperactivity disorder, autism, and drug and alcoholism addiction.

Coverage for biologically based mental illnesses shall neither be different nor separate from coverage for any other illness, condition or disorder for purposes of determining deductibles, benefit year or lifetime durational limits, benefit year or lifetime dollar limits, lifetime episodes or treatment limits, copayment and coinsurance factors, and benefit year maximum for deductibles and copayment and coinsurance factors.

Nothing shall preclude the undertaking of usual and customary procedures to determine the appropriateness of, and medical necessity for, treatment of biologically based mental illnesses under this option, provided that all such appropriateness and medical necessity determinations are made in the same manner as those determinations made for the treatment of any other illness, condition or disorder covered by such policy or contract.

18. Offer and make available coverage for the treatment of morbid obesity through gastric bypass surgery or such other methods as may be recognized by the National Institutes of Health as effective for the long-term reversal of morbid obesity. Such coverage shall have durational limits, dollar limits, deductibles, copayments and coinsurance factors that are no less favorable than for physical illness generally. Access to surgery for morbid obesity shall not be restricted based upon dietary or any other criteria not approved by the National Institutes of Health. For purposes of this subdivision, "morbid obesity" means (i) a weight that is at least 100 pounds over or twice the ideal weight for frame, age, height, and gender as specified in the 1983 Metropolitan Life Insurance tables, (ii) a body mass index (BMI) equal to or greater than 35 kilograms per meter squared with comorbidity or coexisting medical conditions such as hypertension, cardiopulmonary conditions, sleep apnea, or diabetes, or (iii) a BMI of 40 kilograms per meter squared without such comorbidity. As used herein, "BMI" equals weight in kilograms divided by height in meters squared.

19. Include coverage for colorectal cancer screening, specifically screening with an annual fecal occult blood test, flexible sigmoidoscopy or colonoscopy, or in appropriate circumstances radiologic imaging, in accordance with the most recently published recommendations established by the American College of Gastroenterology, in consultation with the American Cancer Society, for the ages, family histories, and frequencies referenced in such recommendations. The coverage for colorectal cancer screening shall not be more restrictive than or separate from coverage provided for any other illness, condition or disorder for purposes of determining deductibles, benefit year or lifetime durational limits, benefit year or lifetime dollar limits, lifetime episodes or treatment limits, copayment and coinsurance factors, and benefit year maximum for deductibles and copayments and coinsurance factors.

20. On and after July 1, 2002, require that a prescription benefit card, health insurance benefit card, or other technology that complies with the requirements set forth in § 38.2-3407.4:2 be issued to each employee provided coverage pursuant to this section, and shall upon any changes in the required data elements set forth in subsection A of § 38.2-3407.4:2, either reissue the card or provide employees covered under the plan such corrective information as may be required to electronically process a prescription claim.

21. Include coverage for infant hearing screenings and all necessary audiological examinations provided pursuant to § 32.1-64.1 using any technology approved by the United States Food and Drug Administration, and as recommended by the national Joint Committee on Infant Hearing in its most current position statement addressing early hearing detection and intervention programs. Such coverage shall include follow-up audiological examinations as recommended by a physician, physician assistant, nurse practitioner or audiologist and performed by a licensed audiologist to confirm the existence or absence of hearing loss.

22. Notwithstanding any provision of this section to the contrary, every plan established in accordance with this section shall comply with the provisions of § 2.2-2818.2.

C. Claims incurred during a fiscal year but not reported during that fiscal year shall be paid from such funds as shall be appropriated by law. Appropriations, premiums and other payments shall be deposited in the employee health insurance fund, from which payments for claims, premiums, cost containment programs and administrative expenses shall be withdrawn from time to time. The funds of the health insurance fund shall be deemed separate and independent trust funds, shall be segregated from all other funds of the Commonwealth, and shall be invested and administered solely in the interests of the employees and their beneficiaries. Neither the General Assembly nor any public officer, employee, or agency shall use or authorize the use of such trust funds for any purpose other than as provided in law for benefits, refunds, and administrative expenses, including but not limited to legislative oversight of the health insurance fund.

D. For the purposes of this section:

"Peer-reviewed medical literature" means a scientific study published only after having been critically reviewed for scientific accuracy, validity, and reliability by unbiased independent experts in a journal that has been determined by the International Committee of Medical Journal Editors to have met the Uniform Requirements for Manuscripts submitted to biomedical journals. Peer-reviewed medical literature does not include publications or supplements to publications that are sponsored to a significant extent by a pharmaceutical manufacturing company or health carrier.

"Standard reference compendia" means:

1. American Hospital Formulary Service -- Drug Information;

2. National Comprehensive Cancer Network's Drugs & Biologics Compendium; or

3. Elsevier Gold Standard's Clinical Pharmacology.

(Effective until July 1, 2018) "State employee" means state employee as defined in § 51.1-124.3; employee as defined in § 51.1-201; the Governor, Lieutenant Governor and Attorney General; judge as defined in § 51.1-301 and judges, clerks and deputy clerks of regional juvenile and domestic relations, county juvenile and domestic relations, and district courts of the Commonwealth; and interns and residents employed by the School of Medicine and Hospital of the University of Virginia, and interns, residents, and employees of the Virginia Commonwealth University Health System Authority as provided in § 23-50.16:24.

(Effective July 1, 2018) "State employee" means state employee as defined in § 51.1-124.3; employee as defined in § 51.1-201; the Governor, Lieutenant Governor and Attorney General; judge as defined in § 51.1-301 and judges, clerks and deputy clerks of regional juvenile and domestic relations, county juvenile and domestic relations, and district courts of the Commonwealth; interns and residents employed by the School of Medicine and Hospital of the University of Virginia, and interns, residents, and employees of the Virginia Commonwealth University Health System Authority as provided in § 23-50.16:24; and employees of the Virginia Alcoholic Beverage Control Authority as provided in § 4.1-101.05.

E. Provisions shall be made for retired employees to obtain coverage under the above plan, including, as an option, coverage for vision and dental care. The Commonwealth may, but shall not be obligated to, pay all or any portion of the cost thereof.

F. Any self-insured group health insurance plan established by the Department of Human Resource Management that utilizes a network of preferred providers shall not exclude any physician solely on the basis of a reprimand or censure from the Board of Medicine, so long as the physician otherwise meets the plan criteria established by the Department.

G. The plan shall include, in each planning district, at least two health coverage options, each sponsored by unrelated entities. No later than July 1, 2006, one of the health coverage options to be available in each planning district shall be a high deductible health plan that would qualify for a health savings account pursuant to § 223 of the Internal Revenue Code of 1986, as amended.

In each planning district that does not have an available health coverage alternative, the Department shall voluntarily enter into negotiations at any time with any health coverage provider who seeks to provide coverage under the plan.

This subsection shall not apply to any state agency authorized by the Department to establish and administer its own health insurance coverage plan separate from the plan established by the Department.

H. Any self-insured group health insurance plan established by the Department of Human Resource Management that includes coverage for prescription drugs on an outpatient basis may apply a formulary to the prescription drug benefits provided by the plan if the formulary is developed, reviewed at least annually, and updated as necessary in consultation with and with the approval of a pharmacy and therapeutics committee, a majority of whose members are actively practicing licensed (i) pharmacists, (ii) physicians, and (iii) other health care providers.

If the plan maintains one or more drug formularies, the plan shall establish a process to allow a person to obtain, without additional cost-sharing beyond that provided for formulary prescription drugs in the plan, a specific, medically necessary nonformulary prescription drug if, after reasonable investigation and consultation with the prescriber, the formulary drug is determined to be an inappropriate therapy for the medical condition of the person. The plan shall act on such requests within one business day of receipt of the request.

Any plan established in accordance with this section shall be authorized to provide for the selection of a single mail order pharmacy provider as the exclusive provider of pharmacy services that are delivered to the covered person's address by mail, common carrier, or delivery service. As used in this subsection, "mail order pharmacy provider" means a pharmacy permitted to conduct business in the Commonwealth whose primary business is to dispense a prescription drug or device under a prescriptive drug order and to deliver the drug or device to a patient primarily by mail, common carrier, or delivery service.

I. Any plan established in accordance with this section requiring preauthorization prior to rendering medical treatment shall have personnel available to provide authorization at all times when such preauthorization is required.

J. Any plan established in accordance with this section shall provide to all covered employees written notice of any benefit reductions during the contract period at least 30 days before such reductions become effective.

K. No contract between a provider and any plan established in accordance with this section shall include provisions that require a health care provider or health care provider group to deny covered services that such provider or group knows to be medically necessary and appropriate that are provided with respect to a covered employee with similar medical conditions.

L. The Department of Human Resource Management shall appoint an Ombudsman to promote and protect the interests of covered employees under any state employee's health plan.

The Ombudsman shall:

1. Assist covered employees in understanding their rights and the processes available to them according to their state health plan.

2. Answer inquiries from covered employees by telephone and electronic mail.

3. Provide to covered employees information concerning the state health plans.

4. Develop information on the types of health plans available, including benefits and complaint procedures and appeals.

5. Make available, either separately or through an existing Internet web site utilized by the Department of Human Resource Management, information as set forth in subdivision 4 and such additional information as he deems appropriate.

6. Maintain data on inquiries received, the types of assistance requested, any actions taken and the disposition of each such matter.

7. Upon request, assist covered employees in using the procedures and processes available to them from their health plan, including all appeal procedures. Such assistance may require the review of health care records of a covered employee, which shall be done only in accordance with the federal Health Insurance Portability and Accountability Act privacy rules. The confidentiality of any such medical records shall be maintained in accordance with the confidentiality and disclosure laws of the Commonwealth.

8. Ensure that covered employees have access to the services provided by the Ombudsman and that the covered employees receive timely responses from the Ombudsman or his representatives to the inquiries.

9. Report annually on his activities to the standing committees of the General Assembly having jurisdiction over insurance and over health and the Joint Commission on Health Care by December 1 of each year.

M. The plan established in accordance with this section shall not refuse to accept or make reimbursement pursuant to an assignment of benefits made to a dentist or oral surgeon by a covered employee.

For purposes of this subsection, "assignment of benefits" means the transfer of dental care coverage reimbursement benefits or other rights under the plan. The assignment of benefits shall not be effective until the covered employee notifies the plan in writing of the assignment.

N. Beginning July 1, 2006, any plan established pursuant to this section shall provide for an identification number, which shall be assigned to the covered employee and shall not be the same as the employee's social security number.

O. Any group health insurance plan established by the Department of Human Resource Management that contains a coordination of benefits provision shall provide written notification to any eligible employee as a prominent part of its enrollment materials that if such eligible employee is covered under another group accident and sickness insurance policy, group accident and sickness subscription contract, or group health care plan for health care services, that insurance policy, subscription contract or health care plan may have primary responsibility for the covered expenses of other family members enrolled with the eligible employee. Such written notification shall describe generally the conditions upon which the other coverage would be primary for dependent children enrolled under the eligible employee's coverage and the method by which the eligible enrollee may verify from the plan that coverage would have primary responsibility for the covered expenses of each family member.

P. Any plan established by the Department of Human Resource Management pursuant to this section shall provide that coverage under such plan for family members enrolled under a participating state employee's coverage shall continue for a period of at least 30 days following the death of such state employee.

Q. The plan established in accordance with this section that follows a policy of sending its payment to the covered employee or covered family member for a claim for services received from a nonparticipating physician or osteopath shall (i) include language in the member handbook that notifies the covered employee of the responsibility to apply the plan payment to the claim from such nonparticipating provider, (ii) include this language with any such payment sent to the covered employee or covered family member, and (iii) include the name and any last known address of the nonparticipating provider on the explanation of benefits statement.

R. The Department of Human Resource Management shall report annually, by November 30 of each year, on cost and utilization information for each of the mandated benefits set forth in subsection B, including any mandated benefit made applicable, pursuant to subdivision B 22, to any plan established pursuant to this section. The report shall be in the same detail and form as required of reports submitted pursuant to § 38.2-3419.1, with such additional information as is required to determine the financial impact, including the costs and benefits, of the particular mandated benefit.

1970, c. 557, § 2.1-20.1; 1972, c. 803; 1973, cc. 69, 297; 1978, c. 70; 1984, c. 430; 1988, c. 634; 1989, cc. 559, 664; 1990, c. 607; 1993, c. 138; 1995, c. 353; 1996, cc. 155, 201, 905, 1046; 1997, cc. 43, 468, 521, 656; 1998, cc. 35, 56, 257, 386, 631, 709, 851, 858, 875; 1999, cc. 643, 649, 921, 941; 2000, cc. 66, 149, 465, 534, 657, 720, 888; 2001, cc. 334, 558, 663, 844; 2004, cc. 156, 279, 855; 2005, cc. 503, 572, 640, 739; 2006, c. 396; 2008, c. 420; 2009, cc. 247, 317, 813, 840; 2010, cc. 157, 357, 443; 2012, cc. 60, 201; 2013, c. 709; 2014, c. 631; 2015, cc. 38, 730.



§ 2.2-2818.01. Employer contributions

Notwithstanding any other provisions of law, the Department shall have the sole responsibility and authority to establish and enforce employer contribution rates for any plan established pursuant to § 2.2-2818.

2012, c. 600.



§ 2.2-2818.1. Supplemental health insurance coverage; state employees eligible for military health insurance coverage

A. The Department of Human Resource Management may offer a voluntary supplemental health coverage program for state employees under this section.

B. Under the supplemental health coverage program, a state employee who is eligible to participate in the health insurance program pursuant to § 2.2-2818 and who is also eligible for benefits under the TRICARE Military Health System as a military retiree may elect to receive coverage under a TRICARE supplemental health plan offered as an option under the state's cafeteria plan established under § 125 of the Internal Revenue Code . Dependents eligible to participate in the state health insurance program who are also TRICARE eligible may also be covered under the TRICARE supplemental health plan.

C. The cost of supplemental health coverage provided under this section shall be paid in full by the member on a pre-tax basis subject to the rules and regulations of § 125 of the Internal Revenue Code .

D. The Department of Human Resource Management may not implement a supplemental health coverage program under this section if the Department finds that the program would not be cost-effective or would otherwise not be advantageous to the state or program participants.

2006, c. 93; 2011, cc. 35, 45.



§ 2.2-2818.2. Application of mandates to the state employee health insurance plan

A. As used in this section, "insurance mandate" means a mandatory obligation with respect to coverage, benefits, or the number or types of providers imposed on policies of accident and health insurance under Title 38.2. "Insurance mandate" does not include an administrative rule or regulation imposing a mandatory obligation with respect to coverage, benefits, or providers unless that mandatory obligation was specifically imposed on policies of accident and health insurance by statute.

B. Notwithstanding the provisions of § 2.2-2818, any law imposed under Title 38.2 that becomes effective on or after July 1, 2009, that provides for an insurance mandate for policies of accident and health insurance shall also apply to health coverage offered to state employees pursuant to § 2.2-2818.

C. If health coverage offered to state employees under § 2.2-2818 offers coverage in the same manner and to the same extent as the coverage required by an insurance mandate imposed under Title 38.2 or coverage that is greater than an insurance mandate imposed under Title 38.2, the coverage offered to state employees under § 2.2-2818 shall be considered in compliance with the insurance mandate.

2009, cc. 247, 317.



§ 2.2-2819. Purchase of continued health insurance coverage by the surviving spouse and any dependents of an active or retired state employee

A. The surviving spouse and any dependents of an active state employee or a retired state employee may, upon proper application to the Department of Human Resource Management, purchase continued health insurance coverage on the following conditions: (i) on the date of death, the state employee participated in a health insurance plan administered by the Department of Human Resource Management pursuant to § 2.2-2818 or § 2.2-1204 and (ii) on the date of the deceased's death, the applicants were included in the health insurance plan in condition (i) of this subsection. The health insurance plans administered by the Department of Human Resource Management pursuant to § 2.2-2818 or § 2.2-1204 shall provide means whereby coverage for the spouse and dependents of active or retired state employees may be purchased.

B. Any application to purchase continued health insurance coverage hereunder shall be made in writing to the Department of Human Resource Management within sixty days of the date of the deceased's death. The time for making application may be extended by the Department for good cause shown.

C. In addition to any necessary information requested by the Department of Human Resource Management, the application shall state whether conditions (i) and (ii) set forth in subsection A have been met. If the Department states that such conditions have not been met, the Department shall conduct an informal fact-finding conference or consultation with the applicant pursuant to § 2.2-4019 of the Administrative Process Act (§ 2.2-4000 et seq.). Upon scheduling the conference or consultation, the provisions of the Administrative Process Act shall apply thereafter.

D. Upon payment of any required premiums, coverage shall automatically be extended during the period for making application and shall be effective retroactive to the date of the deceased's death.

E. The terms, conditions, and costs of continued health insurance coverage purchased hereunder shall be subject to administration by the Department of Human Resource Management. The Department may increase the cost of coverage consistent with its administration of health insurance plans under § 2.2-2818 or § 2.2-1204.

F. For the surviving spouse, continued health insurance coverage purchased hereunder shall automatically terminate upon occurrence of any of the following: (i) death, (ii) remarriage, (iii) alternate health insurance coverage being obtained, or (iv) any applicable condition outlined in the policies and procedures of the Department of Human Resource Management governing health insurance plans administered pursuant to § 2.2-2818 or § 2.2-1204.

G. For any surviving dependents, continued health insurance coverage purchased hereunder shall automatically terminate upon occurrence of any of the following: (i) death; (ii) marriage; (iii) alternate health insurance coverage being obtained; (iv) attaining the age of twenty-one, unless the dependent is (a) a full-time college student, in which event coverage shall not terminate until such dependent has either attained the age of twenty-five or until such time as the dependent ceases to be a full-time college student, whichever occurs first, or (b) under a mental or physical disability, in which event coverage shall not terminate until three months following cessation of the disability; or (v) any applicable condition outlined in the policies and procedures of the Department of Human Resource Management governing health insurance plans administered pursuant to § 2.2-2818 or § 2.2-1204.

1995, c. 179, § 2.1-20.1:03; 1997, c. 886; 2000, cc. 66, 657; 2001, c. 844.



§ 2.2-2820. Purchase of health insurance coverage by part-time state employees

A. Any part-time state employee employed by the Commonwealth and working twenty or more hours per week for a period of at least six months may, upon proper application to the Department of Human Resource Management (the Department), to purchase health insurance coverage for himself through a health insurance plan administered by the Department. This plan for part-time employees may differ from the other plans sponsored by the Department for state employees and shall be exempt from all mandates contained in § 2.2-2818.

B. Applications to purchase health insurance coverage under this section shall be made on an application form prescribed by the Department. In addition to his application, the applicant shall provide any necessary supporting documents requested by the Department.

C. Upon payment of the required premiums, coverage shall be effective retroactive to the date of the application.

D. The terms, conditions, and costs of health insurance coverage purchased under this section shall be subject to administration by the Department. The Department may increase the cost of coverage consistent with its administration of the health insurance plans under § 2.2-2818.

E. Health insurance coverage purchased under this section shall automatically terminate upon the occurrence of any of the following: (i) the applicant's death, (ii) alternate health insurance coverage being obtained by the applicant, (iii) the applicant's separation from state service, or (iv) any applicable condition outlined in the policies and procedures of the Department governing its administration of health insurance plans pursuant to § 2.2-2818.

1999, c. 758, § 2.1-20.1:06; 2000, cc. 66, 657; 2001, c. 844.



§ 2.2-2820.1. Repealed

Repealed by Acts 2004, c. 58.



§ 2.2-2821. Workers' compensation insurance plan for state employees trust fund for payment of claims

A. The Workers' Compensation Insurance Program (the Program) established under former § 2.1-526.10 and administered by the Department of General Services through its Division of Risk Management is hereby continued and transferred to the Department of Human Resource Management.

B. The Program shall be established through a program of self-insurance, purchased insurance or a combination of self-insurance and purchased insurance that is determined to be the most cost effective on a statewide basis and will be of less cost to the Commonwealth than the aggregate of individual agency policies. If the Department of Human Resource Management is informed by the Office of the Attorney General that it will not provide a defense due to a conflict or other appropriate reason, the Department shall provide for payment of attorneys' fees and expenses incurred in defending workers' compensation claims against the Commonwealth, its agencies and institutions.

C. The Program shall provide for the establishment of a trust fund for the payment of claims covered under the Program. The funds shall be invested as provided in § 2.2-1806, and interest shall be added to the fund as earned. The trust fund shall also provide for payment of administrative costs, contractual costs, and other necessary expenses related to the administration of the Program.

D. The Program shall be submitted to the Governor for approval prior to implementation.

E. The Department of Human Resource Management may confer with the proper officials or employees of all agencies and institutions of the Commonwealth for the purpose of providing loss prevention programs. The Department may seek the assistance of state agencies, risk management consulting companies, loss prevention engineering companies, and their representatives in devising means by which causes of loss may be reduced or eliminated.

F. Information contained in investigative reports of any state or local police department, sheriff's office, fire department or fire marshal relevant to the Program established pursuant to this section shall be made available upon request by the Department. Information so requested shall be furnished within a reasonable time, not to exceed thirty days.

2000, cc. 633, 697, § 2.1-114.5:02; 2001, c. 844.



§ 2.2-2821.1. Leave for bone marrow or organ donation

State employees shall be allowed up to thirty days of paid leave in any calendar year, in addition to other paid leave, to serve as bone marrow or organ donors. The Department shall develop personnel policies providing for the use of such leave. For the purposes of this section, "state employee" means any person who is regularly employed full time on a salaried basis, whose tenure is not restricted as to temporary or provisional appointment, in the service of, and whose compensation is payable, no more often than biweekly, in whole or in part, by the Commonwealth or any department, institution, or agency thereof.

2001, c. 714, § 2.1-114.5:03.



§ 2.2-2821.2. Leave for volunteer fire and volunteer emergency medical services

State employees shall be allowed up to 24 hours of paid leave in any calendar year, in addition to other paid leave, to serve with a volunteer fire department or volunteer emergency medical services agency or auxiliary unit thereof that has been recognized in accordance with § 15.2-955 by an ordinance or resolution of the political subdivision where the volunteer fire department or volunteer emergency medical services agency is located as being a part of the safety program of such political subdivision. The Department shall develop personnel policies providing for the use of such leave. For the purposes of this section, "state employee" means any person who is regularly employed full time on a salaried basis, whose tenure is not restricted as to temporary or provisional appointment, in the service of, and whose compensation is payable, no more often than biweekly, in whole or in part, by the Commonwealth or any department, institution, or agency thereof.

2001, c. 760, § 2.1-114.5:04; 2009, c. 457; 2015, cc. 502, 503.



§ 2.2-2822. Ownership and use of patents and copyrights developed by certain public employees; Creative Commons copyrights

A. Patents, copyrights or materials that were potentially patentable or copyrightable developed by a state employee during working hours or within the scope of his employment or when using state-owned or state-controlled facilities shall be the property of the Commonwealth.

B. The Secretary of Administration, in consultation with the Secretary of Technology, shall establish policies, subject to the approval of the Governor, regarding the protection and release of patents and copyrights owned by the Commonwealth. Such policies shall include, at a minimum, the following:

1. A policy granting state agencies the authority over the protection and release of patents and copyrights created by employees of the agency. Such policy shall authorize state agencies to release all potentially copyrightable materials under the Creative Commons or Open Source Initiative licensing system, as appropriate.

2. A provision authorizing state agencies to seek patent protection only in those instances where the agency reasonably determines the patent has significant commercial value. The responsible state agency shall file with the Secretary a summary of the expected commercial value of the patent.

3. A procedure authorizing state agencies to determine whether to license or transfer to a state employee any interest in potentially patentable material developed by that employee during work hours, as well as to determine the terms of such license or transfer.

4. A procedure authorizing state agencies to determine whether to license or transfer to a private entity any interest in potentially patentable material developed by that agency, as well as to determine the terms of such license or transfer.

C. Nothing in this section shall be construed to limit access to public records as provided in the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

D. This section shall not apply to employees of public institutions of higher education who shall be subject to the patent and copyright policies of the institution employing them.

1985, c. 502, § 2.1-20.1:1; 2001, c. 844; 2009, cc. 791, 841.



§ 2.2-2823. Traveling expenses on state business; public or private transportation

A. Pursuant to § 2.2-2825, any person traveling on state business shall be entitled to reimbursement for certain actual expenses as are necessary and ordinarily incidental to travel. If transportation is by public means, reimbursement shall be at the actual cost thereof. If transportation is by private means, reimbursement shall be at the rate as specified in the current general appropriation act.

B. Mileage allowed under subsection A or § 30-19.15 shall be construed to include all costs incident to the maintenance and operation of private transportation except storage and parking fees, turnpike, tunnel, ferry and bridge tolls.

Code 1950, §§ 14-5, 14-5.4; 1954, c. 709; 1964, c. 386, §§ 14.1-5, 14.1-9; 1968, c. 711; 1969, Ex. Sess., c. 4; 1972, cc. 69, 719; 1975, c. 132; 1976, c. 385; 1977, c. 493; 1980, c. 224; 1984, c. 161; 1995, c. 358; 1998, c. 872, §§ 2.1-20.8, 2.1-20.12; 2001, c. 844.



§ 2.2-2824. Monitoring travel expenses while on state business

It shall be the duty of the head of each state agency, commission, or board, or his designee, or any other official granted supervisory control for the expending of state funds to examine all applications for the reimbursement of personal funds expended by any employee of such agency, commission, or board for travel while conducting official business for state government. All such expenditures shall be necessary and reasonable for the efficient and effective operation of the agency, commission or board.

1977, c. 493, § 14.1-5.1; 1998, c. 872, § 2.1-20.9; 2001, c. 844.



§ 2.2-2825. Reimbursement for certain travel expenditures; restrictions on reimbursement

Persons conducting official business of the Commonwealth shall be reimbursed for their reasonable and necessary travel expenditures that shall include transportation as provided in § 2.2-2823, parking, and lodging. Receipts for lodging and transportation, if by other than privately owned automobile or state-owned vehicle, shall be submitted with any travel expense account presented to the Comptroller for payment. Transportation by common carrier shall be limited to the cost for travel by the most direct and practical route, and in amounts not exceeding those for tourist or coach class accommodations, if such accommodations are available. Travel shall be over the most direct and practical route. Reimbursement for the cost of transportation shall not be certified to the Comptroller for payment by state agencies in excess of the reimbursement allowed in § 2.2-2823 except in an emergency or, when in the interest of the Commonwealth, a greater expense is justified, the facts in each such instance to be stated in the expense account.

Persons conducting official business of the Commonwealth shall be reimbursed for the reasonable and necessary actual costs of meals, gratuities, and other incidental expenses. At the discretion of the governing authority, a per diem payment may be made in lieu of this reimbursement for meals, gratuities, and other incidental expenses.

The Comptroller shall establish policies on travel expenses for all agencies in the executive branch of state government. Policies on travel expenses for the legislative branch, judicial branch, and independent agencies shall be established by the appropriate governing authority.

1954, c. 709, § 14-5.1; 1964, c. 386, § 14.1-6; 1977, c. 493, § 14.1-5.2; 1995, c. 358; 1998, c. 872, § 2.1-20.10; 2001, c. 844.



§ 2.2-2826. Travel expense accounts; review by Comptroller

All travel expense accounts shall be submitted on forms prescribed or approved by the Comptroller. Review shall be made by the Comptroller of such accounts subject to the provisions of § 2.2-1822. If accounts do not conform to the provisions of § 2.2-2825, the Comptroller shall return those accounts to the agency or commission with an explanation of why they do not conform. The agency or commission may correct the accounts and resubmit them to the Comptroller.

1954, c. 709, § 14-5.5; 1964, c. 386, § 14.1-10; 1977, c. 493, § 14.1-5.3; 1998, c. 872, § 2.1-20.11; 2001, c. 844.



§ 2.2-2827. Restrictions on state employee access to information infrastructure

A. For the purpose of this section:

"Agency" means any agency, authority, board, department, division, commission, institution, public institution of higher education, bureau, or like governmental entity of the Commonwealth, except the Department of State Police.

"Information infrastructure" means telecommunications, cable, and computer networks and includes the Internet, the World Wide Web, Usenet, bulletin board systems, on-line systems, and telephone networks.

"Sexually explicit content" means (i) any description of or (ii) any picture, photograph, drawing, motion picture film, digital image or similar visual representation depicting sexual bestiality, a lewd exhibition of nudity, as nudity is defined in § 18.2-390, sexual excitement, sexual conduct or sadomasochistic abuse, as also defined in § 18.2-390, coprophilia, urophilia, or fetishism.

B. Except to the extent required in conjunction with a bona fide, agency-approved research project or other agency-approved undertaking, no agency employee shall utilize agency-owned or agency-leased computer equipment to access, download, print or store any information infrastructure files or services having sexually explicit content. Agency approvals shall be given in writing by agency heads, and any such approvals shall be available to the public under the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 ).

C. All agencies shall immediately furnish their current employees copies of this section's provisions, and shall furnish all new employees copies of this section concurrent with authorizing them to use agency computers.

1996, c. 382, §§ 2.1-804, 2.1-805, 2.1-806; 1999, c. 384; 2001, c. 844.



§ 2.2-2828. Repealed

Repealed by Acts 2013, cc. 131 and 722, cl. 1.



§ 2.2-2829. Disappearance of public officer; when office presumed vacant

Notwithstanding any other provision of law relating to the length of time after which the continued absence of a person shall create a presumption of death, when a petition alleging that a person who is a public officer elected by the people or by the General Assembly or appointed by the Governor has disappeared and after diligent search cannot be found is presented to a court of record in the city or county in which the last known residence of the person is located, and when it appears to the satisfaction of the court that the circumstances surrounding the disappearance afford reasonable grounds for the belief that the person is dead, then the office held by such person shall be presumed to be vacant and the court shall enter an order to that effect.

1973, c. 168, § 2.1-17.1; 2001, c. 844.



§ 2.2-2830. Governor to fill vacancy in any state office where no other provision is made by law; term of appointment; benefits

A. When a vacancy occurs in any state office, whether the officer is elected by the people or the General Assembly, or is appointed by the Governor, and no other provision is made for filling the same, it shall be filled by the Governor.

B. If the office is one filled by election by the people, the appointee shall hold such office until the next general election, and thereafter until his successor qualifies, according to law. If the office is filled by an election by the General Assembly or appointment by the Governor, and such appointment requires confirmation of the Senate or the General Assembly, the appointee shall temporarily hold such office until thirty days after the commencement of the next session of the General Assembly. Notwithstanding any provision of law to the contrary, any individual temporarily appointed under this section shall be eligible for, receive, and accrue all benefits, retirement, health and life insurance, personnel and otherwise, due such appointee by virtue of his holding such office.

Code 1950, §§ 2-14, 2-15; 1966, c. 677, §§ 2.1-18, 2.1-19; 1981, c. 511; 2001, c. 844.



§ 2.2-2831. Payment of severance benefits; exceptions

No severance benefit shall be provided to any state officer or employee except as specifically provided by law. The provisions of this section shall not apply to any severance benefit provided to (i) any officers or faculty of a public institution of higher education as defined in § 23-38.89 or (ii) a state officer or employee who is not eligible for a transitional severance benefit pursuant to Chapter 32 (§ 2.2-3200 et seq.) of this title. Nothing in this section shall be construed to prohibit payments in settlement of an employment dispute approved pursuant to § 2.2-514 or payments in satisfaction of a judgment.

2006, cc. 813, 902.



§ 2.2-2900. Short title; purpose

This chapter shall be known and may be cited as the "Virginia Personnel Act."

The purpose of this chapter is to ensure for the Commonwealth a system of personnel administration based on merit principles and objective methods of appointment, promotion, transfer, layoff, removal, discipline, and other incidents of state employment.

Code 1950, § 2-78; 1966, c. 677, § 2.1-110; 1970, c. 546; 2001, c. 844.



§ 2.2-2901. Appointments, promotions and tenure based upon merit and fitness

A. In accordance with the provisions of this chapter all appointments and promotions to and tenure in positions in the service of the Commonwealth shall be based upon merit and fitness, to be ascertained, as far as possible, by the competitive rating of qualifications by the respective appointing authorities.

Persons holding positions in the service of the Commonwealth on July 1, 1952, shall be deemed to be holding their positions as though they had received appointment under the terms of this chapter.

B. Persons who leave the service of the Commonwealth for service in any of the armed forces of the United States shall be entitled to be restored to such positions upon the termination of their service with the armed forces, provided such persons, except for good cause shown, have filed an application for restoration to such positions within 90 calendar days following such termination of military service, accompanied by a certificate attesting that the military duty was satisfactorily performed. Such persons shall thereafter hold such positions as though they had received appointment under the terms of this chapter, except as to any such position which, in the meantime, may have been abolished. Any such former employee returning to, or applying for, employment in the state service, as provided by this section, shall be considered as having at least as favorable a status with reference to this chapter as he would have occupied if his service had been continuous.

C. No establishment of a position or rate of pay, and no change in rate of pay shall become effective except on order of the appointing authority and approval by the Governor. This subsection shall not apply to any position the compensation of which is at a rate of $1,200 per annum or less.

D. In order to attract and retain professional auditors, accountants and staff members in the service of the Auditor of Public Accounts, the Joint Legislative Audit and Review Commission may establish scales of pay for such positions notwithstanding the provisions of this chapter. Such scales when established and certified to the Department of Human Resource Management and the Comptroller shall be applicable in the stead of the scales established under the personnel plan.

E. The Board of Visitors of public institutions of higher education shall establish policies for the designation of administrative and professional faculty positions at institutions of higher education. Those designations shall be reserved for positions that require a high level of administrative independence, responsibility, and oversight within the organization or specialized expertise within a given field as defined by the Board of Visitors. The authority under this subsection to establish policies for the designation of administrative and professional faculty positions shall be granted only to those institutions that meet the conditions prescribed in subsection B of § 23-38.88.

Code 1950, § 2-79; 1956, c. 380; 1966, c. 677, § 2.1-111; 1968, c. 784; 1972, c. 582; 1973, c. 507; 2000, cc. 66, 657; 2001, c. 844; 2005, cc. 933, 945.



§ 2.2-2902. Use of tobacco products by state employees

No employee of or applicant for employment with the Commonwealth shall be required, as a condition of employment, to smoke or use tobacco products on the job, or to abstain from smoking or using tobacco products outside the course of his employment, provided that this section shall not apply to those classes of employees to which § 27-40.1 or § 51.1-813 is applicable.

1989, c. 511, § 15.1-29.18; 1997, c. 587, § 2.1-111.1; 2001, c. 844.



§ 2.2-2902.1. Rights of state employees to contact elected officials

Nothing in this chapter or Chapter 12 (§ 2.2-1200 et seq.) of this title shall be construed to prohibit or otherwise restrict the right of any state employee to express opinions to state or local elected officials on matters of public concern, nor shall a state employee be subject to acts of retaliation because the employee has expressed such opinions.

For the purposes of this section "matters of public concern" means those matters of interest to the community as a whole, whether for social, political, or other reasons and shall include discussions that disclose any (i) evidence of corruption, impropriety, or other malfeasance on the part of government officials; (ii) violations of law; or (iii) incidence of fraud, abuse, or gross mismanagement.

2005, c. 483.



§ 2.2-2903. Grade or rating increase and other preferences for veterans and their surviving spouses and children, and members of the National Guard

A. In a manner consistent with federal and state law, if any veteran, or surviving spouse, or child, or member of the National Guard applies for employment with the Commonwealth that is based on the passing of any written examination, the grade or rating of the veteran, surviving spouse, or child on such examination shall be increased by five percent. However, if the veteran has a service-connected disability rating fixed by the U.S. Department of Veterans Affairs, his grade or rating shall be increased by 10 percent on such written examination. Such increases shall apply only if the veteran passes such examination.

B. In a manner consistent with federal and state law, if any veteran, surviving spouse, or child, applies for employment with the Commonwealth that is not based on the passing of any examination, the veteran, surviving spouse, or child, shall be given preference by the Commonwealth during the selection process, provided that the veteran, surviving spouse, or child, meets all of the knowledge, skill, and ability requirements for the available position. Additional consideration shall also be given to veterans who have a service-connected disability rating fixed by the U.S. Department of Veterans Affairs. The Department of Human Resource Management shall develop and distribute guidelines as an addendum to the Hiring Policy for Executive Branch agencies to provide guidance to agencies to comply with the preference of this section.

C. A member of the National Guard applying for a position or job classification under this chapter and possessing the necessary qualifications for such position or job classification shall be entitled to a separate preference as provided in this subsection. When a member of the National Guard or a veteran has applied for a position or job classification that requires an assessment using numerical ratings, points equal to five percent of the total points available from the assessment device or devices shall be added to the passing score of the applicant member of the National Guard or veteran. In an assessment not using numerical ratings, consideration shall be afforded to a member of the National Guard provided that member meets all of the knowledge, skill, and ability requirements for the available position.

The preference under this subsection shall not be applied for a position that is limited to state employees. In addition, the preference provided by this subsection shall not be applied if any other applicant for the position or job classification is (i) a veteran or (ii) a former prisoner of war.

D. If any veteran, or surviving spouse, or child, or member of the National Guard is denied employment with the Common-wealth, he shall be entitled, to the extent permitted by law, to request and inspect information regarding the reasons for such denial.

E. As used in this section, unless the context requires a different meaning:

"Child" means any surviving child or children under the age of 27 years of a veteran as defined herein who was killed in the line of duty.

"Member of the National Guard" means a person who (i) is presently serving as a member of the Virginia National Guard and (ii) has satisfactorily completed required initial active-duty service.

"Surviving spouse" means the surviving spouse of a veteran as defined herein who was killed in the line of duty.

"Veteran" means any person who has received an honorable discharge and (i) has provided more than 180 consecutive days of full-time, active-duty service in the armed forces of the United States or reserve components thereof, including the National Guard, or (ii) has a service-connected disability rating fixed by the United States Department of Veterans Affairs.

Code 1950, § 2-80; 1952, c. 119; 1966, c. 677, § 2.1-112; 1985, c. 115; 1997, c. 309; 2001, c. 844; 2005, c. 413; 2007, cc. 336, 605; 2012, cc. 266, 269, 287.



§ 2.2-2903.1. State employees ordered to active military service

A. As used in this section, unless the context requires a different meaning:

"Active military duty" means federally funded military duty as (i) a member of the armed forces of the United States on active duty pursuant to Title 10 U.S.C. or (ii) a member of the Virginia National Guard on active duty pursuant to either Title 10 or Title 32 U.S.C.

"State employee" means any person who is regularly employed full time on either a salaried or wage basis, whose tenure is not restricted as to temporary or provisional appointment, in the service of, and whose compensation is payable, no more often than biweekly, in whole or in part, by the Commonwealth or any department, institution or agency thereof.

B. For any state employee who has been ordered to active military service in the armed forces of the United States or in the organized reserve forces of any of the armed services of the United States or of the Virginia National Guard, the Commonwealth shall allow the use of accrued annual leave for active military duty according to personnel policies developed by the Department of Human Resource Management.

2003, c. 789.



§ 2.2-2904. Classification of persons who have passed certified professional secretary examination

Clerical personnel who have passed all parts of the certified professional secretary examination, evidenced by certification by the Institute for Certifying Secretaries, a department of the National Secretaries Association (International), or the professional legal secretary examination, evidenced by certification by the Certifying Board of the National Association of Legal Secretaries (International), shall be assured that this certification will be taken into consideration when opportunity for promotion becomes available.

1975, c. 393, § 2.1-114.1; 1977, c. 104; 2001, c. 844.



§ 2.2-2905. Certain officers and employees exempt from chapter

The provisions of this chapter shall not apply to:

1. Officers and employees for whom the Constitution specifically directs the manner of selection;

2. Officers and employees of the Supreme Court and the Court of Appeals;

3. Officers appointed by the Governor, whether confirmation by the General Assembly or by either house thereof is required or not;

4. Officers elected by popular vote or by the General Assembly or either house thereof;

5. Members of boards and commissions however selected;

6. Judges, referees, receivers, arbiters, masters and commissioners in chancery, commissioners of accounts, and any other persons appointed by any court to exercise judicial functions, and jurors and notaries public;

7. Officers and employees of the General Assembly and persons employed to conduct temporary or special inquiries, investigations, or examinations on its behalf;

8. The presidents and teaching and research staffs of state educational institutions;

9. Commissioned officers and enlisted personnel of the National Guard;

10. Student employees in institutions of learning and patient or inmate help in other state institutions;

11. Upon general or special authorization of the Governor, laborers, temporary employees, and employees compensated on an hourly or daily basis;

12. County, city, town, and district officers, deputies, assistants, and employees;

13. The employees of the Virginia Workers' Compensation Commission;

14. The officers and employees of the Virginia Retirement System;

15. Employees whose positions are identified by the State Council of Higher Education and the boards of the Virginia Museum of Fine Arts, The Science Museum of Virginia, the Jamestown-Yorktown Foundation, the Frontier Culture Museum of Virginia, the Virginia Museum of Natural History, the New College Institute, the Southern Virginia Higher Education Center, and The Library of Virginia, and approved by the Director of the Department of Human Resource Management as requiring specialized and professional training;

16. Employees of the Virginia Lottery;

17. Production workers for the Virginia Industries for the Blind Sheltered Workshop programs;

18. Employees of the Virginia Commonwealth University Health System Authority;

19. Employees of the University of Virginia Medical Center. Any changes in compensation plans for such employees shall be subject to the review and approval of the Board of Visitors of the University of Virginia. The University of Virginia shall ensure that its procedures for hiring University of Virginia Medical Center personnel are based on merit and fitness. Such employees shall remain subject to the provisions of the State Grievance Procedure (§ 2.2-3000 et seq.);

20. In executive branch agencies the employee who has accepted serving in the capacity of chief deputy, or equivalent, and the employee who has accepted serving in the capacity of a confidential assistant for policy or administration. An employee serving in either one of these two positions shall be deemed to serve on an employment-at-will basis. An agency may not exceed two employees who serve in this exempt capacity;

21. Employees of Virginia Correctional Enterprises. Such employees shall remain subject to the provisions of the State Grievance Procedure (§ 2.2-3000 et seq.);

22. Officers and employees of the Virginia Port Authority;

23. Employees of the Virginia College Savings Plan;

24. Directors of state facilities operated by the Department of Behavioral Health and Developmental Services employed or reemployed by the Commissioner after July 1, 1999, under a contract pursuant to § 37.2-707. Such employees shall remain subject to the provisions of the State Grievance Procedure (§ 2.2-3000 et seq.);

25. Employees of the Virginia Foundation for Healthy Youth. Such employees shall be treated as state employees for purposes of participation in the Virginia Retirement System, health insurance, and all other employee benefits offered by the Commonwealth to its classified employees;

26. Employees of the Virginia Indigent Defense Commission;

27. Any chief of a campus police department that has been designated by the governing body of a public institution of higher education as exempt, pursuant to § 23-232; and

28. (Effective July 1, 2018) The Chief Executive Officer, agents, officers, and employees of the Virginia Alcoholic Beverage Control Authority.

Code 1950, § 2-84; 1966, c. 677, § 2.1-116; 1973, c. 401; 1981, c. 8; 1982, c. 582; 1984, cc. 290, 703; 1985, c. 596; 1987, c. 531; 1989, c. 560; 1990, c. 937; 1992, Sp. Sess., c. 5; 1993, c. 510; 1994, cc. 48, 64, 653; 1995, c. 757; 1996, cc. 53, 905, 933, 995, 1046; 1997, cc. 232, 711, 785, 861; 1999, c. 576; 2000, cc. 66, 382, 400, 657, 720; 2001, c. 844; 2002, cc. 271, 572; 2003, c. 652; 2005, c. 716; 2007, c. 192; 2009, cc. 424, 554, 589, 596, 813, 840; 2013, c. 571; 2014, c. 225; 2015, cc. 38, 221, 730.



§ 2.2-3000. Policy of the Commonwealth; responsibilities of state agencies under this chapter

A. It shall be the policy of the Commonwealth, as an employer, to encourage the resolution of employee problems and complaints. To that end, employees shall be able to discuss freely, and without retaliation, their concerns with their immediate supervisors and management. To the extent that such concerns cannot be resolved informally, the grievance procedure shall afford an immediate and fair method for the resolution of employment disputes that may arise between state agencies and those employees who have access to the procedure under § 2.2-3001.

B. To fully achieve the objectives of this chapter and to create uniformity, each agency in the executive branch of state government shall:

1. Require supervisory personnel to be trained in the grievance procedure, personnel policies, and conflict resolution;

2. Familiarize employees with their grievance rights and promote the services of the Department of Human Resource Management;

3. Cooperate with investigations conducted pursuant to the authority granted by clause (iii) of subdivision 4 of § 2.2-1202.1;

4. Participate in the mediation program;

5. Evaluate supervisors on the effectiveness of employee relations management, including, but not limited to, their handling of grievances; and

6. Recognize the right of employees to fully participate in the grievance process without retaliation.

C. The Department of Human Resource Management shall monitor agencies' activities under this section.

1995, cc. 770, 818, §§ 2.1-116.04, 2.1-116.05; 1996, cc. 164, 869; 1999, cc. 703, 726; 2000, cc. 947, 1006; 2001, c. 844; 2004, c. 674; 2012, cc. 803, 835.



§ 2.2-3001. State employees

A. Unless exempted by law, all nonprobationary state employees shall be covered by the grievance procedure established pursuant to this chapter and any regulations adopted pursuant thereto. Employees not covered by the grievance procedure may be covered by an alternative grievance procedure.

B. The Office of the Attorney General and every legislative, judicial, and independent agency that is not subject to the state grievance procedure shall establish and administer a grievance procedure.

1995, cc. 770, 818, § 2.1-116.09; 1996, cc. 164, 869; 1997, c. 711; 1998, c. 245; 2000, cc. 947, 1006; 2001, c. 844.



§ 2.2-3002. Exemptions from chapter

The provisions of this chapter shall not apply to:

1. Appointees of elected groups or individuals except as provided in subsection B of § 2.2-3001;

2. Agency heads or chief executive officers of government agencies and public institutions of higher education appointed by boards and commissions;

3. Law-enforcement officers as defined in § 9.1-500 whose grievances are subject to Chapter 5 (§ 9.1-500 et seq.) and who have elected to resolve such grievances under those provisions; and

4. Employees in positions designated in § 2.2-2905 as exempt from the Virginia Personnel Act (§ 2.2-2900 et seq.).

1995, cc. 770, 818, § 2.1-116.013; 2001, c. 844.



§ 2.2-3003. Grievance procedure generally

A. As part of the Commonwealth's program of employee relations management, the Department of Human Resource Management shall develop a grievance procedure that includes not more than three successively higher grievance resolution steps and a formal hearing as provided in this chapter. However, grievances involving dismissals due to formal discipline or unsatisfactory job performance shall proceed directly to a formal hearing, omitting the grievance resolution steps, the face-to-face meeting specified in subsection D, and the agency head qualification determination specified in subsection D of § 2.2-3004.

B. Prior to initiating a written grievance, the employee shall be encouraged to pursue an informal complaint with his immediate supervisor. The supervisor shall have authority to resolve the complaint if it involves actions within his control.

C. An employee may pursue a formal written grievance through the grievance resolution steps if the complaint has been presented to management within 30 calendar days of the employee's knowledge of the event that gave rise to the complaint. Employees' rights to pursue grievances shall not be used to harass or otherwise impede the efficient operations of government.

D. Except as provided in subsection A, upon receipt of a timely written complaint, management shall review the grievance and respond to the merits thereof. Each level of management review shall have the authority to provide the employee with a remedy, subject to the agency head's approval. At least one face-to-face meeting between the employee and management shall be required. The persons who may be present at this meeting are the employee, the appropriate manager, an individual selected by the employee, and an individual selected by the manager. Witnesses may be called by either party.

E. Absent just cause, all documents, as defined in the Rules of the Supreme Court of Virginia, relating to the actions grieved shall be made available, upon request from a party to the grievance, by the opposing party, in a timely fashion. Upon such request a party shall have a duty to search its records to ensure that all such relevant documents are provided. Documents pertaining to nonparties that are relevant to the grievance shall be produced in such a manner as to preserve the privacy of the individuals not personally involved in the grievance. A party shall not be required to create a document if the document does not exist.

F. All time limitations prescribed in the grievance procedure, including, but not limited to, submission of an initial complaint and employee appeal of management decisions, shall be reasonable, specific, and equally applicable to the agency and the employee. Expedited grievance procedures shall be established for terminations, demotions, suspensions, and lost wages or salaries.

G. Within five workdays of the receipt of a written notice of noncompliance, failure of the employee or the agency to comply with a substantial procedural requirement of the grievance procedure without just cause may result in a decision against the noncomplying party on any qualified issue. Written notice of noncompliance by the agency shall be made to the agency head. The Director of the Department of Human Resource Management shall render all decisions related to procedural compliance, and such decisions shall contain the reasons for such decision and shall be final.

H. Grievances qualified pursuant to § 2.2-3004 that have not been resolved through the grievance resolution steps shall advance to a hearing that shall be the final step in the grievance procedure.

1995, cc. 770, 818, § 2.1-116.05; 1996, cc. 164, 869; 1999, cc. 703, 726; 2000, cc. 947, 1006; 2001, c. 844; 2003, c. 252; 2004, c. 674; 2012, cc. 56, 349, 803, 835.



§ 2.2-3004. Grievances qualifying for a grievance hearing; grievance hearing generally

A. A grievance qualifying for a hearing shall involve a complaint or dispute by an employee relating to the following adverse employment actions in which the employee is personally involved, including but not limited to (i) formal disciplinary actions, including suspensions, demotions, transfers and assignments, and dismissals resulting from formal discipline or unsatisfactory job performance; (ii) the application of all written personnel policies, procedures, rules and regulations where it can be shown that policy was misapplied or unfairly applied; (iii) discrimination on the basis of race, color, religion, political affiliation, age, disability, national origin or sex; (iv) arbitrary or capricious performance evaluations; (v) acts of retaliation as the result of the use of or participation in the grievance procedure or because the employee has complied with any law of the United States or of the Commonwealth, has reported any violation of such law to a governmental authority, has sought any change in law before the Congress of the United States or the General Assembly, or has reported an incidence of fraud, abuse, or gross mismanagement; and (vi) retaliation for exercising any right otherwise protected by law.

B. Management reserves the exclusive right to manage the affairs and operations of state government. Management shall exercise its powers with the highest degree of trust. In any employment matter that management precludes from proceeding to a grievance hearing, management's response, including any appropriate remedial actions, shall be prompt, complete, and fair.

C. Complaints relating solely to the following issues shall not proceed to a hearing: (i) establishment and revision of wages, salaries, position classifications, or general benefits; (ii) work activity accepted by the employee as a condition of employment or which may reasonably be expected to be a part of the job content; (iii) contents of ordinances, statutes or established personnel policies, procedures, and rules and regulations; (iv) methods, means, and personnel by which work activities are to be carried on; (v) termination, layoff, demotion, or suspension from duties because of lack of work, reduction in work force, or job abolition; (vi) hiring, promotion, transfer, assignment, and retention of employees within the agency; and (vii) relief of employees from duties of the agency in emergencies.

D. Except as provided in subsection A of § 2.2-3003, decisions regarding whether a grievance qualifies for a hearing shall be made in writing by the agency head or his designee within five workdays of the employee's request for a hearing. A copy of the decision shall be sent to the employee. The employee may appeal the denial of a hearing by the agency head to the Director of the Department of Human Resource Management (the Director). Upon receipt of an appeal, the agency shall transmit the entire grievance record to the Department of Human Resource Management within five workdays. The Director shall render a decision on whether the employee is entitled to a hearing upon the grievance record and other probative evidence.

E. The hearing pursuant to § 2.2-3005 shall be held in the locality in which the employee is employed or in any other locality agreed to by the employee, employer, and hearing officer. The employee and the agency may be represented by legal counsel or a lay advocate, the provisions of § 54.1-3904 notwithstanding. The employee and the agency may call witnesses to present testimony and be cross-examined.

1995, cc. 770, 818, § 2.1-116.06; 1996, cc. 164, 869; 2001, c. 844; 2012, cc. 56, 349, 803, 835.



§ 2.2-3005. Hearing officers; duties

A. Nothing in this chapter shall create, nor shall be construed to create, a property interest in selection or assignment to serve as a hearing officer for grievance hearings.

B. The Director of the Department of Human Resource Management shall assign a hearing officer to conduct the grievance hearing. All hearing officers shall be selected, on a rotating basis, (i) from the list of administrative hearing officers maintained by the Supreme Court of Virginia pursuant to § 2.2-4024 or (ii) from attorneys hired as classified employees by the Department through a competitive selection process. Hearing officer fees shall be reasonable, in accordance with compensation guidelines developed by the Department of Human Resource Management. In addition to the training requirements imposed by the Supreme Court, each hearing officer shall meet the criteria established by the Director pursuant to subdivision 6 of § 2.2-1202.1 and attend annually at least one day of training in employment law or state personnel policies and organizations. The training shall be conducted by the Department of Human Resource Management or an organization approved by the Virginia State Bar for continuing legal education.

C. Hearing officers shall have the following powers and duties:

1. Hold conferences for the settlement or simplification of issues;

2. Dispose of procedural requests;

3. Issue orders requiring testimony or the production of evidence;

4. Administer oaths and affirmations;

5. Receive probative evidence; exclude irrelevant, immaterial, insubstantial, privileged, or repetitive proofs, rebuttals, or cross-examinations; rule upon offers of proof; and oversee a verbatim recording of the evidence;

6. Receive and consider evidence in mitigation or aggravation of any offense charged by an agency in accordance with rules established by the Department of Human Resource Management pursuant to § 2.2-1202.1; and

7. Take other actions as necessary or specified in the grievance procedure.

1995, cc. 770, 818, § 2.1-116.07; 1998, cc. 263, 438; 1999, c. 713; 2000, cc. 66, 657, 947, 1006; 2001, c. 844; 2004, c. 674; 2012, cc. 803, 835.



§ 2.2-3005.1. Scope of hearing officer's decision; agency cooperation; cost of hearing; decision of hearing officer

A. For those issues qualified for a hearing, the hearing officer may order appropriate remedies. Relief may include (i) reinstatement to the same position, or if the position is filled, to an equivalent position, (ii) back pay, (iii) full reinstatement of fringe benefits and seniority rights, (iv) mitigation or reduction of the agency disciplinary action, or (v) any combination of these remedies. In grievances challenging discharge, if the hearing officer finds that the employee has substantially prevailed on the merits of the grievance, the employee shall be entitled to recover reasonable attorney fees, unless special circumstances would make an award unjust. All awards of relief, including attorney fees, by a hearing officer must be in accordance with rules established by the Department of Human Resource Management.

B. The agency from which the grievance arises shall bear the costs for the hearing officer and other associated hearing expenses including the grievant's attorney fees that the hearing officer may award.

C. The decision of the hearing officer shall (i) be in writing, (ii) contain findings of fact as to the material issues in the case and the basis for those findings, including any award of reasonable attorney fees pursuant to this section, and (iii) be final and binding if consistent with law and policy.

D. The provisions of this section relating to the award of attorney fees shall not apply to any local government or agency thereof that is otherwise subject to the grievance procedure set forth in this chapter.

2004, c. 674; 2011, c. 595; 2012, cc. 803, 835.



§ 2.2-3006. Review of hearing decisions; costs

A. Upon the request of a party to a grievance hearing for an administrative review of the hearing decision, the Director of the Department of Human Resource Management shall determine, within 30 days of the conclusion of any other administrative reviews, whether the hearing decision is consistent with policy.

B. Within 30 days of a final decision, a party may appeal on the grounds that the determination is contradictory to law by filing a notice of appeal with the clerk of the circuit court in the jurisdiction in which the grievance arose. The agency shall request and receive prior approval of the Director before filing a notice of appeal. After a notice of appeal has been filed by either party, the agency shall then transmit a copy of the grievance record to the clerk of the court. The court, on motion of a party, shall issue a writ of certiorari requiring transmission of the record on or before a certain date. Within 30 days of receipt of the grievance record, the court, sitting without a jury, shall hear the appeal on the record. The court may affirm the decision or may reverse or modify the decision. The decision of the court shall be rendered no later than the fifteenth day from the date of the conclusion of the hearing. The circuit court hearing shall be at no cost to the Commonwealth or the grievant.

C. The hearing officer's final decision shall be effective from the latter of the date issued or the date of the conclusion of any administrative review and judicial appeal, and shall be implemented immediately thereafter, unless circumstances beyond the control of the agency delay such implementation.

D. Either party may petition the circuit court having jurisdiction in the locality in which the grievance arose for an order requiring implementation of the final decision of a hearing officer.

E. The court shall award reasonable attorneys' fees and costs to the employee if the employee substantially prevails on the merits of a case brought under subsection B or D.

2000, cc. 947, 1006, § 2.1-116.07:1; 2001, cc. 393, 420, 844; 2003, c. 252; 2004, c. 229; 2012, cc. 56, 349.



§ 2.2-3007. Certain employees of the Departments of Corrections and Juvenile Justice

A. Employees of the Departments of Corrections and Juvenile Justice who work in institutions or juvenile correctional centers or have client, inmate, or resident contact and who are terminated on the grounds of client, inmate, or resident abuse, criminal conviction, or as a result of being placed on probation under the provisions of § 18.2-251, may appeal their termination only through the Department of Human Resource Management applicable grievance procedures, which shall not include successive grievance steps or the formal hearing provided in § 2.2-3005.

B. If no resolution is reached, the employee may advance the grievance to the circuit court of the jurisdiction in which the grievance occurred for a de novo hearing on the merits of the termination. In its discretion, the court may refer the matter to a commissioner in chancery to take such evidence as may be proper and to make a report to the court. Both the grievant and the respondent may call upon witnesses and be represented by legal counsel or other representatives before the court or the commissioner in chancery. Such representatives may examine, cross-examine, question and present evidence on behalf of the grievant or respondent before the court or commissioner in chancery without being in violation of the provisions of § 54.1-3904.

C. A termination shall be upheld unless shown to have been unwarranted by the facts or contrary to law or policy.

1995, cc. 770, 818, § 2.1-116.08; 1996, cc. 755, 914; 2001, cc. 393, 420, 844; 2014, c. 223.



§ 2.2-3008. Employees of local constitutional officers

Constitutional officers shall not be required to provide a grievance procedure for their employees; however, such employees may be accepted in a local governing body's grievance procedure or personnel system if agreed to by the constitutional officer and the local governing body.

1995, cc. 770, 818, § 2.1-116.012; 1996, cc. 164, 869; 2001, c. 844.



§ 2.2-3009. Policy

It shall be the policy of the Commonwealth that citizens of the Commonwealth and employees of state government be freely able to report instances of wrongdoing or abuse committed by state agencies or independent contractors of state agencies.

2009, c. 340; 2014, c. 403.



§ 2.2-3010. Definitions

As used in this chapter:

"Abuse" means an employer's or employee's conduct or omissions that result in substantial misuse, destruction, waste, or loss of funds or resources belonging to or derived from federal, state, or local government sources.

"Appropriate authority" means a federal or state agency or organization having jurisdiction over criminal law enforcement, regulatory violations, professional conduct or ethics, or abuse; or a member, officer, agent, representative, or supervisory employee of the agency or organization. The term also includes the Office of the Attorney General, the Office of the State Inspector General, and the General Assembly and its committees having the power and duty to investigate criminal law enforcement, regulatory violations, professional conduct or ethics, or abuse.

"Employee" means any person who is regularly employed full time on either a salaried or wage basis, whose tenure is not restricted as to temporary or provisional appointment, in the service of and whose compensation is payable, no more often than biweekly, in whole or in part, by a state agency.

"Employer" means a person supervising one or more employees, including the employee filing a good faith report, a superior of that supervisor, or an agent of the state agency.

"Good faith report" means a report of conduct defined in this chapter as wrongdoing or abuse which is made without malice and which the person making the report has reasonable cause to believe is true.

"Misconduct" means conduct or behavior by an employee that is inconsistent with state or agency standards for which specific corrective or disciplinary action is warranted.

"State agency" means any agency, institution, board, bureau, commission, council, or instrumentality of state government in the executive branch listed in the appropriation act and any independent agency.

"Whistle blower" means an employee who witnesses or has evidence of wrongdoing or abuse and who makes or demonstrates by clear and convincing evidence that he is about to make a good faith report of, or testifies or is about to testify to, the wrongdoing or abuse to one of the employee's superiors, an agent of the employer, or an appropriate authority. "Whistle blower" includes a citizen of the Commonwealth who witnesses or has evidence of wrongdoing or abuse and who makes or demonstrates by clear and convincing evidence that he is about to make a good faith report of, or testifies or is about to testify to, the wrongdoing or abuse to an appropriate authority.

"Wrongdoing" means a violation, which is not of a merely technical or minimal nature, of a federal or state law or regulation or a formally adopted code of conduct or ethics of a professional organization designed to protect the interests of the public or employee.

2009, c. 340; 2011, cc. 798, 871; 2014, c. 403; 2015, c. 316.



§ 2.2-3010.1. Discrimination and retaliatory actions against citizen whistle blowers prohibited; good faith required; other remedies

A. No state agency may threaten or otherwise discriminate or retaliate against a citizen whistle blower because the whistle blower is requested or subpoenaed by an appropriate authority to participate in an investigation, hearing, or inquiry by an appropriate authority or in a court action.

B. To be protected by the provisions of this chapter, a citizen of the Commonwealth who discloses information about suspected wrongdoing or abuse shall do so in good faith and upon a reasonable belief that the information is accurate. Disclosures that are reckless or that the citizen knew or should have known were false, confidential by law, or malicious shall not be deemed good faith reports and shall not be protected.

C. Any citizen whistle blower disclosing information of wrongdoing or abuse under this chapter where the disclosure results in a recovery of at least $5,000 may file a claim for reward under the Fraud and Abuse Whistle Blower Reward Fund established in § 2.2-3014.

D. Except for the provisions of subsection F of § 2.2-3011, nothing in this chapter shall be construed to limit the remedies provided by the Virginia Fraud Against Taxpayers Act (§ 8.01-216.1 et seq.).

2014, c. 403.



§ 2.2-3011. Discrimination and retaliatory actions against whistle blowers prohibited; good faith required; remedies

A. No employer may discharge, threaten, or otherwise discriminate or retaliate against a whistle blower whether acting on his own or through a person acting on his behalf or under his direction.

B. No employer may discharge, threaten, or otherwise discriminate or retaliate against a whistle blower, in whole or in part, because the whistle blower is requested or subpoenaed by an appropriate authority to participate in an investigation, hearing, or inquiry by an appropriate authority or in a court action.

C. To be protected by the provisions of this chapter, an employee who discloses information about suspected wrongdoing or abuse shall do so in good faith and upon a reasonable belief that the information is accurate. Disclosures that are reckless or the employee knew or should have known were false, confidential by law, or malicious shall not be deemed good faith reports and shall not be protected.

D. In addition to the remedies provided in § 2.2-3012, any whistle blower may bring a civil action for violation of this section in the circuit court of the jurisdiction where the whistle blower is employed. In a proceeding commenced against any employer under this section, the court, if it finds that a violation was willfully and knowingly made, may impose upon such employer that is a party to the action, whether a writ of mandamus or injunctive relief is awarded or not, a civil penalty of not less than $500 nor more than $2,500, which amount shall be paid into the Fraud and Abuse Whistle Blower Reward Fund. The court may also order appropriate remedies, including (i) reinstatement to the same position or, if the position is filled, to an equivalent position; (ii) back pay; (iii) full reinstatement of fringe benefits and seniority rights; or (iv) any combination of these remedies. The whistle blower may be entitled to recover reasonable attorney fees and costs. No action brought under this subsection shall be brought more than three years after the date the unlawful discharge, discrimination, or retaliation occurs. Any whistle blower proceeding under this subsection shall not be required to exhaust existing internal procedures or other administrative remedies.

E. Nothing in this chapter shall prohibit an employer from disciplining or discharging a whistle blower for his misconduct or any violation of criminal law.

F. No court shall have jurisdiction over an action brought under § 8.01-216.5 based on information discovered by a present or former employee of the Commonwealth during the course of his employment unless that employee first, in good faith, has exhausted existing internal procedures for reporting and seeking recovery of the falsely claimed sums through official channels and unless the Commonwealth failed to act on the information provided within a reasonable period of time.

2009, c. 340; 2014, cc. 335, 403.



§ 2.2-3012. Application of state grievance procedure; other remedies

A. Any whistle blower covered by the state grievance procedure (§ 2.2-3000 et seq.) may initiate a grievance alleging retaliation and requesting relief through that procedure.

B. Any whistle blower disclosing information of wrongdoing or abuse under this chapter where the disclosure results in a savings of at least $10,000 may file a claim for reward under the Fraud and Abuse Whistle Blower Reward Fund established in § 2.2-3014.

C. Except for the provisions of subsection F of § 2.2-3011, nothing in this chapter shall be construed to limit the remedies provided by the Virginia Fraud Against Taxpayers Act (§ 8.01-216.1 et seq.).

2009, c. 340; 2014, c. 403.



§ 2.2-3013. Notice to employees of whistle blower protection

An employer shall post notices and use other appropriate means to notify employees and keep them informed of the protection and obligations set forth in the provisions of this chapter.

2009, c. 340.



§ 2.2-3014. Fraud and Abuse Whistle Blower Reward Fund

A. From such funds as may be authorized by the General Assembly, there is hereby created in the state treasury a special nonreverting fund to be known as the Fraud and Abuse Whistle Blower Reward Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller and shall be administered by the State Inspector General. All moneys recovered by the State Inspector General as the result of whistle blower activity and alerts originating with the Office of the State Inspector General shall be deposited in the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Except as provided in subsection B, any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely to (i) provide monetary rewards to persons who have disclosed information of wrongdoing or abuse under this chapter and the disclosure results in a recovery of at least $5,000 or (ii) support the administration of the Fund, defray Fund advertising costs, or subsidize the operation of the Fraud, Waste and Abuse Hotline (previously known as the State Employee Fraud, Waste and Abuse Hotline).

B. By the end of each calendar quarter and upon authorization of the State Inspector General, 85 percent of all sums recovered shall be remitted to the institutions or agencies on whose behalf the recovery was secured by the State Inspector General unless otherwise directed by a court of law. Each such institution or agency on whose behalf the recovery was secured by the State Inspector General shall receive an amount equal to 85 percent of the actual amount recovered by the State Inspector General on its behalf.

C. The amount of the reward shall be up to 10 percent of the actual sums recovered by the Commonwealth as a result of the disclosure of the wrongdoing or abuse. Regardless of the sums recovered, at no time shall the amount of any reward, even if less than 10 percent, exceed the balance of the Fund. Reward disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the State Inspector General. In the event that multiple whistle blowers contemporaneously report the same qualifying incident or occurrence of wrongdoing or abuse, the State Inspector General in his sole discretion may split the reward of up to 10 percent among the multiple whistle blowers. The decision of the State Inspector General regarding the allocation of the rewards shall be final and binding on all parties and shall not be appealable.

D. Five percent of all sums recovered shall be retained in the Fund to support the administration of the Fund, defray advertising costs, and subsidize the operation of the Fraud, Waste and Abuse Hotline. Expenditures for administrative costs for management of the Fund shall be managed as approved by the State Inspector General.

E. The Office of the State Inspector General shall promulgate regulations for the proper administration of the Fund including eligibility requirements and procedures for filing a claim. The Office of the State Inspector General shall submit an annual report to the General Assembly summarizing the activities of the Fund.

2009, c. 340; 2011, cc. 798, 871; 2013, cc. 572, 690; 2014, c. 403.



§ 2.2-3100. Policy; application; construction

The General Assembly, recognizing that our system of representative government is dependent in part upon (i) citizen legislative members representing fully the public in the legislative process and (ii) its citizens maintaining the highest trust in their public officers and employees, finds and declares that the citizens are entitled to be assured that the judgment of public officers and employees will be guided by a law that defines and prohibits inappropriate conflicts and requires disclosure of economic interests. To that end and for the purpose of establishing a single body of law applicable to all state and local government officers and employees on the subject of conflict of interests, the General Assembly enacts this State and Local Government Conflict of Interests Act so that the standards of conduct for such officers and employees may be uniform throughout the Commonwealth.

This chapter shall supersede all general and special acts and charter provisions which purport to deal with matters covered by this chapter except that the provisions of §§ 15.2-852, 15.2-2287, 15.2-2287.1, and 15.2-2289 and ordinances adopted pursuant thereto shall remain in force and effect. The provisions of this chapter shall be supplemented but not superseded by the provisions on ethics in public contracting in Article 6 (§ 2.2-4367 et seq.) of Chapter 43 of this title and ordinances adopted pursuant to § 2.2-3104.2 regulating receipt of gifts.

The provisions of this chapter do not preclude prosecution for any violation of any criminal law of the Commonwealth, including Articles 2 (Bribery and Related Offenses, § 18.2-438 et seq.) and 3 (Bribery of Public Servants and Party Officials, § 18.2-446 et seq.) of Chapter 10 of Title 18.2, and do not constitute a defense to any prosecution for such a violation.

This chapter shall be liberally construed to accomplish its purpose.

1987, Sp. Sess., c. 1, § 2.1-639.1; 1990, c. 672; 2001, c. 844; 2003, c. 694; 2008, c. 532; 2014, cc. 792, 804.



§ 2.2-3100.1. Copy of chapter; review by officers and employees

Any person required to file a disclosure statement of personal interests pursuant to subsections A or B of § 2.2-3114, subsections A or B of § 2.2-3115 or § 2.2-3116 shall be furnished by the public body's administrator a copy of this chapter within two weeks following the person's election, reelection, employment, appointment or reappointment.

All officers and employees shall read and familiarize themselves with the provisions of this chapter.

2004, cc. 134, 392.



§ 2.2-3101. (Effective until January 1, 2016) Definitions

As used in this chapter, unless the context requires a different meaning:

"Advisory agency" means any board, commission, committee or post which does not exercise any sovereign power or duty, but is appointed by a governmental agency or officer or is created by law for the purpose of making studies or recommendations, or advising or consulting with a governmental agency.

"Affiliated business entity relationship" means a relationship, other than a parent-subsidiary relationship, that exists when (i) one business entity has a controlling ownership interest in the other business entity, (ii) a controlling owner in one entity is also a controlling owner in the other entity, or (iii) there is shared management or control between the business entities. Factors that may be considered in determining the existence of an affiliated business entity relationship include that the same person or substantially the same person owns or manages the two entities, there are common or commingled funds or assets, the business entities share the use of the same offices or employees, or otherwise share activities, resources or personnel on a regular basis, or there is otherwise a close working relationship between the entities.

"Business" means a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, trust or foundation, or any other individual or entity carrying on a business or profession, whether or not for profit.

"Contract" means any agreement to which a governmental agency is a party, or any agreement on behalf of a governmental agency that involves the payment of money appropriated by the General Assembly or a political subdivision, whether or not such agreement is executed in the name of the Commonwealth, or some political subdivision thereof. "Contract" includes a subcontract only when the contract of which it is a part is with the officer's or employee's own governmental agency.

"Council" means the Virginia Conflict of Interest and Ethics Advisory Council established in § 30-355.

"Employee" means all persons employed by a governmental or advisory agency, unless otherwise limited by the context of its use.

"Financial institution" means any bank, trust company, savings institution, industrial loan association, consumer finance company, credit union, broker-dealer as defined in subsection A of § 13.1-501, or investment company or advisor registered under the federal Investment Advisors Act or Investment Company Act of 1940.

"Gift" means any gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value. It includes services as well as gifts of transportation, local travel, lodgings and meals, whether provided in-kind, by purchase of a ticket, payment in advance or reimbursement after the expense has been incurred. "Gift" does not include (i) any offer of a ticket, coupon, or other admission or pass unless the ticket, coupon, admission, or pass is used; (ii) honorary degrees; (iii) any athletic, merit, or need-based scholarship or any other financial aid awarded by a public or private school, institution of higher education, or other educational program pursuant to such school, institution, or program's financial aid standards and procedures applicable to the general public; (iv) a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2; (v) any gift related to the private profession or occupation of an officer or employee or of a member of his immediate family; or (vi) gifts from relatives or personal friends. For the purpose of this definition, "relative" means the donee's spouse, child, uncle, aunt, niece, or nephew; a person to whom the donee is engaged to be married; the donee's or his spouse's parent, grandparent, grandchild, brother, or sister; or the donee's brother's or sister's spouse. For the purpose of this definition, "personal friend" does not include any person that the filer knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4 of Title 2.2; (b) a lobbyist's principal as defined in § 2.2-419; (c) for an officer or employee of a local governmental or advisory agency, a person, organization, or business who is a party to or is seeking to become a party to a contract with the local agency of which he is an officer or an employee; or (d) for an officer or employee of a state governmental or advisory agency, a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth. For purposes of this definition, "person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

"Governmental agency" means each component part of the legislative, executive or judicial branches of state and local government, including each office, department, authority, post, commission, committee, and each institution or board created by law to exercise some regulatory or sovereign power or duty as distinguished from purely advisory powers or duties. Corporations organized or controlled by the Virginia Retirement System are "governmental agencies" for purposes of this chapter.

"Immediate family" means (i) a spouse and (ii) any child who resides in the same household as the officer or employee and who is a dependent of the officer or employee.

"Officer" means any person appointed or elected to any governmental or advisory agency including local school boards, whether or not he receives compensation or other emolument of office. Unless the context requires otherwise, "officer" includes members of the judiciary.

"Parent-subsidiary relationship" means a relationship that exists when one corporation directly or indirectly owns shares possessing more than 50 percent of the voting power of another corporation.

"Personal interest" means a financial benefit or liability accruing to an officer or employee or to a member of his immediate family. Such interest shall exist by reason of (i) ownership in a business if the ownership interest exceeds three percent of the total equity of the business; (ii) annual income that exceeds, or may reasonably be anticipated to exceed, $5,000 from ownership in real or personal property or a business; (iii) salary, other compensation, fringe benefits, or benefits from the use of property, or any combination thereof, paid or provided by a business or governmental agency that exceeds, or may reasonably be anticipated to exceed, $5,000 annually; (iv) ownership of real or personal property if the interest exceeds $5,000 in value and excluding ownership in a business, income, or salary, other compensation, fringe benefits or benefits from the use of property; (v) personal liability incurred or assumed on behalf of a business if the liability exceeds three percent of the asset value of the business; or (vi) an option for ownership of a business or real or personal property if the ownership interest will consist of clause (i) or (iv) above.

"Personal interest in a contract" means a personal interest that an officer or employee has in a contract with a governmental agency, whether due to his being a party to the contract or due to a personal interest in a business that is a party to the contract.

"Personal interest in a transaction" means a personal interest of an officer or employee in any matter considered by his agency. Such personal interest exists when an officer or employee or a member of his immediate family has a personal interest in property or a business or governmental agency, or represents or provides services to any individual or business and such property, business or represented or served individual or business (i) is the subject of the transaction or (ii) may realize a reasonably foreseeable direct or indirect benefit or detriment as a result of the action of the agency considering the transaction. Notwithstanding the above, such personal interest in a transaction shall not be deemed to exist where (a) an elected member of a local governing body serves without remuneration as a member of the board of trustees of a not-for-profit entity and such elected member or member of his immediate family has no personal interest related to the not-for-profit entity or (b) an officer, employee, or elected member of a local governing body is appointed by such local governing body to serve on a governmental agency, or an officer, employee, or elected member of a separate local governmental agency formed by a local governing body is appointed to serve on a governmental agency, and the personal interest in the transaction of the governmental agency is the result of the salary, other compensation, fringe benefits, or benefits provided by the local governing body or the separate governmental agency to the officer, employee, elected member, or member of his immediate family.

"State and local government officers and employees" shall not include members of the General Assembly.

"State filer" means those officers and employees required to file a disclosure statement of their personal interests pursuant to subsection A or B of § 2.2-3114.

"Transaction" means any matter considered by any governmental or advisory agency, whether in a committee, subcommittee, or other entity of that agency or before the agency itself, on which official action is taken or contemplated.

1987, Sp. Sess., c. 1, § 2.1-639.2; 1988, c. 536; 1992, c. 865; 1993, c. 303; 1994, cc. 74, 724; 1995, c. 495; 1996, c. 77; 1997, c. 641; 2001, c. 844; 2003, c. 694; 2004, cc. 134, 392; 2012, cc. 345, 771; 2013, c. 475; 2014, cc. 792, 804.



§ 2.2-3101. (Effective January 1, 2016) Definitions

As used in this chapter, unless the context requires a different meaning:

"Advisory agency" means any board, commission, committee or post which does not exercise any sovereign power or duty, but is appointed by a governmental agency or officer or is created by law for the purpose of making studies or recommendations, or advising or consulting with a governmental agency.

"Affiliated business entity relationship" means a relationship, other than a parent-subsidiary relationship, that exists when (i) one business entity has a controlling ownership interest in the other business entity, (ii) a controlling owner in one entity is also a controlling owner in the other entity, or (iii) there is shared management or control between the business entities. Factors that may be considered in determining the existence of an affiliated business entity relationship include that the same person or substantially the same person owns or manages the two entities, there are common or commingled funds or assets, the business entities share the use of the same offices or employees, or otherwise share activities, resources or personnel on a regular basis, or there is otherwise a close working relationship between the entities.

"Business" means a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, trust or foundation, or any other individual or entity carrying on a business or profession, whether or not for profit.

"Contract" means any agreement to which a governmental agency is a party, or any agreement on behalf of a governmental agency that involves the payment of money appropriated by the General Assembly or a political subdivision, whether or not such agreement is executed in the name of the Commonwealth, or some political subdivision thereof. "Contract" includes a subcontract only when the contract of which it is a part is with the officer's or employee's own governmental agency.

"Council" means the Virginia Conflict of Interest and Ethics Advisory Council established in § 30-355.

"Employee" means all persons employed by a governmental or advisory agency, unless otherwise limited by the context of its use.

"Financial institution" means any bank, trust company, savings institution, industrial loan association, consumer finance company, credit union, broker-dealer as defined in subsection A of § 13.1-501, or investment company or advisor registered under the federal Investment Advisors Act or Investment Company Act of 1940.

"Gift" means any gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value. It includes services as well as gifts of transportation, local travel, lodgings and meals, whether provided in-kind, by purchase of a ticket, payment in advance or reimbursement after the expense has been incurred. "Gift" does not include (i) any offer of a ticket, coupon, or other admission or pass unless the ticket, coupon, admission, or pass is used; (ii) honorary degrees; (iii) any athletic, merit, or need-based scholarship or any other financial aid awarded by a public or private school, institution of higher education, or other educational program pursuant to such school, institution, or program's financial aid standards and procedures applicable to the general public; (iv) a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2; (v) any gift related to the private profession or occupation of an officer or employee or of a member of his immediate family; or (vi) gifts from relatives or personal friends. For the purpose of this definition, "relative" means the donee's spouse, child, uncle, aunt, niece, or nephew; a person to whom the donee is engaged to be married; the donee's or his spouse's parent, grandparent, grandchild, brother, or sister; or the donee's brother's or sister's spouse. For the purpose of this definition, "personal friend" does not include any person that the filer knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4 of Title 2.2; (b) a lobbyist's principal as defined in § 2.2-419; (c) for an officer or employee of a local governmental or advisory agency, a person, organization, or business who is a party to or is seeking to become a party to a contract with the local agency of which he is an officer or an employee; or (d) for an officer or employee of a state governmental or advisory agency, a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth. For purposes of this definition, "person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

"Governmental agency" means each component part of the legislative, executive or judicial branches of state and local government, including each office, department, authority, post, commission, committee, and each institution or board created by law to exercise some regulatory or sovereign power or duty as distinguished from purely advisory powers or duties. Corporations organized or controlled by the Virginia Retirement System are "governmental agencies" for purposes of this chapter.

"Immediate family" means (i) a spouse and (ii) any child who resides in the same household as the officer or employee and who is a dependent of the officer or employee.

"Officer" means any person appointed or elected to any governmental or advisory agency including local school boards, whether or not he receives compensation or other emolument of office. Unless the context requires otherwise, "officer" includes members of the judiciary.

"Parent-subsidiary relationship" means a relationship that exists when one corporation directly or indirectly owns shares possessing more than 50 percent of the voting power of another corporation.

"Personal interest" means a financial benefit or liability accruing to an officer or employee or to a member of his immediate family. Such interest shall exist by reason of (i) ownership in a business if the ownership interest exceeds three percent of the total equity of the business; (ii) annual income that exceeds, or may reasonably be anticipated to exceed, $5,000 from ownership in real or personal property or a business; (iii) salary, other compensation, fringe benefits, or benefits from the use of property, or any combination thereof, paid or provided by a business or governmental agency that exceeds, or may reasonably be anticipated to exceed, $5,000 annually; (iv) ownership of real or personal property if the interest exceeds $5,000 in value and excluding ownership in a business, income, or salary, other compensation, fringe benefits or benefits from the use of property; (v) personal liability incurred or assumed on behalf of a business if the liability exceeds three percent of the asset value of the business; or (vi) an option for ownership of a business or real or personal property if the ownership interest will consist of clause (i) or (iv) above.

"Personal interest in a contract" means a personal interest that an officer or employee has in a contract with a governmental agency, whether due to his being a party to the contract or due to a personal interest in a business that is a party to the contract.

"Personal interest in a transaction" means a personal interest of an officer or employee in any matter considered by his agency. Such personal interest exists when an officer or employee or a member of his immediate family has a personal interest in property or a business or governmental agency, or represents or provides services to any individual or business and such property, business or represented or served individual or business (i) is the subject of the transaction or (ii) may realize a reasonably foreseeable direct or indirect benefit or detriment as a result of the action of the agency considering the transaction. Notwithstanding the above, such personal interest in a transaction shall not be deemed to exist where (a) an elected member of a local governing body serves without remuneration as a member of the board of trustees of a not-for-profit entity and such elected member or member of his immediate family has no personal interest related to the not-for-profit entity or (b) an officer, employee, or elected member of a local governing body is appointed by such local governing body to serve on a governmental agency, or an officer, employee, or elected member of a separate local governmental agency formed by a local governing body is appointed to serve on a governmental agency, and the personal interest in the transaction of the governmental agency is the result of the salary, other compensation, fringe benefits, or benefits provided by the local governing body or the separate governmental agency to the officer, employee, elected member, or member of his immediate family.

"State and local government officers and employees" shall not include members of the General Assembly.

"State filer" means those officers and employees required to file a disclosure statement of their personal interests pursuant to subsection A or B of § 2.2-3114.

"Transaction" means any matter considered by any governmental or advisory agency, whether in a committee, subcommittee, or other entity of that agency or before the agency itself, on which official action is taken or contemplated.

1987, Sp. Sess., c. 1, § 2.1-639.2; 1988, c. 536; 1992, c. 865; 1993, c. 303; 1994, cc. 74, 724; 1995, c. 495; 1996, c. 77; 1997, c. 641; 2001, c. 844; 2003, c. 694; 2004, cc. 134, 392; 2012, cc. 345, 771; 2013, c. 475; 2014, cc. 792, 804.



§ 2.2-3102. Application

This article applies to generally prohibited conduct that shall be unlawful and to state and local government officers and employees.

1987, Sp. Sess., c. 1, § 2.1-639.3; 2001, c. 844.



§ 2.2-3103. Prohibited conduct

No officer or employee of a state or local governmental or advisory agency shall:

1. Solicit or accept money or other thing of value for services performed within the scope of his official duties, except the compensation, expenses or other remuneration paid by the agency of which he is an officer or employee. This prohibition shall not apply to the acceptance of special benefits that may be authorized by law;

2. Offer or accept any money or other thing of value for or in consideration of obtaining employment, appointment, or promotion of any person with any governmental or advisory agency;

3. Offer or accept any money or other thing of value for or in consideration of the use of his public position to obtain a contract for any person or business with any governmental or advisory agency;

4. Use for his own economic benefit or that of another party confidential information that he has acquired by reason of his public position and which is not available to the public;

5. Accept any money, loan, gift, favor, service, or business or professional opportunity that reasonably tends to influence him in the performance of his official duties. This subdivision shall not apply to any political contribution actually used for political campaign or constituent service purposes and reported as required by Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2;

6. Accept any business or professional opportunity when he knows that there is a reasonable likelihood that the opportunity is being afforded him to influence him in the performance of his official duties;

7. Accept any honoraria for any appearance, speech, or article in which the officer or employee provides expertise or opinions related to the performance of his official duties. The term "honoraria" shall not include any payment for or reimbursement to such person for his actual travel, lodging, or subsistence expenses incurred in connection with such appearance, speech, or article or in the alternative a payment of money or anything of value not in excess of the per diem deduction allowable under § 162 of the Internal Revenue Code, as amended from time to time. The prohibition in this subdivision shall apply only to the Governor, Lieutenant Governor, Attorney General, Governor's Secretaries, and heads of departments of state government;

8. Accept a gift from a person who has interests that may be substantially affected by the performance of the officer's or employee's official duties under circumstances where the timing and nature of the gift would cause a reasonable person to question the officer's or employee's impartiality in the matter affecting the donor. Violations of this subdivision shall not be subject to criminal law penalties;

9. Accept gifts from sources on a basis so frequent as to raise an appearance of the use of his public office for private gain. Violations of this subdivision shall not be subject to criminal law penalties; or

10. Use his public position to retaliate or threaten to retaliate against any person for expressing views on matters of public concern or for exercising any right that is otherwise protected by law, provided, however, that this subdivision shall not restrict the authority of any public employer to govern conduct of its employees, and to take disciplinary action, in accordance with applicable law, and provided further that this subdivision shall not limit the authority of a constitutional officer to discipline or discharge an employee with or without cause.

1987, Sp. Sess., c. 1, § 2.1-639.4; 1994, cc. 663, 815, 851; 2001, c. 844; 2006, cc. 787, 892; 2015, c. 574.



§ 2.2-3103.1. (Effective until January 1, 2016) Certain gifts prohibited

A. For purposes of this section:

"Intangible gift" means a thing of temporary value or a thing that upon the happening of a certain event or expiration of a given date loses its value. "Intangible gift" includes entertainment, hospitality, a ticket, admission, or pass, transportation, lodgings, and meals that are reportable on Schedule E of the disclosure form prescribed in § 2.2-3117.

"Tangible gift" means a thing of value that does not lose its value upon the happening of a certain event or expiration of a given date. "Tangible gift" includes currency, negotiable instruments, securities, stock options, or other financial instruments that are reportable on Schedule E of the disclosure form prescribed in § 2.2-3117. "Tangible gift" does not include payments or reimbursements received for any intangible gift.

B. An officer or employee of a local governmental or advisory agency or candidate required to file the disclosure form prescribed in § 2.2-3117 (i) shall not solicit, accept, or receive within any calendar year any single tangible gift with a value in excess of $250 or a combination of tangible gifts with an aggregate value in excess of $250 from any person that he knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4; (b) a lobbyist's principal as defined in § 2.2-419; or (c) a person, organization, or business who is a party to or is seeking to become a party to a contract with the local agency of which he is an officer or an employee; (ii) shall report any tangible gift with a value of $250 or less or any intangible gift received from any person listed in clause (i) on Schedule E of such disclosure form; and (iii) shall report any payments for talks, meetings, and publications on Schedule D of such disclosure form.

C. An officer or employee of a state governmental or advisory agency or candidate required to file the disclosure form prescribed in § 2.2-3117 (i) shall not solicit, accept, or receive within any calendar year any single tangible gift with a value in excess of $250 or a combination of tangible gifts with an aggregate value in excess of $250 from any person that he knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4; (b) a lobbyist's principal as defined in § 2.2-419; or (c) a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth; (ii) shall report any tangible gift with a value of $250 or less or any intangible gift received from any person listed in clause (i) on Schedule E of such disclosure form; and (iii) shall report any payments for talks, meetings, and publications on Schedule D of such disclosure form.

D. During the pendency of a civil action in any state or federal court to which the Commonwealth is a party, the Governor or the Attorney General or any employee of the Governor or the Attorney General who is subject to the provisions of this chapter shall not solicit, accept, or receive any tangible gift from any person that he knows or has reason to know is a person, organization, or business who is a party to such civil action. A person, organization, or business who is a party to such civil action shall not knowingly give any tangible gift to the Governor or the Attorney General or any of their employees who are subject to the provisions of this chapter.

E. The $250 limitation imposed in accordance with this section shall be adjusted by the Council every five years, as of January 1 of that year, in an amount equal to the annual increases for that five-year period in the United States Average Consumer Price Index for all items, all urban consumers (CPI-U), as published by the Bureau of Labor Statistics of the U.S. Department of Labor, rounded to the nearest whole dollar.

F. For purposes of this section, "person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

2014, cc. 792, 804.



§ 2.2-3103.1. (Effective January 1, 2016) Certain gifts prohibited

A. For purposes of this section:

"Intangible gift" means a thing of temporary value or a thing that upon the happening of a certain event or expiration of a given date loses its value. "Intangible gift" includes entertainment, hospitality, a ticket, admission, or pass, transportation, lodgings, and meals that are reportable on Schedule E of the disclosure form prescribed in § 2.2-3117.

"Tangible gift" means a thing of value that does not lose its value upon the happening of a certain event or expiration of a given date. "Tangible gift" includes currency, negotiable instruments, securities, stock options, or other financial instruments that are reportable on Schedule E of the disclosure form prescribed in § 2.2-3117. "Tangible gift" does not include payments or reimbursements received for any intangible gift.

B. An officer or employee of a local governmental or advisory agency or candidate required to file the disclosure form prescribed in § 2.2-3117 (i) shall not solicit, accept, or receive within any calendar year any single tangible gift with a value in excess of $250 or a combination of tangible gifts with an aggregate value in excess of $250 from any person that he knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4; (b) a lobbyist's principal as defined in § 2.2-419; or (c) a person, organization, or business who is a party to or is seeking to become a party to a contract with the local agency of which he is an officer or an employee; (ii) shall report any tangible gift with a value of $250 or less or any intangible gift received from any person listed in clause (i) on Schedule E of such disclosure form; and (iii) shall report any payments for talks, meetings, and publications on Schedule D of such disclosure form.

C. An officer or employee of a state governmental or advisory agency or candidate required to file the disclosure form prescribed in § 2.2-3117 (i) shall not solicit, accept, or receive within any calendar year any single tangible gift with a value in excess of $250 or a combination of tangible gifts with an aggregate value in excess of $250 from any person that he knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4; (b) a lobbyist's principal as defined in § 2.2-419; or (c) a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth; (ii) shall report any tangible gift with a value of $250 or less or any intangible gift received from any person listed in clause (i) on Schedule E of such disclosure form; and (iii) shall report any payments for talks, meetings, and publications on Schedule D of such disclosure form.

D. During the pendency of a civil action in any state or federal court to which the Commonwealth is a party, the Governor or the Attorney General or any employee of the Governor or the Attorney General who is subject to the provisions of this chapter shall not solicit, accept, or receive any tangible gift from any person that he knows or has reason to know is a person, organization, or business who is a party to such civil action. A person, organization, or business who is a party to such civil action shall not knowingly give any tangible gift to the Governor or the Attorney General or any of their employees who are subject to the provisions of this chapter.

E. The $250 limitation imposed in accordance with this section shall be adjusted by the Council every five years, as of January 1 of that year, in an amount equal to the annual increases for that five-year period in the United States Average Consumer Price Index for all items, all urban consumers (CPI-U), as published by the Bureau of Labor Statistics of the U.S. Department of Labor, rounded to the nearest whole dollar.

F. For purposes of this section, "person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

2014, cc. 792, 804.



§ 2.2-3103.2. (Effective January 1, 2016) Return of gifts

No person shall be in violation of any provision of this chapter prohibiting the acceptance of a gift if (i) the gift is not used by such person and the gift or its equivalent in money is returned to the donor or delivered to a charitable organization within a reasonable period of time upon the discovery of the value of the gift and is not claimed as a charitable contribution for federal income tax purposes or (ii) consideration is given by the donee to the donor for the value of the gift within a reasonable period of time upon the discovery of the value of the gift provided that such consideration reduces the value of the gift to an amount not in excess of $100 as provided in subsection B or C of § 2.2-3103.1.

2015, cc. 763, 777.



§ 2.2-3104. (Effective January 1, 2016) Prohibited conduct for certain officers and employees of state government

For one year after the termination of public employment or service, no state officer or employee shall, before the agency of which he was an officer or employee, represent a client or act in a representative capacity on behalf of any person or group, for compensation, on matters related to legislation, executive orders, or regulations promulgated by the agency of which he was an officer or employee. This prohibition shall be in addition to the prohibitions contained in § 2.2-3103.

For the purposes of this section, "state officer or employee" shall mean (i) the Governor, Lieutenant Governor, Attorney General, and officers appointed by the Governor, whether confirmation by the General Assembly or by either house thereof is required or not, who are regularly employed on a full-time salaried basis; those officers and employees of executive branch agencies who report directly to the agency head; and those at the level immediately below those who report directly to the agency head and are at a payband 6 or higher and (ii) the officers and professional employees of the legislative branch designated by the joint rules committee of the General Assembly. For the purposes of this section, the General Assembly and the legislative branch agencies shall be deemed one agency.

Any person subject to the provisions of this section may apply to the Council or Attorney General, as provided in § 2.2-3121 or 2.2-3126, for an advisory opinion as to the application of the restriction imposed by this section on any post-public employment position or opportunity.

1994, cc. 727, 776, § 2.1-639.4:1; 2001, c. 844; 2013, c. 648; 2014, cc. 792, 804.



§ 2.2-3104. (Effective until January 1, 2016) Prohibited conduct for certain officers and employees of state government

For one year after the termination of public employment or service, no state officer or employee shall, before the agency of which he was an officer or employee, represent a client or act in a representative capacity on behalf of any person or group, for compensation, on matters related to legislation, executive orders, or regulations promulgated by the agency of which he was an officer or employee. This prohibition shall be in addition to the prohibitions contained in § 2.2-3103.

For the purposes of this section, "state officer or employee" shall mean (i) the Governor, Lieutenant Governor, Attorney General, and officers appointed by the Governor, whether confirmation by the General Assembly or by either house thereof is required or not, who are regularly employed on a full-time salaried basis; those officers and employees of executive branch agencies who report directly to the agency head; and those at the level immediately below those who report directly to the agency head and are at a payband 6 or higher and (ii) the officers and professional employees of the legislative branch designated by the joint rules committee of the General Assembly. For the purposes of this section, the General Assembly and the legislative branch agencies shall be deemed one agency.

Any person subject to the provisions of this section may apply to the Council or Attorney General, as provided in § 2.2-3121 or 2.2-3126, for an advisory opinion as to the application of the restriction imposed by this section on any post-public employment position or opportunity.

1994, cc. 727, 776, § 2.1-639.4:1; 2001, c. 844; 2013, c. 648; 2014, cc. 792, 804.



§ 2.2-3104.01. (Effective until January 1, 2016) Prohibited conduct; bids or proposals under the Virginia Public Procurement Act, Public-Private Transportation Act, and Public-Private Education Facilities and Infrastructure Act

A. Neither the Governor, his political action committee, or the Governor's Secretaries, if the Secretary is responsible to the Governor for an executive branch agency with jurisdiction over the matters at issue, shall knowingly solicit or accept a contribution, gift, or other item with a value greater than $50 from any bidder, offeror, or private entity, or from an officer or director of such bidder, offeror, or private entity, who has submitted a bid or proposal to an executive branch agency that is directly responsible to the Governor pursuant to the Virginia Public Procurement Act (§ 2.2-4300 et seq.), the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.), or the Public-Private Education Facilities and Infrastructure Act of 2002 (§ 56-575.1 et seq.)(i) during the period between the submission of the bid and the award of the public contract under the Virginia Public Procurement Act or (ii) following the submission of a proposal under the Public-Private Transportation Act of 1995 or the Public-Private Education Facilities and Infrastructure Act of 2002 until the execution of a comprehensive agreement thereunder.

B. The provisions of this section shall apply only for public contracts, proposals, or comprehensive agreements where the stated or expected value of the contract is $5 million or more. The provisions of this section shall not apply to contracts awarded as the result of competitive sealed bidding as set forth in § 2.2-4302.1.

C. Any person who knowingly violates this section shall be subject to a civil penalty of $500 or up to two times the amount of the contribution or gift, whichever is greater. The attorney for the Commonwealth shall initiate civil proceedings to enforce the civil penalties. Any civil penalties collected shall be payable to the State Treasurer for deposit to the general fund.

2010, c. 732; 2011, c. 624; 2013, c. 583.



§ 2.2-3104.01. (Effective January 1, 2016) Prohibited conduct; bids or proposals under the Virginia Public Procurement Act, Public-Private Transportation Act, and Public-Private Education Facilities and Infrastructure Act; loans or grants from the Commonwealth's Development Opportunity Fund

A. Neither the Governor, his political action committee, or the Governor's Secretaries, if the Secretary is responsible to the Governor for an executive branch agency with jurisdiction over the matters at issue, shall knowingly solicit or accept a contribution, gift, or other item with a value greater than $50 from any bidder, offeror, or private entity, or from an officer or director of such bidder, offeror, or private entity, who has submitted a bid or proposal to an executive branch agency that is directly responsible to the Governor pursuant to the Virginia Public Procurement Act (§ 2.2-4300 et seq.), the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.), or the Public-Private Education Facilities and Infrastructure Act of 2002 (§ 56-575.1 et seq.)(i) during the period between the submission of the bid and the award of the public contract under the Virginia Public Procurement Act or (ii) following the submission of a proposal under the Public-Private Transportation Act of 1995 or the Public-Private Education Facilities and Infrastructure Act of 2002 until the execution of a comprehensive agreement thereunder.

B. The provisions of this section shall apply only for public contracts, proposals, or comprehensive agreements where the stated or expected value of the contract is $5 million or more. The provisions of this section shall not apply to contracts awarded as the result of competitive sealed bidding as set forth in § 2.2-4302.1.

C. Any person who knowingly violates this section shall be subject to a civil penalty of $500 or up to two times the amount of the contribution or gift, whichever is greater. The attorney for the Commonwealth shall initiate civil proceedings to enforce the civil penalties. Any civil penalties collected shall be payable to the State Treasurer for deposit to the general fund.

2010, c. 732; 2011, c. 624; 2013, c. 583.



§ 2.2-3104.02. Prohibited conduct for constitutional officers

In addition to the prohibitions contained in § 2.2-3103, no constitutional officer shall, during the one year after the termination of his public service, act in a representative capacity on behalf of any person or group, for compensation, on any matter before the agency of which he was an officer.

The provisions of this section shall not apply to any attorney for the Commonwealth.

Any person subject to the provisions of this section may apply to the attorney for the Commonwealth for the jurisdiction where such person was elected as provided in § 2.2-3126, for an advisory opinion as to the application of the restriction imposed by this section on any post-public employment position or opportunity.

2011, c. 591.



§ 2.2-3104.1. Exclusion of certain awards from scope of chapter

The provisions of this chapter shall not be construed to prohibit or apply to the acceptance by (i) any employee of a local government, or (ii) a teacher or other employee of a local school board of an award or payment in honor of meritorious or exceptional services performed by the teacher or employee and made by an organization exempt from federal income taxation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code .

2001, c. 48, § 2.1-639.4:2; 2008, cc. 478, 497.



§ 2.2-3104.2. Ordinance regulating receipt of gifts

The governing body of any county, city, or town may adopt an ordinance setting a monetary limit on the acceptance of any gift by the officers, appointees or employees of the county, city or town and requiring the disclosure by such officers, appointees or employees of the receipt of any gift.

2003, c. 694.



§ 2.2-3105. Application

This article proscribes certain conduct relating to contracts by state and local government officers and employees. The provisions of this article shall be supplemented but not superseded by the provisions on ethics in public contracting in Article 6 (§ 2.2-4367 et seq.) of Chapter 43 of this title.

1987, Sp. Sess., c. 1, § 2.1-639.5; 2001, c. 844; 2003, c. 694.



§ 2.2-3106. Prohibited contracts by officers and employees of state government and Eastern Virginia Medical School

A. No officer or employee of any governmental agency of state government or Eastern Virginia Medical School shall have a personal interest in a contract with the governmental agency of which he is an officer or employee, other than his own contract of employment.

B. No officer or employee of any governmental agency of state government or Eastern Virginia Medical School shall have a personal interest in a contract with any other governmental agency of state government unless such contract is (i) awarded as a result of competitive sealed bidding or competitive negotiation as set forth in § 2.2-4302.1 or 2.2-4302.2 or (ii) is awarded after a finding, in writing, by the administrative head of the governmental agency that competitive bidding or negotiation is contrary to the best interest of the public.

C. The provisions of this section shall not apply to:

1. An employee's personal interest in additional contracts of employment with his own governmental agency that accrue to him because of a member of his immediate family, provided the employee does not exercise any control over the employment or the employment activities of the member of his immediate family and the employee is not in a position to influence those activities;

2. The personal interest of an officer or employee of a state institution of higher education or the Eastern Virginia Medical School in additional contracts of employment with his own governmental agency that accrue to him because of a member of his immediate family, provided (i) the officer or employee and the immediate family member are engaged in teaching, research or administrative support positions at the educational institution or the Eastern Virginia Medical School, (ii) the governing board of the educational institution finds that it is in the best interests of the institution or the Eastern Virginia Medical School and the Commonwealth for such dual employment to exist, and (iii) after such finding, the governing board of the educational institution or the Eastern Virginia Medical School ensures that the officer or employee, or the immediate family member, does not have sole authority to supervise, evaluate or make personnel decisions regarding the other;

3. An officer's or employee's personal interest in a contract of employment with any other governmental agency of state government;

4. Contracts for the sale by a governmental agency or the Eastern Virginia Medical School of services or goods at uniform prices available to the general public;

5. An employee's personal interest in a contract between a public institution of higher education in Virginia or the Eastern Virginia Medical School and a publisher or wholesaler of textbooks or other educational materials for students, which accrues to him solely because he has authored or otherwise created such textbooks or materials;

6. An employee's personal interest in a contract with his or her employing public institution of higher education to acquire the collections or scholarly works owned by the employee, including manuscripts, musical scores, poetry, paintings, books or other materials, writings, or papers of an academic, research, or cultural value to the institution, provided the president of the institution approves the acquisition of such collections or scholarly works as being in the best interests of the institution's public mission of service, research, or education;

7. Subject to approval by the board of visitors, an employee's personal interest in a contract between the Eastern Virginia Medical School or a public institution of higher education in Virginia that operates a school of medicine or dentistry and a not-for-profit nonstock corporation that operates a clinical practice within such public institution of higher education or the Eastern Virginia Medical School and of which such employee is a member or employee;

8. (Effective until January 1, 2016) Subject to approval by the relevant board of visitors, an employee's personal interest in a contract for research and development or commercialization of intellectual property between a public institution of higher education in Virginia or the Eastern Virginia Medical School and a business in which the employee has a personal interest, if (i) the employee's personal interest has been disclosed to and approved by such public institution of higher education or the Eastern Virginia Medical School prior to the time at which the contract is entered into; (ii) the employee promptly files a disclosure statement pursuant to § 2.2-3117 and thereafter files such statement annually on or before January 15; (iii) the institution has established a formal policy regarding such contracts, approved by the State Council of Higher Education or, in the case of the Eastern Virginia Medical School, a formal policy regarding such contracts in conformity with any applicable federal regulations that has been approved by its board of visitors; and (iv) no later than December 31 of each year, the institution or the Eastern Virginia Medical School files an annual report with the Secretary of the Commonwealth disclosing each open contract entered into subject to this provision, the names of the parties to each contract, the date each contract was executed and its term, the subject of each contractual arrangement, the nature of the conflict of interest, the institution's or the Eastern Virginia Medical School's employee responsible for administering each contract, the details of the institution's or the Eastern Virginia Medical School's commitment or investment of resources or finances for each contract, and any other information requested by the Secretary of the Commonwealth; or

8. (Effective January 1, 2016) Subject to approval by the relevant board of visitors, an employee's personal interest in a contract for research and development or commercialization of intellectual property between a public institution of higher education in Virginia or the Eastern Virginia Medical School and a business in which the employee has a personal interest, if (i) the employee's personal interest has been disclosed to and approved by such public institution of higher education or the Eastern Virginia Medical School prior to the time at which the contract is entered into; (ii) the employee promptly files a disclosure statement pursuant to § 2.2-3117 and thereafter files such statement annually on or before December 15; (iii) the institution has established a formal policy regarding such contracts, approved by the State Council of Higher Education or, in the case of the Eastern Virginia Medical School, a formal policy regarding such contracts in conformity with any applicable federal regulations that has been approved by its board of visitors; and (iv) no later than December 31 of each year, the institution or the Eastern Virginia Medical School files an annual report with the Secretary of the Commonwealth disclosing each open contract entered into subject to this provision, the names of the parties to each contract, the date each contract was executed and its term, the subject of each contractual arrangement, the nature of the conflict of interest, the institution's or the Eastern Virginia Medical School's employee responsible for administering each contract, the details of the institution's or the Eastern Virginia Medical School's commitment or investment of resources or finances for each contract, and any other information requested by the Secretary of the Commonwealth; or

9. (Effective until January 1, 2016) Subject to approval by the relevant board of visitors, an employee's personal interest in a contract between a public institution of higher education in Virginia or the Eastern Virginia Medical School and a business in which the employee has a personal interest, if (i) the personal interest has been disclosed to the institution or the Eastern Virginia Medical School prior to the time the contract is entered into; (ii) the employee files a disclosure statement pursuant to § 2.2-3117 and thereafter annually on or before January 15; (iii) the employee does not participate in the institution's or the Eastern Virginia Medical School's decision to contract; (iv) the president of the institution or the Eastern Virginia Medical School finds and certifies in writing that the contract is for goods and services needed for quality patient care, including related medical education or research, by the institution's medical center or the Eastern Virginia Medical School, its affiliated teaching hospitals and other organizations necessary for the fulfillment of its mission, including the acquisition of drugs, therapies and medical technologies; and (v) no later than December 31 of each year, the institution or the Eastern Virginia Medical School files an annual report with the Secretary of the Commonwealth disclosing each open contract entered subject to this provision, the names of the parties to each contract, the date each contract was executed and its term, the subject of each contractual arrangement, the nature of the conflict of interest, the institution's or the Eastern Virginia Medical School's employee responsible for administering each contract, the details of the institution's or the Eastern Virginia Medical School's commitment or investment of resources or finances for each contract, and any other information requested by the Secretary of the Commonwealth.

9. (Effective January 1, 2016) Subject to approval by the relevant board of visitors, an employee's personal interest in a contract between a public institution of higher education in Virginia or the Eastern Virginia Medical School and a business in which the employee has a personal interest, if (i) the personal interest has been disclosed to the institution or the Eastern Virginia Medical School prior to the time the contract is entered into; (ii) the employee files a disclosure statement pursuant to § 2.2-3117 and thereafter annually on or before December 15; (iii) the employee does not participate in the institution's or the Eastern Virginia Medical School's decision to contract; (iv) the president of the institution or the Eastern Virginia Medical School finds and certifies in writing that the contract is for goods and services needed for quality patient care, including related medical education or research, by the institution's medical center or the Eastern Virginia Medical School, its affiliated teaching hospitals and other organizations necessary for the fulfillment of its mission, including the acquisition of drugs, therapies and medical technologies; and (v) no later than December 31 of each year, the institution or the Eastern Virginia Medical School files an annual report with the Secretary of the Commonwealth disclosing each open contract entered subject to this provision, the names of the parties to each contract, the date each contract was executed and its term, the subject of each contractual arrangement, the nature of the conflict of interest, the institution's or the Eastern Virginia Medical School's employee responsible for administering each contract, the details of the institution's or the Eastern Virginia Medical School's commitment or investment of resources or finances for each contract, and any other information requested by the Secretary of the Commonwealth.

D. Notwithstanding the provisions of subdivisions C 8 and C 9, if the research and development or commercialization of intellectual property or the employee's personal interest in a contract with a business is subject to policies and regulations governing conflicts of interest promulgated by any agency of the United States government, including the adoption of policies requiring the disclosure and management of such conflicts of interests, the policies established by the Eastern Virginia Medical School pursuant to such federal requirements shall constitute compliance with subdivisions C 8 and C 9, upon notification by the Eastern Virginia Medical School to the Secretary of the Commonwealth by January 31 of each year of evidence of their compliance with such federal policies and regulations.

E. The board of visitors may delegate the authority granted under subdivision C 8 to the president of the institution. If the board elects to delegate such authority, the board shall include this delegation of authority in the formal policy required by clause (iii) of subdivision C 8. In those instances where the board has delegated such authority, on or before December 1 of each year, the president of the relevant institution shall file a report with the relevant board of visitors disclosing each open contract entered into subject to this provision, the names of the parties to each contract, the date each contract was executed and its term, the subject of each contractual arrangement, the nature of the conflict of interest, the institution's or the Eastern Virginia Medical School's employee responsible for administering each contract, the details of the institution's or the Eastern Virginia Medical School's commitment or investment of resources or finances for each contract, the details of how revenues are to be dispersed, and any other information requested by the board of visitors.

1987, Sp. Sess., c. 1, § 2.1-639.6; 1989, c. 74; 1991, c. 470; 1993, c. 876; 1995, c. 403; 1998, c. 838; 2001, c. 844; 2002, cc. 87, 478; 2003, c. 646; 2006, c. 839; 2013, c. 583; 2015, cc. 763, 777.



§ 2.2-3107. Prohibited contracts by members of county boards of supervisors, city councils and town councils

A. No person elected or appointed as a member of the governing body of a county, city or town shall have a personal interest in (i) any contract with his governing body, or (ii) any contract with any governmental agency that is a component part of his local government and which is subject to the ultimate control of the governing body of which he is a member, or (iii) any contract other than a contract of employment with any other governmental agency if such person's governing body appoints a majority of the members of the governing body of the second governmental agency.

B. The provisions of this section shall not apply to:

1. A member's personal interest in a contract of employment provided (i) the officer or employee was employed by the governmental agency prior to July 1, 1983, in accordance with the provisions of the former Conflict of Interests Act, Chapter 22 (§ 2.1-347 et seq.) of Title 2.1 as it existed on June 30, 1983, or (ii) the employment first began prior to the member becoming a member of the governing body;

2. Contracts for the sale by a governmental agency of services or goods at uniform prices available to the public; or

3. A contract awarded to a member of a governing body as a result of competitive sealed bidding where the governing body has established a need for the same or substantially similar goods through purchases prior to the election or appointment of the member to serve on the governing body. However, the member shall have no involvement in the preparation of the specifications for such contract, and the remaining members of the governing body, by written resolution, shall state that it is in the public interest for the member to bid on such contract.

1987, Sp. Sess., c. 1, § 2.1-639.7; 2001, c. 844.



§ 2.2-3108. Prohibited contracts by members of school boards

A. No person elected or appointed as a member of a local school board shall have a personal interest in (i) any contract with his school board or (ii) any contract with any governmental agency that is subject to the ultimate control of the school board of which he is a member.

B. The provisions of this section shall not apply to:

1. A member's personal interest in a contract of employment provided the employment first began prior to the member becoming a member of the school board;

2. Contracts for the sale by a governmental agency of services or goods at uniform prices available to the public; or

3. A contract awarded to a member of a school board as a result of competitive sealed bidding where the school board has established a need for the same or substantially similar goods through purchases prior to the election or appointment of the member to serve on the school board. However, the member shall have no involvement in the preparation of the specifications for such contract, and the remaining members of the school board, by written resolution, shall state that it is in the public interest for the member to bid on such contract.

1996, c. 548, § 2.1-639.7:1; 2001, c. 844.



§ 2.2-3109. Prohibited contracts by other officers and employees of local governmental agencies

A. No other officer or employee of any governmental agency of local government, including a hospital authority as defined in § 2.2-3109.1, shall have a personal interest in a contract with the agency of which he is an officer or employee other than his own contract of employment.

B. No officer or employee of any governmental agency of local government, including a hospital authority as defined in § 2.2-3109.1, shall have a personal interest in a contract with any other governmental agency that is a component of the government of his county, city or town unless such contract is (i) awarded as a result of competitive sealed bidding or competitive negotiation as set forth in § 2.2-4302.1 or 2.2-4302.2 or is awarded as a result of a procedure embodying competitive principles as authorized by subdivision A 10 or 11 of § 2.2-4343 or (ii) is awarded after a finding, in writing, by the administrative head of the governmental agency that competitive bidding or negotiation is contrary to the best interest of the public.

C. The provisions of this section shall not apply to:

1. An employee's personal interest in additional contracts for goods or services, or contracts of employment with his own governmental agency that accrue to him because of a member of his immediate family, provided the employee does not exercise any control over (i) the employment or the employment activities of the member of his immediate family and (ii) the employee is not in a position to influence those activities or the award of the contract for goods or services;

2. An officer's or employee's personal interest in a contract of employment with any other governmental agency that is a component part of the government of his county, city or town;

3. Contracts for the sale by a governmental agency of services or goods at uniform prices available to the general public;

4. Members of local governing bodies who are subject to § 2.2-3107;

5. Members of local school boards who are subject to § 2.2-3108; or

6. Any ownership or financial interest of members of the governing body, administrators, and other personnel serving in a public charter school in renovating, lending, granting, or leasing public charter school facilities, as the case may be, provided such interest has been disclosed in the public charter school application as required by § 22.1-212.8.

1987, Sp. Sess., c. 1, § 2.1-639.8; 1996, c. 548; 2001, c. 844; 2004, c. 530; 2009, c. 862; 2013, c. 583; 2015, c. 699.



§ 2.2-3109.1. Prohibited contracts; additional exclusions for contracts by officers and employees of hospital authorities

A. As used in this section, "hospital authority" means a hospital authority established pursuant to Chapter 53 (§ 15.2-5300 et seq.) of Title 15.2 or an Act of Assembly.

B. The provisions of § 2.2-3109 shall not apply to:

1. The personal interest of an officer or employee of a hospital authority in additional contracts of employment with his own governmental agency that accrue to him because of a member of his immediate family, provided (i) the officer or employee and the immediate family member are licensed members of the medical profession or hold administrative support positions at the hospital authority, (ii) the governing board of the hospital authority finds that it is in the best interests of the hospital authority and the county, city, or town for such dual employment to exist, and (iii) after such finding, the governing board of the hospital authority ensures that neither the officer or employee, nor the immediate family member, has sole authority to supervise, evaluate, or make personnel decisions regarding the other;

2. Subject to approval by the governing board of the hospital authority, an officer or employee's personal interest in a contract between his hospital authority and a professional entity that operates a clinical practice at any medical facilities of such other hospital authority and of which such officer or employee is a member or employee;

3. Subject to approval by the relevant governing body, an officer or employee's personal interest in a contract for research and development or commercialization of intellectual property between the hospital authority and a business in which the employee has a personal interest, provided (i) the officer or employee's personal interest has been disclosed to and approved by the hospital authority prior to the time at which the contract is entered into; (ii) the officer or employee promptly files a disclosure statement pursuant to § 2.2-3117 and thereafter files such statement annually on or before December 15; (iii) the local hospital authority has established a formal policy regarding such contracts in conformity with any applicable federal regulations that has been approved by its governing body; and (iv) no later than December 31 of each year, the local hospital authority files an annual report with the Virginia Conflict of Interest and Ethics Advisory Council disclosing each open contract entered into subject to this provision, the names of the parties to each contract, the date each contract was executed and its term, the subject of each contractual arrangement, the nature of the conflict of interest, the hospital authority's employee responsible for administering each contract, the details of such hospital authority's commitment or investment of resources or finances for each contract, and any other information requested by the Virginia Conflict of Interest and Ethics Advisory Council; or

4. Subject to approval by the relevant governing body, an officer or employee's personal interest in a contract between the hospital authority and a business in which the officer or employee has a personal interest, provided (i) the personal interest has been disclosed to the hospital authority prior to the time the contract is entered into; (ii) the officer or employee files a disclosure statement pursuant to § 2.2-3117 and thereafter annually on or before December 15; (iii) the officer or employee does not participate in the hospital authority's decision to contract; (iv) the president or chief executive officer of the hospital authority finds and certifies in writing that the contract is for goods and services needed for quality patient care, including related medical education or research, by any of the hospital authority's medical facilities or any of its affiliated organizations, or is otherwise necessary for the fulfillment of its mission, including but not limited to the acquisition of drugs, therapies, and medical technologies; and (v) no later than December 31 of each year, the hospital authority files an annual report with the Virginia Conflict of Interest and Ethics Advisory Council disclosing each open contract entered into subject to this provision, the names of the parties to each contract, the date each contract was executed and its term, the subject of each contractual arrangement, the nature of the conflict of interest, the hospital authority's employee responsible for administering each contract, the details of the hospital authority's commitment or investment of resources or finances for each contract, and any other information requested by the Virginia Conflict of Interest and Ethics Advisory Council.

C. Notwithstanding the provisions of subdivisions B 3 and B 4, if the research and development or commercialization of intellectual property or the officer or employee's personal interest in a contract with a business is subject to policies and regulations governing conflicts of interest promulgated by any agency of the United States government, including the adoption of policies requiring the disclosure and management of such conflicts of interest, the policies established by the hospital authority pursuant to such federal requirements shall constitute compliance with subdivisions B 3 and B 4, upon notification by the hospital authority to the Virginia Conflict of Interest and Ethics Advisory Council by January 31 of each year of evidence of its compliance with such federal policies and regulations.

D. The governing body may delegate the authority granted under subdivision B 2 to the president or chief executive officer of hospital authority. If the board elects to delegate such authority, the board shall include this delegation of authority in the formal policy required by clause (iii) of subdivision B 3. In those instances where the board has delegated such authority, on or before December 1 of each year, the president or chief executive officer of the hospital authority shall file a report with the relevant governing body disclosing each open contract entered into subject to this provision, the names of the parties to each contract, the date each contract was executed and its term, the subject of each contractual arrangement, the nature of the conflict of interest, the hospital authority's employee responsible for administering each contract, the details of the hospital authority's commitment or investment of resources or finances for each contract, the details of how revenues are to be dispersed, and any other information requested by the governing body.

2015, c. 699.



§ 2.2-3110. Further exceptions

A. The provisions of Article 3 (§ 2.2-3106 et seq.) of this chapter shall not apply to:

1. The sale, lease or exchange of real property between an officer or employee and a governmental agency, provided the officer or employee does not participate in any way as such officer or employee in such sale, lease or exchange, and this fact is set forth as a matter of public record by the governing body of the governmental agency or by the administrative head thereof;

2. The publication of official notices;

3. Contracts between the government or school board of a town or city with a population of less than 10,000 and an officer or employee of that town or city government or school board when the total of such contracts between the town or city government or school board and the officer or employee of that town or city government or school board or a business controlled by him does not exceed $10,000 per year or such amount exceeds $10,000 and is less than $25,000 but results from contracts arising from awards made on a sealed bid basis, and such officer or employee has made disclosure as provided for in § 2.2-3115;

4. An officer or employee whose sole personal interest in a contract with the governmental agency is by reason of income from the contracting firm or governmental agency in excess of $10,000 per year, provided the officer or employee or a member of his immediate family does not participate and has no authority to participate in the procurement or letting of such contract on behalf of the contracting firm and the officer or employee either does not have authority to participate in the procurement or letting of the contract on behalf of his governmental agency or he disqualifies himself as a matter of public record and does not participate on behalf of his governmental agency in negotiating the contract or in approving the contract;

5. When the governmental agency is a public institution of higher education, an officer or employee whose personal interest in a contract with the institution is by reason of an ownership in the contracting firm in excess of three percent of the contracting firm's equity or such ownership interest and income from the contracting firm is in excess of $10,000 per year, provided that (i) the officer or employee's ownership interest, or ownership and income interest, and that of any immediate family member in the contracting firm is disclosed in writing to the president of the institution, which writing certifies that the officer or employee has not and will not participate in the contract negotiations on behalf of the contracting firm or the institution, (ii) the president of the institution makes a written finding as a matter of public record that the contract is in the best interests of the institution, (iii) the officer or employee either does not have authority to participate in the procurement or letting of the contract on behalf of the institution or disqualifies himself as a matter of public record, and (iv) does not participate on behalf of the institution in negotiating the contract or approving the contract;

6. Except when the governmental agency is the Virginia Retirement System, contracts between an officer's or employee's governmental agency and a public service corporation, financial institution, or company furnishing public utilities in which the officer or employee has a personal interest, provided the officer or employee disqualifies himself as a matter of public record and does not participate on behalf of his governmental agency in negotiating the contract or in approving the contract;

7. Contracts for the purchase of goods or services when the contract does not exceed $500;

8. Grants or other payment under any program wherein uniform rates for, or the amounts paid to, all qualified applicants are established solely by the administering governmental agency; or

9. An officer or employee whose sole personal interest in a contract with his own governmental agency is by reason of his marriage to his spouse who is employed by the same agency, if the spouse was employed by such agency for five or more years prior to marrying such officer or employee.

B. Neither the provisions of this chapter nor, unless expressly provided otherwise, any amendments thereto shall apply to those employment contracts or renewals thereof or to any other contracts entered into prior to August 1, 1987, which were in compliance with either the former Virginia Conflict of Interests Act, Chapter 22 (§ 2.1-347 et seq.) or the former Comprehensive Conflict of Interests Act, Chapter 40 (§ 2.1-599 et seq.) of Title 2.1 at the time of their formation and thereafter. Those contracts shall continue to be governed by the provisions of the appropriate prior Act. Notwithstanding the provisions of subdivision (f) (4) of § 2.1-348 of Title 2.1 in effect prior to July 1, 1983, the employment by the same governmental agency of an officer or employee and spouse or any other relative residing in the same household shall not be deemed to create a material financial interest except when one of such persons is employed in a direct supervisory or administrative position, or both, with respect to such spouse or other relative residing in his household and the annual salary of such subordinate is $35,000 or more.

1987, Sp. Sess., c. 1, § 2.1-639.9; 1990, c. 51; 1993, c. 303; 1994, cc. 450, 713; 1997, c. 641; 2001, c. 844; 2006, c. 839; 2010, cc. 301, 304.



§ 2.2-3111. Application

This article proscribes certain conduct by state and local government officers and employees having a personal interest in a transaction.

1987, Sp. Sess., c. 1, § 2.1-639.10; 2001, c. 844.



§ 2.2-3112. Prohibited conduct concerning personal interest in a transaction; exceptions

A. Each officer and employee of any state or local governmental or advisory agency who has a personal interest in a transaction:

1. Shall disqualify himself from participating in the transaction if (i) the transaction has application solely to property or a business or governmental agency in which he has a personal interest or a business that has a parent-subsidiary or affiliated business entity relationship with the business in which he has a personal interest or (ii) he is unable to participate pursuant to subdivision 2, 3 or 4. Any disqualification under the provisions of this subdivision shall be recorded in the public records of the officer's or employee's governmental or advisory agency. The officer or employee shall disclose his personal interest as required by subsection E of § 2.2-3114 or subsection F of § 2.2-3115 and shall not vote or in any manner act on behalf of his agency in the transaction. The officer or employee shall be prohibited from (i) attending any portion of a closed meeting authorized by the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) when the matter in which he has a personal interest is discussed and (ii) discussing the matter in which he has a personal interest with other governmental officers or employees at any time;

2. May participate in the transaction if he is a member of a business, profession, occupation, or group of three or more persons the members of which are affected by the transaction, and he complies with the declaration requirements of subsection F of § 2.2-3114 or subsection H of § 2.2-3115;

3. May participate in the transaction when a party to the transaction is a client of his firm if he does not personally represent or provide services to such client and he complies with the declaration requirements of subsection G of § 2.2-3114 or subsection I of § 2.2-3115; or

4. May participate in the transaction if it affects the public generally, even though his personal interest, as a member of the public, may also be affected by that transaction.

B. Disqualification under the provisions of this section shall not prevent any employee having a personal interest in a transaction in which his agency is involved from representing himself or a member of his immediate family in such transaction provided he does not receive compensation for such representation and provided he complies with the disqualification and relevant disclosure requirements of this chapter.

C. Notwithstanding any other provision of law, if disqualifications of officers or employees in accordance with this section leave less than the number required by law to act, the remaining member or members shall constitute a quorum for the conduct of business and have authority to act for the agency by majority vote, unless a unanimous vote of all members is required by law, in which case authority to act shall require a unanimous vote of remaining members. Notwithstanding any provisions of this chapter to the contrary, members of a local governing body whose sole interest in any proposed sale, contract of sale, exchange, lease or conveyance is by virtue of their employment by a business involved in a proposed sale, contract of sale, exchange, lease or conveyance, and where such member's or members' vote is essential to a constitutional majority required pursuant to Article VII, Section 9 of the Constitution of Virginia and § 15.2-2100, such member or members of the local governing body may vote and participate in the deliberations of the governing body concerning whether to approve, enter into or execute such sale, contract of sale, exchange, lease or conveyance. Official action taken under circumstances that violate this section may be rescinded by the agency on such terms as the interests of the agency and innocent third parties require.

D. The provisions of subsection A shall not prevent an officer or employee from participating in a transaction merely because such officer or employee is a party in a legal proceeding of a civil nature concerning such transaction.

E. The provisions of subsection A shall not prevent an employee from participating in a transaction regarding textbooks or other educational material for students at state institutions of higher education, when those textbooks or materials have been authored or otherwise created by the employee.

1987, Sp. Sess., c. 1, § 2.1-639.11; 2001, c. 844; 2003, c. 694; 2007, c. 613; 2012, c. 429.



§ 2.2-3113. Application

This article requires disclosure of certain personal and financial interests by state and local government officers and employees.

1987, Sp. Sess., c. 1, § 2.1-639.12; 2001, c. 844.



§ 2.2-3114. (Effective January 1, 2016) Disclosure by state officers and employees

A. The Governor, Lieutenant Governor, Attorney General, Justices of the Supreme Court, judges of the Court of Appeals, judges of any circuit court, judges and substitute judges of any district court, members of the State Corporation Commission, members of the Virginia Workers' Compensation Commission, members of the Commonwealth Transportation Board, members of the Board of Trustees of the Virginia Retirement System, members of the Virginia Alcoholic Beverage Control Board, and members of the Virginia Lottery Board and other persons occupying such offices or positions of trust or employment in state government, including members of the governing bodies of authorities, as may be designated by the Governor, or officers or employees of the legislative branch, as may be designated by the Joint Rules Committee of the General Assembly, shall file with the Council, as a condition to assuming office or employment, a disclosure statement of their personal interests and such other information as is specified on the form set forth in § 2.2-3117 and thereafter shall file such a statement semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April. When the filing deadline falls on a Saturday, Sunday, or legal holiday, the disclosure statement shall be filed on the next day that is not a Saturday, Sunday, or legal holiday.

B. Nonsalaried citizen members of all policy and supervisory boards, commissions and councils in the executive branch of state government, other than the Commonwealth Transportation Board, members of the Board of Trustees of the Virginia Retirement System, and the Virginia Lottery Board, shall file with the Council, as a condition to assuming office, a disclosure form of their personal interests and such other information as is specified on the form set forth in § 2.2-3118 and thereafter shall file such form annually on or before December 15. When the filing deadline falls on a Saturday, Sunday, or legal holiday, the disclosure statement shall be filed on the next day that is not a Saturday, Sunday, or legal holiday. Nonsalaried citizen members of other boards, commissions and councils, including advisory boards and authorities, may be required to file a disclosure form if so designated by the Governor, in which case the form shall be that set forth in § 2.2-3118.

C. The disclosure forms required by subsections A and B shall be made available by the Council at least 30 days prior to the filing deadline. Disclosure forms shall be filed electronically with the Council in accordance with the standards approved by it pursuant to § 30-356. All forms shall be maintained as public records for five years in the office of the Council. Such forms shall be made public no later than six weeks after filing.

D. Candidates for the offices of Governor, Lieutenant Governor or Attorney General shall file a disclosure statement of their personal interests as required by § 24.2-502.

E. Any officer or employee of state government who has a personal interest in any transaction before the governmental or advisory agency of which he is an officer or employee and who is disqualified from participating in that transaction pursuant to subdivision A 1 of § 2.2-3112, or otherwise elects to disqualify himself, shall forthwith make disclosure of the existence of his interest, including the full name and address of the business and the address or parcel number for the real estate if the interest involves a business or real estate, and his disclosure shall also be reflected in the public records of the agency for five years in the office of the administrative head of the officer's or employee's governmental agency or advisory agency or, if the agency has a clerk, in the clerk's office.

F. An officer or employee of state government who is required to declare his interest pursuant to subdivision A 2 of § 2.2-3112, shall declare his interest by stating (i) the transaction involved, (ii) the nature of the officer's or employee's personal interest affected by the transaction, (iii) that he is a member of a business, profession, occupation, or group the members of which are affected by the transaction, and (iv) that he is able to participate in the transaction fairly, objectively, and in the public interest. The officer or employee shall either make his declaration orally to be recorded in written minutes for his agency or file a signed written declaration with the clerk or administrative head of his governmental or advisory agency, as appropriate, who shall, in either case, retain and make available for public inspection such declaration for a period of five years from the date of recording or receipt. If reasonable time is not available to comply with the provisions of this subsection prior to participation in the transaction, the officer or employee shall prepare and file the required declaration by the end of the next business day.

G. An officer or employee of state government who is required to declare his interest pursuant to subdivision A 3 of § 2.2-3112, shall declare his interest by stating (i) the transaction involved, (ii) that a party to the transaction is a client of his firm, (iii) that he does not personally represent or provide services to the client, and (iv) that he is able to participate in the transaction fairly, objectively, and in the public interest. The officer or employee shall either make his declaration orally to be recorded in written minutes for his agency or file a signed written declaration with the clerk or administrative head of his governmental or advisory agency, as appropriate, who shall, in either case, retain and make available for public inspection such declaration for a period of five years from the date of recording or receipt. If reasonable time is not available to comply with the provisions of this subsection prior to participation in the transaction, the officer or employee shall prepare and file the required declaration by the end of the next business day.

H. Notwithstanding any other provision of law, chairs of departments at a public institution of higher education in the Commonwealth shall not be required to file the disclosure form prescribed by § 2.2-3117 or 2.2-3118.

1987, Sp. Sess., c. 1, § 2.1-639.13; 1988, cc. 767, 849; 1992, c. 710; 1993, c. 303; 1997, c. 641; 2001, cc. 217, 844; 2003, c. 694; 2005, c. 169; 2006, c. 779; 2014, cc. 225, 792, 804.



§ 2.2-3114. (Effective until January 1, 2016) Disclosure by state officers and employees

A. The Governor, Lieutenant Governor, Attorney General, Justices of the Supreme Court, judges of the Court of Appeals, judges of any circuit court, judges and substitute judges of any district court, members of the State Corporation Commission, members of the Virginia Workers' Compensation Commission, members of the Commonwealth Transportation Board, members of the Board of Trustees of the Virginia Retirement System, members of the Virginia Alcoholic Beverage Control Board, and members of the Virginia Lottery Board and other persons occupying such offices or positions of trust or employment in state government, including members of the governing bodies of authorities, as may be designated by the Governor, or officers or employees of the legislative branch, as may be designated by the Joint Rules Committee of the General Assembly, shall file with the Council, as a condition to assuming office or employment, a disclosure statement of their personal interests and such other information as is specified on the form set forth in § 2.2-3117 and thereafter shall file such a statement semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April. When the filing deadline falls on a Saturday, Sunday, or legal holiday, the disclosure statement shall be filed on the next day that is not a Saturday, Sunday, or legal holiday.

B. Nonsalaried citizen members of all policy and supervisory boards, commissions and councils in the executive branch of state government, other than the Commonwealth Transportation Board, members of the Board of Trustees of the Virginia Retirement System, and the Virginia Lottery Board, shall file with the Council, as a condition to assuming office, a disclosure form of their personal interests and such other information as is specified on the form set forth in § 2.2-3118 and thereafter shall file such form annually on or before December 15. When the filing deadline falls on a Saturday, Sunday, or legal holiday, the disclosure statement shall be filed on the next day that is not a Saturday, Sunday, or legal holiday. Nonsalaried citizen members of other boards, commissions and councils, including advisory boards and authorities, may be required to file a disclosure form if so designated by the Governor, in which case the form shall be that set forth in § 2.2-3118.

C. The disclosure forms required by subsections A and B shall be made available by the Council at least 30 days prior to the filing deadline. Disclosure forms shall be filed electronically with the Council in accordance with the standards approved by it pursuant to § 30-356. All forms shall be maintained as public records for five years in the office of the Council. Such forms shall be made public no later than six weeks after filing.

D. Candidates for the offices of Governor, Lieutenant Governor or Attorney General shall file a disclosure statement of their personal interests as required by § 24.2-502.

E. Any officer or employee of state government who has a personal interest in any transaction before the governmental or advisory agency of which he is an officer or employee and who is disqualified from participating in that transaction pursuant to subdivision A 1 of § 2.2-3112, or otherwise elects to disqualify himself, shall forthwith make disclosure of the existence of his interest, including the full name and address of the business and the address or parcel number for the real estate if the interest involves a business or real estate, and his disclosure shall also be reflected in the public records of the agency for five years in the office of the administrative head of the officer's or employee's governmental agency or advisory agency or, if the agency has a clerk, in the clerk's office.

F. An officer or employee of state government who is required to declare his interest pursuant to subdivision A 2 of § 2.2-3112, shall declare his interest by stating (i) the transaction involved, (ii) the nature of the officer's or employee's personal interest affected by the transaction, (iii) that he is a member of a business, profession, occupation, or group the members of which are affected by the transaction, and (iv) that he is able to participate in the transaction fairly, objectively, and in the public interest. The officer or employee shall either make his declaration orally to be recorded in written minutes for his agency or file a signed written declaration with the clerk or administrative head of his governmental or advisory agency, as appropriate, who shall, in either case, retain and make available for public inspection such declaration for a period of five years from the date of recording or receipt. If reasonable time is not available to comply with the provisions of this subsection prior to participation in the transaction, the officer or employee shall prepare and file the required declaration by the end of the next business day.

G. An officer or employee of state government who is required to declare his interest pursuant to subdivision A 3 of § 2.2-3112, shall declare his interest by stating (i) the transaction involved, (ii) that a party to the transaction is a client of his firm, (iii) that he does not personally represent or provide services to the client, and (iv) that he is able to participate in the transaction fairly, objectively, and in the public interest. The officer or employee shall either make his declaration orally to be recorded in written minutes for his agency or file a signed written declaration with the clerk or administrative head of his governmental or advisory agency, as appropriate, who shall, in either case, retain and make available for public inspection such declaration for a period of five years from the date of recording or receipt. If reasonable time is not available to comply with the provisions of this subsection prior to participation in the transaction, the officer or employee shall prepare and file the required declaration by the end of the next business day.

H. Notwithstanding any other provision of law, chairs of departments at a public institution of higher education in the Commonwealth shall not be required to file the disclosure form prescribed by § 2.2-3117 or 2.2-3118.

1987, Sp. Sess., c. 1, § 2.1-639.13; 1988, cc. 767, 849; 1992, c. 710; 1993, c. 303; 1997, c. 641; 2001, cc. 217, 844; 2003, c. 694; 2005, c. 169; 2006, c. 779; 2014, cc. 225, 792, 804.



§ 2.2-3114.1. (Effective until January 1, 2016) Filings of statements of economic interests by General Assembly members

The filing of a current statement of economic interests by a General Assembly member, member-elect, or candidate for the General Assembly pursuant to §§ 30-110 and 30-111 of the General Assembly Conflicts of Interests Act (§ 30-100 et seq.) shall suffice for the purposes of this chapter (§ 2.2-3100 et seq.). The Secretary of the Commonwealth may obtain from the Clerk of the House of Delegates or the Senate, as appropriate, a copy of the statement of a General Assembly member who is appointed to a position for which a statement is required pursuant to § 2.2-3114. No General Assembly member, member-elect, or candidate shall be required to file a separate statement of economic interests for the purposes of § 2.2-3114.

2002, c. 36.



§ 2.2-3114.1. (Effective January 1, 2016) Filings of statements of economic interests by General Assembly members

The filing of a current statement of economic interests by a General Assembly member, member-elect, or candidate for the General Assembly pursuant to §§ 30-110 and 30-111 of the General Assembly Conflicts of Interests Act (§ 30-100 et seq.) shall suffice for the purposes of this chapter (§ 2.2-3100 et seq.). The Secretary of the Commonwealth may obtain from the Clerk of the House of Delegates or the Senate, as appropriate, a copy of the statement of a General Assembly member who is appointed to a position for which a statement is required pursuant to § 2.2-3114. No General Assembly member, member-elect, or candidate shall be required to file a separate statement of economic interests for the purposes of § 2.2-3114.

2002, c. 36.



§ 2.2-3115. (Effective until January 1, 2016) Disclosure by local government officers and employees

A. The members of every governing body and school board of each county and city and of towns with populations in excess of 3,500 shall file with the Council, as a condition to assuming office or employment, a disclosure statement of their personal interests and other information as is specified on the form set forth in § 2.2-3117 and thereafter shall file such a statement semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April.

The members of the governing body of any authority established in any county or city, or part or combination thereof, and having the power to issue bonds or expend funds in excess of $10,000 in any fiscal year, shall file with the Virginia Conflict of Interest and Ethics Advisory Council, as a condition to assuming office, a disclosure statement of their personal interests and other information as is specified on the form set forth in § 2.2-3118 and thereafter shall file such a statement annually on or before December 15, unless the governing body of the jurisdiction that appoints the members requires that the members file the form set forth in § 2.2-3117 semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April.

Persons occupying such positions of trust appointed by governing bodies and persons occupying such positions of employment with governing bodies as may be designated to file by ordinance of the governing body shall file with the Virginia Conflict of Interest and Ethics Advisory Council, as a condition to assuming office or employment, a disclosure statement of their personal interests and other information as is specified on the form set forth in § 2.2-3117 and thereafter shall file such a statement semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April.

Persons occupying such positions of trust appointed by school boards and persons occupying such positions of employment with school boards as may be designated to file by an adopted policy of the school board shall file with the Virginia Conflict of Interest and Ethics Advisory Council, as a condition to assuming office or employment, a disclosure statement of their personal interests and other information as is specified on the form set forth in § 2.2-3117 and thereafter shall file such a statement semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April.

B. Nonsalaried citizen members of local boards, commissions and councils as may be designated by the governing body shall file with the Virginia Conflict of Interest and Ethics Advisory Council, as a condition to assuming office, a disclosure form of their personal interests and such other information as is specified on the form set forth in § 2.2-3118 and thereafter shall file such form annually on or before December 15.

C. No person shall be mandated to file any disclosure not otherwise required by this article.

D. The disclosure forms required by subsections A and B shall be provided by the Virginia Conflict of Interest and Ethics Advisory Council to the clerks of the governing bodies and school boards at least 30 days prior to the filing deadline, and the clerks of the governing body and school board shall distribute the forms to designated individuals at least 20 days prior to the filing deadline. Forms shall be filed and maintained as public records for five years in the office of the Virginia Conflict of Interest and Ethics Advisory Council. Forms filed by members of governing bodies of authorities shall be filed and maintained as public records for five years in the office of the Virginia Conflict of Interest and Ethics Advisory Council.

E. Candidates for membership in the governing body or school board of any county, city or town with a population of more than 3,500 persons shall file a disclosure statement of their personal interests as required by § 24.2-502.

F. Any officer or employee of local government who has a personal interest in any transaction before the governmental or advisory agency of which he is an officer or employee and who is disqualified from participating in that transaction pursuant to subdivision A 1 of § 2.2-3112 or otherwise elects to disqualify himself, shall forthwith make disclosure of the existence of his interest, including the full name and address of the business and the address or parcel number for the real estate if the interest involves a business or real estate, and his disclosure shall be reflected in the public records of the agency for five years in the office of the administrative head of the officer's or employee's governmental or advisory agency.

G. In addition to any disclosure required by subsections A and B, in each county and city and in towns with populations in excess of 3,500, members of planning commissions, boards of zoning appeals, real estate assessors, and all county, city and town managers or executive officers shall make annual disclosures of all their interests in real estate located in the county, city or town in which they are elected, appointed, or employed. Such disclosure shall include any business in which such persons own an interest, or from which income is received, if the primary purpose of the business is to own, develop or derive compensation through the sale, exchange or development of real estate in the county, city or town. Such disclosure shall be filed as a condition to assuming office or employment, and thereafter shall be filed annually with the Virginia Conflict of Interest and Ethics Advisory Council on or before December 15. Such disclosures shall be filed and maintained as public records for five years. Forms for the filing of such reports shall be prepared and distributed by the Virginia Conflict of Interest and Ethics Advisory Council to the clerk of each governing body.

H. An officer or employee of local government who is required to declare his interest pursuant to subdivision A 2 of § 2.2-3112 shall declare his interest by stating (i) the transaction involved, (ii) the nature of the officer's or employee's personal interest affected by the transaction, (iii) that he is a member of a business, profession, occupation, or group the members of which are affected by the transaction, and (iv) that he is able to participate in the transaction fairly, objectively, and in the public interest. The officer or employee shall either make his declaration orally to be recorded in written minutes of his agency or file a signed written declaration with the clerk or administrative head of his governmental or advisory agency, as appropriate, who shall, in either case, retain and make available for public inspection such declaration for a period of five years from the date of recording or receipt. If reasonable time is not available to comply with the provisions of this subsection prior to participation in the transaction, the officer or employee shall prepare and file the required declaration by the end of the next business day. The officer or employee shall also orally disclose the existence of the interest during each meeting of the governmental or advisory agency at which the transaction is discussed and such disclosure shall be recorded in the minutes of the meeting.

I. An officer or employee of local government who is required to declare his interest pursuant to subdivision A 3 of § 2.2-3112, shall declare his interest by stating (i) the transaction involved, (ii) that a party to the transaction is a client of his firm, (iii) that he does not personally represent or provide services to the client, and (iv) that he is able to participate in the transaction fairly, objectively, and in the public interest. The officer or employee shall either make his declaration orally to be recorded in written minutes for his agency or file a signed written declaration with the clerk or administrative head of his governmental or advisory agency, as appropriate, who shall, in either case, retain and make available for public inspection such declaration for a period of five years from the date of recording or receipt. If reasonable time is not available to comply with the provisions of this subsection prior to participation in the transaction, the officer or employee shall prepare and file the required declaration by the end of the next business day.

1987, Sp. Sess., c. 1, § 2.1-639.14; 1988, c. 849; 1995, c. 495; 1996, c. 526; 2000, c. 317; 2001, cc. 217, 844; 2003, c. 694; 2012, c. 429; 2014, cc. 792, 804.



§ 2.2-3115. (Effective January 1, 2016) Disclosure by local government officers and employees

A. The members of every governing body and school board of each county and city and of towns with populations in excess of 3,500 shall file with the Council, as a condition to assuming office or employment, a disclosure statement of their personal interests and other information as is specified on the form set forth in § 2.2-3117 and thereafter shall file such a statement semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April.

The members of the governing body of any authority established in any county or city, or part or combination thereof, and having the power to issue bonds or expend funds in excess of $10,000 in any fiscal year, shall file with the Virginia Conflict of Interest and Ethics Advisory Council, as a condition to assuming office, a disclosure statement of their personal interests and other information as is specified on the form set forth in § 2.2-3118 and thereafter shall file such a statement annually on or before December 15, unless the governing body of the jurisdiction that appoints the members requires that the members file the form set forth in § 2.2-3117 semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April.

Persons occupying such positions of trust appointed by governing bodies and persons occupying such positions of employment with governing bodies as may be designated to file by ordinance of the governing body shall file with the Virginia Conflict of Interest and Ethics Advisory Council, as a condition to assuming office or employment, a disclosure statement of their personal interests and other information as is specified on the form set forth in § 2.2-3117 and thereafter shall file such a statement semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April.

Persons occupying such positions of trust appointed by school boards and persons occupying such positions of employment with school boards as may be designated to file by an adopted policy of the school board shall file with the Virginia Conflict of Interest and Ethics Advisory Council, as a condition to assuming office or employment, a disclosure statement of their personal interests and other information as is specified on the form set forth in § 2.2-3117 and thereafter shall file such a statement semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April.

B. Nonsalaried citizen members of local boards, commissions and councils as may be designated by the governing body shall file with the Virginia Conflict of Interest and Ethics Advisory Council, as a condition to assuming office, a disclosure form of their personal interests and such other information as is specified on the form set forth in § 2.2-3118 and thereafter shall file such form annually on or before December 15.

C. No person shall be mandated to file any disclosure not otherwise required by this article.

D. The disclosure forms required by subsections A and B shall be provided by the Virginia Conflict of Interest and Ethics Advisory Council to the clerks of the governing bodies and school boards at least 30 days prior to the filing deadline, and the clerks of the governing body and school board shall distribute the forms to designated individuals at least 20 days prior to the filing deadline. Forms shall be filed and maintained as public records for five years in the office of the Virginia Conflict of Interest and Ethics Advisory Council. Forms filed by members of governing bodies of authorities shall be filed and maintained as public records for five years in the office of the Virginia Conflict of Interest and Ethics Advisory Council.

E. Candidates for membership in the governing body or school board of any county, city or town with a population of more than 3,500 persons shall file a disclosure statement of their personal interests as required by § 24.2-502.

F. Any officer or employee of local government who has a personal interest in any transaction before the governmental or advisory agency of which he is an officer or employee and who is disqualified from participating in that transaction pursuant to subdivision A 1 of § 2.2-3112 or otherwise elects to disqualify himself, shall forthwith make disclosure of the existence of his interest, including the full name and address of the business and the address or parcel number for the real estate if the interest involves a business or real estate, and his disclosure shall be reflected in the public records of the agency for five years in the office of the administrative head of the officer's or employee's governmental or advisory agency.

G. In addition to any disclosure required by subsections A and B, in each county and city and in towns with populations in excess of 3,500, members of planning commissions, boards of zoning appeals, real estate assessors, and all county, city and town managers or executive officers shall make annual disclosures of all their interests in real estate located in the county, city or town in which they are elected, appointed, or employed. Such disclosure shall include any business in which such persons own an interest, or from which income is received, if the primary purpose of the business is to own, develop or derive compensation through the sale, exchange or development of real estate in the county, city or town. Such disclosure shall be filed as a condition to assuming office or employment, and thereafter shall be filed annually with the Virginia Conflict of Interest and Ethics Advisory Council on or before December 15. Such disclosures shall be filed and maintained as public records for five years. Forms for the filing of such reports shall be prepared and distributed by the Virginia Conflict of Interest and Ethics Advisory Council to the clerk of each governing body.

H. An officer or employee of local government who is required to declare his interest pursuant to subdivision A 2 of § 2.2-3112 shall declare his interest by stating (i) the transaction involved, (ii) the nature of the officer's or employee's personal interest affected by the transaction, (iii) that he is a member of a business, profession, occupation, or group the members of which are affected by the transaction, and (iv) that he is able to participate in the transaction fairly, objectively, and in the public interest. The officer or employee shall either make his declaration orally to be recorded in written minutes of his agency or file a signed written declaration with the clerk or administrative head of his governmental or advisory agency, as appropriate, who shall, in either case, retain and make available for public inspection such declaration for a period of five years from the date of recording or receipt. If reasonable time is not available to comply with the provisions of this subsection prior to participation in the transaction, the officer or employee shall prepare and file the required declaration by the end of the next business day. The officer or employee shall also orally disclose the existence of the interest during each meeting of the governmental or advisory agency at which the transaction is discussed and such disclosure shall be recorded in the minutes of the meeting.

I. An officer or employee of local government who is required to declare his interest pursuant to subdivision A 3 of § 2.2-3112, shall declare his interest by stating (i) the transaction involved, (ii) that a party to the transaction is a client of his firm, (iii) that he does not personally represent or provide services to the client, and (iv) that he is able to participate in the transaction fairly, objectively, and in the public interest. The officer or employee shall either make his declaration orally to be recorded in written minutes for his agency or file a signed written declaration with the clerk or administrative head of his governmental or advisory agency, as appropriate, who shall, in either case, retain and make available for public inspection such declaration for a period of five years from the date of recording or receipt. If reasonable time is not available to comply with the provisions of this subsection prior to participation in the transaction, the officer or employee shall prepare and file the required declaration by the end of the next business day.

1987, Sp. Sess., c. 1, § 2.1-639.14; 1988, c. 849; 1995, c. 495; 1996, c. 526; 2000, c. 317; 2001, cc. 217, 844; 2003, c. 694; 2012, c. 429; 2014, cc. 792, 804.



§ 2.2-3116. (Effective until January 1, 2016) Disclosure by certain constitutional officers

For the purposes of this chapter, holders of the constitutional offices of treasurer, sheriff, attorney for the Commonwealth, clerk of the circuit court and commissioner of the revenue of each county and city, shall be deemed to be local officers and shall be required to file the Statement of Economic Interests set forth in § 2.2-3117. These officers shall file statements pursuant to § 2.2-3115 and candidates shall file statements as required by § 24.2-502. These officers shall be subject to the prohibition on certain gifts set forth in subsection B of § 2.2-3103.1.

1988, c. 469, § 2.1-639.14:1; 2001, c. 844; 2014, cc. 792, 804.



§ 2.2-3116. (Effective July 1, 2016) Disclosure by certain constitutional officers

For the purposes of this chapter, holders of the constitutional offices of treasurer, sheriff, attorney for the Commonwealth, clerk of the circuit court and commissioner of the revenue of each county and city, shall be deemed to be local officers and shall be required to file the Statement of Economic Interests set forth in § 2.2-3117. These officers shall file statements pursuant to § 2.2-3115 and candidates shall file statements as required by § 24.2-502. These officers shall be subject to the prohibition on certain gifts set forth in subsection B of § 2.2-3103.1.

1988, c. 469, § 2.1-639.14:1; 2001, c. 844; 2014, cc. 792, 804.



§ 2.2-3116. (Effective from January 1, 2016, until July 1, 2016) Disclosure by certain constitutional officers

For the purposes of this chapter, holders of the constitutional offices of treasurer, sheriff, attorney for the Commonwealth, clerk of the circuit court and commissioner of the revenue of each county and city, shall be deemed to be local officers and shall be required to file the Statement of Economic Interests set forth in § 2.2-3117. These officers shall file statements pursuant to § 2.2-3115 and candidates shall file statements as required by § 24.2-502. These officers shall be subject to the prohibition on certain gifts set forth in subsection B of § 2.2-3103.1.

1988, c. 469, § 2.1-639.14:1; 2001, c. 844; 2014, cc. 792, 804.



§ 2.2-3117. (Effective until January 1, 2016) Disclosure form

The disclosure form to be used for filings required by subsections A and D of § 2.2-3114 and subsections A and E of § 2.2-3115 shall be substantially as follows:

STATEMENT OF ECONOMIC INTERESTS.

Name____________________________________________________________________________

Office or position held or sought_______________________________________________

Address_________________________________________________________________________

Names of members of immediate family_______________________________________

DEFINITIONS AND EXPLANATORY MATERIAL.

"Business" means a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, trust or foundation, or any other individual or entity carrying on a business or profession, whether or not for profit.

"Close financial association" means an association in which the person filing shares significant financial involvement with an individual and the filer would reasonably be expected to be aware of the individual's business activities and would have access to the necessary records either directly or through the individual. "Close financial association" does not mean an association based on (i) the receipt of retirement benefits or deferred compensation from a business by which the person filing this statement is no longer employed, or (ii) the receipt of compensation for work performed by the person filing as an independent contractor of a business that represents an entity before any state governmental agency when the person filing has had no communications with the state governmental agency.

"Contingent liability" means a liability that is not presently fixed or determined, but may become fixed or determined in the future with the occurrence of some certain event.

"Gift" means any gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value. It includes services as well as gifts of transportation, lodgings and meals, whether provided in-kind, by purchase of a ticket, payment in advance or reimbursement after the expense has been incurred. "Gift" does not include (i) any offer of a ticket, coupon, or other admission or pass unless the ticket, coupon, admission, or pass is used; (ii) honorary degrees; (iii) any athletic, merit, or need-based scholarship or any other financial aid awarded by a public or private school, institution of higher education, or other educational program pursuant to such school, institution, or program's financial aid standards and procedures applicable to the general public; (iv) a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2; (v) any gift related to the private profession or occupation of an officer or employee or of a member of his immediate family; or (vi) gifts from relatives or personal friends. "Relative" means the donee's spouse, child, uncle, aunt, niece, or nephew; a person to whom the donee is engaged to be married; the donee's or his spouse's parent, grandparent, grandchild, brother, or sister; or the donee's brother's or sister's spouse. "Personal friend" does not include any person that the filer knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4 of Title 2.2; (b) a lobbyist's principal as defined in § 2.2-419; (c) for an officer or employee of a local governmental or advisory agency, a person, organization, or business who is a party to or is seeking to become a party to a contract with the local agency of which he is an officer or an employee; or (d) for an officer or employee of a state governmental or advisory agency, a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth. "Person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

"Immediate family" means (i) a spouse and (ii) any child who resides in the same household as the officer or employee and who is a dependent of the officer or employee.

TRUST. If you or your immediate family, separately or together, are the only beneficiaries of a trust, treat the trust's assets as if you own them directly. If you or your immediate family has a proportional interest in a trust, treat that proportion of the trust's assets as if you own them directly. For example, if you and your immediate family have a one-third interest in a trust, complete your Statement as if you own one-third of each of the trust's assets. If you or a member of your immediate family created a trust and can revoke it without the beneficiaries' consent, treat its assets as if you own them directly.

REPORT TO THE BEST OF INFORMATION AND BELIEF. Information required on this Statement must be provided on the basis of the best knowledge, information, and belief of the individual filing the Statement as of the date of this report unless otherwise stated.

COMPLETE ITEMS 1 THROUGH 10. REFER TO SCHEDULES ONLY IF DIRECTED.

You may attach additional explanatory information.

1. Offices and Directorships.
Are you or a member of your immediate family a paid officer or paid director of a business?
EITHER check NO / / OR check YES / / and complete Schedule A.

2. Personal Liabilities.
Do you or a member of your immediate family owe more than $5,000 to any one creditor including contingent liabilities? (Exclude debts to any government and loans secured by recorded liens on property at least equal in value to the loan.)
EITHER check NO / / OR check YES / / and complete Schedule B.

3. Securities.
Do you or a member of your immediate family, directly or indirectly, separately or together, own securities valued in excess of $5,000 invested in one business? Account for mutual funds, limited partnerships and trusts.
EITHER check NO / / OR check YES / / and complete Schedule C.

4. Payments for Talks, Meetings, and Publications.
During the past six months did you receive in your capacity as an officer or employee of your agency lodging, transportation, money, or anything else of value with a combined value exceeding $200 (i) for a single talk, meeting, or published work or (ii) for a meeting, conference, or event where your attendance at the meeting, conference, or event was designed to (a) educate you on issues relevant to your duties as an officer or employee of your agency or (b) enhance your knowledge and skills relative to your duties as an officer or employee of your agency?
EITHER check NO / / OR check YES / / and complete Schedule D.

5. Gifts.
During the past six months did a business, government, or individual other than a relative or personal friend (i) furnish you or a member of your immediate family with any gift or entertainment at a single event, and the value received exceeded $50 or (ii) furnish you or a member of your immediate family with gifts or entertainment in any combination and the total value received exceeded $100, and for which you or the member of your immediate family neither paid nor rendered services in exchange? Account for entertainment events only if the average value per person attending the event exceeded $50. Account for all business entertainment (except if related to the private profession or occupation of you or the member of your immediate family who received such business entertainment) even if unrelated to your official duties.
EITHER check NO / / OR check YES / / and complete Schedule E.

6. Salary and Wages.
List each employer that pays you or a member of your immediate family salary or wages in excess of $5,000 annually. (Exclude state or local government or advisory agencies.)
If no reportable salary or wages, check here / /.
___________________________________________________________________________
___________________________________________________________________________
___________________________________________________________________________

7. Business Interests.
Do you or a member of your immediate family, separately or together, operate your own business, or own or control an interest in excess of $5,000 in a business?
EITHER check NO / / OR check YES / / and complete Schedule F.

8. Payments for Representation and Other Services.

8A. Did you represent, excluding activity defined as lobbying in § 2.2-419, any businesses before any state governmental agencies, excluding courts or judges, for which you received total compensation during the past six months in excess of $1,000, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers? (Officers and employees of local governmental and advisory agencies do NOT need to answer this question or complete Schedule G-1.)
EITHER check NO / / OR check YES / / and complete Schedule G-1.

8B. Subject to the same exceptions as in 8A, did persons with whom you have a close financial association (partners, associates or others) represent, excluding activity defined as lobbying in § 2.2-419, any businesses before any state governmental agency for which total compensation was received during the past six months in excess of $1,000? (Officers and employees of local governmental and advisory agencies do NOT need to answer this question or complete Schedule G-2.)
EITHER check NO / / OR check YES / / and complete Schedule G-2.

8C. Did you or persons with whom you have a close financial association furnish services to businesses operating in Virginia pursuant to an agreement between you and such businesses, or between persons with whom you have a close financial association and such businesses for which total compensation in excess of $1,000 was received during the past six months? Services reported under this provision shall not include services involving the representation of businesses that are reported under item 8A or 8B.
EITHER check NO / / OR check YES / / and complete Schedule G-3.

9. Real Estate.

9A. State Officers and Employees.
Do you or a member of your immediate family hold an interest, including a partnership interest, valued at more than $5,000 in real property (other than your principal residence) for which you have not already listed the full address on Schedule F? Account for real estate held in trust.
EITHER check NO / / OR check YES / / and complete Schedule H-1.

9B. Local Officers and Employees.
Do you or a member of your immediate family hold an interest, including a partnership interest, or option, easement, or land contract, valued at more than $5,000 in real property (other than your principal residence) for which you have not already listed the full address on Schedule F? Account for real estate held in trust.
EITHER check NO / / OR check YES / / and complete Schedule H-2.

10. Real Estate Contracts with Governmental Agencies.
Do you or a member of your immediate family hold an interest valued at more than $5,000 in real estate, including a corporate, partnership, or trust interest, option, easement, or land contract, which real estate is the subject of a contract, whether pending or completed within the past six months, with a governmental agency? If the real estate contract provides for the leasing of the property to a governmental agency, do you or a member of your immediate family hold an interest in the real estate valued at more than $1,000? Account for all such contracts whether or not your interest is reported in Schedule F, H-1, or H-2. This requirement to disclose an interest in a lease does not apply to an interest derived through an ownership interest in a business unless the ownership interest exceeds three percent of the total equity of the business.
EITHER check NO / / OR check YES / / and complete Schedule I.

Statements of Economic Interests are open for public inspection.

AFFIRMATION BY ALL FILERS.

I swear or affirm that the foregoing information is full, true and correct to the best of my knowledge.

Signature__________________________________________________________________

(Return only if needed to complete Statement.)

SCHEDULES to STATEMENT OF ECONOMIC INTERESTS.

NAME______________________________________________________________________

SCHEDULE A -- OFFICES AND DIRECTORSHIPS.
Identify each business of which you or a member of your immediate family is a paid officer or paid director.

SCHEDULE B -- PERSONAL LIABILITIES.
Report personal liability by checking each category. Report only debts in excess of $5,000. Do not report debts to any government. Do not report loans secured by recorded liens on property at least equal in value to the loan.

Report contingent liabilities below and indicate which debts are contingent.

1. My personal debts are as follows:

2. The personal debts of the members of my immediate family are as follows:

SCHEDULE C -- SECURITIES.

"Securities" INCLUDES stocks, bonds, mutual funds, limited partnerships, and commodity futures contracts.
"Securities" EXCLUDES certificates of deposit, money market funds, annuity contracts, and insurance policies.

Identify each business or Virginia governmental entity in which you or a member of your immediate family, directly or indirectly, separately or together, own securities valued in excess of $5,000. Name each issuer and type of security individually.

Do not list U.S. Bonds or other government securities not issued by the Commonwealth of Virginia or its authorities, agencies, or local governments. Do not list organizations that do not do business in this Commonwealth, but most major businesses conduct business in Virginia. Account for securities held in trust.
If no reportable securities, check here / /.

SCHEDULE D -- PAYMENTS FOR TALKS, MEETINGS, AND PUBLICATIONS.

List each source from which you received during the past six months in your capacity as an officer or employee of your agency lodging, transportation, money, or any other thing of value with combined value exceeding $200 (i) for your presentation of a single talk, participation in one meeting, or publication of a work or (ii) for your attendance at a meeting, conference, or event where your attendance at the meeting, conference, or event was designed to (a) educate you on issues relevant to your duties as an officer or employee of your agency or (b) enhance your knowledge and skills relative to your duties as an officer or employee of your agency. Any lodging, transportation, money, or other thing of value received by an officer or employee that does not satisfy the provisions of clause (i), (ii) (a), or (ii) (b) shall be listed as a gift on Schedule E.

List payments or reimbursements by an advisory or governmental agency only for meetings or travel outside the Commonwealth.

List a payment even if you donated it to charity.

Do not list information about a payment if you returned it within 60 days or if you received it from an employer already listed under Item 6 or from a source of income listed on Schedule F.

If no payment must be listed, check here / /.

SCHEDULE E -- GIFTS.

List each business, governmental entity, or individual that, during the past six months, (i) furnished you or a member of your immediate family with any gift or entertainment at a single event, and the value received exceeded $50 or (ii) furnished you or a member of your immediate family with gifts or entertainment in any combination and the total value received exceeded $100, and for which you or the member of your immediate family neither paid nor rendered services in exchange. List each such gift or event. Do not list entertainment events unless the average value per person attending the event exceeded $50. Do not list business entertainment related to the private profession or occupation of you or the member of your immediate family who received such business entertainment. Do not list gifts or other things of value given by a relative or personal friend for reasons clearly unrelated to your public position. Do not list campaign contributions publicly reported as required by Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2 of the Code of Virginia.

SCHEDULE F -- BUSINESS INTERESTS.

Complete this Schedule for each self-owned or family-owned business (including rental property, a farm, or consulting work), partnership, or corporation in which you or a member of your immediate family, separately or together, own an interest having a value in excess of $5,000.

If the enterprise is owned or operated under a trade, partnership, or corporate name, list that name; otherwise, merely explain the nature of the enterprise. If rental property is owned or operated under a trade, partnership, or corporate name, list the name only; otherwise, give the address of each property. Account for business interests held in trust.

SCHEDULE G-1 -- PAYMENTS FOR REPRESENTATION BY YOU.

List the businesses you represented, excluding activity defined as lobbying in § 2.2-419, before any state governmental agency, excluding any court or judge, for which you received total compensation during the past six months in excess of $1,000, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers filed by you.

Identify each business, the nature of the representation and the amount received by dollar category from each such business. You may state the type, rather than name, of the business if you are required by law not to reveal the name of the business represented by you.

Only STATE officers and employees should complete this Schedule.

If you have received $250,001 or more from a single business within the reporting period, indicate the amount received, rounded to the nearest $10,000.

Amount Received: _______________________.

SCHEDULE G-2 -- PAYMENTS FOR REPRESENTATION BY ASSOCIATES.
List the businesses that have been represented, excluding activity defined as lobbying in § 2.2-419, before any state governmental agency, excluding any court or judge, by persons who are your partners, associates or others with whom you have a close financial association and who received total compensation in excess of $1,000 for such representation during the past six months, excluding representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers filed by your partners, associates or others with whom you have a close financial association.

Identify such businesses by type and also name the state governmental agencies before which such person appeared on behalf of such businesses.

Only STATE officers and employees should complete this Schedule.

SCHEDULE G-3 -- PAYMENTS FOR OTHER SERVICES GENERALLY.

Indicate below types of businesses that operate in Virginia to which services were furnished by you or persons with whom you have a close financial association pursuant to an agreement between you and such businesses, or between persons with whom you have a close financial association and such businesses and for which total compensation in excess of $1,000 was received during the past six months. Services reported in this Schedule shall not include services involving the representation of businesses that are reported in Schedule G-1 or G-2.

Identify opposite each category of businesses listed below (i) the type of business, (ii) the type of service rendered and (iii) the value by dollar category of the compensation received for all businesses falling within each category.

SCHEDULE H-1 -- REAL ESTATE -- STATE OFFICERS AND EMPLOYEES.

List real estate other than your principal residence in which you or a member of your immediate family holds an interest, including a partnership interest, option, easement, or land contract, valued at more than $5,000. Each parcel shall be listed individually.

SCHEDULE H-2 -- REAL ESTATE -- LOCAL OFFICERS AND EMPLOYEES.

List real estate other than your principal residence in which you or a member of your immediate family holds an interest, including a partnership interest or option, easement, or land contract, valued at more than $5,000. Each parcel shall be listed individually. Also list the names of any co-owners of such property, if applicable.

SCHEDULE I -- REAL ESTATE CONTRACTS WITH GOVERNMENTAL AGENCIES.

List all contracts, whether pending or completed within the past six months, with a governmental agency for the sale or exchange of real estate in which you or a member of your immediate family holds an interest, including a corporate, partnership or trust interest, option, easement, or land contract, valued at more than $10,000. List all contracts with a governmental agency for the lease of real estate in which you or a member of your immediate family holds such an interest valued at more than $1,000. This requirement to disclose an interest in a lease does not apply to an interest derived through an ownership interest in a business unless the ownership interest exceeds three percent of the total equity of the business.

State officers and employees report contracts with state agencies.

Local officers and employees report contracts with local agencies.

1987, Sp. Sess., c. 1, § 2.1-639.15; 1988, c. 849; 1994, cc. 724, 733, 777, 793; 1995, c. 763; 1996, c. 77; 1997, cc. 577, 844; 1998, c. 732; 2001, c. 844; 2006, cc. 310, 779, 787, 892; 2008, c. 239; 2010, c. 670; 2012, c. 429; 2014, cc. 792, 804.



§ 2.2-3117. (Effective January 1, 2016) Disclosure form

The disclosure form to be used for filings required by subsections A and D of § 2.2-3114 and subsections A and E of § 2.2-3115 shall be substantially as follows:

STATEMENT OF ECONOMIC INTERESTS.

Name____________________________________________________________________________

Office or position held or sought_______________________________________________

Address_________________________________________________________________________

Names of members of immediate family_______________________________________

DEFINITIONS AND EXPLANATORY MATERIAL.

"Business" means a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, trust or foundation, or any other individual or entity carrying on a business or profession, whether or not for profit.

"Close financial association" means an association in which the person filing shares significant financial involvement with an individual and the filer would reasonably be expected to be aware of the individual's business activities and would have access to the necessary records either directly or through the individual. "Close financial association" does not mean an association based on (i) the receipt of retirement benefits or deferred compensation from a business by which the person filing this statement is no longer employed, or (ii) the receipt of compensation for work performed by the person filing as an independent contractor of a business that represents an entity before any state governmental agency when the person filing has had no communications with the state governmental agency.

"Contingent liability" means a liability that is not presently fixed or determined, but may become fixed or determined in the future with the occurrence of some certain event.

"Gift" means any gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value. It includes services as well as gifts of transportation, lodgings and meals, whether provided in-kind, by purchase of a ticket, payment in advance or reimbursement after the expense has been incurred. "Gift" does not include (i) any offer of a ticket, coupon, or other admission or pass unless the ticket, coupon, admission, or pass is used; (ii) honorary degrees; (iii) any athletic, merit, or need-based scholarship or any other financial aid awarded by a public or private school, institution of higher education, or other educational program pursuant to such school, institution, or program's financial aid standards and procedures applicable to the general public; (iv) a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2; (v) any gift related to the private profession or occupation of an officer or employee or of a member of his immediate family; or (vi) gifts from relatives or personal friends. "Relative" means the donee's spouse, child, uncle, aunt, niece, or nephew; a person to whom the donee is engaged to be married; the donee's or his spouse's parent, grandparent, grandchild, brother, or sister; or the donee's brother's or sister's spouse. "Personal friend" does not include any person that the filer knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4 of Title 2.2; (b) a lobbyist's principal as defined in § 2.2-419; (c) for an officer or employee of a local governmental or advisory agency, a person, organization, or business who is a party to or is seeking to become a party to a contract with the local agency of which he is an officer or an employee; or (d) for an officer or employee of a state governmental or advisory agency, a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth. "Person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

"Immediate family" means (i) a spouse and (ii) any child who resides in the same household as the officer or employee and who is a dependent of the officer or employee.

TRUST. If you or your immediate family, separately or together, are the only beneficiaries of a trust, treat the trust's assets as if you own them directly. If you or your immediate family has a proportional interest in a trust, treat that proportion of the trust's assets as if you own them directly. For example, if you and your immediate family have a one-third interest in a trust, complete your Statement as if you own one-third of each of the trust's assets. If you or a member of your immediate family created a trust and can revoke it without the beneficiaries' consent, treat its assets as if you own them directly.

REPORT TO THE BEST OF INFORMATION AND BELIEF. Information required on this Statement must be provided on the basis of the best knowledge, information, and belief of the individual filing the Statement as of the date of this report unless otherwise stated.

COMPLETE ITEMS 1 THROUGH 10. REFER TO SCHEDULES ONLY IF DIRECTED.

You may attach additional explanatory information.

1. Offices and Directorships.
Are you or a member of your immediate family a paid officer or paid director of a business?
EITHER check NO / / OR check YES / / and complete Schedule A.

2. Personal Liabilities.
Do you or a member of your immediate family owe more than $5,000 to any one creditor including contingent liabilities? (Exclude debts to any government and loans secured by recorded liens on property at least equal in value to the loan.)
EITHER check NO / / OR check YES / / and complete Schedule B.

3. Securities.
Do you or a member of your immediate family, directly or indirectly, separately or together, own securities valued in excess of $5,000 invested in one business? Account for mutual funds, limited partnerships and trusts.
EITHER check NO / / OR check YES / / and complete Schedule C.

4. Payments for Talks, Meetings, and Publications.
During the past six months did you receive in your capacity as an officer or employee of your agency lodging, transportation, money, or anything else of value with a combined value exceeding $200 (i) for a single talk, meeting, or published work or (ii) for a meeting, conference, or event where your attendance at the meeting, conference, or event was designed to (a) educate you on issues relevant to your duties as an officer or employee of your agency or (b) enhance your knowledge and skills relative to your duties as an officer or employee of your agency?
EITHER check NO / / OR check YES / / and complete Schedule D.

5. Gifts.
During the past six months did a business, government, or individual other than a relative or personal friend (i) furnish you or a member of your immediate family with any gift or entertainment at a single event, and the value received exceeded $50 or (ii) furnish you or a member of your immediate family with gifts or entertainment in any combination and the total value received exceeded $100, and for which you or the member of your immediate family neither paid nor rendered services in exchange? Account for entertainment events only if the average value per person attending the event exceeded $50. Account for all business entertainment (except if related to the private profession or occupation of you or the member of your immediate family who received such business entertainment) even if unrelated to your official duties.
EITHER check NO / / OR check YES / / and complete Schedule E.

6. Salary and Wages.
List each employer that pays you or a member of your immediate family salary or wages in excess of $5,000 annually. (Exclude state or local government or advisory agencies.)
If no reportable salary or wages, check here / /.
___________________________________________________________________________
___________________________________________________________________________
___________________________________________________________________________

7. Business Interests.
Do you or a member of your immediate family, separately or together, operate your own business, or own or control an interest in excess of $5,000 in a business?
EITHER check NO / / OR check YES / / and complete Schedule F.

8. Payments for Representation and Other Services.

8A. Did you represent, excluding activity defined as lobbying in § 2.2-419, any businesses before any state governmental agencies, excluding courts or judges, for which you received total compensation during the past six months in excess of $1,000, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers? (Officers and employees of local governmental and advisory agencies do NOT need to answer this question or complete Schedule G-1.)
EITHER check NO / / OR check YES / / and complete Schedule G-1.

8B. Subject to the same exceptions as in 8A, did persons with whom you have a close financial association (partners, associates or others) represent, excluding activity defined as lobbying in § 2.2-419, any businesses before any state governmental agency for which total compensation was received during the past six months in excess of $1,000? (Officers and employees of local governmental and advisory agencies do NOT need to answer this question or complete Schedule G-2.)
EITHER check NO / / OR check YES / / and complete Schedule G-2.

8C. Did you or persons with whom you have a close financial association furnish services to businesses operating in Virginia pursuant to an agreement between you and such businesses, or between persons with whom you have a close financial association and such businesses for which total compensation in excess of $1,000 was received during the past six months? Services reported under this provision shall not include services involving the representation of businesses that are reported under item 8A or 8B.
EITHER check NO / / OR check YES / / and complete Schedule G-3.

9. Real Estate.

9A. State Officers and Employees.
Do you or a member of your immediate family hold an interest, including a partnership interest, valued at more than $5,000 in real property (other than your principal residence) for which you have not already listed the full address on Schedule F? Account for real estate held in trust.
EITHER check NO / / OR check YES / / and complete Schedule H-1.

9B. Local Officers and Employees.
Do you or a member of your immediate family hold an interest, including a partnership interest, or option, easement, or land contract, valued at more than $5,000 in real property (other than your principal residence) for which you have not already listed the full address on Schedule F? Account for real estate held in trust.
EITHER check NO / / OR check YES / / and complete Schedule H-2.

10. Real Estate Contracts with Governmental Agencies.
Do you or a member of your immediate family hold an interest valued at more than $5,000 in real estate, including a corporate, partnership, or trust interest, option, easement, or land contract, which real estate is the subject of a contract, whether pending or completed within the past six months, with a governmental agency? If the real estate contract provides for the leasing of the property to a governmental agency, do you or a member of your immediate family hold an interest in the real estate valued at more than $1,000? Account for all such contracts whether or not your interest is reported in Schedule F, H-1, or H-2. This requirement to disclose an interest in a lease does not apply to an interest derived through an ownership interest in a business unless the ownership interest exceeds three percent of the total equity of the business.
EITHER check NO / / OR check YES / / and complete Schedule I.

Statements of Economic Interests are open for public inspection.

AFFIRMATION BY ALL FILERS.

I swear or affirm that the foregoing information is full, true and correct to the best of my knowledge.

Signature__________________________________________________________________

(Return only if needed to complete Statement.)

SCHEDULES to STATEMENT OF ECONOMIC INTERESTS.

NAME______________________________________________________________________

SCHEDULE A -- OFFICES AND DIRECTORSHIPS.
Identify each business of which you or a member of your immediate family is a paid officer or paid director.

SCHEDULE B -- PERSONAL LIABILITIES.
Report personal liability by checking each category. Report only debts in excess of $5,000. Do not report debts to any government. Do not report loans secured by recorded liens on property at least equal in value to the loan.

Report contingent liabilities below and indicate which debts are contingent.

1. My personal debts are as follows:

2. The personal debts of the members of my immediate family are as follows:

SCHEDULE C -- SECURITIES.

"Securities" INCLUDES stocks, bonds, mutual funds, limited partnerships, and commodity futures contracts.
"Securities" EXCLUDES certificates of deposit, money market funds, annuity contracts, and insurance policies.

Identify each business or Virginia governmental entity in which you or a member of your immediate family, directly or indirectly, separately or together, own securities valued in excess of $5,000. Name each issuer and type of security individually.

Do not list U.S. Bonds or other government securities not issued by the Commonwealth of Virginia or its authorities, agencies, or local governments. Do not list organizations that do not do business in this Commonwealth, but most major businesses conduct business in Virginia. Account for securities held in trust.
If no reportable securities, check here / /.

SCHEDULE D -- PAYMENTS FOR TALKS, MEETINGS, AND PUBLICATIONS.

List each source from which you received during the past six months in your capacity as an officer or employee of your agency lodging, transportation, money, or any other thing of value with combined value exceeding $200 (i) for your presentation of a single talk, participation in one meeting, or publication of a work or (ii) for your attendance at a meeting, conference, or event where your attendance at the meeting, conference, or event was designed to (a) educate you on issues relevant to your duties as an officer or employee of your agency or (b) enhance your knowledge and skills relative to your duties as an officer or employee of your agency. Any lodging, transportation, money, or other thing of value received by an officer or employee that does not satisfy the provisions of clause (i), (ii) (a), or (ii) (b) shall be listed as a gift on Schedule E.

List payments or reimbursements by an advisory or governmental agency only for meetings or travel outside the Commonwealth.

List a payment even if you donated it to charity.

Do not list information about a payment if you returned it within 60 days or if you received it from an employer already listed under Item 6 or from a source of income listed on Schedule F.

If no payment must be listed, check here / /.

SCHEDULE E -- GIFTS.

List each business, governmental entity, or individual that, during the past six months, (i) furnished you or a member of your immediate family with any gift or entertainment at a single event, and the value received exceeded $50 or (ii) furnished you or a member of your immediate family with gifts or entertainment in any combination and the total value received exceeded $100, and for which you or the member of your immediate family neither paid nor rendered services in exchange. List each such gift or event. Do not list entertainment events unless the average value per person attending the event exceeded $50. Do not list business entertainment related to the private profession or occupation of you or the member of your immediate family who received such business entertainment. Do not list gifts or other things of value given by a relative or personal friend for reasons clearly unrelated to your public position. Do not list campaign contributions publicly reported as required by Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2 of the Code of Virginia.

SCHEDULE F -- BUSINESS INTERESTS.

Complete this Schedule for each self-owned or family-owned business (including rental property, a farm, or consulting work), partnership, or corporation in which you or a member of your immediate family, separately or together, own an interest having a value in excess of $5,000.

If the enterprise is owned or operated under a trade, partnership, or corporate name, list that name; otherwise, merely explain the nature of the enterprise. If rental property is owned or operated under a trade, partnership, or corporate name, list the name only; otherwise, give the address of each property. Account for business interests held in trust.

SCHEDULE G-1 -- PAYMENTS FOR REPRESENTATION BY YOU.

List the businesses you represented, excluding activity defined as lobbying in § 2.2-419, before any state governmental agency, excluding any court or judge, for which you received total compensation during the past six months in excess of $1,000, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers filed by you.

Identify each business, the nature of the representation and the amount received by dollar category from each such business. You may state the type, rather than name, of the business if you are required by law not to reveal the name of the business represented by you.

Only STATE officers and employees should complete this Schedule.

If you have received $250,001 or more from a single business within the reporting period, indicate the amount received, rounded to the nearest $10,000.

Amount Received: _______________________.

SCHEDULE G-2 -- PAYMENTS FOR REPRESENTATION BY ASSOCIATES.
List the businesses that have been represented, excluding activity defined as lobbying in § 2.2-419, before any state governmental agency, excluding any court or judge, by persons who are your partners, associates or others with whom you have a close financial association and who received total compensation in excess of $1,000 for such representation during the past six months, excluding representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers filed by your partners, associates or others with whom you have a close financial association.

Identify such businesses by type and also name the state governmental agencies before which such person appeared on behalf of such businesses.

Only STATE officers and employees should complete this Schedule.

SCHEDULE G-3 -- PAYMENTS FOR OTHER SERVICES GENERALLY.

Indicate below types of businesses that operate in Virginia to which services were furnished by you or persons with whom you have a close financial association pursuant to an agreement between you and such businesses, or between persons with whom you have a close financial association and such businesses and for which total compensation in excess of $1,000 was received during the past six months. Services reported in this Schedule shall not include services involving the representation of businesses that are reported in Schedule G-1 or G-2.

Identify opposite each category of businesses listed below (i) the type of business, (ii) the type of service rendered and (iii) the value by dollar category of the compensation received for all businesses falling within each category.

SCHEDULE H-1 -- REAL ESTATE -- STATE OFFICERS AND EMPLOYEES.

List real estate other than your principal residence in which you or a member of your immediate family holds an interest, including a partnership interest, option, easement, or land contract, valued at more than $5,000. Each parcel shall be listed individually.

SCHEDULE H-2 -- REAL ESTATE -- LOCAL OFFICERS AND EMPLOYEES.

List real estate other than your principal residence in which you or a member of your immediate family holds an interest, including a partnership interest or option, easement, or land contract, valued at more than $5,000. Each parcel shall be listed individually. Also list the names of any co-owners of such property, if applicable.

SCHEDULE I -- REAL ESTATE CONTRACTS WITH GOVERNMENTAL AGENCIES.

List all contracts, whether pending or completed within the past six months, with a governmental agency for the sale or exchange of real estate in which you or a member of your immediate family holds an interest, including a corporate, partnership or trust interest, option, easement, or land contract, valued at more than $10,000. List all contracts with a governmental agency for the lease of real estate in which you or a member of your immediate family holds such an interest valued at more than $1,000. This requirement to disclose an interest in a lease does not apply to an interest derived through an ownership interest in a business unless the ownership interest exceeds three percent of the total equity of the business.

State officers and employees report contracts with state agencies.

Local officers and employees report contracts with local agencies.

1987, Sp. Sess., c. 1, § 2.1-639.15; 1988, c. 849; 1994, cc. 724, 733, 777, 793; 1995, c. 763; 1996, c. 77; 1997, cc. 577, 844; 1998, c. 732; 2001, c. 844; 2006, cc. 310, 779, 787, 892; 2008, c. 239; 2010, c. 670; 2012, c. 429; 2014, cc. 792, 804.



§ 2.2-3118. (Effective January 1, 2016) Disclosure form; certain citizen members

A. The financial disclosure form to be used for filings required pursuant to subsection B of § 2.2-3114 and subsection B of § 2.2-3115 shall be filed in accordance with the provisions of § 30-356. The financial disclosure form shall be substantially as follows:

DEFINITIONS AND EXPLANATORY MATERIAL.

"Business" means a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, trust or foundation, or any other individual or entity carrying on a business or profession, whether or not for profit.

"Close financial association" means an association in which the person filing shares significant financial involvement with an individual and the filer would reasonably be expected to be aware of the individual's business activities and would have access to the necessary records either directly or through the individual.

"Close financial association" does not mean an association based on (i) the receipt of retirement benefits or deferred compensation from a business by which the person filing this statement is no longer employed, or (ii) the receipt of compensation for work performed by the person filing as an independent contractor of a business that represents an entity before any state governmental agency when the person filing has no communications with the state governmental agency.

"Contingent liability" means a liability that is not presently fixed or determined, but may become fixed or determined in the future with the occurrence of some certain event.

"Immediate family" means (i) a spouse and (ii) any child who resides in the same household as the filer and who is a dependent of the filer.

"Personal interest" means, for the purposes of this form only, a personal and financial benefit or liability accruing to a filer or a member of his immediate family. Such interest shall exist by reason of (i) ownership in real or personal property, tangible or intangible; (ii) ownership in a business; (iii) income from a business; or (iv) personal liability on behalf of a business; however, unless the ownership interest in a business exceeds three percent of the total equity of the business, or the liability on behalf of a business exceeds three percent of the total assets of the business, or the annual income, and/or property or use of such property, from the business exceeds $10,000 or may reasonably be anticipated to exceed $10,000, such interest shall not constitute a "personal interest."

Name____________________________________________________________________________

Office or position held or to be held

__________________________________________________________________________________

Address__________________________________________________________________________

I. FINANCIAL INTERESTS

My personal interests and those of my immediate family are as follows:

Include all forms of personal interests held at the time of filing: real estate, stocks, bonds, equity interests in proprietorships and partnerships. You may exclude:

1. Deposits and interest bearing accounts in banks, savings institutions and other institutions accepting such deposits or accounts;

2. Interests in any business, other than a news medium, representing less than three percent of the total equity value of the business;

3. Liability on behalf of any business representing less than three percent of the total assets of such business; and

4. Income (other than from salary) less than $10,000 annually from any business. You need not state the value of any interest. You must state the name or principal business activity of each business in which you have a personal interest.

A. My personal interests are:

1. Residence, address, or, if no address, location
____________________________________________________________________________

2. Other real estate, address, or, if no address, location
____________________________________________________________________________

3. Name or principal business activity of each business in which stock, bond or equity interest is held
____________________________________________________________________________

B. The personal interests of my immediate family are:

1. Real estate, address or, if no address, location
____________________________________________________________________________

2. Name or principal business activity of each business in which stock, bond or equity interest is held
____________________________________________________________________________

II. OFFICES, DIRECTORSHIPS AND SALARIED EMPLOYMENTS

The paid offices, paid directorships and salaried employments which I hold
or which members of my immediate family hold and the businesses from which I
or members of my immediate family receive retirement benefits are as follows:

(You need not state any dollar amounts.)

A. My paid offices, paid directorships and salaried employments are:

B. The paid offices, paid directorships and salaried employments of members of my immediate family are:

III. BUSINESSES TO WHICH SERVICES WERE FURNISHED

A. The businesses I have represented, excluding activity defined as lobbying in § 2.2-419, before any state governmental agency, excluding any court or judge, for which I have received total compensation in excess of $1,000 during the preceding year, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers, are as follows:

Identify businesses by name and name the state governmental agencies before which you appeared on behalf of such businesses.

B. The businesses that, to my knowledge, have been represented, excluding activity defined as lobbying in § 2.2-419, before any state governmental agency, excluding any court or judge, by persons with whom I have a close financial association and who received total compensation in excess of $1,000 during the preceding year, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers, are as follows:

Identify businesses by type and name the state governmental agencies before which such person appeared on behalf of such businesses.

C. All other businesses listed below that operate in Virginia to which services were furnished pursuant to an agreement between you and such businesses and for which total compensation in excess of $1,000 was received during the preceding year:

Check each category of business to which services were furnished.

IV. COMPENSATION FOR EXPENSES

The persons, associations, or other sources other than my governmental agency from which I or a member of my immediate family received remuneration in excess of $200 during the preceding year, in cash or otherwise, as honorariums or payment of expenses in connection with my attendance at any meeting or other function to which I was invited in my official capacity are as follows:

B. The provisions of Part III A and B of the disclosure form prescribed by this section shall not be applicable to officers and employees of local governmental and local advisory agencies.

C. Except for real estate located within the county, city or town in which the officer or employee serves or a county, city or town contiguous to the county, city or town in which the officer or employee serves, officers and employees of local governmental or advisory agencies shall not be required to disclose under Part I of the form any other interests in real estate.

1988, c. 849, § 2.1-639.15:1; 1996, c. 77; 2001, c. 844; 2006, c. 779; 2011, cc. 123, 177; 2014, cc. 792, 804.



§ 2.2-3118. (Effective until January 1, 2016) Disclosure form; certain citizen members

A. The financial disclosure form to be used for filings required pursuant to subsection B of § 2.2-3114 and subsection B of § 2.2-3115 shall be filed in accordance with the provisions of § 30-356. The financial disclosure form shall be substantially as follows:

DEFINITIONS AND EXPLANATORY MATERIAL.

"Business" means a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, trust or foundation, or any other individual or entity carrying on a business or profession, whether or not for profit.

"Close financial association" means an association in which the person filing shares significant financial involvement with an individual and the filer would reasonably be expected to be aware of the individual's business activities and would have access to the necessary records either directly or through the individual.

"Close financial association" does not mean an association based on (i) the receipt of retirement benefits or deferred compensation from a business by which the person filing this statement is no longer employed, or (ii) the receipt of compensation for work performed by the person filing as an independent contractor of a business that represents an entity before any state governmental agency when the person filing has no communications with the state governmental agency.

"Contingent liability" means a liability that is not presently fixed or determined, but may become fixed or determined in the future with the occurrence of some certain event.

"Immediate family" means (i) a spouse and (ii) any child who resides in the same household as the filer and who is a dependent of the filer.

"Personal interest" means, for the purposes of this form only, a personal and financial benefit or liability accruing to a filer or a member of his immediate family. Such interest shall exist by reason of (i) ownership in real or personal property, tangible or intangible; (ii) ownership in a business; (iii) income from a business; or (iv) personal liability on behalf of a business; however, unless the ownership interest in a business exceeds three percent of the total equity of the business, or the liability on behalf of a business exceeds three percent of the total assets of the business, or the annual income, and/or property or use of such property, from the business exceeds $10,000 or may reasonably be anticipated to exceed $10,000, such interest shall not constitute a "personal interest."

Name____________________________________________________________________________

Office or position held or to be held

__________________________________________________________________________________

Address__________________________________________________________________________

I. FINANCIAL INTERESTS

My personal interests and those of my immediate family are as follows:

Include all forms of personal interests held at the time of filing: real estate, stocks, bonds, equity interests in proprietorships and partnerships. You may exclude:

1. Deposits and interest bearing accounts in banks, savings institutions and other institutions accepting such deposits or accounts;

2. Interests in any business, other than a news medium, representing less than three percent of the total equity value of the business;

3. Liability on behalf of any business representing less than three percent of the total assets of such business; and

4. Income (other than from salary) less than $10,000 annually from any business. You need not state the value of any interest. You must state the name or principal business activity of each business in which you have a personal interest.

A. My personal interests are:

1. Residence, address, or, if no address, location
____________________________________________________________________________

2. Other real estate, address, or, if no address, location
____________________________________________________________________________

3. Name or principal business activity of each business in which stock, bond or equity interest is held
____________________________________________________________________________

B. The personal interests of my immediate family are:

1. Real estate, address or, if no address, location
____________________________________________________________________________

2. Name or principal business activity of each business in which stock, bond or equity interest is held
____________________________________________________________________________

II. OFFICES, DIRECTORSHIPS AND SALARIED EMPLOYMENTS

The paid offices, paid directorships and salaried employments which I hold
or which members of my immediate family hold and the businesses from which I
or members of my immediate family receive retirement benefits are as follows:

(You need not state any dollar amounts.)

A. My paid offices, paid directorships and salaried employments are:

B. The paid offices, paid directorships and salaried employments of members of my immediate family are:

III. BUSINESSES TO WHICH SERVICES WERE FURNISHED

A. The businesses I have represented, excluding activity defined as lobbying in § 2.2-419, before any state governmental agency, excluding any court or judge, for which I have received total compensation in excess of $1,000 during the preceding year, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers, are as follows:

Identify businesses by name and name the state governmental agencies before which you appeared on behalf of such businesses.

B. The businesses that, to my knowledge, have been represented, excluding activity defined as lobbying in § 2.2-419, before any state governmental agency, excluding any court or judge, by persons with whom I have a close financial association and who received total compensation in excess of $1,000 during the preceding year, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers, are as follows:

Identify businesses by type and name the state governmental agencies before which such person appeared on behalf of such businesses.

C. All other businesses listed below that operate in Virginia to which services were furnished pursuant to an agreement between you and such businesses and for which total compensation in excess of $1,000 was received during the preceding year:

Check each category of business to which services were furnished.

IV. COMPENSATION FOR EXPENSES

The persons, associations, or other sources other than my governmental agency from which I or a member of my immediate family received remuneration in excess of $200 during the preceding year, in cash or otherwise, as honorariums or payment of expenses in connection with my attendance at any meeting or other function to which I was invited in my official capacity are as follows:

B. The provisions of Part III A and B of the disclosure form prescribed by this section shall not be applicable to officers and employees of local governmental and local advisory agencies.

C. Except for real estate located within the county, city or town in which the officer or employee serves or a county, city or town contiguous to the county, city or town in which the officer or employee serves, officers and employees of local governmental or advisory agencies shall not be required to disclose under Part I of the form any other interests in real estate.

1988, c. 849, § 2.1-639.15:1; 1996, c. 77; 2001, c. 844; 2006, c. 779; 2011, cc. 123, 177; 2014, cc. 792, 804.



§ 2.2-3118.1. Special provisions for individuals serving in or seeking multiple positions or offices; reappointees

A. The filing of a single current statement of economic interests by a state officer or employee required to file the form prescribed in § 2.2-3117 shall suffice for the purposes of this chapter as filing for all state positions or offices held or sought by such individual during a single reporting period. The filing of a single current financial disclosure statement by a state officer or employee required to file the form prescribed in § 2.2-3118 shall suffice for the purposes of this chapter as filing for all state positions or offices held or sought by such individual and requiring the filing of the § 2.2-3118 form during a single reporting period.

B. Any individual who has met the requirement for periodically filing a statement provided in § 2.2-3117 or 2.2-3118 shall not be required to file an additional statement upon such individual's reappointment to the same office or position for which he is required to file, provided such reappointment occurs within six months after filing a statement pursuant to § 2.2-3117 and within 12 months after filing a statement pursuant to § 2.2-3118.

2005, c. 397; 2014, cc. 792, 804.



§ 2.2-3119. Additional provisions applicable to school boards and employees of school boards; exceptions

A. Notwithstanding any other provision of this chapter, it shall be unlawful for the school board of any county or city or of any town constituting a separate school division to employ or pay any teacher or other school board employee from the public funds, federal, state or local, or for a division superintendent to recommend to the school board the employment of any teacher or other employee, if the teacher or other employee is the father, mother, brother, sister, spouse, son, daughter, son-in-law, daughter-in-law, sister-in-law or brother-in-law of the superintendent, or of any member of the school board.

This section shall apply to any person employed by any school board in the operation of the public free school system, adult education programs or any other program maintained and operated by a local county, city or town school board.

B. This section shall not be construed to prohibit the employment, promotion, or transfer within a school division of any person within a relationship described in subsection A when such person:

1. Has been employed pursuant to a written contract with a school board or employed as a substitute teacher or teacher's aide by a school board prior to the taking of office of any member of such board or division superintendent of schools; or

2. Has been employed pursuant to a written contract with a school board or employed as a substitute teacher or teacher's aide by a school board prior to the inception of such relationship; or

3. Was employed by a school board at any time prior to June 10, 1994, and had been employed at any time as a teacher or other employee of any Virginia school board prior to the taking of office of any member of such school board or division superintendent of schools.

C. A person employed as a substitute teacher may not be employed to any greater extent than he was employed by the school board in the last full school year prior to the taking of office of such board member or division superintendent or to the inception of such relationship. The exceptions in subdivisions B 1, B 2, and B 3 shall apply only if the prior employment has been in the same school divisions where the employee and the superintendent or school board member now seek to serve simultaneously.

D. If any member of the school board or any division superintendent knowingly violates these provisions, he shall be personally liable to refund to the local treasury any amounts paid in violation of this law, and the funds shall be recovered from the individual by action or suit in the name of the Commonwealth on the petition of the attorney for the Commonwealth. Recovered funds shall be paid into the local treasury for the use of the public schools.

E. The provisions of this section shall not apply to employment by a school district located in Planning Districts 3, 11, 12, and 13 of the father, mother, brother, sister, spouse, son, daughter, son-in-law, daughter-in-law, sister-in-law, or brother-in-law of any member of the school board provided (i) the member certifies that he had no involvement with the hiring decision and (ii) the superintendent certifies to the remaining members of the governing body in writing that the employment is based upon merit and fitness and the competitive rating of the qualifications of the individual and that no member of the board had any involvement with the hiring decision.

1987, Sp. Sess., c. 1, § 2.1-639.16; 1994, c. 758; 1995, c. 186; 1997, c. 84; 2001, c. 844; 2010, cc. 676, 759; 2011, c. 517.



§ 2.2-3120. Knowing violation of chapter a misdemeanor

Any person who knowingly violates any of the provisions of Articles 2 through 6 (§§ 2.2-3102 through 2.2-3119 ) of this chapter shall be guilty of a Class 1 misdemeanor, except that any member of a local governing body who knowingly violates subsection A of § 2.2-3112 or subsection D or F of § 2.2-3115 shall be guilty of a Class 3 misdemeanor. A knowing violation under this section is one in which the person engages in conduct, performs an act or refuses to perform an act when he knows that the conduct is prohibited or required by this chapter.

1987, Sp. Sess., c. 1, § 2.1-639.17; 2001, c. 844; 2012, c. 429.



§ 2.2-3121. (Effective until January 1, 2016) Advisory opinions

A. A state officer or employee shall not be prosecuted for a knowing violation of this chapter if the alleged violation resulted from his good faith reliance on a written opinion of the Attorney General or the Virginia Conflict of Interest and Ethics Advisory Council made in response to his written request for such opinion and the opinion was made after a full disclosure of the facts.

B. A local officer or employee shall not be prosecuted for a knowing violation of this chapter if the alleged violation resulted from his good faith reliance on a written opinion of the attorney for the Commonwealth or the Council made in response to his written request for such opinion and the opinion was made after a full disclosure of the facts. The written opinion shall be a public record and shall be released upon request.

C. If any officer or employee serving at the local level of government is charged with a knowing violation of this chapter, and the alleged violation resulted from his reliance upon a written opinion of his city, county or town attorney, made after a full disclosure of the facts, that such action was not in violation of this chapter, then the officer or employee shall have the right to introduce a copy of the opinion at his trial as evidence that he did not knowingly violate this chapter.

1987, Sp. Sess., c. 1, § 2.1-639.18; 2001, c. 844; 2003, c. 694; 2014, cc. 792, 804.



§ 2.2-3121. (Effective January 1, 2016) Advisory opinions

A. A state officer or employee shall not be prosecuted for a knowing violation of this chapter if the alleged violation resulted from his good faith reliance on a written opinion of the Attorney General or the Virginia Conflict of Interest and Ethics Advisory Council made in response to his written request for such opinion and the opinion was made after a full disclosure of the facts.

B. A local officer or employee shall not be prosecuted for a knowing violation of this chapter if the alleged violation resulted from his good faith reliance on a written opinion of the attorney for the Commonwealth or the Council made in response to his written request for such opinion and the opinion was made after a full disclosure of the facts. The written opinion shall be a public record and shall be released upon request.

C. If any officer or employee serving at the local level of government is charged with a knowing violation of this chapter, and the alleged violation resulted from his reliance upon a written opinion of his city, county or town attorney, made after a full disclosure of the facts, that such action was not in violation of this chapter, then the officer or employee shall have the right to introduce a copy of the opinion at his trial as evidence that he did not knowingly violate this chapter.

1987, Sp. Sess., c. 1, § 2.1-639.18; 2001, c. 844; 2003, c. 694; 2014, cc. 792, 804.



§ 2.2-3122. Knowing violation of chapter constitutes malfeasance in office or employment

Any person who knowingly violates any of the provisions of this chapter shall be guilty of malfeasance in office or employment. Upon conviction thereof, the judge or jury trying the case, in addition to any other fine or penalty provided by law, may order the forfeiture of such office or employment.

1987, Sp. Sess., c. 1, § 2.1-639.19; 2001, c. 844.



§ 2.2-3123. Invalidation of contract; recision of sales

A. Any contract made in violation of § 2.2-3103 or §§ 2.2-3106 through 2.2-3109 may be declared void and may be rescinded by the governing body of the contracting or selling governmental agency within five years of the date of such contract. In cases in which the contract is invalidated, the contractor shall retain or receive only the reasonable value, with no increment for profit or commission, of the property or services furnished prior to the date of receiving notice that the contract has been voided. In cases of recision of a contract of sale, any refund or restitution shall be made to the contracting or selling governmental agency.

B. Any purchase by an officer or employee made in violation of § 2.2-3103 or §§ 2.2-3106 through 2.2-3109 may be rescinded by the governing body of the contracting or selling governmental agency within five years of the date of such purchase.

1987, Sp. Sess., c. 1, § 2.1-639.20; 2001, c. 844.



§ 2.2-3124. (Effective until January 1, 2016) Civil penalty from violation of this chapter

In addition to any other fine or penalty provided by law, an officer or employee who knowingly violates any provision of §§ 2.2-3103 through 2.2-3112 shall be subject to a civil penalty in an amount equal to the amount of money or thing of value received as a result of such violation. If the thing of value received by the officer or employee in violation of §§ 2.2-3103 through 2.2-3112 increases in value between the time of the violation and the time of discovery of the violation, the greater value shall determine the amount of the civil penalty. Further, all money or other things of value received as a result of such violation shall be forfeited in accordance with the provisions of § 19.2-386.33.

1987, Sp. Sess., c. 1, § 2.1-639.21; 1994, cc. 727, 776; 2001, c. 844; 2012, cc. 283, 756.



§ 2.2-3124. (Effective January 1, 2016) Civil penalty from violation of this chapter

In addition to any other fine or penalty provided by law, an officer or employee who knowingly violates any provision of §§ 2.2-3103 through 2.2-3112 shall be subject to a civil penalty in an amount equal to the amount of money or thing of value received as a result of such violation. If the thing of value received by the officer or employee in violation of §§ 2.2-3103 through 2.2-3112 increases in value between the time of the violation and the time of discovery of the violation, the greater value shall determine the amount of the civil penalty. Further, all money or other things of value received as a result of such violation shall be forfeited in accordance with the provisions of § 19.2-386.33.

1987, Sp. Sess., c. 1, § 2.1-639.21; 1994, cc. 727, 776; 2001, c. 844; 2012, cc. 283, 756.



§ 2.2-3125. Limitation of actions

The statute of limitations for the criminal prosecution of a person for violation of any provision of this chapter shall be one year from the time the Attorney General, if the violation is by a state officer or employee, or the attorney for the Commonwealth, if the violation is by a local officer or employee, has actual knowledge of the violation or five years from the date of the violation, whichever event occurs first. Any prosecution for malfeasance in office shall be governed by the statute of limitations provided by law.

1987, Sp. Sess., c. 1, § 2.1-639.22; 2001, c. 844.



§ 2.2-3126. Enforcement

A. The provisions of this chapter relating to an officer or employee serving at the state level of government shall be enforced by the Attorney General.

In addition to any other powers and duties prescribed by law, the Attorney General shall have the following powers and duties within the area for which he is responsible under this section:

1. He shall advise the agencies of state government and officers and employees serving at the state level of government on appropriate procedures for complying with the requirements of this chapter. He may review any disclosure statements, without notice to the affected person, for the purpose of determining satisfactory compliance, and shall investigate matters that come to his attention reflecting possible violations of the provisions of this chapter by officers and employees serving at the state level of government;

2. If he determines that there is a reasonable basis to conclude that any officer or employee serving at the state level of government has knowingly violated any provision of this chapter, he shall designate an attorney for the Commonwealth who shall have complete and independent discretion in the prosecution of such officer or employee;

3. He shall render advisory opinions to any state officer or employee who seeks advice as to whether the facts in a particular case would constitute a violation of the provisions of this chapter. He shall determine which opinions or portions thereof are of general interest to the public and may, from time to time, be published.

Irrespective of whether an opinion of the Attorney General has been requested and rendered, any person has the right to seek a declaratory judgment or other judicial relief as provided by law.

B. The provisions of this chapter relating to an officer or employee serving at the local level of government shall be enforced by the attorney for the Commonwealth within the political subdivision for which he is elected.

Each attorney for the Commonwealth shall be responsible for prosecuting violations by an officer or employee serving at the local level of government and, if the Attorney General designates such attorney for the Commonwealth, violations by an officer or employee serving at the state level of government. In the event the violation by an officer or employee serving at the local level of government involves more than one local jurisdiction, the Attorney General shall designate which of the attorneys for the Commonwealth of the involved local jurisdictions shall enforce the provisions of this chapter with regard to such violation.

Each attorney for the Commonwealth shall establish an appropriate written procedure for implementing the disclosure requirements of local officers and employees of his county, city or town, and for other political subdivisions, whose principal offices are located within the jurisdiction served by such attorney for the Commonwealth. The attorney for the Commonwealth shall provide a copy of this act to all local officers and employees in the jurisdiction served by such attorney who are required to file a disclosure statement pursuant to Article 5 (§ 2.2-3113 et seq.) of this chapter. Failure to receive a copy of the act shall not be a defense to such officers and employees if they are prosecuted for violations of the act.

Each attorney for the Commonwealth shall render advisory opinions as to whether the facts in a particular case would constitute a violation of the provisions of this chapter to the governing body and any local officer or employee in his jurisdiction and to political subdivisions other than a county, city or town, including regional political subdivisions whose principal offices are located within the jurisdiction served by such attorney for the Commonwealth. If the advisory opinion is written, then such written opinion shall be a public record and shall be released upon request. In case the opinion given by the attorney for the Commonwealth indicates that the facts would constitute a violation, the officer or employee affected thereby may request that the Attorney General review the opinion. A conflicting opinion by the Attorney General shall act to revoke the opinion of the attorney for the Commonwealth. The Attorney General shall determine which of his reviewing opinions or portions thereof are of general interest to the public and may, from time to time, be published.

Irrespective of whether an opinion of the attorney for the Commonwealth or the Attorney General has been requested and rendered, any person has the right to seek a declaratory judgment or other judicial relief as provided by law.

1987, Sp. Sess., c. 1, § 2.1-639.23; 2001, c. 844; 2003, c. 694.



§ 2.2-3127. Venue

Any prosecution for a violation involving an officer serving at the state level of government shall be brought in the Circuit Court of the City of Richmond. Any prosecution for a violation involving an employee serving at the state level of government shall be within the jurisdiction in which the employee has his principal place of state employment.

Any proceeding provided in this chapter shall be brought in a court of competent jurisdiction within the county or city in which the violation occurs if the violation involves an officer or employee serving at the local level of government.

1987, Sp. Sess., c. 1, § 2.1-639.24; 2001, c. 844.



§ 2.2-3128. Semiannual orientation course

Each state agency shall offer at least semiannually to each of its state filers an orientation course on this chapter, on ethics in public contracting pursuant to Article 6 (§ 2.2-4367 et seq.) of Chapter 43 of this title, if applicable to the filer, and on any other applicable regulations that govern the official conduct of state officers and employees.

2004, cc. 134, 392.



§ 2.2-3129. Records of attendance

Each state agency shall maintain records indicating the specific attendees, each attendee's job title, and dates of their attendance for each orientation course offered pursuant to § 2.2-3128 for a period of not less than five years after each course is given. These records shall be public records subject to inspection and copying consistent with § 2.2-3704.

2004, cc. 134, 392.



§ 2.2-3130. Attendance requirements

Except as set forth in § 2.2-3131, each state filer shall attend the orientation course required in § 2.2-3128, as follows:

1. For a state filer who holds a position with the agency on January 1, 2004, not later than December 31, 2004 and, thereafter, at least once during each consecutive period of two calendar years commencing on January 1, 2006.

2. For a person who becomes a state filer with the agency after January 1, 2004, within two months after he or she becomes a state filer and at least once during each consecutive period of two calendar years commencing on the first odd-numbered year thereafter.

2004, cc. 134, 392.



§ 2.2-3131. Exemptions

A. The requirements of § 2.2-3130 shall not apply to state filers with a state agency who have taken an equivalent ethics orientation course through another state agency within the time periods set forth in subdivision 1 or 2 of § 2.2-3130, as applicable.

B. State agencies may jointly conduct and state filers from more than one state agency may jointly attend an orientation course required by § 2.2-3128, as long as the course content is relevant to the official duties of the attending state filers.

C. Before conducting each orientation course required by § 2.2-3128, state agencies shall consult with the Attorney General and the Virginia Conflict of Interest and Ethics Advisory Council regarding appropriate course content.

2004, cc. 134, 392; 2014, cc. 792, 804.



§ 2.2-3200. Short title; purpose

A. This chapter shall be known as the Workforce Transition Act of 1995.

B. The purpose of this chapter is to provide a transitional severance benefit, under the conditions specified, to eligible state employees who are involuntarily separated from their employment with the Commonwealth. "Involuntary separation" includes, but is not limited to, terminations and layoffs from employment with the Commonwealth, or being placed on leave without pay-layoff or equivalent status, due to budget reductions, agency reorganizations, workforce down-sizings, or other causes not related to the job performance or misconduct of the employee, but shall not include voluntary resignations. As used in this chapter, a "terminated employee" shall mean an employee who is involuntarily separated from employment with the Commonwealth.

1995, cc. 152, 811, § 2.1-116.20; 2001, c. 844.



§ 2.2-3201. Duties of Department of Human Resource Management and executive branch agencies to involuntarily separated employees

A. Prior to terminating or placing on leave without pay-layoff or equivalent status any employee of an agency or institution in the executive branch of state government, the management of the agency or institution shall make every effort to place the employee in any vacant position within the agency for which the employee is qualified. If reemployment within the agency or institution is not possible because there is no available position for which the employee is qualified or the position offered to the employee requires relocation or a reduction in salary, the name of the employee shall be forwarded to the Department of Human Resource Management (the "Department").

B. Any preferential employment rights vested in the employee under the Commonwealth's layoff policy shall not be denied, abridged, or modified in any way by the Department. The Department shall coordinate the preferential hiring of the employee, at the same salary classification, in any agency or institution of the executive branch of state government. The Department shall also establish a program to assist employees in finding employment outside of state government.

C. If, as of the date the employee is terminated from employment or placed on leave without pay-layoff or equivalent status, reemployment within his agency or institution or any other agency or institution of the executive branch of state government is not possible because there is no available position for which the employee is qualified or the position offered to the employee requires relocation or a reduction in salary, then the employee shall be deemed to be involuntarily separated. If such employee is otherwise eligible, he shall be entitled, under the conditions specified, to receive the transitional severance benefit conferred by this chapter.

D. The Department shall report all involuntary separations in the executive branch of state government to the Department of Planning and Budget, which shall make an appropriate reduction, pursuant to § 2.2-1501, in the terminating agency's maximum employment level in preparing its executive budget for the next session of the General Assembly.

1995, cc. 152, 811, § 2.1-116.21; 2000, cc. 66, 657; 2001, c. 844.



§ 2.2-3202. Eligibility for transitional severance benefit

A. Any full-time employee of the Commonwealth (i) whose position is covered by the Virginia Personnel Act (§ 2.2-2900 et seq.), (ii) whose position is exempt from the Virginia Personnel Act pursuant to subdivisions 2, 4 (except those persons specified in subsection C of this section), 7, 15 or 16 of § 2.2-2905, (iii) who is employed by the State Corporation Commission, (iv) who is employed by the Virginia Workers' Compensation Commission, (v) who is employed by the Virginia Retirement System, (vi) who is employed by the Virginia Lottery, (vii) who is employed by the Medical College of Virginia Hospitals or the University of Virginia Medical Center, (viii) who is employed at a state educational institution as faculty (including, but not limited to, presidents and teaching and research faculty) as defined in the Consolidated Salary Authorization for Faculty Positions in Institutions of Higher Education, 1994-95, or (ix) whose position is exempt from the Virginia Personnel Act pursuant to subdivision 3 or 20 of § 2.2-2905; and (a) for whom reemployment with the Commonwealth is not possible because there is no available position for which the employee is qualified or the position offered to the employee requires relocation or a reduction in salary and (b) whose involuntary separation was due to causes other than job performance or misconduct, shall be eligible, under the conditions specified, for the transitional severance benefit conferred by this chapter. The date of involuntary separation shall mean the date an employee was terminated from employment or placed on leave without pay-layoff or equivalent status.

B. An otherwise eligible employee whose position is contingent upon project grants as defined in the Catalogue of Federal Domestic Assistance, shall not be eligible for the transitional severance benefit conferred by this chapter unless the funding source had agreed to assume all financial responsibility therefor in its written contract with the Commonwealth.

C. Members of the Judicial Retirement System (§ 51.1-300 et seq.) and officers elected by popular vote shall not be eligible for the transitional severance benefit conferred by this chapter.

D. Eligibility shall commence on the date of involuntary separation.

E. Persons authorized by § 2.2-106 or 51.1-124.22 to appoint a chief administrative officer or the administrative head of an agency shall adhere to the same criteria for eligibility for transitional severance benefits as is required for gubernatorial appointees pursuant to subsection A.

1995, cc. 152, 811, § 2.1-116.22; 2001, c. 844; 2002, c. 491; 2003, c. 782; 2006, cc. 813, 902; 2014, c. 225.



§ 2.2-3203. Transitional severance benefit conferred

A. On his date of involuntary separation, an eligible employee with (i) two years' service or less to the Commonwealth shall be entitled to receive a transitional severance benefit equivalent to four weeks of salary; (ii) three years through and including nine years of consecutive service to the Commonwealth shall be entitled to receive a transitional severance benefit equivalent to four weeks of salary plus one additional week of salary for every year of service over two years; (iii) ten years through and including fourteen years of consecutive service to the Commonwealth shall be entitled to receive a transitional severance benefit equivalent to twelve weeks of salary plus two additional weeks of salary for every year of service over nine years; or (iv) fifteen years or more of consecutive service to the Commonwealth shall be entitled to receive a transitional severance benefit equivalent to two weeks of salary for every year of service, not to exceed thirty-six weeks of salary.

B. Transitional severance benefits shall be computed by the terminating agency's payroll department. Partial years of service shall be rounded up to the next highest year of service.

C. Transitional severance benefits shall be paid in the same manner as normal salary. In accordance with § 60.2-229, transitional severance benefits shall be allocated to the date of involuntary separation. The right of any employee who receives a transitional severance benefit to also receive unemployment compensation pursuant to § 60.2-100 et seq. shall not be denied, abridged, or modified in any way due to receipt of the transitional severance benefit; however, any employee who is entitled to unemployment compensation shall have his transitional severance benefit reduced by the amount of such unemployment compensation. Any offset to a terminated employee's transitional severance benefit due to reductions for unemployment compensation shall be paid in one lump sum at the time the last transitional severance benefit payment is made.

D. For twelve months after the employee's date of involuntary separation, the employee shall continue to be covered under the (i) health insurance plan created in § 2.2-2818 for the Commonwealth's employees, if he participated in such plan prior to his date of involuntary separation, and (ii) group life insurance plan administered by the Virginia Retirement System pursuant to Chapter 5 (§ 51.1-500 et seq.) of Title 51.1. During such twelve months, the terminating agency shall continue to pay its share of the terminated employee's premiums. Upon expiration of such twelve month period, the terminated employee shall be eligible to purchase continuing health insurance coverage under COBRA.

E. Transitional severance benefit payments shall cease if a terminated employee is reemployed or hired in an individual capacity as an independent contractor or consultant by any agency or institution of the Commonwealth during the time he is receiving such payments.

F. All transitional severance benefits payable pursuant to this section shall be subject to applicable federal laws and regulations.

1995, cc. 152, 811, § 2.1-116.23; 2001, c. 844.



§ 2.2-3204. Retirement program

A. In lieu of the transitional severance benefit provided in § 2.2-3203, any otherwise eligible employee who, on the date of involuntary separation, is also (i) a vested member of the Virginia Retirement System, the State Police Officers' Retirement System, or the Virginia Law Officers' Retirement System and (ii) at least 50 years of age, may elect to have the Commonwealth purchase on his behalf years to be credited to either his age or creditable service or a combination of age and creditable service, except that any years of credit purchased on behalf of a member of the Virginia Retirement System, the State Police Officers' Retirement System, or the Virginia Law Officers' Retirement System who is eligible for unreduced retirement shall be added to his creditable service and not his age. If the otherwise eligible employee is (a) a person who becomes a member on or after July 1, 2010, a person who does not have 60 months of creditable service as of January 1, 2013, or a person who is enrolled in the hybrid retirement program described in § 51.1-169; (b) not a member of the State Police Officers' Retirement System or the Virginia Law Officers' Retirement System; and (c) a person to whom the provisions of subdivision B 3 of § 51.1-153 do not apply, then he must be at least 60 years of age on the date of involuntary separation to be eligible for the retirement program provided in this subsection. The cost of each year of age or creditable service purchased by the Commonwealth shall be equal to 15 percent of the employee's present annual compensation. The number of years of age or creditable service to be purchased by the Commonwealth shall be equal to the quotient obtained by dividing (1) the cash value of the benefits to which the employee would be entitled under subsections A and D of § 2.2-3203 by (2) the cost of each year of age or creditable service. Partial years shall be rounded up to the next highest year. Deferred retirement under the provisions of subsection C of §§ 51.1-153, 51.1-205, and 51.1-216, and disability retirement under the provisions of § 51.1-156 et seq. and § 51.1-209, shall not be available under this section.

B. In lieu of the (i) transitional severance benefit provided in § 2.2-3203 and (ii) the retirement program provided in subsection A, any employee who is otherwise eligible may take immediate retirement pursuant to § 51.1-155.1.

C. 1. The retirement allowance for a person who (i) is not a member of the State Police Officers' Retirement System or the Virginia Law Officers' Retirement System; (ii) becomes a member on or after July 1, 2010, does not have 60 months of creditable service as of January 1, 2013, or is enrolled in the hybrid retirement program described in § 51.1-169; (iii) elects to retire under this section; and (iv) by adding years to his age is between ages 60 and the age at his "normal retirement date" as defined in § 51.1-124.3 shall be reduced on the actuarial basis provided in subdivision A 3 of § 51.1-155, unless the provisions of subdivision B 3 of § 51.1-153 apply to him.

2. The retirement allowance for any other employee electing to retire under this section who, by adding years to his age, is between ages 55 and 65 shall be reduced on the actuarial basis provided in subdivision A 2 of § 51.1-155.

1995, cc. 152, 811, § 2.1-116.24; 2000, c. 911; 2001, c. 844; 2011, c. 880; 2014, c. 356.



§ 2.2-3205. Costs associated with this chapter; payment

A. The terminating agency shall pay all costs associated with the provisions of this chapter within the twelve months following the date of an employee's involuntary separation, or within such shorter period as may be required. The costs shall be paid first from appropriations available to the terminating agency. If such sums are insufficient, then, if the agency's governing authority certifies that the agency is unable to pay the costs when due from appropriations available to the terminating agency without affecting the agency's ability to deliver essential services, aid to localities, or aid to individuals, the State Treasurer shall make a treasury loan to the agency to be used to finance the unsatisfied balance of the agency's obligations.

B. As used in this section, the "governing authority" shall mean (i) for an agency in the executive branch, the Governor or his designee; (ii) for an agency in the judicial branch, the Supreme Court of Virginia; (iii) and for an agency in the legislative branch or an independent agency, the appropriate collegial body.

C. Any treasury loan made pursuant to subsection A shall be repaid by the agency in the following order: (i) first, from unexpended fund balances available to the agency; (ii) next, from the unexpended year-end balances, less mandated uses as set out in the appropriation act, of all other state agencies and institutions in the terminating agency's branch of government (i.e., judicial, legislative, or executive); and (iii) finally, from such appropriations as the General Assembly may provide for such purpose. In budgeting for the payment of these costs, the general fund shall bear its actual share of such costs.

1995, cc. 152, 811, § 2.1-116.25; 2001, c. 844.



§ 2.2-3206. Review of program

The Senate Committee on Finance and the House Committee on Appropriations shall periodically review the transitional severance program established by this chapter and report their findings to the Governor and the members of the General Assembly every three years beginning on July 1, 1998.

1995, cc. 152, 811, § 2.1-116.26; 2001, c. 844.



§ 2.2-3300. Legal holidays

It is the policy of the Commonwealth to fix and set aside certain days in the calendar year as legal holidays for the people of Virginia. In each year, the following days are designated as legal holidays:

January 1 -- New Year's Day.

The Friday preceding the third Monday in January -- Lee-Jackson Day to honor Robert Edward Lee (1807-1870) and Thomas Jonathan (Stonewall) Jackson (1824-1863), defenders of causes.

The third Monday in January -- Martin Luther King, Jr., Day to honor Martin Luther King, Jr., (1929-1968), defender of causes.

The third Monday in February -- George Washington Day to honor George Washington (1732-1799), the first President of the United States.

The last Monday in May -- Memorial Day to honor all persons who made the supreme sacrifice in giving their lives in defense of Virginia and the United States in the following wars and engagements and otherwise: Indian Uprising (1622), French and Indian Wars (1754-1763), Revolutionary War (1775-1783), War of 1812 (1812-1815), Mexican War (1846-1848), War Between the States (1861-1865), Spanish-American War (1898), World War I (1917-1918), World War II (1941-1945), Korean War (1950-1953), Vietnam War (1965-1973), Operation Desert Shield-Desert Storm (1990-1991), Global War on Terrorism (2000- ), Operation Enduring Freedom (2001- ), and Operation Iraqi Freedom (2003- ). On this day all flags, national, state, and local, shall be flown at half staff or mast to honor and acknowledge respect for those who made the supreme sacrifice.

July 4 -- Independence Day to honor the signing of the Declaration of Independence.

The first Monday in September -- Labor Day to honor all people who work in Virginia.

The second Monday in October -- Columbus Day and Yorktown Victory Day to honor Christopher Columbus (1451-1506), a discoverer of the Americas, and the final victory at Yorktown on October 19, 1781, in the Revolutionary War.

November 11 -- Veterans Day to honor all persons who served in the Armed Forces of Virginia and the United States in the following wars and engagements and otherwise: Indian Uprising (1622), French and Indian Wars (1754-1763), Revolutionary War (1775-1783), War of 1812 (1812-1815), Mexican War (1846-1848), War Between the States (1861-1865), Spanish American War (1898), World War I (1917-1918), World War II (1941-1945), Korean War (1950-1953), Vietnam War (1965-1973), Operation Desert Shield-Desert Storm (1990-1991), Global War on Terrorism (2000- ), Operation Enduring Freedom (2001- ), and Operation Iraqi Freedom (2003- ).

The fourth Thursday in November and the Friday next following -- Thanksgiving Day to honor and give thanks in each person's own manner for the blessings bestowed upon the people of Virginia and honoring the first Thanksgiving in 1619.

December 25 -- Christmas Day.

Whenever any of such days falls on Saturday, the Friday next preceding such day, or whenever any of such days falls on Sunday, the Monday next following such day, and any day so appointed by the Governor of the Commonwealth or the President of the United States, shall be a legal holiday as to the transaction of all business.

Code 1950, § 2-19; 1954, c. 328; 1958, c. 167; 1966, c. 677, § 2.1-21; 1970, c. 682; 1972, c. 114; 1973, c. 421; 1978, c. 7; 1982, c. 325; 1984, c. 671; 1989, c. 190; 1992, c. 622; 1993, cc. 177, 872; 2000, cc. 392, 454; 2001, c. 844; 2010, c. 860.



§ 2.2-3301. Acts, business transactions, legal proceedings, etc., on holidays valid

No contract made, instrument executed, or act done on any of the legal holidays named in § 2.2-3300 or on any Saturday shall be thereby rendered invalid. Nothing in § 2.2-3300 shall be construed to prevent or invalidate the entry, issuance, service or execution of any writ, summons, confession, judgment, order or decree, or other legal process whatever, or the session of the proceedings of any court or judge on any of the legal holidays or Saturdays nor to prevent any bank, banker, banking corporation, firm or association from keeping their doors open and transacting any lawful business on any of the legal holidays or Saturdays.

Code 1950, § 2-20; 1966, c. 677, § 2.1-22; 2001, c. 844.



§ 2.2-3302. Observance of Yorktown Day

The nineteenth day of October of each year shall be recognized and celebrated as Yorktown Day throughout the Commonwealth. The observance of Yorktown Day shall not be considered a paid state holiday.

1983, c. 540, § 2.1-21.1; 2001, c. 844.



§ 2.2-3303. Observance of Motherhood and Apple Pie Day in recognition of the need to prevent infant mortality

A. The twenty-sixth day of January of each year shall be recognized and celebrated as Motherhood and Apple Pie Day throughout the Commonwealth. Upon this date, all citizens of the Commonwealth are urged to reflect upon the need to continue efforts to reduce the state's infant mortality rate to preserve our heritage and to ensure the health and well-being of future generations.

B. On the third Thursday of every session of the Virginia General Assembly, the General Assembly shall give proper recognition to Motherhood and Apple Pie Day in the Commonwealth.

1989, c. 114, § 2.1-21.2; 2001, c. 844.



§ 2.2-3304. Display of flags on Mother's Day

The Governor may issue annually a proclamation calling upon state officials to display the flag of the United States and of the Commonwealth on all public buildings, and the people of the Commonwealth to display such flags at their homes and other suitable places on the second Sunday in May, known as "Mother's Day," as a public expression of love and reverence for the mothers of the Commonwealth.

Code 1950, § 2-21; 1966, c. 677, § 2.1-24; 2001, c. 844.



§ 2.2-3304.1. Little League Challenger Week in Virginia

The first full week of May preceding Mother's Day of each year shall be designated as Little League Baseball Challenger Week in Virginia.

2006, c. 109.



§ 2.2-3305. Commonwealth Day of Prayer

The first Thursday in May of each year shall be designated the "Commonwealth Day of Prayer" and shall be a day on which the people of the Commonwealth may turn to God in prayer and meditation and may celebrate the religious freedom secured for them by the laws of the Commonwealth and nation.

1997, c. 388, § 2.1-24.2; 2001, c. 844.



§ 2.2-3306. Arbor Day

The last Friday in April of each year shall be designated and known as "Arbor Day."

Code 1950, § 2-22; 1966, c. 677, § 2.1-25; 1993, c. 222; 2001, c. 844; 2005, c. 242.



§ 2.2-3307. Dogwood Day

The third Saturday in April of each year shall be known and designated as "Dogwood Day."

1952, c. 111, § 2-22.1; 1966, c. 677, § 2.1-26; 2001, c. 844.



§ 2.2-3308. First Lady's Day in Virginia

Martha Washington's birthday, the second day of June of each year, shall be designated as First Lady's Day in Virginia in special tribute to Martha Washington as America's first First Lady and to each of her successors as First Ladies of this Nation. Upon this date, in perpetuity, all citizens, groups and appropriate agencies in and of the Commonwealth and of the nation are urged to reflect upon and give appropriate recognition to the magnificent contribution of this Nation's First Ladies to the heritage of the United States.

1960, c. 245, § 2-22.3; 1966, c. 677, § 2.1-27; 2001, c. 844.



§ 2.2-3309. Pearl Harbor Remembrance Day

The seventh day of December of each year shall be designated as Pearl Harbor Remembrance Day in the Commonwealth in special tribute to those members of our armed forces who lost their lives, and also to those who survived, the attack on Pearl Harbor, Territory of Hawaii, December 7, 1941. Upon this date, in perpetuity, all citizens of the Commonwealth and the nation are urged to pay homage to the members of our armed forces for the manner in which they bore the attack.

1983, c. 247, § 2.1-27.2; 2001, c. 844.



§ 2.2-3309.1. Virginia World War II Veterans Appreciation Week; Virginia Korean War Veterans Appreciation Week; honorary diplomas to be awarded under certain circumstances during such weeks

A. In recognition of the sacrifice of the members of the United States Armed Forces who served in World War II, the first full week in September, i.e., the week that was the first full official week of peace in 1945, shall hereby be designated the Virginia World War II Veterans Appreciation Week, beginning in September 2001.

In accordance with the Board of Education's guidelines as authorized by § 22.1-17.4, any veteran of World War II may apply for a Commonwealth of Virginia World War II Veteran Honorary High School Diploma by filing with the Virginia Board of Education a statement declaring that:

1. During the years between 1939 and 1945, he served in any branch of the United States Armed Forces and was subsequently honorably discharged;

2. He was drafted or did enlist in the United States Armed Forces while still enrolled as a secondary school student in any school in any state or territory of the United States or any school located on or associated with a United States military base or embassy; and

3. He was unable to resume his secondary education upon returning to civilian life.

B. In recognition of the sacrifice of the members of the United States Armed Forces who served during the Korean War, the first full week in November shall hereby be designated the Virginia Korean War Veterans Appreciation Week, beginning in November 2002.

In accordance with the Board of Education's guidelines as authorized by § 22.1-17.4, any veteran of the Korean War may apply for a Commonwealth of Virginia Korean War Veteran Honorary High School Diploma by filing with the Virginia Board of Education a statement declaring that:

1. During the years between 1950 and 1953, he served in any branch of the United States Armed Forces and was subsequently honorably discharged;

2. He enlisted in or was drafted into the United States Armed Forces while still enrolled as a secondary school student in any school in any state or territory of the United States or any school located on or associated with a United States military base or embassy; and

3. He was unable to resume his secondary education upon returning to civilian life.

C. Upon receiving a statement in compliance with this section and § 22.1-17.4 that has been filed in accordance with its guidelines, the Board of Education shall award the veteran described in subsections A or B, a Commonwealth of Virginia World War II Veteran Honorary High School Diploma or a Commonwealth of Virginia Korean War Veteran Honorary High School Diploma, as appropriate. Such diploma shall also be delivered during Virginia World War II Veterans Appreciation Week or Virginia Korean War Veterans Appreciation Week, as appropriate.

2001, c. 263, § 2.1-27.2:01; 2002, c. 162; 2009, c. 66.



§ 2.2-3310. Vietnam War Memorial Dedication and Veterans' Recognition Week

A. The first full week of November of each year shall be designated as Vietnam War Memorial Dedication Week and Veterans' Recognition Week in the Commonwealth, to honor in perpetuity the men and women who have served their country as members of the armed forces during the Vietnam War.

B. In accordance with the Board of Education's guidelines as authorized by § 22.1-17.4, any veteran of the Vietnam War may apply for a Commonwealth of Virginia Vietnam War Veteran Honorary High School Diploma by filing with the Virginia Board of Education a statement declaring that:

1. During the years between 1959 and 1975, he served in any branch of the United States Armed Forces and was subsequently honorably discharged;

2. He enlisted in or was drafted into the United States Armed Forces while still enrolled as a secondary school student in any school in any state or territory of the United States or any school located on or associated with a United States military base or embassy; and

3. He was unable to resume his secondary education upon returning to civilian life.

C. Upon receiving a statement in compliance with this section and § 22.1-17.4 that has been filed in accordance with its guidelines, the Board of Education shall award the veteran described in subsection B a Commonwealth of Virginia Vietnam War Veteran Honorary High School Diploma. Such diploma shall also be delivered during Virginia Vietnam War Memorial Dedication and Veterans' Recognition Week in the Commonwealth.

1984, c. 691, § 2.1-27.3; 2001, c. 844; 2003, c. 684; 2009, c. 66.



§ 2.2-3310.1. Display of the POW/MIA flag

It is the sense of the General Assembly that members of the armed forces of the United States who are or were prisoners of war or reported missing in action should be honored and remembered for their service and sacrifice. In observance of that service and sacrifice, all agencies and institutions of the Commonwealth shall display the POW/MIA flag on public buildings on the following days each year:

Armed Forces Day -- the third Saturday in May.

Memorial Day -- the last Monday in May.

Flag Day -- June 14.

Independence Day -- July 4.

National POW/MIA Recognition Day -- the third Friday in September.

Veterans Day -- November 11.

2001, c. 835, § 2.1-27.3:1.



§ 2.2-3310.2. Vietnamese-American Heritage Flag

The flag of the former Republic of Vietnam, with three horizontal red stripes on a field of golden-yellow, which symbolizes freedom and democracy and represents the cultural heritage of Vietnamese-Americans, is recognized by the Commonwealth as the Vietnamese-American Heritage Flag.

2004, c. 970.



§ 2.2-3310.3. Vietnam Human Rights Day

The 11th day of May of each year shall be designated and recognized as Vietnam Human Rights Day in support of efforts by the Non-Violent Movement for Human Rights in Vietnam to achieve freedom and human rights for the people of Vietnam.

2009, c. 489.



§ 2.2-3311. Day of recognition for early childhood and day-care providers and professionals

The Friday before Mother's Day of each year shall be designated as a day of recognition for early childhood and day-care providers and professionals to acknowledge the contributions of and pay tribute to early childhood and day-care providers and professionals who serve the children of the Commonwealth.

1989, c. 132, § 2.1-27.6; 2001, c. 844; 2006, c. 156.



§ 2.2-3311.1. Day of recognition for direct care staffs and other long-term care professionals

The second Wednesday of every June shall be designated as a day of recognition to acknowledge the contributions of and pay tribute to direct care staffs and members of other professions that provide dedicated assistance and health care services to enhance the quality of life of persons receiving long-term care in the Commonwealth.

2005, c. 454.



§ 2.2-3312. Day of recognition for bone marrow donor programs

The eighth day of April of each year shall be designated as a day of recognition for bone marrow donor programs to acknowledge the critical value of these initiatives in facilitating bone marrow transplant therapy and to increase awareness among the citizens of the Commonwealth regarding opportunities to participate in these programs as donors and volunteers.

1992, c. 605, § 2.1-27.7; 2001, c. 844.



§ 2.2-3313. Virginia Drug Free Day

The Saturday of the last week in October of each year shall be designated and known as "Virginia Drug Free Day" to recognize and support education about the dangers of drug abuse, the penalties for drug crimes, the availability of substance abuse programs, and the need to eradicate drug abuse in Virginia's communities.

1994, c. 480, § 2.1-27.8; 2001, c. 844.



§ 2.2-3314. Bill of Rights Day

The fifteenth day of December of each year shall be designated and known as the "Bill of Rights Day" in recognition of the ratification of the first ten amendments to the United States Constitution.

1998, c. 383, § 2.1-27.10; 2001, c. 844.



§ 2.2-3315. Citizenship Day and Constitution Week

The Governor shall annually issue a proclamation setting the seventeenth day of September as Citizenship Day and September seventeen through twenty-three as Constitution Week and recommending that they be observed by the Commonwealth with appropriate exercises in the schools and otherwise so that the eventful day on which the Constitution of the United States was formally adopted may forever remain enshrined in the hearts and minds of all citizens and so that they may be reminded on that date annually of the blessings of liberty that they enjoy by the adoption of the United States Constitution, the Bill of Rights and all other amendments thereto.

1974, c. 531, § 2.1-24.1; 2001, c. 844.



§ 2.2-3315.1. White Cane Safety Day

Each year, the Governor may take suitable public notice of October 15 as White Cane Safety Day. He may issue a proclamation in which:

1. He comments upon the significance of the white cane;

2. He calls upon the citizens of the Commonwealth to observe the provisions of the White Cane Law and to take precautions necessary to the safety of the disabled;

3. He reminds the citizens of the Commonwealth of the policies with respect to the disabled herein declared and urges the citizens to cooperate in giving effect to them; and

4. He emphasizes the need of the citizens to be aware of the presence of disabled persons in the community and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort, and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.

1972, c. 156, § 63.1-171.5; 2002, c. 747.



§ 2.2-3316. Landscape Architecture Week in Virginia

The second full week of April of each year shall be designated as Landscape Architecture Week in Virginia in recognition of the value and importance of the profession of landscape architecture, which encourages environmental stewardship, promotes energy conservation, enhances the preservation of the Commonwealth's historical heritage, and ensures that the place known as Virginia is preserved through wise design, management, and maintenance of its landscape.

1999, c. 164, § 2.1-27.11; 2001, c. 844.



§ 2.2-3317. Virginia Championship Applebutter Making Contest

The Virginia Championship Applebutter Making Contest, held in Winchester in conjunction with the Rotary Club's Apple Harvest Festival, shall be the third week in September of each year.

1983, c. 95, § 2.1-27.1; 2001, c. 844.



§ 2.2-3318. Virginia and American History Month

January nineteenth through February twenty-second, both inclusive of each year, shall be designated as Virginia and American History Month in special tribute to the founders, builders, and preservers of the Commonwealth and Nation.

1960, c. 354, § 2-22.4; 1966, c. 677, § 2.1-28; 2001, c. 844.



§ 2.2-3319. American Indian Month and Day of Appreciation

The month of November shall be designated as "American Indian Month" in Virginia, to honor the culture and heritage of the American Indian, to recognize the historic and continuing contribution of that heritage to American society, and in particular to commemorate the special place of the tribes native to Virginia in the life and history of the Commonwealth. Further, the Wednesday immediately preceding Thanksgiving of each year is designated a special Day of Appreciation for American Indians residing in the Commonwealth.

1987, c. 292, § 2.1-27.4; 1988, c. 685; 1996, c. 1020; 1997, c. 451; 2001, c. 844.



§ 2.2-3320. Month for Children in Virginia

The month of May shall be designated as the "Month for Children" in Virginia to focus on children's special contributions to family, school, and community; to counter the manifold ills that afflict children in the Commonwealth, the nation, and the world; and to encourage the citizens of Virginia to rededicate themselves and to redouble their efforts to improve the lives and ensure the futures of children everywhere.

1997, cc. 432, 442, § 2.1-27.9; 2001, c. 844.



§ 2.2-3321. Virginia Mushroom Festival

The Annual Front Royal and Warren County Mushroom Festival, in conjunction with the Appalachian Mushroom Growers Association's annual meeting, is designated as the Virginia Mushroom Festival, and shall be designated as the official state mushroom festival within the Commonwealth.

1987, c. 593, § 2.1-27.5; 2001, c. 844.



§ 2.2-3322. Office hours to be in accordance with executive orders of Governor

The offices of all state officers, departments, boards, bureaus, commissions, divisions and institutions in the executive branch of state government required by law to maintain regular business quarters at the seat of government shall be kept open for the transaction of public business in accordance with executive orders issued by the Governor.

This section shall not apply to the offices of the legislative and judicial departments of the state government.

Code 1950, § 2-23; 1966, c. 677, § 2.1-29; 2001, c. 844.



§ 2.2-3400. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agency" means any state board, department, commission, agency or other unit of state government except a county, city, town or any agency thereof.

"Deaf person" means any person whose hearing is so seriously impaired as to prohibit the person from understanding oral communications spoken in a normal conversational tone.

1978, c. 602, § 2.1-570; 2001, c. 844.



§ 2.2-3401. Agency proceedings and determinations; application for licenses and services

A. In the case of any agency proceeding or determination as to whether there is a violation of law or regulation by a deaf person or whether such person may obtain or retain a license or other right or benefit, and when the agency or deaf person requests an interpreter for the deaf, the agency shall request the Virginia Department for the Deaf and Hard-of-Hearing to appoint a qualified interpreter or shall appoint such an interpreter from a list of qualified interpreters supplied by the Department to interpret the proceedings to the deaf person and to interpret any testimony the deaf person may give.

B. Whenever a deaf person applies for or receives any license, service, assistance or other right or benefit provided by an agency, the agency shall either request the Virginia Department for the Deaf and Hard-of-Hearing to appoint a qualified interpreter for the deaf or appoint such an interpreter from the list of qualified interpreters maintained by the Department to assist the deaf person in communicating with agency personnel.

1978, c. 602, §§ 2.1-571, 2.1-572; 2001, c. 844.



§ 2.2-3402. How interpreters paid

An interpreter for the deaf appointed pursuant to § 2.2-3401 shall be paid by the agency out of such state and federal funds as may be available for the purpose or, if the agency has insufficient funds to pay an interpreter, the Virginia Department for the Deaf and Hard-of-Hearing may appoint and pay an interpreter from the funds it may have available for the purpose.

1978, c. 602, § 2.1-573; 2001, c. 844.



§ 2.2-3500. Findings; policy

A. The General Assembly finds that (i) the advent of the information age throughout the United States and around the world has resulted in lasting changes in information technology; (ii) use of interactive visual display terminals by state and state-assisted organizations is becoming a widespread means of access for employees and the public to obtain information available electronically, but nonvisual access, whether by speech, Braille, or other appropriate means has been overlooked in purchasing and deploying the latest information technology; (iii) presentation of electronic data solely in a visual format is a barrier to access by individuals who are blind or visually impaired, preventing them from participating on equal terms in crucial areas of life, such as education and employment; (iv) alternatives, including both software and hardware adaptations, have been created so that interactive control of computers and use of the information presented is possible by both visual and nonvisual means; and (v) the goals of the state in obtaining and deploying the most advanced forms of information technology properly include universal access so that the segments of society with particular needs (including individuals unable to use visual displays) will not be left out of the information age.

B. It is the policy of the Commonwealth that all covered entities shall conduct themselves in accordance with the following principles: (i) individuals who are blind or visually impaired have the right to full participation in the life of the Commonwealth, including the use of advanced technology that is provided by such covered entities for use by employees, program participants, and members of the general public, and (ii) technology purchased in whole or in part with funds provided by the Commonwealth to be used for the creation, storage, retrieval, or dissemination of information and intended for use by employees, program participants, and members of the general public shall be adaptable for access by individuals who are blind or visually impaired. The implementation of nonvisual access technology under this chapter shall be determined on a case-by-case basis as the need arises.

1999, cc. 769, 773, § 2.1-807; 2001, c. 844.



§ 2.2-3501. Definitions

As used in this chapter, unless the context requires a different meaning:

"Access" means the ability to receive, use, and manipulate data and operate controls included in information technology.

"Blind" or "visually impaired" individual means an individual who has: (i) a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision so that the widest diameter of the visual field subtends an angle no greater than 20 degrees; (ii) a medically indicated expectation of visual deterioration; or (iii) a medically diagnosed limitation in visual functioning that restricts the individual's ability to read and write standard print at levels expected of individuals of comparable ability.

"Covered entity" means all state agencies, public institutions of higher education, and political subdivisions of the Commonwealth.

"Information technology" means all electronic information processing hardware and software, including telecommunications.

"Nonvisual" means synthesized speech, Braille, and other output methods not requiring sight.

"Telecommunications" means the transmission of information, images, pictures, voice or data by radio, video, or other electronic or impulse means, but shall not include public broadcasting services as defined in § 2.2-2006.

1999, cc. 769, 773, § 2.1-808; 2001, c. 844; 2012, cc. 803, 835.



§ 2.2-3502. Assurance of nonvisual access

In general, the head of each covered entity shall ensure that information technology equipment and software used by blind or visually impaired employees, program participants, or members of the general public (i) provide access (including interactive use of the equipment and services) that is equivalent to that provided to individuals who are not blind or visually impaired; (ii) are designed to present information (including prompts used for interactive communications) in formats adaptable to both visual and nonvisual use; and (iii) have been purchased under a contract that includes the technology access clause required pursuant to § 2.2-3503.

1999, cc. 769, 773, § 2.1-809; 2001, c. 844.



§ 2.2-3503. Procurement requirements

A. The technology access clause specified in clause (iii) of § 2.2-3502 shall be developed by the Secretary of Technology and shall require compliance with the nonvisual access standards established in subsection B of this section. The clause shall be included in all future contracts for the procurement of information technology by, or for the use of, entities covered by this chapter on or after the effective date of this chapter.

B. At a minimum, the nonvisual access standards shall include the following: (i) the effective, interactive control and use of the technology (including the operating system), applications programs, and format of the data presented, shall be readily achievable by nonvisual means; (ii) the technology equipped for nonvisual access shall be compatible with information technology used by other individuals with whom the blind or visually impaired individual interacts; (iii) nonvisual access technology shall be integrated into networks used to share communications among employees, program participants, and the public; and (iv) the technology for nonvisual access shall have the capability of providing equivalent access by nonvisual means to telecommunications or other interconnected network services used by persons who are not blind or visually impaired. A covered entity may stipulate additional specifications in any procurement.

Compliance with the nonvisual access standards shall not be required if the head of a covered entity determines that (i) the information technology is not available with nonvisual access because the essential elements of the information technology are visual and (ii) nonvisual equivalence is not available.

1999, cc. 769, 773, § 2.1-810; 2001, c. 844.



§ 2.2-3504. Implementation

A. The head of any covered entity may, with respect to nonvisual access software or peripheral devices, approve the exclusion of the technology access clause only to the extent that the cost of the software or devices for the covered entity would increase the total cost of the procurement by more than five percent. All exclusions of the technology access clause from any contract shall be reported annually to the Secretary of Technology.

B. The acquisition and installation of hardware, software, or peripheral devices used for nonvisual access when the information technology is being used exclusively by individuals who are not blind or visually impaired shall not be required.

C. Notwithstanding the provisions of subsection B, the applications programs and underlying operating systems (including the format of the data) used for the manipulation and presentation of information shall permit the installation and effective use of nonvisual access software and peripheral devices.

1999, cc. 769, 773, § 2.1-811; 2001, c. 844.



§ 2.2-3600. Short title; declaration of legislative intent

A. This chapter may be cited as the Virginia State Government Volunteers Act.

B. Since the spirit of volunteerism has long animated generations of Americans to give of their time and abilities to help others, the Commonwealth would be wise to make use of volunteers in state service wherever practically possible. Effective use of volunteers in state service, however, requires that state agencies be provided guidelines for the development of volunteer programs and the utilization of volunteers. The General Assembly intends by this chapter to assure that people of Virginia may derive optimal benefit from volunteers, and that the time and talents of volunteers in state service may be put to their best use.

1977, c. 347, § 2.1-554; 2001, c. 844.



§ 2.2-3601. Definitions

As used in this chapter, unless the context requires a different meaning:

"Department" includes all departments established in the executive branch of state government and local agencies under the jurisdiction or supervision thereof, and for the purposes of §§ 2.2-3602, 2.2-3604 and 2.2-3605, shall include political subdivisions of the Commonwealth.

"Material donor" means any person who, without financial gain, provides funds, materials, employment, or opportunities for clients of agencies, instrumentalities, or political subdivisions of the Commonwealth;

"Occasional-service volunteer" means any person who provides a one-time or occasional voluntary service;

"Regular-service volunteer" means any person engaged in specific voluntary service activities on an ongoing or continuous basis;

"Volunteer" means any person who, of his own free will, provides goods or services, without any financial gain, to any agency, instrumentality or political subdivision of the Commonwealth;

"Volunteer in state and local services" shall include, but shall not be limited to, any person who serves in a Medical Reserve Corps (MRC) unit or on a Community Emergency Response Team (CERT) while engaged in emergency services and preparedness activities as defined in § 44-146.16.

1977, c. 347, § 2.1-555; 1979, c. 131; 2001, c. 844; 2005, c. 474.



§ 2.2-3602. Scope of chapter; status of volunteers; reimbursements

A. Every department, through its executive head, may develop volunteer programs and accept the services of volunteers, including regular-service volunteers, occasional-service volunteers, or material donors, to assist in programs carried out or administered by that department.

B. Volunteers recruited, trained, or accepted by any department shall, to the extent of their voluntary service, be exempt from all provisions of law relating to state employment, hours of work, rate of compensation, leave time, and employee benefits except those enumerated in or consistent with § 2.2-3605. Volunteers shall, however, at all times comply with applicable work rules.

C. Every department utilizing the services of volunteers may provide volunteers with such incidental reimbursements as are consistent with the provisions of § 2.2-3605, including transportation costs, lodging, and subsistence, as the department deems appropriate to assist volunteers in performing their duties.

D. For the purposes of this chapter, individuals involved in emergency services and preparedness activities pursuant to the definition of "emergency services" in § 44-146.16 shall be considered volunteers in state and local services and shall be accordingly entitled to the benefits conferred in this chapter. As volunteers in state and local services, such individuals shall be deemed to be regular-service volunteers.

1977, c. 347, § 2.1-556; 2001, c. 844; 2005, c. 474.



§ 2.2-3603. Responsibilities of departments

Each department utilizing the services of volunteers shall:

1. Take actions necessary and appropriate to develop meaningful opportunities for volunteers involved in its programs and to improve public services;

2. Develop written rules governing the recruitment, screening, training, responsibility, utilization and supervision of volunteers;

3. Take actions necessary to ensure that volunteers and paid staff understand their respective duties and responsibilities, their relationship to each other, and their respective roles in fulfilling the objectives of their department;

4. Take actions necessary and appropriate to ensure a receptive climate for citizen volunteers;

5. Provide for the recognition of volunteers who have offered exceptional service to the Commonwealth; and

6. Recognize prior volunteer service as partial fulfillment of state employment requirements for training and experience established by the Department of Human Resource Management.

1977, c. 347, § 2.1-557; 1979, c. 107; 1991, c. 563; 2000, cc. 66, 657; 2001, c. 844.



§ 2.2-3604. Solicitation of aid from community

Each department may, through the officer, agent, or employee primarily responsible for the utilization of volunteers in that department, solicit volunteers and voluntary assistance for that department from the community.

1978, c. 121, § 2.1-557.1; 2001, c. 844.



§ 2.2-3605. Volunteer benefits

A. Meals may be furnished without charge to regular-service volunteers if scheduled work assignments extend over an established meal period. Meals may be furnished without charge to occasional-service volunteers at the discretion of the department's executive head.

B. Lodging, if available, may be furnished temporarily, at no charge, to regular-service volunteers.

C. Transportation reimbursement may be furnished those volunteers whose presence is determined to be necessary to the department. Rates or amounts of such reimbursement shall not exceed those provided in § 2.2-2823. Volunteers may utilize state vehicles in the performance of their duties, subject to those regulations governing use of state vehicles by paid staff.

D. Liability insurance may be provided by the department utilizing their services both to regular-service and occasional-service volunteers to the same extent as may be provided by the department to its paid staff. Volunteers in state and local service, including, but not limited to, any person who serves in a Medical Reserve Corps (MRC) unit or on a Community Emergency Response Team (CERT), shall enjoy the protection of the Commonwealth's sovereign immunity to the same extent as paid staff.

1977, c. 347, § 2.1-558; 1979, c. 131; 2001, c. 844; 2005, c. 474.



§ 2.2-3700. Short title; policy

A. This chapter may be cited as "The Virginia Freedom of Information Act."

B. By enacting this chapter, the General Assembly ensures the people of the Commonwealth ready access to public records in the custody of a public body or its officers and employees, and free entry to meetings of public bodies wherein the business of the people is being conducted. The affairs of government are not intended to be conducted in an atmosphere of secrecy since at all times the public is to be the beneficiary of any action taken at any level of government. Unless a public body or its officers or employees specifically elect to exercise an exemption provided by this chapter or any other statute, every meeting shall be open to the public and all public records shall be available for inspection and copying upon request. All public records and meetings shall be presumed open, unless an exemption is properly invoked.

The provisions of this chapter shall be liberally construed to promote an increased awareness by all persons of governmental activities and afford every opportunity to citizens to witness the operations of government. Any exemption from public access to records or meetings shall be narrowly construed and no record shall be withheld or meeting closed to the public unless specifically made exempt pursuant to this chapter or other specific provision of law. This chapter shall not be construed to discourage the free discussion by government officials or employees of public matters with the citizens of the Commonwealth.

All public bodies and their officers and employees shall make reasonable efforts to reach an agreement with a requester concerning the production of the records requested.

Any ordinance adopted by a local governing body that conflicts with the provisions of this chapter shall be void.

1968, c. 479, § 2.1-340; 1976, c. 467, § 2.1-340.1; 1989, c. 358; 1990, c. 538; 1999, cc. 703, 726; 2001, c. 844; 2002, c. 393.



§ 2.2-3701. Definitions

As used in this chapter, unless the context requires a different meaning:

"Closed meeting" means a meeting from which the public is excluded.

"Electronic communication" means any audio or combined audio and visual communication method.

"Emergency" means an unforeseen circumstance rendering the notice required by this chapter impossible or impracticable and which circumstance requires immediate action.

"Meeting" or "meetings" means the meetings including work sessions, when sitting physically, or through telephonic or video equipment pursuant to § 2.2-3708 or 2.2-3708.1, as a body or entity, or as an informal assemblage of (i) as many as three members or (ii) a quorum, if less than three, of the constituent membership, wherever held, with or without minutes being taken, whether or not votes are cast, of any public body. Neither the gathering of employees of a public body nor the gathering or attendance of two or more members of a public body (i) at any place or function where no part of the purpose of such gathering or attendance is the discussion or transaction of any public business, and such gathering or attendance was not called or prearranged with any purpose of discussing or transacting any business of the public body, or (ii) at a public forum, candidate appearance, or debate, the purpose of which is to inform the electorate and not to transact public business or to hold discussions relating to the transaction of public business, even though the performance of the members individually or collectively in the conduct of public business may be a topic of discussion or debate at such public meeting, shall be deemed a "meeting" subject to the provisions of this chapter.

"Open meeting" or "public meeting" means a meeting at which the public may be present.

"Public body" means any legislative body, authority, board, bureau, commission, district or agency of the Commonwealth or of any political subdivision of the Commonwealth, including cities, towns and counties, municipal councils, governing bodies of counties, school boards and planning commissions; boards of visitors of public institutions of higher education; and other organizations, corporations or agencies in the Commonwealth supported wholly or principally by public funds. It shall include (i) the Virginia Birth-Related Neurological Injury Compensation Program and its board of directors established pursuant to Chapter 50 (§ 38.2-5000 et seq.) of Title 38.2 and (ii) any committee, subcommittee, or other entity however designated, of the public body created to perform delegated functions of the public body or to advise the public body. It shall not exclude any such committee, subcommittee or entity because it has private sector or citizen members. Corporations organized by the Virginia Retirement System are "public bodies" for purposes of this chapter.

For the purposes of the provisions of this chapter applicable to access to public records, constitutional officers and private police departments as defined in § 9.1-101 shall be considered public bodies and, except as otherwise expressly provided by law, shall have the same obligations to disclose public records as other custodians of public records.

"Public records" means all writings and recordings that consist of letters, words or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostatting, photography, magnetic impulse, optical or magneto-optical form, mechanical or electronic recording or other form of data compilation, however stored, and regardless of physical form or characteristics, prepared or owned by, or in the possession of a public body or its officers, employees or agents in the transaction of public business. Records that are not prepared for or used in the transaction of public business are not public records.

"Regional public body" means a unit of government organized as provided by law within defined boundaries, as determined by the General Assembly, whose members are appointed by the participating local governing bodies, and such unit includes two or more counties or cities.

"Scholastic records" means those records containing information directly related to a student or an applicant for admission and maintained by a public body that is an educational agency or institution or by a person acting for such agency or institution.

1968, c. 479, § 2.1-341; 1970, c. 456; 1974, c. 332; 1975, c. 307; 1977, c. 677; 1978, cc. 573, 826; 1979, cc. 369, 687; 1980, c. 754; 1984, c. 252; 1989, c. 358; 1990, c. 538; 1993, cc. 270, 720; 1994, cc. 845, 931; 1996, c. 609; 1997, c. 641; 1999, cc. 703, 726; 2001, c. 844; 2002, c. 393; 2003, c. 897; 2007, c. 945; 2008, cc. 233, 789; 2010, c. 706; 2011, c. 242; 2015, cc. 131, 195, 224.



§ 2.2-3702. Notice of chapter

Any person elected, reelected, appointed or reappointed to any body not excepted from this chapter shall (i) be furnished by the public body's administrator or legal counsel with a copy of this chapter within two weeks following election, reelection, appointment or reappointment and (ii) read and become familiar with the provisions of this chapter.

1976, c. 467, § 2.1-341.1; 1999, cc. 703, 726; 2001, c. 844; 2002, c. 393.



§ 2.2-3703. Public bodies and records to which chapter inapplicable; voter registration and election records; access by persons incarcerated in a state, local, or federal correctional facility

A. The provisions of this chapter shall not apply to:

1. The Virginia Parole Board, except that (i) information from the Virginia Parole Board providing the number of inmates considered by such Board for discretionary parole, the number of inmates granted or denied parole, and the number of parolees returned to the custody of the Department of Corrections solely as a result of a determination by such Board of a violation of parole shall be open to inspection and available for release, on a monthly basis, as provided by § 2.2-3704 and (ii) all records concerning the finances of the Virginia Parole Board shall be public records and subject to the provisions of this chapter. The information required by clause (i) shall be furnished by offense, sex, race, age of the inmate, and the locality in which the conviction was obtained, upon the request of the party seeking the information;

2. Petit juries and grand juries;

3. Family assessment and planning teams established pursuant to § 2.2-5207;

4. The Virginia State Crime Commission; and

5. The records required by law to be maintained by the clerks of the courts of record, as defined in § 1-212, and courts not of record, as defined in § 16.1-69.5. However, other records maintained by the clerks of such courts shall be public records and subject to the provisions of this chapter.

B. Public access to voter registration and election records shall be governed by the provisions of Title 24.2 and this chapter. The provisions of Title 24.2 shall be controlling in the event of any conflict.

C. No provision of this chapter or Chapter 21 (§ 30-178 et seq.) of Title 30 shall be construed to afford any rights to any person (i) incarcerated in a state, local or federal correctional facility, whether or not such facility is (a) located in the Commonwealth or (b) operated pursuant to the Corrections Private Management Act (§ 53.1-261 et seq.) or (ii) civilly committed pursuant to the Sexually Violent Predators Act (§ 37.2-900 et seq.). However, this subsection shall not be construed to prevent such persons from exercising their constitutionally protected rights, including, but not limited to, their right to call for evidence in their favor in a criminal prosecution.

1999, cc. 703, 726, § 2.1-341.2; 2001, c. 844; 2003, cc. 989, 1018; 2004, cc. 398, 690; 2007, cc. 438, 548, 626.



§ 2.2-3703.1. Disclosure pursuant to court order or subpoena

Nothing contained in this chapter shall have any bearing upon disclosures required to be made pursuant to any court order or subpoena. No discretionary exemption from mandatory disclosure shall be construed to make records covered by such discretionary exemption privileged under the rules of discovery, unless disclosure is otherwise prohibited by law.

2014, c. 319.



§ 2.2-3704. Public records to be open to inspection; procedure for requesting records and responding to request; charges; transfer of records for storage, etc

A. Except as otherwise specifically provided by law, all public records shall be open to inspection and copying by any citizens of the Commonwealth during the regular office hours of the custodian of such records. Access to such records shall not be denied to citizens of the Commonwealth, representatives of newspapers and magazines with circulation in the Commonwealth, and representatives of radio and television stations broadcasting in or into the Commonwealth. The custodian may require the requester to provide his name and legal address. The custodian of such records shall take all necessary precautions for their preservation and safekeeping.

B. A request for public records shall identify the requested records with reasonable specificity. The request need not make reference to this chapter in order to invoke the provisions of this chapter or to impose the time limits for response by a public body. Any public body that is subject to this chapter and that is the custodian of the requested records shall promptly, but in all cases within five working days of receiving a request, provide the requested records to the requester or make one of the following responses in writing:

1. The requested records are being entirely withheld because their release is prohibited by law or the custodian has exercised his discretion to withhold the records in accordance with this chapter. Such response shall identify with reasonable particularity the volume and subject matter of withheld records, and cite, as to each category of withheld records, the specific Code section that authorizes the withholding of the records.

2. The requested records are being provided in part and are being withheld in part because the release of part of the records is prohibited by law or the custodian has exercised his discretion to withhold a portion of the records in accordance with this chapter. Such response shall identify with reasonable particularity the subject matter of withheld portions, and cite, as to each category of withheld records, the specific Code section that authorizes the withholding of the records. When a portion of a requested record is withheld, the public body may delete or excise only that portion of the record to which an exemption applies and shall release the remainder of the record.

3. The requested records could not be found or do not exist. However, if the public body that received the request knows that another public body has the requested records, the response shall include contact information for the other public body.

4. It is not practically possible to provide the requested records or to determine whether they are available within the five-work-day period. Such response shall specify the conditions that make a response impossible. If the response is made within five working days, the public body shall have an additional seven work days in which to provide one of the four preceding responses.

C. Any public body may petition the appropriate court for additional time to respond to a request for records when the request is for an extraordinary volume of records or requires an extraordinarily lengthy search, and a response by the public body within the time required by this chapter will prevent the public body from meeting its operational responsibilities. Before proceeding with the petition, however, the public body shall make reasonable efforts to reach an agreement with the requester concerning the production of the records requested.

D. Subject to the provisions of subsection G, no public body shall be required to create a new record if the record does not already exist. However, a public body may abstract or summarize information under such terms and conditions as agreed between the requester and the public body.

E. Failure to respond to a request for records shall be deemed a denial of the request and shall constitute a violation of this chapter.

F. A public body may make reasonable charges not to exceed its actual cost incurred in accessing, duplicating, supplying, or searching for the requested records. No public body shall impose any extraneous, intermediary or surplus fees or expenses to recoup the general costs associated with creating or maintaining records or transacting the general business of the public body. Any duplicating fee charged by a public body shall not exceed the actual cost of duplication. The public body may also make a reasonable charge for the cost incurred in supplying records produced from a geographic information system at the request of anyone other than the owner of the land that is the subject of the request. However, such charges shall not exceed the actual cost to the public body in supplying such records, except that the public body may charge, on a pro rata per acre basis, for the cost of creating topographical maps developed by the public body, for such maps or portions thereof, which encompass a contiguous area greater than 50 acres. All charges for the supplying of requested records shall be estimated in advance at the request of the citizen.

G. Public records maintained by a public body in an electronic data processing system, computer database, or any other structured collection of data shall be made available to a requester at a reasonable cost, not to exceed the actual cost in accordance with subsection F. When electronic or other databases are combined or contain exempt and nonexempt records, the public body may provide access to the exempt records if not otherwise prohibited by law, but shall provide access to the nonexempt records as provided by this chapter.

Public bodies shall produce nonexempt records maintained in an electronic database in any tangible medium identified by the requester, including, where the public body has the capability, the option of posting the records on a website or delivering the records through an electronic mail address provided by the requester, if that medium is used by the public body in the regular course of business. No public body shall be required to produce records from an electronic database in a format not regularly used by the public body. However, the public body shall make reasonable efforts to provide records in any format under such terms and conditions as agreed between the requester and public body, including the payment of reasonable costs. The excision of exempt fields of information from a database or the conversion of data from one available format to another shall not be deemed the creation, preparation or compilation of a new public record.

H. In any case where a public body determines in advance that charges for producing the requested records are likely to exceed $200, the public body may, before continuing to process the request, require the requester to agree to payment of a deposit not to exceed the amount of the advance determination. The deposit shall be credited toward the final cost of supplying the requested records. The period within which the public body shall respond under this section shall be tolled for the amount of time that elapses between notice of the advance determination and the response of the requester.

I. Before processing a request for records, a public body may require the requester to pay any amounts owed to the public body for previous requests for records that remain unpaid 30 days or more after billing.

J. In the event a public body has transferred possession of public records to any entity, including but not limited to any other public body, for storage, maintenance, or archiving, the public body initiating the transfer of such records shall remain the custodian of such records for purposes of responding to requests for public records made pursuant to this chapter and shall be responsible for retrieving and supplying such public records to the requester. In the event a public body has transferred public records for storage, maintenance, or archiving and such transferring public body is no longer in existence, any public body that is a successor to the transferring public body shall be deemed the custodian of such records. In the event no successor entity exists, the entity in possession of the public records shall be deemed the custodian of the records for purposes of compliance with this chapter, and shall retrieve and supply such records to the requester. Nothing in this subsection shall be construed to apply to records transferred to the Library of Virginia for permanent archiving pursuant to the duties imposed by the Virginia Public Records Act (§ 42.1-76 et seq.). In accordance with § 42.1-79, the Library of Virginia shall be the custodian of such permanently archived records and shall be responsible for responding to requests for such records made pursuant to this chapter.

1968, c. 479, § 2.1-342; 1973, c. 461; 1974, c. 332; 1975, cc. 307, 312; 1976, cc. 640, 709; 1977, c. 677; 1978, c. 810; 1979, cc. 682, 684, 686, 689; 1980, cc. 678, 754; 1981, cc. 456, 464, 466, 589; 1982, cc. 225, 449, 452, 560, 635; 1983, cc. 372, 462, 607; 1984, cc. 85, 395, 433, 513, 532; 1985, cc. 81, 155, 502, 618; 1986, cc. 273, 291, 383, 469, 592; 1987, cc. 401, 491, 581; 1988, cc. 39, 151, 395, 411, 891, 902; 1989, cc. 56, 358, 478; 1990, cc. 217, 538, 721, 819, 968; 1991, cc. 213, 561; 1992, cc. 40, 150, 167, 200, 203, 207, 593, 612; 1993, cc. 205, 270, 296, 537, 552, 638, 750, 883; 1994, cc. 485, 532, 606, 839, 853, 918; 1995, cc. 299, 362, 499, 562, 638, 722, 812, 837; 1996, cc. 168, 469, 589, 599, 783, 786, 794, 855, 862, 902, 905, 1001, 1046; 1997, cc. 198, 295, 439, 567, 636, 641, 777, 782, 785, 838, 861; 1998, cc. 427, 891; 1999, cc. 438, 703, 726; 2001, c. 844; 2002, cc. 715, 830; 2003, cc. 275, 981, 1021; 2007, c. 439; 2009, c. 626; 2010, c. 627; 2011, c. 604.



§ 2.2-3704.1. Posting of notice of rights and responsibilities by state public bodies; assistance by the Freedom of Information Advisory Council

A. All state public bodies created in the executive branch of state government and subject to the provisions of this chapter shall make available the following information to the public upon request and shall post such information on their respective public government websites:

1. A plain English explanation of the rights of a requester under this chapter, the procedures to obtain public records from the public body, and the responsibilities of the public body in complying with this chapter. For purposes of this section, "plain English" means written in nontechnical, readily understandable language using words of common everyday usage and avoiding legal terms and phrases or other terms and words of art whose usage or special meaning primarily is limited to a particular field or profession;

2. Contact information for the person designated by the public body to (i) assist a requester in making a request for records or (ii) respond to requests for public records;

3. A general description, summary, list, or index of the types of public records maintained by such state public body;

4. A general description, summary, list, or index of any exemptions in law that permit or require such public records to be withheld from release;

5. Any policy the public body has concerning the type of public records it routinely withholds from release as permitted by this chapter or other law; and

6. The following statement: "A public body may make reasonable charges not to exceed its actual cost incurred in accessing, duplicating, supplying, or searching for the requested records. No public body shall impose any extraneous, intermediary, or surplus fees or expenses to recoup the general costs associated with creating or maintaining records or transacting the general business of the public body. Any duplicating fee charged by a public body shall not exceed the actual cost of duplication. All charges for the supplying of requested records shall be estimated in advance at the request of the citizen as set forth in subsection F of § 2.2-3704 of the Code of Virginia."

B. The Freedom of Information Advisory Council, created pursuant to § 30-178, shall assist in the development and implementation of the provisions of subsection A, upon request.

2004, c. 730; 2009, c. 626; 2014, c. 421.



§ 2.2-3705. Repealed

Repealed by Acts 2004, c. 690.



§ 2.2-3705.1. Exclusions to application of chapter; exclusions of general application to public bodies

The following records are excluded from the provisions of this chapter but may be disclosed by the custodian in his discretion, except where such disclosure is prohibited by law:

1. Personnel records containing information concerning identifiable individuals, except that access shall not be denied to the person who is the subject thereof. Any person who is the subject of any personnel record and who is 18 years of age or older may waive, in writing, the protections afforded by this subdivision. If the protections are so waived, the public body shall open such records for inspection and copying.

2. Written advice of legal counsel to state, regional or local public bodies or the officers or employees of such public bodies, and any other records protected by the attorney-client privilege.

3. Legal memoranda and other work product compiled specifically for use in litigation or for use in an active administrative investigation concerning a matter that is properly the subject of a closed meeting under § 2.2-3711.

4. Any test or examination used, administered or prepared by any public body for purposes of evaluation of (i) any student or any student's performance, (ii) any employee or employment seeker's qualifications or aptitude for employment, retention, or promotion, or (iii) qualifications for any license or certificate issued by a public body.

As used in this subdivision, "test or examination" shall include (a) any scoring key for any such test or examination and (b) any other document that would jeopardize the security of the test or examination. Nothing contained in this subdivision shall prohibit the release of test scores or results as provided by law, or limit access to individual records as provided by law. However, the subject of such employment tests shall be entitled to review and inspect all records relative to his performance on such employment tests.

When, in the reasonable opinion of such public body, any such test or examination no longer has any potential for future use, and the security of future tests or examinations will not be jeopardized, the test or examination shall be made available to the public. However, minimum competency tests administered to public school children shall be made available to the public contemporaneously with statewide release of the scores of those taking such tests, but in no event shall such tests be made available to the public later than six months after the administration of such tests.

5. Records recorded in or compiled exclusively for use in closed meetings lawfully held pursuant to § 2.2-3711. However, no record that is otherwise open to inspection under this chapter shall be deemed exempt by virtue of the fact that it has been reviewed or discussed in a closed meeting.

6. Vendor proprietary information software that may be in the official records of a public body. For the purpose of this subdivision, "vendor proprietary software" means computer programs acquired from a vendor for purposes of processing data for agencies or political subdivisions of the Commonwealth.

7. Computer software developed by or for a state agency, state-supported institution of higher education or political subdivision of the Commonwealth.

8. Appraisals and cost estimates of real property subject to a proposed purchase, sale or lease, prior to the completion of such purchase, sale or lease.

9. Records concerning reserves established in specific claims administered by the Department of the Treasury through its Division of Risk Management as provided in Article 5 (§ 2.2-1832 et seq.) of Chapter 18 of this title, or by any county, city, or town; and investigative notes, correspondence and information furnished in confidence with respect to an investigation of a claim or a potential claim against a public body's insurance policy or self-insurance plan. However, nothing in this subdivision shall prohibit the disclosure of information taken from inactive reports upon expiration of the period of limitations for the filing of a civil suit.

10. Personal information, as defined in § 2.2-3801, including electronic mail addresses, furnished to a public body for the purpose of receiving electronic mail from the public body, provided that the electronic mail recipient has requested that the public body not disclose such information. However, access shall not be denied to the person who is the subject of the record.

11. Communications and materials required to be kept confidential pursuant to § 2.2-4119 of the Virginia Administrative Dispute Resolution Act (§ 2.2-4115 et seq.).

12. Records relating to the negotiation and award of a specific contract where competition or bargaining is involved and where the release of such records would adversely affect the bargaining position or negotiating strategy of the public body. Such records shall not be withheld after the public body has made a decision to award or not to award the contract. In the case of procurement transactions conducted pursuant to the Virginia Public Procurement Act (§ 2.2-4300 et seq.), the provisions of this subdivision shall not apply, and any release of records relating to such transactions shall be governed by the Virginia Public Procurement Act.

13. Those portions of records that contain account numbers or routing information for any credit card, debit card, or other account with a financial institution of any person or public body. However, access shall not be denied to the person who is the subject of the record. For the purposes of this subdivision, "financial institution" means any organization authorized to do business under state or federal laws relating to financial institutions, including, without limitation, banks and trust companies, savings banks, savings and loan companies or associations, and credit unions.

1999, cc. 485, 518, 703, 726, 793, 849, 852, 867, 868, 881, § 2.1-342.01; 2000, cc. 66, 237, 382, 400, 430, 583, 589, 592, 594, 618, 632, 657, 720, 932, 933, 947, 1006, 1064; 2001, cc. 288, 518, 844, § 2.2-3705; 2002, cc. 87, 155, 242, 393, 478, 481, 499, 522, 571, 572, 633, 655, 715, 798, 830; 2003, cc. 274, 307, 327, 332, 358, 704, 801, 884, 891, 893, 897, 968; 2004, c. 690; 2010, c. 553.



§ 2.2-3705.2. Exclusions to application of chapter; records relating to public safety

The following records are excluded from the provisions of this chapter but may be disclosed by the custodian in his discretion, except where such disclosure is prohibited by law:

1. Confidential records, including victim identity, provided to or obtained by staff in a rape crisis center or a program for battered spouses.

2. Those portions of engineering and construction drawings and plans submitted for the sole purpose of complying with the Building Code in obtaining a building permit that would identify specific trade secrets or other information, the disclosure of which would be harmful to the competitive position of the owner or lessee. However, such information shall be exempt only until the building is completed. Information relating to the safety or environmental soundness of any building shall not be exempt from disclosure.

Those portions of engineering and construction drawings and plans that reveal critical structural components, security equipment and systems, ventilation systems, fire protection equipment, mandatory building emergency equipment or systems, elevators, electrical systems, telecommunications equipment and systems, and other utility equipment and systems submitted for the purpose of complying with the Uniform Statewide Building Code (§ 36-97 et seq.) or the Statewide Fire Prevention Code (§ 27-94 et seq.), the disclosure of which would jeopardize the safety or security of any public or private commercial office, multifamily residential or retail building or its occupants in the event of terrorism or other threat to public safety, to the extent that the owner or lessee of such property, equipment or system in writing (i) invokes the protections of this paragraph; (ii) identifies the drawings, plans, or other materials to be protected; and (iii) states the reasons why protection is necessary.

Nothing in this subdivision shall prevent the disclosure of information relating to any building in connection with an inquiry into the performance of that building after it has been subjected to fire, explosion, natural disaster or other catastrophic event.

3. Documentation or other information that describes the design, function, operation or access control features of any security system, whether manual or automated, which is used to control access to or use of any automated data processing or telecommunications system.

4. Plans and information to prevent or respond to terrorist activity or cyber attacks, the disclosure of which would jeopardize the safety of any person, including (i) critical infrastructure sector or structural components; (ii) vulnerability assessments, operational, procedural, transportation, and tactical planning or training manuals, and staff meeting minutes or other records; (iii) engineering or architectural records, or records containing information derived from such records, to the extent such records reveal the location or operation of security equipment and systems, elevators, ventilation, fire protection, emergency, electrical, telecommunications or utility equipment and systems of any public building, structure or information storage facility, or telecommunications or utility equipment or systems; and (iv) information not lawfully available to the public regarding specific cybersecurity threats or vulnerabilities or security plans and measures of an entity, facility, building structure, information technology system, or software program. The same categories of records of any person or entity submitted to a public body for the purpose of antiterrorism response planning or cybersecurity planning or protection may be withheld from disclosure if such person or entity in writing (a) invokes the protections of this subdivision, (b) identifies with specificity the records or portions thereof for which protection is sought, and (c) states with reasonable particularity why the protection of such records from public disclosure is necessary to meet the objective of antiterrorism or cybersecurity planning or protection. Such statement shall be a public record and shall be disclosed upon request. Nothing in this subdivision shall be construed to prohibit the disclosure of records relating to the structural or environmental soundness of any building, nor shall it prevent the disclosure of information relating to any building in connection with an inquiry into the performance of that building after it has been subjected to fire, explosion, natural disaster or other catastrophic event.

5. Information that would disclose the security aspects of a system safety program plan adopted pursuant to 49 C.F.R. Part 659 by the Commonwealth's designated Rail Fixed Guideway Systems Safety Oversight agency; and information in the possession of such agency, the release of which would jeopardize the success of an ongoing investigation of a rail accident or other incident threatening railway safety.

6. Engineering and architectural drawings, operational, procedural, tactical planning or training manuals, or staff meeting minutes or other records, the disclosure of which would reveal surveillance techniques, personnel deployments, alarm or security systems or technologies, or operational and transportation plans or protocols, to the extent such disclosure would jeopardize the security of any governmental facility, building or structure or the safety of persons using such facility, building or structure.

7. Security plans and specific assessment components of school safety audits, as provided in § 22.1-279.8.

Nothing in this subdivision shall be construed to prohibit the disclosure of records relating to the effectiveness of security plans after (i) any school building or property has been subjected to fire, explosion, natural disaster or other catastrophic event, or (ii) any person on school property has suffered or been threatened with any personal injury.

8. [Expired.]

9. Records of the Commitment Review Committee concerning the mental health assessment of an individual subject to commitment as a sexually violent predator under Chapter 9 (§ 37.2-900 et seq.) of Title 37.2; except that in no case shall records identifying the victims of a sexually violent predator be disclosed.

10. Subscriber data, which for the purposes of this subdivision, means the name, address, telephone number, and any other information identifying a subscriber of a telecommunications carrier, provided directly or indirectly by a telecommunications carrier to a public body that operates a 911 or E-911 emergency dispatch system or an emergency notification or reverse 911 system, if the data is in a form not made available by the telecommunications carrier to the public generally. Nothing in this subdivision shall prevent the release of subscriber data generated in connection with specific calls to a 911 emergency system, where the requester is seeking to obtain public records about the use of the system in response to a specific crime, emergency or other event as to which a citizen has initiated a 911 call.

11. Subscriber data, which for the purposes of this subdivision, means the name, address, telephone number, and any other information identifying a subscriber of a telecommunications carrier, collected by a local governing body in accordance with the Enhanced Public Safety Telephone Services Act (§ 56-484.12 et seq.), and other identifying information of a personal, medical, or financial nature provided to a local governing body in connection with a 911 or E-911 emergency dispatch system or an emergency notification or reverse 911 system, if such records are not otherwise publicly available. Nothing in this subdivision shall prevent the release of subscriber data generated in connection with specific calls to a 911 emergency system, where the requester is seeking to obtain public records about the use of the system in response to a specific crime, emergency or other event as to which a citizen has initiated a 911 call.

12. Records of the Virginia Military Advisory Council or any commission created by executive order for the purpose of studying and making recommendations regarding preventing closure or realignment of federal military and national security installations and facilities located in Virginia and relocation of such facilities to Virginia, or a local or regional military affairs organization appointed by a local governing body, to the extent such records (i) contain information relating to strategies under consideration or development by the Council or such commission or organizations to prevent the closure or realignment of federal military installations located in Virginia or the relocation of national security facilities located in Virginia, to limit the adverse economic effect of such realignment, closure, or relocation, or to seek additional tenant activity growth from the Department of Defense or federal government or (ii) disclose trade secrets, as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.), provided to the Council or such commission or organizations in connection with their work. In order to invoke the trade secret protection provided by clause (ii), the submitting entity shall, in writing and at the time of submission (a) invoke this exclusion, (b) identify with specificity the information for which such protection is sought, and (c) state the reason why such protection is necessary. Nothing in this subdivision shall be construed to authorize the withholding of all or part of any record, other than a trade secret that has been specifically identified as required by this subdivision, after the Department of Defense or federal agency has issued a final, unappealable decision, or in the event of litigation, a court of competent jurisdiction has entered a final, unappealable order concerning the closure, realignment, or expansion of the military installation or tenant activities, or the relocation of the national security facility, for which records are sought.

13. Documentation or other information as determined by the State Comptroller that describes the design, function, operation, or implementation of internal controls over the Commonwealth's financial processes and systems, and the assessment of risks and vulnerabilities of those controls, including the annual assessment of internal controls mandated by the State Comptroller, the disclosure of which would jeopardize the security of the Commonwealth's financial assets. However, records relating to the investigation of and findings concerning the soundness of any fiscal process shall be disclosed in a form that does not compromise internal controls. Nothing in this subdivision shall be construed to prohibit the Auditor of Public Accounts or the Joint Legislative Audit and Review Commission from reporting internal control deficiencies discovered during the course of an audit.

14. Documentation or other information relating to the Statewide Agencies Radio System (STARS) or any other similar local or regional public safety communications system that (i) describes the design, function, programming, operation, or access control features of the overall system, components, structures, individual networks, and subsystems of the STARS or any other similar local or regional communications system or (ii) relates to radio frequencies assigned to or utilized by STARS or any other similar local or regional communications system, code plugs, circuit routing, addressing schemes, talk groups, fleet maps, encryption, programming maintained by or utilized by STARS or any other similar local or regional public safety communications system; those portions of engineering and construction drawings and plans that reveal critical structural components, interconnectivity, security equipment and systems, network monitoring, network operation center, master sites, ventilation systems, fire protection equipment, mandatory building emergency equipment, electrical systems, and other utility equipment and systems related to STARS or any other similar local or regional public safety communications system; and special event plans, operational plans, storm plans, or other pre-arranged programming, the disclosure of which would reveal surveillance techniques, personnel deployments, alarm or security systems or technologies, or operational and transportation plans or protocols, to the extent such disclosure would jeopardize the security of any governmental facility, building, or structure or the safety of any person.

15. Records of a salaried or volunteer Fire/EMS company or Fire/EMS department, to the extent that the records disclose the telephone numbers for cellular telephones, pagers, or comparable portable communication devices provided to its personnel for use in the performance of their official duties.

16. Records of hospitals and nursing homes regulated by the Board of Health pursuant to Chapter 5 (§ 32.1-123 et seq.) of Title 32.1 provided to the Department of Health, to the extent such records reveal the disaster recovery plans or the evacuation plans for such facilities in the event of fire, explosion, natural disaster, or other catastrophic event. Nothing in this subdivision shall be construed to prohibit the disclosure of records relating to the effectiveness of executed evacuation plans after the occurrence of fire, explosion, natural disaster, or other catastrophic event.

1999, cc. 485, 518, 703, 726, 793, 849, 852, 867, 868, 881, § 2.1-342.01; 2000, cc. 66, 237, 382, 400, 430, 583, 589, 592, 594, 618, 632, 657, 720, 932, 933, 947, 1006, 1064; 2001, cc. 288, 518, 844, § 2.2-3705; 2002, cc. 87, 155, 242, 393, 478, 481, 499, 522, 571, 572, 633, 655, 715, 798, 830; 2003, cc. 274, 307, 327, 332, 358, 704, 801, 884, 891, 893, 897, 968; 2004, cc. 398, 482, 690, 770; 2005, c. 410; 2008, c. 721; 2009, c. 418; 2010, c. 672; 2011, cc. 111, 536; 2012, cc. 617, 803, 835; 2013, c. 600; 2015, c. 183.



§ 2.2-3705.3. Exclusions to application of chapter; records relating to administrative investigations

The following records are excluded from the provisions of this chapter but may be disclosed by the custodian in his discretion, except where such disclosure is prohibited by law:

1. (Effective until July 1, 2018) Confidential records of all investigations of applications for licenses and permits, and of all licensees and permittees, made by or submitted to the Alcoholic Beverage Control Board, the Virginia Lottery, the Virginia Racing Commission, the Department of Agriculture and Consumer Services relating to investigations and applications pursuant to Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2, or the Private Security Services Unit of the Department of Criminal Justice Services.

1. (Effective July 1, 2018) Confidential records of all investigations of applications for licenses and permits, and of all licensees and permittees, made by or submitted to the Virginia Alcoholic Beverage Control Authority, the Virginia Lottery, the Virginia Racing Commission, the Department of Agriculture and Consumer Services relating to investigations and applications pursuant to Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2, or the Private Security Services Unit of the Department of Criminal Justice Services.

2. Records of active investigations being conducted by the Department of Health Professions or by any health regulatory board in the Commonwealth.

3. Investigator notes, and other correspondence and information, furnished in confidence with respect to an active investigation of individual employment discrimination complaints made to the Department of Human Resource Management, to such personnel of any local public body, including local school boards, as are responsible for conducting such investigations in confidence, or to any public institution of higher education. However, nothing in this section shall prohibit the disclosure of information taken from inactive reports in a form that does not reveal the identity of charging parties, persons supplying the information, or other individuals involved in the investigation.

4. Records of active investigations being conducted by the Department of Medical Assistance Services pursuant to Chapter 10 (§ 32.1-323 et seq.) of Title 32.1.

5. Investigative notes and other correspondence and information furnished in confidence with respect to an investigation or conciliation process involving an alleged unlawful discriminatory practice under the Virginia Human Rights Act (§ 2.2-3900 et seq.) or under any local ordinance adopted in accordance with the authority specified in § 2.2-524, or adopted pursuant to § 15.2-965, or adopted prior to July 1, 1987, in accordance with applicable law, relating to local human rights or human relations commissions. However, nothing in this section shall prohibit the distribution of information taken from inactive reports in a form that does not reveal the identity of the parties involved or other persons supplying information.

6. Records of studies and investigations by the Virginia Lottery of (i) lottery agents, (ii) lottery vendors, (iii) lottery crimes under §§ 58.1-4014 through 58.1-4018, (iv) defects in the law or regulations that cause abuses in the administration and operation of the lottery and any evasions of such provisions, or (v) the use of the lottery as a subterfuge for organized crime and illegal gambling where such official records have not been publicly released, published or copyrighted. All studies and investigations referred to under clauses (iii), (iv), and (v) shall be open to inspection and copying upon completion of the study or investigation.

7. Investigative notes, correspondence and information furnished in confidence, and records otherwise exempted by this chapter or any Virginia statute, provided to or produced by or for (i) the Auditor of Public Accounts; (ii) the Joint Legislative Audit and Review Commission; (iii) an appropriate authority as defined in § 2.2-3010 with respect to an allegation of wrongdoing or abuse under the Fraud and Abuse Whistle Blower Protection Act (§ 2.2-3009 et seq.); (iv) the Office of the State Inspector General with respect to an investigation initiated through the Fraud, Waste and Abuse Hotline or an investigation initiated pursuant to Chapter 3.2 (§ 2.2-307 et seq.); (v) internal auditors appointed by the head of a state agency or by any public institution of higher education; (vi) the committee or the auditor with respect to an investigation or audit conducted pursuant to § 15.2-825; or (vii) the auditors, appointed by the local governing body of any county, city, or town or a school board, who by charter, ordinance, or statute have responsibility for conducting an investigation of any officer, department, or program of such body. Records of completed investigations shall be disclosed in a form that does not reveal the identity of the complainants or persons supplying information to investigators. Unless disclosure is prohibited by this section, the records disclosed shall include, but not be limited to, the agency involved, the identity of the person who is the subject of the complaint, the nature of the complaint, and the actions taken to resolve the complaint. If an investigation does not lead to corrective action, the identity of the person who is the subject of the complaint may be released only with the consent of the subject person. Local governing bodies shall adopt guidelines to govern the disclosure required by this subdivision.

8. Information furnished in confidence to the Department of Human Resource Management with respect to an investigation, consultation, or mediation under § 2.2-1202.1, and memoranda, correspondence and other records resulting from any such investigation, consultation or mediation. However, nothing in this section shall prohibit the distribution of information taken from inactive reports in a form that does not reveal the identity of the parties involved or other persons supplying information.

9. The names, addresses and telephone numbers of complainants furnished in confidence with respect to an investigation of individual zoning enforcement complaints or complaints relating to the Uniform Statewide Building Code (§ 36-97 et seq.) or the Statewide Fire Prevention Code (§ 27-94 et seq.) made to a local governing body.

10. Records of active investigations being conducted by the Department of Criminal Justice Services pursuant to Article 4 (§ 9.1-138 et seq.), Article 4.1 (§ 9.1-150.1 et seq.), Article 11 (§ 9.1-185 et seq.), and Article 12 (§ 9.1-186 et seq.) of Chapter 1 of Title 9.1.

11. Records furnished to or prepared by the Board of Education pursuant to subsection D of § 22.1-253.13:3 in connection with the review or investigation of any alleged breach in security, unauthorized alteration, or improper administration of tests by local school board employees responsible for the distribution or administration of the tests. However, this section shall not prohibit the disclosure of records to (i) a local school board or division superintendent for the purpose of permitting such board or superintendent to consider or to take personnel action with regard to an employee or (ii) any requester, after the conclusion of a review or investigation, in a form that (a) does not reveal the identity of any person making a complaint or supplying information to the Board on a confidential basis and (b) does not compromise the security of any test mandated by the Board.

12. Investigator notes, and other correspondence and information, furnished in confidence with respect to an active investigation conducted by or for the Board of Education related to the denial, suspension, or revocation of teacher licenses. However, this subdivision shall not prohibit the disclosure of records to a local school board or division superintendent for the purpose of permitting such board or superintendent to consider or to take personnel action with regard to an employee. Records of completed investigations shall be disclosed in a form that does not reveal the identity of any complainant or person supplying information to investigators. The records disclosed shall include information regarding the school or facility involved, the identity of the person who was the subject of the complaint, the nature of the complaint, and the actions taken to resolve the complaint. If an investigation fails to support a complaint or does not lead to corrective action, the identity of the person who was the subject of the complaint may be released only with the consent of the subject person. No personally identifiable information in the records regarding a current or former student shall be released except as permitted by state or federal law.

13. Records, notes and information provided in confidence and related to an investigation by the Attorney General under Article 1 (§ 3.2-4200 et seq.) or Article 3 (§ 3.2-4204 et seq.) of Chapter 42 of Title 3.2, Article 10 (§ 18.2-246.6 et seq.) of Chapter 6 or Chapter 13 (§ 18.2-512 et seq.) of Title 18.2, or Article 1 (§ 58.1-1000) of Chapter 10 of Title 58.1. However, records related to an investigation that has been inactive for more than six months shall, upon request, be disclosed provided such disclosure is not otherwise prohibited by law and does not reveal the identity of charging parties, complainants, persons supplying information, witnesses, or other individuals involved in the investigation.

1999, cc. 485, 518, 703, 726, 793, 849, 852, 867, 868, 881, § 2.1-342.01; 2000, cc. 66, 237, 382, 400, 430, 583, 589, 592, 594, 618, 632, 657, 720, 932, 933, 947, 1006, 1064; 2001, cc. 288, 518, 844, § 2.2-3705; 2002, cc. 87, 155, 242, 393, 478, 481, 499, 522, 571, 572, 633, 655, 715, 798, 830; 2003, cc. 274, 307, 327, 332, 358, 704, 801, 884, 891, 893, 897, 968; 2004, cc. 605, 690, 766; 2005, c. 601; 2006, cc. 25, 95; 2008, cc. 387, 668, 689, 758; 2009, cc. 237, 326, 340; 2011, cc. 798, 871; 2012, cc. 476, 507, 803, 835; 2013, cc. 571, 572, 690, 717, 723; 2014, cc. 225, 414, 609, 788; 2015, cc. 38, 730.



§ 2.2-3705.4. Exclusions to application of chapter; educational records and certain records of educational institutions

The following records are excluded from the provisions of this chapter but may be disclosed by the custodian in his discretion, except where such disclosure is prohibited by law:

1. Scholastic records containing information concerning identifiable individuals, except that such access shall not be denied to the person who is the subject thereof, or the parent or legal guardian of the student. However, no student shall have access to (i) financial records of a parent or guardian or (ii) records of instructional, supervisory, and administrative personnel and educational personnel ancillary thereto, that are in the sole possession of the maker thereof and that are not accessible or revealed to any other person except a substitute.

The parent or legal guardian of a student may prohibit, by written request, the release of any individual information regarding that student until the student reaches the age of 18 years. For scholastic records of students under the age of 18 years, the right of access may be asserted only by his legal guardian or parent, including a noncustodial parent, unless such parent's parental rights have been terminated or a court of competent jurisdiction has restricted or denied such access. For scholastic records of students who are emancipated or attending a state-supported institution of higher education, the right of access may be asserted by the student.

Any person who is the subject of any scholastic record and who is 18 years of age or older may waive, in writing, the protections afforded by this subdivision. If the protections are so waived, the public body shall open such records for inspection and copying.

2. Confidential letters and statements of recommendation placed in the records of educational agencies or institutions respecting (i) admission to any educational agency or institution, (ii) an application for employment or promotion, or (iii) receipt of an honor or honorary recognition.

3. Records of the Brown v. Board of Education Scholarship Awards Committee relating to personally identifiable information, including scholarship applications, personal financial information, and confidential correspondence and letters of recommendation.

4. Data, records or information of a proprietary nature produced or collected by or for faculty or staff of public institutions of higher education, other than the institutions' financial or administrative records, in the conduct of or as a result of study or research on medical, scientific, technical or scholarly issues, whether sponsored by the institution alone or in conjunction with a governmental body or a private concern, where such data, records or information has not been publicly released, published, copyrighted or patented.

5. All records of the University of Virginia or the University of Virginia Medical Center or Eastern Virginia Medical School, as the case may be, that contain proprietary, business-related information pertaining to the operations of the University of Virginia Medical Center or Eastern Virginia Medical School, as the case may be, including business development or marketing strategies and activities with existing or future joint venturers, partners, or other parties with whom the University of Virginia Medical Center or Eastern Virginia Medical School, as the case may be, has formed, or forms, any arrangement for the delivery of health care, if disclosure of such information would be harmful to the competitive position of the Medical Center or Eastern Virginia Medical School, as the case may be.

6. Personal information, as defined in § 2.2-3801, provided to the Board of the Virginia College Savings Plan or its employees by or on behalf of individuals who have requested information about, applied for, or entered into prepaid tuition contracts or savings trust account agreements pursuant to Chapter 4.9 (§ 23-38.75 et seq.) of Title 23. Nothing in this subdivision shall be construed to prohibit disclosure or publication of information in a statistical or other form that does not identify individuals or provide personal information. Individuals shall be provided access to their own personal information.

7. Records maintained in connection with fundraising activities by or for a public institution of higher education to the extent that such records reveal (i) personal fundraising strategies relating to identifiable donors or prospective donors or (ii) wealth assessments; estate, financial, or tax planning information; health-related information; employment, familial, or marital status information; electronic mail addresses, facsimile or telephone numbers; birth dates or social security numbers of identifiable donors or prospective donors. Nothing in this subdivision, however, shall be construed to authorize the withholding of records relating to the amount, date, purpose, and terms of the pledge or donation, or the identity of the donor unless the donor has requested anonymity in connection with or as a condition of making a pledge or donation. The exclusion provided by this subdivision shall not apply to protect from disclosure (i) the identities of sponsors providing grants to or contracting with the institution for the performance of research services or other work or (ii) the terms and conditions of such grants or contracts.

8. Records of a threat assessment team established by a public institution of higher education pursuant to § 23-9.2:10 relating to the assessment or intervention with a specific individual. However, in the event an individual who has been under assessment commits an act, or is prosecuted for the commission of an act that has caused the death of, or caused serious bodily injury, including any felony sexual assault, to another person, the records of such threat assessment team concerning the individual under assessment shall be made available as provided by this chapter, with the exception of any criminal history records obtained pursuant to § 19.2-389 or 19.2-389.1, health records obtained pursuant to § 32.1-127.1:03, or scholastic records as defined in § 22.1-289. The public body providing such records shall remove information identifying any person who provided information to the threat assessment team under a promise of confidentiality.

1999, cc. 485, 518, 703, 726, 793, 849, 852, 867, 868, 881, § 2.1-342.01; 2000, cc. 66, 237, 382, 400, 430, 583, 589, 592, 594, 618, 632, 657, 720, 932, 933, 947, 1006, 1064; 2001, cc. 288, 518, 844, § 2.2-3705; 2002, cc. 87, 155, 242, 393, 478, 481, 499, 522, 571, 572, 633, 655, 715, 798, 830; 2003, cc. 274, 307, 327, 332, 358, 704, 801, 884, 891, 893, 897, 968; 2004, c. 690; 2006, c. 518; 2008, cc. 561, 665; 2010, cc. 456, 524; 2014, c. 313.



§ 2.2-3705.5. Exclusions to application of chapter; health and social services records

The following records are excluded from the provisions of this chapter but may be disclosed by the custodian in his discretion, except where such disclosure is prohibited by law:

1. Health records, except that such records may be personally reviewed by the individual who is the subject of such records, as provided in subsection F of § 32.1-127.1:03.

Where the person who is the subject of health records is confined in a state or local correctional facility, the administrator or chief medical officer of such facility may assert such confined person's right of access to the health records if the administrator or chief medical officer has reasonable cause to believe that such confined person has an infectious disease or other medical condition from which other persons so confined need to be protected. Health records shall only be reviewed and shall not be copied by such administrator or chief medical officer. The information in the health records of a person so confined shall continue to be confidential and shall not be disclosed by the administrator or chief medical officer of the facility to any person except the subject or except as provided by law.

Where the person who is the subject of health records is under the age of 18, his right of access may be asserted only by his guardian or his parent, including a noncustodial parent, unless such parent's parental rights have been terminated, a court of competent jurisdiction has restricted or denied such access, or a parent has been denied access to the health record in accordance with § 20-124.6. In instances where the person who is the subject thereof is an emancipated minor, a student in a public institution of higher education, or is a minor who has consented to his own treatment as authorized by § 16.1-338 or 54.1-2969, the right of access may be asserted by the subject person.

For the purposes of this chapter, statistical summaries of incidents and statistical data concerning abuse of individuals receiving services compiled by the Commissioner of Behavioral Health and Developmental Services shall be open to inspection and copying as provided in § 2.2-3704. No such summaries or data shall include any information that identifies specific individuals receiving services.

2. Applications for admission to examinations or for licensure and scoring records maintained by the Department of Health Professions or any board in that department on individual licensees or applicants. However, such material may be made available during normal working hours for copying, at the requester's expense, by the individual who is the subject thereof, in the offices of the Department of Health Professions or in the offices of any health regulatory board, whichever may possess the material.

3. Reports, documentary evidence and other information as specified in §§ 51.5-122, 51.5-141, and 63.2-104.

4. Investigative notes; proprietary information not published, copyrighted or patented; information obtained from employee personnel records; personally identifiable information regarding residents, clients or other recipients of services; other correspondence and information furnished in confidence to the Department of Social Services in connection with an active investigation of an applicant or licensee pursuant to Chapters 17 (§ 63.2-1700 et seq.) and 18 (§ 63.2-1800 et seq.) of Title 63.2; and records and information furnished to the Office of the Attorney General in connection with an investigation or litigation pursuant to Article 19.1 (§ 8.01-216.1 et seq.) of Chapter 3 of Title 8.01 and Chapter 9 (§ 32.1-310 et seq.) of Title 32.1. However, nothing in this section shall prohibit disclosure of information from the records of completed investigations in a form that does not reveal the identity of complainants, persons supplying information, or other individuals involved in the investigation.

5. Information and records collected for the designation and verification of trauma centers and other specialty care centers within the Statewide Emergency Medical Services System and Services pursuant to Article 2.1 (§ 32.1-111.1 et seq.) of Chapter 4 of Title 32.1.

6. Reports and court documents relating to involuntary admission required to be kept confidential pursuant to § 37.2-818.

7. Data formerly required to be submitted to the Commissioner of Health relating to the establishment of new or the expansion of existing clinical health services, acquisition of major medical equipment, or certain projects requiring capital expenditures pursuant to former § 32.1-102.3:4.

8. Information required to be provided to the Department of Health Professions by certain licensees pursuant to § 54.1-2506.1.

9. Information and records acquired (i) during a review of any child death conducted by the State Child Fatality Review team established pursuant to § 32.1-283.1 or by a local or regional child fatality review team to the extent made confidential by § 32.1-283.2; (ii) during a review of any death conducted by a family violence fatality review team to the extent made confidential by § 32.1-283.3; or (iii) during a review of any adult death conducted by the Adult Fatality Review Team to the extent made confidential by § 32.1-283.5 or by a local or regional adult fatality review team to the extent made confidential by § 32.1-283.6.

10. Patient level data collected by the Board of Health and not yet processed, verified, and released, pursuant to § 32.1-276.9, to the Board by the nonprofit organization with which the Commissioner of Health has contracted pursuant to § 32.1-276.4.

11. Records of the Health Practitioners' Monitoring Program Committee within the Department of Health Professions, to the extent such records may identify any practitioner who may be, or who is actually, impaired to the extent disclosure is prohibited by § 54.1-2517.

12. Records submitted as a grant application, or accompanying a grant application, to the Commonwealth Neurotrauma Initiative Advisory Board pursuant to Article 12 (§ 51.5-178 et seq.) of Chapter 14 of Title 51.5, to the extent such records contain (i) medical or mental health records, or other data identifying individual patients or (ii) proprietary business or research-related information produced or collected by the applicant in the conduct of or as a result of study or research on medical, rehabilitative, scientific, technical or scholarly issues, when such information has not been publicly released, published, copyrighted or patented, if the disclosure of such information would be harmful to the competitive position of the applicant.

13. Any record copied, recorded or received by the Commissioner of Health in the course of an examination, investigation or review of a managed care health insurance plan licensee pursuant to §§ 32.1-137.4 and 32.1-137.5, including books, records, files, accounts, papers, documents, and any or all computer or other recordings.

14. Records, information and statistical registries required to be kept confidential pursuant to §§ 63.2-102 and 63.2-104.

15. All data, records, and reports relating to the prescribing and dispensing of covered substances to recipients and any abstracts from such data, records, and reports that are in the possession of the Prescription Monitoring Program pursuant to Chapter 25.2 (§ 54.1-2519 et seq.) of Title 54.1 and any material relating to the operation or security of the Program.

16. Records of the Virginia Birth-Related Neurological Injury Compensation Program required to be kept confidential pursuant to § 38.2-5002.2.

17. Records of the State Health Commissioner relating to the health of any person or persons subject to an order of quarantine or an order of isolation pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of Chapter 2 of Title 32.1; this provision shall not, however, be construed to prohibit the disclosure of statistical summaries, abstracts or other information in aggregate form.

18. Records containing the names and addresses or other contact information of persons receiving transportation services from a state or local public body or its designee under Title II of the Americans with Disabilities Act, (42 U.S.C. § 12131 et seq.) or funded by Temporary Assistance for Needy Families (TANF) created under § 63.2-600.

19. Records of certain health care committees and entities, to the extent that they reveal information that may be withheld from discovery as privileged communications pursuant to § 8.01-581.17.

1999, cc. 485, 518, 703, 726, 793, 849, 852, 867, 868, 881, § 2.1-342.01; 2000, cc. 66, 237, 382, 400, 430, 583, 589, 592, 594, 618, 632, 657, 720, 932, 933, 947, 1006, 1064; 2001, cc. 288, 518, 844, § 2.2-3705; 2002, cc. 87, 155, 242, 393, 478, 481, 499, 522, 571, 572, 633, 655, 715, 798, 830; 2003, cc. 274, 307, 327, 332, 358, 704, 801, 884, 891, 893, 897, 968; 2004, cc. 65, 666, 690, 773, 1014, 1021; 2005, cc. 181, 227, 716; 2008, c. 539; 2009, cc. 472, 813, 840; 2011, cc. 110, 175, 535; 2012, cc. 476, 479, 507, 803, 835; 2015, cc. 22, 108, 127.



§ 2.2-3705.6. Exclusions to application of chapter; proprietary records and trade secrets

The following records are excluded from the provisions of this chapter but may be disclosed by the custodian in his discretion, except where such disclosure is prohibited by law:

1. Proprietary information gathered by or for the Virginia Port Authority as provided in § 62.1-132.4 or 62.1-134.1.

2. Financial statements not publicly available filed with applications for industrial development financings in accordance with Chapter 49 (§ 15.2-4900 et seq.) of Title 15.2.

3. Confidential proprietary records, voluntarily provided by private business pursuant to a promise of confidentiality from a public body, used by the public body for business, trade and tourism development or retention; and memoranda, working papers or other records related to businesses that are considering locating or expanding in Virginia, prepared by a public body, where competition or bargaining is involved and where, if such records are made public, the financial interest of the public body would be adversely affected.

4. Information that was filed as confidential under the Toxic Substances Information Act (§ 32.1-239 et seq.), as such Act existed prior to July 1, 1992.

5. Fisheries data that would permit identification of any person or vessel, except when required by court order as specified in § 28.2-204.

6. Confidential financial statements, balance sheets, trade secrets, and revenue and cost projections provided to the Department of Rail and Public Transportation, provided such information is exempt under the federal Freedom of Information Act or the federal Interstate Commerce Act or other laws administered by the Surface Transportation Board or the Federal Railroad Administration with respect to data provided in confidence to the Surface Transportation Board and the Federal Railroad Administration.

7. Confidential proprietary records related to inventory and sales, voluntarily provided by private energy suppliers to the Department of Mines, Minerals and Energy, used by that Department for energy contingency planning purposes or for developing consolidated statistical information on energy supplies.

8. Confidential proprietary information furnished to the Board of Medical Assistance Services or the Medicaid Prior Authorization Advisory Committee pursuant to Article 4 (§ 32.1-331.12 et seq.) of Chapter 10 of Title 32.1.

9. Proprietary, commercial or financial information, balance sheets, trade secrets, and revenue and cost projections provided by a private transportation business to the Virginia Department of Transportation and the Department of Rail and Public Transportation for the purpose of conducting transportation studies needed to obtain grants or other financial assistance under the Transportation Equity Act for the 21st Century (P.L. 105-178) for transportation projects, provided such information is exempt under the federal Freedom of Information Act or the federal Interstate Commerce Act or other laws administered by the Surface Transportation Board or the Federal Railroad Administration with respect to data provided in confidence to the Surface Transportation Board and the Federal Railroad Administration. However, the exemption provided by this subdivision shall not apply to any wholly owned subsidiary of a public body.

10. Confidential information designated as provided in subsection F of § 2.2-4342 as trade secrets or proprietary information by any person who has submitted to a public body an application for prequalification to bid on public construction projects in accordance with subsection B of § 2.2-4317.

11. a. Memoranda, staff evaluations, or other records prepared by the responsible public entity, its staff, outside advisors, or consultants exclusively for the evaluation and negotiation of proposals filed under the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.) or the Public Private Education Facilities and Infrastructure Act of 2002 (§ 56-575.1 et seq.), where (i) if such records were made public prior to or after the execution of an interim or a comprehensive agreement, § 33.2-1820 or 56-575.17 notwithstanding, the financial interest or bargaining position of the public entity would be adversely affected, and (ii) the basis for the determination required in clause (i) is documented in writing by the responsible public entity; and

b. Records provided by a private entity to a responsible public entity, affected jurisdiction, or affected local jurisdiction pursuant to the provisions of the Public-Private Transportation Act of 1995 or the Public-Private Education Facilities and Infrastructure Act of 2002, to the extent that such records contain (i) trade secrets of the private entity as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.); (ii) financial records of the private entity, including balance sheets and financial statements, that are not generally available to the public through regulatory disclosure or otherwise; or (iii) other information submitted by the private entity, where, if the records were made public prior to the execution of an interim agreement or a comprehensive agreement, the financial interest or bargaining position of the public or private entity would be adversely affected. In order for the records specified in clauses (i), (ii), and (iii) to be excluded from the provisions of this chapter, the private entity shall make a written request to the responsible public entity:

1. Invoking such exclusion upon submission of the data or other materials for which protection from disclosure is sought;

2. Identifying with specificity the data or other materials for which protection is sought; and

3. Stating the reasons why protection is necessary.

The responsible public entity shall determine whether the requested exclusion from disclosure is necessary to protect the trade secrets or financial records of the private entity. To protect other records submitted by the private entity from disclosure, the responsible public entity shall determine whether public disclosure prior to the execution of an interim agreement or a comprehensive agreement would adversely affect the financial interest or bargaining position of the public or private entity. The responsible public entity shall make a written determination of the nature and scope of the protection to be afforded by the responsible public entity under this subdivision. Once a written determination is made by the responsible public entity, the records afforded protection under this subdivision shall continue to be protected from disclosure when in the possession of any affected jurisdiction or affected local jurisdiction.

Except as specifically provided in subdivision 11 a, nothing in this subdivision shall be construed to authorize the withholding of (a) procurement records as required by § 33.2-1820 or 56-575.17; (b) information concerning the terms and conditions of any interim or comprehensive agreement, service contract, lease, partnership, or any agreement of any kind entered into by the responsible public entity and the private entity; (c) information concerning the terms and conditions of any financing arrangement that involves the use of any public funds; or (d) information concerning the performance of any private entity developing or operating a qualifying transportation facility or a qualifying project.

For the purposes of this subdivision, the terms "affected jurisdiction," "affected local jurisdiction," "comprehensive agreement," "interim agreement," "qualifying project," "qualifying transportation facility," "responsible public entity," and "private entity" shall mean the same as those terms are defined in the Public-Private Transportation Act of 1995 or in the Public-Private Education Facilities and Infrastructure Act of 2002.

12. Confidential proprietary information or trade secrets, not publicly available, provided by a private person or entity to the Virginia Resources Authority or to a fund administered in connection with financial assistance rendered or to be rendered by the Virginia Resources Authority where, if such information were made public, the financial interest of the private person or entity would be adversely affected, and, after June 30, 1997, where such information was provided pursuant to a promise of confidentiality.

13. Trade secrets, as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.), or confidential proprietary records that are not generally available to the public through regulatory disclosure or otherwise, provided by a (a) bidder or applicant for a franchise or (b) franchisee under Chapter 21 (§ 15.2-2100 et seq.) of Title 15.2 to the applicable franchising authority pursuant to a promise of confidentiality from the franchising authority, to the extent the records relate to the bidder's, applicant's, or franchisee's financial capacity or provision of new services, adoption of new technologies or implementation of improvements, where such new services, technologies or improvements have not been implemented by the franchisee on a nonexperimental scale in the franchise area, and where, if such records were made public, the competitive advantage or financial interests of the franchisee would be adversely affected.

In order for trade secrets or confidential proprietary information to be excluded from the provisions of this chapter, the bidder, applicant, or franchisee shall (i) invoke such exclusion upon submission of the data or other materials for which protection from disclosure is sought, (ii) identify the data or other materials for which protection is sought, and (iii) state the reason why protection is necessary.

No bidder, applicant, or franchisee may invoke the exclusion provided by this subdivision if the bidder, applicant, or franchisee is owned or controlled by a public body or if any representative of the applicable franchising authority serves on the management board or as an officer of the bidder, applicant, or franchisee.

14. Documents and other information of a proprietary nature furnished by a supplier of charitable gaming supplies to the Department of Agriculture and Consumer Services pursuant to subsection E of § 18.2-340.34.

15. Records and reports related to Virginia apple producer sales provided to the Virginia State Apple Board pursuant to § 3.2-1215.

16. Trade secrets, as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.) of Title 59.1, submitted by CMRS providers as defined in § 56-484.12 to the Wireless Carrier E-911 Cost Recovery Subcommittee created pursuant to § 56-484.15, relating to the provision of wireless E-911 service.

17. Records submitted as a grant or loan application, or accompanying a grant or loan application, to the Innovation and Entrepreneurship Investment Authority pursuant to Article 3 (§ 2.2-2233.1 et seq.) of Chapter 22 of Title 2.2 or to the Commonwealth Health Research Board pursuant to Chapter 22 (§ 23-277 et seq.) of Title 23 to the extent such records contain proprietary business or research-related information produced or collected by the applicant in the conduct of or as a result of study or research on medical, rehabilitative, scientific, technical, technological, or scholarly issues, when such information has not been publicly released, published, copyrighted, or patented, if the disclosure of such information would be harmful to the competitive position of the applicant.

18. Confidential proprietary records and trade secrets developed and held by a local public body (i) providing telecommunication services pursuant to § 56-265.4:4 and (ii) providing cable television services pursuant to Article 1.1 (§ 15.2-2108.2 et seq.) of Chapter 21 of Title 15.2, to the extent that disclosure of such records would be harmful to the competitive position of the locality. In order for confidential proprietary information or trade secrets to be excluded from the provisions of this chapter, the locality in writing shall (a) invoke the protections of this subdivision, (b) identify with specificity the records or portions thereof for which protection is sought, and (c) state the reasons why protection is necessary.

19. Confidential proprietary records and trade secrets developed by or for a local authority created in accordance with the Virginia Wireless Service Authorities Act (§ 15.2-5431.1 et seq.) to provide qualifying communications services as authorized by Article 5.1 (§ 56-484.7:1 et seq.) of Chapter 15 of Title 56, where disclosure of such information would be harmful to the competitive position of the authority, except that records required to be maintained in accordance with § 15.2-2160 shall be released.

20. Trade secrets as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.) or financial records of a business, including balance sheets and financial statements, that are not generally available to the public through regulatory disclosure or otherwise, provided to the Department of Small Business and Supplier Diversity as part of an application for certification as a small, women-owned, or minority-owned business in accordance with Chapter 16.1 (§ 2.2-1603 et seq.). In order for such trade secrets or financial records to be excluded from the provisions of this chapter, the business shall (i) invoke such exclusion upon submission of the data or other materials for which protection from disclosure is sought, (ii) identify the data or other materials for which protection is sought, and (iii) state the reasons why protection is necessary.

21. Documents and other information of a proprietary or confidential nature disclosed by a carrier to the State Health Commissioner pursuant to §§ 32.1-276.5:1 and 32.1-276.7:1.

22. Trade secrets, as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.), including, but not limited to, financial records, including balance sheets and financial statements, that are not generally available to the public through regulatory disclosure or otherwise, and revenue and cost projections supplied by a private or nongovernmental entity to the State Inspector General for the purpose of an audit, special investigation, or any study requested by the Office of the State Inspector General in accordance with law.

In order for the records specified in this subdivision to be excluded from the provisions of this chapter, the private or nongovernmental entity shall make a written request to the State Inspector General:

1. Invoking such exclusion upon submission of the data or other materials for which protection from disclosure is sought;

2. Identifying with specificity the data or other materials for which protection is sought; and

3. Stating the reasons why protection is necessary.

The State Inspector General shall determine whether the requested exclusion from disclosure is necessary to protect the trade secrets or financial records of the private entity. The State Inspector General shall make a written determination of the nature and scope of the protection to be afforded by it under this subdivision.

23. Records submitted as a grant application, or accompanying a grant application, to the Tobacco Region Revitalization Commission to the extent such records contain (i) trade secrets as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.), (ii) financial records of a grant applicant that is not a public body, including balance sheets and financial statements, that are not generally available to the public through regulatory disclosure or otherwise, or (iii) research-related information produced or collected by the applicant in the conduct of or as a result of study or research on medical, rehabilitative, scientific, technical, technological, or scholarly issues, when such information has not been publicly released, published, copyrighted, or patented, if the disclosure of such information would be harmful to the competitive position of the applicant; and memoranda, staff evaluations, or other records prepared by the Commission or its staff exclusively for the evaluation of grant applications. The exclusion provided by this subdivision shall apply to grants that are consistent with the powers of and in furtherance of the performance of the duties of the Commission pursuant to § 3.2-3103.

In order for the records specified in this subdivision to be excluded from the provisions of this chapter, the applicant shall make a written request to the Commission:

1. Invoking such exclusion upon submission of the data or other materials for which protection from disclosure is sought;

2. Identifying with specificity the data, records or other materials for which protection is sought; and

3. Stating the reasons why protection is necessary.

The Commission shall determine whether the requested exclusion from disclosure is necessary to protect the trade secrets, financial records or research-related information of the applicant. The Commission shall make a written determination of the nature and scope of the protection to be afforded by it under this subdivision.

24. a. Records of the Commercial Space Flight Authority relating to rate structures or charges for the use of projects of, the sale of products of, or services rendered by the Authority if public disclosure would adversely affect the financial interest or bargaining position of the Authority or a private entity providing records to the Authority; or

b. Records provided by a private entity to the Commercial Space Flight Authority, to the extent that such records contain (i) trade secrets of the private entity as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.); (ii) financial records of the private entity, including balance sheets and financial statements, that are not generally available to the public through regulatory disclosure or otherwise; or (iii) other information submitted by the private entity, where, if the records were made public, the financial interest or bargaining position of the Authority or private entity would be adversely affected.

In order for the records specified in clauses (i), (ii), and (iii) of subdivision 24 b to be excluded from the provisions of this chapter, the private entity shall make a written request to the Authority:

1. Invoking such exclusion upon submission of the data or other materials for which protection from disclosure is sought;

2. Identifying with specificity the data or other materials for which protection is sought; and

3. Stating the reasons why protection is necessary.

The Authority shall determine whether the requested exclusion from disclosure is necessary to protect the trade secrets or financial records of the private entity. To protect other records submitted by the private entity from disclosure, the Authority shall determine whether public disclosure would adversely affect the financial interest or bargaining position of the Authority or private entity. The Authority shall make a written determination of the nature and scope of the protection to be afforded by it under this subdivision.

25. Documents and other information of a proprietary nature furnished by an agricultural landowner or operator to the Department of Conservation and Recreation, the Department of Environmental Quality, the Department of Agriculture and Consumer Services or any political subdivision, agency, or board of the Commonwealth pursuant to §§ 10.1-104.7, 10.1-104.8, and 10.1-104.9, other than when required as part of a state or federal regulatory enforcement action.

26. Trade secrets, as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.), provided to the Department of Environmental Quality pursuant to the provisions of § 10.1-1458. In order for such trade secrets to be excluded from the provisions of this chapter, the submitting party shall (i) invoke this exclusion upon submission of the data or materials for which protection from disclosure is sought, (ii) identify the data or materials for which protection is sought, and (iii) state the reasons why protection is necessary.

27. Documents and other information of a proprietary nature furnished by a licensed public-use airport to the Department of Aviation for funding from programs administered by the Department of Aviation or the Virginia Aviation Board, where if the records were made public, the financial interest of the public-use airport would be adversely affected.

In order for the records specified in this subdivision to be excluded from the provisions of this chapter, the public-use airport shall make a written request to the Department of Aviation:

1. Invoking such exclusion upon submission of the data or other materials for which protection from disclosure is sought;

2. Identifying with specificity the data or other materials for which protection is sought; and

3. Stating the reasons why protection is necessary.

1999, cc. 485, 518, 703, 726, 793, 849, 852, 867, 868, 881, § 2.1-342.01; 2000, cc. 66, 237, 382, 400, 430, 583, 589, 592, 594, 618, 632, 657, 720, 932, 933, 947, 1006, 1064; 2001, cc. 288, 518, 844, § 2.2-3705; 2002, cc. 87, 155, 242, 393, 478, 481, 499, 522, 571, 572, 633, 655, 715, 798, 830; 2003, cc. 274, 307, 327, 332, 358, 704, 801, 884, 891, 893, 897, 968; 2004, cc. 593, 690; 2005, cc. 258, 411; 2006, cc. 73, 76, 467, 831, 921, 936; 2006, Sp. Sess. I, c. 1; 2007, cc. 374, 693; 2008, cc. 71, 102, 266, 387, 633, 689, 736, 743; 2009, cc. 246, 311, 325, 765, 810, 869; 2010, cc. 310, 808; 2011, cc. 541, 781, 798, 871; 2012, cc. 693, 709; 2013, cc. 54, 482, 574; 2015, cc. 696, 697.



§ 2.2-3705.7. Exclusions to application of chapter; records of specific public bodies and certain other limited exemptions

The following records are excluded from the provisions of this chapter but may be disclosed by the custodian in his discretion, except where such disclosure is prohibited by law:

1. State income, business, and estate tax returns, personal property tax returns, scholastic and confidential records held pursuant to § 58.1-3.

2. Working papers and correspondence of the Office of the Governor; Lieutenant Governor; the Attorney General; the members of the General Assembly, the Division of Legislative Services, or the Clerks of the House of Delegates and the Senate of Virginia; the mayor or chief executive officer of any political subdivision of the Commonwealth; or the president or other chief executive officer of any public institution of higher education in Virginia. However, no record, which is otherwise open to inspection under this chapter, shall be deemed exempt by virtue of the fact that it has been attached to or incorporated within any working paper or correspondence.

As used in this subdivision:

"Members of the General Assembly" means each member of the Senate of Virginia and the House of Delegates and their legislative aides when working on behalf of such member.

"Office of the Governor" means the Governor; his chief of staff, counsel, director of policy, Cabinet Secretaries, and the Assistant to the Governor for Intergovernmental Affairs; and those individuals to whom the Governor has delegated his authority pursuant to § 2.2-104.

"Working papers" means those records prepared by or for an above-named public official for his personal or deliberative use.

3. Library records that can be used to identify both (i) any library patron who has borrowed material from a library and (ii) the material such patron borrowed.

4. Contract cost estimates prepared for the confidential use of the Department of Transportation in awarding contracts for construction or the purchase of goods or services, and records and automated systems prepared for the Department's Bid Analysis and Monitoring Program.

5. Lists of registered owners of bonds issued by a political subdivision of the Commonwealth, whether the lists are maintained by the political subdivision itself or by a single fiduciary designated by the political subdivision.

6. Records and writings furnished by a member of the General Assembly to a meeting of a standing committee, special committee or subcommittee of his house established solely for the purpose of reviewing members' annual disclosure statements and supporting materials filed under § 30-110 or of formulating advisory opinions to members on standards of conduct, or both.

7. Customer account information of a public utility affiliated with a political subdivision of the Commonwealth, including the customer's name and service address, but excluding the amount of utility service provided and the amount of money paid for such utility service.

8. Personal information, as defined in § 2.2-3801, (i) filed with the Virginia Housing Development Authority concerning individuals who have applied for or received loans or other housing assistance or who have applied for occupancy of or have occupied housing financed, owned or otherwise assisted by the Virginia Housing Development Authority; (ii) concerning persons participating in or persons on the waiting list for federally funded rent-assistance programs; (iii) filed with any local redevelopment and housing authority created pursuant to § 36-4 concerning persons participating in or persons on the waiting list for housing assistance programs funded by local governments or by any such authority; or (iv) filed with any local redevelopment and housing authority created pursuant to § 36-4 or any other local government agency concerning persons who have applied for occupancy or who have occupied affordable dwelling units established pursuant to § 15.2-2304 or 15.2-2305. However, access to one's own information shall not be denied.

9. Records regarding the siting of hazardous waste facilities, except as provided in § 10.1-1441, if disclosure of them would have a detrimental effect upon the negotiating position of a governing body or on the establishment of the terms, conditions and provisions of the siting agreement.

10. Records containing information on the site specific location of rare, threatened, endangered or otherwise imperiled plant and animal species, natural communities, caves, and significant historic and archaeological sites if, in the opinion of the public body that has the responsibility for such information, disclosure of the information would jeopardize the continued existence or the integrity of the resource. This exemption shall not apply to requests from the owner of the land upon which the resource is located.

11. Records, memoranda, working papers, graphics, video or audio tapes, production models, data and information of a proprietary nature produced by or for or collected by or for the Virginia Lottery relating to matters of a specific lottery game design, development, production, operation, ticket price, prize structure, manner of selecting the winning ticket, manner of payment of prizes to holders of winning tickets, frequency of drawings or selections of winning tickets, odds of winning, advertising, or marketing, where such official records have not been publicly released, published, copyrighted or patented. Whether released, published or copyrighted, all game-related information shall be subject to public disclosure under this chapter upon the first day of sales for the specific lottery game to which it pertains.

12. Records of the Virginia Retirement System, acting pursuant to § 51.1-124.30, or of a local retirement system, acting pursuant to § 51.1-803, or of the Rector and Visitors of the University of Virginia, acting pursuant to § 23-76.1, or of the Virginia College Savings Plan, acting pursuant to § 23-38.77, relating to the acquisition, holding or disposition of a security or other ownership interest in an entity, where such security or ownership interest is not traded on a governmentally regulated securities exchange, to the extent that: (i) such records contain confidential analyses prepared for the Rector and Visitors of the University of Virginia, prepared by the retirement system or the Virginia College Savings Plan, or provided to the retirement system or the Virginia College Savings Plan under a promise of confidentiality, of the future value of such ownership interest or the future financial performance of the entity; and (ii) disclosure of such confidential analyses would have an adverse effect on the value of the investment to be acquired, held or disposed of by the retirement system, the Rector and Visitors of the University of Virginia, or the Virginia College Savings Plan. Nothing in this subdivision shall be construed to prevent the disclosure of records relating to the identity of any investment held, the amount invested, or the present value of such investment.

13. Names and addresses of subscribers to Virginia Wildlife magazine, published by the Department of Game and Inland Fisheries, provided the individual subscriber has requested in writing that the Department not release such information.

14. Financial, medical, rehabilitative and other personal information concerning applicants for or recipients of loan funds submitted to or maintained by the Assistive Technology Loan Fund Authority under Chapter 11 (§ 51.5-53 et seq.) of Title 51.5.

15. Records of the Virginia Commonwealth University Health System Authority pertaining to any of the following: an individual's qualifications for or continued membership on its medical or teaching staffs; proprietary information gathered by or in the possession of the Authority from third parties pursuant to a promise of confidentiality; contract cost estimates prepared for confidential use in awarding contracts for construction or the purchase of goods or services; data, records or information of a proprietary nature produced or collected by or for the Authority or members of its medical or teaching staffs; financial statements not publicly available that may be filed with the Authority from third parties; the identity, accounts or account status of any customer of the Authority; consulting or other reports paid for by the Authority to assist the Authority in connection with its strategic planning and goals; the determination of marketing and operational strategies where disclosure of such strategies would be harmful to the competitive position of the Authority; and data, records or information of a proprietary nature produced or collected by or for employees of the Authority, other than the Authority's financial or administrative records, in the conduct of or as a result of study or research on medical, scientific, technical or scholarly issues, whether sponsored by the Authority alone or in conjunction with a governmental body or a private concern, when such data, records or information have not been publicly released, published, copyrighted or patented. This exemption shall also apply when such records are in the possession of the Virginia Commonwealth University.

16. Records of the Department of Environmental Quality, the State Water Control Board, State Air Pollution Control Board or the Virginia Waste Management Board relating to (i) active federal environmental enforcement actions that are considered confidential under federal law and (ii) enforcement strategies, including proposed sanctions for enforcement actions. Upon request, such records shall be disclosed after a proposed sanction resulting from the investigation has been proposed to the director of the agency. This subdivision shall not be construed to prohibit the disclosure of records related to inspection reports, notices of violation, and documents detailing the nature of any environmental contamination that may have occurred or similar documents.

17. As it pertains to any person, records related to the operation of toll facilities that identify an individual, vehicle, or travel itinerary including, but not limited to, vehicle identification data, vehicle enforcement system information; video or photographic images; Social Security or other identification numbers appearing on driver's licenses; credit card or bank account data; home addresses; phone numbers; or records of the date or time of toll facility use.

18. Records of the Virginia Lottery pertaining to (i) the social security number, tax identification number, state sales tax number, home address and telephone number, personal and lottery banking account and transit numbers of a retailer, and financial information regarding the nonlottery operations of specific retail locations; and (ii) individual lottery winners, except that a winner's name, hometown, and amount won shall be disclosed.

19. Records of the Board for Branch Pilots relating to the chemical or drug testing of a person regulated by the Board, where such person has tested negative or has not been the subject of a disciplinary action by the Board for a positive test result.

20. Records, investigative notes, correspondence, and information pertaining to the planning, scheduling and performance of examinations of holder records pursuant to the Uniform Disposition of Unclaimed Property Act (§ 55-210.1 et seq.) prepared by or for the State Treasurer, his agents, employees or persons employed to perform an audit or examination of holder records.

21. Records of the Virginia Department of Emergency Management or a local governing body relating to citizen emergency response teams established pursuant to an ordinance of a local governing body, to the extent that such records reveal the name, address, including e-mail address, telephone or pager numbers, or operating schedule of an individual participant in the program.

22. Records of state or local park and recreation departments and local and regional park authorities to the extent such records contain information identifying a person under the age of 18 years. However, nothing in this subdivision shall operate to prohibit the disclosure of information defined as directory information under regulations implementing the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g, unless the public body has undertaken the parental notification and opt-out requirements provided by such regulations. Access shall not be denied to the parent, including a noncustodial parent, or guardian of such person, unless the parent's parental rights have been terminated or a court of competent jurisdiction has restricted or denied such access. For records of such persons who are emancipated, the right of access may be asserted by the subject thereof. Any parent or emancipated person who is the subject of the record may waive, in writing, the protections afforded by this subdivision. If the protections are so waived, the public body shall open such records for inspection and copying.

23. Records submitted for inclusion in the Statewide Alert Network administered by the Department of Emergency Management, to the extent that they reveal names, physical addresses, email addresses, computer or internet protocol information, telephone numbers, pager numbers, other wireless or portable communications device information, or operating schedules of individuals or agencies, where the release of such information would compromise the security of the Statewide Alert Network or individuals participating in the Statewide Alert Network.

24. Records of the Judicial Inquiry and Review Commission made confidential by § 17.1-913.

25. Records of the Virginia Retirement System acting pursuant to § 51.1-124.30, of a local retirement system acting pursuant to § 51.1-803 (hereinafter collectively referred to as the retirement system), or of the Virginia College Savings Plan, acting pursuant to § 23-38.77 relating to:

a. Internal deliberations of or decisions by the retirement system or the Virginia College Savings Plan on the pursuit of particular investment strategies, or the selection or termination of investment managers, prior to the execution of such investment strategies or the selection or termination of such managers, to the extent that disclosure of such records would have an adverse impact on the financial interest of the retirement system or the Virginia College Savings Plan; and

b. Trade secrets, as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.), provided by a private entity to the retirement system or the Virginia College Savings Plan, to the extent disclosure of such records would have an adverse impact on the financial interest of the retirement system or the Virginia College Savings Plan.

For the records specified in subdivision b to be excluded from the provisions of this chapter, the entity shall make a written request to the retirement system or the Virginia College Savings Plan:

(1) Invoking such exclusion prior to or upon submission of the data or other materials for which protection from disclosure is sought;

(2) Identifying with specificity the data or other materials for which protection is sought; and

(3) Stating the reasons why protection is necessary.

The retirement system or the Virginia College Savings Plan shall determine whether the requested exclusion from disclosure meets the requirements set forth in subdivision b.

Nothing in this subdivision shall be construed to authorize the withholding of the identity or amount of any investment held or the present value and performance of all asset classes and subclasses.

26. Records of the Department of Corrections made confidential by § 53.1-233.

27. Records maintained by the Department of the Treasury or participants in the Local Government Investment Pool (§ 2.2-4600 et seq.), to the extent such records relate to information required to be provided by such participants to the Department to establish accounts in accordance with § 2.2-4602.

28. Personal information, as defined in § 2.2-3801, contained in the Veterans Care Center Resident Trust Funds concerning residents or patients of the Department of Veterans Services Care Centers, except that access shall not be denied to the person who is the subject of the record.

29. Records maintained in connection with fundraising activities by the Veterans Services Foundation pursuant to § 2.2-2716 to the extent that such records reveal the address, electronic mail address, facsimile or telephone number, social security number or other identification number appearing on a driver's license, or credit card or bank account data of identifiable donors, except that access shall not be denied to the person who is the subject of the record. Nothing in this subdivision, however, shall be construed to authorize the withholding of records relating to the amount, date, purpose, and terms of the pledge or donation or the identity of the donor, unless the donor has requested anonymity in connection with or as a condition of making a pledge or donation. The exclusion provided by this subdivision shall not apply to protect from disclosure (i) the identities of sponsors providing grants to or contracting with the foundation for the performance of services or other work or (ii) the terms and conditions of such grants or contracts.

30. Names, physical addresses, telephone numbers, and email addresses contained in correspondence between an individual and a member of the governing body, school board, or other public body of the locality in which the individual is a resident, unless the correspondence relates to the transaction of public business. However, no record that is otherwise open to inspection under this chapter shall be deemed exempt by virtue of the fact that it has been attached to or incorporated within any such correspondence.

31. Records of the Commonwealth's Attorneys' Services Council, to the extent such records are prepared for and utilized by the Commonwealth's Attorneys' Services Council in the training of state prosecutors or law-enforcement personnel, where such records are not otherwise available to the public and the release of such records would reveal confidential strategies, methods or procedures to be employed in law-enforcement activities, or materials created for the investigation and prosecution of a criminal case.

32. Records provided to the Department of Aviation by other entities of the Commonwealth in connection with the operation of aircraft, where the records would not be subject to disclosure by the entity providing the records. The entity providing the records to the Department of Aviation shall identify the specific portion of the records to be protected and the applicable provision of this chapter that exempts the record or portions thereof from mandatory disclosure.

33. Records created or maintained by or on the behalf of the judicial performance evaluation program related to an evaluation of any individual justice or judge made confidential by § 17.1-100.

34. (Effective July 1, 2018) Records of the Virginia Alcoholic Beverage Control Authority to the extent such records contain (i) information of a proprietary nature gathered by or in the possession of the Authority from a private entity pursuant to a promise of confidentiality; (ii) trade secrets, as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.), of any private entity; (iii) financial records of a private entity, including balance sheets and financial statements, that are not generally available to the public through regulatory disclosure or otherwise; (iv) contract cost estimates prepared for the (a) confidential use in awarding contracts for construction or (b) purchase of goods or services; or (v) the determination of marketing and operational strategies where disclosure of such strategies would be harmful to the competitive position of the Authority.

In order for the records identified in clauses (i) through (iii) to be excluded from the provisions of this chapter, the private entity shall make a written request to the Authority:

a. Invoking such exclusion upon submission of the data or other materials for which protection from disclosure is sought;

b. Identifying with specificity the data or other materials for which protection is sought; and

c. Stating the reasons why protection is necessary.

The Authority shall determine whether the requested exclusion from disclosure is necessary to protect such records of the private entity. The Authority shall make a written determination of the nature and scope of the protection to be afforded by it under this subdivision.

1999, cc. 485, 518, 703, 726, 793, 849, 852, 867, 868, 881, § 2.1-342.01; 2000, cc. 66, 237, 382, 400, 430, 583, 589, 592, 594, 618, 632, 657, 720, 932, 933, 947, 1006, 1064; 2001, cc. 288, 518, 844, § 2.2-3705; 2002, cc. 87, 155, 242, 393, 478, 481, 499, 522, 571, 572, 633, 655, 715, 798, 830; 2003, cc. 274, 307, 327, 332, 358, 704, 801, 884, 891, 893, 897, 968; 2004, cc. 426, 690, 832; 2005, cc. 165, 508; 2007, cc. 406, 652, 660, 737, 739; 2008, cc. 16, 739; 2009, cc. 223, 827, 845; 2010, c. 300; 2011, cc. 827, 867; 2012, c. 726; 2013, cc. 199, 481, 554, 574; 2014, cc. 225, 808; 2015, cc. 38, 137, 549, 730.



§ 2.2-3705.8. Limitation on record exclusions

A. Neither any provision of this chapter nor any provision of Chapter 38 (§ 2.2-3800 et seq.) of this title shall be construed as denying public access to (i) contracts between a public body and its officers or employees, other than contracts settling public employee employment disputes held confidential as personnel records under § 2.2-3705.1; (ii) records of the position, job classification, official salary or rate of pay of, and records of the allowances or reimbursements for expenses paid to any officer, official or employee of a public body; or (iii) the compensation or benefits paid by any corporation organized by the Virginia Retirement System or its officers or employees.

The provisions of this subsection, however, shall not require public access to records of the official salaries or rates of pay of public employees whose annual rate of pay is $10,000 or less.

B. Nothing in this chapter shall be construed as denying public access to the nonexempt portions of a report of a consultant hired by or at the request of a local public body or the mayor or chief executive or administrative officer of such public body if (i) the contents of such report have been distributed or disclosed to members of the local public body or (ii) the local public body has scheduled any action on a matter that is the subject of the consultant's report.

1999, cc. 485, 518, 703, 726, 793, 849, 852, 867, 868, 881, § 2.1-342.01; 2000, cc. 66, 237, 382, 400, 430, 583, 589, 592, 594, 618, 632, 657, 720, 932, 933, 947, 1006, 1064; 2001, cc. 288, 518, 844, § 2.2-3705; 2002, cc. 87, 155, 242, 393, 478, 481, 499, 522, 571, 572, 633, 655, 715, 798, 830; 2003, cc. 274, 307, 327, 332, 358, 704, 801, 884, 891, 893, 897, 968; 2004, c. 690.



§ 2.2-3706. Disclosure of criminal records; limitations

A. All public bodies engaged in criminal law-enforcement activities shall provide requested records in accordance with this chapter as follows:

1. Records required to be released:

a. Criminal incident information relating to felony offenses, which shall include:

(1) A general description of the criminal activity reported;

(2) The date the alleged crime was committed;

(3) The general location where the alleged crime was committed;

(4) The identity of the investigating officer or other point of contact; and

(5) A general description of any injuries suffered or property damaged or stolen.

A verbal response as agreed to by the requester and the public body is sufficient to satisfy the requirements of subdivision a.

Where the release of criminal incident information, however, is likely to jeopardize an ongoing investigation or prosecution or the safety of an individual, cause a suspect to flee or evade detection, or result in the destruction of evidence, such information may be withheld until the above-referenced damage is no longer likely to occur from release of the information. Nothing in subdivision a shall be construed to authorize the withholding of those portions of such information that are not likely to cause the above-referenced damage;

b. Adult arrestee photographs taken during the initial intake following the arrest and as part of the routine booking procedure, except when necessary to avoid jeopardizing an investigation in felony cases until such time as the release of the photograph will no longer jeopardize the investigation; and

c. Information relative to the identity of any individual, other than a juvenile, who is arrested and charged, and the status of the charge or arrest;

2. Discretionary releases. The following records are excluded from the provisions of this chapter, but may be disclosed by the custodian, in his discretion, except where such disclosure is prohibited by law:

a. Criminal investigative files, defined as any documents and information, including complaints, court orders, memoranda, notes, diagrams, maps, photographs, correspondence, reports, witness statements, and evidence relating to a criminal investigation or prosecution, other than criminal incident information subject to release in accordance with subdivision 1 a;

b. Reports submitted in confidence to (i) state and local law-enforcement agencies, (ii) investigators authorized pursuant to Chapter 3.2 (§ 2.2-307 et seq.), and (iii) campus police departments of public institutions of higher education established pursuant to Chapter 17 (§ 23-232 et seq.) of Title 23;

c. Records of local law-enforcement agencies relating to neighborhood watch programs that include the names, addresses, and operating schedules of individual participants in the program that are provided to such agencies under a promise of anonymity;

d. All records of persons imprisoned in penal institutions in the Commonwealth provided such records relate to the imprisonment;

e. Records of law-enforcement agencies, to the extent that such records contain specific tactical plans, the disclosure of which would jeopardize the safety or security of law-enforcement personnel or the general public;

f. All records of adult persons under (i) investigation or supervision by a local pretrial services agency in accordance with Article 5 (§ 19.2-152.2 et seq.) of Chapter 9 of Title 19.2; (ii) investigation, probation supervision, or monitoring by a local community-based probation services agency in accordance with Article 9 (§ 9.1-173 et seq.) of Chapter 1 of Title 9.1; or (iii) investigation or supervision by state probation and parole services in accordance with Article 2 (§ 53.1-141 et seq.) of Chapter 4 of Title 53.1;

g. Records of a law-enforcement agency to the extent that they disclose the telephone numbers for cellular telephones, pagers, or comparable portable communication devices provided to its personnel for use in the performance of their official duties;

h. Those portions of any records containing information related to undercover operations or protective details that would reveal the staffing, logistics, or tactical plans of such undercover operations or protective details. Nothing in this subdivision shall operate to allow the withholding of information concerning the overall costs or expenses associated with undercover operations or protective details;

i. Records of (i) background investigations of applicants for law-enforcement agency employment, (ii) administrative investigations relating to allegations of wrongdoing by employees of a law-enforcement agency, and (iii) other administrative investigations conducted by law-enforcement agencies that are made confidential by law;

j. The identity of any victim, witness, or undercover officer, or investigative techniques or procedures. However, the identity of any victim or witness shall be withheld if disclosure is prohibited or restricted under § 19.2-11.2; and

k. Records of the Sex Offender and Crimes Against Minors Registry maintained by the Department of State Police pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, including information obtained from state, local, and regional officials, except to the extent that information is required to be posted on the Internet pursuant to § 9.1-913; and

3. Prohibited releases. The identity of any individual providing information about a crime or criminal activity under a promise of anonymity shall not be disclosed.

B. Noncriminal records. Records (i) required to be maintained by law-enforcement agencies pursuant to § 15.2-1722 or (ii) maintained by other public bodies engaged in criminal law-enforcement activities shall be subject to the provisions of this chapter except that those portions of noncriminal incident or other noncriminal investigative reports or materials that contain identifying information of a personal, medical, or financial nature may be withheld where the release of such information would jeopardize the safety or privacy of any person. Access to personnel records of persons employed by a law-enforcement agency shall be governed by the provisions of subdivision A 2 i of this section and subdivision 1 of § 2.2-3705.1, as applicable.

C. Records of any call for service or other communication to an emergency 911 system or communicated with any other equivalent reporting system shall be subject to the provisions of this chapter.

D. Conflict resolution. In the event of conflict between this section as it relates to requests made under this section and other provisions of law, this section shall control.

1999, cc. 703, 726, § 2.1-342.2; 2000, c. 227; 2001, c. 844; 2002, cc. 393, 715, 769, 830; 2004, cc. 685, 735; 2006, cc. 857, 914; 2007, c. 133; 2010, c. 627; 2011, cc. 798, 871; 2013, c. 695.



§ 2.2-3707. Meetings to be public; notice of meetings; recordings; minutes

A. All meetings of public bodies shall be open, except as provided in §§ 2.2-3707.01 and 2.2-3711.

B. No meeting shall be conducted through telephonic, video, electronic or other communication means where the members are not physically assembled to discuss or transact public business, except as provided in § 2.2-3708, 2.2-3708.1 or as may be specifically provided in Title 54.1 for the summary suspension of professional licenses.

C. Every public body shall give notice of the date, time, and location of its meetings by placing the notice in a prominent public location at which notices are regularly posted and in the office of the clerk of the public body, or in the case of a public body that has no clerk, in the office of the chief administrator. All state public bodies subject to the provisions of this chapter shall also post notice of their meetings on their websites and on the electronic calendar maintained by the Virginia Information Technologies Agency commonly known as the Commonwealth Calendar. Publication of meeting notices by electronic means by other public bodies shall be encouraged. The notice shall be posted at least three working days prior to the meeting. Notices for meetings of state public bodies on which there is at least one member appointed by the Governor shall state whether or not public comment will be received at the meeting and, if so, the approximate point during the meeting when public comment will be received.

D. Notice, reasonable under the circumstance, of special or emergency meetings shall be given contemporaneously with the notice provided members of the public body conducting the meeting.

E. Any person may annually file a written request for notification with a public body. The request shall include the requester's name, address, zip code, daytime telephone number, electronic mail address, if available, and organization, if any. The public body receiving such request shall provide notice of all meetings directly to each such person. Without objection by the person, the public body may provide electronic notice of all meetings in response to such requests.

F. At least one copy of all agenda packets and, unless exempt, all materials furnished to members of a public body for a meeting shall be made available for public inspection at the same time such documents are furnished to the members of the public body.

G. The notice provisions of this chapter shall not apply to informal meetings or gatherings of the members of the General Assembly.

H. Any person may photograph, film, record or otherwise reproduce any portion of a meeting required to be open. The public body conducting the meeting may adopt rules governing the placement and use of equipment necessary for broadcasting, photographing, filming or recording a meeting to prevent interference with the proceedings, but shall not prohibit or otherwise prevent any person from photographing, filming, recording, or otherwise reproducing any portion of a meeting required to be open. No public body shall conduct a meeting required to be open in any building or facility where such recording devices are prohibited.

I. Minutes shall be recorded at all open meetings. However, minutes shall not be required to be taken at deliberations of (i) standing and other committees of the General Assembly; (ii) legislative interim study commissions and committees, including the Virginia Code Commission; (iii) study committees or commissions appointed by the Governor; or (iv) study commissions or study committees, or any other committees or subcommittees appointed by the governing bodies or school boards of counties, cities and towns, except where the membership of any such commission, committee or subcommittee includes a majority of the governing body of the county, city or town or school board.

Minutes, including draft minutes, and all other records of open meetings, including audio or audio/visual records shall be deemed public records and subject to the provisions of this chapter.

Minutes shall be in writing and shall include (i) the date, time, and location of the meeting; (ii) the members of the public body recorded as present and absent; and (iii) a summary of the discussion on matters proposed, deliberated or decided, and a record of any votes taken. In addition, for electronic communication meetings conducted in accordance with § 2.2-3708, minutes of state public bodies shall include (a) the identity of the members of the public body at each remote location identified in the notice who participated in the meeting through electronic communications means, (b) the identity of the members of the public body who were physically assembled at the primary or central meeting location, and (c) the identity of the members of the public body who were not present at the locations identified in clauses (a) and (b), but who monitored such meeting through electronic communications means.

1968, c. 479, § 2.1-343; 1973, c. 461; 1976, c. 467; 1977, c. 677; 1982, c. 333; 1989, c. 358; 1990, c. 538; 1993, c. 720; 1995, c. 562; 1999, cc. 696, 703, 726; 2000, c. 227; 2001, c. 844; 2004, cc. 730, 768; 2005, c. 352; 2007, c. 300; 2009, c. 628; 2010, c. 309; 2015, c. 131.



§ 2.2-3707.01. Meetings of the General Assembly

A. Except as provided in subsection B, public access to any meeting of the General Assembly or a portion thereof shall be governed by rules established by the Joint Rules Committee and approved by a majority vote of each house at the next regular session of the General Assembly. At least 60 days before the adoption of such rules, the Joint Rules Committee shall (i) hold regional public hearings on such proposed rules and (ii) provide a copy of such proposed rules to the Virginia Freedom of Information Advisory Council.

B. Floor sessions of either house of the General Assembly; meetings, including work sessions, of any standing or interim study committee of the General Assembly; meetings, including work sessions, of any subcommittee of such standing or interim study committee; and joint committees of conference of the General Assembly; or a quorum of any such committees or subcommittees, shall be open and governed by this chapter.

C. Meetings of the respective political party caucuses of either house of the General Assembly, including meetings conducted by telephonic or other electronic communication means, without regard to (i) whether the General Assembly is in or out of regular or special session or (ii) whether such caucuses invite staff or guests to participate in their deliberations, shall not be deemed meetings for the purposes of this chapter.

D. No regular, special, or reconvened session of the General Assembly held pursuant to Article IV, Section 6 of the Constitution of Virginia shall be conducted using electronic communication means pursuant § 2.2-3708.

2004, c. 768; 2005, c. 352.



§ 2.2-3707.1. Posting of minutes for state boards and commissions

All boards, commissions, councils, and other public bodies created in the executive branch of state government and subject to the provisions of this chapter shall post minutes of their meetings on such body's website, if any, and on the electronic calendar maintained by the Virginia Information Technologies Agency commonly known as the Commonwealth Calendar. Draft minutes of meetings shall be posted as soon as possible but no later than ten working days after the conclusion of the meeting. Final approved meeting minutes shall be posted within three working days of final approval of the minutes.

2002, cc. 580, 618; 2006, cc. 474, 595; 2007, c. 300.



§ 2.2-3708. Electronic communication meetings; applicability; physical quorum required; exceptions; notice; report

A. Except as expressly provided in subsection G of this section or § 2.2-3708.1, no local governing body, school board, or any authority, board, bureau, commission, district or agency of local government, any committee thereof, or any entity created by a local governing body, school board, or any local authority, board, or commission shall conduct a meeting wherein the public business is discussed or transacted through telephonic, video, electronic or other communication means where the members are not physically assembled. Nothing in this section shall be construed to prohibit the use of interactive audio or video means to expand public participation.

B. Except as provided in subsection G or H of this section or subsection D of § 2.2-3707.01, state public bodies may conduct any meeting wherein the public business is discussed or transacted through electronic communication means, provided (i) a quorum of the public body is physically assembled at one primary or central meeting location, (ii) notice of the meeting has been given in accordance with subsection C, and (iii) the remote locations, from which additional members of the public body participate through electronic communication means, are open to the public. All persons attending the meeting at any of the meeting locations shall be afforded the same opportunity to address the public body as persons attending the primary or central location.

If an authorized public body holds an electronic meeting pursuant to this section, it shall also hold at least one meeting annually where members in attendance at the meeting are physically assembled at one location and where no members participate by electronic communication means.

C. Notice of any meetings held pursuant to this section shall be provided at least three working days in advance of the date scheduled for the meeting. The notice shall include the date, time, place, and purpose for the meeting; shall identify the locations for the meeting; and shall include a telephone number that may be used at remote locations to notify the primary or central meeting location of any interruption in the telephonic or video broadcast of the meeting to the remote locations. Any interruption in the telephonic or video broadcast of the meeting shall result in the suspension of action at the meeting until repairs are made and public access restored.

D. Agenda packets and, unless exempt, all materials that will be distributed to members of the public body and that have been made available to the staff of the public body in sufficient time for duplication and forwarding to all locations where public access will be provided shall be made available to the public at the time of the meeting. Minutes of all meetings held by electronic communication means shall be recorded as required by § 2.2-3707. Votes taken during any meeting conducted through electronic communication means shall be recorded by name in roll-call fashion and included in the minutes.

E. Three working days' notice shall not be required for meetings authorized under this section held in accordance with subsection G or that are continued to address an emergency or to conclude the agenda of the meeting for which proper notice has been given, when the date, time, place, and purpose of the continued meeting are set during the meeting prior to adjournment. Public bodies conducting emergency meetings through electronic communication means shall comply with the provisions of subsection D requiring minutes of the meeting. The nature of the emergency shall be stated in the minutes.

F. Any authorized public body that meets by electronic communication means shall make a written report of the following to the Virginia Freedom of Information Advisory Council and the Joint Commission on Technology and Science by December 15 of each year:

1. The total number of electronic communication meetings held that year;

2. The dates and purposes of the meetings;

3. A copy of the agenda for the meeting;

4. The number of sites for each meeting;

5. The types of electronic communication means by which the meetings were held;

6. The number of participants, including members of the public, at each meeting location;

7. The identity of the members of the public body recorded as absent and those recorded as present at each meeting location;

8. A summary of any public comment received about the electronic communication meetings; and

9. A written summary of the public body's experience using electronic communication meetings, including its logistical and technical experience.

In addition, any authorized public body shall make available to the public at any meeting conducted in accordance with this section a public comment form prepared by the Virginia Freedom of Information Advisory Council in accordance with § 30-179.

G. Any public body may meet by electronic communication means without a quorum of the public body physically assembled at one location when the Governor has declared a state of emergency in accordance with § 44-146.17, provided (i) the catastrophic nature of the declared emergency makes it impracticable or unsafe to assemble a quorum in a single location and (ii) the purpose of the meeting is to address the emergency. The public body convening a meeting in accordance with this subsection shall (a) give public notice using the best available method given the nature of the emergency, which notice shall be given contemporaneously with the notice provided members of the public body conducting the meeting; (b) make arrangements for public access to such meeting; and (c) otherwise comply with the provisions of this section. The nature of the emergency, the fact that the meeting was held by electronic communication means, and the type of electronic communication means by which the meeting was held shall be stated in the minutes.

H. [Expired].

1984, c. 252, § 2.1-343.1; 1989, c. 358; 1991, c. 473; 1992, c. 153; 1993, c. 270; 1995, c. 278; 1996, c. 289; 1999, cc. 703, 726; 2001, c. 844; 2003, cc. 981, 1021; 2005, c. 352; 2007, cc. 512, 945; 2008, cc. 233, 789; 2013, c. 694.



§ 2.2-3708.1. Participation in meetings in event of emergency or personal matter; certain disabilities; distance from meeting location for certain public bodies

A. A member of a public body may participate in a meeting governed by this chapter through electronic communication means from a remote location that is not open to the public only as follows and subject to the requirements of subsection B:

1. If, on or before the day of a meeting, a member of the public body holding the meeting notifies the chair of the public body that such member is unable to attend the meeting due to an emergency or personal matter and identifies with specificity the nature of the emergency or personal matter, and the public body holding the meeting records in its minutes the specific nature of the emergency or personal matter and the remote location from which the member participated. If a member's participation from a remote location is disapproved because such participation would violate the policy adopted pursuant to subsection B, such disapproval shall be recorded in the minutes with specificity.

Such participation by the member shall be limited each calendar year to two meetings or 25 percent of the meetings of the public body, whichever is fewer;

2. If a member of a public body notifies the chair of the public body that such member is unable to attend a meeting due to a temporary or permanent disability or other medical condition that prevents the member's physical attendance and the public body records this fact and the remote location from which the member participated in its minutes; or

3. If, on the day of a meeting, a member of a regional public body notifies the chair of the public body that such member's principal residence is more than 60 miles from the meeting location identified in the required notice for such meeting and the public body holding the meeting records in its minutes the remote location from which the member participated. If a member's participation from a remote location is disapproved because such participation would violate the policy adopted pursuant to subsection B, such disapproval shall be recorded in the minutes with specificity.

B. Participation by a member of a public body as authorized under subsection A shall be only under the following conditions:

1. The public body has adopted a written policy allowing for and governing participation of its members by electronic communication means, including an approval process for such participation, subject to the express limitations imposed by this section. Once adopted, the policy shall be applied strictly and uniformly, without exception, to the entire membership and without regard to the identity of the member requesting remote participation or the matters that will be considered or voted on at the meeting;

2. A quorum of the public body is physically assembled at the primary or central meeting location; and

3. The public body makes arrangements for the voice of the remote participant to be heard by all persons at the primary or central meeting location.

2007, c. 945; 2013, cc. 119, 694; 2014, cc. 492, 524.



§ 2.2-3709. Expired

Expired.



§ 2.2-3710. Transaction of public business other than by votes at meetings prohibited

A. Unless otherwise specifically provided by law, no vote of any kind of the membership, or any part thereof, of any public body shall be taken to authorize the transaction of any public business, other than a vote taken at a meeting conducted in accordance with the provisions of this chapter. No public body shall vote by secret or written ballot, and unless expressly provided by this chapter, no public body shall vote by telephone or other electronic communication means.

B. Notwithstanding the foregoing, nothing contained herein shall be construed to prohibit (i) separately contacting the membership, or any part thereof, of any public body for the purpose of ascertaining a member's position with respect to the transaction of public business, whether such contact is done in person, by telephone or by electronic communication, provided the contact is done on a basis that does not constitute a meeting as defined in this chapter or (ii) the House of Delegates or the Senate of Virginia from adopting rules relating to the casting of votes by members of standing committees. Nothing in this subsection shall operate to exclude any public record from the provisions of this chapter.

1987, c. 71, § 2.1-343.2; 1999, cc. 703, 726; 2000, c. 932; 2001, cc. 710, 844; 2002, c. 491.



§ 2.2-3711. Closed meetings authorized for certain limited purposes

A. Public bodies may hold closed meetings only for the following purposes:

1. Discussion, consideration, or interviews of prospective candidates for employment; assignment, appointment, promotion, performance, demotion, salaries, disciplining, or resignation of specific public officers, appointees, or employees of any public body; and evaluation of performance of departments or schools of public institutions of higher education where such evaluation will necessarily involve discussion of the performance of specific individuals. Any teacher shall be permitted to be present during a closed meeting in which there is a discussion or consideration of a disciplinary matter that involves the teacher and some student and the student involved in the matter is present, provided the teacher makes a written request to be present to the presiding officer of the appropriate board.

2. Discussion or consideration of admission or disciplinary matters or any other matters that would involve the disclosure of information contained in a scholastic record concerning any student of any Virginia public institution of higher education or any state school system. However, any such student, legal counsel and, if the student is a minor, the student's parents or legal guardians shall be permitted to be present during the taking of testimony or presentation of evidence at a closed meeting, if such student, parents, or guardians so request in writing and such request is submitted to the presiding officer of the appropriate board.

3. Discussion or consideration of the acquisition of real property for a public purpose, or of the disposition of publicly held real property, where discussion in an open meeting would adversely affect the bargaining position or negotiating strategy of the public body.

4. The protection of the privacy of individuals in personal matters not related to public business.

5. Discussion concerning a prospective business or industry or the expansion of an existing business or industry where no previous announcement has been made of the business' or industry's interest in locating or expanding its facilities in the community.

6. Discussion or consideration of the investment of public funds where competition or bargaining is involved, where, if made public initially, the financial interest of the governmental unit would be adversely affected.

7. Consultation with legal counsel and briefings by staff members or consultants pertaining to actual or probable litigation, where such consultation or briefing in open meeting would adversely affect the negotiating or litigating posture of the public body; and consultation with legal counsel employed or retained by a public body regarding specific legal matters requiring the provision of legal advice by such counsel. For the purposes of this subdivision, "probable litigation" means litigation that has been specifically threatened or on which the public body or its legal counsel has a reasonable basis to believe will be commenced by or against a known party. Nothing in this subdivision shall be construed to permit the closure of a meeting merely because an attorney representing the public body is in attendance or is consulted on a matter.

8. In the case of boards of visitors of public institutions of higher education, discussion or consideration of matters relating to gifts, bequests and fund-raising activities, and grants and contracts for services or work to be performed by such institution. However, the terms and conditions of any such gifts, bequests, grants, and contracts made by a foreign government, a foreign legal entity, or a foreign person and accepted by a public institution of higher education in Virginia shall be subject to public disclosure upon written request to the appropriate board of visitors. For the purpose of this subdivision, (i) "foreign government" means any government other than the United States government or the government of a state or a political subdivision thereof; (ii) "foreign legal entity" means any legal entity created under the laws of the United States or of any state thereof if a majority of the ownership of the stock of such legal entity is owned by foreign governments or foreign persons or if a majority of the membership of any such entity is composed of foreign persons or foreign legal entities, or any legal entity created under the laws of a foreign government; and (iii) "foreign person" means any individual who is not a citizen or national of the United States or a trust territory or protectorate thereof.

9. In the case of the boards of trustees of the Virginia Museum of Fine Arts, the Virginia Museum of Natural History, the Jamestown-Yorktown Foundation, and The Science Museum of Virginia, discussion or consideration of matters relating to specific gifts, bequests, and grants.

10. Discussion or consideration of honorary degrees or special awards.

11. Discussion or consideration of tests, examinations, or other records excluded from this chapter pursuant to subdivision 4 of § 2.2-3705.1.

12. Discussion, consideration, or review by the appropriate House or Senate committees of possible disciplinary action against a member arising out of the possible inadequacy of the disclosure statement filed by the member, provided the member may request in writing that the committee meeting not be conducted in a closed meeting.

13. Discussion of strategy with respect to the negotiation of a hazardous waste siting agreement or to consider the terms, conditions, and provisions of a hazardous waste siting agreement if the governing body in open meeting finds that an open meeting will have an adverse effect upon the negotiating position of the governing body or the establishment of the terms, conditions and provisions of the siting agreement, or both. All discussions with the applicant or its representatives may be conducted in a closed meeting.

14. Discussion by the Governor and any economic advisory board reviewing forecasts of economic activity and estimating general and nongeneral fund revenues.

15. Discussion or consideration of medical and mental health records excluded from this chapter pursuant to subdivision 1 of § 2.2-3705.5.

16. Deliberations of the Virginia Lottery Board in a licensing appeal action conducted pursuant to subsection D of § 58.1-4007 regarding the denial or revocation of a license of a lottery sales agent; and discussion, consideration or review of Virginia Lottery matters related to proprietary lottery game information and studies or investigations exempted from disclosure under subdivision 6 of § 2.2-3705.3 and subdivision 11 of § 2.2-3705.7.

17. Those portions of meetings by local government crime commissions where the identity of, or information tending to identify, individuals providing information about crimes or criminal activities under a promise of anonymity is discussed or disclosed.

18. Those portions of meetings in which the Board of Corrections discusses or discloses the identity of, or information tending to identify, any prisoner who (i) provides information about crimes or criminal activities, (ii) renders assistance in preventing the escape of another prisoner or in the apprehension of an escaped prisoner, or (iii) voluntarily or at the instance of a prison official renders other extraordinary services, the disclosure of which is likely to jeopardize the prisoner's life or safety.

19. Discussion of plans to protect public safety as it relates to terrorist activity or specific cybersecurity threats or vulnerabilities and briefings by staff members, legal counsel, or law-enforcement or emergency service officials concerning actions taken to respond to such matters or a related threat to public safety; discussion of records excluded from this chapter pursuant to subdivision 3 or 4 of § 2.2-3705.2, where discussion in an open meeting would jeopardize the safety of any person or the security of any facility, building, structure, information technology system, or software program; or discussion of reports or plans related to the security of any governmental facility, building or structure, or the safety of persons using such facility, building or structure.

20. Discussion by the Board of the Virginia Retirement System, acting pursuant to § 51.1-124.30, or of any local retirement system, acting pursuant to § 51.1-803, or of the Rector and Visitors of the University of Virginia, acting pursuant to § 23-76.1, or by the Board of the Virginia College Savings Plan, acting pursuant to § 23-38.80, regarding the acquisition, holding or disposition of a security or other ownership interest in an entity, where such security or ownership interest is not traded on a governmentally regulated securities exchange, to the extent that such discussion (i) concerns confidential analyses prepared for the Rector and Visitors of the University of Virginia, prepared by the retirement system or by the Virginia College Savings Plan or provided to the retirement system or the Virginia College Savings Plan under a promise of confidentiality, of the future value of such ownership interest or the future financial performance of the entity, and (ii) would have an adverse effect on the value of the investment to be acquired, held or disposed of by the retirement system, the Rector and Visitors of the University of Virginia, or the Virginia College Savings Plan. Nothing in this subdivision shall be construed to prevent the disclosure of information relating to the identity of any investment held, the amount invested or the present value of such investment.

21. Those portions of meetings in which individual child death cases are discussed by the State Child Fatality Review team established pursuant to § 32.1-283.1, those portions of meetings in which individual child death cases are discussed by a regional or local child fatality review team established pursuant to § 32.1-283.2, those portions of meetings in which individual death cases are discussed by family violence fatality review teams established pursuant to § 32.1-283.3, those portions of meetings in which individual adult death cases are discussed by the state Adult Fatality Review Team established pursuant to § 32.1-283.5, and those portions of meetings in which individual adult death cases are discussed by a local or regional adult fatality review team established pursuant to § 32.1-283.6.

22. Those portions of meetings of the University of Virginia Board of Visitors or the Eastern Virginia Medical School Board of Visitors, as the case may be, and those portions of meetings of any persons to whom management responsibilities for the University of Virginia Medical Center or Eastern Virginia Medical School, as the case may be, have been delegated, in which there is discussed proprietary, business-related information pertaining to the operations of the University of Virginia Medical Center or Eastern Virginia Medical School, as the case may be, including business development or marketing strategies and activities with existing or future joint venturers, partners, or other parties with whom the University of Virginia Medical Center or Eastern Virginia Medical School, as the case may be, has formed, or forms, any arrangement for the delivery of health care, if disclosure of such information would adversely affect the competitive position of the Medical Center or Eastern Virginia Medical School, as the case may be.

23. In the case of the Virginia Commonwealth University Health System Authority, discussion or consideration of any of the following: the acquisition or disposition of real or personal property where disclosure would adversely affect the bargaining position or negotiating strategy of the Authority; operational plans that could affect the value of such property, real or personal, owned or desirable for ownership by the Authority; matters relating to gifts, bequests and fund-raising activities; grants and contracts for services or work to be performed by the Authority; marketing or operational strategies where disclosure of such strategies would adversely affect the competitive position of the Authority; members of its medical and teaching staffs and qualifications for appointments thereto; and qualifications or evaluations of other employees. This exemption shall also apply when the foregoing discussions occur at a meeting of the Virginia Commonwealth University Board of Visitors.

24. Those portions of the meetings of the Health Practitioners' Monitoring Program Committee within the Department of Health Professions to the extent such discussions identify any practitioner who may be, or who actually is, impaired pursuant to Chapter 25.1 (§ 54.1-2515 et seq.) of Title 54.1.

25. Meetings or portions of meetings of the Board of the Virginia College Savings Plan wherein personal information, as defined in § 2.2-3801, which has been provided to the Board or its employees by or on behalf of individuals who have requested information about, applied for, or entered into prepaid tuition contracts or savings trust account agreements pursuant to Chapter 4.9 (§ 23-38.75 et seq.) of Title 23 is discussed.

26. Discussion or consideration, by the Wireless Carrier E-911 Cost Recovery Subcommittee created pursuant to § 56-484.15, of trade secrets, as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.), submitted by CMRS providers as defined in § 56-484.12, related to the provision of wireless E-911 service.

27. Those portions of disciplinary proceedings by any regulatory board within the Department of Professional and Occupational Regulation, Department of Health Professions, or the Board of Accountancy conducted pursuant to § 2.2-4019 or 2.2-4020 during which the board deliberates to reach a decision or meetings of health regulatory boards or conference committees of such boards to consider settlement proposals in pending disciplinary actions or modifications to previously issued board orders as requested by either of the parties.

28. Discussion or consideration of records excluded from this chapter pursuant to subdivision 11 of § 2.2-3705.6 by a responsible public entity or an affected locality or public entity, as those terms are defined in § 33.2-1800, or any independent review panel appointed to review information and advise the responsible public entity concerning such records.

29. Discussion of the award of a public contract involving the expenditure of public funds, including interviews of bidders or offerors, and discussion of the terms or scope of such contract, where discussion in an open session would adversely affect the bargaining position or negotiating strategy of the public body.

30. Discussion or consideration of grant or loan application records excluded from this chapter pursuant to subdivision 17 of § 2.2-3705.6 by (i) the Commonwealth Health Research Board or (ii) the Innovation and Entrepreneurship Investment Authority or the Research and Technology Investment Advisory Committee appointed to advise the Innovation and Entrepreneurship Investment Authority.

31. Discussion or consideration by the Commitment Review Committee of records excluded from this chapter pursuant to subdivision 9 of § 2.2-3705.2 relating to individuals subject to commitment as sexually violent predators under Chapter 9 (§ 37.2-900 et seq.) of Title 37.2.

32. [Expired.]

33. Discussion or consideration of confidential proprietary records and trade secrets excluded from this chapter pursuant to subdivision 18 of § 2.2-3705.6.

34. Discussion or consideration by a local authority created in accordance with the Virginia Wireless Service Authorities Act (§ 15.2-5431.1 et seq.) of confidential proprietary records and trade secrets excluded from this chapter pursuant to subdivision 19 of § 2.2-3705.6.

35. Discussion or consideration by the State Board of Elections or local electoral boards of voting security matters made confidential pursuant to § 24.2-625.1.

36. Discussion or consideration by the Forensic Science Board or the Scientific Advisory Committee created pursuant to Article 2 (§ 9.1-1109 et seq.) of Chapter 11 of Title 9.1 of records excluded from this chapter pursuant to subdivision A 2 a of § 2.2-3706.

37. Discussion or consideration by the Brown v. Board of Education Scholarship Program Awards Committee of records or confidential matters excluded from this chapter pursuant to subdivision 3 of § 2.2-3705.4, and meetings of the Committee to deliberate concerning the annual maximum scholarship award, review and consider scholarship applications and requests for scholarship award renewal, and cancel, rescind, or recover scholarship awards.

38. Discussion or consideration by the Virginia Port Authority of records excluded from this chapter pursuant to subdivision 1 of § 2.2-3705.6.

39. Discussion or consideration by the Board of Trustees of the Virginia Retirement System acting pursuant to § 51.1-124.30, by the Investment Advisory Committee appointed pursuant to § 51.1-124.26, by any local retirement system, acting pursuant to § 51.1-803, by the Board of the Virginia College Savings Plan acting pursuant to § 23-38.80, or by the Virginia College Savings Plan's Investment Advisory Committee appointed pursuant to § 23-38.79:1 of records excluded from this chapter pursuant to subdivision 25 of § 2.2-3705.7.

40. Discussion or consideration of records excluded from this chapter pursuant to subdivision 3 of § 2.2-3705.6.

41. Discussion or consideration by the Board of Education of records relating to the denial, suspension, or revocation of teacher licenses excluded from this chapter pursuant to subdivision 12 of § 2.2-3705.3.

42. Those portions of meetings of the Virginia Military Advisory Council or any commission created by executive order for the purpose of studying and making recommendations regarding preventing closure or realignment of federal military and national security installations and facilities located in Virginia and relocation of such facilities to Virginia, or a local or regional military affairs organization appointed by a local governing body, during which there is discussion of records excluded from this chapter pursuant to subdivision 12 of § 2.2-3705.2.

43. Discussion or consideration by the Board of Trustees of the Veterans Services Foundation of records excluded from this chapter pursuant to subdivision 29 of § 2.2-3705.7.

44. Discussion or consideration by the Virginia Tobacco Region Revitalization Commission of records excluded from this chapter pursuant to subdivision 23 of § 2.2-3705.6.

45. Discussion or consideration by the board of directors of the Commercial Space Flight Authority of records excluded from this chapter pursuant to subdivision 24 of § 2.2-3705.6.

46. Discussion or consideration of personal and proprietary information that are excluded from the provisions of this chapter pursuant to (i) subdivision 25 of § 2.2-3705.6 or (ii) subsection E of § 10.1-104.7. This exemption shall not apply to the discussion or consideration of records that contain information that has been certified for release by the person who is the subject of the information or transformed into a statistical or aggregate form that does not allow identification of the person who supplied, or is the subject of, the information.

47. (Effective July 1, 2018) Discussion or consideration by the Board of Directors of the Virginia Alcoholic Beverage Control Authority of records excluded from this chapter pursuant to subdivision 1 of § 2.2-3705.3 or subdivision 34 of § 2.2-3705.7.

B. No resolution, ordinance, rule, contract, regulation or motion adopted, passed or agreed to in a closed meeting shall become effective unless the public body, following the meeting, reconvenes in open meeting and takes a vote of the membership on such resolution, ordinance, rule, contract, regulation, or motion that shall have its substance reasonably identified in the open meeting.

C. Public officers improperly selected due to the failure of the public body to comply with the other provisions of this section shall be de facto officers and, as such, their official actions are valid until they obtain notice of the legal defect in their election.

D. Nothing in this section shall be construed to prevent the holding of conferences between two or more public bodies, or their representatives, but these conferences shall be subject to the same procedures for holding closed meetings as are applicable to any other public body.

E. This section shall not be construed to (i) require the disclosure of any contract between the Department of Health Professions and an impaired practitioner entered into pursuant to Chapter 25.1 (§ 54.1-2515 et seq.) of Title 54.1 or (ii) require the board of directors of any authority created pursuant to the Industrial Development and Revenue Bond Act (§ 15.2-4900 et seq.), or any public body empowered to issue industrial revenue bonds by general or special law, to identify a business or industry to which subdivision A 5 applies. However, such business or industry shall be identified as a matter of public record at least 30 days prior to the actual date of the board's authorization of the sale or issuance of such bonds.

1968, c. 479, § 2.1-344; 1970, c. 456; 1973, c. 461; 1974, c. 332; 1976, cc. 467, 709; 1979, cc. 369, 684; 1980, cc. 221, 475, 476, 754; 1981, cc. 35, 471; 1982, cc. 497, 516; 1984, cc. 473, 513; 1985, c. 277; 1988, c. 891; 1989, cc. 56, 358, 478; 1990, cc. 435, 538; 1991, c. 708; 1992, c. 444; 1993, cc. 270, 499; 1995, c. 499; 1996, cc. 855, 862, 902, 905, 1046; 1997, cc. 439, 641, 785, 861; 1999, cc. 485, 518, 703, 726, 849, 867, 868; 2000, cc. 382, 400, 720, 1064; 2001, cc. 231, 844; 2002, cc. 87, 393, 455, 478, 499, 655, 715, 830; 2003, cc. 274, 291, 332, 618, 703; 2004, cc. 398, 690, 770; 2005, cc. 258, 411, 568; 2006, cc. 430, 499, 518, 560; 2007, cc. 133, 374, 566, 739; 2008, cc. 626, 633, 668, 721, 743; 2009, cc. 223, 325, 472, 765, 810, 827, 845; 2010, cc. 310, 630, 808; 2011, cc. 89, 111, 147, 536, 541, 816, 874; 2012, cc. 476, 507, 803, 835; 2013, cc. 571, 580, 695; 2014, c. 225; 2015, cc. 27, 38, 108, 169, 182, 549, 730.



§ 2.2-3712. Closed meetings procedures; certification of proceedings

A. No closed meeting shall be held unless the public body proposing to convene such meeting has taken an affirmative recorded vote in an open meeting approving a motion that (i) identifies the subject matter, (ii) states the purpose of the meeting and (iii) makes specific reference to the applicable exemption from open meeting requirements provided in § 2.2-3707 or subsection A of § 2.2-3711. The matters contained in such motion shall be set forth in detail in the minutes of the open meeting. A general reference to the provisions of this chapter, the authorized exemptions from open meeting requirements, or the subject matter of the closed meeting shall not be sufficient to satisfy the requirements for holding a closed meeting.

B. The notice provisions of this chapter shall not apply to closed meetings of any public body held solely for the purpose of interviewing candidates for the position of chief administrative officer. Prior to any such closed meeting for the purpose of interviewing candidates, the public body shall announce in an open meeting that such closed meeting shall be held at a disclosed or undisclosed location within 15 days thereafter.

C. The public body holding a closed meeting shall restrict its discussion during the closed meeting only to those matters specifically exempted from the provisions of this chapter and identified in the motion required by subsection A.

D. At the conclusion of any closed meeting, the public body holding such meeting shall immediately reconvene in an open meeting and shall take a roll call or other recorded vote to be included in the minutes of that body, certifying that to the best of each member's knowledge (i) only public business matters lawfully exempted from open meeting requirements under this chapter and (ii) only such public business matters as were identified in the motion by which the closed meeting was convened were heard, discussed or considered in the meeting by the public body. Any member of the public body who believes that there was a departure from the requirements of clauses (i) and (ii), shall so state prior to the vote, indicating the substance of the departure that, in his judgment, has taken place. The statement shall be recorded in the minutes of the public body.

E. Failure of the certification required by subsection D to receive the affirmative vote of a majority of the members of the public body present during a meeting shall not affect the validity or confidentiality of such meeting with respect to matters considered therein in compliance with the provisions of this chapter. The recorded vote and any statement made in connection therewith, shall upon proper authentication, constitute evidence in any proceeding brought to enforce the provisions of this chapter.

F. A public body may permit nonmembers to attend a closed meeting if such persons are deemed necessary or if their presence will reasonably aid the public body in its consideration of a topic that is a subject of the meeting.

G. A member of a public body shall be permitted to attend a closed meeting held by any committee or subcommittee of that public body, or a closed meeting of any entity, however designated, created to perform the delegated functions of or to advise that public body. Such member shall in all cases be permitted to observe the closed meeting of the committee, subcommittee or entity. In addition to the requirements of § 2.2-3707, the minutes of the committee or other entity shall include the identity of the member of the parent public body who attended the closed meeting.

H. Except as specifically authorized by law, in no event may any public body take action on matters discussed in any closed meeting, except at an open meeting for which notice was given as required by § 2.2-3707.

I. Minutes may be taken during closed meetings of a public body, but shall not be required. Such minutes shall not be subject to mandatory public disclosure.

1989, c. 358, § 2.1-344.1; 1999, cc. 703, 726; 2001, c. 844; 2012, c. 428.



§ 2.2-3713. Proceedings for enforcement of chapter

A. Any person, including the attorney for the Commonwealth acting in his official or individual capacity, denied the rights and privileges conferred by this chapter may proceed to enforce such rights and privileges by filing a petition for mandamus or injunction, supported by an affidavit showing good cause. Such petition may be brought in the name of the person notwithstanding that a request for public records was made by the person's attorney in his representative capacity. Venue for the petition shall be addressed as follows:

1. In a case involving a local public body, to the general district court or circuit court of the county or city from which the public body has been elected or appointed to serve and in which such rights and privileges were so denied;

2. In a case involving a regional public body, to the general district or circuit court of the county or city where the principal business office of such body is located; and

3. In a case involving a board, bureau, commission, authority, district, institution, or agency of the state government, including a public institution of higher education, or a standing or other committee of the General Assembly, to the general district court or the circuit court of the residence of the aggrieved party or of the City of Richmond.

B. In any action brought before a general district court, a corporate petitioner may appear through its officer, director or managing agent without the assistance of counsel, notwithstanding any provision of law or Rule of the Supreme Court of Virginia to the contrary.

C. Notwithstanding the provisions of § 8.01-644, the petition for mandamus or injunction shall be heard within seven days of the date when the same is made, provided the party against whom the petition is brought has received a copy of the petition at least three working days prior to filing. The hearing on any petition made outside of the regular terms of the circuit court of a locality that is included in a judicial circuit with another locality or localities shall be given precedence on the docket of such court over all cases that are not otherwise given precedence by law.

D. The petition shall allege with reasonable specificity the circumstances of the denial of the rights and privileges conferred by this chapter. A single instance of denial of the rights and privileges conferred by this chapter shall be sufficient to invoke the remedies granted herein. If the court finds the denial to be in violation of the provisions of this chapter, the petitioner shall be entitled to recover reasonable costs, including costs and reasonable fees for expert witnesses, and attorneys' fees from the public body if the petitioner substantially prevails on the merits of the case, unless special circumstances would make an award unjust. In making this determination, a court may consider, among other things, the reliance of a public body on an opinion of the Attorney General or a decision of a court that substantially supports the public body's position.

E. In any action to enforce the provisions of this chapter, the public body shall bear the burden of proof to establish an exemption by a preponderance of the evidence. Any failure by a public body to follow the procedures established by this chapter shall be presumed to be a violation of this chapter.

F. Failure by any person to request and receive notice of the time and place of meetings as provided in § 2.2-3707 shall not preclude any person from enforcing his rights and privileges conferred by this chapter.

1968, c. 479, § 2.1-346; 1976, c. 709; 1978, c. 826; 1989, c. 358; 1990, c. 217; 1996, c. 578; 1999, cc. 703, 726; 2001, c. 844; 2007, c. 560; 2009, c. 634; 2010, c. 299; 2011, cc. 133, 783.



§ 2.2-3714. Violations and penalties

In a proceeding commenced against any officer, employee, or member of a public body under § 2.2-3713 for a violation of § 2.2-3704, 2.2-3705.1 through 2.2-3705.8, 2.2-3706, 2.2-3707, 2.2-3708, 2.2-3708.1, 2.2-3710, 2.2-3711 or 2.2-3712, the court, if it finds that a violation was willfully and knowingly made, shall impose upon such officer, employee, or member in his individual capacity, whether a writ of mandamus or injunctive relief is awarded or not, a civil penalty of not less than $500 nor more than $2,000, which amount shall be paid into the State Literary Fund. For a second or subsequent violation, such civil penalty shall be not less than $2,000 nor more than $5,000.

1976, c. 467, § 2.1-346.1; 1978, c. 826; 1984, c. 252; 1989, c. 358; 1996, c. 578; 1999, cc. 703, 726; 2001, c. 844; 2003, c. 319; 2004, c. 690; 2008, cc. 233, 789; 2011, c. 327.



§ 2.2-3800. Short title; findings; principles of information practice

A. This chapter may be cited as the "Government Data Collection and Dissemination Practices Act."

B. The General Assembly finds that:

1. An individual's privacy is directly affected by the extensive collection, maintenance, use and dissemination of personal information;

2. The increasing use of computers and sophisticated information technology has greatly magnified the harm that can occur from these practices;

3. An individual's opportunities to secure employment, insurance, credit, and his right to due process, and other legal protections are endangered by the misuse of certain of these personal information systems; and

4. In order to preserve the rights guaranteed a citizen in a free society, legislation is necessary to establish procedures to govern information systems containing records on individuals.

C. Recordkeeping agencies of the Commonwealth and political subdivisions shall adhere to the following principles of information practice to ensure safeguards for personal privacy:

1. There shall be no personal information system whose existence is secret.

2. Information shall not be collected unless the need for it has been clearly established in advance.

3. Information shall be appropriate and relevant to the purpose for which it has been collected.

4. Information shall not be obtained by fraudulent or unfair means.

5. Information shall not be used unless it is accurate and current.

6. There shall be a prescribed procedure for an individual to learn the purpose for which information has been recorded and particulars about its use and dissemination.

7. There shall be a clearly prescribed and uncomplicated procedure for an individual to correct, erase or amend inaccurate, obsolete or irrelevant information.

8. Any agency holding personal information shall assure its reliability and take precautions to prevent its misuse.

9. There shall be a clearly prescribed procedure to prevent personal information collected for one purpose from being used for another purpose.

10. The Commonwealth or any agency or political subdivision thereof shall not collect personal information except as explicitly or implicitly authorized by law.

1976, c. 597, §§ 2.1-377, 2.1-378; 1987, c. 506; 2001, c. 844; 2003, cc. 791, 914, 918, 927; 2009, cc. 849, 867.



§ 2.2-3801. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agency" means any agency, authority, board, department, division, commission, institution, bureau, or like governmental entity of the Commonwealth or of any unit of local government including counties, cities, towns, regional governments, and the departments thereof, and includes constitutional officers, except as otherwise expressly provided by law. "Agency" shall also include any entity, whether public or private, with which any of the foregoing has entered into a contractual relationship for the operation of a system of personal information to accomplish an agency function. Any such entity included in this definition by reason of a contractual relationship shall only be deemed an agency as relates to services performed pursuant to that contractual relationship, provided that if any such entity is a consumer reporting agency, it shall be deemed to have satisfied all of the requirements of this chapter if it fully complies with the requirements of the Federal Fair Credit Reporting Act as applicable to services performed pursuant to such contractual relationship.

"Data subject" means an individual about whom personal information is indexed or may be located under his name, personal number, or other identifiable particulars, in an information system.

"Disseminate" means to release, transfer, or otherwise communicate information orally, in writing, or by electronic means.

"Information system" means the total components and operations of a record-keeping process, including information collected or managed by means of computer networks and the Internet, whether automated or manual, containing personal information and the name, personal number, or other identifying particulars of a data subject.

"Personal information" means all information that (i) describes, locates or indexes anything about an individual including, but not limited to, his social security number, driver's license number, agency-issued identification number, student identification number, real or personal property holdings derived from tax returns, and his education, financial transactions, medical history, ancestry, religion, political ideology, criminal or employment record, or (ii) affords a basis for inferring personal characteristics, such as finger and voice prints, photographs, or things done by or to such individual; and the record of his presence, registration, or membership in an organization or activity, or admission to an institution. "Personal information" shall not include routine information maintained for the purpose of internal office administration whose use could not be such as to affect adversely any data subject nor does the term include real estate assessment information.

"Purge" means to obliterate information completely from the transient, permanent, or archival records of an agency.

1976, c. 597, § 2.1-379; 1983, c. 372; 1999, c. 41; 2001, c. 844; 2003, c. 272; 2006, c. 474; 2008, cc. 840, 843; 2009, cc. 849, 867.



§ 2.2-3802. Systems to which chapter inapplicable

The provisions of this chapter shall not apply to personal information systems:

1. Maintained by any court of the Commonwealth;

2. Which may exist in publications of general circulation;

3. Contained in the Criminal Justice Information System as defined in §§ 9.1-126 through 9.1-137 or in the Sex Offender and Crimes Against Minors Registry maintained by the Department of State Police pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, except to the extent that information is required to be posted on the Internet pursuant to § 9.1-913;

4. Contained in the Virginia Juvenile Justice Information System as defined in §§ 16.1-222 through 16.1-225;

5. Maintained by agencies concerning persons required by law to be licensed in the Commonwealth to engage in the practice of any profession, in which case the names and addresses of persons applying for or possessing the license may be disseminated upon written request to a person engaged in the profession or business of offering professional educational materials or courses for the sole purpose of providing the licensees or applicants for licenses with informational materials relating solely to available professional educational materials or courses, provided the disseminating agency is reasonably assured that the use of the information will be so limited;

6. (Effective until July 1, 2018) Maintained by the Parole Board, the Crime Commission, the Judicial Inquiry and Review Commission, the Virginia Racing Commission, and the Department of Alcoholic Beverage Control;

6. (Effective July 1, 2018) Maintained by the Parole Board, the Crime Commission, the Judicial Inquiry and Review Commission, the Virginia Racing Commission, and the Virginia Alcoholic Beverage Control Authority;

7. Maintained by the Department of State Police; the police department of the Chesapeake Bay Bridge and Tunnel Commission; police departments of cities, counties, and towns; and the campus police departments of public institutions of higher education as established by Chapter 17 (§ 23-232 et seq.) of Title 23, and that deal with investigations and intelligence gathering relating to criminal activity; and maintained by local departments of social services regarding alleged cases of child abuse or neglect while such cases are also subject to an ongoing criminal prosecution;

8. Maintained by the Virginia Port Authority as provided in § 62.1-132.4 or 62.1-134.1;

9. Maintained by the Virginia Tourism Authority in connection with or as a result of the promotion of travel or tourism in the Commonwealth, in which case names and addresses of persons requesting information on those subjects may be disseminated upon written request to a person engaged in the business of providing travel services or distributing travel information, provided the Virginia Tourism Authority is reasonably assured that the use of the information will be so limited;

10. Maintained by the Division of Consolidated Laboratory Services of the Department of General Services and the Department of Forensic Science, which deal with scientific investigations relating to criminal activity or suspected criminal activity, except to the extent that § 9.1-1104 may apply;

11. Maintained by the Department of Corrections or the Office of the State Inspector General that deal with investigations and intelligence gathering by persons acting under the provisions of Chapter 3.2 (§ 2.2-307 et seq.);

12. Maintained by (i) the Office of the State Inspector General or internal audit departments of state agencies or institutions that deal with communications and investigations relating to the Fraud, Waste and Abuse Hotline or (ii) an auditor appointed by the local governing body of any county, city, or town or a school board that deals with local investigations required by § 15.2-2511.2;

13. Maintained by the Department of Social Services or any local department of social services relating to public assistance fraud investigations; and

14. Maintained by the Department of Social Services related to child welfare, adult services or adult protective services, or public assistance programs when requests for personal information are made to the Department of Social Services. Requests for information from these systems shall be made to the appropriate local department of social services, which is the custodian of that record. Notwithstanding the language in this section, an individual shall not be prohibited from obtaining information from the central registry in accordance with the provisions of § 63.2-1515.

1976, c. 597, § 2.1-384; 1979, c. 685; 1980, c. 752; 1981, cc. 461, 464, 504, 589; 1982, c. 225; 1983, c. 289; 1984, c. 750; 1986, c. 62; 1990, c. 825; 1992, c. 620; 1993, cc. 205, 963; 1996, cc. 154, 590, 598, 952; 2001, c. 844; 2003, c. 406; 2005, cc. 868, 881; 2006, cc. 196, 857, 914; 2009, c. 573; 2011, cc. 798, 871; 2012, cc. 229, 268; 2013, cc. 572, 690, 717, 723; 2015, cc. 38, 730.



§ 2.2-3803. Administration of systems including personal information; Internet privacy policy; exceptions

A. Any agency maintaining an information system that includes personal information shall:

1. Collect, maintain, use, and disseminate only that personal information permitted or required by law to be so collected, maintained, used, or disseminated, or necessary to accomplish a proper purpose of the agency;

2. Collect information to the greatest extent feasible from the data subject directly;

3. Establish categories for maintaining personal information to operate in conjunction with confidentiality requirements and access controls;

4. Maintain information in the system with accuracy, completeness, timeliness, and pertinence as necessary to ensure fairness in determinations relating to a data subject;

5. Make no dissemination to another system without (i) specifying requirements for security and usage including limitations on access thereto, and (ii) receiving reasonable assurances that those requirements and limitations will be observed. This subdivision shall not apply, however, to a dissemination made by an agency to an agency in another state, district or territory of the United States where the personal information is requested by the agency of such other state, district or territory in connection with the application of the data subject therein for a service, privilege or right under the laws thereof, nor shall this apply to information transmitted to family advocacy representatives of the United States Armed Forces in accordance with subsection N of § 63.2-1503;

6. Maintain a list of all persons or organizations having regular access to personal information in the information system;

7. Maintain for a period of three years or until such time as the personal information is purged, whichever is shorter, a complete and accurate record, including identity and purpose, of every access to any personal information in a system, including the identity of any persons or organizations not having regular access authority but excluding access by the personnel of the agency wherein data is put to service for the purpose for which it is obtained;

8. Take affirmative action to establish rules of conduct and inform each person involved in the design, development, operation, or maintenance of the system, or the collection or use of any personal information contained therein, about all the requirements of this chapter, the rules and procedures, including penalties for noncompliance, of the agency designed to assure compliance with such requirements;

9. Establish appropriate safeguards to secure the system from any reasonably foreseeable threat to its security; and

10. Collect no personal information concerning the political or religious beliefs, affiliations, and activities of data subjects that is maintained, used or disseminated in or by any information system operated by any agency unless authorized explicitly by statute or ordinance.

B. Every public body, as defined in § 2.2-3701, that has an Internet website associated with that public body shall develop an Internet privacy policy and an Internet privacy policy statement that explains the policy to the public. The policy shall be consistent with the requirements of this chapter. The statement shall be made available on the public body's website in a conspicuous manner. The Secretary of Technology or his designee shall provide guidelines for developing the policy and the statement, and each public body shall tailor the policy and the statement to reflect the information practices of the individual public body. At minimum, the policy and the statement shall address (i) what information, including personally identifiable information, will be collected, if any; (ii) whether any information will be automatically collected simply by accessing the website and, if so, what information; (iii) whether the website automatically places a computer file, commonly referred to as a "cookie," on the Internet user's computer and, if so, for what purpose; and (iv) how the collected information is being used or will be used.

C. Notwithstanding the provisions of subsection A, the Virginia Retirement System may disseminate information as to the retirement status or benefit eligibility of any employee covered by the Virginia Retirement System, the Judicial Retirement System, the State Police Officers' Retirement System, or the Virginia Law Officers' Retirement System, to the chief executive officer or personnel officers of the state or local agency by which he is employed.

D. Notwithstanding the provisions of subsection A, the Department of Social Services may disseminate client information to the Department of Taxation for the purposes of providing specified tax information as set forth in clause (ii) of subsection C of § 58.1-3.

1976, c. 597, § 2.1-380; 1978, c. 409, § 2.1-384.1; 1989, c. 547; 2000, cc. 405, 500; 911; 2001, c. 844; 2002, c. 747; 2006, cc. 159, 590.



§ 2.2-3804. Military recruiters to have access to student information, school buildings, etc

If a public school board or public institution of higher education provides access to its buildings and grounds and the student information directory to persons or groups that make students aware of occupational or educational options, the board or institution shall provide access on the same basis to official recruiting representatives of the armed forces of the Commonwealth and the United States for the purpose of informing students of educational and career opportunities available in the armed forces.

1981, c. 377, § 2.1-380.1; 2001, c. 844.



§ 2.2-3805. Dissemination of reports

Any agency maintaining an information system that disseminates statistical reports or research findings based on personal information drawn from its system, or from other systems shall:

1. Make available to any data subject or group, without revealing trade secrets, methodology and materials necessary to validate statistical analysis, and

2. Make no materials available for independent analysis without guarantees that no personal information will be used in any way that might prejudice judgments about any data subject.

1976, c. 597, § 2.1-381; 2001, c. 844.



§ 2.2-3806. Rights of data subjects

A. Any agency maintaining personal information shall:

1. Inform an individual who is asked to supply personal information about himself whether he is legally required, or may refuse, to supply the information requested, and also of any specific consequences that are known to the agency of providing or not providing the information.

2. Give notice to a data subject of the possible dissemination of part or all of this information to another agency, nongovernmental organization or system not having regular access authority, and indicate the use for which it is intended, and the specific consequences for the individual, which are known to the agency, of providing or not providing the information. However documented permission for dissemination in the hands of the other agency or organization shall satisfy the requirement of this subdivision. The notice may be given on applications or other data collection forms prepared by data subjects.

3. Upon request and proper identification of any data subject, or of his authorized agent, grant the data subject or agent the right to inspect, in a form comprehensible to him:

a. All personal information about that data subject except as provided in subdivision 1 of § 2.2-3705.1, subdivision 1 of § 2.2-3705.4, and subdivision 1 of § 2.2-3705.5.

b. The nature of the sources of the information.

c. The names of recipients, other than those with regular access authority, of personal information about the data subject including the identity of all persons and organizations involved and their relationship to the system when not having regular access authority, except that if the recipient has obtained the information as part of an ongoing criminal investigation such that disclosure of the investigation would jeopardize law-enforcement action, then no disclosure of such access shall be made to the data subject.

4. Comply with the following minimum conditions of disclosure to data subjects:

a. An agency shall make disclosures to data subjects required under this chapter, during normal business hours, in accordance with the procedures set forth in subsections B and C of § 2.2-3704 for responding to requests under the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) or within a time period as may be mutually agreed upon by the agency and the data subject.

b. The disclosures to data subjects required under this chapter shall be made (i) in person, if he appears in person and furnishes proper identification, or (ii) by mail, if he has made a written request, with proper identification. Copies of the documents containing the personal information sought by a data subject shall be furnished to him or his representative at reasonable charges for document search and duplication in accordance with subsection F of § 2.2-3704.

c. The data subject shall be permitted to be accompanied by a person of his choosing, who shall furnish reasonable identification. An agency may require the data subject to furnish a written statement granting the agency permission to discuss the individual's file in such person's presence.

5. If the data subject gives notice that he wishes to challenge, correct, or explain information about him in the information system, the following minimum procedures shall be followed:

a. The agency maintaining the information system shall investigate, and record the current status of that personal information.

b. If, after such investigation, the information is found to be incomplete, inaccurate, not pertinent, not timely, or not necessary to be retained, it shall be promptly corrected or purged.

c. If the investigation does not resolve the dispute, the data subject may file a statement of not more than 200 words setting forth his position.

d. Whenever a statement of dispute is filed, the agency maintaining the information system shall supply any previous recipient with a copy of the statement and, in any subsequent dissemination or use of the information in question, clearly note that it is disputed and supply the statement of the data subject along with the information.

e. The agency maintaining the information system shall clearly and conspicuously disclose to the data subject his rights to make such a request.

f. Following any correction or purging of personal information the agency shall furnish to past recipients notification that the item has been purged or corrected whose receipt shall be acknowledged.

B. Nothing in this chapter shall be construed to require an agency to disseminate any recommendation or letter of reference from or to a third party that is a part of the personnel file of any data subject nor to disseminate any test or examination used, administered or prepared by any public body for purposes of evaluation of (i) any student or any student's performance, (ii) any seeker's qualifications or aptitude for employment, retention, or promotion, or (iii) qualifications for any license or certificate issued by any public body.

As used in this subsection, "test or examination" includes (i) any scoring key for any such test or examination and (ii) any other document that would jeopardize the security of the test or examination. Nothing contained in this subsection shall prohibit the release of test scores or results as provided by law, or to limit access to individual records as provided by law; however, the subject of the employment tests shall be entitled to review and inspect all documents relative to his performance on those employment tests.

When, in the reasonable opinion of the public body, any such test or examination no longer has any potential for future use, and the security of future tests or examinations will not be jeopardized, the test or examination shall be made available to the public. Minimum competency tests administered to public school children shall be made available to the public contemporaneously with statewide release of the scores of those taking such tests, but in no event shall such tests be made available to the public later than six months after the administration of such tests.

C. Neither any provision of this chapter nor any provision of the Freedom of Information Act (§ 2.2-3700 et seq.) shall be construed to deny public access to records of the position, job classification, official salary or rate of pay of, and to records of the allowances or reimbursements for expenses paid to any public officer, official or employee at any level of state, local or regional government in the Commonwealth. The provisions of this subsection shall not apply to records of the official salaries or rates of pay of public employees whose annual rate of pay is $10,000 or less.

D. Nothing in this section or in this chapter shall be construed to require an agency to disseminate information derived from tax returns in violation of §§ 2.2-3705.7 and 58.1-3.

1976, c. 597, § 2.1-382; 1978, c. 810; 1979, cc. 683, 688, 689; 1983, c. 372; 1995, c. 400; 2001, c. 844; 2004, c. 690; 2007, c. 232.



§ 2.2-3807. Agencies to report concerning systems operated or developed; publication of information

Every agency shall make report of the existence of any information system that it operates or develops that shall include a description of the nature of the data in the system and purpose for which it is used. An inventory listing or similar display of the information shall be made available for inspection by the general public in the office of the head of each agency. Copies of the information shall be provided upon request and a fee shall be charged for them sufficient to cover the reasonable costs of reproduction.

1976, c. 597, § 2.1-383; 1977, c. 279; 1979, c. 683; 2001, c. 844.



§ 2.2-3808. Collection, disclosure, or display of social security number

A. It shall be unlawful for any agency to:

1. Require an individual to disclose or furnish his social security number not previously disclosed or furnished, for any purpose in connection with any activity, or to refuse any service, privilege, or right to an individual wholly or partly because the individual does not disclose or furnish such number, unless the disclosure or furnishing of such number is specifically required by state law in effect prior to January 1, 1975, or is specifically authorized or required by federal law; or

2. Collect from an individual his social security number or any portion thereof unless the collection of such number is (i) authorized or required by state or federal law and (ii) essential for the performance of that agency's duties. Nothing in this subdivision shall be construed to prohibit the collection of a social security number for the sole purpose of complying with the Virginia Debt Collection Act (§ 2.2-4800 et seq.) or the Setoff Debt Collection Act (§ 58.1-520 et seq.).

B. Agency-issued identification cards, student identification cards, or license certificates issued or replaced on or after July 1, 2003, shall not display an individual's entire social security number except as provided in § 46.2-703.

C. Any agency-issued identification card, student identification card, or license certificate that was issued prior to July 1, 2003, and that displays an individual's entire social security number shall be replaced no later than July 1, 2006, except that voter registration cards issued with a social security number and not previously replaced shall be replaced no later than the December 31st following the completion by the state and all localities of the decennial redistricting following the 2010 census. This subsection shall not apply to (i) driver's licenses and special identification cards issued by the Department of Motor Vehicles pursuant to Chapter 3 (§ 46.2-300 et seq.) of Title 46.2 and (ii) road tax registrations issued pursuant to § 46.2-703.

D. No agency, as defined in § 42.1-77, shall send or deliver or cause to be sent or delivered, any letter, envelope, or package that displays a social security number on the face of the mailing envelope or package or from which a social security number is visible, whether on the outside or inside of the mailing envelope or package.

E. The provisions of subsections A and C shall not be applicable to licenses issued by the State Corporation Commission's Bureau of Insurance until such time as a national insurance producer identification number has been created and implemented in all states. Commencing with the date of such implementation, the licenses issued by the State Corporation Commission's Bureau of Insurance shall be issued in compliance with subsection A of this section. Further, all licenses issued prior to the date of such implementation shall be replaced no later than 12 months following the date of such implementation.

1976, c. 597, § 2.1-385; 2001, c. 844; 2003, c. 974; 2008, cc. 840, 843; 2009, cc. 849, 867; 2010, c. 749.



§ 2.2-3808.1. Agencies' disclosure of certain account information prohibited

Notwithstanding Chapter 37 (§ 2.2-3700 et seq.) of this title, it shall be unlawful for any agency to disclose the social security number or other identification numbers appearing on driver's licenses or information on credit cards, debit cards, bank accounts, or other electronic billing and payment systems that was supplied to an agency for the purpose of paying fees, fines, taxes, or other charges collected by such agency. The prohibition shall not apply where disclosure of such information is required (i) to conduct or complete the transaction for which such information was submitted or (ii) by other law or court order.

2001, c. 415, § 2.1-385.1; 2007, cc. 548, 626.



§ 2.2-3808.2. Repealed

Repealed by Acts 2007, cc. 548 and 626, cl. 5.



§ 2.2-3809. Injunctive relief; civil penalty; attorneys' fees

Any aggrieved person may institute a proceeding for injunction or mandamus against any person or agency that has engaged, is engaged, or is about to engage in any acts or practices in violation of the provisions of this chapter. The proceeding shall be brought in the district or circuit court of any county or city where the aggrieved person resides or where the agency made defendant has a place of business.

In the case of any successful proceeding by an aggrieved party, the agency enjoined or made subject to a writ of mandamus by the court shall be liable for the costs of the action together with reasonable attorneys' fees as determined by the court.

In addition, if the court finds that a violation of subsection A of § 2.2-3808 was willfully and knowingly made by a specific public officer, appointee, or employee of any agency, the court may impose upon such individual a civil penalty of not less than $250 nor more than $1,000, which amount shall be paid into the State Literary Fund. For a second or subsequent violation, such civil penalty shall be not less than $1,000 nor more than $2,500. For a violation of subsection A of § 2.2-3808 by any agency, the court may impose a civil penalty of not less than $250 nor more than $1,000, which amount shall be paid into the State Literary Fund. For a second or subsequent violation, such civil penalty shall be not less than $1,000 nor more than $2,500.

1976, c. 597, § 2.1-386; 2001, c. 844; 2008, cc. 840, 843.



§ 2.2-3815. Access to social security numbers prohibited; exceptions

A. Except as otherwise provided in this chapter, the first five digits of a social security number contained in a public record shall be confidential and exempt from disclosure under the Freedom of Information Act (§ 2.2-3700 et seq.).

For the purposes of this chapter:

"Agency" means the same as that term is defined in § 2.2-3801, unless the context requires otherwise.

"Data subject" means the same as that term is defined in § 2.2-3801.

"Public record" means the same as that term is defined in § 2.2-3701, but shall not include any records required by law to be maintained by the clerks of the courts of record, as defined in § 1-212, or courts not of record, as defined in § 16.1-69.5.

"Regional agency" means a unit of government organized as provided by law whose members are appointed by the participating local governing bodies, and such unit includes two or more counties, cities, or towns.

B. The provisions of this section shall not be construed to prevent the release of a social security number:

1. In accordance with a proper judicial order;

2. To any federal, state or local law-enforcement or correctional personnel, including a law-enforcement officer, probation officer, parole officer or administrator, or a member of a parole board, seeking information in the course of his official duties;

3. By one agency to another agency in Virginia or to an agency in another state, district, or territory of the United States where such information is requested by such agencies in connection with (i) the application of the data subject therein for a service, privilege, or right under the laws thereof, (ii) the transmittal of information to family advocacy representatives of the United States Armed Forces in accordance with subsection N of § 63.2-1503, or (iii) the performance of such agency's official duties;

4. To any data subject exercising his rights under § 2.2-3806, or if the data subject is less than 18 years of age, to his legal guardian or parent, including a noncustodial parent, unless such parent's parental rights have been terminated or a court of competent jurisdiction has restricted or denied such access;

5. To any other agency in Virginia or to a federal agency in order to comply with any applicable law or regulation; or

6. To a person or entity when necessary to administer any program of the agency, to perform a service or function of the agency, or to conduct or complete the transaction for which the social security number was submitted to the agency.

2009, c. 213.



§ 2.2-3816. Proceedings for enforcement of chapter

A. Any aggrieved person may institute a proceeding for injunction or mandamus against any agency that has engaged, is engaged, or is about to engage in any acts in violation of the provisions of this chapter. Venue for the petition shall be addressed as follows:

1. In a case involving a local agency, to the general district court or circuit court of the county or city from which the agency has been elected or appointed to serve;

2. In a case involving a regional agency, to the general district or circuit court of the county or city where the principal business office of such agency is located; and

3. In a case involving a state agency, including a public institution of higher education, to the general district court or the circuit court of the residence of the aggrieved party or of the City of Richmond.

B. If the court finds a violation of the provisions of this chapter, the petitioner shall be entitled to recover reasonable costs and attorney fees from the agency if the petitioner substantially prevails on the merits of the case, unless special circumstances would make an award unjust. In making this determination, a court may consider, among other things, the reliance of the agency on an opinion of the Attorney General or a decision of a court that substantially supports the agency's position.

2009, c. 213.



§ 2.2-3900. Short title; declaration of policy

A. This chapter shall be known and cited as the Virginia Human Rights Act.

B. It is the policy of the Commonwealth to:

1. Safeguard all individuals within the Commonwealth from unlawful discrimination because of race, color, religion, national origin, sex, pregnancy, childbirth or related medical conditions, age, marital status, or disability, in places of public accommodation, including educational institutions and in real estate transactions; in employment; preserve the public safety, health and general welfare; and further the interests, rights and privileges of individuals within the Commonwealth; and

2. Protect citizens of the Commonwealth against unfounded charges of unlawful discrimination.

1987, c. 581, §§ 2.1-714, 2.1-715; 1997, c. 404; 2001, c. 844.



§ 2.2-3901. Unlawful discriminatory practice and gender discrimination defined

Conduct that violates any Virginia or federal statute or regulation governing discrimination on the basis of race, color, religion, national origin, sex, pregnancy, childbirth or related medical conditions, age, marital status, or disability shall be an "unlawful discriminatory practice" for the purposes of this chapter.

The terms "because of sex or gender" or "on the basis of sex or gender" or terms of similar import when used in reference to discrimination in the Code and acts of the General Assembly include because of or on the basis of pregnancy, childbirth or related medical conditions. Women affected by pregnancy, childbirth or related medical conditions shall be treated the same for all purposes as persons not so affected but similar in their abilities or disabilities.

1987, c. 581, § 2.1-716; 1991, c. 457; 1997, c. 404; 2001, c. 844; 2005, c. 839.



§ 2.2-3902. Construction of chapter; other programs to aid persons with disabilities, minors and the elderly

The provisions of this chapter shall be construed liberally for the accomplishment of its policies. Nothing contained in this chapter shall be deemed to repeal, supersede or expand upon any of the provisions of any other state or federal law relating to discrimination because of race, color, religion, national origin, sex, pregnancy, childbirth or related medical conditions, age, marital status, or disability.

Nothing in this chapter shall prohibit or alter any program, service, facility, school, or privilege that is afforded, oriented or restricted to a person because of disability or age from continuing to habilitate, rehabilitate, or accommodate that person.

In addition, nothing in this chapter shall be construed to affect any governmental program, law or activity differentiating between persons on the basis of age over the age of 18 years (i) where the differentiation is reasonably necessary to normal operation or the activity is based upon reasonable factors other than age or (ii) where the program, law or activity constitutes a legitimate exercise of powers of the Commonwealth for the general health, safety and welfare of the population at large.

Complaints filed with the Division of Human Rights of the Department of Law (the Division) in accordance with § 2.2-520 alleging unlawful discriminatory practice under a Virginia statute that is enforced by a Virginia agency shall be referred to that agency. The Division may investigate complaints alleging an unlawful discriminatory practice under a federal statute or regulation and attempt to resolve it through conciliation. Unsolved complaints shall thereafter be referred to the federal agency with jurisdiction over the complaint. Upon such referral, the Division shall have no further jurisdiction over the complaint. The Division shall have no jurisdiction over any complaint filed under a local ordinance adopted pursuant to § 15.2-965.

1987, c. 581, § 2.1-717; 1991, c. 457; 1997, c. 404; 2000, c. 933; 2001, c. 844; 2012, cc. 803, 835.



§ 2.2-3903. Causes of action not created

A. Nothing in this chapter or in Article 4 (§ 2.2-520 et seq.) of Chapter 5 creates, nor shall it be construed to create, an independent or private cause of action to enforce its provisions, except as specifically provided in subsections B and C.

B. No employer employing more than five but less than 15 persons shall discharge any such employee on the basis of race, color, religion, national origin, sex, pregnancy, childbirth or related medical conditions, including lactation. No employer employing more than five but less than 20 persons shall discharge any such employee on the basis of age if the employee is 40 years of age or older. For the purposes of this section, "lactation" means a condition that may result in the feeding of a child directly from the breast or the expressing of milk from the breast.

C. The employee may bring an action in a general district or circuit court having jurisdiction over the employer who allegedly discharged the employee in violation of this section. Any such action shall be brought within 300 days from the date of the discharge or, if the employee has filed a complaint with the Division of Human Rights of the Department of Law or a local human rights or human relations agency or commission within 300 days of the discharge, such action shall be brought within 90 days from the date that the Division or a local human rights or human relations agency or commission has rendered a final disposition on the complaint. The court may award up to 12 months' back pay with interest at the judgment rate as provided in § 6.2-302. However, if the court finds that either party engaged in tactics to delay resolution of the complaint, it may (i) diminish the award or (ii) award back pay to the date of judgment without regard to the 12-month limitation.

In any case where the employee prevails, the court shall award attorney fees from the amount recovered, not to exceed 25 percent of the back pay awarded. The court shall not award other damages, compensatory or punitive, nor shall it order reinstatement of the employee.

D. Causes of action based upon the public policies reflected in this chapter shall be exclusively limited to those actions, procedures, and remedies, if any, afforded by applicable federal or state civil rights statutes or local ordinances. Nothing in this section or § 2.2-3900 shall be deemed to alter, supersede, or otherwise modify the authority of the Division or of any local human rights or human relations commissions established pursuant to § 15.2-853 or 15.2-965.

1987, c. 581, § 2.1-725; 1995, c. 838; 1997, c. 404; 2000, c. 933; 2001, c. 844, § 2.2-2639; 2002, c. 561; 2005, cc. 756, 770, 857; 2012, cc. 803, 835; 2014, c. 635.



§ 2.2-4000. Short title; purpose

A. This chapter may be cited as the "Administrative Process Act."

B. The purpose of this chapter is to supplement present and future basic laws conferring authority on agencies either to make regulations or decide cases as well as to standardize court review thereof save as laws hereafter enacted may otherwise expressly provide. This chapter shall not supersede or repeal additional procedural requirements in such basic laws.

1975, c. 503, §§ 9-6.14:1. 9-6.14:3; 1977, c. 647; 1984, c. 5; 2001, c. 844.



§ 2.2-4001. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agency" means any authority, instrumentality, officer, board or other unit of the state government empowered by the basic laws to make regulations or decide cases.

"Agency action" means either an agency's regulation or case decision or both, any violation, compliance, or noncompliance with which could be a basis for the imposition of injunctive orders, penal or civil sanctions of any kind, or the grant or denial of relief or of a license, right, or benefit by any agency or court.

"Basic law" or "basic laws" means provisions of the Constitution and statutes of the Commonwealth authorizing an agency to make regulations or decide cases or containing procedural requirements therefor.

"Case" or "case decision" means any agency proceeding or determination that, under laws or regulations at the time, a named party as a matter of past or present fact, or of threatened or contemplated private action, either is, is not, or may or may not be (i) in violation of such law or regulation or (ii) in compliance with any existing requirement for obtaining or retaining a license or other right or benefit.

"Guidance document" means any document developed by a state agency or staff that provides information or guidance of general applicability to the staff or public to interpret or implement statutes or the agency's rules or regulations, excluding agency minutes or documents that pertain only to the internal management of agencies. Nothing in this definition shall be construed or interpreted to expand the identification or release of any document otherwise protected by law.

"Hearing" means agency processes other than those informational or factual inquiries of an informal nature provided in §§ 2.2-4007.01 and 2.2-4019 and includes only (i) opportunity for private parties to submit factual proofs in formal proceedings as provided in § 2.2-4009 in connection with the making of regulations or (ii) a similar right of private parties or requirement of public agencies as provided in § 2.2-4020 in connection with case decisions.

"Hearing officer" means an attorney selected from a list maintained by the Executive Secretary of the Supreme Court in accordance with § 2.2-4024.

"Public assistance and social services programs" means those programs specified in § 63.2-100.

"Registrar" means the Registrar of Regulations appointed as provided in § 2.2-4102.

"Rule" or "regulation" means any statement of general application, having the force of law, affecting the rights or conduct of any person, adopted by an agency in accordance with the authority conferred on it by applicable basic laws.

"Subordinate" means (i) one or more but less than a quorum of the members of a board constituting an agency, (ii) one or more of its staff members or employees, or (iii) any other person or persons designated by the agency to act in its behalf.

"Virginia Register of Regulations" means the publication issued under the provisions of Article 6 (§ 2.2-4031 et seq.).

"Virginia Regulatory Town Hall" means the website operated by the Department of Planning and Budget, which has online public comment forums and displays information about regulatory actions under consideration in the Commonwealth and sends this information to registered public users.

1975, c. 503, § 9-6.14:4; 1977, cc. 377, 381; 1979, c. 613; 1984, c. 187; 1985, cc. 67, 602; 1997, c. 11; 2001, c. 844; 2002, c. 747; 2007, cc. 873, 916; 2011, cc. 241, 315.



§ 2.2-4002. Exemptions from chapter generally

A. Although required to comply with § 2.2-4103 of the Virginia Register Act (§ 2.2-4100 et seq.), the following agencies shall be exempted from the provisions of this chapter, except to the extent that they are specifically made subject to §§ 2.2-4024, 2.2-4030, and 2.2-4031:

1. The General Assembly.

2. Courts, any agency of the Supreme Court, and any agency that by the Constitution is expressly granted any of the powers of a court of record.

3. The Department of Game and Inland Fisheries in promulgating regulations regarding the management of wildlife and for all case decisions rendered pursuant to any provisions of Chapters 2 (§ 29.1-200 et seq.), 3 (§ 29.1-300 et seq.), 4 (§ 29.1-400 et seq.), 5 (§ 29.1-500 et seq.), and 7 (§ 29.1-700 et seq.) of Title 29.1.

4. The Virginia Housing Development Authority.

5. Municipal corporations, counties, and all local, regional or multijurisdictional authorities created under this Code, including those with federal authorities.

6. Educational institutions operated by the Commonwealth, provided that, with respect to § 2.2-4031, such educational institutions shall be exempt from the publication requirements only with respect to regulations that pertain to (i) their academic affairs, (ii) the selection, tenure, promotion and disciplining of faculty and employees, (iii) the selection of students, and (iv) rules of conduct and disciplining of students.

7. The Milk Commission in promulgating regulations regarding (i) producers' licenses and bases, (ii) classification and allocation of milk, computation of sales and shrinkage, and (iii) class prices for producers' milk, time and method of payment, butterfat testing and differential.

8. The Virginia Resources Authority.

9. Agencies expressly exempted by any other provision of this Code.

10. The Department of General Services in promulgating standards for the inspection of buildings for asbestos pursuant to § 2.2-1164.

11. The State Council of Higher Education for Virginia, in developing, issuing, and revising guidelines pursuant to § 23-9.6:2.

12. The Commissioner of Agriculture and Consumer Services in adopting regulations pursuant to subsection B of § 3.2-6002 and in adopting regulations pursuant to § 3.2-6023.

13. The Commissioner of Agriculture and Consumer Services and the Board of Agriculture and Consumer Services in promulgating regulations pursuant to subsections B and D of § 3.2-3601, subsection B of § 3.2-3701, § 3.2-4002, subsections B and D of § 3.2-4801, §§ 3.2-5121 and 3.2-5206, and subsection A of § 3.2-5406.

14. The Board of Optometry when specifying therapeutic pharmaceutical agents, treatment guidelines, and diseases and abnormal conditions of the human eye and its adnexa for TPA-certification of optometrists pursuant to Article 5 (§ 54.1-3222 et seq.) of Chapter 32 of Title 54.1.

15. The Commissioner of the Department of Veterans Services in adopting regulations pursuant to § 2.2-2001.3.

16. The State Board of Education, in developing, issuing, and revising guidelines pursuant to § 22.1-203.2.

17. The Virginia Racing Commission, (i) when acting by and through its duly appointed stewards or in matters related to any specific race meeting or (ii) in promulgating technical rules regulating actual live horse racing at race meetings licensed by the Commission.

18. The Virginia Small Business Financing Authority.

19. The Virginia Economic Development Partnership Authority.

20. The Board of Agriculture and Consumer Services in adopting, amending or repealing regulations pursuant to subsection A (ii) of § 59.1-156.

21. The Insurance Continuing Education Board pursuant to § 38.2-1867.

22. The Board of Health in promulgating the list of diseases that shall be reported to the Department of Health pursuant to § 32.1-35 and in adopting, amending or repealing regulations pursuant to subsection C of § 35.1-14 that incorporate the Food and Drug Administration's Food Code pertaining to restaurants or food service.

23. The Commissioner of the Marine Resources Commission in setting a date of closure for the Chesapeake Bay purse seine fishery for Atlantic menhaden for reduction purposes pursuant to § 28.2-1000.2.

24. The Board of Pharmacy when specifying special subject requirements for continuing education for pharmacists pursuant to § 54.1-3314.1.

25. The Virginia Department of Veterans Services when promulgating rules and regulations pursuant to § 58.1-3219.7.

26. The Virginia Department of Criminal Justice Services when developing, issuing, or revising any training standards established by the Criminal Justice Services Board under § 9.1-102, provided such actions are authorized by the Governor in the interest of public safety.

B. Agency action relating to the following subjects shall be exempted from the provisions of this chapter:

1. Money or damage claims against the Commonwealth or agencies thereof.

2. The award or denial of state contracts, as well as decisions regarding compliance therewith.

3. The location, design, specifications or construction of public buildings or other facilities.

4. Grants of state or federal funds or property.

5. The chartering of corporations.

6. Customary military, militia, naval or police functions.

7. The selection, tenure, dismissal, direction or control of any officer or employee of an agency of the Commonwealth.

8. The conduct of elections or eligibility to vote.

9. Inmates of prisons or other such facilities or parolees therefrom.

10. The custody of persons in, or sought to be placed in, mental health facilities or penal or other state institutions as well as the treatment, supervision, or discharge of such persons.

11. Traffic signs, markers or control devices.

12. Instructions for application or renewal of a license, certificate, or registration required by law.

13. Content of, or rules for the conduct of, any examination required by law.

14. The administration of pools authorized by Chapter 47 (§ 2.2-4700 et seq.).

15. Any rules for the conduct of specific lottery games, so long as such rules are not inconsistent with duly adopted regulations of the Virginia Lottery Board, and provided that such regulations are published and posted.

16. Orders condemning or closing any shellfish, finfish, or crustacea growing area and the shellfish, finfish or crustacea located thereon pursuant to Article 2 (§ 28.2-803 et seq.) of Chapter 8 of Title 28.2.

17. Any operating procedures for review of child deaths developed by the State Child Fatality Review Team pursuant to § 32.1-283.1 and any operating procedures for review of adult deaths developed by the Adult Fatality Review Team pursuant to § 32.1-283.5.

18. The regulations for the implementation of the Health Practitioners' Monitoring Program and the activities of the Health Practitioners' Monitoring Program Committee pursuant to Chapter 25.1 (§ 54.1-2515 et seq.) of Title 54.1.

19. The process of reviewing and ranking grant applications submitted to the Commonwealth Neurotrauma Initiative Advisory Board pursuant to Article 12 (§ 51.5-178 et seq.) of Chapter 14 of Title 51.5.

20. Loans from the Small Business Environmental Compliance Assistance Fund pursuant to Article 4 (§ 10.1-1197.1 et seq.) of Chapter 11.1 of Title 10.1.

21. The Virginia Breeders Fund created pursuant to § 59.1-372.

22. The types of pari-mutuel wagering pools available for live or simulcast horse racing.

23. The administration of medication or other substances foreign to the natural horse.

C. Minor changes to regulations published in the Virginia Administrative Code under the Virginia Register Act (§ 2.2-4100 et seq.), made by the Virginia Code Commission pursuant to § 30-150, shall be exempt from the provisions of this chapter.

1985, c. 602, § 9-6.14:4.1; 1986, c. 615; 1987, cc. 375, 652; 1988, cc. 364, 424, 498, 723, 765, 820; 1989, cc. 54, 299, 478; 1990, cc. 721, 968; 1991, cc. 80, 294, 344; 1992, cc. 200, 409, 488, 592, 793; 1993, cc. 537, 669, 898; 1994, cc. 237, 577, 649, 740, 743, 801; 1995, cc. 103, 499, 516; 1996, cc. 51, 152, 158, 189, 205, 279, 320, 345, 573, 590, 598, 638, 705, 735, 818, 1012; 1997, cc. 87, 88, 109, 212, 390, 439, 567, 624, 785, 806, 845, 850, 861, 868; 1998, cc. 39, 619, 784; 1999, cc. 412, 421, 433, 603; 2000, cc. 382, 400, 924, 1011; 2001, cc. 465, 523, 688, 820, 844; 2003, cc. 639, 695; 2004, c. 802; 2006, c. 442; 2007, cc. 41, 870, 932; 2008, c. 672; 2009, c. 472; 2010, cc. 65, 178, 480, 728; 2012, cc. 476, 507, 594, 803, 835; 2013, cc. 59, 234, 760, 780; 2014, c. 225; 2015, c. 108.



§ 2.2-4003. Venue

In all proceedings under § 2.2-4019 or 2.2-4020 venue shall be in the city or county where the administrative agency maintains its principal office or as the parties may otherwise agree. In all proceedings under § 2.2-4026, venue shall be as specified in subdivision 1 of § 8.01-261.

1975, c. 503, § 9-6.14:5; 1977, c. 624; 2001, c. 844; 2007, cc. 873, 916.



§ 2.2-4004. Severability

The provisions of regulations adopted under this chapter or the application thereof to any person or circumstances that are held invalid shall not affect the validity of other regulations, provisions or applications that can be given effect without the invalid provisions or applications. The provisions of all regulations are severable unless (i) the regulation specifically provides that its provisions are not severable or (ii) it is apparent that two or more regulations or provisions must operate in accord with one another.

1987, c. 55, § 9-6.14:5.1; 2001, c. 844.



§ 2.2-4005. Review of exemptions by Joint Legislative Audit and Review Commission

The Joint Legislative Audit and Review Commission shall conduct a review periodically of the exemptions authorized by this chapter. The purpose of this review shall be to assess whether there are any exemptions that should be discontinued or modified.

1985, c. 602, § 9-6.14:4.1; 1986, c. 615; 1987, cc. 375, 652; 1988, cc. 364, 424, 498, 723, 765, 820; 1989, cc. 54, 299, 478; 1990, cc. 721, 968; 1991, cc. 80, 294, 344; 1992, cc. 200, 409, 488, 592, 793; 1993, cc. 537, 669, 898; 1994, cc. 237, 577, 649, 740, 743, 801; 1995, cc. 103, 499, 516; 1996, cc. 51, 152, 158, 189, 205, 279, 320, 345, 573, 590, 598, 638, 705, 735, 818, 1012; 1997, cc. 87, 88, 109, 212, 390, 439, 567, 624, 785, 806, 845, 850, 861, 868; 1998, cc. 39, 619, 784; 1999, cc. 412, 421, 433, 603; 2000, cc. 382, 400, 924, 1011; 2001, c. 844.



§ 2.2-4006. Exemptions from requirements of this article

A. The following agency actions otherwise subject to this chapter and § 2.2-4103 of the Virginia Register Act shall be exempted from the operation of this article:

1. Agency orders or regulations fixing rates or prices.

2. Regulations that establish or prescribe agency organization, internal practice or procedures, including delegations of authority.

3. Regulations that consist only of changes in style or form or corrections of technical errors. Each promulgating agency shall review all references to sections of the Code of Virginia within their regulations each time a new supplement or replacement volume to the Code of Virginia is published to ensure the accuracy of each section or section subdivision identification listed.

4. Regulations that are:

a. Necessary to conform to changes in Virginia statutory law or the appropriation act where no agency discretion is involved. However, such regulations shall be filed with the Registrar within 90 days of the law's effective date;

b. Required by order of any state or federal court of competent jurisdiction where no agency discretion is involved; or

c. Necessary to meet the requirements of federal law or regulations, provided such regulations do not differ materially from those required by federal law or regulation, and the Registrar has so determined in writing. Notice of the proposed adoption of these regulations and the Registrar's determination shall be published in the Virginia Register not less than 30 days prior to the effective date of the regulation.

5. Regulations of the Board of Agriculture and Consumer Services adopted pursuant to subsection B of § 3.2-3929 or clause (v) or (vi) of subsection C of § 3.2-3931 after having been considered at two or more Board meetings and one public hearing.

6. Regulations of the regulatory boards served by (i) the Department of Labor and Industry pursuant to Title 40.1 and (ii) the Department of Professional and Occupational Regulation or the Department of Health Professions pursuant to Title 54.1 that are limited to reducing fees charged to regulants and applicants.

7. The development and issuance of procedural policy relating to risk-based mine inspections by the Department of Mines, Minerals and Energy authorized pursuant to §§ 45.1-161.82 and 45.1-161.292:55.

8. General permits issued by the (a) State Air Pollution Control Board pursuant to Chapter 13 (§ 10.1-1300 et seq.) of Title 10.1 or (b) State Water Control Board pursuant to the State Water Control Law (§ 62.1-44.2 et seq.), Chapter 24 (§ 62.1-242 et seq.) of Title 62.1 and Chapter 25 (§ 62.1-254 et seq.) of Title 62.1, (c) Virginia Soil and Water Conservation Board pursuant to the Dam Safety Act (§ 10.1-604 et seq.), and (d) the development and issuance of general wetlands permits by the Marine Resources Commission pursuant to subsection B of § 28.2-1307, if the respective Board or Commission (i) provides a Notice of Intended Regulatory Action in conformance with the provisions of § 2.2-4007.01, (ii) following the passage of 30 days from the publication of the Notice of Intended Regulatory Action forms a technical advisory committee composed of relevant stakeholders, including potentially affected citizens groups, to assist in the development of the general permit, (iii) provides notice and receives oral and written comment as provided in § 2.2-4007.03, and (iv) conducts at least one public hearing on the proposed general permit.

9. The development and issuance by the Board of Education of guidelines on constitutional rights and restrictions relating to the recitation of the pledge of allegiance to the American flag in public schools pursuant to § 22.1-202.

10. Regulations of the Board of the Virginia College Savings Plan adopted pursuant to § 23-38.77.

11. Regulations of the Marine Resources Commission.

12. Regulations adopted by the Board of Housing and Community Development pursuant to (i) Statewide Fire Prevention Code (§ 27-94 et seq.), (ii) the Industrialized Building Safety Law (§ 36-70 et seq.), (iii) the Uniform Statewide Building Code (§ 36-97 et seq.), and (iv) § 36-98.3, provided the Board (a) provides a Notice of Intended Regulatory Action in conformance with the provisions of § 2.2-4007.01, (b) publishes the proposed regulation and provides an opportunity for oral and written comments as provided in § 2.2-4007.03, and (c) conducts at least one public hearing as provided in §§ 2.2-4009 and 36-100 prior to the publishing of the proposed regulations. Notwithstanding the provisions of this subdivision, any regulations promulgated by the Board shall remain subject to the provisions of § 2.2-4007.06 concerning public petitions, and §§ 2.2-4013 and 2.2-4014 concerning review by the Governor and General Assembly.

13. Amendments to the list of drugs susceptible to counterfeiting adopted by the Board of Pharmacy pursuant to subsection B of § 54.1-3307 or amendments to regulations of the Board to schedule a substance in Schedule I or II pursuant to subsection D of § 54.1-3443.

14. Waste load allocations adopted, amended, or repealed by the State Water Control Board pursuant to the State Water Control Law (§ 62.1-44.2 et seq.), including but not limited to Article 4.01 (§ 62.1-44.19:4 et seq.) of the State Water Control Law, if the Board (i) provides public notice in the Virginia Register; (ii) if requested by the public during the initial public notice 30-day comment period, forms an advisory group composed of relevant stakeholders; (iii) receives and provides summary response to written comments; and (iv) conducts at least one public meeting. Notwithstanding the provisions of this subdivision, any such waste load allocations adopted, amended, or repealed by the Board shall be subject to the provisions of §§ 2.2-4013 and 2.2-4014 concerning review by the Governor and General Assembly.

B. Whenever regulations are adopted under this section, the agency shall state as part thereof that it will receive, consider and respond to petitions by any interested person at any time with respect to reconsideration or revision. The effective date of regulations adopted under this section shall be in accordance with the provisions of § 2.2-4015, except in the case of emergency regulations, which shall become effective as provided in subsection B of § 2.2-4012.

C. A regulation for which an exemption is claimed under this section or § 2.2-4002 or 2.2-4011 and that is placed before a board or commission for consideration shall be provided at least two days in advance of the board or commission meeting to members of the public that request a copy of that regulation. A copy of that regulation shall be made available to the public attending such meeting.

1985, c. 602, § 9-6.14:4.1; 1986, c. 615; 1987, cc. 375, 652; 1988, cc. 364, 424, 498, 723, 765, 820; 1989, cc. 54, 299, 478; 1990, cc. 721, 968; 1991, cc. 80, 294, 344; 1992, cc. 200, 409, 488, 592, 793; 1993, cc. 537, 669, 898; 1994, cc. 237, 577, 649, 740, 743, 801; 1995, cc. 103, 499, 516; 1996, cc. 51, 152, 158, 189, 205, 279, 320, 345, 573, 590, 598, 638, 705, 735, 818, 1012; 1997, cc. 87, 88, 109, 212, 390, 439, 567, 624, 785, 806, 845, 850, 861, 868; 1998, cc. 39, 619, 784; 1999, cc. 412, 421, 433, 603; 2000, cc. 382, 400, 924, 1011; 2001, c. 844; 2003, c. 436; 2005, c. 102; 2006, cc. 632, 719; 2007, cc. 873, 916; 2010, c. 65; 2011, c. 464; 2012, cc. 803, 835; 2013, cc. 756, 793; 2014, cc. 202, 674, 719.



§ 2.2-4007. Petitions for new or amended regulations; opportunity for public comment

A. Any person may petition an agency to request the agency to develop a new regulation or amend an existing regulation. The petition shall state (i) the substance and purpose of the rulemaking that is requested, including reference to any applicable Virginia Administrative Code sections, and (ii) reference to the legal authority of the agency to take the action requested.

B. Within 14 days of receiving a petition, the agency shall send a notice identifying the petitioner, the nature of the petitioner's request and the agency's plan for disposition of the petition to the Registrar for publication in the Virginia Register of Regulations in accordance with the provisions of subsection B of § 2.2-4031.

C. A 21-day period for acceptance of written public comment on the petition shall be provided after publication in the Virginia Register. The agency shall issue a written decision to grant or deny the petitioner's request within 90 days following the close of the comment period. However, if the rulemaking authority is vested in an entity that has not met within that 90-day period, the entity shall issue a written decision no later than 14 days after it next meets. The written decision issued by the agency shall include a statement of its reasons and shall be submitted to the Registrar for publication in the Virginia Register of Regulations. Agency decisions to initiate or not initiate rulemaking in response to petitions shall not be subject to judicial review.

1984, c. 5, § 9-6.14:7.1; 1985, c. 602; 1989, c. 71; 1991, c. 488; 1993, cc. 898, 944; 1994, c. 938; 1995, cc. 25, 677, 717, 790; 1997, c. 87; 2001, c. 844; 2002, cc. 241, 391, 747; 2003, c. 224; 2005, cc. 619, 682; 2007, cc. 873, 916.



§ 2.2-4007.01. Notice of intended regulatory action; public hearing

A. In the case of all regulations, except those regulations exempted by § 2.2-4002, 2.2-4006, 2.2-4011, or 2.2-4012.1, an agency shall (i) provide the Registrar of Regulations with a Notice of Intended Regulatory Action that describes the subject matter and intent of the planned regulation and (ii) allow at least 30 days for public comment, to include an on-line public comment forum on the Virginia Regulatory Town Hall, after publication of the Notice of Intended Regulatory Action.

Whenever a Virginia statutory change necessitates a change to, or repeal of, all or a portion of a regulation or the adoption of a new regulation, the agency shall file a Notice of Intended Regulatory Action with the Registrar within 120 days of such law's effective date.

An agency shall not file proposed regulations with the Registrar until the public comment period on the Notice of Intended Regulatory Action has closed.

B. Agencies shall state in the Notice of Intended Regulatory Action whether they plan to hold a public hearing on the proposed regulation after it is published. Agencies shall hold such public hearings if required by basic law. If the agency states an intent to hold a public hearing on the proposed regulation in the Notice of Intended Regulatory Action, then it shall hold the public hearing. If the agency states in its Notice of Intended Regulatory Action that it does not plan to hold a hearing on the proposed regulation, then no public hearing is required unless, prior to completion of the comment period specified in the Notice of Intended Regulatory Action, (i) the Governor directs the agency to hold a public hearing or (ii) the agency receives requests for a public hearing from at least 25 persons.

2007, cc. 873, 916; 2011, c. 464.



§ 2.2-4007.02. Public participation guidelines

A. Public participation guidelines for soliciting the input of interested parties in the formation and development of its regulations shall be developed, adopted, and used by each agency pursuant to the provisions of this chapter. The guidelines shall set out any methods for the identification and notification of interested parties and any specific means of seeking input from interested persons or groups that the agency intends to use in addition to the Notice of Intended Regulatory Action. The guidelines shall set out a general policy for the use of standing or ad hoc advisory panels and consultation with groups and individuals registering interest in working with the agency. Such policy shall address the circumstances in which the agency considers the panels or consultation appropriate and intends to make use of the panels or consultation.

B. In formulating any regulation, including but not limited to those in public assistance and social services programs, the agency pursuant to its public participation guidelines shall afford interested persons an opportunity to (i) submit data, views, and arguments, either orally or in writing, to the agency, to include an online public comment forum on the Virginia Regulatory Town Hall, or other specially designated subordinate and (ii) be accompanied by and represented by counsel or other representative. However, the agency may begin drafting the proposed regulation prior to or during any opportunities it provides to the public to submit comments.

2007, cc. 873, 916; 2012, c. 795.



§ 2.2-4007.03. Informational proceedings; effect of noncompliance

A. In the case of all regulations, except those regulations exempted by § 2.2-4002, 2.2-4006, or 2.2-4011, the proposed regulation and general notice of opportunity for oral or written submittals as to that regulation shall be posted on the Virginia Regulatory Town Hall and published in the Virginia Register of Regulations in accordance with the provisions of subsection B of § 2.2-4031. In addition, the agency may, in its discretion, (i) publish the notice in any newspaper and (ii) publicize the notice through press releases and such other media as will best serve the purpose and subject involved. The Register and any newspaper publication shall be made at least 60 days in advance of the last date prescribed in the notice for such submittals. All notices, written submittals, and transcripts and summaries or notations of oral presentations, as well as any agency action thereon, shall be matters of public record in the custody of the agency.

B. If an agency wishes to change a proposed regulation before adopting it as a final regulation, it may choose to publish a revised proposed regulation, provided the latter is subject to a public comment period of at least 30 additional days and the agency complies in all other respects with this section.

C. In no event shall the failure to comply with the requirements of this section be deemed mere harmless error for the purposes of § 2.2-4027.

2007, cc. 873, 916.



§ 2.2-4007.04. Economic impact analysis

A. Before delivering any proposed regulation under consideration to the Registrar as required in § 2.2-4007.05, the agency shall submit on the Virginia Regulatory Town Hall a copy of that regulation to the Department of Planning and Budget. In addition to determining the public benefit, the Department of Planning and Budget in coordination with the agency shall, within 45 days, prepare an economic impact analysis of the proposed regulation, as follows:

1. The economic impact analysis shall include but need not be limited to the projected number of businesses or other entities to whom the regulation would apply; the identity of any localities and types of businesses or other entities particularly affected by the regulation; the projected number of persons and employment positions to be affected; the impact of the regulation on the use and value of private property, including additional costs related to the development of real estate for commercial or residential purposes; and the projected costs to affected businesses, localities, or entities of implementing or complying with the regulations, including the estimated fiscal impact on such localities and sources of potential funds to implement and comply with such regulation. A copy of the economic impact analysis shall be provided to the Joint Commission on Administrative Rules;

2. If the regulation may have an adverse effect on small businesses, the economic impact analysis shall also include (i) an identification and estimate of the number of small businesses subject to the regulation; (ii) the projected reporting, recordkeeping, and other administrative costs required for small businesses to comply with the regulation, including the type of professional skills necessary for preparing required reports and other documents; (iii) a statement of the probable effect of the regulation on affected small businesses; and (iv) a description of any less intrusive or less costly alternative methods of achieving the purpose of the regulation. As used in this subdivision, "small business" has the same meaning as provided in subsection A of § 2.2-4007.1; and

3. In the event the Department cannot complete an economic impact statement within the 45-day period, it shall advise the agency and the Joint Commission on Administrative Rules as to the reasons for the delay. In no event shall the delay exceed 30 days beyond the original 45-day period.

B. Agencies shall provide the Department with such estimated fiscal impacts on localities and sources of potential funds. The Department may request the assistance of any other agency in preparing the analysis. The Department shall deliver a copy of the analysis to the agency drafting the regulation, which shall comment thereon as provided in § 2.2-4007.05, a copy to the Registrar for publication with the proposed regulation, and an electronic copy to each member of the General Assembly. No regulation shall be promulgated for consideration pursuant to § 2.2-4007.05 until the impact analysis has been received by the Registrar. For purposes of this section, the term "locality, business, or entity particularly affected" means any locality, business, or entity that bears any identified disproportionate material impact that would not be experienced by other localities, businesses, or entities. The analysis shall represent the Department's best estimate for the purposes of public review and comment on the proposed regulation. The accuracy of the estimate shall in no way affect the validity of the regulation, nor shall any failure to comply with or otherwise follow the procedures set forth in this subsection create any cause of action or provide standing for any person under Article 5 (§ 2.2-4025 et seq.) or otherwise to challenge the actions of the Department hereunder or the action of the agency in adopting the proposed regulation.

C. In the event the economic impact analysis completed by the Department reveals that the proposed regulation would have an adverse economic impact on businesses or would impose a significant adverse economic impact on a locality, business, or entity particularly affected, the Department shall advise the Joint Commission on Administrative Rules, the House Committee on Appropriations, and the Senate Committee on Finance within the 45-day period. The Joint Commission on Administrative Rules shall review such rule or regulation and issue a statement containing the Commission's findings in accordance with § 30-73.3.

2007, cc. 316, 561, 873, 916; 2015, c. 608.



§ 2.2-4007.05. Submission of proposed regulations to the Registrar

Before promulgating any regulation under consideration, the agency shall deliver a copy of that regulation to the Registrar together with a summary of the regulation and a separate and concise statement of (i) the basis of the regulation, defined as the statutory authority for promulgating the regulation, including an identification of the section number and a brief statement relating the content of the statutory authority to the specific regulation proposed; (ii) the purpose of the regulation, defined as the rationale or justification for the new provisions of the regulation, from the standpoint of the public's health, safety, or welfare; (iii) the substance of the regulation, defined as the identification and explanation of the key provisions of the regulation that make changes to the current status of the law; (iv) the issues of the regulation, defined as the primary advantages and disadvantages for the public, and as applicable for the agency or the state, of implementing the new regulatory provisions; and (v) the agency's response to the economic impact analysis submitted by the Department of Planning and Budget pursuant to § 2.2-4007.04. Any economic impact estimate included in the agency's response shall represent the agency's best estimate for the purposes of public review and comment, but the accuracy of the estimate shall in no way affect the validity of the regulation. Staff as designated by the Code Commission shall review proposed regulation submission packages to ensure that the requirements of this subsection are met prior to publication of the proposed regulation in the Register. The summary; the statement of the basis, purpose, substance, and issues; the economic impact analysis; and the agency's response shall be published in the Virginia Register of Regulations and be available on the Virginia Regulatory Town Hall, together with the notice of opportunity for oral or written submittals on the proposed regulation.

2007, cc. 873, 916.



§ 2.2-4007.06. Changes between proposed and final regulations

If one or more changes with substantial impact are made to a proposed regulation from the time that it is published as a proposed regulation to the time it is published as a final regulation, any person may petition the agency within 30 days from the publication of the final regulation to request an opportunity for oral and written submittals on the changes to the regulation. If the agency receives requests from at least 25 persons for an opportunity to submit oral and written comments on the changes to the regulation, the agency shall (i) suspend the regulatory process for 30 days to solicit additional public comment and (ii) file notice of the additional 30-day public comment period with the Registrar of Regulations, unless the agency determines that the changes made are minor or inconsequential in their impact. The comment period, if any, shall begin on the date of publication of the notice in the Register. Agency denial of petitions for a comment period on changes to the regulation shall be subject to judicial review.

2007, cc. 873, 916.



§ 2.2-4007.07. State Air Pollution Control Board; variances

The provisions of §§ 2.2-4007 through 2.2-4007.06 shall not apply to the issuance by the State Air Pollution Control Board of variances to its regulations.

2007, cc. 873, 916.



§ 2.2-4007.1. Regulatory flexibility for small businesses; periodic review of regulations

A. As used in this section, "small business" means a business entity, including its affiliates, that (i) is independently owned and operated and (ii) employs fewer than 500 full-time employees or has gross annual sales of less than $6 million.

B. In addition to the requirements of §§ 2.2-4007 through 2.2-4007.06, prior to the adoption of any proposed regulation, the agency proposing a regulation shall prepare a regulatory flexibility analysis in which the agency shall consider utilizing alternative regulatory methods, consistent with health, safety, environmental, and economic welfare, that will accomplish the objectives of applicable law while minimizing the adverse impact on small businesses. The agency shall consider, at a minimum, each of the following methods of reducing the effects of the proposed regulation on small businesses:

1. The establishment of less stringent compliance or reporting requirements;

2. The establishment of less stringent schedules or deadlines for compliance or reporting requirements;

3. The consolidation or simplification of compliance or reporting requirements;

4. The establishment of performance standards for small businesses to replace design or operational standards required in the proposed regulation; and

5. The exemption of small businesses from all or any part of the requirements contained in the proposed regulation.

C. Prior to the adoption of any proposed regulation that may have an adverse effect on small businesses, each agency shall notify the Joint Commission on Administrative Rules, through the Virginia Regulatory Town Hall, of its intent to adopt the proposed regulation. The Joint Commission on Administrative Rules shall advise and assist agencies in complying with the provisions of this section.

D. In addition to other requirements of § 2.2-4017, all regulations shall be reviewed every four years to determine whether they should be continued without change or be amended or repealed, consistent with the stated objectives of applicable law, to minimize the economic impact on small businesses in a manner consistent with the stated objectives of applicable law. When a regulation has undergone a comprehensive review as part of a regulatory action that included the solicitation of public comment on the regulation, a periodic review shall not be required until four years after the effective date of the regulatory action.

E. The regulatory review required by this section shall include consideration of:

1. The continued need for the rule;

2. The nature of complaints or comments received concerning the regulation from the public;

3. The complexity of the regulation;

4. The extent to which the regulation overlaps, duplicates, or conflicts with federal or state law or regulation; and

5. The length of time since the regulation has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the regulation.

F. Prior to commencement of the regulatory review required by subsection D, the agency shall publish a notice of the review in the Virginia Register of Regulations and post the notice on the Virginia Regulatory Town Hall. The agency shall provide a minimum of 21 days for public comment after publication of the notice. No later than 120 days after close of the public comment period, the agency shall publish a report of the findings of the regulatory review in the Virginia Register of Regulations and post the report on the Virginia Regulatory Town Hall.

2005, cc. 619, 682; 2007, cc. 873, 916; 2011, cc. 241, 315.



§ 2.2-4007.1. (Effective until July 1, 2014) Regulatory flexibility for small businesses; periodic review of regulations

A. As used in this section, "small business" means a business entity, including its affiliates, that (i) is independently owned and operated and (ii) employs fewer than 500 full-time employees or has gross annual sales of less than $6 million.

B. In addition to the requirements of §§ 2.2-4007 through 2.2-4007.06, prior to the adoption of any proposed regulation, the agency proposing a regulation shall prepare a regulatory flexibility analysis in which the agency shall consider utilizing alternative regulatory methods, consistent with health, safety, environmental, and economic welfare, that will accomplish the objectives of applicable law while minimizing the adverse impact on small businesses. The agency shall consider, at a minimum, each of the following methods of reducing the effects of the proposed regulation on small businesses:

1. The establishment of less stringent compliance or reporting requirements;

2. The establishment of less stringent schedules or deadlines for compliance or reporting requirements;

3. The consolidation or simplification of compliance or reporting requirements;

4. The establishment of performance standards for small businesses to replace design or operational standards required in the proposed regulation; and

5. The exemption of small businesses from all or any part of the requirements contained in the proposed regulation.

C. Prior to the adoption of any proposed regulation that may have an adverse effect on small businesses, each agency shall notify the Joint Commission on Administrative Rules, through the Virginia Regulatory Town Hall, of its intent to adopt the proposed regulation. The Joint Commission on Administrative Rules shall advise and assist agencies in complying with the provisions of this section.

D. In addition to other requirements of § 2.2-4017, all regulations shall be reviewed every four years to determine whether they should be continued without change or be amended or repealed, consistent with the stated objectives of applicable law, to minimize the economic impact on small businesses in a manner consistent with the stated objectives of applicable law. When a regulation has undergone a comprehensive review as part of a regulatory action that included the solicitation of public comment on the regulation, a periodic review shall not be required until four years after the effective date of the regulatory action.

E. The regulatory review required by this section shall include consideration of:

1. The continued need for the rule;

2. The nature of complaints or comments received concerning the regulation from the public;

3. The complexity of the regulation;

4. The extent to which the regulation overlaps, duplicates, or conflicts with federal or state law or regulation; and

5. The length of time since the regulation has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the regulation.

F. Prior to commencement of the regulatory review required by subsection D, the agency shall publish a notice of the review in the Virginia Register of Regulations and post the notice on the Virginia Regulatory Town Hall. The agency shall provide a minimum of 21 days for public comment after publication of the notice. No later than 120 days after close of the public comment period, the agency shall publish a report of the findings of the regulatory review in the Virginia Register of Regulations and post the report on the Virginia Regulatory Town Hall.

2005, cc. 619, 682; 2007, cc. 873, 916; 2011, cc. 241, 315.



§ 2.2-4007.2. Regulations requiring the submission of documents or payments

A. On or after January 1, 2010, each agency having regulations promulgated in accordance with the Administrative Process Act (§ 2.2-4000 et seq.) that require the submission of documents or payments, including fees and fines, shall (i) examine such regulations to determine whether the submission of the required documents or payments may be accomplished by electronic means, and (ii) if so, consider amending the regulation that is being promulgated to offer the alternative of submitting the documents or payments by electronic means. If an agency chooses to amend the regulation to provide the alternative of submitting required documents or payments by electronic means, such action shall be exempt from the operation of Article 2 (§ 2.2-4006 et seq.) of Chapter 40 of Title 2.2 provided the amended regulation is (a) adopted by December 31, 2010, and (b) consistent with federal and state law and regulations.

B. Nothing in this section shall be construed to create an independent or private cause of action to enforce its provisions.

C. Unless otherwise exempt, any amendments to an agency's regulations pursuant to this section made after December 31, 2010, shall be subject to the requirements of the Administrative Process Act (§ 2.2-4000 et seq.).

D. For the purposes of this section,

"Agency" and "regulations" mean the same as those terms are defined in § 2.2-4001.

"Electronic" means the same as that term is defined in § 59.1-480.

2009, cc. 85, 624.



§ 2.2-4008. Availability of guidance documents

It shall be the duty of every agency to annually file with the Registrar for publication in the Virginia Register of Regulations a list of any guidance documents upon which the agency currently relies. The filing shall be made on or before January 1 of each year in a format to be developed by the Registrar. Each agency shall also (i) maintain a complete list of all of its currently operative guidance documents and make the list available for public inspection, (ii) make available for public inspection the full texts of all guidance documents to the extent inspection is permitted by law, and (iii) upon request, make copies of such lists or guidance documents available without charge, at cost, or on payment of a reasonable fee.

1997, c. 11, § 9-6.14:7.2; 2001, c. 844.



§ 2.2-4009. Evidentiary hearings on regulations

Where an agency proposes to consider the exercise of authority to promulgate a regulation, it may conduct or give interested persons an opportunity to participate in a public evidentiary proceeding; and the agency shall always do so where the basic law requires a hearing. Evidentiary hearings may be limited to the trial of factual issues directly related to the legal validity of the proposed regulation in any of the relevant respects outlined in § 2.2-4027.

General notice of the proceedings shall be published as prescribed in § 2.2-4007.03. In addition, where the proposed regulation is to be addressed to named persons, the latter shall (i) also be given the same notice individually by mail or otherwise if acknowledged in writing and (ii) be entitled to be accompanied by and represented by counsel or other representative. The proceedings may be conducted separately from, and in any event the record thereof shall be separate from, any other or additional proceedings the agency may choose or be required to conduct for the reception of general data, views, and argument pursuant to § 2.2-4007.02 or otherwise. Any probative evidence may be received except that the agency shall as a matter of efficiency exclude irrelevant, immaterial, insubstantial, privileged, or repetitive proofs, and may deny rebuttal, or cross-examination. Testimony may be admitted in written form provided those who have prepared it are made available for examination in person.

The agency or one or more of its subordinates specially designated for the purpose shall preside at the taking of evidence and may administer oaths and affirmations. The proceedings shall be recorded verbatim and the record thereof shall be made available to interested persons for transcription at their expense or, if transcribed by or for the agency, for inspection or purchase at cost.

Where subordinates preside at the taking of the evidence, they shall report their recommendations and proposed findings and conclusions that shall be made available upon request to the participants in the taking of evidence as well as other interested persons and serve as a basis for exceptions, briefs, or oral argument to the agency itself. Whether or not subordinates take the evidence, after opportunity for the submittal of briefs on request and such oral argument as may be scheduled, the agency may settle the terms of the regulation and shall promulgate it only upon (a) its findings of fact based upon the record of evidence made pursuant to this section and facts of which judicial notice may be taken, (b) statements of basis and purpose as well as comment upon data received in any informational proceedings held under § 2.2-4007.03 and (c) the conclusions required by the terms of the basic law under which the agency is operating.

1975, c. 503, § 9-6.14:8; 1985, c. 602; 2001, c. 844; 2007, cc. 873, 916; 2012, c. 795.



§ 2.2-4010. Pilot programs for regulations imposing local government mandates

Where an agency proposes to consider the exercise of authority to promulgate a regulation that will impose a statewide mandate on the Commonwealth's localities, the agency shall consider, where appropriate, implementing the regulation on a limited basis with a representative number of localities. An agency may use such a pilot program to determine the effectiveness or impact of proposed regulations prior to statewide adoption.

1993, c. 168, § 9-6.14:8.1; 2001, c. 844.



§ 2.2-4011. Emergency regulations; publication; exceptions

A. Regulations that an agency finds are necessitated by an emergency situation may be adopted by an agency upon consultation with the Attorney General, which approval shall be granted only after the agency has submitted a request stating in writing the nature of the emergency, and the necessity for such action shall be at the sole discretion of the Governor.

B. Agencies may also adopt emergency regulations in situations in which Virginia statutory law or the appropriation act or federal law or federal regulation requires that a regulation be effective in 280 days or less from its enactment and the regulation is not exempt under the provisions of subdivision A 4 of § 2.2-4006. In such cases, the agency shall state in writing the nature of the emergency and of the necessity for such action and may adopt the regulations. Pursuant to § 2.2-4012, such regulations shall become effective upon approval by the Governor and filing with the Registrar of Regulations.

C. All emergency regulations shall be limited to no more than 18 months in duration. During the 18-month period, an agency may issue additional emergency regulations as needed addressing the subject matter of the initial emergency regulation, but any such additional emergency regulations shall not be effective beyond the 18-month period from the effective date of the initial emergency regulation. If the agency wishes to continue regulating the subject matter governed by the emergency regulation beyond the 18-month limitation, a regulation to replace the emergency regulation shall be promulgated in accordance with this article. The Notice of Intended Regulatory Action to promulgate a replacement regulation shall be filed with the Registrar within 60 days of the effective date of the emergency regulation and published as soon as practicable, and the proposed replacement regulation shall be filed with the Registrar within 180 days after the effective date of the emergency regulation and published as soon as practicable.

D. In the event that an agency concludes that despite its best efforts a replacement regulation cannot be adopted before expiration of the 18-month period described in subsection C, it may seek the prior written approval of the Governor to extend the duration of the emergency regulation for a period of not more than six additional months. Any such request must be submitted to the Governor at least 30 days prior to the scheduled expiration of the emergency regulation and shall include a description of the agency's efforts to adopt a replacement regulation together with the reasons that a replacement regulation cannot be adopted before the scheduled expiration of the emergency regulation. Upon approval of the Governor, provided such approval occurs prior to the scheduled expiration of the emergency regulation, the duration of the emergency regulation shall be extended for a period of no more than six months. Such approval shall be in the sole discretion of the Governor and shall not be subject to judicial review. Agencies shall notify the Registrar of Regulations of the new expiration date of the emergency regulation as soon as practicable.

E. Emergency regulations shall be published as soon as practicable in the Register.

F. The Regulations of the Marine Resources Commission shall be excluded from the provisions of this section.

1975, c. 503, § 9-6.14:9; 1977, cc. 450, 459; 1981, c. 387; 1982, c. 425; 1983, c. 295; 1984, c. 5; 1985, c. 602, § 9-6.14:4.1; 1986, c. 615; 1987, cc. 375, 652; 1988, cc. 364, 424, 498, 723, 765, 820; 1989, cc. 54, 71, 299, 478; 1990, cc. 721, 968; 1991, cc. 80, 294, 344; 1992, cc. 200, 409, 488, 592, 793, 829; 1993, cc. 537, 669, 898; 1994, cc. 237, 577, 649, 740, 743, 801, 938; 1995, cc. 103, 499, 516; 1996, cc. 51, 152, 158, 189, 205, 279, 320, 345, 573, 590, 598, 638, 705, 735, 818, 1012; 1997, cc. 87, 88, 109, 212, 390, 439, 567, 624, 785, 806, 845, 850, 861, 868; 1998, cc. 39, 619, 784; 1999, cc. 412, 421, 433, 603; 2000, cc. 382, 400, 924, 1011; 2001, c. 844; 2007, cc. 873, 916; 2013, c. 629.



§ 2.2-4012. Purpose; adoption; effective date; filing; duties of Registrar of Regulations

A. The purpose of the regulatory procedures shall be to provide a regulatory plan that is predictable, based on measurable and anticipated outcomes, and is inclined toward conflict resolution.

B. Subject to the provisions of §§ 2.2-4013 and 2.2-4014, all regulations, including those that agencies, pursuant to § 2.2-4002, 2.2-4006, or 2.2-4011, may elect to dispense with the public procedures provided by §§ 2.2-4007.01 and 2.2-4009, may be formally and finally adopted by the signed order of the agency so stating. No regulation except an emergency regulation or a noncontroversial regulation promulgated pursuant to § 2.2-4012.1 shall be effective until the expiration of the applicable period as provided in § 2.2-4015. In the case of an emergency regulation filed in accordance with § 2.2-4011, the regulation shall become effective upon its adoption and filing with the Registrar of Regulations, unless a later date is specified. The originals of all regulations shall remain in the custody of the agency as public records subject to judicial notice by all courts and agencies. They, or facsimiles thereof, shall be made available for public inspection or copying. Full and true copies shall also be additionally filed, registered, published, or otherwise made publicly available as required by other laws.

C. Prior to the publication for hearing of a proposed regulation, copies of the regulation and copies of the summary and statement as to the basis, purpose, substance, issues, and the economic impact estimate of the regulation submitted by the Department of Planning and Budget and the agency's response thereto as required by § 2.2-4007.04 shall be transmitted to the Registrar of Regulations, who shall retain these documents.

D. All regulations adopted pursuant to this chapter shall contain a citation to the section of the Code of Virginia that authorizes or requires the regulations and, where the regulations are required to conform to federal law or regulation in order to be valid, a citation to the specific federal law or regulation to which conformity is required.

E. Immediately upon the adoption by any agency of any regulation in final form, a copy of (i) the regulation, (ii) a then current summary and statement as to the basis, purpose, substance, issues, and the economic impact estimate of the regulation submitted by the Department of Planning and Budget, and (iii) the agency's summary description of the nature of the oral and written data, views, or arguments presented during the public proceedings and the agency's comments thereon shall be transmitted to the Registrar of Regulations, who shall retain these documents as permanent records and make them available for public inspection. A draft of the agency's summary description of public comment shall be sent by the agency to all public commenters on the proposed regulation at least five days before final adoption of the regulation.

1975, c. 503, § 9-6.14:9; 1977, cc. 450, 459; 1981, c. 387; 1982, c. 425; 1983, c. 295; 1984, c. 5; 1989, c. 71; 1992, c. 829; 1993, c. 898; 1994, c. 938; 2001, c. 844; 2003, c. 224; 2007, cc. 873, 916.



§ 2.2-4012.1. Fast-track rulemaking process

Notwithstanding any other provision, rules that are expected to be noncontroversial may be promulgated or repealed in accordance with the process set out in this section. Upon the concurrence of the Governor, and after written notice to the applicable standing committees of the Senate of Virginia and the House of Delegates, and to the Joint Commission on Administrative Rules, the agency may submit a fast-track regulation without having previously published a Notice of Intended Regulatory Action. The fast-track regulation shall be published in the Virginia Register of Regulations and posted on the Virginia Regulatory Town Hall, along with an agency statement setting out the reasons for using the fast-track rulemaking process. Such regulations shall be subject to the requirements set out in §§ 2.2-4007.03, 2.2-4007.04, and 2.2-4007.05, except that the time for receiving public comment need not exceed 30 days after (i) publication of the regulation in the Virginia Register of Regulations and (ii) a public comment forum opens on the Virginia Regulatory Town Hall. The time for preparation of the economic impact analysis shall not exceed 30 days. If an objection to the use of the fast-track process is received within the public comment period from 10 or more persons, any member of the applicable standing committee of either house of the General Assembly or of the Joint Commission on Administrative Rules, the agency shall (i) file notice of the objection with the Registrar of Regulations for publication in the Virginia Register, and (ii) proceed with the normal promulgation process set out in this article with the initial publication of the fast-track regulation serving as the Notice of Intended Regulatory Action. Otherwise, the regulation will become effective or shall be repealed as appropriate, 15 days after the close of the comment period, unless the regulation or repeal is withdrawn or a later effective date is specified by the agency.

2003, c. 224; 2007, cc. 873, 916.



§ 2.2-4013. Executive review of proposed and final regulations; changes with substantial impact

A. The Governor shall adopt and publish procedures by executive order for review of all proposed regulations governed by this chapter by June 30 of the year in which the Governor takes office. The procedures shall include (i) review by the Attorney General to ensure statutory authority for the proposed regulations; and (ii) examination by the Governor to determine if the proposed regulations are (a) necessary to protect the public health, safety and welfare and (b) clearly written and easily understandable. The procedures may also include review of the proposed regulation by the appropriate Cabinet Secretary.

The Governor shall transmit his comments, if any, on a proposed regulation to the Registrar and the agency no later than fifteen days following the completion of the public comment period provided for in § 2.2-4007.03. The Governor may recommend amendments or modifications to any regulation that would bring that regulation into conformity with statutory authority or state or federal laws, regulations or judicial decisions.

Not less than fifteen days following the completion of the public comment period provided for in § 2.2-4007.03, the agency may (i) adopt the proposed regulation if the Governor has no objection to the regulation; (ii) modify and adopt the proposed regulation after considering and incorporating the Governor's objections or suggestions, if any; or (iii) adopt the regulation without changes despite the Governor's recommendations for change.

B. Upon final adoption of the regulation, the agency shall forward a copy of the regulation to the Registrar of Regulations for publication as soon as practicable in the Register. All changes to the proposed regulation shall be highlighted in the final regulation, and substantial changes to the proposed regulation shall be explained in the final regulation.

C. If the Governor finds that one or more changes with substantial impact have been made to the proposed regulation, he may require the agency to provide an additional thirty days to solicit additional public comment on the changes by transmitting notice of the additional public comment period to the agency and to the Registrar within the 30-day final adoption period described in subsection D, and publishing the notice in the Register. The additional public comment period required by the Governor shall begin upon publication of the notice in the Register.

D. A 30-day final adoption period for regulations shall commence upon the publication of the final regulation in the Register. The Governor may review the final regulation during this 30-day final adoption period and if he objects to any portion or all of a regulation, the Governor may file a formal objection to the regulation, suspend the effective date of the regulation in accordance with subsection B of § 2.2-4014, or both.

If the Governor files a formal objection to the regulation, he shall forward his objections to the Registrar and agency prior to the conclusion of the 30-day final adoption period. The Governor shall be deemed to have acquiesced to a promulgated regulation if he fails to object to it or if he fails to suspend the effective date of the regulation in accordance with subsection B of § 2.2-4014. The Governor's objection, or the suspension of the regulation, or both if applicable, shall be published in the Register.

A regulation shall become effective as provided in § 2.2-4015.

E. This section shall not apply to the issuance by the State Air Pollution Control Board of variances to its regulations.

1984, c. 5, § 9-6.14:9.1; 1993, cc. 551, 772, 898; 1995, cc. 25, 736; 2001, c. 844; 2007, cc. 873, 916; 2015, cc. 29, 450.



§ 2.2-4014. Legislative review of proposed and final regulations

A. After publication of the Register pursuant to § 2.2-4031, the standing committee of each house of the General Assembly to which matters relating to the content of the regulation are most properly referable or the Joint Commission on Administrative Rules may meet and, during the promulgation or final adoption process, file with the Registrar and the promulgating agency an objection to a proposed or final adopted regulation. The Registrar shall publish any such objection received by him as soon as practicable in the Register. Within 21 days after the receipt by the promulgating agency of a legislative objection, that agency shall file a response with the Registrar, the objecting legislative committee or the Joint Commission on Administrative Rules, and the Governor. If a legislative objection is filed within the final adoption period, subdivision A 1 of § 2.2-4015 shall govern.

B. In addition or as an alternative to the provisions of subsection A, the standing committee of both houses of the General Assembly to which matters relating to the content are most properly referable or the Joint Commission on Administrative Rules may suspend the effective date of any portion or all of a final regulation with the Governor's concurrence. The Governor and (i) the applicable standing committee of each house or (ii) the Joint Commission on Administrative Rules may direct, through a statement signed by a majority of their respective members and by the Governor, that the effective date of a portion or all of the final regulation is suspended and shall not take effect until the end of the next regular legislative session. This statement shall be transmitted to the promulgating agency and the Registrar within the 30-day final adoption period, or if a later effective date is specified by the agency the statement may be transmitted at any time prior to the specified later effective date, and shall be published in the Register.

If a bill is passed at the next regular legislative session to nullify a portion but not all of the regulation, then the promulgating agency (i) may promulgate the regulation under the provision of subdivision A 4 a of § 2.2-4006, if it makes no changes to the regulation other than those required by statutory law or (ii) shall follow the provisions of §§ 2.2-4007.01 through 2.2-4007.06, if it wishes to also make discretionary changes to the regulation. If a bill to nullify all or a portion of the suspended regulation, or to modify the statutory authority for the regulation, is not passed at the next regular legislative session, then the suspended regulation shall become effective at the conclusion of the session, unless the suspended regulation is withdrawn by the agency.

C. A regulation shall become effective as provided in § 2.2-4015.

D. This section shall not apply to the issuance by the State Air Pollution Control Board of variances to its regulations.

1984, c. 5, § 9-6.14:9.2; 1993, cc. 551, 772; 2001, c. 844; 2002, c. 677; 2003, c. 212; 2004, c. 777; 2007, cc. 873, 916; 2015, cc. 29, 450.



§ 2.2-4015. Effective date of regulation; exception

A. A regulation adopted in accordance with this chapter and the Virginia Register Act (§ 2.2-4100 et seq.) shall become effective at the conclusion of the thirty-day final adoption period provided for in subsection D of § 2.2-4013, or any other later date specified by the agency, unless:

1. A legislative objection has been filed in accordance with § 2.2-4014, in which event the regulation, unless withdrawn by the agency, shall become effective on a date specified by the agency that shall be after the expiration of the applicable twenty-one-day extension period provided in § 2.2-4014;

2. The Governor has exercised his authority in accordance with § 2.2-4013 to require the agency to provide for additional public comment, in which event the regulation, unless withdrawn by the agency, shall become effective on a date specified by the agency that shall be after the period for which the Governor has provided for additional public comment;

3. The Governor and (i) the appropriate standing committees of each house of the General Assembly or (ii) the Joint Commission on Administrative Rules have exercised their authority in accordance with subsection B of § 2.2-4014 to suspend the effective date of a regulation until the end of the next regular legislative session; or

4. The agency has suspended the regulatory process in accordance with § 2.2-4007.06, or for any reason it deems necessary or appropriate, in which event the regulation, unless withdrawn by the agency, shall become effective in accordance with subsection B.

B. Whenever the regulatory process has been suspended for any reason, any action by the agency that either amends the regulation or does not amend the regulation but specifies a new effective date shall be considered a readoption of the regulation for the purposes of appeal. If the regulation is suspended under § 2.2-4007.06, such readoption shall take place after the thirty-day public comment period required by that subsection. Suspension of the regulatory process by the agency may occur simultaneously with the filing of final regulations as provided in subsection B of § 2.2-4013.

When a regulation has been suspended, the agency must set the effective date no earlier than fifteen days from publication of the readoption action and any changes made to the regulation. During that fifteen-day period, if the agency receives requests from at least twenty-five persons for the opportunity to comment on new substantial changes, it shall again suspend the regulation pursuant to § 2.2-4007.06.

C. This section shall not apply to the issuance by the State Air Pollution Control Board of variances to its regulations.

1984, c. 5, § 9-6.14:9.3; 1993, cc. 551, 772, 898; 1995, c. 25; 2001, c. 844; 2002, cc. 391, 677; 2004, c. 777; 2007, cc. 873, 916.



§ 2.2-4016. Withdrawal of regulation

Nothing in this chapter shall prevent any agency from withdrawing any regulation at any time prior to the effective date of that regulation. A regulation may be repealed after its effective date only in accordance with the provisions of this chapter that govern the adoption of regulations.

1984, c. 5, § 9-6.14:9.4; 1985, c. 602; 2001, c. 844.



§ 2.2-4017. Periodic review of regulations

Each Governor shall mandate through executive order a procedure for periodic review during that Governor's administration of regulations of agencies within the executive branch of state government. The procedure shall include (i) a review by the Attorney General to ensure statutory authority for regulations and (ii) a determination by the Governor whether the regulations are (a) necessary for the protection of public health, safety and welfare and (b) clearly written and easily understandable.

The Governor may require each agency (i) to review all regulations promulgated by that agency to determine whether new regulations should be adopted and old regulations amended or repealed, and (ii) to prepare a written report summarizing the agency's findings about its regulations, its reasons for its findings and any proposed course of action.

1984, c. 5, § 9-6.14:25; 2001, c. 844.



§ 2.2-4018. Exemptions from operation of Article 3

The following agency actions otherwise subject to this chapter shall be exempted from the operation of this article.

1. The assessment of taxes or penalties and other rulings in individual cases in connection with the administration of the tax laws.

2. The award or denial of claims for workers' compensation.

3. The grant or denial of public assistance or social services.

4. Temporary injunctive or summary orders authorized by law.

5. The determination of claims for unemployment compensation or special unemployment.

6. The suspension of any license, certificate, registration or authority granted any person by the Department of Health Professions or the Department of Professional and Occupational Regulation for the dishonor, by a bank or financial institution named, of any check, money draft or similar instrument used in payment of a fee required by statute or regulation.

7. The determination of accreditation or academic review status of a public school or public school division or approval by the Board of Education of a school division corrective action plan required by § 22.1-253.13:3.

1985, c. 602, § 9-6.14:4.1; 1986, c. 615; 1987, cc. 375, 652; 1988, cc. 364, 424, 498, 723, 765, 820; 1989, cc. 54, 299, 478; 1990, cc. 721, 968; 1991, cc. 80, 294, 344; 1992, cc. 200, 409, 488, 592, 793; 1993, cc. 537, 669, 898; 1994, cc. 237, 577, 649, 740, 743, 801; 1995, cc. 103, 499, 516; 1996, cc. 51, 152, 158, 189, 205, 279, 320, 345, 573, 590, 598, 638, 705, 735, 818, 1012; 1997, cc. 87, 88, 109, 212, 390, 439, 567, 624, 785, 806, 845, 850, 861, 868; 1998, cc. 39, 619, 784; 1999, cc. 412, 421, 433, 603; 2000, cc. 382, 400, 924, 1011; 2001, c. 844; 2002, c. 747; 2004, c. 965.



§ 2.2-4019. Informal fact finding proceedings

A. Agencies shall ascertain the fact basis for their decisions of cases through informal conference or consultation proceedings unless the named party and the agency consent to waive such a conference or proceeding to go directly to a formal hearing. Such conference-consultation procedures shall include rights of parties to the case to (i) have reasonable notice thereof, (ii) appear in person or by counsel or other qualified representative before the agency or its subordinates, or before a hearing officer for the informal presentation of factual data, argument, or proof in connection with any case, (iii) have notice of any contrary fact basis or information in the possession of the agency that can be relied upon in making an adverse decision, (iv) receive a prompt decision of any application for a license, benefit, or renewal thereof, and (v) be informed, briefly and generally in writing, of the factual or procedural basis for an adverse decision in any case.

B. Agencies may, in their case decisions, rely upon public data, documents or information only when the agencies have provided all parties with advance notice of an intent to consider such public data, documents or information. This requirement shall not apply to an agency's reliance on case law and administrative precedent.

1975, c. 503, § 9-6.14:11; 1986, c. 615; 1989, c. 601; 1993, c. 898; 1994, c. 748; 1995, c. 398; 2001, c. 844.



§ 2.2-4020. Formal hearings; litigated issues

A. The agency shall afford opportunity for the formal taking of evidence upon relevant fact issues in any case in which the basic laws provide expressly for decisions upon or after hearing and may do so in any case to the extent that informal procedures under § 2.2-4019 have not been had or have failed to dispose of a case by consent.

B. Parties to formal proceedings shall be given reasonable notice of the (i) time, place, and nature thereof, (ii) basic law under which the agency contemplates its possible exercise of authority, and (iii) matters of fact and law asserted or questioned by the agency. Applicants for licenses, rights, benefits, or renewals thereof have the burden of approaching the agency concerned without such prior notice but they shall be similarly informed thereafter in the further course of the proceedings whether pursuant to this section or to § 2.2-4019.

C. In all such formal proceedings the parties shall be entitled to be accompanied by and represented by counsel, to submit oral and documentary evidence and rebuttal proofs, to conduct such cross-examination as may elicit a full and fair disclosure of the facts, and to have the proceedings completed and a decision made with dispatch. The burden of proof shall be upon the proponent or applicant. The presiding officers at the proceedings may (i) administer oaths and affirmations, (ii) receive probative evidence, exclude irrelevant, immaterial, insubstantial, privileged, or repetitive proofs, rebuttal, or cross-examination, rule upon offers of proof, and oversee a verbatim recording of the evidence, (iii) hold conferences for the settlement or simplification of issues by consent, (iv) dispose of procedural requests, and (v) regulate and expedite the course of the hearing. Where a hearing officer presides, or where a subordinate designated for that purpose presides in hearings specified in subsection F of § 2.2-4024, he shall recommend findings and a decision unless the agency shall by its procedural regulations provide for the making of findings and an initial decision by the presiding officers subject to review and reconsideration by the agency on appeal to it as of right or on its own motion. The agency shall give deference to findings by the presiding officer explicitly based on the demeanor of witnesses.

D. Prior to the recommendations or decisions of subordinates, the parties concerned shall be given opportunity, on request, to submit in writing for the record (i) proposed findings and conclusions and (ii) statements of reasons therefor. In all cases, on request, opportunity shall be afforded for oral argument (i) to hearing officers or subordinate presiding officers, as the case may be, in all cases in which they make such recommendations or decisions or (ii) to the agency in cases in which it makes the original decision without such prior recommendation and otherwise as it may permit in its discretion or provide by general rule. Where hearing officers or subordinate presiding officers, as the case may be, make recommendations or decisions, the agency shall receive and act on exceptions thereto.

E. All decisions or recommended decisions shall be served upon the parties, become a part of the record, and briefly state or recommend the findings, conclusions, reasons, or basis therefor upon the evidence presented by the record and relevant to the basic law under which the agency is operating together with the appropriate order, license, grant of benefits, sanction, relief, or denial thereof.

1975, c. 503, § 9-6.14:12; 1986, c. 615; 1991, c. 584; 1993, c. 898; 1995, c. 398; 2001, c. 844.



§ 2.2-4020.1. Summary case decisions

A. Any person who has (i) applied for a permit, certificate, or license from an agency or (ii) received written notice of a potential violation from an agency may request a summary case decision from the agency. The request for a summary case decision shall be in writing, signed by or on behalf of the requestor, and be submitted to the agency secretary as defined by the Rules of the Supreme Court of Virginia. The request shall include:

1. A statement that no material facts are in dispute;

2. A proposed stipulation of all such undisputed material facts concerning the application or notice;

3. A clear and concise statement of the questions of law to be decided by summary case decision; and

4. A statement that the requestor waives his right to any other administrative proceeding provided in this article by the agency on the questions of law to be decided by summary case decision.

B. Within 21 days of receipt of a complete request for summary case decision, the agency shall determine whether the matter in dispute properly may be decided by summary case decision and shall promptly notify the requestor of its determination in writing. If a request for summary case decision is not complete, the agency may request additional specific information from the requestor. The agency shall decide the matter by summary case decision if it determines that there are no disputed issues of material fact. However, if (i) an informal fact-finding proceeding as provided in § 2.2-4019, a formal hearing as provided in § 2.2-4020, or other proceeding authorized by the agency's basic law concerning the application or notice has been scheduled, the requestor has been notified, and the issues that are the subject of such proceeding or hearing include questions that are the subject of the request for summary case decision or (ii) the matter must be decided through any public participation requirements under this chapter or the agency's basic law, the agency shall not be required to decide the matter by summary case decision.

C. Denial of a request for summary case decision shall not be subject to judicial review in accordance with this chapter and the Rules of the Supreme Court of Virginia, and shall not prejudice any rights the requestor has or may have under this chapter or the agency's basic law. Nothing in this article shall prevent an agency from consolidating the summary case decision proceeding into, or proceeding with, a separate informal fact-finding proceeding, formal hearing, or other proceeding authorized by the agency's basic law concerning the matter in question.

D. Upon granting a request for summary case decision, the agency shall establish a schedule for the parties to submit briefs on the questions of law in dispute and may, by agreement of the parties, provide for oral argument.

E. All decisions or recommended decisions shall be served on the requestor, become a part of the record, and briefly state or recommend the findings, conclusions, reasons, or basis therefor upon the evidence contained in the record and relevant to the basic law under which the agency is operating, together with the appropriate order, license, grant of benefits, sanction, relief, or denial thereof.

2006, c. 702.



§ 2.2-4020.2. Default

A. Unless otherwise provided by law, if a party without good cause fails to attend or appear at a formal hearing conducted in accordance with § 2.2-4020, or at an informal fact-finding proceeding conducted pursuant to § 2.2-4019, the presiding officer may issue a default order.

B. A default order shall not be issued by the presiding officer unless the party against whom the default order is entered has been sent the notice that contains a notification that a default order may be issued against that party if that party fails without good cause to attend or appear at the hearing or informal fact-finding proceeding that is the subject of the notice.

C. If a default order is issued, the presiding officer may conduct all further proceedings necessary to complete the adjudication without the defaulting party and shall determine all issues in the adjudication, including those affecting the defaulting party.

D. A recommended, initial, or final order issued against a defaulting party may be based on the defaulting party's admissions or other evidence that may be used without notice to the defaulting party. If the burden of proof is on the defaulting party to establish that the party is entitled to the agency action sought, the presiding officer may issue a recommended, initial, or final order without taking evidence.

E. Not later than 15 days after notice to a party subject to a default order that a recommended, initial, or final order has been rendered against the party, the party may petition the presiding officer to vacate the recommended, initial, or final order. If good cause is shown for the party's failure to appear, the presiding officer shall vacate the decision and, after proper service of notice, conduct another evidentiary hearing. If good cause is not shown for the party's failure to appear, the presiding officer shall deny the motion to vacate.

F. The provisions of this section shall not apply to any administrative hearings process that is governed by § 32.1-325.1 relating to provider appeals.

2015, c. 638.



§ 2.2-4021. Timetable for decision; exemptions

A. In cases where a board or commission meets to render (i) an informal fact-finding decision or (ii) a decision on a litigated issue, and information from a prior proceeding is being considered, persons who participated in the prior proceeding shall be provided an opportunity to respond at the board or commission meeting to any summaries of the prior proceeding prepared by or for the board or commission.

B. In any informal fact-finding, formal proceeding, or summary case decision proceeding in which a hearing officer is not used or is not empowered to recommend a finding, the board, commission, or agency personnel responsible for rendering a decision shall render that decision within 90 days from the date of the informal fact-finding, formal proceeding, or completion of a summary case decision proceeding, or from a later date agreed to by the named party and the agency. If the agency does not render a decision within 90 days, the named party to the case decision may provide written notice to the agency that a decision is due. If no decision is made within 30 days from agency receipt of the notice, the decision shall be deemed to be in favor of the named party. The preceding sentence shall not apply to case decisions before (i) the State Water Control Board or the Department of Environmental Quality to the extent necessary to comply with the federal Clean Water Act, (ii) the State Air Pollution Control Board or the Department of Environmental Quality to the extent necessary to comply with the federal Clean Air Act, or (iii) the Virginia Soil and Water Conservation Board or the Department of Conservation and Recreation to the extent necessary to comply with the federal Clean Water Act. An agency shall provide notification to the named party of its decision within five days of the decision.

C. In any informal fact-finding, formal proceeding, or summary case decision proceeding in which a hearing officer is empowered to recommend a finding, the board, commission, or agency personnel responsible for rendering a decision shall render that decision within 30 days from the date that the agency receives the hearing officer's recommendation. If the agency does not render a decision within 30 days, the named party to the case decision may provide written notice to the agency that a decision is due. If no decision is made within 30 days from agency receipt of the notice, the decision is deemed to be in favor of the named party. The preceding sentence shall not apply to case decisions before (i) the State Water Control Board or the Department of Environmental Quality to the extent necessary to comply with the federal Clean Water Act, (ii) the State Air Pollution Control Board or the Department of Environmental Quality to the extent necessary to comply with the federal Clean Air Act, or (iii) the Virginia Soil and Water Conservation Board or the Department of Conservation and Recreation to the extent necessary to comply with the federal Clean Water Act. An agency shall provide notice to the named party of its decision within five days of the decision.

D. The provisions of subsection B notwithstanding, if the board members or agency personnel who conducted the informal fact-finding, formal proceeding, or summary case decision proceeding are unable to attend to official duties due to sickness, disability, or termination of their official capacity with the agency, then the timeframe provisions of subsection B shall be reset and commence from the date that either new board members or agency personnel are assigned to the matter or a new proceeding is conducted if needed, whichever is later. An agency shall provide notice within five days to the named party of any incapacity of the board members or agency personnel that necessitates a replacement or a new proceeding.

1975, c. 503, §§ 9-6.14:11, 9-6.14:12; 1986, c. 615; 1989, c. 601; 1991, c. 584; 1993, c. 898; 1994, c. 748; 1995, c. 398; 2001, c. 844; 2005, c. 102; 2006, c. 702.



§ 2.2-4022. Subpoenas, depositions and requests for admissions

The agency or its designated subordinates may, and on request of any party to a case shall, issue subpoenas requiring testimony or the production of books, papers, and physical or other evidence. Any person so subpoenaed who objects may, if the agency does not quash or modify the subpoena at his timely request as illegally or improvidently granted, immediately procure by petition a decision on the validity thereof in the circuit court as provided in § 2.2-4003; and otherwise in any case of refusal or neglect to comply with an agency subpoena, unless the basic law under which the agency is operating provides some other recourse, enforcement, or penalty, the agency may procure an order of enforcement from such court. Depositions de bene esse and requests for admissions may be directed, issued, and taken on order of the agency for good cause shown; and orders or authorizations therefor may be challenged or enforced in the same manner as subpoenas. Nothing in this section shall be taken to authorize discovery proceedings.

1975, c. 503, § 9-6.14:13; 2001, c. 844.



§ 2.2-4023. Final orders

The terms of any final agency case decision, as signed by it, shall be served upon the named parties by mail unless service otherwise made is duly acknowledged by them in writing. The signed originals shall remain in the custody of the agency as public records subject to judicial notice by all courts and agencies; and they, or facsimiles thereof, together with the full record or file in every case shall be made available for public inspection or copying except (i) so far as the agency may withhold the same in whole or part for the purpose of protecting individuals mentioned from personal embarrassment, obloquy, or disclosures of a private nature including statements respecting the physical, mental, moral, or financial condition of such individuals or (ii) for trade secrets or, so far as protected by other laws, other commercial or industrial information imparted in confidence. Final orders may be recorded, enforced, and satisfied as orders or decrees of a circuit court upon certification of such orders by the agency head or his designee.

1975, c. 503, § 9-6.14:14; 2001, c. 844; 2009, c. 797.



§ 2.2-4024. Hearing officers

A. In all formal hearings conducted in accordance with § 2.2-4020, the hearing shall be presided over by a hearing officer selected from a list prepared by the Executive Secretary of the Supreme Court and maintained in the Office of the Executive Secretary of the Supreme Court. Parties to informal fact-finding proceedings conducted pursuant to § 2.2-4019 may agree at the outset of the proceeding to have a hearing officer preside at the proceeding, such agreement to be revoked only by mutual consent. The Executive Secretary may promulgate rules necessary for the administration of the hearing officer system and shall have the authority to establish the number of hearing officers necessary to preside over administrative hearings in the Commonwealth.

Prior to being included on the list, all hearing officers shall meet the following minimum standards:

1. Active membership in good standing in the Virginia State Bar;

2. Active practice of law for at least five years; and

3. Completion of a course of training approved by the Executive Secretary of the Supreme Court. In order to comply with the demonstrated requirements of the agency requesting a hearing officer, the Executive Secretary may require additional training before a hearing officer shall be assigned to a proceeding before that agency.

B. On request from the head of an agency, the Executive Secretary shall name a hearing officer from the list, selected on a rotation system administered by the Executive Secretary. Lists reflecting geographic preference and specialized training or knowledge shall be maintained by the Executive Secretary if an agency demonstrates the need.

C. A hearing officer appointed in accordance with this section shall be subject to disqualification as provided in § 2.2-4024.1. If the hearing officer denies a petition for disqualification pursuant to § 2.2-4024.1, the petitioning party may request reconsideration of the denial by filing a written request with the Executive Secretary along with an affidavit, prior to the taking of evidence at a hearing, stating with particularity the grounds upon which it is claimed that a fair and impartial hearing cannot be accorded, or the applicable rule of practice requiring disqualification.

The issue shall be determined not less than 10 days prior to the hearing by the Executive Secretary.

D. Any hearing officer empowered by the agency to provide a recommendation or conclusion in a case decision matter shall render that recommendation or conclusion within 90 days from the date of the case decision proceeding or from a later date agreed to by the named party and the agency. If the hearing officer does not render a decision within 90 days, then the named party to the case decision may provide written notice to the hearing officer and the Executive Secretary of the Supreme Court that a decision is due. If no decision is made within 30 days from receipt by the hearing officer of the notice, then the Executive Secretary of the Supreme Court shall remove the hearing officer from the hearing officer list and report the hearing officer to the Virginia State Bar for possible disciplinary action, unless good cause is shown for the delay.

E. The Executive Secretary shall remove hearing officers from the list, upon a showing of cause after written notice and an opportunity for a hearing. When there is a failure by a hearing officer to render a decision as required by subsection D, the burden shall be on the hearing officer to show good cause for the delay. Decisions to remove a hearing officer may be reviewed by a request to the Executive Secretary for reconsideration, followed by judicial review in accordance with this chapter.

F. (Effective until July 1, 2018) This section shall not apply to hearings conducted by (i) any commission or board where all of the members, or a quorum, are present; (ii) the Alcoholic Beverage Control Board, the Virginia Workers' Compensation Commission, the State Corporation Commission, the Virginia Employment Commission, the Department of Motor Vehicles under Title 46.2 (§ 46.2-100 et seq.), § 58.1-2409, or Chapter 27 (§ 58.1-2700 et seq.) of Title 58.1, or the Motor Vehicle Dealer Board under Chapter 15 (§ 46.2-1500 et seq.) of Title 46.2; or (iii) any panel of a health regulatory board convened pursuant to § 54.1-2400, including any panel having members of a relevant advisory board to the Board of Medicine. All employees hired after July 1, 1986, pursuant to §§ 65.2-201 and 65.2-203 by the Virginia Workers' Compensation Commission to conduct hearings pursuant to its basic laws shall meet the minimum qualifications set forth in subsection A. Agency employees who are not licensed to practice law in the Commonwealth, and are presiding as hearing officers in proceedings pursuant to clause (ii) shall participate in periodic training courses.

F. (Effective July 1, 2018) This section shall not apply to hearings conducted by (i) any commission or board where all of the members, or a quorum, are present; (ii) the Virginia Alcoholic Beverage Control Authority, the Virginia Workers' Compensation Commission, the State Corporation Commission, the Virginia Employment Commission, the Department of Motor Vehicles under Title 46.2 (§ 46.2-100 et seq.), § 58.1-2409, or Chapter 27 (§ 58.1-2700 et seq.) of Title 58.1, or the Motor Vehicle Dealer Board under Chapter 15 (§ 46.2-1500 et seq.) of Title 46.2; or (iii) any panel of a health regulatory board convened pursuant to § 54.1-2400, including any panel having members of a relevant advisory board to the Board of Medicine. All employees hired after July 1, 1986, pursuant to §§ 65.2-201 and 65.2-203 by the Virginia Workers' Compensation Commission to conduct hearings pursuant to its basic laws shall meet the minimum qualifications set forth in subsection A. Agency employees who are not licensed to practice law in the Commonwealth, and are presiding as hearing officers in proceedings pursuant to clause (ii) shall participate in periodic training courses.

G. Notwithstanding the exemptions of subsection A of § 2.2-4002, this article shall apply to hearing officers conducting hearings of the kind described in § 2.2-4020 for the Department of Game and Inland Fisheries, the Virginia Housing Development Authority, the Milk Commission, and the Virginia Resources Authority pursuant to their basic laws.

1986, c. 615, § 9-6.14:14.1; 1988, c. 865; 1990, c. 219; 1991, c. 214; 1992, c. 659; 1993, c. 898; 1995, cc. 744, 776, 803, 805; 1996, cc. 189, 205, 639, 658; 2001, c. 844; 2002, cc. 448, 698; 2009, c. 806; 2012, cc. 803, 835; 2015, cc. 38, 636, 730.



§ 2.2-4024.1. Disqualification

A. An individual who has served as investigator, prosecutor, or advocate at any stage in a contested case or who is subject to the authority, direction, or discretion of an individual who has served as investigator, prosecutor, or advocate at any stage in a contested case may not serve as the presiding officer or hearing officer in the same case. An agency head who has participated in a determination of probable cause or other preliminary determination in an adjudication may serve as the presiding officer in the adjudication unless a party demonstrates grounds for disqualification under subsection B.

B. A presiding officer or hearing officer is subject to disqualification for any factor that would cause a reasonable person to question the impartiality of the presiding officer or hearing officer, which may include bias, prejudice, financial interest, or ex parte communications; however, the fact that a hearing officer is employed by an agency as a hearing officer, without more, is not grounds for disqualification. The presiding officer or hearing officer, after making a reasonable inquiry, shall disclose to the parties all known facts related to grounds for disqualification that are material to the impartiality of the presiding officer or hearing officer in the proceeding. The presiding officer or hearing officer may self-disqualify and withdraw from any case for reasons listed in this subsection.

C. A party may petition for the disqualification of the presiding officer or hearing officer promptly after notice that the person will preside or, if later, promptly on discovering facts establishing a ground for disqualification. The petition must state with particularity the ground on which it is claimed that a fair and impartial hearing cannot be accorded or the applicable rules of ethics that require disqualification. The petition may be denied if the party fails to promptly request disqualification after discovering a ground for disqualification.

D. A presiding officer not appointed pursuant to the provisions of § 2.2-4024, whose disqualification is requested shall decide whether to grant the petition and state in a record the facts and reasons for the decision. The decision to deny disqualification by a hearing officer appointed pursuant to § 2.2-4024 shall be reviewable according to the procedure set forth in subsection C of § 2.2-4024. In all other circumstances, the presiding officer's or hearing officer's decision to deny disqualification is subject to judicial review in accordance with this chapter, but is not otherwise subject to interlocutory review.

2015, c. 636.



§ 2.2-4025. Exemptions operation of this article; limitations

A. This article shall not apply to any agency action that (i) is placed beyond the control of the courts by constitutional or statutory provisions expressly precluding court review, (ii) involves solely the internal management or routine of an agency, (iii) is a decision resting entirely upon an inspection, test, or election save as to want of authority therefor or claim of arbitrariness or fraud therein, (iv) is a case in which the agency is acting as an agent for a court, or (v) encompasses matters subject by law to a trial de novo in any court.

B. The provisions of this article, however, shall apply to case decisions regarding the grant or denial of Temporary Assistance for Needy Families, Medicaid, food stamps, general relief, auxiliary grants, or state-local hospitalization. However, no appeal may be brought regarding the adequacy of standards of need and payment levels for public assistance and social services programs. Notwithstanding the provisions of § 2.2-4027, the review shall be based solely upon the agency record, and the court shall be limited to ascertaining whether there was evidence in the agency record to support the case decision of the agency acting as the trier of fact. If the court finds in favor of the party complaining of agency action, the court shall remand the case to the agency for further proceedings. The validity of any statute, regulation, standard or policy, federal or state, upon which the action of the agency was based shall not be subject to review by the court. No intermediate relief shall be granted under § 2.2-4028.

1975, c. 503, §§ 9-6.14:4.1, 9-6.14:15, 9-6.14:16; 1986, c. 615; 1989, cc. 677, 734; 2001, c. 844; 2002, c. 747.



§ 2.2-4026. Right, forms, venue; date of adoption or readoption for purposes of appeal

A. Any person affected by and claiming the unlawfulness of any regulation or party aggrieved by and claiming unlawfulness of a case decision and whether exempted from the procedural requirements of Article 2 (§ 2.2-4006 et seq.) or 3 (§ 2.2-4018 et seq.) shall have a right to the direct review thereof by an appropriate and timely court action against the agency or its officers or agents in the manner provided by the Rules of Supreme Court of Virginia. Actions may be instituted in any court of competent jurisdiction as provided in § 2.2-4003, and the judgments of the courts of original jurisdiction shall be subject to appeal to or review by higher courts as in other cases unless otherwise provided by law. In addition, when any regulation or case decision is the subject of an enforcement action in court, it shall also be reviewable by the court as a defense to the action, and the judgment or decree therein shall be appealable as in other cases.

B. Notwithstanding any other provision of law or of any executive order issued under this chapter, with respect to any challenge of a regulation subject to judicial review under this chapter, the date of adoption or readoption of the regulation pursuant to § 2.2-4015 for purposes of appeal under the Rules of Supreme Court shall be the date of publication in the Register of Regulations.

1975, c. 503, § 9-6.14:16; 1986, c. 615; 1989, cc. 677, 734; 2001, c. 844; 2014, c. 699.



§ 2.2-4027. Issues on review

The burden shall be upon the party complaining of agency action to designate and demonstrate an error of law subject to review by the court. Such issues of law include: (i) accordance with constitutional right, power, privilege, or immunity, (ii) compliance with statutory authority, jurisdiction limitations, or right as provided in the basic laws as to subject matter, the stated objectives for which regulations may be made, and the factual showing respecting violations or entitlement in connection with case decisions, (iii) observance of required procedure where any failure therein is not mere harmless error, and (iv) the substantiality of the evidentiary support for findings of fact. The determination of such fact issue shall be made upon the whole evidentiary record provided by the agency if its proceeding was required to be conducted as provided in § 2.2-4009 or 2.2-4020 or, as to subjects exempted from those sections, pursuant to constitutional requirement or statutory provisions for opportunity for an agency record of and decision upon the evidence therein.

In addition to any other judicial review provided by law, a small business, as defined in subsection A of § 2.2-4007.1, that is adversely affected or aggrieved by final agency action shall be entitled to judicial review of compliance with the requirements of subdivision A 2 of § 2.2-4007.04 and § 2.2-4007.1 within one year following the date of final agency action.

When the decision on review is to be made on the agency record, the duty of the court with respect to issues of fact shall be to determine whether there was substantial evidence in the agency record to support the agency decision. The duty of the court with respect to the issues of law shall be to review the agency decision de novo. The court shall enter judgment in accordance with § 2.2-4029.

Where there is no agency record so required and made, any necessary facts in controversy shall be determined by the court upon the basis of the agency file, minutes, and records of its proceedings under § 2.2-4007.01 or 2.2-4019 as augmented, if need be, by the agency pursuant to order of the court or supplemented by any allowable and necessary proofs adduced in court except that the function of the court shall be to determine only whether the result reached by the agency could reasonably be said, on all such proofs, to be within the scope of the legal authority of the agency.

Whether the fact issues are reviewed on the agency record or one made in the review action, the court shall take due account of the presumption of official regularity, the experience and specialized competence of the agency, and the purposes of the basic law under which the agency has acted.

1975, c. 503, § 9-6.14:17; 1989, c. 601; 2001, c. 844; 2005, cc. 619, 682; 2007, cc. 873, 916; 2013, c. 619.



§ 2.2-4028. Intermediate relief

When judicial review is instituted or is about to be, the agency concerned may, on request of any party or its own motion, postpone the effective date of the regulation or decision involved where it deems that justice so requires. Otherwise the court may, on proper application and with or without bond, deposits in court, or other safeguards or assurances as may be suitable, issue all necessary and appropriate process to postpone the effective dates or preserve existing status or rights pending conclusion of the review proceedings if the court finds the same to be required to prevent immediate, unavoidable, and irreparable injury and that the issues of law or fact presented are not only substantial but that there is probable cause for it to anticipate a likelihood of reversible error in accordance with § 2.2-4027. Actions by the court may include (i) the stay of operation of agency decisions of an injunctive nature or those requiring the payment of money or suspending or revoking a license or other benefit and (ii) continuation of previous licenses in effect until timely applications for renewal are duly determined by the agency.

1975, c. 503, § 9-6.14:18; 2001, c. 844.



§ 2.2-4029. Court judgments

Unless an error of law as defined in § 2.2-4027 appears, the court shall dismiss the review action or affirm the agency regulation or decision. Otherwise, it may compel agency action unlawfully and arbitrarily withheld or unreasonably delayed except that the court shall not itself undertake to supply agency action committed by the basic law to the agency. Where a regulation or case decision is found by the court not to be in accordance with law under § 2.2-4027, the court shall suspend or set it aside and remand the matter to the agency for further proceedings, if any, as the court may permit or direct in accordance with law.

1975, c. 503, § 9-6.14:19; 2001, c. 844.



§ 2.2-4030. Recovery of costs and attorneys' fees from agency

A. In any civil case brought under Article 5 (§ 2.2-4025 et seq.) of this chapter or §§ 2.2-4002, 2.2-4006, 2.2-4011, or § 2.2-4018, in which any person contests any agency action, such person shall be entitled to recover from that agency, including the Department of Game and Inland Fisheries, reasonable costs and attorneys' fees if such person substantially prevails on the merits of the case and the agency's position is not substantially justified, unless special circumstances would make an award unjust. The award of attorneys' fees shall not exceed $25,000.

B. Nothing in this section shall be deemed to grant permission to bring an action against an agency if the agency would otherwise be immune from suit, or to grant a right to bring an action by a person who would otherwise lack standing to bring the action.

C. Any costs and attorneys' fees assessed against an agency under this section shall be charged against the operating expenses of the agency for the fiscal year in which the assessment is made, and shall not be reimbursed from any other source.

1981, c. 446, § 9-6.14:21; 1997, c. 692; 2001, c. 844.



§ 2.2-4031. Publication of Virginia Register of Regulations; exceptions; notice of public hearings of proposed regulations

A. The Registrar shall publish every two weeks a Virginia Register of Regulations that shall include (i) proposed and final regulations; (ii) emergency regulations; (iii) executive orders; (iv) notices of all public hearings on regulations; and (v) petitions for rulemaking made in accordance with § 2.2-4007. The entire proposed regulation shall be published in the Register; however, if an existing regulation has been previously published in the Virginia Administrative Code, then only those sections of regulations to be amended need to be published in the Register. If the length of the regulation falls within the guidelines established by the Registrar for the publication of a summary in lieu of the full text of the regulation, then, after consultation with the promulgating agency, the Registrar may publish only the summary of the regulation. In this event, the full text of the regulation shall be available for public inspection at the office of the Registrar and the promulgating agency.

If a proposed regulation is adopted as published or, in the sole discretion of the Registrar of Regulations, the only changes that have been made are those that can be clearly and concisely explained, the adopted regulation need not be published at length. Instead, the Register shall contain a notation that the proposed regulation has been adopted as published as a proposed regulation without change or stating the changes made. The proposed regulation shall be clearly identified with a citation to the issue and page numbers where published.

A copy of all reporting forms the promulgating agency anticipates will be incorporated into or be used in administering the regulation shall be published with the proposed and final regulation in the Register.

B. Each regulation shall be prefaced with a summary explaining that regulation in plain and clear language. Summaries shall be prepared by the promulgating agency and approved by the Registrar prior to their publication in the Register. The notice required by § 2.2-4007.03 shall include (i) a statement of the date, time and place of the hearing at which the regulation is to be considered; (ii) a brief statement as to the regulation under consideration; (iii) reference to the legal authority of the agency to act; and (iv) the name, address and telephone number of an individual to contact for further information about that regulation. Agencies shall present their proposed regulations in a standardized format developed by the Virginia Code Commission in accordance with subdivision 2 of § 2.2-4104 of the Virginia Register Act (§ 2.2-4100 et seq.). Notwithstanding the exemptions allowed under § 2.2-4002, 2.2-4006 or 2.2-4011, the proposed and final regulations of all agencies shall be published in the Register. However, proposed regulations of the Marine Resources Commission and regulations exempted by subject from the provisions of this chapter by subsection B of § 2.2-4002 shall be exempt from this section.

C. The Virginia Register of Regulations shall be published by posting the Register on the Virginia Code Commission's website. The Virginia Code Commission may arrange for the printing of the Virginia Register as provided in § 30-146.

1984, c. 5, § 9-6.14:22; 1985, cc. 67, 602; 1986, c. 615; 1988, c. 364; 1989, c. 71; 1992, c. 216; 2001, c. 844; 2002, c. 241; 2003, c. 212; 2007, cc. 300, 873, 916; 2011, c. 800.



§ 2.2-4032. Repealed

Repealed by Acts 2003, c. 212, cl. 2, effective March 16, 2003.



§ 2.2-4100. Short title; purpose of chapter; declaration of policy

A. This chapter shall be known and may be cited as the "Virginia Register Act."

B. It is the purpose of this chapter to satisfy the need for public availability of information respecting the regulations of state agencies. Nothing in this chapter contemplates or is designed to limit or impede the present or future making, amendment, or repeal of regulations by administrative agencies. It is declared to be the policy of the Commonwealth to encourage, facilitate, and assist agencies in developing regulations that will inform the public of the requirements, policies, and procedures of the administrative authorities of the State.

1973, c. 535, §§ 9-6.15, 9-6.22; 1975, c. 502; 2001, c. 844.



§ 2.2-4101. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agency" means any authority, instrumentality, officer, board, or other unit of the government of the Commonwealth with express or implied authority to issue regulations other than the General Assembly, courts, municipal corporations, counties, other local or regional governmental authorities including sanitary or other districts and joint state-federal, interstate or intermunicipal authorities, the Virginia Resources Authority, the Virginia Code Commission with respect to minor changes made under the provisions of § 30-150, and educational institutions operated by the Commonwealth with respect to regulations that pertain to (i) their academic affairs; (ii) the selection, tenure, promotion and disciplining of faculty and employees; (iii) the selection of students; and (iv) rules of conduct and disciplining of students.

"Virginia Administrative Code" means the codified publication of regulations under the provisions of Chapter 15 (§ 30-145 et seq.) of Title 30.

"Commission" means the Virginia Code Commission.

"Guidance document" means any document developed by a state agency or staff that provides information or guidance of general applicability to the staff or public to interpret or implement statutes or the agency's rules or regulations, excluding agency minutes or documents that pertain only to the internal management of agencies. Nothing in this definition shall be construed or interpreted to expand the identification or release of any document otherwise protected by law.

"Registrar" means the Registrar of Regulations appointed as provided in § 2.2-4102.

"Rule" or "regulation" means any statement of general application, having the force of law, affecting the rights or conduct of any person, promulgated by an agency in accordance with the authority conferred on it by applicable basic laws.

"Virginia Register of Regulations" means the publication issued under the provisions of Article 6 (§ 2.2-4031 et seq.) of the Administrative Process Act (§ 2.2-4000 et seq.).

1973, c. 535, § 9-6.16; 1975, c. 502; 1982, c. 489; 1984, c. 5; 1985, cc. 67, 602; 1993, c. 669; 1997, cc. 11, 87; 2001, c. 844.



§ 2.2-4102. Registrar of Regulations; personnel, facilities and services; publications

The Commission shall engage or appoint on a contract, part-time, or annual basis a professionally experienced or trained Registrar of Regulations. Under the direction of the Commission, the Registrar shall, at a suitable place to be designated by the Commission, perform the duties required by this chapter or assigned by the Commission in accordance with this chapter or Chapter 15 (§ 30-145 et seq.) of Title 30. The Commission shall as necessary also (i) appoint clerical or other personnel if any, (ii) arrange by contract or otherwise for the necessary facilities and services, and (iii) provide for the compilation and publication of the Virginia Register of Regulations and the Virginia Administrative Code pursuant to §§ 2.2-4031 and 30-146.

1973, c. 535, § 9-6.17; 1975, c. 502; 1982, c. 489; 1984, c. 5; 1992, c. 216; 1993, c. 669; 1997, c. 87; 2001, c. 844; 2003, c. 212.



§ 2.2-4103. (Effective July 1, 2016) Agencies to file regulations with Registrar; other duties; failure to file

It shall be the duty of every agency to have on file with the Registrar the full text of all of its currently operative regulations, together with the dates of adoption, revision, publication, or amendment thereof and such additional information requested by the Commission or the Registrar for the purpose of publishing the Virginia Register of Regulations and the Virginia Administrative Code. Thereafter, coincidentally with the issuance thereof, each agency shall from day to day so file, date, and supplement all new regulations and amendments, repeals, or additions to its previously filed regulations. The filed regulations shall (i) indicate the laws they implement or carry out, (ii) designate any prior regulations repealed, modified, or supplemented, (iii) state any special effective or terminal dates, and (iv) be accompanied by a statement or certification, either in original or electronic form, that the regulations are full, true, and correctly dated. No regulation or amendment or repeal thereof shall be effective until filed with the Registrar.

Orders condemning or closing any shellfish, finfish or crustacea growing area and the shellfish, finfish or crustacea located thereon pursuant to Article 2 (§ 28.2-803 et seq.) of Chapter 8, of Title 28.2, which are exempt from the requirements of the Administrative Process Act (§ 2.2-4000 et seq.) as provided in subsection B of § 2.2-4002, shall be effective on the date specified by the promulgating agency. Such orders shall continue to be filed with the Registrar either before or after their effective dates in order to satisfy the need for public availability of information respecting the regulations of state agencies.

An order setting a date of closure for the Chesapeake Bay purse seine fishery for Atlantic menhaden for reduction purposes pursuant to § 28.2-1000.2, which is exempt from the requirements of the Administrative Process Act as provided by subsection A of § 2.2-4002, shall be effective on the date specified. Such orders shall be filed with the Registrar for prompt publication.

In addition, each agency shall itself (i) maintain a complete list of all of its currently operative regulations for public consultation, (ii) make available to public inspection a complete file of the full texts of all such regulations, and (iii) allow public copying thereof or make copies available either without charge, at cost, or on payment of a reasonable fee. Each agency shall also maintain as a public record a complete file of its regulations that have been superseded on and after June 1, 1975.

It shall be the duty of every agency to annually file with the Registrar for publication in the Virginia Register of Regulations a list of any guidance documents upon which the agency currently relies. The filing shall be made on or before January 1 of each year in a format to be developed by the Registrar. Each agency shall also (i) maintain a complete list of all of its currently operative guidance documents and make such list available for public inspection, (ii) make available for public inspection the full texts of all such guidance documents to the extent such inspection is permitted by law, and (iii) upon request, make copies of such lists or guidance documents available without charge, at cost, or on payment of a reasonable fee.

Where regulations adopt textual matter by reference to publications other than the Federal Register or Code of Federal Regulations, the agency shall (i) file with the Registrar copies of the referenced publications, (ii) state on the face of or as notations to regulations making such adoptions by reference the places where copies of the referred publications may be procured, and (iii) make copies of such referred publications available for public inspection and copying along with its other regulations.

Unless he finds that there are special circumstances requiring otherwise, the Governor, in addition to the exercise of his authority to see that the laws are faithfully executed, may, until compliance with this chapter is achieved, withhold the payment of compensation or expenses of any officer or employee of any agency in whole or part whenever the Commission certifies to him that the agency has failed to comply with this section or this chapter in stated respects, to respond promptly to the requests of the Registrar, or to comply with the regulations of the Commission.

1973, c. 535, § 9-6.18; 1975, c. 502; 1982, c. 489; 1989, c. 299; 1997, cc. 11, 87; 2001, c. 844; 2007, c. 41; 2010, cc. 178, 407, 728.



§ 2.2-4103. Agencies to file regulations with Registrar; other duties; failure to file

It shall be the duty of every agency to have on file with the Registrar the full text of all of its currently operative regulations, together with the dates of adoption, revision, publication, or amendment thereof and such additional information requested by the Commission or the Registrar for the purpose of publishing the Virginia Register of Regulations and the Virginia Administrative Code. Thereafter, coincidentally with the issuance thereof, each agency shall from day to day so file, date, and supplement all new regulations and amendments, repeals, or additions to its previously filed regulations. The filed regulations shall (i) indicate the laws they implement or carry out, (ii) designate any prior regulations repealed, modified, or supplemented, (iii) state any special effective or terminal dates, and (iv) be accompanied by a statement or certification, either in original or electronic form, that the regulations are full, true, and correctly dated. No regulation or amendment or repeal thereof shall be effective until filed with the Registrar.

Orders condemning or closing any shellfish, finfish or crustacea growing area and the shellfish, finfish or crustacea located thereon pursuant to Article 2 (§ 28.2-803 et seq.) of Chapter 8, of Title 28.2, which are exempt from the requirements of the Administrative Process Act (§ 2.2-4000 et seq.) as provided in subsection B of § 2.2-4002, shall be effective on the date specified by the promulgating agency. Such orders shall continue to be filed with the Registrar either before or after their effective dates in order to satisfy the need for public availability of information respecting the regulations of state agencies.

An order setting a date of closure for the Chesapeake Bay purse seine fishery for Atlantic menhaden for reduction purposes pursuant to § 28.2-1000.2, which is exempt from the requirements of the Administrative Process Act as provided by subsection A of § 2.2-4002, shall be effective on the date specified. Such orders shall be filed with the Registrar for prompt publication.

In addition, each agency shall itself (i) maintain a complete list of all of its currently operative regulations for public consultation, (ii) make available to public inspection a complete file of the full texts of all such regulations, and (iii) allow public copying thereof or make copies available either without charge, at cost, or on payment of a reasonable fee. Each agency shall also maintain as a public record a complete file of its regulations that have been superseded on and after June 1, 1975.

It shall be the duty of every agency to annually file with the Registrar for publication in the Virginia Register of Regulations a list of any guidance documents upon which the agency currently relies. The filing shall be made on or before January 1 of each year in a format to be developed by the Registrar. Each agency shall also (i) maintain a complete list of all of its currently operative guidance documents and make such list available for public inspection, (ii) make available for public inspection the full texts of all such guidance documents to the extent such inspection is permitted by law, and (iii) upon request, make copies of such lists or guidance documents available without charge, at cost, or on payment of a reasonable fee.

Where regulations adopt textual matter by reference to publications other than the Federal Register or Code of Federal Regulations, the agency shall (i) file with the Registrar copies of the referenced publications, (ii) state on the face of or as notations to regulations making such adoptions by reference the places where copies of the referred publications may be procured, and (iii) make copies of such referred publications available for public inspection and copying along with its other regulations.

Unless he finds that there are special circumstances requiring otherwise, the Governor, in addition to the exercise of his authority to see that the laws are faithfully executed, may, until compliance with this chapter is achieved, withhold the payment of compensation or expenses of any officer or employee of any agency in whole or part whenever the Commission certifies to him that the agency has failed to comply with this section or this chapter in stated respects, to respond promptly to the requests of the Registrar, or to comply with the regulations of the Commission.

1973, c. 535, § 9-6.18; 1975, c. 502; 1982, c. 489; 1989, c. 299; 1997, cc. 11, 87; 2001, c. 844; 2007, c. 41; 2010, cc. 178, 407, 728.



§ 2.2-4104. Duties of Commission in compiling Virginia Administrative Code and Register

The Commission, through the Registrar and otherwise as it directs, may in the course of the work of compiling and maintaining the Virginia Administrative Code and the Register:

1. In writing at any time call upon all agencies to submit to the Registrar one or more copies of all existing regulations as well as all subsequent amendments, repeals, additions, or new regulations. However, this subdivision shall not affect the duty of agencies to comply with § 2.2-4103 without calls or reminders;

2. Advise agencies as to the form and style of their regulations as well as the codification thereof; and

3. Formulate and issue, without reference to or limitation by the requirements of the Administrative Process Act (§ 2.2-4000 et seq.), general or special regulations respecting the nature and content of the Virginia Administrative Code, making exceptions thereto, supplementing or limiting the duties of agencies hereunder, and otherwise carrying out the purposes of this chapter.

1973, c. 535, § 9-6.20; 1975, c. 502; 1982, c. 489; 1984, c. 5; 1993, c. 669; 2001, c. 844.



§ 2.2-4115. Definitions

As used in this chapter, unless the context requires otherwise:

"Dispute resolution proceeding" means any structured process in which a neutral assists parties to a dispute in reaching a voluntary settlement by means of dispute resolution processes such as mediation, conciliation, facilitation, partnering, fact-finding, neutral evaluation, use of ombudsmen or any other proceeding leading to a voluntary settlement. For the purposes of this chapter, the term "dispute resolution proceeding" does not include arbitration.

"Mediation" means a process in which a neutral facilitates communication between the parties and without deciding the issues or imposing a solution on the parties enables them to understand and resolve their dispute.

"Mediation program" means a program of a public body through which mediators or mediation is made available and includes the director, agents and employees of the program.

"Mediator" means a neutral who is an impartial third party selected by agreement of the parties to a dispute to assist them in mediation.

"Neutral" means an individual who is trained or experienced in conducting dispute resolution proceedings and in providing dispute resolution services.

"Public body" means any legislative body; any authority, board, bureau, commission, district or agency of the Commonwealth or any political subdivision of the Commonwealth, including counties, cities and towns, city councils, boards of supervisors, school boards, planning commissions, boards of visitors of institutions of higher education; and other organizations, corporations or agencies in the Commonwealth supported wholly or principally by public funds. "Public body" includes any committee, subcommittee, or other entity however designated, of the public body or formed to advise the public body, including those with private sector or citizen members and corporations organized by the Virginia Retirement System. For the purposes of this chapter the term "public body" does not include courts of the Commonwealth.

"State agency" or "agency" means any authority, instrumentality, officer, board or other unit of state government empowered by the basic laws to adopt regulations or decide cases. For the purposes of this chapter, the term "state agency" does not include the courts of the Commonwealth.

2002, c. 633.



§ 2.2-4116. Authority to use dispute resolution proceedings

A. Except as specifically prohibited by law, if the parties to the dispute agree, any public body may use dispute resolution proceedings to narrow or resolve any issue in controversy. Nothing in this chapter shall be construed to prohibit or limit other public body dispute resolution authority. Nothing in this chapter shall create or alter any right, action, cause of action, or be interpreted or applied in a manner inconsistent with the Administrative Process Act (§ 2.2-4000 et seq.), applicable federal or state law or any provision that requires the Commonwealth to obtain or maintain federal delegation or approval of any regulatory program. Nothing in this chapter shall prevent the use of the Virginia Freedom of Information Act to obtain the disclosure of information concerning expenses incurred in connection with a dispute resolution proceeding or the amount of money paid by a public body or agency to settle a dispute.

B. A decision by a public body to participate in or not to participate in a specific dispute resolution proceeding shall be within the discretion of the public body and is not subject to judicial review. This subsection does not affect or supersede any law mandating the use of a dispute resolution proceeding.

C. An agreement arising out of any dispute resolution proceeding shall not be binding upon a public body unless the agreement is affirmed by the public body.

2002, c. 633.



§ 2.2-4117. State agency promotion of dispute resolution proceedings

A. Each state agency shall adopt a written policy that addresses the use of dispute resolution proceedings within the agency and for the agency's program and operations. The policy shall include, among other things, training for employees involved in implementing the agency's policy and the qualifications of a neutral to be used by the agency.

B. The head of each state agency shall designate an existing or new employee to be the dispute resolution coordinator of the agency. The duties of a dispute resolution coordinator may be collateral to those of an existing official.

C. Each state agency shall review its policies, procedures and regulations and shall determine whether and how to amend such policies, procedures and regulations to authorize and encourage the use of dispute resolution proceedings.

D. Any state agency may use the services of other agencies' employees as neutrals and an agency may allow its employees to serve as neutrals for other agencies as part of a neutral-sharing program.

E. This chapter does not supersede the provisions of subdivision 2 of § 2.2-1202.1 and subdivision B 4 of § 2.2-3000, which require certain agencies to participate in the mediation program administered by the Department of Human Resource Management.

2002, c. 633; 2012, cc. 803, 835.



§ 2.2-4118. Repealed

Repealed by Acts 2012, cc. 803, 835, cl. 3.



§ 2.2-4119. Confidentiality between parties; exemption to Freedom of Information Act

A. Except for the materials described in subsection B, all dispute resolution proceedings conducted pursuant to this chapter are subject to the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

B. All memoranda, work products, or other materials contained in the case file of a mediator are confidential and all materials in the case file of a mediation program pertaining to a specific mediation are confidential. Any communication made in or in connection with a mediation that relates to the dispute, including communications to schedule a mediation, whether made to a mediator, a mediation program, a party or any other person is confidential. A written settlement agreement is not confidential unless the parties agree in writing. Confidential materials and communications are not subject to disclosure or discovery in any judicial or administrative proceeding except (i) when all parties to the mediation agree, in writing, to waive the confidentiality; (ii) to the extent necessary in a subsequent action between the mediator and a party for damages arising out of the mediation; (iii) statements, memoranda, materials and other tangible evidence, otherwise subject to discovery, which were not prepared specifically for use in and actually used in the mediation; (iv) where communications are sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against the mediator; (v) where a threat to inflict bodily injury is made; (vi) where communications are intentionally used to plan, attempt to commit or commit a crime or conceal an ongoing crime; (vii) where communications are sought or offered to prove or disprove a claim or complaint of misconduct or malpractice filed against a party, nonparty, participant or representative of a party based on conduct occurring during a mediation; (viii) where communications are sought or offered to prove or disprove any of the reasons listed in § 8.01-576.12 that would enable a court to vacate a mediated agreement; or (ix) as provided by law or rule other than the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). The use of attorney work product in a mediation shall not result in a waiver of the attorney work product privilege. Unless otherwise specified by the parties, no mediation proceeding shall be electronically or stenographically recorded.

2002, c. 633.



§ 2.2-4200. Declaration of policy; discrimination prohibited in awarding contracts; definitions

A. It is declared to be the policy of the Commonwealth to eliminate all discrimination on account of race, color, religion, sex, or national origin from the employment practices of the Commonwealth, its agencies, and government contractors.

B. In the awarding of contracts, contracting agencies shall not engage in an unlawful discriminatory practice as defined in § 2.2-3901.

C. As used in this chapter, unless the context requires a different meaning:

"Agency" means any agency or instrumentality, corporate or otherwise, of the government of the Commonwealth.

"Contractor" means any individual, partnership, corporation or association that performs services for or supplies goods, materials, or equipment to the Commonwealth or any agency thereof.

1975, c. 626, §§ 2.1-374, 2.1-375, 2.1-376.1; 2001, cc. 45, 844.



§ 2.2-4201. Required contract provisions

All contracting agencies shall include in every government contract of over $10,000 the following provisions:

During the performance of this contract, the contractor agrees as follows:

1. The contractor will not discriminate against any employee or applicant for employment because of race, religion, color, sex, or national origin, except where religion, sex, or national origin is a bona fide occupational qualification reasonably necessary to the normal operation of the contractor. The contractor agrees to post in conspicuous places, available to employees and applicants for employment, notices setting forth the provisions of this nondiscrimination clause, including the names of all contracting agencies with which the contractor has contracts of over $10,000.

2. The contractor will, in all solicitations or advertisements for employees placed by or on behalf of the contractor, state that such contractor is an equal opportunity employer. However, notices, advertisements and solicitations placed in accordance with federal law, rule or regulation shall be deemed sufficient for the purpose of meeting the requirements of this chapter.

The contractor shall include the provisions of the subdivisions 1 and 2 in every subcontract or purchase order of over $10,000, so that such provisions shall be binding upon each subcontractor or vendor.

Nothing contained in this chapter shall be deemed to empower any agency to require any contractor to grant preferential treatment to, or discriminate against, any individual or any group because of race, color, religion, sex or national origin on account of an imbalance that may exist with respect to the total number or percentage of persons of any race, color, religion, sex or national origin employed by such contractor in comparison with the total number or percentage of persons of such race, color, religion, sex or national origin in any community or in the Commonwealth.

1975, c. 626, § 2.1-376; 2001, c. 844.



§ 2.2-4300. Short title; purpose; declaration of intent

A. This chapter may be cited as the Virginia Public Procurement Act.

B. The purpose of this chapter is to enunciate the public policies pertaining to governmental procurement from nongovernmental sources, to include governmental procurement that may or may not result in monetary consideration for either party. This chapter shall apply whether the consideration is monetary or nonmonetary and regardless of whether the public body, the contractor, or some third party is providing the consideration.

C. To the end that public bodies in the Commonwealth obtain high quality goods and services at reasonable cost, that all procurement procedures be conducted in a fair and impartial manner with avoidance of any impropriety or appearance of impropriety, that all qualified vendors have access to public business and that no offeror be arbitrarily or capriciously excluded, it is the intent of the General Assembly that competition be sought to the maximum feasible degree, that procurement procedures involve openness and administrative efficiency, that individual public bodies enjoy broad flexibility in fashioning details of such competition, that the rules governing contract awards be made clear in advance of the competition, that specifications reflect the procurement needs of the purchasing body rather than being drawn to favor a particular vendor, and that the purchaser and vendor freely exchange information concerning what is sought to be procured and what is offered. Public bodies may consider best value concepts when procuring goods and nonprofessional services, but not construction or professional services. The criteria, factors, and basis for consideration of best value and the process for the consideration of best value shall be as stated in the procurement solicitation.

1982, c. 647, § 11-35; 1983, c. 593; 1984, c. 764; 1986, cc. 149, 212, 559; 1994, cc. 661, 918; 1995, c. 18; 1996, cc. 683, 1019; 1997, cc. 85, 488, 785, 861, 863; 1998, cc. 121, 132; 1999, cc. 230, 248, 735; 2000, cc. 29, 382, 400, 642, 644, 666, 703; 2001, cc. 392, 409, 736, 753, 774, 844.



§ 2.2-4301. Definitions

As used in this chapter:

"Affiliate" means an individual or business that controls, is controlled by, or is under common control with another individual or business. A person controls an entity if the person owns, directly or indirectly, more than 10 percent of the voting securities of the entity. For the purposes of this definition "voting security" means a security that (i) confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business or (ii) is convertible into, or entitles the holder to receive, upon its exercise, a security that confers such a right to vote. A general partnership interest shall be deemed to be a voting security.

"Best value," as predetermined in the solicitation, means the overall combination of quality, price, and various elements of required services that in total are optimal relative to a public body's needs.

"Business" means any type of corporation, partnership, limited liability company, association, or sole proprietorship operated for profit.

"Competitive negotiation" is the method of contractor selection set forth in § 2.2-4302.2.

"Competitive sealed bidding" is the method of contractor selection set forth in § 2.2-4302.1.

"Construction" means building, altering, repairing, improving or demolishing any structure, building or highway, and any draining, dredging, excavation, grading or similar work upon real property.

"Construction management contract" means a contract in which a party is retained by the owner to coordinate and administer contracts for construction services for the benefit of the owner, and may also include, if provided in the contract, the furnishing of construction services to the owner.

"Design-build contract" means a contract between a public body and another party in which the party contracting with the public body agrees to both design and build the structure, roadway or other item specified in the contract.

"Employment services organization" means an organization that provides employment services to individuals with disabilities that is an approved Commission on the Accreditation of Rehabilitation Facilities (CARF) accredited vendor of the Department for Aging and Rehabilitative Services.

"Goods" means all material, equipment, supplies, printing, and automated data processing hardware and software.

"Informality" means a minor defect or variation of a bid or proposal from the exact requirements of the Invitation to Bid, or the Request for Proposal, which does not affect the price, quality, quantity or delivery schedule for the goods, services or construction being procured.

"Job order contracting" means a method of procuring construction by establishing a book of unit prices and then obtaining a contractor to perform work as needed using the prices, quantities, and specifications in the book as the basis of its pricing. The contractor may be selected through either competitive sealed bidding or competitive negotiation depending on the needs of the public body procuring the construction services. A minimum amount of work may be specified in the contract. The contract term and the project amount shall not exceed the limitations specified in § 2.2-4303 or 2.2-4303.2.

"Multiphase professional services contract" means a contract for the providing of professional services where the total scope of work of the second or subsequent phase of the contract cannot be specified without the results of the first or prior phase of the contract.

"Nonprofessional services" means any services not specifically identified as professional services in the definition of professional services.

"Potential bidder or offeror," for the purposes of §§ 2.2-4360 and 2.2-4364, means a person who, at the time a public body negotiates and awards or proposes to award a contract, is engaged in the sale or lease of goods, or the sale of services, insurance or construction, of the type to be procured under the contract, and who at such time is eligible and qualified in all respects to perform that contract, and who would have been eligible and qualified to submit a bid or proposal had the contract been procured through competitive sealed bidding or competitive negotiation.

"Professional services" means work performed by an independent contractor within the scope of the practice of accounting, actuarial services, architecture, land surveying, landscape architecture, law, dentistry, medicine, optometry, pharmacy or professional engineering. "Professional services" shall also include the services of an economist procured by the State Corporation Commission.

"Public body" means any legislative, executive or judicial body, agency, office, department, authority, post, commission, committee, institution, board or political subdivision created by law to exercise some sovereign power or to perform some governmental duty, and empowered by law to undertake the activities described in this chapter. "Public body" shall include (i) any independent agency of the Commonwealth, and (ii) any metropolitan planning organization or planning district commission which operates exclusively within the Commonwealth of Virginia.

"Public contract" means an agreement between a public body and a nongovernmental source that is enforceable in a court of law.

"Responsible bidder" or "offeror" means a person who has the capability, in all respects, to perform fully the contract requirements and the moral and business integrity and reliability that will assure good faith performance, and who has been prequalified, if required.

"Responsive bidder" means a person who has submitted a bid that conforms in all material respects to the Invitation to Bid.

"Reverse auctioning" means a procurement method wherein bidders are invited to bid on specified goods or nonprofessional services through real-time electronic bidding, with the award being made to the lowest responsive and responsible bidder. During the bidding process, bidders' prices are revealed and bidders shall have the opportunity to modify their bid prices for the duration of the time period established for bid opening.

"Services" means any work performed by an independent contractor wherein the service rendered does not consist primarily of acquisition of equipment or materials, or the rental of equipment, materials and supplies.

1982, c. 647, § 11-37; 1984, cc. 279, 764; 1985, c. 164; 1987, cc. 176, 218, 474; 1989, cc. 309, 323; 1991, c. 559; 1996, cc. 460, 683; 2000, cc. 621, 638, 643, 644, 647, 665, 692, 703; 2001, cc. 395, 675, 844; 2003, cc. 185, 644, 895, 994, 1006; 2004, c. 458; 2006, c. 206; 2008, c. 371; 2009, cc. 495, 562, 564; 2010, c. 440; 2011, cc. 24, 332, 555; 2012, c. 632; 2013, cc. 482, 518, 540, 543, 583; 2015, cc. 760, 776.



§ 2.2-4302. Implementation

This chapter may be implemented by ordinances, resolutions or regulations consistent with this chapter and with the provisions of other applicable law promulgated by any public body empowered by law to undertake the activities described in this chapter. Any such public body may act by and through its duly designated or authorized officers or employees.

1982, c. 647, § 11-36; 2001, c. 844.



§ 2.2-4302.1. Process for competitive sealed bidding

The process for competitive sealed bidding shall include the following:

1. Issuance of a written Invitation to Bid containing or incorporating by reference the specifications and contractual terms and conditions applicable to the procurement. Unless the public body has provided for prequalification of bidders, the Invitation to Bid shall include a statement of any requisite qualifications of potential contractors. When it is impractical to prepare initially a purchase description to support an award based on prices, an Invitation to Bid may be issued requesting the submission of unpriced offers to be followed by an Invitation to Bid limited to those bidders whose offers have been qualified under the criteria set forth in the first solicitation;

2. Public notice of the Invitation to Bid at least 10 days prior to the date set for receipt of bids by posting on the Department of General Services' central electronic procurement website or other appropriate websites. In addition, public bodies may publish in a newspaper of general circulation. Posting on the Department of General Services' central electronic procurement website shall be required of any state public body. Local public bodies are encouraged to utilize the Department of General Services' central electronic procurement website to provide the public with centralized visibility and access to the Commonwealth's procurement opportunities. In addition, bids may be solicited directly from potential contractors. Any additional solicitations shall include certified businesses selected from a list made available by the Department of Small Business and Supplier Diversity;

3. Public opening and announcement of all bids received;

4. Evaluation of bids based upon the requirements set forth in the Invitation to Bid, which may include special qualifications of potential contractors, life-cycle costing, value analysis, and any other criteria such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose, which are helpful in determining acceptability; and

5. Award to the lowest responsive and responsible bidder. When the terms and conditions of multiple awards are so provided in the Invitation to Bid, awards may be made to more than one bidder.

2013, cc. 482, 583.



§ 2.2-4302.2. Process for competitive negotiation

A. The process for competitive negotiation shall include the following:

1. Issuance of a written Request for Proposal indicating in general terms that which is sought to be procured, specifying the factors that will be used in evaluating the proposal, indicating whether a numerical scoring system will be used in evaluation of the proposal, and containing or incorporating by reference the other applicable contractual terms and conditions, including any unique capabilities, specifications or qualifications that will be required. In the event that a numerical scoring system will be used in the evaluation of proposals, the point values assigned to each of the evaluation criteria shall be included in the Request for Proposal or posted at the location designated for public posting of procurement notices prior to the due date and time for receiving proposals;

2. Public notice of the Request for Proposal at least 10 days prior to the date set for receipt of proposals by posting on the Department of General Services' central electronic procurement website or other appropriate websites. Additionally, public bodies shall publish in a newspaper of general circulation in the area in which the contract is to be performed so as to provide reasonable notice to the maximum number of offerors that can be reasonably anticipated to submit proposals in response to the particular request. Posting on the Department of General Services' central electronic procurement website shall be required of any state public body. Local public bodies are encouraged to utilize the Department of General Services' central electronic procurement website to provide the public with centralized visibility and access to the Commonwealth's procurement opportunities. In addition, proposals may be solicited directly from potential contractors. Any additional solicitations shall include certified businesses selected from a list made available by the Department of Small Business and Supplier Diversity; and

3. For goods, nonprofessional services, and insurance, selection shall be made of two or more offerors deemed to be fully qualified and best suited among those submitting proposals, on the basis of the factors involved in the Request for Proposal, including price if so stated in the Request for Proposal. Negotiations shall then be conducted with each of the offerors so selected. Price shall be considered, but need not be the sole or primary determining factor. After negotiations have been conducted with each offeror so selected, the public body shall select the offeror which, in its opinion, has made the best proposal and provides the best value, and shall award the contract to that offeror. When the terms and conditions of multiple awards are so provided in the Request for Proposal, awards may be made to more than one offeror. Should the public body determine in writing and in its sole discretion that only one offeror is fully qualified, or that one offeror is clearly more highly qualified than the others under consideration, a contract may be negotiated and awarded to that offeror; or

4. For professional services, the public body shall engage in individual discussions with two or more offerors deemed fully qualified, responsible and suitable on the basis of initial responses and with emphasis on professional competence, to provide the required services. Repetitive informal interviews shall be permissible. The offerors shall be encouraged to elaborate on their qualifications and performance data or staff expertise pertinent to the proposed project, as well as alternative concepts. In addition, offerors shall be informed of any ranking criteria that will be used by the public body in addition to the review of the professional competence of the offeror. The Request for Proposal shall not, however, request that offerors furnish estimates of man-hours or cost for services. At the discussion stage, the public body may discuss nonbinding estimates of total project costs, including, but not limited to, life-cycle costing, and where appropriate, nonbinding estimates of price for services. In accordance with § 2.2-4342, proprietary information from competing offerors shall not be disclosed to the public or to competitors. At the conclusion of discussion, outlined in this subdivision, on the basis of evaluation factors published in the Request for Proposal and all information developed in the selection process to this point, the public body shall select in the order of preference two or more offerors whose professional qualifications and proposed services are deemed most meritorious.

Negotiations shall then be conducted, beginning with the offeror ranked first. If a contract satisfactory and advantageous to the public body can be negotiated at a price considered fair and reasonable, the award shall be made to that offeror. Otherwise, negotiations with the offeror ranked first shall be formally terminated and negotiations conducted with the offeror ranked second, and so on until such a contract can be negotiated at a fair and reasonable price.

Notwithstanding the foregoing, if the terms and conditions for multiple awards are included in the Request for Proposal, a public body may award contracts to more than one offeror.

Should the public body determine in writing and in its sole discretion that only one offeror is fully qualified or that one offeror is clearly more highly qualified and suitable than the others under consideration, a contract may be negotiated and awarded to that offeror.

B. Multiphase professional services contracts satisfactory and advantageous to the completion of large, phased, or long-term projects may be negotiated and awarded based on a fair and reasonable price for the first phase only, where the completion of the earlier phases is necessary to provide information critical to the negotiation of a fair and reasonable price for succeeding phases. Prior to entering into any such contract, the public body shall (i) state the anticipated intended total scope of the project and (ii) determine in writing that the nature of the work is such that the best interests of the public body require awarding the contract.

2013, cc. 518, 540, 543, 583; 2014, cc. 217, 630; 2015, cc. 350, 570, 760, 776.



§ 2.2-4303. Methods of procurement

A. All public contracts with nongovernmental contractors for the purchase or lease of goods, or for the purchase of services, insurance, or construction, shall be awarded after competitive sealed bidding, or competitive negotiation as provided in this section, unless otherwise authorized by law.

B. Professional services shall be procured by competitive negotiation.

C. Upon a written determination made in advance by (i) the Governor or his designee in the case of a procurement by the Commonwealth or by a department, agency or institution thereof or (ii) the local governing body in the case of a procurement by a political subdivision of the Commonwealth, that competitive negotiation is either not practicable or not fiscally advantageous, insurance may be procured through a licensed agent or broker selected in the manner provided for the procurement of things other than professional services set forth in § 2.2-4302.2. The basis for this determination shall be documented in writing.

D. Construction may be procured only by competitive sealed bidding, except that competitive negotiation may be used in the following instances upon a determination made in advance by the public body and set forth in writing that competitive sealed bidding is either not practicable or not fiscally advantageous to the public, which writing shall document the basis for this determination:

1. By the Commonwealth, its departments, agencies and institutions on a fixed price design-build basis or construction management basis under § 2.2-4306;

2. By any public body for the construction of highways and any draining, dredging, excavation, grading or similar work upon real property;

3. By any governing body of a locality with a population in excess of 100,000, provided that the locality has the personnel, procedures, and expertise to enter into a contract for construction on a fixed price or not-to-exceed price design-build or construction management basis and shall otherwise be in compliance with the provisions of this section, § 2.2-4308, and other applicable law governing design-build or construction management contracts for public bodies other than the Commonwealth. The procedures of the local governing body shall be consistent with the two-step competitive negotiation process established in § 2.2-4302.2; or

4. As otherwise provided in § 2.2-4308.

E. Upon a determination in writing that there is only one source practicably available for that which is to be procured, a contract may be negotiated and awarded to that source without competitive sealed bidding or competitive negotiation. The writing shall document the basis for this determination. The public body shall issue a written notice stating that only one source was determined to be practicably available, and identifying that which is being procured, the contractor selected, and the date on which the contract was or will be awarded. This notice shall be posted on the Department of General Services' central electronic procurement website or other appropriate websites, and in addition, public bodies may publish in a newspaper of general circulation on the day the public body awards or announces its decision to award the contract, whichever occurs first. Posting on the Department of General Services' central electronic procurement website shall be required of any state public body. Local public bodies are encouraged to utilize the Department of General Services' central electronic procurement website to provide the public with centralized visibility and access to the Commonwealth's procurement opportunities.

F. In case of emergency, a contract may be awarded without competitive sealed bidding or competitive negotiation; however, such procurement shall be made with such competition as is practicable under the circumstances. A written determination of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file. The public body shall issue a written notice stating that the contract is being awarded on an emergency basis, and identifying that which is being procured, the contractor selected, and the date on which the contract was or will be awarded. This notice shall be posted on the Department of General Services' central electronic procurement website or other appropriate websites, and in addition, public bodies may publish in a newspaper of general circulation on the day the public body awards or announces its decision to award the contract, whichever occurs first, or as soon thereafter as is practicable. Posting on the Department of General Services' central electronic procurement website shall be required of any state public body. Local public bodies are encouraged to utilize the Department of General Services' central electronic procurement website to provide the public with centralized visibility and access to the Commonwealth's procurement opportunities.

G. A public body may establish purchase procedures, if adopted in writing, not requiring competitive sealed bids or competitive negotiation for single or term contracts for (i) goods and services other than professional services and (ii) non transportation-related construction, if the aggregate or the sum of all phases is not expected to exceed $100,000; however, such small purchase procedures shall provide for competition wherever practicable. Such purchase procedures may allow for single or term contracts for professional services without requiring competitive negotiation, provided the aggregate or the sum of all phases is not expected to exceed $60,000. Where small purchase procedures are adopted for construction, the procedures shall not waive compliance with the Uniform State Building Code.

For state public bodies, purchases under this subsection that are expected to exceed $30,000 shall require the (a) written informal solicitation of a minimum of four bidders or offerors and (b) posting of a public notice on the Department of General Services' central electronic procurement website or other appropriate websites. Posting on the Department of General Services' central electronic procurement website shall be required of any state public body. Local public bodies are encouraged to utilize the Department of General Services' central electronic procurement website to provide the public with centralized visibility and access to the Commonwealth's procurement opportunities.

H. Upon a determination made in advance by a public body and set forth in writing that the purchase of goods, products or commodities from a public auction sale is in the best interests of the public, such items may be purchased at the auction, including online public auctions. Purchase of information technology and telecommunications goods and nonprofessional services from a public auction sale shall be permitted by any authority, department, agency, or institution of the Commonwealth if approved by the Chief Information Officer of the Commonwealth. The writing shall document the basis for this determination. However, bulk purchases of commodities used in road and highway construction and maintenance, and aggregates shall not be made by online public auctions.

I. The purchase of goods or nonprofessional services, but not construction or professional services, may be made by reverse auctioning. However, bulk purchases of commodities used in road and highway construction and maintenance, and aggregates shall not be made by reverse auctioning.

1982, c. 647, § 11-41; 1985, c. 164; 1986, cc. 332, 559; 1987, c. 456; 1988, cc. 40, 640; 1989, c. 296; 1991, c. 73; 1993, c. 242; 1996, cc. 827, 965, 1019; 1999, c. 178; 2000, cc. 637, 647, 664, 692; 2001, cc. 395, 844; 2003, cc. 644, 895; 2004, cc. 706, 874, 906; 2005, c. 394; 2006, cc. 464, 510; 2008, c. 78; 2009, c. 123; 2010, c. 567; 2011, cc. 332, 594, 612, 681; 2012, cc. 805, 836; 2013, cc. 502, 583; 2015, cc. 760, 776.



§ 2.2-4303.1. Architectural and professional engineering term contracting; limitations

A. A contract for architectural or professional engineering services relating to multiple construction projects may be awarded by a public body, provided (i) the projects require similar experience and expertise, (ii) the nature of the projects is clearly identified in the Request for Proposal, and (iii) the contract is limited to a term of one year or when the cumulative total project fees reach the maximum authorized in this section, whichever occurs first.

Such contracts may be renewable for four additional one-year terms at the option of the public body. The fair and reasonable prices as negotiated shall be used in determining the cost of each project performed.

B. The sum of all projects performed in a one-year contract term shall not exceed $500,000, except that for:

1. A state agency, as defined in § 2.2-4347, the sum of all projects performed in a one-year contract term shall not exceed $1 million;

2. Any locality or any authority, sanitation district, metropolitan planning organization or planning district commission with a population in excess of 78,000, or any city within Planning District 8, the sum of all projects performed in a one-year contract term shall not exceed $6 million and those awarded for any airport as defined in § 5.1-1 and aviation transportation projects, the sum of all such projects shall not exceed $1.5 million;

3. Architectural and engineering services for rail and public transportation projects by the Director of the Department of Rail and Public Transportation, the sum of all projects in a one-year contract term shall not exceed $2 million. Such contract may be renewable for two additional one-year terms at the option of the Director; and

4. Environmental location, design, and inspection work regarding highways and bridges by the Commissioner of Highways, the initial contract term shall be limited to two years or when the cumulative total project fees reach $5 million, whichever occurs first. Such contract may be renewable for two additional one-year terms at the option of the Commissioner, and the sum of all projects in each one-year contract term shall not exceed $5 million.

C. Competitive negotiations for such architectural or professional engineering services contracts may result in awards to more than one offeror, provided (i) the Request for Proposal so states and (ii) the public body has established procedures for distributing multiple projects among the selected contractors during the contract term. Such procedures shall prohibit requiring the selected contractors to compete for individual projects based on price.

D. The fee for any single project shall not exceed $100,000; however, for architectural or engineering services for airports as defined in § 5.1-1 and aviation transportation projects, the project fee of any single project shall not exceed $500,000, except that for:

1. A state agency as defined in § 2.2-4347, the project fee shall not exceed $200,000, as may be determined by the Director of the Department of General Services or as otherwise provided by the Restructured Higher Education Financial and Administrative Operations Act (§ 23-38.88 et seq.); and

2. Any locality or any authority or sanitation district with a population in excess of 78,000, or any city within Planning District 8, the project fee shall not exceed $2.5 million.

The limitations imposed upon single-project fees pursuant to this subsection shall not apply to environmental, location, design, and inspection work regarding highways and bridges by the Commissioner of Highways or architectural and engineering services for rail and public transportation projects by the Director of the Department of Rail and Public Transportation.

E. For the purposes of subsection B, any unused amounts from one contract term shall not be carried forward to any additional term, except as otherwise provided by the Restructured Higher Education Financial and Administrative Operations Act (§ 23-38.88 et seq.).

2015, cc. 570, 760, 776.



§ 2.2-4303.2. Job order contracting; limitations

A. A job order contract may be awarded by a public body for multiple jobs, provided (i) the jobs require similar experience and expertise, (ii) the nature of the jobs is clearly identified in the solicitation, and (iii) the contract is limited to a term of one year or when the cumulative total project fees reach the maximum authorized in this section, whichever occurs first. Contractors may be selected through either competitive sealed bidding or competitive negotiation.

B. Such contracts may be renewable for two additional one-year terms at the option of the public body. The fair and reasonable prices as negotiated shall be used in determining the cost of each job performed, and the sum of all jobs performed in a one-year contract term shall not exceed $5 million. Individual job orders shall not exceed $500,000.

C. For the purposes of this section, any unused amounts from one contract term shall not be carried forward to any additional term.

D. Order splitting with the intent of keeping a job order under the maximum dollar amounts prescribed in subsection B is prohibited.

E. No public body shall issue or use a job order, under a job order contract, solely for the purpose of receiving professional architectural or engineering services that constitute the practice of architecture or the practice of engineering as those terms are defined in § 54.1-400. However, professional architectural or engineering services may be included on a job order where such professional services (i) are incidental and directly related to the job, (ii) do not exceed $25,000 per job order, and (iii) do not exceed $75,000 per contract term.

F. Job order contracting shall not be used for construction, maintenance, or asset management services for a highway, bridge, tunnel, or overpass.

2015, cc. 760, 776.



§ 2.2-4304. Joint and cooperative procurement

A. Any public body may participate in, sponsor, conduct, or administer a joint procurement agreement in conjunction with one or more other public bodies, or public agencies or institutions or localities of the several states, of the United States or its territories, the District of Columbia, the U.S. General Services Administration, or the Metropolitan Washington Council of Governments, for the purpose of combining requirements to increase efficiency or reduce administrative expenses in any acquisition of goods, services, or construction.

B. In addition, a public body may purchase from another public body's contract or from the contract of the Metropolitan Washington Council of Governments even if it did not participate in the request for proposal or invitation to bid, if the request for proposal or invitation to bid specified that the procurement was a cooperative procurement being conducted on behalf of other public bodies, except for:

1. Contracts for architectural or engineering services; or

2. Construction.

In instances where any authority, department, agency, or institution of the Commonwealth desires to purchase information technology and telecommunications goods and services from another public body's contract and the procurement was conducted on behalf of other public bodies, such purchase shall be permitted if approved by the Chief Information Officer of the Commonwealth. Any public body that enters into a cooperative procurement agreement with a county, city, or town whose governing body has adopted alternative policies and procedures pursuant to subdivisions A 9 and A 10 of § 2.2-4343 shall comply with the alternative policies and procedures adopted by the governing body of such county, city, or town.

C. Subject to the provisions of §§ 2.2-1110, 2.2-1111, 2.2-1120 and 2.2-2012, any authority, department, agency, or institution of the Commonwealth may participate in, sponsor, conduct, or administer a joint procurement arrangement in conjunction with public bodies, private health or educational institutions or with public agencies or institutions of the several states, territories of the United States, or the District of Columbia, for the purpose of combining requirements to effect cost savings or reduce administrative expense in any acquisition of goods and services, other than professional services, and construction.

A public body may purchase from any authority, department, agency or institution of the Commonwealth's contract even if it did not participate in the request for proposal or invitation to bid, if the request for proposal or invitation to bid specified that the procurement was a cooperative procurement being conducted on behalf of other public bodies. In such instances, deviation from the procurement procedures set forth in this chapter and the administrative policies and procedures established to implement this chapter shall be permitted, if approved by the Director of the Division of Purchases and Supply.

Pursuant to § 2.2-2012, such approval is not required if the procurement arrangement is for telecommunications and information technology goods and services of every description. In instances where the procurement arrangement is for telecommunications and information technology goods and services, such arrangement shall be permitted if approved by the Chief Information Officer of the Commonwealth. However, such acquisitions shall be procured competitively.

Nothing herein shall prohibit the payment by direct or indirect means of any administrative fee that will allow for participation in any such arrangement.

D. As authorized by the United States Congress and consistent with applicable federal regulations, and provided the terms of the contract permit such purchases:

1. Any authority, department, agency, or institution of the Commonwealth may purchase goods and nonprofessional services, other than telecommunications and information technology, from a U.S. General Services Administration contract or a contract awarded by any other agency of the U.S. government, upon approval of the director of the Division of Purchases and Supply of the Department of General Services;

2. Any authority, department, agency, or institution of the Commonwealth may purchase telecommunications and information technology goods and nonprofessional services from a U.S. General Services Administration contract or a contract awarded by any other agency of the U.S. government, upon approval of the Chief Information Officer of the Commonwealth; and

3. Any county, city, town, or school board may purchase goods and nonprofessional services from a U.S. General Services Administration contract or a contract awarded by any other agency of the U.S. government.

1982, c. 647, § 11-40; 1984, c. 330; 1987, c. 583; 1991, c. 645; 1996, cc. 261, 280, 1019; 2001, c. 844; 2003, cc. 651, 895, 981, 1021; 2004, cc. 874, 906, 911, 936; 2005, c. 394; 2006, c. 100; 2010, c. 736; 2015, cc. 352, 760, 776.



§ 2.2-4305. Competitive procurement by localities on state-aid projects

No contract for the construction of any building or for an addition to or improvement of an existing building by any local governing body or subdivision thereof for which state funds of not more than $50,000 in the aggregate or for the sum of all phases of a contract or project either by appropriation, grant-in-aid or loan, are used or are to be used for all or part of the cost of construction shall be let except after competitive sealed bidding or after competitive negotiation as provided under subsection D of § 2.2-4303. The procedure for the advertising for bids or for proposals and for letting of the contract shall conform, mutatis mutandis, to this chapter.

1982, c. 647, § 11-41.1; 1983, c. 436; 1987, c. 456; 1989, c. 296; 1997, c. 163; 2001, c. 844; 2010, c. 382.



§ 2.2-4306. Design-build or construction management contracts for Commonwealth authorized

A. Notwithstanding any other provisions of law, the Commonwealth may enter into contracts on a fixed price design-build basis or construction management basis in accordance with the provisions of this section and § 2.2-1502. Procedures to implement this section and any changes to such procedures shall be adopted by the Secretary of Administration after a public hearing and reviewed by the House Committee on Appropriations and the Senate Committee on Finance.

B. Procurement of construction by the design-build method shall be a two-step competitive negotiation process. In the first step, offerors shall be requested to submit their qualifications. Based upon the information submitted and any other relevant information which the Commonwealth may obtain, no more than five offerors deemed most suitable for the project shall be selected by the Commonwealth and requested to submit proposals.

C. Design-build contracts may be used by the Commonwealth only for those types of construction projects designated in the procedures adopted by the Secretary of Administration to implement this section.

1983, c. 615, § 11-41.2; 1987, cc. 218, 474; 1988, c. 829; 2001, c. 844.



§ 2.2-4307. Fixed-price or not-to-exceed-price design-build and construction management contracts for juvenile correctional facilities authorized

Notwithstanding the provisions of § 2.2-4306, but subject to the procedures adopted by the Secretary of Administration to implement the provisions of that section, the Commonwealth may enter into contracts for juvenile correctional facilities on a fixed-price or not-to-exceed-price design-build basis or construction management basis, including related leases, lease/purchase contracts, agreements relating to the sale of securities to finance such facilities, and similar financing agreements.

1996, cc. 795, 942, § 11-41.2:02; 2001, c. 844.



§ 2.2-4308. Design-build or construction management contracts for public bodies other than the Commonwealth; eligibility requirements; award of contract; records to be kept

A. While the competitive sealed bid process remains the preferred method of construction procurement for public bodies in the Commonwealth, any public body other than the Commonwealth may enter into a contract for construction on a fixed price or not-to-exceed price design-build or construction management basis provided the public body complies with the requirements of this section and has implemented procedures consistent with the procedures adopted by the Secretary of Administration for utilizing design-build or construction management contracts.

Prior to making a determination as to the use of design-build or construction management for a specific construction project, the public body shall have in its employ or under contract a licensed architect or engineer with professional competence appropriate to the project who shall advise the public body regarding the use of design-build or construction management for that project and who shall assist the public body with the preparation of the Request for Proposal and the evaluation of such proposals.

Prior to issuing a Request for Proposal for any design-build or construction management contract for a specific construction project, the public body shall:

1. Have adopted, by ordinance or resolution, written procedures governing the selection, evaluation and award of design-build and construction management contracts. Such procedures shall be consistent with those described in this chapter for the procurement of nonprofessional services through competitive negotiation. Such procedures shall also require Requests for Proposals to include and define the criteria of such construction project in areas such as site plans; floor plans; exterior elevations; basic building envelope materials; fire protection information plans; structural, mechanical (HVAC), and electrical systems; and special telecommunications; and may define such other requirements as the public body determines appropriate for that particular construction project. Such procedures for:

a. Design-build construction projects shall include a two-step competitive negotiation process consistent with the standards established by the Division of Engineering and Buildings of the Department of General Services for state agencies.

b. Construction management projects shall include selection procedures and required construction management contract terms consistent with the procedures as adopted by the Secretary of Administration.

2. Have documented in writing that for a specific construction project (i) a design-build or construction management contract is more advantageous than a competitive sealed bid construction contract; (ii) there is a benefit to the public body by using a design-build or construction management contract; and (iii) competitive sealed bidding is not practical or fiscally advantageous.

B. The contract shall be awarded to the fully qualified offeror who submits an acceptable proposal determined to be the best value in response to the Request for Proposal.

1996, c. 962, § 11-41.2:2; 2000, c. 29; 2001, c. 844; 2004, c. 706; 2006, c. 510; 2011, cc. 594, 681.



§ 2.2-4308.1. Purchase of owner-controlled insurance in construction projects

A. Notwithstanding any other provision of law to the contrary, a public body may purchase at its expense an owner-controlled insurance program in connection with any public construction contract where the amount of the contract or combination of contracts is more than $100 million, provided that no single contract valued at less than $50 million shall be combined pursuant to this section. The public body shall provide notice if it intends to use an owner-controlled insurance program, including the specific coverages of such program, in any request for proposal, invitation to bid, or other applicable procurement documents.

B. A public body shall not require a provider of architecture or professional engineering services to participate in the owner-controlled insurance program, except to the extent that the public body may elect to secure excess coverage. No contractor or subcontractor shall be required to provide insurance coverage for a construction project if that specified coverage is included in an owner-controlled insurance program in which the contractor or subcontractor is enrolled.

C. For the purposes of this section, "owner-controlled insurance program" means a consolidated insurance program or series of insurance policies issued to a public body that may provide for some or all of the following types of insurance coverage for any contractor or subcontractor working on or at a public construction contract or combination of such contracts: general liability, property damage, workers' compensation, employer's liability, pollution or environmental liability, excess or umbrella liability, builder's risk, and excess or contingent professional liability.

2006, cc. 569, 605.



§ 2.2-4308.2. Registration and use of federal employment eligibility verification program required; debarment

A. For purposes of this section, "E-Verify program" means the electronic verification of work authorization program of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (P.L. 104-208), Division C, Title IV, § 403(a), as amended, operated by the U.S. Department of Homeland Security, or a successor work authorization program designated by the U.S. Department of Homeland Security or other federal agency authorized to verify the work authorization status of newly hired employees under the Immigration Reform and Control Act of 1986 (P.L. 99-603).

B. Any employer with more than an average of 50 employees for the previous 12 months entering into a contract in excess of $50,000 with any agency of the Commonwealth to perform work or provide services pursuant to such contract shall register and participate in the E-Verify program to verify information and work authorization of its newly hired employees performing work pursuant to such public contract.

C. Any such employer who fails to comply with the provisions of subsection B shall be debarred from contracting with any agency of the Commonwealth for a period up to one year. Such debarment shall cease upon the employer's registration and participation in the E-Verify program.

2011, cc. 573, 583.



§ 2.2-4309. Modification of the contract

A. A public contract may include provisions for modification of the contract during performance, but no fixed-price contract may be increased by more than twenty-five percent of the amount of the contract or $50,000, whichever is greater, without the advance written approval of the Governor or his designee, in the case of state agencies, or the governing body, in the case of political subdivisions. In no event may the amount of any contract, without adequate consideration, be increased for any purpose, including, but not limited to, relief of an offeror from the consequences of an error in its bid or offer.

B. Any public body may extend the term of an existing contract for services to allow completion of any work undertaken but not completed during the original term of the contract.

C. Nothing in this section shall prevent any public body from placing greater restrictions on contract modifications.

D. The provisions of this section shall not limit the amount a party to a public contract may claim or recover against a public body pursuant to § 2.2-4363 or any other applicable statute or regulation. Modifications made by a political subdivision that fail to comply with this section are voidable at the discretion of the governing body, and the unauthorized approval of a modification cannot be the basis of a contractual claim as set forth in § 2.2-4363.

1982, c. 647, §§ 11-45, 11-55; 1984, c. 764; 1985, c. 286; 1987, cc. 194, 248; 1989, c. 235; 1990, c. 395; 1991, c. 175; 1993, cc. 110, 505, 638, 971; 1996, cc. 145, 897, 902, 950, 1038; 1998, cc. 222, 619, 666, 697, 791; 1999, cc. 160, 194, 1021, 1024; 2000, cc. 242, 637, 664, 696, 927; 2001, c. 844; 2015, c. 569.



§ 2.2-4310. Discrimination prohibited; participation of small, women-owned, minority-owned, and service disabled veteran-owned business

A. In the solicitation or awarding of contracts, no public body shall discriminate against a bidder or offeror because of race, religion, color, sex, national origin, age, disability, status as a service disabled veteran, or any other basis prohibited by state law relating to discrimination in employment. Whenever solicitations are made, each public body shall include businesses selected from a list made available by the Department of Small Business and Supplier Diversity.

B. All public bodies shall establish programs consistent with this chapter to facilitate the participation of small businesses and businesses owned by women, minorities, and service disabled veterans in procurement transactions. The programs established shall be in writing and shall comply with the provisions of any enhancement or remedial measures authorized by the Governor pursuant to subsection C or, where applicable, by the chief executive of a local governing body pursuant to § 15.2-965.1, and shall include specific plans to achieve any goals established therein. State agencies shall submit annual progress reports on small, women-owned, and minority-owned business procurement and on service disabled veteran-owned business procurement to the Department of Small Business and Supplier Diversity in a form specified by the Department of Small Business and Supplier Diversity. The Department of Small Business and Supplier Diversity shall make information on service disabled veteran-owned procurement available to the Department of Veterans Services upon request.

C. Whenever there exists (i) a rational basis for small business enhancement or (ii) a persuasive analysis that documents a statistically significant disparity between the availability and utilization of women-owned and minority-owned businesses, the Governor is authorized and encouraged to require state agencies to implement appropriate enhancement or remedial measures consistent with prevailing law.

D. In awarding a contract for services to a small, women-owned, or minority-owned business that is certified in accordance with § 2.2-1606, or to a business identified by a public body as a service disabled veteran-owned business where the award is being made pursuant to an enhancement or remedial program as provided in subsection C, the public body shall include in every such contract of more than $10,000 the following:

"If the contractor intends to subcontract work as part of its performance under this contract, the contractor shall include in the proposal a plan to subcontract to small, women-owned, minority-owned, and service disabled veteran-owned businesses."

E. In the solicitation or awarding of contracts, no state agency, department or institution shall discriminate against a bidder or offeror because the bidder or offeror employs ex-offenders unless the state agency, department or institution has made a written determination that employing ex-offenders on the specific contract is not in its best interest.

F. As used in this section:

"Minority individual" means an individual who is a citizen of the United States or a legal resident alien and who satisfies one or more of the following definitions:

1. "African American" means a person having origins in any of the original peoples of Africa and who is regarded as such by the community of which this person claims to be a part.

2. "Asian American" means a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands, including but not limited to Japan, China, Vietnam, Samoa, Laos, Cambodia, Taiwan, Northern Mariana Islands, the Philippines, a U.S. territory of the Pacific, India, Pakistan, Bangladesh, or Sri Lanka and who is regarded as such by the community of which this person claims to be a part.

3. "Hispanic American" means a person having origins in any of the Spanish-speaking peoples of Mexico, South or Central America, or the Caribbean Islands or other Spanish or Portuguese cultures and who is regarded as such by the community of which this person claims to be a part.

4. "Native American" means a person having origins in any of the original peoples of North America and who is regarded as such by the community of which this person claims to be a part or who is recognized by a tribal organization.

"Minority-owned business" means a business that is at least 51 percent owned by one or more minority individuals who are U.S. citizens or legal resident aliens, or in the case of a corporation, partnership, or limited liability company or other entity, at least 51 percent of the equity ownership interest in the corporation, partnership, or limited liability company or other entity is owned by one or more minority individuals who are U.S. citizens or legal resident aliens, and both the management and daily business operations are controlled by one or more minority individuals, or any historically black college or university as defined in § 2.2-1604, regardless of the percentage ownership by minority individuals or, in the case of a corporation, partnership, or limited liability company or other entity, the equity ownership interest in the corporation, partnership, or limited liability company or other entity.

"Service disabled veteran" means a veteran who (i) served on active duty in the United States military ground, naval, or air service, (ii) was discharged or released under conditions other than dishonorable, and (iii) has a service-connected disability rating fixed by the United States Department of Veterans Affairs.

"Service disabled veteran business" means a business that is at least 51 percent owned by one or more service disabled veterans or, in the case of a corporation, partnership, or limited liability company or other entity, at least 51 percent of the equity ownership interest in the corporation, partnership, or limited liability company or other entity is owned by one or more individuals who are service disabled veterans and both the management and daily business operations are controlled by one or more individuals who are service disabled veterans.

"Small business" means a business, independently owned and controlled by one or more individuals who are U.S. citizens or legal resident aliens, and together with affiliates, has 250 or fewer employees, or annual gross receipts of $10 million or less averaged over the previous three years. One or more of the individual owners shall control both the management and daily business operations of the small business.

"State agency" means any authority, board, department, instrumentality, institution, agency, or other unit of state government. "State agency" shall not include any county, city, or town.

"Women-owned business" means a business that is at least 51 percent owned by one or more women who are U.S. citizens or legal resident aliens, or in the case of a corporation, partnership, or limited liability company or other entity, at least 51 percent of the equity ownership interest is owned by one or more women who are U.S. citizens or legal resident aliens, and both the management and daily business operations are controlled by one or more women.

1982, c. 647, §§ 11-44, 11-48; 1984, c. 279; 2000, c. 628; 2001, c. 844; 2003, c. 226; 2004, cc. 865, 891; 2006, cc. 831, 921; 2007, c. 787; 2008, cc. 521, 767; 2009, c. 869; 2013, c. 482; 2015, cc. 733, 765, 775.



§ 2.2-4311. Employment discrimination by contractor prohibited; required contract provisions

All public bodies shall include in every contract of more than $10,000 the following provisions:

1. During the performance of this contract, the contractor agrees as follows:

a. The contractor will not discriminate against any employee or applicant for employment because of race, religion, color, sex, national origin, age, disability, or other basis prohibited by state law relating to discrimination in employment, except where there is a bona fide occupational qualification reasonably necessary to the normal operation of the contractor. The contractor agrees to post in conspicuous places, available to employees and applicants for employment, notices setting forth the provisions of this nondiscrimination clause.

b. The contractor, in all solicitations or advertisements for employees placed by or on behalf of the contractor, will state that such contractor is an equal opportunity employer.

c. Notices, advertisements and solicitations placed in accordance with federal law, rule or regulation shall be deemed sufficient for the purpose of meeting the requirements of this section.

2. The contractor will include the provisions of the foregoing paragraphs a, b and c in every subcontract or purchase order of over $10,000, so that the provisions will be binding upon each subcontractor or vendor.

1982, c. 647, § 11-51; 2000, c. 628; 2001, c. 844.



§ 2.2-4311.1. Compliance with federal, state, and local laws and federal immigration law; required contract provisions

All public bodies shall provide in every written contract that the contractor does not, and shall not during the performance of the contract for goods and services in the Commonwealth, knowingly employ an unauthorized alien as defined in the federal Immigration Reform and Control Act of 1986.

2008, cc. 598, 702.



§ 2.2-4311.2. Compliance with state law; foreign and domestic businesses authorized to transact business in the Commonwealth

A. All public bodies shall include in every written contract a provision that a contractor organized as a stock or nonstock corporation, limited liability company, business trust, or limited partnership or registered as a registered limited liability partnership shall be authorized to transact business in the Commonwealth as a domestic or foreign business entity if so required by Title 13.1 or Title 50 or as otherwise required by law.

B. Pursuant to competitive sealed bidding or competitive negotiation, all public bodies shall include in the solicitation a provision that requires a bidder or offeror organized or authorized to transact business in the Commonwealth pursuant to Title 13.1 or Title 50 to include in its bid or proposal the identification number issued to it by the State Corporation Commission. Any bidder or offeror that is not required to be authorized to transact business in the Commonwealth as a foreign business entity under Title 13.1 or Title 50 or as otherwise required by law shall include in its bid or proposal a statement describing why the bidder or offeror is not required to be so authorized.

C. Any bidder or offeror described in subsection B that fails to provide the required information shall not receive an award unless a waiver of this requirement and the administrative policies and procedures established to implement this section is granted by the Director of the Department of General Services or his designee or by the chief executive of a local governing body.

D. Any business entity described in subsection A that enters into a contract with a public body pursuant to this chapter shall not allow its existence to lapse or its certificate of authority or registration to transact business in the Commonwealth, if so required under Title 13.1 or Title 50, to be revoked or cancelled at any time during the term of the contract.

E. A public body may void any contract with a business entity if the business entity fails to remain in compliance with the provisions of this section.

2010, c. 634.



§ 2.2-4312. Drug-free workplace to be maintained by contractor; required contract provisions

All public bodies shall include in every contract over $10,000 the following provisions:

During the performance of this contract, the contractor agrees to (i) provide a drug-free workplace for the contractor's employees; (ii) post in conspicuous places, available to employees and applicants for employment, a statement notifying employees that the unlawful manufacture, sale, distribution, dispensation, possession, or use of a controlled substance or marijuana is prohibited in the contractor's workplace and specifying the actions that will be taken against employees for violations of such prohibition; (iii) state in all solicitations or advertisements for employees placed by or on behalf of the contractor that the contractor maintains a drug-free workplace; and (iv) include the provisions of the foregoing clauses in every subcontract or purchase order of over $10,000, so that the provisions will be binding upon each subcontractor or vendor.

For the purposes of this section, "drug-free workplace" means a site for the performance of work done in connection with a specific contract awarded to a contractor in accordance with this chapter, the employees of whom are prohibited from engaging in the unlawful manufacture, sale, distribution, dispensation, possession or use of any controlled substance or marijuana during the performance of the contract.

2000, c. 417, § 11-51.1; 2001, c. 844.



§ 2.2-4313. Petition for recycled goods and products; periodic review of procurement standards

A. Any person who believes that particular goods or products with recycled content are functionally equivalent to the same goods or products produced from virgin materials may petition the Department of General Services or other appropriate agency of the Commonwealth to include the recycled goods or products in its procurement process. The petitioner shall submit, prior to or during the procurement process, documentation that establishes that the goods or products (i) contain recycled content and (ii) can meet the performance standards set forth in the applicable specifications. If the Department of General Services or other agency of the Commonwealth that receives the petition determines that the documentation demonstrates that the goods or products with recycled content will meet the performance standards set forth in the applicable specifications, it shall incorporate the goods or products into its procurement process.

B. The Department of General Services and all agencies of the Commonwealth shall review and revise their procurement procedures and specifications on a continuing basis to encourage the use of goods and products with recycled content and shall, in developing new procedures and specifications, encourage the use of goods and products with recycled content.

1993, c. 223, § 11-41.01; 2001, c. 844.



§ 2.2-4314. Petition for procurement of less toxic goods and products; periodic review of procurement standards

A. As used in this section:

"Goods and products" means goods and products that are used or consumed by an agency of the Commonwealth in the performance of its statutory functions. The term shall include, but not be limited to (i) cleaning materials, (ii) paints and coatings, (iii) solvents, (iv) adhesives, (v) inks, and (vi) pesticides and herbicides. The term shall not include: (i) fuels, (ii) food and beverages, (iii) furniture and fixtures, (iv) tobacco products, and (v) packaging and containers.

"Less toxic goods and products" means goods and products that (i) are functionally equivalent to and (ii) contain, emit, produce, or generate, less toxic or hazardous substances, or other toxic or hazardous substances that pose less of a hazard to public health and safety, or both, than goods and products procured by the Department of General Services or other agency of the Commonwealth.

"Toxic or hazardous substance" means (i) a chemical identified on the Toxic Chemical List established pursuant to § 313 of the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq. (P.L. 99-499) or (ii) a chemical listed pursuant to §§ 101 (14) or 102 of the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (P.L. 92-500).

B. Any person who manufactures, sells, or supplies goods or products may petition the Department of General Services or other appropriate agency of the Commonwealth for the inclusion of the less toxic goods and products in its procurement process. The petitioner shall submit, prior to or during the procurement process, documentation that establishes that the goods or products meet the performance standards set forth in the applicable specifications. If the Department of General Services or other agency of the Commonwealth that receives the petition determines that the documentation establishes that the less toxic goods or products meet the performance standards set forth in the applicable specifications, it shall incorporate such goods or products into its procurement process.

C. The Department of General Services and all agencies of the Commonwealth shall review and revise their procurement procedures and specifications on a continuing basis to encourage the use of less toxic goods and products. However, nothing in this section shall require the Department or other agencies to purchase, test or evaluate any particular goods or products. Nor shall this section require the Department to purchase goods or products other than those that would be purchased under regular procurement procedures.

1994, c. 946, § 11-41.02; 2001, c. 844.



§ 2.2-4315. Use of brand names

Unless otherwise provided in the Invitation to Bid, the name of a certain brand, make or manufacturer shall not restrict bidders to the specific brand, make or manufacturer named and shall be deemed to convey the general style, type, character, and quality of the article desired. Any article that the public body in its sole discretion determines to be the equal of that specified, considering quality, workmanship, economy of operation, and suitability for the purpose intended, shall be accepted.

1982, c. 647, § 11-49; 2001, c. 844.



§ 2.2-4316. Comments concerning specifications

Every public body awarding public contracts shall establish procedures whereby comments concerning specifications or other provisions in Invitations to Bid or Requests for Proposal can be received and considered prior to the time set for receipt of bids or proposals or award of the contract.

1982, c. 647, § 11-50; 2001, c. 844.



§ 2.2-4317. Prequalification generally; prequalification for construction

A. Prospective contractors may be prequalified for particular types of supplies, services, insurance or construction, and consideration of bids or proposals limited to prequalified contractors. Any prequalification procedure shall be established in writing and sufficiently in advance of its implementation to allow potential contractors a fair opportunity to complete the process.

B. Any prequalification of prospective contractors for construction by a public body shall be pursuant to a prequalification process for construction projects adopted by the public body. The process shall be consistent with the provisions of this section.

The application form used in such process shall set forth the criteria upon which the qualifications of prospective contractors will be evaluated. The application form shall request of prospective contractors only such information as is appropriate for an objective evaluation of all prospective contractors pursuant to such criteria. The form shall allow the prospective contractor seeking prequalification to request, by checking the appropriate box, that all information voluntarily submitted by the contractor pursuant to this subsection shall be considered a trade secret or proprietary information subject to the provisions of subsection D of § 2.2-4342.

In all instances in which the public body requires prequalification of potential contractors for construction projects, advance notice shall be given of the deadline for the submission of prequalification applications. The deadline for submission shall be sufficiently in advance of the date set for the submission of bids for such construction so as to allow the procedures set forth in this subsection to be accomplished.

At least 30 days prior to the date established for submission of bids or proposals under the procurement of the contract for which the prequalification applies, the public body shall advise in writing each contractor who submitted an application whether that contractor has been prequalified. In the event that a contractor is denied prequalification, the written notification to the contractor shall state the reasons for the denial of prequalification and the factual basis of such reasons.

A decision by a public body denying prequalification under the provisions of this subsection shall be final and conclusive unless the contractor appeals the decision as provided in § 2.2-4357.

C. A public body may deny prequalification to any contractor only if the public body finds one of the following:

1. The contractor does not have sufficient financial ability to perform the contract that would result from such procurement. If a bond is required to ensure performance of a contract, evidence that the contractor can acquire a surety bond from a corporation included on the United States Treasury list of acceptable surety corporations in the amount and type required by the public body shall be sufficient to establish the financial ability of the contractor to perform the contract resulting from such procurement;

2. The contractor does not have appropriate experience to perform the construction project in question;

3. The contractor or any officer, director or owner thereof has had judgments entered against him within the past ten years for the breach of contracts for governmental or nongovernmental construction, including, but not limited to, design-build or construction management;

4. The contractor has been in substantial noncompliance with the terms and conditions of prior construction contracts with a public body without good cause. If the public body has not contracted with a contractor in any prior construction contracts, the public body may deny prequalification if the contractor has been in substantial noncompliance with the terms and conditions of comparable construction contracts with another public body without good cause. A public body may not utilize this provision to deny prequalification unless the facts underlying such substantial noncompliance were documented in writing in the prior construction project file and such information relating thereto given to the contractor at that time, with the opportunity to respond;

5. The contractor or any officer, director, owner, project manager, procurement manager or chief financial official thereof has been convicted within the past ten years of a crime related to governmental or nongovernmental construction or contracting, including, but not limited to, a violation of (i) Article 6 (§ 2.2-4367 et seq.) of this chapter, (ii) the Virginia Governmental Frauds Act (§ 18.2-498.1 et seq.), (iii) Chapter 4.2 (§ 59.1-68.6 et seq.) of Title 59.1, or (iv) any substantially similar law of the United States or another state;

6. The contractor or any officer, director or owner thereof is currently debarred pursuant to an established debarment procedure from bidding or contracting by any public body, agency of another state or agency of the federal government; and

7. The contractor failed to provide to the public body in a timely manner any information requested by the public body relevant to subdivisions 1 through 6 of this subsection.

D. If a public body has a prequalification ordinance that provides for minority participation in municipal construction contracts, that public body may also deny prequalification based on minority participation criteria. However, nothing herein shall authorize the adoption or enforcement of minority participation criteria except to the extent that such criteria, and the adoption and enforcement thereof, are in accordance with the Constitution and laws of the United States and the Commonwealth.

E. A state public body shall deny prequalification to any contractor who fails to register and participate in the E-Verify program as required by § 2.2-4308.2.

F. The provisions of subsections B, C, and D shall not apply to prequalification for contracts let under § 33.2-209, 33.2-214, or 33.2-221.

1982, c. 647, § 11-46; 1994, c. 918; 1995, c. 527; 2001, c. 844; 2007, c. 154; 2011, cc. 573, 583.



§ 2.2-4318. Negotiation with lowest responsible bidder

Unless canceled or rejected, a responsive bid from the lowest responsible bidder shall be accepted as submitted, except that if the bid from the lowest responsible bidder exceeds available funds, the public body may negotiate with the apparent low bidder to obtain a contract price within available funds. However, the negotiation may be undertaken only under conditions and procedures described in writing and approved by the public body prior to issuance of the Invitation to Bid and summarized therein.

1982, c. 647, § 11-53; 2001, c. 844.



§ 2.2-4319. Cancellation, rejection of bids; waiver of informalities

A. An Invitation to Bid, a Request for Proposal, any other solicitation, or any and all bids or proposals, may be canceled or rejected. The reasons for cancellation or rejection shall be made part of the contract file. A public body shall not cancel or reject an Invitation to Bid, a Request for Proposal, any other solicitation, bid or proposal pursuant to this section solely to avoid awarding a contract to a particular responsive and responsible bidder or offeror.

B. A public body may waive informalities in bids.

1982, c. 647, § 11-42; 1998, c. 753; 2001, c. 844.



§ 2.2-4320. Exclusion of insurance bids prohibited

Notwithstanding any other provision of law, no insurer licensed to transact the business of insurance in the Commonwealth or approved to issue surplus lines insurance in the Commonwealth shall be excluded from presenting an insurance bid proposal to a public body in response to a request for proposal or an invitation to bid. Nothing in this section shall preclude a public body from debarring a prospective insurer pursuant to § 2.2-4321.

1996, c. 989, § 11-44.1; 2001, c. 844.



§ 2.2-4321. Debarment

Prospective contractors may be debarred from contracting for particular types of supplies, services, insurance or construction, for specified periods of time. Any debarment procedure shall be established in writing for state agencies and institutions by the agency designated by the Governor and for political subdivisions by their governing bodies. Any debarment procedure may provide for debarment on the basis of a contractor's unsatisfactory performance for a public body.

1982, c. 647, § 11-46.1; 2001, c. 844.



§ 2.2-4321.1. Prohibited contracts; exceptions; determination by Department of Taxation; appeal; remedies

A. No state agency shall contract for goods or services with a nongovernmental source if the source, or any affiliate of the source, is subject to the provisions of (i) § 58.1-612 and fails or refuses to collect and remit the tax on its sales delivered by any means to locations within the Commonwealth or (ii) Article 2 (§ 58.1-320 et seq.) or Article 10 (§ 58.1-400 et seq.) of Chapter 3 of Title 58.1 and fails or refuses to remit any tax due thereunder. The provisions of clause (ii) shall not apply to any person that has (a) entered into a payment agreement with the Department of Taxation to pay the tax and is not delinquent under the terms of the agreement or (b) appealed the assessment of the tax in accordance with law and such appeal is pending.

B. A state agency may contract for goods or services with a source prohibited under subsection A in the event of an emergency or where the nongovernmental source is the sole source of such goods or services.

C. The determination of whether a source is a prohibited source shall be made by the Department of Taxation after providing the prohibited source with notice and an opportunity to respond to the proposed determination. The Department of Taxation shall notify the Department of General Services of its determination.

D. The Department of General Services shall post public notice of all prohibited sources on its public internet procurement website and on other appropriate websites.

E. The remedies provided in Article 5 (§ 2.2-4357 et seq.) of this chapter shall not apply to any determination made pursuant to this section and the sole remedy for any adverse determination shall be as provided in subsection F.

F. Any source aggrieved by a determination of the Department of Taxation made under this section may apply to the Tax Commissioner for correction of the determination. The Tax Commissioner shall respond within 30 days of receipt of the application for corrective action. Within 10 days after receipt of the Tax Commissioner's response, the aggrieved source may appeal to the Circuit Court for the City of Richmond. If it is determined that the determination of the Department of Taxation was arbitrary, capricious, or not in accordance with law, the sole relief shall be restoration of the source's eligibility to contract with state agencies. No claim for damages or attorney's fees shall be awarded.

G. Any action of the Department of Taxation, the Department of General Services, or of any state agency under this section shall be exempt from the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

H. For the purposes of this section, "state agency" means any authority, board, department, instrumentality, institution, agency or other unit of state government. State agency shall not include any public institution of higher education or any county, city or town or any local or regional governmental authority.

2003, cc. 994, 1006; 2006, c. 408.



§ 2.2-4321.2. Public works contract requirements

A. As used in this section:

"Public works" means the operation, erection, construction, alteration, improvement, maintenance, or repair of any public facility or immovable property owned, used, or leased by a state agency.

"State agency" means any authority, board, department, instrumentality, institution, agency, or other unit of state government. "State agency" shall not include any county, city, or town.

B. Except as provided in subsection F or as required by federal law, each state agency, when engaged in procuring products or services or letting contracts for construction, manufacture, maintenance, or operation of public works paid for in whole or in part by state funds, or when overseeing or administering such procurement, construction, manufacture, maintenance, or operation, shall ensure that neither the state agency nor any construction manager acting on behalf of the state agency shall, in its bid specifications, project agreements, or other controlling documents:

1. Require or prohibit bidders, offerors, contractors, or subcontractors to enter into or adhere to agreements with one or more labor organizations, on the same or related public works projects; or

2. Otherwise discriminate against bidders, offerors, contractors, subcontractors, or operators for becoming or refusing to become or remain signatories or otherwise to adhere to agreements with one or more labor organizations, on the same or other related public works projects.

Nothing in this subsection shall prohibit contractors or subcontractors from voluntarily entering into agreements described in subdivision 1.

C. A state agency issuing grants, providing financial assistance, or entering into cooperative agreements for the construction, manufacture, maintenance, or operation of public works shall ensure that neither the bid specifications, project agreements, nor other controlling documents therefor awarded by recipients of grants or financial assistance or by parties to cooperative agreements, nor those of any construction manager acting on behalf of such recipients, shall:

1. Require or prohibit bidders, offerors, contractors, or subcontractors to enter into or adhere to agreements with one or more labor organizations, on the same or related projects; or

2. Otherwise discriminate against bidders, offerors, contractors, subcontractors, or operators for becoming or refusing to become or remain signatories or otherwise to adhere to agreements with one or more labor organizations, on the same or other related projects.

D. If an awarding authority, a recipient of grants or financial assistance, a party to a cooperative agreement, or a construction manager acting on behalf of any of them performs in a manner contrary to the provisions of subsection B or C, the state agency awarding the contract, grant, or assistance shall be entitled to injunctive relief to prevent any violation of this section.

E. Any interested party, which shall include a bidder, offeror, contractor, subcontractor, or operator, shall have standing to challenge any bid specification, project agreement, neutrality agreement, controlling document, grant, or cooperative agreement that violates the provisions of this section. Furthermore, such interested party shall be entitled to injunctive relief to prevent any violation of this section.

F. The provisions of this section shall not:

1. Apply to any public-private agreement for any construction or infrastructure project in which the private body, as a condition of its investment or partnership with the state agency, requires that the private body have the right to control its labor relations policy and perform all work associated with such investment or partnership in compliance with all collective bargaining agreements to which the private party is a signatory and is thus legally bound with its own employees and the employees of its contractors and subcontractors in any manner permitted by the National Labor Relations Act, 29 U.S.C. § 151 et seq., or the Railway Labor Act, 45 U.S.C. § 151 et seq.;

2. Prohibit an employer or any other person covered by the National Labor Relations Act or the Railway Labor Act from entering into agreements or engaging in any other activity protected by law; or

3. Be interpreted to interfere with the labor relations of persons covered by the National Labor Relations Act or the Railway Labor Act.

2012, cc. 685, 732.



§ 2.2-4322. Acceptance of bids submitted to the Department of Transportation

In a procurement by the Department of Transportation by competitive sealed bidding for highway construction and maintenance contracts, the Department may accept bids in response to an Invitation to Bid at the Department's central office or at district offices or other satellite locations designated in the Invitation to Bid, in accordance with specifications adopted by the Department. An Invitation to Bid may authorize agents of the Department to accept from bidders on a voluntary basis a supplemental submission referencing the total bid amount on a form prescribed by the Department. Information contained in any supplemental submission may be made available to the public by the Department after the time for receiving bids has expired and before the public opening and announcement of all sealed bids.

1997, c. 164, § 11-45.1; 2001, c. 844.



§ 2.2-4323. Purchase programs for recycled goods; agency responsibilities

A. All state agencies shall implement a purchase program for recycled goods and shall coordinate their efforts so as to achieve the goals and objectives established in subsection C as well as those set forth in §§ 10.1-1425.6, 10.1-1425.7, 10.1-1425.8, 2.2-4313, 2.2-4324, and 2.2-4326.

B. The Department of Environmental Quality shall advise the Department of General Services concerning the designation of recycled goods. In cooperation with the Department of General Services, the Department of Environmental Quality shall increase the awareness of state agencies as to the benefits of using such products.

C. The Department of General Services shall:

1. Ensure that the Commonwealth's procurement guidelines for state agencies promote the use of recycled goods.

2. Promote the Commonwealth's interest in the use of recycled products to vendors.

3. Make agencies aware of the availability of recycled goods, including those that use post-consumer and other recovered materials processed by Virginia-based companies.

D. All state agencies shall, to the greatest extent possible, adhere to the procurement program guidelines for recycled products to be established by the Department of General Services.

1994, c. 553, § 11-47.01; 2001, c. 844; 2011, cc. 594, 681.



§ 2.2-4324. Preference for Virginia products with recycled content and for Virginia firms

A. In the case of a tie bid, preference shall be given to goods produced in Virginia, goods or services or construction provided by Virginia persons, firms or corporations; otherwise the tie shall be decided by lot.

B. Whenever the lowest responsive and responsible bidder is a resident of any other state and such state under its laws allows a resident contractor of that state a percentage preference, a like preference shall be allowed to the lowest responsive and responsible bidder who is a resident of Virginia and is the next lowest bidder. If the lowest responsive and responsible bidder is a resident of any other state and such state under its laws allows a resident contractor of that state a price-matching preference, a like preference shall be allowed to responsive and responsible bidders who are residents of Virginia. If the lowest bidder is a resident contractor of a state with an absolute preference, the bid shall not be considered. The Department of General Services shall post and maintain an updated list on its website of all states with an absolute preference for their resident contractors and those states that allow their resident contractors a percentage preference, including the respective percentage amounts. For purposes of compliance with this section, all public bodies may rely upon the accuracy of the information posted on this website.

C. Notwithstanding the provisions of subsections A and B, in the case of a tie bid in instances where goods are being offered, and existing price preferences have already been taken into account, preference shall be given to the bidder whose goods contain the greatest amount of recycled content.

D. For the purposes of this section, a Virginia person, firm or corporation shall be deemed to be a resident of Virginia if such person, firm or corporation has been organized pursuant to Virginia law or maintains a principal place of business within Virginia.

1982, c. 647, § 11-47; 1993, c. 109; 2001, cc. 323, 844; 2005, c. 894; 2011, c. 343.



§ 2.2-4325. Preference for Virginia coal used in state facilities

In determining the award of any contract for coal to be purchased for use in state facilities with state funds, the Department of General Services shall procure using competitive sealed bidding and shall award to the lowest responsive and responsible bidder offering coal mined in Virginia so long as its bid price is not more than four percent greater than the bid price of the low responsive and responsible bidder offering coal mined elsewhere.

1987, cc. 81, 91, § 11-47.1; 2001, c. 844.



§ 2.2-4326. Preference for recycled paper and paper products used by state agencies

A. In determining the award of any contract for paper and paper products to be purchased for use by agencies of the Commonwealth, the Department of General Services shall procure using competitive sealed bidding and shall award to the lowest responsible bidder offering recycled paper and paper products of a quality suitable for the purpose intended, so long as the bid price is not more than ten percent greater than the bid price of the low responsive and responsible bidder offering a product that does not qualify under subsection B.

B. For purposes of this section, recycled paper and paper products means any paper or paper products meeting the EPA Recommended Content Standards as defined in 40 C.F.R. Part 247.

1989, c. 442, § 11-47.2; 1990, cc. 449, 857; 2001, c. 844.



§ 2.2-4327. Preference for community reinvestment activities in contracts for investment of funds

Notwithstanding any other provision of law, any county, town, or city that is authorized to and has established affordable housing programs may provide by resolution that in determining the award of any contract for time deposits or investment of its funds, the treasurer or director of finance of such county, town, or city may consider, in addition to the typical criteria, the investment activities of qualifying institutions that enhance the supply of, or accessibility to, affordable housing within the jurisdiction, including the accessibility of such housing to employees of the county, town, or city or employees of the local school board. No more than 50 percent of the funds of the county, town, or city, calculated on the basis of the average daily balance of the general fund during the previous fiscal year, may be deposited or invested by considering such investment activities as a factor in the award of a contract. A qualifying institution shall meet the provisions of the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.) and all local terms and conditions for security, liquidity and rate of return.

For the purposes of this section, affordable housing means the same as that term is defined in § 15.2-2201.

1993, c. 937, § 11-47.3; 1995, c. 206; 1997, c. 176; 1999, c. 708; 2001, c. 844; 2007, c. 681.



§ 2.2-4328. Preference for local products and firms; applicability

A. The governing body of a county, city or town may, in the case of a tie bid, give preference to goods, services and construction produced in such locality or provided by persons, firms or corporations having principal places of business in the locality, if such a choice is available; otherwise the tie shall be decided by lot, unless § 2.2-4324 applies.

B. The provisions of this section shall apply only to bids submitted pursuant to a written Invitation to Bid.

1994, c. 882, § 11-47.4; 2001, c. 844.



§ 2.2-4329. Expired

Expired.



§ 2.2-4329.1. Energy forward pricing mechanisms

A. As used in this section, unless the context requires a different meaning:

"Energy" means natural gas, heating oil, propane, diesel fuel, unleaded fuel, and any other energy source except electricity.

"Forward pricing mechanism" means either: (i) a contract or financial instrument that obligates a public body to buy or sell a specified quantity of energy at a future date at a set price or (ii) an option to buy or sell the contract or financial instrument.

B. Notwithstanding any other law to the contrary but subject to available appropriation, a public body may use forward pricing mechanisms for budget risk reduction.

C. Forward pricing mechanism transactions shall be made only under the following conditions:

1. The quantity of energy affected by the forward pricing mechanism shall not exceed the estimated energy use for the public body for the same period, which shall not exceed 48 months from the trade date of the transaction; and

2. A separate account shall be established for operational energy for each public body using a forward pricing mechanism.

D. Before exercising the authority under this section, the public body shall develop written policies and procedures governing the use of forward pricing mechanisms and disclosure of the same to the public.

E. Before exercising authority under subsection B, the public body shall establish an oversight process that provides for review of the public body's use of forward pricing mechanisms. The oversight process shall include internal or external audit reviews; annual reports to, and review by, an internal investment committee; and internal management control.

2012, cc. 204, 359.



§ 2.2-4330. Withdrawal of bid due to error

A. A bidder for a public construction contract, other than a contract for construction or maintenance of public highways, may withdraw his bid from consideration if the price bid was substantially lower than the other bids due solely to a mistake in the bid, provided the bid was submitted in good faith, and the mistake was a clerical mistake as opposed to a judgment mistake, and was actually due to an unintentional arithmetic error or an unintentional omission of a quantity of work, labor or material made directly in the compilation of a bid, which unintentional arithmetic error or unintentional omission can be clearly shown by objective evidence drawn from inspection of original work papers, documents and materials used in the preparation of the bid sought to be withdrawn.

If a bid contains both clerical and judgment mistakes, a bidder may withdraw his bid from consideration if the price bid would have been substantially lower than the other bids due solely to the clerical mistake, that was an unintentional arithmetic error or an unintentional omission of a quantity of work, labor or material made directly in the compilation of a bid that shall be clearly shown by objective evidence drawn from inspection of original work papers, documents and materials used in the preparation of the bid sought to be withdrawn.

B. One of the following procedures for withdrawal of a bid shall be selected by the public body and stated in the advertisement for bids:

1. The bidder shall give notice in writing of his claim of right to withdraw his bid within two business days after the conclusion of the bid opening procedure and shall submit original work papers with such notice; or

2. Where the public body opens the bids one day following the time fixed for the submission of bids, the bidder shall submit to the public body or designated official his original work papers, documents and materials used in the preparation of the bid at or prior to the time fixed for the opening of bids. The work papers shall be delivered by the bidder in person or by registered mail. The bidder shall have two hours after the opening of bids within which to claim in writing any mistake as defined herein and withdraw his bid. The contract shall not be awarded by the public body until the two-hour period has elapsed.

Under these procedures, the mistake shall be proved only from the original work papers, documents and materials delivered as required herein. The work papers, documents and materials submitted by the bidder shall, at the bidder's request, be considered trade secrets or proprietary information subject to the conditions of subsection F of § 2.2-4342.

C. A public body may establish procedures for the withdrawal of bids for other than construction contracts.

D. No bid shall be withdrawn under this section when the result would be the awarding of the contract on another bid of the same bidder or of another bidder in which the ownership of the withdrawing bidder is more than five percent.

E. If a bid is withdrawn in accordance with this section, the lowest remaining bid shall be deemed to be the low bid.

F. No bidder who is permitted to withdraw a bid shall, for compensation, supply any material or labor to or perform any subcontract or other work agreement for the person or firm to whom the contract is awarded or otherwise benefit, directly or indirectly, from the performance of the project for which the withdrawn bid was submitted.

G. The public body shall notify the bidder in writing within five business days of its decision regarding the bidder's request to withdraw its bid. If the public body denies the withdrawal of a bid under the provisions of this section, it shall state in such notice the reasons for its decision and award the contract to such bidder at the bid price, provided such bidder is a responsible and responsive bidder. At the same time that the notice is provided, the public body shall return all work papers and copies thereof that have been submitted by the bidder.

1982, c. 647, § 11-54; 1985, c. 286; 1994, c. 897; 1999, c. 344; 2001, c. 844; 2011, c. 717.



§ 2.2-4331. Contract pricing arrangements

A. Except as prohibited in this section, public contracts may be awarded on a fixed price or cost reimbursement basis, or on any other basis that is not prohibited.

B. Except in case of emergency affecting the public health, safety, or welfare, no public contract shall be awarded on the basis of cost plus a percentage of cost.

C. The following contract pricing arrangements shall not be prohibited by this section:

1. A policy or contract of insurance or prepaid coverage having a premium computed on the basis of claims paid or incurred, plus the insurance carrier's administrative costs and retention stated in whole or part as a percentage of such claims; or

2. A cost plus a percentage of the private investment made by a private entity as a basis for the procurement of commercial or financial consulting services related to a qualifying transportation facility under the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.) or a qualifying project under the Public-Private Education Facilities and Infrastructure Act of 2002 (§ 56-575.1 et seq.) where the commercial or financial consulting services are sought to solicit or to solicit and evaluate proposals for the qualifying transportation facility or the qualifying project. As used in this section, "private entity" and "qualifying transportation facility" mean the same as those terms are defined in § 33.2-1800 and "qualifying project" means the same as that term is defined in § 56-575.1.

1982, c. 647, § 11-43; 2001, c. 844; 2013, c. 496.



§ 2.2-4332. Workers' compensation requirements for construction contractors and subcontractors

A. No contractor shall perform any work on a construction project of a department, agency or institution of the Commonwealth or any of its political subdivisions unless he (i) has obtained, and continues to maintain for the duration of the work, workers' compensation coverage required pursuant to the provisions of Chapter 8 (§ 65.2-800 et seq.) of Title 65.2 and (ii) provides prior to the award of contract, on a form furnished by the department, agency, or institution of the Commonwealth or political subdivision thereof, evidence of such coverage.

B. The Department of General Services shall provide the form to such departments, agencies, institutions, and political subdivisions. Failure of a department, agency, institution or political subdivision to provide the form prior to the award of contract shall waive the requirements of clause (ii) of subsection A.

C. No subcontractor shall perform any work on a construction project of a department, agency or institution of the Commonwealth unless he has obtained, and continues to maintain for the duration of such work, workers' compensation coverage required pursuant to the provisions of Chapter 8 (§ 65.2-800 et seq.) of Title 65.2.

1993, c. 642, § 11-46.3; 2001, c. 844.



§ 2.2-4333. Retainage on construction contracts

A. In any public contract for construction that provides for progress payments in installments based upon an estimated percentage of completion, the contractor shall be paid at least ninety-five percent of the earned sum when payment is due, with no more than five percent being retained to ensure faithful performance of the contract. All amounts withheld may be included in the final payment.

B. Any subcontract for a public project that provides for similar progress payments shall be subject to the provisions of this section.

1982, c. 647, § 11-56; 2001, c. 844.



§ 2.2-4334. Deposit of certain retained funds on certain contracts with local governments; penalty for failure to timely complete

A. Any county, city, town or agency thereof or other political subdivision of the Commonwealth when contracting directly with contractors for public contracts of $200,000 or more for construction of highways, roads, streets, bridges, parking lots, demolition, clearing, grading, excavating, paving, pile driving, miscellaneous drainage structures, and the installation of water, gas, sewer lines and pumping stations where portions of the contract price are to be retained, shall include in the Bid Proposal an option for the contractor to use an escrow account procedure for utilization of the political subdivision's retainage funds by so indicating in the space provided in the proposal documents. In the event the contractor elects to use the escrow account procedure, the escrow agreement form included in the Bid Proposal and Contract shall be executed and submitted to the political subdivision within fifteen calendar days after notification. If the escrow agreement form is not submitted within the fifteen-day period, the contractor shall forfeit his rights to the use of the escrow account procedure.

B. In order to have retained funds paid to an escrow agent, the contractor, the escrow agent, and the surety shall execute an escrow agreement form. The contractor's escrow agent shall be a trust company, bank or savings institution with its principal office located in the Commonwealth. The escrow agreement and all regulations adopted by the political subdivision entering into the contract shall be substantially the same as that used by the Virginia Department of Transportation.

C. This section shall not apply to public contracts for construction for railroads, public transit systems, runways, dams, foundations, installation or maintenance of power systems for the generation and primary and secondary distribution of electric current ahead of the customer's meter, the installation or maintenance of telephone, telegraph or signal systems for public utilities and the construction or maintenance of solid waste or recycling facilities and treatment plants.

D. Any such public contract for construction with a county, city, town or agency thereof or other political subdivision of the Commonwealth, which includes payment of interest on retained funds, may require a provision whereby the contractor, exclusive of reasonable circumstances beyond the control of the contractor stated in the contract, shall pay a specified penalty for each day exceeding the completion date stated in the contract.

E. Any subcontract for such public project that provides for similar progress payments shall be subject to the provisions of this section.

1989, c. 1, § 11-56.1; 2001, c. 844.



§ 2.2-4335. Public construction contract provisions barring damages for unreasonable delays declared void

A. Any provision contained in any public construction contract that purports to waive, release, or extinguish the rights of a contractor to recover costs or damages for unreasonable delay in performing such contract, either on his behalf or on behalf of his subcontractor if and to the extent the delay is caused by acts or omissions of the public body, its agents or employees and due to causes within their control shall be void and unenforceable as against public policy.

B. Subsection A shall not be construed to render void any provision of a public construction contract that:

1. Allows a public body to recover that portion of delay costs caused by the acts or omissions of the contractor, or its subcontractors, agents or employees;

2. Requires notice of any delay by the party claiming the delay;

3. Provides for liquidated damages for delay; or

4. Provides for arbitration or any other procedure designed to settle contract disputes.

C. A contractor making a claim against a public body for costs or damages due to the alleged delaying of the contractor in the performance of its work under any public construction contract shall be liable to the public body and shall pay it for a percentage of all costs incurred by the public body in investigating, analyzing, negotiating, litigating and arbitrating the claim, which percentage shall be equal to the percentage of the contractor's total delay claim that is determined through litigation or arbitration to be false or to have no basis in law or in fact.

D. A public body denying a contractor's claim for costs or damages due to the alleged delaying of the contractor in the performance of work under any public construction contract shall be liable to and shall pay such contractor a percentage of all costs incurred by the contractor to investigate, analyze, negotiate, litigate and arbitrate the claim. The percentage paid by the public body shall be equal to the percentage of the contractor's total delay claim for which the public body's denial is determined through litigation or arbitration to have been made in bad faith.

1991, c. 701, § 11-56.2; 2001, cc. 324, 844.



§ 2.2-4336. Bid bonds

A. Except in cases of emergency, all bids or proposals for nontransportation-related construction contracts in excess of $500,000 or transportation-related projects authorized under Article 2 (§ 33.2-208 et seq.) of Chapter 2 of Title 33.2 that are in excess of $250,000 and partially or wholly funded by the Commonwealth shall be accompanied by a bid bond from a surety company selected by the bidder that is authorized to do business in Virginia, as a guarantee that if the contract is awarded to the bidder, he will enter into the contract for the work mentioned in the bid. The amount of the bid bond shall not exceed five percent of the amount bid.

B. For nontransportation-related construction contracts in excess of $100,000 but less than $500,000, where the bid bond requirements are waived, prospective contractors shall be prequalified for each individual project in accordance with § 2.2-4317.

C. No forfeiture under a bid bond shall exceed the lesser of (i) the difference between the bid for which the bond was written and the next low bid, or (ii) the face amount of the bid bond.

D. Nothing in this section shall preclude a public body from requiring bid bonds to accompany bids or proposals for construction contracts anticipated to be less than $500,000 for nontransportation-related projects or $250,000 for transportation-related projects authorized under Article 2 (§ 33.2-208 et seq.) of Chapter 2 of Title 33.2 and partially or wholly funded by the Commonwealth.

1982, c. 647, § 11-57; 1984, c. 160; 2001, c. 844; 2006, c. 925; 2011, c. 789.



§ 2.2-4337. Performance and payment bonds

A. Except as provided in subsection H, upon the award of any (i) public construction contract exceeding $500,000 awarded to any prime contractor; (ii) construction contract exceeding $500,000 awarded to any prime contractor requiring the performance of labor or the furnishing of materials for buildings, structures or other improvements to real property owned or leased by a public body; (iii) construction contract exceeding $500,000 in which the performance of labor or the furnishing of materials will be paid with public funds; or (iv) transportation-related projects exceeding $350,000 that are partially or wholly funded by the Commonwealth, the contractor shall furnish to the public body the following bonds:

1. A performance bond in the sum of the contract amount conditioned upon the faithful performance of the contract in strict conformity with the plans, specifications and conditions of the contract. For transportation-related projects authorized under Article 2 (§ 33.2-208 et seq.) of Chapter 2 of Title 33.2, such bond shall be in a form and amount satisfactory to the public body.

2. A payment bond in the sum of the contract amount. The bond shall be for the protection of claimants who have and fulfill contracts to supply labor or materials to the prime contractor to whom the contract was awarded, or to any subcontractors, in furtherance of the work provided for in the contract, and shall be conditioned upon the prompt payment for all materials furnished or labor supplied or performed in the furtherance of the work. For transportation-related projects authorized under Article 2 (§ 33.2-208 et seq.) of Chapter 2 of Title 33.2 and partially or wholly funded by the Commonwealth, such bond shall be in a form and amount satisfactory to the public body.

"Labor or materials" shall include public utility services and reasonable rentals of equipment, but only for periods when the equipment rented is actually used at the site.

B. For nontransportation-related construction contracts in excess of $100,000 but less than $500,000, where the bid bond requirements are waived, prospective contractors shall be prequalified for each individual project in accordance with § 2.2-4317.

C. Each of the bonds shall be executed by one or more surety companies selected by the contractor that are authorized to do business in Virginia.

D. If the public body is the Commonwealth, or any agency or institution thereof, the bonds shall be payable to the Commonwealth of Virginia, naming also the agency or institution thereof. Bonds required for the contracts of other public bodies shall be payable to such public body.

E. Each of the bonds shall be filed with the public body that awarded the contract, or a designated office or official thereof.

F. Nothing in this section shall preclude a public body from requiring payment or performance bonds for construction contracts below $500,000 for nontransportation-related projects or $350,000 for transportation-related projects authorized under Article 2 (§ 33.2-208 et seq.) of Chapter 2 of Title 33.2 and partially or wholly funded by the Commonwealth.

G. Nothing in this section shall preclude the contractor from requiring each subcontractor to furnish a payment bond with surety thereon in the sum of the full amount of the contract with such subcontractor conditioned upon the payment to all persons who have and fulfill contracts that are directly with the subcontractor for performing labor and furnishing materials in the prosecution of the work provided for in the subcontract.

H. The performance and payment bond requirements of subsection A for transportation-related projects that are valued in excess of $250,000 but less than $350,000 may only be waived by a public body if the bidder provides evidence, satisfactory to the public body, that a surety company has declined an application from the contractor for a performance or payment bond.

1982, c. 647, § 11-58; 1984, c. 160; 2001, c. 844; 2002, cc. 556, 643, 682; 2006, cc. 694, 925; 2011, c. 789; 2012, c. 783.



§ 2.2-4338. Alternative forms of security

A. In lieu of a bid, payment, or performance bond, a bidder may furnish a certified check, cashier's check, or cash escrow in the face amount required for the bond.

B. If approved by the Attorney General in the case of state agencies, or the attorney for the political subdivision in the case of political subdivisions, a bidder may furnish a personal bond, property bond, or bank or savings institution's letter of credit on certain designated funds in the face amount required for the bid, payment, or performance bond. Approval shall be granted only upon a determination that the alternative form of security proffered affords protection to the public body equivalent to a corporate surety's bond.

C. The provisions of this section shall not apply to the Department of Transportation.

1982, c. 647, § 11-61; 1989, c. 260; 1991, c. 574; 1992, c. 765; 1996, cc. 77, 827; 2001, c. 844; 2013, c. 141.



§ 2.2-4339. Bonds on other than construction contracts

A public body may require bid, payment, or performance bonds for contracts for goods or services if provided in the Invitation to Bid or Request for Proposal.

1982, c. 647, § 11-62; 2001, c. 844.



§ 2.2-4340. Action on performance bond

No action against the surety on a performance bond shall be brought unless within five years after completion of the work on the project to the satisfaction of the Department of Transportation, in cases where the public body is the Department of Transportation, or, in all other cases, within one year after (i) completion of the contract, including the expiration of all warranties and guarantees, or (ii) discovery of the defect or breach of warranty that gave rise to the action.

1982, c. 647, § 11-59; 1996, c. 827; 2001, c. 844.



§ 2.2-4341. Actions on payment bonds; waiver of right to sue

A. Any claimant who has a direct contractual relationship with the contractor and who has performed labor or furnished material in accordance with the contract documents in furtherance of the work provided in any contract for which a payment bond has been given, and who has not been paid in full before the expiration of 90 days after the day on which the claimant performed the last of the labor or furnished the last of the materials for which he claims payment, may bring an action on the payment bond to recover any amount due him for the labor or material. The obligee named in the bond need not be named a party to the action.

B. Any claimant who has a direct contractual relationship with any subcontractor but who has no contractual relationship, express or implied, with the contractor, may bring an action on the contractor's payment bond only if he has given written notice to the contractor within 90 days from the day on which the claimant performed the last of the labor or furnished the last of the materials for which he claims payment, stating with substantial accuracy the amount claimed and the name of the person for whom the work was performed or to whom the material was furnished. Notice to the contractor shall be served by registered or certified mail, postage prepaid, in an envelope addressed to such contractor at any place where his office is regularly maintained for the transaction of business. Claims for sums withheld as retainages with respect to labor performed or materials furnished, shall not be subject to the time limitations stated in this subsection.

C. Any action on a payment bond shall be brought within one year after the day on which the person bringing such action last performed labor or last furnished or supplied materials.

D. Any waiver of the right to sue on the payment bond required by this section shall be void unless it is in writing, signed by the person whose right is waived, and executed after such person has performed labor or furnished material in accordance with the contract documents.

1982, c. 647, § 11-60; 2001, cc. 412, 844; 2003, c. 255; 2011, c. 544.



§ 2.2-4342. Public inspection of certain records

A. Except as provided in this section, all proceedings, records, contracts and other public records relating to procurement transactions shall be open to the inspection of any citizen, or any interested person, firm or corporation, in accordance with the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

B. Cost estimates relating to a proposed procurement transaction prepared by or for a public body shall not be open to public inspection.

C. Any competitive sealed bidding bidder, upon request, shall be afforded the opportunity to inspect bid records within a reasonable time after the opening of all bids but prior to award, except in the event that the public body decides not to accept any of the bids and to reopen the contract. Otherwise, bid records shall be open to public inspection only after award of the contract.

D. Any competitive negotiation offeror, upon request, shall be afforded the opportunity to inspect proposal records within a reasonable time after the evaluation and negotiations of proposals are completed but prior to award, except in the event that the public body decides not to accept any of the proposals and to reopen the contract. Otherwise, proposal records shall be open to public inspection only after award of the contract.

E. Any inspection of procurement transaction records under this section shall be subject to reasonable restrictions to ensure the security and integrity of the records.

F. Trade secrets or proprietary information submitted by a bidder, offeror or contractor in connection with a procurement transaction or prequalification application submitted pursuant to subsection B of § 2.2-4317 shall not be subject to the Virginia Freedom of Information Act (§ 2.2-3700 et seq.); however, the bidder, offeror or contractor shall (i) invoke the protections of this section prior to or upon submission of the data or other materials, (ii) identify the data or other materials to be protected, and (iii) state the reasons why protection is necessary.

1982, c. 647, § 11-52; 1984, c. 705; 1994, c. 918; 2001, c. 844.



§ 2.2-4343. Exemption from operation of chapter for certain transactions

A. The provisions of this chapter shall not apply to:

1. The Virginia Port Authority in the exercise of any of its powers in accordance with Chapter 10 (§ 62.1-128 et seq.) of Title 62.1, provided the Authority implements, by policy or regulation adopted by the Board of Commissioners, procedures to ensure fairness and competitiveness in the procurement of goods and services and in the administration of its capital outlay program. This exemption shall be applicable only so long as such policies and procedures meeting the requirements remain in effect.

2. The Virginia Retirement System for selection of services related to the management, purchase or sale of authorized investments, actuarial services, and disability determination services. Selection of these services shall be governed by the standard set forth in § 51.1-124.30.

3. The State Treasurer in the selection of investment management services related to the external management of funds shall be governed by the standard set forth in § 2.2-4514, and shall be subject to competitive guidelines and policies that are set by the Commonwealth Treasury Board and approved by the Department of General Services.

4. The Department of Social Services or local departments of social services for the acquisition of motor vehicles for sale or transfer to Temporary Assistance to Needy Families (TANF) recipients.

5. The College of William and Mary in Virginia, Virginia Commonwealth University, the University of Virginia, and Virginia Polytechnic Institute and State University in the selection of services related to the management and investment of their endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, or local funds of or held by the College or Universities pursuant to § 23-44.1, 23-50.10:01, 23-76.1, or 23-122.1. However, selection of these services shall be governed by the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.) as required by §§ 23-44.1, 23-50.10:01, 23-76.1, and 23-122.1.

6. The Board of the Virginia College Savings Plan for the selection of services related to the operation and administration of the Plan, including, but not limited to, contracts or agreements for the management, purchase, or sale of authorized investments or actuarial, record keeping, or consulting services. However, such selection shall be governed by the standard set forth in § 23-38.80.

7. Public institutions of higher education for the purchase of items for resale at retail bookstores and similar retail outlets operated by such institutions. However, such purchase procedures shall provide for competition where practicable.

8. The purchase of goods and services by agencies of the legislative branch that may be specifically exempted therefrom by the Chairman of the Committee on Rules of either the House of Delegates or the Senate. Nor shall the contract review provisions of § 2.2-2011 apply to such procurements. The exemption shall be in writing and kept on file with the agency's disbursement records.

9. Any town with a population of less than 3,500, except as stipulated in the provisions of §§ 2.2-4305, 2.2-4308, 2.2-4311, 2.2-4315, 2.2-4330, 2.2-4333 through 2.2-4338, 2.2-4343.1, and 2.2-4367 through 2.2-4377.

10. Any county, city or town whose governing body has adopted, by ordinance or resolution, alternative policies and procedures which are (i) based on competitive principles and (ii) generally applicable to procurement of goods and services by such governing body and its agencies, except as stipulated in subdivision 12.

This exemption shall be applicable only so long as such policies and procedures, or other policies and procedures meeting the requirements of § 2.2-4300, remain in effect in such county, city or town. Such policies and standards may provide for incentive contracting that offers a contractor whose bid is accepted the opportunity to share in any cost savings realized by the locality when project costs are reduced by such contractor, without affecting project quality, during construction of the project. The fee, if any, charged by the project engineer or architect for determining such cost savings shall be paid as a separate cost and shall not be calculated as part of any cost savings.

11. Any school division whose school board has adopted, by policy or regulation, alternative policies and procedures that are (i) based on competitive principles and (ii) generally applicable to procurement of goods and services by the school board, except as stipulated in subdivision 12.

This exemption shall be applicable only so long as such policies and procedures, or other policies or procedures meeting the requirements of § 2.2-4300, remain in effect in such school division. This provision shall not exempt any school division from any centralized purchasing ordinance duly adopted by a local governing body.

12. Notwithstanding the exemptions set forth in subdivisions 9 through 11, the provisions of subsections C and D of § 2.2-4303, and §§ 2.2-4305, 2.2-4308, 2.2-4311, 2.2-4315, 2.2-4317, 2.2-4330, 2.2-4333 through 2.2-4338, 2.2-4343.1, and 2.2-4367 through 2.2-4377 shall apply to all counties, cities and school divisions, and to all towns having a population greater than 3,500 in the Commonwealth.

The method for procurement of professional services through competitive negotiation set forth in §§ 2.2-4303.1 and 2.2-4303.2 shall also apply to all counties, cities and school divisions, and to all towns having a population greater than 3,500, where the cost of the professional service is expected to exceed $60,000 in the aggregate or for the sum of all phases of a contract or project. A school board that makes purchases through its public school foundation or purchases educational technology through its educational technology foundation, either as may be established pursuant to § 22.1-212.2:2 shall be exempt from the provisions of this chapter, except, relative to such purchases, the school board shall comply with the provisions of §§ 2.2-4311 and 2.2-4367 through 2.2-4377.

13. A public body that is also a utility operator may purchase services through or participate in contracts awarded by one or more utility operators that are not public bodies for utility marking services as required by the Underground Utility Damage Prevention Act (§ 56-265.14 et seq.). A purchase of services under this subdivision may deviate from the procurement procedures set forth in this chapter upon a determination made in advance by the public body and set forth in writing that competitive sealed bidding is either not practicable or not fiscally advantageous to the public, and the contract is awarded based on competitive principles.

14. Procurement of any construction or planning and design services for construction by a Virginia nonprofit corporation or organization not otherwise specifically exempted when (i) the planning, design or construction is funded by state appropriations of $10,000 or less or (ii) the Virginia nonprofit corporation or organization is obligated to conform to procurement procedures that are established by federal statutes or regulations, whether those federal procedures are in conformance with the provisions of this chapter.

15. Purchases, exchanges, gifts or sales by the Citizens' Advisory Council on Furnishing and Interpreting the Executive Mansion.

16. The Eastern Virginia Medical School in the selection of services related to the management and investment of its endowment and other institutional funds. The selection of these services shall, however, be governed by the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.).

17. The Department of Corrections in the selection of pre-release and post-incarceration services.

18. The University of Virginia Medical Center to the extent provided by subdivision B 3 of § 23-77.4.

19. The purchase of goods and services by a local governing body or any authority, board, department, instrumentality, institution, agency or other unit of state government when such purchases are made under a remedial plan established by the Governor pursuant to subsection C of § 2.2-4310 or by a chief administrative officer of a county, city or town pursuant to § 15.2-965.1.

20. The contract by community services boards or behavioral health authorities with an administrator or management body pursuant to a joint agreement authorized by § 37.2-512 or 37.2-615.

21. [Expired].

B. Where a procurement transaction involves the expenditure of federal assistance or contract funds, the receipt of which is conditioned upon compliance with mandatory requirements in federal laws or regulations not in conformance with the provisions of this chapter, a public body may comply with such federal requirements, notwithstanding the provisions of this chapter, only upon the written determination of the Governor, in the case of state agencies, or the governing body, in the case of political subdivisions, that acceptance of the grant or contract funds under the applicable conditions is in the public interest. Such determination shall state the specific provision of this chapter in conflict with the conditions of the grant or contract.

1982, c. 647, §§ 11-35, 11-39, 11-40; 1983, c. 593; 1984, cc. 159, 330, 764, § 11-40.2; 1985, c. 74; 1986, cc. 149, 212, 559; 1987, c. 583; 1991, c. 645; 1994, cc. 661, 918; 1995, c. 18; 1996, cc. 261, 280, 683, 1019; 1997, cc. 85, 488, 785, 861, 863; 1998, cc. 121, 132; 1999, cc. 230, 248, 735, 910, § 11-40.4; 2000, cc. 29, 382, 400, 642, 644, 666, 703; 2001, cc. 392, 409, 736, 753, 774, 844; 2002, cc. 87, 478, 491, 582, 595; 2003, cc. 226, 1008; 2004, cc. 145, 865, 891; 2006, c. 656; 2007, cc. 434, 697; 2008, c. 184; 2009, cc. 737, 767; 2010, c. 694; 2011, c. 23; 2012, cc. 803, 805, 835, 836; 2013, cc. 583, 762, 794; 2015, cc. 760, 776.



§ 2.2-4343.1. Permitted contracts with certain religious organizations; purpose; limitations

A. It is the intent of the General Assembly, in accordance with the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, P.L. 104-193, to authorize public bodies to enter into contracts with faith-based organizations for the purposes described in this section on the same basis as any other nongovernmental source without impairing the religious character of such organization, and without diminishing the religious freedom of the beneficiaries of assistance provided under this section.

B. For the purposes of this section, "faith-based organization" means a religious organization that is or applies to be a contractor to provide goods or services for programs funded by the block grant provided pursuant to the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, P.L. 104-193.

C. Public bodies, in procuring goods or services, or in making disbursements pursuant to this section, shall not (i) discriminate against a faith-based organization on the basis of the organization's religious character or (ii) impose conditions that (a) restrict the religious character of the faith-based organization, except as provided in subsection F, or (b) impair, diminish, or discourage the exercise of religious freedom by the recipients of such goods, services, or disbursements.

D. Public bodies shall ensure that all invitations to bid, requests for proposals, contracts, and purchase orders prominently display a nondiscrimination statement indicating that the public body does not discriminate against faith-based organizations.

E. A faith-based organization contracting with a public body (i) shall not discriminate against any recipient of goods, services, or disbursements made pursuant to a contract authorized by this section on the basis of the recipient's religion, religious belief, refusal to participate in a religious practice, or on the basis of race, age, color, gender or national origin and (ii) shall be subject to the same rules as other organizations that contract with public bodies to account for the use of the funds provided; however, if the faith-based organization segregates public funds into separate accounts, only the accounts and programs funded with public funds shall be subject to audit by the public body. Nothing in clause (ii) shall be construed to supersede or otherwise override any other applicable state law.

F. Consistent with the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, P.L. 104-193, funds provided for expenditure pursuant to contracts with public bodies shall not be spent for religious worship, instruction, or proselytizing; however, this prohibition shall not apply to expenditures pursuant to contracts, if any, for the services of chaplains.

G. Nothing in this section shall be construed as barring or prohibiting a faith-based organization from any opportunity to make a bid or proposal or contract on the grounds that the faith-based organization has exercised the right, as expressed in 42 U.S.C. (§ 2000 e-1 et seq.), to employ persons of a particular religion.

H. If an individual, who applies for or receives goods, services, or disbursements provided pursuant to a contract between a public body and a faith-based organization, objects to the religious character of the faith-based organization from which the individual receives or would receive the goods, services, or disbursements, the public body shall offer the individual, within a reasonable period of time after the date of his objection, access to equivalent goods, services, or disbursements from an alternative provider.

The public body shall provide to each individual who applies for or receives goods, services, or disbursements provided pursuant to a contract between a public body and a faith-based organization a notice in bold face type that states: "Neither the public body's selection of a charitable or faith-based provider of services nor the expenditure of funds under this contract is an endorsement of the provider's charitable or religious character, practices, or expression. No provider of services may discriminate against you on the basis of religion, a religious belief, or your refusal to actively participate in a religious practice. If you object to a particular provider because of its religious character, you may request assignment to a different provider. If you believe that your rights have been violated, please discuss the complaint with your provider or notify the appropriate person as indicated in this form."

2001, c. 774, § 11-35.1; 2005, c. 928.



§ 2.2-4344. Exemptions from competition for certain transactions

A. Any public body may enter into contracts without competition for:

1. The purchase of goods or services that are produced or performed by:

a. Persons, or in schools or workshops, under the supervision of the Virginia Department for the Blind and Vision Impaired; or

b. Employment services organizations that offer transitional or supported employment services serving individuals with disabilities.

2. The purchase of legal services, provided that the pertinent provisions of Chapter 5 (§ 2.2-500 et seq.) remain applicable, or expert witnesses or other services associated with litigation or regulatory proceedings.

B. An industrial development authority or regional industrial facility authority may enter into contracts without competition with respect to any item of cost of "authority facilities" or "facilities" as defined in § 15.2-4902 or "facility" as defined in § 15.2-6400.

C. A community development authority formed pursuant to Article 6 (§ 15.2-5152 et seq.) of Chapter 51 of Title 15.2, with members selected pursuant to such article, may enter into contracts without competition with respect to the exercise of any of its powers permitted by § 15.2-5158. However, this exception shall not apply in cases where any public funds other than special assessments and incremental real property taxes levied pursuant to § 15.2-5158 are used as payment for such contract.

D. The State Inspector General may enter into contracts without competition to obtain the services of licensed health care professionals or other experts to assist in carrying out the duties of the Office of the State Inspector General.

1982, c. 647, § 11-45; 1984, c. 764; 1987, cc. 194, 248; 1989, c. 235; 1990, c. 395; 1991, c. 175; 1993, cc. 110, 505, 638, 971; 1996, cc. 145, 897, 902, 950, 1038; 1998, cc. 222, 619, 666, 697, 791; 1999, cc. 160, 194, 1021, 1024; 2000, cc. 242, 696, 927; 2001, c. 844; 2008, c. 52; 2009, cc. 813, 840; 2011, cc. 798, 871; 2012, c. 632.



§ 2.2-4345. Exemptions from competitive sealed bidding and competitive negotiation for certain transactions; limitations

A. The following public bodies may enter into contracts without competitive sealed bidding or competitive negotiation:

1. The Director of the Department of Medical Assistance Services for special services provided for eligible recipients pursuant to subsection H of § 32.1-325, provided that the Director has made a determination in advance after reasonable notice to the public and set forth in writing that competitive sealed bidding or competitive negotiation for such services is not fiscally advantageous to the public, or would constitute an imminent threat to the health or welfare of such recipients. The writing shall document the basis for this determination.

2. The State Health Commissioner for the compilation, storage, analysis, evaluation, and publication of certain data submitted by health care providers and for the development of a methodology to measure the efficiency and productivity of health care providers pursuant to Chapter 7.2 (§ 32.1-276.2 et seq.) of Title 32.1, if the Commissioner has made a determination in advance, after reasonable notice to the public and set forth in writing, that competitive sealed bidding or competitive negotiation for such services is not fiscally advantageous to the public. The writing shall document the basis for this determination. Such agreements and contracts shall be based on competitive principles.

3. The Virginia Code Commission when procuring the services of a publisher, pursuant to §§ 30-146 and 30-148, to publish the Code of Virginia or the Virginia Administrative Code.

4. (Effective until July 1, 2018) The Department of Alcoholic Beverage Control for the purchase of alcoholic beverages.

4. (Effective July 1, 2018) The Virginia Alcoholic Beverage Control Authority for the purchase of alcoholic beverages.

5. The Department for Aging and Rehabilitative Services, for the administration of elder rights programs, with (i) nonprofit Virginia corporations granted tax-exempt status under § 501(c)(3) of the Internal Revenue Code with statewide experience in Virginia in conducting a state long-term care ombudsman program or (ii) designated area agencies on aging.

6. The Department of Health for (a) child restraint devices, pursuant to § 46.2-1097; (b) health care services with Virginia corporations granted tax-exempt status under § 501(c)(3) of the Internal Revenue Code and operating as clinics for the indigent and uninsured that are organized for the delivery of primary health care services in a community (i) as federally qualified health centers designated by the Health Care Financing Administration or (ii) at a reduced or sliding fee scale or without charge; or (c) contracts with laboratories providing cytology and related services if competitive sealed bidding and competitive negotiations are not fiscally advantageous to the public to provide quality control as prescribed in writing by the Commissioner of Health.

7. Virginia Correctional Enterprises, when procuring materials, supplies, or services for use in and support of its production facilities, provided the procurement is accomplished using procedures that ensure as efficient use of funds as practicable and, at a minimum, includes obtaining telephone quotations. Such procedures shall require documentation of the basis for awarding contracts under this section.

8. The Virginia Baseball Stadium Authority for the operation of any facilities developed under the provisions of Chapter 58 (§ 15.2-5800 et seq.) of Title 15.2, including contracts or agreements with respect to the sale of food, beverages and souvenirs at such facilities.

9. With the consent of the Governor, the Jamestown-Yorktown Foundation for the promotion of tourism through marketing with private entities provided a demonstrable cost savings, as reviewed by the Secretary of Education, can be realized by the Foundation and such agreements or contracts are based on competitive principles.

10. The Chesapeake Hospital Authority in the exercise of any power conferred under Chapter 271, as amended, of the Acts of Assembly of 1966, provided that it does not discriminate against any person on the basis of race, color, religion, national origin, sex, pregnancy, childbirth or related medical conditions, age, marital status, or disability in the procurement of goods and services.

11. Richmond Eye and Ear Hospital Authority, any authorities created under Chapter 53 (§ 15.2-5300 et seq.) of Title 15.2 and any hospital or health center commission created under Chapter 52 (§ 15.2-5200 et seq.) of Title 15.2 in the exercise of any power conferred under their respective authorizing legislation, provided that these entities shall not discriminate against any person on the basis of race, color, religion, national origin, sex, pregnancy, childbirth or related medical conditions, age, marital status, or disability in the procurement of goods and services.

12. The Patrick Hospital Authority sealed in the exercise of any power conferred under the Acts of Assembly of 2000, provided that it does not discriminate against any person on the basis of race, color, religion, national origin, sex, pregnancy, childbirth or related medical conditions, age, marital status, or disability in the procurement of goods and services.

13. Public bodies for insurance or electric utility services if purchased through an association of which it is a member if the association was formed and is maintained for the purpose of promoting the interest and welfare of and developing close relationships with similar public bodies, provided such association has procured the insurance or electric utility services by use of competitive principles and provided that the public body has made a determination in advance after reasonable notice to the public and set forth in writing that competitive sealed bidding and competitive negotiation are not fiscally advantageous to the public. The writing shall document the basis for this determination.

14. Public bodies administering public assistance and social services programs as defined in § 63.2-100, community services boards as defined in § 37.2-100, or any public body purchasing services under the Children's Services Act (§ 2.2-5200 et seq.) or the Virginia Juvenile Community Crime Control Act (§ 16.1-309.2 et seq.) for goods or personal services for direct use by the recipients of such programs if the procurement is made for an individual recipient. Contracts for the bulk procurement of goods or services for the use of recipients shall not be exempted from the requirements of § 2.2-4303.

15. The Eastern Virginia Medical School in the exercise of any power conferred pursuant to Chapter 471, as amended, of the Acts of Assembly of 1964.

B. No contract for the construction of any building or for an addition to or improvement of an existing building by any local government or subdivision of local government for which state funds of not more than $50,000 in the aggregate or for the sum of all phases of a contract or project either by appropriation, grant-in-aid or loan, are used or are to be used for all or part of the cost of construction shall be let except after competitive sealed bidding or after competitive negotiation as provided under of subsection D of § 2.2-4303. The procedure for the advertising for bids or for proposals and for letting of the contract shall conform, mutatis mutandis, to this chapter.

1982, c. 647, § 11-45; 1984, c. 764; 1987, cc. 194, 248; 1989, c. 235; 1990, c. 395; 1991, c. 175; 1993, cc. 110, 505, 638, 971; 1996, cc. 145, 897, 902, 950, 1038; 1998, cc. 222, 619, 666, 697, 791; 1999, cc. 160, 194, 1021, 1024; 2000, cc. 242, 696, 927; 2001, c. 844; 2002, cc. 87, 478, 747; 2006, c. 658; 2011, c. 538; 2012, cc. 803, 835; 2015, cc. 38, 366, 730.



§ 2.2-4346. Other exemptions for certain transactions

The following public bodies may enter into contracts as provided in this section.

A. Contracts for certain essential election materials and services are exempted from the requirements of Articles 1 (§ 2.2-4300 et seq.), 2 (§ 2.2-4303 et seq.), and 5 (§ 2.2-4357 et seq.) of this chapter pursuant to § 24.2-602.

B. Any local school board may authorize any of its public schools or its school division to enter into contracts providing that caps and gowns, photographs, class rings, yearbooks and graduation announcements will be available for purchase or rental by students, parents, faculty or other persons using nonpublic money through the use of competitive negotiation as provided in this chapter; competitive sealed bidding is not necessarily required for such contracts. The Superintendent of Public Instruction may provide assistance to public school systems regarding this chapter and other related laws.

C. The Virginia Racing Commission may designate an entity to administer and promote the Virginia Breeders Fund created pursuant to § 59.1-372 without competitive procurement.

1982, c. 647, §§ 11-41, 11-45; 1984, c. 764; 1985, c. 164; 1986, cc. 332, 559; 1987, cc. 194, 248, 456; 1988, cc. 40, 640; 1989, cc. 235, 296; 1990, c. 395; 1991, cc. 73, 175; 1992, c. 105, § 11-40.3; 1993, cc. 110, 242, 505, 638, 971; 1996, cc. 145, 827, 897, 902, 950, 965, 1019, 1038; 1998, c. 222, 619, 666, 697, 791; 1999, cc. 160, 178, 194, 1021, 1024; 2000, cc. 242, 637, 647, 664, 692, 696, 927; 2001, c. 844.



§ 2.2-4347. Definitions

As used in this article, unless the context requires a different meaning:

"Contractor" means the entity that has a direct contract with any "state agency" as defined herein, or any agency of local government as discussed in § 2.2-4352.

"Debtor" means any individual, business, or group having a delinquent debt or account with any state agency that obligation has not been satisfied or set aside by court order or discharged in bankruptcy.

"Payment date" means either (i) the date on which payment is due under the terms of a contract for provision of goods or services; or (ii) if such date has not been established by contract, (a) thirty days after receipt of a proper invoice by the state agency or its agent or forty-five days after receipt by the local government or its agent responsible under the contract for approval of such invoices for the amount of payment due, or (b) thirty days after receipt of the goods or services by the state agency or forty-five days after receipt by the local government, whichever is later.

"State agency" means any authority, board, department, instrumentality, institution, agency or other unit of state government. The term shall not include any county, city or town or any local or regional governmental authority.

"Subcontractor" means any entity that has a contract to supply labor or materials to the contractor to whom the contract was awarded or to any subcontractor in the performance of the work provided for in such contract.

1984, c. 736, § 11-62.1; 1990, c. 824; 1992, c. 75; 2001, c. 844.



§ 2.2-4348. Exemptions

The provisions of this article shall not apply to the late payment provisions contained in any public utility tariffs prescribed by the State Corporation Commission.

1984, c. 736, § 11-62.9; 2001, c. 844.



§ 2.2-4349. Retainage to remain valid

Notwithstanding the provisions of this article, the provisions of § 2.2-4333 relating to retainage shall remain valid.

1984, c. 736, § 11-62.8; 2001, c. 844.



§ 2.2-4350. Prompt payment of bills by state agencies

A. Every state agency that acquires goods or services, or conducts any other type of contractual business with nongovernmental, privately owned enterprises shall promptly pay for the completely delivered goods or services by the required payment date.

Payment shall be deemed to have been made when offset proceedings have been instituted, as authorized under the Virginia Debt Collection Act (§ 2.2-4800 et seq.).

B. Separate payment dates may be specified for contracts under which goods or services are provided in a series of partial deliveries or executions to the extent that such contract provides for separate payment for such partial delivery or execution.

1984, c. 736, §§ 11-62.2, 11-62.3; 1992, c. 75; 2001, c. 844.



§ 2.2-4350.1. Prohibition on payment without an appropriation; prohibition on IOUs

A. As used in this section, "IOU" means a document issued by a governmental entity or representative (i) that acknowledges a debt but that does not specify all repayment terms, such as the repayment date, and (ii) when moneys are not available to pay a current debt.

B.1. Notwithstanding any other provision of law, unless the General Assembly has appropriated funds to pay for a good or service or to make payment on a debt, no state department, agency, or other state entity nor any state official, officer, employee, or agent shall (i) attempt to pay for the good or service or attempt to make payment on the debt; (ii) issue any document or paper that guarantees payment, or purports to pay, for the good or service or guarantees payment, or purports to make payment, on the debt; or (iii) in any other way attempt to pay, guarantee payment, or purport to pay for the same.

2. The prohibition on payment under subdivision 1 shall not apply (i) to payments required by federal law or (ii) if funds are lawfully available.

C. In addition, in no case shall any (i) state department, agency, or other state entity or (ii) state official, officer, or employee in performing the duties of his position furnish an IOU in exchange for any good or service, as a means to pay for any good or service, or in lieu of a payment on a debt.

2015, c. 673.



§ 2.2-4351. Defect or impropriety in the invoice or goods and/or services received

In instances where there is a defect or impropriety in an invoice or in the goods or services received, the state agency shall notify the supplier of the defect or impropriety, if the defect or impropriety would prevent payment by the payment date. The notice shall be sent within fifteen days after receipt of the invoice or the goods or services.

1984, c. 736, § 11-62.4; 2001, c. 844.



§ 2.2-4352. Prompt payment of bills by localities

Every agency of local government that acquires goods or services, or conducts any other type of contractual business with a nongovernmental, privately owned enterprise, shall promptly pay for the completed delivered goods or services by the required payment date. The required payment date shall be either: (i) the date on which payment is due under the terms of the contract for the provision of the goods or services; or (ii) if a date is not established by contract, not more than forty-five days after goods or services are received or not more than forty-five days after the invoice is rendered, whichever is later.

Separate payment dates may be specified for contracts under which goods or services are provided in a series of partial executions or deliveries to the extent that the contract provides for separate payment for partial execution or delivery.

Within twenty days after the receipt of the invoice or goods or services, the agency shall notify the supplier of any defect or impropriety that would prevent payment by the payment date.

Unless otherwise provided under the terms of the contract for the provision of goods or services, every agency that fails to pay by the payment date shall pay any finance charges assessed by the supplier that shall not exceed one percent per month.

The provisions of this section shall not apply to the late payment provisions in any public utility tariffs or public utility negotiated contracts.

1985, c. 454, § 11-62.10; 2001, c. 844.



§ 2.2-4353. Date of postmark deemed to be date payment is made

In those cases where payment is made by mail, the date of postmark shall be deemed to be the date payment is made for purposes of this chapter.

1984, c. 736, § 11-62.6; 2001, c. 844.



§ 2.2-4354. Payment clauses to be included in contracts

Any contract awarded by any state agency, or any contract awarded by any agency of local government in accordance with § 2.2-4352, shall include:

1. A payment clause that obligates the contractor to take one of the two following actions within seven days after receipt of amounts paid to the contractor by the state agency or local government for work performed by the subcontractor under that contract:

a. Pay the subcontractor for the proportionate share of the total payment received from the agency attributable to the work performed by the subcontractor under that contract; or

b. Notify the agency and subcontractor, in writing, of his intention to withhold all or a part of the subcontractor's payment with the reason for nonpayment.

2. A payment clause that requires (i) individual contractors to provide their social security numbers and (ii) proprietorships, partnerships, and corporations to provide their federal employer identification numbers.

3. An interest clause that obligates the contractor to pay interest to the subcontractor on all amounts owed by the contractor that remain unpaid after seven days following receipt by the contractor of payment from the state agency or agency of local government for work performed by the subcontractor under that contract, except for amounts withheld as allowed in subdivision 1.

4. An interest rate clause stating, "Unless otherwise provided under the terms of this contract, interest shall accrue at the rate of one percent per month."

Any such contract awarded shall further require the contractor to include in each of its subcontracts a provision requiring each subcontractor to include or otherwise be subject to the same payment and interest requirements with respect to each lower-tier subcontractor.

A contractor's obligation to pay an interest charge to a subcontractor pursuant to the payment clause in this section shall not be construed to be an obligation of the state agency or agency of local government. A contract modification shall not be made for the purpose of providing reimbursement for the interest charge. A cost reimbursement claim shall not include any amount for reimbursement for the interest charge.

1990, c. 824, § 11-62.11; 1992, c. 110; 2001, c. 844.



§ 2.2-4355. Interest penalty; exceptions

A. Interest shall accrue, at the rate determined pursuant to subsection B, on all amounts owed by a state agency to a vendor that remain unpaid after seven days following the payment date. However, nothing in this section shall affect any contract providing for a different rate of interest, or for the payment of interest in a different manner.

B. The rate of interest charged a state agency pursuant to subsection A shall be the base rate on corporate loans (prime rate) at large United States money center commercial banks as reported daily in the publication entitled The Wall Street Journal. Whenever a split prime rate is published, the lower of the two rates shall be used. However, in no event shall the rate of interest charged exceed the rate of interest established pursuant to § 58.1-1812.

C. Notwithstanding subsection A, no interest penalty shall be charged when payment is delayed because of disagreement between a state agency and a vendor regarding the quantity, quality or time of delivery of goods or services or the accuracy of any invoice received for the goods or services. The exception from the interest penalty provided by this subsection shall apply only to that portion of a delayed payment that is actually the subject of the disagreement and shall apply only for the duration of the disagreement.

D. This section shall not apply to § 2.2-4333 pertaining to retainage on construction contracts, during the period of time prior to the date the final payment is due. Nothing contained herein shall prevent a contractor from receiving interest on such funds under an approved escrow agreement.

E. Notwithstanding subsection A, no interest penalty shall be paid to any debtor on any payment, or portion thereof, withheld pursuant to the Comptroller's Debt Setoff Program, as authorized by the Virginia Debt Collection Act (§ 2.2-4800 et seq.), commencing with the date the payment is withheld. If, as a result of an error, a payment or portion thereof is withheld, and it is determined that at the time of setoff no debt was owed to the Commonwealth, then interest shall accrue at the rate determined pursuant to subsection B on amounts withheld that remain unpaid after seven days following the payment date.

1984, c. 736, § 11-62.5; 1985, c. 101; 1992, c. 75; 2001, c. 844.



§ 2.2-4356. Comptroller to file annual report

The Comptroller shall file an annual report with the Governor, the Senate Committee on Finance, the House Committees on Finance and Appropriations on November 1 for the preceding fiscal year including (i) the number and dollar amounts of late payments by departments, institutions and agencies, (ii) the total amount of interest paid and (iii) specific steps being taken to reduce the incidence of late payments.

1984, c. 736, § 11-62.7; 1985, c. 101; 1997, c. 165; 2001, c. 844.



§ 2.2-4357. Ineligibility

A. Any bidder, offeror or contractor refused permission to participate, or disqualified from participation, in public contracts shall be notified in writing. Prior to the issuance of a written determination of disqualification or ineligibility, the public body shall (i) notify the bidder in writing of the results of the evaluation, (ii) disclose the factual support for the determination, and (iii) allow the bidder an opportunity to inspect any documents that relate to the determination, if so requested by the bidder within five business days after receipt of the notice.

Within ten business days after receipt of the notice, the bidder may submit rebuttal information challenging the evaluation. The public body shall issue its written determination of disqualification or ineligibility based on all information in the possession of the public body, including any rebuttal information, within five business days of the date the public body received such rebuttal information.

If the evaluation reveals that the bidder, offeror or contractor should be allowed permission to participate in the public contract, the public body shall cancel the proposed disqualification action. If the evaluation reveals that the bidder should be refused permission to participate, or disqualified from participation, in the public contract, the public body shall so notify the bidder, offeror or contractor. The notice shall state the basis for the determination, which shall be final unless the bidder appeals the decision within ten days after receipt of the notice by invoking administrative procedures meeting the standards of § 2.2-4365, if available, or in the alternative by instituting legal action as provided in § 2.2-4364.

B. If, upon appeal, it is determined that the action taken was arbitrary or capricious, or not in accordance with the Constitution of Virginia, applicable state law or regulations, the sole relief shall be restoration of eligibility.

1982, c. 647, § 11-63; 1998, c. 753; 2001, c. 844.



§ 2.2-4358. Appeal of denial of withdrawal of bid

A. A decision denying withdrawal of bid under the provisions of § 2.2-4330 shall be final and conclusive unless the bidder appeals the decision within ten days after receipt of the decision by invoking administrative procedures meeting the standards of § 2.2-4365, if available, or in the alternative by instituting legal action as provided in § 2.2-4364.

B. If no bid bond was posted, a bidder refused withdrawal of a bid under the provisions of § 2.2-4330, prior to appealing, shall deliver to the public body a certified check or cash bond in the amount of the difference between the bid sought to be withdrawn and the next low bid. Such security shall be released only upon a final determination that the bidder was entitled to withdraw the bid.

C. If, upon appeal, it is determined that the decision refusing withdrawal of the bid was not (i) an honest exercise of discretion, but rather was arbitrary or capricious or (ii) in accordance with the Constitution of Virginia, applicable state law or regulation, or the terms or conditions of the Invitation to Bid, the sole relief shall be withdrawal of the bid.

1982, c. 647, § 11-64; 1985, c. 164; 1999, c. 1008; 2001, c. 844.



§ 2.2-4359. Determination of nonresponsibility

A. Following public opening and announcement of bids received on an Invitation to Bid, the public body shall evaluate the bids in accordance with element 4 of the process for competitive sealed bidding set forth in § 2.2-4302.1. At the same time, the public body shall determine whether the apparent low bidder is responsible. If the public body so determines, then it may proceed with an award in accordance with element 5 of the process for competitive sealed bidding set forth in § 2.2-4302.1. If the public body determines that the apparent low bidder is not responsible, it shall proceed as follows:

1. Prior to the issuance of a written determination of nonresponsibility, the public body shall (i) notify the apparent low bidder in writing of the results of the evaluation, (ii) disclose the factual support for the determination, and (iii) allow the apparent low bidder an opportunity to inspect any documents that relate to the determination, if so requested by the bidder within five business days after receipt of the notice.

2. Within ten business days after receipt of the notice, the bidder may submit rebuttal information challenging the evaluation. The public body shall issue its written determination of responsibility based on all information in the possession of the public body, including any rebuttal information, within five business days of the date the public body received the rebuttal information. At the same time, the public body shall notify, with return receipt requested, the bidder in writing of its determination.

3. Such notice shall state the basis for the determination, which shall be final unless the bidder appeals the decision within ten days after receipt of the notice by invoking administrative procedures meeting the standards of § 2.2-4365, if available, or in the alternative by instituting legal action as provided in § 2.2-4364.

The provisions of this subsection shall not apply to procurements involving the prequalification of bidders and the rights of any potential bidders under such prequalification to appeal a decision that such bidders are not responsible.

B. If, upon appeal pursuant to § 2.2-4364 or 2.2-4365, it is determined that the decision of the public body was not (i) an honest exercise of discretion, but rather was arbitrary or capricious or (ii) in accordance with the Constitution of Virginia, applicable state law or regulation, or the terms or conditions of the Invitation to Bid, and the award of the contract in question has not been made, the sole relief shall be a finding that the bidder is a responsible bidder for the contract in question or directed award as provided in subsection A of § 2.2-4364 or both.

If it is determined that the decision of the public body was not an honest exercise of discretion, but rather was arbitrary or capricious or not in accordance with the Constitution of Virginia, applicable state law or regulation, or the terms or conditions of the Invitation to Bid, and an award of the contract has been made, the relief shall be as set forth in subsection B of § 2.2-4360.

C. A bidder contesting a determination that he is not a responsible bidder for a particular contract shall proceed under this section, and may not protest the award or proposed award under the provisions of § 2.2-4360.

D. Nothing contained in this section shall be construed to require a public body, when procuring by competitive negotiation, to furnish a statement of the reasons why a particular proposal was not deemed to be the most advantageous.

1982, c. 647, § 11-65; 1997, c. 864; 1998, c. 753; 1999, c. 1008; 2001, c. 844; 2013, c. 583.



§ 2.2-4360. Protest of award or decision to award

A. Any bidder or offeror, who desires to protest the award or decision to award a contract shall submit the protest in writing to the public body, or an official designated by the public body, no later than ten days after the award or the announcement of the decision to award, whichever occurs first. Public notice of the award or the announcement of the decision to award shall be given by the public body in the manner prescribed in the terms or conditions of the Invitation to Bid or Request for Proposal. Any potential bidder or offeror on a contract negotiated on a sole source or emergency basis who desires to protest the award or decision to award such contract shall submit the protest in the same manner no later than ten days after posting or publication of the notice of such contract as provided in § 2.2-4303. However, if the protest of any actual or potential bidder or offeror depends in whole or in part upon information contained in public records pertaining to the procurement transaction that are subject to inspection under § 2.2-4342, then the time within which the protest shall be submitted shall expire ten days after those records are available for inspection by such bidder or offeror under § 2.2-4342, or at such later time as provided in this section. No protest shall lie for a claim that the selected bidder or offeror is not a responsible bidder or offeror. The written protest shall include the basis for the protest and the relief sought. The public body or designated official shall issue a decision in writing within ten days stating the reasons for the action taken. This decision shall be final unless the bidder or offeror appeals within ten days of receipt of the written decision by invoking administrative procedures meeting the standards of § 2.2-4365, if available, or in the alternative by instituting legal action as provided in § 2.2-4364. Nothing in this subsection shall be construed to permit a bidder to challenge the validity of the terms or conditions of the Invitation to Bid or Request for Proposal.

B. If prior to an award it is determined that the decision to award is arbitrary or capricious, then the sole relief shall be a finding to that effect. The public body shall cancel the proposed award or revise it to comply with the law. If, after an award, it is determined that an award of a contract was arbitrary or capricious, then the sole relief shall be as hereinafter provided.

Where the award has been made but performance has not begun, the performance of the contract may be enjoined. Where the award has been made and performance has begun, the public body may declare the contract void upon a finding that this action is in the best interest of the public. Where a contract is declared void, the performing contractor shall be compensated for the cost of performance up to the time of such declaration. In no event shall the performing contractor be entitled to lost profits.

C. Where a public body, an official designated by that public body, or an appeals board determines, after a hearing held following reasonable notice to all bidders, that there is probable cause to believe that a decision to award was based on fraud or corruption or on an act in violation of Article 6 (§ 2.2-4367 et seq.) of this chapter, the public body, designated official or appeals board may enjoin the award of the contract to a particular bidder.

1982, c. 647, § 11-66; 1985, c. 164; 1997, c. 864; 2000, c. 641; 2001, c. 844.



§ 2.2-4361. Effect of appeal upon contract

Pending final determination of a protest or appeal, the validity of a contract awarded and accepted in good faith in accordance with this chapter shall not be affected by the fact that a protest or appeal has been filed.

1982, c. 647, § 11-67; 2001, c. 844.



§ 2.2-4362. Stay of award during protest

An award need not be delayed for the period allowed a bidder or offeror to protest, but in the event of a timely protest as provided in § 2.2-4360, or the filing of a timely legal action as provided in § 2.2-4364, no further action to award the contract shall be taken unless there is a written determination that proceeding without delay is necessary to protect the public interest or unless the bid or offer would expire.

1982, c. 647, § 11-68; 1997, c. 864; 2001, c. 844.



§ 2.2-4363. Contractual disputes

A. Contractual claims, whether for money or other relief, shall be submitted in writing no later than 60 days after final payment. However, written notice of the contractor's intention to file a claim shall be given at the time of the occurrence or beginning of the work upon which the claim is based. Nothing herein shall preclude a contract from requiring submission of an invoice for final payment within a certain time after completion and acceptance of the work or acceptance of the goods. Pendency of claims shall not delay payment of amounts agreed due in the final payment.

B. Each public body shall include in its contracts a procedure for consideration of contractual claims. Such procedure, which may be contained in the contract or may be specifically incorporated into the contract by reference and made available to the contractor, shall establish a time limit for a final decision in writing by the public body. If the public body has established administrative procedures meeting the standards of § 2.2-4365, such procedures shall be contained in the contract or specifically incorporated in the contract by reference and made available to the contractor.

C. If, however, the public body fails to include in its contracts a procedure for consideration of contractual claims, the following procedure shall apply:

1. Contractual claims, whether for money or other relief, shall be submitted in writing no later than 60 days after receipt of final payment; however, written notice of the contractor's intention to file a claim shall be given at the time of the occurrence or at the beginning of the work upon which the claim is based.

2. No written decision denying a claim or addressing issues related to the claim shall be considered a denial of the claim unless the written decision is signed by the public body's chief administrative officer or his designee. The contractor may not institute legal action prior to receipt of the final written decision on the claim unless the public body fails to render a decision within 90 days of submission of the claim. Failure of the public body to render a decision within 90 days shall not result in the contractor being awarded the relief claimed or in any other relief or penalty. The sole remedy for the public body's failure to render a decision within 90 days shall be the contractor's right to institute immediate legal action.

D. A contractor may not invoke administrative procedures meeting the standards of § 2.2-4365, if available, or institute legal action as provided in § 2.2-4364, prior to receipt of the public body's decision on the claim, unless the public body fails to render such decision within the time specified in the contract or, if no time is specified, then within the time provided by subsection C. A failure of the public body to render a final decision within the time provided in subsection C shall be deemed a final decision denying the claim by the public body.

E. The decision of the public body shall be final and conclusive unless the contractor appeals within six months of the date of the final decision on the claim by the public body by invoking administrative procedures meeting the standards of § 2.2-4365, if available, or in the alternative by instituting legal action as provided in § 2.2-4364.

1982, c. 647, § 11-69; 2001, cc. 106, 844; 2005, c. 815.



§ 2.2-4364. Legal actions

A. A bidder or offeror, actual or prospective, who is refused permission or disqualified from participation in bidding or competitive negotiation, or who is determined not to be a responsible bidder or offeror for a particular contract, may bring an action in the appropriate circuit court challenging that decision, which shall be reversed only if the petitioner establishes that the decision was not (i) an honest exercise of discretion, but rather was arbitrary or capricious; (ii) in accordance with the Constitution of Virginia, applicable state law or regulation, or the terms or conditions of the Invitation to Bid; or (iii) in the case of denial of prequalification, based upon the criteria for denial of prequalification set forth in subsection B of § 2.2-4317. In the event the apparent low bidder, having been previously determined by the public body to be not responsible in accordance with § 2.2-4301, is found by the court to be a responsible bidder, the court may direct the public body to award the contract to such bidder in accordance with the requirements of this section and the Invitation to Bid.

B. A bidder denied withdrawal of a bid under § 2.2-4358 may bring an action in the appropriate circuit court challenging that decision, which shall be reversed only if the bidder establishes that the decision of the public body was not (i) an honest exercise of discretion, but rather was arbitrary or capricious or (ii) in accordance with the Constitution of Virginia, applicable state law or regulation, or the terms or conditions of the Invitation to Bid.

C. A bidder, offeror or contractor, or a potential bidder or offeror on a contract negotiated on a sole source or emergency basis in the manner provided in § 2.2-4303, whose protest of an award or decision to award under § 2.2-4360 is denied, may bring an action in the appropriate circuit court challenging a proposed award or the award of a contract, which shall be reversed only if the petitioner establishes that the proposed award or the award is not (i) an honest exercise of discretion, but rather is arbitrary or capricious or (ii) in accordance with the Constitution of Virginia, applicable state law or regulation, or the terms and conditions of the Invitation to Bid or Request for Proposal.

D. If injunctive relief is granted, the court, upon request of the public body, shall require the posting of reasonable security to protect the public body.

E. A contractor may bring an action involving a contract dispute with a public body in the appropriate circuit court. Notwithstanding any other provision of law, the Comptroller shall not be named as a defendant in any action brought pursuant to this chapter or § 33.2-1103, except for disputes involving contracts of the Office of the Comptroller or the Department of Accounts.

F. A bidder, offeror or contractor need not utilize administrative procedures meeting the standards of § 2.2-4365, if available, but if those procedures are invoked by the bidder, offeror or contractor, the procedures shall be exhausted prior to instituting legal action concerning the same procurement transaction unless the public body agrees otherwise.

G. Nothing herein shall be construed to prevent a public body from instituting legal action against a contractor.

1982, c. 647, § 11-70; 1985, c. 164; 1994, c. 918; 1995, c. 527; 1997, c. 864; 1998, cc. 205, 753; 1999, c. 1008; 2001, c. 844.



§ 2.2-4365. Administrative appeals procedure

A. A public body may establish an administrative procedure for hearing (i) protests of a decision to award or an award, (ii) appeals from refusals to allow withdrawal of bids, (iii) appeals from disqualifications and determinations of nonresponsibility, and (iv) appeals from decisions on disputes arising during the performance of a contract, or (v) any of these. Such administrative procedure shall provide for a hearing before a disinterested person or panel, the opportunity to present pertinent information and the issuance of a written decision containing findings of fact. The disinterested person or panel shall not be an employee of the governmental entity against whom the claim has been filed. The findings of fact shall be final and conclusive and shall not be set aside unless the same are (a) fraudulent, arbitrary or capricious; (b) so grossly erroneous as to imply bad faith; or (c) in the case of denial of prequalification, the findings were not based upon the criteria for denial of prequalification set forth in subsection B of § 2.2-4317. No determination on an issue of law shall be final if appropriate legal action is instituted in a timely manner.

B. Any party to the administrative procedure, including the public body, shall be entitled to institute judicial review if such action is brought within thirty days of receipt of the written decision.

1982, c. 647, § 11-71; 1994, cc. 660, 918; 2001, c. 844.



§ 2.2-4366. Alternative dispute resolution

Public bodies may enter into agreements to submit disputes arising from contracts entered into pursuant to this chapter to arbitration and utilize mediation and other alternative dispute resolution procedures. However, such procedures entered into by the Commonwealth, or any department, institution, division, commission, board or bureau thereof, shall be nonbinding and subject to § 2.2-514, as applicable. Alternative dispute resolution procedures entered into by school boards shall be nonbinding.

1995, c. 760, § 11-71.1; 2001, c. 844.



§ 2.2-4367. Purpose

The provisions of this article supplement, but shall not supersede, other provisions of law including, but not limited to, the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.), the Virginia Governmental Frauds Act (§ 18.2-498.1 et seq.), and Articles 2 (§ 18.2-438 et seq.) and 3 (§ 18.2-446 et seq.) of Chapter 10 of Title 18.2.

The provisions of this article shall apply notwithstanding the fact that the conduct described may not constitute a violation of the State and Local Government Conflict of Interests Act.

1982, c. 647, § 11-72; 1987, Sp. Sess., c. 1; 2001, c. 844.



§ 2.2-4368. Definitions

As used in this article:

"Immediate family" means a spouse, children, parents, brothers and sisters, and any other person living in the same household as the employee.

"Official responsibility" means administrative or operating authority, whether intermediate or final, to initiate, approve, disapprove or otherwise affect a procurement transaction, or any claim resulting therefrom.

"Pecuniary interest arising from the procurement" means a personal interest in a contract as defined in the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.).

"Procurement transaction" means all functions that pertain to the obtaining of any goods, services or construction, including description of requirements, selection and solicitation of sources, preparation and award of contract, and all phases of contract administration.

"Public employee" means any person employed by a public body, including elected officials or appointed members of governing bodies.

1982, c. 647, § 11-73; 1987, Sp. Sess., c. 1; 2001, c. 844.



§ 2.2-4369. Proscribed participation by public employees in procurement transactions

Except as may be specifically allowed by subdivisions A 2, 3 and 4 of § 2.2-3112, no public employee having official responsibility for a procurement transaction shall participate in that transaction on behalf of the public body when the employee knows that:

1. The employee is contemporaneously employed by a bidder, offeror or contractor involved in the procurement transaction;

2. The employee, the employee's partner, or any member of the employee's immediate family holds a position with a bidder, offeror or contractor such as an officer, director, trustee, partner or the like, or is employed in a capacity involving personal and substantial participation in the procurement transaction, or owns or controls an interest of more than five percent;

3. The employee, the employee's partner, or any member of the employee's immediate family has a pecuniary interest arising from the procurement transaction; or

4. The employee, the employee's partner, or any member of the employee's immediate family is negotiating, or has an arrangement concerning, prospective employment with a bidder, offeror or contractor.

1982, c. 647, § 11-74; 1985, c. 565; 1987, Sp. Sess., c. 1; 1997, c. 83; 2001, c. 844; 2003, c. 694.



§ 2.2-4370. Disclosure of subsequent employment

No public employee or former public employee having official responsibility for procurement transactions shall accept employment with any bidder, offeror or contractor with whom the employee or former employee dealt in an official capacity concerning procurement transactions for a period of one year from the cessation of employment by the public body unless the employee or former employee provides written notification to the public body, or a public official if designated by the public body, or both, prior to commencement of employment by that bidder, offeror or contractor.

1982, c. 647, § 11-76; 2001, c. 844.



§ 2.2-4371. Prohibition on solicitation or acceptance of gifts; gifts by bidders, offerors, contractor or subcontractors prohibited

A. No public employee having official responsibility for a procurement transaction shall solicit, demand, accept, or agree to accept from a bidder, offeror, contractor or subcontractor any payment, loan, subscription, advance, deposit of money, services or anything of more than nominal or minimal value, present or promised, unless consideration of substantially equal or greater value is exchanged. The public body may recover the value of anything conveyed in violation of this subsection.

B. No bidder, offeror, contractor or subcontractor shall confer upon any public employee having official responsibility for a procurement transaction any payment, loan, subscription, advance, deposit of money, services or anything of more than nominal value, present or promised, unless consideration of substantially equal or greater value is exchanged.

1982, c. 647, §§ 11-75, 11-77; 2001, c. 844.



§ 2.2-4372. Kickbacks

A. No contractor or subcontractor shall demand or receive from any of his suppliers or his subcontractors, as an inducement for the award of a subcontract or order, any payment, loan, subscription, advance, deposit of money, services or anything, present or promised, unless consideration of substantially equal or greater value is exchanged.

B. No subcontractor or supplier shall make, or offer to make, kickbacks as described in this section.

C. No person shall demand or receive any payment, loan, subscription, advance, deposit of money, services or anything of value in return for an agreement not to compete on a public contract.

D. If a subcontractor or supplier makes a kickback or other prohibited payment as described in this section, the amount thereof shall be conclusively presumed to have been included in the price of the subcontract or order and ultimately borne by the public body and shall be recoverable from both the maker and recipient. Recovery from one offending party shall not preclude recovery from other offending parties.

1982, c. 647, § 11-78; 2001, c. 844.



§ 2.2-4373. Participation in bid preparation; limitation on submitting bid for same procurement

No person who, for compensation, prepares an invitation to bid or request for proposal for or on behalf of a public body shall (i) submit a bid or proposal for that procurement or any portion thereof or (ii) disclose to any bidder or offeror information concerning the procurement that is not available to the public. However, a public body may permit such person to submit a bid or proposal for that procurement or any portion thereof if the public body determines that the exclusion of the person would limit the number of potential qualified bidders or offerors in a manner contrary to the best interests of the public body.

1997, c. 68, § 11-78.1; 2001, c. 844.



§ 2.2-4374. Purchase of building materials, etc., from architect or engineer prohibited

A. No building materials, supplies or equipment for any building or structure constructed by or for a public body shall be sold by or purchased from any person employed as an independent contractor by the public body to furnish architectural or engineering services, but not construction, for such building or structure or from any partnership, association or corporation in which such architect or engineer has a personal interest as defined in § 2.2-3101.

B. No building materials, supplies or equipment for any building or structure constructed by or for a public body shall be sold by or purchased from any person who has provided or is currently providing design services specifying a sole source for such materials, supplies or equipment to be used in the building or structure to the independent contractor employed by the public body to furnish architectural or engineering services in which such person has a personal interest as defined in § 2.2-3101.

C. The provisions of subsections A and B shall not apply in cases of emergency or for transportation-related projects conducted by the Department of Transportation or the Virginia Port Authority.

1982, c. 647, § 11-79; 1993, c. 202; 1994, c. 882; 1996, c. 827; 2001, c. 844.



§ 2.2-4375. Certification of compliance required; penalty for false statements

A. Public bodies may require public employees having official responsibility for procurement transactions in which they participated to annually submit for such transactions a written certification that they complied with the provisions of this article.

B. Any public employee required to submit a certification as provided in subsection A who knowingly makes a false statement in the certification shall be punished as provided in § 2.2-4377.

1992, c. 761, § 11-79.1; 2001, c. 844.



§ 2.2-4376. Misrepresentations prohibited

No public employee having official responsibility for a procurement transaction shall knowingly falsify, conceal, or misrepresent a material fact; knowingly make any false, fictitious or fraudulent statements or representations; or make or use any false writing or document knowing it to contain any false, fictitious or fraudulent statement or entry.

1992, c. 761, § 11-79.2; 2001, c. 844.



§ 2.2-4376.1. Contributions and gifts; prohibition during procurement process

A. No bidder or offeror who has submitted a bid or proposal to an executive branch agency that is directly responsible to the Governor for the award of a public contract pursuant to this chapter, and no individual who is an officer or director of such a bidder or offeror, shall knowingly provide a contribution, gift, or other item with a value greater than $50 or make an express or implied promise to make such a contribution or gift to the Governor, his political action committee, or the Governor's Secretaries, if the Secretary is responsible to the Governor for an executive branch agency with jurisdiction over the matters at issue, during the period between the submission of the bid and the award of the public contract under this chapter. The provisions of this section shall apply only for public contracts where the stated or expected value of the contract is $5 million or more. The provisions of this section shall not apply to contracts awarded as the result of competitive sealed bidding.

B. Any person who knowingly violates this section shall be subject to a civil penalty of $500 or up to two times the amount of the contribution or gift, whichever is greater. The attorney for the Commonwealth shall initiate civil proceedings to enforce the civil penalties. Any civil penalties collected shall be payable to the State Treasurer for deposit to the general fund.

2010, c. 732; 2011, c. 624.



§ 2.2-4377. Penalty for violation

Any person convicted of a willful violation of any provision of this article shall be guilty of a Class 1 misdemeanor. Upon conviction, any public employee, in addition to any other fine or penalty provided by law, shall forfeit his employment.

1982, c. 647, § 11-80; 2001, c. 844.



§ 2.2-4400. Short title; declaration of intent; applicability

A. This chapter may be cited as the "Virginia Security for Public Deposits Act."

B. The General Assembly intends by this chapter to establish a single body of law applicable to the pledge of collateral for public deposits in financial institutions so that the procedure for securing public deposits may be uniform throughout the Commonwealth.

C. All public deposits in qualified public depositories that are required to be secured by other provisions of law or by a public depositor shall be secured pursuant to this chapter. Public depositors are required to secure their deposits pursuant to several applicable provisions of law, including but not limited to §§ 2.2-1813, 2.2-1815, 8.01-582, 8.01-600, 15.2-1512.1, 15.2-1615, 15.2-2625, 15.2-6611, 15.2-6637, 58.1-3149, 58.1-3150, 58.1-3154, and 58.1-3158.

D. This chapter, however, shall not apply to deposits made by the State Treasurer in out-of-state financial institutions related to master custody and tri-party repurchase agreements, provided (i) such deposits do not exceed ten percent of average monthly investment balances and (ii) the out-of-state financial institutions used for this purpose have a short-term deposit rating of not less than A-1 by Standard & Poor's Rating Service or P-1 by Moody's Investors Service, Inc., respectively.

1973, c. 172, §§ 2.1-359, 2.1-361; 1984, c. 135; 2000, cc. 335, 352; 2001, c. 844; 2010, cc. 640, 674.



§ 2.2-4401. Definitions

As used in this chapter, unless the context requires a different meaning:

"Dedicated method" or "opt-out method" means the securing of public deposits without accepting the contingent liability for the losses of public deposits of other qualified public depositories, pursuant to § 2.2-4404 and regulations and guidelines promulgated by the Treasury Board.

"Defaulting depository" means any qualified public depository determined to be in default or insolvent.

"Default or insolvency" includes, but shall not be limited to, the failure or refusal of any qualified public depository to return any public deposit upon demand or at maturity and the issuance of an order of supervisory authority restraining such depository from making payments of deposit liabilities or the appointment of a receiver for such depository.

"Eligible collateral" means securities or instruments authorized as legal investments under the laws of the Commonwealth for public sinking funds or other public funds as well as Federal Home Loan Bank letters of credit issued in accordance with guidelines promulgated by the Treasury Board.

"Located in Virginia" means having a main office or branch office in the Commonwealth where deposits are accepted, checks are paid, and money is lent.

"Pooled method" means securing public deposits by accepting the contingent liability for the losses of public deposits of other qualified public depositories choosing this method, pursuant to § 2.2-4403 and regulations and guidelines promulgated by the Treasury Board.

"Public deposit" means moneys held by a public depositor who is charged with the duty to receive or administer such moneys and is acting in an official capacity, such moneys being deposited in any of the following types of accounts: nonnegotiable time deposits, demand deposits, savings deposits, or any other transaction accounts.

"Public depositor" means the Commonwealth or any county, city, town or other political subdivision thereof, including any commission, institution, committee, board, or officer of the foregoing and any state court.

"Qualified escrow agent" means the State Treasurer or any bank or trust company approved by the Treasury Board to hold collateral pledged to secure public deposits.

"Qualified public depository" means any national banking association, federal savings and loan association or federal savings bank located in Virginia, any bank, trust company or savings institution organized under Virginia law, or any state bank or savings institution organized under the laws of another state located in Virginia authorized by the Treasury Board to hold public deposits according to this chapter.

"Required collateral" of a qualified public depository means the amount of eligible collateral required to secure public deposits set by regulations or an action of the Treasury Board.

"Treasury Board" means the Treasury Board of the Commonwealth created by § 2.2-2415.

1973, c. 172, § 2.1-360; 1984, c. 135; 1987, c. 718; 1996, c. 77; 1998, cc. 20, 21; 2001, c. 844; 2008, c. 7; 2010, cc. 640, 674.



§ 2.2-4402. Collateral for public deposits

Qualified public depositories shall elect to secure deposits by either the pooled method or the dedicated method. Every qualified public depository shall deposit with a qualified escrow agent eligible collateral equal to or in excess of the required collateral. Eligible collateral shall be valued as determined by the Treasury Board. Substitutions and withdrawals of eligible collateral may be made as determined by the Treasury Board.

Notwithstanding any other provisions of law, no qualified public depository shall be required to give bond or pledge securities or instruments in the manner herein provided for the purpose of securing deposits received or held in the trust department of the depository and that are secured as required by § 6.2-1005 of the Code of Virginia or that are secured pursuant to Title 12, § 92a of the United States Code by securities of the classes prescribed by § 6.2-1005 of the Code of Virginia .

No qualified public depository shall accept or retain any public deposit that is required to be secured unless it has deposited eligible collateral equal to its required collateral with a qualified escrow agent pursuant to this chapter.

1973, c. 172, § 2.1-362; 2001, c. 844; 2010, cc. 640, 674.



§ 2.2-4403. Procedure for payment of losses by pooled method

When the Treasury Board determines that a qualified public depository securing public deposits in accordance with this section is a defaulting depository, it shall as promptly as practicable take steps to reimburse public depositors for uninsured public deposits using the following procedures:

1. The Treasury Board shall ascertain the amount of uninsured public deposits held by the defaulting depository, either with the cooperation of the Commissioner of Financial Institutions, the receiver appointed for such depository, or by any other means available.

2. The amount of such uninsured public deposits ascertained as provided in subdivision 1, plus any costs associated with liquidation, shall be assessed by the Treasury Board first against the defaulting depository to the extent of the full realizable market value of the collateral pledged to secure its public deposits.

3. In the event the realized value of the pledged collateral in subdivision 2 is insufficient to satisfy the liability of the defaulting depository to its public depositors and the Treasury Board, the Treasury Board shall assess the remaining liability against all other qualified public depositories securing public deposits according to the following ratio: total average public deposit balance for each qualified public depository held during the immediately preceding twelve months divided by the total average public deposit balance for the same period held by all qualified public depositories under this section other than the defaulting depository.

4. Assessments made by the Treasury Board in accordance with subdivision 3 shall be payable by the close of business on the second business day following demand. Upon the failure of any qualified public depository to pay such assessment when due, the State Treasurer shall promptly take possession of the eligible collateral deposited with the non-paying depository's escrow agent and liquidate the same to the extent necessary to pay the original assessment plus any additional costs necessary to liquidate the collateral.

5. Upon receipt of such assessments and the net proceeds of the eligible collateral liquidated from the State Treasurer, the Treasury Board shall reimburse the public depositors to the extent of the defaulting depository's liability to them, net of any applicable deposit insurance.

1973, c. 172, § 2.1-363; 1978, c. 14; 1984, c. 135; 2001, c. 844; 2009, c. 64; 2010, cc. 640, 674.



§ 2.2-4404. Procedure for payment of losses by dedicated method

When the Treasury Board determines that a qualified public depository securing public deposits in accordance with this section is a defaulting depository, it shall as promptly as practicable take steps to reimburse public depositors of all uninsured public deposits using the following procedures:

1. The Treasury Board shall ascertain the amount of uninsured public deposits held by the defaulting depository with the cooperation of the Commissioner of Financial Institutions, the receiver appointed for such depository or by any other means available.

2. The amount of such uninsured public deposits ascertained as provided in subdivision 1, plus any costs associated with liquidation of the eligible collateral of the defaulting depository, shall be assessed by the Treasury Board against the defaulting depository. The State Treasurer shall promptly take possession of the eligible collateral deposited by such depository with the depository's escrow agent, as is necessary to satisfy the assessment of the Treasury Board and shall liquidate the same and turn over the net proceeds to the Treasury Board.

3. Upon receipt from the State Treasurer of the eligible collateral liquidated, the Treasury Board shall reimburse the public depositors from the proceeds of the collateral up to the extent of the depository's deposit liability to them, net of any applicable deposit insurance.

1984, c. 135, § 2.1-363.1; 2001, c. 844; 2009, c. 64; 2010, cc. 640, 674.



§ 2.2-4405. Powers of Treasury Board relating to the administration of this chapter

The Treasury Board shall have power to:

1. Make and enforce regulations and guidelines necessary and proper to the full and complete performance of its functions under this chapter;

2. Prescribe and enforce regulations and guidelines fixing terms and conditions consistent with this chapter under which public deposits must be secured;

3. Require additional collateral, in excess of the required collateral of any or all qualified public depositories as it may determine prudent under the circumstances;

4. Determine what securities or instruments shall be acceptable as eligible collateral, and fix the percentage of face value or market value of such securities or instruments that can be used to secure public deposits;

5. Establish guidelines to permit banks to withdraw from the procedures for the payment of losses under § 2.2-4403 and instead be governed by the procedures for the payment of losses under § 2.2-4404, consistent with the primary purpose of protecting public deposits;

6. Require any qualified public depository to provide information concerning its public deposits as requested by the Treasury Board; and

7. Determine when a default or insolvency has occurred and to take such action as it may deem advisable for the protection, collection, compromise or settlement of any claim arising in case of default or insolvency.

1973, c. 172, § 2.1-364; 2001, c. 844; 2009, c. 64; 2010, cc. 640, 674.



§ 2.2-4406. Subrogation of Treasury Board to depositor's rights; payment of sums received from distribution of assets

Upon payment in full to any public depositor on any claim presented pursuant to § 2.2-4403 or 2.2-4404, the Treasury Board shall be subrogated to all of such depositor's rights, title and interest against the depository in default or insolvent and shall share in any distribution of such defaulting or insolvent depository's assets ratably with other depositors. Any sums received from any such distribution shall be paid to the other qualified public depositories against which assessments were made, in proportion to such assessments, net of any proper payment or expense of the Treasury Board in enforcing any such claim.

1973, c. 172, § 2.1-365; 2001, c. 844; 2010, cc. 640, 674.



§ 2.2-4407. Mandatory deposit of public funds in qualified public depositories

Public deposits required to be secured pursuant to this chapter shall be deposited in a qualified public depository.

1973, c. 172, § 2.1-366; 2001, c. 844; 2010, cc. 640, 674.



§ 2.2-4408. Authority to make public deposits

A. All public depositors are hereby authorized to make public deposits under their control in qualified public depositories, securing such public deposits pursuant to this chapter.

B. Local officials handling public deposits in the Commonwealth may not require from a qualified public depository any pledge of collateral for their deposits in excess of the requirements of this chapter.

1973, c. 172, § 2.1-367; 1980, c. 538, § 2.1-234.5; 1998, cc. 20, 21; 2001, c. 844; 2010, cc. 640, 674.



§ 2.2-4409. Authority to secure public deposits; acceptance of liabilities and duties by public depositories

All qualified public depositories are hereby authorized to secure public deposits in accordance with this chapter and shall be deemed to have accepted the liabilities and duties imposed upon it pursuant to this chapter.

1973, c. 172, § 2.1-368; 2001, c. 844; 2010, cc. 640, 674.



§ 2.2-4410. Liability of public depositors

When deposits are made in accordance with this chapter no official of a public depositor shall be personally liable for any loss resulting from the default or insolvency of any qualified public depository in the absence of negligence, malfeasance, misfeasance, or nonfeasance on his part or on the part of his agents.

1973, c. 172, § 2.1-370; 2001, c. 844; 2010, cc. 640, 674.



§ 2.2-4411. Reports of qualified public depositories

By the tenth day after the end of each calendar reporting month or when requested by the Treasury Board each qualified public depository shall submit to the Treasury Board an electronic report of such data required by the Treasury Board to demonstrate that the current market value of its pledged collateral was equal to or greater than the amount of required collateral for the previous month, certified as to its accuracy by an authorized official of the qualified public depository.

Upon request by a public depositor, a qualified public depository shall provide a schedule detailing the public deposit accounts reported to the Treasury Board for that depositor, as well as the amount of total public deposits held by that depository at the close of the applicable month and the total market value of the collateral securing such public deposits.

1973, c. 172, § 2.1-369; 1979, c. 154; 2001, c. 844; 2010, cc. 640, 674.



§ 2.2-4500. Legal investments for public sinking funds

The Commonwealth, all public officers, municipal corporations, other political subdivisions and all other public bodies of the Commonwealth may invest any sinking funds belonging to them or within their control in the following securities:

1. Bonds, notes and other evidences of indebtedness of the Commonwealth, and securities unconditionally guaranteed as to the payment of principal and interest by the Commonwealth.

2. Bonds, notes and other obligations of the United States, and securities unconditionally guaranteed as to the payment of principal and interest by the United States, or any agency thereof. The evidences of indebtedness enumerated by this subdivision may be held directly, or in the form of repurchase agreements collateralized by such debt securities, or in the form of securities of any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, provided that the portfolio of such investment company or investment trust is limited to such evidences of indebtedness, or repurchase agreements collateralized by such debt securities, or securities of other such investment companies or investment trusts whose portfolios are so restricted.

3. Bonds, notes and other evidences of indebtedness of any county, city, town, district, authority or other public body of the Commonwealth upon which there is no default; provided, that such bonds, notes and other evidences of indebtedness of any county, city, town, district, authority or other public body are either direct legal obligations of, or those unconditionally guaranteed as to the payment of principal and interest by the county, city, town, district, authority or other public body in question; and revenue bonds issued by agencies or authorities of the Commonwealth or its political subdivisions upon which there is no default.

4. Bonds and other obligations issued, guaranteed or assumed by the International Bank for Reconstruction and Development, bonds and other obligations issued, guaranteed or assumed by the Asian Development Bank and bonds and other obligations issued, guaranteed or assumed by the African Development Bank.

5. Savings accounts or time deposits in any bank or savings institution within the Commonwealth provided the bank or savings institution is approved for the deposit of other funds of the Commonwealth or other political subdivision of the Commonwealth.

1956, c. 184, § 2-297; 1958, c. 102; 1966, c. 677, § 2.1-327; 1970, c. 75; 1974, c. 288; 1986, c. 270; 1988, cc. 526, 834; 1996, cc. 77, 508; 2001, c. 844.



§ 2.2-4501. Legal investments for other public funds

A. The Commonwealth, all public officers, municipal corporations, other political subdivisions and all other public bodies of the Commonwealth may invest any and all moneys belonging to them or within their control, other than sinking funds, in the following:

1. Stocks, bonds, notes, and other evidences of indebtedness of the Commonwealth and those unconditionally guaranteed as to the payment of principal and interest by the Commonwealth.

2. Bonds, notes and other obligations of the United States, and securities unconditionally guaranteed as to the payment of principal and interest by the United States, or any agency thereof. The evidences of indebtedness enumerated by this subdivision may be held directly, or in the form of repurchase agreements collateralized by such debt securities, or in the form of securities of any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, provided that the portfolio of such investment company or investment trust is limited to such evidences of indebtedness, or repurchase agreements collateralized by such debt securities, or securities of other such investment companies or investment trusts whose portfolios are so restricted.

3. Stocks, bonds, notes and other evidences of indebtedness of any state of the United States upon which there is no default and upon which there has been no default for more than 90 days, provided that within the 20 fiscal years next preceding the making of such investment, such state has not been in default for more than 90 days in the payment of any part of principal or interest of any debt authorized by the legislature of such state to be contracted.

4. Stocks, bonds, notes and other evidences of indebtedness of any county, city, town, district, authority or other public body in the Commonwealth upon which there is no default, provided that if the principal and interest be payable from revenues or tolls and the project has not been completed, or if completed, has not established an operating record of net earnings available for payment of principal and interest equal to estimated requirements for that purpose according to the terms of the issue, the standards of judgment and care required in Article 9 (§ 64.2-780 et seq.) of Chapter 7 of Title 64.2, without reference to this section, shall apply.

In any case in which an authority, having an established record of net earnings available for payment of principal and interest equal to estimated requirements for that purpose according to the terms of the issue, issues additional evidences of indebtedness for the purposes of acquiring or constructing additional facilities of the same general character that it is then operating, such additional evidences of indebtedness shall be governed by the provisions of this section without limitation.

5. Legally authorized stocks, bonds, notes and other evidences of indebtedness of any city, county, town, or district situated in any one of the states of the United States upon which there is no default and upon which there has been no default for more than 90 days, provided that (i) within the 20 fiscal years next preceding the making of such investment, such city, county, town, or district has not been in default for more than 90 days in the payment of any part of principal or interest of any stock, bond, note or other evidence of indebtedness issued by it; (ii) such city, county, town, or district shall have been in continuous existence for at least 20 years; (iii) such city, county, town, or district has a population, as shown by the federal census next preceding the making of such investment, of not less than 25,000 inhabitants; (iv) the stocks, bonds, notes or other evidences of indebtedness in which such investment is made are the direct legal obligations of the city, county, town, or district issuing the same; (v) the city, county, town, or district has power to levy taxes on the taxable real property therein for the payment of such obligations without limitation of rate or amount; and (vi) the net indebtedness of such city, county, town, or district (including the issue in which such investment is made), after deducting the amount of its bonds issued for self-sustaining public utilities, does not exceed 10 percent of the value of the taxable property in such city, county, town, or district, to be ascertained by the valuation of such property therein for the assessment of taxes next preceding the making of such investment.

6. Bonds and other obligations issued, guaranteed or assumed by the International Bank for Reconstruction and Development, by the Asian Development Bank or by the African Development Bank.

B. This section shall not apply to funds authorized by law to be invested by the Virginia Retirement System or to deferred compensation plan funds to be invested pursuant to § 51.1-601 or to funds contributed by a locality to a pension program for the benefit of any volunteer fire department or volunteer emergency medical services agency established pursuant to § 15.2-955.

C. Investments made prior to July 1, 1991, pursuant to § 51.1-601 are ratified and deemed valid to the extent that such investments were made in conformity with the standards set forth in Chapter 6 (§ 51.1-600 et seq.) of Title 51.1.

1956, c. 184, § 2-298; 1966, c. 677, § 2.1-328; 1980, c. 596; 1988, c. 834; 1991, c. 379; 1992, c. 810; 1996, c. 508; 1999, c. 772; 2001, c. 844; 2007, c. 67; 2008, c. 295; 2015, cc. 502, 503.



§ 2.2-4502. Investment of funds of Commonwealth, political subdivisions, and public bodies in "prime quality" commercial paper

A. The Commonwealth, all public officers, municipal corporations, other political subdivisions and all other public bodies of the Commonwealth may invest any and all moneys belonging to them or within their control other than sinking funds in "prime quality" commercial paper, with a maturity of 270 days or less, of issuing corporations organized under the laws of the United States, or of any state thereof including paper issued by banks and bank holding companies. "Prime quality" shall be as rated by at least two of the following: Moody's Investors Service, Inc., within its NCO/Moody's rating of prime 1, by Standard & Poor's, Inc., within its rating of A-1, by Fitch Investor's Services, Inc., within its rating of F-1, by Duff and Phelps, Inc., within its rating of D-1, or by their corporate successors, provided that at the time of any such investment:

1. The issuing corporation, or its guarantor, has a net worth of at least fifty million dollars; and

2. The net income of the issuing corporation, or its guarantor, has averaged three million dollars per year for the previous five years; and

3. All existing senior bonded indebtedness of the issuer, or its guarantor, is rated "A" or better or the equivalent rating by at least two of the following: Moody's Investors Service, Inc., Standard & Poor's, Inc., Fitch Investor's Services, Inc., or Duff and Phelps, Inc.

Not more than thirty-five percent of the total funds available for investment may be invested in commercial paper, and not more than five percent of the total funds available for investment may be invested in commercial paper of any one issuing corporation.

B. Notwithstanding subsection A, the Commonwealth, municipal corporations, other political subdivisions and public bodies of the Commonwealth may invest any and all moneys belonging to them or within their control, except for sinking funds, in commercial paper other than "prime quality" commercial paper as defined in this section provided that:

1. Prior written approval is obtained from the governing board, committee or other entity that determines investment policy. The Treasury Board shall be the governing body for the Commonwealth; and

2. A written internal credit review justifying the creditworthiness of the issuing corporation is prepared in advance and made part of the purchase file.

1973, c. 232, § 2.1-328.1; 1974, c. 295; 1976, c. 665; 1986, c. 170; 1987, c. 73; 1988, c. 834; 1992, c. 769; 2001, c. 844.



§ 2.2-4503. Investments by Fairfax County finance director [Not set out]

Not set out. (2001, c. 844.)



§ 2.2-4504. Investment of funds by the Commonwealth and political subdivisions in bankers' acceptances

Notwithstanding any provisions of law to the contrary, all public officers, municipal corporations, other political subdivisions and all other public bodies of the Commonwealth may invest any and all moneys belonging to them or within their control other than sinking funds in bankers' acceptances.

1981, c. 18, § 2.1-328.3; 1988, c. 834; 2001, c. 844.



§ 2.2-4505. Investment in certificates representing ownership of treasury bond principal at maturity or its coupons for accrued periods

Notwithstanding any provision of law to the contrary, the Commonwealth, all public officers, municipal corporations, other political subdivisions and all other public bodies of the Commonwealth may invest any and all moneys belonging to them or within their control, in certificates representing ownership of either treasury bond principal at maturity or its coupons for accrued periods. The underlying United States Treasury bonds or coupons shall be held by a third-party independent of the seller of such certificates.

1983, c. 117, § 2.1-328.5; 1985, c. 352; 1988, c. 834; 2001, c. 844.



§ 2.2-4506. Securities lending

Notwithstanding any provision of law to the contrary, the Commonwealth, all public officers, municipal corporations, political subdivisions and all public bodies of the Commonwealth may engage in securities lending from the portfolio of investments of which they have custody and control, other than sinking funds. The Treasury Board shall develop guidelines with which such securities lending shall fully comply. Such guidelines shall ensure that the state treasury is at all times fully collateralized by the borrowing institution.

1983, c. 268, § 2.1-328.6; 2001, c. 844.



§ 2.2-4507. Investment of funds in overnight, term and open repurchase agreements

Notwithstanding any provision of law to the contrary, the Commonwealth, all public officers, municipal corporations, other political subdivisions and all other public bodies of the Commonwealth, may invest any and all moneys belonging to them or within their control in overnight, term and open repurchase agreements that are collateralized with securities that are approved for direct investment.

1985, c. 352, § 2.1-328.8; 1988, c. 834; 2001, c. 844.



§ 2.2-4508. Investment of certain public moneys in certain mutual funds

Notwithstanding any provision of law to the contrary, the Commonwealth, all public officers, municipal corporations, other political subdivisions and all other public bodies of the Commonwealth may invest any and all moneys belonging to them or within their control, other than sinking funds that are governed by the provisions of § 2.2-4500, in one or more open-end investment funds, provided that the funds are registered under the Securities Act (§ 13.1-501 et seq.) of the Commonwealth or the Federal Investment Co. Act of 1940, and that the investments by such funds are restricted to investments otherwise permitted by law for political subdivisions as set forth in this chapter, or investments in other such funds whose portfolios are so restricted.

1986, c. 170, § 2.1-328.9; 1988, c. 834; 1996, c. 508; 2001, c. 844.



§ 2.2-4509. Investment of funds in negotiable certificates of deposit and negotiable bank deposit notes

Notwithstanding any provision of law to the contrary, the Commonwealth and all public officers, municipal corporations, and other political subdivisions and all other public bodies of the Commonwealth may invest any or all of the moneys belonging to them or within their control, other than sinking funds, in negotiable certificates of deposit and negotiable bank deposit notes of domestic banks and domestic offices of foreign banks with a rating of at least A-1 by Standard & Poor's and P-1 by Moody's Investor Service, Inc., for maturities of one year or less, and a rating of at least AA by Standard & Poor's and Aa by Moody's Investor Service, Inc., for maturities over one year and not exceeding five years.

1998, cc. 20, 21, § 2.1-328.15; 2001, c. 844.



§ 2.2-4510. Investment of funds in corporate notes

A. Notwithstanding any provision of law to the contrary, the Commonwealth, all public officers, municipal corporations, other political subdivisions and all other public bodies of the Commonwealth may invest any and all moneys belonging to them or within their control, other than sinking funds, in high quality corporate notes with a rating of at least Aa by Moody's Investors Service, Inc., and a rating of at least AA by Standard and Poors, Inc., and a maturity of no more than five years.

B. Notwithstanding any provision of law to the contrary, any qualified public entity of the Commonwealth may invest any and all moneys belonging to it or within its control, other than sinking funds, in high quality corporate notes with a rating of at least A by two rating agencies, one of which shall be either Moody's Investors Service, Inc., or Standard and Poors, Inc.

As used in this section, "qualified public entity" means any state agency or institution of the Commonwealth, having an internal or external public funds manager with professional investment management capabilities.

C. Notwithstanding any provision of law to the contrary, the Department of the Treasury may invest any and all moneys belonging to it or within its control, other than sinking funds, in high quality corporate notes with a rating of at least BBB or Baa2 by two rating agencies, one of which shall be Moody's Investors Service, Inc., or Standard and Poors, Inc. With regard to investment securities rated below A, the Commonwealth Treasury Board shall establish strict investment guidelines concerning the investment in such securities and monitor the performance of the securities for compliance with the investment guidelines.

1987, c. 187, § 2.1-328.10; 1988, c. 834; 1994, c. 145; 2001, c. 844; 2002, cc. 18, 438; 2005, c. 30.



§ 2.2-4511. Investment of funds in asset-backed securities

Notwithstanding any provision of law to the contrary, any qualified public entity of the Commonwealth may invest any and all moneys belonging to it or within its control, other than sinking funds, in asset-backed securities with a duration of no more than five years and a rating of no less than AAA by two rating agencies, one of which must be either Moody's Investors Service, Inc., or Standard and Poors, Inc.

As used in this section, "qualified public entity" means any state agency, institution of the Commonwealth or statewide authority created under the laws of the Commonwealth having an internal or external public funds manager with professional investment management capabilities.

1994, c. 145, § 2.1-328.13; 1997, c. 29; 2001, c. 844.



§ 2.2-4512. Investment of funds by State Treasurer in obligations of foreign sovereign governments

Notwithstanding any provision of law to the contrary, the State Treasurer may invest unexpended or excess moneys in any fund or account over which he has custody and control, other than sinking funds, in fully hedged debt obligations of sovereign governments and companies that are fully guaranteed by such sovereign governments, with a rating of at least AAA by Moody's Investors Service, Inc., and a rating of at least AAA by Standard and Poors, Inc., and a maturity of no more than five years.

Not more than ten percent of the total funds of the Commonwealth available for investment may be invested in the manner described in this section.

1988, c. 461, § 2.1-328.11; 2001, c. 844.



§ 2.2-4513. Investments by transportation commissions

Transportation commissions that provide rail service may invest in, if required as a condition to obtaining insurance, participate in, or purchase insurance provided by, foreign insurance companies that insure railroad operations.

1988, c. 834, § 2.1-328.12; 2001, c. 844.



§ 2.2-4514. Commonwealth and its political subdivisions as trustee of public funds; standard of care in investing such funds

Public funds held by the Commonwealth, public officers, municipal corporations, political subdivisions, and any other public body of the Commonwealth shall be held in trust for the citizens of the Commonwealth. Any investment of such funds pursuant to the provisions of this chapter shall be made solely in the interest of the citizens of the Commonwealth and with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

1996, c. 437, § 2.1-328.14; 2001, c. 844.



§ 2.2-4515. Collateral and safekeeping arrangements

Securities purchased pursuant to the provisions of this chapter shall be held by the public official, municipal corporation or other political subdivision or public body or its custodial agent who may not otherwise be a counterparty to the investment transaction. Securities held on the books of the custodial agent by a custodial agent shall be held in the name of the municipal corporation, political subdivision or other public body subject to the public body's order of withdrawal. The responsibilities of the public official, municipal corporation, political subdivision or other public body shall be evidenced by a written agreement that shall provide for delivery of the securities by the custodial agent in the event of default by a counterparty to the investment transaction.

As used in this section, "counterparty" means the issuer or seller of a security, an agent purchasing a security on behalf of a public official, municipal corporation, political subdivision or other public body or the party responsible for repurchasing securities underlying a repurchase agreement.

The provisions of this section shall not apply to (i) investments with a maturity of less than 31 calendar days or (ii) the State Treasurer, who shall comply with safekeeping guidelines issued by the Treasury Board or to endowment funds invested in accordance with the provisions of the Uniform Prudent Management of Institutional Funds Act, Chapter 11 (§ 64.2-1100 et seq.) of Title 64.2.

1988, c. 834, § 2.1-329.01; 2001, c. 844; 2008, c. 184.



§ 2.2-4516. Liability of treasurers or public depositors

When investments are made in accordance with this chapter, no treasurer or public depositor shall be liable for any loss therefrom in the absence of negligence, malfeasance, misfeasance, or nonfeasance on his part or on the part of his assistants or employees.

1979, c. 135, § 2.1-329.1; 2001, c. 844.



§ 2.2-4517. Contracts on interest rates, currency, cash flow or on other basis

A. Any state entity may enter into any contract or other arrangement that is determined to be necessary or appropriate to place the obligation or investment of the state entity, as represented by bonds or investments, in whole or in part, on the interest rate cash flow or other basis desired by the state entity. Such contract or other arrangement may include contracts providing for payments based on levels of, or changes in, interest rates. These contracts or arrangements may be entered into by the state entity in connection with, or incidental to, entering into, or maintaining any (i) agreement that secures bonds or (ii) investment, or contract providing for investment, otherwise authorized by law. These contracts and arrangements may contain such payment, security, default, remedy, and other terms and conditions as determined by the state entity, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including any rating by a nationally recognized rating agency, and any other criteria as may be appropriate. The determinations referred to in this subsection may be made by the Treasury Board, the governing body of the state entity or any public funds manager with professional investment capabilities duly authorized by the Treasury Board or the governing body of any state entity authorized to issue such obligations to make such determinations.

As used in this section, "state entity" means the Commonwealth and all agencies, authorities, boards and institutions of the Commonwealth.

B. Any money set aside and pledged to secure payments of bonds or any of the contracts entered into pursuant to this section may be invested in accordance with this chapter and may be pledged to and used to service any of the contracts or other arrangements entered into pursuant to this section.

2002, c. 407.



§ 2.2-4518. Investment of funds in deposits

A. Notwithstanding any provision of law to the contrary, the Commonwealth and all public officers, municipal corporations, other political subdivisions, and all other public bodies of the Commonwealth, each referred to in this section as a "public entity," may invest any or all of the moneys belonging to them or within their control in accordance with the following conditions:

1. The moneys are initially invested through any federally insured bank or savings institution selected by the public entity that is qualified by the Virginia Treasury Board to accept public deposits;

2. The selected bank or savings institution arranges for the deposit of the moneys in one or more federally insured banks or savings institutions wherever located, for the account of the public entity;

3. The full amount of principal and any accrued interest of each such deposit is covered by federal deposit insurance;

4. The selected bank or savings institution acts as custodian for the public entity with respect to each deposit issued for the public entity's account; and

5. At the same time that the public entity's moneys are deposited, the selected bank or savings institution receives an amount of deposits from customers of other financial institutions wherever located equal to or greater than the amount of moneys invested by the public entity through the selected bank or savings institution.

B. After deposits are made in accordance with the conditions prescribed in subsection A, such deposits shall not be subject to the provisions of Chapter 44 (§ 2.2-4400 et seq.), § 2.2-4515, or any security or collateral requirements that may otherwise be applicable to the investment or deposit of public moneys by government investors.

2008, c. 103; 2010, c. 33.



§ 2.2-4519. Investment of funds by the Virginia Housing Development Authority and the Virginia Resources Authority

A. For purposes of §§ 36-55.44 and 62.1-221 only, the following investments shall be considered lawful investments and shall be conclusively presumed to have been prudent:

1. Obligations of the Commonwealth. Stocks, bonds, notes, and other evidences of indebtedness of the Commonwealth, and those unconditionally guaranteed as to the payment of principal and interest by the Commonwealth.

2. Obligations of the United States. Stocks, bonds, treasury notes, and other evidences of indebtedness of the United States, including the guaranteed portion of any loan guaranteed by the Small Business Administration, an agency of the United States government, and those unconditionally guaranteed as to the payment of principal and interest by the United States; bonds of the District of Columbia; bonds and notes of the Federal National Mortgage Association and the Federal Home Loan Banks; bonds, debentures, or other similar obligations of federal land banks, federal intermediate credit banks, or banks of cooperatives, issued pursuant to acts of Congress; and obligations issued by the United States Postal Service when the principal and interest thereon is guaranteed by the government of the United States. The evidences of indebtedness enumerated by this subdivision may be held directly, in the form of repurchase agreements collateralized by such debt securities, or in the form of securities of any open-end or closed-end management type investment company or investment trust registered under the federal Investment Company Act of 1940, provided that the portfolio of such investment company or investment trust is limited to such evidences of indebtedness or repurchase agreements collateralized by such debt securities, or securities of other such investment companies or investment trusts whose portfolios are so restricted.

3. Obligations of other states. Stocks, bonds, notes, and other evidences of indebtedness of any state of the United States upon which there is no default and upon which there has been no default for more than 90 days, provided that within the 20 fiscal years next preceding the making of such investment, such state has not been in default for more than 90 days in the payment of any part of principal or interest of any debt authorized by the legislature of such state to be contracted.

4. Obligations of Virginia counties, cities, or other public bodies. Stocks, bonds, notes, and other evidences of indebtedness of any county, city, town, district, authority, or other public body in the Commonwealth upon which there is no default, provided that if the principal and interest is payable from revenues or tolls and the project has not been completed, or if completed, has not established an operating record of net earnings available for payment of principal and interest equal to estimated requirements for that purpose according to the terms of the issue, the standards of judgment and care required in the Uniform Prudent Investor Act (§ 64.2-780 et seq.), without reference to this section, shall apply.

In any case in which an authority, having an established record of net earnings available for payment of principal and interest equal to estimated requirements for that purpose according to the terms of the issue, issues additional evidences of indebtedness for the purposes of acquiring or constructing additional facilities of the same general character that it is then operating, such additional evidences of indebtedness shall be governed fully by the provisions of this section without limitation.

5. Obligations of cities, counties, towns, or districts of other states. Legally authorized stocks, bonds, notes, and other evidences of indebtedness of any city, county, town, or district situated in any one of the states of the United States upon which there is no default and upon which there has been no default for more than 90 days, provided that (i) within the 20 fiscal years next preceding the making of such investment, the city, county, town, or district has not been in default for more than 90 days in the payment of any part of principal or interest of any stock, bond, note, or other evidence of indebtedness issued by it; (ii) the city, county, town, or district shall have been in continuous existence for at least 20 years; (iii) the city, county, town, or district has a population, as shown by the federal census next preceding the making of such investment, of not less than 25,000 inhabitants; (iv) the stocks, bonds, notes, or other evidences of indebtedness in which such investment is made are the direct legal obligations of the city, county, town, or district issuing the same; (v) the city, county, town, or district has power to levy taxes on the taxable real property therein for the payment of such obligations without limitation of rate or amount; and (vi) the net indebtedness of the city, county, town, or district, including the issue in which such investment is made, after deducting the amount of its bonds issued for self-sustaining public utilities, does not exceed 10 percent of the value of the taxable property in the city, county, town, or district, to be ascertained by the valuation of such property therein for the assessment of taxes next preceding the making of such investment.

6. Obligations subject to repurchase. Investments set forth in subdivisions 1 through 5 may also be made subject to the obligation or right of the seller to repurchase these on a specific date.

7. Bonds secured on real estate. Bonds and negotiable notes directly secured by a first lien on improved real estate or farm property in the Commonwealth, or in any state contiguous to the Commonwealth within a 50-mile area from the borders of the Commonwealth, not to exceed 80 percent of the fair market value of such real estate, including any improvements thereon at the time of making such investment, as ascertained by an appraisal thereof made by two reputable persons who are not interested in whether or not such investment is made.

8. Bonds secured on city property in Fifth Federal Reserve District. Bonds and negotiable notes directly secured by a first lien on improved real estate situated in any incorporated city in any of the states of the United States which lie wholly or in part within the Fifth Federal Reserve District of the United States as constituted on June 18, 1928, pursuant to the act of Congress of December 23, 1913, known as the Federal Reserve Act, as amended, not to exceed 60 percent of the fair market value of such real estate, with the improvements thereon, at the time of making such investment, as ascertained by an appraisal thereof made by two reputable persons who are not interested in whether or not such investment is made, provided that such city has a population, as shown by the federal census next preceding the making of such investments, of not less than 5,000 inhabitants.

9. Bonds of Virginia educational institutions. Bonds of any of the educational institutions of the Commonwealth that have been or may be authorized to be issued by the General Assembly.

10. Securities of the Richmond, Fredericksburg and Potomac Railroad Company. Stocks, bonds, and other securities of the Richmond, Fredericksburg and Potomac Railroad Company, including bonds or other securities guaranteed by the Richmond, Fredericksburg and Potomac Railroad Company.

11. Obligations of railroads. Bonds, notes, and other evidences of indebtedness, including equipment trust obligations, which are direct legal obligations of or which have been unconditionally assumed or guaranteed as to the payment of principal and interest by, any railroad corporation operating within the United States that meets the following conditions and requirements:

a. The gross operating revenue of such corporation for the fiscal year preceding the making of such investment, or the average of the gross operating revenue for the five fiscal years next preceding the making of such investment, whichever of these two is the larger, shall have not been less than $10 million;

b. The total fixed charges of such corporation, as reported for the fiscal year next preceding the making of the investment, shall have been earned an average of at least two times annually during the seven fiscal years preceding the making of the investment and at least one and one-half times during the fiscal year immediately preceding the making of the investment. The term "total fixed charges" as used in this subdivision and subdivision c shall be deemed to refer to the term used in the accounting reports of common carriers as prescribed by the regulations of the Interstate Commerce Commission; and

c. The aggregate of the average market prices of the total amounts of each of the individual securities of such corporation junior to its bonded debt and outstanding at the time of the making of such investment shall be equal to at least two-thirds of the total fixed charges for such railroad corporation for the fiscal year next preceding the making of such investment capitalized at an annual interest rate of five percent. Such average market price of any one of such individual securities shall be determined by the average of the highest quotation and the lowest quotation of the individual security for a period immediately preceding the making of such investment, which period shall be the full preceding calendar year plus the then-expired portion of the calendar year in which such investment is made, provided that if more than six months of the calendar year in which such investment is made shall have expired, then such period shall be only the then-expired portion of the calendar year in which such investment is made, and provided further that if such individual security shall not have been outstanding during the full extent of such period, such period shall be deemed to be the length of time such individual security shall have been outstanding.

12. Obligations of leased railroads. Stocks, bonds, notes, other evidences of indebtedness, and any other securities of any railroad corporation operating within the United States, the railroad lines of which have been leased by a railroad corporation, either alone or jointly with other railroad corporations, whose bonds, notes, and other evidences of indebtedness shall, at the time of the making of such investment, qualify as lawful investments for fiduciaries under the terms of subdivision 11, provided that the terms of such lease shall provide for the payment by such lessee railroad corporation individually, irrespective of the liability of other joint lessee railroad corporations, if any, in this respect, of an annual rental of an amount sufficient to defray the total operating expenses and maintenance charges of the lessor railroad corporation plus its total fixed charges, plus, in the event of the purchase of such a stock, a fixed dividend upon any issue of such stock in which such investment is made, and provided that if such investment so purchased shall consist of an obligation of definite maturity, such lease shall be one which shall, according to its terms, provide for the payment of the obligation at maturity or extend for a period of not less than 20 years beyond the maturity of such obligations so purchased, or if such investment so purchased shall be a stock or other form of investment having no definite date of maturity, such lease shall be one which shall, according to its terms, extend for a period of at least 50 years beyond the date of the making of such investment.

13. Equipment trust obligations. Equipment trust obligations issued under the "Philadelphia Plan" in connection with the purchase for use on railroads of new standard gauge rolling stock, provided that the owner, purchaser, or lessee of such equipment, or one or more of such owners, purchasers, or lessees, shall be a railroad corporation whose bonds, notes, and other evidences of indebtedness shall, at the time of the making of such investment, qualify as lawful investments for fiduciaries under the terms of subdivision 11, and provided that all of such owners, purchasers, or lessees shall be both jointly and severally liable under the terms of such contract of purchase or lease, or both, for the fulfillment thereof.

14. Preferred stock of railroads. Any preference stock of any railroad corporation operating within the United States, provided such stock and such railroad corporation meet the following conditions and requirements:

a. Such stock shall be preferred as to dividends, such dividends shall be cumulative, and such stock shall be preferred as to assets in the event of liquidation or dissolution;

b. The gross operating revenue of such corporation for the fiscal year preceding the making of such investment, or the average of the gross operating revenue for the five fiscal years next preceding the making of such investment, whichever of these two is the larger, shall have been not less than $10 million;

c. The total fixed charges, as defined in subdivision 11 b, of such corporation, as reported for the fiscal year next preceding the making of such investment, plus the amount, at the time of making such investment, of the annual dividend requirements on such preference stock and any preference stock having the same or senior rank, such fixed charges and dividend requirements being considered the same for every year, shall have been earned an average of at least two and one-half times annually for the seven fiscal years preceding the making of such investment and at least two times for the fiscal year immediately preceding the making of such investment; and

d. The aggregate of the average market prices of the total amount of each of the individual securities of such corporation, junior to such preference stock and outstanding at the time of the making of such investment, shall be at least equal to the par value of the total issue of the preference stock in question plus the total par value of all other issues of its preference stock having either the same rank as, or a senior rank to, the issue of such preference stock plus total fixed charges, as defined in subdivision 11 b, for such railroad corporation for the fiscal year next preceding the making of such investment capitalized at an annual interest rate of five percent. Such average market price of any one of such individual securities shall be determined in the same manner as prescribed in subdivision 11 c.

15. Obligations of public utilities. Bonds, notes, and other evidences of indebtedness of any public utility operating company operating within the United States, provided such company meets the following conditions and requirements:

a. The gross operating revenue of such public utility operating company for the fiscal year preceding the making of such investment, or the average of the gross operating revenue for the five fiscal years next preceding the making of such investment, whichever of these two is the larger, shall have been not less than $5 million;

b. The total fixed charges of such corporation, as reported for the fiscal year next preceding the making of the investment, shall have been earned, after deducting operating expenses, depreciation, and taxes, other than income taxes, an average of at least one and three-quarters times annually during the seven fiscal years preceding the making of the investment and at least one and one-half times during the fiscal year immediately preceding the making of the investment;

c. In the fiscal year next preceding the making of such investment, the ratio of the total par value of the bonded debt of such public utility operating company, including the total bonded indebtedness of all its subsidiary companies, whether assumed by the public utility operating company in question or not, to its gross operating revenue shall not be greater than four to one; and

d. Such public utility operating company shall be subject to permanent regulation by a state commission or other duly authorized and recognized regulatory body.

The term "public utility operating company" as used in this subdivision and subdivision 16 means a public utility or public service corporation (i) of whose total income available for fixed charges for the fiscal year next preceding the making of such investment at least 55 percent thereof shall have been derived from direct payments by customers for service rendered them; (ii) of whose total operating revenue for the fiscal year next preceding the making of such investment at least 60 percent thereof shall have been derived from the sale of electric power, gas, water, or telephone service and not more than 10 percent thereof shall have been derived from traction operations; and (iii) whose gas properties are all within the limits of one state, if more than 20 percent of its total operating revenues are derived from gas.

16. Preferred stock of public utilities. Any preference stock of any public utility operating company operating within the United States, provided such stock and such company meet the following conditions and requirements:

a. Such stock shall be preferred as to dividends, such dividends shall be cumulative, and such stock shall be preferred as to assets in the event of liquidation or dissolution;

b. The gross operating revenue of such public utility operating company for the fiscal year preceding the making of such investment, or the average of the gross operating revenue for the five fiscal years next preceding the making of such investment, whichever of these two is the larger, shall have been not less than $5 million;

c. The total fixed charges of such public utility operating company, as reported for the fiscal year next preceding the making of such investment, plus the amount, at the time of making such investment, of the annual dividend requirements on such preference stock and any preference stock having the same or senior rank, such fixed charges and dividend requirements being considered the same for every year, shall have been earned, after deducting operating expenses, depreciation, and taxes, including income taxes, an average of at least two times annually for the seven fiscal years preceding the making of such investment and at least two times for the fiscal year immediately preceding the making of such investment;

d. In the fiscal year next preceding the making of such investment, the ratio of the sum of the total par value of the bonded debt of such public utility operating company, the total par value of the issue of such preference stock, and the total par value of all other issues of its preference stock having the same or senior rank to its gross operating revenue shall not be greater than four to one; and

e. Such public utility operating company shall be subject to permanent regulation by a state commission or other duly authorized and recognized regulatory body.

17. Obligations of the following telephone companies. Bonds, notes, and other evidences of indebtedness of American Telephone and Telegraph, Bell Atlantic, Bell South, Southwestern Bell, Pacific Telesis, Nynex, American Information Technologies, or U.S. West, and bonds, notes, and other evidences of indebtedness unconditionally assumed or guaranteed as to the payment of principal and interest by any such company, provided that the total fixed charges, as reported for the fiscal year next preceding the making of the investment, of such company and all of its subsidiary corporations on a consolidated basis shall have been earned, after deducting operating expenses, depreciation, and taxes, other than income taxes, an average of at least one and three-fourths times annually during the seven fiscal years preceding the making of the investment and at least one and one-half times during the fiscal year immediately preceding the making of the investment.

18. Obligations of municipally owned utilities. The stocks, bonds, notes, and other evidences of indebtedness of any electric, gas, or water department of any state, county, city, town, or district whose obligations would qualify as legal for purchase under subdivision 3, 4, or 5, the interest and principal of which are payable solely out of the revenues from the operations of the facility for which the obligations were issued, provided that the department issuing such obligations meets the requirements applying to public utility operating companies as set out in subdivisions 15 a through c.

19. Obligations of industrial corporations. Bonds, notes, and other evidences of indebtedness of any industrial corporation incorporated under the laws of the United States or of any state thereof, provided such corporation meets the following conditions and requirements:

a. The gross operating revenue of such corporation for the fiscal year preceding the making of such investment, or the average of the gross operating revenue for the five fiscal years next preceding the making of such investment, whichever of these two is the larger, shall have been not less than $10 million;

b. The total fixed charges of such corporation, as reported for the fiscal year next preceding the making of the investment, shall have been earned, after deducting operating expenses, depreciation, and taxes, other than income taxes, and depletion in the case of companies commonly considered as depleting their natural resources in the course of business, an average of at least three times annually during the seven fiscal years preceding the making of the investment and at least two and one-half times during the fiscal year immediately preceding the making of the investment;

c. The net working capital of such industrial corporation, as shown by its last published fiscal year-end statement prior to the making of such investment, or in the case of a new issue, as shown by the financial statement of such corporation giving effect to the issuance of any new security, shall be at least equal to the total par value of its bonded debt as shown by such statement; and

d. The aggregate of the average market prices of the total amounts of each of the individual securities of such industrial corporation, junior to its bonded debt and outstanding at the time of the making of such investment, shall be at least equal to the total par value of the bonded debt of such industrial corporation at the time of the making of such investment, such average market price of any one of such individual securities being determined in the same manner as prescribed in subdivision 11 c.

20. Preferred stock of industrial corporations. Any preference stock of any industrial corporation incorporated under the laws of the United States or of any state thereof, provided such stock and such industrial corporation meet the following conditions and requirements:

a. Such stock shall be preferred as to dividends, such dividends shall be cumulative, and such stock shall be preferred as to assets in the event of liquidation or dissolution;

b. The gross operating revenue of such corporation for the fiscal year preceding the making of such investment, or the average of the gross operating revenue for the five fiscal years next preceding the making of such investment, whichever of these two is the larger, shall have been not less than $10 million;

c. The total fixed charges of such corporation, as reported for the fiscal year next preceding the making of such investment, plus the amount, at the time of making such investment, of the annual dividend requirements on such preference stock and any preference stock having the same or senior rank, such fixed charges and dividend requirements being considered the same for every year, shall have been earned, after deducting operating expenses, depreciation, and taxes, including income taxes, and depletion in the case of companies commonly considered as depleting their natural resources in the course of business, an average of at least four times annually for the seven fiscal years preceding the making of such investment and at least three times for the fiscal year immediately preceding the making of such investment;

d. The net working capital of such industrial corporation, as shown by its last published fiscal year-end statement prior to the making of such investment, or, in the case of a new issue, as shown by the financial statement of such corporation giving effect to the issuance of any new security, shall be at least equal to the total par value of its bonded debt plus the total par value of the issue of such preference stock plus the total par value of all other issues of its preference stock having the same or senior rank; and

e. The aggregate of the lowest market prices of the total amounts of each of the individual securities of such industrial corporation junior to such preference stock and outstanding at the time of the making of such investment shall be at least two and one-half times the par value of the total issue of such preference stock plus the total par value of all other issues of its preference stock having the same or senior rank plus the par value of the total bonded debt of such industrial corporation. Such lowest market price of any one of such individual securities shall be determined by the lowest single quotation of the individual security for a period immediately preceding the making of such investment, which period shall be the full preceding calendar year plus the then-expired portion of the calendar year in which such investment is made, and if such individual security shall not have been outstanding during the full extent of such period, such period shall be deemed to be the length of time such individual security shall have been outstanding.

21. Obligations of finance corporations. Bonds, notes, and other evidences of indebtedness of any finance corporation incorporated under the laws of the United States or of any state thereof, provided such corporation meets the following conditions and requirements:

a. The gross operating income of such corporation for the fiscal year preceding the making of such investment, or the average of the gross operating income for the five fiscal years next preceding the making of such investment, whichever of these two is the larger, shall have been not less than $5 million;

b. The total fixed charges of such corporation, as reported for the fiscal year next preceding the making of the investment, shall have been earned, after deducting operating expenses, depreciation, and taxes, other than income taxes, an average of at least two and one-half times annually during the seven fiscal years preceding the making of the investment and at least two times during the fiscal year immediately preceding the making of the investment;

c. The aggregate indebtedness of such finance corporation as shown by its last fiscal year-end statement, or, in the case of a new issue, as shown by the financial statement giving effect to the issuance of any new securities, shall be no greater than three times the aggregate net worth, as represented by preferred and common stocks and surplus of such corporation; and

d. The aggregate of the average market prices of the total amounts of each of the individual securities of such finance corporation, junior to its bonded debt and outstanding at the time of the making of such investment, shall be at least equal to one-third of the sum of the par value of the bonded debt plus all other indebtedness of such finance corporation as shown by the last published fiscal year-end statement, such average market price of any one of such individual securities being determined in the same manner as prescribed in subdivision 11 c.

22. Preferred stock of finance corporations. Any preference stock of any finance corporation incorporated under the laws of the United States or of any state thereof, provided such stock and such corporation meet the following conditions and requirements:

a. Such stock shall be preferred as to dividends, such dividends shall be cumulative, and such stock shall be preferred as to assets in the event of liquidation or dissolution;

b. The gross operating income of such corporation for the fiscal year preceding the making of such investment, or the average of the gross operating income for the five fiscal years next preceding the making of such investment, whichever of these two is the larger, shall have been not less than $5 million;

c. The total fixed charges of such finance corporation, as reported for the fiscal year next preceding the making of such investment, plus the amount, at the time of making such investment, of the annual dividend requirements on such preference stock and any preference stock having the same or senior rank, such fixed charges and dividend requirements being considered the same for every year, shall have been earned, after deducting operating expenses, depreciation, and taxes, including income taxes, an average of at least three and one-half times annually for the seven fiscal years preceding the making of such investment and at least three times for the fiscal year immediately preceding the making of such investment;

d. The aggregate indebtedness and par value of the purchased stock, both the issue in question and any issues equal or senior thereto, of such finance corporation as shown by its last published fiscal year-end statement, or, in the case of a new issue, as shown by the financial statement giving effect to the issuance of any new securities, shall be no greater than three times the aggregate par value of the junior securities and surplus of such corporation; and

e. The aggregate of the lowest market prices of the total amounts of each of the individual securities of such finance corporation junior to such preference stock and outstanding at the time of the making of such investment shall be at least equal to one-third of the sum of the par value of such preference stock plus the total par value of all other issues of preference stock having the same or senior rank plus the par value of the total bonded debt plus all other indebtedness of such finance corporation as shown by the last published fiscal year-end statement, such lowest market price of any one of such individual securities being determined in the same manner as prescribed in subdivision 20 e.

23. Federal housing loans. First mortgage real estate loans insured by the Federal Housing Administrator under Title II of the National Housing Act.

24. Certificates of deposit and savings accounts. Certificates of deposit of, and savings accounts in, any bank, banking institution, or trust company, whose deposits are insured by the Federal Deposit Insurance Corporation at the prevailing rate of interest on such certificates or savings accounts; however, no such fiduciary shall invest in such certificates of, or deposits in, any one bank, banking institution, or trust company an amount from any one fund in his or its care which shall be in excess of such amount as shall be fully insured as a deposit in such bank, banking institution, or trust company by the Federal Deposit Insurance Corporation. A corporate fiduciary shall not, however, be prohibited by the terms of this subdivision from depositing in its own banking department, in the form of demand deposits, savings accounts, time deposits, or certificates of deposit, funds in any amount awaiting investments or distribution, provided that it shall have complied with the provisions of §§ 6.2-1005 and 6.2-1007, with reference to the securing of such deposits.

25. Obligations of International Bank, Asian Development Bank, and African Development Bank. Bonds and other obligations issued, guaranteed, or assumed by the International Bank for Reconstruction and Development, the Asian Development Bank, or the African Development Bank.

26. Deposits in savings institutions. Certificates of deposit of, and savings accounts in, any state or federal savings institution or savings bank lawfully authorized to do business in the Commonwealth whose accounts are insured by the Federal Deposit Insurance Corporation or other federal insurance agency; however, no such fiduciary shall invest in such shares of any one such association an amount from any one fund in his or its care which shall be in excess of such amount as shall be fully insured as an account in such association by the Federal Deposit Insurance Corporation or other federal insurance agency.

27. Certificates evidencing ownership of undivided interests in pools of mortgages. Certificates evidencing ownership of undivided interests in pools of bonds or negotiable notes directly secured by first lien deeds of trust or mortgages on real property located in the Commonwealth improved by single-family residential housing units or multi-family dwelling units, provided that (i) such certificates are rated AA or better by a nationally recognized independent rating agency; (ii) the loans evidenced by such bonds or negotiable notes do not exceed 80 percent of the fair market value, as determined by an independent appraisal thereof, of the real property and the improvements thereon securing such loans; and (iii) such bonds or negotiable notes are assigned to a corporate trustee for the benefit of the holders of such certificates.

28. Shares in credit unions. Shares and share certificates in any credit union lawfully authorized to do business in the Commonwealth whose accounts are insured by the National Credit Union Share Insurance Fund or the Virginia Credit Union Share Insurance Corporation, provided no such fiduciary shall invest in such shares an amount from any one fund in his or its care which shall be in excess of such amount as shall be fully insured as an account in such credit union by the National Credit Union Share Insurance Fund or the Virginia Credit Union Share Insurance Corporation.

B. Whenever under the terms of this section the par value of a preference stock is required to be used in a computation, there shall be used instead of such par value the liquidating value of such preference stock in the case of involuntary liquidation, as prescribed by the terms of its issue, in the event that such liquidating value shall be greater than the par value of such preference stock; or in the event that the preference stock in question has no par value, then such liquidating value shall be used instead; or when such preference stock shall be one of no par value and one for which no such liquidating value shall have been so prescribed, then for the purposes of such computation the preference stock in question shall be deemed to have a value of $100 per share.

C. When any security provided for in this section is purchased by a fiduciary and at the time of such purchase the statement for the preceding fiscal year of the corporation issuing the security so being purchased has not been published and is therefore not available, the statement of such corporation for the fiscal year immediately prior to such preceding fiscal year shall be considered the statement for such preceding fiscal year and shall have the same force and effect as the statement for the fiscal year preceding such purchase, provided the date of such purchase is not more than four months after the end of the last fiscal year of the corporation.

D. In testing a new issue of securities under the provisions of this section, it shall be permissible, in determining the number of times that fixed charges or preferred dividend requirements have been earned, to use pro forma fixed charges or dividend requirements, provided the corporation or its corporate predecessor has been in existence for a period of not less than seven years.

E. Investments made under the provisions of this section, if in conformity with the requirements of this section at the time such investments were made, may be retained even though they cease to be eligible for purchase under the provisions of this section, but shall be subject to the provisions of the Uniform Prudent Investor Act (§ 64.2-780 et seq.).

2012, c. 614.



§ 2.2-4600. Short title; definitions

This chapter may be cited as the "Local Government Investment Pool Act."

1980, c. 538, §§ 2.1-234.1, 2.1-234.3; 1996, c. 77; 2001, c. 844.



§ 2.2-4601. Findings and purpose

A. The General Assembly finds that the public interest is served by maximum and prudent investment of public funds so that the need for taxes and other public revenues is decreased commensurately with the earnings on such investments. In selecting among avenues of investment, the highest rate of return, consistent with safety and liquidity, shall be the objective.

B. The purpose of this chapter is to secure the maximum public benefit from the investment of public funds, and, in furtherance of such purposes to:

1. Establish and maintain a continuing statewide policy for the deposit and investment of public funds;

2. Establish a state-administered pool for the investment of local government funds; and

3. Authorize treasurers or any other person collecting, disbursing, or otherwise handling public funds to invest such public funds either in accordance with Chapter 45 (§ 2.2-4500 et seq.) of this title or through the local government investment pool created by the chapter.

C. The General Assembly finds that the objectives of this chapter will best be obtained through improved money management, emphasizing the primary requirements of safety and liquidity and recognizing the different investment objectives of operating and permanent funds.

1980, c. 538, § 2.1-234.2; 2001, c. 844.



§ 2.2-4602. Local government investment pool created

A. A local government investment pool is created, consisting of the aggregate of all funds from local officials handling public funds that are placed in the custody of the State Treasurer for investment and reinvestment as provided in this chapter.

B. The Treasury Board or its designee shall administer the local government investment pool on behalf of the participating local officials subject to regulations and guidelines adopted by the Treasury Board.

C. The Treasury Board or its designee shall invest moneys in the local government investment pool with the degree of judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital as well as the probable income to be derived. Specifically, the types of authorized investments for local government investment pool assets shall be limited to those set forth for local officials in Chapter 45 (§ 2.2-4500 et seq.) of this title.

D. A separate account for each participant in the fund shall be kept to record individual transactions and totals of all investments belonging to each participant. A monthly report showing the changes in investments made during the preceding month shall be furnished to each participant having a beneficial interest in the local government investment pool. Details of any investment transaction shall be furnished to any participant upon request.

E. The Treasury Board or its designee shall administer and handle the accounts in the same manner as bond and sinking fund trust accounts.

F. The principal and accrued income, and any part thereof, of each and every account maintained for a participant in the local government investment pool shall be subject to payment at any time from the local government investment pool upon request, subject to applicable regulations and guidelines. Accumulated income shall be remitted or credited to each participant at least quarterly.

G. Except as provided in this section, all instruments of title of all investments of the local government investment pool shall remain in the custody of the State Treasurer. The State Treasurer may deposit with one or more fiscal agents or banks, those instruments of title he considers advisable, to be held in safekeeping by the agents or banks for collection of the principal and interest or other income, or of the proceeds of sale. The State Treasurer shall collect the principal and interest or other income from investments of the investment pool, the instruments of title to which are in his custody, when due and payable.

1980, c. 538, § 2.1-234.8; 1984, c. 320; 1988, c. 834; 2001, c. 844.



§ 2.2-4603. Investment authority

Subject to the procedures set forth in this chapter, any local official handling public funds may invest and reinvest any money subject to his control and jurisdiction in the local government investment pool established by § 2.2-4602.

1980, c. 538, § 2.1-234.4; 1988, c. 834; 2001, c. 844.



§ 2.2-4604. Interfund pooling for investment purposes

Local officials handling public funds may effect temporary transfers among separate funds for the purpose of pooling amounts available for investment. This pooling may be accomplished through interfund advances and other appropriate means consistent with recognized principles of governmental accounting provided that (i) moneys are available for the investment period required; (ii) the investment fund can repay the advance by the time needed; (iii) the transactions are fully and promptly recorded; and (iv) the interest earned is credited to the loaning or advancing jurisdiction.

1980, c. 538, § 2.1-234.6; 1981, c. 583; 2001, c. 844.



§ 2.2-4605. Powers of Treasury Board relating to the administration of local government investment pool

A. The Treasury Board shall have power to:

1. Make and adopt regulations necessary and proper for the efficient administration of the local government investment pool hereinafter created, including but not limited to:

a. Specification of minimum amounts that may be deposited in the local government investment pool and minimum periods of time for which deposits shall be retained in such pool;

b. Creation of a reserve for losses;

c. Payment of administrative expenses from the earnings of such pool;

d. Distribution of the earnings in excess of such expenses, or allocation of losses, to the several participants in a manner that equitably reflects the differing amounts of their respective investments and the differing periods of time for which such amounts were in the custody of the pool; and

e. Procedures for the deposit and withdrawal of funds.

2. Develop guidelines for the protection of the local government investment pool in the event of default in the payment of principal or interest or other income of any investment of such pool, such guidelines to include the following procedures:

a. Instituting the proper proceedings to collect the matured principal or interest or other income;

b. Accepting for exchange purposes refunding bonds or other evidences of indebtedness at appropriate interest rates;

c. Making compromises, adjustments, or disposition of matured principal or interest or other income as considered advisable for the purpose of protecting the moneys invested;

d. Making compromises or adjustments as to future payments of principal or interest or other income considered advisable for the purpose of protecting the moneys invested.

3. Formulate policies for the investment and reinvestment of funds in the local government investment pool and the acquisition, retention, management, and disposition of investments of the investment pool.

B. The Treasury Board may delegate the administrative aspects of operating under this chapter to the State Treasurer, subject to the regulations and guidelines adopted by the Treasury Board.

C. Such regulations and guidelines may be adopted without complying with the Administrative Process Act (§ 2.2-4000 et seq.) provided that input is solicited from local officials handling public funds. Such input requires only that notice and an opportunity to submit written comments be given.

1980, c. 538, § 2.1-234.7; 2001, c. 844.



§ 2.2-4606. Chapter controlling over inconsistent laws; powers supplemental

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling and the powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law.

1980, c. 538, § 2.1-234.9; 2001, c. 844.



§ 2.2-4700. Authorization to Treasury Board to provide certain assistance

A. This chapter shall be known, and may be cited, as the "Government Non-Arbitrage Investment Act."

B. The General Assembly authorizes the Treasury Board to make available to the Commonwealth, to counties, cities and towns in the Commonwealth, and to their agencies, institutions, and authorities or any combination of the foregoing assistance as provided in this chapter in making and accounting for such investments.

1988, c. 498, § 2.1-234.9:1; 1990, c. 516; 1991, c. 245; 2001, c. 844.



§ 2.2-4701. Definitions

As used in this chapter, unless the context requires a different meaning:

"Bonds" means bonds or other obligations issued by the Commonwealth, by counties, cities and towns, and by their agencies, institutions, and authorities or by any combination of the foregoing under the provisions of the Public Finance Act (§ 15.2-2600 et seq.), or otherwise, the interest on which is intended to be excludable from the gross income of the recipients thereof for federal income tax purposes.

"Depository institution" means any commercial bank, trust company, or savings institution insured by an agency or instrumentality of the United States government.

"Issuers" means the Commonwealth, counties, cities and towns in the Commonwealth, and their agencies, institutions, and authorities.

"Official handling public funds" or "official" means the treasurer of the issuer or, if there is no officer known as treasurer of the issuer, the chief financial officer of the issuer, and any person or entity described in § 58.1-3123.

1988, c. 498, § 2.1-234.9:2; 1990, c. 516; 1991, c. 245; 1996, c. 77; 2001, c. 844.



§ 2.2-4702. Powers of the Treasury Board under this chapter

The Treasury Board shall have power to:

1. Provide assistance to issuers in the management of and accounting for their funds, including, without limitation, bond proceeds, reserves and sinking funds, and the investment thereof, any portion of the investment earnings on which is or may be subject to rebate to the federal government.

2. Manage, acquire, hold, trade and sell investment obligations, for and on behalf of issuers or a pool or pools, and not for its own account, that are authorized investments for issuer bond proceeds, reserves, sinking funds or other funds, as the case may be.

3. Establish one or more pools of the issuer bond proceeds, reserves, sinking funds or other funds that are placed in the custody of the State Treasurer for investment and reinvestment in authorized investments.

4. Adopt regulations necessary and proper for the efficient administration of the pools authorized by this chapter without complying with the Administrative Process Act (§ 2.2-4000 et seq.), provided that notice and an opportunity to submit written comments on such regulations be given to officials handling public funds.

5. Formulate policies for the investment and reinvestment of funds under management, including funds in the pool or pools, and the acquisition, retention, management and disposition of investments.

6. Delegate the administration of this chapter to the State Treasurer, subject to the regulations and guidelines adopted by the Treasury Board.

7. Retain employees and engage and enter into contracts with independent investment managers, accountants, counsel, depository institutions and other advisors and agents, as may be necessary or convenient.

8. Enter into contracts with issuers with respect to the performance of investment services.

9. Charge issuers for the costs of its investment services and for its expenses.

10. Do any and all other acts and things necessary, appropriate or incidental in carrying out the purposes of this chapter.

1988, c. 498, § 2.1-234.9:3; 1990, c. 516; 2001, c. 844.



§ 2.2-4703. Powers of issuers

Any provision of any general or special law or of any charter to the contrary notwithstanding, issuers may use the investment services of the Treasury Board and for that purpose may enter into contracts with the Treasury Board and its agents.

1988, c. 498, § 2.1-234.9:4; 1990, c. 516; 2001, c. 844.



§ 2.2-4704. Alternative method

This chapter shall be deemed to provide an additional, alternative method for the performance of actions authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing.

1988, c. 498, § 2.1-234.9:5; 2001, c. 844.



§ 2.2-4705. Liberal construction; inconsistent laws inapplicable

A. This chapter, being necessary for the welfare of the people of the Commonwealth, shall be liberally construed to effect the purposes thereof.

B. Insofar as the provisions of this chapter are inconsistent with the provisions of any general or special laws or charters, or parts thereof, the provisions of this chapter shall control.

1988, c. 498, §§ 2.1-234.9:6, 2.1-234.9:7; 2001, c. 844.



§ 2.2-4800. Policy of the Commonwealth; collection of accounts receivable

This chapter establishes the policy of the Commonwealth as it relates to the accounting for, management and collection of all accounts receivable due to the Commonwealth. It shall be the policy of the Commonwealth that all state agencies and institutions shall take all appropriate and cost-effective actions to aggressively collect all accounts receivable. All state agencies and institutions shall be subject to this chapter and shall establish internal policies and procedures for the management and collection of accounts receivable that are in accordance with regulations adopted by the Department of Accounts and the Office of the Attorney General.

1988, c. 544, § 2.1-727; 2001, c. 844.



§ 2.2-4801. Definitions

As used in this chapter, unless the context requires a different meaning:

"Administrative offset" includes, but is not limited to, offsetting any monies, except those specifically exempted by state or federal law, paid by agency or institution for a debt owed to any other state agency or institution.

"Accounts receivable" refers to the classification of debts due the Commonwealth, including judgments, fines, costs, and penalties imposed upon conviction for criminal and traffic offenses, and as defined in the guidelines adopted by the State Comptroller.

"Discharge" means the compromise and settlement of disputes, claims, and controversies of the Commonwealth by the Office of the Attorney General as authorized by § 2.2-514.

"Division" means the Division of Debt Collection of the Office of the Attorney General created pursuant to § 2.2-518.

"Past-due" means any account receivable for which payment has not been received by the payment due date.

"State agency and institution" means any authority, board, department, instrumentality, agency or other unit in any branch of state government. The term shall not include any county, city or town, or any local or regional governmental authority or any "nonstate agency" as defined in the appropriation act.

"Write-off" means a transaction to remove from an agency's financial accounting records an account receivable that management has determined to be uncollectible.

1988, c. 544, § 2.1-726; 1994, c. 565; 2001, c. 844; 2009, c. 797.



§ 2.2-4802. Responsibility for accounts receivable policy; reports

The Department of Accounts shall be the primary state agency responsible for the oversight, reporting and monitoring of the Commonwealth's accounts receivable program.

The Department of Accounts shall adopt necessary policies and procedures for reporting, accounting for, and collecting the Commonwealth's accounts receivable. The Department of Accounts is also charged with adopting regulations concerning guidelines and procedures for writing off accounts receivable.

1988, c. 544, § 2.1-728; 2001, c. 844.



§ 2.2-4803. Legal counsel

The Office of the Attorney General shall be the primary agency responsible for the provision of all legal services and advice related to the collection of accounts receivable, pursuant to § 2.2-507.

The Attorney General shall adopt necessary policies and procedures pertaining to all accounts receivable legal matters and the litigation of past-due accounts receivable that shall be published together with the policies and procedures adopted by the Department of Accounts.

1988, c. 544, § 2.1-729; 2001, c. 844.



§ 2.2-4804. Annual reports

The Department of Accounts and the Attorney General shall annually report to the Governor, the Secretary of Finance and the Chairmen of the Senate Committee on Finance and the House Committee on Appropriations those agencies and institutions that are not making satisfactory progress toward implementing the provisions of this chapter and establishing effective accounts receivable programs.

1988, c. 544, § 2.1-730; 2001, c. 844.



§ 2.2-4805. Interest, administrative charges and penalty fees

A. Each state agency and institution may charge interest on all past due accounts receivable in accordance with guidelines adopted by the Department of Accounts. Each past due accounts receivable may also be charged an additional amount that shall approximate the administrative costs arising under § 2.2-4806. Agencies and institutions may also assess late penalty fees, not in excess of ten percent of the past-due account on past-due accounts receivable. The Department of Accounts shall adopt regulations concerning the imposition of administrative charges and late penalty fees.

B. Failure to pay in full at the time goods, services, or treatment are rendered by the Commonwealth or when billed for a debt owed to any agency of the Commonwealth shall result in the imposition of interest at the judgment rate as provided in § 6.2-302 on the unpaid balance unless a higher interest rate is authorized by contract with the debtor or provided otherwise by statute. Interest shall begin to accrue on the 60th day after the date of the initial written demand for payment. A public institution of higher education in the Commonwealth may elect to impose a late fee in addition to, or in lieu of, interest for such time as the institution retains the claim pursuant to subsection D of § 2.2-4806. Returned checks or dishonored credit card or debit card payments shall incur a handling fee of $50 unless a higher amount is authorized by statute to be added to the principal account balance.

C. If the matter is referred for collection to the Division, the debtor shall be liable for reasonable attorney fees unless higher attorney fees are authorized by contract with the debtor.

D. A request for or acceptance of goods or services from the Commonwealth, including medical treatment, shall be deemed to be acceptance of the terms specified in this section.

1988, c. 544, § 2.1-732; 2001, c. 844; 2009, c. 797.



§ 2.2-4806. Utilization of certain collection techniques

A. Each state agency and institution shall take all appropriate and cost-effective actions to aggressively collect its accounts receivable. Each agency and institution shall utilize, but not be limited to, the following collection techniques, according to the policies and procedures required by the Department of Accounts and the Division: (i) credit reporting bureaus, (ii) collection agencies, (iii) garnishments, liens and judgments, (iv) administrative offset, and (v) participation in the Treasury Offset Program of the United States under 31 U.S.C. § 3716.

B. Except as provided otherwise herein, for collection of accounts receivable of $3,000 or more that are 60 days past due, each agency and institution shall forward those claims to the Division for collection. The Division shall review forwarded accounts, determine the appropriate collection efforts, if any, for each account, and take such actions on the accounts as the Division may so determine.

C. Except as provided otherwise herein, for collection of accounts receivable under $3,000 that are 60 days past due, each agency and institution shall contract with a private collection agency for the collection of those debts. Prior to referring accounts receivable of less than $3,000, agencies and institutions may refer such accounts to the Division. The Division may accept the account for collection or return it to the agency or institution for collection by a private collection agency.

D. Except as otherwise provided in this subsection, where a debtor is paying a debt in periodic payments to an agency or institution, the agency or institution may elect to retain the claim in excess of 60 days provided that such periodic payments are promptly paid until the account is satisfied. In the event the debtor is delinquent (i) by 60 days in paying a periodic payment or (ii) for such other period of time approved by the Division, the account shall be handled in the manner provided by subsections B and C of this section.

E. Each state agency and institution shall report and pay required fees to the Division as required by subsection C of § 2.2-518.

1988, c. 544, § 2.1-733; 2001, c. 844; 2004, c. 919; 2008, cc. 314, 637; 2009, c. 797.



§ 2.2-4807. Debtor information and skip-tracing

Each agency and institution shall collect minimum prescribed information from clients, debtors, and payees. Debtor information available from state agencies, credit reporting bureaus and other appropriate sources shall be used for the purpose of skip-tracing debtors, as specified in the guidelines of the Department of Accounts and the Attorney General. The minimum prescribed information to be collected shall include the federal employer identification number of partnerships, proprietorships, and corporate clients, debtors, and payees. This minimum prescribed information shall be included in the contract payment clause required by § 2.2-4354. The Department of Accounts may require that the minimum prescribed information be supplied on any request for payment, including invoices.

1988, c. 544, § 2.1-734; 1992, c. 110; 2001, c. 844.



§ 2.2-4808. Provision of state services to delinquent debtors

Each state agency and institution shall develop internal policies and procedures, in accordance with accounts receivable policies of the Department of Accounts and the Attorney General, for delaying or withholding certain state services to those persons who refuse to pay their debts.

1988, c. 544, § 2.1-735; 2001, c. 844.



§ 2.2-4809. Agreement authorized; setoff federal debts

A. The Comptroller is authorized to enter into an agreement with the United States to participate in the Treasury Offset Program pursuant to 31 U.S.C. § 3716 for the collection of any debts owed to state agencies. The agreement may provide for the United States to submit debts owed to federal agencies for offset against state payments similar to the procedures for offsetting debts owed to state agencies.

B. The Treasurer shall reduce any state payment by the amount of any federal debt submitted in accordance with the agreement authorized by this section, and pay such amount to the appropriate federal official in accordance with the procedures specified in such agreement.

2008, c. 314.



§ 2.2-4900. Authority of Governor to contract debts

The Governor may contract debts and issue obligations in evidence thereof upon the terms and conditions determined by the Governor to meet casual deficits in the revenue or in anticipation of the collection of revenues of the Commonwealth for the then current fiscal year within the amount of authorized appropriations, subject to the limitations and conditions of Article X, Section 9 (a) (2) of the Constitution of Virginia. The Governor may sell such obligations in a manner, either at public or private sale, and for a price as he determines to be in the best interests of the Commonwealth.

Code 1950, § 2-269; 1966, c. 677, § 2.1-303; 1971, Ex. Sess., c. 121; 2001, c. 844.



§ 2.2-4901. Acts concerning issuance of bonds and certificates of indebtedness continued in effect

The following sections of the Code of 1919 and the following subsequent acts, all relating to the issue and terms of, and provisions with respect to certain bonds or certificates of indebtedness of the Commonwealth, are continued in effect.

(1) Sections 2584 to 2602, inclusive, of the Code of 1919;

(2) Chapter 93 of the Acts of 1927, approved April 18, 1927;

(3) Chapter 91 of the Acts of 1932, approved March 3, 1932, codified as §§ 2641 (1)-2641 (11) of Michie Code 1942; and

(4) Chapter 203 of the Acts of 1936, approved March 14, 1936.

Code 1950, § 2-270; 1966, c. 677, § 2.1-304; 2001, c. 844.



§ 2.2-4902. Ratings of bonds issued by governmental instrumentalities

A. As used in this section, unless the context requires a different meaning:

"Bond" means any bonds, refunding bonds, notes, debentures, interim certificates, or any bond, grant, revenue anticipation notes or any other evidences of indebtedness, whether in temporary or definitive form and whether or not the interest thereon is exempt from federal taxation.

"Governmental instrumentality" means each department, institution, commission, public corporate instrumentality, or agency of the Commonwealth, including the Commonwealth itself, and each political subdivision thereof, including but without limitation each public authority and district and each county, city or town and each instrumentality thereof which under law has the power to issue bonds.

B. Notwithstanding any provision contained in any general or special law or in any charter of any county, city or town of the Commonwealth, any rating of bonds issued by a governmental instrumentality shall be provided by a bond rating agency approved by the State Treasurer.

C. In addition to all of his other powers and duties, the State Treasurer shall prepare a list of approved bond rating agencies and upon request provide a copy thereof to all governmental instrumentalities.

1997, c. 381, § 2.1-304.1:1; 2001, c. 844.



§ 2.2-4902.1. Pledges and security interests created by governmental units

Except for security interests, liens or pledges in goods or software, or the proceeds thereof, described in § 8.9A-109(e), the creation, perfection, priority and enforcement of a security interest, lien or pledge created, made or granted by the Commonwealth or a governmental unit of the Commonwealth, as defined in § 8.9A-102, to pay or secure any bonds, notes, obligations or other debt securities, herein collectively called "bonds," shall be governed by this section, the provisions of law under which the bonds were authorized, and the ordinance, resolution, trust agreement, indenture, financing agreement or similar instrument securing the bonds, herein called the "security interest." Property pledged or in which a security interest is created for the payment or security of any bonds, whether presently held by the governmental unit or as thereafter received by or otherwise credited to the governmental unit, shall immediately be subject to the lien of such pledge or security interest without any physical delivery, control, filing or further act. The lien of such pledge or security interest made or granted in the security instrument shall have priority over any other obligations or liabilities of the governmental unit, except as may be otherwise provided in the security instrument. The lien of each such pledge or security interest shall be valid, binding and enforceable as against all persons having claims of any kind in tort, contract, or otherwise against the governmental unit regardless of whether such persons have notice of such pledge or security interest.

2001, cc. 289, 296, § 2.1-304.1:2.



§ 2.2-4903. Governor's consideration of tax-supported debt

Prior to the Governor recommending any new tax-supported debt, which is defined as debt for which the debt service payments are expected to be made, in whole or in part, from appropriations of the Commonwealth, the Governor shall consider the maximum amount of debt recommended as prudent for the subject biennium by the Debt Capacity Advisory Committee created pursuant to § 2.2-2712.

1994, c. 43, § 2.1-304.5; 2001, c. 844.



§ 2.2-4904. Cooperation of the Commonwealth's instrumentalities

All Commonwealth debt-issuing agencies, institutions, boards, and authorities shall quarterly provide the State Treasurer with all information necessary to carry out the requirements of this chapter. The Departments of Accounts, Planning and Budget, and Taxation and other state agencies shall also provide the State Treasurer with the information and assistance the Debt Capacity Advisory Committee deems necessary.

1994, c. 43, § 2.1-304.6; 1997, c. 187; 2001, c. 844.



§ 2.2-4905. Limitation of chapter

This chapter shall not limit or alter the rights of the Commonwealth or any of its instrumentalities to fulfill the terms of any agreements made with the holders of any bonds, notes, or other obligations of the Commonwealth or such instrumentality issued and outstanding prior to July 1, 1994, or to in any way impair the rights and remedies of such holders.

1994, c. 43, § 2.1-304.7; 2001, c. 844.



§ 2.2-4906. How lost bond or certificate renewed

When any bond or certificate is lost or destroyed, the owner thereof may:

1. File in the office of the State Treasurer an affidavit, setting forth the time, place and circumstance of the loss or destruction; and

2. Execute a bond to the Commonwealth, with one or more sureties, approved by the State Treasurer, with condition to indemnify the Commonwealth and all persons against any loss in consequence of issuing a new bond or certificate in place of the one so lost or destroyed.

If the owner performs these acts, the State Treasurer may issue, at any time before the bond or certificate becomes due and payable, or at any time as to any such bond or certificate that has become due and payable on or after July 1, 1932, a new bond or certificate and register the same.

Code 1950, § 2-281; 1966, c. 677, § 2.1-313; 1997, c. 310; 2001, c. 844.



§ 2.2-5000. Governmental instrumentalities authorized to issue bonds, etc., at rates of interest in excess of legal limits; sale of such bonds

A. Notwithstanding any limitation contained in any general or special law or in any charter of any city or town of the Commonwealth, a governmental instrumentality, which under law has the power to issue bonds, notes or other obligations (herein collectively called "bonds") to provide funds to carry out its public purposes, may issue such bonds at such rates of interest in excess of the rates now permitted by law as may be determined by the governing body empowered under law to authorize the issuance of bonds of such governmental instrumentality and to sell the bonds for a price it determines to be for the best interests of the Commonwealth and of such governmental instrumentality.

B. For the purposes of this chapter, "governmental instrumentality" means each department, institution, commission, public corporate instrumentality or agency of the Commonwealth and every political subdivision of the Commonwealth including, but not limited to, each public authority and district and each county, city or town or instrumentality thereof.

1970, c. 1, § 2.1-326.1; 1990, c. 712; 2001, c. 844.



§ 2.2-5001. Manner of exercising authority

The authority vested in governmental instrumentalities under the provisions of this chapter may be exercised by the body authorized to issue such bonds without securing the further approval of any other body, board or agency that may have approved the issuance of such bonds and, in the case of bonds approved by election, without a further election, unless a lower maximum rate of interest was stated in the approval of such other body, board or agency or was stated on the ballot of such election.

1970, c. 1, § 2.1-326.2; 1972, c. 735; 1974, cc. 82, 650; 1976, c. 522; 2001, c. 844.



§ 2.2-5002. Power to issue obligations not to be denied because interest is subject to federal income taxation

The power of any governmental instrumentality, to issue or have issued on its behalf for authorized purposes, bonds, shall not be construed to be restricted or limited solely because the interest thereon is subject, in whole or in part, directly or indirectly, to federal income taxes.

1986, c. 137, § 2.1-326.2:1; 2001, c. 844.



§ 2.2-5002.1. Commonwealth tax-supported debt authorizations and treatment of net original issue premium

A. As used in this section, unless the context requires a different meaning:

"De minimis amount" means an amount not to exceed two percent of the principal amount of tax-supported debt to be issued or incurred as part of the same series or issue;

"Net original issue premium" means the amount in excess of the principal amount of an issue or series of tax-supported debt to be paid by the initial purchaser or purchasers at original issuance or incurrence, less (i) the accrued interest, if any, on such tax-supported debt and (ii) any discount or discounts received by the initial purchaser or purchasers on any maturities or portions of such tax-supported debt; and

"Tax-supported debt" means, collectively, bonds, notes or other obligations constituting tax-supported debt within the meaning of § 2.2-4903 issued or incurred on or after July 1, 2012.

B. Notwithstanding any provision to the contrary contained in any general or special law of the Commonwealth, each state agency, institution, board, or authority that has been authorized to issue or incur or have outstanding tax-supported debt at one time or from time to time up to a specific principal amount or aggregate principal amount, shall in determining compliance with such authorization treat as principal the amount of any net original issue premium in excess of a de minimis amount received from the issuance or incurrence of such tax-supported debt.

C. The provisions of this section shall not apply to refunding tax-supported debt, which, to the extent otherwise authorized by law, may be issued or incurred with or without original issue premium in a principal amount up to the amount necessary to pay at maturity or redeem the tax-supported debt to be refunded and pay all issuance costs and other financing expenses of the refunding.

D. The Treasury Board shall have the power to establish guidelines to carry out the intent of this section.

2012, c. 324.



§ 2.2-5003. Chapter controlling over inconsistent laws; powers supplemental

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling and the powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law.

1970, c. 1, § 2.1-326.3; 2001, c. 844.



§ 2.2-5004. Financial and administrative management standards for public institutions of higher education

For purposes of this chapter:

"Public institution of higher education" means the same as that term is defined in § 23-38.89.

A. Every public institution of higher education in the Commonwealth shall take all appropriate actions to meet the following financial and administrative management standards:

1. An unqualified opinion from the Auditor of Public Accounts upon the audit of the public institution's financial statements;

2. No significant audit deficiencies attested to by the Auditor of Public Accounts;

3. Substantial compliance with all financial reporting standards approved by the State Comptroller;

4. Substantial attainment of accounts receivable standards approved by the State Comptroller, including, but not limited to, any standards for outstanding receivables and bad debts;

5. Substantial attainment of accounts payable standards approved by the State Comptroller including, but not limited to, any standards for accounts payable past due; and

6. Such other financial and administrative management standards as the Governor may establish, or as may be included in the appropriation act currently in effect.

B. Any public institution of higher education that does not meet all of the financial management standards in subsection A, including any established by the Governor, and such other financial management standards as may be included in the appropriation act currently in effect as determined in a written certification by the Auditor of Public Accounts pursuant to § 30-133.1 shall develop and implement a plan of corrective action for purposes of meeting such standards as soon as practicable. The Chairman of the Board of Visitors or other governing body of the public institution of higher education shall provide a copy of the written plan to the Auditor of Public Accounts and the Secretaries of Education, Finance, and Administration promptly upon completion of the development of the written plan.

C. In addition, any public institution of higher education that does not meet all administrative management standards specified by the Governor, and such standards currently in effect for such institutions as determined in a written certification by the Auditor of Public Accounts pursuant to § 30-133.1 shall develop and implement a plan of corrective action for purposes of meeting such standards as soon as practical. Copies of the corrective action plan shall be provided to the same persons included under subsection B upon completion of the development of the written plan.

2005, cc. 933, 945.



§ 2.2-5005. Incentive performance benefits to certain public institutions of higher education

As used in this section, unless the context requires a different meaning:

"Fiscal year of implementation" means the first full fiscal year for which the financial and administrative management and educational-related performance benchmarks described under § 23-9.6:1.01 are effective, as provided in a general appropriation act.

Beginning with the fiscal year that immediately follows the fiscal year of implementation and for all fiscal years thereafter, each public institution of higher education that (i) has been certified during the fiscal year by the State Council of Higher Education of Virginia pursuant to § 23-9.6:1.01 as having met the institutional performance benchmarks for public institutions of higher education and (ii) meets the conditions prescribed in subsection B of § 23-38.88, shall receive the following financial benefits:

1. Interest on the tuition and fees and other nongeneral fund Educational and General Revenues deposited into the State Treasury by the public institution of higher education, as provided in the appropriation act. Such interest shall be paid from the general fund and shall be an appropriate and equitable amount as determined and certified in writing by the Secretary of Finance to the Comptroller by the end of each fiscal year, or as soon thereafter as practicable;

2. Any unexpended appropriations of the public institution of higher education at the close of the fiscal year, which shall be reappropriated and allotted for expenditure by the institution in the immediately following fiscal year; and

3. A pro rata amount of the rebate due to the Commonwealth on credit card purchases of $5,000 or less made during the fiscal year. The amount to be paid to each institution shall equal a pro rata share based upon its total transactions of $5,000 or less using the credit card that is approved for use by all state agencies as compared to all transactions of $5,000 or less using such card by all state agencies. The Comptroller shall determine the public institution's pro rata share and, as provided in the appropriation act, shall pay the institution by August 15, or as soon thereafter as practicable, of the fiscal year immediately following the year of certification.

The payment to an institution of its pro rata share under this subdivision shall also be applicable to other rebate or refund programs in effect that are similar to that of the credit card rebate program described in this subdivision. The Secretary of Finance shall identify such other rebate or refund programs and shall determine the pro rata share to be paid to the public institution of higher education.

4. A rebate of any transaction fees for the prior fiscal year paid for sole source procurements made by the institution in accordance with subsection E of § 2.2-4303, for using a vendor who is not registered with the Department of General Service's web-based electronic procurement program commonly known as "eVA", as provided in the appropriation act. Such rebate shall be certified by the Department of General Services and paid to each public institution by August 15, or as soon thereafter as practicable, of the fiscal year immediately following the year of certification.

2005, cc. 933, 945.



§ 2.2-5100. Short title; definitions

A. This chapter shall be known and may be cited as the "Virginia Investment Partnership Act."

B. As used in this chapter, unless the context requires a different meaning:

"Average manufacturing wage" means that amount determined by the Virginia Employment Commission to be the average wage paid manufacturing workers in a locality or region of the Commonwealth.

"Average nonmanufacturing wage" means that amount determined by the Virginia Employment Commission to be the average wage paid nonmanufacturing workers in basic employment in a locality or region of the Commonwealth.

"Basic employment" means employment that brings new or additional income into Virginia and adds to the gross state product.

"Capital investment" means an investment in real property, personal property, or both, at a manufacturing or basic nonmanufacturing facility within the Commonwealth that is capitalized by the company and that increases the productivity of the manufacturing facility, results in the creation, development or utilization of a more advanced technology than is in use immediately prior to such investment, or both. In order to qualify as a capital investment, an investment in technology shall result in a measurable increase in capacity or productivity, a measurable decrease in the production of flawed product, or both. Expenditures for maintenance, replacement or repair of existing machinery, tools and real property shall not constitute a capital investment; however, expenditures for the replacement of property shall not be ineligible for designation as a capital investment if such replacement results in a measurable increase in productivity.

"Eligible company" means, for companies located in a Metropolitan Statistical Area with a population of 300,000 or more in the most recently preceding decennial census, a Virginia employer that:

a. (i) creates or causes to be created at least 400 jobs with average salaries at least 50 percent greater than the Prevailing Average Wage or (ii) creates or causes to be created at least 300 jobs with average salaries at least 100 percent greater than the Prevailing Average Wage, and

b. makes a capital investment of at least $5 million or $6,500 per job, whichever is greater.

For all companies located elsewhere in Virginia, "eligible company" shall mean a Virginia employer that creates or causes to be created at least 200 jobs with average salaries at least 50 percent greater than the Prevailing Average Wage, and making a capital investment of at least $6,500 per job.

"Eligible manufacturer or research and development service" means an existing Virginia manufacturer or research and development service that makes a capital investment of at least $25 million that is announced on or after June 1, 1998, which investment does not result in any net reduction in employment within one year after the capital investment has been completed and verified. Any entity participating in any other production grant program in the Commonwealth shall not be an eligible manufacturer or research and development service.

"Eligible research and development service" means an existing Virginia research and development service that supports manufacturing and that makes a capital investment of at least $25 million, which investment does not result in any net reduction in employment within one year after the capital investment has been completed and verified. Any entity participating in any other production grant program in the Commonwealth shall not be eligible.

"Existing Virginia manufacturer" means a manufacturer that has a legal presence within the Commonwealth for at least three years prior to making the announcement of the capital investment that makes it an eligible manufacturer.

"Flawed product" means an irregular unit of goods that cannot be sold to an end user.

"Fund" means the Virginia Investment Partnership Grant Fund created pursuant to § 2.2-5104, comprised of (i) the Major Eligible Employer Grant subfund, (ii) the Investment Performance Grant subfund, and (iii) the Economic Development Incentive Grant subfund.

"Major eligible employer" means an existing Virginia manufacturer or any other nonmanufacturing basic employer that makes a capital investment of at least $100 million and creates at least 1,000 jobs, or corporate headquarters and other basic employers that make a capital investment of at least $100 million and create at least 400 jobs paying at least twice the prevailing average wage for the area.

"Manufacturer" means a business firm owning or operating a manufacturing establishment as defined in the Standard Industrial Classification Manual issued by the U.S. Office of Management and Budget or the North American Industry Classification System Manual issued by the United States Census Bureau.

"Net present value of benefits to Virginia" means the present value of the amount by which (i) the anticipated additional state tax revenue expected to accrue to the Commonwealth as a result of the capital investment and jobs created, over a period following the completion of the capital investment not to exceed 20 years, exceeds (ii) the value of all incentives provided by the Commonwealth, including any grant under this article, for such capital investment during that period.

"New job" means employment of an indefinite duration at the eligible facility, created as the direct result of the capital investment, for which the standard fringe benefits are paid by the firm for the employee, requiring a minimum of either (i) 35 hours of an employee's time a week for the entire normal year of the firm's operations, which "normal year" must consist of at least 48 weeks or (ii) 1,680 hours per year. Seasonal or temporary positions, positions created when a job function is shifted from an existing location in the Commonwealth to the facility, and positions with contractors, suppliers, and similar multiplier or spin-off jobs shall not qualify as new jobs under this article.

"Partnership" means the Virginia Economic Development Partnership.

"Prevailing Average Wage" means that amount determined by the Virginia Employment Commission to be the average wage paid workers in the city or county of the Commonwealth where the eligible company is located.

"Productivity" means the number of hours of labor required to produce a unit of goods.

"Research and development service" means a business firm owning or operating an establishment engaged in conducting research and experimental development that supports manufacturing in the physical, engineering and life sciences as defined in the North American Industry Classification System Manual issued by the United States Census Bureau.

"Secretary" means the Secretary of Commerce and Trade.

1999, cc. 875, 961, §§ 2.1-548.43:1, 2.1-548.43:2; 2000, c. 571; 2001, c. 844; 2003, c. 17; 2005, c. 431; 2009, cc. 151, 174; 2012, cc. 196, 407.



§ 2.2-5101. Virginia Investment Performance Grants

A. Subject to the appropriation by the General Assembly of sufficient moneys to the Investment Performance Grant subfund, any eligible manufacturer or research and development service that is not eligible for a major eligible employer grant under § 2.2-5102 shall be eligible for an investment performance grant as provided in this section.

B. The Partnership shall establish an application process by which eligible manufacturers and research and development services may apply for a grant under this section. An application for a grant under this section shall not be approved until the Partnership has verified that the capital investment has been completed.

C. The amount of the investment performance grant that an eligible manufacturer or research and development service shall be eligible to receive under this section shall be determined by the Secretary, based on the recommendation of the Partnership, and contingent upon approval by the Governor. The determination of the appropriate amount of an investment performance grant shall be based on the application of guidelines that establish criteria for correlating the amount of a grant to the relative value to the Commonwealth of the eligible investment.

D. The Partnership shall assist the Secretary in developing objective guidelines that shall be used in awarding investment performance grants. No grant shall be awarded until the Secretary has provided copies of such guidelines for review to the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance. The preparation of the guidelines shall be exempt from the requirements of Article 2 (§ 2.2-4006 et seq.) of the Administrative Process Act. The guidelines shall require determinations regarding the amount of investment performance grants to address:

1. The number of new jobs created by the capital investment;

2. The wages paid for the new jobs and the amount by which wages exceed the average manufacturing wage for the locality or region;

3. The extent to which the capital investment produces (i) measurable increases in capacity, productivity, or both; (ii) measurable decreases in the production of flawed product; or (iii) measurable advances in knowledge, research, or the application of research findings for the creation of new or significantly improved products or processes that support manufacturing;

4. The amount of the capital investment;

5. The net present value of benefits to Virginia;

6. The amount of other incentives offered by the Commonwealth and the locality; and

7. The importance of the manufacturing or research and development facility to the economy of the locality or region.

The guidelines shall also address the eligibility of manufacturers or research and development services that make a capital investment in phases over a period of years, and limits on eligibility for multiple grants by the same manufacturer or research and development service within stated periods of time.

E. The amount of an investment performance grant to any eligible manufacturer under this section shall not exceed $3 million or 10 percent of the amount appropriated by the General Assembly to the Investment Performance Grant subfund in the year that the terms of a grant are determined. For all eligible projects awarded grants on or after July 1, 2005, and before July 1, 2009, the amount of an investment performance grant to any recipient under this section shall not exceed $1.5 million. For eligible projects awarded grants on or after July 1, 2009, the amount of an investment performance grant to any recipient under this section shall not exceed $3 million, except for eligible projects that demonstrate extraordinary characteristics described in guidelines implementing this chapter the amount of an investment performance grant to any such recipient under this section shall not exceed $5 million.

F. For all eligible projects awarded grants before July 1, 2005, the aggregate amount of investment performance grants approved under this section in any year shall not exceed $6 million, and the aggregate amount of grants outstanding to all eligible manufacturers under this section for all years shall at no time exceed $30 million. For all such grants awarded prior to that date, the annual obligations of the Commonwealth to make grant payments to individual eligible manufacturers under this section shall not exceed $600,000. For all eligible projects awarded grants on or after July 1, 2005, and before July 1, 2009, the aggregate amount of investment performance grants approved under this section in any year shall not exceed $3 million, and the aggregate amount of such grants awarded after that date and outstanding at any time shall not exceed $15 million. For all such grants awarded on or after that date, the annual obligations of the Commonwealth to make grant payments to individual recipients under this section shall not exceed $300,000. For all eligible projects awarded grants on or after July 1, 2009, and before July 1, 2015, the aggregate amount of investment performance grants approved under this section in any year shall not exceed $6 million, and the aggregate amount of such grants awarded on or after July 1, 2009, and before July 1, 2015, and outstanding at any time shall not exceed $30 million. For all such grants awarded on or after July 1, 2009, and before July 1, 2015, the annual obligations of the Commonwealth to make grant payments to individual recipients under this section shall not exceed $1 million. For all eligible projects awarded grants on or after July 1, 2015, the aggregate amount of investment performance grants approved under this section in any year shall not exceed $6 million, and the aggregate amount of such grants awarded on or after July 1, 2015, and outstanding at any time shall not exceed $20 million. For all such grants awarded on or after July 1, 2015, the annual obligations of the Commonwealth to make grant payments to individual recipients under this section shall not exceed $1 million.

G. Any eligible manufacturer or research and development service shall be eligible to receive a grant from the Fund in five equal installments beginning in the third year after the capital investment is completed and the Partnership has verified that the requirements applicable to such grant have been satisfied. Any eligible manufacturer or research and development service located in a fiscally distressed area of the State, as defined in the guidelines implementing this chapter, shall be eligible to begin receiving grants in the second year after the capital investment is completed and verified.

1999, cc. 875, 961, § 2.1-548.43:3; 2000, c. 571; 2001, c. 844; 2003, c. 17; 2005, c. 431; 2007, c. 384; 2009, cc. 267, 423; 2015, c. 761.



§ 2.2-5102. Performance grant for major eligible manufacturers

A. As used in this section, "major eligible employer" means any eligible manufacturer or other nonmanufacturing basic employer that makes a capital investment of at least $100 million that results in the creation of at least 1,000 new jobs. For corporate headquarters and other basic employers that make a capital investment of at least $100 million and create at least 400 new jobs paying at least twice the prevailing average wage for the area, the 1,000 job requirement may be reduced in proportion to the factor by which the wages for the new jobs exceed the prevailing average wage for the area. All other provisions of this chapter shall apply equally to major eligible manufacturers and major eligible nonmanufacturing basic employers, in this chapter collectively referred to as "major eligible employers."

B. Subject to the appropriation by the General Assembly of sufficient moneys to the Major Eligible Employer Grant subfund, any major eligible employer shall be eligible for a grant under this section of up to $25 million, to be payable from such subfund over a period of not less than five years and not more than seven years, commencing in the third year following the approval by the Secretary of the employer's grant application.

C. The Partnership shall establish an application process by which major eligible employers may apply for a grant under this section. An application for a grant under this section shall not be approved until the Partnership has verified that the capital investment has been completed.

D. The Comptroller shall not draw any warrants to issue checks for grants under this chapter without a specific legislative appropriation as specified in conditions and restrictions on expenditures in the appropriation act. The payment of any grant under this section shall be in accordance with the terms and conditions set forth in a memorandum of understanding between a major eligible employer and the Commonwealth. These terms and conditions shall supplement the provisions of this chapter and shall include but not be limited to the terms of the payment of the grant. The payment of the grant shall be made in full or in proportion to a major eligible employer's fulfillment of the terms of the memorandum of understanding. The Secretary shall consult with the House Committee on Appropriations and the Senate Committee on Finance prior to entering into any memorandum of understanding. The House Committee on Appropriations and the Senate Committee on Finance shall have the opportunity to review any memorandum of understanding prior to its execution by the Commonwealth.

1999, cc. 875, 961, § 2.1-548.43:4; 2000, c. 571; 2001, c. 844; 2003, c. 17; 2015, c. 761.



§ 2.2-5102.1. Virginia Economic Development Incentive Grants

A. Subject to the appropriation by the General Assembly of sufficient moneys to the Economic Development Incentive Grant subfund, any eligible company that meets the requirements of this section and is not awarded a grant under § 2.2-5101 or 2.2-5102 for the same project shall be eligible to apply for an economic development incentive grant as provided in this section.

B. The Partnership shall establish an application process by which eligible companies may apply for a grant under this section. An application for a grant under this section shall not be approved for payment until the Partnership has verified that the applicable requirements of the memorandum of agreement have been satisfied.

C. The amount of the economic development incentive grant that an eligible company may receive under this section shall be determined at the sole discretion of the Governor based on the recommendation of the Secretary. The determination of the appropriate amount for an economic development incentive grant shall be based on the application of guidelines that establish criteria for correlating the amount of a grant to the relative value to the Commonwealth of the new investment and employment.

D. The Partnership shall assist the Secretary in developing objective guidelines that shall be used in awarding economic development incentive grants. No grant shall be awarded until the Secretary has provided copies of such guidelines for review to the chairmen of the House Committee on Appropriations and the Senate Committee on Finance. The preparation of the guidelines shall be exempt from the requirements of Article 2 (§ 2.2-4006 et seq.) of the Administrative Process Act (§ 2.2-4000 et seq.). The guidelines shall require determinations regarding the amount of investment performance grants to address:

1. The number of new jobs created by the capital investment;

2. The wages paid for the new jobs and the amount by which wages exceed the average wage for the locality or region;

3. The amount of the capital investment;

4. The net present value of benefits to Virginia;

5. The amount of other incentives offered by the Commonwealth and the locality; and

6. The importance of the facility to the economy of the locality or region.

The guidelines shall also address the eligibility of companies that make a capital investment in phases over a period of years, and limits on eligibility for multiple grants by the same company within stated periods of time.

E. For eligible projects awarded grants prior to July 1, 2010, the aggregate amount of economic development incentive grants payable under this section in any fiscal year shall not exceed $6 million, and the aggregate amount of such grants outstanding that were awarded prior to July 1, 2010, shall not exceed $30 million. For eligible projects awarded grants on or after July 1, 2010, the aggregate amount of economic development incentive grants payable under this section in any fiscal year shall not exceed $6 million and the aggregate amount of such grants outstanding on or after July 1, 2010, shall not exceed $30 million.

F. Any eligible company shall be eligible to receive a grant from the Fund in no fewer than five installments beginning in the third year after the Partnership has verified that the requirements applicable to such grant have been satisfied. All such terms shall be negotiated and set forth in a memorandum of agreement.

G. The Comptroller shall not draw any warrants to issue checks for grants under this chapter without a specific legislative appropriation as specified in conditions and restrictions on expenditures in the appropriation act. The payment of any grant under this section shall be in accordance with the terms and conditions set forth in a memorandum of agreement between a major eligible employer and the Commonwealth. These terms and conditions shall supplement the provisions of this chapter and shall include but not be limited to the terms of the payment of the grant. The payment of the grant shall be made in full or in proportion to a major eligible employer's fulfillment of the terms of the memorandum of agreement.

2005, c. 431; 2007, c. 576; 2010, cc. 735, 768.



§ 2.2-5103. Requirements for grants generally

A. Any eligible manufacturer, eligible company, or research and development service eligible to apply for a grant under this chapter shall provide evidence, satisfactory to the Secretary, of the amount of the capital investment, the number of new jobs created as a result of the capital investment and such other evidence that requirements of this chapter have been satisfied. An eligible manufacturer, eligible company, or research and development service whose application has been approved shall continue to comply with the requirements for grant eligibility during the grant payment period. The Partnership shall verify that the conditions for approval of any grant have been satisfied. The Partnership may require that as a condition of receiving any grant or loan incentive that is based on employment goals, a recipient manufacturer, company, or research and development service must submit copies of employer quarterly payroll reports provided to the Virginia Employment Commission to verify the employment status of any position included in the employment goal.

B. Prior to any grant payment, the Partnership shall certify to (i) the Comptroller and (ii) each applicant the amount of the grant to which such applicant is entitled. Subject to the appropriation by the General Assembly of sufficient moneys to the appropriate subfund, payment of such grant shall be made from the subfund by check issued by the State Treasurer on warrant of the Comptroller within 60 days of certification.

C. As a condition of receipt of a grant, a major eligible employer or eligible company shall make available to the Partnership for inspection upon request all relevant and applicable documents to determine whether the requirements for the receipt of grants as set forth in this chapter have been satisfied. All such documents appropriately identified by the major eligible employer or eligible company shall be considered confidential and proprietary.

D. Within 30 days of each calendar quarter, the Secretary shall provide a report to the chairmen of the House Committee on Appropriations and the Senate Committee on Finance that shall include, but is not limited to, the following information: the name of the eligible manufacturer, eligible company, or research and development service determined to be eligible for a grant; the product it manufactures, the nature of the research, or the products it produces or services it provides, as applicable; the locality of the manufacturing, research and development, or other facility; the amount of the grant made or committed from the Fund; the number of new jobs created or projected to be created; the amount of the manufacturer's, eligible company's, or research and development service's capital investment; and the timetable for the completion of the capital investment and new jobs created or employment creation, as applicable.

E. The Secretary shall provide grants and commitments from the Fund in an amount not to exceed the dollar amount contained in the Fund. If funds are committed for years beyond the fiscal years covered under the existing appropriation act, the State Treasurer shall set aside and reserve such funds as have been committed, and such funds shall remain in the Fund for those future fiscal years. No grant shall be payable in the years beyond the existing appropriation act unless such funds are currently available in the Fund.

1999, cc. 875, 961, § 2.1-548.43:5; 2000, c. 571; 2001, c. 844; 2005, c. 431; 2013, c. 547.



§ 2.2-5104. Virginia Investment Partnership Grant Fund

A. There is established a special fund in the state treasury to be known as the Virginia Investment Partnership Grant Fund. The Fund shall consist of the Major Eligible Employer Grant subfund, the Economic Development Incentive Grant subfund, and the Investment Performance Grant subfund. Each subfund shall include such moneys as may be appropriated by the General Assembly and designated for the respective subfund, and a "sinking fund" including some proportion of the marginal revenues derived from eligible companies receiving grants under this Act. The Fund shall be used solely for the payment of investment incentive grants to eligible Virginia business entities pursuant to this chapter. The Partnership shall administer the Virginia Investment Partnership Grant Fund.

B. The Partnership shall allocate, from the appropriate subfund, moneys in the following order of priority: (i) first to unpaid grant amounts carried forward from prior years because eligible manufacturers did not receive the full amount of any grant to which they were eligible in a prior year and (ii) then to other approved applicants. If the moneys in the Fund are less than the amount of grants to which approved applicants in any class of priority are eligible, the moneys in the appropriate subfund shall be apportioned pro rata among eligible applicants in such class, based upon the amount of the grant to which an approved applicant is eligible and the amount of money in the subfund available for allocation to such class.

C. If a grant recipient is allocated less than the full amount of a grant to which it is eligible in any year, it shall not be eligible for the deficiency in that year, but the unpaid portion of the grant to which it was eligible shall be carried forward by the Partnership to the following year, during which it shall be in the first class of priority as provided in clause (i) of subsection B.

D. The Partnership shall determine the amount of the grants to be allocated to eligible applicants by June 30 of each year. The Partnership shall then certify to the Comptroller the amount of grant an eligible manufacturer shall receive. Payments shall be made by check issued by the State Treasurer on warrant of the Comptroller.

E. All excess funds remaining in any given year shall be carried forward on the books of the Fund for use in subsequent years.

F. Actions of the Partnership relating to the allocation and awarding of grants shall be exempt from the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) pursuant to subdivision B 4 of § 2.2-4002.

1999, cc. 875, 961, § 2.1-548.43:6; 2000, c. 571; 2001, c. 844; 2005, c. 431.



§ 2.2-5200. Intent and purpose; definitions

A. It is the intention of this law to create a collaborative system of services and funding that is child-centered, family-focused and community-based when addressing the strengths and needs of troubled and at-risk youths and their families in the Commonwealth.

This law shall be interpreted and construed so as to effectuate the following purposes:

1. Ensure that services and funding are consistent with the Commonwealth's policies of preserving families and providing appropriate services in the least restrictive environment, while protecting the welfare of children and maintaining the safety of the public;

2. Identify and intervene early with young children and their families who are at risk of developing emotional or behavioral problems, or both, due to environmental, physical or psychological stress;

3. Design and provide services that are responsive to the unique and diverse strengths and needs of troubled youths and families;

4. Increase interagency collaboration and family involvement in service delivery and management;

5. Encourage a public and private partnership in the delivery of services to troubled and at-risk youths and their families; and

6. Provide communities flexibility in the use of funds and to authorize communities to make decisions and be accountable for providing services in concert with these purposes.

B. As used in this chapter, unless the context requires a different meaning:

"CSA" means the Children's Services Act.

"Council" means the State Executive Council for Children's Services created pursuant to § 2.2-2648.

1992, cc. 837, 880, § 2.1-745; 2001, c. 844; 2015, c. 366.



§ 2.2-5201. State and local advisory team; appointment; membership

The state and local advisory team is established to better serve the needs of troubled and at-risk youths and their families by advising the Council by managing cooperative efforts at the state level and providing support to community efforts. The team shall be appointed by and be responsible to the Council. The team shall include one representative from each of the following state agencies: the Department of Health, Department of Juvenile Justice, Department of Social Services, Department of Behavioral Health and Developmental Services, the Department of Medical Assistance Services, and the Department of Education. The team shall also include a parent representative who is not an employee of any public or private program which serves children and families and who has a child who has received services that are within the purview of the Children's Services Act; a representative of a private organization or association of providers for children's or family services; a local Children's Services Act coordinator or program manager; a juvenile and domestic relations district court judge; and one member from each of five different geographical areas of the Commonwealth who is representative of one of the different participants of community policy and management teams pursuant to § 2.2-5205. The nonstate agency members shall serve staggered terms of not more than three years, such terms to be determined by the Council.

The team shall annually elect a chairman from among the local government representatives who shall be responsible for convening the team. The team shall develop and adopt bylaws to govern its operations that shall be subject to approval by the Council. Any person serving on such team who does not represent a public agency shall file a statement of economic interests as set out in § 2.2-3117 of the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.). Persons representing public agencies shall file such statements if required to do so pursuant to the State and Local Government Conflict of Interests Act.

1992, cc. 837, 880, § 2.1-747; 2000, c. 937; 2001, c. 844; 2003, c. 499; 2004, c. 836; 2009, cc. 813, 840; 2015, cc. 366, 526.



§ 2.2-5202. State and local advisory team; powers and duties

The state and local advisory team may:

1. Advise the Council on state interagency program policies that promote and support cooperation and collaboration in the provision of services to troubled and at-risk youths and their families at the state and local levels;

2. Advise the Council on state interagency fiscal policies that promote and support cooperation and collaboration in the provision of services to troubled and at-risk youths and their families at the state and local levels;

3. Advise state agencies and localities on training and technical assistance necessary for the provision of efficient and effective services that are responsive to the strengths and needs of troubled and at-risk youths and their families; and

4. Advise the Council on the effects of proposed policies, regulations and guidelines.

1992, cc. 837, 880, § 2.1-748; 2000, c. 937; 2001, c. 844; 2003, c. 483.



§ 2.2-5203. Duties of agencies represented on state and local advisory team

The state agencies represented on the state and local advisory team shall provide administrative support for the team in the development and implementation of the collaborative system of services and funding authorized by this chapter. This support shall also include, but not be limited to, the provision of timely fiscal information, data for client- and service-tracking, and assistance in training local agency personnel on the system of services and funding established by this chapter.

1992, cc. 837, 880, § 2.1-749; 2001, c. 844.



§ 2.2-5204. Community policy and management team; appointment; fiscal agent

Every county, city, or combination of counties, cities, or counties and cities shall establish a community policy and management team in order to receive funds pursuant to this chapter. Each such team shall be appointed by the governing body of the participating local political subdivision establishing the team. In making such appointments, the governing body shall ensure that the membership is appropriately balanced among the representatives required to serve on the team in accordance with § 2.2-5205. When any combination of counties, cities or counties and cities establishes a community policy and management team, the board of supervisors of each participating county or the council in the case of each participating city shall jointly establish the size of the team and the type of representatives to be selected from each locality in accordance with § 2.2-5205. The governing bodies of each participating county and city served by the team shall appoint the designated representatives from their localities. The participating governing bodies shall jointly designate an official of one member city or county to act as fiscal agent for the team.

The county or city that comprises a single team and the county or city whose designated official serves as the fiscal agent for the team in the case of joint teams shall annually audit the total revenues of the team and its programs. The county or city that comprises a single team and any combination of counties or cities establishing a team shall arrange for the provision of legal services to the team.

1992, cc. 837, 880, § 2.1-750; 2001, c. 844.



§ 2.2-5205. Community policy and management teams; membership; immunity from liability

The community policy and management team to be appointed by the local governing body shall include, at a minimum, at least one elected official or appointed official or his designee from the governing body of a locality that is a member of the team, and the local agency heads or their designees of the following community agencies: community services board established pursuant to § 37.2-501, juvenile court services unit, department of health, department of social services and the local school division. The team shall also include a representative of a private organization or association of providers for children's or family services if such organizations or associations are located within the locality, and a parent representative. Parent representatives who are employed by a public or private program that receives funds pursuant to this chapter or agencies represented on a community policy and management team may serve as a parent representative provided that they do not, as a part of their employment, interact directly on a regular and daily basis with children or supervise employees who interact directly on a daily basis with children. Notwithstanding this provision, foster parents may serve as parent representatives. Those persons appointed to represent community agencies shall be authorized to make policy and funding decisions for their agencies.

The local governing body may appoint other members to the team including, but not limited to, a local government official, a local law-enforcement official and representatives of other public agencies.

When any combination of counties, cities or counties, and cities establishes a community policy and management team, the membership requirements previously set out shall be adhered to by the team as a whole.

Persons who serve on the team shall be immune from any civil liability for decisions made about the appropriate services for a family or the proper placement or treatment of a child who comes before the team, unless it is proven that such person acted with malicious intent. Any person serving on such team who does not represent a public agency shall file a statement of economic interests as set out in § 2.2-3117 of the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.). Persons representing public agencies shall file such statements if required to do so pursuant to the State and Local Government Conflict of Interests Act.

Persons serving on the team who are parent representatives or who represent private organizations or associations of providers for children's or family services shall abstain from decision-making involving individual cases or agencies in which they have either a personal interest, as defined in § 2.2-3101 of the State and Local Government Conflict of Interests Act, or a fiduciary interest.

1992, cc. 837, 880, § 2.1-751; 1995, c. 190; 1999, cc. 644, 669; 2001, c. 844.



§ 2.2-5206. Community policy and management teams; powers and duties

The community policy and management team shall manage the cooperative effort in each community to better serve the needs of troubled and at-risk youths and their families and to maximize the use of state and community resources. Every such team shall:

1. Develop interagency policies and procedures to govern the provision of services to children and families in its community;

2. Develop interagency fiscal policies governing access to the state pool of funds by the eligible populations including immediate access to funds for emergency services and shelter care;

3. Establish policies to assess the ability of parents or legal guardians to contribute financially to the cost of services to be provided and, when not specifically prohibited by federal or state law or regulation, provide for appropriate parental or legal guardian financial contribution, utilizing a standard sliding fee scale based upon ability to pay;

4. Coordinate long-range, community-wide planning that ensures the development of resources and services needed by children and families in its community including consultation on the development of a community-based system of services established under § 16.1-309.3;

5. Establish policies governing referrals and reviews of children and families to the family assessment and planning teams or a collaborative, multidisciplinary team process approved by the Council, including a process for parents and persons who have primary physical custody of a child to refer children in their care to the teams, and a process to review the teams' recommendations and requests for funding;

6. Establish quality assurance and accountability procedures for program utilization and funds management;

7. Establish procedures for obtaining bids on the development of new services;

8. Manage funds in the interagency budget allocated to the community from the state pool of funds, the trust fund, and any other source;

9. Authorize and monitor the expenditure of funds by each family assessment and planning team or a collaborative, multidisciplinary team process approved by the Council;

10. Submit grant proposals that benefit its community to the state trust fund and enter into contracts for the provision or operation of services upon approval of the participating governing bodies;

11. Serve as its community's liaison to the Office of Children's Services, reporting on its programmatic and fiscal operations and on its recommendations for improving the service system, including consideration of realignment of geographical boundaries for providing human services;

12. Collect and provide uniform data to the Council as requested by the Office of Children's Services in accordance with subdivision D 16 of § 2.2-2648;

13. Review and analyze data in management reports provided by the Office of Children's Services in accordance with subdivision D 18 of § 2.2-2648 to help evaluate child and family outcomes and public and private provider performance in the provision of services to children and families through the Children's Services Act program. Every team shall also review local and statewide data provided in the management reports on the number of children served, children placed out of state, demographics, types of services provided, duration of services, service expenditures, child and family outcomes, and performance measures. Additionally, teams shall track the utilization and performance of residential placements using data and management reports to develop and implement strategies for returning children placed outside of the Commonwealth, preventing placements, and reducing lengths of stay in residential programs for children who can appropriately and effectively be served in their home, relative's homes, family-like setting, or their community;

14. Administer funds pursuant to § 16.1-309.3;

15. Have authority, upon approval of the participating governing bodies, to enter into a contract with another community policy and management team to purchase coordination services provided that funds described as the state pool of funds under § 2.2-5211 are not used;

16. Submit to the Department of Behavioral Health and Developmental Services information on children under the age of 14 and adolescents ages 14 through 17 for whom an admission to an acute care psychiatric or residential treatment facility licensed pursuant to Article 2 (§ 37.2-403 et seq.) of Chapter 4 of Title 37.2, exclusive of group homes, was sought but was unable to be obtained by the reporting entities. Such information shall be gathered from the family assessment and planning team or participating community agencies authorized in § 2.2-5207. Information to be submitted shall include:

a. The child or adolescent's date of birth;

b. Date admission was attempted; and

c. Reason the patient could not be admitted into the hospital or facility;

17. Establish policies for providing intensive care coordination services for children who are at risk of entering, or are placed in, residential care through the Children's Services Act program, consistent with guidelines developed pursuant to subdivision D 22 of § 2.2-2648; and

18. Establish policies and procedures for appeals by youth and their families of decisions made by local family assessment and planning teams regarding services to be provided to the youth and family pursuant to an individual family services plan developed by the local family assessment and planning team. Such policies and procedures shall not apply to appeals made pursuant to § 63.2-915 or in accordance with the Individuals with Disabilities Education Act or federal or state laws or regulations governing the provision of medical assistance pursuant to Title XIX of the Social Security Act.

1992, cc. 837, 880; 1995, cc. 396, 696, 699, § 2.1-752; 1997, c. 347; 1999, c. 669; 2000, c. 937; 2001, cc. 190, 206, 844; 2002, cc. 585, 619; 2003, c. 483; 2008, cc. 39, 170, 277; 2009, cc. 813, 840; 2014, c. 407; 2015, cc. 88, 305, 366.



§ 2.2-5207. Family assessment and planning team; membership; immunity from liability

Each community policy and management team shall establish and appoint one or more family assessment and planning teams as the needs of the community require. Each family assessment and planning team shall include representatives of the following community agencies who have authority to access services within their respective agencies: community services board established pursuant to § 37.2-501, juvenile court services unit, department of social services, and local school division. Each family and planning team also shall include a parent representative and may include a representative of the department of health at the request of the chair of the local community policy and management team. Parent representatives who are employed by a public or private program that receives funds pursuant to this chapter or agencies represented on a family assessment and planning team may serve as a parent representative provided that they do not, as a part of their employment, interact directly on a regular and daily basis with children or supervise employees who interact directly on a regular basis with children. Notwithstanding this provision, foster parents may serve as parent representatives. The family assessment and planning team may include a representative of a private organization or association of providers for children's or family services and of other public agencies.

Persons who serve on a family assessment and planning team shall be immune from any civil liability for decisions made about the appropriate services for a family or the proper placement or treatment of a child who comes before the team, unless it is proven that such person acted with malicious intent. Any person serving on such team who does not represent a public agency shall file a statement of economic interests as set out in § 2.2-3117 of the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.). Persons representing public agencies shall file such statements if required to do so pursuant to the State and Local Government Conflict of Interests Act.

Persons serving on the team who are parent representatives or who represent private organizations or associations of providers for children's or family services shall abstain from decision-making involving individual cases or agencies in which they have either a personal interest, as defined in § 2.2-3101 of the State and Local Government Conflict of Interests Act, or a fiduciary interest.

1992, cc. 837, 880, § 2.1-753; 1995, c. 190; 1999, c. 644; 2001, c. 844; 2003, c. 483.



§ 2.2-5208. Family assessment and planning team; powers and duties

The family assessment and planning team, in accordance with § 2.2-2648, shall assess the strengths and needs of troubled youths and families who are approved for referral to the team and identify and determine the complement of services required to meet these unique needs.

Every such team, in accordance with policies developed by the community policy and management team, shall:

1. Review referrals of youths and families to the team;

2. Provide for family participation in all aspects of assessment, planning and implementation of services;

3. Provide for the participation of foster parents in the assessment, planning and implementation of services when a child has a program goal of permanent foster care or is in a long-term foster care placement. The case manager shall notify the foster parents of a troubled youth of the time and place of all assessment and planning meetings related to such youth. Such foster parents shall be given the opportunity to speak at the meeting or submit written testimony if the foster parents are unable to attend. The opinions of the foster parents shall be considered by the family assessment and planning team in its deliberations;

4. Develop an individual family services plan for youths and families reviewed by the team that provides for appropriate and cost-effective services;

5. Identify children who are at risk of entering, or are placed in, residential care through the Children's Services Act program who can be appropriately and effectively served in their homes, relatives' homes, family-like settings, and communities. For each child entering or in residential care, in accordance with the policies of the community policy and management team developed pursuant to subdivision 17 of § 2.2-5206, the family assessment and planning team or approved alternative multidisciplinary team, in collaboration with the family, shall (i) identify the strengths and needs of the child and his family through conducting or reviewing comprehensive assessments, including but not limited to information gathered through the mandatory uniform assessment instrument, (ii) identify specific services and supports necessary to meet the identified needs of the child and his family, building upon the identified strengths, (iii) implement a plan for returning the youth to his home, relative's home, family-like setting, or community at the earliest appropriate time that addresses his needs, including identification of public or private community-based services to support the youth and his family during transition to community-based care, and (iv) provide regular monitoring and utilization review of the services and residential placement for the child to determine whether the services and placement continue to provide the most appropriate and effective services for the child and his family;

6. Where parental or legal guardian financial contribution is not specifically prohibited by federal or state law or regulation, or has not been ordered by the court or by the Division of Child Support Enforcement, assess the ability of parents or legal guardians, utilizing a standard sliding fee scale, based upon ability to pay, to contribute financially to the cost of services to be provided and provide for appropriate financial contribution from parents or legal guardians in the individual family services plan;

7. Refer the youth and family to community agencies and resources in accordance with the individual family services plan;

8. Recommend to the community policy and management team expenditures from the local allocation of the state pool of funds; and

9. Designate a person who is responsible for monitoring and reporting, as appropriate, on the progress being made in fulfilling the individual family services plan developed for each youth and family, such reports to be made to the team or the responsible local agencies.

1992, cc. 837, 880, § 2.1-754; 1995, c. 396; 1999, c. 669; 2001, cc. 437, 844; 2008, cc. 39, 170; 2015, c. 366.



§ 2.2-5209. Referrals to family assessment and planning team or collaborative, multidisciplinary team process

The community policy and management team shall establish policies governing the referral of troubled youths and families to the family assessment and planning team or a collaborative, multidisciplinary team process approved by the Council. These policies shall include that all youth and families for which CSA-funded treatment services are requested are to be assessed by the family assessment and planning team or an approved collaborative, multidisciplinary team process and shall consider the criteria set out in subdivisions A 1 and A 2 of § 2.2-5212. Except for cases involving only the payment of foster care maintenance that shall be at the discretion of the local community policy and management team, cases for which service plans are developed outside of this family assessment and planning team process or approved collaborative, multidisciplinary team process shall not be eligible for state pool funds.

Nothing in this section shall prohibit the use of state pool funds for emergency placements, provided the youth are subsequently assessed by the family assessment and planning team or an approved collaborative, multidisciplinary team process within 14 days of admission and the emergency placement is approved at the time of placement. In cases involving the denial of state pool funds resulting from parental refusal to consent to release of student records under federal law, where such refusal precludes the development of placement through the family assessment and planning team process or the approved collaborative, multidisciplinary team process, an appeal for good cause may be made to the Council.

1992, cc. 837, 880, § 2.1-755; 1999, c. 669; 2001, c. 844; 2003, c. 483.



§ 2.2-5210. Information sharing; confidentiality

All public agencies that have served a family or treated a child referred to a family assessment and planning team shall cooperate with this team. The agency that refers a youth and family to the team shall be responsible for obtaining the consent required to share agency client information with the team. After obtaining the proper consent, all agencies shall promptly deliver, upon request and without charge, such records of services, treatment or education of the family or child as are necessary for a full and informed assessment by the team.

Proceedings held to consider the appropriate provision of services and funding for a particular child or family or both who have been referred to the family assessment and planning team and whose case is being assessed by this team or reviewed by the community policy and management team shall be confidential and not open to the public, unless the child and family who are the subjects of the proceeding request, in writing, that it be open. All information about specific children and families obtained by the team members in the discharge of their responsibilities to the team shall be confidential.

Utilizing a secure electronic database, the CPMT and the family assessment and planning team shall provide the Office of Children's Services with client-specific information from the mandatory uniform assessment and information in accordance with subdivision D 11 of § 2.2-2648.

1992, cc. 837, 880, § 2.1-756; 2001, c. 844; 2008, c. 277; 2015, cc. 357, 366.



§ 2.2-5211. State pool of funds for community policy and management teams

A. There is established a state pool of funds to be allocated to community policy and management teams in accordance with the appropriation act and appropriate state regulations. These funds, as made available by the General Assembly, shall be expended for public or private nonresidential or residential services for troubled youths and families.

The purposes of this system of funding are to:

1. Place authority for making program and funding decisions at the community level;

2. Consolidate categorical agency funding and institute community responsibility for the provision of services;

3. Provide greater flexibility in the use of funds to purchase services based on the strengths and needs of children, youths, and families; and

4. Reduce disparity in accessing services and to reduce inadvertent fiscal incentives for serving children and youth according to differing required local match rates for funding streams.

B. The state pool shall consist of funds that serve the target populations identified in subdivisions 1 through 5 of this subsection in the purchase of residential and nonresidential services for children and youth. References to funding sources and current placement authority for the targeted populations of children and youth are for the purpose of accounting for the funds in the pool. It is not intended that children and youth be categorized by individual funding streams in order to access services. The target population shall be the following:

1. Children and youth placed for purposes of special education in approved private school educational programs, previously funded by the Department of Education through private tuition assistance;

2. Children and youth with disabilities placed by local social services agencies or the Department of Juvenile Justice in private residential facilities or across jurisdictional lines in private, special education day schools, if the individualized education program indicates such school is the appropriate placement while living in foster homes or child-caring facilities, previously funded by the Department of Education through the Interagency Assistance Fund for Noneducational Placements of Handicapped Children;

3. Children and youth for whom foster care services, as defined by § 63.2-905, are being provided;

4. Children and youth placed by a juvenile and domestic relations district court, in accordance with the provisions of § 16.1-286, in a private or locally operated public facility or nonresidential program, or in a community or facility-based treatment program in accordance with the provisions of subsections B or C of § 16.1-284.1; and

5. Children and youth committed to the Department of Juvenile Justice and placed by it in a private home or in a public or private facility in accordance with § 66-14.

C. The General Assembly and the governing body of each county and city shall annually appropriate such sums of money as shall be sufficient to (i) provide special education services and foster care services for children and youth identified in subdivisions B 1, B 2, and B 3 and (ii) meet relevant federal mandates for the provision of these services. The community policy and management team shall anticipate to the best of its ability the number of children and youth for whom such services will be required and reserve funds from its state pool allocation to meet these needs. Nothing in this section prohibits local governments from requiring parental or legal financial contributions, where not specifically prohibited by federal or state law or regulation, utilizing a standard sliding fee scale based upon ability to pay, as provided in the appropriation act.

D. When a community services board established pursuant to § 37.2-501, local school division, local social service agency, court service unit, or the Department of Juvenile Justice has referred a child and family to a family assessment and planning team and that team has recommended the proper level of treatment and services needed by that child and family and has determined the child's eligibility for funding for services through the state pool of funds, then the community services board, the local school division, local social services agency, court service unit or Department of Juvenile Justice has met its fiscal responsibility for that child for the services funded through the pool. However, the community services board, the local school division, local social services agency, court service unit or Department of Juvenile Justice shall continue to be responsible for providing services identified in individual family service plans that are within the agency's scope of responsibility and that are funded separately from the state pool.

Further, in any instance that an individual 18 through 21 years of age, inclusive, who is eligible for funding from the state pool and is properly defined as a school-aged child with disabilities pursuant to § 22.1-213 is placed by a local social services agency that has custody across jurisdictional lines in a group home in the Commonwealth and the individual's individualized education program (IEP), as prepared by the placing jurisdiction, indicates that a private day school placement is the appropriate educational program for such individual, the financial and legal responsibility for the individual's special education services and IEP shall remain, in compliance with the provisions of federal law, Article 2 (§ 22.1-213) of Chapter 13 of Title 22.1, and Board of Education regulations, the responsibility of the placing jurisdiction until the individual reaches the age of 21, inclusive, or is no longer eligible for special education services. The financial and legal responsibility for such special education services shall remain with the placing jurisdiction, unless the placing jurisdiction has transitioned all appropriate services with the individual.

E. In any matter properly before a court for which state pool funds are to be accessed, the court shall, prior to final disposition, and pursuant to §§ 2.2-5209 and 2.2-5212, refer the matter to the community policy and management team for assessment by a local family assessment and planning team authorized by policies of the community policy and management team for assessment to determine the recommended level of treatment and services needed by the child and family. The family assessment and planning team making the assessment shall make a report of the case or forward a copy of the individual family services plan to the court within 30 days of the court's written referral to the community policy and management team. The court shall consider the recommendations of the family assessment and planning team and the community policy and management team. If, prior to a final disposition by the court, the court is requested to consider a level of service not identified or recommended in the report submitted by the family assessment and planning team, the court shall request the community policy and management team to submit a second report characterizing comparable levels of service to the requested level of service. Notwithstanding the provisions of this subsection, the court may make any disposition as is authorized or required by law. Services ordered pursuant to a disposition rendered by the court pursuant to this section shall qualify for funding as appropriated under this section.

1992, cc. 837, 880, § 2.1-757; 1993, c. 567; 1994, cc. 854, 865; 1998, c. 534; 1999, c. 669; 2000, c. 914; 2001, c. 844; 2004, cc. 286, 631; 2009, c. 304; 2013, c. 5.



§ 2.2-5211.1. Certain restrictions on reimbursement and placements of children in residential facilities

Notwithstanding any provision of this chapter to the contrary or any practice or previous decision-making process of the state executive council, Office of Children's Services, state and local advisory team, any community policy and management team, any family assessment and planning team or any other local entity placing children through the Children's Services Act (CSA), the following restrictions shall control:

1. In the event that any group home or other residential facility in which CSA children reside has its licensure status lowered to provisional as a result of multiple health and safety or human rights violations, all children placed through CSA in such facility shall be assessed as to whether it is in the best interests of each child placed to be removed from the facility and placed in a fully licensed facility and no additional CSA placements shall be made in the provisionally licensed facility until and unless the violations and deficiencies relating to health and safety or human rights that caused the designation as provisional shall be completely remedied and full licensure status restored.

2. Prior to the placement of a child across jurisdictional lines, the family assessment and planning teams shall (i) explore all appropriate community services for the child, (ii) document that no appropriate placement is available in the locality, and (iii) report the rationale for the placement decision to the community policy and management team. The community policy and management team shall report annually to the Office of Children's Services on the gaps in the services needed to keep children in the local community and any barriers to the development of those services.

3. Community policy and management teams, family assessment and planning teams or other local entities responsible for CSA placements shall notify the receiving school division whenever a child is placed across jurisdictional lines and identify any children with disabilities and foster care children to facilitate compliance with expedited enrollment and special education requirements.

2006, c. 781; 2015, c. 366.



§ 2.2-5212. Eligibility for state pool of funds

A. In order to be eligible for funding for services through the state pool of funds, a youth, or family with a child, shall meet one or more of the criteria specified in subdivisions 1 through 4 and shall be determined through the use of a uniform assessment instrument and process and by policies of the community policy and management team to have access to these funds.

1. The child or youth has emotional or behavior problems that:

a. Have persisted over a significant period of time or, though only in evidence for a short period of time, are of such a critical nature that intervention is warranted;

b. Are significantly disabling and are present in several community settings, such as at home, in school or with peers; and

c. Require services or resources that are unavailable or inaccessible, or that are beyond the normal agency services or routine collaborative processes across agencies, or require coordinated interventions by at least two agencies.

2. The child or youth has emotional or behavior problems, or both, and currently is in, or is at imminent risk of entering, purchased residential care. In addition, the child or youth requires services or resources that are beyond normal agency services or routine collaborative processes across agencies, and requires coordinated services by at least two agencies.

3. The child or youth requires placement for purposes of special education in approved private school educational programs.

4. The child or youth requires foster care services as defined in § 63.2-905.

B. For purposes of determining eligibility for the state pool of funds, "child" or "youth" means (i) a person younger than 18 years of age or (ii) any individual through 21 years of age who is otherwise eligible for mandated services of the participating state agencies including special education and foster care services.

1992, cc. 837, 880, § 2.1-758; 1994, c. 865; 1999, c. 669; 2001, c. 844; 2013, c. 5.



§ 2.2-5213. State trust fund

A. There is established a state trust fund with funds appropriated by the General Assembly. The purposes of this fund are to develop:

1. Early intervention services for young children and their families, which are defined to include: prevention efforts for individuals who are at-risk for developing problems based on biological, psychological or social/environmental factors.

2. Community services for troubled youths who have emotional or behavior problems, or both, and who can appropriately and effectively be served in the home or community, or both, and their families.

The fund shall consist of moneys from the state general fund, federal grants, and private foundations.

B. Proposals for requesting these funds shall be made by community policy and management teams to the Office of Children's Services. The Office of Children's Services shall make recommendations on the proposals it receives to the Council, which shall award the grants to the community teams in accordance with the policies developed under the authority of § 2.2-5202.

1992, cc. 837, 880, § 2.1-759; 1995, c. 520; 2000, c. 937; 2001, c. 844; 2015, c. 366.



§ 2.2-5214. Rates for purchase of services; service fee directory

The rates paid for services purchased pursuant to this chapter shall be determined by competition of the market place and by a process sufficiently flexible to ensure that family assessment and planning teams and providers can meet the needs of individual children and families referred to them. To ensure that family assessment and planning teams are informed about the availability of programs and the rates charged for such programs, the Council shall oversee the development of and approve a service fee directory that shall list the services offered and the rates charged by any entity, public or private, which offers specialized services for at-risk youth or families. The Council shall designate the Office of Children's Services to coordinate the establishment, maintenance and other activities regarding the service fee directory.

1993, c. 110, § 2.1-759.1; 2000, c. 937; 2001, c. 844; 2015, c. 366.



§ 2.2-5300. Definitions

As used in this chapter, unless the context requires a different meaning:

"Council" means the Virginia Interagency Coordinating Council created pursuant to § 2.2-2664.

"Early intervention services" means services provided through Part C of the Individuals with Disabilities Education Act (20 U.S.C. § 1431 et seq.), as amended, designed to meet the developmental needs of each child and the needs of the family related to enhancing the child's development and provided to children from birth to age three who have (i) a 25 percent developmental delay in one or more areas of development, (ii) atypical development, or (iii) a diagnosed physical or mental condition that has a high probability of resulting in a developmental delay. Early intervention services provided in the child's home and in accordance with this chapter shall not be construed to be home health services as referenced in § 32.1-162.7.

"Participating agencies" means the Departments of Health, of Education, of Medical Assistance Services, of Behavioral Health and Developmental Services, and of Social Services; the Departments for the Deaf and Hard-of-Hearing and for the Blind and Vision Impaired; and the Bureau of Insurance within the State Corporation Commission.

1992, c. 771, § 2.1-760; 1999, cc. 640, 684; 2001, c. 844; 2005, c. 695; 2009, cc. 813, 840; 2013, c. 571.



§ 2.2-5301. Secretaries of Health and Human Resources and Education to work together

The Secretaries of Health and Human Resources and Education shall work together in:

1. Promoting interagency consensus and facilitating complementary agency positions on issues relating to early intervention services;

2. Examining and evaluating the effectiveness of state agency programs, services, and plans for early intervention services and identifying duplications, inefficiencies, and unmet needs;

3. Analyzing state agency budget requests and any other budget items affecting early intervention services;

4. Proposing ways of realigning funding to promote interagency initiatives and programs for early intervention services;

5. Formulating recommendations on planning, priorities, and expenditures for early intervention services and communicating the recommendations to the Governor and state agency heads;

6. Formulating joint policy positions and statements on legislative issues regarding early intervention services and communicating those positions and statements to the General Assembly; and

7. Resolving interagency disputes and assigning financial responsibility in accordance with Part C of the Individuals with Disabilities Education Act (20 U.S.C. § 1431 et seq.).

1992, c. 771, § 2.1-761; 2001, c. 844.



§ 2.2-5302. Repealed

Repealed by Acts 2004, c. 38.



§ 2.2-5303. Duties of participating agencies

The duties of the participating agencies shall include:

1. Establishing a statewide system of early intervention services in accordance with state and federal statutes and regulations;

2. Identifying and maximizing coordination of all available public and private resources for early intervention services;

3. Developing and implementing formal state interagency agreements that define the financial responsibility and service obligations of each participating agency for early intervention services, establish procedures for resolving disputes, and address any additional matters necessary to ensure collaboration;

4. Consulting with the lead agency in the promulgation of regulations to implement the early intervention services system, including developing definitions of eligibility and services;

5. Carrying out decisions resulting from the dispute resolution process;

6. Providing assistance to localities in the implementation of a comprehensive early intervention services system in accordance with state and federal statutes and regulations; and

7. Requesting and reviewing data and reports on the implementation of early intervention services from counterpart local agencies.

1992, c. 771, § 2.1-763; 2001, c. 844.



§ 2.2-5304. State lead agency's duties

To facilitate the implementation of an early intervention services system and to ensure compliance with federal requirements, the Governor shall appoint a lead agency. The duties of the lead agency shall include:

1. Promulgating regulations and adopting the policies and procedures as necessary to implement an early intervention services system and assure consistent and equitable access to such services, including, but not limited to, uniform statewide procedures on or before January 1, 2002, for public and private providers to determine parental liability and to charge fees for early intervention services in accordance with federal law and regulations, in consultation with other participating agencies; the regulations shall be adopted in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.);

2. Contracting with local lead agencies for implementation of local early intervention systems statewide;

3. Providing technical assistance to local early intervention systems, including local lead agencies, local interagency coordinating councils, and early intervention service providers; and

4. Establishing an interagency system of monitoring and supervising the early intervention services system.

1992, c. 771, § 2.1-764; 2001, cc. 562, 844; 2005, c. 695.



§ 2.2-5304.1. Local lead agencies

A. To facilitate implementation of local early intervention systems statewide, the state lead agency shall contract with local lead agencies selected by the local interagency coordinating council. If the local interagency coordinating council is unable to select a local lead agency, the state lead agency shall assist in making the determination.

B. The local lead agency shall have the power and duty to:

1. Establish and administer a local system of early intervention services in compliance with Part C of the Individuals With Disabilities Education Act (20 U.S.C. § 1431 et seq.) and all relevant state policies and procedures;

2. Implement consistent and uniform policies and procedures for public and private providers to determine parental liability and to charge fees for early intervention services pursuant to regulations, policies, and procedures adopted by the state lead agency in § 2.2-5304; and

3. Manage relevant state and federal early intervention funds allocated from the state lead agency for the local early intervention system, including contracting or otherwise arranging for services with local early intervention services providers.

C. Localities shall not be mandated to provide funding for any costs under this chapter, either directly or through participating local public agencies.

2005, c. 695.



§ 2.2-5305. Local interagency coordinating councils

A. The lead agency, in consultation with the Virginia Interagency Coordinating Council, shall establish local interagency coordinating councils on a statewide basis to advise and assist the local lead agencies and to enable early intervention service providers to establish working relationships that will increase the efficiency and effectiveness of early intervention services. The membership of local interagency coordinating councils shall include designees from the following agencies: community services boards, departments of health, departments of social services, and local school divisions. These designees shall designate additional council members as follows: at least one parent representative who is not an employee of any public or private program that serves infants and toddlers with disabilities; representatives from community providers of early intervention services; and representatives from other service providers as deemed appropriate. Every county and city may appoint a representative to the respective local interagency coordinating council.

B. The duties of local interagency coordinating councils shall include assisting and advising the local lead agency in the following:

1. Identifying existing early intervention services and resources;

2. Identifying gaps in the service delivery system and developing strategies to address these gaps;

3. Identifying alternative funding sources;

4. Facilitating the development of interagency agreements and supporting the development of service coalitions;

5. Implementing policies and procedures that will promote interagency collaboration; and

6. Developing local procedures and determining mechanisms for implementing policies and procedures in accordance with state and federal statutes and regulations.

1992, c. 771, § 2.1-766; 2001, cc. 562, 844; 2005, c. 695.



§ 2.2-5306. Duties of local public agencies

Local public agencies represented on local interagency coordinating councils are responsible for:

1. Providing services as appropriate and agreed upon by members of the local interagency coordinating council;

2. Maintaining data and providing information as requested to their respective state agencies;

3. Developing and implementing interagency agreements;

4. Complying with applicable state and federal regulations and local policies and procedures; and

5. Following procedural safeguards and dispute resolution procedures as adopted by the Commonwealth.

1992, c. 771, § 2.1-767; 2001, c. 844.



§ 2.2-5307. Existing funding levels

Any federal funds made available through Part C of the Individuals with Disabilities Education Act (20 U.S.C. § 1431 et seq.) and any state funds appropriated specifically for Part H services shall supplement overall funding for services currently provided under Part of the Individuals with Disabilities Education Act (20 U.S.C. § 1431 et seq.).

1992, c. 771, § 2.1-768; 2001, c. 844.



§ 2.2-5308. Licensure as home care organization not required

Notwithstanding the provisions of § 32.1-162.9, no person who provides early intervention services in accordance with this chapter shall be required to be licensed as a home care organization in order to provide these services in a child's home.

1999, cc. 640, 684, § 2.1-768.1; 2001, c. 844.



§ 2.2-5400. Short title; definitions

A. This chapter shall be known as the Community Action Act.

B. As used in this chapter, unless the context requires a different meaning:

"Community action agency" means a local subdivision of the Commonwealth, a combination of political subdivisions, a separate public agency or a private nonprofit agency that has the authority under its applicable charter or laws to receive funds to support community action activities and other appropriate measures designed to identify and deal with the causes of poverty in the Commonwealth, and that is designated as a community action agency by federal law, federal regulations or the Governor.

"Community action program budget" means state funds, federal block grants and federal categorical grants that are received by the Commonwealth for community action activities.

"Community action statewide organization" means community action programs, organized on a statewide basis, to enhance the capability of community action agencies.

"Designated agency" means the agency designated by the Secretary of Health and Human Resources pursuant to § 2.2-5401.

"Local share" means cash or in-kind goods and services donated to community action agencies to carry out their responsibilities.

"Low-income person" means a person who is a member of a household with a gross annual income equal to or less than 125 percent of the poverty standard accepted by the federal agency designated to establish poverty guidelines.

"Service area" means the geographical area within the jurisdiction of a community action agency or a community action statewide organization.

1982, c. 667, §§ 2.1-587, 2.1-588; 2001, c. 844.



§ 2.2-5401. Designation by Secretary of Health and Human Resources of agency to administer act

The Secretary of Health and Human Resources shall designate an agency to administer the Community Action Act and to work with community action agencies and community action statewide organizations to develop social and economic opportunities for low-income persons.

1982, c. 667, § 2.1-589; 2001, c. 844.



§ 2.2-5402. Powers and duties of designated agency

The designated agency shall have the following powers and duties to:

1. Coordinate state activities designed to reduce poverty.

2. Cooperate with agencies of the Commonwealth and the federal government in reducing poverty and implementing community, social and economic programs.

3. Receive and expend funds for any purpose authorized by this chapter.

4. Enter into contracts with and to award grants to public and private nonprofit agencies and organizations.

5. Develop a state plan based on needs identified by community action agencies and community action statewide organizations.

6. Fund community action agencies and community action statewide organizations and to adopt regulations.

7. Provide assistance to local governments or private organizations for the purpose of establishing and operating a community action agency.

8. Provide technical assistance to community action agencies to improve program planning, program development, administration and the mobilization of public and private resources.

9. Require community action agencies and community action statewide organizations to generate local contributions of cash or in-kind services as the agency may establish by regulation.

10. Convene public meetings that provide citizens the opportunity to comment on public policies and programs to reduce poverty.

11. Advise the Governor and the General Assembly of the nature and extent of poverty in the Commonwealth and to make recommendations concerning changes in state and federal policies and programs.

1982, c. 667, § 2.1-590; 2001, c. 844.



§ 2.2-5403. Community action boards

A. Each community action agency shall administer its community action program through a community action board consisting of no less than fifteen members who shall be selected as follows:

1. One-third of the members of the board shall be elected public officials or their designees, who shall be selected by the local governing body of the service area, except that if the number of elected officials reasonably available and willing to serve is less than one-third of the membership of the board, membership on the board of appointed public officials may be counted in meeting the one-third requirement.

2. At least one-third of the members shall be persons chosen democratically to represent the poor of the area served.

3. The other members shall be members of business, industry, labor, religious, social service, education or other major community groups.

B. Each member of the board selected to represent a specific geographic area within a community shall reside in the area represented.

C. Except as otherwise provided in subsection D, the board shall be responsible for the following:

1. Appointing and dismissing an executive director of the community action agency.

2. Approving grants and contracts, annual program budget requests and operational policies of the community action agency.

3. Having an annual audit performed by an independent auditor.

4. Convening public meetings to provide low-income and other persons the opportunity to comment upon public policies and programs to reduce poverty.

5. Annually evaluating the policies and programs of the community action agency. The board shall submit the evaluation and recommendations to improve the administration of the community action agency to the designated agency and to the local governing body or bodies within the service area.

6. Carrying out such other duties as may be delegated by the local governing body or bodies within the service area or by the designated agency.

7. Delegating responsibilities pursuant to the provisions of § 2.2-5404.

D. Where a local subdivision of the Commonwealth acts as or has designated a community action agency, the local governing body shall determine the responsibilities and authority of the community action board.

1982, c. 667, § 2.1-591; 1989, c. 273; 2001, c. 844; 2010, c. 584.



§ 2.2-5404. Delegation of responsibilities by community action agency

If a community action agency places responsibility for major policy determination with respect to the character, funding, extent and administration of and budgeting for programs to be carried on in a particular geographic area within the community in a subsidiary board, council or similar agency, the board, council or agency shall be broadly representative of the area.

1982, c. 667, § 2.1-592; 2001, c. 844.



§ 2.2-5405. Local participation

Each community action agency shall consult neighborhood-based organizations composed of residents of the area it serves or members of the groups to be served to assist the agency in planning, conducting and evaluating components of the community action agency.

1982, c. 667, § 2.1-593; 2001, c. 844.



§ 2.2-5406. Community action statewide organizations; structure; responsibilities

A. A community action statewide organization shall be a nonprofit corporation whose charter, articles of incorporation and bylaws permit the corporation to operate in all jurisdictions of the Commonwealth.

B. A community action statewide organization shall be governed by a board. The board shall conform to requirements for the community action agency board.

C. Community action statewide organizations shall carry out all the planning, reporting, evaluation, fiscal and programmatic responsibilities required by the designated agency and other appropriate agencies of state government.

D. Community action statewide organizations shall receive and administer state, federal and private funds, render technical assistance and carry out activities that will enable community action agencies to solve local problems.

E. Community action statewide organizations shall work with community action agencies in areas served by those agencies and with community-based organizations, local governments, industry and other organizations in areas unserved by a community action agency to assist in carrying out the purposes of this chapter.

1982, c. 667, §§ 2.1-594, 2.1-595, 2.1-596; 1989, c. 273; 2001, c. 844.



§ 2.2-5407. Designation of community action agencies; rescission of designation

A. Each community action agency that has been designated by a unit of local government and funded pursuant to the Economic Opportunity Act of 1964 (Public Law 88-452) that was in operation on July 1, 1982, and is still in operation shall be deemed a community action agency for the purposes of this chapter.

B. No new community action agency shall be designated in any area of the Commonwealth that is served by an existing community action agency.

C. The Governor may designate a community action agency to serve any locality not currently served by an existing community action agency. This determination may be through the expansion of the service area of an existing community action agency or the designation of a new community action agency.

The designated agency shall receive and review requests for the expansion of existing community action agencies or the designation of new community action agencies and shall present to the Secretary of Health and Human Resources a recommendation for community action status and funding. The review and recommendation shall be in compliance with regulations developed by the board of the designated agency.

Upon completion of a satisfactory review of the request, the Secretary shall forward a recommendation to the Governor.

D. The Secretary of Human Resources may recommend that the Governor rescind the designation of a community action agency for cause or by mutual agreement.

If the rescission is for cause, the Secretary shall:

1. Receive from the designated agency a request to rescind the designation of the community action agency, including the causes for the request;

2. Notify the chief elected official of each local governing body in the service area of the intent to rescind the designation of the community action agency;

3. Provide the community action agency the opportunity for a hearing on the record; and

4. Meet any other provisions required by federal law.

If the rescission is by mutual agreement, the Secretary shall:

1. Receive from the designated agency a resolution, approved by the governing body of the community action agency, requesting the Governor to rescind its designation as a community action agency. The resolution shall include a proposed effective date for the rescission; and

2. Meet any other provisions required by federal law.

1982, c. 667, § 2.1-597; 2001, c. 844; 2007, c. 522.



§ 2.2-5408. Administration of community action budget

The designated agency shall adopt regulations detailing the formula for the distribution of community action program budget funds. The regulations shall take into consideration the distribution of low-income persons residing in the service areas of the community action agencies, the relative cost of living of the areas, as well as other factors considered appropriate.

Each community action agency and community action statewide organization annually shall develop and submit a program budget request for funds appropriated from the community action program budget. The designated agency shall publish annually guidelines detailing the nature and extent of information required in the program budget request for the succeeding fiscal year.

In order to carry out its overall responsibility for planning, coordinating, evaluating and administering a community action program, a community action agency may under its charter or applicable laws receive and administer funds pursuant to this chapter. The community action agency may receive and administer funds and contributions from private or public sources that may be used in support of a community action agency or program and funds under any federal or state assistance program pursuant to which a public or private nonprofit agency organized in accordance with this chapter could act as grantee, contractor or sponsor of projects appropriate for inclusion in a community action program. A community action agency or community action statewide organization may transfer funds so received between components and to delegate funds to other agencies subject to the powers of its governing board and its overall program responsibilities.

In accordance with the requirements of the federal Omnibus Budget Reconciliation Act of 1981 (Public Law 97-35), the designated agency in cooperation with community action agencies and community action statewide organizations, shall develop a state plan for submission annually by the Governor to the Secretary of Health and Human Services.

Community action agencies and community action statewide organizations shall provide the designated agency with quarterly financial and program reports.

Funds received in the Community Services Block Grant pursuant to the federal Omnibus Budget Reconciliation Act of 1981 (Public Law 97-35) shall be expended in support of the purposes of this chapter as follows:

1. Ninety percent of the funds received in the Community Services Block Grant shall be used for the development and implementation of programs and projects designed by community action agencies to serve poor or low-income areas of the Commonwealth in accordance with a formula approved by the Governor for the first year of the Community Services Block Grant and thereafter biennially by the General Assembly.

2. No more than five percent of the funds received in the Community Services Block Grant shall be used for administration of the duties required by this chapter of the designated agency.

3. At least five percent of the funds received in the Community Services Block Grant shall be used to support community action activities conducted by community action statewide organizations.

1982, c. 667, § 2.1-598; 2001, c. 844.



§ 2.2-5500. Purpose [Not set out]

Not set out. (2001, c. 844.)



§ 2.2-5501. Definitions

As used in this chapter, unless the context requires a different meaning:

"Affected localities" means the locality in which a regulated introduction is proposed to be made and any locality within a three-mile radius of the location where the regulated introduction is proposed to be made.

"Confidential business information" means information entitled to confidential treatment under subdivision A 1 or A 2 of § 2.2-5506.

"Coordinated Framework" means the federal Coordinated Framework for the Regulation of Biotechnology set forth in 51 Fed. Reg. 23,302 through 23,350 (June 26, 1986), as amended.

"Department" means the department designated by the Secretary of Commerce and Trade to implement the requirements of this chapter for certain types or classes of regulated introductions. Where possible, the Secretary shall designate the department whose purpose most closely resembles the purpose of the federal regulator that will be responsible under the Coordinated Framework for reviewing and authorizing the regulated introduction.

"Federal regulator" means a federal department, agency, or other instrumentality of the federal government, or a designee of such federal instrumentality, which is responsible for regulating an introduction of a genetically engineered organism into the environment under the Coordinated Framework.

"Genetically engineered organism" means an organism (any organism such as animal, plant, bacterium, cyanobacterium, fungus, protist, or virus), altered or produced through genetic modification from a donor, vector, or recipient organism using modern molecular techniques such as recombinant deoxyribonucleic acid (DNA) methodology, and any living organisms derived therefrom.

"Locality" means any county, city or town located within the Commonwealth.

"Planned introduction into the environment" means the intentional introduction or use in the Commonwealth beyond the de minimis level of a genetically engineered organism anywhere except within an indoor facility that is designed to physically contain the genetically engineered organism, including a laboratory, greenhouse, building, structure, growth chamber, or fermenter.

"Regulated introduction" means a planned introduction into the environment for which the Coordinated Framework requires that the person proposing to commence the introduction into the environment do one or more of the following:

1. Notify a federal regulator of the proposed introduction into the environment;

2. Secure the approval of or a permit or license from a federal regulator before commencing the introduction into the environment; or

3. Secure a determination by a federal regulator of the need for notification, approval, licensing or issuance of a permit by the federal regulator if the determination is part of a procedure specified in the Coordinated Framework.

1994, c. 472, § 2.1-770; 2001, c. 844.



§ 2.2-5502. Exemptions from chapter to be determined by Department

A. The Department may waive part or all of the requirements under this chapter for a specified regulated introduction if the Department determines that the satisfaction of that requirement is not necessary to protect the public health or the environment.

B. The Department may exempt a class of regulated introductions from part or all of any requirement under this chapter if the Department determines that the satisfaction of those requirements or part thereof is not necessary to protect the public health or the environment.

C. Planned regulated introductions approved by a federal regulator pursuant to the federal Coordinated Framework prior to enactment of this chapter shall be exempt from the provisions of this chapter.

1994, c. 472, § 2.1-771; 2001, c. 844.



§ 2.2-5503. Requirements for regulated introduction

Except as provided under § 2.2-5502, no person may commence a regulated introduction unless the person:

1. Provides to the Department all of the following information within seven days after the person submits or should have submitted the information specified in subdivisions 1 a and 1 b to a federal regulator, whichever is sooner:

a. A copy of all information that the person is required to submit to the federal regulator and that is not confidential information; and

b. A summary of any confidential information that the person submits or is required to submit to a federal regulator. The summary shall provide sufficient information to enable the Department to exercise its notice and comment functions under §§ 2.2-5504 and 2.2-5505, to provide public notice pursuant to § 2.2-5504, and to prepare comments pursuant to § 2.2-5505, and shall have minimal extraneous and irrelevant information. The summary shall also provide sufficient information to enable the locality in which the introduction is proposed to be made to exercise its comment function under § 2.2-5505.

2. Provides such additional information, if any, as is necessary to enable the Department to fulfill any functions it undertakes, on a case-by-case basis, under § 2.2-5505.

1994, c. 472, § 2.1-772; 2001, c. 844.



§ 2.2-5504. Public notice of proposed regulated introduction

Within fifteen days after receiving the information required under § 2.2-5503, the Department shall publish notice and a brief description of the proposed regulated introduction. Notice shall also be provided to any affected locality and to any person who has filed a written request to be notified of regulated introductions. Notice shall be given by publication one time in a newspaper having general circulation in each locality where the regulated introduction is proposed to be made. In addition, subject to the provisions of this chapter regarding confidential business information, any documents submitted to the Department as required under § 2.2-5503 shall be available for public inspection or copying at or near the site of the proposed regulated introduction and at the offices of the Department.

1994, c. 472, § 2.1-773; 2001, c. 844.



§ 2.2-5505. Comment on proposed regulated introduction

A. The Department and any affected locality may prepare formal comments on the regulated introduction for submission to the federal regulator for that regulated introduction. The comments shall be submitted within the time established by the federal regulator for that regulated introduction, as determined by the applicable federal requirements or the Coordinated Framework. The comments shall address issues raised by application of the criteria for the granting of approval of a permit or a license under the applicable requirement in the Coordinated Framework and for the protection of the public health and the environment.

B. To assist in the preparation of comments, the Department may do any or all of the following:

1. Hold an informational meeting on the proposed regulated introduction;

2. Provide an opportunity for the public to comment on the proposed regulated introduction;

3. Request any additional information necessary on the proposed regulated introduction from the person providing information under § 2.2-5503;

4. Conduct a technical review of the proposed regulated introduction; and

5. Seek the assistance of the faculty and academic staff of any Virginia public institution of higher education, the Department of Health, the Department of Agriculture and Consumer Services, the Department of Environmental Quality, or any other appropriate state agency or organization, including but not limited to an institutional biosafety committee, in reviewing the proposed regulated introduction.

C. To assist in the preparation of comments, affected localities may do either or both of the following:

1. Hold an informational meeting on the proposed regulated introduction. When possible, that meeting shall be held in conjunction with an informational meeting held by the Department; and

2. Provide an opportunity for the public to comment on the proposed regulated introduction.

1994, c. 472, § 2.1-774; 2001, c. 844.



§ 2.2-5506. Confidential business information; Department to establish procedures

A. Except as provided in subsections B and C, the Department and any affected locality shall keep confidential any information received under this chapter if the person submitting the information notifies them that:

1. The federal regulator to whom the information has been submitted has determined that the information is entitled to confidential treatment and is not subject to public disclosure under the federal Freedom of Information Act, 5 U.S.C. § 552, as amended, or under the Coordinated Framework; or

2. The person submitting the information to the Department and any locality has submitted a claim to the federal regulator that the information is entitled to confidential treatment under the federal Freedom of Information Act or under the Coordinated Framework, and the federal regulator has not made a determination on that claim.

B. Subsection A shall not prevent the Department from using the information for the purposes of subdivision B 4 or B 5 of § 2.2-5505, subject to the requirements of subsection D.

C. The Department shall allow public access to any information that has been granted confidentiality under subsection A if either of the following occurs:

1. The person providing the information expressly agrees in writing to the public access of the information; or

2. After information has been granted confidentiality under subdivision A. 2., the federal regulator makes a determination that the information is not entitled to confidential treatment under the federal Freedom of Information Act or under the Coordinated Framework.

D. The Department shall establish procedures to protect information required to be kept confidential under subsection A. Under the procedures, the Department shall not submit any information under subdivision B 4 or B 5 of § 2.2-5505 to any person who is not an employee of the Department unless that person has signed an agreement that satisfies the requirements of subsection E.

E. Any agreement under subsection D shall (i) provide that information that is the subject of the agreement shall be subject to confidential treatment; (ii) prohibit the release or sharing of the information with any other person except at the direction of the Department and in compliance with this chapter; (iii) acknowledge the penalties in § 59.1-338 of the Virginia Uniform Trade Secrets Act (§ 59.1-336, et seq.) and any other applicable law of the Commonwealth identified by the Department for the unauthorized disclosure of the information; and (iv) contain a statement that the person receiving the information, any member of his immediate family or any organization with which he is associated has no substantial financial interest in the regulated introduction that is the subject of the information.

F. Any person submitting the information under § 2.2-5503 may waive any of the requirements under this section.

1994, c. 472, § 2.1-775; 2001, c. 844.



§ 2.2-5507. Enforcement

The Department shall enforce the provisions of §§ 2.2-5503 and 2.2-5506. Actions to enforce this chapter by injunctive and any other relief appropriate for enforcement may be filed in the Circuit Court of the City of Richmond or in any county or municipality where a violation occurred in whole or in part. In an enforcement action under this chapter, if it is determined that a person commenced a regulated introduction and did not comply with § 2.2-5503, the court may enter an injunction directing the person to cease the regulated introduction and may order any additional action necessary to protect human health and the environment.

1994, c. 472, § 2.1-776; 2001, c. 844.



§ 2.2-5508. Penalties

A civil penalty of not more than $500 may be assessed by the Department against any person who violates any provision of this chapter. In determining the amount of the penalty, the Department shall consider the degree and extent of harm caused by the violation. No civil penalty may be assessed under this section unless the person has been given the opportunity for a hearing pursuant to the Administrative Process Act, (§ 2.2-4000 et seq.). Any continuing failure to notify under § 2.2-5503 shall constitute the same offense for purposes of imposing the penalty authorized by this section.

1994, c. 472, § 2.1-777; 2001, c. 844.



§ 2.2-5509. Limitation on local regulation

No locality shall enact any regulation or ordinance regulating or prohibiting (i) the planned introduction of genetically engineered organisms into the environment or (ii) biotechnology research activities; however, the siting of biotechnology research activities shall be subject to the zoning and land-use laws and regulations of the localities in which such activities are conducted, the Uniform Statewide Building Code (§ 36-97 et seq.), the Statewide Fire Prevention Code (§ 27-94 et seq.), local public utility and public works ordinances and regulations of general application, and local tax ordinances of general application.

1994, c. 472, § 2.1-778; 2001, c. 844.



§ 2.2-5510. (Expires July 1, 2017) Strategic plan

A. Each agency shall develop and maintain a strategic plan for its operations. The plan shall include:

1. A statement of the mission, goals, strategies, and performance measures of the agency that are linked into the performance management system directed by long-term objectives;

2. Identification of priority and other service populations under current law and how those populations are expected to change within the time period of the plan;

3. An analysis of any likely or expected changes in the services provided by the agency; and

4. An analysis of the impact that the aging of the population will have on its ability to deliver services and a description of how the agency is responding to these changes. Each agency shall report every four years in a manner and time frame established by the Secretary of Health and Human Resources in coordination with the Department for Aging and Rehabilitative Services its progress in addressing the impact of the aging of the population, according to guidance established by the Secretary of Health and Human Resources. Based upon information received, the Department for Aging and Rehabilitative Services shall incorporate this information into the Plans for Aging Services required pursuant to § 51.5-136.

B. Strategic plans shall also include the following information:

1. Input, output, and outcome measures for the agency;

2. A description of the use of current agency resources in meeting current needs and expected future needs, and additional resources that may be necessary to meet future needs; and

3. A description of the activities of the agency that have received either a lesser priority or have been eliminated from the agency's mission or work plan over the previous year because of changing needs, conditions, focus, or mission.

C. The strategic plan shall cover a period of at least two years forward from the fiscal year in which it is submitted and shall be reviewed by the agency annually.

D. Each agency shall post its strategic plan on the Internet.

2003, c. 900; 2006, c. 54; 2007, c. 507; 2010, cc. 411, 801; 2012, cc. 803, 835.



§ 2.2-5511. (Expires July 1, 2017) Review of strategic plan information

The Governor shall develop an implementation plan providing for each agency to develop a strategic plan. Such implementation plan shall provide for agency submission of individual strategic plans over a three-year period beginning December 1, 2003, and ending December 1, 2006, and require, at a minimum, one-third of state agencies each year to so submit. Thereafter, each agency shall submit, on a biennial basis by December 1 in even-numbered years, its strategic plan including goals, strategies, and performance measures for consideration and review by the Council on Virginia's Future. After review, the Council may submit comments to the Governor regarding any concerns about the strategic plan or recommendations to improve the plan.

2003, c. 900.



§ 2.2-5512. Definitions

As used in this chapter:

"Commercial activity" means an activity performed by or for state government that is not an inherently governmental activity and that may feasibly be obtained from a commercial source at lower cost than the activity being performed by state employees.

"Commercial source" means any business or other private concern that is eligible for contract awarded in accordance with the Public-Private Education and Infrastructure Act of 2002 (§ 56-575.1 et seq.) or the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

"State employee" means all persons employed by the Commonwealth to provide services, including both salaried and wage employees, and all persons engaged to perform work for or to provide services to the Commonwealth.

2004, c. 994.



§ 2.2-5513. Responsibilities of Governor to ensure efficiency in government

A. The Governor shall cause to be conducted an examination of the commercial activities that are being performed by state employees at state agencies and institutions to ensure such activities are being accomplished in the most cost-efficient and effective manner.

B. The examination required by subsection A shall be completed at least once in every two-year period and may be conducted entirely by a commercial source through a solicitation process as provided in the Virginia Public Procurement Act (§ 2.2-4300 et seq.) or the Public-Private Education Facilities and Infrastructure Act of 2002 (§ 56-575.1 et seq.).

C. The examination required by subsection A shall consider at least three commercial activities as the Governor or the commercial source may identify.

D. Upon determination that outsourcing a commercial activity may result in reduced costs or otherwise provide a measurable benefit to the Commonwealth and to assure such activities are being accomplished in the most cost efficient and effective manner, the Governor shall cause that commercial activity to be competed in accordance with the Virginia Public Procurement Act or by using the processes described in the Public-Private Education Facilities and Infrastructure Act of 2002 (§ 56-575.1 et seq.).

2004, c. 994.






Title 3.2 - Agriculture, Animal Care, and Food

§ 3.2-100. Definitions

As used in this title, unless the context requires a different meaning:

"Board" means the Board of Agriculture and Consumer Services.

"Commissioner" means the Commissioner of Agriculture and Consumer Services.

"Department" means the Department of Agriculture and Consumer Services.

2008, c. 860.



§ 3.2-101. Department continued; appointment of Commissioner; agriculture education

A. The Department of Agriculture and Consumer Services is continued. The Department shall be under the management and control of a Commissioner appointed by the Governor, subject to confirmation by the General Assembly, for a term coincident with that of the Governor. Any vacancy in the office of the Commissioner shall be filled by appointment by the Governor pursuant to the provisions of Article V, Section 10 of the Constitution of Virginia.

B. There shall be established, within the Department, to be administered by the Department of Agriculture Education at Virginia Polytechnic Institute and State University, a unit of specialists in agriculture education. The unit shall: (i) assist in developing and revising local agriculture curricula to integrate the Standards of Learning; (ii) provide professional development for agriculture instructional personnel to improve the quality of agriculture education; (iii) conduct site visits to the schools providing agriculture education; and (iv) seek the input of business and industry representatives regarding the content and direction of agriculture education programs in the public schools of the Commonwealth.

1. Any required reduction in the Department's budget shall be reflected in a proportional reduction in the operation of the agriculture education unit. The reduction in the allocation for operation of the agriculture education unit shall not exceed the percentage reduction provided for in the appropriation act for the Department.

2. In the event that additional funds are not allocated for these positions, the Department shall not be required to absorb the costs of these positions.

Code 1950, § 3-7; 1966, c. 702, § 3.1-8; 1971, Ex. Sess., c. 34; 1978, c. 219; 1985, c. 397; 2004, c. 180, § 3.1-14.2; 2008, c. 860.



§ 3.2-101.1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this title the Board, the Commissioner, or the Department is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Board, the Commissioner, or the Department may be sent by regular mail.

2011, c. 566.



§ 3.2-102. General powers and duties of the Commissioner

A. The Commissioner shall be vested with the powers and duties set out in § 2.2-601, the powers and duties herein provided, and such other powers and duties as may be prescribed by law, including those prescribed in Title 59.1. He shall be the executive officer of the Board, and shall see that its orders are carried out. He shall see to the proper execution of laws relating to the Department. Unless the Governor expressly reserves such power to himself, the Commissioner shall promote, protect, and develop the agricultural interests of the Commonwealth. The Commissioner shall develop, implement, and maintain programs within the Department including those that promote the development and marketing of the Commonwealth's agricultural products in domestic and international markets, including promotions, market development and research, marketing assistance, market information, and product grading and certification; promote the creation of new agribusiness including new crops, biotechnology and new uses of agricultural products, and the expansion of existing agribusiness within the Commonwealth; develop, promote, and maintain consumer protection programs that protect the safety and quality of the Commonwealth's food supply through food and dairy inspection activities, industry and consumer education, and information on food safety; preserve the Commonwealth's agricultural lands; ensure animal health and protect the Commonwealth's livestock industries through disease control and surveillance, maintaining animal health diagnostic laboratories, and encouraging the humane treatment and care of animals; protect public health and the environment through regulation and proper handling of pesticides, agricultural stewardship, and protection of endangered plant and insect species; protect crop and plant health and productivity; ensure consumer protection and fair trade practices in commerce; develop plans and emergency response protocols to protect the agriculture industry from bioterrorism, plant and animal diseases, and agricultural pests; assist as directed by the Governor in the Commonwealth's response to natural disasters; develop and implement programs and inspection activities to ensure that the Commonwealth's agricultural products move freely in trade domestically and internationally; and enter into agreements with federal, state, and local governments, land grant universities, and other organizations that include marketing, plant protection, pest control, pesticides, and meat and poultry inspection.

B. In addition, the Commissioner shall:

1. Establish and maintain a farm-to-school website. The purpose of the website shall be to facilitate and promote the purchase of Virginia farm products by schools, universities, and other educational institutions under the jurisdiction of the State Department of Education. The website shall present such current information as the availability of Virginia farm products, including the types and amount of products, and the names of and contact information for farmers, farm organizations, and businesses marketing such products; and

2. Establish and operate a nonprofit, nonstock corporation under Chapter 10 (§ 13.1-801 et seq.) of Title 13.1 as a public instrumentality exercising public and essential governmental functions to promote, develop, and sustain markets for licensed Virginia wineries and farm wineries, as defined in § 4.1-100. Such corporation shall provide wholesale wine distribution services for wineries and farm wineries licensed in accordance with § 4.1-207. The board of directors of such corporation shall be composed of the Commissioner and four members appointed by the Board, including one owner or manager of a winery or farm winery licensee that is not served by a wholesaler when the owner or manager is appointed to the board; one owner or manager of a winery or farm winery licensee that produces no more than 10,000 cases per year; and two owners or managers of wine wholesaler licensees. In making appointments to the board of directors, the Board shall consider nominations of winery and farm winery licensees submitted by the Virginia Wineries Association and wine wholesale licensees submitted by the Virginia Wine Wholesalers Association. The Commissioner shall require such corporation to report to him at least annually on its activities, including reporting the quantity of wine distributed for each winery and farm winery during the preceding year. The provisions of the Virginia Public Procurement Act shall not apply to the establishment of such corporation nor to the exercise of any of its powers granted under this section.

Code 1950, §§ 3-7, 3-9, 3-13; 1966, c. 702, §§ 3.1-8, 3.1-10, 3.1-14; 1971, Ex. Sess., c. 34; 1975, c. 260; 1977, c. 186; 1978, cc. 219, 540; 1982, c. 150; 1985, c. 397; 1993, c. 455; 1994, cc. 261, 370; 1995, c. 10; 1996, c. 996; 2005, c. 633; 2007, cc. 352, 870, 932, §§ 3.1-14.4, 3.1-14.01; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-103. Records to be held in confidence

The Commissioner shall hold the following records of the Department in confidence unless otherwise directed by the Governor or the Board:

1. Schedules of work for regulatory inspection;

2. Trade secrets and commercial or financial information supplied by individuals or business entities to the Department;

3. Reports of criminal violations made to the Department by persons outside the Department;

4. Records of active investigations until the investigations are closed;

5. Financial records of applicants for assistance from the Virginia Farm Loan Revolving Account except those records that are otherwise a matter of public record; and

6. Tax returns required by the agricultural commodity boards established pursuant to this title to the extent necessary to protect the privacy of individual taxpayers.

Code 1950, § 3-13; 1966, c. 702, § 3.1-14; 1975, c. 260; 1977, c. 186; 1978, cc. 219, 540; 1982, c. 150; 1993, c. 455; 1994, cc. 261, 370; 1995, c. 10; 1996, c. 996; 2005, c. 633; 2008, c. 860.



§ 3.2-104. Commissioner may serve on board of national tobacco trust entity

The Commissioner may serve in his official capacity on the board of directors of any entity established to ensure the implementation in the Commonwealth of a national tobacco trust established to provide payments to tobacco growers and tobacco quota owners to ameliorate adverse economic consequences resulting from a national settlement of states' claims against tobacco manufacturers.

2000, c. 1048, § 3.1-14.1; 2008, c. 860.



§ 3.2-105. Century Farm Program

The Commissioner shall establish a century farm program to honor farm families in the Commonwealth whose property has been in the same family for 100 years or more. In order to be eligible for recognition under the program, a farm shall: (i) have been owned by the same family for at least 100 consecutive years; (ii) be lived on, or actually farmed by, a descendent of the original owners; and (iii) gross more than $2,500 annually from the sale of farm products. At the discretion of the Commissioner, a farm that does not gross more than $2,500 annually but is being used for a bona fide silvicultural purpose may be recognized under the program.

1997, c. 161, § 3.1-17.1; 1999, c. 346; 2008, c. 860.



§ 3.2-106. Horse breeder incentive program

A. It is the policy of the Commonwealth to encourage the growth of all segments of its agricultural industry. The General Assembly finds that the horse breeding industry has a significant impact on the Commonwealth's economy and that it is to the Commonwealth's benefit to encourage, expand, and develop horse breeding farms with programs providing financial incentives to breeders that will encourage and supplement private capital.

B. To the extent that public or private funds become available, the Department may establish a program of financial incentives designed to encourage, expand, and develop the breeding of horses in the Commonwealth. The Department shall adopt appropriate regulations for the administration of the program. Such regulations shall provide for the distribution of financial awards to breeders only to the extent that public funds made available to the Department for the program are matched dollar for dollar by private funds. The regulations shall also provide that no single breeder shall receive, in any one calendar year, more than 10 percent of the public funds made available to the Department for the program during that year. Awards made under any such incentive program shall be limited to horses foaled in the Commonwealth that are owned by breeders who are actively engaged in the breeding of horses in the Commonwealth.

1981, c. 140, § 3.1-741.2; 2008, c. 860.



§ 3.2-107. Testing samples of products delivered to laboratories; prescribing and collecting fees; Laboratory Fee Fund established; disposition of moneys

A. The Commissioner may have tested samples of manufactured, processed, or natural products delivered to laboratories operated by the Division of Consolidated Laboratory Services or the Department and prescribe and collect reasonable fees for the services rendered.

B. All fees and moneys collected or received by the Commissioner or the Department in its official capacity for the testing of samples of manufactured, processed, or natural products shall be paid into the Laboratory Fee Fund.

C. There is hereby created in the state treasury a special nonreverting fund to be known as the Laboratory Fee Fund, hereinafter referred to as the Fund. The Fund shall be established on the books of the Comptroller. All fees collected pursuant to this section shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of the costs of the testing provided for in this section. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Commissioner.

Code 1950, §§ 3-13.1, 3-13.2; 1964, c. 163; 1966, c. 702, §§ 3.1-15, 3.1-16; 1972, c. 741; 1978, cc. 219, 702; 2008, c. 860.



§ 3.2-108. Department to establish a program to support new and emerging crops and technologies

A. From such funds as may be appropriated for such purposes and from gifts, donations, grants, bequests, and other funds as may be received, the Department shall establish a program to:

1. Encourage the production of alternative crops in the Commonwealth that may be used as a feedstock for energy generation and transportation, thereby supporting farmers and farm communities in their efforts to: (i) sustain and enhance economically viable business opportunities in agriculture; (ii) reduce nonpoint source pollution in the Chesapeake Bay and other waters of the Commonwealth; (iii) restore depleted soils; (iv) provide wildlife habitat; (v) reduce greenhouse gases; and (vi) reduce the country's dependence on foreign supplies of energy;

2. Assist the development of bioenergy feedstock crop technologies, including but not limited to, seed stock supplies, production technology, harvest equipment, transportation infrastructure and storage facilities;

3. Identify and assist in the development of commercially viable bioenergy market opportunities, including recruitment, expansion and establishment of renewable bioenergy businesses in Virginia; and

4. Promote the aquaculture of the species that are natives to or reside within the waters of the Chesapeake Bay and the Virginia Coast, in concert with the efforts of Virginia higher education institutions and the Virginia Marine Resources Commission, with a focus on assisting "traditional watermen" who rely on harvesting marine fish and shellfish. This effort shall also include watermen who are viable working participants of the aquaculture industry as contract growers, cooperatives or other business entities.

B. The Department shall provide funds in the form of grants to accomplish the objectives described in subsection A. The Department shall develop guidelines for the operation of the program that shall include, at a minimum, eligibility criteria for receiving grant awards, financial accountability for receiving grant awards, allowable uses of grant funds, and agricultural programmatic priorities. The Department shall consult with the Department of Conservation and Recreation and the U.S. Department of Agriculture's Natural Resources Conservation Service, when appropriate, to ensure compatibility with existing cost-share and other agricultural incentive programs.

2007, c. 806, § 3.1-14.5; 2008, c. 860.



§ 3.2-109. Board of Agriculture and Consumer Services; appointments; qualifications; terms of office

The Board of Agriculture and Consumer Services is established as a policy board, within the meaning of § 2.2-2100, in the executive branch of state government and may adopt regulations in accordance with the provisions of this title. The Board shall consist of (i) one member from each congressional district, at least eight of whom shall be currently practicing farmers, and (ii) two at-large members, one of whom shall be a structural commercial applicator of pesticides and one of whom shall be engaged in the commercial sale or application of agricultural pesticides; all members to be appointed by the Governor for a term of four years and confirmed by the General Assembly. The presidents of the Virginia Polytechnic Institute and State University and Virginia State University or their designees shall be ex officio members of the Board with voting privileges. All members of the Board shall be citizens of the Commonwealth. No member of the Board, except the ex officio members, shall be eligible for more than two successive terms; provided that persons appointed to fill vacancies may serve two additional successive terms after the terms of the vacancies they were appointed to fill have expired. All vacancies in the membership of the Board shall be filled by the Governor for the unexpired term.

Code 1950, § 3-1; 1952, c. 175; 1956, c. 37; 1966, c. 702, § 3.1-1; 1971, Ex. Sess., c. 135; 1978, c. 219; 1985, c. 397; 1992, c. 121; 2008, c. 860; 2011, cc. 98, 185; 2012, cc. 803, 835.



§ 3.2-110. Officers of the Board; meetings

A. The Board shall annually elect a president, vice president, and secretary.

B. The Board shall meet at least three times a year for the transaction of business. Special meetings may be held at any time upon the call of the president of the Board, the request of the Commissioner, or the written request of a majority of the Board members.

Code 1950, §§ 3-2, 3-3; 1966, c. 702, §§ 3.1-2, 3.1-3; 1978, c. 219; 2008, c. 860.



§ 3.2-111. General powers and duties of the Board

A. The Board shall be charged with all matters tending to the promotion of the agricultural interests of the Commonwealth. It shall have power to receive, hold in trust, and administer any donation made to it for the advancement of the agricultural interests of the Commonwealth.

B. The Board shall have power to purchase or lease land, not to exceed 1,000 acres, for the programs of the Department, and shall regulate and prescribe the salaries of such officers and employees of the Department who shall be employed in such programs.

C. The Board shall also be required to advise the Governor on the state of the agricultural industry and to advise him on promoting the development of the industry; encouraging persons, agencies, organizations, and industries to develop the industry; working closely with all agencies concerned with rural resources development; coordinating efforts toward maximum farm and off-farm employment; examining marketing procedures and new techniques for selling the Commonwealth's farm products; formulating plans for developing new markets for such products; and such other matters as the Governor may request.

D. The Board shall not adopt any regulation that prohibits or restricts a person, his immediate family, or his guests from consuming products or commodities grown or processed on his property provided that the products or commodities are not offered for sale to the public.

E. The Board shall oversee the development of a farmers market system.

F. To carry out the provisions of Chapter 39 (§ 3.2-3900 et seq.).

Code 1950, § 3-4; 1966, c. 702, § 3.1-4; 1972, c. 531; 1985, c. 173, § 3.1-4.1; 1994, c. 370; 2001, cc. 17, 398; 2005, c. 882, § 3.1-14.3; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-112. Regulations governing the conduct of referenda

The Board shall adopt regulations governing the ballots to be used in any referendum, the conduct of any referendum, canvassing the results thereof, and declaring the results of any referendum provided for in this title. The Board shall fix the date, hours, and voting places with respect to the holding of any referendum and may provide for voting by mail. No requirement of this section shall be governed by Article 2 (§ 2.2-4006 et seq.) of the Administrative Process Act.

1970, cc. 310, 431, §§ 3.1-796.17, 3.1-684.6; 1980, cc. 316, 395, §§ 3.1-796.06, 3.1-1036; 1982, c. 126, § 3.1-684.25; 1983, c. 375; 1991, c. 587, § 3.1-684.45; 1995, c. 691, § 3.1-1068; 1997, c. 873, § 3.1-1084; 2005, cc. 497, 588, 864, 875, §§ 3.1-22.59, 3.1-636.2; 2008, c. 860.



§ 3.2-113. Repealed

Repealed by Acts 2013, c. 24, cl. 2.



§ 3.2-200. Agricultural Vitality Program continued as Office of Farmland Preservation

The Agricultural Vitality Program within the Department is continued and hereafter shall be known as the Office of Farmland Preservation.

2001, c. 521, § 3.1-18.9; 2008, c. 860.



§ 3.2-201. Powers and duties of Office of Farmland Preservation

A. The Office of Farmland Preservation shall have the following powers and duties:

1. To develop, in cooperation with the Department of Small Business and Supplier Diversity, the Virginia Farm Bureau Federation, the American Farmland Trust, the Virginia Land Conservation Foundation, the Virginia Outdoors Foundation, the Virginia Association of Counties, and the Virginia Cooperative Extension: (i) model policies and practices that may be used as a guide to establish local purchase of development rights programs; (ii) criteria for the certification of local purchase of development rights programs as eligible to receive grants, loans or other funds from public sources; and (iii) methods and sources of revenue for allocating funds to localities to purchase agricultural conservation easements;

2. To create programs to educate the public about the importance of farmland preservation to the quality of life in the Commonwealth;

3. To provide technical, professional, and other assistance to farmers on matters related to farmland preservation;

4. To provide technical, professional, and other assistance to local governments interested in developing additional farmland preservation policies and programs. Such policies and programs shall include (i) use value assessment and taxation pursuant to §§ 58.1-3230 and 58.1-3231; (ii) transfer of development rights pursuant to Article 7.1 (§ 15.2-2316.1 et seq.) of Chapter 22 of Title 15.2; (iii) agricultural and forestal districts pursuant to Chapter 43 (§ 15.2-4300 et seq.) of Title 15.2; and (iv) establishment of local lease of development rights; and

5. To administer the Virginia Farm Link program established pursuant to § 3.2-202.

B. State grants shall be distributed to local purchase of development rights programs under policies, procedures, and guidelines developed by the Office of Farmland Preservation. In general, for each $1 in grant moneys awarded by the Office, the applicable local purchase of development rights program of the county or city shall be required to provide a $1 match. However, as part of these policies, procedures, and guidelines developed by the Office, the Office shall include incentives that recognize and encourage counties and cities participating in use value taxation pursuant to Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1.

C. There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Farmland Preservation Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. The Fund shall consist of all moneys appropriated to it by the General Assembly and such moneys as may be made available from any other source, public or private. All moneys shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of carrying out the provisions of this chapter. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Commissioner.

2001, c. 521, § 3.1-18.10; 2008, cc. 530, 860; 2009, c. 389; 2011, cc. 95, 160; 2013, c. 482.



§ 3.2-202. Virginia Farm Link program

There is hereby created the Virginia Farm Link program to provide assistance to retiring farmers and individuals seeking to become active farmers in the transition of farm businesses and properties from retiring farmers to active farmers. Such assistance shall include: (i) assistance in the preparation of business plans for the transition of business interests; (ii) assistance in the facilitation of transfers of existing properties and agricultural operations to interested buyers; (iii) information on innovative farming methods and techniques; and (iv) research assistance on agricultural, financial, marketing, and other matters.

2001, c. 521, § 3.1-18.11; 2008, c. 860.



§ 3.2-203. Reporting requirements

The Commissioner shall submit a written report on the operation of the Office of Farmland Preservation by December 1 of each year to the chairmen of the House Committee on Agriculture, Chesapeake and Natural Resources and the Senate Committee on Agriculture, Conservation and Natural Resources. The provisions of this chapter shall not preclude local purchase of development rights programs established pursuant to the Open-Space Land Act (§ 10.1-1700 et seq.) from being eligible to receive grants, loans, or other funds from public sources.

2001, c. 521, § 3.1-18.12; 2008, c. 860.



§ 3.2-204. Review of capital projects

In preparing its report on each major state project, as required in Article 2 (§ 10.1-1188 et seq.) of Chapter 11.1 of Title 10.1, each state agency shall demonstrate that it has considered the impact that project would have on farm and forest lands as required in § 3.2-205, and has adequately considered alternatives and mitigating measures. The Department of Environmental Quality, in conducting its review of each major state project, shall ensure that such consideration has been demonstrated and shall incorporate its evaluation of the effects that project would have on farm and forest lands in its comments to the Governor. The procedures for review of highway and road construction projects established in accordance with subsection B of § 10.1-1188 shall include provisions requiring that the factors listed in § 3.2-205 are considered as part of the review of each project.

1981, c. 635, § 3.1-18.8; 1982, c. 417; 2000, cc. 22, 778; 2008, c. 860.



§ 3.2-205. Characteristics to be considered in evaluating impacts on farm and forest lands

A. In preparing environmental impact reports in accordance with § 3.2-204, state agencies shall consider the impact of the major state project on all farm and forest lands that:

1. Have soil classified as capability class I, II, III, or IV;

2. Have an exceptional combination of physical characteristics for the production of food, feed, fiber, forest products, forage, oilseed, and other agricultural crops with minimum inputs of fuel, fertilizer, pesticides, and labor, and without intolerable soil erosion;

3. Are valuable for production of specific high-value food and fiber crops, such as fruits, vegetables, and nursery crops and have a special combination of soil quality, location, growing season, and moisture supply needed to economically produce sustained high quality or high yields of such crops when treated and managed according to acceptable farming methods;

4. Are of statewide or local importance for the production of food, feed, fiber, forest products, forage, or oilseed crops;

5. Have been recognized under a state program such as the Clean Water Farm Award or the Century Farm Program;

6. Are part of an agricultural or forestal district or are participating in a use value assessment and taxation program for real estate devoted to agricultural, horticultural, or forest use in accordance with the provisions of Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1; or

7. Make a significant contribution to the local economy or the rural character of the area where the land is located.

B. The governing body of each locality, with the cooperation of the U.S. Department of Agriculture, may designate the important farmlands within its jurisdiction. In designating important farmlands the governing body shall demonstrate that adequate provision has been made for nonagricultural uses within its jurisdiction.

C. As used in this chapter, "farmland" includes all land defined as follows:

"Important farmland," other than prime or unique farmland, is land that is of statewide or local importance for the production of food, feed, fiber, forage, nursery, oilseed, or other agricultural crops, as determined by the appropriate state agency or local government agency, and that the U.S. Department of Agriculture determines should be considered as farmland for the purposes of this chapter;

"Prime farmland" is land that has the best combination of physical and chemical characteristics for producing food, feed, fiber, forage, oilseed, nursery, and other agricultural crops with minimum inputs of fuel, fertilizer, pesticides, and labor, and without intolerable soil erosion. Prime farmland includes land that possesses the above characteristics but is being used currently to produce livestock and timber. It does not include land already in or committed to urban development or water storage; and

"Unique farmland" is land other than prime farmland that is used for production of specific high-value food and fiber crops, as determined by the U.S. Department of Agriculture. It has the special combination of soil quality, location, growing season, and moisture supply needed to economically produce sustained high quality or high yields of specific crops when treated and managed according to acceptable farming methods.

1981, c. 635, § 3.1-18.5; 1982, c. 417; 2000, cc. 22, 778; 2003, c. 384; 2008, c. 860.



§ 3.2-206. Certain agencies to prepare plans for implementation of policy

The Department of Transportation, Department of Conservation and Recreation, State Corporation Commission, and Department of Environmental Quality shall each prepare a plan for the implementation of the policies set forth in this chapter. The plan shall contain an analysis of the impact that the agency's regulations and projects have on the conversion of farm and forest lands. The plan shall be updated and submitted to the Secretary of Agriculture and Forestry and the Secretary of Natural Resources annually. The Secretary of Agriculture and Forestry shall review the plan in consultation with the Commissioner and the State Forester, and may recommend improvements to the plan. The Secretary of Agriculture and Forestry shall submit a written report by December 1 of each year to the chairmen of the House Committee on Agriculture, Chesapeake and Natural Resources and the Senate Committee on Agriculture, Conservation and Natural Resources on the impacts of state agency actions on the conversion of farm and forest lands.

1981, c. 635, § 3.1-18.6; 1982, c. 417; 1984, c. 750; 1989, c. 656; 2000, cc. 22, 778; 2006, c. 490; 2008, c. 860; 2009, c. 585.



§ 3.2-300. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agricultural operation" means any operation devoted to the bona fide production of crops, or animals, or fowl including the production of fruits and vegetables of all kinds; meat, dairy, and poultry products; nuts, tobacco, nursery, and floral products; and the production and harvest of products from silviculture activity.

"Production agriculture and silviculture" means the bona fide production or harvesting of agricultural or silvicultural products but shall not include the processing of agricultural or silvicultural products or the above ground application or storage of sewage sludge.

1981, c. 384, §§ 3.1-22.28, 3.1-22.29; 1991, c. 293; 1994, c. 779; 2007, c. 444; 2008, c. 860.



§ 3.2-301. Right to farm; restrictive ordinances

In order to limit the circumstances under which agricultural operations may be deemed to be a nuisance, especially when nonagricultural land uses are initiated near existing agricultural operations, no locality shall adopt any ordinance that requires that a special exception or special use permit be obtained for any production agriculture or silviculture activity in an area that is zoned as an agricultural district or classification. Localities may adopt setback requirements, minimum area requirements, and other requirements that apply to land on which agriculture and silviculture activity is occurring within the locality that is zoned as an agricultural district or classification. No locality shall enact zoning ordinances that would unreasonably restrict or regulate farm structures or farming and forestry practices in an agricultural district or classification unless such restrictions bear a relationship to the health, safety, and general welfare of its citizens. This section shall become effective on April 1, 1995, and from and after that date all land zoned to an agricultural district or classification shall be in conformity with this section.

1981, c. 384, § 3.1-22.28; 1991, c. 293; 1994, c. 779; 2007, c. 444; 2008, c. 860; 2014, c. 246.



§ 3.2-302. When agricultural operations do not constitute nuisance

A. No agricultural operation or any of its appurtenances shall be or become a nuisance, private or public, if such operations are conducted in accordance with existing best management practices and comply with existing laws and regulations of the Commonwealth. The provisions of this section shall not apply whenever a nuisance results from the negligent or improper operation of any such agricultural operation or its appurtenances.

B. The provisions of subsection A shall not affect or defeat the right of any person to recover damages for any injuries or damages sustained by them on account of any pollution of, or change in condition of, the waters of any stream or on the account of any overflow of lands of any such person.

C. Any and all ordinances of any unit of local government now in effect or hereafter adopted that would make the operation of any such agricultural operation or its appurtenances a nuisance or providing for abatement thereof as a nuisance in the circumstance set forth in this section are and shall be null and void. The provisions of this section shall not apply whenever a nuisance results from the negligent or improper operation of any such agricultural operation or any of its appurtenances.

1981, c. 384, § 3.1-22.29; 1994, c. 779; 2008, c. 860.



§ 3.2-303. Definitions

A. As used in this chapter, unless the context requires a different meaning:

"Agricultural products" means crops, livestock, and livestock products, including field crops, fruits, vegetables, horticultural specialties, cattle, sheep, hogs, goats, horses, poultry, fur-bearing animals, milk, eggs, aquaculture, and furs.

"Agriculture and forestry processing/value-added facilities" means any for-profit or nonprofit business that creates value-added agricultural or forestal products.

"Forestal products" means saw timber, pulpwood, posts, firewood, Christmas trees, and other tree and wood products for sale or for farm use.

"New job" means employment of an indefinite duration, created as the direct result of the private investment, for which the firm pays the wages and standard fringe benefits for its employee, requiring a minimum of either (i) 35 hours of the employee's time a week for the entire normal year of the firm's operations, which "normal year" shall consist of at least 48 weeks, or (ii) 1,680 hours per year. Seasonal or temporary positions, positions created when a job function is shifted from an existing location in the Commonwealth to the location of the economic development project, positions with suppliers, and multiplier or spin-off jobs shall not qualify as new jobs. The term "new job" shall include positions with contractors provided that all requirements included within the definition of the term are met.

"Prevailing average wage" means that amount determined by the Virginia Employment Commission to be the average wage paid workers in the city or county of the Commonwealth where the economic development project is located. The prevailing average wage shall be determined without regard to any fringe benefits.

"Private investment" means the private investment required under this chapter.

"Value-added agricultural or forestal products" means any agricultural or forestal product that (i) has undergone a change in physical state; (ii) was produced in a manner that enhances the value of the agricultural commodity or product; (iii) is physically segregated in a manner that results in the enhancement of the value of the agricultural or forestal product; (iv) is a source of renewable energy; or (v) is aggregated and marketed as a locally produced agricultural or forestal product.

2012, cc. 466, 622.



§ 3.2-304. Governor's Agriculture and Forestry Industries Development Fund established; purpose; use of funds

A. There is hereby created in the state treasury a nonreverting fund to be known as the Governor's Agriculture and Forestry Industries Development Fund (the Fund) to be used by the Governor to attract new and expanding agriculture and forestry processing/value-added facilities using Virginia-grown products. The Fund shall consist of any funds appropriated to it by the general appropriation act and revenue from any other source, public or private. The Fund shall be established on the books of the Comptroller, and any funds remaining in the Fund at the end of a biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on the Fund shall be credited to the Fund. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller. The Governor shall report to the Chairmen of the House Committees on Appropriations and Finance and the Senate Committee on Finance as funds are awarded in accordance with this chapter.

B. Funds shall be awarded from the Fund by the Governor as grants or loans to political subdivisions. The criteria for making such grants or loans shall include (i) amount of jobs expected to be created, (ii) anticipated amount of private capital investment, (iii) anticipated additional state tax revenue expected to accrue to the state and affected localities as a result of the capital investment and jobs created, (iv) anticipated amount of Virginia-grown agricultural and forestal products used by the project, (v) projected impact on agricultural and forestal producers, (vi) a return on investment analysis to determine the appropriate size of any grant or loan, and (vii) an analysis of the impact on competing businesses already located in the area.

C. Funds may be used for public and private utility extension or capacity development on and off site; public and private installation, extension, or capacity development of high-speed or broadband Internet access, whether on or off site; road, rail, or other transportation access costs beyond the funding capability of existing programs; site acquisition; grading, drainage, paving, and any other activity required to prepare a site for construction; construction or build-out of publicly or privately owned buildings; training; or grants or loans to an industrial development authority, housing and redevelopment authority, or other political subdivision for purposes directly relating to any of the foregoing. However, in no case shall funds from the Fund be used, directly or indirectly, to pay or guarantee the payment for any rental, lease, license, or other contractual right to the use of any property.

D. Moneys in the Fund shall not be used for any economic development project in which a business relocates or expands its operations in one or more Virginia localities and simultaneously closes its operations or substantially reduces the number of its employees in another Virginia locality. The Secretary of Agriculture and Forestry shall enforce this policy and for any exception thereto shall promptly provide written notice to the Chairmen of the Senate Finance and House Appropriations Committees, which notice shall include a justification for any exception to such policy.

E. The Governor shall provide grants and commitments from the Fund in an amount not to exceed the dollar amount contained in the Fund. If the Governor commits funds for years beyond the fiscal years covered under the existing appropriation act, the State Treasurer shall set aside and reserve the funds the Governor has committed, and the funds shall remain in the Fund for those future fiscal years. No grant shall be payable in the years beyond the existing appropriation act unless the funds are currently available in the Fund.

2012, cc. 466, 622.



§ 3.2-305. Guidelines and criteria for awarding grants from Fund

The Secretary of Agriculture and Forestry, in consultation with the Virginia Economic Development Partnership, the Virginia Department of Agriculture and Consumer Services, and the Virginia Department of Forestry, shall assist the Governor in developing objective guidelines and criteria that shall be used in awarding grants from the Fund. The guidelines may include a requirement for the affected localities to provide matching funds, which may be cash or in-kind, at the discretion of the Governor. The guidelines may require that as a condition of receiving any grant incentive that is based on employment goals, a recipient company must provide copies of employer quarterly payroll reports provided to the Virginia Employment Commission to verify the employment status of any position included in the employment goal. The guidelines and criteria shall include provisions for geographic diversity, a requirement that a project purchase a minimum percentage of Virginia-grown or Virginia-produced agricultural or forestal products to which its processes are adding value, and a cap on the amount of funds to be provided to any individual project.

2012, cc. 466, 622; 2013, c. 547.



§ 3.2-306. Contractual obligations of entities receiving grants or loans from the Fund

A. Notwithstanding any provision in this chapter or in the guidelines established pursuant to § 3.2-305, each political subdivision that receives a grant or loan from the Fund shall enter into a contract with each business beneficiary of moneys from the Fund. A person or entity shall be a business beneficiary of funds from the Fund if grant or loan moneys awarded from the Fund by the Governor are paid to a political subdivision and (i) subsequently distributed by the political subdivision to the person or entity or (ii) used by the political subdivision for the benefit of the person or entity but never distributed to the person or entity.

B. The contract between the political subdivision and the business beneficiary shall provide in detail (i) the fair market value of all funds that the Commonwealth has committed to provide, (ii) the fair market value of all matching funds (or in-kind match) that the political subdivision has agreed to provide, (iii) how funds committed by the Commonwealth, including funds from the Fund committed by the Governor, and funds that the political subdivision has agreed to provide are to be spent, (iv) the minimum private investment to be made and the number of new jobs projected to be created by the business beneficiary, (v) the minimum percentage of Virginia-grown or produced agricultural or forestal products to be purchased by the business beneficiary, (vi) the average wage (excluding fringe benefits) projected to be paid in the new jobs, (vii) the prevailing average wage, and (viii) the formula, means, or processes agreed to be used for measuring compliance with the minimum private investment and new jobs projections, including consideration of any layoffs instituted by the business beneficiary over the course of the period covered by the contract.

C. The contract shall state the date by which the agreed-upon private investment and minimum purchases of Virginia-grown agricultural and forestal products shall be met by the business beneficiary of moneys from the Fund and may provide for the political subdivision to grant up to a 15-month extension of such date if deemed appropriate by the political subdivision subsequent to the execution of the contract. Any extension of such date granted by the political subdivision shall be in writing and promptly delivered to the business beneficiary, and the political subdivision shall simultaneously provide a copy of the extension to the Secretary of Agriculture and Forestry.

D. The contract shall provide that if the private investment and minimum purchase requirements are not met by the expiration of the date stipulated in the contract, including any extension granted by the political subdivision, the business beneficiary shall be liable to the political subdivision for repayment of a portion of the funds provided under the contract. The contract shall include a formula for purposes of determining the portion of such funds to be repaid. The formula shall, in part, be based upon the fair market value of all funds that have been provided by the Commonwealth and the political subdivision and the extent to which the business beneficiary has met the private investment and minimum purchase requirements. Any such funds repaid to the political subdivision that relate to the award from the Fund shall promptly be paid by the political subdivision to the Commonwealth by payment remitted to the State Treasurer. Upon receipt by the State Treasurer of such payment, the Comptroller shall deposit the repaid funds into the Fund.

The contract shall be amended to reflect changes in the funds committed by the Commonwealth or agreed to be provided by the political subdivision.

2012, cc. 466, 622.



§ 3.2-307. Copy of proposed contract to be submitted to the Attorney General

Notwithstanding any provision in this chapter or in the guidelines established pursuant to § 3.2-305, prior to executing any such contract with a business beneficiary, the political subdivision shall provide a copy of the proposed contract to the Attorney General. The Attorney General shall review the proposed contract (i) for enforceability as to its provisions and (ii) to ensure that it is in appropriate legal form. The Attorney General shall provide any written suggestions to the political subdivision within seven days of his receipt of the copy of the contract. The Attorney General's suggestions shall be limited to the enforceability of the contract's provisions and the legal form of the contract.

2012, cc. 466, 622.



§ 3.2-308. Disposition of award by locality

Notwithstanding any provision in this chapter or in the guidelines established pursuant to § 3.2-305, a political subdivision shall not expend, distribute, pledge, use as security, or otherwise use any award from the Fund unless and until such contract is executed with the business beneficiary.

2012, cc. 466, 622.



§ 3.2-309. Report submitted to chairmen of legislative committees

Within the 30 days immediately following June 30 and December 30 of each year, the Governor shall provide a report to the Chairmen of the House Committees on Appropriations and Finance and the Senate Committee on Finance which shall include the following information regarding each grant or loan awarded from the Fund during the immediately preceding six-month period for economic development projects: the name of the company that is the business beneficiary of the grant and the type of business in which it engages; the location (county, city, or town) of the project; the amount of the grant committed from the Fund and the amount of all other funds committed by the Commonwealth from other sources and the purpose for which such grants or other funds will be used; the amount of all moneys or funds agreed to be provided by political subdivisions and the purposes for which they will be used; the number of new jobs projected to be created by the business beneficiary; the amount of investment in the project agreed to be made by the business beneficiary; the minimum purchase agreed to be made of Virginia-grown agricultural and forestal products; projected impact on agricultural and forestal producers; the timetable for the completion of the project and new jobs created; the prevailing average wage; and the average wage (excluding fringe benefits) projected to be paid in the new jobs.

2012, cc. 466, 622.



§ 3.2-400. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agricultural activity" means any activity used in the production of food and fiber, including farming, feedlots, grazing livestock, poultry raising, dairy farming, and aquaculture activities.

"Agricultural stewardship plan" or "plan" means a site-specific plan for an agricultural activity to manage, through use of stewardship measures, one or more of the following: soil, water, plants, plant nutrients, pest controls, wastes, and animals.

"Board" means the Soil and Water Conservation Board.

"Complaint" means an allegation made by any person to the Commissioner that an owner's or operator's agricultural activity is creating or, if not changed, will create pollution and that states the location and nature of such agricultural activity.

"District" or "soil and water conservation district" means a political subdivision of the Commonwealth organized in accordance with the provisions of Chapter 5 (§ 10.1-500 et seq.) of Title 10.1.

"Informal fact-finding conference" means an informal fact-finding conference conducted in accordance with § 2.2-4019.

"Operator" means any person who exercises managerial control over any agricultural activity.

"Owner" means any person who owns land where an agricultural activity occurs.

"Pollution" means any alteration of the physical, chemical, or biological properties of any state waters resulting from sedimentation, nutrients, or toxins.

"State waters" means all water, on the surface or in the ground, wholly or partially within or bordering the Commonwealth or within its jurisdiction.

"Stewardship measures" or "measures" means measures for controlling the addition of pollutants from existing and new categories and classes of nonpoint sources of pollution that reflect the pollutant reduction achievable through the application of the best available nonpoint pollution control methods, technologies, processes, siting criteria, operating methods, or other alternatives.

"Stewardship measures" or "measures" includes: (i) agricultural water quality protection management measures described in the Virginia Agricultural Best Management Practices Manual; and (ii) agricultural water quality protection management measures contained in the U.S. Department of Agriculture's Natural Resources Conservation Service Field Office Technical Guide.

1996, c. 773, § 10.1-559.1; 2000, c. 973; 2008, c. 860.



§ 3.2-401. Exclusions from chapter

This chapter shall not apply to any agricultural activity to which: (i) Article 12 (§ 10.1-1181.1 et seq.) of Chapter 11 of Title 10.1; or (ii) a permit issued by the State Water Control Board, applies.

1996, c. 773, § 10.1-559.2; 2008, c. 860.



§ 3.2-402. Complaint; investigation; agricultural stewardship plan

A. After April 1, 1997, upon receiving a complaint, unless the complaint was made anonymously, the Commissioner shall request that the directors of the district where the land lies determine the validity of the information within 21 days. The Commissioner may investigate or ask the directors of the district to investigate an anonymous complaint.

B. The district chairman may, on behalf of the district, act upon or reject the Commissioner's request. If the district declines to act, it shall within five days so advise the Commissioner, who shall determine the validity of the complaint.

C. If, after investigating a complaint, the Commissioner determines that substantial evidence exists to prove that an agricultural activity is creating or will create pollution, the Commissioner shall notify the owner or operator by registered mail, return receipt requested. If, after investigation, the Commissioner determines that the pollution is a direct result of unusual weather events or other exceptional circumstances that could not have been reasonably anticipated, or determines that the pollution is not a threat to human health, animal health, or aquatic life, water quality or recreational or other beneficial uses, the Commissioner may forego any additional action. Copies of the notice shall be sent to the district where the agricultural activity is located. The notice shall state that, within 60 days of the receipt of the notice, the owner or operator shall submit to the Commissioner and district an agricultural stewardship plan that includes stewardship measures needed to prevent or cease the pollution. The district shall review the plan and, if the plan includes such measures, the Commissioner shall approve the plan within 30 days after he receives it. Upon approving the owner's or operator's plan, the Commissioner shall inform the owner or operator and the complainant that a plan has been approved. The owner or operator shall begin implementing the approved agricultural stewardship plan within six months of the date that the owner or operator received the notice that the agricultural activity is creating or will create pollution.

D. The plan shall include an implementation schedule, and implementation of the plan shall be completed within a period specified by the Commissioner, based upon the seasons and other temporal considerations so that the period is that during which the possibility of success in establishment or construction of the measures required in the plan is the greatest, which shall not exceed 18 months from receipt of notice. The Commissioner may grant an extension of up to 180 days if: (i) a hardship exists; and (ii) the request for an extension was made not later than 60 days before the scheduled completion date. The Commissioner shall, within 30 days of receiving the request, inform the owner or operator whether or not an extension has been granted.

E. After implementing the approved plan according to the provisions of this chapter, the owner or operator shall maintain the stewardship measures established pursuant to the plan. The owner or operator may change the agricultural activity so long as the Commissioner is notified.

F. If the Commissioner determines that substantial evidence does not exist to prove that an agricultural activity is creating or will create pollution or that any pollution was caused by unusual weather events or other exceptional circumstances or that the pollution is not a threat to human health, animal health, or aquatic life or recreational or other beneficial uses, he shall inform the complainant and the owner or operator of his determination. Upon approving the owner's or operator's agricultural stewardship plan, the Commissioner shall inform the owner or operator and the complainant that a plan has been approved.

1996, c. 773, § 10.1-559.3; 2000, c. 973; 2008, c. 860.



§ 3.2-403. Issuance of corrective orders

A. If any owner or operator who has been issued a notice under § 3.2-402 fails to submit an agricultural stewardship plan, begin actively implementing the plan, complete implementation of the plan, or maintain the stewardship measures as provided in § 3.2-402, the Commissioner shall issue a corrective order to such owner or operator. The order shall require that such activity be accomplished within a stated period of time.

B. A corrective order issued pursuant to subsection A shall be issued only after an informal fact-finding conference, with reasonable notice being given to the owner or operator, or both, of the time, place, and purpose thereof, and shall become effective not less than five days after date of delivery to the last known address as provided in subsection C. The corrective order shall be suspended pending appeal by the recipient made within five days after delivery of such order to the last known address of the owner or operator.

C. The Commissioner shall mail a copy of the corrective order by certified mail, return receipt requested, sent to the last known address of the owner or operator, or by personal delivery by an agent of the Commonwealth.

D. Notwithstanding other provisions of this chapter, if the Commissioner determines that a recurring polluting condition that is the subject of an approved plan is occurring or that an emergency condition exists due to runoff from an agricultural activity that is causing or is likely to cause an imminent or substantial danger to: (i) the public health, safety, or welfare or to the health of animals, fish, or aquatic life; (ii) a public water supply; or (iii) recreational, commercial, industrial, agricultural, or other beneficial uses, the Commissioner may issue, without advance notice, informal fact-finding conference, or hearing, an emergency corrective order. Such order may direct the owner or operator of the agricultural activity, or both, to cease immediately all or part of the agricultural activity and to implement specified stewardship measures or any necessary emergency measures within a stated period of time. Following the issuance of an emergency corrective order, the Commissioner shall provide the opportunity for a hearing or an informal fact-finding conference, after reasonable notice as to the time and place thereof, to the owner or operator, for the purpose of affirming, modifying, amending, or canceling the emergency corrective order.

E. The Commissioner shall not issue a corrective order to any land owner or operator if the person is:

1. Actively implementing the agricultural stewardship plan that has been reviewed by the district where the agricultural activity is located and approved by the Commissioner, or

2. Actively implementing stewardship measures that have failed to prevent pollution, if the Commissioner determines that the pollution is a direct result of unusual weather events or other exceptional circumstances that could not have been reasonably anticipated.

1996, c. 773, § 10.1-559.4; 2000, c. 973; 2008, c. 860.



§ 3.2-404. Right of entry; court enforcement

A. The district or the Commissioner may enter land that is the subject of a complaint, after notice to the owner or operator, to determine whether the agricultural activity is causing or will cause pollution of state waters.

B. Upon failure of any owner or operator to allow the Commissioner entry in accordance with subsection A, to implement stewardship measures in the time specified in a corrective order, or to maintain stewardship measures in accordance with subsection E of § 3.2-402, the Commissioner may present to the circuit court of the county or city where the land is located, a petition asking the court to require the owner or operator to allow the Commissioner entry or to carry out such measures within a specified time. If the owner or operator fails to implement the stewardship measures specified in the court order, the Commissioner may enter the land involved and implement the measures. The Commissioner may recover the costs of implementing the stewardship measures from the owner or operator.

1996, c. 773, § 10.1-559.5; 2000, c. 973; 2008, c. 860.



§ 3.2-405. Appeal

Decisions of the Commissioner may be appealed by persons aggrieved to the Board and thereafter to the circuit court in accordance with the Administrative Process Act (§ 2.2-4000 et seq.). The imposition of any civil penalty shall be suspended pending such appeals.

1996, c. 773, § 10.1-559.6; 2008, c. 860.



§ 3.2-406. Penalties; injunctions; enforcement actions

A. Any person violating § 3.2-403 or 3.2-404 shall be subject to a civil penalty not to exceed $5,000 for every violation assessed by the Commissioner or Board. Each day the violation continues is a separate offense. Payments to satisfy such penalties shall be deposited in a nonreverting, special fund to be used by the Department of Conservation and Recreation to provide financial assistance to persons implementing measures specified in the Virginia Agricultural Best Management Practices Manual. No person who has been assessed a civil penalty under this section shall be eligible for such financial assistance until the violation has been corrected and the penalty paid.

B. In determining the amount of any penalty, factors to be considered shall include the willfulness of the violation, any history of noncompliance, the actions of the owner or operator in notifying, containing and cleaning up any discharge, the damage or injury to state waters or the impairment of its uses, and the nature and degree of injury to or interference with general health, welfare and property.

C. The Attorney General shall, upon request, bring an action for an injunction or other appropriate legal action on behalf of the Commissioner or Board to enforce the provisions of this chapter.

1996, c. 773, § 10.1-559.7; 2008, c. 860.



§ 3.2-407. Liens

If a person who is required to pay a civil penalty under this chapter fails to do so, the Commissioner may transmit a true copy of the order assessing such penalty to the clerk of the circuit court of any county or city wherein it is ascertained that the person owing such penalty has any estate; and the clerk to whom such copy is transmitted shall record it, as a judgment is required by law to be recorded, and shall index it in the name of the Commonwealth as well as in the name of the person owing the civil penalty, and thereupon there shall be a lien in favor of the Commonwealth on the property within such locality of the person owing the civil penalty in the amount of the civil penalty. The Commissioner and Board may collect civil penalties that are owed in the same manner as provided by law in respect to judgment of a circuit court.

1996, c. 773, § 10.1-559.8; 2008, c. 860.



§ 3.2-408. Guidelines to be published by Commissioner; report

A. In consultation with the districts, the Department of Conservation and Recreation, and interested persons, the Commissioner shall develop guidelines for the implementation of this chapter. These guidelines shall address, among other things, the conduct of investigations, sources of assistance for owners and operators, and intergovernmental cooperation. Within 90 days of the effective date of this section, the Commissioner shall submit the proposed guidelines to the Registrar of Regulations for publication in the Virginia Register of Regulations. At least 30 days shall be provided for public comment after the publication of the proposed guidelines. After the close of the public comment period, the Commissioner shall consider the comments that he has received and may incorporate any changes into the guidelines that he deems appropriate. He shall develop a written summary and analysis of the comments, which shall be made available to the public upon request. Thereafter, the Commissioner shall submit final guidelines for publication in the Register. The guidelines shall become effective on April 1, 1997. The Commissioner may alter the guidelines periodically after his proposed changes have been published in the Register and a public comment period has been provided.

B. The Commissioner shall compile a report by August 31 annually listing the number of complaints received, the nature of each complaint, the actions taken in resolution of each complaint, and any penalties that may have been assessed. The Commissioner shall have the discretion to exclude and keep confidential specific information regarding ongoing investigations. The Commissioner shall: (i) provide the report to the Board, the Department of Conservation and Recreation, and to every district; (ii) publish notice in the Virginia Register that the report is available; and (iii) make the report available to the public upon request.

1996, c. 773, § 10.1-559.9; 2008, c. 860.



§ 3.2-409. Ordinances

A. Any locality may adopt an ordinance creating a complaint, investigation, and agricultural stewardship plan development program. Ordinances adopted hereunder may contain only provisions that parallel §§ 3.2-401 and 3.2-402. No such ordinance shall provide for the imposition of civil or criminal sanctions against an operator or owner who fails to implement a plan. If an owner or operator fails to implement a plan, the local governing body shall submit a complaint to the Commissioner as provided in § 3.2-402.

B. This section shall not apply to any ordinance (i) in existence on July 1, 1996 or (ii) adopted pursuant to the Chesapeake Bay Preservation Act (§ 62.1-44.15:67 et seq.).

1996, c. 773, § 10.1-559.10; 2008, c. 860; 2013, cc. 756, 793.



§ 3.2-410. Construction of chapter

Nothing in this chapter shall be construed as duplicative of regulations governing agricultural practices under the Chesapeake Bay Preservation Act (§ 62.1-44.15:67 et seq.).

1996, c. 773, § 10.1-559.11; 2008, c. 860; 2013, cc. 756, 793.



§ 3.2-500. Definitions

As used in this chapter, unless the context requires a different meaning:

"Farmer" means any person who derives at least 75 percent of his gross income from a farming operation in the Commonwealth as reported on his federal income tax forms the previous year, or a farmer who receives or is eligible to receive a federal loan and who owns or leases land that would be eligible for special tax assessments pursuant to Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1. It shall not be necessary for any locality to adopt an ordinance pursuant to § 58.1-3231 in order to effectuate the provisions of this section relating to special tax assessments.

"Major disaster" means any hurricane, flood, or drought that would warrant a disaster declaration request by the Governor pursuant to the provisions of Section 301 of Public Law 93-288, 42 U.S.C. § 5141.

1978, c. 837, § 3.1-22.17; 2008, c. 860.



§ 3.2-501. Declaration by Governor

The provisions of this chapter shall be effective from the time that the Governor makes a request pursuant to Section 301 of Public Law 93-288, 42 U.S.C. § 5141, until the Governor declares that the effects of the disaster have been abated.

1978, c. 837, § 3.1-22.16; 2008, c. 860.



§ 3.2-502. Administration

The Commissioner shall establish administrative procedures necessary to give effect to this chapter including the adoption of regulations.

1978, c. 837, § 3.1-22.21; 2008, c. 860.



§ 3.2-503. Duties of Extension Division of Virginia Polytechnic Institute and State University

A. Personnel of the Extension Division of Virginia Polytechnic Institute and State University shall inform local governing bodies of the Commonwealth whenever agricultural conditions are present in such localities that would warrant the declaration of a disaster pursuant to Section 301 of Public Law 93-288, 42 U.S.C. § 5141.

B. Personnel of the Extension Division of Virginia Polytechnic Institute and State University shall provide farmers and local governing bodies with such assistance and information as is available concerning federal and state disaster relief programs.

1978, c. 837, § 3.1-22.15; 2008, c. 860.



§ 3.2-504. Loans

The Governor or his designee may approve a loan to any farmer who has suffered the effects of a major disaster upon the recommendation of the Commissioner and subject to the following terms and conditions:

1. The assistance provided for in this section shall not be extended unless the farmer has applied for and received approval for a loan exceeding the amount requested pursuant hereto from any federal agency providing disaster relief loans. Upon approval of a loan by such federal agency, the Governor or his designee may approve a loan not to exceed $10,000.

2. The loan shall be available only for operating expenses for the farming operation.

3. No interest shall be charged for the loan.

4. Repayment shall be made within one year or upon receipt of loan funds from any federal agency providing disaster relief, whichever is sooner. The Department may require the farmer to provide sufficient security or to make provision for direct payment from federal lending agencies of the entire amount of the loan made pursuant to this chapter as a condition of granting the loan.

5. A maximum of $10,000 may be loaned any one farmer. The Governor at his discretion may reduce or increase the maximum amount of the loan.

6. The availability of loans provided for in this section shall be based on and subject to the moneys accumulated in the Farmers Major Disaster Fund established in § 3.2-506.

1978, c. 837, § 3.1-22.18; 2008, c. 860.



§ 3.2-505. Emergency services

A. The Commissioner may develop and initiate programs of general relief to farmers affected by major disasters and to expend moneys from the Farmers Major Disaster Fund in order to implement such programs. Programs created pursuant hereto shall include but not be limited to the following:

1. Programs to assist farmers in their feed needs including the supplying of feed at cost.

2. Programs to provide supplemental manpower to those state and federal agencies involved in relief efforts to aid farmers.

B. Any locality may develop and initiate a grant program to supply emergency financial assistance to farmers in the locality to offset a portion of any operating losses resulting from a major disaster as declared by the Governor pursuant to § 44-146.17.

1978, c. 837, § 3.1-22.19; 2000, c. 16; 2008, c. 860.



§ 3.2-506. Farmers Major Disaster Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Farmers Major Disaster Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys allocated by the Governor from appropriations made to the Governor for disaster planning and operations pursuant to the declaration of the state disaster under Chapter 3.2 (§ 44-146.13 et seq.) of Title 44 shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of emergency services programs pursuant to § 3.2-505 and all loans made pursuant to this chapter. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Commissioner.

1978, c. 837, § 3.1-22.20; 2008, c. 860.



§ 3.2-600. Commissioner designated to apply for and receive trust assets held by United States

The Commissioner is designated as the Commonwealth official to make application to and receive from the U.S. Department of Agriculture, or any other proper federal official, pursuant and subject to the provisions of the federal Rural Rehabilitation Corporation Trust Liquidation Act (40 U.S.C. § 440 et seq.), the trust assets, either funds or property, held by the United States as trustee on behalf of the Virginia Rural Rehabilitation Corporation.

Code 1950, § 3-27.1; 1952, c. 118; 1966, c. 702, § 3.1-23; 2008, c. 860.



§ 3.2-601. Agreements of Commissioner with U.S. Department of Agriculture

The Commissioner, with the advice of the Board, may enter into agreements with the U.S. Department of Agriculture pursuant to § 2 (f) of the federal Rural Rehabilitation Corporation Trust Liquidation Act (40 U.S.C. § 440 et seq.), upon such terms and conditions and for such periods of time as may be mutually agreeable, authorizing the U.S. Department of Agriculture to accept, administer, expend, and use in the Commonwealth all or any part of such trust assets for carrying out the purposes of Titles I and II of the Bankhead-Jones Farm Tenant Act, in accordance with the applicable provisions of Title IV thereof, as now or hereafter amended, and may do any and all things necessary to effectuate and carry out the purposes of said agreements.

Code 1950, § 3-27.2; 1952, c. 118; 1966, c. 702, § 3.1-24; 2008, c. 860.



§ 3.2-602. Virginia Farm Loan Revolving Account

Notwithstanding any other provisions of law, funds and the proceeds of the trust assets that are not authorized to be administered by the U.S. Department of Agriculture under the provisions of § 3.2-601 shall be paid to and received by the Commissioner and by him paid into the state treasury for credit to an account to be known as the "Virginia Farm Loan Revolving Account." The entire amount so received, together with any moneys appropriated for such purposes, is hereby appropriated out of the Virginia Farm Loan Revolving Account for expenditure by the Commissioner for such of the rural rehabilitation purposes permissible under the charter of the now dissolved Virginia Rural Rehabilitation Corporation, as may from time to time be agreed upon by the Commissioner and the U.S. Department of Agriculture, subject to the applicable provisions of the federal Rural Rehabilitation Corporation Trust Liquidation Act (40 U.S.C. § 440 et seq.), or for the purposes of § 3.2-601. Such expenditure shall be paid by the State Treasurer on warrants of the Comptroller issued on vouchers signed by the Commissioner.

Code 1950, § 3-27.3; 1952, c. 118; 1966, c. 702, § 3.1-25; 2008, c. 860.



§ 3.2-603. Further powers of Commissioner; delegation to Secretary of Agriculture

The Commissioner may:

1. Collect, compromise, adjust, or cancel claims and obligations arising out of or administered under this chapter or under any mortgage, lease, contract, or agreement entered into or administered pursuant to this chapter and, if in his judgment necessary and advisable, pursue the same to final collection in any appropriate court;

2. Bid for and purchase at any execution, foreclosure, or other sale, or otherwise to acquire property where the Commissioner has a lien by reason of judgment or execution, or that is pledged, mortgaged, conveyed, or otherwise secures any loan or other indebtedness owing to or acquired by the Commissioner under this chapter; and

3. Accept title to any property so purchased or acquired; to operate or lease such property for such period as may be deemed necessary to protect the investment therein; and to sell or otherwise dispose of such property in a manner consistent with the provisions of this chapter.

The authority herein contained may be delegated to the U.S. Department of Agriculture with respect to funds or assets authorized to be administered and used by him under agreements entered into pursuant to § 3.2-601.

Code 1950, § 3-27.4; 1952, c. 118; 1966, c. 702, § 3.1-26; 2008, c. 860.



§ 3.2-604. Liability of the U.S. Department of Agriculture

The United States and the Secretary of Agriculture thereof shall be held free from liability by virtue of the transfer of assets to the Commissioner pursuant to this chapter.

Code 1950, § 3-27.5; 1952, c. 118; 1966, c. 702, § 3.1-27; 2008, c. 860.



§ 3.2-700. Definitions

As used in this article, unless the context requires a different meaning:

"Certificate" means a document issued or authorized by the Commissioner indicating that a regulated article is not contaminated with a pest.

"Host" means any plant or plant product upon which a pest is dependent for completion of any portion of its life cycle.

"Infested" means actually infested or infected with a pest or so exposed to infestation that it would be reasonable to believe that an infestation exists.

"Move" means to ship, offer for shipment, receive for transportation, carry, or otherwise transport, move or allow to be moved.

"Permit" means a document issued or authorized by the Commissioner to provide for the movement of regulated articles to restricted destinations for limited handling, utilization, or processing.

"Person" means the term as defined in § 1-230. The term also means any society.

"Pest" means an insect, disease, parasitic plant, or other organism of any character whatever, in any living stage, vertebrate or invertebrate, causing or capable of causing injury or damage to any plant or part thereof or any processed, manufactured, or other product of plants, or otherwise creating a public nuisance.

"Regulated article" means any article of any character carrying or capable of carrying the pest against which the quarantine is directed.

1975, c. 29, § 3.1-188.20; 1980, c. 291; 2008, c. 860.



§ 3.2-701. Administration; regulations

The Commissioner shall protect the agricultural, horticultural, and other interests of the Commonwealth from plant pests and supervise and direct the execution of this article and regulations adopted hereunder.

1975, c. 29, § 3.1-188.21; 1980, c. 291; 2000, c. 730; 2008, c. 860.



§ 3.2-702. Abundance surveys; eradication or suppression of pests

The Commissioner shall direct abundance surveys for plant pests and may carry out operations or measures to locate, suppress, control, eradicate, prevent, or retard the spread of pests. When the Commissioner determines that a new or dangerous or highly injurious plant pest exists within the Commonwealth or that an established pest requires control and the nature of the pest dictates immediate action, he may proceed with eradication or suppression. Provided further, that whenever the Commissioner intends to go upon any property for the purpose of eradicating or suppressing pests, he shall before entering upon any such property, give a written notice to the owner or occupant thereof at least 24 hours prior to such entry, setting forth in detail the purpose or purposes for which such entry shall be made.

In the event the Commissioner determines a plant pest does not require immediate action, he shall report his findings, including the nature of the pest and method of proposed treatment, to the Board in writing and to the property owners or persons in charge of the property concerned by printing a copy thereof, at least once, in at least one newspaper of general circulation in the locality concerned. In case of objection to the action proposed, an appeal shall lie to the Board. Such appeal shall be taken within seven days from the issue of the notice and shall act as a stay of proceedings insofar as the property of the person noting the appeal is concerned until it is heard and decided.

1975, c. 29, § 3.1-188.22; 1980, c. 291; 2008, c. 860.



§ 3.2-703. Authority to quarantine

The Board may quarantine the Commonwealth or any portion thereof when it determines that such action is necessary to prevent or retard the spread of a pest into, within, or from the Commonwealth. Before a quarantine is adopted, the Board shall, after due public notice, hold a public hearing in accordance with the Administrative Process Act (§ 2.2-4000 et seq.), at which hearing any interested party may appear and be heard either in person or by attorney. Notwithstanding the provisions of § 2.2-4002 or any other law to the contrary, the Commissioner may impose a temporary quarantine for a period not to exceed 90 days. A public hearing, as provided herein, shall be held if it appears that a quarantine for more than the 90-day period will be necessary to prevent or retard the spread of the pest. The Commissioner shall give notice of the establishment of the quarantine in a newspaper having general circulation in the area affected by the quarantine. The Commissioner may limit the application of the temporary or permanent quarantine to the infested area and appropriate environs, to be known as the regulated areas, and may without further hearing extend or reduce the regulated area upon publication of a notice to that effect in a newspaper having general circulation in the area affected by the quarantine or by direct written notice to those concerned. Any temporary quarantine imposed by the Commissioner or any extensions or reductions in the regulated areas pursuant to this section shall be reviewed by the Board at its next regularly scheduled meeting, such review by the Board shall be made within 90 days of the Commissioner's action.

Following establishment of a quarantine, no person shall move any regulated article described in the quarantine or move the pest against which the quarantine is established, within, from, into, or through the Commonwealth contrary to regulations.

The regulations may restrict the movement of the pest and any regulated articles from the regulated area in the Commonwealth into or through other parts of the Commonwealth or other states and from the regulated area in other states into or through the Commonwealth and shall impose such inspection, disinfection, certification, or permit and other requirements as the Commissioner deems necessary to effectuate the purposes of this article. The Commissioner may issue administrative instructions relating to the enforcement of regulations including acceptable certification procedures, regulated articles, and exemptions.

1975, c. 29, § 3.1-188.23; 1980, c. 291; 2008, c. 860.



§ 3.2-704. Quarantine against regulated articles in other states

When the Board has good reason to believe in the existence of infested regulated articles in localities in other states, territories, or countries, or that conditions exist that, in the judgment of the Board, render the importation of such regulated articles from such localities a menace to the health of the Commonwealth, the Board shall, by proclamation, prohibit the importation of any regulated article from any locality of other states, territories, or countries, into the Commonwealth.

1975, c. 29, § 3.1-188.24; 2008, c. 860.



§ 3.2-705. Authority for abatement and other emergency measures; compensation to property owners

Whenever the Commissioner finds any article that is infested or reasonably believed to be infested or a host or pest exists on any property or is in transit in the Commonwealth, he may require full information as to origin, number and destination of same and, upon giving notice to the owner or his agent in possession thereof, seize, quarantine, treat, or otherwise dispose of such pest, host, or article in such manner as the Commissioner deems necessary to suppress, control, eradicate, prevent, or retard the spread of a pest; or the Commissioner may order such owner or agent to so treat or otherwise dispose of the pest, host, or article. The owner of any property destroyed or ordered to be treated or otherwise disposed of under this section may, in an action against the Commonwealth in the appropriate court, recover just compensation for any property so destroyed or the reasonable costs of disposal of any property so ordered if he establishes that the property was not a pest, or a host, or an infested article.

1975, c. 29, § 3.1-188.25; 1980, c. 291; 2008, c. 860.



§ 3.2-706. Authority for inspections; warrants

To effectuate the purpose of this article, the Commissioner may, with a warrant or with the consent of the owner, make reasonable inspections of any property in the Commonwealth and may, without a warrant, stop and inspect, in a reasonable manner, any means of conveyance moving within the Commonwealth, upon probable cause that it contains or carries any pest, host, or other regulated article subject to this article, and may make any other reasonable inspection of any property or means of conveyance for which, under the Constitution of the United States and the Constitution of the Commonwealth, no warrant is required.

In accordance with § 19.2-52, the appropriate persons have authority to issue warrants for such inspections upon a showing by the Commissioner that there is probable cause to believe that there exists in or on the property to be inspected a pest, host, or other regulated article subject to this article.

1975, c. 29, § 3.1-188.26; 1980, c. 291; 2008, c. 860.



§ 3.2-707. Cooperation with other agencies and private organizations

When the Commissioner deems it necessary to suppress, control, eradicate, prevent, or retard the spread of any pest, he may cooperate with:

1. Any agency of the federal government, and may expend state funds on federal lands;

2. Any agency of an adjacent state if the use of funds appropriated to carry out this article for operations in an adjacent are approved in advance by the Governor or his designee;

3. Any agency of a local government within the Commonwealth; and

4. Any public and private organizations within the Commonwealth.

1975, c. 29, § 3.1-188.27; 1990, c. 370; 2000, c. 730; 2008, c. 860.



§ 3.2-708. Cooperative Suppression Program Fund established

The Cooperative Suppression Program Fund is hereby established as a special fund on the books of the State Comptroller, and all moneys credited to such fund are hereby appropriated for the purpose set forth in the Department's Gypsy Moth Cooperative Suppression Program Guidelines and shall be used exclusively for the administration of the Cooperative Suppression Program. Moneys for such fund may be derived from appropriations from the general fund of the state treasury; grants of private or government money designated for specified activities pursuant to the Suppression Program; fees for services rendered pursuant to the Suppression Program; payment for products, equipment, or material or any other thing supplied by the Commissioner; payment for educational publications, materials or supplies provided by the Commissioner, and grants, bequests and donations. All funds collected for, appropriated, or received by the Commissioner shall be paid into the state treasury to the credit of the Gypsy Moth Cooperative Suppression Program Fund. No part of such fund shall revert to the general fund of the state treasury.

1990, c. 370, § 3.1-188.27:1; 2008, c. 860.



§ 3.2-709. Authority for compensation to growers in infested areas

The Commissioner, when he determines that it is necessary to fulfill the objectives of this article, may authorize the payment of reasonable compensation to growers in infested areas for eliminating or not planting host crops, or otherwise controlling the target pest, pursuant to instructions issued by the Commissioner or for losses or expenses resulting from the destruction of any host or regulated articles. No payment shall be authorized for the destruction of regulated articles moved in violation of any regulation or any hosts planted contrary to instructions issued by the Commissioner.

1975, c. 29, § 3.1-188.28; 2008, c. 860.



§ 3.2-710. Penalties

A. Any person who violates any of the provisions of this article, or who alters, forges, or counterfeits, or uses without authority any certificate or permit or other document provided for in this article or in the regulations of the Board adopted hereunder is guilty of a Class 1 misdemeanor.

B. Any person who has knowingly moved any regulated article into the Commonwealth from any quarantined area of any other state, which regulated article has not been treated or handled under provisions of the quarantine and regulations in effect at the point of origin, is guilty of a Class 1 misdemeanor.

1975, c. 29, § 3.1-188.29; 1980, c. 291; 2008, c. 860.



§ 3.2-711. Costs of administration; reimbursements to Commonwealth

Costs of administering this law shall be borne by the Commonwealth. The costs for services, products, or articles that the Commissioner determines are beyond the reasonable scope of the law, shall be paid by the persons affected to the State Treasurer. The Commissioner shall cause all reimbursements to be promptly credited to the State fund from which expended, regardless of the date the costs were incurred or collected.

1975, c. 29, § 3.1-188.30; 2008, c. 860.



§ 3.2-712. Permit required to sell and transport plant pests

No person shall sell, barter, offer for sale, move, transport, deliver, ship, or offer for shipment into or within the Commonwealth any plant pests in any living stage without first obtaining a permit from the Commissioner. Such permit shall be issued only after it has been determined that the plant pests are not injurious, are generally present already, or are for scientific purposes subject to specified safeguards.

Code 1950, § 3-178.14; 1964, c. 476; 1966, c. 702, § 3.1-188.31:1; 1980, c. 291; 2008, c. 860.



§ 3.2-713. Judicial review

Judicial review of any action of the Board or the Commissioner shall be in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

1980, c. 291, § 3.1-188.31:2; 2008, c. 860.



§ 3.2-800. Definitions

As used in this chapter, unless the context requires a different meaning:

"Certificate" means a document issued or authorized by the Commissioner indicating that a regulated article is not contaminated with a noxious weed.

"Infested" means the establishment of a noxious weed or exposure to such weed, which would be reasonable cause to believe that establishment could occur.

"Move" means to ship, offer for shipment, receive for transportation, carry, or otherwise transport, move, or allow to be moved.

"Noxious weed" means any living plant, not widely disseminated, or part thereof, declared by the Board through regulations under this chapter, to be detrimental to crops, surface waters, including lakes, or other desirable plants, livestock, land, or other property, or to be injurious to public health or the economy.

"Permit" means a document issued or authorized by the Commissioner to provide for movement of regulated articles to restricted destinations for limited handling, utilization, processing, or for scientific purposes.

"Person" means the term as defined in § 1-230. The term also means any society.

"Quarantine" means a legal declaration by the Board that specifies: (i) the noxious weed; (ii) the articles to be regulated; (iii) conditions governing movement; and (iv) exemptions.

"Regulated article" means any article of any character as described in this chapter or in the quarantine carrying or capable of carrying a noxious weed against which this chapter or the quarantine is directed.

1970, c. 175, § 3.1-296.12; 1996, c. 266; 2008, c. 860.



§ 3.2-801. Powers and duties of Commissioner

The Commissioner shall exercise or perform the powers and duties imposed upon him by this chapter. The Commissioner shall make surveys for noxious weeds and when the Commissioner determines that an infestation exists within the Commonwealth, he may request the Board to declare the weed to be noxious under this chapter and the Board shall proceed as specified in § 3.2-802.

The Commissioner in coordination with the Department of Game and Inland Fisheries shall develop a plan for the identification and control of noxious weeds in the surface waters and lakes of the Commonwealth.

The Commissioner may cooperate with any person or any agency of the federal government in carrying out the provisions of this chapter.

Expenses incurred on property owned or controlled by the federal government shall be reimbursed and refunded to the appropriation from which they were expended.

1970, c. 175, § 3.1-296.13; 1996, c. 266; 2008, c. 860; 2015, cc. 158, 180.



§ 3.2-802. Powers and duties of Board; quarantine

The Board shall establish by regulation, after a public hearing, those weeds deemed to be noxious weeds not otherwise so declared by the terms of this chapter. The Board may establish a statewide quarantine and adopt regulations pertaining to regulated articles and conditions governing movement, under which the Commissioner shall proceed to eradicate or suppress and prevent the dissemination of noxious weeds in the Commonwealth, and shall adopt other regulations as are necessary to carry out the purpose of this chapter. The Board may adopt regulations governing the movement of regulated articles entering the Commonwealth from without. Following the establishment of a quarantine, no person shall move any noxious weed or any regulated article described in the quarantine from any regulated area without a valid permit or certificate.

Subsequent to the declaration of a quarantine by the Board, the Commissioner shall limit the application of the regulations pertinent to such quarantine to the infested portion of the Commonwealth and appropriate environs, which would be known as the regulated area and may, without further hearing, extend the regulated area to include additional portions of the Commonwealth upon publication of a notice to that effect in a newspaper distributed in the extended area or by direct written notice to those concerned.

1970, c. 175, § 3.1-296.14; 2008, c. 860.



§ 3.2-803. Cost of controlling noxious weeds

The cost of controlling or eradicating noxious weeds on all property owned or controlled by a State department or political subdivision thereof or control authority, agency, commission, or board, including highways, roadways, streets, alleys, and rights-of-way, shall be paid by the entity out of funds appropriated for its use. When it is not feasible for the entity to conduct the control program, the Commissioner may proceed with the control and the entity shall reimburse the cost and these moneys shall be refunded to the appropriation from which they were expended.

1970, c. 175, § 3.1-296.15; 2008, c. 860.



§ 3.2-804. Prohibited acts; noxious weeds

No person shall violate any provisions of this chapter or any regulation adopted hereunder. No person shall move, transport, deliver, ship, or offer for shipment into or within the Commonwealth any noxious weed, or part thereof, without first obtaining a permit from the Commissioner. Such permit shall be issued only after it has been determined that the noxious weed is generally present already or it is for scientific purposes subject to prescribed safeguards.

1970, c. 175, § 3.1-296.16; 2008, c. 860.



§ 3.2-805. Authority to stop sale or delivery of noxious weeds

The Commissioner, in order to prevent the introduction or dissemination of noxious weeds, may stop delivery, stop sale, seize, destroy, treat, or order returned to the point of origin, at the owner's expense, any noxious weed, article, or substance whatsoever, if transported or moved within the Commonwealth, or if existing on any premises, or brought into the Commonwealth from any place outside thereof, if such is found by him to be infested with any noxious weed subject to the provisions of this chapter.

1970, c. 175, § 3.1-296.17; 2008, c. 860.



§ 3.2-806. Access to plants or plant products; state and local police cooperation upon request

The Commissioner shall have access to plants or plant products or any other article or substance suspected of being infested with a noxious weed for inspection and shall be provided with full information as to origin and destination of same by the person in possession of any plants or other articles.

State and local police, upon request in specific instances, shall cooperate with the Commissioner in the enforcement of this chapter. This chapter shall supersede any ordinances in the Commonwealth insofar as carrying out its intent.

1970, c. 175, § 3.1-296.19; 2008, c. 860.



§ 3.2-807. Inspection of premises and conveyances

To effectuate the purpose of this chapter, the Commissioner may make reasonable inspections of any premises in the Commonwealth and any property therein or thereon and may stop and inspect in a reasonable manner any means of conveyance moving within the Commonwealth when there is probable cause to believe it maintains or carries any noxious weed subject to the provisions of this chapter.

1970, c. 175, § 3.1-296.20; 2008, c. 860.



§ 3.2-808. Injunctions

The Commissioner or landowner affected may apply to any appropriate court for an injunction and such court may grant a temporary or permanent injunction restraining a person from violating or continuing the violation of any provision of this chapter, or the Commissioner from the enforcement of any provision of this chapter, when the court determines that the testimony and evidence presented warrants such action, without reference to adequacy of any remedy existing at law.

1970, c. 175, § 3.1-296.21; 2008, c. 860.



§ 3.2-809. Penalty for violation

Any person who fails to comply with the provisions of this chapter or the regulations adopted hereunder is guilty of a Class 1 misdemeanor.

1970, c. 175, § 3.1-296.18; 2008, c. 860.



§ 3.2-900. Definitions

As used in this chapter, unless the context requires a different meaning:

"Nuisance birds" means blackbirds, red-winged blackbirds, grackles, cowbirds, pigeons, and starlings, or any other species so declared by regulations of the Board when causing or about to cause economic losses in the Commonwealth; becoming detrimental to the public health and welfare; defacing or defiling public or private property or otherwise creating a public nuisance.

"Person" means the term as defined in § 1-230. The term also means any society.

1968, c. 64, § 3.1-1012; 2008, c. 860.



§ 3.2-901. Powers and duties of Commissioner

A. The Commissioner shall conduct investigations and surveys to determine economic losses or public nuisances caused by nuisance birds and may develop a plan of action when he has determined that they are causing or about to cause economic losses in the Commonwealth, are detrimental to the public health and welfare, or otherwise create a public nuisance.

B. The Commissioner may provide technical assistance to persons for the suppression of any nuisance birds when it has been determined that they are defacing or defiling public or private property.

C. The Commissioner may appoint an advisory committee to evaluate facts in any particular situation and to make recommendations to him on the course of action. Plan of action programs shall be selected and executed so as to protect human life, other birds, and wildlife.

D. The Commissioner may upon receipt of a complaint of a nuisance bird problem from an individual property owner, tenant, or sharecropper, make an investigation and determine the degree of assistance required. If after such investigation the Commissioner finds suppression necessary, he shall recommend acceptable means and methods.

E. The Commissioner may provide assistance and cooperate with federal agencies, other state agencies, other states, political subdivisions of the Commonwealth, public and private agencies, organizations, institutions, and persons in the exercise of the duties imposed upon him by this chapter. Any plan of action conducted by the Commissioner under the provisions of this chapter shall be consistent with other applicable state and federal laws. Money accepted from any cooperator or person shall be deposited to a special nuisance bird fund to be expended in the enforcement of this chapter.

1968, c. 64, §§ 3.1-1013, 3.1-1014, 3.1-1015, 3.1-1019; 2008, c. 860.



§ 3.2-1000. Definitions

As used in this chapter, unless the context requires a different meaning:

"Candidate species" means those species formally recommended by the Director of the Department of Conservation and Recreation or other reliable data sources in writing to and accepted by the Commissioner for presentation to the Board for listing under this chapter.

"Endangered species" means any species or variety of plant life or insect life determined by the Board to be in danger of extinction throughout all or a significant part of its range other than a species determined by the Commissioner not to be in the best interest of the welfare of man.

"Insect" or "insect life" means any species of the class Insecta.

"Plant" or "plant life" means any member of the plant kingdom, including spores, leaves, stems, branches, flowers, seeds, roots, and other parts or products thereof.

"Proposed species" means any candidate species authorized by the Board for consideration for listing as threatened or endangered under the provisions of this chapter.

"Species" includes any species or variety of plant life or insects.

"Take" means, in reference to plants and insects, to collect, pick, cut, or dig up for the purpose of resale.

"Threatened species" means any species determined by the Board to be likely to become an endangered species within the foreseeable future throughout all or a significant portion of its native range.

1979, c. 372, § 3.1-1021; 1985, c. 326; 1989, c. 553; 1990, c. 369; 2008, c. 860.



§ 3.2-1001. Powers and duties of Commissioner

For the purpose of effectively administering this chapter, the Commissioner may:

1. Establish programs as are deemed necessary for the management of threatened or endangered species.

2. Accept funds for a special account or other gifts or grants from any source for use in the furtherance of this chapter. Funds collected for services on articles determined by the Commissioner to be beyond the scope of this chapter shall revert to the fund from which expended.

3. Enter into reciprocal agreements with responsible officers of other states under which any part of this chapter would benefit.

4. Issue a permit authorizing the removal, taking, or destruction of threatened or endangered species on the state list upon good cause shown and where necessary to alleviate damage to property, the impact on progressive development, or protect human health, provided that such action does not violate federal laws or regulations.

5. Stop sale, seize, or return to point of origin at the owner's expense, any threatened or endangered species or part thereof if the Commissioner determines the owner has violated any of the provisions of this chapter or the regulations adopted hereunder. Any threatened or endangered species or part thereof seized may be disposed of at the discretion of the Commissioner.

6. Seek, in those situations where permission to enter property is denied by the owner or occupant, an administrative inspection warrant signed by any judge of any circuit court whose territorial jurisdiction encompasses the property to be inspected, authorizing the Commissioner to make inspections or develop other biological data for the proper management of any threatened or endangered species. The issuance of an administrative inspection warrant pursuant hereto shall conform, insofar as is practicable, to the requirements and guidelines set forth in Chapter 24 (§ 19.2-393 et seq.) of Title 19.2 relating to the issuance of inspection warrants in connection with the manufacturing or emitting of a toxic substance.

1979, c. 372, §§ 3.1-1022, 3.1-1024; 1985, c. 326; 2008, c. 860.



§ 3.2-1002. Listing of threatened and endangered species; powers of Board; further powers of Commissioner

A. The Board may adopt regulations including the listing of threatened or endangered species, their taking, quotas, seasons, buying, selling, possessing, monitoring of movement, investigating, protecting, or any other need in furtherance of the purposes of this chapter.

B. The Commissioner may conduct investigations of species of plants and insects to develop information relating to the population, distribution, habitat needs, limiting factors, and other biological and ecological data in order to determine management measures necessary to assure their continued ability to sustain themselves successfully. As a result of this investigation and recommendations received regarding candidate species from the Director of the Department of Conservation and Recreation and from other reliable data, the Board shall approve proposed species to be added to or deleted from the list of threatened species or the list of endangered species, or to be transferred from one list to the other.

1979, c. 372, § 3.1-1025; 1985, c. 326; 1989, c. 553; 1990, c. 369; 2008, c. 860.



§ 3.2-1003. Threatened and endangered species; prohibitions

A. It shall be unlawful for any person to dig, take, cut, process, or otherwise collect, remove, transport, possess, sell, offer for sale, or give away any species native to or occurring in the wild in the Commonwealth that are listed in this chapter or the regulations adopted hereunder as threatened or endangered, other than from such person's own land, except in accordance with the provisions of this chapter or the regulations adopted hereunder.

B. The Commissioner may require any person possessing endangered species or parts thereof to present such species or parts thereof for inspection and to give full information as to their origin and destination.

1979, c. 372, §§ 3.1-1023, 3.1-1024; 2008, c. 860.



§ 3.2-1004. When Commissioner may permit taking of threatened or endangered species

The Commissioner may issue a permit under certain circumstances for the taking, possessing, buying, selling, transporting, exporting, or shipping of any threatened or endangered species that appear on the state list of threatened or endangered species for scientific, biological, or educational purposes or for propagation to ensure their survival, provided that such action does not violate federal laws or regulations.

1979, c. 372, §§ 3.1-1022; 1985, c. 326; 2008, c. 860.



§ 3.2-1005. Harvesting of threatened species; further powers of Board and Commissioner

A. The Board may adopt regulations to permit and control the commercial harvest of certain threatened species that would prevent that species from becoming endangered or extinct.

B. The Commissioner may permit the taking of a threatened species when the Board has determined that its abundance in the Commonwealth justifies a controlled harvest that is not in violation of federal laws or regulations. The Commissioner shall take the necessary action to conserve, protect, restore, or propagate threatened and endangered species.

1979, c. 372, § 3.1-1025; 1985, c. 326; 1989, c. 553; 1990, c. 369; 2008, c. 860.



§ 3.2-1006. License required to buy threatened species; records of purchases

A. It shall be unlawful for any person to buy any threatened species or part thereof, which is listed in this chapter or regulations adopted hereunder, without first obtaining a license to do so from the Commissioner. This section shall not apply to the purchase or sale of real property upon which such threatened species or part thereof may be located. Application forms shall be provided by the Commissioner and shall be completed and returned with a fee of $10 made payable to the Treasurer of Virginia. Licenses shall expire on December 31 annually and there shall be no abatement in the annual fee. Licenses may be revoked at any time by the Commissioner for good cause.

B. The buyer of any threatened species or part thereof shall maintain and keep records of all purchases for the preceding 12 months on forms prescribed by the Commissioner. Records shall be sent or otherwise provided to the Commissioner within 30 days following the expiration of the license. Records shall be made available to the Commissioner during normal business hours for examination or information.

1979, c. 372, § 3.1-1026; 2008, c. 860.



§ 3.2-1007. Wild ginseng declared threatened plant species

The indigenous plant, Panax quinquefolius L., of the Araliaceae family, commonly referred to as ginseng, is hereby declared a threatened plant species when it occurs in the wild. All persons buying wild ginseng or otherwise accepting this plant or part thereof for resale shall be licensed to do so and shall acquire wild ginseng or parts thereof in accordance with the provisions of this chapter and the regulations adopted hereunder. The wild ginseng harvest season shall be set by the Board. If any person takes wild ginseng, other than from his own land, on any other date it shall be deemed a violation of this chapter.

1979, c. 372, § 3.1-1027; 1983, c. 121; 2008, c. 860.



§ 3.2-1008. Export certificate required for export of ginseng

All persons who have ginseng either wild or artificially propagated in any quantity and who wish to export any amount out of the Commonwealth shall obtain an export certificate from the Department. This section shall not apply to persons exporting ginseng for personal or individual use in quantities not exceeding eight ounces in any calendar year. To obtain an export certificate, an individual shall keep accurate records of the year of harvest and the county of origin of the ginseng. In the case of dealers, a person shall keep accurate records of purchases, quantity purchased, whether the ginseng was wild or cultivated, county of origin, and the name of the seller. Such records shall be presented to the Commissioner for inspection.

1983, c. 121, § 3.1-1027.1; 2008, c. 860.



§ 3.2-1009. Virginia birch declared endangered species

Virginia birch or round-leaf birch, Betula uber of the Betulaceae family, is hereby declared an endangered species as defined herein and is subject to the provisions of this chapter to preserve those specimens known to occur in the Commonwealth.

1979, c. 372, § 3.1-1028; 2008, c. 860.



§ 3.2-1010. (Effective July 1, 2018) Enforcement of chapter; summons

Any conservation police officer or law-enforcement officer as defined in § 9.1-101, excluding certain Alcoholic Beverage Control Board members, may enforce the provisions of this chapter and the regulations adopted hereunder as well as those who are so designated by the Commissioner. Those designated by the Commissioner may issue a summons to any person who violates any provision of this chapter to appear at a time and place to be specified in such summons.

1979, c. 372, § 3.1-1029; 2007, c. 87; 2008, c. 860.



§ 3.2-1010. (Effective until July 1, 2018) Enforcement of chapter; summons

Any conservation police officer or law-enforcement officer as defined in § 9.1-101, excluding certain Alcoholic Beverage Control Board members, may enforce the provisions of this chapter and the regulations adopted hereunder as well as those who are so designated by the Commissioner. Those designated by the Commissioner may issue a summons to any person who violates any provision of this chapter to appear at a time and place to be specified in such summons.

1979, c. 372, § 3.1-1029; 2007, c. 87; 2008, c. 860.



§ 3.2-1011. Penalty

Any person who violates any provision of this chapter or the regulations adopted hereunder is guilty of a Class 1 misdemeanor.

1979, c. 372, § 3.1-1030; 1985, c. 326; 2008, c. 860.



§ 3.2-1100. Diversion of dedicated revenues

A. The unexpended balances of the following special funds shall not be diverted or expended for any purpose other than each fund's intended purpose unless authorized by a specific act of Assembly. The special funds are:

1. Apple Fund (§ 3.2-1206);

2. Peanut Fund (§ 3.2-1906);

3. Plant Pollination Fund (§ 3.2-2806);

4. Virginia Agricultural Foundation Fund (§ 3.2-2905);

5. Virginia Bright Flue-Cured Tobacco Promotion Fund (§ 3.2-2407);

6. Virginia Beef Industry Fund (§ 3.2-1305);

7. Virginia Corn Fund (§ 3.2-1411);

8. Virginia Cotton Fund (§ 3.2-1511);

9. Virginia Dark-Fired Tobacco Promotion Fund (§ 3.2-2407.1);

10. Virginia Egg Fund (§ 3.2-1605);

11. Virginia Horse Industry Promotion and Development Fund (§ 3.2-1704);

12. Virginia Marine Products Fund (§ 3.2-2705);

13. Virginia Milk Commission Assessments Fund (§ 3.2-3220);

14. Virginia Pork Industry Fund (§ 3.2-2005);

15. Virginia Potato Fund (§ 3.2-1810);

16. Virginia Sheep Industry Promotion and Development Fund (§ 3.2-2111);

17. Virginia Small Grains Fund (§ 3.2-2211);

18. Virginia Soybean Fund (§ 3.2-2311); and

19. Virginia Wine Promotion Fund (§ 3.2-3005).

B. No provision of this subtitle shall be construed to give any board the authority to expend funds for legislative or political activity.

1970, c. 310, § 3.1-796.24; 1991, c. 498, § 3.1-6.1; 2004, cc. 89, 212, 319; 2008, c. 860; 2011, c. 158; 2012, cc. 803, 835.



§ 3.2-1101. Commodity boards reporting requirements

All commodity boards established within the Department shall report their activities to the Board on an annual basis. This report shall be in a format as prescribed by the Board. The Board may review activities of the commodity boards and make such recommendations concerning their programs as it deems fit.

1985, c. 173, § 3.1-4.1; 2001, cc. 17, 398; 2008, c. 860.



§ 3.2-1102. Collection of delinquent assessments; civil action

Except as provided in §§ 3.2-1721, 3.2-1812, and 3.2-2408, the Tax Commissioner shall immediately notify any person who fails to pay an assessment pursuant to Part B of this subtitle and shall add a five percent penalty to the amount due. If such deficiency is not paid within 30 days after the date of such notice, then the amount of the deficiency shall bear interest, in accordance with § 58.1-15, from the date the amount was due, and the Tax Commissioner shall collect any interest as part of the delinquent amount. If any person is delinquent in any payment of the money due or interest thereon, then the amount shall be collected by civil action in the name of the Commonwealth at the direction of the Tax Commissioner, and any person adjudged to be in default shall pay the cost of such action. The Attorney General, at the request of the Tax Commissioner, shall institute action in an appropriate court for the collection of any money due under Part B of this subtitle, including interest thereon. The Tax Commissioner may waive or remit such penalty, or portion thereof, in his discretion for good cause shown.

Code 1950, §§ 3-525.14, 3-598.16; 1966, cc. 658, 702, §§ 3.1-660, 3.1-763.10; 1970, cc. 310, 431, §§ 3.1-684.16, 3.1-796.27; 1977, c. 396; 1980, cc. 316, 395 §§ 3.1-796.11:7, 3.1-1046; 1985, c. 237; 1991, c. 587, § 3.1-684.55; 1993, c. 809; 1995, c. 691, § 3.1-1079; 1997, c. 873, §§ 3.1-1098, 3.1-1102; 1999, c. 751; 2005, cc. 864, 875, § 3.1-636.10; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1103. Duty of law-enforcement officers

It shall be the duty of all state and local law-enforcement officers to assist in the enforcement of this subtitle.

Code 1950, §§ 3-239.11, 3-256; 1964, c. 306; 1966, c. 702, §§ 3.1-318, 3.1-335; 1970, c. 310, § 3.1-796.28; 2008, c. 860.



§ 3.2-1200. Definitions

As used in this chapter, unless the context requires a different meaning:

"District" means one of the districts set forth in § 3.2-1205.

"Member" means a member of the Apple Board.

"Producer" means any person who, in a calendar year, grows or causes to be grown within the Commonwealth, for sale, a minimum of 5,000 tree run bushels of apples.

"Tree run bushel" means a container, with a content of not less than 2,140 cubic inches or more than 2,500 cubic inches, of apples that have not yet been graded or sized.

Code 1950, § 3-512.8; 1958, c. 149; 1966, c. 702, § 3.1-618; 1979, c. 531; 1985, c. 448; 1999, c. 793; 2004, c. 214; 2005, cc. 864, 875; 2008, c. 860.



§ 3.2-1201. Apple Board; composition and appointment of members

A. The Apple Board is continued within the Department. The Apple Board shall consist of nine members, with three members representing each district. Each member shall be a citizen of the Commonwealth and engaged in producing apples in the Commonwealth with a majority of his apple production occurring in the district he represents.

B. The Commissioner shall hold a special election in each district to elect each member of the Apple Board. The special election shall be held by secret ballot at least 30 days but not more than 90 days before the expiration of the term of office of any member. The Commissioner shall appoint the candidate receiving the highest number of votes in the special election as a member. The Apple Board may adopt and enforce regulations governing the conduct of special elections and voting therein. Such regulations shall be exempt from Article 2 (§ 2.2-4006 et seq.) of the Administrative Process Act. A producer shall be eligible to vote only in the district where the majority of his apple production occurs.

Code 1950, § 3-514; 1958, c. 148; 1964, c. 578; 1966, c. 702, § 3.1-634; 1974, c. 601; 1985, c. 448; 1999, c. 793, § 3.1-634.1; 2004, c. 214; 2008, c. 860.



§ 3.2-1202. Apple Board membership terms

The terms for appointments to the Apple Board shall be for three years.

If a vacancy occurs before the expiration of any term of office, the Commissioner shall fill such vacancy within 30 days after the vacancy by a special election held to elect a member for the unexpired term.

Code 1950, § 3-514; 1958, c. 148; 1964, c. 578; 1966, c. 702, § 3.1-634; 1974, c. 601; 1985, c. 448; 1999, c. 793, § 3.1-634.1; 2004, c. 214; 2008, c. 860.



§ 3.2-1203. Apple Board officers and compensation

The Apple Board shall elect one of its members as chairman and such other officers as deemed appropriate. Members of the Apple Board shall serve without compensation, but may be reimbursed for actual expenses incurred in attending meetings of the Apple Board.

Code 1950, § 3-514; 1958, c. 148; 1964, c. 578; 1966, c. 702, § 3.1-634; 1974, c. 601; 1985, c. 448; 1999, c. 793; 2004, c. 214; 2008, c. 860.



§ 3.2-1204. Powers and duties of Apple Board; report

A. The Apple Board may:

1. Administer, manage and make expenditures from the Apple Fund;

2. Plan and conduct campaigns of research, education, publicity, and industry development for the purpose of enhancing the viability and profitability of the Virginia apple industry;

3. Make contracts to accomplish the purposes of this chapter;

4. Cooperate with other state, regional, national, and international organizations in research concerning education on promotion of apples, and expend moneys of the Apple Fund for such purposes;

5. Establish committees of the Apple Board to address horticultural and such other issues as the Apple Board deems pertinent to the Virginia apple industry; and

6. Do whatever else may be necessary to effectuate the purposes of this chapter.

B. The chairman shall make a report at least annually, furnishing Apple Board members with a statement of total receipts and disbursements of the Apple Board for the year. The chairman shall annually file with the Commissioner a copy of the report and audit that is required under the Apple Fund.

Code 1950, § 3-515; 1958, c. 148; 1966, c. 702, § 3.1-635; 1978, c. 540; 1999, c. 793; 2004, c. 214; 2008, c. 860.



§ 3.2-1205. Commercial apple-producing districts designated

The commercial apple-producing districts of the Commonwealth are as follows:

Area I. Northern Virginia District -- Clarke, Fairfax, Frederick, and Loudoun Counties, and the City of Winchester.

Area II. Central Virginia District -- Accomack, Fauquier, King William, Lancaster, Madison, Middlesex, Northampton, Northumberland, Orange, Page, Rappahannock, Richmond, Rockingham, Shenandoah, Warren, and Westmoreland Counties.

Area III. Southern Virginia District -- Albemarle, Amherst, Augusta, Bedford, Botetourt, Buckingham, Carroll, Charlotte, Dickenson, Franklin, Floyd, Giles, Grayson, Halifax, Hanover, Henry, Isle of Wight, James City, Lee, Louisa, Lunenburg, Montgomery, Nelson, Nottoway, Patrick, Pittsylvania, Prince Edward, Pulaski, Roanoke, Rockbridge, Russell, Smyth, Southampton, Surry, Wise, and Wythe Counties.

Whenever the commercial production of apples begins in any locality not included above, such locality shall become a part of the nearest district that has the lowest commercial apple production according to production records of the Department.

Code 1950, § 3-513.1; 1964, c. 578; 1966, c. 702, § 3.1-632; 1974, c. 601; 1982, c. 415; 1999, c. 793; 2008, c. 860.



§ 3.2-1206. Apple Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Apple Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys levied and collected under the provisions of this chapter shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of administration and enforcement of this chapter, including the payment for personal services and expenses of agents of the Apple Board and the payment of rent, services, materials, and supplies necessary to effectuate the purposes and objects of this chapter, or as specifically provided in any referendum ratified pursuant to this chapter. Expenditures and disbursements from the Fund shall be made by the Apple Board on warrants issued by the Comptroller upon written request signed by a duly authorized officer of the Apple Board. The Auditor of Public Accounts shall audit all the accounts of the Apple Board as provided for in § 30-133.

Code 1950, §§ 3-512.16, 3-512.17; 1958, c. 149; 1966, c. 702, §§ 3.1-626, 3.1-627; 1999, c. 793; 2004, c. 214; 2005, cc. 864, 875; 2008, c. 860.



§ 3.2-1207. Bond of employees

All employees of the Apple Board handling money under this chapter shall be required to furnish surety bonds.

Code 1950, § 3-516; 1966, c. 702, § 3.1-636; 1999, c. 793; 2008, c. 860.



§ 3.2-1208. Referendum on question of levying apple excise tax

The Board shall authorize the holding of a referendum as set forth in this article. The Commissioner shall be fully empowered and directed to hold and conduct a referendum on the question of whether or not the producers of apples in the Commonwealth are willing to pay an excise tax on apples to support additional research, education, publicity, and industry development of the apple industry. The amount of tax to be voted upon in the referendum shall be 2.5 cents ($0.025) per tree run bushel of apples grown by producers in the Commonwealth. The cost of conducting a referendum under this section shall be paid by the Virginia State Horticultural Society.

2005, cc. 864, 875, § 3.1-636.1; 2008, c. 860.



§ 3.2-1209. Management of referenda; Commissioner's duties; notice

A. The Commissioner shall, under the regulations adopted by the Board pursuant to § 3.2-112, arrange for the use of any polling places if necessary.

B. The Commissioner shall, at least 60 days before the date on which a referendum is to be held, mail notice to the clerk of the circuit court in each locality where apples are produced. The clerk of the court shall post the notice on the front door or public bulletin board of the courthouse and certify the posting to the Commissioner. The Commissioner shall, at least 60 days prior to the holding of any referendum under this article, publish notice of the referendum in a newspaper of daily general circulation in Richmond, Virginia, and send a notice of the referendum to a newspaper of general circulation in each locality where apples are produced.

The notice shall contain the date, hours, voting places, and method of voting in the referendum; the amount of assessment to be collected, the means by which the assessment will be collected, and the general purposes for which the assessment will be used; and the regulations adopted by the Board pursuant to § 3.2-112.

C. The Commissioner shall prepare and distribute in advance of the referendum all necessary ballots, certificates, and supplies required for the referendum.

D. The Commissioner shall, within 10 days after the referendum, canvass and publicly declare the results thereof and certify the same to the Governor and shall notify, by mail, each member of the Board of the results.

2005, cc. 864, 875, § 3.1-636.3; 2008, c. 860.



§ 3.2-1210. Questions to be printed on ballots

The question to be printed on the ballots used in the referendum held under § 3.2-1208, shall be:

"Do you favor the levy of an excise tax of 2.5 cents ($0.025) per tree run bushel of ungraded apples grown in the Commonwealth for sale by producers of at least 5,000 tree run bushels per calendar year, to be paid into the Apple Fund and distributed as follows: up to 40 percent paid to the U.S. Apple Association for publicity and industry development; up to 20 percent paid to the Virginia State Horticultural Society for education and industry development; up to 20 percent paid to the Virginia Apple Research Program for research; up to 10 percent to be used for administration of this article; and up to 10 percent to be held in the Apple Fund as a reserve with: (i) a maximum amount of $125,000; and (ii) a requirement that any appropriation from the reserve receive at least two-thirds of the votes of the members of the Apple Board? If the maximum amount of the reserve fund is met, then the amount of that 10 percent distribution that exceeds the reserve fund shall be divided equally among the U.S. Apple Association, the Virginia State Horticultural Society, and the Virginia Apple Research Program.

_____ Yes

_____ No."

2005, cc. 864, 875, § 3.1-636.4; 2008, c. 860.



§ 3.2-1211. Persons eligible to vote

Any producer in the year preceding the date of the referendum held pursuant to this article shall be eligible to vote in such referendum if he so certifies on forms approved by the Commissioner. Any person who meets these requirements shall be eligible to vote in the referendum, but no person shall be required to be a qualified voter in any other respect. Such person may vote provided that he is a resident of the Commonwealth or qualified to do business in the Commonwealth. Any person who is not an individual shall vote by its authorized representative.

2005, cc. 864, 875, § 3.1-636.5; 2008, c. 860.



§ 3.2-1212. Referenda results; action of Governor

If the Governor finds the referendum in order and that more than one-half of those voting are in favor of the excise tax on apples pursuant to § 3.2-1210, then the Governor shall so proclaim. Upon such proclamation by the Governor, the excise tax on apples shall be established. If the Governor finds that more than one-half of those voting are in opposition to the excise tax on apples pursuant to § 3.2-1210, then the Governor shall not so proclaim and the excise tax on apples shall not be established.

2005, cc. 864, 875, § 3.1-636.6; 2008, c. 860.



§ 3.2-1213. Referenda

The Board, upon petition by at least 10 percent of the producers in the Commonwealth as determined by the Commissioner, shall provide for a referendum on the continuation of the Apple Board or amending the excise tax on apples if established pursuant to § 3.2-1208. The Board shall not act on such a petition for conducting a referendum until at least five years have passed since the last referendum. Any referendum held under this section shall be conducted in accordance with this chapter.

2005, cc. 864, 875, § 3.1-636.7; 2008, c. 860.



§ 3.2-1214. Referenda results; action of Governor

If the Governor finds any referenda held pursuant to this article in order and that more than one-half of those voting are in opposition to the continuation of the Apple Board, then the Governor shall so proclaim and upon such proclamation the Apple Board shall be discontinued. If the Governor finds that more than one-half of those voting are in favor of the continuation of the Apple Board, then the Governor shall not so proclaim and the Apple Board shall continue.

If the Governor finds that more than one-half of those voting are in favor of amending the excise tax on apples, then he shall so proclaim and upon such proclamation the excise tax shall be amended as stated in the referendum. If the Governor finds that more than one-half of those voting are in opposition to amending the excise tax on apples, then he shall not so proclaim and the excise tax on apples shall not be amended.

2005, cc. 864, 875, § 3.1-636.8; 2008, c. 860.



§ 3.2-1215. Disposition of excise tax by producer; reports

A. Every producer shall submit to the Tax Commissioner the excise tax levied on apples grown in the Commonwealth in a calendar year by January 31 of the following year. The Tax Commissioner shall promptly pay the assessments into the Virginia state treasury to the credit of the Apple Fund.

B. Every producer shall complete reports on forms furnished by the Tax Commissioner, submit such reports to the Tax Commissioner along with the excise tax submitted pursuant to subsection A, and keep copies of the reports for a period of not less than three years from the time the report was produced. Notwithstanding the provisions of § 58.1-3, upon request, the Tax Commissioner shall provide to the Apple Board or the Commissioner copies of reports submitted pursuant to this section.

2005, cc. 864, 875, § 3.1-636.9; 2008, c. 860.



§ 3.2-1216. Records to be kept by producer

Every producer shall maintain a complete record of the apples grown by him and shall preserve the records for at least three years from the time such apples are grown. The records shall be established and maintained as required by the Tax Commissioner and shall be open to the inspection of the Tax Commissioner.

2005, cc. 864, 875, § 3.1-636.11; 2008, c. 860.



§ 3.2-1217. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any producer to fail to submit to the Tax Commissioner any report required under this article within 60 days after the time such report is required to be submitted.

2. For any producer knowingly to report falsely to the Tax Commissioner any information required under this article.

3. For any producer to fail to keep a complete record of the apples grown by him or to not preserve such records for a period of at least three years from the time such apples are grown.

2005, cc. 864, 875, § 3.1-636.12; 2008, c. 860.



§ 3.2-1300. Definitions

As used in this chapter, unless the context requires a different meaning:

"Cattle" means beef cattle sold for slaughter or feeding purposes, veal calves sold for slaughter or feeding purposes, and dairy cattle sold for immediate slaughter providing such animals are sold for a consideration in excess of $20 per head in the Commonwealth.

"Handler" means, at the point where the cattle are weighed or traded and the value determined, operators of all stockyards, livestock dealerships, slaughterhouses, packing plants, and livestock auction markets or any other person that purchases from a producer.

"Processor" or "packer" means any person that slaughters cattle.

"Producer" means any person engaged in the business of raising cattle, or selling dairy cattle for slaughter.

1970, c. 310, §§ 3.1-796.13, 3.1-796.26; 1978, c. 540; 1983, c. 375; 1985, cc. 237, 448; 2008, c. 860.



§ 3.2-1301. Beef Industry Council; composition and appointment of members

A. The Beef Industry Council, established by the passage of a referendum held pursuant to Chapter 375 of the 1983 Acts of Assembly, is continued within the Department.

The Beef Industry Council shall be composed of 15 members, each of whom shall be a citizen of the United States and a resident of the Commonwealth. Each member shall have been actively engaged in the type of production or business that he will represent on the Beef Industry Council for at least five years, shall derive a substantial proportion of his income from such production or business, and shall continue to be actively engaged in such production or business during his term.

B. The Governor shall appoint the members, who represent the various segments of the industry as follows:

1. Seven commercial beef cattle producers, one from each feeder cattle production area of the Commonwealth. The seven areas shall be designated by the Virginia Cattlemen's Association in general accordance with feeder cattle marketing practices.

2. Two dairymen.

3. One commercial cattle feeder.

4. Two purebred beef cattle breeders.

5. Two livestock market operators.

6. One meat packer or processor.

C. Such appointments shall be chosen from the following recommendations made through the Commissioner:

1. Each of the seven beef cattle producing areas shall recommend two producers to the Virginia Cattlemen's Association. The Virginia Cattlemen's Association shall recommend these 14 commercial beef cattle producers (two from each area), and at least one representative from each feeder cattle production area of the Commonwealth shall be appointed to the Beef Industry Council.

2. The Virginia Cattle Feeders Association shall recommend two commercial cattle feeders.

3. The Virginia State Dairymen's Association shall recommend four dairymen.

4. The Beef Cattle Improvement Association shall recommend four purebred beef cattle breeders, provided that not more than one be nominated from each of the four predominant breeder associations.

5. The Virginia Association of Livestock Market Operators shall recommend four livestock market operators.

6. The Virginia Cattlemen's Association shall recommend two persons, each of whom shall be either a processor or a packer.

The recommendations shall be submitted at least 90 days before the expiration of the member's term for which the nomination is being provided. If said associations fail to provide the recommendations at least 90 days before the expiration date pursuant to this section, the Governor may appoint other nominees that meet the foregoing criteria.

1970, c. 310, §§ 3.1-796.15, 3.1-796.21; 1983, c. 375; 1985, c. 448; 2008, c. 860; 2011, cc. 158, 691, 714.



§ 3.2-1302. Beef Industry Council membership terms

A. The terms for appointments to the Beef Industry Council shall be for four years, except appointments to fill vacancies, which shall be for the unexpired terms. No Beef Industry Council member may serve more than two consecutive full terms. Whenever a new appointment is made, the person receiving the appointment shall be a representative of the same segment of the industry as his predecessor and nominated as before.

B. The Governor shall immediately declare the office of any member of the Beef Industry Council vacant when he finds that the member no longer is actively engaged in the type of beef or dairy production or business he was engaged in at the time of his appointment; is no longer a resident of the Commonwealth; or is unable to perform the duties of his office.

1970, c. 310, § 3.1-796.22; 2008, c. 860; 2011, c. 158.



§ 3.2-1303. Beef Industry Council officers and compensation

A. The Beef Industry Council shall elect a chairman and such other officers as deemed appropriate who may or may not be from among its members. The Beef Industry Council shall meet each six months and at such other times as called by the chairman. The chairman may call special meetings at any time and shall call a special meeting when requested by five or more members of the Beef Industry Council.

B. Members shall serve without compensation but shall be reimbursed for actual expenses incurred in attending meetings of the Beef Industry Council.

1970, c. 310, § 3.1-796.22; 2008, c. 860; 2011, c. 158.



§ 3.2-1304. Powers and duties of Beef Industry Council

A. The Beef Industry Council may improve cattle industry markets through activities to develop, maintain, and expand the state, national, and foreign markets for cattle, beef, veal, and their products produced, processed, or manufactured in the Commonwealth.

B. The Beef Industry Council may formulate and effectuate, directly or in cooperation with other agencies and instrumentalities specified in this chapter, sales stimulation and consumer or other educational programs designed to increase the use and consumption of beef, veal, and their products.

C. The Beef Industry Council shall engage in the research, education, and promotion of the use and sale of beef and beef products, and shall have the following powers and duties:

1. To enter into contracts as the Beef Industry Council deems necessary for the experimental development of new or improved markets or marketing methods.

2. To conduct or contract for scientific research and services to discover and develop the commercial value of beef and veal and their products.

3. To make grants to research agencies for financing special or emergency studies or for the purchase or acquisition of facilities necessary to carry out research in keeping with the intent of this chapter.

4. To disseminate reliable information founded upon the research conducted under this chapter and other sources, showing the uses of beef, veal, and their products.

5. To cooperate with any local, state, or national organization or agency engaged in work or activities similar to that of the Beef Industry Council and enter into contracts with such organizations or agencies for carrying on joint programs.

6. To act jointly and in cooperation with the federal and state governments, or any agency thereof in the administration of any program of the government or governmental agency deemed by the Beef Industry Council as beneficial to the production, marketing, or promotion of the beef and veal industry of the Commonwealth and expend funds in connection with such programs provided they are compatible with this chapter.

7. To enter into contracts that it deems appropriate to the carrying out of the purposes of the Beef Industry Council as authorized by this chapter.

8. To study and inform producers concerning state and federal legislation with respect to tariffs, duties, reciprocal trade agreements, import quotas, and other matters concerning the beef and veal industry.

9. To borrow money not in excess of estimates of its revenue from the current year's tax.

10. To appoint subordinate officers and employees of the Beef Industry Council and prescribe their duties and fix their compensation within the limitations of the Virginia Personnel Act (§ 2.2-2900 et seq.).

11. To acquire and maintain such office space and equipment as necessary to carry out the duties of the Beef Industry Council.

12. From the tax revenues it receives, to contract with organizations, including the National Livestock and Meat Board, to carry out work and programs, approved by the Beef Industry Council, on a national basis.

D. The Beef Industry Council shall establish a meeting place anywhere within the Commonwealth, but the selection of the location shall be guided by consideration for the convenience of the majority of those most likely to have business with the Beef Industry Council or to be affected by this chapter.

E. The Beef Industry Council may adopt regulations necessary to carry out the purpose of this chapter.

F. An annual report shall be made by the Beef Industry Council to the Commissioner and shall be published as a public record to include a statement on receipts and itemized disbursements of the Virginia Beef Industry Fund.

1970, c. 310, §§ 3.1-796.14, 3.1-796.22 to 3.1-796.24; 2008, c. 860; 2011, c. 158.



§ 3.2-1305. Virginia Beef Industry Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Beef Industry Fund, hereinafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All funds collected pursuant to § 3.2-1306 shall be paid into the state treasury and credited to the Fund. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund.

All moneys credited to the Fund shall be used exclusively as set forth in this chapter. The Auditor of Public Accounts shall audit all the accounts of the Beef Industry Council as is provided for in § 30-133. Expenditures and disbursements from the Fund shall be made by the Beef Industry Council on warrants issued by the Comptroller upon written request signed by a duly authorized officer of the Beef Industry Council.

1970, c. 310, § 3.1-796.26; 1978, c. 540; 1983, c. 375; 1985, c. 237; 2008, c. 860; 2011, c. 158.



§ 3.2-1306. Collection and disposition of assessment by handler; reports

A. Every handler shall deduct 25 cents ($0.25) per head from the proceeds of sale owed by him to the respective owners of all cattle and calves when sold in the Commonwealth, with the exception of dairy cows going back to farms for milk production and those animals selling for less than $20 per head. The handler shall remit such assessments to the Tax Commissioner on or before the last day of the month following the end of each calendar quarter.

B. Every handler shall complete reports on forms furnished by the Tax Commissioner and submit such reports to the Tax Commissioner along with the assessments collected pursuant to subsection A. Each report shall include a statement of the number of cattle handled and the amount of money collected, and any other information deemed necessary by the Tax Commissioner to carry out his functions. Notwithstanding the provisions of § 58.1-3, upon request, the Tax Commissioner is authorized to provide the Beef Industry Council with a list of taxpayers and amounts paid.

C. Any assessment that is not paid when due shall be collected pursuant to § 3.2-1102.

1970, c. 310, §§ 3.1-796.25, 3.1-796.26; 1978, c. 540; 1983, c. 375; 1985, c. 237; 2008, c. 860; 2011, c. 158.



§ 3.2-1307. Records to be kept by handler

Every handler shall keep a complete record of the number of cattle subject to payment bought by him for a period of not less than three years. Such record shall be open for inspection by the Tax Commissioner, and shall be established and maintained as required by the Tax Commissioner.

1970, c. 310, § 3.1-796.26; 1978, c. 540; 1983, c. 375; 1985, c. 237; 2008, c. 860.



§ 3.2-1308. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any first handler to fail to submit to the Tax Commissioner any statement or report required in this chapter within 60 days from the time such statement or report is required to be submitted.

2. For any first handler knowingly to report falsely to the Tax Commissioner the number of taxable cattle handled by him during any period or to falsify the records.

1970, c. 310, § 3.1-796.27; 1985, c. 237; 2008, c. 860.



§ 3.2-1400. Definitions

As used in this chapter, unless the context requires a different meaning:

"Corn" means all corn sold except sugar corn, popcorn, and ornamental corn.

"Country buyer" means any person who buys corn from a producer.

"Exporter" means any person offering corn for export sale.

"Handler" means any processor, dealer, shipper, country buyer, exporter, or any other business entity that purchases corn from a producer. The term shall also mean any person that buys, accepts for shipment, or otherwise acquires property in corn from a producer, and includes a mortgagee, pledgee, lienor, or other person having a claim against the producer, when the actual or constructive possession of corn is taken as part payment or in satisfaction of such mortgage, pledge, lien, or claim. The term shall also mean a producer who transports and sells his corn outside of the Commonwealth.

"Processor" means any person who changes the physical form or characteristic of corn for the purpose of preparing it for sale.

"Producer" means any person who grew corn in the Commonwealth and sold corn during the preceding three years.

"Seedsman" means any person who offers corn seeds for sale.

1980, c. 395, §§ 3.1-1032, 3.1-1043, 3.1-1044; 1985, c. 448; 1987, c. 476; 2008, c. 860.



§ 3.2-1401. Corn Board; composition and appointment of members

The Corn Board, established by the passage of a referendum held pursuant to Chapter 395 of the 1980 Acts of Assembly, is continued within the Department. The Corn Board shall be composed of 11 members appointed by the Governor and confirmed in accordance with § 2.2-107 from nominations by producer organizations representing corn producers. These organizations shall nominate at least two producers from each production area of corn as defined in § 3.2-1410 and such nominations shall be submitted at least 90 days before the expiration of the member's term for which the recommendations are provided. If said organizations fail to provide the nominations at least 90 days before the expiration of the term, the Governor may appoint other nominees that meet the criteria provided by this section. The Governor shall appoint at least one producer from each production area and the membership of the Corn Board shall be composed of a majority of producers. The Governor shall appoint one member, if available, from each of the following classifications: seedsman, processor, country buyer, and exporter.

1980, c. 395, § 3.1-1043; 1985, c. 448; 1987, c. 476; 2008, c. 860; 2011, cc. 691, 714.



§ 3.2-1402. Corn Board membership terms

The terms for appointments to the Corn Board shall be three years. The Governor shall fill any vacancy occurring before the expiration of any term for the unexpired term. If possible, vacancies shall be filled from the production area or classification from which the vacancy occurred from nominations as described in § 3.2-1410.

1980, c. 395, § 3.1-1043; 1985, c. 448; 1987, c. 476; 2008, c. 860.



§ 3.2-1403. Corn Board officers and compensation

A. The Corn Board shall elect a chairman and such other officers as deemed appropriate.

B. Members of the Corn Board shall not receive compensation for attendance at meetings of the Corn Board, but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties.

1980, c. 395, § 3.1-1043; 1985, c. 448; 1987, c. 476; 2008, c. 860.



§ 3.2-1404. Powers and duties of Corn Board

A. The Corn Board shall have charge of the management and expenditure of the Virginia Corn Fund established in the state treasury.

B. The Corn Board may expend funds to provide for programs of market development, education, publicity, research, and the promotion of the sale and use of corn; to manage the funds so as to accumulate a reserve for contingencies; to establish an office and employ such technical, professional, and other assistants as may be required; and to contract for market development, publicity, research, advertising, and other promotional services.

C. The Corn Board may establish an executive committee and charge it with such powers, duties, and functions as is deemed proper.

D. The Corn Board may enter into an agreement with the Federal Commodity Credit Corporation to collect the specified assessment on all corn pledged as collateral for a commodity credit corporation price support loan or purchase by the Federal Commodity Credit Corporation under its loan or purchase programs.

E. The chairman of the Corn Board shall make an annual report to the Corn Board, including a statement of the total receipts and disbursements for the year, and shall file a copy of the report with the Commissioner.

1980, c. 395, § 3.1-1043; 1985, c. 448; 1987, c. 476; 2008, c. 860.



§ 3.2-1405. Referenda

The Board, upon petition by a group of corn producers representing at least 10 percent of the number of the Commonwealth's corn producers as determined by the Commissioner, may provide for a referendum on the continuation of the assessment. If the Governor shall determine that a simple majority of those voting are not in favor of the assessment, the Board shall hold no new referenda for at least one year after the Governor has declared his findings, and then only after receiving a petition signed by at least 10 percent of the number of the Commonwealth's corn producers. The cost of conducting any such referendum as above prescribed shall come from funds paid into the Virginia Corn Fund as defined in § 3.2-1411. The Board shall adopt regulations governing the conduct of referenda pursuant to § 3.2-112.

1980, c. 395, § 3.1-1041; 2008, c. 860.



§ 3.2-1406. Management of referenda; Commissioner's duties; notice

A. The Commissioner shall arrange for and manage any referendum conducted under this chapter.

B. The Commissioner shall, 60 days before the date upon which a referendum is to be held, mail notice to the clerk of the circuit court in each locality where corn is produced. The clerk of the circuit court shall post the notice and regulations on the front door or public bulletin board of the courthouse and certify the posting to the Commissioner. The Commissioner shall give notice of the referendum in a newspaper of general circulation in Richmond, Virginia, and shall send a notice of the referendum to a newspaper of general circulation in each locality where corn is produced, at least 60 days prior to the holding of any referendum under this chapter. The notice shall contain the date, hours, and method of voting in such referendum, the amount of assessment to be collected, the means by which such assessment shall be collected, the general purposes for which the assessments will be used, and the regulations adopted by the Board pursuant to this chapter.

C. The Commissioner shall prepare and distribute in advance of the referendum all necessary ballots, certificates, and supplies required for such referendum and shall, under regulations adopted by the Board, arrange for the use of polling places, if necessary.

D. The Commissioner shall, within 10 days after the referendum, canvass and publicly declare the results thereof and certify the same to the Governor and the Board.

1980, c. 395, §§ 3.1-1034, 3.1-1037 to 3.1-1039; 2008, c. 860.



§ 3.2-1407. Question to be printed on ballots

The question to be printed on the ballots used in a referendum held pursuant to this chapter shall be as follows:

"Do you favor additional market development, education, publicity, research, and the promotion of the sale and use of corn and the continuation of the levy of an assessment of one cent per bushel in accordance with the provisions of the Corn Board law?

_____ For

_____ Against."

1980, c. 395, § 3.1-1042; 1989 c. 401; 2008, c. 860.



§ 3.2-1408. Persons eligible to vote

Each producer who sold corn in two of the past three years next preceding the date of the referendum held pursuant to this chapter shall be eligible to vote in such referendum, provided that he shall so certify sale and point of sale on forms approved by the Board. Any person meeting such requirements shall be eligible to vote in the referendum, but no person shall be required to be a qualified voter in other respects. Any person who is not an individual shall vote by its authorized representative.

1980, c. 395, § 3.1-1035; 2008, c. 860.



§ 3.2-1409. Referenda results; action of Governor

If the Governor finds any referendum in order and that at least a simple majority of those voting are in opposition to the continuation of the assessment on corn, he shall so proclaim and upon such proclamation the assessment on corn shall be discontinued. If the Governor finds that at least a simple majority of those voting are in favor of the continuation of the assessment on corn, the Governor shall not so proclaim.

1980, c. 395, § 3.1-1039; 2008, c. 860.



§ 3.2-1410. Production areas designated

The following production areas are designated for the purposes of this chapter:

Area I: the Counties of Accomack, Northampton, and Isle of Wight and the Cities of Suffolk, Chesapeake, and Virginia Beach;

Area II: the Counties of Southampton, Sussex, Surry, Prince George, Dinwiddie, Greensville, and Brunswick;

Area III: the Counties of Westmoreland, Northumberland, Richmond, Lancaster, Essex, Middlesex, Mathews, King and Queen, Gloucester, King William, New Kent, York, Charles City, and James City and the City of Newport News;

Area IV: the Counties of Henrico, Hanover, Caroline, King George, Goochland, Louisa, Spotsylvania, Stafford, Fluvanna, Orange, Culpeper, Albemarle, Greene, and Madison;

Area V: the Counties of Prince William, Fairfax, Fauquier, Loudoun, Rappahannock, Warren, Clarke, Page, Shenandoah, and Frederick;

Area VI: the Counties of Mecklenburg, Lunenburg, Nottoway, Amelia, Chesterfield, Halifax, Charlotte, Prince Edward, Cumberland, Powhatan, Pittsylvania, Campbell, Appomattox, Buckingham, Bedford, Amherst, and Nelson; and

Area VII: the Counties of Henry, Franklin, Roanoke, Botetourt, Rockbridge, Augusta, Rockingham, Patrick, Floyd, Montgomery, Craig, Alleghany, Bath, Highland, Carroll, Pulaski, Giles, Grayson, Wythe, Bland, Smyth, Tazewell, Washington, Russell, Buchanan, Scott, Wise, Dickenson, and Lee.

1980, c. 395, § 3.1-1043; 1985, c. 448; 1987, c. 476; 2008, c. 860.



§ 3.2-1411. Virginia Corn Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Corn Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys levied and collected under the provisions of this chapter shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes set forth in this chapter. In carrying out the purposes of this chapter, the Corn Board may cooperate with other state, regional, national, and international agricultural organizations in market development, education, publicity, research, and the promotion of the sale and use of corn. The proceeds from such activities shall be promptly paid into the Virginia Corn Fund. The Auditor of Public Accounts shall audit all the accounts of the Corn Board as provided for in § 30-133.

Expenditures and disbursements from the Fund shall be made by the Corn Board on warrants issued by the Comptroller upon written request signed by the duly authorized officer of the Corn Board.

1980, c. 395, §§ 3.1-1047, 3.1-1048; 2008, c. 860.



§ 3.2-1412. Collection and disposition of assessment by handler; reports

A. Every handler shall deduct from payments for corn made to a producer the amount of the assessment levied thereon, and shall remit such assessment to the Tax Commissioner pursuant to this chapter.

B. A report to the Tax Commissioner shall be on forms prescribed and furnished by the Tax Commissioner, and shall be a statement of the gross volume of corn handled by the handler and shall be filed with the Tax Commissioner covering corn handled during the preceding period, as set forth by the Tax Commissioner. The Tax Commissioner shall set forth the filing date or dates for reports and assessments and the period to be covered after consultation with the Virginia Grain Producers Association and Corn Board. The assessment levied on corn shall be due and payable by the handler on the same day as the report is due. The assessment shall be paid to the Tax Commissioner and be promptly paid into the state treasury to the credit of the Virginia Corn Fund.

C. Any assessment that is not paid when due shall be collected pursuant to § 3.2-1102.

1980, c. 395, §§ 3.1-1044, 3.1-1046; 1987, c. 476; 2008, c. 860.



§ 3.2-1413. Records to be kept by handlers

Every handler shall keep a complete record of the corn handled by him for a period of not less than three years from the time the corn was handled. Such records shall be open to the inspection of the Tax Commissioner, and shall be established and maintained as required by the Tax Commissioner.

1980, c. 395, § 3.1-1045; 2008, c. 860.



§ 3.2-1414. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any handler knowingly to report falsely to the Tax Commissioner the quantity of corn handled by him during any period.

2. For any handler to falsify the records of the corn handled by him.

3. For any handler to preserve the records of the corn handled by him for less than three years from the time such corn was handled.

1980, c. 395, § 3.1-1049; 2008, c. 860.



§ 3.2-1500. Definitions

As used in this chapter, unless the context requires a different meaning:

"Assessment" means moneys to be collected as authorized by this chapter.

"Bale" means a closely pressed package of ginned cotton that weighs approximately 480 pounds.

"Cotton" means the field crop of the genus Gossypium grown to be further processed into consumable goods.

"Farming unit" means any sole proprietorship, corporation, or partnership and includes land owned and leased by any such business entity.

"Gin" means to remove seed and foreign matter from cotton and make it into a bale.

"Handler" means a commercial enterprise that gins cotton.

"Producer" means any person who grows, harvests, and sells cotton in Virginia.

1997, c. 873, § 3.1-1081; 1999, c. 751; 2008, c. 860.



§ 3.2-1501. Cotton Board; composition and appointment of members; quorum

The Cotton Board, established by the passage of a referendum held pursuant to Chapter 873 of the 1997 Acts of Assembly, is continued within the Department. The Cotton Board shall be composed of eight members appointed by the Governor, each of whom shall be a resident of Virginia and a producer in Virginia. The Governor shall be guided in his appointments from nominations made by the following agricultural organizations: (i) the Virginia Cotton Growers Association, Inc.; (ii) the Virginia Farm Bureau Federation; and (iii) any other organization within the Commonwealth that is recognized by the U.S. Department of Agriculture as a certified cotton grower organization representing Virginia producers pursuant to guidelines authorized by the Cotton Research and Promotion Act (7 U.S.C. §§ 2101 -2118). Each such agricultural organization may nominate producers from each production area. The Governor shall appoint a producer residing in each such production area. If no producer resides in a particular production area, the Governor shall appoint a qualified producer from any other production area. Each agricultural organization shall submit two or more nominations for each available position at least 90 days before the expiration of the member's term for which the nomination is being provided. If said agricultural organizations fail to provide the nominations at least 90 days before the expiration date pursuant to this section, the Governor may appoint other nominees that meet the foregoing criteria. Five members of the Cotton Board shall constitute a quorum.

1997, c. 873, § 3.1-1093; 1999, c. 751; 2008, c. 860; 2011, cc. 691, 714.



§ 3.2-1502. Cotton Board membership terms

The terms for appointments to the Cotton Board shall be for three years. The Governor shall fill any vacancy occurring before the expiration of any term through appointment of a qualified producer for the unexpired term. If possible, such vacancies shall be filled from the production area from which the vacancy occurred. No person may serve more than two consecutive three-year terms.

1997, c. 873, § 3.1-1094; 1999, c. 751; 2008, c. 860.



§ 3.2-1503. Cotton Board officers and compensation

A. The Cotton Board shall elect a chairman and such other officers as deemed appropriate.

B. Members of the Cotton Board shall be reimbursed for all actual expenses incurred in the attendance of meetings of the Cotton Board and any other Cotton Board-related activities as authorized by the Cotton Board.

1997, c. 873, § 3.1-1095; 2008, c. 860.



§ 3.2-1504. Powers and duties of Cotton Board

A. The Cotton Board shall have charge of the Virginia Cotton Fund established in the Virginia state treasury.

B. The Cotton Board may expend funds and enter into contracts in order to effectuate the purposes of this chapter.

C. The Cotton Board may cooperate with other state, regional, national, and international organizations in research concerning, education on, and promotion of cotton and may expend moneys from the Virginia Cotton Fund for such purpose.

1997, c. 873, §§ 3.1-1095 to 3.1-1097; 2008, c. 860.



§ 3.2-1505. Referenda

The Board, upon petition by at least 10 percent of the producers in the Commonwealth as determined by the Commissioner, shall provide for either a referendum on the continuation of the Cotton Board and the assessment on cotton by a maximum of $0.15 per bale. Any referendum held under this section shall be conducted in accordance with this chapter. The Board shall adopt regulations governing the conduct of referenda pursuant to § 3.2-112.

1997, c. 873, § 3.1-1089; 2005, c. 326; 2008, c. 860.



§ 3.2-1506. Management of referenda; Commissioner's duties; notice

A. The Commissioner shall, under the regulations adopted by the Board pursuant to § 3.2-112, arrange for the use of any polling places, if necessary.

B. The Commissioner shall, at least 60 days before the date on which a referendum is to be held, mail notice to the clerk of the circuit court in each locality where cotton is produced. The clerk of the court shall post the notice on the front door or public bulletin board of the courthouse and certify the posting to the Commissioner. The Commissioner shall, at least 60 days prior to the holding of any referendum under this chapter, send a notice of the referendum (i) to a newspaper of general circulation in each locality where cotton is produced or (ii) by mail to all persons listed as cotton producers with the Department during the fiscal year preceding the referendum.

The notice shall contain the date, hours, voting places, and method of voting in the referendum; the amount of assessment to be collected, the means by which the assessment will be collected, and the general purposes for how the assessment will be used; and the regulations adopted by the Board pursuant to § 3.2-112.

C. The Commissioner shall prepare and distribute in advance of the referendum all necessary ballots, certificates, and supplies required for the referendum.

D. The Commissioner shall, within 10 days after the referendum, canvass and publicly declare the results thereof and certify the same to the Governor and shall notify, by mail, each member of the Board of the results.

1997, c. 873, §§ 3.1-1085, 3.1-1087; 2008, c. 860; 2010, c. 14.



§ 3.2-1507. Questions to be printed on ballots

A. The question to be printed on the ballots used in a referendum authorized in § 3.2-1505 on the continuation of the Cotton Board shall be:

Do you favor the continuation of the Cotton Board for the purpose of research, education, and promotion of the growth and use of cotton?

B. The question to be printed on the ballots used in a referendum authorized in § 3.2-1505 on allowing the Cotton Board to increase the assessment on cotton by a maximum of $0.15 per bale of cotton shall be:

Do you favor authorizing the Cotton Board to increase the assessment on cotton by a maximum of $0.15 per bale of cotton ginned in the Commonwealth to support research, education, and promotion of the growth and use of cotton?

1997, c. 873, § 3.1-1091; 2005, c. 326; 2008, c. 860.



§ 3.2-1508. Persons eligible to vote

Any person in the Commonwealth who produced at least one bale of cotton in the Commonwealth in the fiscal year preceding any referendum held pursuant to this chapter shall be eligible to vote in such referendum, provided that he so certifies on forms prepared by the Commissioner. Completed certification forms shall include the following information: (i) the full name, address, and, if applicable, title of producer if a partner or corporate officer; (ii) the name and locality of each handler of that producer's cotton in the fiscal year preceding the referendum; and (iii) any other information deemed necessary by the Commissioner to carry out the Commissioner's duties under this section. Any person who meets the requirements of this section shall be eligible to vote in the referendum, but no person shall be required to be a qualified voter in other respects. Such person may vote provided that they are a resident of the Commonwealth or qualified to do business in the Commonwealth. Any person who is not an individual shall vote by its authorized representative. Only one person per farming unit shall be eligible to vote in any referendum.

1997, c. 873, § 3.1-1086; 2008, c. 860.



§ 3.2-1509. Referenda results; action of Governor

If the Governor finds any separate referendum held pursuant to this chapter in order, that at least 50 percent of those who have met the requirements of § 3.2-1508 have voted, and that a majority of those voting are in opposition to the continuation of the Cotton Board or in opposition to allowing the Cotton Board to increase the assessment on cotton, then the Governor shall so proclaim and upon such proclamation either the Cotton Board will be discontinued or the assessment on cotton will not be increased. If the Governor finds that one-half or more of those voting are in favor of the continuation of the Cotton Board or are in favor of allowing the Cotton Board to increase the assessment on cotton, then the Governor shall so proclaim, and either the Cotton Board shall continue or the Cotton Board shall be authorized to increase the assessment on cotton by a maximum of $0.15 per bale. The cost of conducting a referendum under this section shall be from funds paid into the Virginia Cotton Fund as established in § 3.2-1511.

1997, c. 873, § 3.1-1090; 2005, c. 326; 2008, c. 860.



§ 3.2-1510. Production areas designated

The following production areas are designated for the purposes of this chapter:

Area I: The Cities of Chesapeake, Virginia Beach, and Suffolk;

Area II: Isle of Wight County;

Area III: Charles City, Henrico, New Kent, Essex, King and Queen, King William, Lancaster, and Northumberland Counties;

Area IV: Surry and Prince George Counties;

Area V: Southampton County;

Area VI: Dinwiddie, Sussex, and Amelia Counties;

Area VII: Brunswick, Greensville, and Campbell Counties; and

Area VIII: Accomack and Northampton Counties.

If the production of cotton occurs in any locality that is not part of a production area as designated in this section, such locality shall be part of the nearest adjacent production area. If there are two or more nearest adjacent production areas, such locality shall be part of that production area that had the lowest cotton production in the most recent calendar year according to the records of the Department.

1997, c. 873, § 3.1-1092; 1999, c. 751; 2008, c. 860.



§ 3.2-1511. Virginia Cotton Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Cotton Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All assessments paid pursuant to § 3.2-1512 shall be paid into the state treasury and credited to the Fund.

The Cotton Board, to help defray the costs of Cotton Board programs, may sell printed materials, rent exhibit space at meetings, and engage in any revenue-producing activity related to research, education, and promotion of the growth and use of cotton. The Cotton Board shall promptly pay the proceeds of any such revenue-producing activities into the Fund.

Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purpose of carrying out the provisions of this chapter. Expenditures and disbursements from the Fund shall be made by the Cotton Board on warrants issued by the Comptroller upon written request signed by a duly authorized officer of the Cotton Board.

The Auditor of Public Accounts shall audit all the accounts of the Cotton Board as provided in § 30-133.

1997, c. 873, § 3.1-1101; 2008, c. 860.



§ 3.2-1512. Collection and disposition of assessment by handler; reports

A. Every handler shall collect an assessment of 85 cents ($0.85) per bale from the owner of all cotton that the handler gins for any owner and shall remit such assessment to the Tax Commissioner on or before the last day of the month following the end of each calendar quarter. Such assessment shall be in addition to any moneys collected by the handler as authorized by the Cotton Research and Promotion Act (7 U.S.C. §§ 2101 -2118). The Tax Commissioner shall promptly pay the assessments into the state treasury to the credit of the Virginia Cotton Fund.

B. Every handler shall complete reports on forms furnished by the Tax Commissioner, submit such reports to the Tax Commissioner along with the assessments submitted pursuant to subsection A, and keep copies of the reports for a period of not less than three years from the time the report was produced. Each report shall consist of information for the calendar quarter preceding the month such report is due and shall include the following: (i) the number of bales that the handler has ginned; (ii) the dollar amount of assessments collected by the handler; (iii) a list of those from whom an assessment has been collected for cotton ginned by the handler; (iv) the dollar amounts of all assessments collected from each owner of cotton ginned by the handler; and (v) any other information deemed necessary by the Tax Commissioner to carry out his duties under this chapter. Notwithstanding the provisions of § 58.1-3, upon request, the Tax Commissioner shall provide to the Cotton Board or the Commissioner copies of reports submitted pursuant to this section.

C. Any assessment that is not paid when due shall be collected pursuant to § 3.2-1102.

1997, c. 873, § 3.1-1098; 1999, c. 751; 2008, c. 860.



§ 3.2-1513. Records to be kept by handler

Every handler shall maintain the following records for all cotton ginned by the handler for the owner of the cotton:

1. Full name and address of the owner of the cotton;

2. Date the cotton was ginned by the handler for such owner;

3. Number of bales ginned; and

4. Dollar amount of assessment collected by the handler from the owner.

The handler shall maintain such records for a period of not less than three years from the time the cotton was ginned. Such records shall be open to the inspection of the Tax Commissioner and shall be established and maintained as required by the Tax Commissioner.

1997, c. 873, § 3.1-1099; 1999, c. 751; 2008, c. 860.



§ 3.2-1514. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any handler to fail to submit to the Tax Commissioner any report required pursuant to § 3.2-1512 within 60 days after the time such report is required to be submitted.

2. For any handler knowingly to report falsely to the Tax Commissioner any information required pursuant to § 3.2-1512.

3. For any producer knowingly to report falsely to the Commissioner any information required pursuant to § 3.2-1508.

1997, c. 873, § 3.1-1103; 2008, c. 860.



§ 3.2-1600. Definitions

As used in this chapter, unless the context requires a different meaning:

"Eggs for consumption" means eggs that are actually consumed in Virginia or sold at a location in Virginia.

"Eggs for use" means eggs that are incorporated into another product at a Virginia location so as to lose their character as eggs.

"Handler" means any person who operates a grading station, a packer, distributor, or other person who purchases, sells, or handles eggs that are used at the wholesale level for consumption in Virginia or, a farmer who packs, processes, or otherwise performs the functions of a handler. The term shall also mean any person in Virginia who purchases eggs, or the liquid equivalent thereof, from anyone other than a registered handler for use or consumption at wholesale in the Commonwealth. The functions of a handler include the sale, distribution, or other disposition of eggs at the wholesale level for use or consumption in Virginia regardless of where the eggs were produced or purchased.

"Registered handler" means any person who has registered with the Tax Commissioner to receive monthly return forms and report the egg tax.

1980, c. 316, § 3.1-796.11:4; 1982, c. 172; 1984, c. 550; 1993, c. 809; 2008, c. 860.



§ 3.2-1601. Egg Board; composition and appointment of members

The Egg Board is continued within the Department. The Egg Board shall be composed of seven members appointed by the Governor and confirmed in accordance with § 2.2-107 from nominations submitted to him by the Virginia Egg Council.

The Virginia Egg Council shall provide two or more nominations for each available position at least 30 days before the expiration of the member's term for which the nominations are being provided. If the Virginia Egg Council fails to provide at least two nominations for each available position at least 30 days before the expiration date pursuant to this section, the Governor may appoint to such available position another person who is involved in the commercial egg industry.

1980, c. 316, § 3.1-796.11:2; 1985, c. 448; 2008, c. 860; 2011, cc. 691, 714.



§ 3.2-1602. Egg Board membership terms

The terms of the members of the Egg Board shall run concurrently with the term of the Governor making the appointments. Vacancies occurring before the expiration of the term shall be filled for the unexpired term.

1980, c. 316, § 3.1-796.11:2; 1985, c. 448; 2008, c. 860.



§ 3.2-1603. Egg Board officers and compensation

A. The Egg Board shall elect a chairman and such other officers as deemed appropriate.

B. The members of the Egg Board shall be paid a per diem of $10 while transacting official business for the Egg Board and shall be entitled to be reimbursed for expenses incurred in connection with their attendance at regular or special meetings of the Egg Board.

1980, c. 316, § 3.1-796.11:2; 1985, c. 448; 2008, c. 860.



§ 3.2-1604. Powers and duties of Egg Board

A. The Egg Board shall have charge of the management and expenditures of the Virginia Egg Fund established in the state treasury.

B. The Egg Board may expend funds to provide for programs of research, education, publicity, advertising, and other promotion of eggs that are the subject of the tax levy; manage the Virginia Egg Fund so as to accumulate a reserve for contingencies; establish an office and employ such technical, professional, and other assistants as may be required; contract for research, publicity, advertising, and other promotional services; and take measures to strengthen and promote the best interest of farmers producing eggs on which the tax has been levied in accordance with the provisions of this chapter.

C. The Egg Board may establish an executive committee and charge it with such powers, duties, and functions as the Egg Board deems proper.

D. The chairman of the Egg Board shall make a report at each annual meeting of the Egg Board and furnish the members of the Egg Board with a statement of the total receipts and disbursements for the year. He shall file a copy of the report with the Commissioner and make copies of the report available for publication.

E. The Auditor of Public Accounts shall audit the accounts of the Egg Board as provided for in § 30-133.

1980, c. 316, § 3.1-796.11:2; 1985, c. 448; 2008, c. 860.



§ 3.2-1605. Virginia Egg Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Egg Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys levied and collected under the provisions of this chapter shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used exclusively for the purposes set out in this chapter.

In carrying out the purposes of this article, the Egg Board may cooperate with other state, regional, and national agricultural organizations in research, education, publicity, advertising, and other promotional activities.

Expenditures and disbursements from the Fund shall be made by the Egg Board on warrants issued by the Comptroller upon written request signed by the duly authorized officer of the Egg Board.

1980, c. 316, §§ 3.1-796.11:8, 3.1-796.11:9; 1993, c. 809; 2008, c. 860.



§ 3.2-1606. Levy of tax; regulations

There is hereby levied on eggs purchased or sold for use or consumption in the Commonwealth an excise tax of five cents ($0.05) per 30-dozen case or, if the eggs are purchased or sold in other than shell form, 11 cents ($0.11) per 100 pounds of liquid eggs or liquid equivalent. Such excise tax shall be levied only once. The Tax Commissioner, with the advice and consent of the Egg Board, may adopt regulations as are necessary for the interpretation, administration, and enforcement of this tax.

1980, c. 316, § 3.1-796.11:3; 1982, c. 172; 1985, c. 173; 1993, c. 809; 2008, c. 860.



§ 3.2-1607. Collection and disposition of tax by handler; reports

A. Every handler shall collect the tax imposed by this chapter from the person who purchases eggs for use or consumption in the Commonwealth and shall remit the tax to the Tax Commissioner by the 20th day of each month.

B. Every handler shall complete reports on forms furnished by the Tax Commissioner and submit the reports to the Tax Commissioner together with the tax submitted pursuant to subsection A. Each report shall include a statement of the gross volume of taxed eggs that have been packed, processed, purchased, sold, or handled by the handler. A copy of the completed report shall simultaneously be filed with the Egg Board. The Tax Commissioner may disclose to the duly authorized officer of the Egg Board tax information relating to the egg tax.

C. Every person who engages in business in the Commonwealth as a handler shall register, collect, and pay the tax on all eggs sold or delivered to anyone other than a registered handler for storage, use, or consumption in the Commonwealth. Such handlers shall maintain a certificate of registration, file returns, and perform all other duties required of handlers.

D. Any tax that is not paid when due shall be collected pursuant to § 3.2-1102.

1980, c. 316, § 3.1-796.11:4; 1982, c. 172; 1984, c. 550; 1993, c. 809; 2008, c. 860.



§ 3.2-1608. Exemptions

The following categories of eggs shall be exempt from the tax levied pursuant to this chapter:

1. The eggs of any producer selling less than 500 cases per year, or the liquid equivalent thereof.

2. Eggs when sold between registered handlers.

The Tax Commissioner shall provide a mechanism for returning taxes paid by exempt persons.

1980, c. 316, § 3.1-796.11:5; 1993, c. 809; 2008, c. 860.



§ 3.2-1609. Records to be kept by handlers

Every handler shall keep a complete record of the eggs subject to the provisions of this chapter that are packed, processed, or handled by him and shall preserve such records for a period of not less than three years from the time the eggs were packed, processed, or handled. Such records shall be open for inspection by the Tax Commissioner and shall be established and maintained as required by the Tax Commissioner.

1980, c. 316, § 3.1-796.11:6; 1993, c. 809; 2008, c. 860.



§ 3.2-1610. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any handler knowingly to report falsely to the Tax Commissioner the quantity of shell or processed eggs handled by him during any period.

2. For any handler to falsify the records of the eggs processed, packed, or handled by him.

3. For any handler to fail to maintain a complete record of the eggs processed, packed, or handled by him for at least three years from the time such eggs are processed, packed, or handled.

1980, c. 316, § 3.1-796.11:10; 1993, c. 809; 2008, c. 860.



§ 3.2-1700. Horse Industry Board; composition and appointment of members; quorum

The Horse Industry Board, established by the passage of a referendum held pursuant to Chapters 790 and 805 of the 1993 Acts of Assembly, is continued within the Department. The Horse Industry Board shall consist of 12 members representing the horse industry, industry support services, education, and equine health. Four members shall be the presidents of the following industry organizations: the Virginia Horse Council, Inc., the Virginia Thoroughbred Association, the Virginia Horse Shows Association, and the Virginia Quarter Horse Association. Four members shall serve at large, to be appointed by the Governor from nominations made by the remaining statewide horse breed or use organizations. The Governor shall also appoint two members from recommendations submitted by the Virginia horse industry: one shall be a representative of the horse industry support services or professional community (feed manufacturing or sales, pharmaceutical sales, horseshoeing, marketing, veterinary services, etc.) and the other shall be an individual commercially involved in the horse industry (manager, trainer, etc.). Each organization shall submit two or more nominations or recommendations for each available position at least 90 days before the expiration of the member's term for which the nomination or recommendation is being provided. If the organizations fail to provide the nominations at least 90 days before the expiration date pursuant to this section, the Governor may appoint other nominees that meet the foregoing criteria.

The extension horse specialist from Virginia Polytechnic Institute and State University shall serve as a voting member of the Horse Industry Board. The Commissioner shall serve as a nonvoting member.

Seven members shall constitute a quorum for the transaction of business.

The presidents of the Virginia Horse Council, Inc., the Virginia Thoroughbred Association, the Virginia Horse Shows Association, and the Virginia Quarter Horse Association may each designate in writing a member of his organization as an alternate who may attend meetings in his place and be counted as a member of the Horse Industry Board for the purposes of a quorum and for voting.

2005, cc. 497, 588, § 3.1-22.54; 2008, c. 860; 2011, cc. 691, 714.



§ 3.2-1701. Horse Industry Board membership terms

The terms for appointments to the Horse Industry Board shall be for three years, with no at-large member serving more than two consecutive terms.

2005, cc. 497, 588, § 3.1-22.55; 2008, c. 860.



§ 3.2-1702. Horse Industry Board officers and compensation

A. The Horse Industry Board shall elect from its membership a chairman and such other officers as it deems appropriate.

B. Members of the Horse Industry Board not representing agencies of the Commonwealth shall be reimbursed from the Virginia Horse Industry Promotion and Development Fund for all reasonable and necessary expenses incurred by them in the performance of their duties on behalf of the Horse Industry Board.

2005, cc. 497, 588, § 3.1-22.56; 2008, c. 860.



§ 3.2-1703. Powers and duties of Horse Industry Board

A. The Horse Industry Board shall be responsible for the promotion and economic development of the equine industry in the Commonwealth. To accomplish this function the Horse Industry Board is authorized to:

1. Produce economic reports;

2. Develop a horse industry directory;

3. Provide funding for educational programs;

4. Provide funding for research;

5. Engage in media liaison;

6. Collect and analyze data on the horse industry;

7. Disseminate industry-related data; and

8. Enter into contracts and agreements to accomplish the purposes of this chapter.

B. The chairman of the Horse Industry Board shall make an annual report to the Horse Industry Board including a statement of the total receipts and disbursements for the year and shall file a copy of such report with the Commissioner.

2005, cc. 497, 588, § 3.1-22.57; 2008, c. 860.



§ 3.2-1704. Virginia Horse Industry Promotion and Development Fund established

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Horse Industry Promotion and Development Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All assessments collected pursuant to this chapter shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert or be transferred to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purpose of carrying out the provisions of this chapter.

B. The Auditor of Public Accounts shall audit all the accounts of the Horse Industry Board as provided in § 30-133.

C. Expenditures and disbursements from the Fund shall be made by the Horse Industry Board on warrants issued by the Comptroller upon written request signed by a duly authorized officer of the Horse Industry Board.

2005, cc. 497, 588, § 3.1-22.58; 2008, c. 860.



§ 3.2-1705. Management of referenda; Commissioner's duties; notice

A. The Commissioner shall arrange for and manage any referendum conducted under this chapter.

B. The Commissioner shall, at least 60 days before the date upon which a referendum is to be held, mail notice to the clerk of the circuit court in each locality where those eligible to vote in the referendum reside. The clerk of the circuit court shall post the notice and regulations on the front door or public bulletin board of the courthouse and certify the posting to the Commissioner. The Commissioner shall give general notice of the referendum in a newspaper of general circulation in Richmond, Virginia, and shall send a notice of the referendum to a newspaper of general circulation for each area where members of the horse industry reside, at least 60 days prior to the holding of any referendum under this chapter.

The notice shall contain: (i) the date, hours, polling place, and method of voting in such referendum; (ii) the amount of assessment to be collected, means by which such assessment shall be collected, and general purposes for which the assessments will be used; and (iii) the regulations adopted by the Board pursuant to § 3.2-112.

C. The Commissioner shall prepare and distribute in advance of such referendum all necessary ballots, certificates, and supplies required for such referendum and shall, under regulations adopted by the Board, arrange for the use of polling places, if necessary.

D. The Commissioner shall, within 10 days after the referendum, canvass and publicly declare the results thereof and certify the same to the Governor and the Board.

2005, cc. 497, 588, § 3.1-22.60; 2008, c. 860.



§ 3.2-1706. Commissioner to maintain referenda results

The Commissioner shall maintain records of the number of eligible persons who voted in any referendum authorized under this chapter.

2005, cc. 497, 588, § 3.1-22.61; 2008, c. 860.



§ 3.2-1707. Fees to be assessed; State Veterinarian to collect

A fee of $1.50 shall be assessed on each equine infectious anemia test performed on samples collected in the Commonwealth. Such fees shall be collected by the State Veterinarian for deposit into the Virginia Horse Industry Promotion and Development Fund established by § 3.2-1704.

2005, cc. 497, 588, § 3.1-22.62; 2008, c. 860.



§ 3.2-1708. Referenda

The Board, upon petition by members of the horse industry representing at least 10 percent of the number of members of the horse industry who voted in the preceding referendum, or as determined by the Commissioner, may provide for a referendum on the continuation of the equine infectious anemia test assessment in accordance with the provisions of §§ 3.2-112 and 3.2-1705. The Board shall not act on such a petition for conducting such a referendum until at least five years have passed since the last referendum. If the Governor determines that a simple majority is not in favor of the assessment, the Board shall hold no new referendum for at least one year after the Governor has declared his findings. The cost of conducting any such referendum under this section shall be from the Virginia Horse Industry Promotion and Development Fund.

2005, cc. 497, 588, § 3.1-22.63; 2008, c. 860.



§ 3.2-1709. Question to be printed on ballots

The question to be printed on the ballots used in any referendum held under this article shall be as follows:

"Do you favor additional market development, education, publicity, research, and promotion of the Virginia horse industry and continuation of the levy of an assessment of $1.50 on each equine infectious anemia test performed on samples collected in Virginia in accordance with the provisions of the Horse Industry Board law?

_____ Yes

_____ No."

2005, cc. 497, 588, § 3.1-22.64; 2008, c. 860.



§ 3.2-1710. Persons eligible to vote

Each member of the horse industry who has paid for the administering of the equine infectious anemia test during the previous fiscal year shall be eligible to vote in a referenda, provided that he certifies on forms approved by the Board that he has paid for such a test. Any person meeting such requirements shall be eligible to vote in the referendum, but no person shall be required to be a qualified voter in other respects. Any person who is not an individual shall vote by its authorized representative.

2005, cc. 497, 588, § 3.1-22.65; 2008, c. 860.



§ 3.2-1711. Referenda results; action of Governor

If the Governor finds any referenda in order, and that at least a simple majority of those voting are in opposition to the continuation of the equine infectious anemia test assessment, he shall so proclaim and upon such proclamation the assessment shall be discontinued. If the Governor finds that at least a simple majority of those voting are in favor of the continuation of the assessment, the Governor shall not so proclaim.

2005, cc. 497, 588, § 3.1-22.66; 2008, c. 860.



§ 3.2-1712. Definitions

As used in this article, unless the context requires a different meaning:

"Manufactured equine feed" means a commercial feed as defined by § 3.2-4800 that is intended for consumption by horses or other equine.

"Manufacturer" means any person who manufactures equine feed and is licensed to conduct business in the Commonwealth under § 3.2-4803.

2005, cc. 497, 588, § 3.1-22.67; 2008, c. 860.



§ 3.2-1713. Petition for referendum on question of assessment; action of Board and Commissioner; amount of assessment

The Board, upon a joint petition requesting a referendum being filed with it by at least three of the following: the Virginia Horse Council, Inc., the Virginia Thoroughbred Association, the Virginia Horse Shows Association, the Virginia Quarter Horse Association, the Virginia Farm Bureau Federation, or the Virginia Agribusiness Council, and upon finding that sufficient interest exists among the members of the equine owners in the Commonwealth to justify a referendum, shall authorize the holding of a referendum as set forth in this article.

The Commissioner shall thereupon be fully empowered and directed to hold and conduct a referendum, in accordance with the provisions of §§ 3.2-112 and 3.2-1705, on the question of whether or not equine owners in the Commonwealth are of the opinion that additional market development, education, publicity, research, and promotion of the equine industry are required. If approved in the referendum authorized by this section, an assessment of $3 per ton or $0.075 per 50-pound bag of manufactured equine feed shall be established. The cost of conducting a referendum under this section shall be paid from the Virginia Horse Industry Promotion and Development Fund.

2005, cc. 497, 588, § 3.1-22.68; 2008, c. 860.



§ 3.2-1714. Persons eligible to vote

Any person who owns an equine in the Commonwealth shall be eligible to vote in a referendum held under this article if he executes and submits to the Commissioner an affidavit on forms and methods approved by the Board verifying Virginia residency, legal voting age, and at least one of the following to confirm equine ownership:

1. Current breed or discipline registration for an equine owned in the Commonwealth.

2. Receipt of a valid Virginia equine infectious anemia test within the last 12 months indicating an ownership interest in an equine.

3. A lease purchase agreement, contract, bill of sale, or other legal document showing current ownership or lease interest in an equine stabled or pastured in the Commonwealth.

Completed forms shall include the full name of the person submitting the form along with an associated farm name, if applicable, mailing address, and phone number. Any person who is not an individual shall vote by its authorized representative.

2005, cc. 497, 588, § 3.1-22.69; 2008, c. 860.



§ 3.2-1715. Question to be printed on ballots

The question to be printed on the ballots used in the initial referendum held pursuant to § 3.2-1713, shall be as follows:

"Do you favor additional market development, education, publicity, research, and promotion of the Virginia equine industry and the levy of an assessment of $3 per ton or $0.075 per 50-pound bag of manufactured equine feed sold in the Commonwealth of Virginia in accordance with the provisions of the Horse Industry Board law?

_____ Yes

_____ No."

2005, cc. 497, 588, § 3.1-22.70; 2008, c. 860.



§ 3.2-1716. Action of Governor if a simple majority of voters favors assessment

If the Governor finds the referendum in order and that at least a simple majority of those voting are in favor of the assessment for the purpose of conducting additional programs in market development, education, publicity, research, and promotion of the equine industry, he shall so proclaim and an assessment of $3 per ton or $0.075 per 50-pound bag of manufactured equine feed shall be established within 180 days of such proclamation and collected as set forth in this chapter.

2005, cc. 497, 588, § 3.1-22.71; 2008, c. 860.



§ 3.2-1717. Action of Governor if referendum found out of order or less than a simple majority of voters favors assessment

If the Governor finds the referendum out of order, or that at least a simple majority of those voting are not in favor of the assessment for the purpose of conducting additional programs of market development, education, publicity, research, and promotion of the equine industry, he shall so proclaim and an assessment on manufactured equine feed shall not be established.

2005, cc. 497, 588, § 3.1-22.72; 2008, c. 860.



§ 3.2-1718. Referenda

If the Governor issues a proclamation under § 3.2-1716, then no other referendum shall be held on the equine industry that was the subject of the proclamation except that after the expiration of five years from the date of the imposition of the assessment on manufactured equine feed, another referendum may be held in the manner herein prescribed to determine whether the assessment shall be continued or adjusted. The Board, upon petition by members of the equine industry representing at least 10 percent of the number of members of the equine industry who voted in the preceding referendum, or as determined by the Commissioner, may provide for a referendum on the continuation or adjustment of the assessment. The Board shall not act on such a petition for conducting such a referendum until at least five years have passed from the time the manufactured equine feed assessment was established or until at least five years have passed since the last referendum.

If the Governor determines that a simple majority is not in favor of the assessment, the Board shall hold no new referendum for at least one year after the Governor has declared his findings, but, at the expiration of one year and upon petition by 10 percent of the members of the Commonwealth's equine industry that voted in the most recent referendum, the Board may provide for a referendum. The cost of conducting any referendum under this section may be paid from the Virginia Horse Industry Promotion and Development Fund.

2005, cc. 497, 588, § 3.1-22.73; 2008, c. 860.



§ 3.2-1719. Collection and disposition of assessment by manufacturer; report

A. Every manufacturer shall collect an assessment of $3 per ton or $0.075 per 50-pound bag of manufactured equine feed he sells in the Commonwealth and on any manufactured equine feed he imports for sale in the Commonwealth and shall remit such assessment to the Department annually. The Department shall promptly pay the assessments into the state treasury to the credit of the Virginia Horse Industry Promotion and Development Fund.

B. Every manufacturer shall complete, on forms furnished by the Department, an annual report of the total tonnage of manufactured equine feed he sold and imported into the Commonwealth. Such reports shall be submitted to the Department along with the assessments submitted pursuant to subsection A. The reporting year for manufactured equine feed shall be January 1 through December 31.

C. All assessments collected under this section shall be paid to the Department by February 1 for the preceding calendar year.

2005, cc. 497, 588, § 3.1-22.74; 2008, c. 860.



§ 3.2-1720. Records to be kept by manufacturer

Any manufacturer who is required to collect the equine feed assessment under this article shall maintain such records as may be necessary or required by the Commissioner to accurately indicate the tonnage of manufactured equine feed that he has sold or imported for sale in the Commonwealth. The manufacturer shall maintain such records for a period of not less than three years from the time the manufactured equine feed was sold. Such records shall be open to the inspection of the Commissioner.

2005, cc. 497, 588, § 3.1-22.75; 2008, c. 860.



§ 3.2-1721. Collection of delinquent assessments; civil action

Any manufacturer who is required to collect the equine feed assessment under this article and who has not paid the assessment to the Commissioner within 15 working days following the due date of February 1 shall pay to the Commissioner a late fee of 10 percent of the amount due or $50, whichever is greater, in addition to the amount of assessment owed. The appraisal of this late fee shall not prevent the Commissioner from taking other action, as provided for in this chapter. If any person is delinquent in any payment of the money due, then the amount shall be collected by civil action in the name of the Commonwealth at the direction of the Commissioner, and any person adjudged to be in default shall pay the cost of such action. The Attorney General, at the request of the Commissioner, shall institute action in any appropriate court for the collection of any money due, including interest thereon.

2005, cc. 497, 588, § 3.1-22.76; 2008, c. 860.



§ 3.2-1722. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any manufacturer to fail to submit to the Department any report required pursuant to § 3.2-1719 within 60 days after the time such report is due.

2. For any manufacturer knowingly to report falsely to the Department any information required pursuant to this article.

2005, cc. 497, 588, § 3.1-22.77; 2008, c. 860.



§ 3.2-1800. Definitions

As used in this chapter, unless the context requires a different meaning:

"Approved seed potatoes" means disease-free potatoes and parts thereof that conform to the standards established by the Potato Board.

"Board" means the Potato Board.

"Handler" means any person who is a processor, dealer, shipper, or exporter who purchases potatoes from a grower, or who acts as the grower's agent, or any person who holds a produce dealer or commission merchant license from the Department. The term also means any producer who packs, processes, or otherwise performs the functions of a handler pursuant to the provisions of this chapter.

"Jurisdiction" means any locality where potatoes are produced according to the records of the Department.

"Potatoes" means all varieties of potatoes except sweet potatoes.

"Producer" means any person who, in a calendar year, grows a minimum of 40,000 pounds of potatoes in the Commonwealth.

"Seed potatoes" means potatoes and parts thereof intended for the propagation or production of commercial potatoes.

1982, c. 126, §§ 3.1-684.21, 3.1-684.39; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1801. Potato Board; composition and appointment of members

The Potato Board, established by the passage of a 1994 referendum held pursuant to Chapter 126 of the 1982 Acts of Assembly, is continued within the Department. The Potato Board shall be composed of seven members appointed by the Governor from nominations by grower organizations, the appointments to be subject to confirmation by the General Assembly. All members of the Potato Board shall be producers of potatoes. Each grower organization shall submit two or more nominations for each available position at least 90 days before the expiration of the member's term for which the nomination is being provided. If said organizations fail to provide nominations at least 90 days before such expiration, the Governor may appoint other nominees that meet the criteria provided by this section.

1982, c. 126, § 3.1-684.32; 1985, c. 448; 2008, c. 860; 2011, cc. 691, 714.



§ 3.2-1802. Potato Board membership terms

The terms for appointments to the Board shall be four years. All members may be reappointed. The Governor shall fill any vacancy occurring before the expiration of any term for the unexpired term.

1982, c. 126, § 3.1-684.32; 1985, c. 448; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1803. Potato Board officers and compensation

A. The Board shall elect a chairman and such other officers as deemed appropriate.

B. Members of the Potato Board shall receive such compensation for the performance of their duties as provided in § 2.2-2813. Members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Department.

C. The Potato Board shall meet at least once each year prior to the beginning of the seed potato buying season, at the call of the chairman, and whenever the majority of the members so request. A majority of the members shall constitute a quorum.

1982, c. 126, § 3.1-684.32; 1985, c. 448; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1804. Powers and duties of the Potato Board

A. The Board shall have charge of the management and expenditures of the Virginia Potato Fund established in the state treasury.

B. The Board may expend funds to provide for programs of research, education, publicity, advertising, and other promotion; manage the fund so as to accumulate a reserve for contingencies; establish an office and employ such technical and professional assistants as may be required; contract for research, publicity, advertising and other promotional services; and take all actions as will assist in strengthening and promoting the best interest of producers of potatoes.

C. In carrying out the purposes of this chapter, the Board may cooperate with other state, regional, and national agricultural organizations in research, education, publicity, advertising, and other promotional activities.

D. The Board may establish an executive committee and charge it with those powers, duties, and functions as the Board deems proper.

E. The chairman of the Board shall make an annual report to the Board including a statement of the total receipts and disbursements for the year and shall file a copy of the report and the audit required by § 3.2-1810 with the Commissioner.

F. The Board shall adopt regulations to establish standards for seed potatoes and to carry out the provisions of this chapter and, at the recommendation of the chairman, request that the Commissioner, the Dean of the College of Agriculture and Life Sciences at Virginia Polytechnic Institute and State University, the Chairman of the Certified Seed Board, and the Director of the Eastern Shore Agricultural Research and Extension Center at Painter appoint representatives to advise the Board.

1982, c. 126, §§ 3.1-684.32, 3.1-684.36; 1985, c. 448; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1805. Referenda

Upon a petition, or its own motion, or that of an interested person properly made, the Board may hold a referendum on the continuance of the tax. If a petition is not presented to the Board or the Board is not otherwise advised, the tax to support additional research and promotion of potatoes shall continue to be levied and collected as provided for in this article. The cost of conducting any referendum as prescribed in this article shall be paid from funds paid into the Virginia Potato Fund. The Board shall adopt regulations governing the conduct of referenda pursuant to § 3.2-112.

1982, c. 126, § 3.1-684.30; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1806. Management of referenda; Commissioner's duties; notice

A. The Commissioner shall arrange for and manage any referendum conducted pursuant to this article.

B. The Commissioner shall, at least 60 days before the referendum is to be held, mail notice to the clerk of the circuit court in each locality where producers are located.

The clerk of the circuit court shall post the notice and the regulations on the front door or public bulletin board of the courthouse and certify the posting to the Commissioner. The Commissioner shall give notice of the referendum in a newspaper of general circulation in Richmond, Virginia, and shall send a notice of the referendum to a newspaper of general circulation in each locality where producers are located at least 60 days prior to the holding of any referendum pursuant to the provisions of this article. The notice shall contain the date, hours, voting places, and method of voting in the referendum, the amount of tax to be collected, the means by which the tax shall be collected, the general purposes for how the taxes will be used, and the regulations adopted by the Board hereunder.

C. The Commissioner, with the assistance of the petitioners, shall prepare and distribute in advance of the referendum all necessary ballots and supplies required for the referendum and shall under regulations adopted by the Board and with the assistance of the petitioners and the Extension Service arrange for the necessary polling places.

D. The Commissioner shall, within 10 days after the referendum, canvass and publicly declare the results thereof and certify the same to the Governor and the Board.

1982, c. 126, §§ 3.1-684.23, 3.1-684.26, 3.1-684.27; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1807. Question to be printed on ballots

The question to be printed on the ballots used in a referendum pursuant to this article shall be as follows:

"Do you favor additional research, education, publicity, advertising, and other promotion of potatoes and the continuation of the levy of two cents ($0.02) per 100 pounds in accordance with the provisions of the Board law to support the same?

_____ Yes

_____ No."

1982, c. 126, § 3.1-684.31; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1808. Persons eligible to vote

Each producer in the Commonwealth who produced 40,000 pounds of potatoes during the year next preceding the date of the referendum held pursuant to this article shall be eligible to vote in the referendum if he certifies to the required production. The certification shall be on forms approved by the Board. Any person meeting these requirements shall be eligible to vote in the referendum, but no person shall be required to be a qualified voter in any other respect. Any person who is not an individual shall vote by its authorized representative.

1982, c. 126, § 3.1-684.24; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1809. Referenda results; action of Governor

The Governor shall examine all matters relating to the referendum and whether a majority of the producers voting expressed a desire for additional research, education, publicity, advertising, and other means of promotion and continuing the levying of the tax to support them. If the Governor finds the referendum in order and that a majority of those voting are in opposition to the continuation of the levying of the tax on potatoes, he shall so proclaim and upon such proclamation the tax on potatoes shall be discontinued. If the Governor finds that a majority of those voting are in favor of the continuation of the tax on potatoes, the Governor shall not so proclaim.

1982, c. 126, § 3.1-684.28; 2008, c. 860.



§ 3.2-1810. Virginia Potato Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Potato Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller.

All moneys levied and collected pursuant to this article shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes set forth in this chapter.

Expenditures and disbursements from the Fund shall be made by the Board on warrants issued by the Comptroller upon written request signed by the duly authorized officer of the Board.

The Auditor of Public Accounts shall audit all the accounts of the Board as is provided for in § 30-133.

1982, c. 126, §§ 3.1-684.36, 3.1-684.37; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1811. Collection and disposition of tax by handler; reports

A. Every handler who purchases from a producer shall deduct, from payments made to the producer for any potatoes, a tax of two cents ($0.02) per 100 pounds of potatoes and shall remit the tax to the Commissioner on or before the 20th day of each month. The tax shall be paid to the Commissioner and shall be promptly paid into the state treasury to the credit of the Virginia Potato Fund.

B. Every handler shall complete a report consisting of a statement of the gross volume of potatoes on which the tax was levied that were packed, processed, or handled by the handler and shall file such report with the Commissioner together with the tax submitted pursuant to subsection A. The tax levied on potatoes shall be due by the handler on the same day that the report is due.

1982, c. 126, § 3.1-684.33; 2008, c. 860.



§ 3.2-1812. Collection of delinquent tax; civil action

The tax imposed under the provisions of this article and unpaid on the date when due shall bear interest at a rate determined in accordance with § 58.1-1812, from and after the due date until paid. If any person defaults in any payment of the tax or interest thereon, the amount shall be collected by a civil action in the name of the Commonwealth at the relation of the Board and the person adjudged in default shall pay the costs of the proceeding. The Attorney General, at the request of the Commissioner, shall institute an appropriate action for the collection of the amount of any tax past due under this article, including interest thereon.

1982, c. 126, § 3.1-684.35; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1813. Records to be kept by handlers

Every handler shall keep a complete record of the potatoes subject to the provisions of this article that have been packed, processed, or handled by him for a period of time not less than three years from the time the potatoes were packed, processed, or handled. The records shall be open to the inspection of the Commissioner and shall be established and maintained as required by the Commissioner.

1982, c. 126, § 3.1-684.34; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1814. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any handler knowingly to report falsely to the Commissioner the quantity of potatoes processed or handled by him.

2. For any handler to fail to keep a complete record of the potatoes processed or handled by him.

3. For any handler to preserve the records for a period of time less than three years from the time such potatoes are processed or handled.

1982, c. 126, § 3.1-684.38; 2008, c. 860.



§ 3.2-1815. Licenses

The Commissioner shall revoke the produce dealer or commission merchant license of any handler who fails to report, pay the tax, or perform any other duty required of him pursuant to the provisions of this article.

1982, c. 126, § 3.1-684.40; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-1816. Standards required of seed potatoes

Any seed potatoes sold, offered for sale, advertised, or shipped in the Commonwealth shall conform to the standards of approved seed potatoes.

Code 1950, § 3-228.4; 1950, p. 1029; 1958, c. 94; 1966, cc. 686, 702, § 3.1-288; 2008, c. 860, § 3.2-4105; 2012, cc. 803, 835.



§ 3.2-1817. Exempted sales

Nothing in this article shall prohibit the sale of seed potatoes sold by the grower to a planter who has personal knowledge of the conditions under which the seed potatoes were grown.

Code 1950, § 3-228.10; 1950, p. 1030; 1958, c. 94; 1966, c. 702, § 3.1-294; 2008, c. 860, § 3.2-4106; 2012, cc. 803, 835.



§ 3.2-1818. Inspection of potatoes; right of entry; fees; records required

A. The Commissioner shall inspect any seed potatoes. The Commissioner may enter any place of business, warehouse, common carrier, or other place where seed potatoes may be found for the purpose of an inspection. It is unlawful for any person to interfere with such inspections.

B. The fee for inspection shall not exceed the lesser of the current rate for federal-state inspection of table stock potatoes or the reasonable cost of inspection. The Commissioner shall abate any fee to the extent funds are appropriated from the general fund for seed potato inspection.

C. Bills of lading, invoices, or other records accompanying any shipment of approved seed potatoes shall give the name of the consignee, consignor, and custodian, if any. The Commissioner shall have the right to inspect such records.

Code 1950, § 3-228.8; 1950, p. 1030; 1966, cc. 686, 702, § 3.1-292; 1978, c. 540; 1980, c. 308; 2008, c. 860, § 3.2-4107; 2012, cc. 803, 835.



§ 3.2-1819. "Stop sale" order; seizure; condemnation

A. When the Commissioner finds seed potatoes sold or offered for sale in violation of this article or any regulation hereunder, he may issue a "stop sale" order to the owner or custodian. It is unlawful for anyone to sell any seed potatoes under a "stop sale" order until the Commissioner has evidence that such potatoes will (i) not be used for propagation purposes or (ii) be used outside the Commonwealth. When the Commissioner has such evidence, he shall issue a notice releasing potatoes from the "stop sale" order.

B. Any shipment of seed potatoes in violation of this article shall be subject to seizure on complaint of the Commissioner to the appropriate court in the county or city where the seed potatoes are located. If the court finds the seed potatoes to be in violation and orders condemnation, the owner shall be permitted to post a bond for double the amount of the value of the seed potatoes. Then the owner shall have 10 days from the date of the order of condemnation to denature, destroy, or process the potatoes for other than propagation purposes. If the owner fails to post the bond required or act within the time limit set forth in this subsection, then the court shall order that the seed potatoes be denatured, destroyed, or processed for other than propagation purposes.

Code 1950, § 3-228.8; 1950, p. 1030; 1966, cc. 686, 702, § 3.1-292; 1978, c. 540; 1980, c. 308; 2008, c. 860, § 3.2-4108; 2012, cc. 803, 835.



§ 3.2-1820. Commissioner may permit sale of substandard potatoes and experimental varieties

The Commissioner may permit the sale of seed potatoes that do not meet the standards of approved seed potatoes when he deems necessary. The Commissioner may permit the sale of experimental varieties of potatoes for propagation purposes. He may delegate the authority granted in this section to the Board.

Code 1950, § 3-228.9; 1950, p. 1030; 1966, cc. 686, 702, § 3.1-293; 2008, c. 860, § 3.2-4109; 2012, cc. 803, 835.



§ 3.2-1821. Notice; hearings

A. If the Commissioner finds a violation of this article or of any regulation adopted pursuant to this article, he shall notify the custodian of the seed potatoes in writing, designating a time and place for a hearing, and send a copy of the notice to the owner or shipper. Any party notified shall be given an opportunity to be heard under the regulations adopted pursuant to this article. If it appears after proper hearing that any of the provisions of this article have been violated, the Commissioner may certify the facts to the attorney for the Commonwealth in the county or city where the violation occurred and furnish him with a copy of the results of the inspection duly authenticated and under the oath of the inspector.

B. It shall be the duty of each attorney for the Commonwealth with responsibility for the enforcement of this article, and to whom any violation is reported, to commence proceedings in the appropriate court.

Code 1950, § 3-228.11; 1950, p. 1030; 1966, cc. 686, 702, § 3.1-295; 1978, c. 540; 2008, c. 860; § 3.2-4110; 2012, cc. 803, 835.



§ 3.2-1822. Penalties

Any person violating any provision of this article or any regulation adopted pursuant to this article is guilty of a Class 1 misdemeanor.

Code 1950, § 3-228.11; 1950, p. 1030; 1966, cc. 686, 702, § 3.1-295; 1978, c. 540; 2008, c. 860, § 3.2-4111; 2012, cc. 803, 835.



§ 3.2-1900. Definitions

As used in this chapter, unless the context requires a different meaning:

"Processor" means any person that cleans, shells, or crushes peanuts.

Code 1950, § 3-525.1; 1966, c. 702, § 3.1-647; 1985, c. 448; 2008, c. 860.



§ 3.2-1901. Peanut Board; composition and appointment of members

The Peanut Board is continued within the Department. The Peanut Board shall consist of nine members representing as nearly as possible each peanut-producing section of the Commonwealth. Such members shall be appointed by the Governor, subject to confirmation by the General Assembly, and each of whom shall be a resident of the Commonwealth and engaged in producing peanuts in the Commonwealth. The Governor shall be guided in his appointments by the recommendations of the Virginia Peanut Growers Association or other peanut growers' organizations existing in peanut-producing counties. The Virginia Peanut Growers Association and any other peanut growers' organization submitting nominations shall submit two or more nominations for each available position at least 90 days before the expiration of the member's term for which the nomination is being provided. If the Virginia Peanut Growers Association or other peanut growers' organizations fail to provide the nominations at least 90 days before the expiration date pursuant to this section, the Governor may appoint other nominees that meet the foregoing criteria.

Code 1950, §§ 3-525.2, 3-525.3; 1966, c. 702, §§ 3.1-648, 3.1-649; 1978, c. 540; 1985, c. 448; 2008, c. 860; 2011, cc. 691, 714.



§ 3.2-1902. Peanut Board membership terms

The terms for appointments to the Peanut Board shall be for three years. The Governor shall fill any vacancy occurring before the expiration of any term for the unexpired term.

Code 1950, § 3-525.3; 1966, c. 702, § 3.1-649; 1978, c. 540; 2008, c. 860.



§ 3.2-1903. Peanut Board officers and compensation

A. The Peanut Board shall elect one of its members as chairman and such other officers as deemed appropriate.

B. Members of the Peanut Board shall serve without compensation but they shall be reimbursed for actual expenses incurred in attending meetings of the Peanut Board.

Code 1950, §§ 3-525.4, 3-525.5; 1966, c. 702, §§ 3.1-650, 3.1-651; 1978, c. 540; 2008, c. 860.



§ 3.2-1904. Powers and duties of Peanut Board

A. All funds levied and collected under this chapter shall be administered by the Peanut Board.

B. The Peanut Board shall plan and conduct campaigns for education, advertising, publicity, sales promotion, and research as to Virginia peanuts.

C. The Peanut Board may make contracts, expend moneys of the Peanut Fund, and do whatever else may be necessary to effectuate the purposes of this chapter.

D. The Peanut Board may cooperate with other state, regional, and national agricultural and peanut organizations in research, advertising, publicity, education, and other means of promoting the sale and use of peanuts, and may expend moneys of the Peanut Fund for such purposes.

E. The Peanut Board may enter into an agreement with the Federal Commodity Credit Corporation or its designee to collect and remit the specified assessment on all peanuts pledged as collateral for a marketing assistance or price support loan.

F. The Peanut Board may appoint a secretary and other employees as may be necessary at salaries to be fixed by the Peanut Board, subject to the provisions of Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2. All employees handling money under this chapter shall be required to furnish surety bonds.

G. The chairman shall make a report at the annual meeting of the Peanut Board and furnish the members of the Peanut Board with a statement of the total receipts and disbursements for the year. He shall file a copy of the report and the audit required by § 3.2-1906 with the Commissioner.

Code 1950, §§ 3-525.4, 3-525.6 to 3-525.10; 1966, c. 702, §§ 3.1-650, 3.1-652 to 3.1-656; 1978, c. 540; 2008, c. 860; 2010, cc. 7, 37.



§ 3.2-1905. Levy of excise tax

An excise tax of 15 cents ($0.15) per 100 pounds is levied on all peanuts grown in and sold in the Commonwealth for processing. Beginning July 1, 2010, and ending July 1, 2016, such tax shall be levied at a rate of $0.30 per 100 pounds on all peanuts grown in and sold in the Commonwealth for processing. Peanuts shall not be subject to the tax after the tax has been paid once.

Code 1950, § 3-525.11; 1964, c. 609; 1966, c. 702, § 3.1-657; 1973, c. 200; 1983, c. 177; 1995, c. 160; 2008, c. 860; 2010, cc. 7, 37; 2013, cc. 6, 40.



§ 3.2-1906. Peanut Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Peanut Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys levied and collected under the provisions of this chapter, after deducting the expense to the Commonwealth of collecting the same, shall be paid into the state treasury and credited to the Fund.

Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of paying the costs of collecting the tax levied on peanuts pursuant to this chapter, the administration of this chapter, including payment for personal services and expenses of employees and agents of the Peanut Board, rent, services, materials, and supplies necessary to effectuate the purposes of this chapter. Expenditures and disbursements from the Fund shall be made by the Peanut Board on warrants issued by the Comptroller upon written request signed by a duly authorized officer of the Peanut Board.

The Auditor of Public Accounts shall audit all the accounts of the Peanut Board as is provided for in § 30-133.

Code 1950, §§ 3-525.16, 3-525.17; 1966, c. 702, §§ 3.1-662, 3.1-663; 1978, c. 540; 2008, c. 860.



§ 3.2-1907. Collection and disposition of tax; reports

A. Every processor shall collect the tax on all peanuts bought by him and pay it into the Department of Taxation to the credit of the Peanut Fund. The tax collected between July 1 and December 31 of each year shall be paid not later than February 15 of the succeeding year, and the tax collected between January 1 and June 30 shall be paid not later than July 10 of each year.

B. Every processor shall complete reports on forms furnished by the Tax Commissioner, submit such reports to the Tax Commissioner together with the tax submitted pursuant to subsection A, and keep copies of the reports for a period of not less than three years from the time the report was produced.

C. Any assessment that is not paid when due shall be collected pursuant to § 3.2-1102. Notwithstanding the provisions of § 58.1-3, upon request, the Tax Commissioner may provide the Peanut Board with a list of assessment payers and amounts paid.

Code 1950, § 3-525.12; 1966, c. 702, § 3.1-658; 2008, c. 860; 2010, cc. 7, 37.



§ 3.2-1908. Record to be kept by processor

Every processor shall keep a complete record of the amount of peanuts, subject to tax, bought by him for a period of not less than three years. Such record shall be open to the inspection of the Tax Commissioner and his duly authorized agents.

Code 1950, § 3-525.13; 1966, c. 702, § 3.1-659; 2008, c. 860.



§ 3.2-1909. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any processor knowingly to report falsely to the Tax Commissioner the quantity of peanuts subject to tax bought by him during any period.

2. For any processor to falsify the records of the peanuts subject to tax bought by him.

Code 1950, § 3-525.18; 1966, c. 702, § 3.1-664; 2008, c. 860.



§ 3.2-1910. Failure to file reports; misdemeanor

Any processor who fails to file the required reports, or who fails to keep the required records, is guilty of a Class 1 misdemeanor. Each month of such failure is a separate offense.

Code 1950, § 3-525.19; 1966, c. 702, § 3.1-665; 2008, c. 860.



§ 3.2-2000. Definitions

As used in this chapter, unless the context requires a different meaning:

"Feeder pig" means a hog not weighing 140 pounds or less.

"Processor" means any person that slaughters hogs commercially, or agent thereof.

"Producer" means any person engaged in the business of raising hogs for sale for slaughter or raising hogs for sale as feeder pigs.

"Slaughter hog" means a hog weighing in excess of 140 pounds.

Code 1950, § 3-598.12; 1966, c. 658, § 3.1-763.6; 1985, c. 448; 2008, c. 860.



§ 3.2-2001. Pork Industry Board; composition and appointment of members

The Pork Industry Board is continued within the Department. The Pork Industry Board shall consist of 12 members appointed by the Governor, subject to confirmation by the General Assembly. Members of the Pork Industry Board shall be selected, as far as possible, so as to give representation to the principal pork-producing areas of Virginia. At least seven of the members shall be pork producers.

Code 1950, § 3-598.13; 1966, c. 658, § 3.1-763.7; 1978, c. 540; 1979, c. 72; 1985, c. 448; 2008, c. 860.



§ 3.2-2002. Pork Industry Board membership terms

Terms for appointments to the Pork Industry Board shall be for four years. The Governor shall fill any vacancy occurring before the expiration of any term through appointment of a qualified person for the unexpired term. No member shall be eligible to be appointed for more than two successive terms.

Code 1950, § 3-598.13; 1966, c. 658, § 3.1-763.7; 1978, c. 540; 1979, c. 72; 1985, c. 448; 2008, c. 860.



§ 3.2-2003. Pork Industry Board officers and compensation

A. The Pork Industry Board shall elect one of its members as chairman and such other officers as deemed appropriate.

B. Members of the Pork Industry Board shall be reimbursed for all actual expenses incurred attending meetings of the Pork Industry Board and any related activities as authorized by the Pork Industry Board.

Code 1950, § 3-598.13; 1966, c. 658, § 3.1-763.7; 1978, c. 540; 1979, c. 72; 1985, c. 448; 2008, c. 860.



§ 3.2-2004. Powers and duties of Pork Industry Board

A. The Pork Industry Board shall administer all funds collected under this chapter.

B. The Pork Industry Board shall plan and conduct programs for education and research relating to the Virginia pork industry, with primary emphasis on programs designed to increase the efficient production of slaughter hogs and feeder pigs in the Commonwealth.

C. The Pork Industry Board may make contracts, expend moneys from the Virginia Pork Industry Fund, and do whatever else may be necessary to effectuate the purposes of this chapter.

D. The Pork Industry Board may cooperate with other state, regional, and national organizations in research, education, and other means for promoting the Virginia pork industry and may expend moneys of the Virginia Pork Industry Fund for such purpose.

E. The Pork Industry Board may appoint a secretary and such other employees as may be necessary at salaries to be fixed by the Pork Industry Board subject to the provisions of the Virginia Personnel Act (§ 2.2-2900 et seq.). All employees of the Pork Industry Board handling money shall be required to furnish surety bonds in an amount to be fixed by the Pork Industry Board.

F. The chairman shall make a report at the annual meeting of the Pork Industry Board and furnish the members of the Pork Industry Board with a statement of the total receipts and disbursements for the year. The chairman shall also file a copy of such report and the audit required by § 3.2-2005 with the Commissioner annually.

Code 1950, §§ 3-598.13, 3-598.14; 1966, c. 658, §§ 3.1-763.7, 3.1-763.8; 1978, c. 540; 1979, c. 72; 1985, c. 448; 2008, c. 860.



§ 3.2-2005. Virginia Pork Industry Fund; established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Pork Industry Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys levied and collected under the provisions of this chapter shall be paid into the state treasury and credited to the Fund.

Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes set forth in this chapter, including paying the costs of collecting the tax levied on hogs pursuant to this chapter, and the administration of this chapter, including payment for personal services, materials, and supplies necessary to effect the purposes of this chapter. Expenditures and disbursements from the Fund shall be made by the Pork Industry Board on warrants issued by the Comptroller upon written request signed by a duly authorized officer of the Pork Industry Board.

The Auditor of Public Accounts shall audit all the accounts of the Pork Industry Board as is provided for in § 30-133.

Code 1950, § 3-598.17; 1966, c. 658, § 3.1-763.11; 1978, c. 540; 2008, c. 860.



§ 3.2-2006. Levy of excise tax

An excise tax of 10 cents ($0.10) per head shall be levied on all hogs sold in the Commonwealth for slaughter, and an excise tax of five cents ($0.05) per head shall be levied on all hogs sold in the Commonwealth as feeder pigs. For purposes of this tax, a slaughter hog or feeder pig is sold at the time and place the hog or pig is weighed for purchase and its purchase weight is recorded.

Code 1950, § 3-598.15; 1966, c. 658, § 3.1-763.9; 1979, c. 72; 1982, c. 99; 2008, c. 860.



§ 3.2-2007. Collection and disposition of tax; reports

A. Every processor shall collect the tax on all slaughter hogs purchased by him, other than at a livestock auction market, and remit such tax to the Tax Commissioner to the credit of the Virginia Pork Industry Fund.

B. Every livestock auction market shall collect the tax on all slaughter hogs and feeder pigs bought at a livestock auction market and remit it to the Tax Commissioner to the credit of the Virginia Pork Industry Fund.

C. Every first buyer shall collect the tax on other feeder pig sales and remit it to the Tax Commissioner to the credit of the Virginia Pork Industry Fund.

D. Taxes collected between July 1 and December 31 of each year shall be paid to the Tax Commissioner not later than January 15 of the succeeding year, and taxes collected between January 1 and June 30 shall be paid not later than July 10 of the year in which collected.

E. Every processor, livestock auction market, and other first buyers of feeder pigs shall complete reports on forms furnished by the Tax Commissioner, submit such reports to the Tax Commissioner together with the taxes submitted pursuant to this section, and keep copies of the reports for a period of not less than three years from the time the report was produced.

F. The Tax Commissioner, after consultation with the Virginia Pork Industry Board, may adopt regulations for the interpretation and enforcement of this tax.

G. Any tax that is not paid when due shall be collected pursuant to § 3.2-1102.

Code 1950, § 3-598.15; 1966, c. 658, § 3.1-763.9; 1979, c. 72; 1982, c. 99; 2008, c. 860.



§ 3.2-2008. Records to be kept by processors, livestock auction markets, and other first buyers

Every processor, livestock auction market, and other first buyers of feeder pigs shall keep a complete record of the number of slaughter hogs and feeder pigs subject to tax purchased by him for at least three years. Such record shall be open to the inspection of the Tax Commissioner.

Code 1950, § 3-598.15; 1966, c. 658, § 3.1-763.9; 1979, c. 72; 1982, c. 99; 2008, c. 860.



§ 3.2-2009. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any person knowingly to report falsely the number of slaughter hogs and feeder pigs subject to tax bought or handled by him during any period.

2. For any person to falsify the records of the slaughter hogs and feeder pigs subject to tax bought or handled by him.

3. For any person to fail to file the report, or to fail to keep the records as required by this chapter.

Code 1950, § 3-598.18; 1966, c. 658, § 3.1-763.12; 2008, c. 860.



§ 3.2-2100. Definitions

As used in this chapter, unless the context requires a different meaning:

"Handler" means the operator of a stockyard, livestock dealership, slaughterhouse, packing plant, or livestock auction market, or any other person making a purchase from a sheep producer, at the point where the sheep is sold or traded.

"Sheep" means sheep or lambs of all ages.

1995, c. 691, § 3.1-1065; 2008, c. 860.



§ 3.2-2101. Sheep Industry Board; composition and appointment of members; quorum

The Sheep Industry Board, established by the passage of a referendum held pursuant to Chapter 691 of the 1995 Acts of Assembly, is continued within the Department.

The Sheep Industry Board shall consist of 12 members representing the sheep industry and industry support services. The Governor shall appoint 12 individuals from nominations submitted by the Virginia Sheep Producers Association, Virginia sheep and wool marketing organizations, or other Virginia farm organizations representing sheep producers. One member shall represent the packing/processing/retailing segment of the industry, one shall represent the Virginia Livestock Markets Association, and one shall represent the purebred segment of the industry. The remaining nine members shall be appointed by the Governor as follows in accordance with § 3.2-2110, with no more than one member appointed per locality: three members who reside in the Southwest District; three members who reside in the Valley District; two members who reside in the Northern District; and one member who resides in the South Central District. In addition, the extension sheep specialist from Virginia Polytechnic Institute and State University and the Commissioner shall serve as nonvoting members. Seven members of the Sheep Industry Board shall constitute a quorum for the transaction of business.

Each association or organization shall submit two or more nominations for each available position at least 90 days before the expiration of the member's term for which the nomination or recommendation is being provided. If the organizations fail to provide the nominations at least 90 days before the expiration date pursuant to this section, the Governor may appoint other nominees that meet the foregoing criteria.

1995, c. 691, §§ 3.1-1074, 3.1-1075; 1996, c. 169; 2004, c. 56; 2008, c. 860; 2011, cc. 691, 714.



§ 3.2-2102. Sheep Industry Board membership terms

The terms for appointments to the Sheep Industry Board shall be for three years. Vacancies in memberships shall be filled pursuant to § 3.2-2101. No member shall serve more than two consecutive terms.

1995, c. 691, § 3.1-1075; 1996, c. 169; 2004, c. 56; 2008, c. 860.



§ 3.2-2103. Sheep Industry Board officers and compensation

A. The Sheep Industry Board shall elect from its membership a chairman and such other officers, as it deems appropriate.

B. Sheep Industry Board members not representing agencies of the Commonwealth shall be reimbursed from the Fund for all reasonable and necessary expenses incurred in the performance of their duties as members of the Sheep Industry Board.

1995, c. 691, § 3.1-1075; 1996, c. 169; 2004, c. 56; 2008, c. 860.



§ 3.2-2104. Powers and duties of Sheep Industry Board

A. The Sheep Industry Board shall be responsible for the promotion and economic development of the sheep industry in the Commonwealth. To accomplish this function the Sheep Industry Board is authorized to:

1. Provide funding for predator control;

2. Produce economic reports;

3. Develop a sheep industry directory;

4. Provide funding for educational programs;

5. Provide funding for research;

6. Engage in media liaison;

7. Collect and analyze data on the sheep industry;

8. Disseminate industry-related data;

9. Enter into contracts and agreements to accomplish the purposes of this chapter; and

10. Establish, administer, manage, and make expenditures from the Virginia Sheep Industry Promotion and Development Fund as provided in § 3.2-2111.

B. The Sheep Industry Board may increase the original assessment of 50 cents ($0.50) for each sheep sold within the Commonwealth no more than 10 cents ($0.10) per year, up to a maximum assessment of $1 per head.

C. The chairman of the Sheep Industry Board shall make a report at the annual meeting of the Sheep Industry Board including a statement of the total receipts and disbursements for the year, and shall file a copy of the report with the Commissioner.

1995, c. 691, §§ 3.1-1066, 3.1-1074; 2008, c. 860.



§ 3.2-2105. Referenda

The Board, upon petition by at least 10 percent of the members of the sheep industry who voted in the preceding referendum or as determined by the Commissioner, may provide for a referendum on the continuation of the Sheep Industry Board and the assessment. The cost of conducting such referendum shall be from funds paid into the Virginia Sheep Industry Promotion and Development Fund as established in § 3.2-2111. Such referendum shall be conducted in the manner provided in this chapter. The Board shall adopt regulations governing the conduct of referenda pursuant to § 3.2-112.

1995, c. 691, § 3.1-1072; 2008, c. 860.



§ 3.2-2106. Management of referenda; Commissioner's duties; notice

A. The Commissioner shall manage any referendum conducted under this chapter, and shall, under regulations adopted by the Board, arrange for the use of polling places, if necessary.

B. The Commissioner shall, at least 60 days before the date upon which a referendum is to be held, mail notice to the clerk of the circuit court in each locality where those eligible to vote in the referendum reside. The clerk of the circuit court shall post the notice and regulations on the front door or public bulletin board of the courthouse and certify the posting to the Commissioner. The Commissioner shall also give general notice of the referendum in a newspaper of general circulation in Richmond, Virginia, and shall send a notice of the referendum to a newspaper of general circulation in each area where members of the sheep industry reside, at least 60 days prior to the holding of any referendum under this chapter.

The notice shall contain the date, hours, voting places, and methods of voting in the referendum; the amount of assessment to be collected, means by which such assessment will be collected, and general purposes for how the assessments will be used; and the regulations adopted by the Board pursuant to § 3.2-112.

C. The Commissioner shall prepare and distribute in advance of the referendum all necessary ballots, certificates, and supplies required for the referendum.

D. The Commissioner shall within 10 days after the referendum, canvass and publicly declare the results of the referendum, and certify the same to the Governor and the Board.

1995, c. 691, §§ 3.1-1069, 3.1-1070; 2008, c. 860.



§ 3.2-2107. Question to be printed on ballots

The question to be printed on the ballots used in any referendum authorized in § 3.2-2105 on the continuation of the Sheep Industry Board and assessment shall be as follows:

"Do you favor the continuation of the Sheep Industry Board and the continuation of the levy of an assessment of up to $1 per head for all sheep sold within the Commonwealth?

_____ Yes

_____ No."

1995, c. 691, § 3.1-1073; 2008, c. 860.



§ 3.2-2108. Persons eligible to vote

Each member of the Virginia sheep industry who has sold one or more sheep or 50 or more pounds of wool within the Commonwealth in the year preceding any referendum shall be eligible to vote in the referendum, provided that he certifies that he has conducted such sale. Any person who meets the requirements of this section shall be eligible to vote provided that they are a resident of the Commonwealth or qualified to do business in the Commonwealth. Any person who is not an individual shall vote by its authorized representative.

1995, c. 691, § 3.1-1067; 2008, c. 860.



§ 3.2-2109. Referenda results; action of Governor

If the Governor finds the referendum in order and that at least a simple majority of those voting are in opposition to the continuation of Sheep Industry Board and the assessment for the purpose of conducting programs in market development, predator control, education, research, and promotion of the sheep industry, he shall so proclaim and upon such proclamation the Sheep Industry Board and the assessment shall be discontinued. If the Governor finds that at least a simple majority of those voting are in favor of the continuation of the Sheep Industry Board and the assessment, he shall not so proclaim.

1995, c. 691, § 3.1-1071; 2008, c. 860.



§ 3.2-2110. Production districts designated

The following districts are designated for the purposes of this chapter:

Southwest District: Bland, Buchanan, Carroll, Craig, Dickenson, Floyd, Franklin, Giles, Grayson, Henry, Lee, Montgomery, Patrick, Pulaski, Roanoke, Russell, Scott, Smyth, Tazewell, Washington, Wise, and Wythe Counties.

Valley District: Alleghany, Augusta, Bath, Botetourt, Highland, Page, Rockbridge, Rockingham, and Shenandoah Counties.

Northern District: Albemarle, Caroline, Clark, Culpeper, Fairfax, Fauquier, Fluvanna, Fredrick, Goochland, Greene, Hanover, King George, Loudoun, Louisa, Madison, Nelson, Orange, Prince William, Rappahannock, Spotsylvania, Stafford, and Warren Counties.

South Central District: Accomack, Amelia, Amherst, Appomattox, Bedford, Brunswick, Buckingham, Campbell, Charles City, Charlotte, Chesterfield, Cumberland, Dinwiddie, Essex, Gloucester, Greensville, Isle of Wight, James City, King and Queen, King William, Lancaster, Lunenburg, Mathews, Mecklenburg, Middlesex, New Kent, Northampton, Northumberland, Nottoway, Pittsylvania, Powhatan, Prince Edward, Prince George, Richmond, Southampton, Surry, Sussex, Westmoreland, and York Counties; and the Cities of Chesapeake, Suffolk, and Virginia Beach.

1995, c. 691, § 3.1-1075; 1996, c. 169; 2004, c. 56; 2008, c. 860.



§ 3.2-2111. Virginia Sheep Industry Promotion and Development Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Sheep Industry Promotion and Development Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All assessments paid pursuant to § 3.2-2112 shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purpose of carrying out the provisions of this chapter. Expenditures and disbursements from the Fund shall be made by the Sheep Industry Board on warrants issued by the Comptroller upon written request by a duly authorized officer of the Sheep Industry Board.

The Auditor for Public Accounts shall audit all the accounts of the Sheep Industry Board as provided in § 30-133.

1995, c. 691, § 3.1-1076; 2008, c. 860.



§ 3.2-2112. Collection and disposition of assessment by handler; reports

A. Every handler shall deduct the assessment authorized under this chapter from the proceeds of sale owed by him to the respective owners for all sheep sold in the Commonwealth. Any handler purchasing sheep in the Commonwealth for resale within 10 days shall be exempt from the assessment on the subsequent sale. The handler shall remit the assessment to the Tax Commissioner on or before the last day of the month following the end of each calendar quarter.

B. Every handler shall complete reports on forms furnished by the Tax Commissioner, submit such reports to the Tax Commissioner along with the assessments submitted pursuant to subsection A, and keep copies of the reports for a period of not less than three years from the time the report was produced. Each report shall include a statement of the number of sheep that have been handled; the amount of money that has been collected; and any other information deemed necessary by the Tax Commissioner to carry out his duties under this chapter. Notwithstanding the provisions of § 58.1-3, upon request, the Tax Commissioner is authorized to provide the Sheep Industry Board with a list of assessment payers and amounts paid.

C. Any assessment that is not paid when due shall be collected pursuant to § 3.2-1102.

1995, c. 691, §§ 3.1-1077, 3.1-1078; 2008, c. 860.



§ 3.2-2113. Records to be kept by handler

Every handler shall keep a complete record of the number of sheep subject to payment bought by him for a period of not less than three years. Such records shall be open for inspection by the Tax Commissioner, and shall be established and maintained as required by the Tax Commissioner.

1995, c. 691, § 3.1-1078; 2008, c. 860.



§ 3.2-2114. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any handler to fail to submit to the Tax Commissioner any report required in this chapter within 60 days from the time such report is required to be submitted.

2. For any handler knowingly to report falsely to the Tax Commissioner the number of taxable sheep handled by him during any period or to falsify the records.

1995, c. 691, § 3.1-1079; 2008, c. 860.



§ 3.2-2200. Definitions

As used in this chapter, unless the context otherwise requires:

"Country buyer" means any person who buys small grains from a producer.

"Exporter" means any person offering small grains for export sale.

"Handler" means any person who purchases small grains from a producer and any producer who transports and sells his own small grains out of state. Handler also means any processor, dealer, shipper, country buyer, exporter, or any other business entity that purchases small grains from a producer. Handler shall also mean any person buying, accepting for shipment, or otherwise acquiring property in small grains from a producer, and shall include a mortgagee, pledgee, lienor, or other person having a claim against the producer when the actual or constructive possession of such small grains is taken as part payment or in satisfaction of such mortgage, pledge, lien, or claim.

"Processor" means any person who changes the physical form or characteristic of small grains in preparation for sale.

"Producer" means any person who has grown and sold small grains in the Commonwealth in the preceding three years.

"Seedsman" means any person who offers small grains seeds for sale.

"Small grains" means barley, oats, rye, or wheat.

1991, c. 587, §§ 3.1-684.41, 3.1-684.53; 1992, c. 776; 2008, c. 860.



§ 3.2-2201. Small Grains Board; composition and appointment of members

The Small Grains Board, established by the passage of a referendum held pursuant to Chapter 587 of the 1991 Acts of Assembly, is continued within the Department. The Small Grains Board shall be composed of 11 members appointed by the Governor from nominations by the Virginia Grain Producers Association or other organizations representing small grain producers, the appointments to be subject to confirmation by the General Assembly. The Virginia Grain Producers Association and any other organization submitting nominations shall nominate at least two producers from each production area of small grains. The Governor shall appoint at least one producer from each production area and the membership of the Small Grains Board shall be composed of a majority of producers. The Governor shall appoint one member, if available, from each of the following classifications: seedsman, processor, country buyer, and exporter.

Nominations shall be submitted at least 90 days before the expiration of the member's term for which the nomination is being provided. If the Virginia Grain Producers Association or any other organization submitting nominations fail to provide the nominations at least 90 days before the expiration date pursuant to this section, the Governor may appoint other nominees that meet the foregoing criteria.

1991, c. 587, § 3.1-684.52; 2008, c. 860; 2011, cc. 691, 714.



§ 3.2-2202. Small Grains Board membership terms

The terms for appointments to the Small Grains Board shall be for three years. The Governor shall fill any vacancy occurring before the expiration of any term for the unexpired term. If possible, such vacancies shall be filled from the production area or classification from which the vacancy occurred as described in § 3.2-2210.

1991, c. 587, § 3.1-684.52; 2008, c. 860.



§ 3.2-2203. Small Grains Board officers and compensation

A. The Small Grains Board shall elect a chairman and such other officers as deemed appropriate.

B. Members of the Small Grains Board shall not receive compensation for attendance at meetings of the Small Grains Board, but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties.

1991, c. 587, § 3.1-684.52; 2008, c. 860.



§ 3.2-2204. Powers and duties of Small Grains Board

A. The Small Grains Board shall have charge of the management and expenditure of the Virginia Small Grains Fund established in the state treasury.

B. The Small Grains Board may expend funds to provide for programs of market development, education, publicity, research, and the promotion of the sale and use of small grains; to manage the funds so as to accumulate a reserve for contingencies; to establish an office and employ such technical, professional, and other assistants as may be required; and to contract for market development, publicity, research, advertising, and other promotional services.

C. The Small Grains Board may establish an executive committee and charge it with such powers, duties, and functions as deemed proper.

D. The Small Grains Board shall not enter into an agreement with the Federal Commodity Credit Corporation to collect the specified assessment on all small grains pledged as collateral for a commodity credit corporation price support loan or purchase by the Federal Commodity Credit Corporation under its loan or purchase programs.

E. The chairman of the Small Grains Board shall make a report at the annual meeting of the Virginia Grain Producers Association including a statement of the total receipts and disbursements for the year. He shall file a copy of the report with the Commissioner and the members of the Small Grains Board.

1991, c. 587, § 3.1-684.52; 2008, c. 860.



§ 3.2-2205. Referenda

The Board, upon petition by a group of small grains producers representing at least 10 percent of the number of producers, as determined by the Commissioner, may provide for a referendum on the continuation of the assessment. The Board shall not act on such a petition for conducting such a referendum until at least five years have passed since the last referendum. If the Governor determines that a simple majority is not in favor of the assessment, the Board shall hold no new referendum for at least one year after the Governor has declared his findings, but at the expiration of one year and upon petition by 10 percent of the Commonwealth's small grains producers that voted in the most recent referendum, the Board may provide for a referendum. The cost of conducting any referendum under this section shall be paid from funds paid into the Virginia Small Grains Fund as defined in § 3.2-2211. The Board shall adopt regulations governing the conduct of referenda pursuant to § 3.2-112.

1991, c. 587, §§ 3.1-684.45, 3.1-684.50; 2008, c. 860.



§ 3.2-2206. Management of referenda; Commissioner's duties; notice

A. The Commissioner shall arrange for and manage any referendum conducted pursuant to this chapter, and shall, under regulations adopted by the Board, arrange for the use of polling places if necessary.

B. The Commissioner shall, 60 days before the date upon which a referendum is to be held, mail notice to the clerk of the circuit court in each locality where small grains are produced. The clerk of the circuit court shall post the notice and regulations on the front door or public bulletin board of the courthouse and certify the posting to the Commissioner. The Commissioner shall, at least 60 days prior to the holding of any referendum under this chapter, give general notice of the referendum in a newspaper of general circulation in Richmond, Virginia, and send a notice of the referendum to a newspaper of general circulation for each area where small grains are produced.

The notice shall contain the date, hours, polling place, and method of voting in such referendum, the amount of assessment to be collected, the means by which such assessment shall be collected, the general purposes for which the assessments will be used, and the regulations adopted by the Board pursuant to § 3.2-112.

C. The Commissioner shall prepare and distribute in advance of the referendum all necessary ballots, certificates, and supplies required for the referendum.

D. The Commissioner shall, within 10 days after the referendum, canvass and publicly declare the results thereof and certify the same to the Governor and the Board.

1991, c. 587, §§ 3.1-684.43, 3.1-684.46, 3.1-684.47; 1992, c. 776; 2008, c. 860.



§ 3.2-2207. Question to be printed on ballots

The question to be printed on the ballots used in any referendum held pursuant to this chapter shall be as follows:

"Do you favor additional market development, education, publicity, research, and the promotion of the sale and use of small grains and continuation of the levy of an assessment of one-half of one percent of the selling price per bushel in accordance with the provisions of the Small Grains Board law?

_____ Yes

_____ No."

1991, c. 587, § 3.1-684.51; 2008, c. 860.



§ 3.2-2208. Persons eligible to vote

Each producer who sold small grains in two of the past three years next preceding the date of the referendum held pursuant to this chapter shall be eligible to vote in the referendum, provided that he shall certify sale and point of sale on forms approved by the Board. Any person meeting such requirements shall be eligible to vote in the referendum, but no person shall be required to be a qualified voter in other respects. Any person who is not an individual shall vote by its authorized representative.

1991, c. 587, § 3.1-684.44; 1992, c. 776; 2008, c. 860.



§ 3.2-2209. Referenda results; action of Governor

If the Governor finds any referendum in order and that at least a simple majority of those voting are in opposition to the continuation of the assessment on small grains, he shall so proclaim and upon such proclamation the assessment on small grains will be discontinued. If the Governor finds that at least a simple majority of those voting are in favor of the continuation of the assessment on small grains, the Governor shall not so proclaim.

1991, c. 587, § 3.1-684.48; 2008, c. 860.



§ 3.2-2210. Production areas designated

The following production areas are designated for the purposes of this chapter:

Area I: the Counties of Accomack and Northampton; City of Virginia Beach;

Area II: the Counties of Stafford, King George, Westmoreland, Northumberland, Richmond, and Lancaster;

Area III: the Counties of Spotsylvania, Caroline, Essex, Middlesex, Mathews, Gloucester, King and Queen, King William, and Orange;

Area IV: the Counties of Louisa, Fluvanna, Goochland, Hanover, Henrico, New Kent, Charles City, James City, York, Powhatan, Cumberland, Buckingham, Appomattox, Amelia, Chesterfield, Prince George, Dinwiddie, and Nottoway;

Area V: the Cities of Chesapeake and Suffolk; the Counties of Isle of Wight, Southampton, Surry, and Sussex;

Area VI: the Counties of Greensville, Brunswick, Mecklenburg, Halifax, Charlotte, Lunenburg, Prince Edward, Campbell, and Pittsylvania; and

Area VII: the Counties of Albemarle, Alleghany, Amherst, Arlington, Augusta, Bath, Bedford, Bland, Botetourt, Buchanan, Carroll, Clarke, Craig, Culpeper, Dickenson, Fairfax, Fauquier, Floyd, Franklin, Frederick, Giles, Grayson, Greene, Henry, Highland, Lee, Loudoun, Madison, Montgomery, Nelson, Page, Patrick, Prince William, Pulaski, Rappahannock, Roanoke, Rockbridge, Rockingham, Russell, Scott, Shenandoah, Smyth, Tazewell, Warren, Washington, Wise, and Wythe.

1991, c. 587, § 3.1-684.52; 2008, c. 860.



§ 3.2-2211. Virginia Small Grains Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Small Grains Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys levied and collected under the provisions of this chapter shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes set forth in this chapter.

Expenditures and disbursements from the Fund shall be made by the Small Grains Board on warrants issued by the Comptroller upon written request signed by the duly authorized officer of the Small Grains Board.

In carrying out the purposes of this chapter, the Small Grains Board may cooperate with other state, regional, national, and international agricultural organizations in market development, education, publicity, research, and the promotion of the sale and use of small grains. The proceeds from such activities shall be promptly paid into the Virginia Small Grains Fund.

The Auditor of Public Accounts shall audit all the accounts of the Small Grains Board as provided for in § 30-133.

Money from the Fund shall not be diverted or expended for any purpose other than those set forth in this chapter unless authorized by a specific Act of Assembly.

1991, c. 587, §§ 3.1-684.56, 3.1-684.57; 2008, c. 860.



§ 3.2-2212. Collection and disposition of assessment by handler; reports

A. Every handler shall deduct from payments made to the producer for small grains the amount of the assessment levied thereon and shall remit such assessment to the Tax Commissioner pursuant to this chapter.

B. A report to the Tax Commissioner shall be on forms prescribed and furnished by the Tax Commissioner; shall be a statement of the gross volume of small grains handled by the handler; and shall be filed with the Tax Commissioner covering small grains handled during the preceding period, as set forth by the Tax Commissioner. The Tax Commissioner shall set forth the filing date or dates for reports and assessments and the period to be covered after consultation with the Virginia Small Grains Association and the Small Grains Board. The assessment levied on small grains shall be due and payable by the handler on the same day as the report is due. The assessment shall be paid to the Tax Commissioner and be promptly paid into the state treasury to the credit of the Virginia Small Grains Fund. The Tax Commissioner shall not assess a fee in the collection of the fee assessment. The Tax Commissioner shall provide annually during the first calendar quarter of each year a listing of all handlers who paid an assessment during the previous calendar year.

C. Any assessment that is not paid when due shall be collected pursuant to § 3.2-1102.

1991, c. 587, § 3.1-684.53; 1992, c. 776; 2008, c. 860.



§ 3.2-2213. Records to be kept by handlers

Every handler shall keep a complete record of the small grains handled by him for a period of not less than three years from the time the small grains were handled. Such records shall be open to the inspection of the Tax Commissioner, and shall be established and maintained as required by the Tax Commissioner.

1991, c. 587, § 3.1-684.54; 2008, c. 860.



§ 3.2-2214. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any handler knowingly to report falsely to the Tax Commissioner the quantity of small grains handled by him during any period.

2. For any handler to falsify the records of the small grains handled by him.

3. For any handler to fail to preserve the records of the small grains handled for a period of three years from the time such small grains were handled.

1991, c. 587, § 3.1-684.58; 2008, c. 860.



§ 3.2-2300. Definitions

"Country buyer" means any person who buys soybeans from a producer.

"Exporter" means any person offering soybeans for export sale.

"Handler" means any processor, dealer, shipper, exporter, or any other business entity that purchases soybeans from a producer. The term shall also mean any person buying, accepting for shipment, or otherwise acquiring property in soybeans from a producer, and shall include a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the producer, when the actual or constructive possession of such soybeans is taken as part payment or in satisfaction of such mortgage, pledge, lien, or claim. The term shall also mean any producer that transports and sells his soybeans out of state.

"Processor" means any person who changes the physical form or characteristic of soybeans for the purpose of preparing them for sale.

"Producer" means any person who grew soybeans in the Commonwealth and sold soybeans during the preceding three years.

"Seedsman" means any person or firm who offers soybean seeds for sale.

1970, c. 431, §§ 3.1-684.2, 3.1-684.13, 3.1-684.14; 1974, c. 297; 1978, c. 540; 1982, c. 603; 1985, c. 448; 1987, c. 476; 1990, c. 183; 1992, c. 124; 2008, c. 860.



§ 3.2-2301. Soybean Board; composition and appointment of members

The Soybean Board, established by the passage of a referendum held pursuant to Chapter 431 of the 1970 Acts of Assembly, is continued within the Department. The Soybean Board shall be composed of 11 members appointed by the Governor from nominations by the several producer organizations representing soybean producers, the appointments to be subject to confirmation by the General Assembly. The several producer organizations representing soybean producers shall nominate at least two producers from each production area of soybeans. The Governor shall appoint at least one producer from each production area as described in § 3.2-2310, and the membership of the Soybean Board shall always be composed of a majority of producers. The Governor shall appoint one member, if available, from each of the following classifications: seedsman, producer, processor, country buyer, and exporter. Such appointments shall be made from nominations from the several producer organizations representing soybean producers.

Each organization shall submit nominations at least 90 days before the expiration of the member's term for which the nomination or recommendation is being provided. If the organizations fail to provide the nominations at least 90 days before the expiration date pursuant to this section, the Governor may appoint other nominees that meet the foregoing criteria.

1970, c. 431, § 3.1-684.13; 1974, c. 297; 1978, c. 540; 1985, c. 448; 1987, c. 476; 2008, c. 860; 2011, cc. 691, 714.



§ 3.2-2302. Soybean Board membership terms

The terms for appointments to the Soybean Board shall be for three years. The Governor shall fill any vacancy occurring before the expiration of any term for the unexpired term. If possible, vacancies shall be filled from the production area or classification from which the vacancy occurred from nominations as described § 3.2-2301.

1970, c. 431, § 3.1-684.13; 1974, c. 297; 1978, c. 540; 1985, c. 448; 1987, c. 476; 2008, c. 860.



§ 3.2-2303. Soybean Board officers and compensation

A. The Soybean Board shall elect a chairman and such other officers as deemed appropriate.

B. Members of the Soybean Board shall not receive compensation for attendance at meetings of the Soybean Board, but shall be reimbursed for actual expenses incurred in such attendance.

1970, c. 431, § 3.1-684.13; 1974, c. 297; 1978, c. 540; 1985, c. 448; 1987, c. 476; 2008, c. 860.



§ 3.2-2304. Powers and duties of Soybean Board

A. The Soybean Board shall have charge of the management and expenditure of the Virginia Soybean Fund established in the state treasury.

B. The Soybean Board may expend funds to provide for programs of research, education, publicity, and the promotion of the sale and use of soybeans; to manage the funds so as to accumulate a reserve for contingencies; to establish an office and employ such technical, professional, and other assistants as may be required; and to contract for research, publicity, advertising, and other promotional services.

C. The Soybean Board may establish an executive committee and charge it with powers, duties, and functions as is deemed proper.

D. The Soybean Board may enter into an agreement with the Federal Commodity Credit Corporation to collect the specified assessment on all soybeans pledged as collateral for a commodity credit corporation price support loan or purchase by the Federal Commodity Credit Corporation under its loan or purchase program.

E. The chairman of the Soybean Board shall make an annual report to the Soybean Board including a statement of the total receipts and disbursements for the year, and shall file a copy of such report with the Commissioner.

1970, c. 431, § 3.1-684.13; 1974, c. 297; 1978, c. 540; 1985, c. 448; 1987, c. 476; 2008, c. 860.



§ 3.2-2305. Referenda

Every five years from the date of the imposition of the tax assessment on soybeans, another referendum shall be held to determine whether the assessment for research, education, publicity, and promotion of the sale and use of soybeans shall be continued. The Board, upon petition by a group of soybean producers representing at least 33 percent of the Commonwealth's production, as determined by the Commissioner, may provide for an advisory referendum on the continuation of the assessment. Upon finding that sufficient interest exists among the producers of soybeans in the Commonwealth to justify a referendum, the Board shall authorize the holding of a referendum. The cost of conducting any such referendum as above prescribed shall come from funds paid into the Virginia Soybean Fund. The Board shall adopt regulations governing the conduct of referenda pursuant to § 3.2-112.

1970, c. 431, § 3.1-684.11; 2008, c. 860.



§ 3.2-2306. Management of referenda; Commissioner's duties; notice

A. The Commissioner shall arrange for and manage any referendum conducted under this chapter.

B. The Commissioner shall, 60 days before the date upon which a referendum is to be held, mail notice to the clerk of the circuit court in each locality where soybeans are produced. The clerk of the court shall post the notice on the front door or public bulletin board of the courthouse and certify the posting to the Commissioner. The Board shall publish notice of the referendum in each newspaper of general circulation in the counties where the referendum is to be held at least 60 days before the holding of any referendum under this chapter. The notice shall contain the date, hours, and polling places or other ways for voting in such referendum, the amount of the assessment to be collected, the sources thereof, the means by which the sum shall be collected, and the general purposes for how the funds will be used.

C. The Commissioner shall prepare and distribute in advance of the referendum all necessary ballots, certificates, and supplies required for the referendum and shall, under regulations adopted by the Board, arrange for the use of polling places, if necessary.

D. The Commissioner shall, within 10 days after the referendum, canvass and publicly declare the results thereof and certify the same to the Governor and the Board.

1970, c. 431, §§ 3.1-684.4, 3.1-684.7, 3.1-684.8; 2008, c. 860.



§ 3.2-2307. Question to be printed on ballots

The question to be printed on the ballots used in a referendum held pursuant to this chapter shall be as follows:

"Do you favor additional research, education, publicity and the promotion of the sale and use of soybeans and the continuation of the levy of an assessment of two cents ($0.02) per bushel in accordance with the provisions of the Soybean Board?

_____ Yes

_____ No."

1970, c. 431, § 3.1-684.12; 1982, c. 603; 1990, c. 183; 2008, c. 860.



§ 3.2-2308. Persons eligible to vote

Each producer who sold soybeans during the past three years next preceding the date of the referendum held pursuant to this chapter shall be eligible to vote in such referendum, provided that he shall so certify on forms that shall be prepared by the Board. Any person meeting such requirements shall be eligible to vote in the referendum, but no person shall be required to be a qualified voter in other respects.

1970, c. 431, § 3.1-684.5; 2008, c. 860.



§ 3.2-2309. Referenda results; action of Governor

If the Governor finds any referendum in order and that at least 60 percent of those voting are in opposition to the continuation of the assessment on soybeans, he shall so proclaim and upon such proclamation the assessment on soybeans will be discontinued. If the Governor finds that at least 60 percent of those voting are in favor of the continuation of the assessment on soybeans, the Governor shall not so proclaim.

1970, c. 431, §§ 3.1-684.9, 3.1-684.10; 1982, c. 603; 2008, c. 860.



§ 3.2-2310. Production Areas designated

The following production areas are designated for the purposes of this chapter:

Area I: Accomack and Northampton Counties;

Area II: Stafford, King George, Westmoreland, Northumberland, Richmond, and Lancaster Counties;

Area III: Spotsylvania, Caroline, Essex, Middlesex, Mathews, Gloucester, King and Queen, and King William Counties;

Area IV: Louisa, Fluvanna, Goochland, Hanover, Henrico, New Kent, Charles City, James City, and York Counties;

Area V: the Cities of Virginia Beach, Chesapeake, and Suffolk;

Area VI: Chesterfield, Dinwiddie, Prince George, Surry, Sussex, Isle of Wight, Southampton, Greensville, and Brunswick Counties; and

Area VII: Buckingham, Cumberland, Powhatan, Amelia, Prince Edward, Appomattox, Campbell, Charlotte, Lunenburg, Nottoway, Mecklenburg, Halifax, Pittsylvania, and Henry Counties.

1970, c. 431, § 3.1-684.13; 1974, c. 297; 1978, c. 540; 1985, c. 448; 1987, c. 476; 2008, c. 860.



§ 3.2-2311. Virginia Soybean Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Soybean Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys levied and collected under the provisions of this chapter shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes set forth in this chapter.

In carrying out the purposes of this chapter, the Soybean Board may cooperate with other state, regional, national, and international agricultural organizations in research, education, publicity, and the promotion of the sale and use of soybeans. The Soybean Board may sell printed materials, rent exhibit space at meetings, and engage in any type of ethical revenue-producing activity to defray the costs of Soybean Board programs. The proceeds from such activities shall be promptly paid into the Virginia Soybean Fund.

Expenditures and disbursements from the Fund shall be made by the Soybean Board on warrants issued by the Comptroller upon written request signed by the duly authorized officer of the Soybean Board.

The Auditor of Public Accounts shall audit all the accounts of the Soybean Board as is provided for in § 30-133.

1970, c. 431, §§ 3.1-684.17, 3.1-684.18; 1978, c. 540; 2008, c. 860.



§ 3.2-2312. Collection and disposition of assessment by handler; reports

A. Every handler shall deduct from payments made to the producer for soybeans an assessment of two cents ($0.02) per bushel and shall remit such assessment to the Tax Commissioner pursuant to this chapter. The handler shall also deduct from payments made to the producer for soybeans any national assessment that shall be approved under federal law to supersede the state law and shall remit such assessment to the Tax Commissioner pursuant to this chapter. The Tax Commissioner shall provide to the Soybean Board copies of excise tax returns and other information as may be necessary for the Soybean Board to comply with Virginia and federal soybean assessment programs.

B. A report to the Tax Commissioner shall be on forms prescribed and furnished by the Tax Commissioner, and shall be a statement of the gross volume of soybeans handled by the handler and shall be filed with the Tax Commissioner by the date or dates as set forth by the Tax Commissioner covering soybeans handled during the preceding period, as set forth by the Tax Commissioner. The Tax Commissioner shall set forth the filing date or dates for reports and assessments and the period or periods to be covered after consultation with the Virginia Soybean Association and Soybean Board. The assessment levied on soybeans shall be due by the handler on the same day as the report is due. The assessment shall be paid to the Tax Commissioner and be promptly paid into the state treasury to the credit of the Virginia Soybean Fund.

C. Any assessment that is not paid when due shall be collected pursuant to § 3.2-1102.

1970, c. 431, § 3.1-684.14; 1982, c. 603; 1987, c. 476; 1990, c. 183; 1992, c. 124; 2008, c. 860.



§ 3.2-2313. Records to be kept by handlers

The handler shall keep a complete record of the soybeans handled by him for a period of not less than three years from the time the soybeans were handled. Such records shall be open to the inspection of the Tax Commissioner and shall be established and maintained as required by the Tax Commissioner.

1970, c. 431, § 3.1-684.15; 2008, c. 860.



§ 3.2-2314. Falsification of records; misdemeanor

It is a Class 1 misdemeanor:

1. For any handler knowingly to report falsely to the Tax Commissioner the quantity of soybeans handled by him during any period.

2. For any handler to falsify the records of the soybeans handled by him.

3. For any handler to fail to preserve the records of the soybeans handled by him for at least three years from the time such soybeans are handled.

1970, c. 431, § 3.1-684.19; 2008, c. 860.



§ 3.2-2400. Definitions

As used in this chapter, unless the context requires a different meaning:

"Grower" means any person actually engaged in the growing and producing of bright flue-cured tobacco or type 21 dark-fired tobacco.

"Handler" means any manufacturer, dealer, processor, or any other business entity that purchases tobacco directly from the grower.

"Warehouse" means any person authorized by law to conduct auction sales of loose-leaf tobacco.

Code 1950, § 3-240; 1966, c. 702, § 3.1-319; 1985, c. 448; 2002, c. 57; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-2401. Tobacco Board; composition and appointment of members

The Tobacco Board is hereby established within the Department. The Tobacco Board shall consist of nine members. Each of the six production areas of flue-cured tobacco set out in § 3.2-2402 shall have a representative on the Tobacco Board, and three members shall represent, as nearly as possible, each important type 21 dark-fired tobacco-producing section in the Commonwealth. The Governor shall appoint members from nominations made by the Farm Bureau Federation and other tobacco grower organizations existing in tobacco-producing counties. Each member shall be a citizen of the Commonwealth and engaged in producing tobacco in the Commonwealth. Each organization shall submit two or more nominations for each available position at least 90 days before the expiration of the member's term for which the nomination is being provided. If the organizations fail to provide the nominations at least 90 days before the expiration date pursuant to this section, the Governor may appoint other nominees that meet the foregoing criteria.

Code 1950, § 3-241; 1966, c. 702, § 3.1-320; 1978, c. 540; 1985, c. 448; 1994, c. 964; 2008, c. 860; 2011, cc. 691, 714; 2012, cc. 803, 835.



§ 3.2-2402. Production areas designated

The following production areas of flue-cured tobacco are designated for the purposes of this chapter:

Area I -- Pittsylvania County;

Area II -- Counties of Henry, Patrick, Carroll, Franklin, Bedford, Campbell, and Appomattox;

Area III -- Halifax County;

Area IV -- Mecklenburg County;

Area V -- Counties of Charlotte, Lunenburg, Prince Edward, Nottoway, Cumberland, Amelia, Powhatan, and Chesterfield; and

Area VI -- Counties of Brunswick, Dinwiddie, Greensville, Prince George, Sussex, and Southampton and the City of Suffolk.

Code 1950, § 3-241; 1966, c. 702, § 3.1-320; 1978, c. 540; 1985, c. 448; 1994, c. 964; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-2403. Tobacco Board membership terms

The terms for appointments to the Tobacco Board shall be for four years. The Governor shall fill any vacancy occurring before the expiration of any term for the unexpired term.

Code 1950, § 3-243; 1966, c. 702, § 3.1-322; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-2404. Tobacco Board officers and compensation

A. The Tobacco Board shall elect one of its members as chairman and such other officers as deemed appropriate.

B. The members of the Tobacco Board shall receive a per diem of $10 for each day spent in attendance on meetings of the Tobacco Board and shall be reimbursed for actual expenses incurred in such attendance.

Code 1950, §§ 3-243, 3-244; 1966, c. 702, §§ 3.1-322, 3.1-323; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-2405. Powers and duties of the Tobacco Board

A. All funds levied and collected under this chapter shall be administered by the Tobacco Board.

B. The Tobacco Board shall plan and conduct campaigns of education, advertising, publicity, sales promotion, and research to increase the demand for, and the consumption of, bright flue-cured and type 21 dark-fired tobaccos.

C. The Tobacco Board may make contracts, expend moneys of the Bright Flue-Cured Tobacco Promotion Fund and the Dark-Fired Tobacco Promotion Fund, and do whatever else may be necessary to effectuate the purposes of this chapter.

D. The Tobacco Board may cooperate with other state, regional, and national agricultural organizations in research, advertising, publicity, education, and other means of promoting the sale, use, and exportation of bright-flue-cured and type 21 dark-fired tobaccos, and expend moneys of the Bright Flue-Cured Tobacco Promotion Fund and the Dark-Fired Tobacco Promotion Fund for such purposes.

E. The Tobacco Board may appoint a secretary and such other employees as may be necessary, at salaries to be fixed by the Tobacco Board, subject to the provisions of Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2. All employees handling money under this chapter shall be required to furnish surety bonds.

F. The Chairman shall make a report at the annual meeting of the Tobacco Board and furnish members with a statement of the total receipts and disbursements for the year. He shall file a copy of such report and the audit required by § 3.2-2407 with the Commissioner.

Code 1950, §§ 3-245 to 3-248; 1966, c. 702, §§ 3.1-324 to 3.1-327; 1978, c. 540; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-2406. Levy of excise tax

An excise tax of 20 cents ($0.20) per 100 pounds is levied on all bright flue-cured and type 21 dark-fired tobaccos that are harvested in the Commonwealth and sold by the grower and shall be payable by the grower.

Code 1950, § 3-249; 1960, c. 47; 1966, c. 702, § 3.1-328; 1970, c. 408; 1974, c. 74; 1980, c. 87; 1990, c. 523; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-2407. Bright Flue-Cured Tobacco Promotion Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Bright Flue-Cured Tobacco Promotion Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys levied and collected under this chapter on all bright flue-cured tobacco shall be paid into the state treasury and credited to the Fund.

Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of carrying out the administration and enforcement of this chapter with respect to bright flue-cured tobacco, including the collection of taxes, the payment of personal services and expenses of employees and agents of the Tobacco Board, and the payment of rent, services, materials, and supplies necessary to effectuate the purposes of this chapter. Expenditures and disbursements from the Fund shall be made by the Tobacco Board on warrants issued by the Comptroller upon written request signed by a duly authorized officer of the Tobacco Board.

The Auditor of Public Accounts shall audit all the accounts of the Tobacco Board as is provided for in § 30-133.

Code 1950, §§ 3-253, 3-254; 1966, c. 702, §§ 3.1-332, 3.1-333; 1978, c. 540; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-2407.1. Dark-Fired Tobacco Promotion Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Dark-Fired Tobacco Promotion Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys levied and collected under this chapter on type 21 dark-fired tobacco shall be paid into the state treasury and credited to the Fund.

Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of carrying out the administration and enforcement of this chapter with respect to type 21 dark-fired tobacco, including the collection of taxes, the payment of personal services and expenses of employees and agents of the Tobacco Board, and the payment of rent, services, materials, and supplies necessary to effectuate the purposes of this chapter. Expenditures and disbursements from the Fund shall be made by the Tobacco Board on warrants issued by the Comptroller upon written request signed by a duly authorized officer of the Tobacco Board.

The Auditor of Public Accounts shall audit all the accounts of the Tobacco Board as is provided for in § 30-133.

2012, cc. 803, 835.



§ 3.2-2408. Collection and disposition of tax; reports

Every grower shall pay the excise taxes on bright flue-cured and all type 21 dark-fired tobacco to the warehouse or handler where and when the tobacco is first sold. Each warehouse or handler is designated an agent of the Department for the purpose of collecting such excise tax. The tax shall be paid to the Department, to the credit of the Tobacco Board, on or before the tenth day of the month following its collection. Taxes paid on bright flue-cured tobacco shall be promptly paid into the state treasury to the credit of the Bright Flue-Cured Tobacco Promotion Fund and taxes paid on type 21 dark-fired tobacco shall be promptly paid into the state treasury to the credit of the Dark-Fired Tobacco Promotion Fund.

Code 1950, § 3-250; 1966, c. 702, § 3.1-329; 2002, c. 57; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-2409. Records to be kept by warehouse and handler

Each warehouse or handler shall keep a complete record of the excise tax collected by him and shall preserve such record for a period of not less than three years from the time of collection. Such record shall be open to the inspection of the Tobacco Board and its duly authorized agents.

Code 1950, § 3-251; 1966, c. 702, § 3.1-330; 2002, c. 57; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-2410. Collection of unpaid excise tax and interest thereon

If the tax imposed by this chapter is not paid when due or any funds collected by a warehouse or handler are not remitted to the Tobacco Board as required in this chapter, the amount due shall bear interest at the rate of one percent per month from the due date until payment. If any person defaults in any payment of the tax or interest thereon, or fails to remit any funds collected to the Tobacco Board, the amount shall be collected by civil action in the name of the Commonwealth at the relation of the Tobacco Board, and the person adjudged in default shall pay the cost of such action. The Attorney General, at the request of the Tobacco Board, shall institute action for the collection of the amount of any tax past due under this chapter, including interest thereon.

Code 1950, § 3-252; 1966, c. 702, § 3.1-331; 2002, c. 57; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-2411. Violation a misdemeanor

It is a Class 1 misdemeanor for any person knowingly to violate any provision of this chapter.

Code 1950, § 3-255; 1966, c. 702, § 3.1-334; 2008, c. 860.



§ 3.2-2500. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 28.



§ 3.2-2600. Definitions

As used in this chapter, unless the context requires a different meaning:

"Aquaculture" means the propagation, rearing, enhancement, and harvest of aquatic organisms in controlled or selected environments, conducted in marine, estuarine, brackish, or fresh water.

"Aquaculture facility" means any land, structure, or other appurtenance that is used for aquaculture, including any laboratory, hatchery, pond, raceway, pen, cage, incubator, or other equipment used in aquaculture.

"Aquatic organism" means any species or hybrid of aquatic animal or plant, including fish, shellfish, marine fish, and marine organisms as those terms are defined by § 28.2-100.

1992, c. 643, § 3.1-73.6; 2008, c. 860.



§ 3.2-2601. Powers and duties of Commissioner

The Commissioner shall have the following powers and duties:

1. To provide information and assistance in obtaining permits relating to aquacultural activities;

2. To promote aquaculture including encouraging investment in aquaculture facilities to expand production, processing capacity, and marketing;

3. To work with appropriate state and federal agencies to review, develop, and implement policies and procedures to facilitate aquacultural development;

4. To consult with and assist aquaculture industry groups, aquaculture associations, and academic institutions to develop, maintain, and expand the aquaculture industry; and

5. To develop, support, and implement policies beneficial to Virginia aquaculture.

1992, c. 643, § 3.1-73.7; 2001, c. 320; 2008, c. 860.



§ 3.2-2602. Aquaculture Advisory Board; composition and appointment of members

A. The Aquaculture Advisory Board is established as an advisory board in the executive branch of state government. The Aquaculture Advisory Board shall advise the Commissioner on policy matters related to aquaculture.

B. The Governor shall appoint the Aquaculture Advisory Board, which shall be composed of seven members who are representative of the interests of the aquaculture industry.

The Board shall meet at the call of the Commissioner.

1992, c. 643, § 3.1-73.8; 2008, c. 860.



§ 3.2-2603. Aquaculture Advisory Board membership terms; compensation

A. The terms for appointments to the Aquaculture Advisory Board shall be for three years. Appointments to fill vacancies shall be made to fill unexpired terms.

B. Members of the Aquaculture Advisory Board shall receive no compensation for their services but shall receive reimbursement for actual expenses.

1992, c. 643, § 3.1-73.8; 2008, c. 860.



§ 3.2-2700. Marine Products Board; composition and appointment of members

A. The Marine Products Board is established within the Department.

B. The Marine Products Board shall consist of 11 members appointed by the Governor from among those persons who earn their livelihood from the seafood industry. One member of the Marine Products Board shall be involved in the Virginia menhaden fishery.

1979, c. 274, §§ 28.1-230, 28.1-231, 28.1-237; 1980, c. 712; 1984, cc. 265, 750; 1985, c. 448; 1992, c. 836, § 3.1-684.59; 2008, c. 860.



§ 3.2-2701. Marine Products Board membership terms

The terms for appointments to the Marine Products Board shall be for three years. No member shall be eligible for appointment to more than two consecutive terms. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms and made in the same manner as the original appointments.

1979, c. 274, §§ 28.1-230, 28.1-231, 28.1-237; 1980, c. 712; 1984, cc. 265, 750; 1985, c. 448; 1992, c. 836, § 3.1-684.59; 2008, c. 860.



§ 3.2-2702. Marine Products Board officers and compensation

A. The Marine Products Board shall elect one of its members as chairman, whose term shall be three years or until his successor is elected, and such other officers as deemed appropriate.

B. The Marine Products Board may appoint an executive secretary and employees as may be necessary at salaries to be fixed by the Marine Products Board, subject to the provisions of Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2.

1979, c. 274, §§ 28.1-230, 28.1-231, 28.1-237; 1980, c. 712; 1984, cc. 265, 750; 1985, c. 448; 1992, c. 836, § 3.1-684.59; 2008, c. 860.



§ 3.2-2703. Compensation; expenses; principal office; place of meetings

A. The members of the Marine Products Board shall serve without compensation, but shall be eligible for reimbursement for actual expenses incurred in attending meetings of the Marine Products Board.

B. The Marine Products Board's office shall be located in Tidewater Virginia, and meetings shall be held in seafood-producing areas of the Commonwealth.

1979, c. 274, § 28.1-232; 1992, c. 836, § 3.1-684.60; 2008, c. 860.



§ 3.2-2704. Powers and duties of the Marine Products Board

A. The Marine Products Board shall: (i) plan and conduct marketing, educational, and promotional campaigns and programs for Virginia marine products; (ii) carry on research and testing programs; and (iii) conduct activities relating to the catching, processing, conservation, and marketing of Virginia marine products.

B. The Marine Products Board may investigate, study, and formulate recommendations regarding regulation, conservation, and management of marine resources of the Commonwealth.

C. The Marine Products Board may make contracts and expend money from the Virginia Marine Products Fund necessary to carry out the purposes of this chapter. The contracts, debts, and liabilities of the Marine Products Board shall not be an obligation of the Commonwealth, but shall be met utilizing the sums paid into the Virginia Marine Products Fund.

D. The Marine Products Board may cooperate with other state, regional, and national seafood organizations in research, advertising, publicity, education, and other means of promoting the sale and use of seafood, and may expend moneys of the Virginia Marine Products Fund for such purposes.

1979, c. 274, §§ 28.1-234 to 28.1-236; 1992, c. 836, §§ 3.1-684.61, 3.1-684.62, 3.1-684.64; 2008, c. 860.



§ 3.2-2705. Virginia Marine Products Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Marine Products Fund, hereinafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys collected and allocated from marine fisheries license fees required under Subtitle II (§ 28.2-200 et seq.) of Title 28.2 shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund.

Moneys in the Fund shall be administered by the Marine Products Board and used exclusively for the administration of this chapter, including payment for personal services and expenses of employees and agents of the Marine Products Board, rent, services, materials and supplies.

Expenditures and disbursements from the Fund shall be made by the Marine Products Board on warrants issued by the Comptroller upon written request signed by the duly authorized officer of the Marine Products Board.

The Auditor of Public Accounts shall audit all the accounts of the Marine Products Board as provided in § 30-133.

1979, c. 274, §§ 28.1-233, 28.1-238, 28.1-239; 1986, c. 344; 1992, c. 836, § 3.1-684.63; 2008, c. 860.



§ 3.2-2800. Definitions

As used in this chapter, unless the context requires a different meaning:

"Beekeeper" means any person who keeps and manages bees for profit, and shall include those growers who keep bees for pollinating crops.

"Cross pollination" means the transfer of pollen from the anthers of blossoms to the stigmas of other blossoms of the same crops or a variety of the same crop.

"Pollination contractor" means any person who contracts to supply a means of cross pollinating the blossoms of any specified plant.

"Producer" means any person engaged in the business of raising crops that benefit from cross pollination by honeybees or other pollinating insects.

1977, c. 452, § 3.1-610.23; 2008, c. 860; 2011, cc. 594, 681.



§ 3.2-2801. Repealed

Repealed by Acts 2011, cc. 594 and 681, cl. 2.



§ 3.2-2805. Powers and duties of Commissioner

The Commissioner shall have the following powers and duties:

1. To receive and dispense funds;

2. To develop and administer a beekeeper assistance program that is designed to assist Virginia beekeepers in maintaining healthy, productive colonies;

3. To enter into contracts for the purpose of developing new or improved markets or marketing methods for bees and bee products and pollination services;

4. To contract for scientific research services and to contract to develop improved pollinating behavior in honeybees and other pollinating insects;

5. To contract for rearing numbers of improved queen bees sufficient for distribution or sale to beekeepers;

6. To enter into agreements with any local, state or national organization or agency engaged in education for the purpose of disseminating information on pollinators and pollination of crops;

7. To rent or purchase office and laboratory space and land as necessary to carry out its duties;

8. To appoint employees, full- or part-time, and to fix their compensation, if any, in accord with the provisions of the Virginia Personnel Act, (§ 2.2-2900 et seq.);

9. To encourage research, education, methods of improvement in apicultural practices, and promotion projects and the award of funds for such projects as deemed necessary or advisable to accomplish the objectives set forth in this chapter; and

10. To report to the Board in the manner and at such times as the Board may prescribe, regarding the receipt and expenditure of funds. The Commissioner shall ensure that funds made available to the Plant Pollination Fund are expended only for the purposes authorized by this chapter.

1977, c. 452, §§ 3.1-610.25, 3.1-610.26:1; 1978, c. 267; 1992, c. 121; 2004, c. 201; 2008, c. 860; 2011, cc. 594, 681.



§ 3.2-2806. Plant Pollination Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Plant Pollination Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys derived from appropriations from the general fund of the state treasury, grants of private or government money designated for specified activities authorized pursuant to this chapter; fees for services rendered pursuant to this chapter; payment for products, equipment, or material or any other thing supplied by the Commissioner; payment for educational publications, materials or supplies provided by the Commissioner; and grants, bequests and donations shall be paid into the state treasury and credited to the Fund. All funds collected for or received by the Commissioner shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. The Commissioner is further authorized to accept materials, supplies, property, land and personal services contributed from any source. Moneys in the Fund shall be used solely for the administration of this chapter. Expenditures and disbursements from the Fund shall be made by the Commissioner on warrants issued by the Comptroller.

1977, c. 452, § 3.1-610.27; 1978, c. 267; 2008, c. 860; 2011, cc. 594, 681.



§ 3.2-2807. Repealed

Repealed by Acts 2011, cc. 594 and 681, cl. 2.



§ 3.2-2900. Definitions

As used in this chapter, unless the context requires a different meaning:

"Farmers" shall include all producers of agricultural products such as cotton, tobacco, peanuts, soybeans, potatoes, vegetables, fruits, livestock, livestock products, poultry and turkeys, any other agricultural products having domestic and foreign markets, and all nursery, horticultural, or floricultural products.

Code 1950, § 3-16.7; 1966, c. 536, § 3.1-22.3; 1968, c. 85; 2008, c. 860.



§ 3.2-2901. Agricultural Council; composition and appointment of members

The Agricultural Council is continued within the executive branch of state government. The Agricultural Council shall consist of 18 members to be appointed by the Governor. Insofar as practical, 15 members shall be actively engaged in farming and shall be primarily engaged in the production of a different agricultural commodity. The Commissioner, the dean of the College of Agriculture and Life Sciences of Virginia Polytechnic Institute and State University, and the Associate Vice President for Agriculture and Extension of Virginia State University shall serve as members ex officio.

Code 1950, § 3-16.8; 1966, c. 536, § 3.1-22.4; 1979, c. 69; 1984, c. 734; 1985, cc. 146, 448; 1992, c. 121; 2004, c. 650; 2008, c. 860.



§ 3.2-2902. Agricultural Council membership terms

The terms for appointments to the Agricultural Council shall run concurrently with the term of the Governor making the appointment, but vacancies occurring before the expiration of term shall be filled for the unexpired term.

Code 1950, § 3-16.8; 1966, c. 536, § 3.1-22.4; 1979, c. 69; 1984, c. 734; 1985, cc. 146, 448; 1992, c. 121; 2004, c. 650; 2008, c. 860.



§ 3.2-2903. Agricultural Council officers and compensation

A. The Agricultural Council shall elect from its membership a chairman, vice-chairman, and such other officers as it deems appropriate.

B. Members of the Agricultural Council shall be paid their necessary traveling expenses incurred in connection with the performance of their duties. Such compensation and expenses shall be paid from the Virginia Agricultural Foundation Fund.

Code 1950, § 3-16.8; 1966, c. 536, § 3.1-22.4; 1979, c. 69; 1984, c. 734; 1985, cc. 146, 448; 1992, c. 121; 2004, c. 650; 2008, c. 860.



§ 3.2-2904. Powers and duties of the Agricultural Council

A. The Agricultural Council shall have charge of the management and expenditure of the Virginia Agricultural Foundation Fund. The Agricultural Council may expend funds to provide for programs of agricultural research and education and agricultural services; manage the fund so as to accumulate a reserve for contingencies; establish an office and employ such technical, professional, and other assistants as may be required, subject to the provisions of the Virginia Personnel Act (§ 2.2-2900 et seq.); contract for research and other services; and take all such measures as will assist in strengthening and promoting the best interests of agriculture in the Commonwealth.

B. The chairman shall submit an annual report to the members, the Governor, and the General Assembly on or before November 1 of each year. The report shall contain the annual financial statements of the Agricultural Council for the year ending the preceding June 30.

Code 1950, § 3-16.8; 1966, c. 536, § 3.1-22.4; 1979, c. 69; 1984, c. 734; 1985, cc. 146, 448; 1992, c. 121; 2004, c. 650; 2008, c. 860.



§ 3.2-2905. Virginia Agricultural Foundation Fund established

There is hereby established in the state treasury a special nonreverting fund to be designated as the Virginia Agricultural Foundation Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All transfers made to the Fund under §§ 3.2-3617, 3.2-3710, 3.2-4004, 3.2-4814, 58.1-2259, and 58.1-2289, other moneys appropriated thereto, gifts and grants, and interest accruing thereon shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. The Fund shall be expended in accordance with the directions of the Agricultural Council and drawn from the state treasury in the manner provided by law.

Code 1950, § 3-16.9; 1966, c. 536, § 3.1-22.5; 1970, c. 457; 1976, c. 91; 1994, cc. 577, 649, 740, 743; 2008, c. 860.



§ 3.2-3000. Definitions

As used in this chapter, unless the context requires a different meaning:

"Enology" means those practices and that body of knowledge involved in the production, aging, storing, and packaging of wine.

"Farm winery" or "winery" means an "establishment" as defined in § 4.1-100.

"Grape grower" means a commercial grower who: (i) sells at least $10,000 worth of grapes annually; or (ii) has planted and maintains at least three acres of vines of a type used for the production of wine.

"Viticulture" means the cultivation and study of grapes and grapevines.

"Wine" means an alcoholic beverage as defined in § 4.1-100.

"Winegrower" means any person or entity producing wine from approved products grown by that individual.

2004, cc. 89, 319, § 3.1-1064.1; 2008, c. 860.



§ 3.2-3001. Wine Board; purpose; composition and appointment of members; quorum; meetings

A. The Wine Board is established within the Department. The purpose of the Wine Board is to foster the development of the Virginia wine industry by expanding viticulture and enological research, increasing education, and promoting the production of grapes and wine in the Commonwealth.

B. The Wine Board shall consist of 10 members, nine of whom shall be voting nonlegislative citizen members, to be appointed by the Governor, and the tenth shall be the Commissioner, who shall serve as a nonvoting ex officio member. Nonlegislative citizen members shall be citizens of the Commonwealth and shall be either grape growers or owners or operators of a winery or farm winery in the Commonwealth. The Governor shall make his appointments upon consideration of the recommendations made by any grape grower, an owner or operator of a winery or farm winery, or the following agricultural organizations or their successor organizations: the Virginia Wineries Association, Inc.; the Virginia Vineyards Association, Inc.; the Virginia Farm Bureau; and the Virginia Agribusiness Council. Each entity or person shall submit two or more recommendations for each available position at least 90 days before the expiration of the member's term for which the recommendation is being provided. If said entities or persons fail to provide the nominations at least 90 days before the expiration date pursuant to this section, the Governor may appoint other nominees that meet the foregoing criteria.

C. A majority of the members of the Wine Board shall constitute a quorum, but a two-thirds vote of the members present shall be required for passage of items taken up by the Wine Board. The Wine Board shall meet at least four times each year. The meetings of the Wine Board shall be held at the call of the chairman or whenever the majority of the members so request.

2004, cc. 89, 319, §§ 3.1-1064.2, 3.1-1064.3; 2008, c. 860; 2011, cc. 691, 714.



§ 3.2-3002. Wine Board membership terms; vacancies

Initial appointments of nonlegislative citizen members to the Wine Board shall be staggered as follows: six nonlegislative citizen members shall be owners or operators of wineries or farm wineries in Virginia, two of whom shall serve for terms of three years, two shall serve for terms of two years, and two shall serve a term of one year; and three nonlegislative citizen members shall be grape growers with no controlling financial interest in a winery or farm winery, one of whom shall serve a term of three years, one shall serve a term of two years, and one shall serve a term of one year. Thereafter, nonlegislative citizen members shall be appointed for a term of four years. The Commissioner shall serve a term coincident with his term of office. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. All members may be reappointed. No nonlegislative citizen member shall serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Vacancies shall be filled in the same manner as the original appointments.

2004, cc. 89, 319, § 3.1-1064.3; 2008, c. 860.



§ 3.2-3003. Wine Board officers and compensation

A. The Wine Board shall elect a chairman and other officers as deemed necessary from among its membership.

B. Members of the Wine Board shall receive no compensation for the discharge of their duties but the nonlegislative citizen members shall be reimbursed for reasonable and necessary expenses incurred in the discharge of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for expenses of the nonlegislative citizen members shall be provided from the Virginia Wine Promotion Fund established under § 3.2-3005.

2004, cc. 89, 319, § 3.1-1064.3; 2008, c. 860.



§ 3.2-3004. Powers and duties of the Wine Board

The Wine Board shall have the following powers and duties:

1. To receive and dispense funds or donations from the Virginia Wine Promotion Fund;

2. To enter into contracts for the purpose of developing new or improved markets or marketing methods for wine and grape products;

3. To contract for research services to improve viticulture and enological practices in Virginia;

4. To enter into agreements with any local, state, or national organization or agency engaged in education for the purpose of disseminating information on wine or other viticulture projects;

5. To enter into contracts with private or public entities for the purpose of developing marketing, advertising and other promotional programs designed to promote the orderly growth of Virginia's wine industry;

6. To rent or purchase office and laboratory space, land, equipment, and supplies as necessary to carry out its duties;

7. To employ such personnel as may be required to carry out those duties conferred by law;

8. To acquire any licenses or permits necessary for the performance of the powers and duties of the Wine Board;

9. To cooperate with other state, regional, national, and international organizations in research, education, and promotion of the growing of grapes and the production of wine in the Commonwealth and to expend moneys from the Fund for such purposes;

10. To adopt a general statement of policy and procedures; and

11. To receive from the Chairman of the Wine Board an annual report, including a statement of total receipts and disbursements for the year, and file a copy of such report with the Commissioner.

2004, cc. 89, 319, § 3.1-1064.5; 2008, c. 860.



§ 3.2-3005. Virginia Wine Promotion Fund established

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Wine Promotion Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. The Fund shall consist of all moneys appropriated to it by the General Assembly, grants of private or government funds designated for specified activities authorized pursuant to this chapter, fees for services rendered pursuant to this chapter, payments for products, equipment, or material or other goods supplied. All moneys shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of carrying out the provisions of this chapter. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the duly authorized officer of the Wine Board.

B. The Wine Board shall meet and evaluate proposals from applicants for funding from the Fund. The Wine Board's final recommendations shall be made by recorded vote. Not less than one-third of the funding allocated by the Wine Board annually, excluding revenue-producing activities engaged in pursuant to § 3.2-3006, shall be expended for projects that advance viticulture and enological research concerning the growing of grapes and the production of wine in Virginia.

C. The Auditor of Public Accounts shall audit all accounts as provided in § 30-133.

2004, cc. 89, 319, § 3.1-1064.6; 2008, c. 860.



§ 3.2-3006. Revenue-producing activities of the Wine Board

To help defray the costs of its program, the Wine Board may: (i) publish materials with printed advertisements; (ii) sell printed materials; (iii) rent exhibit space at meetings or other events; (iv) charge entrance or participation fees; and (v) engage in other revenue-producing activities related to research, education, and promotion of the growing of grapes and the production of wine in Virginia. The Wine Board shall promptly deposit the proceeds of any revenue-producing activities into the Fund. The provisions of Article 3 (§ 2.2-1109 et seq.) of Chapter 11 of Title 2.2 and of Articles 1 (§ 2.2-4300 et seq.), 2 (§ 2.2-4303 et seq.), 3 (§ 2.2-4343 et seq.), and 5 (§ 2.2-4357 et seq.) of Chapter 43 of Title 2.2 shall not apply to contracts for advertising, marketing, or publishing entered into by the Wine Board. The provisions of Articles 4 (§ 2.2-4347 et seq.) and 6 (§ 2.2-4367 et seq.) of Chapter 43 of Title 2.2 shall apply to such contracts.

2004, cc. 89, 319, § 3.1-1064.7; 2008, c. 860.



§ 3.2-3100. Definitions

As used in this chapter, unless the context requires a different meaning:

"Active tobacco producer" means a person actively engaged in planting, growing, harvesting, and marketing of flue-cured or burley tobacco, or who shares in the variable expenses of producing the crop.

"Agreement" means the agreement or agreements between the Commonwealth, as seller of the Tobacco Assets, and the Corporation, as purchaser of the Tobacco Assets. The sale by the Commonwealth of the Tobacco Assets pursuant to any such agreement shall be a true sale and not a borrowing.

"Commission" means the Tobacco Region Revitalization Commission created pursuant to § 3.2-3101.

"Commission Allocation" means 50 percent of the annual amount received under the Master Settlement Agreement by the Commonwealth, or that would have been received but for a sale of such allocation pursuant to an agreement, between the commencing and ending dates specified in the agreement.

"Corporation" means the Tobacco Settlement Financing Corporation as created under state law.

"Endowment" means the Tobacco Indemnification and Community Revitalization Endowment established pursuant to § 3.2-3104.

"Fund" means the Tobacco Indemnification and Community Revitalization Fund established pursuant to § 3.2-3106.

"Master Settlement Agreement" means the settlement agreement and related documents between the Commonwealth and leading United States tobacco product manufacturers dated November 23, 1998, and including the Consent Decree and Final Judgment entered in the Circuit Court of the City of Richmond on February 23, 1999, Chancery Number HJ-2241-4.

"Period of sale" means the time during which a purchaser under an agreement is entitled to receive the Commission Allocation.

"Strategic Plan" means the strategic plan required pursuant to subsection C of § 3.2-3103.

"Tobacco Assets" means all right, title, and interest in and to the portion of the Commission Allocation that may be sold to the Corporation.

1999, cc. 880, 962, § 9-380; 2001, cc. 807, 844, § 3.1-1106; 2002, cc. 482, 488; 2008, c. 860; 2015, cc. 399, 433.



§ 3.2-3101. Tobacco Region Revitalization Commission created; purposes

The Tobacco Region Revitalization Commission is created as a body corporate and a political subdivision of the Commonwealth and as such shall have, and is vested with, all of the politic and corporate powers as are set forth in this chapter. The Commission is established for the purposes of determining the appropriate recipients of moneys in the Tobacco Indemnification and Community Revitalization Fund and causing distribution of such moneys for the purposes provided in this chapter, including using moneys in the Fund to: (i) provide payments to tobacco farmers as compensation for the adverse economic effects resulting from loss of investment in specialized tobacco equipment and barns and lost tobacco production opportunities associated with a decline in quota; and (ii) revitalize tobacco dependent communities. The Commission shall have only those powers enumerated in § 3.2-3103.

1999, cc. 880, 962, § 9-381; 2001, c. 844, § 3.1-1107; 2008, c. 860; 2015, cc. 399, 433.



§ 3.2-3102. Membership; terms; vacancies; compensation and expenses; chairman; chairman's executive summary

A. The Commission shall be composed of 28 members as follows:

1. Six members of the House of Delegates appointed by the Speaker of the House of Delegates;

2. Four members of the Senate appointed by the Senate Committee on Rules;

3. The Secretary of Commerce and Trade or his designee;

4. The Secretary of Finance or his designee;

5. The Secretary of Agriculture and Forestry or his designee;

6. Five nonlegislative citizen members who shall be active flue-cured or burley tobacco producers or active farmers appointed by the Governor from a list of seven persons provided by the members of the General Assembly appointed to the Commission. Three of the tobacco producers or active farmers shall reside in the Southside region and two shall reside in the Southwest region;

7. One nonlegislative citizen member who shall be a representative of the Virginia Farm Bureau Federation appointed by the Governor from a list of at least three persons provided by Virginia Farm Bureau Federation; and

8. Nine members shall be nonlegislative citizens appointed by the Governor. Of the nine nonlegislative citizen members, three shall be appointed by the Governor from a list of six provided by the members of the General Assembly appointed to the Commission.

With the exception of the Secretary of Commerce and Trade or his designee, the Secretary of Finance or his designee and the Secretary of Agriculture and Forestry or his designee, all members of the Commission shall reside in the Southside and Southwest regions of the Commonwealth and shall be subject to confirmation by the General Assembly. To the extent feasible, appointments representing the Southside and Southwest regions shall be proportional to the tobacco quota production of each region. Thirteen of the 28 members shall have experience in business, economic development, investment banking, finance, or education.

Except as otherwise provided herein, all appointments shall be for terms of four years each. Legislative members, the Secretary of Commerce and Trade, the Secretary of Finance, and the Secretary of Agriculture and Forestry or his designee shall serve terms coincident with their terms of office. No nonlegislative citizen member shall be eligible to serve more than two successive four-year terms. After expiration of a term of three years or less, two additional four-year terms may be served by such member if appointed thereto. Appointments to fill vacancies, other than by expiration of a term, shall be made for the unexpired terms. Any appointment to fill a vacancy shall be made in the same manner as the original appointment. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment.

B. The Commission shall appoint from its membership a chairman and a vice-chairman, both of whom shall serve in such capacities at the pleasure of the Commission. The chairman, or in his absence, the vice-chairman, shall preside at all meetings of the Commission. The meetings of the Commission shall be held on the call of the chairman or whenever the majority of the members so request. A majority of members of the Commission serving at any one time shall constitute a quorum for the transaction of business.

C. Legislative members of the Commission shall receive such compensation as is set forth in § 30-19.12, and nonlegislative members shall receive such compensation for the performance of their duties as provided in § 2.2-2813. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Such compensation and expenses shall be paid from the Fund.

D. Members and employees of the Commission shall be subject to the standards of conduct set forth in the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.) and may be removed from office for misfeasance, malfeasance, nonfeasance, neglect of duty, or misconduct in the manner set forth therein.

E. Except as otherwise provided in this chapter, members and employees of the Commission shall be subject to the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

F. The chairman of the Commission shall submit to the Governor and the General Assembly an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

1999, cc. 880, 962, § 9-382; 2000, c. 1067; 2001, cc. 807, 844, § 3.1-1108; 2003, c. 885; 2005, c. 758; 2006, c. 45; 2008, c. 860; 2015, cc. 399, 433.



§ 3.2-3103. Powers and duties of the Tobacco Region Revitalization Commission

A. The Commission shall have the power and duty to:

1. Adopt, use, and alter at will an official seal;

2. Make bylaws for the management and regulation of its affairs;

3. Maintain an office at such place or places within the Commonwealth as it may designate;

4. Accept, hold, and administer moneys, grants, securities, or other property transferred, given, or bequeathed to the Commission, absolutely or in trust, for the purposes for which the Commission is created;

5. Determine how moneys in the Fund are to be distributed;

6. Authorize grants, loans, or other distributions of moneys in the Fund for the purposes set forth in this chapter;

7. For each economic development grant or award, including a grant from the Tobacco Region Opportunity Fund, require a dollar-for-dollar match from non-Commission sources. Performance bonds shall be considered acceptable matching payment. No more than 25 percent of the match shall be in-kind. However, a match of less than 50 percent may be considered by a two-thirds majority vote of the Commission;

8. Adopt policies governing the Tobacco Region Opportunity Fund, including a repayment policy. The Commission shall apply the policies consistently;

9. Enter into a contractual or employment agreement with a financial viability manager (the Manager). The management agreement shall require the Manager to provide a written financial viability and feasibility report to the Commission as to the financial propriety of certain loans, grants, or other distributions of money made for the revitalization of a tobacco-dependent locality as proposed in accordance with the Commission's strategic objectives. The Commission shall not make any loan, except a loan made through the Virginia Tobacco Region Revolving Fund created in Chapter 31.1 (§ 3.2-3112 et seq.); grant; or other distribution of money until the Manager has provided the Commission with a written recommendation as to the financial viability and feasibility of the proposed distribution of funds. However, nothing in this section shall eliminate consideration of strategic economic initiatives;

10. Make and execute contracts and all other instruments and agreements necessary or convenient for the exercise of its powers and functions;

11. Invest its funds as provided in this chapter or permitted by applicable law; and

12. Do any lawful act necessary or appropriate to carry out the powers herein granted or reasonably implied, including use of whatever lawful means may be necessary and appropriate to recover any payments wrongfully made from the Fund.

B. The Commission shall undertake studies and gather information and data in order to determine: (i) the economic consequences of the reduction in or elimination of quota for tobacco growers; (ii) the potential for alternative cash crops; and (iii) any other matters the Commission believes will affect tobacco growers in the Commonwealth.

C. The Commission shall at least biennially develop a strategic plan containing specific priorities, measureable goals, and quantifiable outcomes. In developing the Strategic Plan, the Commission shall solicit input from local and regional economic developers, the Virginia Department of Agriculture and Consumer Services, the Virginia Economic Development Partnership, the Virginia Department of Housing and Community Development, the Virginia Tourism Authority, the Virginia Resources Authority, and the Center for Rural Virginia. The Strategic Plan shall state how each Fund award is consistent with the Commission's achievement of measurable goals and outcomes and its advancement of the specific priorities of the Strategic Plan. The Strategic Plan shall also state how awards from the Fund are projected to affect key economic indicators of employment, income, educational attainment, amount of Virginia-grown agricultural and forestal products used by the project, and return on investment.

D. The Commission shall develop a publicly available online database of all Commission awards, listing for each project the project's goals, the means by which the project fits into the Strategic Plan, the project's expected and achieved outcomes, and the total amount of funding the Commission has awarded to the project through any prior grants.

E. The Commission shall submit a report annually to the Governor and the General Assembly.

1999, cc. 880, 962, §§ 9-383, 9-388; 2001, cc. 807, 844, § 3.1-1109; 2008, c. 860; 2015, cc. 399, 433.



§ 3.2-3104. Tobacco Indemnification and Community Revitalization Endowment

A. There is hereby established in the state treasury a special fund to be designated the "Tobacco Indemnification and Community Revitalization Endowment." The Endowment shall receive any proceeds from any sale of all or any portion of the Commission Allocation, and any gifts, grants and contributions that are specifically designated for inclusion in such Endowment. No part of the Endowment, neither corpus nor income, or interest thereon, shall revert to the general fund of the state treasury. The Endowment shall be under the management and control of the Treasury Board, and the Treasury Board shall have such powers and authority as may be necessary to exercise such management and control consistent with the provisions of this section. The income of the Endowment shall be paid out, not less than annually, to the Fund. In addition, up to six percent of the corpus of the Endowment shall be paid to the Fund annually upon request of the Commission, by majority vote, to the Treasury Board. Upon two-thirds vote of the Commission, up to 10 percent of the corpus of the Endowment shall be so paid. Upon three-fourths vote of the Commission, up to 15 percent of the corpus of the Endowment shall be so paid. No use of proceeds shall be made that would cause bonds issued on a tax-exempt basis to be deemed taxable. For purposes of this section, "income" of the Endowment means at the time of determination the lesser of the available cash in, or the realized investment income for the applicable period of, the Endowment, and "corpus" of the Endowment means at the time of determination the sum of the proceeds from the sale of all or any portion of the Commission Allocation, any gifts, grants, and contributions that have been credited to such Endowment, and any income not appropriated and withdrawn from the Endowment prior to June 30 of each year, less withdrawals from the corpus. Determinations by the Treasury Board, or the State Treasurer on behalf of the Treasury Board, as to the amount of income or the amount of the corpus shall be conclusive.

B. The Treasury Board shall serve as trustee of the Endowment and the corpus and income of the Endowment shall be withdrawn and credited to the Fund by order of the Treasury Board as provided in subsection A. The State Treasurer shall be custodian of the funds credited to the Endowment. The Treasury Board shall have full power to invest and reinvest funds credited to the Endowment in accordance with the provisions of the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.) and, in addition, as otherwise provided by law. The Treasury Board may borrow money in such amounts as may be necessary whenever in its judgment it would be more advantageous to borrow money than to sell securities held for the Fund. Any debt so incurred may be evidenced by notes duly authorized by resolution of the Treasury Board, such notes to be retired no later than the end of the biennium in which such debt is incurred. The Treasury Board may commingle, for purposes of investment, the corpus of the Endowment provided that it shall appropriately account for the investments credited to the Endowment. The Treasury Board may hire independent investment advisors and managers as it deems appropriate to assist with investing the Endowment. The expenses of making and disposing of investments, such as brokerage commissions, legal expenses related to a particular transaction, investment advisory and management fees and expenses, transfer taxes, and other customary transactional expenses shall be payable out of the income of the Endowment.

Not less than annually and more frequently if so desired by the Commission or requested by the Treasury Board, the Commission shall provide to the Treasury Board schedules of anticipated disbursements from the Fund for the current and succeeding fiscal year, and the Treasury Board shall, to the extent practicable, take into account such schedules and changes thereto in scheduling maturities and redemptions of its investments of the Endowment.

2002, cc. 482, 488, § 3.1-1109.1; 2008, cc. 184, 860; 2015, cc. 399, 433.



§ 3.2-3105. Appointment of director; Commission employees; counsel to the Commission

A. The Governor shall appoint an executive director subject to confirmation by the General Assembly. The compensation shall be determined by the Commission, subject to approval by the Governor. The executive director shall serve as the secretary to the Commission and shall administer the affairs and business of the Commission in accordance with the provisions of this chapter and subject to the policies, control, and direction of the Commission. The Commission may employ technical experts and other officers, agents, and employees, permanent and temporary, as it requires, and shall determine their qualifications, duties, and compensation. The Commission may delegate to one or more of its agents or employees the administrative duties it deems proper. The actual expenses incurred in the performance of such duties shall be paid from the Fund.

B. Employees of the Commission shall be treated as state employees for purposes of participation in the Virginia Retirement System, health insurance, and all other employee benefits offered by the Commonwealth to its classified employees. Employees of the Commission shall not be subject to the provisions of Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2.

C. The Office of the Attorney General shall provide counsel to the Commission.

1999, cc. 880, 962, § 9-384; 2001, cc. 807, 844, § 3.1-1110; 2002, cc. 482, 488; 2008, c. 860.



§ 3.2-3106. Tobacco Indemnification and Community Revitalization Fund; tax credits for technology industries in tobacco-dependent localities

A. Money received by the Commonwealth pursuant to the Master Settlement Agreement shall be deposited into the state treasury subject to the special nonreverting funds established by subsection B and by §§ 3.2-3104 and 32.1-360.

B. There is created in the state treasury a special nonreverting fund to be known as the Tobacco Indemnification and Community Revitalization Fund. The Fund shall be established on the books of the Comptroller. Subject to the sale of all or any portion of the Commission Allocation, 50 percent of the annual amount received by the Commonwealth from the Master Settlement Agreement shall be paid into the state treasury and credited to the Fund. In the event of such sale: (i) the Commission Allocation shall be paid in accordance with the agreement for the period of sale; and (ii) the Fund shall receive the amounts withdrawn from the Endowment in accordance with § 3.2-3104. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes described in this chapter. Starting with the fiscal year beginning July 1, 2000, through December 31, 2009, the Commission may deposit moneys from the Fund into the Technology Initiative in Tobacco-Dependent Localities Fund, established under § 58.1-439.15, for purposes of funding the tax credits provided in §§ 58.1-439.13 and 58.1-439.14 and the grants provided in § 58.1-439.17. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written authorization signed by the chairman of the Commission or his designee. The Fund shall also consist of other moneys received by the Commission, from any source, for the purpose of implementing the provisions of this chapter.

C. The obligations of the Commission shall not be a debt or grant or loan of credit of the Commonwealth, and the Commonwealth shall not be liable thereon, nor shall such obligations be payable out of any funds other than those credited to the Fund.

1999, cc. 880, 962, § 9-385; 2000, c. 1042; 2001, cc. 807, 844, § 3.1-1111; 2002, cc. 482, 488; 2004, Sp. Sess. I, c. 1; 2008, c. 860.



§ 3.2-3107. Payments from the Fund; transfer and recovery of payments; limitation on claims

A. No payments made, or otherwise payable, to tobacco farmers under this chapter shall be transferable or assignable, at law or in equity, except by testate or intestate succession, or by a property settlement agreement, separation agreement, or judicial decree in a separation or divorce proceeding. Except in actions initiated by or on behalf of the Commission, no payments made, or otherwise payable, to tobacco farmers under this chapter shall be subject to execution, levy, attachment, garnishment, or other legal process until such money has been paid or distributed. The Commonwealth, and any department, agency, or institution thereof, the Commission, and their agents and employees, shall not be a party or otherwise subject to such execution, levy, attachment, garnishment, or other legal process.

B. Grants, loans, or other distributions paid or payable from the Fund to promote economic growth and development shall not be subject to execution, levy, attachment, garnishment, or other legal process, except in actions initiated by or on behalf of the Commission. Such grants, loans, or other distributions shall only be transferable or assignable in accordance with terms established by the Commission.

C. Any payment from the Fund that is later determined to have been made wrongly or erroneously may be recovered by the Commission either by way of a credit or offset against any future payments otherwise distributable to the recipient or by judicial action. Prior to making any such determination, the Commission shall give the recipient reasonable prior written notice and an opportunity to be heard in accordance with rules established by the Commission.

D. In addition to any other penalties provided by law, any person requesting or applying for a payment from the Fund who knowingly makes any false, fictitious, or fraudulent statements or representations or otherwise knowingly provides any false, fictitious, or fraudulent information to the Commission shall forfeit his opportunity or eligibility to receive any payments from the Fund.

E. Any eligible person who fails, for any reason whatsoever, to apply for any indemnification payment determined to be distributable by the Commission by the deadline established by the Commission or its Executive Director for the receipt of applications or verification forms shall be forever barred from receiving such payment unless the person makes appropriate written application to the Commission that is received within one year of the established deadline. At the end of such one-year period, no action shall lie against the Fund or the Commission for such payments to the person from the Fund.

F. All payments made or eligible to be made under this chapter shall be deemed to be granted and to be held subject to the provisions of this chapter and any amending or repealing act that may hereafter be passed, and no person shall have any claim for compensation, or otherwise, by reason of his payments or payment eligibility being affected in any way by any amending or repealing act.

2001, c. 757, § 9-385.1; 2001, c. 844, § 3.1-1111.1; 2008, c. 860.



§ 3.2-3108. Distribution of Fund

A. The Fund shall be distributed by the Commission for the following purposes:

1. The stimulation of economic growth and development in tobacco-dependent communities in an equitable manner throughout the Southside and Southwest regions of the Commonwealth, to assist such communities in reducing their dependency on, or finding alternative uses for, tobacco and tobacco-related business; and

2. Scientific research performed at one of the Commonwealth's National Cancer Institute-designated research institutes designed to advance the treatment and prevention of cancers that directly impact the citizens of tobacco-dependent communities throughout the Southside and Southwest regions of the Commonwealth.

B. The Commission may require that as a condition of receiving any grant or loan incentive that is based on employment goals, a recipient company must provide copies of employer quarterly payroll reports provided to the Virginia Employment Commission to verify the employment status of any position included in the employment goal.

The Commission shall require that each project have an accountability matrix. For an economic development program, the matrix shall be based on return on investment, jobs, wages, and capital investment. For a scholarship program, the matrix shall be based on attainment of bachelor's degrees, credentials, or jobs. For a health care program, the matrix shall be based on health care outcomes. For an agriculture or forestry program, the matrix shall be based on jobs, capital investment, amount of Virginia-grown agricultural and forestal products used by the project, projected impact on agricultural and forestal producers, and a return on investment analysis.

The Commission shall require each applicant to provide with its application (i) baseline figures, (ii) explicit and quantified outcome expectations, (iii) the method used to calculate outcome expectations, (iv) details on the timing of the expected outcomes, and (v) a specific link to economic revitalization and the Strategic Plan.

The Commission shall require that as a condition of receiving any grant or loan incentive each project (a) demonstrate how it will address low employment levels, per capita income, educational attainment, or other workforce indicators; (b) be consistent with the Strategic Plan; and (c) receive a written recommendation as to its financial viability and feasibility from the Manager pursuant to subdivision A 9 of § 3.2-3103.

1999, cc. 880, 962, § 9-383; 2001, cc. 807, 844, § 3.1-1112; 2008, c. 860; 2012, c. 629; 2013, c. 547; 2015, cc. 399, 433.



§ 3.2-3109. Form of accounts; annual audit

A. The accounts and records of the Commission showing the receipt and disbursement of funds from whatever source derived shall be in such form as the Auditor of Public Accounts prescribes.

B. The accounts of the Commission shall be audited annually by the Auditor of Public Accounts, or his legally authorized representatives. Copies of the annual audit shall be distributed to the Governor and to the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

1999, cc. 880, 962, §§ 9-386, 9-387; 2001, c. 844, § 3.1-1113; 2008, c. 860.



§ 3.2-3110. Declaration of public purpose; exemption from taxation

A. The exercise of the powers granted by this chapter shall be in all respects for the benefit of the citizens of the Commonwealth and for the promotion of their welfare, convenience, and prosperity.

B. The Commission shall be performing an essential governmental function in the exercise of the powers conferred upon it by this chapter, and the property of the Commission and its income and operations shall be exempt from taxation or assessments upon any property acquired or used by the Commission under the provisions of this chapter.

1999, cc. 880, 962, § 9-389; 2001, c. 844, § 3.1-1114; 2008, c. 860.



§ 3.2-3111. Confidentiality of information

A. The Commission shall hold in confidence the personal and financial information supplied to it, or maintained by it, concerning tobacco farmers, including names, addresses, and payment information. The Commission may require any tobacco farmer or other applicant for payments from the Fund to provide his social security or taxpayer identification number.

B. Notwithstanding the foregoing, personal and financial information supplied to or maintained by the Commission relating to tobacco farmers may be used, exchanged, and disclosed at the Commission's discretion as may be necessary or appropriate to make payments under, administer, or enforce this chapter and related state and federal laws, any other state or federal tobacco indemnification or loss assistance program, or a national tobacco community trust fund.

C. Nothing in this section shall prohibit the Commission, in its discretion, from releasing any information that has been transformed into a statistical or aggregate form that does not allow the identification of the person who supplied particular information or the sum of money received by a particular recipient.

D. Personal and financial information supplied by or maintained on persons or entities applying for or receiving distributions from the Fund for economic growth and development, as well as specific information relating to the amount and identity of recipients of such distributions, shall be subject to disclosure in accordance with the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). The provisions of that Act applicable to records or meetings of the Virginia Economic Development Partnership or other state or local economic development entities shall apply mutatis mutandis to the Commission and the Manager selected pursuant to subdivision A 9 of § 3.2-3103.

E. The provisions of this section shall also apply to any department, agency, institution, political subdivision, or employee of the Commonwealth or a political subdivision that receives personal or financial information from the Commission in order to process checks for payments from the Fund or to assist the Commission with the administration and enforcement of this chapter.

2001, c. 757, § 9-389.1; 2001, c. 844, § 3.1-1114.1; 2008, c. 860; 2015, cc. 399, 433.



§ 3.2-3112. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means the Virginia Resources Authority created in Chapter 21 (§ 62.1-197 et seq.) of Title 62.1.

"Commission" means the Tobacco Region Revitalization Commission created pursuant to § 3.2-3101.

"Cost," as applied to any project financed under the provisions of this chapter, means the total of all costs incurred by the local government as reasonable and necessary for carrying out all works and undertakings necessary or incident to the accomplishment of any project. It includes, without limitation, all necessary developmental, planning, and feasibility studies, surveys, plans, and specifications; architectural, engineering, financial, legal, or other special services; the cost of acquisition of land and any buildings and improvements thereon, including the discharge of any obligations of the sellers of such land, buildings, or improvements; site preparation and development, including demolition or removal of existing structures; construction and reconstruction; labor; materials, machinery, and equipment; the reasonable costs of financing incurred by the local government in the course of the development of the project; carrying charges incurred before the project is placed in service; interest on funds borrowed to finance the project to a date subsequent to the estimated date the project is to be placed in service; necessary expenses incurred in connection with placing the project in service; the funding of accounts and reserves that the Authority may require; and the cost of other items that the Authority determines to be reasonable and necessary.

"Endowment" means the Tobacco Indemnification and Community Revitalization Endowment as established in § 3.2-3104.

"Fund" means the Virginia Tobacco Region Revolving Fund created by this chapter.

"Local government" means any county, city, town, municipal corporation, authority, district, commission, or political subdivision created by the General Assembly or pursuant to the Constitution of Virginia or laws of the Commonwealth, or any combination of any two or more of the foregoing, located in any of the tobacco-dependent communities in the Southside and Southwest regions of Virginia.

"Project" means the same as that term is defined in § 62.1-199.

2015, cc. 399, 433.



§ 3.2-3113. Creation and management of Virginia Tobacco Region Revolving Fund

A. There shall be set apart as a permanent and perpetual fund, to be known as the Virginia Tobacco Region Revolving Fund, with a sum of up to $50 million made available from (i) the corpus of the taxable portion of the Endowment paid to the Fund per request from the Commission within the limits imposed pursuant to § 3.2-3104, (ii) sums, if any, appropriated to the Fund by the General Assembly, (iii) all receipts by the Fund from loans made by it to local governments, (iv) all income from the investment of moneys held in the Fund, and (v) any other sums designated for deposit to the Fund from any source public or private, including, without limitation, any federal grants, awards, or other forms of assistance received by the Commonwealth that are eligible for deposit therein under federal law. Transfers from the Endowment to the Fund shall occur as required for loan disbursements.

B. The Authority shall administer and manage the Fund and establish the interest rates and repayment terms of such loans as are provided for by this chapter in accordance with a memorandum of agreement with the Commission. In order to carry out the administration and management of the Fund, the Authority, in consultation with the Commission, is granted the power to employ officers, employees, agents, advisers, and consultants, including, without limitation, attorneys, financial advisers, engineers and other technical advisers, and public accountants, and, the provisions of any other law to the contrary notwithstanding, to determine their duties and compensation without the approval of any other agency or instrumentality. The Authority may disburse from the Fund the reasonable costs and expenses it incurs in the administration and management of the Fund and a reasonable fee to be approved by the Commission for its management services, but the Authority shall not charge its ordinary expenses to the Fund or the Commission. The Department of the Treasury, as the party holding the Endowment, shall be a party to the memorandum of agreement. Under all circumstances, the Commission shall select the projects eligible for the loans.

C. The Commission shall direct the distribution of loans from the Fund to particular local governments. Consistent with this chapter, the Commission shall, after consultation with all interested parties, develop a guidance document governing project eligibility and project priority criteria.

2015, cc. 399, 433.



§ 3.2-3114. Deposit of money; expenditures; investments

A. All money belonging to the Fund shall be deposited in an account or accounts in banks or trust companies organized under the laws of the Commonwealth, national banking associations located in the Commonwealth, or savings institutions located in the Commonwealth and organized under the laws of the Commonwealth or the United States. The money in these accounts shall be paid by check signed by the Executive Director of the Authority or another officer or employee designated by the Board of Directors of the Authority. All deposits of money shall, if required by the Authority, be secured in a manner determined by the Authority to be prudent, and all banks, trust companies, and savings institutions are authorized to give security for the deposits.

B. Money in the Fund shall not be commingled with other money of the Authority. Money in the Fund not needed for immediate use or disbursement may be invested or reinvested by the Authority in obligations or securities that are considered lawful investments for public funds under the laws of the Commonwealth, including the Local Government Investment Pool Act (§ 2.2-4600 et seq.).

2015, cc. 399, 433.



§ 3.2-3115. Collection of money due the Fund

The Authority is empowered to collect, or to authorize others to collect on its behalf, amounts due to the Fund under any loan to a local government, including, if appropriate, by taking the action required by § 15.2-2659 or 62.1-216.1 to obtain payment of any amounts in default. Proceedings to recover amounts due to the Fund may be instituted by the Authority in the name of the Fund in the appropriate circuit court.

2015, cc. 399, 433.



§ 3.2-3116. Loans to local governments

A. Except as otherwise provided in this chapter, money in the Fund shall be used solely to make loans to local governments to finance or refinance the cost of any project that has an identifiable revenue stream from which the loan proceeds may be repaid. The local government to which a loan is to be made, the purpose of the loan, the amount of the loan, and the associated identifiable revenue stream shall be designated in writing by the Commission to the Authority following consultation with the Authority. No loan from the Fund shall exceed the total cost of the project to be financed or the outstanding principal amount of the indebtedness to be refinanced plus reasonable financing expenses.

B. Except as otherwise provided in this chapter, the Authority shall determine the interest rate and terms and conditions of any loan from the Fund, which may vary between local governments. Each loan shall be evidenced by appropriate bonds or notes of the local government payable to the Fund. The bonds or notes shall have been duly authorized by the local government and executed by its authorized legal representatives. The Authority is authorized to require in connection with any loan from the Fund such documents, instruments, certificates, legal opinions, and other information as it may deem necessary or convenient.

C. In addition to any other terms or conditions that the Authority may establish, the Authority may require, as a condition to making any loan from the Fund, that the local government receiving the loan covenant to perform any of the following:

1. Establish and collect rents, rates, fees, and charges to produce revenue sufficient to pay all or a specified portion of (i) the costs of operation, maintenance, replacement, renewal, and repairs of the project; (ii) any outstanding indebtedness incurred for the purposes of the project, including the principal of, premium, if any, and interest on the loan from the Fund to the local government; and (iii) any amounts necessary to create and maintain any required reserve, including any rate stabilization fund deemed necessary or appropriate by the Authority to offset the need, in whole or in part, for future increases in rents, rates, fees, or charges.

2. Create and maintain a special fund or funds for the payment of the principal of, premium, if any, and interest on the loan from the Fund to the local government and any other amounts becoming due under any agreement entered into in connection with the loan, or for the operation, maintenance, repair, or replacement of the project or any portions thereof or other property of the local government, and deposit into any fund or funds amounts sufficient to make any payments on the loan as they become due and payable.

3. Create and maintain other special funds as required by the Authority.

4. Perform other acts otherwise permitted by applicable law to secure payment of the principal of, premium, if any, and interest on the loan from the Fund to the local government and to provide for the remedies of the Fund in the event of any default by the local government in the payment of the loan, including, without limitation, any of the following:

a. The procurement of insurance, guarantees, letters of credit and other forms of collateral, security, liquidity arrangements, or credit supports for the loan from any source, public or private, and the payment therefor of premiums, fees, or other charges;

b. The combination of one or more projects, or the combination of one or more projects with one or more other undertakings, facilities, utilities, or systems, for the purpose of operations and financing, and the pledging of the revenues from such combined projects, undertakings, facilities, utilities, and systems to secure the loan from the Fund to the local government made in connection with such combination or any part or parts thereof;

c. The maintenance, replacement, renewal, and repair of the project; and

d. The procurement of casualty and liability insurance.

5. Obtain a review of the accounting and the internal controls from the Auditor of Public Accounts or his legally authorized representative. The Authority may request additional reviews at any time during the term of the loan. In addition, anyone receiving a report in accordance with § 3.2-3109 may request an additional review as set forth in this section.

D. Any local government borrowing money from the Fund is authorized to perform any acts, take any actions, adopt any proceedings, and make and carry out any contracts that are contemplated by this chapter. Such contracts need not be identical among all local governments but may be structured as determined by the Authority according to the needs of the contracting local government and the Fund.

E. Subject to the rights, if any, of the registered owners of any of the bonds of the Authority, the Authority may consent to and approve any modification in the terms of any loan to any local government.

2015, cc. 399, 433.



§ 3.2-3117. Pledge of loans to secure bonds of the Authority

A. The Authority is empowered at any time and from time to time to pledge, assign, or transfer from the Fund to banks or trust companies designated by the Authority any or all of the assets of the Fund to be held in trust as security for the payment of the principal of, premium, if any, and interest on any or all of the bonds, as defined in § 62.1-199, issued to finance any project located in the tobacco-dependent communities in the Southside and Southwest regions of Virginia. The interests of the Fund in any assets so transferred shall be subordinate to the rights of the trustee under the pledge, assignment, or transfer.

B. To the extent funds are not available from other sources pledged for such purpose, any of the assets or payments of principal and interest received on the assets pledged, assigned, or transferred or held in trust may be applied by the trustee thereof to the payment of the principal of, premium, if any, and interest on such bonds of the Authority secured thereby, and, if such payments are insufficient for such purpose, the trustee is empowered to sell any or all of such assets and apply the net proceeds from the sale to the payment of the principal of, premium, if any, and interest on such bonds of the Authority.

C. Any assets of the Fund pledged, assigned, or transferred in trust as set forth in this section and any payments of principal, interest, or earnings received thereon shall remain part of the Fund but shall be subject to the pledge, assignment, or transfer to secure the bonds of the Authority and shall be held by the trustee to which they are pledged, assigned, or transferred until no longer required for such purpose by the terms of the pledge, assignment, or transfer.

2015, cc. 399, 433.



§ 3.2-3118. Sale of loans

The Authority is empowered at any time and from time to time to sell, upon such terms and conditions as the Authority shall deem appropriate, any loan, or interest therein, made pursuant to this chapter. The net proceeds of sale remaining after the payment of the costs and expenses of the sale shall be designated for deposit to, and become part of, the Fund.

2015, cc. 399, 433.



§ 3.2-3119. Powers of the Authority

The Authority is authorized to do any act necessary or convenient to the exercise of the powers granted in this chapter or reasonably implied thereby.

2015, cc. 399, 433.



§ 3.2-3120. Report to the General Assembly and the Governor

The Commission, in conjunction with the Authority, shall report annually to the General Assembly and the Governor on all loans made from the Fund.

2015, cc. 399, 433.



§ 3.2-3121. Liberal construction of chapter

The provisions of this chapter shall be liberally construed to the end that its beneficial purposes may be effectuated. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter shall be controlling.

2015, cc. 399, 433.



§ 3.2-3200. Definitions

As used in this chapter, unless the context requires a different meaning:

"Affiliate" means any person or subsidiary thereof, who has, either directly or indirectly, actual or legal control over a distributor, whether by stock ownership or in any other manner.

"Books and records" mean books, records, accounts, contracts, memoranda, documents, papers, correspondence, or other data, pertaining to the business of the person in question.

"Commission" means the Milk Commission.

"Consumer" means any person, other than a milk distributor, who purchases milk for human consumption.

"Distributor" means any of the following persons engaged in the business of distributing, marketing, or in any manner handling fluid milk, in whole or in part, in fluid form for consumption in the Commonwealth:

1. Persons, regardless of whether any such person is a producer:

a. Who pasteurize or bottle milk or process milk into fluid milk;

b. Who sell or market fluid milk at wholesale or retail to: (i) hotels, restaurants, stores, or other establishments for consumption on the premises; (ii) stores or other establishments for resale; or (iii) consumers; or

c. Who operate stores or other establishments for the sale of fluid milk at retail for consumption off the premises.

2. Persons, wherever located or operating, whether within or without the Commonwealth, who purchase, market, or handle milk for resale as fluid milk in the Commonwealth.

"Health authorities" include the Board of Health, the Office of Dairy and Foods in the Department, and the local health authorities.

"Licensee" means a licensed milk distributor.

"Market" means any locality, or two or more localities, and surrounding territory designated by the Commission as a marketing area.

"Milk" means the clean lacteal secretion obtained by the complete milking of one or more healthy cows properly fed, housed, and kept; including milk that is cooled, pasteurized, standardized, or otherwise processed with a view to selling.

"Producer" means any person, regardless of whether they are also a distributor, who produces milk for sale as fluid milk in the Commonwealth.

"Producer-distributor" means a distributor who handles only milk produced by himself.

"Sanitary regulations" include all laws and ordinances relating to the production, handling, transportation, distribution, and sale of milk and, so far as applicable, regulations adopted by the Board or the health authorities.

"Subsidiary" means any person that a distributor or an affiliate of a distributor has, or several distributors collectively have, either directly or indirectly, actual or legal control, whether by stock ownership or in any other manner.

Code 1950, § 3-346; 1966, c. 702, § 3.1-425; 2008, c. 860.



§ 3.2-3201. Milk Commission; composition and appointment of members

The Milk Commission is continued within the Department and shall report directly to the Commissioner. The Commission shall consist of an Administrator and seven members, all of whom shall be residents of the Commonwealth, appointed by the Governor, two of whom shall be producers, and five including the Administrator shall be consumers but none of such five latter members shall have any connection financially or otherwise with the production or distribution of milk or products derived therefrom. The remaining member of the Commission shall be a milk processor-distributor. The Administrator shall serve in an ex officio capacity without a vote. Any vacancies occurring shall be filled by appointment by the Governor. One member of the Commission shall act as chairman, who shall be elected annually by the membership of the Commission. No member shall serve as chairman and as Administrator and no chairman shall serve successive terms as chairman.

The Administrator shall devote full time to the duties of his office, which shall be located in the principal office of the Commission. The technical and other services for such Commission shall be performed, so far as practicable, by the Department, the Virginia Cooperative Extension Service, and the Virginia Agricultural Research and Experiment Station, without additional compensation. The Administrator may appoint a secretary and any such additional technical and other assistants and employees as may be necessary to carry out the provisions of this chapter, and prescribe their powers and duties. The Administrator shall supervise such personnel and shall prepare, approve, and submit all requests for appropriations and be responsible for all expenditures pursuant to appropriations.

Code 1950, § 3-347; 1958, c. 110; 1966, cc. 526, 702, § 3.1-426; 1974, c. 467; 1984, c. 444; 1985, c. 397; 2004, c. 57; 2008, c. 860.



§ 3.2-3202. Milk Commission membership terms

The Administrator of the Commission shall hold office at the pleasure of the Governor for a term concurrent with the term of the Governor making the appointment or until a successor to that Administrator is appointed by the next succeeding Governor. The remaining seven members shall be appointed by the Governor for a term of four years. No member except the Administrator may serve for more than two consecutive terms of four years each. Any member appointed to fill an interim vacancy may be appointed for two additional consecutive terms of four years each after the expiration of the term of the interim vacancy that the member filled. After an absence of two years from the Commission, any former member may be reappointed for a maximum of one additional term of four years.

Code 1950, § 3-347.1; 1966, c. 526, § 3.1-426.1; 1974, c. 467; 1984, c. 355; 2008, c. 860.



§ 3.2-3203. Meetings; quorum

The Commission shall meet on the call of the chairman or three of its members whenever he or they may deem necessary, and at such place as he or they may designate. Three members of the Commission shall constitute a quorum.

Code 1950, §§ 3-347.2, 3-351; 1966, cc. 526, 702, §§ 3.1-426.2, 3.1-429; 2008, c. 860.



§ 3.2-3205. Grant of specific power not to impair general power

Any provision of this chapter conferring a general power upon the Commission shall not be impaired or qualified by the granting to the Commission by this chapter of a specific power.

Code 1950, § 3-353; 1966, c. 702, § 3.1-431; 2008, c. 860.



§ 3.2-3206. Public hearing required

A. The Commission shall neither exercise its powers in any market, nor withdraw the exercise of its powers from any market, until after a public hearing is held for such market, and the Commission determines whether it will be in the public interest to exercise its powers in that market.

B. The Commission may on its own motion, call a public hearing as required under subsection A and shall call a public hearing upon the written application of a producers' association organized under Chapter 3 of Title 13.1 (§ 13.1-301 et seq.), supplying in the judgment of the Commission, a substantial proportion of the milk consumed in such market. If no such producers' association exists on such market, the Commission shall call a public hearing upon the written application of producers supplying a substantial proportion of the milk consumed in such market; and shall call a public hearing upon the written application of distributors distributing a substantial proportion of the milk consumed in that market.

C. The Commission may determine notice requirements and the time and location of any public hearing held under this section.

Code 1950, §§ 3-354 to 3-357; 1966, c. 702, §§ 3.1-432 to 3.1-435; 2008, c. 860.



§ 3.2-3207. Defining market areas

The Commission may define a market area and define and fix the limits of the territorial area where milk shall be produced to supply a market area. Any producers, producer-distributors, or their successors currently shipping milk to any market may continue to do so until they voluntarily discontinue shipping to the designated milk market.

Code 1950, § 3-362; 1966, c. 702, § 3.1-441; 1974, c. 467; 2008, c. 860.



§ 3.2-3208. Establishing prices generally

The Commission, after a public hearing and investigation, may establish the prices to be paid producers or associations of producers by distributors in any market, may fix the minimum and maximum wholesale and maximum retail prices to be charged for milk in any market, and may also establish different prices for different grades or classes of milk. The Commission may set different maximum retail prices for the same grade or class of milk on the basis of different methods of distribution. In determining the reasonableness of prices to be paid or charged in any market for any grade, quantity, or class of milk, the Commission shall be guided by all pertinent economic factors relevant to production, processing, and distribution of milk as they affect the public interest in maintaining an adequate supply of milk within the Commonwealth, including compliance with all sanitary regulations in force in such market, necessary operation, processing, storage, and delivery charges, the prices of other foods, and the welfare of the general public. The Commission may adopt a formula incorporating these economic factors that will adjust automatically the prices to be paid producers or associations of producers by distributors in any market, and then provide for the automatic adjustment of resale prices according to the result obtained by the use of this formula. Public hearings shall not be required for price adjustments obtained by use of a formula, but shall be held for adoption or amendment of the formula itself.

Code 1950, § 3-359; 1966, c. 702, § 3.1-437; 1974, c. 467; 2008, c. 860.



§ 3.2-3209. Establishing minimum retail price; exemption

The Commission shall have no authority to establish a minimum retail price for milk, except upon a determination after a public hearing that the absence of a minimum retail price has caused or is about to cause a disruption in the Virginia milk market or some segment of the market that is likely to depress the producer price or has caused or is likely to cause a substantial reduction in competition between processor-distributors in an area, so as to adversely affect the public health and welfare that requires an adequate supply of milk at reasonable and fair prices. In accordance with the Administrative Process Act, § 2.2-4000 et seq. and in particular § 2.2-4002, the Commission may establish minimum retail prices on an emergency basis, prior to public hearing.

The Commission, in establishing any minimum retail price when it deems it necessary to do so, shall impose a minimum retail price only for an area or political subdivision wherein the public interest as herein set forth justifies a minimum retail price being set and shall be guided by the same factors used in determining the reasonableness of prices under § 3.2-3208. The Commission shall periodically review all outstanding minimum retail price orders to insure that they do not remain in effect any longer than the public interest requires.

1974, c. 467, § 3.1-437.1; 2008, c. 860.



§ 3.2-3210. Accounting system for distributors; inspection and audit of books and records; offenses; penalty

The Milk Commission shall prepare and adopt a system of accounting designed to show, for each distributor of milk and milk products, under the supervision of the Commission, the total purchases by any distributor of each grade or class of milk; the total sales by each distributor and the revenue therefrom, for each grade or class of milk and the quantity thereof. Such accounting system shall be designed to show total purchases including the respective grades or classes of milk bought, as well as the total sales and the respective classes or grades of milk sold.

Each distributor of milk and milk products under the supervision of the Commission shall adopt and use the system of accounting adopted by the Milk Commission. The books and records of each distributor shall be open to inspection by the Commission or its agents during regular business hours, and shall be audited by it at such regular intervals as shall be prescribed by the Milk Commission.

It shall be unlawful for any distributor to pay for milk upon any such basis of grade or class lower than that upon which such milk is sold or used by him. Nothing herein shall prevent the sale of a grade or class of milk by a distributor as milk of a lower grade or class. It shall be unlawful for any distributor to fail to use the system of accounting herein prescribed or refuse to allow the same to be inspected or audited.

Code 1950, § 3-359.1; 1956, c. 74; 1966, c. 702, § 3.1-438; 2008, c. 860.



§ 3.2-3211. Right of entry and inspection; publication of information

Any Commission employee designated for the purpose, shall have access to, and may enter at all reasonable hours, all places where milk is stored, bottled, or manufactured into food products and any designated employee shall have the power to inspect books and records in any place within the Commonwealth for the purpose of ascertaining facts to enable the Commission to administer this chapter. All information ascertained shall be confidential, unless the parties concerned agree to its being given out. The Commission may combine such information for any market and make it public.

Code 1950, § 3-361; 1966, c. 702, § 3.1-440; 2008, c. 860.



§ 3.2-3212. Licenses generally

The Commission may require all distributors in any market designated by the Commission to be licensed by the Commission for the purpose of carrying out the provisions of this chapter. The Commission may decline to grant a license, or may suspend or revoke a license already granted upon due notice and after a hearing. The Commission may classify licenses, and may issue licenses to distributors to process or store or sell milk to a particular city or to a particular market within the Commonwealth.

Code 1950, § 3-360; 1966, c. 702, § 3.1-439; 2008, c. 860.



§ 3.2-3213. Report of licensees

Each licensee shall furnish to the Commission verified reports containing information as required by the Commission.

Code 1950, § 3-364; 1966, c. 702, § 3.1-443; 2008, c. 860.



§ 3.2-3214. Unlawful buying and selling

No distributor in a market covered by the provisions of this chapter shall buy milk from producers, or others, for sale within the Commonwealth, or sell or distribute milk within the Commonwealth, unless the distributor is duly licensed under the provisions of this chapter. It shall be unlawful for a distributor to buy milk from or sell milk to a distributor who is not licensed as required by this chapter. It shall be unlawful for any distributor to deal in, or handle milk if such distributor has reason to believe it has previously been dealt in, or handled, in violation of the terms and provisions of this chapter.

Code 1950, § 3-365; 1966, c. 702, § 3.1-444; 2008, c. 860.



§ 3.2-3215. Application for license

Each distributor shall submit an application to the Commission for a license to operate as a distributor by mail, or otherwise, within five days after the provisions of this chapter become effective in a market. Thereafter, any distributor shall obtain a license to operate as a distributor before beginning business in that market. The application shall be made on forms furnished by the Commission.

Code 1950, § 3-366; 1966, c. 702, § 3.1-445; 2008, c. 860.



§ 3.2-3216. Licenses to be in addition to those required by existing laws

The licenses required by this chapter shall be in addition to any other licenses required by existing laws of the Commonwealth or by any municipal ordinance.

Code 1950, § 3-367; 1966, c. 702, § 3.1-446; 2008, c. 860.



§ 3.2-3217. Appeals generally

A. Any person affected by and claiming the unlawfulness of any regulation of the Commission, or person aggrieved by and claiming the unlawfulness of a case decision or an order of the Commission may appeal to the Circuit Court where the principal office of the Commission is located. Except as otherwise provided in this section, Article 5 (§ 2.2-4025 et seq.) of the Administrative Process Act shall govern such appeal.

B. Upon filing of its pleadings by the Commission the cause shall be matured for hearing, and upon application of either party, the cause shall be placed at the head of the docket and heard forthwith.

C. Mere technical irregularities in the procedure of the Commission shall not be the basis of the decision of the court. In an appeal from an order or decision of the Commission, the case shall be heard upon the record certified to the court by the Commission. Additional testimony shall not be taken before the court, except to clarify the record or to introduce evidence as to the effect of the order upon the business of parties to the record below, or of producers standing in the same position as producer parties of record, but the court may, in proper cases, remand the record of the Commission for the taking of such further testimony as was not available upon the hearing appealed from, or such other testimony as the court shall provide may be taken. No part of the record, containing verbal or documentary evidence, shall be disregarded by courts because of technical rules of evidence.

Code 1950, §§ 3-369, 3-371; 1966, c. 702, §§ 3.1-448, 3.1-450; 1996, c. 573; 2008, c. 860.



§ 3.2-3218. Penalties for failure to comply with subpoenas; compelling obedience

Any person failing to comply with any subpoena issued by the Commission or pursuant to its authority is guilty of a Class 2 misdemeanor, and each day during which such violation shall continue shall be deemed a separate offense. In the event any person shall fail to comply with any regulation or order of the Commission, or obey any subpoena issued, or in the event of the refusal of any witness to testify to any matter concerning which he lawfully may be interrogated by the Commission or its representative, it shall be the duty of the Circuit Court where the principal offices of the Commission are located, upon application of the Commission, to compel obedience by attachment proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court, refusal to testify therein, or disobedience of an order or decree of the court. The proceedings herein authorized in the Circuit Court to compel obedience shall be in addition to the provisions of this section defining what shall constitute a misdemeanor and providing and prescribing the punishment therefor.

Code 1950, § 3-372; 1966, c. 702, § 3.1-451; 2008, c. 860.



§ 3.2-3219. Annual budget; assessment of distributors and producers; bond requirements

The Commission shall prepare an annual budget and shall collect the sums of money required for this budget from the licensed distributors in markets where the provisions of this chapter are in operation. The expenses of the Commission, including salaries and the per diem of such personnel as the Commission finds it necessary to employ to properly carry out its functions under this chapter shall be met by an assessment of not over five cents ($0.05) per 100 pounds of milk, and cream (converted to terms of milk) handled by distributors and not over five cents ($0.05) per 100 pounds of milk, and cream (converted to terms of milk) sold by producers; these assessments to be the same per 100 pounds on producers and distributors. The exact amount of each monthly or semimonthly assessment shall be determined by the Commission as necessary to cover its expenses. All assessments shall be paid at the time the distributors pay the producers for the milk. All officers and employees of the Commission, who handle funds of the Commission or who sign or countersign checks upon such funds, shall severally give bond in such amount and with such sureties as shall be determined by the Commission. The cost of the bonds shall be paid by the Commission and the Commission shall determine the amount and sufficiency of the bonds.

Code 1950, § 3-373; 1958, c. 110; 1966, c. 702, § 3.1-452; 1974, c. 467; 1986, c. 408; 2008, c. 860.



§ 3.2-3220. Virginia Milk Commission Assessments Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Milk Commission Assessments Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All receipts from assessments paid under this chapter shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of administering this chapter. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Administrator or his duly authorized agent.

Code 1950, § 3-374; 1966, c. 702, § 3.1-453; 2008, c. 860.



§ 3.2-3221. Injunction

If any person violates any provision of this chapter or the regulations adopted under this chapter, then either the Commissioner or the State Health Commissioner may petition any appropriate circuit for relief by injunction, without being compelled to allege or prove that an adequate remedy at law does not exist.

Code 1950, § 3-379; 1966, c. 702, § 3.1-458; 2008, c. 860.



§ 3.2-3222. Penalties

Any person violating any provision of this chapter or of any license issued by the Commission is guilty of a Class 2 misdemeanor. Each day during which such violation shall continue shall be deemed a separate violation. Prosecutions shall be instituted by the attorney for the Commonwealth.

Code 1950, § 3-380; 1966, c. 702, § 3.1-459; 2008, c. 860.



§ 3.2-3223. Marketing agreements not deemed monopolistic or in restraint of trade

The making of marketing agreements between producers' cooperative marketing associations and distributors and producer-distributors under the provisions of this chapter shall not be deemed a combination in restraint of trade or an illegal monopoly; or an attempt to lessen competition or fix prices arbitrarily, nor shall the marketing contract or agreements between the association and the distributors and producer-distributors, or any agreements authorized in this chapter, be considered illegal or in restraint of trade.

Code 1950, § 3-382; 1966, c. 702, § 3.1-461; 2008, c. 860.



§ 3.2-3224. Chapter inapplicable to interstate commerce

No provision of this chapter shall apply or be construed to apply to foreign or interstate commerce, except insofar as the same may be effective pursuant to the United States Constitution and to the laws of the United States enacted pursuant thereto.

Code 1950, § 3-381; 1966, c. 702, § 3.1-460; 2008, c. 860.



§ 3.2-3400. Request of parties financially interested; fees to be deposited in Fund

A. In order to promote, protect, further, and develop the agricultural interests of the Commonwealth, the Commissioner may, when requested by parties financially interested in a lot of any agricultural products, investigate and certify the quality, condition, grade, or other classification of such agricultural product, pursuant to regulations adopted by the Board, including prescribing payment of fees as the Commissioner deems reasonable for the services provided by employees or licensed agents of the Department.

B. There is hereby created in the state treasury a special nonreverting fund to be known as the Certification of Agricultural Products Trust Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys levied and collected pursuant to subsection A and § 3.2-4606 shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely to carry out the provisions of this chapter.

Code 1950, §§ 3-28, 3-29; 1966, c. 702, §§ 3.1-28, 3.1-29; 2008, c. 860.



§ 3.2-3401. Licensing of agents

The Commissioner may license as inspectors persons not in the employ of the Department. No person who is not an employee of the Department may act as a licensed inspector under this chapter unless samples from commodities graded or inspected by him are regularly graded or inspected by an employee of the Department, or of the U.S. Department of Agriculture.

Code 1950, § 3-30; 1966, c. 702, § 3.1-30; 2008, c. 860.



§ 3.2-3402. Certificates as evidence

Certificates of inspection and reinspection issued under this chapter by authorized agents of the Department and those relating to the grade, classification, quality, or condition of agricultural products issued under authority of the Congress of the United States shall be accepted in any court of the Commonwealth as prima facie evidence of the true grade, classification, condition, or quality of such agricultural product at the time of its inspection.

Code 1950, § 3-31; 1966, c. 702, § 3.1-31; 2008, c. 860.



§ 3.2-3500. Development of farmers market system

In overseeing the development of a farmers market system, the Board shall:

1. Identify farmers market needs throughout the Commonwealth;

2. Promote the orderly growth and development of farmers markets;

3. Promote public awareness of farmers markets;

4. Promote the coordination of Virginia's farmers market development with other segments of the Commonwealth's economy, such as tourism, horticultural production and marketing, fruit and vegetable production and marketing, retail trade, wholesale trade, intrastate marketing, interstate marketing, and new marketing ventures such as electronic marketing; and

5. Advise the Governor on the development of the system of state-owned farmers market facilities.

1986, c. 375, § 3.1-73.3; 1989, c. 413; 2001, cc. 17, 398; 2009, c. 860.



§ 3.2-3501. Commissioner to manage farmers market operations

A. In order to establish, operate and maintain a system of state-owned farmers market facilities within the Commonwealth, the Commissioner may carry out the provisions of this chapter, including the power to:

1. Cooperate with various state agencies and other organizations contributing to the development of the farmers market system;

2. Develop and implement policy for the management of state-owned farmers market facilities, including:

a. Guidelines for fees to be charged at the markets;

b. Standards for evaluating market operations;

c. Criteria for the expansion of existing state-owned farmers market facilities and the establishment of new markets in the future;

d. Changes in management of markets; and

e. Guidelines for the award of contracts for market management.

3. Employ such personnel as necessary to operate the system of markets in accordance with the Virginia Personnel Act (§ 2.2-2900 et seq.);

4. Receive and dispense funds;

5. Develop and manage a program budget for the farmers market system;

6. Provide marketing and promotional services for the farmers market system;

7. Develop detailed technical plans for, acquire or build, and manage the farmers market system;

8. Conduct such studies as are necessary to ensure the success of the farmers market system;

9. Make contracts and agreements and execute other instruments necessary for the operation of the farmers market system;

10. Enter into agreements with and accept grants from any governmental agency in furtherance of this chapter;

11. Enter into joint ventures with cities, towns, counties or combinations thereof in developing wholesale, shipping point, and retail farmers markets; and

12. Rent or purchase land and facilities as deemed necessary to establish markets or to enhance farmers market development.

B. If a market in the network is operated pursuant to a contract between the Commissioner and the market operator, such contract shall require that the operator annually submit to the Commissioner a plan for, and a report on, the operation of the market. The plan shall describe the operator's goals for the coming year as to the acreage to be served by the market, the types of crops to be sold at the market, and the number of brokers, buyers, and producers to utilize the market. The report shall describe the extent to which the goals for the previous year were met. The Commissioner shall submit an annual report on or before February 1 summarizing the market operators' reports and plans to the Chairmen of the House Committee on Agriculture, Chesapeake, and Natural Resources, the Senate Committee on Agriculture, Conservation and Natural Resources, the House Committee on Appropriations, and the Senate Committee on Finance.

C. The Commissioner shall report annually to the Board regarding the receipt and expenditure of funds as well as the policies, programs, and activities of the market operators in the state-owned farmers market facilities.

1989, c. 413, § 3.1-73.5; 2000, c. 536; 2001, cc. 17, 398; 2005, c. 633; 2008, c. 860.



§ 3.2-3502. Local retail farmers markets

Any locality may establish, operate and maintain a local retail farmers market. The local retail farmers market may request to be part of the network of farmers markets within the Commonwealth or may be independent of such network. Nothing in this section shall invalidate the actions of any locality taken prior to enactment of this section.

2000, c. 15, § 3.1-73.5:1; 2008, c. 860.



§ 3.2-3600. Definitions

As used in this chapter, unless the context requires a different meaning:

"AAPFCO" means the Association of American Plant Food Control Officials.

"AOAC International" means the Association of Analytical Communities, formerly the Association of Official Analytical Chemists.

"Brand" means a term, design, trademark or product name under which a regulated product is distributed.

"Bulk" means in nonpackaged form.

"Bulk fertilizer" means a fertilizer distributed in a nonpackaged form.

"Commercial fertilizer" means a fertilizer distributed for farm use, or for any other use, other than any specialty fertilizer use.

"Compost" means a biologically stable material derived from the composting process.

"Composting" means the biological decomposition of organic matter through a process that inhibits pathogens, viable weed seeds, and odors, accomplished by mixing and piling so as to promote aerobic decay, anaerobic decay, or both aerobic and anaerobic decay.

"Contractor-applicator" means any person required to hold a permit to apply any regulated product pursuant to § 3.2-3608.

"Custom medium" means a horticultural growing medium that is prepared to the exact specifications of the person who will be planting in the medium and delivered to that person without intermediate or further distribution.

"Deficiency" means the amount of nutrient found by analysis to be less than that guaranteed, which may result from a lack of nutrient ingredients, or from lack of uniformity.

"Distribute" means to import, consign, manufacture, produce, compound, mix, blend, or in any way alter, the chemical or physical characteristics of a regulated product, or to offer for sale, sell, barter, warehouse or otherwise supply regulated product in the Commonwealth.

"Distributor" means any person who distributes.

"Fertilizer" means any substance containing one or more recognized plant nutrients, which is used for its plant nutrient content, and which is designed for use, or claimed to have value, in promoting plant growth. Fertilizer does not include unmanipulated animal and vegetable manures, marl, lime, limestone, and other products exempted by regulation.

"Fertilizer material" means a fertilizer that: (i) contains important quantities of no more than one of the primary plant nutrients: nitrogen (N), phosphate (P205) and potash (K20); (ii) has 85 percent or more of its plant nutrient content present in the form of a single chemical compound; or (iii) is derived from a plant or animal residue, a by-product, or a natural material deposit that has been processed or conditioned in such a way that its content of plant nutrients has not been materially changed, except by purification and concentration.

"Grade" means the percentage of total nitrogen (N), available phosphate (P205) and soluble potash (K20), stated in whole numbers in the same terms, order, and percentages as in the guaranteed analysis, except that fertilizer materials, specialty fertilizers, bone meal, manures and similar raw materials may be guaranteed in fractional units.

"Guaranteed analysis" means the minimum percentage of plant nutrients claimed as required by this chapter to be displayed on the label of a regulated product.

"Guarantor" means the person whose name appears on the label of a regulated product.

"Horticultural growing medium" means any substance or mixture of substances that is promoted as or is intended to function as an artificial soil for the managed growth of horticultural crops.

"Industrial co-product" means any industrial waste or byproduct, including exceptional quality biosolids and waste treatment residuals, that can be beneficially recycled for its plant nutrient content or soil amendment characteristics, that meets the definition of fertilizer, soil amendment, or horticultural growing medium.

"Investigational allowance" means an allowance for variations, inherent in the taking, preparation, and analysis of an official sample.

"Label" means the display of all written, printed, or graphic matter, upon the immediate container, or a statement accompanying a regulated product, including an invoice.

"Labeling" means all written, printed, or graphic matter, upon or accompanying any regulated product, including invoices, advertisements, brochures, posters, television and radio announcements, and internet content used in promoting the sale of the regulated product.

"Lawn fertilizer" means any fertilizer intended for nonagricultural use on newly established turf areas from sod or seed during the first growing season, turf areas being repaired or renovated, and turf areas where soil tests performed within the past three years indicate a nutrient deficiency.

"Lawn maintenance fertilizer" means any fertilizer intended for the nonagricultural routine maintenance of turf.

"Licensee" means the person who receives a license to distribute any regulated product under the provisions of this chapter.

"Lot" means an identifiable quantity of produced material that can be sampled officially according to AOAC International procedures, up to and including a freight car load or 50 tons maximum, or that amount contained in a single vehicle, or that amount delivered under a single invoice.

"Manipulated manure" means animal or vegetable manure that is ground, pelletized, mechanically dried, packaged, supplemented with plant nutrients or other substances other than phosphorus, or otherwise treated in a manner to assist with the sale or distribution of the manure as a fertilizer or soil or plant additive.

"Manufacturer" means any person who manufactures, produces, compounds, mixes, blends, or in any way alters the chemical or physical characteristics of any regulated product.

"Mixed fertilizer" means a fertilizer containing any combination or mixture of fertilizer materials.

"Official analysis" means the analysis of an official sample, made by the Commissioner.

"Official sample" means the sample of regulated product taken by the Commissioner.

"Percent" or "percentage" means the percentage by weight.

"Primary nutrient" includes total nitrogen (N), available phosphate (P205), and soluble potash (K20).

"Quantity statement" means the net weight (mass), net volume (liquid or dry), count or other form of measurement of a commodity.

"Registrant" means the person who registers regulated products, under the provisions of this chapter.

"Regulated product" means any product governed by this chapter, including any fertilizer, specialty fertilizer, soil amendment, and horticultural growing medium.

"Soil amendment" means any substance or mixture of substances intended to improve the physical, chemical, biochemical, biological, or other characteristics of the soil. The following are exempt from the definition of "soil amendment": fertilizer, unmanipulated or composted animal and vegetable manures, horticultural growing media, agricultural liming materials, unmixed mulch and unmixed peat.

"Specialty fertilizer" means a fertilizer distributed for nonfarm use, including use on home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses and nurseries.

"Stop sale, use, removal, or seizure order" means an order that prohibits the distributor from selling, relocating, using, or disposing of a lot of regulated product, or portion thereof, in any manner, until the Commissioner or the court gives written permission to sell, relocate, use or dispose of the lot of regulated product or portion thereof.

"Ton" means a unit of 2000 pounds avoirdupois weight.

"Turf" means nonagricultural land that is planted as closely mowed, managed grass and includes golf courses, parks, cemeteries, publicly owned lands, and residential, commercial, or industrial property.

"Unmanipulated manure" means substances composed of the excreta of domestic animals, or domestic fowls, that has not been processed or conditioned in any manner including processing or conditioning by drying, grinding, pelleting, shredding, addition of plant food, mixing artificially with any material or materials (other than those that have been used for bedding, sanitary or feeding purposes for such animals or fowls), or by any other means.

1994, c. 740, § 3.1-106.2; 2002, c. 473; 2008, c. 860; 2011, cc. 341, 353, 552, 564.



§ 3.2-3601. Authority of the Board and the Commissioner to adopt regulations

A. The Board may adopt such regulations as are necessary to carry out the provisions of this chapter. Such regulations may include investigational allowances, definitions, records, and manufacturing practices, and the distribution and storage of regulated product prior to final sale.

B. The Commissioner may adopt as a regulation:

1. The Official Fertilizer Terms, Definitions, and Standards adopted by AAPFCO;

2. The methods of sampling and analysis for regulated products adopted by AOAC International; and

3. Any method of sampling and analysis for a regulated product developed by the Department or adopted by agencies of the federal government, agencies of other states, the Division of Consolidated Laboratories or other commercial laboratories accredited by the Food and Drug Administration, or the U.S. Department of Agriculture.

C. Such regulations adopted by the Commissioner shall be effective upon filing with the Registrar of Regulations, who shall publish the regulation as a final regulation in the Virginia Register of Regulations. The regulation shall contain a preamble stating that the Board will receive, consider, and respond to petitions by any interested person at any time with respect to reconsideration or revision of such regulation. The Commissioner shall provide notice by first-class mail of regulations adopted by him pursuant to this section to all manufacturers of currently registered regulated product.

D. The Board, after giving notice in the Virginia Register of Regulations, may reconsider and revise the regulation adopted by the Commissioner. Such revised regulation shall be effective upon filing with the Registrar of Regulations, who shall publish the regulation as a final regulation in the Virginia Register of Regulations.

E. Neither the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) nor public participation guidelines adopted pursuant thereto shall apply to the adoption, reconsideration, or revision of any regulation adopted pursuant to subsections B, C, and D of this section.

1994, c. 740, § 3.1-106.4; 1995, c. 104; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3602. Local government regulation of fertilizer

No locality shall regulate the registration, packaging, labeling, sale, use, application, storage or distribution of fertilizers except by ordinance as provided for in the requirements of the Chesapeake Bay Preservation Act (§ 62.1-44.15:67 et seq.), the Erosion and Sediment Control Law (§ 62.1-44.15:51 et seq.), the Stormwater Management Act (§ 62.1-44.15:24 et seq.) or other nonpoint source regulations adopted by the Department of Environmental Quality or the State Water Control Board. The provisions of this section shall not preempt the adoption, amendment, or enforcement of the Statewide Fire Prevention Code pursuant to § 27-97 and the Uniform Statewide Building Code pursuant to § 36-98.

2007, c. 563, § 3.1-106.4:1; 2008, c. 860; 2011, cc. 341, 353; 2013, cc. 756, 793.



§ 3.2-3602.1. Board authorized to adopt regulations for the application of regulated products to nonagricultural property; civil penalty

A. The Board shall adopt regulations to certify the competence of (i) contractor-applicators, (ii) licensees, and (iii) employees, representatives, or agents of state agencies, localities, or other governmental entities who apply any regulated product to nonagricultural lands.

B. The regulations shall establish (i) training requirements; (ii) proper nutrient management practices in accordance with § 10.1-104.2, including soil analysis techniques, equipment calibration, and the timing of the application; and (iii) reporting requirements, including the submission of an annual report as specified by the Commissioner regarding the location of lawn fertilizer and lawn maintenance fertilizer applications. Contractor-applicators and licensees who apply lawn fertilizer and lawn maintenance fertilizer to more than a total of 100 acres of nonagricultural lands annually and employees, representatives, or agents of state agencies, localities, or other governmental entities who apply lawn fertilizer and lawn maintenance fertilizer to nonagricultural lands shall submit an annual report on or before February 1 and on a form prescribed by the Commissioner. The annual report shall include the total acreage or square footage by zip code of the land receiving lawn fertilizer and lawn maintenance fertilizer in the preceding calendar year. The Department shall provide for optional reporting by electronic methods. The Department shall make publicly available every year the total acreage or square footage by zip code. Any personal information collected pursuant to this section shall be exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.), except that the Commissioner may release information that has been transformed into a statistical or aggregate form that does not allow identification of the persons who supplied, or are the subject of, particular information.

C. The Board may impose a civil penalty of up to $250 on any contractor-applicator or licensee who fails to comply with the regulations. The amount of the civil penalty shall be paid into the special fund established in § 3.2-3617.

D. The Board shall form a technical advisory committee of stakeholders. The Board shall consult with the technical advisory committee of stakeholders and the Department of Conservation and Recreation in the development of the regulations.

E. Any person who is subject to regulation and who applies any regulated product to nonagricultural lands shall comply with the regulations within 12 months of the effective date of the regulations.

F. Contractor-applicators and licensees in compliance with regulations adopted by the Board pursuant to this section shall not be subject to local ordinances governing the use or application of lawn fertilizer and lawn maintenance fertilizer.

2008, c. 686, § 3.1-106.4:2; 2011, cc. 341, 353, 552, 564.



§ 3.2-3603. Publications

The Commissioner may publish in such forms and with such frequency as he may deem proper: (i) information concerning the distribution of fertilizers; and (ii) results of analysis based on official samples of fertilizer distributed within the Commonwealth, as compared with analysis guaranteed under §§ 3.2-3600 and 3.2-3611; and commercial value of nutrients as determined under § 3.2-3614.

1994, c. 740, § 3.1-106.19; 2008, c. 860.



§ 3.2-3604. Exchanges between manufacturers

Nothing in this chapter shall be construed to restrict or avoid sales or exchanges of regulated product between importers, manufacturers, or manipulators who mix fertilizer materials for sale, or to prevent the free and unrestricted shipments of regulated product to manufacturers or manipulators who have registered their brands, and are licensed, as required by provisions of this chapter.

1994, c. 740, § 3.1-106.20; 2008, c. 860.



§ 3.2-3605. License and registration year; permit year

A. The license year for all distributors, the registration year for any regulated product, and the tonnage reporting year is July 1 through June 30 of the following year. Each license or registration shall expire on June 30 of the year for which it is issued, provided that the license or registration shall be valid through July 31 of the next ensuing license or registration year or until the issuance of the renewal license or registration, whichever event occurs first, if the holder has filed a properly completed renewal application with the Commissioner on or before June 30 of the year for which the current license or registration was issued.

B. The permit year for all contractor-applicators is April 1 through March 31 of the following year. Each permit shall expire on March 31 of the permit year for which it is issued, provided that the permit shall be valid through March 31 of the next ensuing permit year or until the issuance of the renewal permit, whichever event occurs first, if the holder has filed a properly completed renewal application with the Commissioner on or before March 31 of the permit year for which the current permit was issued.

1994, c. 740, § 3.1-106.6; 1995, c. 104; 2002, c. 473; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3606. Distributor required to obtain license; fee

A. It is unlawful for any person whose name appears upon the label of any regulated product as distributor to distribute a regulated product without first obtaining a license to distribute the regulated product in the Commonwealth. The person who distributes the regulated product shall file an application with the Commissioner on a form furnished by the Commissioner, and pay to the Commissioner a license fee of $50.

B. Any person who distributes a regulated product shall obtain a license prior to distributing any regulated product for each manufacturing location that he operates and that distributes any regulated product within the Commonwealth. The person who distributes a regulated product shall apply for a license on a form furnished by the Commissioner, and pay to the Commissioner a license fee of $50 for each manufacturing location that distributes in the Commonwealth.

C. The license application shall include the name and address of the applicant and the name and address of the applicant's distribution points in the Commonwealth.

D. The licensee shall place the name and address shown on the license on:

1. The labels of any regulated product, and pertinent invoices thereof, distributed by the licensee in the Commonwealth; and

2. All storage facilities for any regulated product distributed by the licensee in the Commonwealth.

E. The licensee shall inform the Commissioner in writing of additional distribution points established during the period of the license.

F. Any new applicant who fails to obtain a license within 15 working days of notification of the requirement to obtain a license, or any licensee who fails to comply with the license renewal requirements, shall pay a $35 late fee to the Commissioner in addition to the license fee.

1994, c. 740, § 3.1-106.6; 1995, c. 104; 2002, c. 473; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3607. Product registration and label requirements; exemptions

A. In addition to licensing requirements:

1. Any person who is the guarantor of and who distributes in the Commonwealth any specialty fertilizer shall: (i) apply for registration for such specialty fertilizer with the Commissioner on forms furnished by the Commissioner; (ii) pay to the Commissioner by July 1 of each registration year a registration fee of $50 for each grade under a given brand prior to distributing the fertilizer in the Commonwealth; and (iii) provide labels for each grade under a given brand with the application.

2. Any person who is the guarantor and who distributes in the Commonwealth a soil amendment or horticultural growing medium shall: (i) apply for registration for such soil amendment or horticultural growing medium with the Commissioner on forms furnished by the Commissioner; (ii) pay to the Commissioner by July 1 of each registration year a registration fee of $100 for each product name or brand of soil amendment or horticultural growing medium prior to distributing the product in the Commonwealth; and (iii) provide labels for each product name or brand with the application.

B. The Commissioner shall furnish a certificate of registration to the applicant after approval of the registration.

C. Any person applying for registration of a specialty fertilizer, soil amendment or horticultural growing medium shall include with the application the following information:

1. For specialty fertilizer, the grade under a given brand; for soil amendments or horticultural growing media, the product name or brand;

2. The guaranteed analysis;

3. The name and address of the registrant; and

4. The quantity statement.

D. The Commissioner may require verification of any labeling claims for and any composition of any regulated product.

E. Custom-media and horticultural growing media planted with live plant material are exempt from labeling and registration requirements and inspection fees.

F. Beginning December 31, 2013, no lawn maintenance fertilizer containing more than zero percent phosphorus or other compounds containing phosphorus, such as phosphate, shall be registered with the Commissioner or offered for sale, distribution, or use in the Commonwealth. This prohibition does not include lawn fertilizer, manipulated manure, yard waste compost, products derived from sewage sludge, soils containing fertilizer, fertilizer products intended primarily for gardening, tree, shrub, and indoor plant application, including nurseries, or reclaimed water. The provisions of this section shall not restrict the continued sale by retailers of any prohibited fertilizer from any existing inventories in stock on December 31, 2013.

G. Beginning July 1, 2014, only lawn maintenance fertilizer that, when applied in accordance with its directions for use, results in the application of nitrogen at rates that are consistent with the nitrogen application rates recommended for turfgrass in the Virginia Nutrient Management Standards and Criteria shall be registered with the Commissioner or offered for sale, distribution, or use in the Commonwealth. The provisions of this subsection shall not restrict the continued sale by retailers of any prohibited fertilizer from existing inventories in stock on July 1, 2014.

H. The Commissioner shall give the guarantor or distributor of any unregistered regulated product in commerce in the Commonwealth a grace period of 15 working days from issuance of notification within which to register the regulated product. Any person required to register any regulated product who fails to register the regulated product within the grace period or fails to comply with registration renewal requirements shall pay to the Commissioner a $50 late fee in addition to the registration fee. The Commissioner may issue a stop sale, use, removal or seizure order upon any regulated product until the registration is issued.

1994, c. 740, § 3.1-106.6; 1995, c. 104; 2002, c. 473; 2008, c. 860; 2011, cc. 341, 353, 552, 564; 2012, c. 796.



§ 3.2-3607.1. Consumer education

A. The Department, in consultation with representatives of the fertilizer industry, fertilizer retailers, and statewide turf and lawn care organizations, and other interested parties, may develop consumer information and recommended best practices for the application of lawn fertilizer.

B. The Department shall provide a public listing of contractor-applicators who apply fertilizer on nonagricultural lands and have met the training requirements of § 3.2-3602.1. The Department shall encourage consumers to consult the listing when hiring a lawn care professional.

2011, cc. 341, 353.



§ 3.2-3607.2. Sale of deicing agents

Beginning December 31, 2013, it is unlawful for any person to offer for sale any deicing agent containing urea or other forms of nitrogen or phosphorus intended for application to parking lots, roadways, and sidewalks or other paved surfaces in the Commonwealth. The provisions of this section shall not (i) restrict the continued sale by retailers of any deicing agent from any existing inventories in stock on December 31, 2013, or (ii) prohibit the offer for sale or sale of any deicing agents containing urea to any municipal corporation or political subdivision for the purpose of applying such deicing agents pursuant to subsection B of § 15.2-1123.

2011, cc. 341, 353; 2013, c. 758.



§ 3.2-3608. Contractor-applicator permit

A. It is unlawful for any person, other than a licensee or an agent of a licensee, to apply any regulated product for profit without first obtaining a permit. In order to obtain a permit the person shall complete an application form furnished by the Commissioner and pay the $50 annual permit fee required to be a contractor-applicator. An employee or agent of a contractor-applicator who holds a valid permit is not required to obtain a permit.

B. Any person who engages in business as a contractor-applicator for a period of at least 30 days, and who has failed to obtain a permit within 15 working days of notification of the requirement to obtain a permit shall pay a $35 late fee to the Commissioner, in addition to the permit fee. Any permit holder who fails to comply with permit renewal requirements shall pay a $35 late fee to the Commissioner in addition to the permit fee.

C. An annual permit shall be required for each location or outlet that applies any regulated product.

D. The contractor-applicator shall guarantee the consumer that the contractor-applicator and the contractor-applicator's employees or agents applying any regulated product shall comply with all provisions of this chapter and with regulations adopted by the Board, which shall include an assurance of the delivery of the grade of fertilizer as described on the consumer's invoice.

1994, c. 740, § 3.1-106.6; 1995, c. 104; 2002, c. 473; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3609. Reporting year; inspection fees; distribution to nonlicensees

A. The reporting year for regulated products shall be July 1 through June 30 of the following year.

B. Any person who distributes any regulated product to a non-licensed person:

1. Shall file the tonnage statement with the Commissioner and pay to the Commissioner the inspection fee by August 1; or

2. Shall not be required to file the tonnage statement or pay the inspection fee, if: (i) another person agrees in a written statement, filed with the Commissioner, to file the tonnage statement and to pay to the Commissioner the inspection fee by August 1; and (ii) he files with the Commissioner by August 1 on a form furnished by the Commissioner a purchasing report stating the number of tons of regulated product purchased by the person during the reporting year and from whom the regulated product was purchased.

C. Any person who distributes any regulated product in Virginia to a nonlicensee shall pay to the Commissioner an inspection fee of 25 cents ($0.25) per ton of regulated product or $35, whichever is greater, per tonnage reporting year.

D. Any person who distributes any regulated product to a nonlicensee shall pay to the Commissioner a late fee, amounting to 10 percent of the inspection fee due, or $50, whichever is greater, in addition to the amount of the inspection fee due, if the tonnage statement is not filed, is misstated, or if the payment of inspection fees is not made within 15 working days of the specified filing date.

1994, c. 740, § 3.1-106.8; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3610. Statistical reports

A. For commercial fertilizer:

1. Any person distributing commercial fertilizer to a nonlicensee shall furnish the Commissioner an annual statistical report showing:

a. The county or city of the nonlicensee consignee;

b. The amounts (expressed in tons, or decimal portions) of each grade of fertilizer; and

c. The form in which the person distributed the fertilizer (e.g., in bags, bulk, or in liquid form).

2. This information shall be submitted in the following form and shall specify shipments made during the preceding year:

a. A statistical summary report on a form prescribed by the Commissioner, on or before August 1; or

b. A statistical summary report by electronic transfer, utilizing the Uniform Fertilizer Tonnage Reporting System. Prior to using the electronic transfer method, the person responsible for submitting the annual tonnage report shall make arrangements with the Commissioner for the Commissioner's receipt of the report by such method.

3. If the annual statistical report is not filed within 15 working days of the specified filing date, a late fee of $35 shall be assessed against the licensee.

B. For all other regulated products:

1. The person distributing or selling such products to a nonlicensee shall furnish the Commissioner an annual report showing:

a. The county or city of the nonlicensee consignee; and

b. The amounts (expressed in tons, or decimal portions) of each grade under a given brand of product.

2. Any person listed in subdivision B 1 who fails to file this report by August 1 shall pay a late fee of $35 to the Commissioner.

1994, c. 740, § 3.1-106.9; 1995, c. 104; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3611. Labeling

A. The distributor or guarantor of any regulated product distributed in the Commonwealth shall affix a label to the container or provide an invoice at the time of delivery for a bulk regulated product that states in clear, legible and conspicuous form, in the English language, the following information:

1. The quantity statement;

2. The grade under a given brand. The grade shall not be required when no primary nutrients are claimed;

3. The guaranteed analysis, which shall:

a. For fertilizers, conform to the requirements adopted by AAPFCO in its Official Publication in the Rules and Regulations-Fertilizer section of the Officially Adopted Documents, as amended, with the percentage of each plant nutrient stated as follows:

(2) For unacidulated mineral phosphate materials and basic slag, bone, tankage, and other organic phosphate materials, the available phosphate (P205), or the degree of fineness, or both, may also be guaranteed;

(3) Guarantees for plant nutrients other than nitrogen (N), phosphate (P205), and potash (K20) shall be expressed in the form of the element. A statement of the sources of nutrients including oxides, salt, and chelates, may be required on the application for registration of specialty fertilizers, and may be included as a parenthetical statement on the label. Degree of acidity or alkalinity (pH), beneficial substances, or compounds determinable by laboratory methods also may be guaranteed by permission of the Commissioner and with the advice of the Director of the Virginia Agricultural Experiment Station. When any degree of acidity or alkalinity (pH), beneficial substances, or compounds are guaranteed, they shall be subject to inspection and analysis in accord with the methods and regulations prescribed by the Board;

b. For soil amendments, conform to the requirements adopted by AAPFCO in its Official Publication in the Labeling section of the Uniform Soil Amendment Bill of the Officially Adopted Documents, as amended;

c. For horticultural growing media, include a list of ingredients and other guarantees as required by regulation and a statement of added fertilizers, if any;

d. When compost derived from sewage sludge, hazardous materials, unrendered animals or poultry or their parts, or other source material specified in regulations established by the Board is used as an ingredient, identify the source material of the compost;

e. When an industrial co-product is used as an ingredient, identify the source material and percentage or other acceptable unit; and

f. Include a list of such other ingredients and guarantees as may be required by the Board through regulation.

4. The name and address of the registrant or licensee; and

5. Directions for use and warning statements in accordance with the standards adopted by AAPFCO in its Officially Adopted Documents of the Official Publication, as amended.

B. A commercial fertilizer that is formulated according to specifications provided by a consumer prior to mixing shall be labeled to show: (i) the quantity statement; (ii) the guaranteed analysis; and (iii) the name and address of the distributor or the licensee.

C. [Repealed.]

D. Beginning December 31, 2013, lawn fertilizer and lawn maintenance fertilizer shall be labeled as follows:

"DO NOT APPLY NEAR WATER, STORM DRAINS, OR DRAINAGE DITCHES. DO NOT APPLY IF HEAVY RAIN IS EXPECTED. APPLY THIS PRODUCT ONLY TO YOUR LAWN/GARDEN, AND SWEEP ANY PRODUCT THAT LANDS ON THE DRIVEWAY, SIDEWALK, OR STREET, BACK ONTO YOUR LAWN/GARDEN."

1994, c. 740, § 3.1-106.5; 1995, c. 104; 2008, c. 860; 2011, cc. 341, 353, 552, 564.



§ 3.2-3612. Misbranding

A. It is unlawful to distribute misbranded regulated product. A regulated product shall be deemed to be misbranded if:

1. It has a label that is false or misleading in any particular;

2. It is distributed under the name of another product;

3. It is not labeled as specified in § 3.2-3611, and in accordance with regulations adopted pursuant to this chapter; or

4. It purports to be, or is represented as, a fertilizer, or is represented as containing a plant nutrient or fertilizer, unless such plant nutrient or fertilizer conforms to the definition of identity, if any, as prescribed by regulation of the Board.

B. The guarantor of any regulated product found to be misbranded shall pay to the consumer an assessment equal to 10 percent of the retail value of the regulated product sold to the consumer and found to be in violation of subsection A not to exceed $5,000 per occurrence. The assessment for misbranding shall apply only to the retail sale of any regulated product made from a lot or a portion thereof after the Commissioner has inspected the lot or a portion thereof. The assessment for misbranding shall be in addition to any assessment for plant food deficiency.

1994, c. 740, § 3.1-106.10; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3613. Adulteration

A. It is unlawful to distribute an adulterated regulated product. A regulated product shall be deemed to be adulterated if:

1. It contains any deleterious or harmful ingredient, in sufficient amount to render it injurious to beneficial plant life, when applied in accordance with directions for use on the label;

2. It does not contain an adequate warning statement, or directions for use, on the label sufficient to protect plant life;

3. It has a composition that falls below or differs from that which it is purported to possess by its labeling; or

4. It contains unwanted crop seed, or viable prohibited or restricted noxious weed seeds in amounts exceeding the limits specified in the regulations of the Board.

B. The guarantor of any regulated product found to be adulterated shall pay to the consumer an assessment equal to 10 percent of the retail value of the regulated product sold to the consumer and found to be in violation of subsection A not to exceed $5,000 per occurrence. The assessment for adulteration shall apply only to the retail sale of any regulated product made from a lot or a portion thereof after the Commissioner has inspected the lot or a portion thereof. The assessment for adulteration shall be in addition to any assessment for plant food deficiency.

1994, c. 740, § 3.1-106.11; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3614. Commercial value

For the purpose of determining the commercial value to be applied in making assessments for variance from guarantee, the Commissioner shall determine the values per unit of total nitrogen (N), available phosphate (P205), soluble potash (K20), and micronutrients in fertilizers in the Commonwealth.

1994, c. 740, § 3.1-106.12; 2008, c. 860.



§ 3.2-3615. Plant food deficiency

A. The Commissioner shall calculate assessments for a deficiency of: (i) total nitrogen (N); (ii) available phosphate (P205); or (iii) soluble potash (K20). If the analysis shows that the fertilizer is deficient: (a) in one or more of the guaranteed primary plant nutrients, beyond the investigational allowances and compensations, as established by regulation; or (b) that the overall index value of the fertilizer is below the level established by regulation, then an assessment for variance from guarantee of two times the value of such deficiency, not to exceed $5,000 per occurrence, shall be paid to the consumer by the guarantor. When the fertilizer is subject to an assessment under both clauses (a) and (b), the Commissioner shall calculate assessments under both such clauses and the guarantor shall pay to the consumer the larger of the two assessments.

B. If, upon evidence satisfactory to the Commissioner, a person is found to have: (i) altered the content of any fertilizer shipped to him by a licensee; or (ii) mixed, or commingled, fertilizer from two or more distributors, such that the result of either alteration changes the analysis of the fertilizer as originally guaranteed, then the person who has altered, mixed or commingled shall: (a) obtain a license and register the altered or mixed product; (b) be held liable for all assessments; and (c) be subject to other provisions of this chapter including seizure, condemnation, and stop sale.

C. A deficiency in an official sample of mixed fertilizer, resulting from nonuniformity, is not distinguishable from a deficiency due to actual plant nutrient shortage, and any deficiency due to nonuniformity shall be subject to the provisions of this chapter.

1994, c. 740, § 3.1-106.13; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3616. Assessments for variance from label guarantees

A. The guarantor shall pay to the consumer all assessments for misbranding, adulteration or plant food deficiency on the lot of regulated product represented by the sample analyzed. The guarantor shall make payment to the consumer within 60 days after the date of notice from the Commissioner to the guarantor. The guarantor shall obtain a receipt documenting the payment of such assessment, which shall be forwarded to the Commissioner within the 60-day period during which payment to the consumer is made.

B. If the guarantor cannot locate the consumer within 60 days; the amount of the assessment shall be paid to the Commissioner, who shall deposit it in the state treasury, and report to the State Comptroller, who shall credit the amount to a special fund for the sale of substandard fertilizer. The Commissioner shall pay to the consumer of a lot of regulated product on which the assessment was made an amount equal to the assessment from the Sale of Substandard Fertilizer Fund if the consumer can be located in 90 days. The State Comptroller shall transfer any balance remaining in the fund for a period of 90 days to the Feed, Lime, Fertilizer, and Animal Remedies Fund as specified by § 3.2-3617. Any person required to pay an assessment who fails to pay the assessment within the time specified shall pay to the Commissioner a late fee of 10 percent of the assessment, or $50, whichever is greater, in addition to the assessment. The Commissioner may cancel the license of such person who fails to pay the assessment.

1994, c. 740, § 3.1-106.14; 2008, c. 860.



§ 3.2-3617. Fund established; disposition of fees, assessments, and penalties

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Feed, Lime, Fertilizer, and Animal Remedies Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. Except as otherwise specified, moneys levied and collected pursuant to this chapter and pursuant to Chapters 37, 48, and 49 shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes set forth in this chapter.

B. All fees, assessments and penalties, including funds transferred from the Fund for the Sale of Substandard Fertilizer pursuant to § 3.2-3616, received by the Commissioner under this chapter shall be paid into the Feed, Lime, Fertilizer, and Animal Remedies Fund, to the credit of the Department, to be used in carrying out the purpose and provisions of this chapter, to include inspection, sampling and other expenses; except that the Commissioner shall deposit, to the credit of the Virginia Agricultural Foundation Fund established pursuant to § 3.2-2905, five cents ($0.05) of the inspection fee per ton of regulated product.

1994, c. 740, § 3.1-106.22; 2008, c. 860.



§ 3.2-3618. Inspection, sampling and analysis; penalty

A. The Commissioner shall: (i) sample, inspect, analyze, and test any regulated product distributed within the Commonwealth; (ii) inspect storage facilities where such regulated product is stored; (iii) monitor and, where the Commissioner deems it necessary, regulate the manufacturing procedures of such regulated products as affected by best management practices for manufacturing containment and considerations of environmental factors; and (iv) allocate adequate personnel to the major farm fertilizer consuming areas of the state to carry out his duties under this chapter as such duties relate to insuring the quality, analysis, and quantity of fertilizer sold and distributed in the state.

The Commissioner is authorized to enter during operating hours the premises or carriers of any person subject to regulation under this chapter, in order to have access to: (i) the regulated product, storage facilities and manufacturing practices; and (ii) records relating to the distribution and storage of regulated product.

B. Any person who shall hinder or obstruct in any way the Commissioner in the performance of his official duties is guilty of a Class 3 misdemeanor.

C. The Commissioner shall use the methods of sampling and analysis adopted by the Commissioner or the Board.

D. The Commissioner, in determining for administrative purposes whether any fertilizer is deficient in plant food, shall be guided solely by the official sample. The Commissioner shall obtain and analyze samples as specified in subsection C of this section.

E. The Commissioner may distribute information regarding official analysis of fertilizers. The Commissioner shall retain official samples establishing an assessment for variance from guarantee for a minimum of 90 days from issuance of a deficiency report.

1994, c. 740, § 3.1-106.7; 1995, c. 104; 2008, c. 860.



§ 3.2-3619. Stop sale, use, removal, or seizure orders; penalty

A. The Commissioner may issue and enforce a written or printed stop sale, use, removal, or seizure order to the owner or custodian of any lot of regulated product distributed in violation of this chapter. The Commissioner shall release for distribution the regulated product held under a stop sale, use, removal, or seizure order when the requirements of this chapter have been met. If the Commissioner determines that the regulated product cannot be brought into compliance with the chapter, the Commissioner shall release the regulated product to be remanufactured, returned to the manufacturer, or destroyed.

B. The Board may impose a civil penalty of up to $250 on any person violating a written or printed stop sale, use, removal, or seizure order.

1994, c. 740, § 3.1-106.15; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3620. Seizure and condemnation

The Commissioner may seize any lot of regulated product not in compliance with this chapter. The Commissioner may make application for seizure to an appropriate court in the city or county where such regulated product is located. In the event that the court finds such regulated product to be in violation of this chapter, and orders the condemnation of such regulated product, the owner of the regulated product shall dispose of the seized regulated product in any manner that, in the opinion of the Commissioner, is consistent with the quality of the regulated product, and that complies with the laws of the Commonwealth. In no instance shall the court order the disposition of such regulated product without first giving the claimant an opportunity to apply to the court for release of the regulated product, or for permission to process or relabel the regulated product, to bring it into compliance with this chapter.

1994, c. 740, § 3.1-106.16; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3621. Cancellation of registration, permit, or license

A. The Commissioner may: (i) cancel the license or permit of any person; (ii) cancel the registration of any brand of regulated product; or (iii) refuse to register any brand of regulated product, or issue any license. The Commissioner shall cancel or refuse a license or registration upon satisfactory evidence that the registrant or licensee, has used fraudulent or deceptive practices in the evasion, or attempted evasion, of this chapter or any regulations adopted hereunder.

B. In addition, the Commissioner may cancel the license, permit or registration of any person who willfully fails to comply with this chapter by:

1. Failing to file the tonnage report;

2. Falsifying information;

3. Making an inaccurate statement of tonnage distributed in the Commonwealth during any reporting year;

4. Making an inaccurate listing of regulated products for registration;

5. Failing to pay the license, permit, registration or inspection fee;

6. Failing to accurately report any of the information required to be submitted under this chapter;

7. Failing to keep records for a period of three years; or

8. Failing to allow inspection of records by the Commissioner.

1994, c. 740, §§ 3.1-106.8, 3.1-106.18; 2008, c. 860; 2011, cc. 552, 564.



§ 3.2-3622. Commissioner's actions; injunction

A. Nothing in this chapter shall require the Commissioner to report for prosecution, or institute seizure proceedings, where the Commissioner considers the violations of the chapter to be minor. In such cases, the Commissioner may serve a suitable notice of warning in writing, when he believes that the public interest will be best served by so doing.

B. The Commissioner may apply for, and the court to grant, a temporary or permanent injunction restraining any person from violating, or continuing to violate, this chapter or any regulation adopted under this chapter, notwithstanding the existence of other remedies at law.

1994, c. 740, § 3.1-106.17; 2008, c. 860.



§ 3.2-3623. Repealed

Repealed by Acts 2011, cc. 552 and 564, cl. 2.



§ 3.2-3624. Warning

Nothing in this chapter shall be construed as requiring the Commissioner to report for the institution of proceedings under this chapter, minor violations of this chapter, whenever the Commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

2011, cc. 552, 564.



§ 3.2-3625. Violations; civil penalties

A. The Commissioner shall give notice of the violation to the registrant or the licensee responsible for the regulated product. The Commissioner may give notice to the distributor from whom the Commissioner sampled the regulated product.

B. To determine the amount of any civil penalty, the Commissioner shall give due consideration to (i) the history of previous violations, (ii) the seriousness of the violation, and (iii) the demonstrated good faith of the person charged in attempting to achieve compliance with the chapter after notification of the violation.

C. The Commissioner shall determine procedures for payment of uncontested civil penalties. The procedures shall include provisions for a person to consent to abatement of the alleged violation and pay a penalty or negotiated sum in lieu of such penalty without admission of civil liability arising from such alleged violation.

D. The person to whom a civil penalty is issued shall have 15 days to request an informal fact-finding conference, held pursuant to § 2.2-4019, to challenge the fact or amount of the civil penalty. If the civil penalty is upheld, the person against whom the civil penalty has been upheld shall have 15 days to pay the proposed penalty in full, or if the person wishes to contest either the amount of the penalty or the fact of the violation, forward the proposed amount to the Commissioner's office for placement in an interest-bearing trust account in the State Treasurer's office. If through administrative or judicial review of the proposed penalty, it is determined that no violation occurred, or that the amount of penalty should be reduced, the Commissioner shall within 30 days of that determination remit the appropriate amount to the person with interest accrued thereon.

E. Final orders of the Commissioner may be recorded, enforced, and satisfied as orders or decrees of a circuit court upon certification of such orders by the Commissioner. Such orders may be appealed in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

F. Except as otherwise provided, any person convicted of violating any of the provisions of this chapter or the regulations adopted hereunder is guilty of a Class 3 misdemeanor.

2011, cc. 552, 564.



§ 3.2-3700. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agricultural liming material" means any limestone with calcium and magnesium compounds that has the capacity, and whose intended purpose is, to neutralize soil acidity.

"Applicant" means the person who applies for, or requests, a license, or applies for registration of any liming material; or applies to become a contractor.

"Brand" means the term, designation, trademark, product name or other specific designation under which any liming material is offered for sale.

"Bulk" means materials in nonpackaged form.

"Calcium carbonate equivalent" means the acid neutralizing capacity of any liming material, expressed as weight percentage of calcium carbonate.

"Contractor" means any person required to hold a permit to sell any bulk liming material to the consumer pursuant to § 3.2-3704.

"Distributor" means any person who imports or consigns, manufactures, produces, compounds, mixes, or blends any liming material, or who offers for sale, sells, barters or otherwise supplies any liming material.

"Effective Neutralizing Value" or "ENV" means a relative value using the calcium oxide content, magnesium oxide content and fineness to express the effectiveness of an agricultural liming material in neutralizing soil acidity. This term is synonymous with Effective Neutralizing Power (ENP).

"Fineness" means the percentage by weight of the material that will pass through United States Standards sieves of specified sizes.

"Industrial co-product used to neutralize soil acid" means a waste or by-product of an industrial process that contains any compound not normally found in limestone that has the capacity, and whose intended purpose is, to neutralize soil acidity.

"Kind" means one of the two classes of liming material.

"Label" means any written or printed matter on, or attached to, the package, or on the delivery ticket that accompanies bulk shipments, of any liming material.

"Licensed" or "licensee" means the person issued a license to distribute any liming material in the Commonwealth.

"Limestone" means a material consisting essentially of calcium carbonate, or a combination of calcium carbonate and magnesium carbonate, capable of neutralizing soil acidity.

"Liming material" means any agricultural liming material and any industrial co-product used to neutralize soil acid.

"Manufacturer" means any person who manufactures, produces, compounds, mixes, blends, imports or consigns liming material, or who offers for sale, sells, barters or otherwise supplies liming material.

"Percent" or "percentage" means by weight.

"Quantity statement" means the net weight (mass), net volume (liquid or dry), count or other form of measurement of a commodity.

"Registrant" means the person registering any liming material pursuant to the provisions of this chapter.

"Standard liming ton" means a ton of agricultural liming material with a calcium carbonate equivalent of 90 percent.

"Stop sale, use, removal or seizure order" means an order that prohibits the distributor from selling, relocating, using, or disposing of a lot of liming material, or portion thereof, in any manner, until the Commissioner or a court gives written permission to sell, relocate, use or dispose of the lot of liming material or portion thereof.

"Ton" means a unit of 2,000 pounds avoirdupois weight.

"Type" means the identification of the agricultural liming material as follows:

1."Burnt" means any agricultural liming material with calcium and magnesium compounds capable of neutralizing soil acidity, and that consists essentially of calcium oxide, or a combination of calcium oxide and magnesium oxide.

2. "Calcitic" means any agricultural liming material in which 85 percent or more of the total neutralizing value, expressed as calcium carbonate equivalent, is derived from calcium.

3. "Dolomitic" means any agricultural liming material in which 15 percent or more of the total carbonate content is magnesium carbonate.

4. "Hydrated" means any agricultural liming material, made from burnt lime, that consists essentially of: (i) calcium hydroxide; (ii) a combination of calcium hydroxide, magnesium oxide and magnesium hydroxide; or (iii) a combination of calcium hydroxide, and either magnesium oxide or magnesium hydroxide.

5."Marl" means a granular or loosely consolidated earthy agricultural liming material composed largely of calcium carbonate.

1994, c. 649, § 3.1-126.2:1; 2002, c. 473; 2008, c. 860.



§ 3.2-3701. Authority of Board and Commissioner to adopt regulations

A. The Board may adopt such regulations as are necessary to carry out the provisions of this chapter. Such regulations may include to investigational allowances, definitions, records, manufacturing practices and the distribution and storage of liming material.

B. The Commissioner may adopt, as a regulation:

1. The Official Fertilizer Terms and Definitions adopted by the Association of American Plant Food Control Officials;

2. The methods of sampling and analysis for liming material adopted by the Association of Official Analytical Chemists; and

3. Any method of sampling and analysis for liming material developed by the Department or adopted by agencies of the federal government, agencies of other states, the Division of Consolidated Laboratory Services, or other commercial laboratories accredited by the Food and Drug Administration, U.S. Department of Agriculture or Association of Official Analytical Chemists.

C. Such regulations adopted by the Commissioner shall be effective upon filing with the Registrar of Regulations, who shall publish the regulation as a final regulation in the Virginia Register of Regulations. The regulation shall contain a preamble stating that the Board will receive, consider, and respond to petitions by any interested person at any time with respect to reconsideration or revision of such regulation.

D. The Board, after giving notice in the Virginia Register of Regulations, may reconsider and revise the regulation adopted by the Commissioner. Such revised regulation shall be effective upon filing with the Registrar of Regulations, who shall publish the regulation as a final regulation in the Virginia Register of Regulations.

E. Neither the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) nor public participation guidelines adopted pursuant thereto shall apply to the adoption, reconsideration or revision of any regulation adopted pursuant to subsections B, C, and D.

1994, c. 649, § 3.1-126.12:1; 2008, c. 860.



§ 3.2-3702. Registration; permitting of distributors

A. Any distributor of agricultural liming material in the Commonwealth shall register each brand by July 1 for the registration year July 1 through June 30, before distributing any agricultural liming material in the Commonwealth. Each distributor shall submit an application for registration to the Commissioner on forms furnished or approved by the Commissioner and shall pay to the Commissioner a registration fee of $50 per brand of agricultural liming material per registration year. Upon approval by the Commissioner, the Commissioner shall furnish a copy of the registration to the applicant. Each registration shall expire on June 30 of the registration year for which the Commissioner issued the registration. Any registration shall be valid through July 31 of the next registration year or until issuance of the renewal registration, whichever occurs first, if the holder of the registration has filed a renewal application with the Commissioner on or before June 30 of the registration year for which the Commissioner issued the registration.

B. Any distributor of any brand of industrial co-product used to neutralize soil acid in the Commonwealth shall register each brand by July 1 of each year for the registration year of July 1 to June 30, before distributing any industrial co-product used to neutralize soil acid in the Commonwealth. Each distributor shall submit an application for registration to the Commissioner on forms furnished or approved by the Commissioner and shall pay to the Commissioner a registration fee of $100 per brand of industrial co-product used to neutralize soil acid per registration year. The Commissioner shall furnish a copy of the registration to the applicant. Each registration shall expire on June 30 of the registration year for which the Commissioner issued the registration. Every such registration shall be valid through July 31 of the next registration year or until issuance of the renewal registration, whichever occurs first, if the holder of the registration has filed a renewal application with the Commissioner on or before June 30 of the registration year for which the Commissioner issued the registration.

Any distributor making application to register any brand of industrial co-product used to neutralize soil acid shall submit to the Commissioner test data indicating the product's neutralizing value, and its safety to plants and animals.

C. If the Commissioner identifies any unregistered liming material in commerce in the Commonwealth during the registration year, the Commissioner shall grant a grace period of 15 working days from issuance of notification to the distributor of the liming material to register the liming material without penalty. Any distributor who fails to register each brand of liming material being distributed by him in the Commonwealth by the 15th day of the grace period, shall pay to the Commissioner a $50 late fee per brand of liming material in addition to the registration fee, as well as cause a stop sale, use, removal or seizure order to be issued upon said liming material until its registration is complete.

D. A distributor shall not be required to register any brand of liming material or liming material with added potash, if it has been duly registered under this chapter by another person, provided the label on the liming material the other person registered does not differ in any respect from the label on the liming material the distributor seeks to register.

1974, c. 647, § 3.1-126.4; 1994, c. 649; 2002, c. 473; 2008, c. 860.



§ 3.2-3703. Manufacturer required to obtain license; fee

A. Any person who manufactures or whose name appears on the label of any liming material to be distributed in the Commonwealth shall by July 1 of each year, or prior to distribution of such liming material, obtain a license for the licensing year of July 1 to June 30. Each person shall make application on forms furnished or approved by the Commissioner and shall pay a license fee of $50 per licensing year per distributor. Each license shall expire on June 30 of the license year for which the Commissioner issued the license. Every such license shall be valid through July 31 of the next licensing year or until issuance of the renewal license, whichever occurs first, if the holder of the license filed a renewal application with the Commissioner on or before June 30 of the licensing year for which the Commissioner issued the license.

B. The Commissioner shall grant to any person who has failed to obtain a license required by subsection A, a grace period of 15 working days from issuance of notification to obtain a license without a penalty. Any person who fails to obtain a license by the 15th day of the grace period shall pay to the Commissioner a $50 late fee in addition to the license fee, as well as cause a stop sale, use, removal or seizure order to be issued on any liming material the person distributes until the person obtains the required license.

1974, c. 647, § 3.1-126.4; 1994, c. 649; 2002, c. 473; 2008, c. 860.



§ 3.2-3704. Contractor permit

A. It is unlawful for any person, other than a registrant or licensee, to sell bulk liming material unless the person: (i) obtains a license by completing a contractor application form furnished or approved by the Commissioner and pays the $50 annual fee required to be a contractor; (ii) is an employee or agent of a contractor who holds a valid permit, in which case no permit is required and no fee is due from the employee or agent; or (iii) holds a valid permit to be a contractor-applicator pursuant to subsection A of § 3.2-3608, or is an employee or agent of person holding a valid permit to be a contractor-applicator pursuant to subsection A of § 3.2-3608, in which case no additional permit is required and no additional fee is due. Each permit to do business as a contractor shall expire on June 30 of the permitting year for which the Commissioner issued the permit. Every such permit shall be valid through July 31 of the next permitting year or until issuance of the renewal permit, whichever occurs first, if the holder of the permit has filed a renewal application with the Commissioner on or before June 30 of the permitting year for which the Commissioner issued the permit.

B. The Commissioner shall grant to a contractor who has failed to obtain a contractor's permit to do business during the permitting year a grace period of 15 working days, starting upon issuance of notification, to obtain the permit without the payment of a late fee. If the contractor fails to obtain a permit by the 15th day of the grace period, the contractor shall pay to the Commissioner a $50 late fee in addition to the permit fee, and the Commissioner shall cause a stop sale, use, removal or seizure order to be issued on any liming material the contractor sells until the contractor obtains the required permit.

C. The contractor shall guarantee the consumer that the contractor shall comply with all provisions of this chapter that apply to the sale and delivery of bulk liming material.

1974, c. 647, § 3.1-126.4; 1994, c. 649; 2002, c. 473; 2008, c. 860.



§ 3.2-3705. Distribution to nonlicensed person; report of tonnage; inspection fee; fee for late payment

A. By August 1 of each year, each person who distributes liming material to a nonlicensed person shall submit on a form furnished or approved by the Commissioner a tonnage statement for the reporting year July 1 through June 30 of each year documenting the number of tons of each liming material sold by the distributor for use in each county or city in the Commonwealth. Each person distributing liming material in the Commonwealth to a nonlicensed person shall file a statement with the Commissioner and shall pay to the Commissioner an inspection fee of five cents ($0.05) per ton of liming material sold per reporting year. The minimum inspection fee shall be $35 per distributor per reporting year. If the distributor fails to submit the tonnage statement and pay the inspection fee by August 1 of each year, the Commissioner shall notify the distributor and grant a grace period of 15 working days from issuance of notification for the distributor to submit the tonnage statement and to pay the inspection fee without penalty. If the distributor fails to submit the tonnage statement and pay the inspection fee by the time the 15th day of the grace period has expired, the distributor shall pay to the Commissioner a late fee of 10 percent of the inspection fee, or $50, whichever is greater, per reporting year in addition to the inspection fee due.

B. Any distributor required to pay an inspection fee under subsection A shall use generally accepted accounting principles that indicate in the distributor's records the tonnage of liming materials sold by the distributor in the Commonwealth. The Commissioner may inspect the distributor's records that the distributor shall maintain for a period of three years.

C. Any person who distributes liming materials to a nonlicensed person:

1. Shall file the tonnage statement with the Commissioner and pay to the Commissioner the inspection fee; or

2. Shall not be required to file the tonnage statement or pay the inspection fee, if: (i) another person agrees in a written statement, filed with the Commissioner, to pay the inspection fee and file the tonnage statement by August 1 of each year; and (ii) he files with the Commissioner by August 1 of each year a purchasing report stating the number of tons the person purchased during the reporting year and from whom the liming material was purchased. The report shall be made on a form furnished or approved by the Commissioner.

D. The Commissioner may publish and distribute, to each liming material registrant and other interested persons, a composite report showing the tons of liming material sold in each county of the Commonwealth. This report shall in no way divulge the operation of any registrant or licensee.

1974, c. 647, § 3.1-126.5; 1976, c. 91; 1994, c. 649; 2008, c. 860.



§ 3.2-3706. Labeling

A. Any liming material sold, offered or exposed for sale in the Commonwealth shall have affixed to the outside of each package in a conspicuous manner, a plainly printed, stamped or otherwise marked label, tag or statement, or in the case of bulk sales, a statement on the delivery slip, setting forth in the English language at least the following information:

1. The quantity statement of the liming material;

2. The brand or trade name of the liming material;

3. In the case of agricultural liming material, the identification of the type of the agricultural liming material as defined under § 3.2-3700, including the chemical analysis corresponding to the type definition;

4. The minimum percentage of available potash, if potash has been added to the liming material;

5. Calcium carbonate equivalent of the liming material as determined by procedures of the Association of Official Analytical Chemists in its most recent publication. Minimum calcium carbonate equivalents as prescribed by regulation;

6. The Effective Neutralizing Value of the liming material as calculated using the following formula:

(percent by weight passing 20 mesh sieves - percent by weight passing 60 mesh sieves) x 0.4 = (a)

(percent by weight passing 60 mesh sieves - percent by weight passing 100 mesh sieves) x 0.8 = (b)

(percent by weight passing 100 mesh sieves) x 1.0 = (c)

[(a+b+c) x Calcium Carbonate Equivalent (CCE)] divided by 100 = ENV;

7. The minimum percentage by weight passing through United States Standard sieves as prescribed by regulations; and

8. The name and principal office address of the manufacturer or distributor of the liming material.

B. For any fluid liming material or any packaged liming material-fertilizer mixture, the label shall also include the following information:

1. The kind of liming material used in the manufacture of the product;

2. The type of agricultural liming material used in the manufacture of the product, if applicable;

3. The guaranteed analysis of the final product; and

4. A statement setting forth the equivalency of the calcium carbonate equivalent of the fluid liming material or liming material-fertilizer mixture to the calcium carbonate equivalent of a standard liming ton.

C. For any bulk liming material-fertilizer mixture, except when the ingredients are billed separately, the label shall also include the following information:

1. The kind of liming material used in the manufacture of the product;

2. The type of agricultural liming material used in the manufacture of the product, if applicable;

3. The guaranteed analysis of the final product; and

4. A statement setting forth the equivalency of the calcium carbonate equivalent of the fluid liming material or liming material-fertilizer mixture to the calcium carbonate equivalent of a standard liming ton.

D. If the ingredients of the bulk liming material-fertilizer mixture are billed separately, the label shall also include the following information:

1. The kind of liming material used in the manufacture of the product;

2. The type of agricultural liming material used in the manufacture of the product, if applicable;

3. The dry weight of the liming material used in the manufacture of the product before mixing;

4. The guaranteed analysis of the liming material used in the manufacture of the product before mixing; and

5. The guaranteed analysis of the fertilizer used in the manufacture of the product before mixing.

E. For any industrial co-product used to neutralize soil acid, the product label shall include the statement "Industrial co-product used to neutralize soil acid." If the product is below the Virginia minimum standard requirements for an agricultural liming material as defined in the regulations, the statement "Substandard liming material" shall also be on the label.

F. All liming material shall be labeled as registered with the Commissioner.

G. No information or statement shall appear on any package, label, delivery slip or advertising matter that is false or misleading to the purchaser as to the quality, analysis, kind, type or composition of the liming material.

H. In the case of any liming material that has been adulterated subsequent to packaging, labeling or loading, and before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of such adulteration.

I. The Board may require by regulation that the minimum percentage of calcium oxide, magnesium oxide, calcium carbonate, and magnesium carbonate shall be expressed in the following form:

Total Calcium (Ca) ..…%

Total Magnesium (Mg) ..…%

1974, c. 647, § 3.1-126.3; 1994, c. 649; 2008, c. 860.



§ 3.2-3707. Inspection, sampling, and analysis

A. The Commissioner shall sample, inspect, analyze, and test liming material distributed within the Commonwealth to determine whether such liming material is in compliance with the provisions of this chapter. The Commissioner may enter upon any public or private premises during operating hours, or any carrier, in order to have access to liming material that is subject to the provisions of this chapter and regulations hereunder, and to the records relating to its distribution.

B. The Commissioner shall distribute the results of official analyses of liming material and portions of official samples of liming material as provided in regulations.

1974, c. 647, § 3.1-126.6; 1994, c. 649; 2008, c. 860.



§ 3.2-3708. Stop sale, use, removal or seizure order; review

A. The Commissioner may issue and enforce a written or printed stop sale, use, removal or seizure order to the owner or custodian of any lot of liming material being offered or exposed for sale in violation of any of the provisions of this chapter. Such order may provide that such liming material be held at a designated place until the owner or custodian of such lot of liming material has complied with this chapter and the Commissioner has released the liming material in writing, or such violation has been otherwise legally disposed of by written authority.

B. The owner or custodian of such liming material shall have the right to review in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

C. The provisions of this section shall not be construed: (i) as limiting the right of the Commissioner to proceed as authorized by other provisions of this chapter; or (ii) as limiting or prohibiting the operation of § 2.2-4028.

1974, c. 647, § 3.1-126.7; 1986, c. 615; 1994, c. 649; 2008, c. 860.



§ 3.2-3709. Assessments for violations of chapter

A. Any person convicted of violating any provision of this chapter or the regulations adopted hereunder shall be subject to a penalty of not less than $25 nor more than $200 to be enforced by a summary proceeding in an appropriate court.

B. The Commissioner shall make an assessment for variance from guarantee in accordance with the regulations established by the Board, not to exceed $5,000 per occurrence, when any shipment of liming material that the Commissioner samples and upon analysis, fails to meet the guarantee for chemicals, neutralizing value, or screen size.

C. The person whose name appears on the label of the violative lot of liming material shall pay the assessment for variance from guarantee assessed by the Commissioner. The person assessed shall obtain a receipt signed by the purchaser for each payment, and promptly forward the receipt to the Commissioner. The person whose name appears on the label of the violative lot of liming material shall pay the assessment for variance from guarantee within 60 days from date of notice to the person assessed. If the purchaser cannot be found, or if the amount due any one purchaser is less than one dollar ($1.00), the person whose name appears on the label of the violative lot of liming material shall pay the assessment for variance from guaranty to the Commissioner, who shall deposit the same in the state treasury, and report to the State Comptroller, who shall credit the same to the Sale of Substandard Liming Material Fund, which fund is hereby created. The fund shall be a special nonreverting fund in the state treasury, to be disbursed as provided in subsection D.

D. Such funds as shall thereafter be found to be payable to the purchasers of lots of liming material on which the assessments for variance from guaranty were made shall be paid from the Sale of Substandard Liming Material Fund on order of the Commissioner. The State Comptroller shall transfer any balance remaining in such Fund for a period of 90 days to the credit of the fund specified in § 3.2-3710.

1974, c. 647, § 3.1-126.8; 1994, c. 649; 2008, c. 860.



§ 3.2-3710. Disposition of funds

All fees, penalties, funds (including those transferred as specified in subsection D of § 3.2-3709 and except as provided in subsection C of § 3.2-3709 ), and assessments under this chapter that the Commissioner receives shall be paid into the Feed, Lime, Fertilizer, and Animal Remedies Fund, established in § 3.2-3617, to be used in carrying out the purpose and provisions of this chapter, to include inspection, sampling and other expenses; except that the Commissioner shall deposit, to the credit of the Virginia Agricultural Foundation Fund, five cents ($0.05) per ton of liming material sold per reporting year of the inspection fee.

1994, c. 649, § 3.1-126.12:3; 2008, c. 860.



§ 3.2-3711. Seizure of liming material when assessments not paid

The Commissioner may seize any liming material belonging to any person whose name appears on the label of the violative lot of liming material, if such person fails to pay the assessment for variance from guarantee within 60 days after the Commissioner has given notice to such person.

1974, c. 649, § 3.1-126.9; 1994, c. 649; 2008, c. 860.



§ 3.2-3712. Appeal from Commissioner's actions

Any person aggrieved by any action of the Commissioner under provisions of this chapter shall have the right to review in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1974, c. 647, § 3.1-126.10; 1986, c. 615; 1994, c. 649; 2008, c. 860.



§ 3.2-3713. Commissioner's actions

Nothing in this chapter shall require the Commissioner to report for prosecution, or institute seizure proceedings, where the Commissioner considers the violations of this chapter to be minor. In such cases, the Commissioner may serve a suitable notice of warning in writing, when he believes that the public interest will be best served by so doing.

1974, c. 647, § 3.1-126.8; 1994, c. 649; 2008, c. 860.



§ 3.2-3714. Duty of attorneys for the Commonwealth

It shall be the duty of each attorney for the Commonwealth with responsibility for the enforcement of this chapter, and to whom any violation is reported, to commence proceedings and prosecute in an appropriate court without delay.

1994, c. 649, § 3.1-126.12:2; 2008, c. 860.



§ 3.2-3715. Prohibited acts; penalty

A. It is unlawful to:

1. Sell or offer to sell any liming material unless it complies with provisions of this chapter;

2. Sell or offer for sale liming material that contains toxic materials in quantities injurious to plants or animals; and

3. Hinder or obstruct in any way the Commissioner in the performance of his official duties.

B. Any person who violates any provision of this chapter is guilty of a Class 3 misdemeanor.

1974, c. 647, § 3.1-126.11; 1994, c. 649; 2008, c. 860.



§ 3.2-3800. Definitions

As used in this chapter, unless the context requires a different meaning:

"Dealer" means any person that acquires nursery stock for the purpose of resale and distribution who is not a grower of nursery stock.

"Inspection certificate" means a document in any form issued by the Commissioner, or the appropriate official from another state, declaring an item or location to be apparently free from plant pests. Inspection certificates include nursery stock certificates, phytosanitary stock certificates, state-of-origin certificates, or any other certification tags, seals, and stamps that verify compliance with this chapter or any regulations adopted hereunder.

"Nursery" means any premises where nursery stock is propagated, grown, fumigated, treated, packed, stored, or otherwise prepared for sale or distribution.

"Nursery stock" means all trees, shrubs, woody vines (including ornamentals), bush fruits, grapevines, fruit trees, and nut trees offered for sale and distribution; all buds, grafts, scions, and cuttings from such plants; and any container, soil, and other packing material with such plants or plant products. It shall also mean herbaceous plants (including strawberry plants, narcissus plants, and narcissus bulbs) if the Board determines that controlling the movement of such plants or bulbs is necessary to control any plant pest. Unless designated by the Board, nursery stock shall not include florist or greenhouse plants for inside culture or use.

"Nurseryman" means any person that produces nursery stock for sale or distribution.

"Person" means the term as defined in § 1-230. The term also means any society.

"Plant pest" means any living stage of insects, mites, nematodes, slugs, snails, protozoa, other invertebrate animals, bacteria, fungi, other parasitic plants, parasitic plant parts, viruses, any other similar organism, or any infectious substances that can injure, infect, or damage any plants or plant products.

"Plants or plant products" means any trees, shrubs, vines, forage, fiber, cereal, and all other plants; cuttings, grafts, scions, buds, and all other plant parts; fruit, vegetables, roots, bulbs, seeds, wood, lumber, and all other plant products; or any container, soil, and packing material with plants or plant products.

Code 1950, § 3-178.1; 1964, c. 476; 1966, c. 702, § 3.1-135; 1980, c. 291, § 3.1-188.32; 1988, c. 552; 2008, c. 860.



§ 3.2-3801. Powers and duties of the Commissioner

A. The Commissioner shall:

1. Protect the agricultural, horticultural, and other interests of the Commonwealth from plant pests; and

2. Promptly credit all moneys collected by him as repayment to the fund in the state treasury to which such moneys are owed.

B. The Commissioner may enter into reciprocal agreements with officers of other states so that nursery stock may be sold or delivered in the Commonwealth by out-of-state nurserymen or dealers without the payment of a Virginia registration fee, provided that like privileges are granted to Virginia nurserymen or dealers by such other states.

Code 1950, §§ 3-178.4, 3-178.15, 3-178.20; 1964, c. 476; 1966, c. 702, §§ 3.1-138, 3.1-149, 3.1-154; 1980, c. 291, §§ 3.1-188.34, 3.1-188.43, 3.1-188.48; 2008, c. 860.



§ 3.2-3802. Permit required to sell or transport plant pests

It is unlawful to sell, barter, offer for sale, move, transport, deliver, ship, or offer for shipment any plant pests without a permit from the Commissioner stating that such plant pests are: (i) not injurious; (ii) generally present already; or (iii) to be used for scientific purposes subject to specified safeguards.

Code 1950, § 3-178.14; 1964, c. 476; 1966, c. 702, § 3.1-148; 1980, c. 291, § 3.1-188.42; 2008, c. 860.



§ 3.2-3803. Licenses required of nurserymen or dealers; inspection fees

A. It is unlawful for any nurseryman or dealer to offer for sale, sell, deliver, or give away nursery stock unless such person shall have first procured a license from the Commissioner.

B. The Commissioner shall not issue any license to a dealer except upon the payment of $25 for each separate sales location.

C. The Commissioner shall not issue any license to a nurseryman except upon the payment of $75 and receipt of an inspection certificate. At the issuance of the license, each nursery shall also pay an inspection fee of $1.50 for each acre above 50 acres of nursery stock inspected by the Commissioner.

D. All licenses shall expire on December 31.

Code 1950, § 3-178.9; 1964, c. 476; 1966, c. 702, § 3.1-143; 1980, c. 291, §§ 3.1-188.36, 3.1-188.37; 1988, c. 552; 2008, c. 860.



§ 3.2-3804. Inspection certificate required to transport nursery stock

A. It is unlawful to knowingly deliver, send, ship, or transport nursery stock within or into the Commonwealth without an inspection certificate clearly attached to each carload, truckload, box, bale, or package.

B. Nursery stock brought into the Commonwealth under an inspection certificate may be sold and moved by a licensed nurseryman or dealer or agent, but this shall not preclude inspection at any time within the Commonwealth.

Code 1950, § 3-178.11; 1964, c. 476; 1966, c. 702, § 3.1-145; 1980, c. 291, § 3.1-188.38; 2008, c. 860.



§ 3.2-3805. Inspections upon request

Any person may apply to the Commissioner for an inspection certificate. The applicant shall agree to pay the expenses incurred by the Commissioner, who may respond to the applicant at his discretion. The Commissioner shall issue an inspection certificate upon successful completion of the inspection and the payment of inspection expenses.

Code 1950, § 3-178.13; 1964, c. 476; 1966, c. 702, § 3.1-147; 1980, c. 291, § 3.1-188.41; 2008, c. 860.



§ 3.2-3806. Authority for inspections; right of entry

A. All nursery stock or plant products for sale or distribution shall be subject to inspection at any time.

B. The Commissioner may enter any nursery or dealer premises, other than a private dwelling, at reasonable times and under reasonable circumstances to examine nursery stock or plant products for sale or distribution to detect plant pests and discharge the duties prescribed herein.

C. The Commissioner may require any person who possesses nursery stock or plant products for sale or distribution to present those items for inspection and to provide full information related to origin, number, and destination.

Code 1950, §§ 3-178.9, 3-178.16, 3-178.18; 1964, c. 476; 1966, c. 702, §§ 3.1-143, 3.1-150, 3.1-152; 1980, c. 291, §§ 3.1-188.37, 3.1-188.44, 3.1-188.46; 2008, c. 860.



§ 3.2-3807. Eradication and control measures

The Commissioner may order the owner or custodian of any infested nursery stock or plant products for sale or distribution to take eradication and control measures. The owner or custodian shall promptly carry out the order of the Commissioner. The Commissioner may take the eradication or control measures required by the order if the owner or custodian refuses or neglects to carry out the order.

Code 1950, § 3-178.9; 1964, c. 476; 1966, c. 702, § 3.1-143; 1980, c. 291, § 3.1-188.37; 2008, c. 860.



§ 3.2-3808. Nursery stock or plant products for sale or distribution subject to stop delivery or stop sale

A. The Commissioner may stop delivery, stop sale, treat, or order returned to point of origin any nursery stock or plant products for sale or distribution if he finds: (i) a plant pest infection; or (ii) the exhibition of visual symptoms of a plant pest infestation.

B. The Commissioner may stop delivery or stop sale of: (i) any nursery stock or plant products for sale or distribution in the possession of an unlicensed nurseryman or dealer; or (ii) any nursery stock or plant products for sale or distribution that are not accompanied by an inspection certificate.

C. Any order of the Commissioner under this section shall be carried out at the owner's expense.

1980, c. 291, § 3.1-188.39; 2008, c. 860.



§ 3.2-3809. Seizure and disposition of nursery stock or plant products for sale or distribution

Any nursery stock or plant products for sale or distribution shall be subject to seizure on complaint of the Commissioner to the appropriate court. If the court finds the nursery stock or plant products for sale or distribution to be in violation of this chapter and orders condemnation, such nursery stock or plant products shall be seized, destroyed, treated, or returned to the point of origin at the owner's expense.

Code 1950, § 3-178.12; 1964, c. 476; 1966, c. 702, § 3.1-146; 1980, c. 291, § 3.1-188.40; 2008, c. 860.



§ 3.2-3810. Penalty for violation

A. The Commissioner may refuse, suspend, or cancel any license upon satisfactory evidence that the applicant or licensee has violated any of the provisions of this chapter or regulations adopted hereunder.

B. Any person violating any of the provisions of this chapter or regulations adopted hereunder or interfering in any way with the Commissioner in the discharge of his duties herein is guilty of a Class 1 misdemeanor.

Code 1950, §§ 3-178.18, 3-178.19; 1964, c. 476; 1966, c. 702, §§ 3.1-152, 3.1-153; 1980, c. 291, §§ 3.1-188.36, 3.1-188.46, 3.1-188.47; 1988, c. 552; 2008, c. 860.



§ 3.2-3811. Judicial review

Judicial review of any action of the Board or the Commissioner shall be in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

1980, c. 291, § 3.1-188.49; 2008, c. 860.



§ 3.2-3900. Definitions

As used in this chapter, unless the context requires a different meaning:

"Active ingredient" means (in the case of a pesticide other than a plant regulator, defoliant, desiccant, or anti-desiccant) an ingredient that will prevent, destroy, repel, or mitigate insects, fungi, rodents, weeds, or other pests.

"Agricultural commodity" means any plant or part thereof, animal, or animal product, produced by a person (including farmers, ranchers, vineyardists, plant propagators, Christmas tree growers, aquaculturists, floriculturists, orchardists, foresters, nurserymen, wood treaters not for hire, or other comparable persons) primarily for sale, consumption, propagation, or other use by man or animals.

"Certificate" means the document issued to a certified applicator or registered technician who has completed all the requirements of Article 3.

"Certification" or "certified" means the recognition granted by the Board to an applicator who has completed all the requirements of Article 3.

"Certified applicator" means a person who: (i) has satisfactorily completed the Board requirements for certification as a commercial applicator, registered technician, or private applicator; and (ii) has been issued a valid certificate.

"Commercial applicator" means any person who has completed the requirements for certification to use or supervise the use of any pesticide for any purpose or on any property other than as provided in the definition of private applicator.

"Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

"Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.

"Device" means any instrument or contrivance intended for: (i) trapping, destroying, repelling, or mitigating insects or rodents; or (ii) destroying, repelling, or mitigating fungi, bacteria, weeds or other pests as may be designated by the Commissioner. Device shall not include treated wood products, simple mechanical devices such as rattraps, or equipment used for the application of pesticide when sold separately.

"Fumigant" means any substance or mixture of substances that emits or liberates gases, fumes, or vapors capable of destroying vermin, rodents, insects, and other pests.

"Fungicide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any fungi or plant disease.

"Herbicide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any weed.

"Ingredient statement" or "guaranteed analysis statement" means a statement containing: (i) the name and percentage of each active ingredient; (ii) the total percentage of the inert ingredients; and (iii) if the pesticide contains arsenic in any form, the percentages of total and water soluble arsenic.

"Insect" means any small invertebrate animal generally having a segmented form and belonging to the class Insecta including beetles, bugs, and bees. For purposes of this act, the term insect shall also mean classes of arthropods whose members are usually wingless and have more than six legs including spiders, mites, ticks, centipedes, and wood lice.

"Insecticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any insects that may be present in any environment whatsoever.

"Label" means the written, printed or graphic matter on, or attached to, the pesticide or device, or the immediate container thereof, and the outside container or wrapper of the retail package, if any, of the pesticide or device.

"Labeling" means all labels and other written, printed, or graphic matter: (i) upon the pesticide or device or any of its containers or wrappers; (ii) accompanying the pesticide or device at any time; or (iii) referenced on the label or in literature accompanying the pesticide or device. Labeling shall not include current official publications of the agricultural experiment station, the Virginia Polytechnic Institute and State University, the Department, the State Board of Health, or similar federal or state institutions when accurate, nonmisleading reference is made to such official publications and such agencies are authorized by law to conduct research in the field of pesticides.

"Licensed" or "licensee" means a person issued a license by the Board to engage in the sale, storage, distribution, recommendation, or application of pesticides for compensation.

"Pest" means any deleterious organism that is: (i) any vertebrate animal other than man; (ii) any invertebrate animal excluding any internal parasite of living man or other living animals; (iii) any plant growing where not wanted, and any plant part such as a root; or (iv) any bacterium, virus, or other microorganisms (except for those on or in living man or other living animals and those on or in processed food or processed animal feed, beverages, drugs as defined by the Federal Food, Drug, and Cosmetic Act at 21 U.S.C. § 321 (g)(1), and cosmetics as defined by the Federal Food, Drug, and Cosmetic Act at 21 U.S.C. § 321 (i)). Any organism classified as endangered, threatened, or otherwise protected under federal or state laws shall not be deemed a pest for the purposes of this chapter.

"Pesticide" means: (i) any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any insects, rodents, fungi, bacteria, weeds, other forms of plant or animal life, bacterium, or viruses, except viruses on or in living man or other animals, which the Commissioner shall declare to be a pest; (ii) any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant; and (iii) any substance intended to become an active ingredient in any substance defined in clause (i) and (ii).

"Pesticide business" means any person engaged in the business of: distributing, applying or recommending the use of a product; or storing, selling, or offering for sale pesticides directly to the user. The term "pesticide business" does not include: (i) wood treaters not for hire; (ii) seed treaters not for hire; (iii) operations that produce agricultural products, unless the owners or operators of such operations described in clauses (i), (ii), and (iii) are engaged in the business of selling or offering for sale pesticides, or distributing pesticides to persons outside of that agricultural producing operation in connection with commercial transactions; or (iv) businesses exempted by regulations adopted by the Board.

"Plant regulator" means any substance or mixture of substances, intended through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior of ornamental or crop plants or the produce thereof, but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments.

"Private applicator" means an individual who uses or supervises the use of any pesticide that is classified for restricted use for purposes of producing any agricultural commodity on property owned or rented by him or his employer or, if applied without compensation other than trading of personal services between producers of agricultural commodities, on the property of another person.

"Registered technician" means an individual who has satisfactorily completed the Board requirements for certification to apply general use pesticides, and to apply restricted use pesticides while under the direct supervision of a certified commercial applicator. Registered technicians render services similar to those of a certified commercial applicator, but have not completed all the requirements to be eligible for certification as a commercial applicator.

"Registrant" means the person registering any pesticide pursuant to the provisions of this chapter.

"Restricted use pesticide" or "pesticide classified for restricted use" means any pesticide classified as restricted by the Administrator of the U.S. Environmental Protection Agency.

"Rodenticide" means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating rodents or any other vertebrate animal declared by the Commissioner to be a pest.

"Serious violation" means a violation of this chapter or regulation adopted hereunder that results in a substantial probability of death or serious physical harm to persons, serious harm to property, or serious harm to the environment unless the person or licensee did not or could not with the exercise of reasonable diligence know of the violation.

"State special use" or "pesticide classified for restricted use in the Commonwealth" means any pesticide that is judged by the Board after special review to be so hazardous or injurious to persons, pollinating insects, animals, crops, wildlife, lands, or the environment (other than the pests it is intended to prevent, destroy, control, or mitigate) that additional restrictions on its sale, purpose, use, or possession are required.

"Under the direct supervision of" means the act or process whereby the application of a pesticide is made by a competent person acting under the instructions and control of a certified applicator who is responsible for the actions of that person.

"Unreasonable adverse effects on the environment" means any unreasonable risk to man or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide.

"Use" means the employment of a pesticide for the purposes of: (i) preventing, destroying, repelling, or mitigating any pest; or (ii) regulating plant growth, causing defoliation or desiccation of plants. The term "use" shall include applying, mixing, handling, or transferring a pesticide after the manufacturer's original seal is broken, and any act consistent with the label.

1989, c. 575, § 3.1-249.27; 1993, c. 773; 1995, c. 103; 2008, c. 860; 2012, cc. 803, 835.



§ 3.2-3901. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 32.



§ 3.2-3904. Powers and duties of the Board

The Board shall have the following powers and duties:

1. Appoint advisory committees as necessary to implement this chapter;

2. Contract for research projects and establish priorities;

3. Consult with the Department of Environmental Quality regarding compliance with the applicable waste management regulations for the safe and proper disposal of pesticide concentrates, used pesticide containers, and unused pesticides;

4. Consult with the Virginia Department of Labor and Industry regarding compliance with the applicable standards and regulations needed to ensure safe working conditions for pest control and agricultural workers;

5. Consult with the Department of Game and Inland Fisheries regarding standards for the protection of wildlife and fish and to further promote cooperation with respect to programs established by the Department of Game and Inland Fisheries for the protection of endangered or threatened species;

6. Inform the citizens of the desirability and availability of nonchemical and less toxic alternatives to chemical pesticides and the benefits of the safe and proper use of pest control products while promoting the use of integrated pest management techniques and encouraging the development of nonchemical and less toxic alternatives to chemical pesticides;

7. Require that pesticides are adequately tested and are safe for use under local conditions;

8. Require that individuals who sell, store, or apply pesticides commercially are adequately trained and observe appropriate safety practices;

9. Cooperate, receive grants-in-aid, and enter into agreements with any federal, state, or local agency to promote the purposes of this chapter;

10. Consult with the Department of Health regarding compliance with public health standards;

11. Designate any pesticide as state special use or classified for restricted use; and

12. Restrict the distribution, possession, sale, or use of tributyltin compounds.

1987, c. 15, § 3.1-249.25; 1989, c. 575, §§ 3.1-249.29, 3.1-249.62; 1991, c. 333; 2005, c. 633; 2008, c. 860.



§ 3.2-3905. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 32.



§ 3.2-3906. Board to adopt regulations

The Board may adopt regulations pursuant to the Administrative Process Act (§ 2.2-4000 et seq.), including:

1. Licensing of businesses that manufacture, sell, store, recommend for use, mix, or apply pesticides;

2. Registration of pesticides for manufacture, distribution, sale, storage, or use;

3. Requiring reporting and record keeping related to licensing and registration;

4. Establishing training, testing and standards for certification of commercial applicators, registered technicians, and private applicators;

5. Revoking, suspending or denying licenses (business), registration (products), and certification or certificate (applicators or technicians);

6. Requiring licensees and certificate holders to inform the public when using pesticides in and around structures;

7. Establishing a fee structure for licensure, registration and certification to defray the costs of implementing this chapter;

8. Classifying or subclassifying certification or certificates to be issued under this chapter. Such classifications may include agricultural, forest, ornamental, aquatic, right-of-way or industrial, institutional, structural or health-related pest control;

9. Restricting or prohibiting the sale or use and disposal of any pesticide or pesticide container or residuals that: (i) undesirably persists in the environment or increases due to biological amplification or unreasonable adverse effects on the environment; or (ii) because of toxicity or inordinate hazard to man, animal, bird or plant may be contrary to the public interest; and

10. Other regulations necessary or convenient to carry out the purposes of this chapter.

1989, c. 575, §§ 3.1-249.30, 3.1-249.31; 1992, c. 114; 2008, c. 860.



§ 3.2-3907. Delegation of authority; exclusive authority to regulate

The Board may delegate any authority vested in it under this chapter to the Commissioner or other employees of the Department. The Board shall have the exclusive authority to regulate pesticides in accordance with this chapter. The Board's authority to regulate pesticides under this chapter shall not be delegated to any locality.

1989, c. 575, § 3.1-249.33; 1992, c. 289; 2008, c. 860.



§ 3.2-3908. Protection of trade secrets and other information

A. In submitting data required by this chapter, the applicant may: (i) clearly mark any portions that he believes are trade secrets or commercial or financial information; and (ii) submit such marked materials separately from other material.

B. The Commissioner shall not make public information that, in his judgment, contains or relates to trade secrets or commercial or financial information. The Commissioner may reveal information:

1. Relating to formulas of products to any consulting federal, state, or local agency at a public hearing or in findings of fact issued by the Commissioner or Board;

2. To any person in connection with a public proceeding under law or regulation if the Commissioner finds the information relevant to a determination that a pesticide, or any ingredient of a pesticide, causes unreasonable adverse effects on health or the environment;

3. To contractors with the Commonwealth and employees of such contractors if the Commissioner finds disclosure necessary and requires, as a condition to the disclosure of information, that the person receiving it take any security precautions as provided for by regulation;

4. Concerning production, distribution, sale, or inventories in connection with a public proceeding to determine whether a pesticide or any ingredient of a pesticide causes unreasonable adverse effects on health or the environment if the Commissioner determines that disclosure is necessary and in the public interest; and

5. Concerning the objectives, methodology, results, or significance of any test or experiment performed on or with a registered or previously registered pesticide or its separate ingredients, impurities, or degradation products; any information concerning the effects of such pesticide on any organism or the behavior of such pesticide in the environment including data on safety to fish and wildlife, humans and other mammals, plants, animals, and soil; and studies on persistence, translocation and fate in the environment, and metabolism. Information concerning: (i) manufacturing or quality control processes; (ii) the details of methods for testing, detecting, or measuring the quantity of any deliberately added inert ingredient; or (iii) the identity or percentage quantity of any deliberately added inert ingredient, shall not be revealed unless the Commissioner determines that disclosure is necessary to protect against an unreasonable risk of injury to health or the environment.

C.1. The Commissioner shall notify the applicant or registrant in writing by certified mail if he proposes to release information that the applicant or registrant marked as confidential. The Commissioner shall not release such information for inspection until 30 days after receipt of the notice by the applicant or registrant. During this period, the applicant or registrant may institute an action in circuit court for a declaratory judgment as to whether such information is subject to protection.

2. The Commissioner shall notify the submitter by certified mail if he proposes to release information under subdivision B 4 or B 5. The Commissioner shall not release such information without the submitter's consent until 30 days after receipt of the notice by the submitter. The Commissioner may select alternative notice procedures and a shorter period of notice if he finds that disclosure is necessary to avoid or mitigate an imminent and substantial risk or injury to the public health. During such period the submitter may institute an action in circuit court to enjoin or limit the proposed disclosure. The court shall give expedited consideration to any such action. The court may enjoin disclosure, limit the disclosure, or limit the parties to whom disclosure shall be made to the extent that: (i) the proposed disclosure of information under subdivision B 4 is not required to protect against an unreasonable risk of injury to health or the environment; or (ii) the public interest in the disclosure of information in the public proceeding under subdivision B 5 does not outweigh the interests in preserving the confidentiality of the information.

D. The Commissioner shall not knowingly disclose information submitted by an applicant or registrant under this chapter to any employee or agent of any entity engaged in the production, sale, or distribution of pesticides in countries other than the United States or to any person who intends to deliver such data to any such entity unless the applicant or registrant has consented to disclosure. The Commissioner shall require an affirmation from any person who intends to inspect data that such person does not seek access to the data for purposes of delivering it or offering it for sale to any such business or entity or its agents or employees and will not purposefully deliver or negligently cause the data to be delivered to such business or entity or its agents or employees.

E. The Commissioner shall maintain records of the names of persons to whom data are disclosed under this section and the persons or organizations they represent and shall inform the applicant or registrant of the names and affiliation of such persons.

F. Any person, who, with intent to defraud, uses or reveals information relative to formulas of products acquired pursuant to this chapter is guilty of a Class 6 felony.

Code 1950, § 3-208.36; 1966, c. 702, § 3.1-238; 1975, c. 102; 1989, c. 575, § 3.1-249.68; 2008, c. 860.



§ 3.2-3909. Reports of pesticide accidents and incidents

The Board shall by regulation require the reporting of significant pesticide accidents or incidents posing a threat to humans or the environment to appropriate governmental agencies. To the extent feasible, accident reporting requirements shall be consistent with similar reports required under other laws.

1975, c. 377, § 3.1-249.10; 1981, c. 260; 1989, c. 575, § 3.1-249.56; 2008, c. 860.



§ 3.2-3910. Complaints to Commissioner or the Board

Any person may register a written complaint with the Commissioner or the Board relating to the sale, use, storage, handling, or disposal of any pesticide. The Commissioner or the Board shall institute an investigation of the alleged damage caused by such pesticide. The Commissioner may seek the advice of other state or federal agencies or institutions. When it is determined that a violation has occurred, the Commissioner shall proceed as provided in § 3.2-3946.

1989, c. 575, § 3.1-249.32; 2008, c. 860.



§ 3.2-3911. Damages resulting from pesticide use or application

A. Any person claiming damages from the use or application of any pesticide classified for restricted use shall file with the Commissioner a written statement within 60 days after the date that damages occurred and, if a growing crop is alleged to have been damaged, prior to the time that 25 percent of the crop has been harvested. Such statement shall contain: (i) the name of the person allegedly responsible for the application of such pesticide; (ii) the name of the owner or lessee of the property where the crop is grown and the damage is alleged to have occurred; and (iii) the date of the alleged damage. Upon receipt of the statement, the Commissioner shall notify the certificate holder and the owner or lessee of the property or other person who may be charged with the responsibility of the damages claimed, and furnish copies of the statement as requested.

B. The Commissioner shall inspect damages where possible and make his findings available to the parties. The claimant shall permit the Commissioner, the certificate holder, and his representatives to observe within reasonable hours any plants, animals, or other property alleged to have been damaged. Failure of the claimant to permit such observation and examination of the damaged property shall relieve the Commissioner of responsibility to take further action with reference to that claim.

C. The filing of a statement or the failure to file a statement need not be alleged in any complaint filed in a court of law. The failure to file the statement shall not be considered a bar to the maintenance of any criminal or civil action.

1975, c. 377, § 3.1-249.10; 1981, c. 260; 1989, c. 575, § 3.1-249.56; 2008, c. 860.



§ 3.2-3912. Pesticide Control Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Pesticide Control Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys levied and collected under the provisions of this chapter shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used by the Department solely for carrying out the purposes of this chapter. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Commissioner.

1989, c. 575, § 3.1-249.34; 2008, c. 860.



§ 3.2-3913. Exclusion of medicinal and toilet preparations

This chapter shall not apply to any preparation, drug, or chemical intended solely for medicinal use or for toilet purposes.

Code 1950, § 3-208.45; 1966, c. 702, § 3.1-247; 1989, c. 575, § 3.1-249.75; 2008, c. 860.



§ 3.2-3914. Registration required

Every pesticide manufactured, distributed, sold, offered for sale, used, or offered for use shall be registered in accordance with regulations adopted by the Board. Registration shall lapse unless the registrant pays an annual fee set forth in regulations adopted by the Board.

Code 1950, § 3-208.19; 1966, c. 702, § 3.1-221; 1976, c. 627; 1981, c. 260; 1989, c. 575, § 3.1-249.35; 1993, c. 773; 2008, c. 860.



§ 3.2-3915. Products registered under Federal Act

The Commissioner may register and permit the sale and use of any pesticide registered under the Federal Insecticide, Fungicide and Rodenticide Act. Such products shall be subject to the registration fees and all other provisions of this chapter.

Code 1950, § 3-208.20; 1966, c. 702, § 3.1-222; 1975, c. 102; 1981, c. 260; 1989, c. 575, § 3.1-249.36; 2008, c. 860.



§ 3.2-3916. Products registered as single pesticide

Products that: (i) have the same formula; (ii) are manufactured by the same person; (iii) include labelings with the same claims; and (iv) bear designations identifying the products as the same pesticide may be registered as a single pesticide without an additional fee.

Code 1950, § 3-208.22; 1960, c. 535; 1966, c. 702, § 3.1-224; 1981, c. 260; 1989, c. 575, § 3.1-249.37; 2008, c. 860.



§ 3.2-3917. Change in labeling or formulas without reregistration

The Commissioner may allow a change in the labeling or formulas of a pesticide within a registration period without requiring reregistration provided that such changes do not lower the efficacy of the product.

Code 1950, §§ 3-208.23, 3-208.31; 1960, c. 535; 1966, c. 702, §§ 3.1-225, 3.1-233; 1976, c. 627; 1981, c. 260; 1989, c. 575, §§ 3.1-249.38, 3.1-249.63; 1993, c. 773; 2008, c. 860.



§ 3.2-3918. Statement to be filed by registrant

A. The registrant shall file a statement with the Commissioner including:

1. The name and address of the registrant and the name and address of the person whose name will appear on the label, if other than the registrant;

2. The name of the pesticide;

3. A complete copy of the labeling accompanying the pesticide and a statement of all claims made and to be made for it including directions for use;

4. If requested, a full description of the tests made and the results thereof upon which the claims are based; and

5. Other information requested by the Board such as product efficacy, all known health and environmental impacts, and known incidents of human or wildlife illnesses.

B. In the case of renewal of registration, a statement shall be required only with respect to information different from that furnished when the pesticide was last registered or in response to additional requirements imposed by the Board.

Code 1950, § 3-208.24; 1966, c. 702, § 3.1-226; 1981, c. 260; 1989, c. 575; § 3.1-249.39; 2008, c. 860.



§ 3.2-3919. Each brand or grade to be registered; fees

Before manufacturing, distributing, selling, offering for sale, or offering for use any pesticide, the registrant shall register each brand or grade of a pesticide with the Commissioner annually upon forms furnished by the Department and shall pay the Department an annual registration fee for each brand or grade offered for sale or use. The Commissioner shall issue a registration entitling the registrant to manufacture, distribute, or sell all registered brands until the expiration of the registration.

Code 1950, § 3-208.25; 1966, c. 702, § 3.1-227; 1970, c. 376; 1976, c. 627; 1981, c. 260; 1989, c. 575; § 3.1-249.40; 2008, c. 860.



§ 3.2-3920. Submission of complete formula

The Commissioner may require the submission of the complete formula of any pesticide at any time.

Code 1950, § 3-208.26; 1966, c. 702, § 3.1-228; 1981, c. 260; 1989, c. 575, § 3.1-249.41; 2008, c. 860.



§ 3.2-3921. Requirements for registration

The Commissioner shall register a pesticide if: (i) he finds the composition of the pesticide warrants any proposed claims; and (ii) the pesticide, its labeling, and any other submitted material comply with the requirements of this chapter. If either condition is not met, the Commissioner shall notify the registrant of the manner in which the pesticide, labeling, or other material fails to comply with the requirements for registration so as to afford the registrant an opportunity to make the necessary correction.

Code 1950, §§ 3-208.27, 3-208.28; 1966, c. 702, §§ 3.1-229, 3.1-230; 1981, c. 260; 1989, c. 575, §§ 3.1-249.42, 3.1-249.43; 2008, c. 860.



§ 3.2-3922. When Commissioner may refuse or cancel registration

The Commissioner may refuse to register or cancel the registration of any brand of pesticide upon satisfactory proof that the registrant has committed any of the acts prohibited by subsection A of § 3.2-3939 or any regulation adopted by the Board. No registration shall be revoked or refused until the registrant shall have been given a hearing by the Commissioner.

Code 1950, § 3-208.29; 1966, c. 702, § 3.1-231; 1981, c. 260; 1982, c. 361; 1989, c. 575, § 3.1-249.44; 2008, c. 860.



§ 3.2-3923. When Board may refuse or cancel registration

The Board may deny or cancel the registration of a pesticide if it finds after a public hearing that:

1. Considering the available information on the benefits of a product and any associated risks, use of the pesticide has demonstrated unreasonable adverse effects on the environment;

2. A false or misleading statement about the pesticide has been made or implied by the registrant or the registrant's agent in writing, verbally, or through any form of advertising literature; or

3. The registrant or the pesticide fails to comply with a requirement of this chapter or a regulation adopted hereunder.

1989, c. 575, § 3.1-249.45; 1992, c. 114; 2008, c. 860.



§ 3.2-3924. Annual business license required

A. No pesticide business may sell, distribute, or store any pesticide without a pesticide business license issued pursuant to regulations adopted by the Board. The Board shall adopt regulations exempting retailers of limited quantities of nonrestricted use pesticides including grocery stores, convenience stores, drug stores, veterinarians, and other businesses who sell pesticides primarily for limited household use.

B. No person may apply or recommend for use any pesticide commercially without a pesticide business license and the employment of a certified commercial applicator responsible for: (i) the safe application of the pesticides; and (ii) providing recommendations for the use of pesticides.

C. An annual business license shall be required for each location or outlet that sells, distributes, stores, applies, or recommends for use any pesticide.

1975, c. 377, § 3.1-249.7; 1989, c. 575, § 3.1-249.46; 1993, c. 773; 2008, c. 860.



§ 3.2-3925. Fees

A. A nonrefundable annual licensing fee shall be required with each application for a pesticide business license.

B. If a person fails to apply for renewal of a pesticide business license prior to expiration, the applicant shall pay the licensing fee and a late fee of 20 percent of the licensing fee as a condition of renewal.

1989, c. 575, § 3.1-249.47; 1993, c. 773; 2008, c. 860.



§ 3.2-3926. Records

A. As a condition of obtaining or renewing a license, each pesticide business required to be licensed shall maintain records as required by the Board.

B. The Board may require the submission of records from a licensed pesticide business. Failure to submit a record requested by the Board is a ground for license revocation.

1975, c. 377, § 3.1-249.11; 1989, c. 575, § 3.1-249.48; 2008, c. 860.



§ 3.2-3927. Evidence of financial responsibility required of licensed pesticide business

A. The Board shall not issue a pesticide business license until the business has furnished evidence of financial responsibility, consisting of a liability insurance policy from a person authorized to do business in the Commonwealth that protects persons who suffer legal damages as a result of the use of any pesticide by the applicant. Financial responsibility need not apply to damages or injury to agricultural crops, plants, or property being worked upon by the applicant. The Board by regulation may establish and prescribe the conditions for financial responsibility.

B. The amount of financial responsibility shall be established by the Board at a minimum of $100,000 for property damage; $100,000 for personal injury to or death of one person; and $300,000 per occurrence. The Board may accept a liability insurance policy containing a deductible clause in an amount considered usual and customary in the industry, with the provision that the insurer shall pay all claims in full and that the amount of the deductible shall be recoverable only from the insured. The Board may adopt regulations governing the provision of additional evidence of financial responsibility based upon annual gross revenue of the applicant or his employer's business and an assessment of the risks of the applicant or his employer's business to persons, property, and the environment. Such financial responsibility shall be maintained at not less than such amount at all times during the licensed period. The applicant shall notify the Board 10 days prior to any reduction at the request of the applicant or cancellation by the insurer.

1975, c. 377, § 3.1-249.9; 1981, c. 260; 1984, c. 272; 1987, cc. 258, 291; 1989, c. 575, § 3.1-249.49; 1993, c. 773; 2008, c. 860.



§ 3.2-3928. Licensing of pesticide bulk storage facilities

The Board shall establish by regulation specific requirements for the licensing of a pesticide business that mixes, stores, or otherwise handles pesticides in bulk quantities. For the purposes of this section, bulk quantity shall not include containers approved for transportation in interstate commerce by the U.S. Department of Transportation.

1989, c. 575, § 3.1-249.50; 2008, c. 860.



§ 3.2-3929. Restricted use pesticides prohibited; exceptions; training required

A. No person shall use any pesticide classified for restricted use unless that person: (i) has first complied with the certification requirements of the Board; (ii) is under the direct supervision of a certified applicator on-site and training for certification as a commercial applicator or registered technician; or (iii) is producing an agricultural commodity while under the direct supervision of a private applicator on property owned or leased by that private applicator.

B. The Board may specify by regulation the amount of training and service required to qualify a person for each classification or subclassification of certification as a commercial applicator or registered technician.

1975, c. 377, § 3.1-249.3; 1989, c. 575, § 3.1-249.51; 1993, c. 773; 1995, c. 103; 2008, c. 860.



§ 3.2-3930. Application and certification of commercial applicators

A. No person shall use (except under supervised conditions of training for certification) or supervise the use of any pesticide in exchange for compensation of any kind other than the trading of personal services between producers of agricultural commodities without first obtaining certification as either a commercial applicator or registered technician in accordance with regulations adopted by the Board. Application for a commercial applicator's or registered technician's certificate shall be made in writing to the Commissioner. Each application for a certificate shall contain: (i) information regarding the applicant's qualifications and proposed operations; (ii) the classification or classifications the applicant is applying for; (iii) the full name of the applicant or, if the applicant is a member of a firm or partnership, the names of the principal officers of the association, corporation, or group; (iv) the principal business address of the applicant in the Commonwealth and elsewhere; and (v) any other information required by the Commissioner.

B. The Commissioner shall not issue a commercial applicator's or registered technician's certificate until the individual who uses or supervises the use of any pesticide is certified by: (i) presenting proof of completion of a training course approved by the Board and appropriate to the desired classification; and (ii) passing a written examination.

C. Each commercial applicator and registered technician shall be required to renew his certification biennially subject to payment of the required fee and presentation of proof of completion of a Board-approved recertification course. Reexamination or special examination may be required by the Board of any person: (i) whose certification has been suspended, revoked, or modified pursuant to subsection B of § 3.2-3940; (ii) if significant technological developments have occurred requiring additional knowledge; (iii) when required by additional standards established by the U.S. Environmental Protection Agency; (iv) when applying for a different classification of certification; or (v) when required by regulations of the Board. In the event that reexamination is required, the fee shall be no greater than that imposed for initial certification.

D. The Commissioner shall issue a certificate for classifications for which the applicant is qualified if he finds the applicant meets the requirements to apply pesticides in any of the classifications he has applied for; and, if the applicant is applying for a certificate to engage in aerial application, has met all of the requirements of the Federal Aviation Agency, the Department of Aviation of the Commonwealth, and any other applicable laws. The Commissioner may limit the certification of the applicant to the use of certain pesticides, or to certain areas, or to certain types of equipment if the applicant is only so qualified. If a certificate is not issued as applied for, the Commissioner shall inform the applicant in writing of the reasons within 30 days. Copies of such action shall be reported to the Board.

1975, c. 377, § 3.1-249.4; 1989, c. 575, § 3.1-249.52; 1993, c. 773; 2008, c. 860.



§ 3.2-3931. Agencies or persons exempt or partially exempt

A. All state agencies, municipal corporations, or other governmental agencies shall be exempt from any certification fees prescribed by this article, but remain subject to the provisions of this article and regulations adopted hereunder concerning the application of pesticides.

B. Individuals, employees, or representatives of such governmental agencies shall be certified as commercial applicators or registered technicians for the use of pesticides covered by the applicant's certification. The certification shall be valid only when applying or supervising application of pesticides used by such governmental agencies.

C. The following persons shall be exempt from the provisions of this article: (i) persons conducting laboratory research involving restricted use pesticides; (ii) doctors of medicine or doctors of veterinary medicine applying pesticides as drugs or medication, or to control pests in corpses during the normal course of their practice; (iii) providers of janitorial, cleaning, or sanitizing services if the providers use no pesticides other than nonrestricted use sanitizers, disinfectants, and germicides; (iv) persons who apply paints containing pesticides, provided that the pesticides in the paints are not restricted use pesticides; (v) classes of persons specified by regulation who can use or supervise the use of pesticides with minimal risk to the public health and safety by virtue of their experience and knowledge regarding the safe use of pesticides; and (vi) classes of persons specified by regulation whose use or supervision of the use of pesticides can be accomplished with minimal risk to the public health and safety by virtue of the nature of the pesticides used or method of application of the pesticides.

D. A painter who applies restricted-use marine antifoulant paint only under the direct, on-site supervision of a commercial applicator is not required to be a commercial applicator or a registered technician, provided that one commercial applicator may not provide on-site supervision for more than eight paint applicators.

E. Neither the provisions of this chapter nor regulations adopted hereunder shall require the certification of any person who uses or supervises the use of any pesticide that is not a restricted use pesticide only on property owned or leased by his employer as part of his job duties. This exemption shall not apply to any person who: (i) uses or supervises the use of any pesticide on any area open to the general public at educational institutions, health care facilities, day-care facilities, or convalescent facilities; (ii) uses or supervises the use of any pesticide within any area where open food is stored, processed, or sold; (iii) uses or supervises the use of any pesticide on any recreational land over five acres in size; and (iv) is otherwise specifically required by this article to be certified as a commercial applicator.

1975, c. 377, § 3.1-249.5; 1989, c. 575, § 3.1-249.53; 1993, c. 773; 1995, c. 103; 2008, c. 860.



§ 3.2-3932. Application and certification of private applicators

A. It is unlawful to use or supervise the use of any pesticide classified for restricted use on any property, unless the applicator: (i) has first obtained certification from the Commissioner as a private applicator; (ii) is exempt or excepted from the requirement to be certified; or (iii) is producing an agricultural commodity while under the direct supervision of a private applicator on property owned or leased by that private applicator.

B. An applicator shall be required to renew his certification biennially under the classification or subclassification for which such applicator is certified. The Commissioner shall require reexamination or special examination of any applicator if: (i) certification has been suspended, revoked, or modified pursuant to § 3.2-3940; (ii) significant technological developments have occurred requiring additional knowledge; (iii) required by additional standards established by the U.S. Environmental Protection Agency; or (iv) required by regulations of the Board. To obtain recertification, the applicator shall furnish satisfactory evidence of completion of educational courses, programs, or seminars approved by the Board.

C. The Commissioner shall inform the applicant in writing of his decision within 30 days.

1975, c. 377, § 3.1-249.6; 1976, c. 236; 1989, c. 575, § 3.1-249.54; 1993, c. 773; 2008, c. 860.



§ 3.2-3933. Certificate renewals; late fee for delinquent renewals; reexamination

A. If the application for renewal of any certificate provided for in this article is not filed prior to a date established by the Board, then a late fee of 20 percent shall be added to the renewal fee and paid by the applicant before renewal. If the certificate is not renewed within 60 days following the expiration of the certificate, then the applicant must take another examination.

B. The Board may provide by regulation for the biennial payment of commercial applicator and registered technician certificate renewal fees.

1975, c. 377, § 3.1-249.7; 1989, c. 575, § 3.1-249.55; 1993, c. 773; 2008, c. 860.



§ 3.2-3934. Reciprocal agreement

The Commissioner may issue a certificate on a reciprocal basis to a nonresident who is licensed or certified in another state or by a federal agency substantially in accordance with the provisions of this chapter. Such a certificate may be suspended or revoked as other certifications issued hereunder, and may be suspended or revoked if the nonresident's base state or federal certification is suspended or revoked.

1975, c. 377, § 3.1-249.12; 1976, c. 236; 1989, c. 575, § 3.1-249.57; 2008, c. 860.



§ 3.2-3935. Definitions

As used in this article, unless the context requires otherwise:

"Acceptable release rate" means a measured release rate not to exceed 4.0 micrograms per square centimeter per day at steady state conditions as determined in accordance with a U.S. Environmental Protection Agency (EPA) testing procedure as outlined in the EPA data call-in notice of July 29, 1986, on tributyltin in antifoulant paints under the Federal Insecticide, Fungicide and Rodenticide Act, (7 U.S.C. § 136 et seq.); or a lower release rate if adopted by the Board as necessary to protect health or the environment.

"Commercial boat yard" means any facility that engages for hire in the construction, storage, maintenance, repair or refurbishing of vessels (other than seaplanes) or any licensed independent marine maintenance contractor who engages in such activities.

"Marine antifoulant paint" means any compound, coating, paint or treatment applied or used for the purpose of controlling freshwater or marine fouling organisms on vessels.

"Tributyltin compounds" means any compound having three normal butyl groups attached to a tin atom and with or without an anion such as chloride, fluoride or oxide.

"Vessel" means every description of watercraft, other than a seaplane, used or capable of being used as a means of transportation on the water, whether self-propelled or otherwise, and includes barges and tugs.

1987, c. 15, § 3.1-249.22; 1989, c. 575, § 3.1-249.59; 2008, c. 860.



§ 3.2-3936. Sale and application of tributyltin compounds

A. Except as otherwise provided in this section, it is unlawful to distribute, possess, sell or offer for sale, apply or offer for use or application any marine antifoulant paint containing tributyltin compounds. Authorized personnel of the Department of Game and Inland Fisheries, Virginia Marine Resources Commission, or the Department may seize any antifoulant paint held in violation of this article and any seized substances shall be considered forfeited.

B. A person may distribute or sell a marine antifoulant paint containing tributyltin with an acceptable release rate to the owner or agent of a commercial boat yard. The owner or agent of a commercial boat yard may possess, apply, or purchase an antifoulant paint containing tributyltin with an acceptable release rate. Such paint may be applied only within a commercial boat yard and only to vessels that exceed 25 meters (82.02 feet) in length or that have aluminum hulls.

C. A person may distribute, sell or apply a marine antifoulant paint containing tributyltin with an acceptable release rate if: (i) the paint is distributed or sold in a spray can in a quantity of 16 ounces avoirdupois weight or less; and (ii) is commonly referred to as outboard or lower unit paint.

1987, c. 15, § 3.1-249.23; 1989, c. 575, § 3.1-249.60; 2008, c. 860.



§ 3.2-3937. Educational programs

The State Water Control Board, the Board of Game and Inland Fisheries, the Virginia Marine Resources Commission, the Virginia Institute of Marine Science, and the Department shall through cooperative programs develop and implement a program to inform interstate and intrastate paint manufacturers and distributors, vessel owners, and commercial boat yards of the properties of tributyltin in marine antifoulant paints and the law to restrict its use.

1987, c. 15, § 3.1-249.24; 1989, c. 575, § 3.1-249.61; 2008, c. 860.



§ 3.2-3938. Misbranded pesticides

Any pesticide or device is misbranded if:

1. Its labeling bears any statement, design, or graphic representation relative thereto or to its ingredients that is false or misleading in any particular;

2. It is an imitation of or is offered for sale under the name of another pesticide;

3. Its labeling bears any reference to registration under this chapter;

4. The accompanying labeling does not contain directions for use that are adequate for the protection of the public;

5. The label does not contain a warning or caution statement that may be necessary and, if complied with, adequate to prevent injury to man, other vertebrate animals, vegetation, and useful invertebrate animals;

6. The label does not bear an ingredient statement or guaranteed analysis statement on the immediate container of the retail package (and on the outside container or wrapper if such statement on the immediate container cannot be clearly read) that is presented or displayed under customary conditions of purchase. The Commissioner may permit the ingredient statement to appear prominently on some other part of the container if the size or form of the container makes it impracticable to place it on the part of the retail package that is presented or displayed under customary conditions of purchase;

7. Any words, statement, or other information required under this chapter to appear on the labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or graphic matter in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

8. In the case of an insecticide, fungicide, or herbicide, when used as directed or in accordance with commonly recognized safe practice, it shall be injurious to living man or other vertebrate animals or vegetation to which it is applied, or to the person applying such pesticide, excepting pests and weeds; or

9. In the case of a plant regulator, defoliant, or desiccant, when used as directed it shall be injurious to living man or other vertebrate animals, or vegetation to which it is applied, or to the person applying such pesticide; provided that physical or physiological effects on plants or parts thereof shall not be deemed to be injury, when this is the purpose for which the plant regulator, defoliant, or desiccant was applied, in accordance with the label claims and recommendations.

1989, c. 575, § 3.1-249.27; 1993, c. 773; 1995, c. 103; 2008, c. 860.



§ 3.2-3939. Violations generally

A. It is unlawful for any person to manufacture, distribute, sell, offer for sale, use or offer for use:

1. Any pesticide not registered pursuant to the provisions of this chapter; any pesticide if any of the claims made for it or any of the directions for its use differ in substance from the representations made in connection with its registration; or any pesticide if the composition of a pesticide differs from its composition as represented in connection with its registration.

2. Any pesticide sold, offered for sale, or offered for use that is not in the registrant's or the manufacturer's unbroken container, and does not have an affixed and visible label bearing the following information:

a. The name and address of the manufacturer, registrant, or person for whom manufactured;

b. The name, brand, or trademark under which said pesticide is sold; and

c. The net weight or measure of the content, subject to reasonable variations as permitted by the Commissioner.

3. Any pesticide containing any substance in quantities highly toxic to man, unless the label bears:

a. A skull and crossbones;

b. The word "poison" shown prominently in red on a background of distinctly contrasting color; and

c. A statement of an antidote for the pesticide.

4. The pesticides commonly known as lead arsenate, basic lead arsenate, calcium arsenate, magnesium arsenate, zinc arsenate, zinc arsenite, sodium fluoride, sodium fluosilicate, and barium fluosilicate, unless they have been distinctly colored as provided by regulations issued hereunder. Any other white powder pesticide that the Commissioner requires to be distinctly colored after an investigation of and after a public hearing on the necessity for such action. The Commissioner may exempt any pesticide to the extent that it is intended for a particular use if he determines that distinctive coloring is unnecessary for the protection of the public health.

5. Any pesticide that is adulterated or misbranded, or any device that is misbranded.

6. Any pesticide that is the subject of a stop sale, use, or removal order as provided for in § 3.2-3944 until such time as the provisions of that section have been met.

B. It is unlawful for any person to use or cause to be used any pesticide in a manner inconsistent with its labeling or regulations of the Board, provided that such deviation may include provisions set forth in Section 2 (ee) of the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.).

C. It is unlawful to dispose of containers or unused portions of pesticide in a manner inconsistent with label directions or the regulations of the Board in the absence of label directions, or if those regulations further restrict such disposal.

D. It is unlawful for any person to knowingly use any pesticide against any organism that is otherwise protected under fish, game, or migratory bird laws, without first obtaining authorization as necessary from the federal or state agency responsible for the protection of the organism.

E. It is unlawful for any person to detach, alter, deface or destroy, in whole or in part, any label or labeling provided for in this chapter or the regulations adopted hereunder.

F. It is unlawful for any manufacturer, distributor, dealer, carrier, or other person to refuse, upon a request in writing specifying the nature or kind of pesticide or device to which such request relates, to furnish to or permit any person designated by the Commissioner to have access to and to copy such records of business transactions as may be essential in carrying out the purposes of this chapter.

G. It is unlawful for any person to give a guaranty or undertaking provided for in § 3.2-3941 that is false in any particular, except that a person who receives and relies upon a guaranty authorized under such section may give a guaranty to the same effect, which guaranty shall contain in addition to his own name and address the name and address of the person residing in the U.S. from whom he received the guaranty or undertaking.

H. It is unlawful for any person to oppose or interfere in any way with the Commissioner in carrying out the duties imposed by this chapter.

Code 1950, §§ 3-208.31, 3-208.32, 3-208.34, 3-208.35, 3-208.37; 1960, c. 535; 1966, c. 702, §§ 3.1-233, 3.1-234, 3.1-236, 3.1-237, 3.1-239; 1970, c. 376, § 3.1-233.1; 1975, c. 102; 1976, c. 627; 1981, c. 260; 1989, c. 575, §§ 3.1-249.63 to 3.1-249.67, 3.1-249.69; 1993, c. 773; 2008, c. 860.



§ 3.2-3940. Administrative violations

A. In addition to imposing civil penalties and referring violations for criminal prosecution, the Board may deny, suspend, modify, or revoke a license after providing an opportunity for a hearing if it finds that the applicant, licensee, or his employee has committed any of the following violations:

1. Made false or fraudulent claims through any media misrepresenting the effect of materials or methods;

2. Made a pesticide recommendation inconsistent with the label registered pursuant to this chapter, provided that such deviation may include provisions set forth in Section 2 (ee) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.);

3. Acted as a pesticide business with negligence, incompetence, or misconduct;

4. Made false or fraudulent records, invoices, or reports;

5. Failed to submit records required by the Board;

6. Used fraud, misrepresentation, or false information in an application for a license or a renewal of a license; or in selling or offering to sell pesticides;

7. Stored or disposed of containers or pesticides by means other than those prescribed on the label or by regulation;

8. Provided or made available any restricted use pesticide to any person not certified to apply such product;

9. Failed to notify the Department of a reportable pesticide spill, accident, or incident;

10. Acted as a pesticide business without first obtaining the pesticide business license required in § 3.2-3924; or

11. Failed to pay any civil penalty assessed by the Board.

B. After opportunity for a hearing, the Board may deny, suspend, revoke, or modify the provision of any certificate if it finds that the applicant or the holder of a certificate has:

1. Made claims through any media that intentionally misrepresent the effects on the environment likely to result from the application of a pesticide;

2. Used or caused to be used any pesticide inconsistent with: (i) the label registered by the U.S. Environmental Protection Agency; (ii) a Virginia state registered use; or (iii) other permissible uses;

3. Applied any pesticide in a negligent manner;

4. Failed to comply with the provisions of Article 3, regulations adopted hereunder, or of any lawful order of the Commissioner or the Board;

5. Failed to: (i) keep and maintain required records or reports; or (ii) furnish or permit access to any such records or reports for copying by the Commissioner;

6. Made false or fraudulent records, invoices, or reports concerning the use or application of any pesticide;

7. Used or caused to be used any pesticide classified for restricted use unless under the direct supervision of a certified applicator;

8. Used fraud or misrepresentation in applying for a certificate or renewal of a certificate;

9. Failed to comply with any limitations or restrictions on a certification;

10. Aided, abetted, or conspired with any person to violate the provisions of Article 3;

11. Impersonated any federal, state, or local official;

12. Made any statement, declaration, or representation implying that any person certified or registered under the provisions of Article 3 is recommended or endorsed by any agency of the Commonwealth; or

13. Been convicted or is subject to a final order assessing a penalty pursuant to § 14 (a) or (b) of the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.).

C. The Commissioner may, without a hearing, suspend the license of any person licensed or certified simultaneously with the institution of proceedings for a hearing, if he finds there is a substantial danger to the public health, safety, or the environment. The hearing shall be scheduled within a reasonable time of the date of the summary suspension.

D. Any licensee or certificate holder whose license or certificate has been suspended shall not engage in the activity for which he has been certified or licensed pending the hearing.

E. The Board shall suspend a license or certificate if a civil penalty is not paid within 60 days or a challenge is not made pursuant to subsection D of § 3.2-3943. When deciding whether to deny, suspend, revoke, or modify any certificate or license, the Board shall give due consideration to: (i) the history of previous violations; (ii) the seriousness of the violation including any irreparable harm to the environment and any hazards to the health and safety of the public; and (iii) the demonstrated good faith in attempting to achieve compliance with the chapter after notification of the violation.

Code 1950, § 3-208.31; 1960, c. 535; 1966, c. 702, § 3.1-233; 1976, c. 627; 1981, c. 260; 1989, c. 575, §§ 3.1-249.63, 3.1-249.76; 1993, c. 773; 2008, c. 860.



§ 3.2-3941. Exemptions from penalties

The penalties provided for violations of subsection A of § 3.2-3939 and § 3.2-3940 shall not apply to:

1. Any carrier transporting pesticides if such carrier permits the Commissioner to copy all records showing the transactions in and movements of the pesticides upon request;

2. Public officials of the Commonwealth and the federal government engaged in the performance of their official duties;

3. Individuals or agencies authorized by law to conduct research in the field of pesticides when such research is conducted in accordance with regulations established by the Board; and

4. Any person who establishes a guaranty signed by, and containing the name and address of, the registrant or person residing in the United States from whom he purchased and received in good faith the pesticide in the same unbroken package, to the effect that the pesticide was lawfully registered at the time of sale and delivery to him, and that it complies with the other requirements of this chapter, designating this chapter. In such case the guarantor shall be subject to the penalties that would otherwise attach to the person holding the guaranty under the provisions of this chapter.

Code 1950, § 3-208.44; 1966, c. 702, § 3.1-246; 1981, c. 260; 1989, c. 575, § 3.1-249.74; 2008, c. 860.



§ 3.2-3942. Right of entry; warrant requirements; procedure

A. The Commissioner may enter any public or private premises operating as a pesticide business at reasonable times, with the consent of the owner or tenant thereof, and upon presentation of appropriate credentials for carrying out the purposes of this chapter.

B. If the Commissioner is denied access, he may apply for an administrative search warrant from a judge with authority to issue criminal warrants or a magistrate whose jurisdiction encompasses the premises.

1. No warrant shall be issued except upon probable cause and supported by an affidavit particularly describing (i) the place, things, or persons to be inspected or tested; and (ii) the purpose for which the inspection, testing, or collection of samples is to be made.

2. Probable cause shall exist if either (i) reasonable legislative or administrative standards for conducting inspection, testing, or collection of samples are satisfied with respect to the particular place, thing, or person, or (ii) there is cause to believe that a condition, object, activity, or circumstance legally justifies the inspection, testing, or collection of samples.

3. The supporting affidavit shall contain either (i) a statement that consent to inspect, test, or collect samples has been sought and refused, or (ii) facts or circumstances reasonably justifying the failure to seek consent. If probable cause is based upon legislative or administrative standards for selecting places of business for inspection, the affidavit shall contain factual allegations sufficient to justify an independent determination by the court that the inspection program is based on reasonable standards and that the standards are being applied to a particular place of business in a neutral and fair manner. After issuing a warrant under this section, the magistrate or judge shall file the affidavit in the manner prescribed by § 19.2-54.

C. Any administrative search warrant shall be effective for a period of not more than 15 days unless extended or renewed by the judicial officer who issued the original warrant. The warrant shall be executed and returned to the clerk of the circuit court of the city or county wherein the search was made within the time specified or within the extended or renewed time. The return shall list any records removed or samples taken pursuant to the warrant. The warrant shall be void after the expiration of time unless executed or renewed.

D. No warrant shall be executed in the absence of the owner, tenant, operator, or custodian of the premises unless the issuing judicial officer specifically authorizes that such authority is reasonably necessary to affect the purposes of the law or regulation. Entry pursuant to such a warrant shall not be made forcibly. The issuing officer may authorize a forcible entry where the facts (i) create a reasonable suspicion of an immediate threat to the health and safety of persons or to the environment, or (ii) establish that reasonable attempts to serve a previous warrant have been unsuccessful. If forcible entry is authorized, the warrant shall be issued jointly to the Commissioner and to a law-enforcement officer who shall accompany the Commissioner during the execution of the warrant.

E. No court of the Commonwealth shall have jurisdiction to hear a challenge to the warrant prior to its return, except as a defense in a contempt proceeding or if the owner or custodian of the place to be inspected submits a substantial preliminary showing by affidavit and accompanied by proof that (i) a statement included by the affiant in his affidavit for the administrative search warrant was false and made knowingly and intentionally or with reckless disregard for the truth, and (ii) the false statement was necessary to the finding of probable cause. The court may conduct in camera review as appropriate.

F. After the warrant has been executed and returned, the validity of the warrant may be reviewed either as a defense to any Notice of Violation or by declaratory judgment action brought in a circuit court. The review shall be confined to the face of the warrant, affidavits, and supporting materials presented to the issuing judicial officer. If the owner or custodian of the place inspected submits a substantial showing by affidavit and accompanied by proof that (i) a statement included in the warrant was false and made knowingly and intentionally or with reckless disregard for the truth, and (ii) the false statement was necessary to the finding of probable cause, the reviewing court shall limit its inquiry to whether there is substantial evidence in the record supporting the issuance of the warrant and shall not conduct a de novo determination of probable cause.

1975, c. 377, § 3.1-249.18; 1989, c. 575, § 3.1-249.58; 1993, c. 773; 2008, c. 860; 2014, c. 354.



§ 3.2-3943. Civil penalties; procedure

A. Any person violating this chapter or regulations adopted hereunder may be assessed a civil penalty by the Board. In determining the amount of any civil penalty, the Board shall give due consideration to: (i) the history of previous violations; (ii) the seriousness of the violation including any irreparable harm to the environment and any hazards to the health and safety of the public; and (iii) the demonstrated good faith in attempting to achieve compliance with the chapter after notification of the violation.

B. The Board may assess a penalty of not more than $1,000 for a violation that is less than serious; not more than $5,000 for a serious violation; and not more than $20,000 for a repeat or knowing violation. The Board may assess an additional penalty of up to $100,000 for any violation that causes serious damage to the environment, serious injury to property, or serious injury to or death of any person.

C. Civil penalties assessed under this section shall be paid into Pesticide Control Fund established in § 3.2-3912. The Commissioner shall prescribe procedures for payment of penalties that are not contested by licensees or persons, including provisions for a person to consent to abatement of the alleged violation and payment of a penalty or negotiated sum in lieu of such penalty without admission of civil liability.

D. The person to whom a civil penalty is issued shall have 15 days to request an informal fact-finding conference, held pursuant to § 2.2-4019, to challenge the fact or amount of the civil penalty. If the civil penalty is upheld, such person shall have 15 days to: (i) pay the proposed penalty in full or contest either the amount of the penalty or the fact of the violation; and (ii) forward the proposed amount to the Commissioner's office for placement in an interest-bearing trust account in the State Treasurer's office. If administrative or judicial review shows no violation or that the amount of penalty should be reduced, the Commissioner shall have 30 days from that showing to remit the appropriate amount to the person, with interest accrued thereon. If the violation is upheld, the amount collected shall be paid into the Pesticide Control Fund.

E. Final orders of the Board may be recorded, enforced, and satisfied as orders or decrees of a circuit court upon certification by the secretary of the Board. Such orders may be appealed in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

Code 1950, §§ 3-208.39, 3-208.42; 1966, c. 702, §§ 3.1-241, 3.1-244; 1970, c. 376; 1989, c. 575, § 3.1-249.70; 1993, c. 773; 2008, c. 860.



§ 3.2-3944. "Stop-sale or removal" orders; "stop-use" orders; judicial review

A. When the Commissioner has reason to believe that a pesticide is being offered for sale or use or is being used in violation of any of the provisions of this chapter, he shall issue and enforce a written or printed "stop sale or removal" order. The order shall be directed to the owner or custodian of the lot of pesticide and shall require him to hold the pesticide at a designated place until this chapter has been complied with and the pesticide is released in writing by the Commissioner or the violation is otherwise legally disposed of by written authority. The owner or custodian of such pesticide shall have the right to administrative and judicial review of such order in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.). The provisions of this section shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of this chapter. The Commissioner shall release the pesticide when the requirements of the provisions of this chapter have been complied with and upon payment of all costs and expenses incurred in connection with the withdrawal.

B. When the Commissioner has reason to believe that any pesticide is being offered for sale or use or is being used in violation of any of the provisions of this chapter by a person, he shall issue and enforce a written or printed "stop-use" order until the Pesticide Control Act has been complied with or the violation has been otherwise legally disposed of by written authority. The person shall have the right to administrative and judicial review of such order in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.). The provisions of this section shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of this chapter.

Code 1950, § 3-208.46; 1966, c. 702, § 3.1-248; 1981, c. 260; 1986, c. 615; 1989, c. 575, § 3.1-249.77; 1993, c. 773; 2008, c. 860.



§ 3.2-3945. Seizure, condemnation, and sale

Any lot of pesticide in violation of this chapter shall be subject to seizure on complaint of the Commissioner to the circuit court in the area where the pesticide is located. If the court finds the pesticide to be in violation of this chapter and orders its condemnation, it shall be disposed of after the claimant is provided an opportunity to apply for the release of the pesticide or for permission to process, relabel, or otherwise bring it into compliance with this chapter.

Code 1950, § 3-208.47; 1966, c. 702, § 3.1-249; 1981, c. 260; 1989, c. 575, § 3.1-249.78; 2008, c. 860.



§ 3.2-3946. Proceedings in case of violations

A. If the examination of laboratory results or other evidence collected during an investigation appears to show a violation of this chapter or any of the regulations issued hereunder, the Commissioner may provide notice of the violation to the registrant, distributor, possessor, licensee, applicator, or other person from whom such evidence was taken. Any party so notified shall be given an opportunity to be heard in accordance with regulations adopted by the Board. If the hearing appears to show a violation of this chapter or the regulations issued hereunder, the Commissioner may certify the facts to the Board or the proper prosecuting attorney and furnish the Board or that officer with a copy of the results of the investigation.

B. It shall be the duty of every attorney for the Commonwealth to whom the Commissioner shall report any violation of this chapter to cause proceedings to be prosecuted without delay.

C. Nothing in this chapter shall be construed as requiring the Commissioner to report for the institution of proceedings under this chapter, minor violations of this chapter, whenever the Commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning. Copies of such warnings shall be reported to the Board.

Code 1950, §§ 3-208.40, 3-208.41, 3-208.43; 1966, c. 702, §§ 3.1-242, 3.1-243, 3.1-245; 1981, c. 260; 1989, c. 575, §§ 3.1-249.71 to 3.1-249.73; 2008, c. 860.



§ 3.2-3947. Penalties

A. Except as otherwise provided, any person who knowingly violates any provisions of this chapter or regulations adopted hereunder is guilty of a Class 1 misdemeanor and shall be subject to an additional fine of up to $500,000 if death or serious physical harm to any person is caused by the violation.

B. The Commissioner may bring an action to enjoin the violation or threatened violation of this chapter or any regulation adopted hereunder in the circuit court of the county or city where the violation occurs or is about to occur, or in the Circuit Court of the City of Richmond if the violation may affect more than one county or city. The Commissioner may request either the attorney for the Commonwealth or the Attorney General to bring action under this section, when appropriate.

Code 1950, §§ 3-208.39, 3-208.42; 1966, c. 702, §§ 3.1-241, 3.1-244; 1970, c. 376; 1989, c. 575, § 3.1-249.70; 1993, c. 773; 2008, c. 860.



§ 3.2-4000. Definitions

As used in this chapter, unless the context requires another meaning:

"Advertisement" means any representation relating to seed within the scope of this article that is not also required labeling.

"Agricultural seed" means seeds of grass, forage, cereal, and fiber crops; any other seed commonly recognized as agricultural seed; and any lawn seed, turf seed, and mixtures thereof (including any noxious-weed seeds that may be present).

"Bag" or "packet" means a container in the form of a sack or pouch.

"Blend" means a mechanical combination of varieties of the same kind that is identified by a blend designation and is always present in the same percentages in each lot so designated.

"Brand" means the name, term, design, or trademark of seed offered for sale.

"Bulk" or "in bulk" means loose seed in bins or other containers, but not bags or packets.

"Certified seed," "registered seed," or "foundation seed" means seed produced and labeled in compliance with the procedures and requirements of an official certifying agency of a state, the United States, a province of Canada, or the government of a foreign country where the seed was produced.

"Code designation" means an identification assigned by the U.S. Department of Agriculture.

"Conditioning" means any process of cleaning, scarifying, treating, or blending seed that changes the purity or germination of the seed.

"Controlled conditions" means minimum seed stock standards established by regulation.

"Cool-season lawn and turf seed" means the seed of any lawn and turf grass identified in the section of the most current Recommended Uniform State Seed Law, as established by the Association of American Seed Control Officials, pertaining to label requirements for agricultural, vegetable, and flower seeds.

"Distribute" means to import, consign, produce, mix, blend, condition, sell, offer for sale, barter, warehouse, or supply seeds in the Commonwealth.

"Dormant seed" means viable seed other than hard seed that fails to germinate when provided the specified germination conditions.

"Flower seed" means any seeds of herbaceous plants grown for their blooms, ornamental foliage, or other ornamental parts; any other seeds commonly recognized as flower seeds; and any seeds designated as flower seeds by regulations.

"Germination" means the percentage, by count, of seeds under consideration capable of producing normal seedlings in a given period of time and under conditions specified by regulations.

"Guarantor" means the person whose name appears on the label.

"Hard seed" means seeds that do not absorb moisture and germinate, thus remaining hard during the period prescribed for germination by regulations.

"Hybrid" means the first generation seed of a cross produced by controlling pollination or using sterile lines and combining: (i) two, three, or four inbred lines; (ii) one inbred line, or a single cross, with an open-pollinated variety; or (iii) two varieties or species, except open-pollinated varieties of corn.

"Inbred line" means a relatively stable and pure breeding strain resulting from: (i) four or more successive generations of controlled self-pollination; or (ii) four successive generations of backcrossing male sterile lines.

"Inert matter" means all matter not seeds and includes broken seeds, sterile florets, chaff, fungus bodies, and stones as determined by methods prescribed by regulations.

"Kind" means related species or subspecies known by a common name including wheat, oats, hairy vetch, white sweet clover, cabbage, and cauliflower.

"Labeling" means all labels, tags, and any other written, printed, or graphic statements or representations (including representations on invoices) in any form pertaining to any seed.

"Lawn and turf seed" means seeds of grasses commonly recognized and sold for lawns or other areas where turf is grown for beautification or erosion control.

"Lawn or turf seed mixture" means two or more kinds of agricultural seeds that are combined and sold for lawns or other areas where turf is grown for beautification or erosion control.

"Lot" means a definite quantity of seed that is identified by a number or other identification and is uniform throughout for the factors appearing on the label.

"Mixture" means seeds consisting of more than one kind or variety, when claimed or present, in excess of five percent of the whole.

"Name of mixture" means the name or term designating a specific lawn or turf seed mixture.

"Noxious-weed seed" means prohibited noxious-weed seeds and restricted noxious weed seeds.

"Origin" means the state, territory, foreign country, or designated portion thereof, where the seed was grown.

"Prohibited noxious-weed seed" means seeds of weeds that are highly destructive and not controllable by common practices.

"Pure seed" means agricultural or vegetable seed exclusive of inert matter and other seeds distinguishable from the kind, or kind and variety, being considered. Pure seed shall be determined by methods prescribed by regulations.

"Quantity statement" means the net weight (mass), net volume (liquid or dry), count, or other form of measurement of a commodity.

"Recognized variety name" and "recognized hybrid designation" mean the name or designation first assigned to the variety or hybrid by the person who developed and introduced it for production or sale.

"Registrant" means the person registering a lawn or turf seed mixture pursuant to this article.

"Restricted noxious-weed seed" means weed seeds that are very objectionable in fields, lawns, and gardens and are difficult to control by common practices.

"Sale" means the transfer of ownership of seed as evidenced by the exchange of payment or seed, in whole or in part.

"Screenings" means seed, inert matter, and other materials removed from agricultural seed or vegetable seed by cleaning or conditioning.

"Stop sale, use, removal, or seizure order" means an order that prohibits the distributor from selling, relocating, using, or disposing of seed until the Commissioner or the court gives written permission.

"Tolerance" means the allowable deviation from any figure used on a label to designate the percentage of any fraction or rate of occurrence in the lot and is based on the law of normal variation from a mean.

"Transgenetic" means any plant material or seed that has undergone the transfer of a gene from one genera to another.

"Treated" means seed that has received an effective application of: (i) a generally approved substance; (ii) a process designed to control or repel certain disease organisms, insects, or other pests; or (iii) any other treatment to improve its planting value.

"Tree and shrub seed" means seeds of woody plants commonly recognized as trees and shrubs and designated by regulations.

"Turf" means the same as that term is defined in § 3.2-3600.

"Variety" means a subdivision of a kind characterized by growth, plant, fruit, seed, or other characteristics that distinguish it from other plants of the same kind.

"Vegetable seed" means seeds of crops grown in gardens and on truck farms commonly recognized as vegetable seed and designated by regulations.

"Weed seed" means seeds, bulblets, or tubers of plants commonly recognized as weeds, including noxious-weed seeds.

Code 1950, § 3-219.2; 1958, c. 483; 1966, cc. 9, 702, § 3.1-263; 1994, c. 577; 2008, c. 860; 2012, c. 297.



§ 3.2-4001. Authority of Board to adopt regulations

The Board may adopt regulations:

1. Governing: (i) methods of sampling; (ii) methods of inspection; (iii) methods of testing in the laboratory and in the field; (iv) the establishment of standards; (v) the establishment of code designations; and (vi) the establishment of tolerances for agricultural, vegetable, flower, tree and shrub, lawn and turf seeds, mixtures of such seeds, and screenings;

2. Providing a list of prohibited and restricted noxious-weed seeds;

3. Providing for the labeling of flower seeds by kind, variety, type, or performance characteristics as required by § 3.2-4008;

4. Providing a list of tree and shrub seeds subject to the seed purity and germination labeling requirements of subsection I of § 3.2-4008;

5. Providing for the registration of the pedigree of any hybrid;

6. Providing a list of those kinds of seed that may be sold only by variety name;

7. Establishing special labeling requirements, in addition to the requirements of § 3.2-4008, for the sale or distribution of seeds produced from transgenetic plant material;

8. Providing a list of second generation hybrids that may be sold as a hybrid;

9. Providing a list of seeds specified as lawn and turf seeds; and

10. Establishing tolerances that recognize variations between analyses, tests, label statements, and subsequent analyses to be used in enforcement.

Code 1950, §§ 3-219.8, 3-219.9:1; 1958, c. 483; 1966, cc. 9, 702, §§ 3.1-269, 3.1-271; 1994, c. 577, § 3.1-275.5; 2008, c. 860.



§ 3.2-4002. Authority of Commissioner to adopt regulations

A. The Commissioner may, by regulation: (i) adopt the Rules for Testing Seeds established by the Association of Official Seed Analysts; (ii) amend the standards for seed; (iii) amend the prohibited noxious-weed seed list; and (iv) amend the restricted noxious-weed seed list.

B. Such regulations shall be effective upon filing with the Registrar of Regulations, who shall publish the regulations as a final regulation in the Virginia Register of Regulations with a preamble stating that the Board will receive, consider, and respond to petitions by any interested person at any time with respect to reconsideration or revision of such regulation.

C. The Board, after giving notice in the Virginia Register of Regulations, may reconsider and revise the regulation adopted by the Commissioner. The revised regulation shall be effective upon filing with the Registrar of Regulations, who shall publish the regulation as final regulation in the Virginia Register of Regulations. Neither the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) nor public participation guidelines adopted pursuant thereto shall apply to the adoption, reconsideration, or revision of any regulation adopted pursuant to this section.

1994, c. 577, § 3.1-271.1; 2008, c. 860.



§ 3.2-4003. Powers and duties of the Commissioner

The Commissioner may:

1. Establish and maintain seed-testing facilities;

2. Fix and collect fees for testing seeds for farmers and dealers that have requested the tests;

3. Establish and maintain facilities for the verification of kind and variety;

4. Publish the results of analyses, tests, examinations, studies, and investigations authorized by this article together with any other information he may deem advisable;

5. Cooperate with the U.S. Department of Agriculture in seed law enforcement;

6. Require the registrant of any variety or hybrid offered for sale to furnish: (i) the recognized variety name or recognized hybrid designation of such variety or hybrid; (ii) a 1,000 viable seed sample of such seed; and (iii) the history of its development and the name of the person who developed such variety or hybrid and first introduced it for production and sale;

7. Require the registration annually of all fields planted for the production of hybrid seed on or before June 20 and provide for inspection of such fields; and

8. Appoint a seed advisory committee.

Code 1950, § 3-219.9; 1958, c. 483; 1966, cc. 9, 702, § 3.1-270; 1986, c. 615; 1994, c. 577; 2008, c. 860.



§ 3.2-4004. Seed Fund; established

There is hereby created in the state treasury a special nonreverting fund to be known as the Seed Fund, hereafter referred to as the "Fund." The Fund shall be established on the books of the Comptroller. All fees and assessments paid pursuant to this article shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for carrying out the purpose of this article, except that the Commissioner shall deposit 50 percent of the inspection fee to the credit of the Virginia Agricultural Foundation Fund. The Virginia Agricultural Council shall administer all funds received from this section for the exclusive funding of lawn and turf research.

1994, c. 577, § 3.1-275.7; 2008, c. 860.



§ 3.2-4005. License required to market seed

A. Any person whose name appears on the label of seed shall obtain a license from the Commissioner before distributing, selling, or offering to sell such seed in the Commonwealth. The applicant shall submit the application on a form furnished or approved by the Commissioner and shall pay a license fee of $50 at the time of application. Any person who fails to obtain a license prior to distributing, selling, or offering to sell seed shall be given a grace period of 15 working days from issuance of notification to obtain a license without penalty. Any person who fails to obtain a license by the end of the grace period shall pay a late fee of $50 in addition to the license fee amount. The assessment of this late fee shall not prohibit the Commissioner from taking further action.

B. Every license shall expire on December 31. If the holder files a renewal application on or before December 31, his license shall remain valid through January 31 or until issuance of the renewal license, whichever event first occurs.

C. The Commissioner shall refuse to issue the license to any person not in compliance with the provisions of this article, and shall revoke any license subsequently found not to be in compliance with any provision of this article.

1994, c. 577, § 3.1-275.2; 2008, c. 860.



§ 3.2-4006. Duty to maintain records

Any person who sells, offers for sale, transports, or delivers agricultural or vegetable seed for transportation shall keep a complete record of sale, origin, germination, purity, variety, noxious weed seeds, and treatment of each lot of agricultural or vegetable seed offered for three years. The Commissioner shall have the right to inspect such records.

Code 1950, § 3-219.5; 1958, c. 483; 1966, c. 702, § 3.1-266; 1994, c. 577; 2008, c. 860.



§ 3.2-4007. Guaranty by seller

A. Any person who sells seeds for producing crops shall be bound as guarantor that such seeds are true to kind and variety as represented at the time of sale. If such seeds are sold by an agent, the principal shall be bound by the representations of the agent with regard to the kind and variety of the seed.

B. Any person that sells seed for planting in a container that bears printed or written statements regarding the kind, variety, or quality of the seeds therein shall be bound as guarantor that such statement is accurate unless the seller affirmatively proves the existence of a contrary agreement between the parties.

Code 1950, § 3-219.13; 1958, c. 483; 1966, c. 702, § 3.1-275; 1994, c. 577; 2008, c. 860.



§ 3.2-4008. Labeling and advertising requirements

A. All seed sold, offered for sale, transported, or advertised for planting purposes and all screenings shall bear or have attached in a conspicuous place a plainly written or printed label in the English language that provides the following information without further modification or denial in the labeling or advertisement.

B. For treated seed:

1. A word or statement indicating that the seed has been treated;

2. The commonly accepted chemical or generic name of the applied substance or treatment; and

3. A caution statement such as "Do not use for food or feed or oil purposes" if any substance in the amount present is harmful to human or other vertebrate animals. The caution for mercurials and similar toxic substances shall be a poison statement or symbol.

C. For agricultural seeds:

1. The recognized name of each kind (or kind and variety if that kind has been adopted by the Board pursuant to subdivision 6 of § 3.2-4001) of agricultural seed component in excess of five percent of the whole and the percentage by weight in order of predominance. Mixtures and agricultural seed may be sold by kind name if the seed is not for the production of an agricultural crop and the label clearly indicates "NOT FOR AGRICULTURAL PRODUCTION";

2. The word "mixture" or "mixed" shall appear conspicuously on the label if the guarantor is required to name more than one agricultural seed component;

3. The lot number or other lot identification;

4. The origin, if known; if not known, that fact shall be stated;

5. The percentage by weight of all weed seeds;

6. The name and number per ounce, pound, or metric equivalent of each kind of restricted noxious-weed seed present, subject to subdivision 1 e of § 3.2-4015;

7. The percentage by weight of agricultural and vegetable seeds other than the kind or kind and variety named on the label. Such information may be designated as "other crop seed," "other variety," or as both;

8. The percentage by weight of inert matter;

9. For each named agricultural seed:

a. The percentage of germination, exclusive of hard or dormant seed;

b. The percentage of any hard or dormant seed;

c. The month and year the test was completed to determine such percentages;

d. The "total germination and hard seed" may be stated following the information required by subdivisions a and b; and

e. The guarantor shall state separately on the label the percent of dormant seed.

10. The recognized hybrid designation for all hybrids;

11. The quantity statement; and

12. The code designation of the person who transports or delivers for transportation said seed in interstate commerce and the name and address of: (i) the person who sells, labels, or offers the seed for sale; or (ii) the person to whom the seed is sold or shipped for resale.

D. For vegetable seeds in containers of one half pound or less:

1. The name of kind and variety of seed;

2. The year packeted or put up, provided that the words "packed for" shall precede the year, or the percentage of germination and the month and year the test was completed to determine such percentage;

3. The quantity statement, except as provided by appropriate regulations;

4. The name and address of the person who labels, sells, or offers to sell the seed; and

5. For the seeds that germinate less than the standard last established by regulations:

a. The percentage of germination, exclusive of hard or dormant seed;

b. The percentage of any hard or dormant seed;

c. The month and year the test was completed to determine the percentages in subdivisions a and b;

d. The "total germination and hard seed" may be stated following the information in subdivisions a and b;

e. The guarantor shall state separately on the label the percentage of dormant seed; and

f. The words "below standard" in not less than eight-point type.

E. For vegetable seeds in bulk or in containers of more than one half pound:

1. The name of each kind and variety present in excess of five percent of the whole and the percentage by weight of each in order of its predominance;

2. The lot number or other lot identification;

3. For each named kind and variety:

a. The percentage of germination exclusive of hard or dormant seed;

b. The percentage of any hard or dormant seed;

c. The month and year the test was completed to determine the percentages in subdivisions a and b;

d. The "total germination and hard seed" may be stated; and

e. The guarantor shall state separately on the label the percent of dormant seed.

4. The quantity statement, except when in bulk;

5. The name and address of the person who labels, sells, or offers to sell the seed; and

6. The labeling requirements of subdivisions 1 through 5 for vegetable seeds sold from open containers shall be deemed to have been met if the seed is weighed from a properly labeled container in the presence of the purchaser.

F. Seeds or screenings offered for sale or distribution must be plainly labeled to indicate that such seeds or screenings are not for planting purposes if containing more than: (i) two percent by weight weed seeds; or (ii) prohibited noxious-weed seeds and restricted noxious-weed seeds in excess of the amounts prescribed by regulations.

G. For seeds in preplanted containers, mats, tapes, or other planting devices:

1. For flower seeds:

a. The name of the kind and variety or a statement of type and performance characteristics, as prescribed in the regulations adopted pursuant to the provisions of this article;

b. The month and year seed was tested or the year the seed was packaged;

c. The quantity statement, except as provided by regulations;

d. The name and address of the person who labels, sells, or offers to sell seed; and

e. Other special labeling requirements as determined by the Board.

2. For seeds of those kinds with standard testing procedures that germinate less than the germination standard established by regulations:

a. The percentage of germination exclusive of hard seed; and

b. The words "below standard" in not less than eight-point type.

3. For seeds placed in a germination medium, mat, tape, or other device making it difficult to determine the quantity of seed without removal, a statement to indicate the minimum number of seeds in the container.

H. For flower seeds in containers other than packets prepared for use in home flower gardens or household plantings and other than preplanted containers, mats, tapes, or other planting devices:

1. The name of the kind and variety or a statement of type and performance characteristics as prescribed in regulations;

2. The lot number or other lot identification;

3. The month and year that the seed was tested or the year the seed was packaged;

4. The quantity statement, except as provided by regulations;

5. The name and address of the person who labels, sells, or offers to sell the seed; and

6. For those kinds of seed for which standard testing procedures are prescribed:

a. The percentage of germination exclusive of hard seed; and

b. The percentage of any hard or dormant seed.

I. For tree and shrub seeds:

1. The accepted common and Latin name of species;

2. The variety (if applicable);

3. The quantity statement;

4. The number;

5. The year in which seed was collected;

6. The origin indicating the specific locality where the seed was collected;

7. The month and year of the date the seed was tested;

8. The percentage by weight of pure seed;

9. The percentage by weight of inert matter;

10. The percentage by weight of other crop seeds;

11. The percentage of germination exclusive of hard or dormant seed;

12. The percentage of any hard seeds;

13. The speed of germination expressed in terms of the number of days the seeds will take to reach 90 percent of total;

14. The pregermination treatment used in test;

15. The total number of seed per pound;

16. The moisture content; and

17. The name and address of the person who labels, sells, or offers to sell the seed.

J. For lawn or turf seed mixtures in prepacked containers of 100 pounds or less the information shall include:

1. The recognized name of each kind or kind and variety of each agricultural seed component in excess of five percent of the whole, and the percentage by weight of each in order of its predominance;

2. The registered name of the mixture;

3. The lot number or other lot identification;

4. The percentage by weight of all weed seeds;

5. The name and number per ounce or per pound of each kind of restricted noxious-weed seeds present, subject to subdivision 1 e of § 3.2-4015;

6. The percentage by weight of other agricultural seeds not claimed in the formula;

7. The percentage by weight of inert matter;

8. For each named agricultural seed:

a. The percentage of germination, exclusive of hard seed;

b. The percentage of any hard seed;

c. The month and year the test was completed to determine the percentages in subdivisions a and b; provided that the date of the first test of the components may be given for the entire mixture; and

d. For cool-season lawn and turf seeds and mixtures thereof, a "sell by" statement, which may provide a date no more than 15 months from the date of the germination test exclusive of the month of the germination test.

9. The quantity statement; and

10. The code designation of the person who transports or delivers for transportation the seed and the name and address of: (i) the person who sells, labels, or offers to sell the seed; or (ii) the person to whom the seed is sold or shipped for resale.

K. For transgenetic seed, in addition to any other requirements, the guarantor shall label all seed produced from transgenetic plant material pursuant to regulation.

Code 1950, § 3-219.3; 1958, c. 483; 1966, cc. 9, 702, § 3.1-264; 1994, c. 577, § 3.1-275.4; 2008, c. 860; 2012, c. 297.



§ 3.2-4009. Lawn and turf seed mixture; registration and labeling

A. Any person packing or distributing lawn and turf seed mixture bearing a distinguishing name or trademark in prepackaged containers of 100 pounds or less shall register the mixture annually with the Commissioner and provide the following information:

1. The brand name of the lawn and turf seed mixture;

2. A statement of the specifications of the lawn and turf seed mixture indicating within five percent the percentage by weight of each kind of lawn and turf seed in the mixture;

3. A complete copy of all labeling that is to appear on the container;

4. An example of the analysis statement that is to appear on each container of a mixture; and

5. The name and address of the registrant and the name and address of the person whose name will appear on the label.

B. Every registration shall expire on December 31. If the holder files a renewal application on or before December 31, his registration shall remain valid through January 31 or until issuance of the renewal registration, whichever event first occurs.

C. The Commissioner may permit a change in the labeling or specifications of a lawn or turf seed mixture within a registration period without requiring new registration of the product provided that the name of the lawn and turf seed mixture and the specifications for the primary ingredients of the mixture are not changed.

D. The registrant shall pay to the Commissioner an annual registration fee of $50 for each named lawn and turf seed mixture in prepacked containers of 100 pounds or less prior to its distribution.

E. The Commissioner shall register the lawn and turf seed mixture if he finds that the components of the lawn and turf seed mixture are such as to warrant the proposed labeling and other claims for it and if the labeling and other submitted material comply with the requirements of this article.

F. If the Commissioner finds that the lawn and turf seed mixture does not warrant the proposed claims made for it or if the mixture and its labeling do not comply with the provisions of this article, he shall notify the registrant of the manner of noncompliance to afford the registrant an opportunity to make the necessary corrections.

G. If the Commissioner identifies any unregistered lawn and turf seed mixture during the registration year, he shall notify the guarantor and grant a grace period of 15 working days from issuance of notification for the guarantor to register the lawn and turf seed mixture and pay the registration fee without penalty. Any person required to register a lawn and turf seed mixture who fails to register within the 15 working day grace period shall pay to the Commissioner a $50 late fee in addition to the registration fee. The Commissioner may issue a stop sale, use, removal, or seizure order upon the lawn and turf seed mixture until its registration is complete.

Code 1950, § 3-219.14; 1966, c. 9, § 3.1-275.1; 1994, c. 577; 2008, c. 860.



§ 3.2-4010. Lawn and turf seed; inspection fee

A. Any person who introduces lawn and turf seed for sale shall pay the Commissioner an annual inspection fee by January 31 following the year in which the sale occurred. The inspection fee shall be the greater of $35 or three-tenths of one percent of the gross sales receipts for lawn and turf seed sold by that person in the Commonwealth during that year. Generally accepted accounting principles shall be used to determine the gross sales receipts. The Commissioner may inspect the sales records of the person required to pay the inspection fee.

B. Any person who fails to pay the inspection fee by January 31 shall be given a grace period of 15 working days from issuance of notification to pay the inspection fee without penalty. Any person who fails to pay the inspection fee by the fifteenth day of the grace period shall also pay a late fee of 10 percent of the inspection fee due or $50, whichever is greater. The assessment of the late fee shall not prohibit the Commissioner from taking further action.

1994, c. 577, § 3.1-275.3; 2008, c. 860.



§ 3.2-4011. Inspection

A. The Commissioner may sample, inspect, analyze, and test seeds transported, sold, or offered for sale for planting purposes and screenings for any purpose. For these purposes, the Commissioner may enter: (i) any premises during business hours; and (ii) any truck or other conveyor by land, by water, or by air at any time when such conveyor is accessible, to access seeds, mixtures of seeds, screenings, and the records required to be kept under § 3.2-4006.

B. The Commissioner shall promptly notify the person who transported, sold, or offered the seed or screenings for sale, or who otherwise violated this article.

Code 1950, § 3-219.9; 1958, c. 483; 1966, cc. 9, 702, § 3.1-270; 1986, c. 615; 1994, c. 577; 2008, c. 860.



§ 3.2-4012. Stop sale order

The Commissioner shall issue and enforce a written or printed stop sale order to the owner or custodian of any lot of agricultural, vegetable, flower, tree and shrub, lawn and turf seed, mixtures of such seeds, or screenings if he finds a violation of any provision of this article. The stop sale order shall prohibit further sale of such seeds, mixtures of seeds, or screenings until the Commissioner has evidence of compliance. The owner or custodian shall have the right to judicial review in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.). The issuance of a stop sale order shall not limit the right of the Commissioner to pursue further remedy.

Code 1950, § 3-219.9; 1958, c. 483; 1966, cc. 9, 702, § 3.1-270; 1986, c. 615; 1994, c. 577; 2008, c. 860.



§ 3.2-4013. Seizure; disposition of seeds

Any lot of agricultural, vegetable, flower, tree and shrub, lawn and turf seeds, mixtures of such seeds, or screenings sold, offered for sale, or held with intent to sell contrary to the provisions of this article shall be subject to seizure on complaint of the Commissioner to the appropriate court. If the court finds the seeds, mixtures of seeds, or screenings in violation of this article and orders condemnation, such seeds, mixtures of seeds, or screenings shall be denatured, processed, destroyed, relabeled, or otherwise disposed of; provided, that the court first allows the claimant an opportunity to apply for the release of the seeds, mixtures of such seeds, or screenings, or permission to condition or relabel to bring the material into compliance.

Code 1950, § 3-219.10; 1958, c. 483; 1966, cc. 9, 702, § 3.1-272; 1994, c. 577; 2008, c. 860.



§ 3.2-4014. Assessment for variance from guarantee

A. The Commissioner may make an assessment for variance from guarantee upon the guarantor if any person sells seed if he finds such seed: (i) is not within testing tolerance of the labeled analysis; (ii) contains restricted noxious-weed seeds in excess of the amount claimed on the label; (iii) is not labeled; or (iv) is not labeled in accordance with the provisions of this article. The Commissioner shall make an assessment for variance from guarantee equivalent to one percent of the amount of money the person from whom the sample was taken receives from the sale of the seed or $100 (whichever is greater), upon each lot of seed or portion thereof the Commissioner found in violation, except as provided in subsection B. The Commissioner shall make the assessment for variance from guarantee only on the lot or portion sold after the Commissioner sampled the lot.

B. The Commissioner shall make an assessment for variance from guarantee upon the guarantor of three times the amount the Commissioner calculates pursuant to subsection A if the Commissioner finds that: (i) the seed contains prohibited noxious-weed seeds; (ii) the seed contains restricted noxious-weed seeds in a prohibited amount; (iii) the guarantor has mislabeled such seed as to variety including a component of a mixture; (iv) the person who sold the seed does not have the records required in § 3.2-4006 available for inspection; or (v) the person who sold the seed does not have a laboratory analysis available for inspection.

C. The guarantor on whom the assessment for variance from guarantee is made shall pay the assessment to the Commissioner within 60 days from the date the Commissioner issues the assessment. Any person who fails to pay the assessment within 60 days shall pay a late fee of 10 percent of the assessment to the Commissioner in addition to the assessment. The Commissioner shall revoke the license of any person who fails to pay an assessment.

Code 1950, § 3-219.11; 1958, c. 483; 1966, c. 702, § 3.1-273; 1994, c. 577; 2008, c. 860.



§ 3.2-4015. Prohibitions

It is unlawful to:

1. Transport, offer for transportation, sell, or offer for sale seed or seed mixtures:

a. Unless the germination test to determine the percentage of germination required by § 3.2-4008 is completed within nine months prior to the month of transportation, sale, or offer for sale, except for the germination test for cool-season lawn and turf seeds or mixtures thereof, which must be completed within 15 months prior to the month of transportation, sale, or offer for sale;

b. Not labeled in compliance with this article, not registered or falsely stated to be registered under § 3.2-4009, or having a false or misleading labeling or claim;

c. If there has been a false or misleading advertisement with regards to the seed;

d. Consisting of, or containing prohibited noxious-weed seeds in any amount;

e. Containing restricted noxious-weed seeds, except as prescribed by regulations;

f. Containing weed seeds in excess of one percent by weight, except as prescribed by regulations;

g. That have been treated and not labeled as required;

h. To which there is affixed names or terms that create a misleading impression as to the kind, kind and variety, history, productivity, quality, or origin of the seed;

i. Represented to be certified, registered, or foundation seed unless it has been produced, processed and labeled in accordance with the procedures and in compliance with regulations of an officially recognized certifying agency;

j. Represented to be a hybrid unless such seed conforms to the definition of a hybrid as defined in this article except those kinds named in regulations adopted by the Board as having agronomic value and flower seed generally defined as hybrids prior to the enactment of subsections G and H of § 3.2-4008 on July 1, 1966 as determined by regulations adopted by the Board;

k. Hybrid seed from a crop that has been inspected in the field by a duly authorized inspector and rejected because of failure to conform to the controlled conditions as specified by regulations;

l. Unless it conforms to the definition of a "lot"; and

m. Unless the variety or hybrid name or designation is the first variety or hybrid name or designation assigned to it by the owner of the variety or hybrid;

2. Transport, offer for transportation, sell, or offer for sale screenings unless labeled as provided in subsection F of § 3.2-4008.

3. Detach, alter, deface, or destroy any label required pursuant to this article or alter or substitute seed in any manner that may defeat the purpose of this article.

4. Disseminate false or misleading advertisement concerning agricultural, vegetable, flower, tree and shrub, lawn and turf seeds, or screenings.

5. Hinder or obstruct the Commissioner in the performance of his duties.

6. Fail to comply with or supply inaccurate information in reply to a stop sale order; remove labels attached to or dispose of seed or screenings held under such order except as specified by the Commissioner.

7. Use the name of the Department or the results of tests and inspections made by the Department for advertising purposes.

8. Use the words "type" or "trace" in lieu of information required by this article.

9. Label and offer for sale seed without keeping complete records as specified in § 3.2-4006.

10. Fail to obtain a license in accordance with § 3.2-4005.

11. Fail to register a lawn and turf seed mixture in accordance with § 3.2-4009.

12. Fail to pay inspection fees in accordance with § 3.2-4010.

13. Sell, offer for sale, or advertise as noncertified a variety if a certificate of plant variety protection has been issued under the Plant Variety Protection Act specifying sale only as a class of certified seed. The guarantor may label seed from a certified lot by variety name when the guarantor uses the seed in a mixture if the guarantor is the owner of the variety or the owner of the variety gives the guarantor approval to use the variety name.

Code 1950, § 3-219.4; 1958, c. 483; 1966, cc. 9, 702, § 3.1-265; 1994, c. 577; 2008, c. 860; 2012, c. 297.



§ 3.2-4016. Exemptions from certain provisions

A. The provisions of §§ 3.2-4008 and 3.2-4015 and subdivision 6 of § 3.2-4001 shall not apply to:

1. Seed or grain sold or represented to be sold for purposes other than for planting, except as required by subsection F of § 3.2-4008;

2. Seed for conditioning when: (i) consigned to, being transported to, or stored in a processing establishment; and (ii) the accompanying invoice or labeling bears the statement "Seed for conditioning";

3. Any carrier of seed or screenings in the ordinary course of business provided that the carrier does not also produce, condition, or market agricultural, vegetable, flower, tree and shrub, lawn and turf seeds, or screenings; and

4. Untested seed sold on his own premises by a grower who collected gross receipts for selling seeds produced by him of $1,000 or less during the preceding year provided that the seed bears the statement "These seeds have not been tested" on each package or bag.

B. The provisions of § 3.2-4009 shall not apply to any person who sells or offers for sale:

1. Any lawn and turf seed mixture provided he: (i) acted in good faith; and (ii) possessed a statement showing that the lawn and turf seed mixture has been previously registered and approved for sale;

2. Any agricultural, vegetable, flower, tree and shrub, lawn and turf seeds, or screenings that are incorrectly labeled or represented as to kind, variety, or origin and cannot be identified by official examination unless he fails to: (i) obtain an invoice or grower's declaration or other labeling information; or (ii) take other reasonable precautions to insure the identity is that stated; and

3. Any tree or shrub seeds that are incorrectly labeled or represented as to subspecies, locality of collection, or year of collection unless he fails to: (i) obtain an invoice, grower's declaration, or other labeling information; or (ii) take other reasonable precautions to insure the accuracy of these statements as presented on the label.

Code 1950, § 3-219.6; 1958, c. 483; 1966, cc. 9, 702, § 3.1-267; 1994, c. 577; 2008, c. 860.



§ 3.2-4017. Disclaimers, nonwarranties, and limited warranties

No disclaimer, nonwarranty, or limited warranty used in any invoice, advertising, labeling, nor any other written, printed or graphic matter pertaining to seed may deny or modify any information required by this article or regulations adopted hereunder.

Code 1950, § 3-219.7; 1958, c. 483; 1966, c. 702, § 3.1-268; 1994, c. 577; 2008, c. 860.



§ 3.2-4018. Notice of violations; warning

A. The Commissioner shall notify the custodian of any seed or screenings in violation of this article. The Commissioner shall forward a copy of notice to the guarantor.

B. Nothing in this article requires that the Commissioner report for prosecution or institute seizure proceedings if the Commissioner considers the violation of the law to be minor. In such cases, the Commissioner may provide a notice of warning in writing.

Code 1950, § 3-219.12; 1958, c. 483; 1966, cc. 9, 702, § 3.1-274; 1994, c. 577; 2008, c. 860.



§ 3.2-4019. Duty of attorney for Commonwealth

It shall be the duty of each attorney for the Commonwealth to whom any violation of this article is reported to commence proceedings in the appropriate court without delay.

1994, c. 577, § 3.1-275.6; 2008, c. 860.



§ 3.2-4020. Penalty

Any violation of this article is a Class 3 misdemeanor.

Code 1950, § 3-219.11; 1958, c. 483; 1966, c. 702, § 3.1-273; 1994, c. 577; 2008, c. 860.



§ 3.2-4021. Certified Seed Board; purpose

The Certified Seed Board is hereby established as a policy board that is a unit of and is within the Cooperative Extension of the Virginia Polytechnic Institute and State University. The purpose of the Certified Seed Board is to establish certification standards for agricultural and vegetable seed.

Code 1950, § 3-220; 1958, c. 30; 1966, c. 702, § 3.1-276; 1980, c. 413; 1985, c. 448; 1992, c. 121; 2008, c. 860.



§ 3.2-4022. Membership; terms; quorum; meetings

The Certified Seed Board shall have a total membership of seven consisting of two nonlegislative citizen members and five ex officio members. Nonlegislative citizen members shall be appointed as follows: one member of the Virginia Seedsmen's Association and one member of the Virginia Crop Improvement Association shall be appointed by the Governor subject to confirmation by the General Assembly. Such appointments may be made from lists of three names nominated by each such Association and submitted at least 90 days before the expiration of the member's term for which the nominations are being provided. If said organizations fail to provide the nominations at least 90 days before the expiration date pursuant to this section, the Governor may appoint other nominees that meet the criteria provided by this section. The Commissioner, the Director of the Agricultural Experiment Station at Blacksburg, the Director of the Virginia Cooperative Extension, the Head of the Crop and Soil Environmental Sciences Department of the Virginia Polytechnic Institute and State University, and the Dean for the School of Agriculture at Virginia State University or their designees shall serve ex officio with voting privileges. Nonlegislative citizen members of the Certified Seed Board shall be citizens of the Commonwealth.

Nonlegislative citizen members of the Certified Seed Board shall serve for terms of three years. Ex officio members of the Certified Seed Board shall serve terms coincident with their terms of office. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. All members may be reappointed.

The Certified Seed Board shall elect a chairman and vice-chairman from among its membership. A majority of the members shall constitute a quorum. The meetings of the Certified Seed Board shall be held at the call of the chairman or whenever the majority of the members so request.

The Board shall maintain an office in Blacksburg from which place its duties shall be performed.

Code 1950, §§ 3-220, 3-223; 1958, c. 30; 1966, c. 702, §§ 3.1-276, 3.1-279; 1980, c. 413; 1985, c. 448; 1992, c. 121; 2008, c. 860; 2011, cc. 691, 714.



§ 3.2-4023. Compensation and expenses

The members of the Board shall serve without compensation, but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in § 2.2-2825. Funding for the costs of expenses of the members shall be provided by the Certified Seed Board. Expenses shall be paid by the Treasurer, on warrants of the Comptroller, and issued on vouchers signed by the chairman of the Certified Seed Board or his designee.

Code 1950, § 3-222; 1966, c. 702, § 3.1-278; 2008, c. 860.



§ 3.2-4024. Powers and duties of the Certified Seed Board

The Certified Seed Board shall have the following powers and duties:

1. To encourage the production and use of certified seed as an economic measure when consistent with a fair profit for the certified seed producer; to advise cooperation of marketing systems for certified seed producers through seed dealers or cooperative warehouses; to control standards and grades and distribution of certified seed stocks other than through private sales by producers; to make all certified seed stocks available for market demands through pooling or other means; to insure to producers uniform percentage sales; and to distribute among producers on a fair basis the carry-over of unsold certified seed stocks for sale and distribution commercially;

2. Adopt regulations that establish standards of health, vigor, purity, and type for the certification of agricultural seed, vegetable seed and of tubers used for planting purposes;

3. Provide for the certification and procurement of agricultural and vegetable seed, and of tubers used for planting purposes;

4. Adopt brands;

5. Select producers of certified seed by general regulation and systematic examination; and

6. Under the supervision of the Director of the Cooperative Extension Service of the Virginia Polytechnic Institute and State University and at the discretion of the Certified Seed Board, appoint a chief of field forces; additional field personnel as necessary; and a full-time administrative secretary who shall have charge of all clerical assistants and all records and official files of the Board.

Code 1950, §§ 3-221, 3-226; 1952, c. 579; 1958, c. 483; 1966, c. 702, §§ 3.1-277, 3.1-282; 1973, c. 401; 1980, c. 413; 2008, c. 860.



§ 3.2-4025. Regulations

The Certified Seed Board may adopt regulations after a public hearing and investigation. At least 15 days prior to the public hearing, the Certified Seed Board shall publish a notice of the general object, time, and place in a newspaper of general circulation published in the City of Richmond, together with any other dissemination of notice as is deemed advisable.

Code 1950, § 3-224; 1966, c. 702, § 3.1-280; 2008, c. 860.



§ 3.2-4026. Illegal use of word "certified"; who may make certification; standards; penalty

A. It is unlawful for any person to use the term "certified" or imply certification relative to any agricultural seeds, vegetable seeds, tubers for planting purposes, or plants offered for sale unless such seeds, tubers, or plants have been certified as follows:

1. If the seeds, tubers, or plants were produced in another state or in a foreign country, certification by authorized inspection officials of the place of origin shall be sufficient if accepted by the Board.

2. If the seeds, tubers, or plants were produced in Virginia, certification shall be by the producers under authorization of the Board, its agents, or the Department.

B. Any person who violates this section is guilty of a Class 3 misdemeanor. Each violation shall be a separate offense.

Code 1950, § 3-227; 1966, c. 702, § 3.1-283; 1980, c. 413; 2008, c. 860.



§ 3.2-4027. Certification by Department, Commissioner, or Board not affected

Nothing contained in this chapter shall be construed to regulate, restrict, or affect the certification of seeds, plants, or other materials by the Department, the Commissioner, or the Board.

Code 1950, § 3-228; 1966, c. 702, § 3.1-284; 2008, c. 860.



§ 3.2-4100. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 23.



§ 3.2-4112. Definitions

As used in this chapter:

"Grower" means any person licensed pursuant to § 3.2-4115 to grow industrial hemp as part of the industrial hemp research program.

"Hemp products" means all products made from industrial hemp, including cloth, cordage, fiber, food, fuel, paint, paper, particleboard, plastics, seed, seed meal and seed oil for consumption, and seed for cultivation.

"Industrial hemp" means all parts and varieties of the plant Cannabis sativa, cultivated or possessed by a licensed grower, whether growing or not, that contain a concentration of THC that is no greater than that allowed by federal law. Industrial hemp as defined and applied in this chapter is excluded from the definition of marijuana as found in § 54.1-3401.

"Industrial hemp research program" means the research program established pursuant to § 3.2-4120.

"Seed research" means research conducted to develop or re-create better varieties of industrial hemp, particularly for the purposes of seed production.

"Tetrahydrocannabinol" or "THC" means the natural or synthetic equivalents of the substances contained in the plant, or in the resinous extractives, of the genus Cannabis, or any synthetic substances, compounds, salts, or derivatives of the plant or chemicals and their isomers with similar chemical structure and pharmacological activity.

2015, cc. 158, 180.



§ 3.2-4113. Production of industrial hemp lawful

A. It is lawful for a person licensed pursuant to § 3.2-4115 to cultivate, produce, or otherwise grow industrial hemp in the Commonwealth for the purpose of research as part of the industrial hemp research program. No person licensed pursuant to § 3.2-4115 shall be prosecuted under § 18.2-247, 18.2-248, 18.2-248.01, 18.2-248.1, 18.2-250, or 18.2-250.1 for (i) the possession or cultivation of industrial hemp plant material or seeds as part of the industrial hemp research program or (ii) the manufacture of industrial hemp products as part of the industrial hemp research program. In any complaint, information, or indictment, and in any action or proceeding brought for the enforcement of any provision of Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2 or the Drug Control Act, Chapter 34 (§ 54.1-3400 et seq.) of Title 54.1, it shall not be necessary to negate any exception, excuse, proviso, or exemption contained in this chapter or the Drug Control Act, and the burden of proof of any such exception, excuse, proviso, or exemption shall be on the defendant.

B. Nothing in this chapter shall be construed to authorize any person to violate any federal law or regulation. If any part of this chapter conflicts with a provision of federal law relating to industrial hemp that has been adopted in Virginia under this chapter, the federal provision shall control to the extent of the conflict.

C. No person shall be prosecuted under § 18.2-247, 18.2-248, 18.2-248.01, 18.2-248.1, 18.2-250, or 18.2-250.1 for the involuntary growth of industrial hemp through the inadvertent natural spread of seeds or pollen as a result of proximity to a licensed grower.

2015, cc. 158, 180.



§ 3.2-4114. Regulations

The Board may adopt regulations pursuant to this chapter as necessary to (i) license persons to grow industrial hemp or (ii) administer the industrial hemp research program.

2015, cc. 158, 180.



§ 3.2-4115. Issuance of licenses

A. The Commissioner shall establish a program of licensure to allow a person to grow industrial hemp in the Commonwealth in a controlled fashion solely and exclusively as part of the industrial hemp research program. This form of licensure shall only be allowed subject to a grant of necessary permissions, waivers, or other form of valid legal status by the U.S. Drug Enforcement Administration or other appropriate federal agency pursuant to applicable federal laws relating to industrial hemp.

B. Any person seeking to grow industrial hemp as part of the industrial hemp research program shall apply to the Commissioner for a license on a form provided by the Commissioner. At a minimum, the application shall include:

1. The name and mailing address of the applicant;

2. The legal description and geographic data sufficient for locating the production fields to be used to grow industrial hemp. A license shall authorize industrial hemp propagation only on the land areas specified in the license;

3. A signed statement indicating whether the applicant has ever been convicted of a felony. A person with a prior felony drug conviction within 10 years of applying for a license under this section shall not be eligible for the license;

4. Written consent allowing the sheriff's office, police department, or Department of State Police, if a license is ultimately issued to the applicant, to enter the premises on which the industrial hemp is grown to conduct physical inspections of industrial hemp planted and grown by the applicant and to ensure compliance with the requirements of this chapter. No more than two physical inspections shall be conducted under this subdivision per year, unless a valid search warrant for an inspection has been issued by a court of competent jurisdiction. All testing for THC levels shall be performed as provided in subsection K;

5. Documentation of an agreement between a public institution of higher education and the applicant that states that the applicant, if licensed pursuant to this section, will be a participant in the industrial hemp research program managed by that public institution of higher education;

6. Any other information required by the Commissioner; and

7. The payment of a nonrefundable application fee, in an amount set by the Commissioner.

C. The Commissioner shall require a state and national fingerprint-based criminal history background check by the Department of State Police on any person applying for licensure. The Department of State Police may charge a fee, as established by the Department of State Police, to be paid by the applicant for the actual cost of processing the background check. A copy of the results of the background check shall be sent to the Commissioner.

D. All license applications shall be processed as follows:

1. Upon receipt of a license application, the Commissioner shall forward a copy of the application to the Department of State Police, which shall initiate its review thereof;

2. The Department of State Police shall, within 60 days, perform the required state and national criminal history background check of the applicant; approve the application, if it is determined that the requirements relating to prior criminal convictions have been met; and return all applications to the Commissioner together with its findings and a copy of the state and national criminal history background check; and

3. The Commissioner shall review all license applications returned from the Department of State Police. If the Commissioner determines that all requirements have been met and that a license should be granted to the applicant, taking into consideration any prior convictions of the applicant, the Commissioner shall approve the application for issuance of a license.

E. The Commissioner may approve licenses for only those selected growers whose demonstration plots will, in the discretion of the Commissioner, advance the goals of the industrial hemp research program to the furthest extent possible based on location, soil type, growing conditions, varieties of industrial hemp and their suitability for particular hemp products, and other relevant factors. The location and acreage of each demonstration plot to be grown by a license holder, as well as the total number of plots to be grown by a license holder, shall be determined at the discretion of the Commissioner.

F. An industrial hemp research program grower license shall not be subject to a minimum acreage.

G. Each license shall be valid for a period of one year from the date of issuance and may be renewed in successive years. Each annual renewal shall require the payment of a license renewal fee.

H. The Commissioner shall establish the fee amounts required for license applications and license renewals allowed under this section. All application and license renewal fees collected by the Commissioner shall be deposited in the State Treasury.

I. A copy or appropriate electronic record of each license issued by the Commissioner under this section shall be forwarded immediately to the chief law-enforcement officer of each county or city where the industrial hemp is licensed to be planted, grown, and harvested.

J. All records, data, and information filed in support of a license application shall be considered proprietary and excluded from the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

K. The Commissioner shall be responsible for monitoring the industrial hemp grown by any license holder and shall provide for random testing of the industrial hemp for compliance with THC levels and for other appropriate purposes established pursuant to § 3.2-4114 at the cost of the license holder.

2015, cc. 158, 180.



§ 3.2-4116. Industrial hemp grower license conditions

A. A person shall obtain an industrial hemp grower license pursuant to § 3.2-4115 prior to planting or growing any industrial hemp in the Commonwealth.

B. A person granted an industrial hemp grower license pursuant to § 3.2-4115 shall:

1. Maintain records that reflect compliance with this chapter and with all other state laws regulating the planting and cultivation of industrial hemp;

2. Retain all industrial hemp production records for at least three years;

3. Allow industrial hemp crops, throughout sowing, growing, and harvesting, to be inspected by and at the discretion of the Commissioner or his designee, the Department of State Police, or the chief law-enforcement officer of the locality; and

4. Maintain a current written agreement with a public institution of higher education that states that the grower is a participant in the industrial hemp research program managed by that public institution of higher education.

2015, cc. 158, 180.



§ 3.2-4117. Additional industrial hemp licenses

A. The Board may adopt regulations as necessary to license persons to grow industrial hemp in the Commonwealth for any purpose.

B. The Commissioner may establish a program of licensure, including the establishment of any fees, to allow a person to grow industrial hemp in the Commonwealth for any purpose.

C. Subsections A and B shall only be allowed subject to the authorization of industrial hemp growth and production in the United States under applicable federal laws relating to industrial hemp.

2015, cc. 158, 180.



§ 3.2-4118. Forfeiture of industrial hemp grower license

A. The Commissioner shall deny the application, or suspend or revoke the license, of any industrial hemp grower if the grower violates any provision of this chapter. The Commissioner shall provide reasonable notice of an informal fact-finding conference pursuant to § 2.2-4019 to any industrial hemp grower in connection with the denial, suspension, or revocation of the grower's license.

B. If a license is revoked as the result of an informal hearing, the decision may be appealed, and upon appeal an administrative hearing shall be conducted in accordance with the Administrative Process Act (§ 2.2-4000 et seq.). The grower may appeal a final order to the circuit court in accordance with the Administrative Process Act.

C. The Commissioner may revoke any license of any person who has pled guilty to, or been convicted of, a felony.

2015, cc. 158, 180.



§ 3.2-4119. Eligibility to receive tobacco settlement funds

Industrial hemp growers licensed under this chapter may be eligible to receive funds from the Tobacco Indemnification and Community Revitalization Fund established pursuant to § 3.2-3106.

2015, cc. 158, 180.



§ 3.2-4120. Industrial hemp research program

A. To the extent that adequate funds are available for the program, the Commissioner shall undertake research of industrial hemp production through the establishment and oversight of an industrial hemp research program to be directly managed by public institutions of higher education. This research program shall consist primarily of demonstration plots planted and cultivated in Virginia by selected growers. The growers shall be licensed pursuant to subsection A of § 3.2-4115 prior to planting any industrial hemp.

B. As part of the industrial hemp research program directly managed by public institutions of higher education, the Commissioner may:

1. Oversee and analyze the growth of industrial hemp by licensed growers, for agronomy research and analysis of required soils, growing conditions, and harvest methods relating to the production of various varieties of industrial hemp that may be suitable for various commercial hemp products;

2. Conduct seed research on various types of industrial hemp that are best suited to be grown in Virginia, including seed availability, creation of Virginia hybrid types, and in-the-ground variety trials and seed production, and may establish a program to recognize certain industrial hemp seeds as being Virginia varieties of hemp seed;

3. Study the economic feasibility of developing an industrial hemp market in various types of industrial hemp that can be grown in the Commonwealth;

4. Report on the estimated value-added benefits, including environmental benefits, to Virginia businesses of an industrial hemp market of Virginia-grown industrial hemp varieties;

5. Study the agronomy research being conducted worldwide relating to industrial hemp varieties, production, and use;

6. Research and promote on the world market industrial hemp and hemp seed that can be grown on farms in the Commonwealth;

7. Promote research into the development of industrial hemp and commercial markets for Virginia industrial hemp and hemp products;

8. Study the feasibility of attracting federal or private funding for the Virginia industrial hemp research program; and

9. Study the use of industrial hemp in new energy technologies, including electricity generation, biofuels, or other forms of energy resources; the growth of industrial hemp on reclaimed mine sites; the use of hemp seed oil in the production of fuels; and the production costs, environmental issues, and costs and benefits involved with the use of industrial hemp for energy.

C. The research activities outlined in subsection B shall not:

1. Subject the industrial hemp research program to any criminal liability under the controlled substances laws of the Commonwealth. This exemption from criminal liability is a limited exemption that shall be strictly construed and that shall not apply to any activities of the industrial hemp research program that are not authorized; or

2. Alter, amend, or repeal by implication any provision of this Code relating to controlled substances.

D. The Commissioner shall pursue any permits or waivers from the U.S. Drug Enforcement Administration or appropriate federal agency that are necessary for the advancement of the industrial hemp research program.

E. The Commissioner shall notify the Superintendent of State Police and all local law-enforcement agencies of the duration, size, and location of all industrial hemp demonstration plots.

F. The Commissioner is permitted to cooperatively seek funds from public and private sources to implement the industrial hemp research program.

G. By November 1, 2015, and annually thereafter, the Commissioner shall report on the status and progress of the industrial hemp research program to the Governor and to the General Assembly.

2015, cc. 158, 180.



§ 3.2-4200. Definitions

As used in this article:

"Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

"Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned," and "ownership" mean ownership of an equity interest, or the equivalent thereof, of 10 percent or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

"Allocable share" means Allocable Share as that term is defined in the Master Settlement Agreement.

"Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (i) any roll of tobacco wrapped in paper or in any substance not containing tobacco; (ii) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (iii) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in clause (i) of this definition. The term "cigarette" includes "roll-your-own" tobacco, which means any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette."

"Master Settlement Agreement" means the settlement agreement and related documents entered into on November 23, 1998, by the Commonwealth and leading United States tobacco product manufacturers.

"Qualified escrow fund" means an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1 billion where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with subsection B of § 3.2-4201.

"Released claims" means Released Claims as that term is defined in the Master Settlement Agreement.

"Releasing parties" means Releasing Parties as that term is defined in the Master Settlement Agreement.

"Tobacco product manufacturer" means an entity that after the date of enactment of this act directly (and not exclusively through any affiliate):

1. Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II (mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II (z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

2. Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

3. Becomes a successor of an entity described in subdivision 1 or 2 of this definition.

The term "Tobacco Product Manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of subdivisions 1, 2, and 3 of this definition.

"Units sold" means the number of individual cigarettes sold in the Commonwealth by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer or similar intermediary or intermediaries, during the year in question, as measured by excise taxes collected by the Commonwealth on packs (or "roll-your-own" tobacco containers) bearing the excise tax stamp of the Commonwealth.

1999, cc. 714, 754, § 3.1-336.1; 2008, c. 860.



§ 3.2-4201. Requirements on tobacco product manufacturers; escrow of funds; civil penalties for violations

A. Any tobacco product manufacturer selling cigarettes to consumers within the Commonwealth, whether directly or through a distributor, retailer or similar intermediary or intermediaries, after July 1, 1999, shall do one of the following:

1. Become a participating manufacturer (as that term is defined in section II (jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

2. Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

YearAmount per unit sold in such year

(except for 1999, the amount per

unit sold after July 1, 1999)

1999$.0094241

2000$.0104712

each of 2001 and 2002
$.0136125

each of 2003 through 2006
$.0167539

each of 2007 and each year thereafter
$.0188482

B. A tobacco product manufacturer that places funds into escrow pursuant to subdivision A 2 shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

1. To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the Commonwealth or any releasing party located or residing in the Commonwealth. Funds shall be released from escrow under this subdivision (i) in the order in which they were placed into escrow and (ii) only to the extent and at the time necessary to make payments required under such judgment or settlement;

2. To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in this Commonwealth in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that Agreement, including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

3. To the extent not released from escrow under subdivisions 1 or 2, funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

C. Each tobacco product manufacturer that elects to place funds into escrow pursuant to subdivision A 2 shall annually certify to the Attorney General that it is in compliance with that subdivision. The Attorney General may bring a civil action on behalf of the Commonwealth against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

1. Be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this subsection, may impose a civil penalty in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

2. In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

3. In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the Commonwealth (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed two years.

Each failure to make an annual deposit required under this section shall constitute a separate violation.

1999, cc. 714, 754, § 3.1-336.2; 2004, c. 1029; 2005, cc. 4, 870; 2008, c. 860.



§ 3.2-4202. Assignment to the Commonwealth of rights to tobacco manufacturer escrow funds; contribution to the Commonwealth

Notwithstanding the provisions of subsection B of § 3.2-4201, a tobacco product manufacturer who elects to place funds into escrow pursuant to subdivision A 2 of § 3.2-4201 may make an irrevocable assignment of its interest in the funds to the benefit of the Commonwealth. Such assignment shall be permanent and shall apply to all funds in the subject escrow account at the time of assignment or that may subsequently come into such account, including those deposited into the escrow account prior to the assignment being executed, those deposited into the escrow account after the assignment is executed, and interest or other appreciation on such funds. Any interest or other appreciation withdrawn from the subject escrow account prior to the time of assignment shall not be a part of the assignment. The tobacco product manufacturer, the Attorney General, and the financial institution where the escrow account is maintained shall make such amendments to the qualified escrow account agreement, title to the account, and the account itself as may be necessary to effectuate an irrevocable assignment of rights executed pursuant to this section or a withdrawal or payment of funds from the escrow account pursuant to § 3.2-4203. An assignment of rights executed pursuant to this section shall be in writing, signed by a duly authorized representative of the tobacco product manufacturer making the assignment, and shall become effective upon delivery of the assignment to the Attorney General and the financial institution where the escrow account is maintained.

2005, cc. 899, 901, § 3.1-336.2:1; 2008, c. 860.



§ 3.2-4203. Withdrawal of escrow funds assigned and contributed to the Commonwealth

Notwithstanding the provisions of subsection B of § 3.2-4201, any escrow funds assigned and contributed to the Commonwealth pursuant to § 3.2-4202, less the aggregate limitation for incentive payments to all small tobacco product manufacturers for the relevant year due from the escrow funds pursuant to § 58.1-439.15:01, shall be withdrawn by the Commonwealth by request of the State Treasurer to the Attorney General and upon approval of the Attorney General. The State Treasurer shall make such request as soon as practicable and such escrow funds withdrawn shall be deposited into the Virginia Health Care Fund established under § 32.1-366.

After such withdrawal, and after the actual incentive payments pursuant to § 58.1-439.15:01 have been made from the escrow funds in the escrow account, any remaining escrow funds shall be withdrawn under the withdrawal procedures provided in this section, and the withdrawn escrow funds shall be deposited into the Virginia Health Care Fund. Nothing in this article shall be construed to relieve a tobacco product manufacturer from any past, current, or future obligations it may have pursuant to Article 1 (§ 3.2-4200 et seq.) or Article 3 (§ 3.2-4204 et seq.) of this chapter.

2005, cc. 899, 901, § 3.1-336.2:2; 2008, c. 860.



§ 3.2-4204. Definitions

As used in this article:

"Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, "menthol," "lights," "kings," and "100s" and includes any brand name alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.

"Commissioner" means the Tax Commissioner of the Department of Taxation.

"Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

"Participating manufacturer" shall have the meaning provided in section II (jj) of the Master Settlement Agreement.

"Stamping agent" means (i) a person who is authorized by the Tax Commissioner pursuant to § 58.1-1011 to affix Virginia tax stamps to packages, packs, cartons, or other containers of cigarettes; or (ii) any person who is required to pay the excise tax imposed on cigarettes pursuant to § 58.1-1001.

Terms defined in § 3.2-4200 shall have the same meaning when used in this article.

2003, c. 798, § 3.1-336.3; 2004, c. 1029; 2006, c. 674; 2008, c. 860.



§ 3.2-4205. Certifications

A. Every tobacco product manufacturer whose cigarettes are sold in the Commonwealth whether directly or through a distributor, retailer or similar intermediary or intermediaries shall execute and deliver on a form prescribed by the Attorney General, requesting such information as the Attorney General deems reasonably necessary to enable him to make the determinations required in § 3.2-4206, a certification to the Attorney General no later than the thirtieth day of April each year, certifying under penalty of perjury that, as of the date of such certification, such tobacco product manufacturer either: (i) is a participating manufacturer and has made all payments calculated by the independent auditor to be due from it under the Master Settlement Agreement, except to the extent it is disputing any of such payments; or (ii) is in full compliance with Article 1 (§ 3.2-4200 et seq.) of this chapter.

B. A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update such list 30 days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General.

C. A nonparticipating manufacturer shall include in its certification a complete list of all of its brand families (i) separately listing brand families of cigarettes and the number of units sold for each brand family that were sold in the Commonwealth during the preceding calendar year, (ii) that have been sold in the Commonwealth at any time during the current calendar year, (iii) indicating by an asterisk, any brand family sold in the Commonwealth during the preceding calendar year that is no longer being sold in the Commonwealth as of the date of such certification, and (iv) identifying by name and address, any other manufacturer of such brand families in the preceding calendar year. The nonparticipating manufacturer shall update such list 30 days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General.

D. In the case of a nonparticipating manufacturer, such certification shall further certify:

1. That such nonparticipating manufacturer is registered to do business in the Commonwealth or has appointed a resident agent for service of process and provided notice thereof as required by § 3.2-4208;

2. That such nonparticipating manufacturer has (i) established and continues to maintain a qualified escrow fund as that term is defined in Article 1 (§ 3.2-4200 et seq.) of this chapter; and (ii) executed a qualified escrow agreement that conforms to the requirements in Article 1 of this chapter;

3. That such nonparticipating manufacturer is in full compliance with Article 1 (§ 3.2-4200 et seq.) of this chapter and this article, and any regulations promulgated pursuant thereto;

4. The (i) name, address and telephone number of the financial institution where the nonparticipating manufacturer has established such qualified escrow fund required pursuant to Article 1 (§ 3.2-4200 et seq.) of this chapter; (ii) account number of such qualified escrow fund and subaccount number for the Commonwealth; (iii) amount such nonparticipating manufacturer placed in such fund for cigarettes sold in the Commonwealth during the preceding calendar year, the date or dates and amount of each such deposit, and verification of those dates and amounts of deposits as may be deemed necessary by the Attorney General; and (iv) amounts of and dates of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from such fund or from any other qualified escrow fund into which it has at any time made escrow payments pursuant to Article 1 of this chapter; and

5. In the case of a nonparticipating manufacturer located outside of the United States, that it has provided a declaration on a form prescribed by the Attorney General from each of its importers into the United States of any of its brand families to be sold in Virginia that such importer accepts joint and several liability with the nonparticipating manufacturer for all escrow deposits due in accordance with § 3.2-4201, for all penalties assessed in accordance with § 3.2-4201, and for payment of all costs and attorney fees imposed in accordance with this article. Such declaration shall appoint for the declarant a resident agent for service of process in Virginia in accordance with subsection A of § 3.2-4208.

E. A tobacco product manufacturer may not include a brand family in its certification unless (i) in the case of a participating manufacturer, such participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement; and (ii) in the case of a nonparticipating manufacturer, said nonparticipating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of Article 1 (§ 3.2-4200 et seq.) of this chapter. Nothing in this section shall be construed as limiting or otherwise affecting the Commonwealth's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of Article 1 of this chapter.

F. The tobacco product manufacturers shall maintain all invoices and documentation of sales and other such information relied upon for such certification for a period of five years, unless otherwise required by law to maintain them for a greater period of time.

2003, c. 798, § 3.1-336.4; 2006, c. 31; 2008, cc. 758, 860.



§ 3.2-4206. Directory of cigarettes approved for stamping and sale

A. Not later than October 1, 2003, the Attorney General shall develop and publish on its website a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of § 3.2-4205 and all brand families that are listed in such certifications (the Directory), except as noted below.

1. The Attorney General shall not include or retain in such Directory the name or brand families of (i) any participating manufacturer that fails to provide the required certification or to make a payment calculated by the independent auditor to be due from it under the Master Settlement Agreement except to the extent that it is disputing such payment, or (ii) any nonparticipating manufacturer that fails to provide the required certification or whose certification the Attorney General determines is not in compliance with subsections A through D of § 3.2-4205, unless the Attorney General has determined that such violation has been cured to his satisfaction.

2. Neither a tobacco product manufacturer nor brand family shall be included or retained in the Directory if the Attorney General concludes that (i) in the case of a nonparticipating manufacturer all escrow payments required pursuant to Article 1 (§ 3.2-4200 et seq.) of this chapter for any period for any brand family, whether or not listed by such nonparticipating manufacturer, have not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General, (ii) any outstanding final judgments, including interest thereon, for violations of Article 1 of this chapter have not been fully satisfied for such brand family and such manufacturer, (iii) in the case of a nonparticipating manufacturer or a tobacco product manufacturer that became a participating manufacturer after the Master Settlement Agreement execution date, as defined by section II (aa) of the Master Settlement Agreement, by reason of the business plan, business history, trade connections, or compliance and payment history under the Master Settlement Agreement or in Virginia or any other state, or the business history, trade connections or compliance and payment history under the Master Settlement Agreement or in Virginia or any other state of any of the principals thereof, the nonparticipating manufacturer or such tobacco product manufacturer fails to provide reasonable assurance that it will comply with the requirements of this article or of Article 1 (§ 3.2-4200 et seq.) of this chapter, or (iv) the manufacturer has knowingly failed to disclose any material information required or knowingly made any material false statement in the certification of any supporting information or documentation provided.

As used in this subdivision, reasonable assurances may include information and documentation establishing to the satisfaction of the Attorney General that a failure to pay in Virginia or elsewhere was the result of a good faith dispute over the payment obligation.

B. The Attorney General shall update the Directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand families to keep the Directory in conformity with the requirements of this article.

C. Notwithstanding the provisions of subsection A, in the case of any nonparticipating manufacturer who has established a qualified escrow account pursuant to Article 1 (§ 3.2-4200 et seq.) of this chapter that has been approved by the Attorney General, or in the case of any participating manufacturer, the Attorney General may not remove such manufacturer or its brand families from the Directory unless the manufacturer has been given at least 30 days' notice of such intended action. For purposes of this section, notice shall be deemed sufficient if it is sent either electronically or by first-class mail to an electronic mail address or postal mailing address, as the case may be, provided by the manufacturer in its most recent certification filed pursuant to § 3.2-4205. The notified nonparticipating manufacturer shall have 30 days from receipt of the notice to either come into compliance with the applicable requirements or, in the alternative, secure a temporary injunction against removal from the Directory. For purposes of a temporary injunction sought pursuant to this subsection, loss of the ability to sell tobacco products as a result of removal from the Directory may be deemed to constitute irreparable harm.

D. Every stamping agent shall provide and update as necessary an electronic mail address to the Attorney General for the purpose of receiving any notifications as may be required by this article.

2003, c. 798, § 3.1-336.5; 2008, cc. 758, 860.



§ 3.2-4206.01. List of persons ineligible to be authorized holders

A. The Attorney General shall develop and publish on its website a list of individuals who are ineligible to be authorized holders as defined in § 58.1-1000. The Attorney General shall update the list as necessary to add names of individuals who are no longer eligible to be authorized holders. Upon request, the Office of the Executive Secretary of the Supreme Court shall provide the Attorney General with assistance to ensure that the requirements of this section are met.

B. Any attorney for the Commonwealth, law-enforcement officer, or other person may submit a request to the Attorney General that a person be included on the list and shall submit a certified court order of the conviction that makes the person ineligible to be an authorized holder of cigarettes.

C. Nothing in this section shall impose an affirmative duty on the Attorney General to identify persons to be included on the list who are ineligible to be authorized holders of cigarettes due to a conviction in another state, in the absence of a request received from an attorney for the Commonwealth, law-enforcement officer, or other person.

D. No liability shall be imposed upon the Attorney General for any omissions or the incorrect inclusion of any individual on the listing required under subsection A. No liability shall be imposed upon any attorney for the Commonwealth or law-enforcement official who provides information to the Attorney General in accordance with subsection B. This provision shall not be construed to grant immunity for gross negligence or willful misconduct.

2015, cc. 738, 754.



§ 3.2-4206.1. Bond requirement for newly qualified and elevated-risk nonparticipating manufacturers

A. Notwithstanding any other provision of law, if a newly qualified nonparticipating manufacturer is to be listed in the Virginia Tobacco Directory (the Directory), or if the Attorney General reasonably determines that any nonparticipating manufacturer who has filed a certification pursuant to § 3.2-4205 poses an elevated risk for noncompliance with this article or with Article 1 (§ 3.2-4200 et seq.), neither such nonparticipating manufacturer nor any of its brand families shall be included in the Directory unless and until such nonparticipating manufacturer, or its United States importer that undertakes joint and several liability for the manufacturer's performance in accordance with § 3.2-4208.1, has posted a bond in accordance with this section.

B. The bond shall be posted by corporate surety located within the United States in an amount equal to the greater of $50,000 or the amount of escrow the manufacturer in either its current or predecessor form was required to deposit as a result of its highest calendar year's sales in Virginia. The bond shall be written in favor of the Commonwealth of Virginia and shall be conditioned on the performance by the nonparticipating manufacturer, or its United States importer that undertakes joint and several liability for the manufacturer's performance in accordance with subsection A of § 3.2-4201, of all of its duties and obligations under this article and Article 1 (§ 3.2-4200 et seq.) during the year in which the certification is filed and the next succeeding calendar year.

C. A nonparticipating manufacturer may be deemed to pose an elevated risk for noncompliance with this article or Article 1 (§ 3.2-4200 et seq.) if:

1. The nonparticipating manufacturer or any affiliate thereof has underpaid an escrow obligation with respect to any state at any time during the calendar year or within the past three calendar years unless (i) the manufacturer did not make underpayment knowingly or recklessly and the manufacturer promptly cured the underpayment within 180 days of notice of it, or (ii) the underpayment or lack of payment is the subject of a good faith dispute as documented to the satisfaction of the Attorney General and the underpayment is cured within 180 days of entry of a final order establishing the amount of the required escrow payment;

2. Any state has removed the manufacturer or its brands or brand families or an affiliate or any of the affiliate's brands or brand families from the state's tobacco directory for noncompliance with the state law at any time during the calendar year or within the past three calendar years; or

3. Any state has litigation pending against, or an unsatisfied judgment against, the manufacturer or any affiliate thereof for escrow or for penalties, costs, or attorney fees related to noncompliance with state escrow laws.

D. As used in this section "newly qualified nonparticipating manufacturer" means a nonparticipating manufacturer that has not previously been listed in the Virginia Tobacco Directory. Such manufacturers may be required to post a bond in accordance with this section for the first three years of their listing, or longer if they have been determined to pose an elevated risk for noncompliance.

2008, c. 758, § 3.1-336.5:1; 2011, c. 297.



§ 3.2-4207. Prohibition against stamping or sale or import of cigarettes not in the Directory

A. It shall be unlawful for any person (i) to affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the Directory, or (ii) to sell, offer or possess for sale in the Commonwealth, ship or otherwise distribute into or within the Commonwealth, or import for personal consumption into the Commonwealth, cigarettes of a tobacco product manufacturer or brand family not included in the Directory. For purposes of this article a person shall be deemed to have received notice that cigarettes of a tobacco product manufacturer or brand family are not included in the Directory at the time the Attorney General's website fails to list any such cigarettes in the Directory or at the time any such cigarettes are removed from the Directory. A person purchasing cigarettes for resale shall not be in violation of this section (a) if at the time of such purchase the manufacturer and brand families of the cigarettes are included in the Directory and the cigarettes are otherwise lawfully stamped and sold within 45 days of the date such manufacturer and brand families were removed from the Directory or (b) if, in the case of a retailer, the cigarettes are sold or delivered to consumers within 45 days after receipt of delivery of such cigarettes from a wholesaler, which cigarettes otherwise have been lawfully purchased from the same wholesaler. A tobacco product manufacturer that is otherwise in compliance with the requirements of this chapter may, for reasons satisfactory to the Attorney General, request removal of itself, or cigarettes in a brand family that it manufactures or has manufactured, from the Directory. A person purchasing cigarettes for resale shall not be in violation of this section if (1) at the time of such purchase, the manufacturer and brand families of the cigarettes are included in the Directory and the cigarettes are otherwise lawfully stamped and sold within 60 days of the date such cigarettes were removed from the Directory or (2) in the case of a retailer, the cigarettes are sold or delivered to consumers within 60 days after receipt of delivery of such cigarettes from a wholesaler and the cigarettes have been lawfully purchased from the same wholesaler. The updates to the Directory required by subsection B of § 3.2-4206 shall contain a notation indicating such voluntary removal. For purposes of this subsection, "reasons satisfactory to the Attorney General" shall include cessation of the business operations of the tobacco products manufacturer and voluntary discontinuance of a product line or brand family.

B. Any manufacturer, wholesaler or retail dealer selling cigarettes for resale of a manufacturer or brand family that has been removed from the Directory shall notify the purchaser of such cigarettes of that fact at the time of delivery of such cigarettes. Unless otherwise provided by contract or purchase agreement, a purchaser shall receive a refund from such manufacturer, wholesaler or retail dealer from whom the cigarettes were purchased of the purchase price of any cigarettes that are the product of a manufacturer or brand family removed from the Directory. Any failure of such manufacturer, wholesaler or retail dealer to provide the purchaser with the refund required under this subsection shall (i) create a cause of action against such manufacturer, wholesaler or retail dealer in favor of the purchaser and (ii) subject such manufacturer, wholesaler or retail dealer to a civil penalty of $500 for each violation, which shall be assessed by the Commissioner and payable to the Literary Fund.

C. The Commissioner shall, by regulation or guidelines, provide for the refund of the purchase price of tax stamps that have been lawfully affixed to cigarettes that may not be sold pursuant to the provisions of this section.

2003, c. 798, § 3.1-336.6; 2008, c. 860; 2011, c. 846.



§ 3.2-4208. Agent for service of process

A. Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the Commonwealth as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the Directory, appoint and continually engage without interruption the services of an agent in the Commonwealth to act as agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of this article or Article 1 (§ 3.2-4200 et seq.) of this chapter may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number and proof of the appointment and availability of such agent to the satisfaction of the Commissioner and Attorney General. Any nonparticipating manufacturer located outside of the United States shall, as an additional condition precedent to having its brand families listed or retained in the Directory, cause each of its importers into the United States of any of its brand families to be sold in Virginia to appoint and continually engage without interruption the services of an agent in the Commonwealth in accordance with the provisions of this section. All obligations of a nonparticipating manufacturer imposed by this section with respect to appointment of its agent shall likewise apply to such importers with respect to appointment of their agents.

B. The nonparticipating manufacturer shall provide notice to the Commissioner and Attorney General 30 calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the Attorney General of the appointment of a new agent no less than five calendar days prior to the termination of an existing agency appointment. In the event an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the Commissioner and Attorney General of said termination within five calendar days and shall include proof to the satisfaction of the Attorney General of the appointment of a new agent.

C. Any nonparticipating manufacturer whose products are sold in this state, without appointing or designating an agent as herein required, shall be deemed to have appointed the Secretary of the Commonwealth as such agent and may be proceeded against in courts of the Commonwealth by service of process upon the Secretary of the Commonwealth. The appointment of the Secretary of the Commonwealth as such agent shall not satisfy the condition precedent to having its brand families listed or retained in the Directory.

2003, c. 798, § 3.1-336.7; 2008, cc. 758, 860.



§ 3.2-4208.1. Joint and several liability

For each nonparticipating manufacturer located outside the United States, each importer into the United States of any such nonparticipating manufacturer's brand families that are sold in Virginia shall bear joint and several liability with such nonparticipating manufacturer for deposit of all escrow due under § 3.2-4201, payment of all penalties imposed in accordance with § 3.2-4201, and payment of all costs and attorney fees imposed in accordance with this article.

2008, c. 758, § 3.1-336.7:1.



§ 3.2-4209. Reporting of information

A. Not later than 20 days after the end of each calendar quarter, and more frequently if so directed by the Commissioner, each stamping agent shall submit to the Attorney General such information as the Attorney General requires to facilitate compliance with this article, including, but not limited to, a list by brand family of the total number of cigarettes for which the stamping agent affixed stamps during the previous calendar quarter or otherwise paid the tax due for such cigarettes. The Attorney General may allow such information to be filed electronically. For roll-your-own tobacco, in lieu of the number of cigarettes sold, the Attorney General shall require that the stamping agent submit the total quantity in ounces, by brand family, of all such roll-your-own tobacco in accordance with the invoice accompanying each shipment he initiates, as provided in subsection D of § 58.1-1003.2, or for which the stamping agent otherwise paid the tax due for such roll-your-own tobacco. The stamping agent shall maintain, and make available to the Commissioner and Attorney General, all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the Attorney General for a period of five years.

B. In addition to the information required to be submitted pursuant to subsection A or any other provision of law, the Attorney General may require a stamping agent, distributor or tobacco product manufacturer to submit any additional information including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the Attorney General to determine whether a tobacco product manufacturer has complied, is in compliance, and will continue in compliance with this article and Article 1 (§ 3.2-4200 et seq.) of this chapter.

C. On a quarterly basis, and upon request made in writing by a tobacco product manufacturer, a stamping agent shall provide to the requesting tobacco product manufacturer the total number of cigarettes, by brand family, which the stamping agent reported to the Attorney General pursuant to subsection A, provided that such information provided by the stamping agent to a tobacco manufacturer shall be limited to the brand families of that manufacturer as listed in the Directory established pursuant to § 3.2-4206. A stamping agent receiving a request pursuant to this subsection shall provide the requested information within 30 days from receipt of the request.

2003, c. 798, § 3.1-336.8; 2006, cc. 31, 674, 768; 2008, cc. 758, 860; 2013, c. 381.



§ 3.2-4209.1. Additional information required

A. When used in this section, the term "applicable returns" means the following returns or reports relating to cigarettes that are filed or required to be filed with the Alcohol and Tobacco Tax and Trade Bureau, United States Department of Treasury, after the effective date of this section; Alcohol and Tobacco Tax and Trade Bureau Form 5000.24, Alcohol and Tobacco Tax and Trade Bureau Form 5210.5 and Alcohol and Tobacco Tax and Trade Bureau Form 5220.6 as well as any successor returns or reports intended to replace Forms 5000.24, 5210.5, or 5220.6.

B. As a condition of selling cigarettes in the Commonwealth, every tobacco product manufacturer, as defined in § 3.2-4200, whose cigarettes are to be sold in the Commonwealth whether directly or through a distributor, importer, retailer, or similar intermediary or intermediaries shall, at the election of such tobacco product manufacturer, either:

(1) submit to the Attorney General a true and correct copy of each and every applicable return of such tobacco product manufacturer; or

(2) submit to the United States Treasury a request or consent under Internal Revenue Code section 6103 (c) authorizing the Alcohol and Tobacco Tax and Trade Bureau to disclose the applicable returns of such manufacturer to the Attorney General.

A foreign tobacco product manufacturer whose cigarettes are imported into the United States by an importer or importers shall submit, or shall cause each of its importers to submit, to the Attorney General each and every applicable return that includes any information about cigarettes of that foreign tobacco product manufacturer imported into the United States.

The Attorney General shall not disclose any applicable returns or any information contained therein, except as provided in subsection C, notwithstanding any statute of this state that otherwise authorizes or requires the disclosure of information by the Attorney General.

C. The Attorney General's Office shall compile data on cigarette shipments from the applicable returns and shall share such data with other states that are signatories to the Master Settlement Agreement, as defined in § 3.2-4200, provided that such states impose protections against disclosure of the applicable returns, or any information from applicable returns, that are equivalent to the protections provided under subsection B. No other disclosures of the applicable returns, or of information from the applicable returns, may be made by the Attorney General.

D. A tobacco product manufacturer who does not comply with the requirements of subsection B shall, after 30 days' notice by the Commonwealth to such tobacco product manufacturer of the compliance failure, lose its authority to sell cigarettes in the Commonwealth unless such tobacco product manufacturer has brought itself into compliance by the end of the 30-day period.

E. Any tobacco manufacturer or importer who intentionally provides any applicable return containing materially false information shall be guilty of a Class 6 felony. The provision of each applicable return containing one or more false statements shall constitute a separate offense.

F. The Attorney General may promulgate regulations to implement and carry out the provisions of this section.

2008, c. 176, § 3.1-336.8:1.



§ 3.2-4210. Escrow fund information

The Attorney General at any time may require a nonparticipating manufacturer to provide proof from the financial institution in which such manufacturer has established a qualified escrow fund for the purpose of compliance with Article 1 (§ 3.2-4200 et seq.) of this chapter of the amount of money in and the dates of deposits to such fund being held on behalf of the Commonwealth and listing the amounts and dates of all withdrawals from such fund.

2003, c. 798, § 3.1-336.9; 2008, c. 860.



§ 3.2-4211. Quarterly escrow payments by certain nonparticipating manufacturers

A. Notwithstanding the provisions of § 3.2-4201, on and after January 1, 2007, the Attorney General may require a nonparticipating manufacturer that is a new market entrant or that has been designated by the Attorney General as an elevated risk pursuant to subsection C of § 3.2-4206.1 to make the escrow payments required by § 3.2-4201 on a quarterly, rather than annual basis. For the purposes of this section, a "new market entrant" shall mean a tobacco product manufacturer that first seeks certification pursuant to § 3.2-4205 on or after January 1, 2007.

B. A nonparticipating manufacturer required to make quarterly payments pursuant to this section shall place into a qualified escrow account the amounts required pursuant to subdivision A 2 of § 3.2-4201 by the fifteenth of the second month following the end of each calendar quarter, except the payment for the last quarter of a calendar year shall be made by April 15 of the year following the year in question. Any adjustments for inflation to the amounts placed into a qualified escrow pursuant to this section shall be reflected in the payments for the last quarter of a calendar year.

C. A nonparticipating manufacturer required to make payments pursuant to this section shall also provide the certification required by subsection C of § 3.2-4201 on a quarterly basis. Any such nonparticipating manufacturer that fails in any quarter to place into escrow the funds required under this section shall be subject to the penalty provisions of § 3.2-4201.

D. The Attorney General is authorized to create any forms and require any nonparticipating manufacturer required to make quarterly payments pursuant to this section to submit any additional information as is necessary to enable the Attorney General to determine whether the nonparticipating manufacturer is in compliance with the provisions of this section. At the time the nonparticipating manufacturer is first certified by the Attorney General pursuant to § 3.2-4205 or at any time that the nonparticipating manufacturer is designated by the Attorney General as an elevated risk pursuant to subsection C of § 3.2-4206.1, the Attorney General will notify the nonparticipating manufacturer as to whether it will be required to make quarterly payments pursuant to this section. The Attorney General may seek an injunction to compel compliance with the reporting requirements. In any action brought pursuant to this subsection in which the Commonwealth prevails, the Commonwealth shall be entitled to recover the reasonable costs of investigation, costs of the action, and reasonable attorney fees.

E. A nonparticipating manufacturer required to make quarterly payments pursuant to this section who fails to properly do so shall be deemed to have failed to make required payments pursuant to § 3.2-4201 and shall be subject to all enforcement actions available for a violation of § 3.2-4201.

F. A nonparticipating manufacturer required to make quarterly payments pursuant to this section who, to the satisfaction of the Attorney General, has complied with the provisions of Article 1 (§ 3.2-4200 et seq.) of this chapter and the provisions of this article for a period of at least three calendar years may, upon request and upon the concurrence of the Attorney General, be permitted to make annual payments pursuant to Article 1 (§ 3.2-4200 et seq.) of this chapter and be relieved of further obligation to make quarterly payments.

2006, c. 674, § 3.1-336.9:1; 2008, c. 860; 2011, c. 297.



§ 3.2-4212. Penalties and other remedies

A. In addition to any other civil or criminal penalty or remedy provided by law, upon a determination that any person has violated § 3.2-4207 or any regulation adopted pursuant thereto, the Commissioner may revoke or suspend such person's privilege to purchase tax stamps at a discounted rate. Each stamp affixed and each offer to sell cigarettes in violation of § 3.2-4207 shall constitute a separate violation. Upon a determination of a violation of § 3.2-4207 or any regulations adopted pursuant thereto, the Commissioner may also impose a civil penalty in an amount not to exceed the greater of (i) 500 percent of the retail value of the cigarettes sold or (ii) $5,000.

B. Any cigarettes that have been sold, offered for sale or possessed for sale in the Commonwealth, or imported for personal consumption in the Commonwealth, in violation of § 3.2-4207, shall be deemed contraband and may not be sold or offered for sale unless such cigarettes are listed in the Directory. Any such cigarettes that are sold or offered for sale when not included in the Directory shall be subject to confiscation and forfeiture. Any such confiscation and forfeiture shall be governed by the procedures contained in Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2, which shall apply mutatis mutandis; except that all such cigarettes so confiscated and forfeited shall be destroyed and not resold.

C. The Attorney General may seek an injunction to restrain a threatened or actual violation of § 3.2-4207, subsection A of § 3.2-4209, subsection B of § 3.2-4209, or subsection C of § 3.2-4209 by a stamping agent and to compel the stamping agent to comply with such provisions. In any action brought pursuant to this subsection in which the Commonwealth prevails, the Commonwealth shall be entitled to recover the reasonable costs of investigation, costs of the action and reasonable attorney fees.

D. It shall be unlawful for a person to (i) sell or distribute cigarettes or (ii) acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in the Commonwealth in violation of § 3.2-4207. A violation of this section involving less than 3,000 packages of cigarettes is a Class 1 misdemeanor. A violation of this section involving 3,000 or more packages of cigarettes is a Class 1 misdemeanor, and, upon conviction, the sentence of such person shall include a mandatory minimum term of confinement of 90 days.

2003, c. 798, § 3.1-336.10; 2006, c. 674; 2008, cc. 758, 860; 2009, c. 847; 2012, cc. 283, 756.



§ 3.2-4213. Notice and review of determination

A determination of the Attorney General to not list or to remove from the Directory a brand family or tobacco product manufacturer shall be subject to review in the manner prescribed by the Administrative Process Act (§ 2.2-4000 et seq.).

2003, c. 798, § 3.1-336.11; 2008, c. 860.



§ 3.2-4214. Promulgation of regulations

The Commissioner may promulgate regulations necessary to assist him in performing his duties prescribed by this article.

2003, c. 798, § 3.1-336.12; 2008, c. 860.



§ 3.2-4215. Submission to jurisdiction of the Commonwealth; pleadings in English sufficient

A. Any tobacco product manufacturer that produces cigarettes sold or offered for sale into or within the Commonwealth shall be deemed to have submitted to and agreed to the jurisdiction of the courts of the Commonwealth for the purpose of trying any action brought by the Commonwealth to enforce provisions of this article or Article 1 (§ 3.2-4200 et seq.) of this chapter.

B. In any action brought by the Commonwealth to enforce the provisions of this article or Article 1 (§ 3.2-4200 et seq.) of this chapter, sufficient notice of the action to the alleged violator shall be given by a complaint written in the English language. The Commonwealth shall not be required to bear any expense of translating such complaint into another language.

2003, c. 798, § 3.1-336.13; 2008, c. 860.



§ 3.2-4215.1. Authority of Attorney General; audit and investigation

The Attorney General or his authorized representative shall have the authority to:

1. Conduct audits and investigations of (i) a nonparticipating manufacturer and its importers or a tobacco product manufacturer as defined in § 3.2-4200 that became a participating manufacturer after the Master Settlement execution date, as defined at section II (aa) of the Master Settlement Agreement, and its importers, (ii) exclusive distributors, retail dealers, stamping agents, and wholesale dealers, as defined in § 58.1-1000, and (iii) persons or entities engaged in delivery sales as defined in § 18.2-246.6; and

2. Upon reasonable cause to believe that a violation of this article or of Article 1 (§ 3.2-4200 et seq.) of this chapter, or of Chapter 10 (§ 58.1-1000 et seq.) of Title 58.1, or Article 10 (§ 18.2-246.6 et seq.) of Chapter 6 of Title 18.2 has occurred or is reasonably likely to occur, issue subpoenas, compel the attendance of witnesses, administer oaths, certify to official acts, take depositions within and without the Commonwealth, as now provided by law, and compel the production of pertinent books, payrolls, accounts, papers, records, documents, and testimony relevant to such investigation. If a person refuses, without good cause, to be examined or to answer a legal and pertinent question, or to produce a document or other evidence when ordered to do so by the Attorney General or his authorized representative, the Attorney General or his authorized representative may apply to the judge of the circuit court of the jurisdiction where such person is in attendance or located, upon affidavit, for an order returnable in no less than two nor more than five days, directing such person to show cause why he should not be examined, answer a legal or pertinent question or produce a document, record or other evidence. Upon the hearing of such, if the court determines that such person, without good cause, has refused to be examined or to answer legal or pertinent questions, or to produce a document, record or other evidence, the court may order compliance with the subpoena and assess all costs and reasonable attorney fees against such person. If the motion for an order is granted and the person thereafter fails to comply with the order, the court may make such orders as are provided for in the Rules of the Supreme Court of Virginia. Subpoenas shall be served and witness fees and mileage paid as allowed in civil cases in the circuit courts of the Commonwealth.

2008, c. 758, § 3.1-336.13:1.



§ 3.2-4216. Recovery of costs and fees by Attorney General

In any action brought by the Commonwealth to enforce this article or Article 1 (§ 3.2-4200 et seq.) of this chapter in which the Commonwealth prevails, or as part of the settlement of any matter arising from an investigation prior to the filing of such action, and in addition to any civil or criminal penalty or other amount which the court may determine, the Attorney General shall be entitled to recover the reasonable costs of investigation, expert witness fees, costs of the action and reasonable attorneys' fees.

2003, c. 798, § 3.1-336.14; 2008, c. 860.



§ 3.2-4217. Disgorgement of profits for violations

If a court determines that a person has violated this article, the court shall order any profits, gain, gross receipts or other benefit from the violation to be disgorged and paid to the Treasurer of the Commonwealth. Unless otherwise expressly provided, the remedies or penalties provided by this article are cumulative to each other and to the remedies or penalties available under all other laws of the Commonwealth.

2003, c. 798, § 3.1-336.15; 2008, c. 860.



§ 3.2-4217.1. Presumption

In any action under subsection C of § 3.2-4201, reports of numbers of cigarettes stamped submitted to the Attorney General pursuant to subsection A of § 3.2-4209 shall be admissible in evidence and shall be presumed to accurately state the number of cigarettes stamped during the time period by the stamping agent that submitted the report absent a contrary showing by the nonparticipating manufacturer or importer. Nothing in this section shall be construed as limiting or otherwise affecting the Commonwealth's right to maintain that such reports are incorrect or do not accurately reflect a nonparticipating manufacturer's sales in the Commonwealth during the time period in question, and the presumption shall not apply in the event the Commonwealth does so maintain.

2008, c. 758, § 3.1-336.15:1.



§ 3.2-4218. Conflicts

If an appropriate court finds that the provisions of this article and of Article 1 (§ 3.2-4200 et seq.) of this chapter conflict and cannot be harmonized, then the provisions of Article 1 shall control. If any section, subsection, subdivision, paragraph, sentence, clause or phrase of this article causes Article 1 to no longer constitute a qualifying or model statute, as those terms are defined in the Master Settlement Agreement, then that portion of this article shall not be valid.

2003, c. 798, § 3.1-336.16; 2008, c. 860; 2015, c. 709.



§ 3.2-4219. Materially false statements

Any tobacco product manufacturer, stamping agent, or importer of cigarettes, or any officer, employee, or agent of any such entity, who knowingly and with the intent to defraud, mislead, or deceive makes any materially false statement in any record required by this chapter to be kept, or in any document required by this chapter to be filed with the Attorney General is guilty of a violation of § 18.2-498.3. Each document filed containing one or more false statements shall constitute a separate offense.

2009, c. 847.



§ 3.2-4300. Definitions

As used in this article, unless the context requires a different meaning:

"Agricultural product" means any horticultural, viticulture, dairy, livestock, poultry, bee, or other farm or garden product.

"Director" means the Director of the Division of Marketing of the Department.

Code 1950, § 3-258; 1966, c. 702, § 3.1-337; 2008, c. 860.



§ 3.2-4301. Unmarked products

This article shall not apply to any agricultural product or products not marked or designated by or with any trademark, brand or other markings indicating grade, classification, quality, condition, or size.

Code 1950, § 3-266; 1966, c. 702, § 3.1-345; 2008, c. 860.



§ 3.2-4302. Establishment of grades, marks, and brands

The Director, with the approval of the Commissioner, may adopt regulations governing the voluntary use of grades, trademarks, brands, and other markings for agricultural products produced, packed, or marked in the Commonwealth. The regulations shall prescribe the: (i) grade, classification, quality, condition, size, variety, quantity, or other characteristics of such products; and (ii) marks identifying the party responsible for the grading and marking of such products.

Code 1950, § 3-259; 1966, c. 702, § 3.1-338; 2008, c. 860.



§ 3.2-4303. Grades recommended by U.S. Department of Agriculture

The Director, in carrying out the provisions of § 3.2-4302, shall adopt grades recommended or adopted by the U.S. Department of Agriculture if they are suitable for use in Virginia. If there is a demand for additional or different grades or standards by those persons in the Commonwealth producing and handling such products, the Director may establish and adopt grades or standards that are additional to or different from those recommended or adopted by the U.S. Department of Agriculture.

Code 1950, § 3-260; 1966, c. 702, § 3.1-339; 2008, c. 860.



§ 3.2-4304. When special grades, marks, and brands allowed; filing a certificate

Any person desiring to pack, mark, sell, or offer for sale any agricultural product under any grade, trademark, brand, or other markings relating to grade, quality or size, not established and adopted by the Director, may file with the Director a certificate describing the special grade, trademark, brand, or other markings. If, the Director, with the approval of the Commissioner: (i) approves of the completeness of definitions of such special grade, trademark, brand, or other markings described in the certificate; (ii) finds that such grade terminology, trademark, brand, other markings, or definitions are in no way deceptive; and (iii) determines that definitions used to describe grade, classifications, quality, condition, size, variety, or other characteristics of agricultural products clearly document where they differ from the official grades, the special grade, trademark, brand, or other markings may thereafter be used by the person filing the certificate. For the purpose of this section a brand, trademark, or other markings may represent a grade.

Code 1950, § 3-261; 1966, c. 702, § 3.1-340; 2008, c. 860.



§ 3.2-4305. Unclassified products

This article shall not prevent the use of any trademark or brand not established and adopted, or approved by the Director, on or in connection with any agricultural product, if, as a part of such trademark or brand, or immediately adjacent thereto, there is printed in letters not less than one-half inch in height the word "unclassified."

Code 1950, § 3-265; 1966, c. 702, § 3.1-344; 2008, c. 860.



§ 3.2-4306. Enforcement powers of Director

The Director, with the approval of the Commissioner, shall enforce the provisions of this article and is empowered to:

1. Enter and inspect every place where agricultural products are produced, packed, stored for sale, shipped, delivered for shipment, in transit or offered for sale; and to inspect such places and any or all agricultural products, containing markings of any kind that indicate grade, classification, quality, condition, size, variety and quantity, and containers or equipment found at or in such places. It is unlawful for anyone to prevent, hinder or interfere with the Director or his agent in the exercise of any power under this subdivision;

2. To approve, superintend, control and discharge such inspectors, subordinate inspectors and agents as in his discretion may be deemed necessary for the purpose of enforcing the provisions of this article; and to prescribe their duties and fix their compensation;

3. Prohibit the movement of any agricultural product found to be marked in violation of any of the provisions of this article, prior to the product being accepted by a common carrier for shipment in interstate transit. Such product shall be repacked or remarked. A lot of any agricultural product shall not be considered accepted by a common carrier until the common carrier is loaded, sealed, and the bill of lading issued; and

4. Cause to be instituted through the attorney for the Commonwealth prosecutions for violations of this article.

Code 1950, § 3-262; 1966, c. 702, § 3.1-341; 2008, c. 860.



§ 3.2-4307. When products considered as offered for sale

When any agricultural product is in transit, delivered to a common carrier for shipment, or delivered for storage, such transit or delivery shall be prima facie evidence that the product is offered for sale.

Code 1950, § 3-263; 1966, c. 702, § 3.1-342; 2008, c. 860.



§ 3.2-4308. Grades and brands shall be used in accordance with regulations

It is unlawful to use:

1. Any grade, trademark, brand, or other markings established and adopted by the Director on or in connection with marking any agricultural product that is not in accordance with regulations established and adopted by the Director.

2. Any grade, trademark, brand, or other markings indicating grade, classification, quality, condition or size, for any agricultural product for which official grades, trademarks, brands, or other markings have not been established and adopted by the Director or are not in accordance with the provisions of § 3.2-4304.

Code 1950, § 3-264; 1966, c. 702, § 3.1-343; 2008, c. 860.



§ 3.2-4309. Unlawful removal of markings

It is unlawful, except with the consent of the original packer, or in compliance with the regulations, for any person to remove from any agricultural product any markings that meet the requirements of this article relating to grade, classification, quality, condition, size, variety, quantity and other characteristics, or identify the party responsible for the packing or marking.

Code 1950, § 3-267; 1966, c. 702, § 3.1-346; 2008, c. 860.



§ 3.2-4310. Penalty for violation

Any person who violates any of the provisions of this article is guilty of a Class 3 misdemeanor.

Code 1950, § 3-268; 1966, c. 702, § 3.1-347; 2008, c. 860.



§ 3.2-4311. Defenses to prosecution

No person shall be convicted under the provisions of this article if:

1. The person is not a party to the packing, grading, or marking of such product; or

2. The agricultural product has passed inspection by an authorized inspector in the voluntary inspection service of the Department, or the U.S. Department of Agriculture, and found to be marked in accordance with the requirements of this article.

Code 1950, § 3-269; 1966, c. 702, § 3.1-348; 2008, c. 860.



§ 3.2-4312. Definitions

As used in this article, unless the context requires a different meaning:

"Agricultural and food product" means any horticultural, viticulture, dairy, livestock, poultry, bee, other farm or garden product, fish or fishery product, and other foods.

"Continuous official inspection" means that an employee or a licensed representative of the Division of Marketing or of the U.S. Department of Agriculture, or employees of either, shall regularly and continuously examine the commodity as it is being packed.

"Director" means the Director of the Division of Marketing of the Department.

"Division" means the Division of Marketing of the Department of Agriculture and Consumer Services.

Code 1950, § 3-270; 1966, c. 702, § 3.1-349; 2008, c. 860.



§ 3.2-4313. Use of Virginia Quality Label to designate inspected products

The Director, with the approval of the Commissioner, may use an outline of Virginia impressed upon the labels, tags, seals, or containers of any agricultural or food product that has been subject to the continuous official inspection service indicating that the product is of such quality and description as shown on the label, tag, seal, or container. Such outline map when made use of pursuant to the provisions of this article shall be known as the "Virginia Quality Label."

Code 1950, § 3-271; 1966, c. 702, § 3.1-350; 2008, c. 860.



§ 3.2-4314. Collaboration with United States authorities

In any instance when an authorized department, agent or officer of the United States collaborates with the Division in the inspection of any agricultural or food product, the Virginia Quality Label may, with the consent of the appropriate department, agency or officer of the United States, be used together with the shield of the United States on any label, tag, seal, or container, thus indicating continuous inspectional collaboration between the Division and a department, agency, or officer of the United States.

Code 1950, § 3-272; 1966, c. 702, § 3.1-351; 2008, c. 860.



§ 3.2-4315. Division may prepare and distribute labels, tags, and seals with Virginia Quality Label

The Division may prepare labels, tags and seals impressed with the Virginia Quality Label and the shield of the United States. The Division may furnish the labels, tags, and seals at reasonable prices to any producer, processor, packer, or dresser whose agricultural and food product has been subject to such continuous official state or federal-state inspection service.

Code 1950, § 3-274; 1966, c. 702, § 3.1-353; 2008, c. 860.



§ 3.2-4316. Preparation and use of Label by producer; design to be determined by Director

The Director may adopt regulations that permit any producer, processor, packer, or dresser to make or prepare, or to cause to be made or prepared, the labels, tags, or seals to be placed on his own product, or to print, stamp, or otherwise place or cause to be placed the Virginia Quality Label and the shield of the United States upon such products or containers that have been subject to continuous state or federal-state inspection, so long as the Director, with the approval of the Commissioner, determines the design of the label, tag, seal, stamp, or other device.

Code 1950, § 3-275; 1966, c. 702, § 3.1-354; 2008, c. 860.



§ 3.2-4317. Virginia Quality Label Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Quality Label Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. Moneys in the Fund shall be used solely for the purposes set forth in this chapter. All moneys derived from the furnishing of labels, tags, and seals, or from permitting the use of the Virginia Quality Label or the label with the shield of the United States shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used by the Division to defray the cost of preparing, furnishing, and publicizing the labels, tags, and seals.

Code 1950, § 3-277; 1966, c. 702, § 3.1-356; 2008, c. 860.



§ 3.2-4318. Jurisdiction to enjoin unlawful use of Label

A. Any circuit court in the Commonwealth shall have jurisdiction to enjoin the use of the Virginia Quality Label, a label with the shield of the United States, or any imitation or counterfeit likeness used in violation of this article.

B. The Director, with the approval of the Commissioner, may apply for and an appropriate court may grant a temporary or permanent injunction restraining any person from using the labels described in subsection A.

Code 1950, §§ 3-279, 3-280; 1966, c. 702, §§ 3.1-358, 3.1-359; 2005, c. 681; 2008, c. 860.



§ 3.2-4319. Certificate as evidence

Every certificate relating to the analysis, grade, classification, quality, or condition of agricultural products, either raw or processed, that is issued: (i) under this article; (ii) in cooperation between federal and state authorities, agencies, or organizations pursuant to a federal statute and this article; (iii) under a similar act of the legislature of any other state, and every certified copy; and (iv) every certificate issued pursuant to a federal statute, and every certified copy, shall be received in any court of the Commonwealth as prima facie evidence of the truth of the statements contained in the certificate.

Code 1950, § 3-280.1; 1966, c. 702, § 3.1-360; 2008, c. 860.



§ 3.2-4320. Restrictions as to use of Label

It is unlawful to use the Virginia Quality Label or a label with the shield of the United States, except in accordance with regulations prescribed by the Director with the approval of the Commissioner, and in no case shall it be used upon the label, tag, seal, or container of the product of any farm, factory, mill or of any other producing, processing, packing, preparing, or dressing establishment unless such product is processed, packed, prepared, or dressed under continuous official state or federal-state inspection.

Code 1950, § 3-273; 1966, c. 702, § 3.1-352; 2008, c. 860.



§ 3.2-4321. Penalties for misuse or unauthorized use of Virginia Quality Label

A. It is unlawful for any person:

1. To use the Virginia Quality Label or a label with the shield of the United States in violation of any provisions of this article;

2. To use, with the intent to mislead or deceive, any imitation or counterfeit likeness of the Virginia Quality Label, or a label or shield of the United States: (i) on the label, tag, seal, container, or sign of any product that is sold or offered for sale; or (ii) in connection with any offer to sell or advertise for sale any product.

B. Any person who violates any provision of this article is guilty of a Class 3 misdemeanor.

C. Any corporation incorporated under the laws of the Commonwealth that has for 18 years or more prior to June 29, 1948, been using an outline map of Virginia, of its own design, for branding packages or containers for agricultural or horticultural products bought and sold by it, shall have the right to continue to use such outline map for such purpose.

Code 1950, § 3-278; 1966, c. 702, § 3.1-357; 2008, c. 860.



§ 3.2-4322. Definitions

As used in this article, unless the context requires a different meaning:

"Grain" means corn (maize), wheat, rye, oats, barley, flaxseed, soybeans, and such other grains as the usages of the trade may warrant and permit.

"Handler" means a person who buys grain for resale as grain or grain products.

Code 1950, § 3-269.1; 1966, c. 433, § 3.1-348.1; 2008, c. 860.



§ 3.2-4323. Commissioner authorized to require registration; forms

The Commissioner may require all handlers to register on forms prepared for that purpose. Such forms shall require the handler to state his name, address, and the county or city where he shall weigh and grade grain.

Code 1950, § 3-269.2; 1966, c. 433, § 3.1-348.2; 2008, c. 860.



§ 3.2-4324. Regulations

The Board may adopt regulations relating to the handling of grain in the Commonwealth, including:

1. The weighing devices, approved under the Virginia Weights and Measures Law (§ 3.2-5600 et seq.) and the procedures employed to give accurate weights.

2. The grading equipment that is acceptable in administering the United States Grain Standards Act and the use of grading equipment to be used in determining the value of grain. Such use of such equipment shall be pursuant to procedures employed by inspectors licensed under the United States Grain Standards Act.

3. Samples of lots graded by other than a Virginia licensed inspector and the lot discounted shall be identity preserved for 24 hours.

4. The keeping of records in accordance with good business practices.

Code 1950, § 3-269.3; 1966, c. 433, § 3.1-348.3; 2008, c. 860.



§ 3.2-4325. Grain handlers to register if required by Commissioner

All persons before operating as a handler in the Commonwealth shall register with the Commissioner.

Code 1950, § 3-269.4; 1966, c. 433, § 3.1-348.4; 2008, c. 860.



§ 3.2-4326. Grain to be purchased from registered handlers

It is unlawful to buy grain for resale as grain or grain products unless bought by a handler registered by the Commissioner.

Code 1950, § 3-269.5; 1966, c. 433, § 3.1-348.5; 2008, c. 860.



§ 3.2-4327. Violation of article

Any person who violates any of the provisions of this article or regulations established by the Board hereunder is guilty of a Class 1 misdemeanor.

Code 1950, § 3-269.6; 1966, c. 433, § 3.1-348.6; 2008, c. 860.



§ 3.2-4400. Definitions

As used in this chapter, unless the context requires a different meaning:

"Apiary" means any place where one or more colonies of bees are kept.

"Appliance" means any apparatus, tool, machine, or other device used in the handling and manipulating of bees, honey, wax, hives, and hive parts and shall include containers used in transporting, processing, storing, or merchandising bees and bee products.

"Bee" means the honeybee, Apis mellifera and genetic variations thereof, at any living stage; and may include other hymenopterous insects that depend on pollen and nectar for food.

"Bee diseases" means departures from a sound state of health of bees characterized by visible symptoms including American foulbrood and any other diseases, insects, mites, or bee pests.

"Bee equipment" means hives and hive parts including frames, supers, covers, bottom boards, and beekeeping apparel.

"Brood comb" means the assemblage of cells containing any living stage of bees at any time prior to their emergence as adults.

"Certificate of health" means a state-of-origin document prepared and signed by the State Apiarist or other authorized person declaring the bees, bee equipment, appliances, apiaries, and honey houses to be free of bee diseases.

"Colony" means a queenright assemblage of social bees capable of reproducing.

"Combless package" means a shipping container for transporting bees or queens.

"Entry permit" means a state-of-destination document prepared by the State Apiarist or other authorized person authorizing the entry of bee equipment, appliances, and bees on combs into the Commonwealth.

"Hive" means a box, skep, barrel, log gum, or other container used as a domicile for bees.

"Honey house" means any building where honey for commercial use is extracted, graded, processed, packed, or stored.

"Person" means the term as defined in § 1-230. The term also means any society.

Code 1950, § 3-483; 1966, c. 702, § 3.1-588; 1972, c. 499, § 3.1-610.1; 1982, c. 100; 2008, c. 860.



§ 3.2-4401. Powers and duties of the Board

The Board may adopt regulations to:

1. Suppress bee diseases by regulating the movement of bees and controlling or destroying disease reservoirs;

2. Require apiary identification;

3. Adopt colony strength standards for pollination services;

4. Promote the sale and distribution of bees and their products; and

5. Effectively administer and enforce this chapter.

1972, c. 499, § 3.1-610.9; 2008, c. 860.



§ 3.2-4402. State Apiarist

The Commissioner may appoint a State Apiarist with adequate experience and training in practical beekeeping. The State Apiarist shall promote the science of beekeeping by education and other means; inspect apiaries, beehives, and beekeeping equipment within the Commonwealth for bee disease; and perform other duties that may be required by regulation or law, including the inspection of honey houses for sanitation.

Code 1950, §§ 3-484, 3-485; 1966, c. 702, §§ 3.1-589, 3.1-590; 1972, c. 499, §§ 3.1-610.2, 3.1-610.3; 2008, c. 860.



§ 3.2-4403. Duties of beekeepers

Beekeepers shall:

1. Provide movable frames with combs or foundation in all hives used by them to contain bees, except for short periods, not to exceed the first spring honey flow, and to cause the bees in such hives to construct brood combs in such frames so that any of the frames may be removed from the hive without injuring other combs in such hive; and

2. Securely and tightly close the entrance of any hive in apiaries not free from disease and make the hive tight so that robber bees cannot enter, leave, or obtain honey from the hives as long as the hives remain in a location accessible by honeybees.

Code 1950, § 3-497; 1966, c. 702, § 3.1-602; 1972, c. 499, § 3.1-610.10; 2008, c. 860.



§ 3.2-4404. Duty to notify the State Apiarist of diseased bees

Any person in the Commonwealth who is aware of diseased bees in his or other apiaries shall immediately notify the State Apiarist, giving the exact location of the diseased bees and other information as requested.

Code 1950, § 3-498; 1966, c. 702, § 3.1-603; 1972, c. 499, § 3.1-610.8; 2008, c. 860.



§ 3.2-4405. Entry permit required to bring bees and used bee equipment into Commonwealth; inspection

A. No person shall bring any bees on combs, empty used combs, used hives, or other used apiary appliances into the Commonwealth without first receiving an entry permit to do so from the State Apiarist. Entry permits shall be issued only upon receipt of satisfactory proof that the bees and other items are free from bee diseases. Specifically identifiable colonies must be brought into the Commonwealth within 60 days from the issuance of the entry permit.

B. Bees brought into the Commonwealth shall be subject to inspection at any time.

Code 1950, § 3-501; 1950, p. 227; 1966, c. 702, § 3.1-606; 1972, c. 499, § 3.1-610.15; 1982, c. 100; 2008, c. 860.



§ 3.2-4406. Certificate of health to accompany bees in combless packages brought into Commonwealth

All bees in combless packages transported into the Commonwealth shall be accompanied by a certificate of health issued by the proper official of the place of origin.

Code 1950, § 3-500; 1966, c. 702, § 3.1-605; 1972, c. 499, § 3.1-610.14; 2008, c. 860.



§ 3.2-4407. Certificate of health to accompany bill of sale

No bees on combs, hives, used beekeeping equipment with combs, or appliances may be offered for sale without a certificate of health prepared by the State Apiarist for each specifically identifiable item. The certificate of health must accompany each bill of sale.

Code 1950, § 3-502; 1966, c. 702, § 3.1-607; 1972, c. 499, § 3.1-610.17; 2008, c. 860.



§ 3.2-4408. Rearing package bees and queens for sale

A. No person shall rear package bees or queens for sale without first applying to the State Apiarist for inspection at least once during each summer season.

B. Upon the discovery of any bee diseases, the rearer or seller shall at once cease to ship bees from affected apiaries until the State Apiarist issues a certificate of health for such apiaries.

C. No person engaged in rearing queen bees for sale shall use honey in the making of bee food for use in mailing cages.

Code 1950, § 3-496; 1966, c. 702, § 3.1-601; 1972, c. 499, §§ 3.1-610.12, 3.1-610.13; 2008, c. 860.



§ 3.2-4409. Right of entry for inspection and enforcement

The Commissioner may enter any private or public premises during business hours, except private dwellings. The Commissioner shall have access to all apiaries and other places where bees, combs, beekeeping equipment, and appliances may be kept.

Code 1950, § 3-488; 1966, c. 702, § 3.1-593; 1972, c. 499, § 3.1-610.7; 2008, c. 860.



§ 3.2-4410. Measures to eradicate and control bee diseases; appeal

A. The State Apiarist shall examine or inspect the bees in the Commonwealth whenever they are suspected of being infected with bee diseases and, on request, shall inspect bees to be sold or to be transported interstate.

B. If bees are found to be infected with bee diseases, the State Apiarist shall take suitable measures to eradicate or control such diseases.

C. If the owner of such diseased bees fails to take such steps as may be prescribed by the State Apiarist to eradicate or control the disease, the State Apiarist shall destroy or treat the bees, hives, and honey.

D. The State Apiarist may prohibit the removal of bees, honey, wax, combs, hives, or other used beekeeping equipment from any place where bees are known to be infected with bee diseases, until he issues a certificate of health for such place.

E. Within 10 days from the receipt of an order from the State Apiarist to destroy or treat his diseased bees, hives, honey, or appliances, any owner of diseased bees may file a written appeal with the Commissioner. Upon timely receipt of a written appeal under this section, the Commissioner shall act upon the appeal in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

Code 1950, §§ 3-487, 3-490, 3-491, 3-493; 1966, c. 702, §§ 3.1-592, 3.1-595, 3.1-596, 3.1-598; 1972, c. 499, §§ 3.1-610.5, 3.1-610.6, 3.1-610.11; 2008, c. 860.



§ 3.2-4411. Abandoned apiaries

The State Apiarist may deem an apiary to be abandoned if: (i) the bees and hives show evidence of a period of neglect exceeding one year; and (ii) the owner of the apiary has not been identified through a reasonable search of available records. If the State Apiarist deems an apiary to be abandoned, he shall certify his findings in a declaration of abandonment to the treasurer of the locality where the apiary is located. The treasurer shall give notice of such certification to the last known owner of the apiary and the owner of the land upon which the apiary is located by personal service, by posting at last known residence, or by publication. If after 60 days, the owner or landowner has not laid claim to the apiary, the treasurer may hold a sheriff's sale, issue a treasurer's deed to the successful bidder, and deposit any proceeds into the general fund of the locality. If disposition is not made within 90 days of the date of the declaration of abandonment, the State Apiarist may take possession of the apiary and destroy the related bees, hives, and equipment.

1972, c. 499, § 3.1-610.18; 2008, c. 860.



§ 3.2-4412. Reserved

Reserved.



§ 3.2-4413. Costs of administering chapter

Normal costs of administering this law shall be borne by the Commonwealth. Costs for services, products, or articles beyond the scope of the law are reimbursable and payable to the Treasurer of Virginia by the persons affected. The Commissioner shall promptly credit reimbursements to the fund from which originally expended.

1972, c. 499, § 3.1-610.20; 2008, c. 860.



§ 3.2-4414. Violation of chapter

Any person violating any of the provisions of this chapter or any order or regulation issued hereunder, or interfering in any way with the Commissioner in the discharge of his duties is guilty of a Class 1 misdemeanor.

Code 1950, § 3-505; 1966, c. 702, § 3.1-610; 1972, c. 499, § 3.1-610.21; 2008, c. 860.



§ 3.2-4415. Beehive Grant Fund

From such funds as may be appropriated by the General Assembly and any gifts, grants, or donations from public or private sources, there is hereby created in the state treasury a special nonreverting, permanent fund to be known as the Beehive Grant Fund (the Fund), to be administered by the Department of Agriculture and Consumer Services. The Fund shall be established on the books of the Comptroller. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund at the end of each fiscal year, including interest thereon, shall not revert to the general fund but shall remain in the Fund. Expenditures and disbursements from the Fund, which shall be in the form of grants, shall be made by the State Treasurer on warrants issued by the Comptroller upon the written request signed by the Commissioner. Grants from the Fund shall only be made to applications to the Beehive Grant Program pursuant to § 3.2-4416.

2012, cc. 412, 473.



§ 3.2-4416. Beehive Grant Program

A. As used in this section, unless the context requires a different meaning:

"Fund" means the Beehive Grant Fund established pursuant to § 3.2-4415.

"Grant" means a grant issued pursuant to the Beehive Grant Program.

"Individual" means a beekeeper registered with the Department of Agriculture and Consumer Services.

B. Beginning January 1, 2013, any individual who either purchases a new hive or purchases materials or supplies to construct a new hive may apply for a grant from the Fund. Such grant shall be in an amount equal to $200 per new hive, not to exceed $2,400 per individual per year.

C. An individual shall apply to the Department for a grant for purchase or construction of new hives. Grants shall be issued in the order that each completed eligible application is received. In the event that the amount of eligible grants requested in a fiscal year exceeds the funds available in the Fund, such grants shall be paid in the next fiscal year in which funds are available.

D. The Department shall develop guidelines setting forth the general requirements of qualifying for a grant.

E. The Department shall compile, maintain, and distribute electronically a Virginia Beekeeping Guide to provide information to beekeepers on beekeeping.

2012, cc. 412, 473.



§ 3.2-4500. Definitions

As used in this article, unless the context requires a different meaning:

"Container" means any closed package of any description that is used to contain apples and includes boxes, baskets, and bags of any size or material.

"Packer" means any person who first packs apples in a container for shipment or sale.

Code 1950, § 3-512.1; 1954, c. 697; 1966, c. 702, § 3.1-611; 1999, c. 793; 2008, c. 860.



§ 3.2-4501. Grades and standards

The Board shall establish and adopt official grades and standards for apples by which the quality, quantity and size of the apples may be determined. Before establishing such official grades and standards, the Board shall consult with the Board of Directors of the Virginia Horticultural Society and the Board of Directors of the Virginia Apple Growers Association.

Code 1950, § 3-512.5; 1954, c. 697; 1966, c. 702, § 3.1-615; 1999, c. 793; 2008, c. 860.



§ 3.2-4502. Marking containers; contents to conform to markings

It is unlawful for apples, except apples delivered for processing or packing or delivered to storage for packing, to be sold, packed for sale, offered for sale or transported for sale, in containers, unless:

1. Each such container bears conspicuously in plain words and figures on the outside, or on a durable stuffer within and readily readable from the outside, showing the correct size, minimum quantity and correct variety of the apples in the container, one of the official grades and one of the official standards for apples established by the Board under this chapter, and the name and address of the producer's or packer's business; and

2. The apples in each container conform to the markings appearing on the container.

Code 1950, § 3-512.2; 1954, c. 697; 1966, c. 702, § 3.1-612; 1999, c. 793; 2008, c. 860.



§ 3.2-4503. Packing in used containers

When apples are packed in used containers, any markings pertaining to previous contents of such containers shall be obliterated by the producer or packer and the markings required under this chapter shall be substituted.

Code 1950, § 3-512.3; 1954, c. 697; 1966, c. 702, § 3.1-613; 1999, c. 793; 2008, c. 860.



§ 3.2-4504. Prima facie evidence of being offered or transported for sale

When containers of apples are placed in transit for sale or delivery or delivered for storage, such transit or delivery shall be prima facie evidence that the apples are offered or transported for sale.

Code 1950, § 3-512.4; 1954, c. 697; 1966, c. 702, § 3.1-614; 1999, c. 793; 2008, c. 860.



§ 3.2-4505. Enforcement of chapter

The Commissioner may:

1. Enter and inspect all places within the Commonwealth where apples are produced, packed or stored for sale, shipped, delivered for shipment, offered or exposed for sale, or sold, and to inspect all apples, containers and equipment found in any such places.

2. Institute injunction proceedings for violations of any provision of this chapter or regulation adopted hereunder in any circuit court in any county or city of the Commonwealth where apples may be found improperly marked in violation of any provision of this chapter, either through the attorney for the Commonwealth or otherwise.

3. Prohibit in writing the movement in intrastate, interstate or foreign commerce of any apples found improperly marked in violation of any provision of this chapter or regulation adopted hereunder until such apples are properly marked and released in writing by the Commissioner.

Code 1950, § 3-512.6; 1954, c. 697; 1966, c. 702, § 3.1-616; 1999, c. 793; 2008, c. 860.



§ 3.2-4506. Penalty for violation

A. Any person, except a contract or common carrier, who moves or causes to be moved any apples, the movement of which has been prohibited in writing as provided in § 3.2-4505, is guilty of a Class 1 misdemeanor.

B. Any person who violates any provision of this chapter is guilty of a Class 1 misdemeanor.

Code 1950, § 3-512.7; 1954, c. 697; 1966, c. 702, § 3.1-617; 1999, c. 793; 2008, c. 860.



§ 3.2-4600. Definitions

As used in this chapter, unless the context requires a different meaning:

"Controlled atmosphere storage" or "CA" means any storage warehouse consisting of one or more rooms in any one facility in which atmosphere gases are controlled in their amount and in degrees of temperature for the purpose of controlling the condition and maturity of fruit.

"Fruit" means any apples and peaches.

Code 1950, § 3-710; 1964, c. 214; 1966, c. 702, § 3.1-991; 1997, c. 179; 2008, c. 860.



§ 3.2-4601. Regulations

The Board may adopt regulations, after consultation with the Board of Directors of the Virginia State Horticultural Society or the Virginia Apple Growers Association, that:

1. Prescribe components of the atmosphere required including the maximum amount of oxygen that may be retained in a sealed controlled atmosphere storage warehouse;

2. Determine the length of time, not to be less than 60 days and not to exceed 10 months, and the degrees of temperature at which fruit shall be retained in controlled atmosphere storage before they shall be classified as having been stored in controlled atmosphere storage; and

3. Prescribe grade and condition standards applicable to CA apples.

Code 1950, § 3-716; 1964, c. 214; 1966, c. 702, § 3.1-997; 1973, c. 199; 1997, c. 179; 2008, c. 860.



§ 3.2-4602. Operators of warehouses may register with Commissioner; expiration of registration

Any person engaging in the operation of a controlled atmosphere storage warehouse may register with the Commissioner. Such registration shall expire on August 31 of each year.

Code 1950, § 3-713; 1964, c. 214; 1966, c. 702, § 3.1-994; 2008, c. 860.



§ 3.2-4603. Application for registration; when Commissioner to register applicant

A. Application for registration to operate a controlled atmosphere storage warehouse shall be on a form prescribed by the Commissioner and shall include the following:

1. The full name of the person applying for registration;

2. If such applicant is an individual, receiver, trustee, firm, partnership, association or corporation, the full name of each member of the firm or partnership or the name of the officers of the association or corporation shall be given on the application;

3. The principal business address of the applicant;

4. The name of a person domiciled in the Commonwealth authorized to receive and accept service or legal notices of all kinds;

5. The storage capacity, by cubic capacity or volume, of each controlled atmosphere storage warehouse the applicant intends to operate;

6. The kind of fruits to be placed in controlled atmosphere storage; and

7. Any other information prescribed by the Commissioner necessary to carry out the provisions of this chapter.

B. The Commissioner shall register an applicant if he determines that the applicant has satisfied the requirements of this chapter and the regulations adopted hereunder.

C. The Commissioner, when issuing a registration to an applicant, shall include a warehouse number that shall be preceded by the letters "VA-CA."

Code 1950, §§ 3-714, 3-718; 1964, c. 214; 1966, c. 702, §§ 3.1-995, 3.1-999; 2008, c. 860.



§ 3.2-4604. Owner or buyer may apply for inspection and certification of fruits

Any owner or, with the consent of the owner, a proposed buyer of any fruits, subject to the provisions of this chapter may apply to the Commissioner for inspection and certification that such fruits meet the requirements provided for in this chapter or regulations adopted hereunder.

Code 1950, § 3-719; 1964, c. 214; 1966, c. 702, § 3.1-1000; 2008, c. 860.



§ 3.2-4605. Fees

The Board shall prescribe the fees to be charged to the registrant or owner for the inspection and certification of any fruits subject to the provisions of this chapter or regulations adopted hereunder. In no case shall the fees exceed the fees charged for inspection of fruit not under CA storage. If the inspection fees payable under this chapter are not paid within 30 days from the date of billing, the Commissioner may withdraw inspection or refuse to perform any inspection or certification services for the person in arrears. The Commissioner may demand and collect inspection and certification fees prior to inspecting and certifying any fruits for such person.

Code 1950, § 3-720; 1964, c. 214; 1966, c. 702, § 3.1-1001; 2008, c. 860.



§ 3.2-4606. Disposition of funds

All moneys collected under the provisions of this chapter for the inspection and certification of any fruits subject to the provisions of this chapter shall be handled and deposited in the manner provided for in subsection B of § 3.2-3400, for the handling of inspection and certification fees derived from the inspection of any agricultural products.

Code 1950, § 3-722; 1964, c. 214; 1966, c. 702, § 3.1-1003; 2008, c. 860.



§ 3.2-4607. Fruit represented as exposed to controlled atmosphere storage to meet requirements of chapter

It is unlawful for any person to sell, offer for sale, hold for sale, or transport for sale any fruits represented as having been exposed to controlled atmosphere storage or to use any such terms or form of words or symbols of similar import unless such fruits have been stored in controlled atmosphere storage that complies with the requirements of this chapter or regulations adopted hereunder.

Code 1950, § 3-711; 1964, c. 214; 1966, c. 702, § 3.1-992; 2008, c. 860.



§ 3.2-4608. Inspection and certification of fruit by Commissioner

It is unlawful for any person to place or stamp the letters "CA" or a similar designation in conjunction with a number upon any container or subcontainer of any fruits, unless:

1. The Commissioner has inspected such fruits and validated a certificate stating their condition, that they were stored in a warehouse registered under the provisions of this chapter and that they meet all other requirements of this chapter or regulations adopted hereunder; and

2. A certificate number and certificate date is affixed to all shipping documents.

Code 1950, § 3-712; 1964, c. 214; 1966, c. 702, § 3.1-993; 2008, c. 860.



§ 3.2-4609. Denial, suspension or revocation of registration

The Commissioner may deny, suspend or revoke registration provided for in § 3.2-4602 after a hearing, in any case in which he finds that there has been a failure or refusal to comply with the provisions of this chapter or regulations adopted hereunder. All regulations, actions, and hearings for a denial, suspension or revocation of the registration shall be subject to the provisions of Chapter 40 (§ 2.2-4000 et seq.) of Title 2.2.

Code 1950, § 3-717; 1964, c. 214; 1966, c. 702, § 3.1-998; 2008, c. 860.



§ 3.2-4610. Inspection certificate prima facie evidence of facts stated

Every inspection certificate issued by the Commissioner under the provisions of this chapter shall be received in all courts of the Commonwealth as prima facie evidence of the facts stated therein.

Code 1950, § 3-721; 1964, c. 214; 1966, c. 702, § 3.1-1002; 2008, c. 860.



§ 3.2-4611. Evidence that fruits are offered or transported for sale

When packages of fruits are placed in transit for sale or delivery or delivered for storage, such transit or delivery shall be prima facie evidence that the fruits are offered or transported for sale.

Code 1950, § 3-723; 1964, c. 214; 1966, c. 702, § 3.1-1004; 2008, c. 860.



§ 3.2-4612. Actions to enjoin violations

The Commissioner may bring an action to enjoin the violation or threatened violation of any provision of this chapter or any regulation adopted hereunder in the circuit court having jurisdiction in the county or city where such violation occurs or is about to occur, notwithstanding the existence of any other remedies of law.

Code 1950, § 3-724; 1964, c. 214; 1966, c. 702, § 3.1-1005; 2008, c. 860.



§ 3.2-4613. Violations of chapter and regulations

Any person violating the provisions of this chapter or regulations adopted hereunder is guilty of a Class 1 misdemeanor.

Code 1950, § 3-726; 1964, c. 214; 1966, c. 702, § 3.1-1007; 2008, c. 860.



§ 3.2-4700. Definitions

As used in this chapter, unless the context requires a different meaning:

"Director" means the Director of the Division of Marketing.

"Division" means the Division of Marketing of the Department of Agriculture and Consumer Services.

Code 1950, § 3-526; 1966, c. 702, § 3.1-685; 1978, c. 396; 1993, c. 115; 2008, c. 860.



§ 3.2-4701. Division of Marketing; administration; appointment of Director and assistants; responsibilities

A. The Division is hereby established within the Department, and shall be administered under the supervision of the Commissioner by the Director, who shall be qualified for the performance of his duties by training and experience.

B. The Division shall:

1. Promote the economical handling, packing, storage, distribution, and sale of agricultural products in the Commonwealth; and

2. Assist producers and consumers in selling and purchasing agricultural products at a fair and reasonable price.

Code 1950, § 3-526; 1966, c. 702, § 3.1-685; 1978, c. 396; 1993, c. 115; 2008, c. 860.



§ 3.2-4702. Powers and duties of Director

In the administration of the Division, the Director, under the supervision of the Commissioner:

1. Shall investigate: (i) the cost of food production and marketing; (ii) the market demand for the products of Virginia farms; (iii) the proximity of producers to the most profitable markets for their products; (iv) the transportation facilities; and (v) the most advantageous methods of packing, storing, and standardizing agricultural products;

2. Shall conduct analyses to determine whether the agricultural products of the Commonwealth are being subjected to unfair competition from agricultural products or manufactured substitutes;

3. May assist in the organization of cooperatives among producers and consumers, for the purpose of promoting and conserving the interest of producers of agricultural products in the sale and distribution of such products, and in the purchase of their necessary supplies;

4. May cooperate with federal officials, national, district, and state committees and supervisory bodies in enforcing codes and marketing agreements adopted under the federal Agricultural Adjustment Act (7 U.S.C. § 1281 et seq.) or other similar acts of Congress;

5. May enter into agreements with federal officials, national, district, or state committees or supervisory bodies for carrying out the provisions of this section or the Federal Agricultural Adjustment Act or other similar acts of Congress;

6. May appoint, supervise, and dismiss as inspectors or representatives of the Division those employees of his office as he may deem necessary for the enforcement and carrying out the purposes of subdivisions 4 through 7; and

7. May receive from the federal department or its subdivisions, national, district or state committees or supervisory bodies, or from other sources, fees or moneys for carrying out the purposes of subdivisions 4 through 7, deposit them in the state treasury, and expend such moneys for carrying out the purposes of these subdivisions.

Code 1950, §§ 3-527, 3-531; 1966, c. 702, §§ 3.1-686, 3.1-690; 1993, c. 115; 2008, c. 860.



§ 3.2-4703. Cooperation of U.S. Department of Agriculture

In carrying out the provisions of this chapter, the Division shall endeavor to secure the cooperation and assistance of the U.S. Department of Agriculture. It shall analyze: (i) the methods suggested by the U.S. Department of Agriculture for the promotion of economical and efficient marketing of agricultural products; and (ii) statistical information applicable to the marketing of Virginia agricultural products. When it is advisable and not inconsistent with the requirements of this chapter or of any other law of the Commonwealth, the Division shall endeavor to adopt any methods of marketing that may be suggested by the U.S. Department of Agriculture.

Code 1950, § 3-530; 1966, c. 702, § 3.1-689; 2008, c. 860.



§ 3.2-4704. Regulations

The Board may adopt any marketing agreement approved by federal officials under the federal Agricultural Adjustment Act (7 U.S.C. § 1281 et seq.) and similar acts of Congress.

1993, c. 115, § 3.1-690.1; 2008, c. 860.



§ 3.2-4705. Division to disseminate information

The Division of Marketing shall gather and disseminate information on all subjects relating to the marketing and distribution of Virginia agricultural products, and shall keep producers and consumers informed of the demand and supply and at what markets the various agricultural products can be best handled or procured. The Division shall: (i) publish periodical bulletins that provide the current market prices for Virginia agricultural products in the principal markets of the Commonwealth, and in other markets accessible for the disposition of such products; and (ii) when advisable, provide information as to the available supplies of agricultural products the demand in several markets for such products. The Division may also prepare and distribute bulletins describing the most efficient and economical methods of standardization, storage, packing, transportation, and marketing of agricultural products. The Division shall determine the sources of supply of agricultural products and prepare and publish lists of the names and addresses of producers and consignors and supply this information to interested persons.

Code 1950, § 3-528; 1966, c. 702, § 3.1-687; 1993, c. 115; 2008, c. 860.



§ 3.2-4706. Finding markets for producers

When notified by producers that agricultural products produced in the Commonwealth cannot be sold or will have to be sacrificed for lack of a ready market, the Division shall investigate and make suggestions to the producers, and may assist the producers in any practicable manner in finding a satisfactory market for the products in question.

Code 1950, § 3-529; 1966, c. 702, § 3.1-688; 1993, c. 115; 2008, c. 860.



§ 3.2-4707. Investigation and correction of improper practices

The Division shall investigate delays, improper conditions, overcharges, and unfair rates in the transportation of agricultural products, and may institute proceedings in the appropriate courts for the abatement or redress of such injuries; and may institute proper proceedings to prevent restraint of trade or unlawful combinations to fix prices.

Code 1950, § 3-529; 1966, c. 702, § 3.1-688; 1993, c. 115; 2008, c. 860.



§ 3.2-4708. Penalty

Any person violating any provision of this article, a regulation or marketing agreement adopted pursuant thereto, is guilty of a Class 3 misdemeanor.

1993, c. 115, § 3.1-690.2; 2008, c. 860.



§ 3.2-4709. Definitions

As used in this article, unless the context requires a different meaning:

"Auction market," "livestock auction market," "livestock sales ring," "livestock auction," or "livestock auction ring" means a place or establishment operated for compensation or profit as a private or public market, consisting of pens, or other enclosures, and their appurtenances, in which livestock are received, held for sale or where livestock is sold or offered for sale either privately or at public auction.

"Commission merchant" means any person, who: (i) operates an auction market; (ii) receives farm products for sale on commission or contracts with the producer for farm products sold on commission or for a fee; (iii) accepts in trust from the producer for the purpose of sale; (iv) sells or offers for sale on commission; (v) solicits consignments of any kind of farm products; or (vi) handles the account of or as an agent of the producer any kind of farm products. No person shall be deemed to be an agent of the producer unless a specific price has been agreed upon by both parties before shipment or delivery by the producer for resale.

"Commission merchant" shall not include: (i) any cooperative corporation or association that is subject to the provisions of Article 2 (§ 13.1-312 et seq.) of Chapter 3 of Title 13.1; (ii) any association or organization of farmers, including produce exchanges, not incorporated under or subject to the provisions of Article 2 (§ 13.1-312 et seq.) of Chapter 3 of Title 13.1, organized and maintained by farmers for mutual help in the marketing of their produce and not for profit; (iii) any person buying vegetables, viticulture, or horticultural farm products for the purpose of reselling these products in dried, canned, or other preserved form; (iv) the sale of farm produce at public auction by a licensed auctioneer, acting as the agent of another to whom such farm produce is consigned; (v) the sale by sheriffs and other officers and fiduciaries and court officials; (vi) seed sold at retail; or (vii) persons licensed pursuant to the provisions of Article 3 (§ 3.2-4738 et seq.) of this chapter.

"Farm produce" or "farm products" means horticultural, viticulture, forestry, dairy, livestock, poultry, bee, and other products ordinarily produced on farms.

"Licensee" means any person who has been granted a license to operate, conduct, or carry on the business of a commission merchant.

Code 1950, § 3-534; 1966, c. 702, § 3.1-692; 1975, c. 505; 1977, c. 21; 2008, c. 860.



§ 3.2-4710. Certain activities exempt from article

The provisions of this article shall not apply to: (i) the premises of any butcher, packer, or processor who receives livestock exclusively for immediate slaughter; (ii) farm sales; (iii) sales by 4-H clubs; or (iv) sales by livestock breeders' associations or by exposition societies.

Code 1950, § 3-534; 1966, c. 702, § 3.1-692; 1975, c. 505; 1977, c. 21; 2008, c. 860.



§ 3.2-4711. License required; application for license to be in writing; contents

A. Every person who operates, conducts, or carries on the business of a commission merchant shall obtain a license.

B. Application for license shall be made to the Commissioner in writing, signed and sworn to by the applicant.

C. The application shall include:

1. The name of the locality where the business of commission merchant is to be conducted, the street and number of the building if practicable, and the nature of the products that will be handled by the applicant;

2. If made by a partnership, the full names of each of the partners comprising the partnership, and their respective addresses, and the firm or trade name under which the business is to be conducted;

3. If made by a corporation, whether it is domestic or foreign, the amount of its capital stock as provided in its articles of incorporation, the amount of its capital stock fully paid in, and the names of its officers and those persons authorized to receive and accept service of process and legal notices of all kinds for the applicant.

D. If requested by the Commissioner, an applicant shall demonstrate his character, responsibility, and good faith in seeking to carry on a commission merchant's business within the Commonwealth.

Code 1950, §§ 3-536, 3-537; 1966, c. 702, §§ 3.1-694, 3.1-695; 2008, c. 860.



§ 3.2-4712. Fee and bond to accompany license

Applications shall be accompanied by a license fee of $10, and a good and sufficient bond, approved by the Commissioner, in the amount of $3,000 for all applications other than for livestock auction markets, in which case the application, together with the fee, shall be accompanied by a bond in the sum of $5,000, when the average daily gross commission business is $5,000 or less, with $1,000 added to the bond for each additional $5,000 average daily gross commission business done for the previous year with a maximum bond of $10,000 that entitles the applicant to a license to expire on December 31.

Code 1950, § 3-538; 1952, c. 387; 1966, c. 702, § 3.1-696; 2008, c. 860.



§ 3.2-4713. Applications for renewal licenses

Each licensee shall renew his license. The renewal license shall expire one year from the date of expiration of the old license. The renewal application shall be accompanied by evidence of payment of the renewal premium continuing the bond in full force and effect, and the payment of a fee of $10 on or before the first day of January following the date of expiration of the previous license. All applications for renewal licenses shall be made in the same manner as application for original license.

Code 1950, § 3-539; 1966, c. 702, § 3.1-697; 2008, c. 860.



§ 3.2-4714. Disposition of sums received for licenses

All sums received by the Commissioner for such license fees shall be paid into the state treasury to the credit of the general fund.

Code 1950, § 3-540; 1966, c. 702, § 3.1-698; 2008, c. 860.



§ 3.2-4715. Certified copy of license; fee; posting of license during sale periods

A certified copy of an issued license may be obtained by the holder of the original upon payment of a fee of $1, and the original or a certified copy of the license shall be posted during sale periods in a conspicuous place on the premises where the business is conducted.

Code 1950, § 3-553; 1966, c. 702, § 3.1-711; 2008, c. 860.



§ 3.2-4716. Bond not required for certain auction sales of livestock

No bond shall be required of any person operating a livestock auction market or stockyard that has been posted by the U.S. Department of Agriculture and is being operated under and pursuant to the terms and provisions of the Packers and Stockyards Act of 1921 (42 Stat. 159), as amended.

Code 1950, § 3-541; 1960, c. 250; 1966, c. 702, § 3.1-699; 2008, c. 860.



§ 3.2-4717. Agreements with U.S. Department of Agriculture; powers and duties of Commissioner as to bonds filed with U.S. Department of Agriculture

The Commissioner may enter into agreements with the U.S. Department of Agriculture as are necessary to effectuate the purposes of the Packers and Stockyards Act of 1921 (42 Stat. 159), as amended. The Commissioner may act as trustee of the bonds or other security filed with the U.S. Department of Agriculture, and in such capacity the Commissioner may: (i) settle, allow or reject claims arising against the bonds or other security; (ii) rely on the investigative reports and recommendations of the U.S. Department of Agriculture; and (iii) use the administrative powers and processes of this article to settle claims. The Commissioner may institute and prosecute suits or actions in the name of the Commonwealth on behalf of claimants known and approved by the Commissioner in any appropriate court. The Commissioner may appeal a decision of any court that is contrary to any distribution recommended or authorized by him.

1976, c. 44, § 3.1-699.1; 1985, c. 354; 2008, c. 860.



§ 3.2-4718. Execution and terms of bond; action thereon

The bond shall be executed by the applicant as principal and by a surety company qualified and authorized to do business in the Commonwealth as surety or by such personal surety as may be approved by the circuit court of the locality where the applicant resides or has his principal office. The bond shall be conditioned upon compliance with the provisions of this article and upon the faithful and honest handling of farm products in accordance with the terms of this article. The bond shall be to the Commonwealth in favor of every consignor of farm products. Any consignor of farm products claiming to be injured by the fraud, deceit or negligence of any commission merchant may bring action upon the bond against either the principal, or the surety, or both in an appropriate court to recover the damages caused by such fraud, deceit or negligence, or the failure to comply with the provisions of this article, or to make prompt and accurate settlement with the consignor.

Code 1950, § 3-542; 1966, c. 702, § 3.1-700; 2008, c. 860.



§ 3.2-4719. Duties and powers of Commissioner with respect to bonds

The Commissioner may accept the proceeds from any bond and deposit the proceeds in the state treasury at interest in favor of the bond claimants. The Commissioner may institute and prosecute suits or actions in the name of the Commonwealth on behalf of claimants approved by him in any appropriate court for any purpose in connection with the collection or distribution of the bond or its proceeds. It shall be the duty of any person having a claim against a commission merchant to notify the Commissioner of his claim. The Commissioner shall have no duty to prosecute any claim unless he has received such notice and believes the claim is valid. If the Commissioner believes the claim to be invalid, he shall notify the claimant. The claimant shall then have his remedy pursuant to § 3.2-4718. The Commissioner may appeal a decision of any court that is contrary to any distribution recommended or authorized by him.

1985, c. 354, § 3.1-700.1; 2008, c. 860.



§ 3.2-4720. Schedule of commissions and charges to be filed

The applicant shall file with the Commissioner at the time of furnishing the bond a schedule of his maximum commissions and charges for service in connection with the produce handled on account of or as agent for the parties. Such commissions and charges shall not be changed for one year thereafter, except by a written contract between the commission merchant and the consignors of farm products. A person operating a livestock auction market or stockyard that has been posted by the U.S. Department of Agriculture and is being operated pursuant to the provisions of the Packers and Stockyards Act of 1921 (42 Stat. 159), as amended, may change his schedule of maximum commissions and charges if such changes are filed with the U.S. Department of Agriculture and are approved. These changes shall be posted with the Commissioner.

Code 1950, § 3-543; 1966, c. 702, § 3.1-701; 1968, c. 306; 2008, c. 860.



§ 3.2-4721. Investigation of transactions by Commissioner

The Commissioner, upon the verified complaint of any interested party shall, or upon his own motion may, investigate:

1. Any transaction involving solicitation, receipt, sale, or attempted sale of farm products by any person acting or attempting to act as a commission merchant;

2. The failure of any commission merchant to make proper and true account of sales and settlement as required in this article;

3. Any transaction in which produce consigned to a commission merchant is disposed of to a person composed substantially of the same persons as stockholders, members, or others, who compose the commission merchant;

4. The intentional making of false statements by a commission merchant as to condition, grade, or quality of any farm products received or in storage;

5. The intentional making of false statements by a commission merchant as to market condition;

6. The failure of any commission merchant to make payment for farm products within the time required by this article; or

7. Any other injurious transaction arising out of the sale of farm produce on commission.

Code 1950, § 3-544; 1966, c. 702, § 3.1-702; 2008, c. 860.



§ 3.2-4722. Complaint to Commissioner by consignor; Commissioner's action

A. When a consignor of farm products to a commission merchant files a complaint with the commission merchant within 90 days after date of sale, and has failed to obtain a satisfactory settlement of the complaint within 10 days after the filing of the complaint, a complaint setting forth the facts may be filed with the Commissioner, who shall undertake a settlement of the matter.

B. If the Commissioner is unable to settle the matter to the satisfaction of the parties involved, within a reasonable time, he shall, after giving the parties at least five days' notice as to time and place, proceed to hear evidence concerning the matter. The hearing shall occur in the city or town where the business of the commission merchant is located or where the transaction complained of occurred, or at the option of the parties, in such other place as they may mutually agree. The Commissioner shall either dismiss the complaint or enter an order against the commission merchant to afford the consignor relief. Any such order shall be complied with within the time specified by the Commissioner but shall not be less than five days.

Code 1950, §§ 3-545, 3-546; 1966, c. 702, §§ 3.1-703, 3.1-704; 1976, c. 164; 2008, c. 860.



§ 3.2-4723. Right of entry; administration of oaths; testimony

The Commissioner may:

1. Conduct investigations relative to the complaint or matter being investigated, and he shall have at all times unimpeded access to all buildings, yards, warehouses, storage and transportation facilities in which any farm products are kept, stored, handled, or transported;

2. Administer oaths and take testimony, and issue subpoenas requiring the attendance of witnesses before him, together with all books, memoranda, papers, and other documents, articles or instruments; and

3. Compel the disclosure by witnesses of all facts known to them relative to the matters under investigation.

Code 1950, §§ 3-547, 3-548; 1966, c. 702, §§ 3.1-705, 3.1-706; 2008, c. 860.



§ 3.2-4724. Grounds for refusal or revocation of license

The Commissioner may refuse to grant a license, delay the issuance of a license, or revoke any license when he finds that:

1. A money judgment that has been entered against a commission merchant has not been satisfied;

2. False, fraudulent, or improper charges or returns have been made by the licensee for the handling, sale, or storage of farm products, or for the rendering of any related service;

3. The licensee has failed to render a true account of sales, or to settle promptly and within the time and in the manner required by this article;

4. The licensee has made false or misleading statements as to the grade, condition, quality or quantity of farm products received, handled, stored or held by him for sale on commission;

5. The licensee has made false or misleading statements as to market conditions;

6. There has been a combination to fix prices;

7. The licensee has, directly or indirectly, purchased for his or its own account farm products received by him or it, upon consignment, without prior authority from consignor in writing and at a fixed price agreed to by the consignor. This subdivision shall not apply to operators of livestock auction markets who are prohibited from purchasing consigned livestock under the federal Packers and Stockyards Act of 1921 (42 Stat. 159), as amended;

8. The licensee has made fictitious sales or has been guilty of collusion to defraud the consignor;

9. The licensee has reconsigned the farm products to another person without first obtaining the written consent of the consignor or written notice has not been given by the licensee to consignor that all or a part of the shipment was reconsigned;

10. The licensee sells farm products consigned to him or it, to another person owned or controlled by the licensee, or in which the licensee may have a financial or other interest, either directly or indirectly, and no notice has been given, in writing, to the consignor by the licensee that all or a part of such shipment was sold to a person in which the licensee has a financial or other interest;

11. The licensee was intentionally guilty of fraud or deception in the procurement of the license;

12. The licensee has failed to file with the Commissioner a schedule of his maximum commissions and other charges for services for the produce handled on account of or as agent of another as prescribed in this article, prior to the first day of February of each year;

13. The licensee has failed to obey and comply with any order of the Commissioner entered pursuant to the provisions of subsection B of § 3.2-4722 within the time specified in such order, or in the case of an appeal within 10 days of the time the Commissioner's order became final;

14. The licensee has failed to comply with any assurance the Commissioner has required pursuant to subsections C and D of § 3.2-4711; or

15. The licensee, his agents, contractors, or employees are guilty of violating any provision of this section.

Code 1950, § 3-551; 1966, c. 702, § 3.1-709; 1979, c. 389; 2008, c. 860.



§ 3.2-4725. Publication of revocation

When a license is revoked, a notice of the revocation and the reason for the revocation shall be published once a week for two successive weeks in one or more daily papers selected by the Commissioner and the Department shall post notice of the revocation on its website for a period of two weeks from the date of the revocation.

Code 1950, § 3-552; 1966, c. 702, § 3.1-710; 2008, c. 860.



§ 3.2-4726. Failure to comply with orders of Commissioner constitutes contempt

All parties disobeying the orders or subpoenas of the Commissioner are guilty of contempt and shall be certified to an appropriate court for punishment.

Code 1950, § 3-549; 1966, c. 702, § 3.1-707; 2008, c. 860.



§ 3.2-4727. Copies of papers in Commissioner's office as prima facie evidence

Copies of all records, inspection certificates, certified reports and all papers on file in the office of the Commissioner shall be prima facie evidence of the matter contained.

Code 1950, § 3-550; 1966, c. 702, § 3.1-708; 2008, c. 860.



§ 3.2-4728. Appeal from orders and actions of Commissioner

Any action of the Commissioner: (i) entering any order pursuant to subsection B of § 3.2-4722; (ii) refusing to grant a license; (iii) revoking a license already granted to a commission merchant; or (iv) refusing to renew a license, shall be subject to the right of appeal in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

Code 1950, § 3-554; 1966, c. 702, § 3.1-712; 1976, c. 164; 1986, c. 615; 2008, c. 860.



§ 3.2-4729. Records to be kept by commission merchant

Every commission merchant, having received any farm products for sale on commission, shall promptly maintain a complete and true record, showing in detail the following with reference to the handling, sale, or storage of such farm products:

1. The name and address of the consignor;

2. The date received;

3. The condition, grade, and quantity on arrival;

4. The date of such sale for the account of the consignor;

5. The sale price;

6. An itemized statement of the charges to be paid by the consignor in connection with the sale;

7. A lot number or other identifying mark that shall appear on all sales tags or tickets or on any other essential records needed to show the sale price of the products; and

8. Records of auction sales of farm produce or farm products, including sales tags, tickets, or bills, which shall be sequentially numbered and each such sequentially numbered record shall be properly accounted for in the operations of the commission merchant. Any record that is altered shall bear the full signature of the person authorized to make, and who is responsible for, the alteration.

Code 1950, § 3-555; 1966, c. 702, § 3.1-713; 1979, c. 389; 2008, c. 860.



§ 3.2-4730. Detailed statements shall be kept of claims for overcharges or damages filed by commission merchant for consignor

A detailed statement shall be kept of the filing of any claim that has or may be filed by the commission merchant against any person for overcharges or for damages resulting from the injury or deterioration of farm products by the act, neglect, or failure of such person. Such records shall be open for inspection by the Commissioner and the consignor of farm products for whom such claim is made. The money returns, if any, collections, or damages received by the commission merchant for and on behalf of consignor of farm products by reason of the overcharges, damages or deterioration shall immediately be paid to the consignor of farm products less charges for collection, in accordance with the schedule of charges filed under § 3.2-4720.

Code 1950, § 3-556; 1966, c. 702, § 3.1-714; 2008, c. 860.



§ 3.2-4731. Record and account, together with remittance for each sale, to be delivered to consignor

A copy of the record and account of sales of farm products, together with remittances in full of the amount realized by such sales, less the agreed upon commissions and other charges, shall be delivered to the consignor upon the completion of the sale. All moneys received by the commission merchant in payment for any consignment of farm products, less the agreed upon commission and other charges, shall be paid to the consignor within 10 days after receipt of the moneys by the commission merchant, unless otherwise agreed in writing. The names and addresses of purchasers need not be given unless demanded in cases of complaint.

Code 1950, § 3-557; 1966, c. 702, § 3.1-715; 2008, c. 860.



§ 3.2-4732. Copies of records to be kept by commission merchant

Every commission merchant shall retain a copy of all records, including sales tags or tickets, account of sales, or other records covering each transaction for a period of three years from the date of the transaction. The copy shall at all times be available for, and open to, confidential inspection by the Commissioner, and the interested consignor or his authorized representative.

Code 1950, § 3-558; 1966, c. 702, § 3.1-716; 1968, c. 306; 1979, c. 389; 2008, c. 860.



§ 3.2-4733. Certificate establishing condition, quality, and grade to be furnished by Commissioner in event of dispute

If there is a dispute or disagreement between a consignor and a commission merchant arising at the time of delivery as to condition, quality, grade, pack, quantity or weight of any lot, shipment or consignment of farm products, the Commissioner shall furnish, upon the payment by the requesting party of the necessary expenses, a certificate establishing the condition, quality, grade, pack, quantity or weight of such lot, shipment, or consignment. The certificate shall be prima facie evidence in all courts of the Commonwealth as findings at the time such inspection was made. The burden of proof shall be upon the commission merchant to prove the correctness of his accounting as to any transaction that may be questioned.

Code 1950, § 3-559; 1966, c. 702, § 3.1-717; 2008, c. 860.



§ 3.2-4734. Duty of attorney for the Commonwealth

It shall be the duty of the attorney for the Commonwealth to prosecute all violations of this article.

Code 1950, § 3-561; 1966, c. 702, § 3.1-719; 2008, c. 860.



§ 3.2-4735. Venue

Civil suits and criminal prosecutions arising by virtue of any provision of this article may be commenced and tried in: (i) the city or county where the products were received by the commission merchant; (ii) the city or county where the principal place of business of the commission merchant is located within the Commonwealth; or (iii) the city or county where the violation occurred.

Code 1950, § 3-562; 1966, c. 702, § 3.1-720; 2008, c. 860.



§ 3.2-4736. License required

A. It is unlawful for any person to act as, operate, or carry on the business of a commission merchant without first obtaining a license.

B. Any person who violates this section is guilty of a Class 1 misdemeanor.

Code 1950, § 3-535; 1966, c. 702, § 3.1-693; 2008, c. 860.



§ 3.2-4737. Offenses and punishment

Any person who commits any of the following acts is guilty of a Class 1 misdemeanor:

1. Imposes false charges for handling or for services in connection with farm products;

2. Fails to account promptly, correctly, fully and properly and to make settlement as provided in this article;

3. Makes false and misleading statements as to market conditions with the intent to deceive;

4. Makes fictitious sales or collusion to defraud the consignor, or enters into any combination to fix prices;

5. Directly or indirectly purchases for his or its own account, farm products, received by him or it on consignment without prior authority from the consignor in writing. This subsection shall not apply to the operators of livestock auction markets who are prohibited from purchasing consigned livestock under the federal Packers and Stockyards Act of 1921 (42 Stat. 159), as amended;

6. Intentionally makes false statements as to grade, condition, markings, quality, or quantity of farm products shipped or packed;

7. Reconsigns farm products as have been consigned to him to another person, unless consent of the consignor has been first obtained in writing, or notice given in writing to the consignor by the licensee that all or a part of such shipment was reconsigned;

8. Sells farm products consigned to him to another person owned or controlled by him, or in which the licensee may have a financial or other interest, either directly or indirectly, unless notice is given, in writing, to the consignor by the commission merchant that all or a part of such shipment was sold to a person in which the licensee has a financial or other interest;

9. Fraudulently or deceptively obtains a license;

10. Fails or neglects to give written notice immediately to the Commissioner and the surety on the bond of the commission merchant, of any changes or alterations in the style, name or personnel of the person to whom such license has been issued; or

11. Fails to comply with the provisions of this article.

Code 1950, § 3-560; 1966, c. 702, § 3.1-718; 1979, c. 389; 2008, c. 860.



§ 3.2-4738. Definitions

As used in this article, unless the context requires a different meaning:

"Agricultural produce" means fruits and vegetables.

"Bond" means a bond executed by a surety company licensed to do business in the Commonwealth.

"Buying brokerage transaction" means a transaction in which the dealer acts as agent for the grower in the purchase of agricultural produce at the day's price for the agricultural produce purchased in the transaction.

"Cash buyer" means any person who obtains from the producer, or his representative, title, possession or control of any agricultural produce or contracts for the title, possession or control of any agricultural produce, and who buys any agricultural produce by paying to the producer at the time of obtaining possession or control, or at the time of contracting for the title, possession or control of any agricultural produce, the agreed price of such agricultural produce in coin or currency, certified checks, cashier's checks or drafts issued by a bank.

"Consignment" means any transfer of agricultural produce by the seller to the custody of another person who acts as the agent for the seller for the purpose of selling such agricultural produce.

"Day's price" means the market price of any agricultural produce on a given day as determined by the U.S. Department of Agriculture and published by the Division.

"Dealer" means any person who buys, sells, solicits for sale, processes for sale or resale, resells, exchanges, negotiates, purchases or contracts for processing or transfers any agricultural produce of a producer. The term shall exclude: (i) any person operating solely on a commission basis in Virginia as a licensed commission merchant under the provisions of Article 2 of this chapter; (ii) farmers or groups of farmers selling agricultural produce grown by them; (iii) any person who operates strictly as a cash buyer; (iv) any processor who processes agricultural produce within Virginia; and (v) any person who buys agricultural produce for wholesale or retail in Virginia.

"Grower's agent transaction" means a transaction or series of transactions in which the dealer agrees to sell the entire crop produced by one grower during one season, at a price to be agreed upon between the dealer and the grower.

"Joint account transactions" means a transaction between a dealer and grower in which the dealer pays the grower based on the price for which the agricultural produce sells in relation to the price agreed upon between the dealer and grower.

"Processor" means any person operating any plant in the Commonwealth that freezes, dehydrates, cans, or otherwise changes the physical form or characteristics of agricultural produce.

"Producer" means any person who produces agricultural produce in Virginia.

1968, c. 598, § 3.1-722.1; 1970, c. 400; 1972, c. 646; 1994, c. 340. 2008, c. 860.



§ 3.2-4739. License required; application for license and license fee; license renewals; list of dealers

A. Every dealer shall obtain a license to operate and conduct business.

B. Such persons shall on or before May 1 of each year file a written application for a license with the Commissioner for the licensing year of May 1 to April 30. Each dealer shall pay a license fee of $50 per licensing year. Each license shall expire on April 30 of the licensing year for which the license was issued. The license shall be valid through May 31 of the next licensing year or until issuance of the renewal license, whichever occurs first, if the holder shall have filed a renewal application and a new bond or a continuation certificate continuing his current bond with the Commissioner on or before April 30 of the licensing year for which the Commissioner issued the license Any dealer proposing to transact business within the Commonwealth who fails to file such written application for a license and pay the licensing fee on or before May 1 shall pay a $50 late fee in addition to the license fee. Any person who engages in business as a dealer before obtaining a license shall be subject to a $250 penalty, in addition to the license fee and the late fee.

C. The application for a license shall be on a form furnished or approved by the Commissioner and shall contain the following information along with such other information as the Commissioner shall require on the form:

1. The name and address of the applicant and that of its local agent, if any, and the location of its principal place of business within the Commonwealth;

2. The kinds of agricultural produce the applicant proposes to handle; and

3. The type of produce business proposed to be conducted.

D. Each licensee shall renew his licenses on or before May 1 of each year for the licensing year May 1 to April 30. The licensee shall make application to the Commissioner on a form furnished or approved by the Commissioner and the licensee is subject to the provisions of subsection B.

E. The Commissioner may publish a list of dealers licensed under this article.

1968, c. 598, §§ 3.1-722.2, 3.1-722.3; 1994, c. 340, § 3.1-722.6:1; 2008, c. 860.



§ 3.2-4740. Bond required

Each application shall be accompanied by a good and sufficient bond in the minimum sum of $1,000 or in such greater amount as is equal to the maximum amount of gross business the applicant does in any month in the Commonwealth during the preceding licensing year, but in no event shall the amount of bond required exceed $40,000.

1968, c. 598, § 3.1-722.4; 1972, c. 646; 1977, c. 21; 1994, c. 340; 2008, c. 860.



§ 3.2-4741. Execution, terms and form of bond; action on bond

A. The bond shall be executed by the applicant as principal and by a surety company authorized and qualified to do business in the Commonwealth as surety. The applicant shall file on or before May 1 of each licensing year a copy of the bond with the Commissioner and the Commissioner shall be designated as the trustee of this bond. If the bond is not filed by the due date, and if the applicant notifies the Commissioner that the bond application is in process and furnishes the Commissioner a copy of the dated bond application, the Commissioner may grant a grace period of 15 working days for the applicant to file the bond without penalty. Any applicant who fails to file a bond by the 15th day of the grace period, shall be subject to all applicable late fees and penalties as stated in §§ 3.2-4739 and 3.2-4751 before a license will be issued.

B. The bond shall be upon a form prescribed or approved by the Commissioner and shall be conditioned to secure the faithful accounting for payment to producers, agents or representatives, of all agricultural produce purchased, handled or sold by the dealer. Any producer claiming to be injured by the nonpayment, fraud, deceit or negligence of any dealer may bring action upon the bond against the principal, or the surety, or both in an appropriate court.

1968, c. 598, § 3.1-722.5; 1994, c. 340; 2008, c. 860.



§ 3.2-4742. Duties and powers of Commissioner with respect to bonds

The Commissioner may accept the proceeds from any bond on which he is trustee and deposit the proceeds in the state treasury with interest in favor of the bond claimants. The Commissioner may institute and prosecute suits for actions in the name of the Commonwealth on behalf of the claimants known and approved by him in any appropriate court for any purpose in connection with the collection or distribution of the bond or its proceeds. It shall be the duty of any person having a claim against a produce dealer to notify the Commissioner of his claim. The Commissioner shall have no duty to prosecute any claim unless he has received notice and believes the claim is valid. If the Commissioner believes the claim is invalid, he shall notify the claimant. The claimant shall then have his remedy pursuant to § 3.2-4741. The Commissioner may appeal a decision of any court that is contrary to any distribution recommended or authorized by him.

1985, c. 354, § 3.1-722.5:1; 2008, c. 860.



§ 3.2-4743. Agricultural Dealers Fund established; disposition of funds

There is hereby created in the state treasury a special nonreverting fund to be known as the Agricultural Dealers Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys received by the Commissioner for license fees, license renewals, late fees, and penalties shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. The Fund shall be used for the enforcement and administration of this article. Disbursements from the Fund shall be made by the State Comptroller at the written request of the Commissioner.

1968, c. 598, § 3.1-722.7; 1994, c. 340; 2008, c. 860.



§ 3.2-4744. Records to be kept by dealers

Every dealer that has received any agricultural produce from a producer shall keep a complete and true record and retain it for three years, showing in detail the following with reference to the handling or sale of such agricultural produce, along with any other information as the Commissioner may require as outlined in the record inspection form:

1. The name and address of the producer;

2. The date received;

3. The condition, grade (if officially graded), and quantity on receipt;

4. The date of resale or transfer of the produce to another; and

5. The sale price.

1968, c. 598, § 3.1-722.8; 1994, c. 340; 2008, c. 860.



§ 3.2-4745. Copies of contracts to be filed with Commissioner

Copies of any contract between any producer and dealer or between any dealer and buyer made in advance of the harvesting season to supply agricultural produce shall be filed with the Commissioner within 10 days of the signing of such contract.

1972, c. 646, § 3.1-722.14; 2008, c. 860.



§ 3.2-4746. Commissioner's authority to inspect

A. Upon the complaint of any person, the Commissioner may inspect the books and records of any licensed dealer at any time during operating hours and shall have free access to the place where the business is operated.

B. Upon the complaint of any person or upon his own initiative, the Commissioner may inspect the books and records of any person, other than a licensed dealer, who solicits, or attempts to solicit, receipt, sale, or transfer of agricultural produce. The Commissioner shall conduct such inspections at any time during operating hours. The Commissioner t shall have the right of access to the place where the person's business is operated, or the place where his books and records are kept.

1968, c. 598, § 3.1-722.9; 1970, c. 400; 1972, c. 646; 1994, c. 340; 2008, c. 860.



§ 3.2-4747. Refusal or revocation of license

A. The Commissioner may refuse to grant a license, delay the issuance of a license, or revoke or suspend any license already granted when he finds that the dealer:

1. Has not satisfied a money judgment entered against him;

2. Has failed to promptly and properly account or to promptly and properly pay for agricultural produce;

3. Has made a false or misleading statement as to market conditions or the service rendered;

4. Has perpetrated a fraud or engaged in deceit in procuring the license;

5. Has engaged in any fraudulent or deceitful practices in his dealings with producers; or

6. Has failed to comply with any provisions of this article or any regulations adopted by the Board.

B. For the purposes of this section the terms:

"Promptly and properly account," except when otherwise specifically agreed upon in writing by the parties, means providing a complete and true accounting: (i) in connection with buying brokerage transactions, within 24 hours after the date of delivery of the agricultural produce to their first destination; (ii) in connection with consignment or joint account transactions, within 10 days after the date of final sale of each shipment. However, if a grower's agent, while conducting a grower's agent transaction, or a shipper distributes individual lots of produce for or on behalf of others, his accounting shall be made within five days after the date he is paid by the purchaser or receives the accounting on consigned or joint account transactions. If a grower's agent, while conducting a grower's agent transaction, or shipper harvests, packs, or distributes entire crops or multiple lots therefrom for or on behalf of others, he shall make accountings within seven days following shipment by the dealer; and (iii) in connection with a consignment or joint account transaction, within 10 days after the date of receipt of payment of a carrier claim filed. Nothing in this section shall prohibit cooperative associations from accounting to their members on the basis of seasonal pools or other arrangements provided by their regulations or bylaws.

"Promptly and properly pay" means payment within 30 days of the receipt of the produce by the dealer, unless a written agreement signed by both parties expressly provides or permits otherwise. In the case of joint transactions, if the produce sells at or for less than the agreed price, the dealer pays the agreed price to the grower. If the produce sells for more than the agreed price, the dealer shall pay to the grower one-half of the difference between the sale price and the agreed price.

1968, c. 598, § 3.1-722.10; 1972, c. 646; 1980, c. 277; 1994, c. 340; 2008, c. 860.



§ 3.2-4748. Hearing before the Commissioner

Before the Commissioner refuses or revokes a license, the applicant or licensee shall have the right to review in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1970, c. 400, § 3.1-722.12; 1994, c. 340; 2008, c. 860.



§ 3.2-4749. Commissioner may enjoin; Attorney General may prosecute

The Commissioner may bring an action to enjoin the violation or threatened violation of any provision of this article, or any regulation adopted hereunder, in the circuit court of the city or county where the violation occurs or is about to occur. If the violation affects more than one locality, the action may be brought in the Circuit Court of the City of Richmond. The Commissioner may request either the attorney for the Commonwealth or the Attorney General to bring action under this section. The Attorney General is authorized to prosecute any violation of this article.

1968, c. 598, § 3.1-722.11; 1994, c. 340; 2008, c. 860.



§ 3.2-4750. Operating without a license

It is unlawful for any dealer to operate and conduct a business without first having obtained a license.

1968, c. 598, § 3.1-722.2; 1994, c. 340; 2008, c. 860.



§ 3.2-4751. Penalty for violation of article

Any person who intentionally violates any provision of this article or regulations promulgated hereunder is guilty of a Class 1 misdemeanor.

1968, c. 598, § 3.1-722.11; 1994, c. 340; 2008, c. 860.



§ 3.2-4752. Reciprocal agreements with other states and federal government

The Commissioner may enter into reciprocal agreements with appropriate officials of other states or of the federal government for the purpose of exchanging any information of violations of this article or laws of other states or the federal government that have similar purposes as this article.

1972, c. 646, § 3.1-722.15; 2008, c. 860.



§ 3.2-4753. Definitions

As used in this article, unless the context requires a different meaning:

"Cash buyer" means any person who pays the producer, or his representative, at the time of obtaining title, possession or control of grain, the agreed price of such grain in coin or currency, certified checks, cashier's checks, or drafts issued by a bank.

"Contract" means a binding agreement between the grain dealer and the producer that describes the terms and conditions of the delivery of grain and the purchase price.

"Deferred payment" means that the purchase price for grain delivered by the producer is fixed and specified in the contract, but payment is not received by the producer until a mutually agreed upon subsequent date.

"Full market value" means the value recognized as the average weekly price per bushel for the Commonwealth as quoted by the Department.

"Grain" means grains including corn (maize), wheat, rye, oats, barley, flaxseed, soybeans, and sunflower.

"Grain bank" means grain owned by a producer and held temporarily by the dealer for use in the formulation of feed and returned to the producer on demand as feed or whole grain.

"Grain dealer" means any person who buys, solicits for sale or resale, processes for sale or resale, contracts for storage or exchange, or transfers grain of a Virginia producer. The term shall exclude farmers or groups of farmers buying grain for consumption on their farms.

"Grain exchange" means grain owned by a producer and held temporarily by the dealer for use in the formulation of processed flour to be returned to the producer on demand as flour or whole grain.

"Loss" means any monetary loss to a producer as a result of doing business with a dealer that shall include bankruptcy, embezzlement, theft or fraud.

"Price later" means that the actual purchase price is not fixed at the time of delivery, but allows the producer to choose a bid price on any business day during a stated time period as agreed between the parties.

"Producer" means any person in Virginia who produces grain.

"Storage" or "holding" means any method by which grain owned by another is held for the owner by a person who is not the direct owner, except for transportation thereof.

1972, c. 296, § 3.1-722.16; 1982, c. 187; 2008, c. 860.



§ 3.2-4754. License required; application for license or renewal

A. No person shall act as a grain dealer without first having obtained a license.

B. Every grain dealer proposing to transact business within the Commonwealth shall annually on or before January 1, file a written application for a license or for the renewal of a license with the Commissioner. The application shall be on a form furnished by the Commissioner and shall contain the following information and such other relevant information as the Commissioner shall require:

1. The name and address of the applicant and that of its local agent or agents, if any, and the location of its principal place of business within the Commonwealth;

2. The kinds of grain the applicant proposes to handle; and

3. The type of grain business proposed to be conducted.

1972, c. 296, §§ 3.1-722.17, 3.1-722.18; 2008, c. 860.



§ 3.2-4755. License and renewal fee; bond or irrevocable letter of credit required; exemption

A. All applications a for license or license renewal shall be accompanied by a license fee of $40, $10 for each branch location and agent, and a good and sufficient bond in an amount of $2,000 or an amount equal to the maximum amount of gross business done in any month in the Commonwealth during the preceding year by the applicant, whichever is greater, but in no event shall the amount of bond required exceed $40,000. An irrevocable letter of credit for the full amount of required bond may be submitted in lieu of a surety bond. A person, who upon written request shows proof satisfactory to the Commissioner that he is a cash buyer, shall be exempted from the bonding or irrevocable letter of credit requirements. The exemption shall be granted within 20 days of the receipt of the exemption request, unless the Commissioner requests the dealer to provide additional necessary information or unless the request is denied.

B. Any licensed grain dealer who fails to apply and qualify for the renewal of a license on or before the date of expiration, shall pay a penalty of $25, which shall be added to the original license fee and shall be paid by the applicant before the renewal may be issued.

1972, c. 296, §§ 3.1-722.19, 3.1-722.21; 1982, c. 187; 2008, c. 860.



§ 3.2-4756. Execution, terms and form of bond or irrevocable letter of credit; action on bond or irrevocable letter of credit; investigation of complaints

The bond shall be executed by the applicant as principal and by a surety company authorized and qualified to do business in the Commonwealth as surety. An irrevocable letter of credit may be issued on such terms as the Commissioner may require. The Commissioner shall be designated as the trustee of the bond or beneficiary of the irrevocable letter of credit, and a copy of the bond or irrevocable letter of credit shall be filed with him. The bond shall be in a form prescribed or approved by the Commissioner and shall be conditioned to secure the faithful accounting for payment to producers, agents or representatives, of all grain purchased, stored, handled or sold by the dealer. Any producer claiming to be injured by the nonpayment, fraud, deceit or negligence of any dealer may bring action upon the bond against the principal, or the surety, or both in an appropriate court. In the event the Commissioner receives written complaint from an injured producer of nonpayment, fraud, deceit or negligence of a dealer, the Commissioner may investigate such complaint and make recommendations to the surety company as to the culpability of the dealer, if any.

1972, c. 296, § 3.1-722.20; 1982, c. 187; 2008, c. 860.



§ 3.2-4757. Duties and powers of Commissioner with respect to bonds

The Commissioner may accept the proceeds from any bond on which he is trustee or any letter of credit on which he is beneficiary, and deposit the proceeds in the state treasury at interest in favor of the claimants. The Commissioner may institute and prosecute suits or action in the name of the Commonwealth on behalf of claimants known and approved by him in any appropriate court for any purpose in connection with the collection or distribution of the proceeds. It shall be the duty of any person having a claim against a grain dealer to notify the Commissioner of his claim. The Commissioner shall have no duty to prosecute any claim unless he has received such notice and believes the claim is valid. If the Commissioner believes the claim to be invalid, he shall notify the claimant. The claimant shall then have his remedy pursuant to § 3.2-4756. The Commissioner may appeal a decision of any court that is contrary to any distribution recommended or authorized by him.

1982, c. 187, § 3.1-722.20:1; 1985, c. 354; 2008, c. 860.



§ 3.2-4758. Grain Dealers Licensing and Bonding Fund established; disposition of fees and penalties

There is hereby created in the state treasury a special nonreverting fund to be known as the Grain Dealers Licensing and Bonding Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All fees and penalties for renewals payable under this article shall be collected by the Commissioner and paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used for the sole purpose of enforcement of this article.

1972, c. 296, § 3.1-722.22; 1975, c. 531; 1982, c. 187; 2008, c. 860.



§ 3.2-4759. Records to be kept by dealers

A. Every grain dealer in the Commonwealth shall keep such records of grain transactions for such reasonable periods of time and in accordance with good business practices as may be required by the Board.

B. Written agreements, in addition to such other information as may be required, shall contain the following:

1. The seller's name and address;

2. The conditions of delivery;

3. The amount and kind of grain delivered;

4. The price per bushel or basis of value; and

5. The date payment is to be made.

1972, c. 296, § 3.1-722.23; 1982, c. 187; 2008, c. 860.



§ 3.2-4760. Grounds for refusal or revocation of license

The Commissioner may refuse to grant or renew any license, or revoke any license if he finds that the grain dealer:

1. Has not satisfied a final money judgment entered against him;

2. Has failed to promptly and properly account and pay for in full within 10 calendar days of the receipt of the grain from the producer, unless a written agreement signed by both parties expressly provides or permits otherwise. The prompt and proper accounting of and payment for grain shall include the following:

a. Any grain dealer who purchases grain from a producer shall deliver to the producer or his duly authorized representative the full amount of the purchase price, within the time specified in this subdivision. Payment shall occur either by transferring a check in the full amount to the producer or his authorized agent at the point of transfer of possession, wiring transfer funds to the producer's account for the full purchase price, or by depositing a check in the United States mail for the full amount properly addressed to the producer and in an envelope postmarked within the time specified in this section.

b. Any grain dealer who sells grain deposited in his grain storage facility by a producer shall promptly notify the producer or his duly authorized representative of the sale, and shall deliver to the producer or his authorized representative the full amount of the purchase price within the time specified in this subdivision. The time limit may be extended for good cause and with the written consent of the depositor. Nonpayment by the purchaser shall not constitute "good cause" under this section.

c. Any grain dealer who enters into a deferred payment, price later, or contract transaction with a producer shall have the transaction in writing and signed by both parties and shall deliver a copy of the transaction to the producer or his duly authorized representative. Upon conclusion of the written agreement transaction, the dealer shall deliver to the producer or his authorized representative the full amount of the purchase price within the time specified in this subdivision;

3. Has failed to maintain business records of his grain transactions as required;

4. Has failed to post current discounts where they can readily be reviewed by the producer or his representative;

5. Upon the request of the producer or his representative, has failed to notify the producer or his representative at the time of delivery of all discounts and deductions applied;

6. Has failed to file annually with the Commissioner the discount schedules for each grain purchased, including the effective date of the purchase, or has failed to make available upon request of the Commissioner during normal business hours any changes in the discount schedules that have been filed;

7. Has engaged in fraudulent or deceptive practices in the transaction of his business as a dealer;

8. Has failed to state on producers receipts the type of grain transactions that shall include storage, grain bank, grain exchange, price later, deferred payment, and contract;

9. Has failed to maintain a bond or letter of credit as required; or

10. Has violated any regulation adopted by the Board.

1972, c. 296, § 3.1-722.24; 1975, c. 85; 1982, c. 187; 2008, c. 860.



§ 3.2-4761. Procedure for refusal or revocation of license; notice of hearing

Before the Commissioner refuses or revokes a license, he shall give 10 days' notice by registered mail to the applicant or licensee of the time and place of hearing. The applicant or licensee may appear at the hearing in person, or with counsel and produce witnesses. If the Commissioner finds the applicant or licensee in violation of any act provided in § 3.2-4760, he may refuse, suspend, or revoke the license and shall give immediate notice of his action to the applicant or licensee.

1972, c. 296, § 3.1-722.25; 2008, c. 860.



§ 3.2-4762. Commissioner's authority to investigate

The Commissioner may conduct investigations relative to the complaint or matter being investigated, and he shall have free and unimpeded access during normal business hours to all buildings, yards, warehouses, storage and transportation facilities in which grain is kept, stored, handled, or transported, or where records of grain transactions are kept.

1972, c. 296, § 3.1-722.26; 2008, c. 860.



§ 3.2-4763. Violation a misdemeanor; illegal acts relating to issuance of receipts or removal of grain under storage, exchange or grain bank a felony

A. Any person who violates any of the provisions of this article or the regulations adopted by the Board is guilty of a Class 1 misdemeanor.

B. Any grain dealer or employee or manager for a grain dealer who: (i) issues any storage, grain exchange or grain banking receipts for any grains that are not in a storage facility at the time of issuing such receipt; (ii) issues any grain receipt, including a scale ticket, that is in any respect fraudulent in its character, either as to its date or to the quantity, quality or inspected grade of such grain; or (iii) removes any grain from a storage facility, except to preserve the grain from fire or other damage or to move from storage to another facility operated by the grain dealer and licensed by the grain dealer, without the permission of the producer or his agent is guilty of a Class 6 felony.

1972, c. 296, § 3.1-722.28; 1982, c. 187; 2008, c. 860.



§ 3.2-4764. Definitions

As used in this article, unless the context requires a different meaning:

"Cotton gin" means a facility where cotton seed and cotton lint are produced from raw cotton.

"Cotton handler" means any person doing business as a cotton gin, cotton merchant, or cotton warehouse.

"Cotton merchant" means any person who buys cotton from a producer for the purpose of resale, or acts as a broker or agent for a producer in arranging the sale of cotton. The term does not include a person that buys cotton for his own use.

"Cotton warehouse" means any enclosure in which producer-owned cotton is stored or held for longer than 48 hours.

2000, c. 584, § 3.1-722.29; 2008, c. 860.



§ 3.2-4765. License required; application; license fee and bond

A. No person shall do business as a cotton handler without first obtaining a license from the Commissioner.

B. Every person intending to do business as a cotton handler, shall make application to the Commissioner for a license on or before July 1 of each year on a form provided by the Commissioner. Any license granted by the Commissioner shall expire on June 30 following the date of issuance. The application shall specify:

1. An address where the applicant will receive correspondence by first-class mail;

2. Every address where the records of the cotton handler will be kept;

3. Every address, including street address, building number, and city or town:

a. In the case of a cotton gin, where the cotton will be ginned; or

b. In the case of a cotton warehouse, where the cotton will be warehoused;

4. The full name and first-class mail address, including the street, city or town, and state, of a person who is authorized to receive service of process on behalf of the cotton handler; and

5. The form of business organization that the cotton handler will assume. If the applicant will be doing business as a sole proprietorship, he shall disclose the full name of the sole proprietor and the name under which the sole proprietor will be doing business. If the applicant will be doing business as a partnership, he shall disclose the full name of each of the partners, the name of the partnership, and the name under which the partnership will be doing business. If the applicant will be doing business as a corporation, he shall disclose the full name of each of the officers of the corporation, the name of the corporation, and the name under which the corporation will be doing business. If the applicant will be doing business as a limited liability company or foreign limited liability company, he shall disclose the full name of the manager of the company, the name of the company, and the name under which the company will be doing business as a cotton handler. If the company has no manager, the applicant shall disclose the full names of the members of the company.

C. The applicant shall submit with the application a nonrefundable application fee of $50.

D. Every person submitting an application for a license as a cotton handler who will be doing business as a cotton gin or cotton merchant shall furnish at the time of application for a license a bond in the amount of $50,000 in accordance with § 3.2-4767. Nothing in this subsection shall require a person doing business as a cotton gin to be separately licensed or bonded as a cotton merchant.

E. Except as otherwise provided in subsection F, every person making application for a license as a cotton handler doing business as a cotton warehouse shall furnish, at the time of application for the license, proof of insurance with a company licensed to do business in the Commonwealth in an amount equal to the fair market value of the maximum amount of cotton that can be stored in the warehouse, and a bond in the amount of $500,000 in accordance with § 3.2-4767.

F. In lieu of satisfying the requirements of subsection E, a cotton handler doing business solely as a cotton warehouse may furnish proof of a valid license issued pursuant to the United States Warehouse Act (USWA) (7 U.S.C. § 241 et seq.). A cotton handler governed by this subsection shall notify the Commissioner of any change in the status of its USWA license within 24 hours after being notified by the U.S. Department of Agriculture.

2000, c. 584, §§ 3.1-722.30 to 3.1-722.32; 2008, c. 860.



§ 3.2-4766. Additional information to be reported by cotton gin each license year

Prior to beginning ginning for the current license year, the cotton gin will provide to the Commissioner the last bale tag number used in the previous year and first bale tag number to be used in the current year.

2000, c. 584, § 3.1-722.33; 2008, c. 860.



§ 3.2-4767. Execution and terms of bond; action

Bonds required by § 3.2-4765 shall be executed by the applicant as principal and by a surety company authorized and qualified to do business in the Commonwealth as surety. The applicant shall file on or before July 1 of each licensing year a copy of the bond with the Commissioner, and the Commissioner shall be designated as the trustee of this bond. The bond shall be conditioned upon compliance with the provisions of this article and upon prompt and accurate settlement with the consignor. Any consignor of cotton claiming that a cotton handler has failed to comply with the provisions of this article or any regulations adopted hereunder, or has failed to settle promptly and accurately with the consignor, may bring action upon the cotton handler's bond against either the principal, or the surety, or both, in an appropriate court.

2000, c. 584, § 3.1-722.35; 2008, c. 860.



§ 3.2-4768. Duties and powers of Commissioner with respect to bonds

The Commissioner may accept the proceeds from any bond on which he is trustee and deposit the proceeds in the state treasury with interest in favor of the bond claimants. The Commissioner may institute and prosecute suits for actions in the name of the Commonwealth on behalf of the claimants known and approved by him in any appropriate court for any purpose in connection with the collection or distribution of the bond or its proceeds. It shall be the duty of any person having a claim against a cotton handler to notify the Commissioner of his claim. The Commissioner shall have no duty to prosecute any claim unless he has received notice and believes the claim is valid. If the Commissioner believes the claim is invalid, he shall notify the claimant. The Commissioner may appeal a decision of any court that is contrary to any distribution recommended or authorized by him.

2000, c. 584, § 3.1-722.36; 2008, c. 860.



§ 3.2-4769. Investigation by Commissioner; right of entry and inspection

A. The Commissioner, upon receiving a complaint or upon his own motion, may investigate any violation of the provisions of this article. Such investigation may include:

1. The inspection of the books and records of any cotton handler;

2. The inspection of any cotton, including the weighing and reweighing of a representative sample of cotton bales stored at the cotton handler's premises; and

3. The inspection of any place where cotton or any related record is or has been kept, stored, transported, or otherwise handled. In conducting the inspection, the Commissioner may enter any premises, including any building, yard, warehouse, storage facility, or transportation facility, in which cotton or any related record is or has been kept, stored, transported, or otherwise handled. In exercising such right of entry, the Commissioner shall enter the premises during its hours of operation.

B. Any cotton handler who is the subject of an investigation by the Commissioner shall, upon request, assist the Commissioner in making any inspection.

2000, c. 584, § 3.1-722.37; 2008, c. 860.



§ 3.2-4770. Records to be kept by cotton handler

A. Every cotton gin shall keep an accurate daily record of the cotton received from each consignor and ginned. The record shall contain:

1. The name and address of the consignor of the cotton;

2. The date that the cotton gin received the cotton;

3. The condition, quality, and quantity of the cotton on arrival at the cotton gin;

4. The gross weight of the vehicle containing the cotton, the tare weight for the vehicle used to transport the cotton, and the net weight of the cotton delivered to the cotton gin for final processing into bales of finished cotton;

5. A lot number or other identifying mark given to each consignment of cotton by the cotton gin that shall appear on all tags, tickets, or statements and on any other essential records needed to show what cotton was ginned by the cotton gin on behalf of the consignor;

6. The sequentially numbered tag or mark assigned to the cotton bale;

7. A report of the finished cotton including the weight, grade, quality and condition;

8. A report of credit given for seed obtained during ginning process. If the actual weight of the seed is not determined, the record shall indicate the factor used to calculate weight and the final calculation; and

9. An itemized statement of the charges to be paid to the cotton gin by the consignor in connection with ginning the cotton.

B. If, at any time, the cotton gin alters any record required by subsection A, the cotton gin shall create an addendum to the record indicating the nature of the alteration and the date the alteration was made and sign the addendum to the record with the full name of the person making the addendum.

C. Every cotton warehouse, receiving any cotton for storage, shall promptly maintain an accurate record, showing in detail the following information with reference to the handling and storage of the cotton:

1. A daily inventory record consisting of all cotton stored in the warehouse recorded by bale tag number;

2. The receiving record with transactions recorded by bale tag number; and

3. The transfer record with transactions recorded by bale tag number.

D. Every cotton merchant, having received any cotton for transfer, shall promptly maintain an accurate record, showing in detail the following information with reference to the handling and sales of the cotton:

1. The sales record with transactions recorded by bale tag number; and

2. The payable record with transactions recorded by bale tag number.

E. Every cotton handler shall retain all records, including tags or tickers, covering each transaction with each consignor, for a period of three years after the date that the record is required to be made.

2000, c. 584, § 3.1-722.38; 2008, c. 860.



§ 3.2-4771. Record and accounts to be provided to consignor

A. Every cotton gin shall:

1. Within 48 hours after ginning the cotton, make available to the consignor the record required under § 3.2-4770; and

2. Unless the consignor agrees otherwise in writing, within 10 days after ginning cotton, deliver to the consignor a copy of such record and an account of all cotton ginned for the consignor.

B. Unless the consignor agrees otherwise in writing, every cotton handler shall, within 10 days after transferring or selling cotton on behalf of the consignor, deliver to the consignor a copy of the record required under § 3.2-4770 and an account of the consignor's cotton transferred or sold.

2000, c. 584, § 3.1-722.39; 2008, c. 860.



§ 3.2-4772. Certificate establishing condition, quality, grade to be furnished

Every cotton gin shall, at the time of ginning, obtain a sample of each bale of ginned cotton for the purpose of determining condition, quality, and grade. Unless such sample is graded by the U.S. Department of Agriculture, the burden of proof shall be on the cotton gin to prove the accuracy of its accounting as to any transaction that may be questioned by the consignor or the Commissioner, relating to condition, quality or grade of ginned cotton.

2000, c. 584, § 3.1-722.40; 2008, c. 860.



§ 3.2-4773. Identification of finished bales of cotton

Every cotton gin shall: (i) determine the weight of each bale of finished cotton immediately following the making of the bale; (ii) number sequentially all finished cotton bales; and (iii) affix to each bale a sequentially numbered tag for the purpose of identifying the individual bale of finished cotton. The tag shall also identify the origin module. The burden of proof shall be upon the cotton gin to prove the accuracy of its accounting.

2000, c. 584, § 3.1-722.41; 2008, c. 860.



§ 3.2-4774. Denial, suspension, or revocation of a license

The Commissioner may deny, suspend, or revoke the license of any cotton handler if the cotton handler violates any provision of § 3.2-4772 or 3.2-4775. The Commissioner shall provide reasonable notice of an informal fact-finding conference pursuant to § 2.2-4019 to any cotton handler in connection with the denial, suspension, or revocation of the cotton handler's license.

2000, c. 584, § 3.1-722.42; 2008, c. 860.



§ 3.2-4775. Offenses and punishment

Any cotton handler is guilty of a Class 1 misdemeanor if he:

1. Markets, obligates for sale, or otherwise disposes of producer-owned cotton without the written consent of the producer;

2. Conduct business without the license required by this article;

3. Imposes false charges for the handling of cotton;

4. Fails to account promptly, accurately, fully, and properly and to make settlement;

5. Intentionally makes any false statement with regard to grade, condition, markings, quality, or quantity of cotton received, ginned, packed, shipped, or otherwise handled, to the consignor of cotton with respect to the consignor's cotton, or to the Commissioner;

6. Fails to maintain records as required by this article;

7. In any instance in which the cotton handler offers to buy the consignor's cotton, fails to disclose to the consignor that the person making the offer is composed substantially of the same persons, as stockholders, members, or otherwise, who compose the cotton handler business;

8. Refuses the Commissioner the right of entry authorized by this article;

9. Knowingly provides false information on an application for license;

10. Fails to give reasonable written notice of any change in the style, name, or personnel of the cotton handler to the Commissioner or to the surety on the bond required by this article; or

11. Violates any provision of this article or regulation adopted hereunder.

2000, c. 584, § 3.1-722.43; 2008, c. 860.



§ 3.2-4800. Definitions

As used in this chapter, unless the context requires a different meaning:

"Animal" means any animate being, which is not human, endowed with the power of voluntary action.

"Brand name" means any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a distributor or registrant and distinguishing it from the commercial feed of other distributors or registrants.

"Commercial feed" means any materials or combination of materials that are distributed or intended for distribution for use as feed for animals, or for mixing in feed. Commercial feed shall not include the following commodities, provided they are not adulterated as provided in § 3.2-4808 : unmixed whole seeds, raw meat, raw goats' milk, at the farm only; hay, straw, stover, silage, cobs, husks, hulls, and individual chemical compounds or substances, when not mixed or intermixed with other materials.

"Contract feeder" means a person who is an independent contractor and who: (i) feeds commercial feed to animals pursuant to a contract; (ii) is provided such commercial feed by a licensed distributor; and (iii) receives remuneration as determined all or in part by the amount of feed consumption, mortality, profits, or amount or quality of production.

"Custom mix feed" means a feed for which the customer provides ingredients.

"Customer-formula feed" means commercial feed that consists of a mixture of commercial feeds, or feed ingredients, or a combination of both commercial feeds and feed ingredients, each batch being manufactured according to the specific instructions of the final purchaser.

"Distribute" means to: (i) offer or expose for sale, sell, warehouse, exchange, or barter commercial feed; or (ii) supply, furnish, or otherwise provide commercial feed to a contract feeder.

"Distributor" means any person who distributes commercial feed.

"Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals and articles other than commercial feed intended to affect the structure or any function of the animal body.

"Feed ingredient" means each of the constituent materials making up a commercial feed.

"Guarantor" means any person whose name appears on the label of a commercial feed.

"Label" means a display of written, printed, or graphic matter upon, or affixed to, the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a bulk commercial feed, or customer-formula feed, is distributed.

"Labeling" means all labels and other written, printed, or graphic matter: (i) upon a commercial feed or any of its containers or wrapper; or (ii) accompanying such commercial feed.

"Licensee" means the person who receives a license to distribute commercial feed under the provisions of this chapter.

"Manufacture" means to grind, mix or blend feed ingredients, or further process a commercial feed for distribution.

"Manufacturer" means any person who manufactures commercial feed.

"Medicated feed" means a commercial feed obtained by mixing a commercial feed and a drug.

"Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

"Official analysis" means the analysis of an official sample made by the Commissioner.

"Official sample" means a sample of feed taken by the Commissioner and designated as "official" by the Board.

"Percent" or "percentages" means percentage by weight.

"Pet food" means any commercial feed prepared and distributed for consumption by cats and dogs.

"Product name" means the name of the commercial feed that identifies it as to kind, class, or specific use.

"Quantity statement" means the net weight (mass), net volume (liquid or dry), count or other form of measurement of a commodity.

"Small package commercial feed" means commercial feed distributed in individual packages of 10 pounds or less.

"Specialty pet" means any domesticated animal usually maintained in a cage or tank, including gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles. Specialty pet does not include dogs, cats, horses, rabbits, and wild birds.

"Specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets.

"Stop sale, use, removal or seizure order" means an order that prohibits the distributor from selling, relocating, using, or disposing of a lot of commercial feed or portion thereof, in any manner, until the Commissioner or an appropriate court, gives written permission to sell, relocate, use, or dispose of the lot of commercial feed or portion thereof.

"Ton" means a unit of 2,000 pounds avoirdupois weight.

1994, c. 743, § 3.1-828.2; 2008, c. 860.



§ 3.2-4801. Authority of the Board and the Commissioner to adopt regulations

A. The Board may adopt regulations for commercial feeds as are necessary to carry out the provisions of this chapter.

B. The Commissioner may adopt as a regulation:

1. The official Definitions of Feed Ingredients, Official Feed Terms, and analytical variations adopted by the Association of American Feed Control Officials and published in the Official Publication of that organization;

2. Any federal regulation that pertains to this chapter, amending it as necessary for intrastate applicability;

3. The methods of sampling and analysis for commercial feed and the components of commercial feed adopted by the Association of Official Analytical Chemists in the publication of that organization; and

4. Any method of sampling and analysis for commercial feed and the components of commercial feed developed by the Department or adopted by agencies of the federal government, agencies of other states, the Division of Consolidated Laboratory Services or other commercial laboratories accredited by the Food and Drug Administration, U.S. Department of Agriculture or Association of Official Analytical Chemists.

C. Such regulations adopted by the Commissioner shall be effective upon filing with the Registrar of Regulations, who shall publish the regulation as a final regulation in the Virginia Register of Regulations. The regulation shall contain a preamble stating that the Board will receive, consider, and respond to petitions by any interested person at any time with respect to reconsideration or revision of such regulation.

D. The Board, after giving notice in the Virginia Register of Regulations, may reconsider and revise the regulation adopted by the Commissioner. Such revised regulation shall be effective upon filing with the Registrar of Regulations, who shall publish the regulation as a final regulation in the Virginia Register of Regulations.

E. Neither the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) nor public participation guidelines adopted pursuant thereto shall apply to the adoption, reconsideration, or revision of any regulation adopted pursuant to subsections B, C, and D.

1994, c. 743, § 3.1-828.4; 2008, c. 860.



§ 3.2-4802. Publications

The Commissioner may publish, in such forms as he may deem proper, information concerning the sales of commercial feeds, together with such data on their production and use as he may consider appropriate.

1994, c. 743, § 3.1-828.16; 2008, c. 860.



§ 3.2-4803. Licensing of manufacturers and guarantors of commercial feed

A. Any person who manufactures a commercial feed or any guarantor shall, before: (i) distributing, selling, offering or exposing for sale in the Commonwealth any commercial feed; or (ii) supplying commercial feed to a contract feeder, obtain a license from the Commissioner. The person who manufactures or is the guarantor of such commercial feed shall submit a license application to the Commissioner on a form furnished or approved by the Commissioner, and pay to the Commissioner a license fee of $50. Any person with multiple manufacturing facilities shall obtain a license and pay a license fee to the Commissioner for each manufacturing facility that distributes commercial feed in Virginia. The license year shall be January 1 through December 31. Each license shall expire on December 31 of the year for which it is issued. Any license shall be valid through January 31 of the next ensuing year or until the issuance of the renewal license, whichever event occurs first, if the holder of the license has filed a renewal application with the Commissioner on or before December 31 of the year for which the current license was issued. Any new applicant who fails to obtain a license within 15 working days of notification of the requirement to obtain a license, or any licensee who fails to comply with license renewal requirements, shall pay a $50 late fee to the Commissioner in addition to the license fee. The Commissioner may issue a stop sale, use, removal, or seizure order on any commercial feed that the nonlicensee produces or distributes in the Commonwealth until such license is issued.

B. The Commissioner shall not issue a license to any person not in compliance with any provision of this chapter, and shall revoke the license of any person subsequently found not to be in compliance with any provision of this chapter.

1994, c. 743, § 3.1-828.6; 2008, c. 860.



§ 3.2-4804. Product registration required of commercial feed distributors

A. Any person who distributes: (i) medicated feed; (ii) small package commercial feed; or (iii) specialty pet food shall register those commercial feeds with the Commissioner and pay to the Commissioner the registration fees specified in this section. It is unlawful for any person to distribute medicated feed, small package commercial feed, or specialty pet food in the Commonwealth without first obtaining a registration certificate from the Commissioner.

B. The registration year for medicated feed, small package commercial feed, and specialty pet food shall be January 1 through December 31. Each registration shall expire on December 31 of the year for which it is issued. Any registration shall be valid through January 31 of the next ensuing year or until the issuance of the renewal registration, whichever event occurs first, if the holder of the registration has filed a renewal application with the Commissioner on or before December 31 of the year for which the current registration was issued. Any person who fails to comply with registration renewal requirements shall pay a $50 late fee to the Commissioner in addition to the registration fee. The Commissioner may issue a stop sale, use, removal, or seizure order on any nonregistered commercial feed until such registration is issued.

C. Every manufacturer or guarantor of a medicated feed, except for customer-formula medicated feed, distributed in the Commonwealth shall: (i) apply for registration for each medicated feed on forms furnished or approved by the Commissioner; (ii) pay a registration fee of $50 per medicated feed to the Commissioner by January 1; and (iii) submit a copy of the proposed label for such medicated feed for approval with the registration form. The manufacturer or guarantor is not required to register additional package sizes of the same medicated feed.

D. Every manufacturer or guarantor of small package commercial feed shall: (i) apply for registration for each small package commercial feed on forms furnished or approved by the Commissioner; (ii) pay a registration fee of $50 to the Commissioner by January 1 per small package commercial feed, in lieu of an inspection fee for this size package; and (iii) submit a copy of any label, used or proposed to be used with the small package commercial feed for approval with the registration form.

E. Every manufacturer or guarantor of a specialty pet food distributed in the Commonwealth in individual packages of one pound or less shall: (i) apply for registration for each specialty pet food in individual packages of one pound or less only on forms furnished or approved by the Commissioner; (ii) pay a registration fee of $35 to the Commissioner by January 1 per specialty pet food to a maximum of $700 for this size package, in lieu of the inspection fee; and (iii) submit a copy of any label, used or proposed to be used with the specialty pet food, for approval with the registration form.

F. If the Commissioner, after examination and investigation, finds that the application and labeling of commercial feed comply with this chapter, the Commissioner shall issue a certificate of registration to the applicant upon payment of the specified registration fee. The granting of registration does not constitute the Commissioner's recommendation or endorsement of the product.

G. If the Commissioner identifies any unregistered commercial feed in commerce in the Commonwealth during the registration year, the Commissioner shall give the guarantor or manufacturer a grace period of 15 working days from issuance of notification of nonregistration to the guarantor or manufacturer within which to register the product. Any guarantor or manufacturer who fails to register the product within the grace period shall pay a $50 late fee to the Commissioner in addition to the registration fee. The Commissioner may issue a stop sale, use, removal, or seizure order upon any commercial feed until the registration is issued.

1994, c. 743, §3.1-828.7; 2008, c. 860.



§ 3.2-4805. Report and inspection fees

A. The reporting year for commercial feed tonnage shall be January 1 through December 31. The manufacturer or guarantor shall, by February 1 of the next ensuing year: (i) file the tonnage statement with the Commissioner; and (ii) pay to the Commissioner the inspection fee that shall not be less than $35 per year.

B. The filing of a tonnage report and the inspection fee shall be as follows:

1. Except when distributing to a contract feeder, any person who manufactures or distributes commercial feed or a component of commercial feed under his label in the Commonwealth, including a person who mixes, mills, or processes customer-formula feed, shall file with the Commissioner a tonnage statement and pay to the Commissioner an inspection fee of seven cents ($0.07) per ton of commercial feed per reporting year.

2. Any person who distributes commercial feed to contract feeders in the Commonwealth shall file with the Commissioner a tonnage statement and pay to the Commissioner an inspection fee of seven cents ($0.07) per ton of commercial feed distributed to contract feeders per reporting year.

3. Any person who distributes commercial feed to a nonlicensed person:

a. Shall file the tonnage statement with the Commissioner and pay to the Commissioner the inspection fee as specified in this subsection; or

b. Shall not be required to file the tonnage statement or pay the inspection fee if: (i) another person agrees in a written statement, filed with the Commissioner, to file the tonnage statement and pay the inspection fee by February 1; and (ii) he files with the Commissioner by February 1 a purchasing report on a form furnished or approved by the Commissioner stating the number of tons of commercial feed purchased during the reporting year and from whom the commercial feed was purchased.

C. The Commissioner shall not require a person to pay an inspection fee on a portion of a custom-mix feed that is produced by the purchaser or acquired by the purchaser from a source other than the person who is paying the inspection fee.

D. The manufacturer or guarantor shall report commercial feed tonnage and pay the inspection fee on all packages of the same product name or brand name of any commercial feed registered under this section, sold in packages of greater than 10 pounds, as required by this section.

E. Any person who is liable for an inspection fee that is due, and has not been paid to the Commissioner, within 15 working days following February 1, shall pay to the Commissioner a late fee of 10 percent of the inspection fee due, or $50, whichever is greater, in addition to the amount of inspection fee owed. The assessment of this late fee shall not prevent the Commissioner from taking other action, as provided for in this chapter.

F. Any person required to pay an inspection fee, or to report commercial feed tonnage, under this chapter shall keep such records as may be necessary or required by the Commissioner to indicate accurately: (i) the tonnage of commercial feed; (ii) the product names of any medicated feeds; (iii) the product names of any small package commercial feeds; and (iv) the product names of any specialty pet products distributed by the person in the Commonwealth. The person who reports commercial feed tonnage shall retain such records for a period of three years. The Commissioner may examine such records to verify reported statements of tonnage.

1994, c. 743, § 3.1-828.7; 2008, c. 860.



§ 3.2-4806. Labeling

A. The manufacturer or guarantor of a commercial feed, except customer-formula or custom mix feed, shall affix a label to the commercial feed that states in the English language the following information:

1. The quantity statement;

2. The product name and, if any, the brand name of the commercial feed;

3. The guaranteed analysis, the terms of which the Board shall determine by regulation so as to advise the user of the composition of the feed, or to support claims made in the labeling. In all cases, the substances or elements shall be determinable by laboratory methods of sampling and analysis, as specified in § 3.2-4801;

4. The common or usual name of each ingredient used in the manufacture of the commercial feed. The Board may, by regulation: (i) permit the use of a collective term for a group of ingredients that perform a similar function; or (ii) exempt such commercial feeds, or any group of ingredients, from this requirement if the Board finds that such statement is not required in the interest of consumers;

5. The name and principal mailing address of the manufacturer, or the person responsible for distributing the commercial feed, if such person is not the manufacturer;

6. Directions for use in the case of all commercial feeds containing drugs, and for such other feeds as the Board may, by regulation, require as necessary for the safe and effective use of the commercial feed; and

7. Any precautionary statements as the Board, by regulation, determines are necessary for the safe and effective use of the commercial feed.

B. The manufacturer or guarantor of a customer-formula or custom mix feed shall affix to or include with the feed a label, invoice, delivery slip, or other shipping document that states in the English language the following information:

1. The name and address of the manufacturer;

2. The name and address of the purchaser;

3. The date of manufacture;

4. Either: (i) the product name and net weight of each commercial feed and each other ingredient used in the mixture; (ii) the guaranteed analysis, as provided in subdivision A 3 with the ingredients as provided in subdivision A 4; (iii) identification by means of an identifying name, number or similar designation, where the manufacturer or guarantor furnishes all ingredients for a customer-formula feed, provided that the manufacturer or guarantor makes available a copy of the list of ingredients to the Commissioner at the location where the Commissioner takes an official sample; or (iv) the manufacturer or guarantor notes a modification on the label of a commercial feed where the manufacturer or guarantor modifies a commercial feed in normal trade at the request of the consumer, and such request does not affect the guaranteed analysis of said feed;

5. Directions for use for all customer formula or custom mix feeds containing drugs and for such other feeds as the Board may require, by regulation, as necessary for the safe and effective use of the commercial feed;

6. The directions for use and precautionary statements as required by subdivisions A 6 and A 7; and

7. If drugs are used in formulating the commercial feed: (i) the purpose of the medication (claim statement); and (ii) the established name of each active drug ingredient, and the level of each drug used in the final mixture, expressed in accordance with applicable regulations.

1994, c. 743, § 3.1-828.5; 2008, c. 860.



§ 3.2-4807. Misbranding

A. It is unlawful for any person who is a manufacturer or guarantor of commercial feed to distribute a commercial feed if:

1. The labeling of the commercial feed is false or misleading in any particular;

2. The commercial feed is distributed under the name of another commercial feed;

3. The commercial feed is labeled in any manner other than as required in § 3.2-4806;

4. The commercial feed purports to be, or is represented as, a commercial feed, or if it purports to contain, or is represented as containing, a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the Board; or

5. Any word, statement, or other information required by, or under authority of, this chapter to appear on the label or labeling of the commercial feed is not prominently placed thereon with such conspicuousness, (as compared with other words, statements, designs, or devices in the labeling) and in such terms, so that the purchaser or user is likely to read and understand the label under customary condition of purchase and use.

B. The violation of any provision of this section shall be deemed to be misbranding.

1994, c. 743, § 3.1-828.9; 2008, c. 860.



§ 3.2-4808. Adulteration

A. It is unlawful for any person who is a manufacturer or guarantor of a commercial feed to distribute a commercial feed if the commercial feed:

1. Contains any poisonous or deleterious substance that may render the commercial feed or its packaging injurious to health, unless the poisonous or deleterious substance is not an added substance and is not of sufficient quantity to render the commercial feed injurious to health under ordinary circumstances;

2. Contains any added poisonous, added deleterious, or added nonnutritive substance that is unsafe within the meaning of Section 406 of the Federal Food, Drug, and Cosmetic Act. If the substance is a food additive or a pesticide chemical in or on a raw agricultural commodity, then subdivisions A 3 and A 4 shall govern;

3. Is, bears, or contains any food additive that is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act;

4. Is a raw agricultural commodity and it bears or contains a pesticide chemical that is unsafe within the meaning of Section 408 (a) of the Federal Food, Drug, and Cosmetic Act. If a pesticide chemical has been used in or on a raw agricultural commodity in conformity within an exemption granted, or a tolerance prescribed, under Section 408 of the Federal Food, Drug, and Cosmetic Act and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, then the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe, so long as: (i) such residue in or on the raw agricultural commodity has been removed to the extent possible within good manufacturing practice; (ii) the concentration of such residue in the processed feed is not greater than the tolerance prescribed by Section 408 of the Federal Food, Drug, and Cosmetic Act for the raw agricultural commodity; and (iii) the feeding of such processed feed will not result, or be likely to result, in a pesticide residue in the edible produce of the animal, and that pesticide residue is unsafe within the meaning of Section 408 (a) of the Federal Food, Drug, and Cosmetic Act;

5. Is, bears or contains any color additive that is unsafe within the meaning of Section 721 of the Federal Food, Drug, and Cosmetic Act;

6. Is, bears, or contains any new animal drug that is unsafe within the meaning of Section 512 of the Federal Food, Drug, and Cosmetic Act;

7. Has had any valuable constituent, in whole or in part, omitted or abstracted from the commercial feed, or any less valuable substance substituted into the commercial feed;

8. Has had the composition or quality of the commercial feed fall below or differ from that which the manufacturer or guarantor purports or represents the commercial feed to possess by its labeling;

9. Contains a drug, and the methods used in, or the facilities or controls used for, its manufacture, processing, or packaging do not conform to current good manufacturing practice; or if the drug does not conform to regulations adopted by the Board, to assure that the drug meets the requirements of this chapter as to safety, and to assure that the drug has the identity, strength, quality, and purity characteristics that it purports or is represented to possess. In adopting such regulations, the Board shall adopt the current good manufacturing practice regulations for Type A Medicated Articles, and Type B, and Type C Medicated Feeds, established under authority of the Federal Food, Drug, and Cosmetic Act, unless the Board determines that such regulations are not appropriate to the conditions that exist in the Commonwealth; or

10. Contains viable weed seeds in amounts exceeding the limits as specified in the regulations of the Board. Nothing in this subdivision shall apply to whole unprocessed seeds.

B. The violation of any provision of this section shall be deemed to be adulteration.

1994, c. 743, § 3.1-828.10; 2008, c. 860.



§ 3.2-4809. Inspection, sampling, and analysis

A. The Commissioner may enter and inspect any factory, warehouse, or establishment within the Commonwealth during operating hours in which commercial feed is manufactured, processed, packed, warehoused, sold, or held for distribution, or any vehicle used to transport or hold such feed, to determine whether the provisions of this chapter have been complied with, including whether or not any operations may be subject to such provisions. The inspection shall include the verification of only such records and production and control procedures, pertinent equipment, finished material, unfinished material, any container, and labeling therein as may be necessary to determine compliance with this chapter.

B. The Commissioner may obtain samples from any premises during operating hours or any vehicle enumerated in subsection A, and examine records relating to distribution of commercial feeds.

C. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated, misbranded, or is otherwise deficient under the provisions of this chapter, the Commissioner shall, upon request, furnish to the licensee a portion of the sample concerned within 30 days following the receipt of such analysis by the licensee.

D. The Commissioner, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample. Such official sample shall be obtained and analyzed as provided in § 3.2-4801.

E. The Commissioner shall allocate adequate personnel to the major farm feed consuming areas of the state to carry out his duties under this act as such duties relate to insuring the quality, analysis, and quantity of feed sold and distributed in the Commonwealth.

1994, c. 743, § 3.1-828.8; 2008, c. 860.



§ 3.2-4810. Assessments for variance from guaranteed analysis, misbranding, and adulteration

A. If the Commissioner determines that a commercial feed fails to meet the label guarantee within the analytical variations specified in § 3.2-4801, the Commissioner shall make an assessment against the guarantor on each pound of the lot of commercial feed represented by the sample and that any person sold as follows:

1. For deficient protein, two and one-half times the value of the deficiency;

2. For deficient fat, two times the value of the deficiency; and

3. For excessive fiber, 10 percent of the sales invoice price of the feed.

B. If the Commissioner determines that any commercial feed is misbranded as provided in § 3.2-4807 or adulterated as provided in § 3.2-4808, the Commissioner shall assess 10 percent of the sales invoice price of the feed against the guarantor on each pound of the lot of commercial feed represented by the sample and that any person sold.

C. If the Commissioner finds a commercial feed in violation of subsection A or § 3.2-4807 or 3.2-4808, the Commissioner shall:

1. Assess the manufacturer or guarantor based on the violations that occur in a 90-day period, such period to begin on the date when the Commissioner sends notification of the violation to the manufacturer or guarantor. The 90-day period restarts upon each notification of violation to the manufacturer;

2. Assess the manufacturer or guarantor on violative commercial feeds that bear the same label and are from the same manufacturing location;

3. Not make more than one assessment against the manufacturer or guarantor for the same manufacturing lot of commercial feed when the lot identification information is listed on the label of the commercial feed;

4. Not assess the manufacturer or guarantor in excess of $5,000 per occurrence;

5. Assess a minimum of $200 for the first violation;

6. Assess a minimum of $400 for the second violation;

7. Assess a minimum of $800 for the third violation;

8. Assess a minimum of $1,600 for the fourth violation;

9. Assess a minimum of $3,200 for the fifth violation;

10. Assess a minimum of $5,000 for the sixth violation, and for each ensuing violation, without limitation;

11. Waive the initial $200 minimum assessment if the Commissioner finds that the violation of the commercial feed variance provision has not occurred within the 90-day period; and

12. Have the discretion not to make an assessment if the value of the deficiency of the initial violation is $5 or less, but shall notify the manufacturer or guarantor and shall apply all further assessments on additional violations.

D. The manufacturer or guarantor shall pay all assessments to the Commissioner within 60 days of notice of payment due. Any person who fails to pay the assessment within the specified time shall pay to the Commissioner a late fee as specified in § 3.2-4811. The Commissioner shall revoke the license of such person who fails to pay the assessment.

E. The Commissioner shall compute the approximate value per pound of protein and fat and this computation shall be used to establish the relative value of deficiencies on commercial feed sold or offered for sale in the Commonwealth. The Commissioner may furnish, and upon application shall furnish, such relative values to any person engaged in the manufacture or sale of feed in the Commonwealth.

F. As used in this section, the term "value of the deficiency" means the monetary value of the deficiency in protein or fat of the lot of commercial feed from which the Commissioner collected a sample. The Commissioner shall determine the value of the deficiency by calculating the number of pounds of commercial feed deficient in protein or fat, as compared to the label guarantee, in the sample lot and multiplying those pounds by the relative value per pound of protein or fat.

1994, c. 743, § 3.1-828.11; 2008, c. 860.



§ 3.2-4811. Fee for late payment of assessments

Any manufacturer or guarantor who does not pay an assessment for variance from label guarantee within 60 days shall pay to the Commissioner a late payment fee of 10 percent of the assessment or $50, whichever is greater, in addition to the assessment for variance from label guarantee.

1994, c. 743, § 3.1-828.13; 2008, c. 860.



§ 3.2-4812. Prohibited acts

A. It is unlawful for a manufacturer or guarantor of commercial feed to:

1. Manufacture or distribute any commercial feed that is adulterated or misbranded;

2. Adulterate or misbrand any commercial feed;

3. Remove or dispose of a commercial feed in violation of an order issued pursuant to § 3.2-4813;

4. Fail to obtain a license in accordance with § 3.2-4803;

5. Fail to register medicated feed, small package commercial feed, or specialty pet food in accordance with § 3.2-4804;

6. Obstruct or hinder the Commissioner in the performance of his duties under this chapter or otherwise attempt to prevent the Commissioner from performing these duties; or

7. Use metal of any kind, including any hook, snap, staple, or other fastener or device, to secure a package or attach any card, label, or ticket to a package containing feed.

B. It shall be unlawful for any person to distribute agricultural commodities within the Commonwealth including whole seeds, hay, straw, stover, silage, cobs, husks, and hulls that, if such commodities were commercial feed, are adulterated within the meaning of § 3.2-4808.

1994, c. 743, § 3.1-828.12; 2008, c. 860.



§ 3.2-4813. Detained commercial feeds

A. The Commissioner may issue and enforce a written or printed stop sale, use, removal, or seizure order to the owner or custodian of any lot of commercial feed distributed in violation of this chapter. The Commissioner shall release for distribution the commercial feed held under a stop sale, use, removal, or seizure order when the requirements of this chapter have been satisfied. If the Commissioner determines that the commercial feed cannot be brought into compliance with this chapter, the Commissioner shall release the commercial feed to be: (i) remanufactured, if possible; (ii) returned to the manufacturer; or (iii) destroyed.

B. The Commissioner may seize any lot of commercial feed not in compliance with this chapter. The Commissioner may make application for seizure to an appropriate court in the city or county where the commercial feed is located. In the event that the court finds the said commercial feed to be in violation of this chapter, and orders the condemnation of said commercial feed, the owner of the commercial feed shall dispose of the seized commercial feed in any manner that, in the opinion of the Commissioner, is consistent with the quality of the commercial feed, and that complies with the laws of the Commonwealth. In no instance shall the court order the disposition of said commercial feed without first giving the claimant an opportunity to apply to the court for release of said commercial feed, or for permission to process or relabel said commercial feed, to bring it into compliance with this chapter.

1994, c. 743, § 3.1-828.14; 2008, c. 860.



§ 3.2-4814. Disposition of fees, assessments, and penalties

All licensing, registration and inspection fees, assessments and penalties under this chapter received by the Commissioner shall be paid into the Feed, Lime, Fertilizer, and Animal Remedies Fund, established in § 3.2-3617. The fund shall be used in carrying out the purpose and provisions of this chapter, to include inspection, sampling and other expenses; except that seven cents ($0.07) per ton of commercial feed per license year of inspection fees received by the Commissioner shall be transferred to the Virginia Agricultural Foundation Fund pursuant to § 3.2-2905.

1994, c. 743, § 3.1-828.17; 2008, c. 860.



§ 3.2-4815. Commissioner's actions; injunction

A. Nothing in this chapter shall require the Commissioner to: (i) report for prosecution; (ii) institute seizure proceedings; or (iii) issue a withdrawal from distribution order if a violation of this chapter is minor, or if the Commissioner believes the public interest will best be served by a suitable notice of warning in writing.

B. The Commissioner may apply for, and an appropriate court many grant, a temporary or permanent injunction, restraining any person from violating, or continuing to violate, any of the provisions of this chapter, or regulation adopted under the chapter.

1994, c. 743, § 3.1-828.13; 2008, c. 860.



§ 3.2-4816. The Commissioner to cancel license and product registrations

The Commissioner shall cancel the commercial feed license and product registrations of any person who fails to comply with the chapter by:

1. Failing to file the tonnage report;

2. Falsifying information;

3. Making an inaccurate statement of tonnage distributed in Virginia during any reporting license year;

4. Making an inaccurate listing of medicated feed, small packaged commercial feed, or specialty pet feed for registration;

5. Failing to pay the license, registration, or inspection fee;

6. Failing to accurately report any of the information required to be submitted under this chapter;

7. Failing to keep records for a period of three years; or

8. Failing to allow inspection of records by the Commissioner, as required by subsection F of § 3.2-4805.

1994, c. 743, § 3.1-828.7; 2008, c. 860.



§ 3.2-4817. Violation of chapter; penalty

Any person convicted of violating any provision of this chapter is guilty of a Class 3 misdemeanor.

1994, c. 743, § 3.1-828.13; 2008, c. 860.



§ 3.2-4900. Definitions

As used in this chapter, unless the context requires a different meaning:

"Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to animal remedies.

"Animal" means any animate being, which is not human, endowed with the power of voluntary action.

"Animal remedies" means all drugs, combinations of drugs, proprietary medicines, and combinations of drugs and other ingredients, other than for food purposes or cosmetic purposes that are prepared or compounded for animal use; except those exempted by the Commissioner.

"Dosage form" means any animal remedy prepared in tablets, pills, capsules, ampules, or other units suitable for administration as an animal remedy.

"Drug" means articles: (i) recognized in the latest addition or any supplement thereto of the Official United States Pharmacopoeia, the official Homeopathic Pharmacopoeia of the United States, or the Official National Formulary; (ii) intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals; (iii) other than food or cosmetics, intended to affect the structure or any function of the body of animals; or (iv) intended for use as a component of any articles specified in clauses (i) or (ii) of this definition.

"Label" means a display of written, printed, or graphic matter upon the immediate container of any article.

"Labeling" means all labels and other written, printed, or graphic matter upon any article or any of its containers or wrappers or accompanying such article.

"Medicated feed" means a product obtained by mixing a commercial feed and a drug.

"Quantity statement" means the net weight (mass), net volume (liquid or dry), count or other form of measurement of a commodity.

"Sell" or "sale" includes exchange.

"Stop sale, use, removal, or seizure order" means an order that prohibits the distributor from selling, relocating, using, or disposing of an animal remedy in any manner, until the Commissioner or an appropriate gives written permission to sell, relocate, use or dispose of the animal remedy.

Code 1950, § 3-646.1; 1956, c. 517; 1966, c. 702, § 3.1-829; 1994, c. 910; 2008, c. 860.



§ 3.2-4901. Exemptions from chapter

The provisions of this chapter shall not apply to the compounding or dispensing of veterinarians' prescriptions, nor the dispensing of drugs or preparations by registered pharmacists compounded at the request of the purchaser and not intended for resale, nor shall such provisions apply to any animal remedy sold exclusively to or used exclusively by licensed veterinarians.

Code 1950, § 3-646.11; 1956, c. 517; 1966, c. 702, § 3.1-841; 2008, c. 860.



§ 3.2-4902. Registration required

A. The manufacturer or person responsible for distributing an animal remedy in the Commonwealth shall obtain a registration from the Commissioner for the animal remedy before placing such remedy on the market, except for medicated feeds registered under subsection C of § 3.2-4804 of the Virginia Commercial Feed Law.

B. Any person may make application for registration of any animal remedy by filing with the Commissioner, on forms furnished or approved by him, a statement with respect to such animal remedy that includes:

1. The name and principal address of the manufacturer or person responsible for placing such animal remedy on the market and the name and address of the person to whom correspondence should be directed; and

2. The name, brand, or trademark under which the animal remedy will be sold.

C. A label for any animal remedy shall accompany each application for registration, and, when requested by the Commissioner, a representative and true sample or specimen of each animal remedy to be registered shall accompany such application.

D. A statement of claims made or to be made that differ from the label submitted shall be filed with the Commissioner prior to use.

E. If the Commissioner after examination and investigation, finds that the application and labeling comply with the provisions of this chapter, a certificate of registration shall be issued to the applicant on payment of a registration fee as provided in § 3.2-4904.

F. This section does not apply to an animal remedy intended solely for investigational, experimental, or laboratory use by qualified persons, provided such remedy is plainly labeled "for investigational use only."

G. The Commissioner may determine whether a preparation intended for animal use and subject to registration shall be registered as a commercial feed and as an animal remedy.

H. The manufacturer or person responsible for placing on the market an animal remedy that is offered for sale, sold or otherwise distributed in the Commonwealth before it has been properly registered shall be subject to a late registration fee of $50 payable to the Commissioner in addition to the registration fee. The registrant shall pay the late registration fee before the registration is issued.

Code 1950, § 3-646.5; 1956, c. 517; 1966, c. 702, § 3.1-834; 1994, c. 910; 2008, c. 860.



§ 3.2-4903. Refusal or revocation of registration

The Commissioner may refuse to issue any certificate of registration to any applicant, if available facts indicate that the product proposed for registration is of negligible or no value in correcting, alleviating, or mitigating animal injuries or diseases for which it is intended. The Commissioner may suspend or revoke any registration for violation of any provision of this chapter.

Code 1950, § 3-646.7; 1956, c. 517; 1966, c. 702, § 3.1-836; 2008, c. 860.



§ 3.2-4904. Registration fees; terms of registration; renewal of registration

A. The Commissioner shall, before issuing a certificate of registration for any animal remedy, collect from the applicant for such certificate a registration fee of $25 for each separate animal remedy registered. When an animal remedy has been registered and the registration fee paid by the manufacturer or distributor, no other person shall be required to pay such fee.

B. The registrant shall pay a registration fee for the registration year of January 1 through December 31. Each registration shall expire on December 31 of the year for which it is issued. A registration is valid through January 31 of the next ensuing year or until the issuance of the renewal registration, whichever event occurs first, so long as the holder of the registration has filed a renewal application with the Commissioner on or before December 31 of the year for which the current registration was issued and has paid the registration fee to the Commissioner. The granting of registration does not constitute the Commissioner's recommendation or endorsement of the animal remedy.

C. If the Commissioner identifies any unregistered animal remedy in commerce in the Commonwealth during the registration year, the Commissioner shall give the person who is required to register the animal remedy, a grace period of 15 working days from issuance of notification to register the animal remedy. Any person required to register an animal remedy who fails to register the animal remedy within the grace period shall pay to the Commissioner a $50 late fee in addition to the registration fee. The Commissioner may issue a stop sale, use, removal, or seizure order upon any animal remedy until the registration is issued.

Code 1950, § 3-646.12; 1956, c. 517; 1966, c. 702, § 3.1-842; 1994, c. 910; 2008, c. 860.



§ 3.2-4905. Disposition of funds collected

All fees and assessments received by the Commissioner under this chapter shall be paid into the Feed, Lime, Fertilizer and Animal Remedies Fund, established in § 3.2-3617, to be used in carrying out the provisions of this chapter.

Code 1950, § 3-646.13; 1956, c. 517; 1966, c. 702, § 3.1-843; 1994, c. 910; 2008, c. 860.



§ 3.2-4906. Adulterated remedy

An animal remedy is adulterated if:

1. It was prepared or held under unsanitary conditions and as a result it: (i) may have become contaminated with filth; or (ii) may have been rendered injurious to animal health.

2. Its composition, purity, strength, or quality falls below or differs from what it is purported or is represented to possess by its labeling. The Commissioner shall allow a reasonable tolerance from such representation, in accordance with good manufacturing practices.

3. It consists in whole or in part of any filthy, putrid or decomposed substance.

4. It bears or contains any poisonous or deleterious substance that may render it injurious to health under such conditions of use as are customary or usual.

5. Its container is composed of any injurious or deleterious substance that may render it injurious to health.

Code 1950, § 3-646.2; 1956, c. 517; 1966, c. 702, § 3.1-831; 1994, c. 910; 2008, c. 860.



§ 3.2-4907. Misbranded remedy

An animal remedy is misbranded:

1. Unless the label bears, in the English language:

a. The name and principal addresses of the manufacturer or person responsible for placing such animal remedy on the market.

b. The name, brand, or trademark under which the animal remedy is sold.

c. An accurate quantity statement of the net contents of the package, lot, or parcel, such contents stated by weight in the case of solids, by volume in the case of liquids, and by both count and weight or volume per dose in the case of dosage forms.

d. The common or usual name of each active ingredient; in the case of a drug or drugs intended to be mixed with or in a feed for animals, and in the case of mixtures of a drug or drugs with or in a feed for animals, the English name of each active ingredient shall be stated and also the percentage of each active ingredient, or, in the case of antibiotics, the number of grams of each such active ingredient present in one pound of the product.

e. Adequate directions for use.

f. Adequate warnings against use in those conditions, whether pathological or normal, where its use may be dangerous to the health of animals, or against unsafe dosage, methods or duration of methods, administration, or application, in such manner and form, as are necessary for the protection of animals.

2. If the labeling is false or misleading in any particular.

3. If its container is made, formed, or filled so as to be deceptive or misleading as to the amount of contents.

4. If it is dangerous to the health of animals when used in the dosage or with the frequency or duration prescribed, recommended, or suggested in the labeling of such remedy.

5. If any word, statement, or other information appearing on the label does not also appear on the outside container or wrapper, if present, of the retail package of such article, or is not easily legible through the outside container or wrapper.

6. If any word, statement, or other information required to appear on the label is not prominently placed on the label with such conspicuousness, as compared with other words, statements, designs, or devices in the labeling, and in such terms, that it is likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

Any animal remedy that is manufactured and distributed under license from and under the supervision of the U.S. Department of Agriculture, and in compliance with the regulations of such department complies with this section.

Code 1950, §§ 3-646.1, 3-646.3; 1956, c. 517; 1966, c. 702, §§ 3.1-829, 3.1-832; 1994, c. 910; 2008, c. 860.



§ 3.2-4908. Withholding noncomplying remedies from sale; tagging, condemnation, destruction, and correction of adulterated or misbranded remedies

A. The Commissioner shall require those animal remedies that are found or believed not to comply with the provisions of this chapter to be withheld from sale until he determines that the remedies are in compliance with such provisions.

B. Whenever the Commissioner finds or has reasonable cause to believe an animal remedy is adulterated or misbranded he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained and warning all persons not to dispose of such article in any manner until permission is given by the Commissioner or an appropriate court. Any such article may be removed from display by the manufacturer or vendor, but shall remain on the premises.

C. If such a detained article is found, after examination and analysis, to be adulterated or misbranded, the Commissioner may petition the judge of any appropriate court in whose jurisdiction the article is detained for condemnation. If the Commissioner finds that such detained article is not adulterated or misbranded, he shall remove the tag or other marking.

D. If the court finds that a detained animal remedy is adulterated or misbranded, such article shall, after entry of the decree, be destroyed, under the supervision of the Commissioner, at the expense of the defendant. All court costs and fees, and storage and other proper expenses, shall be paid by the defendant or his agent.

E. If the adulteration or misbranding can be corrected by proper processing or labeling of the article, an appropriate court, after entry of the decree and after such costs, fees, and expenses have been paid and a sufficient bond, conditioned that such article shall be so processed or labeled, has been executed, may order such article to be delivered to the defendant for such processing or labeling under the supervision of the Commissioner. The expense of such supervision shall be paid by the defendant. The bond shall be returned to the defendant on the representation to the court by the Commissioner that the article no longer violates any of the provisions of this chapter and that expenses incident to such proceeding were paid.

Code 1950, § 3-646.4; 1956, c. 517; 1966, c. 702, § 3.1-833; 1994, c. 910; 2008, c. 860.



§ 3.2-4909. Investigations by Commissioner; right of access; securing and examining samples; obstructing Commissioner; penalty

The Commissioner shall make all necessary investigations pertinent to the enforcement of this chapter.

The Commissioner shall have free access during operating hours to any establishment in which animal remedies are manufactured, processed, packed, sold or offered for sale, to inspect such premises and to determine whether the provisions of this chapter are being violated.

The Commissioner may secure samples or specimens of any animal remedy after paying or offering to pay for them, and he shall have an examination or analysis made of such sample to determine whether the provisions of this chapter are being violated. Any person who hinders or obstructs in any way the Commissioner in the performance of his official duties is guilty of a Class 3 misdemeanor.

Code 1950, § 3-646.6; 1956, c. 517; 1966, c. 702, § 3.1-835; 1972, c. 741; 1994, c. 910; 2008, c. 860.



§ 3.2-4910. Use of information acquired by Commissioner or employees of Department

The Commissioner or any employee of the Department shall not use or reveal information acquired under §§ 3.2-4902 and 3.2-4909 except in the enforcement of this chapter, or to the courts, when relevant in any judicial proceeding.

Code 1950, § 3-646.8:1; 1956, c. 517; 1966, c. 702, § 3.1-838; 2008, c. 860.



§ 3.2-4911. Publication of information by Commissioner

The Commissioner may publish at such times and in such forms as he may deem proper, information concerning the sales of animal remedies, together with data on their production and use, and a report of the results of the analyses of official samples of animal remedies sold within the Commonwealth as compared with the analyses guaranteed in the registration and on the label. The information concerning production and use of animal remedies shall not disclose the operations of any person.

Code 1950, § 3-646.10; 1956, c. 517; 1966, c. 702, § 3.1-840; 2008, c. 860.



§ 3.2-4912. Prohibitions

A. It is unlawful for any person to:

1. Sell, deliver, hold, or offer for sale any animal remedy that has not been registered with the Commissioner as provided in § 3.2-4902, except that any biological product for use on or testing of any livestock, poultry, or any animal, manufactured under a license issued by the U.S. Department of Agriculture, shall not be considered as being subject to the registration requirements of such section.

2. Manufacture, sell, deliver, hold, or offer for sale any animal remedy that is adulterated or misbranded.

3. Compound, manufacture, make, produce, pack, package, or prepare within the Commonwealth any animal remedy to be offered for sale or distribution unless such compounding, manufacture, making, producing, packaging, packing, or preparing is done with adequate equipment under the supervision of a licensed veterinarian, a graduate chemist, a licensed pharmacist, a licensed physician, or some other person as may be approved by the Commissioner after an investigation and a determination by the Commissioner that they are qualified by scientific or technical training or by experience to perform such duties of supervision as may be necessary to protect animal health and public safety.

4. Disseminate any advertisement that is false or misleading. No person or medium for the dissemination of any advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, is subject to the penalties for violations of this chapter for disseminating such false advertisement, unless he refused, on the request of the Commissioner, to furnish the name and address of the manufacturer, packer, distributor, seller, or advertising agency that caused him to disseminate such advertisement.

5. Dispose of a detained article in violation of § 3.2-4908.

6. Give a guaranty that is false, except a person who relied on the guaranty signed by, and containing the name and address of, the person from whom he received the animal remedy in good faith.

7. Alter, mutilate, destroy, obliterate, or remove any part of the labeling of any animal remedy if such acts result in the animal remedy being misbranded, or do any other act, while the animal remedy is being held for sale that results in the misbranding of such article.

8. Forge, counterfeit, simulate, or falsely represent, or without proper authority use, any mark, stamp, tag, label, or other identification device required by § 3.2-4907.

9. Sell or offer to sell any biological product for use on any livestock, poultry, or other animal, unless such product is manufactured under a license issued by the U.S. Department of Agriculture or a registration issued by the Commissioner, or unless such product meets the requirements of the federal Food, Drug and Cosmetic Act.

10. Sell or offer to sell any biological product that has not been kept in refrigeration under conditions prescribed by the regulations of the Board.

B. The Commissioner shall assess any person who commits a prohibited act under this chapter 10 percent of the retail price of the animal remedy at the time of sampling on the product found in violation, or $50, whichever is greater, not to exceed $5,000 per occurrence. The person assessed shall pay the assessment to the Commissioner within 60 days from the date of notice to the person whose name appears on the label. Any person who fails to pay the assessment within the specified time shall pay a late fee of $50 to the Commissioner in addition to the assessment. The Commissioner shall revoke the registration of any person who fails to pay the assessment.

Code 1950, § 3-646.8; 1956, c. 517; 1966, c. 702, § 3.1-837; 1994, c. 910; 2008, c. 860.



§ 3.2-4913. Report of violations; duty of attorney for the Commonwealth

The Commissioner shall report violations of this chapter to the attorney for the Commonwealth. It shall be the duty of every attorney for the Commonwealth, to whom the Commissioner shall report any violation of this chapter, to commence proceedings and prosecute without delay. This section shall not require the Commissioner to report, for the institution of prosecution under such sections, minor violations of this chapter if he believes the public interest will be adequately served in the circumstances by a suitable written notice of warning. In all prosecutions under this chapter involving the composition of an animal remedy, a certified copy of the official analysis signed by the analyst shall be accepted as prima facie evidence of the composition, provided the defendant has been furnished a copy thereof in advance of the trial.

Code 1950, § 3-646.14; 1956, c. 517; 1966, c. 702, § 3.1-844; 1972, c. 741; 1994, c. 910; 2008, c. 860.



§ 3.2-4914. Violation of chapter or regulations a misdemeanor

Any person convicted of violating any provisions of this chapter and the regulations issued hereunder is guilty of a Class 1 misdemeanor, except as otherwise provided.

Code 1950, § 3-646.15; 1956, c. 517; 1966, c. 702, § 3.1-845; 1994, c. 910; 2008, c. 860.



§ 3.2-5000. Sale of farm machinery or equipment where serial number has been removed, defaced or obliterated; penalty

A. It is unlawful for any person to sell or offer for sale in the Commonwealth any new agricultural implement, farm tractor, or other type of farm machinery or equipment, knowing that the manufacturer's original serial number has been removed, defaced, or in any way obliterated. Any person who violates this subsection is guilty of a Class 2 misdemeanor. A person convicted of a second or subsequent offense under this subsection is guilty of a Class 1 misdemeanor.

B. The dealer in farm equipment who possesses for sale any farm implement or machinery that has had its serial number removed, defaced, or in any way obliterated, shall have his supplier stamp, attach or scribe, as was originally done, the same serial number as was placed upon the machine or implement at the time of its manufacture. Nothing contained in this section shall be construed to prevent any manufacturer or importer, or his agents, other than dealers, from doing his own numbering on agricultural implements, farm tractors, or other types of farm machinery or equipment, or parts, removed or changed, and replacing the numbered parts.

Code 1950, § 3-707; 1952, c. 672; 1966, c. 702, § 13.1-918; 2008, c. 860.



§ 3.2-5100. Duties of Commissioner

A. It shall be the duty of the Commissioner to inquire into the dairy and food and drink products, and the articles that are food or drinks, or the necessary constituents of the food or drinks, that are manufactured, sold, exposed, or offered for sale in the Commonwealth.

B. The Commissioner may procure samples of the dairy and food products covered by this chapter and may have the samples analyzed.

C. The Commissioner shall make a complaint against the manufacturer or vendor of any food or drink or dairy products that are adulterated, impure, or unwholesome, in contravention of the laws of the Commonwealth, and furnish all evidence to obtain a conviction of the offense charged. The Commissioner may make complaint and cause proceedings to be commenced against any person for enforcement of the laws relative to adulteration, impure, or unwholesome food or drink, and in such cases he shall not be obliged to furnish security for costs.

Code 1950, §§ 3-323 to 3-325; 1966, c. 702, §§ 3.1-402 to 3.1-404; 1972, c. 741; 2008, c. 860.



§ 3.2-5101. Board authorized to adopt regulations; exception

A. Whenever in the judgment of the Commissioner action will promote honesty and fair dealing in the interest of consumers, the Board shall adopt regulations fixing and establishing for any food or class of food: labeling requirements; a reasonable definition and standard of identity; and a reasonable standard of quality and fill of container, or tolerances or limits of variability. In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the Board shall, for the purpose of promoting honesty and fair dealing in the interest of the consumers, designate the optional ingredients that shall be named on the label. The definitions and standards so adopted may conform so far as practicable to the definitions and standards promulgated by the Secretary of Health and Human Services under authority conferred by Section 401 of the federal act.

B. Any regulations adopted pertaining to this section shall not apply to nonprofit organizations holding one-day food sales. The Commissioner may disseminate to nonprofit organizations educational materials related to the safe preparation of food for human consumption.

Code 1950, § 3-314; 1966, c. 702, § 3.1-394; 1996, c. 728; 2002, c. 218; 2008, c. 860.



§ 3.2-5102. Commissioner to have access to factories, warehouses, and other places; examination of samples

The Commissioner shall have free access at all reasonable hours to any factory, warehouse, or establishment in which foods are manufactured, processed, packed, or held for introduction into commerce, or to enter any vehicle being used to transport or hold such foods in commerce, or any store, restaurant, or other place in which food is being offered for sale for the purpose of:

1. Inspecting such factory, warehouse, establishment, or vehicle to determine if any of the provisions of this chapter are being violated; and

2. Securing samples or specimens of any food after paying or offering to pay for such sample. It shall be the duty of the Commissioner to make or cause to be made examinations of samples secured under the provisions of this section to determine whether or not any provision of this chapter is being violated.

This section shall not apply to nonprofit organizations holding one-day food sales.

Code 1950, § 3-319; 1966, c. 702, § 3.1-399; 2003, c. 420; 2008, c. 860.



§ 3.2-5103. Standards of variability permissible to any article of food

The Commissioner with the approval of the Board shall establish and publish standards or limits of variability permissible in any article of food, and these standards shall be the standards before all courts. When standards have been or may be established by the U.S. Department of Health and Human Services, they shall be accepted by the Department and published as standards for the Commonwealth, but such standards shall not go into effect until a reasonable time after publication. The Commissioner, with the approval of the Board, shall have authority to adopt uniform regulations for carrying out the provisions of this section.

Code 1950, § 3-283; 1966, c. 702, § 3.1-364; 2008, c. 860.



§ 3.2-5104. Chemical work incident to execution of laws

The chemical work incident to the execution of the provisions of this chapter shall be provided by the Division of Consolidated Laboratory Services.

Code 1950, § 3-282; 1966, c. 702, § 3.1-363; 1972, c. 741; 2008, c. 860.



§ 3.2-5105. Definition of term "food."

The term "food" as used in this article means all articles used for food, drink, confectionery or condiment, whether simple, mixed or compound, and all substances or ingredients used in the preparation thereof, intended for human consumption and introduction into commerce.

Code 1950, § 3-285; 1966, c. 702, § 3.1-365; 2008, c. 860.



§ 3.2-5106. Sanitary conditions of food establishments

A. Every place used for the preparation for sale, manufacture, packing, storage, sale, or distribution of any food shall be properly lighted, drained, plumbed, and ventilated, and shall be operated with strict regard for the purity and wholesomeness of the food produced, and with strict regard to the influence of such conditions upon the health of any worker or employee.

B. The floors, sidewalls, ceilings, furniture, receptacles, implements, and machinery of every place where food is manufactured, packed, stored, sold, or distributed, shall at all times be kept in a clean, healthful, and sanitary condition.

C. All refuse, dirt, and waste products subject to decomposition and fermentation incident to the manufacture, preparation, packing, storing, selling, and distributing of food, shall be removed from the premises daily.

Code 1950, §§ 3-286, 3-287, 3-289; 1966, c. 702, §§ 3.1-366, 3.1-367, 3.1-369; 2008, c. 860.



§ 3.2-5107. Plastering and painting sidewalls and ceilings; interior woodwork; floors

A. Any place where food is manufactured, produced, prepared, processed, packed, or exposed shall: (i) keep its sidewalls and ceilings well plastered, wainscoted, or ceiled, preferably with metal or lumber, and shall be kept oil-painted or well limewashed; and (ii) keep all interior woodwork clean and washed with soap and water.

B. Every building, room, basement, or cellar occupied or used for the preparation, manufacture, packing, storage, sale, or distribution of food, shall have an impermeable floor made of cement or tile, laid in cement, brick, wood, or other suitable nonabsorbent material that can be flushed and washed clean with water.

Code 1950, §§ 3-292 to 3-294; 1966, c. 702, §§ 3.1-372 to 3.1-374; 2008, c. 860.



§ 3.2-5108. Sleeping arrangements

The sleeping places for persons employed in any food establishment shall be separate and apart from the room in which food products are manufactured or stored, and no person shall sleep in any place where flour, meal, or any manufactured products thereof are manufactured or stored.

Code 1950, § 3-296; 1966, c. 702, § 3.1-375; 2008, c. 860.



§ 3.2-5109. Washrooms and toilets

Any place where food is manufactured, prepared, exposed, or offered for sale shall have a convenient washroom and toilet of sanitary construction, but such toilet shall be entirely separate and apart from any room used for the manufacture or storage of food products.

Code 1950, § 3-301; 1966, c. 702, § 3.1-380; 2008, c. 860.



§ 3.2-5110. Daily cleaning of instruments and machinery

All trucks, trays, boxes, baskets, buckets, and other receptacles, chutes, platforms, racks, tables, shelves, and all knives, saws, cleavers, and other utensils and machinery used in moving, handling, cutting, chopping, mixing, canning, and any other process, shall be thoroughly cleaned daily.

Code 1950, § 3-290; 1966, c. 702, § 3.1-370; 2008, c. 860.



§ 3.2-5111. Food protected from flies, dust, and dirt

Food in the process of manufacture, preparation, packing, storing, sale, or distribution, shall be protected from flies, dust, dirt, and all other foreign or injurious contamination.

Code 1950, § 3-288; 1966, c. 702, § 3.1-368; 2008, c. 860.



§ 3.2-5112. Clothing of employees

The clothing of any worker or employee shall be clean.

Code 1950, § 3-291; 1966, c. 702, § 3.1-371; 2008, c. 860.



§ 3.2-5113. Employees with contagious or infectious disease

No employer shall knowingly permit or require any person to work in any place where food is manufactured, produced, prepared, processed, packed, or exposed, who is afflicted with any contagious or infectious disease, or with any skin disease.

Code 1950, § 3-298; 1966, c. 702, § 3.1-377; 2008, c. 860.



§ 3.2-5114. Smoking

Smoking is prohibited in workrooms of food-producing establishments.

Code 1950, § 3-300; 1966, c. 702, § 3.1-379; 2008, c. 860.



§ 3.2-5115. Animals

No animal shall be permitted in any area used for the manufacture or storage of food products. A guard or guide animal may be allowed in some areas if the presence of the animal is unlikely to result in contamination of food, food contact surfaces, or food packaging materials.

Code 1950, § 3-297; 1966, c. 702, § 3.1-376; 1997, c. 122; 2008, c. 860.



§ 3.2-5116. Metal beverage containers with detachable metal pull tabs

It is unlawful for any person to sell or offer for sale at retail within the Commonwealth any metal beverage container or any composite beverage container designed and constructed with an all metal pull tab opening device that detaches from the container when the container is opened in a manner normally used to empty the contents of the container. For the purpose of this section, the term "beverage" shall mean beer as defined in § 4.1-100, or other malt beverages and mineral waters, soda water and formulated soft drinks, with or without carbonation.

1976, c. 774, § 3.1-382.1; 1979, c. 358; 2008, c. 860.



§ 3.2-5117. Penalty for violation; misdemeanor

Any person violating any of the provisions of §§ 3.2-5106 through 3.2-5116 is guilty of a Class 3 misdemeanor.

Code 1950, § 3-301.1; 1966, c. 702, § 3.1-381; 2008, c. 860.



§ 3.2-5118. Sterilization of bottles and containers

A. All bottles, jugs, cans, barrels, and containers used in the packing, bottling, storage, distribution, and sale of nonalcoholic beverage and drink products shall be sterilized by one of the following methods before using:

1. By sterilization with boiling water or live steam; or

2. By soaking in a hot caustic solution that shall contain not less than three percent alkali, of which not less than 60 percent is caustic, or its equivalent in cleansing or germicidal effectiveness as such solutions are commonly used in the soaker-type washing and sterilizing equipment.

If other equally efficient methods of sterilization are developed, the Commissioner may approve those methods of sterilization.

B. Any violation of this section is a Class 1 misdemeanor.

Code 1950, § 3-302; 1966, c. 702, § 3.1-382; 2008, c. 860.



§ 3.2-5119. Transportation or storage under unsanitary conditions; penalty

A. It shall be unlawful for any person or any common carrier to permit unsanitary conditions to exist in the transportation or storage of an article of food intended for introduction into commerce, if the unsanitary conditions may contaminate the article of food.

B. Any person who violates any of the provisions of this section is guilty of a Class 2 misdemeanor.

C. The Commissioner is empowered to enter and inspect all stores, warehouses, and any and all means or places of transportation or storage of articles of food. Any person who hinders or obstructs the Commissioner in the discharge of the authority or duty imposed upon him by the provisions of this section, is guilty of a Class 2 misdemeanor.

D. Whenever any article of food is transported or stored under unsanitary conditions, the proceedings for the enforcement of this section may be instituted and maintained in any county or city through which or in which such article of food has been or is so transported or stored under unsanitary conditions.

Code 1950, § 3-305; 1966, c. 702, § 3.1-385; 2008, c. 860.



§ 3.2-5120. Definitions

As used in this article, unless the context requires a different meaning:

"Advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or that are likely to induce, directly or indirectly, the purchase of food.

"Butter" means the food product generally known as butter, which is made exclusively from milk or cream, or both, with or without common salt, and with or without coloring matter, and containing not less than 80 percent by weight of milk fat, having allowed for all tolerances.

"Contaminated with filth" applies to any food not securely protected from dust, dirt, and as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

"Federal act" means the Federal Food, Drug and Cosmetic Act (Title 21 U.S.C. § 301 et seq.).

"Food" means all articles used for food, drink, confectionery, or condiment, for humans or other animals, whether simple, mixed, or compound, and all substances or ingredients used in the preparation thereof.

"Immediate container" does not mean package liners.

"Label" means a display of written, printed, or graphic matter upon the immediate container of any article.

"Labeling" means all labels and other written, printed, or graphic matter upon an article or any of its containers or wrappers, or accompanying such article.

"Selling of food" means the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale; the sale of any such article; and the supplying of any such articles in the conduct of any food establishment.

Code 1950, § 3-307; 1966, c. 702, § 3.1-387; 2008, c. 860.



§ 3.2-5121. Authority to adopt regulations; conformity with federal regulations; hearings; enforcement of article; review of regulations

A. The Board is authorized to adopt regulations for the efficient enforcement of this article, unless that authority is specifically granted to the Commissioner. The Board may make the regulations adopted under this article conform, insofar as practicable with those adopted under the federal act. Notwithstanding any other requirement under the Administrative Process Act (§ 2.2-4000 et seq.) to the contrary, the Commissioner may adopt any regulation under the federal act without public hearing. Such regulation shall be effective upon filing with the Registrar of Regulations. The Board, at its next regular meeting, shall adopt the regulation after notice but without public hearing unless a petition is filed in accordance with subsection F.

B. The Board may adopt any edition of the Food and Drug Administration's Food Code, or supplement thereto, or any portion thereof, as regulations, with any amendments as it deems appropriate. In addition, the Board may repeal or amend any regulation adopted pursuant to this subsection. No regulations adopted or amended by the Board pursuant to this subsection shall establish requirements for any license, permit or inspection unless such license, permit or inspection is otherwise provided for in this title. The provisions of the Food and Drug Administration's Food Code shall not apply to farmers selling their own farm-produced products directly to consumers for their personal use, whether such sales occur on such farmer's farm or at a farmers' market, unless such provisions are adopted in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

C. The provisions of the Administrative Process Act (§ 2.2-4000 et seq.) shall not apply to the adoption of any regulation pursuant to subsection B if the Board of Health adopts the same edition of the Food and Drug Administration's Food Code, or the same portions thereof, pursuant to subsection C of § 35.1-14 and the regulations adopted by the Board and the Board of Health have the same effective date. In the event that the Board of Health adopts regulations pursuant to § 2.2-4012.1, the effective date of the Board's regulations may be any date on or after the effective date of the regulations adopted by the Board of Health.

Notwithstanding any exemption to the contrary, a regulation adopted pursuant to subsection B shall be subject to the requirements set out in §§ 2.2-4007.03, 2.2-4007.04, and 2.2-4007.05, and shall be published in the Virginia Register of Regulations. After the close of the 60-day comment period, the Board may adopt a final regulation, with or without changes. Such regulation shall become effective 15 days after publication in the Virginia Register, unless the Board has withdrawn or suspended the regulation, or a later date has been set by the Board. The Board shall also hold at least one public hearing on the proposed regulation during the 60-day comment period. The notice for such public hearing shall include the date, time and place of the hearing.

D. Hearings authorized or required by this article shall be conducted by the Board, the Commissioner or such officer, agent, or employee as the Board may designate for the purpose.

E. The Commissioner shall coordinate enforcement of this article with the applicable federal agencies charged with enforcement of the federal act, in order to avoid unnecessary or unjustified conflict between enforcement of this article and the federal act as to Virginia food manufacturers, processors, packers, and retailers.

F. The Board or Commissioner shall from time to time for good cause shown to review the regulations and enforcement guidelines adopted pursuant to this article. If the Commissioner finds that any federal regulation or enforcement guideline that includes any tolerance or action level that does not protect the health and welfare of the citizens of the Commonwealth, he shall petition the appropriate federal agency to change the federal regulation or enforcement guideline.

G. The Commissioner or any interested party for good cause shown may request the Board to hold a public hearing concerning any regulation or enforcement guideline. If the Board after hearing finds that the regulation or enforcement guideline does not protect the health and welfare of the citizens of the Commonwealth, it shall adopt a new regulation or enforcement guideline. Within the limits of personnel and funds available all state agencies and institutions shall cooperate and assist in furnishing information and data as to whether the regulations or enforcement guidelines in question protect the health and welfare of the citizens of the Commonwealth.

Code 1950, § 3-318; 1966, c. 702, § 3.1-398; 1977, c. 440; 2003, c. 695; 2004, c. 802; 2007, cc. 873, 916; 2008, c. 860.



§ 3.2-5122. Adulterated food

A food shall be deemed to be adulterated if:

1. It bears or contains any poisonous or deleterious substance that may render it injurious to health; but if the substance is not an added substance the food shall not be considered adulterated under this subdivision if the quantity of the substance in the food does not ordinarily render it injurious to health;

2. It bears or contains any added poisonous or added deleterious substance that is unsafe within the meaning of § 3.2-5125;

3. It consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food;

4. It has been produced, prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome, or injurious to health;

5. It is the product of a diseased animal, an animal that has died otherwise than by slaughter, or an animal that has been fed upon the uncooked offal from a slaughterhouse;

6. Its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health;

7. Any valuable constituent has been, in whole or in part, omitted or abstracted;

8. Any substance has been substituted in whole or in part for a valuable constituent;

9. Damage or inferiority has been concealed in any manner;

10. Any substance has been added or mixed or packed with the food so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is;

11. It is confectionery and it bears or contains any alcohol or nonnutritive article or substance, except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four-tenths of one percent, harmless natural gum, and pectin. In addition, any confectionery that: (i) contains five percent or less by volume of alcohol or; (ii) any chewing gum that contains harmless nonnutritive masticatory substances, shall not be deemed adulterated; or

12. It bears or contains a coal-tar color other than one from a batch that has been certified by the U.S. Department of Health and Human Services.

Code 1950, § 3-315; 1966, c. 702, § 3.1-395; 1988, c. 110; 2008, c. 860.



§ 3.2-5123. Misbranded food

A. A food shall be deemed to be misbranded:

1. If its labeling is false or misleading in any particular.

2. If any word, statement, or other information appearing on the label does not also appear on the outside container or wrapper, if present, of the retail package of such article, or is not easily legible through the outside container or wrapper.

3. If any word, statement, or other information required by this article is not prominently placed on the label with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

4. Unless its label bears:

a. The common or usual name of the food, if there is any;

b. When the food is fabricated from two or more ingredients, the common or usual name of each ingredient. Spices, flavorings, and colors not required to be certified under section 721(c) of the federal act, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each; and

c. When the food purports to be a beverage containing vegetable or fruit juice, a statement with appropriate prominence on the information panel of the total percentage of such fruit or vegetable juice contained in the food.

To the extent that the Commissioner believes that compliance with the requirements of subdivision 4 b is impractical or results in deception or unfair competition, exemptions shall be established by the Commissioner. The requirements of subdivision 4 b shall not apply to any carbonated beverages, ingredients of which have been fully and correctly disclosed to the extent prescribed by subdivision 4 b to the Commissioner in an affidavit.

5. If it is offered for sale under the name of another food.

6. If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word, imitation, and immediately thereafter, the name of the food imitated.

7. If its container is made, formed, or filled as to be misleading.

8. If in package form, unless it bears a label containing: (i) the name and place of business of the manufacturer, packer, or distributor; (ii) the name of the article; (iii) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under clause (iii) of this subdivision reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the Board.

9. If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by § 3.2-5101 unless: (i) it conforms to such definition and standard; and (ii) its label bears the name of the food specified in the definition and standard, and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food.

10. If it purports to be or is represented as:

a. A food for which a standard of quality has been prescribed by regulations as provided by § 3.2-5101 and its quality falls below such standard unless its label bears, in such manner and form as regulations specify, a statement that it falls below such standards; or

b. A food for which a standard or standards of fill of container have been prescribed by regulations as provided by § 3.2-5101, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard.

11. If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board requires through regulation to fully inform purchasers as to its value for such uses.

12. If it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating that fact; provided that to the extent that the Commissioner believes that compliance with the requirements of this subdivision is impracticable, exemptions shall be established by the Commissioner; provided, that the provisions of this subdivision and of subdivisions 4 and 9 with respect to artificial colorings shall not apply in the case of butter, cheese or ice cream.

13. If it is a food intended for human consumption, it is offered for sale, and its label and labeling do not comply with the requirements of Section 403 (q) of the federal act pertaining to nutrition information.

14. If it is a food intended for human consumption, it is offered for sale, and its label and labeling do not comply with the requirements of Section 403 (r) of the federal act pertaining to nutrient content claims and health claims.

B. If an article is alleged to be misbranded because the label is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences that may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement or under such conditions of use as are customary or usual.

Code 1950, §§ 3-307, 3-316; 1966, c. 702, §§ 3.1-387, 3.1-396; 1996, c. 728; 2008, c. 860.



§ 3.2-5124. Labeling as kosher and halal; penalty

It is unlawful to label any repackaged food or food product or display or offer for sale any unwrapped food or food product that represents the food or food product as kosher or halal without indicating the person or entity authorizing such designation by providing the name or symbol of the authority or providing a phone number or website to access the information.

Any person who knowingly violates any provision of this section is guilty of a Class 3 misdemeanor.

2006, cc. 392, 485, § 3.1-396.1; 2008, c. 860.



§ 3.2-5125. Poisonous or deleterious substance added to food

Any poisonous or deleterious substance added to any food, except if it is required in the production of the food or cannot be avoided by good manufacturing practice, shall be deemed to be unsafe for purposes of subdivision 2 of § 3.2-5122; but when any poisonous or deleterious substance is required or cannot be avoided, the Board shall adopt regulations limiting the quantity to such extent as it finds necessary for the protection of public health. Any quantity exceeding the limits established by the Board shall also be deemed to be unsafe for purposes of the application of subdivision 2 of § 3.2-5122. While such regulation is in effect limiting the quantity of any poisonous or deleterious substance in any food, such food shall not, by reason of bearing or containing any added amount of such substance, be considered to be adulterated within the meaning of subdivision 1 of § 3.2-5122 if the added amount is not in excess of the limits established by the Board. In determining the quantity of any added substance to be tolerated in or on different articles of food, the Board shall take into account the extent to which the use of such substance is required or cannot be avoided in the production of each article, and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.

Code 1950, §§ 3-317, 3-343; 1966, c. 702, §§ 3.1-397, 3.1-422; 2008, c. 860.



§ 3.2-5126. Prohibited acts; exceptions; Commissioner may seek injunction; penalties

A. The following acts and causing the following acts within the Commonwealth are unlawful:

1. The manufacture, sale, or delivery, holding or offering for sale of any food that is adulterated or misbranded.

2. The adulteration or misbranding of any food.

3. The receipt in commerce of any food that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise.

4. The dissemination of any false advertisement.

5. The refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by § 3.2-5102.

6. The giving of a guaranty or undertaking concerning a food, which guaranty or undertaking is false.

7. The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the performing of any other act with respect to a food, if such act is done while an article is held for sale and results in the article being misbranded.

8. Forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other means of identification authorized or required by regulations adopted under the provisions of this article.

9. The use of sulfiting agents as preservatives on raw fruits and vegetables being offered for sale to the public for human consumption.

B. Any person who violates any of the provisions of subsection A is guilty of a Class 1 misdemeanor.

C. A wholesale or retail merchant who purchases food or drink in a closed container from a reputable manufacturer shall not be in violation of subsection A unless such person knowingly violated the provisions of subsection A. It shall not be a violation of subdivision A 1, A 3 or A 6, if a person can establish that he relied upon a guaranty or undertaking signed by the individual from or through whom he received any food in good faith, to the effect that such food is not adulterated or misbranded. The guaranty or undertaking shall contain the name and address of the person who provided the guaranty or undertaking, or a place of business, or an agent or representative on whom process may be served, in the Commonwealth.

D. No publisher, broadcaster, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination by him of such false advertisement, unless he has refused, on the request of the Commissioner to furnish the name and post-office address of the manufacturer, packer, distributor, seller, or advertising agency, residing in the Commonwealth who caused him to disseminate such advertisement.

E. The Commissioner may apply to an appropriate court for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of subsection A, regardless of whether or not an adequate remedy at law exists. But whenever it appears to the satisfaction of the court in the case of a newspaper, periodical, or other publication that: (i) restraining the dissemination of a false advertisement in any particular issue of such publication would delay the delivery of such issue; and (ii) such delay would be due to the method by which the manufacture and distribution of such publication is customarily conducted by the publisher in accordance with sound business practice, and not to any method or device adopted for the evasion of this section or to prevent or delay the issuance of an injunction or restraining order with respect to such false advertisement or any other advertisement, the court shall exclude such issue from the operation of the restraining order or injunction.

Code 1950, §§ 3-308 to 3-310, 3-344; 1956, c. 529; 1966, c. 702, §§ 3.1-388, 3.1-389, 3.1-390, 3.1-423; 1986, c. 200; 2005, c. 681; 2008, c. 860.



§ 3.2-5127. Removal of certain labels from meat packaging prohibited; penalty

It is unlawful for any person holding or offering for retail sale any meat, poultry, or seafood in packaged form who affixes to such food a label containing a date by which such food is to be sold, to willfully remove, alter, mutilate, destroy, or obscure the dated portion of the label on the package, unless the dated portion of the label is removed in connection with the repackaging of such food, or to correct bona fide typographical errors. If the dated portion of the label is removed and a replacement label is attached when such food is repackaged, the replacement label shall bear the original date by which the food is to be sold or an earlier date. Any person who violates any provision of this section is guilty of a Class 3 misdemeanor.

This section shall not apply to meat, poultry, or seafood that is canned or cured.

1993, c. 106, § 3.1-388.1; 2008, c. 860.



§ 3.2-5128. Duty of attorney for the Commonwealth when violation reported; Commissioner to give notice

A. If the Commissioner institutes criminal proceedings against any person for any violation pursuant to this article, then: (i) he shall give appropriate notice to the person and give an opportunity for the person to present his views before the Commissioner, either orally or in writing, in person or by attorney, with regard to such contemplated proceeding, and (ii) he may report the violation to an attorney for the Commonwealth.

B. It shall be the duty of each attorney for the Commonwealth, to whom the Commissioner reports any violation of this article, to cause appropriate proceedings to be instituted in the appropriate courts without delay and to be prosecuted in the manner required by law.

C. Nothing in this article shall require the Commissioner to report minor violations of this article to the attorney for the Commonwealth, whenever he believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

Code 1950, §§ 3-312, 3-313; 1966, c. 702, §§ 3.1-392, 3.1-393; 2008, c. 860.



§ 3.2-5129. Definition of term "food."

The term "food" as used in this article means all articles used for food, drink, confectionery or condiment, whether simple, mixed or compound, and all substances or ingredients used in the preparation thereof, intended for human consumption and introduction into commerce.

Code 1950, § 3-285; 1966, c. 702, § 3.1-365; 2008, c. 860.



§ 3.2-5130. Inspections required to operate food establishment

A. It is unlawful to operate a food manufacturing plant, food storage warehouse, or retail food store until it has been inspected by the Commissioner. This section shall not apply to:

1. Food manufacturing plants operating under a grant of inspection from the Office of Meat and Poultry Services or a permit from the Office of Dairy and Foods in the Department; and Grade A fluid milk manufacturing plants and shellfish and crustacea processing plants operating under a permit from the Virginia Department of Health;

2. Nonprofit organizations holding one-day food sales;

3. Private homes where the resident processes and prepares candies, jams, and jellies not considered to be low-acid or acidified low-acid food products, dried fruits, dry herbs, dry seasonings, dry mixtures, coated and uncoated nuts, vinegars and flavored vinegars, popcorn, popcorn balls, cotton candy, dried pasta, dry baking mixes, roasted coffee, dried tea, cereals, trail mixes, granola, and baked goods that do not require time or temperature control after preparation if such products are: (i) sold to an individual for his own consumption and not for resale; (ii) sold at the private home or at farmers markets; (iii) not offered for sale to be used in or offered for consumption in retail food establishments; (iv) not offered for sale over the Internet or in interstate commerce; and (v) affixed with a label displaying the name, physical address, and telephone number of the person preparing the food product, the date the food product was processed, and the statement "NOT FOR RESALE -- PROCESSED AND PREPARED WITHOUT STATE INSPECTION" shall be placed on the principal display panel. Nothing in this subdivision shall create or diminish the authority of the Commissioner under § 3.2-5102;

4. Private homes where the resident processes and prepares pickles and other acidified vegetables that have an equilibrium pH value of 4.6 or lower if such products are (i) sold to an individual for his own consumption and not for resale; (ii) sold at the private home or at farmers markets; (iii) not offered for sale to be used in or offered for consumption in retail food establishments; (iv) not offered for sale over the Internet or in interstate commerce; (v) affixed with a label displaying the name, physical address, and telephone number of the person preparing the food product, the date the food product was processed, and the statement "NOT FOR RESALE -- PROCESSED AND PREPARED WITHOUT STATE INSPECTION" shall be placed on the principal display panel; and (vi) not exceeding $3,000 in gross sales in a calendar year. Nothing in this subdivision shall create or diminish the authority of the Commissioner under § 3.2-5102;

5. Private homes where the resident processes and prepares honey produced by his own hives, if: (i) the resident sells less than 250 gallons of honey annually; (ii) the resident does not process and sell other food products in addition to honey, except as allowed by subdivisions 3 and 4; (iii) the product complies with the other provisions of this chapter; and (iv) the product is labeled "PROCESSED AND PREPARED WITHOUT STATE INSPECTION. WARNING: Do Not Feed Honey to Infants Under One Year Old." Nothing in this subdivision shall increase or diminish the authority of the Commissioner under § 3.2-5102; and

6. Retail establishments that (i) do not prepare or serve food; (ii) sell only food or beverages that are sealed in packaging by the manufacturer and have been officially inspected in the manufacturing process; (iii) do not sell infant formulas; (iv) do not sell salvaged foods; and (v) certify to the Department that they meet the provisions of this subdivision.

B. Nonprofit organizations, private homes, and retail establishments that qualify for an exception under subsection A shall be exempt from inspection and the inspection fees. Nothing in this section shall prevent the Department from inspecting any nonprofit organization, private home, or retail establishment if a consumer complaint is received.

C. Any person who violates any provision of this section is guilty of a Class 1 misdemeanor.

1993, c. 936, § 3.1-398.1; 2003, c. 420; 2004, c. 953; 2008, cc. 459, 860; 2011, c. 316; 2013, c. 285.



§ 3.2-5131. Right to enter and take samples

The Commissioner is empowered, in the performance of his duties, to enter into any place where he has reason to believe food or drink is made, stored, sold, or offered for sale, and open any cask, tub, jar, bottle, or package containing or supposed to contain, any article of food or drink, and examine or cause to be examined the contents, and take samples for analysis. The person making such inspection shall take samples of the article or produce in the presence of at least one witness, and shall, in the presence of the witness, mark or seal the sample. The inspector shall tender at the time of taking to the manufacturer or vendor of the product, or to the person having the custody of the product, the value thereof, and the statement in writing for the taking of the sample.

Code 1950, § 3-326; 1966, c. 702, § 3.1-405; 2008, c. 860.



§ 3.2-5132. Notice and warning to place premises in sanitary condition

Whenever it is determined by the Commissioner that filthy or unsanitary conditions exist or are permitted to exist in the operation of any place where any food or drink products are manufactured, stored, deposited, or sold for any purpose, the proprietor or owner of the place, or any person owning or operating any place where any food or drink products are manufactured, stored, deposited, or sold, shall first be notified and warned by the Commissioner to establish in a sanitary condition within a reasonable length of time such place. After the first notice and warning of a violation has been issued no notice and warning of the same violation occurring within 90 days after the first notice and warning has been given as provided under § 3.2-5133 shall be required; provided that notice and warning shall be required as to any violation occurring more than 90 days after notice and warning has been given as to a violation.

Code 1950, § 3-327; 1956, c. 528; 1966, c. 702, § 3.1-406; 2008, c. 860.



§ 3.2-5133. Failure to obey such notice and warning a misdemeanor

Any person owning or operating any place where any food or drink products are manufactured, stored, deposited, or sold, failing to obey such notice and warning, or permitting filthy or unsanitary conditions to exist after a notice of previous violation has been issued, provided the violation occurred within 90 days after notice and warning has been issued, is guilty of a Class 1 misdemeanor.

Code 1950, § 3-328; 1956, c. 528; 1966, c. 702, § 3.1-407; 2008, c. 860.



§ 3.2-5134. Condemnation of unsafe food by Commissioner

If the Commissioner finds in any room, building, vehicle of transportation, or other structure, any meat, seafood, poultry, vegetable, fruit, or other perishable articles of food, which are unsound or contain any filthy, decomposed, or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, then the articles of food shall be declared to be a nuisance, and the Commissioner shall condemn or destroy the unsafe articles of food or render the unsafe articles of food to be unsalable as human food.

Code 1950, § 3-311; 1966, c. 702, § 3.1-391; 2008, c. 860.



§ 3.2-5135. Authority to seize food and dairy products; analysis; disposition of remainder

A. The Commissioner is authorized at all times to seize and take possession of any and all food and dairy products, substitutes, or imitations kept for sale, exposed for sale, or held in possession or under the control of any person that in the opinion of the Commissioner are believed to be in violation of any provision of law.

B. When the Commissioner seizes any goods pursuant to subsection A, he may take a sample from the goods for the purpose of analysis and shall leave the remainder in the possession of the person from whom they were seized, subject to the determined disposition.

C. Any person making a seizure under this section shall forward any sample taken pursuant to subsection B that in the determination of the Commissioner requires laboratory analysis to the Division of Consolidated Laboratory Services of the Department of General Services (the Division). The Division shall turn over the sample to a qualified analyst who shall analyze the sample and certify the results of the analysis. Where the qualified analyst is an employee of the Division, the analyst's certificate shall be prima facie evidence of the facts certified to in any appropriate court where the sample may be offered in evidence.

Code 1950, §§ 3-329 to 3-331; 1966, c. 702, §§ 3.1-408 to 3.1-410; 1978, c. 702; 2008, c. 860; 2015, c. 91.



§ 3.2-5136. Purchase of samples for analysis

Any person who exposes or offers for sale or delivers to a purchaser any food shall furnish within business hours and upon tender and full payment of the selling price, a sample of such food, to the Commissioner, and who shall apply to such manufacturer or vendor or person delivering such food to a purchaser for a sample in sufficient quantity for the analysis of the article in his possession. Samples may be purchased on the open market and shall be representative samples; the collector shall also note the name of the vendor and agent through whom the sale was actually made, together with date of purchase, and all samples not taken in unbroken and sealed original packages shall be sealed by the collector in the presence of the vendor with a seal provided for the purpose.

When possible, samples shall be unbroken and sealed original packages, or taken out of unbroken and sealed original packages. Three like samples shall be obtained where the article is in the original package, or if not in the original package the sample obtained shall be divided into three equal parts and each part shall be labeled with the marks, brands, or tags upon the package, carton, container, wrapper, or accompanying printed or written matter. One sample shall be delivered to the party from whom purchased, or to the party guaranteeing such merchandise; two samples shall be sent to the Commissioner, one of which is to be analyzed, as provided in this chapter, and the other shall be held under seal by the Commissioner.

Code 1950, § 3-338; 1966, c. 702, § 3.1-417; 2008, c. 860.



§ 3.2-5137. Proceeding for forfeiture

If upon laboratory analysis it appears that the food or dairy products are adulterated, substituted, misbranded, or imitated within the meaning of this chapter, the Commissioner may make complaint before a magistrate, or other officer authorized to issue summons, having jurisdiction where the goods were seized. The magistrate or other officer shall issue his summons to the person from whom the goods were seized, directing him to appear before an appropriate court in such jurisdiction not less than six nor more than 12 days from the date of issuing the summons and show cause why the goods should not be condemned and disposed of. If the person from whom the goods were seized cannot be found, then the summons shall be served upon the person then in possession of the goods. The summons shall be served at least six days before the time of appearance mentioned therein. If the person from whom the goods were seized cannot be found, and no one can be found in possession of the goods, and the defendant shall not appear on the return day, then an appropriate court shall proceed in the cause in the same manner as where a writ of attachment is returned not personally served upon any of the defendants and none of the defendants shall appear upon the return day.

Code 1950, § 3-332; 1966, c. 702, § 3.1-411; 2005, c. 839; 2008, c. 860.



§ 3.2-5138. Judgment as to goods seized; procedure before an appropriate court; appeal

Unless otherwise shown, or if the goods are found upon trial to be in violation of any of the provisions of this chapter or other laws, it shall be the duty of the general district court to render judgment that the seized property be forfeited to the Commonwealth, and that the goods be destroyed or sold by the Commissioner for any purpose other than to be used for food. The mode of procedure before the general district court shall be the same, as near as may be in civil proceedings. Either party may appeal to the circuit court as appeals are taken from the general district court, but it shall not be necessary for the Commonwealth to give any appeal bond.

Code 1950, § 3-333; 1966, c. 702, § 3.1-412; 2005, c. 839; 2008, c. 860.



§ 3.2-5139. Disposition of proceeds from sale of such goods

The proceeds arising from any sale of seized property or goods shall be disposed of in accordance with § 19.2-386.14. If the owner or party claiming the property or goods can produce and prove a written guaranty of purity, signed by the wholesaler, jobber, manufacturers, or other party residing within the Commonwealth from whom the articles were purchased, then the proceeds of the sale, over and above the costs of seizure, forfeiture and sale, shall be paid to the owner or claimant to reimburse him, to the extent of such surplus, for his actual loss resulting from the seizure and forfeiture as shown by the invoice.

Code 1950, § 3-334; 1966, c. 702, § 3.1-413; 2008, c. 860; 2012, cc. 283, 756.



§ 3.2-5140. Attorney for the Commonwealth to render legal assistance

It shall be the duty of the attorney for the Commonwealth when called upon by the Commissioner to render any legal assistance in his power in proceeding under the provisions of this chapter.

Code 1950, § 3-335; 1966, c. 702, § 3.1-414; 2008, c. 860.



§ 3.2-5141. General duty of attorneys for the Commonwealth; compensation

Whenever a violation of any laws governing the manufacture and preparation for sale, storage, and sale of articles used as food or condiment by human beings or animals, commonly known as the "pure food" and "feeding stuffs laws," is reported by the Commissioner to any attorney for the Commonwealth it shall be the duty of the attorney for the Commonwealth to commence proceedings and prosecute without delay for the fines and penalties in cases prescribed and upon the termination of such proceedings to report in detail to the Commissioner, the results.

For every conviction in any case instituted by any attorney for the Commonwealth upon the complaint of the Commissioner, the attorney for the Commonwealth prosecuting any such case, after he has reported the results to the Commissioner, shall be entitled to a fee of $10 that shall be taxed as a part of the costs in the case, as costs are taxed in other criminal cases, and execution issued therefor against the defendant; and the fee shall be paid notwithstanding any law to the contrary limiting or prescribing the compensation and fees of attorneys for the Commonwealth.

In any case of a sale or delivery of goods in violation of the provisions of the pure food or feeding stuffs laws, the person making such sale or delivery, may be prosecuted either in the county or city where the sale or delivery originated, or in the county or city where the illegal goods were found by the Commissioner.

Code 1950, §§ 3-321, 3-336; 1966, c. 702, §§ 3.1-401, 3.1-415; 1972, c. 741; 2008, c. 860.



§ 3.2-5142. Punishment for hindering Commissioner

Any person who shall willfully hinder or obstruct the Commissioner in the exercise of the powers conferred upon him by this chapter is guilty of a Class 2 misdemeanor.

Code 1950, § 3-337; 1966, c. 702, § 3.1-416; 2008, c. 860.



§ 3.2-5143. Enforcement against companies

When construing and enforcing the provisions of this chapter and Chapters 52 (§ 3.2-5200 et seq.) and 54 (§ 3.2-5400 et seq.), the act, omission, or failure of any officer, agent, or other individual acting for or employed by any partnership, corporation, company, society, or association within the scope of his employment or office, shall in every case be also deemed the act, omission, or failure of such partnership, corporation, company, society, or association, as well as that of the individual.

Code 1950, § 3-340; 1966, c. 702, § 3.1-419; 2002, c. 185; 2008, c. 860.



§ 3.2-5144. Exemption from civil liability in certain cases

A. Any farmer, processor, distributor, wholesaler, food service establishment, restaurant, or retailer of food, including a grocery, convenience, or other store selling food or food products, who donates food to any food bank or any second harvest certified food bank or food bank member charity that is exempt from taxation under 26 U.S.C. § 501(c) (3), which maintains a food storage facility certified by the Department and, where required by ordinance, by the State Department of Health, for use or distribution by the organization shall be exempt from civil liability arising from any injury or death resulting from the nature, age, condition, or packaging of the donated food. The exemption of this section shall not apply if the injury or death directly results from the gross negligence or intentional act of the donor. If the donor is a food service establishment or a restaurant, such donor shall comply with the regulations of the Board of Health with respect to the safe preparation, handling, protection, and preservation of food, including necessary refrigeration or heating methods, pursuant to the provisions of § 35.1-14.

B. Any farmer who gratuitously allows persons to enter upon his own land for purposes of removing any crops remaining in his fields following the harvesting thereof, shall be exempt from civil liability arising out of any injury or death resulting from the nature or condition of such land or the nature, age, or condition of any such crop. The exemption of this section shall not apply if the injury or death directly results from the gross negligence or intentional act of the farmer.

1980, c. 516, § 3.1-418.1; 1987, c. 322; 1990, cc. 211, 255, 303; 1998, c. 641; 2008, c. 860.



§ 3.2-5145. Punishment for failure to comply with requirements of certain chapters

Any person who refuses to comply upon demand with the requirements of this chapter and Chapters 52 (§ 3.2-5200 et seq.) and 54 (§ 3.2-5400 et seq.) who shall impede, obstruct, hinder, or otherwise prevent or attempt to prevent any inspector or other person in the performance of his duty in connection with such chapters, is guilty of a Class 2 misdemeanor, unless otherwise specified, and such fines, less the legal costs, shall be paid into the state treasury.

Code 1950, § 3-339; 1966, c. 702, § 3.1-418; 2002, c. 185; 2008, c. 860.



§ 3.2-5200. Duty of Commissioner to foster dairy industry

It shall be the duty of the Commissioner to foster and encourage the dairy industry of the Commonwealth, and for that purpose he shall investigate the general conditions of the creameries, cheese factories, condensed milk factories, skimming stations, milk stations, and farm dairies in the Commonwealth, with full power to enter upon any premises for such investigation, with the object in view of improving the quality and creating and maintaining uniformity of the dairy products of the Commonwealth. Should it become necessary in the judgment of the Commissioner, he may cause instruction to be given in any facility or in any locality of the Commonwealth, in order to promote the proper feeding and care of cows, or the practical operation of any plant producing dairy products, and in order to procure such a uniform and standard quality of dairy products in the Commonwealth.

Code 1950, § 3-341; 1966, c. 702, § 3.1-420; 2008, c. 860.



§ 3.2-5201. Conformity with regulations of U.S. Department of Health and Human Services and Department of Agriculture; compliance with Administrative Process Act

In adopting regulations for the purpose of sanitation and to prevent deception, the Board shall be guided by those regulations recommended by the U.S. Department of Health and Human Services and the U.S. Department of Agriculture. The definitions and standards so adopted may conform, so far as practical, to the definitions and standards adopted or recommended by the Secretary of the U.S. Department of Health and Human Services or the U.S. Department of Agriculture. The regulations authorized by §§ 3.2-5212, 3.2-5213, and by this section shall be adopted in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

1970, c. 48, § 3.1-562.2; 2008, c. 860.



§ 3.2-5202. Sale of products not subject to local supervision

Products produced, processed, or manufactured under the regulations adopted under this chapter may be sold in all localities in the Commonwealth and shall not be subject to regulation, by ordinance or otherwise, supervision or inspection of any political subdivision wherein the products are produced, processed, manufactured, or sold.

1970, c. 48, § 3.1-562.4; 1970, c. 49, § 3.1-530.5; 2008, c. 860.



§ 3.2-5203. Importing of products

A. No regulation adopted under this chapter shall be construed to prohibit the sale within the Commonwealth of any product that is produced outside of the Commonwealth under laws or regulations of the exporting state or political subdivision that are substantially equivalent to regulations adopted under this article and that are enforced with equal effectiveness.

B. No Grade A raw milk shall be imported into the Commonwealth by any person who does not possess a permit issued under conditions prescribed by the Board. The Board shall adopt regulations for the importation of raw bulk milk from points beyond routine inspection of the Commonwealth to insure the quality of milk and milk products, to determine volume of product shipped into the Commonwealth, to be assured of the original source of production, and to provide for the best interest of the Commonwealth, and for the protection of the consuming public.

1970, c. 48, § 3.1-562.5; 1970, c. 49, § 3.1-530.6; 2008, c. 860.



§ 3.2-5204. Warning and punishment of persons using or furnishing impure milk

Whenever it is determined by the Commissioner that any person is using, selling, or furnishing to any facility, milk dealer, the retail trade, or to any consumer of milk, any impure or unwholesome milk or cream, which impurity or unwholesomeness is caused by the unsanitary or filthy conditions of the premises where cows are kept or by the unsanitary or filthy care of handling of the cows, or from the use of unclean utensils or from unwholesome food, or from any other cause, such person shall first be notified and warned by the Commissioner not to use, sell, or furnish such milk or cream to any facility, milk dealers, the retail trade, or to any consumer of milk. Any person who fails to obey such notice and warning and continues to use, sell, or furnish to any skimming station, creamery, cheese factory, condensed milk factory, farm dairy, milk dealer, or to the retail trade impure or unwholesome milk or cream, is guilty of a Class 2 misdemeanor.

Code 1950, § 3-342; 1966, c. 702, § 3.1-421; 2008, c. 860.



§ 3.2-5205. Injunctions

If any person violates any provision of this article or the regulations adopted hereunder, then either the Commissioner or the State Health Commissioner may petition any appropriate circuit court for relief by injunction, without being compelled to allege or prove that an adequate remedy at law does not exist.

1970, c. 49, § 3.1-530.8; 2008, c. 860.



§ 3.2-5206. Board authorized to establish standards and adopt regulations; guidance of State Health Commissioner

A. The Board is authorized to establish definitions, standards of quality and identity, and to adopt and enforce regulations dealing with the issuance of permits, production, importation, processing, grading, labeling, and sanitary standards for milk, milk products, market milk, market milk products, and those products manufactured or sold in semblance to or as substitutes for milk, milk products, market milk, market milk products. Regulations concerning the processing and distributing of Grade A market milk and Grade A market milk products shall be adopted with the advice and guidance of the State Health Commissioner. The Board shall adopt regulations for the issuance of the permits referred to in § 3.2-5208. The Board may require permits in addition to those prescribed by the terms of this article, and shall adopt regulations concerning the conditions under which any additional permits shall be issued.

B. In adopting any regulation pursuant to this section, the Board may adopt by reference:

1. Any regulation or part thereof under federal law that pertains to milk or milk products, amending the federal regulation as necessary for intrastate application.

2. Any model ordinance or regulation issued under federal law, including the Pasteurized Milk Ordinance (Public Health Service/Food and Drug Administration Publication Number 229) and the U.S. Department of Agriculture's Milk for Manufacturing Purposes and its Production and Processing Recommended Requirements (hereafter the USDA Recommended Requirements), amending it as necessary for intrastate application and to: (i) require milk on each dairy farm to be cooled and stored at a temperature of 40 degrees Fahrenheit or less, but not frozen; (ii) require the use of recording thermometers and interval timers on every milk storage tank installed on a permitted Grade A milk dairy farm; (iii) specify the design, fabrication, installation, inspection, and record keeping necessary for the proper use of such thermometers and timers; (iv) establish a definition for small-scale processors of cheese under the dairy plant processing requirements contained in the USDA Recommended Requirements; and (v) create exemptions for small-scale processors of cheese from the USDA Recommended Requirements regarding processing requirements for dairy plants, provided such exemptions do not compromise food safety.

3. Any reference, standard, or part thereof relating to milk, milk products, or milk production published by the American Society of Agricultural Engineers, the American Public Health Association, the American Society of Mechanical Engineers, or the International Association of Food Protection.

4. Any method of analysis relating to milk or milk products including any method of analysis published by the United States Public Health Service, the Association of Official Analytical Chemists, or the American Public Health Association.

C. Any regulation adopted pursuant to this section shall, unless a later effective date is specified in the regulation, be effective upon filing with the Registrar of Regulations, who shall publish the regulation as a final regulation in the Virginia Register of Regulations. Neither the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) nor public participation guidelines adopted pursuant thereto shall apply to the adoption of any regulation pursuant to this section. Prior to adopting any regulation pursuant to this section, the Board shall publish a notice of opportunity to comment in the Virginia Register of Regulations. The notice of opportunity to comment shall contain: (i) a summary of the proposed regulation; (ii) instructions on how to obtain the complete text of the proposed regulation; and (iii) the name, address, and telephone number of the agency contact person responsible for receiving public comments. The notice of opportunity to comment shall be made at least 90 days in advance of the last date prescribed in the notice for submittals of public comment. The legislative review provisions of § 2.2-4014 shall apply to the promulgation or final adoption process of regulations under this section. The Board shall consider and keep on file all public comments received for any regulation adopted pursuant to this section.

D. Notwithstanding the provisions of subsections B and C, any permits that may be issued or regulations that may be adopted for the sale or manufacture of cheese from milk from any species not required to be permitted or regulated in intrastate commerce prior to July 1, 2001, under this article, shall be in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) if such regulations or permits apply to persons who manufacture less than 1,000 pounds of such cheese annually.

Code 1950, § 3-345; 1966, c. 702, § 3.1-424; 1970, c. 49, § 3.1-530.1; 2001, c. 523; 2008, c. 860.



§ 3.2-5207. Powers and duties of Commissioner; obstruction unlawful

The Commissioner shall administer and enforce the regulations adopted pursuant to § 3.2-5206 except as provided in § 3.2-5208. He is empowered, in the performance of his duties, to enter upon and to have free access to any establishment or area subject to the provisions of this article, or the regulations adopted hereunder. It shall be unlawful for any person to hinder, obstruct, or interfere with the Commissioner in the performance of his duties under this article or under the regulations adopted pursuant to this article.

1970, c. 49, § 3.1-530.3; 2008, c. 860.



§ 3.2-5208. Powers and duties of State Health Commissioner; obstruction unlawful

The State Health Commissioner, pursuant to the regulations adopted pursuant to § 3.2-5206, shall issue permits to all plants that process and distribute Grade A market milk and Grade A market milk products. The State Health Commissioner shall also enforce the regulations adopted under § 3.2-5206 in all plants from the point of delivery at the plant to the consumer. He is empowered, in the performance of his duties, to enter upon and to have free access to any establishment or area subject to the provisions of this article, or the regulations adopted hereunder, pertaining to the processing and distribution of Grade A market milk, Grade A market milk products, ungraded milk products, and those products manufactured in semblance to or as substitutes in Grade A market milk and Grade A market milk products plants from the point of delivery at the plant to the consumer. It shall be unlawful for any person to hinder, obstruct, or interfere with the State Health Commissioner in the performance of his duties under this article or under the regulations adopted hereunder.

1970, c. 49, § 3.1-530.4; 2008, c. 860.



§ 3.2-5209. Penalties

Any violation of the provisions of this article, or the regulations adopted hereunder, or failure to comply with such provisions or regulations, is a Class 1 misdemeanor and punished as provided by law. Each day of such failure or violation shall be a separate offense and shall be punished as such.

1970, c. 49, § 3.1-530.9; 2008, c. 860.



§ 3.2-5210. Civil penalties

A. In addition to the penalties prescribed in § 3.2-5209, any person violating any provision of this article or regulation adopted hereunder may be assessed a civil penalty by the Commissioner for each violation in an amount not to exceed $1,000. Any civil penalty may be in lieu of suspension of a permit issued pursuant to § 3.2-5206. In determining the amount of any civil penalty, the Commissioner shall give due consideration to: (i) the previous violations committed by the person; (ii) the seriousness of the violation; and (iii) the demonstrated good faith of the person charged in attempting to achieve compliance with this article or regulation adopted hereunder after notification of the violation. Any civil penalty shall be in addition to any payment that may be required for the wholesale value of all milk and milk products that must be destroyed as a consequence of such violation.

B. A civil penalty may be assessed by the Commissioner only after the Commissioner has given the person charged with a violation an opportunity for a public hearing. Where such a public hearing has been held, the Commissioner shall make findings of fact and issue a written decision as to the occurrence of the violation and the amount of the penalty that is warranted, incorporating, when appropriate, an order requiring that the penalty be paid. When appropriate, the Commissioner shall consolidate such hearings with other proceedings pursuant to the provisions of this chapter. Any hearing under this section shall be a formal adjudicatory hearing in accordance with the Administrative Process Act (§ 2.2-4000 et seq.). When the person charged with such a violation fails to avail himself of the opportunity for a public hearing, a civil penalty shall be assessed by the Commissioner after the Commissioner determines that a violation has occurred and the amount of the penalty warranted, and issues an order requiring that the penalty be paid.

C. Civil penalties assessed under this section shall be paid into the general fund of the state treasury. The Board shall prescribe procedures for payment of civil penalties. The procedures shall include provisions for a person to consent to abatement of the alleged violation and pay a penalty or negotiated sum in lieu of such penalty without admission of civil liability arising from such alleged violation.

D. Final orders may be recorded, enforced and satisfied as orders or decrees of a circuit court upon certification of such orders by the Commissioner. Such orders may be appealed in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

E. Nothing in this section shall require the Commissioner to institute proceedings for the imposition of civil penalties if the Commissioner considers the violations of this article to be minor. In such cases, the Commissioner may serve a suitable notice of warning in writing when he believes that the public interest will be served by so doing.

F. The penalty provisions of this section shall not apply to violations of this article or any regulation adopted hereunder with respect to excessive drug residue. The penalty for any such violation shall be as provided in § 3.2-5211.

2000, c. 993, § 3.1-530.10; 2001, c. 523; 2008, c. 860.



§ 3.2-5211. Excessive drug residue; penalty

A. For the purposes of this section:

"Dairy farm" means any farm producing Grade A milk or milk for manufacturing purposes.

"Excessive drug residue" means drug residue that is: (i) greater than the value specified as a safe level by the U.S. Food and Drug Administration; (ii) equal to or greater than the value specified as the minimum actionable level by the U.S. Food and Drug Administration; or (iii) greater than the value specified as the maximum tolerance level established by federal law. In the event that no safe level, actionable level, or tolerance level for drug residue has been established under federal law, any drug residue shall be deemed to exceed the safe level, minimum actionable level, or tolerance level of drug residue.

"Official drug test" means a test: (i) performed by a laboratory that is certified by the Interstate Milk Shippers (IMS) and listed as certified in the IMS List Sanitation Compliance and Enforcement Ratings of Interstate Milk Shippers published by the U.S. Food and Drug Administration; (ii) performed in a laboratory operated by the Commonwealth; or (iii) performed using a method that has been reviewed and accepted by the United States Public Health Service, the Association of Official Analytical Chemists, or the American Public Health Association.

B. Where an official drug test detects the presence of excessive drug residue in milk produced at a dairy farm, the Commissioner may: (i) assess a civil penalty not to exceed $100 against the operator of the dairy farm; or (ii) order the suspension of any permit issued to the operator pursuant to § 3.2-5206. No civil penalty shall be assessed under this section unless the operator of the dairy farm has been given the opportunity for an informal fact-finding conference pursuant to § 2.2-4019. If the matter is not resolved by the informal fact-finding conference or the operator of the dairy farm is dissatisfied with the Commissioner's decision from the informal fact-finding conference, the operator may request a second informal fact-finding conference. Any such request shall be submitted by the operator to the Commissioner within 30 days after the operator's receipt of the decision. The Commissioner in his discretion may grant or deny such request.

Nothing in this section shall be construed to require the Commissioner to hold a formal hearing pursuant to § 2.2-4020 prior to the assessment of a civil penalty or the suspension of a permit pursuant to this section.

C. If the Commissioner assesses a civil penalty pursuant to this section and the operator of the dairy farm fails to pay the civil penalty in a timely manner, the Commissioner shall suspend any permit issued pursuant to § 3.2-5206 to the operator.

D. Civil penalties assessed under this section shall be paid into the general fund of the state treasury. The Board shall prescribe procedures for payment of civil penalties. The procedures shall include provisions for a person to consent to abatement of the alleged violation and pay a penalty or negotiated sum in lieu of such penalty without admission of civil liability arising from such alleged violation.

2001, c. 523, § 3.1-530.11; 2008, c. 860.



§ 3.2-5212. Authority of Board to establish standards, adopt regulations

The Board is authorized to establish definitions, standards of quality and identity, and to adopt and enforce regulations dealing with the issuance of permits, labeling, and sanitary standards for ice cream, ice milk, frozen custards, sherbets, water ices, related foods, other similar products, and those products manufactured or sold in semblance to or as substitutes.

1970, c. 48, § 3.1-562.1; 2008, c. 860.



§ 3.2-5213. Commissioner to enforce article; right of entry

The Commissioner shall administer and enforce the regulations adopted pursuant to this article. He is empowered, in the performance of his duties, to enter upon and to have free access to any establishment or area subject to the provisions of this article or the regulations adopted hereunder.

1970, c. 48, § 3.1-562.3; 2008, c. 860.



§ 3.2-5214. Permits; delegation of enforcement of article to State Health Commissioner for restaurants

Any person engaged in the manufacture in the Commonwealth of any of the foods listed in § 3.2-5212 shall apply to the Commissioner on an application form prescribed by him for a permit to manufacture such foods or any of them.

A separate application shall be made for each establishment where such foods are manufactured or are to be manufactured. The Commissioner may by agreement delegate the enforcement of this article to the State Health Commissioner for restaurants as defined in § 35.1-1. Such agreement shall provide for the combining of the permit required by this article and the license required by § 35.1-18.

The Commissioner, upon receipt and approval of such application properly executed, shall issue a permit authorizing the applicant to engage in the manufacture of such foods as are described in the application. The Commissioner may, after a full hearing, refuse to issue a permit or renew a permit, or may suspend or revoke a permit in the case of any establishment that does not meet the requirements of this article or of any regulation adopted for its administration and enforcement. Permits shall be renewable on July 1 of each year.

1970, c. 48, § 3.1-562.6; 1978, c. 722; 1996, c. 722; 2008, c. 860.



§ 3.2-5215. Detention of adulterated, misbranded products

Whenever any product subject to this article is found by the Commissioner upon any premises where it is held and there is reason to believe that the product is adulterated or misbranded in violation of the regulations adopted by the Board pursuant to this article, or that such product has been or is intended to be distributed in violation of regulations, the product may be detained for a period not to exceed 20 days, pending action under § 3.2-5216 of this article, and shall not be moved by any person from the place at which it is located when detained, until released by the Commissioner.

1970, c. 48, § 3.1-562.8; 2008, c. 860.



§ 3.2-5216. Condemnation of adulterated, misbranded products

Any product referred to by § 3.2-5215 shall be liable to be proceeded against and condemned.

At any time prior to the expiration of the 20-day detention period provided by § 3.2-5215, the Commissioner shall notify the attorney for the Commonwealth for the city or county where such detention was made in writing. Upon receiving written notification, the attorney for the Commonwealth shall forthwith file in the name of the Commonwealth any information against the detained product in the clerk's office of the circuit court of the county or city where the detention was made. Upon the filing of such information, the clerk of court shall forthwith issue a warrant directing the sheriff to seize the detained product and see to its transportation to a suitable place of storage that, if necessary, may be outside of the county or city served by the sheriff. Should the attorney for the Commonwealth, for any reason, fail to file such information within five days after receipt of written notice of detention of the product, the same may, at any time within 30 days thereafter be filed by the Attorney General and the proceedings thereon shall be the same as if filed by the attorney for the Commonwealth.

Such information shall allege the seizure, and set forth in general terms the grounds of forfeiture of the seized product, and shall petition that the same be condemned and sold and the proceeds disposed of according to law, and that all persons concerned or interested be cited to appear and show cause why such product should not be condemned and sold to enforce the forfeiture. After the filing of the information, the attorney for the Commonwealth shall apply to the judge of the court wherein the information was filed for a hearing on the matters contained in the information. The judge of the court shall move the cause to the head of the docket and the hearing shall be had as soon as practical to do so.

The owner of and all persons in any manner then indebted or liable for the purchase price of the product and any person having a lien thereon, if they be known to the attorney who files the information, shall be made parties defendant thereto, and shall be served with the notice provided for, in the manner provided by law for serving a notice, at least 10 days before the day specified for the hearing on the information, if they are residents of the Commonwealth; and if they are unknown or nonresidents, or cannot with reasonable diligence be found in the Commonwealth, they shall be deemed sufficiently served by publication of the notice once a week for two successive weeks in some newspaper published in the county or city, or if there be none published therein, then in some newspaper having general circulation, and a notice shall be sent by registered mail of such seizure to the last known address of the owner of the detained product.

Any person claiming to be the owner of such product or to hold a lien thereon, may appear at any time before final judgment of the trial court, and be made a party defendant to the information so filed, which appearance shall be by answer, under oath, in which shall be clearly set forth the nature of such defendant's claim, whether as owner or as lienor, and if as owner, the right or title by which he claims to be such owner, and if lienor, the amount and character of his lien, and the evidence thereof; and in either case, such defendant shall set forth fully any reason or cause that he may have to show against the forfeiture of the product.

If such product is condemned, it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees, and storage and other proper expenses, shall be paid into the state treasury, but the product shall not be sold contrary to the regulations of the Board; provided, that upon the execution and delivery of a good and sufficient bond conditioned that the product shall not be sold or otherwise disposed of contrary to the regulations of the Board, the court may direct that such product be delivered to a claimant thereof, who may have appeared in the proceedings, subject to such supervision by the Commissioner as is necessary to insure compliance with the applicable regulations. When a decree of condemnation is entered against a product and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses may, as the court deems just, be awarded against the person, if any, intervening as claimant of the product.

If a claimant denies for any reason that the product to be condemned is subject to condemnation as provided by this section, and shall demand a trial by jury of the issue thus made, then the court shall, under proper instructions, submit the same to a jury of five, to be selected and empanelled as prescribed by law. If the jury finds in favor of the claimant, or if the court, trying such issue without a jury, so finds, the judgment of the court shall be to entirely relieve the product from forfeiture, and no costs shall be taxed against such claimant.

1970, c. 48, § 3.1-562.9; 2008, c. 860.



§ 3.2-5217. Penalties

Any violation of the provisions of this article or the regulations adopted hereunder, or failure to comply with such provisions or regulations, is a Class 1 misdemeanor and punished as provided by law. Each day of such failure or violation shall be a separate offense as such.

1970, c. 48, § 3.1-562.10; 2008, c. 860.



§ 3.2-5218. Definitions

As used in this article, unless the context requires a different meaning:

"Holder" means a corporation, association, partnership or two or more persons having a joint or common interest.

Code 1950, § 3-415; 1966, c. 702, § 3.1-545; 2008, c. 860.



§ 3.2-5219. No test or apparatus other than Babcock or other centrifugal machines to be used unless approved by Board

No test or apparatus shall be used for the purpose of determining the composition of milk or cream as a basis for payment in buying or selling milk or cream or dairy products other than the Babcock or other centrifugal machines unless such other test or apparatus has been approved for such use by regulation of the Board. In the event that the Board approves such other test or apparatus for such use, then the provisions of this article shall apply, mutatis mutandis, to such approved test or apparatus.

1970, c. 176, § 3.1-531.1; 2008, c. 860.



§ 3.2-5220. Inspection of centrifugal machines and scales; condemnation

Every Babcock or other centrifugal machine, or cream test or butterfat test scale, used in the Commonwealth by any inspector of milk or cream or by any person in any milk inspection laboratory for determining the composition of milk or cream for purposes of inspection, or by any person in any milk depot, ice cream factory, confectionery, creamery, cheese factory, condensed milk factory, laboratory, or other place for determining the composition or value of milk or cream as a basis for payment in buying or selling, shall be subject to inspection at least once in each year by the Commissioner. The Commissioner may condemn any Babcock or other centrifugal scale that is, in his opinion, not giving accurate results. No Babcock or other centrifugal machine or scale that has been condemned by the Commissioner shall be used in the Commonwealth by any person for determining the composition or value of milk or cream, unless the machine or scale has been changed and approved by the Commissioner.

Code 1950, § 3-402; 1966, c. 702, § 3.1-532; 2008, c. 860.



§ 3.2-5221. Manipulators of machines to procure certificates; renewal of certificate; revocation by Commissioner

No inspector of milk or cream, and no person in any milk inspection laboratory, shall manipulate the Babcock or other centrifugal machine for the purpose of determining the composition of milk or cream for purposes of inspection without first obtaining a certificate from the Commissioner that he is competent to perform such work. No person in any milk depot, ice cream factory, confectionery, creamery, cheese factory, condensed milk factory, or other place in the Commonwealth shall manipulate the Babcock or other centrifugal machine for the purpose of determining the composition or value of milk or cream, or shall take samples or weigh milk or cream, as a basis for payment in buying or selling, without first obtaining a certificate from the Commissioner that he is competent to perform such work. All such certificates shall be renewed annually without further examination at the discretion of the Commissioner upon application. Unless a person holding a valid tester's, weigher's, and sampler's certificate renews his certificate within one year after its expiration date, he shall be required to pass the applicable examination before a new certificate shall be issued. If any holder of a certificate is notified by the Commissioner to correct his use of a Babcock or other centrifugal machine, or his method of sampling or weighing, and the person or holder of a certificate notified fails to comply with the notice and correct his use of a Babcock or other centrifugal machine, or his methods of sampling or weighing, he shall be deemed guilty of a violation of the provisions of this article, and the Commissioner may forfeit his certificate or assess a civil penalty as provided in § 3.2-5233. No holder of a certificate whose authority to manipulate a Babcock or other centrifugal machine or to sample or weigh milk or cream has been revoked by the Commissioner shall thereafter manipulate in the Commonwealth any centrifugal machine or sample or weigh milk or cream for the purposes herein specified until his certificate has been renewed.

Code 1950, § 3-403; 1966, c. 702, § 3.1-533; 1996, c. 723; 2000, c. 993; 2008, c. 860.



§ 3.2-5222. To whom certificates issued

The Commissioner is authorized to issue certificates of competency to persons desiring to manipulate the Babcock or other centrifugal machine or to sample or weigh milk or cream who may present certificates of competency properly filled out and signed by the professor of dairy science or other authorized officer of the Virginia Polytechnic Institute and State University, and to other persons as, in the opinion of the Commissioner, are competent to manipulate the machines, and to sample or weigh milk or cream.

Code 1950, § 3-404; 1966, c. 702, § 3.1-534; 2008, c. 860.



§ 3.2-5223. Regulations governing applications for certificates; revocation by Board; standards and regulations

The Board is authorized to adopt and enforce regulations governing applications for certificates and the granting of certificates. The Board may, in its discretion, revoke the authority of any holder of a certificate who, in its opinion, is not correctly manipulating any Babcock or other centrifugal machine, or correctly sampling or weighing milk or cream or is using dirty or otherwise unsatisfactory glassware or utensils. The Board is authorized to fix such standards and to adopt such regulations as may be deemed necessary to carry out the provisions of this article.

Code 1950, § 3-405; 1966, c. 702, § 3.1-535; 2008, c. 860.



§ 3.2-5224. Regulations governing equipment, standards and procedures

The Board shall have authority to adopt and enforce regulations governing the equipment, standards, and procedures used in the receiving, weighing, measuring, sampling, and testing of milk or other fluid dairy products when the results are to be used for the purpose of inspection, check testing, or as a basis for payment in buying or selling.

1970, c. 176, § 3.1-535.1; 2008, c. 860.



§ 3.2-5225. Capacity of standard measurers

In the use of the Babcock or any other centrifugal machine, the standard milk measurer or pipettes shall have a capacity of 17.6 cubic centimeters and the standard test tubes or bottles for milk shall have a capacity of two cubic centimeters for each 10 percent marked on the necks.

Code 1950, § 3-406; 1966, c. 702, § 3.1-536; 2008, c. 860.



§ 3.2-5226. Units for testing cream

Cream shall be tested by weight and the standard units for testing shall be 18 grams, and nine grams. It is a violation of the provisions of this article to use any other standard of milk or cream measure where milk or cream is purchased by or furnished to creameries or cheese factories, and where the value of the milk or cream is determined by the percent of butterfat contained by the Babcock or other centrifugal test or cream test or butterfat test scales.

Code 1950, § 3-407; 1966, c. 702, § 3.1-537; 2008, c. 860.



§ 3.2-5227. Sampling to determine butterfat by composite tests

In sampling milk or cream for composite tests to determine the percent of butterfat contained, no such sample or sampling shall be lawful unless a sample is taken from each weighing, and the quantity used shall be proportioned to the total weight of the milk or cream tested.

Code 1950, § 3-408; 1966, c. 702, § 3.1-538; 2008, c. 860.



§ 3.2-5228. Test of measurers; inspection of machines and scales; right of entry

The Commissioner shall inspect or cause to be inspected at least once each year every Babcock or other centrifugal machine or cream test or butterfat test scales used in the Commonwealth by an inspector of milk or cream or by any person in any milk inspection laboratory for purposes of inspection, or by any person in any milk depot, ice cream factory, confectionery, creamery, cheese factory, condensed milk factory, or other place for determining the composition or value of milk or cream as a basis for payment in buying or selling. The Commissioner is further authorized to enter upon any premises in the Commonwealth where any centrifugal machine or cream test and butterfat test scales are used to inspect the devices and to ascertain if the provisions of law are complied with.

Code 1950, § 3-409; 1966, c. 702, § 3.1-539; 1996, c. 723; 2008, c. 860.



§ 3.2-5229. False manipulation and reading of tests

Any person who shall, by himself or as the officer, servant, agent, or employee of any person falsely manipulate, underread, or overread the Babcock test or any other apparatus used for the purpose of determining the amount of milk fat in milk or cream, or who shall make any false determination of any test or apparatus used for the purpose of determining the amount of milk fat in any dairy products, is guilty of a Class 1 misdemeanor.

Code 1950, § 3-410; 1966, c. 702, § 3.1-540; 2008, c. 860.



§ 3.2-5230. Tender of payment as evidence of test

The tender of payment for milk or cream at any given test, shall constitute prima facie evidence that such test was made.

Code 1950, § 3-411; 1966, c. 702, § 3.1-541; 2008, c. 860.



§ 3.2-5231. Commissioner to enforce article; persons exempt

It shall be the duty of the Commissioner to see that the provisions of this article are complied with, and he may in his discretion prosecute any person violating any of its provisions. But the provisions of this article shall not be construed to affect a person using any centrifugal or other machine or test in determining the composition or value of milk or cream when such determination is made for the information of that person only and not for purposes of inspection, or as a basis for payment in buying or selling.

Code 1950, § 3-412; 1966, c. 702, § 3.1-542; 2008, c. 860.



§ 3.2-5232. Obstructing Commissioner; violations of article

Any person who shall hinder or obstruct the Commissioner in the discharge of the authority or duty imposed upon him by this article, and any person violating any of its provisions is guilty of a Class 2 misdemeanor.

Code 1950, § 3-414; 1966, c. 702, § 3.1-544; 2008, c. 860.



§ 3.2-5233. Civil penalties

A. In addition to the penalties prescribed in § 3.2-5229 or 3.2-5232, any person violating any provision of this article or regulation adopted hereunder may be assessed a civil penalty by the Commissioner for each violation in an amount not to exceed $15,000. In determining the amount of any civil penalty, the Commissioner shall give due consideration to: (i) the previous violations committed by the person; (ii) the seriousness of the violation; and (iii) the demonstrated good faith of the person charged in attempting to achieve compliance with this article or the regulations adopted hereunder after notification of the violation. Any civil penalty shall be in addition to any payment that may be required for the wholesale value of all milk and milk products that must be destroyed as a consequence of such violation.

B. A civil penalty may be assessed by the Commissioner only after he has given the person charged with a violation an opportunity for a public hearing. Where such a public hearing has been held, the Commissioner shall make findings of fact and issue a written decision as to the occurrence of the violation and the amount of the penalty that is warranted, incorporating, when appropriate, an order therein requiring that the penalty be paid. When appropriate, the Commissioner shall consolidate such hearings with other proceedings pursuant to the provisions of this chapter. Any hearing under this section shall be a formal adjudicatory hearing in accordance with the Administrative Process Act (§ 2.2-4000 et seq.). When the person charged with such a violation fails to avail himself of the opportunity for a public hearing, a civil penalty shall be assessed by the Commissioner after the Commissioner determines that a violation has occurred and the amount of the penalty warranted, and issues an order requiring that the penalty be paid.

C. Civil penalties assessed under this section shall be paid into the general fund of the state treasury. The Board shall prescribe procedures for payment of civil penalties. The procedures shall include provisions for a person to consent to abatement of the alleged violation and pay a penalty or negotiated sum in lieu of such penalty without admission of civil liability arising from such alleged violation.

D. Final orders may be recorded, enforced and satisfied as orders or decrees of a circuit court upon certification of such orders by the Commissioner. Such orders may be appealed in accordance with provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

E. Nothing in this section shall require the Commissioner to institute proceedings for the imposition of civil penalties if the Commissioner considers the violations of this article to be minor. In such cases, the Commissioner may serve a suitable notice of warning in writing when he believes that the public interest will be served by so doing.

2000, c. 993, § 3.1-545.1; 2008, c. 860.



§ 3.2-5300. Application of chapter

This chapter shall apply to the marketing of eggs to consumers, institutional consumers, and retailers.

1968, c. 142, § 3.1-763.14; 2008, c. 860.



§ 3.2-5301. Definitions

As used in this chapter, unless the context requires a different meaning:

"Consumer" means any person who acquires eggs for consumption in his own household and not for resale.

"Eggs" mean eggs in the shell that are the product of domesticated chickens.

"Grade" means specifications defining the limits of variation in quality of eggs in such a manner as to differentiate among classes of eggs, and the letter, number, or other symbol by which references may be made.

"Institutional consumer" means a restaurant, hotel, boardinghouse, or any other business, facility, or place in which eggs are prepared or offered as food to patrons, residents, inmates, or patients.

"Market" means sell, offer for sale, give in the channels of commerce, barter, exchange, or distribute in any manner.

"Processor" includes any person who cleans, candles, grades, sizes, and packs shell eggs for human consumption.

"Retailer" means any person who markets eggs to consumers.

"Standard" means specifications of the physical characteristics or any or all of the component parts of individual eggs.

1968, c. 142, § 3.1-763.15; 1972, c. 120; 2008, c. 860.



§ 3.2-5302. Standards, grades, and size-weight classes; cracked or checked eggs; sale of inedible eggs

A. The Board shall adopt standards, grades, and size-weight classes including standards for the term "ungraded" for eggs marketed in the Commonwealth. In administering this chapter, the Department shall have due regard for the desirability of uniformity in the standards, grades, and size-weight classes for eggs moving in intrastate and interstate commerce.

B. Cracked or checked eggs labeled as "cracks" may be sold only by producers or processors directly to consumers or for further processing, excluding institutional consumers.

C. The sale or offering for sale of inedible eggs as defined in the grades adopted by the Commissioner is prohibited except that incubated eggs may be sold for commercial purposes other than for human consumption provided such incubated eggs are marked, packaged, and disposed of in a manner approved by the Commissioner.

Code 1950, § 3-602; 1952, c. 308; 1956, c. 284; 1966, c. 702, § 3.1-767; 1968, c. 142, § 3.1-763.16; 2008, c. 860.



§ 3.2-5303. Requirements for eggs sold as fresh or with similar description

The term "fresh eggs," or any legend, symbol, picture, representation or device declaring or tending to convey the impression that the eggs are fresh may be applied only to eggs meeting the requirements of grade A quality or better as established by the Board for fresh eggs.

Code 1950, § 3-599; 1966, c. 702, § 3.1-764; 1968, c. 142; 2008, c. 860.



§ 3.2-5304. Labeling and advertising

No label, container, display, or advertisement of eggs shall contain incorrect, fraudulent, or misleading representations. No person shall advertise eggs for sale unless the unabbreviated grade and size-weight class, quality, or other required terms are conspicuously designated in letters at least half as high as the tallest letter in the word "eggs" or the tallest figure in the price, whichever is larger.

1968, c. 142, § 3.1-763.17; 2008, c. 860.



§ 3.2-5305. Certain producers exempt from law

Producers selling a total of 150 dozen eggs or less per week produced by their own hens, or eggs purchased from other producers not to exceed 60 dozen per week are exempt from this law provided all eggs are of edible quality and of the quality as represented.

Code 1950, § 3-600; 1956, c. 284; 1966, c. 702, § 3.1-765; 1968, c. 142; 2008, c. 860.



§ 3.2-5306. Enforcement of chapter; how eggs marked and quality determined; requirements

A. This chapter shall be enforced by the Commissioner and all eggs sold or offered for sale except those exempted in § 3.2-5305 shall be marked according to the grades, sizes, quality, ungraded or cracked and other required terms adopted by the Commissioner with the approval of the Board and shall conform to the standards established for the grade, size, ungraded or cracked as labeled. Official determination of the quality of all eggs outlined in this chapter shall be by candling.

B. Eggs moving into private or cooperative packing plants, which are first receivers, where they will be candled and graded, need not be marked.

Code 1950, §§ 3-601, 3-603; 1952, c. 308; 1956, c. 284; 1966, c. 702, §§ 3.1-766, 3.1-768; 1968, c. 142; 2008, c. 860.



§ 3.2-5307. Seller invoice; requirements

Any person selling or delivering eggs to restaurants, hotels, retail stores, bakeries or other institution purchasing eggs for serving to guests, patrons, employees or inmates shall furnish the purchaser with an invoice showing the name and address of the seller and the quantity, grade, and size of such eggs. If the eggs are ungraded, such fact shall appear on the invoice. A copy of such invoice shall be retained by the seller and purchaser for not less than 30 days.

Code 1950, § 3-603.1; 1956, c. 284; 1966, c. 702, § 3.1-769; 1968, c. 142; 2008, c. 860.



§ 3.2-5308. Sanitation and related matters

A. Any person assembling, transporting, processing, holding, or offering for sale eggs destined for a consumer or an institutional consumer shall provide and maintain a satisfactory relative humidity. In addition, any container, including the packaging material therein or associated therewith, shall be clean and free from foreign odor.

B. The Board shall by regulations, provide for the keeping, processing, transporting, and the sale of eggs under sanitary conditions.

C. Nothing in this chapter or in any regulations of the Board shall be construed to exempt any persons or premises from the application of any laws otherwise applicable and relating to the operation of establishments or facilities for the storing, transporting, sale, distribution, preparation, or serving of food.

1968, c. 142, § 3.1-769.1; 2008, c. 860.



§ 3.2-5309. Stop-sale order and seizure

A. If after inspection, the Department determines that any eggs are being offered, displayed, stored, processed, or transported in violation of this chapter, the Department may issue a stop-sale order as to such eggs directed to the owner or custodian thereof. Such order shall specify the reason for its issuance and shall detail the character of the violation. No eggs to which a stop-sale order applies shall be marketed until and unless the order has been withdrawn. The Department shall withdraw a stop-sale order only upon its determination that the conditions leading to the issuance of the order have been corrected.

B. Whenever the public interest requires, the Department may take possession or custody of the eggs against which a stop-sale order has been issued and may commence proceedings for the seizure thereof. Upon seizure and proof of violation, the eggs shall be disposed of in such manner as may be consistent with the public safety and interest. The owner or custodian of the eggs shall not be entitled to any compensation or damages on account of such seizure or disposition.

1968, c. 142, § 3.1-769.2; 2008, c. 860.



§ 3.2-5310. Right of entry

The Commissioner may enter during normal business hours on or into any premises or any vehicle wherein eggs are bought, stored, sold, offered for sale, processed, or transported, or wherein the Commissioner has reason to believe that any such activity is carried on, in order to inspect and examine eggs, egg containers, any equipment, facilities or records pertinent to the conduct of activities subject to this chapter or regulations implementing the same, or to ascertain the state of compliance with any order issued by the Department pursuant to this chapter.

1968, c. 142, § 3.1-769.3; 2008, c. 860.



§ 3.2-5311. Adopting regulations

The Board may adopt regulations to administer this chapter.

1968, c. 142, § 3.1-769.4; 2008, c. 860.



§ 3.2-5312. Violation a misdemeanor

Any person that violates any provision of this chapter is guilty of a Class 1 misdemeanor.

Code 1950, § 3-604; 1952, c. 308; 1966, c. 702, § 3.1-770; 2008, c. 860.



§ 3.2-5313. Injunction

The Department acting by the Attorney General or local prosecutor may enforce any provision of this chapter or any regulation issued pursuant thereto by injunction.

1968, c. 142, § 3.1-770.1; 2008, c. 860.



§ 3.2-5314. Remedies not exclusive

The institution of proceedings for the application of any remedy, or the issuance of any order on account thereof, or the imposition of any fine or penalty pursuant to this chapter shall not operate as a bar or limitation to the application of any other remedy available pursuant to this chapter or any other applicable law.

1968, c. 142, § 3.1-770.2; 2008, c. 860.



§ 3.2-5315. Judicial review

Any determination of final actions of the Department taken pursuant to this chapter shall be reviewable in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1968, c. 142, § 3.1-770.3; 1986, c. 615; 2008, c. 860.



§ 3.2-5400. Definitions

As used in this chapter, unless the context requires a different meaning:

"Animal food manufacturer" means any person engaged in the business of preparing animal (including poultry) food derived wholly or in part from livestock or poultry carcasses or parts or products of such carcasses.

"Broker" means any person engaged in the business of buying or selling livestock products or poultry products on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or as an employee of another person.

"Capable of use as human food" shall apply to any livestock or poultry carcass, or part or product of any such carcass, unless it is denatured or otherwise identified as required by regulations prescribed by the Board to deter its use as human food, or it is naturally inedible by humans.

"Container" or "package" means any box, can, tin, cloth, plastic, or other receptacle, wrapper, or cover.

"Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto.

"Federal Meat Inspection Act" means the act so entitled approved March 4, 1907 (34 Stat. 1260), as amended by the Wholesale Meat Act (81 Stat. 584); the term "Federal Poultry Products Inspection Act" means the act so entitled approved August 28, 1957 (71 Stat. 441), as amended by the Wholesale Poultry Products Act (82 Stat. 791); and the term "federal acts" means these two federal laws.

"Immediate container" means any consumer package; or any other container in which livestock products or poultry products, not consumer packaged, are packed.

"Inspector" means an employee or official of the Commonwealth authorized by the Commissioner or any employee or official of the government of any locality authorized by the Commissioner to perform any inspection functions under this article under an agreement between the Commissioner and such governmental subdivision.

"Label" means a display of written, printed, or graphic matter upon any article or the immediate container (not including package liners) of any article.

"Labeling" means all labels and other written, printed, or graphic matter: (i) upon any article or any of its containers or wrappers; or (ii) accompanying such article.

"Livestock" means any cattle, sheep, swine, goats, horses, mules, or other equines, whether live or dead.

"Livestock product" means any carcass, part thereof, meat, or meat food product of any livestock.

"Meat food product" means any product capable of use as human food that is made wholly or in part from any meat or other portion of the carcass of any cattle, sheep, swine, or goats. Products that contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry, and that are exempted from definition as a meat food product by the Commissioner under such conditions as he may prescribe to assure that the meat or other portions of such carcass contained in such product are not adulterated and that such products are not represented as meat food products. This term as applied to food products of equines shall have a comparable meaning.

"Official certificate" means any certificate prescribed by regulations of the Board for issuance by an inspector or other person performing official functions under this article.

"Official device" means any device prescribed or authorized by the Commissioner for use in applying any official mark.

"Official establishment" means any establishment as determined by the Commissioner at which inspection of the slaughter of livestock or poultry or the preparation of livestock products or poultry products is maintained under the authority of this article.

"Official inspection legend" means any symbol prescribed by regulations of the Board showing that an article was inspected and passed in accordance with this article.

"Official mark" means the official inspection legend or any other symbol prescribed by regulations of the Board to identify the status of any article or livestock or poultry under this article.

"Pesticide chemical," "food additive," "color additive," and "raw agricultural commodity" shall have the same meanings for purposes of this article as under the Federal Food, Drug, and Cosmetic Act.

"Poultry" means any domesticated bird, whether live or dead.

"Poultry product" means any poultry carcass or part thereof; or any product that is made wholly or in part from any poultry carcass or part thereof, excepting products that contain poultry ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the poultry food industry, and that are exempted by the Commissioner from definition as a poultry product under such conditions as he may prescribe to assure that the poultry ingredients in such products are not adulterated and that such products are not represented as poultry products.

"Prepared" means slaughtered, canned, salted, stuffed, rendered, boned, cut up, or otherwise manufactured or processed.

"Render" means any person engaged in the business of rendering livestock or poultry carcasses, or parts of products of such carcasses, except rendering conducted under inspection or exemption under this article.

"Shipping container" means any container used or intended for use in packaging the product packed in an immediate container.

1970, c. 290, § 3.1-884.18; 2008, c. 860.



§ 3.2-5401. Adulterated livestock product or poultry product

Any livestock product or poultry product shall be deemed to be adulterated:

1. If it bears or contains any poisonous or deleterious substance that may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this clause if the quantity of such substance in or on such article does not ordinarily render it injurious to health;

2. If it bears or contains (by reason of administration of any substance to the livestock or poultry or otherwise) any added poisonous or added deleterious substance (other than one that is: (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive) that may, in the judgment of the Commissioner, make such article unfit for human food;

3. If it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical that is unsafe within the meaning of § 408 of the Federal Food, Drug, and Cosmetic Act;

4. If it bears or contains any food additive that is unsafe within the meaning of § 409 of the Federal Food, Drug, and Cosmetic Act;

5. If it bears or contains any color additive that is unsafe within the meaning of § 706 of the Federal Food, Drug, and Cosmetic Act; provided, that an article that is not otherwise deemed adulterated under subsection C or D of this section shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on such article is prohibited by regulations of the Board in official establishments;

6. If it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

7. If it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

8. If it is, in whole or in part, the product of an animal (including poultry) that has died otherwise than by slaughter;

9. If its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health;

10. If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to § 409 of the Federal Food, Drug, and Cosmetic Act;

11. If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is; or

12. If it is margarine containing animal fat and any of the raw material used therein consisted in whole or in part of any filthy, putrid, or decomposed substance.

1970, c. 290, § 3.1-884.18; 2008, c. 860.



§ 3.2-5402. Misbranded livestock product or poultry product

Any livestock product or poultry product shall be deemed to be misbranded:

1. If its labeling is false or misleading in any particular;

2. If it is offered for sale under the name of another food;

3. If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter, the name of the food imitated;

4. If its container is so made, formed, or filled as to be misleading;

5. Unless it bears a label showing: (i) the name and place of business of the manufacturer, packer, or distributor; and (ii) an accurate statement of the quantity of the product in terms of weight, measure, or numerical count; provided, that under this subsection, exemptions as to livestock products not in containers may be established by regulations prescribed by the Board; and provided, further, that under clause (ii) of this subsection, reasonable variations may be permitted, and exemptions as to small packages may be established for livestock products or poultry products by regulations prescribed by the Board;

6. If any word, statement, or other information required by or under authority of this chapter to appear on the label or other labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

7. If it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by the regulations of the Board under § 3.2-5404 unless: (i) it conforms to such definition and standard; and (ii) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food;

8. If it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Board under § 3.2-5404 and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

9. If it is not subject to the provisions of subdivision 7, unless its label bears: (i) the common or usual name of the food, if any there be; and (ii) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Commissioner, be designated as spices, flavorings, and colorings without naming each; provided that, to the extent that compliance with the requirements of clause (ii) of this subsection is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board;

10. If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Commissioner, after consultation with the U.S. Department of Agriculture, determines to be, and prescribes as, necessary in order fully to inform purchasers as to its value for such uses;

11. If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided that, to the extent that compliance with the requirements of this subsection is impracticable, exemptions shall be established by regulations adopted by the Board; or

12. If it fails to bear, directly thereon and on its containers, as the Board may by regulations prescribe, the official inspection legend and establishment number of the establishment where the product was prepared and, unrestricted by any of the foregoing, such other information as the Board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

1970, c. 290, § 3.1-884.18; 2008, c. 860.



§ 3.2-5403. Department to cooperate with U.S. Department of Agriculture

The Department shall cooperate with the U.S. Department of Agriculture in administration of this chapter to provide for meat and poultry products inspection programs. These programs will impose and enforce requirements with respect to intrastate operations and commerce that are at least equal to those imposed and enforced under the Federal Meat Inspection Act and the Federal Poultry Products Inspection Act with respect to operations and transactions in interstate commerce; and the Commissioner is directed to administer this chapter so as to accomplish this purpose.

1970, c. 290, § 3.1-884.19; 2008, c. 860.



§ 3.2-5404. Duties of the Board

In order to accomplish the objective stated in § 3.2-5403, the Board:

1. Shall, by regulations, require antemortem and postmortem inspections, quarantine, segregation and reinspections with respect to the slaughter of livestock and poultry and the preparation of livestock products and poultry products at all establishments in the Commonwealth, except those exempted by the Commissioner pursuant to subdivision 9 of § 3.2-5405, at which livestock or poultry are slaughtered or livestock products or poultry products are prepared for human food solely for distribution in intrastate commerce;

2. Shall, by regulations, require the identification of livestock and poultry for inspection purposes and the marking and labeling of livestock products or poultry products or their containers, or both, as "Virginia Inspected and Passed" if the products are found upon inspection to be not adulterated and as "Virginia Inspected and Condemned" if they are found upon inspection to be adulterated, and the destruction for food purposes of all such condemned products under the supervision of an inspector;

3. Shall prohibit the entry into official establishments of livestock products and poultry products not prepared under federal inspection or inspection pursuant to this article and further limit the entry of such articles and other materials into such establishments under such conditions as it deems necessary to effectuate the purposes of this article;

4. Shall, by regulations, require that when livestock products and poultry products leave official establishments they shall bear directly thereon or on their containers, or both, as it may require, all information required under § 3.2-5402; and require approval of all labeling and containers to be used for such products when sold or transported in intrastate commerce to assure that they comply with the requirements of this article;

5. Shall require the investigation of the sanitary conditions of each establishment within subdivision 1 of this section and require the Commissioner to withdraw or otherwise refuse to provide inspection service at any such establishment where the sanitary conditions are such as to render adulterated any livestock products or poultry products prepared or handled thereat;

6. Shall prescribe regulations relating to sanitation for all establishments required to have inspection under subdivision 1 of this section;

7. Shall, by regulations, require that the following classes of persons shall keep such records and for such periods as are specified in the regulations to fully and correctly disclose all transactions involved in their business, and afford to the Commissioner access to such places of business, an opportunity, at all reasonable times, to examine the facilities, inventory and records thereof, to copy the records, and to take reasonable samples of the inventory upon payment of the fair market value therefor: any persons that engage in or for intrastate commerce: (i) in the business of slaughtering any livestock or poultry, or preparing, freezing, packaging or labeling, buying or selling (as brokers, wholesalers or otherwise), transporting, or storing any livestock products or poultry products for human or animal food; or (ii) in business as renderers or in the business of buying, selling or transporting any dead, dying, disabled or diseased livestock or poultry, or parts of the carcasses of any such animals (including poultry) that died otherwise than by slaughter;

8. Shall, by regulations, prescribe the size and style of type to be used for labeling information required under this article, and definitions and standards of identity or composition or standards of fill of container, consistent with federal standards, when it deems such action appropriate for the protection of the public;

9. Shall, by regulations, prescribe conditions of storage and handling of livestock products and poultry products by persons engaged in the business of buying, selling, freezing, storing, or transporting such articles in or for intrastate commerce to assure that such articles will not be adulterated or misbranded when delivered to the consumer;

10. Shall, by regulations, require that every person engaged in business in or for intrastate commerce as a broker, renderer, animal food manufacturer, or wholesaler or public warehouseman of livestock products or poultry products, or engaged in the business of buying, selling or transporting in intrastate commerce, any dead, dying, disabled or diseased livestock or poultry or parts of the carcasses of any such animals (including poultry) that died otherwise than by slaughter shall register with the Commissioner his name and the address of each place of business at which and all trade names under which he conducts such business;

11. May adopt by reference or otherwise such provisions of the rules and regulations under the federal acts (with such changes therein as it deems appropriate to make them applicable to operations and transactions subject to this article) that shall have the same force and effect as if promulgated under this article, and promulgate such other rules and regulations it deems necessary for the efficient execution of the provisions of this article; and

12. Shall promulgate rules of practice providing opportunity for hearing in connection with issuance of orders under subdivision 5 of this section or subdivision A 1, A 2, or A 3 of § 3.2-5405 pending issuance of a final order in any such proceeding.

1970, c. 290, § 3.1-884.20; 1991, c. 344; 2008, c. 860.



§ 3.2-5405. Powers of Commissioner

A. The Commissioner may:

1. Order removal of inspectors from any establishment that fails to destroy condemned products as required under subdivision 2 of § 3.2-5404;

2. Order cessation of inspection service under this chapter with respect to any establishment for causes specified in § 401 of the Federal Meat Inspection Act or § 18 of the Federal Poultry Products Inspection Act;

3. Order labeling and containers to be withheld from use if he determines that the labeling is false or misleading or the containers are of a misleading size or form;

4. Require that equines be slaughtered and prepared in establishments separate from establishments where other livestock are slaughtered or their products are prepared;

5. Appoint and prescribe the duties of such inspectors and other personnel as he deems necessary for the efficient execution of the provisions of this chapter;

6. Cooperate with the U.S. Department of Agriculture in administration of this chapter to effectuate the purposes stated in § 3.2-5403; accept federal assistance for that purpose and spend public funds of the Commonwealth appropriated for administration of this chapter to pay 50 percent of the estimated total cost of the cooperative program;

7. Recommend to the U.S. Department of Agriculture for appointment to the advisory committees provided for in the federal acts, such officials or employees of the Department as the Commissioner shall designate;

8. Serve as the representative of the Governor for consultation with said Secretary under paragraph (c) of § 301 of the Federal Meat Inspection Act and paragraph (c) of § 5 of the Federal Poultry Products Inspection Act unless the Governor selects another representative; and

9. Exempt the operations of any person from inspection or other requirements of this article if and to the extent such operations would be exempt from the corresponding requirements under the Federal Meat Inspection Act or the Federal Poultry Products Inspection Act if they were conducted in or for interstate commerce or if the Commonwealth was designated under the federal acts as one in which the federal requirements apply to intrastate commerce.

B. Any order issued under subdivisions 1, 2, or 3 of subsection A shall be final unless appealed in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1970, c. 290, §§ 3.1-884.21, 3.1-884.30; 1986, c. 615; 2008, c. 860.



§ 3.2-5406. Meat inspection regulations

A. The Commissioner may adopt: (i) by reference any regulation under the federal acts as it pertains to this chapter, amending it as necessary for intrastate applicability; and (ii) any regulation containing provisions no less stringent than those contained in federal regulation. Such regulation adopted by the Commissioner shall be effective upon filing with the Registrar of Regulations, who shall publish the regulation as a final regulation in the Virginia Register of Regulations.

The regulation shall contain a preamble stating that the Board will receive, consider, and respond to petitions by any interested person at any time with respect to reconsideration or revision of such regulation.

B. The Board, after giving notice in the Virginia Register of Regulations, may reconsider and revise the regulation adopted by the Commissioner. Such revised regulation shall be effective upon filing with the Registrar of Regulations, who shall publish the regulation as a final regulation in the Virginia Register of Regulations. Neither the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) nor public participation guidelines adopted pursuant thereto shall apply to the adoption, reconsideration, or revision of any regulation adopted pursuant to this section.

1991, c. 344, § 3.1-884.21:1; 2008, c. 860.



§ 3.2-5407. Prohibitions in general

A. No person shall, with respect to any livestock or poultry or any livestock products or poultry products:

1. Slaughter any such animals or prepare any such articles that are capable of use as human food, at any establishment preparing such articles solely for intrastate commerce, except in compliance with the requirements of this chapter;

2. Sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any such articles that: (i) are capable of use as human food, and (ii) are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation; or any articles required to be inspected under this chapter unless they have been so inspected and passed; or

3. Perform any act, with respect to any articles that are capable of use as human food, while they are being transported in intrastate commerce or held for sale after such transportation, that is intended to cause or has the effect of causing such articles to be adulterated or misbranded.

B. No person shall sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, or from an official establishment, any slaughtered poultry from which the blood, feathers, feet, head, or viscera have not been removed in accordance with regulations promulgated by the Board.

C. No person shall violate any provision of the regulations of the Board under subdivisions 7, 8, 9, or 10 of § 3.2-5404 or orders of the Commissioner under subdivisions A 3 and A 4 of § 3.2-5405.

1970, c. 290, § 3.1-884.22; 2008, c. 860.



§ 3.2-5408. Prohibitions against unauthorized use of any official marks

A. No brand manufacturer, printer, or other person shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Commissioner.

B. No person shall:

1. Forge any official device, mark, or certificate;

2. Without authorization from the Commissioner, use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate;

3. Contrary to the regulations prescribed by the Board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

4. Knowingly possess, without promptly notifying the Commissioner any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any animal (including poultry), or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

5. Knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Board; or

6. Knowingly represent that any article has been inspected and passed, or exempted, under this article when, in fact, it has, respectively, not been so inspected and passed, or exempted.

1970, c. 290, § 3.1-884.23; 2008, c. 860.



§ 3.2-5409. Prohibition against intrastate distribution of equine, livestock and poultry products

A. No person shall sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses of horses, mules, or other equines or parts of such carcasses, or the meat or meat food products thereof, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by regulations prescribed by the Board to show the kinds of animals from which they were derived.

B. No person shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any livestock products or poultry products that are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the Board or are naturally inedible by humans.

C. No person engaged in the business of buying, selling, or transporting in intrastate commerce, dead, dying, disabled, or diseased animals, or any parts of the carcasses of any animals that died otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation, in such commerce, any dead, dying, disabled, or diseased livestock or poultry or the products of any such animals that died otherwise than by slaughter, unless such transaction or transportation, is made in accordance with such regulations as the Board may prescribe to assure that such animals, or the unwholesome parts or products thereof, will be prevented from being used for human food purposes.

1970, c. 290, § 3.1-884.24; 2008, c. 860.



§ 3.2-5410. Prohibitions of bribery or gifts to state employees; assaults or interference with such employees

A. Any person that shall give, pay, or offer, directly or indirectly, to any officer or employee of the Commonwealth authorized to perform any of the duties prescribed by this chapter or by the regulations of the Board, any money or other thing of value, with intent to influence said officer or employee in the discharge of any such duty, is guilty of a Class 6 felony. Any officer or employee of the Commonwealth authorized to perform any of the duties prescribed by this article who shall accept any money, gift, or other thing of value from any person, given with intent to influence his official action, or who shall receive or accept from any person engaged in intrastate commerce any gift, money, or other thing of value given with any purpose or intent whatsoever, is guilty of a Class 6 felony and shall, upon conviction, be summarily discharged from office.

B. Any person that forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any person engaged in or on account of the performance of his official duties under this chapter with the intent to hinder, delay, or prevent the performance of such duties is guilty of a Class 6 felony.

1970, c. 290, § 3.1-884.25; 2008, c. 860.



§ 3.2-5411. Limitation of inspection to plants preparing products for human food

Inspection shall not be provided under this chapter at any establishment for the slaughter of livestock or poultry or the preparation of any livestock products or poultry products that are not intended for use as human food, but such articles shall, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, be denatured or otherwise identified as prescribed by regulations of the Board to deter their use for human food.

1970, c. 290, § 3.1-884.26; 2008, c. 860.



§ 3.2-5412. Inspection of products placed in container; right of access to plants at any time

A. No inspection of products placed in any container at any official establishment shall be deemed to be complete until the products are sealed or enclosed therein under the supervision of an inspector.

B. For purpose of any inspection of products required by this chapter, inspectors authorized by the Commissioner shall have access at all times, by day or night, to every part of every establishment required to have inspection under this chapter, whether the establishment is operated or not.

1970, c. 290, § 3.1-884.27; 2008, c. 860.



§ 3.2-5413. Administrative detention of violative animals and products

Whenever any livestock product or poultry product exempted from the definition of a livestock product and from the definition of a poultry product, or any dead, dying, disabled, or diseased livestock or poultry, is found by the Commissioner upon any premises where it is held for purposes of, or during or after distribution in, intrastate commerce or is otherwise subject to this chapter, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of this chapter or of the Federal Meat Inspection Act or the Federal Poultry Products Inspection Act or the Federal Food, Drug, and Cosmetic Act, or that such article or animal has been or is intended to be distributed in violation of any such provisions, it may be detained for a period not to exceed 20 days, pending action under § 3.2-5414 or notification of any federal authorities having jurisdiction over such article or animal, and shall not be moved by any person from the place where it is located when so detained, until released. All official marks may be required to be removed from such article or animal before it is released unless it appears to the satisfaction of the Commissioner that the article or animal is eligible to retain such marks.

1970, c. 290, § 3.1-884.28; 2008, c. 860.



§ 3.2-5414. Seizure and condemnation provisions

A. Any livestock product or poultry product or any dead, dying, disabled, or diseased livestock or poultry that is being transported in intrastate commerce, or is otherwise subject to this chapter, or is held for sale in the Commonwealth after such transportation, and that: (i) is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of this chapter; (ii) is capable of use as human food and is adulterated or misbranded; or (iii) in any other way is in violation of this chapter, shall be liable to be proceeded against and seized and condemned.

At any time prior to the expiration of the 20-day detention period provided by § 3.2-5413, the Commissioner shall notify the attorney for the Commonwealth for the city or county where such detention was made in writing of said detention. Upon receiving such written notification, the attorney for the Commonwealth shall forthwith file in the name of the Commonwealth an information against the detained property in the clerk's office of the circuit court of the county or city where detention was made. Upon the filing of such information, the clerk of court shall forthwith issue a warrant directing the sheriff to seize the detained property and see to its transportation to a suitable place of storage that, if necessary, may be outside of the county or city served by the sheriff. Should the attorney for the Commonwealth, for any reason, fail to file such information within five days after receipt of written notice of detention of articles or animals, the same may, at any time within 30 days thereafter be filed by the Attorney General and the proceedings thereon shall be the same as if filed by the attorney for the Commonwealth.

Such information shall allege the seizure, and set forth in general terms the grounds of forfeiture of the seized property, and shall petition that the same be condemned and sold and the proceeds disposed of according to law, and that all persons concerned or interested be cited to appear and show cause why such property should not be condemned and sold to enforce the forfeiture. After the filing of the information, the attorney for the Commonwealth shall apply to the judge of the court wherein the information was filed for a hearing on the matters contained in the information. The judge of the court shall move the matter to the head of the docket and such hearing shall be had as soon as practical to do so.

The owner of and all persons in any manner then indebted or liable for the purchase price of the article or animal, and any person having a lien thereon, if they be known to the attorney who files the information, shall be made parties defendant thereto, and shall be served with the notice hereinafter provided for, in the manner provided by law for serving a notice, at least ten days before the day therein specified for the hearing on the information, if they be residents of the Commonwealth; and if they be unknown or nonresidents, or cannot with reasonable diligence be found in the Commonwealth, they shall be deemed sufficiently served by publication of the notice once a week for two successive weeks in some newspaper published in such county or city, or if none be published therein, then in some newspaper having general circulation therein, and a notice shall be sent by registered mail of such seizure to the last known address of the owner of such article or animal. If any such person be served by publication, then no hearing shall be had prior to the expiration of 10 days from the date of the record publication of the notice.

Any person claiming to be the owner of such seized article or animal, or to hold a lien thereon, may appear at any time before final judgment of the trial court, and be made a party defendant to the information so filed, which appearance shall be in person or by answer, under oath, in which shall be clearly set forth the nature of such defendant's claim, whether as owner or as lienor, and if as owner, the right or title by which he claims to be such owner, and if lienor, the amount and character of his lien, and the evidence thereof; and in either case, such defendant shall set forth fully any reason or cause that he may have to show against the forfeiture of the article or animal.

If such article or animal is condemned, it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees, and storage and other proper expenses, shall be paid into the treasury of the Commonwealth, but the article or animal shall not be sold contrary to the provisions of this chapter, or the Federal Meat Inspection Act or the Federal Poultry Products Inspection Act, or the Federal Food, Drug, and Cosmetic Act; provided, that upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of this chapter, or the laws of the United States, the court may direct that such article or animal be delivered to a claimant thereof, who may have appeared in the proceedings, subject to such supervision by the Commissioner as is necessary to insure compliance with the applicable laws. When a decree of condemnation is entered against the article or animal and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses may as the court deems just, be awarded against the person, if any, intervening as claimant of the article or animal.

If a claimant shall deny for any reason that the article or animal to be condemned is subject to condemnation as provided by this section, and shall demand a trial by jury of the issue thus made, the court shall, under proper instructions, submit the same to a jury of five, to be selected and empanelled as prescribed by law, and if such jury shall find on the issue in favor of such claimant, or if the court, trying such issue without a jury, shall so find, the judgment of the court shall be to entirely relieve the property from forfeiture, and no costs shall be taxed against such claimant.

B. The provisions of this section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of this chapter, or other laws.

1970, c. 290, § 3.1-884.29; 2008, c. 860.



§ 3.2-5415. General criminal penalties; warning letter

A. Any person that violates any provisions of this chapter for which no other criminal penalty is provided is guilty of a Class 1 misdemeanor. If such violation involves intent to defraud, or any distribution or attempted distribution of an article that is adulterated (except as defined in subdivision 11 of § 3.2-5401 ) knowing the article to be adulterated, such person is guilty of a Class 6 felony.

B. Nothing in this chapter shall be construed as requiring the Commissioner to report for prosecution or for the institution of condemnation or injunction proceedings, minor violations of this chapter whenever he believes that the public interest will be adequately served by a suitable written notice of warning.

1970, c. 290, § 3.1-884.31; 2008, c. 860.



§ 3.2-5416. Authority of Commissioner

The Commissioner shall have power:

1. To gather and compile information concerning and, to investigate the organization, business, conduct, practices, and management of any person engaged in intrastate commerce, and the relation thereof to other persons; and

2. To require, by general or special orders, persons engaged in intrastate commerce, or any class of them, or any of them, to file with the Commissioner in such form as the Commissioner may prescribe, annual or special, or both annual and special, reports or answers in writing to specific questions furnishing the Commissioner such information as he may require as to the organization, business, conduct, practices, management, and relation to other persons, of the person filing such reports or answers in writing. Such reports and answers shall be made under oath, or otherwise, as the Commissioner may prescribe, and shall be filed with the Commissioner within such reasonable period as the Commissioner may prescribe, unless additional time be granted in any case by the Commissioner.

a. For the purpose of this chapter the Commissioner shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person being investigated or proceeded against, and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person relating to any matter under investigation. The Commissioner may sign subpoenas and may administer oaths and affirmations, examine witnesses, and receive evidence.

b. Such attendance of witnesses, and the production of such documentary evidence, may be required at any designated place of hearing. In case of disobedience to a subpoena, the Commissioner may invoke the aid of an appropriate circuit court to require the attendance and testimony of witnesses and the production of documentary evidence.

c. Any circuit court within the jurisdiction where such inquiry is carried on may, in case of contumacy or refusal to obey a subpoena issued to any person, issue an order requiring such person to appear before the Commissioner or to produce documentary evidence if so ordered, or to give evidence touching the matter in question; and any failure to obey such order of the court may be punished by such court as a contempt thereof.

d. The Commissioner may order testimony to be taken by deposition in any proceeding or investigation pending under this chapter at any stage of such proceeding or investigation. Such depositions may be taken before any person designated by the Commissioner and having the power to administer oaths. Such testimony shall be reduced to writing by the person taking the deposition, or under his direction and shall then be subscribed by the deponent. Any person may be compelled to appear and depose and to produce documentary evidence before the Commissioner as hereinbefore provided.

e. Witnesses summoned before the Commissioner shall be paid the same fees and mileage that are paid witnesses in the courts of the Commonwealth, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for the like services in such courts.

f. No person shall be excused from attending and testifying or from producing books, papers, schedules of charges, contracts, agreements, or other documentary evidence before the Commissioner or in obedience to the subpoena of the Commissioner, whether such subpoena be signed or issued by him or his delegate, or in any cause or proceeding, criminal or otherwise, based upon or growing out of any alleged violation of this chapter, or of any amendments thereto, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him or it may tend to incriminate him or it or subject him or it to a penalty or forfeiture; but no individual shall be prosecuted or subjected to a penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that any individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

g. Any person that shall refuse to attend and testify or to answer any lawful inquiry, or to produce documentary evidence, if in his or its power to do so, in obedience to the subpoena of the Commissioner is guilty of a Class 1 misdemeanor.

h. Any person that shall willfully make, or cause to be made, any false entry or statement of fact in any report required to be made under this chapter, or that shall willfully make, or cause to be made, any false entry in any account, record, or memorandum kept by any person subject to this chapter or that shall willfully neglect or fail to make or to cause to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of such person or that shall willfully remove out of the jurisdiction of the Commonwealth, or willfully mutilate, alter or by any other means falsify any documentary evidence of any person subject to this chapter or that shall willfully refuse to submit to the Commissioner, for the purpose of inspection and taking copies, any documentary evidence of any person subject to this chapter in his possession or within his control, is guilty of a Class 6 felony.

i. If any person required by this chapter to file any annual or special report shall fail so to do within the time fixed by the Commissioner for filing the same, and such failure shall continue for 30 days after notice of such default, such person shall forfeit to the Commonwealth the sum of $100 for each and every day of the continuance of such failure, which forfeiture shall be payable into the treasury of the Commonwealth, and shall be recoverable in a civil suit in the name of the Commonwealth brought in the city or county where the person has his principal office or in any city or county where he shall do business. It shall be the duty of the Attorney General to prosecute for the recovery of such forfeitures. The costs and expenses of such prosecution shall be paid out of the appropriation for the expenses of the Department.

j. Any officer or employee of the Commonwealth who shall make public any information obtained by the Commissioner, without his authority, unless directed by a court, is guilty of a Class 1 misdemeanor.

1970, c. 290, § 3.1-884.32; 2008, c. 860.



§ 3.2-5417. Power of injunction

The Commissioner is authorized to apply to any appropriate court for an injunction and such court may grant a temporary or permanent injunction restraining a person from violating or continuing the violation of any provision of this chapter, when the court determines that the testimony and evidence presented warrants such action, without reference to adequacy of any remedy existing at law.

1970, c. 290, § 3.1-884.33; 2008, c. 860.



§ 3.2-5418. Limitation on applicability of chapter to matters regulated under federal acts

The requirements of this chapter shall apply to persons, establishments, animals, and articles regulated under the Federal Meat Inspection Act or the Federal Poultry Products Inspection Act only to the extent provided for in said federal acts.

1970, c. 290, § 3.1-884.34; 2008, c. 860.



§ 3.2-5419. Smithfield hams defined

Genuine Smithfield hams are hereby defined to be hams processed, treated, smoked, aged, cured by the long-cure, dry salt method of cure and aged for a minimum period of six months; such six-month period to commence when the green pork cut is first introduced to dry salt, all such salting, processing, treating, smoking, curing, and aging to be done within the corporate limits of the town of Smithfield, Virginia.

Code 1950, § 3-667; 1966, c. 702, § 3.1-867; 1968, c. 140; 2008, c. 860.



§ 3.2-5420. Only genuine Smithfield hams to be labeled or advertised as such

No person shall knowingly, label, stamp, pack, advertise, sell, or offer for sale any ham, either wrapped or unwrapped, in a container or loose, as a genuine Smithfield ham unless such ham be a genuine Smithfield ham as defined in § 3.2-5419.

Code 1950, § 3-668; 1966, c. 702, § 3.1-868; 1968, c. 140; 2008, c. 860.



§ 3.2-5421. Penalty for violation

Any person violating any of the provisions of this article is guilty of a Class 4 misdemeanor.

Code 1950, § 3-671; 1966, c. 702, § 3.1-871; 1968, c. 140; 2008, c. 860.



§ 3.2-5500. Definitions

As used in this chapter, unless the context requires a different meaning:

"Apple vinegar," "cider vinegar," and similar words mean the product made exclusively from the expressed juice of washed, fresh, whole apples or portions thereof by alcoholic and subsequent acetous fermentations.

"Corn sugar vinegar," "glucose vinegar," and similar words mean the product made by the alcoholic and subsequent acetous fermentations, without distillation, of solutions of corn sugar or glucose prepared from cornstarch.

"Distilled vinegar," "grain vinegar," or "spirit vinegar," or similar words mean the product made by the acetous fermentation of dilute distilled alcohol derived from grain, sugar, syrup, molasses, or refiners' syrup.

"Evaporated apple products vinegar," "vinegar made from evaporated apple products," and similar words mean the product made by the alcoholic and subsequent acetous fermentations of the aqueous extract obtained from clean, sound dried apples, dried chopped apples, or dried apple skins or cores.

"Grape vinegar," "wine vinegar," and similar words mean the product made by the alcoholic and subsequent acetous fermentations of the expressed juice of fresh whole grapes or portions thereof.

"Malt vinegar" and similar words mean the product made by the alcoholic and subsequent acetous fermentations, without distillation, of an infusion of barley malt or cereals whose starch has been converted by malt.

"Sugar vinegar" and similar words mean the product made by the alcoholic and subsequent acetous fermentations, without distillation, of solutions of sugar, syrup, molasses, or refiners' syrup.

Code 1950, § 3-691; 1964, c. 554; 1966, c. 702, § 3.1-900; 2008, c. 860.



§ 3.2-5501. Contents; compliance with definitions

All vinegar made by fermentation without distillation must carry in solution only the extractive matter derived exclusively from the fruit, grain, sugar or syrup from which it was derived and fermented, and comply with the definitions given in § 3.2-5500.

Code 1950, § 3-690; 1966, c. 702, § 3.1-899; 2008, c. 860.



§ 3.2-5502. When deemed adulterated; exception

Vinegar that fails to comply with the definitions contained in § 3.2-5500 or that contains any substance or ingredient not derived exclusively from the fruit, grain, sugar, or syrup from which it is made, or that is composed of a compound or mixture of vinegars made from fruit, grain, sugar and syrup, or any two or more of the same, unless its label bears a principal title differing from any of the named substance and clearly identifies the ingredients in the order of their predominance in the mixture, or that contains less than four grams of acetic acid in 100 cubic centimeters of the vinegar at 20 degrees centigrade, shall be deemed adulterated.

Code 1950, § 3-692; 1964, c. 554; 1966, c. 702, § 3.1-901; 2008, c. 860.



§ 3.2-5503. Pyroligneous or acetic acid not to be sold as vinegar

The product made by the destructive distillation of wood known as pyroligneous acid, or acetic acid derived from other sources than fruit, grain, sugar or syrup, or a product in which any such acid shall be used, mixed or compounded, shall not be sold, offered or had in possession for sale as vinegar.

Code 1950, § 3-693; 1966, c. 702, § 3.1-902; 2008, c. 860.



§ 3.2-5504. Marking packages containing vinegar reduced with water; sale of certain reduced vinegar prohibited

Packages containing vinegar that has been reduced with water must be plainly marked to indicate the acidity to which it has been reduced and the sale of any vinegar containing less than four percent acid strength is prohibited.

Code 1950, § 3-694; 1964, c. 554; 1966, c. 702, § 3.1-903; 2008, c. 860.



§ 3.2-5505. Marking casks, barrels or other containers

Each cask, barrel, or other container of vinegar shall be plainly marked with the name and place of business of the manufacturer or distributor thereof, and the kind of vinegar contained therein, in the definitions contained in § 3.2-5500; and no person shall falsely mark any package containing any vinegar so defined, with any other brand or designation or with any additional words, marks, or descriptions that are false or deceptive in any particular whatever.

Code 1950, § 3-695; 1966, c. 702, § 3.1-904; 2008, c. 860.



§ 3.2-5506. Sales of certain vinegar prohibited

No person shall sell, offer to sell, or have in possession for sale in the Commonwealth:

1. Any vinegar defined in § 3.2-5500 that does not comply with such definitions.

2. Any adulterated or misbranded vinegar.

3. Any vinegar or product in imitation of any vinegar so defined.

4. Any vinegar to which any artificial coloring matter has been added of any kind whatever, or that contains any substance or ingredient not derived exclusively from the fruit, grain, sugar or syrup from which it purports to have been derived.

Code 1950, § 3-696; 1964, c. 554; 1966, c. 702, § 3.1-905; 2008, c. 860.



§ 3.2-5507. Penalty

Violation of this chapter is a Class 3 misdemeanor.

Code 1950, § 3-697; 1966, c. 702, § 3.1-906; 2008, c. 860.



§ 3.2-5508. Definitions

As used in this chapter unless the context requires a different meaning:

"Food establishment" means those operations subject to regulation by the Virginia Department of Health as food establishments under the authority granted by § 35.1-14.

"Registrant" means any person who has registered with the Department as a transporter of waste kitchen grease.

"Renderer" means any person who commercially cooks carcasses, or parts or products of carcasses, of cattle, swine, poultry, and other animals and other waste animal by-products and waste kitchen grease into usable products.

"Transport" or "transportation" means the movement of waste kitchen grease in a motor vehicle on public roads.

"Trap grease" means waste kitchen grease that is removed from a grease trap and is principally derived from food preparation and processing.

"Usable products" means a product resulting from the processing of waste kitchen grease and shall include biofuels, lubricants, and animal feed, provided that such animal feed uses are allowed by the U.S. Food and Drug Administration.

"Waste kitchen grease" means animal fats or vegetable oils that have been used, and will not be reused, for cooking in a food establishment, including trap grease.

2010, c. 868.



§ 3.2-5509. Application; registration term; fees

A. Except as provided in § 3.2-5510, on and after September 1, 2010, any person who transports waste kitchen grease shall submit an application for registration to the Department not less than 30 days before such transportation. Registration shall be for a term no longer than one year. The application shall be submitted in accordance with a procedure established by the Department for this purpose. The application shall include:

1. The applicant's name and address;

2. A description of the operations to be performed by the applicant;

3. The make, model, license number, and vehicle identification number of any vehicle to be used for the transportation of waste kitchen grease;

4. A nonrefundable application fee of $100;

5. A fee of $100 per vehicle used to transport waste kitchen grease; and

6. Proof of personal injury and property damage liability insurance in an amount not less than $1 million.

B. The Department shall issue each registrant a unique registration number and a registration certificate.

2010, c. 868.



§ 3.2-5510. Individual use; limitations and additional requirements

A. An individual who transports waste kitchen grease for his own conversion to biofuel shall not be required to register pursuant to § 3.2-5509 provided that he:

1. Transports waste kitchen grease in a container or containers with a total capacity of no more than 275 gallons on any one vehicle at any time;

2. Possesses or controls no more than 1,320 gallons of waste kitchen grease, biofuel feedstock derived from waste kitchen grease, or biofuel at any time, excluding biofuel contained in vehicle fuel tanks used to power the vehicle's movement; and

3. Does not obtain waste kitchen grease from (i) a container owned by a registered transporter of waste kitchen grease, (ii) a food establishment under contract with a registered transporter of waste kitchen grease, or (iii) a container owned by a renderer or collection center.

B. An individual who transports waste kitchen grease to a facility for the purpose of conversion to biofuel shall not be required to register pursuant to § 3.2-5509 provided that:

1. He meets all the requirements of subsection A;

2. He transports waste kitchen grease to no more than one facility, other than on his own property, during a one-day period;

3. Such facility has a capacity to produce no more than 500 gallons per day of biofuel; and

4. Such facility does not possess or control more than 1,320 gallons of waste kitchen grease, biofuel feedstock derived from waste kitchen grease, or biofuel at any time, excluding biofuel contained in vehicle fuel tanks to power the vehicle's movement.

2010, c. 868.



§ 3.2-5511. Recordkeeping

Every registrant shall record, maintain for two years, and make available for inspection by the Department the following information:

1. The name and address of each location or person from which the registrant obtained the waste kitchen grease for transportation;

2. The quantity of material received from each location or person;

3. The date on which the waste kitchen grease was obtained from each location or person; and

4. The renderer or other processor to which the waste kitchen grease was delivered.

2010, c. 868.



§ 3.2-5512. Possession of certificate; display of decal on motor vehicle

No person required to register under this chapter shall transport waste kitchen grease without (i) having in his possession a registration certificate and (ii) conspicuously displaying a decal issued by the Commissioner on the exterior of any vehicle used for the transportation of waste kitchen grease.

2010, c. 868; 2014, cc. 114, 241.



§ 3.2-5513. Suspension or revocation

A. The Commissioner may suspend or revoke a registration at any time if, in his discretion, the registrant has:

1. Sold or offered for sale to an unregistered person any waste kitchen grease knowing such unregistered person would transport such waste kitchen grease in violation of this chapter;

2. Stolen, misappropriated, contaminated, or damaged any waste kitchen grease container or grease therein; or

3. Taken possession of waste kitchen grease from an unregistered transporter other than as allowed in subsection A of § 3.2-5515, or has knowingly taken possession of waste kitchen grease that has been stolen.

B. For purposes of this section, the term "registrant" also includes any person who holds more than a five percent equity, ownership, or debt liability in the person registered to engage in the transportation of waste kitchen grease.

2010, c. 868.



§ 3.2-5514. Waste Kitchen Grease Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Waste Kitchen Grease Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All funds collected under this chapter shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for carrying out the purposes of this chapter. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Commissioner.

2010, c. 868.



§ 3.2-5515. Penalty

A. Except for waste kitchen grease transported and delivered pursuant to § 3.2-5510, on and after September 1, 2010, no person shall take possession of more than 55 gallons of waste kitchen grease from an unregistered transporter unless the recipient maintains documentation for two years, which shall be made available for inspection by the Department, of the (i) name and address of the person delivering the waste kitchen grease, (ii) date of receipt of the waste kitchen grease, (iii) delivering vehicle's license plate number and state of registration, and (iv) quantity delivered.

B. The Commissioner may assess a civil penalty of not more than $5,000 for any violation of a provision of this chapter.

C. Any person required to register with the Department pursuant to § 3.2-5509 who fails to so register is guilty of a Class 3 misdemeanor.

2010, c. 868.



§ 3.2-5516. Appeals

The Commissioner's suspension or revocation of a registration, or the imposition of a civil penalty, may be appealed in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

2010, c. 868.



§ 3.2-5600. Definitions generally

As used in this chapter, unless the context requires a different meaning:

"Commodity in package form" means any commodity packaged in any manner in advance of sale in units suitable for either wholesale or retail sale, exclusive of an auxiliary shipping container enclosing packages that individually conform to the requirements of this chapter. An individual item or lot of any commodity not in package form as defined in this section, but on which there is marked a selling price based on an established price per unit of weight or of measure, shall be construed to be commodity in package form.

"Cord" means the amount of wood that is contained in a space of 128 cubic feet when the wood is ranked and well stowed.

"Dockage" means the weight of impurities deducted by agreement between the seller and the buyer.

"Fractional parts of units of weight or measure" means like fractional parts of the value of such unit as prescribed or defined in this chapter, and all contracts concerning the sale of commodities and services shall be construed in accordance with this definition.

"Gross weight" means the total weight of the commodity, including any wrapper, and any other material or thing weighed or packed with such commodity, and including the vehicle or vessel containing the commodity.

"Inspector" means a state inspector who is employed and authorized to test, certify, and seal weights and measures.

"Livestock auction market" means any place of business or establishment where, during the regular course of business, cattle, sheep, swine, or other livestock are offered or exposed for sale, or sold, by weight, or by head, at auction, for compensation or profit.

"Net weight" means the net weight of a commodity, that is, the weight of the commodity exclusive of any wrapper, and any other material or thing weighed or packed with such commodity, and excluding the vehicle or vessel containing the commodity. Net weight is the difference between the gross weight and the tare weight.

"Point-of-sale system" means an electronic cash register capable of recovering stored information related to the sale price of individual retail items.

"Sealer" means an inspector of weights and measures of a city, a county, or a joint city-county jurisdiction.

"Sell" or "sale" includes barter and exchange.

"Tare weight" means the weight of any wrapper, and any other vehicle, vessel, material or thing that is weighed with, but not an actual part of, a commodity sold by weight; thus, tare weight may include, in the case of a packaged commodity, a wrapper, container, packaging material, binding material, preservative, or the like, or in the case of bulk commodity, a vehicle, box, can, jar, or the like.

"Ton" means a unit of 2,000 pounds avoirdupois weight.

"Weighmaster" means the person responsible for weighing livestock that will be offered for sale, based on his weight determination.

"Weight" means the net weight when used in connection with this chapter. Whenever any commodity is sold on the basis of weight, the net weight of the commodity shall be employed, and all contracts concerning commodities shall be so construed.

"Weights and measures" means all weights and measures of every kind, including instruments and devices for weighing and measuring, and any appliances and accessories associated with any or all such instruments and devices.

Code 1950, §§ 3-708.1, 59-71; 1962, c. 298; 1966, c. 702, § 3.1-919; 1991, c. 605; 1993, c. 604; 2008, c. 860.



§ 3.2-5601. Powers and duties of Commissioner

The Commissioner shall have the custody of the state standards of weight and measure and of the other standards and equipment provided for by this chapter, and shall keep accurate records of the same. The Commissioner shall enforce the provisions of this chapter, and shall have and keep a general supervision over the weights and measures offered for sale, sold, or in use in the Commonwealth.

Code 1950, §§ 3-708.6, 59-77, 59-99, 59-100; 1962, c. 298; 1966, c. 702, § 3.1-924; 1993, c. 604; 2008, c. 860.



§ 3.2-5602. Commissioner to test accuracy of point-of-sale systems

The Commissioner shall inspect and test point-of-sale systems, as he deems necessary, to determine: (i) the accuracy and correct operation of the equipment; and (ii) if such system utilizes coding means in lieu of manual entry, the accuracy of the data base.

1991, c. 605, § 3.1-924.1; 2008, c. 860.



§ 3.2-5603. Two systems of weights and measures recognized; definitions and tables of National Institute of Standards and Technology to govern

Both the system of weights and measures in customary use in the United States and the metric system of weights and measures are recognized, and one or the other, or both, of these systems shall be used for all commercial purposes in the Commonwealth. The definitions of basic units of weight and measure, the tables of weight and measure, and weights and measures equivalents, as published by the National Institute of Standards and Technology, are recognized and shall govern weighing and measuring equipment and transactions in the Commonwealth.

Code 1950, § 3-708.2; 1962, c. 298; 1966, c. 702, § 3.1-920; 1993, c. 604; 2008, c. 860.



§ 3.2-5604. State standards of weight and measure

Such weights and measures in conformity with the standards of the United States as have been supplied to the Commonwealth by the federal government or otherwise obtained by the Commonwealth for use as state standards shall, when the same have been certified as being satisfactory for use as such by the National Institute of Standards and Technology, be the state standards of weight and measure. The state standards shall be kept in a safe and suitable place in the office or laboratory designated by the Commissioner, they shall not be removed from the said office or laboratory except for repairs or for certification, and they shall be maintained in such calibration as prescribed by the National Institute of Standards and Technology. The state standards shall be used only in verifying the office standards and for scientific purposes.

Code 1950, §§ 3-708.4, 59-95, 59-98, 59-99; 1962, c. 298; 1966, c. 702, § 3.1-922; 1993, c. 604; 2008, c. 860.



§ 3.2-5605. Office standards and field standards

In addition to the state standards provided for in § 3.2-5604, there shall be supplied by the Commonwealth at least one complete set of copies of the state standards to be kept in the office or laboratory designated by the Commissioner and to be known as "office standards," and in addition such "field standards" and such equipment as may be found necessary to carry out the provisions of this chapter. The office standards and field standards shall be verified upon their initial receipt and at least once each year thereafter. The office standards shall be verified by direct comparison with the state standards. After verification of the office standards the field standards shall be verified by comparison with the office standards.

Code 1950, §§ 3-708.5, 59-96, 59-97; 1962, c. 298; 1966, c. 702, § 3.1-923; 1993, c. 604; 2008, c. 860.



§ 3.2-5606. Advice and recommendations of National Institute of Standards and Technology; publications of Institute

The Commissioner may be guided in the performance of his duties by the advice and recommendations of the National Institute of Standards and Technology. In addition to the provisions of § 3.2-5611 (relating to the Institute's publication Handbook 133), § 3.2-5620 (relating to the Institute's publication, Handbook 44), and § 3.2-5622 (relating to the Institute's publication, Handbook 130), the Board may give official status to any manual of inspection or other publication of that Institute.

Code 1950, §§ 3-708.7, 59-79; 1962, c. 298; 1966, c. 702, § 3.1-925; 1993, c. 604; 2008, c. 860.



§ 3.2-5607. The Board may adopt regulations

A. The Board may adopt regulations for the enforcement of this chapter. These regulations may include: (i) methods of sale of commodities; (ii) standards of net weight, measure, or count, and standards of fill, for any commodity in package form; (iii) standards concerning the sale and exchange of grains and other agriculture products; (iv) rules governing the technical and reporting procedures to be followed; and (v) the report and record forms and marks of approval and rejection to be used by inspectors and by sealers of weights and measures in the discharge of their official duties. The governing body of any city or county employing a sealer may provide for the technical and reporting procedures to be followed, and the report and record forms and marks of approval and rejection to be used by such sealer within such city or county, unless the Board, after a hearing and with notice to the governing body of the city or county involved, finds that such procedures and forms are inadequate to carry out the purposes of this chapter.

B. Regulations may also include: (i) exemptions from the sealing or marking requirements of § 3.2-5613 for weights and measures of such character or size that such sealing or marking would be inappropriate, impracticable, or damaging to the apparatus in question; and (ii) exemptions from the requirements of § 3.2-5609 for classes of weights and measures found to be of such character that annual retesting is unnecessary to continued accuracy, provided that such exemptions specify, in a schedule, the frequency of required retests for classes of devices so exempted.

C. Specifications, tolerances, and regulations for weights and measures of the character of those specified in § 3.2-5609, designed to eliminate from use, without prejudice to apparatus that conforms as closely as practicable to the official standards, those that: (i) are inaccurate; (ii) are, or are likely to be, faulty because their construction is such that their adjustments are insufficiently permanent or their indications will not repeat correctly; or (iii) facilitate the perpetration of fraud.

Code 1950, §§ 3-708.8, 59-82; 1962, c. 298; 1966, c. 702, § 3.1-926; 1993, c. 604; 2008, c. 860.



§ 3.2-5608. Testing and inspection of standards procured by cities and counties

The Commissioner shall annually test the standards of weights and measures procured by any city or county for which the appointment of a sealer of weights and measures is provided by this chapter, and shall approve the same when found to be correct.

Code 1950, § 3-708.9; 1962, c. 298; 1966, c. 702, § 3.1-927; 1993, c. 604; 2008, c. 860.



§ 3.2-5609. Testing and inspection of weights and measures offered for sale or commercially used

A. When not otherwise provided by law, the Commissioner shall have the power to inspect and test, to ascertain if they are correct, all weights and measures kept, offered, or exposed for sale. It shall be the duty of the Commissioner to inspect and test on a periodic basis as he deems necessary, to ascertain if they are correct, all weights and measures commercially used: (i) in determining the weight, measurement, or count of commodities or things sold, or offered or exposed for sale, on the basis of weight, measure, or of count; or (ii) in computing the basic charge or payment for services rendered on the basis of weight, measure, or count. With respect to any single-service devices and any uniformly mass-produced devices, a test may be made on representative samples of such devices; and any lot of which such samples are representative shall be held to be correct or incorrect upon the basis of the results of the inspections and tests on such samples. As used in this chapter, "single-service devices" means any devices designed to be used commercially once and then discarded. "Uniformly mass-produced devices" includes any devices made by means of a mold or die, and not susceptible to individual adjustment.

B. The Commissioner shall submit a report by October 1 of each year to the Chairmen of the Senate Committee on Finance and the Senate Committee on Agriculture, Conservation and Natural Resources, and the Chairmen of the House Appropriations Committee and House Committee on Agriculture, Chesapeake and Natural Resources on the testing and inspection activities of the Department weights and measures program including the number and frequency of inspections for the weights and measures devices.

Code 1950, § 3-708.10; 1962, c. 298; 1966, c. 702, § 3.1-928; 1993, c. 604; 2005, c. 850; 2008, c. 860.



§ 3.2-5610. Investigations by Commissioner

The Commissioner shall investigate complaints made to him concerning violations of the provisions of this chapter, and shall, upon his own initiative, conduct such investigations as he deems appropriate and advisable to develop information on prevailing procedures in commercial quantity determinations and on possible violations of the provisions of this chapter and to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions.

Code 1950, § 3-708.11; 1962, c. 298; 1966, c. 702, § 3.1-929; 2008, c. 860.



§ 3.2-5611. Commissioner to weigh or measure packages and commodities; packages and commodities ordered off sale

The Commissioner shall, on a periodic basis as he deems necessary, weigh or measure and inspect packages or amounts of commodities kept, offered, or exposed for sale, sold, or in the process of delivery, to determine whether the same contain the amounts represented and whether they be kept, offered, or exposed for sale, or sold, in accordance with law; and when such packages or amounts of commodities are found not to contain the amounts represented, or are found to be kept, offered, or exposed for sale in violation of law, the Commissioner may order them off sale and may so mark or tag them as to show them to be illegal. In carrying out the provisions of this section, the Commissioner may employ sampling and testing procedures as adopted by the National Conference on Weights and Measures, and published in National Institute of Standards and Technology Handbook 133, "Checking the Net Contents of Packaged Goods," and supplements thereto, or in any publication revising, supplementing, or superseding Handbook 133, for the inspection of packaged commodities in the Commonwealth, except insofar as modified or rejected by regulation. The procedures will determine compliance of a given lot of packages on the basis of the result obtained on a composite sample selected from, and representative of, such lot. No person shall: (i) sell, keep, offer, or expose for sale, any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section unless and until such package or amount of commodity has been brought into full compliance with all requirements of this chapter; or (ii) dispose of any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section, and that has not been brought into compliance with the requirements of this chapter, in any manner except with the specific approval of the Commissioner.

Code 1950, § 3-708.14; 1962, c. 298; 1966, c. 702, § 3.1-932; 1993, c. 604; 2008, c. 860.



§ 3.2-5612. Stop-sale, stop-use and stop-removal orders; seizure and impounding of commodities, weights or measures; violation a misdemeanor; judicial review

Whenever it appears to the Commissioner that there is a violation of any of the provisions of this chapter, he may, in his discretion, issue and enforce a written or printed stop-sale, stop-use, or stop-removal order against any owner or custodian of any commodity, weight, or measure that is being used, sold, offered, or exposed for sale, or involved in any manner in connection with such violation, and he may further, in his discretion, seize and impound any such commodity, weight, or measure until the Commissioner is satisfied that such violation has ceased and that the owner or custodian thereof is in all respects complying with the provisions of this chapter.

Any owner or custodian of any commodity, weight, or measure who sells, or offers for sale, or otherwise disposes of, or attempts to dispose of, any such commodity, weight or measure, while subject to a stop-sale, stop-use, or stop-removal order, or while seized and impounded, is guilty of a Class 1 misdemeanor. Any owner or custodian of any such commodity, weight or measure who feels aggrieved by any action of the Commissioner hereunder shall have the right to apply for a judicial review of the action in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

Code 1950, § 3-708.15; 1962, c. 298; 1966, c. 702, § 3.1-933; 1986, c. 615; 1993, c. 604; 2008, c. 860.



§ 3.2-5613. Sealing or marking of weights and measures; condemnation of incorrect weights and measures

The Commissioner shall approve for use and seal or mark such weights and measures as he finds, upon inspection and test, to be in compliance as specified in § 3.2-5620, and shall reject and mark or tag as "Condemned for Repairs" such weights and measures as he finds, upon inspection or test, not to be in compliance as specified in § 3.2-5620, but that in his best judgment are susceptible to satisfactory repair. Sealing or marking shall not be required for weights and measures exempted by a Board regulation issued under the authority of §§ 3.2-5607 and 3.2-5620. The Commissioner shall condemn, and may seize and may destroy, weights and measures found not to be in compliance that, in his best judgment, are not susceptible to satisfactory repair. Weights and measures that have been "condemned for repairs" may be confiscated and may be destroyed by the Commissioner if not brought into compliance as required by § 3.2-5621 of this chapter, and may be confiscated and destroyed if used or disposed of contrary to the requirements of that section.

Code 1950, § 3-708.16; 1962, c. 298; 1966, c. 702, § 3.1-934; 1993, c. 604; 2008, c. 860.



§ 3.2-5614. Police powers of Commissioner

With respect to the enforcement of this chapter and any other acts dealing with weights and measures that he is, or may be, empowered to enforce, the Commissioner is hereby vested with police powers, and is authorized to arrest any violator of the said acts and to seize for use as evidence, without formal warrant, incorrect or unsealed weights and measures or amounts or packages of commodity, found to be used, retained, offered, or exposed for sale, or sold in violation of law. In the performance of his official duties, the Commissioner is authorized to enter and go into or upon, without formal warrant, any structure or premises, and to stop any person whatsoever if necessary to apprehend such person and to require him to proceed, with or without any vehicle of which he may be in charge, to some place that the Commissioner may specify.

Code 1950, §§ 3-708.17, 59-83; 1962, c. 298; 1966, c. 702, § 3.1-935; 2008, c. 860.



§ 3.2-5615. Appointment, terms and compensation of local sealers of weights and measures; discontinuance of local program

The governing bodies of the respective counties and cities may appoint a sealer of weights and measures. However, two or more counties may appoint jointly a sealer subject to the approval of the Commissioner. Sealers appointed under this chapter shall hold office for such terms and shall receive such salaries, as the appointing powers may prescribe. Such salaries shall be paid out of the county or city treasury, as the case may be. No county or city employing a sealer or sealers and conducting a weights and measures program shall discontinue the program without first giving the Commissioner 12 months' written notice of its intent to do so.

Code 1950, §§ 3-708.19, 59-85; 1962, c. 298; 1966, c. 702, § 3.1-937; 1987, c. 46; 2008, c. 860.



§ 3.2-5616. Fees of sealers

No fee shall be charged by the sealer of weights and measures, or by the county or city, for inspecting, testing, or sealing of weights or measures, except that the governing body of a city or county employing a sealer may, by ordinance, prescribe a schedule of fees for such services as are rendered by agreement with or at the request of the person or party served. Such fees shall be used only to defray the cost of such services.

Code 1950, §§ 3-708.20, 59-88; 1962, c. 298; 1966, c. 702, § 3.1-938; 2008, c. 860.



§ 3.2-5617. Powers and duties of sealers and deputies

The sealer of a city or of a county, and his deputy when acting under his instructions and at his direction, shall have the same powers and shall perform the same duties within the city or the county for which appointed as are granted to and imposed upon the Commissioner by §§ 3.2-5609, 3.2-5610, 3.2-5611, 3.2-5612, 3.2-5613, 3.2-5614, and 3.2-5619.

Code 1950, §§ 3-708.21, 59-90; 1962, c. 298; 1966, c. 702, § 3.1-939; 2008, c. 860.



§ 3.2-5618. Standards, equipment, and office space for sealers

The governing body of each city and county for which a sealer has been appointed as provided for by § 3.2-5615 of this chapter shall: (i) procure at the expense of the city or county, as the case may be, such standards of weight and measure and such additional equipment, to be used for the enforcement of the provisions of this chapter in such city or county, as may be prescribed by the Commissioner; (ii) provide a suitable office for the sealer; and (iii) make provisions for the necessary clerical services, supplies, and transportation, and for defraying contingent expenses incident to the official activities of the sealer in carrying out the provisions of this chapter. When the standards of weight and measure required by this section to be provided by a city or county shall have been examined and approved by the Commissioner, they shall be the official standards for such city or county. It shall be the duty of the sealer to make, or to arrange to have made, at least as frequently as once a year, comparison between his field standards and appropriate standards of a higher order belonging to his city or county or to the Commonwealth, in order to maintain such field standards in accurate condition.

Code 1950, §§ 3-708.22, 59-89; 1962, c. 298; 1966, c. 702, § 3.1-940; 2008, c. 860.



§ 3.2-5619. Commissioner to have concurrent authority with sealers; ordinances in conflict with chapter

In cities and counties where sealers of weights and measures have been appointed as provided for in this chapter, the Commissioner shall have concurrent authority to enforce the provisions of this chapter. The provisions of this chapter shall be the law throughout the Commonwealth and no city or county shall pass or enforce ordinances in conflict.

Code 1950, § 3-708.23; 1962, c. 298; 1966, c. 702, § 3.1-941; 2008, c. 860.



§ 3.2-5620. Specifications and tolerances for weighing and measuring devices

The specifications, tolerances, and regulations for commercial weighing and measuring devices, together with amendments thereto, as recommended by the National Institute of Standards and Technology, and published in the National Institute of Standards and Technology Handbook 44 and supplements thereto, or any publication revising, supplementing, or superseding Handbook 44, shall be the specifications, tolerances, and regulations for commercial weighing and measuring devices of the Commonwealth, except insofar as specifically modified, amended, or rejected by regulation issued by the Board. For purposes of this chapter, weights and measures shall be deemed to be in compliance with this chapter: (i) when they conform to all applicable requirements of Handbook 44 and supplements thereto, or any publication revising, supplementing, or superseding Handbook 44; or (ii) when they conform to any regulation adopted by the Board to modify, amend, or reject Handbook 44, as specified in this section. Other weights and measures shall not be in compliance.

1993, c. 604, § 3.1-941.1; 2008, c. 860.



§ 3.2-5621. Rejected weights and measures

Weights and measures that have been rejected or condemned for repair under the authority of the Commissioner, of an inspector, or of a sealer shall remain subject to the control of the rejecting authority until such time as suitable repair or disposition thereof has been made as required by this section. The owners of such rejected weights and measures shall cause the same to be made in compliance with this chapter within such time as may be authorized by the rejecting authority, or, in lieu of this, may dispose of the same, but only in such a manner as is specifically authorized by the rejecting authority. Weights and measures that have been rejected shall not again be used commercially until they have been officially reexamined by the rejecting authority, and found to be in compliance with this chapter, or until specific written permission for such use is issued by the rejecting authority.

Code 1950, §§ 3-708.24, 59-93; 1962, c. 298; 1966, c. 702, § 3.1-942; 1993, c. 604; 2008, c. 860.



§ 3.2-5622. How certain commodities to be sold

Commodities in liquid form shall be sold only by liquid measure or by weight, and, except as otherwise provided in this chapter, commodities not in liquid form shall be sold by weight, by measure of length or area, or by count. Liquid commodities may be sold by weight, and commodities not in liquid form may be sold by count, only if such methods give accurate information as to the quantity of commodity sold. The provisions of this section shall not apply to: (i) commodities when sold for immediate consumption on the premises where sold; (ii) vegetables when sold by the head or bunch; (iii) commodities in containers standardized by law; (iv) commodities in package form when there exists a general consumer usage to express the quantity in some other manner; (v) concrete aggregates, concrete mixtures, and loose solid materials, including earth, soil, gravel and crushed stone, when sold by cubic measure; (vi) unprocessed vegetable and animal fertilizer when sold by cubic measure; or (vii) peanuts in large multiple bag lots being sold by cleaners or shellers to processors for further processing or repacking. The articles in clauses (i) through (vii) may be sold on a gross weight basis if agreed upon in writing by the mutual consent of the buyer and seller.

The Uniform Regulation for the Method of Sale of Commodities as adopted by the National Conference on Weights and Measures and published in National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations," and supplements thereto or revisions thereof, shall apply to the method of sale of commodities in the Commonwealth, except insofar as modified, amended, or rejected by regulation issued by the Board.

Code 1950, §§ 3-708.25, 59-73; 1962, c. 298; 1966, c. 702, § 3.1-943; 1993, c. 604; 2008, c. 860.



§ 3.2-5623. Information to be shown on packages

Except as otherwise provided in this chapter, any commodity in package form, introduced or delivered for introduction into, or received in, intrastate commerce, kept for the purpose of sale, or offered or exposed for sale, shall bear on the outside of the package a definite, plain, and conspicuous declaration of: (i) the identity of the commodity in the package unless the same can easily be identified by an actual or prospective buyer through the wrapper or container; (ii) the net quantity of the contents in terms of weight, measure, or count; and (iii) in the case of any package kept, offered, or exposed for sale, or sold any place other than on the premises where packed, the name and place of business of the manufacturer, packer, or distributor. In connection with the declaration required under clause (ii) of this section the qualifying term "when packed," or words of similar import shall not be used, nor shall any term qualifying a unit of weight, measure, or count including "jumbo," "giant," "full" that tends to exaggerate the amount of commodity in a package be used.

The Uniform Regulation for Packaging and Labeling as adopted by the National Conference on Weights and Measures and published in National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations," and supplements thereto or revisions thereof, shall apply to the method of sale of commodities in the Commonwealth, except insofar as modified or rejected by regulation.

Code 1950, §§ 3-708.26, 59-103; 1962, c. 298; 1966, c. 702, § 3.1-944; 1993, c. 604; 2008, c. 860.



§ 3.2-5624. Certain packages to show price per single unit of weight, measure, or count

In addition to the declarations required by § 3.2-5623 of this chapter, any commodity in package form, the package being one of a lot containing random weights, measures, or counts of the same commodity and bearing the total selling price of the package, shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight, measure, or count.

Code 1950, § 3-708.27; 1962, c. 298; 1966, c. 702, § 3.1-945; 2008, c. 860.



§ 3.2-5625. Misleading containers prohibited; contents of container not to fall below standard

No commodity in package form shall be so wrapped, nor shall it be in a container so made, formed, or filled, as to mislead the purchaser as to the quantity of the contents of the package, and the contents of a container shall not fall below such reasonable standard of fill as may have been prescribed for the commodity in question by the Board.

Code 1950, § 3-708.28; 1962, c. 298; 1966, c. 702, § 3.1-946; 2008, c. 860.



§ 3.2-5626. Advertisement of commodities in package form

Whenever a commodity in package form is advertised in any manner and the retail price of the package is stated in the advertisement, there shall be a declaration of the basic quantity of contents of the package as is required by law or regulation to appear on the package. Such declaration shall be close to, and conspicuously associated with, the statement of price on the package.

Code 1950, § 3-708.29; 1962, c. 298; 1966, c. 702, § 3.1-947; 1993, c. 604; 2008, c. 860.



§ 3.2-5627. Pricing of retail merchandise

A. In a point-of-sale system the selling price of a consumer item displayed or offered for sale at retail shall be clearly and conspicuously indicated in Arabic numerals, so as to be readable and understandable by visual inspection, and shall be stamped upon or affixed to the consumer item or posted at or adjacent to the display.

The provisions of this section shall not apply to: (i) greeting cards sold individually that have a code price, readable and understandable by visual inspection, on the back of the card; or (ii) merchandise ordered as a gift by a consumer that is sent by mail or other delivery service to a person other than the consumer by the retailer at the request of the consumer.

B. Any person who knowingly violates the provisions of this section is guilty of a Class 4 misdemeanor.

1991, c. 605, § 3.1-949.1; 1993, c. 604; 2008, c. 860.



§ 3.2-5628. Weights and Measures Fund established; purpose

There is hereby established in the state treasury a special nonreverting fund to be known as the Weights and Measures Fund, hereinafter referred to as "the Fund." This Fund shall be established on the books of the Comptroller. All money designated for inclusion in the Fund or collected pursuant to this chapter shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. The income and principal of this Fund shall be used only for the purposes of administering and enforcing this chapter and Chapter 57 (§ 3.2-5700 et seq.) of this title.

1991, c. 605, § 3.1-949.2; 1992, c. 242; 2008, c. 860.



§ 3.2-5629. Fees and other moneys received

No fees shall be charged for the services of any appointee under this chapter unless such services are special, unusual or noncommercial and rendered by agreement with or at the request of the person served.

In the event services be rendered by agreement with or at the request of the party served such fees may be charged as the Commissioner may deem proper. All fees and moneys collected or received pursuant hereto shall be paid into the state treasury to be there maintained in the Weights and Measures Fund (§ 3.2-5628 ) for the administration and carrying out of the provisions of this chapter.

Code 1950, § 3-708.13; 1962, c. 298; 1966, c. 702, § 3.1-931; 2008, c. 860.



§ 3.2-5630. Violations of pricing requirements

It shall be a violation of the Virginia Consumer Protection Act (§ 59.1-196 et seq.) for a retail merchant to fail to comply with the provisions of § 3.2-5627.

1991, c. 605, § 3.1-949.3; 2008, c. 860.



§ 3.2-5631. Representations as to price; signs advertising price of petroleum products

Whenever any commodity or service is sold, or is offered, exposed, or advertised for sale, by weight, measure or count, the price shall not be misrepresented, nor shall the price be represented in any manner tending to mislead or deceive an actual or prospective purchaser. Whenever an advertised, posted, or labeled price per unit of weight, measure, or count includes a fraction of a cent, all elements of the fraction shall be prominently displayed and the numerals expressing the fraction shall be immediately adjacent to, of the same general design and style as, and at least one half the height and width of, the numerals representing the whole cents. Whenever the price of petroleum products is advertised or posted at retail, the amount of any taxes may not be shown separately in such advertising or posting unless the words "plus tax" and the numerals expressing the taxes are prominently displayed in letters and numerals of the same general design and style as, and at least one half the height and width of, the numerals representing the price as specified in this section. The total price of the petroleum products so advertised or posted shall not differ from the price as shown on the pump or in any computed price charged the customer.

Code 1950, § 3-708.31; 1962, c. 298; 1966, c. 702, § 3.1-949; 1993, c. 604; 2008, c. 860.



§ 3.2-5632. Failure to pay advertised cash discount

Where a discount for the cash purchase of retail petroleum products is offered, willful failure by any person to pay to the customer the full cash discount as offered shall constitute a violation of this chapter.

1991, c. 303, § 3.1-949.01; 2008, c. 860.



§ 3.2-5633. Commissioner to receive enforcement authority for the Stage II Vapor Recovery Programs

A. Upon the request of the Commissioner, the State Air Pollution Control Board may delegate to the Commissioner its authority under Chapter 13 (§ 10.1-1300 et seq.) of Title 10.1, to implement and enforce any provisions of its regulations covering the storage and transfer of petroleum liquids. Upon receiving such delegation, the authority to implement and enforce the regulations under Chapter 13 of Title 10.1 shall be vested solely in the Commissioner, notwithstanding any provision of law contained in Title 10.1, except as provided herein. The State Air Pollution Control Board, in delegating its authority under this section, may make the delegation subject to any conditions it deems appropriate to ensure effective implementation of the regulations according to the policies of the State Air Pollution Control Board.

B. In addition to the Commissioner's authority to implement and enforce any provisions of the regulations of the State Air Pollution Control Board covering the storage and transfer of petroleum liquids, the Board may adopt regulations as are reasonably necessary for the administration, monitoring and enforcement of the law relating to the storage and transfer of petroleum liquids. Any violation of the provisions covering the storage and transfer of petroleum liquids shall be deemed to be a violation of this chapter, and the Commissioner may take appropriate enforcement action pursuant to the provisions of this chapter.

1993, c. 604, § 3.1-949.4; 2008, c. 860.



§ 3.2-5634. Meat, poultry, and seafood

All meat, meat products, poultry (whole or parts), and all seafood except shellfish, offered or exposed for sale, or sold, as food shall be offered or exposed for sale and sold by weight, except for immediate consumption on the premises where sold, or as one of several elements comprising a ready-to-eat meal sold as a unit for consumption elsewhere than on the premises where sold. When meat, poultry, or seafood is combined with or associated with some other food elements to form either a distinctive food product or a food combination, such food product or combination shall be offered or exposed for sale and sold by weight, and the quantity representation may be the total weight of the product or combination, and a quantity representation need not be made for each of the several elements of the product or combination. Cooked poultry that is offered or exposed for sale, or sold, as a commodity in package form, it may be sold by minimum net weight and so labeled notwithstanding the provisions of § 3.2-5623 of this chapter.

Code 1950, § 3-708.32; 1962, c. 298; 1966, c. 702, § 3.1-950; 1993, c. 604; 2008, c. 860.



§ 3.2-5635. Bulk sale and delivery of commodities

All sales in which the buyer and seller are not both present to witness the measurement of a bulk delivery shall be accompanied by duplicate delivery tickets containing the following information:

1. The name and address of the buyer and seller;

2. The date of delivery;

3. The quantity delivered in terms of pounds, tons, gallons or cubic measure; and

4. If applicable, the count of individually wrapped packages, if more than one.

1993, c. 604, § 3.1-954.1; 2008, c. 860.



§ 3.2-5636. Scale house in establishment where livestock is bought from producers

The scale house at any livestock auction market, receiving station, packing plant, or other establishment where livestock is regularly bought from producers shall be constructed so that all parties in interest may readily observe the weighing of livestock. The weighbeam or indicating apparatus shall be situated so that the weight indications thereon are clearly visible to public view. Provisions shall be made whereby the weighmaster from his normal weighing position has full view of the stock rack on the scale platform, the approaches thereto, and the livestock being weighed. Ready access from the unloading platform or chutes to the scale house must be provided to enable owners of livestock to get to the scale in time to see their livestock weighed. A sign clearly visible to public view shall be affixed on or adjacent to the scale house with the following phrase in letters at least three inches in height: "TO HELP AVOID ERRORS WATCH LIVESTOCK WEIGHED."

Code 1950, §§ 3-708.40, 59-106.1; 1954, c. 93; 1958, c. 629; 1962, c. 298; 1966, c. 702, § 3.1-958; 1993, c. 604; 2008, c. 860.



§ 3.2-5637. Type registering weighbeams or automatic weight recorders required

Type registering weighbeams or automatic weight recorders shall be installed and used with proper tickets for weighing livestock at all livestock auction markets.

Code 1950, §§ 3-708.41, 59-114.1; 1952, c. 387; 1954, c. 93; 1962, c. 298; 1966, c. 702, § 3.1-959; 2008, c. 860.



§ 3.2-5638. Weight of livestock to be determined on date of sale

When livestock is offered for sale on a weight basis at livestock auction markets on regular sale days, the weights thereof shall be determined on the date of the sale at such auction markets unless otherwise publicly announced at the auction ring at time of sale.

Code 1950, §§ 3-708.42, 59-114.2; 1952, c. 387; 1962, c. 298; 1966, c. 702, § 3.1-960; 2008, c. 860.



§ 3.2-5639. Announcement of day and hour of livestock sale

The operator of the livestock auction market shall publicly announce the day and hour when an auction sale of livestock is to begin at least one week in advance of the day of sale so chosen and shall include the time of sale in all information thereafter published concerning the sale. Auction sale of livestock shall begin on the day and hour so selected.

Code 1950, §§ 3-708.43, 59-114.3; 1952, c. 387; 1962, c. 298; 1966, c. 702, § 3.1-961; 2008, c. 860.



§ 3.2-5640. Certain merchants to provide scales for use of customers

Any person engaged, in the sale of items by weight from a self-service bulk display, shall make available a scale for use by his customers and shall upon request provide customer assistance in weighing of all commodities. The scale shall be accurate and maintained in good working order.

1972, c. 497; 1993, c. 604, § 3.1-962.1; 2008, c. 860.



§ 3.2-5641. Use of word "cord" in connection with purchase or sale of wood, bark, or other forest product

It shall be unlawful to use the word "cord" or any abbreviation thereof other than to mean the standard as defined in § 3.2-5600 in, or in connection with the purchase or sale of pulpwood, firewood, tanbark, or any forest product customarily measured in cords of any size whatever, or in connection with any quotation of price, or measurement of, or settlement, or payment for any such wood, bark or product, in reference to any cord, unit or measurement.

Code 1950, §§ 3-708.38, 59-101.1; 1950, p. 480; 1962, c. 298; 1966, c. 702, § 3.1-956; 1993, c. 604; 2008, c. 860.



§ 3.2-5642. Determining number of board feet in tree or log

The standard rule for determining the number of board feet in a tree or log in the Commonwealth shall be the "International 1/4 Inch Log Rule." The provisions of this section shall not prevent the buyer and the seller from agreeing that some other unit of measurement shall be used to determine the number of board feet in trees or logs, provided that such other unit of measurement is specified in a written contract between them.

Code 1950, §§ 3-109.39, 59-101.2; 1960, c. 242; 1962, c. 298; 1966, c. 702, § 3.1-957; 1993, c. 604; 2008, c. 860.



§ 3.2-5643. Obstructing Commissioner or sealers; penalty

Any person who shall hinder or obstruct in any way the Commissioner, his assistant, or any one of the inspectors, or a sealer in the performance of his official duties is guilty of a Class 1 misdemeanor.

Code 1950, §§ 3-708.45, 59-136; 1962, c. 298; 1966, c. 702, § 3.1-963; 2008, c. 860.



§ 3.2-5644. Impersonating Commissioner or sealer

Any person who shall impersonate in any way the Commissioner, his agent, or any one of the inspectors, or a sealer by the use of his seal or a counterfeit of his seal, or in any other manner, is guilty of a Class 1 misdemeanor.

Code 1950, §§ 3-708.46, 59-137; 1962, c. 298; 1966, c. 702, § 3.1-964; 2008, c. 860.



§ 3.2-5645. Certain acts declared misdemeanors

Any person who, by himself or by his servant or agent, or as the servant or agent of another person, performs any one of the acts enumerated in subdivisions 1 through 9 of this section is guilty of a Class 1 misdemeanor:

1. Use or have in possession for the purpose of using for any commercial purpose, sell, offer, or expose for sale or hire, or have in possession for the purpose of selling or hiring, an incorrect weight or measure of any device or instrument used to or calculated to falsify any weight or measure.

2. Use or have in possession for the purpose of current use for any commercial purpose specified in § 3.2-5609 a weight or measure that does not bear a seal or mark such as is specified in § 3.2-5613, unless such weight or measure has been: (i) placed into service by a certified service technician pursuant to § 3.2-5711; (ii) exempted from testing by the provisions of § 3.2-5609; or (iii) exempted by a regulation of the Board issued under the authority of § 3.2-5607 or 3.2-5620.

3. Dispose of any rejected or condemned weight or measure in a manner contrary to law or regulation.

4. Remove from any weight or measure, contrary to law or regulation, any tag, seal, or mark placed thereon by the appropriate authority.

5. Sell, or offer or expose for sale, less than the quantity he represents of any commodity, thing, or service.

6. Take more than the quantity he represents of any commodity, thing, or service when, as buyer, he furnishes the weight or measure by means of which the amount of the commodity, thing, or service is determined.

7. Keep for the purpose of sale, advertise, or offer or expose for sale, or sell, any commodity, thing, or service in a condition or manner contrary to law or regulation.

8. Use in retail trade a weight or measure that is not so positioned that its indications may be accurately read and the weighing or measuring operation observed from some position that may reasonably be assumed by a customer, except in the preparation of packages put up in advance of sale and of medical prescriptions.

9. Violate any provisions of this chapter or of the regulations promulgated under the provisions of this chapter for which a specific penalty has not been prescribed.

Code 1950, §§ 3-708.47, 59-138, 59-139; 1962, c. 298; 1966, c. 702, § 3.1-965; 1993, c. 604; 2008, cc. 255, 860.



§ 3.2-5646. Civil penalties; suit to enjoin violation; compromise

A. The Commissioner may bring a suit to enjoin the violation of any provision of this chapter, or any regulation made pursuant thereto, in the circuit court of the county or city where the violation occurs, or in the Circuit Court of the City of Richmond if the violation may affect more than one county or city. The Commissioner may request either the attorney for the Commonwealth or the Attorney General to take action under this section, when appropriate.

B. Any person violating a provision of this chapter or regulations adopted hereunder may be assessed a civil penalty by the Board in an amount not to exceed $1,000. In determining the amount of any civil penalty, the Board shall give due consideration to: (i) the history of previous violations of the person; (ii) the seriousness of the violation; and (iii) the demonstrated good faith of the person charged in attempting to achieve compliance with the chapter after notification of the violation.

C. Civil penalties assessed under this section shall be paid into the Weights and Measures Fund as established in § 3.2-5628. The Commissioner shall prescribe procedures for payment of uncontested penalties. The procedure shall include provisions for a person to consent to abatement of the alleged violation and pay a penalty or negotiated sum in lieu of such penalty without admission of civil liability arising from such alleged violation.

Final orders may be recorded, enforced, and satisfied as orders or decrees of a circuit court upon certification of such orders by the Commissioner. The orders may be appealed in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1991, c. 605, § 3.1-966.1; 2008, c. 860.



§ 3.2-5647. Warning instead of report of violation

Nothing in this chapter shall be construed as requiring the Commissioner to report for the institution of proceedings under this chapter, minor violations of this chapter, whenever the Commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

1991, c. 605, § 3.1-966.2; 2008, c. 860.



§ 3.2-5648. Presumptive proof of use of weight, measure or weighing or measuring device

For the purposes of this chapter, proof of the existence of a weight or measure or a weighing or measuring device in or about any building, enclosure, stand, or vehicle in which or from which it is shown that buying or selling is commonly carried on, shall, in the absence of conclusive evidence to the contrary, be presumptive proof of the regular use of such weight or measure or weighing or measuring device for commercial purposes, and shall be presumptive proof of such regular use by the person in charge of such building, enclosure, stand, or vehicle.

Code 1950, § 3-708.49; 1962, c. 298; 1966, c. 702, § 3.1-967; 1993, c. 604; 2008, c. 860.



§ 3.2-5700. Definitions

As used in this chapter, unless the context requires a different meaning:

"Certificate of Conformance" means a document issued by the National Type Evaluation Program of the National Institute of Standards and Technology (NIST) of the U.S. Department of Commerce based on testing in participating laboratories, said document constituting evidence of conformance of a type with the requirements of:

1. National Institute of Standards and Technology Handbook 44; Specifications, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices;

2. National Institute of Standards and Technology Handbook 105-1, Specifications and Tolerances for Reference Standards and Field Standard Weights and Measures, Specifications and Tolerances for Field Standard Weights (NIST Class F);

3. National Institute of Standards and Technology Handbook 105-2, Specifications and Tolerances for Reference Standards and Field Standard Weights and Measures, Specifications and Tolerances for Field Standard Measuring Flasks; and

4. National Institute of Standards and Technology Handbook 105-3, Specifications and Tolerances for Reference Standards and Field Standard Weights and Measures, Specifications and Tolerances for Graduated Neck Type Volumetric Field Standards, and supplements thereto, or any publication revising or superseding the publications specified in this definition.

"Condemnation tag" means a tag applied to a weight or measure that fails to pass an official inspection, the application of which tag requires the immediate removal of the weight or measure from service.

"Official inspection" means an inspection by the Commissioner of a commercially used weight or measure pursuant to § 3.2-5609.

"Rejection tag" means a tag applied to a weight or measure that fails to pass an official inspection, the application of which tag requires the removal of the weight or measure from service if the weight or measure is not adjusted to conform to requirements specified by the Weights and Measures Act of Virginia (§ 3.2-5600 et seq.) or any regulation adopted hereunder.

"Service agency" means: (i) a business; or (ii) that portion of a government or political subdivision engaged in the adjustment, installation, placing in service, recommending for use, reconditioning, repairing, servicing, or selling of any weight or measure commercially used or employed (a) in establishing the size, quantity, extent, area, or measurement of quantities, things, products, or articles for distribution or consumption, purchased, offered, or submitted for sale, hire, or award, or (b) in computing any basic charge or payment for services rendered on the basis of something's weight or its measure.

"Service technician" means any individual who for hire, award, commission, or any other payment of any kind, adjusts, installs, places in service, recommends for use, reconditions, repairs, services, or sells a commercial weight or measure.

"Standard" means a required basis for conformance, adjustment, or verification.

"System" means the grouping of interacting, interrelated, or interdependent weights or measures to form a complex whole.

"Traceability" means an accounting of the relationship of the calibration of a weight or measure standard or calibrating equipment to a national standard maintained or adopted by the National Institute of Standards and Technology of the U.S. Department of Commerce.

"Weight or measure" means the terms as defined in § 3.2-5600 and shall also include the term "system" as defined in this chapter.

1992, c. 242, § 3.1-969.1; 2008, c. 860.



§ 3.2-5701. Powers of the Board

The Board may adopt regulations establishing (i) fees for the registration of service agencies and the certification of service technicians; (ii) categories of registration of service agencies and additional requirements for such registration; (iii) categories of certification of service technicians and additional requirements for such certification; (iv) curricula of training courses for certification and renewal thereof for service technicians; and (v) any other provision for the enforcement and implementation of this chapter, or otherwise necessary or convenient to carry out the purposes of this chapter.

1992, c. 242, § 3.1-969.2; 2008, c. 860; 2013, c. 125.



§ 3.2-5701.1. Powers of the Commissioner

The Commissioner may establish schedules for the verification of weights or measures standards and calibrating equipment used by service agencies and service technicians.

2013, c. 125.



§ 3.2-5702. Delegation of authority

The Board may delegate to the Commissioner: (i) any authority vested in it under this chapter, except the authority to adopt regulations; and (ii) any authority contained in § 3.2-5646 relating to the assessment of civil penalties.

1992, c. 242, § 3.1-969.3; 2008, c. 860.



§ 3.2-5703. Registration of service agency

A. A service agency shall not operate in the Commonwealth without first obtaining registration issued annually by the Commissioner. The application for registration as a service agency or renewal of application shall be made in writing on a form supplied by the Commissioner. Each application for registration or renewal shall contain:

1. The name of the service agency, including any fictitious names under which it intends to operate;

2. The principal business address of the service agency;

3. The name of every person functioning as a service technician in the Commonwealth who is in the employ of the service agency;

4. Documentation of verification pursuant to § 3.2-5706 of the weights or measures standards and calibrating equipment used or to be used by the service agency; and

5. The fee required by § 3.2-5704.

B. The Commissioner may deny, suspend or revoke any registration or renewal if the application is incomplete, false, or fraudulent. It shall be a violation of this chapter for a person to submit to the Commissioner an application for registration or renewal that he knows to be false or fraudulent.

1992, c. 242, § 3.1-969.4; 2008, c. 860.



§ 3.2-5704. Registration fee

Except as otherwise provided by § 3.2-5705, each service agency shall pay annually a registration fee of $100. All fees collected pursuant to this section shall be deposited in the state treasury and credited to the Weights and Measures Fund, established by § 3.2-5628.

1992, c. 242, § 3.1-969.5; 2008, c. 860.



§ 3.2-5705. Exemption from registration fee

A. No service agency shall be required to pay a registration fee under the provisions of this chapter if it is:

1. A business employing service technicians to install, place in service, adjust, repair, service, or recondition weights or measures that are owned or operated by the business but that are used by no other business; or

2. A government or political subdivision engaged in the installation, placing in service, adjusting, repairing, servicing, or reconditioning of weights or measures owned or operated by the government or political subdivision.

B. A service technician that is employed by a business that is exempt from paying a registration fee pursuant to subsection A of this section shall not be required to pay a certification fee under the provisions of this chapter.

1992, c. 242, § 3.1-969.6; 2008, c. 860.



§ 3.2-5706. Examination and verification of standards and calibrating equipment

Every service agency shall submit any weights or measures standard and calibrating equipment used or to be used by the service agency to the Commissioner for examination and verification, in accordance with a schedule established by the Commissioner. Any weights or measures standard or calibrating equipment calibrated by the weights and measures laboratory of another state, of a territory, or of a protectorate of the United States shall be deemed to be properly calibrated and hence lawful for use in the Commonwealth if the service agency proffering for use the weights or measures standard or calibrating equipment can demonstrate the traceability of the weights or measures standard or calibrating equipment.

1992, c. 242, § 3.1-969.7; 2007, c. 671; 2008, c. 860.



§ 3.2-5707. Certification of service technicians

A. A person shall not be certified as a service technician unless the service technician is employed by a registered service agency. Every service technician shall obtain certification by the Commissioner before operating in the Commonwealth and shall renew the certification annually. The application for certification as a service technician or renewal shall be made in writing on a form supplied by the Commissioner. Each application for certification or renewal thereof shall contain:

1. The full name of the applicant;

2. The name of the service agency employing the applicant;

3. The principal business address of the service agency that employs the service technician;

4. Presentation of proof of completion of a course of training related to weights and measures offered by the Commissioner, or in the absence of a training course offered by the Commissioner, a training course approved by the Commissioner. Except as otherwise provided by regulation, such training course shall be valid for a period of three years after the date of taking the course;

5. The fee required by § 3.2-5708; and

6. A declaration by the applicant that the applicant has the authority to be lawfully employed in the United States.

B. The Commissioner may deny, suspend, or revoke any certification or renewal if the application for certification is incomplete, false, or fraudulent. It shall be a violation of this chapter for a person to submit to the Commissioner an application for certification or renewal that he knows to be false or fraudulent.

1992, c. 242, § 3.1-969.8; 2008, c. 860.



§ 3.2-5708. Certification fee

Each service technician applying for a certification or renewal of certification shall pay annually a certification fee of $25. All fees collected pursuant to this section shall be deposited in the state treasury and credited to the Weights and Measures Fund established by § 3.2-5628.

1992, c. 242, § 3.1-969.9; 2008, c. 860.



§ 3.2-5709. Service of weights and measures; repair

A. Any registered service agency or any certified service technician in the employ of the service agency may: (i) place into service, subject to random official inspection, a new or used weight or measure; and (ii) following corrective repair, remove and destroy any rejection tag or condemnation tag and return the weight or measure to service.

B. A service agency or service technician in the employ of the service agency exercising authority under subsection A of this section shall adjust any weight or measure governed by subsection A as closely as practicable to zero error.

1992, c. 242, § 3.1-969.10; 2005, c. 850; 2007, c. 671; 2008, c. 860.



§ 3.2-5710. Certificate of Conformance

Any service agency engaged in the sale of any weights or measures shall sell only weights or measures that have received a Certificate of Conformance. Any service agency or service technician engaged in the adjustment, installation, placing in service, recommending for use, repair, or servicing of any weight or measure shall do so in a manner so as to ensure the continued validity of the Certificate of Conformance.

1992, c. 242, § 3.1-969.11; 2008, c. 860.



§ 3.2-5711. Service report

Every service agency shall furnish each service technician in its employ with a supply of report forms entitled "Placed into Service Report" prescribed by the Commissioner. Within five business days after its service technician has placed in or restored to service a weight or measure, the service agency shall provide to the Commissioner a fully executed Placed into Service Report. The service agency shall provide a copy of the fully executed Placed into Service Report to the owner or operator of the weight or measure and shall retain for a period of one year, reckoned from the date of execution, a copy of the fully executed Placed into Service Report, which is subject to inspection by the Commissioner. The Commissioner may accept the Placed into Service Report as sufficient to meet the statutory testing and inspection requirements in § 3.2-5609.

1992, c. 242, § 3.1-969.12; 2005, c. 850; 2007, c. 671; 2008, c. 860.



§ 3.2-5712. Denial, suspension, or revocation of registrations and certifications

A. The Commissioner may deny, suspend, or revoke the registration of any service agency if he determines that: (i) the service agency has violated any provision of this chapter, any provision of Chapter 56 (§ 3.2-5600 et seq.), or any regulation adopted under either chapter; or (ii) when, in the service of the service agency, any officer of the service agency or any service technician has been convicted in any appropriate court of violating any provision of this chapter, any provision of Chapter 56, or any regulation adopted under either chapter.

B. The Commissioner may deny, suspend, or revoke the certification of any service technician when the Commissioner determines that: (i) the service technician has violated any provision of this chapter or any regulation adopted pursuant to this chapter; or (ii) the service technician has been convicted in any appropriate court of violating any provision of this chapter, any provision of Chapter 56, or any regulation adopted under either chapter.

C. The Commissioner shall afford reasonable notice of an informal fact finding pursuant to § 2.2-4019 to: (i) any service agency prior to and in connection with the denial, suspension, or revocation of its registration under subsection A; and (ii) any service technician prior to and in connection with the denial, suspension, or revocation of the service technician's certification under subsection B.

1992, c. 242, § 3.1-969.13; 2008, c. 860.



§ 3.2-5713. Penalties

A. Any person violating any provision of this chapter is guilty of a Class 1 misdemeanor, and may, in addition to or in lieu thereof, be assessed a civil penalty, as provided in § 3.2-5714.

B. Nothing in this chapter shall be construed as requiring the Commissioner to report, for the institution of proceedings under this chapter, minor violations of this chapter, whenever the Commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice of warning.

1992, c. 242, § 3.1-969.14; 2008, c. 860.



§ 3.2-5714. Civil penalties

A. Any person violating any provision of this chapter or regulations adopted hereunder may be assessed a civil penalty by the Board in an amount not to exceed $1,000 per violation. In determining the amount of any civil penalty, the Board shall give due consideration to: (i) the history of the person's previous violations; (ii) the seriousness of the violation; and (iii) the demonstrated good faith of the person charged in attempting to achieve compliance with the chapter after notification of the violation.

B. Civil penalties assessed under this section shall be paid into the Weights and Measures Fund as established by § 3.2-5628. The Commissioner shall prescribe procedures for payment of uncontested penalties. The procedure shall include provisions for a person to consent to abatement of the alleged violation and pay a penalty or negotiated sum in lieu of such penalty without admission of civil liability arising from such alleged violation.

C. Final orders may be recorded, enforced, and satisfied as orders or decrees of a circuit court upon certification of such orders by the Commissioner. Such orders may be appealed in accordance with provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1992, c. 242, § 3.1-969.14; 2008, c. 860.



§ 3.2-5800. Definitions

As used in this chapter, unless the context requires a different meaning:

"Public weighing," means the weighing for any person, upon request, of property, produce, commodities, or articles other than those that the weigher or his employer, or any, is either buying or selling.

"Vehicle" means any device in, upon, or by which any property, produce, commodity, or article is or may be transported or drawn.

Code 1950, §§ 3-709.1, 3-709.17; 1962, c. 126; 1966, c. 702, § 3.1-970, 3.1-986; 2008, c. 860.



§ 3.2-5801. Commissioner to adopt regulations

The Commissioner may adopt regulations he deems necessary to carry out the provisions of this chapter.

Code 1950, § 3-709.2; 1962, c. 126; 1966, c. 702, § 3.1-971; 2008, c. 860.



§ 3.2-5802. Qualifications of licensed public weighmasters

A citizen of the United States or a person who has been lawfully admitted for permanent residence, and is not less than 18 years of age, of good moral character, and who has the ability to weigh accurately and to make correct weight certificates, and who has received from the Commissioner a license as a licensed public weighmaster shall be authorized to act as a licensed public weighmaster.

Code 1950, § 3-709.3; 1962, c. 126; 1966, c. 702, § 3.1-972; 1972, c. 824; 1985, c. 24; 2008, c. 860.



§ 3.2-5803. Application for license

Application for a license as a licensed public weighmaster shall be made upon a form provided by the Commissioner and the application shall furnish evidence that the applicant has the qualifications required by § 3.2-5802.

Code 1950, § 3-709.4; 1962, c. 126; 1966, c. 702, § 3.1-973; 2008, c. 860.



§ 3.2-5804. Determining qualifications of applicant; granting of license; record of applications and licenses

The Commissioner may adopt guidelines for determining the qualifications of the applicant for a license as a licensed public weighmaster. He may pass upon the qualifications of the applicant upon the basis of the information supplied in the application, or he may examine such applicant orally or in writing or both for the purpose of determining his qualifications. He shall grant licenses as licensed public weighmasters to such applicants as may be found to possess the qualifications required by § 3.2-5802 of this chapter. The Commissioner shall keep a record of all such applications and of all licenses issued thereon.

Code 1950, § 3-709.5; 1962, c. 126; 1966, c. 702, § 3.1-974; 2008, c. 860.



§ 3.2-5805. Licenses and renewal fees

Before the issuance of any license as a licensed public weighmaster, or any renewal thereof, the applicant shall pay to the Commissioner a fee of $10. Such fees shall be deposited with the State Treasurer to be credited to a fund to be used by the Commissioner for the administration of this chapter.

Code 1950, § 3-709.6; 1962, c. 126; 1966, c. 702, § 3.1-975; 2008, c. 860.



§ 3.2-5806. Issuance of limited licenses to certain public officers and employees

The Commissioner may, upon request and without charge, issue a limited license as a licensed public weighmaster to any qualified officer or employee of a city or county of the Commonwealth or of a state commission, board, institution, or agency, authorizing such officer or employee to act as a licensed public weighmaster only within the scope of his official employment in the case of an officer or employee of a city or county or only for and on behalf of the state commission, board, institution, or agency in the case of an officer or employee thereof.

Code 1950, § 3-709.7; 1962, c. 126; 1966, c. 702, § 3.1-976; 2008, c. 860.



§ 3.2-5807. Expiration of licenses; applications for renewal

Each license as licensed public weighmaster shall be issued to expire on December 31 of the calendar year for which it is issued. Any such license shall be valid through January 31 of the next ensuing calendar year or until issuance of the renewal license, whichever event first occurs, if the holder thereof shall have filed a renewal application with the Commissioner on or before December 15 of the year for which the current license was issued. Renewal applications shall be in such form as the Commissioner shall prescribe.

Code 1950, § 3-709.8; 1962, c. 126; 1966, c. 702, § 3.1-977; 2008, c. 860.



§ 3.2-5808. Oath and seal of licensed public weighmaster; Commonwealth not obligated to pay compensation

Each licensed public weighmaster shall, before entering upon his duties, make oath to execute faithfully his duties. The issuance of a license as licensed public weighmaster shall not obligate the Commonwealth to pay to the licensee any compensation for his services as a licensed public weighmaster. Each licensed public weighmaster shall, at his own expense, provide himself with an impression seal. His name and the words "Commonwealth of Virginia" shall be inscribed around the outer margin of the seal and the words "licensed public weighmaster" shall appear in the center thereof. The seal shall be impressed upon each weight certificate issued by a licensed public weighmaster.

Code 1950, § 3-709.9; 1962, c. 126; 1966, c. 702, § 3.1-978; 2008, c. 860.



§ 3.2-5809. Form of weight certificate and information to be stated thereon; weight certificate as evidence

The Commissioner shall prescribe the form of weight certificate to be used by a licensed public weighmaster. The weight certificate shall state the date of issuance, the kind of property, produce, commodity, or article weighed, the name of the declared owner or agent of the owner or of the consignee of the material weighed, the accurate weight of the material weighed, the means by which the material was being transported at the time it was weighed, and such other available information as may be necessary to distinguish or identify the property, produce, commodity, or article from others of like kind. Such weight certificate when so made and properly signed and sealed shall be prima facie evidence of the accuracy of the weights shown.

Code 1950, § 3-709.10; 1962, c. 126; 1966, c. 702, § 3.1-979; 2008, c. 860.



§ 3.2-5810. Entries on weight certificate

A licensed public weighmaster shall not enter on a weight certificate issued by him any weight values but those he has personally determined, and he shall make no entries on a weight certificate issued by some other person. A weight certificate shall be so prepared as to show clearly what weight or weights were actually determined. If the certificate form provides for the entry of gross, tare, and net weights, in any case in which only the gross, the tare, or the net weight is determined by the weighmaster he shall strike through or otherwise cancel the printed entries for the weights not determined or computed. If gross and tare weights are shown on a weight certificate and both of these were not determined on the same scale and on the day for which the certificate is dated, the weighmaster shall identify on the certificate the scale used for determining each weight and the date of each determination.

Code 1950, § 3-709.11; 1962, c. 126; 1966, c. 702, § 3.1-980; 2008, c. 860.



§ 3.2-5811. Only suitable, tested and approved weighing devices to be used

When making a weight determination as provided for by this chapter a licensed public weighmaster shall use a weighing device that is of a type suitable for the weighing of the amount and kind of material to be weighed, and that has been tested and approved for use by a weights and measures officer of the Commonwealth within a period of 12 months immediately preceding the date of the weighing.

Code 1950, § 3-709.12; 1962, c. 126; 1966, c. 702, § 3.1-981; 2008, c. 860.



§ 3.2-5812. Capacity of scales not to be exceeded; determining gross or tare weight of vehicle or combination of vehicles

A licensed public weighmaster shall not use any scale to weigh a load the value of which exceeds the nominal or rated capacity of the scale. When the gross or tare weight of any vehicle or combination of vehicles is to be determined, the weighing shall be performed upon a scale having a platform of sufficient size to accommodate such vehicle or combination of vehicles fully, completely, and as one entire unit. If a combination of vehicles must be broken up into separate units in order to be weighed as prescribed herein, each such separate unit shall be entirely disconnected before weighing and a separate weight certificate shall be issued for each such separate unit.

Code 1950, § 3-709.13; 1962, c. 126; 1966, c. 702, § 3.1-982; 2008, c. 860.



§ 3.2-5813. Copies of weight certificates to be retained and kept open for inspection

A licensed public weighmaster shall keep and preserve for at least one year, or for such longer period as may be specified in the regulations authorized to be issued for the enforcement of this chapter, a legible copy of each weight certificate issued by him, which copies shall be open at all reasonable times for inspection by any weights and measures officer of the Commonwealth.

Code 1950, § 3-709.14; 1962, c. 126; 1966, c. 702, § 3.1-983; 2008, c. 860.



§ 3.2-5814. Weight certificates issued by weighmasters in other states

Whenever in any other state that licenses public weighmasters, there is statutory authority for the recognition and acceptance of the weight certificates issued by licensed weighmasters of the Commonwealth, the Commissioner is authorized to recognize and accept the weight certificates of the other state.

Code 1950, § 3-709.15; 1962, c. 126; 1966, c. 702, § 3.1-984; 2008, c. 860.



§ 3.2-5815. Certain persons permitted but not required to obtain licenses

The following persons shall not be required but shall be permitted to obtain licenses as licensed public weighmasters: (i) a weights and measures officer when acting within the scope of his official duties; (ii) a person weighing property, produce, commodities, or articles that he or his employers, if any, is either buying or selling; and (iii) a person weighing property, produce, commodities, or articles in conformity with the requirements of federal statutes or the statutes of his state relative to warehousemen or processors.

Code 1950, § 3-709.16; 1962, c. 126; 1966, c. 702, § 3.1-985; 2008, c. 860.



§ 3.2-5816. Certain acts forbidden to persons not licensed as public weighmasters

No person shall assume the title "licensed public weighmaster," or any title of similar import, perform the duties or acts to be performed by a licensed public weighmaster under this chapter, hold himself out as a licensed public weighmaster, issue any weight certificate, ticket, memorandum, or statement for which a fee is charged or engage in the full-time or part-time business of public weighing, unless he holds a valid license as a licensed public weighmaster.

Code 1950, § 3-709.17; 1962, c. 126; 1966, c. 702, § 3.1-986; 2008, c. 860.



§ 3.2-5817. Suspension or revocation of license

The Commissioner is authorized to suspend or revoke the license of any licensed public weighmaster: (i) when he is satisfied, after a hearing upon 10 days' notice to the licensee, that the said licensee has violated any provision of this chapter or of any regulation of the Commissioner affecting licensed public weighmasters; or (ii) when a licensed public weighmaster has been convicted in any appropriate court of violating any provision of this chapter or of any regulation issued under authority of this chapter.

Code 1950, § 3-709.18; 1962, c. 126; 1966, c. 702, § 3.1-987; 2008, c. 860.



§ 3.2-5818. Requesting false weighing or false weight certificate; issuance of weight certificate by unlicensed person

Any person who requests a licensed public weighmaster to weigh any property, produce, commodity, or article falsely or incorrectly, or who requests a false or incorrect weight certificate, or any person who issues a weight certificate simulating the weight certificate prescribed in this chapter and who is not a licensed public weighmaster, is guilty of a Class 4 misdemeanor; and upon a second or subsequent conviction such person is guilty of a Class 2 misdemeanor.

Code 1950, § 3-709.19; 1962, c. 126; 1966, c. 702, § 3.1-988; 2008, c. 860.



§ 3.2-5819. Falsification or presealing of weight certificate by licensed weighmaster; delegation of authority to unlicensed person

Any licensed public weighmaster who falsifies a weight certificate, or who delegates his authority to any person not licensed as a licensed public weighmaster, or who preseals a weight certificate with his official seal before performing the act of weighing, is guilty of a Class 2 misdemeanor.

Code 1950, § 3-709.20; 1962, c. 126; 1966, c. 702, § 3.1-989; 2008, c. 860.



§ 3.2-5820. Penalty for violation of chapter

Any person who violates any provision of this chapter or any regulation adopted pursuant thereto for which no specific penalty has been provided is guilty of a Class 4 misdemeanor.

Code 1950, § 3-709.21; 1962, c. 126; 1966, c. 702, § 3.1-990; 2008, c. 860.



§ 3.2-5900. Definitions

As used in this subtitle, unless the context requires a different meaning:

"Accredited veterinarian" means a veterinarian approved by the Administrator of the U.S. Department of Agriculture in accordance with 9 C.F.R. Part 161, which includes the authority to issue health certificates.

"Animal" means any organism of the kingdom Animalia, other than a human being.

"Hatching egg" means any egg of any chicken, turkey, waterfowl, or game bird, or the egg of any other avian species that is used or intended to be used for hatching purposes.

"Horse" means any stallion, colt, gelding, mare, or filly.

"Livestock" includes all domestic or domesticated bovine animals; equine animals; ovine animals; porcine animals; cervidae animals; capradae animals; animals of the genus Lama; ratites; fish or shellfish in aquaculture facilities, as defined in § 3.2-2600; enclosed rabbits or hares raised for human food or fiber; or any other individual animal specifically raised for food or fiber, except companion animals.

"Passport" means a document that may be used in lieu of a Certificate of Veterinary Inspection and shall contain animal identifiers and health maintenance history such as vaccinations and laboratory tests.

"Poultry" includes all domestic fowl and game birds raised in captivity.

"State Veterinarian" means the veterinarian employed by the Commissioner as provided in § 3.2-5901.

"State Veterinarian's representative" means any person who is either: (i) an employee of the Department under the direction of the State Veterinarian; or (ii) a veterinarian deputized pursuant to § 3.2-5901.

Code 1950, §§ 3-4, 3-13; 1966, c. 702, §§ 3.1-4, 3.1-14; 1972, c. 531; 1975, c. 260; 1977, c. 186; 1978, cc. 219, 540; 1982, c. 150; 1984, c. 492, § 29-213.36; 1987, c. 488, § 3.1-796.66; 1988, c. 538; 1991, c. 348; 1993, cc. 174, 455, 959; 1994, cc. 261, 370; 1995, cc. 10, 610; 1996, c. 996; 1998, c. 817; 2002, cc. 351, 500, 787; 2003, cc. 544, 551, § 3.1-741.3; 2003, c. 1007; 2005, c. 633; 2008, c. 860.



§ 3.2-5901. State Veterinarian and representatives

The Commissioner shall employ and direct a veterinarian who shall be known as the State Veterinarian, whose duties shall be to carry out the laws of the Commonwealth and the regulations of the Board and the Commissioner. The State Veterinarian and his representatives shall have the power to carry into effect all lawful orders given by the Board or the Commissioner.

The State Veterinarian may deputize, for a specific period of time, licensed veterinarians, veterinarians employed by the Virginia-Maryland Regional College of Veterinary Medicine, and veterinarians in the employment of the U.S. Department of Agriculture.

Code 1950, § 3-565; 1966, c. 702, § 3.1-723; 1978, c. 396; 2008, c. 860.



§ 3.2-5902. Certificate of veterinary inspection required for importation of certain pet animals; examination; exceptions; penalty

A. It shall be unlawful for any person to import into the Commonwealth from another state any pet animal, including dogs, cats, monkeys, or other animals, ferae naturae, wild or tame under domestication or in custody, or any poultry not intended for commercial use that by its nature is fit for use only as a pet, unless such animal is accompanied by a certificate of veterinary inspection issued by an accredited veterinarian. Such certificate shall be on an official interstate certificate of veterinary inspection issued by the state of origin, shall be dated no more than 10 days before shipment, and shall contain such evidence of proof of the health of the animal as the Board, by regulation, may require.

B. Any animal imported into the Commonwealth without a certificate may be examined immediately by the State Veterinarian, his representative, or a licensed veterinarian designated by him, and the examination cost may be charged to the owner or the person in possession of the animal. If, in the opinion of the State Veterinarian or his representative, there is danger from contagion or infection, the animal may be placed in quarantine at the expense of the owner until all danger of infection or contagion has passed, whereupon the animal shall be released upon the order of the State Veterinarian or his representative.

C. The provisions of this section shall not apply to any ornamental aquarium fish or invertebrate animal, or an animal accompanied by a passport approved by the State Veterinarian. The provisions of this section shall also not apply to: (i) any animal as herein defined passing directly through the Commonwealth to another state in interstate commerce, or when such animal is kept properly under control by its owner or custodian when passing through the Commonwealth to another state; (ii) any animal brought into the Commonwealth by a resident or by a resident of another state who intends to make his residence in the Commonwealth except if brought into the Commonwealth with the intent of offering it for public sale, trade, or promotional incentive; or (iii) to any animal brought into the Commonwealth temporarily for the purpose of hunting or legal exhibition within this state.

D. Any person who violates any of the provisions of this section is guilty of a Class 1 misdemeanor.

Code 1950, § 3-576.1; 1964, c. 153; 1966, c. 702, § 3.1-735; 1993, c. 174; 2001, cc. 311, 333; 2008, c. 860.



§ 3.2-5903. Laboratory for diagnosis of diseases

The Commissioner shall maintain and operate a laboratory system for the diagnosis of diseases of livestock and poultry, and for such other uses and purposes as may be determined by the Commissioner.

Code 1950, § 3-567; 1966, c. 702, § 3.1-725; 2008, c. 860.



§ 3.2-5904. Authority of the Commissioner; coyotes

The Commissioner may enter into agreements with local and state agencies, or other persons for the control of coyotes that pose a danger to agricultural animals. The Commissioner shall enter into an agreement with the federal government to reestablish the Virginia Cooperative Coyote Damage Control Program.

1990, c. 682, § 3.1-796.67:1; 2008, c. 860; 2010, c. 761.



§ 3.2-5905. Compensation for animals slaughtered or animals or animal products destroyed to control or eradicate an animal disease outbreak

When, in the judgment of the State Veterinarian, it is necessary for the control or eradication of an animal disease outbreak to slaughter or destroy animals or destroy animal products affected with or exposed to such disease and when the Commissioner determines that there should be compensation to owners and, when applicable, individuals contracted by the owners to produce such animals or animal products for loss thereof, the Commissioner, with the approval of the Governor and the Secretary of Agriculture and Forestry, may, within his discretion, use funds so appropriated to pay to the appropriate persons a portion of the difference between the appraised value of each animal destroyed or slaughtered or animal product destroyed and the total value of the salvage thereof and any compensation made for each animal or animal product by the federal government.

2006, c. 443, § 3.1-741.7; 2008, c. 860.



§ 3.2-6000. Right of entry

The State Veterinarian and his representatives are authorized to enter upon any premises for the purpose of performing the duties imposed upon them by this chapter.

Code 1950, § 3-573; 1966, c. 702, § 3.1-731; 1981, c. 130; 2008, c. 860.



§ 3.2-6001. Protection of livestock and poultry

The Commissioner, the Board, the State Veterinarian, and all other veterinarians within the Commonwealth shall use their best efforts to protect livestock and poultry from contagious and infectious disease. It shall also be the duty of the Commissioner, the Board, and the State Veterinarian to cooperate with the livestock and poultry disease control officials of other states and with the U.S. Department of Agriculture in establishing interstate quarantine lines and regulations so as to best protect the livestock and poultry of the Commonwealth against all contagious and infectious diseases.

Code 1950, § 3-566; 1966, c. 702, § 3.1-724; 2008, c. 860.



§ 3.2-6002. Contagious and infectious diseases; prevention and eradication; presence of biological residues

A. The State Veterinarian shall take such measures as may be necessary to prevent the spread of and eradicate contagious and infectious livestock and poultry diseases. The Board may adopt regulations as may be necessary to effectuate the purposes of this article. The Board and the Commissioner are also authorized to make the regulations adopted under this article conform, insofar as practicable, to those regulations adopted under federal statutes governing animal health.

B. The Commissioner may adopt by reference any federal regulation adopted pursuant to any federal statute relating to animal health, amending it as necessary for intrastate applicability. Any regulation adopted by the Commissioner pursuant to this subsection shall be effective upon filing with the Registrar of Regulations, who shall publish the regulation as a final regulation in the Virginia Register of Regulations, or upon a date specified by the Department that is after the filing.

The regulation shall contain a preamble stating that the Board will receive, consider and respond to a petition by any interested person at any time with respect to reconsideration or revision of such regulation. Neither the requirements of the Administrative Process Act (§ 2.2-4000 et seq.) nor public participation guidelines adopted pursuant thereto shall apply to the adoption of any regulation by the Commissioner pursuant to this subsection.

C. The Board, after giving notice in the Virginia Register of Regulations, may reconsider and revise the regulation adopted by the Commissioner. If, upon reconsideration, the Board determines that the regulation should be revised other than as authorized by subsection B, the Board may amend the regulation only as authorized by the Administrative Process Act.

D. The Commissioner and the Board may use the powers granted by this article to abate the presence of biological residues in or on livestock or poultry. Biological residues shall mean those substances remaining in or on any animal prior to or at the time of slaughter as the result of treatment or exposure that are determined by the Commissioner and the Board to be or to have the potential for being injurious to the health of humans or animals.

Code 1950, § 3-568; 1966, c. 702, § 3.1-726; 1977, c. 299; 1981, c. 130; 1991, c. 294; 2008, c. 860.



§ 3.2-6003. Duty of State Veterinarian when animals are suspected of having a contagious or infectious disease

A. The State Veterinarian, upon receipt of reliable information of the existence of any contagious or infectious disease among animals of the Commonwealth with potential impact on livestock or poultry, shall immediately make an evaluation that may include going to the place where such disease has been reported. The evaluation may include conducting tests of the animals believed to be affected with such disease, and ascertain, if possible, what, if any, disease exists, and whether the same is contagious or infectious.

B. Upon notice by the State Veterinarian or his representative, the owner or custodian of any animal to be evaluated shall isolate and confine the animal if necessary to accomplish the evaluation or to prevent the spread of contagious or infectious disease.

C.1. If a disease is found to be contagious or infectious, the State Veterinarian, or his representative, may adopt and enforce quarantine lines and regulations and shall enforce such cleaning and disinfection as may be deemed necessary to prevent the spread of such disease. Quarantine lines and regulations, when adopted, shall supersede any similar provisions made by the governing body of any county under the provisions of Chapter 12 (§ 15.2-1200 et seq.) of Title 15.2.

2. The State Veterinarian may issue and enforce a proclamation limiting live animal sales and events or the movement of manure, bedding, equipment, vehicles, or other material that may be infectious to prevent the spread of contagious or infectious diseases to livestock and poultry.

Code 1950, § 3-569; 1966, c. 702, § 3.1-727; 2008, c. 860.



§ 3.2-6004. Regulation for the separation and caring for diseased animals

The Board may adopt regulations and the State Veterinarian may give and enforce directions and orders as to separating, feeding, and caring for diseased or exposed animals as necessary to prevent the animals affected with disease, or capable of communicating disease, from coming in contact with livestock or poultry not so affected.

Code 1950, § 3-572; 1966, c. 702, § 3.1-730; 2008, c. 860.



§ 3.2-6005. Notice of quarantine

The State Veterinarian, or his representative, may give such notice as may be necessary to make a quarantine effective.

Code 1950, § 3-574; 1966, c. 702, § 3.1-732; 2008, c. 860.



§ 3.2-6006. Quarantine of individuals

Any individual exposed to contagious or infectious animal diseases that, in the reasonable opinion of the State Veterinarian, may be transmitted by such individual to animals, may be quarantined when, in the reasonable opinion of the State Veterinarian, such quarantine will prevent the spread of such contagious or infectious diseases among livestock or poultry. The provisions of § 32.1-48.010 shall apply, mutatis mutandis, to appeal any order of quarantine issued pursuant to this section. For purposes of this section only, significant health threat shall include threat of contagious or infectious diseases to livestock or poultry.

Code 1950, § 3-571; 1966, c. 702, §3.1-729; 2008, c. 860.



§ 3.2-6007. Domestic animals not permitted to enter or leave quarantine

Any domestic animal with any contagious or infectious disease, any domestic animal exposed to such a disease, or any domestic animal that is otherwise capable of communicating such a disease to livestock or poultry shall not be permitted to enter or leave any quarantined district, premises, or grounds, except by authority of the State Veterinarian.

Code 1950, § 3-570; 1966, c. 702, § 3.1-728; 2008, c. 860.



§ 3.2-6008. Disposition of quarantined animals with potential to impact livestock or poultry

Disposition of quarantined animals, including condemnation, shall be determined by the State Veterinarian or his representative after confirmation by diagnostic testing, the results of which shall be provided to the owner and grower of such animal upon request.

Code 1950, §§ 3-576, 3-584, 3-586, 3-598.8; 1956, c. 376; 1966, cc. 5, 702, §§ 3.1-734, 3.1-749, 3.1-751, 3.1-763.2; 2008, c. 860.



§ 3.2-6009. Euthanasia or slaughter of livestock or poultry by owner

A. The State Veterinarian may require the owner or custodian to euthanize or slaughter condemned livestock or poultry within a specified period of time, and under state or federal supervision, or under regulations of the Board. The carcasses shall be disposed of pursuant to regulations adopted by the Board.

B. If the owner or custodian fails to euthanize or slaughter any condemned livestock or poultry pursuant to subsection A, then the State Veterinarian or his representative may seize the condemned livestock or poultry and euthanize or slaughter the animals as required.

Code 1950, § 3-586; 1966, c. 702, § 3.1-751; 2008, c. 860.



§ 3.2-6010. Proclamation prohibiting animal importation; required tests

A. When the Commissioner or the State Veterinarian shall have a reasonable belief of the existence of contagious or infectious diseases of animals in localities in other states, territories, or countries, or that conditions exist that, in the judgment of the Commissioner or of the State Veterinarian, render the importation of animals from such localities a menace to the health of the livestock or poultry of the Commonwealth, the Commissioner or the State Veterinarian shall, by proclamation, prohibit the importation of any or all kinds of animals from any locality of other states, territories or countries, into the Commonwealth, except pursuant to subsection B.

B. The Commissioner or the State Veterinarian may require documentation of negative laboratory test results using a test specified by the State Veterinarian within a specific time period prior to an animal, embryo, hatching egg, or semen entering the Commonwealth. Expenses associated with meeting entry requirements shall be borne by the owner of the animal.

Code 1950, § 3-576; 1966, c. 702, § 3.1-734; 2008, c. 860.



§ 3.2-6011. Bringing animals infected with disease into the Commonwealth, or in violation of order or regulation; disinfecting transport vehicles

It shall be unlawful for any person to: (i) transport from outside the Commonwealth into the Commonwealth any animal, knowing the same to be infected with a contagious or infectious disease, or any animal known by the importer to have been exposed to a contagious or infectious disease, or known to bear upon its body ticks or other disease vectors or known to be a carrier of contagious or infectious disease; (ii) import any animal in violation of any legally adopted quarantine or other order or regulation adopted under this article; or (iii) violate any order or regulation adopted under this article to clean and disinfect vehicles used by them for transporting animals into or through the Commonwealth, as may be reasonably necessary to prevent the spread of contagious and infectious diseases of animals within the Commonwealth.

Code 1950, § 3-577; 1966, c. 702, § 3.1-736; 1977, c. 395; 2008, c. 860.



§ 3.2-6012. Duty of operators of stockyards and poultry slaughter facilities

Any person who operates a stockyard, poultry slaughter facility, or any other premises where livestock or poultry are repeatedly assembled: (i) shall maintain such premises in a sanitary condition as directed by the State Veterinarian; (ii) shall obey all orders or regulations adopted pursuant to this chapter as to handling livestock or poultry that may be affected with contagious or infectious disease, or that have been exposed to contagious or infectious disease; and (iii) shall clean and disinfect such premises or vehicles used in connection therewith, or any part thereof, when ordered to do so by the State Veterinarian or his representative.

Code 1950, § 3-578; 1966, c. 702, § 3.1-737; 1977, c. 395; 2008, c. 860.



§ 3.2-6013. Duty of officers to execute orders of the Commissioner, Board, or State Veterinarian

The Commissioner, the Board, or the State Veterinarian shall have power to call upon any law-enforcement officer, as defined in § 9.1-101, to execute their orders. Such officers shall obey the orders of the Commissioner, the Board, or the State Veterinarian.

Code 1950, § 3-579; 1966, c. 702, § 3.1-738; 1977, c. 395; 2008, c. 860.



§ 3.2-6014. Circuit court judges may enforce orders of Commissioner, Board, or State Veterinarian

Upon petition by the Commissioner, the Board, or the State Veterinarian, a circuit court judge may issue orders as are necessary to enforce the orders of the Commissioner, the Board, or State Veterinarian.

1977, c. 395, § 3.1-738.1; 2008, c. 860.



§ 3.2-6015. Cooperation with U.S. Department of Agriculture to prevent contagious or infectious diseases

The Governor is authorized to accept, on behalf of the state, the rules and regulations prepared by the U.S. Department of Agriculture under and in pursuance of section three of an act of Congress approved May 29, 1884, entitled "An act for the establishment of a bureau of animal industry, to prevent the exportation of diseased cattle and to provide means for the suppression and extirpation of pleuropneumonia and other contagious diseases among domestic animals," and to cooperate with the authorities of the United States in the enforcement of the provisions of the act.

The inspectors of the U.S. Department of Agriculture shall have the right of inspection, quarantine, and condemnation of animals affected with any contagious or infectious diseases, or suspected to be so affected, or that have been exposed to any such disease, and for these purposes are authorized and empowered to enter upon any ground or premises. Such inspectors shall have the power to call on sheriffs and peace officers to assist them in the discharge of their duties in carrying out the provisions of the act of Congress aforesaid, and it is made the duty of sheriffs and peace officers to assist such inspectors when so requested, and such inspectors shall have the same powers and protection as peace officers while engaged in the discharge of their duties.

All expenses of quarantine, condemnation of animals exposed to disease, and the expenses of any and all measures that may be used to suppress and extirpate pleuropneumonia shall be paid by the United States, and in no case shall the Commonwealth be liable for any damages or expenses of any kind under the provisions of this section.

Code 1950, § 3-16; 1966, c. 702, § 3.1-739.1; 2008, c. 860.



§ 3.2-6016. Altering disease control identification of livestock or poultry

It shall be unlawful for any person to, unless in accordance with regulations adopted pursuant to this article, alter, deface, change from one animal to another, mutilate, substitute, remove, misrepresent, or otherwise interfere with any tag, brand, tattoo, mark, or other identification adopted or used by any county, the Commissioner, the Board, the U.S. Department of Agriculture, or any other state for the identification of any animal in the Commonwealth or shipped into the Commonwealth for the purpose of controlling or eradicating disease.

Code 1950, § 3-591; 1966, c. 702, § 3.1-755; 2008, c. 860.



§ 3.2-6017. Unlawful to possess anthrax or non-inactivated classical swine fever virus without permission; report; testing of biologicals for use in livestock or poultry; rules for biologicals

A. No person shall buy, sell or have in possession, or administer to livestock, or permit any other to administer to livestock, any product or biological preparation, commonly called vaccine, containing anthrax killed, live, or as a spore, or non-inactivated classical swine fever virus, without permission in writing from the State Veterinarian for each such purchase, sale, or administration. Any person permitted to administer any such product or biological preparation shall remit to the State Veterinarian a report within 10 days of such administration showing the kind, the amount, and the make or brand of the vaccine or virus used, when and from whom purchased, where, when, and by whom administered, including all persons assisting in the administration, together with a description of all animals to which administered, including the breed, age, and sex of each animal.

B. The State Veterinarian is authorized to examine and test any biological, commonly called vaccine, intended for use in livestock or poultry to determine if it is safe, pure, potent, or effective. The Board is authorized to adopt regulations providing for the limitation, prohibition, or use of any biological intended for use in livestock or poultry.

Code 1950, § 3-592; 1962, c. 11; 1966, c. 702, § 3.1-756; 1968, c. 49; 2008, c. 860.



§ 3.2-6018. Penalty

Any person who: (i) fails to comply with any of the provisions of Articles 1 through 3 of this chapter; (ii) fails to allow the State Veterinarian or his representative to do or to perform any duty required of him pursuant to Articles 1 through 3 of this chapter; or (iii) violates any of the regulations adopted or quarantines established under Articles 1 through 3 of this chapter is guilty of a Class 1 misdemeanor.

Code 1950, § 3-575; 1966, c. 702, § 3.1-733; 1977, c. 395; 1981, c. 130; 2008, c. 860.



§ 3.2-6019. Liability for damages

Any person who knowingly disregards, violates, or evades any provision of any section of this article, or of Article 2 (§ 3.2-6024 et seq.), or any regulation or order of the Commissioner, Board, State Veterinarian, or his representative, shall, in addition to the punishment otherwise provided for, or any other remedy, be liable to the owner thereof, for any damages to his livestock or poultry, occasioned by such disregarding, violating, or evading of any of such provisions, regulations, or orders.

Code 1950, § 3-582; 1966, c. 702, § 3.1-740; 2002, c. 185; 2008, c. 860.



§ 3.2-6020. Appraisement of condemned cattle

All condemned cattle shall be appraised at their fair cash value by three persons, one of whom shall be appointed by the Board or State Veterinarian or his representative, one by the owner, and the third by the two thus selected. Their appraisement shall be made in writing and shall be returned to the Board.

Code 1950, § 3-585; 1966, c. 702, § 3.1-750; 2008, c. 860.



§ 3.2-6021. Additional compensation to owners of euthanized or slaughtered animals; liability of purchaser of condemned animal

In addition to the amount received for the carcasses of animals euthanized or slaughtered, further compensation may be paid to the owners by the Department out of funds appropriated for that purpose at a rate not exceeding that set forth by the U.S. Department of Agriculture, provided that the total amount received by the owner shall not exceed the appraised value of such animal or animals less the amount received for slaughter.

Whenever the owner selling an animal that has been condemned is unable to obtain compensation out of state and federal appropriations because of the failure of the purchaser to furnish the seller with such proof of slaughter as may be required, the purchaser shall, in addition to the agreed purchase price, be liable to the seller for the amounts he would otherwise receive out of state and federal appropriations.

Code 1950, § 3-590; 1954, c. 437; 1966, c. 702, § 3.1-754; 1968, c. 49; 1982, c. 284; 2008, c. 860.



§ 3.2-6022. Indemnity to owner for the euthanasia or slaughter of swine

At such time as the Commonwealth is approved for and becomes eligible to participate in and receive funds from the U.S. Department of Agriculture pursuant to United States Public Law 87-209; 75 Stat. 481 (21 U.S.C.A. §§ 111 -113 et seq.), the Commissioner may obtain an appraisal of the fair market value of any swine destroyed pursuant to this article and indemnify the owner thereof for the value of such swine destroyed in an amount equal to the indemnity paid by the U.S. Department of Agriculture, and in no event shall the total indemnity paid by the Commissioner and the U.S. Department of Agriculture exceed the appraised value of such swine. In cases where salvage is received by the owner of the swine, the amount of salvage shall be deducted from the appraised value of the swine in computing the amount of state indemnity.

Code 1950, § 3-598.9; 1966, c. 5, § 3.1-763.3; 2008, c. 860.



§ 3.2-6023. Prevention and control measures; penalty

A. The Commissioner may adopt regulations to prevent and control avian influenza in the live-bird marketing system and is authorized to participate in the federal Live Bird Marketing Program of the U.S. Department of Agriculture, as it may be amended from time to time. In adopting such regulations, the Commissioner shall be exempt from the Administrative Process Act (§ 2.2-4000 et seq.) and from public participation guidelines adopted pursuant thereto. The State Veterinarian and his representatives are authorized and empowered to enter the premises of any entity within the live-bird marketing system to carry out the provisions of any regulations adopted pursuant to this section. Any regulations adopted pursuant to this section shall, unless a later effective date is specified, take effect upon filing with the Registrar of Regulations, who shall publish the regulations as final regulations in the Virginia Register of Regulations, except that no requirement authorized by subsection B that a person be registered or licensed may take effect any sooner than 90 days after the promulgation date of the regulations containing such requirement, the promulgation date being the date of publication in the Virginia Register of Regulations of the final regulations containing such requirement. The regulations shall contain a preamble stating that the Board will receive, consider, and respond to petitions by any interested person at any time with respect to reconsideration or revision of such regulations.

B. The Commissioner shall establish by regulation a registration or licensing system to regulate the live-bird marketing system in Virginia. As a part of such registration or licensing system, the Commissioner shall register or license all persons who participate in any component of the live-bird marketing system. Such registration or licensing system may include the granting, denial, suspension, or revocation of any registration or license, including governing: (i) the grounds for granting such registration or license; and (ii) the grounds for the denial, suspension, or revocation of such registration or license.

C. Any person violating any regulation adopted pursuant to this section may be assessed a civil penalty by the Commissioner in an amount not to exceed $2,500 per day per violation. In determining the amount of any civil penalty, the Commissioner shall give due consideration to: (i) the history of the person's previous violations; (ii) the seriousness of the violation; and (iii) the demonstrated good faith of the person charged in attempting to achieve compliance with the regulation after notification of the violation. Civil penalties assessed under this section shall be paid into a special fund in the state treasury to the credit of the Department to be used in carrying out the purposes of this section or any regulations adopted hereunder. The Commissioner shall prescribe procedures for payment of uncontested penalties. The procedure shall include provisions for a person to consent to abatement of the alleged violation and pay a penalty or negotiated sum in lieu of such penalty without admission of civil liability arising from such alleged violation. Final orders may be recorded, enforced, and satisfied as orders or decrees of a circuit court upon certification of such orders by the Commissioner. Such orders may be appealed in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

D. For the purposes of this section: (i) "live-bird marketing system" includes live-bird markets and the production and distribution units that supply live-bird markets with birds; (ii) "live-bird markets" includes any facility that receives live poultry to be resold or slaughtered and sold onsite, not including any producer or grower that prior to the sale of his own birds slaughters or processes them onsite or at an approved slaughter facility or any producer or grower that sells live birds grown exclusively on his premises and is not a "production unit" or "distribution unit" as defined herein; (iii) "production unit" includes a production facility or farm that is the origin of or participates in the production of poultry offered for sale in a live-bird market; and (iv) "distribution unit" includes a person or business such as a wholesaler, dealer, hauler, and auction market engaged in the transportation or sale of poultry within the live-bird market system.

2006, c. 442, § 3.1-741.6; 2008, c. 860.



§ 3.2-6024. Definitions

As used in this article unless the context requires a different meaning:

"Composting" means the natural process in which beneficial microbes reduce dead poultry into a biologically safe by-product.

"Dead poultry" means poultry, exclusive of those intentionally slaughtered, that die as a result of disease, injury, or of natural causes, upon any premises in the Commonwealth.

"Disposal" means to put dead poultry into a landfill or the complete destruction of dead poultry in an incinerator or a disposal pit, or by rendering or composting.

"Disposal pit" means an opening dug in the ground to a minimum depth of six feet, containing a minimum capacity of 150 cubic feet, covered with a minimum of 12 inches of dirt, and provided with one or more openings for the introduction of poultry therein. Openings shall be of a minimum size of eight inches square and equipped with tight lids.

"Incinerator" means a device designed for treatment of waste by combustion.

"Landfill" means an area permitted by the Department of Environmental Quality allowing the disposal of dead poultry.

"Person" means any person who engages in the raising or keeping of poultry for profit in the Commonwealth.

"Poultry" means all chickens, ducks, turkeys, or other domestic fowls being raised or kept on any premises in the Commonwealth for profit.

"Premises" means the entire tract of land including the buildings thereon, owned, leased, or used by any person for the raising or keeping of poultry for profit.

"Raising or keeping of poultry for profit" means the raising or keeping of 500 or more poultry at one time for the purpose of sale of such poultry or the eggs produced therefrom.

"Rendering" means treating dead poultry according to the process described in 9 C.F.R. § 82.1 .

1992, c. 101, § 3.1-742.1; 2008, c. 860.



§ 3.2-6025. Proper disposal of dead poultry required of any person raising or keeping poultry for profit

It shall be unlawful for any person to engage in the raising or keeping of poultry for profit on any premises, or to enter into a contract to raise or keep poultry for profit for another person, without providing for the disposal of dead poultry using either: (i) a disposal pit; (ii) a landfill; (iii) incineration; (iv) composting; or (v) rendering.

Code 1950, § 3-583.2; 1962, c. 157; 1966, c. 702, § 3.1-743; 1992, c. 101; 2008, c. 860.



§ 3.2-6026. Disposal of dead poultry

It shall be unlawful for any person engaged in the raising or keeping of poultry for profit to dispose of dead poultry on his premises in any manner except in a disposal pit, landfill, incinerator, or by composting or rendering.

Code 1950, § 3-583.4; 1962, c. 157; 1966, c. 702, § 3.1-745; 1992, c. 101; 2008, c. 860.



§ 3.2-6027. Transportation of dead poultry

The State Veterinarian may specify requirements governing the transportation of dead poultry.

1992, c. 101, § 3.1-745.1; 2008, c. 860.



§ 3.2-6028. Exemptions from provisions of article

The State Veterinarian may authorize disposal of dead poultry by a method other than as provided in § 3.2-6025 or 3.2-6026 if he determines that the alternative method meets standards for disposal of dead poultry.

Code 1950, § 3-583.5; 1962, c. 157; 1966, c. 702, § 3.1-746; 1972, c. 90; 1992, c. 101; 2008, c. 860.



§ 3.2-6029. Regulations

The Board is authorized to adopt regulations concerning the specifications of disposal pits, incinerators, composting and rendering and all other matters within the purview and scope of this article to carry out the provisions of this article.

Code 1950, § 3-583.6; 1962, c. 157; 1966, c. 702, § 3.1-747; 1992, c. 101; 2008, c. 860.



§ 3.2-6030. Applicability

Nothing in this article shall apply to the disposal of entire flocks of dead poultry governed by regulations adopted pursuant to § 3.2-6002.

1992, c. 101, § 3.1-748.1; 2008, c. 860.



§ 3.2-6031. Definitions

As used in this article, unless the context requires a different meaning:

"Garbage" means animal and vegetable wastes resulting from the handling, preparation, cooking, and consumption of foods containing animal carcasses or parts thereof. The Commissioner may in his discretion exclude from this definition such wastes that have been heat treated to the extent that the resultant material is of a uniform consistency, contains by analysis not more than 10 percent moisture, and that he has determined to be nonputrescible. Such treated nonputrescible wastes shall be "commercial feed" as the term is defined in § 3.2-4800, and shall be subject to the provisions of Chapter 48 (§ 3.2-4800 et seq.).

Code 1950, § 3-598.1; 1954, c. 506; 1956, c. 308; 1966, c. 702, § 3.1-758; 1970, c. 619; 1994, c. 743; 2008, c. 860.



§ 3.2-6032. Unlawful to feed garbage to swine

No person shall feed or knowingly allow any other person to feed any garbage to swine on his premises or any premises over which he has any control.

Code 1950, § 3-598.2; 1954, c. 506; 1966, c. 702, § 3.1-759; 1970, c. 619; 2008, c. 860.



§ 3.2-6033. Ordinances prohibiting feeding of certain putrescible wastes

The governing body of any locality may by ordinance prohibit the feeding to swine within its jurisdiction of putrescible wastes resulting from the handling, preparation, cooking, and consumption of foods that do not contain animal carcasses or parts thereof.

1970, c. 619, § 3.1-762.1; 2008, c. 860.



§ 3.2-6034. Violations

Any person who violates any provision of this article is guilty of a Class 1 misdemeanor. Each day upon which such violation occurs is a separate offense. In addition to the penalties herein provided, such person may be enjoined from continuing such violation.

Code 1950, § 3-598.6; 1954, c. 506; 1956, c. 308; 1966, c. 702, § 3.1-763; 1970, c. 619; 2008, c. 860.



§ 3.2-6035. Definitions

As used in this article, unless the context requires a different meaning:

"Shooting enclosure" or "enclosure" means any fenced area open commercially to the public or any private facility where animals are held for the purpose of being shot.

"Wildlife" means any native or exotic wild animal or bird.

1995, c. 822, § 3.1-763.5:1; 2007, c. 298; 2008, c. 860.



§ 3.2-6036. Department may issue, deny, and revoke licenses

A. The Department shall issue a license for shooting enclosures only to those enclosures that were in operation on or before January 1, 1995. These enclosures shall hold only those animals described in § 3.2-6040 and as specified in regulations. The Department shall issue a license to a shooting enclosure only if it meets the requirements of this article and regulations adopted hereunder. No person shall operate an enclosure unless he has obtained a license from the Department.

B. The Department may deny, suspend, or revoke a license if the applicant for a license or a licensee, violates, or is otherwise not in compliance with this article or the regulations adopted pursuant thereto.

C. Before a shooting enclosure is licensed and throughout the duration of the license, the Department shall inspect the shooting enclosure to ensure compliance with this article or the regulations adopted pursuant thereto.

D. The State Veterinarian is authorized to seize and dispose of any livestock, as described in § 3.2-6040, found in shooting enclosures that are not licensed under this article.

E. Any person convicted of operating an unlicensed shooting enclosure shall pay all reasonable costs incurred by the Department in the seizure and disposal of any confiscated livestock.

F. It is unlawful for any person to knowingly provide livestock, as described in § 3.2-6040, to an unlicensed shooting enclosure.

1995, c. 822, § 3.1-763.5:2; 2007, c. 298; 2008, c. 860.



§ 3.2-6037. Grounds for denial, suspension, or revocation of license

The Department may deny, suspend, or revoke a license to operate a shooting enclosure, if the:

1. Applicant for a license does not own or lease the land that will be used for the shooting enclosure;

2. Applicant for a license does not meet local zoning and land-use requirements;

3. Operation of the shooting enclosure poses a threat to the health of humans, wildlife, or livestock;

4. Operation of the enclosure poses a threat of harm to: (i) wildlife species, whether native or naturalized; (ii) agricultural practices; or (iii) livestock;

5. Shooting enclosure is constructed or maintained in such a way that animals being held may escape; or

6. Applicant for a license or the licensee fails to meet any requirement of this article or regulations adopted pursuant thereto.

1995, c. 822, § 3.1-763.5:3; 2008, c. 860.



§ 3.2-6038. Application and license fees; other costs

A. Any person seeking to obtain a license to operate a shooting enclosure shall pay to the Department a one-time nonrefundable application fee to be established by the Department in an amount sufficient to cover the cost of reviewing the application. The revenue generated by the fee shall be used to defray the costs of reviewing the application for a license. Upon approval of the application for a license, the applicant shall pay to the Department an annual license fee to be established by the Department in an amount sufficient to cover the costs of regulating the operation of such enclosures. Except in instances in which licenses are denied, suspended, or revoked, all licenses shall expire on June 30 of each year. License fees collected by the Department shall be used to carry out its responsibilities to regulate the operation of shooting enclosures.

B. The Department may recover from the licensee the actual costs incurred by the Department for: (i) investigating the conditions of, examining, or disposing of animals pursuant to this article; and (ii) apprehending animals that escape from a shooting enclosure.

1995, c. 822, § 3.1-763.5:4; 2008, c. 860.



§ 3.2-6039. Board to adopt regulations

A. The Board shall adopt regulations to carry out the provisions of this article including the requirements for licensing and operating shooting enclosures located within the Commonwealth. In addition, the Board may adopt regulations governing the veterinary care to be provided to animals held in shooting enclosures.

B. In adopting such regulations, the Board shall establish criteria for the following:

1. Specific species of goats, sheep, and hogs that may be held;

2. Minimum contiguous acreage necessary;

3. Humane care and humane killing of animals being held;

4. Methods and procedures for disposal of animals;

5. Reporting the death of every animal being held in the shooting enclosure not killed by the clientele; and

6. Ensuring the reasonable utilization of all animals killed by the clientele.

1995, c. 822, § 3.1-763.5:5; 2008, c. 860.



§ 3.2-6040. Limitation on animals to be held

In no instance shall any animals other than goats of the genus Capri, sheep of the genera Ammotragus and Ovis, and hogs of the genus Sus, be held in enclosures. The Board shall delineate the specific species of goats, sheep, and hogs that shall be allowed to be held in an enclosure. The importation, possession, and shooting of these animals shall be in accordance with state and federal laws and regulations.

1995, c. 822, § 3.1-763.5:6; 2008, c. 860.



§ 3.2-6041. Exemption from article

Nothing in this article or any regulation adopted hereunder shall apply to shooting preserves licensed under Chapter 6 (§ 29.1-600 et seq.) of Title 29.1.

1995, c. 822, § 3.1-763.5:7; 2008, c. 860.



§ 3.2-6042. Penalty

Any person who violates any provision of this article or a regulation adopted hereunder is guilty of a Class 1 misdemeanor.

1995, c. 822, § 3.1-763.5:8; 2007, c. 298; 2008, c. 860.



§ 3.2-6100. Definitions

As used in this chapter, unless the context requires a different meaning:

"Brand" means any recorded identification mark applied to any position on the hide of a live animal by means of heat, freezing, acid or chemical, except tattoo marks in the ear or numbers used to keep production records, record of age or identification marks used by any governmental agency.

"Livestock market" means a place where a person assembles livestock for public sale if such person is required to procure a license or permit from the Department to operate such market.

1974, c. 642, § 3.1-796.29; 1975, c. 283; 2008, c. 860.



§ 3.2-6101. Authority to adopt regulations

The Commissioner, with the approval of the Board, may adopt regulations reasonably necessary to carry out the intent and purposes of this chapter and that facilitate the tracing and identification of cattle and afford protection against stealing and unlawful dealing in cattle.

1974, c. 642, § 3.1-796.36; 2008, c. 860.



§ 3.2-6102. Registration of brand required; transfer of brand

Any cattle owner who uses a brand to identify his cattle must register his brand by applying to the Department for such registration. The application shall be made on forms prescribed and furnished by the Department, which application shall be accompanied by a fee of $10 and a facsimile of the brand to be registered shall also be furnished by the applicant. All fees collected hereunder for registration, transfer, and reregistration of brands shall be deposited in a special fund of the state treasury for the administration of this chapter. If the brand described in the application, or one similar, or closely resembling a registered brand has not been previously registered by another cattle owner, the Department shall approve the application, register the brand in the name of the applicant and issue to the applicant a certificate of registration. In the event the Department denies registration of a brand for any reason the registration fee of $10 shall be returned to the person making application for registration. When a cattle owner, who has registered a brand with the Department, transfers such brand to another, he shall immediately notify the Department of the transfer, giving the date of transfer, and the name of the transferee. Upon receipt of the notice and a transfer fee of $3, the Department shall note such transfer in the register of brands, and such brand shall not be used by the new owner until permission has been given by the Department.

1974, c. 642, § 3.1-796.30; 1975, c. 283; 2008, c. 860.



§ 3.2-6103. Renewal of brand

There shall be a renewal period for recording brands that shall be once every five years. At least 90 days prior to the renewal date for a brand, the Department shall notify all persons having a registered brand of the date on which such brands must be renewed. On or before the renewal date the registered owner of a brand shall pay to the Department a renewal fee of $10 per registered brand and shall furnish any additional information the Department may require on forms to be furnished by the Department. If any cattle owner fails to renew any brand registered in his name, such brand shall be forfeited and shall be available to any other applicant.

1974, c. 642, § 3.1-796.32; 2008, c. 860.



§ 3.2-6104. Forms

The Department shall prescribe and furnish forms on which applications for registration, renewal and transfer of brands shall be made.

1974, c. 642, § 3.1-796.33; 2008, c. 860.



§ 3.2-6105. Register of brands

The Department shall maintain a complete register of all brands, showing the name and address of the owner, and shall annually publish and distribute copies of this register as prescribed in the regulations adopted pursuant to this chapter.

1974, c. 642, § 3.1-796.34; 2008, c. 860.



§ 3.2-6106. Livestock market to keep copy of register and records on cattle sold

Each operator of a livestock market where cattle are sold shall: (i) keep a copy of the register of brands in his place of business where it will be easily accessible for public inspection; and (ii) keep a record, for at least two years, of all cattle received and the name and address of the owner.

1974, c. 642, § 3.1-796.35; 2008, c. 860.



§ 3.2-6107. Brand registration as evidence of ownership

In all suits at law or in equity, or in any criminal proceedings when the title or right of possession is involved, a copy of the certificate of brand registration verified by affidavit of the Commissioner shall be received in evidence by the court as evidence of the registration of such brand in accordance with the requirements of this chapter.

1974, c. 642, § 3.1-796.31; 2008, c. 860.



§ 3.2-6108. Prohibited acts

It shall be unlawful for:

1. Any person to use any brand for branding cattle unless the brand is registered with the Department;

2. Any person to obliterate, alter or deface the brand of any animals;

3. Any livestock market to receive and sell cattle unless records of such sale are kept in accordance with the requirements of this chapter; or

4. Any livestock market to fail to post a copy of the register of brands furnished to them by the Department in a place easily accessible to interested parties.

1974, c. 642, § 3.1-796.37; 2008, c. 860.



§ 3.2-6109. Penalties

Any person who violates any of the provisions of this chapter is guilty of a Class 1 misdemeanor. All amounts paid as fines for violations of this chapter, when collected by the proper authority, shall be transmitted to the Department and deposited in the state treasury.

1974, c. 642, § 3.1-796.38; 2008, c. 860.



§ 3.2-6200. Definitions

As used in this chapter, unless the context requires a different meaning:

"Engages in an equine activity" means: (i) any person, whether mounted or unmounted, who rides, handles, trains, drives, assists in providing medical or therapeutic treatment of, or is a passenger upon an equine; (ii) any person who participates in an equine activity but does not necessarily ride, handle, train, drive, or ride as a passenger upon an equine; (iii) any person visiting, touring or utilizing an equine facility as part of an event or activity; or (iv) any person who assists a participant or equine activity sponsor or management in an equine activity. The term "engages in an equine activity" does not include being a spectator at an equine activity, except in cases where the spectator places himself in an unauthorized area and in immediate proximity to an equine or equine activity.

"Equine" means a horse, pony, mule, donkey, or hinny.

"Equine activity" means: (i) equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines, including dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeple chasing, endurance trail riding and western games, and hunting; (ii) equine training or teaching activities; (iii) boarding equines; (iv) riding, inspecting, or evaluating an equine belonging to another whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine; (v) rides, trips, hunts, or other equine activities of any type however informal or impromptu that are sponsored by an equine activity sponsor; (vi) conducting general hoofcare, including placing or replacing horseshoes or hoof trimming of an equine; and (vii) providing or assisting in breeding or therapeutic veterinary treatment.

"Equine activity sponsor" means any person or his agent who, for profit or not for profit, sponsors, organizes, or provides the facilities for an equine activity, including pony clubs, 4-H clubs, hunt clubs, riding clubs, school- and college-sponsored classes and programs, therapeutic riding programs, and operators, instructors, and promoters of equine facilities, including stables, clubhouses, ponyride strings, fairs, and arenas where the activity is held.

"Equine professional" means a person or his agent engaged for compensation in: (i) instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon an equine; or (ii) renting equipment or tack to a participant.

"Intrinsic dangers of equine activities" means those dangers or conditions that are an integral part of equine activities, including: (i) the propensity of equines to behave in ways that may result in injury, harm, or death to persons on or around them; (ii) the unpredictability of an equine's reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals; (iii) certain hazards such as surface and subsurface conditions; (iv) collisions with other animals or objects; and (v) the potential of a participant acting in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the equine or not acting within the participant's ability.

"Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity.

1991, c. 358, § 3.1-796.130; 2003, c. 876; 2008, c. 860.



§ 3.2-6201. Horse racing excluded

The provisions of this chapter shall not apply to horse racing, as that term is defined by § 59.1-365.

1991, c. 358, § 3.1-796.131; 2008, c. 860.



§ 3.2-6202. Liability limited; liability actions prohibited

A. Except as provided in § 3.2-6203, an equine activity sponsor, an equine professional, or any other person, which shall include a corporation, partnership, or limited liability company, shall not be liable for an injury to or death of a participant resulting from the intrinsic dangers of equine activities and, except as provided in § 3.2-6203, no participant nor any participant's parent, guardian, or representative shall have or make any claim against or recover from any equine activity sponsor, equine professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the intrinsic dangers of equine activities.

B. Except as provided in § 3.2-6203, no participant or parent or guardian of a participant who has knowingly executed a waiver of his rights to sue or agrees to assume all risks specifically enumerated under this subsection may maintain an action against or recover from an equine activity sponsor or an equine professional for an injury to or the death of a participant engaged in an equine activity. The waiver shall give notice to the participant of the intrinsic dangers of equine activities. The waiver shall remain valid unless expressly revoked in writing by the participant or parent or guardian of a minor.

1991, c. 358, § 3.1-796.132; 2003, c. 876; 2008, c. 860.



§ 3.2-6203. Liability of equine activity sponsors, equine professionals

No provision of this chapter shall prevent or limit the liability of an equine activity sponsor or equine professional or any other person who:

1. Intentionally injures the participant;

2. Commits an act or omission that constitutes negligence for the safety of the participant and such act or omission caused the injury, unless such participant, parent or guardian has expressly assumed the risk causing the injury in accordance with subsection B of § 3.2-6202; or

3. Knowingly provides faulty equipment or tack and such equipment or tack was faulty to the extent that it did cause the injury or death of the participant.

1991, c. 358, § 3.1-796.133; 2003, c. 876; 2008, c. 860.



§ 3.2-6300. Definitions

As used in this chapter, unless the context requires a different meaning:

"Directly engages in an ox activity" means a person who rides, trains, drives, leads, or is a passenger upon an ox, whether mounted or unmounted, or on an ox drawn vehicle, but does not mean a spectator at an ox activity or a person who participates in the ox activity but does not ride, train, drive, lead, or ride as a passenger upon an ox or ox drawn vehicle.

"Ox" means a castrated bovine used for draft, recreational, educational, entertainment or display purposes and shall not include bovines raised primarily for food or fiber.

"Ox activity" means: (i) ox shows, fairs, competitions, rodeos, pulling, driving, performances, or parades; (ii) ox training or teaching activities; (iii) boarding oxen; (iv) riding, inspecting, or evaluating an ox belonging to another whether or not the owner has received some monetary consideration or other thing of value for the use of the ox or is permitting a prospective purchaser of the ox to ride, inspect, or evaluate the ox; and (v) rides, trips or other ox activities of any type however informal or impromptu that are sponsored by an ox activity sponsor.

"Ox activity sponsor" means any person or his agent who, for profit or not for profit, sponsors, organizes, or provides the facilities for an ox activity, including 4-H clubs, riding clubs, school-sponsored and college-sponsored classes and programs, therapeutic riding programs, and operators, instructors, and promoters of ox facilities, including stables, fairs, and arenas where the activity is held.

"Ox professional" means a person or his agent engaged for compensation in: (i) instructing a participant or renting to a participant an ox for the purpose of riding, driving, or being a passenger upon an ox; or (ii) renting equipment or tack to a participant.

"Participant" means any person, whether amateur or professional, who directly engages in an ox activity, whether or not a fee is paid to participate in the ox activity.

1994, c. 404, § 3.1-796.134; 2008, c. 860.



§ 3.2-6301. Liability limited; liability actions prohibited

A. Except as provided in § 3.2-6302, an ox activity sponsor or an ox professional shall not be liable for an injury to or death of a participant engaged in an ox activity.

B. Except as provided in § 3.2-6302, no participant or parent or guardian of a participant who has knowingly executed a waiver of his rights to sue or agrees to assume all risks specifically enumerated under this subsection may maintain an action against or recover from an ox activity sponsor or an ox professional for an injury to or the death of a participant engaged in an ox activity. The waiver shall give notice to the participant of the risks inherent in ox activities, including: (i) the propensity of an ox to behave in dangerous ways that may result in injury to the participant; (ii) the inability to predict an ox's reaction to sound, movements, objects, persons, or animals; and (iii) hazards of surface or subsurface conditions. The waiver shall remain valid unless expressly revoked by the participant or parent or guardian of a minor. In the case of school-sponsored and college-sponsored classes and programs, waivers executed by a participant or parent or guardian of a participant shall apply to all ox activities in which the participant is involved in the next succeeding 12-month period unless earlier expressly revoked in writing.

1994, c. 404, § 3.1-796.135; 2008, c. 860.



§ 3.2-6302. Liability of ox activity sponsors, ox professionals

No provision of this chapter shall prevent or limit the liability of an ox activity sponsor or ox professional who:

1. Intentionally injures the participant;

2. Commits an act or omission that constitutes negligence for the safety of the participant and such act or omission caused the injury, unless such participant, parent or guardian has expressly assumed the risk causing the injury in accordance with subsection B of § 3.2-6301; or

3. Knowingly provides faulty equipment or tack and such equipment or tack causes the injury or death of the participant.

1994, c. 404, § 3.1-796.136; 2008, c. 860.



§ 3.2-6400. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agricultural products" means any livestock, aquaculture, poultry, horticultural, floricultural, viticulture, silvicultural, or other farm crops.

"Agritourism activity" means any activity carried out on a farm or ranch that allows members of the general public, for recreational, entertainment, or educational purposes, to view or enjoy rural activities, including farming, wineries, ranching, historical, cultural, harvest-your-own activities, or natural activities and attractions. An activity is an agritourism activity whether or not the participant paid to participate in the activity.

"Agritourism professional" means any person who is engaged in the business of providing one or more agritourism activities, whether or not for compensation.

"Farm or ranch" means one or more areas of land used for the production, cultivation, growing, harvesting or processing of agricultural products.

"Inherent risks of agritourism activity" mean those dangers or conditions that are an integral part of an agritourism activity including certain hazards, including surface and subsurface conditions; natural conditions of land, vegetation, and waters; the behavior of wild or domestic animals; and ordinary dangers of structures or equipment ordinarily used in farming and ranching operations. Inherent risks of agritourism activity also include the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, including failing to follow instructions given by the agritourism professional or failing to exercise reasonable caution while engaging in the agritourism activity.

"Participant" means any person, other than an agritourism professional, who engages in an agritourism activity.

2006, c. 710, § 3.1-796.137; 2008, c. 860.



§ 3.2-6401. Liability limited; liability actions prohibited

A. Except as provided in subsection B, an agritourism professional is not liable for injury to or death of a participant resulting from the inherent risks of agritourism activities, so long as the warning contained in § 3.2-6402 is posted as required and, except as provided in subsection B, no participant or participant's representative is authorized to maintain an action against or recover from an agritourism professional for injury, loss, damage, or death of the participant resulting exclusively from any of the inherent risks of agritourism activities; provided that in any action for damages against an agritourism professional for agritourism activity, the agritourism professional shall plead the affirmative defense of assumption of the risk of agritourism activity by the participant.

B. Nothing in subsection A shall prevent or limit the liability of an agritourism professional if the agritourism professional does any one or more of the following:

1. Commits an act or omission that constitutes negligence or willful or wanton disregard for the safety of the participant, and that act or omission proximately causes injury, damage, or death to the participant;

2. Has actual knowledge or reasonably should have known of a dangerous condition on the land or in the facilities or equipment used in the activity, or the dangerous propensity of a particular animal used in such activity and does not make the danger known to the participant, and the danger proximately causes injury, damage, or death to the participant; or

3. Intentionally injures the participant.

C. Any limitation on legal liability afforded by this section to an agritourism professional is in addition to any other limitations of legal liability otherwise provided by law.

2006, c. 710, § 3.1-796.138; 2008, c. 860.



§ 3.2-6402. Warning required

A. Every agritourism professional shall post and maintain signs that contain the warning notice specified in subsection B. The sign shall be placed in a clearly visible location at the entrance to the agritourism location and at the site of the agritourism activity. The warning notice shall consist of a sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an agritourism professional for the providing of professional services, instruction, or the rental of equipment to a participant, whether or not the contract involves agritourism activities on or off the location or at the site of the agritourism activity, shall contain in clearly readable print the warning notice specified in subsection B.

B. The signs and contracts described in subsection A shall contain the following notice of warning:

"WARNING: Under Virginia law, there is no liability for an injury to or death of a participant in an agritourism activity conducted at this agritourism location if such injury or death results from the inherent risks of the agritourism activity. Inherent risks of agritourism activities include, among others, risks of injury inherent to land, equipment, and animals, as well as the potential for you to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this agritourism activity."

C. Failure to comply with the requirements concerning warning signs and notices provided in this section shall prevent an agritourism professional from invoking the privileges of immunity provided by this chapter.

2006, c. 710, § 3.1-796.139; 2008, c. 860.



§ 3.2-6500. Definitions

As used in this chapter unless the context requires a different meaning:

"Abandon" means to desert, forsake, or absolutely give up an animal without having secured another owner or custodian for the animal or by failing to provide the elements of basic care as set forth in § 3.2-6503 for a period of five consecutive days.

"Adequate care" or "care" means the responsible practice of good animal husbandry, handling, production, management, confinement, feeding, watering, protection, shelter, transportation, treatment, and, when necessary, euthanasia, appropriate for the age, species, condition, size and type of the animal and the provision of veterinary care when needed to prevent suffering or impairment of health.

"Adequate exercise" or "exercise" means the opportunity for the animal to move sufficiently to maintain normal muscle tone and mass for the age, species, size, and condition of the animal.

"Adequate feed" means access to and the provision of food that is of sufficient quantity and nutritive value to maintain each animal in good health; is accessible to each animal; is prepared so as to permit ease of consumption for the age, species, condition, size and type of each animal; is provided in a clean and sanitary manner; is placed so as to minimize contamination by excrement and pests; and is provided at suitable intervals for the species, age, and condition of the animal, but at least once daily, except as prescribed by a veterinarian or as dictated by naturally occurring states of hibernation or fasting normal for the species.

"Adequate shelter" means provision of and access to shelter that is suitable for the species, age, condition, size, and type of each animal; provides adequate space for each animal; is safe and protects each animal from injury, rain, sleet, snow, hail, direct sunlight, the adverse effects of heat or cold, physical suffering, and impairment of health; is properly lighted; is properly cleaned; enables each animal to be clean and dry, except when detrimental to the species; and, for dogs and cats, provides a solid surface, resting platform, pad, floormat, or similar device that is large enough for the animal to lie on in a normal manner and can be maintained in a sanitary manner. Under this chapter, shelters whose wire, grid, or slat floors: (i) permit the animals' feet to pass through the openings; (ii) sag under the animals' weight; or (iii) otherwise do not protect the animals' feet or toes from injury are not adequate shelter.

"Adequate space" means sufficient space to allow each animal to: (i) easily stand, sit, lie, turn about, and make all other normal body movements in a comfortable, normal position for the animal; and (ii) interact safely with other animals in the enclosure. When an animal is tethered, "adequate space" means a tether that permits the above actions and is appropriate to the age and size of the animal; is attached to the animal by a properly applied collar, halter, or harness configured so as to protect the animal from injury and prevent the animal or tether from becoming entangled with other objects or animals, or from extending over an object or edge that could result in the strangulation or injury of the animal; and is at least three times the length of the animal, as measured from the tip of its nose to the base of its tail, except when the animal is being walked on a leash or is attached by a tether to a lead line. When freedom of movement would endanger the animal, temporarily and appropriately restricting movement of the animal according to professionally accepted standards for the species is considered provision of adequate space.

"Adequate water" means provision of and access to clean, fresh, potable water of a drinkable temperature that is provided in a suitable manner, in sufficient volume, and at suitable intervals appropriate for the weather and temperature, to maintain normal hydration for the age, species, condition, size and type of each animal, except as prescribed by a veterinarian or as dictated by naturally occurring states of hibernation or fasting normal for the species; and is provided in clean, durable receptacles that are accessible to each animal and are placed so as to minimize contamination of the water by excrement and pests or an alternative source of hydration consistent with generally accepted husbandry practices.

"Adoption" means the transfer of ownership of a dog or a cat, or any other companion animal, from a releasing agency to an individual.

"Agricultural animals" means all livestock and poultry.

"Ambient temperature" means the temperature surrounding the animal.

"Animal" means any nonhuman vertebrate species except fish. For the purposes of § 3.2-6522, animal means any species susceptible to rabies. For the purposes of § 3.2-6570, animal means any nonhuman vertebrate species including fish except those fish captured and killed or disposed of in a reasonable and customary manner.

"Animal control officer" means a person appointed as an animal control officer or deputy animal control officer as provided in § 3.2-6555.

"Boarding establishment" means a place or establishment other than a public or private animal shelter where companion animals not owned by the proprietor are sheltered, fed, and watered in exchange for a fee.

"Collar" means a well-fitted device, appropriate to the age and size of the animal, attached to the animal's neck in such a way as to prevent trauma or injury to the animal.

"Commercial dog breeder" means any person who, during any 12-month period, maintains 30 or more adult female dogs for the primary purpose of the sale of their offspring as companion animals.

"Companion animal" means any domestic or feral dog, domestic or feral cat, nonhuman primate, guinea pig, hamster, rabbit not raised for human food or fiber, exotic or native animal, reptile, exotic or native bird, or any feral animal or any animal under the care, custody, or ownership of a person or any animal that is bought, sold, traded, or bartered by any person. Agricultural animals, game species, or any animals regulated under federal law as research animals shall not be considered companion animals for the purposes of this chapter.

"Consumer" means any natural person purchasing an animal from a dealer or pet shop or hiring the services of a boarding establishment. The term "consumer" shall not include a business or corporation engaged in sales or services.

"Dealer" means any person who in the regular course of business for compensation or profit buys, sells, transfers, exchanges, or barters companion animals. The following shall not be considered dealers: (i) any person who transports companion animals in the regular course of business as a common carrier or (ii) any person whose primary purpose is to find permanent adoptive homes for companion animals.

"Direct and immediate threat" means any clear and imminent danger to an animal's health, safety or life.

"Dump" means to knowingly desert, forsake, or absolutely give up without having secured another owner or custodian any dog, cat, or other companion animal in any public place including the right-of-way of any public highway, road or street or on the property of another.

"Emergency veterinary treatment" means veterinary treatment to stabilize a life-threatening condition, alleviate suffering, prevent further disease transmission, or prevent further disease progression.

"Enclosure" means a structure used to house or restrict animals from running at large.

"Euthanasia" means the humane destruction of an animal accomplished by a method that involves instantaneous unconsciousness and immediate death or by a method that involves anesthesia, produced by an agent that causes painless loss of consciousness, and death during such loss of consciousness.

"Exhibitor" means any person who has animals for or on public display, excluding an exhibitor licensed by the U.S. Department of Agriculture.

"Facility" means a building or portion thereof as designated by the State Veterinarian, other than a private residential dwelling and its surrounding grounds, that is used to contain a primary enclosure or enclosures in which animals are housed or kept.

"Farming activity" means, consistent with standard animal husbandry practices, the raising, management, and use of agricultural animals to provide food, fiber, or transportation and the breeding, exhibition, lawful recreational use, marketing, transportation, and slaughter of agricultural animals pursuant to such purposes.

"Foster care provider" means a person who provides care or rehabilitation for companion animals through an affiliation with a public or private animal shelter, home-based rescue, releasing agency, or other animal welfare organization.

"Foster home" means a private residential dwelling and its surrounding grounds, or any facility other than a public or private animal shelter, at which site through an affiliation with a public or private animal shelter, home-based rescue, releasing agency, or other animal welfare organization care or rehabilitation is provided for companion animals.

"Groomer" means any person who, for a fee, cleans, trims, brushes, makes neat, manicures, or treats for external parasites any animal.

"Home-based rescue" means an animal welfare organization that takes custody of companion animals for the purpose of facilitating adoption and houses such companion animals in a foster home or a system of foster homes.

"Humane" means any action taken in consideration of and with the intent to provide for the animal's health and well-being.

"Humane investigator" means a person who has been appointed by a circuit court as a humane investigator as provided in § 3.2-6558.

"Humane society" means any incorporated, nonprofit organization that is organized for the purposes of preventing cruelty to animals and promoting humane care and treatment or adoptions of animals.

"Incorporated" means organized and maintained as a legal entity in the Commonwealth.

"Kennel" means any establishment in which five or more canines, felines, or hybrids of either are kept for the purpose of breeding, hunting, training, renting, buying, boarding, selling, or showing.

"Law-enforcement officer" means any person who is a full-time or part-time employee of a police department or sheriff's office that is part of or administered by the Commonwealth or any political subdivision thereof and who is responsible for the prevention and detection of crime and the enforcement of the penal, traffic or highway laws of the Commonwealth. Part-time employees are compensated officers who are not full-time employees as defined by the employing police department or sheriff's office.

"Livestock" includes all domestic or domesticated: bovine animals; equine animals; ovine animals; porcine animals; cervidae animals; capradae animals; animals of the genus Lama; ratites; fish or shellfish in aquaculture facilities, as defined in § 3.2-2600; enclosed domesticated rabbits or hares raised for human food or fiber; or any other individual animal specifically raised for food or fiber, except companion animals.

"New owner" means an individual who is legally competent to enter into a binding agreement pursuant to subdivision B 2 of § 3.2-6574, and who adopts or receives a dog or cat from a releasing agency.

"Ordinance" means any law, rule, regulation, or ordinance adopted by the governing body of any locality.

"Other officer" includes all other persons employed or elected by the people of Virginia, or by any locality, whose duty it is to preserve the peace, to make arrests, or to enforce the law.

"Owner" means any person who: (i) has a right of property in an animal; (ii) keeps or harbors an animal; (iii) has an animal in his care; or (iv) acts as a custodian of an animal.

"Pet shop" means an establishment where companion animals are bought, sold, exchanged, or offered for sale or exchange to the general public.

"Poultry" includes all domestic fowl and game birds raised in captivity.

"Primary enclosure" means any structure used to immediately restrict an animal or animals to a limited amount of space, such as a room, pen, cage, compartment, or hutch. For tethered animals, the term includes the shelter and the area within reach of the tether.

"Private animal shelter" means a facility operated for the purpose of finding permanent adoptive homes for animals that is used to house or contain animals and that is owned or operated by an incorporated, nonprofit, and nongovernmental entity, including a humane society, animal welfare organization, society for the prevention of cruelty to animals, or any other similar organization.

"Properly cleaned" means that carcasses, debris, food waste, and excrement are removed from the primary enclosure with sufficient frequency to minimize the animals' contact with the above-mentioned contaminants; the primary enclosure is sanitized with sufficient frequency to minimize odors and the hazards of disease; and the primary enclosure is cleaned so as to prevent the animals confined therein from being directly or indirectly sprayed with the stream of water, or directly or indirectly exposed to hazardous chemicals or disinfectants.

"Properly lighted" when referring to a facility means sufficient illumination to permit routine inspections, maintenance, cleaning, and housekeeping of the facility, and observation of the animals; to provide regular diurnal lighting cycles of either natural or artificial light, uniformly diffused throughout the facility; and to promote the well-being of the animals.

"Properly lighted" when referring to a private residential dwelling and its surrounding grounds means sufficient illumination to permit routine maintenance and cleaning thereof, and observation of the companion animals; and to provide regular diurnal lighting cycles of either natural or artificial light to promote the well-being of the animals.

"Public animal shelter" means a facility operated by the Commonwealth, or any locality, for the purpose of impounding or sheltering seized, stray, homeless, abandoned, unwanted, or surrendered animals or a facility operated for the same purpose under a contract with any locality.

"Releasing agency" means (i) a public animal shelter or (ii) a private animal shelter, humane society, animal welfare organization, society for the prevention of cruelty to animals, or other similar entity or home-based rescue that releases companion animals for adoption.

"Research facility" means any place, laboratory, or institution licensed by the U.S. Department of Agriculture at which scientific tests, experiments, or investigations involving the use of living animals are carried out, conducted, or attempted.

"Sanitize" means to make physically clean and to remove and destroy, to a practical minimum, agents injurious to health.

"Sore" means, when referring to an equine, that an irritating or blistering agent has been applied, internally or externally, by a person to any limb or foot of an equine; any burn, cut, or laceration that has been inflicted by a person to any limb or foot of an equine; any tack, nail, screw, or chemical agent that has been injected by a person into or used by a person on any limb or foot of an equine; any other substance or device that has been used by a person on any limb or foot of an equine; or a person has engaged in a practice involving an equine, and as a result of such application, infliction, injection, use, or practice, such equine suffers, or can reasonably be expected to suffer, physical pain or distress, inflammation, or lameness when walking, trotting, or otherwise moving, except that such term does not include such an application, infliction, injection, use, or practice in connection with the therapeutic treatment of an equine by or under the supervision of a licensed veterinarian. Notwithstanding anything contained herein to the contrary, nothing shall preclude the shoeing, use of pads, and use of action devices as permitted by 9 C.F.R. Part 11.2.

"Sterilize" or "sterilization" means a surgical or chemical procedure performed by a licensed veterinarian that renders a dog or cat permanently incapable of reproducing.

"Treasurer" includes the treasurer and his assistants of each county or city or other officer designated by law to collect taxes in such county or city.

"Treatment" or "adequate treatment" means the responsible handling or transportation of animals in the person's ownership, custody or charge, appropriate for the age, species, condition, size and type of the animal.

"Veterinary treatment" means treatment by or on the order of a duly licensed veterinarian.

"Weaned" means that an animal is capable of and physiologically accustomed to ingestion of solid food or food customary for the adult of the species and has ingested such food, without nursing, for a period of at least five days.

1984, c. 492, § 29-213.36; 1987, c. 488, § 3.1-796.66; 1988, c. 538; 1991, c. 348; 1993, cc. 174, 959; 1995, c. 610; 1998, c. 817; 2002, cc. 351, 500, 787; 2003, c. 1007; 2008, cc. 9, 127, 852, 860; 2011, cc. 754, 886; 2014, c. 148; 2015, c. 492.



§ 3.2-6501. Regulations and guidelines

The Board may adopt regulations and guidelines consistent with the objectives and intent of this chapter concerning the care and transportation of animals.

1984, c. 492, § 29-213.37; 1987, c. 488, § 3.1-796.67; 2008, c. 860.



§ 3.2-6502. State Veterinarian's power to inspect premises where animals are kept; investigations and search warrants

A. The State Veterinarian and each State Veterinarian's representative shall have the power to conduct inspections of public and private animal shelters, and inspect any business premises where animals are housed or kept, including any boarding establishment, kennel, pet shop, or the business premises of any dealer, exhibitor or groomer, at any reasonable time, for the purposes of determining if a violation of: (i) this chapter; (ii) any other state law governing the care, control or protection of animals; or (iii) any other state law governing property rights in animals has occurred.

B. Provisions for investigation of suspected violations of this chapter and other laws pertaining to animals are provided in § 3.2-6564. Provisions for obtaining a warrant and the power of search for violations of animal cruelty laws are provided in § 3.2-6568.

1993, c. 601, § 3.1-796.67:2; 1998, c. 817; 2002, c. 787; 2003, c. 1007; 2008, c. 860; 2014, c. 148.



§ 3.2-6503. Care of companion animals by owner; penalty

A. Each owner shall provide for each of his companion animals:

1. Adequate feed;

2. Adequate water;

3. Adequate shelter that is properly cleaned;

4. Adequate space in the primary enclosure for the particular type of animal depending upon its age, size, species, and weight;

5. Adequate exercise;

6. Adequate care, treatment, and transportation; and

7. Veterinary care when needed to prevent suffering or disease transmission.

The provisions of this section shall also apply to every public or private animal shelter, or other releasing agency, and every foster care provider, dealer, pet shop, exhibitor, kennel, groomer, and boarding establishment. This section shall not require that animals used as food for other animals be euthanized.

B. Violation of this section is a Class 4 misdemeanor. A second or subsequent violation of subdivision A 1, 2, 3, or 7 is a Class 2 misdemeanor and a second or subsequent violation of subdivision A 4, 5, or 6 is a Class 3 misdemeanor.

1984, c. 492, § 29-213.38; 1987, c. 488, § 3.1-796.68; 1991, c. 348; 1993, c. 174; 1996, c. 249; 1998, c. 817; 2002, c. 787; 2003, c. 1007; 2008, c. 860; 2010, c. 875; 2014, c. 148.



§ 3.2-6503.1. Care of agricultural animals by owner; penalty

A. Each owner shall provide for each of his agricultural animals:

1. Feed to prevent malnourishment;

2. Water to prevent dehydration; and

3. Veterinary treatment as needed to address impairment of health or bodily function when such impairment cannot be otherwise addressed through animal husbandry, including humane destruction.

B. The provisions of this section shall not require an owner to provide feed or water when such is customarily withheld, restricted, or apportioned pursuant to a farming activity or if otherwise prescribed by a veterinarian.

C. There shall be a rebuttable presumption that there has been no violation of this section if an owner is unable to provide feed, water, or veterinary treatment due to an act of God.

D. The provisions of this section shall not apply to agricultural animals used for bona fide medical or scientific experimentation.

E. A violation of this section is a Class 4 misdemeanor.

2011, cc. 754, 886.



§ 3.2-6504. Abandonment of animal; penalty

No person shall abandon or dump any animal. Violation of this section is a Class 3 misdemeanor. Nothing in this section shall be construed to prohibit the release of an animal by its owner to a public or private animal shelter or other releasing agency.

1984, c. 492, § 29-213.43; 1987, c. 488, § 3.1-796.73; 1993, c. 174; 2002, cc. 351, 787; 2003, c. 1007; 2008, c. 860; 2014, c. 148.



§ 3.2-6505. Disposal of animals by means of decompression chamber and use of gas chamber for companion animals prohibited

A. No animal shall be euthanized pursuant to the provisions of this chapter by means of a high altitude decompression chamber.

B. No companion animal shall be euthanized pursuant to the provisions of this chapter by means of a gas chamber.

1984, c. 492, § 29-213.47; 1987, c. 488, § 3.1-796.77; 2008, cc. 8, 860.



§ 3.2-6506. Exceptions regarding veterinarians

Sections 3.2-6503, 3.2-6504, 3.2-6508 through 3.2-6519, 3.2-6557, 3.2-6559, 3.2-6561, 3.2-6564, 3.2-6565, and 3.2-6574 through 3.2-6580 shall not apply to: (i) a place or establishment that is operated under the immediate supervision of a duly licensed veterinarian as a hospital or boarding establishment where animals are harbored, boarded and cared for incident to the treatment, prevention, or alleviation of disease processes during the routine practice of the profession of veterinary medicine; or (ii) animals boarded under the immediate supervision of a duly licensed veterinarian.

1984, c. 492, § 29-213.44; 1987, c. 488, § 3.1-796.74; 1993, cc. 174, 959; 2008, c. 860.



§ 3.2-6507. Injured or sick animal; action by veterinarian

A. If a licensed veterinarian is called or by his own action comes upon an animal that is sick or injured and the owner of such animal cannot be immediately located, then the licensed veterinarian, in his professional judgment, may treat, hospitalize or euthanize the animal without the permission of the owner. The veterinarian shall make such reports and keep such records of such sick or injured animals as may be prescribed by the Board of Veterinary Medicine, including the information required under subsection B of § 3.2-6557.

B. In no event shall a licensed veterinarian who has acted in good faith and properly exercised professional judgment regarding an animal be subject to liability for his actions in: (i) acting in accordance with subsection A; or (ii) reporting cases of suspected cruelty to animals.

1984, c. 492, § 29-213.46; 1987, c. 488, § 3.1-796.76; 1999, c. 620; 2008, c. 860.



§ 3.2-6507.1. Business license required

No commercial dog breeder shall breed dogs in the Commonwealth without a valid business license issued by any locality, as applicable, where he maintains dogs for the purpose of commercial dog breeding.

2008, c. 852, § 3.1-796.77:1.



§ 3.2-6507.2. Commercial dog breeding; requirements

Commercial dog breeders shall:

1. Maintain no more than 50 dogs over the age of one year at any time for breeding purposes. However, a higher number of dogs may be allowed if approved by local ordinance after a public hearing. Any such ordinance may include additional requirements for commercial breeding operations;

2. Breed female dogs only: (i) after annual certification by a licensed veterinarian that the dog is in suitable health for breeding; (ii) after the dog has reached the age of 18 months; and (iii) if the dog has not yet reached the age of 8 years;

3. Dispose of dogs only by gift, sale, transfer, barter, or euthanasia by a licensed veterinarian;

4. Dispose of deceased dogs in accordance with § 3.2-6554;

5. Dispose of dog waste in accordance with state and federal laws and regulations; and

6. Maintain accurate records for at least five years including:

a. The date on which a dog enters the operation;

b. The person from whom the animal was purchased or obtained, including the address and phone number of such person;

c. A description of the animal, including the species, color, breed, sex, and approximate age and weight;

d. Any tattoo, microchip number, or other identification number carried by or appearing on the animal;

e. Each date that puppies were born to such animal and the number of puppies;

f. All medical care and vaccinations provided to the animal, including certifications required by a licensed veterinarian under this chapter; and

g. The disposition of each animal and the date.

2008, c. 852, § 3.1-796.77:2.



§ 3.2-6507.3. Right of entry

A. The Commissioner, the State Veterinarian or his assistant, any animal control officer, and any public health or safety official employed by the locality where a commercial dog breeder resides or maintains breeding operations may, upon receiving a complaint or upon his own motion, investigate any violation of the provisions of this chapter. Such investigation may include (i) the inspection of the books and records of any commercial dog breeder, (ii) the inspection of any companion animal owned by the commercial dog breeder, and (iii) the inspection of any place where animals are bred or maintained. In conducting the inspection, the Commissioner or animal control officer may enter any premises where animals may be bred or maintained during daytime hours.

B. Any commercial dog breeder who is the subject of an investigation by the Commissioner, the State Veterinarian, or an animal control officer shall, upon request, provide assistance to the Commissioner, the State Veterinarian, or the animal control officer in making any inspection authorized by this section.

2008, c. 852, § 3.1-796.77:3.



§ 3.2-6507.4. Concurrent operation of releasing agency prohibited

It is unlawful for a commercial dog breeder to operate or maintain a controlling interest in any releasing agency.

2008, c. 852, § 3.1-796.77:4.



§ 3.2-6507.5. Penalty

Any commercial dog breeder violating any provision of this article is guilty of a Class 1 misdemeanor.

2008, c. 852, § 3.1-796.77:5.



§ 3.2-6507.6. Duty of attorneys for the Commonwealth

It shall be the duty of each attorney for the Commonwealth to enforce this article.

2008, c. 852, § 3.1-796.77:6.



§ 3.2-6508. Transporting animals; requirements; penalty

A. No owner, railroad or other common carrier when transporting any animal shall allow that animal to be confined in any type of conveyance more than 24 consecutive hours without being exercised, properly rested, fed and watered as necessary for that particular type and species of animal. A reasonable extension of this time shall be permitted when an accident, storm or other act of God causes a delay. Adequate space in the primary enclosure within any type of conveyance shall be provided each animal depending upon the particular type and species of animal.

B. No person shall import into the Commonwealth, nor export from the Commonwealth, for the purpose of sale or offering for sale any dog or cat under the age of eight weeks without its dam.

C. Violation of this section is a Class 1 misdemeanor.

1984, c. 492, § 29-213.39; 1987, c. 488, § 3.1-796.69; 1993, c. 174; 2008, c. 860.



§ 3.2-6508.1. Sale of dogs or cats prohibited in certain places

A. It is unlawful for any person to sell, exchange, trade, barter, lease, or display for a commercial purpose any dog or cat on or in any roadside, public right-of-way, parkway, median, park, or recreation area; flea market or other outdoor market; or commercial parking lot, regardless of whether such act is authorized by the landowner.

B. This section shall not apply to:

1. The display of dogs or cats by or the adoption of dogs or cats from a humane society or private or public animal shelter as those terms are defined in § 3.2-6500;

2. The display of dogs or cats as part of a state or county fair exhibition, 4-H program, or similar exhibition or educational program;

3. The sale, exchange, or trade of dogs that are sold primarily for use in commonly-accepted hunting or livestock farming activities; or

4. A prearranged sale between a dog breeder and a specific individual purchaser. Such prearranged sale shall not take place at a regularly-occurring event such as a flea market or other organized trade venue.

2015, c. 679.



§ 3.2-6509. Misrepresentation of animal's condition; penalties

No person shall misrepresent the physical condition of any animal at the animal's sale, trade, delivery, or other method of transfer. For the purpose of this section, misrepresentation shall include selling, trading, delivering or otherwise transferring an animal to another person with the knowledge that the animal has an infection, communicable disease, parasitic infestation, abnormality or other physical defect that is not made known to the person receiving the animal. The sale of an agricultural animal that has external or internal parasites that are not made known to the person receiving the animal shall not be a violation of this section unless the animal is clinically ill or debilitated due to such parasites at the time of sale, trade, delivery or transfer of the animal. Violation of this section is a Class 3 misdemeanor.

1984, c. 492, § 29-213.42; 1987, c. 488, § 3.1-796.72; 1998, c. 817; 2008, c. 860.



§ 3.2-6510. Sale of unweaned or certain immature animals prohibited, vaccinations required for dogs and cats; penalty

A. No person shall sell, raffle, give away, or offer for sale as pets or novelties, or offer or give as a prize, premium, or advertising device any living chicks, ducklings, or other fowl under two months old in quantities of less than six or any unweaned mammalian companion animal or any dog or cat under the age of seven weeks without its dam or queen. Dealers may offer immature fowl, unweaned mammalian companion animals, dogs or cats under the age of seven weeks for sale as pets or novelties with the requirement that prospective owners take possession of the animals only after fowl have reached two months of age, mammalian companion animals have been weaned, and dogs and cats are at least seven weeks of age. Nothing in this section shall prohibit the sale, gift, or transfer of an unweaned animal: (i) as food for other animals; (ii) with the lactating dam or queen or a lactating surrogate dam or queen that has accepted the animal; (iii) due to a concern for the health or safety of the unweaned animal; or (iv) to animal control, a public or private animal shelter, or a veterinarian.

B. Dealers shall provide all dogs and cats with current vaccinations against contagious and infectious diseases, as recommended in writing and considered appropriate for the animal's age and breed by a licensed veterinarian, or pursuant to written recommendations provided by the manufacturer of such vaccines at least five days before any new owner takes possession of the animal. For dogs, the vaccinations required by this subsection shall include at a minimum canine distemper, adenovirus type II parainfluenza, and parvovirus. For cats, the vaccinations required by this subsection shall include at a minimum rhinotracheitis, calicivirus, and panleukopenia. Dealers shall provide the new owner with the dog's or cat's immunization history.

C. A violation of this section is a Class 3 misdemeanor.

1984, c. 492, § 29-213.40; 1987, c. 488, § 3.1-796.70; 1993, c. 174; 1995, c. 625; 2006, c. 503; 2008, c. 860; 2014, c. 148.



§ 3.2-6511. Failure of dealer or pet shop to provide adequate care; penalty

Any dealer or pet shop that fails to adequately house, feed, water, exercise or care for animals in his or its possession or custody as provided for under this chapter is guilty of a Class 3 misdemeanor. Such animals shall be subject to seizure and impoundment, and upon conviction of such person the animals may be sold, euthanized, or disposed of as provided by § 3.2-6546 for licensed, tagged, or tattooed animals. Such failure is also grounds for revocation of a permit or certificate of registration after public hearing. Any funds that result from such sale shall be used first to pay the costs of the local jurisdiction for the impoundment and disposition of the animals, and any funds remaining shall be paid to the owner, if known. If the owner is not found, the remaining funds shall be paid into the Literary Fund.

1984, c. 492, § 29-213.41; 1987, c. 488, § 3.1-796.71; 1993, c. 174; 2008, c. 860.



§ 3.2-6511.1. Pet shops; procurement of dogs; penalty

A. A pet shop shall sell or offer for adoption a dog procured only from a humane society or private or public animal shelter as those terms are defined in § 3.2-6500 or from a person who has not received from the U.S. Department of Agriculture, pursuant to enforcement of the federal Animal Welfare Act (7 U.S.C. § 2131 et seq.) or regulations adopted thereunder, (i) a citation for a direct violation or citations for three or more indirect violations for at least two years prior to the procurement of the dog or (ii) two consecutive citations for no access to the facility prior to the procurement of the dog.

B. It shall be unlawful for any commercial dog breeder who is not licensed by the U.S. Department of Agriculture pursuant to the federal Animal Welfare Act (7 U.S.C. § 2131 et seq.) or regulations adopted thereunder to sell any dog to a pet shop.

C. A pet shop shall retain records verifying compliance with this section for a minimum of two years after the disposition of any dog.

D. Any person violating any provision of this section is guilty of a Class 1 misdemeanor for each dog sold or offered for sale.

2008, c. 852, § 3.1-796.71:1; 2015, c. 679.



§ 3.2-6512. Sale without pet dealer's animal history certificate violation of Consumer Protection Act; contents of certificate

It shall be a violation of the Virginia Consumer Protection Act (§ 59.1-196 et seq.) for any pet dealer to sell a dog or cat within the Commonwealth stating, promising, or representing that the animal is registered or capable of being registered with any animal pedigree registry organization, without providing the consumer with a pet dealer's animal history certificate at the time the consumer takes possession of the dog or cat. The pet dealer's animal history certificate shall be signed by the pet dealer or his agent or employee and shall contain the following information:

1. The animal's breed, sex, age, color, and birth date;

2. The name and address of the person from whom the pet dealer purchased the animal;

3. The breeder's name and address;

4. The name and registration number of the animal's parents;

5. If the animal has been so examined, the date on which the animal has been examined by a licensed veterinarian, the name and address of such veterinarian, and a brief statement of any findings made; and

6. A statement of all vaccinations administered to the animal, including the identity and quantity of the vaccine, and the name and address of the person or licensed veterinarian administering or supervising the vaccinations.

The information contained in the pet dealer's animal history certificate required herein shall be informative only, and the pet dealer shall not be responsible in any manner for the accuracy of such information unless he knows or has reason to know that such information is erroneous.

A copy of the pet dealer's animal history certificate signed by the consumer shall be maintained by the pet dealer for a period of one year following the date of sale.

A pet shop operating in the Commonwealth shall post in a conspicuous place on or near the cage of any dog or cat available for sale the breeder's name, city, state, and USDA license number. A pet shop or a USDA licensed dealer who advertises any dog or cat for sale in the Commonwealth, including by Internet advertisement, shall provide prior to the time of sale the breeder's name, city, state, and USDA license number.

1984, c. 492, § 29-213.48; 1987, c. 488, § 3.1-796.78; 2008, c. 860; 2014, c. 448.



§ 3.2-6513. Inclusion of false or misleading statements in certificate violation of Consumer Protection Act

It shall be a violation of the Virginia Consumer Protection Act (§ 59.1-196 et seq.) for a pet dealer to include in the pet dealer's animal history certificate provided for in § 3.2-6512 any false or misleading statement regarding the information to be contained therein.

1984, c. 492, § 29-213.49; 1987, c. 488, § 3.1-796.79; 2008, c. 860.



§ 3.2-6514. Consumer remedies for receipt of diseased animal upon certification by veterinarian

A. If, at any time within 10 days following receipt of an animal, a licensed veterinarian certifies such animal to be unfit for purchase due to illness, a congenital defect deleterious to the health of the animal, or the presence of symptoms of a contagious or infectious disease other than parvovirus, or if at any time within 14 days following the receipt of an animal a licensed veterinarian certifies such animal to be unfit for purchase due to being infected with parvovirus, the pet dealer shall afford the consumer the right to choose one of the following options:

1. The right to return the animal or, in the case of an animal that has died, to present the veterinary certification, within three business days of certification and receive a refund of the purchase price including sales tax; or

2. The right to return the animal or, in the case of an animal that has died, to present the veterinary certification, within three business days of certification and to receive an exchange animal of equivalent value from the dealer, subject to the choice of the consumer; or

3. In the case of an animal purchased from a pet shop or a USDA licensed dealer, the right to retain the animal and to receive the reimbursement of veterinary fees in an amount up to the purchase price of the animal, including sales tax and the cost of the veterinary certification, incurred up to the time the consumer notifies the pet dealer of the intent to keep the animal. Such notification shall occur within three business days of certification. Veterinary costs incurred by the consumer after such notification shall be the responsibility of the consumer.

B. The refund or reimbursement required by subsection A shall be made by the pet dealer not later than 10 business days following receipt of a signed veterinary certification as provided in § 3.2-6515.

1984, c. 492, § 29-213.50; 1987, c. 488, § 3.1-796.80; 2008, c. 860; 2014, c. 448.



§ 3.2-6515. Written notice of consumer remedies required to be supplied by pet dealers

A pet dealer shall give the notice hereinafter set forth in writing to a consumer prior to the delivery of a dog or cat. Such notice shall be embodied in a written contract, the pet dealer's animal history certificate, or a separate document and shall state in ten-point boldface type the following:

"NOTICE

The sale of dogs and cats is subject to the provisions of the Virginia Consumer Protection Act (§ 59.1-196 et seq.). In the event that a licensed veterinarian certifies your animal to be unfit for purchase within 10 days following receipt of your animal, or within 14 days following receipt if the animal is infected with parvovirus, you may choose: (i) to return your animal, or in the case of an animal that has died, the veterinary certification, and receive a refund of the purchase price including sales tax; or (ii) to return the animal and receive an exchange animal of your choice of equivalent value. In the case of an animal purchased from a pet shop or a USDA licensed dealer, you also may choose to retain the animal and receive reimbursement of the cost of veterinary certification and veterinary fees in an amount up to the purchase price of the animal.

In order to exercise these rights you must present a written veterinary certification that the animal is unfit to the pet dealer within three business days after receiving such certification.

If the pet dealer has promised to register your animal or to provide the papers necessary therefor and fails to do so within 120 days following the date of contract, you are entitled to return the animal and receive a refund of the purchase price or to retain the animal and receive a refund of an amount not to exceed 50 percent of the purchase price."

1984, c. 492, § 29-213.51; 1987, c. 488, § 3.1-796.81; 2008, c. 860; 2014, c. 448.



§ 3.2-6516. Failure of pet dealer to effect registration after promise; violation of Consumer Protection Act; remedies; veterinary certification; finding of intestinal parasites; illness subsequent to sale

A. It shall be a violation of the Virginia Consumer Protection Act (§ 59.1-196 et seq.) for a pet dealer to state, promise, or represent that a dog or cat is registered or capable of being registered with any animal pedigree registry organization if the pet dealer shall then fail to either effect such registration or provide the consumer with the documents necessary therefor within 120 days following the date of sale of such animal. In the event that a pet dealer fails to effect registration or to provide the necessary documents therefor within 120 days following the date of sale, the consumer shall be entitled to choose one of the following options:

1. To return the animal and to receive a refund of the purchase price plus sales tax; or

2. To retain the animal and to receive a refund of an amount not to exceed 50 percent of the purchase price and sales tax.

B. The veterinary certification and statement required herein shall be presented to the pet dealer not later than three business days following receipt thereof by the consumer and shall contain the following information:

1. The name of the owner;

2. The date or dates of the examination;

3. The breed, color, sex, and age of the animal;

4. A description of the veterinarian's findings;

5. A statement that the veterinarian certifies the animal to be unfit for purchase; and

6. The name and address of the certifying veterinarian and the date of the certification.

C. A veterinary finding of intestinal parasites shall not be grounds for declaring the animal unfit for purchase unless the animal is clinically ill due to such condition. An animal may not be found unfit for purchase on account of an injury sustained or illness contracted subsequent to the consumer taking possession thereof.

1984, c. 492, § 29-213.52; 1987, c. 488, § 3.1-796.82; 2008, c. 860.



§ 3.2-6517. Remedies cumulative

The remedies provided for pursuant to this article are cumulative and not exclusive and shall be in addition to any other remedy provided for by law.

1984, c. 492, § 29-213.53; 1987, c. 488, § 3.1-796.83; 2008, c. 860.



§ 3.2-6518. Boarding establishments and groomers; veterinary care requirements; consumer notification; penalty

A. When an animal is boarded at a boarding establishment, or under the care, custody or subject to the actions of a groomer, the boarding establishment or groomer shall be responsible for providing the animal care requirements for each animal as specified in § 3.2-6503.

B. If an animal becomes ill or injured while in the custody of the boarding establishment or groomer, the boarding establishment or groomer shall provide the animal with emergency veterinary treatment for the illness or injury. The consumer shall bear the reasonable and necessary costs of emergency veterinary treatment for any illness or injury occurring while the animal is in the custody of the boarding establishment or groomer. The boarding establishment or groomer shall pay for veterinary treatment of any injury that the animal sustains while at the establishment or under the care or custody of a groomer if the injury resulted from the establishment's or groomer's failure, whether accidental or intentional, to provide the care required by § 3.2-6503, or if the injury is a result of the actions of the boarding establishment or groomer. Boarding establishments and groomers shall not be required to bear the cost of veterinary treatment for injuries resulting from the animal's self-mutilation.

C. If an animal is seized from a boarding establishment or groomer because of the establishment's or groomer's failure to provide adequate food, water, shelter, exercise, and care as defined in § 3.2-6500 and required by § 3.2-6503 or because of any other violation of this chapter, the animal shall be returned to the rightful owner as soon as possible or, if the owner refuses to reclaim the animal, be impounded and disposition made pursuant to § 3.2-6569.

D. Violation of this section by a boarding establishment or groomer is a Class 1 misdemeanor.

1993, c. 174, § 3.1-796.83:1; 1996, c. 249; 2008, c. 860.



§ 3.2-6519. Written notice of consumer remedies required to be supplied by boarding establishments; penalty

A. A boarding establishment shall give the notice hereinafter set forth in writing to a consumer prior to the consumer's delivery of the animal to the boarding establishment. Such notice shall be embodied in a written document and shall state in ten-point boldfaced type the following:

NOTICE

The boarding of animals is subject to Article 4 (§ 3.2-6518 et seq.) of Chapter 65 of Title 3.2. If your animal becomes ill or injured while in the custody of the boarding establishment, the boarding establishment shall provide the animal with emergency veterinary treatment for the illness or injury.

The consumer shall bear the reasonable and necessary costs of emergency veterinary treatment for any illness or injury occurring while the animal is in the custody of the boarding establishment. The boarding establishment shall bear the expenses of veterinary treatment for any injury the animal sustains while at the boarding establishment if the injury resulted from the establishment's failure, whether accidental or intentional, to provide the care required by § 3.2-6503. Boarding establishments shall not be required to bear the cost of veterinary treatment for injuries resulting from the animal's self-mutilation.

B. In addition, the boarding establishment shall display the following notice, in ten-point boldfaced type, on a sign placed in a conspicuous location and manner at the boarding establishment's intake area:

PUBLIC NOTICE

THE BOARDING OF ANIMALS BY A BOARDING ESTABLISHMENT IS SUBJECT TO ARTICLE 4 (§ 3.2-6518 et seq.) OF CHAPTER 65 OF TITLE 3.2 OF THE CODE OF VIRGINIA. YOU HAVE SPECIFIC REMEDIES WHEN BOARDING ANIMALS IN THIS OR ANY OTHER BOARDING ESTABLISHMENT IN VIRGINIA. A COPY IS AVAILABLE IMMEDIATELY UPON REQUEST AND IS TO BE PRESENTED TO YOU AT THE TIME OF INTAKE IN THE FORM OF A WRITTEN DOCUMENT. IF YOU HAVE A COMPLAINT, YOU MAY CONTACT YOUR LOCAL LAW-ENFORCEMENT OFFICER OR THE VIRGINIA DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES, RICHMOND, VIRGINIA.

C. Failure to display or provide the consumer with the written notice as required by this section is a Class 3 misdemeanor.

1993, c. 174, § 3.1-796.83:2; 1998, c. 817; 2008, c. 860.



§ 3.2-6520. Procedure for animals left unclaimed with veterinarian or boarding establishment after public notice; lien; sale

Any animal not claimed by its owner from a licensed veterinarian or boarding establishment within 14 days after a letter of notice has been sent to the owner, by the veterinarian or boarding establishment, may be sold by the veterinarian or boarding establishment. The animal may be sold at public or private sale for fair compensation to a person capable of providing care consistent with this chapter. Any expense incurred by the veterinarian or boarding establishment becomes a lien on the animal and the proceeds of the sale shall first discharge this lien. Any balance of the proceeds shall be paid to the owner. If the owner cannot be found within the next ensuing 30 days, the balance shall be paid to the Literary Fund. If no purchaser is found, the animal may be offered for adoption or euthanized.

1984, c. 492, § 29-213.45; 1987, c. 488, § 3.1-796.75; 1993, c. 174; 2008, c. 860.



§ 3.2-6521. Rabies inoculation of companion animals; availability of certificate; rabies clinics

A. The owner or custodian of all dogs and cats four months of age and older shall have such animal currently vaccinated for rabies by a licensed veterinarian or licensed veterinary technician who is under the immediate and direct supervision of a licensed veterinarian on the premises unless otherwise provided by regulations. The supervising veterinarian on the premises shall provide the owner or custodian of the dog or the cat with a rabies vaccination certificate or herd rabies vaccination certificate and shall keep a copy in his own files. The owner or custodian of the dog or the cat shall furnish within a reasonable period of time, upon the request of an animal control officer, humane investigator, law-enforcement officer, State Veterinarian's representative, or official of the Department of Health, the certificate of vaccination for such dog or cat. The vaccine used shall be licensed by the U.S. Department of Agriculture for use in that species. At the discretion of the local health director, a medical record from a licensed veterinary establishment reflecting a currently vaccinated status may serve as proof of vaccination.

B. All rabies clinics require the approval by the appropriate local health department and governing body. The licensed veterinarian who administers rabies vaccinations at the clinic shall (i) provide the owner or custodian a rabies vaccination certificate for each vaccinated animal and (ii) ensure that a licensed veterinary facility retains a copy of the rabies vaccination certificate. The sponsoring organization of a rabies clinic shall, upon the request of the owner or custodian, an animal control officer, a humane investigator, a law-enforcement officer, a State Veterinarian's representative, a licensed veterinarian, or an official of the Department of Health, provide the name and contact information of the licensed veterinary facility where a copy of the rabies vaccination certificate is retained. However, the county or city shall ensure that a clinic is conducted to serve its jurisdiction at least once every two years.

C. Vaccination subsequent to a summons to appear before a court for failure to do so shall not operate to relieve such owner from the penalties or court costs provided under § 16.1-69.48:1 or 17.1-275.7.

D. The Board of Health shall, by regulation, provide an exemption to the requirements of subsection A if an animal suffers from an underlying medical condition that is likely to result in a life-threatening condition in response to vaccination and such exemption would not risk public health and safety. For the purposes of § 3.2-6522, such exemption shall mean that the animal is considered not currently vaccinated for rabies. For the purposes of §§ 3.2-5902, 3.2-6526, and 3.2-6527, such exemption shall be considered in place of a current certificate of vaccination.

1984, c. 492, § 29-213.67; 1987, c. 488, § 3.1-796.97; 1988, c. 538, § 3.1-796.97:1; 1992, c. 294; 1993, c. 817; 1994, c. 636; 1996, c. 351; 1998, c. 817; 2006, c. 836; 2008, c. 860; 2009, c. 756; 2010, cc. 182, 834; 2013, c. 286.



§ 3.2-6522. Rabid animals

A. When there is sufficient reason to believe that the risk of exposure to rabies is elevated, the governing body of any locality may enact, and the local health director may recommend, an emergency ordinance that shall become effective immediately upon passage, requiring owners of all dogs and cats therein to keep the same confined on their premises unless leashed under restraint of the owner in such a manner that persons or animals will not be subject to the danger of being bitten by a rabid animal. Any such emergency ordinance enacted pursuant to the provisions of this section shall be operative for a period not to exceed 30 days unless renewed by the governing body of such locality in consultation with the local health director. The governing body of any locality shall also have the power and authority to pass ordinances restricting the running at large in their respective jurisdiction of dogs and cats that have not been inoculated or vaccinated against rabies and to provide penalties for the violation thereof.

B. Any dog or cat showing active signs of rabies or suspected of having rabies that is not known to have exposed a person, companion animal, or livestock to rabies shall be confined under competent observation for such a time as may be necessary to determine a diagnosis. If, in the discretion of the local health director, confinement is impossible or impracticable, such dog or cat shall be euthanized by one of the methods approved by the State Veterinarian as provided in § 3.2-6546. The disposition of other animals showing active signs of rabies shall be determined by the local health director and may include euthanasia and testing.

C. Every person having knowledge of the existence of an animal that is suspected to be rabid and that may have exposed a person, companion animal, or livestock to rabies shall report immediately to the local health department the existence of such animal, the place where seen, the owner's name, if known, and the signs suggesting rabies.

D. Any dog or cat for which no proof of current rabies vaccination is available and that may have been exposed to rabies through a bite, or through saliva or central nervous system tissue, in a fresh open wound or mucous membrane, by an animal suspected to be rabid shall be isolated in a public animal shelter, kennel, or enclosure approved by the local health department for a period not to exceed six months at the expense of the owner or custodian in a manner and by a date certain as determined by the local health director. A rabies vaccination shall be administered by a licensed veterinarian prior to release. Inactivated rabies vaccine may be administered at the beginning of isolation. Any dog or cat so bitten, or exposed to rabies through saliva or central nervous system tissue, in a fresh open wound or mucous membrane with proof of current vaccination, shall be revaccinated by a licensed veterinarian immediately following the exposure and shall be confined to the premises of the owner or custodian, or other site as may be approved by the local health department at the expense of the owner or custodian, for a period of 45 days. If the local health director determines that isolation is not feasible or maintained, such dog or cat shall be euthanized by one of the methods approved by the State Veterinarian as provided in § 3.2-6546. The disposition of such dogs or cats not so confined shall be at the discretion of the local health director.

E. At the discretion of the local health director, any animal that may have exposed a person shall be confined under competent observation for 10 days at the expense of the owner or custodian, unless the animal develops active signs of rabies, expires, or is euthanized before that time. A seriously injured or sick animal may be euthanized as provided in § 3.2-6546.

F. When any suspected rabid animal, other than a dog or cat, exposes or may have exposed a person to rabies through a bite, or through saliva or central nervous system tissue, in a fresh open wound or mucous membrane, decisions regarding the disposition of that animal shall be at the discretion of a local health director and may include euthanasia as provided in § 3.2-6546, or as directed by the state agency with jurisdiction over that species. When any animal, other than a dog or cat, is exposed or may have been exposed to rabies through a bite, or through saliva or central nervous system tissue, in a fresh open wound or mucous membrane, by an animal suspected to be rabid, decisions regarding the disposition of that newly exposed animal shall be at the discretion of a local health director.

G. When any animal may have exposed a person to rabies and subsequently expires due to illness or euthanasia, either within an observation period, where applicable, or as part of a public health investigation, its head or brain shall be sent to the Division of Consolidated Laboratory Services of the Department of General Services or be tested as directed by the local health department.

1984, cc. 492, 527, § 29-213.68; 1987, c. 488, § 3.1-796.98; 1988, c. 538; 1991, c. 380; 2003, c. 479; 2008, c. 860; 2010, c. 834; 2014, c. 148.



§ 3.2-6523. Inoculation for rabies at public or private animal shelters

Dogs and cats being adopted from a public or private animal shelter during the period an emergency ordinance is in force, as provided for in § 3.2-6522, may be inoculated for rabies by a certified animal technician at such shelter if the certified animal technician is under the immediate and direct supervision of a licensed veterinarian.

1984, c. 384, § 29-213.68:1; 1987, c. 488, § 3.1-796.99; 2008, c. 860; 2014, c. 148.



§ 3.2-6524. Unlicensed dogs prohibited; ordinances for licensing cats

A. It shall be unlawful for any person other than a releasing agency that has registered as such annually with local animal control to own a dog four months old or older in the Commonwealth unless such dog is licensed, as required by the provisions of this article.

B. The governing body of any locality may, by ordinance, prohibit any person other than a releasing agency that has registered as such annually with local animal control from owning a cat four months old or older within such locality unless such cat is licensed as provided by this article.

1984, c. 492, § 29-213.55; 1987, c. 488, § 3.1-796.85; 1988, c. 538; 1993, c. 817; 2007, c. 640; 2008, c. 860.



§ 3.2-6525. Regulations to prevent spread of rabies

A. The governing body of any locality may adopt such ordinances, regulations or other measures as may be deemed reasonably necessary to prevent the spread within its boundaries of the disease of rabies. Penalties may be provided for the violation of any such ordinances. If the ordinance declares the existence of an emergency, then the ordinance shall be in force upon passage.

B. The governing body of any locality may adopt an ordinance creating a program for the distribution of oral rabies vaccine within its boundaries to prevent the spread of rabies. An ordinance enacted pursuant to this subsection on or after July 1, 2010, shall be developed in consultation with the Department of Health and with written authorization from the Department of Game and Inland Fisheries in accordance with § 29.1-508.1 and shall contain the following provisions:

1. Notice shall be given to the owner or occupant of property prior to the entry upon the property for the purpose of the distribution of oral rabies vaccine or the use of any other methods to place oral rabies vaccine on the property. Notice shall be given by: (i) sending two letters by first-class mail, at successive intervals of not less than two weeks set forth in the ordinance; and (ii) printing a copy thereof, at least once, in a newspaper of general circulation in the locality concerned. Written notice shall be in a form approved by the governing body and shall include a description of the purpose for which entry upon the property is to be made, the time and method of rabies vaccine distribution at the property, and the submission deadline for requests by any owner or occupant of property who wishes to be excluded from the oral rabies vaccine distribution program.

2. The owner or occupant of property may refuse to allow the distribution of oral rabies vaccine upon such property. The ordinance shall establish procedures to be followed by any owner or occupant who wishes to be excluded from the oral rabies vaccine distribution program, including the time and method by which requests for nonparticipation must be received. If the governing body receives a request for nonparticipation by the owner or occupant of property for the distribution of oral rabies vaccine, no further action shall be taken to distribute oral vaccine, on such property for a period of one year.

Nothing in this subsection shall be construed to limit any authority for the distribution of oral rabies vaccine otherwise provided by law.

1984, c. 492, § 29-213.69; 1987, c. 488, § 3.1-796.100; 2001, c. 674; 2008, c. 860; 2010, c. 834.



§ 3.2-6526. What dog or cat license shall consist of

A. A dog or cat license shall consist of a license receipt and a metal tag. The tag shall be stamped or otherwise permanently marked to show the jurisdiction issuing the license and bear a serial number or other identifying information prescribed by the locality.

B. No license tag shall be issued for any dog or cat unless there is presented, to the treasurer or other officer of the locality, or other agent charged by law with the duty of issuing license tags for dogs and cats, satisfactory evidence that such dog or cat has been inoculated or vaccinated against rabies by a currently licensed veterinarian or currently licensed veterinary technician who was under the immediate and direct supervision of a licensed veterinarian on the premises.

1984, c. 492, §§ 29-213.60, 29-213.67; 1987, c. 488, §§ 3.1-796.90, 3.1-796.97; 1993, c. 817; 1996, c. 351; 1998, c. 394; 2006, c. 836; 2008, c. 860.



§ 3.2-6527. How to obtain license

Any person may obtain a dog license or cat license if required by an ordinance adopted pursuant to subsection B of § 3.2-6524, by making oral or written application to the treasurer of the locality where such person resides, accompanied by the amount of license tax and current certificate of vaccination as required by this article or satisfactory evidence that such certificate has been obtained. The treasurer or other officer charged with the duty of issuing dog and cat licenses shall only have authority to license dogs and cats of resident owners or custodians who reside within the boundary limits of his county or city and may require information to this effect from any applicant. Upon receipt of proper application and current certificate of vaccination as required by this article or satisfactory evidence that such certificate has been obtained, the treasurer or other officer charged with the duty of issuing dog and cat licenses shall issue a license receipt for the amount on which he shall record the name and address of the owner or custodian, the date of payment, the year for which issued, the serial number of the tag, whether dog or cat, whether male or female, whether spayed or neutered, or whether a kennel, and deliver the metal license tags or plates provided for herein. The information thus received shall be retained by the treasurer, open to public inspection, during the period for which such license is valid. The treasurer may establish substations in convenient locations in the county or city and appoint agents for the collection of the license tax and issuance of such licenses.

1984, c. 492, § 29-213.56; 1987, c. 488, § 3.1-796.86; 1991, c. 77; 1993, c. 817; 2006, c. 836; 2008, c. 860.



§ 3.2-6528. Amount of license tax

The governing body of each county or city shall impose by ordinance a license tax on the ownership of dogs within its jurisdiction. The governing body of any locality that has adopted an ordinance pursuant to subsection B of § 3.2-6524 shall impose by ordinance a license tax on the ownership of cats within its jurisdiction. The governing body may establish different rates of taxation for ownership of female dogs, male dogs, spayed or neutered dogs, female cats, male cats, and spayed or neutered cats. The tax for each dog or cat shall not be less than $1 and not more than $10 for each year. If the dog or cat has been spayed, the tax shall not exceed the tax provided for a male dog or cat. Any ordinance may provide for a license tax for kennels of 10, 20, 30, 40, or 50 dogs or cats not to exceed $50 for any one such block of kennels.

No license tax shall be levied on any dog that is trained and serves as a guide dog for a blind person, that is trained and serves as a hearing dog for a deaf or hearing-impaired person, or that is trained and serves as a service dog for a mobility-impaired or otherwise disabled person.

As used in this section, "hearing dog," "mobility-impaired person," "otherwise disabled person," and "service dog" have the same meanings as assigned in § 51.5-40.1.

1984, cc. 248, 492, § 29-213.57; 1986, c. 169; 1987, c. 488, § 3.1-796.87; 1993, c. 817; 1994, c. 108; 2006, c. 836; 2008, c. 860; 2014, c. 616.



§ 3.2-6529. Veterinarians to provide treasurer with rabies certificate information; civil penalty

A. Each veterinarian who vaccinates a dog against rabies or directs a veterinary technician in his employ to vaccinate a dog against rabies shall provide the owner a copy of the rabies vaccination certificate. The veterinarian shall forward within 45 days a copy of the rabies vaccination certificate or the relevant information contained in such certificate to the treasurer of the locality where the vaccination occurs.

The rabies vaccination certificate shall include at a minimum the signature of the veterinarian, the animal owner's name and address, the species of the animal, the sex, the age, the color, the primary breed, whether or not the animal is spayed or neutered, the vaccination number, and expiration date. The rabies vaccination certificate shall indicate the locality where the animal resides.

B. It shall be the responsibility of the owner of each vaccinated animal that is not already licensed to apply for a license for the vaccinated dog. Beginning January 1, 2008, if the treasurer determines, from review of the rabies vaccination information provided by veterinarians, that the owner of an unlicensed dog has failed to apply for a license within 90 days of the date of vaccination, the treasurer shall transmit an application to the owner and request the owner to submit a completed application and pay the appropriate fee. Upon receipt of the completed application and payment of the license fee, the treasurer or other agent charged with the duty of issuing the dog licenses shall issue a license receipt and a permanent tag. The treasurer shall retain only the information that is required to be collected and open to public inspection pursuant to the provisions of this Chapter and shall forthwith destroy any rabies vaccination certificate or other similar record transmitted by a veterinarian to a treasurer pursuant to this section.

The treasurer shall remit any rabies vaccination certificate received for any animal owned by an individual residing in another locality to the local treasurer for the appropriate locality.

Any veterinarian that willfully fails to provide the treasurer of any locality with a copy of the rabies vaccination certificate or the information contained in such certificate may be subject to a civil penalty not to exceed $10 per certificate. Monies raised pursuant to this subsection shall be placed in the locality's general fund for the purpose of animal control activities including spay or neuter programs.

2006, c. 836, § 3.1-796.87:1; 2007, c. 270; 2008, cc. 16, 860.



§ 3.2-6530. When license tax payable

A. The license tax as prescribed in § 3.2-6528 is due not later than 30 days after a dog or cat has reached the age of four months, or not later than 30 days after an owner acquires a dog or cat four months of age or older and each year thereafter.

B. Licensing periods for individual dogs and cats may be equal to and may run concurrently with the rabies vaccination effective period. Any kennel license tax prescribed pursuant to § 3.2-6528 shall be due on January 1 and not later than January 31 of each year.

1984, cc. 248, 492, § 29-213.58; 1986, c. 169; 1987, c. 488, § 3.1-796.88; 1990, c. 365; 1993, c. 817; 2006, c. 836; 2008, c. 860.



§ 3.2-6531. Displaying receipts; dogs to wear tags

Dog and cat license receipts shall be carefully preserved by the licensees and exhibited promptly on request for inspection by any animal control officer or other officer. Dog license tags shall be securely fastened to a substantial collar by the owner or custodian and worn by such dog. It shall be unlawful for the owner to permit any licensed dog four months old or older to run or roam at large at any time without a license tag. The owner of the dog may remove the collar and license tag required by this section when: (i) the dog is engaged in lawful hunting; (ii) the dog is competing in a dog show; (iii) the dog has a skin condition that would be exacerbated by the wearing of a collar; (iv) the dog is confined; or (v) the dog is under the immediate control of its owner.

1984, c. 492, § 29-213.62; 1987, c. 488, § 3.1-796.92; 1990, c. 365; 1993, c. 817; 1998, c. 817; 2008, c. 860.



§ 3.2-6532. Duplicate license tags

If a dog or cat license tag is lost, destroyed or stolen, the owner or custodian shall at once apply to the treasurer or his agent who issued the original license for a duplicate license tag, presenting the original license receipt. Upon affidavit of the owner or custodian before the treasurer or his agent that the original license tag has been lost, destroyed or stolen, he shall issue a duplicate license tag that the owner or custodian shall immediately affix to the collar of the dog. The treasurer or his agent shall endorse the number of the duplicate and the date issued on the face of the original license receipt. The fee for a duplicate tag for any dog or cat shall be $1.

1984, c. 492, § 29-213.61; 1987, c. 488, § 3.1-796.91; 1993, c. 817; 2008, c. 860.



§ 3.2-6533. Effect of dog or cat not wearing a license tag as evidence

Any dog or cat not wearing a collar bearing a valid license tag shall prima facie be deemed to be unlicensed, and in any proceedings under this chapter the burden of proof of the fact that such dog or cat has been licensed, or is otherwise not required to bear a tag at the time, shall be on the owner of the dog or cat.

1984, c. 492, § 29-213.59; 1987, c. 488, § 3.1-796.89; 1993, c. 817; 2006, c. 836; 2008, c. 860.



§ 3.2-6534. Disposition of funds

Unless otherwise provided by ordinance of the local governing body, the treasurer of each locality shall keep all moneys collected by him for dog and cat license taxes in a separate account from all other funds collected by him. The locality shall use the funds for the following purposes:

1. The salary and expenses of the animal control officer and necessary staff;

2. The care and maintenance of a public animal shelter;

3. The maintenance of a rabies control program;

4. Payments as a bounty to any person neutering or spaying a dog up to the amount of one year of the license tax as provided by ordinance;

5. Payments for compensation as provided in § 3.2-6553; and

6. Efforts to promote sterilization of dogs and cats.

Any part or all of any surplus remaining in such account on December 31 of any year may be transferred by the governing body of such locality into the general fund of such locality.

1984, c. 492, § 29-213.70; 1987, c. 488, § 3.1-796.101; 1993, c. 959; 1998, c. 817; 2008, c. 860; 2014, c. 148.



§ 3.2-6535. Supplemental funds

Localities may supplement the dog and cat license tax fund with other funds as they consider appropriate. Localities shall supplement the dog and cat license tax fund to the extent necessary to provide for the salary and expenses of the animal control officer and staff and the care and maintenance of a public animal shelter as provided in subdivisions 1 and 2 of § 3.2-6534.

1984, c. 492, § 29-213.71; 1987, c. 488, § 3.1-796.102; 1998, c. 817; 2008, c. 860; 2014, c. 148.



§ 3.2-6536. Payment of license tax subsequent to summons

Payment of the license tax subsequent to a summons to appear before a court for failure to pay the license tax within the time required shall not operate to relieve such owner from the penalties or court costs provided under § 16.1-69.48:1 or 17.1-275.7.

1984, c. 492, § 29-213.72; 1987, c. 488, § 3.1-796.103; 2008, c. 860; 2009, c. 756.



§ 3.2-6537. Ordinances; penalties

The governing body of any locality may, by ordinance, require a person operating a pet shop or operating as a dealer in companion animals to obtain a permit. Such local governing body may charge no more than $50 per year for such permit. The revenues derived therefrom shall be used for the administration and enforcement of such ordinance.

The aforementioned ordinance may provide: (i) that records be kept by the permittees as are deemed necessary; (ii) for public hearing prior to issuance, renewal or revocation of any such permit; or (iii) for the denial of issuance, denial of renewal or for the revocation of such permit for fraudulent practices or inhumane treatment of the animals dealt with by the permittee.

The ordinance may provide for either a criminal penalty not to exceed a Class 3 misdemeanor or a civil penalty not to exceed $500 for any violation of the ordinance. Any civil penalties collected shall be deposited by the local treasurer pursuant to § 3.2-6534.

1984, c. 492, § 29-213.54; 1987, c. 488, § 3.1-796.84; 2005, c. 307; 2008, c. 860.



§ 3.2-6538. Governing body of any locality may prohibit dogs from running at large

The governing body of any locality may prohibit the running at large of all or any category of dogs in all or any designated portion of such locality during such months as they may designate. Governing bodies may also require that dogs be confined, restricted or penned up during such periods. For the purpose of this section, a dog shall be deemed to run at large while roaming, running or self-hunting off the property of its owner or custodian and not under its owner's or custodian's immediate control. Any person who permits his dog to run at large, or remain unconfined, unrestricted or not penned up shall be deemed to have violated the provisions of this section.

1984, c. 492, § 29-213.63; 1987, c. 488, § 3.1-796.93; 2008, c. 860.



§ 3.2-6539. Ordinance requiring dogs to be kept on leash

The governing body of any locality may adopt ordinances requiring that dogs within any such locality be kept on a leash or otherwise restrained and may, by resolution directed to the circuit court, request the court to order a referendum as to whether any such ordinance so adopted shall become effective. Such referendum shall be held and conducted, and the results thereof ascertained and certified in accordance with § 24.2-684. The court shall require the governing body to give appropriate notice of the time, place and subject matter of such referendum.

The results of the referendum shall not be binding upon the governing body of the locality but may be used in ascertaining the sense of the voters.

1984, c. 492, § 29-213.65; 1987, c. 488, § 3.1-796.95; 2008, c. 860.



§ 3.2-6540. Control of dangerous dogs; penalties

A. As used in this section:

"Dangerous dog" means a canine or canine crossbreed that has bitten, attacked, or inflicted injury on a person or companion animal that is a dog or cat, or killed a companion animal that is a dog or cat. When a dog attacks or bites a companion animal that is a dog or cat, the attacking or biting dog shall not be deemed dangerous (i) if no serious physical injury as determined by a licensed veterinarian has occurred to the dog or cat as a result of the attack or bite; (ii) if both animals are owned by the same person; (iii) if such attack occurs on the property of the attacking or biting dog's owner or custodian; or (iv) for other good cause as determined by the court. No dog shall be found to be a dangerous dog as a result of biting, attacking, or inflicting injury on a dog or cat while engaged with an owner or custodian as part of lawful hunting or participating in an organized, lawful dog handling event. No dog that has bitten, attacked, or inflicted injury on a person shall be found to be a dangerous dog if the court determines, based on the totality of the evidence before it, that the dog is not dangerous or a threat to the community.

B. Any law-enforcement officer or animal control officer who has reason to believe that a canine or canine crossbreed within his jurisdiction is a dangerous dog shall apply to a magistrate serving the jurisdiction for the issuance of a summons requiring the owner or custodian, if known, to appear before a general district court at a specified time. The summons shall advise the owner of the nature of the proceeding and the matters at issue. If a law-enforcement officer successfully makes an application for the issuance of a summons, he shall contact the local animal control officer and inform him of the location of the dog and the relevant facts pertaining to his belief that the dog is dangerous. The animal control officer shall confine the animal until such time as evidence shall be heard and a verdict rendered. If the animal control officer determines that the owner or custodian can confine the animal in a manner that protects the public safety, he may permit the owner or custodian to confine the animal until such time as evidence shall be heard and a verdict rendered. The court, through its contempt powers, may compel the owner, custodian, or harborer of the animal to produce the animal. If, after hearing the evidence, the court finds that the animal is a dangerous dog, the court shall order the animal's owner to comply with the provisions of this section. The court, upon finding the animal to be a dangerous dog, may order the owner, custodian, or harborer thereof to pay restitution for actual damages to any person injured by the animal or whose companion animal was injured or killed by the animal. The court, in its discretion, may also order the owner to pay all reasonable expenses incurred in caring and providing for such dangerous dog from the time the animal is taken into custody until such time as the animal is disposed of or returned to the owner. The procedure for appeal and trial shall be the same as provided by law for misdemeanors. Trial by jury shall be as provided in Article 4 (§ 19.2-260 et seq.) of Chapter 15 of Title 19.2. The Commonwealth shall be required to prove its case beyond a reasonable doubt.

C. No canine or canine crossbreed shall be found to be a dangerous dog solely because it is a particular breed, nor is the ownership of a particular breed of canine or canine crossbreed prohibited. No animal shall be found to be a dangerous dog if the threat, injury, or damage was sustained by a person who was (i) committing, at the time, a crime upon the premises occupied by the animal's owner or custodian; (ii) committing, at the time, a willful trespass upon the premises occupied by the animal's owner or custodian; or (iii) provoking, tormenting, or physically abusing the animal, or can be shown to have repeatedly provoked, tormented, abused, or assaulted the animal at other times. No police dog that was engaged in the performance of its duties as such at the time of the acts complained of shall be found to be a dangerous dog. No animal that, at the time of the acts complained of, was responding to pain or injury, or was protecting itself, its kennel, its offspring, a person, or its owner's or custodian's property, shall be found to be a dangerous dog.

D. If the owner of an animal found to be a dangerous dog is a minor, the custodial parent or legal guardian shall be responsible for complying with all requirements of this section.

E. The owner of any animal found to be a dangerous dog shall, within 45 days of such finding, obtain a dangerous dog registration certificate from the local animal control officer or treasurer for a fee of $150, in addition to other fees that may be authorized by law. The local animal control officer or treasurer shall also provide the owner with a uniformly designed tag that identifies the animal as a dangerous dog. The owner shall affix the tag to the animal's collar and ensure that the animal wears the collar and tag at all times. By January 31 of each year, until such time as the dangerous dog is deceased, all certificates obtained pursuant to this subsection shall be updated and renewed for a fee of $85 and in the same manner as the initial certificate was obtained. The animal control officer shall post registration information on the Virginia Dangerous Dog Registry.

F. All dangerous dog registration certificates or renewals thereof required to be obtained under this section shall only be issued to persons 18 years of age or older who present satisfactory evidence (i) of the animal's current rabies vaccination, if applicable; (ii) that the animal has been neutered or spayed; and (iii) that the animal is and will be confined in a proper enclosure or is and will be confined inside the owner's residence or is and will be muzzled and confined in the owner's fenced-in yard until the proper enclosure is constructed. In addition, owners who apply for certificates or renewals thereof under this section shall not be issued a certificate or renewal thereof unless they present satisfactory evidence that (a) their residence is and will continue to be posted with clearly visible signs warning both minors and adults of the presence of a dangerous dog on the property and (b) the animal has been permanently identified by means of electronic implantation. All certificates or renewals thereof required to be obtained under this section shall only be issued to persons who present satisfactory evidence that the owner has liability insurance coverage, to the value of at least $100,000, that covers animal bites. The owner may obtain and maintain a bond in surety, in lieu of liability insurance, to the value of at least $100,000.

G. While on the property of its owner, an animal found to be a dangerous dog shall be confined indoors or in a securely enclosed and locked structure of sufficient height and design to prevent its escape or direct contact with or entry by minors, adults, or other animals. While so confined within the structure, the animal shall be provided for according to § 3.2-6503. When off its owner's property, an animal found to be a dangerous dog shall be kept on a leash and muzzled in such a manner as not to cause injury to the animal or interfere with the animal's vision or respiration, but so as to prevent it from biting a person or another animal.

H. The owner shall cause the local animal control officer to be promptly notified of (i) the names, addresses, and telephone numbers of all owners; (ii) all of the means necessary to locate the owner and the dog at any time; (iii) any complaints or incidents of attack by the dog upon any person or cat or dog; (iv) any claims made or lawsuits brought as a result of any attack; (v) chip identification information; (vi) proof of insurance or surety bond; and (vii) the death of the dog.

I. After an animal has been found to be a dangerous dog, the animal's owner shall immediately, upon learning of same, cause the local animal control authority to be notified if the animal (i) is loose or unconfined; (ii) bites a person or attacks another animal; or (iii) is sold, is given away, or dies. Any owner of a dangerous dog who relocates to a new address shall, within 10 days of relocating, provide written notice to the appropriate local animal control authority for the old address from which the animal has moved and the new address to which the animal has been moved.

J. Any owner or custodian of a canine or canine crossbreed or other animal is guilty of a:

1. Class 2 misdemeanor if the canine or canine crossbreed previously declared a dangerous dog pursuant to this section, when such declaration arose out of a separate and distinct incident, attacks and injures or kills a cat or dog that is a companion animal belonging to another person;

2. Class 1 misdemeanor if the canine or canine crossbreed previously declared a dangerous dog pursuant to this section, when such declaration arose out of a separate and distinct incident, bites a human being or attacks a human being causing bodily injury; or

3. Class 6 felony if any owner or custodian whose willful act or omission in the care, control, or containment of a canine, canine crossbreed, or other animal is so gross, wanton, and culpable as to show a reckless disregard for human life, and is the proximate cause of such dog or other animal attacking and causing serious bodily injury to any person.

The provisions of this subsection shall not apply to any animal that, at the time of the acts complained of, was responding to pain or injury, or was protecting itself, its kennel, its offspring, a person, or its owner's or custodian's property, or when the animal is a police dog that is engaged in the performance of its duties at the time of the attack.

K. The owner of any animal that has been found to be a dangerous dog who willfully fails to comply with the requirements of this section is guilty of a Class 1 misdemeanor.

Whenever an owner or custodian of an animal found to be a dangerous dog is charged with a violation of this section, the animal control officer shall confine the dangerous dog until such time as evidence shall be heard and a verdict rendered. The court, through its contempt powers, may compel the owner, custodian, or harborer of the animal to produce the animal.

Upon conviction, the court may (i) order the dangerous dog to be disposed of by a local governing body pursuant to § 3.2-6562 or (ii) grant the owner up to 45 days to comply with the requirements of this section, during which time the dangerous dog shall remain in the custody of the animal control officer until compliance has been verified. If the owner fails to achieve compliance within the time specified by the court, the court shall order the dangerous dog to be disposed of by a local governing body pursuant to § 3.2-6562. The court, in its discretion, may order the owner to pay all reasonable expenses incurred in caring and providing for such dangerous dog from the time the animal is taken into custody until such time that the animal is disposed of or returned to the owner.

L. All fees collected pursuant to this section, less the costs incurred by the animal control authority in producing and distributing the certificates and tags required by this section and fees due to the State Veterinarian for maintenance of the Virginia Dangerous Dog Registry, shall be paid into a special dedicated fund in the treasury of the locality for the purpose of paying the expenses of any training course required under § 3.2-6556.

M. The governing body of any locality may enact an ordinance parallel to this statute regulating dangerous dogs. No locality may impose a felony penalty for violation of such ordinances.

1993, c. 977, § 3.1-796.93:1; 1994, c. 115; 1997, cc. 582, 892; 1998, c. 817; 2000, cc. 11, 727; 2003, cc. 785, 841; 2006, cc. 837, 864, 898; 2008, cc. 360, 551, 691, 860; 2009, c. 377; 2012, cc. 107, 236; 2013, cc. 58, 732.



§ 3.2-6540.1. Vicious dogs; penalties

A. As used in this section:

"Serious injury" means an injury having a reasonable potential to cause death or any injury other than a sprain or strain, including serious disfigurement, serious impairment of health, or serious impairment of bodily function and requiring significant medical attention.

"Vicious dog" means a canine or canine crossbreed that has (i) killed a person, (ii) inflicted serious injury to a person, or (iii) continued to exhibit the behavior that resulted in a previous finding by a court or, on or before July 1, 2006, by an animal control officer as authorized by ordinance that it is a dangerous dog, provided that its owner has been given notice of that finding.

B. Any law-enforcement officer or animal control officer who has reason to believe that a canine or canine crossbreed within his jurisdiction is a vicious dog shall apply to a magistrate serving the jurisdiction for the issuance of a summons requiring the owner or custodian, if known, to appear before a general district court at a specified time. The summons shall advise the owner of the nature of the proceeding and the matters at issue. If a law-enforcement officer successfully makes an application for the issuance of a summons, he shall contact the local animal control officer and inform him of the location of the dog and the relevant facts pertaining to his belief that the dog is vicious. The animal control officer shall confine the animal until such time as evidence shall be heard and a verdict rendered. The court, through its contempt powers, may compel the owner, custodian, or harborer of the animal to produce the animal. If, after hearing the evidence, the court finds that the animal is a vicious dog, the court shall order the animal euthanized in accordance with the provisions of § 3.2-6562. The court, upon finding the animal to be a vicious dog, may order the owner, custodian, or harborer thereof to pay restitution for actual damages to any person injured by the animal or to the estate of any person killed by the animal. The court, in its discretion, may also order the owner to pay all reasonable expenses incurred in caring and providing for such vicious dog from the time the animal is taken into custody until such time as the animal is disposed of. The procedure for appeal and trial shall be the same as provided by law for misdemeanors. Trial by jury shall be as provided in Article 4 (§ 19.2-260 et seq.) of Chapter 15 of Title 19.2. The Commonwealth shall be required to prove its case beyond a reasonable doubt.

C. No canine or canine crossbreed shall be found to be a vicious dog solely because it is a particular breed, nor is the ownership of a particular breed of canine or canine crossbreed prohibited. No animal shall be found to be a vicious dog if the threat, injury, or damage was sustained by a person who was (i) committing, at the time, a crime upon the premises occupied by the animal's owner or custodian; (ii) committing, at the time, a willful trespass upon the premises occupied by the animal's owner or custodian; or (iii) provoking, tormenting, or physically abusing the animal, or can be shown to have repeatedly provoked, tormented, abused, or assaulted the animal at other times. No police dog that was engaged in the performance of its duties as such at the time of the acts complained of shall be found to be a vicious dog. No animal that, at the time of the acts complained of, was responding to pain or injury or was protecting itself, its kennel, its offspring, a person, or its owner's or custodian's property, shall be found to be a vicious dog.

D. Any owner or custodian of a canine or canine crossbreed or other animal whose willful act or omission in the care, control, or containment of a canine, canine crossbreed, or other animal is so gross, wanton, and culpable as to show a reckless disregard for human life and is the proximate cause of such dog or other animal attacking and causing serious injury to any person is guilty of a Class 6 felony. The provisions of this subsection shall not apply to any animal that, at the time of the acts complained of, was responding to pain or injury or was protecting itself, its kennel, its offspring, a person, or its owner's or custodian's property, or when the animal is a police dog that is engaged in the performance of its duties at the time of the attack.

E. The governing body of any locality may enact an ordinance parallel to this statute regulating vicious dogs. No locality may impose a felony penalty for violation of such ordinances.

2013, cc. 58, 732.



§ 3.2-6541. Authority to prohibit training of attack dogs

Fairfax County may enact an ordinance that prohibits persons from training dogs on residential property to attack. As used in this section, "attack" means to attack or respond aggressively, either with or without command. Any such ordinance shall exempt from its provisions the training of dogs owned by any person who resides on the property.

1999, c. 848, § 3.1-796.93:2; 2008, c. 860.



§ 3.2-6542. Establishment of Dangerous Dog Registry

The Commissioner shall establish the Virginia Dangerous Dog Registry to be maintained by the Department, Office of Animal Care and Health Policy. The State Veterinarian shall maintain information provided and posted by animal control officers or other such officials statewide on a website. All information collected for the Dangerous Dog Registry shall be available to animal control officers via the website. Registration information shall include the name of the animal, a photograph, sex, age, weight, primary breed, secondary breed, color and markings, whether spayed or neutered, the acts that resulted in the dog being designated as dangerous and associated trial docket information, microchip or tattoo number, address where the animal is maintained, name of the owner, address of the owner, telephone numbers of the owner, and a statement that the owner has complied with the provisions of the dangerous dog order. The address of the owner along with the name and breed of the dangerous dog, the acts that resulted in the dog being deemed dangerous, and information necessary to access court records of the adjudication shall be available to the general public. By January 31 of each year, until such time as the dangerous dog is deceased, the owner shall submit to an animal control officer or other designated local official of the county or city in which he currently resides a renewal registration that shall include all information contained in the original registration and any updates. The owner shall verify the information is accurate by annual resubmissions. The animal control officer or other such official shall post any updates on the website. In the event that the dangerous dog is moved to a different location, or contact information for the owner changes in any way at any time, the owner shall submit a renewal containing the address of the new location or other updated information within 10 days of such move or change to an animal control officer or other such official for the new location. There shall be no charge for any updated information provided between renewals. Each county and city shall submit to the State Veterinarian by January 31 of each year $90 for each dangerous dog it initially registered and $25 for each dangerous dog for which it renewed registration within the previous calendar year. Any funds collected pursuant to this section shall be used by the State Veterinarian to maintain the registry and website. The website list shall be known as the Virginia Dangerous Dog Registry.

Actions of the Department relating to the establishment, operation, and maintenance of the Virginia Dangerous Dog Registry under this section shall be exempt from the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

Copies of all records, documents, and other papers pertaining to the Dangerous Dog Registry that are duly certified and authenticated in writing on the face of such documents to be true copies by the State Veterinarian or the Dangerous Dog Registry administrator shall be received as evidence with like effect as the original records, documents, or other papers in all courts of the Commonwealth.

2006, cc. 837, 864, 898, § 3.1-796.93:3; 2008, c. 860; 2009, c. 354; 2012, cc. 107, 236.



§ 3.2-6543. Governing body of any locality may adopt certain ordinances

A. The governing body of any locality of the Commonwealth may adopt, and make more stringent, ordinances that parallel §§ 3.2-6521 through 3.2-6539, 3.2-6546 through 3.2-6555, 3.2-6562, 3.2-6569, 3.2-6570, 3.2-6574 through 3.2-6580, and 3.2-6585 through 3.2-6590. Any town may choose to adopt by reference any ordinance of the surrounding county adopted under this section to be applied within its town limits, in lieu of adopting an ordinance of its own.

Any funds collected pursuant to the enforcement of ordinances adopted pursuant to the provisions of this section may be used for the purpose of defraying the costs of local animal control, including efforts to promote sterilization of cats and dogs.

B. Any locality may, by ordinance, establish uniform schedules of civil penalties for violations of specific provisions of ordinances adopted pursuant to this section. Civil penalties may not be imposed for violations of ordinances that parallel § 3.2-6570. Designation of a particular violation for a civil penalty shall be in lieu of criminal sanctions and preclude prosecution of such violation as a criminal misdemeanor. The schedule for civil penalties shall be uniform for each type of specified violation and the penalty for any one violation shall not be more than $150. Imposition of civil penalties shall not preclude an action for injunctive, declaratory or other equitable relief. Moneys raised pursuant to this subsection shall be placed in the locality's general fund.

An animal control officer or law-enforcement officer may issue a summons for a violation. Any person summoned or issued a ticket for a scheduled violation may make an appearance in person or in writing by mail to the department of finance or the treasurer of the locality issuing the summons or ticket prior to the date fixed for trial in court. Any person so appearing may enter a waiver of trial, admit liability, and pay the civil penalty established for the offense charged.

1976, c. 182, § 15.1-29.1:1; 1984, c. 492, § 29-213.64; 1987, c. 488, § 3.1-796.94; 1993, c. 959; 1994, cc. 115, 630; 1995, c. 832; 1997, c. 587; 1998, c. 817; 2005, c. 304; 2008, c. 860; 2009, c. 107.



§ 3.2-6544. Regulation of keeping of animals and fowl

A. Any locality may, for the preservation of public health, regulate by ordinance the keeping of animals or fowl, other than dogs and cats, within a certain distance of residences or other buildings or wells, springs, streams, creeks, or brooks, and provide that all or certain of such animals shall not be kept within certain areas.

B. Any locality may, by ordinance, prohibit cruelty to and abuse of animals and fowl; and may regulate or prohibit the running at large and the keeping of animals and fowl and provide for the impounding and confiscation of any such animal or fowl found at large or kept in violation of such regulations. Any such ordinance may require that owners of any exotic or poisonous animal found running at large pay a fee to cover the locality's actual cost in locating and capturing or otherwise disposing of the animal.

Code 1950 §§ 15-20.1, 15-20.2; 1952, c. 694; 1954, c. 94; 1962, c. 623, §§ 15.1-517, 15.1-870; 1997, cc. 411, 587, § 3.1-796.94:1; 1999, c. 663; 2008, c. 860.



§ 3.2-6545. Regulation of sale of animals procured from animal shelters

Any locality that maintains or supports, in whole or in part, a public or private animal shelter may by ordinance provide that no person who acquires an animal from such shelter shall be able to sell the animal within a period of six months from the time the animal is acquired from the shelter. Violation of the ordinance is a Class 1 misdemeanor.

1972, c. 347, § 15.1-517.1; 1997, c. 587, § 3.1-796.94:2; 2008, c. 860; 2014, c. 148.



§ 3.2-6546. County or city public animal shelters; confinement and disposition of animals; affiliation with foster care providers; penalties; injunctive relief

A. For purposes of this section:

"Animal" shall not include agricultural animals.

"Rightful owner" means a person with a right of property in the animal.

B. The governing body of each county or city shall maintain or cause to be maintained a public animal shelter and shall require dogs running at large without the tag required by § 3.2-6531 or in violation of an ordinance passed pursuant to § 3.2-6538 to be confined therein. Nothing in this section shall be construed to prohibit confinement of other companion animals in such a shelter. The governing body of any county or city need not own the facility required by this section but may contract for its establishment with a private group or in conjunction with one or more other local governing bodies. The governing body shall require that:

1. The public animal shelter shall be accessible to the public at reasonable hours during the week;

2. The public animal shelter shall obtain a signed statement from each of its directors, operators, staff, or animal caregivers specifying that each individual has never been convicted of animal cruelty, neglect, or abandonment, and each shelter shall update such statement as changes occur;

3. If a person contacts the public animal shelter inquiring about a lost companion animal, the shelter shall advise the person if the companion animal is confined at the shelter or if a companion animal of similar description is confined at the shelter;

4. The public animal shelter shall maintain a written record of the information on each companion animal submitted to the shelter by a private animal shelter in accordance with subsection D of § 3.2-6548 for a period of 30 days from the date the information is received by the shelter. If a person contacts the shelter inquiring about a lost companion animal, the shelter shall check its records and make available to such person any information submitted by a private animal shelter or allow such person inquiring about a lost animal to view the written records;

5. The public animal shelter shall maintain a written record of the information on each companion animal submitted to the shelter by a releasing agency other than a public or private animal shelter in accordance with subdivision F 2 of § 3.2-6549 for a period of 30 days from the date the information is received by the shelter. If a person contacts the shelter inquiring about a lost companion animal, the shelter shall check its records and make available to such person any information submitted by such releasing agency or allow such person inquiring about a lost companion animal to view the written records; and

6. The public animal shelter shall maintain a written record of the information on each companion animal submitted to the shelter by an individual in accordance with subdivision A 2 of § 3.2-6551 for a period of 30 days from the date the information is received by the shelter. If a person contacts the shelter inquiring about a lost companion animal, the shelter shall check its records and make available to such person any information submitted by the individual or allow such person inquiring about a lost companion animal to view the written records.

C. An animal confined pursuant to this section shall be kept for a period of not less than five days, such period to commence on the day immediately following the day the animal is initially confined in the facility, unless sooner claimed by the rightful owner thereof.

The operator or custodian of the public animal shelter shall make a reasonable effort to ascertain whether the animal has a collar, tag, license, tattoo, or other form of identification. If such identification is found on the animal, the animal shall be held for an additional five days, unless sooner claimed by the rightful owner. If the rightful owner of the animal can be readily identified, the operator or custodian of the shelter shall make a reasonable effort to notify the owner of the animal's confinement within the next 48 hours following its confinement.

If any animal confined pursuant to this section is claimed by its rightful owner, such owner may be charged with the actual expenses incurred in keeping the animal impounded. In addition to this and any other fees that might be levied, the locality may, after a public hearing, adopt an ordinance to charge the owner of an animal a fee for impoundment and increased fees for subsequent impoundments of the same animal.

D. If an animal confined pursuant to this section has not been claimed upon expiration of the appropriate holding period as provided by subsection C, it shall be deemed abandoned and become the property of the public animal shelter.

Such animal may be euthanized in accordance with the methods approved by the State Veterinarian or disposed of by the methods set forth in subdivisions 1 through 5. No shelter shall release more than two animals or a family of animals during any 30-day period to any one person under subdivisions 2, 3, or 4.

1. Release to any humane society, public or private animal shelter, or other releasing agency within the Commonwealth, provided that each humane society, animal shelter, or other releasing agency obtains a signed statement from each of its directors, operators, staff, or animal caregivers specifying that each individual has never been convicted of animal cruelty, neglect, or abandonment and updates such statements as changes occur;

2. Adoption by a resident of the county or city where the shelter is operated and who will pay the required license fee, if any, on such animal, provided that such resident has read and signed a statement specifying that he has never been convicted of animal cruelty, neglect, or abandonment;

3. Adoption by a resident of an adjacent political subdivision of the Commonwealth, if the resident has read and signed a statement specifying that he has never been convicted of animal cruelty, neglect, or abandonment;

4. Adoption by any other person, provided that such person has read and signed a statement specifying that he has never been convicted of animal cruelty, neglect, or abandonment and provided that no dog or cat may be adopted by any person who is not a resident of the county or city where the shelter is operated, or of an adjacent political subdivision, unless the dog or cat is first sterilized, and the shelter may require that the sterilization be done at the expense of the person adopting the dog or cat; or

5. Release for the purposes of adoption or euthanasia only, to an animal shelter, or any other releasing agency located in and lawfully operating under the laws of another state, provided that such animal shelter, or other releasing agency: (i) maintains records that would comply with § 3.2-6557; (ii) requires that adopted dogs and cats be sterilized; (iii) obtains a signed statement from each of its directors, operators, staff, and animal caregivers specifying that each individual has never been convicted of animal cruelty, neglect, or abandonment, and updates such statement as changes occur; and (iv) has provided to the public or private animal shelter or other releasing agency within the Commonwealth a statement signed by an authorized representative specifying the entity's compliance with clauses (i) through (iii), and the provisions of adequate care and performance of humane euthanasia, as necessary in accordance with the provisions of this chapter.

For purposes of recordkeeping, release of an animal by a public animal shelter to a public or private animal shelter or other releasing agency shall be considered a transfer and not an adoption. If the animal is not first sterilized, the responsibility for sterilizing the animal transfers to the receiving entity.

Any proceeds deriving from the gift, sale, or delivery of such animals shall be paid directly to the treasurer of the locality. Any proceeds deriving from the gift, sale, or delivery of such animals by a public or private animal shelter or other releasing agency shall be paid directly to the clerk or treasurer of the animal shelter or other releasing agency for the expenses of the society and expenses incident to any agreement concerning the disposing of such animal. No part of the proceeds shall accrue to any individual except for the aforementioned purposes.

E. Nothing in this section shall prohibit the immediate euthanasia of a critically injured, critically ill, or unweaned animal for humane purposes. Any animal euthanized pursuant to the provisions of this chapter shall be euthanized by one of the methods prescribed or approved by the State Veterinarian.

F. Nothing in this section shall prohibit the immediate euthanasia or disposal by the methods listed in subdivisions 1 through 5 of subsection D of an animal that has been released to a public or private animal shelter, other releasing agency, or animal control officer by the animal's rightful owner after the rightful owner has read and signed a statement: (i) surrendering all property rights in such animal; (ii) stating that no other person has a right of property in the animal; and (iii) acknowledging that the animal may be immediately euthanized or disposed of in accordance with subdivisions 1 through 5 of subsection D.

G. Nothing in this section shall prohibit any feral dog or feral cat not bearing a collar, tag, tattoo, or other form of identification that, based on the written statement of a disinterested person, exhibits behavior that poses a risk of physical injury to any person confining the animal, from being euthanized after being kept for a period of not less than three days, at least one of which shall be a full business day, such period to commence on the day the animal is initially confined in the facility, unless sooner claimed by the rightful owner. The statement of the disinterested person shall be kept with the animal as required by § 3.2-6557. For purposes of this subsection, a disinterested person shall not include a person releasing or reporting the animal.

H. No public animal shelter shall place a companion animal in a foster home with a foster care provider unless the foster care provider has read and signed a statement specifying that he has never been convicted of animal cruelty, neglect, or abandonment, and each shelter shall update such statement as changes occur. The shelter shall maintain the original statement and any updates to such statement in accordance with this chapter and for at least so long as the shelter has an affiliation with the foster care provider.

I. A public animal shelter that places a companion animal in a foster home with a foster care provider shall ensure that the foster care provider complies with § 3.2-6503.

J. If a public animal shelter finds a direct and immediate threat to a companion animal placed with a foster care provider, it shall report its findings to the animal control agency in the locality where the foster care provider is located.

K. The governing body shall require that the public animal shelter be operated in accordance with regulations issued by the Board. If this chapter or such regulations are violated, the locality may be assessed a civil penalty by the Board or its designee in an amount that does not exceed $1,000 per violation. Each day of the violation is a separate offense. In determining the amount of any civil penalty, the Board or its designee shall consider: (i) the history of previous violations at the shelter; (ii) whether the violation has caused injury to, death or suffering of, an animal; and (iii) the demonstrated good faith of the locality to achieve compliance after notification of the violation. All civil penalties assessed under this section shall be recovered in a civil action brought by the Attorney General in the name of the Commonwealth. Such civil penalties shall be paid into a special fund in the state treasury to the credit of the Department to be used in carrying out the purposes of this chapter.

L. If this chapter or any laws governing public animal shelters are violated, the Commissioner may bring an action to enjoin the violation or threatened violation of this chapter or the regulations pursuant thereto regarding public animal shelters, in the circuit court where the shelter is located. The Commissioner may request the Attorney General to bring such an action, when appropriate.

1984, c. 492, §§ 29-213.36, 29-213.66; 1985, c. 21; 1987, c. 488, §§ 3.1-796.66, 3.1-796.96; 1988, c. 538; 1989, c. 344; 1991, c. 348; 1993, cc. 174, 817, 959; 1994, c. 936; 1995, c. 496; 1997, c. 159; 1998, c. 817; 1999, cc. 627, 672; 2000, c. 1010; 2002, cc. 53, 208, 787; 2003, c. 1007; 2008, cc. 345, 860; 2014, c. 148.



§ 3.2-6547. Acceptance of animals for research or experimentation; prohibition

No person shall use or accept for the purpose of medical research or experimentation any animal bearing a tag, license, or tattooed identification, unless the individual who owns such animal consents thereto in writing.

1990, c. 904, § 3.1-796.96:1; 2008, c. 860.



§ 3.2-6548. Private animal shelters; confinement and disposition of animals; affiliation with foster care providers; penalties; injunctive relief

A. A private animal shelter may confine and dispose of animals in accordance with the provisions of subsections B through G of § 3.2-6546.

B. Each private animal shelter shall obtain a signed statement from each of its directors, operators, staff, and animal caregivers specifying that the individual has never been convicted of animal cruelty, neglect, or abandonment, and each shelter shall update such statement as changes occur.

C. The State Veterinarian or his representative shall inspect a private animal shelter prior to the shelter confining or disposing of animals pursuant to this section. The shelter shall meet the requirements of all laws with regard to confinement and disposition of animals before the shelter is approved to receive animals and provide a reasonable and comfortable climate appropriate for the age, species, condition, size, and type of animal.

D. A private animal shelter that confines an animal that has not been received from its owner shall, pursuant to this section, transmit a description of the animal including at least species, color, breed, size, sex, and other identification or markings and where the animal was found, and its contact information, including its name, address, and telephone number, to the public animal shelter in the county or city where the animal was found within 48 hours of the shelter receiving the animal. A shelter that confines and disposes of animals pursuant to this subsection shall be accessible to the public at reasonable hours, shall have its telephone number and address listed in a telephone directory, and shall post its contact information, including at least its name, address, and telephone number, in the public animal shelter in the locality where the shelter is located.

E. For purposes of recordkeeping, release of an animal by a private shelter to a public or private animal shelter or other releasing agency shall be considered a transfer and not an adoption. If the animal is not first sterilized, the responsibility for sterilizing the animal transfers to the receiving entity.

F. No private animal shelter shall place a companion animal in a foster home with a foster care provider unless the foster care provider has read and signed a statement specifying that he has never been convicted of animal cruelty, neglect, or abandonment, and the shelter shall update the statement as changes occur. The shelter shall maintain the original statement and any updates to such statement in accordance with this chapter and for at least so long as the shelter has an affiliation with the foster care provider.

G. A private animal shelter that places a companion animal in a foster home with a foster care provider shall ensure that the foster care provider complies with § 3.2-6503.

H. If a private animal shelter finds a direct and immediate threat to a companion animal placed with a foster care provider, it shall report its findings to the animal control agency in the locality where the foster care provider is located.

I. No private animal shelter shall be operated in violation of any local zoning ordinance.

J. A private animal shelter that confines and disposes of animals pursuant to this section shall be operated in accordance with this chapter. If this chapter is violated, the shelter may be assessed a civil penalty by the Board or its designee in an amount that does not exceed $1,000 per violation. Each day of the violation is a separate offense. In determining the amount of any civil penalty, the Board or its designee shall consider: (i) the history of previous violations at the shelter; (ii) whether the violation has caused injury to, death or suffering of, an animal; and (iii) the demonstrated good faith of the shelter to achieve compliance after notification of the violation. All civil penalties assessed under this section shall be recovered in a civil action brought by the Attorney General in the name of the Commonwealth. Such civil penalties shall be paid into a special fund in the state treasury to the credit of the Department to be used in carrying out the purposes of this chapter.

K. If this chapter or any laws governing private animal shelters are violated, the Commissioner may bring an action to enjoin the violation or threatened violation of this chapter or the regulations pursuant thereto regarding private animal shelters, in the circuit court where the shelter is located. The Commissioner may request the Attorney General to bring such an action, when appropriate.

2001, c. 727, § 3.1-796.96:2; 2002, cc. 53, 208, 787; 2003, cc. 770, 1007; 2008, c. 860; 2014, c. 148.



§ 3.2-6549. Releasing agencies other than public or private animal shelters; confinement and disposition of companion animals; recordkeeping; affiliation with foster care providers; penalties

A. A releasing agency other than a public or private animal shelter:

1. May confine and dispose of companion animals in accordance with subsections B through G of § 3.2-6546 if incorporated and not operated for profit; and

2. Shall keep accurate records of each companion animal received for two years from the date of disposition of the companion animal. Records shall: (i) include a description of the companion animal including species, color, breed, sex, approximate weight, age, reason for release, owner's or finder's name, address and telephone number, license number or other identifying tags or markings, as well as disposition of the companion animal; and (ii) be made available upon request to the Department, animal control officers, and law-enforcement officers at mutually agreeable times. A releasing agency other than a public or private animal shelter shall submit a summary of such records to the State Veterinarian annually in a format prescribed by him, wherein a post office box may be substituted for a home address.

3. For purposes of recordkeeping, release of a companion animal by a releasing agency to a public or private animal shelter or other releasing agency shall be considered a transfer and not an adoption. If the animal is not first sterilized, the responsibility for sterilizing the animal transfers to the receiving entity.

B. Each releasing agency other than a public or private animal shelter shall obtain a signed statement from each of its directors, operators, staff, or animal caregivers specifying that each individual has never been convicted of animal cruelty, neglect, or abandonment, and each such releasing agency shall update such statement as changes occur.

C. No releasing agency other than a public or private animal shelter shall place a companion animal in a foster home with a foster care provider unless the foster care provider has read and signed a statement specifying that the foster care provider has never been convicted of animal cruelty, neglect, or abandonment, and such releasing agency shall update the statement as changes occur. A releasing agency other than a public or private animal shelter shall maintain the original statement and any updates to such statement for so long as the releasing agency has an affiliation with the foster care provider.

D. A releasing agency other than a public or private animal shelter that places a companion animal in a foster home with a foster care provider shall ensure that the foster care provider complies with § 3.2-6503.

E. If a releasing agency other than a public or private animal shelter finds a direct and immediate threat to a companion animal placed with a foster care provider, it shall report its findings to the animal control agency in the area where the foster care provider is located.

F. Any releasing agency other than a public or private animal shelter that finds a companion animal or receives a companion animal that has not been released by its owner and (i) provides care or safekeeping or (ii) takes possession of such companion animal shall within 48 hours:

1. Make a reasonable attempt to notify the owner of the companion animal, if the owner can be ascertained from any tag, license, collar, tattoo, or other identification or markings, or if the owner of the companion animal is otherwise known to the releasing agency; and

2. Notify the public animal shelter that serves the locality where the companion animal was found and provide to the shelter contact information including at least a name and a contact telephone number, a description of the companion animal including at least species, breed, sex, size, color, information from any tag, license, collar, tattoo, or other identification or markings, and the location where the companion animal was found.

G. A releasing agency other than a public or private animal shelter shall comply with the provisions of § 3.2-6503.

H. No releasing agency other than a public or private animal shelter shall be operated in violation of any local zoning ordinance.

I. A releasing agency other than a public or private animal shelter that violates any provision of this section, other than subsection G, may be subject to a civil penalty not to exceed $250.

2002, c. 787, § 3.1-796.96:5; 2003, cc. 770, 1007; 2008, c. 860; 2014, c. 148.



§ 3.2-6550. Requirements for foster homes; penalty

In addition to any other requirements of this chapter, foster homes shall be subject to the following:

1. No foster home shall be operated in violation of any local zoning ordinance; and

2. No private residential dwelling and its surrounding grounds that serves as a foster home shall keep more than 50 companion animals on site at one time.

Any foster home found in violation of this section may be subject to a civil penalty not to exceed $250.

2003, c. 1007, § 3.1-796.96:6; 2008, c. 860; 2014, c. 148.



§ 3.2-6551. Notification by individuals finding companion animals; penalty

A. Any individual who finds a companion animal and (i) provides care or safekeeping or (ii) retains the companion animal in such a manner as to control its activities shall within 48 hours:

1. Make a reasonable attempt to notify the owner of the companion animal if the owner can be ascertained from any tag, license, collar, tattoo, or other form of identification or markings or if the owner of the animal is otherwise known to the individual; and

2. Notify the public animal shelter that serves the locality where the companion animal was found and provide to the shelter contact information, including at least a name and a contact telephone number, a description of the animal, including information from any tag, license, collar, tattoo, or other identification or markings, and the location where the companion animal was found.

B. If an individual finds a companion animal and (i) provides care or safekeeping or (ii) retains the companion animal in such a manner as to control its activities, the individual shall comply with the provisions of § 3.2-6503.

C. Any individual who violates this section may be subject to a civil penalty not to exceed $50 per companion animal.

2003, c. 1007, § 3.1-796.96:7; 2008, c. 860; 2014, c. 148.



§ 3.2-6552. Dogs killing, injuring or chasing livestock or poultry

It shall be the duty of any animal control officer or other officer who may find a dog in the act of killing or injuring livestock or poultry to seize or kill such dog forthwith whether such dog bears a tag or not. Any person finding a dog committing any of the depredations mentioned in this section shall have the right to kill such dog on sight as shall any owner of livestock or his agent finding a dog chasing livestock on land utilized by the livestock when the circumstances show that such chasing is harmful to the livestock. Any court shall have the power to order the animal control officer or other officer to kill any dog known to be a confirmed livestock or poultry killer, and any dog killing poultry for the third time shall be considered a confirmed poultry killer. The court, through its contempt powers, may compel the owner, custodian, or harborer of the dog to produce the dog.

Any animal control officer who has reason to believe that any dog is killing livestock or poultry shall be empowered to seize such dog solely for the purpose of examining such dog in order to determine whether it committed any of the depredations mentioned herein. Any animal control officer or other person who has reason to believe that any dog is killing livestock, or committing any of the depredations mentioned in this section, shall apply to a magistrate serving the locality wherein the dog may be, who shall issue a warrant requiring the owner or custodian, if known, to appear before a general district court at a time and place named therein, at which time evidence shall be heard. If it shall appear that the dog is a livestock killer, or has committed any of the depredations mentioned in this section, the district court shall order that the dog be: (i) killed immediately by the animal control officer or other officer designated by the court; or (ii) removed to another state that does not border on the Commonwealth and prohibited from returning to the Commonwealth. Any dog ordered removed from the Commonwealth that is later found in the Commonwealth shall be ordered by a court to be killed immediately.

1984, c. 492, § 29-213.85; 1985, c. 385; 1987, c. 488, § 3.1-796.116; 1990, c. 222; 1993, c. 977; 1998, c. 817; 2008, cc. 551, 691, 860; 2014, c. 137.



§ 3.2-6553. Compensation for livestock and poultry killed by dogs

Any person who has any livestock or poultry killed or injured by any dog not his own shall be entitled to receive as compensation the fair market value of such livestock or poultry not to exceed $750 per animal or $10 per fowl if (i) the claimant has furnished evidence within 60 days of discovery of the quantity and value of the dead or injured livestock and the reasons the claimant believes that death or injury was caused by a dog; (ii) the animal control officer or other officer shall have been notified of the incident within 72 hours of its discovery; and (iii) the claimant first has exhausted his legal remedies against the owner, if known, of the dog doing the damage for which compensation under this section is sought. Exhaustion shall mean a judgment against the owner of the dog upon which an execution has been returned unsatisfied.

Local jurisdictions may by ordinance waive the requirements of clause (ii) or (iii) or both provided that the ordinance adopted requires that the animal control officer has conducted an investigation and that his investigation supports the claim. Upon payment under this section, the local governing body shall be subrogated to the extent of compensation paid to the right of action to the owner of the livestock or poultry against the owner of the dog and may enforce the same in an appropriate action at law.

1984, c. 492, § 29-213.87; 1986, c. 108; 1987, c. 488, § 3.1-796.118; 1992, c. 461; 1998, c. 817; 2008, c. 860; 2014, cc. 116, 160.



§ 3.2-6554. Disposal of dead companion animals

The owner of any companion animal shall forthwith cremate, bury, or sanitarily dispose of the animal upon its death. If, after notice, any owner fails to do so, the animal control officer or other officer shall bury or cremate the companion animal, and he may recover on behalf of the local jurisdiction from the owner his cost for this service.

1984, c. 492, § 29-213.90; 1987, c. 488, § 3.1-796.121; 1993, c. 174; 1998, c. 817; 2008, c. 860.



§ 3.2-6555. Position of animal control officer created

The governing body of each county or city shall, or each town may, employ an officer to be known as the animal control officer who shall have the power to enforce this chapter, all ordinances enacted pursuant to this chapter and all laws for the protection of domestic animals. The governing body may also employ one or more deputy animal control officers to assist the animal control officer in the performance of his duties. Animal control officers and deputy animal control officers shall have knowledge of the animal control and protection laws of the Commonwealth that they are required to enforce. When in uniform or upon displaying a badge or other credentials of office, animal control officers and deputy animal control officers shall have the power to issue a summons or obtain a felony warrant as necessary, providing the execution of such warrant shall be carried out by any law-enforcement officer as defined in § 9.1-101, to any person found in the act of violating any such law or any ordinance enacted pursuant to such law of the locality where the animal control officer or deputy animal control officer is employed. Commercial dog breeding locations shall be subject to inspection by animal control at least twice annually and additionally upon receipt of a complaint or their own motion to ensure compliance with state animal care laws and regulations. The animal control officer and the deputy animal control officers shall be paid as the governing body of each locality shall prescribe.

Any locality where an animal control officer or deputy animal control officers have been employed may contract with one or more additional localities for enforcement of animal protection and control laws by the animal control officers or deputy animal control officers. Any such contract may provide that the locality employing the animal control officer or deputy animal control officers shall be reimbursed a portion of the salary and expenses of the animal control officer or deputy animal control officers.

Every locality employing an animal control officer shall submit to the State Veterinarian, on a form provided by him, information concerning the employment and training status of the animal control officers employed by the locality. The State Veterinarian may require that the locality notify him of any change in such information.

1984, cc. 254, 492, § 29-213.73; 1987, c. 488, § 3.1-796.104; 1998, c. 817; 2003, c. 804; 2004, c. 181; 2008, cc. 852, 860.



§ 3.2-6556. Training of animal control officers

A. Every locality employing animal control officers shall require that every animal control officer and deputy animal control officer completes the following training:

1. Within two years from the date of hire, a basic animal control course that has been approved by the State Veterinarian. The basic animal control course shall include training in recognizing suspected child abuse and neglect and information on how complaints may be filed and shall be approved and implemented; and

2. Every three years, additional training approved by the State Veterinarian, 15 hours of which shall be training in animal control and protection.

The State Veterinarian shall develop criteria to be used in approving training courses and shall provide an opportunity for public comment on proposed criteria before the final criteria are adopted.

Subdivision 1 shall not apply to animal control officers or deputy animal control officers hired before July 1, 1998. The State Veterinarian may grant exemptions from the requirements of subdivision 1 to animal control officers hired on or after July 1, 1998, based on the animal control officer's previous training.

The State Veterinarian shall work to ensure the availability of these training courses through regional criminal justice training academies or other entities as approved by him. Based on information provided by authorized training entities, the State Veterinarian shall maintain the training records for all animal control officers for the purpose of documenting and ensuring that they are in compliance with this subsection.

B. Upon cause shown by a locality, the State Veterinarian may grant additional time during which the training required by subsection A may be completed by an animal control officer for the locality.

C. Any animal control officer that fails to complete the training required by subsection A shall be removed from office, unless the State Veterinarian has granted additional time as provided in subsection B.

1998, c. 817, § 3.1-796.104:1; 2002, c. 418; 2004, c. 181; 2008, c. 860.



§ 3.2-6557. Animal control officers and humane investigators; limitations; records; penalties

A. No animal control officer, humane investigator, humane society or custodian of any public or private animal shelter shall (i) obtain the release or transfer of an animal by the animal's owner to such animal control officer, humane investigator, humane society or custodian for personal gain or (ii) give or sell or negotiate for the gift or sale to any individual, pet shop, dealer, or research facility of any animal that may come into his custody in the course of carrying out his official assignments. No animal control officer, humane investigator or custodian of any public or private animal shelter shall be granted a dealer's license. Violation of this subsection is a Class 1 misdemeanor. Nothing in this section shall preclude any animal control officer or humane investigator from lawfully impounding any animal pursuant to § 3.2-6569.

B. An animal control officer, law-enforcement officer, humane investigator or custodian of any public or private animal shelter, upon taking custody of any animal in the course of his official duties, or any representative of a humane society, upon obtaining custody of any animal on behalf of the society, shall immediately make a record of the matter. Such record shall include:

1. The date on which the animal was taken into custody;

2. The date of the making of the record;

3. A description of the animal including the animal's species, color, breed, sex, approximate age and approximate weight;

4. The reason for taking custody of the animal and the location where custody was taken;

5. The name and address of the animal's owner, if known;

6. Any license or rabies tag, tattoo, collar or other identification number carried by or appearing on the animal; and

7. The disposition of the animal.

Records required by this subsection shall be maintained for at least five years and shall be available for public inspection upon request. A summary of such records shall be submitted annually to the State Veterinarian in a format prescribed by him.

C. Any animal control officer or custodian of any public animal shelter who violates any provision of this chapter that relates to the seizure, impoundment and custody of animals by an animal control officer may be subject to suspension or dismissal from his position.

D. Custodians and animal control officers engaged in the operation of a public animal shelter shall be required to have knowledge of the laws of the Commonwealth governing animals, including this chapter, as well as basic animal care.

1984, c. 492, § 29-213.74; 1986, c. 315; 1987, c. 488, § 3.1-796.105; 1991, c. 65; 1993, c. 601; 1997, c. 286; 1998, c. 817; 2008, c. 860; 2014, c. 148.



§ 3.2-6558. Humane investigators; qualifications; appointment; term

A. A circuit court may reappoint any person as a humane investigator for any locality within its jurisdiction if the person:

1. Was appointed as a humane investigator prior to July 1, 2003; and

2. Has never been convicted of animal cruelty or neglect, any felony, or any crime of moral turpitude according to a criminal background check, which shall be performed by the attorney for the Commonwealth at the expense of the person seeking the appointment.

B. A circuit court may appoint a person to fill a vacancy in that jurisdiction created when a humane investigator who was appointed prior to July 1, 2003, is no longer willing or eligible to be a humane investigator, provided the person seeking appointment:

1. Has received a written recommendation from the administrative entity that oversees animal control in the locality where the humane investigator seeks appointment;

2. Has never been convicted of animal cruelty or neglect, any felony, or any crime of moral turpitude according to a criminal background check, which shall be performed by the attorney for the Commonwealth at the expense of the person seeking the appointment; and

3. Has completed a basic animal control course approved by the State Veterinarian pursuant to § 3.2-6556.

C. A person residing outside the Commonwealth may be appointed as a humane investigator only if he is employed by a humane society located within the locality where he is seeking appointment.

D. Reappointments of humane investigators shall be for terms of three years. Each humane investigator shall, during each term for which he is appointed, complete 15 hours of training in animal care and protection approved for animal control officers. If a humane investigator is appointed to a succeeding term before or within 30 days after his current term expires, a criminal background check shall not be required. If a humane investigator's term expires and he is not appointed to a succeeding term before or within 30 days after his current term expires, the humane investigator shall not be appointed to another term.

1984, c. 492, § 29-213.75; 1987, c. 488, § 3.1-796.106; 1998, c. 817; 2003, c. 858; 2004, c. 181; 2008, c. 860.



§ 3.2-6559. Powers and duties of humane investigators

A. Any humane investigator may, within the locality where he has been appointed, investigate violations of laws and ordinances regarding care and treatment of animals and disposal of dead animals.

B. Each humane investigator shall carry during the performance of his powers and duties under this chapter an identification card issued by the locality where the humane investigator is appointed. The identification card shall include the following information regarding the humane investigator:

1. His full name;

2. The locality where he has been appointed;

3. The name of the circuit court that appointed him;

4. The signature of the circuit court judge that appointed him;

5. A photograph of his face; and

6. The date of expiration of his appointment.

C. Each humane investigator shall record on a form approved by the administrative entity that oversees animal control every investigation he performs, maintain such record for five years, and make such record available upon request to any law-enforcement officer, animal control officer or State Veterinarian's representative. Each humane investigator shall file quarterly a report summarizing such records with the administrative agency that oversees animal control on an approved form. A humane investigator's appointment may be revoked as provided in § 3.2-6561 if he fails to file such report.

1998, c. 817, § 3.1-796.106:2; 2003, c. 858; 2008, c. 860.



§ 3.2-6560. Expenses of humane investigators

Neither the appointment of any humane investigator, nor the performance of any service or duty by him, shall require any locality or the Commonwealth to pay any cost or expense incurred by or on behalf of a humane investigator. Any locality may reimburse any humane investigator appointed for that locality for reasonable expenses incurred as the result of a specific request for services from the locality.

1984, c. 492, § 29-213.79; 1986, c. 362; 1987, c. 488, § 3.1-796.110; 1998, c. 817; 2008, c. 860.



§ 3.2-6561. Revocation of appointment of humane investigators

A. Upon a motion by the attorney for the Commonwealth, the circuit court that appointed a humane investigator may revoke his appointment if he is no longer able to perform the duties of a humane investigator; has been convicted of any felony, Class 1 misdemeanor, or a violation of any provision of this chapter or any other law regarding animals; or for good cause shown. The court shall notify the administrative entity that oversees animal control in the locality where the humane investigator was appointed of such revocation.

B. Any law-enforcement officer may investigate any allegation that a humane investigator has violated this chapter and report his findings and recommendations to the attorney for the Commonwealth.

1998, c. 817, § 3.1-796.106:1; 1999, c. 376; 2003, c. 858; 2008, c. 860.



§ 3.2-6562. Capturing, confining, and euthanizing companion animals by animal control officers; approval of drugs used

It shall be the duty of the animal control officer or any other officer to capture and confine any companion animal of unknown ownership found running at large on which the license fee has not been paid. Following the expiration of the holding period prescribed in § 3.2-6546, the animal control officer or other officer may deliver such companion animal to any person in his jurisdiction who will pay the required license fee on such companion animal. Prior to disposition by euthanasia or otherwise, all the provisions of § 3.2-6546 shall have been complied with. For all companion animals not otherwise disposed of as provided for in this chapter, it shall be the duty of the animal control officer or any other officer to euthanize such companion animals. Any person, animal control officer, or other officer euthanizing a companion animal under this chapter shall cremate, bury, or sanitarily dispose of the same.

All drugs and drug administering equipment used by animal control officers or other officers to capture companion animals pursuant to this chapter shall have been approved by the State Veterinarian.

1984, c. 492, § 29-213.88; 1987, c. 488, § 3.1-796.119; 1991, c. 348; 1997, c. 159; 1998, c. 817; 2008, c. 860.



§ 3.2-6562.1. Rabies exposure; local authority and responsibility plan

The local health director, in conjunction with the governing body of the locality, shall adopt a plan to control and respond to the risk of rabies exposure to persons and companion animals. Such plan shall set forth a procedure that promptly ensures the capture, confinement, isolation, or euthanasia of any animal that has exposed, or poses a risk of exposing, a person or companion animal to rabies. The plan shall identify the authority and responsibility of the local health department, law-enforcement officers, animal control officers, and any other persons with a duty to control or respond to a risk of rabies exposure. The plan shall provide for law-enforcement officers, animal control officers, and other persons to report to and be directed by the local health director for such purposes.

2010, c. 834.



§ 3.2-6563. When animals to be euthanized; procedure

Any humane investigator may lawfully cause to be euthanized any animal in his charge or found abandoned or not properly cared for when, in the judgment of the humane investigator and two reputable citizens called to view the same in his presence, and who shall give their written certificate, the animal appears to be injured, disabled or diseased, past recovery, or the injury, disease or disability is such that a reasonable owner would cause the animal to be euthanized.

Any humane investigator shall make every reasonable effort immediately to notify the owner of the animal that the humane investigator intends for the animal to be euthanized. The owner shall have a right to select one of the two reputable citizens called to view the animal and give written certificate of the animal's condition. In no event shall the determination as to disposition of the animal be delayed beyond 48 hours after such humane investigator first decides the animal should be euthanized. In the event that the two citizens called to give such certificate are unable to agree, they shall select a third reputable citizen and his decision shall be final.

1984, c. 492, § 29-213.83; 1986, c. 362; 1987, c. 488, § 3.1-796.114; 1998, c. 817; 2008, c. 860.



§ 3.2-6564. Complaint of suspected violation; investigation

A. Upon receiving a complaint of a suspected violation of this chapter, any ordinance enacted pursuant to this chapter or any law for the protection of domestic animals, any animal control officer, law-enforcement officer, or State Veterinarian's representative may, for the purpose of investigating the allegations of the complaint, enter upon, during business hours, any business premises, including any place where animals or animal records are housed or kept, of any dealer, pet shop, groomer, or boarding establishment. Upon receiving a complaint of a suspected violation of any law or ordinance regarding care or treatment of animals or disposal of dead animals, any humane investigator may, for the purpose of investigating the allegations of the complaint, enter upon, during business hours, any business premises, including any place where animals or animal records are housed or kept, of any dealer, pet shop, groomer, or boarding establishment.

Upon obtaining a warrant as provided for in § 3.2-6568, the law-enforcement officer, animal control officer, State Veterinarian's representative, or humane investigator may enter upon any other premises where the animal or animals described in the complaint are housed or kept. Attorneys for the Commonwealth and law-enforcement officials shall provide such assistance as may be required in the conduct of such investigations.

B. If the investigation discloses that a violation of § 3.2-6503 has occurred, the investigating official shall notify the owner or custodian of the complaint and of what action is necessary to comply with this chapter.

1984, c. 492, § 29-213.76; 1987, c. 488, § 3.1-796.107; 1991, c. 451; 1993, c. 174; 1998, c. 817; 2008, c. 860.



§ 3.2-6565. Impoundment; expenses; lien; disposition of animal

When an animal control officer, humane investigator, law-enforcement officer or State Veterinarian's representative finds that an apparent violation of this chapter has rendered an animal in such a condition as to constitute a direct and immediate threat to its life, safety or health that the owner or custodian has failed to remedy, such animal control officer, humane investigator, law-enforcement officer or State Veterinarian's representative may impound the animal pursuant to § 3.2-6569 in a facility that will provide the elements of good care as set forth in § 3.2-6503 and shall then proceed to take such steps as are required to dispose of the animal pursuant to § 3.2-6569.

1984, c. 492, § 29-213.77; 1987, c. 488, § 3.1-796.108; 1994, c. 387; 1998, c. 817; 2008, c. 860.



§ 3.2-6566. Preventing cruelty to animals; interference; penalty

Each animal control officer, humane investigator or State Veterinarian's representative shall interfere to prevent the perpetration of any act of cruelty upon any animal in his presence. Any person who shall interfere with or obstruct or resist any humane investigator or State Veterinarian's representative in the discharge of his rights, powers, and duties as authorized and prescribed by law is guilty of a Class 4 misdemeanor.

1984, c. 492, § 29-213.80; 1986, c. 362; 1987, c. 488, § 3.1-796.111; 1998, c. 817; 2008, c. 860; 2010, c. 240.



§ 3.2-6567. Enforcement authority

All law-enforcement officers in the Commonwealth and State Veterinarian's representatives shall enforce the provisions of this chapter to the same extent other laws in the Commonwealth are enforced.

1984, c. 492, § 29-213.81; 1987, c. 488, § 3.1-796.112; 1991, c. 121; 1998, c. 817; 2008, c. 860.



§ 3.2-6568. Power of search for violations of statutes against cruelty to animals

When an affidavit is made under oath before a magistrate or court of competent jurisdiction by any animal control officer, humane investigator, law-enforcement officer, or State Veterinarian's representative that the complainant believes and has reasonable cause to believe that the laws in relation to cruelty to animals have been, are being, or are about to be violated in any particular building or place, such magistrate or judge, if satisfied that there is reasonable cause for such belief, shall issue a warrant authorizing any sheriff, deputy sheriff, or police officer to search the building or place. After issuing a warrant under this section, the magistrate or judge shall file the affidavit in the manner prescribed by § 19.2-54. After executing the warrant, the animal control officer, humane investigator, law-enforcement officer, or State Veterinarian's representative shall return the warrant to the clerk of the circuit court of the city or county wherein the search was made.

1984, c. 492, § 29-213.82; 1986, c. 362; 1987, c. 488, § 3.1-796.113; 1994, c. 168; 1998, c. 817; 2008, cc. 543, 707, 860; 2014, c. 354.



§ 3.2-6569. Seizure and impoundment of animals; notice and hearing; disposition of animal; disposition of proceeds upon sale

A. Any humane investigator, law-enforcement officer or animal control officer may lawfully seize and impound any animal that has been abandoned, has been cruelly treated, or is suffering from an apparent violation of this chapter that has rendered the animal in such a condition as to constitute a direct and immediate threat to its life, safety or health. The seizure or impoundment of an equine resulting from a violation of clause (iii) of subsection A or clause (ii) of subsection B of § 3.2-6570 may be undertaken only by the State Veterinarian or State Veterinarian's representative who has received training in the examination and detection of sore horses as required by 9 C.F.R. Part 11.7.

B. Before seizing or impounding any agricultural animal, the humane investigator, law-enforcement officer or animal control officer shall contact the State Veterinarian or State Veterinarian's representative, who shall recommend to the person the most appropriate action for effecting the seizure and impoundment. The humane investigator, law-enforcement officer or animal control officer shall notify the owner of the agricultural animal and the local attorney for the Commonwealth of the recommendation. The humane investigator, law-enforcement officer or animal control officer may impound the agricultural animal on the land where the agricultural animal is located if:

1. The owner or tenant of the land where the agricultural animal is located gives written permission;

2. A general district court so orders; or

3. The owner or tenant of the land where the agricultural animal is located cannot be immediately located, and it is in the best interest of the agricultural animal to be impounded on the land where it is located until the written permission of the owner or tenant of the land can be obtained.

If there is a direct and immediate threat to an agricultural animal, the humane investigator, law-enforcement officer or animal control officer may seize the animal, in which case the humane investigator, law-enforcement officer or animal control officer shall file within five business days on a form approved by the State Veterinarian a report on the condition of the animal at the time of the seizure, the location of impoundment, and any other information required by the State Veterinarian.

C. Upon seizing or impounding an animal, the humane investigator, law-enforcement officer or animal control officer shall petition the general district court in the city or county where the animal is seized for a hearing. The hearing shall be not more than 10 business days from the date of the seizure of the animal. The hearing shall be to determine whether the animal has been abandoned, has been cruelly treated, or has not been provided adequate care.

D. The humane investigator, law-enforcement officer, or animal control officer shall cause to be served upon the person with a right of property in the animal or the custodian of the animal notice of the hearing. If such person or the custodian is known and residing within the jurisdiction wherein the animal is seized, written notice shall be given at least five days prior to the hearing of the time and place of the hearing. If such person or the custodian is known but residing out of the jurisdiction where such animal is seized, written notice by any method or service of process as is provided by the Code of Virginia shall be given. If such person or the custodian is not known, the humane investigator, law-enforcement officer, or animal control officer shall cause to be published in a newspaper of general circulation in the jurisdiction wherein such animal is seized notice of the hearing at least one time prior to the hearing and shall further cause notice of the hearing to be posted at least five days prior to the hearing at the place provided for public notices at the city hall or courthouse wherein such hearing shall be held.

E. The procedure for appeal and trial shall be the same as provided by law for misdemeanors. Trial by jury shall be as provided in Article 4 (§ 19.2-260 et seq.) of Chapter 15 of Title 19.2. The Commonwealth shall be required to prove its case beyond a reasonable doubt.

F. The humane investigator, law-enforcement officer, or animal control officer shall provide for such animal until the court has concluded the hearing. Any locality may require the owner of any animal held pursuant to this subsection for more than thirty days to post a bond in surety with the locality for the amount of the cost of boarding the animal for a period of time set by ordinance, not to exceed nine months.

In any locality that has not adopted such an ordinance, a court may order the owner of an animal held pursuant to this subsection for more than 30 days to post a bond in surety with the locality for the amount of the cost of boarding the animal for a period of time not to exceed nine months. The bond shall not be forfeited if the owner is found to be not guilty of the violation.

If the court determines that the animal has been neither abandoned, cruelly treated, nor deprived of adequate care, the animal shall be returned to the owner. If the court determines that the animal has been (i) abandoned or cruelly treated, (ii) deprived of adequate care, as that term is defined in § 3.2-6500, or (iii) raised as a dog that has been, is, or is intended to be used in dogfighting in violation of § 3.2-6571, then the court shall order that the animal may be: (a) sold by a local governing body, if not a companion animal; (b) disposed of by a local governing body pursuant to subsection D of § 3.2-6546, whether such animal is a companion animal or an agricultural animal; or (c) delivered to the person with a right of property in the animal as provided in subsection G.

G. In no case shall the owner be allowed to purchase, adopt, or otherwise obtain the animal if the court determines that the animal has been abandoned, cruelly treated, or deprived of adequate care. The court shall direct that the animal be delivered to the person with a right of property in the animal, upon his request, if the court finds that the abandonment, cruel treatment, or deprivation of adequate care is not attributable to the actions or inactions of such person.

H. The court shall order the owner of any animal determined to have been abandoned, cruelly treated, or deprived of adequate care to pay all reasonable expenses incurred in caring and providing for such animal from the time the animal is seized until such time that the animal is disposed of in accordance with the provisions of this section, to the provider of such care.

I. The court may prohibit the possession or ownership of other companion animals by the owner of any companion animal found to have been abandoned, cruelly treated, or deprived of adequate care. In making a determination to prohibit the possession or ownership of companion animals, the court may take into consideration the owner's past record of convictions under this chapter or other laws prohibiting cruelty to animals or pertaining to the care or treatment of animals and the owner's mental and physical condition.

J. If the court finds that an agricultural animal has been abandoned or cruelly treated, the court may prohibit the possession or ownership of any other agricultural animal by the owner of the agricultural animal if the owner has exhibited a pattern of abandoning or cruelly treating agricultural animals as evidenced by previous convictions of violating § 3.2-6504 or 3.2-6570. In making a determination to prohibit the possession or ownership of agricultural animals, the court may take into consideration the owner's mental and physical condition.

K. Any person who is prohibited from owning or possessing animals pursuant to subsection I or J may petition the court to repeal the prohibition after two years have elapsed from the date of entry of the court's order. The court may, in its discretion, repeal the prohibition if the person can prove to the satisfaction of the court that the cause for the prohibition has ceased to exist.

L. When a sale occurs, the proceeds shall first be applied to the costs of the sale then next to the unreimbursed expenses for the care and provision of the animal, and the remaining proceeds, if any, shall be paid over to the owner of the animal. If the owner of the animal cannot be found, the proceeds remaining shall be paid into the Literary Fund.

M. Nothing in this section shall be construed to prohibit the humane destruction of a critically injured or ill animal for humane purposes by the impounding humane investigator, law-enforcement officer, animal control officer, or licensed veterinarian.

1984, c. 492, § 29-213.84; 1986, c. 362; 1987, c. 488, § 3.1-796.115; 1990, c. 322; 1992, c. 123; 1993, c. 119; 1994, c. 387; 1998, c. 817; 1999, c. 113; 2002, c. 500; 2008, cc. 510, 860; 2011, cc. 754, 886.



§ 3.2-6570. Cruelty to animals; penalty

A. Any person who: (i) overrides, overdrives, overloads, tortures, ill-treats, abandons, willfully inflicts inhumane injury or pain not connected with bona fide scientific or medical experimentation, or cruelly or unnecessarily beats, maims, mutilates, or kills any animal, whether belonging to himself or another; (ii) deprives any animal of necessary food, drink, shelter or emergency veterinary treatment; (iii) sores any equine for any purpose or administers drugs or medications to alter or mask such soring for the purpose of sale, show, or exhibition of any kind, unless such administration of drugs or medications is within the context of a veterinary client-patient relationship and solely for therapeutic purposes; (iv) ropes, lassoes, or otherwise obstructs or interferes with one or more legs of an equine in order to intentionally cause it to trip or fall for the purpose of engagement in a rodeo, contest, exhibition, entertainment, or sport unless such actions are in the practice of accepted animal husbandry or for the purpose of allowing veterinary care; (v) willfully sets on foot, instigates, engages in, or in any way furthers any act of cruelty to any animal; (vi) carries or causes to be carried by any vehicle, vessel or otherwise any animal in a cruel, brutal, or inhumane manner, so as to produce torture or unnecessary suffering; or (vii) causes any of the above things, or being the owner of such animal permits such acts to be done by another is guilty of a Class 1 misdemeanor.

In addition to the penalties provided in this subsection, the court may, in its discretion, require any person convicted of a violation of this subsection to attend an anger management or other appropriate treatment program or obtain psychiatric or psychological counseling. The court may impose the costs of such a program or counseling upon the person convicted.

B. Any person who: (i) tortures, willfully inflicts inhumane injury or pain not connected with bona fide scientific or medical experimentation, or cruelly and unnecessarily beats, maims, mutilates or kills any animal whether belonging to himself or another; (ii) sores any equine for any purpose or administers drugs or medications to alter or mask such soring for the purpose of sale, show, or exhibit of any kind, unless such administration of drugs or medications is under the supervision of a licensed veterinarian and solely for therapeutic purposes; (iii) ropes, lassoes, or otherwise obstructs or interferes with one or more legs of an equine in order to intentionally cause it to trip or fall for the purpose of engagement in a rodeo, contest, exhibition, entertainment, or sport unless such actions are in the practice of accepted animal husbandry or for the purpose of allowing veterinary care; (iv) maliciously deprives any companion animal of necessary food, drink, shelter or emergency veterinary treatment; (v) instigates, engages in, or in any way furthers any act of cruelty to any animal set forth in clauses (i) through (iv) or (vi) causes any of the actions described in clauses (i) through (v), or being the owner of such animal permits such acts to be done by another; and has been within five years convicted of a violation of this subsection or subsection A, is guilty of a Class 6 felony if the current violation or any previous violation of this subsection or subsection A resulted in the death of an animal or the euthanasia of an animal based on the recommendation of a licensed veterinarian upon determination that such euthanasia was necessary due to the condition of the animal, and such condition was a direct result of a violation of this subsection or subsection A.

C. Nothing in this section shall be construed to prohibit the dehorning of cattle conducted in a reasonable and customary manner.

D. This section shall not prohibit authorized wildlife management activities or hunting, fishing or trapping as regulated under other titles of the Code of Virginia, including Title 29.1, or to farming activities as provided under this title or regulations adopted hereunder.

E. It is unlawful for any person to kill a domestic dog or cat for the purpose of obtaining the hide, fur or pelt of the dog or cat. A violation of this subsection is a Class 1 misdemeanor. A second or subsequent violation of this subsection is a Class 6 felony.

F. Any person who: (i) tortures, willfully inflicts inhumane injury or pain not connected with bona fide scientific or medical experimentation or cruelly and unnecessarily beats, maims or mutilates any dog or cat that is a companion animal whether belonging to him or another; and (ii) as a direct result causes the death of such dog or cat that is a companion animal, or the euthanasia of such animal on the recommendation of a licensed veterinarian upon determination that such euthanasia was necessary due to the condition of the animal, is guilty of a Class 6 felony. If a dog or cat is attacked on its owner's property by a dog so as to cause injury or death, the owner of the injured dog or cat may use all reasonable and necessary force against the dog at the time of the attack to protect his dog or cat. Such owner may be presumed to have taken necessary and appropriate action to defend his dog or cat and shall therefore be presumed not to have violated this subsection. The provisions of this subsection shall not overrule § 3.2-6540, 3.2-6540.1, or 3.2-6552.

G. Any person convicted of violating this section may be prohibited by the court from possession or ownership of companion animals.

1984, c. 492, § 29-213.91; 1987, c. 488, § 3.1-796.122; 1992, c. 177; 1998, c. 817; 1999, cc. 209, 620, 645; 2002, cc. 351, 500, 583, 613; 2003, cc. 787, 788; 2004, c. 217; 2007, c. 743; 2008, c. 860; 2013, cc. 58, 732; 2015, c. 491.



§ 3.2-6570.1. Sale of animals after cruelty or neglect conviction; penalty

Any person who has been convicted of a violation of any law concerning abuse, neglect, or cruelty to animals that sells, offers for sale, or trades any companion animal is guilty of a Class 1 misdemeanor. However, a person may dispose of animals under the provisions of a court order.

2008, c. 852, § 3.1-796.122:1.



§ 3.2-6571. Animal fighting; penalty

A. No person shall knowingly:

1. Promote, prepare for, engage in, or be employed in, the fighting of animals for amusement, sport or gain;

2. Attend an exhibition of the fighting of animals;

3. Authorize or allow any person to undertake any act described in this section on any premises under his charge or control; or

4. Aid or abet any such acts.

Except as provided in subsection B, any person who violates any provision of this subsection is guilty of a Class 1 misdemeanor.

B. Any person who violates any provision of subsection A in combination with one or more of the following is guilty of a Class 6 felony:

1. When a dog is one of the animals;

2. When any device or substance intended to enhance an animal's ability to fight or to inflict injury upon another animal is used, or possessed with intent to use it for such purpose;

3. When money or anything of value is wagered on the result of such fighting;

4. When money or anything of value is paid or received for the admission of a person to a place for animal fighting;

5. When any animal is possessed, owned, trained, transported, or sold with the intent that the animal engage in an exhibition of fighting with another animal; or

6. When he permits or causes a minor to (i) attend an exhibition of the fighting of any animals or (ii) undertake or be involved in any act described in this subsection.

C.1. Any animal control officer, as defined in § 3.2-6500, shall confiscate any animal that he determines has been, is, or is intended to be used in animal fighting and any equipment used in training such animal or used in animal fighting.

2. Upon confiscation of an animal, the animal control officer shall petition the appropriate court for a hearing for a determination of whether the animal has been, is, or is intended to be used in animal fighting. The hearing shall be not more than 10 business days from the date of the confiscation of the animal. If the court finds that the animal has not been used, is not used and is not intended to be used in animal fighting, it shall order the animal released to its owner. However, if the court finds probable cause to believe that the animal has been, is, or is intended to be used in animal fighting, the court shall order the animal forfeited to the locality unless the owner posts bond in surety with the locality in an amount sufficient to compensate the locality for its cost of caring for the animal for a period of nine months. He shall post additional bond for each successive nine-month period until a final determination by the trial court on any criminal charges brought pursuant to subsections A or B.

3. Upon a final determination of guilt by the trial court on criminal charges brought pursuant to subsections A or B, the court shall order that the animal be forfeited to the locality. Upon a final determination of not guilty by the trial court on the underlying criminal charges, a confiscated animal shall be returned to its owner and any bond shall be refunded to him.

D. Any person convicted of violating any provision of subsection A or B shall be prohibited by the court from possession or ownership of companion animals or cocks.

E. In addition to fines and costs, the court shall order any person who is convicted of a violation of this section to pay all reasonable costs incurred in housing, caring for, or euthanizing any confiscated animal. If the court finds that the actual costs are reasonable, it may order payment of actual costs.

F. The provisions of this section shall not apply to any law-enforcement officer in the performance of his duties. This section shall not prohibit (i) authorized wildlife management activities or hunting, fishing, or trapping authorized under any title of the Code of Virginia or regulations promulgated thereto or (ii) farming activities authorized under Title 3.2 of the Code of Virginia or regulations promulgated thereto.

1985, c. 408, § 29-213.92:1; 1987, c. 488, § 3.1-796.124; 1998, c. 817; 1999, c. 113; 2003, c. 857; 2008, cc. 543, 707, 860.



§ 3.2-6572. Reserved

Reserved.



§ 3.2-6573. Shooting birds for amusement, and renting premises for such purposes; penalty

Live pigeons or other birds or fowl shall not be kept or used for the purpose of a target, or to be shot at either for amusement or as a test of skill in marksmanship. It is a Class 4 misdemeanor to shoot at a bird kept or used as aforesaid, or to be a party to such shooting. Any person who lets any building, room, field or premises, or knowingly permits the use thereof for the purpose of such shooting is guilty of a Class 4 misdemeanor.

Nothing contained herein shall apply to the shooting of wild game.

1984, c. 492, § 29-213.94; 1987, c. 488, § 3.1-796.126; 2008, c. 860.



§ 3.2-6574. Sterilization of adopted dogs and cats; enforcement; civil penalty

A. Every new owner of a dog or cat adopted from a releasing agency shall cause to be sterilized the dog or cat pursuant to the agreement required by subdivision 2 of subsection B of this article.

B. A dog or cat shall not be released for adoption from a releasing agency unless:

1. The animal has already been sterilized; or

2. The individual adopting the animal signs an agreement to have the animal sterilized by a licensed veterinarian: (i) within 30 days of the adoption, if the animal is sexually mature; or (ii) within 30 days after the animal reaches six months of age, if the animal is not sexually mature at the time of adoption.

C. A releasing agency may extend for 30 days the date by which a dog or cat must be sterilized on presentation of a written report from a veterinarian stating that the life or health of the adopted animal may be jeopardized by sterilization. In cases involving extenuating circumstances, the veterinarian and the releasing agency may negotiate the terms of an extension of the date by which the animal must be sterilized.

D. Nothing in this section shall preclude the sterilization of a sexually immature dog or cat upon the written agreement of the veterinarian, the releasing agency, and the new owner.

E. Upon the petition of an animal control officer, humane investigator, the State Veterinarian or a State Veterinarian's representative to the district court of the county or city where a violation of this article occurs, the court may order the new owner to take any steps necessary to comply with the requirements of this article. This remedy shall be exclusive of and in addition to any civil penalty that may be imposed under this article.

F. Any person who violates subsection A or B of this section shall be subject to a civil penalty not to exceed $250.

1993, c. 959, § 3.1-796.126:1; 1998, c. 817; 2008, c. 860; 2010, c. 875.



§ 3.2-6575. Sterilization agreement

Any agreement used by a releasing agency pursuant to subsection B of § 3.2-6574 shall contain:

1. The date of the agreement;

2. The names, addresses, and signatures of the releasing agency and the new owner;

3. A description of the dog or cat to be adopted;

4. The date by which the dog or cat is required to be sterilized; and

5. A statement printed in conspicuous, bold print, that sterilization of the dog or cat is required under this article; that a person who violates this article is subject to a civil penalty; and that the new owner may be compelled to comply with the provisions of this article.

1993, c. 959, § 3.1-796.126:2; 2008, c. 860.



§ 3.2-6576. Sterilization confirmation; civil penalty

Each new owner who signs a sterilization agreement shall, within seven days of the sterilization, cause to be delivered or mailed to the releasing agency written confirmation signed by the veterinarian who performed the sterilization. The confirmation shall briefly describe the dog or cat; include the new owner's name and address; certify that the sterilization was performed; and specify the date of the procedure. Any person who violates this section shall be subject to a civil penalty not to exceed $150.

1993, c. 959, § 3.1-796.126:3; 1999, cc. 627, 672; 2008, c. 860.



§ 3.2-6577. Notification concerning lost, stolen or dead dogs or cats; civil penalty

If an adopted dog or cat is lost or stolen or dies before the animal is sterilized and before the date by which the dog or cat is required to be sterilized, the new owner shall, within seven days of the animal's disappearance or death, notify the releasing agency of the animal's disappearance or death. Any person who violates this section shall be subject to a civil penalty not to exceed $25.

1993, c. 959, § 3.1-796.126:4; 2008, c. 860.



§ 3.2-6578. Exemptions

This article shall not apply to:

1. An owner reclaiming his dog or cat from a releasing agency;

2. A releasing agency within a locality that has adopted a more stringent mandatory sterilization ordinance; and

3. A local governing body that has disposed of an animal by sale or gift to a federal agency, state-supported institution, agency of the Commonwealth, agency of another state, or licensed federal dealer having its principal place of business located within the Commonwealth.

1993, c. 959, § 3.1-796.126:5; 2008, c. 860.



§ 3.2-6579. Releasing agency; fees and deposits

A local governing body or releasing agency may charge and collect from the new owner a fee or deposit before releasing a dog or cat for adoption to ensure sterilization.

1993, c. 959, § 3.1-796.126:6; 2008, c. 860.



§ 3.2-6580. Civil penalties

Any animal control officer, humane investigator, releasing agency, the State Veterinarian or State Veterinarian's representative shall be entitled to bring a civil action for any violation of this article that is subject to a civil penalty. Any civil penalty assessed pursuant to this article shall be paid into the treasury of the city or county where such civil action is brought and used for the purpose of defraying the costs of local animal control, including efforts to promote sterilization of cats and dogs.

1993, c. 959, § 3.1-796.126:7; 1998, c. 817; 2002, c. 787; 2008, c. 860.



§ 3.2-6581. Definitions

As used in this article:

"Adequate confinement" means that, while on the property of its owner and not under the direct supervision and control of the owner or custodian, a hybrid canine shall be confined in a humane manner in a securely enclosed and locked structure of sufficient height and design to: (i) prevent the animal's escape; or if the hybrid canine is determined to be a dangerous dog pursuant to § 3.2-6540, the structure shall prevent direct contact with any person or animal not authorized by the owner to be in direct contact with the hybrid canine; and (ii) provide a minimum of 100 square feet of floor space for each adult animal. Tethering of a hybrid canine not under the direct supervision and control of the owner or custodian shall not be considered adequate confinement.

"Hybrid canine" means any animal that is or can be demonstrated to be a hybrid of the domestic dog and any other species of the Canidae family; that at any time has been permitted, registered, licensed, or advertised as such; or that at any time has been described, represented, or reported as such by its owner to a licensed veterinarian, law-enforcement officer, animal control officer, humane investigator, official of the Department of Health, or State Veterinarian's representative.

"Responsible ownership" means the ownership and humane care of a hybrid canine in such a manner as to comply with all laws and ordinances regarding hybrid canines and prevent endangerment by the animal to public health and safety.

1997, c. 918, § 3.1-796.126:8; 1998, c. 817; 2008, c. 860; 2014, c. 461.



§ 3.2-6582. Hybrid canine ordinance; penalty

A. Any locality may, by ordinance, establish a permit system to ensure the adequate confinement and responsible ownership of hybrid canines. Such ordinance may include requirements pertaining to (i) the term and expiration date of the permit; (ii) the number of hybrid canines that may be owned by a permittee; (iii) identification tags or tattooing of the animal; (iv) where the animal may be kept; (v) handling of the animal while not on the property of the owner; and (vi) information required to be provided when applying for a permit, such as the sex, color, height, vaccination records, length, or identifying marks of the hybrid canine. The ordinance shall not require that hybrid canines be disposed of by the owner unless the owner fails to obtain or renew any required permit or violates a provision of the ordinance or any other law pertaining to the responsible ownership of the hybrid canine. The locality may impose a permit fee to cover the cost of the permitting system.

B. Violation of an ordinance enacted pursuant to subsection A is a Class 3 misdemeanor for the first violation and a Class 1 misdemeanor for any subsequent violation. The ordinance may require a violator to surrender the hybrid canine for euthanasia in accordance with § 3.2-6562.

C. The provisions of subsections A and B shall not affect any ordinance adopted prior to July 1, 1997.

D. Any locality may, by ordinance, prohibit the keeping of hybrid canines.

1997, c. 918, § 3.1-796.126:9; 2008, c. 860; 2014, c. 461.



§ 3.2-6583. Hybrid canines killing, injuring or chasing livestock

It shall be the duty of any animal control officer or other officer who may find a hybrid canine in the act of killing or injuring livestock or poultry to kill such hybrid canine forthwith, whether such hybrid canine bears a tag or not. Any person finding a hybrid canine committing any of the depredations mentioned in this section may kill such hybrid canine on sight as may any owner of livestock or his agent finding a hybrid canine chasing livestock on land lawfully utilized by the livestock when the circumstances show that such chasing is harmful to the livestock. Any court may order the animal control officer or other officer to kill any hybrid canine known to be a confirmed livestock or poultry killer, and any hybrid canine that kills poultry for a third time shall be considered a confirmed poultry killer. The court, through its contempt powers, may compel the owner, custodian, or harborer of the hybrid canine to produce the hybrid canine.

Any animal control officer who has reason to believe that any hybrid canine is killing livestock or poultry shall be empowered to seize such hybrid canine solely for the purpose of examining such hybrid canine in order to determine whether it committed any of the depredations mentioned herein. Any animal control officer or other person who has reason to believe that any hybrid canine is killing livestock, or committing any of the depredations mentioned in this section, shall apply to a magistrate serving the locality where such hybrid canine may be, who shall issue a warrant requiring the owner or custodian, if known, to appear before a general district court, at which time evidence shall be heard. If it appears that the hybrid canine is a livestock killer, or has committed any of the depredations mentioned in this section, the district court shall order that the hybrid canine be: (i) killed immediately by the animal control officer or other officer designated by the court; or (ii) removed to another state that does not border on the Commonwealth and prohibited from returning to the Commonwealth. Any hybrid canine ordered removed from the Commonwealth that is later found in the Commonwealth shall be ordered by a court to be killed immediately.

1997, c. 918, § 3.1-796.126:10; 1998, c. 817; 2008, cc. 551, 691, 860.



§ 3.2-6584. Compensation for livestock and poultry killed by hybrid canines

Any person who has any livestock or poultry killed or injured by any hybrid canine not his own shall be entitled to receive as compensation the fair market value of such livestock or poultry not to exceed $750 per animal or $10 per fowl if (i) the claimant has furnished evidence within 60 days of discovery of the quantity and value of the dead or injured livestock and the reasons the claimant believes that death or injury was caused by a hybrid canine; (ii) the animal control officer or other officer shall have been notified of the incident within 72 hours of its discovery; and (iii) the claimant first has exhausted his legal remedies against the owner, if known, of the hybrid canine doing the damage for which compensation under this section is sought. Exhaustion shall mean a judgment against the owner of the hybrid canine upon which an execution has been returned unsatisfied.

Local jurisdictions may by ordinance waive the requirements of clause (ii) or (iii) or both provided that the ordinance adopted requires that the animal control officer has conducted an investigation and that his investigation supports the claim. Upon payment under this section the local governing body shall be subrogated to the extent of compensation paid to the right of action to the owner of the livestock or poultry against the owner of the hybrid canine and may enforce the same in an appropriate action at law.

1997, c. 918, § 3.1-796.126:11; 1998, c. 817; 2008, c. 860; 2014, cc. 116, 160.



§ 3.2-6585. Dogs and cats deemed personal property; rights relating thereto

All dogs and cats shall be deemed personal property and may be the subject of larceny and malicious or unlawful trespass. Owners, as defined in § 3.2-6500, may maintain any action for the killing of any such animals, or injury thereto, or unlawful detention or use thereof as in the case of other personal property. The owner of any dog or cat that is injured or killed contrary to the provisions of this chapter by any person shall be entitled to recover the value thereof or the damage done thereto in an appropriate action at law from such person.

An animal control officer or other officer finding a stolen dog or cat, or a dog or cat held or detained contrary to law, shall have authority to seize and hold such animal pending action before a general district court or other court. If no such action is instituted within seven days, the animal control officer or other officer shall deliver the dog or cat to its owner.

The presence of a dog or cat on the premises of a person other than its legal owner shall raise no presumption of theft against the owner, and the animal control officer may take such animal and notify its legal owner. The legal owner of the animal shall pay a reasonable charge as the local governing body by ordinance shall establish for the keep of such animal while in the possession of the animal control officer.

1984, c. 492, § 29-213.95; 1987, c. 488, § 3.1-796.127; 1988, c. 537; 1998, c. 817; 2008, c. 860.



§ 3.2-6586. Dog injuring or killing other companion animals

The owner of any companion animal that is injured or killed by a dog shall be entitled to recover damages consistent with the provisions of § 3.2-6585 from the owner of such dog in an appropriate action at law if: (i) the injury occurred on the premises of the companion animal's owner; and (ii) the owner of the offending dog did not have the permission of the companion animal's owner for the dog to be on the premises at the time of the attack.

2003, c. 841, § 3.1-796.127:1; 2008, c. 860.



§ 3.2-6587. Unlawful acts; penalties

A. The following shall be unlawful acts and are Class 4 misdemeanors:

1. For any person to make a false statement in order to secure a dog or cat license to which he is not entitled.

2. For any dog or cat owner to fail to pay any license tax required by this chapter before February 1 for the year in which it is due. In addition, the court may order confiscation and the proper disposition of the dog or cat.

3. For any dog owner to allow a dog to run at large in violation of an ordinance passed pursuant to § 3.2-6539.

4. For any person to fail to obey an ordinance passed pursuant to §§ 3.2-6522 and 3.2-6525.

5. For any owner to fail to dispose of the body of his companion animals in accordance with § 3.2-6554.

6. For the owner of any dog or cat with a contagious or infectious disease to permit such dog or cat to stray from his premises if such disease is known to the owner.

7. For any person to conceal or harbor any dog or cat on which any required license tax has not been paid.

8. For any person, except the owner or custodian, to remove a legally acquired license tag from a dog or cat without the permission of the owner or custodian.

9. Any other violation of this chapter for which a specific penalty is not provided.

B. It is a Class 1 misdemeanor for any person to:

1. Present a false claim or to receive any money on a false claim under the provisions of § 3.2-6553; or

2. Impersonate a humane investigator.

1984, c. 492, § 29-213.99; 1987, c. 488, § 3.1-796.128; 1993, cc. 174, 775, 817; 1998, c. 817; 2008, c. 860.



§ 3.2-6588. Intentional interference with a guide or leader dog; penalty

A. It is unlawful for a person to, without just cause, willfully impede or interfere with the duties performed by a dog if the person knows or has reason to believe the dog is a guide or leader dog. A violation of this subsection is a Class 3 misdemeanor.

B. It is unlawful for a person to, without just cause, willfully injure a dog if the person knows or has reason to believe the dog is a guide or leader dog. A violation of this subsection is a Class 1 misdemeanor.

"Guide or leader dog" means a dog that: (i) serves as a dog guide for a blind person as defined in § 51.5-60 or for a person with a visual disability; (ii) serves as a listener for a deaf or hard-of-hearing person as defined in § 51.5-111; or (iii) provides support or assistance for a physically disabled or handicapped person.

1995, c. 209, § 3.1-796.128:1; 2008, c. 860.



§ 3.2-6589. Selling garments containing dog or cat fur prohibited; penalty

It is unlawful for any person to sell a garment containing the hide, fur, or pelt that he knows to be that of a domestic dog or cat. A violation of this section is punishable by a fine of not more than $10,000.

1999, cc. 646, 678, § 3.1-796.128:2; 2008, c. 860.



§ 3.2-6590. Jurisdiction of general district courts; right of appeal

Unless otherwise provided, the provisions of this article may be enforced by any general district court in cities or counties wherein the offense is committed or the offender or owner may be found. Every such offender shall have the right of appeal to the appropriate circuit court.

1984, c. 492, § 29-213.100; 1987, c. 488, § 3.1-796.129; 2008, c. 860.






Title 4.1 - Alcoholic Beverage Control Act

§ 4.1-100. (Effective July 1, 2018) Definitions

As used in this title unless the context requires a different meaning:

"Alcohol" means the product known as ethyl or grain alcohol obtained by distillation of any fermented liquor, rectified either once or more often, whatever the origin, and shall include synthetic ethyl alcohol, but shall not include methyl alcohol and alcohol completely denatured in accordance with formulas approved by the government of the United States.

"Alcohol vaporizing device" means any device, machine, or process that mixes any alcoholic beverages with pure oxygen or other gas to produce a vaporized product for the purpose of consumption by inhalation.

"Alcoholic beverages" includes alcohol, spirits, wine, and beer, and any one or more of such varieties containing one-half of one percent or more of alcohol by volume, including mixed alcoholic beverages, and every liquid or solid, powder or crystal, patented or not, containing alcohol, spirits, wine, or beer and capable of being consumed by a human being. Any liquid or solid containing more than one of the four varieties shall be considered as belonging to that variety which has the higher percentage of alcohol, however obtained, according to the order in which they are set forth in this definition; except that beer may be manufactured to include flavoring materials and other nonbeverage ingredients containing alcohol, as long as no more than 49 percent of the overall alcohol content of the finished product is derived from the addition of flavors and other nonbeverage ingredients containing alcohol for products with an alcohol content of no more than six percent by volume; or, in the case of products with an alcohol content of more than six percent by volume, as long as no more than one and one-half percent of the volume of the finished product consists of alcohol derived from added flavors and other nonbeverage ingredients containing alcohol.

"Art instruction studio" means any commercial establishment that provides to its customers all required supplies and step-by-step instruction in creating a painting or other work of art during a studio instructional session.

"Arts venue" means a commercial or nonprofit establishment that is open to the public and in which works of art are sold or displayed.

"Barrel" means any container or vessel having a capacity of more than 43 ounces.

"Bed and breakfast establishment" means any establishment (i) having no more than 15 bedrooms; (ii) offering to the public, for compensation, transitory lodging or sleeping accommodations; and (iii) offering at least one meal per day, which may but need not be breakfast, to each person to whom overnight lodging is provided.

"Beer" means any alcoholic beverage obtained by the fermentation of an infusion or decoction of barley, malt, and hops or of any similar products in drinkable water and containing one-half of one percent or more of alcohol by volume.

"Board" means the Virginia Alcoholic Beverage Control Board.

"Bottle" means any vessel intended to contain liquids and having a capacity of not more than 43 ounces.

"Canal boat operator" means any nonprofit organization that operates tourism-oriented canal boats for recreational purposes on waterways declared nonnavigable by the United States Congress pursuant to 33 U.S.C. § 59ii.

"Club" means any private nonprofit corporation or association which is the owner, lessee, or occupant of an establishment operated solely for a national, social, patriotic, political, athletic, or other like purpose, but not for pecuniary gain, the advantages of which belong to all of the members. It also means the establishment so operated. A corporation or association shall not lose its status as a club because of the conduct of charitable gaming conducted pursuant to Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2 in which nonmembers participate frequently or in large numbers, provided that no alcoholic beverages are served or consumed in the room where such charitable gaming is being conducted while such gaming is being conducted and that no alcoholic beverages are made available upon the premises to any person who is neither a member nor a bona fide guest of a member.

Any such corporation or association which has been declared exempt from federal and state income taxes as one which is not organized and operated for pecuniary gain or profit shall be deemed a nonprofit corporation or association.

"Container" means any barrel, bottle, carton, keg, vessel or other receptacle used for holding alcoholic beverages.

"Contract winemaking facility" means the premises of a licensed winery or farm winery that obtains grapes, fruits, and other agricultural products from a person holding a farm winery license and crushes, processes, ferments, bottles, or provides any combination of such services pursuant to an agreement with the farm winery licensee. For all purposes of this title, wine produced by a contract winemaking facility for a farm winery shall be considered to be wine owned and produced by the farm winery that supplied the grapes, fruits, or other agricultural products used in the production of the wine. The contract winemaking facility shall have no right to sell the wine so produced, unless the terms of payment have not been fulfilled in accordance with the contract. The contract winemaking facility may charge the farm winery for its services.

"Convenience grocery store" means an establishment which (i) has an enclosed room in a permanent structure where stock is displayed and offered for sale and (ii) maintains an inventory of edible items intended for human consumption consisting of a variety of such items of the types normally sold in grocery stores.

"Day spa" means any commercial establishment that offers to the public both massage therapy, performed by persons certified in accordance with § 54.1-3029, and barbering or cosmetology services performed by persons licensed in accordance with Chapter 7 (§ 54.1-700 et seq.) of Title 54.1.

"Designated area" means a room or area approved by the Board for on-premises licensees.

"Dining area" means a public room or area in which meals are regularly served.

"Establishment" means any place where alcoholic beverages of one or more varieties are lawfully manufactured, sold, or used.

"Farm winery" means an establishment (i) located on a farm in the Commonwealth with a producing vineyard, orchard, or similar growing area and with facilities for fermenting and bottling wine on the premises where the owner or lessee manufactures wine that contains not more than 21 percent alcohol by volume or (ii) located in the Commonwealth with a producing vineyard, orchard, or similar growing area or agreements for purchasing grapes or other fruits from agricultural growers within the Commonwealth, and with facilities for fermenting and bottling wine on the premises where the owner or lessee manufactures wine that contains not more than 21 percent alcohol by volume. "Farm winery" includes an accredited public or private institution of higher education provided that (a) no wine manufactured by the institution shall be sold, (b) the wine manufactured by the institution shall be used solely for research and educational purposes, (c) the wine manufactured by the institution shall be stored on the premises of such farm winery that shall be separate and apart from all other facilities of the institution, and (d) such farm winery is operated in strict conformance with the requirements of this sentence and Board regulations. As used in this definition, the terms "owner" and "lessee" shall include a cooperative formed by an association of individuals for the purpose of manufacturing wine. In the event such cooperative is licensed as a farm winery, the term "farm" as used in this definition includes all of the land owned or leased by the individual members of the cooperative as long as such land is located in the Commonwealth.

"Gift shop" means any bona fide retail store selling, predominantly, gifts, books, souvenirs, specialty items relating to history, original and handmade arts and products, collectibles, crafts, and floral arrangements, which is open to the public on a regular basis. Such shop shall be a permanent structure where stock is displayed and offered for sale and which has facilities to properly secure any stock of wine or beer. Such shop may be located (i) on the premises or grounds of a government registered national, state or local historic building or site or (ii) within the premises of a museum. The Board shall consider the purpose, characteristics, nature, and operation of the shop in determining whether it shall be considered a gift shop.

"Gourmet brewing shop" means an establishment which sells to persons to whom wine or beer may lawfully be sold, ingredients for making wine or brewing beer, including packaging, and rents to such persons facilities for manufacturing, fermenting and bottling such wine or beer.

"Gourmet shop" means an establishment provided with adequate inventory, shelving, and storage facilities, where, in consideration of payment, substantial amounts of domestic and imported wines and beers of various types and sizes and related products such as cheeses and gourmet foods are habitually furnished to persons.

"Government store" means a store established by the Board for the sale of alcoholic beverages.

"Hotel" means any duly licensed establishment, provided with special space and accommodation, where, in consideration of payment, food and lodging are habitually furnished to persons, and which has four or more bedrooms. It shall also mean the person who operates such hotel.

"Interdicted person" means a person to whom the sale of alcoholic beverages is prohibited by order pursuant to this title.

"Internet wine retailer" means a person who owns or operates an establishment with adequate inventory, shelving, and storage facilities, where, in consideration of payment, internet or telephone orders are taken and shipped directly to consumers and which establishment is not a retail store open to the public.

"Intoxicated" means a condition in which a person has drunk enough alcoholic beverages to observably affect his manner, disposition, speech, muscular movement, general appearance or behavior.

"Licensed" means the holding of a valid license issued by the Board.

"Licensee" means any person to whom a license has been granted by the Board.

"Liqueur" means any of a class of highly flavored alcoholic beverages that do not exceed an alcohol content of 25 percent by volume.

"Low alcohol beverage cooler" means a drink containing one-half of one percent or more of alcohol by volume, but not more than seven and one-half percent alcohol by volume, and consisting of spirits mixed with nonalcoholic beverages or flavoring or coloring materials; it may also contain water, fruit juices, fruit adjuncts, sugar, carbon dioxide, preservatives or other similar products manufactured by fermenting fruit or fruit juices. Low alcohol beverage coolers shall be treated as wine for all purposes of this title; except that low alcohol beverage coolers shall not be sold in localities that have not approved the sale of mixed beverages pursuant to § 4.1-124. In addition, low alcohol beverage coolers shall not be sold for on-premises consumption other than by mixed beverage licensees.

"Meal-assembly kitchen" means any commercial establishment that offers its customers, for off-premises consumption, ingredients for the preparation of meals and entrees in professional kitchen facilities located at the establishment.

"Meals" means, for a mixed beverage license, an assortment of foods commonly ordered in bona fide, full-service restaurants as principal meals of the day. Such restaurants shall include establishments specializing in full course meals with a single substantial entree.

"Member of a club" means (i) a person who maintains his membership in the club by the payment of monthly, quarterly, or annual dues in the manner established by the rules and regulations thereof or (ii) a person who is a member of a bona fide auxiliary, local chapter, or squadron composed of direct lineal descendants of a bona fide member, whether alive or deceased, of a national or international organization to which an individual lodge holding a club license is an authorized member in the same locality. It shall also mean a lifetime member whose financial contribution is not less than 10 times the annual dues of resident members of the club, the full amount of such contribution being paid in advance in a lump sum.

"Mixed beverage" or "mixed alcoholic beverage" means a drink composed in whole or in part of spirits.

"Mixer" means any prepackaged ingredients containing beverages or flavoring or coloring materials, and which may also contain water, fruit juices, fruit adjuncts, sugar, carbon dioxide, or preservatives which are not commonly consumed unless combined with alcoholic beverages, whether or not such ingredients contain alcohol. Such specialty beverage product shall be manufactured or distributed by a Virginia corporation.

"Place or premises" means the real estate, together with any buildings or other improvements thereon, designated in the application for a license as the place at which the manufacture, bottling, distribution, use or sale of alcoholic beverages shall be performed, except that portion of any such building or other improvement actually and exclusively used as a private residence.

"Public place" means any place, building, or conveyance to which the public has, or is permitted to have, access, including restaurants, soda fountains, hotel dining areas, lobbies and corridors of hotels, and any park, place of public resort or amusement, highway, street, lane, or sidewalk adjoining any highway, street, or lane.

The term shall not include (i) hotel or restaurant dining areas or ballrooms while in use for private meetings or private parties limited in attendance to members and guests of a particular group, association or organization; (ii) restaurants licensed by the Board in office buildings or industrial or similar facilities while such restaurant is closed to the public and in use for private meetings or parties limited in attendance to employees and nonpaying guests of the owner or a lessee of all or part of such building or facility; (iii) offices, office buildings or industrial facilities while closed to the public and in use for private meetings or parties limited in attendance to employees and nonpaying guests of the owner or a lessee of all or part of such building or facility; or (iv) private recreational or chartered boats which are not licensed by the Board and on which alcoholic beverages are not sold.

"Residence" means any building or part of a building or structure where a person resides, but does not include any part of a building which is not actually and exclusively used as a private residence, nor any part of a hotel or club other than a private guest room thereof.

"Resort complex" means a facility (i) with a hotel owning year-round sports and recreational facilities located contiguously on the same property or (ii) owned by a nonstock, nonprofit, taxable corporation with voluntary membership which, as its primary function, makes available golf, ski and other recreational facilities both to its members and the general public. The hotel or corporation shall have a minimum of 140 private guest rooms or dwelling units contained on not less than 50 acres. The Board may consider the purpose, characteristics, and operation of the applicant establishment in determining whether it shall be considered as a resort complex. All other pertinent qualifications established by the Board for a hotel operation shall be observed by such licensee.

"Restaurant" means, for a beer, or wine and beer license or a limited mixed beverage restaurant license, any establishment provided with special space and accommodation, where, in consideration of payment, meals or other foods prepared on the premises are regularly sold.

"Restaurant" means, for a mixed beverage license other than a limited mixed beverage restaurant license, an established place of business (i) where meals with substantial entrees are regularly sold and (ii) which has adequate facilities and sufficient employees for cooking, preparing, and serving such meals for consumption at tables in dining areas on the premises, and includes establishments specializing in full course meals with a single substantial entree.

"Sale" and "sell" includes soliciting or receiving an order for; keeping, offering or exposing for sale; peddling, exchanging or bartering; or delivering otherwise than gratuitously, by any means, alcoholic beverages.

"Sangria" means a drink consisting of red or white wine mixed with some combination of sweeteners, fruit, fruit juice, soda, or soda water that may also be mixed with brandy, triple sec, or other similar spirits.

"Special agent" means an employee of the Department of Alcoholic Beverage Control whom the Board has designated as a law-enforcement officer pursuant to § 4.1-105.

"Special event" means an event sponsored by a duly organized nonprofit corporation or association and conducted for an athletic, charitable, civic, educational, political, or religious purpose.

"Spirits" means any beverage which contains alcohol obtained by distillation mixed with drinkable water and other substances, in solution, and includes, among other things, brandy, rum, whiskey, and gin, or any one or more of the last four named ingredients; but shall not include any such liquors completely denatured in accordance with formulas approved by the United States government.

"Wine" means any alcoholic beverage obtained by the fermentation of the natural sugar content of fruits or other agricultural products containing (i) sugar, including honey and milk, either with or without additional sugar; (ii) one-half of one percent or more of alcohol by volume; and (iii) no product of distillation. The term includes any wine to which wine spirits have been added, as provided in the Internal Revenue Code, to make products commonly known as "fortified wine" which do not exceed an alcohol content of 21 percent by volume.

"Wine cooler" means a drink containing one-half of one percent or more of alcohol by volume, and not more than three and two-tenths percent of alcohol by weight or four percent by volume consisting of wine mixed with nonalcoholic beverages or flavoring or coloring materials, and which may also contain water, fruit juices, fruit adjuncts, sugar, carbon dioxide, or preservatives and shall include other similar products manufactured by fermenting fruit or fruit juices. Wine coolers and similar fermented fruit juice beverages shall be treated as wine for all purposes except for taxation under § 4.1-236.

"With or without meals" means the selling and serving of alcoholic beverages by retail licensees for on-premises consumption whether or not accompanied by food so long as the total food-beverage ratio required by § 4.1-210, or the monthly food sale requirement established by Board regulation, is met by such retail licensee.

Code 1950, §§ 4-2, 4-99; 1952, c. 496; 1954, c. 682; 1962, c. 533; 1968, c. 7, § 4-98.1; 1970, cc. 302, 309; 1974, cc. 460, 497; 1975, c. 408; 1976, cc. 64, 702; 1977, c. 280; 1980, cc. 324, 490; 1983, c. 340; 1984, c. 200; 1985, cc. 448, 457; 1988, c. 261, § 4-127; 1990, cc. 707, 932; 1991, c. 426; 1993, cc. 190, 866, 910; 1995, cc. 497, 518, 661; 1996, cc. 558, 604; 1997, cc. 124, 425; 1999, cc. 93, 171, 481; 2000, cc. 786, 1037, 1052; 2005, c. 911; 2006, c. 714; 2007, cc. 101, 295, 454, 558; 2008, cc. 198, 513, 875; 2013, cc. 107, 117; 2014, cc. 124, 510; 2015, cc. 25, 54, 288, 348, 735.



§ 4.1-100. (Effective until July 1, 2018) Definitions

As used in this title unless the context requires a different meaning:

"Alcohol" means the product known as ethyl or grain alcohol obtained by distillation of any fermented liquor, rectified either once or more often, whatever the origin, and shall include synthetic ethyl alcohol, but shall not include methyl alcohol and alcohol completely denatured in accordance with formulas approved by the government of the United States.

"Alcohol vaporizing device" means any device, machine, or process that mixes any alcoholic beverages with pure oxygen or other gas to produce a vaporized product for the purpose of consumption by inhalation.

"Alcoholic beverages" includes alcohol, spirits, wine, and beer, and any one or more of such varieties containing one-half of one percent or more of alcohol by volume, including mixed alcoholic beverages, and every liquid or solid, powder or crystal, patented or not, containing alcohol, spirits, wine, or beer and capable of being consumed by a human being. Any liquid or solid containing more than one of the four varieties shall be considered as belonging to that variety which has the higher percentage of alcohol, however obtained, according to the order in which they are set forth in this definition; except that beer may be manufactured to include flavoring materials and other nonbeverage ingredients containing alcohol, as long as no more than 49 percent of the overall alcohol content of the finished product is derived from the addition of flavors and other nonbeverage ingredients containing alcohol for products with an alcohol content of no more than six percent by volume; or, in the case of products with an alcohol content of more than six percent by volume, as long as no more than one and one-half percent of the volume of the finished product consists of alcohol derived from added flavors and other nonbeverage ingredients containing alcohol.

"Art instruction studio" means any commercial establishment that provides to its customers all required supplies and step-by-step instruction in creating a painting or other work of art during a studio instructional session.

"Arts venue" means a commercial or nonprofit establishment that is open to the public and in which works of art are sold or displayed.

"Barrel" means any container or vessel having a capacity of more than 43 ounces.

"Bed and breakfast establishment" means any establishment (i) having no more than 15 bedrooms; (ii) offering to the public, for compensation, transitory lodging or sleeping accommodations; and (iii) offering at least one meal per day, which may but need not be breakfast, to each person to whom overnight lodging is provided.

"Beer" means any alcoholic beverage obtained by the fermentation of an infusion or decoction of barley, malt, and hops or of any similar products in drinkable water and containing one-half of one percent or more of alcohol by volume.

"Board" means the Virginia Alcoholic Beverage Control Board.

"Bottle" means any vessel intended to contain liquids and having a capacity of not more than 43 ounces.

"Canal boat operator" means any nonprofit organization that operates tourism-oriented canal boats for recreational purposes on waterways declared nonnavigable by the United States Congress pursuant to 33 U.S.C. § 59ii.

"Club" means any private nonprofit corporation or association which is the owner, lessee, or occupant of an establishment operated solely for a national, social, patriotic, political, athletic, or other like purpose, but not for pecuniary gain, the advantages of which belong to all of the members. It also means the establishment so operated. A corporation or association shall not lose its status as a club because of the conduct of charitable gaming conducted pursuant to Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2 in which nonmembers participate frequently or in large numbers, provided that no alcoholic beverages are served or consumed in the room where such charitable gaming is being conducted while such gaming is being conducted and that no alcoholic beverages are made available upon the premises to any person who is neither a member nor a bona fide guest of a member.

Any such corporation or association which has been declared exempt from federal and state income taxes as one which is not organized and operated for pecuniary gain or profit shall be deemed a nonprofit corporation or association.

"Container" means any barrel, bottle, carton, keg, vessel or other receptacle used for holding alcoholic beverages.

"Contract winemaking facility" means the premises of a licensed winery or farm winery that obtains grapes, fruits, and other agricultural products from a person holding a farm winery license and crushes, processes, ferments, bottles, or provides any combination of such services pursuant to an agreement with the farm winery licensee. For all purposes of this title, wine produced by a contract winemaking facility for a farm winery shall be considered to be wine owned and produced by the farm winery that supplied the grapes, fruits, or other agricultural products used in the production of the wine. The contract winemaking facility shall have no right to sell the wine so produced, unless the terms of payment have not been fulfilled in accordance with the contract. The contract winemaking facility may charge the farm winery for its services.

"Convenience grocery store" means an establishment which (i) has an enclosed room in a permanent structure where stock is displayed and offered for sale and (ii) maintains an inventory of edible items intended for human consumption consisting of a variety of such items of the types normally sold in grocery stores.

"Day spa" means any commercial establishment that offers to the public both massage therapy, performed by persons certified in accordance with § 54.1-3029, and barbering or cosmetology services performed by persons licensed in accordance with Chapter 7 (§ 54.1-700 et seq.) of Title 54.1.

"Designated area" means a room or area approved by the Board for on-premises licensees.

"Dining area" means a public room or area in which meals are regularly served.

"Establishment" means any place where alcoholic beverages of one or more varieties are lawfully manufactured, sold, or used.

"Farm winery" means an establishment (i) located on a farm in the Commonwealth with a producing vineyard, orchard, or similar growing area and with facilities for fermenting and bottling wine on the premises where the owner or lessee manufactures wine that contains not more than 21 percent alcohol by volume or (ii) located in the Commonwealth with a producing vineyard, orchard, or similar growing area or agreements for purchasing grapes or other fruits from agricultural growers within the Commonwealth, and with facilities for fermenting and bottling wine on the premises where the owner or lessee manufactures wine that contains not more than 21 percent alcohol by volume. "Farm winery" includes an accredited public or private institution of higher education provided that (a) no wine manufactured by the institution shall be sold, (b) the wine manufactured by the institution shall be used solely for research and educational purposes, (c) the wine manufactured by the institution shall be stored on the premises of such farm winery that shall be separate and apart from all other facilities of the institution, and (d) such farm winery is operated in strict conformance with the requirements of this sentence and Board regulations. As used in this definition, the terms "owner" and "lessee" shall include a cooperative formed by an association of individuals for the purpose of manufacturing wine. In the event such cooperative is licensed as a farm winery, the term "farm" as used in this definition includes all of the land owned or leased by the individual members of the cooperative as long as such land is located in the Commonwealth.

"Gift shop" means any bona fide retail store selling, predominantly, gifts, books, souvenirs, specialty items relating to history, original and handmade arts and products, collectibles, crafts, and floral arrangements, which is open to the public on a regular basis. Such shop shall be a permanent structure where stock is displayed and offered for sale and which has facilities to properly secure any stock of wine or beer. Such shop may be located (i) on the premises or grounds of a government registered national, state or local historic building or site or (ii) within the premises of a museum. The Board shall consider the purpose, characteristics, nature, and operation of the shop in determining whether it shall be considered a gift shop.

"Gourmet brewing shop" means an establishment which sells to persons to whom wine or beer may lawfully be sold, ingredients for making wine or brewing beer, including packaging, and rents to such persons facilities for manufacturing, fermenting and bottling such wine or beer.

"Gourmet shop" means an establishment provided with adequate inventory, shelving, and storage facilities, where, in consideration of payment, substantial amounts of domestic and imported wines and beers of various types and sizes and related products such as cheeses and gourmet foods are habitually furnished to persons.

"Government store" means a store established by the Board for the sale of alcoholic beverages.

"Hotel" means any duly licensed establishment, provided with special space and accommodation, where, in consideration of payment, food and lodging are habitually furnished to persons, and which has four or more bedrooms. It shall also mean the person who operates such hotel.

"Interdicted person" means a person to whom the sale of alcoholic beverages is prohibited by order pursuant to this title.

"Internet wine retailer" means a person who owns or operates an establishment with adequate inventory, shelving, and storage facilities, where, in consideration of payment, internet or telephone orders are taken and shipped directly to consumers and which establishment is not a retail store open to the public.

"Intoxicated" means a condition in which a person has drunk enough alcoholic beverages to observably affect his manner, disposition, speech, muscular movement, general appearance or behavior.

"Licensed" means the holding of a valid license issued by the Board.

"Licensee" means any person to whom a license has been granted by the Board.

"Liqueur" means any of a class of highly flavored alcoholic beverages that do not exceed an alcohol content of 25 percent by volume.

"Low alcohol beverage cooler" means a drink containing one-half of one percent or more of alcohol by volume, but not more than seven and one-half percent alcohol by volume, and consisting of spirits mixed with nonalcoholic beverages or flavoring or coloring materials; it may also contain water, fruit juices, fruit adjuncts, sugar, carbon dioxide, preservatives or other similar products manufactured by fermenting fruit or fruit juices. Low alcohol beverage coolers shall be treated as wine for all purposes of this title; except that low alcohol beverage coolers shall not be sold in localities that have not approved the sale of mixed beverages pursuant to § 4.1-124. In addition, low alcohol beverage coolers shall not be sold for on-premises consumption other than by mixed beverage licensees.

"Meal-assembly kitchen" means any commercial establishment that offers its customers, for off-premises consumption, ingredients for the preparation of meals and entrees in professional kitchen facilities located at the establishment.

"Meals" means, for a mixed beverage license, an assortment of foods commonly ordered in bona fide, full-service restaurants as principal meals of the day. Such restaurants shall include establishments specializing in full course meals with a single substantial entree.

"Member of a club" means (i) a person who maintains his membership in the club by the payment of monthly, quarterly, or annual dues in the manner established by the rules and regulations thereof or (ii) a person who is a member of a bona fide auxiliary, local chapter, or squadron composed of direct lineal descendants of a bona fide member, whether alive or deceased, of a national or international organization to which an individual lodge holding a club license is an authorized member in the same locality. It shall also mean a lifetime member whose financial contribution is not less than 10 times the annual dues of resident members of the club, the full amount of such contribution being paid in advance in a lump sum.

"Mixed beverage" or "mixed alcoholic beverage" means a drink composed in whole or in part of spirits.

"Mixer" means any prepackaged ingredients containing beverages or flavoring or coloring materials, and which may also contain water, fruit juices, fruit adjuncts, sugar, carbon dioxide, or preservatives which are not commonly consumed unless combined with alcoholic beverages, whether or not such ingredients contain alcohol. Such specialty beverage product shall be manufactured or distributed by a Virginia corporation.

"Place or premises" means the real estate, together with any buildings or other improvements thereon, designated in the application for a license as the place at which the manufacture, bottling, distribution, use or sale of alcoholic beverages shall be performed, except that portion of any such building or other improvement actually and exclusively used as a private residence.

"Public place" means any place, building, or conveyance to which the public has, or is permitted to have, access, including restaurants, soda fountains, hotel dining areas, lobbies and corridors of hotels, and any park, place of public resort or amusement, highway, street, lane, or sidewalk adjoining any highway, street, or lane.

The term shall not include (i) hotel or restaurant dining areas or ballrooms while in use for private meetings or private parties limited in attendance to members and guests of a particular group, association or organization; (ii) restaurants licensed by the Board in office buildings or industrial or similar facilities while such restaurant is closed to the public and in use for private meetings or parties limited in attendance to employees and nonpaying guests of the owner or a lessee of all or part of such building or facility; (iii) offices, office buildings or industrial facilities while closed to the public and in use for private meetings or parties limited in attendance to employees and nonpaying guests of the owner or a lessee of all or part of such building or facility; or (iv) private recreational or chartered boats which are not licensed by the Board and on which alcoholic beverages are not sold.

"Residence" means any building or part of a building or structure where a person resides, but does not include any part of a building which is not actually and exclusively used as a private residence, nor any part of a hotel or club other than a private guest room thereof.

"Resort complex" means a facility (i) with a hotel owning year-round sports and recreational facilities located contiguously on the same property or (ii) owned by a nonstock, nonprofit, taxable corporation with voluntary membership which, as its primary function, makes available golf, ski and other recreational facilities both to its members and the general public. The hotel or corporation shall have a minimum of 140 private guest rooms or dwelling units contained on not less than 50 acres. The Board may consider the purpose, characteristics, and operation of the applicant establishment in determining whether it shall be considered as a resort complex. All other pertinent qualifications established by the Board for a hotel operation shall be observed by such licensee.

"Restaurant" means, for a beer, or wine and beer license or a limited mixed beverage restaurant license, any establishment provided with special space and accommodation, where, in consideration of payment, meals or other foods prepared on the premises are regularly sold.

"Restaurant" means, for a mixed beverage license other than a limited mixed beverage restaurant license, an established place of business (i) where meals with substantial entrees are regularly sold and (ii) which has adequate facilities and sufficient employees for cooking, preparing, and serving such meals for consumption at tables in dining areas on the premises, and includes establishments specializing in full course meals with a single substantial entree.

"Sale" and "sell" includes soliciting or receiving an order for; keeping, offering or exposing for sale; peddling, exchanging or bartering; or delivering otherwise than gratuitously, by any means, alcoholic beverages.

"Sangria" means a drink consisting of red or white wine mixed with some combination of sweeteners, fruit, fruit juice, soda, or soda water that may also be mixed with brandy, triple sec, or other similar spirits.

"Special agent" means an employee of the Department of Alcoholic Beverage Control whom the Board has designated as a law-enforcement officer pursuant to § 4.1-105.

"Special event" means an event sponsored by a duly organized nonprofit corporation or association and conducted for an athletic, charitable, civic, educational, political, or religious purpose.

"Spirits" means any beverage which contains alcohol obtained by distillation mixed with drinkable water and other substances, in solution, and includes, among other things, brandy, rum, whiskey, and gin, or any one or more of the last four named ingredients; but shall not include any such liquors completely denatured in accordance with formulas approved by the United States government.

"Wine" means any alcoholic beverage obtained by the fermentation of the natural sugar content of fruits or other agricultural products containing (i) sugar, including honey and milk, either with or without additional sugar; (ii) one-half of one percent or more of alcohol by volume; and (iii) no product of distillation. The term includes any wine to which wine spirits have been added, as provided in the Internal Revenue Code, to make products commonly known as "fortified wine" which do not exceed an alcohol content of 21 percent by volume.

"Wine cooler" means a drink containing one-half of one percent or more of alcohol by volume, and not more than three and two-tenths percent of alcohol by weight or four percent by volume consisting of wine mixed with nonalcoholic beverages or flavoring or coloring materials, and which may also contain water, fruit juices, fruit adjuncts, sugar, carbon dioxide, or preservatives and shall include other similar products manufactured by fermenting fruit or fruit juices. Wine coolers and similar fermented fruit juice beverages shall be treated as wine for all purposes except for taxation under § 4.1-236.

"With or without meals" means the selling and serving of alcoholic beverages by retail licensees for on-premises consumption whether or not accompanied by food so long as the total food-beverage ratio required by § 4.1-210, or the monthly food sale requirement established by Board regulation, is met by such retail licensee.

Code 1950, §§ 4-2, 4-99; 1952, c. 496; 1954, c. 682; 1962, c. 533; 1968, c. 7, § 4-98.1; 1970, cc. 302, 309; 1974, cc. 460, 497; 1975, c. 408; 1976, cc. 64, 702; 1977, c. 280; 1980, cc. 324, 490; 1983, c. 340; 1984, c. 200; 1985, cc. 448, 457; 1988, c. 261, § 4-127; 1990, cc. 707, 932; 1991, c. 426; 1993, cc. 190, 866, 910; 1995, cc. 497, 518, 661; 1996, cc. 558, 604; 1997, cc. 124, 425; 1999, cc. 93, 171, 481; 2000, cc. 786, 1037, 1052; 2005, c. 911; 2006, c. 714; 2007, cc. 101, 295, 454, 558; 2008, cc. 198, 513, 875; 2013, cc. 107, 117; 2014, cc. 124, 510; 2015, cc. 25, 54, 288, 348, 735.



§ 4.1-101. (Effective until July 1, 2018) Department of Alcoholic Beverage Control

The Department of Alcoholic Beverage Control is created and shall consist of the Virginia Alcoholic Beverage Control Board and the agents and employees of the Board.

Code 1950, § 4-6; 1976, c. 64; 1993, c. 866.



§ 4.1-101. (Effective July 1, 2018) Virginia Alcoholic Beverage Control Authority created; public purpose

The Department of Alcoholic Beverage Control is created and shall consist of the Virginia Alcoholic Beverage Control Board and the agents and employees of the Board.

Code 1950, § 4-6; 1976, c. 64; 1993, c. 866.



§ 4.1-101.01. (Effective July 1, 2018) Board of Directors; membership; terms; compensation

A. The Authority shall be governed by a Board of Directors, which shall consist of five citizens at large appointed by the Governor and confirmed by the affirmative vote of a majority of those voting in each house of the General Assembly. Each appointee shall (i) have been a resident of the Commonwealth for a period of at least three years next preceding his appointment, and his continued residency shall be a condition of his tenure in office; (ii) hold, at a minimum, a baccalaureate degree in business or a related field of study; and (iii) possess a minimum of seven years of demonstrated experience or expertise in the direct management, supervision, or control of a business or legal affairs. Appointees shall be subject to a background check in accordance with § 4.1-101.03.

B. After the initial staggering of terms, members shall be appointed for a term of five years. All members shall serve until their successors are appointed. Any appointment to fill a vacancy shall be for the unexpired term. No member appointed by the Governor shall be eligible to serve more than two consecutive terms; however, a member appointed to fill a vacancy may serve two additional consecutive terms. Members of the Board may be removed from office by the Governor for cause, including the improper use of its police powers, malfeasance, misfeasance, incompetence, misconduct, neglect of duty, absenteeism, conflict of interests, failure to carry out the policies of the Commonwealth as established in the Constitution or by the General Assembly, or refusal to carry out a lawful directive of the Governor.

C. The Governor shall appoint the chairman and vice-chairman of the Board from among the membership of the Board. The Board may elect other subordinate officers, who need not be members of the Board. The Board may also form committees and advisory councils, which may include representatives who are not members of the Board, to undertake more extensive study and discussion of the issues before the Board. A majority of the Board shall constitute a quorum for the transaction of the Authority's business, and no vacancy in the membership shall impair the right of a quorum to exercise the rights and perform all duties of the Authority.

D. The Board shall meet at least every 60 days for the transaction of its business. Special meetings may be held at any time upon the call of the chairman of the Board or the Chief Executive Officer or upon the written request of a majority of the Board members.

E. Members of the Board shall receive annually such salary, compensation, and reimbursement of expenses for the performance of their official duties as set forth in the general appropriation act for members of the House of Delegates when the General Assembly is not in session, except that the chairman of the Board shall receive annually such salary, compensation, and reimbursement of expenses for the performance of his official duties as set forth in the general appropriation act for a member of the Senate of Virginia when the General Assembly is not in session.

F. The provisions of the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.) shall apply to the members of the Board, the Chief Executive Officer of the Authority, and the employees of the Authority.

2015, cc. 38, 730.



§ 4.1-101.010. (Effective July 1, 2018) Exemption of Authority from personnel and procurement procedures; information systems

The provisions of the Virginia Personnel Act (§ 2.2-2900 et seq.) and the Virginia Public Procurement Act (§ 2.2-4300 et seq.) shall not apply to the Authority in the exercise of any power conferred under this title. Nor shall the provisions of Chapter 20.1 (§ 2.2-2005 et seq.) of Title 2.2 apply to the Authority in the exercise of any power conferred under this title.

2015, cc. 38, 730.



§ 4.1-101.011. (Effective July 1, 2018) Reversion to the Commonwealth

In the event of the dissolution of the Authority, all assets of the Authority, after satisfaction of creditors, shall revert to the Commonwealth.

2015, cc. 38, 730.



§ 4.1-101.02. (Effective July 1, 2018) Appointment, salary, and powers of Chief Executive Officer; appointment of confidential assistant to the Chief Executive Officer

A. The Chief Executive Officer of the Authority shall be appointed by the Governor and confirmed by the affirmative vote of a majority of those voting in each house of the General Assembly. The Chief Executive Officer shall not be a member of the Board; shall hold, at a minimum, a baccalaureate degree in business or a related field of study; and shall possess a minimum of seven years of demonstrated experience or expertise in the direct management, supervision, or control of a business or legal affairs. The Chief Executive Officer shall receive such compensation as determined by the Board and approved by the Governor, including any performance bonuses or incentives as the Board deems advisable. The Chief Executive Officer shall be subject to a background check in accordance with § 4.1-101.03. The Chief Executive Officer shall (i) carry out the powers and duties conferred upon him by the Board or imposed upon him by law and (ii) meet performance measures or targets set by the Board and approved by the Governor. The Chief Executive Officer may be removed from office by the Governor for cause, including the improper use of the Authority's police powers, malfeasance, misfeasance, incompetence, misconduct, neglect of duty, absenteeism, conflict of interests, failure to meet performance measures or targets as set by the Board and approved by the Governor, failure to carry out the policies of the Commonwealth as established in the Constitution or by the General Assembly, or refusal to carry out a lawful directive of the Governor.

B. The Chief Executive Officer shall devote his full time to the performance of his official duties and shall not be engaged in any other profession or occupation.

C. The Chief Executive Officer shall supervise and administer the operations of the Authority in accordance with this title.

D. The Chief Executive Officer shall:

1. Serve as the secretary to the Board and keep a true and full record of all proceedings of the Authority and preserve at the Authority's general office all books, documents, and papers of the Authority;

2. Exercise and perform such powers and duties as may be delegated to him by the Board or as may be conferred or imposed upon him by law;

3. Appoint a chief financial officer and employ or retain such agents or employees subordinate to the Chief Executive Officer as may be necessary to fulfill the duties of the Authority conferred upon the Chief Executive Officer, subject to the Board's approval; and

4. Make recommendations to the Board for legislative and regulatory changes.

E. Neither the Chief Executive Officer nor the spouse or any member of the immediate family of the Chief Executive Officer shall make any contribution to a candidate for office or officeholder at the local or state level or cause such a contribution to be made on his behalf.

F. To assist the Chief Executive Officer in the performance of his duties, the Governor shall also appoint one confidential assistant for administration who shall be deemed to serve on an employment-at-will basis.

2015, cc. 38, 730.



§ 4.1-101.03. (Effective July 1, 2018) Background investigations of Board members and Chief Executive Officer

All members of the Board and the Chief Executive Officer shall be fingerprinted before, and as a condition of, appointment. These fingerprints shall be submitted to the Federal Bureau of Investigation for a national criminal history records search and to the Department of State Police for a Virginia criminal history records search. The Department of State Police shall be reimbursed by the Authority for the cost of investigations conducted pursuant to this section. No person shall be appointed to the Board or appointed by the Board who (i) has defrauded or attempted to defraud any federal, state, or local government or governmental agency or authority by making or filing any report, document, or tax return required by statute or regulation that is fraudulent or contains a false representation of a material fact; (ii) has willfully deceived or attempted to deceive any federal, state, or local government or governmental agency or governmental authority by making or maintaining business records required by statute or regulation that are false and fraudulent; or (iii) has been convicted of (a) a felony or a crime involving moral turpitude or (b) a violation of any law applicable to the manufacture, transportation, possession, use, or sale of alcoholic beverages within the five years immediately preceding appointment.

2015, cc. 38, 730.



§ 4.1-101.04. (Effective July 1, 2018) Financial interests of Board, employees, and family members prohibited

No Board member or employee of the Authority shall (i) be a principal stockholder or (ii) otherwise have any financial interest, direct or indirect, in any licensee subject to the provisions of this title or in any entity that has submitted an application for a license under Chapter 2 (§ 4.1-200 et seq.). No Board member and no spouse or immediate family member of a Board member shall make any contribution to a candidate for office or officeholder at the local or state level or cause such a contribution to be made on his behalf.

2015, cc. 38, 730.



§ 4.1-101.05. (Effective July 1, 2018) Employees of the Authority

A. Employees of the Authority shall be considered employees of the Commonwealth. Employees of the Authority shall be eligible for membership in the Virginia Retirement System and participation in all health and related insurance and other benefits, including premium conversion and flexible benefits, available to state employees as provided by law. Employees of the Authority shall be employed on such terms and conditions as established by the Board. The Board shall develop and adopt policies and procedures that afford its employees grievance rights, ensure that employment decisions shall be based upon the merit and fitness of applicants, and prohibit discrimination because of race, color, religion, national origin, sex, pregnancy, childbirth or related medical conditions, age, marital status, or disability.

B. Notwithstanding any other provision of law, the Authority shall give preference in hiring to employees of the former Department of Alcoholic Beverage Control. The Authority shall issue a written notice to all persons whose employment at the former Department of Alcoholic Beverage Control will be transferred to the Authority. The date upon which such written notice is issued shall be referred to herein as the "Option Date." Each person whose employment will be transferred to the Authority may, by written request made within 180 days of the Option Date, elect not to become employed by the Authority. Any employee of the former Department of Alcoholic Beverage Control who (i) elects not to become employed by the Authority and who is not reemployed by any department, institution, board, commission, or agency of the Commonwealth; (ii) is not offered the opportunity to transfer to employment by the Authority; or (iii) is not offered a position with the Authority for which the employee is qualified or is offered a position that requires relocation or a reduction in salary, shall be eligible for the severance benefits conferred by the provisions of the Workforce Transition Act (§ 2.2-3200 et seq.). Any employee who accepts employment with the Authority shall not be considered to be involuntarily separated from state employment and shall not be eligible for the severance benefits conferred by the provisions of the Workforce Transition Act.

C. Notwithstanding any other provision of law to the contrary, any person whose employment is transferred to the Authority as a result of this section and who is a member of any plan for providing health insurance coverage pursuant to Chapter 28 (§ 2.2-2800 et seq.) of Title 2.2 shall continue to be a member of such health insurance plan under the same terms and conditions as if no transfer had occurred.

D. Notwithstanding any other provision of law to the contrary, any person whose employment is transferred to the Authority as a result of this section and who is a member of the Virginia Retirement System or other retirement plan as authorized by Article 4 (§ 51.1-125 et seq.) of Chapter 1 of Title 51.1 shall continue to be a member of the Virginia Retirement System or other such authorized retirement plan under the same terms and conditions as if no transfer had occurred.

2015, cc. 38, 730.



§ 4.1-101.06. (Effective July 1, 2018) Moneys of Authority

All moneys of the Authority, from whatever source derived, shall be paid in accordance with § 4.1-116.

2015, cc. 38, 730.



§ 4.1-101.07. (Effective July 1, 2018) Forms of accounts and records; audit; annual report

The accounts and records of the Authority showing the receipt and disbursement of funds from whatever source derived shall be in a form prescribed by the Auditor of Public Accounts. The Auditor of Public Accounts or his legally authorized representatives shall annually examine the accounts and books of the Authority. The Authority shall submit an annual report to the Governor and General Assembly on or before November 1 of each year. Such report shall contain the audited annual financial statements of the Authority for the year ending the previous June 30. The Authority shall also submit a six-year plan detailing its assumed revenue forecast, assumed operating costs, number of retail facilities, capital costs, including lease payments, major acquisitions of services and tangible or intangible property, any material changes to the policies and procedures issued by the Authority related to procurement or personnel, and any proposed marketing activities.

2015, cc. 38, 730.



§ 4.1-101.08. (Effective July 1, 2018) Leases of property

The Authority shall be exempt from the provisions of § 2.2-1149 and from any rules, regulations, and guidelines of the Division of Engineering and Buildings in relation to leases of real property into which it enters.

2015, cc. 38, 730.



§ 4.1-101.09. (Effective July 1, 2018) Exemptions from taxes or assessments

The exercise of the powers granted by this title shall be in all respects for the benefit of the people of the Commonwealth, for the increase of their commerce and prosperity, and for the improvement of their living conditions, and as the undertaking of activities in the furtherance of the purposes of the Authority constitutes the performance of essential governmental functions, the Authority shall not be required to pay any taxes or assessments upon any property acquired or used by the Authority under the provisions of this title or upon the income therefrom, including sales and use taxes on the tangible personal property used in the operations of the Authority. The exemption granted in this section shall not be construed to extend to persons conducting on the premises of any property of the Authority businesses for which local or state taxes would otherwise be required.

2015, cc. 38, 730.



§ 4.1-101.1. Certified mail; subsequent mail or notices may be sent by regular mail; electronic communications as alternative to regular mail; limitation

A. Whenever in this title the Board is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Board may be sent by regular mail.

B. Except as provided in subsection C, whenever in this title the Board is required or permitted to send any mail, notice, or other official communication by regular mail to persons licensed under Chapter 2 (§ 4.1-200 et seq.), upon the request of a licensee, the Board may instead send such mail, notice, or official communication by email, text message, or other electronic means to the email address, telephone number, or other contact information provided to the Board by the licensee, provided that the Board retains sufficient proof of the electronic delivery, which may be an electronic receipt of delivery or a certificate of service prepared by the Board confirming the electronic delivery.

C. No notice required by § 4.1-227 to (i) a licensee of a hearing that may result in the suspension or revocation of his license or the imposition of a civil penalty or (ii) a person holding a permit shall be sent by the Board by email, text message, or other electronic means, nor shall any decision by the Board to suspend or revoke a license or permit or impose a civil penalty be sent by the Board by email, text message, or other electronic means.

2011, c. 566; 2015, c. 412.



§ 4.1-102. (Repealed effective July 1, 2018) Membership of Board

A. The Board shall consist of three members appointed by the Governor, subject to confirmation by the General Assembly, for terms of five years each, to run from the expiration of the respective terms of the present members, except appointments to fill vacancies which shall be for the unexpired terms. The Governor shall designate the chairman from among the members of the Board. The Board, by its rules, may elect one of its members chairman pro tempore and another or some other person as secretary. Two Board members shall constitute a quorum.

B. Each Board member shall receive a salary to be fixed by the General Assembly.

C. Board members may be suspended or removed by the Governor for cause and shall be subject to impeachment under the provisions of Article IV, Section 17 of the Constitution of Virginia.

D. Each Board member shall, prior to the discharge of his duties, (i) take and subscribe the oath of office required by Article II, Section 7 of the Constitution of Virginia and (ii) give bond payable to the Commonwealth, in a form approved by the Attorney General, in such penalty as shall be fixed by the Governor, with some surety or guaranty company authorized to do business in the Commonwealth and approved by the Governor as security, conditioned upon the faithful discharge of his duties. The premium of such bonds shall be paid by the Commonwealth and the bonds shall be filed with and preserved by the Comptroller.

E. Each Board member shall devote his full time to the performance of his official duties.

Code 1950, § 4-4; 1970, c. 756; 1971, Ex. Sess., c. 1; 1974, c. 460; 1976, c. 64; 1993, c. 866; 2015, cc. 38, 730.



§ 4.1-103. (Effective until July 1, 2018) General powers of Board

The Board shall have the power to:

1. Buy, import and sell alcoholic beverages other than beer and wine not produced by farm wineries, and to have alcoholic beverages other than beer and wine not produced by farm wineries in its possession for sale;

2. Buy and sell any mixers;

3. Control the possession, sale, transportation and delivery of alcoholic beverages;

4. Determine, subject to § 4.1-121, the localities within which government stores shall be established or operated and the location of such stores;

5. Maintain warehouses for alcoholic beverages and control the storage and delivery of alcoholic beverages to and from such warehouses;

6. Lease, occupy and improve any land or building required for the purposes of this title;

7. Purchase or otherwise acquire title to any land or building required for the purposes of this title and sell and convey the same by proper deed, with the consent of the Governor;

8. Purchase, lease or acquire the use of, by any manner, any plant or equipment which may be considered necessary or useful in carrying into effect the purposes of this title, including rectifying, blending and processing plants. The Board may purchase, build, lease, and operate distilleries and manufacture alcoholic beverages;

9. Determine the nature, form and capacity of all containers used for holding alcoholic beverages to be kept or sold under this title, and prescribe the form and content of all labels and seals to be placed thereon; however, no container sold in or shipped into the Commonwealth shall include powdered or crystalline alcohol;

10. Appoint every agent and employee required for its operations; require any or all of them to give bonds payable to the Commonwealth in such penalty as shall be fixed by the Board; and engage the services of experts and professionals;

11. Hold and conduct hearings; issue subpoenas requiring the attendance of witnesses and the production of records, memoranda, papers and other documents before the Board or any agent of the Board; and administer oaths and take testimony thereunder. The Board may authorize any Board member or agent of the Board to hold and conduct hearings, issue subpoenas, administer oaths and take testimony thereunder, and make summary decisions, subject to final decision by the Board, on application of any party aggrieved;

12. Make a reasonable charge for preparing and furnishing statistical information and compilations to persons other than (i) officials, including court and police officials, of the Commonwealth and of its subdivisions if the information requested is for official use and (ii) persons who have a personal or legal interest in obtaining the information requested if such information is not to be used for commercial or trade purposes;

13. Promulgate regulations in accordance with the Administrative Process Act (§ 2.2-4000 et seq.) and § 4.1-111 of this chapter;

14. Grant, suspend, and revoke licenses for the manufacture, bottling, distribution, importation, and sale of alcoholic beverages;

15. Assess and collect civil penalties and civil charges for violations of this title and Board regulations;

16. Maintain actions to enjoin common nuisances as defined in § 4.1-317;

17. Establish minimum food sale requirements for all retail licensees; and

18. Do all acts necessary or advisable to carry out the purposes of this title.

Code 1950, § 4-7; 1974, c. 460; 1982, c. 647; 1984, c. 200; 1993, c. 866; 1996, c. 558; 2015, cc. 25, 735.



§ 4.1-103. (Effective July 1, 2018) General powers of Board

The Board shall have the power to:

1. Buy, import and sell alcoholic beverages other than beer and wine not produced by farm wineries, and to have alcoholic beverages other than beer and wine not produced by farm wineries in its possession for sale;

2. Buy and sell any mixers;

3. Control the possession, sale, transportation and delivery of alcoholic beverages;

4. Determine, subject to § 4.1-121, the localities within which government stores shall be established or operated and the location of such stores;

5. Maintain warehouses for alcoholic beverages and control the storage and delivery of alcoholic beverages to and from such warehouses;

6. Lease, occupy and improve any land or building required for the purposes of this title;

7. Purchase or otherwise acquire title to any land or building required for the purposes of this title and sell and convey the same by proper deed, with the consent of the Governor;

8. Purchase, lease or acquire the use of, by any manner, any plant or equipment which may be considered necessary or useful in carrying into effect the purposes of this title, including rectifying, blending and processing plants. The Board may purchase, build, lease, and operate distilleries and manufacture alcoholic beverages;

9. Determine the nature, form and capacity of all containers used for holding alcoholic beverages to be kept or sold under this title, and prescribe the form and content of all labels and seals to be placed thereon; however, no container sold in or shipped into the Commonwealth shall include powdered or crystalline alcohol;

10. Appoint every agent and employee required for its operations; require any or all of them to give bonds payable to the Commonwealth in such penalty as shall be fixed by the Board; and engage the services of experts and professionals;

11. Hold and conduct hearings; issue subpoenas requiring the attendance of witnesses and the production of records, memoranda, papers and other documents before the Board or any agent of the Board; and administer oaths and take testimony thereunder. The Board may authorize any Board member or agent of the Board to hold and conduct hearings, issue subpoenas, administer oaths and take testimony thereunder, and make summary decisions, subject to final decision by the Board, on application of any party aggrieved;

12. Make a reasonable charge for preparing and furnishing statistical information and compilations to persons other than (i) officials, including court and police officials, of the Commonwealth and of its subdivisions if the information requested is for official use and (ii) persons who have a personal or legal interest in obtaining the information requested if such information is not to be used for commercial or trade purposes;

13. Promulgate regulations in accordance with the Administrative Process Act (§ 2.2-4000 et seq.) and § 4.1-111 of this chapter;

14. Grant, suspend, and revoke licenses for the manufacture, bottling, distribution, importation, and sale of alcoholic beverages;

15. Assess and collect civil penalties and civil charges for violations of this title and Board regulations;

16. Maintain actions to enjoin common nuisances as defined in § 4.1-317;

17. Establish minimum food sale requirements for all retail licensees; and

18. Do all acts necessary or advisable to carry out the purposes of this title.

Code 1950, § 4-7; 1974, c. 460; 1982, c. 647; 1984, c. 200; 1993, c. 866; 1996, c. 558; 2015, cc. 25, 735.



§ 4.1-103.01. Additional powers; access to certain tobacco sales records; inspections; penalty

A. Notwithstanding the provisions of § 58.1-3 or any other provision of law, the Tax Commissioner shall provide to the Board the name, address, and other identifying information within his possession of all wholesale cigarette dealers.

B. All invoices, books, papers or other memoranda and records concerning the sale of cigarettes maintained by wholesale cigarette dealers pursuant to § 58.1-1007 shall be subject to inspection during normal business hours by special agents of the Board. Any person who, upon request by a special agent, unreasonably fails or refuses to allow an inspection of the records authorized by this subsection shall be guilty of a Class 2 misdemeanor.

C. The Board may use the information obtained from the Tax Commissioner or by the inspections authorized by subsection B only for the purpose of creating and maintaining a list of retail dealers to facilitate enforcement of the laws governing the sale of tobacco products to minors. Neither the Board nor any special agent shall divulge any information provided by the Tax Commissioner or obtained in the performance of the inspections authorized by subsection B to anyone other than to another special agent. Any person violating the provisions of this subsection shall be guilty of a Class 2 misdemeanor.

1998, cc. 189, 364.



§ 4.1-103.02. Additional powers; substance abuse prevention

It shall be the responsibility of the Board to administer a substance abuse prevention program within the Commonwealth and to (i) coordinate substance abuse prevention activities of agencies of the Commonwealth in such program, (ii) review substance abuse prevention program expenditures by agencies of the Commonwealth, and (iii) determine the direction and appropriateness of such expenditures. The Board shall cooperate with federal, state, and local agencies, private and public agencies, interested organizations, and individuals in order to prevent substance abuse within the Commonwealth. The Board shall report annually by December 1 of each year to the Governor and the General Assembly on the substance abuse prevention activities of the Commonwealth.

2012, cc. 803, 835.



§ 4.1-103.1. (Effective until July 1, 2018) Criminal history records check required on certain employees; reimbursement of costs

On or after July 1, 1994, all persons hired by the Board whose job duties involve access to or handling of departmental funds or merchandise shall be subject to a criminal history records check before, and as a condition of, employment.

The Department of State Police shall be reimbursed by the Board for the cost of investigations conducted pursuant to this section.

1994, c. 34.



§ 4.1-103.1. (Effective July 1, 2018) Criminal history records check required on certain employees; reimbursement of costs

On or after July 1, 1994, all persons hired by the Board whose job duties involve access to or handling of departmental funds or merchandise shall be subject to a criminal history records check before, and as a condition of, employment.

The Department of State Police shall be reimbursed by the Board for the cost of investigations conducted pursuant to this section.

1994, c. 34.



§ 4.1-104. Purchases by the Board

The purchasing of alcoholic beverages and mixers, products used in connection with distilled spirits intended for resale, the making of leases, and the purchasing of real estate by the Board under the provisions of this title are exempt from the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

Code 1950, § 4-18; 1993, c. 866; 1996, c. 558; 2008, c. 135.



§ 4.1-105. Police power of members, agents and employees of Board

Members of the Board are vested, and such agents and employees of the Board designated by it shall be vested, with like power to enforce the provisions of (i) this title and the criminal laws of the Commonwealth as is vested in the chief law-enforcement officer of a county, city, or town; (ii) § 3.2-4207; (iii) § 18.2-371.2; and (iv) § 58.1-1037.

Code 1950, § 4-8; 1993, c. 866; 1997, cc. 812, 882; 2000, cc. 880, 901; 2006, c. 695.



§ 4.1-106. Liability of Board members; suits by and against Board

A. No Board member may be sued civilly for doing or omitting to do any act in the performance of his duties as prescribed by this title, except by the Commonwealth, and then only in the Circuit Court of the City of Richmond. Such proceedings by the Commonwealth shall be instituted and conducted by the Attorney General.

B. The Board may, in the name of the Commonwealth, be sued in the Circuit Court of the City of Richmond to enforce any contract made by it or to recover damages for any breach thereof. The Board may defend the proceedings and may institute proceedings in any court. No such proceedings shall be taken against, or in the names of, the members of the Board.

Code 1950, § 4-12; 1993, c. 866 .



§ 4.1-107. Counsel for members, agents and employees of Board

If any member, agent, or employee of the Board shall be arrested, indicted or otherwise prosecuted on any charge arising out of any act committed in the discharge of his official duties, the Board chairman may employ special counsel approved by the Attorney General to defend such member, agent, or employee. The compensation for special counsel employed pursuant to this section, shall, subject to the approval of the Attorney General, be paid in the same manner as other expenses incident to the administration of this title are paid.

Code 1950, § 4-20; 1958, c. 542; 1993, c. 866 .



§ 4.1-108. Hearings; representation by counsel

Any licensee or applicant for any license granted by the Board shall have the right to be represented by counsel at any Board hearing for which he has received notice. The licensee or applicant shall not be required to be represented by counsel during such hearing. Any officer or director of a corporation may examine, cross-examine and question witnesses; present evidence on behalf of the corporation; and draw conclusions and make arguments before the Board or hearing officers without being in violation of the provisions of § 54.1-3904.

1989, c. 266, § 4-10.1; 1993, c. 866 .



§ 4.1-109. Hearings; allowances to witnesses

Witnesses subpoenaed to appear on behalf of the Board shall be entitled to the same allowance for expenses as witnesses for the Commonwealth in criminal cases in accordance with § 17.1-611. Such allowances shall be paid out of the fund from which other costs incurred by the Board are paid upon certification to the Comptroller.

Code 1950, § 4-10; 1954, c. 709; 1993, c. 866 .



§ 4.1-110. Purchase orders of Board for alcoholic beverages

A. Every order of the Board for the purchase of alcoholic beverages shall be authenticated by the chairman or by a member or agent of the Board, authorized by the Board to authenticate such orders. No order shall be binding unless so authenticated.

B. A duplicate of every such order shall be kept on file in the office of the Board in accordance with retention regulations established pursuant to the Virginia Public Records Act (§ 42.1-76 et seq.).

C. All cancellations of orders made by the Board shall be authenticated in the same manner and a duplicate kept as required by subsection B.

Code 1950, § 4-17; 1972, c. 138; 1984, c. 469; 1993, c. 866 .



§ 4.1-111. Regulations of Board

A. The Board may promulgate reasonable regulations, not inconsistent with this title or the general laws of the Commonwealth, which it deems necessary to carry out the provisions of this title and to prevent the illegal manufacture, bottling, sale, distribution and transportation of alcoholic beverages. The Board may amend or repeal such regulations. Such regulations shall be promulgated, amended or repealed in accordance with the Administrative Process Act (§ 2.2-4000 et seq.) and shall have the effect of law.

B. The Board shall promulgate regulations that:

1. Prescribe what hours and on what days alcoholic beverages shall not be sold by licensees or consumed on any licensed premises, including a provision that mixed beverages may be sold only at such times as wine and beer may be sold.

2. Require mixed beverage caterer licensees to notify the Board in advance of any event to be served by such licensee.

3. Maintain the reasonable separation of retailer interests from those of the manufacturers, bottlers, brokers, importers and wholesalers in accordance with § 4.1-216 and in consideration of the established trade customs, quantity and value of the articles or services involved; prevent undue competitive domination of any person by any other person engaged in the manufacture, distribution and sale at retail or wholesale of alcoholic beverages in the Commonwealth; and promote reasonable accommodation of arm's length business transactions.

4. Establish requirements for the form, content, and retention of all records and accounts, including the (i) reporting and collection of taxes required by § 4.1-236 and (ii) the sale of alcoholic beverages in kegs, by all licensees.

5. Require retail licensees to file an appeal from any hearing decision rendered by a hearing officer within 30 days of the date the notice of the decision is sent. The notice shall be sent to the licensee at the address on record with the Board by certified mail, return receipt requested, and by regular mail.

6. Prescribe the terms and conditions under which persons who collect or trade designer or vintage spirit bottles may sell such bottles at auction, provided that (i) the auction is conducted in accordance with the provisions of Chapter 6 (§ 54.1-600 et seq.) of Title 54.1 and (ii) the bottles are unopened and the manufacturers' seals, marks, or stamps affixed to the bottles are intact.

7. Prescribe the terms and conditions under which credit or debit cards may be accepted from licensees for purchases at government stores, including provision for the collection, where appropriate, of related fees, penalties, and service charges.

8. Require that banquet licensees in charge of public events as defined by Board regulations report to the Board the income and expenses associated with the public event on a form prescribed by the Board when the banquet licensee engages another person to organize, conduct or operate the event on behalf of the banquet licensee. Such regulations shall be applicable only to public events where alcoholic beverages are being sold.

9. Provide alternative methods for licensees to maintain and store business records that are subject to Board inspection, including methods for Board-approved electronic and off-site storage.

10. Require off-premises retail licensees to place any premixed alcoholic energy drinks containing one-half of one percent or more of alcohol by volume in the same location where wine and beer are available for sale within the licensed premises.

11. Prescribe the terms and conditions under which mixed beverage licensees may infuse, store, and sell flavored distilled spirits, including a provision that limits infusion containers to a maximum of 20 liters.

12. Prescribe the schedule of proration for refunded license taxes to licensees who qualify pursuant to subsection C of § 4.1-232.

13. Establish reasonable time, place, and manner restrictions on outdoor advertising of alcoholic beverages, not inconsistent with the provisions of this title, so that such advertising does not encourage or otherwise promote the consumption of alcoholic beverages by persons to whom alcoholic beverages may not be lawfully sold. Such regulations shall:

a. Restrict outdoor advertising of alcoholic beverages in publicly visible locations consistent with (i) the general prohibition against tied interests between retail licensees and manufacturers or wholesale licensees as provided in §§ 4.1-215 and 4.1-216; (ii) the prohibition against manufacturer control of wholesale licensees as set forth in § 4.1-223 and Board regulations adopted pursuant thereto; and (iii) the general prohibition against cooperative advertising between manufacturers, wholesalers, or importers and retail licensees as set forth in Board regulation; and

b. Permit (i) any outdoor signage or advertising not otherwise prohibited by this title and (ii) the display of outdoor alcoholic beverage advertising on lawfully erected billboard signs regulated under Chapter 12 (§ 33.2-1200 et seq.) of Title 33.2 where such signs are located on commercial real estate as defined in § 55-526, but only in accordance with this title.

14. Prescribe the terms and conditions under which a licensed brewery may manufacture beer pursuant to an agreement with a brand owner not under common control with the manufacturing brewery and sell and deliver the beer so manufactured to the brand owner. The regulations shall require that (i) the brand owner be an entity appropriately licensed as a brewery or beer wholesaler, (ii) a written agreement be entered into by the parties, and (iii) records as deemed appropriate by the Board are maintained by the parties.

15. Prescribe the terms for any "happy hour" conducted by on-premises licensees. Such regulations shall permit on-premises licensees to advertise any alcoholic beverage products featured during a happy hour but prohibit the advertising of any pricing related to such happy hour.

16. Permit retail on-premises licensees to give a gift of one alcoholic beverage to a patron or one bottle of wine to a group of two or more patrons, provided that (i) such gifts only are made to individuals to whom such products may lawfully be sold and (ii) only one such gift is given during any 24-hour period and subject to any Board limitations on the frequency of such gifts.

17. Permit the sale of beer and cider for off-premises consumption in resealable growlers made of glass, ceramic, metal, or other materials approved by the Board, or other resealable containers approved by the Board, with a maximum capacity of 128 fluid ounces or, for metric-sized containers, four liters.

18. Permit the sale of wine for off-premises consumption in resealable growlers made of glass, ceramic, metal, or other materials approved by the Board, or other resealable containers approved by the Board, with a maximum capacity of 64 fluid ounces or, for metric-sized containers, two liters. Wine growlers may be used only by persons licensed to sell wine for both on-premises and off-premises consumption or by gourmet shop licensees. Growlers sold by gourmet shop licensees shall be labeled with (i) the manufacturer's name or trade name, (ii) the place of production, (iii) the net contents in fluid ounces, and (iv) the name and address of the retailer.

19. Permit the sale of wine and beer by retailers licensed to sell beer and wine for both on-premises and off-premises consumption, or by gourmet shop licensees for off-premises consumption in sealed containers made of metal or other materials approved by the Board with a maximum capacity of 32 fluid ounces or, for metric-sized containers, one liter, provided that the alcoholic beverage is placed in the container following an order from the consumer.

20. Permit mixed beverage licensees to premix containers of sangria and other mixed alcoholic beverages and to serve such alcoholic beverages in pitchers, subject to size and quantity limitations established by the Board.

C. The Board may promulgate regulations that:

1. Provide for the waiver of the license tax for an applicant for a banquet license, such waiver to be based on (i) the amount of alcoholic beverages to be provided by the applicant, (ii) the not-for-profit status of the applicant, and (iii) the condition that no profits are to be generated from the event. For the purposes of clause (ii), the applicant shall submit with the application, an affidavit certifying its not-for-profit status. The granting of such waiver shall be limited to two events per year for each applicant.

2. Establish limitations on the quantity and value of any gifts of alcoholic beverages made in the course of any business entertainment pursuant to subdivision A 22 of § 4.1-325 or subsection C of § 4.1-325.2.

3. Provide incentives to licensees with a proven history of compliance with state and federal laws and regulations to encourage licensees to conduct their business and related activities in a manner that is beneficial to the Commonwealth.

D. Board regulations shall be uniform in their application, except those relating to hours of sale for licensees.

E. Courts shall take judicial notice of Board regulations.

F. The Board's power to regulate shall be broadly construed.

Code 1950, §§ 4-11, 4-36; 1968, c. 7, §§ 4-98.5, 4-98.14; 1974, c. 460; 1982, c. 145; 1991, c. 690; 1992, c. 220; 1993, cc. 433, 866; 1997, c. 40; 1998, c. 301; 1999, cc. 98, 641; 2003, c. 856; 2008, c. 513; 2009, c. 122; 2010, c. 481; 2011, c. 728; 2012, cc. 376, 760, 818; 2015, cc. 404, 412.



§ 4.1-112. Regulations relating to transportation of beer and wine coolers

The Board may promulgate regulations relating to the transportation of beer and wine coolers through the Commonwealth, including a prohibition against the direct shipment of beer or wine coolers from points outside the Commonwealth to installations of the United States armed forces located within the Commonwealth for resale on such installation.

1988, c. 261, § 4-144; 1993, c. 866 .



§ 4.1-112.1. Repealed

Repealed by Acts 2007, cc. 99 and 799, cl. 2.



§ 4.1-112.2. Outdoor advertising; limitations; variances; compliance with Title 33.2

A. No outdoor alcoholic beverage advertising shall be placed within 500 linear feet on the same side of the road, and parallel to such road, measured from the nearest edge of the sign face upon which the advertisement is placed to the nearest edge of a building or structure located on the real property of (i) a church, synagogue, mosque or other place of religious worship; (ii) a public, private, or parochial school, college, or university; (iii) a public or private playground or similar recreational facility; or (iv) a dwelling used for residential use.

B. However, (i) if there is no building or structure on a playground or similar recreational facility, the measurement shall be from the nearest edge of the sign face upon which the advertisement is placed to the property line of such playground or similar recreational facility and (ii) if a public or private school providing grade K through 12 education is located across the road from a sign, the measurement shall be from the nearest edge of the sign face upon which the advertisement is placed to the nearest edge of a building or structure located on such real property across the road.

C. If, at the time the advertisement was displayed, the advertisement was more than 500 feet from (i) a church, synagogue, mosque or other place of religious worship; (ii) a public, private, or parochial school, college, or university; (iii) a public or private playground or similar recreational facility; or (iv) a dwelling used for residential use, but the circumstances change such that the advertiser would otherwise be in violation of subsection A, the Board shall permit the advertisement to remain as displayed for the remainder of the term of any written advertising contract, but in no event more than one year from the date of the change in circumstances.

D. The Board may grant a permit authorizing a variance from the distance requirements of this section upon a finding that the placement of alcoholic beverage advertising on a sign will not unduly expose children to alcoholic beverage advertising.

E. Provided such signs are in compliance with local ordinances, the distance and zoning restrictions contained in this section shall not apply to:

1. Signs placed by licensees upon the property on which the licensed premises are located; or

2. Directional signs placed by manufacturers or wholesalers with advertising limited to trade names, brand names, the terms "distillery," "brewery," "farm winery," or "winery," and tour information.

F. The distance and zoning restrictions contained in this section shall not apply to any sign that is included in the Integrated Directional Sign Program administered by the Virginia Department of Transportation or its agents.

G. Nothing in this section shall be construed to authorize billboard signs containing outdoor alcoholic beverage advertising on property zoned agricultural or residential, or on any unzoned property. Nor shall this section be construed to authorize the erection of new billboard signs containing outdoor advertising that would be prohibited under state law or local ordinance.

H. All lawfully erected outdoor alcoholic beverage signs shall comply with the provisions of this title, Board regulations, and Chapter 12 (§ 33.2-1200 et seq.) of Title 33.2 and regulations adopted pursuant thereto by the Commonwealth Transportation Board. Further, any outdoor alcoholic beverage directional sign located or to be located on highway rights of way shall also be governed by and comply with the Integrated Directional Sign Program administered by the Virginia Department of Transportation or its agents.

2012, cc. 760, 818.



§ 4.1-113. Board not to regulate certain advertising in the interiors of retail establishments

A. The Board shall not regulate the use of advertising materials or decorations within the premises of a retail on-premises licensee (i) where such advertising materials or decorations cannot be seen from the street or roadway outside of the licensed establishment and (ii) if the retail establishment is located within an enclosed area with no street or roadway, where such advertising or decorations cannot be seen more than fifteen feet from the nearest window.

B. This section shall not restrict the regulation of advertising materials or decorations containing references to an alcoholic beverage brand or manufacturer, except the Board shall not regulate such references contained in works of art.

C. This section shall not restrict or deny the Board its authority pursuant to §§ 4.1-216, 4.1-317, and subdivisions 11, 12, 13, 16, and 21 of § 4.1-325, nor shall this section authorize any manufacturer, bottler, wholesaler or importer of any alcoholic beverages to sell, rent, lend, buy for, or give to any retailer any advertising materials or decorations under any circumstances otherwise prohibited by law.

1981, c. 574, § 4-69.2; 1993, c. 866 .



§ 4.1-113.1. Outdoor advertising; compliance with Title 33.2

All lawfully erected outdoor alcoholic beverage signs shall comply with the provisions of this title, Board regulations, and Chapter 12 (§ 33.2-1200 et seq.) of Title 33.2 and regulations adopted pursuant thereto by the Commonwealth Transportation Board. Further, any outdoor alcoholic beverage directional sign located or to be located on highway rights-of-way shall also be governed by and comply with the Integrated Directional Sign Program administered by the Virginia Department of Transportation or its agents.

2012, cc. 326, 618.



§ 4.1-114. Annual review of operations of certain mixed beverage licensees

The Board shall at least annually review the operations of each establishment holding a mixed beverage restaurant license and each person holding a caterer's license to determine whether during the preceding license year such licensee has met the food-beverage ratio required by § 4.1-210. If not met, the license granted to such licensee may be suspended or revoked. If the license is revoked, no new license may be granted to the licensee with respect to such establishment or catering business for at least one year from the date of the revocation. For the purposes of this section and § 4.1-210, "nonalcoholic beverage" shall not include any beverages, ice, water or other mixer served with an alcoholic beverage.

1968, c. 7, § 4-98.7; 1980, c. 490; 1981, c. 565; 1986, c. 374; 1990, c. 402; 1993, c. 866 .



§ 4.1-115. Reports and accounting systems of Board; auditing books and records

A. The Board shall make reports to the Governor as he may require covering the administration and enforcement of this title. Additionally, the Board shall submit an annual report to the Governor and General Assembly on or before December 15 each year, which shall contain:

1. A statement of the nature and amount of the business transacted by each government store during the year;

2. A statement of the assets and liabilities of the Board, including a statement of income and expenses and such other financial statements and matters as may be necessary to show the result of the operations of the Board for the year;

3. A statement showing the taxes collected under this title during the year;

4. General information and remarks about the working of the alcoholic beverage control laws within the Commonwealth; and

5. Any other information requested by the Governor.

B. The Board shall maintain an accounting system in compliance with generally accepted accounting principles and approved in accordance with § 2.2-803.

C. A regular postaudit shall be conducted of all accounts and transactions of the Board. An annual audit of a fiscal and compliance nature of the accounts and transactions of the Board shall be conducted by the Auditor of Public Accounts on or before October 1. The cost of the annual audit and postaudit examinations shall be borne by the Board. The Board may order such other audits as it deems necessary.

Code 1950, § 4-13; 1984, c. 734; 1993, c. 866; 2004, c. 650; 2005, c. 633.



§ 4.1-116. Disposition of moneys collected by Board; creation of Enterprise Fund; reserve fund

A. All moneys collected by the Board shall be paid directly and promptly into the state treasury, or shall be deposited to the credit of the State Treasurer in a state depository, without any deductions on account of salaries, fees, costs, charges, expenses, refunds or claims of any description whatever, as required by § 2.2-1802.

All moneys so paid into the state treasury, less the net profits determined pursuant to subsection C, shall be set aside as and constitute an Enterprise Fund, subject to appropriation, for the payment of (i) the salaries and remuneration of the members, agents, and employees of the Board and (ii) all costs and expenses incurred in establishing and maintaining government stores and in the administration of the provisions of this title, including the purchasing, building, leasing and operation of distilleries and the manufacture of alcoholic beverages.

B. The net profits derived under the provisions of this title shall be transferred by the Comptroller to the general fund of the state treasury quarterly, within fifty days after the close of each quarter or as otherwise provided in the appropriation act. As allowed by the Governor, the Board may deduct from the net profits quarterly a sum for the creation of a reserve fund not exceeding the sum of $2.5 million in connection with the administration of this title and to provide for the depreciation on the buildings, plants and equipment owned, held or operated by the Board.

C. The term "net profits" as used in this section means the total of all moneys collected by the Board less all costs, expenses and charges authorized by this section.

Code 1950, §§ 4-22, 4-23; 1960, c. 104; 1962, c. 385; 1964, c. 215; 1966, c. 431; 1968, c. 623; 1970, c. 727; 1972, cc. 138, 849; 1973, c. 349; 1974, c. 460; 1981, c. 514; 1982, c. 540; 1983, c. 427; 1984, c. 105; 1985, c. 222; 1993, c. 866 .



§ 4.1-117. Disposition of net profits to localities

When the moneys transferred quarterly or as otherwise provided in the appropriation act by the Comptroller to the general fund of the state treasury exceed the sum of $187,500, two-thirds of all moneys in excess of $187,500 shall be apportioned by the Comptroller and distributed quarterly within ten days following such transfer. Such payments shall be made by the Comptroller drawn on the Treasurer of Virginia to the several counties, cities, and towns of the Commonwealth, appropriated on the basis of the population of the respective counties, cities, and towns, according to the last preceding United States census. However, in the case of any town which came into existence in or about the year 1691 which is now the county seat of any county having a population of less than 45,000 but more than 40,000, and the boundaries of such town are not fixed, such portion of the moneys appropriated shall be based on an estimate of the population of such town made by the Center for Public Service. The judge of the circuit court of the county in which the town or city or greater part thereof seeking an increase under the provisions of this chapter is located may appoint two disinterested persons as commissioners, neither of whom shall reside in the county, city, or town which is the subject of the annexation proceedings. The commissioners so appointed shall determine the population of the territory annexed to the town or city as of the date of the last preceding United States census and report their findings to the court, and future distributions of the moneys allocated under the provisions of this chapter shall be made in accordance therewith. The Comptroller shall make no adjustments in his distribution of profits until the Secretary of the Commonwealth transmits to the Comptroller, pursuant to § 15.2-3209, a copy of the court order granting the petition of annexation.

Code 1950, § 4-22; 1960, c. 104; 1962, c. 385; 1964, c. 215; 1966, c. 431; 1968, c. 623; 1970, c. 727; 1972, c. 849; 1973, c. 349; 1974, c. 460; 1981, c. 514; 1982, c. 540; 1983, c. 427; 1984, c. 105; 1985, c. 222; 1993, c. 866 .



§ 4.1-118. Certain information not to be made public

Neither the Board nor its employees shall divulge any information regarding (i) financial reports or records required pursuant to § 4.1-114; (ii) the purchase orders and invoices for beer and wine filed with the Board by wholesale beer and wine licensees; or (iii) beer and wine taxes collected from, refunded to, or adjusted for any person. The provisions of § 58.1-3 shall apply, mutatis mutandis, to beer and wine taxes collected pursuant to this title and to purchase orders and invoices for beer and wine filed with the Board by wholesale beer and wine licensees.

Nothing contained in this section shall prohibit the use or release of such information or documents by the Board to any governmental or law-enforcement agency, or when considering the granting, denial, revocation, or suspension of a license or permit, or the assessment of any penalty against a licensee or permittee.

Nor shall this section prohibit the Board or its employees from compiling and disseminating to any member of the public aggregate statistical information pertaining to (i) malt beverage excise tax collection as long as such information does not reveal or disclose excise tax collection from any identified licensee; (ii) the total quantities of wine sold or shipped into the Commonwealth by each out-of-state winery, distributor, or importer for resale in the Commonwealth by wholesale wine licensees collectively; (iii) the total amount of wine sales in the Commonwealth by wholesale wine licensees collectively; or (iv) the total amount of purchases or sales submitted by licensees as required pursuant to § 4.1-114, provided such information does not identify the licensee.

1988, c. 261, § 4-145; 1993, c. 866; 1994, c. 179.



§ 4.1-119. (Effective until July 1, 2018) Operation of government stores

A. Subject to the requirements of §§ 4.1-121 and 4.1-122, the Board may establish, maintain and operate government stores for the sale of alcoholic beverages, other than beer and wine not produced by farm wineries, vermouth, mixers, and products used in connection with distilled spirits, including any garnish or garnishment applied to the rim of a glass of distilled spirits, as may be approved by the Board from time to time, in such counties, cities, and towns considered advisable by the Board. The Board may discontinue any such store.

B. With respect to the sale of wine produced by farm wineries, the Board may give preference to farm wineries that produce 2,500 cases or less of wine per year.

C. The Board shall fix the wholesale and retail prices at which the various classes, varieties and brands of alcoholic beverages and other Board-approved products that are sold in government stores. Differences in the cost of operating stores, and market competition and conditions may be reflected in the sale price of alcoholic beverages sold at government stores. The Board may sell alcoholic beverages to federal instrumentalities (i) authorized and operating under the laws of the United States and regulations of the United States Department of Defense and (ii) located within the boundaries of federal enclaves or reservations over which the United States has acquired jurisdiction, at prices which may be greater or less than the wholesale price charged other authorized purchasers.

D. Alcoholic beverages at government stores shall be sold by employees of the Board, who shall carry out the provisions of this title and Board regulations governing the operation of government stores and the sale of alcoholic beverages, except that the Board may appoint the holder of a distiller's license or its officers and employees as agents of the Board for the sale of spirits, manufactured by or for, or blended by such licensee on the licensed premises, at government stores established by the Board on the distiller's licensed premises.

Such agents shall sell the spirits in accordance with the provisions of this title, Board regulations, and the terms of the agency agreement between the Board and the licensed distiller.

For the purposes of this subsection, "blended" means the receipt by a licensed distiller of deliveries and shipments of alcoholic beverages, other than wine and beer, in accordance with subdivision 6 of § 4.1-201 to be (i) additionally aged by the receiving distillery in order to increase the quality and flavor of such alcoholic beverages and (ii) bottled by the receiving distillery.

E. No Class 1 neutral grain spirit or alcohol, as defined by federal regulations, that is without distinctive character, aroma, taste or color shall be sold in government stores at a proof greater than 101 except upon permits issued by the Board for industrial, commercial, culinary, or medical use.

F. All alcoholic beverages sold in government stores, except for tasting samples pursuant to subsection G sold in government stores established by the Board on a distiller's licensed premises, shall be in closed containers, sealed and affixed with labels prescribed by the Board.

G. No alcoholic beverages shall be consumed in a government store by any person unless it is part of an organized tasting event conducted by (i) an employee of a manufacturer of distilled spirits or farm winery or (ii) an authorized representative of a manufacturer of distilled spirits or farm winery with a permit issued by the Board pursuant to subdivision A 15 of § 4.1-212, and the samples of alcoholic beverages provided to any consumer do not exceed the limits for spirits or wine set forth in subdivision A 5 of § 4.1-201.1. No sample may be consumed by any individual to whom alcoholic beverages may not lawfully be sold pursuant to § 4.1-304.

Notwithstanding the provision of this subsection to the contrary, an agent of the Board appointed pursuant to subsection D may give samples of beer, wine, or cider to persons to whom alcoholic beverages may be lawfully sold for on-premises consumption, provided that (i) the beer, wine, or cider samples are manufactured within the same licensed premises or on contiguous premises of such agent licensed as a brewery or winery; (ii) no single sample shall exceed four ounces of beer, two ounces of wine, or one-half ounce of spirits; and (iii) no more than four total samples of alcoholic beverage products shall be given or sold to any person per day. Nothing in this paragraph shall prohibit such agent from serving samples of spirits as a mixed beverage.

The Board shall establish guidelines governing tasting events conducted pursuant to this subsection.

H. With respect to purchases by licensees at government stores, the Board shall (i) accept in payment for any purchase or series of purchases cash, electronic fund transfer, credit or debit card, or check payable to the Board, in the exact amount of any such purchase or series of purchases and (ii) provide notice to licensees on Board policies relating to the assignment of government stores from which licensees may purchase products and any procedure for the licensee to elect to make purchases from an alternative government store.

I. With respect to purchases by consumers at government stores, the Board shall accept cash in payment for any purchase or series of purchases. The Board may adopt regulations which provide for accepting a credit card or debit card as payment. Such regulations may provide for the collection, where appropriate, of related fees, penalties and service charges for the use of a credit card or debit card by any consumer.

Code 1950, § 4-15; 1958, c. 269; 1962, c. 453; 1970, c. 351; 1983, c. 267; 1984, c. 200; 1992, c. 782; 1993, cc. 252, 866; 1996, c. 558; 1999, c. 98; 2005, c. 651; 2006, c. 106; 2007, cc. 546, 726, 820; 2008, c. 609; 2009, c. 620; 2010, cc. 115, 170, 517; 2011, c. 713; 2012, c. 344; 2013, c. 476; 2014, cc. 437, 724; 2015, cc. 62, 604.



§ 4.1-119. (Effective July 1, 2018) Operation of government stores

A. Subject to the requirements of §§ 4.1-121 and 4.1-122, the Board may establish, maintain and operate government stores for the sale of alcoholic beverages, other than beer and wine not produced by farm wineries, vermouth, mixers, and products used in connection with distilled spirits, including any garnish or garnishment applied to the rim of a glass of distilled spirits, as may be approved by the Board from time to time, in such counties, cities, and towns considered advisable by the Board. The Board may discontinue any such store.

B. With respect to the sale of wine produced by farm wineries, the Board may give preference to farm wineries that produce 2,500 cases or less of wine per year.

C. The Board shall fix the wholesale and retail prices at which the various classes, varieties and brands of alcoholic beverages and other Board-approved products that are sold in government stores. Differences in the cost of operating stores, and market competition and conditions may be reflected in the sale price of alcoholic beverages sold at government stores. The Board may sell alcoholic beverages to federal instrumentalities (i) authorized and operating under the laws of the United States and regulations of the United States Department of Defense and (ii) located within the boundaries of federal enclaves or reservations over which the United States has acquired jurisdiction, at prices which may be greater or less than the wholesale price charged other authorized purchasers.

D. Alcoholic beverages at government stores shall be sold by employees of the Board, who shall carry out the provisions of this title and Board regulations governing the operation of government stores and the sale of alcoholic beverages, except that the Board may appoint the holder of a distiller's license or its officers and employees as agents of the Board for the sale of spirits, manufactured by or for, or blended by such licensee on the licensed premises, at government stores established by the Board on the distiller's licensed premises.

Such agents shall sell the spirits in accordance with the provisions of this title, Board regulations, and the terms of the agency agreement between the Board and the licensed distiller.

For the purposes of this subsection, "blended" means the receipt by a licensed distiller of deliveries and shipments of alcoholic beverages, other than wine and beer, in accordance with subdivision 6 of § 4.1-201 to be (i) additionally aged by the receiving distillery in order to increase the quality and flavor of such alcoholic beverages and (ii) bottled by the receiving distillery.

E. No Class 1 neutral grain spirit or alcohol, as defined by federal regulations, that is without distinctive character, aroma, taste or color shall be sold in government stores at a proof greater than 101 except upon permits issued by the Board for industrial, commercial, culinary, or medical use.

F. All alcoholic beverages sold in government stores, except for tasting samples pursuant to subsection G sold in government stores established by the Board on a distiller's licensed premises, shall be in closed containers, sealed and affixed with labels prescribed by the Board.

G. No alcoholic beverages shall be consumed in a government store by any person unless it is part of an organized tasting event conducted by (i) an employee of a manufacturer of distilled spirits or farm winery or (ii) an authorized representative of a manufacturer of distilled spirits or farm winery with a permit issued by the Board pursuant to subdivision A 15 of § 4.1-212, and the samples of alcoholic beverages provided to any consumer do not exceed the limits for spirits or wine set forth in subdivision A 5 of § 4.1-201.1. No sample may be consumed by any individual to whom alcoholic beverages may not lawfully be sold pursuant to § 4.1-304.

Notwithstanding the provision of this subsection to the contrary, an agent of the Board appointed pursuant to subsection D may give samples of beer, wine, or cider to persons to whom alcoholic beverages may be lawfully sold for on-premises consumption, provided that (i) the beer, wine, or cider samples are manufactured within the same licensed premises or on contiguous premises of such agent licensed as a brewery or winery; (ii) no single sample shall exceed four ounces of beer, two ounces of wine, or one-half ounce of spirits; and (iii) no more than four total samples of alcoholic beverage products shall be given or sold to any person per day. Nothing in this paragraph shall prohibit such agent from serving samples of spirits as a mixed beverage.

The Board shall establish guidelines governing tasting events conducted pursuant to this subsection.

H. With respect to purchases by licensees at government stores, the Board shall (i) accept in payment for any purchase or series of purchases cash, electronic fund transfer, credit or debit card, or check payable to the Board, in the exact amount of any such purchase or series of purchases and (ii) provide notice to licensees on Board policies relating to the assignment of government stores from which licensees may purchase products and any procedure for the licensee to elect to make purchases from an alternative government store.

I. With respect to purchases by consumers at government stores, the Board shall accept cash in payment for any purchase or series of purchases. The Board may adopt regulations which provide for accepting a credit card or debit card as payment. Such regulations may provide for the collection, where appropriate, of related fees, penalties and service charges for the use of a credit card or debit card by any consumer.

Code 1950, § 4-15; 1958, c. 269; 1962, c. 453; 1970, c. 351; 1983, c. 267; 1984, c. 200; 1992, c. 782; 1993, cc. 252, 866; 1996, c. 558; 1999, c. 98; 2005, c. 651; 2006, c. 106; 2007, cc. 546, 726, 820; 2008, c. 609; 2009, c. 620; 2010, cc. 115, 170, 517; 2011, c. 713; 2012, c. 344; 2013, c. 476; 2014, cc. 437, 724; 2015, cc. 62, 604.



§ 4.1-120. When government stores closed

A. Except as provided in subsection B, no sale or delivery of alcoholic beverages shall be made at any government store, nor shall any such store be kept open for the sale of alcoholic beverages:

1. On Sunday;

2. On Thanksgiving Day, Christmas Day and New Year's Day; or

3. During such other periods and on such other days as the Board may direct.

B. Certain government stores, as determined by the Board, may be open on Sunday for the sale of alcoholic beverages after 1:00 p.m.

Code 1950, § 4-19; 1972, c. 138; 1992, c. 129; 1993, c. 866; 2004, c. 1002; 2008, c. 134; 2012, c. 245.



§ 4.1-121. (Effective until July 1, 2018) Referendum on establishment of government stores

A. The qualified voters of any county, city, or town having a population of 1,000 or more may file a petition with the circuit court of the county or city, or of the county wherein the town or the greater part thereof is situated, asking that a referendum be held on the question of whether the sale by the Board of Alcoholic Beverages, other than beer and wine not produced by farm wineries, should be permitted within that jurisdiction. The petition shall be signed by qualified voters equal in number to at least ten percent of the number registered in the jurisdiction on January 1 preceding its filing or by at least 100 qualified voters, whichever is greater. Upon the filing of a petition, the court shall order the election officials of the county, city, or town, on the date fixed in the order, to conduct a referendum on the question. The clerk of the circuit court shall publish notice of the referendum in a newspaper of general circulation in the county, city, or town once a week for three consecutive weeks prior to the referendum.

The question on the ballot shall be:

"Shall the sale by the Alcoholic Beverage Control Board of alcoholic beverages, other than beer and wine not produced by farm wineries, be permitted in ........…… (name of county, city, or town)?"

The referendum shall be ordered and held and the results certified as provided in § 24.2-684. Thereupon the court shall enter of record an order certified by the clerk of the court to be transmitted to the Board and to the governing body of the county, city, or town.

B. Once a referendum has been held, no other referendum on the same question shall be held in the county, city, or town within four years of the date of the prior referendum. However, a town shall not be prescribed from holding a referendum within such period although an election has been held in the county in which the town or a part thereof is located less than four years prior thereto.

Code 1950, § 4-45; 1954, c. 221; 1974, c. 399; 1975, c. 517; 1977, c. 683; 1980, cc. 541, 543; 1984, c. 200; 1993, c. 866.



§ 4.1-121. (Effective July 1, 2018) Referendum on establishment of government stores

A. The qualified voters of any county, city, or town having a population of 1,000 or more may file a petition with the circuit court of the county or city, or of the county wherein the town or the greater part thereof is situated, asking that a referendum be held on the question of whether the sale by the Board of Alcoholic Beverages, other than beer and wine not produced by farm wineries, should be permitted within that jurisdiction. The petition shall be signed by qualified voters equal in number to at least ten percent of the number registered in the jurisdiction on January 1 preceding its filing or by at least 100 qualified voters, whichever is greater. Upon the filing of a petition, the court shall order the election officials of the county, city, or town, on the date fixed in the order, to conduct a referendum on the question. The clerk of the circuit court shall publish notice of the referendum in a newspaper of general circulation in the county, city, or town once a week for three consecutive weeks prior to the referendum.

The question on the ballot shall be:

"Shall the sale by the Alcoholic Beverage Control Board of alcoholic beverages, other than beer and wine not produced by farm wineries, be permitted in ........…… (name of county, city, or town)?"

The referendum shall be ordered and held and the results certified as provided in § 24.2-684. Thereupon the court shall enter of record an order certified by the clerk of the court to be transmitted to the Board and to the governing body of the county, city, or town.

B. Once a referendum has been held, no other referendum on the same question shall be held in the county, city, or town within four years of the date of the prior referendum. However, a town shall not be prescribed from holding a referendum within such period although an election has been held in the county in which the town or a part thereof is located less than four years prior thereto.

Code 1950, § 4-45; 1954, c. 221; 1974, c. 399; 1975, c. 517; 1977, c. 683; 1980, cc. 541, 543; 1984, c. 200; 1993, c. 866.



§ 4.1-122. Effect of local option referenda

A. If in any referendum held under the provisions of § 4.1-121 in any county, city, or town a majority of the qualified voters vote "No" on the question, then on and after sixty days from the date on which the order of the court, setting forth the results of such referendum was entered of record, none of the alcoholic beverages voted against shall be sold in such county, city, or town except for delivery or shipment to persons outside of such county, city, or town authorized under this title to acquire the alcoholic beverages for resale. This subsection shall not apply to common carriers of passengers by train, boat or airplane selling wine and beer to bona fide passengers.

B. If in any such referendum held in any county, city, or town in which a majority of the qualified voters have previously voted against permitting the sale of alcoholic beverages by the Board and in a subsequent election a majority of the voters of the county, city, or town vote "Yes" on the question stated in § 4.1-121, then such alcoholic beverages permitted to be sold by such referendum may, in accordance with this title, be sold within the county, city, or town on and after sixty days from the day on which the order of the court setting forth the results of such election is entered of record.

C. If any referendum is held under the provisions of § 4.1-124 in any county, town or supervisor's election district of a county and the majority of voters voting in such referendum voted "Yes," the sale by the Board of alcoholic beverages, other than beer and wine not produced by farm wineries, shall be permitted in such county, town or supervisor's election district of a county. Notwithstanding this section and any referendum held under § 4.1-121 to the contrary, persons licensed to sell mixed beverages in such county, town or supervisor's election district of a county shall also be permitted to sell wine and beer for on-premises consumption, provided the appropriate license fees are paid for the privilege.

D. The provisions of this section shall not prevent in any county, city, or town, the sale and delivery or shipment of alcoholic beverages specified in § 4.1-200 to and by persons therein authorized to sell alcoholic beverages, nor prevent the delivery or shipment of alcoholic beverages under Board regulations into any county, city, or town, except as otherwise prohibited by this title.

E. For the purpose of this section, when any referendum is held in any town, separate and apart from the county in which such town or a part thereof is located, such town shall be treated as being separate and apart from such county.

Code 1950, § 4-46; 1954, c. 221; 1974, c. 460; 1975, c. 482; 1977, c. 683; 1980, cc. 541, 543; 1982, cc. 66, 204; 1984, c. 200; 1991, c. 690; 1993, c. 866 .



§ 4.1-123. Referendum on Sunday wine and beer sales; exception

A. Either the qualified voters or the governing body of any county, city, town, or supervisor's election district of a county may file a petition with the circuit court of the county or city or of the county wherein the town or the greater part thereof is situated asking that a referendum be held on the question of whether the sale of beer and wine on Sunday should be permitted within that jurisdiction. The petition of voters shall be signed by qualified voters equal in number to at least ten percent of the number registered in the jurisdiction on January 1 preceding its filing or at least 100 qualified voters, whichever is greater. Upon the filing of a petition, the court shall order the election officials of the county, city, or town, on the date fixed in the order, to conduct a referendum on the question. The clerk of the circuit court shall publish notice of the referendum in a newspaper of general circulation in the county, city, or town once a week for three consecutive weeks prior to the referendum.

The question on the ballot shall be:

"Shall the sale of wine and beer between the hours of twelve o'clock p.m. on each Saturday and six o'clock a.m. on each Monday be permitted in _______________ (name of county, city, town, or supervisor's election district of the county)?"

The referendum shall be ordered and held and the results certified as provided in § 24.2-684. Thereupon the court shall enter of record an order certified by the clerk of the court to be transmitted to the Board and to the governing body of the county, city, or town.

Notwithstanding an ordinance adopted pursuant to § 4.1-129, an affirmative majority vote on the question shall be binding on the governing body of the county, city, or town, and the governing body shall take all actions required of it to legalize such Sunday sales.

B. Notwithstanding the provisions of subsection A or § 4.1-129, where property that constitutes a farm winery lies within, or abuts, the boundaries of Floyd and Patrick Counties, the retail sale of wine by the farm winery licensee in the county that restricts the sale of wine and beer shall be allowed at one fixed location on a parcel of land that contains all or part of the licensee's producing vineyard and the licensee's vinification facilities.

The Board may refuse to allow such licensee the exercise of his retail sales privilege in the county restricting the Sunday sale of wine and beer if the Board determines, after giving the licensee notice and a hearing, that (i) the owner of the farm winery had actual knowledge that the vinification facilities and all or part of the producing vineyard were going to be located in the county restricting the sale of wine and beer prior to construction of the vinification facilities or (ii) the primary business purpose of the farm winery licensee is to engage in the retail sale of wine in such county rather than the business of a farm winery.

Nothing in this subsection shall apply to a farm winery licensee that has a retail establishment for the sale of its wine in the county adjoining the county that restricts the Sunday sale of wine and beer if the retail establishment is within one-half mile of the farm winery's vinification facilities.

1979, c. 621, § 4-96.3; 1980, c. 543; 1993, c. 866; 2001, cc. 594, 783; 2007, c. 813.



§ 4.1-124. (Effective until July 1, 2018) Referendum on the sale of mixed beverages

A. The provisions of this title relating to the sale of mixed beverages shall not become effective in any town, county, or supervisor's election district of a county until a majority of the voters voting in a referendum vote affirmatively on the question of whether mixed alcoholic beverages should be sold by restaurants licensed under this title. The qualified voters of a town, county, or supervisor's election district of a county may file a petition with the circuit court of the county asking that a referendum be held on the question of whether the sale of mixed beverages by restaurants licensed by the Board should be permitted within that jurisdiction. The petition shall be signed by qualified voters equal in number to at least 10 percent of the number registered in the town, county, or supervisor's election district on January 1 preceding its filing or at least 100 qualified voters, whichever is greater.

Petition requirements for any county shall be based on the number of registered voters in the county, including the number of registered voters in any town having a population in excess of 1,000 located within such county. Upon the filing of a petition, and under no other circumstances, the court shall order the election officials of the county to conduct a referendum on the question.

The clerk of the circuit court of the county shall publish notice of the referendum in a newspaper of general circulation in the town, county, or supervisor's election district once a week for three consecutive weeks prior to the referendum.

The question on the ballot shall be:

"Shall the sale of mixed alcoholic beverages by restaurants licensed by the
Alcoholic Beverage Control Board be permitted in ......…(name of town,
county, or supervisor's election district of county)?"

The referendum shall be ordered and held and the results certified as provided in Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2. Thereupon the court shall enter of record an order certified by the clerk of the court to be transmitted to the Board and to the governing body of the town or county. Mixed beverages permitted to be sold by such referendum may in accordance with this title be sold by restaurants licensed by the Board within the town, county, or supervisor's election district of a county on or after 30 days following the entry of the order if a majority of the voters voting in the referendum have voted "Yes."

The provisions of this section shall be applicable to towns having a population in excess of 1,000 to the same extent and subject to the same conditions and limitations as are otherwise applicable to counties under this section. Such towns shall be treated as separate local option units, and only residents of any such town shall be eligible to vote in any referendum held pursuant to this section for any such town. Residents of towns having a population in excess of 1,000, however, shall also be eligible to vote in any referendum held pursuant to this section for any county in which the town is located.

The provisions of this section shall not require any town created as a result of a city-to-town reversion pursuant to Chapter 41 (§ 15.2-4100 et seq.) of Title 15.2 to hold a referendum on the same question if a majority of the voters voting in the former city had previously approved the sale of mixed beverages by restaurants licensed by the Board in such city.

B. Once a referendum has been held, no other referendum on the same question shall be held in the town, county, or supervisor's election district of a county for a period of 23 months.

C. Notwithstanding the provisions of subsection A, the sale of mixed beverages shall be allowed on property dedicated for industrial or commercial development and controlled through the provision of public utilities and covenanting of the land by any multijurisdictional industrial development authority, as set forth under Chapter 49 (§ 15.2-4900 et seq.) of Title 15.2, provided that (i) such authority operates under a partnership agreement between three or more counties, cities, or towns and such jurisdictions participate administratively and financially in the authority and (ii) the sale of mixed beverages is permitted in one of the member counties, cities, towns, or a supervisor's election district of one of the counties and that the governing board of the authority authorizes an establishment located within the confines of such property to apply to the Board for such license. The appropriate license fees shall be paid for this privilege.

D. Notwithstanding the provisions of subsection A of this section and subsection C of § 4.1-122, the sale of mixed beverages by licensees, and the sale of alcoholic beverages other than beer and wine not produced by farm wineries by the Board, shall be allowed in any city in the Commonwealth.

E. Notwithstanding the provisions of subsection A, the Board may grant a mixed beverage restaurant license to a restaurant located on the premises of and operated by a private club exclusively for its members and their guests, subject to the qualifications and restrictions on the issuance of such license imposed by § 4.1-210. However, no license authorized by this subsection shall be granted if the private club restricts its membership on the basis of race, color, creed, national origin or sex.

1968, c. 7, §§ 4-98.12, 4-98.13; 1975, c. 517; 1979, c. 199; 1982, c. 31; 1985, c. 551; 1986, c. 70; 1988, c. 156; 1991, c. 690; 1993, c. 866; 1995, c. 177; 1997, c. 126; 2011, c. 560.



§ 4.1-124. (Effective July 1, 2018) Referendum on the sale of mixed beverages

A. The provisions of this title relating to the sale of mixed beverages shall not become effective in any town, county, or supervisor's election district of a county until a majority of the voters voting in a referendum vote affirmatively on the question of whether mixed alcoholic beverages should be sold by restaurants licensed under this title. The qualified voters of a town, county, or supervisor's election district of a county may file a petition with the circuit court of the county asking that a referendum be held on the question of whether the sale of mixed beverages by restaurants licensed by the Board should be permitted within that jurisdiction. The petition shall be signed by qualified voters equal in number to at least 10 percent of the number registered in the town, county, or supervisor's election district on January 1 preceding its filing or at least 100 qualified voters, whichever is greater.

Petition requirements for any county shall be based on the number of registered voters in the county, including the number of registered voters in any town having a population in excess of 1,000 located within such county. Upon the filing of a petition, and under no other circumstances, the court shall order the election officials of the county to conduct a referendum on the question.

The clerk of the circuit court of the county shall publish notice of the referendum in a newspaper of general circulation in the town, county, or supervisor's election district once a week for three consecutive weeks prior to the referendum.

The question on the ballot shall be:

"Shall the sale of mixed alcoholic beverages by restaurants licensed by the
Alcoholic Beverage Control Board be permitted in ......…(name of town,
county, or supervisor's election district of county)?"

The referendum shall be ordered and held and the results certified as provided in Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2. Thereupon the court shall enter of record an order certified by the clerk of the court to be transmitted to the Board and to the governing body of the town or county. Mixed beverages permitted to be sold by such referendum may in accordance with this title be sold by restaurants licensed by the Board within the town, county, or supervisor's election district of a county on or after 30 days following the entry of the order if a majority of the voters voting in the referendum have voted "Yes."

The provisions of this section shall be applicable to towns having a population in excess of 1,000 to the same extent and subject to the same conditions and limitations as are otherwise applicable to counties under this section. Such towns shall be treated as separate local option units, and only residents of any such town shall be eligible to vote in any referendum held pursuant to this section for any such town. Residents of towns having a population in excess of 1,000, however, shall also be eligible to vote in any referendum held pursuant to this section for any county in which the town is located.

The provisions of this section shall not require any town created as a result of a city-to-town reversion pursuant to Chapter 41 (§ 15.2-4100 et seq.) of Title 15.2 to hold a referendum on the same question if a majority of the voters voting in the former city had previously approved the sale of mixed beverages by restaurants licensed by the Board in such city.

B. Once a referendum has been held, no other referendum on the same question shall be held in the town, county, or supervisor's election district of a county for a period of 23 months.

C. Notwithstanding the provisions of subsection A, the sale of mixed beverages shall be allowed on property dedicated for industrial or commercial development and controlled through the provision of public utilities and covenanting of the land by any multijurisdictional industrial development authority, as set forth under Chapter 49 (§ 15.2-4900 et seq.) of Title 15.2, provided that (i) such authority operates under a partnership agreement between three or more counties, cities, or towns and such jurisdictions participate administratively and financially in the authority and (ii) the sale of mixed beverages is permitted in one of the member counties, cities, towns, or a supervisor's election district of one of the counties and that the governing board of the authority authorizes an establishment located within the confines of such property to apply to the Board for such license. The appropriate license fees shall be paid for this privilege.

D. Notwithstanding the provisions of subsection A of this section and subsection C of § 4.1-122, the sale of mixed beverages by licensees, and the sale of alcoholic beverages other than beer and wine not produced by farm wineries by the Board, shall be allowed in any city in the Commonwealth.

E. Notwithstanding the provisions of subsection A, the Board may grant a mixed beverage restaurant license to a restaurant located on the premises of and operated by a private club exclusively for its members and their guests, subject to the qualifications and restrictions on the issuance of such license imposed by § 4.1-210. However, no license authorized by this subsection shall be granted if the private club restricts its membership on the basis of race, color, creed, national origin or sex.

1968, c. 7, §§ 4-98.12, 4-98.13; 1975, c. 517; 1979, c. 199; 1982, c. 31; 1985, c. 551; 1986, c. 70; 1988, c. 156; 1991, c. 690; 1993, c. 866; 1995, c. 177; 1997, c. 126; 2011, c. 560.



§ 4.1-125. Section 4.1-124 applicable to certain towns

The provisions of § 4.1-124 shall be applicable mutatis mutandis to any town within the Commonwealth which is entirely surrounded by a base of the United States armed forces.

1968, c. 761, § 4-98.12:1; 1993, c. 866 .



§ 4.1-126. Licenses for establishments in national forests, certain adjoining lands, on the Blue Ridge Parkway, and certain other properties

A. Notwithstanding the provisions of § 4.1-124, mixed beverage licenses may be granted to establishments located (i) on property owned by the federal government in Jefferson National Forest, George Washington National Forest or the Blue Ridge Parkway; (ii) at altitudes of 3,800 feet or more above sea level on property adjoining the Jefferson National Forest; (iii) at an altitude of 2,800 feet or more above sea level on property adjoining the Blue Ridge Parkway at Mile Marker No. 189; (iv) on property within one-quarter mile of Mile Marker No. 174 on the Blue Ridge Parkway; (v) on property developed by a nonprofit economic development company or an industrial development authority; (vi) on old Jonesboro Road between Routes 823 and 654, located approximately 5,500 feet from the City of Bristol; (vii) on property developed as a motor sports road racing club, of which the track surface is 3.27 miles in length, on 1,200 acres of rural property bordering the Dan River in Halifax County, with such license applying to any area of the property deemed appropriate by the Board; (viii) at an altitude of 2,645 feet or more above sea level on land containing at least 750 acres used for recreational purposes and located within two and one-half miles of the Blue Ridge Parkway; (ix) on property fronting U.S. Route 11, with portions fronting Route 659, adjoining the City of Bristol and located approximately 2,700 feet north of mile marker 7.7 on Interstate 81; (x) on property bounded on the north by U.S. Route 11 and to the south by Interstate 81, and located between mile markers 8.1 and 8.5 of Interstate 81; (xi) on property consisting of at least 10,000 acres and operated as a resort located in any county with a population between 19,200 and 19,500; (xii) on property located as of December 1, 2012, within the Montgomery County Route 177 Urban Development Area, which area is adjacent to Exit 109 on Interstate 81; (xiii) on property fronting Route 603, with portions fronting on Interstate 81, located approximately 1,100 feet from the intersection of Route 603 and Interstate 81 at Exit 128; (xiv) on property located south of and within 1,400 feet of Interstate 81 between mile markers 38.8 and 39.5; (xv) on property bounded on the north by Interstate 81, on the west and south by State Route 691, and on the east by State Route 689; (xvi) on property located south of and within 1,500 feet of Interstate 81 between mile markers 44 and 44.4; (xvii) on property within 1,500 feet of Interstate 81 on either frontage road between mile markers 75 and 86 in the County of Wythe; (xviii) on property within the boundary of any town incorporated in 1875 located adjacent to the intersection of Interstate 81 and Route 91; (xix) on property adjacent to the intersection of U.S. Route 220 North and State Route 57, operated as a country club as of December 31, 1926, in Henry County; (xx) on property adjacent to Lake Lanier, operated as a country club as of December 31, 1932, in Henry County; (xxi) on property fronting Old Jonesboro Road between Routes 823 and 808, located approximately 4,500 feet south of Interstate 81, and operated as a country club; (xxii) on property located west of Route 58 and approximately 3,000 feet north of Interstate 81; (xxiii) on property fronting U.S. Route 11 and 1,300 feet north of Interstate 81; (xxiv) on property located within 1,500 feet of Exit 26 on Interstate 81; (xxv) on property within the boundary of any town incorporated in 1911 located adjacent to the intersection of Route 63 and Route 58 Alternate; and (xxvi) on property within the boundary of any town incorporated in 1894 consisting of 1.9 square miles and, prior to the town's incorporation was known as Guest Station.

B. In granting any license under clauses (iii) and (iv) of subsection A, the Board shall consider whether the (i) voters of the jurisdiction in which the establishment is located have voted by referendum under the provisions of § 4.1-124 to prohibit the sale of mixed beverages and (ii) granting of a license will give that establishment an unfair business advantage over other establishments in the same jurisdiction. If an unfair business advantage will result, then no license shall be granted.

1972, c. 304, § 4-98.12:2; 1976, c. 169; 1988, c. 63; 1992, c. 876; 1993, cc. 866, 954; 2001, cc. 461, 845; 2005, cc. 646, 689; 2006, c. 752; 2007, cc. 469, 813; 2013, cc. 35, 186, 558, 601, 633; 2014, c. 692; 2015, c. 348.



§ 4.1-127. Contests of local option referenda

The regularity or legality of any referendum held pursuant to §§ 4.1-121, 4.1-123 and 4.1-124 shall be subject to the inquiry, determination, and judgment of the circuit court which ordered the referendum. The court shall proceed upon complaint of fifteen or more qualified voters of the county, city, or town, filed within thirty days after the date the results of the referendum are certified and setting out fully the grounds of contest. The complaint and the proceedings shall conform as nearly as practicable to the provisions of § 15.2-1654, and the judgment of the court entered of record shall be a final determination of the regularity and legality of the referendum.

Code 1950, § 4-47; 1993, c. 866 .



§ 4.1-128. (Effective until July 1, 2018) Local ordinances or resolutions regulating or taxing alcoholic beverages

A. No county, city, or town shall, except as provided in § 4.1-205 or § 4.1-129, adopt any ordinance or resolution which regulates or prohibits the manufacture, bottling, possession, sale, wholesale distribution, handling, transportation, drinking, use, advertising or dispensing of alcoholic beverages in the Commonwealth. Nor shall any county, city, or town adopt an ordinance or resolution that prohibits or regulates the storage, warehousing, and wholesaling of wine in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law at a licensed farm winery.

No provision of law, general or special, shall be construed to authorize any county, city or town to adopt any ordinance or resolution that imposes a sales or excise tax on alcoholic beverages, other than the taxes authorized by §§ 58.1-605, 58.1-3833 or § 58.1-3840. The foregoing limitation shall not affect the authority of any county, city or town to impose a license or privilege tax or fee on a business engaged in whole or in part in the sale of alcoholic beverages if the license or privilege tax or fee (i) is based on an annual or per event flat fee specifically authorized by general law or (ii) is an annual license or privilege tax specifically authorized by general law, which includes alcoholic beverages in its taxable measure and treats alcoholic beverages the same as if they were nonalcoholic beverages.

B. However, the governing body of any county, city, or town may adopt an ordinance which (i) prohibits the acts described in subsection A of § 4.1-308 subject to the provisions of subsection B of § 4.1-308, or the acts described in § 4.1-309 and may provide a penalty for violation thereof and (ii) subject to subsection C of § 4.1-308, regulates or prohibits the possession of opened alcoholic beverage containers in its local public parks, playgrounds, public streets, and any sidewalk adjoining any public street.

C. Except as provided in this section, all local acts, including charter provisions and ordinances of cities and towns, inconsistent with any of the provisions of this title, are repealed to the extent of such inconsistency.

Code 1950, § 4-98; 1983, c. 340; 1993, c. 866; 2000, cc. 381, 450; 2007, cc. 140, 454.



§ 4.1-128. (Effective July 1, 2018) Local ordinances or resolutions regulating or taxing alcoholic beverages

A. No county, city, or town shall, except as provided in § 4.1-205 or § 4.1-129, adopt any ordinance or resolution which regulates or prohibits the manufacture, bottling, possession, sale, wholesale distribution, handling, transportation, drinking, use, advertising or dispensing of alcoholic beverages in the Commonwealth. Nor shall any county, city, or town adopt an ordinance or resolution that prohibits or regulates the storage, warehousing, and wholesaling of wine in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law at a licensed farm winery.

No provision of law, general or special, shall be construed to authorize any county, city or town to adopt any ordinance or resolution that imposes a sales or excise tax on alcoholic beverages, other than the taxes authorized by §§ 58.1-605, 58.1-3833 or § 58.1-3840. The foregoing limitation shall not affect the authority of any county, city or town to impose a license or privilege tax or fee on a business engaged in whole or in part in the sale of alcoholic beverages if the license or privilege tax or fee (i) is based on an annual or per event flat fee specifically authorized by general law or (ii) is an annual license or privilege tax specifically authorized by general law, which includes alcoholic beverages in its taxable measure and treats alcoholic beverages the same as if they were nonalcoholic beverages.

B. However, the governing body of any county, city, or town may adopt an ordinance which (i) prohibits the acts described in subsection A of § 4.1-308 subject to the provisions of subsection B of § 4.1-308, or the acts described in § 4.1-309 and may provide a penalty for violation thereof and (ii) subject to subsection C of § 4.1-308, regulates or prohibits the possession of opened alcoholic beverage containers in its local public parks, playgrounds, public streets, and any sidewalk adjoining any public street.

C. Except as provided in this section, all local acts, including charter provisions and ordinances of cities and towns, inconsistent with any of the provisions of this title, are repealed to the extent of such inconsistency.

Code 1950, § 4-98; 1983, c. 340; 1993, c. 866; 2000, cc. 381, 450; 2007, cc. 140, 454.



§ 4.1-129. Local ordinances regulating time of sale of wine and beer

The governing body of each county may adopt ordinances effective in that portion of such county not embraced within the corporate limits of any incorporated town, and the governing body of each city and town may adopt ordinances effective in such city or town, prohibiting the sale of wine or beer, or both, between the hours of twelve o'clock p.m. on each Saturday and six o'clock a.m. on each Monday, or fixing hours within such period during which wine or beer, or both, may be sold. Such governing bodies shall provide for fines and other penalties for violations of any such ordinances which shall be enforced as if the violations were Class 1 misdemeanors, with a right of appeal pursuant to § 16.1-106. Such ordinances shall not affect the sale of wine and beer on common carriers of passengers by train, boat, or airplane.

A copy of any ordinance adopted pursuant to this section shall be certified by the clerk of the governing body adopting it and transmitted to the Board.

On and after the effective date of any ordinance adopted pursuant to this section, no retail licensee authorized to sell wine or beer, or both, shall sell or permit the drinking of wine or beer on the premises of such licensee during the hours limited by the ordinance.

Code 1950, § 4-97; 1993, c. 866 .



§ 4.1-130. Importation of beverages not under customs or internal revenue bonds; storage in approved warehouses; release

A. Notwithstanding the provisions of § 4.1-310, alcoholic beverages not under United States customs bonds or internal revenue bonds may be transported into and stored in the Commonwealth in warehouses which have been approved by the Board for that purpose.

The Board may refuse to approve any warehouse as a place where alcoholic beverages may be stored if it has reasonable cause to believe that the owner or operator of the warehouse is a person to whom or the place sought to be approved is one for which the Board may refuse to grant a license under the provisions of § 4.1-222, which shall apply mutatis mutandis, unless the provisions of such section are inapplicable.

The Board may disapprove any warehouse which has been approved as a place where alcoholic beverages may be stored if it has reasonable cause to believe that a ground exists for which the Board may suspend or revoke a license under the provisions of § 4.1-225, which shall apply mutatis mutandis, unless the provisions of such section are inapplicable.

B. Alcoholic beverages stored in warehouses in the Commonwealth pursuant to this section shall be released only on permits issued by the Board for delivery to the Board or to persons entitled to receive them within or outside the Commonwealth.

1962, c. 200, § 4-84.1; 1993, c. 866 .



§ 4.1-131. Importation of beverages under customs bonds and holding in warehouses; release

A. Alcoholic beverages may be imported into the Commonwealth under United States customs bonds and be held in the Commonwealth in United States customs bonded warehouses. Alcoholic beverages may be removed from any such warehouse, wherever situated, to such a warehouse located in the Commonwealth and be held in the Commonwealth.

B. Alcoholic beverages so imported or removed to such warehouses in the Commonwealth shall be released from customs bonds in the Commonwealth only (i) for delivery to the Board, or to licensees entitled to receive them in the Commonwealth, as provided in § 4.1-310; (ii) to boats engaged in foreign trade, trade between the Atlantic and Pacific ports of the United States, trade between the United States and any of its possessions outside of the several states and the District of Columbia, or for shipment outside of the Commonwealth; or (iii) in accordance with subsection C for the official or personal use of persons who are on duty in the United States as members of the armed forces of any foreign country, or their immediate family, authorized by federal laws and regulations to receive imported alcoholic beverages free of customs duties and internal revenue taxes.

C. Persons operating United States customs bonded warehouses and licensed as wholesalers or retailers may make sales and deliveries, in quantities determined by the Board, of alcoholic beverages held in customs bond to foreign armed forces personnel as provided in subsection B. Such sales may be made only on permits issued by the Board which shall cover the transportation of such imported alcoholic beverages, either by the operator of a customs bonded warehouse or purchaser from the operator, from such customs bonded warehouse to the place of duty or residence of such authorized persons.

Code 1950, § 4-85; 1958, c. 394; 1960, c. 101; 1984, c. 128; 1993, c. 866 .



§ 4.1-132. Transportation into or within Commonwealth under internal revenue bond and holding in warehouses; release

A. Alcoholic beverages may be transported into the Commonwealth under United States internal revenue bonds and be held in the Commonwealth in United States internal revenue bonded warehouses. Alcoholic beverages may be removed from any such warehouse, wherever situated, to such a warehouse located in the Commonwealth and be held in the Commonwealth.

B. Alcoholic beverages may be transported within the Commonwealth under United States internal revenue bonds and be held in United States internal revenue bonded warehouses. Alcoholic beverages may be removed from any such warehouse and transported to a winery or farm winery licensee in accordance with § 4.1-207.

C. Alcoholic beverages so transported or removed to such warehouses in the Commonwealth shall be released from internal revenue bonds in the Commonwealth only on permits issued by the Board for delivery to (i) boats engaged in foreign trade, trade between the Atlantic and Pacific ports of the United States, or trade between the United States and any of its possessions outside of the several states and the District of Columbia; (ii) installations of the United States Department of Defense; or (iii) holders of permits issued in accordance with subdivision A 14 of § 4.1-212.

Code 1950, § 4-86; 1954, c. 21; 1993, c. 866; 2003, c. 564; 2006, c. 826.



§ 4.1-133. Bailment system of warehousing; prohibited fees and charges

In the event that the Board adopts any regulation or policy providing for bailment warehousing operations or otherwise requiring that a vendor of alcoholic beverages retain ownership or legal title to beverages purchased or ordered for purchase by the Board for any period after the Board or its agent comes into physical possession of such beverages, the Board shall not impose upon any vendor required to provide stock under such bailment system any:

1. Overstock fee or other charge based or premised in whole or in part upon the fact that a vendor has delivered to any warehouse, store or other facility owned or operated by the Board or its agent bailed stock in excess of any maximum inventory level established or suggested by the Board.

2. Space reservation fee or other charge based or premised in whole or in part upon the fact that a vendor has delivered to any warehouse, store or other facility owned or operated by the Board or its agent bailed stock in a quantity less than any minimum inventory level established or suggested by the Board.

3. Fee or charge for the movement of bailed stock within a bailment warehouse or other bailment facility, or from a bailment warehouse or other bailment facility to a work area in proximity to such warehouse or facility, not at the request of the vendor holding legal title to such stock for the purpose of inspecting such stock.

4. Fee or charge for conducting a physical inventory of bailed stock at the request of the vendor holding legal title to such stock, provided that no more than two such requests have been made within the current fiscal year with respect to the particular item or brand of stock that is the subject of the request.

5. Fee or charge for withdrawal of bailed stock by the vendor who retains legal title to such stock.

6. Fee or charge greater than fifteen dollars per hour for the placement of stock on pallets or other appurtenances designed to facilitate the movement of stock within the warehouse or other facility.

1996, c. 692.



§ 4.1-200. Exemptions from licensure

The licensure requirements of this chapter shall not apply to:

1. A person in charge of an institution regularly conducted as a hospital or sanatorium for the care of persons in ill health, or as a home devoted exclusively to the care of aged people, who administers or causes to be administered alcoholic beverages to any bona fide patient or inmate of the institution who is in need of the same, either by way of external application or otherwise for emergency medicinal purposes. Such person may charge for the alcoholic beverages so administered, and carry such stock as may be necessary for this purpose. No charge shall be made of any patient for the alcoholic beverages so administered to him where the same have been supplied to the institution by the Board free of charge.

2. The manufacture, sale and delivery or shipment by persons authorized under existing laws to engage in such business of any medicine containing sufficient medication to prevent it from being used as a beverage.

3. The manufacture, sale and delivery or shipment by persons authorized under existing laws to engage in such business of any medicinal preparations manufactured in accordance with formulas prescribed by the United States pharmacopoeia; national formulary, patent and proprietary preparations; and other bona fide medicinal and technical preparations; which contain no more alcohol than is necessary to extract the medicinal properties of the drugs contained in such preparations, and no more alcohol than is necessary to hold the medicinal agents in solution and to preserve the same, and which are manufactured and sold to be used exclusively as medicine and not as beverages.

4. The manufacture, sale and delivery or shipment of toilet, medicinal and antiseptic preparations and solutions not intended for internal human use nor to be sold as beverages.

5. The manufacture and sale of food products known as flavoring extracts which are manufactured and sold for cooking and culinary purposes only and not sold as beverages.

6. Any person who manufactures at his residence or at a gourmet brewing shop for domestic consumption at his residence, but not to be sold, dispensed or given away, except as hereinafter provided, wine or beer or both, in an amount not to exceed the limits permitted by federal law.

Any person who manufactures wine or beer in accordance with this subdivision may remove from his residence an amount not to exceed fifty liters of such wine or fifteen gallons of such beer on any one occasion for (i) personal or family use, provided such use does not violate the provisions of this title or Board regulations; (ii) giving to any person to whom wine or beer may be lawfully sold an amount not to exceed (a) one liter of wine per person per year or (b) seventy-two ounces of beer per person per year, provided such gift is for noncommercial purposes; or (iii) giving to any person to whom beer may lawfully be sold a sample of such wine or beer, not to exceed (a) one ounce of wine by volume or (b) two ounces of beer by volume for on-premises consumption at events organized for judging or exhibiting such wine or beer, including events held on the premises of a retail licensee. Nothing in this paragraph shall be construed to authorize the sale of such wine or beer.

The provision of this subdivision shall not apply to any person who resides on property on which a winery, farm winery, or brewery is located.

7. Any person who keeps and possesses lawfully acquired alcoholic beverages in his residence for his personal use or that of his family. However, such alcoholic beverages may be served or given to guests in such residence by such person, his family or servants when (i) such guests are 21 years of age or older or are accompanied by a parent, guardian, or spouse who is 21 years of age or older, (ii) the consumption or possession of such alcoholic beverages by family members or such guests occurs only in such residence where the alcoholic beverages are allowed to be served or given pursuant to this subdivision, and (iii) such service or gift is in no way a shift or device to evade the provisions of this title.

8. Any person who manufactures and sells cider to distillery licensees, or any person who manufactures wine from grapes grown by such person and sells it to winery licensees.

9. The sale of wine and beer in or through canteens or post exchanges on United States reservations when permitted by the proper authority of the United States.

10. The keeping and consumption of any lawfully acquired alcoholic beverages at a private meeting or private party limited in attendance to members and guests of a particular group, association or organization at a banquet or similar affair, or at a special event, if a banquet license has been granted. However, no banquet license shall be required for private meetings or private parties limited in attendance to the members of a common interest community as defined in § 54.1-2345 and their guests, provided (i) the alcoholic beverages shall not be sold or charged for in any way, (ii) the premises where the alcoholic beverages are consumed is limited to the common area regularly occupied and utilized for such private meetings or private parties, and (iii) such meetings or parties are not open to the public.

Code 1950, §§ 4-50, 4-89, 4-90; 1954, c. 147; 1970, cc. 113, 541; 1972, cc. 75, 76, 741; 1973, c. 413; 1975, c. 408; 1976, c. 37; 1981, c. 410; 1984, c. 200; 1992, c. 349; 1993, c. 866; 1995, cc. 497, 518; 2001, c. 117; 2006, cc. 274, 740; 2010, c. 294; 2011, c. 8.



§ 4.1-201. Conduct not prohibited by this title; limitation

A. Nothing in this title or any Board regulation adopted pursuant thereto shall prohibit:

1. Any club licensed under this chapter from keeping for consumption by its members any alcoholic beverages lawfully acquired by such members, provided the alcoholic beverages are not sold, dispensed or given away in violation of this title.

2. Any person from having grain, fruit or fruit products and any other substance, when grown or lawfully produced by him, distilled by any distillery licensee, and selling the distilled alcoholic beverages to the Board or selling or shipping them to any person outside of the Commonwealth in accordance with Board regulations. However, no alcoholic beverages so distilled shall be withdrawn from the place where distilled except in accordance with Board regulations.

3. Any person licensed to manufacture and sell, or either, in the Commonwealth or elsewhere, alcoholic beverages other than wine or beer, from soliciting and taking orders from the Board for such alcoholic beverages.

4. The receipt by a person operating a licensed brewery of deliveries and shipments of beer in closed containers or the sale, delivery or shipment of such beer, in accordance with Board regulations to (i) persons licensed to sell beer at wholesale, (ii) persons licensed to sell beer at retail for the purpose of resale only as provided in subdivision B 4 of § 4.1-216, (iii) owners of boats registered under the laws of the United States sailing for ports of call of a foreign country or another state, and (iv) persons outside the Commonwealth for resale outside the Commonwealth.

5. The granting of any retail license to a brewery, distillery, or winery licensee, or to an applicant for such license, or to a lessee of such person, a wholly owned subsidiary of such person, or its lessee, provided the places of business or establishments for which the retail licenses are desired are located upon the premises occupied or to be occupied by such distillery, winery, or brewery, or upon property of such person contiguous to such premises, or in a development contiguous to such premises owned and operated by such person or a wholly owned subsidiary.

6. The receipt by a distillery licensee of deliveries and shipments of alcoholic beverages, other than wine and beer, in closed containers from other distilleries, or the sale, delivery or shipment of such alcoholic beverages, in accordance with Board regulations, to the Board and to persons outside the Commonwealth for resale outside the Commonwealth.

7. The receipt by a farm winery or winery licensee of deliveries and shipments of wine in closed containers from other wineries or farm wineries located inside or outside the Commonwealth, or the receipt by a winery licensee or farm winery licensee of deliveries and shipments of spirits distilled from fruit or fruit juices in closed containers from distilleries located inside or outside the Commonwealth to be used only for the fortification of wine produced by the licensee in accordance with Board regulations, or the sale, delivery or shipment of such wine, in accordance with Board regulations, to persons licensed to sell wine at wholesale for the purpose of resale, and to persons outside the Commonwealth for resale outside the Commonwealth.

8. The receipt by a fruit distillery licensee of deliveries and shipments of alcoholic beverages made from fruit or fruit juices in closed containers from other fruit distilleries owned by such licensee, or the sale, delivery or shipment of such alcoholic beverages, in accordance with Board regulations, to persons outside of the Commonwealth for resale outside of the Commonwealth.

9. Any farm winery or winery licensee from shipping or delivering its wine in closed containers to another farm winery or winery licensee for the purpose of additional bottling in accordance with Board regulations and the return of the wine so bottled to the manufacturing farm winery or winery licensee.

10. Any farm winery or winery licensee from selling and shipping or delivering its wine in closed containers to another farm winery or winery licensee, the wine so sold and shipped or delivered to be used by the receiving licensee in the manufacture of wine. Any wine received under this subsection shall be deemed an agricultural product produced in the Commonwealth for the purposes of § 4.1-219, to the extent it is produced from fresh fruits or agricultural products grown or produced in the Commonwealth. The selling licensee shall provide to the receiving licensee, and both shall maintain complete and accurate records of, the source of the fresh fruits or agricultural products used to produce the wine so transferred.

11. Any retail on-premises beer licensee, his agent or employee, from giving a sample of beer to persons to whom alcoholic beverages may be lawfully sold for on-premises consumption, or retail on-premises wine or beer licensee, his agent or employee, from giving a sample of wine or beer to persons to whom alcoholic beverages may be lawfully sold for on-premises consumption, or any mixed beverage licensee, his agent or employee, from giving a sample of wine, beer, or spirits to persons to whom alcoholic beverages may be lawfully sold for on-premises consumption. Samples of wine shall not exceed two ounces, samples of beer shall not exceed four ounces, and samples of spirits shall not exceed one-half ounce. No more than two product samples shall be given to any person per visit.

12. Any manufacturer, including any vendor authorized by any such manufacturer, whether or not licensed in the Commonwealth, from selling service items bearing alcoholic brand references to on-premises retail licensees or prohibit any such retail licensee from displaying the service items on the premises of his licensed establishment. Each such retail licensee purchasing such service items shall retain a copy of the evidence of his payment to the manufacturer or authorized vendor for a period of not less than two years from the date of each sale of the service items. As used in this subdivision, "service items" mean articles of tangible personal property normally used by the employees of on-premises retail licensees to serve alcoholic beverages to customers including, but not limited to, glasses, napkins, buckets, and coasters.

13. Any employee of an alcoholic beverage wholesaler or manufacturer, whether or not licensed in the Commonwealth, from distributing to retail licensees and their employees novelties and specialties, including wearing apparel, having a wholesale value of $10 or less and that bear alcoholic beverage advertising. Such items may be distributed to retail licensees in quantities equal to the number of employees of the retail establishment present at the time the items are delivered. Thereafter, such employees may wear or display the items on the licensed premises.

14. Any (i) retail on-premises wine or beer licensee, his agent or employee from offering for sale or selling for one price to any person to whom alcoholic beverages may be lawfully sold a flight of wines or beers consisting of samples of not more than five different wines or beers and (ii) mixed beverage licensee, his agent or employee from offering for sale or selling for one price to any person to whom alcoholic beverages may be lawfully sold a flight of distilled spirits consisting of samples of not more than five different spirits products.

15. Any restaurant licensed under this chapter from permitting the consumption of lawfully acquired wine by bona fide customers on the premises in all areas and locations covered by the license. The licensee may charge a corkage fee to such customer for the wine so consumed; however, the licensee shall not charge any other fee to such customer.

16. Any winery, farm winery, wine importer, or wine wholesaler licensee from providing to adult customers of licensed retail establishments information about wine being consumed on such premises.

B. No deliveries or shipments of alcoholic beverages to persons outside the Commonwealth for resale outside the Commonwealth shall be made into any state the laws of which prohibit the consignee from receiving or selling the same.

Code 1950, § 4-89; 1954, c. 147; 1970, cc. 113, 541; 1972, cc. 75, 76; 1973, c. 413; 1975, c. 408; 1981, c. 410; 1984, c. 200; 1992, c. 349; 1993, c. 866; 1995, cc. 253, 317; 1997, c. 386; 2000, c. 786; 2003, c. 630; 2004, c. 379; 2006, cc. 106, 826; 2007, c. 820; 2011, c. 559; 2012, c. 376; 2013, c. 604; 2014, cc. 123, 455; 2015, cc. 404, 604.



§ 4.1-201.1. Conduct not prohibited by this title; tastings conducted by manufacturers, wine or beer wholesalers, and authorized representatives

A. Manufacturers of alcoholic beverages, whether or not licensed in the Commonwealth, and wine or beer wholesalers may conduct tastings of wine, beer, or spirits within hotels, restaurants, and clubs licensed for on-premises consumption provided:

1. The tastings are conducted only by (i) employees of such manufacturers or wholesalers or (ii) authorized representatives of such manufacturers or wholesalers, which authorized representatives have obtained a permit in accordance with subdivision A 15 of § 4.1-212;

2. Such employees or authorized representatives are present while the tastings are being conducted;

3. No category of alcoholic beverage products is offered to consumers unless the retail licensee on whose premises the tasting is conducted is licensed to sell that category of alcoholic beverage product;

4. All alcoholic beverage products used in the tasting are served to the consumer by employees of the retail licensee;

5. The quantity of wine, beer, or spirits provided to any person during the tasting does not exceed 12 ounces of beer, five ounces of wine, or one and one-half ounces of spirits; however, for any spirits tastings, no single sample shall exceed one-half ounce per spirits product offered and no more than three spirits products may be offered to any patron; and

6. All alcoholic beverage products used in the tasting are purchased from the retail licensee on whose premises the tasting is conducted; except that no more than $100 may be expended by or on behalf of any such manufacturer or wholesaler at any retail licensed premises during any 24-hour period. For the purposes of this subdivision, the $100 limitation shall be exclusive of taxes and gratuities, which gratuities may not exceed 20 percent of the cost of the alcoholic beverages, including taxes, for the alcoholic beverages purchased for the tasting.

B. Manufacturers, wholesalers, and their authorized representatives shall keep complete records of each tasting authorized by this section for a period of not less than two years, which records shall include the date and place of each tasting conducted and the dollar amount expended by the manufacturer, wholesaler, or his agent or representative in the purchase of the alcoholic beverages used in the tasting.

C. Manufacturers and wholesalers shall be held liable for any violation of this section committed by their employees or authorized representative in connection with their employment or representation at any tasting event.

2006, c. 826; 2007, cc. 452, 722.



§ 4.1-202. To whom privileges conferred by licenses extend; liability for violations of law

The privilege of any licensee to sell or serve alcoholic beverages shall extend to such licensee and to all agents or employees of such licensee for the purpose of selling or serving alcoholic beverages under such license. The licensee may be held liable for any violation of this title or any Board regulation committed by such agents or employees in connection with their employment.

1968, c. 7, § 4-98.4; 1981, c. 381, § 4-37.2; 1993, c. 866 .



§ 4.1-203. Separate license for each place of business; transfer or amendment; posting; expiration; carriers

A. Each license granted by the Board shall designate the place where the business of the licensee will be carried on. Except as otherwise provided in §§ 4.1-207 and 4.1-208, a separate license shall be required for each separate place of business.

B. No license shall be transferable from one person to another, or from one location to another. The Board may permit a licensee to amend the classification of an existing license without complying with the posting and publishing procedures required by § 4.1-230 if the effect of the amendment is to reduce materially the privileges of an existing license. However, if (i) the Board determines that the amendment is a device to evade the provisions of this chapter, (ii) a majority of the corporate stock of a retail licensee is sold to a new entity, or (iii) there is a change of business at the premises of a retail licensee, the Board may, within 30 days of receipt of written notice by the licensee of a change in ownership or a change of business, require the licensee to comply with any or all of the requirements of § 4.1-230. If the Board fails to exercise its authority within the 30-day period, the licensee shall not be required to reapply for a license. The licensee shall submit such written notice to the Secretary of the Board.

C. Each license shall be posted in a location conspicuous to the public at the place where the licensee carries on the business for which the license is granted.

D. The privileges conferred by any license granted by the Board, except for temporary licenses, banquet and mixed beverage special events licenses, shall continue until the last day of the twelfth month next ensuing or the last day of the designated month and year of expiration, except the license may be sooner terminated for any cause for which the Board would be entitled to refuse to grant a license, by operation of law, voluntary surrender or order of the Board.

The Board may grant licenses for one year or for multiple years, not to exceed three years, based on the fees set forth in § 4.1-231. Qualification for a multiyear license shall be determined on the basis of criteria established by the Board. Fees for multiyear licenses shall not be refundable except as provided in § 4.1-232. The Board may provide a discount for two-year or three-year licenses, not to exceed five percent of the applicable license fee, which extends for one fiscal year and shall not be altered or rescinded during such period.

The Board may permit a licensee who fails to pay:

1. The required license tax covering the continuation or reissuance of his license by midnight of the fifteenth day of the twelfth month or of the designated month of expiration, whichever is applicable, to pay the tax in lieu of posting and publishing notice and reapplying, provided payment of the tax is made within 30 days following that date and is accompanied by a civil penalty of $25 or 10 percent of such tax, whichever is greater; and

2. The tax and civil penalty pursuant to subdivision 1 to pay the tax in lieu of posting and publishing notice and reapplying, provided payment of the tax is made within 45 days following the 30 days specified in subdivision 1 and is accompanied by a civil penalty of $100 or 25 percent of such tax, whichever is greater.

Such civil penalties collected by the Board shall be deposited in accordance with § 4.1-114.

E. Subsections A and C shall not apply to common carriers of passengers by train, boat, or airplane.

Code 1950, § 4-34; 1972, c. 178; 1974, c. 460; 1980, c. 524; 1984, c. 180; 1993, cc. 424, 866; 1997, c. 37; 2007, cc. 870, 932; 2013, c. 642; 2015, c. 412.



§ 4.1-203.1. Managers of licensed retail establishments

The Board may suspend or revoke any license if it finds that the licensee has been convicted for a violation of 8 U.S.C. § 1324a (f), as amended, for actions of its managers or otherwise constituting a pattern or practice of employing unauthorized aliens on the licensed premises in the Commonwealth.

2012, c. 643.



§ 4.1-204. Records of licensees; inspection of records and places of business

A. Manufacturers, bottlers or wholesalers. -- Every licensed manufacturer, bottler or wholesaler shall keep complete, accurate and separate records in accordance with Board regulations of all alcoholic beverages purchased, manufactured, bottled, sold or shipped by him, and the applicable tax required by § 4.1-234 or 4.1-236, if any.

B. Retailers. -- Every retail licensee shall keep complete, accurate and separate records, in accordance with Board regulations, of all purchases of alcoholic beverages, the prices charged such licensee therefor, and the names and addresses of the persons from whom purchased. Every retail licensee shall also preserve all invoices showing his purchases for a period as specified by Board regulations. He shall also keep an accurate account of daily sales, showing quantities of alcoholic beverages sold and the total price charged by him therefor. Except as otherwise provided in subsection D, such account need not give the names or addresses of the purchasers thereof, except as may be required by Board regulation for the sale of alcoholic beverages in kegs. In the case of persons holding retail licenses which require sales of food to determine their qualifications for such licenses, the records shall also include purchases and sales of food and nonalcoholic beverages.

C. Common carriers. -- Common carriers of passengers by train, boat, or airplane shall keep records of purchases and sales of alcoholic beverages and food as required by Board regulation.

D. Wine shippers and beer shippers. -- Every wine shipper licensee and every beer shipper licensee shall keep complete, accurate, and separate records in accordance with Board regulations of all shipments of wine or beer to persons in the Commonwealth. Such licensees shall also remit on a monthly basis an accurate account stating whether any wine, farm wine, or beer products were sold and shipped and, if so, stating the total quantities of wine and beer sold and the total price charged for such wine and beer. Such records shall include the names and addresses of the purchasers to whom the wine and beer is shipped.

E. Delivery permittees. -- Every holder of a delivery permit issued pursuant to § 4.1-212.1 shall keep complete, accurate, and separate records in accordance with Board regulations of all deliveries of wine or beer to persons in the Commonwealth. Such permittees shall also remit on a monthly basis an accurate account that sets forth the total quantities of wine and beer sold and the total price charged for such wine and beer. Such records shall include the names and addresses of the purchasers to whom the wine and beer is delivered. If no wine or beer was sold and delivered in any month, the permittee shall not be required to submit a report to the Board for that month; however, every permittee must submit a report to the Board no less frequently than once every 12 months even if no sales or deliveries have been made in the preceding 12 months.

F. Inspection. -- The Board and its special agents shall be allowed free access during reasonable hours to every place in the Commonwealth and to the premises of both (i) every wine shipper licensee and beer shipper licensee and (ii) every delivery permittee wherever located where alcoholic beverages are manufactured, bottled, stored, offered for sale or sold, for the purpose of examining and inspecting such place and all records, invoices and accounts therein. The Board may engage the services of alcoholic beverage control authorities in any state to assist with the inspection of the premises of a wine shipper licensee, a beer shipper licensee, or delivery permittee, or any applicant for such license or permit.

For purposes of a Board inspection of the records of any retail licensees, "reasonable hours" means the hours between 9 a.m. and 5 p.m.; however, if the licensee generally is not open to the public substantially during the same hours, "reasonable hours" shall mean the business hours when the licensee is open to the public. At any other time of day, if the retail licensee's records are not available for inspection, the retailer shall provide the records to a special agent of the Board within 24 hours after a request is made to inspect the records.

Code 1950, § 4-44; 1958, c. 192; 1968, c. 7, § 4-98.6; 1970, c. 784; 1988, c. 261, §§ 4-134, 4-135, 4-137; 1992, cc. 161, 220; 1993, c. 866; 2003, cc. 1029, 1030; 2007, cc. 99, 799; 2008, c. 513.



§ 4.1-205. Local licenses

A. In addition to the state licenses provided for in this chapter, the governing body of each county, city or town in the Commonwealth may provide by ordinance for the issuance of county, city or town licenses and to charge and collect license taxes therefor, to persons licensed by the Board to manufacture, bottle or sell alcoholic beverages within such county, city or town, except for temporary licenses authorized by § 4.1-211. Subject to § 4.1-233, the governing body of a county, city or town may classify licenses and graduate the license taxes therefor in the manner it deems proper.

B. No county, city or town shall issue a local license to any person who does not hold or secure simultaneously the proper state license. If any person holds any local license without at the same time holding the proper state license, the local license, during the period when such person does not hold the proper state license, shall confer no privileges under the provisions of this title.

Code 1950, § 4-38; 1952, c. 535; 1970, cc. 627, 734; 1976, c. 496; 1978, c. 190; 1982, cc. 66, 527; 1984, c. 180; 1990, c. 707; 1992, c. 350; 1993, c. 866 .



§ 4.1-206. Alcoholic beverage licenses

The Board may grant the following licenses relating to alcoholic beverages generally:

1. Distillers' licenses, which shall authorize the licensee to manufacture alcoholic beverages other than wine and beer, and to sell and deliver or ship the same, in accordance with Board regulations, in closed containers, to the Board and to persons outside the Commonwealth for resale outside the Commonwealth. When the Board has established a government store on the distiller's licensed premises pursuant to subsection D of § 4.1-119, such license shall also authorize the licensee to make a charge to consumers to participate in an organized tasting event conducted in accordance with subsection G of § 4.1-119 and Board regulations.

2. Limited distiller's licenses, to distilleries that manufacture not more than 36,000 gallons of alcoholic beverages other than wine or beer per calendar year, provided (i) the distillery is located on a farm in the Commonwealth on land zoned agricultural and owned or leased by such distillery or its owner and (ii) agricultural products used by such distillery in the manufacture of its alcoholic beverages are grown on the farm. Limited distiller's licensees shall be treated as distillers for all purposes of this title except as otherwise provided in this subdivision.

3. Fruit distillers' licenses, which shall authorize the licensee to manufacture any alcoholic beverages made from fruit or fruit juices, and to sell and deliver or ship the same, in accordance with Board regulations, in closed containers, to the Board and to persons outside the Commonwealth for resale outside the Commonwealth.

4. Banquet facility licenses to volunteer fire departments and volunteer emergency medical services agencies, which shall authorize the licensee to permit the consumption of lawfully acquired alcoholic beverages on the premises of the licensee by any person, and bona fide members and guests thereof, otherwise eligible for a banquet license. However, lawfully acquired alcoholic beverages shall not be purchased or sold by the licensee or sold or charged for in any way by the person permitted to use the premises. Such premises shall be a volunteer fire or volunteer emergency medical services agency station or both, regularly occupied as such and recognized by the governing body of the county, city, or town in which it is located. Under conditions as specified by Board regulation, such premises may be other than a volunteer fire or volunteer emergency medical services agency station, provided such other premises are occupied and under the control of the volunteer fire department or volunteer emergency medical services agency while the privileges of its license are being exercised.

5. Bed and breakfast licenses, which shall authorize the licensee to (i) serve alcoholic beverages in dining areas, private guest rooms and other designated areas to persons to whom overnight lodging is being provided, with or without meals, for on-premises consumption only in such rooms and areas, and without regard to the amount of gross receipts from the sale of food prepared and consumed on the premises and (ii) permit the consumption of lawfully acquired alcoholic beverages by persons to whom overnight lodging is being provided in (a) bedrooms or private guest rooms or (b) other designated areas of the bed and breakfast establishment. For purposes of this subdivision, "other designated areas" includes outdoor dining areas, whether or not contiguous to the licensed premises, which may have more than one means of ingress and egress to an adjacent public thoroughfare, provided that such outdoor dining areas are under the control of the licensee and approved by the Board. Such noncontiguous designated areas shall not be approved for any retail license issued pursuant to subdivision A 5 of § 4.1-201.

6. Tasting licenses, which shall authorize the licensee to sell or give samples of alcoholic beverages of the type specified in the license in designated areas at events held by the licensee. A tasting license shall be issued for the purpose of featuring and educating the consuming public about the alcoholic beverages being tasted. A separate license shall be required for each day of each tasting event. No tasting license shall be required for conduct authorized by § 4.1-201.1.

7. Museum licenses, which may be issued to nonprofit museums exempt from taxation under § 501(c)(3) of the Internal Revenue Code, which shall authorize the licensee to (i) permit the consumption of lawfully acquired alcoholic beverages on the premises of the licensee by any bona fide member and guests thereof and (ii) serve alcoholic beverages on the premises of the licensee to any bona fide member and guests thereof. However, alcoholic beverages shall not be sold or charged for in any way by the licensee. The privileges of this license shall be limited to the premises of the museum, regularly occupied and utilized as such.

8. Equine sporting event licenses, which may be issued to organizations holding equestrian, hunt and steeplechase events, which shall authorize the licensee to permit the consumption of lawfully acquired alcoholic beverages on the premises of the licensee by patrons thereof during such event. However, alcoholic beverages shall not be sold or charged for in any way by the licensee. The privileges of this license shall be (i) limited to the premises of the licensee, regularly occupied and utilized for equestrian, hunt and steeplechase events and (ii) exercised on no more than four calendar days per year.

9. Day spa licenses, which shall authorize the licensee to (i) permit the consumption of lawfully acquired wine or beer on the premises of the licensee by any bona fide customer of the day spa and (ii) serve wine or beer on the premises of the licensee to any such bona fide customer; however, the licensee shall not give more than two five-ounce glasses of wine or one 12-ounce glass of beer to any such customer, nor shall it sell or otherwise charge a fee to such customer for the wine or beer served or consumed. The privileges of this license shall be limited to the premises of the day spa regularly occupied and utilized as such.

10. Motor car sporting event facility licenses, which shall authorize the licensee to permit the consumption of lawfully acquired alcoholic beverages on the premises of the licensee by patrons thereof during such events. However, alcoholic beverages shall not be sold or charged for in any way, directly or indirectly, by the licensee. The privileges of this license shall be limited to those areas of the licensee's premises designated by the Board that are regularly occupied and utilized for motor car sporting events.

11. Meal-assembly kitchen license, which shall authorize the licensee to serve wine or beer on the premises of the licensee to any such bona fide customer attending either a private gathering or a special event; however, the licensee shall not give more than two five-ounce glasses of wine or two 12-ounce glasses of beer to any such customer, nor shall it sell or otherwise charge a fee to such customer for the wine or beer served or consumed. The privileges of this license shall be limited to the premises of the meal-assembly kitchen regularly occupied and utilized as such.

12. Canal boat operator license, which shall authorize the licensee to permit the consumption of lawfully acquired alcoholic beverages on the premises of the licensee by any bona fide customer attending either a private gathering or a special event; however, the licensee shall not sell or otherwise charge a fee to such customer for the alcoholic beverages so consumed. The privileges of this license shall be limited to the premises of the licensee, including the canal, the canal boats while in operation, and any pathways adjacent thereto. Upon authorization of the licensee, any person may keep and consume his own lawfully acquired alcoholic beverages on the premises in all areas and locations covered by the license.

13. Annual arts venue event licenses, to persons operating an arts venue, which shall authorize the licensee participating in a community art walk that is open to the public to serve lawfully acquired wine or beer on the premises of the licensee to adult patrons thereof during such events. However, alcoholic beverages shall not be sold or charged for in any way, directly or indirectly, by the licensee, and the licensee shall not give more than two five-ounce glasses of wine or one 12-ounce glass of beer to any one adult patron. The privileges of this license shall be (i) limited to the premises of the arts venue regularly occupied and used as such and (ii) exercised on no more than 12 calendar days per year.

14. Art instruction studio licenses, which shall authorize the licensee to serve wine or beer on the premises of the licensee to any such bona fide customer; however, the licensee shall not give more than two five-ounce glasses of wine or one 12-ounce glass of beer to any such customer, nor shall it sell or otherwise charge a fee to such customer for the wine or beer served or consumed. The privileges of this license shall be limited to the premises of the art instruction studio regularly occupied and utilized as such.

Code 1950, § 4-25; 1952, c. 535; 1956, c. 520; 1962, c. 532; 1964, c. 210; 1970, cc. 627, 723; 1972, c. 679; 1973, c. 343; 1974, c. 267; 1975, c. 408; 1976, cc. 134, 447, 496, 703; 1977, c. 439; 1978, c. 190; 1979, c. 258; 1980, cc. 526, 528; 1981, cc. 410, 412; 1982, c. 66; 1984, c. 200; 1987, c. 365; 1988, c. 893; 1989, c. 42; 1990, c. 707; 1991, c. 628; 1992, cc. 215, 350; 1993, c. 866; 1996, cc. 584, 596; 1998, c. 489; 1999, c. 325; 2005, c. 911; 2006, cc. 737, 826; 2007, c. 101; 2008, c. 198; 2013, c. 476; 2014, c. 510; 2015, cc. 348, 393, 412, 502, 503, 695.



§ 4.1-207. Wine licenses

The Board may grant the following licenses relating to wine:

1. Winery licenses, which shall authorize the licensee to manufacture wine and to sell and deliver or ship the wine, in accordance with Board regulations, in closed containers, to persons licensed to sell the wine so manufactured at wholesale for the purpose of resale, and to persons outside the Commonwealth for resale outside the Commonwealth. In addition, such license shall authorize the licensee to (i) operate distilling equipment on the premises of the licensee in the manufacture of spirits from fruit or fruit juices only, which shall be used only for the fortification of wine produced by the licensee; (ii) operate a contract winemaking facility on the premises of the licensee in accordance with Board regulations; and (iii) store wine in bonded warehouses on or off the licensed premises upon permit issued by the Board.

2. Wholesale wine licenses, including those granted pursuant to § 4.1-207.1, which shall authorize the licensee to acquire and receive deliveries and shipments of wine and to sell and deliver or ship the wine from one or more premises identified in the license, in accordance with Board regulations, in closed containers, to (i) persons licensed to sell such wine in the Commonwealth, (ii) persons outside the Commonwealth for resale outside the Commonwealth, (iii) religious congregations for use only for sacramental purposes, and (iv) owners of boats registered under the laws of the United States sailing for ports of call of a foreign country or another state.

No wholesale wine licensee shall purchase wine for resale from a person outside the Commonwealth who does not hold a wine importer's license unless such wholesale wine licensee holds a wine importer's license and purchases wine for resale pursuant to the privileges of such wine importer's license.

3. Wine importers' licenses, which shall authorize persons located within or outside the Commonwealth to sell and deliver or ship wine, in accordance with Board regulations, in closed containers, to persons in the Commonwealth licensed to sell wine at wholesale for the purpose of resale, and to persons outside the Commonwealth for resale outside the Commonwealth.

4. Retail off-premises winery licenses to persons holding winery licenses, which shall authorize the licensee to sell wine at the place of business designated in the winery license, in closed containers, for off-premises consumption.

5. Farm winery licenses, which shall authorize the licensee to manufacture wine containing 21 percent or less of alcohol by volume and to sell, deliver or ship the wine, in accordance with Board regulations, in closed containers, to (i) the Board, (ii) persons licensed to sell the wine so manufactured at wholesale for the purpose of resale, or (iii) persons outside the Commonwealth. In addition, the licensee may (a) acquire and receive deliveries and shipments of wine and sell and deliver or ship this wine, in accordance with Board regulations, to the Board, persons licensed to sell wine at wholesale for the purpose of resale, or persons outside the Commonwealth; (b) operate a contract winemaking facility on the premises of the licensee in accordance with Board regulations; and (c) store wine in bonded warehouses located on or off the licensed premises upon permits issued by the Board. For the purposes of this title, a farm winery license shall be designated either as a Class A or Class B farm winery license in accordance with the limitations set forth in § 4.1-219. A farm winery may enter into an agreement in accordance with Board regulations with a winery or farm winery licensee operating a contract winemaking facility.

Such licenses shall also authorize the licensee to sell wine at retail at the places of business designated in the licenses, which may include no more than five additional retail establishments of the licensee. Wine may be sold at these business places for on-premises consumption and in closed containers for off-premises consumption. In addition, wine may be pre-mixed by the licensee to be served and sold for on-premises consumption at these business places.

6. Internet wine retailer license, which shall authorize persons located within or outside the Commonwealth to sell and ship wine, in accordance with § 4.1-209.1 and Board regulations, in closed containers to persons in the Commonwealth to whom wine may be lawfully sold for off-premises consumption. Such licensee shall not be required to comply with the monthly food sale requirement established by Board regulations.

Code 1950, § 4-25; 1952, c. 535; 1956, c. 520; 1962, c. 532; 1964, c. 210; 1970, cc. 627, 723; 1972, c. 679; 1973, c. 343; 1974, c. 267; 1975, c. 408; 1976, cc. 134, 447, 496, 703; 1977, c. 439; 1978, c. 190; 1979, c. 258; 1980, cc. 324, 526, 528, § 4-25.1; 1981, cc. 410, 412; 1982, c. 66; 1984, cc. 200, 559; 1985, c. 457; 1986, c. 190; 1987, c. 365; 1988, c. 893; 1989, c. 42; 1990, cc. 300, 390, 707, 810; 1991, c. 628; 1992, cc. 215, 350; 1993, c. 866; 1998, cc. 77, 208; 2000, cc. 786, 1037, 1052; 2003, cc. 564, 629, 1029, 1030; 2006, c. 845; 2007, cc. 558, 870, 932; 2008, c. 194; 2013, cc. 107, 117, 596; 2015, cc. 54, 288, 412.



§ 4.1-207.1. Restricted wholesale wine licenses

The Board may grant a wholesale wine license to a nonprofit, nonstock corporation created in accordance with subdivision B 2 of § 3.2-102, which shall authorize the licensee to provide wholesale wine distribution services to winery and farm winery licensees, provided that no more than 3,000 cases of wine produced by a winery or farm winery licensee shall be distributed by the corporation in any one year. The corporation shall provide such distribution services in accordance with the terms of a written agreement approved by the corporation between it and the winery or farm winery licensee, which shall comply with the provisions of this title and Board regulations. The corporation shall receive all of the privileges of, and be subject to, all laws and regulations governing wholesale wine licenses granted under subdivision 2 of § 4.1-207.

2007, cc. 870, 932; 2012, cc. 803, 835.



§ 4.1-208. Beer licenses

The Board may grant the following licenses relating to beer:

1. Brewery licenses, which shall authorize the licensee to manufacture beer and to sell and deliver or ship the beer so manufactured, in accordance with Board regulations, in closed containers to (i) persons licensed to sell the beer at wholesale; (ii) persons licensed to sell beer at retail for the purpose of resale within a theme or amusement park owned and operated by the brewery or a parent, subsidiary or a company under common control of such brewery, or upon property of such brewery or a parent, subsidiary or a company under common control of such brewery contiguous to such premises, or in a development contiguous to such premises owned and operated by such brewery or a parent, subsidiary or a company under common control of such brewery; and (iii) persons outside the Commonwealth for resale outside the Commonwealth. Such license shall also authorize the licensee to sell at retail the brands of beer that the brewery owns at premises described in the brewery license for on-premises consumption and in closed containers for off-premises consumption.

Such license may also authorize individuals holding a brewery license to (a) operate a facility designed for and utilized exclusively for the education of persons in the manufacture of beer, including sampling by such individuals of beer products, within a theme or amusement park located upon the premises occupied by such brewery, or upon property of such person contiguous to such premises, or in a development contiguous to such premises owned and operated by such person or a wholly owned subsidiary or (b) offer samples of the brewery's products to individuals visiting the licensed premises, provided that such samples shall be provided only to individuals for consumption on the premises of such facility or licensed premises and only to individuals to whom such products may be lawfully sold.

2. Limited brewery licenses, to breweries that manufacture no more than 15,000 barrels of beer per calendar year, provided (i) the brewery is located on a farm in the Commonwealth on land zoned agricultural and owned or leased by such brewery or its owner and (ii) agricultural products, including barley, other grains, hops, or fruit, used by such brewery in the manufacture of its beer are grown on the farm. The licensed premises shall be limited to the portion of the farm on which agricultural products, including barley, other grains, hops, or fruit, used by such brewery in the manufacture of its beer are grown and that is contiguous to the premises of such brewery where the beer is manufactured, exclusive of any residence and the curtilage thereof. However, the Board may, with notice to the local governing body in accordance with the provisions of § 4.1-230, also approve other portions of the farm to be included as part of the licensed premises.

Limited brewery licensees shall be treated as breweries for all purposes of this title except as otherwise provided in this subdivision.

3. Bottlers' licenses, which shall authorize the licensee to acquire and receive deliveries and shipments of beer in closed containers and to bottle, sell and deliver or ship it, in accordance with Board regulations to (i) wholesale beer licensees for the purpose of resale, (ii) owners of boats registered under the laws of the United States sailing for ports of call of a foreign country or another state, and (iii) persons outside the Commonwealth for resale outside the Commonwealth.

4. Wholesale beer licenses, which shall authorize the licensee to acquire and receive deliveries and shipments of beer and to sell and deliver or ship the beer from one or more premises identified in the license, in accordance with Board regulations, in closed containers to (i) persons licensed under this chapter to sell such beer at wholesale or retail for the purpose of resale, (ii) owners of boats registered under the laws of the United States sailing for ports of call of a foreign country or another state, and (iii) persons outside the Commonwealth for resale outside the Commonwealth.

No wholesale beer licensee shall purchase beer for resale from a person outside the Commonwealth who does not hold a beer importer's license unless such wholesale beer licensee holds a beer importer's license and purchases beer for resale pursuant to the privileges of such beer importer's license.

5. Beer importers' licenses, which shall authorize persons licensed within or outside the Commonwealth to sell and deliver or ship beer into the Commonwealth, in accordance with Board regulations, in closed containers, to persons in the Commonwealth licensed to sell beer at wholesale for the purpose of resale.

6. Retail on-premises beer licenses to:

a. Hotels, restaurants, and clubs, which shall authorize the licensee to sell beer, either with or without meals, only in dining areas and other designated areas of such restaurants, or in dining areas, private guest rooms, and other designated areas of such hotels or clubs, for consumption only in such rooms and areas. For purposes of this subdivision, "other designated areas" includes outdoor dining areas, whether or not contiguous to the licensed premises, which may have more than one means of ingress and egress to an adjacent public thoroughfare, provided that such outdoor dining areas are under the control of the licensee and approved by the Board. Such noncontiguous designated areas shall not be approved for any retail license issued pursuant to subdivision A 5 of § 4.1-201.

b. Persons operating dining cars, buffet cars, and club cars of trains, which shall authorize the licensee to sell beer, either with or without meals, in the dining cars, buffet cars, and club cars so operated by them for on-premises consumption when carrying passengers.

c. Persons operating sight-seeing boats, or special or charter boats, which shall authorize the licensee to sell beer, either with or without meals, on such boats operated by them for on-premises consumption when carrying passengers.

d. Grocery stores located in any town or in a rural area outside the corporate limits of any city or town, which shall authorize the licensee to sell beer for on-premises consumption in such establishments. No license shall be granted unless it appears affirmatively that a substantial public demand for such licensed establishment exists and that public convenience and the purposes of this title will be promoted by granting the license.

e. Persons operating food concessions at coliseums, stadia, or similar facilities, which shall authorize the licensee to sell beer, in paper, plastic, or similar disposable containers, during the performance of professional sporting exhibitions, events or performances immediately subsequent thereto, to patrons within all seating areas, concourses, walkways, concession areas, and additional locations designated by the Board in such coliseums, stadia, or similar facilities, for on-premises consumption. Upon authorization of the licensee, any person may keep and consume his own lawfully acquired alcoholic beverages on the premises in all areas and locations covered by the license.

f. Persons operating food concessions at any outdoor performing arts amphitheater, arena or similar facility which has seating for more than 3,500 persons and is located in Albemarle, Augusta, Pittsylvania, Nelson, or Rockingham Counties. Such license shall authorize the licensee to sell beer during the performance of any event, in paper, plastic or similar disposable containers to patrons within all seating areas, concourses, walkways, concession areas, or similar facilities, for on-premises consumption. Upon authorization of the licensee, any person may keep and consume his own lawfully acquired alcoholic beverages on the premises in all areas and locations covered by the license.

g. Persons operating food concessions at exhibition or exposition halls, convention centers or similar facilities located in any county operating under the urban county executive form of government or any city which is completely surrounded by such county, which shall authorize the licensee to sell beer during the event, in paper, plastic or similar disposable containers to patrons or attendees within all seating areas, exhibition areas, concourses, walkways, concession areas, and such additional locations designated by the Board in such facilities, for on-premises consumption. Upon authorization of the licensee, any person may keep and consume his own lawfully acquired alcoholic beverages on the premises in all areas and locations covered by the license. For purposes of this subsection, "exhibition or exposition halls" and "convention centers" mean facilities conducting private or public trade shows or exhibitions in an indoor facility having in excess of 100,000 square feet of floor space.

7. Retail off-premises beer licenses, which shall authorize the licensee to sell beer in closed containers for off-premises consumption.

8. Retail off-premises brewery licenses to persons holding a brewery license which shall authorize the licensee to sell beer at the place of business designated in the brewery license, in closed containers which shall include growlers and other reusable containers, for off-premises consumption.

9. Retail on-and-off premises beer licenses to persons enumerated in subdivisions 6 a and 6 d, which shall accord all the privileges conferred by retail on-premises beer licenses and in addition, shall authorize the licensee to sell beer in closed containers for off-premises consumption.

Code 1950, § 4-25; 1952, c. 535; 1956, c. 520; 1962, c. 532; 1964, c. 210; 1970, cc. 627, 723; 1972, c. 679; 1973, c. 343; 1974, c. 267; 1975, c. 408; 1976, cc. 134, 447, 496, 703; 1977, c. 439; 1978, c. 190; 1979, c. 258; 1980, cc. 526, 528; 1981, cc. 410, 412; 1982, c. 66; 1984, c. 200; 1987, c. 365; 1988, c. 893; 1989, c. 42; 1990, c. 707; 1991, c. 628; 1992, cc. 215, 350; 1993, cc. 828, 866; 1994, c. 585; 1995, cc. 497, 518, 544, 570; 1996, cc. 443, 604; 1997, cc. 489, 646, 662; 2000, c. 1047; 2003, cc. 329, 1029, 1030; 2006, c. 845; 2007, cc. 813, 870, 932; 2012, c. 619; 2014, c. 365; 2015, c. 412.



§ 4.1-209. Wine and beer licenses; advertising

A. The Board may grant the following licenses relating to wine and beer:

1. Retail on-premises wine and beer licenses to:

a. Hotels, restaurants and clubs, which shall authorize the licensee to sell wine and beer, either with or without meals, only in dining areas and other designated areas of such restaurants, or in dining areas, private guest rooms, and other designated areas of such hotels or clubs, for consumption only in such rooms and areas. However, with regard to a hotel classified by the Board as (i) a resort complex, the Board may authorize the sale and consumption of alcoholic beverages in all areas within the resort complex deemed appropriate by the Board or (ii) a limited service hotel, the Board may authorize the sale and consumption of alcoholic beverages in dining areas, private guest rooms, and other designated areas to persons to whom overnight lodging is being provided, for on-premises consumption in such rooms or areas, and without regard to the amount of gross receipts from the sale of food prepared and consumed on the premises, provided that at least one meal is provided each day by the hotel to such guests. With regard to facilities registered in accordance with Chapter 49 (§ 38.2-4900 et seq.) of Title 38.2 of the Code of Virginia as continuing care communities that are also licensed by the Board under this subdivision, any resident may, upon authorization of the licensee, keep and consume his own lawfully acquired alcoholic beverages on the premises in all areas covered by the license. For purposes of this subdivision, "other designated areas" includes outdoor dining areas, whether or not contiguous to the licensed premises, which may have more than one means of ingress and egress to an adjacent public thoroughfare, provided that such outdoor dining areas are under the control of the licensee and approved by the Board. Such noncontiguous designated areas shall not be approved for any retail license issued pursuant to subdivision A 5 of § 4.1-201;

b. Persons operating dining cars, buffet cars, and club cars of trains, which shall authorize the licensee to sell wine and beer, either with or without meals, in the dining cars, buffet cars, and club cars so operated by them, for on-premises consumption when carrying passengers;

c. Persons operating sight-seeing boats, or special or charter boats, which shall authorize the licensee to sell wine and beer, either with or without meals, on such boats operated by them for on-premises consumption when carrying passengers;

d. Persons operating as air carriers of passengers on regular schedules in foreign, interstate or intrastate commerce, which shall authorize the licensee to sell wine and beer for consumption by passengers in such airplanes anywhere in or over the Commonwealth while in transit and in designated rooms of establishments of such carriers at airports in the Commonwealth, § 4.1-129 notwithstanding. For purposes of supplying its airplanes, as well as any airplane of a licensed express carrier flying under the same brand, an air carrier licensee may appoint an authorized representative to load wine and beer onto the same airplanes and to transport and store wine and beer at or in close proximity to the airport where the wine and beer will be delivered onto airplanes of the air carrier and any such licensed express carrier. The air carrier licensee shall (i) designate for purposes of its license all locations where the inventory of wine and beer may be stored and from which the wine and beer will be delivered onto airplanes of the air carrier and any such licensed express carrier and (ii) maintain records of all wine and beer to be transported, stored, and delivered by its authorized representative;

e. Hospitals, which shall authorize the licensee to sell wine and beer in the rooms of patients for their on-premises consumption only in such rooms, provided the consent of the patient's attending physician is first obtained;

f. Persons operating food concessions at coliseums, stadia, racetracks or similar facilities, which shall authorize the licensee to sell wine and beer in paper, plastic or similar disposable containers, during any event and immediately subsequent thereto, to patrons within all seating areas, concourses, walkways, concession areas and additional locations designated by the Board in such coliseums, stadia, racetracks or similar facilities, for on-premises consumption. Upon authorization of the licensee, any person may keep and consume his own lawfully acquired alcoholic beverages on the premises in all areas and locations covered by the license;

g. Persons operating food concessions at any outdoor performing arts amphitheater, arena or similar facility which (i) has seating for more than 20,000 persons and is located in Prince William County or the City of Virginia Beach, (ii) has capacity for more than 3,500 persons and is located in the Counties of Albemarle, Augusta, Nelson, Pittsylvania, or Rockingham, or the Cities of Charlottesville, Danville, or Roanoke, or (iii) has capacity for more than 9,500 persons and is located in Henrico County. Such license shall authorize the licensee to sell wine and beer during the performance of any event, in paper, plastic or similar disposable containers to patrons within all seating areas, concourses, walkways, concession areas, or similar facilities, for on-premises consumption. Upon authorization of the licensee, any person may keep and consume his own lawfully acquired alcoholic beverages on the premises in all areas and locations covered by the license; and

h. Persons operating food concessions at exhibition or exposition halls, convention centers or similar facilities located in any county operating under the urban county executive form of government or any city which is completely surrounded by such county, which shall authorize the licensee to sell wine and beer during the event, in paper, plastic or similar disposable containers to patrons or attendees within all seating areas, exhibition areas, concourses, walkways, concession areas, and such additional locations designated by the Board in such facilities, for on-premises consumption. Upon authorization of the licensee, any person may keep and consume his own lawfully acquired alcoholic beverages on the premises in all areas and locations covered by the license. For purposes of this subsection, "exhibition or exposition hall" and "convention centers" mean facilities conducting private or public trade shows or exhibitions in an indoor facility having in excess of 100,000 square feet of floor space.

2. Retail off-premises wine and beer licenses, which shall authorize the licensee to sell wine and beer in closed containers for off-premises consumption.

3. Gourmet shop licenses, which shall authorize the licensee to sell wine and beer in closed containers for off-premises consumption and, the provisions of § 4.1-308 notwithstanding, to give to any person to whom wine or beer may be lawfully sold, (i) a sample of wine, not to exceed two ounces by volume or (ii) a sample of beer not to exceed four ounces by volume, for on-premises consumption. The licensee may also give samples of wine and beer in designated areas at events held by the licensee for the purpose of featuring and educating the consuming public about the alcoholic beverages being tasted. Additionally, with the consent of the licensee, farm wineries, wineries, breweries, and wholesale licensees may participate in tastings held by licensees authorized to conduct tastings, including the pouring of samples to any person to whom alcoholic beverages may be lawfully sold. Notwithstanding Board regulations relating to food sales, the licensee shall maintain each year an average monthly inventory and sales volume of at least $1,000 in products such as cheeses and gourmet food.

4. Convenience grocery store licenses, which shall authorize the licensee to sell wine and beer in closed containers for off-premises consumption.

5. Retail on-and-off premises wine and beer licenses to persons enumerated in subdivision 1 a, which shall accord all the privileges conferred by retail on-premises wine and beer licenses and in addition, shall authorize the licensee to sell wine and beer in closed containers for off-premises consumption.

6. Banquet licenses to persons in charge of banquets, and to duly organized nonprofit corporations or associations in charge of special events, which shall authorize the licensee to sell or give wine and beer in rooms or areas approved by the Board for the occasion for on-premises consumption in such rooms or areas. Except as provided in § 4.1-215, a separate license shall be required for each day of each banquet or special event. For the purposes of this subdivision, when the location named in the original application for a license is outdoors, the application may also name an alternative location in the event of inclement weather. However, no such license shall be required of any hotel, restaurant, or club holding a retail wine and beer license.

7. Gift shop licenses, which shall authorize the licensee to sell wine and beer only within the interior premises of the gift shop in closed containers for off-premises consumption and, the provisions of § 4.1-308 notwithstanding, to give to any person to whom wine or beer may be lawfully sold (i) a sample of wine not to exceed two ounces by volume or (ii) a sample of beer not to exceed four ounces by volume for on-premises consumption. The licensee may also give samples of wine and beer in designated areas at events held by the licensee for the purpose of featuring and educating the consuming public about the alcoholic beverages being tasted.

8. Gourmet brewing shop licenses, which shall authorize the licensee to sell to any person to whom wine or beer may be lawfully sold, ingredients for making wine or brewing beer, including packaging, and to rent to such persons facilities for manufacturing, fermenting, and bottling such wine or beer, for off-premises consumption in accordance with subdivision 6 of § 4.1-200.

9. Annual banquet licenses, to duly organized private nonprofit fraternal, patriotic or charitable membership organizations that are exempt from state and federal taxation and in charge of banquets conducted exclusively for its members and their guests, which shall authorize the licensee to serve wine and beer in rooms or areas approved by the Board for the occasion for on-premises consumption in such rooms or areas. Such license shall authorize the licensee to conduct no more than 12 banquets per calendar year. For the purposes of this subdivision, when the location named in the original application for a license is outdoors, the application may also name an alternative location in the event of inclement weather. However, no such license shall be required of any hotel, restaurant, or club holding a retail wine and beer license.

10. Fulfillment warehouse licenses, which shall authorize associations as defined in § 13.1-313 with a place of business located in the Commonwealth to (i) receive deliveries and shipments of wine or beer owned by holders of wine or beer shipper's licenses, (ii) store such wine or beer on behalf of the owner, and (iii) pick, pack, and ship such wine or beer as directed by the owner, all in accordance with Board regulations. No wholesale wine or wholesale beer licensee, whether licensed in the Commonwealth or not, or any person under common control of such licensee, shall acquire or hold any financial interest, direct or indirect, in the business for which any fulfillment warehouse license is issued.

11. Marketing portal licenses, which shall authorize agricultural cooperative associations organized under the provisions of the Agricultural Cooperative Association Act (§ 13.1-312 et seq.), with a place of business located in the Commonwealth, in accordance with Board regulations, to solicit and receive orders for wine or beer through the use of the Internet from persons in the Commonwealth to whom wine or beer may be lawfully sold, on behalf of holders of wine or beer shipper's licenses. Upon receipt of an order for wine or beer, the licensee shall forward it to a holder of a wine or beer shipper's license for fulfillment. Marketing portal licensees may also accept payment on behalf of the shipper.

12. Gourmet oyster house licenses, to establishments located on the premises of a commercial marina and permitted by the Department of Health to serve oysters and other fresh seafood for consumption on the premises, where the licensee also offers to the public events for the purpose of featuring and educating the consuming public about local oysters and other seafood products. Such license shall authorize the licensee to (i) give samples of or sell wine and beer in designated rooms and outdoor areas approved by the Board for consumption in such approved areas and (ii) sell wine and beer in closed containers for off-premises consumption. Samples of wine shall not exceed two ounces per person. Samples of beer shall not exceed four ounces per person. The Board shall establish a minimum monthly food sale requirement of oysters and other seafood for such license. Additionally, with the consent of the licensee, farm wineries, wineries, and breweries may participate in tastings held by licensees authorized to conduct tastings, including the pouring of samples to any person to whom alcoholic beverages may be lawfully sold.

B. Notwithstanding any provision of law to the contrary, persons granted a wine and beer license pursuant to this section may display within their licensed premises point-of-sale advertising materials that incorporate the use of any professional athlete or athletic team, provided that such advertising materials: (i) otherwise comply with the applicable regulations of the Federal Bureau of Alcohol, Tobacco and Firearms; and (ii) do not depict any athlete consuming or about to consume alcohol prior to or while engaged in an athletic activity; do not depict an athlete consuming alcohol while the athlete is operating or about to operate a motor vehicle or other machinery; and do not imply that the alcoholic beverage so advertised enhances athletic prowess.

C. Persons granted retail on-premises and on-and-off-premises wine and beer licenses pursuant to this section or subsection B of § 4.1-210 may conduct wine or beer tastings sponsored by the licensee for its customers for on-premises consumption. Such licensees may sell or give samples of wine and beer in designated areas at events held by the licensee for the purpose of featuring and educating the consuming public about the alcoholic beverages being tasted. Additionally, with the consent of the licensee, farm wineries, wineries, and breweries may participate in tastings held by licensees authorized to conduct tastings, including the pouring of samples to any person to whom alcoholic beverages may be lawfully sold. Samples of wine shall not exceed two ounces per person. Samples of beer shall not exceed four ounces per person.

Code 1950, § 4-25; 1952, c. 535; 1956, c. 520; 1962, c. 532; 1964, c. 210; 1970, cc. 627, 723; 1972, c. 679; 1973, c. 343; 1974, c. 267; 1975, c. 408; 1976, cc. 134, 447, 496, 703; 1977, c. 439; 1978, c. 190; 1979, c. 258; 1980, cc. 526, 528; 1981, cc. 410, 412; 1982, c. 66; 1984, c. 200; 1987, c. 365; 1988, c. 893; 1989, c. 42; 1990, c. 707; 1991, c. 628; 1992, cc. 215, 350; 1993, cc. 190, 828, 866; 1994, c. 585; 1995, cc. 544, 570; 1996, cc. 443, 604; 1997, c. 489; 2001, c. 361; 2002, c. 204; 2003, cc. 329, 589, 1029, 1030; 2004, c. 487; 2005, cc. 652, 784; 2006, cc. 94, 153, 256, 826, 845; 2007, c. 813; 2008, cc. 179, 186, 192, 875; 2010, cc. 317, 561; 2011, c. 626; 2014, cc. 125, 612; 2015, c. 412.



§ 4.1-209.1. Direct shipment of wine and beer; shipper's license

A. Holders of wine shippers' licenses and beer shippers' licenses issued pursuant to this section may sell and ship not more than two cases of wine per month nor more than two cases of beer per month to any person in Virginia to whom alcoholic beverages may be lawfully sold. All such sales and shipments shall be for personal consumption only and not for resale. A case of wine shall mean any combination of packages containing not more than nine liters of wine. A case of beer shall mean any combination of packages containing not more than 288 ounces of beer. Any winery or farm winery located within or outside the Commonwealth may apply to the Board for issuance of a wine shipper's license that shall authorize the shipment of brands of wine and farm wine identified in such application. Any brewery located within or outside the Commonwealth may apply to the Board for issuance of a beer shipper's license that shall authorize the shipment of brands of beer identified in such application. Any person located within or outside the Commonwealth who is authorized to sell wine or beer at retail in their state of domicile and who is not a winery, farm winery, or brewery may nevertheless apply for a wine or beer shipper's license, or both, if such person satisfies the requirements of this section. Any brewery, winery, or farm winery that applies for a shipper's license or authorizes any other person, other than a retail off-premises licensee, to apply for a license to ship such brewery's, winery's or farm winery's brands of wine or beer shall notify any wholesale licensees that have been authorized to distribute such brands that an application has been filed for a shipper's license. The notice shall be in writing and in a form prescribed by the Board. The Board may adopt such regulations as it reasonably deems necessary to implement the provisions of this section, including regulations that permit the holder of a shipper's license to amend the same by, among other things, adding or deleting any brands of wine, farm wine, or beer identified in such shipper's license.

B. Any applicant for a wine or beer shipper's license that does not own or have the right to control the distribution of the brands of wine, farm wine, or beer identified in such person's application may be issued a shipper's license for wine or beer or both, if the applicant has obtained and filed with its application for a shipper's license, and with any subsequent application for renewal thereof, the written consent of either (i) the winery, farm winery, or brewery whose brands of wine, farm wine, or beer are identified therein or (ii) any wholesale distributor authorized to distribute the wine or beer produced by the winery, farm winery or brewery. Any winery, farm winery, or brewery, or its wholesale distributor, that has provided written authorization to a shipper licensed pursuant to this section to sell and ship its brand or brands of wine, farm wine, or beer shall not be restricted by any provision of this section from withdrawing such authorization at any time. If such authorization is withdrawn, the winery, farm winery, or brewery shall promptly notify such shipper licensee and the Board in writing of its decision to withdraw from such shipper licensee the authority to sell and ship any of its brands, whereupon such shipper licensee shall promptly file with the Board an amendment to its license eliminating any such withdrawn brand or brands from the shipper's license.

C. The direct shipment of beer and wine by holders of licenses issued pursuant to this section shall be by approved common carrier only. The Board shall develop regulations pursuant to which common carriers may apply for approval to provide common carriage of wine or beer, or both, shipped by holders of licenses issued pursuant to this section. Such regulations shall include provisions that require (i) the recipient to demonstrate, upon delivery, that he is at least 21 years of age; (ii) the recipient to sign an electronic or paper form or other acknowledgement of receipt as approved by the Board; and (iii) the Board-approved common carrier to submit to the Board such information as the Board may prescribe. The Board-approved common carrier shall refuse delivery when the proposed recipient appears to be under the age of 21 years and refuses to present valid identification. All licensees shipping wine or beer pursuant to this section shall affix a conspicuous notice in 16-point type or larger to the outside of each package of wine or beer shipped within or into the Commonwealth, in a conspicuous location stating: "CONTAINS ALCOHOLIC BEVERAGES; SIGNATURE OF PERSON AGED 21 YEARS OR OLDER REQUIRED FOR DELIVERY." Any delivery of alcoholic beverages to a minor by a common carrier shall constitute a violation by the common carrier. The common carrier and the shipper licensee shall be liable only for their independent acts.

D. (Effective until July 1, 2018) For purposes of §§ 4.1-234 and 4.1-236 and Chapter 6 (§ 58.1-600 et seq.) of Title 58.1, each shipment of wine or beer by a wine shipper licensee or a beer shipper licensee shall constitute a sale in Virginia. The licensee shall collect the taxes due to the Commonwealth and remit any excise taxes monthly to the Department of Alcoholic Beverage Control and any sales taxes to the Department of Taxation.

D. (Effective July 1, 2018) For purposes of §§ 4.1-234 and 4.1-236 and Chapter 6 (§ 58.1-600 et seq.) of Title 58.1, each shipment of wine or beer by a wine shipper licensee or a beer shipper licensee shall constitute a sale in Virginia. The licensee shall collect the taxes due to the Commonwealth and remit any excise taxes monthly to the Authority and any sales taxes to the Department of Taxation.

E. Notwithstanding the provisions of § 4.1-203, the holder of a wine shipper license or beer shipper license may solicit and receive applications for subscription to a wine-of-the-month or beer-of-the-month club at in-state or out-of-state locations for which a license for on-premises consumption has been issued, other than the place where the licensee carries on the business for which the license is granted. For the purposes of this subsection, "wine-of-the-month club" or "beer-of-the-month club" shall mean an agreement between an in-state or out-of-state holder of a wine shipper license or beer shipper license and a consumer in Virginia to whom alcoholic beverages may be lawfully sold that the shipper will sell and ship to the consumer and the consumer will purchase a lawful amount of wine or beer each month for an agreed term of months.

F. Notwithstanding the provisions of § 4.1-203, a wine or beer shipper licensee may ship wine or beer as authorized by this section through the use of the services of an approved fulfillment warehouse. For the purposes of this section, a "fulfillment warehouse" means a business operating a warehouse and providing storage, packaging, and shipping services to wineries or breweries. The Board shall develop regulations pursuant to which fulfillment warehouses may apply for approval to provide storage, packaging, and shipping services to holders of licenses issued pursuant to this section. Such regulations shall include provisions that require (i) the fulfillment warehouse to demonstrate that it is appropriately licensed for the services to be provided by the state in which its place of business is located, (ii) the Board-approved fulfillment warehouse to maintain such records and to submit to the Board such information as the Board may prescribe, and (iii) the fulfillment warehouse and each wine or beer shipper licensed under this section to whom services are provided to enter into a contract designating the fulfillment warehouse as the agent of the shipper for purposes of complying with the provisions of this section.

G. Notwithstanding the provisions of § 4.1-203, a wine or beer shipper licensee may sell wine or beer as authorized by this section through the use of the services of an approved marketing portal. For the purposes of this section, a "marketing portal" means a business organized as an agricultural cooperative association under the laws of a state, soliciting and receiving orders for wine or beer and accepting and processing payment of such orders as the agent of a licensed wine or beer shipper. The Board shall develop regulations pursuant to which marketing portals may apply for approval to provide marketing services to holders of licenses issued pursuant to this section. Such regulations shall include provisions that require (i) the marketing portal to demonstrate that it is appropriately organized as an agricultural cooperative association and licensed for the services to be provided by the state in which its place of business is located, (ii) the Board-approved marketing portal to maintain such records and to submit to the Board such information as the Board may prescribe, and (iii) the marketing portal and each wine or beer shipper licensed under this section to whom services are provided to enter into a contract designating the marketing portal as the agent of the shipper for purposes of complying with the provisions of this section.

2007, cc. 99, 799; 2009, c. 292; 2010, cc. 317, 561; 2015, cc. 38, 730.



§ 4.1-210. Mixed beverages licenses

A. Subject to the provisions of § 4.1-124, the Board may grant the following licenses relating to mixed beverages:

1. Mixed beverage restaurant licenses, which shall authorize the licensee to sell and serve mixed beverages for consumption in dining areas and other designated areas of such restaurant. Such license may be granted only to persons (i) who operate a restaurant and (ii) whose gross receipts from the sale of food cooked or prepared, and consumed on the premises and nonalcoholic beverages served on the premises, after issuance of such license, amount to at least 45 percent of the gross receipts from the sale of mixed beverages and food. For the purposes of this subdivision, other designated areas shall include outdoor dining areas, whether or not contiguous to the licensed premises, which outdoor dining areas may have more than one means of ingress and egress to an adjacent public thoroughfare, provided such areas are under the control of the licensee and approved by the Board. Such noncontiguous designated areas shall not be approved for any retail license issued pursuant to subdivision A 5 of § 4.1-201.

If the restaurant is located on the premises of a hotel or motel with not less than four permanent bedrooms where food and beverage service is customarily provided by the restaurant in designated areas, bedrooms and other private rooms of such hotel or motel, such licensee may (i) sell and serve mixed beverages for consumption in such designated areas, bedrooms and other private rooms and (ii) sell spirits packaged in original closed containers purchased from the Board for on-premises consumption to registered guests and at scheduled functions of such hotel or motel only in such bedrooms or private rooms. However, with regard to a hotel classified as a resort complex, the Board may authorize the sale and on-premises consumption of alcoholic beverages in all areas within the resort complex deemed appropriate by the Board. Nothing herein shall prohibit any person from keeping and consuming his own lawfully acquired spirits in bedrooms or private rooms.

If the restaurant is located on the premises of and operated by a private, nonprofit or profit club exclusively for its members and their guests, or members of another private, nonprofit or profit club in another city with which it has an agreement for reciprocal dining privileges, such license shall also authorize the licensees to sell and serve mixed beverages for on-premises consumption. Where such club prepares no food in its restaurant but purchases its food requirements from a restaurant licensed by the Board and located on another portion of the premises of the same hotel or motel building, this fact shall not prohibit the granting of a license by the Board to such club qualifying in all other respects. The club's gross receipts from the sale of nonalcoholic beverages consumed on the premises and food resold to its members and guests and consumed on the premises shall amount to at least 45 percent of its gross receipts from the sale of mixed beverages and food. The food sales made by a restaurant to such a club shall be excluded in any consideration of the qualifications of such restaurant for a license from the Board.

2. Mixed beverage caterer's licenses, which may be granted only to a person regularly engaged in the business of providing food and beverages to others for service at private gatherings or at special events, which shall authorize the licensee to sell and serve alcoholic beverages for on-premises consumption. The annual gross receipts from the sale of food cooked and prepared for service and nonalcoholic beverages served at gatherings and events referred to in this subdivision shall amount to at least 45 percent of the gross receipts from the sale of mixed beverages and food.

3. Mixed beverage limited caterer's licenses, which may be granted only to a person regularly engaged in the business of providing food and beverages to others for service at private gatherings or at special events, not to exceed 12 gatherings or events per year, which shall authorize the licensee to sell and serve alcoholic beverages for on-premises consumption. The annual gross receipts from the sale of food cooked and prepared for service and nonalcoholic beverages served at gatherings and events referred to in this subdivision shall amount to at least 45 percent of the gross receipts from the sale of mixed beverages and food.

4. Mixed beverage special events licenses, to a duly organized nonprofit corporation or association in charge of a special event, which shall authorize the licensee to sell and serve mixed beverages for on-premises consumption in areas approved by the Board on the premises of the place designated in the license. A separate license shall be required for each day of each special event.

5. Annual mixed beverage special events licenses to (i) a duly organized nonprofit corporation or association operating either a performing arts facility or an art education and exhibition facility, (ii) a nonprofit corporation or association chartered by Congress for the preservation of sites, buildings and objects significant in American history and culture, or (iii) persons operating an agricultural event and entertainment park or similar facility that has a minimum of 50,000 square feet of indoor exhibit space and equine and other livestock show areas, which includes barns, pavilions, or other structures equipped with roofs, exterior walls, and open or closed-door access. The operation in all cases shall be upon premises owned by such licensee or occupied under a bona fide lease the original term of which was for more than one year's duration. Such license shall authorize the licensee to sell alcoholic beverages during scheduled events and performances for on-premises consumption in areas upon the licensed premises approved by the Board.

6. Mixed beverage carrier licenses to persons operating a common carrier of passengers by train, boat or airplane, which shall authorize the licensee to sell and serve mixed beverages anywhere in the Commonwealth to passengers while in transit aboard any such common carrier, and in designated rooms of establishments of air carriers at airports in the Commonwealth. For purposes of supplying its airplanes, as well as any airplanes of a licensed express carrier flying under the same brand, an air carrier licensee may appoint an authorized representative to load distilled spirits onto the same airplanes and to transport and store distilled spirits at or in close proximity to the airport where the distilled spirits will be delivered onto airplanes of the air carrier and any such licensed express carrier. The air carrier licensee shall (i) designate for purposes of its license all locations where the inventory of distilled spirits may be stored and from which the distilled spirits will be delivered onto airplanes of the air carrier and any such licensed express carrier and (ii) maintain records of all distilled spirits to be transported, stored, and delivered by its authorized representative.

7. Mixed beverage club events licenses, which shall authorize a club holding a beer or wine and beer club license to sell and serve mixed beverages for on-premises consumption by club members and their guests in areas approved by the Board on the club premises. A separate license shall be required for each day of each club event. No more than 12 such licenses shall be granted to a club in any calendar year.

8. Annual mixed beverage amphitheater licenses to persons operating food concessions at any outdoor performing arts amphitheater, arena or similar facility that has seating for more than 20,000 persons and is located in Prince William County or the City of Virginia Beach. Such license shall authorize the licensee to sell alcoholic beverages during the performance of any event, in paper, plastic or similar disposable containers to patrons within all seating areas, concourses, walkways, concession areas, or similar facilities, for on-premises consumption.

9. Annual mixed beverage amphitheater licenses to persons operating food concessions at any outdoor performing arts amphitheater, arena or similar facility that has seating for more than 5,000 persons and is located in the City of Alexandria or the City of Portsmouth. Such license shall authorize the licensee to sell alcoholic beverages during the performance of any event, in paper, plastic or similar disposable containers to patrons within all seating areas, concourses, walkways, concession areas, or similar facilities, for on-premises consumption.

10. Annual mixed beverage motor sports facility license to persons operating food concessions at any outdoor motor sports road racing club facility, of which the track surface is 3.27 miles in length, on 1,200 acres of rural property bordering the Dan River, which shall authorize the licensee to sell mixed beverages, in paper, plastic, or similar disposable containers during scheduled events, as well as events or performances immediately subsequent thereto, to patrons in all dining facilities, seating areas, viewing areas, walkways, concession areas or similar facilities, for on-premises consumption. Upon authorization of the licensee, any person may keep and consume his own lawfully acquired alcoholic beverages on the premises in all areas and locations covered by the license.

11. Annual mixed beverage banquet licenses to duly organized private nonprofit fraternal, patriotic or charitable membership organizations that are exempt from state and federal taxation and in charge of banquets conducted exclusively for its members and their guests, which shall authorize the licensee to serve mixed beverages for on-premises consumption in areas approved by the Board on the premises of the place designated in the license. Such license shall authorize the licensee to conduct no more than 12 banquets per calendar year.

12. Limited mixed beverage restaurant licenses, which shall authorize the licensee to sell and serve dessert wines as defined by Board regulation and no more than six varieties of liqueurs, which liqueurs shall be combined with coffee or other nonalcoholic beverages, for consumption in dining areas of the restaurant. Such license may be granted only to persons who operate a restaurant and in no event shall the sale of such wine or liqueur-based drinks, together with the sale of any other alcoholic beverages, exceed 10 percent of the total annual gross sales of all food and alcoholic beverages.

13. Annual mixed beverage motor sports facility licenses to persons operating concessions at an outdoor motor sports facility that hosts a NASCAR national touring race, which shall authorize the licensee to sell mixed beverages, in paper, plastic, or similar disposable containers during scheduled events, as well as events or performances immediately subsequent thereto, to patrons in all dining facilities, seating areas, viewing areas, walkways, concession areas or similar facilities, for on-premises consumption.

14. Annual mixed beverage performing arts facility license to corporations or associations operating a performing arts facility, provided the performing arts facility (i) is owned by a governmental entity; (ii) is occupied by a for-profit entity under a bona fide lease, the original term of which was for more than one year's duration; and (iii) has been rehabilitated in accordance with historic preservation standards. Such license shall authorize the sale, on the dates of performances or events, of alcoholic beverages for on-premises consumption in areas upon the licensed premises approved by the Board.

15. A combined mixed beverage restaurant and caterer's license, which may be granted to any restaurant or hotel that meets the qualifications for both a mixed beverage restaurant pursuant to subdivision A 1 and mixed beverage caterer pursuant to subdivision A 2 for the same business location, and which license shall authorize the licensee to operate as both a mixed beverage restaurant and mixed beverage caterer at the same business premises designated in the license, with a common alcoholic beverage inventory for purposes of the restaurant and catering operations. Such licensee shall meet the separate food qualifications established for the mixed beverage restaurant license pursuant to subdivision A 1 and mixed beverage caterer's license pursuant to subdivision A 2.

B. The granting of any license under subdivision A 1, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 shall automatically include a license to sell and serve wine and beer for on-premises consumption. The licensee shall pay the state and local taxes required by §§ 4.1-231 and 4.1-233.

1968, c. 7, §§ 4-98.2, 4-98.3; 1970, cc. 119, 627; 1972, cc. 679, 691; 1974, c. 460; 1975, c. 483; 1976, cc. 700, 768; 1978, c. 153; 1980, c. 490; 1981, c. 269; 1982, c. 119; 1986, cc. 70, 374; 1987, c. 107; 1990, c. 402; 1991, c. 690; 1992, cc. 162, 215; 1993, cc. 190, 866, 910; 1998, c. 535; 2000, cc. 1036, 1047, 1051; 2001, cc. 461, 845; 2004, c. 487; 2006, c. 731; 2007, cc. 107, 126, 295, 813; 2008, c. 172; 2009, c. 322; 2012, cc. 203, 237; 2013, c. 479; 2014, cc. 125, 231, 495, 633, 638; 2015, cc. 404, 412.



§ 4.1-211. Temporary licenses

Notwithstanding subsection D of § 4.1-203, the Board may grant a temporary license to any of the licensed retail operations authorized by §§ 4.1-206 through 4.1-210. A temporary license may be granted only after an application has been filed in accordance with the provisions of § 4.1-230 and in cases where the sole objection to granting a license is that the establishment will not be qualified in terms of the sale of food. If a temporary license is not granted, the applicant is entitled to a hearing on the issue of qualifications. The decision to refuse to grant a temporary license shall not be subject to a hearing.

If a temporary license is granted, the Board shall conduct an audit of the business after a reasonable period of operation not to exceed 180 days. If the audit indicates that the business is qualified, the license applied for may be granted. If the audit indicates that the business is not qualified, the applicant is entitled to a hearing. No further temporary license shall be granted to the applicant or to any other person at that location for a period of one year from expiration and, once the application becomes the subject of a hearing, no temporary license may be granted.

A temporary license may be revoked summarily by the Board for any cause set forth in § 4.1-225 without complying with subsection A of § 4.1-227. Revocation of a temporary license shall be effective upon service of the order of revocation upon the licensee or upon the expiration of three business days after the order of the revocation has been mailed to the licensee either at his residence or the address given for the business in the license application. No further notice shall be required.

Code 1950, § 4-34; 1972, c. 178; 1974, c. 460; 1980, c. 524; 1984, c. 180; 1993, c. 866 .



§ 4.1-212. Permits required in certain instances

A. The Board may grant the following permits which shall authorize:

1. Wine and beer salesmen representing any out-of-state wholesaler engaged in the sale of wine and beer, or either, to sell or solicit the sale of wine or beer, or both in the Commonwealth.

2. Any person having any interest in the manufacture, distribution or sale of spirits or other alcoholic beverages to solicit any mixed beverage licensee, his agent, employee or any person connected with the licensee in any capacity in his licensed business to sell or offer for sale such spirits or alcoholic beverages.

3. Any person to keep upon his premises alcoholic beverages which he is not authorized by any license to sell and which shall be used for culinary purposes only.

4. Any person to transport lawfully purchased alcoholic beverages within, into or through the Commonwealth, except that no permit shall be required for any person shipping or transporting into the Commonwealth a reasonable quantity of alcoholic beverages when such person is relocating his place of residence to the Commonwealth in accordance with § 4.1-310.

5. Any person to keep, store or possess any still or distilling apparatus.

6. The release of alcoholic beverages not under United States custom bonds or internal revenue bonds stored in Board approved warehouses for delivery to the Board or to persons entitled to receive them within or outside of the Commonwealth.

7. The release of alcoholic beverages from United States customs bonded warehouses for delivery to the Board or to licensees and other persons enumerated in subsection B of § 4.1-131.

8. The release of alcoholic beverages from United States internal revenue bonded warehouses for delivery in accordance with subsection C of § 4.1-132.

9. A secured party or any trustee, curator, committee, conservator, receiver or other fiduciary appointed or qualified in any court proceeding, to continue to operate under the licenses previously issued to any deceased or other person licensed to sell alcoholic beverages for such period as the Board deems appropriate.

10. The one-time sale of lawfully acquired alcoholic beverages belonging to any person, or which may be a part of such person's estate, including a judicial sale, estate sale, sale to enforce a judgment lien or liquidation sale to satisfy indebtedness secured by a security interest in alcoholic beverages, by a sheriff, personal representative, receiver or other officer acting under authority of a court having jurisdiction in the Commonwealth, or by any secured party as defined in subdivision (a)(73) of § 8.9A-102 of the Virginia Uniform Commercial Code. Such sales shall be made only to persons who are licensed or hold a permit to sell alcoholic beverages in the Commonwealth or to persons outside the Commonwealth for resale outside the Commonwealth and upon such conditions or restrictions as the Board may prescribe.

11. Any person who purchases at a foreclosure, secured creditor's or judicial auction sale the premises or property of a person licensed by the Board and who has become lawfully entitled to the possession of the licensed premises to continue to operate the establishment to the same extent as a person holding such licenses for a period not to exceed 60 days or for such longer period as determined by the Board. Such permit shall be temporary and shall confer the privileges of any licenses held by the previous owner to the extent determined by the Board. Such temporary permit may be issued in advance, conditioned on the above requirements.

12. The sale of wine and beer in kegs by any person licensed to sell wine or beer, or both, at retail for off-premises consumption.

13. The storage of lawfully acquired alcoholic beverages not under customs bond or internal revenue bond in warehouses located in the Commonwealth.

14. The storage of wine by a licensed winery or farm winery under internal revenue bond in warehouses located in the Commonwealth.

15. Any person to conduct tastings in accordance with § 4.1-201.1, provided that such person has filed an application for a permit in which the applicant represents (i) that he or she is under contract to conduct such tastings on behalf of the alcoholic beverage manufacturer or wholesaler named in the application; (ii) that such contract grants to the applicant the authority to act as the authorized representative of such manufacturer or wholesaler; and (iii) that such contract contains an acknowledgment that the manufacturer or wholesaler named in the application may be held liable for any violation of § 4.1-201.1 by its authorized representative. A permit issued pursuant to this subdivision shall be valid for at least one year, unless sooner suspended or revoked by the Board in accordance with § 4.1-229.

16. Any person who, through contract, lease, concession, license, management or similar agreement (hereinafter referred to as the contract), becomes lawfully entitled to the use and control of the premises of a person licensed by the Board to continue to operate the establishment to the same extent as a person holding such licenses, provided such person has made application to the Board for a license at the same premises. The permit shall (i) confer the privileges of any licenses held by the previous owner to the extent determined by the Board and (ii) be valid for a period of 120 days or for such longer period as may be necessary as determined by the Board pending the completion of the processing of the permittee's license application. No permit shall be issued without the written consent of the previous licensee. No permit shall be issued under the provisions of this subdivision if the previous licensee owes any state or local taxes, or has any pending charges for violation of this title or any Board regulation, unless the permittee agrees to assume the liability of the previous licensee for the taxes or any penalty for the pending charges. An application for a permit may be filed prior to the effective date of the contract, in which case the permit when issued shall become effective on the effective date of the contract. Upon the effective date of the permit, (a) the permittee shall be responsible for compliance with the provisions of this title and any Board regulation and (b) the previous licensee shall not be held liable for any violation of this title or any Board regulation committed by, or any errors or omissions of, the permittee.

17. Any sight-seeing carrier or contract passenger carrier as defined in § 46.2-2000 transporting individuals for compensation to a winery, brewery, or restaurant, licensed under this chapter and authorized to conduct tastings, to collect the licensee's tasting fees from tour participants for the sole purpose of remitting such fees to the licensee.

B. Nothing in subdivision 9, 10, or 11 shall authorize any brewery, winery or affiliate or a subsidiary thereof which has supplied financing to a wholesale licensee to manage and operate the wholesale licensee in the event of a default, except to the extent authorized by subdivision B 3 a of § 4.1-216.

Code 1950, §§ 4-26, 4-59, 4-61.2, 4-72, 4-77, 4-86; 1950, p. 879; 1954, cc. 21, 351; 1962, c. 200, § 4-84.1; 1968, c. 7, § 4-98.16; 1972, cc. 138, 717; 1974, c. 460, § 4-72.1; 1975, c. 480; 1976, c. 696; 1978, c. 436; 1984, c. 53; 1986, c. 190; 1988, c. 786; 1990, cc. 442, 773; 1993, cc. 221, 866; 1994, cc. 825, 826; 1997, c. 801; 2003, c. 564; 2006, c. 826; 2008, c. 453; 2012, c. 155; 2014, c. 617.



§ 4.1-212.1. Permits; delivery of wine and beer; regulations of Board

A. Any brewery, winery, or farm winery located within or outside the Commonwealth that is authorized to engage in the retail sale of wine or beer for off-premises consumption may apply to the Board for issuance of a delivery permit that shall authorize the delivery of the brands of beer, wine, and farm wine produced by the same brewery, winery, or farm winery in closed containers to consumers within the Commonwealth for personal consumption.

B. Any person located within or outside the Commonwealth who is authorized to sell wine or beer at retail for off-premises consumption in their state of domicile, and who is not a brewery, winery, or farm winery, may apply for a delivery permit that shall authorize the delivery of any brands of beer, wine, and farm wine it is authorized to sell in its state of domicile, in closed containers, to consumers within the Commonwealth for personal consumption.

C. All such deliveries shall be to consumers within the Commonwealth for personal consumption only, and not for resale. All such deliveries of beer, wine, or farm wine shall be performed by the owner or any agent, officer, director, shareholder or employee of the permittee. No more than four cases of wine nor more than four cases of beer may be delivered at one time to any person in Virginia to whom alcoholic beverages may be lawfully sold; except that the permittee may deliver more than four cases of wine or more than four cases of beer if he notifies the Department in writing at least one business day in advance of any such delivery, which notice contains the name and address of the intended recipient. The Board may adopt such regulations as it reasonably deems necessary to implement the provisions of this section. Such regulations shall include provisions that require (i) the recipient to demonstrate, upon delivery, that he is at least 21 years of age; and (ii) the recipient to sign an electronic or paper form or other acknowledgement of receipt as approved by the Board.

D. (Effective until July 1, 2018) For purposes of §§ 4.1-234 and 4.1-236 and Chapter 6 (§ 58.1-600 et seq.) of Title 58.1, each delivery of wine or beer by a permittee shall constitute a sale in Virginia. The permittee shall collect the taxes due to the Commonwealth and remit any excise taxes monthly to the Department of Alcoholic Beverage Control and any sales taxes to the Department of Taxation.

D. (Effective July 1, 2018) For purposes of §§ 4.1-234 and 4.1-236 and Chapter 6 (§ 58.1-600 et seq.) of Title 58.1, each delivery of wine or beer by a permittee shall constitute a sale in Virginia. The permittee shall collect the taxes due to the Commonwealth and remit any excise taxes monthly to the Authority and any sales taxes to the Department of Taxation.

2007, cc. 99, 799; 2015, cc. 38, 730.



§ 4.1-213. Manufacture and sale of cider

A. Any winery licensee or farm winery licensee may manufacture and sell cider to (i) the Board, (ii) any wholesale wine licensee, and (iii) persons outside the Commonwealth.

B. Any wholesale wine licensee may acquire and receive shipments of cider, and sell and deliver and ship the cider in accordance with Board regulations to (i) the Board, (ii) any wholesale wine licensee, (iii) any retail licensee approved by the Board for the purpose of selling cider, and (iv) persons outside the Commonwealth for resale outside the Commonwealth.

C. Any licensee authorized to sell alcoholic beverages at retail may sell cider in the same manner and to the same persons, and subject to the same limitations and conditions, as such license authorizes him to sell other alcoholic beverages.

D. Cider containing less than seven percent of alcohol by volume may be sold in any containers that comply with federal regulations for wine or beer, provided such containers are labeled in accordance with Board regulations. Cider containing seven percent or more of alcohol by volume may be sold in any containers that comply with federal regulations for wine, provided such containers are labeled in accordance with Board regulations.

E. No additional license fees shall be charged for the privilege of handling cider.

F. The Board shall collect such markup as it deems appropriate on all cider manufactured or sold, or both, in the Commonwealth.

G. The Board shall adopt regulations relating to the manufacture, possession, transportation and sale of cider as it deems necessary to prevent any unlawful manufacture, possession, transportation or sale of cider and to ensure that the markup required to be paid will be collected.

H. For the purposes of this section:

"Chaptalization" means a method of increasing the alcohol in a wine by adding sugar to the must before or during fermentation.

"Cider" means any beverage, carbonated or otherwise, obtained by the fermentation of the natural sugar content of apples or pears (i) containing not more than 10 percent of alcohol by volume without chaptalization or (ii) containing not more than seven percent of alcohol by volume regardless of chaptalization.

I. This section shall not limit the privileges set forth in subdivision A 8 of § 4.1-200, nor shall any person be denied the privilege of manufacturing and selling sweet cider.

Code 1950, § 4-27; 1978, c. 174; 1980, c. 324; 1992, c. 349; 1993, c. 866; 2011, cc. 265, 288; 2014, c. 787; 2015, c. 412.



§ 4.1-214. Limitations on licenses; sale outside the Commonwealth

No deliveries or shipments of alcoholic beverages or cider as defined in § 4.1-213 to persons outside the Commonwealth for resale outside the Commonwealth authorized by this chapter shall be made into any state the laws of which prohibit the consignee from receiving or selling the same.

Code 1950, §§ 4-25, 4-27, 4-37; 1952, c. 535; 1956, cc. 520, 521; 1962, c. 532; 1964, c. 210; 1970, cc. 545, 627, 676, 723; 1972, c. 679; 1973, c. 343; 1974, c. 267; 1975, c. 408; 1976, cc. 134, 447, 496, 696, 698, 702, 703; 1977, c. 439; 1978, cc. 174, 190, 579; 1979, cc. 258, 537; 1980, cc. 299, 324, 526, 528, § 4-25.1; 1981, cc. 24, 410, 412, 586, 600; 1982, cc. 66, 214; 1983, c. 608; 1984, cc. 180, 200, 559, 703; 1985, cc. 457, 559; 1986, cc. 101, 190, 318, 615; 1987, cc. 252, 365; 1988, c. 893; 1989, c. 42; 1990, cc. 300, 390, 707, 810; 1991, cc. 468, 628; 1992, cc. 161, 215, 349, 350, 820; 1993, c. 866 .



§ 4.1-215. Limitation on manufacturers, bottlers and wholesalers; exemptions

A. Unless exempted pursuant to subsection B, no retail license for the sale of alcoholic beverages shall be granted to any (i) manufacturer, bottler or wholesaler of alcoholic beverages, whether licensed in the Commonwealth or not; (ii) officer or director of any such manufacturer, bottler or wholesaler; (iii) partnership or corporation, where any partner or stockholder is an officer or director of any such manufacturer, bottler or wholesaler; (iv) corporation which is a subsidiary of a corporation which owns or has interest in another subsidiary corporation which is a manufacturer, bottler or wholesaler of alcoholic beverages; or (v) manufacturer, bottler or wholesaler of alcoholic beverages who has a financial interest in a corporation which has a retail license as a result of a holding company, which owns or has an interest in such manufacturer, bottler or wholesaler of alcoholic beverages. Nor shall such licenses be granted in any instances where such manufacturer, bottler or wholesaler and such retailer are under common control, by stock ownership or otherwise.

Notwithstanding any other provision of this title, a manufacturer of malt beverages or wine, whether licensed in the Commonwealth or not, may obtain a banquet license for a special event as provided in § 4.1-209 upon application to the Board provided that such event is (a) at a place approved by the Board and (b) conducted for the purposes of featuring and educating the consuming public about malt beverage or wine products. Such manufacturer shall be limited to no more than four banquet licenses for such special events per year. Where the event occurs on no more than three consecutive days, a manufacturer need only obtain one such license for the event.

Notwithstanding any other provision of this title, a manufacturer of distilled spirits, whether licensed in the Commonwealth or not, may obtain a banquet license for a special event as provided in subdivision A 4 of § 4.1-210 upon application to the Board, provided that such event is (1) at a place approved by the Board and (2) conducted for the purposes of featuring and educating the consuming public about the manufacturer's spirits products. Such manufacturer shall be limited to no more than four banquet licenses for such special events per year. Where the event occurs on no more than three consecutive days, a manufacturer need only obtain one such license for the event. Such banquet license shall authorize the manufacturer to give samples of spirits to any person to whom alcoholic beverages may be lawfully sold in designated areas at the special event, provided that (A) no single sample shall exceed one-half ounce per spirits product offered and (B) no more than four spirits products may be offered to any patron. Nothing in this paragraph shall prohibit such manufacturer from serving such samples as a mixed beverage.

B. This section shall not apply to:

1. Corporations operating dining cars, buffet cars, club cars or boats;

2. Brewery, distillery, or winery licensees engaging in conduct authorized by subdivision A 5 of § 4.1-201;

3. Farm winery licensees engaging in conduct authorized by subdivision 5 of § 4.1-207;

4. Manufacturers, bottlers or wholesalers of alcoholic beverages who do not (i) sell or otherwise furnish, directly or indirectly, alcoholic beverages or other merchandise to persons holding a retail license or banquet license as described in subsection A and (ii) require, by agreement or otherwise, such person to exclude from sale at his establishment alcoholic beverages of other manufacturers, bottlers or wholesalers;

5. Wineries, farm wineries, or breweries engaging in conduct authorized by § 4.1-209.1 or 4.1-212.1; or

6. One out-of-state winery, not under common control or ownership with any other winery, that is under common ownership or control with one restaurant licensed to sell wine at retail in Virginia, so long as any wine produced by that winery is purchased from a Virginia wholesale wine licensee by the restaurant before it is offered for sale to consumers.

C. The General Assembly finds that it is necessary and proper to require a separation between manufacturing interests, wholesale interests and retail interests in the production and distribution of alcoholic beverages in order to prevent suppliers from dominating local markets through vertical integration and to prevent excessive sales of alcoholic beverages caused by overly aggressive marketing techniques. The exceptions established by this section to the general prohibition against tied interests shall be limited to their express terms so as not to undermine the general prohibition and shall therefore be construed accordingly.

Code 1950, § 4-32; 1978, c. 108; 1982, c. 66; 1984, c. 68, § 4-32.1; 1993, c. 866; 1995, cc. 456, 630; 2003, cc. 1029, 1030; 2005, c. 784; 2007, cc. 99, 799; 2013, cc. 266, 604; 2015, c. 604.



§ 4.1-216. Further limitations on manufacturers, bottlers, importers, brokers or wholesalers; ownership interests prohibited; exceptions; prohibited trade practices

A. As used in this section:

"Broker" means any person, other than a manufacturer or a licensed beer or wine importer, who regularly engages in the business of bringing together sellers and purchasers of alcoholic beverages for resale and arranges for or consummates such transactions with persons in the Commonwealth to whom such alcoholic beverages may lawfully be sold and shipped into the Commonwealth pursuant to the provisions of this title.

"Manufacturer, bottler, importer, broker or wholesaler of alcoholic beverages" includes any officers or directors of any such manufacturer, bottler, importer, broker or wholesaler.

B. Except as provided in this title, no manufacturer, importer, bottler, broker or wholesaler of alcoholic beverages, whether licensed in the Commonwealth or not, shall acquire or hold any financial interest, direct or indirect, (i) in the business for which any retail license is issued or (ii) in the premises where the business of a retail licensee is conducted.

1. Subdivision B (ii) shall not apply so long as such manufacturer, bottler, importer, broker or wholesaler does not sell or otherwise furnish, directly or indirectly, alcoholic beverages or other merchandise to such retail licensee and such retailer is not required by agreement or otherwise to exclude from sale at his establishment alcoholic beverages of other manufacturers, bottlers, importers, brokers or wholesalers.

2. Service as a member of the board of directors of a corporation licensed as a retailer, the shares of stock of which are sold to the general public on any national or local stock exchange, shall not be deemed to be a financial interest, direct or indirect, in the business or the premises of the retail licensee.

3. A brewery, winery or subsidiary or affiliate thereof, hereinafter collectively referred to as a financing corporation, may participate in financing the business of a wholesale licensee in the Commonwealth by providing debt or equity capital or both but only if done in accordance with the provisions of this subsection.

a. In order to assist a proposed new owner of an existing wholesale licensee, a financing corporation may provide debt or equity capital, or both, if prior approval of the Board has been obtained pursuant to subdivision 3 b of subsection B. A financing corporation which proposes to provide equity capital shall cause the proposed new owner to form a Virginia limited partnership in which the new owner is the general partner and the financing corporation is a limited partner. If the general partner defaults on any financial obligation to the limited partner, which default has been specifically defined in the partnership agreement, or, if the new owner defaults on its obligation to pay principal and interest when due to the financing corporation as specifically defined in the loan documents, then, and only then, shall such financing corporation be allowed to take title to the business of the wholesale licensee. Notwithstanding any other law to the contrary and provided written notice has been given to the Board within two business days after taking title, the wholesale licensee may be managed and operated by such financing corporation pursuant to the existing wholesale license for a period of time not to exceed 180 days as if the license had been issued in the name of the financing corporation. On or before the expiration of such 180-day period, the financing corporation shall cause ownership of the wholesale licensee's business to be transferred to a new owner. Otherwise, on the 181st day, the license shall be deemed terminated. The financing corporation may not participate in financing the transfer of ownership to the new owner or to any other subsequent owner for a period of twenty years following the effective date of the original financing transaction; except where a transfer takes place before the expiration of the eighth full year following the effective date of the original financing transaction in which case the financing corporation may finance such transfer as long as the new owner is required to return such debt or equity capital within the originally prescribed eight-year period. The financing corporation may exercise its right to take title to, manage and operate the business of, the wholesale licensee only once during such eight-year period.

b. In any case in which a financing corporation proposes to provide debt or equity capital in order to assist in a change of ownership of an existing wholesale licensee, the parties to the transaction shall first submit an application for a wholesale license in the name of the proposed new owner to the Board.

The Board shall be provided with all documents that pertain to the transaction at the time of the license application and shall ensure that the application complies with all requirements of law pertaining to the issuance of wholesale licenses except that if the financing corporation proposes to provide equity capital and thereby take a limited partnership interest in the applicant entity, the financing corporation shall not be required to comply with any Virginia residency requirement applicable to the issuance of wholesale licenses. In addition to the foregoing, the applicant entity shall certify to the Board and provide supporting documentation that the following requirements are met prior to issuance of the wholesale license: (i) the terms and conditions of any debt financing which the financing corporation proposes to provide are substantially the same as those available in the financial markets to other wholesale licensees who will be in competition with the applicant, (ii) the terms of any proposed equity financing transaction are such that future profits of the applicant's business shall be distributed annually to the financing corporation in direct proportion to its percentage of ownership interest received in return for its investment of equity capital, (iii) if the financing corporation proposes to provide equity capital, it shall hold an ownership interest in the applicant entity through a limited partnership interest and no other arrangement and (iv) the applicant entity shall be contractually obligated to return such debt or equity capital to the financing corporation not later than the end of the eighth full year following the effective date of the transaction thereby terminating any ownership interest or right thereto of the financing corporation.

Once the Board has issued a wholesale license pursuant to an application filed in accordance with this subdivision 3 b, any subsequent change in the partnership agreement or the financing documents shall be subject to the prior approval of the Board. In accordance with the previous paragraph, the Board may require the licensee to resubmit certifications and documentation.

c. If a financing corporation wishes to provide debt financing, including inventory financing, but not equity financing, to an existing wholesale licensee or a proposed new owner of an existing wholesale licensee, it may do so without regard to the provisions of subdivisions 3 a and 3 b of subsection B under the following circumstances and subject to the following conditions: (i) in order to secure such debt financing, a wholesale licensee or a proposed new owner thereof may grant a security interest in any of its assets, including inventory, other than the wholesale license itself or corporate stock of the wholesale licensee; in the event of default, the financing corporation may take title to any assets pledged to secure such debt but may not take title to the business of the wholesale licensee and may not manage or operate such business; (ii) debt capital may be supplied by such financing corporation to an existing wholesale licensee or a proposed new owner of an existing wholesale licensee so long as debt capital is provided on terms and conditions which are substantially the same as those available in the financial markets to other wholesale licensees in competition with the wholesale licensee which is being so financed; and (iii) the licensee or proposed new owner shall certify to the Board and provide supporting documentation that the requirements of (i) and (ii) of this subdivision 3 c have been met.

Nothing in this section shall eliminate, affect or in any way modify the requirements of law pertaining to issuance and retention of a wholesale license as they may apply to existing wholesale licensees or new owners thereof which have received debt financing prior to the enactment of this subdivision 3 c.

4. Except for holders of retail licenses issued pursuant to subdivision A 5 of § 4.1-201, brewery licensees may sell beer to retail licensees for resale only under the following conditions: If such brewery or an affiliate or subsidiary thereof has taken title to the business of a wholesale licensee pursuant to the provisions of subdivision 3 a of subsection B, direct sale to retail licensees may be made during the 180-day period of operation allowed under that subdivision. Moreover, the holder of a brewery license may make sales of alcoholic beverages directly to retail licensees for a period not to exceed thirty days in the event that such retail licensees are normally serviced by a wholesale licensee representing that brewery which has been forced to suspend wholesale operations as a result of a natural disaster or other act of God or which has been terminated by the brewery for fraud, loss of license or assignment of assets for the benefit of creditors not in the ordinary course of business.

5. Notwithstanding any provision of this section, including but not limited to those provisions whereby certain ownership or lease arrangements may be permissible, no manufacturer, bottler, importer, broker or wholesaler of alcoholic beverages shall make an agreement, or attempt to make an agreement, with a retail licensee pursuant to which any products sold by a competitor are excluded in whole or in part from the premises on which the retail licensee's business is conducted.

6. Nothing in this section shall prohibit a winery, brewery, or distillery licensee from paying a royalty to a historical preservation entity pursuant to a bona fide intellectual property agreement that (i) authorizes the winery, brewery, or distillery licensee to manufacture wine, beer, or spirits based on authentic historical recipes and identified with brand names owned and trademarked by the historical preservation entity; (ii) provides for royalties to be paid based solely on the volume of wine, beer, or spirits manufactured using such recipes and trademarks, rather than on the sales revenues generated from such wine, beer, or spirits; and (iii) has been approved by the Board.

For purposes of this subdivision, "historical preservation entity" means an entity (a) that is exempt from income taxation under § 501(c)(3) of the Internal Revenue Code; (b) whose declared purposes include the preservation, restoration, and protection of a historic community in the Commonwealth that is the site of at least 50 historically significant houses, shops, and public buildings dating to the eighteenth century; and (c) that owns not more than 12 retail establishments in the Commonwealth for which retail licenses have been issued by the Board.

C. Subject to such exceptions as may be provided by statute or Board regulations, no manufacturer, bottler, importer, broker or wholesaler of alcoholic beverages, whether licensed in the Commonwealth or not, shall sell, rent, lend, buy for or give to any retail licensee, or to the owner of the premises in which the business of any retail licensee is conducted, any (i) money, equipment, furniture, fixtures, property, services or anything of value with which the business of such retail licensee is or may be conducted, or for any other purpose; (ii) advertising materials; and (iii) business entertainment, provided that no transaction permitted under this section or by Board regulation shall be used to require the retail licensee to partially or totally exclude from sale at its establishment alcoholic beverages of other manufacturers or wholesalers.

The provisions of this subsection shall apply to manufacturers, bottlers, importers, brokers and wholesalers selling alcoholic beverages to any governmental instrumentality or employee thereof selling alcoholic beverages at retail within the exterior limits of the Commonwealth, including all territory within these limits owned by or ceded to the United States of America.

1989, c. 528, § 4-79.1; 1992, c. 349; 1993, c. 866; 2015, c. 421.



§ 4.1-216.1. Point-of-sale advertising materials authorized under certain conditions; civil penalties

A. As used in this section:

"Alcoholic beverage advertising material" or "advertising material" means any item, other than an illuminated device, which contains one or more references to a brand of alcoholic beverage and which is used to promote the sale of alcoholic beverages within the interior of a licensed retail establishment and which otherwise complies with Board regulations.

"Authorized vendor" or "vendor" means any person, other than a wholesale wine or beer licensee, that a manufacturer has authorized to engage in a business consisting in whole or in part of the sale and distribution of any articles of tangible personal property bearing any of the manufacturer's alcoholic beverage trademarks.

"Manufacturer" means any brewery, winery, distillery, bottler, broker, importer and any person that a brewery, winery, or distiller has authorized to sell or arrange for the sale of its products to wholesale wine and beer licensees in Virginia or, in the case of spirits, to the Board.

B. Notwithstanding the provisions of § 4.1-215 or 4.1-216 and Board regulations adopted thereunder, a manufacturer or its authorized vendor and a wholesale wine and beer licensee may lend, buy for, or give to a retail licensee any alcoholic beverage advertising material made of paper, cardboard, canvas, rubber, foam, or plastic, provided the advertising materials have a wholesale value of $40 or less per item.

C. Alcoholic beverage advertising materials, other than those authorized by subsection B to be given to a retailer, may be displayed by a retail licensee in the interior of its licensed establishment provided:

1. The wholesale value of the advertising material does not exceed $250 per item, and

2. The advertising material is not obtained from a manufacturer, its authorized vendor, or any wholesale wine or beer licensee.

A retail licensee shall retain for at least two years a record of its procurement of, including any payments for, such advertising materials along with an invoice or sales ticket containing a description of the item so purchased or otherwise procured.

D. Except as otherwise provided in this title, a retail licensee shall not display in the interior of its licensed establishment any alcoholic beverage advertising materials, other than those that may be lawfully obtained and displayed in accordance with this section or Board regulation.

E. Nothing in this section shall be construed to prohibit any advertising materials permitted under Board regulations in effect on January 1, 2007.

2007, c. 494.



§ 4.1-217. Limitation on brewery licenses

No beer reconstituted from beer concentrate, other than reconstituted beer originally manufactured, concentrated and reconstituted at the same plant located in the Commonwealth, shall be sold by any brewery licensee to persons licensed to sell beer at retail for purposes of resale.

Code 1950, § 4-25; 1952, c. 535; 1956, c. 520; 1962, c. 532; 1964, c. 210; 1970, cc. 627, 723; 1972, c. 679; 1973, c. 343; 1974, c. 267; 1975, c. 408; 1976, cc. 134, 447, 496, 703; 1977, c. 439; 1978, c. 190; 1979, c. 258; 1980, cc. 526, 528; 1981, cc. 410, 412; 1982, c. 66; 1984, c. 200; 1987, c. 365; 1988, c. 893; 1989, c. 42; 1990, c. 707; 1991, c. 628; 1992, cc. 215, 350; 1993, cc. 190, 828, 866 .



§ 4.1-218. Limitation on wine and beer importers

Wine importer licensees and beer importer licensees shall not sell and deliver or ship any brand of beer or wine to wholesale licensees for the purpose of resale until such importer has also complied with the provisions of this section and Board regulations for each such brand.

Any licensed importer, if not also the owner of the brand to be imported into the Commonwealth, shall provide to the Board written authorization from the brand owner entitling the importer to (i) sell and deliver or ship such brand into the Commonwealth and (ii) establish written agreements of a definite duration and within the meaning of the Wine Franchise Act (§ 4.1-400 et seq.) and the Beer Franchise Act (§ 4.1-500 et seq.), on behalf of the brand owner, as its authorized representative, with each wholesale licensee to whom the importer sells any brand of beer or wine owned by the brand owner. In addition, each such licensed importer shall file and maintain with the Board a current list of all wholesale licensees authorized by such importer, as the authorized representative of the brand owner, to distribute such brand within the Commonwealth.

Code 1950, § 4-25; 1952, c. 535; 1956, c. 520; 1962, c. 532; 1964, c. 210; 1970, cc. 627, 723; 1972, c. 679; 1973, c. 343; 1974, c. 267; 1975, c. 408; 1976, cc. 134, 447, 496, 703; 1977, c. 439; 1978, c. 190; 1979, c. 258; 1980, cc. 526, 528; 1981, cc. 410, 412; 1982, c. 66; 1984, c. 200; 1987, c. 365; 1988, c. 893; 1989, c. 42; 1990, c. 707; 1991, c. 628; 1992, cc. 215, 350; 1993, c. 866 .



§ 4.1-219. Limitation on Class A and Class B farm wineries

For Class A farm winery licensees, at least 51 percent of the fresh fruits or agricultural products used by the owner or lessee to manufacture the wine shall be grown or produced on such farm and no more than 25 percent of the fruits, fruit juices or other agricultural products shall be grown or produced outside the Commonwealth.

For Class B farm winery licensees, 75 percent of the fresh fruits or agricultural products used by the owner or lessee to manufacture the wine shall be grown or produced in the Commonwealth and no more than 25 percent of the fruits, fruit juices or other agricultural products shall be grown or produced outside the Commonwealth. No Class B farm winery license shall be issued to any person who has not operated under an existing Virginia farm winery license for at least seven years.

However, upon petition by the Department of Agriculture and Consumer Services, the Board may permit the use (i) of a greater quantity of out-of-state products if supplies grown or produced in the Commonwealth are insufficient for a farm winery licensee, whether Class A or Class B, to achieve the level of production which otherwise could be anticipated during a given license year or (ii) by a Class A farm winery of a lesser percentage of products grown or produced on the farm if unusually severe weather or disease conditions cause a significant reduction in the availability of fruit or other agricultural products grown or produced on the farm to manufacture wine during a given license year. As used in this section, the terms "owner" and "lessee" shall include a cooperative formed by an association of individuals for the purpose of manufacturing wine. The term "farm" as used in this section includes all of the land owned or leased by the farm winery licensee as long as such land is located in the Commonwealth.

Code 1950, § 4-2; 1952, c. 496; 1954, c. 682; 1962, c. 533; 1970, cc. 302, 309; 1974, cc. 460, 497; 1975, c. 408; 1976, cc. 64, 702; 1977, c. 280; 1980, c. 324, § 4-25.1; 1981, c. 410; 1984, cc. 200, 559; 1985, cc. 448, 457; 1986, c. 190; 1990, cc. 300, 390, 707, 810, 932; 1991, c. 426; 1993, c. 866; 2000, cc. 1037, 1052; 2003, c. 631; 2008, c. 194.



§ 4.1-220. Limitation on gift shop licenses

In no event shall the sale of wine and beer exceed twenty-five percent of the total annual gross sales at the gift shop.

Code 1950, § 4-25; 1952, c. 535; 1956, c. 520; 1962, c. 532; 1964, c. 210; 1970, cc. 627, 723; 1972, c. 679; 1973, c. 343; 1974, c. 267; 1975, c. 408; 1976, cc. 134, 447, 496, 703; 1977, c. 439; 1978, c. 190; 1979, c. 258; 1980, cc. 526, 528; 1981, cc. 410, 412; 1982, c. 66; 1984, c. 200; 1987, c. 365; 1988, c. 893; 1989, c. 42; 1990, c. 707; 1991, c. 628; 1992, cc. 215, 350; 1993, c. 866 .



§ 4.1-221. Limitation on mixed beverage licensees; exceptions

A. Unless excepted by subsection B, all alcoholic beverages sold as mixed beverages shall be purchased from the Board.

B. Mixed beverage carrier licensees may obtain from other lawful sources alcoholic beverages to be sold as mixed beverages on trains, boats or airplanes of the licensees provided there is paid to the Board in lieu of the taxes otherwise directly imposed under this chapter and any markup otherwise charged by the Board, a tax of ten cents for each of the average number of drinks of mixed beverages determined by the Board as having been consumed within the geographical confines of the Commonwealth on such trains, boats or airplanes. Such tax shall be calculated on the basis of the proportionate number of revenue passenger miles traveled within the Commonwealth by such a licensee in relation to the total quantity of all alcoholic beverages obtained either inside or outside the Commonwealth by the licensee for consumption on trains, boats or airplanes of the licensee. Such tax shall be paid to the Board on a quarterly basis.

C. The entire contents of a closed container of distilled spirits shall not be served to an individual for on-premises consumption except as may be provided by Board regulation.

1968, c. 7, § 4-98.11; 1972, c. 17; 1974, c. 460; 1984, c. 318; 1986, c. 374; 1993, c. 866 .



§ 4.1-221.1. Limitation of tasting licenses

Samples of alcoholic beverages given or sold by a licensee shall not exceed two ounces per person of each product tasted, provided that (i) in the case of wine or beer, no more than four products shall be offered or (ii) in the case of spirits, no more than two products shall be offered. Tasting licenses for mixed beverages shall only be issued for events to be held in localities which have approved the sale of mixed beverages pursuant to § 4.1-124. No license shall be issued to any person to whom issuance of a retail license is prohibited. No more than four tasting licenses annually shall be issued to any person. The provisions of this section shall not apply to tastings conducted pursuant to § 4.1-201.1.

1996, cc. 584, 596; 2006, c. 826.



§ 4.1-222. Conditions under which Board may refuse to grant licenses

A. The Board may refuse to grant any license if it has reasonable cause to believe that:

1. The applicant, or if the applicant is a partnership, any general partner thereof, or if the applicant is an association, any member thereof, or limited partner of 10 percent or more with voting rights, or if the applicant is a corporation, any officer, director, or shareholder owning 10 percent or more of its capital stock, or if the applicant is a limited liability company, any member-manager or any member owning 10 percent or more of the membership interest of the limited liability company:

a. Is not twenty-one years of age or older;

b. Has been convicted in any court of a felony or any crime or offense involving moral turpitude under the laws of any state, or of the United States;

c. Has been convicted, within the five years immediately preceding the date of the application for such license, of a violation of any law applicable to the manufacture, transportation, possession, use or sale of alcoholic beverages;

d. Is not a person of good moral character and repute;

e. Is not the legitimate owner of the business proposed to be licensed, or other persons have ownership interests in the business which have not been disclosed;

f. Has not demonstrated financial responsibility sufficient to meet the requirements of the business proposed to be licensed;

g. Has maintained a noisy, lewd, disorderly or unsanitary establishment;

h. Has demonstrated, either by his police record or by his record as a former licensee of the Board, a lack of respect for law and order;

i. Is unable to speak, understand, read and write the English language in a reasonably satisfactory manner;

j. Is a person to whom alcoholic beverages may not be sold under § 4.1-304;

k. Has the general reputation of drinking alcoholic beverages to excess or is addicted to the use of narcotics;

l. Has misrepresented a material fact in applying to the Board for a license;

m. Has defrauded or attempted to defraud the Board, or any federal, state or local government or governmental agency or authority, by making or filing any report, document or tax return required by statute or regulation which is fraudulent or contains a false representation of a material fact; or has willfully deceived or attempted to deceive the Board, or any federal, state or local government, or governmental agency or authority, by making or maintaining business records required by statute or regulation which are false and fraudulent;

n. Is violating or allowing the violation of any provision of this title in his establishment at the time his application for a license is pending;

o. Is a police officer with police authority in the political subdivision within which the establishment designated in the application is located;

p. Is physically unable to carry on the business for which the application for a license is filed or has been adjudicated incapacitated; or

q. Is a member, agent or employee of the Board.

2. The place to be occupied by the applicant:

a. Does not conform to the requirements of the governing body of the county, city or town in which such place is located with respect to sanitation, health, construction or equipment, or to any similar requirements established by the laws of the Commonwealth or by Board regulation;

b. Is so located that granting a license and operation thereunder by the applicant would result in violations of this title, Board regulations, or violation of the laws of the Commonwealth or local ordinances relating to peace and good order;

c. Is so located with respect to any church; synagogue; hospital; public, private or parochial school, college or university; public or private playground or other similar recreational facilities; or any state, local or federal government-operated facility, that the operation of such place under such license will adversely affect or interfere with the normal, orderly conduct of the affairs of such facilities or institutions;

d. Is so located with respect to any residence or residential area that the operation of such place under such license will adversely affect real property values or substantially interfere with the usual quietude and tranquillity of such residence or residential area; or

e. Under a retail on-premises license is so constructed, arranged or illuminated that law-enforcement officers and special agents of the Board are prevented from ready access to and reasonable observation of any room or area within which alcoholic beverages are to be sold or consumed.

3. The number of licenses existent in the locality is such that the granting of a license is detrimental to the interest, morals, safety or welfare of the public. In reaching such conclusion the Board shall consider the (i) character of, population of, the number of similar licenses and the number of all licenses existent in the particular county, city or town and the immediate neighborhood concerned; (ii) effect which a new license may have on such county, city, town or neighborhood in conforming with the purposes of this title; and (iii) objections, if any, which may have been filed by a local governing body or local residents.

4. There exists any law, ordinance, or regulation of the United States, the Commonwealth or any political subdivision thereof, which warrants refusal by the Board to grant any license.

5. The Board is not authorized under this chapter to grant such license.

B. The Board may refuse to grant any retail wine and beer license, retail beer license or retail wine or winery license to any person who has not resided in the Commonwealth for at least one year immediately preceding application therefor, or to any corporation a majority of the stock of which is owned by persons who have not resided in the Commonwealth for at least one year immediately preceding application therefor, unless refusal to grant the license would in the opinion of the Board substantially impair the transferability of the real property upon which the licensed establishment would be located.

Code 1950, § 4-31; 1954, c. 301; 1956, c. 523; 1972, c. 178; 1974, c. 267; 1976, cc. 67, 698; 1978, c. 446; 1980, c. 299; 1982, c. 66; 1984, c. 703; 1986, cc. 94, 615; 1989, c. 311; 1990, c. 727; 1992, c. 161; 1993, c. 866; 1997, c. 801; 2002, c. 420; 2007, c. 103.



§ 4.1-223. Conditions under which Board shall refuse to grant licenses

The Board shall refuse to grant any:

1. Wholesale beer or wine license to any person, unless such person has established or will establish a place or places of business within the Commonwealth at which will be received and from which will be distributed all alcoholic beverages sold by such person in the Commonwealth. However, in special circumstances, the Board, subject to any regulations it may adopt, may permit alcoholic beverages to be received into or distributed from places other than established places of business.

2. Wholesale beer license or wholesale wine license to any entity that is owned, in whole or in part, by any manufacturer of alcoholic beverages, any subsidiary or affiliate of such manufacturer or any person under common control with such manufacturer. This subdivision, however, shall not apply to (i) any applicant for a wholesale beer or wine license filed pursuant to subdivision B 3 b of § 4.1-216 or (ii) the nonprofit, nonstock corporation established pursuant to subdivision B 2 of § 3.2-102 in exercising any privileges granted under § 4.1-207.1.

As used in this subdivision, the term "manufacturer" includes any person (i) who brews, vinifies or distills alcoholic beverages for sale or (ii) engaging in business as a contract brewer, winery or distillery that owns alcoholic beverage product brand rights, but arranges the manufacture of such products by another person.

3. Mixed beverage license if the Board determines that in the licensed establishment there (i) is entertainment of a lewd, obscene or lustful nature including what is commonly called stripteasing, topless entertaining, and the like, or which has employees who are not clad both above and below the waist, or who uncommonly expose the body or (ii) are employees who solicit the sale of alcoholic beverages.

4. Wholesale wine license until the applicant has filed with the Board a bond payable to the Commonwealth, in a sum not to exceed $10,000, upon a form approved by the Board, signed by the applicant or licensee and a surety company authorized to do business in the Commonwealth as surety, and conditioned upon such person's (i) securing wine only in a manner provided by law, (ii) remitting to the Board the proper tax thereon, (iii) keeping such records as may be required by law or Board regulations, and (iv) abiding by such other laws or Board regulations relative to the handling of wine by wholesale wine licensees. The Board may waive the requirement of both the surety and the bond in cases where the wholesaler has previously demonstrated his financial responsibility.

5. Mixed beverage license to any member, agent or employee of the Board or to any corporation or other business entity in which such member, agent or employee is a stockholder or has any other economic interest.

Whenever any other elective or appointive official of the Commonwealth or any political subdivision thereof applies for such a license or continuance thereof, he shall state on the application the official position he holds, and whenever a corporation or other business entity in which any such official is a stockholder or has any other economic interests applies for such a license, it shall state on the application the full economic interest of each such official in such corporation or other business entity.

6. License authorized by this chapter until the license tax required by § 4.1-231 is paid to the Board.

Code 1950, § 4-31; 1954, c. 301; 1956, c. 523; 1968, c. 7, §§ 4-98.9, 4-98.17; 1972, cc. 178, 525; 1974, cc. 267, 548; 1975, c. 413; 1976, cc. 67, 698; 1978, c. 446; 1980, c. 299; 1982, c. 66; 1984, c. 703; 1986, cc. 94, 615; 1989, c. 311; 1990, c. 727; 1992, c. 161; 1993, c. 866; 2000, c. 823; 2007, cc. 870, 932; 2012, cc. 803, 835.



§ 4.1-224. Notice and hearings for refusal to grant licenses; Administrative Process Act; exceptions

A. The action of the Board in granting or in refusing to grant any license shall be subject to review in accordance with the Administrative Process Act (§ 2.2-4000 et seq.), except as provided in subsections B and C. Review shall be limited to the evidential record of the proceedings provided by the Board. Both the petitioner and the Board shall have the right to appeal to the Court of Appeals from any order of the court.

B. The Board may refuse a hearing on any application for the granting of any retail alcoholic beverage or mixed beverage license, including a banquet license, provided such:

1. License for the applicant has been refused or revoked within a period of twelve months;

2. License for any premises has been refused or revoked at that location within a period of twelve months;

3. Applicant, within a period of twelve months immediately preceding, has permitted a license granted by the Board to expire for nonpayment of license tax, and at the time of expiration of such license, there was a pending and unadjudicated charge, either before the Board or in any court, against the licensee alleging a violation of this title; or

4. Applicant has received a restricted license and reapplies for a lesser-restricted license at the same location within twelve months of the date of the issuance of the restricted license.

C. If an applicant has permitted a license to expire for nonpayment of license tax, and at the time of expiration there remained unexecuted any period of suspension imposed upon the licensee by the Board, the Board may refuse a hearing on an application for a new license until after the date on which the suspension period would have been executed had the license not have been permitted to expire.

Code 1950, § 4-31; 1954, c. 301; 1956, c. 523; 1972, c. 178; 1974, c. 267; 1976, cc. 67, 698; 1978, c. 446; 1980, c. 299; 1982, c. 66; 1984, c. 703; 1986, cc. 94, 615; 1989, c. 311; 1990, c. 727; 1992, c. 161; 1993, c. 866; 2000, c. 147.



§ 4.1-225. Grounds for which Board may suspend or revoke licenses

The Board may suspend or revoke any license other than a brewery license, in which case the Board may impose penalties as provided in § 4.1-227, if it has reasonable cause to believe that:

1. The licensee, or if the licensee is a partnership, any general partner thereof, or if the licensee is an association, any member thereof, or a limited partner of 10 percent or more with voting rights, or if the licensee is a corporation, any officer, director, or shareholder owning 10 percent or more of its capital stock, or if the licensee is a limited liability company, any member-manager or any member owning 10 percent or more of the membership interest of the limited liability company:

a. Has misrepresented a material fact in applying to the Board for such license;

b. Within the five years immediately preceding the date of the hearing held in accordance with § 4.1-227, has (i) been convicted of a violation of any law, ordinance or regulation of the Commonwealth, of any county, city or town in the Commonwealth, of any state, or of the United States, applicable to the manufacture, transportation, possession, use or sale of alcoholic beverages; (ii) violated any provision of Chapter 3 (§ 4.1-300 et seq.); (iii) committed a violation of the Wine Franchise Act (§ 4.1-400 et seq.) or the Beer Franchise Act (§ 4.1-500 et seq.) in bad faith; (iv) violated or failed or refused to comply with any regulation, rule or order of the Board; or (v) failed or refused to comply with any of the conditions or restrictions of the license granted by the Board;

c. Has been convicted in any court of a felony or of any crime or offense involving moral turpitude under the laws of any state, or of the United States;

d. Is not the legitimate owner of the business conducted under the license granted by the Board, or other persons have ownership interests in the business which have not been disclosed;

e. Cannot demonstrate financial responsibility sufficient to meet the requirements of the business conducted under the license granted by the Board;

f. Has been intoxicated or under the influence of some self-administered drug while upon the licensed premises;

g. Has maintained the licensed premises in an unsanitary condition, or allowed such premises to become a meeting place or rendezvous for members of a criminal street gang as defined in § 18.2-46.1 or persons of ill repute, or has allowed any form of illegal gambling to take place upon such premises;

h. Knowingly employs in the business conducted under such license, as agent, servant, or employee, other than a busboy, cook or other kitchen help, any person who has been convicted in any court of a felony or of any crime or offense involving moral turpitude, or who has violated the laws of the Commonwealth, of any other state, or of the United States, applicable to the manufacture, transportation, possession, use or sale of alcoholic beverages;

i. Subsequent to the granting of his original license, has demonstrated by his police record a lack of respect for law and order;

j. Has allowed the consumption of alcoholic beverages upon the licensed premises by any person whom he knew or had reason to believe was (i) less than 21 years of age, (ii) interdicted, or (iii) intoxicated, or has allowed any person whom he knew or had reason to believe was intoxicated to loiter upon such licensed premises;

k. Has allowed any person to consume upon the licensed premises any alcoholic beverages except as provided under this title;

l. Is physically unable to carry on the business conducted under such license or has been adjudicated incapacitated;

m. Has allowed any obscene literature, pictures or materials upon the licensed premises;

n. Has possessed any illegal gambling apparatus, machine or device upon the licensed premises;

o. Has upon the licensed premises (i) illegally possessed, distributed, sold or used, or has knowingly allowed any employee or agent, or any other person, to illegally possess, distribute, sell or use marijuana, controlled substances, imitation controlled substances, drug paraphernalia or controlled paraphernalia as those terms are defined in Articles 1 and 1.1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2 and the Drug Control Act (§ 54.1-3400 et seq.); (ii) laundered money in violation of § 18.2-246.3; or (iii) conspired to commit any drug-related offense in violation of Articles 1 and 1.1 of Chapter 7 (§ 18.2-247 et seq.) of Title 18.2 or the Drug Control Act (§ 54.1-3400 et seq.). The provisions of this subdivision shall also apply to any conduct related to the operation of the licensed business which facilitates the commission of any of the offenses set forth herein; or

p. Has failed to take reasonable measures to prevent (i) the licensed premises, (ii) any premises immediately adjacent to the licensed premises that are owned or leased by the licensee, or (iii) any portion of public property immediately adjacent to the licensed premises from becoming a place where patrons of the establishment commit criminal violations of Article 1 (§ 18.2-30 et seq.), 2 (§ 18.2-38 et seq.), 2.1 (§ 18.2-46.1 et seq.), 2.2 (§ 18.2-46.4 et seq.), 3 (§ 18.2-47 et seq.), 4 (§ 18.2-51 et seq.), 5 (§ 18.2-58 et seq.), 6 (§ 18.2-59 et seq.), or 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2; Article 2 (§ 18.2-266 et seq.) of Chapter 7 of Title 18.2; Article 3 (§ 18.2-344 et seq.) or 5 (§ 18.2-372 et seq.) of Chapter 8 of Title 18.2; or Article 1 (§ 18.2-404 et seq.), 2 (§ 18.2-415), or 3 (§ 18.2-416 et seq.) of Chapter 9 of Title 18.2 and such violations lead to arrests that are so frequent and serious as to reasonably be deemed a continuing threat to the public safety.

2. The place occupied by the licensee:

a. Does not conform to the requirements of the governing body of the county, city or town in which such establishment is located, with respect to sanitation, health, construction or equipment, or to any similar requirements established by the laws of the Commonwealth or by Board regulations;

b. Has been adjudicated a common nuisance under the provisions of this title or § 18.2-258; or

c. Has become a meeting place or rendezvous for illegal gambling, illegal users of narcotics, drunks, prostitutes, pimps, panderers or habitual law violators or has become a place where illegal drugs are regularly used or distributed. The Board may consider the general reputation in the community of such establishment in addition to any other competent evidence in making such determination.

3. The licensee or any employee of the licensee discriminated against any member of the armed forces of the United States by prices charged or otherwise.

4. The licensee, his employees, or any entertainer performing on the licensed premises has been convicted of a violation of a local public nudity ordinance for conduct occurring on the licensed premises and the licensee allowed such conduct to occur.

5. Any cause exists for which the Board would have been entitled to refuse to grant such license had the facts been known.

6. The licensee is delinquent for a period of 90 days or more in the payment of any taxes, or any penalties or interest related thereto, lawfully imposed by the locality where the licensed business is located, as certified by the treasurer, commissioner of the revenue, or finance director of such locality, unless (i) the outstanding amount is de minimis; (ii) the licensee has pending a bona fide application for correction or appeal with respect to such taxes, penalties, or interest; or (iii) the licensee has entered into a payment plan approved by the same locality to settle the outstanding liability.

7. Any other cause authorized by this title.

Code 1950, § 4-37; 1956, c. 521; 1970, cc. 545, 676; 1976, cc. 696, 698, 702; 1978, c. 579; 1979, c. 537; 1980, c. 299; 1981, cc. 24, 586, 600; 1982, c. 214; 1983, c. 608; 1984, cc. 180, 200, 703; 1985, c. 559; 1986, cc. 101, 318, 615; 1987, c. 252; 1991, c. 468; 1992, cc. 161, 820; 1993, c. 866; 1996, c. 404; 1997, c. 801; 2002, c. 352; 2003, c. 594; 2007, c. 103; 2008, cc. 185, 794; 2009, c. 486; 2011, cc. 384, 410; 2013, c. 661; 2014, cc. 233, 674, 719.



§ 4.1-226. Grounds for which Board shall suspend or revoke licenses

The Board shall suspend or revoke any license, other than a brewery license, in which case the Board may impose penalties as provided in § 4.1-227, if it finds that:

1. A licensee has violated or permitted the violation of § 18.2-331, relating to the illegal possession of a gambling device, upon the premises for which the Board has granted a license for the sale of alcoholic beverages to the public.

2. In the licensed establishment of a mixed beverage licensee there (i) is entertainment of an obscene nature, entertainment commonly called stripteasing, topless entertaining, or entertainment that has employees who are not clad both above and below the waist or (ii) are employees who solicit the sale of alcoholic beverages. The provisions of clause (i) shall not apply to persons operating theaters, concert halls, art centers, museums, or similar establishments that are devoted primarily to the arts or theatrical performances, when the performances that are presented are expressing matters of serious literary, artistic, scientific, or political value.

3. A licensee has defrauded or attempted to defraud the Board, or any federal, state, or local government or governmental agency or authority, by making or filing any report, document, or tax return required by statute or regulation that is fraudulent or contains a willful or knowing false representation of a material fact or has willfully deceived or attempted to deceive the Board, or any federal, state, or local government or governmental agency or authority, by making or maintaining business records required by statute or regulation that are false or fraudulent.

Code 1950, § 18.1-335; 1960, c. 358, § 4-37.1; 1968, c. 7, § 4-98.9; 1974, c. 548; 1975, c. 224; 1993, c. 866; 2008, c. 794; 2013, c. 661.



§ 4.1-227. Suspension or revocation of licenses; notice and hearings; imposition of penalties

A. Except for temporary licenses, before the Board may impose a civil penalty against a brewery licensee or suspend or revoke any license, reasonable notice of such proposed or contemplated action shall be given to the licensee in accordance with the provisions of § 2.2-4020 of the Administrative Process Act (§ 2.2-4000 et seq.).

Notwithstanding the provisions of § 2.2-4022, the Board shall, upon written request by the licensee, permit the licensee to inspect and copy or photograph all (i) written or recorded statements made by the licensee or copies thereof or the substance of any oral statements made by the licensee or a previous or present employee of the licensee to any law-enforcement officer, the existence of which is known by the Board and upon which the Board intends to rely as evidence in any adversarial proceeding under this chapter against the licensee, and (ii) designated books, papers, documents, tangible objects, buildings, or places, or copies or portions thereof, that are within the possession, custody, or control of the Board and upon which the Board intends to rely as evidence in any adversarial proceeding under this chapter against the licensee. In addition, any subpoena for the production of documents issued to any person at the request of the licensee or the Board pursuant to § 4.1-103 shall provide for the production of the documents sought within ten working days, notwithstanding anything to the contrary in § 4.1-103.

If the Board fails to provide for inspection or copying under this section for the licensee after a written request, the Board shall be prohibited from introducing into evidence any items the licensee would have lawfully been entitled to inspect or copy under this section.

The action of the Board in suspending or revoking any license or in imposing a civil penalty against the holder of a brewery license shall be subject to judicial review in accordance with the Administrative Process Act. Such review shall extend to the entire evidential record of the proceedings provided by the Board in accordance with the Administrative Process Act. An appeal shall lie to the Court of Appeals from any order of the court. Notwithstanding § 8.01-676.1, the final judgment or order of the circuit court shall not be suspended, stayed or modified by such circuit court pending appeal to the Court of Appeals. Neither mandamus nor injunction shall lie in any such case.

B. In suspending any license the Board may impose, as a condition precedent to the removal of such suspension or any portion thereof, a requirement that the licensee pay the cost incurred by the Board in investigating the licensee and in holding the proceeding resulting in such suspension, or it may impose a civil penalty not to exceed $1,000 for the first violation, $2,500 for the second violation and $5,000 for the third violation in lieu of such suspension or any portion thereof, or both. However, if the violation involved selling alcoholic beverages to a person prohibited from purchasing alcoholic beverages or allowing consumption of alcoholic beverages by underage, intoxicated or interdicted persons, the Board may impose a civil penalty not to exceed $2,500 for the first violation and $5,000 for a subsequent violation in lieu of such suspension or any portion thereof, or both.

C. Following notice to the licensee of a hearing which may result in the suspension or revocation of his license, the Board may accept from the licensee an offer in compromise to pay a civil charge not exceeding $5,000, either in lieu of suspension or in addition thereto, or in lieu of revocation.

D. In case of an offense by the holder of a brewery license, the Board may require that such holder pay the costs incurred by the Board in investigating the licensee, and it may impose a civil penalty not to exceed $25,000 for the first violation, $50,000 for the second violation, and for the third or any subsequent violation, suspend or revoke such license or, in lieu of any suspension or portion thereof, impose a civil penalty not to exceed $100,000. Such suspension or revocation shall not prohibit the licensee from manufacturing or selling beer manufactured by it to the owners of boats registered under the laws of the United States sailing for ports of call of a foreign country or another state, and to persons outside the Commonwealth.

E. The Board shall, by regulation:

1. Designate the violations for which a waiver of a hearing and payment of a civil charge in lieu of suspension may be accepted for a first offense occurring within three years immediately preceding the date of the violation;

2. Provide for a reduction in the length of any suspension and a reduction in the amount of any civil penalty for any retail licensee where the licensee can demonstrate that it provided to its employees alcohol server or seller training certified in advance by the Board;

3. Establish a schedule of penalties for such offenses, prescribing the appropriate suspension of a license and the civil charge acceptable in lieu of such suspension; and

4. Establish a schedule of offenses for which any penalty may be waived upon a showing that the licensee has had no prior violations within five years immediately preceding the date of the violation. No waiver shall be granted by the Board, however, for a licensee's willful and knowing violation of this title or Board regulations.

F. A licensee receiving notice of a hearing on an alleged violation meeting the requirements of subsection E shall be advised of the option of (a) accepting the suspension authorized by the Board's schedule, (b) paying a civil charge authorized by the Board's schedule in lieu of suspension, or (c) proceeding to a hearing.

Code 1950, § 4-37; 1956, c. 521; 1970, cc. 545, 676; 1976, cc. 696, 698, 702; 1978, c. 579; 1979, c. 537; 1980, c. 299; 1981, cc. 24, 586, 600; 1982, c. 214; 1983, c. 608; 1984, cc. 180, 200, 703; 1985, c. 559; 1986, cc. 101, 318, 615; 1987, c. 252; 1991, c. 468; 1992, cc. 161, 820; 1993, c. 866; 1995, cc. 549, 563; 1996, c. 309; 1999, c. 648; 2008, c. 513; 2009, cc. 135, 279.



§ 4.1-228. Suspension or revocation; disposition of beverages on hand; termination

A. Alcoholic beverages, other than beer and wine, owned by or in possession of, or for sale by, any licensee at the time the license of such person is suspended or revoked may be disposed of as follows:

1. Sold by such person to the Board at prices and terms agreed upon by the Board and such person;

2. Sold to persons in the Commonwealth licensed to sell such alcoholic beverages upon permits granted by the Board and conditions specified by the Board; or

3. Sold to persons outside the Commonwealth for resale outside the Commonwealth upon permits granted by the Board.

B. Beer and wine owned and in possession of, or either, or for sale by, any licensee at the time the license of such person is suspended or revoked may be sold to any person authorized to purchase the same for resale upon permits granted by the Board and upon payment of any excise tax due thereon.

C. All alcoholic beverages owned by or in possession of any person whose license is suspended or revoked shall be disposed of by such person in accordance with the provisions of this section within sixty days from the date of such suspension or revocation.

D. Alcoholic beverages owned by, or in possession of, or for sale by persons whose licenses have been terminated other than by suspension or revocation may be disposed of in accordance with subsections A or B within such time as the Board deems proper. Such period shall not be less than sixty days.

E. All alcoholic beverages owned by or remaining in the possession of any person described in subsections A, B, or D after the expiration of such period shall be deemed contraband and forfeited to the Commonwealth in accordance with the provisions of § 4.1-338.

Code 1950, § 4-37; 1956, c. 521; 1970, cc. 545, 676; 1976, cc. 696, 698, 702; 1978, c. 579; 1979, c. 537; 1980, c. 299; 1981, cc. 24, 586, 600; 1982, c. 214; 1983, c. 608; 1984, cc. 180, 200, 703; 1985, c. 559; 1986, cc. 101, 318, 615; 1987, c. 252; 1991, c. 468; 1992, cc. 161, 820; 1993, c. 866 .



§ 4.1-229. Suspension or revocation of permits; grounds; notice and hearing; exception

A. The Board may suspend or revoke any permit. The suspension or revocation of any permit shall be in accordance with §§ 4.1-225 and 4.1-227.

B. This section shall not apply to temporary permits granted under § 4.1-212 which may be revoked summarily in the same manner as a temporary license may be revoked under § 4.1-211.

Code 1950, §§ 4-26, 4-59, 4-61.2; 1950, p. 879; 1954, c. 351; 1968, c. 7, § 4-98.16; 1972, cc. 138, 717; 1976, c. 696; 1984, c. 53; 1986, c. 190; 1988, c. 786; 1990, cc. 442, 773; 1993, c. 866 .



§ 4.1-230. Applications for licenses; publication; notice to localities; fees; permits

A. Every person intending to apply for any license authorized by this chapter shall file with the Board an application on forms provided by the Board and a statement in writing, under oath, setting forth any information required by the Board. Applications for banquet, tasting, mixed beverage special events, or club events licenses shall not be required to be under oath, but the information contained therein shall be certified as true by the applicant.

B. In addition, each applicant for a license under the provisions of this chapter, except applicants for annual banquet, banquet, tasting, special events, club events, annual mixed beverage banquet, wine or beer shipper's, wine and beer shipper's, delivery permit, annual arts venue, or museum licenses issued under the provisions of Chapter 2 (§ 4.1-200 et seq.), or beer or wine importer's licenses, shall post a notice of his application with the Board on the front door of the building, place or room where he proposes to engage in such business for no more than 30 days and not less than 10 days. Such notice shall be of a size and contain such information as required by the Board, including a statement that any objections shall be submitted to the Board not more than 30 days following initial publication of the notice required pursuant to this subsection.

The applicant shall also cause notice to be published at least once a week for two consecutive weeks in a newspaper published in or having a general circulation in the county, city or town wherein such applicant proposes to engage in such business. Such notice shall contain such information as required by the Board, including a statement that any objections to the issuance of the license be submitted to the Board not later than 30 days from the date of the initial newspaper publication. In the case of wine or beer shipper's licensees, wine and beer shipper's licensees, delivery permittees or operators of boats, dining cars, buffet cars, club cars, and airplanes, the posting and publishing of notice shall not be required.

Except for applicants for annual banquet, banquet, tasting, mixed beverage special events, club events, annual mixed beverage banquet, wine or beer shipper's, wine and beer shipper's, beer or wine importer's, annual arts venue, or museum licenses, the Board shall conduct a background investigation, to include a criminal history records search, which may include a fingerprint-based national criminal history records search, on each applicant for a license. However, the Board may waive, for good cause shown, the requirement for a criminal history records search and completed personal data form for officers, directors, nonmanaging members, or limited partners of any applicant corporation, limited liability company, or limited partnership.

Except for applicants for wine shipper's, beer shipper's, wine and beer shipper's licenses, and delivery permits, the Board shall notify the local governing body of each license application through the county or city attorney or the chief law-enforcement officer of the locality. Local governing bodies shall submit objections to the granting of a license within 30 days of the filing of the application.

C. Each applicant shall pay the required application fee at the time the application is filed. Each license application fee, including annual banquet and annual mixed beverage banquet, shall be $65, plus the actual cost charged to the Department of State Police by the Federal Bureau of Investigation or the Central Criminal Records Exchange for processing any fingerprints through the Federal Bureau of Investigation or the Central Criminal Records Exchange for each criminal history records search required by the Board, except for banquet, tasting, mixed beverage special events, or mixed beverage club events licenses, in which case the application fee shall be $15. Application fees shall be in addition to the state license fee required pursuant to § 4.1-231 and shall not be refunded.

D. Subsection A shall not apply to the continuance of licenses granted under this chapter; however, all licensees shall file and maintain with the Board a current, accurate record of the information required by the Board pursuant to subsection A and notify the Board of any changes to such information in accordance with Board regulations.

E. Every application for a permit granted pursuant to § 4.1-212 shall be on a form provided by the Board. In the case of applications to solicit the sale of wine and beer or spirits, each application shall be accompanied by a fee of $165 and $390, respectively. The fee for each such permit shall be subject to proration to the following extent: If the permit is granted in the second quarter of any year, the fee shall be decreased by one-fourth; if granted in the third quarter of any year, the fee shall be decreased by one-half; and if granted in the fourth quarter of any year, the fee shall be decreased by three-fourths. Each such permit shall expire on June 30 next succeeding the date of issuance, unless sooner suspended or revoked by the Board. Such permits shall confer upon their holders no authority to make solicitations in the Commonwealth as otherwise provided by law.

The fee for a temporary permit shall be one-twelfth of the combined fees required by this section for applicable licenses to sell wine, beer, or mixed beverages computed to the nearest cent and multiplied by the number of months for which the permit is granted.

The fee for a keg registration permit shall be $65 annually.

The fee for a permit for the storage of lawfully acquired alcoholic beverages not under customs bond or internal revenue bond in warehouses located in the Commonwealth shall be $260 annually.

Code 1950, §§ 4-26, 4-30, 4-31, 4-33; 1952, c. 535; 1954, cc. 301, 351; 1956, c. 523; 1960, c. 476; 1968, c. 7, § 4-98.16; 1970, c. 627; 1972, cc. 178, 717; 1974, c. 267; 1975, c. 408; 1976, cc. 67, 496, 696, 698; 1978, cc. 190, 446; 1980, cc. 299, 324, 524, 526, § 4-25.1; 1981, c. 410; 1982, cc. 66, 527; 1984, cc. 53, 180, 200, 559, 703; 1985, c. 457; 1986, cc. 94, 190, 615; 1988, c. 786; 1989, c. 311; 1990, cc. 108, 300, 390, 442, 707, 727, 810; 1991, c. 425; 1992, c. 350; 1993, cc. 166, 866; 1994, c. 825; 1996, cc. 584, 596; 1998, c. 535; 1999, cc. 112, 756; 2003, cc. 1029, 1030; 2004, cc. 382, 487; 2004, Sp. Sess. I, c. 4; 2005, cc. 361, 951; 2006, Sp. Sess. I, c. 2; 2007, cc. 99, 799; 2008, c. 765; 2011, c. 65; 2015, c. 412.



§ 4.1-231. Taxes on state licenses

A. The annual fees on state licenses shall be as follows:

1. Alcoholic beverage licenses. For each:

a. Distiller's license, if not more than 5,000 gallons of alcohol or spirits, or both, manufactured during the year in which the license is granted, $450; if more than 5,000 gallons but not more than 36,000 gallons manufactured during such year, $2,500; and if more than 36,000 gallons manufactured during such year, $3,725;

b. Fruit distiller's license, $3,725;

c. Banquet facility license or museum license, $190;

d. Bed and breakfast establishment license, $35;

e. Tasting license, $40 per license granted;

f. Equine sporting event license, $130;

g. Motor car sporting event facility license, $130;

h. Day spa license, $100;

i. Delivery permit, $120 if the permittee holds no other license under this title;

j. Meal-assembly kitchen license, $100;

k. Canal boat operator license, $100;

l. Annual arts venue event license, $100; and

m. Art instruction studio license, $100.

2. Wine licenses. For each:

a. Winery license, if not more than 5,000 gallons of wine manufactured during the year in which the license is granted, $189, and if more than 5,000 gallons manufactured during such year, $3,725;

b. (1) Wholesale wine license, $185 for any wholesaler who sells 30,000 gallons of wine or less per year, $930 for any wholesaler who sells more than 30,000 gallons per year but not more than 150,000 gallons of wine per year, $1,430 for any wholesaler who sells more than 150,000 but not more than 300,000 gallons of wine per year, and, $1,860 for any wholesaler who sells more than 300,000 gallons of wine per year;

(2) Wholesale wine license, including that granted pursuant to § 4.1-207.1, applicable to two or more premises, the annual state license tax shall be the amount set forth in subdivision b (1), multiplied by the number of separate locations covered by the license;

c. Wine importer's license, $370;

d. Retail off-premises winery license, $145, which shall include a delivery permit;

e. Farm winery license, $190 for any Class A license and $3,725 for any Class B license, each of which shall include a delivery permit;

f. Wine shipper's license, $95; and

g. Internet wine retailer license, $150.

3. Beer licenses. For each:

a. Brewery license, if not more than 500 barrels of beer manufactured during the year in which the license is granted, $350; if not more than 10,000 barrels of beer manufactured during the year in which the license is granted, $2,150; and if more than 10,000 barrels manufactured during such year, $4,300;

b. Bottler's license, $1,430;

c. (1) Wholesale beer license, $930 for any wholesaler who sells 300,000 cases of beer a year or less, and $1,430 for any wholesaler who sells more than 300,000 but not more than 600,000 cases of beer a year, and $1,860 for any wholesaler who sells more than 600,000 cases of beer a year;

(2) Wholesale beer license applicable to two or more premises, the annual state license tax shall be the amount set forth in subdivision c (1), multiplied by the number of separate locations covered by the license;

d. Beer importer's license, $370;

e. Retail on-premises beer license to a hotel, restaurant, club or other person, except a common carrier of passengers by train or boat, $145; for each such license to a common carrier of passengers by train or boat, $145 per annum for each of the average number of boats, dining cars, buffet cars or club cars operated daily in the Commonwealth;

f. Retail off-premises beer license, $120, which shall include a delivery permit;

g. Retail on-and-off premises beer license to a hotel, restaurant, club or grocery store located in a town or in a rural area outside the corporate limits of any city or town, $300, which shall include a delivery permit;

h. Beer shipper's license, $95; and

i. Retail off-premises brewery license, $120, which shall include a delivery permit.

4. Wine and beer licenses. For each:

a. Retail on-premises wine and beer license to a hotel, restaurant, club or other person, except a common carrier of passengers by train, boat or airplane, $300; for each such license to a common carrier of passengers by train or boat, $300 per annum for each of the average number of boats, dining cars, buffet cars or club cars operated daily in the Commonwealth, and for each such license granted to a common carrier of passengers by airplane, $750;

b. Retail on-premises wine and beer license to a hospital, $145;

c. Retail off-premises wine and beer license, including each gift shop, gourmet shop and convenience grocery store license, $230, which shall include a delivery permit;

d. Retail on-and-off premises wine and beer license to a hotel, restaurant or club, $600, which shall include a delivery permit;

e. Banquet license, $40 per license granted by the Board, except for banquet licenses granted by the Board pursuant to subsection A of § 4.1-215 for events occurring on more than one day, which shall be $100 per license;

f. Gourmet brewing shop license, $230;

g. Wine and beer shipper's license, $95;

h. Annual banquet license, $150;

i. Fulfillment warehouse license, $120;

j. Marketing portal license, $150; and

k. Gourmet oyster house license, $230.

5. Mixed beverage licenses. For each:

a. Mixed beverage restaurant license granted to persons operating restaurants, including restaurants located on premises of and operated by hotels or motels, or other persons:

(i) With a seating capacity at tables for up to 100 persons, $560;

(ii) With a seating capacity at tables for more than 100 but not more than 150 persons, $975; and

(iii) With a seating capacity at tables for more than 150 persons, $1,430.

b. Mixed beverage restaurant license for restaurants located on the premises of and operated by private, nonprofit clubs:

(i) With an average yearly membership of not more than 200 resident members, $750;

(ii) With an average yearly membership of more than 200 but not more than 500 resident members, $1,860; and

(iii) With an average yearly membership of more than 500 resident members, $2,765.

c. Mixed beverage caterer's license, $1,860;

d. Mixed beverage limited caterer's license, $500;

e. Mixed beverage special events license, $45 for each day of each event;

f. Mixed beverage club events licenses, $35 for each day of each event;

g. Annual mixed beverage special events license, $560;

h. Mixed beverage carrier license:

(i) $190 for each of the average number of dining cars, buffet cars or club cars operated daily in the Commonwealth by a common carrier of passengers by train;

(ii) $560 for each common carrier of passengers by boat;

(iii) $1,475 for each license granted to a common carrier of passengers by airplane.

i. Annual mixed beverage amphitheater license, $560;

j. Annual mixed beverage motor sports race track license, $560;

k. Annual mixed beverage banquet license, $500;

l. Limited mixed beverage restaurant license:

(i) With a seating capacity at tables for up to 100 persons, $460;

(ii) With a seating capacity at tables for more than 100 but not more than 150 persons, $875;

(iii) With a seating capacity at tables for more than 150 persons, $1,330;

m. Annual mixed beverage motor sports facility license, $560; and

n. Annual mixed beverage performing arts facility license, $560.

6. Temporary licenses. For each temporary license authorized by § 4.1-211, one-half of the tax imposed by this section on the license for which the applicant applied.

B. The tax on each such license, except banquet and mixed beverage special events licenses, shall be subject to proration to the following extent: If the license is granted in the second quarter of any year, the tax shall be decreased by one-fourth; if granted in the third quarter of any year, the tax shall be decreased by one-half; and if granted in the fourth quarter of any year, the tax shall be decreased by three-fourths.

If the license on which the tax is prorated is a distiller's license to manufacture not more than 5,000 gallons of alcohol or spirits, or both, during the year in which the license is granted, or a winery license to manufacture not more than 5,000 gallons of wine during the year in which the license is granted, the number of gallons permitted to be manufactured shall be prorated in the same manner.

Should the holder of a distiller's license or a winery license to manufacture not more than 5,000 gallons of alcohol or spirits, or both, or wine, apply during the license year for an unlimited distiller's or winery license, such person shall pay for such unlimited license a license tax equal to the amount that would have been charged had such license been applied for at the time that the license to manufacture less than 5,000 gallons of alcohol or spirits or wine, as the case may be, was granted, and such person shall be entitled to a refund of the amount of license tax previously paid on the limited license.

Notwithstanding the foregoing, the tax on each license granted or reissued for a period other than 12, 24, or 36 months shall be equal to one-twelfth of the taxes required by subsection A computed to the nearest cent, multiplied by the number of months in the license period, and then increased by five percent. Such tax shall not be refundable, except as provided in § 4.1-232.

C. Nothing in this chapter shall exempt any licensee from any state merchants' license or state restaurant license or any other state tax. Every licensee, in addition to the taxes imposed by this chapter, shall be liable to state merchants' license taxation and state restaurant license taxation and other state taxation the same as if the alcoholic beverages were nonalcoholic. In ascertaining the liability of a beer wholesaler to merchants' license taxation, however, and in computing the wholesale merchants' license tax on a beer wholesaler, the first $163,800 of beer purchases shall be disregarded; and in ascertaining the liability of a wholesale wine distributor to merchants' license taxation, and in computing the wholesale merchants' license tax on a wholesale wine distributor, the first $163,800 of wine purchases shall be disregarded.

D. In addition to the taxes set forth in this section, a fee of $5 may be imposed on any license purchased in person from the Board if such license is available for purchase online.

Code 1950, § 4-33; 1952, c. 535; 1960, c. 476; 1968, c. 609, § 4-98.18; 1970, c. 627; 1972, cc. 691, 717; 1974, c. 267; 1975, cc. 2, 483; 1976, c. 496; 1978, cc. 153, 190; 1979, c. 366; 1980, cc. 324, 524, 526, § 4-25.1; 1981, c. 410; 1982, cc. 66, 527; 1984, cc. 180, 200, 559; 1985, c. 457; 1986, cc. 190, 374; 1990, cc. 300, 390, 707, 810; 1991, c. 425; 1992, cc. 162, 350; 1993, c. 866; 1995, cc. 497, 518; 1996, cc. 584, 596, 604; 1998, cc. 489, 535; 1999, c. 325; 2000, cc. 1036, 1037, 1047, 1051, 1052; 2001, cc. 461, 845; 2003, cc. 1029, 1030; 2004, c. 487; 2004, Sp. Sess. I, c. 4; 2005, cc. 784, 911, 951; 2006, cc. 737, 845; 2006, Sp. Sess. I, c. 2; 2007, cc. 99, 101, 107, 295, 558, 799, 870, 932; 2008, c. 198; 2010, cc. 317, 561; 2011, cc. 6, 626; 2012, cc. 203, 237; 2013, c. 479; 2014, cc. 510, 637; 2015, cc. 348, 412, 695.



§ 4.1-232. Refund of state license tax

A. The Board may correct erroneous assessments made by it against any person and make refunds of any amounts collected pursuant to erroneous assessments, or collected as taxes on licenses, which are subsequently refused or application therefor withdrawn, and to allow credit for any license taxes paid by any licensee for any license that is subsequently merged or changed into another license during the same license period. No refund shall be made of any such amount, however, unless made within three years from the date of collection of the same.

B. In any case where a licensee has changed its name or form of organization during a license period without any change being made in its ownership, and because of such change is required to pay an additional license tax for such period, the Board shall refund to such licensee the amount of such tax so paid in excess of the required license tax for such period.

C. The Board shall make refunds, prorated according to a schedule of its prescription, to licensees of state license taxes paid pursuant to subsection A of § 4.1-231 if the place of business designated in the license is destroyed by an act of God, including but not limited to fire, earthquake, hurricane, storm, or similar natural disaster or phenomenon.

D. Any amount required to be refunded under this section shall be paid by the State Treasurer out of moneys appropriated to the Board and in the manner prescribed in § 4.1-116.

Code 1950, §§ 4-33, 4-35; 1952, c. 535; 1960, c. 476; 1970, c. 627; 1972, c. 717; 1974, c. 267; 1976, c. 496; 1978, c. 190; 1980, cc. 524, 526; 1982, cc. 66, 527; 1984, cc. 180, 559; 1986, c. 190; 1990, cc. 300, 390, 707; 1991, c. 425; 1992, c. 350; 1993, c. 866; 2011, c. 728; 2015, c. 412.



§ 4.1-233. Taxes on local licenses

A. In addition to the state license taxes, the annual local license taxes which may be collected shall not exceed the following sums:

1. Alcoholic beverages. -- For each:

a. Distiller's license, if more than 5,000 gallons but not more than 36,000 gallons manufactured during such year, $750; if more than 36,000 gallons manufactured during such year, $1,000; and no local license shall be required for any person who manufactures not more than 5,000 gallons of alcohol or spirits, or both, during such license year;

b. Fruit distiller's license, $1,500;

c. Bed and breakfast establishment license, $40;

d. Museum license, $10;

e. Tasting license, $5 per license granted;

f. Equine sporting event license, $10;

g. Day spa license, $20;

h. Motor car sporting event facility license, $10;

i. Meal-assembly kitchen license, $20;

j. Canal boat operator license, $20;

k. Annual arts venue event license, $20; and

l. Art instruction studio license, $20.

2. Beer. -- For each:

a. Brewery license, if not more than 500 barrels of beer manufactured during the year in which the license is granted, $250, and if more than 500 barrels of beer manufactured during the year in which the license is granted, $1,000;

b. Bottler's license, $500;

c. Wholesale beer license, in a city, $250, and in a county or town, $75;

d. Retail on-premises beer license for a hotel, restaurant or club and for each retail off-premises beer license in a city, $100, and in a county or town, $25; and

e. Beer shipper's license, $10.

3. Wine. -- For each:

a. Winery license, $50;

b. Wholesale wine license, $50;

c. Farm winery license, $50; and

d. Wine shipper's license, $10.

4. Wine and beer. -- For each:

a. Retail on-premises wine and beer license for a hotel, restaurant or club; and for each retail off-premises wine and beer license, including each gift shop, gourmet shop and convenience grocery store license, in a city, $150, and in a county or town, $37.50;

b. Hospital license, $10;

c. Banquet license, $5 for each license granted, except for banquet licenses granted by the Board pursuant to subsection A of § 4.1-215 for events occurring on more than one day, which shall be $20 per license;

d. Gourmet brewing shop license, $150;

e. Wine and beer shipper's license, $10;

f. Annual banquet license, $15; and

g. Gourmet oyster house license, in a city, $150, and in a county or town, $37.50.

5. Mixed beverages. -- For each:

a. Mixed beverage restaurant license, including restaurants located on the premises of and operated by hotels or motels, or other persons:

(i) With a seating capacity at tables for up to 100 persons, $200;

(ii) With a seating capacity at tables for more than 100 but not more than 150 persons, $350; and

(iii) With a seating capacity at tables for more than 150 persons, $500.

b. Private, nonprofit club operating a restaurant located on the premises of such club, $350;

c. Mixed beverage caterer's license, $500;

d. Mixed beverage limited caterer's license, $100;

e. Mixed beverage special events licenses, $10 for each day of each event;

f. Mixed beverage club events licenses, $10 for each day of each event;

g. Annual mixed beverage amphitheater license, $300;

h. Annual mixed beverage motor sports race track license, $300;

i. Annual mixed beverage banquet license, $75;

j. Limited mixed beverage restaurant license:

(i) With a seating capacity at tables for up to 100 persons, $100;

(ii) With a seating capacity at tables for more than 100 but not more than 150 persons, $250;

(iii) With a seating capacity at tables for more than 150 persons, $400;

k. Annual mixed beverage motor sports facility license, $300; and

l. Annual mixed beverage performing arts facility license, $300.

B. Common carriers. -- No local license tax shall be either charged or collected for the privilege of selling alcoholic beverages in (i) passenger trains, boats or airplanes and (ii) rooms designated by the Board of establishments of air carriers of passengers at airports in the Commonwealth for on-premises consumption only.

C. Merchants' and restaurants' license taxes. -- The governing body of each county, city or town in the Commonwealth, in imposing local wholesale merchants' license taxes measured by purchases, local retail merchants' license taxes measured by sales, and local restaurant license taxes measured by sales, may include alcoholic beverages in the base for measuring such local license taxes the same as if the alcoholic beverages were nonalcoholic. No local alcoholic beverage license authorized by this chapter shall exempt any licensee from any local merchants' or local restaurant license tax, but such local merchants' and local restaurant license taxes may be in addition to the local alcoholic beverage license taxes authorized by this chapter.

The governing body of any county, city or town, in adopting an ordinance under this section, shall provide that in ascertaining the liability of (i) a beer wholesaler to local merchants' license taxation under the ordinance, and in computing the local wholesale merchants' license tax on such beer wholesaler, purchases of beer up to a stated amount shall be disregarded, which stated amount shall be the amount of beer purchases which would be necessary to produce a local wholesale merchants' license tax equal to the local wholesale beer license tax paid by such wholesaler and (ii) a wholesale wine licensee to local merchants' license taxation under the ordinance, and in computing the local wholesale merchants' license tax on such wholesale wine licensee, purchases of wine up to a stated amount shall be disregarded, which stated amount shall be the amount of wine purchases which would be necessary to produce a local wholesale merchants' license tax equal to the local wholesale wine licensee license tax paid by such wholesale wine licensee.

D. Delivery. -- No county, city or town shall impose any local alcoholic beverages license tax on any wholesaler for the privilege of delivering alcoholic beverages in the county, city or town when such wholesaler maintains no place of business in such county, city or town.

E. Application of county tax within town. -- Any county license tax imposed under this section shall not apply within the limits of any town located in such county, where such town now, or hereafter, imposes a town license tax on the same privilege.

Code 1950, § 4-38; 1952, c. 535; 1968, c. 609, § 4-98.19; 1970, cc. 627, 734; 1972, c. 691; 1974, c. 460; 1975, c. 483; 1976, c. 496; 1978, c. 190; 1982, cc. 66, 527; 1984, c. 180; 1990, c. 707; 1992, cc. 162, 350; 1993, c. 866; 1995, cc. 497, 518; 1996, cc. 584, 596, 604; 1998, cc. 489, 535; 1999, c. 325; 2000, cc. 1036, 1047, 1051; 2001, cc. 461, 845; 2004, cc. 384, 487; 2005, cc. 784, 911; 2006, c. 737; 2007, cc. 101, 107, 295; 2008, c. 198; 2011, c. 626; 2012, cc. 203, 237; 2013, c. 479; 2014, cc. 510, 637; 2015, cc. 348, 695.



§ 4.1-234. Tax on wine and other alcoholic beverages; exceptions

A. In addition to the taxes imposed pursuant to Chapter 6 (§ 58.1-600 et seq.) of Title 58.1, a tax of 40 cents is levied on each liter of wine sold in the Commonwealth. Additionally, on vermouth and on farm winery wines sold to consumers by the Board the state tax shall be four percent of the price charged.

B. There is levied on other alcoholic beverages sold by the Board a tax of 20 percent of the price charged. This subsection shall also apply to all alcoholic beverages purchased from the Board by any mixed beverage licensee.

C. The provisions of this section shall not apply to (i) beer, (ii) wine coolers, (iii) sales of wine by manufacturers to wholesale wine licensees for resale to retail licensees, (iv) sales, other than by or through government stores, of alcoholic beverages for manufacturing and industrial purposes, or either, (v) sales, other than by or through government stores, of alcohol for hospital and laboratory purposes, or either, (vi) alcoholic beverages shipped from the Commonwealth to points outside the Commonwealth, for resale outside the Commonwealth, (vii) alcoholic beverages shipped from the Commonwealth to consumers outside the Commonwealth for personal consumption and not for resale, and (viii) sales to any instrumentality of the federal government.

1968, c. 609, § 4-98.20; 1980, c. 624, § 4-22.1; 1981, cc. 381, 407; 1982, cc. 540, 556; 1984, c. 200; 1985, cc. 222, 457; 1986, c. 130; 1993, c. 866; 2011, cc. 238, 299.



§ 4.1-235. Collection; computation, distribution of tax on wine and other alcoholic beverages; refunds and adjustments

A. The Board shall collect the state taxes levied pursuant to § 4.1-234 as follows:

1. Collection shall be from the purchaser at the time of or prior to sale, except as to sales made to wholesale wine licensees. Wholesale wine licensees shall collect the taxes at the time of or prior to sale to retail licensees, and shall remit such taxes monthly to the Board, along with such reports as may be required by the Board, at the time and in the manner prescribed by the Board.

2. In establishing the prices for items sold by it to persons other than wholesale licensees, the Board shall include a reasonable markup. The liter tax or 20 percent tax, as appropriate, shall then be added to the price of each container of alcoholic beverages. The four percent tax on vermouth and farm winery wines shall then be added for those products. In all cases the final price for each container may be established so as to be a multiple of five or rounded to end with a nine.

In accounting for the state tax on sales the Board shall divide the net sales for the quarter by 1.20 and multiply the result by 20 percent. As to the sale of vermouth and farm winery wine, the Board shall divide the net sales for the quarter by 1.04 and multiply the result by four percent.

B. The amount of tax collected under this section during each quarter shall, within 50 days after the close of such quarter, be certified to the Comptroller by the Board and shall be transferred by him from the special fund described in § 4.1-116 to the general fund of the state treasury. The Board shall, not later than June 20 of every year, estimate the yield of the state tax on sales imposed by § 4.1-234 for the quarter ending June 30 and certify the amount of such estimate to the Comptroller, whereupon the Comptroller shall, before the end of the month, transfer the amount of such estimate from the special fund described in § 4.1-116 to the general fund of the state treasury, subject to such adjustment on account of an overestimate or underestimate as may be indicated within 50 days after the close of the quarter ending on June 30.

Forty-four percent of the amount derived from the liter tax levied pursuant to § 4.1-234 shall be transferred to the general fund and paid to the several counties, cities, and towns of the Commonwealth in proportion to their respective populations, and is appropriated for such purpose.

The counties, cities, and towns shall in no event receive from the taxes derived from the sale of wines less revenue than was received by such counties, cities, and towns for the year ending June 30, 1976.

The portion of wine liter tax collected pursuant to § 4.1-234 that is attributable to the sale of wine produced by a farm winery shall be deposited in the Virginia Wine Promotion Fund established pursuant to § 3.2-3005.

Twelve percent of the amount derived from the liter tax levied shall be retained by the Board as operating revenue and distributed as provided in § 4.1-117.

C. As used in this section, the term "net sales" means gross sales less refunds to customers.

D. The Board may make a refund or adjustment of any tax paid to it under this section when (i) the wine upon which such tax has been paid has been condemned and is not permitted to be sold in the Commonwealth, or (ii) wine is returned by a retail licensee to a wholesale wine licensee for refund in accordance with Board regulations or approval. Any claim for such refund or adjustment shall be made to the Board in the report filed with the Board by the wholesale wine licensee for the period in which such return and refund occurs.

1980, c. 624, § 4-22.1; 1981, c. 407; 1982, cc. 540, 556; 1984, c. 200; 1985, cc. 222, 457; 1986, c. 130; 1993, c. 866; 2010, cc. 247, 362; 2015, cc. 4, 21.



§ 4.1-236. Excise tax on beer and wine coolers; payment of tax; exceptions

A. There is levied on all beer and wine coolers sold in the Commonwealth an excise tax at the rate of:

1. Twenty-five and sixty-five hundredths cents per gallon per barrel;

2. Two cents per bottle on bottles of not more than seven ounces each;

3. Two and sixty-five hundredths cents per bottle on bottles of more than seven ounces each but not more than twelve ounces each; and

4. Two and twenty-two one hundredths mills per ounce per bottle on bottles of more than twelve ounces each.

B. The tax herein levied shall be paid by the manufacturer, bottler or wholesaler selling beer or wine coolers to licensed retailers.

C. Any person selling or offering for sale in the Commonwealth any beer or wine coolers purchased or obtained from any person not licensed either as a manufacturer, bottler or wholesaler under this chapter, and on which the excise tax levied has not been paid, shall pay the tax.

D. This section shall not apply to any manufacturer, bottler or wholesaler of any beer or wine coolers, which are:

1. Shipped out of the Commonwealth by such manufacturer, bottler or wholesaler for resale outside of the Commonwealth;

2. Sold to the United States or to any instrumentality thereof for resale to or for the use or consumption by members of the armed forces of the United States;

3. Sold to the U.S. Department of Veterans Affairs for resale to veterans of the armed services of the United States who are hospitalized or domiciled in hospitals and homes of the U.S. Department of Veterans Affairs within the geographical confines of the Commonwealth;

4. Shipped to a post exchange of the armed forces of the United States for resale by such post exchange, whether such post exchange is located on a United States military reservation or not;

5. Shipped to any instrumentality of the United States which is exempt on constitutional grounds from the excise tax levied by this section; or

6. Sold and delivered to foreign boats or aircraft actually engaged in foreign commerce or commerce between any ports of the United States or commerce between the United States and any of its possessions outside of the several states and the District of Columbia.

The exceptions allowed in subdivisions 1, 4, and 5 of this subsection shall be applicable only if, in each case, evidence satisfactory to the Board is submitted in writing that such beer or wine coolers were so shipped.

1988, c. 261, §§ 4-128, 4-129, 4-130; 1993, c. 866 .



§ 4.1-237. Refund and adjustments on excise tax on beer and wine coolers

A. Whenever it is proved to the satisfaction of the Board that the tax levied pursuant to § 4.1-236 has been paid and that beer or wine coolers were or are (i) damaged, destroyed or otherwise deemed to be unsalable by reason of fire or any other providential cause before sale to the consumer, (ii) destroyed voluntarily because the beer or wine coolers were defective and after notice to and approval by the Board of such destruction or (iii) destroyed in any manner while in possession of a common, private or contract carrier, the Board shall certify such facts to the Comptroller for approval of a refund payment from the state treasury to such extent as may be proper. The manufacturer, bottler or wholesaler shall make a report thereof to the Board as a portion of the report required by § 4.1-239.

B. Whenever it is proved to the satisfaction of the Board that any person has purchased beer or wine coolers which have been sold by him in such manner as to be exempt from the excise tax levied under § 4.1-236, the Board shall certify such facts to the Comptroller for approval of a refund payment from the state treasury to such extent as may be proper.

1988, c. 261, §§ 4-141, 4-142; 1993, c. 866 .



§ 4.1-238. Bond required to secure excise tax liability on beer and wine coolers, and wine stored in bonded warehouses

A. Every manufacturer, bottler or wholesaler, as a condition precedent to obtaining a license to sell beer or wine coolers to a licensed retailer, shall file a bond with the Board in such sum and with such surety as the Board deems adequate to cover the tax liability of each such manufacturer, bottler or wholesaler. The sum of such bond shall be proportioned to the volume of business of each such manufacturer, bottler or wholesaler, but shall in no event be less than $1,000 or more than $100,000. Such bond shall be conditioned upon the payment by such manufacturer, bottler or wholesaler of the tax imposed by § 4.1-236.

B. Every holder of a bonded warehouse permit, issued in accordance with subdivision 14 of § 4.1-212, as a condition to obtaining the permit, shall file a bond with the Board in such sum and with such surety as the Board deems adequate to cover the tax liability of each such permittee. The sum of such bond shall be proportioned to the volume of business of each such manufacturer, bottler, or wholesaler, but shall in no event be less than $1,000 or more than $10,000. Such bond shall be conditioned upon the payment by the permittee of the tax imposed by § 4.1-234.

C. The Board may waive the requirement of both the surety and the bond, in cases where a manufacturer, bottler or wholesaler has previously demonstrated his financial responsibility.

D. Upon the termination of the bond, its guaranty or surety, the Board, upon reasonable notice to the manufacturer, bottler or wholesaler so licensed, may suspend the license so granted until such times as the required bond is filed or the proper surety or guaranty is given.

1988, c. 261, § 4-138; 1993, c. 866; 2003, c. 564.



§ 4.1-239. Monthly reports and payment of excise tax on beer and wine coolers; filing by nonresident manufacturer; commissions

A. On or before the tenth day of each month, each manufacturer, bottler, wholesaler or other person selling beer or wine coolers in the Commonwealth who is chargeable with the payment of excise taxes imposed by § 4.1-236 shall file a report under oath with the Board, on forms prescribed by the Board, showing the quantity of all beer and wine coolers manufactured, bottled or sold by such person during the preceding calendar months. Such report shall also contain any other information the Board may require. Common carriers of passengers by train or boat licensed to sell beer or wine coolers in dining cars, buffet cars, club cars or on such boats shall have thirty days from the end of each calendar month to file such reports. At the time of filing, such person shall pay the Board all excise taxes chargeable against him under the provisions of § 4.1-236, unless the taxes have been previously paid.

B. In addition to the requirements of subsection A, on or before the fifteenth day of each month each nonresident manufacturer shall forward a copy of each invoice required by Board regulation or a listing of all such invoices for the preceding month to the Board as a condition of shipment into or doing business in the Commonwealth.

C. Any person filing the report required by this section and paying such excise tax required by subsection B of § 4.1-236 shall be allowed a commission of one percent of the amount of tax due as compensation for the expense of maintaining records and preparing reports so as to account for and remit the tax levied by § 4.1-236. Such commission shall also be allowed as compensation for the expense, if any, of compliance with the requirements of § 4.1-238. Such commission shall be accounted for in the form of a deduction from the amount of tax which would otherwise be due.

1988, c. 261, §§ 4-131, 4-132, 4-133; 1993, c. 866 .



§ 4.1-240. Collection of taxes and fees; service charge; storage of credit card, debit card, and automated clearinghouse information

A. The Board may accept payment by any commercially acceptable means, including checks, credit cards, debit cards, and electronic funds transfers, for the taxes, penalties, or other fees imposed on a licensee in accordance with this title. In addition, the Board may assess a service charge for the use of a credit or debit card. The service charge shall not exceed the amount negotiated and agreed to in a contract with the Department.

B. Upon the request of a license applicant or licensee, the Board may collect and maintain a record of the applicant's or licensee's credit card, debit card, or automated clearinghouse transfer information and use such information for future payments of taxes, penalties, other fees, or amounts due for products purchased from the Board. The Board may assess a service charge as provided in subsection A for any payments made under this subsection. The Board may procure the services of a third-party vendor for the secure storage of information collected pursuant to this subsection.

2000, c. 801; 2015, c. 412.



§ 4.1-300. Illegal manufacture and bottling; penalty

A. Except as otherwise provided in §§ 4.1-200 and 4.1-201, no person shall manufacture alcoholic beverages in the Commonwealth without being licensed under this title to manufacture such alcoholic beverages. Nor shall any person, other than a brewery licensee or bottler's licensee, bottle beer for sale.

B. The presence of mash at an unlicensed distillery shall constitute manufacturing within the meaning of this section.

C. Any person convicted of a violation of this section shall be guilty of a Class 6 felony.

Code 1950, § 4-57; 1954, c. 484; 1974, c. 460; 1993, c. 866 .



§ 4.1-301. Conspiracy to violate § 4.1-300; penalty

If two or more persons conspire together to do any act which is in violation of § 4.1-300, and one or more of these persons does any act to effect the object of the conspiracy, each of the parties to such conspiracy shall be guilty of a Class 6 felony.

1956, c. 70, § 4-57.1; 1993, c. 866 .



§ 4.1-302. Illegal sale of alcoholic beverages in general; penalty

If any person who is not licensed sells any alcoholic beverages except as permitted by this title, he shall be guilty of a Class 1 misdemeanor.

In the event of a second or subsequent conviction under this section, a jail sentence of no less than thirty days shall be imposed and in no case be suspended.

Code 1950, § 4-58; 1952, c. 491; 1984, c. 603; 1993, c. 866 .



§ 4.1-302.1. Use of alcohol vaporizing devices prohibited; penalty

A. No person shall purchase, offer for sale or use, sell or use any vaporized form of an alcoholic beverage produced by an alcohol vaporizing device.

B. Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

2006, c. 714.



§ 4.1-302.2. Sale, purchase, use of powdered or crystalline alcohol prohibited; penalty

A. No person shall purchase or possess, offer for sale or use, sell, or use any powdered or crystalline alcohol product.

B. As used in this section, "powdered or crystalline alcohol" means a product that is manufactured into a powdered or crystalline form and that contains any amount of alcohol.

C. A violation of this section is a Class 1 misdemeanor.

2015, cc. 25, 735.



§ 4.1-303. Purchase of alcoholic beverages from person not authorized to sell; penalty

If any person buys alcoholic beverages from any person other than the Board, a government store or a person authorized under this title to sell alcoholic beverages, he shall be guilty of a Class 1 misdemeanor.

Code 1950, § 4-71; 1968, c. 7; 1993, c. 866 .



§ 4.1-304. Persons to whom alcoholic beverages may not be sold; proof of legal age; penalty

A. No person shall, except pursuant to subdivisions 1 through 5 of § 4.1-200, sell any alcoholic beverages to any individual when at the time of such sale he knows or has reason to believe that the individual to whom the sale is made is (i) less than 21 years of age, (ii) interdicted, or (iii) intoxicated. Any person convicted of a violation of this subsection is guilty of a Class 1 misdemeanor.

B. Any person who sells, except pursuant to subdivisions 1 through 5 of § 4.1-200, any alcoholic beverage to an individual who is less than 21 years of age and at the time of the sale does not require the individual to present bona fide evidence of legal age indicating that the individual is 21 years of age or older is guilty of a violation of this subsection. Bona fide evidence of legal age is limited to any evidence that is or reasonably appears to be an unexpired driver's license issued by any state of the United States or the District of Columbia, military identification card, United States passport or foreign government visa, unexpired special identification card issued by the Department of Motor Vehicles, or any other valid government-issued identification card bearing the individual's photograph, signature, height, weight, and date of birth, or which bears a photograph that reasonably appears to match the appearance of the purchaser. A student identification card shall not constitute bona fide evidence of legal age for purposes of this subsection. Any person convicted of a violation of this subsection is guilty of a Class 3 misdemeanor. Notwithstanding the provisions of § 4.1-202, the Board shall not take administrative action against a licensee for the conduct of his employee who violates this subsection.

C. No person shall be convicted of both subsections A and B for the same sale.

Code 1950, § 4-62; 1970, c. 686; 1974, c. 460; 1979, c. 537; 1981, c. 24; 1982, c. 66; 1983, c. 608; 1985, c. 559; 1990, c. 771; 1993, c. 866; 2013, c. 562.



§ 4.1-305. Purchasing or possessing alcoholic beverages unlawful in certain cases; venue; exceptions; penalty; forfeiture; deferred proceedings; treatment and education programs and services

A. No person to whom an alcoholic beverage may not lawfully be sold under § 4.1-304 shall consume, purchase or possess, or attempt to consume, purchase or possess, any alcoholic beverage, except (i) pursuant to subdivisions 1 through 7 of § 4.1-200; (ii) where possession of the alcoholic beverages by a person less than 21 years of age is due to such person's making a delivery of alcoholic beverages in pursuance of his employment or an order of his parent; or (iii) by any state, federal, or local law-enforcement officer or his agent when possession of an alcoholic beverage is necessary in the performance of his duties. Such person may be prosecuted either in the county or city in which the alcohol was possessed or consumed, or in the county or city in which the person exhibits evidence of physical indicia of consumption of alcohol. It shall be an affirmative defense to a charge of a violation of this subsection if the defendant shows that such consumption or possession was pursuant to subdivision 7 of § 4.1-200.

B. No person under the age of 21 years shall use or attempt to use any (i) altered, fictitious, facsimile or simulated license to operate a motor vehicle, (ii) altered, fictitious, facsimile or simulated document, including, but not limited to a birth certificate or student identification card, or (iii) motor vehicle operator's license, birth certificate or student identification card of another person in order to establish a false identification or false age for himself to consume, purchase or attempt to consume or purchase an alcoholic beverage.

C. Any person found guilty of a violation of this section shall be guilty of a Class 1 misdemeanor; and upon conviction, (i) such person shall be ordered to pay a mandatory minimum fine of $500 or ordered to perform a mandatory minimum of 50 hours of community service as a condition of probation supervision and (ii) the license to operate a motor vehicle in the Commonwealth of any such person age 18 or older shall be suspended for a period of not less than six months and not more than one year; the license to operate a motor vehicle in the Commonwealth of any juvenile shall be handled in accordance with the provisions of § 16.1-278.9. The court, in its discretion and upon a demonstration of hardship, may authorize an adult convicted of a violation of this section the use of a restricted permit to operate a motor vehicle in accordance with the provisions of subsection E of § 18.2-271.1 or when referred to a local community-based probation services agency established pursuant to Article 9 (§ 9.1-173 et seq.) of Chapter 1 of Title 9.1. During the period of license suspension, the court may require an adult who is issued a restricted permit under the provisions of this subsection to be (a) monitored by an alcohol safety action program, or (b) supervised by a local community-based probation services agency established pursuant to Article 9 (§ 9.1-173 et seq.) of Chapter 1 of Title 9.1, if one has been established for the locality. The alcohol safety action program or local community-based probation services agency shall report to the court any violation of the terms of the restricted permit, the required alcohol safety action program monitoring or local community-based probation services and any condition related thereto or any failure to remain alcohol-free during the suspension period.

D. Any alcoholic beverage purchased or possessed in violation of this section shall be deemed contraband and forfeited to the Commonwealth in accordance with § 4.1-338.

E. Any retail licensee who in good faith promptly notifies the Board or any state or local law-enforcement agency of a violation or suspected violation of this section shall be accorded immunity from an administrative penalty for a violation of § 4.1-304.

F. When any adult who has not previously been convicted of underaged consumption, purchase or possession of alcoholic beverages in Virginia or any other state or the United States is before the court, the court may, upon entry of a plea of guilty or not guilty, if the facts found by the court would justify a finding of guilt of a violation of subsection A, without entering a judgment of guilt and with the consent of the accused, defer further proceedings and place him on probation subject to appropriate conditions. Such conditions may include the imposition of the license suspension and restricted license provisions in subsection C. However, in all such deferred proceedings, the court shall require the accused to enter a treatment or education program or both, if available, that in the opinion of the court best suits the needs of the accused. If the accused is placed on local community-based probation, the program or services shall be located in any of the judicial districts served by the local community-based probation services agency or in any judicial district ordered by the court when the placement is with an alcohol safety action program. The services shall be provided by (i) a program licensed by the Department of Behavioral Health and Developmental Services, (ii) certified by the Commission on VASAP, or (iii) by a program or services made available through a community-based probation services agency established pursuant to Article 9 (§ 9.1-173 et seq.) of Chapter 1 of Title 9.1, if one has been established for the locality. When an offender is ordered to a local community-based probation services rather than the alcohol safety action program, the local community-based probation services agency shall be responsible for providing for services or referring the offender to education or treatment services as a condition of probation.

Upon violation of a condition, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon fulfillment of the conditions, the court shall discharge the person and dismiss the proceedings against him without an adjudication of guilt. A discharge and dismissal hereunder shall be treated as a conviction for the purpose of applying this section in any subsequent proceedings.

When any juvenile is found to have committed a violation of subsection A, the disposition of the case shall be handled according to the provisions of Article 9 (§ 16.1-278 et seq.) of Chapter 11 of Title 16.1.

Code 1950, § 4-62; 1970, c. 686; 1974, c. 460; 1979, c. 537; 1981, c. 24; 1982, c. 66; 1983, c. 608; 1985, c. 559; 1990, c. 771; 1993, c. 866; 1995, c. 374; 1996, cc. 626, 730; 2000, c. 325; 2002, c. 338; 2003, cc. 845, 849; 2004, cc. 322, 461; 2005, c. 895; 2006, c. 207; 2007, c. 133; 2009, cc. 248, 726, 813, 840; 2012, cc. 250, 260.



§ 4.1-306. Purchasing alcoholic beverages for one to whom they may not be sold; penalty; forfeiture

A. Any person who purchases alcoholic beverages for another person, and at the time of such purchase knows or has reason to believe that the person for whom the alcoholic beverage was purchased was (i) interdicted, or (ii) intoxicated, is guilty of a Class 1 misdemeanor.

A1. Any person who purchases for, or otherwise gives, provides, or assists in the provision of alcoholic beverages to another person, when he knows or has reason to know that such person was less than 21 years of age, except (i) pursuant to subdivisions 1 through 7 of § 4.1-200; (ii) where possession of the alcoholic beverages by a person less than 21 years of age is due to such person's making a delivery of alcoholic beverages in pursuance of his employment or an order of his parent; or (iii) by any state, federal, or local law-enforcement officer when possession of an alcoholic beverage is necessary in the performance of his duties, is guilty of a Class 1 misdemeanor.

B. In addition to any other penalty authorized by law, any person found guilty of a violation of this section shall have his license to operate a motor vehicle suspended for a period of not more than one year. The court, in its discretion, may authorize any person convicted of a violation of this section the use of a restricted permit to operate a motor vehicle in accordance with the provisions of subsection D of § 16.1-278.9 or subsection E of § 18.2-271.1.

C. Any alcoholic beverages purchased in violation of this section shall be deemed contraband and forfeited to the Commonwealth in accordance with § 4.1-338.

Code 1950, § 4-73; 1970, c. 686; 1993, c. 866; 2005, cc. 895, 898; 2006, c. 87; 2011, c. 31.



§ 4.1-307. Persons by whom alcoholic beverages may not be sold or served for on-premises consumption; penalty

No person shall permit anyone employed by him under the age of (i) eighteen years to sell, serve or dispense in any manner alcoholic beverages for on-premises consumption, except pursuant to subdivisions 1 through 5 of § 4.1-200 or (ii) twenty-one years to prepare or mix alcoholic beverages in the capacity of bartender.

Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 4-63; 1974, c. 460; 1982, c. 66; 1983, c. 608; 1993, c. 866 .



§ 4.1-308. Drinking alcoholic beverages, or offering to another, in public place; penalty; exceptions

A. If any person takes a drink of alcoholic beverages or offers a drink thereof to another, whether accepted or not, at or in any public place, he shall be guilty of a Class 4 misdemeanor.

B. This section shall not prevent any person from drinking alcoholic beverages or offering a drink thereof to another in any rooms or areas approved by the Board in a licensed establishment, provided such establishment or the person who operates the same is licensed to sell alcoholic beverages at retail for on-premises consumption and the alcoholic beverages drunk or offered were purchased therein.

C. This section shall not prevent any person from drinking alcoholic beverages or offering a drink thereof to another in any room or area approved by the Board at an event for which a banquet license or mixed beverage special events license has been granted. Nor shall this section prevent, upon authorization of the licensee, any person from drinking his own lawfully acquired alcoholic beverages or offering a drink thereof to another in approved areas and locations at events for which a coliseum or stadium license has been granted.

D. This section shall not prevent any person from drinking alcoholic beverages or offering a drink thereof to another on a chartered boat being used for the transportation of passengers for compensation which is not licensed by the Board and which does not sell alcoholic beverages.

Code 1950, § 4-78; 1956, c. 23; 1972, c. 143; 1977, c. 439; 1979, c. 622; 1986, c. 113; 1988, c. 893; 1989, c. 42; 1990, c. 932; 1993, c. 866 .



§ 4.1-309. Drinking or possessing alcoholic beverages in or on public school grounds; penalty

A. No person shall possess or drink any alcoholic beverage in or upon the grounds of any public elementary or secondary school during school hours or school or student activities.

B. In addition, no person shall drink and no organization shall serve any alcoholic beverage in or upon the grounds of any public elementary or secondary school after school hours or school or student activities, except for religious congregations using wine for sacramental purposes only.

C. Any person convicted of a violation of this section shall be guilty of a Class 2 misdemeanor.

D. This section shall not prohibit any person from possessing or drinking alcoholic beverages or any organization from serving alcoholic beverages in areas approved by the Board at a performing arts center owned by the City of Alexandria or the City of Portsmouth, provided the organization operating the performing arts center or its lessee has a license granted by the Board.

1954, c. 651, § 4-78.1; 1982, c. 288; 1991, c. 710; 1993, c. 866; 1994, c. 844; 1997, cc. 784, 837; 2007, c. 813.



§ 4.1-309.1. Possessing or consuming alcoholic beverage while operating a school bus; penalty

Any person who possesses or consumes an alcoholic beverage while operating a school bus and transporting children is guilty of a Class 1 misdemeanor. For purposes of this section, "school bus" shall have the same meaning as provided in § 46.2-100.

2010, c. 169.



§ 4.1-310. Illegal importation, shipment and transportation of alcoholic beverages; penalty; exception

A. No alcoholic beverages, other than wine or beer, shall be imported, shipped, transported or brought into the Commonwealth, other than to distillery licensees or winery licensees, unless consigned to the Board. However, the Board may permit such alcoholic beverages ordered by it from outside the Commonwealth for (i) persons, for industrial purposes, (ii) the manufacture of articles allowed to be manufactured under § 4.1-200, or (iii) hospitals, to be shipped or transported directly to such persons. On such orders or shipments of alcohol, the Board shall charge only a reasonable permit fee.

B. Except as otherwise provided in § 4.1-209.1 or 4.1-212.1, no wine shall be imported, shipped, transported or brought into the Commonwealth unless it is consigned to a wholesale wine licensee.

C. Except as otherwise provided in § 4.1-209.1 or 4.1-212.1, no beer shall be imported, shipped, transported or brought into the Commonwealth except to persons licensed to sell it.

D. Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

E. The provisions of this chapter shall not prohibit (i) any person from bringing, in his personal possession, or through United States Customs in his accompanying baggage, into the Commonwealth not for resale, alcoholic beverages in an amount not to exceed one gallon or four liters if any part of the alcoholic beverages being transported is held in metric-sized containers, (ii) the shipment or transportation into the Commonwealth of a reasonable quantity of alcoholic beverages not for resale in the personal or household effects of a person relocating his place of residence to the Commonwealth, or (iii) the possession or storage of alcoholic beverages on passenger boats, dining cars, buffet cars and club cars, licensed under this title, or common carriers engaged in interstate or foreign commerce.

Code 1950, § 4-84; 1970, c. 297; 1978, c. 436; 1983, c. 212; 1984, c. 200; 1993, c. 866; 1994, c. 826; 1995, cc. 253, 317; 2003, cc. 1029, 1030; 2007, cc. 99, 799.



§ 4.1-311. Limitations on transporting lawfully purchased alcoholic beverages; penalty

A. The transportation of alcoholic beverages lawfully purchased in the Commonwealth in excess of the following limits is prohibited except in accordance with Board regulations:

1. Wine and beer, no limitation.

2. Alcoholic beverages other than wine and beer, three gallons, provided that not more than one gallon thereof shall be in containers holding less than one-fifth of a gallon. If any part of the alcoholic beverages being transported is held in metric-sized containers, the three-gallon limitation shall be construed to be 12 liters, and not more than 4 liters thereof shall be in containers smaller than 750 milliliters.

B. The transportation of alcoholic beverages lawfully purchased outside the Commonwealth, within, into or through the Commonwealth, in quantities in excess of one gallon or four liters if any part of the alcohol being transported is held in metric-sized containers, is prohibited except in accordance with Board regulations adopted pursuant to this section.

C. Any person transporting alcoholic beverages in violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 4-72; 1974, c. 460, § 4-72.1; 1975, c. 480; 1978, c. 436; 1993, c. 866 .



§ 4.1-312. Limitation on carrying alcoholic beverages in motor vehicle transporting passengers for hire; penalty

The transportation of alcoholic beverages in any motor vehicle which is being used, or is licensed, for the transportation of passengers for hire is prohibited, except when carried in the possession of a passenger who is being transported for compensation at the regular rate and fare charged other passengers.

Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 4-74; 1993, c. 866 .



§ 4.1-313. Possessing, transporting, etc., alcoholic beverages illegally acquired; penalty

A. No person, other than a common carrier, shall have, possess, keep, carry, ship or transport alcoholic beverages upon which the tax imposed by the laws of the United States has not been paid.

B. No person shall possess alcoholic beverages in amounts in excess of the limits provided in § 4.1-311 in containers not bearing evidence that they have been purchased from the Board or a person licensed to sell them, or other evidence that the tax due to the Commonwealth or the markup required by the Board has been paid, unless it can be proved that the alcoholic beverages were lawfully acquired by the possessor.

C. Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 4-75; 1954, c. 484; 1966, c. 408; 1974, c. 460; 1975, c. 481; 1976, c. 36; 1984, c. 603; 1993, c. 866 .



§ 4.1-314. Keeping, possessing or storing still or distilling apparatus without a permit; penalty

No person shall keep, store or have in his possession any still, or distilling apparatus, without a permit from the Board.

Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 4-77; 1993, c. 866 .



§ 4.1-315. Possession without license to sell alcoholic beverages upon premises of restaurant; exceptions; penalty

A. No alcoholic beverages shall be kept or allowed to be kept upon any premises or upon the person of any proprietor or person employed upon the premises of a restaurant or other place where food or refreshments of any kind are furnished for compensation, except such alcoholic beverages as such person owning or operating such place of business is licensed to purchase and to sell at such place of business.

B. This section shall not apply to (i) any residence; (ii) alcoholic beverages in the possession of a passenger being transported for compensation as provided in subsection D of § 4.1-308; (iii) dining areas in restaurants licensed by the Board while such areas are in use for private meetings or parties limited in attendance to members and guests of a particular group, association or organization; (iv) licensed restaurants in office buildings, industrial or similar facilities while such restaurant is closed to the public and is in use for private meetings or parties limited in attendance to employees and nonpaying guests of the owner or a lessee of all or part of such building or facility; or (v) any dining areas or private rooms of residents in an assisted living facility as defined in § 63.2-100 and licensed in accordance with Article 1 (§ 63.2-1800 et seq.) of Chapter 18 of Title 63.2.

C. Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, p. 876, § 4-61; 1954, c. 512; 1958, c. 270; 1968, c. 7; 1972, c. 168; 1974, c. 497; 1990, c. 932; 1993, c. 866; 2010, c. 114.



§ 4.1-316. Keeping or drinking alcoholic beverages upon premises of club; penalty

No person operating a club for profit or otherwise, either public or private, shall (i) keep or allow to be kept any alcoholic beverages, either by himself or any other person, upon the premises or (ii) permit the drinking of any alcoholic beverages upon the premises, unless he is licensed to sell alcoholic beverages.

Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 4-61.1; 1954, c. 147; 1993, c. 866 .



§ 4.1-317. Maintaining common nuisances; penalties

A. All houses, boathouses, buildings, club or fraternity or lodge rooms, boats, cars and places of every description where alcoholic beverages are manufactured, stored, sold, dispensed, given away or used contrary to law, by any scheme or device whatever, shall be deemed common nuisances.

No person shall maintain, aid, abet or knowingly associate with others in maintaining a common nuisance.

Any person convicted of a violation of this subsection shall be guilty of a Class 1 misdemeanor.

B. In addition, after due notice and opportunity to be heard on the part of any owner or lessor not involved in the original offense, by a proceeding analogous to that provided in §§ 4.1-339 through 4.1-348 and upon proof of guilty knowledge, judgment may be given that such house, building, boathouse, car or other place, or any room or part thereof, be closed. The court may, upon the owner or lessor giving bond in the penalty of not less than $500 and with security to be approved by the court, conditioned that the premises shall not be used for unlawful purposes, or in violation of the provisions of this chapter for a period of five years, turn the same over to its owner or lessor; or proceeding may be had in equity as provided in § 4.1-335.

C. In a proceeding under this section, judgment shall not be entered against the owner, lessor, or lienholder of the property unless it is proved he (i) knew of the unlawful use of the property and (ii) had the right, because of such unlawful use, to enter and repossess the property.

Code 1950, p. 877, § 4-81; 1954, c. 484; 1993, c. 866 .



§ 4.1-318. Violations by armed person; penalty

No person shall unlawfully manufacture, transport or sell any alcoholic beverages, and at the time of the unlawful manufacturing, transporting, or selling or aiding or assisting in any manner in such act, shall carry on or about his person, or have on or in any vehicle which he may be using to aid him in any such purpose, or have in his possession, actual or constructive, at or within 100 yards of any place where any such alcoholic beverages are being unlawfully manufactured, transported or sold, any dangerous weapon as described in § 18.2-308.

Any person convicted of a violation of this section shall be guilty of a Class 6 felony.

Code 1950, § 4-83; 1993, c. 866 .



§ 4.1-319. Disobeying subpoena; hindering conduct of hearing; penalty

No person shall (i) fail or refuse to obey any subpoena issued by the Board, any Board member, or agent authorized by the Board to issue such subpoena or (ii) hinder the orderly conduct and decorum of any hearing held and conducted by the Board, any Board member, or agent authorized by the Board to hold and conduct such hearing.

Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 4-70; 1993, c. 866 .



§ 4.1-320. Illegal advertising; penalty; exception

A. Except in accordance with this title and Board regulations, no person shall advertise in or send any advertising matter into the Commonwealth about or concerning alcoholic beverages other than those which may legally be manufactured or sold without a license.

B. Manufacturers, wholesalers, and retailers may engage in the display of outdoor alcoholic beverage advertising on lawfully erected signs provided such display is done in accordance with § 4.1-112.2 and Board regulations.

C. Except as provided in subsection D, any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

D. For violations of § 4.1-112.2 relating to distance and zoning restrictions on outdoor advertising, the Board shall give the advertiser written notice to take corrective action to either bring the advertisement into compliance with this title and Board regulations or to remove such advertisement. If corrective action is not taken within 30 days, the advertiser shall be guilty of a Class 4 misdemeanor.

E. Neither this section nor any Board regulation shall prohibit (i) the awarding of watches of a wholesale value of less than $100 by a licensed distillery, winery or brewery, to participants in athletic contests; (ii) the exhibition or display of automobiles, boats, or aircraft regularly and normally used in racing or other competitive events and the sponsorship of an automobile, boat or aircraft racing team by a licensed distillery, winery or brewery and the display on the automobile, boat or aircraft and uniforms of the members of the racing team, the trademark or brand name of an alcoholic beverage manufactured by such distillery, winery or brewery; (iii) the sponsorship of a professional athletic event, including, but not limited to, golf, auto racing or tennis, by a licensed distillery, winery or brewery or the use of any trademark or brand name of any alcoholic beverage in connection with such sponsorship; (iv) the advertisement of beer by the display of such product's name on any airship, which advertising is paid for by the manufacturer of such product; (v) the advertisement of beer or any alcoholic beverage by the display of such product's name on any scale model, reproduction or replica of any motor vehicle, aircraft or watercraft offered for sale; (vi) the placement of billboard advertising within stadia, coliseums, or racetracks that are used primarily for professional or semiprofessional athletic or sporting events; or (vii) the sponsorship of an entertainment or cultural event.

Code 1950, § 4-69; 1978, c. 630; 1979, c. 196; 1980, c. 407; 1993, c. 866; 1995, c. 222; 2009, c. 322; 2011, c. 728; 2012, cc. 760, 818.



§ 4.1-321. Delivery of alcoholic beverages to prisoners in jail prohibited; penalty

No person shall deliver, or cause to be delivered, to any prisoner in any local correctional facility, any alcoholic beverage.

Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 4-93; 1993, c. 866 .



§ 4.1-322. Possession or consumption of alcoholic beverages by interdicted persons; penalty

No person who has been interdicted pursuant to § 4.1-333 or § 4.1-334 shall possess any alcoholic beverages, except those acquired in accordance with subdivisions 1 through 5 of § 4.1-200, nor be drunk in public in violation of § 18.2-388.

Any interdicted person found to be in violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 4-52; 1954, c. 484; 1982, c. 66; 1993, c. 866; 1996, c. 717.



§ 4.1-323. Attempts; aiding or abetting; penalty

No person shall attempt to do any of the things prohibited by this title or to aid or abet another in doing, or attempting to do, any of the things prohibited by this title.

On an indictment, information or warrant for the violation of this title, the jury or the court may find the defendant guilty of an attempt, or being an accessory, and the punishment shall be the same as if the defendant were solely guilty of such violation.

Code 1950, § 4-87; 1993, c. 866 .



§ 4.1-324. Illegal sale or keeping of alcoholic beverages by licensees; penalty

A. No licensee or any agent or employee of such licensee shall:

1. Sell any alcoholic beverages of a kind other than that which such license or this title authorizes him to sell;

2. Sell beer to which wine, spirits or alcohol has been added, except that a mixed beverage licensee may combine wine or spirits, or both, with beer pursuant to a patron's order;

3. Sell wine to which spirits or alcohol, or both, have been added, otherwise than as required in the manufacture thereof under Board regulations, except that a mixed beverage licensee may (i) make sangria that contains brandy, triple sec, or other similar spirits and (ii) combine beer or spirits, or both, with wine pursuant to a patron's order;

4. Sell alcoholic beverages of a kind which such license or this title authorizes him to sell, but to any person other than to those to whom such license or this title authorizes him to sell;

5. Sell alcoholic beverages which such license or this title authorizes him to sell, but in any place or in any manner other than such license or this title authorizes him to sell;

6. Sell any alcoholic beverages when forbidden by this title;

7. Keep or allow to be kept, other than in his residence and for his personal use, any alcoholic beverages other than that which he is authorized to sell by such license or by this title;

8. Sell any beer to a retail licensee, except for cash, if the seller holds a brewery, bottler's or wholesale beer license;

9. Sell any beer on draft and fail to display to customers the brand of beer sold or misrepresent the brand of any beer sold;

10. Sell any wine for delivery within the Commonwealth to a retail licensee, except for cash, if the seller holds a wholesale wine or farm winery license;

11. Keep or allow to be kept or sell any vaporized form of an alcoholic beverage produced by an alcohol vaporizing device;

12. Keep any alcoholic beverage other than in the bottle or container in which it was purchased by him except: (i) for a frozen alcoholic beverage; and (ii) in the case of wine, in containers of a type approved by the Board pending automatic dispensing and sale of such wine; or

13. Establish any normal or customary pricing of its alcoholic beverages that is intended as a shift or device to evade any "happy hour" regulations adopted by the Board; however, a licensee may increase the volume of an alcoholic beverage sold to a customer if there is a commensurate increase in the normal or customary price charged for the same alcoholic beverage.

B. Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

C. Neither this section nor any Board regulation shall prohibit an on-premises restaurant licensee from using alcoholic beverages that the licensee otherwise is authorized to purchase and possess for the purposes of preparing and selling for on-premises consumption food products with a final alcohol content of more than one-half of one percent by volume, as long as such food products are sold to and consumed by persons who are 21 years of age or older.

Code 1950, § 4-60; 1970, c. 360; 1974, c. 460; 1984, c. 603; 1993, c. 866; 1998, c. 238; 2006, c. 714; 2008, cc. 513, 629, 875.



§ 4.1-325. (Effective July 1, 2018) Prohibited acts by mixed beverage licensees; penalty

A. In addition to § 4.1-324, no mixed beverage licensee nor any agent or employee of such licensee shall:

1. Sell or serve any alcoholic beverage other than as authorized by law;

2. Sell any authorized alcoholic beverage to any person or at any place except as authorized by law;

3. Allow at the place described in his license the consumption of alcoholic beverages in violation of this title;

4. Keep at the place described in his license any alcoholic beverage other than that which he is licensed to sell;

5. Misrepresent the brand of any alcoholic beverage sold or offered for sale;

6. Keep any alcoholic beverage other than in the bottle or container in which it was purchased by him except (i) for a frozen alcoholic beverage, which may include alcoholic beverages in a frozen drink dispenser of a type approved by the Board; (ii) in the case of wine, in containers of a type approved by the Board pending automatic dispensing and sale of such wine; and (iii) as otherwise provided by Board regulation. Neither this subdivision nor any Board regulation shall prohibit any mixed beverage licensee from premixing containers of sangria, to which spirits may be added, to be served and sold for consumption on the licensed premises;

7. Refill or partly refill any bottle or container of alcoholic beverage or dilute or otherwise tamper with the contents of any bottle or container of alcoholic beverage, except as provided by Board regulation adopted pursuant to § 4.1-111 B 11;

8. Sell or serve any brand of alcoholic beverage which is not the same as that ordered by the purchaser without first advising such purchaser of the difference;

9. Remove or obliterate any label, mark or stamp affixed to any container of alcoholic beverages offered for sale;

10. Deliver or sell the contents of any container if the label, mark or stamp has been removed or obliterated;

11. Allow any obscene conduct, language, literature, pictures, performance or materials on the licensed premises;

12. Allow any striptease act on the licensed premises;

13. Allow persons connected with the licensed business to appear nude or partially nude;

14. Consume or allow the consumption by an employee of any alcoholic beverages while on duty and in a position that is involved in the selling or serving of alcoholic beverages to customers.

The provisions of this subdivision shall not prohibit any retail licensee or his designated employee from (i) consuming product samples or sample servings of (a) beer or wine provided by a representative of a licensed beer or wine wholesaler or manufacturer or (b) a distilled spirit provided by a permittee of the Board who represents a distiller, if such samples are provided in accordance with Board regulations and the retail licensee or his designated employee does not violate the provisions of subdivision 1 f of § 4.1-225 or (ii) tasting an alcoholic beverage that has been or will be delivered to a customer for quality control purposes;

15. Deliver to a consumer an original bottle of an alcoholic beverage purchased under such license whether the closure is broken or unbroken except in accordance with § 4.1-210.

The provisions of this subdivision shall not apply to the delivery of:

a. "Soju." For the purposes of this clause, "soju" means a traditional Korean alcoholic beverage distilled from rice, barley or sweet potatoes; or

b. Spirits, provided (i) the original container is no larger than 375 milliliters, (ii) the alcohol content is no greater than 15 percent by volume, and (iii) the contents of the container are carbonated and perishable;

16. Be intoxicated while on duty or employ an intoxicated person on the licensed premises;

17. Conceal any sale or consumption of any alcoholic beverages;

18. Fail or refuse to make samples of any alcoholic beverages available to the Board upon request or obstruct special agents of the Board in the discharge of their duties;

19. Store alcoholic beverages purchased under the license in any unauthorized place or remove any such alcoholic beverages from the premises;

20. Knowingly employ in the licensed business any person who has the general reputation as a prostitute, panderer, habitual law violator, person of ill repute, user or peddler of narcotics, or person who drinks to excess or engages in illegal gambling;

21. Keep on the licensed premises a slot machine or any prohibited gambling or gaming device, machine or apparatus;

22. Make any gift of an alcoholic beverage, other than as a gift made (i) to a personal friend, as a matter of normal social intercourse, so long as the gift is in no way a shift or device to evade the restriction set forth in this subdivision; (ii) to a person responsible for the planning, preparation or conduct on any conference, convention, trade show or event held or to be held on the premises of the licensee, when such gift is made in the course of usual and customary business entertainment and is in no way a shift or device to evade the restriction set forth in this subdivision; (iii) pursuant to subsection C of § 4.1-209; (iv) pursuant to subdivision A 11 of § 4.1-201; or (v) pursuant to any Board regulation. Any gift permitted by this subdivision shall be subject to the taxes imposed by this title on sales of alcoholic beverages. The licensee shall keep complete and accurate records of gifts given in accordance with this subdivision; or

23. Establish any normal or customary pricing of its alcoholic beverages that is intended as a shift or device to evade any "happy hour" regulations adopted by the Board; however, a licensee may increase the volume of an alcoholic beverage sold to a customer if there is a commensurate increase in the normal or customary price charged for the same alcoholic beverage.

B. Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

C. The provisions of subdivisions A 12 and A 13 shall not apply to persons operating theaters, concert halls, art centers, museums, or similar establishments that are devoted primarily to the arts or theatrical performances, when the performances that are presented are expressing matters of serious literary, artistic, scientific, or political value.

1968, c. 7, § 4-98.10; 1970, c. 120; 1974, c. 548; 1975, c. 483; 1976, cc. 750, 768; 1978, c. 69; 1979, c. 227; 1982, c. 316; 1983, c. 608; 1993, c. 866; 2000, c. 780; 2002, c. 105; 2003, c. 856; 2004, c. 913; 2006, cc. 256, 826; 2008, cc. 513, 629, 794, 875; 2009, cc. 20, 509; 2010, c. 481; 2013, c. 661; 2015, cc. 404, 604.



§ 4.1-325. (Effective until July 1, 2018) Prohibited acts by mixed beverage licensees; penalty

A. In addition to § 4.1-324, no mixed beverage licensee nor any agent or employee of such licensee shall:

1. Sell or serve any alcoholic beverage other than as authorized by law;

2. Sell any authorized alcoholic beverage to any person or at any place except as authorized by law;

3. Allow at the place described in his license the consumption of alcoholic beverages in violation of this title;

4. Keep at the place described in his license any alcoholic beverage other than that which he is licensed to sell;

5. Misrepresent the brand of any alcoholic beverage sold or offered for sale;

6. Keep any alcoholic beverage other than in the bottle or container in which it was purchased by him except (i) for a frozen alcoholic beverage, which may include alcoholic beverages in a frozen drink dispenser of a type approved by the Board; (ii) in the case of wine, in containers of a type approved by the Board pending automatic dispensing and sale of such wine; and (iii) as otherwise provided by Board regulation. Neither this subdivision nor any Board regulation shall prohibit any mixed beverage licensee from premixing containers of sangria, to which spirits may be added, to be served and sold for consumption on the licensed premises;

7. Refill or partly refill any bottle or container of alcoholic beverage or dilute or otherwise tamper with the contents of any bottle or container of alcoholic beverage, except as provided by Board regulation adopted pursuant to § 4.1-111 B 11;

8. Sell or serve any brand of alcoholic beverage which is not the same as that ordered by the purchaser without first advising such purchaser of the difference;

9. Remove or obliterate any label, mark or stamp affixed to any container of alcoholic beverages offered for sale;

10. Deliver or sell the contents of any container if the label, mark or stamp has been removed or obliterated;

11. Allow any obscene conduct, language, literature, pictures, performance or materials on the licensed premises;

12. Allow any striptease act on the licensed premises;

13. Allow persons connected with the licensed business to appear nude or partially nude;

14. Consume or allow the consumption by an employee of any alcoholic beverages while on duty and in a position that is involved in the selling or serving of alcoholic beverages to customers.

The provisions of this subdivision shall not prohibit any retail licensee or his designated employee from (i) consuming product samples or sample servings of (a) beer or wine provided by a representative of a licensed beer or wine wholesaler or manufacturer or (b) a distilled spirit provided by a permittee of the Board who represents a distiller, if such samples are provided in accordance with Board regulations and the retail licensee or his designated employee does not violate the provisions of subdivision 1 f of § 4.1-225 or (ii) tasting an alcoholic beverage that has been or will be delivered to a customer for quality control purposes;

15. Deliver to a consumer an original bottle of an alcoholic beverage purchased under such license whether the closure is broken or unbroken except in accordance with § 4.1-210.

The provisions of this subdivision shall not apply to the delivery of:

a. "Soju." For the purposes of this clause, "soju" means a traditional Korean alcoholic beverage distilled from rice, barley or sweet potatoes; or

b. Spirits, provided (i) the original container is no larger than 375 milliliters, (ii) the alcohol content is no greater than 15 percent by volume, and (iii) the contents of the container are carbonated and perishable;

16. Be intoxicated while on duty or employ an intoxicated person on the licensed premises;

17. Conceal any sale or consumption of any alcoholic beverages;

18. Fail or refuse to make samples of any alcoholic beverages available to the Board upon request or obstruct special agents of the Board in the discharge of their duties;

19. Store alcoholic beverages purchased under the license in any unauthorized place or remove any such alcoholic beverages from the premises;

20. Knowingly employ in the licensed business any person who has the general reputation as a prostitute, panderer, habitual law violator, person of ill repute, user or peddler of narcotics, or person who drinks to excess or engages in illegal gambling;

21. Keep on the licensed premises a slot machine or any prohibited gambling or gaming device, machine or apparatus;

22. Make any gift of an alcoholic beverage, other than as a gift made (i) to a personal friend, as a matter of normal social intercourse, so long as the gift is in no way a shift or device to evade the restriction set forth in this subdivision; (ii) to a person responsible for the planning, preparation or conduct on any conference, convention, trade show or event held or to be held on the premises of the licensee, when such gift is made in the course of usual and customary business entertainment and is in no way a shift or device to evade the restriction set forth in this subdivision; (iii) pursuant to subsection C of § 4.1-209; (iv) pursuant to subdivision A 11 of § 4.1-201; or (v) pursuant to any Board regulation. Any gift permitted by this subdivision shall be subject to the taxes imposed by this title on sales of alcoholic beverages. The licensee shall keep complete and accurate records of gifts given in accordance with this subdivision; or

23. Establish any normal or customary pricing of its alcoholic beverages that is intended as a shift or device to evade any "happy hour" regulations adopted by the Board; however, a licensee may increase the volume of an alcoholic beverage sold to a customer if there is a commensurate increase in the normal or customary price charged for the same alcoholic beverage.

B. Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

C. The provisions of subdivisions A 12 and A 13 shall not apply to persons operating theaters, concert halls, art centers, museums, or similar establishments that are devoted primarily to the arts or theatrical performances, when the performances that are presented are expressing matters of serious literary, artistic, scientific, or political value.

1968, c. 7, § 4-98.10; 1970, c. 120; 1974, c. 548; 1975, c. 483; 1976, cc. 750, 768; 1978, c. 69; 1979, c. 227; 1982, c. 316; 1983, c. 608; 1993, c. 866; 2000, c. 780; 2002, c. 105; 2003, c. 856; 2004, c. 913; 2006, cc. 256, 826; 2008, cc. 513, 629, 794, 875; 2009, cc. 20, 509; 2010, c. 481; 2013, c. 661; 2015, cc. 404, 604.



§ 4.1-325.01. Combined licenses for same premises

On and after July 1, 2015, any licensee of the Alcoholic Beverage Control Board that holds both a mixed beverage restaurant license and a mixed beverage caterer's license for the same business premises may, upon request in writing to the Alcoholic Beverage Control Board, be granted a combined mixed beverage restaurant and caterer's license for the same business premises. The Alcoholic Beverage Control Board may require such licensee to surrender the previously granted mixed beverage restaurant license and mixed beverage caterer's license for the same licensed location. No additional license fee shall be assessed for this change.

2015, c. 404.



§ 4.1-325.1. Falsifying application; penalty

It shall be unlawful for any applicant for a banquet or special events license pursuant to § 4.1-209 or mixed beverage special events license pursuant to § 4.1-210 to knowingly make a false statement in order to secure a license or to alter, change, borrow, or lend or attempt to use, borrow, or lend a license. Any person violating this provision shall be guilty of a Class 3 misdemeanor.

2002, c. 104.



§ 4.1-325.2. Prohibited acts by employees of wine or beer licensees; penalty

A. In addition to the provisions of § 4.1-324, no retail wine or beer licensee or his agent or employee shall consume any alcoholic beverages while on duty and in a position that is involved in the selling or serving of alcoholic beverages to customers.

The provisions of this subsection shall not prohibit any retail licensee or his designated employee from (i) consuming product samples or sample servings of beer or wine provided by a representative of a licensed beer or wine wholesaler or manufacturer, if such samples are provided in accordance with Board regulations and the retail licensee or his designated employee does not violate the provisions of subdivision 1 f of § 4.1-225 or (ii) tasting an alcoholic beverage that has been or will be delivered to a customer for quality control purposes.

B. For the purposes of subsection A, a wine or beer wholesaler or farm winery licensee or its employees that participate in a wine or beer tasting sponsored by a retail wine or beer licensee shall not be deemed to be agents of the retail wine or beer licensee.

C. No retail wine or beer licensee, or his agent or employee shall make any gift of an alcoholic beverage, other than as a gift made (i) to a personal friend, as a matter of normal social intercourse, so long as the gift is in no way a shift or device to evade the restriction set forth in this subsection; (ii) to a person responsible for the planning, preparation or conduct on any conference, convention, trade show or event held or to be held on the premises of the licensee, when such gift is made in the course of usual and customary business entertainment and is in no way a shift or device to evade the restriction set forth in this subsection; (iii) pursuant to subsection C of § 4.1-209; (iv) pursuant to subdivision A 11 of § 4.1-201; or (v) pursuant to any Board regulation. Any gift permitted by this subsection shall be subject to the taxes imposed by this title on sales of alcoholic beverages. The licensee shall keep complete and accurate records of gifts given in accordance with this subsection.

D. Any person convicted of a violation of this section shall be subject to a civil penalty in an amount not to exceed $500.

2002, c. 105; 2003, c. 856; 2006, cc. 256, 826; 2013, c. 661; 2015, cc. 404, 604.



§ 4.1-326. Sale of; purchase for resale; wine or beer from a person without a license; penalty

No licensee, other than a common carrier operating in interstate or foreign commerce, licensed to sell wine or beer at retail shall purchase for resale or sell any wine or beer purchased from anyone other than a wholesale wine or wholesale beer licensee.

Nothing in this section shall prohibit the holder of a retail license issued pursuant to subdivision A 5 of § 4.1-201 from the purchase or sale of wine or beer from the winery or brewery located on or contiguous to the licensed retail premises.

Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, §§ 4-64, 4-66; 1984, c. 200; 1988, c. 261; 1993, c. 866; 2015, c. 412.



§ 4.1-327. Prohibiting transfer of wine or beer by licensees; penalty

A. No retail licensee, except (i) a retail on-premises wine and beer licensee or (ii) a retail on-premises beer licensee, shall transfer any wine or beer from one licensed place of business to another licensed place of business whether such places of business are under the same ownership or not.

B. Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

1954, c. 338, § 4-34.1; 1993, c. 866 .



§ 4.1-328. Prohibited trade practices; penalty

A. No person subject to the jurisdiction of the Board shall violate, attempt to violate, solicit another person to violate or consent to any violation of § 4.1-216 or 4.1-216.1, or regulations adopted pursuant to subdivision B 3 of § 4.1-111.

B. Any person found by the Board to have committed a violation of this section shall be subject to a civil penalty as provided in § 4.1-227.

1989, c. 528, § 4-79.1; 1992, c. 349; 1993, c. 866; 2007, c. 494.



§ 4.1-329. Illegal advertising materials; penalty

No person subject to the jurisdiction of the Board shall induce, attempt to induce, or consent to, any manufacturer, as defined in § 4.1-216.1, or any wholesale licensee selling, renting, lending, buying for or giving to any person any advertising materials or decorations under circumstances prohibited by this title or Board regulations.

Any person found by the Board to have violated this section shall be subject to a civil penalty as provided in § 4.1-227.

1981, c. 574, § 4-69.2; 1993, c. 866; 2007, c. 494.



§ 4.1-330. Solicitation by persons interested in manufacture, etc., of alcoholic beverages; penalty

A. No person having any interest, direct or indirect, in the manufacture, distribution, or sale of spirits or other alcoholic beverages shall, without a permit granted by the Board and upon such conditions as the Board may prescribe, solicit either directly or indirectly (i) a mixed beverage licensee; (ii) any agent, servant, or employee of such licensee; or (iii) any person connected with the licensee in any capacity whatsoever in his licensed business, to sell or offer for sale the particular spirits or other alcoholic beverage in which such person may be so interested.

The Board, upon proof of any solicitation in violation of this subsection, may suspend or terminate the sale through government stores or its purchase of the brand of spirits or other alcoholic beverage which was the subject matter of the unlawful solicitation or promotion. In addition, the Board may suspend or terminate the sale through such stores or its purchase of all brands of spirits or other alcoholic beverages manufactured or distributed by either the employer or principal of such solicitor, the broker, or by the owner of the brand of spirits unlawfully solicited or promoted. The Board may impose a civil penalty not to exceed $250,000 in lieu of such suspension or termination of sales through government stores or purchases by the Board or portion thereof, or both.

Any person convicted of a violation of this subsection shall be guilty of a Class 1 misdemeanor.

B. No mixed beverage licensee or any agent, servant, or employee of such licensee, or any person connected with the licensee in any capacity whatsoever in his licensed business shall, either directly or indirectly, be a party to, consent to, solicit, or aid or abet another in a violation of subsection A.

The Board may suspend or revoke the license granted to such licensee, or may impose a civil penalty not to exceed $25,000 in lieu of such suspension or any portion thereof, or both.

Any person convicted of a violation of this subsection shall be guilty of a Class 1 misdemeanor.

1968, c. 7, § 4-98.16; 1988, c. 786; 1990, c. 442; 1993, c. 866 .



§ 4.1-331. Failure to pay tax or to deliver, keep and preserve records and accounts, or to allow examination and inspection; penalty

No licensee shall fail or refuse to (i) pay any tax provided for in § 4.1-234 or § 4.1-236; (ii) deliver, keep and preserve such records, invoices and accounts as are required by § 4.1-204 or Board regulation; or (iii) allow such records, invoices and accounts or his place of business to be examined and inspected in accordance with § 4.1-204.

Any person convicted of a violation of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 4-65; 1988, c. 261, § 4-136; 1993, c. 866 .



§ 4.1-332. Nonpayment of excise tax on beer and wine coolers; additional penalties

A. No person shall sell beer or wine coolers to retailers or consumers without paying the excise tax imposed by § 4.1-236. No retailer shall purchase, receive, transport, store or sell any beer or wine coolers on which such retailer has reason to know such tax has not been paid and may not be paid.

Any person convicted of a violation of this subsection shall be guilty of a Class 1 misdemeanor.

B. In addition to subsection A, on each manufacturer, bottler or wholesaler who fails to make any return and pay the full amount of the tax required by § 4.1-236, there shall be imposed a civil penalty to be added to the tax in the amount of five percent of the proper tax due if the failure is for not more than thirty days, with an additional five percent for each additional thirty days, or fraction thereof, during which the failure continues. Such civil penalty shall not exceed twenty-five percent in the aggregate. In the case of a false or fraudulent return, where willful intent exists to defraud the Commonwealth of any excise tax due on beer and wine coolers, a civil penalty of fifty percent of the amount of the proper tax due shall be assessed. All penalties and interest shall be payable to the Board and if not so paid shall be collectible in the same manner as if they were a part of the tax imposed.

C. After reasonable notice to the manufacturer, bottler, wholesaler or retailer, the Board may suspend or revoke the license of the manufacturer, bottler, wholesaler or retailer who has failed to make any return or to pay the full amount of the excise tax.

1988, c. 261, §§ 4-139, 4-140; 1993, c. 866 .



§ 4.1-333. Interdiction of intoxicated driver or habitual drunkard

A. When after a hearing upon due notice it appears to the satisfaction of the circuit court of any county or city that any person, residing within such county or city, has been convicted of driving any automobile, truck, motorcycle, engine or train while intoxicated or has shown himself to be an habitual drunkard, the court may enter an order of interdiction prohibiting the sale of alcoholic beverages to such person until further ordered. The court entering any such order shall file a copy of the order with the Board.

B. The court entering any order of interdiction may alter, amend or cancel such order as it deems proper. A copy of any alteration, amendment or cancellation shall be filed with the Board.

Code 1950, § 4-51; 1956, c. 53; 1982, c. 66; 1993, c. 866 .



§ 4.1-334. Interdiction for illegal manufacture, possession, transportation or sale of alcoholic beverages

When any person has been found guilty of the illegal manufacture, possession, transportation, or sale of alcoholic beverages or maintaining a common nuisance as defined in § 4.1-317, the court may without further notice or additional hearing enter an order of interdiction prohibiting the sale of alcoholic beverages to such person for one year from the date of the entry of the order, and thereafter if further ordered.

Code 1950, § 4-52; 1954, c. 484; 1982, c. 66; 1993, c. 866 .



§ 4.1-335. Enjoining nuisances

A. In addition to the penalties imposed by § 4.1-317, the Board, its special agents, the attorney for the Commonwealth, or any citizen of the county, city, or town where a common nuisance as defined in § 4.1-317 exists may maintain a suit in equity in the name of the Commonwealth to enjoin the common nuisance.

B. The courts of equity shall have jurisdiction, and in every case where the bill charges, on the knowledge or belief of the complainant, and is sworn to by two reputable citizens, that alcoholic beverages are manufactured, stored, sold, dispensed, given away, or used in such house, building or other place described in § 4.1-317 contrary to the laws of the Commonwealth, an injunction shall be granted as soon as the bill is presented to the court. The injunction shall enjoin and restrain the owners, tenants, their agents, employees, servants, and any person connected with such house, building or other place, and all persons whomsoever from manufacturing, storing, selling, dispensing, giving away, or using alcoholic beverages on such premises. The injunction shall also restrain all persons from removing any alcoholic beverage then on such premises until the further order of the court. If the court is satisfied that the material allegations of the bill are true, although the premises complained of may not then be unlawfully used, it shall continue the injunction against such place for a period of time as the court deems proper. The injunction may be dissolved if a proper case is shown for dissolution.

Code 1950, § 4-82; 1993, c. 866 .



§ 4.1-336. Contraband beverages and other articles subject to forfeiture

All stills and distilling apparatus and materials for the manufacture of alcoholic beverages, all alcoholic beverages and materials used in their manufacture, all containers in which alcoholic beverages may be found, which are kept, stored, possessed, or in any manner used in violation of the provisions of this title, and any dangerous weapons as described in § 18.2-308, which may be used, or which may be found upon the person or in any vehicle which such person is using, to aid such person in the unlawful manufacture, transportation or sale of alcoholic beverages, or found in the possession of such person, or any horse, mule or other beast of burden, any wagon, automobile, truck or vehicle of any nature whatsoever which is found in the immediate vicinity of any place where alcoholic beverages are being unlawfully manufactured and which such animal or vehicle is being used to aid in the unlawful manufacture, shall be deemed contraband and shall be forfeited to the Commonwealth.

Proceedings for the confiscation of the above property shall be in accordance with § 4.1-338 for all such property except motor vehicles which proceedings shall be in accordance with Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2.

Code 1950, § 4-53; 1954, c. 484; 1993, c. 866; 2012, cc. 283, 756.



§ 4.1-337. Search warrants

A. If complaint on oath is made that alcoholic beverages are being manufactured, sold, kept, stored, or in any manner held, used or concealed in a particular house, or other place, in violation of law, the judge, magistrate, or other person having authority to issue criminal warrants, to whom such complaint is made, if satisfied that there is a probable cause for such belief, shall issue a warrant to search such house or other place for alcoholic beverages. Such warrants, except as herein otherwise provided, shall be issued, directed and executed in accordance with the laws of the Commonwealth pertaining to search warrants.

B. Warrants issued under this title for the search of any automobile, boat, conveyance or vehicle, whether of like kind or not, or for the search of any article of baggage, whether of like kind or not, for alcoholic beverages, may be executed in any part of the Commonwealth where they are overtaken and shall be made returnable before any judge within whose jurisdiction such automobile, boat, conveyance, vehicle, truck, or article of baggage, or any of them, was transported or attempted to be transported contrary to law.

Code 1950, § 4-54; 1993, c. 866 .



§ 4.1-338. Confiscation proceedings; disposition of forfeited articles

A. All proceedings for the confiscation of articles, except motor vehicles, declared contraband and forfeited to the Commonwealth under this chapter shall be as provided in this section.

B. Production of seized property. -- Whenever any article declared contraband under the provisions of this title and required to be forfeited to the Commonwealth has been seized, with or without a warrant, by any officer charged with the enforcement of this title, he shall produce the contraband article and any person in whose possession it was found. In those cases where no person is found in possession of such articles the return shall so state and a copy of the warrant shall be posted on the door of the buildings or room where the articles were found, or if there is no door, then in any conspicuous place upon the premises.

In case of seizure of a still, doubler, worm, worm tub, mash tub, fermenting tub, or other distilling apparatus, for any offense involving their forfeiture, where it is impracticable to remove such distilling apparatus to a place of safe storage from the place where seized, the seizing officer may destroy such apparatus only as necessary to prevent use of all or any part thereof for the purpose of distilling. The destruction shall be in the presence of at least one credible witness, and such witness shall join the officer in a sworn report of the seizure and destruction, to be made to the Board. The report shall set forth the grounds of the claim of forfeiture, the reasons for seizure and destruction, an estimate of the fair cash value of the apparatus destroyed, and the materials remaining after such destruction. The report shall include a statement that, from facts within their own knowledge, the seizing officer and witness have no doubt whatever that the distilling apparatus was set up for use, or had been used in the unlawful distillation of spirits, and that it was impracticable to remove such apparatus to a place of safe storage.

In case of seizure of any quantity of mash, or of alcoholic beverages on which the tax imposed by the laws of the United States has not been paid, for any offense involving forfeiture of the same, the seizing officer may destroy them to prevent the use of all or any part thereof for the purpose of unlawful distillation of spirits or any other violation of this title. The destruction shall be in the presence of at least one credible witness, and such witness shall join the officer in a sworn report of the seizure and destruction, to be made to the Board. The report shall set forth the grounds of the claim of forfeiture, the reasons for seizure and destruction, and a statement that, from facts within their own knowledge, the seizing officer and witness have no doubt whatever that the mash was intended for use in the unlawful distillation of spirits, or that the alcoholic beverages were intended for use in violation of this title.

C. Hearing and determination. -- Upon the return of the warrant as provided in this section, the court shall fix a time not less than ten days, unless waived by the accused in writing, and not more than thirty days thereafter, for the hearing on such return to determine whether or not the articles seized, or any part thereof, were used or in any manner kept, stored or possessed in violation of this title.

At such hearing if no claimant appears, the court shall declare the articles seized forfeited to the Commonwealth and, if such articles are not necessary as evidence in any pending prosecution, shall turn them over to the Board. Any person claiming an interest in any of the articles seized may appear at the hearing and file a written claim setting forth particularly the character and extent of his interest. The court shall certify the warrant and the articles seized along with any claim filed to the circuit court to hear and determine the validity of such claim.

If the evidence warrants, the court shall enter a judgment of forfeiture and order the articles seized to be turned over to the Board. Action under this section and the forfeiture of any articles hereunder shall not be a bar to any prosecution under any other provision of this title.

D. Disposition of forfeited beverages and other articles. -- Any articles forfeited to the Commonwealth and turned over to the Board in accordance with this section shall be destroyed or sold by the Board as it deems proper. The net proceeds from such sales shall be paid into the Literary Fund. If the Board believes that any alcoholic beverages forfeited to the Commonwealth and turned over to the Board in accordance with this section cannot be sold and should not be destroyed, it may give such alcoholic beverages for medicinal purposes to any institution in the Commonwealth regularly conducted as a hospital, nursing home or sanatorium for the care of persons in ill health, or as a home devoted exclusively to the care of aged people, to supply the needs of such institution for alcoholic beverages for such purposes, provided that (i) the State Health Commissioner has issued a certificate stating that such institution has need for such alcoholic beverages and (ii) preference is accorded by the Board to institutions supported either in whole or in part by public funds. A record shall be made showing the amount issued in each case, to whom issued and the date when issued, and shall be kept in the offices of the State Health Commissioner and the Board. No charge shall be made to any patient for the alcoholic beverages supplied to him where they have been received from the Board pursuant to this section. Such alcoholic beverages shall be administered only upon approval of the patient's physician.

If the Board believes that any foodstuffs forfeited to the Commonwealth and turned over to the Board in accordance with this section are usable, should not be destroyed and cannot be sold or whose sale would be impractical, it may give such foodstuffs to any institution in the Commonwealth and shall prefer a gift to the local jail or other local correctional facility in the jurisdiction where seizure took place. A record shall be made showing the nature of the foodstuffs and amount given, to whom given and the date when given, and shall be kept in the offices of the Board.

Code 1950, § 4-55; 1954, c. 484; 1958, c. 194; 1976, c. 37; 1993, c. 866; 1995, c. 196.



§ 4.1-339. Search and seizure of conveyances or vehicles used in violation of law; arrests

A. When any officer charged with the enforcement of the alcoholic beverage control laws of the Commonwealth has reason to believe that alcoholic beverages illegally acquired, or being illegally transported, are in any conveyance or vehicle of any kind, either on land or on water (except a conveyance or vehicle owned or operated by a railroad, express, sleeping or parlor car or steamboat company, other than barges, tugs or small craft), he shall obtain a search warrant and search such conveyance or vehicle. If illegally acquired alcoholic beverages or alcoholic beverages being illegally transported in amounts in excess of one quart or one liter if in a metric-sized container are found, the officer shall seize the alcoholic beverages, seize and take possession of such conveyance or vehicle, and deliver them to the chief law-enforcement officer of the locality in which such seizure was made, taking his receipt therefor in duplicate.

B. The officer making such seizure shall also arrest all persons found in charge of such conveyance or vehicle and shall forthwith report in writing such seizure and arrest to the attorney for the Commonwealth for the county or city in which seizure and arrest were made.

Code 1950, § 4-56; 1954, c. 504; 1968, c. 763; 1971, Ex. Sess., c. 155; 1973, c. 16; 1978, cc. 434, 436; 1981, c. 365; 1983, c. 271; 1984, c. 52; 1993, c. 866 .



§ 4.1-340. Repealed

Repealed by Acts 2012, cc. 283 and 756, cl. 2.



§ 4.1-346. Contraband beverages

Alcoholic beverages seized pursuant to § 4.1-339 shall be deemed contraband as provided in § 4.1-336 and disposed of accordingly. Failure to maintain on a conveyance or vehicle a permit or other indicia of permission issued by the Board authorizing the transportation of alcoholic beverages within, into or through the Commonwealth when other Board regulations applicable to such transportation have been complied with shall not be cause for deeming such alcoholic beverages contraband.

Code 1950, § 4-56; 1954, c. 504; 1968, c. 763; 1971, Ex. Sess., c. 155; 1973, c. 16; 1978, cc. 434, 436; 1981, c. 365; 1983, c. 271; 1984, c. 52; 1993, c. 866 .



§ 4.1-347. Repealed

Repealed by Acts 2012, cc. 283 and 756, cl. 2.



§ 4.1-348. Beverages not licensed under this title

The provisions of §§ 4.1-339 through 4.1-348 shall not apply to alcoholic beverages which may be manufactured and sold without any license under the provisions of this title.

Code 1950, § 4-56; 1954, c. 504; 1968, c. 763; 1971, Ex. Sess., c. 155; 1973, c. 16; 1978, cc. 434, 436; 1981, c. 365; 1983, c. 271; 1984, c. 52; 1993, c. 866 .



§ 4.1-349. Punishment for violations of title or regulations; bond

A. Any person convicted of a misdemeanor under the provisions of this title without specification as to the class of offense or penalty, or convicted of violating any other provision thereof, or convicted of violating any Board regulation, shall be guilty of a Class 1 misdemeanor.

B. In addition to the penalties imposed by this title for violations, any court before whom any person is convicted of a violation of any provision of this title may require such defendant to execute bond, with approved security, in the penalty of not more than $1,000, with the condition that the defendant will not violate any of the provisions of this title for the term of one year. If any such bond is required and is not given, the defendant shall be committed to jail until it is given, or until he is discharged by the court, provided he shall not be confined for a period longer than six months. If any such bond required by a court is not given during the term of the court by which conviction is had, it may be given before any judge or before the clerk of such court.

C. The provisions of this title shall not prevent the Board from suspending, revoking or refusing to continue the license of any person convicted of a violation of any provision of this title.

D. No court shall hear such a case unless the respective attorney for the Commonwealth or his assistant has been notified that such a case is pending.

Code 1950, § 4-92; 1984, c. 603; 1993, c. 866 .



§ 4.1-350. Witness not excused from testifying because of self-incrimination

No person shall be excused from testifying for the Commonwealth as to any offense committed by another under this title by reason of his testimony tending to incriminate him. The testimony given by such person on behalf of the Commonwealth when called as a witness for the prosecution shall not be used against him and he shall not be prosecuted for the offense to which he testifies.

Code 1950, § 4-94; 1993, c. 866 .



§ 4.1-351. Previous convictions

In any indictment, information or warrant charging any person with a violation of any provision of this title, it may be alleged and evidence may be introduced at the trial of such person to prove that such person has been previously convicted of a violation of this title.

Code 1950, § 4-91; 1993, c. 866 .



§ 4.1-352. Certificate of forensic scientist as evidence; requiring forensic scientist to appear

The certificate of any forensic scientist employed by the Commonwealth on behalf of the Board or the Department of Forensic Science, when signed by him, shall be evidence in all prosecutions for violations of this title and all controversies in any judicial proceedings touching the mixture analyzed by him. On motion of the accused or any party in interest, the court may require the forensic scientist making the analysis to appear as a witness and be subject to cross-examination, provided such motion is made within a reasonable time prior to the day on which the case is set for trial.

Code 1950, § 4-90; 1972, c. 741; 1981, c. 410; 1993, c. 866; 2003, c. 130; 2005, cc. 868, 881.



§ 4.1-353. Label on sealed container prima facie evidence of alcoholic content

In any prosecution for violations of this title, where a sealed container is labeled as containing an alcoholic beverage as defined herein, such labeling shall be prima facie evidence of the alcoholic content of the container. Nothing shall preclude the introduction of other relevant evidence to establish the alcoholic content of a container, whether sealed or not.

1962, c. 616, § 4-90.1; 1993, cc. 169, 866; 1997, c. 418.



§ 4.1-354. No recovery for alcoholic beverages illegally sold

No action to recover the price of any alcoholic beverages sold in contravention of this title may be maintained.

Code 1950, § 4-88; 1993, c. 866 .



§ 4.1-400. Construction and purpose

This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

The underlying purposes and policies of the chapter are:

1. To promote the interests of the parties and the public in fair business relations between wine wholesalers and wineries, and in the continuation of wine wholesalerships on a fair basis;

2. To preserve and protect the existing three-tier system for the distribution of wine, which system is deemed material to the proper regulation by the Board of the distribution of alcoholic beverages;

3. To prohibit unfair treatment of wine wholesalers by wineries, promote compliance with valid franchise agreements, and define certain rights and remedies of wineries in regard to cancellation of franchise agreements with wholesalers;

4. To establish conditions for creation and continuation of all wholesale wine distributorships, including original agreements and any renewals or amendments thereto, to the full extent consistent with the laws and Constitutions of the Commonwealth and the United States; and

5. To provide for a system of designation and registration of franchise agreements between wineries and wholesalers with the Board as an aid to Board regulation of the distribution of wine by wholesalers.

Code 1950, § 4-118.22; 1985, c. 542, § 4-118.42; 1989, c. 10; 1993, c. 866 .



§ 4.1-401. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agreement" means a commercial relationship, not required to be evidenced in writing, of definite or indefinite duration, between a winery and wine wholesaler pursuant to which the wholesaler has been authorized to distribute one or more of the winery's brands of wine. The doing or accomplishment of any of the following acts shall constitute prima facie evidence of an agreement within the meaning of this definition:

1. The shipment, preparation for shipment or acceptance of any order by a winery for any wine to a wine wholesaler within the Commonwealth.

2. The payment by a wine wholesaler and the acceptance of payment by any winery for the shipment of an order of wine intended for sale in the Commonwealth.

"Brand" means any word, name, group of letters, symbol or combination thereof adopted and used by a winery to identify a specific wine product and to distinguish that product from other wine produced or marketed by that winery or other wineries. The use of general corporate logos or symbols or the use of advertising messages, whether appearing on the product packaging or elsewhere, shall not be considered to be a brand, brand extension, or part thereof as these terms are used in this chapter.

"Brand extension" and "extension of a brand" mean any brand which incorporates all or a substantial part of the unique features of a preexisting brand of the same winery and which relies to a significant extent on the good will associated with such preexisting brand.

"Dual distributorships" means the existence of agreements between a single winery and more than one wholesaler, each selling a different brand, in a given territory as the result of a purchase of another winery.

"Nonsurviving winery" means any winery which is purchased by another winery as provided in § 4.1-405 and, as a result, ceases to exist as an independent legal entity.

"Person" means a natural person, corporation, partnership, trust, agency or other entity as well as the individual officers, directors or other persons in active control of the activities of each such entity. Person also includes heirs, assigns, personal representatives and conservators.

"Purchase" includes, but is not limited to, the sale of stock, sale of assets, merger, lease, transfer or consolidation.

"Surviving winery" means the winery which purchases a nonsurviving winery as provided in § 4.1-405.

"Territory" or "sales territory" means the area of primary sales responsibility within the Commonwealth expressly or implicitly designated by any agreement between any wine wholesaler and winery for the brand or brands of any winery.

"Wine wholesaler" means any wholesale wine licensee offering wine for sale or resale to retailers or other wine wholesalers without regard to whether the business of the person is conducted under the terms of an agreement with a licensed winery.

"Winery" means every person, including any authorized representative of such person pursuant to § 4.1-218, which enters into an agreement with any Virginia wholesale wine licensee and (i) is licensed as a winery or is licensed as a Virginia farm winery, (ii) is licensed as a wine importer and is not simultaneously licensed as a wine wholesaler, (iii) manufactures or sells any wine products, whether licensed in the Commonwealth or not, or (iv) without regard to whether such person is licensed in the Commonwealth, has title to any wine products, excluding Virginia wholesale licensees and retail licensees, and has the manufacturer's authorization to market such products under its own brand or the manufacturer's brand.

Code 1950, §§ 4-118.21, 4-118.23; 1985, c. 542, § 4-118.43; 1986, c. 102; 1989, c. 10; 1991, c. 628; 1993, c. 866; 1997, c. 801.



§ 4.1-402. Applicability

This chapter shall apply to all agreements in effect on or after February 18, 1989, and any renewal or amendment of such agreements. For the purposes of this chapter, an agreement shall be deemed to be in effect or renewed or continued in effect when any of the following acts occur after February 18, 1989:

1. The shipment, preparation for shipment or acceptance of any order by a winery or its agents for any wine to a wine wholesaler within the Commonwealth; and

2. The payment by a wine wholesaler and the acceptance of payment by any winery or its agents for the shipment of an order of wine intended for sale in the Commonwealth.

Code 1950, § 4-118.38; 1985, c. 542, § 4-118.58; 1989, c. 10; 1993, c. 866 .



§ 4.1-403. No inducement or coercion

No winery shall:

1. Induce or coerce, or attempt to induce or coerce, any wine wholesaler to accept delivery of any wine or any other commodity which has not been ordered by the wine wholesaler.

2. Induce or coerce, or attempt to induce or coerce, any wine wholesaler to do any illegal act by any means including, but not limited to, threatening to amend, cancel, terminate, or refuse to renew any agreement existing between a winery and wine wholesaler.

3. Require a wine wholesaler to assent to any condition, stipulation or provision limiting the wholesaler in his right to sell the product of any other winery anywhere in the Commonwealth.

Code 1950, § 4-118.24; 1985, c. 542, § 4-118.44; 1989, c. 10; 1993, c. 866 .



§ 4.1-404. Primary area of responsibility

Each winery which enters into an agreement with a wine wholesaler shall designate a sales territory as the primary area of responsibility of that wholesaler which is applicable to the agreement. The term "primary area of responsibility" shall not be construed as restricting sales or sales efforts by a wine wholesaler exclusively to retailers located within the designated sales territory, and any agreement to the contrary shall be void. No winery shall enter into any agreement with more than one wholesaler for the purpose of establishing more than one agreement for its brands of wine in any territory. However, the existence of more than one such agreement as a result of a sale of a winery as contemplated by § 4.1-405 shall not be prohibited. Notwithstanding any other provision in this chapter, a winery may enter into agreements with more than one wholesaler in a sales territory for new brands which are not clearly extensions of existing brands. Territories served by a wine wholesaler on February 18, 1989, shall be deemed designated sales territories within the meaning of this section. Each winery shall notify the Board in writing of all designations of sales territories, the identity of the wholesaler appointed to serve such territory and a statement of any variations which exist in the designated territory in regard to a particular brand. Redesignations shall be reported to the Board within thirty days.

Code 1950, § 4-118.25; 1985, c. 542, § 4-118.45; 1989, c. 10; 1993, c. 866 .



§ 4.1-405. Sale of winery

A. Except for discontinuance of a brand or for good cause as provided in § 4.1-406, the purchaser of a winery shall become obligated to all of the terms and conditions of the selling winery's agreements with wholesalers in effect on the date of purchase. The purchaser of a brand from a winery shall become obligated to all of the terms and conditions of the selling winery's agreements with wholesalers concerning that brand. Whenever such a purchase of a brand results in the creation of a dual distributorship, the provisions of subdivisions 1 and 2 of subsection B will determine the distribution rights to such brand or any extension thereof. For the limited purpose of making such determination, the winery selling the brand shall be a nonsurviving winery and the purchaser shall be a surviving winery.

B. For purposes of this section, when a purchase of a winery by or on behalf of another winery causes the selling winery to cease to exist as an independent legal entity, the selling winery shall be regarded as a nonsurviving winery, and the winery on whose behalf the purchase was made shall be regarded as a surviving winery. In any case in which such a purchase of a winery by or on behalf of another winery has created or will create a dual distributorship, the following rules shall apply in order to determine the allocation of any brands which are first marketed in the Commonwealth by the surviving winery after February 18, 1989:

1. If the surviving winery distributes in the Commonwealth brands of the nonsurviving winery which that winery marketed anywhere prior to the purchase, these brands shall be distributed through any wholesalers who were distributors in the Commonwealth for the nonsurviving winery. If the nonsurviving winery had no distributors in the Commonwealth, then the surviving winery's brands, as well as the brands of the surviving winery which were marketed anywhere prior to the purchase, shall be distributed through those wine wholesalers who were wholesalers of the surviving winery prior to the purchase.

2. If the surviving winery decides to market in the Commonwealth a new brand which was not marketed anywhere prior to the purchase, but which is clearly an extension of a brand which did exist prior to the purchase, the new brand shall be distributed through those wholesalers who distributed the brand of which the new brand is an extension.

3. If the surviving winery decides to introduce in the Commonwealth a new brand which was not marketed anywhere prior to the purchase and which is not a brand extension, the new brand may be distributed through any distributor.

Code 1950, § 4-118.26; 1985, c. 542, § 4-118.46; 1989, c. 10; 1993, c. 866 .



§ 4.1-406. Cancellation

Notwithstanding the terms, provisions or conditions of any agreement, no winery shall unilaterally amend, cancel, terminate or refuse to continue to renew any agreement, or unilaterally cause a wholesaler to resign from an agreement, unless the winery has first complied with § 4.1-407 and good cause exists for amendment, termination, cancellation, nonrenewal, noncontinuance or causing a resignation. Good cause shall not include the sale or purchase of a winery. Good cause shall include, but is not limited to the following:

1. Revocation of the wholesaler's license to do business in the Commonwealth;

2. Bankruptcy or receivership of the wholesaler;

3. Assignment for the benefit of creditors or similar disposition of the assets of the wholesaler, other than the creation of a security interest in the assets of a wholesaler for the purpose of securing financing in the ordinary course of business; or

4. Failure by the wholesaler to substantially comply, without reasonable cause or justification, with any reasonable and material requirement imposed upon him in writing by the winery including, but not limited to, a substantial failure by a wine wholesaler to (i) maintain a sales volume or trend of his winery's brand or brands comparable to that of other distributors of that brand in the Commonwealth similarly situated or (ii) render services comparable in quality, quantity or volume to the services rendered by other wholesalers of the same brand or brands within the Commonwealth similarly situated. In any determination as to whether a wholesaler has failed to substantially comply, without reasonable excuse or justification, with any reasonable and material requirement imposed upon him by the winery, consideration shall be given to the relative size, population, geographical location, number of retail outlets and demand for the products applicable to the territory of the wholesaler in question and to comparable territories.

Nothing in this section shall be construed to prohibit a winery from proposing or effecting an amendment to a contract with a wine wholesaler in the Commonwealth provided that such amendment is not inconsistent with this chapter.

Good cause shall not be construed to exist without a finding of a material deficiency for which the wholesaler is responsible in any case in which good cause is alleged to exist based on circumstances not specifically set forth in subdivisions 1 through 4 of this section.

Code 1950, § 4-118.27; 1985, c. 542, § 4-118.47; 1987, c. 246; 1989, c. 10; 1993, c. 866; 1996, c. 3.



§ 4.1-407. Notice of intent to terminate

A. Except as provided in subsection F, a winery shall provide a wholesaler at least ninety days' prior written notice of any intention to amend, terminate, cancel or not renew any agreement. The notice, a copy of which shall be mailed at the same time to the Board, shall state all the reasons for the intended amendment, termination, cancellation or nonrenewal. After providing such notice, a winery may immediately apply to the Board for a determination that it is likely to incur substantial hardship if required to comply with the ninety-day notice requirement. If the Board makes such a determination, the ninety-day notice requirement shall be reduced to thirty days. In this event, the thirty-day notice period shall be included in the sixty-day opportunity to cure period provided in subsection B.

B. Where the reason relates to a condition which may be rectified by action of the wholesaler, he shall have sixty days in which to take such action and, within the sixty-day period, shall give written notice to the winery if and when such action is taken. A copy of the notice shall be mailed at the same time to the Board. If such condition has been rectified by action of the wholesaler, then the proposed amendment, termination, cancellation or nonrenewal shall be void and without legal effect. However, where the winery contends that action on the part of the wholesaler has not rectified one or more of such conditions, the winery must within fifteen days after the expiration of the sixty-day period request a hearing before the Board to determine if the condition has been rectified by action of the wholesaler.

C. Where the reason relates to a condition which may not be rectified by the wholesaler within the sixty-day period, the wholesaler may request a hearing before the Board to determine if there is good cause for the amendment, termination, cancellation or nonrenewal of the agreement.

D. Upon request in writing within the ninety-day period provided in subsection A from such winery or wholesaler for a hearing, the Board shall, after notice and hearing, determine if the action of the wholesaler has rectified the condition or, as the case may be, if good cause exists for the amendment, termination, cancellation or nonrenewal of the agreement.

E. In any proceeding brought pursuant to this section in which the existence of good cause is an issue, the winery shall have the burden of proving the existence of good cause. Where a petition is made to the Board for a determination, the agreement in question shall continue in effect pending the Board's decision and any judicial review thereof, except in any case in which the Board makes a finding that there is good cause, as defined in § 4.1-406, for the amendment, termination, cancellation, or nonrenewal, in which case the winery may, unless otherwise ordered by a court of record, discontinue the agreement in question. However, where a petition is made to the Board after the agreement has been terminated in accordance with the procedures set forth in this section, the filing of the petition shall not cause the terminated agreement to be reinstated unless the terminated wholesaler's failure to petition in a timely manner was based upon reasonable reliance on representation or other inducements made by the winery.

F. No notice shall be required and an agreement may be immediately amended, terminated, cancelled or allowed to expire if the reason for the amendment, termination, cancellation or nonrenewal is:

1. The bankruptcy or receivership of the wholesaler;

2. An assignment for the benefit of creditors or similar disposition of the assets of the business, other than the creation of a security interest in the assets of a wholesaler for the purpose of securing financing in the ordinary course of business; or

3. Revocation of the wholesaler's license.

Code 1950, § 4-118.28; 1985, c. 542, § 4-118.48; 1989, c. 10; 1993, c. 866; 1997, c. 183.



§ 4.1-408. Transfer of business

A. No winery shall unreasonably withhold or delay consent to any transfer of the wholesaler's business or transfer of the stock or other interest in the wholesalership, whenever the wholesaler to be substituted meets the material and reasonable qualifications and standards required of its wholesalers. Whenever a transfer of a wholesaler's business occurs, the purchaser shall assume all the obligations imposed on and succeed to all the rights held by the selling wholesaler by virtue of any agreement between the selling wholesaler and one or more wineries entered into prior to the transfer.

B. Notwithstanding any provision in subsection A, no winery shall withhold consent to, or in any manner retain a right of prior approval of, the transfer of the wholesaler's business to a member or members of the wholesaler's family. However, subsequent to such transfer, the rights and obligations of the wholesalership and its owners shall in all respects be governed by the provisions of this chapter. As used in this subsection, "family" means the wholesaler's spouse, parents, siblings, children, stepchildren, and lineal descendants, including those by adoption.

Code 1950, § 4-118.29; 1985, c. 542, § 4-118.49; 1989, c. 10; 1993, c. 866 .



§ 4.1-409. Remedies

A. In addition to any other sanctions which the Board is empowered by law to impose, it may order that any act or practice constituting a violation of this chapter be ceased and, where necessary, corrective measures implemented. In addition, in any case in which a winery is found to have attempted or accomplished an amendment, termination, cancellation, or refusal to continue or renew an agreement without good cause as defined in § 4.1-406, the Board shall, upon the request of the wholesaler involved, enter an order requiring that (i) the agreement remain in effect or be reinstated or (ii) the winery pay the wholesaler reasonable compensation for the value of this agreement as determined pursuant to subsection B. Reasonable compensation shall include, but is not limited to, the following:

1. The fair market value of the assets used by the wholesaler specifically for the purpose of distributing the winery's products;

2. The cost of the wholesaler's inventory of the winery's products calculated as the sum of the net price paid by the wholesaler for the inventory;

3. The amount of any taxes paid by the wholesaler in connection with purchasing the inventory;

4. The cost of transporting the inventory from the winery to the wholesaler's warehouse, plus any handling costs; and

5. The goodwill of the wholesaler's business representing a value over and above the fair market value of the foregoing tangible assets.

B. In the event the winery and the wholesaler are unable to agree on the reasonable compensation to be paid for the value of the agreement, the matter shall be submitted to a neutral arbitrator to be selected by the parties, or if they cannot agree, a person qualified by experience to appraise the value of existing businesses shall be appointed arbitrator by the Secretary of the Board. The decision of the arbitrator shall be rendered within ninety days from the time the matter is submitted to arbitration unless the Board, for good cause shown, allows for an extension of time not to exceed thirty days, or unless the parties agree to an extension of time. All of the costs of the arbitration shall be paid one-half by the wholesaler and one-half by the winery. By entering into an agreement, the parties are deemed to have agreed to arbitration as provided in this subsection and, further, that such arbitration shall be governed by the provisions of Chapter 21 (§ 8.01-577 et seq.) of Title 8.01.

C. In addition to the foregoing remedies, in any case in which a winery is found to have violated § 4.1-407, the Board may, upon request of the wholesaler involved, order the winery to compensate the wholesaler for any loss proximately resulting from such violation, including but not limited to lost profits. Such losses shall be determined in the manner provided in subsection B and shall be calculated from the date of the violation by the winery to the date the winery initiates remedial action pursuant to Board order.

Code 1950, § 4-118.30; 1985, c. 542, § 4-118.50; 1987, c. 246; 1989, c. 10; 1993, c. 866 .



§ 4.1-410. Board proceedings and appellate review

A. The Board, upon petition by any interested party, or upon its own motion if it has reasonable grounds to believe a violation has or may have occurred, shall have the responsibility of determining whether a violation of any provision of this chapter has occurred. The Board may, if it finds that the winery or wine wholesaler has acted in bad faith in violating any provision of this chapter or in seeking relief pursuant to this chapter, award reasonable costs and attorneys' fees to the prevailing party.

B. All proceedings under this chapter and any judicial review thereof shall be held in accordance with the Virginia Administrative Process Act (§ 2.2-4000 et seq.). Notwithstanding the foregoing, the Board may adopt regulations pertaining to proceedings under this chapter, including regulations authorizing or requiring the issuance of subpoenas for the production of documents, subpoenas for the attendance of witnesses, requests for admissions, interrogatories, and depositions, not inconsistent with Part 4 of the Rules of the Supreme Court of Virginia.

C. In all proceedings under this chapter, the Board or the circuit court reviewing a Board order, for good cause, shall enter an order requiring that information relating to the sale, marketing, or manufacturing practices or processes of the winery or the wholesaler be filed with the Board or the court, as the case may be, in sealed envelopes and that the information contained therein remain available only to the winery and wholesaler on condition that such information will not be disclosed by the Board, the winery or the wholesaler, or their respective agents and employees. Upon conclusion of the proceedings under this chapter, information supplied shall be returned to the party furnishing it or, in the alternative, the Board or the court may order that such information be sealed to be opened only by order of the Board or the court.

Code 1950, § 4-118.31; 1985, c. 542, § 4-118.51; 1987, c. 139; 1989, c. 10; 1993, c. 866 .



§ 4.1-411. Price of product

No winery, whether by means of a term or condition of an agreement or otherwise, shall fix or maintain the prices at which the wholesaler shall sell any wine.

Code 1950, § 4-118.32; 1985, c. 542, § 4-118.52; 1989, c. 10; 1993, c. 866 .



§ 4.1-412. Increase of prices

No winery or wine importer shall increase the prices charged any wholesale wine licensee for wine except by written notice to the wholesaler signed by an authorized officer or agent of the winery or wine importer, which notice shall contain the amount and effective date of the increase. A copy of the notice shall be sent to the Board and shall be treated as confidential information, except in relation to enforcement proceedings for violation of this section. No increase shall take effect prior to thirty calendar days following the date on which the notice is postmarked. The Board may authorize such price increases to take effect with less than the aforesaid thirty-calendar-day notice if a winery or wine importer so requests and demonstrates good cause therefor.

Code 1950, § 4-118.33; 1985, c. 542, § 4-118.53; 1989, c. 10; 1993, c. 866 .



§ 4.1-413. Retaliatory action prohibited

A winery shall not take retaliatory action against a wholesaler who files or manifests an intention to file a complaint of alleged violation of state or federal law or regulation by the winery with the appropriate state or federal regulatory or judicial authority. Retaliatory action shall include, but is not limited to, refusal without good cause to continue the agreement, or a material reduction in the amount and quality of services or quality of products available to the wholesaler under the agreement.

Code 1950, § 4-118.34; 1985, c. 542, § 4-118.54; 1989, c. 10; 1993, c. 866 .



§ 4.1-414. Management

No winery shall require or prohibit any change in management or personnel of any wholesaler unless the current or potential management or personnel fails to meet reasonable qualifications and standards required by the winery for its wholesalers.

Code 1950, § 4-118.35; 1985, c. 542, § 4-118.55; 1989, c. 10; 1993, c. 866 .



§ 4.1-415. Discrimination prohibited

No winery shall discriminate among its wholesalers in any business dealings including, but not limited to, the price of wine sold to the wholesaler, unless the classification among its wholesalers is based upon reasonable grounds.

Code 1950, § 4-118.36; 1985, c. 542, § 4-118.56; 1989, c. 10; 1993, c. 866 .



§ 4.1-416. Waiver prohibited; conflicts of laws

A. No winery shall require any wholesaler to waive compliance with any provision of this chapter. Any contract or agreement purporting to do so is void and unenforceable to the extent of the waiver or variance. Nothing in this chapter shall limit or prohibit good faith settlements of disputes voluntarily entered into between the parties.

B. Any contract between a winery and a wine wholesaler pursuant to which the wholesaler is to market the winery's products in the Commonwealth shall be governed by the laws of the Commonwealth as the place of performance, notwithstanding the fact that such contract may have been made in another state or the fact that such contract may provide that it is to be governed by the laws of another state.

Code 1950, § 4-118.37; 1985, c. 542, § 4-118.57; 1989, c. 10; 1993, c. 866 .



§ 4.1-417. Right of free association

No winery or wholesaler shall restrict or inhibit the right of free association among wineries or wholesalers for any lawful purpose.

Code 1950, § 4-118.39; 1985, c. 542, § 4-118.59; 1989, c. 10; 1993, c. 866 .



§ 4.1-418. Reasonableness and good faith

A. Every agreement entered into under this chapter shall impose on the parties the obligation to act in good faith.

B. This chapter shall impose on every term and provision of any agreement a requirement of reasonableness. Every term or provision shall be interpreted so that the requirements or obligations imposed therein are reasonable.

Code 1950, § 4-118.40; 1985, c. 542, § 4-118.60; 1989, c. 10; 1993, c. 866 .



§ 4.1-500. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agreement" means a commercial relationship, not required to be evidenced in writing, of definite or indefinite duration, between a brewery and beer wholesaler pursuant to which the wholesaler has been authorized to distribute one or more of the brewery's brands of beer. The doing or accomplishment of any of the following acts shall constitute prima facie evidence of an agreement within the meaning of this definition:

1. The shipment, preparation for shipment or acceptance of any order by any brewery for any beer to a beer wholesaler within the Commonwealth.

2. The payment by a beer wholesaler and the acceptance of payment by any brewery for the shipment of an order of beer intended for sale in the Commonwealth.

"Beer wholesaler," "wholesaler," "beer distributor," and "distributor" mean any wholesale beer licensee, including any successor-in-interest to such person, within the Commonwealth offering beer for sale or resale to retailers or other beer wholesalers without regard to whether the business of the person is conducted under the terms of an agreement with a licensed brewery.

"Brand" means any word, name, group of letters, symbol or combination thereof adopted and used by a brewery to identify a specific malt beverage product and to distinguish that product from other beers produced or marketed by that brewery or other breweries. The use of general corporate logos or symbols or the use of advertising messages, whether appearing on the product packaging or elsewhere, shall not be considered to be a brand, brand extension, or part thereof as these terms are used in this chapter.

"Brand extension" and "extension of a brand" mean any brand, which incorporates all or a substantial part of the unique features of a preexisting brand of the same brewery and which relies to a significant extent on the goodwill associated with such preexisting brand.

"Brewery" means every person, including any authorized representative of such person pursuant to § 4.1-218 which (i) is licensed as a brewery located within the Commonwealth, (ii) holds a beer importer's license and is not simultaneously licensed as a beer wholesaler, or (iii) manufactures any malt beverage, has title to any malt beverage products excluding licensed Virginia wholesalers and retailers or has the contractual right to distribute under its own brand any malt beverage product whether licensed in the Commonwealth or not, who enters into an agreement with any beer wholesaler licensed to do business in the Commonwealth.

"Dual distributorships" means the existence of agreements between a single brewery and more than one wholesaler in a given territory as the result of a purchase of another brewery.

"Nonsurviving brewery" means any brewery which is purchased by another brewery as provided in § 4.1-504 and, as a result, ceases to exist as an independent legal entity.

"Person" means a natural person, corporation, partnership, trust, agency, or other entity as well as the individual officers, directors or other persons in active control of the activities of each such entity. "Person" also includes heirs, assigns, personal representatives and conservators.

"Purchase" includes, but is not limited to, the sale of stock, sale of assets, merger, lease, transfer or consolidation.

"Surviving brewery" means a brewery which purchases a nonsurviving brewery as provided in § 4.1-504.

"Territory" or "sales territory" means the area of sales responsibility within the Commonwealth expressly or impliedly designated by any agreement between any beer wholesaler and brewery for the brand or brands of any brewer.

1978, c. 579, § 4-118.4; 1985, c. 549; 1987, c. 247; 1991, c. 628; 1993, c. 866; 1997, c. 801.



§ 4.1-501. Applicability

This chapter shall apply to all agreements in effect on or after January 1, 1978.

1978, c. 579, § 4-118.18; 1993, c. 866 .



§ 4.1-502. No inducement or coercion

No brewery shall:

1. Induce or coerce, or attempt to induce or coerce, any beer wholesaler to accept delivery of any beer or any other commodity which has not been ordered by the beer wholesaler.

2. Induce or coerce, or attempt to induce or coerce, any beer wholesaler to do any illegal act by any means including, but not limited to, threatening to amend, cancel, terminate, or refuse to renew any agreement existing between a brewery and beer wholesaler.

3. Require a beer wholesaler to assent to any condition, stipulation or provision limiting the wholesaler in his right to sell the product of any other brewery anywhere in the Commonwealth.

1978, c. 579, § 4-118.5; 1993, c. 866 .



§ 4.1-503. Sales territory

Each brewery which enters into an agreement with a beer wholesaler shall designate a sales territory for that wholesaler which is applicable to the agreement. No brewery shall enter into any agreement with more than one beer wholesaler for the purpose of establishing more than one agreement for its brands of beer in any territory. However, the existence of more than one such agreement as a result of a sale of a brewery as contemplated by § 4.1-504 shall not be prohibited. Each brewery shall notify the Board in writing of all designations of sales territories, the identity of the wholesaler appointed to serve such territory and a statement of any variations which exist in such designated territory with regard to a particular brand. Redesignations shall be reported to the Board within thirty days.

1978, c. 579, § 4-118.6; 1985, c. 536; 1993, c. 866 .



§ 4.1-504. Sale of brewery

A. Except for discontinuance of a brand or for good cause as provided in § 4.1-505, the purchaser of a brewery shall become obligated to all of the terms and conditions of the selling brewery's agreements with distributors in effect on the date of purchase. The purchaser of a brand from a brewery shall become obligated to all of the terms and conditions of the selling brewery's agreement with distributors concerning that brand. Whenever such a purchase of a brand results in the creation of a dual distributorship, the provisions of subdivisions 1 and 2 of subsection B will determine the distribution rights to such brand or any extension thereof. For the limited purpose of making such determination, the brewery selling such brand shall be a nonsurviving brewery and the purchaser shall be a surviving brewery.

B. For purposes of this section, when a purchase of a brewery by or on behalf of another brewery causes the selling brewery to cease to exist as an independent legal entity, the selling brewery shall be regarded as a nonsurviving brewery and the brewery on whose behalf the purchase was made shall be regarded as a surviving brewery. The following rules shall apply in order to determine (i) the distribution rights to any brands which are first marketed in the Commonwealth by the surviving brewery on or after July 1, 1985, with respect to a dual distributorship created prior to July 1, 1985, and (ii) the distribution rights to any brands, regardless of when they were first marketed in the Commonwealth, with respect to a dual distributorship created on or after July 1, 1985:

1. If the surviving brewery distributes in the Commonwealth any brand or brands of the nonsurviving brewery which that brewery marketed in the Commonwealth at any time during the one-year period ending on the day the purchase agreement was made, these brands shall be distributed through those beer wholesalers who were distributors in the Commonwealth for the nonsurviving brewery. Any brands which the surviving brewery had marketed in the Commonwealth prior to the purchase shall be distributed through those beer wholesalers who were wholesalers of the surviving brewery prior to the purchase.

2. If the surviving brewery decides to market in the Commonwealth a new brand which is clearly an extension of a brand already assigned to beer wholesalers in the Commonwealth, the new brand shall be distributed through those wholesalers who distribute the brand of which the new brand is an extension.

3. If the surviving brewery decides to introduce in the Commonwealth a new brand which was not marketed in the Commonwealth at any time during the one-year period ending on the date the purchase agreement was made and which is not a brand extension, the surviving brewery shall market the new brand either through a distributor of the nonsurviving brewery or through a distributor who was a distributor of the surviving brewery prior to the purchase, as the brewery may see fit in any territory.

C. Subsection B shall not apply to determine distributorship rights to any brands or brand extensions which were marketed in the Commonwealth prior to July 1, 1985, with respect to any dual distributorship created prior to July 1, 1985.

1985, c. 549, § 4-118.6:1; 1993, c. 866 .



§ 4.1-505. Cancellation

Notwithstanding the terms, provisions or conditions of any agreement, no brewery shall unilaterally amend, cancel, terminate or refuse to continue to renew any agreement, or unilaterally cause a wholesaler to resign from an agreement, unless the brewery has first complied with § 4.1-506 and good cause exists for amendment, termination, cancellation, nonrenewal, noncontinuation or causing a resignation. Good cause shall not include the sale or purchase of a brewery. Good cause shall include, but is not limited to, the following:

1. Revocation of the wholesaler's license to do business in the Commonwealth;

2. Bankruptcy or receivership of the wholesaler;

3. Assignment for the benefit of creditors or similar disposition of the assets of the wholesaler other than the creation of a security interest in the assets of a wholesaler for the purpose of securing financing in the ordinary course of business; or

4. Failure by the wholesaler to substantially comply, without reasonable excuse or justification, with any reasonable and material requirement imposed upon him in writing by the brewery, including, but not limited to, a substantial failure by a beer wholesaler to (i) maintain a sales volume of his brewery's brand or brands, (ii) render services comparable in quality, quantity or volume to the sales volumes maintained and services rendered by other wholesalers of the same brand or brands within the Commonwealth, or (iii) failure to obtain the consent of the brewery to a transfer of a wholesaler's business unless a determination has been made by the Board pursuant to § 4.1-507 that such consent was unreasonably withheld by the brewery. In any determination as to whether a wholesaler has failed to substantially comply, without reasonable excuse or justification, with any reasonable and material requirement imposed upon him by the brewery, consideration shall be given to the relative size, population, geographical location, number of retail outlets and demand for the products applicable to the territory of the wholesaler in question and to comparable territories.

Good cause shall not be construed to exist without a finding of a material deficiency for which the wholesaler is responsible in any case in which good cause is alleged to exist based on circumstances not specifically set forth in subdivisions 1 through 4 of this section.

1978, c. 579, § 4-118.7; 1985, c. 549; 1987, c. 247; 1989, c. 272; 1993, c. 866; 1996, c. 3.



§ 4.1-506. Notice of intent to terminate

A. Except as provided in subsection F, a brewery shall provide a wholesaler at least ninety days' prior written notice of any intent to amend, terminate, cancel or not renew any agreement. The notice, a copy of which shall be mailed at the same time to the Board, shall state all the reasons for the intended amendment, termination, cancellation or nonrenewal.

B. Where the reason relates to a condition or conditions which may be rectified by action of the wholesaler, he shall have sixty days in which to take such action and shall, within the sixty-day period, give written notice to the brewery if and when such action is taken. A copy of the notice shall be mailed at the same time to the Board. If such condition has been rectified by action of the wholesaler, then the proposed amendment, termination, cancellation or nonrenewal shall be void and without legal effect. However, where the brewery contends that action on the part of the wholesaler has not rectified one or more of such conditions the brewery shall within fifteen days after the expiration of such sixty-day period request a hearing before the Board to determine if the condition has been rectified by action of the wholesaler.

C. Where the reason relates to a condition which may not be rectified by the wholesaler within the sixty-day period, the wholesaler may request a hearing before the Board to determine if there is good cause for the amendment, termination, cancellation or nonrenewal of the agreement.

D. Upon request in writing within the ninety-day period provided in subsection A from such brewery or wholesaler for a hearing, the Board shall, after notice and hearing, determine if the action of the wholesaler has rectified the condition or, as the case may be, if good cause exists for the amendment, termination, cancellation or nonrenewal of the agreement.

E. In any proceeding brought pursuant to this section in which the existence of good cause is an issue, the brewery shall have the burden of proving the existence of good cause. Where a petition is made to the Board in a timely manner for a determination, the agreement in question shall continue in effect pending the Board's decision and any judicial review thereof, except in any case in which the Board makes a finding that there is good cause, as defined in § 4.1-505, for the amendment, termination, cancellation, or nonrenewal, in which case the brewery may, unless otherwise ordered by a court of record, discontinue the agreement in question.

F. No notice shall be required and an agreement may be immediately amended, terminated, cancelled or allowed to expire if the reason for the amendment, termination, cancellation or nonrenewal is:

1. The bankruptcy or receivership of the wholesaler;

2. An assignment for the benefit of creditors or similar disposition of the assets of the business other than the creation of a security interest in the assets of a wholesaler for the purpose of securing financing in the ordinary course of business; or

3. Revocation of the wholesaler's license.

1978, c. 579, § 4-118.8; 1985, c. 549; 1993, c. 866; 1997, c. 183.



§ 4.1-507. Transfer of business

A. No brewery shall unreasonably withhold or delay consent to any transfer of the wholesaler's business, or transfer of the stock or other interest in the wholesalership, whenever the wholesaler to be substituted meets the material and reasonable qualifications and standards required of its wholesalers. Whenever a transfer of a wholesaler's business occurs, the purchaser shall assume all the obligations imposed on and succeed to all the rights held by the selling wholesaler by virtue of any agreement between the selling wholesaler and one or more breweries entered into prior to the transfer.

B. Notwithstanding any provision in subsection A, no brewery shall withhold consent to, or in any manner retain a right of prior approval of, the transfer of the wholesaler's business to a member or members of the wholesaler's family. However, subsequent to such transfer, the rights and obligations of the wholesalership and its owners shall in all other respects be governed by the provisions of this chapter. As used in this subsection, "family" means the wholesaler's spouse, parents, siblings, children, stepchildren, and lineal descendants, including those by adoption.

1978, c. 579, § 4-118.9; 1985, c. 549; 1993, c. 866 .



§ 4.1-508. Remedies

A. In addition to any other sanctions which the Board is empowered by law to impose, it may order that any act or practice constituting a violation of this chapter be ceased and, where necessary, corrective measures implemented. In addition, in any case in which a brewery is found to have attempted or accomplished an amendment, termination, cancellation, or refusal to continue or renew an agreement without good cause as defined in § 4.1-505, the Board shall, upon the request of the wholesaler involved, enter an order requiring that (i) the agreement remain in effect or be reinstated or (ii) the brewery pay the wholesaler reasonable compensation for the value of the agreement, which shall be determined in the manner provided for in subsection B. Reasonable compensation shall include, but is not limited to, the following:

1. The fair market value of the assets used by the wholesaler specifically for the purpose of distributing the brewery's products;

2. The cost of the wholesaler's inventory of the brewery's products calculated as the sum of the net price paid by the wholesaler for the inventory;

3. The amount of any taxes paid by the wholesaler in connection with purchasing the inventory;

4. The cost of transporting the inventory from the brewery to the wholesaler's warehouse, plus any handling costs; and

5. The goodwill of the wholesaler's business representing a value over and above the fair market value of the foregoing tangible assets.

The compensation for such assets shall be subject to offset for (i) any sums recovered by the wholesaler in liquidation of the assets and (ii) the value which the assets have to the wholesaler independent of their value for use in distributing the brewery's products.

B. In the event the brewery and the beer wholesaler are unable to agree on the reasonable compensation to be paid for the value of the agreement, the matter shall be submitted to a panel of three arbitrators. The brewery and the beer wholesaler shall each select one arbitrator and the two arbitrators selected shall appoint a third arbitrator who shall be a person qualified by experience to appraise the value of existing businesses. The decision of the arbitrators shall be rendered within ninety days from the time the matter is submitted to arbitration unless the Board, for good cause shown, allows for an extension of time not to exceed thirty days, or unless the parties agree to an extension of time. All of the costs of the arbitration shall be paid one-half by the wholesaler and one-half by the brewery. By entering into an agreement, the parties are deemed to have agreed to arbitration as provided in this subsection and, further, that such arbitration shall be governed by the provisions of Chapter 21 (§ 8.01-577 et seq.) of Title 8.01.

C. In addition to the foregoing remedies, in any case in which a brewery is found to have violated § 4.1-506, the Board may, upon request of the wholesaler involved, order the brewery to compensate the wholesaler for any losses proximately resulting from such violation, including but not limited to lost profits. Such losses shall be determined in the manner provided in subsection B and shall be calculated from the date of the violation by the brewery to the date the brewery initiates remedial action pursuant to Board order.

1978, c. 579, § 4-118.10; 1985, c. 549; 1987, c. 247; 1993, c. 866 .



§ 4.1-509. Board proceedings and appellate review

A. The Board, upon petition by any beer wholesaler or brewery, or upon its own motion if it has reasonable grounds to believe a violation has or may have occurred, shall have the responsibility of determining whether a violation of any provision of this chapter has occurred. The Board may, if it finds that a brewery or beer wholesaler has acted in bad faith in violating any provision of this chapter or in seeking relief pursuant to this chapter, award reasonable costs and attorneys' fees to the prevailing party.

B. All proceedings under this chapter and any judicial review thereof shall be held in accordance with and governed by the Virginia Administrative Process Act (§ 2.2-4000 et seq.). Notwithstanding the foregoing, the Board may adopt regulations pertaining to proceedings under this chapter, including regulations authorizing or requiring the issuance of subpoenas for the production of documents, subpoenas for the attendance of witnesses, requests for admissions, interrogatories, and depositions, not inconsistent with Part 4 of the Rules of the Supreme Court of Virginia.

C. In all proceedings under this chapter the Board or the circuit court reviewing a Board order, for good cause, shall enter an order requiring that information relating to the sale, marketing or manufacturing practices or processes of the brewery or the wholesaler be filed with the Board or the court, as the case may be, in sealed envelopes and that the information contained therein remain available only to the brewery and wholesaler on condition that such information will not be disclosed by the Board, the brewery, or the wholesaler, or their respective agents and employees. Upon conclusion of the proceedings under this chapter, information supplied shall be returned to the party furnishing it or, in the alternative, the Board or the court may order that such information be sealed to be opened only by order of the Board or the court.

1978, c. 579, § 4-118.11; 1980, c. 299; 1981, c. 536; 1985, c. 549; 1987, c. 139; 1993, c. 866 .



§ 4.1-509.1. Board proceedings; contemplated actions by brewery or wholesaler

A. For purposes of this section, "contemplated action" means an action proposed by a brewery or wholesaler that (i) if carried out would violate any provision of this chapter or subdivision 1 c (v) of § 4.1-225 and (ii) is demonstrated by a specific written statement authored by a brewery or an employee of a wholesaler who is specifically authorized by virtue of job title and responsibility to make such statement and such other evidence as may be required by the Board pursuant to the facts of any given circumstance.

B. Subsequent to compliance with subsection D, any wholesaler may file a petition against a brewery, and any brewery may file a petition against a wholesaler, in which the petitioner alleges that the respondent named in the petition as a matter of past or present fact has contemplated action that if carried out would violate any provision of this chapter or subdivision 1 c (v) of § 4.1-225. Any such petition filed shall identify with specificity the alleged contemplated action, the document in which such contemplated action is described or authorized, and specify the provision of law or regulation that the contemplated action would violate if carried out. The petition shall include a statement that a controversy as to the lawfulness of the contemplated action exists. The statement shall be supported by evidence of the petitioner's good faith effort to resolve the controversy in accordance with subsection D. The petitioner shall have the burden of establishing that the contemplated actions identified in the petition, if carried out, would violate any provision of law or regulation enumerated in this subsection. The Board may, if it finds that a brewery or wholesaler has frivolously maintained a petition or defense to a proceeding pursuant to this chapter, award reasonable costs and attorney fees to the prevailing party.

C. Any petition filed by a brewery or wholesaler pursuant to this section shall be delivered to the Secretary of the Board. The Board shall promptly issue a written determination as to whether a violation or attempted violation as alleged in the petition has occurred. In addition, the Board shall promptly issue a written determination as to whether a violation alleged in the petition would occur if the contemplated action identified in the petition were to be carried out.

D. Prior to filing a petition, a party shall communicate with the party alleged to be considering a contemplated action and initiate a good faith attempt to resolve the issue in question. If within 21 days of initiating the communication required by this subsection, or such longer period of time if mutually agreed upon, there is no resolution, either party may proceed to file a petition in accordance with subsection B.

2013, c. 3.



§ 4.1-510. Price of product

No brewery, whether by means of a term or condition of an agreement or otherwise, shall fix or maintain the prices at which the wholesaler shall sell any beer.

1978, c. 579, § 4-118.12; 1993, c. 866 .



§ 4.1-511. Increase of prices

No brewery or beer importer shall increase the prices charged any wholesale beer licensee for beer except by written notice to the wholesaler signed by an authorized officer or agent of the brewery or beer importer, which notice shall contain the amount and effective date of the increase. A copy of the notice shall be sent to the Board and shall be treated as confidential information, except in relation to enforcement proceedings for violation of this section. No increase shall take effect prior to thirty calendar days following the date on which the notice is postmarked. The Board may authorize such price increases to take effect with less than the aforesaid thirty-calendar-day notice if a brewery or beer importer so requests and demonstrates good cause therefor.

1982, c. 122, § 4-118.12:1; 1993, c. 866 .



§ 4.1-512. Retaliatory action prohibited

A brewery shall not take retaliatory action against a wholesaler who files or manifests an intention to file a complaint of alleged violation of state or federal law or regulation by the brewery with the appropriate state or federal regulatory or judicial authority. Retaliatory action shall include, but is not limited to, refusal without good cause to continue the agreement, or a material reduction in the amount and quality of service or quantity of products available to the wholesaler under the agreement.

1978, c. 579, § 4-118.13; 1993, c. 866 .



§ 4.1-513. Management

No brewery shall require or prohibit any change in management or personnel of any wholesaler unless the current or potential management or personnel fails to meet reasonable qualifications and standards required by the brewery for all its wholesalers.

1978, c. 579, § 4-118.14; 1985, c. 549; 1993, c. 866 .



§ 4.1-514. Discrimination prohibited

No brewery shall discriminate among its wholesalers in any business dealings including, but not limited to, the price of beer sold to the wholesaler, unless the classification among its wholesalers is based upon reasonable grounds.

1978, c. 579, § 4-118.15; 1993, c. 866 .



§ 4.1-515. Waiver prohibited; conflicts of laws

A. No brewery shall require any wholesaler to waive compliance with any provision of this chapter. Any contract or agreement purporting to do so is void and unenforceable to the extent of the waiver or variance. Nothing in this chapter shall limit or prohibit good faith settlements of disputes voluntarily entered into between the parties.

B. Any contract between a brewery and a beer wholesaler pursuant to which the wholesaler is to market the brewery's products in the Commonwealth shall be governed by the laws of the Commonwealth as the place of performance notwithstanding the fact that such contract may have been made in another state or the fact that such contract may provide that it is to be governed by the laws of another state.

1978, c. 579, § 4-118.16; 1989, c. 272; 1993, c. 866 .



§ 4.1-516. Right of free association

No brewery or wholesaler shall restrict or inhibit the right of free association among breweries or wholesalers for any lawful purpose.

1978, c. 579, § 4-118.19; 1993, c. 866 .



§ 4.1-517. Reasonableness and good faith

A. Every agreement entered into under this chapter shall impose on the parties the obligation to act in good faith.

B. This chapter shall impose on every term and provision of any agreement a requirement of reasonableness. Every term or provision shall be interpreted so that the requirements or obligations imposed therein are reasonable.

1985, c. 549, § 4-118.20:1; 1993, c. 866 .






Title 5.1 - Aviation

§ 5.1-1. Definitions

When used in this title, unless expressly stated otherwise:

"Aircraft" means any contrivance now known, or hereafter invented, used, or designed for navigation of or flight in the air, including a balloon or other contrivance designed for maneuvering in airspace at an altitude greater than 24 inches above ground or water level, except that any contrivance now or hereafter invented of fixed or flexible wing design, operating without the assistance of any motor, engine, or other mechanical propulsive device, which is designed to utilize the feet and legs of the operator or operators as the sole means of initiating and sustaining forward motion during the launch and of providing the point of contact with the ground upon landing and commonly called a "hang glider" shall not be included within this definition.

"Aircraft based in this Commonwealth" means an aircraft that is either (i) domiciled in a county, city, or town in the Commonwealth or (ii) parked in a county, city, or town in the Commonwealth when not in flight for the period of time specified in § 5.1-5.

"Airman" means any individual, including the person in command and any pilot, mechanic, or member of the crew, who engages in the navigation of aircraft while under way within Virginia airspace; any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft, aircraft engines, propellers, or accessories; and any individual who serves in the capacity of aircraft dispatcher.

"Air navigation facility" means any airport ground or air navigation facility, other than one owned and operated by the United States, used in, available for use in, or designed for use in aid of air navigation, including any structures, buildings, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities or devices, and any combination of any or all of such facilities, used or useful as an aid, or constituting any advantage or convenience, to the safe taking off, navigation, and landing of aircraft; in the safe and efficient operation or maintenance of an airport; in the safe, efficient and convenient handling or processing of aviation passengers, mail or cargo; or in the servicing or maintenance of aircraft or ground equipment.

"Airport" means any area of land or water which is used, or intended for public use, for the landing and takeoff of aircraft, and any appurtenant areas that are used, or intended for use, for airport buildings or other airport facilities or rights-of-way, easements and together with all airport buildings and facilities located thereon.

"Airport hazard" means any structure, object or natural growth, or use of land that obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off of aircraft.

"Airspace" means all that space above the land and waters within the boundary of the Commonwealth.

"Board" means the Virginia Aviation Board.

"Civil aircraft" means any aircraft other than a public aircraft.

"Commercial aircraft" means any civil aircraft used in flight activity for compensation or for hire.

"Contract carrier by aircraft" or "contract carrier" means any person not included under the definitions of "common carrier by aircraft" or "restricted common carrier by aircraft" as defined in § 5.1-89 who, under special and individual contracts or agreements, and whether directly or by a lease or any other arrangement, transports passengers or property by aircraft for compensation and in the transportation of passengers does not charge individual fares.

"Department" means the Department of Aviation.

"Drop zone" means any locality whether over land or water that is used, or intended for use, for the landing and recovery of sky divers or parachutists using a parachute or other contrivance designed for sport jumping.

"Landing area" or "landing field" means any locality, whether over land or water, including airports and intermediate landing fields, which is used or intended to be used for the landing and takeoff of aircraft and open to the public for such use, whether or not facilities are provided for the sheltering, servicing, or repair of aircraft or for receiving or discharging passengers or cargo.

"Person" means any individual, corporation, government, political subdivision of the Commonwealth, or governmental subdivision or agency, business trust, estate, trust, partnership, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

"Public aircraft" means an aircraft used exclusively in the service of any state, or political subdivision thereof, or the federal government.

Code 1950, § 5-1; 1966, c. 576; 1970, c. 717; 1975, c. 561; 1979, c. 272; 1980, c. 721; 1988, c. 588; 2011, c. 809.



§ 5.1-1.1. Creation of Department of Aviation

There is hereby created a Department of Aviation.

1979, c. 272; 1984, c. 720.



§ 5.1-1.2. Appointment of Director; term; vacancies

The Department shall be under the direction of a director, hereinafter referred to in this title as "Director," who shall be appointed by the Governor, subject to confirmation by the General Assembly if in session when such appointment is made, and, if not in session, then at its next succeeding session. He shall hold his office at the pleasure of the Governor for a term coincident with that of each Governor making the appointment or until his successor shall be appointed and qualified. Vacancies shall be filled for the unexpired term in the same manner as original appointments are made.

1979, c. 272.



§ 5.1-1.3. Oath and bond of Director; salary

The Director, before entering upon the discharge of his duties, shall take an oath that he will faithfully and impartially discharge and perform all the duties of his office and he shall give bond in such penalty as may be fixed by the Governor, conditioned upon the faithful discharge of his duties. The premium on such bond shall be paid out of the funds available for the maintenance and operation of his office. The Director shall receive such salary as may be appropriated for the purpose.

1979, c. 272.



§ 5.1-1.4. Enforcement of laws, rules and regulations

Except for the provisions of Chapter 9 (§ 5.1-89 et seq.) of this title, the Department shall have the authority to enforce any provision of this title and any rules and regulations promulgated by the Board in reference to aircraft, airfields, pilots and other similar subjects. Said rules and regulations, and enforcement actions taken in connection therewith, shall be in accordance with the substantive and procedural requirements of the Administrative Process Act, Chapter 40 (§ 2.2-4000 et seq.) of Title 2.2.

1979, c. 272; 2002, c. 94.



§ 5.1-1.5. General powers of Department

The Department shall have the following general powers:

1. To employ such personnel as may be required to carry out the purposes of this chapter.

2. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including, but not limited to, contracts with the United States, other states, agencies and governmental subdivisions of the Commonwealth.

3. To accept grants from the United States government and agencies and instrumentalities thereof and any other source. To these ends, the Department shall have the power to comply with such conditions and execute such agreements as may be necessary, convenient or desirable.

4. To do all acts necessary or convenient to carry out the purposes of this chapter.

1979, c. 272.



§ 5.1-1.6. Further powers and duties of Department; State Corporation Commission to administer Chapter 9

A. The Department shall have the following powers and duties:

1. Administer the provisions of Chapters 1 (§ 5.1-1 et seq.), 3 (§ 5.1-31 et seq.), 5 (§ 5.1-51 et seq.) and 8.1 (§ 5.1-88.1 et seq.) of this title;

2. Plan for the development of a state aviation system;

3. Promote aviation in the Commonwealth in the interest of the public, including representing the interests of the Commonwealth before all tribunals, agencies or offices, federal, state and local, in any matter tending to affect any phase of Virginia aviation;

4. License aircraft, airports and landing areas; and

5. Provide assistance to cities, towns, counties and other governmental subdivisions for the planning, development, construction and operation of airports, landing fields and other aviation facilities.

B. The State Corporation Commission shall continue to administer Chapter 9 (§ 5.1-89 et seq.) of this title.

1979, c. 272; 1991, c. 126; 1992, c. 108 .



§ 5.1-1.7. Suits to enjoin violations of title

The Department may seek to enjoin any act in violation of any provision of this title, or of any rule or regulation promulgated under any provision of this title, by application for injunctive relief to the circuit court of the jurisdiction where the violation occurs, which shall give priority on its docket to suits brought by the Department.

1979, c. 272.



§ 5.1-2. Repealed

Repealed by Acts 1979, c. 272.



§ 5.1-2.1. Virginia Aviation Commission continued as Virginia Aviation Board; membership; terms; Chairman

A. The Virginia Aviation Commission, a public body corporate and politic, is hereby continued within the Department of Aviation as a political subdivision of the Commonwealth and shall hereafter be known as the Virginia Aviation Board. The Board shall consist of eight members, selected so far as practicable from different geographic areas of the Commonwealth, appointed by the Governor, subject to confirmation by the General Assembly, to serve at the pleasure of the Governor. Members shall serve for four-year terms and no member shall serve for more than two full successive terms. Initial appointments to the Board shall be made as follows: one shall be for a term of one year, two shall be for terms of two years, two shall be for terms of three years, and two shall be for terms of four years each and thereafter all appointments shall be for terms of four years each. The Chairman of the Board shall be appointed by the Governor.

B. Whenever the Board shall acquire ownership or jurisdiction over an airport or airports previously operated by an agency of the United States, there may be a member appointed to the Board by the President of the United States. Such member shall have the powers and duties of other members of the Board only with respect to the airport or airports so acquired.

C. There may be a member of the Board from any county or city wherein the Board acquires or constructs an airport, to be elected by the governing body of the county or city and to serve at its pleasure. Such member shall have the powers and duties of other members of the Board only with respect to such airport. If the Board acquires an airport which was constructed by one political subdivision but is located in another, the political subdivision which constructed the airport, rather than the political subdivision in which it is located, shall be represented on the Board.

1979, c. 272; 1980, c. 750; 1985, c. 448.



§ 5.1-2.2. Powers and duties of Board

The Board shall exercise the following powers and duties:

1. Provide a means of citizen access to the Department;

2. Provide a means of publicizing the policies and programs of the Department in order to educate the public and elicit public support for Department activities;

3. Monitor the policies and activities of the Department and have the right of access to departmental information;

4. Advise the Governor and the Director on matters relating to the Commonwealth's aviation policies and programs;

5. Promulgate such rules and regulations relating to airports, landing fields and other aviation facilities, aircraft, air traffic, construction and inspection of aircraft, qualifications and licensing of airmen, stunt flying, and such other kindred matters and things as may be proper and necessary to promote and develop safe aviation practices and operations; and

6. Develop on behalf of the Department recommendations for distribution of funds to localities by the State Corporation Commission for aviation development through the end of the 1978-80 biennium, after which time the Board shall be responsible for the allocation on behalf of the Department of all such funds as provided in this act, which funds shall be distributed by the Department in accordance with such allocation.

1979, c. 272; 1980, c. 306; 1984, c. 720.



§ 5.1-2.2:1. Further powers and duties of the Board

The Board shall have all the powers necessary or convenient to carry out the purposes of this chapter including, but not limited to, the power:

1. To sue in its own name, to have a seal, and to have perpetual succession;

2. To execute such contracts and other instruments and take such other action as may be necessary or convenient to carry out the purposes of this chapter;

3. To plan, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, and protect airports and air navigation facilities, within this Commonwealth and within any adjoining state, including the acquisition, construction, installation, equipment, maintenance, and operation at such airports of buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers, and the purchase and sale of supplies, goods, and commodities as an incident to the operation of its airport properties. For such purposes the Board may, by purchase, gift, devise, lease, condemnation, or otherwise, acquire property, real or personal, or any interest therein, including easements in airport hazards or land outside the boundaries of an airport or airport site, as are necessary to permit the removal, elimination, obstruction marking or obstruction lighting of airport hazards or to prevent the establishment of airport hazards, or for the enlargement of an airport constructed or acquired under this subdivision 3; provided, however, such power of eminent domain shall not extend to the taking of any radio or television towers or installation in existence on June 27, 1958;

4. To acquire, by purchase, gift, devise, or lease, existing airports and air navigation facilities;

5. To establish or acquire and maintain airports in, over, and upon any public waters of this Commonwealth or any submerged lands under such public waters; and to construct and maintain terminal buildings, landing floats, causeways, roadways, and bridges for approaches to or connecting with any such airport, and landing floats and breakwaters for the protection thereof;

6. To construct, or permit the construction of, for sale or lease, on such terms and conditions as the Board may deem proper, industrial, commercial or recreational facilities and approaches thereto and appurtenances thereof, on any lands of the Board not acquired by eminent domain and not needed for operational use of an airport owned or operated by it; provided, that any such factory or manufacturing facility shall be so constructed as not to constitute an airport hazard. In the exercise of the powers conferred by this subdivision, the Board shall comply with any applicable zoning restrictions of the political subdivision in which any airport or facility is, or is proposed to be located.

1980, c. 750.



§ 5.1-2.3. Meetings of Board; quorum

The Board shall meet at least once every three months, and on the call of the Chairman, when in his opinion additional meetings are necessary. Four members of the Board shall constitute a quorum.

1979, c. 272.



§ 5.1-2.4. Repealed

Repealed by Acts 1980, c. 728.



§ 5.1-2.5. Eminent domain; right of entry

The Board is hereby vested with the power of eminent domain and may exercise the same for the purposes set forth in subdivision 3 of § 5.1-2.2:1 in the manner set forth in Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 and to the extent permitted to railroads by § 56-347; provided, however, such power of eminent domain shall not extend to the taking of any radio or television towers or installation in existence on June 27, 1958. If the owner, lessee or occupier of any property to be condemned or otherwise acquired shall refuse to remove his property therefrom or give up possession thereof, the Board may proceed to obtain possession in any manner provided by law. The authorized agents and employees may enter upon any lands, waters, and premises in the Commonwealth for the purpose of making surveys, soundings, drillings, and examinations as they may deem necessary or convenient for the purposes of this chapter, and such entry shall not be deemed a trespass, nor shall an entry for such purpose be deemed an entry under any condemnation proceedings that may be then pending. The Board shall make reimbursement for any actual damage resulting to such lands, waters, and premises as a result of such activities.

1980, c. 750; 2003, c. 940.



§ 5.1-2.6. Disposal of airport, air navigation facility or other property

Except as may be limited by the terms and conditions of any grant, loan or agreement authorized by § 5.1-2.16 the Board may, by sale, lease, or otherwise, dispose of any airport, air navigation facility, or other property, or portion thereof or interest therein, acquired pursuant to this chapter. Such disposal by sale, lease, or otherwise, shall be in accordance with the laws of this Commonwealth governing the disposition of other public property, except that in the case of disposal to another authority, a municipality or an agency of the Commonwealth or federal government for use and operation as a public airport, the sale, lease, or other disposal may be effected in such manner and upon such terms as the commissioners of the Board may deem in the best interest of aviation.

1980, c. 750.



§ 5.1-2.7. Revenue bonds generally

The Board is hereby authorized to provide for the issuance, at one time or from time to time, of revenue bonds of the Board for the purpose of paying all or any part of the cost of any one or more airport projects or of any portion or portions thereof. The principal of and the interest on such bonds shall be payable solely from the funds provided in this chapter for such payment. Any bonds of the Board issued pursuant to this chapter shall not constitute a debt of the Commonwealth, or any political subdivision thereof other than the Board, and shall so state on their face. Neither the commissioners of the Board nor any person executing such bonds shall be liable personally thereon by reason of the issuance thereof. The bonds of each issue shall be dated, shall bear interest at such rate or rates as may be determined by the Board, shall mature at such time or times not exceeding forty years from their date or dates, as may be determined by the Board, and may be made redeemable before maturity, at the option of the Board, at such price or prices and under such terms and conditions as may be fixed by the Board prior to the issuance of the bonds. The Board shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the Commonwealth. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The bonds may be issued in coupon or in registered form or both, as the Board may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. The Board may sell such bonds in such manner, either at public or private sale, and for such price as it may determine will best effect the purposes of this chapter.

The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the airport project or projects for which such bonds shall have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the Board may provide in the resolution authorizing the issuance of such bonds or in the trust agreement hereinafter mentioned securing the same. If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue shall exceed such cost, the surplus shall be deposited to the credit of the sinking fund for such bonds, or may be applied to the payment of the cost of any additional airport project or projects.

Prior to the preparation of definitive bonds, the Board may, under like restrictions, issue interim receipts or temporary bonds with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Board may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost. Bonds may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, bureau or agency of the Commonwealth, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this chapter.

1980, c. 750; 1982, c. 563.



§ 5.1-2.8. Trust agreement securing bonds

In the discretion of the Board any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the Board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the Commonwealth. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received, but shall not convey or mortgage any airport project or any part thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Board in relation to the acquisition of property and the acquisition, construction, establishment, improvement, extension, enlargement, equipment, maintenance, repair, operation, and insurance of the airport project or projects in connection with which such bonds shall have been authorized, the rates and fees to be charged, the custody, safeguarding, and application of all moneys, and conditions or limitations with respect to the issuance of additional bonds. It shall be lawful for any bank or trust company incorporated under the laws of the Commonwealth which may act as depositary of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Board. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Board may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of the airport project or projects.

1980, c. 750.



§ 5.1-2.9. Rents, fees and charges for services or use of facilities; use and disposition of revenues

The Board is hereby authorized to fix, revise, charge, and collect rates, fees, and other charges for the use of or for the services and facilities furnished by each airport project and the different parts thereof, and to contract with any person, partnership, association, or corporation desiring the use of any part thereof, and to fix the terms, conditions, rents and rates of charges for such use. Such rates, fees, and other charges shall be so fixed and adjusted that revenues of the Board, together with any other available funds, will be sufficient at all times to pay (i) the cost of maintaining, repairing and operating such airport project or projects, and (ii) the principal of and the interest on such bonds as the same shall become due and payable, and to create reserves for such purposes. Such rates, fees and other charges shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the Commonwealth. The revenues derived from the airport project or projects in connection with which the bonds shall have been issued, except such part thereof as may be necessary to pay such cost of maintenance, repair, and operation and to provide such reserves therefor as may be provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or such trust agreement in a sinking fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made, the revenues or other moneys so pledged and thereafter received by the Board shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind against the Board, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the Board. The use and disposition of moneys to the credit of such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking fund shall be a fund for all such bonds without distinction or priority of one over another.

1980, c. 750.



§ 5.1-2.10. Moneys received deemed trust funds

All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and such resolution or trust agreement may provide. In the case of revenues or the proceeds from the sale of revenue bonds, the trustee may invest and reinvest such funds in securities that are legal investments under the laws of the Commonwealth for funds held by fiduciaries pending their need for the construction of the projects. In the case of the proceeds of the sale of refunding bonds, the trustee may invest and reinvest such funds in direct obligations of, or obligations the principal of and the interest on which are guaranteed by, the United States of America. Such money and the interest, income and profits, if any, earned on such investment shall be available for the payment of all or any part of the principal, interest and redemption premium, if any, of the bonds being refunded. The proceeds of the sale of refunding bonds shall be so invested and applied as to ensure that the principal, interest and redemption premium, if any, on the bonds being refunded shall be paid in full on their respective maturity, redemption or interest payment dates. After the terms of the trust have been fully satisfied, any balance of such proceeds, interest, income and profits, if any, realized on the investments thereof may be returned to the Board for use by it in any lawful manner.

1980, c. 750; 1982, c. 563.



§ 5.1-2.11. Proceedings by bondholder or trustee to enforce rights

Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the Commonwealth or granted hereunder or under such trust agreement or resolution, and may enforce and compel the performance of all duties required by this chapter or by such trust agreement or resolution to be performed by the Board or by any officer thereof, including the fixing, charging, and collecting of rates, fees and other charges.

1980, c. 750.



§ 5.1-2.12. Bonds made securities for investment and deposit

Bonds issued by the Board under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the Commonwealth and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations of the Commonwealth is now or may hereafter be authorized by law.

1980, c. 750.



§ 5.1-2.13. Revenue refunding bonds; bonds for refunding and for cost of additional projects

The Board is hereby authorized to provide for the issuance of revenue refunding bonds of the Board for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the Board, for the additional purpose of constructing improvements, extensions, or enlargements of the airport project or projects in connection with which the bonds to be refunded shall have been issued. The Board is further authorized to provide by resolution for the issuance of its revenue bonds for the combined purpose of (i) refunding any bonds then outstanding which shall have been issued under the provisions of this chapter including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and (ii) paying all or any part of the cost of any additional airport project or projects or of any portion or portions thereof. The issuance of such bonds, the maturities, and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the Commonwealth in respect of the same shall be governed by the provisions of this chapter insofar as the same may be applicable.

1980, c. 750.



§ 5.1-2.14. Contracts, leases, and other arrangements

A. In connection with the operation of an airport or air navigation facility owned or controlled by the Board, the Board may enter into contracts, leases, and other arrangements with any person or persons (i) granting the privilege of using or improving the airport or air navigation facility or any portion or facility thereof or space therein consistent with the purposes of this chapter; (ii) conferring the privileges of supplying goods, commodities, things, services, or facilities at the airport or air navigation facility; and (iii) making available services to be furnished by the Board or its agents at the airport or air navigation facility.

In each case the Board may establish the terms and conditions and fix the charges, rentals, or fee for the privilege or service, which shall be reasonable and uniform for the same class of privilege or service at each airport and shall be established with due regard to the property and improvements used and the expenses of operation to the Board; provided that in no case shall the public be deprived of its rightful, equal, and uniform use of the airport, air navigation facility, or portion of facility thereof.

B. Except as may be limited by the terms and conditions of any grant, loan, or agreement authorized by § 5.1-2.16, the Board may by contract, lease, or other arrangements, upon a consideration fixed by it, grant to any qualified person, for a term not to exceed thirty years, the privilege of operating, as agent of the Board or otherwise, any airport owned or controlled by the Board; provided that no person shall be granted any authority to operate an airport other than as a public airport or to enter into any contracts, leases, or other arrangements in connection with the operation of the airport which the Board might not have undertaken under subsection A of this section.

1980, c. 750.



§ 5.1-2.15. Resolutions, rules and regulations, etc

The Board is authorized to adopt, amend, and repeal such reasonable resolutions, rules, regulations, and orders as it shall deem necessary for the management, government, and use of any airport or air navigation facility owned by it or under its control. No rule, regulation, order, or standard prescribed by the Board shall be inconsistent with, or contrary to, any law of this Commonwealth or act of the Congress of the United States or any regulation promulgated or standard established pursuant thereto concerning such airport or the operation of aircraft. The Board shall keep on file at the principal office of the Board for public inspection a copy of all its rules and regulations.

1980, c. 750.



§ 5.1-2.16. Grants or loans of public or private funds

The Board is authorized to accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of this chapter. All federal moneys accepted under this section shall be accepted and expended by the Board upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and all state moneys accepted under this section shall be accepted and expended by the Board upon such terms and conditions as are prescribed by the Commonwealth.

In considering or evaluating the application for or award of any grant of moneys under this section, the Board shall take into account the capacities of all airports within the affected geographic region.

1980, c. 750; 1998, c. 480.



§ 5.1-2.17. Exemptions from taxes or assessments; payments to county or city in lieu of taxes

The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of the Commonwealth, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of airport projects by the Board will constitute the performance of essential governmental functions. The Board shall not be required to pay any taxes or assessments upon any airport project or any property acquired or used by the Board under the provisions of this chapter or upon the income therefrom, and any bonds issued under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the Commonwealth; provided that the exemption hereby granted shall not be construed to extend to persons conducting on the premises of an airport businesses for which local or state taxes would otherwise be required. When the bonds or other obligations of the Board issued in connection with the acquisition, construction or improvement of an airport or air navigation facility have been paid, or at an earlier date if the Board deems it financially feasible, the Board shall enter into negotiations with the governing body of the political subdivision in which such airport or facility is located and may agree with such governing body on sums to be paid to the county or city in lieu of taxes. In case of disagreement as to the value of the property, an appeal shall lie to the circuit court of the jurisdiction in which the airport or facility is located which court shall determine the value of such property and the ratio of assessed to true values of property in such political subdivision.

1980, c. 750.



§ 5.1-2.18. Joint agency or authority; agreements authorized; terms

The Board may, to the extent permitted by law, enter into agreements with agencies or authorities in this Commonwealth or from adjoining states or with an agency or authority of the United States for joint action pursuant to the provisions of this chapter. Each such agreement shall specify its duration, the proportionate interest which each participating authority or agency shall have in the property, facilities, and privileges of the joint undertaking; the apportionment of the costs of the undertaking among the participating authorities or agencies; the disposition of all property, facilities, and privileges jointly owned upon termination of such agreement or any renewal thereof; the payment or assumption of any indebtedness arising out of such joint operation which remains unpaid upon the disposal of all assets or upon the termination of the agreement or any renewal thereof; and such other provisions as may be necessary to insure efficient operation of the joint undertaking.

1980, c. 750.



§ 5.1-2.19. Same; governing body; officers and agents; powers generally

The agreement shall specify the composition of the governing body of the joint agency or authority created under § 5.1-2.18; provided, however, that the membership thereof from this Commonwealth shall be the same as the membership of the Board created by § 5.1-2.1. Each joint authority shall select officers for such terms as are fixed by the agreement and shall have the power to employ such agents and employees as it may require and as are reasonably necessary in carrying out the purposes of this chapter. Subject to the limitations and restrictions hereinafter set forth, such joint authority shall have the powers set forth in § 5.1-2.2:1.

1980, c. 750.



§ 5.1-2.20. Same; eminent domain

Eminent domain proceedings shall not be instituted by any joint authority except by majority vote of each component agency or authority of such joint authority. If so instituted, any property or rights acquired thereunder shall be held by such agencies or authorities jointly, according to the terms of the agreement creating the joint authority.

1980, c. 750.



§ 5.1-2.21. Same; disposal of airport or facility

The joint authority shall not dispose of any airport, airport navigational facility or real property under its jurisdiction except by majority vote of each component agency or authority; provided, however, that this restriction shall not be construed to apply to any disposition of property contemplated or permitted by § 5.1-2.2:1.

1980, c. 750.



§ 5.1-2.22. Acquisition of airport previously operated by United States

Whenever the Board shall acquire ownership and jurisdiction over any airport or airports previously operated by an agency of the United States, the Board is hereby authorized to enter into an agreement with such agency of the United States, as a condition of the acquisition of the airport, for the provision, necessary and appropriate use, maintenance, and operation, of such airport facilities as may be required by the United States or any specified agency or agencies thereof.

1980, c. 750.



§ 5.1-2.23. Board as successor to Virginia Airports Authority

The Board is the successor in interest to that political subdivision formerly known as the Virginia Airports Authority. As such, the Board stands in the place and stead of, and assumes all rights and duties formerly of, such Authority, including but not limited to all leases, contracts, grants-in-aid and all other agreements of whatsoever nature; holds title to all realty and personalty formerly held by such Authority; and may exercise all powers which might at any time past have been exercised by said Authority.

1980, c. 750.



§ 5.1-2.24. Applicability of certain sections

The provisions of §§ 5.1-2.5, 5.1-2.7, 5.1-2.8, 5.1-2.9, 5.1-2.10, 5.1-2.11, 5.1-2.12, 5.1-2.13, and 5.1-2.20 of this chapter shall be applicable only to any airport owned by the Virginia Airports Authority or its successor agency on January 1, 1980.

1980, c. 750.



§ 5.1-3. Repealed

Repealed by Acts 1979, c. 272.



§ 5.1-4. Aircraft for use of Department; construction, etc., of aviation facilities by Department

Within the limits of appropriations made for such purposes, the Department is authorized to purchase aircraft for the use of the Department, provided, however, that the Department shall not purchase any new or used executive aircraft unless specifically requested in the Governor's budget and approved by the General Assembly in the Appropriations Act, and to purchase land for and to construct, maintain and improve airports, landing fields and other aviation facilities within the Commonwealth for the promotion of aviation in the interest of the public; and neither the appropriations nor any part thereof may be transferred or used for any other purpose than is specified in this section.

Code 1950, § 5-4; 1966, c. 576; 1970, c. 717; 1979, c. 272.



§ 5.1-5. Licensing of aircraft

(a) Every resident of this Commonwealth owning a civil aircraft, every nonresident owning a civil aircraft based in this Commonwealth over sixty days during any twelve-month period and every owner of an aerial application aircraft operating within this Commonwealth or of a civil aircraft operated in this Commonwealth as a for-hire intrastate air carrier shall, before the same is operated in this Commonwealth, obtain from the Department an aircraft license for such aircraft.

(b) The Department shall provide for the issuance, expiration, suspension and revocation of licenses of aircraft in accordance with regulations promulgated by the Board. The Department shall furnish any necessary forms pursuant to the issuance of such licenses, and may assess a fee for such issuance not in excess of five dollars annually. The Department may in lieu of issuing aircraft licenses required by subsection (a) of this section, issue commercial aircraft licenses to air carriers and commercial dealers, and issue to noncommercial dealers noncommercial dealer fleet licenses, to cover all aircraft owned by such dealers and all aircraft for sale held by dealers on a consignment basis from an aircraft manufacturer. The Department may assess a fee not in excess of $50 annually for any such noncommercial dealer fleet licenses issued and a fee not in excess of $100 annually for any such commercial fleet licenses issued. The fee for a commercial single aircraft license shall not be in excess of ten dollars annually.

Code 1950, § 5-5; 1966, c. 576; 1970, c. 717; 1974, c. 431; 1979, c. 272; 1980, c. 721.



§ 5.1-6. Repealed

Repealed by Acts 1988, c. 45.



§ 5.1-7. Licensing of airports and landing areas

Except as provided in § 5.1-7.2, every person, before operating an airport or landing area or adding or extending a runway, shall first secure from the Department a license. The application therefor shall be made on the form prescribed and furnished by the Department and shall be accompanied by a fee not exceeding $100.

Such license shall be issued for a period not to exceed seven years and shall be renewed every seven years. Before issuing such license, the Department shall require the holder of such license to furnish proof of financial responsibility prescribed in Chapter 8.2 (§ 5.1-88.7 et seq.).

It shall be unlawful for any person to operate any airport or landing area which is open to the general public for the landing or departure of any aircraft until a license therefor shall be issued by the Department.

Before issuing such license for the establishment of a new airport, the Department shall investigate the location of such airport or landing area with the relation to its proximity to and its runway orientation in relation to any other airport or landing area and shall provide for the safety of civil aircraft alighting thereon or departing therefrom. If the proposed airport or landing area shall be so situated as to endanger aircraft using the same or any other airport or landing area in close proximity, and if proper provisions have not been made in all other respects for the safety of aircraft alighting thereon or departing therefrom, the license shall not be granted. To be licensed, an airport required to be licensed under § 5.1-7.2 must meet this criterion and any applicable requirement provided for in regulation promulgated under this section, but no others.

The Board may, by regulation, adopt any other requirements for licensure that are related to the safety of civil aircraft using such airport or landing area. Any airport having a license issued prior to October 1, 1995, and not meeting one or more minimum standards as defined in Part III ( 24 VAC 5-20-120 et seq.) of the Virginia Aviation Regulations, shall be exempt from having to comply with those noncomplying standards for as long as the airport remains an active public-use facility unless those noncomplying standards are caused by natural growth. Should such airport cease to be open to the public for one year, and subsequently reopen, it shall be required to comply with all applicable minimum standards for licensure.

In addition to the above safety requirements, before a license is initially issued, the Department shall consider the reviews and comments of appropriate state agencies coordinated by the Department of Environmental Quality, and shall cause a public hearing to be held concerning the economic, social and environmental effects of the location or runway orientation of the airport or landing area if the facility is listed in the Virginia Air Transportation System Plan; however, such coordinated review by the Department of Environmental Quality shall not exceed 90 days after the Department has requested review by the Department of Environmental Quality. The public hearing required by this section shall be conducted by the Department of Environmental Quality in the jurisdiction in which the airport or landing area is located, after publication of notice of the hearing in a newspaper of general circulation in such jurisdiction at least 10 days in advance of such hearing.

Any license issued shall describe the number of runways, the length and orientation of each runway and/or, if appropriate, the landing area.

If a runway is to be extended or new runways are to be added, a revised license shall be applied for from the Department. If the airport or landing area is listed in the Virginia Air Transportation System Plan, the Department shall consider the reviews and comments of appropriate state agencies, coordinated by the Department of Environmental Quality, and shall cause a public hearing to be held concerning the economic, social and environmental effects of such changes to the license.

Whenever a public hearing is called for herein, if there has been a public hearing associated with the development of any environmental documents to comply with the receipt of federal funds, the Department and the Department of Environmental Quality may rely on such document or hearing in carrying out their respective duties set out in this section.

If an airport or landing area cannot meet the requirements for licensure that have been adopted by the Virginia Aviation Board, or having met those requirements cannot maintain compliance, the Department may issue conditional licenses to allow time for the airport or landing areas to take steps to meet those requirements or may revoke any license issued, if requirements for licensure are not met or cannot be met.

Any party aggrieved by the granting or refusal to grant any such license shall have a right of appeal to the circuit court of the jurisdiction where the airport or landing area is to be located, which appeal shall be filed in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

All airports or landing areas that hold licenses or permits shall be issued new licenses, without charge, on or before October 1, 1995, describing the number, length and orientation of the runway or runways or, if appropriate, the landing area, which shall be valid for up to seven years. The length of the new license term may be staggered so that all licenses will not become renewable at the same time. If any airport landing area does not meet the current requirements for licensure, a new license may be issued.

Code 1950, § 5-7; 1966, c. 576; 1979, c. 272; 1980, c. 721; 1981, c. 326; 1991, c. 126; 1995, cc. 682, 690; 1996, cc. 148, 303; 2011, c. 75.



§ 5.1-7.1. Repealed

Repealed by Acts 1980, c. 56.



§ 5.1-7.2. Registration of private landing areas not within five miles of commercial airport

Any person owning an area for landing any aircraft, which area is not within five miles of a commercial airport and has been constructed by such person for his private use and which is not open to the general public, shall only be required to register, upon forms furnished by the Department, such landing area with the Department and with the Federal Aviation Administration.

1981, c. 326.



§ 5.1-7.3. Duty of care and liability for damages of owners of private landing areas

A. For the purposes of this section:

"Fee" means any payment or payments of money to a landowner for use of the premises or in order to engage in any activity described in subsections B and C, but does not include any action taken by another to improve the land or access to the land for the purposes set forth in subsections B and C or to remedy damage caused by such uses.

"Land" or "premises" means any privately owned area for landing any aircraft, that is not open to the general public, and that is registered with the Department and the Federal Aviation Administration pursuant to § 5.1-7.2.

"Landowner" means the legal title holder, lessee, occupant, or any other person in control of the land or premises.

B. A landowner shall not be liable for ordinary negligence related to conditions on his premises that proximately cause damage to property or injury to occupants of an aircraft or ultralight vehicle landing on or taking off from such premises, provided that no commercial operation is being conducted on or about the premises.

C. Any landowner who gives permission, express or implied, to another person to operate aircraft or ultralight vehicles of any type for the personal use of such person or for the use of an easement as set forth in subsection B does not thereby:

1. Impliedly or expressly represent that the premises are safe for such purposes;

2. Grant invitee status or its corresponding duty of care to the person to whom such permission has been granted; or

3. Assume responsibility for or incur liability for any intentional or negligent acts of such person or any other person, except as provided in subsection D.

D. Nothing contained in this section shall limit the liability of a landowner that may otherwise arise or exist by reason of his gross negligence or willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity. The provisions of this section shall not limit the liability of a landowner that may otherwise arise or exist when the landowner receives a fee for use of the premises or to engage in any activity described in subsection B or C. Nothing contained in this section shall relieve any landowner who sponsors or conducts any event or competition of the duty to exercise ordinary care in such events.

2012, c. 302.



§ 5.1-8. Repealed

Repealed by Acts 1995, cc. 682 and 690, effective October 1, 1995.



§ 5.1-9. Disposition of fees

All fees or sums collected by the Department under the provisions of this chapter shall be paid into the special fund created by § 5.1-51.

Code 1950, § 5-9; 1966, c. 576; 1979, c. 272.



§ 5.1-9.1. Certain privately owned airports declared to be works of public improvement; exemption from local taxation authorized

(a) Any public use privately owned airport in this Commonwealth, or any improvements made thereto, which is open to the public at no charge and which has been licensed by the Department is hereby declared to be a work of internal improvement.

(b) The governing body of any city, town or county in this Commonwealth is authorized to exempt from local taxation, as an inducement to their location, the runways and taxiways of any privately owned, public use airport, which is available to the public at no charge and which has been licensed by the Department.

Code 1950, § 5-9.1; 1966, c. 221; 1970, c. 717; 1979, c. 272; 1980, c. 721.



§ 5.1-9.2. Contract carriers; permit and license required

No person shall operate or engage in the business of a contract carrier by aircraft intrastate in the airspace of this Commonwealth unless such person has secured from the Department a permit authorizing him to conduct such operation or to engage in such business and has licensed under § 5.1-5 all aircraft used in this Commonwealth.

Code 1950, § 5.1-103; 1970, c. 708; 1979, c. 357; 1980, c. 721.



§ 5.1-9.3. Same; application for permit; fee; action of Department

Any person desiring a permit under this chapter shall file with the Department an application in the form prescribed by the Department with a fee of fifty dollars. Such application shall contain a promise of compliance by the applicant with the provisions of this title and with the lawful rules and regulations of the Department governing the operations of contract carriers by aircraft in the airspace of the Commonwealth. Such application may be filed with the Department by the applicant in person or transmitted by registered mail. Upon being satisfied that the provisions of this chapter and the lawful rules and regulations of the Department adopted pursuant hereto, which are prerequisite to the granting of a permit, have been complied with, the Department shall issue such permit to such applicant, subject to such terms, limitations and restrictions as the Department may deem proper, without further proceedings.

Code 1950, § 5.1-104; 1970, c. 708; 1972, c. 232; 1980, c. 721.



§ 5.1-9.4. Repealed

Repealed by Acts 1988, c. 45.



§ 5.1-9.5. Contract carriers; bonds, insurance or certificate of insurance required prior to issuance of license or permit; securities deposited in lieu thereof

A. No license or permit shall be issued by the Department to any contract carrier by aircraft until and after such contract carrier has filed with the Department an insurance policy, a bond underwritten by an insurer, or certificate of insurance in lieu thereof, which certificate shall certify that such policy or bond covers the liability of such contract carrier in accordance with the provisions of this statute.

B. Such policy, bond or certificate of insurance shall be issued or underwritten only by an insurer approved or authorized to do business in Virginia, or by one who is eligible as a surplus lines insurer pursuant to Chapter 48 (§ 38.2-4800 et seq.) of Title 38.2, and shall be in amounts not less than the following minimum limits: liability for bodily injury to or death of any one person, passenger or other, aboard the aircraft; $75,000, liability for each occurrence in any one aircraft of at least an amount equal to the sum produced by multiplying $75,000 by seventy-five percent of the total number of passenger seats installed in the aircraft; and liability for loss or damage to cargo owned by others than the insured of at least $10,000 for each occurrence. However, the holder of a license or permit issued by the Department shall not be required to file any cargo insurance, bond, or bonds for cargo liability for the hauling of property transported under contract.

C. In no event shall the limits required herein for contract carriers be less than those prescribed for like carriers by the Civil Aeronautics Board or the Federal Aviation Administration or their successors.

D. In lieu of such policy, underwritten bond or certificate of insurance, a contract carrier may, with the consent of the Department, submit bonds, in an amount approved by the Department, of the United States of America, the Commonwealth of Virginia, or of any municipality of this Commonwealth as security for its bond. Such federal, state, or municipal bonds shall be deposited with the State Treasurer, and shall not be reduced in amount, pledged as security, or otherwise encumbered for any other purpose during the life of such license or permit, except with the prior written approval of the Department.

1980, c. 721.



§ 5.1-9.6. Same; duration and custody of bonds, etc

Insurance policies, bonds, certificates of insurance, or federal, state, or municipal bonds filed with the Department shall be kept in full force at all times. The policy, bond, or certificate of insurance shall remain in the custody of the Department six months after the insurance or bond has expired or has been canceled for any cause. If federal, state, or municipal bonds are deposited with the State Treasurer as security, such bonds shall remain so deposited until six months after the authority for use of equipment insured has expired or is cancelled for any cause, unless otherwise ordered by the Department.

1980, c. 721.



§ 5.1-9.7. Same; condition of bond, etc

The insurance bond, or other security, shall obligate the insurer or surety to pay any final judgment for damages sustained by the passengers, shippers, or consignees for injury to any passenger or passengers, or for loss or damage to property entrusted to such contract carrier when a cargo policy is required, and for any and all injuries to persons and loss of, or damage to, property resulting from the negligent operation of any aircraft.

1980, c. 721.



§ 5.1-9.8. Same; effect of failure to give or maintain adequate security

Failure of any contract carrier holding a license or permit issued by and under the authority of the Department to comply with any of the provisions of §§ 5.1-9.5 through 5.1-9.7 shall be a Class 1 misdemeanor and punishable as such.

1980, c. 721.



§ 5.1-9.9. Same; duration of permits; suspension or revocation; penalty

A. Contract carrier permits issued pursuant to this chapter shall be effective from the date of issuance and shall remain in effect only so long as the contract carrier's insurance, underwritten bond or certificate of insurance required by § 5.1-9.5 remains in full force and effect.

B. The Department may suspend or revoke such permit for violation of any of the aviation laws of this Commonwealth or of the United States of America, or for violation of any of the rules and regulations of the Virginia Aviation Board.

C. Willful misrepresentation of any material fact in obtaining a contract carrier permit shall be a Class 1 misdemeanor and punishable as such.

1980, c. 721.



§ 5.1-10. Repealed

Repealed by Acts 1979, c. 272.



§ 5.1-11. Government-owned aircraft

This article shall not apply to public aircraft owned by the United States but shall apply to all other public aircraft.

Code 1950, § 5-14; 1966, c. 576; 1980, c. 721.



§ 5.1-12. Federally certificated airlines and interstate service

This article shall not apply to any aircraft operated by any air carrier operating under Federal Aviation Regulation Part 121 or Part 135 if operating with an exemption from Title IV of the Federal Aviation Act to provide scheduled passenger service.

Code 1950, § 5-14; 1966, c. 576; 1980, c. 721; 1988, c. 45; 1991, c. 535 .



§ 5.1-13. Operation of aircraft while under influence of intoxicating liquors or drugs; reckless operation

Any person who shall operate any aircraft within the airspace over, above or upon the lands or waters of this Commonwealth, while under the influence of intoxicating liquor or of any narcotic or any habit-forming drugs shall be guilty of a felony and shall be confined in a state correctional facility not less than one nor more than five years, or, in the discretion of the court or jury trying the case, be confined in jail not exceeding twelve months and fined not exceeding $500, or both such fine and imprisonment.

Any person who shall operate any aircraft within the airspace over, above or upon the lands or waters of this Commonwealth carelessly or heedlessly in willful or wanton disregard of the rights or safety of others, or without due caution and circumspection and in a manner so as to endanger any person or property, shall be guilty of a misdemeanor.

Code 1950, § 5-10.1; 1964, c. 416; 1966, c. 576.



§ 5.1-14. Operation of unlicensed aircraft

Any person who operates or causes to be operated any civil aircraft within the airspace over, above or upon the lands or waters of this Commonwealth, which aircraft has not been and is not at the time of such operation properly certificated under and in accordance with existing federal law and licensed under and in accordance with the existing laws of this Commonwealth and rules and regulations promulgated in pursuance thereof, shall be guilty of a misdemeanor.

Code 1950, § 5-10.2; 1966, c. 576.



§ 5.1-15. Operation of aircraft by unlicensed persons

Any person who operates any civil aircraft within the airspace over, above, or upon the lands or waters of this Commonwealth, without being, at the time of such operation, in possession of a valid airman's certificate for such operation, issued under and in accordance with existing federal law shall be deemed to be guilty of a Class 1 misdemeanor.

Code 1950, § 5-10.3; 1966, c. 576; 1988, c. 45.



§ 5.1-16. Tampering with, etc., airplanes or markings of airports, landing fields or other aeronautical facilities

It shall be unlawful for any person to tamper with, alter, destroy, remove, carry away, or cause to be carried away, an airplane or other flying device or instrumentality or any objects used for the marking of airports, landing fields, drop zones or other aeronautical facilities, or in any way change their position or location, except by and under the direction of the proper authorities charged with the maintenance and operation of such facilities. Any person violating any of the provisions of this section or who shall illegally have in his possession any objects or devices used for such markings, shall be guilty of a misdemeanor.

Code 1950, § 5-10.4; 1966, c. 576.



§ 5.1-16.1. Misuse of licensed airports

It shall be unlawful for any person or persons to use licensed airport runways, taxiways or ramp areas for other than aeronautical purposes without written approval of the controlling authority of such airport.

1970, c. 717.



§ 5.1-17. Use of aircraft for hunting

It shall be unlawful for any person to hunt, pursue or kill any wild waterfowl or other birds or animals by any means whatever during such time as such person is in flight in an aircraft in the airspace over the lands or waters of this Commonwealth. A violation of this section shall be deemed a misdemeanor.

Code 1950, § 5-10.5; 1966, c. 576.



§ 5.1-18. Repealed

Repealed by Acts 1988, c. 45.



§ 5.1-20. Pilot may restrain or arrest person interfering with operation of aircraft carrying passengers for hire

The pilot of any aircraft carrying passengers for hire, or any person subject to his direction, may take such action as is reasonably necessary to restrain or arrest any person who interferes with, or threatens to interfere with, the operation of the aircraft in flight over the territory of this Commonwealth or to a destination within this Commonwealth.

Code 1950, § 5-14.1; 1958, c. 561, § 1; 1966, c. 576.



§ 5.1-21. Powers of conservator of the peace conferred upon pilot

The pilot of any aircraft carrying passengers for hire while actively engaged in the operation of such aircraft shall be a special policeman and have all the powers of a conservator of the peace in the enforcement of order on such aircraft and while in pursuit of persons for disorder upon such aircraft and until such persons as may be arrested by him shall have been placed in confinement or delivered to the custody of some other conservator of the peace or police officer.

Code 1950, § 5-14.2; 1958, c. 561, § 2; 1966, c. 576.



§ 5.1-21.1. Powers of conservators of the peace conferred upon airport managers or designees

The airport manager of any licensed Virginia airport or in his absence not more than two employees who are designated by him shall be special policemen and have all the powers of conservators of the peace in the enforcement of this title and its regulations as promulgated by the Board. Persons arrested by them shall be placed in confinement or delivered to the custody of some other conservator of the peace or police officer.

1970, c. 717; 1979, c. 272; 1991, c. 339 .



§ 5.1-22. Interference with operation of aircraft; penalties; venue

Any person who interferes with or threatens to interfere with the operation of any aircraft, unless he is authorized by the Federal Aviation Administration or the armed forces of the United States, on or over the territory of the Commonwealth shall be guilty of a Class 1 misdemeanor. Where the act or acts of interference or threatened interference are of such a nature as to endanger the life of the aircraft's operator or the life of any other person, the person interfering or threatening to interfere shall be guilty of a Class 6 felony. Any person who knowingly and intentionally projects a point of light from a laser, laser gun sight, or any other device that simulates a laser at an aircraft is guilty of a Class 1 misdemeanor. Venue for the issuance of a warrant for the arrest and trial of any such person is hereby conferred upon any court having criminal jurisdiction in the political subdivision in the Commonwealth where the aircraft either took off prior to such offense, or where it lands or comes to rest subsequent to such offense, or in or over which the offense occurred.

Code 1950, § 5-14.3; 1958, c. 561, § 3; 1966, c. 576; 1983, c. 560; 2012, c. 398.



§ 5.1-23. Jurisdiction of local and State Police

The local police authorities of any city, incorporated town or county shall have jurisdiction on the premises of any airport, drop zone or landing field operated hereunder, either individually or jointly and the State Police shall have jurisdiction to investigate any aircraft accident. In the exercise of such jurisdiction the State Police and officers of the department of law enforcement of any city or county with an optional form of government may enter with immunity and without a warrant upon private property for the purpose of conducting such investigations. This section shall not repeal the provisions of any city charter in conflict herewith.

Code 1950, § 5-37; 1966, c. 576; 1968, c. 737; 1979, c. 394; 1980, c. 721.



§ 5.1-24. Penalties

Any person violating any of the provisions of this chapter, or violating any of the rules or regulations promulgated pursuant thereto by the Board, except as otherwise specifically provided, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $100 or imprisonment in jail not exceeding one month, or both, in the discretion of the judge or jury trying the case; provided, that any person (excepting any government, political subdivision of the Commonwealth, or governmental subdivision or agency) establishing or operating an airport without first obtaining a permit as provided in § 5.1-8 shall, upon conviction, be fined not less than $100 nor more than $500 for each offense, and each day that the airport is operated without such permit shall be construed as a separate offense.

Code 1950, § 5-11; 1966, c. 576; 1979, c. 272.



§ 5.1-25. Operation of aircraft by nonresident

A nonresident of this Commonwealth may operate aircraft engaged in operations other than for hire or reward in accordance with regulations promulgated by the Board, provided such nonresident and the aircraft to be so operated shall have been certified under federal law and shall have complied with the laws of the state in which such nonresident resides relative to aircraft and the operation thereof. A nonresident-owned aircraft engaged in intrastate operation for hire or reward must be licensed with the Department in accordance with this title and the Board's regulations.

Code 1950, § 5-12; 1966, c. 576; 1970, c. 717; 1979, c. 272; 1988, c. 45.



§ 5.1-25.1. Permit required for erection of certain structures

It shall be unlawful for any person to erect any structure, any part of which penetrates into or through any licensed airport's or United States government or military air facility's clear zone, approach zone, imaginary surface, obstruction clearance surface, obstruction clearance zone, or surface or zone as described in regulations of the Department of Aviation or the Federal Aviation Administration, without securing a permit for its erection from the Board. This section shall not apply to any structure to be erected in a county, city or town which has an ordinance regulating the height of such structures to prevent the penetration of zones and surfaces provided for in Federal Aviation Regulation Part 77 and Rule 19 of the Department of Aviation.

For the purpose of this section, "structure" shall mean any object, including a mobile object, constructed or erected by man, including but not limited to buildings, towers, cranes, smokestacks, earth formations, overhead transmission lines, flag poles, and ship masts.

1968, c. 744; 1979, c. 272; 1981, c. 326; 1989, cc. 202, 255; 1990, c. 384 .



§ 5.1-25.2. Application for permit; notice and hearing

Any person desiring to erect or cause to be erected any such structure shall make application to the Department for the issuance of a permit for such erection. Such application shall be forwarded immediately to the Board. The Department shall undertake an appropriate review of such application and submit its contents in writing to the Board as expeditiously as possible. The Board, after such notice to the public as it deems necessary, shall hold a public hearing not less than thirty days after the giving of such notice at which all interested parties shall be admitted to attend and state any objection which they may have to the erection of such structure.

1968, c. 744; 1979, c. 272.



§ 5.1-25.3. When permit issued or denied; conditions to issuance

The Board, if it finds that the erection of such structure will not be dangerous to aircraft using the airways of this Commission, shall issue the permit requested; but if it shall find that the erection of such structure will create a hazard to aircraft using such airways, it shall refuse the issuance of such a permit. The Board may, as a condition to the issuance of any permit, require the installation and maintenance of warning lights and any other devices which may be reasonably required to reduce the hazard which might be presented by the erection of such structure.

1968, c. 744.



§ 5.1-25.4. Injunctions

If any person commences the erection of a structure of the nature described in § 5.1-25.1 without securing the permit therein required, the Department shall have power to apply forthwith to the circuit court of the jurisdiction in which the structure is located or is to be located, for injunctive relief.

1968, c. 744; 1979, c. 272.



§ 5.1-26. Repealed

Repealed by Acts 1979, c. 272.



§ 5.1-30.1. Definitions

As used in this chapter, unless the context requires otherwise:

"Authority" means the Virginia Resources Authority created in Chapter 21 (§ 62.1-197 et seq.) of Title 62.1.

"Cost," as applied to any project financed under the provisions of this chapter, means the total of all costs incurred by the local government as reasonable and necessary for carrying out all works and undertakings necessary or incident to the accomplishment of any project. It includes, without limitation, all necessary developmental, planning and feasibility studies, surveys, plans and specifications; architectural, engineering, financial, legal or other special services; the cost of acquisition of land and any buildings and improvements thereon, including the discharge of any obligations of the sellers of such land, buildings or improvements; site preparation and development, including demolition or removal of existing structures; construction and reconstruction; labor; materials, machinery and equipment; the reasonable costs of financing incurred by the local government in the course of the development of the project; carrying charges incurred before placing the project in service; interest on funds borrowed to finance the project to a date subsequent to the estimated date the project is to be placed in service; necessary expenses incurred in connection with placing the project in service; the funding of accounts and reserves which the Authority may require; and the cost of other items which the Authority determines to be reasonable and necessary.

"Fund" means the Virginia Airports Revolving Fund created by this chapter.

"Local government" means any county, city, town, municipal corporation, authority, district, commission or political subdivision created by the General Assembly or pursuant to the Constitution or laws of the Commonwealth or any combination of any two or more of the foregoing.

"Project" means all or any part of an airport as defined in § 5.1-1 and may consist of or include any or all facilities related to the needs or convenience of passengers, shipping companies, and airlines, together with any or all buildings or other structures, improvements, additions, extensions, replacements, machinery or equipment, and any or all appurtenances, lands, rights in land, avigation rights, water rights, rights-of-way, franchises, furnishings, landscaping, utilities, approaches, roadways, or other facilities necessary or desirable in connection therewith or incidental thereto.

1999, c. 897.



§ 5.1-30.2. Creation and management of Virginia Airports Revolving Fund

There shall be set apart as a permanent and perpetual fund, to be known as the "Virginia Airports Revolving Fund," sums appropriated to the Fund by the General Assembly, all receipts by the Fund from loans made by it to local governments, all income from the investment of moneys held in the Fund, and any other sums designated for deposit to the Fund from any source public or private, including without limitation any federal grants, awards or other forms of assistance received by the Commonwealth that are eligible for deposit therein under federal law. The Authority shall administer and manage the Fund, and establish the interest rates and repayment terms of such loans as provided in this chapter, in accordance with a memorandum of agreement with the Board. The Board shall direct the distribution of loans from the Fund to particular local governments. Consistent with this chapter, the Board shall, after consultation with all interested parties, develop a guidance document governing project eligibility and project priority criteria. In order to carry out the administration and management of the Fund, the Authority, in consultation with the Board, is granted the power to employ officers, employees, agents, advisers and consultants, including, without limitation, attorneys, financial advisers, engineers and other technical advisers and public accountants and, the provisions of any other law to the contrary notwithstanding, to determine their duties and compensation without the approval of any other agency or instrumentality. The Authority may disburse from the Fund its reasonable costs and expenses incurred in the administration and management of the Fund and a reasonable fee to be approved by the Board for its management services.

1999, c. 897.



§ 5.1-30.3. Deposit of money; expenditures; investments

All money belonging to the Fund shall be deposited in an account or accounts in banks or trust companies organized under the laws of the Commonwealth or in national banking associations located in Virginia or in savings institutions located in Virginia organized under the laws of the Commonwealth or the United States. The money in these accounts shall be paid by check signed by the Executive Director of the Authority or other officers or employees designated by the Board of Directors of the Authority. All deposits of money shall, if required by the Authority, be secured in a manner determined by the Authority to be prudent, and all banks, trust companies and savings institutions are authorized to give security for the deposits. Money in the Fund shall not be commingled with other money of the Authority. Money in the Fund not needed for immediate use or disbursement may be invested or reinvested by the Authority in obligations or securities which are considered lawful investments for public funds under the laws of the Commonwealth.

1999, c. 897.



§ 5.1-30.4. Collection of money due Fund

The Authority is empowered to collect, or to authorize others to collect on its behalf, amounts due to the Fund under any loan to a local government, including, if appropriate, taking the action required by § 15.2-2659 to obtain payment of any amounts in default. Proceedings to recover amounts due to the Fund may be instituted by the Authority in the name of the Fund in the appropriate circuit court.

1999, c. 897.



§ 5.1-30.5. Loans to local governments

Except as otherwise provided in this chapter, money in the Fund shall be used solely to make loans to local governments to finance or refinance the cost of any project. The local governments to which loans are to be made, the purposes of the loan, and the amount of each such loan, shall be designated in writing by the Board to the Authority following consultation with the Authority. No loan from the Fund shall exceed the total cost of the project to be financed or the outstanding principal amount of the indebtedness to be refinanced plus reasonable financing expenses.

Except as otherwise provided in this chapter, the Authority shall determine the interest rate and terms and conditions of any loan from the Fund, which may vary between local governments. Each loan shall be evidenced by appropriate bonds or notes of the local government payable to the Fund. The bonds or notes shall have been duly authorized by the local government and executed by its authorized legal representatives. The Authority is authorized to require in connection with any loan from the Fund such documents, instruments, certificates, legal opinions and other information as it may deem necessary or convenient. In addition to any other terms or conditions which the Authority may establish, the Authority may require, as a condition to making any loan from the Fund, that the local government receiving the loan covenant perform any of the following:

1. Establish and collect rents, rates, fees, and charges to produce revenue sufficient to pay all or a specified portion of (i) the costs of operation, maintenance, replacement, renewal, and repairs of the project; (ii) any outstanding indebtedness incurred for the purposes of the project, including the principal of, premium, if any, and interest on the loan from the Fund to the local government; and (iii) any amounts necessary to create and maintain any required reserve, including any rate stabilization fund deemed necessary or appropriate by the Authority to offset the need, in whole or in part, for future increases in rents, rates, fees, or charges.

2. Create and maintain a special fund or funds for the payment of the principal of, premium, if any, and interest on the loan from the Fund to the local government and any other amounts becoming due under any agreement entered into in connection with the loan, or for the operation, maintenance, repair, or replacement of the project or any portions thereof or other property of the local government, and deposit into any fund or funds amounts sufficient to make any payments on the loan as they become due and payable.

3. Create and maintain other special funds as required by the Authority.

4. Perform other acts otherwise permitted by applicable law to secure payment of the principal of, premium, if any, and interest on the loan from the Fund to the local government and to provide for the remedies of the Fund in the event of any default by the local government in the payment of the loan, including, without limitation, any of the following:

a. The procurement of insurance, guarantees, letters of credit and other forms of collateral, security, liquidity arrangements or credit supports for the loan from any source, public or private, and the payment therefor of premiums, fees, or other charges;

b. The combination of one or more projects, or the combination of one or more projects with one or more other undertakings, facilities, utilities, or systems, for the purpose of operations and financing, and the pledging of the revenues from such combined projects, undertakings, facilities, utilities, and systems to secure the loan from the Fund to the local government made in connection with such combination or any part or parts thereof;

c. The maintenance, replacement, renewal, and repair of the project; and

d. The procurement of casualty and liability insurance.

5. Obtain a review of the accounting and the internal controls from the Auditor of Public Accounts or his legally authorized representatives. The Authority may request additional reviews at any time during the term of the loan. In addition, anyone receiving a report in accordance with § 5.1-30.9 may request an additional review as set forth in this section.

All local governments borrowing money from the Fund are authorized to perform any acts, take any action, adopt any proceedings and make and carry out any contracts that are contemplated by this chapter. Such contracts need not be identical among all local governments, but may be structured as determined by the Authority according to the needs of the contracting local governments and the Fund.

Subject to the rights, if any, of the registered owners of any of the bonds of the Authority, the Authority may consent to and approve any modification in the terms of any loan to any local government.

1999, c. 897.



§ 5.1-30.6. Pledge of loans to secure bonds of Authority

The Authority is empowered at any time and from time to time to pledge, assign or transfer from the Fund to banks or trust companies designated by the Authority any or all of the assets of the Fund to be held in trust as security for the payment of the principal of, premium, if any, and interest on any or all of the bonds, as defined in § 62.1-199, issued to finance any project. The interests of the Fund in any assets so transferred shall be subordinate to the rights of the trustee under the pledge, assignment or transfer. To the extent funds are not available from other sources pledged for such purpose, any of the assets or payments of principal and interest received on the assets pledged, assigned or transferred or held in trust may be applied by the trustee thereof to the payment of the principal of, premium, if any, and interest on such bonds of the Authority secured thereby, and, if such payments are insufficient for such purpose, the trustee is empowered to sell any or all of such assets and apply the net proceeds from the sale to the payment of the principal of, premium, if any, and interest on such bonds of the Authority. Any assets of the Fund pledged, assigned or transferred in trust as set forth above and any payments of principal, interest or earnings received thereon shall remain part of the Fund but shall be subject to the pledge, assignment or transfer to secure the bonds of the Authority and shall be held by the trustee to which they are pledged, assigned or transferred until no longer required for such purpose by the terms of the pledge, assignment or transfer.

1999, c. 897.



§ 5.1-30.7. Sale of loans

The Authority is empowered at any time and from time to time to sell, upon such terms and conditions as the Authority shall deem appropriate, any loan, or interest therein, made pursuant to this chapter. The net proceeds of sale remaining after the payment of the costs and expenses of the sale shall be designated for deposit to, and become part of, the Fund.

1999, c. 897.



§ 5.1-30.8. Powers of the Authority

The Authority is authorized to do any act necessary or convenient to the exercise of the powers granted in this chapter or reasonably implied thereby.

1999, c. 897.



§ 5.1-30.9. Report to the General Assembly and Governor

The Board, in conjunction with the Authority, shall report annually on or before December 1 to the General Assembly and the Governor on all loans made from the Fund.

1999, c. 897; 2005, c. 633.



§ 5.1-30.10. Liberal construction of chapter

The provisions of this chapter shall be liberally construed to the end that its beneficial purposes may be effectuated. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special or local, the provisions of this chapter shall be controlling.

1999, c. 897.



§ 5.1-31. Authority to acquire, construct, maintain and operate; permission of Department required

All cities, incorporated towns and counties of the Commonwealth may acquire, by purchase, lease, gift, condemnation or otherwise, within or without the limits of any such city, town or county, whatever land may be reasonably necessary for the purpose of establishing, constructing, owning, controlling, leasing, equipping, improving, maintaining and operating airports for the use of airplanes; may acquire, establish, construct, enlarge, improve, maintain, equip, operate and regulate the use of such airports or landing fields, structures, air navigation facilities and other property incident thereto; may make, prior to such acquisition, investigation, surveys and plans and enter upon any lands or waters for such purposes; may construct, install, maintain and operate facilities for the servicing of aircraft, and for the accommodation and comfort of air travelers; may purchase and sell equipment and supplies as an incident to the operation of its airport properties; provided, that in the case of any county, the exercise of such authority beyond its territorial boundaries shall be only with the consent of the governing body of the political subdivision in which the power is sought to be exercised; provided, however, that no such city, town or county shall establish or operate any airport without first obtaining the permission of the Board, as now or hereafter provided by law.

The governing body of a county, city, or town may create an airport authority that shall be empowered on behalf of such county, city, or town to have and exercise the powers and rights set out in this section.

Code 1950, §§ 5-20, 5-29; 1966, c. 576; 1979, c. 272; 1995, c. 453.



§ 5.1-32. Easements and privileges outside of airport or landing field boundaries

Where necessary to provide unobstructed airspace for the landing and taking off of aircraft utilizing airports or landing fields acquired or operated by any county, city or town under the provisions of this article, any such county, city or town may acquire, in the same manner as is provided for the acquisition of land for airport purposes, easements through or other interests or privileges with respect to lands or waters outside the boundaries of such airports or landing fields which are necessary to insure safe approaches to such airports or landing fields and the safe and efficient operation thereof; and may also acquire in like manner, for a term of years or perpetually, the right of easement to place and maintain suitable signs or markers or lights to adequately locate and mark objects or structures or uses of lands which are hazardous to aircraft using such airports or landing fields, including the right of ingress and egress to and from such airport hazards for the purpose of maintaining and repairing such signs, markers and lights.

Code 1950, § 5-21; 1966, c. 576.



§ 5.1-33. Public purpose declared

Any lands, easements or privileges acquired, owned, controlled or occupied by any cities, incorporated towns and counties of the Commonwealth under the provisions of this article are hereby declared to be acquired, owned, controlled or occupied for a public purpose, and as a matter of public necessity; and such lands, easements and privileges so acquired, owned, controlled or occupied are hereby declared to be acquired, owned, controlled or occupied for public, governmental and municipal purposes, and to be within the definition of property acquired for public uses as such term is used in Article I, Section 11 of the Constitution of Virginia.

Code 1950, §§ 5-22, 5-30; 1966, c. 576; 1971, Ex. Sess., c. 26.



§ 5.1-34. Acquisition of property; exercise of right of eminent domain

Private property needed by any city, incorporated town or county for an airport or landing field shall be acquired by purchase, if the city, town or county is able to agree with the owners on the terms thereof. The cities, incorporated towns or counties are hereby granted full power to exercise the right of eminent domain in the acquisition of any lands, easements and privileges that are necessary for airport and landing field purposes. Proceedings for the acquisition of such lands, easements and privileges by condemnation may be instituted and conducted in the name of such county, city or town, and the procedure shall be mutatis mutandis the same as in the acquisition of land by condemnation proceedings instituted by railroads and may acquire in like manner, for a term of years or perpetually, the right of easement to remove and control the growth of any tree or vegetation standing or growing in said land outside the boundaries of any airport or landing field and the right of easement to place and maintain suitable signs or markers or lights to adequately locate and mark objects or structures that are hazardous to aircraft using such airports or landing fields, of ingress and egress to and from such airport hazards for the purpose of maintaining and repairing such signs, markers and lights and cutting of trees or other growing vegetation penetrating the approach and departure slope easement. The right of condemnation granted herein shall be subject to the same provisions as are provided in § 25.1-102 concerning the condemnation of property belonging to a corporation possessing the power of eminent domain by another public service corporation.

Code 1950, §§ 5-23, 5-31; 1966, c. 576; 2003, c. 940.



§ 5.1-35. Powers may be exercised jointly by two or more political subdivisions

All powers, rights, and authority granted to counties, cities, and towns under this article may be exercised and enjoyed jointly by any two or more of such political subdivisions within or without the territorial limits of either or any of them, or if one or more of such political subdivisions is a county, then within such county or one of such counties, and the political subdivisions so acting jointly may enter into such agreements with each other as may be necessary or proper for the exercise and enjoyment of the joint powers hereby granted, and for joint action in carrying out the general purposes of this article. The powers granted by this section shall include the power to seek and obtain loans for the purpose of capital improvements to any airport or landing field established pursuant to this article.

Code 1950, § 5-24; 1966, c. 576; 1989, c. 234 .



§ 5.1-36. Agreement for joint exercise of powers; governing board, etc., to act on behalf of political subdivisions; powers of board, etc

The agreement provided for in § 5.1-35 may provide for the creation of a governing board, commission, authority or body empowered to have and exercise, on behalf of the several political subdivisions which are parties to such agreement, the powers, rights and authority conferred on such political subdivisions by this article. Members of the governing bodies of the several political subdivisions may serve as a member of a board, commission, authority or body formed pursuant to § 5.1-35. Such agreement shall specify the name of the board, commission, authority or body and its composition and prescribe its powers and duties which may include powers to establish, construct, manage, and operate an airport, acquire, hold and dispose of property but on behalf of the several political subdivisions, including the exercise on their behalf of the power of eminent domain. If any such board, commission, authority or body is created, all proceedings in connection with the establishment, construction, management and operation of the airport, including application for and issuance of any license required therefor, shall be in its name. The intent of § 5.1-35 and this section is that any such board, commission, authority or body established by two or more political subdivisions or through action of the General Assembly may have the same powers granted to a city, town and county but in no case will such powers be greater than those granted to a city, town or county. Any joint airport authority created pursuant to this chapter and in existence on July 1, 1994, shall be continued in lawful existence under the terms and provisions of this chapter even though all the political subdivisions except one withdraw from the joint airport authority.

Code 1950, § 5-24.1; 1958, c. 523; 1966, c. 576; 1970, c. 717; 1993, c. 81; 1995, c. 453.



§ 5.1-36.1. Contributions by counties to construction of certain airports

The governing body of any county is authorized to make appropriations of public funds to contribute to the initial construction of an airport by a city or town adjoining such county or by a city or town within a county adjoining such county.

Code 1950, § 5-24.2; 1966, c. 415.



§ 5.1-37. Public waters and submerged lands

The powers herein granted to counties, cities and towns include the power to establish, maintain and operate airports and landing areas and other air navigation facilities in, over and upon any public waters of this Commonwealth, or any submerged land under such public waters, within the limits or jurisdiction of or bordering on such counties, cities or towns.

Code 1950, § 5-26; 1966, c. 576.



§ 5.1-38. Right to zone property not limited

The rights of any counties, cities or towns to zone property shall not be limited by the provisions of this article.

Code 1950, § 5-27; 1966, c. 576.



§ 5.1-39. Use, disposal and termination of rights acquired

No easements, rights or privileges acquired under the terms of this article by any county, city or town shall be employed or disposed of except to accomplish the purposes for which they were originally acquired; except that when such easements, rights, or privileges have been transferred to the Virginia Aviation Board, they may be held, used, and disposed of in accordance with §§ 5.1-2.2 and 5.1-2.2:1. Upon the abandonment of any airport or landing field acquired pursuant to this article all easements, rights and privileges which shall have been so acquired over or with respect to adjacent lands shall thereupon terminate and revert back to the person from whom the easement, right or privilege was obtained or his successor in interest.

Code 1950, § 5-28; 1966, c. 576; 1980, c. 721.



§ 5.1-39.1. Use of airport property for industrial development purposes

Notwithstanding § 5.1-39, any county, city, town, or airport commission may use, lease or convey for any industrial development purposes any airport property described in § 5.1-39 with the written approval of the Director of Aviation on such terms and conditions as the Director may require. When any easement, rights, or privileges have been pledged as a sponsor's share to secure funds from the Federal Aviation Administration, written approval of the Federal Aviation Administration shall also be required.

1980, c. 59.



§ 5.1-40. Lease of land acquired; approval by Department

Any political subdivision or privately owned, licensed public use airport acquiring land under the provisions of this article may individually, or jointly where so operated, lease the same, or any part thereof, to any individual or corporation desiring to use the same for the purpose of operating an airport or landing field, or for the purpose of landing or starting airplanes therefrom or for other aviation purposes, and on such terms and subject to such conditions and regulations as may be provided; and any political subdivision or privately owned, licensed public use airport may enter into a contract in the form of a lease providing for the use of such land, or any part thereof, by the government of the United States for the use by the government of such land for aviation, mail delivery or other aviation purposes upon nominal or other rental or without consideration, provided the political subdivision or privately owned, licensed public use airport certifies that the lease meets the terms and provisions of any and all state and federal grants.

Code 1950, § 5-38; 1966, c. 576; 1979, c. 272; 2012, cc. 28, 805, 836.



§ 5.1-41. Operation by local governing body or special officer or board

The governing body, or other proper authority, of a county, city, or town which has established an airport or landing field and acquired, leased, or set apart property for such purpose, may construct, improve, equip, maintain and operate the same, or may vest jurisdiction for the construction, improvement, equipment, maintenance and operation thereof in any suitable officer, board or body of such county, city, or town. A member of the governing body of any such county, city, or town may also serve as a member of any board or body established to manage an airport or landing field. No such city, town or county, however, shall operate an airport without first obtaining the permission of the Board as now or hereafter provided by law. In addition to other powers conferred by this section, any such governing body or other authority of a county, city, or town shall have the power to seek and obtain loans for the purpose of capital improvements to any airport or landing field established pursuant to this article.

Code 1950, § 5-34; 1966, c. 576; 1979, c. 272; 1989, c. 234; 1993, c. 81 .



§ 5.1-41.1. Local governing bodies authorized to require boarding fee

The governing body of any county, city or town which operates an airport or an airport authority, after approval of its governing bodies, shall have the power by ordinance or by bylaw to require a boarding fee on passengers boarding aircraft at local airports, where the trip of such passenger originates at such airport. Such fee shall be in such amount and on such terms as the governing body of the locality or airport authority may by ordinance or by bylaw prescribe, not to exceed two dollars per person. Nothing herein contained shall affect any authority heretofore granted to any local government or airport authority to require a boarding fee.

1973, c. 536.



§ 5.1-42. Payment of purchase price or award for land acquired; issuance of bonds

The purchase price or award for real property acquired for an airport or landing field may be paid for by the appropriation of moneys available therefor or wholly or partly paid from the proceeds of the sale of bonds of the city, town or county as the governing body of the city, town or county shall determine. Such city, town or county is hereby authorized to issue bonds for such purpose or purposes, subject, however, to the approval of such bond issue at a referendum thereon, if such approval is a prerequisite to the issuance of bonds by any such political subdivision of the Commonwealth for public purposes generally.

Code 1950, § 5-33; 1966, c. 576.



§ 5.1-43. Expenses of construction, operation, etc., to be paid by political subdivision

The expenses of such construction, improvement, equipment, maintenance and operation shall be paid by such political subdivision, from available funds, subject to all applicable constitutional provisions.

Code 1950, § 5-35; 1966, c. 576.



§ 5.1-44. Rules and regulations; fees and charges

The governing body of such city, town or county, or a board, commission, authority or body created under § 5.1-36, may adopt regulations not in conflict with the rules and regulations adopted and promulgated by the Board from time to time and establish fees or other charges for the use of such airport or landing field or may authorize an officer representing such city, town, county, board, commission, authority or body to adopt such regulations and establish such fees and charges.

Code 1950, § 5-36; 1966, c. 576; 1970, c. 717; 1979, c. 272.



§ 5.1-45. Appropriations by local authorities

The governing body of any city, town or county to which this chapter is applicable may appropriate or cause to be raised by taxation in such city, town or county a sum sufficient to carry out the provisions of this chapter.

Code 1950, § 5-39; 1966, c. 576.



§ 5.1-46. Receipt and handling of federal and other funds

Any county, city or town in Virginia may accept, receive and receipt for federal moneys, and other moneys, either public or private, for the acquisition, construction, enlargement, improvement, maintenance and operation of airports and landing fields and other air navigation facilities, and is authorized and empowered to comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal moneys in connection with such airports, landing fields and air navigation facilities.

Code 1950, § 5-25; 1966, c. 576; 1979, c. 272; 1988, c. 70.



§ 5.1-47. Project and application to be approved by Department

Notwithstanding any other provision of law, no county, city or town, whether acting alone or jointly with another county, city or town or with the Commonwealth, shall submit to the Federal Aviation Administration of the United States any project application under the provisions of any act of Congress which provides airport construction, planning and development funds for the expansion and improvement of the airport system insofar as such act shall pertain to the Commonwealth of Virginia, unless the project and the project application have been first approved by the Department.

Code 1950, § 5-39.1; 1966, c. 576; 1972, c. 374; 1979, c. 272.



§ 5.1-48. Repealed

Repealed by Acts 1988, c. 70.



§ 5.1-49. Roads to airports and landing fields; cooperation with Department as to aviation facilities

The Department of Transportation is authorized to build roads to airports and landing fields open to public use, and may pay out of highway funds, which have been allocated by the Commonwealth Transportation Board, the cost of such roads. The Department of Transportation may, in cooperation with the Department of Aviation and either on an actual cost or contract basis, construct, maintain and improve airports, landing fields and other aviation facilities licensed for public use, the actual cost thereof to the Department of Transportation to be paid by the Department of Aviation.

Code 1950, § 5-40; 1966, c. 576; 1979, c. 272; 2013, cc. 585, 646.



§ 5.1-50. Flight strips, airfields and roads requested by federal agency

In order to further the interests of national security, the Commonwealth Transportation Board may, at the request of the Army and Navy Departments, Federal Highway Administration or other agency of the United States, construct and maintain, or cooperate with any such federal agency in the construction and maintenance of flight strips, airfields, and roads leading thereto from public highways. To carry out this purpose the Department, acting through the Commissioner of Highways may acquire in the name of the Commonwealth by gift or purchase or by the exercise of the power of eminent domain such real property, or interest therein, including the rights in the air above real property, as may be needed for such flight strips, airfields and roads. The exercise of the power of eminent domain hereby conferred shall be in the same manner and pursuant to the same procedure that is now, or may hereafter be, provided by law for the acquisition of real property by the Commissioner of Highways for highway purposes, and in order that the construction work may proceed without delay, the Department may, in the same manner and under the same conditions and procedure as is provided in the case of real property needed for highway purposes, enter upon and take possession of such real property as may be needed for the purposes of this section, and proceed with the construction work prior to the acquisition of title to the property in condemnation proceedings. In carrying out the purposes of this section, the Department may expend only such funds as may be provided for such purposes by the federal government.

If requested to do so by the federal agency which provided the funds with which the Department acquired the property for any such flight strips, airfields or roads, the Department may authorize and direct the Commissioner of Highways to convey, by deed executed in the name of the Commonwealth, such property to the United States to be used in the interests of national security. If title to such property is retained by the Commonwealth, the Department may authorize any agency of the United States to use such property to further the interest of national security. Whenever the Department finds that property heretofore or hereafter acquired by it for any such flight strips, airfields or roads is no longer needed for the purpose for which it was acquired, it may sell the same for such consideration as it deems adequate to any private person, firm or corporation and may authorize and direct the Commissioner of Highways to execute a deed in the name of the Commonwealth conveying such property to the purchaser. The proceeds from any such sale shall be paid into the treasury of Virginia to the credit of the highway fund unless the terms of any grant to the Department or the Commonwealth provide otherwise, in which case such proceeds shall be disposed of in accordance with the terms of such grant.

Code 1950, § 5-41; 1966, c. 576; 1979, c. 272.



§ 5.1-51. Special fund accumulated from taxes, fees, etc

All funds accumulated from any special sales tax, excise tax or use tax, now or which may hereafter be imposed under the laws of this Commonwealth on aviation motor fuel purchased or used in this Commonwealth in the propulsion of aircraft, and all funds heretofore or hereafter accumulated from any fees for licensing or registering of airmen, aircraft and airports, now or hereafter imposed under the laws of this Commonwealth, and all funds heretofore, and which may hereafter be, appropriated to the Department for the purpose of the promotion and development of aviation and airports, including the expense of the administration by the Department of the laws pertaining to aviation, as now or as may be hereafter enacted, and the jurisdiction for the administration thereof conferred on the Department, are hereby constituted a special fund within the Commonwealth Transportation Fund for the administration of the aviation laws, heretofore or hereafter enacted, insofar as the administration has been, or shall be, imposed upon the Department, for the construction, maintenance and improvement of airports and landing fields and for the promotion of aviation in the interest of operators and in the interest of the public. However, of the moneys expended for the construction, maintenance and improvement of airports at least thirty-five percent thereof computed over a period of three years shall be expended on carrier and reliever airports. Beginning July 1, 1998, any balances remaining in this fund at the end of the year shall be available for use in subsequent years for the purposes set forth in this chapter, and any interest income on such fund shall accrue to the fund.

In considering or evaluating the application for or award of any grant of moneys under this section, the Board shall take into account the capacities of all airports within the affected geographic region.

Code 1950, § 5-42; 1966, c. 576; 1970, c. 717; 1974, c. 388; 1979, c. 272; 1997, c. 423; 1998, c. 480.



§ 5.1-52. Expenditure for planning, construction and maintenance of airports and landing fields

Such special fund shall be expended and disbursed by order of the Department, through the medium of warrants drawn by the Comptroller, for the reasonable and necessary costs of administration of the Department and for the planning, construction, maintenance and improvement of airports and landing fields, to which the public now has, or which it is proposed shall have, access, and for the promotion of aviation in the interest of operators generally. Such expenditures and disbursements may be in the form of grants or loans to such person or persons as may be, in the discretion of the Board, entitled thereto in the interest of the public. Such grants or loans shall be made under such terms and conditions, as may be fixed by the Board and, in the case of loans, the rate of interest and the terms of repayment thereof as may be fixed by the Board.

In considering or evaluating the application for or award of any grant of moneys under this section, the Board shall take into account the capacities of all airports within the affected geographic region.

Code 1950, § 5-43; 1966, c. 576; 1970, c. 717; 1979, c. 272; 1998, c. 480.



§ 5.1-53. Segregation and expenditure of amounts derived from taxes on motor fuel

The special fund created and provided for in § 5.1-51 shall be so set up on the books of the Comptroller as to segregate the amounts paid into the fund as a direct tax upon aviation motor fuel purchased by operators of airplanes and aircraft, and no portion of such fund, accumulated in the manner hereinbefore provided, shall ever be used for any other purpose than for the administration of the aviation laws and the construction, maintenance and improvement of airports and landing fields, and no portion of the same shall be covered into the general fund of the state treasury, such funds derived in the manner aforesaid being hereby irrevocably appropriated for promotion of aviation in the interest of operators and of the public, as provided in this chapter, and to the extent necessary only, for the administration of this and other aviation laws.

Code 1950, § 5-44; 1966, c. 576; 1970, c. 717.



§ 5.1-54. Repealed

Repealed by Acts 1979, c. 272.



§ 5.1-55. Recurring expenditures on airports and landing fields

No part of such special fund shall be used for recurring expenditures on any airport or landing field under this chapter; except that recurring expenditures may be made where the Department deems such expenditure to be necessary for the preservation of the safety of the public.

Code 1950, § 5-46; 1966, c. 576; 1979, c. 272.



§ 5.1-56. Repealed

Repealed by Acts 1980, c. 750.



§ 5.1-77. Repealed

Repealed by Acts 1980, c. 721.



§ 5.1-83. Repealed

Repealed by Acts 1970, c. 707.



§ 5.1-88.1. Proof of financial responsibility to be furnished for each aircraft

No aircraft, as defined in § 5.1-1 except a public aircraft or a balloon shall be licensed by the Department unless and until the applicant thereof furnishes proof of financial responsibility in the amounts required by this chapter for each aircraft for which a license is applied for.

Code 1950, § 5.1-83; 1968, c. 773; 1970, c. 707; 1979, c. 272; 1988, c. 588.



§ 5.1-88.2. What constitutes proof of financial responsibility

A. The following shall constitute proof of financial responsibility as required by § 5.1-88.1:

1. The issuance, by an insurance company licensed to write such insurance in this Commonwealth, of a policy or policies of bodily injury and property damage liability insurance, or a policy or policies written pursuant to Chapter 48 (§ 38.2-4800 et seq.) of Title 38.2 that provide coverage with respect to each such aircraft in the amount of $50,000 because of bodily injury to or death of one person in any one accident, including passenger liability, and $100,000 because of bodily injury to or death of two or more persons in any one accident, including passenger liability, and to a limit of $25,000 because of injury to or destruction of property of others in any one accident; or a single limit policy in the sum of $250,000, covering bodily injury and property damage liability in any one accident, including passenger liability of $50,000 per passenger seat; or

2. The execution of a bond by the licensee and by a surety company authorized to transact business in this Commonwealth conditioned for payment in amounts and under the same circumstances as would be required in a policy of bodily injury liability and property damage liability insurance, as required by the provisions of subdivision A 1 of this section; or

3. The delivery to the Department of $250,000 in cash or an irrevocable letter of credit in the amount of $250,000 from a depository institution as defined in § 2.2-4701. Such money or securities so delivered to the Department shall be placed by it in the custody of the State Treasurer and shall be subject to execution to satisfy any judgment within the limits on amounts required by this chapter for personal injury and property damage liability insurance.

B. Notwithstanding the provisions of subsection A of this section, for an aircraft commonly known as an "ultralight," as the same is now and may hereafter be defined by the Federal Aviation Administration, the proof of financial responsibility required by § 5.1-88.1 may be satisfied by the issuance as to that aircraft of a single limit insurance policy in the sum of $100,000 covering bodily injury and property damage liability in any one accident, that is issued by an insurance company licensed to write such insurance in this Commonwealth or written pursuant to Chapter 48 (§ 38.2-4800 et seq.) of Title 38.2.

Code 1950, § 5.1-84; 1968, c. 773; 1970, c. 707; 1979, c. 272; 1984, c. 169; 1992, c. 810; 2005, c. 451; 2007, c. 207.



§ 5.1-88.3. Certain sections of Code incorporated by reference; definitions

The provisions of §§ 46.2-424, 46.2-447, 46.2-448, 46.2-449, 46.2-450, 46.2-451, 46.2-452, 46.2-456, 46.2-457, 46.2-458, 46.2-461, and 46.2-463 shall apply to all policies of insurance or other evidence of financial responsibility furnished hereunder except that whenever the word "Commissioner" appears in any of said sections it shall be taken to mean the Director of the Department of Aviation; and whenever the word "Department" or "Department of Motor Vehicles" appears, it shall be taken to mean as well the Department of Aviation.

Code 1950, § 5.1-86; 1968, c. 773; 1970, c. 707; 1979, c. 272.



§ 5.1-88.4. Cancellation of insurance or corporate surety bond

No policy of insurance or corporate surety bond issued pursuant to this chapter may be canceled or terminated, except for nonpayment of premiums, until at least thirty days after notice of cancellation or termination of said policy of insurance or corporate surety bond has been filed in the office of the Department, except that a subsequent policy or corporate surety bond procured and certified to the Department shall on the effective date thereof terminate the insurance or corporate surety bond previously in effect with respect to any aircraft designated in both policies or corporate surety bonds.

Code 1950, § 5.1-87; 1968, c. 773; 1970, c. 707; 1979, c. 272.



§ 5.1-88.5. Repealed

Repealed by Acts 1988, c. 588.



§ 5.1-88.6. Parachute jump training schools; disclosure of liability insurance coverage; penalty

A. Every person operating a parachute jump training school in the Commonwealth shall disclose to his students whether he has obtained, and is maintaining, personal injury liability insurance, as defined in § 38.2-117, for the benefit and protection of such students during their training.

B. The disclosure required by this section shall be in writing and provided to every student prior to the commencement of any training.

C. Any person failing to provide the disclosure required by this section shall be guilty of a Class 3 misdemeanor.

1993, c. 46 .



§ 5.1-88.7. Proof of financial responsibility to be furnished for licensed airports or landing areas

No airport or landing area shall be licensed by the Department unless and until the applicant thereof furnishes proof of financial responsibility at least in the amounts required by this chapter. Private-use airports required to be licensed by virtue of being located within five miles of a licensed public-use airport shall not be required to provide proof of financial responsibility.

1995, cc. 682, 690; 2007, c. 206.



§ 5.1-88.8. What constitutes proof of financial responsibility

The following shall constitute proof of financial responsibility as required by § 5.1-88.7:

1. The issuance, by an insurance company licensed to write such insurance in the Commonwealth, of a policy of bodily injury and property damage liability insurance or a policy or policies written pursuant to Chapter 48 (§ 38.2-4800 et seq.) of Title 38.2, which provide coverage with respect to each airport or landing area in the amount of one million dollars covering bodily injury and property damage liability in any one accident; or

2. The delivery to the Department of one million dollars cash or in securities such as fiduciaries may invest in as provided by §§ 64.2-1502 through 64.2-1505. Such money or securities so delivered to the Department shall be placed by it in the custody of the State Treasurer and shall be subject to execution to satisfy any judgment within the limits on amounts required by this chapter for personal injury and property damage liability insurance.

1995, cc. 682, 690.



§ 5.1-88.9. Certain sections of Code incorporated by reference; definitions

The provisions of §§ 46.2-424, 46.2-447 through 46.2-452, 46.2-456 through 46.2-458, 46.2-461, and 46.2-463 shall apply to all policies of insurance or other evidence of financial responsibility hereunder except that whenever the word "Commissioner" appears in any of said sections it shall be taken to mean the Director of the Department of Aviation; and whenever the word "Department" or "Department of Motor Vehicles" appears, it shall also be taken to mean the Department of Aviation and "vehicle" or "motor vehicle" shall be taken to mean "aircraft."

1995, cc. 682, 690.



§ 5.1-88.10. Cancellation of insurance

No policy of insurance issued pursuant to this chapter may be canceled or terminated, except for nonpayment of premiums, until at least thirty days after notice of cancellation or termination of said policy of insurance has been filed in the office of the Department, except that a subsequent policy procured and certified to the Department shall on the effective date thereof terminate the insurance previously in effect with respect to any airport designated in both policies. If a policy is canceled for nonpayment of premiums, notice of cancellation shall be filed in the office of the Department.

1995, cc. 682, 690.



§ 5.1-89. Definitions

Whenever used in this chapter unless expressly stated otherwise:

(a) The term "person" means any individual, firm, copartnership, corporation, company, association or joint-stock association, and includes any trustee, receiver, assignee, or personal representative thereof.

(b) The term "aircraft" means any contrivance, except a contrivance operating twenty-four inches or less above ground or water level, now known or hereafter invented, used, or designed for navigation of, or flight in, the airspace in the transportation of passengers, property or mail.

(c) The term "common carrier by aircraft" means any person who undertakes, whether directly or by a lease or any other arrangement, to transport passengers, property for the general public, or mail by aircrafts for compensation (wholly within the airspace of the Commonwealth), whether over regular or irregular routes, including such aircraft operations of carriers by rail, water or motor vehicle and of express or forwarding companies.

(d) The term "restricted common carrier by aircraft" means any person who undertakes, whether directly or by lease or other arrangement, to transport passengers or property of any restricted class or classes by aircraft for compensation whether over regular or irregular routes.

(e) [Repealed.]

(f) The term "air carrier" includes a common carrier by aircraft, a restricted common carrier by aircraft, and a contract carrier by aircraft.

(g) The term "broker" means any person not included in the term air carrier and not a bona fide employee or agent of any such carrier, who, as principal or agent, sells or offers for sale any transportation subject to this chapter, or negotiates for, or holds himself out by solicitation, advertisement, or otherwise as one who sells, provides, furnishes, contracts, or arranges for such transportation.

(h) The "services" and "transportation" to which this chapter applies include all aircraft operated by, for, or in the interest of, any air carrier irrespective of ownership or contract, express or implied, together with all facilities and property operated or controlled by any such carrier or carriers and used in the transportation of passengers, property or mail or in the performance of any service in connection therewith.

(i) The term "certificate" means a certificate of public convenience and necessity issued by the State Corporation Commission to common carriers by aircraft and restricted common carriers by aircraft under this chapter.

(j) [Repealed.]

(k) The term "airport" means a landing area used regularly by aircraft for receiving or discharging passengers or cargo, and open to the public for use.

(l) The term "landing area" means any locality, either of land or water, including airports and intermediate landing fields, which is used, or intended to be used, for the landing and takeoff of aircraft, whether or not facilities are provided for the shelter, servicing, or repair of aircraft, or for receiving or discharging passengers or cargo, and open to the public for such use.

(m) The term "airspace" means all airspace above the lands and waters within the boundary of this Commonwealth.

(n) For the purposes of this chapter, "Commission" means the State Corporation Commission.

Code 1950, § 56-142; 1952, c. 597; 1970, c. 708; 1979, c. 272; 1980, c. 721.



§ 5.1-90. Exempted aircraft

This chapter shall not be construed to cover or include aircraft used exclusively in transporting or handling United States mail, or aircraft while used exclusively in interstate commerce; provided, however, that any common carrier of passengers by airplane holding proper authority for and operating in interstate commerce on January 1, 1970, in the transportation of passengers between any licensed airport adjacent to or within three miles of the Virginia State Line on the one hand and any other licensed airport in Virginia on the other, shall, without further proceedings, be issued a certificate by the Commission authorizing such operations as a common carrier of passengers by aircraft in intrastate commerce if application is made to the Commission within 120 days after this section takes effect. Pending the determination of any such application, the continuance of such operation without a certificate shall be lawful.

Code 1950, § 56-143; 1952, c. 597; 1970, c. 708.



§ 5.1-90.1. Incidental transportation of certain passengers and property by motor vehicle

Nothing in this chapter or in Chapter 12 (§ 56-273 et seq.) of Title 56 shall be construed to prohibit the transportation of property or guards or other attendants of such property by motor vehicle when such transportation is incidental to transportation by aircraft, provided that such transportation shall not exceed twenty-five miles from airport to destination of such guards or other attendants or property.

1972, c. 281.



§ 5.1-91. Air carriers to comply with chapter; subject to regulation by Commission

No air carrier shall operate any aircraft for the transportation of passengers or property for compensation in the airspace of this Commonwealth except in accordance with the provisions of this chapter, and every such air carrier is hereby declared to be subject to control, supervision and regulation by the Commission.

Code 1950, § 56-144; 1970, c. 708.



§ 5.1-92. Regulation by Commission; reports; prevention of discrimination

The Commission shall supervise, regulate and control all air carriers, doing business in this Commonwealth, in all matters relating to the performance of their public duties and their charges therefor, and shall correct abuses therein by such air carriers; and to that end the Commission shall, from time to time, prescribe reasonable rules, regulations, forms and reports for such air carriers in furtherance of the administration and operation of this chapter; and the Commission shall have the right at all times to require from such air carriers special reports and statements under oath, concerning their business.

The Commission shall, from time to time, make and enforce such requirements, rules and regulations as may be necessary to prevent unjust and unreasonable discriminations by any air carrier in favor of, or against, any person, locality, community or connecting carrier in the matter of service, schedule, efficiency of transportation or otherwise, in connection with the public duties of such air carriers; and the Commission shall administer and enforce all provisions of this chapter, and prescribe reasonable rules, regulations and procedure looking to that end.

Code 1950, § 56-145; 1970, c. 708.



§ 5.1-93. Regulation of brokers

The Commission shall also regulate brokers and make and enforce reasonable requirements respecting their licenses, financial responsibility, accounts, records, reports, operations and practices.

Code 1950, § 56-146; 1970, c. 708.



§ 5.1-94. Required certificate of public convenience and necessity

No common carrier by aircraft or restricted common carrier by aircraft (not herein exempted) shall engage in intrastate operation in the airspace of this Commonwealth without first having obtained from the Commission a certificate of public convenience and necessity authorizing such operation.

Code 1950, § 56-147; 1970, c. 708.



§ 5.1-95. Application for certificate; notices, etc

The Commission shall prescribe the form of the application for a certificate of convenience and necessity, and such reasonable requirements as to notices, publication, proof of service and information as may in its judgment be necessary.

Code 1950, § 56-148; 1970, c. 708.



§ 5.1-96. Fees in connection with certificates

Every air carrier, upon filing with the Commission an application for a certificate, shall deposit with the Commission as a filing fee the sum of $100, and for the transfer of such certificate the sum of $100, and for the issuance of a duplicate certificate the sum of $5; provided, however, that an applicant for a certificate in lieu of an existing certificate, as provided by law, shall not be required to pay the fees prescribed in this section.

Code 1950, § 56-149; 1970, c. 708.



§ 5.1-97. Hearing on application; action of Commission

Upon the filing of an application for a certificate of public convenience and necessity, the Commission shall, within a reasonable time, fix a time and place of hearing on such application. If the Commission shall find that the proposed operation justified it, it shall issue a certificate to the applicant, subject to such terms, limitations and restrictions as the Commission may deem proper. If the Commission shall find the proposed operation not justified, the application shall be denied.

Code 1950, § 56-150; 1970, c. 708.



§ 5.1-98. Factors to be considered by the Commission in granting certificates

In granting certificates of public convenience and necessity pursuant to § 5.1-94, the Commission shall take into consideration, among other things, the business experience of the particular passenger air carrier in the field of air operations, the financial stability of the carrier, the insurance coverage of the carrier, the type of aircraft which the carrier would employ, proposed routes and minimum schedules to be established, whether the carrier could economically give adequate service to the communities involved, the need for the service, and any other factors which may affect the public interest.

Code 1950, § 56-152; 1970, c. 708.



§ 5.1-99. Occasional deviations from authorized routes; emergency landings

A common carrier by aircraft, or a restricted common carrier by aircraft, operating under a certificate issued by the Commission may occasionally deviate from the route over which it is authorized to operate under the certificate, under such general or special rules and regulations as the Commission may prescribe.

No air carrier shall be deemed to have violated any term, condition, or limitation of its certificate by landing or taking off during an emergency at a point not named in its certificate or by operating in an emergency, under regulations which may be prescribed by the Commission, between terminal and intermediate points other than those specified in its certificate.

Code 1950, § 56-153; 1970, c. 708.



§ 5.1-100. Transportation of baggage, mail, etc., with passengers

A certificate for the transportation of passengers may include, when so authorized by the Commission, authority to transport, in the same aircraft with passengers, the baggage of such passengers, newspapers, express parcels, or United States mail when the transportation thereof is authorized by the government of the United States of America; provided that the total weight of the aircraft and its contents shall not exceed that weight authorized by the "Operations Record" of the individual aircraft.

Code 1950, § 56-154; 1970, c. 708.



§ 5.1-101. Chartered parties covered by common carriers

Any common carrier by aircraft transporting passengers under a certificate issued by the Commission may operate to any place special or chartered parties, under such reasonable rules and regulations as the Commission may prescribe.

Code 1950, § 56-155; 1970, c. 708.



§ 5.1-102. Schedule changes require Commission approval

A common carrier by aircraft or a restricted common carrier by aircraft operation under a certificate issued by the Commission shall not make any change in schedules or service without having first received the approval of the Commission for such change in schedules or service.

Code 1950, § 56-156; 1970, c. 708.



§ 5.1-103. Repealed

Repealed by Acts 1980, c. 721.



§ 5.1-107. Issuance of temporary authority by Commission pending hearing on application for certificate

To enable the provision of service for which there is an immediate and urgent need to a point or between points in Virginia, the Commission, may, pending its determination of an application for such permanent authority, in its discretion and without hearing or other proceeding, grant temporary authority for such service by common carrier by aircraft or restricted common carrier by aircraft, as the case may be. Such temporary authority shall be valid for such time as the Commission shall specify but not for more than an aggregate of 180 days, and shall create no presumption that corresponding permanent authority will be granted thereafter.

1970, c. 708.



§ 5.1-108. When broker's license required

No person shall for compensation sell or offer for sale transportation subject to this chapter or shall make any contract, agreement, or arrangement to provide, procure, furnish, or arrange for such transportation or shall hold himself or itself out by advertisement, solicitation, or otherwise as one who sells, provides, procures, contracts, or arranges for such transportation, unless such person holds a broker's license issued by the Commission to engage in such transactions; provided that the provisions of this section shall not apply to any carrier holding a certificate or permit under the provisions of this chapter or to any bona fide employee or agent of such carrier so far as concerns transportation to be furnished wholly by such carrier or jointly with other air carriers holding like certificates or permits, or with a common carrier by railroad, motor vehicle, express or water; nor shall they apply to any air carrier not engaged in intrastate operations or to any bona fide employee of such carrier.

Code 1950, § 56-162; 1970, c. 708.



§ 5.1-109. Application for broker's license

The Commission shall prescribe the form of application for a broker's license and such reasonable requirements and information as may in its judgment be necessary, and may assess a fee of ten dollars for filing.

Code 1950, § 56-163; 1970, c. 708.



§ 5.1-110. Hearing on such application and action thereon

Upon the filing of an application for a broker's license the Commission may fix a time and place for the hearing of the application and require such notices, publication, or other service as may, in its judgment, be necessary. If the Commission finds the application proper and in the public interest it shall issue a license, subject to such terms, limitations and restrictions as the Commission may deem proper.

Code 1950, § 56-164; 1970, c. 708.



§ 5.1-111. Authority over brokers; bond

The Commission shall have the same authority over persons operating under and holding a brokerage license as it has over air carriers under this chapter and shall require a broker to furnish bond or other security approved by the Commission and sufficient for the protection of travelers or shippers by aircraft.

Code 1950, § 56-165; 1970, c. 708.



§ 5.1-112. Broker's license not substitute for other certificates or permits required

No person who holds a broker's license under this chapter shall engage in transportation subject to this chapter unless he holds a certificate or permit as provided in this chapter. In the execution of any contract, agreement, or arrangement to sell, provide, procure, furnish, or arrange for such transportation, it shall be unlawful for such person to employ any aircraft which is not the lawful holder of an effective certificate or permit issued as provided in this chapter.

Code 1950, § 56-166; 1970, c. 708.



§ 5.1-113. Duration of certificates, etc.; suspension, revocation, or amendment; penalties

Certificates, permits and licenses issued under the provisions of this chapter shall be effective from the dates specified therein and shall remain in effect until terminated as herein provided. The Commission may at any time, by its order duly entered after hearing held after notice to the holder of any such certificate, permit or license and an opportunity to such holder to be heard at which it shall be proved that such holder has willfully made any misrepresentation of a material fact in obtaining such certificate, permit or license, or has willfully violated or refused to observe the laws of this Commonwealth touching such certificate, permit or license, or any of the terms of his certificate, permit or license, or any of the Commission's proper orders, rules or regulations, impose a penalty not exceeding $1,000, which may be collected by the process of the Commission as provided by law; or the Commission may suspend, revoke, alter or amend any such certificate, permit or license for any of the causes set forth above. But no such certificate, permit or license shall be revoked, altered or amended (except upon application of the holder thereof) unless the holder thereof shall willfully fail to comply, within a reasonable time to be fixed by the Commission, with the lawful order of the Commission or with the lawful rule or regulation of the Commission, or with the term, condition or limitation of such certificate, permit or license, found by the Commission to have been violated by such holder.

Proceedings for the imposition of any penalty provided for in this section may be commenced upon the complaint of any person or upon the Commission's own initiative.

From any order of the Commission suspending, revoking, altering or amending any certificate, permit or license, the holder thereof shall have the right of appeal to the Supreme Court of Virginia, as a matter of right, as in other cases of appeals from the Commission.

Code 1950, § 56-167; 1970, c. 708.



§ 5.1-114. Transfer or lease of certificate

Any certificate issued under this chapter may be transferred or leased, subject to the approval of the Commission and under such reasonable rules and regulations as may be prescribed by the Commission. An application for such approval shall be made jointly by the transferor and transferee, or lessor and lessee.

No certificate shall be transferred, leased or otherwise disposed of when any consideration is paid or promised which exceeds the then value of the tangible property sold in connection with the transfer or lease of such certificate.

Code 1950, § 56-168; 1970, c. 708.



§ 5.1-115. No value allowed for certificates

No value shall be allowed for any purpose for any certificate issued under this chapter.

Code 1950, § 56-169; 1970, c. 708.



§ 5.1-116. Bonds, insurance or certificate of insurance required prior to issuance of certificate or permit

No certificate or permit shall be issued by the Commission to any air carrier until and after such air carrier shall have filed with, and the same has been approved by, the Commission, an insurance policy, bond or certificate of insurance in lieu thereof, certifying that such policy or bond covers the liability of such air carrier in accordance with the provisions of this article, issued by an insurance company or association or other insurer authorized to transact business in this Commonwealth, or bonds, to an amount approved by the Commission, of the Commonwealth of Virginia, of the United States of America, or of any municipality in this Commonwealth. Such state, federal, or municipal bonds shall be deposited with the State Treasurer, and such surety shall not be reduced during the life of such certificate or permit, except in accordance with an order of the Commission.

Code 1950, § 56-170; 1970, c. 708; 1975, c. 211.



§ 5.1-117. Bonds or insurance to be kept in force

Each holder of a certificate or permit issued by the Commission shall also keep in force at all times insurance or a bond underwritten by an insurer approved or authorized to do business in Virginia, or by one who is eligible as a surplus lines insurer in accordance with the provisions of Chapter 48 (§ 38.2-4800 et seq.) of Title 38.2 in amounts of not less than the following minimum limits: (a) liability for bodily injury to or death to any one person, passenger or other, aboard the aircraft, $75,000; and a limit for each occurrence in any one aircraft of at least an amount equal to the sum produced by multiplying $75,000 by seventy-five percent of the total number of passenger seats installed in the aircraft; and for the loss or damage to cargo owned by other than the insured, at least $10,000 for each occurrence; provided, however, that a holder of a permit issued by the Commission shall not be required to file any cargo insurance, bond or bonds for cargo liability for the hauling of property transported under contract. However, in no event shall the limits required herein for air common carriers be less than those prescribed for like carriers by the Civil Aeronautics Board or the Federal Aviation Administration.

Code 1950, § 56-171; 1970, c. 708.



§ 5.1-118. Policies, bonds or certificates to be filed with Commission; securities deposited in lieu thereof

Each holder of a certificate or permit issued by the Commission shall keep on file with the Commission an insurance policy, bond or certificate of insurance in lieu thereof, certifying that such policy or bond covers the liability of such air carrier in accordance with the provisions of this article, issued by an insurance company or association or other insurer authorized to transact business in this Commonwealth, and such insurance, bond or certificate of insurance filed with the Commission shall be kept in full force at all times. The policy, bond or certificate of insurance shall remain in the files of the Commission six months after the insurance or bond has expired or has been cancelled for any cause. If federal, state or municipal bonds are deposited with the State Treasurer in lieu thereof, such bonds shall remain so deposited until six months after the authority for use of equipment insured has expired or is cancelled for any cause, unless otherwise ordered by the Commission.

Code 1950, § 56-172; 1970, c. 708; 1975, c. 211.



§ 5.1-119. Condition of bond, etc

The insurance bond, or other security, shall obligate the insurer or surety to pay any final judgment for damages sustained by the passengers, shippers, or consignees for injury to any passenger or passengers, or for loss or damage to property entrusted to such air carrier when a cargo policy is required, and for any and all injuries to persons and loss of, or damage to, property resulting from the negligent operation of any aircraft.

Code 1950, § 56-173; 1970, c. 708.



§ 5.1-120. Effect of failure to give security

Failure of any holder of a certificate or permit issued by and under the authority of the Commission to comply with any of the requirements of §§ 5.1-116, 5.1-117 or 5.1-118 shall be cause without further proceedings for the revocation or suspension of the certificate or permit, and upon further proceedings for the imposition of a fine not exceeding $1,000.

Code 1950, § 56-174; 1970, c. 708.



§ 5.1-121. Duties of carriers of passengers as to through routes, equipment, rates, regulations, etc

Every common carrier or restricted common carrier of passengers by aircraft shall establish reasonable through routes with other such common carriers and provide safe and adequate service, equipment, and facilities for the transportation of passengers; shall establish, observe, and enforce just and reasonable individual and joint rates, fares and charges and just and reasonable regulations and practices relating thereto, and to the issuance, form, and substance of tickets, the carrying of personal, sample, and excess baggage, the facilities for transportation, and all other matters relating to or connected with the transportation of passengers; and in case of such joint rates, fares, and charges shall establish just, reasonable and equitable divisions thereof as between the carriers participating therein which shall not unduly prefer or prejudice any of such participating carriers.

Code 1950, § 56-176; 1970, c. 708.



§ 5.1-122. Duties of carriers of property as to service, rates and regulations

Every common carrier or restricted common carrier of property by aircraft shall provide safe and adequate service, equipment, and facilities for the transportation of property; and shall establish, observe, and enforce just and reasonable rates, charges, and classifications, and just and reasonable regulations and practices relating thereto and to the manner and method of presenting, marking, packing, and delivering property for transportation, the facilities for transportation, and all other matters relating to or connected with the transportation of property.

Code 1950, § 56-177; 1970, c. 708.



§ 5.1-123. Through routes, joint rates, etc., not required may be established

Common carriers or restricted common carriers of property by aircraft may establish reasonable routes and joint rates, charges, and classifications with other such carriers or with common carriers by railroad, motor vehicle, express and/or water; and common carriers or restricted common carriers of passengers by aircraft may establish reasonable through routes and joint rates, fares, or charges with common carriers by railroad, motor vehicle, and/or water. In case of such joint rates, fares or charges it shall be the duty of the carriers parties thereto to establish just and reasonable regulations and practices in connection therewith, and just, reasonable and equitable divisions thereof as between the carriers participating therein which shall not unduly prefer or prejudice any of such participating carriers.

Code 1950, § 56-178; 1970, c. 708.



§ 5.1-124. Undue preference not permitted

It shall be unlawful for any common carrier or restricted common carrier by aircraft to make, give, or cause any undue or unreasonable preference or advantage to any particular person, port, gateway, locality, or description of traffic in any respect whatsoever, or to subject any particular person, port, gateway, locality, or description of traffic to any unjust discrimination or any undue or unreasonable prejudice or disadvantage in any respect whatsoever; provided, however, that this section shall not be construed to apply to discriminations, prejudices or disadvantages to the traffic of any other carrier of whatever description.

Code 1950, § 56-179; 1970, c. 708.



§ 5.1-125. Complaints; action of Commission thereon or on own initiative

Any person, state board, organization, or body politic may make complaint in writing to the Commission that any rate, fare, charge, classification, rule, regulation, or practice of any common carrier or restricted common carrier by aircraft, in effect or proposed to be put into effect, is or will be in violation of §§ 5.1-121 to 5.1-124, or § 5.1-133. Whenever after hearing, upon complaint or in an investigation on its own initiative, the Commission shall be of the opinion that any individual or joint rate, fare, or charge, demanded, charged, or collected by any common carrier or restricted common carrier by aircraft or by any common or restricted common carrier by aircraft in conjunction with any common carrier by railroad, motor vehicle, express and/or water, or any classification, rule, regulation or practice whatsoever of such carrier affecting such rate, fare, or charge or the value of the service thereunder, is or will be unjust or unreasonable or unjustly discriminatory or unduly preferential or unduly prejudicial, it shall determine and prescribe the lawful rate, fare, or charge or the maximum or minimum rate, fare, or charge thereafter to be observed, or the lawful classification, rule, regulation, or practice thereafter to be made effective.

Code 1950, § 56-180; 1970, c. 708; 1971, Ex. Sess., c. 1.



§ 5.1-126. Establishment of through routes, etc., by Commission

The Commission shall, whenever deemed by it to be necessary or desirable in the public interest, after hearing, upon complaint or upon its own initiative without a complaint, establish through routes, and joint rates, fares, charges, regulations, or practices, applicable to the transportation of passengers by common or restricted common carriers by aircraft, or the maximum or minimum to be charged, and the terms and conditions under which such through routes shall be operated.

Code 1950, § 56-181; 1970, c. 708.



§ 5.1-127. Prescribing divisions of joint rates

Whenever, after hearing, upon complaint or upon its own initiative, the Commission is of opinion that the divisions of joint rates, fares or charges, applicable to the transportation of passengers or property by common or restricted common carriers by aircraft or by such carriers in conjunction with common carriers by railroad, motor vehicle, express and/or water are or will be unjust, unreasonable, inequitable, or unduly preferential or prejudicial as between the carriers parties thereto (whether agreed upon by such carriers, or any of them, or otherwise established), the Commission shall by order prescribe the just, reasonable, and equitable divisions thereof to be received by the several carriers. In cases where the joint rate, fare, or charge was established pursuant to a finding or order of the Commission and the divisions thereof are found by it to have been unjust, unreasonable, or inequitable, or unduly preferential or prejudicial, the Commission may also by order determine what would have been the just, reasonable, and equitable divisions thereof to be received by the several carriers, and require adjustment to be made in accordance therewith. The order of the Commission may require the adjustment of divisions between the carriers, in accordance with the order, from the date of filing the complaint or entry of order of investigation or such other date subsequent as the Commission finds justified and, in the case of joint rates prescribed by the Commission, the order as to divisions may be made effective as a part of the original order.

Code 1950, § 56-182; 1970, c. 708.



§ 5.1-128. New rate schedule; hearing; suspension; action thereon

Whenever there shall be filed with the Commission any schedule stating a new individual or joint rate, fare, charge, or classification for the transportation of passengers or property by a common or restricted common carrier by aircraft, or by any such carrier in conjunction with a common carrier by railroad, motor vehicle, express and/or water, or any rule, regulation, or practice affecting such rate, fare, or charge, or the value of the service thereunder, the Commission, upon complaint of any interested party or upon its own initiative, if it so orders, without answer or other formal pleading by the interested carrier or carriers, but upon reasonable notice, may enter upon a hearing concerning the lawfulness of such rate, fare or charge, or such rule, regulations or practice.

Pending such hearing and the decision thereon the Commission, by filing with such schedule and delivering to the carrier or carriers affected thereby a statement in writing of its reasons for such suspension, may suspend the operation of such schedule and defer the use of such rate, fare, or charge, or such rule, regulation, or practice, for a period of 90 days and if the proceeding has not been concluded and a final order made within such period the Commission may, from time to time, extend the period of suspension by order, but not for a longer period in the aggregate than 180 days beyond the time when such rate, fare, charge, rule, regulation or practice would otherwise go into effect.

After such hearing, whether completed before or after the rate, fare, charge, classification, rule, regulation, or practice goes into effect, the Commission may make such order with reference thereto as would be proper in a proceeding instituted after it had become effective. If the proceeding has not been concluded and an order made within the period of suspension, the proposed change of rate, fare or charge, or classification, rule, regulation, or practice, shall go into effect at the end of such period.

Code 1950, § 56-183; 1970, c. 708.



§ 5.1-129. Goodwill, certificate, etc., not element of value in rate making

In any proceeding to determine the justness or reasonableness of any rate, fare, or charge of any common or restricted common carrier by aircraft there shall not be taken into consideration or allowed as evidence or elements of value of the property of such carrier either goodwill, earning power, or the certificate under which such carrier is operating; and in applying for and receiving a certificate under this chapter any such carrier shall be deemed to have agreed to the provisions of this section, on its own behalf and on behalf of all transferees or lessees of such certificate.

Code 1950, § 56-184; 1970, c. 708.



§ 5.1-130. Criteria for establishment of rates

In the exercise of its power to prescribe just and reasonable rates for the transportation of passengers or property by common or restricted common carriers by aircraft the Commission shall give due consideration, among other factors, to the inherent advantages of transportation by such carriers; to the effect of rates upon the movement of traffic by such carriers; to the need, in the public interest, of adequate and efficient transportation service by such carriers at the lowest cost consistent with the furnishing of such service; and to the need of such carriers for revenues sufficient to enable them, under honest, economical, and efficient management, to provide such service.

Code 1950, § 56-185; 1970, c. 708.



§ 5.1-131. Other remedies not extinguished

Nothing in the preceding nine sections (§§ 5.1-122 through 5.1-130) shall be held to extinguish any remedy or right of action not inconsistent therewith.

Code 1950, § 56-186; 1970, c. 708.



§ 5.1-132. Tariffs showing rates, fares and charges, etc

Every common carrier and restricted common carrier by aircraft shall file with the Commission, and print, and keep open to public inspection, tariffs showing all the rates, fares and charges for transportation, and all services in connection therewith, of passengers or property between points on its own route and between points on its own route and points on the route of any other such carrier, or on the route of any common carrier by railroad, motor vehicle, express and/or water, when a through route and joint rate shall have been established. Such rates, fares, and charges shall be stated in terms of lawful money of the United States. The tariffs required by this section shall be published, filed, and posted in such form and manner, and shall contain such information, as the Commission by regulations shall prescribe; and the Commission is authorized to reject any tariff filed with it which is not in consonance with this section and with such regulations. Any tariff so rejected by the Commission shall be void and its use shall be unlawful.

Code 1950, § 56-187; 1970, c. 708.



§ 5.1-133. Unlawful to charge other than published tariff

No common carrier or restricted common carrier by aircraft shall charge or demand or collect or receive a greater or less or different compensation for transportation or for any service in connection therewith between the points enumerated in such tariff than the rates, fares, and charges specified in the tariff in effect at the time; and no such carrier shall refund or remit in any manner or by any device, directly or indirectly, or through any agent or broker or otherwise, any portion of the rates, fares, or charges so specified, or extend to any person any privileges or facilities for transportation except such as specified in its tariffs.

Code 1950, § 56-188; 1970, c. 708.



§ 5.1-134. Changes in tariffs, etc

No change shall be made in any rate, fare, charge, or classification, or any rule, regulation, or practice affecting such rate, fare, charge, or classification, or the value of the service thereunder, specified in any effective tariff of a common carrier or restricted common carrier by aircraft, except after thirty days' notice of the proposed change, filed and posted in accordance with § 5.1-132. Such notice shall plainly state the change proposed to be made and the time when such change will take effect. The Commission may, in its discretion and for good cause shown, allow such change upon notice less than that herein specified or modify the requirements of this section and § 5.1-132 with respect to posting and filing of tariffs either in particular instances or by general order applicable to special or peculiar circumstances or conditions.

Code 1950, § 56-189; 1970, c. 708.



§ 5.1-135. No transportation except when rates have been filed and published

No common carrier or restricted common carrier by aircraft, unless otherwise provided by this chapter, shall engage in the transportation of passengers or property unless the rates, fares, and charges upon which the same are transported by such carrier have been filed and published in accordance with the provisions of this chapter.

Code 1950, § 56-190; 1970, c. 708.



§ 5.1-136. Free passes or reduced rates

No air carrier subject to the provisions of this chapter shall, directly or indirectly, issue or give any free ticket, free pass or free transportation for passengers, but nothing in this section shall apply (1) to the carriage, storage or handling of property free or at reduced rates, when such rates have been authorized or prescribed by the Commission for the United States, state or municipal governments, or for charitable purposes or to or from fairs and expositions for exhibition thereat, or (2) to the free carriage of homeless and destitute persons and the necessary agents employed in such transportation, or (3) to mileage, excursion or commutation passenger tickets.

Nor shall anything in this section be construed to prohibit any air carrier from giving reduced rates or free passage to ministers of religion, or regular traveling secretaries of the Young Men's Christian Association or Young Women's Christian Association, whose duties require regular travel in supervising and directing Young Men's Christian or Young Women's Christian Association work, secretaries of duly organized religious work, or to indigent persons, or to inmates of the Confederate homes or State homes for disabled soldiers and sailors, or to disabled soldiers and sailors, including those about to enter, and those returning home after discharge; nor from giving free carriage to its own officers, employees, and members of their families, representatives of the press and members of the Department of State Police or to any other person or persons to whom the giving of such free carriage is not otherwise prohibited by the law; nor to prevent the principal officers of any air carrier from exchanging passes or tickets with other air carriers of any air, motor vehicle, steamship, or electric railway companies for their officers, employees and members of their families.

Code 1950, § 56-191; 1970, c. 708; 1971, Ex. Sess., c. 17.



§ 5.1-137. Payment of rates and charges before delivery of freight

No common carrier or restricted common carrier by aircraft shall deliver or relinquish possession at destination of any freight transported by it until all tariff rates and charges thereon have been paid, except under such rules and regulations as the Commission may from time to time prescribe to govern the settlement of all such rates and charges, including rules and regulations for weekly or monthly settlement, and to prevent unjust discrimination or undue preference or prejudice; provided, that the provisions of this section shall not be construed to prohibit any such carrier from extending credit in connection with rates and charges on freight transported for the United States, for any department, bureau, or agency thereof, or for any state or territory or political subdivision thereof, or for the District of Columbia.

Code 1950, § 56-192; 1970, c. 708.



§ 5.1-138. Liability for additional charges

When any common carrier by aircraft is instructed by a shipper or consignor to deliver property transported by such carrier to a consignee other than the shipper or consignor, such consignee shall not be legally liable for transportation charges in respect of the transportation of such property (beyond those billed against him at the time of delivery for which he is otherwise liable) which may be found to be due after the property has been delivered to him, if the consignee (a) is an agent only and had no beneficial title in the property, and (b) prior to delivery of the property has notified the delivering carrier in writing of the fact of such agency and absence of beneficial title, and, in the case of a shipment reconsigned or diverted to a point other than that specified in the original bill of lading, has also notified the delivering carrier in writing of the name and address of the beneficial owner of the property. In such cases the shipper or consignor, or, in the case of a shipment so reconsigned or diverted, the beneficial owner shall be liable for such additional charges, irrespective of any provisions to the contrary in the bill of lading or in the contract under which the shipment was made. If the consignee has given to the carrier erroneous information as to who is the beneficial owner, such consignee shall himself be liable for such additional charges, notwithstanding the foregoing provisions of this section. On shipments reconsigned or diverted by any agent who has furnished the carrier with a notice of agency and the proper name and address of the beneficial owner, and when such shipments are refused or abandoned at ultimate destination, the beneficial owner shall be liable for all legally applicable charges in connection therewith.

Code 1950, § 56-193; 1970, c. 708.



§ 5.1-139. Commission may enter judgment for refunds due public and collect and distribute same

If any air carrier or broker, upon the final decision of an appeal from the action of the Commission prescribing rates, charges, or classification of traffic, confirming or modifying the action of the Commission, shall fail to refund in the manner and within the time prescribed in the notice of the Commission all amounts which the appealing air carrier or broker may have collected pending the appeal, in excess of that authorized by such final decision, upon notice to such air carrier or broker by the Commission of such final decision, then the Commission, after thirty days' notice to any such air carrier or broker, may, unless the amount required by such order be paid to the clerk of the Commission, render and enter judgment in the name of the Commonwealth, for the use of the persons, firms and corporations entitled to the same, against any such air carrier or broker for the aggregate amount of such collections and for the costs, and may enforce the amount of such judgment and costs by process of execution, as hereinbefore provided as to the enforcement of the judgments of the Commission. The Commission shall, upon the collection of such judgment, forthwith distribute the amount thereof, through its clerk, among the parties entitled thereto, respectively, in such manner as it may by its rules or orders prescribe, and shall, upon the payment or collection of any such judgment enter the same satisfied upon its records, and have the same satisfied on the judgment lien docket of the court of any city or county where the same may have been docketed, and the satisfaction of any such judgment shall be a bar to any further action or recovery against any such air carrier or broker to the extent of such recovery.

Code 1950, § 56-194; 1970, c. 708.



§ 5.1-140. Unlawful to disclose certain information

It shall be unlawful for any air carrier or broker or any officer, receiver, trustee, lessee, agent, or employee of such carrier, broker, or person, or for any other person authorized by such carrier, broker, or person to receive information, knowingly to disclose to, or permit to be acquired by any person other than the shipper or consignee, without the consent of such shipper or consignee, any information concerning the nature, kind, quantity, destination, consignee, or routing of any property tendered or delivered to such air carrier or broker for such transportation, which information may be used to the detriment or prejudice of such shipper or consignee, or which may improperly disclose his business transactions to a competitor; and it shall also be unlawful for any person to solicit or receive knowingly any such information which may be so used.

Nothing in this chapter shall be construed to prevent the giving of such information in response to any legal process issued under the authority of any court, or to any officer or agent of the government of the United States or of any state, territory, or district thereof, in the exercise of his power, or to any officer or other duly authorized person seeking such information for the prosecution of persons charged with or suspected of crimes or to another carrier or broker, or its duly authorized agent, for the purpose of adjusting mutual traffic accounts in the ordinary course of business of such carriers or brokers.

Code 1950, § 56-195; 1970, c. 708.



§ 5.1-141. Repealed

Repealed by Acts 2001, c. 137.



§ 5.1-142. Reports, records, etc

(a) The Commission is hereby authorized to require annual, periodic, or special reports from all air carriers except such as are exempted from the operation of the provisions of this chapter, to prescribe the manner and form in which such reports shall be made, and to require from such carriers specific answers to all questions upon which the Commission may deem information to be necessary. Such reports shall be under oath whenever the Commission so requires. The Commission may also require any air carrier to file with it a true copy of any contract, agreement, or arrangement between such carrier and any other carrier or person in relation to any traffic affected by the provisions of this chapter.

(b) The Commission may, in its discretion, prescribe the forms of any and all accounts, records, and memoranda to be kept by air carriers and the length of time such accounts, records and memoranda shall be preserved, including the accounts, records, and memoranda of the movement of traffic, as well as of the receipts and expenditures of money. The Commission or its employees shall at all times have access to all lands, buildings, and equipment of air carriers used in connection with their operation and also all accounts, records, and memoranda, including all documents, papers, and correspondence now existing, and kept, or required to be kept, by air carriers. The Commission and its employees shall have authority to inspect and examine any and all such lands, buildings, equipment, accounts, records, and memoranda, including all documents, papers, and correspondence now or hereafter existing and kept or required to be kept by such carriers. This provision shall apply to receivers of carriers and to operating trustees and, to the extent deemed necessary by the Commission, to persons having control, direct or indirect, over or affiliated with any air carrier.

(c) As used in this section the term "air carriers" includes brokers.

Code 1950, § 56-197; 1970, c. 708.



§ 5.1-143. Reports of accidents

It shall be the duty of the manager, agent or other proper officer of every air carrier doing business or operating in this Commonwealth to make to the Commission such report or reports as may be required by it, under oath, of all accidents in this Commonwealth resulting in injury to persons, equipment, or property of any kind, under such rules and regulations as may be prescribed by the Commission.

Code 1950, § 56-198; 1970, c. 708.



§ 5.1-144. Certificate or permit holder not relieved of liability for negligence

Nothing in this chapter shall relieve any holder of a certificate or permit by and under the authority of the Commission from any liability resulting from his negligence, whether or not he has complied with the requirements of this chapter.

Code 1950, § 56-199; 1970, c. 708.



§ 5.1-145. Enforcement under Department of State Police or Commission; concurrent jurisdiction for investigations of accidents

The enforcement of any provision of this chapter requiring the use of police officers shall be under the Department of State Police or under the Commission; except the department of law enforcement of any city or county with an optional form of government shall have concurrent jurisdiction for the investigations of aircraft accidents occurring within such city or county.

Code 1950, § 56-200; 1964, c. 342; 1970, c. 708; 1979, c. 394; 1980, c. 721.



§ 5.1-146. Violations and penalties

(a) Any person knowingly and willfully violating any provision of this chapter, or any rule, regulation, requirement, or order thereunder for which a penalty is not otherwise herein provided, shall, after proper proceeding before the Commission, and upon conviction thereof, be fined not more than $100 for the first offense and not more than $500 for any subsequent offense. Each day of such violation shall constitute a separate offense.

(b) Any person, whether carrier, shipper, consignee, or broker, or any officer, employee, agent, or representative thereof, who shall knowingly offer, grant, or give, or solicit, accept, or receive any rebate, concession, or discrimination in violation of any provision of this chapter, or who, by means of any false statement or representation, or by the use of any false or fictitious bill, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit, deposition, lease, or bill of sale or by any other means or device, shall knowingly and willfully assist, suffer or permit any person, natural or artificial, to obtain transportation of passengers or property subject to this chapter for less than the applicable rate, fare, or charge, or who shall knowingly and willfully by any such means or otherwise fraudulently seek to evade or defeat regulation as in this chapter provided for air carriers or brokers, shall be deemed guilty of a misdemeanor and upon conviction thereof be fined not more than $500 for the first offense and not more than $2,000 for any subsequent offense.

(c) Any air carrier, or broker, or any officer, agent, employee, or representative thereof who shall willfully fail or refuse to make a report to the Commission as required by this chapter, or to keep accounts, records and memoranda in the form and manner approved or prescribed by the Commission, or shall knowingly and willfully falsify, destroy, mutilate, or alter any such report, account, record, or memorandum, or shall knowingly and willfully file any false report, account, record, or memorandum, shall, after proper proceeding before the Commission and upon conviction thereof, be subject for each offense to a fine of not less than $100 and not more than $5,000.

Code 1950, § 56-201; 1970, c. 708.



§ 5.1-147. Disposition of fees or sums collected

All fees or sums collected by the Commission under the provisions of this chapter shall be deposited with the State Treasurer, and shall be set aside by him for the use of the Commission for the administration and enforcement of this chapter.

Code 1950, § 56-202; 1970, c. 708.



§ 5.1-148. Employees of Commission not to have interest in carriers

No employee of the Commission appointed or employed in the administration of this chapter shall in any manner have any pecuniary interest in, own any securities of, or hold any position with any air carrier, motor carrier, railroad, steamboat or canal company.

Code 1950, § 56-203; 1970, c. 708.



§ 5.1-149. No property rights in airspace conferred by chapter

Nothing in this chapter shall confer any proprietary or property rights in the use of the airspace of this Commonwealth.

Code 1950, § 56-204; 1970, c. 708.



§ 5.1-150. Licenses, taxes, etc., not affected

Nothing in this chapter shall be construed to relieve any person from the payment of any licenses, fees, taxes or levies now or hereafter imposed by law.

Code 1950, § 56-205; 1970, c. 708.



§ 5.1-151. Right to amend, revoke, etc., rights, certificates or franchises

The right and power of the General Assembly to amend, alter, revoke or repeal any and all rights, certificates, or franchises granted pursuant to the provisions of this chapter is hereby reserved.

Code 1950, § 56-206; 1970, c. 708.






Title 6.2 - Financial Institutions and Services

§ 6.2-100. Definitions

As used in this title, unless the context otherwise requires:

"Bureau" means the Bureau of Financial Institutions, a division of the Commission.

"Commission" means the State Corporation Commission.

"Commissioner" means the Commissioner of Financial Institutions.

"Commission's Rules" means the rules of practice and procedure prescribed by the Commission pursuant to § 12.1-25.

"Entity" means any corporation, partnership, association, cooperative, limited liability company, trust, joint venture, government, political subdivision, or other legal or commercial entity.

"Finance charge" has the meaning assigned to it in Federal Reserve Board Regulation Z, 12 C.F.R. § 226.4, as amended.

"Financial institution" means any bank, trust company, savings institution, industrial loan association, consumer finance company, or credit union.

"Person" means any individual, corporation, partnership, association, cooperative, limited liability company, trust, joint venture, government, political subdivision, or other legal or commercial entity.

Code 1950, § 6-1; 1966, c. 584, § 6.1-1; 1970, c. 270, § 6.1-2.1; 1976, c. 658; 1978, c. 683; 1983, c. 491; 1996, c. 16; 2010, c. 794.



§ 6.2-101. Confidentiality of information

A. Except as otherwise provided in this title or § 12.1-19, the following shall not be disclosed by the Commission or any of its employees: (i) a report of examination of any person subject to this title, including any contents thereof; (ii) any information furnished to or obtained by the Bureau, the disclosure of which, in the opinion of the Commissioner, could endanger the safety and soundness of a bank, savings institution, or credit union; or (iii) any personal financial information furnished to, or obtained by the Bureau.

B. Any reports and information described in subsection A may be provided to:

1. Members and employees of the Commission in the performance of their duties;

2. In the case of an entity, directors and officers thereof and such other persons as may be authorized by resolution of the entity's board of directors;

3. Such governmental officers, instrumentalities, or agencies as the Commissioner may determine, in his discretion, to be proper recipients of such reports or information;

4. Any persons pursuant to lawful process and, if necessary to protect the confidentiality of the reports and information, an appropriate protective order issued by or under the authority of any appropriate court;

5. Other persons pursuant to grand jury subpoenas; or

6. Any other persons with the consent of the person to whom the report or information pertains.

1988, c. 555, § 6.1-1.1; 1991, c. 127; 2004, c. 165; 2010, c. 794.



§ 6.2-101.1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this title the Commission is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Commission may be sent by regular mail.

2011, c. 566.



§ 6.2-102. Use of funds collected under this title

A. All fees assessed under any provision of this title and paid into the state treasury shall be deposited to a special fund designated "Financial Institutions Special Fund -- State Corporation Commission," and out of such special fund and the unexpended balance thereof shall be appropriated the sums necessary for the regulation, supervision, and examination of all entities subject to regulation under this title. The Commission shall have the authority to maintain a reasonable margin in the nature of a reserve in the Financial Institutions Special Fund for the expenses of operating the Bureau.

B. In order to provide additional funds for the operation of the Bureau, the Commission is authorized to increase the fees and assessments for the examination and supervision of banks, trust companies, savings institutions, industrial loan associations, credit unions, consumer finance licensees, mortgage lenders, and mortgage brokers by an amount not to exceed 50 percent of the fees and assessments provided for in §§ 6.2-908, 6.2-1033, 6.2-1202, 6.2-1310, 6.2-1414, 6.2-1532, and 6.2-1612.

Code 1950, § 6-4; 1966, c. 584, § 6.1-2; 1974, c. 183; 1987, cc. 556, 558; 1988, c. 303; 1993, cc. 419, 432; 1994, c. 312; 2010, c. 794.



§ 6.2-103. Financial institutions to furnish certain information to fiduciaries

The provisions of this title and any other provisions of law notwithstanding, any financial institution subject to the provisions of this title shall make available to any fiduciary, upon request, all information concerning assets or liabilities in which his decedent or ward had or has any interest.

1970, c. 270, § 6.1-2.1; 1976, c. 658; 1978, c. 683; 1983, c. 491; 1996, c. 16; 2010, c. 794.



§ 6.2-104. Directors to serve only one institution

A. No officer or director of any financial institution, other than a consumer finance company or credit union domiciled in the Commonwealth, shall at the same time serve as an officer or director of any other financial institution unless both such institutions are within a single financial institution holding company.

B. Notwithstanding the provisions of subsection A, the Commission, upon petition brought on behalf of an individual, may permit him to serve on the boards of more than one such institution if the Commission finds that the financial institutions are not in competition with each other or that one or both of the institutions might otherwise be denied capable management or direction from an individual residing in or employed in the locality served by an institution.

1978, c. 683, § 6.1-2.7; 1979, c. 376; 1987, c. 556; 1989, c. 162; 2010, c. 794.



§ 6.2-105. Reclassification or conversion of banking institution shares

A. As used in this section, unless the context requires otherwise:

"Banking institution" means a corporation that is organized under the Virginia Stock Corporation Act (§ 13.1-601 et seq.) and that is a (i) bank, (ii) savings institution, (iii) bank holding company as defined in 12 U.S.C. § 1841 or § 6.2-800, (iv) savings and loan holding company, or (v) multiple or diversified savings and loan holding company as defined in 12 U.S.C. § 1467a.

"Issuer" means a banking institution required to file periodic reports under § 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. § 78m or 78o(d)).

B. A banking institution may adopt an amendment to its articles of incorporation to reclassify or convert a portion of its issued and outstanding shares of common stock into a class or series of preferred stock for the purpose of ceasing to be, or avoiding the status of, an issuer, provided (i) such reclassification or conversion is authorized by the banking institution's original or amended articles of incorporation and (ii) the reclassified or converted shares continue to be a part of the equity capital of the corporation.

C. A reclassification or conversion of shares pursuant to this section shall not be subject to the provisions of Article 15 (§ 13.1-729 et seq.) of the Virginia Stock Corporation Act, notwithstanding that such shares are being reclassified or converted and other shares of the same class or series are not being reclassified or converted, if:

1. The board of directors of the banking institution has recommended to the shareholders approval of the amendment to reclassify or convert such shares;

2. The shareholders of the corporation approve the amendment;

3. All affected shares are reclassified or converted on the same terms; and

4. Articles of amendment are filed in accordance with § 13.1-710.

2009, cc. 253, 356, § 6.1-2.7:1; 2010, c. 794.



§ 6.2-106. Payment of civil penalties

Civil penalties paid pursuant to this title, when collected, shall be paid by the Commission into the treasury of Virginia, in the manner provided for judgments collected as set forth in § 12.1-35.

2010, c. 794.



§ 6.2-107. Effect of contract provision requiring amendment or waiver to be in writing

If any written contract to which a financial institution is a party contains a provision to the effect that no amendment or waiver of any terms or provisions thereof shall be valid unless such amendment or waiver is in writing, then any amendment or waiver of any terms or provisions of that contract by conduct, course of practice or dealing, or otherwise shall not apply to future rights and obligations under that contract unless it is in writing.

2013, cc. 67, 142.



§ 6.2-200. Money of account

A. The money of account of the Commonwealth shall be the dollar, cent, and mill. All accounts by public officers shall be kept in accordance with such monetary units.

B. No writing shall be invalid, nor shall the force of any account or entry be impaired, because a sum of money is expressed in other monetary units.

1987, c. 622, § 6.1-330.50; 2010, c. 794.



§ 6.2-201. Ascertaining value in money of account for money expressed in foreign currency

A. In any suit for a sum of money expressed in any foreign currency or otherwise than in the money of account of the Commonwealth, the jury or the court shall ascertain the value in the money of account of the sum so expressed, including an appropriate allowance for the difference of exchange. The judgment or order may be for either the amount so ascertained, or for the amount of money so expressed, and the judgment or order shall be discharged by an amount so ascertained.

B. In any such suit involving an instrument to which § 8.3A-107 is applicable, the provisions of that section shall apply.

1987, c. 622, § 6.1-330.51; 2010, c. 794.



§ 6.2-202. Issuance of currency and related prohibited acts

A. No individual or entity, unless authorized by law, shall:

1. Issue any note, bill, scrip, or other paper or thing with intent that the same be circulated as currency; or

2. Otherwise deal, trade, or carry on business as a bank of circulation.

B. All contracts made for forming any entity to engage in any activity prohibited by subsection A shall be void.

1987, c. 622, § 6.1-330.52; 2010, c. 794.



§ 6.2-203. Contracts and securities from illegal currency dealing void; recovery of payments

A. All contracts and securities that originate from, or are made or obtained in whole or in part by means of any illegal currency dealing, trade, or business, shall be void.

B. If any person pays any money or other valuable consideration on account of any contract or security originating from, or made or obtained in whole or in part by means of, any illegal currency dealing, trade, or business, such person or his representative or assignee may recover the amount or value of such payment from the person to whom, or to whose use, the payment was made, by bringing suit within one year after such payment.

1987, c. 622, § 6.1-330.52; 2010, c. 794.



§ 6.2-204. Capital stock of certain entities vested in Commonwealth; proceedings to recover stock; liability

A. The capital stock of every entity formed to engage in any activity prohibited by subsection A of § 6.2-202, whether paid up or merely subscribed, shall belong to the Commonwealth. The Attorney General, whenever informed of the existence of any such entity, shall institute a suit in the Circuit Court of the City of Richmond, for the purpose of recovering such capital stock. In such suit, all or any of the members of such entity, and any of its officers, agents, or managers, may be made defendants, and compelled to exhibit all their books and papers, and an account of everything necessary to enable the court to enter a proper order.

B. No disclosure made by a defendant in such suit, and no book or paper exhibited by him in answer to the bill, or under the order of the court, shall be used as evidence against him in any case at law.

C. Every member of any entity formed to engage in any activity prohibited by subsection A of § 6.2-202 who is made defendant in any such suit, shall be held liable to the Commonwealth for his proportion of the capital stock in such entity held by him, or for his use or benefit, at the institution of such suit, or at the time of the order. Such order against any defendant shall be a bar to a proceeding against him for any act done in violation of subsection A of § 6.2-202.

1987, c. 622, § 6.1-330.52; 2010, c. 794.



§ 6.2-300. Definitions

As used in this chapter, unless the context otherwise requires:

"Bank" means any national bank, any bank organized under Chapter 8 (§ 6.2-800 et seq.), or any bank incorporated and organized under the laws of another state.

"Credit union" means any credit union organized under Chapter 13 (§ 6.2-1300 et seq.) or any credit union incorporated and organized under the laws of another state. "Credit union" shall not include any federal credit union.

"First deed of trust" or "first mortgage" includes all deeds of trust and mortgages, and amendments thereto, that are made by the same grantor or mortgagor, secure notes held by the same holder, convey substantially the same real estate, and are superior to all other deeds of trust or mortgages on the real estate.

"Grantor" or "mortgagor" includes an owner of real estate, and spouse, who has assumed responsibility for the obligation secured by a mortgage or deed of trust encumbering the real estate.

"Loan" means a loan or forbearance of money.

"Open-end credit" or "open-end credit plan" means consumer credit extended by a creditor under a plan in which: (i) the creditor reasonably contemplates repeated transactions; (ii) the creditor may impose a finance charge from time to time on an outstanding unpaid balance; and (iii) the amount of credit that may be extended to the consumer during the term of the plan, up to any limit set by the creditor, is generally made available to the extent that any outstanding balance is repaid.

"Savings institution" means any savings institution, as defined in § 6.2-1100, incorporated and organized under the laws of the United States, the Commonwealth, or another state.

"Subordinate mortgage or deed of trust" means a mortgage or deed of trust that is subject to a prior mortgage or deed of trust in existence at the time of the making of the loan secured by such subordinate mortgage or deed of trust.

1987, c. 622, §§ 6.1-330.49, 6.1-330.69, 6.1-330.71; 1991, c. 157; 1996, c. 243; 2010, c. 794.



§ 6.2-301. Legal rate of interest; when legal rate implied

A. The legal rate of interest shall be an annual rate of six percent.

B. Except as provided in subsection (b) of § 8.3A-112 and § 6.2-302, the legal rate of interest shall be implied when there is an obligation to pay interest and no express contract to pay interest at a specified rate.

C. The seller or provider of goods sold or services provided on an open account shall be entitled to, and may collect, interest at the legal rate upon the unpaid balance if (i) there exists no written agreement for closed-end credit under § 6.2-311 or open-end credit plan under § 6.2-312 and (ii) the purchaser or recipient of the goods or services fails to make payment in full within 60 days after mailing or presentation of a billing statement or invoice. Such interest shall begin to accrue on the day following such 60-day period.

1987, c. 622, § 6.1-330.53; 1991, c. 375, § 6.1-330.77:1; 2004, c. 646; 2010, c. 794.



§ 6.2-302. Judgment rate of interest

A. The judgment rate of interest shall be an annual rate of six percent, except that a money judgment entered in an action arising from a contract shall carry interest at the rate lawfully charged on such contract, or at six percent annually, whichever is higher.

B. If the contract or other instrument does not fix an interest rate, the court shall apply the judgment rate of six percent to calculate prejudgment interest pursuant to § 8.01-382 and to calculate post-judgment interest.

C. The rate of interest for a judgment shall be the judgment rate of interest in effect at the time of entry of the judgment on any amounts for which judgment is entered and shall not be affected by any subsequent changes to the rate of interest stated in this section.

1987, cc. 622, 623, 630, § 6.1-330.54; 1991, c. 508; 2004, c. 646; 2005, c. 455; 2010, cc. 550, 794.



§ 6.2-303. Contracts for more than legal rate of interest

A. Except as otherwise permitted by law, no contract shall be made for the payment of interest on a loan at a rate that exceeds 12 percent per year.

B. Laws that permit payment of interest at a rate that exceeds 12 percent per year are set out, without limitation, in:

1. Article 4 (§ 6.2-309 et seq.) of this chapter;

2. Chapter 15 (§ 6.2-1500 et seq.), relating to powers of consumer finance companies;

3. Chapter 18 (§ 6.2-1800 et seq.), relating to payday lenders;

4. Chapter 22 (§ 6.2-2200 et seq.), relating to interest chargeable by motor vehicle title lenders;

5. § 36-55.31, relating to loans by the Virginia Housing Development Authority;

6. § 38.2-1806, relating to interest chargeable by insurance agents;

7. Chapter 47 (§ 38.2-4700 et seq.) of Title 38.2, relating to interest chargeable by premium finance companies;

8. § 54.1-4008, relating to interest chargeable by pawnbrokers; and

9. § 58.1-3018, relating to interest and origination fees payable under third-party tax payment agreements.

C. In the case of any loan upon which a person is not permitted to plead usury, interest and other charges may be imposed and collected as agreed by the parties.

D. Any provision of this chapter that provides that a loan or extension of credit may be enforced as agreed in the contract of indebtedness, shall not be construed to preclude the charging or collecting of other loan fees and charges permitted by law, in addition to the stated interest rate. Such other loan fees and charges need not be included in the rate of interest stated in the contract of indebtedness.

1987, c. 622, § 6.1-330.55; 1997, c. 180; 2002, c. 897; 2010, cc. 477, 794.



§ 6.2-304. Plea of usury; judgment

Any borrower may plead in general terms that the contract on which the action is brought was for the payment of interest greater than is allowed by statute. If the court determines that the contract is usurious, judgment shall be rendered only for the principal sum.

1987, c. 622, § 6.1-330.56; 2010, c. 794.



§ 6.2-305. Recovery of twice total usurious interest paid; limitation of action; injunction to prevent sale of property pending action; effect of errors in computation

A. If interest in excess of that permitted by an applicable statute is paid upon any loan, the person paying may bring an action within two years from the first to occur of: (i) the date of the last scheduled loan payment or (ii) the date of payment of the loan in full, to recover from the person taking or receiving such payments:

1. The total amount of the interest paid to such person in excess of that permitted by the applicable statute;

2. Twice the total amount of interest paid to such person during the two years immediately preceding the date of the filing of the action; and

3. Court costs and reasonable attorney fees.

B. If the sale of property in which an interest has been conveyed to secure the payment of the debt is scheduled or anticipated, an injunction may be granted to prevent such sale pending the completion of an action brought pursuant to subsection A.

C. Any creditor who proves that interest or other charges in excess of those permitted by law were imposed or collected as a result of a bona fide error in computation or similar mistake shall not be liable for the penalties prescribed in this section. In such event, the creditor shall only be liable to return to the borrower the amount of interest or other charges collected in excess of the amount permitted by applicable statute.

1987, c. 622, § 6.1-330.57; 2010, c. 794.



§ 6.2-306. Waiver of rights violative of public policy

A. Any agreement or contract in which the borrower waives the benefits of this chapter or releases any rights he may have acquired under this chapter shall be deemed to be against public policy and void.

B. The provisions of subsection A shall not apply to a waiver of benefits or release of rights made subsequent to a loan as part of a settlement of potential or pending claims by a borrower involving such loan.

1987, c. 622, § 6.1-330.58; 2010, c. 794.



§ 6.2-307. Assertion of defenses or claims by borrowers; effect of assignment

As to any loan to which the provisions of §§ 6.2-327 and 6.2-328 are applicable, the borrower may assert any defense or claim he may have under §§ 6.2-304 and 6.2-305 against any assignee or transferee of the contract of indebtedness.

1987, c. 622, § 6.1-330.59; 2010, c. 794.



§ 6.2-308. Entities not permitted to plead usury

A. No (i) corporation, (ii) partnership that is required to file a certificate pursuant to Chapter 2.1 (§ 50-73.1 et seq.) of Title 50 or was required to file a certificate pursuant to former Chapter 2 (§ 50-44 et seq.) or Chapter 3 (§ 50-74 et seq.) of Title 50 or that is formed under laws other than those of the Commonwealth, (iii) limited liability company, (iv) business trust, or (v) joint venture organized for the purpose of holding, developing, and managing real estate for profit, shall, by way of defense or otherwise, avail itself of any of the provisions of this chapter or any other statutory or case law relating to usury or compounding of interest to avoid or defeat the payment of any interest or any other sum that it has contracted to pay.

B. Nothing contained in this chapter or any other statutory or case law relating to usury or compounding of interest shall be construed to prevent the recovery of interest or any other sum that an entity described in subsection A has contracted to pay, regardless of whether it is more than the contract rate of interest and the fact appears on the face of the contract.

1987, c. 622, § 6.1-330.76; 1988, c. 765; 1993, c. 113; 2010, c. 794.



§ 6.2-309. Charges by banks and savings institutions on installment loans

Notwithstanding any statutory or case law, a bank or savings institution making a loan payable in installments may impose finance charges and other charges and fees at such rates and in such amounts and manner as the borrower has agreed.

1987, c. 622, § 6.1-330.60; 1996, c. 242; 1997, c. 128; 1999, c. 610; 2001, c. 743; 2010, c. 794.



§ 6.2-310. Rate of interest chargeable by state banks and savings institutions

In addition to the permissible interest rates and charges specifically granted to banks and savings institutions by this title, state banks and savings institutions may take, receive, reserve, and charge on any loan, any rate of interest, finance charge, or other loan charge permitted to any other lender under the laws of the Commonwealth, other than those rates or charges permitted to consumer finance companies under § 6.2-1520.

1980, c. 336, § 6.1-5.3; 1981, c. 93, § 6.1-195.3:1; 1985, c. 425, § 6.1-194.6; 1987, c. 556; 1988, c. 2; 2010, c. 794.



§ 6.2-311. Closed-end installment loans by sellers of goods or services

A. Any seller of goods or services who extends credit under a closed-end installment credit plan or arrangement may impose finance charges at such rate or rates as the seller and the purchaser have agreed. Deferrals and extensions of the time for payment, if allowed by a seller of goods or services who extends credit under a closed-end installment credit plan or his assignee, may be subject to a finance charge if agreed to in the original contract or at the time of the renewal or extension. No additional finance charge shall be made for the extension of credit under such a plan or arrangement. If the total finance charge on the transaction is precomputed according to the actuarial method, the finance charge shall be calculated on the assumption that all scheduled payments will be made when due. The balance on which such finance charge may be imposed may include the deferred portion of the sales price, costs and charges incidental to the transaction, including (i) any insurance premium financed in connection therewith and (ii) the amount actually paid or to be paid by the seller to discharge a security interest or lien on the property traded in. The payment by a lessor to discharge a security interest or lien on the property traded in may be included in the gross capitalized cost of the goods leased and, for purposes of this chapter and Chapter 6 (§ 55-106 et seq.) of Title 55, shall not constitute a loan.

B. The debtor shall have the right to prepay in full on precomputed transactions and receive a rebate of unearned finance charge determined in accordance with the Rule of 78, as illustrated in § 6.2-403, or other method elected by the seller under which the finance charge imposed does not exceed the amount that results from application of the Rule of 78 on extensions of credit with an initial maturity of 61 months or less. On extensions of credit with an initial maturity of more than 61 months, the debtor shall receive a rebate computed under a method at least as favorable to the debtor as the actuarial method. The seller may also condition such rebate upon receiving a minimum of $25 in finance charges. This amount, to the extent not earned, may be withheld from the rebate required hereunder.

C. In connection with such a credit plan, the seller may also:

1. Impose a late charge pursuant to § 6.2-400; and

2. Charge and collect a document fee as may be agreed upon by the seller and purchaser in connection with such credit plan. The document fee shall (i) be for the preparation, handling, and processing of documents relating to the goods or services and to the closing of the transaction and (ii) not be considered a finance charge for the purposes of this chapter.

D. Premiums for credit life insurance and credit accident and health insurance purchased by the debtor shall not be construed as an additional charge for the extension of credit if such insurance coverage is purchased voluntarily by the debtor. Premiums for property insurance on the goods purchased or leased, including vendor's single interest insurance on such goods, shall not be construed as additional charges for the extension of credit if a clear and conspicuous statement in writing is furnished by the seller or lessor to the buyer or lessee setting forth the cost of the insurance if obtained from or through the seller or lessor and stating that the buyer or lessee may choose the person through which the insurance is to be obtained.

1987, c. 622, § 6.1-330.77; 1988, c. 145; 1990, c. 338; 1999, cc. 62, 373; 2010, c. 794.



§ 6.2-312. Open-end credit plans

A. Notwithstanding any provision of this chapter other than § 6.2-327, and except as provided in subsection C, a seller or lender engaged in extending credit under an open-end credit plan may impose, on credit extended under the plan, finance charges and other charges and fees at such rates and in such amounts and manner as may be agreed upon by the creditor and the obligor, if under the plan a finance charge is imposed upon the obligor if payment in full of the unpaid balance is not received at the place designated by the creditor prior to the next billing date, which shall be at least 25 days later than the prior billing date.

B. Notwithstanding the provisions of § 6.2-327 and subject to the provisions of § 8.9A-204.1, any loan made under this section may be secured in whole or in part by a subordinate mortgage or deed of trust on residential real estate improved by the construction thereon of housing consisting of one- to four-family dwelling units.

C. (i) A licensee, as defined in § 6.2-1800, shall not engage in the extension of credit under an open-end credit plan described in this section and, (ii) a third party shall not engage in the extension of credit under an open-end credit plan described in this section at any office, suite, room, or place of business where a licensee conducts the business of making payday loans. In addition to any other remedies or penalties provided for a violation of this section, any such extension of credit made by a licensee or third party in violation of this subsection shall be unenforceable against the borrower.

D. No person shall make a loan or otherwise extend credit under an open-end credit plan or any other lending arrangement that is secured by a non-purchase money security interest in a motor vehicle, as such term is defined in § 6.2-2200, unless such loan or extension of credit is made in accordance with, or is exempt from, the provisions of Chapter 22 (§ 6.2-2200 et seq.).

E. If a licensee, as defined in § 6.2-1800, surrenders its license under Chapter 18 (§ 6.2-1800 et seq.) or has its license revoked, and if following such surrender or revocation of its license the former licensee engages in the extension of credit under an open-end credit plan as described in this section, then the Commission shall not issue to such former licensee, or to any affiliate of the former licensee, a license under Chapter 18 (§ 6.2-1800 et seq.) for a period of 10 years from the date such license is surrendered or revoked. As used in this subsection, "affiliate of the former licensee" means a business entity that owns or controls, is owned or controlled by, or is under common ownership or control with, the former licensee.

1987, cc. 622, 639, 714, § 6.1-330.78; 1992, Sp. Sess., c. 4; 1997, c. 112; 2009, cc. 784, 860; 2010, cc. 477, 794.



§ 6.2-313. Open-end credit extended by banks or savings institutions

A. Notwithstanding any statutory or case law, any bank or savings institution may impose finance charges and other charges and fees at such rates and in such amounts and manner as may be agreed by the borrower under an open-end credit plan.

B. In the event of the extension of credit by a bank or savings institution hereunder to be effected by the use of a credit card for the purchase of merchandise or services, no finance charge shall be imposed upon the cardholder or borrower on such extension of credit if payment in full of the unpaid balance owing for all extensions of credit under the open-end credit plan is received at the place designated by the creditor prior to the payment due date, which shall be at least 25 days later than the billing date.

1987, cc. 622, 639, 714, § 6.1-330.63; 1992, Sp. Sess., c. 4; 1997, c. 112; 2005, c. 670; 2010, c. 794; 2015, cc. 453, 454.



§ 6.2-314. Motor vehicle purchase loans by subsidiaries and affiliates of banks and savings institutions

Notwithstanding any statutory or case law, a subsidiary or affiliate of a bank or savings institution that is not a licensee under the provisions of Chapter 15 (§ 6.2-1500 et seq.) may impose finance charges and other charges and fees at such rates and in such amounts and manner as the borrower has agreed on loans payable in installments for the purpose of financing the purchase of a motor vehicle.

1987, c. 622, § 6.1-330.60; 1996, c. 242; 1997, c. 128; 1999, c. 610; 2001, c. 743; 2010, c. 794.



§ 6.2-315. Loans by certain financial institutions or brokers payable on demand or having a term up to one year

Any bank, savings institution, broker duly licensed to transact business as a stockbroker, or broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission, may loan money or discount bonds, bills, notes or other paper, whether payable on demand or for periods up to one year. Such a loan or discounting may be lawfully enforced as agreed in the contract of indebtedness. An interest rate charged in advance upon the entire amount of the loan or discount shall be lawful.

1987, c. 622, § 6.1-330.62; 2010, c. 794.



§ 6.2-316. Loans of $5,000 or more made by certain financial institutions

No person shall, by way of defense or otherwise, avail himself of the provisions of this chapter or any other section relating to usury to avoid or defeat the payment of interest, or any other sum, upon a loan made to a person by a bank, savings institution, industrial loan association, or credit union, if the initial principal amount of the loan is $5,000 or more.

1987, c. 622, § 6.1-330.61; 2010, c. 794.



§ 6.2-317. Loans of $5,000 or more for business or investment purposes

A. For purposes of this section:

1. A loan shall be deemed to be for business or investment purposes if it is not for personal, family, or household purposes; and

2. Personal, family, or household purposes do not include a passive or active investment.

B. No person shall, by way of defense or otherwise, avail himself of the provisions of this chapter, or any other statutory or case law relating to usury or compounding of interest, to avoid or defeat the payment of interest, or any other sum, in connection with a loan made to a person for business or investment purposes, if the initial amount of the loan is $5,000 or more.

1987, c. 622, § 6.1-330.75; 2010, c. 794.



§ 6.2-318. Loans by credit unions

A. As used in this section, "average daily balance" means, for any billing period, that amount which is the sum of the actual amounts outstanding each day during the billing period divided by the number of days in the billing period.

B. Notwithstanding any other statute or provision relating to interest or usury, any credit union may charge interest as agreed by the borrower provided such interest is not charged in advance.

C. Any open-end credit plan offered by a credit union shall provide:

1. For computation of any finance charges by application of a rate, at the option of the credit union, to:

a. The average daily balance for the period ending on the billing date;

b. The balance existing on the billing date of the month; or

c. Any other balance which does not result in the credit union charging or receiving any sum in excess of what would be charged or received under subdivision a or b;

2. That no finance charge shall be imposed unless the bill is mailed not later than eight days, excluding Saturdays, Sundays and holidays, after the billing date, except that such time limitation shall not apply in any case where the credit union has been prevented, delayed, or hindered in mailing or delivering the bill within such time period because of an act of God, war, civil disorder, natural disaster, strike, or other excusable or justifiable cause; and

3. That in the event of the extension of open-end credit by a credit union to be effected by the use of a credit card for the purchase of merchandise or services, no finance charge shall be imposed upon the member or cardholder on such extension of credit if payment in full of the unpaid balance owing for extensions of credit for merchandise or services is received at the place designated by the credit union prior to the payment due date, which shall be at least 25 days later than the billing date.

D. Notwithstanding any provision of this chapter other than § 6.2-327 and subsection C, a credit union engaged in extending credit under an open-end credit plan may impose, on credit extended under the plan, finance charges and other charges and fees at such rates and in such amounts and manner as may be agreed upon by the credit union and the obligor, if under the plan a finance charge is imposed upon the obligor.

1987, c. 622, § 6.1-330.64; 2006, c. 753; 2010, c. 794; 2015, cc. 453, 454.



§ 6.2-319. Loans by pension plans to participants

A. As used in this section, "pension plan" includes an "employee pension benefit plan" or "pension plan" as defined in § 3(2) of the federal Employee Retirement Income Security Act of 1974 (P.L. 93-406, 88 Stat. 829).

B. Loans by a pension plan to an individual participating in the pension plan shall be lawfully enforced as agreed in the contract of indebtedness. No such participating individual, by way of defense or otherwise, shall avail himself of the provisions of this chapter, or any other law relating to interest or usury, to avoid or defeat the payment of interest or any other sum on any loan made by the pension plan. Nothing contained in any law relating to interest or usury shall be construed to prevent the recovery of such interest or other sum though it is more than otherwise lawful interest and though that fact appears on the face of the contract.

1987, c. 622, § 6.1-330.67; 2010, c. 794.



§ 6.2-320. Loans by industrial loan associations

A. Notwithstanding any statutory or case law relating to interest or usury, loans made by an industrial loan association payable in weekly, monthly, or other periodic installments may be enforced as agreed in the contract of indebtedness. In addition, such association may charge or collect in advance from the borrower on such loans a loan fee not exceeding two percent of the principal amount of the loan. An interest rate charged in advance upon the entire amount of the loan or pursuant to a written modification agreement shall be lawful.

B. An industrial loan association may charge interest at an annual rate not exceeding 18 percent on loans payable on demand or in a single payment. In addition, such association may charge or collect in advance from the borrower on such loans a loan fee not exceeding two percent of the principal amount of the loan.

1987, c. 622, § 6.1-330.68; 2010, c. 794.



§ 6.2-321. Loans pursuant to stock option financing programs

A. As used in this section, "stock option financing program loan" means a loan pursuant to which a lender finances the option holder's exercise of the option to purchase stock, which exercise is financed through such means as purchasing the stock on margin, selling sufficient shares of the stock to cover the total exercise cost, or selling the full quantity of stock to cover the total exercise cost.

B. No person shall, by way of defense or otherwise, avail himself of the provisions of this chapter, or any other statutory or case law relating to usury or compounding of interest, to avoid or defeat the payment of interest, or any other sum, in connection with a loan made to a person pursuant to a stock option financing program loan.

2003, c. 439, § 6.1-330.78:1; 2010, c. 794.



§ 6.2-322. Extensions of credit on pledged securities

A broker-dealer licensed by the Commission and registered with the Securities Exchange Commission who extends credit to a customer on pledged securities as permitted under the provisions of the Securities Exchange Act of 1934, may charge the customer, on his debit balances that are payable on demand, interest at a annual rate that does not exceed one and three-quarters percent above the higher of:

1. The interest rate charged such broker-dealer by a bank doing business in the Commonwealth on loans collateralized by securities; or

2. The interest rate charged such broker-dealer by a bank doing business in the Commonwealth on loans for business purposes.

1987, c. 622, § 6.1-330.65; 2010, c. 794.



§ 6.2-323. Educational loans by banks or savings institutions

Notwithstanding any statutory or case law relating to interest or usury, including the deferral and capitalization of interest, any loan made by a bank or savings institution to defray educational expenses, including tuition, fees, books, supplies, room, board, and personal expenses, shall be lawfully enforced as agreed in the contract of indebtedness.

1987, c. 622, § 6.1-330.60; 1996, c. 242; 1997, c. 128; 1999, c. 610; 2001, c. 743; 2010, c. 794.



§ 6.2-324. Educational loans by private college or university

A. As used in this section, "private college or university" means a private, accredited and nonprofit institution of collegiate education in the Commonwealth whose primary purpose is to provide collegiate or graduate education.

B. Loans made by a private college or university in the Commonwealth to defray educational expenses of its students, including tuition, fees, books, supplies, room, board, and personal expenses, may be enforced as agreed in the contract of indebtedness.

1987, c. 622, § 6.1-330.66; 2010, c. 794.



§ 6.2-325. Certain loans secured by first deed of trust or mortgage

A. As used in this section, "real estate" includes a leasehold estate of not less than 25 years.

B. Notwithstanding the provisions of any law relating to interest or usury, contracts made for the loan of money, secured or to be secured by a first deed of trust or first mortgage on real estate, or by a first priority security interest in the stock of a residential cooperative housing corporation, may be enforced as agreed in the contract of indebtedness or other agreement signed by the borrower.

C. For the purpose of this section, an interest rate which varies in accordance with any exterior standard, or which cannot be ascertained from the contract without reference to any exterior circumstances or documents, shall be enforceable as agreed in the contract of indebtedness or other signed agreement.

D. Disclosure of charges in a disclosure given to the borrower pursuant to federal disclosure laws or regulations and acceptance of the loan proceeds by the borrower shall be deemed an agreement signed by the borrower within the meaning of this section.

1987, c. 622, § 6.1-330.69; 2010, c. 794.



§ 6.2-326. Fees and charges in connection with loans by real estate lenders

A. A lender engaged in making real estate mortgage or deed of trust loans, other than loans subject to the provisions of §§ 6.2-327 and 6.2-328, may:

1. Charge or collect in advance from the borrower a loan fee as agreed between the parties; and

2. Require the borrower to pay the reasonable and necessary charges in connection with making the loan, including the cost of title examination, title insurance, recording and filing fees, taxes, insurance, including mortgage guaranty insurance, appraisals, credit reports, surveys, drawing of papers, and closing the loan.

B. The fees and charges permitted by this section and other sections of this chapter are in addition to those permitted by § 6.2-325 and may be added to the principal of the loan, and shall not be considered in determining whether a loan contract is usurious.

1987, c. 622, § 6.1-330.70; 1990, c. 3; 2010, c. 794.



§ 6.2-327. Certain loans secured by a subordinate deed of trust or mortgage

A. As used in this section:

"Exempt subordinate mortgage lender" means (i) a bank, savings institution, industrial loan association, or credit union or (ii) a seller in a real estate sales transaction who takes a subordinate mortgage or deed of trust on such real estate.

"New money" means money advanced in excess of the outstanding principal balance at the time a new advance is made.

"Real estate" includes a leasehold estate of not less than 25 years.

"Residential real estate" means real estate improved by the construction thereon of housing consisting of one- to four-family dwelling units.

B. An add-on interest loan shall be subject to the following provisions:

1. Any person may charge add-on interest that results in an annual yield of not more than 18 percent upon loans secured in whole or in part by a subordinate mortgage or deed of trust on residential real estate;

2. An add-on interest loan may be made only under this subsection and shall not exceed a period of five years and one month; and

3. The lender may also impose a loan fee not exceeding two percent of the principal amount of the loan provided that such loan fee shall not be imposed more often than once each 18 months except to the extent that new money is advanced within such 18-month period by a renewal or additional loan. New money shall be money advanced in excess of the outstanding principal balance at the time such new advance is made. These provisions shall apply whether such loan fee is payable directly to the lender or to a third party in connection with such loan.

C. No charge, other than actual costs documented to the applicant and expended for a credit report and an appraisal of the real estate conducted in connection with the loan application, may be made if a loan secured by a subordinate mortgage or deed of trust is not made. Such charge:

1. Shall not exceed one percent of the amount of the loan applied for; but in no event shall such charge exceed $50 or one-half of such costs, whichever is less; and

2. May be made only if the lender commits to make the loan. Such commitment shall be in writing and signed by the lender or a person who the lender has authorized to execute such documents.

D. Any loan secured by a subordinate mortgage or deed of trust on residential real estate upon which the interest is charged at an annual interest rate on the unpaid balance thereof shall be subject to the following provisions:

1. Such a loan may be lawfully enforced at the annual interest rate stated in the contract of indebtedness on the principal amount of the loan. Such annual interest rate may vary in accordance with an exterior standard;

2. In addition to the annual interest rate permitted by subdivision 1, the lender may charge the borrower a loan fee not exceeding five percent of the principal amount of the loan, provided that such loan fee shall not be imposed more often than once each 18 months except to the extent that new money is advanced within such 18-month period by a renewal or additional loan. Such loan fee may only be reimposed by the lender upon a borrower in connection with the refinancing of a loan made pursuant to this subsection; and

3. The lender may charge the borrower with the actual costs of the loan as permitted by § 6.2-328.

E. The rates, charges and other provisions permitted or required by this section or by § 6.2-328 shall apply to all loans secured by a subordinate mortgage or deed of trust, including, without limitation, (i) single maturity loans, (ii) amortizing loans, and (iii) loans secured by a credit line deed of trust as permitted by § 55-58.2.

F. Except for the loan fee permitted in this section, no discount, initial interest, points or charges by any other name may be collected, charged or added to a loan secured by a subordinate mortgage or deed of trust upon residential real estate.

G. The provisions of this section shall not apply to any loan by an exempt subordinate mortgage lender.

H. For the purpose of this section, an interest rate that varies in accordance with any exterior standard, or that cannot be ascertained from the contract without reference to any exterior circumstances or documents, shall be enforceable as agreed in the contract of indebtedness or other signed agreement.

I. The borrower under any loan to which the provisions of this section apply may assert any defense or claim he may have under §§ 6.2-304 and 6.2-305 against any assignee or transferee of the contract of indebtedness.

1987, c. 622, §§ 6.1-330.59, 6.1-330.69, 6.1-330.71; 1991, c. 157; 1996, c. 243; 2010, c. 794.



§ 6.2-328. Charges allowed on loan secured by subordinate mortgage

A. Any lender making a loan secured by a subordinate mortgage or deed of trust may require the borrower to pay, in addition to the loan fee and interest permitted by § 6.2-327, the actual cost of a credit report, title examination, title insurance, mortgage guaranty insurance, recording fees, surveys, attorney fees, appraisal fees, and a fee to determine if the property securing the loan is located in a special flood hazard area. No other charges of any kind shall be imposed on or be payable by the borrower either to the lender or any other party in connection with such loan other than:

1. A fee charged by the settlement agent as defined in § 55-525.16;

2. Late charges in the amount specified in § 6.2-400 and a prepayment penalty permitted under § 6.2-423 that are contracted for; and

3. Upon default, court costs, attorney fees, trustee's commission, and other expenses of collection to which the borrower may be subject as otherwise permitted by law.

B. Broker's or finder's fees may be paid by the lender from the loan fee or interest permitted under § 6.2-327. A broker's fee, finder's fee, or commission not to exceed five percent of the principal amount of the loan may be paid by the borrower if the total of the loan fee permitted under § 6.2-327 and the broker's fee, finder's fee, or commission does not exceed five percent of the principal amount of the loan.

C. The premium for any insurance required or provided pursuant to § 6.2-411 shall not be considered a charge imposed on or payable by the borrower in connection with the loan.

D. No charge may be imposed or collected, except as permitted by § 6.2-327, if the loan is not made.

E. This section shall not apply to any loan made by (i) a bank, savings institution, industrial loan association, or credit union or (ii) a seller in a real estate sales transaction who takes a subordinate mortgage or deed of trust on such real estate.

F. The borrower under any loan to which the provisions of this section apply may assert any defense or claim he may have under §§ 6.2-304 and 6.2-305 against any assignee or transferee of the contract of indebtedness.

1987, c. 622, § 6.1-330.72; 1993, c. 774; 1995, c. 75; 1996, c. 243; 1998, cc. 69, 89; 2010, c. 794.



§ 6.2-329. Loans insured or guaranteed by certain governmental agencies

A. No person shall, by way of defense or otherwise, avail himself of any of the provisions of this chapter or any other law relating to usury or any statutory or case law relating to compounding of interest to avoid or defeat the payment of any interest or any other sum which he has contracted to pay on any loan:

1. Insured by the Federal Housing Administration, pursuant to the provisions of the National Housing Act (12 U.S.C. § 1701 et seq.);

2. Guaranteed by the U.S. Department of Veterans Affairs, pursuant to Title 38 of the United States Code; or

3. Insured or guaranteed by any similar federal governmental agency or organization, or made directly or indirectly by the Virginia Housing Development Authority pursuant to the provisions of Chapter 1.2 (§ 36-55.24 et seq.) of Title 36.

B. Nothing contained in this chapter shall be construed to prevent the recovery of such interest or any other sum from any person who has contracted to pay the same in connection with any loan described in this section.

1987, c. 622, § 6.1-330.74; 2010, c. 794.



§ 6.2-400. Amount of late charge; when charge can be made

A. As used in this section:

"Late charges" does not include charges imposed upon acceleration of the entire debt or costs of collection and attorney fees as otherwise permitted by law by reason of a default by the debtor.

"Timely payment" means a payment made by the date fixed for payment or within a period of seven calendar days after such due date.

B. Any lender or seller may impose a late charge for failure to make timely payment of any installment due on a debt, whether installment or single maturity, provided that such late charge does not exceed five percent of the amount of such installment payment and that the charge is specified in the contract between the lender or seller and the debtor.

C. If any federal governmental agency or organization shall adopt any rules or regulations dealing with the application of late penalties as to loans insured or guaranteed by such federal agency or organization, then such rules and regulations shall control as to such loans insured or guaranteed by them.

D. Any provision for late charges in excess of the amount permitted by this section shall be void as to such excess but shall not otherwise affect the validity of the obligation.

1987, c. 622, § 6.1-330.80; 2010, c. 794.



§ 6.2-401. Acceleration clause in note evidencing installment loan; effect of acceleration

A. Any note or other contract evidencing an installment loan or other installment sales obligation with add-on interest may provide that the entire unpaid loan balance, at the option of the holder, shall become due and payable upon default in payment of any installment without impairing the negotiability of the note, if otherwise negotiable.

B. Upon such acceleration, the holder of the contract of indebtedness shall not be entitled to judgment for unearned interest, but the balance owing shall be computed as follows:

1. On loans payable in equal periodic installments with an initial maturity and corresponding amortization period not exceeding 61 months, the accelerated balance shall be calculated as if the borrower had made a voluntary prepayment and obtained as of the date of acceleration an interest credit based upon the Rule of 78 rebate method as defined in § 6.2-403; and

2. On other loans, the accelerated balance shall be calculated under a method at least as favorable to the borrower as the actuarial method.

C. The accelerated balance shall bear interest at the rate shown, or that should have been shown as the annual percentage rate under a truth in lending disclosure pursuant to federal law if the transaction was a consumer credit transaction.

1987, c. 622, § 6.1-330.89; 1990, c. 338; 1991, cc. 171, 365; 2010, c. 794.



§ 6.2-402. Notice of use of Rule of 78 rebate method

Where any loan or sale on credit contains a provision that a rebate of unearned interest shall be calculated in accordance with the Rule of 78 rebate method as defined in § 6.2-403, the note or other instrument evidencing the loan or sale on credit shall contain a notice advising the borrower of the effect of the interest calculation. The notice shall be in all capital letters and in 10-point type, and shall be substantially as follows:

NOTICE: IF YOU PAY THIS LOAN OR SALE ON CREDIT PARTIALLY OR IN FULL BEFORE ITS DUE DATE, THE AMOUNT OF INTEREST YOU PAY WILL BE GREATER THAN THE AMOUNT OF INTEREST YOU WOULD PAY FOR A SIMPLE INTEREST LOAN OF THE SAME PRINCIPAL AMOUNT.

1990, c. 941, § 6.1-330.85:1; 2010, c. 794.



§ 6.2-403. The Rule of 78

A. The Rule of 78 is so named because the integers one through 12 added together total 78.

B. The amount of the rebate of unearned interest to be credited upon the acceleration or anticipation of a loan on which such rebate is required to be calculated under the Rule of 78 shall be calculated as follows:

1. Determine the denominator of the fraction, to be used as provided in subdivision 3, by adding the integers corresponding to the number of months over which the loan is to be repaid according to its terms, which in the example of a four-year loan would be the sum obtained by adding all of the integers in the series one through 48.

2. Determine the numerator of the fraction, to be used as provided in subdivision 3, by adding in inverse sequence the integers corresponding to the number of months remaining on the loan after payment is anticipated, which in the example of a four-year loan anticipated after the third month, would be the sum obtained by adding all of the integers in the series 45 through one.

3. Multiply the original amount of interest that would have been paid over the life of the loan by a fraction that has as its denominator the number determined as in subdivision 1 and as its numerator the number determined as in subdivision 2. The product is the amount of unearned interest to be rebated under the Rule of 78.

C. Payment anticipated between scheduled payment dates shall not be considered but instead the succeeding scheduled payment date shall be used in determining the amount of unearned interest to be rebated under the Rule of 78 pursuant to this section.

1987, c. 622, § 6.1-330.86; 2010, c. 794.



§ 6.2-404. When use of Rule of 78 prohibited or permitted

A. The Rule of 78 shall not be used to determine the amount of unearned interest to be rebated if payment of the debt is anticipated on any (i) loan of money made after January 1, 1991, with an initial maturity of more than 61 months; or (ii) sales contract made after January 1, 1991, that necessitates a loan as described in clause (i).

B. On any loan of money made with an initial maturity and corresponding amortization period of 61 months or less and that is payable in equal periodic installments, the Rule of 78 may be used to determine the amount of unearned interest to be rebated if payment of the debt is anticipated on the loan or contract.

1990, c. 338, § 6.1-330.86:1; 1991, c. 171; 2010, c. 794.



§ 6.2-405. References to sections regulating rebates of unearned interest and prepayment penalties

A. This article does not affect the application of §§ 6.2-420 through 6.2-423 regarding the imposition of prepayment penalties or rebates of unearned interest on certain loans secured by a lien on real estate.

B. This article does not affect the application of § 6.2-1409 regarding the imposition of prepayment penalties or rebates of unearned interest on loans made by an industrial loan association.

2010, c. 794.



§ 6.2-406. Disclosure of terms of mortgage application

A. Any lender making, or broker arranging, loans secured by a first mortgage or first deed of trust on owner occupied residential real estate consisting of one- to four-family dwelling units shall provide, at the time an application for such a loan is submitted by a loan applicant, to the loan applicant a written statement that:

1. Describes when, if ever, the interest, points, and fees quoted will be locked in;

2. States that all the loan terms not legally locked in are subject to change until settlement, which shall be initialed by the loan applicant and lender or broker; and

3. Provides a good faith estimate of the processing time required for the loan. The estimate shall take into account the time needed for the performance of any local government inspections or other functions necessary to close the loan.

B. The requirements of subsection A shall not apply to any lender making 10 or fewer loans secured by a first mortgage or first deed of trust on such owner occupied residential real estate in any 12-month period.

1988, c. 311, § 6.1-2.9:5; 2010, c. 794.



§ 6.2-407. Lenders to furnish borrower with copy of appraisal

Any lender that requires a borrower or prospective borrower to pay for an appraisal of residential real estate made in connection with a loan or application for a loan secured by the real estate shall, upon request by the borrower or prospective borrower, furnish free of charge the borrower or prospective borrower with a copy of the written appraisal or, if no written appraisal exists, with a statement of the appraised value within 10 business days of the receipt of such request.

1979, c. 101, § 6.1-2.9; 1988, c. 155; 1990, c. 7; 2010, c. 794.



§ 6.2-408. Priority of interest on debts secured by mortgage or deed of trust

Interest that is charged pursuant to a written agreement, whether or not recorded, shall be of equal priority with the principal debt secured by the mortgage or deed of trust and shall have priority as to third parties as provided in Title 55.

1987, c. 622, § 6.1-330.69; 2010, c. 794.



§ 6.2-409. Addition of unpaid interest to principal balance

A. For the purpose of this section:

"First deed of trust" or "first mortgage" includes all deeds of trust and mortgages, and amendments thereto, that are made by the same grantor or mortgagor, secure notes held by the same holder, convey substantially the same real estate, and are superior to all other deeds of trust or mortgages on the real estate.

"Grantor" or "mortgagor" includes an owner of real estate, and spouse, who has assumed responsibility for the obligation secured by such deed of trust or mortgage encumbering the real estate.

"Real estate" includes a leasehold estate of not less than 25 years.

B. Notwithstanding any other statutory or case law relating to compounding of interest, if regularly scheduled periodic payments on an obligation secured by a first mortgage or first deed of trust on real estate are insufficient to pay currently accruing interest on the then principal balance, an agreement in the contract of indebtedness, or other agreement signed by the borrower, providing for the addition of such unpaid interest to the principal balance and the future accrual of interest on such balances, shall be enforceable as written.

C. Disclosure of charges in a disclosure given to the borrower pursuant to federal disclosure laws or regulations and acceptance of the loan proceeds by the borrower shall be deemed an agreement signed by the borrower within the meaning of this section.

1987, c. 622, § 6.1-330.69; 2010, c. 794.



§ 6.2-410. Borrowers not to be required to employ particular professionals

In the case of loans secured by deeds of trust or mortgages on one- to four-family dwelling units, the lender may not require the borrower to use the services of a particular attorney, surveyor, or insurer. The lender shall have the right to approve any attorney, surveyor, or insurer selected by the borrower, provided such approval is not unreasonably withheld.

1987, c. 622, § 6.1-330.70; 1990, c. 3; 2010, c. 794.



§ 6.2-411. Requirements relating to insurance

A. Any lender making a loan secured by a subordinate mortgage or deed of trust, as defined in § 6.2-300, may require the borrower to provide:

1. Evidence of flood insurance if the security property is located in a special flood hazard area;

2. Evidence of fire and extended coverage insurance; and

3. Decreasing term life insurance, in an amount not exceeding the amount of the loan and for a period not exceeding the term of the loan.

B. At the option of the borrower, accident and health insurance and involuntary unemployment insurance may be provided by the lender.

C. Proof of all insurance issued in connection with loans subject to this chapter shall be furnished to the borrower within 10 days from the date the loan is closed.

1987, c. 622, § 6.1-330.72; 1993, c. 774; 1995, c. 75; 1996, c. 243; 1998, cc. 69, 89; 2010, c. 794.



§ 6.2-412. Insurance coverage under certain loans not to exceed replacement value of improvements

A. As used in this section:

"Flood insurance coverage" means insurance against loss or damage to any property caused by flooding or the rising of the waters of the ocean or its tributaries.

"Property insurance coverage" means insurance against losses or damages caused by perils that commonly are covered in insurance policies described with terms similar to "standard fire" or "standard fire with extended coverage."

B. No lender shall require a borrower, as a condition to receiving or maintaining a loan secured by any mortgage or deed of trust, to provide or purchase property insurance coverage or flood insurance coverage against risks to any improvements on any real property in an amount exceeding the replacement value of the improvements on the real property.

C. In determining the replacement value of the improvements on any real property, the lender may:

1. Accept the value placed on the improvements by the insurer; or

2. Use the value placed on the improvements that is determined by the lender's appraisal of the real property.

D. A violation of this section shall not affect the validity of the mortgage or deed of trust securing the loan.

1989, c. 230, § 6.1-2.6:1; 2010, c. 794; 2014, c. 247.



§ 6.2-413. Obligation of lender to reimburse unused mortgage guaranty insurance premiums

Any lender that requires, as a prerequisite to its lending money for the purchase of real property, that private mortgage insurance be secured to insure a certain amount of the lender's interest in the property shall return to the person who paid the premium, or other person entitled thereto, any portion of the premium for such insurance that is not used to secure insurance for the lender's interest in the property.

1980, c. 748, § 6.1-2.9:1; 1990, c. 7; 2010, c. 794.



§ 6.2-414. Obligation of person maintaining escrow account to pay taxes and insurance; penalties

Any lender or other person maintaining escrow accounts for the payment of taxes or insurance, who on receipt of notice thereof, fails to make timely payment therefor, and incurs a penalty or late charge thereon or a cancellation for nonpayment if there are sufficient funds in such escrow account at least five days before such due date to make such payment, shall be liable for the penalty or late charge assessed for late payment and for any loss as a result of the property being uninsured for nonpayment. The lender or other person shall give written notice to any obligor of the payment of such penalty or late charge within five days after such payment is made.

1978, c. 685, § 6.1-2.8; 2010, c. 794.



§ 6.2-415. Lender not to cancel insurance policy at time of refinancing under certain circumstances

A. No lender shall require a borrower or debtor, for the protection of property securing the credit or lien, to cancel an existing insurance policy on such property at the time of a refinancing solely to change the effective dates of coverage under the policy, unless the expiration date of such policy is within four months of the date of the closing.

B. The provision of subsection A shall not prevent a lender from requesting a new policy when the coverage under the existing policy is inadequate or there is reasonable concern over the soundness or services of the insurer.

1995, c. 175, § 6.1-2.9:6; 2010, c. 794.



§ 6.2-416. Certain mortgages not to prohibit further encumbrance of real property

Where any loan is secured by a mortgage or deed of trust on real property comprised of one- to four-family residential dwelling units, the note, or mortgage or deed of trust evidencing such loan shall in no way prohibit the further encumbrance of the real property.

1975, c. 398, § 6.1-2.5; 2010, c. 794.



§ 6.2-417. Mortgage or deed of trust to contain notice that debt is subject to call or modification on conveyance of property

Where any loan is secured by a mortgage or deed of trust on real property comprised of one- to four-family residential dwelling units, and the note or mortgage or deed of trust evidencing or securing the loan contains a provision that the holder of the note secured by such mortgage or deed of trust may accelerate payment of or renegotiate the terms of such loan upon sale or conveyance of the security property or part thereof, then the mortgage or deed of trust shall contain in the body a statement, either in capital letters or underlined, that advises the borrower as follows: "Notice -- The debt secured hereby is subject to call in full or the terms thereof being modified in the event of sale or conveyance of the property conveyed."

1987, c. 622, § 6.1-330.88; 2010, c. 794; 2014, c. 330.



§ 6.2-418. Property owner entitled to written statement of payoff amount

A. If an obligation is secured by the lien of a deed of trust or mortgage on real estate, and the owner of the real estate is entitled to prepay the obligation secured by the deed of trust or mortgage, the owner shall be entitled to receive from the holder of the obligation a written statement setting forth the total amount to be paid as of a particular date in order to obtain a release of the deed of trust or mortgage.

B. The holder of the obligation secured by the deed of trust or mortgage shall mail or deliver such written statement of the payoff amount to the property owner or his designee within 10 business days of the receipt of a written request for such payoff information from the property owner or his designee if the request contains the loan number and the address or other description of the location of the subject premises.

C. Upon payment in full of the obligation, the holder shall promptly cause the cancelled loan documents to be forwarded to the owner or his designee.

D. An inadvertent error made in the calculation of the payoff amount shall neither release the obligor from the requirement to pay the full amount due under the contract of indebtedness, nor release the holder of the contract of indebtedness from the requirement to return any overpayment to the obligor or his designee.

E. A request for payoff information under this section may be made one time within a 12-month period without charge, and a fee not exceeding $15 may be charged for each additional request made within such period.

1987, c. 622, § 6.1-330.82; 2010, c. 794.



§ 6.2-419. Disclosure of terms of assumption

A. An owner of residential real estate that is improved by the construction thereon of housing consisting of four or fewer dwelling units and encumbered by a mortgage or deed of trust shall have the right, upon written request to any holder of the obligation secured by the mortgage or deed of trust, to receive a written disclosure of whether the holder will permit a qualified purchaser to assume the mortgage or deed of trust. If the answer is in the affirmative, the holder shall disclose the following information regarding the terms of such assumption:

1. The rate of interest to be assumed, which may vary with an exterior standard;

2. The balance of the escrow account, if any;

3. Any fees and charges to be assessed by the holder against the seller and buyer in connection with the assumption;

4. Usual limitations or requirements placed on the assumption; and

5. Other terms and conditions of the assumption deemed pertinent by the holder.

B. The holder shall state the time period during which the terms disclosed pursuant to subsection A shall be valid, together with any limitations thereon.

C. Any holder receiving such a written request from an owner shall respond in writing within 10 business days of the receipt of the request.

D. Any holder receiving a second or subsequent written request with respect to the same mortgage or deed of trust within any 12-month period may charge a fee, not to exceed $15, for each additional request. The fee shall be paid in advance.

1982, c. 233, § 6.1-2.9:3; 1990, c. 7; 2010, c. 794.



§ 6.2-420. Prepayment penalty not to be collected in certain circumstances

No lender shall collect or receive any prepayment penalty on loans secured by real property comprised of one- to four-family residential dwelling units if the prepayment results from the enforcement of the right to call the loan upon the sale of the real property that secures the loan. If the loan is prepaid because of sale to a person who the lender has refused to approve for purposes of assuming the loan or failed to approve within 15 days after receipt by it of written request for approval, the prepayment shall be presumed to result from enforcement of the right to call the loan.

1987, c. 622, § 6.1-330.87; 2010, c. 794.



§ 6.2-421. Certain contracts to permit prepayment; amount of prepayment penalty

A. For the purpose of this section:

1. "First deed of trust" or "first mortgage" includes all deeds of trust and mortgages, and amendments thereto, that are made by the same grantor or mortgagor, secure notes held by the same holder, convey substantially the same real estate, and are superior to all other deeds of trust or mortgages on the real estate; and

2. "Real estate" includes a leasehold estate of not less than 25 years.

B. Every loan contract, except as provided in subsection D, that is secured by a first deed of trust or first mortgage on real estate if the principal amount of the loan is less than $75,000, shall:

1. Permit the prepayment of the unpaid principal at any time; and

2. Not provide for a prepayment penalty in excess of one percent of the unpaid principal balance.

C. Any prepayment penalty provision in violation of subdivision B 2 shall be unenforceable as to the amount in excess of one percent of such balance.

D. The provisions of:

1. Subsections B and C shall not apply to secured or unsecured notes evidencing installment sales contracts; and

2. Subdivision B 2 and subsection C shall not apply to any loan contract that is (i) subject to § 6.2-422 or 6.2-1409 or (ii) governmentally regulated as to prepayment privilege.

1987, c. 622, §§ 6.1-330.69, 6.1-330.81; 2010, c. 794.



§ 6.2-422. Prepayment penalty for loan secured by home occupied by borrower

The prepayment penalty in the case of a loan secured by a mortgage or deed of trust on a home that is occupied or to be occupied in whole or in part by a borrower shall not exceed two percent of the amount of such prepayment.

1987, c. 622, § 6.1-330.83; 2010, c. 794.



§ 6.2-423. Prepayment of loans secured by certain subordinate mortgages or deeds of trust; rebates for unearned interest

A. Any borrower under any loan secured by a subordinate mortgage or deed of trust on residential real estate, which loan is subject to the provisions of § 6.2-327, shall have the right to anticipate payment of his debt in whole or in part at any time. If agreed to by the borrower, a lender may contract for a penalty for prepayment of the full amount of the loan if the prepayment penalty shall not exceed two percent of the principal amount prepaid, but no prepayment penalty shall be imposed if:

1. The loan is refinanced or consolidated with the same lender or a subsequent noteholder;

2. The loan is accelerated due to default;

3. A partial prepayment is made; or

4. In the case of an open-end credit plan, as defined in § 6.2-300, where there is a payment of the outstanding balance without a demand to release the subordinate deed of trust or mortgage.

B. If interest has been added to the face amount of a note payable in installments, the borrower shall have the right to a rebate of any unearned interest. On loans with an initial maturity and corresponding amortization period of 61 or fewer months that are payable in equal periodic installments, the rebate shall be computed in accordance with the Rule of 78 as illustrated in § 6.2-403. On loans with an initial maturity of more than 61 months, the rebate shall be computed under a method at least as favorable to the borrower as the actuarial method.

C. The provisions of this section shall not apply to any loan made by (i) a bank, savings institution, industrial loan association, or credit union or (ii) a seller in a real estate sales transaction who takes a subordinate mortgage or deed of trust on such real estate.

1987, c. 622, § 6.1-330.85; 1990, c. 338; 1991, c. 171; 1998, c. 89; 2010, c. 794.



§ 6.2-424. Definitions

As used in this article, unless the context otherwise requires:

"Cardholder" means the person or organization named on the face of a credit card to whom or for whose benefit the credit card was issued by an issuer.

"Credit card" means any instrument or device, whether known as a credit card, credit plate, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services, or any other thing of value.

"Issuer" means the business organization or financial institution or its duly authorized agent that issues a credit card.

"Payment device" means any credit card, any "accepted card or other means of access" as defined in 15 U.S.C. § 1693a(1), or any card that enables a person to pay for transactions through the use of value stored on the card itself.

1970, c. 324, § 11-30; 2010, c. 794.



§ 6.2-425. Cardholder not liable in absence of request for, consent to issuance of, or use of card

A. A cardholder who receives a credit card from an issuer, which card the cardholder has not requested nor consented to the issuance of in writing, nor used, shall not be liable for any amount owing because of a use of the credit card.

B. The failure to destroy or return an unsolicited credit card shall neither:

1. Be evidence of a cardholder's request for or consent to the issuance of the credit card, nor

2. Constitute negligence on the part of the cardholder.

C. Use by an authorized agent of the cardholder shall be the equivalent of use by the cardholder. The burden of proving the authority of an agent shall be upon the issuer.

1970, c. 324, § 11-31; 2010, c. 794.



§ 6.2-426. When request, consent, or use not condition precedent to liability

The request, consent, or use required in § 6.2-425 as a condition precedent to liability shall not be necessary in any instance:

1. Of a credit card that is a renewal of a credit card previously held and used by the cardholder or his authorized agent within 12 months of the renewal date; or

2. Where the card is issued to a customer who has previously established credit with the issuer and has used such credit within 12 months prior to the issuance of the card.

1970, c. 324, § 11-32; 2010, c. 794.



§ 6.2-427. Costs and attorney fee in suit on card; evidence of request or consent

A. In any suit arising out of the use of a credit card, where the request, consent, or use as required by § 6.2-425 is denied and is not proved, and judgment shall be for the defendant, the court shall assess against the issuer all court costs and shall award the defendant a reasonable attorney fee.

B. For purposes of subsection A, a certified copy of the request or consent shall be admissible as evidence that such request or consent was obtained.

1970, c. 324, § 11-33; 2010, c. 794.



§ 6.2-428. Production of credit card number as condition of check cashing or acceptance prohibited

A. Except as otherwise provided in subsection D, no person shall, as a means of identification or for any other purpose:

1. Require that a person produce a credit card number for recordation; or

2. Record a credit card number in connection with (i) a sale of goods or services in which a purchaser pays by check or (ii) the acceptance of a check.

B. A person aggrieved by a violation of this section shall be entitled to institute an action to recover his actual damages or $100, whichever is greater, and to injunctive relief against any person who has engaged, is engaged, or is about to engage in any act in violation of this section. Such action shall be brought in the general district or circuit court, whichever is appropriate, of any county or city wherein the defendant resides or has a place of business. In the event the aggrieved party prevails, he may be awarded reasonable attorney fees and court costs in addition to any damages awarded.

C. This section shall not be construed to (i) impose liability on any employee or agent of a person, where that employee or agent has acted in accordance with the directions of his employer, (ii) prohibit a person from requesting a purchaser to display a credit card as an indication of creditworthiness or financial responsibility or as identification, and in these instances the type, the issuer, and the expiration date of the credit card may be recorded, or (iii) require acceptance of a check, whether or not a credit card is presented.

D. A person may require production of and may record a credit card number as a condition for cashing a check only where (i) the person requesting the card number has agreed with the issuer to cash checks as a service to the issuer's cardholders, (ii) the issuer has agreed to guarantee cardholder checks cashed by that person, and (iii) the cardholder has given actual, apparent, or implied authority for use of his card number in this manner and for this purpose.

1990, c. 587, § 11-33.1; 2010, c. 794.



§ 6.2-429. Improper use of payment device numbers

A. No person that accepts payment devices for any purpose shall print on any receipt provided to the holder of the payment device (i) more than the last four digits of the payment device number or (ii) the expiration date.

B. For transactions in which the sole means of recording the person's payment device number is by handwriting or by an imprint or copy of the payment device, no receipt, other than the one original, shall display the information prohibited in subsection A. Returning all copies, including carbons, that do not comply with this section, to the payment device holder or authorized user or destroying such copies and carbons in front of the payment device holder or authorized user shall constitute compliance with this section.

C. The provisions of this section shall apply to all cash registers or other machines or devices that electronically print receipts for payment device transactions that are placed in service on or after July 1, 2003.

D. For all cash registers or other machines or devices that electronically print receipts for payment device transactions in service prior to July 1, 2003, the provisions of this subsection shall not apply until July 1, 2005.

E. Any person violating this section (i) shall be liable to the payment device holder and the issuer for any damages or expenses, or both, including attorney fees, that the payment device holder incurs due to the use of the payment device without the permission of the payment device holder and (ii) may be compelled, in a proceeding instituted in any appropriate court by the attorney for the Commonwealth, to comply with this section by injunction, mandamus, or other appropriate remedy. Without limiting the remedies authorized by this section in a proceeding instituted by the attorney for the Commonwealth, any person failing, neglecting, or refusing to obey any injunction, mandamus, or other remedy obtained pursuant to this section, shall be subject, in the discretion of the court, to a civil penalty not to exceed $1,000 for each violation.

2002, c. 744, § 11-33.2; 2004, c. 793; 2009, c. 373; 2010, c. 794.



§ 6.2-430. Place where transaction occurred; federal Fair Credit Billing Act

Solely for the purpose of a buyer asserting claims and defenses pursuant to 15 U.S.C. § 1666i, a transaction shall be presumed to have occurred at the mailing address most recently provided by the cardholder to the card issuer, without regard to the location where the last act necessary for the formation of the contract between the cardholder and the party honoring the card took place.

2004, c. 373, § 11-33.3; 2010, c. 794.



§ 6.2-431. Certain cards excepted

Except as set forth in § 6.2-428, the provisions of §§ 6.2-424 through 6.2-430 shall not apply to any credit card issued by any telephone company that is subject to supervision or regulation by the Commission.

1970, c. 324, § 11-34; 1990, c. 587; 2010, c. 794.



§ 6.2-432. Credit card account disclosures

Any application form or preapproved written solicitation for an open-end credit card account to be used for personal, family, or household purposes that is mailed to a consumer residing in the Commonwealth by or on behalf of a creditor, whether or not the creditor is located in the Commonwealth, other than an application form or solicitation included in a magazine, newspaper, or other publication distributed by someone other than the creditor, shall contain or be accompanied by a disclosure that satisfies the initial disclosure requirements of Federal Reserve Board Regulation Z (12 C.F.R. Part 226).

1987, cc. 622, 639, 714, §§ 6.1-330.63, 6.1-330.78; 1992, Sp. Sess., c. 4; 1997, c. 112; 2005, c. 670; 2009, cc. 784, 860; 2010, c. 794.



§ 6.2-433. Amendment to open-end credit contract or plan by bank or savings institution

A. Any open-end credit plan, as defined in § 6.2-300, by a bank or savings institution may be amended in any respect by the bank or savings institution at any time and from time to time to modify or delete terms, or to add new terms, which new or modified terms and amendment need not be of a kind previously included in or contemplated by such contract or plan, or of a kind integral to the relationship of the parties, by following the procedures, if any, set forth in the contract or plan for effecting changes in the terms thereof, subject to the bank's or savings institution's complying with any applicable notice requirements under the Truth in Lending Act (15 U.S.C. § 1601 et seq.) and regulations promulgated thereunder, as in effect from time to time.

B. Unless the contract or plan referred to in subsection A otherwise expressly provides, a bank or savings institution may amend such contract or plan in any respect at any time and from time to time, whether or not the amendment or the subject of the amendment was originally contemplated or addressed by the parties or is integral to the relationship between the parties. Without limiting the foregoing, such amendment may change terms by the addition of new terms or by the deletion or modification of existing terms, whether relating to plan benefits or features, the periodic rate or rates used to calculate finance charges, the manner of calculating periodic rate finance charges or outstanding unpaid indebtedness, variable schedules or formulas, finance charges other than periodic rate finance charges, other charges or fees, collateral requirements, methods for obtaining or repaying extensions of credit, attorney fees, plan termination, the manner for amending the terms of the contract or plan, arbitration or other alternative dispute resolution mechanisms, or other matters of any kind whatsoever. Unless the contract or plan otherwise expressly provides, any amendment may, on and after the date upon which it becomes effective as to a particular borrower, apply to all then outstanding unpaid indebtedness in the borrower's account under the contract or plan, including any such indebtedness that arose prior to the effective date of the amendment. A contract or plan may be amended pursuant to this subsection regardless of whether the contract or plan is active or inactive or whether additional borrowings are available thereunder. Any such amendment may become effective as determined by the bank or savings institution, subject to compliance by the bank or savings institution with any applicable provisions under the Truth in Lending Act (15 U.S.C. § 1601 et seq.) and the regulations promulgated thereunder, as in effect from time to time. Any notice of an amendment sent by the bank or savings institution may be included in the same envelope with a periodic statement or as part of the periodic statement or in other materials sent to the borrower.

1987, cc. 622, 639, 714, § 6.1-330.63; 1992, Sp. Sess., c. 4; 1997, c. 112; 2005, c. 670; 2010, c. 794.



§ 6.2-434. Law governing open-end credit contract or plan by bank or savings institution

An open-end credit plan, as defined in § 6.2-300, between a bank or savings institution and an obligor, or any plan which permits an obligor to avail himself of the credit so established, shall be governed solely by federal law, and by the laws of the Commonwealth, unless otherwise expressly agreed in writing by the parties.

1987, cc. 622, 639, 714, § 6.1-330.63; 1992, Sp. Sess., c. 4; 1997, c. 112; 2005, c. 670; 2010, c. 794.



§ 6.2-435. Law governing open-end credit contract or plan by seller or lender

An open-end credit plan as defined in § 6.2-300, between a seller or lender and an obligor shall be governed solely by federal law, and by the laws of the Commonwealth, unless otherwise expressly agreed in writing by the parties.

1987, cc. 622, 639, 714, § 6.1-330.78; 1992, Sp. Sess., c. 4; 1997, c. 112; 2009, cc. 784, 860; 2010, c. 794.



§ 6.2-436. Compliance with federal law

Every person subject to the provisions of 15 U.S.C. § 1601 et seq. and Federal Reserve Board Regulation Z (12 C.F.R. Part 226) shall comply with such statutes and regulations when offering or extending consumer credit as defined therein. A lender who fails to comply with this section shall not be subject to any liability or penalty beyond those imposed by such federal statutes and regulations.

1987, c. 622, § 6.1-330.79; 2010, c. 794.



§ 6.2-437. Right of buyer of consumer goods to refinance certain payments; agreements as to fluctuation in schedule of payments

A. In any sales transaction, except one pursuant to an open-end account, involving exclusively consumer goods as defined in subdivision (a) (23) of § 8.9A-102 in which credit is extended and a security interest in consumer goods is taken, any installment payment, other than a down payment made prior to or contemporaneously with the execution of an agreement evidencing the transaction, that is more than 10 percent greater than the regular or recurring installment payments, shall be subject to the buyer's right to refinance such a payment on the basis of an extended period of time. Such additional payments shall be in amounts that shall allow the unpaid balance to be paid in as few periodic payments, not more than 10 percent greater than the regularly scheduled installment payments, as are required to pay such balance. Such additional payments shall be considered and treated as part of the original transaction.

B. The parties may agree in a separate writing that one or more payments or the intervals between one or more payments shall be reduced or expanded in accordance with the desires or needs of the buyer, if such fluctuations in the schedule of payments are expressly arranged to coincide with the anticipated fluctuations in the buyer's capability to make such payments.

C. No seller who has refused to refinance in compliance with the provisions of this section shall be entitled (i) to the return or repossession of the goods involved in the transaction or (ii) to a judgment for the unpaid balance involved in the transaction at the time of his failure to do so.

1987, c. 622, § 6.1-330.90; 2010, c. 794.



§ 6.2-500. Definitions

As used in this chapter, unless the context requires a different meaning:

"Adverse action" means a denial or revocation of credit, a change in the terms of an existing credit arrangement, or a refusal to grant credit in substantially the amount or on substantially the terms requested. The term does not include a refusal to extend additional credit under an existing credit arrangement where the applicant is delinquent or otherwise in default, or where such additional credit would exceed a previously established credit limit.

"Applicant" means any person who applies to a creditor directly for an extension, renewal, or continuation of credit, or applies to a creditor indirectly by use of an existing credit plan for an amount exceeding the previously established credit limit.

"Credit" means the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment or to purchase property or services and defer payment therefor.

"Creditor" means any person who regularly extends, renews, or continues credit; any person who regularly arranges for the extension, renewal, or continuation of credit; or any assignee of an original creditor who participates in the decision to extend, renew, or continue credit.

1975, c. 627, § 59.1-21.20; 1977, c. 589; 2010, c. 794.



§ 6.2-501. Prohibited discrimination

A. It shall be unlawful for any creditor to discriminate against any applicant, with respect to any aspect of a credit transaction:

1. On the basis of race, color, religion, national origin, sex or marital status, or age, provided the applicant has the capacity to contract; or

2. Because all or part of the applicant's income derives from any public assistance or social services program.

B. It shall not constitute discrimination for purposes of this chapter for a creditor:

1. To make an inquiry of marital status if such inquiry is for the purpose of ascertaining the creditor's rights and remedies applicable to the particular extension of credit and not to discriminate in a determination of creditworthiness;

2. To make an inquiry of the applicant's age or of whether the applicant's income derives from any public assistance or social services program if such inquiry is for the purpose of determining the amount and probable continuance of income levels, credit history, or other pertinent element of creditworthiness as provided in regulations of the Commission;

3. To use any empirically derived credit system which considers age if such system is demonstrably and statistically sound in accordance with regulations of the Commission, except that in the operation of such system the age of an elderly applicant may not be assigned a negative factor or value; or

4. To make an inquiry or to consider the age of an elderly applicant when the age of such applicant is to be used by the creditor in the extension of credit in favor of such applicant.

C. It is not a violation of this section for a creditor to refuse to extend credit offered pursuant to:

1. Any credit assistance program expressly authorized by law for an economically disadvantaged class of persons;

2. Any credit assistance program administered by a nonprofit organization for its members or an economically disadvantaged class of persons; or

3. Any special purpose credit program offered by a profit-making organization to meet special social needs which meets standards prescribed in regulations by the Commission, if such refusal is required by or made pursuant to such program.

1977, c. 589, § 59.1-21.21:1; 2002, c. 747; 2010, c. 794.



§ 6.2-502. Notification of action on credit application

Within 30 days, or such longer reasonable time as specified in regulations of the Commission for any class of credit transaction, after receipt of a completed application for credit, a creditor shall notify the applicant of its action on the application.

1977, c. 589, § 59.1-21.21:1; 2002, c. 747; 2010, c. 794.



§ 6.2-503. Statement of reasons for adverse action

A. Each applicant against whom adverse action is taken shall be entitled to a statement of reasons for the action on the application from the creditor. A creditor shall satisfy this obligation by:

1. Providing statement of reasons in writing as a matter of course to applicants against whom adverse action is taken; or

2. Giving written notification of adverse action that discloses (i) the applicant's right to a statement of reasons within 30 days after receipt by the creditor of a request made within 60 days after such notification and (ii) the identity of the person or office from which such statement may be obtained. The statement may be given orally if the written notification advises the applicant of his right to have the statement of reasons confirmed in writing on written request.

B. A statement of reasons meets the requirements of this section only if it contains the specific reasons for the adverse action taken.

C. Where a creditor has been requested by a third party to make a specific extension of credit directly or indirectly to an applicant, the notification and statement of reasons required by this section may be made directly by such creditor, or indirectly through the third party, provided in either case that the identity of the creditor is disclosed.

D. The requirements of subsections A, B, and C may be satisfied by oral statements or notifications in the case of any creditor who did not act on more than 150 applications during the calendar year preceding the calendar year in which the adverse action is taken, as determined under regulations of the Commission.

1977, c. 589, § 59.1-21.21:1; 2002, c. 747; 2010, c. 794.



§ 6.2-504. Requirement of signatures of both parties to a marriage not discriminatory in a secured transaction

For the purposes of a secured transaction, a request for the signature of both parties to a marriage for the purpose of creating a valid lien, passing clear title, waiving inchoate rights to property, or assigning earnings, shall not constitute discrimination under this chapter. This provision shall not be construed to permit a creditor to take sex or marital status into account in connection with the evaluation of creditworthiness of any applicant.

1975, c. 627, § 59.1-21.22; 1977, c. 589; 2010, c. 794.



§ 6.2-505. Remedies for violation

A. Any creditor who fails to comply with any requirement imposed under this chapter shall be liable to the aggrieved applicant in an amount equal to the sum of any actual damages sustained by such applicant.

B. Any creditor, other than the federal or state government or any political subdivision or agency of such government, who fails to comply with any requirement imposed under this chapter shall be liable to the aggrieved applicant for punitive damages in an amount not greater than $10,000, as determined by the court, in addition to any actual damages provided in subsection A.

C. Upon application by an aggrieved applicant, an appropriate court may grant such equitable and declaratory relief as is necessary to enforce the requirements imposed under this chapter.

D. In the case of any successful action to enforce the foregoing liability, the costs of the action, together with the reasonable attorney fee as determined by the court, shall be added to any damages awarded by the court under the provisions of subsections A, B, and C.

E. Any action under this chapter may be brought in an appropriate court within two years from the date of the occurrence of the violation.

1975, c. 627, § 59.1-21.23; 1977, c. 589; 2010, c. 794.



§ 6.2-506. Commission regulations

The Commission shall adopt regulations to effectuate the purposes of this chapter provided that such regulations conform to and are no broader in scope than regulations, and amendments thereto, adopted by the Board of Governors of the Federal Reserve System under the federal Equal Credit Opportunity Act (15 U.S.C. § 1691 et seq.). Such conforming regulations shall exempt from the coverage of this chapter any class of transactions which may be exempted from time to time from the federal Equal Credit Opportunity Act (15 U.S.C. § 1691 et seq.), by regulations of the Federal Reserve System.

1975, c. 627, § 59.1-21.24; 1977, c. 589; 2010, c. 794.



§ 6.2-507. Limitation on liability

No provision of this chapter imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule, regulation, or interpretation thereof by the Commission or by the Federal Reserve Board or officer or employee duly authorized by the Board to issue such interpretation or approvals under the comparable provisions of the federal Equal Credit Opportunity Act, (15 U.S.C. § 1691 et seq.), and regulations thereunder, notwithstanding that after such act or omission has occurred, such rule, regulation, or interpretation is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.

1975, c. 627, § 59.1-21.24; 1977, c. 589; 2010, c. 794.



§ 6.2-508. Compliance with Equal Credit Opportunity Act constitutes compliance with chapter

Compliance with the federal Equal Credit Opportunity Act, (15 U.S.C. § 1691 et seq.), as amended, and regulations issued by the Federal Reserve Board thereunder, constitutes compliance with this chapter.

1975, c. 627, § 59.1-21.24; 1977, c. 589; 2010, c. 794.



§ 6.2-509. Public to be informed of rights under chapter

The Commission shall use any methods available to it to inform the public of the rights created by this chapter. Notice given pursuant to the federal Equal Credit Opportunity Act, (15 U.S.C. § 1691 et seq.), and regulations promulgated thereto, shall satisfy the requirements of this section.

1977, c. 589, § 59.1-21.25; 2010, c. 794.



§ 6.2-510. Commission to investigate complaints; records to be open to public

The Commission shall receive, investigate, and mediate complaints of violations of this chapter and shall keep all records pertaining to such complaints, investigations, and mediations open to the public. Nothing in this section shall toll the operation of subsection E of § 6.2-505.

1977, c. 589, § 59.1-21.26; 2010, c. 794.



§ 6.2-511. Credit standards discoverable

Nothing in this chapter shall be construed to prohibit the discovery of a creditor's standards for granting credit, which discovery shall be under appropriate discovery procedures in the court in which an action is brought.

1977, c. 589, § 59.1-21.27; 2010, c. 794.



§ 6.2-512. Election of remedies

Where the same act or omission constitutes a violation of this chapter and of applicable federal law, a person aggrieved by such conduct may bring a legal action to recover monetary damages either under this chapter or under federal law, but not both. This election of remedies shall not apply to court actions in which the relief sought does not include monetary damages or to administrative actions.

1977, c. 589, § 59.1-21.28; 2010, c. 794.



§ 6.2-513. Authority of Attorney General

Notwithstanding any other provisions of the law to the contrary, the Attorney General may investigate and bring an action in the name of the Commonwealth to enjoin any violation of this chapter.

1970, c. 780, § 59.1-68.2; 1973, c. 537; 1975, c. 43; 1984, c. 582; 2010, c. 794.



§ 6.2-600. Repealed

Repealed by Acts 2013, cc. 30 and 102.



§ 6.2-601. Federal insurance of deposits required for all banks or savings institutions

Notwithstanding any other provisions contained in this title, no bank or savings institution doing business in the Commonwealth shall accept deposits unless its deposit accounts are insured by the Federal Deposit Insurance Corporation or other federal insurance agency, up to the limits of the insurance provided thereby. No bank or savings institution shall solicit deposits in the Commonwealth, nor shall any other person solicit or accept deposits in the Commonwealth on behalf of a bank or savings institution, unless the deposit accounts of such bank or savings institution are insured by the Federal Deposit Insurance Corporation or other federal insurance agency, up to the limits of the insurance provided thereby.

1986, c. 500, § 6.1-2.9:4; 1990, c. 3; 1996, c. 16; 2010, c. 794.



§ 6.2-602. Adverse claims to accounts

A. Notice to any financial institution doing business in the Commonwealth of an adverse claim to funds in an account with such institution shall not require the institution to recognize the adverse claim unless the adverse claimant shall either:

1. Procure a restraining order, injunction, or other appropriate order against the financial institution from an appropriate court; or

2. Execute to such financial institution, in form and with sureties acceptable to it, a bond indemnifying the institution from any and all liability, loss, damage, costs, and expenses, for and on account of the payment or recognition of such adverse claim, or the dishonor of, or failure to pay, any check, or failure to comply with any other order, of the person to whose credit the account is held.

B. This section shall not affect the provisions of Article 2 (§ 6.2-604 et seq.) of this chapter governing multiple-party accounts, and any claim by a party to such account shall be determined in accordance with the provisions therein.

C. This section shall not affect any notice of lien pursuant to § 8.01-502, any order of an appropriate court, or the issuance of a notice or other action issued by a state or federal governmental agency.

1996, c. 963, § 6.1-2.9:7; 2010, c. 794.



§ 6.2-603. Medical savings accounts and health savings accounts

To the extent allowed by federal law, a bank, insured savings institution, or credit union may act as a trustee or custodian of health savings accounts established with financial institutions under § 223 of the United States Internal Revenue Code of 1986, as amended from time to time, and medical savings accounts established with financial institutions under § 220 of the United States Internal Revenue Code of 1986, as amended from time to time. Contributions may be accepted and interest thereon retained by such institution pursuant to forms provided by it and may be invested in accounts of the institution in accordance with the terms upon which such contributions were accepted. The financial institution shall administer such accounts in accordance with the requirements of federal law.

1999, c. 331, § 6.1-2.9:8; 2005, cc. 503, 572; 2010, c. 794.



§ 6.2-603.1. Savings promotions

A. As used in this section, unless the context requires a different meaning:

"Depository institution" means a bank, savings institution, or credit union that is subject to any provision of this title and that offers savings accounts, share accounts, certificates of deposit, or other savings products or programs.

"Nonqualifying account" means a savings account, share account, certificate of deposit, or other savings product or program offered by a depository institution that is not a qualifying account.

"Qualifying account" means a savings account, share account, share certificate, or other savings product or program offered by a depository institution through which depositors may obtain chances to win prizes in a savings promotion.

"Savings promotion" means a contest or promotion sponsored by a depository institution in which a chance of winning designated prizes is obtained by its depositors for the purposes of encouraging depositors to build and maintain savings deposits.

B. Any depository institution may sponsor a savings promotion in accordance with the provisions of this section, to the extent (i) the savings promotion is not prohibited by federal law or regulation and (ii) the savings promotion complies with the following requirements:

1. Participants in the savings promotion shall not be required to provide any consideration in order to obtain entries to win. For purposes of this subdivision, participants shall not be deemed to have provided consideration due to the requirement that they deposit a specified amount of money for a specified time period in a qualifying account in order to obtain entries to win, provided that:

a. The interest rate associated with any such qualifying account is not reduced when compared with other comparable nonqualifying accounts offered by any depository institution, to account for the possibility of depositors winning specified prizes; and

b. The depository institution does not charge a fee for participating in the savings promotion;

2. All fees charged in connection with a qualifying account shall be comparable with all fees charged in connection with other comparable nonqualifying accounts, if any, offered by the depository institution;

3. The savings promotion shall be conducted such that each entry in the savings promotion has an equal chance of being drawn;

4. Participants in the savings promotion shall not be required to be present at a prize drawing in order to win; and

5. The savings promotion is conducted in a manner that complies with the applicable requirements of Chapter 31 (§ 59.1-415 et seq.) of Title 59.1.

C. For purposes of Article 1 (§ 18.2-325 et seq.) of Chapter 8 of Title 18.2, a savings promotion offered in accordance with this section shall not constitute illegal gambling or otherwise be deemed to entail the promotion of gambling or a lottery.

2015, cc. 12, 154.



§ 6.2-604. Definitions

As used in this article, unless the context requires a different meaning:

"Account" means a contract of deposit of funds between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit, share account, and other similar arrangements.

"Beneficiary" means a person named in a trust account as one for whom a party to the account is named as trustee.

"Financial institution" means any entity authorized to do business under state or federal laws relating to financial institutions that is authorized to establish accounts, including, without limitation, banks, trust companies, savings institutions, and credit unions.

"Joint account" means an account payable on request to one or more of two or more parties whether or not mention is made of any right of survivorship.

"Multiple-party account" means any of the following types of account: (i) a joint account, (ii) a P.O.D. account, or (iii) a trust account. The term does not include accounts established for deposit of funds of a partnership, joint venture, or other association for business purposes, or accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization, or a regular fiduciary or trust account where the relationship is established other than by deposit agreement.

"Net contribution" of a party to a joint account as of any given time is the sum of all deposits thereto made by or for him, less all withdrawals made by or for him which have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or any dividends included in the current balance. The term includes, in addition, any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question.

"Party" means a person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account. The term includes a P.O.D. payee or beneficiary of a trust account only after the account becomes payable to him by reason of his surviving the original payee or trustee. The term includes a guardian, conservator, personal representative, or assignee, including an attaching creditor, of a party. The term also includes a person identified as a trustee of an account for another whether or not a beneficiary is named, but it does not include any named beneficiary unless he has a present right of withdrawal.

"Payment," with respect to sums on deposit, includes withdrawal, payment on check or other directive of a party, and any pledge of sums on deposit by a party and any setoff, or reduction or other disposition of all or part of an account pursuant to a pledge.

"P.O.D. account" means an account payable on request to one person during his lifetime and on his death to one or more P.O.D. payees, or to one or more persons during their lifetimes and on the death of all of them to one or more P.O.D. payees.

"P.O.D. payee" means a person designated on a P.O.D. account as one to whom the account is payable on request after the death of one or more persons.

"Proof of death" includes a death certificate; a certificate of qualification upon a decedent's estate; or an authenticated copy of any record or report of a governmental agency, domestic or foreign, that a person is dead.

"Request" means a proper request for withdrawal, or a check or order for payment, that complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution. If the financial institution conditions withdrawal or payment on advance notice, for purposes of this article the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal.

"Sums on deposit" means the balance payable on a multiple-party account including interest, dividends, and in addition any deposit life insurance proceeds added to the account by reason of the death of a party.

"Trust account" means an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sums on deposit in the account, without regard to whether payment to the beneficiary is mentioned in the deposit agreement. The term does not include (i) a regular trust account under a testamentary trust or a trust agreement that has significance apart from the account or (ii) a fiduciary account arising from a fiduciary relationship such as an attorney-client relationship.

"Withdrawal" includes payment to a third person pursuant to check or other directive of a party.

1979, c. 407, § 6.1-125.1; 2010, c. 794.



§ 6.2-605. Applicability

A. The provisions of §§ 6.2-606, 6.2-607, and 6.2-608 concerning beneficial ownership as between parties, or as between parties and P.O.D. payees or beneficiaries of multiple-party accounts, are relevant only to controversies between these persons and their creditors and other successors, and have no bearing on the power of withdrawal of these persons as determined by the terms of account contracts.

B. The provisions of §§ 6.2-612 through 6.2-617 govern the liability of financial institutions that make payments pursuant thereto, and their set-off rights.

1979, c. 407, § 6.1-125.2; 2010, c. 794.



§ 6.2-606. Ownership during lifetime; garnishment, attachment, or levy

A. A joint account belongs, during the lifetimes of all parties, to the parties in proportion to the net contributions by each to the sums on deposit, except that a joint account between persons married to each other shall belong to them equally, and unless, in either case, there is clear and convincing evidence of a different intent.

B. A P.O.D. account belongs to the original payee during his lifetime and not to any P.O.D. payee. If two or more parties are named as original payees, during their lifetimes rights as between them are governed by subsection A.

C. Unless (i) a contrary intent is manifested by the terms of the account or the deposit agreement or (ii) there is other clear and convincing evidence of an irrevocable trust, a trust account belongs beneficially and absolutely to the trustee during his lifetime. If two or more parties are named as trustee on the account, during their lifetimes beneficial rights as between them are governed by subsection A. If there is an irrevocable trust, the account belongs beneficially to the beneficiary.

D. Upon an order of garnishment, attachment, or other levy addressed to a party to a joint account as mentioned in subsection A, or a trust account as mentioned in subsection C, the financial institution shall:

1. File an answer setting forth the form of account, whether it has funds responsive to the process, and such information as it has as to the names and addresses of the parties to the account;

2. Send a copy of such answer by first class mail to the petitioning creditor or counsel of record;

3. From the time of service of such garnishment, attachment or levy, hold the amount subject to such garnishment, attachment or levy, or such lesser amount or sum as it may have, which amount shall be set forth in its answer; and

4. Not permit any person to draw against such amount whether by check against such account or otherwise.

E. If the petitioning creditor shall desire to pursue the question of ownership of such funds held subject to the claim of two or more parties to the deposit account, it shall (i) provide the clerk of the court that issued the order of garnishment, attachment, or other levy with a copy of the documents originally served on the original defendants or judgment defendants and (ii) request the clerk to issue a summons accompanied by such copy with a copy of a notice to co-depositors containing substantially the following information: "Attached is a copy of the documents served on a financial institution to cause it to withhold money from an account in which you may have an interest. If you wish to protect your interests, you or your attorney should take appropriate legal action promptly."

F. Upon payment of the appropriate fees, the clerk shall issue such summons to be served on any other party having an interest or apparent interest in such account. Service on a party to the account made at the address on record at the financial institution shall be presumed to be proper service for the purposes of this section. In addition, a copy of such summons and notice shall be issued and served on or mailed to both the financial institution and the original defendant or judgment debtor. If such summons is received either by certified or registered mail or acknowledged in writing within 21 days on or by such financial institution, it shall continue to hold such funds pending further order of the court. If such financial institution is not served with, or does not acknowledge, such an order within 21 days from the filing of such answer, it may treat the garnishment, attachment or levy, insofar as it relates to such joint or trust accounts, as terminated on the twenty-second day and being of no further force or effect.

G. The court shall allow the financial institution its reasonable expenses in responding to discovery of its records and may condition any such discovery upon prepayment of such expenses.

H. Orders to withhold and deliver issued by the Department of Social Services shall be complied with as provided in §§ 63.2-1929 and 63.2-1931.

1979, c. 407, § 6.1-125.3; 1982, c. 302; 1983, c. 531; 1987, c. 296; 1988, cc. 368, 547; 1990, c. 950; 2010, c. 794.



§ 6.2-607. Effect of divorce

Upon the entry of a decree of divorce, either a mensa et thoro or a vinculo matrimonii, all rights of either consort in any multiple-party account then existing between them, including the right of survivorship, shall be extinguished; and any joint account then existing between the consorts shall thereupon be converted into a tenancy in common, in the proportions provided in subsection A of § 6.2-606, unless otherwise ordered by the court.

1979, c. 407, § 6.1-125.4; 2010, c. 794.



§ 6.2-608. Right of survivorship

A. Sums remaining on deposit at the death of a party to a joint account belong to the surviving party as against the estate of the decedent unless there is clear and convincing evidence of a different intention at the time the account is created. If there are two or more surviving parties, their respective ownerships during their lifetime shall be in proportion to their previous ownership interests under § 6.2-606 augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before his death; and the right of survivorship continues between the surviving parties.

B. If the account is a P.O.D. account:

1. On the death of one of two or more original payees, the rights to any sums remaining on deposit are governed by subsection A;

2. On the death of the sole original payee or of the survivor of two or more original payees, any sums remaining on deposit belong to the P.O.D. payee or payees if surviving, or to the survivor of them if one or more die before the original payee. If two or more P.O.D. payees survive, there is no right of survivorship in the event of death of a P.O.D. payee thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

C. If the account is a trust account:

1. On the death of one of two or more trustees, the rights to any sums remaining on deposit are governed by subsection A;

2. On the death of the sole trustee or the survivor of two or more trustees, any sums remaining on deposit belong to the persons named as beneficiaries, if surviving, or to the survivor of them if one or more die before the trustee, unless there is clear evidence of a contrary intent. If two or more beneficiaries survive the death of the sole trustee or the last survivor of two or more trustees, there is no right of survivorship in the event of death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

D. In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account other than to transfer the rights of the decedent as part of his estate. If the terms of the account clearly indicate that there is no right of survivorship, the estate of a decedent party shall succeed to the rights of decedent in such account.

E. A right of survivorship arising from the express terms of the account or under this section, a beneficiary designation in a trust account, or a P.O.D. payee designation, cannot be changed by will.

1979, c. 407, § 6.1-125.5; 1981, c. 53; 2010, c. 794.



§ 6.2-609. Change of form of account upon written order to financial institution

The provisions of § 6.2-608 as to rights of survivorship are determined by the form of the account at the death of a party. This form may be altered by written order given by a party to the financial institution to change the form of the account or to stop or vary payment under the terms of the account. The order or request shall be signed by a party, received by the financial institution during the party's lifetime, and not countermanded by other written order of the same party during his lifetime.

1979, c. 407, § 6.1-125.6; 2010, c. 794.



§ 6.2-610. Transfers arising from right of survivorship nontestamentary

Any transfers resulting from the application of § 6.2-608 are effective by reason of the account contracts involved and this article and are not to be considered as testamentary or subject to Chapter 4 (§ 64.2-400 et seq.) of Title 64.2.

1979, c. 407, § 6.1-125.7; 2010, c. 794.



§ 6.2-611. Liability of surviving party for debts and other liabilities of decedent's estate

A. If the assets of a deceased party's estate, other than the assets in a multiple-party account, are not sufficient to pay the debts, taxes, and expenses of estate administration, including statutory allowances to the surviving spouse, minor children, and dependent children, no transfer of account funds, to which the deceased party was beneficially entitled immediately before his death, shall be effective, by virtue of a party's survivorship of the decedent, against the estate of such deceased party to the extent such funds are needed to pay such liabilities of the estate.

B. A surviving party, P.O.D. payee, or beneficiary who receives payment from a multiple-party account after the death of a deceased party shall be liable to account to his personal representative for amounts the decedent owned beneficially immediately before his death to the extent necessary to discharge the claims and charges described in subsection A that remain unpaid after application of the decedent's estate. No proceeding to assert this liability shall be commenced (i) unless the personal representative has received a written demand by a surviving spouse, a creditor, or one acting for a minor or dependent child of the decedent and (ii) later than two years following the death of the decedent. Sums recovered by the personal representative shall be administered as part of the decedent's estate.

C. This section shall not affect the right of a financial institution to make payment on multiple-party accounts according to the terms thereof, or make it liable to the estate of a deceased party unless, before payment, the institution has been served with process in a proceeding by the personal representative.

1979, c. 407, § 6.1-125.8; 2010, c. 794.



§ 6.2-612. Financial institution duties; multiple-party accounts

Financial institutions may enter into multiple-party accounts to the same extent that they may enter into single-party accounts. Any multiple-party account may be paid, on request, to any one or more of the parties. A financial institution shall not be required to inquire as to the source of funds received for deposit to a multiple-party account, or to inquire as to the proposed application of any sum withdrawn from an account, for purposes of establishing net contributions.

1979, c. 407, § 6.1-125.9; 2010, c. 794.



§ 6.2-613. Payment of sums in joint account

Any sums in a joint account may be paid, on request, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is demanded. Payment may not be made to the personal representative or heirs of a deceased party under the Virginia Small Estate Act (§ 64.2-600 et seq.) unless (i) proof of death is presented to the financial institution showing that the decedent was the last surviving party or (ii) there is no right of survivorship under § 6.2-608.

1979, c. 407, § 6.1-125.10; 2010, cc. 269, 794.



§ 6.2-614. Payment of P.O.D. account

Any P.O.D. account may be paid, on request, to any original party to the account. Payment may be made, on request, to the P.O.D. payee or to the personal representative or heirs of a deceased P.O.D. payee under the Virginia Small Estate Act (§ 64.2-600 et seq.) upon presentation to the financial institution of proof of death showing that the P.O.D. payee survived all persons named as original payees. Payment may be made to the personal representative or heirs of a deceased original payee under the Virginia Small Estate Act (§ 64.2-600 et seq.) if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as an original payee or as P.O.D. payee.

1979, c. 407, § 6.1-125.11; 2010, cc. 269, 794.



§ 6.2-615. Payment of trust account

Any trust account may be paid, on request, to any trustee. Unless the financial institution has received written notice that the beneficiary has a vested interest not dependent upon his surviving the trustee, payment may be made to the personal representative or heirs of a deceased trustee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as trustee or beneficiary. Payment may be made, on request, to the beneficiary upon presentation to the financial institution of proof of death showing that the beneficiary or beneficiaries survived all persons named as trustees.

1979, c. 407, § 6.1-125.12; 2010, c. 794.



§ 6.2-616. Discharge of financial institution upon payment

A. Payment made pursuant to §§ 6.2-612 through 6.2-615 discharges the financial institution from all claims for amounts so paid whether or not the payment is consistent with the beneficial ownership of the account as between parties, P.O.D. payees, or beneficiaries, or their successors.

B. The discharge provided by subsection A does not extend to payments made after a financial institution has received written notice from any party able to request present payment to the effect that withdrawals in accordance with the terms of the account should not be permitted. Unless the notice is withdrawn by the person giving it, or the successor of any deceased party has concurred in any demand for withdrawal, a discharge provided by subsection A shall not apply to withdrawals permitted by the financial institution.

C. No other notice or any other information shown to have been available to a financial institution shall affect its right to the discharge provided by subsection A. The discharge provided by subsection A shall have no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of funds in, or withdrawn from, multiple-party accounts.

D. If any party, or the personal representative of any party, notifies the financial institution in writing not to permit withdrawals by any party, the financial institution may refuse, without liability, to allow any withdrawal pending the determination of the rights of the parties.

1979, c. 407, § 6.1-125.13; 2010, c. 794.



§ 6.2-617. Setoff by financial institution against account

Without qualifying any other statutory right to setoff or lien, and subject to any contractual provision, if a party to a multiple-party account is indebted to a financial institution, the financial institution has a right to setoff against the account in which the party has or had immediately before his death a present right of withdrawal. The amount of the account subject to setoff is that proportion to which the debtor is, or was immediately before his death, beneficially entitled, and in the absence of proof of net contributions, to an equal share with all parties having present rights of withdrawal.

1979, c. 407, § 6.1-125.14; 2010, c. 794.



§ 6.2-618. Identification of joint accounts

A. Every financial institution in the Commonwealth offering joint accounts to its depositors shall either:

1. Use two separate forms for the creation of joint accounts, one of which shall be clearly labeled "JOINT ACCOUNT WITH SURVIVORSHIP" and the other of which shall be clearly labeled "JOINT ACCOUNT -- NO SURVIVORSHIP," provided that a financial institution electing to use separate forms is not required to maintain both forms or make both forms available to persons opening joint accounts and may, in its discretion, elect to make one or both forms available to persons opening joint accounts; or

2. Use one form for the creation of such accounts that shall contain the two labels "JOINT ACCOUNT WITH SURVIVORSHIP" and "JOINT ACCOUNT -- NO SURVIVORSHIP," with appropriate blank space or lines beside such labels for the parties to sign in order to indicate the type of account desired, which signature requirement shall be in addition to any signature verification form.

B. The forms provided for in subdivision A 1 may be identical in all respects except for the labels therein specified. This section shall not be construed to prevent any financial institution from changing from one method of identification to the other method of identification at any time, nor to require a financial institution making such a change to make any changes to the forms of its existing accounts.

C. The forms described in subsection A shall include disclosures to inform persons opening joint accounts of the disposition of such accounts upon a party's death. Disclosures in a form substantially similar to the following shall satisfy the requirements of this section:

Joint Account With Survivorship -- On the death of a party to the account, the deceased party's ownership in the account passes to the surviving party or parties to the account.

Joint Account -- No Survivorship -- On the death of a party to the account, the deceased party's ownership in the account passes as a part of the party's estate under the party's will, trust, or by intestacy.

D. This section is not applicable to joint accounts created before July 1, 1980.

1979, c. 407, § 6.1-125.15; 1999, c. 125; 2010, c. 794; 2013, c. 70.



§ 6.2-619. Certain duties of parties to joint accounts in financial institutions

A. Parties to a joint account in a financial institution occupy the relation of principal and agent as to each other, with each standing as a principal in regard to his ownership interest in the joint account and as agent in regard to the ownership interest of the other party. The provisions of the Uniform Power of Attorney Act (§ 64.2-1600 et seq.) shall apply to such principal/agent relationships.

B. For the purposes of this section, the ownership interest of the parties to the joint account shall be determined in accordance with the provisions of this article.

1996, c. 260, § 6.1-125.15:1; 2010, cc. 455, 632, 794.



§ 6.2-620. Application of article to accounts existing on July 1, 1980

A. Unless otherwise provided in this article, the provisions of this article shall be applicable to all multiple-party accounts in every financial institution in the Commonwealth on July 1, 1980, regardless of when such multiple-party accounts might have been opened or created.

B. Nothing in this article shall affect the common-law presumption of convenience now existing between persons not married to each other in joint accounts that were created prior to July 1, 1980, insofar as the ownership of the funds, whenever deposited, during their joint lifetime or their right of survivorship therein are concerned. Issues regarding ownership of such funds shall continue to be decided pursuant to the precedents of the Virginia Supreme Court.

1979, c. 407, § 6.1-125.16; 2010, c. 794.



§ 6.2-700. Definitions

As used in this chapter, unless the context requires a different meaning:

"Acquire" means:

1. The merger or consolidation of one bank holding company with another bank holding company;

2. The acquisition by a bank holding company of direct or indirect ownership or control of voting shares of another bank holding company or a bank, if, after such acquisition, the bank holding company making the acquisition will directly or indirectly own or control more than five percent of any class of voting shares of the other bank holding company or the bank;

3. The direct or indirect acquisition by a bank holding company of all or substantially all of the assets of another bank holding company or of a bank; or

4. Any other action that would result in direct or indirect control by a bank holding company of another bank holding company or a bank.

"Bank" has the same meaning assigned to it in 12 U.S.C. § 1841(c).

"Bank holding company" has the meaning assigned to it in 12 U.S.C. § 1841 (a) (1).

"Financial institution" shall not include any consumer finance company or savings institution.

"Financial institution holding company" means any person that has control over any financial institution or that has control over any person that controls any financial institution.

"Home state" means:

1. With respect to a national bank, the state in which the main office is located;

2. With respect to a state bank, the state by which the bank is chartered; and

3. With respect to a bank holding company, the state in which the total deposits of all banking subsidiaries of such company are the largest on the later of (i) July 1, 1966, or (ii) the date on which the company becomes a bank holding company under the federal Bank Holding Company Act (12 U.S.C. § 1841ff).

"Out-of-state bank holding company" means a bank holding company that has as its home state a state other than the Commonwealth.

"Subsidiary" means an entity over which another person has control. With respect to a bank, "subsidiary" means:

1. Any entity 25 percent or more of whose voting shares, excluding shares owned by the United States or by any company wholly owned by the United States, are directly or indirectly owned or controlled by such bank holding company, or held by it with power to vote;

2. Any company the election of a majority of whose directors is controlled in any manner by such bank holding company; or

3. Any company with respect to the management or policies of which such bank holding company has the power, directly or indirectly, to exercise a controlling influence, as determined by the Commission, after notice and opportunity for hearing.

"Virginia bank" means a bank that is organized under the laws of the Commonwealth or of the United States and that has the Commonwealth as its home state.

"Virginia bank holding company" means a bank holding company that has the Commonwealth as its home state and is not controlled by a bank holding company other than a Virginia bank holding company.

"Virginia financial institution" means a financial institution authorized to do business in the Commonwealth.

"Virginia financial institution holding company" means any person that has control over any financial institution authorized to do business in the Commonwealth or has control over a person that controls any such financial institution.

1978, c. 683, § 6.1-381; 1983, c. 194; 1985, c. 544, § 6.1-398; 1985, c. 604; 1986, c. 257; 1993, c. 58; 1994, cc. 315, 351; 1996, c. 16; 1998, c. 231; 2010, c. 794.



§ 6.2-701. Presumptions regarding control of entities, ownership of shares, and activities of subsidiaries or other entities

A. A person shall be deemed to control another entity if:

1. It owns 25 percent or more of the voting shares of the entity;

2. The person is presumed to control the entity under the Bank Holding Company Act of 1956 (12 U.S.C. § 1841 et seq.), as amended, or under Section 10 of the Home Owners' Loan Act (12 U.S.C. § 1467a), as amended; or

3. A determination has been made by the Commission that the person exercises a controlling influence over the management and policies of the entity.

B. A financial institution holding company shall be deemed to own shares owned by a subsidiary.

C. A financial institution holding company shall be deemed to engage in activities engaged in by its subsidiary or by any other entity of which it owns five percent or more of the voting shares.

1978, c. 683, § 6.1-381; 1983, c. 194; 1985, c. 604; 1993, c. 58; 1996, c. 16; 2010, c. 794.



§ 6.2-702. Registration; authority to transact business

Every person that controls one or more Virginia financial institutions (i) shall register with the Commission in accordance with procedures established by the Commission within 180 days after the date the person acquires control of a Virginia financial institution, unless the Commission allows additional time, and (ii) unless such person is a corporation chartered under the laws of Virginia, shall obtain a certificate of authority to transact business in the Commonwealth in accordance with § 13.1-757.

1978, c. 683, § 6.1-382; 1985, c. 544; 2010, c. 794.



§ 6.2-703. Acquisition of interest in entity other than financial institution by financial institutions

No financial institution shall acquire more than five percent of the voting shares or otherwise gain control of any entity other than a financial institution without prior notice to the Commission.

1978, c. 683, § 6.1-383; 1983, cc. 193, 194; 2010, c. 794.



§ 6.2-704. Acquisition of interests in financial institutions and financial institution holding companies; application; notice; Commission approval required

A. Except as provided in this chapter, no person shall acquire or make any public offer to acquire, directly or indirectly, control of a Virginia financial institution or a Virginia financial institution holding company, and no Virginia financial institution holding company shall acquire more than five percent of the voting shares of any Virginia financial institution or of any other Virginia financial institution holding company, unless it first shall:

1. File with the Commission an application in such form as the Commission may prescribe from time to time;

2. Deliver to the Commission such other information as the Commission may require with such certification of financial information and such verification by oath or affirmation of other data as the Commission may deem appropriate;

3. Pay such application fee as the Commission may prescribe from time to time; and

4. Except in the case of an entity that is a domestic corporation or a foreign corporation qualified to do business in the Commonwealth, deliver to the Commission a written consent to service of process in any action or suit arising out of or in connection with said proposed acquisition through service of process on the Secretary of the Commonwealth.

B. Upon receipt of an application, the Commission shall notify the affected Virginia financial institution or Virginia financial institution holding company, and shall solicit the views of the affected Virginia financial institution or Virginia financial institution holding company. The application and all other information required by the Commission under this section, except such additional information as the Commission determines should be kept confidential, shall be held as part of the public records and made available to the public.

C. An out-of-state bank holding company may acquire a Virginia bank holding company or a Virginia bank if: (i) the out-of-state bank holding company complies with the application requirements of subsection A and (ii) the Commission does not disapprove the application, after the investigation prescribed by § 6.2-705.

1983, c. 194, § 6.1-383.1; 1985, c. 544, § 6.1-399; 1985, c. 604; 1991, c. 282; 1994, c. 351; 1998, c. 231; 2010, c. 794.



§ 6.2-705. Investigation of application

A. For 60 days following receipt of a complete application with the required information, fee, and consent as provided in subsection A of § 6.2-704, the Commission may conduct an investigation for the purpose of determining whether:

1. The proposed acquisition would be detrimental to the safety and soundness of the applicant or of the Virginia financial institution or Virginia financial institution holding company that the applicant seeks to control or the stock of which is to be acquired;

2. The applicant, its directors and officers, if applicable, and any proposed new directors and officers of the Virginia financial institution or Virginia financial institution holding company that the applicant seeks to control or the stock of which is to be acquired, are qualified by character, experience, and financial responsibility to control and operate a Virginia financial institution;

3. The proposed acquisition would be prejudicial to the interests of the depositors, creditors, beneficiaries of fiduciary accounts, or shareholders of the applicant or of the Virginia financial institution holding company or any Virginia financial institution that the applicant seeks to control or the stock of which is to be acquired; and

4. The acquisition is in the public interest.

B. The 60-day investigation period may be:

1. Shortened or waived by the Commission, as it deems appropriate, if the Commission finds that it must act immediately in order to prevent the probable failure of a Virginia financial institution involved; or

2. Extended only if the Commission determines that the applicant has not furnished all the information required by subsection A of § 6.2-704 or that the information submitted is substantially inaccurate or misleading.

C. Within the prescribed investigation period, and upon request of the applicant or the Virginia financial institution or Virginia financial institution holding company that the applicant seeks to control or the stock of which is to be acquired, the Commission may order a hearing concerning the proposed acquisition.

D. Within the prescribed investigation period, the Commission, by giving written notice of its decision and the reasons therefor to the applicant and to the Virginia financial institution or Virginia financial institution holding company that the applicant seeks to control or the stock of which is to be acquired, may (i) disapprove the application or (ii) impose such conditions on the acquisition as the Commission may deem advisable to effectuate the purposes of this chapter.

E. If the Commission (i) takes no action within the prescribed investigation period or (ii) issues notice within the prescribed investigation period of its intent not to disapprove the application, the acquisition may be completed by the applicant.

F. Any party in interest aggrieved by any decision of the Commission, as a matter of right, may appeal to the Supreme Court of Virginia in the manner provided by law.

G. The provisions of this section shall not apply:

1. To mergers or acquisitions of assets authorized by the Commission pursuant to the provisions of § 6.2-914;

2. If the acquisition or merger is arranged by the Commission or other supervisory authority in order to prevent the insolvency or closing of the institution; or

3. If a financial institution itself forms a corporation for the purpose of acquiring and holding the stock of such financial institution and it is proposed that the shareholders of the financial institution will become the shareholders of the financial institution holding company being organized. This exclusion shall apply regardless of the fact that some shareholders of the financial institution may dissent from the proposal.

1978, c. 683, § 6.1-387; 1983, c. 194, § 6.1-383.2; 1984, c. 335; 2010, c. 794.



§ 6.2-706. Cooperative agreements with other regulatory authorities

Prior to approving the acquisition of any Virginia bank or Virginia bank holding company by any out-of-state bank holding company, or the acquisition of any out-of-state bank or out-of-state bank holding company by any Virginia bank holding company, the Commission shall enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any out-of-state bank holding company that has a Virginia bank subsidiary, or any subsidiary of such holding company. The Commission may accept reports of examination and other records from such authorities in lieu of conducting its own examinations.

1985, c. 544, § 6.1-404; 1994, c. 351; 2010, c. 794.



§ 6.2-707. Reports and examinations

The Commission may require any financial institution holding company that controls a Virginia financial institution to furnish such reports as it deems appropriate to the proper supervision of such holding companies. Unless the Commission determines otherwise, reports prepared for federal authorities may be submitted by such holding company in satisfaction of the requirements of this section. If, in the judgment of the Commission, such information and reports are inadequate for the Commission's intended purposes, the Commission may examine any such financial institution holding company and any subsidiary doing business in the Commonwealth.

1978, c. 683, § 6.1-384; 1983, c. 194; 2010, c. 794.



§ 6.2-708. Unsafe or unsound practices; cease and desist orders

Upon finding that any activity of a financial institution holding company, including the control of an entity other than a Virginia financial institution, is or may be detrimental to the safety or soundness of a financial institution that is subject to regulation under the laws of the Commonwealth, the Commission, after reasonable notice to the financial institution holding company and an opportunity for it to be heard, shall have authority to order it to cease and desist from such activity.

1978, c. 683, § 6.1-385; 2010, c. 794.



§ 6.2-709. Conformity with federal forms

To the maximum extent consistent with the effective discharge of the Commission's responsibilities, the forms prescribed by the Commission under this chapter for registration, reports, or any other forms shall conform with those established by regulation adopted pursuant to the Bank Holding Company Act of 1956 (12 U.S.C. § 1841 et seq.) or Section 10 of the Home Owners' Loan Act (12 U.S.C. § 1467a et seq.).

1978, c. 683, § 6.1-386; 2010, c. 794.



§ 6.2-710. Regulations excluding financial institution holding companies from this chapter

The Commission may adopt regulations excluding financial institution holding companies from the provisions of this chapter, under conditions comparable to those provided in either the Bank Holding Company Act of 1956 (12 U.S.C. § 1841 et seq.) or Section 10 of the Home Owners' Loan Act (12 U.S.C. § 1467a et seq.), when control of a Virginia financial institution arises (i) out of the acquisition of shares in a fiduciary capacity, (ii) in connection with an underwriting of securities or proxy solicitation, or (iii) in connection with securing or collecting a debt.

1978, c. 683, § 6.1-387; 1984, c. 335; 2010, c. 794.



§ 6.2-711. Civil penalties; injunction

A. To the extent provided for therein, the Commission may impose a civil penalty of not less than $100 but not exceeding $1,000 per day for each day of noncompliance upon financial institution holding companies subject to the laws of the Commonwealth that fail to comply with any of the provisions of § 6.2-707 for a period of longer than 30 days, after being called upon by the Commission for a statement, or to do such other act as is therein provided. The Commission may impose a civil penalty of not less than $25 but not exceeding $100 per day for each day of noncompliance upon any officer of any such financial institution holding company, who shall refuse to give any examiner the information or refuse to be sworn, as required by this title.

B. The Commission (i) may impose a civil penalty not exceeding $10,000 against any financial institution holding company subject to the laws of the Commonwealth or against any of its directors, officers, or employees for violating any lawful order of the Commission and (ii) may remove from office any director or officer who a second time violates any such order. In all cases the defendant shall have an opportunity to be heard and to introduce evidence, and the right to appeal as provided by law.

C. Any person violating any provision of this chapter or any regulation adopted thereunder shall be subject to injunction by the Commission or by an appropriate court on motion of any party in interest. In addition, the Commission may impose a civil penalty of not more than $1,000 per day for each day the violation continues upon any person violating any provision of this chapter or any regulation adopted thereunder.

1978, c. 683, § 6.1-388; 1983, c. 194; 2010, c. 794.



§ 6.2-712. A savings institution holding company seeking to acquire a bank or bank holding company deemed a bank holding company

For purposes of this chapter, any savings institution holding company seeking to acquire a bank or bank holding company, shall be deemed to be a bank holding company, for purposes of determining whether such savings institution holding company is permitted to acquire the bank or bank holding company in question.

1987, c. 634, § 6.1-399.1; 2010, c. 794.



§ 6.2-713. Applicable laws and regulations

A. Any Virginia bank that is controlled by a bank holding company that is not a Virginia bank holding company shall be subject to all laws of the Commonwealth and all regulations under such laws that are applicable to Virginia banks controlled by Virginia bank holding companies.

B. The Commission shall adopt such regulations, including the imposition of reasonable application and administration fees, as it finds necessary to implement and effect the provisions of this chapter.

1985, c. 544, § 6.1-403; 2010, c. 794.



§ 6.2-714. Examinations of out-of-state bank holding companies and subsidiaries; reports; joint actions

A. The Commission shall have the authority to examine any out-of-state bank holding company owning a Virginia bank and each of its Virginia or non-Virginia bank or nonbank subsidiaries.

B. The Commission shall require reports of each out-of-state bank holding company subject to this chapter. Such reports shall be filed under oath with such frequency and in such scope and detail as may be appropriate for the purpose of assuring continuing compliance with the provisions of this chapter.

C. The Commission may enter into joint actions with other regulatory authorities having concurrent jurisdiction over any out-of-state bank holding company that has a Virginia bank subsidiary or may take such actions independently to carry out its responsibilities under this chapter, assure the safety and soundness of any Virginia banks, and assure compliance with the provisions of this chapter and the applicable banking laws of the Commonwealth.

1985, c. 544, § 6.1-404; 1994, c. 351; 2010, c. 794.



§ 6.2-715. Notice of intent to acquire out-of-state bank

A Virginia bank holding company or an out-of-state bank holding company that controls a Virginia bank shall file with the Commission (i) notice of its intention to acquire a bank outside Virginia and (ii) such information as the Commission shall request. The Commission shall within 30 days, or an extended period not exceeding 15 days, disapprove such acquisition if it determines that the acquisition could affect detrimentally the safety or soundness of a Virginia bank. It shall approve such acquisition within 45 days if it determines that the acquisition will not affect detrimentally the safety or soundness of such Virginia bank.

1985, c. 544, § 6.1-406; 1994, c. 351, 1996, c. 17; 2010, c. 794.



§ 6.2-800. Definitions

As used in this chapter, unless the context requires a different meaning:

"Bank" means a corporation authorized by statute to accept deposits and to hold itself out to the public as engaged in the banking business in the Commonwealth.

"Bankers' bank" means a bank whose shares are owned exclusively by either (i) financial institutions that have or are eligible for insurance of deposits by a federal agency or (ii) financial institution holding companies as defined in § 6.2-700 or savings institution holding companies as defined in § 6.2-1100 owning any financial institution described in clause (i), provided that no such financial institution or holding company owns, directly or indirectly, more than five percent of the issued and outstanding voting shares of any bankers' bank.

"Bank holding company" means any corporation (i) that directly or indirectly owns, controls, or holds with power to vote, 25 percent or more of the voting shares of one or more banks or of a corporation that is or becomes a bank holding company by virtue of this definition, (ii) that controls in any manner the election of a majority of the directors of one or more banks, or (iii) for the benefit of whose shareholders or members 25 percent or more of the voting shares of one or more banks or bank holding companies is held by trustees. For the purpose of this definition, any successor to any such corporation shall be deemed to be a bank holding company from the date as of which such successor corporation becomes a bank holding company. Notwithstanding the foregoing, (a) a bank shall not be a bank holding company by virtue of its ownership or control of shares in a fiduciary capacity except where such shares are held for the benefit of the shareholders of such banks, (b) a corporation shall not be a bank holding company by virtue of its ownership or control of its shares acquired by it in connection with its underwriting of securities and which are held only for such period of time as will permit the sale thereof upon a reasonable basis, (c) a corporation formed for the sole purpose of participating in a proxy solicitation shall not be a bank holding company by virtue of its control of voting rights or shares acquired in the course of such solicitation, and (d) a corporation shall not be a bank holding company if at least 80 percent of its total assets are composed of holdings in the field of agriculture.

"FDIC" means the Federal Deposit Insurance Corporation.

"International banking facility" means a set of assets and liability accounts segregated on the books and records of the bank, or an adjacent or other subsidiary that includes only international banking facility time deposits and international banking facility extensions of credit. The facility may either be located within Virginia or outside the territorial United States. "International banking facility" has the meaning assigned to it by the laws of the United States or the regulations of the Board of Governors for the Federal Reserve System.

"State bank" means a bank incorporated under the laws of the Commonwealth and that has its principal place of business in the Commonwealth.

"Trust business" has the meaning assigned to it in § 6.2-1000.

"Trust company" has the meaning assigned to it in § 6.2-1000.

Code 1950, §§ 6-6, 6-27.1, 6-66; 1962, c. 404; 1966, c. 584, §§ 6.1-4, 6.1-80; 1974, c. 665; 1982, c. 411; 1983, c. 453, § 6.1-11.2; 1987, c. 556; 1989, cc. 376, 650, § 6.1-6.1; 1993, cc. 182, 432; 1994, c. 7; 1996, cc. 218, 306; 2006, c. 633; 2010, c. 794.



§ 6.2-801. Application of chapter

The provisions of this chapter shall apply to all state banks, and so far as constitutionally permissible, to all banks organized under the laws of the United States doing business in Virginia.

Code 1950, §§ 6-6, 6-27.1; 1962, c. 404; 1966, c. 584, § 6.1-4; 1974, c. 665; 1987, c. 556; 1993, c. 432; 2010, c. 794.



§ 6.2-802. Effect of chapter on certain banks

A. Nothing in this chapter shall be construed to change or affect any privilege granted by charter to any bank incorporated before June 15, 1910, nor to affect the legality of any investment made or transaction had prior to June 18, 1928, pursuant to any provisions of law in force when such investment was made or transaction occurred.

B. No provision of this chapter other than § 6.2-803 shall apply to any bank chartered prior to June 15, 1910, under the laws of the Commonwealth but having no place of business within the Commonwealth and conducting its entire business outside of the Commonwealth.

Code 1950, § 6-8; 1966, c. 584, § 6.1-7; 2010, c. 794.



§ 6.2-803. Entities authorized to engage in banking business

A. No person, except (i) corporations duly chartered and already conducting banking business in the Commonwealth under authority of the laws of the Commonwealth or the United States, (ii) corporations that shall hereafter be incorporated under, and authorized to conduct banking business in the Commonwealth under authority of, the laws of the Commonwealth, (iii) corporations that shall hereafter be authorized to do business in the Commonwealth under the banking laws of the United States, and (iv) banks authorized, after July 1, 1995, to establish and operate one or more branches in the Commonwealth under Article 6 (§ 6.2-836 et seq.) or Article 7 (§ 6.2-849 et seq.) of this chapter, shall engage in the banking business in the Commonwealth. No foreign corporation, except as permitted in Chapter 7 (§ 6.2-700 et seq.), shall engage in a banking business in the Commonwealth.

B. Nothing in this chapter shall prevent:

1. An individual from qualifying and acting as trustee, personal representative, guardian, conservator, committee or in any other fiduciary capacity;

2. Any person from (i) lending money on real estate and personal security or collateral, (ii) guaranteeing the payment of bonds, notes, bills and other obligations, or (iii) purchasing or selling stocks and bonds;

3. Any bank organized under the laws of the Commonwealth from qualifying and acting in another state as trustee, personal representative, guardian of a minor, conservator, or committee or in any other fiduciary capacity, when permitted so to do by the laws of such other state; or

4. An incorporated association that is authorized to sell burial association group life insurance certificates in the Commonwealth, as described in the definition of limited burial insurance authority in § 38.2-1800, the principal purpose of which is to assist its members in (i) financial planning for their funerals and burials and (ii) obtaining insurance for the payment, in whole or in part, for funeral, burial, and related expenses, from serving as trustee of a trust established pursuant to § 54.1-2822.

C. Nothing in this section shall be construed:

1. To prevent banks organized in the Commonwealth and chartered under the laws of the United States from transacting business in the Commonwealth; or

2. To prevent a real estate broker as defined in § 54.1-2100 from owning or operating a bank provided that the requirements of this chapter are met.

Code 1950, § 6-9; 1966, c. 584, § 6.1-5; 1985, c. 544; 1995, c. 301; 1997, c. 801; 1999, c. 835; 2003, cc. 536, 558, 910; 2007, c. 621; 2010, c. 794.



§ 6.2-804. Amendment of powers of state banks by regulation of the Commission

A. In addition to the powers specifically granted to banks by the provisions of this chapter, the Commission may by regulation amend the powers of state banks so as to allow such state banks to engage in any activity in which a bank subject to the jurisdiction of the federal government may be authorized by federal legislation or regulation to engage.

B. The Commission, by regulation, may specify the activities that are permitted to be conducted at a location that is not authorized as a branch under § 6.2-831, in order to allow a state bank to engage in any activity in which a bank subject to the jurisdiction of the federal government may engage at a location other than a branch.

C. Regulations authorized by this section shall be adopted as provided in the Commission's Rules.

1968, c. 325, § 6.1-5.1; 1975, c. 81; 1987, c. 556; 1997, c. 111; 2010, c. 794.



§ 6.2-805. Commission authorized to confer on state banks power to make charges comparable to those permitted to national banking associations

In addition to the permissible interest rates and charges that banks specifically, and lenders generally, are granted the power to charge by this title, the Commission may, by order, from time to time confer upon state banks the power to take, receive, reserve, and charge on any loan or discount made, at a rate of one per centum in excess of the discount rate on 90-day commercial paper in effect at the Federal Reserve Bank for the fifth Federal Reserve District. The Commission may thereby confer upon state banks the power to make charges that are comparable to those permitted under any federal statute or regulation to any national banking association.

1975, c. 80, § 6.1-5.2; 2010, c. 794.



§ 6.2-806. Saturday closing of banks

Any bank, including national banking associations and federal reserve banks, may permit any one or more or all of its offices to remain closed on any one or more or all Saturdays, as the bank, by resolution of its board of directors, may from time to time determine. Any Saturday on which an office of a bank remains closed, as herein permitted, shall constitute a legal holiday as to such office. Any act authorized, required or permitted to be performed at, by or with respect to any such office on a Saturday on which the office is so closed may be performed on the next succeeding business day. No liability or loss of rights of any kind shall result from such delay.

Code 1950, § 2-20.1; 1952, c. 56; 1954, c. 273; 1956, cc. 38, 108, 366; 1958, c. 103; 1959, Ex. Sess., cc. 11, 65, 66; 1960, cc. 24, 588; 1962, c. 2; 1966, c. 677, § 2.1-23; 2001, c. 844, § 6.1-5.1; 2010, c. 794.



§ 6.2-807. Discoverability or admissibility of compliance review committee documents

A. As used in this section, "compliance review committee" means a committee appointed by the board of directors of a bank for the purpose of evaluating and improving the bank's compliance with federal and state laws and adherence to its own established ethical and financial standards, and includes any other person when that person acts in an investigatory capacity at the direction of a compliance review committee.

B. Any records, reports, or other documents created by a compliance review committee are confidential and shall not be discoverable or admissible in evidence in any civil action unless, upon motion, the trial court determines in its discretion that there has been an abuse of the provisions of this section.

C. Any records, reports, or other documents produced by a compliance review committee and delivered to a federal or state governmental agency remain confidential and shall not be discoverable or admissible in evidence in any civil action, except to the extent that applicable law provides that such records, reports or other documents are not protected from disclosure.

D. In no event shall the existence of or any action by a compliance review committee serve as a basis or justification for delay of, or limit upon, the discovery process set forth in state or federal rules.

E. The work product created by any person acting in an investigatory capacity at the direction of a compliance review committee prior to his participation in the work of the compliance review committee or at the direction of the compliance review committee shall be subject to the rules governing discovery in accordance with the Rules of the Virginia Supreme Court.

F. This section shall not be construed to limit the discovery or admissibility:

1. In any civil action of any records, reports or other documents that are not created by a compliance review committee; or

2. Of any factual information which may be reviewed by a compliance review committee.

1994, c. 201, §§ 6.1-2.16, 6.1-2.17, 6.1-2.18; 2010, c. 794.



§ 6.2-808. Incorporation; corporate powers

A. A bank may be incorporated under the Virginia Stock Corporation Act (§ 13.1-601 et seq.), but need not comply with the provisions of subsection A of § 13.1-630.

B. Except as otherwise provided in this chapter, a bank shall:

1. Have all the powers conferred on corporations, and be subject to all restrictions imposed on corporations, by the Virginia Stock Corporation Act;

2. Not issue its shares for any consideration except money at least equal in amount to the par value of its shares; and

3. Not issue no-par stock.

Code 1950, § 6-10; 1956, c. 433; 1966, c. 584, § 6.1-6; 1987, c. 556; 2010, c. 794.



§ 6.2-809. Bankers' banks

A. A bank may be incorporated as provided in § 6.2-808 for the purpose of becoming a bankers' bank.

B. Except as specifically provided in this section or by regulation or order of the Commission, a bankers' bank shall be vested with all of the powers and subject to all of the restrictions imposed upon a bank.

C. Notwithstanding any other provision in this title to the contrary, a bankers' bank shall only accept deposits from or make loans to (i) a financial institution which has or is eligible for insurance of deposits by a federal agency, (ii) a bank in organization that has applied for insurance of deposits by a federal agency, (iii) a financial institution holding company as defined in § 6.2-700 or a savings institution holding company as defined in § 6.2-1100 owning an entity described in clause (i) or (ii), (iv) the officers, directors and employees of any such financial institution, bank in organization or holding company, (v) any person referred to a bankers' bank by a financial institution or by a bank in organization that has applied for insurance of deposits by a federal agency, or (vi), with the prior approval of the Commissioner and subject to such conditions as the Commissioner may impose, other persons.

D. A bankers' bank may form a bank holding company upon compliance with the provisions of Chapter 7 (§ 6.2-700 et seq.) and any applicable federal law.

E. A bankers' bank may purchase investments or securities of governments or private corporations which are traded on the open market such as are authorized to any other bank organized under the provisions of this chapter.

1989, c. 650, § 6.1-6.1; 1996, c. 218; 2006, c. 633; 2010, c. 794.



§ 6.2-810. Effect of chapter on charter powers

The powers, privileges, duties and restrictions conferred and imposed upon any bank existing and doing business under the laws of the Commonwealth are abridged, enlarged or modified, as each particular case may require, to conform to the provisions of this chapter.

Code 1950, § 6-8; 1966, c. 584, § 6.1-7; 2010, c. 794.



§ 6.2-811. Membership in Federal Reserve Bank System or Federal Home Loan Bank System

Any bank that has been or is hereafter incorporated under the laws of the Commonwealth, at its election, may become a member bank of the Federal Reserve Bank System, subject to the provisions of the Federal Reserve Act (P.L. 63-43, 38 Stat. 251) as it may be amended to permit a bank to become a member, or the Federal Home Loan Bank System, subject to the provisions of the Federal Home Loan Bank Act (P.L. 72-304, 47 Stat. 785) as it may be amended to permit a bank to become a member, or both. Upon becoming a member of either system, the bank shall be vested with all powers conferred upon state member banks of such systems by the terms of such acts. The powers shall be exercised subject to all restrictions and limitations imposed by the Federal Reserve Act or the Federal Home Loan Bank Act, or by regulations of the Federal Reserve Board or the Federal Housing Finance Board, respectively, adopted pursuant to such acts. The right is expressly reserved to revoke or amend the powers conferred pursuant to this section. The Commission may disclose to the Federal Reserve Board, or to examiners duly appointed by it, all information in reference to the affairs of any bank which has become, or desires to become a member of the system.

Code 1950, § 6-24; 1966, c. 584, § 6.1-8; 1993, c. 182; 2010, c. 794.



§ 6.2-812. Inspection of records, reports, and information of insured banks

A. As used in this section, "insured bank" has the meaning assigned to it in § 12-B of the Federal Reserve Act (12 U.S.C. § 1813 (h)), as amended.

B. All records, reports, reports of examinations, and information relating to insured banks shall be open to the inspection of, and made available to, the officers and duly accredited agents of the Federal Deposit Insurance Corporation so long as like records, reports, and information in the possession or under the control of the Federal Deposit Insurance Corporation are, by federal statute, made available and subject to inspection by the Commission.

Code 1950, § 6-25; 1966, c. 584, § 6.1-9; 2010, c. 794.



§ 6.2-813. Participation by banks in school thrift or savings plans

A bank may contract with the principal of any elementary or secondary school, if authorized to do so by the school board in any locality where the bank has a location, for the bank to participate in a school thrift or savings plan. A participating bank may accept deposits at the school either by its own collector or by any representative of the school who becomes the agent of the bank for such purpose.

Code 1950, § 6-23.1; 1954, c. 160; 1966, c. 584, § 6.1-10; 2010, c. 794.



§ 6.2-814. Powers of banks

A. Every bank shall have power to exercise, by its board of directors or duly authorized officers or agents, subject to law, all incidental powers that are necessary to carry on the business of banking, by:

1. Discounting and negotiating bills of exchange, promissory notes, drafts, and other evidences of debt;

2. Receiving deposits;

3. Buying and selling exchange, coin, and bullion;

4. Loaning money on real property, personal property, security, or collateral;

5. Guaranteeing the payment of bonds, bills, notes and other obligations that have six months or fewer until maturity;

6. Rediscounting paper;

7. Purchasing and selling bonds;

8. Acting as agent in the sale of insurance and annuities;

9. Dealing in or making a market in securities;

10. Providing financial, investment, or economic advisory services;

11. Providing other products and services deemed by the Commission to be financial in nature;

12. Engaging directly in those activities in which a controlled subsidiary corporation of a bank is authorized to engage pursuant to §§ 6.2-885 and 6.2-888 in accordance with the requirements of such sections, provided that a bank, or a controlled subsidiary corporation of a bank, that transacts business as a real estate brokerage firm shall be subject to the provisions of § 6.2-888;

13. Establishing an international banking facility, either as a division of the bank or as a separate corporate entity under § 6.2-885; and

14. Utilizing armored vehicles or other vehicles to provide adequate protection for the funds transported for receipt of deposits of its customers or to deliver currency and coin.

B. In addition to the permissible business authorized by subsection A, the Commission may, upon the Commission's finding that an emergency exists, confer by order upon banks such temporary powers as the Commission may determine to be in the public interest. Such powers as are conferred may be (i) authorized for a limited period of time, (ii) granted selectively to fewer than all banks, and (iii) revoked by further order of the Commission.

Code 1950, § 6-23; 1966, c. 584, § 6.1-11; 1968, c. 727, § 6.1-41.1; 1978, c. 683, § 6.1-11.1; c. 453, § 6.1-11.2; 1987, c. 352; 2005, c. 320; 2010, c. 794.



§ 6.2-815. Suspension of business during emergency

Every bank doing business in the Commonwealth is authorized temporarily to suspend its usual business during a period of actual or threatened enemy attack, civil insurrection or riot, affecting the community in which such institution is doing business or other emergency justifying temporary closing such as fire, flood, or hurricane.

Code 1950, § 6-30; 1966, c. 584, § 6.1-12; 1970, c. 15; 2010, c. 794.



§ 6.2-816. Banks to obtain certificate of authority

A. Before any bank shall begin business it shall obtain from the Commission a certificate of authority authorizing it to do so. Prior to the issuance of such certificate, the Commission shall ascertain:

1. That all of the provisions of law have been complied with;

2. That financially responsible individuals have subscribed for capital stock and surplus in an amount deemed by the Commission to be sufficient to warrant successful operation. The amount of capital stock shall not be less than $2 million, except that the capital stock shall not be less than $500,000 for any trust company incorporated for the sole purpose of exercising fiduciary powers authorized by the provisions of Article 3 (§ 6.2-819 et seq.) of this chapter. The minimum capital stock requirement under this subdivision shall apply when a bank is being organized to begin business;

3. That oaths of all the directors have been taken and filed in accordance with the provisions of § 6.2-863;

4. That, in its opinion, the public interest will be served by banking facilities or additional banking facilities, as the case may be, in the community where the bank is proposed. The addition of such facilities shall be deemed in the public interest if, based on all relevant evidence and information, advantages such as, but not limited to, increased competition, additional convenience, or gains in efficiency outweigh possible adverse effects such as, but not limited to, diminished or unfair competition, undue concentration of resources, conflicts of interests, or unsafe or unsound practices;

5. That the corporation is formed for no other reason than a legitimate banking business;

6. That the moral fitness, financial responsibility, and business qualifications of individuals named as officers and directors of the proposed bank are sufficient to command the confidence of the community where the bank is proposed;

7. That the bank's deposits are to be insured by a federal agency up to the limits of the insurance provided thereby; and

8. Anything else deemed pertinent.

B. The minimum capital stock requirement specified in subdivision A 2 shall not apply when this section is referred to or used in connection with:

1. The conversion of an operating savings institution or national bank to a state bank;

2. The reorganization of an operating bank under a holding company;

3. The issuance of a certificate of authority to a holding company to facilitate its merger with and into its subsidiary bank;

4. The issuance of a certificate of authority to a holding company to facilitate the merger of its subsidiary bank with and into the holding company;

5. The issuance of a certificate of authority to a holding company to facilitate the merger of both the holding company and its subsidiary bank with and into a newly formed entity; or

6. The issuance of a certificate of authority to a resulting bank following a merger described in subdivision B 3, B 4, or B 5, provided that such merger does not result in or involve a change of control as defined in § 6.2-701.

Code 1950, § 6-31; 1966, c. 584, § 6.1-13; 1973, c. 454; 1976, c. 658; 1979, c. 57; 1983, c. 193; 1989, c. 751; 1989, Sp. Sess., cc. 4, 7; 1992, c. 460; 1996, c. 26; 1998, c. 18; 2010, c. 794; 2014, cc. 221, 372.



§ 6.2-817. Capital stock subscriptions

A. Subscriptions to the capital stock of a bank shall be paid in money at not less than par. No bank shall begin business until the amounts specified in its certificate of authority to commence business have been received by the bank.

B. All money received for subscriptions to or for purchases of stock of a bank before it opens for business shall be deposited in an escrow account in an insured financial institution or invested in United States government obligations, under the joint control of two organizing directors of the bank, both of whom shall be bonded for an amount equal to the total amount of the money to be collected. Such funds, together with any income thereon, shall be remitted to the bank on the day it opens for business. If the bank is denied a certificate of authority or is refused insurance of accounts, or it otherwise is determined that the bank will not open for business, such funds, after payment of any amount owing for expenses in connection with such attempted organization, including reasonable consulting fees, attorney fees, salaries, filing fees, and other expenses, shall be refunded to subscribers or shareholders.

C. The requirement that capital stock be paid in money shall not be construed to prohibit the establishment, as otherwise authorized by law, of stock option plans, stock purchase plans, and restricted stock award plans, and the issuance of stock pursuant to such plans. Such plans shall be established only after the bank has opened for business, and shall be approved by a majority vote of the bank's shareholders. In no event shall any stock option be granted at a price which is less than 100 percent of the fair market value per share of the stock.

Code 1950, § 6-34; 1964, c. 58; 1966, c. 584, § 6.1-14; 1980, c. 659; 2010, c. 794; 2011, c. 240.



§ 6.2-818. Commissions or other compensation for sale of stock not permitted

The Commission shall not issue a certificate of authority to any bank to commence business if commissions, fees, brokerage, or other compensation, have been paid or contracted to be paid by the bank, or by anyone in its behalf, either directly or indirectly, to any person for the sale of stock in the bank.

Code 1950, § 6-35; 1960, c. 276; 1966, c. 584, § 6.1-15; 2010, c. 794.



§ 6.2-819. Authority to engage in trust business; permission of Commission required

A. A bank shall not engage in the trust business unless its articles of incorporation state that one of its purposes is to engage in the trust business.

B. A bank shall not commence to engage in the trust business without first obtaining permission from the Commission. The Commission shall not grant such permission unless it finds that:

1. The bank's capital structure is sufficiently strong to support such additional undertaking;

2. The personnel who will direct the proposed trust department have adequate experience and training, and will devote sufficient time to its affairs to insure compliance with the law and to protect the bank against surcharge; and

3. The granting of trust powers to the bank will be in the public interest.

C. Notwithstanding the provisions of subsection B, any bank actively engaged in the trust business on January 1, 1966, may continue in the trust business without the Commission's permission.

D. A bank authorized to do a trust business shall conduct such business in accordance with the applicable provisions of Chapter 10 (§ 6.2-1000 et seq.).

Code 1950, § 6-91; 1958, c. 139; 1966, c. 584, § 6.1-16; 1976, c. 658; 2010, c. 794.



§ 6.2-820. Powers of national banks as fiduciaries

All national banks that have been, or hereafter may be, permitted by law to act as trustee and in other fiduciary capacities, shall have the rights, powers, privileges, and immunities conferred upon trust companies by Chapter 10 (§ 6.2-1000 et seq.).

Code 1950, §§ 6-94, 6-104; 1966, c. 584, § 6.1-17; 1984, c. 172; 1993, c. 432; 1997, c. 801; 2010, c. 794.



§ 6.2-821. Separation of banking and trust functions; establishment of trust department

Every state bank that obtains permission from the Commission to engage in trust business shall establish a separate trust department. Such department shall be established before such institution undertakes to act in any fiduciary capacity and shall be placed under the management of an officer or officers whose duties shall be prescribed by the board of directors of the institution or by either an amendment to the bylaws of the institution or by a resolution duly entered in the minutes of the board of directors.

Code 1950, § 6-97; 1966, c. 584, § 6.1-20; 1993, c. 432; 2010, c. 794.



§ 6.2-822. Merger and share exchange by state banks

A. Virginia banks as defined in § 6.2-849 may merge upon compliance with the provisions of Article 12 (§ 13.1-715.1 et seq.) of the Virginia Stock Corporation Act. The provisions of:

1. Section 13.1-716 that relate to a merger with a foreign corporation as foreign eligible entity shall not apply, except that the provisions of § 13.1-716 relating to merger shall apply to the merger of a state and a national bank if the national bank is engaged in business in Virginia, and if the state bank is to be the surviving bank; and

2. Section 13.1-730 shall not apply to a merger under this section.

B. A national bank shall be treated as if it were a foreign corporation and as if the United States were the state where it is organized. A bank may enter into a share exchange, as permitted by § 13.1-717, provided there is also compliance with Chapter 7 (§ 6.2-700 et seq.). The exclusion in subdivision G 3 of § 6.2-705 shall not apply in the case of such an exchange of shares.

C. In the event of a merger authorized by subsection A or B, the merged corporation, whether it be one of merging banks, or a new bank formed by means of such merger, shall without further act or deed succeed to, and be vested with all offices, rights, obligations and relations of trust or of a fiduciary nature, including appointments, designations and nominations, existing immediately prior to the time at which such merger became effective, or then belonging or pertaining to any one or more of the banks, parties to such merger, or which would then inure to any one or more of such banks.

D. No state bank resulting from any merger shall do business in the Commonwealth until it shall have obtained from the Commission a certificate of authority authorizing it to do so. The provisions of § 6.2-816 shall apply to the issuance, or refusal of the Commission to issue, the certificate herein provided for, to the same extent as if the merged bank were a new bank.

E. In the case of a merger heretofore or hereafter effected, the surviving or new bank shall be deemed to have been in actual operation for the period during which the oldest of the banks involved in the merger has been in actual operation.

Code 1950, §§ 6-20, 6-21; 1952, c. 571; 1956, c. 433; 1966, c. 584, §§ 6.1-43, 6.1-44; 1970, c. 536; 1987, c. 423; 1995, c. 301; 2005, c. 765; 2010, c. 794.



§ 6.2-823. Conversion of national banking association to state bank; certificate of authority

A. A national banking association, organized under the laws of the United States and doing business in the Commonwealth, may be converted into and become a state bank by the following procedure:

1. The directors of the national banking association shall cause to be incorporated under the laws of the Commonwealth a corporation authorized by its certificate of incorporation to conduct the business of banking as the successor of the national banking association. With regard to such incorporation:

a. The certificate of incorporation of the corporation shall conform as nearly as may be legally permissible to that of the national banking association;

b. The principal office of the corporation shall be in the county or city wherein the national banking association has its principal office; and

c. The amount of the capital stock of the corporation, its division into shares, the par value of shares, their classification and preferences, if any, shall conform to those of the national banking association, and the minimum capital of the state bank shall comply with that required for a bank under § 6.2-816.

2. The national banking association shall effect its conversion to a state bank in accordance with the procedure prescribed by Subchapter XV of Chapter 2 of Title 12 of the United States Code (12 U.S.C. § 214 et seq.), as it now exists or as it may hereafter be amended.

3. Upon completion of the procedures required by subdivision 2, the president of the national banking association and the official having custody of its records shall execute, under the seal of the association, a certificate showing in detail the procedures followed, the number of shares of each class of stock of the national banking association issued and outstanding, and the vote of each class of stockholders in favor of the plan of conversion. The national banking association shall then file the certificate with the Commission.

B. The Commission shall examine the certificate filed pursuant to subdivision A 3. If from such examination it appears that the procedure required by subdivision A 2 has been followed and that the conversion has been approved by the stockholders of the national banking association in the manner and by the percentage vote required by federal law, the Commission may issue to the newly incorporated state bank a certificate of authority to do business as a bank, in accordance with the provisions of § 6.2-816. Upon the issue of such certificate, the conversion of the national banking association into a state bank shall become effective and be automatically completed.

Code 1950, §§ 6-14, 6-15.1; 1952, c. 571; 1966, c. 584, §§ 6.1-33, 6.1-38; 1993, c. 244; 1996, c. 26; 2010, c. 794.



§ 6.2-824. Status of converted bank

Upon the conversion of a national banking association to a state bank as provided in § 6.2-823, the state bank shall be considered to be the same business and corporate entity as the former national banking association, except that the state bank shall have the rights, powers, and duties as prescribed by state law. Any reference to the former national banking association in any contract, will, or document shall be deemed to be a reference to the state bank if not inconsistent with the provisions of the contract, will, or document or with applicable law.

Code 1950, § 6-15.2; 1952, c. 571; 1966, c. 584, § 6.1-34; 2010, c. 794.



§ 6.2-825. State bank becoming national bank; notice required; effect on liabilities

A. Any bank incorporated under the laws of the Commonwealth may, upon compliance with federal law, be converted into a national banking association.

B. When any state bank becomes a corporation for carrying on the business of banking under federal law, it shall notify the Commission of such fact and file with the Commission a copy of its authorization as a national banking association certified by the Comptroller of the Currency. Such bank shall thereupon cease to be a corporation under the laws of the Commonwealth, except that, for a period not exceeding three years thereafter, its corporate existence shall be deemed to continue for the purposes of (i) prosecuting or defending suits by or against it and (ii) enabling it to settle and close its affairs, to dispose of and convey its property, and to divide its capital, but not for the purpose of continuing the business for which such bank was established.

C. A conversion from a state to a national bank shall not release the state bank from its obligations to pay and discharge (i) all the liabilities created by law or incurred by it before becoming a national banking association, (ii) any tax imposed by the laws of the Commonwealth up to the date of its becoming such national banking association in proportion to the time which has elapsed since the next preceding payment therefor, or (iii) any assessment, penalty, or forfeiture imposed or incurred under the laws of the Commonwealth up to the date it became a national banking association.

Code 1950, § 6-18; 1966, c. 584, § 6.1-35; 2010, c. 794.



§ 6.2-826. Effect of conversion of state bank to national bank

A. When a conversion of a state bank into a national banking association under the authority granted by § 6.2-825 becomes effective, all the property of the former state bank, including all its right, title, and interest in and to all property of every kind, whether real, personal, or mixed, and things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, belonging, or pertaining to it, or which would inure to it, shall immediately, by act of law and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of such national bank. The national bank shall have, hold, and enjoy the same in its own right as fully and to the same extent as if the same were possessed, held, or enjoyed by the state bank. The national bank shall be deemed to be a continuation of the entity and identity of the state banking corporation that is operated under and pursuant to federal law.

B. All the rights, obligations, and relations of the converted state bank to or in respect to (i) any person, estate, creditor, depositor, trustee, or beneficiary of any trust and (ii) any executorship or trusteeship or other trust or fiduciary function, including appointments, designations, and nominations, shall remain unimpaired. The national bank, as of the beginning of its corporate existence, shall, by operation of this section, succeed to all such rights, obligations, relations, and trusts, including appointments, designations, and nominations, and the duties and liabilities connected therewith. The national bank shall execute and perform each and every such trust and relation in the same manner as if such national bank had itself assumed the trust or relation, including the obligations and liabilities connected therewith.

C. If the state banking corporation is acting as administrator, coadministrator, executor, coexecutor, trustee, or cotrustee of, or in respect to, any estate or trust being administered under the laws of the Commonwealth, such relation, as well as any other or similar fiduciary relation, and all rights, privileges, duties, and obligations connected therewith, shall remain unimpaired and shall continue in such national bank from and as of the beginning of its corporate existence, irrespective of (i) the date when any such relation may have been created or established, (ii) the date of any trust agreement relating thereto, or (iii) the date of the death of any testator or decedent whose estate is being so administered.

D. Nothing done in connection with a conversion from a state to a national bank, in respect to any such executorship, trusteeship, or similar fiduciary relation, shall (i) be deemed to be or to effect, under the laws of the Commonwealth, a renunciation or revocation of any letters of administration or letters testamentary pertaining to such relation or a removal or resignation from any such executorship or trusteeship or (ii) be deemed to be of the same effect as if the executor or trustee had died or otherwise become incompetent to act. Nothing in this section shall in any way affect any provisions of law if a national bank becomes a state bank.

Code 1950, § 6-19; 1966, c. 584, § 6.1-36; 2010, c. 794.



§ 6.2-827. Rights of national bank stockholders dissenting from conversion

The rights of stockholders of a national banking association who dissent from the approval by the stockholders of the conversion of the national banking corporation into a state bank shall be governed by the provisions of 12 U.S.C. § 214a (b), as now existing or as hereafter amended.

Code 1950, § 6-15.3; 1952, c. 571; 1966, c. 584, § 6.1-37; 2010, c. 794.



§ 6.2-828. Conversion of state bank to federal savings institution

A. A state bank may convert into a federal savings institution as follows:

1. At any meeting of the stockholders called and held in accordance with the Virginia Stock Corporation Act (§ 13.1-601 et seq.) or the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.) to consider such action, the stockholders, by an affirmative vote of those holding and voting two-thirds of the votes present in person or by proxy, may resolve to convert the bank into a federal savings institution;

2. A copy of the minutes of the meeting duly certified by the president or vice-president and the secretary or assistant secretary of the state bank shall be transmitted to the Commission;

3. Thereafter, the state bank shall take such action as is necessary under federal law to make it a federal savings institution; and

4. The bank shall file with the Commission a certified copy of the charter issued to it by the federal chartering authority, or a certificate of that authority showing the organization of the bank as a federal savings institution.

B. Upon the filing of the certified copy of a charter or certificate of authority as provided in subdivision A 4, the bank shall cease to be a state bank.

C. No state bank shall convert into a federal savings institution until it has been in operation as a state bank for a period of at least five years.

D. When a conversion of a state bank into federal savings institution becomes effective, the state bank shall cease to be a Virginia corporation and all its property, by operation of law and without any further act or deed, shall continue to be vested in it under its new name as a federal savings institution and under its federal charter. The federal savings institution shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by it as a state bank. The federal savings institution, at the time of the taking effect of the conversion, shall become and continue to be responsible for all of the obligations of the state bank including taxes and other liabilities created by law or incurred by it before becoming a federal savings institution to the same extent as though the conversion had not taken place.

Code 1950, §§ 6-201.43; 6-201.44; 1960, c. 402; 1966, c. 584, §§ 6.1-173, 6.1-174; 1972, c. 796, §§ 6.1-195.52, 6.1-195.53; 1982, c. 156; 1985, c. 425; 1990, c. 3; 1995, c. 133; 2010, c. 794.



§ 6.2-829. Conversion from state savings bank to state bank; conversion from state bank to state savings bank

A. A state savings bank may be converted into a state bank upon compliance with the procedure set forth in subsection A of § 6.2-1144.

B. A state bank may be converted into a state savings bank by the amendment of its articles of incorporation in compliance with the procedure established by Title 13.1, provided that such conversion is approved in advance by the Commission. Prior to approving or disapproving a conversion, the Commission shall investigate the application to convert as if it were an application for a certificate of authority to begin a savings bank, and approval shall not be granted unless the applicant meets the standards established by § 6.2-1118. Within one year of the date of the conversion, the resulting state savings bank shall conform its assets and operations to the provisions of law regulating the operation of state savings banks. The Commission may grant such resulting state savings bank additional one-year periods, not to exceed a total of four additional years, in which to conform its assets and operations to the provisions of law regulating the operation of state savings banks.

1991, c. 230, § 6.1-194.129; 2010, c. 794.



§ 6.2-830. Conversion from stock association to bank; conversion from bank to stock association

A. A state stock association may be converted into a bank upon compliance with the procedure set forth in § 6.2-1144.

B. A bank may be converted into a stock association by the amendment of its articles of incorporation in compliance with the procedure established by Title 13.1, provided that such conversion is approved in advance by the Commission. Prior to approving or disapproving a conversion, the Commission shall investigate the application to convert as if it was an application for a certificate of authority to begin a savings and loan business, and approval shall not be granted unless the applicant meets the standards established by § 6.2-1118. Within one year of the date of the conversion, the resulting stock association shall conform its assets and operations to the provisions of law regulating the operation of savings and loan associations. The Commission may grant such resulting stock association additional one-year periods, not to exceed a total of four additional years, in which to conform its assets and operations to the provisions of law regulating the operation of savings and loan associations.

1982, c. 224, § 6.1-195.57:2; 1985, c. 425, § 6.1-194.38; 2010, c. 794.



§ 6.2-831. Establishment of branch banks; redesignation of main office

A. A bank may establish and operate one or more branch offices, and a bank may relocate a main or branch office, provided the bank applies to the Commission for authority to establish or relocate any such office. Applications shall be made in writing on a form prescribed by the Commission and shall be accompanied by the fee established pursuant to § 6.2-908. As used in this section, "branch office" does not include any automated teller machine, cash-dispensing machine, or similar electronic or computer terminal, regardless of whether it (i) is located on bank premises or premises properly considered part of an authorized office of the bank or (ii) receives or records deposits, disburses loan proceeds, or provides for electronic fund transfers.

B. The Commission shall have 30 days from the date it receives a complete application in which to review a branch proposal or a proposed relocation. The review period may be extended for an additional 30 days. The Commission may deny such an application if the Commission finds that a proposal would have a detrimental effect on the applicant bank's safety and soundness or that it is otherwise not in the public interest. A branch office that has been denied shall not be established and a relocation that has been denied shall not be carried out. If the Commission does not issue a denial of a branch proposal or a proposed relocation within 30 days, or 60 days if the review period is extended, the proposed branch office or offices, or the proposed relocation, shall be authorized, and the branch or branches may be established and operated, or the relocation may be completed.

C. The office at which a bank begins business shall be designated initially as its main office. Thereafter, the board of directors may redesignate as the main office any authorized office of the bank in the Commonwealth. The bank shall notify the Commission of any such redesignation not later than 30 days before its effective date and confirm the redesignation to the Commission within 10 days of its occurrence.

D. A bank shall be subject to the prohibition in § 6.2-842 against establishing or maintaining a branch in the Commonwealth on the premises or property of an affiliate if the affiliate engages in commercial activities.

E. The Commission may impose a civil penalty not exceeding $2,000 upon any bank that it determines, in proceedings commenced in accordance with the Commission's Rules, has violated the provisions of this section.

Code 1950, § 6-29; 1966, c. 584, § 6.1-113; 1986, c. 505, § 6.1-39.3; 1987, cc. 352, 556; 1991, c. 322; 1992, c. 136; 1994, c. 7; 1996, c. 26; 1999, c. 545; 2007, c. 1; 2010, c. 794; 2015, cc. 19, 445.



§ 6.2-832. Establishment of automated teller machines and electronic terminals

A. No application to, or approval from, the Commission shall be required for a bank to establish or operate an automated teller machine, cash-dispensing machine, or similar electronic or computer terminal, regardless of whether it (i) is located on bank premises or premises properly considered part of an authorized office of the bank or (ii) receives or records deposits, disburses loan proceeds, or provides for electronic fund transfers.

B. A Virginia state bank, as defined in § 6.2-836, may establish and operate such automated teller machines, cash-dispensing machines, or similar electronic or computer terminals in the Commonwealth, provided the bank complies with all Commonwealth and federal laws and regulations applicable to such machines and terminals. An out-of-state bank, as defined in § 6.2-836, may establish and operate such automated teller machines, cash-dispensing machines, or similar electronic or computer terminals in the Commonwealth, provided the bank complies with all Commonwealth, home state and federal laws applicable to such machines and terminals.

C. The Commission may adopt regulations affecting electronic fund transfers by banks if it finds such regulations necessary for the protection of the public interest.

1997, c. 141, § 6.1-39.4:1; 2010, c. 794; 2015, cc. 19, 445.



§ 6.2-833. Bank agent for depository institution

A bank may act as the agent of any other depository institution in receiving deposits and providing other services without being deemed a branch of such other depository institution.

1995, c. 301, § 6.1-39.5; 1997, c. 24; 2010, c. 794.



§ 6.2-834. Operation of branch office under different name; civil penalty

A. No branch office shall be operated or advertised under any other name than that of the identical name of the bank, unless (i) permission is first obtained from the Commission and (ii) the different name shall contain or have added thereto language clearly indicating that it is a branch office and of which bank it is an office.

B. The Commission may impose a civil penalty not exceeding $2,000 upon any bank that it determines, in proceedings commenced in accordance with the Commission's Rules, has violated the provisions of this section.

Code 1950, §§ 6-28, 6-29; 1966, c. 584, §§ 6.1-41, 6.1-113; 1979, c. 59; 1987, c. 556; 1992, c. 136; 1994, c. 7; 2010, c. 794.



§ 6.2-835. Banking facilities in certain hospitals or federal areas

A. The Commission, when in its discretion banking facilities are required (i) for patients in, students at, or employees of hospitals operated by the U.S. Department of Veterans Affairs or by the Commonwealth or (ii) for members of the armed forces at any military or naval federal area in the Commonwealth, may permit any bank that is authorized to do business in the Commonwealth to establish and operate such banking facilities as are required in any such hospital or federal area.

B. The banking facilities so established shall be operated in accordance with the laws of the Commonwealth relating thereto. The Commission may permit only certain specified services to be established and operated.

Code 1950, § 6-29.1; 1952, c. 75; 1956, c. 45; 1966, c. 584, § 6.1-42; 2010, c. 794.



§ 6.2-836. Definitions

As used in this article, unless a different meaning is required:

"Acquisition of a branch" means the acquisition of a branch located in a host state, without acquiring the bank of such branch.

"Affiliate" has the meaning assigned to it in 12 U.S.C. § 1841 (k) of the Bank Holding Company Act of 1956 (12 U.S.C. § 1841 et seq.), as amended.

"Bank" has the meaning assigned to it in 12 U.S.C. § 1813 (a) (1) of the Federal Deposit Insurance Company Act of 1956 (12 U.S.C. § 1811 et seq.), as amended.

"Bank holding company" has the meaning assigned to it in 12 U.S.C. § 1841 (a) of the Bank Holding Company Act of 1956 (12 U.S.C. § 1841 et seq.), as amended.

"Commercial activities" means activities in which a bank holding company, a financial holding company, a national bank, or a national bank financial subsidiary may not engage under federal law.

"De novo branch" means a branch of a bank located in a host state which (i) is originally established by the bank as a branch and (ii) does not become a branch of the bank as a result of the acquisition of another bank or a branch of another bank, or the merger, consolidation, or conversion of any such bank or branch.

"Financial holding company" has the meaning assigned to it in 12 U.S.C. § 1841 (p) of the Bank Holding Company Act of 1956 (12 U.S.C. § 1841 et seq.), as amended.

"Home state" means:

1. With respect to a national bank, the state in which the main office of the bank is located;

2. With respect to a state bank, the state by which the bank is chartered;

3. With respect to a foreign bank, the state determined to be the home state of such foreign bank under 12 U.S.C. § 3103 (c).

"Host state" means a state, other than the home state of a bank, in which the bank maintains, or seeks to establish and maintain, a branch.

"Out-of-state bank" means a bank whose home state is a state other than the Commonwealth.

"Out-of-state state bank" means a bank chartered under the laws of any state other than the Commonwealth.

"Virginia state bank" means a bank chartered under the laws of Virginia.

1995, c. 301, § 6.1-44.2; 2007, c. 1; 2010, c. 794.



§ 6.2-837. Interstate branching by Virginia state banks

A. With the prior approval of the Commission, any Virginia state bank may establish and maintain a de novo branch or acquire a branch in a state other than the Commonwealth.

B. A Virginia state bank desiring to establish and maintain a branch in another state under this section shall file an application on a form prescribed by the Commission and pay the branch application fee set forth in § 6.2-908. If the Commission finds that the applicant has the financial resources sufficient to undertake the proposed expansion without adversely affecting its soundness and that the laws of the host state permit the establishment of the branch, it may approve the application. The bank may establish the branch when it has received the written approval of the Commission.

1995, c. 301, § 6.1-44.3; 2010, c. 794; 2014, c. 200.



§ 6.2-838. Interstate branching

An out-of-state bank that does not already maintain a branch in the Commonwealth and that meets the requirements of this article may establish and maintain a de novo branch in the Commonwealth.

1995, c. 301, § 6.1-44.4; 2010, c. 794.



§ 6.2-839. Interstate branching through the acquisition of a branch

An out-of-state bank that does not already maintain a branch in the Commonwealth and that meets the requirements of this article may establish and maintain a branch in the Commonwealth through the acquisition of a branch.

1995, c. 301, § 6.1-44.45; 2010, c. 794.



§ 6.2-840. Filing requirements

An out-of-state bank desiring to establish and maintain a de novo branch or to acquire a branch in the Commonwealth shall submit to the Commission a copy of the application it files with its home state supervisor or the responsible federal banking agency to establish or acquire such branch. Such submission shall be made at the same time the application is filed by the out-of-state bank with such home state supervisor or responsible federal banking agency. The out-of-state bank shall also comply with the requirements of Article 17 (§ 13.1-757 et seq.) of the Virginia Stock Corporation Act and pay any filing fee required by the Commission.

1995, c. 301, § 6.1-44.6; 2010, c. 794.



§ 6.2-841. Repealed

Repealed by Acts 2014, c. 200, cl. 2.



§ 6.2-842. Powers

A. An out-of-state state bank that establishes and maintains one or more branches in the Commonwealth under this article may conduct the same activities at such branch or branches that are authorized under Virginia law for Virginia state banks, except to the extent such activities may be prohibited by other laws, regulations, or orders applicable to the out-of-state state bank.

B. A Virginia state bank may conduct the same activities at a branch outside the Commonwealth that are permissible for a bank chartered by the host state where the branch is located, except to the extent such activities are expressly prohibited by other laws, regulations, or orders applicable to the Virginia state bank.

C. A bank shall not establish or maintain a branch in the Commonwealth on the premises or property of an affiliate if the affiliate engages in commercial activities.

1995, c. 301, § 6.1-44.8; 2007, c. 1; 2010, c. 794.



§ 6.2-843. Examination; periodic reports; cooperative agreements; assessment of fees

A. The Commission may make such examinations of any branch established under this article by an out-of-state state bank as the Commission may deem necessary to determine whether the branch is operating in compliance with the laws of the Commonwealth and to ensure that the branch is being operated in a safe and sound manner. The provisions of § 6.2-901 shall apply to such examinations.

B. The Commission may require periodic reports from any out-of-state bank that maintains a branch in the Commonwealth to the extent such reporting requirements (i) apply equally to similarly situated banks having the Commonwealth as their home state and (ii) are not preempted by federal law. Such reports shall be filed under oath with such frequency and in such scope and detail as may be appropriate for the purpose of assuring continuing compliance with the provisions of this article.

C. The Commission may enter into cooperative agreements with the appropriate state bank supervisors and federal banking agencies for the periodic examination of any branch in the Commonwealth of an out-of-state state bank, or any branch of a Virginia state bank in any host state, and may accept such agencies' reports of examination and reports of investigation in lieu of conducting its own examinations or investigations. The Commission may enter into joint enforcement actions with other state bank supervisors and federal banking agencies having concurrent jurisdiction over any branch of an out-of-state state bank or any branch of a Virginia state bank, or may take such actions independently to carry out its responsibilities under this article and to assure compliance with the laws of the Commonwealth.

D. Out-of-state state banks may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of the Commonwealth and regulations of the Commission. Such fees may be shared with other state and federal regulators in accordance with agreements between them and the Commission.

1995, c. 301, § 6.1-44.9; 2010, c. 794.



§ 6.2-844. Enforcement

If the Commission determines that there is any violation of any law of the Commonwealth in the operation of a branch of an out-of-state state bank, or that such branch is being operated in an unsafe and unsound manner, the Commission shall have the authority to undertake such enforcement actions as it would be permitted to take if the branch were a Virginia state bank.

1995, c. 301, § 6.1-44.10; 2010, c. 794.



§ 6.2-845. Additional branches

An out-of-state bank that has established or acquired a branch in the Commonwealth under this article may establish or acquire additional branches in the Commonwealth to the same extent that any bank, whose home state is the Commonwealth, may establish or acquire a branch in the Commonwealth under applicable federal and state law.

1995, c. 301, § 6.1-44.11; 2010, c. 794.



§ 6.2-846. Regulations; fees

The Commission may adopt such regulations and may provide for the payment of such reasonable application and administration fees as it finds necessary and appropriate in order to implement the provisions of this article.

1995, c. 301, § 6.1-44.12; 2010, c. 794.



§ 6.2-847. Notice of subsequent merger or other transaction

An out-of-state state bank that maintains a branch in the Commonwealth under this article shall give 30 days' prior written notice of any merger, consolidation, or other transaction involving the bank which would cause the Virginia branch to be maintained by another bank.

1995, c. 301, § 6.1-44.13; 2010, c. 794.



§ 6.2-848. Repealed

Repealed by Acts 2014, c. 200, cl. 2.



§ 6.2-849. Definitions

As used in this article, unless a different meaning is required:

"Bank" has the meaning assigned to it in 12 U.S.C. § 1813 (a) (1) of the Federal Deposit Insurance Company Act of 1956 (12 U.S.C. § 1811 et seq.), as amended.

"Home state" has the meaning assigned to it in § 6.2-836.

"Host state" has the meaning assigned to it in § 6.2-836.

"Interstate merger transaction" means:

1. The merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation to branches of the resulting bank; or

2. The purchase of all, or substantially all, of the assets of a bank whose home state is different than the home state of the acquiring bank.

"Out-of-state bank" has the meaning assigned to it in § 6.2-836.

"Out-of-state state bank" has the meaning assigned to it in § 6.2-836.

"Resulting bank" means a bank that has resulted from an interstate merger transaction under this article.

"Virginia bank" means a bank whose home state is Virginia.

"Virginia state bank" has the meaning assigned to it in § 6.2-836.

1995, c. 301, § 6.1-44.16; 2010, c. 794.



§ 6.2-850. Authority to branch outside the Commonwealth by merger

A. With the prior approval of the Commission, any Virginia state bank may maintain and operate one or more branches in a state other than the Commonwealth pursuant to an interstate merger transaction in which the Virginia state bank is the resulting bank.

B. The Virginia state bank shall file an application on a form prescribed by the Commission, pay the merger fee prescribed by § 6.2-908, and comply with the applicable provisions of Article 12 (§ 13.1-715.1 et seq.) of the Virginia Stock Corporation Act. If the Commission finds that (i) the proposed transaction will not be detrimental to the safety and soundness of the applicant, (ii) any new officers and directors of the resulting bank are qualified by character, experience, and financial responsibility to direct and manage the resulting bank, and (iii) the proposed merger is in the public interest, it may approve the interstate merger transaction and the operation of branches outside Virginia by the Virginia state bank.

C. Such an interstate merger transaction may be consummated only after the applicant has received the Commission's written approval.

1995, c. 301, § 6.1-44.17; 2005, c. 765; 2010, c. 794.



§ 6.2-851. Interstate merger transactions and branching permitted

Virginia banks may merge with out-of-state banks under this article, and an out-of-state bank resulting from such an interstate merger transaction may maintain and operate the branches in the Commonwealth of a merged Virginia bank, provided the requirements of this article are met.

1995, c. 301, § 6.1-44.18; 2010, c. 794.



§ 6.2-852. Filing requirements

Any out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving a Virginia bank shall submit to the Commission a copy of the application it files with the responsible federal banking agency to engage in the interstate merger transaction. Such submission shall be made at the same time the application is filed by the out-of-state bank with the responsible federal banking agency. All banks which are parties to any interstate merger transaction involving a Virginia bank shall comply with Article 12 (§ 13.1-715.1 et seq.) of the Virginia Stock Corporation Act, as applicable, and with other applicable state and federal laws. Any out-of-state bank resulting from an interstate merger transaction shall comply with Article 17 (§ 13.1-757 et seq.) of the Virginia Stock Corporation Act. The out-of-state bank shall pay any filing fee required by the Commission.

1995, c. 301, § 6.1-44.19; 2005, c. 765; 2010, c. 794.



§ 6.2-853. Conditions for interstate merger

An interstate merger transaction involving a Virginia bank shall not be consummated, and any out-of-state bank resulting from such a merger shall not operate any branch in the Commonwealth, if the Commission finds that the laws of the home state of any out-of-state bank involved in the interstate merger transaction do not permit interstate merger transactions or finds that the resulting out-of-state bank has not complied with all applicable requirements of any law of the Commonwealth.

1995, c. 301, § 6.1-44.20; 2010, c. 794.



§ 6.2-854. Powers

A. An out-of-state state bank that establishes and maintains one or more branches in Virginia under this article may conduct the same activities at such branch or branches that are authorized under Virginia law for Virginia state banks, except to the extent such activities may be prohibited by other laws, regulations, or orders applicable to the out-of-state state bank.

B. A Virginia state bank may conduct any activities at any branch outside the Commonwealth that are permissible for a bank chartered by the host state where the branch is located, except to the extent such activities are expressly prohibited by other laws, regulations, or orders applicable to the Virginia state bank.

1995, c. 301, § 6.1-44.21; 2010, c. 794.



§ 6.2-855. Examinations and periodic reports

A. The Commission may make such examinations of any branch of an out-of-state state bank located in the Commonwealth as the Commission may deem necessary to determine whether the branch is operating in compliance with the laws of the Commonwealth and to ensure that the branch is being operated in a safe and sound manner. The provisions of § 6.2-901 shall apply to such examinations.

B. The Commission may require periodic reports from any out-of-state bank that maintains a branch in the Commonwealth to the extent such reporting requirements (i) apply equally to similarly situated banks having the Commonwealth as their home state and (ii) are not preempted by federal law. Such reports shall be filed under oath with such frequency and in such scope and detail as may be appropriate for the purpose of assuring continuing compliance with the provisions of this article.

1995, c. 301, § 6.1-44.22; 2010, c. 794.



§ 6.2-856. Cooperative agreements; assessment of fees

A. The Commission may enter into cooperative agreements with the appropriate state bank supervisors and federal banking agencies for the examination of any branch in the Commonwealth of an out-of-state state bank, or any branch of a Virginia state bank in any host state, and may accept such agencies' reports of examination and reports of investigation in lieu of conducting its own examinations or investigations. The Commission may enter into joint actions with other state bank supervisors and federal banking agencies having concurrent jurisdiction over any branch of an out-of-state state bank or any branch of a Virginia state bank, or may take such actions independently to carry out its responsibilities under this article and to assure compliance with the laws of the Commonwealth.

B. Out-of-state state banks may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of the Commonwealth and regulations of the Commission. Such fees may be shared with other state and federal regulators in accordance with agreements between them and the Commission.

1995, c. 301, § 6.1-44.22; 2010, c. 794.



§ 6.2-857. Enforcement

If the Commission determines that there is any violation of any law of the Commonwealth in the operation of a branch of an out-of-state state bank, or that such branch is being operated in an unsafe and unsound manner, the Commission shall have the authority to undertake such enforcement actions as it would be permitted to take if the branch were a Virginia state bank.

1995, c. 301, § 6.1-44.23; 2010, c. 794.



§ 6.2-858. Regulations; fees

The Commission may adopt such regulations, and may provide for the payment of such reasonable application and administration fees, as it finds necessary and appropriate in order to implement the provisions of this article.

1995, c. 301, § 6.1-44.24; 2010, c. 794.



§ 6.2-859. Notice of subsequent merger

An out-of-state state bank that maintains a branch in the Commonwealth under this article shall give 30 days' prior written notice of any merger, consolidation, or other transaction involving the bank that would cause the branch in the Commonwealth to be maintained by another bank.

1995, c. 301, § 6.1-44.25; 2010, c. 794.



§ 6.2-860. Bank to be managed by board of directors; number of directors

The affairs of every bank incorporated under the laws of the Commonwealth shall be managed by a board of directors. The board shall consist of not less than five individuals.

Code 1950, § 6-36; 1966, c. 584, § 6.1-45; 1996, c. 268; 2010, c. 794.



§ 6.2-861. Application of Virginia Stock Corporation Act

The provisions of the Virginia Stock Corporation Act (§ 13.1-601 et seq.) relating to officers of a corporation shall apply to banks except that, if a bank shall not appoint a secretary, the cashier of a bank shall be deemed to be the secretary of the corporation.

1966, c. 584, § 6.1-46; 2010, c. 794.



§ 6.2-862. Directors to own stock in bank

A. As used in this section, "bank holding company" means (i) a bank holding company as defined in § 6.2-800 or (ii) any corporation organized under the laws of the Commonwealth and doing business in the Commonwealth that owns all of the capital stock of one bank, except those shares issued as directors' qualifying shares, and at least 66 and two-thirds percent of the assets of the holding company, computed on a consolidated basis, consists of assets held by such bank and controlled subsidiaries of such bank.

B. Every director of a bank incorporated under the laws of the Commonwealth shall be the sole owner of, and have in his personal possession or control, shares of stock in such bank having a book value of not less than $5,000, calculated as of the last business day of the calendar year immediately preceding the election of the director. So long as a director shall successively be reelected, there shall be no requirement to increase the shares of stock owned according to this section. Such stock shall be unpledged and unencumbered at the time such director becomes a director and during the whole of his term as such. A director shall be deemed to be the sole owner of, and have in his personal possession or control:

1. Shares held through a brokerage account or similar arrangement, provided that the director retains sole beneficial ownership and sole legal control over the shares;

2. Shares held jointly or as a tenant in common, but only to the extent of the book value of the shares divided by the number of joint or tenant in common holders;

3. Shares deposited by the director in a living trust, or inter vivos trust, as to which the director is the sole trustee and retains an absolute power of revocation; or

4. Shares held through a profit-sharing plan, individual retirement account, retirement plan, or similar arrangement, provided that the director retains sole beneficial ownership and sole legal control over the shares.

C. When a bank is controlled by a bank holding company, a director may comply with the requirements of subsection B for each bank of which he is a director by ownership, in similar manner, of shares of capital stock of the bank holding company having an aggregate book value equal to the book value of shares of bank stock that he would be obligated to own under subsection B.

D. A director of a bankers' bank shall not be required to own or control any shares of stock of such bankers' bank or any shares of stock of a bank holding company that controls such bankers' bank.

E. Any director violating the provisions of this section shall, immediately, vacate his office.

F. The requirements of this section shall not apply to any person duly elected a director of a bank prior to July 1, 1995, or so long as such person shall successively be reelected a director, and as to such person the requirements of the law prior to such date shall apply.

Code 1950, § 6-37; 1966, c. 584, § 6.1-47; 1970, c. 95; 1995, c. 63; 1996, cc. 25, 218; 2010, c. 794; 2014, cc. 156, 219.



§ 6.2-863. Oaths of directors

A. Every director of a bank incorporated under the laws of the Commonwealth shall, within 30 days after his election or reelection, take and subscribe to an oath that:

1. He will diligently and honestly perform his duties as director; and

2. He is the owner and has in his personal possession or control, standing in his sole name on the books of the bank or bank holding company as defined in subsection A of § 6.2-862, unpledged and unencumbered in any way, shares of stock of the bank of which he is a director or, if a bank is controlled by a bank holding company as defined in § 6.2-800, shares of stock of the bank holding company, having a book value of not less than the amounts respectively prescribed by § 6.2-862, and, in case of reelection or reappointment, that during the whole of his immediate previous term as a director, the stock was not at any time pledged or in any other manner encumbered or hypothecated to secure a loan.

B. The oath subscribed to by such director, certified by the officer before whom it is taken, shall be transmitted by the cashier of such bank to the Commission. Any director who fails for a period of 30 days after his election or appointment to take the oath as required by this section shall automatically forfeit his office.

Code 1950, § 6-39; 1966, c. 584, § 6.1-48; 1992, c. 552; 1994, c. 105; 2010, c. 794; 2014, cc. 156, 219.



§ 6.2-864. Report to Commission of election of director

Within 60 days following the election or reelection of any person as a director of a bank, the bank shall furnish to the Commission such information as the Commission shall from time to time prescribe regarding the director's personal character, integrity, financial condition, and personal and business background. The report shall be signed under oath by the director and a designated officer of the bank. Any person knowingly making a false statement in such a report is guilty of perjury and punishable as provided in § 18.2-434.

1968, c. 606, § 6.1-48.1; 1992, c. 552; 1994, c. 105; 2010, c. 794.



§ 6.2-865. Removal of director or officer; appeals; penalty

A. Whenever any director or officer of a bank doing business in the Commonwealth shall continue (i) to violate any law relating to such bank or (ii) unsafe or unsound practices in conducting the business of such bank, after the director or officer, and the board of directors of the bank of which he is a director or officer, have been warned in writing by the Commissioner to discontinue such violation of law or such unsafe or unsound practices, the Commissioner shall certify the facts to the Commission. The Commission shall thereupon enter an order requiring such director or officer to appear before the Commission, within not less than 10 days, to show cause why he should not be removed from office and thereafter restrained from participating in any manner in the management of such bank. Such order shall contain a brief statement of the facts certified to the Commission by the Commissioner. A copy of such order shall be served upon such director or officer, and a copy thereof shall be sent by registered mail to each director of the bank affected.

B. If, after granting the accused director or officer a reasonable opportunity to be heard, the Commission shall find that he has continued to violate any law relating to such bank or has continued unsafe or unsound practices in conducting the business of such bank after he and the board of directors of the bank of which he is a director or officer have been warned as provided in subsection A, the Commission shall enter an order removing such director or officer from office and restraining such director or officer from thereafter participating in any manner in the management of such bank. A copy of such order shall be served upon such director or officer. A copy of such order shall also be served upon the bank of which he is a director or officer. Upon such removal, the director or officer shall cease to be a director or officer of such bank and thereafter shall cease to participate in any manner in the management of such bank.

C. Any director or officer aggrieved by (i) an order of the Commission entered under subsection B or (ii) an order refusing to remove another director or officer from office and to restrain him from participating in the management of the bank, shall have, of right, an appeal to the Supreme Court of Virginia within 60 days from the date of the order.

D. Any director or officer removed and restrained under the provisions of subsection B from participating in any manner in the management of any bank of which he is a director or officer, and who thereafter participates in any manner in the management of such bank except as a stockholder therein, is guilty of a Class 6 felony.

Code 1950, §§ 6-40, 6-41, 6-42; 1966, c. 584, §§ 6.1-49, 6.1-50, 6.1-51; 1979, c. 58; 1992, c. 136; 2010, c. 794.



§ 6.2-866. Meetings of board of directors

The board of directors of every bank shall hold meetings at least once in each calendar month. At each meeting of the board, a majority of the whole board shall be necessary for the lawful transaction of business. Notwithstanding the foregoing, (i) the shareholders, by bylaw, may fix any number not less than five as a quorum and (ii) the Commission may allow less frequent meetings, but not less often than quarterly.

Code 1950, § 6-43; 1966, c. 584, § 6.1-52; 1981, c. 203; 2010, c. 794.



§ 6.2-867. Discount by officer, director, or employee of paper refused by bank

No officer, director, or employee of a bank may purchase or discount any note or paper at a rate of interest in excess of what such bank might charge knowing that such bank has refused to purchase or discount such paper.

Code 1950, § 6-44; 1966, c. 584, § 6.1-53; 2010, c. 794.



§ 6.2-868. Bonds required of officers and employees; blanket bond

A. The board of directors of every bank shall require bonds from all of the active officials and employees of such corporation. In lieu of such bonds, the board may obtain one or more blanket bonds. A bank holding company may obtain a blanket bond covering all affiliate banks within the holding company. The surety on every bond shall be a bonding or surety company authorized to transact business in the Commonwealth. The penalty of any such bond shall be increased whenever in the opinion of the Commission it is necessary for the protection of the public interest.

B. If a bank is unable to obtain the bond required by this section, it shall immediately notify the Commission, which may then direct the bank to have an audit performed at its expense by an independent certified public accounting firm. The bank shall obtain blanket bond coverage as soon as such coverage is available. Failure to obtain blanket bond coverage may be cause for action by the Commission as provided by § 6.2-906.

Code 1950, § 6-46; 1966, c. 584, § 6.1-54; 1974, c. 665; 1979, c. 52; 1992, c. 365; 2010, c. 794.



§ 6.2-869. Dividends; surplus; undivided profits

A. The board of directors of any bank may declare a dividend of so much as the board shall judge expedient of the net undivided profits of the bank, after providing for all expenses, losses, interest and taxes accrued, or due by such bank. Before any such dividend is declared, any deficit in capital funds originally paid in shall have been restored by earnings to their initial level, and no dividend shall be declared or paid by any bank which would impair the paid-in capital of the bank.

B. To ascertain the net undivided profits before any dividend shall be declared, all debts due to such bank on which interest is past due and unpaid for a period of 12 months, unless the same are well secured and in process of collection by law, shall be deducted from the undivided profits in addition to all expenses, losses, interest and taxes accrued, and the balance shall be deemed to be the net undivided profits.

C. Notwithstanding the foregoing provisions of this section, the Commission may limit or approve the payment of dividends by the board of directors of any bank when the Commission determines that such limitation or approval is warranted by the financial condition of the bank.

Code 1950, § 6-48; 1966, c. 584, § 6.1-56; 1976, c. 658; 1979, c. 53; 1992, c. 48; 1995, c. 84; 2010, c. 794.



§ 6.2-870. Limitation of amount invested in bank premises

A. No bank, without the approval of the Commission, shall invest in its bank building and premises, property held for future accommodation, or in stock or other obligations of any corporation holding title to premises of the bank, if the aggregate of such investments and loans, together with the amount of any indebtedness of such corporation, 50 percent or more of the stock of which is owned by the bank, will exceed the greater of (i) 50 percent of the capital stock, surplus, and undivided profits of the bank or (ii) 100 percent of the capital stock of the bank. If, subsequent to any investment or loan, the surplus or undivided profits of any such bank are diminished by losses so that the investments or loans amount to more than the greater of (a) 50 percent of its paid-in capital stock and its remaining surplus and undivided profits or (b) 100 percent of the capital stock, the bank shall not pay dividends without the permission of the Commission until such investments or loans are equal to or less than the greater of 50 percent of the capital stock, surplus, and undivided profits, or 100 percent of the capital stock of the bank.

B. In computing the bank's investment in depreciable property, the initial price or cost may be reduced by reasonable depreciation.

C. The Commission shall not in any event approve investments and loans in excess of the foregoing if the aggregate amount thereof would exceed 60 percent of the bank's capital stock, surplus, and undivided profits. The Commission in approving such excess investments may impose, as a condition of such approval, restrictions upon dividends or other restrictions upon the bank. The restrictions shall expire automatically when the investment of the bank in building premises shall no longer exceed the greater of (i) 50 percent of the capital stock, surplus, and undivided profits of the bank or (ii) 100 percent of the capital stock.

Code 1950, § 6-49; 1966, c. 584, § 6.1-57; 1968, c. 61; 2010, c. 794.



§ 6.2-871. Investment in stock or securities of bank service corporations

A. As used in this section, "bank service corporation" means a corporation engaged primarily in rendering services, other than the renting of the bank premises or the furnishing of furniture or fixtures, to two or more banks.

B. A bank may acquire, own, and hold the stock and other securities or obligations of a bank service corporation in an amount not to exceed 10 percent of the bank's capital stock and permanent surplus. A bank may not invest in any bank service corporation unless it uses or intends to use the services of the bank service corporation. A bank may not invest in more than one bank service corporation without the consent of the Commission.

C. Stock in a Federal Reserve Bank shall not be considered stock of a bank service corporation within the meaning of this section.

Code 1950, § 6-49.1; 1962, c. 38; 1966, c. 584, § 6.1-58; 2010, c. 794.



§ 6.2-872. For what purpose banks may purchase, hold, and convey real estate

A. In addition to the authority provided in § 6.2-873, every bank incorporated under the laws of the Commonwealth may purchase, hold, and convey the following real estate for the purposes stated and for no other:

1. Real estate that is desirable and prudent for its present or future accommodation in the transaction of its business;

2. Real estate that is mortgaged or otherwise encumbered to it in good faith by way of security for debts contracted;

3. Real estate that is conveyed to it in satisfaction of debts previously contracted in the course of its dealings; and

4. Real estate it purchased at sales under judgments, decrees, mortgages, or deeds of trust held by it, in whole or in part, or purchased to secure debts due to it.

B. Nothing in this section shall affect the validity of the title to any such real estate conveyed or transferred by a bank.

Code 1950, § 6-50; 1966, c. 584, § 6.1-59; 1988, c. 296; 2010, c. 794; 2012, cc. 59, 157.



§ 6.2-873. Additional permissible investments in real estate

A. In addition to the ownership of real estate permitted in § 6.2-872, a bank may invest:

1. In real estate (i) for the purpose of producing income or for inventory and sale or (ii) for improvement, including the erection of buildings thereon, for sale or rental purposes. The bank may hold, sell, lease, operate, or otherwise exercise the rights of an owner of any such property; and

2. In the stock or other securities or obligations of a controlled subsidiary corporation under § 6.2-885 or 6.2-886 formed or utilized for the purposes in subdivision 1.

B. Unless specifically authorized by the Commissioner:

1. A bank shall not invest more than five percent in the aggregate of its assets in the investments authorized in subdivisions A 1 and A 2.

2. A bank shall not invest and lend in any one project an amount in excess of the loan limit to one borrower as provided in § 6.2-875.

1988, c. 296, § 6.1-59.1; 2010, c. 794.



§ 6.2-874. Prohibited uses of bank's own stock; other investments or loans

A. No bank shall:

1. Acquire or own its own stock except to protect itself against loss from debts previously contracted, in which case the stock shall be disposed of within 12 months after it is acquired, and except as herein permitted;

2. Make loans collaterally secured by the stock of the bank, except that this section shall not affect the validity of any such security agreement between the bank and its borrower; or

3. Invest any of its funds in:

a. Shares of stock of any other corporation;

b. Any security of a limited liability company; or

c. Any notes or other obligations that are secured by real estate on which the bank is prohibited by § 6.2-878 from making any loans secured thereby.

B. The prohibitions in subsection A shall not prevent any bank from:

1. Acquiring any such stock, notes, or other obligations to protect itself or any fund in its custody or possession against loss from debts theretofore contracted;

2. Acquiring, owning, and holding stock of a building corporation or security of a limited liability company of the character and to the amount provided by § 6.2-870;

3. Acquiring, owning, and holding stock of an agricultural credit corporation organized under the laws of the Commonwealth, provided that the total amount of such stock shall not exceed 20 percent of the amount of the capital stock of the bank actually paid in and unimpaired, plus the amount of its unimpaired surplus fund;

4. Acquiring, owning, and holding stock of the Federal National Mortgage Association, the Government National Mortgage Association, or the Federal Home Loan Mortgage Corporation;

5. Acquiring, holding, and owning stock in any corporations or securities of limited liability companies which have as their purpose the operation of parking lots or parking garages, provided that no bank shall own, at any one time, stock in such corporations exceeding two percent of the amount of the capital stock of such bank actually paid in and unimpaired, plus the amount of its unimpaired surplus fund;

6. Acquiring, owning, and holding stock of a small business investment company as defined by the Federal Small Business Investment Act of 1958;

7. Acquiring, owning, and holding stock of an industrial development company organized under the provisions of the Virginia Industrial Development Corporation Act (§ 13.1-981 et seq.);

8. Acquiring, owning, and holding stock of a bank service corporation or security of a controlled subsidiary corporation, subject to § 6.2-871 or 6.2-885, or from investing in a limited liability company, provided such investment conforms to § 6.2-871 or 6.2-885;

9. Acquiring, owning, and holding stock of the Student Loan Marketing Association, a corporation organized under the Higher Education Act of 1965, as amended;

10. Acquiring, owning, and holding stock of a "clearing corporation" as defined in § 8.8A-102;

11. Acquiring, owning, and holding stock of a trust subsidiary as defined in § 6.2-1000;

12. Investing up to four percent of its capital and surplus, including undivided profits, in shares of any bankers' bank organized under § 6.2-809 or in any bank holding company wherein the ownership of shares in such bank holding company is restricted to (i) financial institutions which have or are eligible for insurance of deposits by a federal agency or (ii) a financial institution holding company as defined in § 6.2-700 or a savings institution holding company as defined in § 6.2-1100;

13. Acquiring its own stock, with the book value of all such stock held not to exceed in the aggregate five percent of the book value of all shares issued and outstanding, including capital, surplus, and undivided profits as of the time of the purchase being made. In computing such capital surplus and undivided profits for purposes of this section, amounts received for resale of any repurchased stock shall be added back to capital, surplus, and undivided profits for purposes of computation of the five percent limitation. Such purchase may be without the written consent of the Commission, unless the Commission or Commissioner has previously notified the bank in writing that it may not utilize this subdivision until further notice. The Commission may further allow purchases of such stock in excess of such five percent criterion if the Commission finds that the purchase (i) will not impair the safety and solvency of the bank and (ii) is otherwise appropriate. The Commission may require the divestiture of any shares held if deemed necessary and appropriate;

14. Acquiring, owning, and holding, subject to such conditions as the Commissioner may prescribe, shares of investment companies;

15. Acquiring, owning, and holding, subject to such conditions as the Commissioner may prescribe, shares of stock in a community development corporation;

16. Acquiring, owning, and holding shares of the Federal Agricultural Mortgage Corporation; or

17. Acquiring, owning, and holding shares of a Federal Home Loan Bank.

C. The provisions of this section shall not be construed to require a bank to dispose of any preferred stocks lawfully acquired as an investment prior to January 1, 1940.

1982, c. 185, § 6.1-60.1; 1985, c. 339; 1986, c. 269; 1987, c. 297; 1988, c. 464; 1989, cc. 377, 650; 1992, c. 366; 1993, c. 186; 1994, c. 119; 1996, c. 27; 2010, c. 794.



§ 6.2-875. Limitations on obligations of borrowers

A. As used in this section:

"Derivative transaction" shall include any transaction that is a contract, agreement, swap, warrant, note, or option that is based, in whole or in part, on the value of, any interest in, or any quantitative measure or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices, or other assets.

"Installment consumer paper" shall include installment notes of up to 10 years' duration for the purchase of unimproved real property.

"Obligation" means the direct liability of the maker or acceptor of the paper discounted with or sold to a bank and the liability of the endorser, drawer, or guarantor who obtains a loan from or discounts paper with or sells paper under his guaranty to such bank. "Obligation" shall include:

1. In the case of obligations of a corporation or a limited liability company, all obligations of all subsidiaries thereof in which the corporation or limited liability company owns or controls a majority interest;

2. Any liability of the bank under a letter of credit, other than a letter of credit arising out of transactions involving the importation or exportation of goods or the domestic shipment of goods, except to the extent (i) the bank has a binding participation of another bank, organized under the laws of the Commonwealth or another state or the United States, or a written commitment by another such bank to assume primary liability therefor or (ii) such bank issuing the letter of credit has in its possession money on deposit to the credit of such customer or securities or assets readily convertible into cash with which to honor such letter of credit; and

3. Any credit exposure to a person arising from a derivative transaction between the bank and the person.

B. Subject to the exceptions set forth in subsections D, E, F, and I, the total obligations of any person, including, with respect to a partnership, as provided in subsection C, the partners having a five percent or greater interest in either the income or capital of a partnership other than limited partners, to any bank shall at no time exceed 15 percent of the sum of the capital, surplus, and loan loss reserve of such bank.

C. For the purposes of this section:

1. The obligation of partners in the partnership and the partnership shall not be combined with each other except if (i) the purpose for which the obligation of any partner was incurred or utilized relates to the partnership or the purposes of the partnership, including acquisition of an interest in the partnership, such obligation shall be combined with the obligation of the partnership or (ii) the primary source of repayment of a partner's individual obligation is the partnership or funds therefrom, the obligation of the partnership shall be combined with the obligation of such partner, other than a limited partner or partner with less than five percent interest, and the limitation specified herein shall apply to the combined obligations of each such partner and the partnership. Except in the two instances specified in clauses (i) and (ii), the individual liability of the partner shall not be treated as an obligation of the individual, and the obligations of partner as individual guarantor on partnership obligations shall not be treated as an obligation of the individual for purposes of computation hereunder when, in either case, the bank has a certificate of a responsible officer, designated by the board of directors for this purpose, stating that the responsibility of the partnership for each obligation has been evaluated and the bank is relying primarily upon such partnership for the payment of such indebtedness; and

2. There may be counted as part of the surplus (i) the undivided profits as of the date of the most recent call statement and (ii) capital notes and debentures, the issuance of which has been approved by the Commission, outstanding as of said date, and consisting of debt obligations subordinate to all other contractual liabilities of the bank.

D. The following kinds of obligations shall not be subject to any limitation, except as expressly stated in subdivision 20:

1. Obligations in the form of drafts or bills of exchange drawn in good faith against actually existing values;

2. Obligations arising out of the discount of commercial or business paper actually owned by the person, partnership, association, limited liability company, or corporation negotiating the same;

3. Obligations drawn in good faith against actually existing values and secured by goods or commodities in process of shipment;

4. Obligations in the form of banker's acceptances of other banks of the kind described in section thirteen of the Federal Reserve Act;

5. Obligations of the United States, the Commonwealth, or any political subdivision of the Commonwealth, including sanitary or public facilities districts;

6. Obligations fully guaranteed or insured by a state or by a state authority for the payment of the obligation of which the faith and credit of the state is pledged;

7. First mortgage real estate loans that are insured by the Federal Housing Administrator;

8. Obligations guaranteed as to principal and interest by the United States;

9. Loans in which the Small Business Administration or a federal reserve bank has definitely agreed or committed itself to participate, to the extent of such participation;

10. Obligations guaranteed by the Small Business Administration or Farmers Home Administration, to the extent of such guaranty;

11. Loans that the Federal Commodity Credit Corporation has definitely agreed to purchase;

12. Direct obligations of, and obligations guaranteed by, the Export-Import Bank;

13. Loans guaranteed by a federal guaranteeing agency pursuant to the Defense Production Act of 1950;

14. Bonds and notes of the Federal National Mortgage Association;

15. Bonds, debentures, and other similar obligations of Federal Land Banks, Federal Intermediate Credit Banks, or Banks for Cooperatives issues pursuant to acts of Congress;

16. Obligations of the Federal Financing Bank, the Student Loan Marketing Association, the Federal Home Loan Mortgage Corporation, the National Credit Union Administration, Farm Credit Banks, the Government National Mortgage Association, or the Commodity Credit Corporation;

17. Time deposits in, or obligations issued by, a Federal Home Loan Bank;

18. Repurchase agreements of obligations authorized by this subsection;

19. Obligations of any person, secured by not less than a like amount of bonds or notes or other evidences of indebtedness of the United States or of the Commonwealth;

20. Obligations as endorser or guarantor of installment consumer paper that carry a full or limited endorsement or guarantee of the person transferring the same when the bank has a certificate of a responsible officer, designated by its board of directors for that purpose, stating that the responsibility of the maker of such obligation has been evaluated and the bank is relying primarily upon such maker for the payment of such obligation. In such case the limitations of this section as to the obligations of the maker shall be the sole applicable loan limitation; and

21. Obligations secured by the pledge or assignment of certificates of deposit or saving certificates of the lending bank, to the extent of the principal amount of such certificates so pledged or assigned.

E. The following kinds of obligations shall be subject to a limitation of 30 percent of such capital and surplus:

1. Obligations as endorser or guarantor of notes, other than commercial or business paper excepted under subdivision D 2 having a maturity of not more than six months, and owned by the person endorsing and negotiating the same;

2. Obligations of any person in the form of notes or drafts secured by shipping documents or instruments (i) transferring or securing title covering livestock or (ii) giving a lien on livestock when the market value of the livestock securing the obligations is not at any time less than 115 percent of the amount by which the obligations exceed 15 percent of such capital and surplus; and

3. Obligations secured by bonds or notes of the United States, or bonds of the Commonwealth or any of its political subdivisions, if the face value thereof is at least equal to the excess of the obligations over 15 percent of such capital and surplus.

F. Nonrenewable obligations having not more than 10 months to run consisting of notes or drafts secured by shipping documents, warehouse receipts, or similar documents creating a security interest in readily marketable, nonperishable, staple commodities, insured to the extent that insurance is customarily required, shall be subject to a sliding scale limitation up to 50 percent of such capital, surplus, and undivided profits. The sliding scale limitation shall require that when the face amount of the obligation exceeds 15 percent of such capital and surplus by any number of percentage points up to 35, the market value of the security for the obligation shall exceed the face amount of the obligation by at least the same number of percentage points.

G. The Commission shall adopt necessary regulations to require entities that would otherwise be treated as separate entities to be treated as related for the purposes of compelling reporting not more frequently than quarterly, to the Commission of the aggregate obligations of such parties to the bank. For the purposes of this subsection:

1. The Commission may treat as related parties individuals that are in the same household or that are the parents, grandparents, children, or grandchildren of each other whether or not in the same household;

2. Any person owning as much as 34 percent of stock of a corporation or being an officer or director of such corporation may be treated as related to such corporation;

3. Any person entitled to a share of the profits and losses of or distributions from a limited liability company, or who is a manager of a manager-managed limited liability company or a member of a member-managed limited liability company, may be treated as related to the limited liability company; and

4. Any person having an interest in income or capital of a partnership may be treated as a related party.

H. All loans made by a bank in excess of 15 percent of its capital and surplus shall be approved by the board of directors or the executive committee of the bank by resolution recorded in the bank's minute book.

I. Notwithstanding the limitations in this section, the Commission may by regulation authorize state banks to make loans to one borrower in such amounts as may be authorized under any lending limit laws applicable to national banks.

J. The Commission may adopt such regulations as it deems appropriate to (i) further define the term "derivative transaction" and (ii) set forth the rules for calculating credit exposures arising from derivative transactions. Before adopting any such regulation, the Commission shall give reasonable notice of its content and shall afford interested parties an opportunity to be heard, in accordance with the Commission's Rules.

Code 1950, § 6-76; 1952, c. 23; 1958, c. 74; 1960, c. 27; 1966, c. 584, § 6.1-61; 1970, c. 42; 1974, c. 557; 1977, cc. 110, 466; 1978, c. 683; 1984, c. 134; 1987, c. 494; 1994, c. 290; 2002, c. 186; 2006, c. 912; 2010, c. 794; 2013, cc. 98, 126.



§ 6.2-876. Loans to executive officers or directors

A. The maximum amount of loans and other extensions of credit a bank may make to any of its executive officers or directors, and the conditions and procedures for approval of such extensions of credit, shall be governed by Federal Reserve Board Regulation O, 12 C.F.R. Part 215, whether or not the bank is a member of the Federal Reserve System.

B. The aggregate amount of a bank's extensions of credit to its executive officers or directors, and their interests, shall not be excessive. The Commission shall adopt such regulations as may be required to prevent excessive aggregate amounts of extensions of credit by a bank to such persons and their interests.

Code 1950, § 6-77; 1966, c. 584, § 6.1-62; 1976, c. 658; 1978, c. 683; 1987, c. 351; 1995, c. 82; 1996, c. 13; 2004, c. 320; 2010, c. 794.



§ 6.2-877. Overdrafts by bank officer or director

No bank shall pay an overdraft of an executive officer or director of the bank on an account at the bank unless the payment of funds is made in accordance with (i) a written, preauthorized, interest-bearing extension of credit plan that specifies a method of repayment or (ii) a written, preauthorized transfer of funds from another account of the account holder at the bank. This prohibition does not apply to the payment of inadvertent overdrafts on an account in an aggregate amount of $1,000 or less if (a) the account is not overdrawn for more than five business days and (b) the member bank charges the executive officer or director the same fee charged any other customer of the bank in similar circumstances.

1981, c. 343, § 6.1-62.1; 2010, c. 794.



§ 6.2-878. Loans secured by real estate generally

A. As used in this section, "loan secured by real estate" means an obligation executed or assumed by the borrower that is secured by mortgage, deed of trust, or similar instrument, encumbering real estate that is owned by the borrower and upon which the bank relies as the principal security for the loan.

B. No bank shall make any loan secured by real estate when such loan, together with all prior liens or encumbrances on such real estate, exceeds 90 percent of the appraised value of the real estate securing such loan.

C. The appraisals necessitated by this section shall be required if the loan shall equal or exceed an amount established from time to time by the Commissioner. In establishing such amount, the Commissioner shall take into consideration the requirements imposed on banks under applicable federal regulations. Such appraisals shall be in writing, signed by the appraisers, and shall be retained in the files of the bank, subject to examination of bank examiners. The appraisers so appointed shall be experienced persons competent to appraise real estate in the locality where the real estate is located.

D. Any bank may make loans secured by real estate that do not comply with the limitations and restrictions in this section if the total unpaid amount of such loans, exclusive of the loans that subsequently comply with such limitations and restrictions, does not exceed 10 percent of the total amount of loans secured by real estate.

E. The provisions of this section relating to ratio of loan to appraised value and appraisal shall not apply if:

1. The real estate security is taken solely as an abundance of caution on terms which are not more favorable than they would be in absence of such a lien on real estate;

2. A real estate security conveyance is taken by or ancillary to the assignment of lease obligations upon which the bank is relying primarily and prudently;

3. A subsequent transaction results from an existing extension of credit providing (i) that the borrower has performed satisfactorily, (ii) there is no advance of new money, except as formerly agreed, (iii) the credit standing of the borrower is not deteriorating, and (iv) there is no obvious and noticeable deterioration of marketing conditions or the physical assets which provide collateral security to the bank; or

4. A lien upon real estate is taken to secure a prior advance which was not secured by such real estate.

F. In cases where an appraisal by a state-certified or state-licensed appraiser is not required, under this section or other sections of this chapter in a real estate-related financial transaction, the bank as a matter of prudence may take and preserve a reasonable appraisal, valuation, or analysis of real estate or real property in connection with such transaction.

G. The Commission may by order or regulation eliminate loans or specific categories of loans from the requirements of this section.

H. The provisions of this section shall not be construed to prohibit any bank from accepting, as security for a loan that it had made in good faith without security or upon security since found to be inadequate, an obligation or obligations secured by mortgage, deed of trust, or other such instrument upon real estate.

Code 1950, § 6-78; 1952, c. 25; 1956, c. 622; 1960, c. 23; 1964, c. 150; 1966, c. 584, §§ 6.1-63, 6.1-65; 1968, c. 549; 1972, c. 189; 1976, c. 487; 1978, c. 624; 1979, c. 375; 1981, c. 271; 1982, c. 263; 1984, c. 133; 1988, c. 170; 1991, c. 160; 1992, c. 68; 1994, c. 501; 2005, c. 263; 2010, c. 794.



§ 6.2-879. Certain loans not considered loans secured by real estate

A. If the bank reasonably and prudently relies upon factors other than or in addition to the real estate security, such as general credit standing, guarantees, commitments, or tangible or intangible personal property security, and enters in its records a written statement of the factors it relies on, the loan does not constitute a loan secured by real estate within the meaning of § 6.2-878, except that if the terms of the transaction shall be more favorable than in the absence of a lien, an appraisal shall be required as provided under § 6.2-878.

B. Loans made to homeowners for maintenance, repair, landscaping, modernization, alteration, improvement to, and furnishings and equipment for, their homes, whether or not secured, shall not be considered as loans secured by real estate within the meaning of § 6.2-878, provided each such loan shall (i) be payable in approximately equal monthly installments, (ii) not be for a term longer than 12 years, and (iii) not exceed an amount specified in accordance with subsection C of § 6.2-878. Such home loans may otherwise be made under the provisions of § 6.2-878 or 6.2-880. If such loan is in excess of the amount specified under subsection C of § 6.2-878, unless the taking of real estate security is solely in the abundance of caution and the terms are not more favorable than in the absence of such a real estate lien, an appraisal as required by § 6.2-878 or 6.2-880 shall be required by the bank.

Code 1950, §§ 6-78, 6-79.2; 1952, c. 25; 1956, c. 622; 1960, c. 23; 1962, c. 267; 1964, c. 150; 1966, c. 584, §§ 6.1-65, 6.1-66; 1970, c. 13; 1976, c. 94; 1980, c. 714; 1991, c. 160; 1994, c. 501; 2005, c. 263; 2010, c. 794.



§ 6.2-880. Construction loans

A. As used in this section, "construction loan" means a loan (i) made to finance the construction of a building or otherwise to improve real estate and (ii) with a maturity not exceeding 60 months.

B. A construction loan that is accompanied by a valid and binding agreement to advance an amount equal to or greater than the construction loan upon the completion of the building or improvement, which agreement is entered into by an individual or entity acceptable to the bank or the bank itself, whether or not secured by a mortgage or similar lien on the real estate upon which the building or improvement is being constructed, shall not be considered as a loan secured by real estate within the meaning of § 6.2-878, but shall be classed as an ordinary commercial loan, unless the terms of the transaction shall be more favorable than in the absence of a lien, in which case an appraisal shall be required as provided under § 6.2-878.

C. No bank shall invest in, or be liable in, construction loans in an aggregate amount in excess of 100 percent of its capital and surplus, except that any such loans supported by an executed agreement for permanent financing shall not be included in such aggregate amount.

D. Loans to finance construction of buildings or otherwise to improve real estate may be made under this section or under the provisions of § 6.2-878.

E. Loans made under subsection H of § 6.2-878 or subsection A of § 6.2-879 shall not be treated as construction loans for purposes of the limitations of this section.

Code 1950, § 6-78; 1952, c. 25; 1956, c. 622; 1960, c. 23; 1964, c. 150; 1966, c. 584, § 6.1-64; 1970, c. 14; 1972, c. 189; 1981, c. 271; 1991, c. 160; 1995, c. 87; 2006, c. 273; 2010, c. 794.



§ 6.2-881. Investment in reverse annuity mortgages

A bank may invest in reverse annuity mortgages to the extent and in the manner that may be provided in regulations adopted by the Commission.

1979, c. 386, § 6.1-65.1; 1994, c. 501; 2010, c. 794.



§ 6.2-882. Bank borrowing money or rediscounting its notes

A. Any bank borrowing money or rediscounting any of its notes shall at all times show on its books and accounts and in its reports the amount of such borrowed money or rediscounts.

B. No officer, director, or employee of any bank shall issue the note of such bank for borrowed money or rediscount any note or pledge any of the assets of such bank, except when authorized by resolution of the board of directors of such bank previously made and entered upon the minutes of such bank, under such regulations and in such form as may be adopted by the Commission.

Code 1950, § 6-80; 1966, c. 584, § 6.1-67; 1994, c. 7; 2010, c. 794.



§ 6.2-883. Acceptance of drafts or bills of exchange; issuance of letters of credit

A. Any bank doing business in the Commonwealth, subject to conditions, limitations, and restrictions imposed by the Commission, may (i) accept for payment at a future date drafts or bills of exchange drawn upon it by its customers on time not exceeding six months and (ii) issue letters of credit, upon such terms and conditions and of such duration as may be deemed appropriate by such bank, that authorize the holders thereof to draw drafts upon it or its correspondent, which drafts may be payable at sight or may be accepted for payment from the date of presentment on time not exceeding six months.

B. The Commission, in adopting conditions, limitations, and restrictions with respect to such acceptances or letters of credit, shall use as a standard or guide the respective conditions, limitations, and restrictions, if any, imposed from time to time by federal statute or by the Federal Reserve Board on its member banks.

Code 1950, § 6-82; 1966, c. 584, § 6.1-68; 1974, c. 81; 1976, c. 152; 1994, c. 7; 2010, c. 794.



§ 6.2-884. Ownership and lease of personal property

A. As used in this section, "personal property" includes fixtures.

B. A bank may become the owner and lessor of personal property, subject to the following limitations:

1. Except in the case of short-term leases where a subsequent sale or reletting is anticipated, the rentals receivable by the bank under the initial lease of any item of personal property shall equal at least the cost to the bank of such item of personal property;

2. Any leasing or rental obligations to any bank of any person shall be treated as obligations subject to the limitations imposed by § 6.2-875; and

3. Upon the expiration of any lease whether by virtue of the lease agreement or by virtue of the retaking of possession by the bank, the personal property shall be sold or otherwise disposed of, or charged off within one year from the time of expiration of such lease unless it is held for the purpose of reletting.

C. No personal property acquired pursuant to this section shall be included in computable investment in fixed assets under § 6.2-870.

1968, c. 56, § 6.1-68.1; 1989, c. 482; 2010, c. 794.



§ 6.2-885. Investment in stock or securities of controlled subsidiary corporations

A. As used in this section and §§ 6.2-886, 6.2-887, and 6.2-888 :

"Control" has the meaning assigned to it in § 2 of the Bank Holding Company Act of 1956 (12 U.S.C. § 1841 et seq.).

"Controlled subsidiary corporation" means a corporation that is controlled by a bank organized under the laws of the Commonwealth, or by more than one bank, at least one of which is organized under the laws of the Commonwealth.

B. A bank may acquire, own, and hold the stock, securities, or obligations of one or more controlled subsidiary corporations. Such investment in stock, securities, or obligations, together with any investment of the bank in stock, securities, or obligations of a bank service corporation, shall not exceed in the aggregate 50 percent of the bank's capital stock and permanent surplus, without the permission of the Commission, which limit on investment shall not include, but shall be in addition to, investment in (i) a real estate subsidiary as provided in § 6.2-873, (ii) the stock, securities, or obligations of a building corporation under § 6.2-870, and (iii) controlled subsidiary corporations that are wholly owned by the bank.

C. A controlled subsidiary corporation shall not be authorized to (i) receive deposits except as hereafter provided; (ii) engage in the trust business; or (iii) conduct any business that is required under § 13.1-620 to be specifically stated in the articles of incorporation, except a controlled subsidiary corporation may engage in the business of credit card operations, leasing, safe deposit, factoring, credit bureaus, mortgage brokerage or servicing, data processing, international banking and finance, and any other function or business activity in which a bank might engage, except the receipt of deposits, or the trust business. Subject to the foregoing limitations on the businesses that a controlled subsidiary corporation is authorized to conduct, and with the prior approval of the Commission and subject to such conditions as the Commission may impose, a controlled subsidiary corporation may also engage in any business that is authorized by statute, regulation, or official interpretation for a subsidiary of a national bank or an out-of-state state bank as defined in § 6.2-836 to the extent such activity is financial in nature, or incidental or complimentary to a financial activity, and is not otherwise prohibited by state law. A controlled subsidiary corporation transacting business as a real estate brokerage firm shall be governed by § 6.2-888 and be subject to the provisions of this section. A controlled subsidiary corporation may charge and collect such finance charges and fees or interest rates as are authorized to banks by the laws of the Commonwealth or as otherwise authorized by Chapter 3 (§ 6.2-300 et seq.).

D. A controlled subsidiary corporation engaged solely in the business of international banking and finance, and subject to the regulation and supervision by the Board of Governors of the Federal Reserve System, shall not be prohibited from receiving deposits or from taking any other action that any such regulated international banking and finance institution is permitted to take.

E. The provisions of § 6.2-874 relating to investment of funds in shares of stock of another corporation shall be applicable to controlled subsidiary corporations, except that a controlled subsidiary corporation may acquire, own, and hold stock in a subsidiary corporation if a bank would be permitted to directly acquire, own, or hold the stock hereunder. The provisions of § 6.2-876 relating to loans to officers, directors, or employees of the bank shall be applicable both to loans by the subsidiary to officers, directors, or employees of the bank and to loans by the bank to officers, directors, or employees of the subsidiary, with the approval of the board of directors of the bank only being required for purposes of § 6.2-876. The limitations of §§ 6.2-878 through 6.2-881 as they relate to appraisal value, maximum term, and amortization on loans secured by real estate shall be applicable to controlled subsidiary corporations. Notwithstanding any provisions of this subsection to the contrary, the restrictions set out in §§ 6.2-874 through 6.2-881 shall not be imposed upon any controlled subsidiary that has no state banks as shareholders.

F. The provisions of § 6.2-875 relating to limitations upon obligations of any one borrower shall apply to the total obligations of any borrower in the aggregate to the subsidiary corporation and to any bank or bank holding company owning stock securities or obligations of such subsidiary corporation. The loan limit of the subsidiary shall be computed by attributing to the subsidiary a pro rata share of the lending limit of each bank stockholder prorated in accordance with the percentage of stock owned by such bank. However, in the case of a subsidiary, any of the stock, securities, or other obligations of which are owned by a bank holding company, the loan limits of the subsidiary shall be computed by attributing to the subsidiary a pro rata share of the lending limits of all bank subsidiaries of such holding company, which share shall be prorated based on the percentage of stock owned by the holding company and all subsidiary banks thereof. In computing whether a bank or a subsidiary that is not wholly owned is complying with its lending limit, the loans of the bank and the subsidiary to any common borrower shall be aggregated on a basis pro rata to the percentage of stock of the subsidiary owned by the bank. Such controlled subsidiary corporation shall not otherwise be subject to the provisions of this chapter except where it is expressly so provided. Notwithstanding any provisions of this subsection to the contrary, the restrictions set out in §§ 6.2-874 through 6.2-881 shall not be imposed upon any controlled subsidiary that has no state banks as shareholders.

1968, c. 270, § 6.1-58.1; 1978, c. 797; 1988, c. 296; 1993, c. 64; 1997, c. 277; 1999, c. 60; 2001, c. 508; 2003, cc. 536, 558; 2010, c. 794.



§ 6.2-886. Regulation of controlled subsidiary corporations by Commission

A. A controlled subsidiary corporation shall be subject to audit and examination by the Commission whether or not it is an affiliate as defined in § 6.2-899. The controlled subsidiary corporation shall pay such examination fees as shall be imposed under § 6.2-908 for the examination of trust departments. If upon examination the Commission shall ascertain that the corporation is created or operated in violation of this section or that the manner of operation is detrimental to the business of the parent bank and its depositors, it may order the bank to dispose of all or part of its investment in such corporation upon such terms as the Commission may deem proper.

B. A controlled subsidiary may not merge or consolidate unless the surviving corporation is itself a controlled subsidiary corporation, or unless as a result of such merger or consolidation the bank divests itself of all stock or other securities that are held pursuant to the authority granted by this section.

C. The Commission shall have the same powers over controlled subsidiary corporations as it has over banks under §§ 6.2-913, 6.2-915, 6.2-917, 6.2-918, and 6.2-919, excepting those controlled subsidiary corporations that have no state banks as stockholders.

1968, c. 270, § 6.1-58.1; 1978, c. 797; 1988, c. 296; 1993, c. 64; 1997, c. 277; 1999, c. 60; 2001, c. 508; 2003, cc. 536, 558; 2010, c. 794.



§ 6.2-887. Insurance business of controlled subsidiary

A. In addition to the types of business authorized in § 6.2-885, a controlled subsidiary corporation that is a domestic or foreign corporation, the majority of the voting stock of which is owned, directly or indirectly, by (i) a bank or banks organized under the laws of the United States, (ii) a bank or banks organized under the laws of the Commonwealth, (iii) a bank or banks organized under the laws of another state, or (iv) a bank holding company owning a bank or banks in the Commonwealth or in another state, may be formed to:

1. Transact the type of insurance business specified in § 38.2-120 and other insurance normally written under the coverage known as financial institution blanket bonds;

2. Underwrite insurance indemnifying the bank, its holding companies or its affiliates, and their directors and officers against liability; and

3. Underwrite reinsurance of mortgage guaranty insurance, subject to such conditions as the Commission may impose, on loans secured by real estate made or purchased by such controlled reinsurance subsidiary's affiliates or by a bank owning such controlled subsidiary.

B. Any such controlled subsidiary corporation shall (i) transact only the insurance business specifically permitted by this section and (ii) be subject to the further provisions of Title 38.2 otherwise applicable to insurance companies transacting a comparable business.

C. The investment of any bank in the stock, services, or other obligations of such a controlled subsidiary shall not exceed two percent of such bank's capital, surplus, and undivided profits.

1976, c. 340, § 6.1-58.2; 1977, c. 190; 1986, c. 638; 1998, c. 48; 2010, c. 794.



§ 6.2-888. Real estate brokerage business of controlled subsidiary

A. In addition to the types of business authorized in §§ 6.2-885 and 6.2-887, a controlled subsidiary corporation may be formed and licensed to transact business as a real estate brokerage firm in accordance with § 54.1-2106.1, provided such controlled subsidiary corporation transacts the real estate brokerage business and such services only in accordance with the specific provisions of this section. Such controlled subsidiary corporation shall be subject to the provisions of Chapter 21 (§ 54.1-2100 et seq.) of Title 54.1 that are otherwise applicable to real estate brokerage companies transacting a comparable business.

B. A controlled subsidiary corporation of a state bank may own and transact business as a real estate brokerage firm and provide the services of a real estate brokerage firm, only upon the Commission's determination that the state bank making application to do so is in full compliance with applicable law. The investment of any bank in the stock, securities, or other obligations of a controlled subsidiary corporation shall be approved by the Commission only upon a determination by the Commission that (i) the depositors of the bank are adequately protected from the risk of such ownership and (ii) the ownership is a safe and sound investment for the bank in accordance with applicable law. Such determination shall include but not be limited to providing written notice to the Virginia Real Estate Board and receiving written confirmation from the Virginia Real Estate Board that the real estate brokerage firm, to be owned, and its brokers, are in good standing in accordance with the requirements of Chapter 21 (§ 54.1-2100 et seq.) of Title 54.1.

C. A controlled subsidiary corporation of a state bank may own and transact business as a real estate brokerage firm only in compliance with the following:

1. The controlled subsidiary corporation, or a state bank that owns a controlled subsidiary corporation, that engages in real estate brokerage, shall not:

a. Impose a requirement, orally or in writing, that a borrower shall contract for or enter into any other arrangement for real estate services with its affiliated real estate brokerage firm;

b. Impose a requirement, orally or in writing, that as a condition of approving a loan a borrower shall contract or enter into any other arrangement with its affiliated real estate brokerage firm;

c. Impose a requirement, orally or in writing, that a real estate brokerage customer shall make application for a loan or any other service or services of a particular bank or any of its subsidiaries, affiliates, or service entities, except as otherwise permitted under the Real Estate Settlement Procedures Act of 1974, (12 U.S.C. § 2601 et seq.), and regulations adopted thereunder;

d. Impose a requirement, orally or in writing, that a condition of providing real estate brokerage services is that the customer shall make application for a loan or any other arrangement for other services of the bank or any of its subsidiaries, affiliates, or service entities, except as otherwise permitted under the Real Estate Settlement Procedures Act of 1974, (12 U.S.C. § 2601 et seq.), and regulations adopted thereunder;

e. Offer or provide more favorable consideration, terms, or conditions for any financial products or services to induce or attempt to induce a person to enter into any arrangement for real estate brokerage services with any particular real estate brokerage firm;

f. Offer or provide more favorable terms or conditions for any real estate brokerage services to induce or attempt to induce a person to apply for a loan or obtain any other services of a particular bank or any of its subsidiaries, affiliates, or service entities;

g. Conduct real estate brokerage activities in the same areas of a building where the bank routinely accepts retail deposits from the general public;

h. Conduct real estate brokerage activities in areas of a building that are identified as areas where banking activities occur;

i. Conduct banking activities in areas of the building that are identified as areas where real estate brokerage activities occur;

j. Make payment to its employees for any referrals of real estate brokerage business;

k. Use confidential credit and other financial information available from the bank for solicitation purposes by a real estate brokerage affiliate, without first having obtained the written consent of the customer;

l. Use or transfer from a bank to any affiliated real estate brokerage firm any financial information of or relating to any unaffiliated competing real estate brokerage firm that is an actual or prospective customer; or

m. Use, directly or indirectly, nonpublic customer information that is held or obtained by the bank for the purpose of soliciting real estate business, without first having obtained the written consent of the customer;

2. A state bank that makes a referral to its affiliated real estate brokerage firm shall clearly and conspicuously disclose in writing, in a separate document, to any person who applies for credit related to a real estate transaction or applies for prequalification or preapproval for credit related to a real estate transaction, that the person is not required to consult with, contract for, or enter into an arrangement for real estate brokerage services with its affiliated real estate brokerage firm; and

3. A real estate brokerage firm that is affiliated with a bank shall clearly and conspicuously disclose in writing, in a separate document, before the time an agency agreement for real estate brokerage services is executed, that the person is not required to apply, contract for, or enter into any other arrangement for services of a particular bank or any of its subsidiaries, affiliates, or service entities.

D. The requirements of this section are in addition to the requirements of the Real Estate Settlement Procedures Act of 1974, (12 U.S.C. § 2601 et seq.), and regulations adopted thereunder.

E. State banks owning and transacting business as real estate brokerage firms under this section are subject to the provisions of Chapter 27.2 (§ 55-525.8 et seq.) of Title 55.

F. A state bank that acts as a mortgage broker, as defined in § 6.2-1600, and that transacts business as a real estate brokerage through a controlled subsidiary corporation, is subject to subdivision B 5 and subsection C of § 6.2-1616; however, a state bank that, pursuant to an executed originating agreement with the Virginia Housing Development Authority, acts or offers to act as an originating agent of the Virginia Housing Development Authority in connection with a mortgage loan shall not be deemed to be acting as a mortgage broker with respect to such mortgage loan but shall be deemed to be acting as a mortgage lender with respect to such mortgage loan, notwithstanding that the Virginia Housing Development Authority is or would be the payee on the note evidencing such mortgage loan and that the Virginia Housing Development Authority provides or would provide the funding of such mortgage loan prior to or at the settlement thereof.

G. In the event of a violation of this section, the Commission may take such action as is authorized in accordance with § 6.2-946, including issuance of an order requiring the state bank to cease and desist the activity that violates this section and imposing penalties.

2003, cc. 536, 558, § 6.1-58.3; 2006, c. 422; 2010, c. 794.



§ 6.2-889. Required reserves

A. As used in this section, unless the context requires otherwise:

"Demand deposits" means all deposits the payment of which can be legally required in less than 30 days.

"Time deposits" means all deposits the payment of which cannot be legally required in less than 30 days.

B. Every bank shall maintain a reserve related to its demand deposits and to its time deposits. The reserve on:

1. Demand deposits shall consist of actual cash on hand and balances payable on demand, due from other solvent banks; and

2. Time deposits shall consist of actual cash on hand and balances payable on demand due from other solvent banks; provided that up to 100 percent of such reserve on time deposits may be in the form of short maturity general obligations of the United States, such maximum percentage to be fixed by the Commission.

C. The Commission shall by regulation establish from time to time the reserve requirements within the following limits:

1. On demand deposits: zero to 15 percent; and

2. On time deposits: zero to five percent.

D. The reserves required herein for each day shall be computed on the basis of average daily deposits covering a biweekly period, provided that shorter averaging periods may be fixed by regulation of the Commission.

E. Nothing herein shall be construed to relieve any bank which is a member of the Federal Reserve System from maintaining a reserve fund in accordance with the requirements applicable to such member banks.

Code 1950, § 6-52; 1966, c. 584, § 6.1-69; 1976, c. 658; 1981, c. 65; 2010, c. 794.



§ 6.2-890. Preferences by pledging assets

A. No bank shall give preference to any depositor or creditor by pledging the assets of such bank, except as otherwise authorized by subsection B, or except to secure deposits of trust funds made pursuant to the provisions of § 6.2-1005 or 6.2-1057.

B. Notwithstanding the provisions of subsection A, any bank:

1. May deposit securities for the purpose of securing deposits of:

a. The United States government and its agencies;

b. The Commonwealth, any other state where the bank has a branch office, or any agency or political subdivision thereof;

c. Insolvent national bank funds as permitted under 12 U.S.C. § 192;

d. Proceeds of sale of United States obligations as permitted under 31 U.S.C. § 771; and

e. Bankruptcy funds deposited under the provisions of 11 U.S.C. § 345;

2. May deposit securities for the purpose of securing sureties on surety bonds furnished to secure deposits listed in subdivision 1, or may, in lieu of depositing such securities to secure deposits pursuant to subdivision 1 b, by its board of directors, adopt a resolution before such public funds are deposited therein, to the effect that, in the event of the insolvency or failure of such bank, such public funds thereafter deposited therein shall, in the distribution of the assets of such bank, be paid in full before any other depositors shall be paid deposits thereafter made therein. The adoption of such resolution shall be deemed to constitute an obligation binding on such bank;

3. Is authorized to pledge its assets as security for amounts of borrowed money which shall not, without the approval of the Commission given in advance in writing, exceed in the aggregate the amount of the capital, surplus, and undivided profits of such bank actually paid in or earned and remaining undiminished by losses or otherwise. The amount of assets pledged for the security of such a loan shall not, without such approval, exceed 150 percent of the amount borrowed. No loan in excess of the amount so permitted made to any such bank shall be invalid or illegal as to the lender, even though made without the consent of the Commission. Rediscounting with or without guarantee or endorsement of notes, drafts, bills of exchange, or loans is hereby authorized and shall not be limited by the terms of this section, and shall not be considered as borrowed money within the meaning of this section;

4. Is authorized to borrow from a Federal Reserve Bank or a Federal Home Loan Bank and to rediscount with and sell to a Federal Reserve Bank or a Federal Home Loan Bank any and all notes, drafts, bills of exchange, acceptances, and other securities, and to give security for all money so borrowed and for all liabilities incurred by the discount of such notes, drafts, bills of exchange and other securities without restriction in like manner and to the same extent as national banks may lawfully do under the acts of Congress and regulations of the Board of Governors of the Federal Reserve System and the Federal Housing Finance Board; and

5. Is authorized to pledge its assets in connection with qualified financial contracts, which transactions shall be governed by this subdivision and not subdivision 3. The amount of assets pledged for obligations under such contracts shall not exceed 150 percent of the amount of the obligations, without the consent of the Commission, and the qualified financial contract shall be in writing and approved by the board of directors of such bank or an appropriate committee, which approval shall be reflected in the minutes of such board or committee. At the time any qualified financial contracts consisting of retail repurchase agreements are sold by a state bank, the market value of the underlying security must be at least equal to the amount of the aggregate purchase price paid by the purchasers of the retail repurchase agreements. As used in this subdivision, "qualified financial contract" means a qualified financial contract as defined in 12 U.S.C. § 1821 (e)(8)(D)(i), as the same may be amended, and any contract or transaction that the Commissioner determines to be a qualified financial contract for purposes of this section.

Code 1950, §§ 6-64, 6-65, 6-66; 1966, c. 584, §§ 6.1-78, 6.1-79, 6.1-80; 1974, c. 665; 1982, cc. 112, 411; 1989, c. 376; 1993, c. 182; 1994, c. 7; 1996, c. 306; 2010, c. 794; 2013, c. 205.



§ 6.2-891. Perfection of certain security interests

When securities are sold by a bank subject to an obligation of repurchase, any security interest or interest of ownership therein may be perfected:

1. As specified by Title 8.8A or Title 8.9A;

2. By designation to the person holding physical custody thereof, which shall include a person keeping the master records, in case of securities identified by book entry only, that certain securities identified by serial number or dollar amount are held for the benefit of third parties other than the bank, who may, but need not, be identified by name; or

3. By physical separation on the premises of the bank in a separate drawer, compartment, or other facility. The bank may, from time to time, instruct any third party holding such securities that the previously identified securities or an amount of such securities previously identified as pledged or belonging to third parties have been released from such pledge by payment of all or part of the amount due, or have been repurchased. The records of the bank shall identify the persons who are pledgees or owners of such securities. Book-entry securities held in a bank's customer-safekeeping account, used for the same purpose, at the Federal Reserve Bank, notwithstanding that other customer securities are held in the same account, shall be deemed in compliance with subdivision 2, provided such securities are identified in the bank's records as required by this section.

1982, c. 429, § 6.1-81; 1983, c. 250; 1986, c. 320; 2010, c. 794.



§ 6.2-892. Federal deposit insurance a credit towards certain required bonds

If a bank is required by the laws of the Commonwealth to furnish or deposit a surety bond or securities as security for the payment of any funds deposited in the bank, other than funds received or held in the trust department of the bank awaiting investment or distribution, the amount of the penalty of such bond or the amount of such securities shall be as required by law, less the amount of such deposit that, to the satisfaction of the body, officer, or other person responsible for seeing that a surety bond or amount of securities is furnished as security for such deposit, is insured under the provisions of § 12-b of the Federal Reserve Act, as amended, or any amendments thereto.

Code 1950, § 6-70; 1966, c. 584, § 6.1-83; 2010, c. 794.



§ 6.2-893. Payment of balance of deceased person or person under disability

Any bank may pay any balance on deposit to the credit of any deceased person or of any person under disability, to the personal representative, curator, conservator, or committee of such person upon a letter of qualification as such personal representative, curator, conservator or committee, issued by an appropriate court. The letter shall be sufficient authority for such transfer. Any such bank making such transfer shall no longer be liable for such deposit to any person. The presentation of a duly certified letter of qualification as personal representative, curator, conservator, or committee shall be conclusive proof of the jurisdiction of the court issuing the same. Payment to a fiduciary qualified under the law of a state other than the Commonwealth shall be in accordance with Article 2 (§ 64.2-1426 et seq.) of Chapter 14 of Title 64.2 and § 64.2-609.

Code 1950, § 6-53; 1966, c. 584, § 6.1-70; 1983, c. 487; 1997, c. 801; 2010, c. 794.



§ 6.2-894. Deposits in and withdrawals from accounts of convicts

A. Notwithstanding the provisions of Chapter 11 (§ 53.1-221 et seq.) of Title 53.1, a person convicted of a felony and sentenced to confinement in a state correctional institution for one year or longer, with the written consent of the Director of the Department of Corrections, may have a bank account, free from control of all persons except the Director of the Department of Corrections and a committee appointed pursuant to the provisions of § 53.1-221. A deposit made in a bank account by a convict shall be held for the exclusive right and benefit of the convict. The check, order, or receipt of the convict shall be a complete and sufficient release and discharge for any payments made from the deposit in the bank, until the bank is notified in writing by a duly qualified committee or the Director of the Department of Corrections not to permit further withdrawals from that account.

B. Upon receipt of such written notice or commencing on the banking day following the date of receipt of such written notice, the bank shall not permit further withdrawal, except with the consent of the committee or the Director of the Department of Corrections. A bank may further accept, pay or collect items on account for proceeds of collection of a bank account of a convict, despite his conviction or confinement or the bank's knowledge thereof, until it receives written directions to the contrary from the committee of such convict or the Director of the Department of Corrections.

1982, c. 593, § 6.1-70.1; 2010, c. 794.



§ 6.2-895. Repealed

Repealed by Acts 2010, c. 269, cl. 2.



§ 6.2-896. Deposits of minors

A bank may establish a deposit account for a minor as the sole and absolute owner of such account. The bank may receive deposits by or for such minor, honor any withdrawal request of the minor, and act in any other manner with respect to such account on the minor's order. Any payment or delivery of funds from such account to the minor, or the payment of a check or other written order for withdrawal of funds signed by such minor owner, shall be a valid and sufficient release and discharge of such bank for any payment or delivery so made. The parent or guardian of such minor shall not in his capacity as parent or guardian have the power to withdraw or transfer funds in any such account unless the minor has given written notice to the bank to accept the signature of such parent or guardian.

Code 1950, § 6-56; 1966, c. 584, § 6.1-74; 2009, c. 197; 2010, c. 794.



§ 6.2-897. Bank need not inquire as to fiduciary funds deposited in fiduciary's personal account

If any fiduciary or agent makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks drawn by him upon an account in the name of his principal, if he is empowered to draw checks thereon, or of checks payable to his principal and endorsed by him as fiduciary, the bank receiving the deposit:

1. Shall not be required to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and

2. Is authorized to pay the amount of the deposit or any part thereof upon the withdrawal by the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the withdrawal with (i) actual knowledge that the fiduciary, in making such deposit or in making such withdrawal, is committing a breach of his obligation as fiduciary or (ii) knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith.

Code 1950, § 6-57; 1966, c. 584, § 6.1-75; 2010, c. 794.



§ 6.2-898. Examinations

The Commission, as often as it deems necessary in the public interest, shall examine or cause to be examined each bank incorporated under the laws of, and doing business in, the Commonwealth. Such examination shall be conducted at least once in every three-year period.

Code 1950, § 6-106; 1966, c. 584, § 6.1-84; 1976, c. 658; 1996, c. 80; 2010, c. 794.



§ 6.2-899. Examination of affiliates

A. As used in this section, "affiliate" of any bank means any entity (i) of which such bank, directly or indirectly, owns or controls either a majority of the voting shares or more than 50 percent of the number of shares voted for the election of its directors, trustees, or other persons exercising similar functions at the preceding election, or controls in any manner the election of a majority of its directors, trustees, or other persons exercising similar functions, (ii) of which control is held, directly or indirectly, through stock ownership or in any other manner, by the shareholders of such bank who own or control either a majority of the shares of such bank or more than 50 percent of the number of shares voted for the election of directors of such bank at the preceding election, or by trustees for the benefit of the shareholders of any such bank, or (iii) of which a majority of the directors, trustees, or other persons exercising similar functions are directors of such bank.

B. The Commission, in connection with the examination of any bank, may make or cause to be made such examination of the affiliates of the bank as shall be necessary to ascertain the financial condition of the bank and to disclose fully the relations between the bank and its affiliates and the effect of such relations upon the affairs of the bank.

Code 1950, § 6-107; 1966, c. 584, § 6.1-85; 2010, c. 794.



§ 6.2-900. Special examinations

The Commission, when (i) written application made to it by the board of directors or by the stockholders representing two-fifths of the total outstanding capital stock of any bank incorporated under the laws of, and doing business in, the Commonwealth or (ii) in the judgment of the Commission it may be necessary for the protection of the public or of persons depositing or dealing with such bank, shall make or cause to be made a special examination of the bank. All expenses incident to such special examination may be charged to the bank so examined and shall be paid by the bank so charged.

Code 1950, § 6-108; 1966, c. 584, § 6.1-86; 1976, c. 658; 2010, c. 794.



§ 6.2-901. Assistance in making examinations

A. Upon the making of any examination under the provisions of § 6.2-898, 6.2-899, or 6.2-900, the officers, directors and employees of the bank being examined or the affiliate of which is being examined, upon the demand of the person or officer designated to make such examination shall:

1. Give to such examiner full access to all the money, books, papers, notes, bills, and other evidences of debts due to the bank;

2. Disclose fully and accurately all indebtedness and liability thereof; and

3. Furnish all information that the examiner may deem necessary to a full investigation into the affairs of such bank.

B. The examiner shall have the right to examine, under oath, any and all of the directors, officers, clerks, and employees in any manner connected with the operation of any bank touching any matter or thing pertaining to the examination, and for that purpose shall have authority to administer oaths to them.

C. When any bank shall utilize an independent data processing service, the operations of such independent data processing firm and its records pertaining to any bank being examined shall be open to inspection by examiners. Access to such operations and information shall be a prerequisite to the use of such independent data processing services by any bank regulated hereunder.

D. The Commission may impose a civil penalty of not less than $25 but not exceeding $100 per day for each day of noncompliance upon any officer of any bank who it determines, in proceedings commenced in accordance with the Commission's Rules, has refused to give any examiner the information, or refuse to be sworn, as required by this section.

Code 1950, §§ 6-109, 6-128; 1966, c. 584, §§ 6.1-87, 6.1-114; 1974, c. 665; 1976, c. 658; 1988, c. 555; 1997, c. 142; 2010, c. 794.



§ 6.2-902. Notice of examination

No prior or advance notice of any examination shall be given any bank or any of its directors, officers, or employees unless the Bureau determines that notice will facilitate and not diminish the effectiveness of an examination.

Code 1950, § 6-110; 1966, c. 584, § 6.1-88; 1976, c. 658; 1978, c. 14; 2010, c. 794.



§ 6.2-903. Revaluation of assets after examination

If it appears to the Commission, from an examination of any bank, that any of the bank's assets are valued by the bank at an amount in excess of their fair and reasonable value, the Commission, after the bank has been given an opportunity for a hearing before the Commission, may require the bank to revalue the assets on the basis of their fair and reasonable value.

Code 1950, § 6-111; 1966, c. 584, § 6.1-89; 2010, c. 794.



§ 6.2-904. Report of examination; inspection and dissemination to directors

A. When any bank is examined under the provisions of this article, a copy of the report of the examination, at any time after its completion, shall be open for inspection by the officers and directors of the bank. No other copies of the report of examination shall be made except as necessary for the inspection. The copies of the report made for officers and directors of the bank shall not be removed from the premises of the bank. The other such copies shall be destroyed after the inspection has been completed. The original examination report shall be retained in the records of the Bureau.

B. Upon resolution of the board of directors of the bank, the report, at any time during the established period, may be inspected in the bank by the officers and directors of any other bank or by any other person designated in the resolution.

Code 1950, § 6-112; 1966, c. 584, § 6.1-90; 1976, c. 658; 1992, c. 224; 2010, c. 794.



§ 6.2-905. Communications to board or executive committee

Each official communication directed by the Commission or any state bank examiner to any bank, or to any officer thereof, relating to an examination or investigation made or caused to be made by the Commission, or containing suggestions or recommendations as to the conduct of the bank, shall, if required by the Commission or examiner submitting the communication, be submitted by the officer or director of the bank receiving it, to the executive committee or board of directors of the bank. The communication shall be duly noted in the minutes of the meeting of the board or executive committee.

Code 1950, § 6-119; 1966, c. 584, § 6.1-91; 2010, c. 794.



§ 6.2-906. Disclosure of irregularities; Commission's powers

A. If upon the examination of any bank, the Commission ascertains that the banking laws of the Commonwealth are not being fully observed, that any irregularities are being practiced, or that the bank's capital has been or is in danger of being impaired, the Commission shall give immediate notice thereof to the officers and directors of the bank. In addition, if it is deemed necessary in order to conserve the assets of such bank or to protect the interests of depositors and creditors thereof, the Commission may do any one or more of the following:

1. Temporarily suspend the right of such bank to receive any further deposits;

2. Temporarily close such bank, for a period not exceeding 60 days, which period may be further extended for one or more 60-day periods as the Commission may deem necessary;

3. Require the officers and directors of the bank to liquidate its outstanding loans insofar as shall be required;

4. Require that any impairment of the capital stock be made good;

5. Require that any irregularities be promptly corrected;

6. Require the bank to make reports, daily or at such other times as may be required to the Commission, as to the results achieved in carrying out the orders of the Commission; and

7. Without examination, close, for such period as the Commission may deem necessary, any bank facing an emergency due to withdrawal of deposits or otherwise, or, without closing such bank, grant to it the right to suspend or limit the withdrawal of deposits, for such period as the Commission may determine.

B. If any bank fails or refuses to comply with any such order of the Commission, or if the Commission shall determine that a receiver for any such bank should be appointed, the Commission may apply for the appointment of a receiver to take charge of the business affairs and assets of the bank and to wind up its affairs as provided in this chapter.

Code 1950, § 6-113; 1966, c. 584, § 6.1-92; 1976, c. 658; 2010, c. 794.



§ 6.2-907. Reports of condition and other statements

A. Every bank shall make to the Commission statements of its financial condition at such times as the Commission may require. Such statements shall be (i) made in accordance with forms prescribed by the Commission, (ii) certified under oath by the president or cashier of the bank, or, if there is no cashier, by the treasurer, and (iii) attested by at least three of its directors.

B. The Commission shall require all banks doing business in the Commonwealth to make the statements described in subsection A, and at the time prescribed. The Commission shall prepare such forms as may be necessary to carry out the provisions of this section.

C. Whenever the Commission calls for statements, it shall forward to each such bank two forms, one of which, after being properly filled out and certified as required by subsection A, shall be returned to the Commission within a time prescribed by the Commission. The other form, filled out in like manner, shall be filed with the records of the bank. The Commission shall allow banks to submit such statements electronically. Any bank that submits such statements electronically shall maintain a copy of the statement with the required certified signatures affixed.

D. The Commission may require any bank to prepare and submit such other reports and material as it deems necessary to protect and promote the public interest.

E. The Commission may impose a civil penalty of not less than $100 but not exceeding $1,000 per day for each day of noncompliance upon any bank that it determines, in proceedings commenced in accordance with the Commission's Rules, has failed to comply with any of the provisions of this section, for a period of longer than 30 days, after being called upon by the Commission for a statement, or to do such other act as is herein provided.

Code 1950, §§ 6-105, 6-128; 1966, c. 584, §§ 6.1-93, 6.1-114; 1974, c. 665; 1976, c. 658; 1977, c. 257; 1988, c. 555; 1995, c. 561; 1997, cc. 142, 407; 2010, c. 794.



§ 6.2-908. Fees for supervision and regulation and for certain examinations and investigations

A. For the purpose of defraying the expenses of supervision and regulation of banks, the Commission shall assess against each bank an annual fee. A bank's annual fee shall be calculated according to a schedule set by the Commission. The schedule shall bear a reasonable relationship to the assets of various individual banks and to other factors relating to their respective costs for supervision, regulation, and examination.

B. The Commission shall also charge additional fees:

1. Of $330 per day per examiner during examinations for the supervision and regulation of trust departments;

2. Of $10,000 for investigating an application for a certificate of authority pursuant to § 6.2-816;

3. Of $1,800 for investigating an application for authority to establish a branch pursuant to § 6.2-831 or a facility pursuant to § 6.2-835;

4. Of $7,500 for investigating an application of merger. The Commission shall not be entitled to any further fees for investigating any application to retain existing branches of the applying banks as branches of the merged bank;

5. Of $1,000 for investigating an application for authority to change the location of an existing bank or branch bank; and

6. Of $2,000 for investigating an application for authority to exercise trust powers.

C. Notwithstanding the designation of the fees set forth in subdivisions B 1 through B 6, the Commission may reduce by regulation or order any fee, if the Commission concludes that there is a reasonable basis for doing so and that the reduction of the fee will not be detrimental to the effectiveness of the Bureau.

Code 1950, § 6-122; 1956, c. 176; 1966, c. 584, § 6.1-94; 1972, c. 195; 1973, c. 401; 1974, c. 184; 1976, cc. 554, 658; 1981, c. 520; 1982, c. 455; 1987, c. 172; 1992, c. 283; 1997, c. 141; 1998, c. 19; 2010, c. 794.



§ 6.2-909. Assessment and payment of fees; lien

A. Except as provided in subsections B and C, all fees and charges assessed pursuant to § 6.2-908 shall be assessed against each bank by the Commission on or before July 1 of each year and shall be paid into the state treasury on or before the following July 31. The Commission shall mail the assessment to each bank on or before July 1 of each year.

B. Fees for investigating applications for a certificate of authority shall be paid before the investigation is made.

C. Fees for the examination of trust departments shall be paid into the state treasury within 30 days after the Commission notifies the bank of the amount of the fee.

D. All fees so assessed shall be a lien on the assets of the bank, and if not paid when due may be recovered in any court of the county or city in which such bank or institution is located having original jurisdiction of civil cases on motion of and in the name of the Commission.

Code 1950, § 6-123; 1956, c. 176; 1966, c. 584, § 6.1-95; 1984, c. 343; 2010, c. 794.



§ 6.2-910. Reduction of fees

If the Commission is of the opinion that the amounts of the several charges and fees set forth in § 6.2-908 will produce more revenue than is required to cover the costs and expenses to be paid from such charges and fees, the Commission, in its discretion, may reduce on a pro rata basis the amount of such charges and fees.

Code 1950, § 6-124; 1966, c. 584, § 6.1-96; 2010, c. 794.



§ 6.2-911. Examination of national banks

Every national bank that is now or may be designated as a state depository, so long as it acts as such, shall be subject to the examination provided for state banks, when, in the opinion of the State Treasurer, such examination is necessary for the protection of the Commonwealth. However, no fees or charges shall be imposed upon national banks for such examinations.

Code 1950, § 6-127; 1966, c. 584, § 6.1-99; 2010, c. 794.



§ 6.2-912. Definition

As used in this article, "insolvent" means incapable of meeting the current demands of creditors or having liabilities which, in total, exceed the book value of assets.

Code 1950, § 6-114; 1966, c. 584, § 6.1-100; 1983, c. 507; 2010, c. 794.



§ 6.2-913. Closing bank upon insolvency; appointment of receiver

A. If (i) any bank, upon its examination by the Commission, is found to be insolvent or (ii) the Commission deems it necessary with respect to any bank for the protection of the public interests, the Commission (a) may close immediately the doors of the bank without any notice and (b) by its duly appointed agent shall take charge of the books, assets, and affairs of the bank until the appointment of a receiver as provided by law.

B. If a bank has been closed by the Commission, the Commission may proceed (i) to have a receiver for the closed bank appointed in accordance with § 6.2-916 or (ii) as provided in Article 14 (§ 6.2-925 et seq.) of this chapter.

Code 1950, § 6-114; 1966, c. 584, § 6.1-100; 1983, c. 507; 2010, c. 794.



§ 6.2-914. Merger or transfer of assets of insolvent bank

A. If the Commission finds that a bank is insolvent, that its merger into another bank is desirable for the protection of its depositors, and that an emergency exists, and, if the board of directors of such insolvent bank approves a plan of merger of such bank into another bank, (i) compliance with the requirements of § 13.1-718 shall be dispensed with as to such insolvent bank and (ii) the approval by the Commission of such plan of merger shall be the equivalent of approval by the holders of more than two-thirds of the outstanding shares of such insolvent bank for all purposes of Article 12 (§ 13.1-715.1 et seq.) of Chapter 9 of Title 13.1.

B. If the Commission finds that a bank is insolvent, that the acquisition of its assets by another bank is in the best interests of its depositors, and that an emergency exists, the Commission, with the consent of the boards of directors of both banks as to the terms and conditions of such transfer, including the assumption of all or certain liabilities, may enter an order transferring some or all of the assets of such insolvent bank to such other bank, in which event (i) compliance with the provisions of §§ 13.1-723 and 13.1-724 shall not be required and (ii) §§ 13.1-730 through 13.1-741 shall not be applicable to such transfer.

C. In the case either of a merger as provided in subsection A or of a sale of assets as provided in subsection B, the Commission shall provide that prompt notice of its finding of insolvency and of the merger or sale of assets be sent to the stockholders of record of the insolvent bank for the purpose of providing such shareholders an opportunity to challenge the finding that the bank is insolvent. The relevant books and records of such insolvent bank shall remain intact and be made available to such shareholders for a period of 30 days after such notice is sent. The Commission's finding of insolvency shall become final if a hearing before the Commission is not requested by any such shareholder within such 30-day period.

D. If, after such hearing provided in subsection C, the Commission finds that such bank was solvent, it shall rescind its order entered pursuant to subsection A or B and the merger or transfer of assets shall be rescinded. However, if after such hearing the Commission finds that such bank was insolvent, its order shall be final.

1975, c. 44, § 6.1-100.1; 1983, c. 507; 2005, c. 765; 2010, c. 794.



§ 6.2-915. Protection of state deposits upon insolvency

If, upon the examination of any bank that is designated as a state depository, it appears to the Commission that the bank is insolvent or is unable to meet its obligations and the legal demands upon it in the ordinary course of its business, the Commission shall forthwith notify the State Treasurer, who shall discontinue further deposits therein of state funds and take such action as may be necessary to protect the deposits of the Commonwealth therein.

Code 1950, § 6-115; 1966, c. 584, § 6.1-101; 2010, c. 794.



§ 6.2-916. Appointment of receiver

When, in the judgment of the Commission, it is necessary for the protection of the interests of the Commonwealth or of the depositors and creditors of any bank doing business in the Commonwealth, or of the creditors of any trust company doing business in the Commonwealth, the Commission shall apply to any court in the Commonwealth having jurisdiction to appoint receivers for the appointment of a receiver to take charge of the business affairs and assets, and to wind up the affairs and business, of any such bank or trust company (i) failing to comply with the requirements of the Commission or (ii) found upon examination to be insolvent or unable to meet its obligations and the legal demands made upon it in the ordinary course and conduct of its business.

Code 1950, § 6-116; 1966, c. 584, § 6.1-102; 2010, c. 794.



§ 6.2-917. Execution of powers of sale by receivers

A. When any receiver is appointed under the provisions of this article for any bank authorized to do a trust business or for any trust company, the receiver may be empowered by the court by which he is appointed:

1. To act for and on behalf of such bank or trust company in the execution of any power of sale conferred upon such bank or trust company by any instrument;

2. When such sale is made, to execute, acknowledge and deliver for and on behalf of such bank or trust company such deed as may be proper under the provisions of such instrument for the conveyance of title to the property conveyed therein; and

3. Upon payment of the amount secured under any such instrument, to execute, acknowledge, and deliver for and on behalf of such bank or trust company a proper release deed for the property conveyed therein.

B. Any such sale made by such receiver and any such deed or release executed by him, when so authorized and empowered, shall be as effective and as binding as if the same had been made or executed by such bank or trust company before the appointment of such receiver.

C. All sales that have been made by any such receivers within the Commonwealth, and all such deeds and release deeds that have been executed by any such receivers within the Commonwealth under the authority of the court by which they were appointed, since June 19, 1936, shall be as effective and as binding as if the same had been made by such bank or trust company before the appointment of such receiver.

Code 1950, § 6-117; 1966, c. 584, § 6.1-103; 2010, c. 794.



§ 6.2-918. Rights and powers of receivers generally

Any receiver appointed under the provisions of this article shall be and become assignee of the assets and property of the bank or trust company of which he has been appointed receiver, with power to prosecute and defend, in the name of the bank or trust company or in his name as such receiver or otherwise, in the Commonwealth or elsewhere, all such suits as may be necessary to wind up the affairs and business of such bank or trust company, and to appoint such agents or attorneys for any such purpose as the court may approve.

Code 1950, § 6-118; 1966, c. 584, § 6.1-104; 2010, c. 794.



§ 6.2-919. Interest on deposits; distribution of surplus remaining after payment of depositors

When an appropriate court, on a proper application therefor, shall appoint a receiver for any bank or trust company, the court may prescribe and direct, by order or decree entered of record, that the rate of interest to be paid by the receiver upon the claims of depositors of the bank or trust company shall not exceed the current or contracted rate of interest paid by the state bank or trust company on deposits. In addition, the court may fix the interest to be so paid at such lower rate as the court may deem proper under all the circumstances of the case. In such event, the court shall also direct that any surplus remaining after the payment in full of the depositors, together with the interest thereon as so prescribed and fixed, shall be distributed pro rata among the shareholders of the bank or trust company as of the date of the appointment of the receiver.

Code 1950, § 6-69; 1966, c. 584, § 6.1-105; 2010, c. 794.



§ 6.2-920. Proceedings to bar certain claims against banks in liquidation

If, in a suit having as its object the administration or liquidation of the assets of an insolvent bank or trust company operating in the Commonwealth, the court orders the payment to creditors of dividends on, or other payments of, claims as therein ascertained and established, and (i) the receiver or other person charged with making the ordered payment to creditors is unable to make the payment by reason of his inability to ascertain the address of any creditor, the failure of any creditor to apply to such disbursing official for payment when so directed by the order of the court, or any other similar reason; or (ii) a trustee engaged in the voluntary liquidation of the assets of an insolvent bank or trust company operating in the Commonwealth, by petition to an appropriate court in the locality wherein the principal office of the insolvent bank or trust company is located, alleges and shows to the satisfaction of the court his inability to make payment to creditors for any of the reasons specified in clause (i), the court, in its discretion, may enter an order directing its receiver or other person charged with the duty of making such payment, or the trustee, to publish at least twice in a newspaper having a general circulation in the locality where the suit or petition is pending a list of creditors to whom dividends or payments are due and unpaid and the amount thereof. The publication shall include a notice that any creditor therein named who fails to apply to the disbursing official for payment of the amount due him within six months from the date of the last publication of such notice will be barred from his right thereafter to receive payment of amounts then due and from participation in any future dividends or payments that may thereafter be ordered.

Code 1950, § 6-58; 1966, c. 584, § 6.1-106; 2010, c. 794.



§ 6.2-921. When publication of list of creditors unnecessary

If any bank or trust company under the circumstances set forth in clause (i) or (ii) of § 6.2-920 is in liquidation for a period of more than 10 years, and more than five years have elapsed since the date of the entry of the last court order directing the payment to creditors of dividends on or other payments of claims as therein ascertained and established, then it shall be unnecessary to publish a list of creditors to whom dividends or payments are due and unpaid and the amount thereof. In such event, it shall only be necessary to publish a notice stating (i) the total amount of dividends ordered paid and unclaimed; (ii) that a list of such creditors may be seen at the office of the receiver, liquidating agent, or other disbursing officer; and (iii) that any creditor who fails to apply to such disbursing official for payment of the amount due him within six months from the date of the last publication of such notice shall be barred from his right thereafter to receive payment of amounts then due and from participation in any future dividends or payments that may thereafter be ordered.

Code 1950, § 6-59; 1966, c. 584, § 6.1-107; 2010, c. 794.



§ 6.2-922. When publication once in two newspapers sufficient

If there are two or more newspapers having general circulation in the locality where a suit or petition described in § 6.2-920 is pending, the court, in its discretion, in lieu of the publication provided for therein or in § 6.2-921, may direct that the list of creditors and the notice, be published once in at least two of the newspapers having general circulation in the locality.

Code 1950, § 6-60; 1966, c. 584, § 6.1-108; 2010, c. 794.



§ 6.2-923. When claims barred

After the lapse of six months from the date of the last publication of the notice prescribed by § 6.2-920, 6.2-921, or 6.2-922, the court shall enter an order barring the claims of all creditors who have not theretofore applied for payment of their claims. Thereafter, (i) no creditor who failed to apply for payment within such period shall bring or maintain any action, suit, or proceeding and (ii) no process shall issue, for the enforcement of any claim to dividends or payments previously ordered paid to such creditor. In addition, no such creditor shall participate in future dividends or payments thereafter ordered in the suit or petition to be paid. The court in which any such suit or petition is pending may, in its discretion, before final distribution and for good cause shown, reinstate any claim barred pursuant to the foregoing provisions of this section.

Code 1950, § 6-61; 1966, c. 584, § 6.1-109; 2010, c. 794.



§ 6.2-924. Power of receivers to contract for loans and make investments

A. Any court in the Commonwealth that has jurisdiction to appoint receivers, in its discretion, may authorize any receiver appointed by such court for any bank or trust company, pursuant to the provisions of this article:

1. To apply and contract for a loan from any corporation or agency that is (i) organized or provided for by, or pursuant to, federal law and (ii) authorized, among other purposes, to make loans upon the application of the receiver or liquidating agent of any bank that is closed, or in process of liquidation, secured by the assets of any such bank, and if such loan is for the purpose of aiding in the reorganization or liquidation of any such bank, secured by the payment of liquidating dividends from the proceeds thereof; and

2. To secure any loan described in subdivision 1 by the pledge, hypothecation or mortgage of any or all of the assets of the bank or trust company, or in such other manner as such court, in its discretion, may authorize.

B. Any such court, in its discretion, also may authorize any receiver so appointed by it to invest any funds in the hands of such receiver in bonds of the United States or of the Commonwealth.

Code 1950, § 6-81; 1966, c. 584, § 6.1-110; 2010, c. 794.



§ 6.2-925. Definitions

As used in this article, unless the context requires otherwise:

"Bank" means any bank or trust company organized under the laws of the Commonwealth.

"FDIC" or "Corporation" means the Federal Deposit Insurance Corporation. The term includes any successor to the Corporation or any other agency or instrumentality of the United States that undertakes to discharge the purposes of the Corporation.

"Receivership court" means the circuit court that appoints a receiver for a bank pursuant to this article.

1983, c. 507, § 6.1-110.1; 2010, c. 794.



§ 6.2-926. Appointment of FDIC as receiver

In any case where the Commission has closed and taken possession of a bank, the deposits in which are insured by the FDIC, the Commission may apply to any court in the Commonwealth having jurisdiction to appoint receivers for the appointment of the FDIC as receiver. The court, if it finds that to do so will be in the public interest, may appoint the FDIC receiver. Upon acceptance of the court's appointment of the FDIC as receiver, the FDIC shall not be required to post bond.

1983, c. 507, § 6.1-110.2; 2010, c. 794.



§ 6.2-927. Transfer of title to bank assets

Upon the appointment of the FDIC as receiver, title to all assets of the bank shall vest in the FDIC without the execution of any instruments of conveyance, assignment, transfer, or endorsement.

1983, c. 507, § 6.1-110.3; 2010, c. 794.



§ 6.2-928. Posting of notice; effect of posting notice

Immediately upon closing any bank with the intention of proceeding under the provisions of this article, the Commissioner shall post an appropriate notice of closing at the main entrance of the bank. Upon the posting of said notice, (i) no judgment lien, attachment lien, or voluntary lien shall thereafter attach to any asset of the bank and (ii) no director, officer, or agent of the bank thereafter shall have authority to act on behalf of the bank or to convey, transfer, assign, pledge, mortgage, or encumber any asset thereof.

1983, c. 507, § 6.1-110.4; 2010, c. 794.



§ 6.2-929. Powers of receiver

The FDIC as receiver shall have the following powers:

1. To take possession of all books, records, and assets of the bank;

2. To collect all debts, claims, and judgments belonging to the bank, and to do such other acts as are necessary to preserve or liquidate its assets;

3. To execute in the name of the bank any instrument necessary or proper to effectuate its powers as receiver or perform its duties as such;

4. To initiate, pursue, and defend litigation involving any right, claim, interest, or liability of the bank;

5. To exercise any and all fiduciary functions of the bank as of the date of its appointment as receiver;

6. To borrow money as necessary in the liquidation of the bank, and to secure such borrowings by the pledge or mortgage of bank assets. The repayment of money borrowed under this subdivision and interest thereon shall be considered an expense of administration for purposes of § 6.2-933;

7. To abandon or convey title to any holder of a mortgage, security deed, security interest, or lien against property in which the bank has an interest, whenever the FDIC as receiver determines that to continue to claim such interest is burdensome and of no advantage to the bank, its depositors, creditors, or shareholders;

8. Subject to the approval of the receivership court, to (i) sell, lease, or exchange any and all real and personal property, (ii) compromise any debt, claim, or judgment due the bank, and (iii) discontinue any action or other proceeding pending therefor; and

9. Subject to the approval of the receivership court, to (i) pay off all mortgages, security deeds, security agreements, and liens upon any real or personal property belonging to the bank and (ii) purchase at judicial sale or sale authorized by court order any real or personal property in order to protect the bank's equity therein.

1983, c. 507, § 6.1-110.5; 2010, c. 794.



§ 6.2-930. Emergency sale of assets

The FDIC as receiver, with ex parte approval of the receivership court, may sell all or any part of the closed bank's assets. All or any part of such assets may be sold to the Federal Deposit Insurance Corporation in its capacity as a corporation. The FDIC as receiver may also borrow from the FDIC, in its corporate capacity, any amount necessary to facilitate the assumption of deposit liabilities by an existing bank or a newly chartered bank, and may assign any part or all of the assets of the closed bank as security for such loan.

1983, c. 507, § 6.1-110.6; 2010, c. 794.



§ 6.2-931. Notice and proof of claim; notice of rejection of claim; petition for hearing

All parties having claims against the closed bank shall present their claims, substantiated by legal proof, to the FDIC as receiver within 180 days after the closing of the bank. The FDIC as receiver shall cause notice of the claims procedure prescribed by this section to be published once a week for 12 consecutive weeks in a newspaper of general circulation in one or more localities as the receivership court may direct, and shall mail such notice to the last address of record of each person whose name appears as a creditor upon books of the bank. The receiver shall notify in writing any claimant whose claim has been rejected within 180 days following receipt of the claim. Any claimant whose claim has been rejected by the receiver may petition the receivership court for a hearing on his claim within 60 days of the date of notice his claim is rejected. Notice shall be deemed given when mailed.

1983, c. 507, § 6.1-110.7; 2010, c. 794.



§ 6.2-932. Payment of claims filed after prescribed period

Any claim filed after the 180-day claim period prescribed by § 6.2-931, and subsequently accepted by the FDIC as receiver or allowed by the receivership court, shall be entitled to share in the distribution of assets only to the extent of the undistributed assets in the hands of the FDIC as receiver on the date such claim is accepted or allowed.

1983, c. 507, § 6.1-110.8; 2010, c. 794.



§ 6.2-933. Distribution of assets

A. All claims against the bank's estate, proved to the satisfaction of the FDIC as receiver or approved by the receivership court, shall be paid in the following order:

1. Administration expenses of the liquidation;

2. Claims given priority under other provisions of state or federal law;

3. Deposit obligations;

4. Other general liabilities;

5. Debt subordinated to the claims of depositors and general creditors; and

6. Equity capital securities.

B. No interest on any claim shall be paid until all claims within the same class have received the full principal amount of claim.

1983, c. 507, § 6.1-110.9; 2010, c. 794.



§ 6.2-934. Receivership procedures involving assets held by closed bank as fiduciary

The FDIC as receiver, with the approval of the receivership court, has the authority to appoint a successor to all rights, obligations, assets, deposits, agreements, and trusts held by the closed bank as trustee, administrator, executor, guardian, agent, or in any other fiduciary or representative capacity. The successor's duties and obligations commence upon appointment and are to the same extent binding upon the former bank as though the successor had originally assumed such duties and obligations. Specifically, the successor shall succeed to and be entitled to administer all trusteeships, administrations, executorships, guardianships, agencies, and all other fiduciary or representative proceedings to which the closed bank is named or appointed in wills, whenever probated, or to which it is appointed by any other instrument, court order, or by operation of law. Nothing in this section shall be construed to impair any right of the grantor or beneficiary of trust assets to secure the appointment of a substitute trustee or manager. Within 30 days after appointment, the successor shall (i) give written notice, insofar as practicable, to all interested parties named in the books and records of the bank or in trust documents held by it that such successor has been appointed in accordance with state law and (ii) cause the fact of its appointment to be recorded in appropriate courts of record.

1983, c. 507, § 6.1-110.10; 2010, c. 794.



§ 6.2-935. Termination of executory contracts and leases; liability; extension of statute of limitations

Within 180 days of the date of the closing of the bank, the FDIC as receiver at its election may reject (i) any executory contract to which the closed bank is party without further liability to the closed bank or the receiver or (ii) any obligation of the bank as a lessee of real or personal property. The receiver's election to reject a lease creates no claim (a) for rent other than rent accrued to the date of termination or (b) for actual damages, if any, for such termination, not to exceed the equivalent of six months' payment. Notwithstanding any other law of the Commonwealth, the statute of limitations shall be extended for a period of six months on all causes of action which may accrue to the FDIC as receiver.

1983, c. 507, § 6.1-110.11; 2010, c. 794.



§ 6.2-936. Subrogation to rights of bank depositors

Whenever the FDIC pays, or makes available for payment, the insured deposit liabilities of a closed bank, the FDIC, whether or not it acts as receiver, shall be subrogated to all rights of depositors against the closed bank to the same extent as subrogation is provided for by the Federal Deposit Insurance Act (12 U.S.C. § 1811 et seq.) in the case of a national bank.

1983, c. 507, § 6.1-110.12; 2010, c. 794.



§ 6.2-937. Destruction of records

Subject to the approval of the receivership court, the closed bank's records may be destroyed after the FDIC, as receiver, determines that there is no further need for them.

1983, c. 507, § 6.1-110.13; 2010, c. 794.



§ 6.2-938. Engaging in banking business without authority; Commission may examine accounts of suspected person; penalty

A. Every person who trades or deals as a bank, or carries on banking, without authority of law, and their officers and agents, is guilty of a Class 6 felony.

B. The Commission shall have authority to examine the accounts, books, and papers of any person who it has reason to suspect is doing a banking business, in order to ascertain whether such person has violated, or is violating, any provision of this title. The refusal to submit such accounts, books, and papers shall be prima facie evidence of such violation.

Code 1950, § 6-133; 1966, c. 584, § 6.1-111; 1992, c. 136; 1994, c. 7; 2010, c. 794.



§ 6.2-939. Unlawful use of terms indicating that business is bank; penalty

A. A person not authorized to engage in the banking business in the Commonwealth by the provisions of this title or under the laws of the United States, shall not (i) use any office sign having thereon any name or other words indicating that any such office is the office of a bank; (ii) use or circulate any letterheads, billheads, blank notes, blank receipts, certificates, circulars, or any written or printed paper, having thereon any name or word indicating that such person is a bank; or (iii) use the word "bank," "banking," "banker," or "trust," or the equivalent thereof in any foreign language, or the plural thereof in connection with any business other than a banking business.

B. The foregoing prohibitions shall not apply to use by a bank holding company, as defined in § 6.2-800, of the word "bank," "banks," "banking," "banker," "trust," or the equivalent thereof in its name, or of a name similar to that of a subsidiary bank of such bank holding company.

C. The use of the above-mentioned words in the name of, or in connection with, any other business shall not be prohibited if the context or remaining words show clearly and definitely that the business is not a bank, and is not carrying on a banking business.

D. Any person violating the provisions of this section, either individually or as an interested party, is guilty of a Class 6 felony.

Code 1950, § 6-134; 1966, c. 584, § 6.1-112; 1972, c. 187; 1992, cc. 24, 136; 2000, c. 56; 2003, c. 592; 2010, c. 794.



§ 6.2-940. Making derogatory statements affecting banks; penalty

Any person who willfully and maliciously makes, circulates, or transmits to another any statement, rumor, or suggestion that is directly or by reference derogatory to the financial condition, or affects the solvency or financial standing of, any bank doing business in the Commonwealth, or who counsels, aids, procures, or induces another to start, transmit, or circulate any such statement or rumor, is guilty of a Class 1 misdemeanor.

Code 1950, § 6-132; 1966, c. 584, § 6.1-119; 1991, c. 710; 2010, c. 794.



§ 6.2-941. Use of bank name, logo, or symbol for marketing purposes; penalty

A. As used in this section, "name, logo, or symbol, or any combination thereof, of a bank" includes any name, logo, or symbol, or any combination thereof, that is deceptively similar to the name, logo, or symbol, or any combination thereof of a bank.

B. Except as provided in subsection C, no person shall use the name, logo, or symbol, or any combination thereof, of a bank in marketing material provided to or solicitation of another person in a manner such that a reasonable person may believe that the marketing material or solicitation originated from or is endorsed by the bank or that the bank is responsible for the marketing material or solicitation.

C. This section shall not apply to (i) an affiliate or agent of the bank or (ii) a person who uses the name, logo, or symbol of a bank with the consent of the bank.

D. Any person violating the provisions of this section, either individually or as an interested party, is guilty of a Class 1 misdemeanor. This section shall not affect the availability of any remedies otherwise available to a bank.

2005, c. 240, § 6.1-119.1; 2010, c. 794.



§ 6.2-942. False certification of checks; penalty

Any officer, employee, agent, or director of a bank who (i) certifies a check drawn on such bank and willfully fails forthwith to charge the amount thereof against the account of the drawer thereof or (ii) willfully certifies a check drawn on such bank when the drawer of such check does not have on deposit with the bank the amount of money subject to the payment of such check, is guilty of a Class 1 misdemeanor.

Code 1950, § 6-136; 1966, c. 584, § 6.1-120; 2010, c. 794.



§ 6.2-943. Offenses by officer, director, agent, or employee of bank; penalties

A. Any officer, director, agent, or employee of any bank who embezzles, abstracts, or willfully misapplies any of the moneys, funds, or credits of, or in the possession or control of, the bank is guilty of larceny and subject to the penalties provided in § 18.2-95 or 18.2-96.

B. Any officer, director, agent, or employee of any bank who (i) issues or puts forth any certificate of deposit, (ii) draws any order or bill of exchange, (iii) makes any acceptance, (iv) assigns any note, bond, draft, bill of exchange, mortgage, judgment, decree, or other instrument in writing, or (v) makes any false entry in any book, report, or statement of such bank, with intent in any case to injure or defraud the bank or any other individual or entity, or to deceive any officer of the bank or the Commission, or any agent or examiner authorized to examine the affairs of the bank, and any person, who, with the same intent, aids or abets any such officer, director, agent, or employee of such bank in any act described in clauses (i) through (v), is guilty of a Class 5 felony.

C. Any officer of a bank who knowingly makes a false statement of the condition of any bank is guilty of a Class 5 felony.

Code 1950, §§ 6-128, 6-138; 1966, c. 584, § 6.1-122; 1974, c. 665; 2010, c. 794.



§ 6.2-944. Officers, directors, agents, and employees violating or causing bank to violate laws; civil liability not affected

Any officer, director, agent, or employee of any bank who knowingly violates or who knowingly causes any bank to violate any provision of this chapter, or knowingly participates or knowingly acquiesces in any such violation, unless other punishment is provided for the offense of such officer, agent, or employee, is guilty of a Class 1 misdemeanor. The provisions of this section shall not affect the civil liability of any such officer, director, agent, or employee.

Code 1950, § 6-139; 1966, c. 584, § 6.1-123; 1974, c. 665; 2010, c. 794.



§ 6.2-945. Receiving deposit knowing bank to be insolvent; penalty

A. Any officer, director. or employee of any bank, or broker, who takes and receives, or permits to be received, a deposit from any person with the actual knowledge that the bank or broker is at the time insolvent, is guilty of embezzlement. Notwithstanding the provisions of § 18.2-111, an individual convicted of embezzlement pursuant to this section shall be fined double the amount so received and be subject to a term of imprisonment of not less than one nor more than three years, in the discretion of the jury, for each offense.

B. On the trial of any indictment under this section, it shall be the duty of the bank or broker, and its agent or officers, to produce in court, on demand of the attorney for the Commonwealth, all books and papers of the bank or broker, to be read as evidence on the trial of such indictment. In determining the question of the solvency of any bank, the capital stock thereof shall not be considered as a liability due by it.

Code 1950, § 6-3; 1966, c. 584, § 6.1-124; 2010, c. 794.



§ 6.2-946. Civil penalties for violation of Commission's orders

A. The Commission may impose, enter judgment for, and enforce by its process, a civil penalty not exceeding $10,000 upon any bank, or against any of its directors, officers, or employees, who it determines, in proceedings commenced in accordance with the Commission's Rules, has violated any lawful order of the Commission.

B. The Commission may remove from office any director or officer of a bank for a second or subsequent violation by him of any such order.

C. In all cases the defendant shall have an opportunity to be heard and to introduce evidence, and the right to appeal as provided by law.

1968, c. 791, § 6.1-125; 1974, c. 665; 1976, c. 658; 2010, c. 794.



§ 6.2-947. Definitions

As used in this article, unless the context requires a different meaning:

"Bank" has the same meaning ascribed to the term in § 6.2-800 and includes any bank holding company, affiliates, and subsidiaries of a bank.

"Bank regulator" means any state, federal, or municipal governmental agency, bureau, commission, office, or other governmental entity charged with the regulation or supervision of a bank or the regulation or supervision of any activity in which a bank may be engaged. "Bank regulator" includes the Office of the Comptroller of the Currency, the Federal Reserve Board, the Federal Deposit Insurance Corporation, the Consumer Financial Protection Bureau, the Federal Trade Commission, and the Bureau.

"Self-assessment" means (i) a bank's voluntary, self-initiated internal assessment, audit, or review of the bank and its practices, policies, and procedures or (ii) a bank's voluntary, self-initiated assessment, audit, or review of the practices, policies, and procedures of a person acting under contract, directly or indirectly, as the bank's service provider, including mortgage servicers and sub-servicers, credit and debit card processors, and providers of loan document systems.

"Self-assessment report" means any document, including any audit, report, finding, communication, or opinion or any draft of an audit, report, finding, communication, or opinion, prepared by internal personnel or by outside attorneys, accountants, or consultants as a part of or in connection with a self-assessment that is made in good faith.

2013, cc. 32, 148.



§ 6.2-948. Privilege for self-assessment reports

Except as otherwise provided in this article:

1. A self-assessment report and any portion or contents thereof are privileged and are not admissible or subject to discovery in any civil or administrative litigation, action, proceeding, or investigation;

2. The self-assessment privilege shall be applicable regardless of whether a bank regulator or any other governmental authority in possession of a self-assessment report or any portion or contents thereof subsequently discloses it or any portion or contents thereof to a third party (i) in accordance with subsection B of § 6.2-101 or (ii) as required or permitted by any other state or federal law; and

3. Notwithstanding any state or federal law, a bank regulator or any other governmental authority in possession of a self-assessment report or any portion or contents thereof shall not disclose the report or any portion or contents thereof to a person in response to a request made pursuant to the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) or any similar federal or state public records law.

2013, cc. 32, 148.



§ 6.2-949. Exceptions from self-evaluation privilege

The self-assessment privilege established by § 6.2-948 shall not apply:

1. If a bank expressly waives the protections of the self-assessment privilege established by § 6.2-948;

2. If a bank discloses a self-assessment report to any third party, provided that disclosure of a self-assessment report to a third party shall not void or waive the self-assessment privilege with respect to such self-assessment report if such third party (i) is a bank regulator, (ii) is subject to an agreement or obligation to preserve the confidentiality of the self-assessment report, which agreement or obligation to preserve confidentiality need not be in writing and may be evidenced by an indication of confidentiality on the face of any such self-assessment report, a verbal agreement regarding its confidentiality, an employment relationship, a principal-agent relationship, a fiduciary relationship, or an attorney-client relationship, or (iii) receives the self-assessment report from a person described in clause (i) or (ii);

3. If a court or hearing officer, after an in camera review, determines that (i) the privilege is being asserted for a fraudulent purpose, (ii) the self-assessment report was prepared to avoid disclosure of information in an investigative, administrative, or judicial proceeding that was underway at the time of its preparation or for which the bank had been provided written notification that an investigation into a specific violation had been initiated, or (iii) the self-assessment report addresses a matter reasonably expected to have an imminent and substantial harm to bank customers or consumers and the bank has not previously taken reasonable actions to correct the matter; or

4. To any self-assessment report requested by a bank regulator, provided that disclosure of a self-assessment report to a bank regulator shall not void or waive the self-assessment privilege with respect to such self-assessment report, and provided further that disclosure of a self-assessment report by a bank regulator to any third party shall not void or waive the self-assessment privilege with respect to such self-assessment report.

2013, cc. 32, 148.



§ 6.2-950. Effect on other privileges

Nothing in this article limits, waives, or abrogates the scope or nature of any statutory or common law privilege.

2013, c. 32, 148.



§ 6.2-951. Definitions

As used in this article:

"Benefits consortium" means a trust that complies with the conditions set forth in § 6.2-952.

"ERISA" means the federal Employee Retirement Income Security Act of 1974 (P.L. 93-406, 88 Stat. 829), as amended.

"Sponsoring association" means an association (i) the members of which are banks and employers that provide products and services to banks, (ii) that is incorporated under the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.), (iii) that operates as a nonprofit entity under § 501(c)(6) of the Internal Revenue Code of 1986, (iv) that has been in existence for at least 20 years, and (v) that exists for purposes other than arranging for or providing health and welfare benefits to members. "Sponsoring association" includes any wholly owned subsidiary of a sponsoring association.

2014, cc. 220, 296.



§ 6.2-952. Conditions for a benefits consortium

A trust shall constitute a benefits consortium when all of the following conditions exist:

1. The trust is subject to (i) ERISA and U.S. Department of Labor regulations applicable to multiple employer welfare arrangements and (ii) the authority of the U.S. Department of Labor to enforce such law and regulations;

2. A Form M-1, Report for Multiple Employer Welfare Arrangements (MEWAs), for the applicable plan year shall be filed with the U.S. Department of Labor identifying the arrangement among the trust, sponsoring association, and benefit plans offered through the trust as a multiple employer welfare arrangement;

3. The trust operates as a nonprofit voluntary employee beneficiary association within the meaning of § 501(c)(9) of the Internal Revenue Code of 1986;

4. The trust's organizational documents:

a. Provide that the trust is sponsored by the sponsoring association;

b. State that its purpose is to provide medical, prescription drug, dental, and vision benefits to employees of the sponsoring association and its members and the dependents of those employees through benefits plans;

c. Provide that the funds of the trust are to be used for the benefit of the participating employees, and their dependents, through insurance, self-insurance, or a combination thereof as determined by the trustee and for defraying reasonable expenses of administering and operating the trust and the benefits plans offered through the trust;

d. Limit participation in the benefits plans offered through the trust to employers that are the sponsoring association, members of the sponsoring association, and their affiliates;

e. Limit the benefits plans offered through the trust to benefits plans sponsored by the sponsoring association;

f. Grant the sponsoring association the power to appoint the trustee of the trust;

g. Provide the trustee with powers for the control and management of the trust; and

h. Require the trustee to discharge its duties with respect to the trust in accordance with the fiduciary duties defined in ERISA;

5. Five or more employers participate in the benefits plans offered through the trust;

6. The trust establishes and maintains reserves determined in accordance with sound actuarial principles;

7. The trust has purchased and maintains policies of specific, aggregate, and terminal excess insurance with retention levels determined in accordance with sound actuarial principles from insurers licensed to transact the business of insurance in the Commonwealth;

8. The trust has secured one or more guarantees or standby letters of credit guaranteeing the payment of claims under the benefits plans offered through the trust in an aggregate amount not less than (i) the trust's annual aggregate excess insurance retention level, minus (ii) the annual premium assessments for the benefits plans offered through the trust, minus (iii) the trust's net assets, which net assets amount shall be net of the trust's reasonable estimate of incurred but not reported claims; and such guarantees or letters of credit have been issued by (a) banks participating in the benefits plans offered through the trust or (b) qualified United States financial institutions as such term is used in subdivision 2 c of § 38.2-1316.4;

9. The trust has purchased and maintains commercially reasonable fiduciary liability insurance;

10. The trust has purchased and maintains a bond that satisfies the requirements of ERISA;

11. The trust is audited annually by an independent certified public accountant;

12. The trust does not include in its name the words "insurance," "insurer," "underwriter," "mutual," or any other word or term or combination of words or terms that is uniquely descriptive of an insurance company or insurance business unless the context of the remaining words or terms clearly indicates that the entity is not an insurance company and is not carrying on the business of insurance; and

13. The trust does not pay commissions or other remuneration to any person that is conditioned upon the enrollment of persons in any benefits plan offered by the trust.

2014, cc. 220, 296.



§ 6.2-953. Benefits consortium and sponsoring association not subject to regulation or taxation as an insurance company

A. A benefits consortium shall not be subject to:

1. The provisions of Title 38.2 and regulations adopted thereunder, including those provisions and regulations otherwise applicable to multiple employer welfare arrangements; or

2. The tax levied on insurance companies pursuant to § 58.1-2501.

B. The sponsoring association of a benefits consortium or any of its subsidiaries shall not, by virtue of its sponsorship of the benefits consortium or the benefits plans offered through the benefits consortium, be subject to any provisions or regulations described in subdivision A 1 or any tax described in subdivision A 2.

2014, cc. 220, 296.



§ 6.2-1000. Definitions

As used in this chapter, unless the context requires otherwise:

"Affiliated trust company" means a trust company that is controlled by a trust company holding company.

"Trust business" means the holding out by a person or legal entity to the public at large by advertising, solicitation or other means that the person or legal entity is available to act as a fiduciary in the Commonwealth or is accepting and undertaking to perform the duties of a fiduciary in the regular course of its business. A person does not engage in trust business by:

1. Rendering services as an attorney at law in the performance of duties as a fiduciary;

2. Rendering services as a certified or registered public accountant in the performance of duties as such;

3. Acting as trustee under a deed of trust made only as security for the payment of money or for the performance of another act;

4. Acting as a trustee in bankruptcy or as a receiver;

5. Holding trusts of real estate for the primary purpose of subdivision, development or sale, or to facilitate any business transaction with respect to such real estate;

6. Engaging in the business of an escrow agent;

7. Holding assets as trustee of a trust created for charitable purposes if:

a. The trustee is an entity exempt from federal income tax under § 501(c) (3) of the Internal Revenue Code; and

b. The trust is (i) exempt from federal income taxes under § 501(c) (3) of the Internal Revenue Code; (ii) a charitable remainder trust described in § 664 of the Internal Revenue Code; (iii) a pooled income fund described in § 642(c) (5) of the Internal Revenue Code; or (iv) a trust the charitable interest in which is either a guaranteed annuity or a fixed percentage distributed yearly of the fair market value of the trust property, described in § 2055(e) (2) (B) or § 2522(c) (2) (B) of the Internal Revenue Code;

8. Receiving rents and proceeds of sale as a licensed real estate broker on behalf of the principal; or

9. Engaging in securities transactions as a broker-dealer or salesman.

"Trust company" means a corporation, including an affiliated trust company, that is authorized to engage in the trust business under Article 2 (§ 6.2-1013 et seq.) of this chapter, the powers of which are expressly restricted to the conduct of trust business.

"Trust company holding company" means a corporation that controls a trust company. A trust company holding company shall not be deemed a financial institution holding company for any purpose under this title unless it controls a financial institution other than an affiliated trust company or another financial institution holding company.

"Trust institution" means any (i) bank authorized to engage in the trust business, (ii) trust company, or (iii) trust subsidiary.

"Trust subsidiary" or "subsidiary trust company" means a corporation organized under Chapter 9 (§ 13.1-601 et seq.) of Title 13.1, or an association organized under the National Banking Act with its main office located in the Commonwealth, that is authorized to transact trust business and business incidental thereto, but not to accept deposits except as incidental to such trust business.

1974, c. 286, § 6.1-32.2; 1991, c. 282; 1993, c. 432, §§ 6.1-32.11, 6.1-32.12; 1994, c. 524; 1995, c. 140; 1997, c. 801; 2001, c. 717; 2004, c. 781; 2010, c. 794.



§ 6.2-1001. Entities authorized to engage in trust business

A. No entities, except (i) corporations duly chartered and already conducting trust business in the Commonwealth under authority of the laws of the Commonwealth or the United States, (ii) banks hereafter incorporated under the laws of the Commonwealth that are authorized to engage in the trust business through a separate trust department pursuant to Article 3 (§ 6.2-819 et seq.) of Chapter 8, (iii) corporations authorized to engage in the trust business in the Commonwealth under the banking laws of the United States, including any national bank or federal savings bank described in clause (ii) of subsection B of § 6.2-1067, (iv) trust companies authorized to establish and operate one or more trust offices or engage in trust business in the Commonwealth under Article 2 (§ 6.2-1013 et seq.), (v) trust subsidiaries authorized to engage in trust business under Article 3 (§ 6.2-1047 et seq.), (vi) multistate trust institutions authorized to engage in trust business under Article 4 (§ 6.2-1065 et seq.), (vii) private trust companies authorized to engage in trust business under Article 5 (§ 6.2-1074 et seq.), or (viii) savings institutions authorized to engage in the trust business pursuant to Article 6 (§ 6.2-1081 et seq.), shall engage in the trust business in the Commonwealth. No foreign corporation, except as permitted in Chapter 7 (§ 6.2-700 et seq.), shall engage in trust business in the Commonwealth.

B. Nothing in this chapter shall prevent:

1. A natural person from qualifying and acting as trustee, personal representative, guardian, conservator, committee, or in any other fiduciary capacity;

2. Any person from (i) lending money on real estate and personal security or collateral, (ii) guaranteeing the payment of bonds, notes, bills and other obligations, or (iii) purchasing or selling stocks and bonds;

3. Any bank or trust company organized under the laws of the Commonwealth from qualifying and acting in another state as trustee, personal representative, guardian of a minor, conservator, or committee or in any other fiduciary capacity, when permitted so to do by the laws of such other state; or

4. An incorporated association that is authorized to sell burial association group life insurance certificates in the Commonwealth, as described in the definition of limited burial insurance authority in § 38.2-1800, the principal purpose of which is to assist its members in (i) financial planning for their funerals and burials and (ii) obtaining insurance for the payment, in whole or in part, for funeral, burial, and related expenses, from serving as trustee of a trust established pursuant to § 54.1-2822.

C. Nothing in this section shall be construed:

1. To prevent any bank or trust company organized in the Commonwealth and chartered under the laws of the United States from transacting business in the Commonwealth; or

2. To prevent a real estate broker as defined in § 54.1-2100 from owning or operating a bank provided that the requirements of this chapter are met.

D. Except as permitted by this chapter or by Article 3 (§ 6.2-819 et seq.) of Chapter 8, or by federal law in the case of a national bank or federal savings bank described in clause (ii) of subsection B of § 6.2-1067, no entity shall qualify or act (i) as a personal representative of a deceased person; (ii) as a guardian for an infant or an incapacitated person; (iii) as a committee; (iv) as a conservator for an incapacitated person; (v) as a testamentary trustee, or trustee for any other trust if required by law to account to the commissioner of accounts of a circuit court in the Commonwealth; or (vi) in any other fiduciary capacity required to account to the commissioner of accounts of a circuit court in the Commonwealth.

Code 1950, § 6-9; 1966, c. 584, § 6.1-5; 1974, c. 286, § 6.1-32.5; 1985, c. 544; 1995, c. 301; 1997, c. 801; 1999, c. 835; 2003, cc. 536, 558, 910; 2007, c. 621; 2010, c. 794; 2011, c. 67; 2012, c. 608.



§ 6.2-1002. Powers of trust institutions

A. All banks that are authorized to do a trust business and all trust companies shall have the following rights, powers, and privileges, and shall be subject to the following regulations and restrictions:

1. To act as agent for any person, corporation, municipality, or state, for the collection or disbursement of interest, or income or principal of securities;

2. To act as the fiscal or transfer agent of any state, municipality, or body politic or corporate, and in such capacity to receive and disburse money; to transfer, register, and countersign certificates of stock, bonds, or other evidences of indebtedness;

3. To act as agent of any corporation, foreign or domestic, for any lawful purpose;

4. To act as trustee under any mortgage or bond issued by an individual, municipality, or body politic or corporate, and to accept and execute any other municipal or corporate trust not inconsistent with the laws of the Commonwealth;

5. To act as guardian, receiver, or trustee of the estate of any minor and as depository of any money paid into court, whether for the benefit of any minor or other person;

6. To take, accept, and execute any and all such lawful trusts, duties, and powers in regard to the holding and management and disposition of any estate, real and personal, and the rents and profits thereof, or the sale or lease thereof, as may be granted or confided to it by any circuit court, judge, or clerk, or by any person, corporation, municipality, or other authority, and it shall be accountable to all parties in interest for the faithful discharge of every such trust, duty, or power which it may so accept;

7. To take, accept, and execute any and all such trusts and powers, of whatever nature and description, as may be conferred upon or entrusted or committed to it by any person, including any body politic or corporate or other authority, by grant, assignment, transfer, devise, bequest, or otherwise or as may be entrusted or committed or transferred to it or vested in it by order of any circuit court, judge, or clerk, and to receive and hold any property or estate, real or personal, which may be the subject of any such trust; and

8. To act as:

a. Executor under the last will and testament or administrator of the estate of any deceased person, under appointment of any circuit court, judge, or clerk thereof, having jurisdiction of the estate of such deceased person;

b. Guardian of the person or of the estate of any infant, guardian or conservator of any incapacitated person, habitual drunkard, or person who by reason of advanced age or impaired health or physical disability has become mentally or physically incapable of taking proper care of his person or properly handling and managing his estate, under appointment of any circuit court, judge, or clerk thereof, having jurisdiction of the estate of such person; or

c. Trustee or committee for any convict in the penitentiary, under appointment of any circuit court, judge, or clerk thereof, having jurisdiction of the estate of such person.

B. Nothing in this section shall ever be construed as authorizing the creation of a trust not lawful as between individuals nor to prohibit the deposit of funds by court and fiduciaries in banks of deposit and discount and savings banks.

C. Every trust company doing business in the Commonwealth is authorized temporarily to suspend its usual business during a period of actual or threatened enemy attack, civil insurrection, or riot, affecting the community in which such institution is doing business or other emergency justifying temporary closing, such as fire, flood, or hurricane.

Code 1950, §§ 6-30, 6-94, 6-104; 1966, c. 584, §§ 6.1-12, 6.1-17; 1970, c. 15; 1974, c. 286, § 6.1-32.10; 1984, c. 172; 1993, c. 432; 1997, c. 801; 2010, c. 794.



§ 6.2-1003. When security not required; payment of probate taxes and fees

A. No bank or trust company with a minimum unimpaired capital stock of $50,000 or more shall be required by any officer or court of the Commonwealth to (i) give security upon appointment to or acceptance of any office of trust which it may, by law, be authorized to execute or (ii) give security upon any bond given pursuant to § 19.2-386.6 or similar statute; however, no bank or trust company shall qualify on an estate having a value in excess of its combined unimpaired capital and surplus without giving bond for such excess.

B. When such bank or trust company shall qualify on any office of trust, the clerk in lieu of collecting the fees under Title 17.1 and probate taxes may render a bill or statement to the bank or trust company to be paid within five business days.

Code 1950, § 6-95; 1966, c. 584, § 6.1-18; 1988, c. 348; 1993, c. 866; 2010, c. 794; 2012, cc. 283, 756.



§ 6.2-1004. Who may take oath for corporate fiduciary

In all cases where any trust institution shall be appointed to act as trustee, executor, or administrator of any estate or guardian for any infant, or in any other fiduciary capacity, it shall be lawful for any officer of the trust institution to take and subscribe for the institution any and all oaths required to be taken or subscribed by such executor, administrator, trustee, guardian, or other fiduciary.

Code 1950, § 6-96; 1966, c. 584, § 6.1-19; 1974, c. 665; 2010, c. 794.



§ 6.2-1005. Deposit or other use of trust funds

A. Funds received or held in the trust department of a bank or by a trust company awaiting investment or distribution shall not be used by the bank or trust company in the conduct of its business.

B. Notwithstanding subsection A, such funds may be deposited by a bank in its commercial or savings department to the credit of its trust department, if the bank first delivers to the trust department, as collateral security therefor, securities of any of the following classes:

1. Bonds, notes, or certificates of indebtedness of the United States;

2. Other readily marketable securities of the classes in which fiduciaries are authorized or permitted to invest trust funds, as set forth in § 64.2-1502; or

3. Other readily marketable bonds, notes, or debentures, commonly known as investment securities, meeting the following requirements:

a. That the issue be of a sufficiently large total to make marketability possible;

b. Such a public distribution of the securities must have been provided for or made in a manner to protect or insure the marketability of the issue; and

c. That the trust agreement under which the security is issued provides for a trustee independent of the obligor, which trustee must be a trust institution.

C. The securities deposited as collateral pursuant to subsection B shall be owned by the bank and shall at all times be at least equal in market value to the amount of trust funds so used in the conduct of the business of the bank less such amount thereof as shall be insured by the Federal Deposit Insurance Corporation under existing or future federal law.

D. In the event of the failure or liquidation of such bank, the owners of the funds held in trust for investment shall have a lien on the bonds or other securities so set apart in addition to their claim against the estate of the bank.

Code 1950, § 6-99; 1966, c. 584, § 6.1-21; 1992, c. 810; 1993, c. 432; 1994, c. 7; 2010, c. 794.



§ 6.2-1006. Custody of trust securities to be kept separate; federal securities and obligations

A. The securities and investments held in each trust shall be kept separate and distinct from the securities owned by the trust institution. The trust institution shall at all times show upon its trust records the interests of each separate fiduciary account and trust in each particular security or investment held by it in a fiduciary capacity. Trust securities and investments shall be placed in the joint custody or control of two or more officers or other employees designated by the board of directors of the trust institution. Such joint custody shall be interpreted to mean that neither of such officers or employees shall have access alone at any time to such securities and investments. All such officers and employees shall be bonded.

B. Securities and obligations of the United States and of agencies of the United States government may be held for the account of the trust institution by a Federal Reserve Bank in a book-entry custody account, without the requirement of the trust institution having physical possession of such securities, provided at all times that the records of the Federal Reserve Bank and the trust institution shall at all times identify separately those securities held for the account of the trust institution and those held by the trust institution in a fiduciary capacity.

Code 1950, § 6-100; 1966, c. 584, § 6.1-22; 1968, c. 59; 1974, cc. 75, 665; 2010, c. 794.



§ 6.2-1007. Investment of trust funds

A. Funds received or held by a trust institution awaiting investment or distribution shall be invested or distributed as soon as practicable and shall not be held uninvested by the trust institution any longer than is reasonably necessary.

B. If the instrument creating the trust does not specify the character or class of investments to be made, and does not expressly grant to the trust institution, its officers or directors discretion in the matter of investments, funds held in trust shall be invested in any securities in which corporate or individual fiduciaries may lawfully invest.

C. If the instrument under which a trust institution is serving as fiduciary or cofiduciary does authorize it to retain:

1. Its own stock or securities, it shall be authorized to retain in like manner the stock or securities of a bank holding company of which it is a subsidiary; or

2. The stock or securities of a bank or trust company to the business of which the fiduciary has succeeded, or the stock or securities of a bank or trust company which has become a subsidiary of a bank holding company, such fiduciary shall be authorized in like manner to retain the stock of the successor bank or trust company or bank holding company.

Code 1950, §§ 6-98, 6-101; 1966, c. 584, § 6.1-23; 1972, c. 740; 1974, c. 665; 1993, c. 432; 2010, c. 794.



§ 6.2-1008. Dealings with self or affiliates

A. No trust institution shall buy any property for a trust or estate from itself, or a department or branch thereof, or from an affiliate or subsidiary corporation, or from a director, officer, or employee of such trust institution. Any such purchase shall be voidable at the election of any beneficiary or successor trustee, unless (i) approved by an appropriate court, (ii) consented to by all beneficiaries after full and fair disclosure, (iii) authorized by the instrument creating the fiduciary relationship, or (iv) permitted by ruling of the Commissioner.

B. A sale of any trust or fiduciary property by a trust institution to itself, or a department or branch of such trust institution, or to an affiliate or subsidiary corporation, or to a director, officer, or employee of such trust institution, except as (i) approved by an appropriate court, (ii) consented to by all beneficiaries after full and fair disclosure, (iii) authorized by the instrument creating the fiduciary relationship, or (iv) permitted by ruling of the Commissioner, shall be a breach of trust and voidable at the election of any beneficiary or successor trustee.

C. Notwithstanding the provisions of subsections A and B, a trust institution, as fiduciary of one estate or trust, may buy or sell from or to itself, as fiduciary of another estate or trust, assets which at the time of sale are permissible fiduciary investments under Part A (§ 64.2-1200 et seq.) of Subtitle IV of Title 64.2, if the transaction is fair to both estates or trusts and is not prohibited by the terms of any instrument under which the fiduciary is acting.

Code 1950, § 6-102; 1966, c. 584, § 6.1-24; 1974, c. 665; 1991, c. 252; 2010, c. 794.



§ 6.2-1009. Common trust and collective investment funds

A. As used in this section:

"Common trust fund" means a common trust fund described under § 584 of the Internal Revenue Code of 1986, as amended, as well as any other type of collective investment fund that is exempt from federal income taxation under any other provision of the Internal Revenue Code or regulations issued pursuant thereto.

"Maintaining bank" means a trust institution that establishes and maintains a common trust fund for the collective investment of qualified employee benefit trusts or funds held in a fiduciary capacity by it, including agency accounts under which the institution exercises investment discretion and assumes fiduciary responsibilities.

"Participating bank" means a trust institution duly authorized to act as a fiduciary, wherever located, that is owned, controlled by, or affiliated with (i) a maintaining bank or (ii) a bank holding company that also owns, controls, or is affiliated with a maintaining bank.

B. Any trust institution may establish and maintain one or more common trust funds for the collective investment of qualified employee benefit trusts or funds held in a fiduciary capacity by it, including agency accounts under which the institution exercises investment discretion and assumes fiduciary responsibilities.

C. The maintaining bank may include, for the purposes of collective investment in a common trust fund or funds established and maintained by it, funds held in a fiduciary capacity by any participating bank.

D. A maintaining bank may invest the funds held by it in any fiduciary capacity in one or more common trust funds, provided (i) such investment is not prohibited by the instrument, judgment, decree, or order creating such fiduciary relationship or amendment thereof; (ii) in the case of co-fiduciaries the written consent of the co-fiduciary is obtained by the maintaining bank; and (iii) the maintaining bank has no interest in the assets of the common trust fund other than as a fiduciary.

E. Unless ordered by an appropriate court, the maintaining bank operating a common trust fund shall not be required to render a court accounting with regard to such fund; but, by application to an appropriate court, it may secure approval of such an accounting on such conditions as the court may establish. This section shall not affect the duties of the trustees of the participating trusts under the common trust fund to render accounts of their several trusts.

F. All common trust funds shall be operated in conformity with the regulations issued from time to time by the Commission, which regulations shall conform substantially to the regulations of the Comptroller of the Currency governing the operations of common trust funds.

1983, c. 454, §§ 6.1-30.1, 6.1-30.2, 6.1-30.3; 1984, c. 299; 2010, c. 794.



§ 6.2-1010. Holding stock or other securities as fiduciary

A. A trust institution holding stock or other securities as fiduciary may hold it in the name of a nominee without mention of the trust in the stock certificate or stock registry book or other book in which such securities are registered. A fiduciary registering stock or other securities in the name of a nominee as herein permitted, shall (i) clearly show upon its trust records the ownership of the stock or other securities by the fiduciary and the facts regarding its holding and (ii) provide that the nominee shall not have possession of the stock certificate or other securities nor access thereto except under the immediate supervision of the fiduciary. The fiduciary shall be personally liable for any loss to the trust resulting from any act of such nominee in connection with stock or other securities so held. Any individual serving as cofiduciary with a trust institution may consent to the trust institution holding such stock or other securities in the name of a nominee as herein provided; however, in such case the trust institution shall forthwith upon demand of the individual cofiduciary cause the stock or other securities to be transferred into the name of the fiduciaries in their fiduciary capacity.

B. Notwithstanding the provision relating to possession of the nominee, the trust institution may permit such certificates or other securities to remain in the possession of the nominee or a clearing corporation as defined in § 8.8A-102, within or without the Commonwealth, if the trust institution obtains adequate protection, through insurance or otherwise, against loss of such certificates or securities due to lack of possession by the fiduciary or possession thereof by the nominee or a clearing corporation.

C. The Commissioner or other appropriate regulatory official may review in advance and approve the protection through insurance or otherwise against loss due to lack of possession of these certificates or securities by the fiduciary.

Code 1950, § 6-103.1; 1958, c. 283; 1966, c. 584, § 6.1-31; 1972, c. 739; 1974, c. 665; 1978, c. 14; 2010, c. 794.



§ 6.2-1011. Voting of bank shares held by trust institution as fiduciary; when disqualified

A. As used in this section, "banking corporation" includes a bank or a corporation or company that is a bank holding company under 12 U.S.C. § 1841, as amended from time to time.

B. When shares of a national banking association or of a banking corporation organized under the laws of the Commonwealth or another state are held by a trust institution that is serving as a personal representative of a decedent, trustee, guardian of any infant, agent or in any other fiduciary capacity, the trust institution may not (i) vote or participate in the voting of any voting securities of such bank if the securities held in such fiduciary capacity, together with all the other voting securities of such bank held in a fiduciary capacity, exceed 25 percent of the outstanding voting securities of such bank or (ii) vote such voting securities, if the voting securities of such bank held as a personal representative of the decedent, together with all other voting securities of such bank held in a fiduciary capacity, exceed five percent, unless there has been a determination by the Board of Governors of the Federal Reserve System that the right to vote five percent or more of the voting securities but less than 25 percent thereof does not constitute control of that bank.

C. If there is any personal representative, trustee, guardian of any infant, or other fiduciary in addition to the trust institution in such fiduciary capacity, the other fiduciary, if not a director, officer, or employee of the trust institution, may vote such shares. If the trust institution is the sole fiduciary, or if the trust institution is serving along with a director, officer, or employee of the trust institution, it may petition the court, as provided in subsection D, for the appointment of a cofiduciary for the sole purpose of voting such bank shares.

D. When a trust institution has qualified or is serving under the laws of the Commonwealth as personal representative of a decedent, trustee, guardian of any infant, or in any other fiduciary capacity, and in such estate or trust, there are shares of stock of a national banking association or a banking corporation organized under the laws of the Commonwealth or another state, and the trust institution is disqualified under subsection B from voting such shares, the trust institution or any interested party may petition the court in which the institution qualified or is capable to qualify to appoint a cofiduciary for the sole purpose of voting the shares of the banking association or banking corporation held by the estate or trust, which the trust institution is disqualified from voting. The appointment and qualification may be ex parte, and no prior notice to the beneficiary shall be required. The court at the time of such qualification may relieve the cofiduciary of any obligation for the giving of surety on his bond, and if the appointment of the cofiduciary is limited to voting of the bank stock, such order may provide that the cofiduciary shall not be liable or accountable as a fiduciary in the administration of such estate or trust except for the breach of any fiduciary duty in voting or failing to vote such bank stock. No director, officer, or employee of a trust institution shall be eligible to be named cofiduciary under the provisions of this subsection.

1972, c. 203, §§ 6.1-31.1, 6.1-31.2; 1974, c. 665; 2010, c. 794.



§ 6.2-1012. Suspension or prohibition of trust institutions

The Commission may prohibit or suspend from engaging in trust business any (i) trust company that fails to comply with any of the provisions of § 6.2-1005, 6.2-1006, or 6.2-1008; (ii) bank doing a trust business that fails to comply with any of the provisions of § 6.2-821, 6.2-1005, 6.2-1006, or 6.2-1008; or (iii) trust subsidiary that fails to comply with the provisions of § 6.2-1006 or 6.2-1008.

Code 1950, § 6-103; 1966, c. 584, § 6.1-32; 1974, c. 665; 2010, c. 794.



§ 6.2-1013. Definitions

As used in this article, unless the context requires a different meaning:

"Agent" has the meaning assigned to it in § 13.1-501 of the Virginia Securities Act (§ 13.1-501 et seq.).

"Broker-dealer" has the meaning assigned to it in § 13.1-501 of the Virginia Securities Act.

"Control" means (i) ownership by a person of 25 percent or more of the voting stock of a trust company; (ii) control as defined in the Bank Holding Company Act of 1956 (12 U.S.C. § 1841 et seq.); or (iii) as determined by the Commission, the exercise of a controlling influence over the management and policies of a trust company.

"Fiduciary" means executor, administrator, conservator, guardian of a minor, committee, or trustee.

"Investment advisor" has the meaning assigned to it in § 13.1-501 of the Virginia Securities Act.

"Investment advisor representative" has the meaning assigned to it in § 13.1-501 of the Virginia Securities Act.

"Investment company" has the meaning assigned to it in the Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.).

"Operating plan" means a plan submitted by an applicant for a certificate of authority, which plan establishes the policies and procedures a trust company will have in effect when the institution opens for business and thereafter (i) to avoid or resolve conflicts of interests, (ii) to prevent improper influences from affecting the actions of the trustee, (iii) to ensure that trust accounts are handled in accordance with recognized standards of fiduciary conduct, and (iv) to assure compliance with applicable laws and regulations.

"Principal" means any person who, directly or indirectly, owns or controls (i) 10 percent or more of the outstanding stock of a stock corporation or (ii) a 10 percent or greater interest in a nonstock corporation or a limited liability company.

1993, c. 432, § 6.1-32.11; 1994, c. 524; 1995, c. 140; 1997, c. 801; 2004, c. 781; 2010, c. 794.



§ 6.2-1014. Certificate required

No person shall engage in the trust business without first obtaining a certificate of authority from the Commission; however, a bank or savings institution authorized under state or federal laws to engage in the trust business or a trust subsidiary, including a national bank or federal savings bank described in clause (ii) of subsection B of § 6.2-1067, may engage in such business to the extent permitted by law without obtaining a certificate under this article.

1993, c. 432, § 6.1-32.13; 2010, c. 794; 2011, c. 67; 2012, c. 608.



§ 6.2-1015. Application for certificate; fee

A. An application for a certificate shall (i) be in writing, in such form as the Commission prescribes, (ii) be verified under oath, (iii) be supported by such information, data, and records as the Commission may require, and (iv) include an operating plan.

B. Each application for a certificate of authority shall be accompanied by an investigation fee of $10,000.

1993, c. 432, § 6.1-32.14; 1995, c. 140; 2010, c. 794.



§ 6.2-1016. Bond required

A. No applicant shall obtain a certificate without filing with the Commission, and maintaining continuously thereafter, a surety bond in such amount as the Commission may from time to time require.

B. In no event shall the amount of the surety bond be less than $1 million.

C. The surety bond required by this section shall be for the benefit of:

1. Any person damaged as a result of a violation of the provisions of, or any regulation adopted pursuant to, this chapter;

2. Any person damaged by the negligence, fraud, or embezzlement of a trust company organized under this article or its directors, officers, or employees; and

3. Any person damaged by any other breach of trust of any trust company organized under this article or its directors, officers, or employees.

D. The Commission may revoke the certificate of any trust company that the Commission finds has failed to maintain a bond as required by this section.

1993, c. 432, § 6.1-32.17; 2010, c. 794.



§ 6.2-1017. Procedure for granting or denying certificate

Before any trust company shall begin business, it shall obtain from the Commission a certificate of authority authorizing it to do so. Prior to the issuance of such a certificate to a trust company or affiliated trust company, the Commission shall ascertain that:

1. All of the provisions of law have been complied with;

2. The applicant is formed as a trust company for no other reason than to engage in legitimate trust business;

3. Financially responsible persons have subscribed for capital stock, surplus, and a reserve for operation in an amount deemed by the Commission to be sufficient to warrant successful operation, but the capital stock shall not be less than $500,000;

4. Each principal of an applicant has the financial responsibility, character, reputation, and general fitness to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law;

5. Oaths of all the directors have been taken and filed in accordance with § 6.2-1029;

6. The moral fitness, financial responsibility, and business qualifications of those named as officers and directors of the applicant are such as to command the confidence of the community in which the trust company is proposed to be located;

7. If the applicant is an affiliated trust company, the trust company holding company of the applicant is qualified by virtue of its business record, experience, and financial responsibility to control a trust company;

8. In its opinion, the public interest will be served by the formation of a trust company in the community where it is proposed. Authorizing the applicant to engage in the trust business as a trust company shall be deemed in the public interest if, based on all relevant evidence and information, advantages such as, but not limited to, increased competition, additional convenience, or gains in efficiency outweigh possible adverse effects such as, but not limited to, diminished or unfair competition, undue concentration of resources, conflicts of interests, or unsafe or unsound practices;

9. The operating plan and any other relevant evidence and information warrant belief that the applicant will conduct its business in accordance with generally accepted fiduciary standards;

10. The applicant has provided a bond as required by § 6.2-1016;

11. The applicant is not in violation of § 6.2-1021; and

12. Anything else deemed pertinent.

1993, c. 432, § 6.1-32.18; 1994, c. 524; 1995, c. 140; 2010, c. 794.



§ 6.2-1018. Minimum capital; state of incorporation; form of entity

A certificate shall not be issued under § 6.2-1017 to an applicant:

1. Unless it meets the minimum capital requirement for a trust company prescribed by § 6.2-1017; and

2. That is not a corporation organized under the laws of the Commonwealth.

1993, c. 432, §§ 6.1-32.15, 6.1-32.16; 1994, c. 7; 2010, c. 794.



§ 6.2-1019. Issuance of shares; subscriptions to stock; stock option plans

A. A trust company shall not issue no-par stock. The stock of a trust company shall be paid for in money at not less than par value, and a trust company shall not begin business until it has received payment in full of the amounts of initial capital specified in its certificate of authority.

B. Money received for subscriptions to or purchases of stock of a trust company before it opens for business shall be deposited in escrow in one or more insured financial institutions or invested in United States government obligations. Such funds shall be under the joint control of at least two organizing directors of the trust company, each of whom shall be bonded for an amount not less than the total amount of money under their control. Such funds, together with any income thereon, less such organizational expenses as have been approved by the trust company's board of directors, shall be remitted to the trust company on the day it opens for business.

C. If the trust company is denied a certificate of authority, or it is otherwise determined that the trust company will not open for business, such funds, after payment of any amount owing for expenses in connection with such attempted organization, including reasonable consulting fees, attorney fees, salaries, filing fees, and other expenses, shall be refunded to subscribers or shareholders. The directors of the trust company, individually, jointly, and severally, shall be liable for any failure of the trust company to refund such funds to the subscribers or shareholders. This liability may be enforced by a suit in equity instituted by one or more of the subscribers or stockholders on behalf of all subscribers or stockholders against the trust company and one or more of its directors.

D. The requirement that capital stock be paid for in money shall not be construed to prohibit the establishment, as otherwise authorized by law, of stock option plans and stock purchase plans, or the issuance of stock pursuant to such plans. Such plans shall be established only after the trust company has opened for business and shall be approved by the shareholders of the company in accordance with applicable provisions of the Virginia Stock Corporation Act (§ 13.1-601 et seq.).

1994, c. 5, § 6.1-32.18:1; 2010, c. 794.



§ 6.2-1020. Certain transactions by affiliated trust companies prohibited

An affiliated trust company shall not:

1. During the underwriting period, purchase from an affiliated broker-dealer, for any trust account or for its own account, any security that is being underwritten by that broker-dealer; or

2. Purchase for any trust account or for its own account any security that is issued by a company that owns five percent or more of the capital stock of, or is affiliated with, the affiliated trust company.

1994, c. 524, § 6.1-32.14:2; 1995, c. 140; 2010, c. 794.



§ 6.2-1021. Commissions or fees for sale of stock not permitted

The Commission shall not issue a certificate of authority to a trust company if any commissions, fees, brokerage, or other compensation by whatever name have been paid or contracted to be paid by the trust company, or by anyone in its behalf, directly or indirectly, to any person for the sale of stock in such trust company. Nothing herein shall be construed to prohibit a trust company that has been issued a certificate of authority and is conducting operations from paying or contracting to pay such commissions or fees in connection with the issue or reissue of shares of stock of the trust company.

1994, c. 5, § 6.1-32.18:2; 2010, c. 794.



§ 6.2-1022. Reacquisition of shares; dividends

A. A trust company may not purchase, redeem or otherwise reacquire shares of stock it has issued, except that the Commission, upon the petition of a trust company, may permit the company to reacquire its own stock if the Commission finds that the proposed reacquisition will not jeopardize the safety and soundness of the trust company and will not be contrary to the public interest.

B. The board of directors of any trust company may declare a dividend of so much as it finds expedient of the net undivided profits of the trust company, after providing for all expenses, losses, interest, and taxes owed by the trust company. However, before any dividend is declared, capital funds originally paid in shall have been restored by earnings to their initial level, and no dividend shall be declared or paid by the trust company that would impair the paid-in capital of the trust company. Notwithstanding the foregoing provisions of this section, the Commission may limit the payment of dividends by a trust company when it is determined that the limitation is in the public interest and is necessary to ensure the financial soundness of the trust company.

1994, c. 5, § 6.1-32.18:3; 2010, c. 794.



§ 6.2-1023. Acquisition of stock; application

A. Except as provided in this section, no person shall acquire, directly or indirectly, 10 percent or more of the voting shares of a trust company unless such person first:

1. Files an application with the Commission in such form as the Commission may prescribe;

2. Delivers such other information to the Commission as the Commission may require concerning the financial responsibility, background, experience, and activities of the applicant, its directors, senior officers, and principals and of any proposed new directors, senior officers, and principals of the trust company; and

3. Pays such application fee as the Commission may prescribe.

B. Upon the filing and investigation of an application, the Commission shall permit the acquisition, subject to § 6.2-1024, if it finds that the applicant and (i) its members if applicable, (ii) its directors, senior officers, and principals, and (iii) any proposed new directors, senior officers, and principals, have the financial responsibility, character, reputation, experience, and general fitness to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law. The Commission shall grant or deny the application within 60 days from the date a completed application, accompanied by the required fee, is filed, unless the period is extended by order of the Commission reciting the reasons for the extension. If the application is denied, the Commission shall notify the applicant of the denial and the reasons for the denial.

C. The foregoing provisions of this section shall not apply to a person owning 51 percent or more of the capital stock of the trust company at the time of the proposed acquisition; however, such person shall give the Commission 30 days advance written notice of the proposed acquisition and provide such additional information as the Commission may require.

1993, c. 432, § 6.1-32.19; 1995, c. 140; 2004, c. 781; 2010, c. 794.



§ 6.2-1024. Restrictions on control, officers and directors

A. None of the following individuals or entities shall acquire control of any trust company under § 6.2-1023 :

1. An agent;

2. A broker-dealer;

3. An investment advisor;

4. An investment advisor representative;

5. An investment company; or

6. Any corporation, limited liability company, partnership, business trust, association, or similar organization.

B. Nothing in this section shall prohibit (i) the formation of a trust company holding company by a trust company, (ii) any officer, director, or employee of a trust company holding company or a subsidiary of a trust company holding company from owning, indirectly, five percent or more of any class of capital stock of an affiliated trust company, or (iii) the acquisition of a trust company pursuant to § 6.2-1023 by a bank holding company as defined in 12 U.S.C. § 1841 or by a corporation that controls a subsidiary authorized to engage in the trust business under federal law or the laws of any state.

1993, c. 432, § 6.1-32.20; 1994, c. 524; 1995, c. 140; 2004, c. 781; 2010, c. 794.



§ 6.2-1025. Report to Commission of election of director

Within 60 days following the election or reelection of any person as a director of a trust company, the trust company shall furnish such information to the Commission relative to his personal character, integrity, financial condition, and personal and business background as the Commission shall from time to time prescribe. Such report, under oath, shall be signed by the director as well as a designated officer of the trust company. Any person knowingly making a false statement in such a report is guilty of perjury.

1968, c. 606, § 6.1-48.1; 1974, c. 665, § 6.1-51.1; 1992, c. 552; 1994, c. 105; 2010, c. 794.



§ 6.2-1026. Removal of director or officer; appeals; penalty

A. Whenever any director or officer of a trust company doing business in the Commonwealth, shall have continued to violate any law relating to such trust company or shall have continued unsafe or unsound practices in conducting the business of such trust company, after the director or officer, and the board of directors of the trust company of which he is a director or officer, have been warned in writing by the Commissioner to discontinue such violation of law or such unsafe or unsound practices, the Commissioner shall certify the facts to the Commission. The Commission shall thereupon enter an order requiring such director or officer to appear before the Commission, within not less than 10 days, to show cause why he should not be removed from office and thereafter restrained from participating in any manner in the management of such trust company. Such order shall contain a brief statement of the facts certified to the Commission by the Commissioner. A copy of such order shall be served upon such director or officer, and a copy thereof shall be sent by registered mail to each director of the trust company affected.

B. If, after granting the accused director or officer a reasonable opportunity to be heard, the Commission shall find that he has continued to violate any law relating to such trust company, or has continued unsafe or unsound practices in conducting the business of such trust company, after he and the board of directors of the trust company of which he is a director or officer have been warned in writing by the Commissioner to discontinue such violation of law or unsafe or unsound practices, the Commission shall enter an order removing such director or officer from office and restraining such director or officer from thereafter participating in any manner in the management of such trust company. A copy of such order shall be served upon such director or officer. A copy of such order shall also be served upon the trust company of which he is a director or officer. Upon such removal the director or officer shall cease to be a director or officer of such trust company and thereafter cease to participate in any manner in the management of such trust company.

C. Any director or officer aggrieved (i) by any order of the Commission entered under subsection B or (ii) by an order refusing to remove another director or officer from office or to restrain him from participating in the management of the trust company, shall have, of right, an appeal to the Supreme Court of Virginia within 60 days from the date of the order.

D. Any director or officer removed or restrained under the provisions of subsection B from participating in any manner in the management of any trust company of which he is a director or officer, and who thereafter participates in any manner in the management of such trust company except as a stockholder therein, is guilty of a Class 6 felony.

Code 1950, §§ 6-40, 6-41, 6-42; 1966, c. 584, §§ 6.1-49, 6.1-50, 6.1-51; 1974, c. 665, § 6.1-51.1; 1979, c. 58; 1992, c. 136; 2010, c. 794.



§ 6.2-1027. Bonds required of officers and employees; blanket bond

A. The board of directors of every trust company shall require bonds from all of the active officials and employees of such corporation. In lieu of such bonds, the board may obtain one or more blanket bonds. The surety on every bond shall be a bonding or surety company authorized to transact business in Virginia, and the penalty of any such bond shall be increased whenever in the opinion of the Commission it is necessary for the protection of the public interest.

B. If a trust company is unable to obtain the bond required by this section, it shall immediately notify the Commission. The Commission may then direct the trust company to have an audit performed at its expense by an independent certified public accounting firm. The trust company shall obtain blanket bond coverage as soon as such coverage is available. Failure to obtain blanket bond coverage may be cause for action by the Commission as provided by § 6.2-1036.

Code 1950, § 6-46; 1966, c. 584, § 6.1-54; 1974, c. 665; 1979, c. 52; 1992, c. 365; 2010, c. 794.



§ 6.2-1028. Offices

A. When satisfied that the public interest, as defined in subdivision 8 of § 6.2-1017, will be served, the Commission may authorize:

1. A trust company having paid-up and unimpaired capital and surplus in an amount deemed sufficient to warrant expansion to establish additional offices; and

2. The relocation of any office.

B. The office at which a trust company begins business shall be designated initially as its principal office. The board of directors of a trust company may thereafter redesignate as the principal office another authorized office of the trust company in the Commonwealth. The trust company shall notify the Commission of any such redesignation not later than 30 days before its effective date and shall confirm to the Commission any redesignation within 10 days of its occurrence.

1993, c. 432, § 6.1-32.21; 1997, c. 51; 2010, c. 794.



§ 6.2-1029. Directors

A. The affairs of every trust company shall be directed by a board of directors. The board shall consist of not less than five nor more than 25 individuals. A majority of the directors shall be citizens of the Commonwealth.

B. Every director of a trust company shall be the sole owner, and have in his personal possession or control shares, of stock of such trust company having a book value of not less than $2,000 and, within 30 days of election, shall take an oath that he will diligently and honestly perform his duties as a director and that he is the sole owner and has in his possession or control the required amount of stock, unencumbered in any way. When a director is reelected or reappointed, he shall take an oath certifying his ownership and control of the required amount of unencumbered stock throughout his previous term.

C. Any director who (i) fails, for a period of 30 days, to take the oath or (ii) does not comply with the requirement for ownership of stock, both as required by subsection B, shall automatically forfeit his office.

D. Within 60 days following the election or reelection of any individual as a director of a trust company, the trust company shall furnish such information to the Commission relative to his personal character, integrity, financial condition, and personal and business background, as the Commission shall from time to time prescribe. Such report, under oath, shall be signed by the director as well as a designated officer of the trust company. Any person knowingly making a false statement in such a report is guilty of perjury.

1993, c. 432, § 6.1-32.22; 1994, c. 105; 2010, c. 794.



§ 6.2-1030. Discount by officer, director, or employee of refused paper

No officer, director, or employee of a trust company may purchase or discount any note or paper at a rate of interest in excess of what the trust company might charge knowing that the trust company has refused to purchase or discount such paper.

Code 1950, § 6-44; 1966, c. 584, § 6.1-53; 2010, c. 794.



§ 6.2-1031. Reports

Each trust company and trust company holding company shall file statements of condition and other reports with the Commission in accordance with requirements established by regulation.

1993, c. 432, § 6.1-32.23; 1995, c. 140; 2010, c. 794.



§ 6.2-1032. Investigations; examinations

A. The Commission may, by its designated officers and employees, as often as it deems necessary, investigate and examine the affairs, business, premises, and records of any trust company and of any trust company holding company. Examinations of such trust companies shall be conducted at least twice in each three-year period.

B. In the course of such investigations and examination, the principals, officers, directors, and employees of such trust company or trust company holding company being investigated or examined shall, upon demand of the person making such investigation or examination, afford full access to all premises, books, records, and information that the person making such investigation or examination deems necessary. For the foregoing purposes, the person making the investigation or examination shall have authority to administer oaths, examine under oath all the aforementioned persons, and compel the production of papers and objects of all kinds.

1993, c. 432, § 6.1-32.24; 1995, c. 140; 2010, c. 794.



§ 6.2-1033. Fees

A. In order to defray the costs of their examination, supervision, and regulation, every trust company shall pay a fee of $330 per day per examiner during examinations.

B. Each trust company and each trust company holding company shall also pay to the Commission:

1. Such additional or special costs as the Commission may incur in connection with its examination;

2. For investigating an application for authority to establish a branch office pursuant to § 6.2-1028, a fee of $1,800;

3. For investigating an application to change the location of a principal office or branch office, a fee of $1,000; and

4. For investigating an application made pursuant to § 6.2-1023, a fee of $7,000.

1993, c. 432, § 6.1-32.25; 1994, c. 6; 1995, c. 140; 2010, c. 794.



§ 6.2-1034. Regulations

The Commission may adopt such regulations as it deems appropriate to effect the purposes of this article. Before adopting any such regulation, the Commission shall give reasonable notice of its content and shall afford interested parties an opportunity to be heard in accordance with the Commission's Rules. In adopting regulations applicable to affiliated trust companies, the Commission shall be guided, where appropriate, by those standards and requirements concerning self-dealing and conflicts of interests that apply to banks, bank holding companies, and their subsidiaries when engaged in both trust and securities activities.

1993, c. 432, § 6.1-32.26; 1995, c. 140; 2010, c. 794.



§ 6.2-1035. Audits

The Commission may require trust companies or trust company holding companies to have audits made of their books, records, and methods of operation annually. The Commission may require such audits to be conducted at any other time that it appears to the Commission that (i) the internal controls of a trust company or trust company holding company are not adequate, (ii) it is engaging in unsound practices, or (iii) its financial condition makes such audit necessary.

1993, c. 432, § 6.1-32.27; 1995, c. 140; 2010, c. 794.



§ 6.2-1036. Commission's remedial powers

A. If the Commission finds that a trust company (i) has failed to fully observe the laws of the Commonwealth, (ii) is being operated in an unsafe or unsound manner, (iii) has failed to comply with any Commission order or regulation, (iv) is engaging in any irregular practices, or (v) is, or is about to become, insolvent or its capital has been, or is in danger of being, impaired, the Commission shall give notice thereof to the officers and directors of the company. If necessary to conserve the assets of the company or protect the public interest, the Commission may:

1. Close the company for a period not exceeding 60 days, which period may be further extended for a like period or periods as the Commission deems necessary;

2. Require that all orders and regulations of the Commission be complied with;

3. Require that the company make reports daily or at such other times as may be required as to the results achieved in carrying out the Commission's orders;

4. Require that any irregularities be promptly corrected;

5. Require that any impairment of capital be made good; or

6. Temporarily suspend the right of the company to receive any further property in a fiduciary capacity.

B. If the Commission determines that a receiver should be appointed for a trust company, the Commission may close the company; take charge of the books, assets and affairs of the company; and apply to any circuit court in the Commonwealth for the appointment of a receiver to take charge of the company's business, assets and affairs. Proceedings for appointment of a receiver for a trust company shall not be entertained by any court except on application of the Commission.

C. The Commissioner may issue and serve upon a trust company a cease and desist order if, in the opinion of the Commissioner, the company is engaging, has engaged, or, there is reasonable cause to believe, is about to engage in an unsafe or unsound practice, irregularity, or any violation of law, rule, or regulation applicable to the conduct of its business, or any Commission order. The cease and desist order shall contain a statement of the facts upon which it is based and may require, in terms that may be mandatory or otherwise, the company and its directors, officers, employees, and agents to cease and desist from the practice or violation. The order shall specify its effective date and shall notify the company of its right to request a hearing in accordance with the Commission's Rules.

D. When the practice or violation specified in an order issued pursuant to subsection C, or any continuation thereof, is likely to prejudice the company's stockholders, or persons having an interest in property held by the company in a fiduciary capacity, the Commissioner may make the order effective immediately. An order shall remain in effect until withdrawn by the Commissioner or terminated by the Commission after a hearing. A request for a hearing shall be given expeditious treatment on the Commission's docket, and the Commission need not allow 10 days' notice to the company.

1993, c. 432, § 6.1-32.28; 1994, c. 524; 1995, c. 140; 2010, c. 794.



§ 6.2-1037. Effect of surrender or revocation of certificate

If a trust company surrenders its certificate or its certificate is revoked, the trust company, its assets, and the assets it holds in trust shall nevertheless continue to be subject to the provisions of this article, including the provisions of § 6.2-1036.

1993, c. 432, § 6.1-32.29; 2010, c. 794.



§ 6.2-1038. Appointment of receiver

A. When in the judgment of the Commission it is necessary for the protection of the interests of the Commonwealth or of the creditors of any trust company doing business in the Commonwealth, the Commission shall apply to any court in the Commonwealth having jurisdiction to appoint receivers for the appointment of a receiver to take charge of the business affairs and assets and to wind up the affairs and business of any such trust company failing to comply with the requirements of the Commission, or found upon examination to be insolvent or unable to meet its obligations and the legal demands made upon it in the ordinary course and conduct of its business.

B. Reference is hereby made to §§ 6.2-916 through 6.2-924 and Article 14 (§ 6.2-925 et seq.) of Chapter 8 for provisions applicable to receiverships of trust companies.

Code 1950, § 6-116; 1966, c. 584, § 6.1-102; 2010, c. 794.



§ 6.2-1039. Engaging in trust business without authority; Commission may examine accounts of suspected person; penalty

A. Every person who trades or deals as a trust company, or conducts a trust business, without authority of law, and their officers and agents, is guilty of a Class 6 felony.

B. The Commission shall have authority to examine the accounts, books, and papers of any person who it has reason to suspect is doing a trust business, in order to ascertain whether such person has violated, or is violating, any provision of this title. The refusal to submit such accounts, books, and papers shall be prima facie evidence of such violation.

Code 1950, § 6-133; 1966, c. 584, § 6.1-111; 1992, c. 136; 1994, c. 7; 2010, c. 794.



§ 6.2-1040. Unlawful use of terms indicating that business is trust company; penalty

A. A person not authorized to engage in the trust business in the Commonwealth by the provisions of this title or under the laws of the United States, shall not (i) use any office sign having thereon any name or other words indicating that any such office is the office of a trust company; (ii) use or circulate any letterheads, billheads, blank notes, blank receipts, certificates, circulars or any written or printed paper, having thereon any name or word indicating that such person is a trust company; or (iii) use the word "trust" or the equivalent thereof in any foreign language, or the plural thereof in connection with any business other than a trust business.

B. The foregoing prohibitions shall not apply to use by a trust company holding company of the word "trust" or the equivalent thereof in its name, or of a name similar to that of a subsidiary trust company of such trust company holding company.

C. The use of the above-mentioned words in the name of, or in connection with, any other business shall not be prohibited if the context or remaining words show clearly and definitely that the business is not a trust company, and is not carrying on a trust business.

D. Any person violating the provisions of this section, either individually or as an interested party, is guilty of a Class 6 felony.

Code 1950, § 6-134; 1966, c. 584, § 6.1-112; 1972, c. 187; 1992, cc. 24, 136; 2000, c. 56; 2003, c. 592; 2010, c. 794.



§ 6.2-1041. Civil penalties for failure to comply with § 62-1031 or 62-1032

A. Any trust company failing to comply with any of the provisions of § 6.2-1031, for a period of longer than 30 days, after being called upon by the Commission for a statement, or to do such other act as is therein provided, shall be subject to assessment by the Commission of a civil penalty of not less than $100 nor more than $1,000 per day for each day of noncompliance.

B. Any officer of any trust company who shall refuse to give any examiner the information or refuse to be sworn, as required by § 6.2-1032, shall be subject to assessment by the Commission of a civil penalty of not less than $25 nor more than $100 per day for each day of noncompliance.

Code 1950, § 6-128; 1966, c. 584, § 6.1-114; 1974, c. 665; 1976, c. 658; 1988, c. 555; 1997, c. 142; 2010, c. 794.



§ 6.2-1042. Making derogatory statements affecting trust companies; penalty

Any person who willfully and maliciously makes, circulates or transmits to another, any statement, rumor or suggestion that is directly or by reference derogatory to the financial condition, or affects the solvency or financial standing of, any trust company doing business in the Commonwealth, or who counsels, aids, procures or induces another to start, transmit, or circulate any such statement or rumor, is guilty of a Class 1 misdemeanor.

Code 1950, § 6-132; 1966, c. 584, § 6.1-119; 1991, c. 710; 2010, c. 794.



§ 6.2-1043. Use of trust company name, logo, or symbol for marketing purposes; penalty

A. As used in this section, "name, logo, or symbol, or any combination thereof, of a trust company" includes any name, logo, or symbol, or any combination thereof, that is deceptively similar to the name, logo, or symbol of a trust company.

B. Except as provided in subsection C, no person shall use the name, logo, or symbol, or any combination thereof, of a trust company in marketing material provided to or solicitation of another person in a manner such that a reasonable person may believe that the marketing material or solicitation originated from or is endorsed by the trust company or that the trust company is responsible for the marketing material or solicitation.

C. This section shall not apply to (i) an affiliate or agent of the trust company or (ii) a person who uses the name, logo, or symbol of a trust company with the consent of the trust company.

D. Any person violating the provisions of this section, either individually or as an interested party, is guilty of a Class 1 misdemeanor. This section shall not affect the availability of any remedies otherwise available to a trust company.

2005, c. 240, § 6.1-119.1; 2010, c. 794.



§ 6.2-1044. Offenses by officer, director, agent or employee of trust company; penalties

A. Any officer, director, agent, or employee of any trust company who embezzles, abstracts, or willfully misapplies any of the moneys, funds or credits of, or in the possession or control of the trust company is guilty of larceny and subject to the penalties provided in § 18.2-95 or 18.2-96.

B. Any officer, director, agent or employee of any trust company who (i) issues or puts forth any certificate of deposit, (ii) draws any order or bill of exchange, (iii) makes any acceptance, (iv) assigns any note, bond, draft, bill of exchange, mortgage, judgment, decree or other instrument in writing, or (v) makes any false entry in any book, report or statement of such trust company with intent in any case to injure or defraud the trust company, or any other individual or entity, or to deceive any officer of the trust company or the Commission, or any agent or examiner authorized to examine the affairs of the trust company, and any person, who, with like intent, aids or abets any such officer, director, agent or employee of such trust company in any act described in clauses (i) through (v), is guilty of a Class 5 felony.

C. Any officer of a trust company who knowingly makes a false statement of the condition of any trust company is guilty of a Class 5 felony.

Code 1950, §§ 6-128, 6-138; 1966, c. 584, § 6.1-122; 1974, c. 665; 2010, c. 794.



§ 6.2-1045. Officers, directors, agents and employees violating or causing trust company to violate laws; civil liability not affected

Any officer, director, agent, or employee of any trust company who knowingly violates or who knowingly causes any trust company to violate any provision of this chapter, or knowingly participates or knowingly acquiesces in any such violation, unless other punishment is provided for the offense of such officer, agent, or employee, is guilty of a Class 1 misdemeanor. The provisions of this section shall not affect the civil liability of any such officer, director, agent or employee.

Code 1950, § 6-139; 1966, c. 584, § 6.1-123; 1974, c. 665; 2010, c. 794.



§ 6.2-1046. Civil penalties for violation of Commission's orders

A. The Commission may impose, enter judgment for, and enforce by its process, a civil penalty not exceeding $10,000 upon any trust company or against any of its directors, officers, or employees, who it determines, in proceedings commenced in accordance with the Commission's Rules, has violated any lawful order of the Commission.

B. The Commission may remove from office any director or officer of a trust company for a second or subsequent violation by him of any such order.

C. In all cases the defendant shall have an opportunity to be heard and to introduce evidence, and the right to appeal as provided by law.

1968, c. 791, § 6.1-125; 1974, c. 665; 1976, c. 658; 2010, c. 794.



§ 6.2-1047. Definitions

As used in this article, unless the context requires a different meaning:

"Affiliate bank" with respect to a trust subsidiary means (i) a bank of which more than 50 percent of the shares are owned directly or indirectly through a subsidiary by the same Virginia bank holding company that owns directly or indirectly through a subsidiary all the shares, except directors' qualifying shares, of a trust subsidiary or a subsidiary bank or (ii) a bank that owns some or all of the shares of a trust subsidiary or a subsidiary bank.

"Bank" has the meaning assigned to it in § 6.2-800.

"Bank holding company" has the meaning assigned to it in § 6.2-800.

"Bank under common ownership" means a bank of which 80 percent or more of its common stock is owned, directly or indirectly through a subsidiary, by the same Virginia bank holding company as owns, directly or indirectly through a subsidiary, at least 80 percent of the stock of the subsidiary bank substituted as fiduciary.

"Fiduciary capacity" means every capacity in which a trust institution is granted the right to act pursuant to § 6.2-1002 and every other capacity in which a bank acts, or may act, through its trust department, including, without limitation, trusteeship with respect to common trust funds.

"Main office" is the place designated in the articles of incorporation or articles of association as the main office of the bank or trust subsidiary at which the principal functions of the bank or trust subsidiary are to be conducted.

"Owning bank" means a bank owning 10 percent or more of the shares of a trust subsidiary.

"Subsidiary bank" means a bank authorized to exercise trust powers, at least 80 percent of the outstanding shares of which are owned directly or indirectly through a subsidiary by a Virginia bank holding company.

"Trust office" means, with regard to a trust subsidiary or a bank having trust powers, an office for trust purposes only, at which the trust subsidiary or bank holds itself out as dealing with the public in the solicitation and conduct of its trust business.

"Virginia bank holding company" means a bank holding company that, directly or indirectly through a subsidiary, owns or controls a bank the main office of which is located in the Commonwealth.

1974, c. 286, § 6.1-32.2; 1991, c. 282; 2010, c. 794.



§ 6.2-1048. Organization of subsidiary trust companies

A. A subsidiary trust company may be incorporated and organized under Article 3 (§ 13.1-618 et seq.) of Chapter 9 of Title 13.1 or under federal laws relating to national banking associations for the purpose of conducting a trust business and other activities and business incidental thereto in which a trust subsidiary is permitted to engage as provided in § 6.2-1049.

B. All the outstanding voting shares of a subsidiary trust company, other than directors' qualifying shares, shall be owned directly or indirectly through a subsidiary by (i) one or more Virginia bank holding companies, (ii) one or more banks authorized to have a main or parent office in Virginia, or (iii) both.

C. A trust subsidiary shall be subject to regular examination and supervision by the Commission or by the Comptroller of the Currency of the United States.

D. If incorporated under Title 13.1, a trust subsidiary shall pay such examination fees as may be from time to time imposed upon trust departments of banks that are subject to examination by the Commission.

1974, c. 286, § 6.1-32.3; 1991, c. 282; 2004, c. 781; 2010, c. 794.



§ 6.2-1049. Permissible business

A trust subsidiary shall be permitted to engage in trust business and activities that may be engaged in by a bank pursuant to § 6.2-1002, and business incidental thereto. A trust subsidiary shall not accept deposits or conduct any other business except as may be incidental to the trust business being conducted by it.

1974, c. 286, § 6.1-32.5; 1997, c. 801; 2010, c. 794.



§ 6.2-1050. Directors

The affairs of every trust subsidiary incorporated under the laws of the Commonwealth shall be managed by a board of directors. The board shall consist of not fewer than five individuals. A majority of the directors shall be citizens of the Commonwealth. Directors need not be stockholders of the trust subsidiary unless the articles of incorporation so require.

1974, c. 286, § 6.1-32.4; 2010, c. 794.



§ 6.2-1051. Report to Commission of election of director

Within 60 days following the election or reelection of any person as a director of a trust subsidiary, the trust subsidiary shall furnish such information to the Commission relative to his personal character, integrity, financial condition, and personal and business background as the Commission shall from time to time prescribe. Such report, under oath, shall be signed by the director as well as a designated officer of the trust subsidiary. Any person knowingly making a false statement in such a report is guilty of perjury.

1968, c. 606, § 6.1-48.1; 1974, c. 665, § 6.1-51.1; 1992, c. 552; 1994, c. 105; 2010, c. 794.



§ 6.2-1052. Removal of director or officer; appeals; penalty

A. Whenever any director or officer of a trust subsidiary doing business in the Commonwealth, shall have continued to violate any law relating to such trust subsidiary or shall have continued unsafe or unsound practices in conducting the business of such trust subsidiary, after the director or officer, and the board of directors of the trust subsidiary of which he is a director or officer, have been warned in writing by the Commissioner to discontinue such violation of law or such unsafe or unsound practices, the Commissioner shall certify the facts to the Commission. The Commission shall thereupon enter an order requiring such director or officer to appear before the Commission, within not less than 10 days, to show cause why he should not be removed from office and thereafter restrained from participating in any manner in the management of such trust subsidiary. Such order shall contain a brief statement of the facts certified to the Commission by the Commissioner. A copy of such order shall be served upon such director or officer, and a copy thereof shall be sent by registered mail to each director of the trust subsidiary affected.

B. If, after granting the accused director or officer a reasonable opportunity to be heard, the Commission shall find that he has continued to violate any law relating to such trust subsidiary, or has continued unsafe or unsound practices in conducting the business of such trust subsidiary, after he and the board of directors of the trust subsidiary of which he is a director or officer have been warned in writing by the Commissioner to discontinue such violation of law or unsafe or unsound practices, the Commission shall enter an order removing such director or officer from office and restraining such director or officer from thereafter participating in any manner in the management of such trust subsidiary. A copy of such order shall be served upon such director or officer. A copy of such order shall also be served upon the trust subsidiary of which he is a director or officer. Upon such removal the director or officer shall cease to be a director or officer of such trust subsidiary and thereafter cease to participate in any manner in the management of such trust subsidiary.

C. Any director or officer aggrieved by (i) any order of the Commission entered under subsection B or (ii) an order refusing to remove another director or officer from office or to restrain him from participating in the management of the trust subsidiary, shall have, of right, an appeal to the Supreme Court of Virginia within 60 days from the date of the order.

D. Any director or officer removed or restrained under the provisions of subsection B from participating in any manner in the management of any trust subsidiary of which he is a director or officer, and who thereafter participates in any manner in the management of such trust subsidiary except as a stockholder therein, is guilty of a Class 6 felony.

Code 1950, §§ 6-40, 6-41, 6-42; 1966, c. 584, §§ 6.1-49, 6.1-50, 6.1-51; 1974, c. 665, § 6.1-51.1; 1979, c. 58; 1992, c. 136; 2010, c. 794.



§ 6.2-1053. Bonds required of officers and employees; blanket bond

A. The board of directors of every trust subsidiary shall require bonds from all of the active officials and employees of such corporation. In lieu of such bonds, the board may obtain one or more blanket bonds. The surety on every bond shall be a bonding or surety company authorized to transact business in Virginia, and the penalty of any such bond shall be increased whenever in the opinion of the Commission it is necessary for the protection of the public interest.

B. If a trust subsidiary is unable to obtain the bond required by this section, it shall immediately notify the Commission, which may then direct the trust subsidiary to have an audit performed at its expense by an independent certified public accounting firm. The trust subsidiary shall obtain blanket bond coverage as soon as such coverage is available. Failure to obtain blanket bond coverage may be cause for action by the Commission as provided by § 6.2-906.

Code 1950, § 6-46; 1966, c. 584, § 6.1-54; 1974, c. 665; 1979, c. 52; 1992, c. 365; 2010, c. 794.



§ 6.2-1054. Certificate required

No trust subsidiary, other than a wholly owned subsidiary of a national banking association, shall engage in trust business without first obtaining a certificate of authority from the Commission, or the Comptroller of the Currency if it is organized as a national banking association. The Commission shall not grant such certificate unless:

1. The capital and surplus of the trust subsidiary equal or exceed $200,000; and

2. The Commission is satisfied that (i) the trust subsidiary is capable of complying with the provisions of this chapter and (ii) the officers and directors have the moral fitness and business qualifications necessary to manage the trust subsidiary.

1974, c. 286, § 6.1-32.5; 1997, c. 801; 2010, c. 794.



§ 6.2-1055. Trust offices

A trust subsidiary may have trust offices at locations where branches are permitted under § 6.2-831, upon approval of the Commission.

1974, c. 286, § 6.1-32.6; 1987, c. 352; 2010, c. 794.



§ 6.2-1056. When security not required of trust subsidiaries

No trust subsidiary with combined unimpaired capital stock and surplus of $200,000 or more shall be required by any officer or court of the Commonwealth to give security upon appointment to or acceptance of any office or trust that it may, by law, be authorized to execute. No trust subsidiary shall qualify in a fiduciary capacity on an estate that has a value in excess of its combined unimpaired capital and surplus, without giving security for such excess, unless:

1. The requirement that the trust subsidiary give security for such excess is waived by the person creating such fiduciary relationship;

2. A Virginia bank holding company or a bank owning, directly or indirectly through a subsidiary bank, 100 percent of the stock, exclusive of directors' qualifying shares, of the trust subsidiary files with the Commission and with the circuit court for the jurisdiction in which the main office of the bank holding company or bank is located an undertaking to be fully responsible for the existing and future fiduciary acts and omissions of its trust subsidiary. If such undertaking is filed, a trust subsidiary may qualify in a fiduciary capacity without giving security if the assets it is to receive in such capacity have a value not greater than the combined and unimpaired capital and surplus of the parent Virginia bank holding company or parent bank that has undertaken to be responsible for the acts of such trust subsidiary. If no such undertaking shall have been filed, and corporate surety is provided, the premium thereof shall be borne by the trust subsidiary and not the fiduciary estate; or

3. If an affiliate bank shall already have qualified in any fiduciary capacity and given bond, without security, and the trust subsidiary or subsidiary bank shall qualify as successor fiduciary, then, if the order of substitution so provides, and the fiduciary for which there is to be substitution consents, the predecessor fiduciary shall remain liable on its bond for the acts of its named successor and no security shall be required of the successor fiduciary, if the bond of the fiduciary for which there is to be substitution is otherwise sufficient.

1974, c. 286, § 6.1-32.7; 2010, c. 794.



§ 6.2-1057. Deposits held or received by trust subsidiaries or subsidiary bank with affiliate banks

A. Funds received or held by a trust subsidiary or subsidiary bank while awaiting investment or distribution shall not be used by an affiliate bank or owning bank in the conduct of its business or deposited in such bank, unless the bank first delivers to its trust department or to the trust subsidiary or subsidiary bank, as collateral security therefor, securities of any of the classes described in subdivision B 1, B 2, or B 3 of § 6.2-1005, in an amount described in subsection B.

B. The securities deposited as collateral as required by subsection A shall be owned by the bank and shall at all times be at least equal in market value to the amount of trust funds held on deposit by such trust subsidiary or subsidiary bank, less such amount thereof as are insured by the Federal Deposit Insurance Corporation.

C. In the event of the failure or liquidation of such bank, the trust subsidiary or subsidiary bank and the owners of the beneficial interest in such trust funds shall have a lien on the bonds or other securities so set apart, in addition to their claims against the estate of the bank.

1974, c. 286, § 6.1-32.8; 1991, c. 282; 2010, c. 794.



§ 6.2-1058. Substitution of trust subsidiary as fiduciary

A. Upon obtaining a certificate to engage in the trust business, a trust subsidiary may file an application in the circuit court of the jurisdiction in which its main office is located requesting that it be substituted, except as may be excluded in such application, in every fiduciary capacity for each of its owning banks, or, in the case of a Virginia bank holding company, for any one or more of its affiliate banks specified in the application.

B. Upon finding that (i) the trust subsidiary has obtained a certificate to engage in the trust business by the Commission, or by the Comptroller of the Currency if the trust subsidiary is a national banking association, the main office of which is in the Commonwealth and (ii) the requirements of § 6.2-1056 have been met, the court shall enter an order substituting the trust subsidiary in every fiduciary capacity for each of its specified affiliate banks, or specified owning banks, except as may be otherwise specified in the application.

C. Upon entry of such order, the trust subsidiary shall, without further act, be substituted in every fiduciary capacity. The substitution shall be evidenced by filing a copy of the order with the clerk of any circuit court in the Commonwealth. The order shall be indexed in each index in the records of such court in which substitutions of fiduciaries are otherwise indexed. The application may be made ex parte and need not list the fiduciary capacities in which substitution is made. If the requirements of § 6.2-1056 have been met, the order of substitution shall specify that the trust subsidiary shall be deemed without further act to have given bond with open penalty with respect to each fiduciary capacity in which there is substitution.

D. Any bond, with corporate surety, posted under this section or § 6.2-1056 may be a blanket bond conditioned as otherwise contemplated by law.

E. Each designation in a will or other instrument heretofore or hereafter executed of a bank as fiduciary shall be deemed a designation of the trust subsidiary substituted for such bank pursuant to this section except when the instrument is executed after such substitution and expressly negates the application of this section. No waiver of surety with respect to any fiduciary bond shall be effective except in such case when the bond would be otherwise sufficient as contemplated by § 6.2-1056 or 6.2-1059. Any grant in such an instrument of any discretionary power shall be deemed conferred upon the fiduciary deemed to have been nominated hereunder.

F. A bank shall account jointly with the trust subsidiary that has been substituted as fiduciary for such bank pursuant to this section for the accounting period during which the trust subsidiary is initially so substituted. Upon substitution pursuant to this section, the bank shall deliver to the trust subsidiary all assets held by the bank as fiduciary, except assets held for accounts to which there has been no substitution. Upon such substitution, all such assets shall become the property of the trust subsidiary as fiduciary without the necessity of any instrument of transfer or conveyance.

1974, c. 286, § 6.1-32.9; 1987, c. 352; 1991, c. 282; 2010, c. 794.



§ 6.2-1059. Substitution of subsidiary bank under common ownership as fiduciary

A. Upon obtaining permission to engage in the trust business, a subsidiary bank may file an application in the circuit court of the jurisdiction in which its main office is located requesting that it be substituted, except as may be specified in such application, in every fiduciary capacity for a bank under common ownership.

B. Upon a finding that (i) the subsidiary bank has been granted such permission to engage in the trust business by the Commission or the Comptroller of the Currency and (ii) the unimpaired capital and surplus of such subsidiary bank is sufficient as prescribed in § 6.2-1003, or bond with corporate surety has been posted for any excess, or has been validly waived, the court shall enter an order substituting the subsidiary bank in every fiduciary capacity for each of the specified banks under common ownership, except as may be otherwise specified in the application.

C. Upon entry of such order, such subsidiary bank shall, without further act, be substituted in every such fiduciary capacity. The substitution shall be evidenced by filing a copy of the order with the clerk of any circuit court in the Commonwealth. The order shall be indexed in each index in the records of such court in which substitutions of fiduciaries are otherwise indexed. The application may be made ex parte and need not list the fiduciary capacities in which substitution is made. If a bank under common ownership with the subsidiary bank shall already have qualified in any fiduciary capacity and given bond, without surety, then if the order of substitution shall so provide, which it may provide only if the fiduciary for which there is to be substitution consents, the predecessor fiduciary shall remain liable on its bond for the acts of its named successor, and no security or corporate surety shall be required of the successor fiduciary on its bond.

D. Any bond, with corporate surety, posted under this section or under § 6.2-1056 may be a blanket bond conditioned as otherwise contemplated by law.

E. Each designation in a will or other instrument heretofore or hereafter executed of a bank as fiduciary shall be deemed a designation of the subsidiary bank under common ownership substituted for such bank pursuant to this section except when the instrument is executed after such substitution and expressly negates the application of this section. No waiver of surety with respect to any fiduciary bond shall be effective except in such case when the bond would be otherwise sufficient as contemplated by § 6.2-1056 or this section. Any grant in such an instrument of any discretionary power shall be deemed conferred upon the fiduciary deemed to have been nominated hereunder.

F. A bank shall account jointly with the subsidiary bank that has been substituted as fiduciary for such bank pursuant to this section for the accounting period during which the subsidiary bank is initially so substituted. Upon substitution pursuant to this section, the bank shall deliver to the substituted subsidiary bank under common ownership all assets held by the bank as fiduciary, except assets held for accounts to which there has been no substitution. Upon such substitution, all such assets shall become the property of the subsidiary bank as fiduciary without the necessity of any instrument of transfer or conveyance.

1974, c. 286, § 6.1-32.9; 1987, c. 352; 1991, c. 282; 2010, c. 794.



§ 6.2-1060. Trust subsidiaries to have same powers and restrictions as bank trust departments

Wherever there is granted to or imposed upon a bank having and exercising trust powers any further powers in the nature of trust powers or any restriction upon any such powers, whether under this title or otherwise, it is intended that such grant to or restriction upon a bank in its trust powers shall be equally applicable to a trust subsidiary, unless context shall otherwise require or unless this chapter or Chapter 8 (§ 6.2-800 et seq.) specifically covers such situation or provides otherwise.

1974, c. 286, § 6.1-32.10; 2010, c. 794.



§ 6.2-1061. Reports; investigations and examinations; civil penalties

A. Each trust subsidiary shall file statements of condition and other reports with the Commission in accordance with the requirements established by regulation.

B. The Commission may, by its designated officers and employees, as often as it deems necessary, investigate and examine the affairs, business, premises, and records of any trust subsidiary. Examinations of such trust subsidiaries shall be conducted at least twice in each three-year period.

C. In the course of such investigations and examination, the principals, officers, directors, and employees of such trust subsidiary being investigated or examined shall, upon demand of the person making such investigation or examination, afford full access to all premises, books, records, and information that the person making such investigation or examination deems necessary. For the foregoing purposes, the person making the investigation or examination shall have authority to administer oaths, examine under oath all the aforementioned persons, and compel the production of papers and objects of all kinds.

D. Any trust subsidiary that fails to comply with the provisions of subsection A, for a period of longer than 30 days, after being called upon by the Commission for a statement, or to do such other act as is therein provided, shall be subject to assessment by the Commission of a civil penalty of not less than $100 nor more than $1,000 per day for each day of noncompliance.

E. Any officer of any trust subsidiary being investigated or examined by the Commission who shall refuse to give any examiner the information or refuse to be sworn, as required by subsections B and C, shall be subject to assessment by the Commission of a civil penalty of not less than $25 nor more than $100 per day for each day of noncompliance.

Code 1950, § 6-128; 1966, c. 584, § 6.1-114; 1974, c. 665; 1976, c. 658; 1988, c. 555; 1997, c. 142; 2010, c. 794.



§ 6.2-1062. Offenses by officer, director, agent or employee of trust subsidiary; penalties

A. Any officer, director, agent, or employee of any trust subsidiary who embezzles, abstracts, or willfully misapplies any of the moneys, funds or credits of, or in the possession or control of the trust subsidiary is guilty of larceny and subject to the penalties provided in § 18.2-95 or 18.2-96.

B. Any officer, director, agent or employee of any trust subsidiary who (i) issues or puts forth any certificate of deposit, (ii) draws any order or bill of exchange, (iii) makes any acceptance, (iv) assigns any note, bond, draft, bill of exchange, mortgage, judgment, decree or other instrument in writing, or (v) makes any false entry in any book, report or statement of such trust subsidiary with intent in any case to injure or defraud the trust subsidiary, or any other individual or entity, or to deceive any officer of the trust subsidiary or the Commission, or any agent or examiner authorized to examine the affairs of the trust subsidiary, and any person, who, with like intent, aids or abets any such officer, director, agent or employee of such trust subsidiary in any act described in clauses (i) through (v), is guilty of a Class 5 felony.

C. Any officer of a trust subsidiary who knowingly makes a false statement of the condition of any trust subsidiary is guilty of a Class 5 felony.

Code 1950, §§ 6-128, 6-138; 1966, c. 584, § 6.1-122; 1974, c. 665; 2010, c. 794.



§ 6.2-1063. Officers, directors, agents and employees violating or causing trust subsidiary to violate laws; civil liability not affected

Any officer, director, agent, or employee of any trust subsidiary who knowingly violates or who knowingly causes any trust subsidiary to violate any provision of this chapter, or knowingly participates or knowingly acquiesces in any such violation, unless other punishment is provided for the offense of such officer, agent, or employee, is guilty of a Class 1 misdemeanor. The provisions of this section shall not affect the civil liability of any such officer, director, agent or employee.

Code 1950, § 6-139; 1966, c. 584, § 6.1-123; 1974, c. 665; 2010, c. 794.



§ 6.2-1064. Civil penalties for violation of Commission's orders

A. The Commission may impose, enter judgment for, and enforce by its process, a civil penalty not exceeding $10,000 upon any trust subsidiary or against any of its directors, officers, or employees, who it determines, in proceedings commenced in accordance with the Commission's Rules, has violated any lawful order of the Commission.

B. The Commission may remove from office any director or officer of a trust subsidiary for a second or subsequent violation by him of any such order.

C. In all cases the defendant shall have an opportunity to be heard and to introduce evidence, and the right to appeal as provided by law.

1968, c. 791, § 6.1-125; 1974, c. 665; 1976, c. 658; 2010, c. 794.



§ 6.2-1065. Definitions

As used in this article, unless the context requires a different meaning:

"Acquisition of a trust office" means the acquisition of a trust office located in a host state, without acquiring the trust institution of such office.

"Bank" has the meaning assigned to it in 12 U.S.C. § 1813 (a)(1) of the Federal Deposit Insurance Company Act of 1956 (12 U.S.C. § 1811 et seq.), as amended.

"Bank supervisory agency" means: (i) any agency of another state with primary responsibility for chartering and supervising a trust institution and (ii) the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, or the Board of Governors of the Federal Reserve System and any successor to these agencies.

"Home state" means (i) with respect to a federally chartered trust institution, the state where such institution maintains its principal office and (ii) with respect to any other trust institution, the state that chartered such institution.

"Home state regulator" means the bank supervisory agency with primary responsibility for chartering and supervising an out-of-state trust institution.

"Host state" means a state, other than the home state of a trust institution, in which the trust institution maintains or seeks to acquire or establish an office.

"New trust office" means a trust office located in a host state that (i) is originally established by the trust institution as a trust office and (ii) does not become a trust office of the trust institution as a result of (a) the acquisition of another trust institution or trust office of another trust institution or (b) a merger, consolidation, or conversion involving any such trust institution or trust office.

"Office" with respect to a trust institution means the principal office or a trust office, but not a branch.

"Out-of-state bank" means a bank chartered to act as a fiduciary whose home state is a state other than the Commonwealth.

"Out-of-state trust company" means a trust company or trust subsidiary whose home state is a state other than the Commonwealth.

"Out-of-state trust institution" means a trust institution whose home state is a state other than the Commonwealth.

"Principal office" with respect to (i) a state trust company, means a location designated by such trust company as its main office pursuant to § 6.2-1028 or 6.2-1047 or (ii) a trust institution other than a state trust company, means its principal place of business in the United States.

"State bank" or "Virginia state bank" means a bank chartered under the laws of the Commonwealth and permitted to engage in the trust business pursuant to § 6.2-819.

"State trust company" means a corporation organized or reorganized as a trust company under Article 2 (§ 6.2-1013 et seq.) or Article 3 (§ 6.2-1047 et seq.) of this chapter.

"State trust institution" means a trust institution having its principal office in the Commonwealth.

"Trust company" means a state trust company or any other entity chartered to act as a fiduciary that is not a bank.

"Trust institution" means a bank or trust company chartered by a state bank supervisory agency or by the Office of the Comptroller of Currency.

"Trust office" means an office at which a trust institution engages in a trust business and not in the banking business.

1999, c. 835, § 6.1-32.32; 2010, c. 794.



§ 6.2-1066. Interstate trust offices by Virginia state banks

A. With the prior approval of the Commission, any Virginia state bank or state trust company may establish a new trust office or acquire a trust office in a state other than the Commonwealth.

B. A Virginia state bank or state trust company desiring to establish and maintain a trust office in another state under this section shall file an application or notice on a form prescribed by the Commission and pay the branch application fee set forth in subdivision B 3 of § 6.2-908. If the Commission finds that the applicant has the financial resources sufficient to undertake the proposed expansion without adversely affecting its soundness and that the laws of the host state permit the establishment of the trust office, it may approve the application. In acting on the application, the Commission shall consider the views of the state bank supervisor of the host state where the trust office is proposed to be located.

1999, c. 835, § 6.1-32.33; 2010, c. 794.



§ 6.2-1067. Trust business of out-of-state trust institution

A. An out-of-state trust institution that establishes or maintains one or more offices in the Commonwealth under this article may conduct any activity at each such office that would be authorized under the laws of the Commonwealth for a state trust institution to conduct at such an office.

B. An out-of-state trust institution may engage in a trust business in the Commonwealth if it (i) maintains (a) a trust office in the Commonwealth as permitted by this article or (b) a branch in the Commonwealth, or (ii) is a national bank or federal savings bank, with or without an office or a branch in the Commonwealth, that is supervised and regulated by the federal Comptroller of the Currency and is authorized to serve as trustee, as executor, as administrator, or in another fiduciary capacity pursuant to § 92a of the National Bank Act (12 U.S.C. § 21 et seq.) or § 5(n) of the Home Owners' Loan Act (12 U.S.C. § 1461 et seq.).

1999, c. 835, §§ 6.1-32.34, 6.1-32.35; 2010, c. 794; 2012, c. 608.



§ 6.2-1068. Establishing or acquiring an interstate trust office; additional trust offices; notice of closure

A. An out-of-state trust institution that does not already maintain a trust office in the Commonwealth and that meets the requirements of this article may:

1. Establish and maintain a new trust office in the Commonwealth; or

2. Acquire and maintain a trust office in the Commonwealth.

B. An out-of-state trust institution that maintains a trust office in the Commonwealth under this article may establish or acquire additional trust offices in the Commonwealth to the same extent that a state trust institution may establish or acquire additional offices in the Commonwealth, provided it follows the procedures for establishing or acquiring such offices set forth in this article.

C. An out-of-state trust institution that maintains an office in the Commonwealth under this article shall give at least 30 days' prior written notice, or in the case of an emergency transaction, such shorter notice as is consistent with applicable state or federal law, to the Commission of any merger, consolidation, or other transaction involving the trust institution that would cause any trust office operated by the institution in this state to be maintained by another trust institution or cause the operation of such an office to cease.

1999, c. 835, §§ 6.1-32.36, 6.1-32.37, 6.1-32.42, 6.1-32.44; 2010, c. 794.



§ 6.2-1069. Filing requirements

An out-of-state trust institution desiring to establish and maintain a new trust office or acquire and maintain a trust office in the Commonwealth pursuant to this article shall submit to the Commission a copy of the application or notice it files with its home state regulator or the responsible federal bank supervisory agency to establish or acquire such office. Such submission shall be made at the same time the application or notice is filed by the out-of-state trust institution with such home state regulator or responsible federal bank supervisory agency. The out-of-state trust institution shall also comply with the requirements of Article 17 (§ 13.1-757 et seq.) of the Virginia Stock Corporation Act and pay any filing fee required by the Commission.

1999, c. 835, § 6.1-32.38; 2010, c. 794.



§ 6.2-1070. Conditions for approval

A trust office of an out-of-state trust institution shall not be acquired or established under this article unless:

1. In the case of a new trust office, the laws of the home state of the out-of-state trust institution permit state trust institutions to establish and maintain new trust offices in that state under substantially the same terms as set forth in this article.

2. In the case of a trust office to be established through the acquisition of a trust office, the laws of the home state of the out-of-state trust institution permit state trust institutions to establish and maintain trust offices in that state through the acquisition of trust offices under substantially the same terms as set forth in this article.

1999, c. 835, § 6.1-32.39; 2010, c. 794.



§ 6.2-1071. Examinations; periodic reports; cooperative agreements; assessment of fees

A. The Commission may make such examinations of any office established and maintained in the Commonwealth pursuant to this article by an out-of-state trust institution as the Commission may deem necessary to determine whether the office is operating in compliance with the laws of the Commonwealth and to ensure the office is being operated in a safe and sound manner. The provisions of § 6.2-901 that apply to examinations of banks shall apply to examinations of an office conducted under this section. The Commission shall also have authority to examine the principal office of an out-of-state trust institution, as necessary. When any such examination is conducted outside the Commonwealth, the out-of-state trust institution shall be liable for and shall pay to the Commission within 30 days of the presentation of an itemized statement, the actual travel and reasonable living expenses incurred on account of such examination, or shall pay for such examination at a reasonable per diem rate approved by the Commission.

B. The Commission may require periodic reports from any out-of-state trust institution that maintains an office in the Commonwealth to the extent such reporting requirements (i) apply equally to similarly situated trust institutions having Virginia as their home state and (ii) are not preempted by federal laws. Such reports shall be filed under oath with such frequency and in such scope and detail as may be appropriate for the purpose of assuring continuing compliance with the provisions of this article.

C. The Commission may enter into cooperative agreements with the appropriate state bank supervisors and federal bank regulatory agencies for the examination of any trust office in the Commonwealth of an out-of-state trust institution or any office of a state trust institution in any host state, and may accept such agency's report of examination and report of investigation in lieu of conducting its own examinations or investigations. The Commission may enter into joint actions with other state bank supervisors and federal banking agencies having concurrent jurisdiction over any office maintained in this state by an out-of-state trust institution or any office established and maintained by a state trust institution in any host state; however, the Commission may take such actions independently to carry out its responsibilities under this article and to assure compliance with the laws of the Commonwealth.

D. Out-of-state trust institutions may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of the Commonwealth and regulations of the Commission. Such fees may be shared with other state and federal bank supervisory agencies in accordance with agreements between them and the Commission.

1999, c. 835, § 6.1-32.40; 2010, c. 794.



§ 6.2-1072. Enforcement

If the Commission determines that there is any violation of any applicable law or regulation in the operation of an out-of-state trust institution engaged in business in this state or that a trust office of such an institution in this state is being operated in an unsafe and unsound manner, the Commission shall have authority to undertake such enforcement actions as it would be permitted to take if the office were a Virginia state bank or state trust company.

1999, c. 835, § 6.1-32.41; 2010, c. 794.



§ 6.2-1073. Regulations; fees

The Commission may adopt such regulations, and may provide for the payment of such reasonable application and administration fees, as it finds necessary and appropriate in order to implement the provisions of this article.

1999, c. 835, § 6.1-32.43; 2010, c. 794.



§ 6.2-1074. Definitions

As used in this article, unless the context requires a different meaning:

"Degrees of kinship" means, with respect to two persons, (i) degrees of lineal kinship computed by counting one degree for each person in the line of ascent or descent, exclusive of the person from whom the computing begins and (ii) degrees of collateral kinship computed by commencing with one of the persons and ascending from that person to a common ancestor, descending from that ancestor to the other person, and counting one degree for each person in the line of ascent and in the line of descent, exclusive of the person from whom the computation begins, the total to represent the degree of such kinship.

"Designated relative" means the individual to or through whom the family members are related.

"Family" means a designated relative and family members of that designated relative.

"Family member" means the designated relative and:

1. Any individual within (i) the fifth degree of lineal kinship to the designated relative or (ii) the ninth degree of collateral kinship to the designated relative, for which purposes only a legally adopted individual shall be treated as a natural child of the adoptive parents;

2. The present or past spouse of the designated relative and of any individual qualifying as a family member under subdivision 1;

3. A trust established (i) by a family member or (ii) exclusively for the benefit of one or more family members;

4. A stock corporation, limited partnership or limited liability company, all of the capital stock, partnership interests, membership interests, or other equity interests of which are owned by one or more family members, their spouses qualifying under subdivision 2, their trusts qualifying under subdivision 3, or their estates qualifying under subdivision 5;

5. The estate of a family member; or

6. A charitable foundation or other charitable entity created by a family member.

"Fiduciary" means executor, administrator, conservator, guardian, committee, or trustee.

"Operating plan" means a plan that establishes the policies and procedures a private trust company will have in effect when the institution opens for business and thereafter (i) to ensure that trust accounts are handled in accordance with recognized standards of fiduciary conduct and (ii) to assure compliance with applicable laws and regulations.

"Private trust business" means acting as or performing the duties of a fiduciary in the regular course of its business for family members.

"Private trust company" means a corporation or limited liability company that is organized to engage in private trust business under this article with one or more family members and that does not transact business with the general public.

"Tax" includes, but is not limited to, federal, state or local income, gift, estate, generation-skipping transfer, or inheritance tax.

2003, c. 910, §§ 6.1-32.30:1; 6.1-32.30:7; 2010, c. 794.



§ 6.2-1075. Organization; minimum capital; notice to Bureau; control

A. No person other than a corporation or limited liability company organized under the laws of the Commonwealth to engage exclusively in the private trust business shall act as a private trust company.

B. No person may act as a private trust company unless and until family members have subscribed for capital stock or interests, surplus, and a reserve for operation in an amount equal to or in excess of $500,000.

C. No person shall engage in business as a private trust company without first giving written notice to the Bureau. The notice shall identify (i) the designated relative whose relationship to other individuals determines whether the individuals are family members and (ii) the location of the principal office and additional office, if any, within the Commonwealth. The notice shall be accompanied by an operating plan and such other books, records, documents, or information as the Commissioner may require. The notice shall also certify that (a) all provisions of law have been complied with; (b) the private trust company is formed for no other reason than to engage in the private trust business; and (c) family members have subscribed for capital stock, surplus, and a reserve for operation in an amount equal to or in excess of $500,000.

D. All of the capital stock, membership interests, or other equity interests of a private trust company shall be and shall remain owned by, and under the voting control of, family members, including any spouses, trusts, stock corporations, limited partnerships, limited liability companies, or estates qualifying under subdivision 2, 3, 4, or 5 of the definition of "family member" set forth in § 6.2-1074, of one or more families.

2003, c. 910, § 6.1-32.30:2; 2010, c. 794.



§ 6.2-1076. Operation and powers

Every private trust company shall have and shall conduct its business in accordance with an operating plan and in accordance with generally accepted fiduciary standards. A private trust company when engaging in a private trust business shall have the same rights, powers, and privileges as a trust institution pursuant to § 6.2-1002, including the power to act as executor under the last will and testament or administrator of the estate of any deceased family member.

2003, c. 910, § 6.1-32.30:3; 2010, c. 794.



§ 6.2-1077. Reacquisition of shares or interests; dividends

A private trust company shall not purchase, redeem, or otherwise reacquire shares of stock or membership interests that the private trust company has issued, or declare a dividend or other distribution to its stockholders, members, or holders of equity interests, to the extent that such purchase, redemption, reacquisition, dividend, or distribution shall cause the private trust company's paid-in capital, retained surplus and reserves to be reduced below $500,000.

2003, c. 910, § 6.1-32.30:4; 2010, c. 794.



§ 6.2-1078. Offices

A. The office at which a private trust company begins business shall be designated initially as its principal office. The board of directors or managers of a private trust company may thereafter redesignate as the principal office another authorized office of the private trust company in the Commonwealth.

B. The board of directors or managers of a private trust company may designate, and from time to time redesignate, one additional office at which the private trust company may conduct business in the Commonwealth.

C. The private trust company shall notify the Bureau of any such redesignation of its principal office or designation or redesignation of an additional office not later than 30 days before its effective date and shall confirm to the Bureau any such designation or redesignation within 10 days of its occurrence.

2003, c. 910, § 6.1-32.30:5; 2010, c. 794.



§ 6.2-1079. Directors or managers

The affairs of every private trust company shall be directed by a board of directors if a corporation, or managers if a limited liability company, consisting of not less than five nor more than 25 persons. At least one director or manager shall be a citizen of the Commonwealth.

2003, c. 910, § 6.1-32.30:6; 2010, c. 794.



§ 6.2-1080. Limitation on powers

A. In the exercise of any power held by a private trust company in its capacity as a fiduciary, the private trust company shall have a duty not to exercise any power in such a way as to deprive the estate, trust, or other entity for which it acts as a fiduciary of an otherwise available tax exemption, deduction, or credit for tax purposes or deprive a donor of trust assets of a tax exemption, deduction, or credit or operate to impose a tax upon a donor or other person as owner of any portion of the estate, trust, or otherwise.

B. Without limitation to subsection A, no family member who is a stockholder or member or who otherwise holds an equity interest in, or is serving as a director, officer, manager, or employee of, a private trust company shall participate in or otherwise have a voice in any discretionary decision by the private trust company to distribute income or principal of any trust in order to discharge a legal obligation of the family member or for the family member's pecuniary benefit, unless:

1. The exercise of the discretion is limited by an ascertainable standard relating to the health, education, support, or maintenance of that family member;

2. The distribution is necessary for that family member's support, health, or education; or

3. The instrument governing the administration of that trust clearly so provides.

2003, c. 910, § 6.1-32.30:7; 2010, c. 794.



§ 6.2-1081. Definitions

As used in this article, unless the context requires a different meaning:

"Affiliate" means, with respect to an association, a bank holding company, as defined in 12 U.S.C. § 1841, or savings and loan holding company of which the association is a subsidiary, a corporation that is also a subsidiary of a bank holding company or savings and loan holding company of which the association is a subsidiary, a corporation with respect to which the association owns 25 percent or more of the outstanding voting shares of such corporation, or any other corporation that the Commissioner determines is, in fact, controlled by the association.

"Association" has the meaning assigned to it in § 6.2-1100.

"Common trust funds" means common trust funds that are described under § 584 of the Internal Revenue Code of 1954, as well as any other type of collective investment fund that is exempt from federal income taxation under any other provision of the Internal Revenue Code or regulations issued pursuant thereto.

"Fiduciary" means the status resulting from an association's undertaking to act alone, through an affiliate, or jointly with others, primarily for the benefit of another, and includes an association's acting as trustee, executor, administrator, committee, guardian, conservator, receiver, managing agent, registrar of stocks and bonds, escrow, transfer, or paying agent, trustee of employee pension, welfare and profit sharing trusts, and in any other similar capacity.

"Fiduciary records" means all matters which are written, transcribed, recorded, received, or otherwise come into the possession of an association and are necessary to preserve information concerning the actions and events relevant to the fiduciary activities of an association.

"Governing instrument" means the written document or documents pursuant to which an association undertakes to act in a fiduciary capacity, and includes a will, codicil, deed of trust, trust deed, and other similar instruments.

"Investment authority" means the responsibility conferred by action of law or a provision of a governing instrument to make, select, or change investments, review investment decisions made by others, or to provide investment advice or counsel to others.

"Managing agent" means the fiduciary relationship assumed by an association upon the creation of an account that names the association as agent and confers investment authority upon the association.

"Savings institution holding company" has the meaning assigned to it in § 6.2-1100.

"Trust account" means the account established pursuant to a trust, estate, or other fiduciary relationship that has been established with an association.

"Trust department" means that group or groups of officers and employees of an association, or of an affiliate of an association, to whom are assigned the performance of fiduciary services by the association.

"Uniform Transfers to Minors Act" means Chapter 19 (§ 64.2-1900 et seq.) of Title 64.2 or any comparable act in effect in any other state.

1984, c. 303, § 6.1-195.78; 1997, c. 801; 2010, c. 794.



§ 6.2-1082. Applications for permission to offer trust services

A. An association desiring to exercise fiduciary powers, either through a trust department or through an affiliate, shall file with the Commission an application indicating which trust services it wishes to offer and providing the information necessary to make the determinations required under subsection B.

B. In addition to assessing any other facts or circumstances deemed proper, the Commission, in passing upon an application to exercise trust powers, shall not grant such application unless the Commission finds that:

1. The association's capital structure is sufficiently strong to support such additional undertaking;

2. The personnel who will direct the proposed trust department have adequate experience and training, and will devote sufficient time to its affairs to ensure compliance with the law and to protect the association against surcharge;

3. The granting of trust powers to the association will be in the public interest; and

4. The association has available legal counsel to advise and pass upon fiduciary matters wherever necessary.

1984, c. 303, § 6.1-195.79; 2010, c. 794.



§ 6.2-1083. Commission to issue certificate; powers of associations authorized to offer trust services

A. Upon granting the application of an association to exercise trust powers, the Commission shall issue a certificate authorizing the association or affiliate to exercise trust powers and offer fiduciary services. Unless such certificate otherwise provides, such association shall have the following rights, powers, and privileges, and shall be subject to the following regulations and restrictions:

1. To act as agent for any person, including any locality or state, for the collection or disbursement of interest, or income or principal of securities;

2. To act as the fiscal or transfer agent of any state, locality, or other body public or corporate, and in such capacity to receive and disburse money, to transfer, register and countersign certificates of stock, bonds, or other evidences of indebtedness;

3. To act as agent of any corporation, foreign or domestic, for any lawful purpose;

4. To act as trustee under any deed of trust, mortgage, or bond issued by an individual, municipality, or body politic or corporate, and to accept and execute any other municipal or corporate trust not inconsistent with the laws of the Commonwealth;

5. To act as a guardian, conservator, as a custodian under the Uniform Transfers to Minors Act (§ 64.2-1900 et seq.), and as depository of any money paid into court, whether for the benefit of a person under a disability or other person;

6. To take, accept, and execute any and all trusts and powers, of whatever nature and description, as may be conferred upon or entrusted or committed to it by any person, or any body politic or corporate, or by other authority, by grant, assignment, transfer, devise, bequest, or otherwise or as may be entrusted or committed or transferred to it or vested in it by order of any circuit court, judge, or clerk; to receive and hold any property or estate, real or personal, which may be the subject of any such trust; and to be accountable to all parties in interest for the faithful discharge of every such trust, duty, or power which it may so accept; and

7. To act as executor under the last will and testament, or administrator of the estate, of any deceased person, under appointment of any circuit court, judge, or clerk thereof, having jurisdiction of the estate of such deceased person.

B. Nothing in this chapter shall be construed as authorizing the creation of a trust not lawful as between individuals, nor to prohibit the deposit of funds by courts and fiduciaries in savings and loan associations and savings banks.

C. All rights, powers, and privileges, and all regulations, restrictions, and limitations, granted to or made applicable to associations by the provisions of this chapter shall likewise apply to any affiliate of an association which is authorized by the Commission to exercise trust powers. Any such affiliate shall be organized and operated solely for the purpose of offering trust services pursuant to the provisions of this chapter.

D. All federal savings and loan associations and federal savings banks, that have been, or hereafter may be, permitted by law to act in any fiduciary capacity, shall have the rights, powers, privileges, and immunities conferred by this chapter to the extent permitted by federal law.

1984, c. 303, § 6.1-195.80; 1997, c. 801; 2010, c. 794.



§ 6.2-1084. Continuation of trust powers in the event of consolidation or merger of two or more associations

If an association consolidates or merges with another association or a bank and the association has, prior to such consolidation or merger, exercised trust powers under a certificate issued by the Commission, which certificate is in effect at the time of the consolidation or merger, the rights existing under such certificate shall pass to the resulting corporation. The resulting corporation may exercise such trust powers in the same manner and to the same extent as the association to which such certificate was originally issued. No new application to continue to exercise such powers is necessary. If the name of the resulting corporation differs from that of the association to which the right to exercise trust powers was originally granted, the Commission shall issue a certificate showing the right of such resulting corporation to exercise the trust powers theretofore granted to any of the associations participating in the consolidation or merger.

1984, c. 303, § 6.1-195.81; 2010, c. 794.



§ 6.2-1085. When security not required

No association with a minimum combined unimpaired capital and surplus of $50,000 or more shall be required by any officer or court of the Commonwealth to give security upon appointment to or acceptance of any fiduciary office which it may, by law, be authorized to execute, or to give security upon any bond given pursuant to § 19.2-386.6 or similar statute. No association shall qualify on an estate having a value in excess of its combined unimpaired capital and surplus without giving security for such excess on its bond, unless the giving of such security is waived under the terms of the governing instrument or by court order.

1984, c. 303, § 6.1-195.82; 1993, c. 866; 2010, c. 794; 2012, cc. 283, 756.



§ 6.2-1086. Association's operation and supervision of trust department

A. The board of directors of an association is responsible for the proper exercise of fiduciary powers by the association. All matters pertinent thereto, including the determination of policies, the investment and disposition of property held in a fiduciary capacity, and the direction and review of the actions of all officers, employees, and committees utilized by the association in the exercise of its fiduciary powers, are the responsibility of the board. In discharging this responsibility, the board of directors may assign, by action duly entered in the minutes, the administration of such of the association's trust powers as it may consider proper to assign to such directors, officers, employees, or committees as it may designate.

B. No fiduciary account shall be accepted without the approval of the directors, officers, or committees to whom the board may have assigned the performance of that responsibility. A written record shall be made of such acceptances and of the relinquishment or closing out of all fiduciary accounts.

C. Upon the establishment of a trust account for which the association has investment authority, a prompt review of the assets of such account shall be made. The board of directors shall also ensure that at least once during every calendar year thereafter, and within 15 months of the last review, all the assets held in or held for each trust account for which the association has investment authority are reviewed to determine the advisability of retaining or disposing of such assets. The board of directors shall act to ensure that all investments have been made in accordance with the terms and purposes of the governing instrument and in accordance with applicable law.

D. The trust department may utilize personnel and facilities of other departments of the association, and other departments of the association may utilize personnel and facilities of the trust department to the extent not otherwise prohibited by the law.

E. Every association exercising trust powers shall adopt written policies and procedures to ensure that the securities laws of the United States and the Commonwealth are complied with in connection with any decision or recommendation to purchase or sell any security. Such policies and procedures, in particular, shall ensure that the association's trust department shall not use material inside information in connection with any decision or recommendation to purchase or sell any security.

F. Every association exercising fiduciary powers shall designate, employ, or retain legal counsel who shall be readily available to pass upon fiduciary matters and to advise the association and its trust department.

1984, c. 303, § 6.1-195.83; 2010, c. 794.



§ 6.2-1087. Books and accounts

Every association exercising trust powers shall keep its fiduciary records separate and distinct from other records of the association. All fiduciary records shall be so kept and retained for such time as to enable the association to furnish such information or reports with respect thereto as may be required by the Commissioner. The fiduciary records shall contain full information relative to each account. Every association shall also keep an adequate record of all pending litigation to which the association is a party in connection with its exercise of trust powers.

1984, c. 30, § 6.1-195.84; 2010, c. 794.



§ 6.2-1088. Investment of funds and assets held as fiduciary

Funds and assets held by an association in a fiduciary capacity shall be invested in accordance with the provisions of the governing instrument. When such instrument does not specify the character or class of investments to be made and does not vest in the association, its directors, or its officers absolute and uncontrolled investment discretion in the matter, funds and assets held pursuant to such instrument shall be invested in any investment in which fiduciaries may invest under the provisions of Chapter 15 (§ 64.2-1500 et seq.) of Title 64.2. An association acting as fiduciary under appointment by a court may likewise invest in any investments in which fiduciaries may invest under the provisions of Chapter 15 (§ 64.2-1500 et seq.) of Title 64.2 unless otherwise provided by order of the appointing court. Unless the governing instrument or order establishing the fiduciary relationship provides otherwise, funds and assets held by an association in a fiduciary capacity may also be invested in common trust funds and collective investment funds pursuant to the provisions of § 6.2-1095.

1984, c. 303, § 6.1-195.85; 2010, c. 794.



§ 6.2-1089. Funds awaiting investment or distribution

A. Funds and assets held in a fiduciary capacity by an association awaiting investment or distribution shall not be held uninvested or undistributed any longer than is reasonable for the proper management of the trust account.

B. Funds and assets held in trust by an association, including managing agency accounts, awaiting investment or distribution, unless prohibited by the governing instrument, may be deposited in other departments of the association, provided that the association shall first set aside under the sole control of the trust department, as collateral security:

1. Direct obligations of the United States, or other obligations fully guaranteed by the United States as to principal and interest;

2. Readily marketable securities of the classes in which fiduciaries are authorized or permitted to invest trust funds, as set forth in § 64.2-1502; or

3. Other readily marketable securities as may be authorized by the Commissioner.

Such collateral securities, or securities substituted therefor as collateral, shall at all times be at least equal in face value to the amount of trust funds so deposited, but such security shall not be required to the extent that the funds so deposited are insured by the Federal Deposit Insurance Corporation or other federal insurance agency. The requirements of this subsection are met when qualifying assets of the association are pledged in such manner as to fully secure all trust account funds deposited by the trust department of the association in another department of the association.

C. Any funds held by an association as fiduciary awaiting investment or distribution and deposited in other departments of the association shall be made productive.

D. In the event of the failure or liquidation of an association, the owners of the funds held in trust and deposited in another department of the association shall have a first lien on the securities set apart as collateral for such funds, in addition to any other claim that such owners may have against the association.

1984, c. 303, § 6.1-195.86; 1990, c. 3; 1992, c. 810; 2010, c. 794.



§ 6.2-1090. Dealings with self or affiliates

A. Unless authorized by the governing instrument or by court order, funds held by an association as fiduciary shall not be invested in stock or obligations of, or property acquired from, the association or its affiliates or their directors, officers, or employees, or organizations in which the association or its affiliates or their officers, directors, or employees possess such an interest as might affect the exercise of the best judgment of the association in acquiring the stock, obligations, or property.

B. Property held by an association as fiduciary shall not be sold or transferred, by loan or otherwise, to the association or its affiliates or their directors, officers, or employees, or to organizations in which the association or its affiliates or their officers, directors, or employees possess such an interest as might affect the exercise of the best judgment of the association in selling or transferring such property, except:

1. When lawfully authorized by the governing instrument or by court order;

2. In cases in which the association has been advised by its legal counsel in writing that it has incurred, as fiduciary, a contingent or potential liability, and the association desires to relieve itself from such liability, in which case such sale or transfer may be made with the approval of the board of directors and the Commissioner, provided that in all such cases the association, upon the consummation of the sale or transfer, shall make reimbursement in cash at no loss to the trust account;

3. As provided in §§ 6.2-1089 and 6.2-1094; or

4. When required by the Commissioner.

C. If the retention of stock or obligations of the association or its affiliates is authorized by the governing instrument or court order, the association may exercise rights to purchase its own stock or the stock of its affiliates, or securities convertible into such stock, when such rights are offered pro rata to all stockholders of the association or its affiliates, as the case may be. When the exercise of such rights or the receipt of a stock dividend results in fractional shareholdings, additional fractional shares may be purchased to complement the fractional shares so acquired. In elections of directors, shares of an association or its affiliates held by the association as sole fiduciary, whether in its own name as fiduciary or in the name of its nominee, may not be voted by the association or its nominee unless, under the terms of the governing instrument or a court order, the manner in which such shares shall be voted may be directed by a donor or beneficiary of the trust account, and the donor or beneficiary actually directs how the shares will be voted. In addition, where the association is acting as sole fiduciary with respect to a trust account containing voting shares of the association or its affiliates, the association may, in accordance with the provisions of subsection B of § 6.2-1091, petition an appropriate court for appointment of a co-fiduciary for the purpose of voting such shares.

1984, c. 303, § 6.1-195.87; 2010, c. 794.



§ 6.2-1091. Voting of financial institution stock held by association as fiduciary; when association disqualified from voting

A. When voting shares of a financial institution are held by an association in a trust account, the association may not vote or participate in the voting of any such shares if the securities held in such fiduciary capacity, together with all the other voting securities of such financial institution held in a fiduciary capacity by the association and its affiliates, exceed 25 percent of the outstanding voting securities of such financial institution. If the voting securities of any financial institution held by an association in a trust account, together with all other voting securities of such financial institution held in a fiduciary capacity by the association and its affiliates, exceed five percent of the outstanding voting securities of such financial institution, but less than 25 percent thereof, the association may not vote or participate in the voting of any such voting securities unless there has been a determination by the Commissioner that the right to vote such shares does not constitute control of the particular financial institution in question.

B. If any person is acting as fiduciary, in addition to the association, for the trust account containing such voting securities, such other fiduciary, if not a director, officer, or employee of the association or its affiliates, may vote such shares. If the association is the sole fiduciary for the trust account, the association may petition an appropriate court for the appointment of a co-fiduciary for the sole purpose of voting such shares. Such appointment and qualification may be ex parte, and no prior notice to the beneficiaries of the trust account shall be required. The court at the time of such qualifications may relieve the co-fiduciary of any obligation for the giving of security on his bond. If the appointment of the co-fiduciary is limited to voting such shares, such order may provide that the co-fiduciary shall not be liable or accountable in the administration of the trust account, except for the breach of any fiduciary duty in voting or failing to vote such shares. No director, officer, or employee of the petitioning association or its affiliates shall be eligible to be named co-fiduciary under the provisions of this section.

C. The provisions of this section shall also apply in the case of voting shares of a bank holding company, as defined in 12 U.S.C. § 1841, or a savings and loan holding company held by an association in a fiduciary capacity.

1984, c. 303, § 6.1-195.88; 2010, c. 794.



§ 6.2-1092. Transactions between trust accounts

A. An association may sell assets held by it as fiduciary in one trust account to itself as fiduciary in another trust account if the transaction is fair to both accounts and if such transaction is not prohibited by the terms of the governing instruments, court order, or the law of the Commonwealth.

B. An association may make a loan to a trust account from the funds belonging to another such account, when the making of such loan to a designated trust account is authorized by the governing instrument creating the account from which such loans are made, or by court order, and the terms of the transaction are fair to all of the trust accounts involved.

C. An association may make a loan to a trust account and may take as security therefor assets of the account, provided such transaction is fair to such account and is not otherwise prohibited by the governing instrument, by court order, or by the law of the Commonwealth.

1984, c. 303, § 6.1-195.89; 2010, c. 794.



§ 6.2-1093. Custody of assets and investments held in trust

A. The assets and investments of each trust account shall be kept separate from the assets of the association and shall be placed in the joint custody or control of not fewer than two of the officers or employees of the association designated for that purpose by the board of directors of the association. All such officers and employees shall be adequately bonded.

B. The assets and investments of each trust account shall be either kept separate from those of all other trust accounts, except as provided in § 6.2-1095, or otherwise adequately identified as the property of the relevant account.

1984, c. 303, § 6.1-195.90; 2010, c. 794.



§ 6.2-1094. Establishment of common trust funds and collective investment funds; court accountings

A. Any association authorized by the Commission to offer fiduciary services may establish and maintain one or more common trust funds for the collective investment of funds held in a fiduciary capacity by it. The association may include, in such common trust fund or funds established and maintained by it, funds held in a fiduciary capacity by any affiliate of the association.

B. An association may invest funds held by it in any fiduciary capacity in one or more common trust funds, provided (i) such investment is not prohibited by the governing instrument or court order creating such fiduciary relationship; (ii) in the case of co-fiduciaries, the written consent of the co-fiduciary is obtained by the association; and (iii) the association has no interest in the assets of the common trust fund other than as a fiduciary.

C. Unless ordered by an appropriate court, an association operating a common trust fund or funds shall not be required to render a court accounting with regard to such fund or funds, but, by application to an appropriate court, such association may secure approval of such an accounting on such conditions as the court may establish. Nothing contained herein shall affect the duties of the fiduciaries of the trust accounts participating in the common trust fund to render accounts of their several trusts.

1984, c. 303, § 6.1-195.91; 2010, c. 794.



§ 6.2-1095. Compensation of association acting as fiduciary

A. If the amount of the compensation for acting in a fiduciary capacity is not provided for in the governing instrument or otherwise agreed to by the parties, an association acting in such capacity may charge or deduct reasonable compensation for its services. When the association is acting in a fiduciary capacity under appointment by a court, it shall receive such compensation as may be allowed or approved by that court.

B. No association, except with the specific approval of its board of directors, shall permit any of its officers or employees, while serving as such, to retain any compensation for acting as a co-fiduciary with the association in the administration of any trust account undertaken by it.

C. No association shall permit an officer or employee engaged in the operation of its trust department to accept a devise, bequest, or gift of trust account assets, unless the devise, bequest, or gift is directed or made by a relative of such officer or employee, or is approved by the board of directors of the association.

1984, c. 303, § 6.1-195.92; 2010, c. 794.



§ 6.2-1096. Surrender of trust powers by association

Any association that has been granted the right to exercise trust powers and that desires to surrender such rights shall file with the Commission a certified copy of the resolution of its board of directors signifying such desire. Upon receipt of such resolution, the Commission shall make an investigation. If the Commission is satisfied that the association has been properly discharged from all fiduciary duties that it has undertaken, the Commission shall issue a certificate to such association certifying that it is no longer authorized to exercise fiduciary powers. Upon issuance of such a certificate by the Commission, an association shall no longer be subject to the provisions of this article and shall not exercise thereafter any of the powers granted by this article without first applying for and obtaining a new authorization to exercise such powers.

1984, c. 303, § 6.1-195.93; 2010, c. 794.



§ 6.2-1097. Effect on trust accounts of appointment of receiver for association or of voluntary dissolution of association

A. If a receiver is appointed for an association, the receiver shall, pursuant to the orders of the Commission and of any court having jurisdiction, proceed to close such of the association's trust accounts as can be closed promptly and shall promptly transfer all other such accounts to substitute fiduciaries.

B. If an association exercising trust powers commences a voluntary dissolution, the liquidating agent shall proceed at once to liquidate the affairs of the trust department as follows:

1. All trusts and estates over which a court is exercising jurisdiction shall be closed or disposed of as soon as practicable in accordance with the orders or instructions of such court;

2. All other trust accounts which can be closed promptly shall be closed as soon as practicable and final accountings made therefor; and

3. All remaining trust accounts shall be transferred by appropriate legal proceedings to substitute fiduciaries.

1984, c. 303, § 6.1-195.94; 2010, c. 794.



§ 6.2-1098. Revocation of trust powers

A. If, in the opinion of the Commission, an association is unlawfully or unsoundly exercising, or has unlawfully or unsoundly exercised, or has failed for a period of five consecutive years to exercise, the powers granted by this chapter, or otherwise fails or has failed to comply with the requirements of this chapter, the Commission may issue and serve upon the association a notice of intent to revoke the authority of the association to exercise the powers granted by this chapter. The notice shall contain a statement of the facts constituting the alleged unlawful or unsound exercise of powers, or failure to exercise powers, or failure to comply, and shall fix a time and place at which a hearing will be held before the Commission to determine whether an order revoking authority to exercise such powers should issue against the association.

B. Such hearing shall be conducted in accordance with the Commission's Rules, and shall be fixed for a date not earlier than 30 days and not later than 60 days after the service of such notice, unless an earlier or later date is set by the Commission at the request of the association so served.

C. Unless the association so served shall appear by a duly authorized representative, it shall be deemed to have consented to the issuance of the revocation order. In the event of such consent or if, upon the record made at any such hearing, the Commission shall find that any allegation specified in the notice of charges has been established, the Commission shall issue and serve upon the association an order prohibiting it from accepting any new or additional trust accounts and revoking authority to exercise any and all powers granted by this chapter, except that such order shall permit the association to continue to service all previously accepted trust accounts pending their expeditious divestiture or termination.

D. A revocation order shall become effective not later than the expiration of 30 days after service of such order upon the association and shall remain effective and enforceable, except to such extent as it is stayed, modified, terminated, or set aside by action of the Commission or a reviewing court. In the case of a revocation order issued upon the consent of an association, such order shall become effective at the time specified therein.

1984, c. 303, § 6.1-195.95; 2010, c. 794.



§ 6.2-1099. Trust powers of state savings banks

State savings banks, and their subsidiaries and affiliates, may exercise fiduciary powers in the same manner as associations pursuant to this article.

1991, c. 230, § 6.1-194.138; 2010, c. 794.



§ 6.2-1100. Definitions

As used in this chapter, unless the context requires a different meaning:

"Account" means any account with a savings institution and includes a checking, time, interest, or savings account.

"Association" means a savings and loan association or building and loan association that is authorized by law to accept deposits and to hold itself out to the public as engaged in the savings and loan business.

"Branch office" means an office of a savings institution where, in addition to conducting other business activities of the institution, the institution accepts deposits.

"Federal financial institution" means a financial institution incorporated or organized in accordance with the laws of the United States.

"Federal savings institution" means a savings institution incorporated or organized in accordance with the laws of the United States.

"Financial institution holding company" has the meaning assigned to it in § 6.2-700.

"Foreign savings institution" means a savings institution incorporated under the laws of a state other than the Commonwealth, the principal business office of which is located outside the Commonwealth. "Foreign savings institution" does not include a savings institution incorporated under the laws of the United States.

"Home loan" means a real estate loan the security for which is a lien on real estate comprising a single-family dwelling or a dwelling unit for four or fewer families in the aggregate.

"Insured savings institution" means a savings institution whose accounts are insured by the Federal Deposit Insurance Corporation or other federal insurance agency.

"Liquid assets" means (i) cash on hand; (ii) cash on deposit in Federal Home Loan Banks, Federal Reserve Banks, savings institutions, or in commercial banks that is withdrawable upon not more than 30 days' notice and that is not pledged as security for indebtedness; (iii) the liquid asset fund of the United States League of Saving Institutions; (iv) obligations of, or obligations that are fully guaranteed as to principal and interest by, the United States; or (v) any other asset that the Commissioner designates as a liquid asset. Any deposits in financial institutions under the control or in the possession of any supervisory authority are not liquid assets.

"Main office" means the office where a savings institution first commences to do business or, if the savings institution has more than one office, the office designated by the institution's board of directors as the institution's main office.

"Manufactured building" means a manufactured home or other structure designed for use as a dwelling or business facility that is manufactured and assembled at a location other than the site where such manufactured home or other structure is placed for use as a dwelling or business facility, or both.

"Member" means a person (i) holding a savings account of a mutual association, (ii) borrowing from a mutual association, (iii) assuming or obligated upon a loan or interest therein held by a mutual association, or (iv) purchasing real estate securing a loan or interest therein held by a mutual association. "Member" includes such persons with a joint and survivorship or other multiple owner or borrower relationship, which persons shall constitute a single membership for purposes of this chapter.

"Mutual association" means an association that is organized and operated exclusively for the benefit of its members and that does not issue shares of capital stock.

"Mutual savings institution" means a savings institution that is organized and operated exclusively for the benefit of its members and that does not issue shares of capital stock.

"Real estate loan" means:

1. A loan on the security of any instrument, whether a mortgage, deed of trust, or land contract, that makes the interest in real estate described therein, whether in fee or in a leasehold or subleasehold extending or renewable automatically or at the option of the holder, or at the option of the savings institution, for a period of at least 10 years beyond the maturity of the loan, specific security for the payment of the obligations secured by the instrument; or

2. A loan, or interest therein, secured by cooperative housing units on the security of (i) a security interest in the stock or membership certificate issued to a tenant-stockholder or resident member of a cooperative housing corporation, as defined in § 13.1-501, coupled with (ii) the assignment by way of security of the borrower's interest in the proprietary lease or other right of tenancy in the property owned by such corporation.

"Savings account" means an interest-bearing account not subject to withdrawal by check or other negotiable instrument.

"Savings bank" means a savings institution specifically chartered under the laws of the Commonwealth, another state or a territory of the United States, the District of Columbia, or the United States as a savings bank. The term savings bank does not include a savings and loan association or building and loan association.

"Savings institution" means a savings and loan association, a building and loan association, or savings bank, whether organized as a capital stock corporation or a nonstock corporation, that is authorized by law to accept deposits and to hold itself out to the public as engaged in the savings institution business.

"Savings institution holding company" means any person who, directly or indirectly, or acting in concert with one or more other companies or with one or more subsidiaries or affiliates, acquires, owns, controls or holds with power to vote 25 percent or more of the voting shares of a stock savings institution, or which controls in any manner the election of a majority of the directors of such institution.

"Service corporation" means a stock corporation, all of the stock of which is owned (i) directly by one or more savings institutions or (ii) indirectly through a subsidiary or subsidiaries of one or more savings institutions.

"State association" means an association incorporated under the laws of the Commonwealth.

"State bank" means a bank incorporated under the laws of the Commonwealth and that has its principal business office in the Commonwealth.

"State savings bank" means a savings bank organized and incorporated under the provisions of this chapter. A state savings bank shall not be subject to the provisions of this chapter applicable only to state associations.

"State savings institution" means a savings institution incorporated under the laws of the Commonwealth.

"Stock association" means an association that issues shares of capital stock.

"Stock institution" means a savings institution that issues shares of capital stock.

"Withdrawal value" means the amount credited to an account less lawful deductions therefrom, as shown by the records of the savings institution.

Code 1950, §§ 6-201.4, 6-201.5; 1960, c. 402; 1966, c. 584, 6.1-129, 6.1-130; 1970, c. 396; 1972, c. 796, § 6.1-195.4; 1975, c. 73; 1978, c. 14; 1980, c. 350; 1982, cc. 80, 224, § 6.1-195.57:1; 1985, c. 425, §§ 6.1-194.2, 6.1-194.40, 6.1-194.87; 1986, c. 500; 1988, c. 536; 1990, c. 3; 1991, cc. 228, 230, §§ 6.1-194.110, 6.1-194.131; 1996, cc. 16, 26; 1999, c. 77; 2010, c. 794.



§ 6.2-1101. Construction and application of chapter

A. It is the intention of the General Assembly that this chapter shall be liberally construed to effect the purposes set out herein.

B. The provisions of this chapter shall apply to federal savings institutions and foreign savings institutions doing business in the Commonwealth insofar as the Commonwealth has the power to enact legislation with regard to them.

Code 1950, § 6-201.3; 1960, c. 402; 1966, c. 584, § 6.1-128; 1972, c. 796, § 6.1-195.3; 1985, c. 425, §§ 6.1-194.89, 6.1-194.90; 1991, c. 230, §§ 6.1-194.153, 6.1-194.154; 2010, c. 794.



§ 6.2-1102. Associations operating share accumulation loan plans; continued operation

Notwithstanding any other provision of law with respect to the rates of interest that may be charged, an association that on September 1, 1959, was operating on a share accumulation loan plan whereby its earnings were equitably distributed to both its borrowers and its shareholders may continue to operate upon the same plan, but no additional loans shall be made or shares issued under such plan after July 1, 1974.

Code 1950, §§ 6-201.2; 1960, c. 402; 1966, c. 584, § 6.1-127; 1972, c. 796, § 6.1-195.2; 1974, c. 565; 1985, c. 425, § 6.1-194.91; 1986, cc. 500, 509; 1990, c. 3; 2010, c. 794.



§ 6.2-1103. Prohibitions on conduct of savings institution business; exceptions; penalty

A. No person shall engage in the savings institution business in the Commonwealth except entities that are state associations, savings banks, federal savings institutions authorized to transact business in the Commonwealth, or foreign savings institutions that have been authorized to transact a savings institution business in the Commonwealth pursuant to the provisions of Article 5 (§ 6.2-1148 et seq.) of this chapter.

B. Nothing in this chapter shall prevent any person who is not authorized to engage in the savings institution business from lending money on real estate or personal security or collateral, or from guaranteeing the payment of bonds, notes, bills or other obligations, or from purchasing or selling stocks and bonds, so long as such person does not hold himself out as being engaged in the savings institution business.

C. Any person who violates this section is guilty of a Class 6 felony.

1985, c. 425, § 6.1-194.95; 1986, c. 509; 1992, c. 136; 2010, c. 794.



§ 6.2-1104. False statements and similar actions prohibited; penalty

Any person who knowingly makes or causes to be made, directly or indirectly, or through any agency, any false statement or report, or willfully overvalues any land, property, or security, for the purpose of influencing in any way the action of any savings institution upon any application, advance, discount, purchase or repurchase agreement, commitment, or loan or any change or extension thereof, by renewal, deferment of action or otherwise, or the acceptance, release, or substitution of security therefor, is guilty of a Class 1 misdemeanor.

1985, c. 425, § 6.1-194.93; 1986, c. 509; 2010, c. 794.



§ 6.2-1105. Use of savings institution name, logo, or symbol for marketing purposes; penalty

A. Except as provided in subsection B, no person shall use the name, logo, or symbol, or any combination thereof, of a savings institution, or any name, logo, or symbol, or any combination thereof, that is deceptively similar to the name, logo, or symbol of a savings institution, in marketing material provided to or solicitation of another person in a manner such that a reasonable person may believe that the marketing material or solicitation originated from or is endorsed by the savings institution or that the savings institution is responsible for the marketing material or solicitation.

B. This section shall not apply to (i) an affiliate or agent of the savings institution or (ii) a person who uses the name, logo, or symbol of a savings institution with the consent of the savings institution.

C. Any person violating the provisions of this section, either individually or as an interested party, is guilty of a Class 1 misdemeanor.

D. This section shall not affect the availability of any remedies otherwise available to a savings institution.

2005, c. 240, § 6.1-194.93:1; 2010, c. 794.



§ 6.2-1106. Prohibitions on the use of certain terms; exceptions; penalty

A. No person not engaged in the business of a savings institution in the Commonwealth under the provisions of this chapter shall use any sign having thereon any assumed or corporate name containing the words "savings and loan," "building and loan," "savings bank," or other words indicating that its office is the office of a savings institution; nor shall any such person use or circulate any written or printed material having thereon any assumed or corporate name or word or words indicating that the business of such person is that of a savings institution. However, the use of any of these terms in the name of any other corporation or in connection with any other business is not prohibited when additional words show clearly and definitely that the corporation is not, and that the business is not that of, a savings institution.

B. Any person who violates this section is guilty of a Class 6 felony.

1985, c. 425, § 6.1-194.95; 1986, c. 509; 1992, c. 136; 2010, c. 794.



§ 6.2-1107. Defamation of savings institutions and certain federal agencies prohibited; penalty

No person shall willfully and knowingly make, issue, circulate, or transmit, or cause or knowingly permit to be made, issued, circulated, or transmitted, any statement or rumor, written, printed, reproduced in any manner, or by word of mouth, that is untrue in fact and is (i) malicious, in that it is calculated to injure reputation or business, and (ii) derogatory to the financial condition or standing of any savings institution or Federal Home Loan Bank. Any person who violates this section is guilty of a Class 2 misdemeanor.

Code 1950, § 6-201.52; 1960, c. 402; 1966, c. 584, § 6.1-182; 1972, c. 796, § 6.1-195.62; 1985, c. 425, § 6.1-194.94; 1990, c. 3; 2010, c. 794.



§ 6.2-1108. Membership in Federal Home Loan Bank and Federal Deposit Insurance Corporation authorized; insurance required as a condition to receiving deposits; representations that accounts are insured; misleading advertisements

A. A savings institution may become a member of the Federal Home Loan Bank and the Federal Deposit Insurance Corporation or other federal insurance agency and conform to the provisions and regulations thereof.

B. Any savings institution doing business in the Commonwealth that does not have its accounts insured by the Federal Deposit Insurance Corporation or other federal insurance agency, up to the limits of the insurance provided thereby, shall not accept any deposits.

Code 1950, §§ 6-201.2, 6-201.20; 1960, c. 402; 1966, c. 584, §§ 6.1-127, 6.1-146; 1972, c. 796, §§ 6.1-195.2, 6.1-195.20; 1974, c. 565; 1985, c. 425, §§ 6.1-194.3, 6.1-194.91; 1986, cc. 500, 509; 1990, c. 3; 2010, c. 794.



§ 6.2-1109. Representations that accounts are insured; misleading advertisements

A. A savings institution shall not make any representation, oral or written, that any of its accounts are insured or guaranteed unless such accounts are insured or guaranteed by an instrumentality of the United States or other insurer approved by the Commission.

B. A savings institution shall not publish any misleading advertisement.

Code 1950, § 6-201.53; 1960, c. 402; 1966, c. 584, § 6.1-183; 1972, c. 796, § 6.1-195.63; 1985, c. 425, § 6.1-194.92; 2010, c. 794.



§ 6.2-1110. Membership in facilitating organizations or instrumentalities

A savings institution may become a member of, deal with, maintain reserves or deposits with, or make reasonable payments or contributions to, and comply with any reasonable requirements or conditions of eligibility of, any government or private organization or instrumentality to the extent that the organization or instrumentality assists in furthering or facilitating the institution's purposes, powers, services or community responsibilities. This section shall not be construed to permit a savings institution to establish deposit or reserve accounts with any financial institution or other entity if its accounts are not insured by federal agency or other insurer approved by the Commissioner.

1985, c. 425, § 6.1-194.4; 2010, c. 794.



§ 6.2-1111. Authority to purchase, convey or manage property in which state savings institution has a security interest; time limitation

A. A state savings institution may:

1. Purchase at any sale, public or private, any real estate or personal property upon which it has a mortgage, judgment, deed of trust, pledge, lien or other encumbrance or in which it has any interest; and

2. Acquire any real or personal property that is conveyed or transferred to it in full or partial satisfaction, discharge or release of loans for which such property is security.

B. A state savings institution may sell, convey, lease, exchange, improve, repair, mortgage, convey in trust, pledge, or encumber any real or personal property purchased or acquired by it as authorized by subsection A.

C. A state savings institution may invest its funds in or manage or deal in property or invest its funds in or operate a business, when any of these actions are reasonably necessary to avoid loss on a loan or investment previously made or an obligation previously created in good faith. Such property or business shall not be held or operated by the state savings institution for a period in excess of six years unless specifically authorized by the Commissioner.

Code 1950, § 6-201.15; 1960, c. 402; 1966, c. 584, § 6.1-142; 1972, c. 796, § 6.1-195.16; 1985, c. 425, § 6.1-194.5; 2010, c. 794.



§ 6.2-1112. Applicability of Virginia Uniform Commercial Code to commercial paper and depository activities of savings institutions

The definitions and provisions contained in Title 8.3A and Title 8.4 shall apply to the commercial paper and deposit account activities of savings institutions doing business in the Commonwealth, to the extent that such definitions and provisions are not inconsistent with the provisions of this chapter.

1985, c. 425, § 6.1-194.7; 1992, c. 693; 2010, c. 794.



§ 6.2-1113. Discoverability or admissibility of compliance review committee documents

A. As used in this section, "compliance review committee" means a committee appointed by the board of directors of a savings institution for the purpose of evaluating and improving the savings institution's compliance with federal and state laws and adherence to its own established ethical and financial standards, and includes any other person when that person acts in an investigatory capacity at the direction of a compliance review committee.

B. Any records, reports, or other documents created by a compliance review committee are confidential and shall not be discoverable or admissible in evidence in any civil action unless, upon motion, the trial court determines in its discretion that there has been an abuse of the provisions of this section.

C. Any records, reports, or other documents produced by a compliance review committee and delivered to a federal or state governmental agency remain confidential and shall not be discoverable or admissible in evidence in any civil action, except to the extent that applicable law provides that such records, reports or other documents are not protected from disclosure.

D. In no event shall the existence of or any action by a compliance review committee serve as a basis or justification for delay of, or limit upon, the discovery process set forth in state or federal rules.

E. The work product created by any person acting in an investigatory capacity at the direction of a compliance review committee prior to his participation in the work of the compliance review committee or at the direction of the compliance review committee shall be subject to the rules governing discovery in accordance with the Rules of the Virginia Supreme Court.

F. This section shall not be construed to limit the discovery or admissibility:

1. In any civil action of any records, reports, or other documents that are not created by a compliance review committee; or

2. Of any factual information which may be reviewed by a compliance review committee.

1994, c. 201, §§ 6.1-2.16, 6.1-2.17, 6.1-2.18; 2010, c. 794.



§ 6.2-1114. Application of Virginia Stock Corporation Act and Virginia Nonstock Corporation Act

A. The provisions of the Virginia Stock Corporation Act (§ 13.1-601 et seq.) shall apply to all stock institutions in all cases not inconsistent with the provisions of this chapter, except the provisions of Article 15 (§ 13.1-729 et seq.) of Chapter 9 of Title 13.1 shall not apply.

B. The provisions of the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.) shall apply to all mutual savings institutions in all cases not inconsistent with the provisions of this chapter including mutual savings and loan associations heretofore incorporated under the Virginia Stock Corporation Act or prior laws relating to stock corporations.

Code 1950, §§ 6-201.6, 6-201.7; 1960, c. 402; 1966, c. 584, §§ 6.1-131, 6.1-132; 1970, c. 399; 1972, c. 796, § 6.1-195.5; 1985, c. 425, § 6.1-194.8; 2010, c. 794.



§ 6.2-1115. Formation of state savings institutions

A. A stock savings and loan association may be incorporated as provided in the Virginia Stock Corporation Act (§ 13.1-601 et seq.). A mutual savings and loan association may be incorporated as provided in the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.).

B. A stock savings bank may be formed by being incorporated as provided in the Virginia Stock Corporation Act (§ 13.1-601 et seq.). A mutual savings bank may be formed by being incorporated as provided in the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.).

Code 1950, § 6-201.8; 1960, c. 402; 1966, c. 584, § 6.1-133; 1972, c. 796, § 6.1-195.7; 1985, c. 425, § 6.1-194.9; 1991, c. 230, § 6.1-194.111; 2010, c. 794.



§ 6.2-1116. Corporation name

A. Every association incorporated under the laws of the Commonwealth shall have as a part of its corporate name the words "building and loan association" or "savings and loan association." No state association shall use the words "savings bank" as part of its corporate name.

B. Every savings bank incorporated under the laws of the Commonwealth shall have as a part of its corporate name the words "savings bank."

C. The provisions of subsection A of § 13.1-630 shall not apply to any association or state savings bank.

Code 1950, § 6-201.9; 1960, c. 402; 1966, c. 584, § 6.1-134; 1972, c. 796, § 6.1-195.8; 1983, c. 387; 1985, c. 425, § 6.1-194.10; 1991, c. 230, § 6.1-194.112; 2010, c. 794.



§ 6.2-1117. Par value of shares; payment of shares; reacquisitions of shares or acceptance thereof as security; how subscriptions to stock to be paid; disposition of money received before institution opens; stock option plans

A. Shares of stock issued by a stock institution shall be paid for in full in cash at not less than their par value upon issuance or, in the case of a stock institution then actively conducting operations, in property or services valued, with the approval of the Commission, at an amount not less than the aggregate value of the shares issued in exchange therefor. A stock institution may not purchase, redeem or otherwise reacquire shares of stock that it has issued and may not accept its shares of stock as security. A stock institution shall have the power to redeem or otherwise reacquire shares of its common or preferred stock to the same extent as commercial banks incorporated under the laws of the Commonwealth are permitted to do under this title.

B. Subscriptions to the capital stock of a stock institution shall be paid in money at not less than par. No stock institution shall begin business until the amount specified in its certificate of authority to commence business has been received by it.

C. All money received for subscriptions to or for purchases of stock of a stock institution before it opens for business shall be deposited in an escrow account in an insured financial institution or invested in United States government obligations, under the joint control of two organizing directors of the stock institution, both of whom shall be bonded for an amount not less than the total amount of money under their control. Such funds, together with any income thereon, less such organizational expenses as have been approved by the stock institution's board of directors, shall be remitted to the stock institution on the day it opens for business. If the stock institution is denied a certificate of authority, is refused insurance of accounts, or it is otherwise determined that the stock institution will not open for business, such funds, after payment of any amount owing for expenses in connection with such attempted organization, including reasonable consulting fees, attorney fees, salaries, filing fees, and other expenses, shall be refunded to subscribers or shareholders. The directors of the stock institution, individually, jointly and severally, shall be liable for any failure of the savings institution to refund such funds to the subscribers or shareholders. This liability may be enforced by a suit in equity instituted by one or more of the subscribers or stockholders on behalf of all against the stock institution and one or more of its directors.

D. The requirement that capital stock be paid in money shall not be construed to prohibit the establishment, as otherwise authorized by law, of stock option plans and stock purchase plans, and the issuance of stock pursuant to such plans. Such plans shall be established only after the stock institution has opened for business. Any such plan with respect to a stock association shall be established as follows:

1. The board of directors shall by resolution propose the stock option or stock purchase plan. The plan shall describe any effect the adoption of the plan is expected to have on the value of issued and outstanding shares of the association;

2. Notice of a meeting of stockholders, stating that the purpose or one of the purposes of the meeting is to consider the plan so proposed by the board of directors, shall be given to each stockholder of record entitled to vote thereon within the time and in the manner provided in Chapter 9 (§ 13.1-601 et seq.) of Title 13.1 for giving of notice of meetings of stockholders. A copy of the plan shall be included with such notice; and

3. At such meeting, the plan shall be adopted if approved by the affirmative vote of the holders of more than two-thirds of the shares entitled to vote thereon.

Any such plan with respect to a savings bank shall be adopted if approved by a majority vote of the institution's shareholders. In no event shall such a plan established by a stock savings bank provide that a stock option be granted at a price which is less than 100 percent of the book value per share of the stock as shown by the stock institution's last published statement prior to the granting of the option.

Code 1950, § 6-201.12; 1960, c. 402; 1966, c. 584, § 6.1-137; 1972, c. 796, § 6.1-195.11; 1981, c. 62; 1984, c. 136; 1985, c. 425, § 6.1-194.11; 1991, c. 230, § 6.1-194.113; 2010, c. 794.



§ 6.2-1118. Certificate of authority to do business

A. Before any state savings institution may begin business in the Commonwealth, it shall obtain from the Commission a certificate of authority to do so. Prior to issuing a certificate, the Commission shall ascertain that:

1. All applicable provisions of law have been complied with;

2. If a mutual association, deposits in a total amount deemed by the Commission to be sufficient to warrant successful operation but not less than $2 million, have been pledged or deposited and that such deposits shall not be withdrawable for at least one year;

3. If a stock association, that financially responsible persons have subscribed for capital stock and surplus in an amount deemed by the Commission to be sufficient to warrant successful operation, provided that the capital stock shall have a paid-in value of not less than $2 million;

4. If a mutual savings bank, deposits in such amount as the Commission deems necessary for safe and sound operation, but not less than $1 million have been pledged or deposited and that such deposits are not subject to withdrawal for at least one year;

5. If a stock savings bank, that financially responsible persons have subscribed for capital stock in an amount deemed by the Commission to be sufficient to warrant successful operation, provided that the capital stock shall have a paid-in value of not less than $1 million;

6. Regulations governing directors of the association have been complied with;

7. The public interest will be served by the addition of the proposed savings institution facilities in the community where the savings institution is to be located. The addition of such facilities shall be deemed in the public interest if, based on all relevant evidence and information, advantages such as increased competition, additional convenience, or gains in efficiency outweigh possible adverse effects such as diminished or unfair competition, undue concentration of resources, conflicts of interests, or unsafe or unsound practices;

8. The officers and directors of the proposed savings institution demonstrate (i) moral fitness, (ii) financial responsibility, and (iii) business ability; and

9. The applicant has submitted evidence of (i) being fully insured by the Federal Deposit Insurance Corporation or other federal insurance agency or (ii) commitment by the Federal Deposit Insurance Corporation or other federal insurance agency that the applicant will be issued insurance of accounts immediately subsequent to the issuance of the certificate of authority. The Commission may issue a certificate conditioned upon the fact that the savings institution shall not commence to do business until it is issued insurance of accounts by the Federal Deposit Insurance Corporation or other federal insurance agency.

B. The minimum capital stock requirement under:

1. Subdivisions A 2 and A 3 shall apply when a state association is being organized to begin business and shall not apply when this section is referred to or used in connection with the conversion of an operating savings institution or bank to a state association, or when this section is used in connection with the reorganization of an operating state association under a holding company; and

2. Subdivisions A 4 and A 5 shall apply when a state savings bank is being organized to begin business and shall not apply when this section is referred to or used in connection with the conversion of an operating savings institution or bank to a state savings bank, or when this section is used in connection with the reorganization of an operating state savings bank under a holding company.

Code 1950, § 6-201.40; 1960, c. 402; 1966, c. 584, § 6.1-170; 1972, c. 796, § 6.1-195.47; 1973, c. 156; 1976, c. 658; 1979, c. 165; 1985, c. 425, § 6.1-194.12; 1986, c. 500; 1990, c. 3; 1991, c. 230, § 6.1-194.114; 1992, c. 460; 1996, c. 26; 1999, c. 95; 2010, c. 794.



§ 6.2-1119. Commissions and other fees for sale of stock not permitted

The Commission shall not issue a certificate of authority to any state savings institution to commence business if commissions, fees, brokerage, or other compensation, however designated, have been paid or contracted to be paid by the savings institution or by anyone in its behalf, either directly or indirectly, to any person for the sale of stock in such savings institution. This section shall not be construed to prohibit a savings institution that has been issued a certificate of authority and has commenced operations from paying or contracting to pay such commissions or fees in connection with the issue or reissue of shares of stock of the savings institution.

1985, c. 425, § 6.1-194.13; 1991, c. 230, § 6.1-194.115; 2010, c. 794.



§ 6.2-1120. Minimum capital requirement

A state savings bank shall comply with the applicable minimum capital requirements of the Federal Deposit Insurance Corporation. The Commission may impose such additional minimum capital requirements as it deems necessary in order to insure the safe and sound operation of state savings banks.

1991, c. 230, § 6.1-194.116; 2010, c. 794.



§ 6.2-1121. Board of directors

A. The affairs of every state savings institution shall be managed by a board of directors of not less than five nor more than 25 persons. Every director of a stock savings institution shall be the owner in his own name and have in his personal possession or control, shares of stock in the savings institution of which he is a director that have a market value at the time such director is first elected to the board of not less than $500. Such shares of stock shall be unpledged, except as required to be pledged to a Federal Home Loan Bank, Federal Reserve Bank, or other federal agency, and unencumbered at the time of his becoming a director and during the whole of his term as director. If a stock savings institution is controlled by a savings institution holding company, a director may comply with the provisions of this section for each stock savings institution of which he is a director by ownership, in similar manner, of shares of capital stock of the holding company that have a market value at the time such director is first elected to the board of not less than $500.

B. Every director of a mutual state association shall have a savings account in the association of which he is a director, in his own name or jointly with his spouse, of not less than $500. A mutual state savings bank shall be subject to the requirements of subsection A, except that, in lieu of owning qualifying shares of stock in the savings bank, each director shall maintain, while a director, a savings account in the savings bank of not less than $500. Any account required by this subsection shall be unpledged, except as required to be pledged to a Federal Home Loan Bank, and unencumbered at the time of his becoming a director and during the whole term as director. The office of any director violating the provisions of subsection A or this subsection shall immediately become vacant.

C. Every director of a state savings institution, within 30 days after his election or reelection, shall take and subscribe to an oath that he (i) will diligently and honestly perform his duties as director and (ii) is the owner and has in his personal possession or control the shares of stock or savings account in the savings institution required by this section and, in the case of reelection or reappointment, that, during the whole of his immediate previous term as a director, such stock or account was not at any time pledged or encumbered in any other manner to secure a loan. The oath, subscribed to by the director and certified by the officer before whom it is taken, shall be transmitted to the Commission. Any director who fails for a period of 30 days after his election, reelection, appointment or reappointment to take the oath required by this subsection shall forfeit his office.

D. Within 60 days following the election or reelection of any person as a director of a state savings institution, the savings institution shall furnish such information to the Commission relative to the personal character, integrity, financial condition, and personal and business background of the director as the Commission shall from time to time prescribe. The report, under oath, shall be signed by the director as well as by a designated officer of the savings institution. Any person knowingly making a false statement in such a report shall be guilty of perjury, punishable as provided in § 18.2-434.

Code 1950, § 6-201.34; 1960, c. 402; 1966, c. 584, § 6.1-164; 1972, c. 796, § 6.1-195.41; 1974, c. 77; 1985, c. 425, § 6.1-194.14; 1986, c. 509; 1991, c. 230, § 6.1-194.117; 1992, c. 552; 1994, c. 105; 2010, c. 794.



§ 6.2-1122. Meetings of board of directors

The board of directors of every state savings institution shall hold meetings at least once in every calendar month. At any meeting a majority of the whole board shall be necessary for the lawful transaction of business, unless the stockholders or members, by bylaw, have fixed another number, which in the case of a state savings bank shall be not less than five, as a quorum. The Commission may allow less frequent meetings, but not less often than quarterly.

Code 1950, § 6-201.35; 1960, c. 402; 1966, c. 584, § 6.1-165; 1972, c. 796, § 6.1-195.42; 1985, c. 425, § 6.1-194.15; 1991, c. 230, § 6.1-194.118; 2010, c. 794.



§ 6.2-1123. Notice of meetings of members; determining members entitled to notice or to vote

A. A mutual savings institution shall give notice of its meetings of members as required by § 13.1-842 and shall post a copy of the notice in a conspicuous place in each office of the institution during the 14 days preceding the date of the meeting.

B. For the purpose of determining members entitled to notice of or to vote at any meeting of members or any adjournment thereof, or in order to make a determination of members for any other purpose, the board of directors of a mutual savings institution may provide that the membership shall be closed for a stated period but not to exceed, in any case, 50 days. In lieu of closing the membership, the bylaws or, in the absence of any applicable bylaw, the board of directors may fix in advance a date as the record date for any such determination of membership. Such date in any case shall not be more than 50 days prior to the date on which the particular action, requiring such determination of members, is to be taken. If the membership is not closed and no record date is fixed for the determination of members entitled to notice of or to vote at a meeting of members, the date on which notice of the meeting is mailed shall be the record date for such determination of membership. When a determination of members entitled to vote at any meeting of members has been made as provided in this section, the determination shall apply to any adjournment thereof.

Code 1950, § 6-201.38; 1960, c. 402; 1966, c. 584, § 6.1-168; 1972, c. 796, § 6.1-195.45; 1977, c. 46; 1985, c. 425, § 6.1-194.16; 2010, c. 794.



§ 6.2-1124. Voting rights; proxies

The right of members of a mutual savings institution to vote may not be conferred or limited by the articles of incorporation. In the determination of all questions requiring action by the members, each member shall be entitled to cast one vote, plus an additional vote for each $100 or fraction thereof of the withdrawal value of savings accounts, if any, held by such member. No member, however, shall be entitled to cast more than 50 votes. At any meeting of the members, voting may be in person or by proxy, provided that no proxy shall be eligible to be voted at any meeting unless such proxy shall have been filed with the secretary of the institution, for verification, at least five days prior to the date of such meeting. Each proxy shall be in writing and signed by the member or his duly authorized attorney-in-fact and, when filed with the secretary, shall, unless otherwise specified in the proxy, continue in force from year to year until revoked by a writing duly delivered to the secretary of the institution or until superseded by subsequent proxies or upon the member's ceasing to be a member of the institution.

Code 1950, § 6-210.11; 1960, c. 402; 1966, c. 584, § 6.1-136; 1972, c. 796, § 6.1-195.10; 1985, c. 425; 2010, c. 794.



§ 6.2-1125. Access to books and records; communication with members

A. Every person having an account or loan with a savings institution shall have the right to inspect the books and records of the institution that pertain to his loan or account. In all other situations the right to inspect and examine the institution's books and records shall be limited to:

1. The Commissioner or his duly authorized representatives;

2. Persons duly authorized to act for the institution; and

3. Any federal or state instrumentality or agency authorized to inspect or examine the books and records of such institution.

B. The books and records pertaining to the accounts and loans of a savings institution shall be kept confidential by the institution, its directors, officers, and employees except where the disclosure thereof shall be compelled by an appropriate court or otherwise required by law. No person shall have access to the books and records of the institution or shall be furnished or shall possess information concerning individual accounts or loans of the institution or concerning the owners of such accounts or borrowers, except as authorized in writing by the account owner or borrower or as otherwise expressly authorized by law. A savings institution is authorized to release, publish or furnish general information and statistical data concerning its accounts and loans, provided the identity of individual account owners or borrowers, and other confidential information, is not revealed.

C. If any member of a mutual savings institution desires to communicate with other members with reference to any questions pending or to be presented for consideration at a meeting of the members, the institution shall furnish upon request a statement of the approximate number of members of the institution at the time of such request and an estimate of the cost of forwarding such communication. The requesting member shall then submit the communication, together with a sworn statement that the proposed communication is not for any reason other than the business welfare of the institution, to the Commissioner. If the Commissioner finds the communication to be appropriate, truthful and in the best interest of the institution and its members, he shall execute a certificate setting out such findings, forward the certificate together with the communication to the institution, and direct that the communication be prepared and mailed by the institution to the members upon the requesting member's payment to it of the expenses of such preparation and mailing. If the Commissioner finds such proposed communication to be inappropriate, untruthful, or contrary to the best interest of the institution and its members, he may make any disposition of the request to communicate that he deems proper and he shall execute a certificate setting out such findings and deliver it to the requesting member together with his order making disposition of the request.

D. Insofar as the provisions of this section are not inconsistent with federal law, such provisions shall apply to federal savings institutions whose home offices are located in the Commonwealth, except that the communication and statement provided for in subsection C shall be tendered to the appropriate federal agency in the case of a federal savings institution and forwarded only upon that agency's certificate and direction.

E. Nothing in this section shall be construed to prohibit a savings institution from furnishing the names, addresses and telephone numbers of its customers to an affiliate of the institution or an entity with whom the institution has a direct contractual relationship, for purposes of furnishing financial services to the institution's customers. Such affiliate or entity shall not furnish such customer information to any third party without the written authorization of the customer.

Code 1950, § 6-201.39; 1960, c. 402; 1966, c. 584, § 6.1-169; 1972, c. 796, § 6.1-195.46; 1985, c. 425, § 6.1-194.18; 1988, c. 555; 1990, c. 3; 1994, c. 319; 2010, c. 794.



§ 6.2-1126. Audit of savings institution; report

The directors of every savings institution shall, at least once in each calendar year, cause an independent audit by a certified public accountant to be made of the institution, its operation and its general books of account. The report of such audit shall be presented to the institution's board of directors at its next regular meeting after completion of the audit. The minutes of such meeting shall reflect that the audit report was presented and reviewed by the board, and a copy of the audit report shall be filed with the Bureau within two weeks from the date such report is received by the institution from the auditor.

Code 1950, § 6-201.37; 1960, c. 402; 1966, c. 584, § 6.1-167; 1972, c. 796, § 6.1-195.44; 1976, c. 658; 1978, c. 14; 1985, c. 425, § 6.1-194.19; 2010, c. 794.



§ 6.2-1127. Bonds of officers and employees

A. The directors of every savings institution shall require a bond with corporate surety from each of the active officers and employees of the institution as an indemnity for any loss the institution may sustain as a result of such person's fraud, dishonesty, theft, or embezzlement. In lieu of individual bonds a blanket bond with corporate surety covering all active officers and employees of the institution may, with the approval of the board of directors, be obtained. The Commission shall, not less than twice during any period of three consecutive calendar years, examine all such bonds and pass on their sufficiency and either the board of directors or the Commission may require new or additional bonds at any time. The corporate surety shall have a license issued by the Commission.

B. If a savings institution determines that it is unable to obtain the surety bond coverage required by subsection A, it shall immediately notify the Commission. The Commission shall forthwith investigate to determine whether such coverage is available to the institution. If the Commission determines, after such investigation, that such coverage is not reasonably available to the institution, the Commission may, but shall not be required to, close the institution solely because of the unavailability of such coverage under § 6.2-1199. If the institution is not closed because of the unavailability of such coverage, the Commission shall closely monitor the institution to ensure that such coverage is obtained as soon as possible, and shall take such further action under § 6.2-1199 or 6.2-1200 as the Commission deems necessary.

C. The institution, at its cost, may also obtain insurance to protect its directors, officers, and employees against lawsuits arising out of claims of negligence or misconduct.

Code 1950, § 6-201.36; 1960, c. 402; 1966, c. 584, § 6.1-166; 1972, c. 796, § 6.1-195.43; 1979, c. 60; 1985, c. 425, § 6.1-194.20; 1986, c. 628; 2010, c. 794.



§ 6.2-1128. Loans to executive officers or directors

A. As used in this section, "executive officer" means an officer of a savings institution who participates or has authority to participate in the major policy-making functions of the savings institution.

B. No executive officer or director of any savings institution shall borrow any amount more than $25,000 from the institution until such loan has been approved by (i) a majority of the directors of the institution or (ii) a committee of officers and directors that includes at least one director appointed by the board of directors with authority to approve loans.

C. The following loans or lines of credit shall not be made by an institution unless specifically approved by (i) a majority of the directors of the institution or (ii) a committee of officers and directors that includes at least one director appointed by the board of directors with authority to approve loans:

1. Any loan in an amount of $25,000 or more made to any executive officer or director of an institution or any entity that the Commission determines is controlled by one or more executive officers or directors;

2. Any loan made to the persons or entities described in subdivision 1, the amount of which together with all other obligations, direct or indirect, of such executive officer, director, or controlled entity is $100,000 or more;

3. Any line of credit for $25,000 or more made to the persons or entities described in subdivision 1; or

4. Any line of credit made to the persons or entities described in subdivision 1, the amount of which together with all other obligations, direct or indirect, of such executive officer, director, or controlled entity is $100,000 or more.

If approved by the committee described in clause (ii), the approval shall be specifically reported to the board of directors at its next regular meeting.

D. No extension, renewal, or renegotiation of any loan or line of credit in excess of the amounts described in subsection C shall be made to any of those individuals or entities or their interests unless it is approved by a majority of the board of directors or by the committee of officers and directors appointed by the board. If approved by the committee, such approval shall be specifically reported to the board of directors at its next regular meeting.

E. The prohibitions set forth in subsections C and D shall not be construed to require approval by the board of directors for advances under previously authorized lines of credit.

F. The aggregate amount of a savings institution's loans to its executive officers or directors or their interests shall not be excessive. The Commission may adopt such regulations as may be required to prevent excessive aggregate amounts of lending by savings institutions to those individuals or entities.

1982, c. 103, § 6.1-195.40:1; 1985, c. 425, § 6.1-194.21; 1995, c. 83; 1996, c. 13; 2010, c. 794.



§ 6.2-1129. Overdrafts by savings institution officers, directors or employees

A. No savings institution shall pay an overdraft of an officer, director, or employee of the institution on any account at the institution unless the payment of funds is made in accordance with (i) a written, preauthorized, interest-bearing extension of credit plan that specifies a method of repayment or (ii) a written, preauthorized transfer of funds from another account of the account holder at the institution.

B. The prohibition set forth in subsection A does not apply to the payment of inadvertent overdrafts on an account in an aggregate amount of $1,000 or less if (i) the account is not overdrawn for more than five business days and (ii) the savings institution charges the officer, director, or employee the same fee charged any other customer of the institution in similar circumstances.

1982, c. 103, § 6.1-195.40:2; 1985, c. 425, § 6.1-194.22; 2010, c. 794.



§ 6.2-1130. Reserves; surplus and undivided profits

A. Every savings institution doing business in the Commonwealth shall maintain an adequate net worth appropriate for the conduct of its business and the protection of its account holders. Every savings institution (i) shall set up and maintain the reserves required by this chapter and (ii) may set up and maintain such additional reserves as are permitted by this chapter.

B. On or before the closing date of each accounting period, after payment of or provision for all expenses, every savings institution shall transfer to a separate reserve account that shall be set up and maintained for the sole purpose of absorbing losses, referred to in this section as the "general reserve," an amount equal to at least five percent of its net income. A savings institution that at the close of such accounting period has assets in excess of $20 million or that has done business as a savings institution in the Commonwealth for more than 20 years shall transfer to such separate reserve account the greater of five percent of its net income or an amount obtained by subtracting an amount equal to its general reserve at the beginning of the period from an amount equal to four percent of its assets, excluding liquid assets, at the end of the period, until the general reserve is equal to at least five percent of the total amount of its deposit accounts at the beginning of such accounting period. Upon advanced written application of a savings institution, the Commissioner may approve the transfer to the general reserve of a lesser amount for such accounting period. If any credit to the general reserve is made after July 1, 1985, in excess of the minimum requirement, the dollar amount of any such excess may be carried over as a credit toward the minimum requirement of any subsequent period.

C. When the general reserve of a savings institution does not equal at least five percent of the deposit account liability of the institution, credits, as provided in subsection B, shall again be made to the general reserve until it again equals at least five percent of the institution's deposit account liability.

D. In the case of stock savings institutions, the capital stock account, to the extent that the capital has not been impaired, shall be treated as part of the reserve and the board of directors may, by resolution, permanently or conditionally designate all or part of the capital stock, capital surplus, earned surplus, or undivided profit accounts as a part of its general reserve. A savings institution may retain its undivided profits in such amounts as may from time to time be fixed by resolution of its board of directors.

E. The Commission may temporarily reduce the reserve requirements for a savings institution if it finds such reduction to be in the best interest of the institution and its stockholders or members.

F. Notwithstanding the requirements of this section, an insured savings institution may maintain its reserves in accordance with the requirements of the Federal Deposit Insurance Corporation or other federal agency.

Code 1950, § 6-201.28; 1960, c. 402; 1966, c. 584, § 6.1-156; 1968, c. 256; 1972, c. 796, § 6.1-195.33; 1973, c. 133; 1985, c. 425, § 6.1-194.23; 1986, c. 500; 1990, c. 3; 2010, c. 794.



§ 6.2-1131. Liability of members of mutual savings institutions

A. No member of a mutual savings institution shall be responsible for any losses that the savings account deposits shall not be sufficient to satisfy.

B. No savings account shall be subject to assessment for any unpaid installments on his account.

C. The holder of a savings account shall not be liable for any unpaid installments on his account.

D. No preference between savings account members of a mutual savings institution shall be created with respect to the distribution of assets upon voluntary or involuntary liquidation, dissolution, or winding up of such institution.

1985, c. 425, § 6.1-194.24; 2010, c. 794.



§ 6.2-1132. Mutual capital certificates

A. A mutual savings institution shall have the power to issue and to sell, directly or through underwriters, capital certificates that (i) represent nonwithdrawable capital contributions and (ii) constitute part of the reserves and net worth of the institution.

B. Capital certificates:

1. Shall have no voting rights;

2. Shall be subordinate to all savings accounts, debt obligations and claims of creditors of the institution;

3. Shall constitute a claim in liquidation against any reserves, surplus, and other net worth accounts remaining after the payment in full of all savings accounts, debt obligations, and claims of creditors;

4. Shall be entitled to the payment of earnings prior to the allocation of any income to surplus or other net worth accounts of the institution; and

5. May be issued with a fixed rate of earnings or with a prior claim to distribution of a specified percentage of any net income remaining after required allocations to reserves, or a combination thereof.

C. Losses shall be charged against capital certificates only after reserves, surplus, and other net worth accounts have been exhausted.

1985, c. 425, § 6.1-194.25; 2010, c. 794.



§ 6.2-1133. Offices and other facilities of state and foreign savings institutions; approval of branch offices required

A. A state savings institution may establish and operate such offices and other facilities as are authorized by its board of directors. A state savings institution shall not establish a branch office or other office or facility where deposits are accepted without obtaining the prior approval of the Commission as provided in subsection B. Prior to establishing or permanently closing any office or other facility, a state association shall give at least 30 days' written notice to the Commissioner, in such form as may be prescribed by the Commissioner. Prior to establishing, relocating, or permanently closing any office or other facility of the savings bank or any of its affiliates, a savings bank shall give at least 30 days' written notice to the Commissioner, in such form as may be prescribed by the Commissioner. A savings institution shall also give written notice to the Commission, in such form as may be prescribed by the Commission, within 10 days after it has established or permanently closed an office or other facility, and if the institution is a savings bank, it shall give such written notice to the Commission within 10 days after it has relocated any such office or other facility.

B. Applications for authorization to establish a branch office or other office or facility where deposits are accepted shall be made in writing, in such form as may be prescribed by the Commission. Upon review of a savings institution's application and any other information that the Commission may reasonably require, the Commission shall approve the establishment of such office or facility if it is satisfied that the public interest will be served thereby and, if the applicant is a savings bank, that it has sufficient capital to warrant additional expansion. Such offices or facilities may be closed without the prior approval of the Commission. However, written notice of the closing of such an office shall be given to the Commissioner as provided in subsection A.

C. The requirements of subsections A and B shall also apply to the establishment and closing of the offices of a foreign savings institution authorized to transact business in the Commonwealth.

Code 1950, § 6-201.41; 1960, c. 402; 1966, c. 584, § 6.1-171; 1970, c. 397; 1972, c. 796, § 6.1-195.48; 1976, c. 658; 1978, c. 683; 1985, c. 425, § 6.1-194.26; 1991, c. 230, § 6.1-194.119; 2010, c. 794.



§ 6.2-1134. Facilities associated with branch office

A state or foreign savings institution authorized to transact business in the Commonwealth may establish without prior approval of the Commission a drive-in or pedestrian office opened in conjunction with an approved branch office of the institution, if such drive-in or pedestrian office is to be located (i) within 500 feet of a public entrance of the approved branch office and (ii) closer to that entrance than to a public entrance of any other financial institution. The functions of a drive-in or pedestrian office shall be limited to the ordinary functions performed at a teller window.

1985, c. 425, § 6.1-194.27; 1991, c. 230, § 6.1-194.120; 2010, c. 794.



§ 6.2-1135. Change of branch office location

A. A state savings institution shall not change the permanent location of a branch office without the prior approval of the Commission. An application to change the location of a branch office shall be made in writing in such form as may be prescribed by the Commission. Such application shall be approved by the Commission if the Commission finds that the change in location is in the public interest.

B. Notwithstanding the provisions of subsection A, a state savings institution may change the permanent location of a branch office, without applying for the approval of the Commission, if the new location will be within a one mile radius of the old location of such branch office. In such event, the state savings institution shall notify the Commissioner in writing, in such form as may be prescribed by the Commissioner, at least 60 days before such office relocation and may proceed with the relocation unless, within 30 days of receipt of the notice, the Commissioner notifies the institution that the relocation is not in the public interest. In that event, the institution shall be required to file an application and obtain the approval of the Commission in accordance with subsection A. The institution shall also notify the Commissioner in writing that the office relocation has been completed within 10 days after the opening of the office at its new location.

C. The provisions of subsections A and B shall also apply to foreign savings institutions authorized to transact business in the Commonwealth.

D. The provisions of this section shall also apply to the relocation of the main office of a state savings institution if it intends to accept deposits at the new location of the main office.

1985, c. 425, § 6.1-194.28; 1991, c. 230, § 6.1-194.121; 2010, c. 794.



§ 6.2-1136. Remote service units

A. As used in this section:

"Personal security identifier" or "PSI" or "PIN" means any word, number, or other security identifier essential for an account holder to gain access to an account through a remote service unit.

"Remote service unit" or "RSU" means an information processing device, including associated equipment, structures and systems, by which information relating to financial services rendered to the public is stored and transmitted, instantaneously or otherwise, to a financial institution. Any such device not on the premises of a state savings institution that, for activation and account access, requires use of a machine-readable instrument and personal security identifier in the possession and control of an account holder, is an RSU. The term includes, without limitation, point-of-sale terminals, merchant-operated terminals, cash-dispensing machines, and automated teller machines. The term does not include automated teller machines on the premises of a state savings institution, unless shared with other financial institutions.

B. Subject to the requirements of the Electronic Funds Transfer Act (15 U.S.C. § 1693 et seq.) and Regulation E of the Federal Reserve Board, a state savings institution may establish or use remote service units and participate with others in remote service unit operations on an unrestricted geographic basis. A state savings institution may establish a remote service unit without prior approval of the Commission, provided that notice is given to the Commissioner in accordance with the provisions of subsection A of § 6.2-1133. No remote service unit may be used to open a savings account or a demand account or to establish a loan account.

C. Before permitting an account holder to use a remote service unit, the savings institution shall provide a personal security identifier to the account holder and require its use when accessing a remote service unit. An institution may not employ RSU access techniques that require the account holder to disclose a PSI to another person.

D. A state savings institution shall not share an RSU with any financial institution or other entity the accounts of which are not insured by an agency of the federal government or by some other insuring agency approved by the Commissioner.

E. A state savings institution shall not share an RSU located in the Commonwealth with any foreign savings institution, or other financial institution that is not incorporated under the laws of the Commonwealth, unless the foreign savings institution or other financial institution has been authorized by the Commission to conduct its business in the Commonwealth. Nothing herein shall be deemed to prohibit a state savings institution from sharing an RSU with a federal savings institution or other federally chartered financial institution authorized to conduct its business in the Commonwealth.

F. An RSU shall not be considered to be a branch office of a state savings institution.

1985, c. 425, § 6.1-194.29; 1991, c. 230, § 6.1-194.122; 2010, c. 794.



§ 6.2-1137. Off premises financial services

A. As used in this section, "off premises financial services" means the transfer of funds or financial information or the performance of other transactions initiated by the customer by means of an electronic terminal, such as a telephone, a computer terminal, or a television set that is linked to a state savings institution's electronic network by telephone or cable television lines or other electronic means.

B. A state savings institution may utilize any electronic technology to provide its customers with off premises financial services. Any such services provided under this section are subject to the Electronic Funds Transfer Act (15 U.S.C. § 1693 et seq.) and Regulation E of the Federal Reserve Board.

1985, c. 425, § 6.1-194.30; 1991, c. 230, § 6.1-194.123; 2010, c. 794.



§ 6.2-1138. Suspension of business during actual or threatened emergency

In the event of an actual or threatened enemy attack or civil insurrection or fire, flood, hurricane, earthquake, or other similar natural disaster, affecting the community in which a savings institution is doing business, the offices of the savings institution thereby affected may be temporarily closed by appropriate officers of the savings institution without prior approval of the board of directors or the Commissioner.

1985, c. 425, § 6.1-194.31; 2010, c. 794.



§ 6.2-1139. Conversion from mutual savings institution to stock institution

A. With the approval of the Commission, and in accordance with provisions of this section and regulations adopted hereunder, a state mutual savings institution may convert to a stock institution. The conversion shall be conducted in a manner equitable to all parties thereto as follows:

1. The board of directors of the mutual savings institution shall first adopt by two-thirds vote a conversion plan. The provisions of the plan shall comply with regulations adopted by the Commission;

2. The plan shall provide that holders of savings accounts in the mutual savings institution will be afforded the opportunity to preserve their interest in the institution's net worth by subscribing to stock; and

3. The Commission shall approve any such plan of conversion if the Commission ascertains that such conversion will not have an adverse effect on the stability of the institution and that all other regulations of the Commission relating to the conversion of a mutual savings institution to a stock institution have been complied with.

B. The Commission shall adopt regulations governing the procedures to be followed in completing the conversion after a satisfactory plan has been adopted. The regulations shall ensure that any institution in converting shall continue to have its accounts insured by the Federal Deposit Insurance Corporation or other federal insurance agency.

1972, c. 796, § 6.1-195.57; 1975, c. 130; 1978, c. 683; 1985, c. 425, § 6.1-194.32; 1990, c. 3; 1994, c. 331, § 6.1-194.123:1; 2010, c. 794.



§ 6.2-1140. Reorganization of mutual association into mutual holding company; approval by Commissioner; powers; issuance of stock

A. Notwithstanding any other provision of law, with the approval of the Commission, and in accordance with the provisions of this section and any regulations adopted pursuant to this section, any mutual association may reorganize to become a mutual holding company by:

1. Causing a stock association to be formed by incorporating a stock corporation and obtaining a certificate of authority to begin business as a savings institution pursuant to the provisions of Chapter 9 (§ 13.1-601 et seq.) of Title 13.1 and Article 2 (§ 6.2-1114 et seq.) of this chapter;

2. Transferring the substantial part of its assets and liabilities, including all of its deposit liabilities, to the stock association created, in exchange for receipt of no less than 51 percent of the capital stock of the stock association; and

3. Adopting an amended charter changing its name and conforming its organization, governance, and powers to those prescribed hereunder for a mutual holding company.

B. In connection with the transfer of assets and liabilities, the resulting mutual holding company may retain assets to the extent such assets are not required to be transferred to the stock association created in order to satisfy any capital or reserve requirements imposed by applicable state or federal law.

C. Upon such transfer, all persons who prior thereto held depository rights with respect to or other rights as creditors of the reorganized mutual association shall have such rights solely with respect to the stock association created, and the corresponding liability or obligation of the reorganized mutual association to such persons shall be assumed by the stock association. Persons who prior thereto had any ownership, liquidation, or voting rights with respect to the reorganized mutual association, in their capacities as savings depositors, and pursuant to provision of law, or pursuant to the articles of incorporation and bylaws of that association, shall continue to have such rights but solely with respect to the mutual association in its reorganized form as a mutual holding company. The ownership or liquidation interest of any savings depositor of the subsidiary stock association in the net earnings and net worth of the resulting mutual holding company, and the voting rights of any such depositor in the mutual holding company, shall terminate, or otherwise be limited, in the same manner and on the happening of the same events as was the case prior thereto with the interest held by that depositor in the mutual association.

D. The reorganization of a mutual association into a mutual holding company shall be conducted in a manner that is equitable to all parties. The board of directors of the mutual association shall first adopt by a two-thirds vote a plan of reorganization, the provisions of which shall comply with requirements set forth in regulations adopted by the Commission. Such plan shall provide that holders of savings deposits in the reorganized mutual association shall be afforded an opportunity to preserve their interests by subscribing to the minority stock of the subsidiary stock association. The Commission shall approve any such plan of reorganization if the Commission ascertains that the reorganization shall not have an adverse effect on the stability of the association and that the reorganized mutual association has complied with all laws and regulations of the Commission relating to the reorganization of a mutual association into a mutual holding company. The Commission shall adopt regulations governing the procedures to be followed in completing the reorganization after the Commission has approved a plan of reorganization. Such regulations shall ensure that the subsidiary association resulting from such reorganization shall continue to have its accounts insured by the Federal Deposit Insurance Corporation or other federal insurance agency.

E. Upon reorganization, the resulting mutual holding company (i) shall continue to possess and may exercise all the rights, powers, and privileges, except deposit-taking powers, of a mutual association under the laws of the Commonwealth and (ii) shall be subject to the limitations and restrictions imposed on savings institution holding companies by §§ 6.2-1147 and 6.2-1192, as well as all limitations and restrictions applicable to mutual savings institutions.

F. Upon reorganization, the association chartered as a stock corporation shall have the power to issue to persons other than the mutual holding company of which it is a subsidiary, an amount of common stock which in the aggregate does not exceed 49 percent of the issued and outstanding common stock of the association. For purposes of this percentage limitation, any issued and outstanding securities that are convertible into common stock shall be considered as issued and outstanding common stock. If at any time, the mutual holding company resulting from reorganization sells or otherwise disposes of outstanding shares in its stock association subsidiary, and as a result such mutual holding company no longer owns more than 51 percent of the outstanding shares of such association, or if the subsidiary stock association sells substantially all of its assets in a transaction in which substantially all deposit liabilities of such association are assumed and become liabilities of the purchaser of those assets, the Commission, on application of the Commissioner, may, after reasonable notice to the mutual holding company and its subsidiary stock association, appoint a receiver to wind up the affairs of the mutual holding company.

G. Any mutual holding company having its principal place of business in the Commonwealth may convert into a stock savings institution holding company, with the approval of the Commissioner, and in accordance with any regulations adopted by the Commission.

1989, c. 205, § 6.1-194.32:1; 1990, c. 3; 2010, c. 794.



§ 6.2-1141. Conversion of state savings institution into federal financial institution

A. A state savings institution may convert into a federal financial institution as follows:

1. At any meeting of the members or stockholders called and held in accordance with the Virginia Stock Corporation Act (§ 13.1-601 et seq.) or the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.) to consider such action, the members or stockholders, by an affirmative vote of those holding and voting two-thirds of the votes present in person or by proxy, may resolve to convert the state savings institution into a federal financial institution;

2. A copy of the minutes of the meeting duly certified by the president or vice-president and the secretary or assistant secretary of the state savings institution shall be transmitted to the Commission;

3. Thereafter, the state savings institution shall take such action as is necessary under federal law to make it a federal financial institution; and

4. The savings institution shall file with the Commission a certified copy of the charter issued to it by the federal chartering authority or a certificate of that authority showing the organization of the state savings institution as a federal financial institution.

B. Upon the filing of the certified copy of a charter or certificate of authority as provided in subdivision A 4, the savings institution shall cease to be a state savings institution.

C. No state savings institution shall convert into a federal financial institution until it has been in operation as a state savings institution for a period of at least five years.

D. When a conversion of a state savings institution into federal financial institution becomes effective, the state savings institution shall cease to be a Virginia corporation and all its property, by operation of law and without any further act or deed, shall continue to be vested in it under its new name as a federal financial institution and under its federal charter. The federal financial institution shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by it as a state savings institution. The federal financial institution, at the time of the taking effect of the conversion, shall become, and continue to be, responsible for all of the obligations of the state savings institution, including taxes and other liabilities created by law or incurred by it before becoming a federal financial institution, to the same extent as though the conversion had not taken place.

Code 1950, §§ 6-201.43, 6-201.44; 1960, c. 402; 1966, c. 584, §§ 6.1-173, 6.1-174; 1972, c. 796, §§ 6.1-195.52, 6.1-195.53; 1982, c. 156; 1985, c. 425, §§ 6.1-194.33, 6.1-194.34; 1990, c. 3; 1991, c. 230, §§ 6.1-194.124, 6.1-194.125; 1995, c. 133; 2010, c. 794.



§ 6.2-1142. Conversion of federal financial institution into state savings institution or state bank

A. A federal financial institution doing business in the Commonwealth may become a state savings institution, and such a federal financial institution that is a stock institution may become a state bank, as follows:

1. In either case, the federal financial institution shall take such action as will under federal law and regulations terminate its existence as a federal financial institution on a specified date;

2. In the case of a conversion to a state savings institution, the directors of the federal financial institution shall organize a corporation under this chapter and, if a stock institution, the Virginia Stock Corporation Act (§ 13.1-601 et seq.), or if a mutual savings institution, the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.), and the new corporation shall apply for a certificate of authority to do business under § 6.2-1118; and

3. In the case of a conversion to a state bank, the directors of the federal financial institution shall organize a corporation under Chapter 8 (§ 6.2-800 et seq.) and the Virginia Stock Corporation Act (§ 13.1-601 et seq.), and the new corporation shall apply for a certificate of authority to do business under § 6.2-816. If the applicant meets the standards established by § 6.2-816, the Commission may issue it a certificate of authority to begin a banking business. The order shall designate the main office of the federal financial institution as the main office of the resulting bank, and the resulting bank shall be permitted to operate all branch offices of the former federal financial institution. Within one year of the date of such a conversion, the resulting bank shall conform its assets and operations to the provisions of law regulating the operation of banks. The Commission may grant such resulting bank additional one-year periods, not to exceed a total of four additional years, in which to conform its assets and operations to the provisions of law regulating the operation of banks.

B. The former federal financial institution converting to a state savings institution or a state bank shall transact no business as a state savings institution or as a state bank other than that relating to its organization until its certificate of authority to do business has been granted and its dissolution as a federal financial institution has become effective.

C. As soon as the certificate of authority to do business has been granted and its dissolution as a federal financial institution has become effective, all the property of the federal financial institution shall by operation of law and without any further act or deed be vested in and become the property of the state savings institution or state bank. The state savings institution or state bank shall (i) have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held or enjoyed by the federal financial institution and (ii) become, and continue to be, responsible for all the obligations, duties and agreements of the federal financial institution, including taxes and other liabilities created by law or incurred by it before becoming a state savings institution or state bank to the same extent as though the conversion had not taken place.

D. Upon conversion of a federal financial institution to a state savings bank, the state savings bank shall have the right to continue to operate all branch offices then in existence without having to obtain the approval of the Commission pursuant to § 6.2-1133.

Code 1950, §§ 6-201.45, 6-201.46, 6-201.47; 1960, c. 402; 1966, c. 584, §§ 6.1-175, 6.1-176, 6.1-177; 1972, c. 796, §§ 6.1-195.54, 6.1-195.55, 6.1-195.56; 1975, c. 129; 1985, c. 425, §§ 6.1-194.35, 6.1-194.36, 6.1-194.37; 1991, c. 230, §§ 6.1-194.126, 6.1-194.127, 6.1-194.128; 1995, c. 133; 2010, c. 794.



§ 6.2-1143. Conversion from state savings bank to state association; conversion from state association to state savings bank

A. A state savings bank may be converted into a state association by the amendment of its articles of incorporation in compliance with the procedure established by Title 13.1, provided that such conversion is approved in advance by the Commission. Prior to approving or disapproving a conversion, the Commission shall investigate the application to convert as if it were an application for a certificate of authority to begin a savings and loan association business, and approval shall not be granted unless the applicant meets the standards established by § 6.2-1118. The order granting a certificate of authority to do a savings and loan business shall designate the main office of the state savings bank as the main office of the resulting financial institution. The resulting financial institution shall be permitted to operate all branch offices of the state savings bank that could have been established de novo by such financial institution having its main office at such location or which were in operation for at least five years prior to the date of the order permitting conversion. Within one year of the date of a conversion, the resulting financial institution shall conform its assets and operations to the provisions of law regulating the operation of state associations. The Commission may grant such resulting financial institution additional one-year periods, not to exceed a total of four additional years, in which to conform its assets and operations as required by this section.

B. A state association may be converted into a state savings bank by the amendment of its articles of incorporation in compliance with the procedure established by Title 13.1, provided that such conversion is approved in advance by the Commission. Prior to approving or disapproving a conversion, the Commission shall investigate the application to convert as if it were an application for a certificate of authority to begin a savings bank, and approval shall not be granted unless the applicant meets the standards established by § 6.2-1118. Within one year of the date of the conversion, the resulting state savings bank shall conform its assets and operations to the provisions of law regulating the operation of state savings banks. The Commission may grant such resulting state savings bank additional one-year periods, not to exceed a total of four additional years, in which to conform its assets and operations to the provisions of law regulating the operation of state savings banks.

1991, c. 230, § 6.1-194.129; 2010, c. 794.



§ 6.2-1144. Conversion from stock savings institution to bank

A. A state stock association or state savings bank may be converted into a bank by the amendment of its articles of incorporation in compliance with the procedure established by Title 13.1, provided that such conversion is approved in advance by the Commission. Prior to approving or disapproving a conversion, the Commission shall investigate the application to convert as if it were an application for a certificate of authority to begin a banking business, and approval shall not be granted unless the applicant meets the standards established by § 6.2-816. The order granting a certificate of authority to do a banking business shall designate the main office of the savings institution as the main office of the resulting bank, and the resulting bank shall be permitted to operate all branch offices of the savings institution that could have been established de novo by a bank having its main office at such location or which were in operation for at least five years prior to the date of the order permitting conversion. Within one year of the date of a conversion, the resulting bank shall conform its assets and operations to the provisions of law regulating the operation of banks. The Commission may grant such resulting bank additional one-year periods, not to exceed a total of four additional years, in which to conform its assets and operations to the provisions of laws regulating the operation of banks.

B. A bank may be converted into a savings bank upon compliance with the procedure set forth in § 6.2-829, or into a stock association upon compliance with the procedure set forth in § 6.2-830.

1982, c. 224, § 6.1-195.57:2; 1985, c. 425, § 6.1-194.38; 1991, c. 230, § 6.1-194.129; 2010, c. 794.



§ 6.2-1145. Merger or consolidation of savings institutions

A. Two or more mutual savings institutions or two or more stock institutions may merge, subject to the approval of the Commission, when the Commission finds that the merger will be in the public interest and in accordance with applicable laws and regulations.

B. Two or more state savings banks may consolidate or merge, subject to the approval of the Commission, when the Commission finds that the capital of the resulting institution will be sufficient to warrant successful operation, and that the merger or consolidation will be in the public interest and in accordance with applicable laws and regulations.

C. The order approving the merger shall specify which office is to be the main office and which office or offices may be operated as branch offices.

Code 1950, § 6-201.42; 1960, c. 402; 1966, c. 584, § 6.1-172; 1972, c. 796, § 6.1-195.51; 1982, c. 211; 1985, c. 425, § 6.1-194.39; 1988, c. 3; 1991, c. 230, § 6.1-194.130; 2010, c. 794.



§ 6.2-1146. State association or association holding company acquiring bank; association acquired by bank or bank holding company; merger or consolidation of association and bank

A. Notwithstanding the provisions of § 6.2-874, 6.2-885, or 6.2-886, and subject to the prior approval of the Commission:

1. A state association or a federal savings institution may become a subsidiary of (i) a state bank or a national bank whose main office is located within the Commonwealth or (ii) a bank holding company whose banking subsidiaries principally conduct their operations within the Commonwealth;

2. A state bank may become a subsidiary of (i) a state association or a federal savings institution whose main office is located within the Commonwealth or (ii) a savings and loan holding company whose principal place of business is located within the Commonwealth;

3. A state association or a federal savings institution may merge into or consolidate with a state bank or a national bank whose main office is located within the Commonwealth or a state bank or a national bank may merge into or consolidate with a state association or a federal savings institution whose main office is located within the Commonwealth;

4. A state savings bank may become a subsidiary of (i) a state association, state bank, federal savings institution or national bank the main office of which is located within the Commonwealth or (ii) a financial institution holding company whose subsidiaries principally conduct their operations within the Commonwealth;

5. A state bank or state association may become a subsidiary of a state savings bank;

6. A state savings bank may merge into or consolidate with a state association, state bank, federal savings institution or national bank whose main office is located within the Commonwealth; and

7. A state association, state bank or federal financial institution may merge into or consolidate with a state savings bank.

B. If the resulting entity is to do business as a bank, the Commission shall not approve the merger or consolidation unless the applicant meets the standards established by § 6.2-816. If the resulting entity is to do business as a savings institution, the Commission shall not approve the merger or consolidation unless the applicant meets the standards established by § 6.2-1118. In either case, the order granting a certificate of authority to do business shall designate the main office of the resulting entity.

C. The resulting entity shall be permitted to operate all branch offices of the merging or consolidating entities that could have been established de novo by the resulting entity or that were in operation at least five years prior to the date of the order permitting merger or consolidation. Within one year of such merger or consolidation, the resulting entity shall conform its assets and operations to the provisions of law regulating the operation of savings institutions if the resulting entity is operated as a savings institution or to the provisions of law regulating the operation of banks if the resulting entity is operated as a bank. The Commission may grant the resulting entity additional one-year periods, not to exceed a total of four additional years, in which to conform its assets and operations as provided herein.

1982, c. 224, § 6.1-195.57:1; 1985, c. 425, § 6.1-194.40; 1991, cc. 228, 230, § 6.1-194.131; 1996, c. 26; 2010, c. 794.



§ 6.2-1147. Acquisition of control of state stock institution requires Commission approval

No person, whether acting alone or in concert with others, shall acquire ownership or control of 25 percent or more of the voting shares of a state stock savings institution, or otherwise control the election of a majority of the directors of such institution, without the approval of the Commission. The Commission shall not approve the proposed acquisition unless the Commission determines that the proposed acquisition is in the public interest.

1985, c. 425, § 6.1-194.87; 1990, c. 3; 1991, c. 230, § 6.1-194.152; 1996, c. 16; 2010, c. 794.



§ 6.2-1148. Definitions

As used in this article, unless the context requires a different meaning:

"Acquire" means:

1. The merger or consolidation of one stock savings institution with another stock savings institution or of a savings institution holding company with another savings institution holding company;

2. The acquisition by a savings institution holding company or savings institution of direct or indirect ownership or control of voting shares of another savings institution holding company or a savings institution, if, after such acquisition, the savings institution holding company or savings institution making the acquisition will directly or indirectly own or control more than 25 percent of any class of voting shares of the other savings institution holding company or savings institution;

3. The direct or indirect acquisition by a savings institution holding company or by a savings institution of all or substantially all of the assets of another savings institution holding company or of another savings institution; or

4. Any other action that would result in direct or indirect control by a savings institution holding company or by a savings institution of another savings institution holding company or another savings institution.

"Out-of-state savings institution" means a savings institution that:

1. Is organized under the laws of the United States or of one of the states other than Virginia; and

2. Has its principal place of business in a state other than Virginia.

"Out-of-state savings institution holding company" means a savings institution holding company that has its principal place of business in a state other than Virginia.

"Principal place of business of a savings institution" shall be the state in which the largest portion of the deposits of the savings institution is located at the end of the last calendar year.

"Principal place of business of a savings institution holding company" shall be the state in which the largest portion of the deposits of the holding company's subsidiaries is located as of the end of the last calendar year.

"Subsidiary" with respect to a savings institution holding company means:

1. Any company 25 percent or more of the voting shares of which, excluding shares owned by the United States or by any company wholly owned by the United States, is directly or indirectly owned or controlled by such savings institution holding company, or is held by it with power to vote;

2. Any company the election of a majority of the directors of which is controlled in any manner by such savings institution holding company; or

3. Any company with respect to the management or policies of which such savings institution holding company has the power, directly or indirectly, to exercise a controlling influence, as determined by the Commission, after notice and opportunity for hearing.

"Virginia savings institution" means a savings institution, including a state savings bank, that:

1. Is organized under the laws of the Commonwealth or of the United States; and

2. Has deposit-taking offices located only in the Commonwealth.

"Virginia savings institution holding company" means a savings institution holding company, including the holding company of a state savings bank, that:

1. Has its principal place of business in the Commonwealth;

2. The financial institution subsidiaries of which are located outside the Commonwealth hold not greater than 20 percent of the total deposits held by all of its financial institution subsidiaries; and

3. Is not controlled by a savings institution holding company other than a Virginia savings institution holding company.

1985, c. 425, § 6.1-194.96; 1988, c. 535; 1994, cc. 315, 353; 2010, c. 794.



§ 6.2-1149. Foreign savings institutions; certificate of authority

A. A foreign savings institution shall not transact a savings institution business in the Commonwealth unless it first receives from the Commission a certificate of authority to do so.

B. A foreign savings institution may apply to the Commission for a certificate of authority by paying the filing fee prescribed by the Commission and filing an application that shall include:

1. A copy of its articles of incorporation and bylaws, certified as a true copy by the public officer having custody of the original articles and bylaws;

2. Evidence satisfactory to the Commission that its accounts are insured by the Federal Deposit Insurance Corporation or other federal insurance agency satisfactory to the Commissioner; and

3. Such other information as the Commission may require.

C. The Commission shall issue a certificate of authority to the foreign savings institution when:

1. The Commissioner has examined the application of the institution and investigated and determined that the institution meets the requirements of § 6.2-1118;

2. The Commissioner has verified the financial status of the institution by conducting such examination of its assets and its records as the Commission shall deem appropriate for the purpose of ascertaining whether they meet the requirements of this chapter with regard to state associations;

3. The Commissioner is satisfied that the institution is in sound financial condition, and that it is conducting its business, and will conduct its business in the Commonwealth, in a manner consistent with the laws of the Commonwealth; and

4. The Commissioner is satisfied that the laws, regulations or administrative actions of the state or territory where the principal office of the applicant is located do not prohibit or unfairly impede a state association or state savings bank from transacting business in such state or territory.

D. In meeting the requirements set out in subdivisions C 1, C 2, and C 3, the Commissioner may rely on examinations, audits and other information provided by the federal and state supervisory authorities charged with the responsibility of regulating and supervising savings institutions in the state where the applicant's principal place of business is located. Prior to issuing a certificate of authority to the foreign savings institution, the Commission shall enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of the foreign savings institution. The Commission may accept reports of examination and other records from such authorities in lieu of conducting its own examinations.

1985, c. 425, § 6.1-194.41; 1986, cc. 500, 509; 1987, c. 289; 1990, c. 3; 1994, c. 353; 2010, c. 794.



§ 6.2-1150. When operation of foreign savings institution in the Commonwealth is prohibited

When the laws, regulations or administrative actions of another state prohibit or unfairly impede a state savings institution from transacting business in that state, then the savings institutions of that state are prohibited from transacting business in the Commonwealth.

1985, c. 425, § 6.1-194.42; 1994, c. 353; 2010, c. 794.



§ 6.2-1151. Applicability of Virginia Stock and Nonstock Corporation Acts

Except as otherwise provided in this chapter, a foreign savings institution conducting a savings institution business in the Commonwealth shall comply with the provisions of the Virginia Stock Corporation Act (§ 13.1-601 et seq.) and the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.) governing the admission and transaction of business by foreign corporations in the Commonwealth.

1985, c. 425, § 6.1-194.43; 2010, c. 794.



§ 6.2-1152. Law applicable to contracts of foreign savings institutions

Any contract made by a foreign savings institution with a resident of the Commonwealth or a foreign corporation authorized to do business in the Commonwealth shall be construed according to the laws of the Commonwealth.

1985, c. 425, § 6.1-194.44; 2010, c. 794.



§ 6.2-1153. Examination and supervision of foreign savings institutions

A. Each foreign savings institution authorized to transact business in the Commonwealth shall furnish to the Commissioner a copy of all periodic reports of examinations of the institution conducted by all supervisory agencies that examine the institution to determine its financial soundness. Such reports shall include the examination reports of the Federal Deposit Insurance Corporation or other federal examining agency. Such report copies shall be furnished to the Commissioner within 10 days after the institution receives the report and shall be in certified form or such other form as is acceptable to the Commissioner. In determining whether such institution is in sound financial condition, the Commissioner shall be entitled to rely solely on such examination reports.

B. The Commission shall enter into cooperative agreements with other supervisory authorities for purposes of determining the financial soundness of the foreign savings institutions doing business in the Commonwealth. The Commission may enter into joint actions with other supervisory authorities having concurrent jurisdiction over foreign savings institutions doing business in the Commonwealth or may take such actions independently to carry out its responsibilities under this chapter and assure compliance with the provisions of this chapter and other applicable financial institution laws of the Commonwealth.

1985, c. 425, § 6.1-194.45; 1990, c. 3; 2010, c. 794.



§ 6.2-1154. Revocation of certificate of authority of foreign savings institution

A. The Commission may revoke a certificate of authority of a foreign savings institution if:

1. The institution fails to conduct its business in the Commonwealth in a manner consistent with the laws of the Commonwealth;

2. The affairs of the institution are in an unsafe condition;

3. The institution refuses to comply with the orders of the Commission or refuses to comply with a request by the Commissioner to review the books and records of the institution; or

4. The institution fails to pay any fees or taxes imposed by the laws of the Commonwealth.

B. The Commission may also revoke the certificate of authority of a foreign savings institution at any time that the Commission determines that the state where the principal place of business of the foreign savings institution is located has enacted or amended its laws or regulations, or taken administrative action, so as to prohibit or unfairly impede a state association or state savings bank from transacting business in that state.

1985, c. 425, § 6.1-194.46; 1994, c. 353; 2010, c. 794.



§ 6.2-1155. Unapproved foreign savings institutions

The Commissioner is authorized to obtain an injunction or to take any other action necessary to prevent any foreign savings institution from doing any business of a savings institution in the Commonwealth without appropriate approval.

1985, c. 425, § 6.1-194.47; 2010, c. 794.



§ 6.2-1156. Activities that are not considered "doing business."

For the purposes of this chapter and any other law of the Commonwealth prohibiting, limiting, regulating, charging or taxing the doing of business in the Commonwealth by foreign savings institutions or foreign corporations of any type, any federal savings institution the principal place of business of which is located outside the Commonwealth, and any foreign savings institution that is subject to state or federal supervision, or both, that by law is subject to periodic examination by such supervisory authority and to a requirement of periodic audit, shall not be considered to be doing business or to have a tax situs or nexus in or with the Commonwealth by reason of engaging in any of the following activities:

1. The purchase, acquisition, inspection, appraisement, holding, sale, assignment, transfer, collecting, and enforcement of obligations or any interest therein secured by real estate mortgages, deeds of trust, or other similar instruments, covering real property located in the Commonwealth, or the foreclosure of such instruments, or the acquisition of title to such property by foreclosure, or otherwise, as a result of default under such instruments, or the holding, protection, rental, maintenance and operation of said property so acquired, or the disposition thereof; or

2. The advertising or solicitation of deposit accounts, or the making of any representations with respect thereto in the Commonwealth through the media of the mail, radio, television, magazines, newspapers, or any other media that are published or circulated within the Commonwealth, if (i) such advertising, solicitation or the making of such representations is accurately descriptive of fact and (ii) no such advertising, solicitation, or the making of such representations contains any reference to insurance or guarantee of accounts, unless the accounts of such institution are insured by the Federal Deposit Insurance Corporation or other insurer approved by the Commissioner.

1985, c. 425, § 6.1-194.48; 1990, c. 3; 2010, c. 794.



§ 6.2-1157. Acquisitions by out-of-state savings institution holding company

A. Any savings institution holding company that does not have a Virginia savings institution subsidiary, except as acquired in the regular course of securing or collecting a debt previously contracted in good faith, may acquire a Virginia savings institution holding company or a Virginia savings institution with the approval of the Commission. Such savings institution holding company shall submit to the Commission an application for approval of such acquisition, which application may be approved if the Commission:

1. Determines that the laws of the state in which the savings institution holding company making the acquisition has its principal place of business do not prohibit or unfairly impede a Virginia savings institution holding company meeting the criteria in this article from acquiring savings institutions or savings institution holding companies in that state;

2. Determines that the laws of the state in which the savings institution holding company making the acquisition has its principal place of business permit such savings institution holding company to be acquired by the Virginia savings institution holding company or Virginia savings institution sought to be acquired. For purposes of this subsection, a Virginia savings institution shall be treated as if it were a Virginia savings institution holding company;

3. Determines either that the Virginia savings institution sought to be acquired has been in existence and continuously operating for more than two years or that all of the savings institution subsidiaries of the Virginia savings institution holding company sought to be acquired have been in existence and continuously operating for more than two years. The Commission may approve the acquisition by such savings institution holding company of all or substantially all of the shares of a savings institution organized solely for the purpose of facilitating the acquisition of a savings institution that has been in existence and continuously operating as a savings institution for more than two years; and

4. Makes the acquisition subject to any conditions, restrictions, requirements or other limitations that would apply to the acquisition by a Virginia savings institution holding company of a savings institution or savings institution holding company in the state where such savings institution holding company making the acquisition has its principal place of business but that would not apply to the acquisition of a savings institution or savings institution holding company in such state by a savings institution holding company all the savings institution subsidiaries of which are located in that state.

B. An out-of-state savings institution holding company that has a Virginia savings institution subsidiary, except as acquired in the regular course of securing or collecting a debt previously contracted in good faith, may acquire any Virginia savings institution or Virginia savings institution holding company with the approval of the Commission. Such savings institution holding company shall submit to the Commission an application for approval of such acquisition, which application may be approved if the Commission:

1. Determines either that the Virginia savings institution sought to be acquired has been in existence and continuously operating for more than two years or that all of the savings institution subsidiaries of the Virginia savings institution holding company sought to be acquired have been in existence and continuously operating for more than two years. The Commission may approve the acquisition by such savings institution holding company of all or substantially all of the shares of the savings institution organized solely for the purpose of facilitating the acquisition of a savings institution that has been in existence and continuously operating as a savings institution for more than two years; and

2. Makes the acquisition subject to any conditions, restrictions, requirements or other limitations that would apply to the acquisition by a Virginia savings institution holding company of a savings institution or a savings institution holding company in the state where such savings institution holding company making the acquisition has its principal place of business but that would not apply to the acquisition of a savings institution or a savings institution holding company in such state by a savings institution holding company all the savings institution subsidiaries of which are located in that state.

1985, c. 425, § 6.1-194.97; 1994, c. 353; 2010, c. 794.



§ 6.2-1158. Acquisitions by out-of-state savings institution

A. Any out-of-state savings institution that is insured by the Federal Deposit Insurance Corporation or other federal insurance agency, may acquire a Virginia savings institution holding company or a Virginia savings institution with the approval of the Commission. Such savings institution shall submit to the Commission an application for approval of such acquisition, which application may be approved if the Commission:

1. Determines that the laws of the state in which the savings institution making the acquisition has its principal place of business do not prohibit or unfairly impede a Virginia savings institution meeting the criteria in this article from acquiring savings institutions or savings institution holding companies in that state;

2. Determines that the laws of the state in which the savings institution making the acquisition has its principal place of business permit such savings institution to be acquired by the Virginia savings institution holding company or Virginia savings institution sought to be acquired;

3. Determines that the Virginia savings institution sought to be acquired has been in existence and continuously operating for more than two years or that all of the Virginia savings institution subsidiaries of the Virginia savings institution holding company sought to be acquired have been in existence and continuously operating for more than two years. The Commission may approve the acquisition by a savings institution of all or substantially all of the shares of a savings institution organized solely for the purpose of facilitating the acquisition of a savings institution that has been in existence and continuously operating as a savings institution for more than two years; and

4. Makes the acquisition subject to any conditions, restrictions, requirements or other limitations that would apply to the acquisition by a Virginia savings institution of a savings institution or savings institution holding company in the state where the savings institution making the acquisition has its principal place of business but that would not apply to the acquisition of a savings institution or savings institution holding company in such state by a savings institution located in that state.

B. An out-of-state savings institution that is insured by the Federal Deposit Insurance Corporation or other federal insurance agency and that has previously acquired a Virginia savings institution or Virginia savings institution holding company may acquire any additional Virginia savings institution or Virginia savings institution holding company with the approval of the Commission. Such savings institution shall submit to the Commission an application for approval of such acquisition, which application may be approved if the Commission:

1. Determines that the Virginia savings institution sought to be acquired has been in existence and continuously operating for more than two years. The Commission may approve the acquisition by a savings institution of all or substantially all of the shares of a savings institution organized solely for the purpose of facilitating the acquisition of a savings institution that has been in existence and continuously operating as a savings institution for more than two years; and

2. Makes the acquisition subject to any conditions, restrictions, requirements or other limitations that would apply to the acquisition by a Virginia savings institution of a savings institution or a savings institution holding company in the state where the savings institution making the acquisition has its principal place of business but that would not apply to the acquisition of a savings institution or a savings institution holding company in such state by a savings institution located in that state.

1985, c. 425, § 6.1-194.98; 1986, c. 500; 1990, c. 3; 1994, c. 353; 2010, c. 794.



§ 6.2-1159. Investigation of application; prescribed investigation period; shortening, lengthening or waiving of period; hearing; appeals

A. For 90 days following receipt of a complete application under § 6.2-1157 or 6.2-1158, the Commission may conduct an investigation for the purpose of determining whether:

1. The proposed acquisition would be detrimental to the safety and soundness of the applicant or the Virginia savings institution or Virginia savings institution holding company that the applicant seeks to acquire or control;

2. The applicant, its directors and officers, if applicable, and any proposed new directors and officers, of the Virginia savings institution or Virginia savings institution holding company that the applicant seeks to acquire, are qualified by character, experience and financial responsibility to control and operate a Virginia savings institution or Virginia savings institution holding company;

3. The proposed acquisition would be prejudicial to the interests of the depositors, creditors, beneficiaries of fiduciary accounts or shareholders of the Virginia savings institution holding company or any Virginia savings institution that the applicant seeks to acquire or control; and

4. The acquisition is in the public interest.

B. The 90-day investigation period may be shortened or waived by the Commission, as it deems appropriate, if the Commission finds that it must act immediately in order to prevent the probable failure of a Virginia savings institution involved. The 90-day investigation period may be extended if the Commission determines that the applicant has not furnished all the information necessary to make the determination under § 6.2-1157 or 6.2-1158 or that the information submitted is substantially inaccurate or misleading.

C. Within the prescribed investigation period, or any extension thereof, and upon request of the applicant or the Virginia savings institution or Virginia savings institution holding company that the applicant seeks to acquire or control, or upon its own motion, the Commission may order a hearing concerning the proposed acquisition.

D. Within the prescribed investigation period, or any extension thereof, the Commission, by giving written notice of its decision and the reasons therefor to the applicant and to the Virginia savings institution or Virginia savings institution holding company that the applicant seeks to acquire or control, may: (i) approve the application, (ii) disapprove the application, or (iii) impose such conditions on the acquisition as the Commission may deem advisable to effect the purpose of this article.

1985, c. 425, § 6.1-194.99; 2010, c. 794.



§ 6.2-1160. Notice of intent to acquire out-of-state savings institution

A Virginia savings institution, a Virginia savings institution holding company, or an out-of-state savings institution holding company owning subsidiaries that conduct a savings institution business in the Commonwealth shall file with the Commission notice of its intention to acquire a financial institution outside Virginia, together with such information as the Commission may request. The Commission shall within 30 days or an extended period not exceeding 15 days, disapprove such acquisition if it determines that the acquisition could affect detrimentally the safety or soundness of a Virginia savings institution. The Commission may approve such acquisition prior to the expiration of the 30-day period if it determines that the acquisition will not affect detrimentally the safety or soundness of such Virginia savings institution.

1985, c. 425, § 6.1-194.105; 1994, c. 353; 2010, c. 794.



§ 6.2-1161. Applicable laws and regulations; enforcement by Commission

A. Any Virginia savings institution that is controlled by a savings institution holding company that is not a Virginia savings institution holding company shall be subject to all laws of the Commonwealth and all regulations under such laws that are applicable to Virginia savings institutions controlled by Virginia savings institution holding companies.

B. The Commission shall adopt such regulations, including the imposition of reasonable application and administration fees, as it finds necessary to implement the provisions of this article.

C. The Commission shall have the same powers to enforce the provisions of this article as those granted under Article 9 (§ 6.2-1191 et seq.) of this chapter.

1985, c. 425, §§ 6.1-194.102, 6.1-194.104; 2010, c. 794.



§ 6.2-1162. Periodic reports; interstate agreements

A. The Commission may examine any out-of-state savings institution holding company owning a Virginia savings institution and each of its Virginia or non-Virginia savings institution or nonsavings institution subsidiaries and shall require reports of each savings institution holding company subject to this chapter. Such reports shall be filed under oath with such frequency and in such scope and detail as may be appropriate for the purpose of assuring continuing compliance with the provisions of this chapter.

B. Prior to approving an acquisition under the provisions of this article, the Commission shall enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any savings institution holding company that has a Virginia savings institution subsidiary or any subsidiary of such holding company and may accept reports of examination and other records from such authorities in lieu of conducting its own examinations. The Commission may enter into joint actions with other regulatory authorities having concurrent jurisdiction over any savings institution holding company that has a Virginia savings institution subsidiary or may take such actions independently to carry out its responsibilities under this chapter, assure the safety and soundness of any Virginia savings institution, and assure compliance with the provisions of this chapter and the applicable savings institution laws of the Commonwealth.

1985, c. 425, § 6.1-194.103; 1994, c. 353; 2010, c. 794.



§ 6.2-1163. Application of article to bank or bank holding company

For purposes of this chapter, any bank or bank holding company seeking to acquire a savings institution or savings institution holding company, shall be deemed to be a savings institution or savings institution holding company, as the case may be, for purposes of determining whether such bank or bank holding company is permitted to acquire the savings institution or savings institution holding company in question.

1987, c. 634, § 6.1-194.107; 2010, c. 794.



§ 6.2-1164. Acquisitions of state savings bank or holding companies by out-of-state financial institutions

A state savings bank, or holding company thereof, may not be acquired by a financial institution, or financial institution holding company, whose principal place of business is outside the Commonwealth, except in accordance with the provisions of this article.

1991, c. 230, § 6.1-194.132; 2010, c. 794.



§ 6.2-1165. Nonseverability

Notwithstanding the provisions of § 1-243, if any portion of this article pertaining to the terms and conditions for and limitations upon acquisition of Virginia savings institution holding companies and Virginia savings institutions by savings institutions and savings institution holding companies that do not have their principal place of business in the Commonwealth is determined to be invalid for any reason by a final nonappealable order of any appropriate Virginia or federal court, then §§ 6.2-1157 through 6.2-1164 shall be void and of no further effect from the effective date of such order. Any transaction that has been lawfully consummated pursuant to this article prior to a determination of invalidity shall be unaffected by such determination.

1985, c. 425, § 6.1-194.106; 1994, c. 353; 2010, c. 794.



§ 6.2-1166. Accounts of state savings institutions

Notwithstanding any restriction in its articles of incorporation limiting the number, kinds and classes of accounts that it may offer, a state savings institution may offer such accounts, including checking accounts, time deposit accounts, and savings accounts, as its board of directors may authorize from time to time. A state savings institution may pay interest on such accounts at such rates and under such terms and conditions as its board of directors may direct from time to time, subject to any restrictions and limitations imposed by state or federal law on the payment of interest.

1985, c. 425, § 6.1-194.49; 1991, c. 230, § 6.1-194.133; 2010, c. 794.



§ 6.2-1167. Rules governing withdrawal

A. The holder of a savings account in a savings institution shall have the right to withdraw all or any part of his account. A savings institution shall have the right to establish the rules governing the withdrawals and may from time to time fix the period of notice required to be given for withdrawal. In no event shall a savings institution delay or postpone the whole or partial payment of the value of any savings account pursuant to a written withdrawal application by a savings account holder for a period exceeding 30 days following the receipt of such application without first securing written permission from the Commissioner.

B. The holder of a federal tax and loan account or note account as defined in regulations of the U.S. Treasury Department or other federal agency shall have the right of immediate withdrawal of all or any part of such account. In no event shall a savings institution delay or postpone the whole or partial payment of such an account pursuant to a written application by the account holder.

Code 1950, § 6-201.21; 1960, c. 402; 1966, c. 584, § 6.1-148; 1972, c. 796, § 6.1-195.21; 1979, c. 76; 1985, c. 425, § 6.1-194.50; 1990, c. 3; 1991, c. 230, § 6.1-194.134; 2010, c. 794.



§ 6.2-1168. Redemption

At any time that funds are on hand for the purpose, a mutual savings institution shall have the right to redeem by lot or otherwise, as the board of directors may determine, all or any part of any of its savings accounts on an earnings date by giving 30 days' notice by certified mail addressed to each affected account holder at his last address as recorded on the books of the institution. No mutual savings institution shall redeem any of its savings accounts when its liabilities exceed its assets or when it has applications for withdrawal that have been on file more than 30 days and have not been reached for payment. The redemption price of savings accounts redeemed shall be the full value of the account redeemed, as determined by the board of directors, but in no event shall the redemption price be less than the withdrawal value. If the notice of redemption has been duly given, and if on or before the redemption date the funds necessary for such redemption have been set aside to be, and continue to be, available therefor, interest upon the accounts called for redemption shall cease to accrue from and after the date specified as the redemption date. All rights with respect to such accounts shall terminate upon the redemption date, other than any right of the account holder of record to receive the redemption price without interest. Accounts called for redemption, if unclaimed, shall be subject to the Uniform Disposition of Unclaimed Property Act (§ 55-210.1 et seq.).

1985, c. 425, § 6.1-194.51; 2010, c. 794.



§ 6.2-1169. Accounts of savings institutions as legal investments and as security

Administrators, executors, custodians, conservators, guardians, trustees, and other fiduciaries, insurance companies, business and manufacturing companies, banks, trust companies, credit unions and other types of similar financial organizations, charitable, educational, and eleemosynary funds and organizations, and all agencies, localities, and other political subdivisions and governmental units of the Commonwealth are specifically authorized to invest funds held by them, without any order of any court, in accounts of savings institutions authorized to do business in the Commonwealth. Such investments shall be deemed and held to be legal investments for such funds. The provisions of this section are supplemental to any and all other laws relating to and declaring what shall be legal investments for the persons referred to in this section.

1972, c. 796, § 6.1-195.50; 1985, c. 425, § 6.1-194.52; 2010, c. 794.



§ 6.2-1170. Deposits of federal taxes and U.S. Treasury tax and loan accounts

Savings institutions may:

1. Serve as depositories for federal taxes and for U.S. Treasury tax and loan deposits;

2. Satisfy any requirements in connection therewith, including maintaining tax and loan accounts and note accounts, as defined by regulations of the U.S. Treasury Department or other federal agency;

3. Pledge collateral; and

4. Satisfy the requirements of the U.S. Treasury Department in connection with such deposits.

1979, c. 77, § 6.1-195.22:2; 1985, c. 425, § 6.1-194.53; 1990, c. 3; 1991, c. 230, § 6.1-194.135; 2010, c. 794.



§ 6.2-1171. Accounts under federal Self-Employed Individuals Tax Retirement Act and federal Employee Retirement Income Security Act of 1974 (P.L. 93-406, 88 Stat. 829)

A. To the extent allowed by federal law, an insured savings institution may act as trustee or custodian under the federal Self-Employed Individuals Tax Retirement Act of 1962, as amended. Funds held as such trustee or custodian may be invested in accounts of the association to the extent that the trust, custodial or other plan does not prohibit such investment.

B. To the extent allowed by federal law, an insured savings institution may act as trustee or custodian of individual retirement accounts under the federal Employee Retirement Income Security Act of 1974 (P.L. 93-406, 88 Stat. 829), as amended. Contributions may be accepted and interest thereon retained by such institution pursuant to forms provided by it and may be invested in accounts of the institution in accordance with the terms upon which such contributions were accepted.

1972, c. 796, § 6.1-195.49; 1975, c. 79, § 6.1-195.49:1; 1985, c. 425, § 6.1-194.54; 1986, c. 509; 2010, c. 794.



§ 6.2-1172. Accounts issued in name of minor

A savings institution may issue accounts to a minor as sole and absolute owner of the account. With respect to any such account, a savings institution may (i) receive deposits by or for the minor owner, (ii) pay withdrawals, (iii) accept pledges to the association, and (iv) act in any other manner with respect to such accounts on the order of the minor owner. Any payment or delivery of funds from such account to its owner, or payment of a check or other written order for withdrawal signed by its minor owner, shall be a valid and sufficient release and discharge of the institution for any payment or delivery so made. The parent or guardian of the minor owner shall not in his capacity as parent or guardian have the power to withdraw or transfer funds in any such account unless the minor has given written notice to the association to accept the signature of such parent or guardian.

Code 1950, § 6-201.23; 1960, c. 402; 1966, c. 584, § 6.1-150; 1972, c. 796, § 6.1-195.25; 1985, c. 425, § 6.1-194.55; 2010, c. 794.



§ 6.2-1173. Powers of attorney on accounts

Any savings institution may continue to recognize the authority of an attorney-in-fact authorized in writing to manage or to make withdrawals, either in whole or in part, from any account until it receives written notice or is on actual notice of the revocation of his authority. For the purposes of this section, written notice of death of the owner of the account shall constitute written notice of revocation of the authority of his attorney. Written notice of the adjudication of incapacity of an account owner shall constitute written notice of revocation of the authority of his attorney unless under the laws of the Commonwealth the authority of the attorney-in-fact survives such adjudication. Payment of the account in accordance with the provisions of this section shall constitute a full discharge and acquittance of the association as to such account.

1972, c. 796, § 6.1-195.27; 1985, c. 425, § 6.1-194.56; 1997, c. 801; 2010, c. 794.



§ 6.2-1174. Accounts of deceased or incompetent persons

A. A savings institution may pay funds held in the account of a deceased person or a person under disability to the personal representative, committee, conservator, guardian, or curator of such person upon proper proof of the appointment and qualification of such fiduciary. Any savings institution making such payment shall not thereafter be liable for the amount thereof to any person. The presentation of a duly certified letter or certificate of qualification as personal representative or other fiduciary shall be conclusive proof of the jurisdiction of the court issuing the same.

B. A savings institution that has not received written notice and is not on actual notice that an account owner is deceased or has been adjudicated incompetent may pay or deliver funds held in such person's account in accordance with the provisions of the account contract without liability to any person for the amounts so paid or delivered.

Code 1950, § 6-201.25; 1960, c. 402; 1966, c. 584, § 6.1-152; 1972, c. 796, § 6.1-195.28; 1985, c. 425, § 6.1-194.57; 2010, c. 794.



§ 6.2-1175. Repealed

Repealed by Acts 2010, c. 269, cl. 2.



§ 6.2-1176. Accounts of fiduciaries

A savings institution may issue accounts in the name of any administrator, executor, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries. The payment of funds from any such account pursuant to a check or other written order of withdrawal signed by the fiduciary, the delivery of funds in such account to such fiduciary, or a receipt signed by any such fiduciary with regard to the payment of funds from such account, shall be a valid and sufficient release and discharge of the institution for the payment or delivery so made.

1985, c. 425, § 6.1-194.59; 2010, c. 794.



§ 6.2-1177. Savings institution need not inquire as to fiduciary funds deposited in fiduciary's personal account

If any fiduciary or agent makes a deposit in a savings institution to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks drawn by him upon an account in the name of his principal, if he is empowered to draw checks thereto, or of checks payable to his principal and endorsed by him as fiduciary, the institution receiving the deposit:

1. Shall not be required to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and

2. Is authorized to pay the amount of the deposit or any part thereof upon the withdrawal by the fiduciary without being liable to the principal, unless the institution receives the deposit or pays the withdrawal with (i) actual knowledge that the fiduciary, in making such deposit or in making such withdrawal, is committing a breach of his obligation as fiduciary or (ii) knowledge of such facts that its action in receiving the deposit or paying the withdrawal amounts to bad faith.

1980, c. 329, § 6.1-195.27:1; 1985, c. 425, § 6.1-194.60; 2010, c. 794.



§ 6.2-1178. Accounts held by various trustees for same beneficiary

Whenever trust interests or accounts are created for the same beneficiary, and each interest or account is in the name of a separate and distinct trustee or combination of trustees, each trust interest or account shall constitute a separate, distinct, and valid trust entity for all purposes.

Code 1950, § 6-201.22:1; 1966, cc. 219, 584, § 6.1-149.1; 1972, c. 796, § 6.1-195.24; 1985, c. 425, § 6.1-194.61; 2010, c. 794.



§ 6.2-1179. Real estate loans; required investment

A. A state savings institution may originate, invest in, sell, purchase, service, participate, or otherwise deal in loans secured by a lien on real estate, subject to the requirements of this chapter. Such loans that are insured, guaranteed or made under a firm commitment to be sold, assigned or otherwise transferred to an agency or instrumentality of the federal government or to a corporation organized under the laws of the United States, including the Department of Housing and Urban Development, the Department of Veterans Affairs, the Federal National Mortgage Association, the Government National Mortgage Association or the Federal Home Loan Mortgage Corporation, may be made in accordance with the requirements of such federal agencies, instrumentalities or corporations.

B. At least 60 percent of assets of a state savings institution shall be invested in real estate loans. For purposes of meeting this 60-percent requirement, a savings institution may include (i) loans secured by a lien on a manufactured building or buildings; (ii) the value of securities held by it that represent a beneficial interest, participation interest or other similar interest in loans secured by a lien on real estate including participation certificates issued by the Federal National Mortgage Association, Government National Mortgage Association or the Federal Home Loan Mortgage Corporation; and (iii) the value of liquid assets equal to the minimum liquid asset requirement for membership in a Federal Home Loan Bank.

C. A state savings institution may not purchase, participate in or acquire an interest in any real estate loan that it could not legally make, without the prior approval of the Commissioner.

1985, c. 425, § 6.1-194.62; 1990, c. 3; 2010, c. 794.



§ 6.2-1180. Appraisals; loan-to-value ratios

A. A savings institution may make a real estate loan only after a qualified person designated by the savings institution has submitted a signed appraisal of the security property, except that an insured or guaranteed loan may be made on the basis of a valuation of the security property furnished to the savings institution by the insuring or guaranteeing agency.

B. At the time of origination, a real estate loan may not exceed 100 percent of the appraised fair market value of the security property. During the term of the loan, the loan-to-value ratio may increase above the maximum permissible percentage if the increase results from an adjustment authorized by § 6.2-1182. In the case of a home loan secured by borrower-occupied property, the loan balance may not exceed 125 percent of the original appraised value of the property during the term of the loan, unless the loan contract provides that the payment shall be adjusted at least once every five years, beginning no later than the 10th year of the loan, to a level sufficient to amortize the loan at the then-existing interest rate and loan balance for the remaining term of the loan. The 125 percent limitation shall not apply to that portion of a loan balance that is interest received in the form of a percentage of the appreciation in value of the security property.

1985, c. 425, § 6.1-194.63; 1991, c. 230, § 6.1-194.151; 2010, c. 794.



§ 6.2-1181. Initial repayments on real estate loans

Repayments on real estate loans shall begin not later than 60 days after the loan proceeds are disbursed. If such loan is for construction, substantial alteration, repair, or improvement of the real estate securing the loan, repayments may begin not later than 60 months after the date of the first loan disbursement, and interest shall be payable at least semiannually until regular periodic payments begin. In the case of a home loan where the loan proceeds are to be used for construction, substantial alteration, repair, or improvement of the security property, repayments must begin not later than 36 months after the date of the first disbursement, with interest payable at least semiannually until regular periodic payments begin.

1985, c. 425, § 6.1-194.64; 1991, c. 230, § 6.1-194.151; 2010, c. 794.



§ 6.2-1182. Adjustable real estate loans

A state savings institution may adjust the interest rate, payment, balance, or term to maturity on any real estate loan as authorized by the loan contract, and may receive a portion of the consideration for making a real estate loan in the form of a percentage of the amount by which the current market value of the property, during the loan term or at maturity, exceeds the original appraised value.

1985, c. 425, § 6.1-194.65; 1991, c. 230, § 6.1-194.151; 2010, c. 794.



§ 6.2-1183. Special provisions for home loans

The loan term of a home loan shall not exceed 40 years, with interest payable at least semiannually, except as expressly authorized elsewhere in this chapter. Payments on the loan balance, for other than nonamortized and line-of-credit loans, shall be made in at least semiannual installments, except that loans made on the security of farm residences and combinations of farm residences and commercial farm real estate may be repayable in annual installments. The loan may be fully amortized, partially amortized, nonamortized, or a line-of-credit loan. The loan contract may provide for the deferral of principal and capitalization of a portion of interest, or of all interest on loans to natural persons secured by borrower-occupied property and on which periodic advances are being made.

1985, c. 425, § 6.1-194.66; 1991, c. 230, § 6.1-194.151; 2010, c. 794.



§ 6.2-1184. Dealing with successors in interest

In the case of any investment made by a savings institution in a real estate loan, if (i) the ownership of the real estate security or any part thereof becomes vested in a person other than the party originally executing the security instruments and (ii) there is not an agreement in writing to the contrary, a savings institution may, without notice to such party, deal with such successor in interest with reference to that mortgage and the debt thereby secured in the same manner as with such party. The savings institution may forbear to sue or may extend time for payment, or otherwise modify the terms, of the debt secured thereby without discharging or in any way affecting the original liability of such party or parties thereunder or upon the debt thereby secured.

1985, c. 425, § 6.1-194.67; 2010, c. 794.



§ 6.2-1185. Trustees on loans secured by deed of trust

Any savings institution in connection with making loans secured by deed of trust is empowered to elect a trustee, which may be a service corporation, at such times and for such terms as may be prescribed by its charter or bylaws. All the rights, titles, duties, and obligations of such a trustee relating to loans secured by deed of trust shall pass by operation of law to his successor in office. Every right of the savings institution required to be exercised by or through such trustee, whether it is the sale of property or some other act, shall be done, enforced and carried out by the trustee in office at the time when such rights are exercised by or for the savings institution. All sales or conveyances heretofore or hereafter made by a trustee appointed in the manner designated in this section shall be as valid and binding as though the sale or conveyance had been made by the trustee named in the deed of trust. A majority of the trustees in office are empowered to conduct sales and make conveyances in pursuance thereof with the same force and effect as though all the trustees had acted; and when there are two trustees either one may act.

1985, c. 425, § 6.1-194.68; 2010, c. 794.



§ 6.2-1186. General investment authority of state savings institutions

A. Subject to the powers and limitations regarding real estate loans set forth in § 6.2-1179, and except as provided in § 6.2-1187 with respect to state savings banks, the assets of a state savings institution may be invested only:

1. In real and personal property necessary for the conduct of its business and in real estate to be held for its future accommodation. A savings institution may invest in an office building or buildings and appurtenances for the transaction of its business, or for the transaction of such business and for rental. Except as provided in § 6.2-1187 with respect to savings banks, no such investment described in the preceding sentence may be made without the prior approval of the Commissioner if the total amount of the investment exceeds 50 percent of capital stock paid-in and unimpaired and 50 percent of unimpaired combined surplus and undivided profits, or, in the case of a mutual association, 50 percent of general reserve and surplus;

2. In stock and other securities or obligations of a service corporation. Unless specifically authorized by the Commissioner, a state savings institution shall not invest more than 10 percent, in the aggregate, of its assets in the investments specified in this subdivision. A service corporation may charge and collect such finance charges, fees and interest rates as state savings institutions are authorized to charge and collect. A service corporation, directly or indirectly, may engage in providing real estate brokerage services for property owned by a state savings institution owning capital stock in the service corporation, by the service corporation, or a joint venture in which the service corporation is a participant, but no service corporation, state savings institution or holding company that has control, as defined in § 6.2-701, over a state savings institution may engage directly or indirectly in providing real estate brokerage services for property owned by third parties. Nothing in this subdivision shall prohibit (i) a state savings bank or its affiliates or (ii) a holding company that has control over a state savings institution from engaging in third party real estate brokerage in any state, other than the Commonwealth, that permits such activities by its state chartered savings institutions, or their affiliates or holding companies;

3. If the savings institution is a state association, in the purchase of real estate for the purpose of producing income or for inventory and sale or for improvement including the erection of buildings thereon, for sale or rental purposes, and such an association may hold, sell, lease, operate or otherwise exercise the rights of an owner of any such property. Unless specifically authorized by the Commissioner, a state association shall not invest more than 10 percent, in the aggregate, of its assets in the investments specified in this subdivision;

4. In obligations that are fully guaranteed as to principal and interest by the United States or the Commonwealth;

5. In stock or obligations of any Federal Home Loan Bank or Federal Reserve Bank;

6. In obligations of, or issued by, any other state or political subdivision thereof, so long as such obligations continue to hold one of the four highest national investment grade ratings;

7. In obligations of, or issued by, any locality, district, or other political subdivision of the Commonwealth, or any public instrumentality or public authority created by act of the General Assembly, so long as such obligations continue to hold one of the four highest national investment grade ratings;

8. If the savings institution is a state association, in deposits in banks for savings and loan associations;

9. In stock, obligations or other instruments of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, or any successor thereto;

10. In obligations of, or guaranteed as to principal and interest by, Canada or any province thereof, provided that the principal and interest of any such obligations are payable in United States funds;

11. In demand, time, or savings deposits, shares or accounts, or other obligations of any financial institution the accounts of which are insured by a federal agency or other insurer approved by the Commissioner;

12. In bankers' acceptances that are eligible for purchase by Federal Reserve Banks;

13. In loans to individuals for personal, family or household purposes and loans reasonably incident thereto, including loans to dealers in consumer goods for purposes of financing inventory and floor planning. Such loans may be evidenced by installment consumer paper that is transferred to a savings institution by an endorser or guarantor, provided that such paper shall carry a full or limited endorsement or guarantee of the person transferring the same and the savings institution shall have a certificate of a responsible officer designated by its board for that purpose stating that the responsibility of the maker of such obligation has been evaluated and the savings institution is relying primarily upon such maker for the payment of such obligation;

14. Loans secured by savings accounts of the association;

15. In unsecured single payment personal loans to individuals with a term of not more than 12 months;

16. In personal property, which term as used herein shall include fixtures, acquired upon the specific request of and for lease to a customer, subject to the following limitations:

a. The rentals receivable by the association under the initial lease of any item of personal property shall at least equal the cost to the savings institution of such item of personal property;

b. The savings institution shall have a certificate of a responsible officer designated by its board for that purpose stating that the responsibility of the lessee has been evaluated and approved by such officer; and

c. Upon the expiration of any lease, whether by virtue of the lease agreement or by virtue of the retaking of possession by the association, such personal property shall be relet, sold or otherwise disposed of, or charged off within one year from the time of expiration of such lease;

17. In secured or unsecured credit to cover payment of checks, drafts or other fund transfer orders in excess of the available balance of an account on which they are drawn. Such extensions of credit must be paid off within 30 days after the extension of credit is made. The 30-day limitation on repayment shall apply only to inadvertent overdrafts by the account owner, and shall not apply to extensions of credit, agreed upon in writing, whereby the borrower is permitted to access the line of credit by check, draft or other fund transfer order;

18. In loans for commercial, corporate, business or agricultural purposes. Unless specifically authorized by the Commissioner, (i) a state association shall not invest more than 10 percent of its assets, and (ii) a state savings bank shall not invest more than 20 percent of its assets, in loans for commercial, corporate, business or agricultural purposes. The percentage-of-assets limitations in the preceding sentence shall not apply to overdraft loans, commercial real estate loans, loans to a service corporation the stock of which is owned by the savings institution, or loans to dealers in consumer goods for inventory or floor planning financing;

19. In commercial paper rated in the highest or second highest categories as of the date of purchase, as shown by the most recently published rating by at least two nationally recognized investment rating services;

20. In corporate debt securities, including corporate debt securities convertible into stock, that may be sold with reasonable promptness at a price that corresponds reasonably to their fair market value, and that are rated in at least the third highest category by a nationally recognized investment rating service in its most recently published ratings before the date of purchase of the security;

21. In shares in open-end management investment companies; and

22. Any other obligations, instruments or investments that are specifically approved by the Commissioner.

B. In addition to the items authorized by subsection A, a state savings institution may:

1. Issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations; and

2. Issue commercial and standby letters of credit in conformance with the Uniform Commercial Code (§ 8.1A-101 et seq.) or the Uniform Customs and Practice for Documentary Credits published as International Chamber of Commerce publication No. 600, and may pledge collateral to secure its obligations thereunder, subject to the following requirements:

a. Each letter of credit shall conspicuously state that it is a letter of credit;

b. The issuer's undertaking shall contain a specified expiration date or be for a definite term, and shall be limited in amount;

c. The issuer's obligation to pay shall be solely dependent upon the presentation of conforming documents as specified in the letter of credit, and not upon the factual performance or nonperformance by the parties to the underlying transaction; and

d. The account party shall have an unqualified obligation to reimburse the issuer for payments made under the letter of credit.

C. The Commission may adopt such regulations as may be required to prevent excessive aggregate amounts of lending by an association to any one individual or entity.

Code 1950, § 6-201.29; 1960, c. 402; 1962, c. 170; 1964, c. 151; 1966, c. 584, § 6.1-157; 1968, c. 255; 1970, c. 237; 1972, c. 796, § 6.1-195.34; 1974, c. 284; 1975, c. 448; 1976, cc. 263, 487; 1977, c. 140; 1978, c. 351; 1979, c. 81; 1980, c. 706; 1981, c. 59; 1982, c. 209; 1983, c. 447; 1985, c. 425, § 6.1-194.69; 1986, c. 509; 1988, c. 4; 1989, cc. 28, 396, 626; 1990, c. 3; 1991, c. 230, § 6.1-194.136; 1992, c. 51; 1994, c. 330; 2003, c. 353; 2010, c. 794.



§ 6.2-1187. Investment authority of state savings banks

Notwithstanding any provision of § 6.2-1186 to the contrary:

1. A state savings bank shall not invest in an office building or buildings and appurtenances for the transaction of its business, or for the transaction of such business and for rental, without the prior approval of the Commissioner if the total amount of the investment exceeds the aggregate amount of the savings bank's unimpaired capital fund;

2. A service corporation described in subdivision A 2 of § 6.2-1186 in which a savings bank invests shall be subject to state and local taxation in the same manner as are savings banks;

3. The assets of a state savings bank may be invested in stock or obligations of the Federal Deposit Insurance Corporation;

4. The assets of a state savings bank may be invested in commercial paper eligible for purchase by Federal Reserve Banks;

5. A state savings bank shall not invest more than 20 percent of its assets in loans the primary security for which is nonresidential real estate; and

6. A state savings bank shall conform to the loans-to-one-borrower limitations contained in § 6.2-875.

1991, c. 230, § 6.1-194.136; 1994, c. 330; 2003, c. 353; 2010, c. 794.



§ 6.2-1188. Effect of repeal or amendment of statute or regulation on existing loan or investment

Any investment or loan that was in compliance with the provisions of this chapter or a regulation of the Commission in existence when such investment or loan was made shall remain a legal investment or loan even though the power to make such investment or loan in the future is amended or revoked by regulation or by action of the General Assembly.

1985, c. 425, § 6.1-194.70; 1991, c. 230, § 6.1-194.137; 2010, c. 794.



§ 6.2-1189. Limitation on liability of savings institutions making loans for certain purposes

A savings institution that makes a loan, the proceeds of which are used or may be used by the borrower to finance the purchase, design, manufacture, construction, repair, modification, or improvement of real or personal property for personal use, or for sale or lease to others, or for the acquisition or operation of a business, shall not be held liable to such borrower or to any third persons (i) for any loss or damage occasioned by any defect in the real or personal property so purchased, designed, manufactured, constructed, repaired, modified, or improved, (ii) for any loss or damage resulting from the failure of the borrower to use due care in the design, manufacture, construction, repair, modification, or improvement of any such real or personal property, or (iii) for the acts or omissions of the borrower in acquisition or operation of a business, unless such loss or damage is a result of an action of the savings institution outside the scope of its business as a savings institution, or unless the institution has knowingly been a party to misrepresentations with respect to such real or personal property.

1972, c. 796, § 6.1-195.6; 1985, c. 425, § 6.1-194.71; 1987, c. 335; 2010, c. 794.



§ 6.2-1190. Perfection of certain security interests

When securities are sold by a savings institution subject to an obligation of repurchase, any security interest or interest of ownership therein may be perfected (i) as specified by Title 8.8 or Title 8.9A; (ii) by designation to the person holding physical custody thereof, which shall include a person keeping the master records, in case of securities identified by book entry only, that certain securities identified by serial number or dollar amount are held for the benefit of third parties other than the savings institution, who may, but need not be, identified by name; or (iii) by physical separation on the premises of the savings institution in a separate drawer, compartment, or other facility. The savings institution may, from time to time, instruct any third party holding such securities that the previously identified securities or an amount of such securities previously identified as pledged or belonging to third parties, have been released from such pledge by payment of all or part of the amount due, or have been repurchased. There shall be an identification on the records of the savings institution of the persons who are pledgees or owners of such securities.

1983, c. 446, § 6.1-195.22:3; 1985, c. 425, § 6.1-194.72; 1986, c. 509; 2010, c. 794.



§ 6.2-1191. General supervisory powers of Commission

The Commission shall have general supervisory powers with respect to all state associations, state savings banks and their holding companies, foreign savings institutions transacting business in the Commonwealth, savings institution holding companies whose principal place of business is located in the Commonwealth, service corporations that are owned or controlled by one or more state savings banks, service corporations the principal offices of which are located in the Commonwealth or that are owned or controlled by one or more state associations, and any other person who is subject to the provisions of this chapter.

1985, c. 425, § 6.1-194.73; 1991, c. 230, § 6.1-194.139; 2010, c. 794.



§ 6.2-1192. Regulations

A. The Commission may adopt such regulations as it deems appropriate to effect the purposes of this chapter. Before adopting any regulation, the Commission shall give reasonable notice of its content and shall afford interested parties an opportunity to present evidence and be heard, in accordance with the Commission's Rules.

B. The Commission may adopt such regulations as may be necessary to permit state savings institutions to have powers comparable with those of federal savings institutions, regardless of any then existing statute, regulation or court decision limiting or denying such powers to state savings institutions. The requirement of a public hearing shall not automatically apply to regulations adopted under this subsection, but the Commission may have such hearing as it deems appropriate.

C. The Commission may adopt regulations governing savings institution holding companies doing business in the Commonwealth, including the activities of such companies and their subsidiaries.

D. The Commissioner shall publish and mail to each state savings institution and foreign savings institution doing business in the Commonwealth a copy of all regulations of the Commission in effect pertaining to such savings institutions at such times as he may deem proper.

E. Regulations adopted by the Commission shall continue in effect until amended or revoked by the Commission or superseded by action of the General Assembly.

1972, c. 796, § 6.1-195.72; 1985, c. 425, §§ 6.1-194.74, 6.1-194.75, 6.1-194.76, 6.1-194.87; 1990, c. 3; 1991, c. 230, §§ 6.1-194.140, 6.1-194.141, 6.1-194.142; 1996, c. 16; 2010, c. 794.



§ 6.2-1193. Statements to be furnished by Commission to directors of savings institutions

The Commission shall prepare and make available to each member of the board of directors of every state savings institution a statement describing generally their duties and responsibilities. The statement shall include a brief outline of the examining procedure employed by the Commission, an explanation of the distinction between an examination and an audit, and any information that the Commission deems necessary to apprise the directors of the necessity for an adequate system of internal controls.

Code 1950, § 6-201.59; 1960, c. 402; 1966, c. 584, § 6.1-189; 1972, c. 796, § 6.1-195.69; 1985, c. 425, § 6.1-194.77; 1991, c. 230, § 6.1-194.143; 2010, c. 794.



§ 6.2-1194. State savings institutions to furnish financial statements and reports

A. Every state savings institution shall furnish the Commission within 30 days after the close of its fiscal year a statement of its financial condition on forms supplied by the Commission. The statements shall be made in accordance with forms prescribed by the Commission, certified under oath by the president or treasurer of the savings institution, and attested by at least three of its directors. Insofar as practicable, the reports required by this section shall conform to those required of savings institutions insured by any instrumentality of the federal government that insures or regulates savings institutions. The Commission shall allow state savings institutions to submit the statements electronically. Any state association that submits such statements electronically shall maintain a copy of the statement with the required certified signatures affixed.

B. Every state savings institution shall make such other reports as the Commission may from time to time require.

Code 1950, § 6-201.57; 1960, c. 402; 1966, c. 584, § 6.1-187; 1972, c. 796, § 6.1-195.67; 1985, c. 425, § 6.1-194.78; 1991, c. 230, § 6.1-194.144; 1996, c. 14; 1997, c. 407; 2010, c. 794.



§ 6.2-1195. Examination of state savings institutions and affiliates by Commissioner; report of examination

A. As used in this section, the term "affiliate of any state savings institution" means any entity (i) of which the state savings institution, directly or indirectly, owns or controls either a majority of the voting shares or more than 50 percent of the number of shares voted for the election of its directors, trustees, or other persons exercising similar functions at the preceding election, or controls in any manner the election of a majority of its directors, trustees, or other persons, exercising similar functions, (ii) of which control is held, directly or indirectly, through stock ownership or in any other manner, by the shareholders of such state savings institution who own or control either a majority of the shares of the state savings institution or more than 50 percent of the number of shares voted for the election of directors of the state savings institution at the preceding election, or by trustees for the benefit of the shareholders of the state savings institution, or (iii) of which a majority of the directors, trustees, or other persons exercising similar functions are directors of the state savings institution.

B. The Commissioner shall, not less than once during any period of three consecutive calendar years, or at such additional times as he deems necessary, with or without previous notice, examine each state savings institution. A copy of the report of all examinations shall be furnished to the savings institution. The report shall be presented by the president or other chief executive officer to the directors at their next meeting.

C. No other copies of a report of examination shall be made except as necessary for review by officers and directors of the state savings institution. Copies of the report made for officers and directors of the savings institution shall not be removed from the premises of such savings institution and shall be destroyed after the review has been completed. The original examination report shall be kept among the records of the Bureau. Upon resolution of the board of directors of a savings institution, examination reports may be inspected in the savings institution by such other persons as the board may specify.

D. In connection with the examination of any state savings institution, the Commission may make or cause to be made an examination of the affiliates of the state savings institution as shall be necessary to ascertain the financial condition of the savings institution and disclose fully the relations between the savings institution and its affiliates and the effect of such relations upon the affairs of the savings institution.

E. Upon written application made to the Commission by the board of directors or by the stockholders representing two-fifths of the total outstanding capital stock of any savings institution incorporated under the laws of and doing business in the Commonwealth, or when, in the judgment of the Commission, it may be necessary for the protection of the public or of persons depositing or dealing with such state savings institution, the Commission shall cause to be made a special examination of such state savings institution. All expenses incident to such special examination may be charged to the state savings institution so examined and shall be paid by the savings institution so charged.

Code 1950, § 6-201.54; 1960, c. 402; 1966, c. 584, § 6.1-184; 1972, c. 796, § 6.1-195.64; 1976, c. 82; 1985, c. 425, § 6.1-194.79; 1991, c. 230, § 6.1-194.145; 1992, c. 224; 1996, c. 80; 1997, c. 50; 2010, c. 794.



§ 6.2-1196. Access to books and evidence of debt; examination of directors, officers, and employees under oath

A. The officers, directors, and employees of every savings institution doing business in the Commonwealth shall, upon the demand of the person designated by law to make any examination of the institution:

1. Give to such examiner full access to all money, books, papers, notes, bills, and other evidence of debt of the savings institution;

2. Disclose fully and truly all of its indebtedness and liability; and

3. Furnish the examiner with all information that the examiner deems necessary to a full investigation into the affairs of the savings institution.

B. The Commission may examine under oath any and all of the directors, officers, clerks, and employees of a savings institution touching any matter or thing connected with the operation of the savings institution. Any duly authorized examiner shall have the authority to administer oaths to the persons examined.

Code 1950, § 6-201.56; 1960, c. 402; 1966, c. 584, § 6.1-186; 1972, c. 796, § 6.1-195.66; 1985, c. 425, § 6.1-194.80; 1991, c. 230, § 6.1-194.146; 2010, c. 794.



§ 6.2-1197. False statements; penalty

Any officer, director, or agent of a savings institution who knowingly makes a false statement of the condition of the institution to the Commission is guilty of a Class 6 felony.

Code 1950, § 6-201.62; 1960, c. 402; 1966, c. 584, § 6.1-192; 1972, c. 796, § 6.1-195.73; 1985, c. 425, § 6.1-194.81; 1991, c. 230, § 6.1-194.147; 2010, c. 794.



§ 6.2-1198. Audits

The Commission may require a savings institution doing business in the Commonwealth to have an audit made of its books, records and methods of operation, whenever it appears to the Commission that the system of internal controls is not adequate or that the savings institution is engaging in dangerously unsound practices or that the financial condition of the institution makes it necessary.

Code 1950, § 6-201.58; 1960, c. 402; 1966, c. 584, § 6.1-188; 1972, c. 796, § 6.1-195.68; 1985, c. 425, § 6.1-194.82; 1991, c. 230, § 6.1-194.148; 2010, c. 794.



§ 6.2-1199. Powers of Commission in case of nonobservance of law, noncompliance with orders, insufficient reserves or insolvency; appointment of Federal Deposit Insurance Corporation as receiver

A. If the Commission finds that: (i) the laws of the Commonwealth are not being fully observed by a savings institution doing business in the Commonwealth; (ii) a savings institution is being operated in an unsafe or unsound manner; (iii) the institution has failed to comply with the lawful orders of the Commission; (iv) the reserve of the institution is insufficient for the protection of account holders; or (v) a savings institution is, or is about to become, insolvent, it shall give immediate notice thereof to the officers and directors of the institution. If necessary to conserve the assets of the institution or to protect the interests of its account holders or the public interest, the Commission may, after reasonable notice to the institution and opportunity for it to be heard:

1. Close the institution for a period not exceeding 60 days, which period may be further extended for a like period or periods as the Commission deems necessary;

2. Require the officers and directors of the institution to liquidate, insofar as is required, its outstanding loans;

3. Require that all lawful orders of the Commission be complied with;

4. Require the institution to make reports daily or at such other times as it may require as to the results achieved in carrying out its orders;

5. Temporarily suspend the right of such institution to receive any further deposits;

6. Without examination, close, for such period or periods as the Commission may deem necessary, any savings institution facing an emergency due to withdrawal of deposits or otherwise, or, without closing such savings institution, grant to it the right to suspend or limit the withdrawal of deposits, for such period as the Commission may determine; or

7. Require that the savings institution desist from those activities that have resulted in the unsafe or unsound operation of the institution.

B. If the Commission determines that a receiver should be appointed for a savings institution, the Commission may close the doors of the institution, take charge of the books, assets and affairs of the institution, and apply to any court in the Commonwealth having jurisdiction to appoint receivers for the appointment of a receiver to take charge of the institution's business and assets. Proceedings for the appointment of a receiver of a savings institution shall not be entertained by any court except on the application of the Commission.

C. In any case where the Commission finds that an insured savings institution is insolvent or about to become insolvent, the Commission may seek the appointment of the Federal Deposit Insurance Corporation as receiver for the savings institution. The court may appoint the Federal Deposit Insurance Corporation as receiver for the savings institution if it finds that to do so would be in the public interest. Upon its being appointed, the Federal Deposit Insurance Corporation shall not be required to post bond, and it shall have as receiver all those powers afforded under federal law.

D. The Commissioner may issue and serve upon an association an order to cease and desist from an unsafe or unsound practice or a violation if, in the opinion of the Commissioner, an association (i) is engaging or has engaged, or there is reasonable cause to believe is about to engage, in an unsafe or unsound practice in conducting the business of the association; or (ii) is violating or has violated, or there is reasonable cause to believe is about to violate, this chapter or any other applicable law, regulation, or order. An order to cease and desist shall contain a statement of the facts constituting the alleged violation or unsafe or unsound practice, and it may require, in terms that may be mandatory or otherwise, an association, its directors, officers, employees, or agents to cease and desist from such violation or practice. The order shall specify the effective date thereof and shall contain a notice to the association of its right to request a hearing on the order in accordance with the Commission's Rules.

E. When the unsafe or unsound practice or the violation specified in an order to cease and desist, or any continuation thereof, is likely to prejudice the interests of the account holders or the stockholders of an association, the Commissioner may issue his order effective immediately. An order to cease and desist shall remain in effect until it is withdrawn by the Commissioner or is terminated by the Commission after a hearing on the matter. A request for hearing under this section shall be given expeditious treatment on the docket of the Commission, and the Commission need not allow for 10 days' notice to the parties.

Code 1950, § 6-201.60; 1960, c. 402; 1966, c. 584, § 6.1-190; 1972, c. 796, § 6.1-195.70; 1983, c. 506; 1985, c. 425, § 6.1-194.83; 1990, c. 3; 2010, c. 794.



§ 6.2-1200. Removal of director or officer; appeal; penalty for acting after removal

A. Whenever any director or officer of a savings institution doing business in the Commonwealth has knowingly continued to violate any law relating to such savings institution or has knowingly continued any unsafe or unsound practice in conducting the business of such institution, after the director or officer, and the board of directors of the institution of which he is a director or officer, have been warned in writing by the Commissioner to discontinue such violation of law or such unsafe or unsound practice, the Commissioner shall certify the facts to the Commission. The Commission shall thereupon enter an order requiring such director or officer to appear before the Commission, within not less than 10 days, to show cause why he should not be removed from office and thereafter restrained from participating in any manner in the management of such savings institution. Such order shall contain a brief statement of the facts certified to the Commission by the Commissioner. A copy of the order shall be served upon the director or officer, and a copy thereof shall be sent by certified or registered mail to each director of the savings institution affected.

B. If, after granting the accused director or officer a reasonable opportunity to be heard, the Commission finds that he has knowingly continued to violate any law relating to the savings institution, or has knowingly continued any unsafe or unsound practice in conducting the business of the institution, after he and the board of directors of the institution of which he is a director or officer have been warned in writing by the Commissioner to discontinue such violation of law or unsafe or unsound practice, the Commission shall enter an order removing the director or officer from office and restraining the director or officer from thereafter participating in any manner in the management of such savings institution. A copy of such order shall be served upon the director or officer and upon the savings institution of which he is a director or officer, whereupon the director or officer shall cease to be a director or officer of the institution and shall thereafter cease to participate in any manner in the management of the institution.

C. Any director or officer removed and restrained under the provisions of this section who thereafter participates in any manner in the management of such savings institution, except as a stockholder therein, is guilty of a Class 6 felony.

1985, c. 425, § 6.1-194.84; 2010, c. 794.



§ 6.2-1201. Special examinations

When (i) written application is made to the Commission by the board of directors or by the stockholders representing two-fifths of the total outstanding capital stock of any savings institution incorporated under the laws of and doing business in the Commonwealth, or (ii) in the judgment of the Commission it may be necessary for the protection of the public or of persons depositing or dealing with such savings institution, the Commission shall cause to be made a special examination of such savings institution. All expenses incident to such special examination may be charged to the savings institution so examined and shall be paid by the savings institution so charged.

1990, c. 247, § 6.1-194.84:1; 2010, c. 794.



§ 6.2-1202. Fees for supervision and regulation; investigations

A. For the purpose of defraying the expenses of supervision and regulation of state savings institutions and foreign savings institutions doing business in the Commonwealth, the Commission shall, on or before July 1 of each year, assess against every such savings institution fees in accordance with a schedule to be set by the Commission. Such schedule shall bear a reasonable relationship to the total assets of various individual savings institutions and to the costs of their respective supervision, regulation, and examination.

B. All fees so assessed shall be paid into the state treasury on or before July 31 following. The Commission shall mail the assessments to each association on or before July 1 of each year.

C. The Commission shall charge a fee:

1. Of $1,800 for investigating an application for authority to establish a branch, if the branch is to be located within the Commonwealth;

2. As prescribed by the Commission for investigating an application for authority to establish a branch if the branch is to be located outside the Commonwealth;

3. Of $1,000 for investigating an application for authority to change the location of an existing main office or branch office;

4. Of $10,000 for investigating an application for a certificate of authority in the case of a state association;

5. As prescribed by the Commission for investigating an application for a certificate of authority in the case of a foreign savings institution;

6. Of $7,500 for investigating an application for merger or consolidation;

7. Of $2,000 for investigating an application for authority to exercise trust powers if such powers are to be exercised through a trust department;

8. Of $10,000 for investigating an application for authority to exercise trust powers if such powers are to be exercised through a trust affiliate or subsidiary;

9. Of $5,000 for investigating an application to convert from a state association to a state savings bank pursuant to subsection B of § 6.2-1143 or from a state bank to a state savings bank pursuant to § 6.2-829; and

10. Of $10,000 for investigating an application for a conversion other than a conversion from a state association or state bank to a state savings bank as provided in subdivision 9.

D. The Commission shall not be entitled to any fees other than as provided in subdivision C 6 for investigating any application to retain existing branches of the applying savings institution as branches of the merged or consolidated institutions. The fee prescribed in subdivision C 6 may be waived by the Commission in the case of supervisory mergers or consolidations made pursuant to § 6.2-1205.

E. Notwithstanding the designation of the several fees set forth in subsection C, the Commission may reduce by regulation or order any such fee or fees, if the Commission concludes that there is a reasonable basis for doing so and that the reduction of the fee will not be detrimental to the effectiveness of the Bureau.

Code 1950, § 6-201.55; 1960, c. 402; 1966, c. 584, § 6.1-185; 1972, c. 796, § 6.1-195.65; 1974, c. 181; 1976, c. 658; 1982, c. 455; 1984, c. 344; 1985, c. 425, § 6.1-194.85; 1986, c. 122; 1987, c. 172; 1988, c. 5; 1991, c. 230, § 6.1-194.149; 1992, c. 283; 1994, c. 331; 1998, c. 19; 2010, c. 794.



§ 6.2-1203. Examination of persons believed to be doing business without authority; doing business without authority; penalty

A. The Commissioner shall examine the accounts, books, and papers of any person or entity that he has reason to believe is doing the business of a savings institution in the Commonwealth without legal authority to do so. Any person having possession, custody, or control of such accounts, books, and papers refusing to produce such documents for examination by the Commissioner is guilty of a Class 1 misdemeanor.

B. Every person who does the business of a savings institution in the Commonwealth without authority, and every officer and agent of a corporation doing such business without authority who knowingly participates therein, is guilty of a Class 6 felony.

Code 1950, §§ 6-201.50, 6-201.51; 1960, c. 402; 1966, c. 584, §§ 6.1-180, 6.1-181; 1972, c. 796, §§ 6.1-195.60, 6.1-195.61; 1985, c. 425, § 6.1-194.86; 1992, c. 136; 2010, c. 794.



§ 6.2-1204. Compliance by savings institution holding companies with federal regulations constitutes compliance with Commission regulations

Any savings institution holding company that does not have any subsidiaries that are state savings institutions and that is subject to regulations adopted by the appropriate federal authority shall be deemed to be in substantial compliance with the regulations adopted by the Commission if it is in compliance with the regulations adopted by the appropriate federal authority.

1985, c. 425, § 6.1-194.87; 1990, c. 3; 1996, c. 16; 2010, c. 794.



§ 6.2-1205. Merger, consolidation or transfer of assets of insolvent or financially unstable savings institution; notice and hearing; final order; priorities; examinations of resulting institutions

A. As used in this section:

"Bank" or "savings institution" means institutions incorporated or established under the laws of (i) the Commonwealth, (ii) the United States, or (iii) any other state, which institutions' deposits are insured as required by this title for the issuance of a certificate of authority to do business.

"Insolvent" means that the current book value of liabilities is in excess of the current book value of assets.

B. If the Commission finds that (i) a state savings institution is insolvent, or, in its opinion, the financial stability of a state savings institution is threatened, (ii) the merger or consolidation of such state savings institution into another savings institution or into a bank is desirable for the protection of the stockholders, members or depositors of such association, and that such merger or consolidation is in the public interest, and (iii) an emergency exists, and if the board of directors of such state savings institution approves a plan of merger or consolidation of such savings institution into another savings institution or bank, compliance with the requirements of § 13.1-718 or 13.1-895 shall be dispensed with as to such state savings institution. In such event, the approval by the Commission of such plan of merger or consolidation shall be the equivalent of approval by the holders of more than two-thirds of the outstanding shares of such state savings institution for all purposes of Article 12 (§ 13.1-715.1 et seq.) of Chapter 9 of Title 13.1 or the approval of two-thirds of the members for all purposes of Article 11 (§ 13.1-893.1 et seq.) of Chapter 10 of Title 13.1.

C. If the Commission finds that (i) a state savings institution is insolvent, or in its opinion, the financial stability of a state savings institution is threatened, (ii) the acquisition of the assets and liabilities of such savings institution by another savings institution or by a bank is in the best interests of the stockholders, members or depositors of such state savings institution, and that such acquisition of the assets and liabilities is in the public interest, and (iii) an emergency exists, it may, with the consent of the board of directors of both institutions as to the terms and conditions of such transfer, including the assumption of all or certain liabilities, enter an order transferring some or all of the assets and liabilities of such state savings institution to such other savings institution or bank. In such event, compliance with the provisions of § 13.1-723, 13.1-724, 13.1-899, or 13.1-900 shall not be required, and § 13.1-730 shall not be applicable to such transfer.

D. In the case either of such a merger, consolidation or a transfer of assets and liabilities, the Commission shall provide that prompt notice of its findings, and plan of merger, consolidation or transfer of assets and liabilities, be sent to the stockholders or members of record of such insolvent savings institution or savings institution threatened with financial instability for the purpose of providing such shareholders or members an opportunity to challenge the findings of the Commission and the plan of merger, consolidation or transfer of assets and liabilities. The relevant books and records of such state savings institution shall remain intact and be made available to such shareholders or members for a period of 30 days after such notice is sent. The Commission's findings and plan of merger, consolidation or transfer of assets and liabilities shall become final if a hearing before the Commission is not requested by any such shareholder or member in a written request delivered to the Commission within 15 days after the notice specified by this section is sent. Any such request for a hearing shall contain a statement of the specific grounds for such shareholder's or member's challenge to the Commissioner's findings and plan of merger, or consolidation or transfer of assets and liabilities.

E. If, after a hearing as provided in subsection D, the Commission finds that good cause has been shown for the reversal or modification of its initial findings, or for rescission or modification of its initial plan for merger, consolidation or transfer of assets and liabilities, the Commission shall enter its final order accordingly. If, after such hearing, the Commission affirms its original findings and plan for merger, or consolidation or transfer of assets and liabilities, its order shall be final.

F. Notwithstanding any other provision of law, any institution resulting from a merger, consolidation or a transfer of assets and liabilities under the provisions of this section shall have the right to retain and operate all offices of the institution so merged, consolidated or acquired that were in operation at the time of such merger, or consolidation or acquisition. This section shall not be construed to allow the establishment of additional branches by any institution resulting from such merger, consolidation or transfer than would otherwise be allowed by the laws of the Commonwealth.

G. The Commission shall authorize transactions under this section in the following order of priority:

1. Between financial institutions of the same type located within the Commonwealth;

2. Between financial institutions of different types located within the Commonwealth;

3. Between financial institutions of the same type including depository institutions located outside the Commonwealth; and

4. Between financial institutions of different types including depository institutions located outside the Commonwealth.

H. In considering transactions involving financial institutions located outside the Commonwealth, the Commission shall give priority to plans of merger, consolidation or asset acquisition involving financial institutions located in states adjoining the Commonwealth or located in the District of Columbia.

I. Any institution resulting from a transaction authorized by this section whose main office is located outside of the Commonwealth shall, as a condition of being able to do business in the Commonwealth, allow the Commission to examine such institution from time to time as the Commission deems necessary. In conducting such examinations, the Commission shall have all of the powers provided by this title relating to the examination of financial institutions.

J. The provisions of Article 5 (§ 6.2-1148 et seq.) of this chapter shall not apply to mergers, consolidations, and acquisitions authorized by the provisions of this section.

1983, c. 450, § 6.1-195.70:2; 1985, c. 425, § 6.1-194.88; 1991, c. 230, § 6.1-194.150; 1994, c. 353; 2005, c. 765; 2010, c. 794.



§ 6.2-1300. Definitions

As used in this chapter, unless the context requires a different meaning:

"Capital" means the sum of share accounts, reserves, and undivided earnings of a credit union.

"Corporate credit union" means a credit union whose field of membership consists primarily of other credit unions.

"Credit union" means a cooperative, nonprofit corporation organized under the laws of the Commonwealth and authorized to do business under this chapter for the purposes of encouraging thrift among its members, creating a source of credit at fair and reasonable rates of interest, providing an opportunity for its members to use and control their own money on a democratic basis in order to improve their economic and social condition, and conducting any other business, engaging in any other activity, and providing any other service that may be of benefit to its members, consistent with the provisions of this chapter and any regulations adopted by the Commission under this chapter.

"Credit union service organization" means any organization, corporation, or association, if (i) the membership or ownership, as the case may be, of such organization, corporation, or association is primarily confined or restricted to credit unions or organizations of credit unions and (ii) the purpose for which such organization, corporation, or association is organized is to strengthen or advance the development of credit unions or credit union organizations.

"Household" means those individuals who are related by blood, marriage, or other recognized family relationship and who live in the same house or other place of residence.

"Immediate family" means the individuals in a household who are related by blood, marriage, or other recognized family relationship. "Immediate family" also includes, regardless of their place of residence, the children, grandchildren, grandparents, parents, siblings, and spouse of an individual.

"Insuring organization" means an organization that provides aid and financial assistance to credit unions that are in the process of liquidation or are incurring financial difficulty in order that the share accounts in the credit unions shall be protected or guaranteed against loss up to a specified limit for each account, such as the National Credit Union Administration Share Insurance Fund, a corporation organized under Article 5 (§ 6.2-1331 et seq.), or any other share insurance provider approved by the Commission.

"Member," with respect to a credit union, or "credit union member," means any person holding a share account in accordance with standards specified by the credit union. "Member" may also be used to refer to an individual or other entity that is included within a group or a community, or to an individual who is part of a household or family.

"Reserves" means the total of allowances for loan losses, regular, special, and any other type of funds held in reserve.

"Retained earnings" means undivided earnings, regular reserve, reserve for contingencies, supplemental reserves, reserves for losses, and other appropriations from undivided earnings as designated by management or the Bureau.

"Share account" means a balance held by a credit union and established by a member in accordance with standards specified by the credit union, including balances designated as shares, share certificates, share draft accounts, or other names.

"Shares" means the interest of a member having an account in a credit union.

1990, c. 373, § 6.1-225.2; 1999, c. 63; 2010, c. 794; 2013, cc. 16, 92.



§ 6.2-1301. Effect of ownership of a share account; priority of shares

A. Ownership of a share account confers membership and voting rights as set forth in the credit union bylaws and represents an interest in the capital of the credit union upon dissolution or conversion to another type of institution.

B. Shares shall be subordinate to all other obligations of the credit union.

1990, c. 373, § 6.1-225.2; 1999, c. 63; 2010, c. 794.



§ 6.2-1302. Powers

In addition to the powers specified or implied elsewhere in this chapter or in the laws of the Commonwealth, a credit union shall have the power to:

1. Enter into contracts;

2. Sue and be sued;

3. Adopt, use, and display a corporate seal;

4. Receive savings from and make loans and extend lines of credit to its members;

5. Individually or jointly with other credit unions acquire, lease as lessor or lessee, hold, assign, pledge, exchange, repair, mortgage, hypothecate, sell, discount, or otherwise dispose of property or assets, either in whole or in part, as necessary or incidental to its operations, including any property or assets obtained as a result of defaults under obligations owing to it;

6. Borrow from any source, provided that (i) a credit union shall notify and obtain prior approval of the Commissioner if the total borrowings will exceed 50 percent of the credit union's outstanding shares and (ii) in no event shall the borrowings exceed 90 percent of the credit union's outstanding shares;

7. Sell all or substantially all of its assets or purchase all or substantially all of the assets of another credit union, subject to the approval of the Commission;

8. Offer related financial services, including electronic fund transfers, share draft accounts, safe deposit boxes, leasing of tangible personal property to its members, and correspondent arrangements with other financial institutions;

9. Hold membership in other credit unions organized under this chapter or other applicable law, and in associations and organizations controlled by or fostering the interest of credit unions, including a central liquidity facility organized under state or federal law;

10. Contract with any licensed insurance company or society to insure the lives of its members to the extent of their loans and share accounts, in whole or in part, and to pay all or a portion of the premium therefor;

11. Engage in activities or programs as requested by any governmental authority, subject to the approval of the Commissioner;

12. Invest its funds, operate a business, manage or deal in property when such actions are reasonably necessary to avoid loss on a loan or investment previously made or an obligation previously created in good faith. Such property or business shall not be held or operated by the credit union for a period longer than is reasonably required to protect the interest of the credit union, unless specifically authorized by the Commissioner;

13. Make contributions to any nonprofit civic, charitable, or service organizations;

14. Make loans to its members and to other credit unions; and

15. Undertake such other activities relating to the purposes of the credit union as its charter or bylaws may authorize, provided such activities are not inconsistent with this chapter.

Code 1950, § 6-209; 1966, c. 584, § 6.1-200; 1968, c. 560; 1987, c. 622, § 6.1-330.64; 1990, c. 373, § 6.1-225.21; 2006, c. 753; 2010, c. 794.



§ 6.2-1303. Regulations

A. The Commission may adopt regulations to implement the provisions of this chapter.

B. In addition to the powers specifically granted to state chartered credit unions by the provisions of this chapter, the Commission may adopt such regulations as may be necessary to permit state chartered credit unions to have powers at least comparable with those of federally chartered credit unions or to effect the purposes of this chapter, regardless of any then existing statute, regulation or court decision limiting or denying such powers to state chartered credit unions. The requirement of a public hearing shall not automatically apply to regulations adopted under this subsection, but the Commission may hold such hearings as it deems appropriate.

C. Before adopting any regulation under this chapter, the Commission shall give reasonable notice of its content and shall afford interested parties an opportunity to present evidence and be heard, in accordance with the Commission's Rules.

1975, c. 34, § 6.1-200.2; 1988, c. 309; 1990, c. 373, §§ 6.1-225.3, 6.1-225.22; 1997, c. 111, § 6.1-225.3:1; 2010, c. 794.



§ 6.2-1304. Franchise tax exemption

All credit unions organized under the laws of the Commonwealth and doing business purely as credit unions shall be exempt from the payment of any franchise tax.

Code 1950, § 6-233; 1966, c. 584, § 6.1-225; 1990, c. 373, § 6.1-225.63; 2010, c. 794.



§ 6.2-1305. Making or circulating derogatory statements affecting credit unions; penalty

Any person who willfully and maliciously makes, circulates, or transmits to another any statement or rumor that is untrue in facts and is directly or by inference derogatory to the financial condition or affects the solvency or financial standing of any credit union doing business in the Commonwealth, or who knowingly counsels, aids, procures, or induces another to start, transmit, or circulate any such statement or rumor, is guilty of a Class 3 misdemeanor.

1991, c. 170, § 6.1-225.64; 2010, c. 794.



§ 6.2-1306. Unlawful use of words "credit union."

A. It shall be unlawful for any person, other than (i) a credit union organized under the provisions of this chapter, (ii) any entity authorized by any federal law, or (iii) any association or corporation the owners, members or constituents of which consist exclusively of authorized state and federal credit unions or members of authorized state and federal credit unions, to use any name or title which contains the words "credit union."

B. Any person violating the provisions of this section is guilty of a Class 1 misdemeanor and may be enjoined by any court having equity jurisdiction over the unauthorized user.

Code 1950, § 6-203; 1966, c. 584, § 6.1-224; 1990, c. 373, § 6.1-225.19; 1994, c. 13; 2010, c. 794.



§ 6.2-1307. Use of credit union name, logo, or symbol for marketing purposes; penalty

A. Except as provided in subsection B, no person shall use the name, logo, or symbol, or any combination thereof, of a credit union, or any name, logo, or symbol, or any combination thereof, that is deceptively similar to the name, logo, or symbol of a credit union, in marketing material provided to or solicitation of another person in a manner such that a reasonable person may believe that the marketing material or solicitation originated from or is endorsed by the credit union or that the credit union is responsible for the marketing material or solicitation.

B. This section shall not apply to (i) an affiliate or agent of the credit union or (ii) a person who uses the name, logo, or symbol of a credit union with the consent of the credit union.

C. Any person violating the provisions of this section, either individually or as an interested party, is guilty of a Class 1 misdemeanor.

D. This section shall not affect the availability of any remedies otherwise available to a credit union.

2005, c. 240, § 6.1-225.65; 2010, c. 794.



§ 6.2-1308. Supervision and regulation by Commission

Credit unions organized under the provisions of this chapter shall be subject to the supervision and regulation of the Commission.

1990, c. 373, § 6.1-225.3; 2010, c. 794.



§ 6.2-1309. Examinations

A. Each credit union shall be examined as often as the Commission deems that an examination is in the interest of its members, provided that an examination shall be conducted at least twice in every three-year period. The examiners shall be given free access to all books, papers, securities, and other sources of information in respect to the credit union. For the purpose of making an examination, the Commission may subpoena and examine personally witnesses under oath, whether such witnesses are members of the credit union or not, and may require the production of any documents, whether such documents are documents of the credit union or not.

B. All expenses incident to any special examination which may be necessary shall be paid by the credit union so examined.

Code 1950, § 6-230; 1956, c. 176; 1966, c. 584, § 6.1-221; 1976, c. 658; 1981, c. 521; 1990, c. 373, § 6.1-225.4; 2010, c. 794.



§ 6.2-1310. Fees for examination, supervision, and regulation

In order to defray the costs of an examination pursuant to § 6.2-1309 and of supervision and regulation by the Commission, every credit union shall pay an annual fee, to be calculated in accordance with a schedule set by the Commission. The schedule shall bear a reasonable relationship to the total assets of various individual credit unions, to the actual cost of their respective examinations, and to other factors relating to their supervision and regulation. Fees shall be assessed pursuant to this section on or before March 1 each year. All fees so assessed shall be paid by the credit union to the state treasury on or before March 31 following the assessment.

1981, c. 521, § 6.1-221.1; 1990, c. 373, § 6.1-225.5; 2010, c. 794.



§ 6.2-1311. Reports to Commission; penalty for failure to make reports

A. No later than March 31 of each year, each credit union shall report to the Commission regarding its condition as of the close of business on the preceding December 31. These reports shall be signed by the president or the chairman and the treasurer or secretary, or by the majority of the members of the supervisory committee. A credit union shall make such other reports as the Commissioner shall at any time demand.

B. The Commission may allow a credit union to make the reports required by this section electronically, in accordance with procedures established by the Commission. A credit union that submits a report electronically shall maintain a copy of the report with the required certified signatures affixed.

C. If any credit union (i) neglects or refuses to make its reports as provided in this chapter for more than 15 days or (ii) fails to pay such charges as are required under this chapter, including any charges for delay in filing reports, the Commission may impose a civil penalty not exceeding $100 per day upon the credit union, to a maximum of $5,000, or the Commission may give notice to such credit union of its intention to revoke the certificate of authority of the credit union for such neglect or failure. If such neglect or failure continues for 15 days after such notice, then the Commission may revoke or suspend the certificate of authority of the credit union. In such event, the Commission may, in its discretion, (a) close such credit union and take possession of its property and business until such time as it may see fit to allow the credit union to resume business or (b) proceed to finally liquidate such business.

Code 1950, §§ 6-229, 6-231; 1956, c. 90; 1964, c. 75; 1966, c. 584, §§ 6.1-220, 6.1-222; 1976, c. 658; 1990, c. 373, § 6.1-225.6; 1998, c. 34; 2010, c. 794.



§ 6.2-1312. Cease and desist orders; right to hearing

A. The Commission may issue and serve upon a credit union an order to cease and desist from one or more unsafe or unsound practices or violations if, in the opinion of the Commission, a credit union (i) is engaging or has engaged, or there is reasonable cause to believe is about to engage, in an unsafe or unsound practice; or (ii) is violating or has violated, or there is reasonable cause to believe is about to violate, this chapter or any other applicable law, regulation, or order. An order to cease and desist shall contain a statement of the facts constituting the alleged violations or unsafe or unsound practices, and the order may require, in terms that may be mandatory or otherwise, a credit union, its officers, directors, employees, or agents to cease and desist from such practices or violations. The order shall specify the effective date thereof and shall contain a notice to the credit union of its right to a hearing on such order in accordance with the Commission's Rules.

B. If an unsafe or unsound practice or violation specified in the order to cease and desist, or any continuation thereof, is likely to prejudice the interest of the members of the credit union, the Commission may issue an order effective immediately. An order to cease and desist shall remain in effect until it is withdrawn or terminated by the Commission after a hearing on the matter. A request for hearing under this section shall be given expeditious treatment on the docket of the Commission, and the Commission need not allow for 10 days' notice to the parties.

1990, c. 373, § 6.1-225.7; 2010, c. 794.



§ 6.2-1313. Powers of Commission in case of nonobservance of law, noncompliance with orders, insufficient reserves, or insolvency; appointment of receiver

A. If the Commission finds that (i) a credit union is in violation of a law or regulation applicable to it, (ii) a credit union is being operated in an unsafe or unsound manner, (iii) a credit union has failed to comply with a lawful order of the Commissioner, (iv) the reserve of the credit union fails to meet the requirements set forth in § 6.2-1377, or (v) a credit union is, or is about to become, insolvent, it shall give immediate notice of its finding to the officers and directors of the credit union. If necessary to conserve the assets of the credit union or protect the interests of the members of the credit union, the Commission may, after reasonable notice to the credit union and an opportunity for it to be heard, do any one or more of the following:

1. Close the credit union for a period not exceeding 60 days, which period may be extended for additional like periods as the Commission may deem necessary;

2. Require the officers and directors of the credit union to liquidate outstanding loans;

3. Require that all lawful orders of the Commission be complied with;

4. Require the credit union to make reports daily or otherwise as to the results achieved in carrying out its orders;

5. Temporarily suspend the right of such credit union to receive any further investment in its share accounts;

6. Grant the right to suspend or limit withdrawals against share accounts for such period as the Commission may deem necessary; and

7. Appoint a conservator to take charge of the credit union and operate it pending further action by the Commission.

B. If the Commission determines that a credit union is insolvent and that a receiver should be appointed, the Commission may close the doors of the credit union, take charge of the books, assets and affairs of the credit union, and apply to any court in the Commonwealth having jurisdiction to appoint receivers for the appointment of a receiver to take charge of the credit union's business and assets. A credit union shall be deemed insolvent when the current value of its assets is less than the current value of the sum of its share accounts and liabilities.

1975, c. 34, § 6.1-200.2; 1988, c. 309; 1990, c. 373, § 6.1-225.8; 2010, c. 794.



§ 6.2-1314. Penalties for violation of orders of Commission

The Commission may impose a civil penalty not exceeding $10,000 upon any credit union or against any of its directors, officers, or employees for knowingly or willfully violating any lawful order of the Commission.

1976, c. 658, § 6.1-223.1; 1990, c. 373, § 6.1-225.9; 2010, c. 794.



§ 6.2-1315. Removal of director or officer; penalty for acting after removal

A. Whenever any director or officer of a credit union doing business in the Commonwealth violates any lawful order of the Commission or knowingly continues to violate any law relating to credit unions or knowingly continues an unsafe or unsound practice in conducting the business of a credit union, after the director or officer, and the board of directors of the institution of which he is a director or officer, have been warned in writing by the Commissioner to discontinue such violation of law or such unsafe or unsound practice, the Commissioner shall certify the facts to the Commission. The Commission shall thereupon enter an order requiring such director or officer to appear before the Commission, within not less than 10 days, to show cause why he should not be removed from office and thereafter restrained from participating in any manner in the management of the credit union. The order shall contain a brief statement of the facts certified to the Commission by the Commissioner. A copy of the order shall be served upon the director or officer, and a copy thereof shall be sent by certified or registered mail to each director of the credit union affected.

B. If, after granting the accused director or officer a reasonable opportunity to be heard, the Commission finds that he has knowingly continued to violate any law relating to the credit union, or has knowingly continued any unsafe or unsound practice in conducting the business of the credit union, after he and the board of directors of the credit union of which he is a director or officer have been warned in writing by the Commissioner to discontinue such violation of law or unsafe or unsound practice, the Commission shall enter an order removing the director or officer from office and restraining the director or officer from thereafter participating in any manner in the management of the credit union. A copy of such order shall be served upon the director or officer and upon the credit union of which he is a director or officer, whereupon the director or officer shall cease to be a director or officer of the credit union and shall thereafter cease to participate in any manner in the management of the credit union.

C. Any director or officer removed and restrained under the provisions of this section who thereafter participates in any manner in the management of the credit union, except as a member thereof, is guilty of a Class 6 felony.

1976, c. 658, § 6.1-223.1; 1990, c. 373, § 6.1-225.9; 2010, c. 794.



§ 6.2-1316. Offenses; penalty

Any officer, director, employee, receiver, or agent of a credit union who willfully does any of the following is guilty of a Class 6 felony:

1. With the intent to deceive, falsifies any book of account, report, statement, record, or other document of a credit union, whether by alteration, false entry, omission, or otherwise;

2. Signs, issues, publishes, or transmits to a government agency any book of account, report, statement, record, or other document that he knows to be false;

3. By means of deceit, obtains a signature to a writing that is a subject of forgery;

4. With intent to deceive, destroys any credit union book of account, report, statement, record, or other document; or

5. With the intent to defraud, shares or receives directly or indirectly any money, property, or benefits through any transaction of the credit union.

1985, c. 363, § 6.1-223.2; 1990, c. 373, § 6.1-225.62; 2010, c. 794.



§ 6.2-1317. Supervisory merger or transfer of assets of insolvent credit union

A. If the Commission finds that a state credit union is insolvent, that an emergency exists, and that its merger into another credit union is desirable for the protection of its members, and if the board of directors of both credit unions approves a plan of merging the insolvent state credit union into another state credit union or a federal credit union, compliance with § 13.1-895 shall be dispensed with as to both credit unions and the approval of the Commission of such plan of merger shall be the equivalent of approval by more than two-thirds of the members of both credit unions for all purposes of Article 11 (§ 13.1-893.1 et seq.) and Article 12 (§ 13.1-899 et seq.) of Chapter 10 of Title 13.1.

B. If the Commission finds that a state credit union is insolvent, that the acquisition of its assets by another state credit union or a federal credit union is in the best interests of its members, and that an emergency exists, it may, with the consent of the board of directors of both credit unions as to the terms and conditions of such transfer, including the assumption of all or certain liabilities, enter an order transferring some or all of the assets of such insolvent state credit union to such other state or federal credit union and no compliance with the provisions of §§ 13.1-899 and 13.1-900 shall be required.

C. In the case either of such a merger or of such a sale of assets, the Commission shall provide that prompt notice of its findings of insolvency and of the merger or sale of assets be sent to the members of record of the insolvent state credit union for the purpose of providing such members an opportunity to challenge the finding that the state credit union is insolvent. The relevant books and records of such insolvent credit union shall be preserved and be made available to such members for a period of 30 days after such notice is sent. The Commission's finding of insolvency shall become final if a hearing before the Commission is not requested by any such member within such 30-day period.

D. If, after such hearing provided in subsection C, the Commission finds that the state credit union was solvent, it shall rescind its order entered pursuant to subsection A or subsection B and the merger or transfer of assets shall be rescinded. After such hearing, however, if the Commission finds that the state credit union was insolvent, its order shall be final.

E. Notwithstanding the provisions of subsection B of § 6.2-1327, or any other provisions of this chapter, the Commission may order a merger pursuant to subsection A or a sale of assets pursuant to subsection B. The continuing credit union, upon approval of the Commission, shall amend its bylaws to incorporate the specified common bond of interest of the insolvent credit union.

F. The Commission may authorize a financial institution whose deposits are insured by a federal agency to purchase any of the assets of or assume any of the liabilities of a credit union that is insolvent or in danger of insolvency, provided that prior to exercising this authority the Commission shall use every reasonable effort to effect a merger or consolidation with or purchase and assumption by another credit union and shall have been advised by the insuring organization that it cannot effect a merger, consolidation, or other disposition of the insolvent credit union acceptable to the Commission.

1982, c. 571, § 6.1-200.4; 1985, c. 364; 1990, c. 373, § 6.1-225.10; 2010, c. 794.



§ 6.2-1318. Consolidation or merger

Notwithstanding the provisions of subsection B of § 6.2-1327, two credit unions may consolidate or merge, subject to the approval of the Commission, when the Commission finds that an emergency exists and that the merger or consolidation will promote the best interests of the members.

1982, c. 571, § 6.1-200.5; 1990, c. 373, § 6.1-225.11; 2010, c. 794.



§ 6.2-1319. Involuntary dissolution

If the Commission determines that a credit union is violating any provisions of this chapter, it may, after a hearing or an opportunity for a hearing has been given to the credit union, direct that it discontinue the illegal methods or practices described in the order. If any credit union is insolvent, or has failed or refused to comply with the provisions of this chapter, the Commission may take possession of the business and property of the credit union and retain such possession until such time as it may permit such credit union to resume business, or until its affairs are finally liquidated under order of the Commission. Alternatively, the Commission may apply to any court in the Commonwealth having jurisdiction to appoint receivers for the appointment of a receiver to take charge of the business and assets and to wind up the affairs and business of any such credit union. The receiver when appointed shall become and be assignee of the assets of such credit union.

Code 1950, § 6-232; 1950, c. 93; 1966, c. 584, § 6.1-223; 1990, c. 373, § 6.1-225.12; 2010, c. 794.



§ 6.2-1320. Incorporation

A. Five or more residents of the Commonwealth who are of legal age and share a common bond referred to in subsection B of § 6.2-1327 may establish, pursuant to the provisions of the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.), a corporation for the purpose of conducting business as a credit union as provided in this chapter. Every corporation organized under this chapter shall include in the corporate name the words "credit union" as well as some other distinguishing word or words.

B. Credit unions incorporated pursuant to this chapter shall be subject to the provisions of the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.), except as may otherwise be provided in this chapter.

Code 1950, § 6-204; 1956, c. 433; 1958, c. 139; 1966, c. 584, § 6.1-196; 1968, c. 560; 1990, c. 373, § 6.1-225.13; 2010, c. 794.



§ 6.2-1321. Certificate of authority

A. Before it begins to do any business, an organizing credit union shall apply for and obtain from the Commission a certificate of authority. An application, accompanied by a fee of $300, shall be made on a form prescribed by the Commission. The Commission shall issue such a certificate if it finds that:

1. The credit union has been formed for no purpose other than the conduct of a legitimate credit union business;

2. The moral fitness, financial responsibility, and other qualifications of the proposed officers and directors are such as to command the confidence of the members;

3. The field of membership of the proposed credit union complies with § 6.2-1327, and all other applicable provisions of law have been complied with;

4. Share accounts in the credit union will be insured by an approved insuring organization; and

5. Establishment of the proposed credit union is economically advisable. In reaching a decision on whether the establishment of a credit union is economically advisable, the Commission shall give consideration to 12 C.F.R. § 701.1, which incorporates the National Credit Union Administration's Interpretive Ruling and Policy Statement 99-1 as it pertains to economic advisability.

B. The Commission may issue a certificate on condition that the credit union shall not begin to do business until it is actually issued insurance of accounts by an approved insuring organization.

C. A credit union that is not actually issued insurance of accounts by an approved insuring organization shall not receive funds or sell any shares.

Code 1950, § 6-205; 1952, c. 22; 1966, c. 584, § 6.1-197; 1968, c. 560; 1974, c. 115; 1978, c. 683; 1990, c. 373, § 6.1-225.14; 1999, c. 63; 2010, c. 794.



§ 6.2-1322. Contents of bylaws; amendments to bylaws generally

The bylaws of a credit union shall specify:

1. The name of the credit union;

2. The purpose for which it was formed;

3. The time of the annual meeting of the members of the credit union, or a provision that the board of directors may set the time for the meeting. Such a meeting shall be held each calendar year. Notice of all meetings shall be given in a manner prescribed in the bylaws, subject to compliance with § 13.1-842;

4. The number, authority, and the duties of the directors and the authority, duties, and maximum compensation of all officers;

5. The conditions and qualifications for membership;

6. The number of members of the credit committee, if any, and of the supervisory committee, with their respective authorities and duties;

7. The conditions upon which shares may be issued, transferred, or withdrawn;

8. The conditions upon which loans may be made and repaid;

9. The manner of effecting the forfeiture of a member's shares when a member's share account balance is below the amount established by the bylaws and remains below such amount for a period of two years;

10. The manner in which dividends shall be determined and paid out;

11. The manner in which remaining assets are to be distributed in the event of dissolution after all distributions required by subdivision A 1 of § 13.1-907 have been made; and

12. The manner in which bylaws may be amended.

Code 1950, § 6-207; 1956, c. 90; 1966, c. 584, § 6.1-198; 1968, c. 560; 1980, c. 181; 1983, c. 300; 1990, c. 373, § 6.1-225.15; 2010, c. 794.



§ 6.2-1323. Amendments to articles of incorporation and bylaws

A. Subject to the provisions of subsection B and §§ 13.1-886, 13.1-892, and 13.1-893, the articles of incorporation or the bylaws of a credit union may be amended as provided in the articles and bylaws, as the case may be. Amendments to the articles of incorporation shall be accomplished as provided in §§ 13.1-888 and 13.1-889.

B. If proposed amendments to the articles of incorporation or bylaws include an amendment to expand the field of membership of a credit union, then the amendments shall be submitted to the Commissioner, who shall approve or disapprove them within 30 days. No amendments to the articles of incorporation or bylaws that include an amendment to expand the field of membership shall be effective until such amendment has been approved by the Commissioner, who may extend the period for approval as he may deem necessary for as much as an additional 30 days.

Code 1950, § 6-208; 1966, c. 584, § 6.1-199; 1990, c. 373, § 6.1-225.16; 1999, c. 63; 2010, c. 794; 2012, cc. 44, 560.



§ 6.2-1324. Bylaws amended by Commission

Any bylaw may be amended by the Commission by order entered on its order book and certified to the credit union. Before entering any such order the Commission shall notify the credit union of the proposed amendment and afford it an opportunity to be heard.

Code 1950, § 6-207; 1956, c. 90; 1966, c. 584, § 6.1-198; 1968, c. 560; 1980, c. 181; 1983, c. 300; 1990, c. 373, § 6.1-225.17; 2010, c. 794.



§ 6.2-1325. Fiscal year

The fiscal year of every credit union shall end at the close of business on December 31.

Code 1950, § 6-218; 1956, c. 90; 1966, c. 584, § 6.1-209; 1968, c. 560; 1984, c. 353; 1990, c. 373, § 6.1-225.18; 2010, c. 794.



§ 6.2-1326. Establishing, moving, and closing offices

A. As used in this section, "service facility" means a physical facility at a location other than its main office that is wholly owned by the credit union establishing it. "Service facility" does not include any automated teller machine, cash-dispensing machine, or similar electronic or computer terminal, regardless of whether it (i) is located on credit union premises or premises properly considered part of an authorized office of the credit union or (ii) receives or records deposits or disburses loan proceeds.

B. A credit union may maintain service facilities at locations other than its main office if the maintenance of such offices is reasonably necessary to serve its members, subject to the approval of the Commission. An application to establish such a service facility, accompanied by a fee of $200, shall be made on a form prescribed by the Commission. The Commission shall approve the establishment of the proposed service facility if it appears that the interest of the members of the applicant will be served thereby and that such establishment will not impair the financial condition of the applicant or any other credit union.

C. A credit union may (i) contract with one or more other credit unions subject to this chapter or organized under the laws of the United States or any other state to provide for the operation of one or more shared service facilities or (ii) provide for its members to have the use of one or more shared service facilities by contracting with a credit union service organization approved by the Commissioner for such purpose. A participating credit union may also invest in the credit union service organization. A credit union shall give prior written notice to the Commissioner of its participation in each shared service facility or credit union service organization. Notice to the Commissioner of a credit union's participation in a credit union service organization shall satisfy the requirement of subsection E that the Commissioner be notified of the establishment of an office, if the credit union service organization has notified the Commissioner of the establishment of the shared service facility.

D. The authority of the Commission and the Commissioner to supervise and regulate credit unions, as set forth in Article 2 (§ 6.2-1308 et seq.) of this chapter, shall extend to any shared service facility and any credit union service organization that is involved in the operation of a shared service facility that provides service to credit unions organized under this chapter, except that such authority shall not extend to the assets, records, books, and accounts of any federal credit union or credit union organized under the laws of another state.

E. A credit union may change the location of its main office, a service facility, or office, and may close any such office, provided it gives at least 30 days' prior written notice thereof to the Commissioner in such form as he may prescribe. A credit union shall notify the Commissioner in writing within 10 days after it establishes, relocates, or closes any office. A credit union shall notify the Commissioner of its withdrawal from participation in any shared service facility within 10 days of such withdrawal.

Code 1950, § 6-212; 1966, c. 584, § 6.1-203; 1990, c. 373, § 6.1-225.20; 1995, c. 326; 2006, c. 754; 2010, c. 794; 2015, cc. 19, 445.



§ 6.2-1327. Membership defined; field of membership

A. The membership of a credit union shall consist of the incorporators, employees of such credit union, and other persons within the field of membership set forth in the bylaws as have: (i) been fully admitted into membership, (ii) paid any required entrance fee or annual membership fee, or both, (iii) subscribed for one or more shares, (iv) paid the initial installment thereon, and (v) complied with such other requirements as the articles of incorporation or bylaws specify.

B. Credit union membership shall be limited to persons within a specified field of membership, individuals within the immediate family or household of such persons, associations of such persons, other credit unions, and employees of the credit union. The field of membership specified shall be composed of one of the following:

1. A single group having a common bond of occupation or association;

2. More than one group, each of which has a common bond of occupation or association, and each of which does not exceed 3,000 members at the time it is proposed to be included in a multiple common-bond credit union. The 3,000-member limitation shall not apply if the Commission determines that an exception on the grounds provided in subsection (d) (2) or (d) (3) of § 101 of the Credit Union Membership Access Act (12 U.S.C. § 1759) is appropriate. In making any determination under this provision, the Commission shall give consideration to the National Credit Union Administration guidelines; or

3. Those persons or organizations within a well-defined local community, neighborhood or rural district.

The Commission shall in its discretion determine whether a proposed field of membership constitutes a "well-defined local community, neighborhood or rural district." In making such determination, the Commission shall give consideration to the definition of the term that has been adopted by the National Credit Union Administration and has become legally effective.

C. Except as the board of directors may provide to the contrary in the bylaws with respect to termination of membership, once a person or entity becomes a member of a credit union in accordance with this chapter, that person or entity may remain a member of that credit union until the person or entity chooses to withdraw from the credit union.

D. The board of directors may expel from the credit union any member who: (i) has not carried out his obligations to the credit union; (ii) has been convicted of a criminal offense; (iii) neglects or refuses to comply with the provisions of this chapter or of the bylaws; (iv) neglects to pay his debts, or otherwise causes financial loss to the credit union; or (v) has deceived the credit union with regard to the use of borrowed money. No member shall be so expelled until he has been informed in writing of the charges against him, and an opportunity has been given to him, after reasonable notice, to be heard.

E. Members of the credit union shall not be personally liable for payment of the debts of the credit union.

F. The surviving spouse of a deceased credit union member shall be eligible to become a member of the credit union to which the deceased member belonged. In no other instance shall an individual be eligible for membership in a credit union on the basis of the individual's relationship to another person who is eligible for membership in the credit union, unless the individual is a member of the immediate family or household of such person. The board of directors of a credit union may provide in the bylaws for a less inclusive policy governing membership by virtue of relationship to another person, and such policy shall be effective.

G. Societies, associations, organizations, partnerships, and corporations composed of persons who are eligible for membership may be admitted to membership in the same manner and under the same conditions as such persons.

H. Any individual or entity that was a member of a credit union as of July 1, 1999, may remain a member of the credit union after that date, and any group that was included in the field of membership of a credit union on that date may remain within the field of membership of that credit union after that date. The successor of an entity that was a member or was eligible for membership in a credit union or for inclusion in a field of membership on July 1, 1999, retains the status of its predecessor.

Code 1950, § 6-213; 1956, c. 90; 1966, c. 584, § 6.1-204; 1968, c. 560; 1990, c. 373, § 6.1-225.23; 1999, c. 63; 2010, c. 794.



§ 6.2-1328. Expansion of field of membership

When practicable and consistent with reasonable safety-and-soundness standards, the Commission shall encourage the formation of a separately chartered credit union instead of adding a new group to the field of membership of an existing credit union. If the Commission finds that the formation of a separate credit union by a group desiring such services is not practicable, or is not consistent with reasonable safety-and-soundness standards, it may authorize the group to be included in the field of membership of a state credit union that is located within reasonable proximity, if the Commission finds, based on the information it compiles, that the credit union proposed to be expanded:

1. Is adequately capitalized and will continue to have insurance on its members' shares and other accounts;

2. Has not engaged in any materially unsafe or unsound practice in the year preceding its application to expand; and

3. Has the management, administrative and financial resources to serve the additional group effectively. The Commission shall not authorize the proposed inclusion of a new group unless it finds that any potential harm to another insured credit union or its members which would likely result from the proposed expansion is clearly outweighed in the public interest by the probable beneficial effects of the proposed expansion in meeting the convenience and needs of the members of the group proposed to be included.

1999, c. 63, § 6.1-225.23:1; 2010, c. 794.



§ 6.2-1329. Membership meetings; voting

A. The annual meeting and any special meeting of the credit union shall be held in accordance with the bylaws.

B. At all meetings a member shall have but one vote. Except as hereinafter provided, no member may vote by proxy, but a member may vote by absentee ballot, mail, or other method if the bylaws so provide. An entity having membership in the credit union may be represented by one person authorized by the entity to so represent it. At any meeting called for the purpose of amending the articles of incorporation or dissolving the credit union any member may vote by proxy.

C. The board of directors may establish a minimum age, not greater than 18 years of age, as a qualification of eligibility to vote at meetings of the members, to hold office, or both.

Code 1950, § 6-218; 1956, c. 90; 1966, c. 584, § 6.1-209; 1968, c. 560; 1984, c. 353; 1990, c. 373, § 6.1-225.24; 2010, c. 794.



§ 6.2-1330. Special meetings

A. The supervisory committee by a majority vote may call a meeting of the members to consider any violation of this chapter, the credit union's articles of incorporation or bylaws, or any practice of the credit union deemed by the supervisory committee to be unsafe or unauthorized.

B. The bylaws may also prescribe the manner in which a special meeting of the members may be called by the members or by the board of directors.

Code 1950, § 6-222; 1966, c. 584, § 6.1-213; 1974, c. 106; 1982, c. 574; 1990, c. 373, § 6.1-225.25; 2010, c. 794.



§ 6.2-1331. Definitions

As used in this article, unless the context requires a different meaning:

"Corporation" means a corporation organized in accordance with this article.

"Member credit union" means a credit union which is a member of the corporation.

"Shares" means the interest of a member having a savings account in a member credit union.

1974, c. 587, § 6.1-226.2; 2010, c. 794.



§ 6.2-1332. Insurance of shares

Every credit union authorized to do business in the Commonwealth shall insure its members' shares with an approved insuring organization. A credit union that has been denied a commitment for insurance or fails to maintain insurance upon its shares shall either dissolve or merge with another credit union that is insured by such an insuring organization.

1974, c. 116, § 6.1-200.1; 1990, c. 373, § 6.1-225.26; 2010, c. 794.



§ 6.2-1333. Establishment of corporation; purposes

A. Nine or more individuals, all of whom are duly authorized representatives, respectively, of nine or more credit unions may, pursuant to the provisions of the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.), establish a corporation for the purpose of:

1. Aiding and assisting any member credit union that is in liquidation or is experiencing financial difficulties, such as insolvency or nonliquidity, in order that the shares of a member of a member credit union shall be protected;

2. Providing insurance for the shares of members of a member credit union in amounts, not less than $20,000, that shall be established from time to time by the corporation with the approval of the Commission; and

3. Cooperating with the Commission and member credit unions in maintaining and advancing the financial integrity of member credit unions.

B. Except as otherwise herein provided, a corporation organized in accordance with this article shall (i) have the powers contained in the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.); (ii) be subject to the provisions thereof; and (iii) include in its corporate name the words "Credit Union Share Insurance."

1974, c. 587, § 6.1-226.3; 2010, c. 794.



§ 6.2-1334. Contents of corporation bylaws; amendments thereto

A. The bylaws of a corporation shall specify:

1. The requirements for membership including contributions to loss reserve, and for the revocation of membership;

2. The date of the annual meeting;

3. The number of directors, which shall not be less than five;

4. The conditions upon which loans to member credit unions may be made;

5. The manner in which remaining assets are to be distributed in the event of dissolution after all distributions required by subdivisions A 1 through A 3 of § 13.1-907 of the Virginia Nonstock Corporation Act have been made;

6. The manner and terms upon which reinsurance of shares may be obtained; and

7. The conditions upon which contributions to loss reserve may be refunded when membership is terminated.

B. Bylaws filed with and approved by the Commission shall be the bylaws of the corporation, and no amendments thereto by the corporation shall be operative unless they conform to the provisions of this article and are approved by the Commission.

C. Bylaws may be amended by the Commission by an order entered on its order book and certified to the corporation. Before any such order is entered, the Commission shall notify the corporation of the proposed amendment and afford it an opportunity to be heard thereon.

1974, c. 587, § 6.1-226.4; 1985, c. 365; 2010, c. 794.



§ 6.2-1335. Application for membership; share insurance required

A. Every credit union organized:

1. Prior to January 1, 1975, the shares of which are not insured by the National Credit Union Share Insurance Fund on that date, shall apply for membership in a corporation before January 1, 1976; and

2. On or after January 1, 1975, shall apply for membership in a corporation within 30 days after its organization or by January 1, 1976, whichever is later.

B. Failure to apply for membership in a corporation as required by subsection A shall constitute grounds for the revocation by the Commission of the credit union's certificate of authority to do business.

C. Every credit union (i) that is required by subsection A to apply for membership in a corporation and (ii) whose shares are not insured by a corporation at least in the amount of $20,000 for each member, by July 1, 1976, shall not thereafter receive the savings of its members or issue thereto any other debt obligation until its shares are so insured. If the Commission determines that share insurance issued by a corporation is not available to a credit union and that its shares are insured by the National Credit Union Share Insurance Fund or under a plan of share insurance that has been approved by the Commission, the credit union shall be permitted to continue its normal operations.

1974, c. 587, § 6.1-226.5; 2010, c. 794.



§ 6.2-1336. Loss reserve contributions

A. A corporation shall collect from each credit union accepted for membership an initial contribution to loss reserve the greater of (i) $5 or (ii) an amount equal to the percentage fixed in the bylaws of the corporation, which percentage shall not exceed one percent, of the amount of its shares outstanding on the last day of the month preceding the month in which application is filed. Whenever the initial contribution to loss reserve and any additions thereto paid by a credit union amount to less than the prescribed percentage of its outstanding shares of December 31, of any year, the corporation shall collect the amount of the deficiency so that the total contributions to loss reserve paid by each credit union is never less than the prescribed percentage of the amount of its outstanding shares on December 31 of any year in which it is a member, except to the extent that refunds have been paid under subsection B. The amount of contribution by a credit union shall be carried on the books of each credit union as an investment.

B. Subject to the approval of the Commission, contributions to loss reserve may be refunded to existing members whenever in the judgment of the directors the financial condition of the corporation warrants such action. Refunds so made shall be on the basis of a uniform percentage of the total contributions to loss reserve paid by each credit union and shall be credited to its reserve fund to the extent that such contribution was charged thereto.

1974, c. 587, § 6.1-226.6; 1985, c. 365; 2010, c. 794.



§ 6.2-1337. Annual and special assessments

A. A regular annual assessment, not to exceed one-twelfth of one percent of the member credit union's outstanding shares, shall be levied by the directors. The directors may raise, lower or waive such assessment for any year when the directors and the Commission agree that the net worth of the corporation justifies or requires such change. The member credit union's outstanding shares as of December 31 shall be the basis for calculating the assessment due in the ensuing year, and the directors shall determine the date the annual assessment is due and payable.

B. In the event of potential impairment of the corporation's funds, special assessments may be levied by the directors with the approval of the Commission.

C. Upon a finding by the Commission that it is necessary in order to maintain the financial soundness of the insurance fund, it may direct that the corporation make special assessments of its members.

1974, c. 587, § 6.1-226.7; 1976, c. 658; 1985, c. 365; 2010, c. 794.



§ 6.2-1338. Duties and additional powers of corporation

A corporation shall have the following powers in addition to those otherwise provided:

1. To advance funds to aid member credit unions to operate and meet liquidity requirements;

2. To assist in the merger, consolidation, and liquidation of credit unions;

3. To receive by assignment or purchase from member credit unions property of any nature owned by them;

4. Upon written direction of the Commission, to assume control of the property and business of any member credit union and to operate the credit union in accordance with the directions of the Commission; and

5. To invest its funds in (i) bonds, notes, or securities of the Commonwealth and of the federal government, and their agencies; (ii) deposits in banks doing business in the Commonwealth; (iii) deposits in any savings institution doing business in the Commonwealth the accounts of which are insured by the Federal Deposit Insurance Corporation or other federal insurance agency; and (iv) such other investments as are deemed prudent by the directors and are approved by the Commission.

1974, c. 587, § 6.1-226.8; 1990, c. 3; 2010, c. 794.



§ 6.2-1339. Duties and powers of Commission; judicial review

A. The Commission shall promptly forward to the corporation copies of all examination reports of member credit unions. The cost of furnishing the copies shall be paid by the corporation.

B. If the Commission determines, pursuant to the provisions of § 6.2-1311 or 6.2-1313, that it should take possession of the business and property of a member credit union, the Commission may direct the corporation to assume control of such business and property and, subject to the Commission's orders operate the credit union until such time as the Commission permits the credit union to resume business or until its assets are finally liquidated. If the Commission orders the liquidation of an insolvent member credit union then in the control of the corporation through the purchase of the assets and the assumption of the liabilities of such credit union by another insured credit union, the corporation shall be empowered to convey all right, title, and interest in all or part of the assets and liabilities of the insolvent credit union to the other insured credit union. Upon such transfer, good title to the assets and liabilities conveyed shall vest in the other insured credit union. Any cost or expense incurred by the corporation in such operation of the credit union may be reimbursed from the assets of the credit union by an order of the Commission.

C. The Commission may suspend or revoke, after notice of hearing, the certificate of authority to do business of any member credit union that fails to pay, when due, any assessment made by the corporation pursuant to this article.

D. Any final action or order of the Commission under this article shall be subject to judicial review in accordance with the provisions of § 12.1-39.

1974, c. 587, § 6.1-226.9; 1985, c. 366; 2010, c. 794.



§ 6.2-1340. Supervision, reports and examinations by Commission

A. The corporation shall be subject to supervision and annual examination by the Commission. The cost of each examination shall be paid by the corporation. The corporation shall file annually by such time and in such form as the Commission prescribes a statement showing its financial condition on December 31 of the previous year.

B. In addition to the annual statement, the Commission from time to time may require the corporation to file such further reports, exhibits or statements as it deems necessary to furnish full information concerning the condition, solvency, transactions and affairs of the corporation. The Commission shall prescribe the time within which such additional reports, exhibits or statements shall be filed and may require verification by such officers of the corporation as it may designate.

C. Whenever the Commission deems it expedient to do so, it may make or direct to be made additional examinations of the affairs of the corporation, the cost of which shall be paid by the corporation. Upon completion of an examination, a copy of the report thereof shall be furnished to the corporation.

1974, c. 587, § 6.1-226.10; 2010, c. 794.



§ 6.2-1341. Audit by corporation and corrective measures; appeal

A. A corporation may require independent audits and investigations of any member credit union to ascertain its financial condition as it relates to share insurance.

B. If the directors of a corporation ascertain evidence of carelessness, unsound practices, or mismanagement of any member credit union that appears to adversely affect the solvency or liquidity of the credit union or threaten loss to the corporation, the directors shall notify the Commission and may order that corrective action be taken or, after due notice and hearing, as provided in the bylaws, revoke the credit union's membership in the corporation.

C. If a member credit union is aggrieved by any decision, action, or order of the corporation, it may appeal the decision, action, or order to the Commission. The Commission may modify, reverse, or affirm such decision, action, or order.

1974, c. 587, § 6.1-226.11; 2010, c. 794.



§ 6.2-1342. Tax exemptions

Any corporation shall be exempt from all state and local taxes except real and personal property taxes.

1974, c. 587, § 6.1-226.12; 2010, c. 794.



§ 6.2-1343. Inconsistent laws inapplicable

All other general or special laws, or parts thereof, inconsistent with the provisions of this article shall be inapplicable to the provisions of this article.

1974, c. 587, § 6.1-226.13; 2010, c. 794.



§ 6.2-1344. Voluntary merger

A. A credit union organized under this chapter may merge, with the approval of the Commission, with one or more other credit unions, state or federal. In any case in which the surviving credit union will be a Virginia state-chartered credit union, a merger application, accompanied by an application fee of $300, shall be filed with the Commission. The Commission shall approve the application if the Commission finds that:

1. The field of membership of the credit union which is proposed to result from the merger satisfies the requirements of subsection B of § 6.2-1327;

2. The plan of merger will promote the best interests of the members of the credit unions; and

3. The members of the merging credit unions have approved the plan of merger in accordance with applicable laws and regulations. Notwithstanding subsection D of § 13.1-895, the members of a Virginia state-chartered credit union may authorize a plan of merger by vote of at least a majority of all votes cast thereon at an annual or special meeting at which a quorum is present. Notwithstanding the terms of § 13.1-895, in a merger where a Virginia credit union will be the resulting credit union, the adoption of the plan of merger by the board of directors of that credit union shall be sufficient approval of the plan, and approval of the plan of merger by the members of that credit union shall not be required. Notice of the meeting may be given in a manner prescribed in the articles of incorporation or bylaws, notwithstanding the terms of § 13.1-842 relating to the manner of notice. A federal credit union merging with a state credit union may give notice to its members as prescribed by federal regulation.

B. If the Commission finds that the requirements of subsection A have been met and all required fees have been paid, it shall approve the merger and issue a certificate of merger, which shall be admitted to record in its office and in the office for the recording of deeds in the city or county in which the registered office of each credit union is located. No such further recordation shall be required in the City of Richmond or the Counties of Chesterfield or Henrico.

C. Upon the issuance of the certificate of merger the provisions of § 13.1-897, mutatis mutandis, shall become effective.

D. For the purposes of this section, a member entitled to vote may vote in person or, unless the articles of incorporation or bylaws otherwise provide, by proxy. A member may appoint a proxy to vote or otherwise act for him by signing an appointment form. An appointment of a proxy becomes effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for 11 months unless a different period is expressly provided in the appointment form or the appointment is revoked by the member.

1980, c. 182, § 6.1-200.3; 1983, c. 465; 1988, c. 152; 1990, c. 373, § 6.1-225.27; 1999, c. 63; 2007, c. 925; 2010, c. 794.



§ 6.2-1345. Voluntary dissolution

A. A credit union may dissolve in accordance with the provisions of Article 13 (§ 13.1-902 et seq.) of Chapter 10 of Title 13.1. Within 10 days after the board of directors votes to recommend dissolution to the members, the board shall notify the Commissioner and the insuring organization of that fact in writing, setting forth the reasons for the proposed dissolution.

B. The dissolving credit union shall also (i) notify the Commissioner of the result when the members have voted on the proposal to dissolve and (ii) file with the Commissioner a copy of the certificate of dissolution and the certificate of termination of corporate existence of the credit union within 10 days of the issuance of each.

1990, c. 373, § 6.1-225.28; 2010, c. 794.



§ 6.2-1346. Conversion of federal credit union to state credit union

A credit union organized under the laws of the United States and authorized to do business in the Commonwealth may convert to a credit union organized under the laws of the Commonwealth by the following procedure:

1. The directors of the federal credit union shall organize a corporation under this chapter and the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.) for the purpose set forth in § 6.2-1320;

2. The new corporation shall apply for a certificate of authority to do business as a credit union as provided in § 6.2-1321;

3. The federal credit union shall follow the procedures set forth in § 125 (a), of the Federal Credit Union Act (12 U.S.C. § 1771), as it now exists or may hereafter be amended, for conversion;

4. Upon completion of the requirements of the Federal Credit Union Act, the authorized officers of the federal credit union shall execute a certificate setting forth the procedures followed, the number of members eligible to vote and the number voting in favor of the plan of conversion and file said certificate with the Commission; and

5. When the Commission has determined that all of the requirements of this section have been complied with, and that the criteria of § 6.2-1321 have been met, the Commission shall authorize the state-chartered credit union to commence business as of the date it ceases to be a federal credit union. The successor state-chartered credit union shall be vested with all of the assets and shall continue to be responsible for all of the obligations of the federal credit union to the same extent as though the conversion had not taken place.

1984, c. 352, § 6.1-200.6; 1990, c. 373, § 6.1-225.29; 2010, c. 794.



§ 6.2-1347. Conversion of state credit union to federal credit union

A state credit union may convert to a federal credit union by the following procedure:

1. At any meeting of the members called and held in accordance with the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.) to consider such action, the members, by an affirmative vote of those holding and voting two-thirds of the votes present in person or by proxy, may resolve to convert the credit union into a federal credit union;

2. A copy of the minutes of the meeting duly certified by the authorized officer of the credit union shall be transmitted to the Commission;

3. The state credit union shall take such action as is necessary under § 125 (b) of the Federal Credit Union Act (12 U.S.C. § 1771), as it now exists or may hereafter be amended, to make it a federal credit union;

4. It shall file with the Commission a certified copy of the organization certificate approved by the National Credit Union Administration Board; and

5. Upon receipt of the organization certificate the state credit union shall become a federal credit union which shall be vested with all of the assets and shall continue to be responsible for all of the obligations of the state credit union to the same extent as though the conversion had not taken place.

1984, c. 352, § 6.1-200.7; 1990, c. 373, § 6.1-225.30; 2010, c. 794.



§ 6.2-1347.1. Conversion to a state mutual savings institution

A. A state credit union is authorized to convert to a mutual savings institution organized under Chapter 11 (§ 6.2-1100 et seq.) of this title.

B. As a condition to converting to a mutual savings institution, a credit union shall comply with the following requirements:

1. At least 60 days prior to a final vote by the board of directors to formally adopt a conversion proposal, the credit union shall send notice to the Commissioner and each member advising that the board is considering a possible conversion to a mutual savings institution. Such notice also shall be (i) published concurrently in a newspaper of general circulation in the credit union's service area; (ii) posted on the credit union's website; and (iii) posted in a conspicuous place in the lobby of each of the credit union's offices. The notice shall, at a minimum, contain the following information:

a. A prominent legend in bold-face type that advises the members of a potential conversion;

b. The electronic availability of information related to a potential conversion;

c. A telephone number and e-mail address that members may use to request copies of the potential conversion information that is available by electronic means;

d. The ability of members to submit written comments on the potential conversion; and

e. A clear, concise, and impartial description of the potential conversion to be considered by the board.

2. The credit union shall post information related to a potential conversion on the credit union's principal Internet web site at least 60 days prior to a vote by the board of directors to adopt a proposal of conversion. The posted information shall, at a minimum, discuss:

a. The business purposes that might be accomplished by a conversion;

b. The differences between and similarities of a credit union and a mutual savings institution;

c. An estimate of the anticipated conversion expenses;

d. The methods by which a member may request a copy of the posted information;

e. The method and timeline for members to submit written comments on the potential conversion; and

f. The process that will be followed if the board formally adopts a conversion proposal.

3. The board shall provide members a reasonable opportunity to submit written comments relating to a potential conversion. The board may hold a special meeting to receive member input regarding the potential conversion. It is within the board's discretion to determine the type, number, duration, and location of any special meeting. Before taking a final vote on a conversion proposal, the board shall review and consider all written comments and any other member input received at any special meeting. The conversion resolution shall state that the board has reviewed and considered all such comments and input and has determined affirmatively that the conversion is in the best interests of the members.

4. Subsequent to the written comment period, the credit union shall adopt, by the affirmative vote of at least a majority of the members of its board of directors, a conversion proposal consistent with this section. The credit union shall notify the Commissioner of the board's approval of the proposal, and shall file an application in accordance with § 6.2-1118 and pay the accompanying fee in accordance with § 6.2-1202. In addition, the credit union shall send to the Commissioner as soon as reasonably practical (i) a budget of the anticipated conversion expenses including legal, postage and mailing, advertising, printing, consulting fees, examination and operating fees, and any overtime or other employee compensation to be paid exclusively as a result of the conversion and (ii) any other information reasonably requested by the Commissioner.

5. At least 30 days prior to a vote by the members to formally adopt the conversion proposal, the credit union shall mail to each member a notice of a meeting of the members to consider the conversion proposal, advising the members of the board's adoption of the conversion proposal. The notice must include a prominent statement that the conversion will be decided by a vote of members eligible to vote on the proposal under the credit union's bylaws and that the affirmative votes of two-thirds of those eligible members voting are required for approval unless the articles of incorporation require a greater or lesser vote in which case the notice shall specify that percentage. However, in no case shall the percentage vote be less than a majority of the members voting notwithstanding what is specified in the articles of incorporation. The notice shall clearly inform the members that they may vote at the members' meeting on the proposal or submit the written ballot included with the notice. Each eligible member is entitled to one vote. With the notice, members shall be provided plain language disclosures of material facts and information to be used as a basis for reaching an informed decision to vote on the conversion, including but not limited to a summary of all information required by subdivision B 2. The disclosures shall be submitted to the Commissioner. The Commissioner may suggest changes in the disclosures prior to the documents being mailed to members.

6. A director, officer, committee member, agent, or senior management employee of the credit union, and immediate family members of any such individuals, shall not, directly or indirectly, receive a fee, commission, or other consideration, other than that person's usual salary or compensation, for aiding, promoting, or assisting in a conversion under this section. A violation of this subdivision shall constitute a prima facie violation of subsection A of § 13.1-870.

7. The corporate existence of a credit union converting under this section shall continue in its successor. Each member shall be entitled to receive a share or deposit account or accounts in the converted institution equal in amount to the value of accounts held in the former credit union subject to any lien or right of offset held by the credit union.

8. The Commission shall approve the conversion if all of the conditions required by this section and § 6.2-1118 have been met, unless the Commission determines that, because of a concern over the safety and soundness of the credit union, the conversion is not in the best interest of the credit union or its members.

9. The eligible and voting members of the credit union must approve the conversion proposal by a two-thirds affirmative vote of those voting, or such greater or lesser vote provided for under the articles of incorporation, but in no event less than a majority of the members voting notwithstanding what the articles of incorporation may specify. Such vote shall be by secret ballot and shall be conducted by an independent entity, which may be such credit union's legal or accounting firm.

10. Following approval of the conversion by the members, the conversion shall become effective when (i) the Commission shall have approved it and (ii) any amendment of the articles of incorporation of the credit union necessary to effect the conversion shall have become effective.

C. If any requirements for notice, meetings, voting or other requirements in this section are inconsistent with the Virginia Nonstock Corporation Act (§ 13.1-800 et seq.), the provisions of this section shall control.

2010, cc. 230, 372, § 6.1-225.30:1.



§ 6.2-1348. Board of directors; number; election; term; appointment of supervisory and credit committees

A. The board of directors shall have the authority and responsibility for directing the business affairs, funds, and records of the credit union.

B. The board shall consist of an odd number of directors, at least five in number, to be elected by and from the members. After the election of the initial board at the organizational meeting, the election of the board shall be held at the annual meeting or at such other time as the bylaws provide.

C. A director shall be elected for a term of not less than one year nor more than four years, as provided in the bylaws. If the term is more than one year, the bylaws shall establish terms of office so that an approximately equal number of directors shall be elected each year. A director, unless removed from office, shall hold office until a successor is elected and qualified. Directors may serve more than one term. Any vacancy on the board of directors shall be filled until the next annual election by appointment by the remainder of the directors.

D. The board of directors at its first meeting following the annual election shall appoint a supervisory committee from the membership. The supervisory committee shall consist of an odd number of members, not less than three. No member of the board of directors or the credit committee shall serve on the supervisory committee. The terms for the members of the supervisory committee shall be as provided in the bylaws.

E. Unless the members have authorized and directed the board of directors to serve as the credit committee, the board of directors at its first meeting following the annual election shall either appoint:

1. A credit committee, which shall be appointed from the membership. The credit committee shall consist of an odd number of members, not less than three. No member of the board of directors or the supervisory committee shall serve on the credit committee unless authorized by the provisions of this section. The terms for the members of the credit committee shall be as provided in the bylaws; or

2. One or more loan officers to carry out the duties and responsibilities of the credit committee.

Code 1950, § 6-219; 1966, c. 584, § 6.1-210; 1968, c. 560; 1982, c. 575; 1983, c. 301; 1990, c. 373, § 6.1-225.31; 2010, c. 794.



§ 6.2-1349. Board of directors; election of officers

A. At its first meeting after the annual election, the board of directors shall elect from its own number (i) an executive officer, who may be designated as chairman of the board or president; (ii) a vice-chairman of the board or one or more vice-presidents; (iii) a secretary; and (iv) a treasurer. The same member may simultaneously hold more than one office in the credit union, if the bylaws so provide. The board of directors shall also elect any other officers that are specified in the bylaws.

B. The board of directors shall appoint (i) a chief operating officer of the credit union to be in active charge of its operations and (ii) a financial officer. The chief operating officer may also serve as the financial officer.

C. The terms of the officers shall be one year or until their successors are elected and qualified.

D. The duties of the officers shall be as prescribed in the bylaws.

E. A credit union may use any other title it chooses for officers, so long as such titles are not misleading.

Code 1950, § 6-220; 1964, c. 75; 1966, c. 584, § 6.1-211; 1968, c. 560; 1982, c. 572; 1983, c. 158; 1984, c. 354; 1988, c. 275; 1990, c. 373, § 6.1-225.32; 2010, c. 794.



§ 6.2-1350. Executive committee

The board of directors may appoint from its own number an executive committee, consisting of not less than three directors. The executive committee may be authorized to act for the board in all respects, subject to such conditions and limitations as are prescribed by the board and subsection D of § 13.1-869.

1990, c. 373, § 6.1-225.33; 2010, c. 794.



§ 6.2-1351. Meetings of directors

The board of directors and the executive committee shall meet as often as the bylaws prescribe.

Code 1950, § 6-220; 1964, c. 75; 1966, c. 584, § 6.1-211; 1968, c. 560; 1982, c. 572; 1983, c. 158; 1984, c. 354; 1988, c. 275; 1990, c. 373, § 6.1-225.34; 2010, c. 794.



§ 6.2-1352. Compensation of officials

No member of the board of directors shall receive any compensation for his services as a member of the board. The members of the credit or supervisory committee may receive for their services, as members, such compensation as the board of directors may determine. Health, accident, and term life insurance protection for a director or committee member shall not be considered compensation. Directors and committee members, while on official business of the credit union, may be reimbursed for necessary expenses incidental to performing the business of the credit union. Official business of the credit union shall include attendance at regular or special meetings of the board of directors or committees thereof.

Code 1950, § 6-220; 1964, c. 75; 1966, c. 584, § 6.1-211; 1968, c. 560; 1982, c. 572; 1983, c. 158; 1984, c. 354; 1988, c. 275; 1990, c. 373, § 6.1-225.35; 1995, c. 325; 2010, c. 794.



§ 6.2-1353. Powers and duties of directors

In addition to any other duties set forth in this chapter, the board of directors shall have the following powers and duties:

1. To act upon applications for membership and upon the expulsion of a member. The board of directors may appoint one or more membership officers to act upon applications for membership. A record of the membership officer's approval or denial of membership shall be available to the board of directors for inspection. A person denied membership by a membership officer may appeal the denial to the board;

2. To purchase and maintain fidelity bond coverage, in accordance with regulations of the Commission;

3. To determine from time to time the rates of interest that shall be charged on loans and to prescribe the conditions under which interest refunds will be made;

4. To fix the amount, if any, that may be charged for initial and annual membership fees;

5. To determine the maximum amount of shares that may be held by, and the maximum amount which may be loaned to, any one member;

6. To declare dividends on share accounts;

7. To determine the manner in which dividends shall be paid on shares issued or withdrawn during a dividend period;

8. To fill vacancies in the supervisory committee or in the credit committee until the election or appointment, as the case may be, and qualification of successors;

9. To remove any member of the board of directors failing to attend regular meetings of the board without good cause shown for three consecutive months or otherwise failing to perform any of the duties devolving upon him as a director;

10. To remove any member of the credit committee failing to attend three consecutive regular meetings of the credit committee without good cause shown or otherwise failing to perform any of the duties devolving upon him as a credit committee member;

11. To suspend any member of the supervisory committee failing to attend regular meetings of the supervisory committee without cause or otherwise failing to perform any of the duties devolving upon him as a supervisory committee member, provided that the members shall decide at a meeting held not less than 10 nor more than 25 days after such suspension if such suspended committee member shall be removed from or restored to the supervisory committee;

12. To have charge of the investment of the funds of the credit union, except that the board of directors may designate an investment committee or any qualified individual to have charge of making investments pursuant to written policies established by the board of directors;

13. To establish policy on loans to members, which policy shall provide that the rates, terms, and conditions on any loan or line of credit either made to, or endorsed or guaranteed by (i) an official, (ii) an immediate family member of an official, or (iii) any individual having a common ownership, investment, or other pecuniary interest in a business enterprise with an official or with an immediate family member of an official shall not be more favorable than the rates, terms, and conditions for comparable loans or lines of credit to other credit union members;

14. To designate a depository or depositories for the funds of the credit union;

15. To authorize the acquisition or conveyance of real property;

16. To authorize the employment and compensation of the president or person named by the board to manage the affairs of the credit union;

17. To make adequate provisions for reserves; and

18. To perform such other duties as the members may from time to time authorize.

Code 1950, § 6-220; 1964, c. 75; 1966, c. 584, § 6.1-211; 1968, c. 560; 1982, c. 572; 1983, c. 158; 1984, c. 354; 1988, c. 275; 1990, c. 373, § 6.1-225.36; 2010, c. 794.



§ 6.2-1354. Credit committee or loan officers; appeal

A. The credit committee of a credit union shall approve every loan or advance made by the credit union to members, unless the committee is replaced by a loan officer as provided in subdivision E 2 of § 6.2-1348.

B. If the credit committee has not been replaced by action of the board of directors, it may appoint and delegate to loan officers the authority to approve or disapprove loan applications, subject to the written policies prescribed by the board of directors. The approval of an application by the credit committee shall be by a majority of members of the committee who are present at the meeting at which it is considered, provided a majority of the full committee is present.

C. All applications disapproved by a loan officer may, upon request of the applicant, be reviewed by the credit committee. The approval of a majority of members of the credit committee who are present at the meeting when such review is undertaken shall be required to reverse the loan officer's decision. A majority of members of the full credit committee shall be present at such review. A member whose application was disapproved by a loan officer or the credit committee may appeal such action to the board of directors.

D. No individual shall have the authority to disburse funds of the credit union for any loan for which the application has been approved by him in his capacity as a loan officer.

E. The credit committee shall meet as often as the business of the credit union may require to consider applications for loans or to review the work of the loan officers, as the case may be. Reasonable notice of each such meeting shall be given to each member of the committee.

Code 1950, § 6-221; 1964, c. 75; 1966, c. 584, § 6.1-212; 1974, c. 143; 1983, c. 302; 1990, c. 373, § 6.1-225.37; 2010, c. 794.



§ 6.2-1355. Supervisory committee; suspension and removal of officials

The supervisory committee:

1. Shall make or cause to be made an annual audit of the credit union, and shall submit a report of that audit to the board of directors and a summary of the report to the members at the next annual meeting of the credit union;

2. Shall make or cause to be made such supplementary audits and verification of members' accounts as it deems necessary or as may be ordered by the board of directors, and shall submit such report to the board of directors; and

3. May by unanimous vote suspend any officer of the credit union or any member of the credit committee or of the board of directors, until the next meeting of members, which shall be held not less than 10 nor more than 25 days after any such suspension, at which meeting such suspension shall be acted upon by the members.

Code 1950, § 6-222; 1966, c. 584, § 6.1-213; 1974, c. 106; 1982, c. 574; 1990, c. 373, § 6.1-225.38; 2010, c. 794.



§ 6.2-1356. Special audit

The Commissioner may require a credit union to have an independent audit made of its books, records, and methods of operation by a certified public accountant or other qualified person or firm approved by the Commissioner, whenever it appears to the Commissioner that (i) the system of internal controls pertaining to the credit union is not adequate, (ii) the credit union is engaging in unsafe or unsound practices, or (iii) the financial condition of the credit union makes such an audit necessary.

1976, c. 658, § 6.1-213.1; 1990, c. 373, § 6.1-225.39; 2010, c. 794.



§ 6.2-1357. Qualifications of officials

Every officer, director, and committee member shall be a member of the credit union.

Code 1950, § 6-213; 1956, c. 90; 1966, c. 584, § 6.1-204; 1968, c. 560; 1990, c. 373, § 6.1-225.40; 2010, c. 794.



§ 6.2-1358. Share accounts

A. Every credit union may issue shares to and maintain share accounts for any member qualified pursuant to the credit union's bylaws.

B. Shares and share accounts may be withdrawn for payment to the account holder or to third parties in such manner and in accordance with such procedures as may be established by the board of directors.

C. Shares and share accounts shall be subject to any withdrawal notice requirement that may be imposed pursuant to the credit union bylaws.

Code 1950, § 6-214; 1956, c. 90; 1966, c. 584, § 6.1-206; 1968, c. 560; 1975, c. 33; 1990, c. 373, § 6.1-225.41; 2010, c. 794.



§ 6.2-1359. Payment for shares; transfers; lien on shares

Shares shall be paid for in money. Shares may be subscribed to, paid for, and transferred in such manner as the bylaws prescribe. The credit union shall have a lien on the shares, including share accounts of a member in his individual, joint, or trust accounts and upon any dividends payable thereon as security for all debts and obligations owed by, and for any loan endorsed by, such member to the credit union.

Code 1950, § 6-214; 1956, c. 90; 1966, c. 584, § 6.1-206; 1968, c. 560; 1975, c. 33; 1990, c. 373, § 6.1-225.42; 2010, c. 794.



§ 6.2-1360. Dividends

A. At such intervals and for such periods as the bylaws provide and after provision for the required reserves, the board of directors may declare dividends on share accounts from the undivided earnings or other funds set aside for dividends.

B. Dividends may be paid at different rates on different types of share accounts and at different rates and maturity dates in the case of share certificates.

C. Dividend credit may be accrued on shares as authorized by the board of directors.

D. The rates of dividends and terms of payment may be declared in advance by the board of directors.

E. In no event shall a dividend be paid if, after the payment thereof, the liabilities of the credit union would exceed its assets.

Code 1950, § 6-228; 1964, c. 75; 1966, c. 584, § 6.1-219; 1968, c. 560; 1976, c. 202; 1990, c. 373, § 6.1-225.43; 2010, c. 794.



§ 6.2-1361. Ascertaining value of assets

In ascertaining the value of the assets of a credit union:

1. A loan delinquent for more than two but less than six months shall be valued at 90 percent of the unpaid balance;

2. A loan delinquent for six months but less than 12 months shall be valued at 75 percent of the unpaid balance; and

3. A loan delinquent for 12 months or more shall be treated as of no value.

Code 1950, § 6-228; 1964, c. 75; 1966, c. 584, § 6.1-219; 1968, c. 560; 1976, c. 202; 1990, c. 373, § 6.1-225.44; 2010, c. 794.



§ 6.2-1362. Minors' accounts

A credit union may issue shares in the name of a minor as the sole and absolute owner of such shares and may accept the purchase of such shares by and for such owner, pay withdrawals from such share accounts, and act in any other manner with respect to such share accounts on the order of such minor. Any withdrawal of shares or delivery of funds from such account to the owner thereof, or payment of a share draft or other written order for withdrawal signed by such minor owner, shall be a valid and sufficient release and discharge of the credit union for any payment, withdrawal, or delivery so made. The parent or guardian of such minor shall not in his capacity as parent or guardian have the power to withdraw or transfer shares in any such account unless the minor has given written notice to the credit union to accept the signature of such parent or guardian.

Code 1950, § 6-215; 1966, c. 584, § 6.1-207; 1968, c. 560; 1972, c. 825; 1979, c. 407; 1990, c. 373, § 6.1-225.45; 2006, c. 755; 2010, c. 794.



§ 6.2-1363. Individual retirement accounts and retirement or pension plans

A. A credit union may act as trustee or custodian of (i) individual retirement accounts established with the credit union for the benefit of its members under the federal Employee Retirement Income Security Act of 1974 (P.L. 93-406, 88 Stat. 829) (ERISA), as amended from time to time; (ii) pension funds of self-employed individuals or of a company or organization sponsoring the credit union; or (iii) other similar retirement or pension plans.

B. Contributions to and earnings on an account described in clause (i) of subsection A may be accepted and retained in accordance with ERISA but shall be invested in shares of the credit union. If the credit union bylaws so provide such accounts may be established for the benefit of members in the names of other trustees or custodians who are qualified to serve as such under the laws of this Commonwealth and ERISA.

1976, c. 205, § 6.1-207.1; 1990, c. 373, § 6.1-225.46; 2010, c. 794.



§ 6.2-1364. Acceptance of money under Virginia Uniform Transfers to Minors Act

A credit union may accept money paid to it pursuant to the Virginia Uniform Transfers to Minors Act (§ 64.2-1900 et seq.) for credit to an account in the name of the custodian as provided in such Act if the custodian or the minor for whose benefit the transfer is made is a member of the credit union.

1979, c. 138, § 6.1-207.2; 1990, c. 373, § 6.1-225.47; 2010, c. 794.



§ 6.2-1365. Accounts of deceased or incapacitated person

A. A credit union may pay any share balance due a deceased person or any person under a disability to the personal representative, guardian, conservator, curator, or committee of such person upon proper proof of the appointment and qualification of such fiduciary. Such qualification shall be sufficient authority for making such payment. A credit union making such payment shall no longer be liable for the amount so paid to any person. The presentation of a duly certified letter or certificate of qualification as personal representative, or other fiduciary, guardian, conservator, curator, or committee shall be conclusive proof of the jurisdiction of the court issuing the same.

B. A credit union that has received no written notice and does not have actual notice that a member is deceased or has been adjudicated incapacitated, may pay or deliver shares in such member's account in accordance with the provisions of the account contract without liability to any person for the amounts so paid.

1968, c. 560, § 6.1-208.3; 1990, c. 373, § 6.1-225.48; 1997, c. 801; 2010, c. 794.



§ 6.2-1366. Repealed

Repealed by Acts 2010, c. 269, cl. 2.



§ 6.2-1367. Application of provisions to federal credit unions

The provisions of §§ 6.2-1365, 64.2-601, and 64.2-602 shall apply to federal credit unions operating in the Commonwealth to the extent that the same are not inconsistent with any federal law applicable to such credit unions.

1968, c. 560, § 6.1-208.5; 1979, c. 407; 1990, c. 373, § 6.1-225.50; 2010, cc. 269, 794; 2013, cc. 7, 95.



§ 6.2-1368. Accounts of fiduciaries

A credit union may issue shares and maintain share accounts in the name of any person or entity eligible for membership in such credit union pursuant to § 6.2-1327 as administrator, executor, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary. The payment of funds from any such account pursuant to a share draft or other written order of withdrawal signed by the fiduciary, the delivery of funds in such account to such fiduciary, or a receipt signed by any such fiduciary with regard to the payment of funds from such account, shall be valid and sufficient release and discharge of the credit union for the payment or delivery so made.

2000, c. 744, § 6.1-225.50:1; 2010, c. 794.



§ 6.2-1369. Credit union need not inquire as to fiduciary funds used to purchase shares in fiduciary's personal account

A. If any fiduciary or agent purchases shares in a credit union in his own name (i) with share drafts or other instruments drawn by him upon an account in his own name as fiduciary, (ii) with share drafts or other instruments drawn by him upon an account in the name of his principal, if he is empowered to draw share drafts or other instruments thereto, or (iii) with share drafts or other instruments payable to his principal and endorsed by him as fiduciary, the credit union issuing such shares shall not be bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary.

B. The credit union is authorized to pay the amount of the shares issued or any part thereof upon the withdrawal by the fiduciary without being liable to the principal, unless the credit union receives payment for the shares or pays the withdrawal (i) with the actual knowledge that the fiduciary, in purchasing such shares or in making such withdrawal, is committing a breach of his obligation as a fiduciary, or (ii) with knowledge of such facts that its action in issuing the shares or paying the withdrawal amounts to bad faith.

2000, c. 744, § 6.1-225.50:2; 2010, c. 794.



§ 6.2-1370. Purpose and condition of loans

A credit union may lend to its members for such purposes and upon such conditions as the bylaws may prescribe. The board of directors shall establish written policies with respect to granting loans and extending lines of credit, including the terms, conditions, and acceptable forms of security.

Code 1950, § 6-207; 1956, c. 90; 1966, c. 584, § 6.1-198; 1968, c. 560; 1980, c. 181; 1983, c. 300; 1990, c. 373, § 6.1-225.51; 2010, c. 794.



§ 6.2-1371. Other charges

A. In addition to interest charged on loans, a credit union may charge members all reasonable expenses in connection with making, closing, disbursing, extending, collecting, or renewing loans.

B. In accordance with the bylaws, a credit union may assess charges to members for failure to meet in a timely manner their obligations to the credit union.

1990, c. 373, § 6.1-225.52; 2010, c. 794.



§ 6.2-1372. Loan limits

A. No loan may be made by a credit union to a member if, upon making the loan, the member would be indebted to the credit union on loans to such member in an aggregate amount which would exceed the lesser of (i) 10 percent of the credit union's share accounts and reserve fund or (ii) the maximum amount as authorized by its bylaws.

B. The aggregate amount of a credit union's "member business loans," as defined in 12 C.F.R. § 701.21 (h), shall not exceed the limit prescribed for insured credit unions by subsection (a) of § 107A of the Federal Credit Union Act (12 U.S.C. § 1757a), taking into account also the provisions of subsections (b) through (d) of that section.

Code 1950, § 6-226; 1956, c. 90; 1966, c. 584, § 6.1-217; 1968, c. 560; 1972, c. 192; 1975, c. 448; 1979, c. 139; 1987, c. 150; 1990, c. 373, § 6.1-225.53; 1999, c. 63; 2010, c. 794.



§ 6.2-1373. Loans to members of credit committee; nonmember loans

A. If the borrower or endorser on a loan by a credit union is a member of the credit committee, or a member of the board of directors if the board is serving as the credit committee, the loan shall be approved by the supervisory committee or a loan officer instead of by the credit committee. If the loan is fully secured by shares, such loan may be approved by the credit committee.

B. No loan shall be made to an individual or entity that is not a member of the credit union. If the credit committee or loan officer should knowingly approve such a loan, the members of the credit committee shall be jointly and severally liable, or in the case of a loan officer, he shall be individually liable, to the credit union for the immediate repayment thereof.

Code 1950, § 6-226; 1956, c. 90; 1966, c. 584, § 6.1-217; 1968, c. 560; 1972, c. 192; 1975, c. 448; 1979, c. 139; 1987, c. 150; 1990, c. 373, § 6.1-225.54; 2010, c. 794.



§ 6.2-1374. Lines of credit

Notwithstanding the requirements of § 6.2-1354, the credit committee or a loan officer may approve an application for a line of credit. When a line of credit has been approved, advances may be made as requested without further loan application or approval if the aggregate outstanding balance on all advances does not exceed the limit specified.

1976, c. 204, § 6.1-212.1; 1986, c. 147; 1990, c. 373, § 6.1-225.55; 2010, c. 794.



§ 6.2-1375. Cooperative loans

A credit union may originate loans to credit union members jointly with other credit unions, credit union organizations, or other financial institutions pursuant to written policies established by the board of directors. The policies shall include the limitation set forth in § 6.2-1372. A credit union that originates such a loan shall retain at least a 10 percent interest in such loan.

1990, c. 373, § 6.1-225.56; 2010, c. 794.



§ 6.2-1376. Authorized investments

The funds of a credit union that are not used in loans to members may be invested only:

1. In loans to other insured credit unions to the extent permitted in the bylaws;

2. In shares, share accounts, or deposits of other insured credit unions to the extent authorized in its bylaws, but not to exceed 25 percent of the investing credit union's outstanding shares and reserve fund;

3. Notwithstanding any other provision of this section, in shares or deposits of any corporate credit union provided such investments are specifically authorized by the board of directors making the investment;

4. In federally insured banks and savings institutions;

5. In the capital stock of the National Credit Union Central Liquidity Facility or any central liquidity facility established under the laws of the Commonwealth;

6. In obligations of the United States and securities fully guaranteed as to principal and interest thereby;

7. In obligations of the Commonwealth and any political subdivision thereof, including, but not limited to, revenue bonds;

8. In such stock, securities, obligations, or other investments as may be approved from time to time by the Commission;

9. In real estate, office buildings, equipment, and furnishings of the credit union, provided that the aggregate investment in all such fixed assets shall not exceed five percent of the total of the members' share accounts and retained earnings without the prior written authorization of the Commissioner;

10. In shares, stock, deposits in, loans, or other obligations of any credit union service organization, corporation, or association, if (i) the membership or ownership, as the case may be, of such organization, corporation, or association is primarily confined or restricted to credit unions or organizations of credit unions and (ii) the purpose for which such organization, corporation, or association is organized is to strengthen or advance the development of credit unions or credit union organizations. Such investment by any credit union shall not exceed five percent of the credit union's outstanding shares and reserves without the prior approval of the Commissioner;

11. In deposits in, loans to, or shares of any Federal Reserve Bank; and

12. In cooperative loans with other credit unions or credit union organizations. Such investment shall not exceed 10 percent of outstanding shares and reserves of the investing credit union.

Code 1950, § 6-225; 1956, c. 90; 1958, c. 21; 1966, c. 584, § 6.1-216; 1968, c. 560; 1972, c. 192; 1974, c. 117; 1975, c. 35; 1979, c. 190; 1980, cc. 207, 210; 1983, c. 466; 1984, c. 351; 1990, c. 373, § 6.1-225.57; 1991, c. 367; 2010, c. 794; 2013, cc. 16, 92.



§ 6.2-1377. Maintenance of regular reserves; special reserves

A. A credit union shall establish and maintain a regular reserve account in accordance with the applicable provisions of Part 702 of the National Credit Union Administration Rules and Regulations, 12 C.F.R. §§ 702.1 through 702.403 .

B. The Commission may increase or decrease the reserve requirement when in its opinion such an increase or decrease is necessary or desirable.

C. In addition to such regular reserve, special reserves shall be established when found by the board of directors of the credit union or by the Commission to be necessary to protect the interest of members.

D. Unless otherwise prohibited by the Commission, the board of directors of a credit union may establish the regular reserve in an amount in excess of that required by this section when in its opinion the increased amount is necessary or desirable.

Code 1950, § 6-227; 1964, c. 75; 1966, c. 584, § 6.1-218; 1968, c. 560; 1984, c. 410; 1986, c. 146; 1990, c. 373, § 6.1-225.58; 2002, c. 261; 2010, c. 794.



§ 6.2-1378. Use of reserves

Losses may be charged to the reserve fund. Any sums recovered on items previously charged to it shall be credited to the reserve fund. No dividends shall be paid out of the reserve fund unless the fund, after such payment, exceeds the total amount required to be set aside in the regular reserve and special reserves of the credit union.

Code 1950, § 6-227; 1964, c. 75; 1966, c. 584, § 6.1-218; 1968, c. 560; 1984, c. 410; 1986, c. 146; 1990, c. 373, § 6.1-225.59; 2010, c. 794.



§ 6.2-1379. Out-of-state credit unions

A. A credit union organized and doing business in another state may conduct business as a credit union in the Commonwealth with the approval of the Commission. The Commission shall grant such approval if it shall find that the out-of-state credit union:

1. Is a credit union duly organized under the laws of another state that would allow credit unions organized in the Commonwealth to conduct business in that state;

2. Has share insurance for its members;

3. Reasonably needs to establish a place of business in the Commonwealth to adequately serve its members in the Commonwealth;

4. Is examined and supervised by the supervisory authority of the state in which the out-of-state credit union is organized; and

5. Has filed an application with the Commission to conduct such business.

B. The out-of-state credit union shall:

1. Grant loans at rates of interest not in excess of the rates permitted for credit unions organized under the laws of the Commonwealth;

2. Comply with the same consumer protection provisions that credit unions organized under the laws of the Commonwealth are required to obey;

3. Designate and maintain a registered agent in the Commonwealth;

4. Submit all examination reports from its supervisory agency to the Commission;

5. Have any insurer of shares designate an agent for service of process and agree that in the absence of such designation service may be upon the clerk of the Commission;

6. Inform the members of the credit union who use any facility authorized pursuant to this section of the state where the organization, supervision, and share insurance of the credit union are, and of the fact that it is not regulated, supervised, or insured by any agency of the Commonwealth; and

7. Comply with § 6.2-1326.

C. Credit unions organized in the Commonwealth may establish offices outside the Commonwealth upon approval of the Commission.

D. The Commission may suspend or revoke the authority of an out-of-state credit union to do business in the Commonwealth if the Commission finds that such credit union is not in compliance with the requirements of this section.

1985, c. 552, § 6.1-208.6; 1990, c. 373, § 6.1-225.61; 1993, c. 59; 2010, c. 794.



§ 6.2-1380. Examinations; periodic reports; cooperative agreements; assessment of fees

A. The Commission may make such examinations of an out-of-state credit union conducting business in the Commonwealth pursuant to § 6.2-1379 as the Commission may deem necessary to determine whether the credit union is operating in compliance with the laws of the Commonwealth or to ensure that any office or facility of the out-of-state credit union is being operated in a safe and sound manner. The provisions of § 6.2-1309 shall apply to such examinations.

B. The Commission shall require periodic reports from any out-of-state credit union that so conducts business in the Commonwealth. Such reports shall be filed under oath with such frequency and in such scope and detail as may be appropriate for the purpose of assuring continuing compliance with the provisions of this chapter.

C. The Commission may enter into cooperative agreements with appropriate state credit union supervisors and federal credit union agencies for the examination of any office or facility in the Commonwealth of an out-of-state credit union, or any office or facility of a Virginia credit union in any host state, and may accept such supervisors' and agencies' reports of examination and reports of investigation in lieu of conducting its own examinations or investigations. The Commission may enter into joint actions with other state credit union supervisors and federal agencies having concurrent jurisdiction over any such out-of-state credit union or any branch of a Virginia credit union, or may take such actions independently to carry out its responsibilities under this article and to assure compliance with the laws of the Commonwealth.

D. Out-of-state credit unions may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of the Commonwealth and regulations of the Commission. Such fees may be shared with other state and federal regulators and agencies in accordance with agreements between them and the Commission.

1998, c. 23, § 6.1-225.61:1; 2010, c. 794.



§ 6.2-1400. Definitions

As used in this chapter, unless the context requires a different meaning:

"Affiliated person of an association" means any person which is a subsidiary, stockholder, partner, trustee, director, officer, or employee of an association, and any corporation 10 percent or more of the capital stock of which is owned by an association or by any person which is a subsidiary, stockholder, partner, trustee, director, officer, or employee of an association.

"Association" means a corporation organized as an industrial loan association under the provisions of the Virginia Stock Corporation Act (§ 13.1-601 et seq.), the business of which is substantially confined to the business of making loans and issuing certificates of investment.

"Mortgage loan" means a loan made to an individual, the proceeds of which are to be used primarily for personal, family or household purposes, which loan is secured by a mortgage or deed of trust upon any interest in one- to four-family residential property located in the Commonwealth, regardless of where made, including the renewal or refinancing of any such loan, but excluding (i) loans or extensions of credit to buyers of real property for any part of the purchase price of such property by persons selling such property owned by them, (ii) loans to persons related to the lender by blood or marriage, and (iii) loans to persons who are bona fide employees of the lender. "Mortgage loan" shall not include any loan secured by a mortgage or deed of trust upon any interest in a more than four-family residential property or property used for a commercial or agricultural purpose.

2010, c. 794.



§ 6.2-1401. Powers of associations

Associations shall have all the general powers and be subject to all the restrictions contained in the Virginia Stock Corporation Act (§ 13.1-601 et seq.), except as herein otherwise provided. An association need not comply with the provisions of subsection A of § 13.1-630.

Code 1950, §§ 6-242, 6-244; 1956, c. 433; 1958, c. 139; 1966, c. 584, § 6.1-227; 2010, c. 794.



§ 6.2-1402. Use of certain words in name prohibited

An association shall neither use in its corporate name nor do business under a name containing the word "bank," "savings bank," "banker," "trust company," "trust," or other word of similar import.

Code 1950, §§ 6-242, 6-244; 1956, c. 433; 1958, c. 139; 1966, c. 584, § 6.1-227; 2010, c. 794.



§ 6.2-1403. Directors

A. Every association shall have at least five directors, each of whom shall own in his own right and have in his personal possession or control shares of stock in the association that (i) have in the aggregate at least $100 in par value, and (ii) shall be unpledged and unencumbered at the time he became a director and during his entire term as director.

B. Each director shall take and subscribe an oath that he will (i) comply with the requirements of subsection A regarding his stock of the association and (ii) diligently and honestly administer the affairs of the association as its director. The oath shall be transmitted to the Commission within 60 days following his election.

C. Any director violating the provisions of this section shall thereby vacate his office. The remaining directors shall proceed forthwith to fill such vacancy.

D. The directors shall require all active officers of such association to provide bonds in such sums as may be prescribed by the Commission in a surety company authorized to do business in the Commonwealth.

Code 1950, § 6-252; 1966, c. 584, § 6.1-235; 2010, c. 794.



§ 6.2-1404. Commission may regulate issuance of evidences of debt

The Commission may by regulation prescribe the terms and conditions upon which an association may issue bonds, debentures, or other evidences of debt, however described, that are offered to the public by advertisement or solicitation.

1974, c. 174, § 6.1-227.1; 2010, c. 794.



§ 6.2-1405. Extent to which associations regarded as banks; conversion of certain associations to banks; new associations not authorized

A. An association incorporated after July 1, 1960, shall have all the powers conferred on banks, shall be subject to all restrictions applicable to banks, and shall for the purposes of state supervision and control be banks.

B. An association that had certificates of investment issued and outstanding on January 1, 1959, may become a bank upon complying with all the provisions of Chapter 8 (§ 6.2-800 et seq.).

C. Any person who has not obtained authorization from the Commission to do business as an association prior to October 1, 2010, shall not conduct business as an association.

Code 1950, §§ 6-245, 6-250; 1956, c. 433; 1960, c. 62; 1966, c. 584, §§ 6.1-228, 6.1-230; 2010, c. 794.



§ 6.2-1406. Sale of certificates of investment by certain associations prohibited

A. An association that had no certificates of investment issued and outstanding on January 1, 1959, may not sell certificates of investment.

B. An association that had certificates of investment issued and outstanding on January 1, 1959, may sell certificates of investment upon either the fully paid or partial payment system. Any such association that did not obtain insurance of its liability for such certificates, through either a state or federal agency, up to the limits of insurance provided thereby prior to July 1, 1975, shall not sell such certificates after such date.

Code 1950, § 6-255; 1960, c. 63; 1966, c. 584, §§ 6.1-229, 6.1-231; 1974, c. 176; 2010, c. 794.



§ 6.2-1407. Prohibitions on associations with certificates issued and outstanding; advertisements

A. An association that has certificates of investment issued and outstanding shall not:

1. Advertise that it carries insurance unless its certificates of investment are insured or guaranteed by a state or federal agency;

2. Own any shares of stock issued by any other corporation except to the extent legal for banks;

3. Invest more than 80 percent of the amount of its outstanding certificates of investment in loans secured by liens on real estate;

4. Make any loan secured by liens on real estate in excess of that percent of the appraised value permitted to banks;

5. Issue certificates of investment for the purpose of borrowing money from financial institutions; or

6. Issue a certificate of investment paying a higher rate of interest than four and one-half percent per annum, except that notwithstanding this limitation it may pay at any time an interest rate equal to the highest rate paid by any state savings institution or bank located in the same community in the Commonwealth.

B. An association that has certificates of investment issued and outstanding shall place in a prominent manner in every advertisement for, and upon any document evidencing ownership of, certificates of investment that are not insured by a state or federal agency the words: "The savings accounts in this association are not insured."

Code 1950, § 6-251; 1956, c. 433; 1960, c. 64; 1966, c. 584, § 6.1-232; 1974, cc. 175, 176, § 6.1-232.1; 1978, c. 14; 1996, c. 16; 2010, c. 794.



§ 6.2-1408. Associations to have one office; how office moved

An association shall not have more than one office for the conduct of its business. An association shall not move its office without first satisfying the Commission that moving its office will promote the convenience of its customers.

1966, c. 584, § 6.1-233; 2010, c. 794.



§ 6.2-1409. Prepayment by borrower from association; rebates for unearned interest; prepayment penalty

A. Any individual borrowing from an association shall have the right to anticipate payment of his debt at any time.

B. If interest has been added to the face amount of the note, the borrower shall have the right, upon prepayment of the debt, to receive a rebate by way of credit for any unearned interest. The rebate shall be computed:

1. On loans (i) with an initial maturity and corresponding amortization period of 61 months or less and (ii) payable in equal periodic installments, in accordance with the Rule of 78 as illustrated in § 6.2-403 or by using any other method that is at least as favorable to such borrower; and

2. On other loans, under a method at least as favorable to the borrower as the actuarial method.

C. An association may charge a prepayment penalty not to exceed two percent of the amount of the prepayment, provided such prepayment penalty, including the percent thereof, is set forth in the contract of indebtedness and is disclosed to the borrower pursuant to applicable federal interest disclosure laws.

1987, c. 622, § 6.1-330.84; 1990, c. 338; 1991, c. 171; 2010, c. 794.



§ 6.2-1410. Amount of loan

No loan made by an association shall be made for a greater amount in the aggregate to any person than 20 percent of the paid-in capital stock and capital surplus of the association.

Code 1950, §§ 6-250, 6-253, 6-254; 1952, c. 70; 1956, c. 433; 1966, c. 584, § 6.1-234; 1968, c. 754; 1975, c. 448; 1981, c. 56; 2010, c. 794.



§ 6.2-1411. Retention of books, accounts, and records

A. Every association shall maintain in its offices such books, accounts, and records as the Commission may reasonably require in order to determine whether such association is complying with the provisions of this chapter and regulations adopted in furtherance thereof. Such books, accounts, and records as relate to the mortgage lending or mortgage brokering business of the association shall be maintained separate from any other business in which the association is involved.

B. When acting as a mortgage lender, the association shall retain for at least three years after final payment is made on any mortgage loan or the mortgage loan is sold, whichever first occurs, copies of the note, settlement statement, Truth in Lending disclosure, and such other papers or records relating to the loan as may be required by regulation.

C. When acting as a mortgage broker, the association shall retain for at least three years after the mortgage loan is made the original contract for its compensation, a copy of the settlement statement, an account of fees received in connection with the loan, and such other papers and records as may be required by regulation.

1993, c. 419, § 6.1-237.1; 2010, c. 794.



§ 6.2-1412. Annual report

Each association shall annually, on or before March 25, file a written report with the Commissioner containing such information as the Commissioner may require concerning its business and operations during the preceding calendar year. Reports shall be made under oath and be in the form prescribed by the Commissioner.

1993, c. 419, § 6.1-237.2; 2010, c. 794.



§ 6.2-1413. Investigations; examinations

The Commission, as often as it deems necessary, may investigate and examine the affairs, business, premises, and records of any association. Examinations shall be conducted at least twice in each three-year period. In the course of such investigations and examinations, the owners, officers, directors, and employees of the association shall, upon demand of the person making such examination or investigation, afford full access to all premises, books, records, and information that the person making such examination or investigation deems necessary. For the purposes of this section, the person making such examination or investigation shall have authority to administer oaths, examine under oath all the aforementioned persons, and compel the production of papers and objects of all kinds.

1993, c. 419, § 6.1-237.3; 2010, c. 794.



§ 6.2-1414. Annual fees

Each association shall pay an annual fee calculated in accordance with a schedule set by the Commission. The schedule shall bear a reasonable relationship to the total assets of the individual associations, the actual costs of the associations' examination and other factors relating to their supervision and regulation. All such fees shall be assessed on or before July 1 for each calendar year and be paid by the associations to the State Treasurer on or before the July 31 following such assessment.

1993, c. 419, § 6.1-237.4; 2010, c. 794.



§ 6.2-1415. Regulations

The Commission shall adopt such regulations as it deems appropriate to effect the purposes of this chapter. Before adopting any such regulation, the Commission shall give reasonable notice of its content and shall afford interested parties an opportunity to be heard.

1993, c. 419, § 6.1-237.5; 2010, c. 794.



§ 6.2-1416. Prohibited practices

A. No association shall:

1. Obtain any agreement or instrument in which blanks are left to be filled in after execution;

2. Take an interest in collateral other than the real estate or residential property, including fixtures and appliances thereon, securing a mortgage loan; however, an interest in collateral other than real estate may be taken if the real estate taken as collateral does not have sufficient equity to secure the mortgage loan;

3. Obtain any exclusive dealing or exclusive agency agreement from any borrower;

4. Delay closing of any mortgage loan for the purpose of increasing interest, costs, fees, or charges payable by the borrower;

5. Obtain any agreement or instrument executed by the borrower which contains an acceleration clause permitting the unpaid balance of a mortgage loan to be declared due for any reason other than failure to make timely payments of interest and principal or to perform other obligations undertaken in the agreement or instrument; or

6. If acting as a mortgage lender, fail to require the person closing the mortgage loan to provide the borrower, prior to closing of the mortgage loan, with a (i) settlement statement and (ii) disclosure which conforms to that required by the provisions of 15 U.S.C. § 1601 et seq. and Federal Reserve Board Regulation Z (12 C.F.R. Part 226).

B. No association, when acting as a mortgage broker, shall:

1. Except for documented costs of a credit report and appraisals, receive compensation from a borrower until a written commitment to make a mortgage loan is given to the borrower by a mortgage lender;

2. Receive compensation from a mortgage lender of which it is a principal, partner, trustee, director, officer, or employee;

3. Receive compensation from a borrower in connection with any mortgage loan transaction in which it is the lender or a principal, partner, trustee, director, or officer of the lender;

4. Receive compensation from a borrower other than that specified in a written agreement signed by the borrower; or

5. Receive compensation for negotiating, placing or finding a mortgage loan where such association, or any person affiliated with such association, has otherwise acted as a real estate broker, agent, or salesman in connection with the real estate which secures the mortgage loan, and such association or affiliated person has received or will receive any other compensation or thing of value from the lender, borrower, seller, or any other person, unless the borrower is given the following notice in writing at the time the mortgage broker services are first offered to the borrower:

NOTICE

WE HAVE OFFERED TO ASSIST YOU IN OBTAINING A MORTGAGE LOAN. IF WE ARE SUCCESSFUL IN OBTAINING A LOAN FOR YOU, WE WILL CHARGE AND COLLECT FROM YOU A FEE NOT TO EXCEED _____ % OF THE LOAN AMOUNT.

WE DO NOT REPRESENT ALL OF THE LENDERS IN THE MARKET AND THE LENDERS WE DO REPRESENT MAY NOT OFFER THE LOWEST INTEREST RATES OR BEST TERMS AVAILABLE TO YOU. YOU ARE FREE TO SEEK A LOAN WITHOUT OUR ASSISTANCE, IN WHICH EVENT YOU WILL NOT BE REQUIRED TO PAY US A FEE FOR THAT SERVICE.

IF YOU ARE A MEMBER OF A CREDIT UNION, YOU SHOULD COMPARE OUR INTEREST RATES AND TERMS WITH THE MORTGAGE LOANS AVAILABLE THROUGH YOUR CREDIT UNION.

______________________________
BORROWER'S SIGNATURE

______________________________
BORROWER'S SIGNATURE

The foregoing notice shall be in at least 10-point type, and the prospective borrower shall acknowledge receipt of the written notice.

1993, c. 419, § 6.1-237.6; 2010, c. 794.



§ 6.2-1417. Escrow accounts

All moneys required by an association to be paid by borrowers in escrow to defray future taxes or insurance premiums shall be kept in accounts segregated from accounts of the association and shall not be commingled with other funds of the association. No association shall require any borrower to pay any amounts in escrow to defray future taxes and insurance premiums in connection with a loan secured by a subordinate mortgage or deed of trust as defined in Chapter 3 (§ 6.2-300 et seq.), except where escrows for such purposes are not being maintained in connection with a mortgage loan superior to such subordinate mortgage loan.

1993, c. 419, § 6.1-237.7; 2010, c. 794.



§ 6.2-1418. Suspension or revocation of authority

A. The Commission may suspend or revoke the authority of an association to do business upon any of the following grounds:

1. Any violation of the provisions of this chapter or regulations adopted by the Commission pursuant thereto, or a violation of any other law or regulation applicable to the conduct of its business;

2. A course of conduct consisting of failure to perform written agreements with borrowers;

3. Failure to account for funds received or disbursed to the satisfaction of the person supplying or receiving such funds;

4. Failure to disburse funds in accordance with any agreement connected with, and promptly upon closing of, a mortgage loan, taking into account any applicable right of rescission;

5. Conviction of any felony or misdemeanor involving fraud, misrepresentation, or deceit;

6. Entry of judgment against such association involving fraud, misrepresentation, or deceit;

7. Entry of a federal or state administrative order against such association for violation of any law or regulation applicable to the conduct of its business;

8. Refusal to permit an investigation or examination by the Commission;

9. Failure to pay any fee or assessment imposed by this chapter; or

10. Failure to comply with any order of the Commission.

B. For the purposes of this section, acts of any officer, director, or principal stockholder shall be deemed acts of the association.

1993, c. 419, § 6.1-237.8; 2010, c. 794.



§ 6.2-1419. Cease and desist orders

If the Commission determines that any association has violated any provision of this chapter or any regulation adopted pursuant thereto, the Commission may, upon 21 days' notice in writing, order the association to cease and desist from such practices and to comply with the provisions of this chapter. The notice shall be sent by certified mail to the principal place of business of the association and shall state the grounds for the contemplated action. Within 14 days of mailing the notice, the association may file with the clerk of the Commission a written request for a hearing. If a hearing is so requested, the Commission shall not issue a cease and desist order prior to such hearing. The Commission may enforce compliance with any such order by imposition and collection of such fines and penalties as may be prescribed by Commission regulations, or by revocation of the association's authority to do business in accordance with §§ 6.2-1418 and 6.2-1420.

1993, c. 419, § 6.1-237.9; 2010, c. 794.



§ 6.2-1420. Notice of proposed suspension or revocation

The Commission may not revoke or suspend the authority of an association to do business upon any of the grounds set forth in § 6.2-1418 until it has given the association 21 days' notice in writing of the reasons for the proposed revocation or suspension and an opportunity to introduce evidence and be heard. The notice shall be sent by certified mail to the principal place of business of the association and shall state with particularity the grounds for the contemplated action. Within 14 days of mailing the notice, the association may file with the clerk of the Commission a written request for a hearing. If a hearing is so requested, the Commission shall not suspend or revoke the association's authority to do business except based upon findings made at such hearing.

1993, c. 419, § 6.1-237.10; 2010, c. 794.



§ 6.2-1421. Civil penalties

In addition to the authority conferred upon the Commission by other provisions of this chapter, the Commission may impose a civil penalty not exceeding $1,000 upon any association which it determines, in proceedings commenced in accordance with the Commission's Rules, has violated any of the provisions of this chapter or regulations adopted pursuant thereto. For the purposes of this section, each separate violation shall constitute a separate offense.

1993, c. 419, § 6.1-237.11; 2010, c. 794.



§ 6.2-1500. Definitions

As used in this chapter, unless the context requires a different meaning:

"Consumer finance company" means a person engaged in the business of making loans to individuals for personal, family, household, or other nonbusiness purposes.

"License" means a single license issued under this chapter with respect to a single place of business.

"Licensee" means a consumer finance company to which one or more licenses have been issued.

"Principal" means any person who, directly or indirectly, owns or controls (i) 10 percent or more of the outstanding stock of a stock corporation or (ii) a 10 percent or greater interest in another person.

Code 1950, § 6-275; 1966, c. 584, § 6.1-245; 1978, c. 14; 2005, c. 63; 2010, c. 794.



§ 6.2-1501. Compliance with chapter; license required; attempts to evade application of chapter

A. No person shall engage in the business of making loans to individuals for personal, family, household, or other nonbusiness purposes, and charge, contract for, or receive, directly or indirectly, on or in connection with any loan interest, charges, compensation, consideration, or expense that in the aggregate is greater than the interest permitted by § 6.2-303, except as provided in and authorized by this chapter or Chapter 22 (§ 6.2-2200 et seq.) and without first having obtained a license from the Commission.

B. Subject to subdivision C 3 and subsection C of § 6.2-1524, the prohibition in subsection A shall not be construed to prevent any person, other than a licensee, from:

1. Making a loan in accordance with Chapter 18 (§ 6.2-1800 et seq.);

2. Making a mortgage loan pursuant to §§ 6.2-325 and 6.2-326 or §§ 6.2-327 and 6.2-328 in any principal amount; or

3. Extending credit as described in § 6.2-312 in any amount.

C. The provisions of subsection A shall apply to any person who seeks to evade its application by any device, subterfuge, or pretense whatsoever, including:

1. The loan, forbearance, use, or sale of (i) credit, as guarantor, surety, endorser, comaker, or otherwise; (ii) money; (iii) goods; or (iv) things in action;

2. The use of collateral or related sales or purchases of goods or services, or agreements to sell or purchase, whether real or pretended; receiving or charging compensation for goods or services, whether or not sold, delivered, or provided; and

3. The real or pretended negotiation, arrangement, or procurement of a loan through any use or activity of a third person, whether real or fictitious.

Code 1950, §§ 6-279, 6-281; 1956, c. 71; 1966, c. 584, §§ 6.1-249, 6.1-251; 1968, c. 489; 1974, c. 371; 1986, c. 502; 1995, c. 2; 1998, c. 9; 2001, c. 308; 2002, c. 897; 2010, cc. 477, 794.



§ 6.2-1502. Certain persons ineligible as licensees; exception for subsidiaries

A. No person doing business under the authority of any law of the Commonwealth or of the United States relating to banks, savings institutions, trust companies, building and loan associations, industrial loan associations, or credit unions shall be eligible for licensure under this chapter.

B. Nothing contained in subsection A or any other section of this title shall be construed to prevent a subsidiary of a bank or savings institution from becoming a licensee under this chapter. A licensee that is a subsidiary or affiliate of a bank or savings institution shall be governed by the provisions of this chapter, and all regulations adopted hereunder, as fully as if such licensee were not such a subsidiary or affiliate.

Code 1950, § 6-280; 1966, c. 584, § 6.1-250; 1996, c. 16; 2000, c. 192; 2010, c. 794.



§ 6.2-1503. Scope of chapter

This chapter shall not apply to:

1. Any business transacted by any person under the authority of and as permitted by any law of the Commonwealth or of the United States relating to banks, savings institutions, trust companies, building and loan associations, industrial loan associations, or credit unions;

2. Any bona fide pawnbroking business transacted under a pawnbroker's license; or

3. Any person operating in accordance with the specific provisions of any other provision of this title currently in effect or hereafter enacted.

Code 1950, § 6-280; 1966, c. 584, § 6.1-250; 1996, c. 16; 2000, c. 192; 2010, c. 794.



§ 6.2-1504. Restrictions on name

No licensee shall use a firm, corporate, or assumed name that contains any of the words "savings," "trust," "trustee," "bank," "banker," "banking," "investment," "thrift," "building," or "industrial."

Code 1950, § 6-283; 1966, c. 584, § 6.1-253; 2010, c. 794.



§ 6.2-1505. Application for license; application fee

A. Application for a license to make loans under this chapter shall be in writing, under oath, and in the form prescribed by the Commission.

B. The application shall contain:

1. The name and address of the applicant;

2. If the applicant is a partnership or association, the name and address of each partner or member of the partnership or association;

3. If the applicant is a corporation or limited liability company, the name and address of each senior officer, director, member, registered agent, and principal;

4. If the applicant is a business trust, the name and address of each trustee and beneficiary;

5. The address, with street and number, if any, where the business is to be conducted; and

6. Such other information as may be required by the Commission.

C. The application shall be accompanied by payment of an application fee of $500.

Code 1950, § 6-284; 1966, c. 584, § 6.1-254; 1976, c. 658; 1981, c. 452; 1989, c. 239; 2005, c. 63; 2010, c. 794.



§ 6.2-1506. Investigation of application

A. Upon the filing of the application and the payment of the application fee, the Commission shall make such investigation relative to the application and the requirements provided for in § 6.2-1507 as it deems appropriate.

B. The Commission shall grant or deny each application for a license within 60 days from the date the application, together with all required information and the application fee, is filed unless the period is extended by order of the Commission that recites the reasons for the extension.

Code 1950, § 6-285; 1956, c. 71; 1966, c. 584, § 6.1-255; 1989, c. 239; 2010, c. 794.



§ 6.2-1507. Issuance of license

A. The Commission shall issue and deliver to the applicant a license to make loans in accordance with the provisions of this chapter at the location in the Commonwealth specified in the application if it finds:

1. That the financial responsibility, experience, character and general fitness of the applicant and its members, senior officers, directors, and principals are such as to command the confidence of the public and to warrant belief that this business will be operated lawfully, honestly, fairly and efficiently within the purpose of this chapter;

2. That the applicant has available, for the operation of the business at the specified location, liquid assets of at least $50,000 if the specified location is in a locality with a population of more than 20,000, or of at least $25,000 if the location is not in a locality with a population of more than 20,000; and

3. That the applicant has complied with all of the prerequisites to obtaining the license prescribed by § 6.2-1505.

If the Commission fails to make the findings required by subdivisions 1, 2, and 3, it shall deny the application for a license.

B. Notwithstanding the provisions of subsection A, if the applicant has an existing license at another location in the Commonwealth, the Commission shall issue and deliver to the applicant a license to make loans in accordance with the provisions of this chapter at the location specified in the application if it finds:

1. That the general fitness of the licensee is such as to command the confidence of the public and to warrant belief that this business will be operated lawfully, honestly, fairly and efficiently within the purpose of this chapter; and

2. That the applicant has complied with all of the prerequisites to obtaining the license prescribed by § 6.2-1505.

If the Commission fails to make the findings required by subdivisions 1 and 2, it shall deny the application for a license.

C. If the Commission denies an application for a license, it shall notify the applicant of the denial. The Commission shall retain the application fee.

Code 1950, § 6-287; 1966, c. 584, § 6.1-257; 1982, c. 79, § 6.1-256.1; 1995, c. 2; 2005, c. 63; 2010, c. 794.



§ 6.2-1508. Notices to Commission

A. After receiving approval to conduct business at an additional location pursuant to subsection B of § 6.2-1507 or providing notice of relocation pursuant to § 6.2-1519, a licensee shall give written notice to the Commissioner within 10 days of the commencement of business at the additional location or relocated place of business.

B. Every licensee shall notify the Commissioner, in writing, within 10 days of (i) the closing of any business location, and (ii) the name, address and position of each new senior officer, member, partner, or director. The licensee also shall provide such other information with respect to any such event as the Commissioner may reasonably require.

1982, c. 79, § 6.1-256.1; 1995, c. 2; 2005, c. 63; 2010, c. 794.



§ 6.2-1509. Contents, posting, transfer, and duration of license

A. Each license shall contain:

1. The address at which the business is to be conducted;

2. The full name of the licensee or, if the licensee is a partnership or association, the names of the partners or members; and

3. If the licensee is a corporation, the date and place of incorporation.

B. The licensee shall keep the license conspicuously posted in its place of business.

C. The license shall not be transferable or assignable.

D. Each license shall remain in full force and effect until surrendered, revoked, or suspended as provided by this chapter or by lawful order of the Commission.

Code 1950, §§ 6-288, 6-289; 1966, c. 584, §§ 6.1-258, 6.1-259; 1980, c. 211; 1982, c. 609; 2010, c. 794.



§ 6.2-1510. Acquisition of control; application

A. Except as provided in this section, no person shall acquire, directly or indirectly, 25 percent or more of the voting shares of a corporation, or 25 percent or more of the ownership of any other person, licensed to conduct business under this chapter unless such person first:

1. Files an application with the Commission in such form as the Commissioner may prescribe from time to time;

2. Delivers such other information to the Commissioner as the Commissioner may require concerning the financial responsibility, background, experience, and activities of the applicant, its directors, senior officers, principals, and members, and of any proposed new directors, senior officers, principals, or members of the licensee; and

3. Pays such application fee as the Commission may prescribe.

B. Upon the filing and investigation of an application, the Commission shall permit the applicant to acquire the interest in the licensee if it finds that the applicant, its members if applicable, its directors, senior officers, and principals, and any proposed new directors, members, senior officers, and principals have the financial responsibility, character, reputation, experience, and general fitness to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law. The Commission shall grant or deny the application within 60 days from the date a completed application accompanied by the required fee is filed unless the period is extended by order of the Commissioner reciting the reasons for the extension. If the application is denied, the Commission shall notify the applicant of the denial and the reasons for the denial.

C. The provisions of this section shall not apply to (i) the acquisition of an interest in a licensee, directly or indirectly, including an acquisition by merger or consolidation, by or with a person licensed by this chapter, (ii) the acquisition of an interest in a licensee, directly or indirectly, including an acquisition by merger or consolidation, by or with a person affiliated through common ownership with the licensee, or (iii) the acquisition of an interest in a licensee by a person by bequest, descent, survivorship or operation of law. The person acquiring an interest in a licensee in a transaction that is exempt from filing an application by this subsection shall send written notice to the Commissioner of such acquisition within 30 days of its closing.

2005, c. 63, § 6.1-258.1; 2010, c. 794.



§ 6.2-1511. Revocation of license

The Commission, upon 10 days' written notice to the licensee stating the contemplated action and in general the grounds therefor, and upon reasonable opportunity to be heard, may revoke any license issued hereunder if it finds that:

1. The licensee has failed to pay the annual fee assessed pursuant to § 6.2-1532 or to comply with any order of the Commission lawfully made pursuant to and within the authority of this chapter;

2. The licensee, either knowingly or without the exercise of due care to prevent the same, has violated any provision of this chapter or any regulation lawfully made by the Commission under § 6.2-1535; or

3. Any fact or condition exists that clearly would have warranted the Commission to refuse originally to issue the license.

Code 1950, § 6-290; 1956, c. 71; 1966, c. 584, § 6.1-260; 2010, c. 794.



§ 6.2-1512. Suspension of license

If the Commission finds that probable cause for revocation of any license exists and that enforcement of the law requires immediate suspension of the license pending investigation, it may, upon three days' written notice and a hearing, by the Commission or by the Commissioner, enter an order suspending the license for a period not exceeding 30 days.

Code 1950, § 6-291; 1966, c. 584, § 6.1-261; 2010, c. 794.



§ 6.2-1513. Record and notice of revocation or suspension

Whenever the Commission revokes or suspends a license issued pursuant to this chapter, it shall:

1. Enter an order to that effect, which order shall set forth its findings;

2. Compile a record containing (i) a summary of the evidence, (ii) the findings with respect thereto, (iii) the order, and (iv) the reasons supporting the revocation or suspension; and

3. Serve a copy of the order upon the licensee.

Code 1950, § 6-292; 1966, c. 584, § 6.1-262; 2010, c. 794.



§ 6.2-1514. Surrender of license

Any licensee may surrender any license by delivering it to the Commission with written notice of its surrender. The surrender shall not affect the licensee's civil or criminal liability for acts previously committed.

Code 1950, § 6-293; 1966, c. 584, § 6.1-263; 2010, c. 794.



§ 6.2-1515. Effect of license revocation, suspension, or surrender

The revocation, suspension, or surrender of any license shall not impair or affect the obligation of any preexisting lawful contract between the licensee and any borrower.

Code 1950, § 6-294; 1966, c. 584, § 6.1-264; 2010, c. 794.



§ 6.2-1516. Reinstatement of license

The Commission may reinstate any suspended license, or issue a new license to a person any license of whom has been revoked, if no fact or condition then exists that clearly would have warranted the Commission to refuse originally to issue a license under this chapter.

Code 1950, § 6-295; 1966, c. 584, § 6.1-265; 2010, c. 794.



§ 6.2-1517. Place of business generally

A. Not more than one place of business shall be maintained under the same license.

B. The Commission may issue more than one license to the same licensee upon compliance, as to each additional license, with all applicable provisions of this chapter governing issuance of a single license.

C. No licensee shall conduct the business of making loans provided for by this chapter under any other name or at any place of business within the Commonwealth other than as designated in the license.

Code 1950, §§ 6-296, 6-298; 1966, c. 584, §§ 6.1-266, 6.1-268; 2010, c. 794.



§ 6.2-1518. Notice of conduct of other business in same place of business; fee

A. A licensee shall not conduct the business of making loans under this chapter within any office, suite, room, or other place of business in which any other business is solicited or engaged in, or in association or conjunction with any other business, unless the licensee has first given 30 days' written notice to the Commission. Every notice shall be accompanied by a fee of $300.

B. Upon receipt of such notice and fee, the Commission may require the licensee to provide information relating to the other business, including how and by whom it will be conducted. The Commission shall have the authority to investigate the conduct of such other businesses in the licensee's place of business.

C. The provisions of this section shall not affect (i) any regulations adopted by the Commission prior to July 1, 2000, governing the conduct of other businesses in the place of business designated in a license or (ii) the authority of the Commission to adopt such regulations as the Commission deems necessary.

D. If the Commission finds that the other business (i) is of such a nature or is being conducted in such a manner as to conceal or facilitate a violation or evasion of the provisions of this chapter or regulations adopted pursuant to it; (ii) is contrary to the public interest; or (iii) is otherwise being conducted in an unlawful manner, the Commission may, after notice to the licensee and an opportunity for a hearing, prohibit or limit the conduct of such other business in the place of business designated in the license.

E. Any authority granted under this section shall remain in full force and effect until surrendered, or until revoked or suspended by the Commission as provided in this chapter or by lawful order of the Commission.

Code 1950, § 6-297; 1966, c. 584, § 6.1-267; 1981, c. 452, § 6.1-267.1; 1982, c. 609; 2000, c. 192; 2010, c. 794.



§ 6.2-1519. Changing place of business

A. A licensee may change its place of business to a different location in the Commonwealth if the new location is:

1. Within the original locality; or

2. From the original locality to a location in a contiguous locality.

B. A licensee shall notify the Commission of a change in the place of business within 10 days of such relocation. Upon receipt of the notification, the Commission shall issue and deliver to the licensee an amended license covering the new location if it finds that the change in the place of business meets one of the criteria listed in subsection A. Each notice of change of location under this section shall be accompanied by a fee of $250.

1982, c. 78, § 6.1-269.1; 1988, c. 147; 2000, c. 192; 2010, c. 794.



§ 6.2-1520. Rate of interest; late charges; processing fees

A. A licensee may charge and receive interest on loans of:

1. Not more than $2,500, at a single annual rate not to exceed 36 percent; and

2. More than $2,500, at such single annual rate as shall be stated in the loan contract.

The annual rate of interest shall be charged only upon principal balances outstanding from time to time. Interest shall not be charged on an add-on basis and shall not be compounded or paid, deducted or received in advance. For the purpose of calculating interest under this section, a year may be any period of time consisting of 360 or 365 days.

B. A licensee may impose a late charge for failure to make timely payment of any installment due on a debt, which late charge shall not exceed five percent of the amount of such installment payment. The late charge shall be specified in the loan contract between the lender and the borrower. For purposes of this section, "timely payment" means a payment made by the date fixed for payment or within a period of seven calendar days after such fixed date.

C. A licensee may charge and receive a processing fee, charged on the principal amount of the loan, for processing the loan contract. The processing fee shall be stated in the loan contract. Such processing fee shall be deemed to constitute interest charged on the principal amount of the loan for purposes of determining whether the interest charged on a loan of not more than $2,500 exceeds the 36 percent annual interest rate limitation imposed by subdivision A 1.

1995, c. 2, § 6.1-272.1; 2001, c. 308; 2010, c. 794.



§ 6.2-1521. Post-judgment charges

If judgment is obtained against any party on any loan made under the provisions of this chapter, neither the judgment nor the loan shall carry, from the date of the judgment, any charges against any party to the loan other than court costs, attorney fees, and interest on the amount of the judgment at the rate fixed by § 6.2-302.

Code 1950, § 6-603; 1966, c. 584, § 6.1-273; 1975, c. 270; 1987, c. 196; 2010, c. 794.



§ 6.2-1522. Other limitations on interest

A. Any loan made under the provisions of this chapter that is properly scheduled in a bankruptcy proceeding shall bear interest against any party to the loan from 90 days after the date of adjudication, whether there is an ultimate discharge or an extension, if any interest is allowable at all, at six percent per year. This limitation shall not apply (i) to a comaker not currently in bankruptcy when the bankrupt is not entitled to a discharge, or (ii) if the particular obligation is not dischargeable under the provisions of Title 11 of the United States Code.

B. After 90 days from the date of the death of the borrower, no other charges than interest at six percent per year shall be computed or collected from any party to the loan upon the unpaid principal balance of the loan.

C. For the period beginning six months after the date of maturity, as originally scheduled or as deferred in the event of deferment, of any loan contract under the provisions of this chapter, no further charges than interest at six percent per year shall be computed or collected from any party to the loan upon the unpaid balance of the loan.

Code 1950, §§ 6-304, 6-305, 6-306; 1966, c. 584, §§ 6.1-274, 6.1-275, 6.1-276; 1968, c. 489; 1987, c. 410; 2010, c. 794.



§ 6.2-1523. Additional charges prohibited; exceptions

In addition to the interest, late charges, and processing fee permitted under § 6.2-1520, no further or other amount whatsoever for any examination service, brokerage, commission, fine, notarial fee, or other thing or otherwise shall be directly or indirectly charged, contracted for, collected, or received, except:

1. Insurance premiums actually paid out by the licensee to any insurance company or agent duly authorized to do business in the Commonwealth for insurance for the protection and benefit of the borrower written in connection with any loan;

2. The actual cost of recordation fees or, on loans over $100, the amount of the lawful premiums, no greater than such fees, actually paid for insurance against the risk of not recording any instrument securing the loan; and

3. A handling fee not to exceed $15 for each check returned to the licensee because the drawer had no account or insufficient funds in the payor bank.

Code 1950, § 6-308; 1966, c. 584, § 6.1-278; 1978, c. 625; 1981, cc. 37, 38; 1984, c. 296; 1986, c. 502; 1990, c. 751; 1995, c. 2; 2001, c. 308; 2010, c. 794.



§ 6.2-1524. Required and prohibited activities and conduct

A. Each licensee shall maintain at all times the minimum assets prescribed by this chapter for each license, either (i) in liquid form available for the operation of the business at the location specified in each license or (ii) actually used, whether pledged or not, in the conduct of the business at the location specified in each license.

B. A licensee or other person subject to this chapter shall not advertise, display, distribute or broadcast, or cause or permit to be advertised, displayed, distributed or broadcast, in any manner whatsoever, any false, misleading, or deceptive statement or representation with regard to the rates, terms, or conditions for loans made under this chapter. The Commission may require that charges or rates of charge, if stated by a licensee, be stated fully and clearly in such manner as it deems necessary to prevent misunderstanding by prospective borrowers. The Commission may permit or require licensees to refer in their advertising to the fact that their business is under state supervision, subject to conditions imposed by it to prevent false, misleading, or deceptive impression as to the scope or degree of protection provided by this chapter.

C. A licensee shall not take a lien upon real estate as security for any loan made under the provisions of this chapter, except a lien arising upon rendition of a judgment. Any lien taken in violation of this subsection shall be void.

D. A licensee shall, at the time any loan is made, deliver to the borrower, or if there are two or more borrowers to one of them, a statement disclosing (i) the names and addresses of the licensee and of the principal debtor on the loan contract, and (ii) a statement in compliance with Federal Reserve Board Regulation Z (12 C.F.R. Part 226).

E. A licensee shall give the borrower a receipt for all cash payments. The Commission may specify the form and content of such receipts in keeping with the intent and purpose of this chapter.

F. A licensee shall permit payment to be made in advance in whole, or in part equal to one or more full installments. The licensee may apply the payment first to any amounts that are due and unpaid at the time of such payment.

G. A licensee shall, upon repayment of the loan in full, (i) mark plainly every obligation and security other than a security agreement executed by the borrower with the word "Paid" or "Canceled," (ii) mark satisfied any judgment, (iii) restore any pledge, (iv) cancel and return any note and any assignment given by the borrower to the licensee, and (v) release any security agreement or other form of security instrument that no longer secures an outstanding loan between the borrower and the licensee.

H. In the event of collection by foreclosure sale or otherwise, a licensee shall pay and return to the borrower, or to another person entitled thereto, any surplus arising after the payment of the expenses of collection, sale or foreclosure and satisfaction of the debt.

I. A licensee shall not take any confession of judgment or any power of attorney running to himself or to any third person to confess judgment or to appear for the borrower in a judicial proceeding. Any such confession of judgment or power of attorney to confess judgment shall be void.

J. A licensee shall not take any note, promise to pay, or instrument of security in which blanks are left to be filled in after execution, or that does not give the amount of the loan, a clear description of the installment payments required, and the rate of interest charged. A licensee may also include the disclosures required by Federal Reserve Board Regulation Z (12 C.F.R. Part 226) in the note, promise to pay, or instrument of security.

K. Every loan contract shall be in writing, be signed by the borrower, and provide for repayment of the amount loaned in substantially equal monthly installments of principal and interest. Nothing contained in this chapter shall prevent (i) a loan being considered a new loan because the proceeds of the loan are used to pay an existing loan contract or (ii) a licensee from entering into a loan contract providing for an odd first payment period of up to 45 days and an odd first payment greater than other monthly payments because of such odd first payment period.

Code 1950, §§ 6-309, 6-310, 6-311, 6-312, 6-313, 6-315; 1956, c. 71; 1966, c. 584, §§ 6.1-279, 6.1-280, 6.1-281, 6.1-282, 6.1-283, 6.1-284.1, 6.1-285; 1968, c. 489; 1974, c. 371; 1983, c. 500; 1987, c. 683, § 6.1-284.1; 1995, c. 2; 1997, c. 113; 2001, c. 308; 2010, c. 794.



§ 6.2-1525. Wage purchases

The payment of any amount in money, credit, goods or things in action, as consideration for any sale or assignment of, or order for, the payment of wages, salary, commission, or other compensation for services, whether earned or to be earned, shall for the purposes of this chapter be deemed a loan of money secured by the sale, assignment or order. The amount by which the compensation so sold, assigned or ordered paid exceeds the amount of consideration actually paid (i) shall be deemed for the purpose of this chapter to be interest upon the loan from the date of the payment to the date the compensation is payable and (ii) shall not, in any case, be more than is sufficient to yield, to the person making the loan, interest on his investment at the annual rate of 10 percent. Such transaction shall in all other respects be governed by and subject to the provisions of this chapter.

Code 1950, § 6-317; 1956, c. 71; 1966, c. 584, § 6.1-288; 1968, c. 489; 1974, c. 371; 1995, c. 2; 2001, c. 308; 2010, c. 794.



§ 6.2-1526. Wage assignments

A. A valid assignment or order for the payment of future salary, wages, commissions, or other compensation for services may be given as security for a loan made by any licensee, notwithstanding the provisions of any other law to the contrary.

B. No assignment of, or order for payment of, any salary, wages, commissions, or other compensation for services, earned or to be earned, given to secure any loan made by any licensee shall be valid unless:

1. The amount of the loan is paid to the borrower simultaneously with its execution; and

2. The assignment or order is in writing, signed in person by the borrower, and not by an attorney, or if the borrower is married unless it is signed in person by both husband and wife, and not by an attorney. Written assent of a spouse shall not be required when husband and wife have been living separate and apart for a period of at least five months prior to the giving of the assignment or order. The provisions of this section are in addition to, and not in derogation of, the general statutes pertaining to the subject.

C. Under the assignment or order, an amount equal to not more than 10 percent of the borrower's salary, wages, commissions, or other compensation for services shall be collectible from the employer of the borrower by the licensee at the time of each payment to the borrower of the salary, wages, commission, or other compensation for services, from the time that a copy of the assignment, verified by the oath of the licensee or his agent, together with a similarly verified statement of the amount unpaid upon the loan and a printed copy of this section, is served upon the employer.

Code 1950, §§ 6-318, 6-319; 1966, c. 584, §§ 6.1-289, 6.1-290; 2010, c. 794.



§ 6.2-1527. Liens on household furniture

No chattel mortgage or other lien on household furniture then in the possession and use of the borrower given to secure any loan made by a licensee shall be valid unless it is in writing, signed in person by the borrower, and not by an attorney, or if the borrower is married unless it is signed in person by both husband and wife, and not by an attorney. Written assent of a spouse shall not be required when a husband and wife have been living separate and apart for a period of at least five months prior to the giving of the mortgage or lien.

Code 1950, § 6-318; 1966, c. 584, § 6.1-289; 2010, c. 794.



§ 6.2-1528. Exemptions unimpaired

A. Nothing in this chapter shall have the effect of impairing any rights on the part of anyone as to exemptions under the poor debtors law or under any other applicable exemption law now in effect or hereafter enacted.

B. The provisions of subdivision B 2 of § 6.2-1526 and § 6.2-1527 are in addition to, and not in derogation of, the general statutes pertaining to the subject.

Code 1950, § 6-318; 1966, c. 584, § 6.1-289; 2010, c. 794.



§ 6.2-1529. Collection of loans made outside Commonwealth

No loan made outside the Commonwealth for which greater rates of interest, consideration or charges than are permitted by the law applicable to such loan in the state in which the loan was made, have been charged, contracted for, or received shall be collected in the Commonwealth. Every person in any way participating in an effort to enforce the collection of such loan in the Commonwealth shall be subject to the provisions of this chapter.

Code 1950, § 6-320; 1956, c. 71; 1966, c. 584, § 6.1-291; 1968, c. 489; 1974, c. 371; 1995, c. 2; 2001, c. 308; 2010, c. 794.



§ 6.2-1530. Investigations; immunities

A. For the purpose of discovering violations of this chapter or securing information lawfully required under it, the Commission may at any time investigate the loans, books and records of any person who:

1. Is engaged, or appears to the Commission to be engaged, in a business for which the person is required to be licensed and supervised under this chapter;

2. Advertises for, solicits, or holds itself out as willing to make loans subject to the provisions of this chapter; or

3. The Commission has reason to believe is violating any provision of this chapter, whether such person shall act or claim to act under or without the authority of this chapter, or as principal, agent, broker, or otherwise.

B. In furtherance of the investigation the Commission shall:

1. Have and be given free access to the offices, places of business, books, papers, accounts, records, files, safes, and vaults of all such persons; and

2. Have authority to require attendance of witnesses and to examine under oath any person whose testimony may be required relative to any such loans or business or to the subject matter of the investigation, examination or hearing.

C. Before making an investigation as provided for in this section as to any person who is neither licensed nor an applicant for a license under this chapter, an order shall be entered by the Commission. The order shall specifically direct the investigation to be made, command submission by the person whose business is to be investigated, and set forth all other details the Commission finds necessary. The Commission shall not enter such an order except upon (i) at least one affidavit, which may be given by an employee of the Commission or by any other person, (ii) documentary data, (iii) admissions of the person to be investigated, or (iv) any combination of the foregoing, satisfactorily establishing, prima facie, facts sufficient to warrant the investigation provided for by subsection A. If the person involved consents to the investigation, the foregoing requirements may be dispensed with and the investigation may be made upon direction of the Commission or the Commissioner.

D. No criminal prosecution or action for the imposition of any penalty or forfeiture provided for by this chapter may be maintained against a person not a licensee or an applicant for a license under this chapter who is investigated following entry of an order as provided in subsection C. This subsection shall not:

1. Prevent prosecution for the violation of any other criminal law or of any other law providing for penalty or forfeiture; and

2. Provide immunity from prosecution for any officer, agent, or employee of the person whose business is investigated.

E. If the Commission compels a person not a licensee or an applicant for a license under this chapter to give verbal testimony, the person so compelled to testify shall not be subject to criminal prosecution or the imposition of any penalty or forfeiture in connection with the subject matter as to which such testimony is compelled.

F. The immunities provided pursuant to subsections D and E shall not impair (i) any civil right of action, not involving penalty or forfeiture, of any person and (ii) the authority of the Attorney General to institute and prosecute a proceeding for injunctive relief as provided for in § 6.2-1537. Any facts discovered and disclosures made in the course of any investigation following entry of an order as provided in subsection C or verbal testimony compelled as provided in subsection E shall be available in any proceeding involving any civil right of action or for obtaining an injunction under this chapter against the person so investigated or so compelled to testify.

Code 1950, §§ 6-323, 6-324, 6-325, 6-326; 1956, c. 71; 1966, c. 584, §§ 6.1-294, 6.1-295, 6.1-296, 6.1-297; 1968, c. 489; 1974, c. 371; 2010, c. 794.



§ 6.2-1531. Examination

The Commission shall, as often as it deems to be in the public interest, examine the affairs, business, office, and records of each licensee that pertain to any business licensed under this chapter. Such examination shall be conducted at least once in every three-year period. The licensee shall furnish promptly by mail or otherwise such facts and statements in connection with its business transacted in the Commonwealth that the Commission may request from time to time.

Code 1950, § 6-327; 1966, c. 584, § 6.1-298; 1976, c. 658; 1998, c. 44; 2010, c. 794.



§ 6.2-1532. Fees for examination, supervision and regulation

To defray the costs of examination, supervision and regulation of licensed consumer finance companies, every licensee shall pay an annual fee to be calculated in accordance with a schedule set by the Commission. The schedule shall bear a reasonable relationship to the total assets, including loans under this chapter and other loans, of various licensees and their affiliates doing business in authorized consumer finance company offices, to the actual cost of their respective examinations, and to other factors relating to their supervision and regulation. Fees shall be assessed pursuant to this section on or before May 1 of every calendar year. All such fees shall be paid by the licensees to the State Treasurer on or before June 1 following each assessment.

1982, c. 609, § 6.1-299.1; 2010, c. 794.



§ 6.2-1533. Books, accounts, and records; pledge or deposit of notes and securities

A. Each licensee shall maintain in its authorized consumer finance company office, or at such other place within or outside the Commonwealth as the Commission may approve, such books, accounts, and records as the Commission may reasonably require to determine whether the licensee is complying with the provisions of this chapter and with regulations adopted in furtherance thereof. Such books, accounts, and records shall be maintained in paper form or, with the Commission's approval, in any electronic format available for examination on the basis of computer printed reproduction, video display, or other medium. Any books, accounts, and records not maintained in paper form shall be convertible into clearly legible paper documents within a reasonable time. Every licensee shall preserve the books, accounts, and records for at least three years after making the final entry on any loan recorded therein.

B. If any note or security taken under this chapter shall be pledged as collateral or deposited within or outside the Commonwealth, the licensee shall notify promptly the Commission in writing of the identity and location of the person holding such paper. Prior approval of the Commission shall not be required. Any pledged or deposited paper shall be subject to examination by the Commission in accordance with subsection C as fully as if maintained in an approved location.

C. All books, accounts, and records shall be subject to examination by the Commission. If such books, accounts, and records are examined outside the Commonwealth, all reasonable costs associated with such examination shall be paid by the licensee.

Code 1950, § 6-329; 1966, c. 584, § 6.1-300; 1998, c. 44; 2010, c. 794.



§ 6.2-1534. Annual reports

Each licensee shall annually, on or before April 1, file a report with the Commission giving such relevant information as may reasonably be required concerning its business and operations during the preceding calendar year as to each authorized consumer finance company office. Reports shall be made under oath and shall be in the form prescribed by the Commission.

Code 1950, § 6-330; 1966, c. 584, § 6.1-301; 1968, c. 489; 2000, c. 55; 2010, c. 794.



§ 6.2-1535. Regulations and orders

The Commission shall adopt such regulations as it deems appropriate to effect the purposes of this chapter. Before adopting any such regulation, the Commission shall give reasonable notice of its content and shall afford interested parties an opportunity to be heard, in accordance with the Commission's Rules. A copy of each regulation and order adopting it shall be mailed to all licensees at least 10 days before the effective date thereof.

Code 1950, § 6-331; 1966, c. 584, § 6.1-302; 1993, c. 366; 2010, c. 794.



§ 6.2-1536. Disclosures in connection with sale of securities

A. The Commission may adopt regulations prescribing required disclosures in connection with the offer or sale of any "security," as that term is defined in § 13.1-501 of the Virginia Securities Act (§ 13.1-501 et seq.), issued by any licensee organized under the laws of the Commonwealth.

B. The disclosures prescribed by subsection A shall be printed in bold, 10-point type and shall contain substantially the following language: "This security or these securities are being offered in Virginia pursuant to an exemption from the registration requirements of the Virginia Securities Act. The State Corporation Commission does not pass upon the adequacy or accuracy of the security or this offering circular or upon the merits of this security or this offering. These securities are not insured or guaranteed by any state or federal agency."

Code 1950, § 6-331; 1966, c. 584, § 6.1-302; 1993, c. 366; 2010, c. 794.



§ 6.2-1537. Authority of Attorney General; impoundment of property and receivership

A. Whenever the Attorney General has reasonable cause to believe that (i) any person, not licensed under this chapter, is violating, has violated, is threatening to violate or intends to violate any provision of this chapter or any order or regulation lawfully made pursuant to the authority of this chapter and (ii) the facts justify it, the Attorney General shall institute and prosecute a lawsuit for monetary or injunctive relief or both in the Circuit Court of the City of Richmond, in the name of the Commonwealth. The court may grant monetary relief or may enjoin and restrain or both any such person from engaging in or continuing any such violation or from doing any act or acts in furtherance thereof. In any such suit a decree or order may be entered awarding such monetary relief or preliminary or final injunctive relief as may be deemed proper.

B. In addition to all other means provided by law for the enforcement of an award of monetary relief, a temporary restraining order, temporary injunction, or final injunction, the court may impound, and appoint a receiver for, (i) the property and business of the defendant, including books, papers, documents, and records pertaining thereto, (ii) so much thereof as the court deems reasonably necessary to prevent further violation of this chapter through or by means of the use of such property and business, or (iii) so much thereof as is necessary to identify borrowers who have been damaged and the amount of their damages, and to refund the amount of any such damages to the borrowers pursuant to subsection C. The receiver, when appointed and qualified, shall have such powers and duties as to custody, collection, administration, payment of debts and liquidation of the property and business as from time to time are conferred upon him by the court.

C. The Attorney General may seek and the circuit court may order or decree such other relief allowed by law, including restitution to the extent available to borrowers under § 6.2-1541.

D. In any action brought by the Attorney General by virtue of the authority granted in this section, the Attorney General shall be entitled to seek attorney fees and costs.

E. Nothing in this section shall be construed to preclude any person who suffers a loss as a result of a violation of § 6.2-1501 from maintaining an action to recover damages or restitution under § 6.2-1541.

F. No individual shall be entitled to refuse to testify in a suit brought under this section because the person's testimony would tend to incriminate such person or subject the individual to penalty or forfeiture. If called to testify by the Commonwealth or by the court trying the case, the individual may not thereafter be prosecuted for any crime or subjected to any penalty or forfeiture growing out of the transaction concerning which the individual testifies.

Code 1950, §§ 6-322, 6-333; 1966, c. 584, §§ 6.1-303, 6.1-304; 1988, c. 186; 1992, c. 9; 2010, c. 794.



§ 6.2-1538. Copies of orders or licenses

On application of any person, and payment of the costs, the Commission shall furnish such person with a certified copy of any order entered or license issued by it. Such copy shall be prima facie evidence in any court or proceeding of the fact of the entry of the order or of the issuance of the license.

Code 1950, § 6-334; 1966, c. 584, § 6.1-305; 2010, c. 794.



§ 6.2-1539. Review by Commission

In addition to any other remedy he may have any licensee or any other person considering himself aggrieved by any action of the Commissioner under this chapter pursuant to authority conferred upon him or delegated to him by the Commission may, within 30 days of the action complained of, file a petition as a matter of right with the Commission to review the action. The proceeding on review shall be de novo and the record and summary of the evidence before, and findings of, the Commissioner shall be admissible as evidence before the Commission.

Code 1950, § 6-335; 1966, c. 584, § 6.1-306; 2010, c. 794.



§ 6.2-1540. Criminal penalties

Any person, including the members, officers, directors, agents, and employees of an entity, who violates or participates in the violation of any provision of § 6.2-1501 is guilty of a Class 2 misdemeanor.

Code 1950, § 6-337; 1966, c. 584, § 6.1-308; 1986, c. 502; 2010, c. 794.



§ 6.2-1541. Unlawful contracts void; recovery of amounts paid

A. A loan contract shall be void if any act has been done in the making or collection thereof that violates § 6.2-1501.

B. The lender on any loan for which a person has taken any action in its making or collection in violation of § 6.2-1501 shall not collect, receive, or retain any principal, interest, or charges whatsoever with respect to the loan, and any principal or interest paid on the loan shall be recoverable by the person by or for whom payment was made.

Code 1950, § 6-337; 1966, c. 584, § 6.1-308; 1986, c. 502; 2010, c. 794.



§ 6.2-1542. Duty to refund unauthorized or excess charges; liability to borrower for penalty

A. If any amount not authorized by this chapter or in excess of the charges permitted by this chapter is charged and received by a licensee, such unauthorized or excess charge actually received by a licensee shall be refunded to the borrower or credited to the borrower's account.

B. Except for excess charges charged and received as the result of a bona fide error of computation that was not made pursuant to a regular course of dealing, the licensee shall be liable to the borrower for a penalty of twice the amount of any unauthorized or excess charge actually received by the licensee and for any court costs and reasonable attorney fees incurred by the borrower.

Code 1950, § 6-338; 1956, c. 71; 1966, c. 584, § 6.1-309; 1976, c. 658; 1986, c. 502; 2010, c. 794.



§ 6.2-1543. Civil penalties

The Commission may impose a civil penalty not exceeding $10,000 upon any licensee who it determines, in proceedings conducted in accordance with the Commission's Rules, has violated any provision of this chapter or of any regulation or order of the Commission, either knowingly or without the exercise of due care to prevent the violation. In any proceeding under this section, a licensee shall not be penalized for any act or omission done in reasonable reliance on any regulation, order, letter, or other written directive or request of the Commission.

Code 1950, § 6-338; 1956, c. 71; 1966, c. 584, § 6.1-309; 1976, c. 658; 1986, c. 502; 2010, c. 794.



§ 6.2-1600. Definitions

As used in this chapter, unless the context requires a different meaning:

"Entity" means any corporation, partnership, association, cooperative, limited liability company, trust, joint venture, or other legal or commercial entity.

"Licensee" means a mortgage lender or mortgage broker licensed by the Commission pursuant to this chapter.

"Mortgage broker" means any person who directly or indirectly negotiates, places or finds mortgage loans for others, or offers to negotiate, place or find mortgage loans for others. Any licensed mortgage lender that, pursuant to an executed originating agreement with the Virginia Housing Development Authority, acts or offers to act as an originating agent of the Virginia Housing Development Authority in connection with a mortgage loan shall not be deemed to be acting as a mortgage broker with respect to such mortgage loan but shall be deemed to be acting as a mortgage lender with respect to such mortgage loan, notwithstanding that the Virginia Housing Development Authority is or would be the payee on the note evidencing such mortgage loan and that the Virginia Housing Development Authority provides or would provide the funding of such mortgage loan prior to or at the settlement thereof.

"Mortgage lender" means any person who directly or indirectly originates or makes mortgage loans.

"Mortgage loan" means a loan made to an individual, the proceeds of which are to be used primarily for personal, family or household purposes, which loan is secured by a mortgage or deed of trust upon any interest in one- to four-family residential property located in the Commonwealth, regardless of where made, including the renewal or refinancing of any such loan, but excluding (i) loans to persons related to the lender by blood or marriage and (ii) loans to persons who are bona fide employees of the lender. "Mortgage loan" shall not include any loan secured by a mortgage or deed of trust upon any interest in a more than four-family residential property or property used for a commercial or agricultural purpose.

"Nationwide Mortgage Licensing System and Registry" or "Registry" means the mortgage licensing and registration system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators.

"Person" means any individual or entity.

"Principal" means any person who, directly or indirectly, owns or controls a 10 percent or greater interest in any entity.

"Residential property" means improved real property used or occupied, or intended to be used or occupied, for residential purposes.

1987, c. 596, § 6.1-409; 1993, c. 183; 2006, c. 422; 2008, c. 863; 2010, cc. 146, 665, 794, 831; 2012, cc. 53, 188.



§ 6.2-1601. License requirement

A. No person shall engage in business as a mortgage lender or a mortgage broker, or hold himself out to the general public to be a mortgage lender or a mortgage broker, unless such person has first obtained a license under this chapter. Subject to such conditions as the Commission may prescribe, an individual who is a bona fide employee or exclusive agent of a licensee may negotiate, place or find mortgage loans without being licensed as a mortgage broker.

B. Every mortgage lender and mortgage broker required to be licensed under this chapter shall register with the Registry and be subject to such registration and renewal requirements as may be established by the Registry, in addition to any requirements of this chapter. In adopting rules and regulations pursuant to § 6.2-1613, the Commission shall include any terms, conditions, or requirements applicable to such registration and renewal. Any fees required by the Registry shall be separate and apart from any fees imposed by this chapter. The Commission, at its discretion, may collect any registration and renewal fees on behalf of the Registry and remit such fees to the Registry or permit the Registry to collect any fees imposed by this chapter and remit such fees to the Commission.

C. In connection with its implementation and administration of this chapter, the Commission may establish agreements or contracts with the Registry or other entities designated by the Registry to collect, distribute, and maintain information and records, and process fees related to mortgage lenders and mortgage brokers required to be licensed under this chapter. In establishing such agreements or contracts, the Commission shall not be subject to the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

1987, c. 596, § 6.1-410; 1990, c. 4; 2001, c. 24; 2010, cc. 146, 794, 831.



§ 6.2-1602. Persons exempt from chapter

The following shall be exempt from the licensing and other provisions of this chapter:

1. Lenders making three or fewer mortgage loans in any period of 12 consecutive months;

2. Any person subject to the general supervision of or subject to examination by the Commissioner pursuant to Chapter 7 (§ 6.2-700 et seq.), 8 (§ 6.2-800 et seq.), 11 (§ 6.2-1100 et seq.), 13 (§ 6.2-1300 et seq.), or 14 (§ 6.2-1400 et seq.);

3. Any lender authorized to engage in business as a bank, savings institution, or credit union under the laws of the United States or any state, and subsidiaries and affiliates of such entities which lender, subsidiary or affiliate is subject to the general supervision or regulation of or subject to audit or examination by a regulatory body or agency of the United States or any state;

4. Nonprofit corporations making mortgage loans to promote home ownership or improvements for the disadvantaged;

5. Agencies of the federal government, or any state or municipal government, or any quasi-governmental agency making or brokering mortgage loans under the specific authority of the laws of any state or the United States;

6. Persons acting as fiduciaries with respect to any employee pension benefit plan qualified under the Internal Revenue Code who make mortgage loans solely to plan participants from plan assets;

7. Any insurance company;

8. Persons licensed by the Commonwealth as attorneys, real estate brokers, or real estate salesmen, not actively and principally engaged in negotiating, placing or finding mortgage loans, when rendering services as an attorney, real estate broker or real estate salesman; however, a real estate broker or real estate salesman who receives any fee, commission, kickback, rebate or other payment for directly or indirectly negotiating, placing or finding a mortgage loan for others shall not be exempt from the provisions of this chapter;

9. Persons acting in a fiduciary capacity conferred by authority of any court;

10. Persons licensed as small business investment companies by the Small Business Administration;

11. The Virginia Housing Development Authority and persons who (i) are approved by the Virginia Housing Development Authority pursuant to its rules and regulations to act as field originators with respect to mortgage loans made under its programs and (ii) are not engaged in any other activities for which a license is required to be obtained under this chapter; and

12. Persons who make loans or extend credit for any part of the purchase price of real property owned by such person.

1987, c. 596, § 6.1-411; 1989, cc. 411, 667; 1992, c. 156; 1995, c. 62; 1996, c. 126; 2003, c. 386; 2010, c. 794; 2012, cc. 53, 188.



§ 6.2-1603. Application for license; form; content; fee

A. An application for a license under this chapter shall be made in writing, under oath and on a form provided by the Commissioner.

B. The application shall set forth:

1. The name and address of the applicant;

2. If the applicant is a firm or partnership, the name and address of each member of the firm or partnership;

3. If the applicant is a corporation or a limited liability company, the name and address of each officer, director, registered agent and each principal;

4. The address of each office at which the business to be licensed is to be conducted;

5. Whether the applicant seeks a license to act as a mortgage lender, mortgage broker, or both; and

6. Such other information concerning the financial responsibility, background, experience and activities of the applicant and its members, officers, directors, and principals as the Commissioner may require.

C. The application shall be accompanied by payment of the following fees:

1. A license application fee of:

a. In the case of an application for a license to act as a mortgage lender or a mortgage broker, $500; or

b. In the case of an application for a license to act as both mortgage lender and mortgage broker, $1,000; and

2. An application fee of $150 for each office at which the business to be licensed is to be conducted.

D. The application fees shall not be refundable in any event. The fees shall not be abated by surrender, suspension or revocation of the license.

1987, c. 596, § 6.1-412; 1989, c. 411; 1992, c. 283; 1993, c. 183; 2010, c. 794; 2011, c. 435.



§ 6.2-1604. Bond required

The application for a license shall also be accompanied by a bond filed with the Commissioner with corporate surety authorized to execute such bond in the Commonwealth, in the sum of $25,000, or such greater sum as the Commissioner may require. The form of the bond shall be approved by the Commission. The bond shall be continuously maintained thereafter in full force. The bond shall be conditioned upon the applicant or licensee performing all written agreements with borrowers or prospective borrowers, correctly and accurately accounting for all funds received by him in his licensed business, and conducting his licensed business in conformity with this chapter and all applicable law. Any person who may be damaged by noncompliance of a licensee with any condition of such bond may proceed on such bond against the principal or surety thereon, or both, to recover damages. The aggregate liability under the bond shall not exceed the penal sum of the bond.

1987, c. 596, § 6.1-413; 1989, c. 411; 2001, c. 511; 2010, c. 794.



§ 6.2-1605. Investigation of applications

A. The Commissioner may make such investigations as he deems necessary to determine if the applicant has complied with all applicable provisions of law and regulations.

B. For the purpose of investigating individuals who are members, senior officers, directors, and principals of an applicant, such persons shall consent to a national and state criminal history records check and submit to fingerprinting. Each member, senior officer, director, and principal shall pay for the cost of such fingerprinting and criminal records check. Such persons shall cause their fingerprints, personal descriptive information, and records check fees to be submitted to either of the following, as prescribed by the Commission:

1. The Commissioner, who shall forward these items to the Central Criminal Records Exchange. The Central Criminal Records Exchange shall (i) conduct a search of its own criminal history records and forward such individuals' fingerprints and personal descriptive information to the Federal Bureau of Investigation for the purpose of obtaining national criminal history record information regarding such individuals, and (ii) forward the results of the state and national records search to the Commissioner or his designee, who shall be an employee of the Commission; or

2. The Registry, provided that it is capable of processing such criminal history records check.

C. If any member, senior officer, director, or principal of an applicant fails to cause his fingerprints, personal descriptive information, or records check fees to be submitted in accordance with subsection B, the application for licensure as a mortgage lender or mortgage broker shall be denied.

1987, c. 596, § 6.1-414; 2008, c. 863; 2010, c. 794; 2012, c. 189.



§ 6.2-1606. Qualifications

A. Upon the filing and investigation of an application for a license, and compliance by the applicant with the provisions of §§ 6.2-1603 and 6.2-1604, the Commission shall issue and deliver to the applicant the license applied for to engage in business under this chapter at the office locations specified in the application if it finds:

1. That the financial responsibility, character, reputation, experience, and general fitness of the applicant and its members, senior officers, directors and principals are such as to warrant belief that the business will be operated efficiently and fairly, in the public interest and in accordance with law; and

2. That, in the case of an application for a license to act as a mortgage lender, the applicant has funds available for the operation of the business of at least $200,000.

B. If the Commission fails to make such findings, no license shall be issued and the Commissioner shall notify the applicant of the denial and the reasons for such denial.

1987, c. 596, § 6.1-415; 1988, c. 303; 1993, c. 183; 2010, c. 794.



§ 6.2-1607. Licenses; places of business; changes

A. Each license shall state the address of each office at which the business is to be conducted and shall state fully the name of the licensee. Each license shall be prominently posted in each office of the licensee. Licenses shall not be transferable or assignable, by operation of law or otherwise. No licensee shall use any name other than the name set forth on the license issued by the Commission.

B. No licensee shall open an additional office without prior approval of the Commission. Applications for such approval shall be made in writing on a form provided by the Commissioner and shall be accompanied by payment of a $150 nonrefundable application fee. The application shall be approved unless the Commission finds that the applicant has not conducted business under this chapter efficiently, fairly, in the public interest, and in accordance with law. The application shall be deemed approved if notice to the contrary has not been mailed by the Commission to the applicant within 30 days of the date the application is received by the Commission.

C. Every licensee shall within 10 days notify the Commissioner, in writing, of the closing of any approved office and of the name, address and position of each new senior officer, member, partner, or director and provide such other information with respect to any such change as the Commissioner may reasonably require.

D. Every license shall remain in force until it has been surrendered, revoked, or suspended. The surrender, revocation, or suspension of a license shall not affect any preexisting legal right or obligation of such lender or broker.

1987, c. 596, § 6.1-416; 1988, c. 303; 1990, c. 8; 1992, c. 283; 2010, c. 794; 2011, c. 435.



§ 6.2-1608. Acquisition of control; application

A. Except as provided in this section, no person shall acquire directly or indirectly 25 percent or more of the voting shares of a corporation or 25 percent or more of the ownership of any licensee unless such person first:

1. Files an application with the Commission in such form as the Commissioner may prescribe from time to time;

2. Delivers such other information to the Commissioner as the Commissioner may require concerning the financial responsibility, background, experience, and activities of the applicant, its directors, senior officers, principals and members, and of any proposed new directors, senior officers, principals, or members of the licensee;

3. Submits and furnishes to the Commissioner information concerning the identity of the directors, senior officers, principals, and members of the applicant, and of any proposed new directors, senior officers, principals, or members of the licensee. Such individuals shall (i) consent to a national and state criminal history records check, submit to fingerprinting, and pay for the cost of such fingerprinting and criminal records check; and (ii) cause their fingerprints, personal descriptive information, and records check fees to be submitted to either of the following, as prescribed by the Commission:

a. The Commissioner, who shall forward these items to the Central Criminal Records Exchange. The Central Criminal Records Exchange shall (i) conduct a search of its own criminal history records and forward such individuals' fingerprints and personal descriptive information to the Federal Bureau of Investigation for the purpose of obtaining national criminal history record information regarding such individuals, and (ii) forward the results of the state and national records search to the Commissioner or his designee, who shall be an employee of the Commission; or

b. The Registry, provided that it is capable of processing such criminal history records checks; and

4. Pays such application fee as the Commission may prescribe.

B. Upon the filing and investigation of an application, the Commission shall permit the applicant to acquire the interest in the licensee if it finds that the applicant, its members if applicable, its directors, senior officers and principals, and any proposed new directors, members, senior officers and principals have the financial responsibility, character, reputation, experience and general fitness to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law. The Commission shall grant or deny the application within 60 days from the date a completed application accompanied by the required fee is filed unless the period is extended by order of the Commissioner reciting the reasons for the extension. If the application is denied, the Commission shall notify the applicant of the denial and the reasons for the denial. If an applicant or any individual specified in subdivision A 3 fails to comply with the requirements of this section, the application shall be denied.

C. The provisions of this section shall not apply to (i) the acquisition of an interest in a licensee directly or indirectly including an acquisition by merger or consolidation by or with another licensee or a person exempt from this chapter under the provisions of subdivisions 2 through 11 of § 6.2-1602, (ii) the acquisition of an interest in a licensee directly or indirectly including an acquisition by merger or consolidation by or with a person affiliated through common ownership with the licensee, or (iii) the acquisition of an interest in a licensee by a person by bequest, descent, or survivorship or by operation of law. The person acquiring an interest in a licensee in a transaction which is exempt from filing an application by this subsection shall send written notice to the Commissioner of such acquisition within 30 days of its closing.

1988, c. 303, § 6.1-416.1; 1993, c. 183; 1998, c. 33; 2010, c. 794; 2011, c. 435; 2012, c. 189.



§ 6.2-1609. Retention of books, accounts and records

A. Every mortgage lender or mortgage broker required to be licensed under this chapter shall maintain in its offices such books, accounts, and records as the Commission may reasonably require in order to determine whether such person is complying with the provisions of this chapter and regulations adopted hereunder. Such books, accounts, and records shall be maintained apart and separate from any other business in which the mortgage lender or mortgage broker is involved.

B. Each mortgage lender required to be licensed under this chapter shall retain, for at least three years after final payment is made on any mortgage loan or the mortgage loan is sold, whichever first occurs, copies of the note, settlement statement, truth-in-lending disclosure, and such other papers or records relating to the loan as may be required by regulation.

C. Each mortgage broker required to be licensed under this chapter shall retain for at least three years after a mortgage loan is made the original contract for his compensation, a copy of the settlement statement, and an account of fees received in connection with the loan, and such other papers or records as may be required by regulation.

1987, c. 596, § 6.1-417; 1995, c. 62; 2010, c. 794.



§ 6.2-1610. Annual report

Each mortgage lender or mortgage broker required to be licensed under this chapter shall annually, on or before March 1, file a written report with the Commissioner containing such information as the Commissioner may require concerning his business and operations during the preceding calendar year as to each office. Reports shall be made under oath and shall be in the form prescribed by the Commissioner, who shall make and publish annually an analysis and recapitulation of the reports.

1987, c. 596, § 6.1-418; 1996, c. 30; 2010, c. 794.



§ 6.2-1611. Investigations; examinations

The Commission may, as often as it deems necessary, investigate and examine the affairs, business, premises, and records of any mortgage lender or mortgage broker required to be licensed under this chapter insofar as they pertain to any business for which a license is required by this chapter. Examinations of such mortgage lenders shall be conducted at least once in each three-year period. In the course of such investigations and examinations, the owners, members, officers, directors, partners, and employees of such mortgage lender or mortgage broker being investigated or examined shall, upon demand of the person making such investigation or examination, afford full access to all premises, books, records and information which the person making such investigation or examination deems necessary. For the foregoing purposes, the person making such investigation or examination shall have authority to administer oaths, examine under oath all the aforementioned persons, and compel the production of papers and objects of all kinds.

1987, c. 596, § 6.1-419; 2010, c. 794.



§ 6.2-1612. Annual fees

A. To defray the costs of examination, supervision, and regulation, every:

1. Mortgage lender required to be licensed under this chapter shall pay an annual fee calculated in accordance with a schedule set by the Commission. The schedule shall bear a reasonable relationship to the business volume of an individual mortgage lender, the actual cost of the examination, and to other factors relating to the supervision and regulation; and

2. Mortgage broker required to be licensed under this chapter shall pay an annual fee calculated in accordance with a schedule set by the Commission. The schedule shall bear a reasonable relationship to the volume of business transacted by such mortgage broker, to the actual cost of examination and to other factors relating to the supervision and regulation.

B. The annual fee prescribed in subsection A shall be assessed on or before April 25 for every calendar year. All such fees shall be paid by the licensees to the State Treasurer on or before May 25 following each assessment.

C. In addition to the annual fee prescribed in subsection A, when it becomes necessary to examine or investigate the books and records of a mortgage lender or mortgage broker required to be licensed under this chapter at a location outside the Commonwealth, the mortgage lender or mortgage broker shall be liable for and shall pay to the Commission within 30 days of the presentation of an itemized statement, the actual travel and reasonable living expenses incurred on account of its examination, supervision and regulation, or shall pay at a reasonable per diem rate approved by the Commission.

1987, c. 596, § 6.1-420; 1988, c. 303; 1990, c. 32; 1996, c. 524; 2010, c. 794.



§ 6.2-1613. Regulations

The Commission shall adopt such regulations as it deems appropriate to effect the purposes of this chapter. Before adopting any such regulation, the Commission shall give reasonable notice of its content and shall afford interested parties an opportunity to present evidence and be heard, in accordance with the Commission's Rules.

1987, c. 596, § 6.1-421; 2010, c. 794.



§ 6.2-1614. Prohibitions applicable to mortgage lenders and mortgage brokers

No mortgage lender or mortgage broker required to be licensed under this chapter shall:

1. Obtain any agreement or instrument in which blanks are left to be filled in after execution;

2. Take an interest in collateral other than the real estate or residential property securing a mortgage loan, including any fixtures and appliances thereon and any mobile or manufactured home placed on such real estate even if such mobile or manufactured home is not permanently affixed thereto;

3. Obtain any exclusive dealing or exclusive agency agreement from any borrower;

4. Delay closing of any mortgage loan for the purpose of increasing interest, costs, fees, or charges payable by the borrower;

5. Obtain any agreement or instrument executed by a borrower which contains an acceleration clause permitting the unpaid balance of a mortgage loan to be declared due for any reason other than failing to make timely payments of interest and principal, submitting false information in connection with an application for the mortgage loan, breaching any representation or covenant made in the agreement or instrument, or failing to perform any other obligations undertaken in the agreement or instrument;

6. Recommend or encourage a person to default on an existing loan or other debt, if such default adversely affects such person's creditworthiness, in connection with the solicitation or making of a mortgage loan that refinances all or any portion of such existing loan or debt;

7. Knowingly or intentionally engage in the act or practice of refinancing a mortgage loan within 12 months following the date the refinanced mortgage loan was originated, unless the refinancing is in the borrower's best interest, which act or practice is commonly referred to as "flipping." This prohibition shall apply regardless of whether the interest rate, points, fees, and charges paid or payable by the borrower in connection with the refinancing exceed any limitation established pursuant to Chapter 3 (§ 6.2-300 et seq.) or Article 2 (§ 6.2-406 et seq.) of Chapter 4. Factors to be considered in determining if the refinancing is in the borrower's best interest include but are not limited to whether:

a. The borrower's new monthly payment is lower than the total of all monthly obligations being financed, taking into account the costs and fees;

b. There is a change in the amortization period of the new loan;

c. The borrower receives cash in excess of the costs and fees of refinancing;

d. The rate of interest on the borrower's note is reduced;

e. There is a change from an adjustable to a fixed rate loan, taking into account costs and fees; and

f. The refinancing is necessary to respond to a bona fide personal need or an order of an appropriate court; or

8. Use or cause to be published any advertisement that:

a. Contains any false, misleading, or deceptive statement or representation; or

b. Identifies the mortgage lender or mortgage broker by any name other than the name set forth on the license issued by the Commission.

1987, c. 596, §§ 6.1-422, 6.1-424; 1989, c. 667; 1993, c. 183; 1995, c. 62; 1997, c. 228; 2001, cc. 502, 510, 511, § 6.1-422.1; 2003, c. 386; 2009, cc. 189, 261; 2010, c. 794.



§ 6.2-1615. Other prohibitions applicable to mortgage lenders

No mortgage lender required to be licensed under this chapter shall fail to require the person closing the mortgage loan to provide to the borrower prior to closing of the mortgage loan, a (i) settlement statement and (ii) disclosure which conforms to that required by the provisions of 15 U.S.C. § 1601 et seq. and Federal Reserve Board Regulation Z (12 C.F.R. Part 226).

1987, c. 596, § 6.1-422; 1989, c. 667; 1993, c. 183; 1997, c. 228; 2001, cc. 502, 511; 2009, cc. 189, 261; 2010, c. 794.



§ 6.2-1616. Other prohibitions applicable to mortgage brokers

A. As used in this section, "person affiliated," when used with reference to another person, means (i) any person who is a subsidiary, stockholder, partner, trustee, director, officer or employee of the other person or (ii) any corporation 10 percent or more of the capital stock of which is owned by the other person or by any person who is a subsidiary, stockholder, partner, trustee, director, officer, or employee of the other person.

B. No mortgage broker required to be licensed under this chapter shall:

1. Except for documented costs of credit reports and appraisals, receive compensation from a borrower until a written commitment to make a mortgage loan is given to the borrower by a mortgage lender;

2. Receive compensation from a mortgage lender of which he is a principal, partner, trustee, director, officer, or employee;

3. Receive compensation from a borrower in connection with any mortgage loan transaction in which he is the lender or a principal, partner, trustee, director, or officer of the lender;

4. Receive compensation from a borrower other than that specified in a written agreement signed by the borrower;

5. Receive compensation for negotiating, placing or finding a mortgage loan where such mortgage broker, or any person affiliated with the mortgage broker, has otherwise acted as a real estate broker, agent or salesman in connection with the sale of the real estate which secures the mortgage loan and such mortgage broker or person affiliated with the mortgage broker has received or will receive any other compensation or thing of value from the lender, borrower, seller or any other person, unless the borrower is given the following notice in writing at the time the mortgage broker services are first offered to the borrower:

NOTICE

WE HAVE OFFERED TO ASSIST YOU IN OBTAINING A MORTGAGE LOAN. IF WE ARE SUCCESSFUL IN OBTAINING A LOAN FOR YOU, WE WILL CHARGE AND COLLECT FROM YOU A FEE OF % OF THE LOAN AMOUNT.

WE DO NOT REPRESENT ALL OF THE LENDERS IN THE MARKET AND THE LENDERS WE DO REPRESENT MAY NOT OFFER THE LOWEST INTEREST RATES OR BEST TERMS AVAILABLE TO YOU. YOU ARE FREE TO SEEK A LOAN WITHOUT OUR ASSISTANCE, IN WHICH EVENT YOU WILL NOT BE REQUIRED TO PAY US A FEE FOR THAT SERVICE.

IF YOU ARE A MEMBER OF A CREDIT UNION YOU SHOULD COMPARE OUR INTEREST RATES AND TERMS WITH THE MORTGAGE LOANS AVAILABLE THROUGH YOUR CREDIT UNION.

BORROWER'S SIGNATURE

BORROWER'S SIGNATURE

The foregoing notice shall be in at least 10-point type and the prospective borrower shall acknowledge receipt of the written notice; or

6. Fail to use reasonable skill, care, and diligence in exercising the broker's duty, which duty is hereby created, to make reasonable efforts to secure a mortgage loan that is in the best interests of the applicant, considering the applicant's circumstances and loan characteristics, including but not limited to the product type, rates, charges, and repayment terms of the loan.

C. Notwithstanding the provisions of subdivision B 5, no person shall act as a mortgage broker in connection with any real estate sales transaction in which such person, or any person affiliated with such person, has acted as a real estate broker, agent, or salesman and has received or will receive compensation in connection with such transaction, unless such person was regularly engaged in acting as a mortgage broker in the Commonwealth as of February 25, 1989.

1987, c. 596, § 6.1-422; 1989, c. 667; 1993, c. 183; 1997, c. 228; 2001, cc. 502, 511; 2009, cc. 189, 261; 2010, c. 794.



§ 6.2-1617. Application to certain real estate brokers

The provisions of this chapter shall not be construed to prohibit a real estate broker, as defined in § 54.1-2100, who is either an owner of an interest in a real estate firm or acts as a real estate broker in a sole proprietorship, from:

1. Having an ownership interest in a mortgage broker or mortgage lender;

2. Receiving returns on investment arising from the real estate broker's ownership interest in a mortgage broker or mortgage lender; or

3. Receiving payment of compensation for services actually performed for a mortgage broker or mortgage lender in which the real estate broker has an ownership interest.

1987, c. 596, § 6.1-422; 1989, c. 667; 1993, c. 183; 1997, c. 228; 2001, cc. 502, 511; 2009, cc. 189, 261; 2010, c. 794.



§ 6.2-1618. Escrow accounts

A. All moneys required by a mortgage lender required to be licensed under this chapter to be paid by borrowers in escrow to defray future taxes or insurance premiums, or for other lawful purposes, shall be kept in accounts segregated from accounts of the lender, and shall not be commingled with other funds of the lender.

B. No licensed mortgage lender shall require any borrower to pay any moneys in escrow to defray future taxes and insurance premiums, or for any other purpose, in connection with a subordinate mortgage loan as referred to in Article 2 (§ 6.2-406 et seq.) of Chapter 4, except where escrows for such purposes are not being maintained in connection with the mortgage loan superior to such subordinate mortgage loan.

C. Mortgage lenders holding money in escrow for insurance premiums shall notify the insurer in writing within 30 days of a change of the mortgage lender's billing address, or 60 days prior to the renewal date of the insurance policy, whichever is later.

1987, c. 596, § 6.1-423; 2001, c. 504; 2010, c. 794.



§ 6.2-1619. Suspension or revocation of license

A. The Commission may suspend or revoke any license issued under this chapter to a mortgage lender or mortgage broker upon any of the following grounds:

1. Any ground for denial of a license under this chapter;

2. Any violation of the provisions of this chapter or regulations adopted by the Commission pursuant thereto, or a violation of any other law or regulation applicable to the conduct of the mortgage lender's or mortgage broker's business;

3. A course of conduct consisting of the failure to perform written agreements with borrowers;

4. Failure to account for funds received or disbursed to the satisfaction of the person supplying or receiving such funds;

5. Failure to pay when due reasonable fees to a licensed appraiser for appraisal services that are (i) requested from the appraiser in writing by the mortgage broker or mortgage lender or an employee of the mortgage broker or mortgage lender and (ii) performed, in accordance with the terms of the contract with the appraiser and all regulatory requirements related to such appraiser and appraisal, by the appraiser in connection with the origination or closing of a mortgage loan for a customer of the mortgage broker or mortgage lender;

6. Failure to disburse funds in accordance with any agreement connected with, and promptly upon closing of, a mortgage loan, taking into account any applicable right of rescission;

7. Conviction of a felony or misdemeanor involving fraud, misrepresentation or deceit;

8. Entry of a judgment against the licensee involving fraud, misrepresentation or deceit;

9. Entry of a federal or state administrative order against the licensee for violation of any law or any regulation applicable to the conduct of his business;

10. Refusal to permit an investigation or examination by the Commission;

11. Failure to pay any fee or assessment imposed by this chapter; or

12. Failure to comply with any order of the Commission.

B. For the purposes of this section, acts of any officer, director, member, partner, or principal shall be deemed acts of the licensee.

1987, c. 596, § 6.1-425; 1993, c. 183; 2008, c. 863; 2010, c. 794.



§ 6.2-1620. Censuring, suspending, or barring persons

A. The Commission, after providing notice and an opportunity for a hearing, may (i) censure a person, (ii) suspend a person for a defined period from any position of employment, management, or control of any licensee, or (iii) bar a person from any position of employment, management, or control of any licensee, if the Commission finds that:

1. The censure, suspension or bar is in the public interest and that the person, after July 1, 2003, has committed or caused a violation of this chapter or any regulation or order of the Commission; or

2. The person, after July 1, 2003, was (i) convicted of, or pled guilty or nolo contendere to, any crime; (ii) held liable in any civil action by final judgment; or (iii) held liable in any administrative proceeding by any public agency, if the criminal conviction or plea, or the holding in the civil action or administrative proceeding, involved any offense reasonably related to the qualifications, functions, or duties of a person employed by, or in a position of management or control of, a licensee.

B. Persons suspended or barred under this section are prohibited from participating in any business activity of a licensee and from engaging in any business activity on the premises where a licensee is conducting its business. This subsection shall not be construed to prohibit suspended or barred persons from having their personal transactions processed by a licensee.

2003, c. 386, § 6.1-425.1; 2010, c. 794.



§ 6.2-1621. Filing of written report with Commissioner; events affecting activities of licensee

A. A licensee shall file a written report with the Commissioner within 15 days of becoming aware of the occurrence of any of the following:

1. The filing for bankruptcy or reorganization by the licensee;

2. The institution of revocation or suspension proceedings against the licensee by any state or governmental authority;

3. The denial of the opportunity of the licensee to engage in business by any state or governmental authority;

4. Any felony indictment of the licensee or any of its employees, officers, directors, or principals;

5. Any felony conviction of the licensee or any of its employees, officers, directors, or principals; and

6. Such other events as the Commissioner may determine and identify by regulation.

B. The report shall be in writing and describe the event and its expected impact on the activities of the licensee in the Commonwealth.

2003, c. 386, § 6.1-425.2; 2010, c. 794.



§ 6.2-1622. Cease and desist orders

A. If the Commission determines that any mortgage lender or mortgage broker required to be licensed hereunder has violated any provision of this chapter or any regulation adopted pursuant thereto, the Commission may, upon 21 days' notice in writing, order such person to cease and desist from such practices and to comply with the provisions of this chapter. The notice shall be sent by certified mail to the principal place of business of such mortgage lender or mortgage broker and shall state the grounds for the contemplated action.

B. Within 14 days of mailing the notice, the person named therein may file with the clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not issue a cease and desist order except based upon findings made at the hearing. The hearing shall be conducted in accordance with the provisions of Title 12.1. The Commission may enforce compliance with any such order issued under this section by imposition and collection of such fines and penalties as may be prescribed by Commission regulations.

1987, c. 596, § 6.1-426; 2010, c. 794.



§ 6.2-1623. Notice of proposed suspension or revocation

The Commission may not revoke or suspend the license of any licensee upon any of the grounds set forth in § 6.2-1619 until it has given the mortgage lender or mortgage broker (i) 21 days' notice in writing of the reasons for the proposed revocation or suspension and (ii) an opportunity to introduce evidence and be heard. The notice shall be sent by certified mail to the principal place of business of such licensee and shall state with particularity the grounds for the contemplated action. Within 14 days of mailing the notice, the licensee named therein may file with the clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not suspend or revoke the license except based upon findings made at such hearing. The hearing shall be conducted in accordance with the provisions of Title 12.1.

1987, c. 596, § 6.1-427; 2010, c. 794.



§ 6.2-1624. Civil penalties

In addition to the authority conferred under §§ 6.2-1619 and 6.2-1622, the Commission may impose a civil penalty not exceeding $2,500 upon any mortgage lender or mortgage broker required to be licensed under this chapter who it determines, in proceedings commenced in accordance with the Commission's Rules, has violated any of the provisions of this chapter or any other law or regulation applicable to the conduct of the mortgage lender's or mortgage broker's business. For the purposes of this section, each separate violation shall be subject to the civil penalty herein prescribed, and each day after the date of notification, excluding Sundays and holidays, as prescribed in § 2.2-3300, that an unlicensed person engages in the business or holds himself out to the general public as a mortgage lender or mortgage broker shall constitute a separate violation.

1987, c. 596, § 6.1-428; 1990, c. 4; 2001, c. 511; 2008, c. 863; 2010, c. 794.



§ 6.2-1625. Criminal penalties

Any person not exempt from the licensure requirements of this chapter who acts as a mortgage lender or mortgage broker in the Commonwealth without having obtained a license is guilty of a Class 6 felony. For the purposes of this section, each violation shall constitute a separate offense.

1987, c. 596, § 6.1-429; 2010, c. 794.



§ 6.2-1626. Authority of Attorney General; referral by Commission to Attorney General

A. If the Commission determines that a licensee is in violation of, or has violated, § 6.2-1614, 6.2-1615, or 6.2-1616, or any provision of Chapter 3 (§ 6.2-300 et seq.) or Chapter 4 (§ 6.2-400 et seq.), the Commission may refer the information to the Attorney General and may request that the Attorney General investigate such violations.

B. Upon such referral, the Attorney General:

1. May seek to enjoin violations of such laws. The appropriate circuit court may enjoin such violations notwithstanding the existence of an adequate remedy at law; and

2. May seek, and the circuit court may order or decree, damages and such other relief allowed by law, including restitution to the extent available to borrowers under applicable law.

C. Persons entitled to any relief authorized by this section shall be identified by order of the court within 180 days from the date of the order permanently enjoining the unlawful act or practice.

D. In any action brought by the Attorney General by virtue of the authority granted in this section, the Attorney General shall be entitled to seek attorney fees and costs.

E. The Attorney General shall be authorized to bring an action to enjoin violations of the Real Estate Settlement Procedures Act of 1974 (RESPA) (12 U.S.C. § 2601 et seq.), to the extent authorized by §§ 8 and 16 of RESPA (12 U.S.C. §§ 2607 and 2614).

1987, c. 596, § 6.1-430; 2001, c. 510; 2008, c. 863; 2009, cc. 204, 727; 2010, c. 794.



§ 6.2-1627. Private actions

A. Nothing in this chapter shall be construed to preclude any person who suffers loss as a result of a violation of Chapter 3 (§ 6.2-300 et seq.) or Chapter 4 (§ 6.2-400 et seq.) from maintaining an action to recover damages or restitution and, as provided by statute, attorney fees. However, in any matter in which the Attorney General has exercised his authority pursuant to § 6.2-1626, an individual action shall not be maintainable if the individual has received damages or restitution pursuant to § 6.2-1626.

B. A borrower who suffers a loss as a result of a mortgage broker's breach of duty as set forth in subdivision B 6 of § 6.2-1616 may bring an action against such broker to recover actual damages. In addition to any damages awarded, such borrower also may be awarded attorney fees and court costs.

1987, c. 596, § 6.1-431; 2009, cc. 189, 261; 2010, c. 794.



§ 6.2-1628. Enforcement of prohibitions on certain practices; recovery of attorney fees

A. The Attorney General, the Commission, or any party to a mortgage loan may enforce the provisions of §§ 6.2-1614, 6.2-1615, and 6.2-1616.

B. In any suit instituted by a borrower who alleges that the defendant violated § 6.2-1614, 6.2-1615, or 6.2-1616, the presiding judge may, in the judge's discretion, allow reasonable attorney fees to the attorney representing the prevailing party. The attorney fees shall be taxed as a part of the court costs and payable by the losing party upon a finding by the presiding judge that (i) the party charged with the violation has willfully engaged in the act or practice with which he was charged or (ii) the party instituting the action knew, or should have known, that the action was frivolous and malicious.

C. The provisions of this section shall be in addition to, and shall not impair, the rights of and remedies available to borrowers in mortgage loans otherwise provided by law.

2001, c. 510, § 6.1-422.1; 2003, c. 386; 2010, c. 794.



§ 6.2-1629. Prohibited practices; authority of the Attorney General

A. Notwithstanding whether a person is licensed, is required to be licensed, or is exempt from licensure under this chapter, and notwithstanding any other provision of the law to the contrary, no person that is engaged in the business of originating residential mortgage loans in the Commonwealth shall use any deception, fraud, false pretense, false promise, or misrepresentation in connection with a mortgage loan transaction.

B. Whenever the Attorney General has reasonable cause to believe that any person has engaged in, or is engaging in, or is about to engage in, any violation of this section, the Attorney General is empowered to issue a civil investigative demand. The provisions of § 59.1-9.10 shall apply, mutatis mutandis, to civil investigative demands issued pursuant to this section.

C. The Attorney General may cause an action to be brought in the appropriate circuit court in the name of the Commonwealth to enjoin any violation of this section. The circuit court having jurisdiction may enjoin such violations notwithstanding the existence of an adequate remedy at law. In any action under this section, it shall not be necessary that damages or intent be proved to establish a violation. The standard of proof at trial shall be preponderance of the evidence. The circuit courts are authorized to issue temporary or permanent injunctions to restrain and prevent violations of this section.

D. In any action brought under this section, if the court finds that a person has willfully engaged in a violation of this section, the Attorney General may recover, upon petition to the court, a civil penalty of not more than $2,500 per violation.

E. In any action brought under this section, the Attorney General may recover damages and such other relief allowed by law, including restitution on behalf of borrowers injured by violations of this section as well as costs and reasonable expenses incurred by the Commonwealth in investigation and preparing the case, including attorney fees.

F. Unless the Attorney General determines that a person subject to the provisions of this section intends to depart from the Commonwealth or to remove his property from the Commonwealth, or to conceal himself or his property in the Commonwealth, or on a reasonable determination that irreparable harm may occur if immediate action is not taken, the Attorney General shall, before initiating any legal proceedings as provided in this section, give notice in writing that such proceedings are contemplated, and allow such person a reasonable opportunity to appear before the Attorney General and show that a violation did not occur or execute an assurance of voluntary compliance or consent judgment.

G. Nothing in this section shall create a private right of action in favor of any individual aggrieved by a violation of this section.

2009, cc. 204, 727, § 6.1-430.1; 2010, c. 794.



§ 6.2-1700. Definitions

As used in this chapter:

"Act" means the federal Secure and Fair Enforcement for Mortgage Licensing Act, Title V (§ 1501 et seq.) of the Housing and Economic Recovery Act of 2008, P.L. 110-289.

"Administrative or clerical tasks" means the receipt, collection, and distribution of information common for the processing or underwriting of a residential mortgage loan in the mortgage industry and communication with the consumer to obtain information necessary for the processing or underwriting of a residential mortgage loan.

"Covered financial institution" has the same meaning as that term is defined in 12 C.F.R. § 1007.102 .

"Dwelling" means a residential structure or mobile home that contains one to four family housing units, or individual units of condominiums or cooperatives.

"Employee" means an individual (i) whose manner and means of performance of work are subject to the right of control of, or are controlled by, a person and (ii) whose compensation for federal income tax purposes is reported, or required to be reported, on a W-2 form issued by the controlling person.

"Immediate family member" means a spouse, child, sibling, parent, grandparent, or grandchild. This includes stepparents, stepchildren, stepsiblings, and adoptive relationships.

"Licensee" means an individual licensed under this chapter, including an individual who has been issued a transitional mortgage loan originator license.

"Loan processor or underwriter" means an individual who, with respect to the origination of a residential mortgage loan, performs clerical or support duties at the direction of and subject to the supervision and instruction of a licensee or a registered mortgage loan originator. For the purposes of this definition, clerical or support duties include (i) the receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan and (ii) communication with a consumer to obtain the information necessary for the processing or underwriting of a residential mortgage loan, to the extent that such communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms.

"Mortgage loan originator" means an individual who (i) takes an application for or offers or negotiates the terms of a residential mortgage loan in which the dwelling is or will be located in the Commonwealth or (ii) represents to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that such individual can or will perform any of the activities described in clause (i).

"Nationwide Mortgage Licensing System and Registry" or "Registry" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of mortgage loan originators.

"Nontraditional mortgage product" means any mortgage product other than a 30-year fixed rate mortgage.

"Real estate brokerage activities" means any activity that involves offering or providing real estate brokerage services to the public, including (i) acting as a real estate broker, real estate agent, or real estate salesperson for a buyer, seller, lessor, or lessee of real property; (ii) bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property; (iii) negotiating any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property, other than in connection with providing financing with respect to any such transaction; (iv) engaging in any activity for which a person is required to be licensed or registered as a real estate broker, real estate agent, or real estate salesperson; and (v) offering to engage in any activity or act in any capacity described in clauses (i) through (iv).

"Registered mortgage loan originator" means any individual who (i) takes an application for or offers or negotiates the terms of a residential mortgage loan in which the dwelling is or will be located in the Commonwealth, (ii) is an employee of a covered financial institution, and (iii) is registered with, and maintains a unique identifier through, the Registry.

"Residential mortgage loan" means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling or residential real estate upon which is constructed or intended to be constructed a dwelling.

"Transitional mortgage loan originator license" means a license issued under this chapter to engage in business as a mortgage loan originator for a period of no more than 120 days, during which time the individual may fulfill the pre-licensing education and written test requirements described in §§ 6.2-1708 and 6.2-1709 and apply for a mortgage loan originator license.

"Unique identifier" means a number or other identifier assigned by protocols established by the Registry that permanently identifies a mortgage loan originator.

2009, cc. 273, 453, § 6.1-431.1; 2010, c. 794; 2011, cc. 301, 435; 2012, cc. 52, 187; 2013, cc. 20, 380; 2014, cc. 295, 343.



§ 6.2-1701. License requirement

A. Except as otherwise provided in § 6.2-1701.2, no individual shall engage in the business of a mortgage loan originator unless such individual has first obtained and maintains annually a license under this chapter.

B. The following shall be exempt from licensing and other provisions of this chapter:

1. Any individual engaged solely as a loan processor or underwriter. Except as otherwise provided in this subsection, an individual acting as an independent contractor may not engage in residential mortgage loan origination activities as a loan processor or underwriter unless such individual has first obtained and maintains annually a mortgage loan originator license;

2. Any individual who only performs administrative or clerical tasks on behalf of a mortgage loan originator;

3. Any individual who only performs real estate brokerage activities and is licensed or registered in accordance with applicable law, unless the individual is compensated directly or indirectly by the lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator;

4. Any individual solely involved in extensions of credit relating to timeshare plans, as that term is defined in 11 U.S.C. § 101 (53D);

5. A registered mortgage loan originator;

6. Any individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual;

7. Any individual who acts as a loan originator in providing financing for the sale of that individual's own residence;

8. A licensed attorney, provided that the attorney's mortgage loan origination activities are: (i) considered by the Supreme Court of Virginia to be part of the authorized practice of law within the Commonwealth, (ii) carried out within an attorney-client relationship, and (iii) accomplished by the attorney in compliance with all applicable laws, rules, ethics, and standards;

9. Any employee of federal, state, or local government, or a housing finance agency, who acts as a mortgage loan originator only pursuant to his official duties of employment. For the purposes of this subdivision, "local government" means any county, city, or town or other local or regional political subdivision; and

10. Any employee of a bona fide nonprofit organization, as determined by the Commission in accordance with § 6.2-1701.1, who acts as a mortgage loan originator only (i) pursuant to his official duties of employment and (ii) with respect to residential mortgage loans with terms that are favorable to a borrower.

2009, cc. 273, 453, § 6.1-431.2; 2010, c. 794; 2012, cc. 52, 187; 2013, cc. 20, 380; 2014, cc. 295, 343.



§ 6.2-1701.1. Bona fide nonprofit organizations

A. The Commission shall prescribe by regulation (i) the procedures and criteria that it will use to determine whether an organization is a bona fide nonprofit organization and (ii) the information and fees that must be submitted by an organization to the Commission in connection with a request for a determination under this section. In establishing the criteria for a bona fide nonprofit organization, the Commission shall give consideration to the criteria that have been adopted by the Consumer Financial Protection Bureau or any other federal agency with rulemaking authority under the Act.

B. The Commission shall, as often as it deems necessary, investigate and periodically examine the business activities, books, and records of any bona fide nonprofit organization insofar as they pertain to the criteria that the Commission has prescribed pursuant to clause (i) of subsection A. In the course of such investigations and examinations, the organization being investigated or examined shall, upon demand of the person making such investigation or examination, afford full access to all books, records, and information that the person making such investigation or examination deems necessary.

C. The Commission may, after providing notice and an opportunity for a hearing, revoke its determination that an organization is a bona fide nonprofit organization if it finds that the organization no longer meets the criteria prescribed by the Commission pursuant to clause (i) of subsection A.

2012, cc. 52, 187.



§ 6.2-1701.2. Transitional mortgage loan originator license

A. In anticipation of fulfilling the pre-licensing education and written test requirements described in §§ 6.2-1708 and 6.2-1709, an individual may apply for and obtain a transitional mortgage loan originator license pursuant to this section provided that the Commission makes the findings specified in § 6.2-1706 and subsection B of § 6.2-1707. A transitional mortgage loan originator license may be issued by the Commission to:

1. An individual who maintains a license to originate mortgage loans under the laws of another state; or

2. To the extent permitted under the Act, or any rule, regulation, interpretation, or guideline thereunder, an individual who was a registered mortgage loan originator within two months prior to the date that the individual applied for a transitional mortgage loan originator license.

B. An individual shall apply for a transitional mortgage loan originator license by complying with the same requirements as those applicable to individuals who are applying for a mortgage loan originator license, including §§ 6.2-1702, 6.2-1703, and 6.2-1704. However, an individual applying for a transitional mortgage loan originator license shall not be required to comply with the prelicensing education requirements described in § 6.2-1708 or pass the written test described in § 6.2-1709.

C. Notwithstanding any other provision of this chapter, a transitional mortgage loan originator license shall expire on the earlier of the following:

1. The date upon which the Commission issues or denies a mortgage loan originator license; or

2. One hundred twenty days from the date the transitional mortgage loan originator license was issued.

A transitional mortgage loan originator license shall not be renewed, extended, or reinstated, and an individual who has been issued a transitional mortgage loan originator license shall not subsequently be eligible for any additional transitional mortgage loan originator licenses.

2014, cc. 295, 343.



§ 6.2-1702. Application for license; form; content; fee

A. An application for a license under this chapter shall be on a form provided by the Registry.

B. The application shall set forth:

1. The name and residential address of the applicant;

2. The address of the applicant's employer or the address where the applicant will act as a mortgage loan originator, as applicable; and

3. Such other information concerning the financial responsibility, background, experience, and activities of the applicant as the Commissioner may require.

C. The application shall be accompanied by payment of an application fee in an amount not to exceed $150, or a lesser amount as may be prescribed by the Commission. The application fee shall be in addition to any other fees payable by the applicant, including but not limited to fees for pre-licensing education and testing, fingerprinting, criminal background checks, credit reports, or administrative fees charged by the Registry.

D. The application fee shall not be refundable in any event. The fee shall not be abated by surrender, suspension, or revocation of the license.

2009, cc. 273, 453, § 6.1-431.3; 2010, c. 794.



§ 6.2-1703. Bond required

A. The application for a license shall be accompanied by a bond to be filed with the Commission with corporate surety authorized to execute such bond in the Commonwealth, the form of which shall be approved by the Commission.

1. If the applicant is not an employee or exclusive agent of a person licensed or exempt from licensing under Chapter 16 (§ 6.2-1600 et seq.), the bond shall be an individual surety bond for the applicant; or

2. If the applicant is an employee or exclusive agent of a person licensed or exempt from licensing under Chapter 16 (§ 6.2-1600 et seq.), the bond shall be a surety bond filed by such person covering all such employees and exclusive agents holding or applying for a license as a mortgage loan originator.

B. The amount of the bond shall be $25,000, or such greater sum as the Commission may require based on the total dollar amount of residential mortgage loans originated in the preceding calendar year by (i) the applicant, in the case of the bond referred to in subdivision A 1 or (ii) the person licensed or exempt from licensing under Chapter 16 (§ 6.2-1600 et seq.), in the case of the bond referred to in subdivision A 2. A bond already filed with the Commission pursuant to § 6.2-1604 may be applied toward the minimum bond required by this section, subject to approval by the Commission. In the case of the bond referred to in subdivision A 2, it shall be the responsibility of the person licensed or exempt from licensing under Chapter 16 (§ 6.2-1600 et seq.) to provide information, in a form satisfactory to the Commission, sufficient for determining and verifying the total dollar amount of residential mortgage loans originated in the preceding calendar year.

C. Such bond shall be continuously maintained thereafter in full force.

D. Such bond shall be conditioned upon the licensee: (i) performing all written agreements with borrowers or prospective borrowers; (ii) correctly and accurately accounting for all funds received by him in the course of his business activities as a licensee; and (iii) conducting himself in conformity with this chapter and all applicable laws and regulations.

E. Any person who may be damaged by noncompliance of a licensee with any condition of such bond may proceed on such bond against the principal or surety thereon, or both, to recover damages. The aggregate liability under the bond shall not exceed the penal sum of the bond.

2009, cc. 273, 453, § 6.1-431.4; 2010, c. 794.



§ 6.2-1704. Mortgage loan originator background checks

A. In connection with an application for licensing as a mortgage loan originator, the applicant shall furnish to the Registry information concerning the applicant's identity, including fingerprints for submission to the Federal Bureau of Investigation or any federal or state governmental agency or entity authorized to receive such information for a state, national, and international criminal history background check, as prescribed by the Commission.

B. The applicant shall also submit personal history and experience in a form prescribed by the Registry, including submission of authorization for the Registry and the Commission to obtain (i) an independent credit report from a consumer reporting agency described in § 603(p) of the Fair Credit Reporting Act (15 U.S.C. § 1681 et seq.), and (ii) information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

C. For the purposes of this section and in order to reduce the points of contact that the Federal Bureau of Investigation may be required to maintain, the Commission may use the Registry as a channeling agent for requesting information from, and distributing information to, the Department of Justice, other governmental agency, or any other source.

2009, cc. 273, 453, § 6.1-431.5; 2010, c. 794.



§ 6.2-1705. Coordination of licensing

In connection with its administration and enforcement of this chapter, the Commission is authorized to establish agreements or contracts with the Registry or other entities designated by the Registry to collect, distribute, and maintain information and records, and to process transaction fees and other fees, related to licensees and other persons subject to this chapter. When establishing such agreements or contracts the Commission shall not be subject to the Virginia Public Procurement Act (§ 2.2-4300 et seq.). Notwithstanding the provisions of § 6.2-101, the Commission shall report regularly to the Registry any violations of this chapter, enforcement actions, and license status changes. The Commission shall report to the Registry only those violations, actions, and license status changes effected by final order of the Commission or by the Commissioner pursuant to his delegated authority.

2009, cc. 273, 453, § 6.1-431.6; 2010, c. 794.



§ 6.2-1706. Qualifications

Upon the filing and investigation of an application for a license, including an application for a transitional mortgage loan originator license, and compliance by the applicant with all applicable provisions of this chapter, the Commission shall issue and deliver to the applicant the license applied for to engage in business under this chapter if it finds that the financial responsibility, character, and general fitness of the applicant are such as to warrant belief that the licensee will act as a mortgage loan originator efficiently and fairly, in the public interest, and in accordance with law. If the Commission fails to make such findings, no license shall be issued and the Commissioner shall notify the applicant of the denial and the reasons for such denial. The Commission shall not base a license denial, in whole or in part, on an applicant's credit score, nor shall it use a credit report as the sole basis for license denial.

2009, cc. 273, 453, § 6.1-431.7; 2010, c. 794; 2014, cc. 295, 343.



§ 6.2-1707. Other conditions for mortgage loan originator licensing

A. In addition to the findings required by § 6.2-1706, the Commission shall not issue a mortgage loan originator license unless it finds that:

1. The applicant has never had a mortgage loan originator license revoked by any governmental authority;

2. The applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court (i) during the seven-year period preceding the application for licensing and registration; or (ii) at any time preceding such date of application if such felony involved an act of fraud, dishonesty, breach of trust, or money laundering;

3. The applicant has completed the pre-licensing education requirement described in § 6.2-1708;

4. The applicant has passed a written test that meets the test requirement described in § 6.2-1709; and

5. The applicant has become registered through, and obtained a unique identifier from, the Registry.

B. In addition to the findings required by § 6.2-1706, the Commission shall not issue a transitional mortgage loan originator license unless it (i) makes the findings set forth in subdivisions A 1, A 2, and A 5 and (ii) finds that the applicant is employed by a person licensed under Chapter 16 (§ 6.2-1600 et seq.).

2009, cc. 273, 453, § 6.1-431.8; 2010, c. 794; 2014, cc. 295, 343.



§ 6.2-1708. Pre-licensing education of mortgage loan originators

A. In order to meet the pre-licensing education requirement referred to in subdivision 3 of § 6.2-1707, an applicant shall complete at least 20 hours of pre-licensing education courses, approved in accordance with subsection B, which shall include at least (i) three hours of federal law and regulations; (ii) three hours of ethics, which shall include instruction about fraud, consumer protection, and fair lending issues; and (iii) two hours of training related to lending standards for the nontraditional mortgage product marketplace.

B. Pre-licensing education courses shall be reviewed and approved by the Registry based upon reasonable standards. Review and approval of a course shall include review and approval of the course provider.

C. Nothing in this section shall preclude the provision of any pre-licensing education course that has been approved by the Registry by: (i) the employer of the applicant; (ii) an entity that is affiliated with the applicant by any agency contract; or (iii) a subsidiary or affiliate of such employer or entity.

D. Pre-licensing education courses may be offered in a classroom, online, or by any other means approved by the Registry.

2009, cc. 273, 453, § 6.1-431.9; 2010, c. 794.



§ 6.2-1709. Testing of mortgage loan originator applicants

A. In order to meet the written test requirement referred to in subdivision 4 of § 6.2-1707, an individual shall pass, in accordance with reasonable standards established under this section, a qualified written test that has been developed by the Registry and administered by a test provider approved by the Registry.

B. A written test shall not be a qualified written test for purposes of subsection A unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including: (i) ethics; (ii) federal law and regulation pertaining to mortgage loan origination; (iii) state law pertaining to mortgage loan origination; and (iv) federal and state law and regulation pertaining to fraud, consumer protection, the nontraditional mortgage product marketplace, and fair lending issues.

C. Nothing in this section shall prohibit a test provider approved by the Registry from providing a test at a location of: (i) the employer of the applicant; (ii) any subsidiary or affiliate of the employer; or (iii) any entity with which the applicant maintains an exclusive arrangement to act as a mortgage loan originator.

D. An individual shall not be considered to have passed a qualified written test unless he has correctly answered at least 75 percent of the test questions. An individual may take a test three consecutive times with each consecutive taking occurring at least 30 days after the preceding test. After failing three consecutive tests, an individual shall wait at least six months before retaking the test. A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer, exclusive of any period during which such individual is a registered mortgage loan originator, shall retake the test and correctly answer at least 75 percent of the test questions.

E. An applicant who has successfully completed pre-licensing education and testing that is mandated by the Act and approved by the Registry for any state shall be deemed to have completed Virginia's pre-licensing education and testing requirements, other than any limited or separate state testing requirements relating to Virginia law and regulation as described in subsection B.

2009, cc. 273, 453, § 6.1-431.10; 2010, c. 794; 2012, cc. 52, 187.



§ 6.2-1710. Continuing education requirements

A. A licensed mortgage loan originator shall complete annually at least eight hours of continuing education courses approved in accordance with subsection B, which shall include at least: (i) three hours related to federal law and regulations; (ii) two hours related to ethics, which shall include instruction about fraud, consumer protection, and fair lending issues; and (iii) two hours related to lending standards for the nontraditional mortgage product marketplace.

B. Continuing education courses shall be reviewed and approved by the Registry based upon reasonable standards. Review and approval of a continuing education course shall include review and approval of the course provider.

C. Nothing in this section shall preclude the provision of any continuing education course that has been approved by the Registry by: (i) the employer of the mortgage loan originator; (ii) an entity that is affiliated with the mortgage loan originator by an agency contract; or (iii) a subsidiary or affiliate of such employer or entity.

D. Continuing education courses may be offered in a classroom, online, or by any means approved by the Registry.

E. A licensed mortgage loan originator may only receive credit for a continuing education course in the year in which the course is taken and may not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

F. A licensed mortgage loan originator who is an instructor of an approved continuing education course may receive credit for his annual continuing education requirement at the rate of two hours of credit for every one hour of teaching.

G. A licensed mortgage loan originator who has successfully completed Registry-approved continuing education courses that satisfy the requirements of subsection A for any state shall be deemed to have satisfied the continuing education requirements of this chapter.

2009, cc. 273, 453, § 6.1-431.11; 2010, c. 794.



§ 6.2-1711. Licenses; places of business; changes

A. Each license shall state fully the name and address of record of the licensee. Each licensee shall be required to display proof of licensing upon request, and to prominently display at any location where he acts as a mortgage loan originator the telephone numbers and Internet addresses for the Registry and the Commission where consumers and other interested parties may confirm the status of his license. Licenses shall not be transferable or assignable, by operation of law or otherwise. Except as otherwise provided by the Commission, no licensee shall use any name, in acting as a mortgage loan originator, other than the name set forth on the license issued by the Commission.

B. Every licensee shall within 10 days notify the Commissioner, in writing, of any change of residential or business address and provide such other information with respect to any such change as the Commissioner may reasonably require.

C. Every license shall remain in force until it expires or has been surrendered, revoked, or suspended. The expiration, surrender, revocation, or suspension of a license shall not affect any preexisting legal right or obligation of the licensee. In addition:

1. Except as otherwise provided by the Commission, licenses shall expire at the end of each calendar year. A licensee may request renewal by (i) filing a license renewal application through the Registry, (ii) paying the annual license renewal fee prescribed in § 6.2-1714, (iii) obtaining the continuing education prescribed in § 6.2-1710, and (iv) furnishing such other information as may be required by the Commission;

2. The Commission shall renew an individual's license if the Commission finds that the individual has complied with the requirements of this chapter and continues to meet the conditions for initial licensure. If the Commission fails to make the findings required by this subdivision, the Commission shall not renew the individual's license. In determining whether to renew a license, the Commission shall consider whether the licensee has violated state or federal law; and

3. Notwithstanding any other provision of this chapter, the Commission may by regulation permit a former licensee to seek license reinstatement after the license expiration date by requesting renewal in accordance with subdivision 1 and paying a reinstatement fee as prescribed by the Commission.

2009, cc. 273, 453, § 6.1-431.12; 2010, c. 794; 2012, cc. 52, 187.



§ 6.2-1712. Repealed

Repealed by Acts 2011, c. 435, cl. 3, effective July 1, 2012.



§ 6.2-1713. Investigations; examinations

The Commission may, by its designated officers and employees, as often as it deems necessary, investigate and examine the business activities, premises, and records of any individual required to be licensed under this chapter insofar as they pertain to any activities for which a license is required by this chapter. In the course of such investigations and examinations, the individual being investigated or examined shall, upon demand of the person making such investigation or examination, afford full access to all persons, premises, books, records, and information that the person making such investigation or examination deems necessary. For the foregoing purposes, the person making such investigation or examination shall have authority to administer oaths, examine under oath all the aforementioned individuals, and compel the production of papers and objects of all kinds.

2009, cc. 273, 453, § 6.1-431.14; 2010, c. 794.



§ 6.2-1714. Annual fees

A. In order to defray the costs of his examination, supervision, and regulation, every licensee shall pay an annual license renewal fee. The fee shall be $100 unless another amount is prescribed by the Commission. The renewal fee shall be paid by the licensee to the State Treasurer or through the Registry, as determined by the Commission, on or before the end of each license year.

B. When it becomes necessary to examine or investigate the books and records of an individual required to be licensed under this chapter at a location outside the Commonwealth, the individual shall be liable for and shall pay to the Commission within 30 days of the presentation of an itemized statement, the actual travel and reasonable living expenses incurred on account of his examination, supervision, and regulation, or shall pay a reasonable per diem rate approved by the Commission. Any sums due pursuant to this subsection shall be in addition to the annual fee prescribed in subsection A.

C. If an individual is an employee or exclusive agent of a person licensed under Chapter 16 (§ 6.2-1600 et seq.), the expenses referred to in subsection B shall be paid by the licensed mortgage lender or mortgage broker.

2009, cc. 273, 453, § 6.1-431.15; 2010, c. 794.



§ 6.2-1715. Advertising; use of a unique identifier

A. No individual required to be licensed under this chapter shall use or cause to be published any advertisement that:

1. Contains any false, misleading, or deceptive statement or representation; or

2. Except as otherwise provided by the Commission, identifies a licensee by any name other than the name set forth on the license issued by the Commission.

B. No licensee shall use the unique identifier obtained from the Registry for any purpose other than the purposes of the Act and this chapter.

2009, cc. 273, 453, § 6.1-431.16; 2010, c. 794; 2012, cc. 52, 187.



§ 6.2-1716. Suspension or revocation of license

The Commission may suspend or revoke any license issued under this chapter based upon:

1. Any ground sufficient for denial of the issuance of a license under this chapter;

2. Any violation of the provisions of this chapter or regulations adopted by the Commission pursuant thereto, or a violation of any other law or regulation applicable to the conduct of the licensee's licensed activities;

3. Conviction of a felony or misdemeanor involving fraud, misrepresentation, or deceit;

4. Entry of a judgment against a licensee involving fraud, misrepresentation, or deceit;

5. Entry of a federal or state administrative order against a licensee for violation of any law or any regulation applicable to the conduct of his licensed activities;

6. Refusal to permit an investigation or examination by the Commission;

7. Failure to pay any fee or assessment imposed by this chapter;

8. Failure to comply with any order of the Commission; or

9. Failure to maintain registration with, or a unique identifier from, the Registry.

2009, cc. 273, 453, § 6.1-431.17; 2010, c. 794.



§ 6.2-1717. Filing of written report with Commissioner; events affecting a licensee

Within 15 days of becoming aware of the occurrence of any of the events listed below, a licensee shall file a written report with the Commissioner describing such event:

1. The institution of revocation or suspension proceedings against the licensee by any state or other governmental authority;

2. The denial of the opportunity to engage in business by any state or other governmental authority;

3. Any felony indictment of the licensee;

4. Any felony conviction of the licensee; and

5. Such other events as the Commission may determine and identify by regulation.

2009, cc. 273, 453, § 6.1-431.18; 2010, c. 794.



§ 6.2-1718. Notice of proposed suspension or revocation

The Commission may not revoke or suspend the license of any licensee under this chapter unless it has given the licensee 21 days' notice in writing of the reasons for the proposed revocation or suspension and has given the licensee an opportunity to introduce evidence and be heard. The notice shall be sent by certified mail to the licensee's last address on the Commission's records and shall state with particularity the basis for the contemplated action. Within 14 days of mailing the notice, the licensee may file with the clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not suspend or revoke the license except based upon findings made at such hearing. The hearing shall be conducted in accordance with the provisions of Title 12.1.

2009, cc. 273, 453, § 6.1-431.19; 2010, c. 794.



§ 6.2-1719. Civil penalties

The Commission may impose a civil penalty not exceeding $2,500 upon any individual required to be licensed under this chapter who it determines, in proceedings commenced in accordance with the Commission's Rules, has violated any of the provisions of this chapter or any other law or regulation applicable to the licensee's activities. For the purposes of this section, each separate violation shall be subject to the civil penalty herein prescribed, and each day that an unlicensed individual engages in the business of a mortgage loan originator shall constitute a separate violation.

2009, cc. 273, 453, § 6.1-431.20; 2010, c. 794; 2012, cc. 52, 187.



§ 6.2-1720. Regulations; agreements between Commission and Registry

A. The Commission shall adopt such regulations as it deems appropriate to effect the purposes of this chapter. Before adopting any such regulations, the Commission shall give reasonable notice of their content and shall afford interested parties an opportunity to present evidence and be heard, in accordance with the Commission's Rules.

B. The Commission shall, to the extent practicable, include in any written memorandum of understanding or other written agreement between the Commission and the Registry provisions substantially similar to the following:

1. Any organization serving as the administrator of the Registry or any officer or employee of any such entity shall implement and maintain an information security program that meets or exceeds federal and state standards pursuant to § 18.2-186.6 and that complies with the regulation guidelines promulgated under the Gramm-Leach-Bliley Act (15 U.S.C. § 6801 et seq.) for safeguarding personal information of mortgage loan originators and applicants;

2. The Registry shall not under any circumstances disclose to any third party any information pertaining to any pending or incompletely adjudicated regulatory matters;

3. The Registry shall develop, as requested by the Commission, a mortgage loan originator licensing test that may be limited to specific products and services; and

4. The Registry shall provide to the Commission summary statistical information by March 31 of each year relating to loan originator examinations taken by applicants for a mortgage loan originator license in the Commonwealth during the preceding calendar year.

C. Except as otherwise provided in the Act or this chapter, any requirement under federal or state law regarding the privacy or confidentiality of any information or material provided to the Registry, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the Registry. Such information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law. In addition:

1. Information or material that is subject to privilege or confidentiality under this subsection shall not be subject to: (i) disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the Commonwealth or (ii) subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the Registry with respect to such information or material, the individual to whom such information or material pertains waives, in whole or in part, in the discretion of such individual, that privilege;

2. Any provision of the laws of the Commonwealth relating to the disclosure of confidential supervisory information or any information or material described in this subsection that is inconsistent with this subsection shall be superseded by the requirements of this subsection to the extent that such provision provides less confidentiality or a weaker privilege; and

3. This subsection shall not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the Registry for access by the public.

D. The Commission shall:

1. Annually review the proposed budget, fees, and audited financial statements of the Registry;

2. Annually, to the extent practicable, report to the House and Senate Committees on Commerce and Labor on the operations of the Registry, including compliance with its established protocols for securing and safeguarding personal information in the Registry;

3. To the extent practicable, prepare, publicly announce, and publish a report, by no later than July 1 of each year, that summarizes statistical test results and demographic information to be prepared by the Registry or its test administrator; and

4. Report violations of this chapter, any enforcement actions thereunder, and other relevant information to the Registry on a regular basis.

2009, cc. 273, 453, § 6.1-431.21; 2010, c. 794; 2012, cc. 52, 187.



§ 6.2-1721. Cease and desist orders

A. If the Commission determines that any mortgage loan originator required to be licensed hereunder has violated any provision of this chapter or any regulation adopted pursuant thereto, the Commission may, upon 21 days' notice in writing, order such person to cease and desist from such practices and to comply with the provisions of this chapter. The notice shall be sent by certified mail to the address of record in the Registry for such mortgage loan originator and shall state the grounds for the contemplated action.

B. Within 14 days after the mailing of the notice, the person named therein may file with the clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not issue a cease and desist order except based upon findings made at the hearing. The hearing shall be conducted in accordance with the provisions of Title 12.1. The Commission may enforce compliance with any such order issued under this section by imposition and collection of such penalties as may be prescribed by Commission regulations.

2011, c. 435.



§ 6.2-1800. Definitions

As used in this chapter, unless the context requires a different meaning:

"Check" means a draft drawn on the account of an individual at a depository institution.

"Depository institution" means a bank, savings institution, or credit union.

"Licensee" means a person to whom a license has been issued under this chapter.

"Payday loan" means a small, short-maturity loan on the security of (i) a check, (ii) any form of assignment of an interest in the account of an individual at a depository institution, or (iii) any form of assignment of income payable to an individual, other than loans based on income tax refunds.

"Principal" means any person who, directly or indirectly, owns or controls (i) 10 percent or more of the outstanding stock of a stock corporation or (ii) a 10 percent or greater interest in a nonstock corporation or a limited liability company.

2002, c. 897, § 6.1-444; 2005, c. 571; 2010, c. 794.



§ 6.2-1801. License requirement

A. No person shall engage in the business of making payday loans to any consumer residing in the Commonwealth, whether or not the person has an office or conducts business at a location in the Commonwealth, except in accordance with the provisions of this chapter and without having first obtained a license under this chapter from the Commission.

B. No person shall engage in the business of arranging or brokering payday loans for any consumer residing in the Commonwealth, whether or not the person has an office or conducts business at a location in the Commonwealth.

2002, c. 897, § 6.1-445; 2005, c. 571; 2010, c. 794.



§ 6.2-1802. Applicability

The provisions of this chapter shall not apply to any depository institution that does not elect to become licensed under this chapter. Electing to become licensed under this chapter shall constitute a waiver of the benefit of any and all laws of the Commonwealth and other states and federal laws preemptive of, or inconsistent with, the provisions of this chapter.

2002, c. 897, § 6.1-446; 2010, c. 794.



§ 6.2-1803. Application for license; form; content; fee

A. An application for a license under this chapter shall be made in writing, under oath and on a form provided by the Commissioner.

B. The application shall set forth:

1. The name and address of the applicant;

2. If the applicant is a firm or partnership, the name and address of each member of the firm or partnership;

3. If the applicant is a corporation or a limited liability company, the name and address of each officer, director, registered agent, and each principal;

4. The addresses of the locations of the offices to be approved; and

5. Such other information concerning the financial responsibility, background, experience and activities of the applicant and its members, officers, directors, and principals as the Commissioner may require.

C. The application shall be accompanied by payment of an application fee of $500.

D. The application fee shall not be refundable in any event. The fee shall not be abated by surrender, suspension, or revocation of the license.

2002, c. 897, § 6.1-447; 2010, c. 794.



§ 6.2-1804. Bond required

The application for a license shall be accompanied by a bond filed with the Commissioner with corporate surety authorized to execute such bond in the Commonwealth, in the sum of $10,000 per office, not to exceed a total of $50,000. The form of such bond shall be approved by the Commission. The bond shall be continuously maintained thereafter in full force. The bond shall be conditioned upon the applicant or licensee performing all written agreements with borrowers or prospective borrowers, correctly and accurately accounting for all funds received by him in his licensed business, and conducting his licensed business in conformity with this chapter and all other applicable law. Any person who may be damaged by noncompliance of the licensee with any condition of such bond may proceed on such bond against the principal or surety thereon, or both, to recover damages. The aggregate liability under the bond shall not exceed the penal sum of the bond.

2002, c. 897, § 6.1-448; 2010, c. 794.



§ 6.2-1805. Investigation of applications

The Commissioner may make such investigations as he deems necessary to determine if the applicant has complied with all applicable provisions of law and regulations adopted thereunder.

2002, c. 897, § 6.1-449; 2010, c. 794.



§ 6.2-1806. Qualifications

A. Upon the filing and investigation of an application for a license, and compliance by the applicant with the provisions of §§ 6.2-1803 and 6.2-1804, the Commission shall issue and deliver to the applicant the license applied for to engage in business under this chapter at the offices specified in the application if it finds:

1. That the financial responsibility, character, reputation, experience, and general fitness of the applicant and its members, senior officers, directors, and principals are such as to warrant belief that the business will be operated efficiently and fairly, in the public interest and in accordance with law; and

2. That the applicant has unencumbered liquid assets per office available for the operation of the business of at least $25,000.

B. If the Commission fails to make such findings, no license shall be issued and the Commissioner shall notify the applicant of the denial and the reasons for such denial.

2002, c. 897, § 6.1-450; 2010, c. 794.



§ 6.2-1807. Licenses; places of offices; changes

A. Each license shall:

1. State the address of each approved office at which the business is to be conducted;

2. State fully the name of the licensee; and

3. Be prominently posted in each office of the licensee.

B. No licensee shall:

1. Use any name other than the name set forth on the license issued by the Commission; or

2. Open an additional office or relocate any office without prior approval of the Commission.

C. Applications for Commission approval to open an additional office or relocate any office shall be made in writing on a form provided by the Commissioner and shall be accompanied by payment of a $150 nonrefundable application fee. The application shall be approved unless the Commission finds that the applicant does not have the required liquid assets or has not conducted business under this chapter efficiently, fairly, in the public interest, and in accordance with law. The application shall be deemed approved if notice to the contrary has not been mailed by the Commission to the applicant within 30 days of the date the application is received by the Commission. After approval, the applicant shall give written notice to the Commissioner within 10 days of the commencement of business at the additional office or relocated office.

D. Every licensee shall within 10 days notify the Commissioner, in writing, of the closing of any office and of the name, address, and position of each new senior officer, member, partner, or director and provide such other information with respect to any such change as the Commissioner may reasonably require.

E. Licenses shall:

1. Not be transferable or assignable, by operation of law or otherwise; and

2. Remain in force until they have been surrendered, revoked, or suspended. The surrender, revocation, or suspension of a license shall not affect any preexisting legal right or obligation of the licensee.

2002, c. 897, § 6.1-451; 2010, c. 794.



§ 6.2-1808. Acquisition of control; application

A. Except as provided in this section, no person shall acquire, directly or indirectly, 25 percent or more of the voting shares of a corporation or 25 percent or more of the ownership of any other person licensed to conduct business under this chapter unless such person first:

1. Files an application with the Commission in such form as the Commissioner may prescribe from time to time;

2. Delivers such other information to the Commissioner as the Commissioner may require concerning the financial responsibility, background, experience, and activities of the applicant, its directors, senior officers, principals and members, and of any proposed new directors, senior officers, principals or members of the licensee; and

3. Pays such application fee as the Commission may prescribe.

B. Upon the filing and investigation of an application, the Commission shall permit the applicant to acquire the interest in the licensee if it finds that the applicant, its members if applicable, its directors, senior officers and principals, and any proposed new directors, members, senior officers and principals have the financial responsibility, character, reputation, experience and general fitness to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law. The Commission shall grant or deny the application within 60 days from the date a completed application accompanied by the required fee is filed unless the period is extended by order of the Commissioner reciting the reasons for the extension. If the application is denied, the Commission shall notify the applicant of the denial and the reasons for the denial.

C. The provisions of this section shall not apply to (i) the acquisition of an interest in a licensee, directly or indirectly, including an acquisition by merger or consolidation, by or with a person licensed by this chapter, (ii) the acquisition of an interest in a licensee, directly or indirectly, including an acquisition by merger or consolidation, by or with a person affiliated through common ownership with the licensee, or (iii) the acquisition of an interest in a licensee by a person by bequest, descent, survivorship or operation of law. The person acquiring an interest in a licensee in a transaction that is exempt from filing an application by this subsection shall send written notice to the Commissioner of such acquisition within 30 days of its closing.

2002, c. 897, § 6.1-452; 2010, c. 794.



§ 6.2-1809. Retention of books, accounts, and records

Every licensee shall maintain in its approved offices such books, accounts and records as the Commission may reasonably require in order to determine whether such licensee is complying with the provisions of this chapter and regulations adopted in furtherance thereof. Such books, accounts and records shall be maintained apart and separate from any other business in which the licensee is involved. Such records relating to payday loans, including copies of checks given to a licensee as security for such loans, shall be retained for at least three years after final payment is made on any loan.

2002, c. 897, § 6.1-453; 2004, c. 295; 2010, c. 794.



§ 6.2-1810. Payday lending database

A. The Commission shall certify and contract with one or more third parties to develop, implement, and maintain a real-time, Internet-accessible database that contains such payday loan information as the Commission may require from time to time by administrative rule or policy statement. The database shall be operational by January 1, 2009.

B. The following provisions shall apply to the database:

1. Before making a payday loan, a licensee shall query the database through a Commission-certified database provider and shall retain evidence of the query for the Commission's supervisory review. The database shall allow a licensee to make a payday loan only if making the loan is permissible under the provisions of this chapter. During any period that the database is unavailable due to technical problems beyond the licensee's control, a licensee may rely on the payday loan applicant's written representations, rather than the database's information, to verify that making the loan applied for is permissible under the provisions of this chapter. Because a licensee may rely on the accuracy of the applicant's representations and the database's information, a licensee is not subject to any administrative penalty or civil liability if that information is later determined to be inaccurate.

2. The database provider shall maintain the database, take all actions it deems necessary to protect the confidentiality and security of the information contained in the database, be responsible for the confidentiality and security of such information, and own the information contained in the database. The Commission shall have access to and utilize the database as an enforcement tool to ensure licensees' compliance with the provisions of this chapter.

3. Upon a licensee's query, the database shall advise the licensee whether the applicant is eligible for a new payday loan and, if the applicant is ineligible, the reason for such ineligibility. If the database advises the licensee that the applicant is ineligible for a payday loan, then the applicant shall direct any inquiry regarding the specific reason for such ineligibility to the database provider rather than to the licensee. The information contained in the payday loan database is confidential and exempt from the Freedom of Information Act (§ 2.2-3700 et seq.).

4. If a licensee and borrower consummate a payday loan, then the licensee shall pay a fee to defray the costs of submitting the database inquiry. The amount of the database inquiry fee shall be calculated in accordance with a schedule set by the Commission. The schedule shall bear a reasonable relationship to actual cost of the operation of the database. If a licensee submits a database inquiry but does not consummate a payday loan with the applicant, then the licensee shall not pay the database inquiry fee. Each licensee shall remit all database inquiry fees directly to the database provider on a weekly basis.

5. If a borrower enters into a payday loan or pays or otherwise satisfies a payday loan in full, or if a borrower enters into an extended payment plan as provided in subdivision 26 of § 6.2-1816 or an extended term loan as provided in subdivision 27 of § 6.2-1816, then the licensee making the loan shall report such event or other information to the database not later than the close of business on the date of such event.

2008, cc. 849, 876, § 6.1-453.1; 2010, c. 794.



§ 6.2-1811. Annual report

Each licensee under this chapter shall annually, on or before March 25, file a written report with the Commissioner containing such information as the Commissioner may require concerning his business and operations during the preceding calendar year as to each approved office. Reports shall be made under oath and shall be in the form prescribed by the Commissioner.

2002, c. 897, § 6.1-454; 2010, c. 794.



§ 6.2-1812. Other reporting requirements

A. A licensee shall file a written report with the Commissioner within 15 days following the occurrence of any of the following:

1. The filing of bankruptcy, reorganization or receivership proceedings by or against the licensee;

2. The institution of administrative or regulatory proceedings against the licensee by any governmental authority;

3. Any felony indictments of the licensee or any of its members, partners, directors, officers, or principals;

4. Any felony conviction of the licensee or any of its members, partners, directors, officers, or principals; and

5. Such other event as the Commission may prescribe by regulation.

B. The report shall be in writing and describe the event and its expected impact on the business of the licensee.

2002, c. 897, § 6.1-455; 2010, c. 794.



§ 6.2-1813. Investigations; examinations

The Commission may, as often as it deems necessary, investigate and examine the affairs, business, premises and records of any person licensed or required to be licensed under this chapter or any person who may be violating § 6.2-1801. Examinations of licensees shall be conducted at least once in each three-year period. In the course of such investigations and examinations, the owners, members, officers, directors, partners, and employees of such person being investigated or examined shall, upon demand of the person making such investigation or examination, afford full access to all premises, books, records, and information that the person making such investigation or examination deems necessary. For the foregoing purposes, the person making such investigation or examination shall have authority to administer oaths, examine under oath all the aforementioned persons, and compel the production of papers and objects of all kinds.

2002, c. 897, § 6.1-456; 2003, c. 593; 2010, c. 794.



§ 6.2-1814. Annual fees

A. To defray the costs of examination, supervision and regulation, every licensee shall pay an annual fee calculated in accordance with a schedule set by the Commission. The schedule shall bear a reasonable relationship to the business volume of licensees, the actual costs of their examinations, and to other factors relating to their supervision and regulation. All such fees shall be assessed on or before September 15 for every calendar year. All such fees shall be paid by the licensee to the State Treasurer on or before October 15 following each assessment.

B. In addition to the annual fee prescribed in subsection A, when it becomes necessary to examine or investigate the books and records of a licensee at a location outside the Commonwealth, the licensee shall be liable for and shall pay to the Commission within 30 days of the presentation of an itemized statement, the actual travel and reasonable living expenses incurred on account of its examination, supervision and regulation, or shall pay at a reasonable per diem rate approved by the Commission.

2002, c. 897, § 6.1-457; 2010, c. 794.



§ 6.2-1815. Regulations

The Commission shall adopt such regulations as it deems appropriate to effect the purposes of this chapter. Before adopting any such regulation, the Commission shall give reasonable notice of its content and shall afford interested parties an opportunity to be heard, in accordance with the Commission's Rules.

2002, c. 897, § 6.1-458; 2010, c. 794.



§ 6.2-1816. Required and prohibited business methods

Each licensee shall comply with the following requirements:

1. Each payday loan shall be evidenced by a written loan agreement, which shall be signed by the borrower and a person authorized by the licensee to sign such agreements and dated the same day the loan is made and disbursed. The loan agreement shall set forth, at a minimum: (i) the principal amount of the loan; (ii) the interest and any fee charged; (iii) the annual percentage rate, which shall be stated using that term, applicable to the transaction calculated in accordance with Federal Reserve Board Regulation Z (12 C.F.R. Part 226); (iv) evidence of receipt from the borrower of a check, dated as of the date that the loan is due, as security for the loan, stating the amount of the check; (v) an agreement by the licensee not to present the check for payment or deposit until the date the loan is due, which date shall produce a loan term of at least two times the borrower's pay cycle and after which date interest shall not accrue on the amount advanced at a greater rate than six percent per year; (vi) an agreement by the licensee that the borrower shall have the right to cancel the loan transaction at any time before the close of business on the next business day following the date of the transaction by paying to the licensee, in the form of cash or other good funds instrument, the amount advanced to the borrower; and (vii) an agreement that the borrower shall have the right to prepay the loan prior to maturity by paying the licensee the principal amount advanced and any accrued and unpaid interest, fees, and charges.

2. The licensee shall give a duplicate original of the loan agreement to the borrower at the time of the transaction.

3. A licensee shall not obtain any agreement from the borrower (i) giving the licensee or any third person power of attorney or authority to confess judgment for the borrower; (ii) authorizing the licensee or any third party to bring suit against the borrower in a court outside the Commonwealth; or (iii) waiving any right the borrower has under this chapter.

4. A licensee shall not require or accept more than one check from a borrower as security for any loan.

5. A licensee shall not cause any person to be obligated to the licensee in any capacity at any time in the principal amount of more than $500.

6. A licensee shall not (i) refinance, renew or extend any payday loan; (ii) make a loan to a person if the loan would cause the person to have more than one payday loan from any licensee outstanding at the same time; (iii) make a loan to a borrower on the same day that a borrower paid or otherwise satisfied in full a previous payday loan; (iv) make a payday loan to a person within 90 days following the date that the person has paid or otherwise satisfied in full a payday loan through an extended payment plan as provided in subdivision 26; (v) make a payday loan to a person within 45 days following the date that the person has paid or otherwise satisfied in full a fifth payday loan made within a period of 180 days as provided in subdivision 27 a; or (vi) make a payday loan to a person within the longer of (a) 90 days following the date that the person has paid or otherwise satisfied in full an extended term loan or (b) 150 days following the date that the person enters into an extended term loan, as provided in subdivision 27 b.

7. A licensee shall not cause a borrower to be obligated upon more than one loan at any time.

8. A check accepted by a licensee as security for any loan shall be dated as of the date the loan is due.

9. Notwithstanding any provision of § 8.01-226.10 to the contrary, a licensee shall not threaten, or cause to be instigated, criminal proceedings against a borrower if a check given as security for a loan is dishonored. In addition to any other remedies available at law, a licensee that knowingly violates this prohibition shall pay the affected borrower a civil monetary penalty equal to three times the amount of the dishonored check.

10. A licensee shall not take an interest in any property other than a check payable to the licensee as security for a loan.

11. A licensee shall not make a loan to a borrower to enable the borrower to pay for any other product or service sold at the licensee's office location.

12. Loan proceeds shall be disbursed in cash or by the licensee's business check. No fee shall be charged by the licensee or an affiliated check casher for cashing a loan proceeds check.

13. A check given as security for a loan shall not be negotiated to a third party.

14. Upon receipt of a check given as security for a loan, the licensee shall stamp the check with an endorsement stating: "This check is being negotiated as part of a payday loan pursuant to Chapter 18 (§ 6.2-1800 et seq.) of Title 6.2 of the Code of Virginia, and any holder of this check takes it subject to all claims and defenses of the maker."

15. Before entering into a payday loan, the licensee shall provide each borrower with a pamphlet, in form consistent with regulations adopted by the Commission, explaining in plain language the rights and responsibilities of the borrower and providing a toll-free number at the Commission for assistance with complaints.

16. Before disbursing funds pursuant to a payday loan, a licensee shall provide a clear and conspicuous printed notice to the borrower indicating that a payday loan is not intended to meet long-term financial needs and that the borrower should use a payday loan only to meet short-term cash needs.

17. A borrower shall be permitted to make partial payments, in increments of not less than $5, on the loan at any time prior to maturity, without charge. The licensee shall give the borrower signed, dated receipts for each payment made, which shall state the balance due on the loan. Upon repayment of the loan in full, the licensee shall mark the original loan agreement with the word "paid" or "canceled," return it to the borrower, and retain a copy in its records.

18. Each licensee shall conspicuously post in each approved office a schedule of fees and interest charges, with examples using a $300 loan payable in 14 days and 30 days.

19. Any advertising materials used to promote payday loans that includes the amount of any payment, expressed either as a percentage or dollar amount, or the amount of any finance charge, shall also include a statement of the interest, fees and charges, expressed as an annual percentage rate, payable using as an example a $300 loan payable in 14 and 30 days.

20. In any print media advertisement, including any web page, used to promote payday loans, the disclosure statements shall be conspicuous. "Conspicuous" shall have the meaning set forth in subdivision (a) (14) of § 59.1-501.2. If a single advertisement consists of multiple pages, folds, or faces, the disclosure requirement applies only to one page, fold, or face. In a television advertisement used to promote payday loans, the visual disclosure legend shall include 20 scan lines in size. In a radio advertisement or advertisement communicated by telephone used to promote payday loans, the disclosure statement shall last at least two seconds and the statement shall be spoken so that its contents may be easily understood.

21. A licensee or affiliate shall not knowingly make a payday loan to a person who is a member of the military services of the United States or the spouse or other dependent of a member of the military services of the United States. Prior to making a payday loan, every licensee or affiliate shall inquire of every prospective borrower if he is a member of the military services of the United States or the spouse or other dependent of a member of the military services of the United States. The loan documents shall include verification that the borrower is not a member of the military services of the United States or the spouse or other dependent of a member of the military services of the United States.

22. In collecting or attempting to collect a payday loan, a licensee shall comply with the restrictions and prohibitions applicable to debt collectors contained in the Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.) regarding harassment or abuse, false or misleading misrepresentations, and unfair practices in collections.

23. A licensee may not file or initiate a legal proceeding of any kind against a borrower until 60 days after the date of default on a payday loan, during which period the licensee and borrower may voluntarily enter into a repayment arrangement.

24. A licensee shall not obtain authorization to electronically debit a borrower's deposit account in connection with any payday loan.

25. A licensee may not engage in any unfair, misleading, deceptive, or fraudulent acts or practices in the conduct of its business.

26. A borrower may pay any outstanding payday loan from any licensee by means of an extended payment plan as follows:

a. A borrower shall not be eligible to enter into more than one extended payment plan in any 12-month period.

b. To enter into an extended payment plan with respect to a payday loan, the borrower shall agree in a written and signed document to repay the amount owed in at least four equal installments over an aggregate term of at least 60 days. Interest shall not accrue on the indebtedness during the term of the extended payment plan. The borrower may prepay an extended payment plan in full at any time without penalty. If the borrower fails to pay the amount owed under the extended payment plan when due, then the licensee may immediately accelerate the unpaid loan balance.

c. If the borrower enters into an extended payment plan, then no licensee may make a payday loan to the borrower until a waiting period of 90 days shall have elapsed from the date that the borrower pays or satisfies in full the balance of the loan under the terms of the extended payment plan.

d. At each approved office, the licensee shall post a notice in at least 24-point bold type, in a form established or approved by the Commission, informing persons that they may be eligible to enter into an extended payment plan.

e. The licensee shall provide oral notice to any borrower who is eligible to enter into an extended payment plan, at the time a payday loan is made, which notice shall inform the borrower of his ability to pay the payday loan by means of an extended payment plan. The information contained in the notice shall be in a form provided by the Bureau.

27. In addition to the other conditions set forth in this chapter, the fifth payday loan that is made to any person within a period of 180 days shall be made only in compliance with, at the option of the borrower, either of the following:

a. The fifth payday loan is made upon the same terms and conditions otherwise applicable to payday loans under the terms of this chapter, except that (i) no licensee may make a payday loan to such borrower during a period of 45 days following the date such fifth payday loan is paid or otherwise satisfied in full and (ii) the borrower may elect, at any time on or before its due date, to repay such fifth payday loan by means of an extended payment plan as provided in subdivision 26 b; or

b. The fifth payday loan is made in the form of an extended term loan. An extended term loan is a loan that complies with the terms and conditions otherwise applicable to payday loans under the terms of this chapter except that (i) the principal amount of the loan, and any interest and fees permitted by § 6.2-1817, shall be payable in four equal installments over a payment period of 60 days following the date the loan is made and (ii) no licensee may make a payday loan to such borrower during the longer of (a) 90 days following the date the extended term loan is paid or otherwise satisfied in full or (b) 150 days following the date the extended term loan is made.

2002, c. 897, § 6.1-459; 2003, c. 593; 2004, c. 295; 2005, c. 571; 2008, cc. 849, 876; 2010, c. 794.



§ 6.2-1817. Rate of interest, loan fee, and verification fee

A. A licensee may charge and receive on each loan interest at a simple annual rate not to exceed 36 percent. A licensee may also charge (i) a loan fee as provided in subsection B and (ii) a verification fee as provided in subsection C.

B. A licensee may charge and receive a loan fee in an amount not to exceed 20 percent of the amount of the loan proceeds advanced to the borrower.

C. A licensee may charge and receive a verification fee in an amount not to exceed $5 for a loan made under this chapter. The verification fee shall be used in part to defray the costs of submitting a database inquiry as provided in subdivision B 4 of § 6.2-1810.

2002, c. 897, § 6.1-460; 2008, cc. 849, 876; 2010, c. 794.



§ 6.2-1818. Additional charges

In addition to the loan principal, interest, and fees permitted under § 6.2-1817, no further or other amount whatsoever shall be directly or indirectly charged, contracted for, collected, received or recovered except (i) any deposit item return fee incurred by the licensee, not to exceed $25, if the check given by the borrower as security is returned because the account on which it was drawn was closed by the borrower or contained insufficient funds, or the borrower stopped payment on the check, and (ii) if judgment is obtained against the borrower, court costs and reasonable attorney fees if awarded by the court, incurred as a result of the returned check in an amount not to exceed $250. A licensee shall not be entitled to collect or recover from a borrower any sum otherwise permitted pursuant to § 6.2-302, 8.01-27.2, or 8.01-382.

2002, c. 897, § 6.1-461; 2004, c. 295; 2008, cc. 849, 876; 2010, c. 794.



§ 6.2-1819. Advertising

No person licensed or required to be licensed under this chapter shall use or cause to be published any advertisement that (i) contains any false, misleading or deceptive statement or representation; or (ii) identifies the person by any name other than the name set forth on the license issued by the Commission.

2002, c. 897, § 6.1-462; 2010, c. 794.



§ 6.2-1820. Other business

No licensee shall conduct the business of making payday loans under this chapter at any office, suite, room, or other place of business where any other business is solicited or conducted except a registered check cashing business or such other business as the Commission determines should be permitted, and subject to such conditions as the Commission deems necessary and in the public interest. No such other business shall be allowed except as permitted by Commission regulation or upon the filing of a written application with the Commission, payment of a $300 fee, and provision of such information as the Commission may deem pertinent. The Commission shall not, however, permit the sale of insurance or the enrolling of borrowers under group insurance policies.

2002, c. 897, § 6.1-463; 2010, c. 794.



§ 6.2-1821. Suspension or revocation of license

A. The Commission may suspend or revoke any license issued under this chapter upon any of the following grounds:

1. Any ground for denial of a license under this chapter;

2. Any violation of the provisions of this chapter or regulations adopted by the Commission pursuant thereto, or a violation of any other law or regulation applicable to the conduct of the licensee's business;

3. A course of conduct consisting of the failure to perform written agreements with borrowers;

4. Conviction of a felony or misdemeanor involving fraud, misrepresentation or deceit;

5. Entry of a judgment against the licensee involving fraud, misrepresentation or deceit;

6. Entry of a federal or state administrative order against such licensee for violation of any law or any regulation applicable to the conduct of his business;

7. Refusal to permit an investigation or examination by the Commission;

8. Failure to pay any fee or assessment imposed by this chapter; or

9. Failure to comply with any order of the Commission.

B. For the purposes of this section, acts of any officer, director, member, partner, or principal shall be deemed acts of the licensee.

2002, c. 897, § 6.1-464; 2010, c. 794.



§ 6.2-1822. Cease and desist orders

If the Commission determines that any person has violated any provision of this chapter or any regulation adopted hereunder, the Commission may, upon 21 days' notice in writing, order such person to cease and desist from such practices and to comply with the provisions of this chapter. The notice shall be sent by certified mail to the principal place of business of such person or other address authorized under § 12.1-19.1 and shall state the grounds for the contemplated action. Within 14 days of mailing the notice, the person named therein may file with the clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not issue a cease and desist order except based upon findings made at such hearing. Such hearing shall be conducted in accordance with the provisions of Title 12.1. The Commission may enforce compliance with any such order issued under this section by imposition and collection of such fines and penalties as may be prescribed by law.

2002, c. 897, § 6.1-465; 2003, c. 593; 2010, c. 794.



§ 6.2-1823. Notice of proposed suspension or revocation

The Commission shall not revoke or suspend the license of any licensee upon any of the grounds set forth in § 6.2-1821 until it has given the licensee 21 days' notice in writing of the reasons for the proposed revocation or suspension and an opportunity to introduce evidence and be heard. The notice shall be sent by certified mail to the principal place of business of the licensee or other address authorized under § 12.1-19.1 and shall state with particularity the grounds for the contemplated action. Within 14 days of mailing the notice, the person named therein may file with the clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not suspend or revoke the license except based upon findings made at such hearing. The hearing shall be conducted in accordance with the provisions of Title 12.1.

2002, c. 897, § 6.1-466; 2010, c. 794.



§ 6.2-1824. Civil penalties

In addition to the authority conferred under §§ 6.2-1821 and 6.2-1822, the Commission may impose a civil penalty not exceeding $1,000 upon any person who it determines, in proceedings commenced in accordance with the Commission's Rules, has violated any of the provisions of this chapter, the regulations adopted by the Commission pursuant thereto, or any other law or regulation applicable to the conduct of the lender's business. For the purposes of this section, each separate violation shall be subject to the civil penalty herein prescribed, and in the case of a violation of § 6.2-1801, each loan made or arranged shall constitute a separate violation.

2002, c. 897, § 6.1-467; 2003, c. 593; 2008, cc. 849, 876; 2010, c. 794.



§ 6.2-1825. Criminal penalties

Any person violating § 6.2-1801 is guilty of a Class 6 felony. For the purposes of this section, each violation shall constitute a separate offense.

2002, c. 897, § 6.1-468; 2010, c. 794.



§ 6.2-1826. Validity of noncompliant loan agreement; private right of action

A. If any provision of a written loan agreement violates this chapter, such provision shall be unenforceable against the borrower.

B. Any person who suffers loss by reason of a violation of any provision of this chapter may bring a civil action to enforce such provision. Any person who is successful in such action shall recover reasonable attorney fees, expert witness fees, and court costs incurred by bringing such action.

2002, c. 897, § 6.1-469; 2008, cc. 849, 876; 2010, c. 794.



§ 6.2-1827. Application of chapter to Internet loans

The provisions of this chapter, including specifically the licensure requirements of § 6.2-1801, shall apply to persons making payday loans over the Internet to Virginia residents, whether or not the person making the loan maintains a physical presence in the Commonwealth.

2008, cc. 849, 876, § 6.1-469.1; 2010, c. 794.



§ 6.2-1828. Authority of Attorney General; referral by Commission to Attorney General

A. If the Commission determines that a person is in violation of, or has violated, any provision of this chapter, the Commission may refer the information to the Attorney General and may request that the Attorney General investigate such violations. Upon such referral, the Attorney General is authorized to seek to enjoin violations of this chapter. The circuit court having jurisdiction may enjoin such violations notwithstanding the existence of an adequate remedy at law.

B. Upon such referral by the Commission, the Attorney General may also seek, and the circuit court may order or decree, damages and such other relief allowed by law, including restitution to the extent available to borrowers under applicable law. Persons entitled to any relief as authorized by this section shall be identified by order of the court within 180 days from the date of the order permanently enjoining the unlawful act or practice.

C. In any action brought by the Attorney General by virtue of the authority granted in this provision, the Attorney General shall be entitled to seek reasonable attorney fees and costs.

2002, c. 897, § 6.1-470; 2010, c. 794.



§ 6.2-1829. Violation of the Virginia Consumer Protection Act

Any violation of the provisions of this chapter shall constitute a prohibited practice in accordance with § 59.1-200 and shall be subject to any and all of the enforcement provisions of the Virginia Consumer Protection Act (§ 59.1-196 et seq.).

2002, c. 897, § 6.1-471; 2010, c. 794.



§ 6.2-1900. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authorized delegate" means a person designated or appointed by a licensee to sell money orders or provide money transmission services on behalf of the licensee.

"Licensee" means a person licensed under this chapter to engage in the business of selling money orders or the business of money transmission, or both.

"Member" means a person who owns or controls a five percent or greater interest in a limited liability company.

"Monetary value" means a medium of exchange, whether or not redeemable in money.

"Money order" means a check, traveler's check, draft, or other instrument for the transmission or payment of money or monetary value whether or not negotiable.

"Money order seller" means a person engaged in the business of selling money orders.

"Money transmission" means receiving money or monetary value for transmission by wire, facsimile, electronic means or other means or selling or issuing stored value.

"Money transmitter" means a person engaged in the business of money transmission.

"Outstanding" means:

1. With respect to a money order, a money order that has been issued and sold directly by a licensee, or sold by an authorized delegate of the licensee and reported to the licensee, that has not yet been paid by or on behalf of the licensee; or

2. With respect to a money transmission transaction, a money transmission transaction for which the licensee, directly or through an authorized delegate of the licensee, has received money or monetary value from a customer for transmission, but has not yet (i) completed the money transmission transaction by delivering the money or monetary value to the person designated by the customer, or (ii) refunded the money or monetary value to the customer.

"Principal" means any person who, directly or indirectly, owns or controls a 10 percent or greater interest in any form of entity.

"Stored value" means monetary value that is evidenced by an electronic record.

1974, c. 578, § 6.1-370; 1994, c. 889; 1998, c. 10; 2001, c. 372; 2009, c. 346; 2010, c. 794; 2014, c. 454.



§ 6.2-1901. License required; exception

A. No person shall engage in the business of selling money orders or engage in the business of money transmission, whether or not the person has a location in the Commonwealth, unless the person obtains from the Commission a license issued pursuant to this chapter.

B. No license under this chapter shall be required of any authorized delegate of a licensee.

1974, c. 578, §§ 6.1-371, 6.1-377; 1983, c. 156; 1987, c. 283; 1990, c. 259; 1994, c. 889; 2001, c. 372; 2005, c. 314; 2009, c. 346; 2010, c. 794.



§ 6.2-1902. Scope and construction of chapter

A. The provisions of this chapter shall not apply to:

1. The United States, or any department, instrumentality or agency thereof;

2. Any state, or any department, instrumentality, agency, locality, municipality, or political subdivision thereof;

3. Any bank, trust company, savings institution, or credit union operating under the laws of the United States or any state or territory thereof, or other person to the extent the person provides money transmission services as an agent of one or more banks, trust companies, savings institutions, or credit unions operating under the laws of the United States or any state or territory thereof;

4. Any private security services business, licensed under § 9.1-139, that transports or offers to transport money; or

5. Any entity that has been explicitly designated in a written agreement as an agent of any governmental authority or unit identified in subdivision 1 or 2, provided that any funds collected by the agent shall be deemed for all purposes to be received by the governmental authority or unit. This subdivision shall not be construed to prohibit the governmental authority or unit from seeking indemnification from its agent for any direct losses incurred due to the agent's failure to remit funds in accordance with its agreement.

B. This chapter shall be construed by the Commission for the purpose of protecting, against financial loss, residents of the Commonwealth who (i) purchase money orders or (ii) give money or control of their funds or credit into the custody of another person for transmission, regardless of whether the money order seller or money transmitter has any office, facility, authorized delegate, or other physical presence in the Commonwealth.

1974, c. 578, § 6.1-371; 1983, c. 156; 1987, c. 283; 1990, c. 259; 1994, c. 889; 2001, c. 372; 2005, c. 314; 2009, c. 346; 2010, c. 794; 2013, c. 237.



§ 6.2-1903. Application for license; financial statements; application fee

A. Applications for a license shall be made on forms furnished by the Commissioner and shall set forth the name and address of the applicant, which shall be an entity, a description of the manner in which and the locations at which it proposes to do business, and such additional relevant information as the Commissioner requires. If any material information provided by the applicant changes during the investigation period, the applicant shall immediately notify the Commissioner.

B. The application shall be accompanied by such audited financial statements as the Commissioner may require and an application fee of $1,000. If an application for a license under this chapter is denied, the application fee shall not be refunded. The fee shall not be abated by the expiration, surrender, or revocation of the license.

1974, c. 578, §§ 6.1-372, 6.1-373; 1987, c. 283; 1990, c. 259; 1992, c. 283; 1994, cc. 312, 889; 1996, c. 274; 2001, c. 372; 2009, c. 346; 2010, c. 794; 2014, c. 454.



§ 6.2-1904. Bond required

A. The application for a license shall be accompanied by a surety bond satisfactory to the Commissioner in the principal amount as determined by the Commissioner. The amount of the bond shall be not less than $25,000 nor more than $1 million. The bond shall be conditioned upon the licensee (i) performing its obligations to purchasers, payees, and holders of money orders and money transmission services sold by the licensee and its authorized delegates and (ii) conducting the licensed business in conformity with this chapter.

B. As an alternative security device and in lieu of the surety bond required by subsection A, a license applicant may deposit with a financial institution designated by such applicant and approved by the Commissioner for that purpose, cash, stocks and bonds, notes, debentures or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of the Commonwealth, or of a locality or other political subdivision of the Commonwealth, in an aggregate amount, based upon the principal amount or market value, whichever is lower, of not less than the amounts required by the Commissioner pursuant to subsection A. Such cash or securities shall be deposited and held to secure obligations established in subsection A, but the licensee shall be entitled to (i) receive all interest and dividends thereon and (ii) substitute, with the Commissioner's prior approval, other securities for those deposited. The Commissioner may also direct the licensee, for good cause shown, to substitute other securities for those deposited.

C. The security device required by this section shall remain in place for five years after a licensee ceases money order sales or money transmission activities. The Commissioner may permit the security device to be reduced or eliminated prior to that time to the extent the amount of such licensee's outstanding money orders and money transmission transactions are reduced. The Commissioner may also permit any licensee to substitute a letter of credit, or such other form of security device as may be acceptable to the Commissioner, for the security device in place at the time the licensee ceases money order sales or money transmission activities.

1974, c. 578, § 6.1-372; 1987, c. 283; 1990, c. 259; 1992, c. 283; 1994, c. 889; 1996, c. 274; 2001, c. 372; 2009, c. 346; 2010, c. 794; 2014, c. 454.



§ 6.2-1904.1. Investigation of applications

A. The Commissioner may make such investigations as he deems necessary to determine if the applicant has complied with all applicable provisions of law and regulations adopted thereunder.

B. For the purpose of investigating individuals who are members, senior officers, directors, and principals of an applicant, such individuals shall comply with one or both of the following, as applicable:

1. In the case of members, senior officers, directors, and principals who have resided in the United States at any time within the previous 10 years, such individuals shall consent to a national and state criminal history records check and submit to fingerprinting. Each member, senior officer, director, and principal shall pay for the cost of such fingerprinting and criminal records check. Such individuals shall cause their fingerprints, personal descriptive information, and records check fees to be submitted to the Commissioner, who shall forward these items to the Central Criminal Records Exchange. The Central Criminal Records Exchange shall (i) conduct a search of its own criminal history records and forward such individuals' fingerprints and personal descriptive information to the Federal Bureau of Investigation for the purpose of obtaining national criminal history record information regarding such individuals and (ii) forward the results of the state and national records search to the Commissioner or his designee, who shall be an employee of the Commission.

2. In the case of members, senior officers, directors, and principals who have resided outside of the United States at any time within the previous 10 years, such individuals shall cause an investigative background report to be submitted to the Commissioner. The report shall be prepared by an independent search firm that is acceptable to the Commissioner and be in the English language. Each member, senior officer, director, and principal shall pay for the cost of such report, and the report shall be sent directly by the search firm to the Commissioner or his designee, who shall be an employee of the Commission.

C. If any member, senior officer, director, or principal of an applicant fails to cause his fingerprints, personal descriptive information, records check fees, or investigative background report to be submitted in accordance with subsection B, the application for licensure shall be denied.

2014, c. 454.



§ 6.2-1905. Annual fees; expenses; annual reports; renewal

A. Each licensee shall pay to the Commission annually on or before September 1 a license renewal fee of $750. All fees paid pursuant to this chapter shall be paid into the state treasury and credited to the "Financial Institutions Special Fund -- State Corporation Commission."

B. In order to defray the costs of their examination and supervision, every licensee under this chapter shall pay an annual assessment calculated in accordance with a schedule set by the Commission. The schedule shall bear a reasonable relationship to the dollar volume of money orders sold and Virginia money transmission business conducted by licensees, either directly or through their authorized delegates, the costs of their examinations, and to other factors relating to their supervision and regulation. All such fees shall be assessed on or before August 1 for every calendar year. All such fees shall be paid by licensees to the State Treasurer on or before September 1 following each assessment.

C. In addition to the annual assessment prescribed in subsection B, when it becomes necessary to examine or investigate the affairs, business, premises, books, or records of a licensee or any of its authorized delegates at a location outside the Commonwealth, the licensee shall be liable for and shall pay to the Commission within 30 days of the presentation of an itemized statement, the actual travel and reasonable living expenses incurred on account of its examination or investigation, or shall pay a reasonable per diem rate approved by the Commission.

D. Each licensee under this chapter shall annually, on or before April 15, file a written report with the Commissioner along with such information as the Commissioner may require concerning the licensee's business, including audited financial statements. If a licensee is unable to furnish copies of its audited financial statements by April 15, the licensee may request an extension, which may be granted by the Commissioner for good cause shown.

E. If a license has expired or has been surrendered or revoked, the former licensee shall immediately (i) cease selling money orders and engaging in the money transmission business, and (ii) instruct its authorized delegates to cease selling money orders and accepting funds for transmission on behalf of the licensee. The Commission may grant relief from this subsection for good cause shown.

F. A license issued under this chapter shall expire on September 30 of each year unless it is renewed by a licensee. A licensee may renew its license by complying with the following: (i) paying its license renewal fee in accordance with subsection A; (ii) paying its annual assessment in accordance with subsection B; (iii) filing its annual report and audited financial statements in accordance with subsection D; and (iv) maintaining the minimum net worth specified in subsection B of § 6.2-1906, as evidenced by its audited financial statements. Upon receiving a licensee's renewal fee, annual assessment, and the documents and other information required by this section, the Commissioner shall renew such person's license. If a license has expired, the former licensee may seek reinstatement within three months after the license expiration date. Upon receiving a former licensee's renewal fee, annual assessment, and the documents and other information required by this section, together with payment of a reinstatement fee of $1,000, the Commissioner shall reinstate such person's license.

1974, c. 578, § 6.1-373; 1987, c. 283; 1994, cc. 312, 889; 2001, c. 372; 2009, c. 346; 2010, c. 794; 2014, c. 454.



§ 6.2-1906. Conditions prerequisite to issuance of license; net worth requirement

A. The Commission shall not issue a license to an applicant unless it determines that:

1. The applicant will be able to and will perform its obligations to purchasers of money transmission services and purchasers, payees, and holders of money orders sold by it and its authorized delegates; and

2. The financial responsibility, character, reputation, experience, and general fitness of the applicant and its members, senior officers, directors, and principals are such as to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with applicable law and regulations.

B. Each licensee shall at all times have a net worth of not less than $200,000, or a higher amount not to exceed $1 million as determined by the Commission, calculated in accordance with generally accepted accounting principles.

1974, c. 578, § 6.1-374; 1990, c. 259; 1994, c. 889; 2001, c. 372; 2009, c. 346; 2010, c. 794; 2014, c. 454.



§ 6.2-1906.1. Licenses; places of business; changes

A. Each license shall state the address at which the principal place of business is to be conducted and shall state fully the legal name of the licensee as well as any fictitious names by which the licensee is conducting business under this chapter. Licenses shall not be transferable or assignable, by operation of law or otherwise. No licensee shall use any names other than the legal name or fictitious names set forth on the license issued by the Commission.

B. Every licensee shall notify the Commissioner, in writing, at least 30 days prior to relocating its principal place of business and confirm the change in writing within five days after such relocation.

C. Every licensee shall within 10 days notify the Commissioner, in writing, of (i) any change to its legal name, (ii) any change to or additional fictitious name by which the licensee is conducting business under this chapter, and (iii) the name, address, and position of each new member, senior officer, director, or principal. At the direction of the Commissioner, any such individual shall be treated as a member, senior officer, director, or principal of an applicant for the purpose of being investigated pursuant to subsection B of § 6.2-1904.1. The licensee shall provide such other information with respect to the changes and persons identified in this subsection as the Commissioner may reasonably require.

D. Every license shall remain in force until it expires or has been surrendered or revoked. The expiration, surrender, or revocation of a license shall not affect any preexisting legal right or obligation of the licensee.

2014, c. 454.



§ 6.2-1907. License revocation

A. The Commission may revoke a license issued under this chapter:

1. If it reasonably determines that (i) a licensee is engaging in one or more unsafe or unsound practices, (ii) a licensee may be unable to perform its obligations, or (iii) a licensee has willfully failed without reasonable cause to pay or provide for the payment of any of its obligations; or

2. Upon any of the following grounds:

a. Any ground for denial of a license under this chapter;

b. Any violation of the provisions of this chapter or regulations adopted by the Commission pursuant thereto, or a violation of any other law or regulation applicable to the conduct of the licensee's business;

c. Conviction of a felony or misdemeanor involving fraud, misrepresentation, or deceit;

d. Entry of a judgment against such licensee involving fraud, misrepresentation, or deceit;

e. Entry of a federal or state administrative order against such licensee for violation of any law or any regulation applicable to the conduct of his business;

f. Refusal to permit an investigation or examination by the Commission;

g. Failure to pay any fee or assessment imposed by this chapter; or

h. Failure to comply with any order of the Commission.

B. For the purposes of this section, acts of any officer, director, member, partner, or principal shall be deemed acts of the licensee.

1974, c. 578, § 6.1-374; 1990, c. 259; 1994, c. 889; 2001, c. 372; 2009, c. 346; 2010, c. 794; 2014, c. 454.



§ 6.2-1908. Notice of proposed revocation

The Commission may not revoke a license issued under this chapter upon any of the grounds set forth in § 6.2-1907 until it has given the licensee 21 days' notice in writing of the reasons for the proposed revocation and has given the licensee an opportunity to introduce evidence and be heard. The notice shall be sent by certified mail to the principal place of business of such licensee and shall state with particularity the grounds for the contemplated action. Within 14 days of mailing the notice, the person or persons named therein may file with the clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not revoke the license except based upon findings made at such hearing.

2009, c. 346, § 6.1-374.1; 2010, c. 794.



§ 6.2-1909. Cease and desist orders

A. If the Commission determines that (i) any person has violated any provision of this chapter or any regulation adopted hereunder or (ii) a licensee is engaging in one or more unsafe or unsound practices, the Commission may, upon 21 days' notice in writing, order such person to cease and desist from such practices and to comply with the provisions of this chapter. The notice shall be sent by certified mail to the principal place of business of such person or other address authorized under § 12.1-19.1 and shall state the grounds for the contemplated action. Within 14 days of mailing the notice, the person or persons named therein may file with the clerk of the Commission a written request for a hearing. The Commission may enforce compliance with any such order issued under this section by imposition and collection of such fines and penalties as may be prescribed by law.

B. When, in the opinion of the Commission, immediate action is required to protect the public interest, a cease and desist order may be issued immediately without prior hearing. In such cases, the Commission shall make a hearing available to the person on an expedited basis.

C. If required to conserve the assets of a licensee or protect the public interest, the Commission may order a licensee and its authorized delegates to cease and desist from selling additional money orders or receiving additional funds for transmission.

D. The Commission shall have jurisdiction to enter and enforce a cease and desist order against any person, regardless of whether such person is present in the Commonwealth, who directly or indirectly (i) sells money orders to citizens of the Commonwealth or (ii) obtains money or control over such citizens' funds for transmission.

2009, c. 346, § 6.1-374.2; 2010, c. 794.



§ 6.2-1910. Investigations; examinations; reporting violations

A. The Commission shall have authority to investigate and examine the affairs, business, premises, books, and records of all money order sellers and money transmitters and their authorized delegates. Except as provided herein, the Commission shall make an examination of each licensee at least once in every three-year period and shall adjust the surety bond or alternative security device as it may deem necessary in accordance with § 6.2-1904. The Commission may also examine any authorized delegate of a licensee as often as it is deemed to be in the public interest. Examinations under this section may be conducted in conjunction with examinations to be performed by representatives of agencies of the federal government or another state. The Commission, in lieu of an examination, may accept the examination report of the federal government or another state.

B. Any person designated by the Commission to make investigations or examinations pursuant to this section shall have authority to (i) administer oaths; (ii) examine under oath in the course of such investigations or examinations, the principals, members, owners, officers, directors, partners, and employees of any person required to be licensed by this chapter or such person's authorized delegates; and (iii) compel the production of documents. The principals, members, owners, officers, directors, partners, and employees of any person being investigated or examined shall, upon demand of the person making such investigation or examination, afford full access to all premises, books, records, and information that the person making such investigation or examination deems necessary.

C. The Commission shall report violations of the licensing requirements of § 6.2-1901 to the attorney for the Commonwealth of the city or county in which such violation occurs.

1974, c. 578, § 6.1-375; 1976, c. 531; 1990, c. 259; 1994, c. 889; 2001, c. 372; 2009, c. 346; 2010, c. 794; 2014, c. 454.



§ 6.2-1911. Conduct of business through authorized delegates of licensee

A. A licensee may conduct its business through or by means of such authorized delegates as the licensee may designate or appoint under a written agreement with such authorized delegates. The agreement between a licensee and an authorized delegate shall (i) require the authorized delegate to comply with the provisions of this chapter and all other applicable state and federal laws and regulations; (ii) require the authorized delegate to remit all sums owing to the licensee in accordance with the terms of the written agreement; (iii) require the authorized delegate to permit the Commission to investigate or examine its business pursuant to § 6.2-1910; and (iv) prohibit the authorized delegate from using a subdelegate, or from otherwise designating or appointing another person to sell money orders or engage in money transmission business on behalf of the licensee.

B. A licensee shall conduct a due diligence review of all new authorized delegates. A licensee shall be responsible for implementing and maintaining a reasonable risk-based supervision program to monitor its authorized delegates.

1974, c. 578, § 6.1-377; 1994, c. 889; 2001, c. 372; 2009, c. 346; 2010, c. 794.



§ 6.2-1912. Liability of licensee for payment of money order; money order to bear name of licensee

A. A licensee shall be liable for the payment of all funds collected for transmission by the licensee or its authorized delegates and all money orders which it sells, in whatever form and whether directly or through an authorized delegate, as the maker or drawer thereof according to the negotiable instrument laws of the Commonwealth. A licensee who sells a money order, whether directly or through an authorized delegate, upon which he is not designated as maker or drawer shall nevertheless have the same liabilities with respect thereto as if he had signed the money order as the maker or drawer thereof.

B. Every money order sold by a licensee, whether directly or through an authorized delegate, shall bear the name of the licensee clearly imprinted thereon as it appears on its license.

1974, c. 578, § 6.1-378; 2009, c. 346; 2010, c. 794.



§ 6.2-1913. Regulations

The Commission may adopt such regulations as it deems appropriate to effect the purposes of this chapter. Before adopting any such regulation, the Commission shall give reasonable notice of its content and shall afford interested parties an opportunity to be heard, in accordance with the Commission's Rules.

1990, c. 259, § 6.1-378.1; 1994, c. 889; 2010, c. 794.



§ 6.2-1914. Acquisition of control; application

A. Except as provided in this section, no person shall acquire directly or indirectly 25 percent or more of the voting shares of a corporation or 25 percent or more of the ownership of any other entity licensed to conduct business under this chapter unless such person first:

1. Files an application with the Commission in such form as the Commission may prescribe from time to time;

2. Delivers such information as the Commission may require concerning the financial responsibility, background, experience, and activities of the applicant, its directors, senior officers, principals, and members, and of any proposed new directors, senior officers, principals, or members of the licensee;

3. Furnishes to the Commissioner information concerning the identity of the directors, senior officers, principals, and members of the applicant, and of any proposed new directors, senior officers, principals, or members of the licensee. For the purpose of investigating these directors, senior officers, principals, and members, such individuals shall comply with one or both of the following, as applicable:

a. In the case of directors, senior officers, principals, and members who have resided in the United States at any time within the previous 10 years, such individuals shall consent to a national and state criminal history records check and submit to fingerprinting. Each director, senior officer, principal, and member shall pay for the cost of such fingerprinting and criminal records check. Such individuals shall cause their fingerprints, personal descriptive information, and records check fees to be submitted to the Commissioner, who shall forward these items to the Central Criminal Records Exchange. The Central Criminal Records Exchange shall (i) conduct a search of its own criminal history records and forward such individuals' fingerprints and personal descriptive information to the Federal Bureau of Investigation for the purpose of obtaining national criminal history record information regarding such individuals, and (ii) forward the results of the state and national records search to the Commissioner or his designee, who shall be an employee of the Commission.

b. In the case of directors, senior officers, principals, and members who have resided outside of the United States at any time within the previous 10 years, such individuals shall cause an investigative background report to be submitted to the Commissioner. The report shall be prepared by an independent search firm that is acceptable to the Commissioner and be in the English language. Each director, senior officer, principal, and member shall pay for the cost of such report, and the report shall be sent directly by the search firm to the Commissioner or his designee, who shall be an employee of the Commission; and

4. Pays such application fee as the Commission may prescribe.

B. If any material information provided by the applicant changes during the investigation period, the applicant shall immediately notify the Commissioner.

C. Upon the filing and investigation of an application, the Commission shall permit the applicant to acquire the interest in the licensee if it finds that the applicant, its members if applicable, its directors, senior officers, and principals, and any proposed new directors, members, senior officers, and principals have the financial responsibility, character, reputation, experience, and general fitness to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with the applicable laws and regulations. The Commission shall grant or deny the application within 90 days from the date a completed application, accompanied by the required fee, is filed unless the period is extended by the Commission. If the application is denied, the Commission shall notify the applicant of the denial and the reasons for the denial.

D. The provisions of this section shall not apply to the acquisition of an interest in a licensee directly or indirectly by merger, consolidation, or otherwise, (i) by or with a person licensed under this chapter, (ii) by or with a person affiliated through common ownership with the licensee, or (iii) by bequest, descent, survivorship, or by operation of law. The person acquiring an interest in a licensee in a transaction which is exempt from filing an application by this subsection shall send written notice to the Commission of such acquisition within 30 days after its closing.

E. If any person acquires an ownership interest in a licensee without obtaining prior approval from the Commission as required by this section, the Commission may for good cause shown order such person to divest himself or itself of such ownership interest.

F. The Commission may not enter an order requiring divestiture pursuant to subsection E until it has given the person 21 days' notice in writing of the reasons for the proposed divestiture and has given the person an opportunity to introduce evidence and be heard. The notice shall be sent by certified mail to such person and shall state with particularity the grounds for the contemplated action. Within 14 days of mailing the notice, the person named therein may file with the clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not require divestiture except based upon findings made at such hearing.

1998, c. 10, § 6.1-378.2; 2009, c. 346; 2010, c. 794; 2014, c. 454.



§ 6.2-1915. Sale or issuance of bearer money orders; prohibition

A. No authorized delegate of a licensee shall sell a money order with a face amount of $750 or more that does not designate a specific payee.

B. This section applies only to paper money orders.

C. This section does not apply to (i) travelers checks, (ii) electronic instruments, (iii) stored value products or other similar instruments for the transmission or payment of money, or (iv) money orders sold or issued by insured financial institutions.

D. Licensees shall inform their authorized delegates of the obligations imposed by this section.

1999, c. 355, § 6.1-378.3; 2009, c. 346; 2010, c. 794.



§ 6.2-1916. Retention of books, accounts, and records

A. Every licensee shall maintain in its principal place of business such books, accounts, and records as the Commission may reasonably require in order to determine whether such licensee is complying with the provisions of this chapter and other laws applicable to the conduct of its licensed business. Such books, accounts, and records shall be maintained apart and separate from any other business in which the licensee is involved.

B. Each licensee shall retain the following records for at least three years:

1. A record of each money transmission transaction and money order sold;

2. A general ledger posted at least monthly containing all asset, liability, capital, income, and expense accounts;

3. Bank statements and bank reconciliation records;

4. Records of outstanding money orders and money transmission transactions;

5. Records of each money order and money transmission transaction paid or completed within the three-year period; and

6. A list of the names, addresses, and telephone numbers of all of the licensee's authorized delegates.

C. Each licensee shall maintain policies and procedures sufficient for it to comply with this chapter and all other laws and regulations applicable to the conduct of its licensed business. A licensee shall furnish copies of its policies and procedures, as amended, to all of its authorized delegates.

2009, c. 346, § 6.1-378.5; 2010, c. 794; 2014, c. 454.



§ 6.2-1917. Other reporting requirements

A. A licensee or other person shall file a report with the Commissioner within 15 days after the licensee or other person becomes aware of any material changes in information previously provided in an application filed under § 6.2-1903 or 6.2-1914. This requirement shall be applicable only to material changes that occur within one year after the date the licensee begins business or the acquisition is consummated.

B. A licensee shall file with the Commissioner no later than 45 days after the end of each fiscal quarter its quarterly financial statements along with a current list of all authorized delegates and locations where the licensee or an authorized delegate of the licensee sells money orders or receives money for transmission. The licensee shall state the name, street address, and telephone number of each location and authorized delegate.

C. A licensee shall file a report with the Commissioner within one business day after the licensee becomes aware of the occurrence of any of the following events:

1. The filing of a petition by or against the licensee for bankruptcy or reorganization;

2. The filing of a petition by or against the licensee for receivership, the commencement of any other judicial or administrative proceeding for its dissolution or reorganization, or the making of a general assignment for the benefit of its creditors;

3. The commencement of administrative or regulatory proceedings against the licensee by any governmental authority;

4. The cancellation or other impairment of the licensee's bond or other security;

5. Any felony indictment of the licensee or any of its members, partners, directors, officers, principals, or authorized delegates;

6. Any felony conviction of the licensee or any of its members, partners, directors, officers, principals, or authorized delegates; or

7. Such other events as the Commission may prescribe by regulation.

2009, c. 346, § 6.1-378.6; 2010, c. 794; 2014, c. 454.



§ 6.2-1918. Maintenance of permissible investments

A. A licensee shall maintain at all times permissible investments that have a market value computed in accordance with generally accepted accounting principles of not less than the aggregate dollar amount of all of its (i) outstanding money orders from all states, and (ii) outstanding money transmission transactions from all states.

B. The Commission, with respect to any licensees, may limit the extent to which a type of investment within a class of permissible investments may be considered a permissible investment, except for money and certificates of deposit issued by a bank. The Commission may prescribe by regulation other types of investments that the Commission determines to have a safety substantially equivalent to other permissible investments.

C. Permissible investments shall be deemed to be held in trust for the benefit of the purchasers and holders of the licensee's outstanding money orders and money transmission services in the event of bankruptcy or receivership of the licensee.

2009, c. 346, § 6.1-378.7; 2010, c. 794.



§ 6.2-1919. Types of permissible investments

A. Except to the extent otherwise limited by the Commission pursuant to § 6.2-1918, the following investments are permissible under § 6.2-1918 :

1. Cash, a certificate of deposit, or senior debt obligation of an insured depository institution, as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. § 1813).

2. A banker's acceptance or bill of exchange that is eligible for purchase upon endorsement by a member bank of the Federal Reserve System and is eligible for purchase by a Federal Reserve Bank.

3. An investment bearing a rating of one of the three highest grades, as defined by a nationally recognized organization that rates securities.

4. An investment security that is an obligation of the United States or a department, agency, or instrumentality thereof; an investment in an obligation that is guaranteed fully as to principal and interest by the United States; or an investment in an obligation of a state or a governmental subdivision, agency, or instrumentality thereof.

5. Receivables that are payable to a licensee from its authorized delegates, pursuant to contracts and in the ordinary course of business, that are not past due or doubtful of collection. A receivable shall be deemed to be past due or doubtful of collection if the money owed to the licensee is not remitted within seven business days. However, the aggregate amount of receivables under this subdivision from any one person shall not comprise more than 10 percent of the licensee's total permissible investments.

6. A share or a certificate issued by an open-end management investment company that is registered with the U.S. Securities and Exchange Commission under the Investment Companies Act of 1940 (15 U.S.C. § 80a-1 et seq.), and whose portfolio is restricted by the management company's investment policy to investments specified in subdivisions 1 through 4.

B. The following investments are permissible under § 6.2-1918, but only to the extent specified:

1. An interest-bearing bill, note, bond, or debenture of a person whose equity shares are traded on a national securities exchange or on a national over-the-counter market, if the aggregate of investments under this subdivision does not exceed 20 percent of the total permissible investments of a licensee and the licensee does not at one time hold investments under this subdivision in any one person aggregating more than 10 percent of the licensee's total permissible investments;

2. A share of a person traded on a national securities exchange or a national over-the-counter market or a share or a certificate issued by an open-end management investment company that is registered with the U.S. Securities and Exchange Commission under the Investment Companies Act of 1940 (15 U.S.C. § 80a-1 et seq.), and whose portfolio is restricted by the management company's investment policy to shares of a person traded on a national securities exchange or a national over-the-counter market, if the aggregate of investments under this subdivision does not exceed 20 percent of the total permissible investments of a licensee and the licensee does not at one time hold investments in any one person aggregating more than 10 percent of the licensee's total permissible investments;

3. A demand-borrowing agreement made to a corporation or a subsidiary of a corporation whose securities are traded on a national securities exchange if the aggregate of the amount of principal and interest outstanding under demand-borrowing agreements under this subdivision does not exceed 20 percent of the total permissible investments of a licensee and the licensee does not at one time hold principal and interest outstanding under demand-borrowing agreements under this subdivision with any one person aggregating more than 10 percent of the licensee's total permissible investments; and

4. Any other investment the Commission designates, to the extent specified by the Commission.

C. The aggregate of investments under subsection B may not exceed 50 percent of the total permissible investments of a licensee calculated in accordance with § 6.2-1918.

2009, c. 346, § 6.1-378.8; 2010, c. 794; 2014, c. 454.



§ 6.2-1920. Civil penalties

In addition to the authority conferred under §§ 6.2-1907 and 6.2-1909, the Commission may impose a civil penalty not exceeding $2,500 upon any person licensed or required to be licensed under this chapter who the Commission determines has violated any of the provisions of this chapter or any other law or regulation applicable to the conduct of the person's business. For the purposes of this section, each separate violation shall be subject to the civil penalty herein prescribed. In the case of a violation of § 6.2-1901, each money order sale or money transmission transaction shall constitute a separate violation.

2001, c. 372, § 6.1-378.4; 2009, c. 346; 2010, c. 794.



§ 6.2-1921. Criminal penalty

Any person required by this chapter to have a license who sells money orders or engages in the business of money transmission without first being licensed as required by § 6.2-1901 is guilty of a Class 1 misdemeanor.

1974, c. 578, § 6.1-375; 1976, c. 531; 1990, c. 259; 1994, c. 889; 2001, c. 372; 2009, c. 346, 2010, c. 794.



§ 6.2-2000. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agency" means any person that provides or offers to provide debt management plans for consumers.

"Consumer" means an individual residing in the Commonwealth who owes money to one or more creditors, for personal, family, or household purposes, including an individual who owes money jointly with one or more other individuals.

"Credit counselor" means an employee or agent of an agency who designs a debt management plan, provides consumer budget and basic financial planning services, or engages in debt settlement or debt pooling and distribution services on a consumer's behalf. "Credit counselor" does not include licensed certified public accountants or licensed certified public accounting firms engaging in usual and customary services performed on behalf of clients.

"Creditor" or "credit-granting organization" does not include (i) doctors, lawyers, or other professionals who receive payment for their services in installments or (ii) persons whose only participation in a credit transaction is to honor a credit card.

"Debt collector" means a person defined as a debt collector under 15 U.S.C. § 1692a of the federal Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.).

"Debt management plan" or "DMP" means a program whereby a person agrees to engage in debt pooling and distribution services on behalf of a consumer, or multiple consumers if a joint account.

"Debt pooling and distribution service" means an arrangement whereby a consumer gives money or control of his funds to a person for distribution to the consumer's creditors.

"Debt settlement" means any action or negotiation initiated or taken by or on behalf of any consumer with any creditor of the consumer for the purpose of obtaining debt forgiveness of a portion of the credit extended by the creditor to the consumer or reduction of payments, charges, or fees payable by the consumer.

"Duplicate original" means an exact copy with signatures created by the same impression as the original, or an exact copy bearing an original signature, or in the case of an electronic transaction, an electronic version with electronic signatures.

"Electronic signature" means a signature as defined in § 59.1-480.

"Licensee" means a person licensed under this chapter.

"Maintenance fee" means a fee paid by a consumer to an agency for the administration of a DMP.

"Principal" means any person who, directly or indirectly, owns or controls (i) 10 percent or more of the outstanding stock of a stock corporation or (ii) a 10 percent or greater interest in a person.

"Set-up fee" means a fee paid by a consumer to an agency for the establishment of a DMP.

2004, c. 790, §§ 6.1-363.2, 6.1-363.7; 2005, c. 315; 2010, c. 794; 2011, c. 307.



§ 6.2-2001. License requirement; exceptions

A. No person shall engage in the business of providing or offering to provide a DMP to any consumer, whether or not the person has an office, facility, agent, or other physical presence in the Commonwealth, unless such person obtains from the Commission a license issued pursuant to this chapter. The provisions of this chapter shall not apply to a person licensed to practice law in the Commonwealth.

B. This chapter shall be construed by the Commission to promote sound personal financial advice and management, and protect against financial loss consumers who place money or control of their funds or credit into the custody of an agency for transmission to such consumers' creditors.

C. A person licensed under this chapter is not required to be licensed as a money transmitter under Chapter 19 (§ 6.2-1900 et seq.), if the person's money transmission activities are limited to providing debt pooling and distribution services in accordance with this chapter.

2004, c. 790, § 6.1-363.3; 2010, c. 794.



§ 6.2-2002. Application for license; form; content; fee

A. An application for a license under this chapter shall be made in writing, under oath, and on a form provided by the Commissioner.

B. The application shall include:

1. The name and address of the applicant; and (i) if the applicant is a partnership, firm, or association, the name and address of each partner or member; (ii) if the applicant is a corporation or limited liability company, the name and address of each director, member, registered agent, and principal; or (iii) if the applicant is a business trust, the name and address of each trustee and beneficiary;

2. The name and address of each manager and officer;

3. The addresses of the locations of the business to be licensed;

4. Financial statements for the applicant as of the most recent fiscal year;

5. A current copy of the agency's standard DMP agreement;

6. Such other information concerning the financial responsibility, background, experience, and activities of the applicant and the persons referred to in this section as the Commissioner may require;

7. Any other pertinent information as the Commissioner may require; and

8. Payment of an application fee of $500.

C. The application fee shall not be refundable in any event. The fee shall not be abated by surrender, suspension, or revocation of the license.

2004, c. 790, § 6.1-363.4; 2005, c. 315; 2010, c. 794.



§ 6.2-2003. Bond required

The application for a license shall be accompanied by a bond filed with the Commissioner with corporate surety authorized to execute the bond in the Commonwealth, in the principal amount as determined by the Commission. The amount of the bond shall be not less than $25,000 nor more than $350,000. The form of the bond shall be approved by the Commission. The bond shall be continuously maintained thereafter in full force, and the Commission may require the principal amount to be adjusted as it deems necessary. The bond shall be conditioned upon the licensee performing all written agreements with consumers, correctly and accurately accounting for all funds received by the licensee in the licensed business, and conducting the licensed business in conformity with this chapter and all applicable law. Any person who may be damaged by noncompliance of the licensee with any condition of the bond may proceed on the bond against the principal or surety thereon, or both, to recover damages. The aggregate liability under the bond shall not exceed the penal sum of the bond.

2004, c. 790, § 6.1-363.5; 2010, c. 794.



§ 6.2-2004. Investigation of applications

The Commissioner may make such investigations as he deems necessary to determine if the applicant has complied with all applicable provisions of law and regulations adopted thereunder.

2004, c. 790, § 6.1-363.6; 2010, c. 794.



§ 6.2-2005. Qualifications

A. Upon the filing and investigation of an application for a license, and compliance by the applicant with the provisions of §§ 6.2-2002 and 6.2-2003, the Commission shall issue and deliver to the applicant the license to engage in business under this chapter at the locations specified in the application if it finds that:

1. The financial responsibility, character, reputation, experience, and general fitness of the applicant and its members, senior officers, directors, trustees, and principals are such as to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law;

2. The applicant has made acceptable provision for the avoidance of conflicts of interest;

3. The applicant maintains a separate trust account with an FDIC-insured depository institution for the handling of customers' funds;

4. The applicant's credit counselors are certified through a bona fide third-party certification provider unaffiliated with the applicant that authenticates the competence of counselors providing consumer assistance;

5. No more than one-third of the board of directors or managing members are employees, officers, members, principals, trustees, directors, agents, or other representatives of organizations that grant credit to consumers;

6. The applicant is accredited by the International Standards Organization or the Council on Accreditation or any other organization approved by the Commission;

7. The applicant has fidelity bond coverage in such principal amount as may be determined by the Commission;

8. The applicant (i) is not the subject of any current material administrative or regulatory proceedings by any governmental authority and (ii) has not received a material adverse determination in any past administrative or regulatory proceedings by any governmental authority; and

9. The applicant has filed with the Commission a form, that shall be provided to each consumer prior to his execution of a DMP, that contains the following disclosures to the consumer: (i) all fees charged by the applicant or contributions solicited by the applicant from the consumer; (ii) whether the applicant is a for-profit entity or nonprofit entity; and (iii) whether the applicant received financial support from creditors during the preceding calendar year.

B. If the Commission fails to make such findings, no license shall be issued and the Commissioner shall notify the applicant of the denial and the reasons for such denial.

C. A license shall not be issued to a collection agency, or to any creditor or association of creditors, or to any credit-granting organization or association of such organizations.

2004, c. 790, § 6.1-363.7; 2005, c. 315; 2010, c. 794.



§ 6.2-2006. Licenses; places of business; changes

A. Each license shall state the address or addresses at which the business is to be conducted and shall state fully the legal name of the licensee as well as any fictitious name by which the licensee is operating in the Commonwealth. Each license shall be posted prominently in each place of business of the licensee. Licenses shall not be transferable or assignable, by operation of law or otherwise. No licensee shall use any name in the Commonwealth other than the legal name or fictitious name set forth on the license issued by the Commission.

B. No licensee shall open an additional office or relocate any place of business without prior approval of the Commission. Applications for such approval shall be made in writing on a form provided by the Commissioner and shall be accompanied by payment of a $150 nonrefundable application fee. The application shall be approved unless the Commission finds that the applicant has not conducted business under this chapter efficiently, fairly, in the public interest, and in accordance with law. The application shall be deemed approved if notice to the contrary has not been mailed by the Commission to the applicant within 30 days of the date the application is received by the Commission, but this period may be extended for good cause. After approval, the applicant shall give written notice to the Commissioner within 20 days of the commencement of business at the additional location or relocated place of business.

C. Every licensee shall within 20 days notify the Commissioner, in writing, of the closing of any business location and of the name, address, and position of each new senior officer, member, partner, or director and provide such other information with respect to any such change as the Commissioner may reasonably require.

D. Every license shall remain in force until it has been surrendered, revoked, or suspended. The surrender, revocation, or suspension of a license shall not affect any preexisting legal right or obligation of such licensee.

2004, c. 790, § 6.1-363.8; 2010, c. 794.



§ 6.2-2007. Acquisition of control; application

A. Except as provided in this section, no person shall acquire, directly or indirectly, 25 percent or more of the voting shares of a corporation, or 25 percent or more of the ownership of any other person, licensed to conduct business under this chapter unless such person first:

1. Files an application with the Commission in such form as the Commissioner may prescribe from time to time;

2. Delivers such other information to the Commissioner as the Commissioner may require concerning the financial responsibility, background, experience, and activities of the applicant, its directors, senior officers, trustees, beneficiaries, principals, and members, and of any proposed new directors, senior officers, principals, or members of the licensee; and

3. Pays such application fee as the Commission may prescribe.

B. Upon the filing and investigation of an application, the Commission shall permit the applicant to acquire the interest in the licensee if it finds that the applicant, its members if applicable, its directors, senior officers, members, trustees, beneficiaries, and principals, and any proposed new persons having any such status have the financial responsibility, character, reputation, experience, and general fitness to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law. The Commission shall grant or deny the application within 60 days from the date a completed application accompanied by the required fee is filed unless the period is extended by order of the Commissioner reciting the reasons for the extension. If the application is denied, the Commission shall notify the applicant of the denial and the reasons for the denial.

C. The provisions of this section shall not apply to (i) the acquisition of an interest in a licensee, directly or indirectly, including an acquisition by merger or consolidation, by or with a person licensed by this chapter, (ii) the acquisition of an interest in a licensee, directly or indirectly, including an acquisition by merger or consolidation, by or with a person affiliated through common ownership with the licensee, or (iii) the acquisition of an interest in a licensee by a person by bequest, descent, survivorship, or operation of law. The person acquiring an interest in a licensee in a transaction that is exempt from filing an application by this subsection shall send written notice to the Commissioner of such acquisition within 30 days of its closing.

2004, c. 790, § 6.1-363.9; 2010, c. 794.



§ 6.2-2008. Retention of books, accounts, and records; responding to Bureau

A. Every licensee shall maintain in its licensed offices such books, accounts, and records as the Commission may reasonably require in order to determine whether the licensee is complying with the provisions of this chapter and regulations adopted thereunder. Such books, accounts, and records shall be maintained apart and separate from any other business in which the licensee is involved. Such records relating to DMPs shall be retained for at least three years after the DMPs are terminated. To safeguard the privacy of consumers, records containing personal financial information shall be shredded, incinerated, or otherwise disposed of in a secure manner. Licensees may arrange for the shredding, incineration, or other disposal of the records from a business record destruction vendor.

B. When the Bureau requests a written response, books, records, documentation, or other information from a licensee in connection with the Bureau's investigation, enforcement, or examination of compliance with applicable laws, the licensee shall deliver a written response as well as any requested books, records, documentation, or information within the time period specified in the Bureau's request. If no time period is specified, a written response as well as any requested books, records, documentation, or information shall be delivered by the licensee to the Bureau not later than 30 days from the date of such request. In determining the specified time period for responding to the Bureau and when considering a request for an extension of time to respond, the Bureau shall take into consideration the volume and complexity of the requested written response, books, records, documentation, or information and such other factors as the Bureau determines to be relevant under the circumstances.

2004, c. 790, § 6.1-363.10; 2010, c. 794.



§ 6.2-2009. Annual report

Each licensee under this chapter shall annually, on or before March 25, file a written report with the Commissioner containing such information as the Commissioner may require concerning his business and operations during the preceding calendar year as to each licensed place of business. Reports shall be made under oath and shall be in the form prescribed by the Commissioner.

2004, c. 790, § 6.1-363.11; 2010, c. 794.



§ 6.2-2010. Other reporting requirements

A. Within 15 days following the occurrence of any of the following events, a licensee shall file a written report with the Commission describing such event and its expected impact upon the business of the licensee:

1. The filing of bankruptcy, reorganization, or receivership proceedings by or against the licensee;

2. The institution of administrative or regulatory proceedings against the licensee by any governmental authority;

3. Any felony indictments of the licensee or any of its members, partners, directors, officers, trustees, beneficiaries, or principals, if known;

4. Any felony conviction of the licensee or any of its members, partners, directors, officers, trustees, beneficiaries, or principals, if known;

5. The institution of an action against the licensee under the Virginia Consumer Protection Act (§ 59.1-196 et seq.) by the Attorney General or any other governmental authority; or

6. Such other event as the Commission may prescribe by regulation.

B. Within 30 days of judgment against the licensee in a civil action relating to the DMP of a consumer, a licensee shall file a written report with the Commission describing such event and its expected impact upon the business of the licensee. The licensee shall advise the Commission within 30 days of any settlement or the result of any judgment entered.

C. Within 10 days of receipt of any qualified audit, a licensee shall notify the Commission and describe what steps are being taken to address concerns raised in the audit.

D. Failure to file a report or other information or documents required under this section shall subject the licensee to a fine of $25 for each day the report is overdue.

2004, c. 790, § 6.1-363.12; 2010, c. 794.



§ 6.2-2011. Investigations; examinations

The Commission may, by its designated officers and employees, as often as it deems necessary, investigate and examine the affairs, business, premises, and records of any person licensed or required to be licensed under this chapter insofar as they pertain to any business for which a license is required by this chapter. Examinations of licensees shall be conducted at least once in each three-year period. In the course of such investigations and examinations, the owners, members, officers, directors, partners, trustees, beneficiaries, and employees of such person being investigated or examined shall, upon demand of the person making such investigation or examination, afford full access to all premises, books, records, and information that the person making such investigation or examination deems necessary. For the foregoing purposes, the person making such investigation or examination shall have authority to administer oaths, examine under oath all the aforementioned persons, and compel the production of papers and objects of all kinds.

2004, c. 790, § 6.1-363.13; 2010, c. 794.



§ 6.2-2012. Annual fees

A. To defray the costs of the examination, supervision, and regulation of licensees, every licensee under this chapter shall pay an annual fee calculated in accordance with a schedule set by the Commission. The schedule shall bear a reasonable relationship to the total number of DMPs maintained by licensees in the Commonwealth, the actual costs of their examinations, and to other factors relating to their supervision and regulation. All such fees shall be assessed on or before June 1 for every calendar year. All such fees shall be paid by the licensee to the State Treasurer on or before July 1 following each assessment.

B. In addition to the annual fee prescribed in subsection A, when it becomes necessary to examine or investigate the books and records of a licensee under this chapter at a location outside the Commonwealth, the licensee shall be liable for and shall pay to the Commission within 30 days of the presentation of an itemized statement, the actual travel and reasonable living expenses incurred on account of its examination, supervision, and regulation, or shall pay at a reasonable per diem rate approved by the Commission.

2004, c. 790, § 6.1-363.14; 2008, c. 508; 2010, c. 794.



§ 6.2-2013. Regulations

The Commission shall adopt such regulations as it deems appropriate to effect the purposes of this chapter. Before adopting any such regulation, the Commission shall give reasonable notice of its content and shall afford interested parties an opportunity to be heard, in accordance with the Commission's Rules.

2004, c. 790, § 6.1-363.15; 2010, c. 794.



§ 6.2-2014. Required and prohibited business methods

Each licensee shall comply with the following requirements:

1. Each DMP shall be evidenced by an agreement, which shall be maintained in either a hard copy, including a faxed copy, or electronic version and which shall be signed by the consumer and a person authorized by the licensee to sign such agreements and dated the same day the DMP is executed by the consumer. The agreement may be signed by the parties either originally or by electronic signature. The agreement shall set forth, at a minimum: (i) the name and address of both the consumer and the licensee; (ii) a full description of all services to be performed for the consumer by the licensee; (iii) a clear explanation, highlighted in bold type, of the costs to the consumer; (iv) a statement that the DMP agreement can be terminated for any reason by the consumer and that the consumer has no obligation to continue the arrangement unless satisfied with the services provided; (v) a statement that in the event of termination of the agreement, the consumer shall be entitled to a refund of all funds that have not been disbursed to creditors and either (a) all fees paid if terminated within five days of the date the DMP agreement is executed by the consumer or (b) all fees paid less the set-up fee if terminated more than five but less than 31 days after execution by the consumer; (vi) an explanation of the method of dispute resolution under the agreement; (vii) an explanation of the obligations of the consumer and the licensee that are subject to the agreement; (viii) notification of privacy policies in compliance with state and federal laws and regulations; and (ix) a statement that participating in a DMP may have a derogatory effect upon the consumer's credit report;

2. A licensee shall give to the consumer a duplicate original of the agreement executed by the consumer and licensee upon full execution;

3. At the time of execution of the DMP, a licensee shall have a good faith belief that the creditors listed in the DMP will participate in the DMP. A licensee shall advise the consumer of any changes by a creditor in accepting payments under the DMP promptly upon learning of such changes;

4. A licensee shall provide a consumer enrolled in a DMP with periodic statements, no less often than quarterly, accounting for the funds received from the consumer for payments to the consumer's creditors and disbursements made to each such creditor on the consumer's behalf since the last report;

5. A licensee shall not purchase any debt or obligation of a consumer;

6. A licensee shall not lend money or provide credit to any consumer;

7. A licensee shall not obtain a mortgage or any other security interest in the property of a consumer;

8. A licensee shall not operate as a debt collector;

9. A licensee shall not structure an agreement for the consumer that, at the conclusion of the DMP, would knowingly result in negative amortization of any of the consumer's obligations to creditors;

10. A licensee shall not give legal advice to a consumer or perform legal services on behalf of a consumer;

11. A licensee shall have an established practice of disbursing to creditors funds received from a consumer under a DMP within eight business days of receipt and shall provide consumers its disbursement practices in writing, including any circumstances that would establish an exception to the eight-day practice;

12. A licensee shall maintain appropriate safeguards against conflicts of interest in the conduct of its DMP activities;

13. A licensee shall not employ any person who is employed at the same time by a creditor or collection agency;

14. A licensee shall keep (i) its operating funds separate from the funds entrusted to the licensee by consumers for disbursement to creditors and (ii) consumers' funds in a trust account, held in the name of the licensee by an insured depository institution;

15. A licensee shall upon request give a consumer signed, dated receipts for funds received from a consumer under a DMP, or provide a means whereby the consumer may view the status of his account electronically; and

16. A licensee shall not obtain any agreement from a consumer (i) giving the licensee or any third person power of attorney or authority to confess judgment for the consumer; (ii) authorizing the licensee or any third party to bring suit against the consumer in a court outside the Commonwealth; or (iii) waiving any right the consumer has under this chapter.

2004, c. 790, § 6.1-363.16; 2010, c. 794.



§ 6.2-2015. Fees and contributions

For establishing and maintaining a DMP, a licensee may charge or receive fees or contributions in an amount not to exceed the following: (i) $75 for a set-up fee; and (ii) a monthly maintenance fee of 15 percent of the total amount disbursed, but in no event more than $60 per month.

2004, c. 790, § 6.1-363.17; 2010, c. 794.



§ 6.2-2016. Additional charges

In addition to the fees and contributions permitted under § 6.2-2015, no further or other amount whatsoever shall be directly or indirectly charged, contracted for, collected, received, or recovered with respect to a DMP except, with the consumer's advance permission after disclosure of such amounts, reimbursement for (i) the actual cost of obtaining for such consumer one credit report and related credit report information from a credit reporting agency; and (ii) the actual bank charges for automatic account debiting for debt repayment.

2004, c. 790, § 6.1-363.18; 2010, c. 794.



§ 6.2-2017. Advertising

No person licensed or required to be licensed under this chapter shall use or cause to be published any advertisement that (i) contains any false, misleading, or deceptive statement or representation; or (ii) identifies the person by any name other than the name set forth on the license issued by the Commission.

2004, c. 790, § 6.1-363.19; 2010, c. 794.



§ 6.2-2018. Suspension or revocation of license

A. The Commission may suspend or revoke any license issued under this chapter upon any of the following grounds:

1. Any ground for denial of a license under this chapter;

2. Any violation of the provisions of this chapter or regulations adopted by the Commission thereunder, or a violation of any other law or regulation applicable to the conduct of the licensee's business;

3. A course of conduct consisting of the failure to perform written agreements with consumers;

4. Conviction of a felony or misdemeanor involving fraud, misrepresentation, or deceit;

5. Entry of a judgment against the licensee involving fraud, misrepresentation, or deceit;

6. Entry of a federal or state administrative order against such licensee for violation of any law or any regulation applicable to the conduct of his business;

7. Refusal to permit an investigation or examination by the Commission;

8. Failure to pay any fee or assessment imposed by this chapter;

9. Failure to comply with any order of the Commission; or

10. Insolvency of the licensee.

B. For the purposes of this section, acts of any officer, director, member, trustee, beneficiary, partner, or principal shall be deemed acts of the licensee.

2004, c. 790, § 6.1-363.20; 2010, c. 794.



§ 6.2-2019. Cease and desist orders

A. If the Commission determines that any person has violated any provision of this chapter or any regulation adopted hereunder, the Commission may, upon 21 days' notice in writing, order such person to cease and desist from such practices and to comply with the provisions of this chapter. The notice shall be sent by certified mail to the principal place of business of such person or other address authorized under § 12.1-19.1 and shall state the grounds for the contemplated action. Within 14 days of mailing the notice, the person or persons named therein may file with the clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not issue a cease and desist order except based upon findings made at such hearing. Such hearing shall be conducted in accordance with the Commission's Rules. The Commission may enforce compliance with any order issued under this section by imposition and collection of such fines and penalties as may be prescribed by law.

B. When, in the opinion of the Commission, immediate action is required to protect the public interest, a cease and desist order may be issued without prior hearing. In such cases, the Commission shall make a hearing available to the person on an expedited basis.

C. The Commission shall have jurisdiction to enter and enforce a cease and desist order against any person, regardless of whether such person is present in the Commonwealth, who obtains money or funds from a consumer for transmission to the consumer's creditors.

2004, c. 790, § 6.1-363.21; 2010, c. 794.



§ 6.2-2020. Notice of proposed suspension or revocation

The Commission shall not revoke or suspend the license of any person licensed under this chapter upon any of the grounds set forth in § 6.2-2018 until it has given the licensee 21 days' notice in writing of the reasons for the proposed revocation or suspension and an opportunity to introduce evidence and be heard. The notice shall be sent by certified mail to the principal place of business of the licensee or other address authorized under § 12.1-19.1 and shall state with particularity the grounds for the contemplated action. Within 14 days of mailing the notice, the person or persons named therein may file with the clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not suspend or revoke the license except based upon findings made at such hearing. The hearing shall be conducted in accordance with the Commission's Rules.

2004, c. 790, § 6.1-363.22; 2010, c. 794.



§ 6.2-2021. Civil penalties

A. In addition to the authority conferred under §§ 6.2-2018 and 6.2-2019, the Commission may impose a civil penalty not exceeding $1,000 upon any person who it determines, in proceedings commenced in accordance with the Commission's Rules, has violated any of the provisions of this chapter. For the purposes of this section, each separate violation shall be subject to the civil penalty herein prescribed. In the case of a violation of § 6.2-2001, each DMP entered into shall constitute a separate violation.

B. The Commission shall have jurisdiction to impose civil penalties upon any person, regardless of whether such person is present in the Commonwealth, who obtains money or funds from a consumer for transmission to the consumer's creditors.

2004, c. 790, § 6.1-363.23; 2010, c. 794.



§ 6.2-2022. Criminal penalty

Any person violating subsection A of § 6.2-2001 is guilty of a Class 1 misdemeanor. For purposes of this section, each violation shall constitute a separate offense.

2004, c. 790, § 6.1-363.3; 2010, c. 794.



§ 6.2-2023. Private right of action

Any person who suffers loss by reason of a violation of any provision of this chapter may bring a civil action to enforce such provision. Any person who is successful in such action shall recover reasonable attorney fees, expert witness fees, and court costs incurred by bringing such action.

2004, c. 790, § 6.1-363.24; 2010, c. 794.



§ 6.2-2024. Authority of Attorney General; referral by Commission to Attorney General

A. If the Commission determines that a person is in violation, or has violated, any provision of this chapter, the Commission may refer the information to the Attorney General and may request that the Attorney General investigate such violations. In the case of such referral, the Attorney General is hereby authorized to seek to enjoin violations of this chapter. The circuit court having jurisdiction may enjoin such violations notwithstanding the existence of an adequate remedy at law.

B. Upon such referral by the Commission, the Attorney General may also seek, and the circuit court may order or decree, damages and such other relief allowed by law, including restitution to the extent available to borrowers under applicable law. Persons entitled to any relief as authorized by this section shall be identified by order of the court within 180 days from the date of the order permanently enjoining the unlawful act or practice.

C. In any action brought by the Attorney General by virtue of the authority granted in this provision, the Attorney General shall be entitled to seek reasonable attorney fees and costs.

2004, c. 790, § 6.1-363.25; 2010, c. 794.



§ 6.2-2025. Violation of the Virginia Consumer Protection Act

Any violation of the provisions of this chapter shall constitute a prohibited practice in accordance with § 59.1-200 and shall be subject to any and all of the enforcement provisions of the Virginia Consumer Protection Act (§ 59.1-196 et seq.).

2004, c. 790, § 6.1-363.26; 2010, c. 794.



§ 6.2-2100. Definitions

As used in this chapter, unless the context requires a different meaning:

"Check casher" means a person engaged in the business of cashing checks, drafts, or money orders for compensation.

"Item" means a check, draft, or money order.

"Registrant" means a person registered under this chapter.

"Registration" means a registration filed under this chapter.

1995, c. 221, § 6.1-432; 2010, c. 794.



§ 6.2-2101. Registration requirement; offices

A. No person shall engage in business as a check casher in the Commonwealth unless such person has first registered with the Commission in accordance with procedures established by the Commission under this chapter.

B. Every registered check casher shall give written notice to the Commission, within 10 days thereafter, of the opening, closing, or relocation of an office.

1995, c. 221, § 6.1-433; 1999, c. 529; 2010, c. 794.



§ 6.2-2102. Exempt persons

This chapter shall not apply to:

1. Any person who:

a. Does not hold itself out to be a check cashing service;

b. Is principally engaged in the bona fide retail sale of goods or services;

c. Either as an incident to or independently of such a retail sale from time to time cashes items; and

d. Charges a fee or other consideration for the service that does not exceed the greater of $2 or two percent of the amount of the item; or

2. Any person authorized to engage in business as a bank, savings institution, or credit union under the laws of the United States or any state.

1995, c. 221, § 6.1-434; 2010, c. 794.



§ 6.2-2103. Registration fees; reports

A. Each registration form shall be accompanied by payment of a $200 fee, which shall not be refundable or abated in any event.

B. To defray the costs of their examination, supervision and regulation, check cashers required to be registered under this chapter shall pay to the Commission annually on or before July 1 a registration fee in an amount prescribed by the Commission, but not exceeding $250.

C. All fees shall be paid into the state treasury and credited to the "Financial Institutions Special Fund -- State Corporation Commission."

D. Every check casher required to be registered under this chapter shall file such annual or other reports as the Commission may prescribe.

1995, c. 221, § 6.1-435; 1999, c. 529; 2010, c. 794.



§ 6.2-2104. Investigations

The Commission, upon receiving a complaint or upon its own motion, may investigate the affairs, business, premises and records of any person required to be registered under this chapter. In the course of such investigation, all persons associated with the person being investigated shall afford full access to all premises, books, records and information which the person making such investigation deems necessary. For the foregoing purposes, the person making such investigation shall have authority to administer oaths, examine under oath all the aforementioned persons, and compel the production of documents and objects of all kinds.

1995, c. 221, § 6.1-436; 2010, c. 794.



§ 6.2-2105. Fees posted; endorsement of items cashed

A. A registrant shall conspicuously post and at all times display, in every location at which it conducts the business of a check casher, a notice stating the fees charged for cashing items. A registrant shall further file with the Commissioner a statement of the fees currently charged at every such location.

B. Items cashed by registrants shall be deposited or presented for payment by the second business day from the date the item is cashed for the customer. A registrant shall endorse every item presented by the registrant for payment in the actual name under which the registrant is doing business.

C. A registrant shall post in every location at which it conducts the business of a check casher the Commission's toll-free telephone number and information on how to file a complaint pursuant to regulations adopted by the Commission.

D. A registrant shall provide each customer cashing an item with a receipt showing the name or trade name of the registrant, the transaction date, the amount of the check, the fee charged, and the cash given.

1995, c. 221, § 6.1-437; 2010, c. 794.



§ 6.2-2106. Regulations

The Commission shall adopt such regulations as it deems appropriate to effect the purposes of this chapter. Before adopting any such regulations, the Commission shall give reasonable notice of the content thereof, and shall afford interested parties an opportunity to be heard, in accordance with the Commission's Rules.

1995, c. 221, § 6.1-438; 2010, c. 794.



§ 6.2-2107. Prohibited practices

No person required to be registered under this chapter shall:

1. Engage in the business of making loans of credit, goods, or things; or discounting notes, bills of exchange, items, or other evidences of debt; or accepting deposits or bailments of money or items without meeting the requirements of the laws of the Commonwealth;

2. Cash post-dated items, other than government or payroll checks;

3. Use, or cause to be published or disseminated, any advertisement or communication that (i) contains any false, misleading, or deceptive statement or representation or (ii) identifies the person by any name other than the name or trade name set forth on the registration;

4. Engage in unfair, deceptive, or fraudulent practices; or

5. Make loans unless such person is licensed under, and the loans are made in accordance with, Chapter 18 (§ 6.2-1800 et seq.).

1995, c. 221, § 6.1-439; 2002, c. 897; 2010, c. 794.



§ 6.2-2107.1. Recordkeeping requirements

A. As used in this section, a customer's "identification document" means any of the following:

1. A state-issued driver's license or identification card;

2. A U.S. government resident alien identification card;

3. A passport;

4. A U.S. military identification card;

5. A Non-U.S. government identification card;

6. A Mexican Matricula identification card; or

7. Other government identification card.

B. A registrant shall not cash an item for a customer in the course of conducting its business unless the registrant:

1. Makes a copy of both sides of the item or maintains a record of the following information that is available from the item:

a. ABA number;

b. Account number;

c. Check number;

d. Check type;

e. Date of check; and

f. Check amount; and

2. Makes a copy of an identification document that is presented by the customer to the registrant at the time the customer presents the item for cashing or maintains a record of the following information that is available from the identification:

a. Name;

b. Address;

c. Date of birth;

d. Type of identification;

e. Identification number; and

f. Identification expiration date.

C. A registrant shall maintain the information required by subsection B and a record of the time and date of the transaction. Such materials shall be maintained for a period of not less than six months following the date an item is cashed.

D. The provisions of this section shall not apply to any registrant that is principally engaged in the bona fide retail sale of goods or services.

2014, c. 768.



§ 6.2-2108. Civil penalties; civil action

A. The Commission may impose a civil penalty not exceeding $1,000 upon any person required to be registered hereunder who it determines, in proceedings commenced in accordance with the Commission's Rules, has violated any of the provisions of this chapter or regulations adopted thereunder. However, the civil penalty that may be imposed upon any registrant who has violated a provision of § 6.2-2107.1 shall not exceed $100. For the purposes of this section, each separate violation shall be subject to the civil penalty therein prescribed.

B. Any person who suffers loss by reason of a violation of any provision of this chapter, other than a violation of a provision of § 6.2-2107.1, may bring a civil action to enforce such provision. Any person who is successful in such action shall recover reasonable attorney fees, expert witness fees, and court costs incurred by bringing such action.

1995, c. 221, § 6.1-440; 2010, c. 794; 2014, c. 768.



§ 6.2-2109. Criminal penalties

Any person required to be registered under this chapter who acts as a check casher without first registering with the Commission as required by § 6.2-2101 is guilty of a Class 1 misdemeanor. For the purposes of this section, each transaction entered into involving the cashing of an item by such person shall constitute a separate offense.

1995, c. 221, § 6.1-441; 2010, c. 794.



§ 6.2-2110. Revocation of registration

A. The Commission may revoke a registration under this chapter upon any of the following grounds:

1. Any violation of the provisions of this chapter or regulations adopted thereunder or of any law or regulation applicable to the conduct of the registrant's business;

2. Charging fees for cashing items in excess of fees posted at any place of business or filed with the Commission pursuant to § 6.2-2105;

3. Conviction of a felony or misdemeanor involving fraud, misrepresentation, deceit, false swearing, or theft; or

4. Refusal to permit or respond to an investigation by the Commission.

B. For the purposes of this section, acts of any officer, director, member, partner, or principal shall be deemed acts of the registrant.

1995, c. 221, § 6.1-442; 2010, c. 794.



§ 6.2-2111. Notice of proposed revocation

The Commission may not revoke a registration under this chapter until it has given the registrant 21 days' notice in writing of the grounds for the proposed revocation and an opportunity to be heard. The notice shall be served in accordance with § 12.1-19.1. Within 14 days of mailing the notice, the registrant may file with the clerk of the Commission a written request for a hearing. If a written request for a hearing is filed, the Commission shall not revoke the registration except based upon findings made at such hearing.

1995, c. 221, § 6.1-443; 2010, c. 794.



§ 6.2-2200. Definitions

As used in this chapter, unless the context requires a different meaning:

"Bond" includes any form of financial instrument that provides security equivalent to that provided by a bond, such as an irrevocable letter of credit, if its use in lieu of a bond is authorized pursuant to regulations adopted by the Commission.

"Licensee" means a person to whom a license has been issued under this chapter.

"Motor vehicle" means an automobile, motorcycle, mobile home, truck, van, or other vehicle operated on public highways and streets.

"Motor vehicle title loan" or "title loan" means a loan secured by a non-purchase money security interest in a motor vehicle.

"Motor vehicle title loan agreement" or "loan agreement" means a written document that sets out the terms and conditions under which a licensee agrees to make a motor vehicle title loan to a borrower, and the borrower agrees to give to the licensee a security interest in a motor vehicle owned by the borrower to secure repayment of the motor vehicle title loan and performance of the other obligations under the loan agreement.

"Person" means any individual, corporation, partnership, association, cooperative, limited liability company, trust, joint venture, or other legal or commercial entity.

"Principal" means any person who, directly or indirectly, owns or controls (i) 10 percent or more of the outstanding stock of a stock corporation or (ii) a 10 percent or greater interest in any other type of entity.

2010, c. 477, § 6.1-480.



§ 6.2-2201. License required

Unless exempted from the provisions of this chapter pursuant to § 6.2-2202 :

1. No person shall engage in the business of making motor vehicle title loans to residents of the Commonwealth or to any individuals in the Commonwealth, whether or not the person has a location in the Commonwealth, except in accordance with the provisions of this chapter and without having first obtained a license under this chapter from the Commission; and

2. No person shall engage in the business of arranging or brokering motor vehicle title loans for residents of the Commonwealth, or any individuals in the Commonwealth, whether or not the person has a location in the Commonwealth.

2010, c. 477, § 6.1-481; 2011, c. 418.



§ 6.2-2202. Scope of chapter

A. The provisions of this chapter shall not apply to any bank, savings institution, or credit union, or to a person licensed under Chapter 15 (§ 6.2-1500 et seq.), that does not elect to become licensed under this chapter. Electing to become licensed under this chapter, however, shall constitute a waiver of the benefit of any and all laws of the Commonwealth and other states, territories, possessions, and districts of the United States and federal laws preemptive of, or inconsistent with, the provisions of this chapter.

B. The provisions of this chapter shall not apply to extensions of credit for the sole purpose of financing the purchase of a motor vehicle, or of refinancing a purchase money loan, secured by a lien on the motor vehicle.

2010, c. 477, § 6.1-482.



§ 6.2-2203. Application for license; form; content; fee

A. An application for a license under this chapter shall be made in writing, under oath, and on a form provided by the Commissioner.

B. The application shall set forth:

1. The name and address of the applicant and (i) if the applicant is a partnership, firm, or association, the name and address of each partner or member; (ii) if the applicant is a corporation or limited liability company, the name and address of each director, member, registered agent, and principal; or (iii) if the applicant is a business trust, the name and address of each trustee and beneficiary;

2. The addresses of the locations of the business to be licensed; and

3. Such other information concerning the financial responsibility, background, experience, and activities of the applicant and its members, officers, directors, and principals as the Commissioner may require.

C. The application shall be accompanied by payment of an application fee of $500.

D. The application fee shall not be refundable in any event. The fee shall not be abated by surrender, suspension, or revocation of the license.

2010, c. 477, § 6.1-483.



§ 6.2-2204. Bond required

The application for a license shall also be accompanied by a bond filed with the Commissioner with corporate surety authorized to execute such bond in the Commonwealth, in the sum of $50,000 per location, not to exceed a total of $500,000. The form of such bond shall be approved by the Commission. Such bond shall be continuously maintained thereafter in full force. Such bond shall be conditioned upon the applicant or licensee performing all written agreements with borrowers or prospective borrowers, correctly and accurately accounting for all funds received by him in his licensed business, and conducting his licensed business in conformity with this chapter and all applicable laws. Any person who may be damaged by noncompliance of the licensee with any condition of such bond may proceed on such bond against the principal or surety thereon, or both, to recover damages. The aggregate liability under the bond shall not exceed the penal sum of the bond.

2010, c. 477, § 6.1-484.



§ 6.2-2205. Investigation of applications

The Commissioner may make such investigations as he deems necessary to determine if the applicant has complied with all applicable provisions of law and regulations adopted thereunder.

2010, c. 477, § 6.1-485.



§ 6.2-2206. Qualifications

A. Upon the filing and investigation of an application for a license, and compliance by the applicant with the provisions of §§ 6.2-2203 and 6.2-2204, the Commission shall issue and deliver to the applicant the license applied for to engage in business under this chapter at the locations specified in the application if it finds:

1. That the financial responsibility, character, reputation, experience, and general fitness of the applicant and its members, senior officers, directors, trustees, and principals are such as to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law; and

2. That the applicant has unencumbered liquid assets per location available for the operation of the business of at least $75,000.

B. If the Commission fails to make such findings, no license shall be issued and the Commissioner shall notify the applicant of the denial and the reasons for such denial.

2010, c. 477, § 6.1-486.



§ 6.2-2207. Licenses; places of business; changes

A. Each license shall state the address or addresses at which the business is to be conducted and shall state fully the legal name of the licensee as well as any fictitious name by which the licensee is operating in the Commonwealth. Each license shall be posted prominently in each place of business of the licensee. Licenses shall not be transferable or assignable, by operation of law or otherwise. No licensee shall use any name in the Commonwealth other than the legal name or fictitious name set forth on the license issued by the Commission.

B. No licensee shall open an additional office or relocate any place of business without prior approval of the Commission. Applications for such approval shall be made in writing on a form provided by the Commissioner and shall be accompanied by payment of a $150 nonrefundable application fee. The application shall be approved unless the Commission finds that the applicant does not have the required liquid assets or has not conducted business under this chapter efficiently, fairly, in the public interest, and in accordance with law. The application shall be deemed approved if notice to the contrary has not been mailed by the Commission to the applicant within 30 days of the date the application is received by the Commission. After approval, the applicant shall give written notice to the Commissioner within 10 days of the commencement of business at the additional location or relocated place of business.

C. Every licensee shall within 10 days notify the Commissioner, in writing, of the closing of any business location and of the name, address, and position of each new senior officer, member, partner, or director and provide such other information with respect to any such change as the Commissioner may reasonably require.

D. Every license shall remain in force until it has been surrendered, revoked, or suspended. The surrender, revocation, or suspension of a license shall not affect any preexisting legal right or obligation of such licensee.

2010, c. 477, § 6.1-487.



§ 6.2-2208. Acquisition of control; application

A. Except as provided in this section, no person shall acquire, directly or indirectly, 25 percent or more of the voting shares of a corporation or 25 percent or more of the ownership of any other person licensed to conduct business under this chapter unless such person first:

1. Files an application with the Commission in such form as the Commissioner may prescribe from time to time;

2. Delivers such other information to the Commissioner as the Commissioner may require concerning the financial responsibility, background, experience, and activities of the applicant, its directors, senior officers, principals, and members and of any proposed new directors, senior officers, principals, or members of the licensee; and

3. Pays such application fee as the Commission may prescribe.

B. Upon the filing and investigation of an application, the Commission shall permit the applicant to acquire the interest in the licensee if it finds that the applicant, its members if applicable, its directors, senior officers, trustees, and principals and any proposed new directors, members, senior officers, trustees, and principals have the financial responsibility, character, reputation, experience, and general fitness to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law. The Commission shall grant or deny the application within 60 days from the date a completed application accompanied by the required fee is filed unless the period is extended by order of the Commissioner reciting the reasons for the extension. If the application is denied, the Commission shall notify the applicant of the denial and the reasons for the denial.

C. The provisions of this section shall not apply to (i) the acquisition of an interest in a licensee, directly or indirectly, including an acquisition by merger or consolidation by or with a person licensed under this chapter; (ii) the acquisition of an interest in a licensee, directly or indirectly, by merger or consolidation by or with a person affiliated through common ownership with the licensee; or (iii) the acquisition of an interest in a licensee by bequest, descent, survivorship, or operation of law. The person acquiring an interest in a licensee in a transaction that is exempt from filing an application by this subsection shall send written notice to the Commissioner of such acquisition within 30 days of its closing.

2010, c. 477, § 6.1-488.



§ 6.2-2209. Retention of books, accounts, and records

Every licensee shall maintain in its licensed offices such books, accounts, and records as the Commission may reasonably require in order to determine whether such licensee is complying with the provisions of this chapter and rules and regulations adopted in furtherance thereof. Such books, accounts, and records shall be maintained apart and separate from any other business in which the licensee is involved. Such records relating to title loans shall be retained for at least three years after final payment is made on any title loan.

2010, c. 477, § 6.1-489.



§ 6.2-2210. Annual report

Each licensee under this chapter shall annually, on or before March 25, file a written report with the Commissioner containing such information as the Commissioner may require concerning his business and operations during the preceding calendar year as to each licensed place of business. Reports shall be made under oath and shall be in the form prescribed by the Commissioner.

2010, c. 477, § 6.1-490.



§ 6.2-2211. Other reporting requirements

Within 15 days following the occurrence of any of the following events, a licensee shall file a written report with the Commission describing such event and its expected impact upon the business of the licensee:

1. The filing of bankruptcy, reorganization, or receivership proceedings by or against the licensee;

2. The institution of administrative or regulatory proceedings against the licensee by any governmental authority;

3. Any felony indictments of the licensee or any of its members, partners, directors, officers, or principals;

4. Any felony conviction of the licensee or any of its members, partners, directors, officers, or principals; and

5. Such other event as the Commission may prescribe by regulation.

2010, c. 477, § 6.1-491.



§ 6.2-2212. Investigations; examinations

The Commission may, by its designated officers and employees, as often as it deems necessary, investigate and examine the affairs, business, premises, and records of any person licensed or required to be licensed under this chapter insofar as they pertain to any business for which a license is required by this chapter. Examinations of licensees shall be conducted at least once in each three-year period. In the course of such investigations and examinations, the owners, members, officers, directors, partners, trustees, beneficiaries, and employees of such person being investigated or examined shall, upon demand of the person making such investigation or examination, afford full access to all premises, books, records, and information that the person making such investigation or examination deems necessary. For the foregoing purposes, the person making such investigation or examination shall have authority to administer oaths, examine under oath all the aforementioned persons, and compel the production of papers and objects of all kinds.

2010, c. 477, § 6.1-492.



§ 6.2-2213. Annual fees

A. In order to defray the costs of their examination, supervision, and regulation, every licensee under this chapter shall pay an annual fee calculated in accordance with a schedule set by the Commission. The schedule shall bear a reasonable relationship to the business volume of such licensees, the actual costs of their examinations, and other factors relating to their supervision and regulation. All such fees shall be assessed on or before September 15 for every calendar year. All such fees shall be paid by the licensee to the State Treasurer on or before October 15 following each assessment.

B. In addition to the annual fee prescribed in subsection A, when it becomes necessary to examine or investigate the books and records of a licensee under this chapter at a location outside the Commonwealth, the licensee shall be liable for and shall pay to the Commission within 30 days of the presentation of an itemized statement, the actual travel and reasonable living expenses incurred on account of its examination, supervision, and regulation, or shall pay at a reasonable per diem rate approved by the Commission.

2010, c. 477, § 6.1-493.



§ 6.2-2214. Regulations

The Commission shall adopt such regulations as it deems appropriate to effect the purposes of this chapter. Before adopting any such regulation, the Commission shall give reasonable notice of its content and shall afford interested parties an opportunity to be heard, in accordance with the Commission's Rules of Practice and Procedure.

2010, c. 477, § 6.1-494.



§ 6.2-2215. Required and prohibited business methods

Each licensee shall comply with the following requirements and prohibitions:

1. Each motor vehicle title loan shall be evidenced by a written motor vehicle title loan agreement. Each motor vehicle title loan agreement shall:

a. Be signed by the borrower and by a person authorized by the licensee to sign such agreements;

b. Be dated the day it is executed by the borrower;

c. Set forth or contain, at a minimum: (i) the loan amount; (ii) the interest rate and any fees charged pursuant to the loan, which shall not exceed the maximum rate permitted pursuant to § 6.2-2216; (iii) the annual percentage rate, which shall be stated using that term, calculated in accordance with the Federal Reserve Board's Regulation Z; (iv) the amounts and scheduled due dates of the monthly installment payments of principal and interest; (v) the borrower's mailing address; (vi) the make, model, year, and vehicle identification number of the motor vehicle in which a security interest is being given as security for the loan; (vii) that the borrower shall have the right to cancel the loan agreement at any time before the close of business on the next business day following the day the loan agreement is executed by returning the original loan proceeds check to or paying to the licensee, in the form of cash or other good funds instrument, the loan proceeds; (viii) the loan's maturity date, which shall not be earlier than 120 days from the date the loan agreement is executed nor later than 12 months from the date the loan agreement is executed; and (ix) such other information relating to the title loan as the Commission shall determine, by regulation, is necessary in order to ensure that the borrower is provided adequate notice of the relevant provisions of the title loan;

d. Not cause any person to be obligated to the licensee for a principal amount that exceeds 50 percent of the fair market value of the motor vehicle in which the licensee is taking an interest, which value shall be determined by reference to the loan value for the motor vehicle specified in a recognized pricing guide if the motor vehicle is included in a recognized pricing guide; and

e. Contain the following notice in at least 14-point bold type immediately above the borrower's signature:

THE INTEREST RATE ON THIS LOAN IS HIGH. YOU SHOULD CONSIDER WHETHER THERE ARE OTHER LOWER COST LOANS AVAILABLE TO YOU.

THIS IS A MOTOR VEHICLE TITLE LOAN AGREEMENT. IT ALLOWS YOU TO RECEIVE LOAN PROCEEDS TO MEET YOUR IMMEDIATE CASH NEEDS. IT IS NOT INTENDED TO MEET YOUR LONG-TERM FINANCIAL NEEDS.

WHEN USING THIS LOAN, YOU SHOULD REQUEST THE MINIMUM AMOUNT REQUIRED TO MEET YOUR IMMEDIATE NEEDS AND YOU SHOULD REPAY THE LOAN AS QUICKLY AS POSSIBLE TO REDUCE THE AMOUNT OF INTEREST YOU ARE CHARGED.

YOU SHOULD TRY TO REPAY THIS LOAN AS QUICKLY AS POSSIBLE. YOU WILL BE REQUIRED TO PAY THE PRINCIPAL AND INTEREST ON THE LOAN IN MONTHLY SUBSTANTIALLY EQUAL INSTALLMENTS. YOU SHOULD TRY TO PAY EVEN MORE TOWARDS YOUR PRINCIPAL BALANCE EACH MONTH. DOING SO WILL SAVE YOU MONEY.

YOU MAY RESCIND THIS LOAN WITHOUT COST OR FURTHER OBLIGATION IF YOU RETURN THE LOAN PROCEEDS, IN CASH OR THE ORIGINAL LOAN CHECK, PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE EXECUTION OF THIS AGREEMENT.

YOU ARE PLEDGING YOUR MOTOR VEHICLE AS COLLATERAL FOR THIS LOAN. IF YOU FAIL TO REPAY THE LOAN PURSUANT TO THIS AGREEMENT, WE MAY REPOSSESS YOUR MOTOR VEHICLE.

UNLESS YOU CONCEAL OR INTENTIONALLY DAMAGE THE MOTOR VEHICLE, OR OTHERWISE IMPAIR OUR SECURITY INTEREST BY PLEDGING THE MOTOR VEHICLE TO A THIRD PARTY OR PLEDGING A MOTOR VEHICLE TO US THAT IS ALREADY SUBJECT TO AN UNDISCLOSED EXISTING LIEN, YOUR LIABILITY FOR DEFAULTING UNDER THIS LOAN IS LIMITED TO THE LOSS OF THE MOTOR VEHICLE.

IF YOUR MOTOR VEHICLE IS SOLD DUE TO YOUR DEFAULT, YOU ARE ENTITLED TO ANY SURPLUS OBTAINED AT SUCH SALE BEYOND WHAT IS OWED PURSUANT TO THIS AGREEMENT ALONG WITH ANY REASONABLE COSTS OF RECOVERY AND SALE;

2. Before entering into a motor vehicle title loan, a licensee shall provide each borrower with a pamphlet, in a form consistent with regulations adopted by the Commission, explaining in plain language the rights and responsibilities of the borrower and providing a toll-free number at the Commission for assistance with complaints;

3. The borrower shall have the right to prepay the title loan prior to maturity by paying the outstanding balance at any time without penalty. A borrower shall also be permitted to make partial payments on a motor vehicle equity loan without charge at any time prior to the date such amounts would otherwise be due to the licensee. The licensee shall give the borrower signed, dated receipts for any cash payment made in person;

4. A licensee shall give a duplicate original of the loan agreement to the borrower at the time it is executed;

5. A licensee shall not obtain any agreement from the borrower (i) giving the licensee or any third person power of attorney or authority to confess judgment for the borrower; (ii) authorizing the licensee or any third party to bring suit against the borrower in a court outside the Commonwealth; (iii) waiving or modifying any right the borrower has under this chapter or Title 8.9A; or (iv) requiring the borrower to use arbitration or other alternative dispute resolution mechanisms that do not conform to Chapter 21 (§ 8.01-577 et seq.) of Title 8.01;

6. A motor vehicle title loan agreement shall not (i) contain a provision by which a person acting on behalf of the licensee is treated as an agent of the borrower in connection with its formation or execution other than for purposes of filing or releasing a lien with the state where the motor vehicle is registered, (ii) contain an acceleration clause under which a licensee may demand immediate payment of any amount owed to it unless the borrower is in default under the terms of the loan agreement, or (iii) be sold or otherwise assigned to any other person who is not also a licensee, and if a loan agreement is sold or assigned to another licensee, the buyer or assignee of the loan agreement shall be subject to the same obligations under this chapter that apply to the selling or assigning licensee;

7. Loan proceeds shall be disbursed (i) in cash, (ii) by the licensee's business check, or (iii) by debit card provided that the borrower will not be directly charged a fee by the licensee in connection with the withdrawal of the funds. No fee shall be charged by the licensee or check casher for cashing a title loan proceeds check;

8. A licensee shall not obtain or accept from a borrower an authorization to electronically debit the borrower's deposit account;

9. A licensee shall not take an interest in any real or personal property other than one motor vehicle owned by the borrower as security for a title loan. For purposes of this subdivision, "motor vehicle" includes any accessories or accessions to a motor vehicle that are affixed thereto;

10. A licensee shall not (i) make a motor vehicle title loan if, on the date the loan agreement is signed by the borrower, the motor vehicle's certificate of title evidences that the motor vehicle is security for another loan or otherwise is encumbered by a lien; (ii) make a loan to an individual who the licensee knows is a borrower under another motor vehicle title loan, whether made by the same or another licensee, or (iii) knowingly cause a borrower to be obligated upon more than one motor vehicle title loan at any time. Prior to making a motor vehicle title loan, every licensee shall inquire of every prospective borrower if the individual is obligated on a motor vehicle title loan with any licensee. Each loan agreement shall include the borrower's certification that the borrower is not obligated on another motor vehicle title loan;

11. A licensee shall (i) hold the certificate of title to the motor vehicle throughout the period that the loan agreement is in effect and (ii) within seven days following the date of the motor vehicle title loan agreement, file to have its security interest in the motor vehicle added to its certificate of title by complying with the requirements of § 46.2-637, or in the case of a motor vehicle registered in a state other than the Commonwealth by complying with that state's requirements for perfecting a security interest in a motor vehicle;

12. A licensee shall not make a title loan to a borrower to enable the borrower to (i) pay for any other product or service sold at the licensee's business location or (ii) repay any amount owed to the licensee or an affiliate of the licensee in connection with another credit transaction;

13. A licensee's security interest in a motor vehicle shall be promptly released when the borrower's obligations under the loan agreement are satisfied in full. When releasing the security interest in a motor vehicle, a licensee shall (i) mark the original loan agreement with the word "paid" or "canceled," return it to the borrower, and retain a copy in its records; (ii) take any action necessary to reflect the termination of its lien on the motor vehicle's certificate of title; and (iii) return the certificate of title to the borrower;

14. A licensee shall conspicuously post in each licensed location (i) a schedule of finance charges on a title loan, using as an example a $1,000 loan that is repaid over a 12-month period and (ii) a notice containing the following statement: "Should you wish to file a complaint against us, you may contact the Bureau of Financial Institutions at [insert contact information]." The Commission shall furnish licensees with the appropriate contact information;

15. A licensee or affiliate shall not knowingly make a motor vehicle title loan to a covered member of the armed forces or a dependent of such member. Prior to making a motor vehicle title loan, every licensee or affiliate shall inquire of every prospective borrower if the individual is a covered member of the armed forces or a dependent of a covered member. The prospective borrower shall affirm in writing to the licensee or affiliate if he is not a covered member of the armed forces or a dependent of a covered member. For purposes of this section, "covered member of the armed forces" means a person on active duty under a call or order that does not specify a period of 30 days or less or on active guard and reserve duty. For purposes of this section, "dependent of a covered member of the armed forces" means the member's spouse, the member's child as defined by 38 U.S.C. § 101 (4), or an individual for whom the member provided more than one-half of the individual's support for 180 days immediately preceding the date the motor vehicle title loan is sought;

16. In collecting or attempting to collect a motor vehicle title loan, a licensee shall comply with the restrictions and prohibitions applicable to debt collectors contained in the Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.) regarding harassment or abuse, false, misleading or deceptive statements or representations, and unfair practices in collections;

17. A licensee shall not (i) engage in any unfair, misleading, deceptive, or fraudulent acts or practices in the conduct of its business, (ii) engage in any business or activity that directly or indirectly results in an evasion of the provisions of this chapter, or (iii) threaten, or cause to be instigated, criminal proceedings against a borrower arising from the borrower's failure to pay any sum due under a loan agreement;

18. A licensee shall not conduct the business of making motor vehicle title loans under this chapter at any office, suite, room, or place of business where any other business is solicited or conducted except a registered check cashing business or such other business as the Commission determines should be permitted, and subject to such conditions as the Commission deems necessary and in the public interest. No other such business shall be allowed except as permitted by Commission regulation or upon the filing of a written application with the Commission, payment of a $300 fee, and provision of such information as the Commission may deem pertinent. The Commission shall not, however, permit the sale of insurance or the enrolling of borrowers under group insurance policies;

19. A licensee shall provide a safe place for the keeping of all certificates of title while they are in its possession;

20. A licensee may require a borrower to purchase or maintain property insurance upon a motor vehicle securing a title loan made pursuant to this chapter. A licensee may not require the borrower to obtain such insurance from a particular provider; and

21. If the licensee takes possession of a motor vehicle securing a title loan, the vehicle shall be stored in a secure location.

2010, c. 477, § 6.1-495; 2011, c. 418.



§ 6.2-2216. Interest and other charges; term; monthly payments

A. A licensee may charge and collect interest on a motor vehicle title loan at rates not to exceed the following:

1. Twenty-two percent per month on the portion of the principal that does not exceed $700;

2. Eighteen percent per month on the portion of the principal that exceeds $700 but does not exceed $1,400; and

3. Fifteen percent per month on the portion of the principal that exceeds $1,400.

B. The annual rate of interest shall be charged only upon principal balances outstanding from time to time. Interest shall not be charged on an add-on basis and shall not be compounded or paid, deducted or received in advance. On motor vehicle title loans in excess of $700, a licensee may accrue interest utilizing a single blended interest rate provided the maximum charge allowed pursuant to subsection A is not exceeded.

C. Notwithstanding anything set forth in subsection A, other provisions of this chapter, or in a motor vehicle title loan agreement, interest shall not accrue on the principal balance of a motor vehicle title loan from and after:

1. The date that the motor vehicle securing the title loan is repossessed by the licensee making the loan; or

2. Sixty days after the borrower has failed to make a monthly payment on a motor vehicle title loan as required by the loan agreement unless the borrower has not surrendered the motor vehicle and the borrower is concealing the motor vehicle.

D. In addition to the loan principal and interest permitted under subsection A, a licensee shall not directly or indirectly charge, contract for, collect, receive, recover, or require a borrower to pay any further or other fee, charge, or amount whatsoever except for (i) a licensee's actual cost of perfecting its security interest in a motor vehicle securing the borrower's obligations under a loan agreement and (ii) reasonable costs of repossession and sale of the motor vehicle in accordance with § 6.2-2217. A licensee shall not be entitled to collect or recover from a borrower any sum otherwise permitted pursuant to § 6.2-302, 8.01-27.2, or 8.01-382. In no event shall the borrower be liable for fees incurred in connection with the storage of a motor vehicle securing a title loan following the motor vehicle's repossession by the licensee or its agent, or the voluntary surrender of possession of the motor vehicle by the borrower to the licensee.

E. Every title loan shall be a term loan providing for repayment of the principal and interest in substantially equal monthly installments of principal and interest; however, nothing in this chapter shall prohibit a loan agreement from providing for an odd first payment period and an odd first payment greater than other monthly payments because of such odd first payment period.

F. A title loan agreement may not be extended, renewed, or refinanced.

G. A licensee may impose a late charge for failure to make timely payment of any amount due under the loan agreement provided that such late charge does not exceed the amount permitted by § 6.2-400.

H. Payments shall be credited by the licensee on the date received.

2010, c. 477, § 6.1-496.



§ 6.2-2217. Limited recourse; repossession and sale of motor vehicle

A. Except as otherwise provided in subsection E, a licensee taking a security interest in a motor vehicle pursuant to this chapter shall be limited, upon default by the borrower, to seeking repossession of, preparing for sale, and selling the motor vehicle in accordance with Title 8.9A. Unless (i) the licensee, at least 10 days prior to repossessing the motor vehicle securing a title loan, has sent to the borrower, by first class mail, written notice advising the borrower that his title loan is in default and stating that the motor vehicle may be repossessed unless the principal and interest owed under the loan agreement are paid and (ii) the borrower does not pay such principal and interest prior to the date the motor vehicle is repossessed by or at the direction of the licensee, then the licensee shall not collect or charge the costs of repossessing and selling the motor vehicle described in clause (ii) of subsection D of § 6.2-2216. A licensee shall not repossess a motor vehicle securing a title loan prior to the date specified in the notice. Except as otherwise provided in subsection E, a licensee shall not seek or obtain a personal money judgment against a borrower for any amount owed under a loan agreement or any deficiency resulting after the sale of a motor vehicle.

B. At least 15 days prior to the sale of a motor vehicle, a licensee shall (i) notify the borrower of the date and time after which the motor vehicle is subject to sale and (ii) provide the borrower with a written accounting of the principal amount due to the licensee, interest accrued through the date the licensee took possession of the motor vehicle, and any reasonable expenses incurred to date by the licensee in taking possession of, preparing for sale, and selling the motor vehicle. At any time prior to such sale, the licensee shall permit the borrower to redeem the motor vehicle by tendering cash or other good funds instrument for the principal amount due to the licensee, interest accrued through the date the licensee took possession, and any reasonable expenses incurred by the licensee in taking possession of, preparing for sale, and selling the motor vehicle.

C. Within 30 days of the licensee's receipt of funds from the sale of a motor vehicle, the borrower is entitled to receive all proceeds from such sale of the motor vehicle in excess of the principal amount due to the licensee, interest accrued through the date the licensee took possession, and the reasonable expenses incurred by the licensee in taking possession of, preparing for sale, and selling the motor vehicle.

D. Except in the case of fraud or a voluntary surrender of the motor vehicle, a licensee shall not take possession of a motor vehicle until such time as a borrower is in default under the loan agreement. Except as otherwise provided in this chapter, the repossession and sale of a motor vehicle shall be subject to the provisions of Title 8.9A.

E. Notwithstanding any provision to the contrary, upon default by a borrower, a licensee may seek a personal money judgment against the borrower for any amounts owed under a loan agreement if the borrower impairs the licensee's security interest by (i) intentionally damaging or destroying the motor vehicle, (ii) intentionally concealing the motor vehicle, (iii) giving the licensee a lien in a motor vehicle that is already encumbered by an undisclosed prior lien, or (iv) subsequently giving a security interest in, or selling, a motor vehicle that secures a title loan to a third party, without the licensee's written consent.

2010, c. 477, § 6.1-497.



§ 6.2-2218. Advertising

A. No person licensed or required to be licensed under this chapter shall use or cause to be published any advertisement that (i) contains any false, misleading, or deceptive statement or representation or (ii) identifies the person by any name other than the name set forth on the license issued by the Commission.

B. Any advertising materials used to promote the price, cost, or interest rate of motor vehicle title loans shall disclose the amount of any minimum monthly payments and a statement of finance charges, expressed as an annual percentage rate, payable using as an example a $1,000 loan that is repaid over a 12-month period. In any print media advertisement, including any web page, used to promote motor vehicle title loans, the disclosure shall be conspicuous. "Conspicuous" shall have the meaning set forth in subdivision (a) (14) of § 59.1-501.2. If a single advertisement consists of multiple pages, folds, or faces, the disclosure requirement applies only to one page, fold, or face. In a television advertisement used to promote motor vehicle title loans, the visual disclosure legend shall include 20 scan lines in size. In a radio advertisement or advertisement communicated by telephone used to promote motor vehicle title loans, the disclosure statement shall last at least two seconds and the statement shall be spoken so that its contents may be easily understood.

2010, c. 477, § 6.1-498.



§ 6.2-2219. Suspension or revocation of license

A. The Commission may suspend or revoke any license issued under this chapter upon any of the following grounds:

1. Any ground for denial of a license under this chapter;

2. Any violation of the provisions of this chapter or regulations adopted by the Commission pursuant thereto, or a violation of any other law or regulation applicable to the conduct of the licensee's business;

3. A course of conduct consisting of the failure to perform written agreements with borrowers;

4. Conviction of a felony or misdemeanor involving fraud, misrepresentation, or deceit;

5. Entry of a judgment against the licensee involving fraud, misrepresentation, or deceit;

6. Entry of a federal or state administrative order against the licensee for violation of any law or any regulation applicable to the conduct of his business;

7. Refusal to permit an investigation or examination by the Commission;

8. Failure to pay any fee or assessment imposed by this chapter; or

9. Failure to comply with any order of the Commission.

B. For the purposes of this section, acts of any officer, director, member, partner, trustee, beneficiary, or principal shall be deemed acts of the licensee.

2010, c. 477, § 6.1-499.



§ 6.2-2220. Cease and desist orders

If the Commission determines that any person has violated any provision of this chapter or any regulation adopted by the Commission pursuant thereto, or violated any other law or regulation applicable to the conduct of a licensee's business, the Commission may, upon 21 days' notice in writing, order such person to cease and desist from such practices and to comply with the provisions of this chapter. The notice shall be sent by certified mail to the principal place of business of such person or other address authorized under § 12.1-19.1 and shall state the grounds for the contemplated action. Within 14 days of mailing the notice, the person or persons named therein may file with the Clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not issue a cease and desist order except based upon findings made at such hearing. Such hearing shall be conducted in accordance with the Commission's Rules of Practice and Procedure. The Commission may enforce compliance with any order issued under this section by imposition and collection of such fines and penalties as may be prescribed by law.

2010, c. 477, § 6.1-500.



§ 6.2-2221. Notice of proposed suspension or revocation

The Commission shall not revoke or suspend the license of any person licensed under this chapter upon any of the grounds set forth in § 6.2-2219 until it has given the licensee 21 days' notice in writing of the reasons for the proposed revocation or suspension and an opportunity to introduce evidence and be heard. The notice shall be sent by certified mail to the principal place of business of the licensee or other address authorized under § 12.1-19.1 and shall state with particularity the grounds for the contemplated action. Within 14 days of mailing the notice, the person or persons named therein may file with the Clerk of the Commission a written request for a hearing. If a hearing is requested, the Commission shall not suspend or revoke the license except based upon findings made at such hearing. The hearing shall be conducted in accordance with the Commission's Rules of Practice and Procedure.

2010, c. 477, § 6.1-501.



§ 6.2-2222. Fines for violations

In addition to the authority conferred under §§ 6.2-2219 and 6.2-2220, the Commission may impose a fine or penalty not exceeding $1,000 upon any person who it determines, in proceedings commenced in accordance with the Commission's Rules of Practice and Procedure, has violated any of the provisions of this chapter or regulations promulgated by the Commission pursuant thereto, or violated any other law or regulation applicable to the conduct of a licensee's business. For the purposes of this section, each separate violation shall be subject to the fine or penalty herein prescribed and, in the case of a violation of § 6.2-2201, each loan made or arranged shall constitute a separate violation.

2010, c. 477, § 6.1-502



§ 6.2-2223. Criminal penalty

Any person violating § 6.2-2201 shall, upon conviction, be guilty of a Class 1 misdemeanor. For the purposes of this section, each violation shall constitute a separate offense.

2010, c. 477, § 6.1-503.



§ 6.2-2224. Validity of noncompliant loan agreement

If any provision of a motor vehicle title loan agreement violates a requirement of this chapter, such provision shall be unenforceable against the borrower.

2010, c. 477, § 6.1-504.



§ 6.2-2225. Application of chapter to Internet loans

The provisions of this chapter, including specifically the licensure requirements of § 6.2-2201, shall apply to persons making motor vehicle title loans over the Internet to Virginia residents or any individuals in Virginia, whether or not the person making the loan maintains a physical presence in the Commonwealth.

2010, c. 477, § 6.1-505; 2011, c. 418.



§ 6.2-2226. Authority of Attorney General; referral by Commission to Attorney General

A. If the Commission determines that a person is in violation of, or has violated, any provision of this chapter, the Commission may refer the information to the Attorney General and may request that the Attorney General investigate such violations. In the case of such referral, the Attorney General is hereby authorized to seek to enjoin violations of this chapter. The circuit court having jurisdiction may enjoin such violations notwithstanding the existence of an adequate remedy at law.

B. Upon such referral of the Commission, the Attorney General may also seek, and the circuit court may order or decree, damages and such other relief allowed by law, including restitution to the extent available to borrowers under applicable law. Persons entitled to any relief as authorized by this section shall be identified by order of the court within 180 days from the date of the order permanently enjoining the unlawful act or practice.

C. In any action brought by the Attorney General by virtue of the authority granted in this section, the Attorney General shall be entitled to seek reasonable attorney fees and costs.

2010, c. 477, § 6.1-506.



§ 6.2-2227. Violation of the Virginia Consumer Protection Act

Any violation of the provisions of this chapter shall constitute a prohibited practice in accordance with § 59.1-200 and shall be subject to any and all of the enforcement provisions of the Virginia Consumer Protection Act (§ 59.1-196 et seq.).

2010, c. 477, § 6.1-507.



§ 6.2-2300. Definitions

As used in this chapter, unless the context requires otherwise:

"Box" or "safe deposit box" means any safe or box that is available for rent within the vaults of a company.

"Company" means a bank, trust company, or other entity conducting the business of renting safe deposit boxes.

"Lessee" means the person renting a box from a company.

2010, c. 794.



§ 6.2-2301. Access to joint safe deposit box

When a box is rented from any company transacting business in the Commonwealth under the name of two or more persons with (i) the right of access being given to either or (ii) access to either the survivor or survivors of such persons, any one or more of such persons, whether the other or others be living or not shall have the right of access to the box and may remove therefrom its contents. In the case of such a removal, the company shall be exempt from any liability for permitting such person access thereto.

Code 1950, § 6-264; 1966, c. 584, § 6.1-332; 2010, c. 794.



§ 6.2-2302. Limited access to safe deposit box upon death of lessee

A. Upon (i) the death of the sole lessee of a box or (ii) the death of a lessee of a box rented under the name of two or more persons upon proof satisfactory to the company that no then co-lessee is reasonably available for access to the box, the company may permit limited access to the box by the spouse or next of kin of the deceased lessee, a court clerk, or other interested person for the limited purpose of looking for a will or other testamentary instruments.

B. The company may require proof of death as it deems necessary prior to permitting access to a box.

C. Access to a box shall be under the supervision of a designated officer or employee of the company, and nothing shall be removed from the box except the will or testamentary instrument for transmission to the appropriate clerk.

D. The company shall (i) make a photocopy of any document removed from a box pursuant to this section, (ii) place the copy in the box prior to delivering the original to any person, and (iii) not be liable except for acting in bad faith or for permitting the removal from the safe deposit box of items other than the will or other testamentary instrument of the deceased lessee.

1984, c. 446, § 6.1-332.1; 2002, c. 312; 2003, c. 269; 2010, c. 794.



§ 6.2-2303. Limited access to safe deposit box upon incapacity of lessee

A. Upon receiving a letter from a licensed physician that in his professional opinion an individual, who is the sole lessee of a box, is incapable of receiving and evaluating information effectively or responding to people, events, or environments to such an extent that the individual lacks the capacity:

1. To manage property or financial affairs or provide for his support or for the support of his legal dependents without the assistance or protection of another, the company may permit access to such box for the limited purpose of looking for a power of attorney executed by the lessee that relates to the management of his property or financial affairs; or

2. To meet the essential requirements for his health, care, safety, or therapeutic needs without the assistance or protection of another, the company may permit access to the box for the limited purpose of looking for an advance medical directive executed by the lessee.

B. Such access shall only be granted to the lessee's guardian, conservator, spouse or next of kin or to a person asserting a knowledge or belief:

1. If the access is sought pursuant to subdivision A 1, that he is named as an agent in a power of attorney believed to be in the box; or

2. If the access is sought pursuant to subdivision A 2, that he is named as an agent in an advance medical directive believed to be in the box.

C. Access to a box shall be under the supervision of a designated officer or employee of the company, and nothing shall be removed from the box except (i) if the access is sought pursuant to subdivision A 1, the power of attorney for transmission to a person named as agent therein or (ii) if the access is sought pursuant to subdivision A 2, the advance medical directive for transmission to a person named as agent therein or in the absence of such a person, to the lessee's attending physician to be made a part of the lessee's medical records.

D. If the box is co-leased, the company may permit entry into the box by the same persons and under the same circumstances and terms as specified above, upon proof satisfactory to it that the then co-lessees are not reasonably available for access to the box.

E. The company shall (i) make a photocopy of any document removed from a box pursuant to this section, (ii) place the copy in the box prior to delivering the original to any person, and (iii) not be liable except for acting in bad faith or for permitting the removal of other items from the box.

1984, c. 446, § 6.1-332.1; 2002, c. 312; 2003, c. 269; 2010, c. 794.



§ 6.2-2304. Duty to deny access to safe deposit boxes under certain conditions

A. As used in this section, unless the context requires otherwise:

"Creditor" means (i) a judgment creditor, (ii) a plaintiff who has obtained a pre-judgment attachment order, or (iii) an appropriate federal or state tax official.

"Defendant" means the lessee of a box who is named as defendant, judgment debtor, or taxpayer in a notice of proceeding.

"Notice of proceeding" means a notice of (i) lien of fieri facias, (ii) other process under §§ 8.01-474, 8.01-478, 8.01-479, 8.01-501 through 8.01-504, and § 58.1-1804, 58.1-2020, or 58.1-3952, (iii) levy for federal taxes, or (iv) attachment that states the office of the company where a box rented by the defendant is located.

B. If a company is served with a notice of proceeding with respect to a box, the company shall deny the defendant access to the box leased in the name of the defendant unless otherwise directed by an appropriate court or the judgment creditor.

C. If the notice of proceeding names less than all of the co-lessees of a box and:

1. If the rental contract so provides, the company may deny all co-lessees access to the box, unless otherwise directed by an appropriate court or the judgment creditor. The company may allow access to such co-lessee if in so doing the company complies with the requirements of subdivision 2 as if the rental contract did not provide for denial of access to co-lessees not named in the notice of proceeding; and

2. If the rental contract does not provide for denial of access to co-lessees not named in the notice of proceeding, the company shall not deny access to any co-lessee not named in the notice of proceeding if the co-lessee (i) is given notice by the company that if the co-lessee knowingly removes from the box any property subject to the notice of proceeding, the co-lessee shall be deemed guilty of larceny, (ii) is given a copy of the notice of proceeding, and (iii) signs and delivers to the company a written acknowledgment of receipt of such notices.

Code 1950, § 6-264.1; 1956, c. 82; 1966, c. 584, § 6.1-333; 1968, c. 574; 1992, c. 17; 2010, c. 794.



§ 6.2-2305. Notice to lessee upon nonpayment of rent

Whenever any amount due for the use of any box of any company shall remain unpaid for a period of one year, the company may, at the expiration of such period, send to the lessee of the box a notice in writing by registered or certified mail, postage prepaid, at his last known post-office address, notifying the lessee that if the amount due for the rental of the box is not paid within 60 days from the date of sending the notice, the company will cause the box to be opened and the contents thereof to be inventoried, sealed, and placed in one of the general safes or boxes of the company.

Code 1950, § 6-263; 1966, c. 584, § 6.1-331; 1993, c. 62; 1997, c. 129; 2010, c. 794.



§ 6.2-2306. Opening box; marking contents

Upon the expiration of 60 days from the date of mailing the notice required by § 6.2-2305 and the failure within such period of the lessee of the box according to the records of the company to pay the amount due for the rental thereof, together with any charges for which the rental agreement provides, the company may, in the presence of two company employees, one of whom shall be a notary public, cause the box to be opened and the contents thereof, if any, to be removed, inventoried, and sealed up by the notary public in a package. The notary public shall distinctly mark upon the package the name of the lessee of the box according to the records of the company and the date of removal of the property.

Code 1950, § 6-265; 1966, c. 584, § 6.1-334; 2003, c. 437; 2010, c. 794.



§ 6.2-2307. Disposition of contents

When a package has been marked for identification by a notary public as required under the provisions of § 6.2-2306, it shall, in the presence of an officer of the company, be placed by the notary public in one of the general safes or boxes of the company. The lessee shall be liable to the company for storage of the package at a rental rate that does not exceed the original rental of the box that was opened. The package shall remain in such general safe or box for a period of not less than two years, unless sooner removed by the lessee.

Code 1950, § 6-266; 1966, c. 584, § 6.1-335; 2010, c. 794.



§ 6.2-2308. Certificate of notary public

A. The notary public who placed a package in one of the general safes or boxes of the company as required under the provisions of § 6.2-2307 shall, upon doing so, file with the company a certificate, under seal, which shall set out the date of the opening of such box, the name of the lessee of the box, and a list of the contents, if any. The certificate shall be sworn to by the notary public and shall be prima facie evidence of the facts therein set forth in all legal proceedings wherein evidence of such facts would be admissible.

B. The company shall mail a copy of such certificate within 10 days after its filing, to the lessee of the box at his last known post-office address, by registered or certified mail, return receipt requested. The company shall include in its mailing of the copy of the certificate a notice that the contents will be kept, at the expense of the lessee, in a general safe or box in the vaults of the company for a period of not less than two years, unless sooner removed by the lessee.

Code 1950, § 6-267; 1966, c. 584, § 6.1-336; 1997, c. 129; 2010, c. 794.



§ 6.2-2309. Subsequent right of lessee to contents

At any time after the mailing of the notice as required by § 6.2-2308 and before the expiration of two years, the lessee may require the delivery of the contents of the box as shown by the certificate, upon payment of all rentals due at the time of opening the box, the cost of opening the box, the fees of the notary public for issuing his certificate thereon, and all charges accrued during the period the contents remained in the general safe or box of the company, together with any charges for which the rental agreement provides.

Code 1950, § 6-268; 1966, c. 584, § 6.1-337; 2010, c. 794.



§ 6.2-2310. Sale of contents after two years

A. After the expiration of two years from the time of mailing the certificate provided for in § 6.2-2308, if the lessee has not obtained delivery of the contents, the company shall:

1. Mail in a securely closed envelope, by registered or certified mail, return receipt requested, addressed to the lessee at his last known post-office address, a notice stating that two years have elapsed since the opening of the box and the mailing of the certificate, and that the company will sell all the property or articles of value set out in the certificate at a time and place stated in the notice, which time shall be not less than 60 days after the date of mailing such notice. The notice shall also state the amount due for rental, up to the time of opening the box, the cost of opening the box, and the further cost of safekeeping of its contents for the period since the opening of the safe or box; and

2. Publish twice a notice of the time and place of the sale, not more than 20 days prior to the sale, in a newspaper published in the locality where the sale will be held. If there is no newspaper published in the locality, then in a newspaper published in the locality nearest thereto having a newspaper.

B. Unless the lessee pays, on or before the day stated in the notice, all such sums, and all the charges accruing to the time of payment, together with any charges for which the rental agreement provides, the company may sell all the property or articles of value set out in such certificate for cash, at public auction, at the time and place stated in such notice.

Code 1950, § 6-269; 1966, c. 584, § 6.1-338; 1997, c. 129; 2010, c. 794.



§ 6.2-2311. Disposition of proceeds of sale

From the proceeds of any sale held pursuant to the provisions of § 6.2-2310, the company shall deduct all its charges, as stated in such notice, together with any further charges that shall have accrued since the mailing thereof, including reasonable expenses for notices, advertising and sale, together with any charges for which the rental agreement provides. The balance, if any, of such proceeds shall be deposited to the credit of the lessee and shall be paid to the lessee or his assignee or legal representative, on demand and upon production of satisfactory evidence of identity. The company shall be liable to the lessee for interest on any balance so deposited at the annual rate of three percent.

Code 1950, § 6-270; 1966, c. 584, § 6.1-339; 2010, c. 794.



§ 6.2-2312. Rental for storage unpaid for three years

If a company has received for safekeeping from any person any package or box to be stored in its general vault, and the rental for such storage shall have remained unpaid for a period of three years, the company shall have the right to open such package or box and to have the contents thereof inventoried, upon compliance substantially with the procedure as to witnesses, notices, and certificates provided for the opening of any box in §§ 6.2-2305 through 6.2-2308. If the rental or other charges for the safekeeping of such package or box and the charges incident to the opening of the same remain unpaid for a period of two years from the date of such opening, the contents thereof may be sold upon compliance substantially with the procedure provided for the sale of the contents of any box in § 6.2-2310, and the proceeds of such sale shall be treated in the same manner provided for the treatment of the proceeds of sale of the contents of any box in § 6.2-2311.

Code 1950, § 6-273; 1966, c. 584, § 6.1-342; 2010, c. 794.



§ 6.2-2313. Documents having pretium affectionis

Whenever the contents of any box opened under the provisions of this chapter shall consist either wholly or in part of documents, letters, or other papers of a private nature, or articles having a pretium affectionis, such documents, letters, papers, or articles shall not be sold, but shall be retained by the company, without liability.

Code 1950, § 6-271; 1966, c. 584, § 6.1-340; 2010, c. 794.



§ 6.2-2314. Provisions confer cumulative remedy

The provisions of this chapter shall not (i) preclude any other remedy existing for the enforcement of the claims of a company against the person in whose name the box is rented, nor (ii) bar the right of the company to recover the unpaid portion of the debt from the proceeds of the sale of the property deposited with it.

Code 1950, § 6-272; 1966, c. 584, § 6.1-341; 2010, c. 794.



§ 6.2-2400. Definition

As used in this chapter:

"Securitization transaction" means a transaction relating to the issuance or transfer by a special purpose entity of beneficial interests or undivided interests, which entitle their holders to receive payments or other distributions that depend primarily on the cash flow from assets, including financial assets and other credit exposures, in which that special purpose entity has rights or the power to transfer rights.

2004, c. 600, § 6.1-473; 2010, c. 794.



§ 6.2-2401. Securitization transactions; no interest retained by transferor

Notwithstanding any other provision of law, including § 8.9A-623, to the extent set forth in the transaction documents relating to a securitization transaction:

1. Any property, assets, or rights purported to be transferred, in whole or in part, in the securitization transaction shall be deemed to no longer be the property, assets, or rights of the transferor;

2. A transferor in the securitization transaction, its creditors or, in any insolvency proceeding with respect to the transferor or the transferor's property, a bankruptcy trustee, receiver, debtor, debtor in possession, or similar person, to the extent the issue is governed by the laws of the Commonwealth, shall have no rights, legal or equitable, whatsoever to reacquire, reclaim, recover, repudiate, disaffirm, redeem, or recharacterize as property of the transferor any property, assets, or rights purported to be transferred, in whole or in part, by the transferor; and

3. In the event of a bankruptcy, receivership, or other insolvency proceeding with respect to the transferor or the transferor's property, to the extent the issue is governed by the laws of the Commonwealth, such property, assets, and rights shall not be deemed to be part of the transferor's property, assets, rights, or estate.

2004, c. 600, § 6.1-473; 2010, c. 794.



§ 6.2-2402. Treatment of securitization transactions

Nothing contained in this chapter shall:

1. Be deemed to require any securitization transaction to be treated as a sale for federal or state tax purposes or to preclude the treatment of any securitization transaction as debt for federal or state tax purposes or to change any applicable laws relating to the perfection and priority of security or ownership interests of persons other than the transferor, hypothetical lien creditor or, in the event of a bankruptcy, receivership or other insolvency proceeding with respect to the transferor or its property, a bankruptcy trustee, receiver, debtor, debtor in possession, or similar person; or

2. Change the tax treatment of securitization transactions that take place pursuant to this chapter.

2004, c. 600, § 6.1-473; 2010, c. 794.



§ 6.2-2500. Definitions

As used in this chapter, unless the context requires a different meaning:

"Applicant" means a customer who applies for a refund anticipation loan through a facilitator.

"Borrower" means an applicant who receives a refund anticipation loan through a facilitator.

"Customer" means an individual for whom tax preparation services are performed.

"Facilitator" means a person who receives or accepts for delivery an application for a refund anticipation loan, delivers a check in payment of refund anticipation loan proceeds, or in any other manner acts to allow the making of a refund anticipation loan. "Facilitator" does not include a bank, thrift, savings association, industrial bank, or credit union, operating under the laws of the United States or the Commonwealth, an affiliate that is a servicer for such an entity, or any person who acts solely as an intermediary and does not deal with an applicant in the making of the refund anticipation loan.

"Refund anticipation loan" means a loan, whether provided through a facilitator or by another entity such as a financial institution, in anticipation of, and whose payment is secured by, a customer's federal or state income tax refund or by both.

"Refund anticipation loan fee" means any fee, charge, or other consideration imposed by a lender or a facilitator for a refund anticipation loan. The term does not include any fee, charge, or other consideration usually imposed by a facilitator in the ordinary course of business for nonloan services, such as fees for preparing tax returns and fees for the electronic filing of tax returns.

"Refund anticipation loan fee schedule" means a list or table of refund anticipation loan fees that (i) includes three or more representative refund anticipation loan amounts; (ii) lists separately each fee or charge imposed, as well as a total of all fees imposed, related to the making of a refund anticipation loan; and (iii) includes, for each representative loan amount, the estimated annual percentage rate calculated under the guidelines established by the federal Truth in Lending Act (15 U.S.C. § 1601 et seq.).

"Tax return" means a return, declaration, statement, refund claim, or other document required to be made or filed in connection with state or federal income taxes.

2006, c. 399, § 6.1-474; 2010, c. 794.



§ 6.2-2501. Advertising; posting refund anticipation loan fee schedules; and disclosures

A. Any facilitator who advertises the availability of a refund anticipation loan shall not directly or indirectly represent the loan as a customer's actual refund. Any advertisement that mentions a refund anticipation loan shall state conspicuously that it is a loan and that a fee or interest will be charged by the lending institution. The advertisement shall also disclose the name of the lending institution.

B. Every facilitator who offers to facilitate, or who facilitates, a refund anticipation loan to a customer shall post a refund anticipation loan fee schedule showing the current fees for refund anticipation loans facilitated at the office, for the electronic filing of a customer's tax return, for setting up a refund account, and any other related activities necessary to receive a refund anticipation loan. The refund anticipation loan fee schedule also shall include a statement indicating that a customer may have the tax return filed electronically without also obtaining a refund anticipation loan.

C. The refund anticipation loan fee schedule required by subsection B shall be made in not less than 28-point type on a document measuring not less than 16 inches by 20 inches. The postings required in this section shall be displayed in a prominent location at each office where any facilitator is offering to facilitate or is facilitating a refund anticipation loan.

D. Prior to an applicant completing a refund anticipation loan application, a facilitator that offers to facilitate a refund anticipation loan shall provide to the applicant a disclosure clearly setting forth the following:

1. The refund anticipation loan fee schedule;

2. That a refund anticipation loan is a loan and is not the applicant's actual income tax refund;

3. That a customer can file an income tax return electronically without applying for a refund anticipation loan;

4. The average amount of time, according to the Internal Revenue Service, within which a customer who does not obtain a refund anticipation loan can expect to receive a refund if a customer's return is filed or mailed as follows:

a. Filed electronically and the refund is deposited directly into a customer's bank account or mailed to a customer; and

b. Mailed to the Internal Revenue Service and the refund is deposited directly into a customer's bank account or mailed to a customer;

5. That the Internal Revenue Service does not guarantee that it will pay the full amount of the anticipated refund and it does not guarantee a specific date that a refund will be deposited into a customer's bank account or mailed to a customer;

6. That the borrower is responsible for the repayment of the refund anticipation loan and the related fees in the event that the tax refund is not paid or not paid in full;

7. The estimated time within which the loan proceeds will be disbursed to the borrower if the loan is approved; and

8. The fee that will be charged, if any, if the applicant's loan is not approved.

E. Prior to consummating a refund anticipation loan transaction, a facilitator shall provide to the applicant, in either written or electronic form, the following:

1. The estimated total fees for obtaining the refund anticipation loan;

2. The estimated annual percentage rate for the applicant's refund anticipation loan, using the guidelines established under the federal Truth in Lending Act (15 U.S.C. § 1601 et seq.); and

3. The various costs, fees, and finance charges, if applicable, associated with receiving a refund by mail or by direct deposit directly from the Internal Revenue Service, a refund anticipation loan, a refund anticipation check, or any other refund settlement options facilitated by the facilitator.

F. When an application involves more than one applicant, a disclosure pursuant to this section need only be given to one of the applicants applying for the refund anticipation loan.

2006, c. 399, §§ 6.1-475, 6.1-476; 2010, c. 794.



§ 6.2-2502. Prohibited activities

Any facilitator who offers to facilitate, or who facilitates, a refund anticipation loan shall not:

1. Require a customer to enter into a loan arrangement in order to complete a tax return;

2. Misrepresent a material factor or condition of a refund anticipation loan;

3. Fail to process the application for a refund anticipation loan promptly after an applicant applies for the loan; or

4. Engage in any transaction, practice, or course of business that operates a fraud upon any person in connection with a refund anticipation loan.

2006, c. 399, § 6.1-476; 2010, c. 794.



§ 6.2-2503. Right of rescission

A borrower who obtains a refund anticipation loan may rescind the loan, on or before the close of business on the next day of business, by either returning the original check issued for the loan or providing the amount of the loan in cash to the lender or the facilitator. The facilitator may not charge the borrower a fee for rescinding the loan or a refund anticipation loan fee if the loan is rescinded but may charge the customer a fee for establishing and administering a bank account to electronically receive and distribute the refund.

2006, c. 399, § 6.1-477; 2010, c. 794.



§ 6.2-2504. Preemption of local laws

This chapter shall preempt and be exclusive of all ordinances of any locality relating to refund anticipation loans. This section shall be given retroactive and prospective effect.

2006, c. 399, § 6.1-478; 2010, c. 794.



§ 6.2-2505. Violations; enforcement

Any violation of the provisions of this chapter shall constitute a prohibited practice under the provisions of § 59.1-200 and shall be subject to any and all of the enforcement provisions of the Virginia Consumer Protection Act (§ 59.1-196 et seq.).

2006, c. 399, § 6.1-479; 2010, c. 794.






Title 8.01 - Civil Remedies and Procedure

§ 8.01-1. How proceedings may be in actions pending when title takes effect

Except as may be otherwise provided in § 8.01-256 of Chapter 4 (§ 8.01-228 et seq.) (Limitations of Actions), all provisions of this title shall apply to causes of action which arose prior to the effective date of any such provisions; provided, however, that the applicable law in effect on the day before the effective date of the particular provisions shall apply if in the opinion of the court any particular provision (i) may materially change the substantive rights of a party (as distinguished from the procedural aspects of the remedy) or (ii) may cause the miscarriage of justice.

Code 1950, § 8-2; 1977, c. 617.



§ 8.01-1.1. References to former sections, articles and chapters of Title 8 and other titles

Whenever in this title any of the conditions, requirements, provisions or contents of any section, article or chapter of Title 8 or any other title of this Code as such titles existed prior to October 2, 1977, are transferred in the same or in modified form to a new section, article or chapter of this title or any other title of this Code and whenever any such former section, article or chapter is given a new number in this or any other title, all references to any such former section, article or chapter of Title 8 or such other title appearing elsewhere in this Code than in this title shall be construed to apply to the new or renumbered section, article or chapter containing such conditions, requirements, provisions or contents or portions thereof.

1978, c. 422.



§ 8.01-2. General definitions for this title

As used in this title, unless the context otherwise requires, the term:

1. "Action" and "suit" may be used interchangeably and shall include all civil proceedings whether upon claims at law, in equity, or statutory in nature and whether in circuit courts or district courts;

2. "Decree" and "judgment" may be used interchangeably and shall include orders or awards;

3. "Fiduciary" shall include any one or more of the following:

a. guardian,

b. committee,

c. trustee,

d. executor,

e. administrator, and administrator with the will annexed,

f. curator of the will of any decedent, or

g. conservator;

4. "Rendition of a judgment" means the time at which the judgment is signed and dated;

5. "Person" shall include individuals, a trust, an estate, a partnership, an association, an order, a corporation, or any other legal or commercial entity;

6. "Person under a disability" shall include:

a. a person convicted of a felony during the period he is confined;

b. an infant;

c. an incapacitated person as defined in § 64.2-2000;

d. an incapacitated ex-service person under § 64.2-2016; or

e. any other person who, upon motion to the court by any party to an action or suit or by any person in interest, is determined to be (i) incapable of taking proper care of his person, or (ii) incapable of properly handling and managing his estate, or (iii) otherwise unable to defend his property or legal rights either because of age or temporary or permanent impairment, whether physical, mental, or both. Such impairment may also include substance abuse as defined in § 37.2-100;

7. "Sheriff" shall include deputy sheriffs and such other persons designated in § 15.2-1603;

8. "Summons" and "subpoena" may be used interchangeably and shall include a subpoena duces tecum for the production of documents and tangible things;

9. "Court of equity," "law and equity court," "law and chancery court," "chancery court," "corporation court," "the chancery side," "court exercising powers in chancery," "court with equitable jurisdiction," and "receivership court" shall mean the circuit court when entertaining equitable claims;

10. A "motion for judgment," "bill," "bill of complaint," or "bill in equity" shall mean a complaint in a civil action, as provided in the Rules of Supreme Court of Virginia;

11. "Equity practice," "equity procedure," "chancery practice," and "chancery procedure" shall mean practice and procedure in a civil action as prescribed by this Code and the Rules of Supreme Court of Virginia.

1977, c. 617; 1988, c. 37; 1997, c. 921; 2005, cc. 681, 716.



§ 8.01-3. Supreme Court may prescribe rules; effective date and availability; indexed, and annotated; effect of subsequent enactments of General Assembly

A. The Supreme Court, subject to §§ 17.1-503 and 16.1-69.32, may, from time to time, prescribe the forms of writs and make general regulations for the practice in all courts of the Commonwealth; and may prepare a system of rules of practice and a system of pleading and the forms of process and may prepare rules of evidence to be used in all such courts. This section shall be liberally construed so as to eliminate unnecessary delays and expenses.

B. New rules and amendments to rules shall not become effective until 60 days from adoption by the Supreme Court, and shall be made available to all courts, members of the bar, and the public.

C. The Virginia Code Commission shall publish and cause to be properly indexed and annotated the rules adopted by the Supreme Court, and all amendments thereof by the Court, and all changes made therein pursuant to subsection D.

D. The General Assembly may, from time to time, by the enactment of a general law, modify or annul any rules adopted or amended pursuant to this section. In the case of any variance between a rule and an enactment of the General Assembly such variance shall be construed so as to give effect to such enactment.

E. Any amendment or addition to the rules of evidence shall be adopted by the Supreme Court on or before November 15 of any year and shall become effective on July 1 of the following year unless the General Assembly modifies or annuls any such amendment or addition by enactment of a general law. Notwithstanding the foregoing, the Supreme Court, at any time, may amend the rules to conform with any enactment of the General Assembly and correct unmistakable printer's errors, misspellings, unmistakable errors to statutory cross-references, and other unmistakable errors in the rules of evidence.

F. When any rule contained in the rules of evidence is derived from one or more sections of the Code of Virginia, the Supreme Court shall include a citation to such section or sections in the title of the rule.

Code 1950, §§ 8-1, 8-1.1, 8-1.2, 8-86.1; 1950, p. 3; 1952, c. 234; 1954, c. 333; 1971, Ex. Sess., c. 2; 1972, c. 856; 1977, c. 617; 1979, c. 658; 1984, c. 524; 2003, c. 280; 2012, cc. 688, 708.



§ 8.01-4. District courts and circuit courts may prescribe certain rules

The district courts and circuit courts may, from time to time, prescribe rules for their respective districts and circuits. Such rules shall be limited to those rules necessary to promote proper order and decorum and the efficient and safe use of courthouse facilities and clerks' offices. No rule of any such court shall be prescribed or enforced which is inconsistent with this statute or any other statutory provision, or the Rules of Supreme Court or contrary to the decided cases, or which has the effect of abridging substantive rights of persons before such court. Any rule of court which violates the provisions of this section shall be invalid.

The courts may prescribe certain docket control procedures which shall not abridge the substantive rights of the parties nor deprive any party the opportunity to present its position as to the merits of a case solely due to the unfamiliarity of counsel of record with any such docket control procedures. No civil matter shall be dismissed with prejudice by any district or circuit court for failure to comply with any rule created under this section.

Code 1950, § 8-1.3; 1970, c. 366; 1977, c. 617; 1999, c. 839; 2000, c. 803; 2014, c. 348.



§ 8.01-4.1. How jurisdiction determined when proceeding is on penal bond

When a proceeding before a court is on a penal bond, with condition for the payment of money, the jurisdiction shall be determined as if the undertaking to pay such money had been without a penalty. And when jurisdiction depends on the amount of a judgment, if it be on such a bond, the jurisdiction shall be determined by the sum, payment whereof will discharge the judgment.

Code 1950, § 8-3; 1977, c. 617.



§ 8.01-4.2. Who may execute bond for obtaining writ or order

A bond for obtaining any writ or order may be executed by any person with sufficient surety, though neither be a party to the case.

Code 1950, § 8-4; 1977, c. 617.



§ 8.01-4.3. Unsworn declarations under penalty of perjury; penalty

If a matter in any judicial proceeding or administrative hearing is required or permitted to be established by a sworn written declaration, verification, certificate, statement, oath, or affidavit, such matter may, with like force and effect, be evidenced, by the unsworn written declaration, certificate, verification, or statement, which is subscribed by the maker as true under penalty of perjury, and dated, in substantially the following form:

"I declare (or certify, verify or state) under penalty of perjury that the foregoing is true and correct."
This section shall not apply to a deposition, an oath of office, or an oath required to be taken before a specified official other than a notary public.

2005, c. 423.



§ 8.01-5. Effect of nonjoinder or misjoinder; limitation on joinder of insurance company

A. No action or suit shall abate or be defeated by the nonjoinder or misjoinder of parties, plaintiff or defendant, but whenever such nonjoinder or misjoinder shall be made to appear by affidavit or otherwise, new parties may be added and parties misjoined may be dropped by order of the court at any time as the ends of justice may require.

B. Nothing in this section shall be construed to permit the joinder of any insurance company on account of the issuance to any party to a cause of any policy or contract of liability insurance, or on account of the issuance by any such company of any policy or contract of liability insurance for the benefit of or that will inure to the benefit of any party to any cause.

Code 1950, § 8-96; 1954, c. 333; 1977, c. 617.



§ 8.01-6. Amending pleading; relation back to original pleading

A misnomer in any pleading may, on the motion of any party, and on affidavit of the right name, be amended by inserting the right name. An amendment changing the party against whom a claim is asserted, whether to correct a misnomer or otherwise, relates back to the date of the original pleading if (i) the claim asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth in the original pleading, (ii) within the limitations period prescribed for commencing the action against the party to be brought in by the amendment, that party or its agent received notice of the institution of the action, (iii) that party will not be prejudiced in maintaining a defense on the merits, and (iv) that party knew or should have known that but for a mistake concerning the identity of the proper party, the action would have been brought against that party.

Code 1950, § 8-97; 1954, c. 333; 1977, c. 617; 1990, c. 80; 1996, c. 693; 2004, cc. 141, 326.



§ 8.01-6.1. Amendment of pleading changing or adding a claim or defense; relation back

Subject to any other applicable provisions of law, an amendment of a pleading changing or adding a claim or defense against a party relates back to the date of the original pleadings for purposes of the statute of limitations if the court finds (i) the claim or defense asserted in the amended pleading arose out of the conduct, transaction or occurrence set forth in the original pleading, (ii) the amending party was reasonably diligent in asserting the amended claim or defense, and (iii) parties opposing the amendment will not be substantially prejudiced in litigating on the merits as a result of the timing of the amendment. In connection with such an amendment, the trial court may grant a continuance or other relief to protect the parties. This section shall not apply to eminent domain or mechanics' lien claims or defenses.

1996, c. 693.



§ 8.01-6.2. Amendment of pleading; relation back to original pleading; confusion in trade name

A. A pleading which states a claim against a party whose trade name or corporate name is substantially similar to the trade name or corporate name of another entity may be amended at any time by inserting the correct party's name, if such party or its agent had actual notice of the claim prior to the expiration of the statute of limitations for filing the claim.

B. In the event that suit is filed against the estate of a decedent, and filed within the applicable statute of limitations, naming the proper name of estate of the deceased and service is effected or attempted on an individual or individuals as executor, administrator or other officers of the estate, such filing tolls the statute of limitations for said claim in the event the executor, administrator or other officers of the estate are unable to legally receive service at the time service was attempted, or defend suit because their authority as executor, administrator or other officer of the estate excludes defending said actions, or their duties as executor, administrator or other officer of the estate had expired at the time of service or during the time of defending said action.

1999, c. 686.



§ 8.01-6.3. Actions or suits against fiduciaries; style of the case; amendment of pleading

A. In any action or suit required to be prosecuted or defended by or in the name of a fiduciary, including a personal representative, trustee, conservator, or guardian, the style of the case in regard to the fiduciary shall be substantially in the following form: "(Name of fiduciary), (type of fiduciary relationship), (Name of the subject of the fiduciary relationship)."

B. Any pleading filed that does not conform to the requirements of subsection A but otherwise identifies the proper parties shall be amended on the motion of any party or by the court on its own motion. Such amendment relates back to the date of the original pleading.

2010, c. 437.



§ 8.01-7. When court may add new parties to suit

In any case in which full justice cannot be done, or the whole controversy ended, without the presence of new parties to the suit, the court, by order, may direct the clerk to issue the proper process against such new parties, and, upon the maturing of the case as to them, proceed to make such orders or decrees as would have been proper if the new parties had been made parties at the commencement of the suit.

Code 1950, § 8-129; 1977, c. 617.



§ 8.01-8. How minors may sue

Any minor entitled to sue may do so by his next friend. Either or both parents may sue on behalf of a minor as his next friend.

Code 1950, § 8-87; 1977, c. 617; 1998, c. 402.



§ 8.01-9. Guardian ad litem for persons under disability; when guardian ad litem need not be appointed for person under disability

A. A suit wherein a person under a disability is a party defendant shall not be stayed because of such disability, but the court in which the suit is pending, or the clerk thereof, shall appoint a discreet and competent attorney-at-law as guardian ad litem to such defendant, whether the defendant has been served with process or not. If no such attorney is found willing to act, the court shall appoint some other discreet and proper person as guardian ad litem. Any guardian ad litem so appointed shall not be liable for costs. Every guardian ad litem shall faithfully represent the estate or other interest of the person under a disability for whom he is appointed, and it shall be the duty of the court to see that the interest of the defendant is so represented and protected. Whenever the court is of the opinion that the interest of the defendant so requires, it shall remove any guardian ad litem and appoint another in his stead. When, in any case, the court is satisfied that the guardian ad litem has rendered substantial service in representing the interest of the person under a disability, it may allow the guardian reasonable compensation therefor, and his actual expenses, if any, to be paid out of the estate of the defendant. However, if the defendant's estate is inadequate for the purpose of paying compensation and expenses, all, or any part thereof, may be taxed as costs in the proceeding or, in the case of proceedings to adjudicate a person under a disability as an habitual offender pursuant to former § 46.2-351.2 or former § 46.2-352, shall be paid by the Commonwealth out of the state treasury from the appropriation for criminal charges. In a civil action against an incarcerated felon for damages arising out of a criminal act, the compensation and expenses of the guardian ad litem shall be paid by the Commonwealth out of the state treasury from the appropriation for criminal charges. If judgment is against the incarcerated felon, the amount allowed by the court to the guardian ad litem shall be taxed against the incarcerated felon as part of the costs of the proceeding, and if collected, the same shall be paid to the Commonwealth. By order of the court, in a civil action for divorce from an incarcerated felon, the compensation and expenses of the guardian ad litem shall be paid by the Commonwealth out of the state treasury from the appropriation for criminal charges if the crime (i) for which the felon is incarcerated occurred after the date of the marriage for which the divorce is sought, (ii) for which the felon is incarcerated was committed against the felon's spouse, child, or stepchild and involved physical injury, sexual assault, or sexual abuse, and (iii) resulted in incarceration subsequent to conviction and the felon was sentenced to confinement for more than one year. The amount allowed by the court to the guardian ad litem shall be taxed against the incarcerated felon as part of the costs of the proceeding, and if collected, the same shall be paid to the Commonwealth.

B. Notwithstanding the provisions of subsection A or the provisions of any other law to the contrary, in any suit wherein a person under a disability is a party and is represented by an attorney-at-law duly licensed to practice in this Commonwealth, who shall have entered of record an appearance for such person, no guardian ad litem need be appointed for such person unless the court determines that the interests of justice require such appointment; or unless a statute applicable to such suit expressly requires that the person under a disability be represented by a guardian ad litem. The court may, in its discretion, appoint the attorney of record for the person under a disability as his guardian ad litem, in which event the attorney shall perform all the duties and functions of guardian ad litem.

Any judgment or decree rendered by any court against a person under a disability without a guardian ad litem, but in compliance with the provisions of this subsection B, shall be as valid as if the guardian ad litem had been appointed.

Code 1950, §§ 8-88, 8-88.1; 1972, c. 720; 1977, c. 617; 1996, c. 887; 1999, cc. 945, 955, 987; 2001, c. 127; 2003, c. 563.



§ 8.01-10. Joinder of tenants in common

Tenants in common may join or be joined as plaintiffs or defendants.

Code 1950, § 8-90; 1977, c. 617.



§ 8.01-11. Proceedings on writing binding deceased person

A. A bond, note, or other written obligation to a person or persons who, or some of whom, are dead at the time of its execution may be proceeded on in the name of the personal representative of such person, or the survivors or survivor, or of the representative of the last survivor of such persons.

B. If one person bound either jointly or as a partner with another by a judgment, bond, note, or otherwise for the payment of a debt, or the performance or forbearance of an act, or for any other thing, die in the lifetime of such other, the representative of the decedent may be charged in the same manner as the decedent might have been charged, if those bound jointly or as partners, had been bound severally as well as jointly, otherwise than as partners.

Code 1950, §§ 8-92, 8-93; 1977, c. 617.



§ 8.01-12. Suit by beneficial owner when legal title in another

When the legal title to any claim or chose in action, for the enforcement of the collection of which a court of equity has jurisdiction, is in one person and the beneficial equitable title thereto is in another, the latter may either maintain a suit in the name of the holder of the legal title for his use and benefit or in his own name to enforce collection of the same. In either case the beneficial equitable owner shall be deemed the real plaintiff and shall be liable for costs.

Code 1950, § 8-93.1; 1977, c. 617.



§ 8.01-13. Assignee or beneficial owner may sue in own name; certain discounts allowed

The assignee or beneficial owner of any bond, note, writing or other chose in action, not negotiable may maintain thereon in his own name any action which the original obligee, payee, or contracting party might have brought, but, except as provided in § 8.9A-403, shall allow all just discounts, not only against himself, but against such obligee, payee, or contracting party, before the defendant had notice of the assignment or transfer by such obligee, payee, or contracting party, and shall also allow all such discounts against any intermediate assignor or transferor, the right to which was acquired on the faith of the assignment or transfer to him and before the defendant had notice of the assignment or transfer by such assignor or transferor to another.

Code 1950, § 8-94; 1964, c. 219; 1966, c. 396; 1977, c. 617.



§ 8.01-14. Suit against assignor

Any assignee or beneficial owner may recover from any assignor of a writing; but only joint assignors shall be joined as defendants in one action. A remote assignor shall have the benefit of the same defense as if the suit had been instituted by his immediate assignee.

Code 1950, § 8-95; 1977, c. 617.



§ 8.01-15. Suits by and against unincorporated associations or orders

All unincorporated associations or orders may sue and be sued under the name by which they are commonly known and called, or under which they do business, and judgments and executions against any such association or order shall bind its real and personal property in like manner as if it were incorporated.

Code 1950, § 8-66; 1962, c. 250; 1977, c. 617.



§ 8.01-15.1. Anonymous plaintiff; motion for identification; factors to be considered by court

A. In any legal proceeding commenced anonymously, any party may move for an order concerning the propriety of anonymous participation in the proceeding. The trial court may allow maintenance of the proceeding under a pseudonym if the anonymous litigant discharges the burden of showing special circumstances such that the need for anonymity outweighs the public's interest in knowing the party's identity and outweighs any prejudice to any other party. The court may consider whether the requested anonymity is intended merely to avoid the annoyance and criticism that may attend any litigation or is to preserve privacy in a sensitive and highly personal matter; whether identification poses a risk of retaliatory physical or mental harm to the requesting party or to innocent nonparties; the ages of the persons whose privacy interests are sought to be protected; whether the action is against a governmental or private party; and the risk of unfairness to other parties if anonymity is maintained.

B. If the court initially permits a party to proceed anonymously, the issue of the propriety of continued anonymous participation in the proceedings may be raised at any stage of the litigation when circumstances warrant a reconsideration of the issue. In all cases, all parties have the right to know the true identities of all other parties under such provisions of confidentiality as the court may deem appropriate.

C. If the court orders that the anonymous litigant be identified, the pleadings and any relevant dockets shall be reformed to reflect the party's true name, and the identification shall be deemed to relate back to the date of filing of the proceeding by the anonymous party.

D. In any legal proceeding in which a party is proceeding anonymously, the court shall enter appropriate orders to afford all parties the rights, procedures and discovery to which they are otherwise entitled.

2003, c. 572.



§ 8.01-15.2. Servicemembers Civil Relief Act; default judgment

A. Notwithstanding the provisions of § 8.01-428, in any civil action or proceeding in which the defendant does not make an appearance, the court shall not enter a judgment by default until the plaintiff files with the court an affidavit (i) stating whether or not the defendant is in military service and showing necessary facts to support the affidavit; or (ii) if the plaintiff is unable to determine whether or not the defendant is in military service, stating that the plaintiff is unable to determine whether or not the defendant is in military service. Subject to the provisions of § 8.01-3, the Supreme Court shall prescribe the form of such affidavit, or the requirement for an affidavit may be satisfied by a written statement, declaration, verification or certificate, subscribed and certified or declared to be true under penalty of perjury. Any judgment by default entered by any court in any civil action or proceeding in violation of Article 2 of the Servicemembers Civil Relief Act (50 U.S.C. app. § 527 et seq.) may be set aside as provided by the Act. Failure to file an affidavit shall not constitute grounds to set aside an otherwise valid default judgment against a defendant who was not, at the time of service of process or entry of default judgment, a servicemember for the purposes of 50 U.S.C. app. § 502.

B. Where appointment of counsel is required pursuant to 50 U.S.C. app. § 521 or 522, the court may assess attorneys' fees and costs against any party as the court deems appropriate, and shall direct in its order which of the parties to the case shall pay such fees and costs. Such fees and costs shall not be assessed against the Commonwealth unless it is the party that obtains the judgment.

2004, c. 381; 2005, c. 909.



§ 8.01-16. New parties may have continuance

Except in the Supreme Court any new party to a case, whether he be joined or substituted, may in the discretion of the court have a continuance; and the court may allow him to plead anew or amend the pleadings so far as it deems reasonable, but in other respects the case shall proceed to final judgment or decree for or against him, in like manner as if he had been an original party to the case.

Code 1950, § 8-150; 1977, c. 617.



§ 8.01-17. When party whose powers cease is defendant

When the party whose powers cease is defendant, the plaintiff may continue his suit against him to final judgment or decree; provided that a successor in interest may be substituted in accordance with the Rules of Court; and provided further that upon motion the court may order that the suit proceed against the former party as well as the successor.

Code 1950, § 8-152; 1954, c. 333; 1977, c. 617.



§ 8.01-18. When suit discontinued unless revived

If the committee, personal representative, heir, or devisee of the plaintiff or appellant who was a party, or of the decedent whose personal representative was plaintiff or appellant, shall not make a motion for substitution of parties under the applicable Rules of Court within a reasonable time after there may have been a suggestion on the record of the fact making such motion proper, the suit of such plaintiff or appellant shall be discontinued, unless good cause be shown to the contrary.

Code 1950, § 8-153; 1954, c. 333; 1977, c. 617.



§ 8.01-19. Effect of marriage or change of name of party

The marriage of a party shall not cause a suit or action to abate. If a party changes his name, upon affidavit or other proof of the fact, the suit or action shall proceed in the new name, but if the change of name be not suggested before judgment, the judgment shall be as valid, and may be enforced in like manner, as if no such change of name had taken place.

Code 1950, § 8-147; 1973, c. 401; 1977, c. 617.



§ 8.01-20. Effect of marriage, change of name or death on appeal

If at any time after verdict or judgment in the trial court during the pendency of an appeal or before the appeal is granted, the marriage, change of name or death of a party, or any other fact which might otherwise be relied on in abatement occurs, and such fact is suggested or relied on in abatement in the Court of Appeals or the Supreme Court, the court may, in its discretion, take or retain jurisdiction and enter judgment or decree in the case as if such event had not occurred.

Code 1950, § 8-148; 1973, c. 401; 1977, c. 617; 1984, c. 703.



§ 8.01-20.1. Certification of expert witness opinion at time of service of process

Every motion for judgment, counter claim, or third party claim in a medical malpractice action, at the time the plaintiff requests service of process upon a defendant, or requests a defendant to accept service of process, shall be deemed a certification that the plaintiff has obtained from an expert witness whom the plaintiff reasonably believes would qualify as an expert witness pursuant to subsection A of § 8.01-581.20 a written opinion signed by the expert witness that, based upon a reasonable understanding of the facts, the defendant for whom service of process has been requested deviated from the applicable standard of care and the deviation was a proximate cause of the injuries claimed. This certification is not necessary if the plaintiff, in good faith, alleges a medical malpractice action that asserts a theory of liability where expert testimony is unnecessary because the alleged act of negligence clearly lies within the range of the jury's common knowledge and experience.

The certifying expert shall not be required to be an expert witness expected to testify at trial nor shall any defendant be entitled to discover the identity or qualifications of the certifying expert or the nature of the certifying expert's opinions. Should the certifying expert be identified as an expert expected to testify at trial, the opinions and bases therefor shall be discoverable pursuant to Rule 4:1 of the Rules of Supreme Court of Virginia with the exception of the expert's status as a certifying expert.

Upon written request of any defendant, the plaintiff shall, within 10 business days after receipt of such request, provide the defendant with a certification form that affirms that the plaintiff had obtained the necessary certifying expert opinion at the time service was requested or affirms that the plaintiff did not need to obtain a certifying expert witness opinion. The court, upon good cause shown, may conduct an in camera review of the certifying expert opinion obtained by the plaintiff as the court may deem appropriate. If the plaintiff did not obtain a necessary certifying expert opinion at the time the plaintiff requested service of process on a defendant as required under this section, the court shall impose sanctions according to the provisions of § 8.01-271.1 and may dismiss the case with prejudice.

2005, cc. 649, 692; 2007, c. 489; 2013, cc. 65, 610.



§ 8.01-21. Judgment when death or disability occurs after verdict but before judgment

When a party dies, or becomes convicted of a felony or insane, or the powers of a party who is a personal representative or committee cease, if such fact occurs after verdict, judgment may be entered as if it had not occurred.

Code 1950, § 8-145; 1977, c. 617.



§ 8.01-22. When death or disability occurs as to any of several plaintiffs or defendants

If a party plaintiff or defendant becomes incapable of prosecuting or defending because of death, insanity, conviction of felony, removal from office, or other reason and there are one or more co-plaintiffs or co-defendants, the court on motion may in its discretion either (i) suspend the case until a successor in interest is appointed in accordance with the Rules of Court, or (ii) sever the action or suit so that the case shall proceed against the remaining parties without delay, with the case as to the former party being continued and tried separately against the successor in interest when he is substituted as provided by the Rules of Court.

Code 1950, § 8-146; 1977, c. 617.



§ 8.01-23. Decree in suit when number of parties exceeds 30 and one of them dies

When, in any suit involving a decedent's estate or a trust, the number of parties exceeds 30, and any one of the parties jointly interested with others in any question arising therein, dies, the court may, notwithstanding, if in its opinion all classes of interests are represented and no one will be prejudiced thereby, proceed to render a decree in such suit as if such party were alive; decreeing to the heirs, devisees, legatees, distributees, or personal representatives, as the case may be, such interest as the deceased person, if alive, would be entitled to. The provisions of § 8.01-322 shall apply to decrees entered hereunder.

Code 1950, §§ 8-155, 8-156; 1977, c. 617; 2005, c. 681.



§ 8.01-24. Writ of scire facias abolished; substitutes therefor

The writ of scire facias is hereby abolished. Relief heretofore available by scire facias may be obtained by appropriate action or motion pursuant to applicable statutes and Rules of Court.

1977, c. 617.



§ 8.01-25. Survival of causes of action

Every cause of action whether legal or equitable, which is cognizable in the Commonwealth of Virginia, shall survive either the death of the person against whom the cause of action is or may be asserted, or the death of the person in whose favor the cause of action existed, or the death of both such persons. Provided that in such an action punitive damages shall not be awarded after the death of the party liable for the injury. Provided, further, that if the cause of action asserted by the decedent in his lifetime was for a personal injury and such decedent dies as a result of the injury complained of with a timely action for damages arising from such injury pending, the action shall be amended in accordance with the provisions of § 8.01-56.

As used in this section, the term "death" shall include the death of an individual or the termination or dissolution of any other entity.

Code 1950, § 8-628; 1950, p. 948; 1952, c. 378; 1954, c. 607; 1964, c. 34; 1977, c. 617.



§ 8.01-26. Assignment of causes of action

Only those causes of action for damage to real or personal property, whether such damage be direct or indirect, and causes of action ex contractu are assignable. The provisions of this section shall not prohibit any injured party or his estate from making a voluntary assignment of the proceeds or anticipated proceeds of any court award or settlement as security for new value given in consideration of such voluntary assignment.

1977, c. 617; 1991, c. 256 .



§ 8.01-27. Civil action on note or writing promising to pay money

A civil action may be maintained upon any note or writing by which there is a promise, undertaking, or obligation to pay money, if the same be signed by the party who is to be charged thereby, or his agent. The action may also be maintained on any such note or writing for any past due installment on a debt payable in installments, although other installments thereof be not due.

Code 1950, § 8-509; 1954, c. 333; 1977, c. 617.



§ 8.01-27.1. Additional recovery in certain civil actions concerning checks or rejected electronic funds transfers

A. Except as otherwise provided in Chapter 13 (§ 55-217 et seq.) or Chapter 13.2 (§ 55-248.2 et seq.) of Title 55, in any civil claim or action made or brought against the drawer of a check, draft or order, payment of which has been refused by the drawee depository because of lack of funds in or credit with such drawee depository, or because such check, draft or order was returned because of a stop-payment order placed in bad faith on the check, draft or order by the drawer, the holder or his agent shall be entitled to claim, in addition to the face amount of the check (i) legal interest from the date of the check, (ii) the protest or bad check return fee, if any, charged to the holder by his bank or other depository, (iii) a processing charge of $50, and (iv) reasonable attorney's fees if awarded by the court.

B. Except as otherwise provided in Chapter 13 (§ 55-217 et seq.) or Chapter 13.2 (§ 55-248.2 et seq.) of Title 55, any holder of a check, draft or order, payment of which has been refused by the drawee for insufficient funds or credit or because of a stop-payment order placed in bad faith, who charges the drawer amounts in excess of those authorized in subsection A on account of payment being so refused shall, upon demand, be liable to the drawer for the lesser of (i) $50 plus the excess of the authorized amount or (ii) twice the amount charged in excess of the authorized amount.

C. If an electronic funds transfer has been rejected because of insufficient funds or a stop-payment order has been placed in bad faith by the authorizing party, the authorizing party and the payee shall have the same rights and remedies as if the drawer had issued a bad check under subsection B. For purposes of this subsection, "electronic funds transfer" has the same meaning as provided in 15 U.S.C. § 1693 (a).

1981, c. 230; 1992, c. 238; 1996, c. 334; 2003, c. 233; 2008, c. 489; 2009, c. 182; 2013, c. 63.



§ 8.01-27.2. Civil recovery for giving bad check

A. Except as otherwise provided in Chapter 13 (§ 55-217 et seq.) or Chapter 13.2 (§ 55-248.2 et seq.) of Title 55, in the event a check, draft or order, the payment of which has been refused by the drawee because of lack of funds in or credit with such drawee, is not paid in full within thirty days after receipt by the drawer of (i) written notice by registered, certified, or regular mail with the sender retaining an affidavit of service of mailing or other sufficient proof of mailing, which may be a U.S. Postal Certificate of Mailing or (ii) if for nonpayment of rent under § 55-225 or 55-248.31, written notice in accordance therewith, from the payee that the check, draft or order has been returned unpaid, the payee may recover from the drawer in a civil action brought by the filing of a warrant in debt, the lesser of $250 or three times the amount of the check, draft or order. The amount recovered as authorized by this section shall be in addition to the amounts authorized for recovery under § 8.01-27.1. No action may be initiated under this section if any action has been initiated under § 18.2-181. The drawer shall be obligated to pay the cost of service and the cost of mailing, as applicable.

B. If an electronic funds transfer has been rejected because of insufficient funds or a stop-payment order has been placed in bad faith by the authorizing party, the authorizing party and the payee shall have the same rights and remedies as if the drawer had issued a bad check under § 8.01-27.1. For purposes of this subsection, "electronic funds transfer" has the same meaning as provided in 15 U.S.C. § 1693 (a).

1985, c. 579; 1988, c. 433; 1992, c. 501; 2002, c. 763; 2008, c. 489; 2013, c. 63.



§ 8.01-27.3. Evidence in actions regarding issuance of bad check

In any civil action growing out of an arrest under § 18.2-181 or § 18.2-182, no evidence of statements or representations as to the status of the check, draft, order or deposit involved, or of any collateral agreement with reference to the check, draft, or order, shall be admissible unless such statement, or representation, or collateral agreement, is written upon the instrument at the time it is given by the drawer.

2004, c. 462.



§ 8.01-27.4. Civil recovery for professional services

In the event any insured or enrollee of an accident and sickness insurance policy, health services plan or health maintenance organization receives payment from the insurance company, health services plan or health maintenance organization licensed under Title 38.2, pursuant to a claim that involves the provision of services to the insured or enrollee by a professional licensed under Title 54.1, and within 30 days of receipt of the payment does not forward the payment with the necessary endorsement to the professional for application towards the unpaid balance on the professional services subject to the claim, the professional may in a civil action brought by the filing of a warrant in debt recover from the insured or enrollee the lesser of $250 or three times the amount of the payment, together with the amount of the payment. The amount recovered as authorized by this section shall be in addition to the amounts authorized for recovery under § 8.01-27.1. No action may be initiated under this section unless the professional, prior to receipt of payment by the insured or enrollee, forwards to the insured or enrollee via first class mail an invoice for services rendered.

2004, c. 909; 2005, c. 141.



§ 8.01-27.5. Duty of in-network providers to submit claims to health insurers; liability of covered patients for unbilled health care services

A. As used in this section:

"Covered patient" means a patient whose health care services are covered under terms of a health care policy.

"Health care policy" means any health care plan, subscription contract, evidence of coverage, certificate, health services plan, medical or hospital services plan, accident and sickness insurance policy or certificate, or other similar certificate, policy, contract, or arrangement, and any endorsement or rider thereto, offered, arranged, issued, or administered by a health insurer to an individual or a group contract holder to cover all or a portion of the cost of individuals, or their eligible dependents, receiving covered health care services. "Health care policy" includes coverages issued pursuant to (i) Chapter 28 (§ 2.2-2800 et seq.) of Title 2.2 (state employees); (ii) § 2.2-1204 (local choice); (iii) 5 U.S.C. § 8901 et seq. (federal employees); and (iv) an employee welfare benefit plan as defined in 29 U.S.C. § 1002 (1) of the Employee Retirement Income Security Act of 1974 (ERISA) that is self-insured or self-funded. "Health care policy" does not include (a) coverages issued pursuant to Title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq. (Medicare), Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq. (Medicaid), or Title XXI of the Social Security Act, 42 U.S.C. § 1397aa et seq. (CHIP), or Chapter 55 of Title 10 of the United States Code, 10 U.S.C. § 1071 et seq. (TRICARE); (b) subscription contracts for one or more dental or optometric services plans that are subject to Chapter 45 (§ 38.2-4500 et seq.) of Title 38.2; (c) insurance policies that provide coverage, singly or in combination, for death, dismemberment, disability, or hospital and medical care caused by or necessitated as a result of accident or specified kinds of accidents, including student accident, sports accident, blanket accident, specific accident, and accidental death and dismemberment policies; (d) credit life insurance and credit accident and sickness insurance issued pursuant to Chapter 37.1 (§ 38.2-3717 et seq.) of Title 38.2; (e) insurance policies that provide payments when an insured is disabled or unable to work because of illness, disease, or injury, including incidental benefits; (f) long-term care insurance as defined in § 38.2-5200; (g) plans providing only limited health care services under § 38.2-4300 unless offered by endorsement or rider to a group health benefit plan; (h) TRICARE supplement, Medicare supplement, or workers' compensation coverages; or (i) medical expense coverage issued pursuant to § 38.2-2201.

"Health care provider" has the same meaning ascribed to the term in § 8.01-581.1.

"Health care services" means items or services furnished to any individual for the purpose of preventing, alleviating, curing, or healing human illness, injury, or physical disability.

"Health insurer" means any entity that is the issuer or sponsor of a health care policy.

"In-network provider" means a health care provider that is employed by or has entered into a provider agreement with the health insurer that has issued the health care policy, under which agreement the health care provider has agreed to provide health care services to covered patients.

"Patient" means an individual who receives health care services from a health care provider, or any person authorized by law to consent on behalf of the individual incapable of making an informed decision, or, in the case of a minor child, the parent or parents having custody of the child or the child's legal guardian, or as otherwise provided by law.

"Provider agreement" means a contract, agreement, or arrangement between a health care provider and a health insurer, or a health insurer's network, provider panel, intermediary, or representative, under which the health care provider has agreed to provide health care services to patients with coverage under a health care policy issued by the health insurer and to accept payment from the health insurer for the health care services provided.

B. An in-network provider that provides health care services to a covered patient shall submit its claim to the health insurer for the health care services in accordance with the terms of the applicable provider agreement, provided that the covered patient provides the in-network provider with information required by the terms of the covered patient's health care policy's plan documents, including the information that is required to verify the individual's coverage under the health care policy, within not fewer than 21 business days before the deadline for the in-network provider to submit its claim to the health insurer as required by the terms of the provider agreement. If an in-network provider does not submit its claim to the health insurer in accordance with the requirements of this subsection, then (i) the covered patient shall have no obligation to pay for health care services for which the in-network provider was required to submit its claim, (ii) the in-network provider shall not have the benefit of the liens provided by §§ 8.01-66.2 and 8.01-66.9 with regard to health care services for which the in-network provider was required to submit its claim, and (iii) the in-network provider shall be prohibited from recovering payment for any of the health care services for which it was required to submit its claim from an insurer providing medical expense benefits to the covered patient under a policy of motor vehicle liability insurance pursuant to § 38.2-2201, by exercising an assignment of the covered patient's rights to the medical expense benefits or by other means. If the in-network provider submits its claim to the health insurer in accordance with the requirements of this subsection, the covered patient or the health insurer shall be obligated to pay for the health care services in accordance with the terms of the provider agreement or health care policy's plan documents. To the extent that self-insured or self-funded plans governed by ERISA provide otherwise, health care providers shall be permitted to submit claims and coordinate benefits as provided for in the provider agreements or plan documents.

2013, c. 700; 2014, cc. 157, 417.



§ 8.01-28. When judgment to be given in action upon contract or note unless defendant appears and denies claim under oath

In any action at law on a note or contract, express or implied, for the payment of money, or unlawful detainer pursuant to § 55-225 or 55-248.31 for the payment of money or possession of the premises, or both, if (i) the plaintiff files with his motion for judgment or civil warrant an affidavit made by himself or his agent, stating therein to the best of the affiant's belief the amount of the plaintiff's claim, that such amount is justly due, and the time from which plaintiff claims interest, and (ii) a copy of the affidavit together with a copy of any account filed with the motion for judgment or warrant and, in actions pursuant to § 55-225 or 55-248.31, proof of required notices is served on the defendant as provided in § 8.01-296 at the time a copy of the motion for judgment or warrant is so served, the plaintiff shall be entitled to a judgment on the affidavit and statement of account without further evidence unless the defendant either appears and pleads under oath or files with the court before the return date an affidavit or responsive pleading denying that the plaintiff is entitled to recover from the defendant on the claim. A denial by the defendant in general district court need not be in writing. The plaintiff or defendant shall, on motion, be granted a continuance whenever the defendant appears and pleads. If the defendant's pleading or affidavit admits that the plaintiff is entitled to recover from the defendant a sum certain less than that stated in the affidavit filed by the plaintiff, judgment may be taken by the plaintiff for the sum so admitted to be due, and the case will be tried as to the residue.

In the event of a defect in the affidavit, the plaintiff shall be entitled to a continuance.

Code 1950, § 8-511; 1954, c. 610; 1960, c. 426; 1977, c. 617; 1983, c. 136; 1991, cc. 56, 503; 2014, c. 688.



§ 8.01-29. Procedure in actions on annuity and installment bonds, and other actions for penalties for nonperformance

In an action on an annuity bond, or a bond for money payable by installments, when there are further payments of the annuity, or further installments to become due after the commencement of the action, or in any other action for a penalty for the nonperformance of any condition, covenant, or agreement, the plaintiff may assign as many breaches as he may think fit, and shall, in his motion for judgment assign the specific breaches for which the action is brought. The jury impaneled in any such action shall ascertain the damages sustained, or the sum due, by reason of the breaches assigned, and judgment shall be entered for the penalty, to be discharged by the payment of what is so ascertained, and such further sums as may be afterwards assessed. Motion may be made by any person injured against the defendant and, for what may be assessed or found due upon the new breach or breaches assigned, execution may be awarded.

Code 1950, § 8-513; 1954, c. 333; 1977, c. 617.



§ 8.01-30. Procedure in actions on contracts made by several persons

Upon all contracts hereafter made by more than one person, whether joint only or joint and several, an action may be maintained and judgment rendered against all liable thereon, or any one or any intermediate number, and if, in an action on any contract heretofore or hereafter made, more than one person be sued and process be served on only a part of them, the plaintiff may dismiss or proceed to judgment as to any so served, and either discontinue as to the others, or from time to time as the process is served, proceed to judgment against them until judgment be obtained against all. Such dismissal or discontinuance of the action as to any defendant shall not operate as a bar to any subsequent action which may be brought against him for the same cause.

Code 1950, § 8-514; 1954, c. 333; 1977, c. 617.



§ 8.01-31. Accounting in equity

An accounting in equity may be had against any fiduciary or by one joint tenant, tenant in common, or coparcener for receiving more than comes to his just share or proportion, or against the personal representative of any such party.

Code 1950, § 8-514.1; 1956, c. 160; 1977, c. 617.



§ 8.01-32. Action on lost evidences of debt

A. A civil action may be maintained on any past-due lost bond, note, contract, open account agreement, or other written evidence of debt, provided the plaintiff verifies under oath either in open court or by affidavit that said bond, note, contract, open account agreement, or other written evidence of debt has been lost or destroyed.

B. Where a true and accurate copy of the written evidence of debt exists, which copy was produced in the normal course of business, the court shall accept such copy into evidence and shall give effect to its terms as if the original had been placed into evidence.

C. In the event of any inconsistency between this section and any applicable provisions of § 8.3A-309, the provisions of that section shall control.

Code 1950, § 8-517; 1954, c. 333; 1964, c. 219; 1977, c. 617; 2000, c. 245; 2003, c. 125.



§ 8.01-33. Equitable relief in certain cases

A court shall not grant equitable relief in a suit upon a bond, note, or writing, by an assignee or holder thereof, unless it appears that the plaintiff had no adequate remedy thereon at law.

Code 1950, § 8-518; 1977, c. 617; 2005, c. 681.



§ 8.01-34. When contribution among wrongdoers enforced

Contribution among wrongdoers may be enforced when the wrong results from negligence and involves no moral turpitude.

Code 1950, § 8-627; 1977, c. 617.



§ 8.01-35. Damages for loss of income not diminished by reimbursement

In any suit brought for personal injury or death, provable damages for loss of income due to such injury or death shall not be diminished because of reimbursement of income to the plaintiff or decedent from any other source, nor shall the fact of any such reimbursement be admitted into evidence.

Code 1950, § 8-628.3; 1974, c. 155; 1977, c. 617.



§ 8.01-35.1. Effect of release or covenant not to sue in respect to liability and contribution

A. When a release or a covenant not to sue is given in good faith to one of two or more persons liable for the same injury to a person or property, or the same wrongful death:

1. It shall not discharge any other person from liability for the injury, property damage or wrongful death unless its terms so provide; but any amount recovered against the other person or any one of them shall be reduced by any amount stipulated by the covenant or the release, or in the amount of the consideration paid for it, whichever is the greater. In determining the amount of consideration given for a covenant not to sue or release for a settlement which consists in whole or in part of future payment or payments, the court shall consider expert or other evidence as to the present value of the settlement consisting in whole or in part of future payment or payments. A release or covenant not to sue given pursuant to this section shall not be admitted into evidence in the trial of the matter but shall be considered by the court in determining the amount for which judgment shall be entered; and

2. It shall discharge the person to whom it is given from all liability for contribution to any other person liable for the same injury to person or property or the same wrongful death.

B. A person who enters into a release or covenant not to sue with a claimant is not entitled to recover by way of contribution from another person whose liability for the injury, property damage or wrongful death is not extinguished by the release or covenant not to sue, nor in respect to any amount paid by the person which is in excess of what was reasonable.

C. For the purposes of this section, a covenant not to sue shall include any "high-low" agreement whereby a party seeking damages for injury to a person or property, or for wrongful death, agrees to accept as full satisfaction for any judgment no more than one sum certain and the party or parties from whom the damages are sought agree to pay no less than another sum certain regardless of whether any judgment rendered at trial is higher or lower than the respective sums certain set forth in the agreement and whereby such party provides notice to all of the other parties of the terms of such "high-low" agreement immediately after such agreement is reached.

D. A release or covenant not to sue given pursuant to this section shall be subject to the provisions of §§ 8.01-55 and 8.01-424.

E. This section shall apply to all such covenants not to sue executed on or after July 1, 1979, and to all releases executed on or after July 1, 1980. This section shall also apply to all oral covenants not to sue and oral releases agreed to on or after July 1, 1989, provided that any cause of action affected thereby accrues on or after July 1, 1989. A release or covenant not to sue need not be in writing where parties to a pending action state in open court that they have agreed to enter into such release or covenant not to sue and have agreed further to subsequently memorialize the same in writing.

1979, c. 697; 1980, c. 411; 1982, c. 196; 1983, c. 181; 1985, c. 330; 1989, c. 681; 2000, c. 351; 2007, c. 443.



§ 8.01-36. Joinder of action of tort to infant with action for recovery of expenses incurred thereby and claim for recovery of expenses by infant

A. Where there is pending any action by an infant plaintiff against a tort-feasor for a personal injury, where the cause of action accrued prior to July 1, 2013, any parent or guardian of such infant, who is entitled to recover from the same tort-feasor the expenses of curing or attempting to cure such infant from the result of such personal injury, may bring an action against such tort-feasor for such expenses, in the same court where such infant's case is pending, either in the action filed in behalf of the infant or in a separate action. If the claim for expenses be by separate action, upon motion of any party to either case, made to the court at least one week before the trial, both cases shall be tried together at the same time as parts of the same transaction. But separate verdicts when there is a jury trial shall be rendered, and the judgment shall distinctly separate the decision and judgment in the separate causes of action.

In the event of the cases being carried to the Supreme Court, which may be done if there be the jurisdictional amount in either case, they shall both be carried together as one case and record, but the Supreme Court shall clearly specify the decision in each case, separating them in the decision to the extent necessary to do justice among the parties.

B. For causes of action that accrue on or after July 1, 2013, the past and future expenses of curing or attempting to cure an infant of personal injuries proximately caused by a tort-feasor are damages recoverable by an infant in a cause of action against the tort-feasor and, if applicable to the infant's cause of action, are subject to the limitation on damages in § 8.01-581.15. Any parent or guardian of such infant who has paid for or is personally obligated to pay for past or future expenses to cure or attempt to cure the infant shall have a lien and right of reimbursement against any recovery by the infant up to the amount the parent or guardian has actually paid or is personally obligated to pay. The right to reimbursement of any parent or guardian shall accrue upon the first tender of funds of any recovery from a tort-feasor to the infant. Court approval of the infant settlement shall release party defendants from all claims for past or future expenses of curing or attempting to cure the infant.

Nothing in this section shall relieve a parent of the obligation to pay for the medical expenses of curing or attempting to cure the infant as such obligation exists under current law.

Code 1950, § 8-629; 1954, c. 333; 1973, c. 277; 2013, cc. 551, 689.



§ 8.01-37. Recovery of lost wages in action for injuries to emancipated infant

In any suit for personal injuries brought on behalf of an emancipated infant, when such infant has sustained lost wages as a result of such injuries, he shall be entitled to recover such lost wages as a part of his damages. Where recovery is made hereunder or where recovery is attempted to be made and a decision on the merits adverse to said infant results, no other person may recover such lost wages.

Code 1950, § 8-629.1; 1970, c. 421; 1977, c. 617.



§ 8.01-37.1. Claims for medical services provided by United States; proof of reasonable value

Whenever any person sustains personal injuries caused by the alleged negligence of another, and a claim against any person alleged to be liable is created in favor of the United States under federal law (42 U.S.C. § 2651 et seq.) for the reasonable value of medical, surgical or dental care and treatment provided, the injured party may, on behalf of the United States, claim the reasonable value of the medical services provided as an element of damages in a civil action against the person alleged to be liable. It shall not be required that the United States intervene in the action or be made a party in order to establish its claim. A sworn written statement of the authorized representative of the department or agency providing such services prepared in accordance with the regulations promulgated pursuant to 42 U.S.C. § 2652 shall be admissible as evidence of the reasonable value of the care and treatment provided.

1984, c. 42; 1985, c. 205.



§ 8.01-38. Tort liability of hospitals

Hospital as referred to in this section shall include any institution within the definition of hospital in § 32.1-123.

No hospital, as defined in this section, shall be immune from liability for negligence or any other tort on the ground that it is a charitable institution unless (i) such hospital renders exclusively charitable medical services for which service no bill for service is rendered to, nor any charge is ever made to the patient or (ii) the party alleging such negligence or other tort was accepted as a patient by such institution under an express written agreement executed by the hospital and delivered at the time of admission to the patient or the person admitting such patient providing that all medical services furnished such patient are to be supplied on a charitable basis without financial liability to the patient. However, notwithstanding the provisions of § 8.01-581.15 a hospital which is exempt from taxation pursuant to § 501(c) (3) of Title 26 of the United States Code (Internal Revenue Code of 1954) and which is insured against liability for negligence or other tort in an amount not less than $500,000 for each occurrence shall not be liable for damage in excess of the limits of such insurance, or in actions for medical malpractice pursuant to Chapter 21.1 (§ 8.01-581.1 et seq.) for damages in excess of the amount set forth in § 8.01-581.15.

Code 1950, § 8-629.2; 1974, c. 552; 1976, c. 765; 1977, c. 617; 1983, c. 496; 1986, cc. 389, 454; 2000, c. 464.



§ 8.01-38.1. Limitation on recovery of punitive damages

In any action accruing on or after July 1, 1988, including an action for medical malpractice under Chapter 21.1 (§ 8.01-581.1 et seq.), the total amount awarded for punitive damages against all defendants found to be liable shall be determined by the trier of fact. In no event shall the total amount awarded for punitive damages exceed $350,000. The jury shall not be advised of the limitation prescribed by this section. However, if a jury returns a verdict for punitive damages in excess of the maximum amount specified in this section, the judge shall reduce the award and enter judgment for such damages in the maximum amount provided by this section.

1987, c. 255.



§ 8.01-39. Completion or acceptance of work not bar to action against independent contractor for personal injury, wrongful death or damage to property

In any civil action in which it is alleged that personal injury, death by wrongful act or damage to property has resulted from the negligence of or breach of warranty by an independent contractor, it shall not be a defense by such contractor to such action that such contractor has completed such work or that such work has been accepted as satisfactory by the owner of the property upon which the work was done or by the person hiring such contractor.

Nothing contained herein shall be construed to limit, modify or otherwise affect the provisions of § 8.01-250.

Code 1950, § 8-629.3; 1974, c. 669; 1977, c. 617.



§ 8.01-40. Unauthorized use of name or picture of any person; punitive damages; statute of limitations

A. Any person whose name, portrait, or picture is used without having first obtained the written consent of such person, or if dead, of the surviving consort and if none, of the next of kin, or if a minor, the written consent of his or her parent or guardian, for advertising purposes or for the purposes of trade, such persons may maintain a suit in equity against the person, firm, or corporation so using such person's name, portrait, or picture to prevent and restrain the use thereof; and may also sue and recover damages for any injuries sustained by reason of such use. And if the defendant shall have knowingly used such person's name, portrait or picture in such manner as is forbidden or declared to be unlawful by this chapter, the jury, in its discretion, may award punitive damages.

B. No action shall be commenced under this section more than 20 years after the death of such person.

Code 1950, § 8-650; 1977, c. 617; 2015, c. 710.



§ 8.01-40.1. Action for injury resulting from violation of Computer Crimes Act; limitations

Any person whose property or person is injured by reason of a violation of the provisions of the Virginia Computer Crimes Act (§ 18.2-152.1 et seq.) may sue and recover damages as provided in § 18.2-152.12. An action shall be commenced before the earlier of (i) five years after the last act in the course of conduct constituting a violation of the Computer Crimes Act or (ii) two years after the plaintiff discovers or reasonably should have discovered the last act in the course of conduct constituting a violation of the Computer Crimes Act.

1985, c. 92.



§ 8.01-40.2. Unsolicited transmission of advertising materials by facsimile machine

A. Any person aggrieved by the intentional electronic or telephonic transmission to a facsimile device of unsolicited advertising material may bring an action against the person responsible for the transmission to enjoin further violations and to recover the greater of (i) actual damages sustained, together with costs and reasonable attorneys' fees, or (ii) $500. Carriers or other companies which provide facsimile transmission services shall not be responsible for transmissions of unsolicited advertising materials by their customers. An action brought pursuant to this section shall be commenced within two years of the transmission.

B. Any intentional transmission to a facsimile device of any unsolicited advertising material shall be a violation of the Virginia Consumer Protection Act (§ 59.1-196 et seq.).

1990, c. 246; 2003, c. 800.



§ 8.01-40.3. Unauthorized dissemination, etc., of criminal history record information; civil action

A. Any person who disseminates, publishes, or maintains or causes to be disseminated, published, or maintained the criminal history record information as defined in § 9.1-101 of an individual pertaining to that individual's charge or arrest for a criminal offense and solicits, requests, or accepts money or other thing of value for removing such criminal history record information shall be liable to the individual who is the subject of the information for actual damages or $500, whichever is greater, in addition to reasonable attorney fees and costs.

B. Nothing in this section shall be construed to impose liability on:

1. An interactive computer service, as defined in 47 U.S.C. § 230(f), for content provided by another person.

2. Any speech protected by Article I, Section 12 of the Constitution of Virginia.

C. As used in this section, "criminal history record information" means the same as that term is defined in § 9.1-101.

2015, cc. 414, 415.



§ 8.01-41. Wrongful distraint, attachment

If property be distrained for any rent not due, or attached for any rent not accruing, or taken under any attachment sued out without good cause, the owner of such property may, in an action against the party suing out the warrant of distress or attachment, recover damages for the wrongful distraint, seizure, or sale.

Code 1950, § 8-651; 1977, c. 617.



§ 8.01-42. Loss or injury to clothing in dyeing, dry cleaning, or laundering

No person engaged in the business of dyeing, dry cleaning, or laundering wearing apparel, cloth or other articles, shall be liable, or in any action or suit against him be held liable, for the loss of, or injury to, any wearing apparel, cloth or other articles delivered to him to be dyed, dry cleaned, or laundered, in an amount greater than the purchase price minus depreciation of such wearing apparel, cloth or other articles, unless at the time of the delivery to him of any such wearing apparel, cloth or other articles, the value of the same, and when there is more than one piece or article the value of each piece or article, be agreed upon and evidenced by a writing stating such value, or separate values when there is more than one piece or article, signed by him; provided, however, that:

1. Nothing in this section contained shall be construed as requiring of any such person more than the exercise of such degree of care as is now imposed by existing law;

2. In no event shall any such person be held liable in any suit or action involving any such loss or injury for any sum greater than the damages suffered, and proved, by the plaintiff therein when such damages would not under the rules of law existing prior to June 18, 1920, exceed the purchase price minus depreciation of such wearing apparel, cloth, or other article;

3. Nothing in this section shall be construed as interfering with or inhibiting, or impairing the obligation of, any written contract between any hotel, railroad company, steamboat company or other patron and any person engaged in the business of dyeing, dry cleaning, or laundering of wearing apparel, cloth or other article, in relation to such work;

4. No liability shall rest upon or be borne by any hotel for any loss of or damage to wearing apparel, cloth or other article, the property of any guest of such hotel who shall have delivered, or caused the same to have been delivered, for dyeing, dry cleaning, or laundering to any person engaged in the business of dyeing, dry cleaning, or laundering.

5. [Repealed.]

Code 1950, § 8-654; 1977, cc. 192, 617.



§ 8.01-42.1. Civil action for racial, religious, or ethnic harassment, violence or vandalism

A. An action for injunctive relief or civil damages, or both, shall lie for any person who is subjected to acts of (i) intimidation or harassment or (ii) violence directed against his person; or (iii) vandalism directed against his real or personal property, where such acts are motivated by racial, religious, or ethnic animosity.

B. Any aggrieved party who initiates and prevails in an action authorized by this section shall be entitled to damages, including punitive damages, and in the discretion of the court to an award of the cost of the litigation and reasonable attorneys' fees in an amount to be fixed by the court.

C. The provisions of this section shall not apply to any actions between an employee and his employer, or between or among employees of the same employer, for damages arising out of incidents occurring in the workplace or arising out of the employee-employer relationship.

1988, c. 492.



§ 8.01-42.2. Liability of guest for hotel damage

Any registered guest in a hotel, motel, inn or other place offering to the public transitory lodging or sleeping accommodations for compensation shall be civilly liable to the innkeeper for all property damage to such accommodation or its furnishings which occurs during the period of such person's occupancy when such damage results (i) from the negligence of the guest or of any person for whom he is legally responsible or (ii) from the failure of the guest to comply with reasonable rules and regulations of which he is given actual notice by the innkeeper.

1989, c. 426 .



§ 8.01-42.3. Civil action for stalking

A. A victim has a civil cause of action against an individual who engaged in conduct that is prohibited under § 18.2-60.3, whether or not the individual has been charged or convicted for the alleged violation, for the compensatory damages incurred by the victim as a result of that conduct, in addition to the costs for bringing the action. If compensatory damages are awarded, a victim may also be awarded punitive damages.

B. As used in this section:

"Compensatory damages" includes damages for all of the defendant's acts prohibited by § 18.2-60.3.

"Victim" means a person who, because of the conduct of the defendant that is prohibited under § 18.2-60.3, was placed in reasonable fear of death, criminal sexual assault, or bodily injury to himself or to a minor child of whom the person is a parent or legal guardian.

C. No action shall be commenced under this section more than two years after the most recent conduct prohibited under § 18.2-60.3.

2001, c. 444.



§ 8.01-43. Action against parent for damage to public property by minor

The Commonwealth, acting through the officers having charge of the public property involved, or the governing body of a county, city, town, or other political subdivision, or a school board may institute an action and recover from the parents or either of them of any minor living with such parents or either of them for damages suffered by reason of the willful or malicious destruction of, or damage to, public property by such minor. No more than $2,500 may be recovered from such parents or either of them as a result of any incident or occurrence on which such action is based.

Code 1950, § 8-654.1; 1960, c. 132; 1972, c. 825; 1977, c. 617; 1983, c. 330; 1987, c. 193; 1994, cc. 508, 552; 1996, c. 698.



§ 8.01-44. Action against parent for damage to private property by minor

The owner of any property may institute an action and recover from the parents, or either of them, of any minor living with such parents, or either of them, for damages suffered by reason of the willful or malicious destruction of, or damage to, such property by such minor. No more than $2,500 may be recovered from such parents, or either of them, as a result of any incident or occurrence on which such action is based. Any recovery from the parent or parents of such minor shall not preclude full recovery from such minor except to the amount of the recovery from such parent or parents. The provisions of this statute shall be in addition to, and not in lieu of, any other law imposing upon a parent liability for the acts of his minor child.

Code 1950, § 8-654.1:1; 1966, c. 532; 1972, c. 825; 1977, c. 617; 1984, c. 48; 1987, c. 193; 1994, cc. 508, 552; 1996, c. 698.



§ 8.01-44.1. Immunity from civil liability of members of certain committees, etc

Every member of any committee, board, group, commission, or other entity established pursuant to federal or state law or regulation which functions to authorize, review, evaluate, or make recommendations on the nature, conduct, activities, or procedures involved in or related to programs or research protocols conducted under the supervision of members of the faculty or staff of any hospital, college, or university, including but not limited to the design or conduct of experiments involving human subjects, shall be immune from civil liability for any act, decision, omission, or utterance done or made in performance of such duties as a member of such committee, board, group, commission, or other entity, unless such act, decision, omission, or utterance is done or made in bad faith or with malicious intent or unless the member, when acting to authorize the nature, conduct, activities, or procedures involved in or related to a program or research protocol, knows or reasonably should know that the program or research protocol is being or will be conducted in violation of Chapter 5.1 (§ 32.1-162.16 et seq.) of Title 32.1. However, the immunity created herein shall not apply to those persons engaged in the actual conduct of the programs or research protocols.

1980, c. 479; 1981, c. 40; 1992, c. 603 .



§ 8.01-44.2. Action against physician for vaccine-related injury or death

In any case where a person could file or could have filed a petition for compensation pursuant to Subtitle 2 of Title XXI of the Public Health Services Act of the United States (42 U.S.C. § 300aa-10 et seq.) for the vaccine-related injury or death associated with the administration of a vaccine in the Commonwealth by or under the supervision of a physician licensed to practice medicine in Virginia, no civil action shall lie against such physician, or any person administering such vaccine on behalf of such physician for injury or death resulting from an adverse reaction to such vaccine, except where such injury or death was caused by gross negligence of the physician, his agents or employees, in the administration of such vaccine.

1987, c. 664.



§ 8.01-44.3. Divulgence of communications by qualified interpreters and communications assistants

If the content of any communication which is facilitated for compensation in the professional capacity of a qualified interpreter, as defined in § 51.5-113, or in the professional capacity of any communications assistant employed by the statewide dual party relay service established under Article 5 (§ 56-484.4 et seq.) of Chapter 15 of Title 56, is divulged by such interpreter or assistant, any such party to the communication aggrieved by such divulgence may recover from such interpreter or assistant the greater of (i) actual damages sustained, together with costs and reasonable attorneys' fees, or (ii) $100. No such recovery shall be permitted if the interpreter or assistant and the parties to the communication have agreed that the interpreter or assistant may divulge the content of the communication.

1992, c. 614 .



§ 8.01-44.4. Action for shoplifting and employee theft

A. A merchant may recover a civil judgment against any adult or emancipated minor who shoplifts from that merchant for two times the unpaid retail value of the merchandise, but in no event an amount less than $50. However, if the merchant recovers the merchandise in merchantable condition, he shall be entitled to liquidated damages of no more than $350.

B. A merchant may recover a civil judgment against any person who commits employee theft for two times the unpaid retail value of the merchandise, but in no event an amount less than $50. However, if the merchant recovers the merchandise in merchantable condition, he shall be entitled to liquidated damages of no more than $350.

C. The prevailing party in any action brought pursuant to this section shall be entitled to reasonable attorneys' fees and costs not to exceed $150.

D. A conviction of or a plea of guilty to a violation of any other statute is not a prerequisite to commencement of a civil action pursuant to this section or enforcement of a judgment. No action may be initiated under this section during the pendency of a criminal prosecution based on the same allegations of fact; however the initiation of any criminal action against the perpetrator for the alleged offense under § 18.2-95, 18.2-96, 18.2-102.1, or 18.2-103 or any other criminal offense defined under subsection F does not preclude a merchant from initiating or maintaining an action under this section once the prosecution has been concluded. A merchant may not recover more than the retail value of the merchandise, or more than the unpaid retail value of the merchandise if the merchandise is not recovered in a merchantable condition, for the same loss if both criminal and civil actions are initiated. However, nothing herein shall preclude a merchant from recovering damages in excess of the retail value of the merchandise, or the unpaid retail value of the merchandise if the merchandise is not recovered in a merchantable condition, if a criminal action is initiated. Nothing herein shall preclude a merchant from nonsuiting the civil action brought pursuant to this section and proceeding criminally under § 18.2-95, 18.2-96, 18.2-102.1, or 18.2-103 or any other criminal offense defined under subsection F.

E. Prior to the commencement of any action under this section, a merchant may demand, in writing, that an individual who may be civilly liable under this section make appropriate payment to the merchant in consideration for the merchant's agreement not to commence any legal action under this section.

F. For purposes of this section:

"Employee theft" means the removal of any merchandise or cash from the premises of the merchant's establishment or the concealment of any merchandise or cash by a person employed by a merchant without the consent of the merchant and with the purpose or intent of appropriating the merchandise or cash to the employee's own or another's use without full payment.

"Shoplift" means any one or more of the following acts committed by a person without the consent of the merchant and with the purpose or intent of appropriating merchandise to that person's own or another's use without payment, obtaining merchandise at less than its stated sales price, or otherwise depriving a merchant of all or any part of the value or use of merchandise: (i) removing any merchandise from the premises of the merchant's establishment; (ii) concealing any merchandise; (iii) substituting, altering, removing, or disfiguring any label or price tag; (iv) transferring any merchandise from a container in which that merchandise is displayed or packaged to any other container; (v) disarming any alarm tag attached to any merchandise; or (vi) obtaining or attempting to obtain possession of any merchandise by charging that merchandise to another person without the authority of that person or by charging that merchandise to a fictitious person.

1992, c. 721; 2005, cc. 142, 234; 2012, c. 526.



§ 8.01-44.5. Punitive damages for persons injured by intoxicated drivers

In any action for personal injury or death arising from the operation of a motor vehicle, engine or train, the finder of fact may, in its discretion, award punitive damages to the plaintiff if the evidence proves that the defendant acted with malice toward the plaintiff or the defendant's conduct was so willful or wanton as to show a conscious disregard for the rights of others.

A defendant's conduct shall be deemed sufficiently willful or wanton as to show a conscious disregard for the rights of others when the evidence proves that (i) when the incident causing the injury or death occurred, the defendant had a blood alcohol concentration of 0.15 percent or more by weight by volume or 0.15 grams or more per 210 liters of breath; (ii) at the time the defendant began drinking alcohol, or during the time he was drinking alcohol, he knew or should have known that his ability to operate a motor vehicle, engine or train would be impaired, or when he was operating a motor vehicle he knew or should have known that his ability to operate a motor vehicle was impaired; and (iii) the defendant's intoxication was a proximate cause of the injury to or death of the plaintiff. For the purposes of clause (i), it shall be rebuttably presumed that the blood alcohol concentration at the time of the incident causing injury or death was at least as high as the test result as shown in a certificate issued pursuant to § 18.2-268.9 or in a certificate of analysis for a blood test administered pursuant to § 18.2-268.7, provided that the test was administered within three hours of the incident causing injury or death. In addition to any other forms of proof, a party may submit a copy of a certificate issued pursuant to § 18.2-268.9 or a certificate of analysis for a blood test administered pursuant to § 18.2-268.7, which shall be prima facie evidence of the facts contained therein.

However, when a defendant has unreasonably refused to submit to a test of his blood alcohol content as required by § 18.2-268.2, a defendant's conduct shall be deemed sufficiently willful or wanton as to show a conscious disregard for the rights of others when the evidence proves that (a) when the incident causing the injury or death occurred the defendant was intoxicated, which may be established by evidence concerning the conduct or condition of the defendant; (b) at the time the defendant began drinking alcohol, or during the time he was drinking alcohol, he knew or should have known that his ability to operate a motor vehicle was impaired; and (c) the defendant's intoxication was a proximate cause of the injury to the plaintiff or death of the plaintiff's decedent. In addition to any other forms of proof, a party may submit a certified copy of a court's determination of unreasonable refusal pursuant to § 18.2-268.3, which shall be prima facie evidence that the defendant unreasonably refused to submit to the test.

1994, c. 570; 1998, c. 722; 1999, c. 324; 2002, c. 879; 2013, c. 636; 2015, c. 710.



§ 8.01-44.6. Action for injury to cemetery property

The owner or operator of a cemetery company may bring an action to recover damages sustained, together with costs and reasonable attorneys' fees, against any person who willfully or maliciously destroys, mutilates, defaces, injures, or removes any tomb, monument, gravestone, or other structure placed within any cemetery, graveyard, or place of burial, or within any lot belonging to any memorial or monumental association, or any fence, railing, or other work for the protection or ornament of any tomb, monument, gravestone, or other structure aforesaid, or of any cemetery lot within any cemetery. The cemetery owner or operator may recover, as part of damages sustained, the cost of repair or replacement of damaged property, including any labor costs, regardless of whether the property damaged is owned by the cemetery or by another person.

2004, c. 203.



§ 8.01-44.7. Action for tampering with metering device and diverting service

Any provider of services that have been tampered with or diverted in violation of § 18.2-163 may seek both injunctive and equitable relief, and an award of damages, including reasonable attorney fees and costs. In addition to any other remedy provided by law, the party aggrieved may recover an award of actual damages or $500 whichever is greater for each action.

2006, c. 350.



§ 8.01-45. Action for insulting words

All words shall be actionable which from their usual construction and common acceptance are construed as insults and tend to violence and breach of the peace.

Code 1950, § 8-630; 1977, c. 617.



§ 8.01-46. Justification and mitigation of damages

In any action for defamation, the defendant may justify by alleging and proving that the words spoken or written were true, and, after notice in writing of his intention to do so, given to the plaintiff at the time of, or for, pleading to such action, may give in evidence, in mitigation of damages, that he made or offered an apology to the plaintiff for such defamation before the commencement of the action, or as soon afterwards as he had an opportunity of doing so in case the action shall have been commenced before there was an opportunity of making or offering such apology.

Code 1950, § 8-631; 1977, c. 617.



§ 8.01-46.1. Disclosure of employment-related information; presumptions; causes of action; definitions

A. Any employer who, upon request by a person's prospective or current employer, furnishes information about that person's professional conduct, reasons for separation or job performance, including, but not limited to, information contained in any written performance evaluations, shall be immune from civil liability for furnishing such information, provided that the employer is not acting in bad faith. An employer shall be presumed to be acting in good faith. The presumption of good faith shall be rebutted if it is shown by clear and convincing evidence that the employer disclosed such information with knowledge that it was false, or with reckless disregard for whether it is false or not, or with the intent to deliberately mislead.

B. In a civil action brought against an employer for disclosing the information described in subsection A, if the trier of fact determines the employer acted in bad faith, punitive damages may be awarded, as provided by § 8.01-38.1.

C. As used in this section, the following words and phrases shall have the following meanings:

"Employee" means any person, paid or unpaid, in the service of an employer.

"Employer" means any person, firm or corporation, including the Commonwealth of Virginia and its political subdivisions, and their agents, who has one or more employees or individuals performing services under any contract of hire or service, express or implied, oral or written.

"Information" includes, but is not limited to, facts, data and opinions.

"Job performance" includes, but is not limited to, ability, attendance, awards, demotions, duties, effort, evaluations, knowledge, skills, promotions, productivity and disciplinary actions.

"Professional conduct" includes, but is not limited to, the ethical standards which govern the employee's profession, or lawful conduct which is expected of the employee by the employer.

"Prospective employer" means any employer who is considering a person for employment.

2000, c. 1005.



§ 8.01-47. Immunity of persons investigating or reporting certain incidents at schools

In addition to any other immunity he may have, any person who, in good faith with reasonable cause and without malice, acts to report, investigate or cause any investigation to be made into the activities of any student or students or any other person or persons as they relate to conduct involving bomb threats, firebombs, explosive materials or other similar devices as described in clauses (vi) and (vii) of subsection A of § 22.1-279.3:1, alcohol or drug use or abuse in or related to the school or institution or in connection with any school or institution activity, or information that an individual poses any credible danger of serious bodily injury or death to one or more students, school personnel, or others on school property shall be immune from all civil liability that might otherwise be incurred or imposed as the result of the making of such a report, investigation or disclosure.

Code 1950, § 8-631.1; 1972, c. 762; 1977, c. 617; 1982, c. 259; 1988, c. 159; 1995, c. 759; 2000, c. 79; 2001, cc. 688, 820; 2003, c. 954; 2013, c. 665.



§ 8.01-48. Mitigation in actions against newspapers, etc

In any civil action against the publisher, owner, editor, reporter or employee of any newspaper, magazine or periodical under § 8.01-45, or for libel or defamation, because of any article, statement or other matter contained in any such newspaper, magazine or periodical, the defendant, whether punitive damages be sought or not, may introduce in evidence in mitigation of general and punitive damages, or either, but not of actual pecuniary damages, all the circumstances of the publication, including the source of the information, its character as affording reasonable ground of reliance, any prior publication elsewhere of similar purport, the lack of negligence or malice on the part of the defendant, the good faith of the defendant in such publication, or that apology or retraction, if any, was made with reasonable promptness and fairness; provided that the defendant may introduce in evidence only such circumstances and to the extent set forth in his or its grounds of defense.

Code 1950, § 8-632; 1954, c. 333; 1977, c. 617.



§ 8.01-49. Defamatory statements in radio and television broadcasts

The owner, licensee or operator of a radio and television broadcasting station or network of stations, and the agents or employees of any such owner, licensee or operator, shall not be liable for any damages for any defamatory statement published or uttered in or as a part of any such broadcast, by one other than such owner, licensee or operator, or agent or employee thereof, unless it shall be alleged and proved by the complaining party, that such owner, licensee, operator, such agent or employee, failed to exercise due care to prevent the publication or utterance of such statement in such broadcast; provided, however, that in no event shall any owner, licensee or operator, or the agents or employees of any such owner, licensee or operator of such a station or network of stations be held liable for damages for any defamatory statement broadcast over the facilities of such station or network by or on behalf of any candidate for public office.

Code 1950, § 8-632.1; 1977, c. 617.



§ 8.01-49.1. Liability for defamatory material on the Internet

A. No provider or user of an interactive computer service on the Internet shall be treated as the publisher or speaker of any information provided to it by another information content provider. No provider or user of an interactive computer service shall be liable for (i) any action voluntarily taken by it in good faith to restrict access to, or availability of, material that the provider or user considers to be obscene, lewd, lascivious, excessively violent, harassing, or intended to incite hatred on the basis of race, religious conviction, color, or national origin, whether or not such material is constitutionally protected, or (ii) any action taken to enable, or make available to information content providers or others, the technical means to restrict access to information provided by another information content provider.

B. Definitions. As used in this section:

"Information content provider" means any person or entity that is responsible, in whole or in part, for the creation or development of information provided through the Internet or any other interactive computer service.

"Interactive computer service" means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

"Internet" means the international computer network of interoperable packet-switched data networks.

2000, c. 930.



§ 8.01-50. Action for death by wrongful act; how and when to be brought

A. Whenever the death of a person shall be caused by the wrongful act, neglect, or default of any person or corporation, or of any ship or vessel, and the act, neglect, or default is such as would, if death had not ensued, have entitled the party injured to maintain an action, or to proceed in rem against such ship or vessel or in personam against the owners thereof or those having control of her, and to recover damages in respect thereof, then, and in every such case, the person who, or corporation or ship or vessel which, would have been liable, if death had not ensued, shall be liable to an action for damages, or, if a ship or vessel, to a libel in rem, and her owners or those responsible for her acts or defaults or negligence to a libel in personam, notwithstanding the death of the person injured, and although the death shall have been caused under such circumstances, as amount in law to a felony.

B. Whenever a fetal death, as defined in § 32.1-249, is caused by the wrongful act, neglect, or default of any person, ship, vessel, or corporation, the natural mother of the fetus may bring an action pursuant to this section against such tortfeasor. Nothing in this section shall be construed to create a cause of action for a fetal death against the natural mother of the fetus.

C. Every such action under subsection A shall be brought by and in the name of the personal representative of such deceased person. Actions for fetal death under subsection B shall be brought by and in the name of the natural mother; provided, however, if the natural mother dies, or is or becomes a person under a disability as defined in § 8.01-2, such action may be initiated or maintained by the administrator of the natural mother's estate, her guardian, or her personal representative qualified to bring such action. In an action for fetal death under subsection B brought under Chapter 21.1 (§ 8.01-581.1 et seq.) where the wrongful act that resulted in a fetal death also resulted in the death of another fetus of the natural mother or in the death or injury of the natural mother, recovery for all damages sustained as a result of such wrongful act shall not exceed the limitations on the total amount recoverable for a single patient for any injury under § 8.01-581.15. The person bringing an action under subsection B shall have the power to compromise a claim pursuant to § 8.01-55 and any damages recovered shall be distributed pursuant to this article. Every such action under this section shall be brought within the time limits specified in § 8.01-244.

D. If the deceased person was an infant who was in the custody of a parent pursuant to an order of court or written agreement with the other parent, administration shall be granted first to the parent having custody; however, that parent may waive his right to qualify in favor of any other person designated by him. If no such parent or his designee applies for administration within 30 days from the death of the infant, administration shall be granted as in other cases.

E. For purposes of this section, "natural mother" means the woman carrying the child.

Code 1950, § 8-633; 1958, c. 470; 1977, c. 617; 1981, c. 115; 2012, c. 725.



§ 8.01-50.1. Certification of expert witness opinion at time of service of process

Every motion for judgment, counter claim, or third party claim in any action pursuant to § 8.01-50 for wrongful death against a health care provider, at the time the plaintiff requests service of process upon a defendant, or requests a defendant to accept service of process, shall be deemed a certification that the plaintiff has obtained from an expert witness whom the plaintiff reasonably believes would qualify as an expert witness pursuant to subsection A of § 8.01-581.20 a written opinion signed by the expert witness that, based upon a reasonable understanding of the facts, the defendant for whom service of process has been requested deviated from the applicable standard of care and the deviation was a proximate cause of the injuries claimed. This certification is not necessary if the plaintiff, in good faith, alleges in his wrongful death action a medical malpractice theory of liability where expert testimony is unnecessary because the alleged act of negligence clearly lies within the range of the jury's common knowledge and experience.

The certifying expert shall not be required to be an expert expected to testify at trial nor shall any defendant be entitled to discover the identity or qualifications of the certifying expert or the nature of the certifying expert's opinions. Should the certifying expert be identified as an expert expected to testify at trial, the opinions and bases therefor shall be discoverable pursuant to Rule 4:1 of the Rules of Supreme Court of Virginia with the exception of the expert's status as a certifying expert.

Upon written request of any defendant, the plaintiff shall, within 10 business days after receipt of such request, provide the defendant with a certification form which affirms that the plaintiff had obtained the necessary certifying expert opinion at the time service was requested or affirms that the plaintiff did not need to obtain a certifying expert opinion. The court, upon good cause shown, may conduct an in camera review of the certifying expert opinion obtained by the plaintiff as the court may deem appropriate. If the plaintiff did not obtain a necessary certifying expert opinion at the time the plaintiff requested service of process on a defendant, the court shall impose sanctions according to the provisions of § 8.01-271.1 and may dismiss the case with prejudice.

2005, cc. 649, 692; 2007, c. 489; 2013, cc. 65, 610.



§ 8.01-51. No action when deceased has compromised claim

No action shall be maintained by the personal representative of one who, after injury, has compromised for such injury and accepted satisfaction therefor previous to his death.

Code 1950, § 8-635; 1977, c. 617.



§ 8.01-52. Amount of damages

The jury or the court, as the case may be, in any such action under § 8.01-50 may award such damages as to it may seem fair and just. The verdict or judgment of the court trying the case without a jury shall include, but may not be limited to, damages for the following:

1. Sorrow, mental anguish, and solace which may include society, companionship, comfort, guidance, kindly offices and advice of the decedent;

2. Compensation for reasonably expected loss of (i) income of the decedent and (ii) services, protection, care and assistance provided by the decedent;

3. Expenses for the care, treatment and hospitalization of the decedent incident to the injury resulting in death;

4. Reasonable funeral expenses; and

5. Punitive damages may be recovered for willful or wanton conduct, or such recklessness as evinces a conscious disregard for the safety of others.

Damages recoverable under 3, 4 and 5 above shall be specifically stated by the jury or the court, as the case may be. Damages recoverable under 3 and 4 above shall be apportioned among the creditors who rendered such services, as their respective interests may appear. Competent expert testimony shall be admissible in proving damages recoverable under 2 above.

The court shall apportion the costs of the action as it shall deem proper.

Code 1950, § 8-636.1; 1974, c. 444; 1977, cc. 460, 617; 1982, c. 441.



§ 8.01-52.1. Admissibility of expressions of sympathy

In any wrongful death action brought pursuant to § 8.01-50 against a health care provider, or in any arbitration or medical malpractice review panel proceeding related to such wrongful death action, the portion of statements, writings, affirmations, benevolent conduct, or benevolent gestures expressing sympathy, commiseration, condolence, compassion, or a general sense of benevolence, together with apologies that are made by a health care provider or an agent of a health care provider to a relative of the patient, or a representative of the patient about the death of the patient as a result of the unanticipated outcome of health care, shall be inadmissible as evidence of an admission of liability or as evidence of an admission against interest. A statement of fault that is part of or in addition to any of the above shall not be made inadmissible by this section.

For purposes of this section, unless the context otherwise requires:

"Health care" has the same definition as provided in § 8.01-581.1.

"Health care provider" has the same definition as provided in § 8.01-581.1.

"Relative" means a decedent's spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half-brother, half-sister, or spouse's parents. In addition, "relative" includes any person who had a family-type relationship with the decedent.

"Representative" means a legal guardian, attorney, person designated to make decisions on behalf of a patient under a medical power of attorney, or any person recognized in law or custom as a patient's agent.

"Unanticipated outcome" means the outcome of the delivery of health care that differs from an expected result.

2005, cc. 649, 692; 2009, c. 414.



§ 8.01-53. Class and beneficiaries; when determined

A. The damages awarded pursuant to § 8.01-52 shall be distributed as specified under § 8.01-54 to (i) the surviving spouse, children of the deceased and children of any deceased child of the deceased or (ii) if there be none such, then to the parents, brothers and sisters of the deceased, and to any other relative who is primarily dependent on the decedent for support or services and is also a member of the same household as the decedent or (iii) if the decedent has left both surviving spouse and parent or parents, but no child or grandchild, the award shall be distributed to the surviving spouse and such parent or parents or (iv) if there are survivors under clause (i) or clause (iii), the award shall be distributed to those beneficiaries and to any other relative who is primarily dependent on the decedent for support or services and is also a member of the same household as the decedent or (v) if no survivors exist under clause (i), (ii), (iii), or (iv), the award shall be distributed in the course of descents as provided for in § 64.2-200. Provided, however, no parent whose parental rights and responsibilities have been terminated by a court of competent jurisdiction or pursuant to a permanent entrustment agreement with a child welfare agency shall be eligible as a beneficiary under this section. For purposes of this section, a relative is any person related to the decedent by blood, marriage, or adoption and also includes a stepchild of the decedent.

B. The class and beneficiaries thereof eligible to receive such distribution shall be fixed (i) at the time the verdict is entered if the jury makes the specification, or (ii) at the time the judgment is rendered if the court specifies the distribution.

C. A beneficiary may renounce his interest in any claim brought pursuant to § 8.01-50 and, in such event, the damages shall be distributed to the beneficiaries in the same class as the renouncing beneficiary or, if there are none, to the beneficiaries in any subsequent class in the order of priority set forth in subsection A.

Code 1950, §§ 8-636.1, 8-638; 1954, c. 333; 1973, c. 401; 1974, c. 444; 1977, cc. 460, 617; 1979, c. 356; 1992, c. 74; 1994, c. 515; 2003, c. 632.



§ 8.01-54. Judgment to distribute recovery when verdict fails to do so

A. The verdict may and the judgment of the court shall in all cases specify the amount or the proportion to be received by each of the beneficiaries, if there be any. No verdict shall be set aside for failure to make such specification.

B. If either party shall so request the case shall be submitted to the jury with instructions to specify the distribution of the award, if any. If the jury be unable to agree upon or fail to make such distribution, the court shall specify the distribution and enter judgment accordingly. For the purpose of distribution the court may hear additional evidence.

C. The amount recovered in any such action shall be paid to the personal representative who shall first pay the costs and reasonable attorney's fees and then distribute the amount specifically allocated to the payment of hospital, medical, and funeral expenses. The remainder of the amount recovered shall thereafter be distributed by the personal representative, as specified in subsections A and B above, to the beneficiaries set forth in § 8.01-53; provided that any distribution made to any such beneficiaries shall be free from all debts and liabilities of the decedent. If there be no such beneficiaries, the amount so recovered shall be assets in the hands of the personal representative to be disposed of according to law.

Code 1950, § 8-638; 1954, c. 333; 1973, c. 401; 1977, c. 617.



§ 8.01-55. Compromise of claim for death by wrongful act

The personal representative of the deceased may compromise any claim to damages arising under or by virtue of § 8.01-50, including claims under the provision of a liability insurance policy, before or after an action is brought, with the approval of the court in which the action was brought, or if an action has not been brought, with the consent of any circuit court. Such approval may be applied for on petition to such court, by the personal representative, or by any potential defendant, or by any interested insurance carrier. If a potential defendant or any insurance carrier petitions the court for approval, the personal representative shall be made a party to the proceeding. The petition shall state the compromise, its terms and the reason therefor. The court shall require the convening of the parties in interest in person or by their authorized representative, but it shall not be necessary to convene grandchildren whose living parents are made parties to the proceeding. The parties in interest shall be deemed to be convened if each such party (i) endorses the order by which the court approves the compromise or (ii) is given notice of the hearing and proposed compromise as provided in § 8.01-296 if a resident of the Commonwealth or as provided in § 8.01-320 if a nonresident, or is otherwise given reasonable notice of the hearing and proposed compromise as may be required by the court.

If the court approves the compromise, and the parties in interest do not agree upon the distribution to be made of what has been or may be received by the personal representative under such compromise, or if any of them are incapable of making a valid agreement, the court shall direct such distribution as a jury might direct under § 8.01-52 as to damages awarded by them. In other respects, what is received by the personal representative under the compromise shall be treated as if recovered by him in an action under § 8.01-52.

Code 1950, § 8-639; 1960, cc. 35, 587; 1977, c. 617; 1981, c. 286; 1991, c. 97; 1995, c. 366.



§ 8.01-56. When right of action not to determine nor action to abate

The right of action under § 8.01-50 shall not determine, nor the action, when brought, abate by the death, dissolution, or other termination of a defendant; and when a person who has brought an action for personal injury dies pending the action, such action may be revived in the name of his personal representative. If death resulted from the injury for which the action was originally brought, a motion for judgment and other pleadings shall be amended so as to conform to an action under § 8.01-50, and the case proceeded with as if the action had been brought under such section. In such cases, however, there shall be but one recovery for the same injury.

Code 1950, § 8-640; 1954, c. 333; 1977, c. 617.



§ 8.01-57. Liability of railroads for injury to certain employees

Every common carrier by railroad engaged in intrastate commerce shall be liable in damages to any of its employees suffering injury while employed by such carrier or, in the case of the death of any such employee, to his personal representative, for such injury or death, resulting in whole or in part from the wrongful act or neglect of any of its officers, agents, servants, or employees, or by reason of any defect, or insufficiency due to its neglect in its cars, engines, appliances, machinery, track, roadbed, works, boats, wharves or other equipment, except when such employee is injured while engaged in interstate commerce, and except when such employee is injured in the course of his regular employment and such regular employment does not expose such employee to the hazards incident to the maintenance, use and operation of such railroad. If the action be for the death of an employee, §§ 8.01-50 through 8.01-56 shall apply thereto.

Code 1950, § 8-641; 1954, c. 614; 1977, c. 617.



§ 8.01-58. Contributory negligence no bar to recovery; violation of safety appliance acts

In all actions brought against any such common carrier to recover damages for personal injuries to any employee or when such injuries have resulted in his death, the fact that such employee may have been guilty of contributory negligence shall not bar a recovery, but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to such employee; and no such employee, who may be injured or killed, shall be held to have been guilty of contributory negligence in any case when the violation by such common carrier of any statute enacted for the safety of employees contributed to the injury or death of such employee.

Code 1950, § 8-642; 1954, c. 614; 1977, c. 617.



§ 8.01-59. Assumption of risk; violation of safety appliance acts

In any action brought against any common carrier, under or by virtue of § 8.01-57, to recover damages for injuries to, or death of, any of its employees, the knowledge of any employee injured or killed of the defective or unsafe character or condition of any machinery, ways, appliances, or structures of such carrier shall not of itself be a bar to recovery for an injury or death caused thereby, nor shall such employee be held to have assumed the risk of his employment in any case in which the violation by such common carrier of any statute enacted for the safety of employees contributed to the injury, or death of such employee.

Code 1950, § 8-643; 1977, c. 617.



§ 8.01-60. Contracts exempting from liability void; set-off of insurance

Any contract, rule, regulation or device whatsoever the purpose or intent of which shall be to enable any common carrier to exempt itself from any liability created by § 8.01-57, shall to that extent be void; but in any action brought against any such common carrier under or by virtue of such section, such common carrier may set off therein any sum it has contributed or paid to any insurance, relief, benefit or indemnity company that may have been paid to the injured employee or the person entitled thereto on account of the injury or death for which such action was brought.

Code 1950, § 8-644; 1977, c. 617.



§ 8.01-61. Definition of "common carrier" as used in article

The term "common carrier" as used in §§ 8.01-57 to 8.01-60 shall include the receivers or other persons or corporations charged with the duty of the management or operation of the business of a common carrier by railroad; but shall not include persons, firms or corporations owning or operating railroads when such railroads are primarily and chiefly used as incidental to the operation of coal, gypsum or iron mines or saw mills, nor shall it apply to any railroad owned or operated by any county.

Code 1950, § 8-645; 1954, c. 614; 1977, c. 617.



§ 8.01-62. Action may embrace liability under both State and federal acts

The motion for judgment or other pleading in any such action may embrace a cause of action growing out of any statute of the United States or this Commonwealth for such injury or death, without being demurrable on this account, and without the plaintiff being required to elect under which statute he claims. Sections 8.01-57 through 8.01-61 shall not apply to electric railways operated wholly within this Commonwealth.

Code 1950, § 8-646; 1954, c. 614; 1977, c. 617.



§ 8.01-63. Liability for death or injury to guest in motor vehicle

Any person transported by the owner or operator of any motor vehicle as a guest without payment for such transportation and any personal representative of any such guest so transported shall be entitled to recover damages against such owner or operator for death or injuries to the person or property of such guest resulting from the negligent operation of such motor vehicle. However, this statute does not limit any defense otherwise available to the owner or operator.

Code 1950, § 8-646.1; 1974, c. 551; 1977, c. 617.



§ 8.01-64. Liability for negligence of minor

Every owner of a motor vehicle causing or knowingly permitting a minor under the age of sixteen years who is not permitted under the provisions of § 46.2-335 to drive such a vehicle upon a highway, and any person who gives or furnishes a motor vehicle to such minor, shall be jointly or severally liable with such minor for any damages caused by the negligence of such minor in driving such vehicle.

Code 1950, § 8-646.2; 1977, c. 617.



§ 8.01-65. Defense of lack of consent of owner

It shall be a valid defense to any action brought for the negligent operation of a motor vehicle for the owner of such vehicle to prove that the same was being driven or used without his knowledge or consent, express or implied, but the burden of proof thereof shall be on such owner.

Code 1950, § 8-646.8; 1977, c. 617.



§ 8.01-66. Recovery of damages for loss of use of vehicle

A. Whenever any person is entitled to recover for damage to or destruction of a motor vehicle, he shall, in addition to any other damages to which he may be legally entitled, be entitled to recover the reasonable cost which was actually incurred in hiring a comparable substitute vehicle for the period of time during which such person is deprived of the use of his motor vehicle. However, such rental period shall not exceed a reasonable period of time for such repairs to be made or if the original vehicle is a total loss, a reasonable time to purchase a new vehicle. Nothing herein contained shall relieve the claimant of the duty to mitigate damages.

B. Whenever any insurance company licensed in this Commonwealth to write insurance as defined in § 38.2-124 or any self-insured company refuses or fails to provide a comparable temporary substitute vehicle to any person entitled to recover the actual cost of hiring a substitute vehicle as set forth in subsection A, and if the trial judge of a court of proper jurisdiction subsequently finds that such refusal or failure was not made in good faith, such company shall be liable to that person in the amount of $500 or double the amount of the rental cost he is entitled to recover under subsection A, whichever amount is greater. If the trial court finds that an action brought against an insurance company or any self-insured company under subsection B is frivolous, or not to have been brought in good faith, the court may in its discretion require the plaintiff to pay the reasonable attorney's fees, not to exceed $350, incurred by the defendant in defending the action. This section shall in no way preclude any party from seeking such additional common law remedies as might otherwise be available.

Code 1950, § 8-646.9; 1975, c. 478; 1977, c. 617; 1979, c. 499; 1986, c. 296; 1987, c. 116; 1989, c. 348; 2010, c. 343.



§ 8.01-66.1. Remedy for arbitrary refusal of motor vehicle insurance claim

A. Whenever any insurance company licensed in this Commonwealth to write insurance as defined in § 38.2-124 denies, refuses or fails to pay to its insured a claim of $3,500 or less in excess of the deductible, if any, under the provisions of a policy of motor vehicle insurance issued by such company to the insured and it is subsequently found by the judge of a court of proper jurisdiction that such denial, refusal or failure to pay was not made in good faith, the company shall be liable to the insured in an amount double the amount otherwise due and payable under the provisions of the insured's policy of motor vehicle insurance, together with reasonable attorney's fees and expenses.

The provisions of this subsection shall be construed to include an insurance company's refusal or failure to pay medical expenses to persons covered under the terms of any medical payments coverage extended under a policy of motor vehicle insurance, when the amount of the claim therefor is $3,500 or less and the refusal was not made in good faith.

B. Notwithstanding the provisions of subsection A, whenever any insurance company licensed in this Commonwealth to write insurance as defined in § 38.2-124 denies, refuses or fails to pay to a third party claimant, on behalf of an insured to whom such company has issued a policy of motor vehicle liability insurance, a claim of $3,500 or less made by such third party claimant and if the judge of a court of proper jurisdiction finds that the insured is liable for the claim, the third party claimant shall have a cause of action against the insurance company. If the judge finds that such denial, refusal or failure to pay was not made in good faith, the company, in addition to the liability assumed by the company under the provisions of the insured's policy of motor vehicle liability insurance, shall be liable to the third party claimant in an amount double the amount of the judgment awarded the third party claimant, together with reasonable attorney's fees and expenses.

C. Notwithstanding the provisions of subsections A and B whenever any person who has paid a fee to the Department of Motor Vehicles to register an uninsured motor vehicle pursuant to § 46.2-706 or any person who has furnished proof of financial responsibility in lieu of obtaining a policy or policies of motor vehicle liability insurance pursuant to the provisions of Title 46.2 or any person who is required and has failed either to pay such fee or to furnish such proof pursuant to the provisions of Title 46.2 denies, refuses or fails to pay to a claimant a claim of $3,500 or less made by such claimant as a result of a motor vehicle accident; and if the trial judge of a court of proper jurisdiction finds that such denial, refusal or failure to pay was not made in good faith, such person shall be liable to the claimant in an amount double the amount otherwise due and payable together with reasonable attorney's fees and expenses.

For the purposes of this subsection C "person" shall mean and include any natural person, firm, partnership, association or corporation.

D.1. Whenever a court of proper jurisdiction finds that an insurance company licensed in this Commonwealth to write insurance as defined in § 38.2-124 denies, refuses or fails to pay to its insured a claim of more than $3,500 in excess of the deductible, if any, under the provisions of a policy of motor vehicle insurance issued by such company to the insured and it is subsequently found by the judge of a court of proper jurisdiction that such denial, refusal or failure to pay was not made in good faith, the company shall be liable to the insured in the amount otherwise due and payable under the provisions of the insured's policy of motor vehicle insurance, plus interest on the amount due at double the rate provided in § 6.2-301 from the date that the claim was submitted to the insurer or its authorized agent, together with reasonable attorney's fees and expenses.

2. The provisions of this subsection shall be construed to include an insurance company's refusal or failure to pay medical expenses to persons covered under the terms of any medical payments coverage extended under a policy of motor vehicle insurance when the refusal was not made in good faith.

1977, c. 621; 1979, c. 521; 1980, c. 437; 1989, c. 698; 1991, c. 155; 1997, c. 401; 2002, c. 631.



§ 8.01-66.1:1. (For January 1, 2016, applicability date, see Editor's note) Subrogation claims by underinsured motorist benefits insurer

A. Any underinsured motorist benefits insurer paying such benefits to an insured, by way of settlement or payment pursuant to a judgment, shall have no right of subrogation against any individual or entity who settled with the underinsured motorist benefits insurer's insured pursuant to subsection K of § 38.2-2206 unless the underinsured motorist failed to reasonably cooperate in the defense of any lawsuit brought against him. An underinsured motorist shall be presumed to have failed to reasonably cooperate if he fails or refuses:

1. To attend his deposition or trial if subpoenaed to appear at least 21 days in advance of either event;

2. To assist in responding to written discovery;

3. To meet with defense counsel for a reasonable period of time after reasonable notice, by phone or in person, within 21 days of being served with any lawsuit and again prior to his deposition and trial; or

4. To notify counsel for the underinsured motorist benefits insurer of any change in address.

The underinsured motorist may rebut the presumption that he failed to reasonably cooperate. If the court finds that the underinsured motorist's failure to cooperate was not unreasonable or that the underinsured motorist otherwise acted in good faith in attempting to comply with his duty to reasonably cooperate with the underinsured motorist benefits insurer, then the underinsured motorist benefits insurer will not regain its right of subrogation.

B. The underinsured motorist benefits insurer seeking the cooperation of the underinsured motorist shall pay the reasonable costs and expenses related to procuring such cooperation, including any travel costs if the underinsured motorist resides more than 100 miles from the location of his deposition or trial. Travel costs may be considered by the court in determining whether the underinsured motorist's failure to cooperate was unreasonable or not.

C. If the court finds that the underinsured motorist satisfied his duty to cooperate with the underinsured motorist benefits insurer or that his failure to do so was not unreasonable, then the court may award him his costs in defending such subrogation action, including reasonable attorney fees.

2015, cc. 584, 585.



§ 8.01-66.2. Lien against person whose negligence causes injury

Whenever any person sustains personal injuries caused by the alleged negligence of another and receives treatment in any hospital, public or private, or nursing home, or receives medical attention or treatment from any physician, or receives nursing service or care from any registered nurse, or receives physical therapy treatment from any registered physical therapist in this Commonwealth, or receives medicine from a pharmacy, or receives any emergency medical services and transportation provided by an emergency medical services vehicle, such hospital, nursing home, physician, nurse, physical therapist, pharmacy or emergency medical services and transportation provided by an emergency medical services vehicle shall each have a lien for the amount of a just and reasonable charge for the service rendered, but not exceeding $2,500 in the case of a hospital or nursing home, $750 for each physician, nurse, physical therapist, or pharmacy, and $200 for each emergency medical services agency providing emergency medical services or emergency medical services vehicle transportation on the claim of such injured person or of his personal representative against the person, firm, or corporation whose negligence is alleged to have caused such injuries.

Code 1950, § 32-138; 1979, c. 722; 1981, c. 313; 1988, cc. 505, 544; 1995, cc. 470, 550, 669; 2003, cc. 455, 525; 2010, c. 343; 2015, cc. 502, 503.



§ 8.01-66.3. Lien inferior to claim of attorney or personal representative

The lien provided for in § 8.01-66.2 shall be of inferior dignity to the claim or lien of the attorney of such injured person or of his personal representative for professional services for representing such injured person or his personal representative in his claim or suit for damages for such personal injuries.

Code 1950, § 32-139; 1979, c. 722.



§ 8.01-66.4. Subrogation

Any municipal corporation or any person, firm or corporation who may pay the charges for which a lien is provided in § 8.01-66.2 shall be subrogated to such lien.

Code 1950, § 32-140; 1979, c. 722.



§ 8.01-66.5. Written notice required

A. No lien provided for in § 8.01-66.2, 8.01-66.9, or 19.2-368.15 shall be created or become effective in favor of the Commonwealth, an institution thereof, or a hospital, nursing home, physician, nurse, or physical therapist, or emergency medical services and transportation provided by an emergency medical services vehicle, unless and until a written notice of lien setting forth the name of the Commonwealth or the institution, hospital, nursing home, physician, nurse, physical therapist, or emergency medical services agency that provided emergency medical services or emergency medical services vehicle transportation and the name of the injured person has been served upon or given to the person, firm, or corporation whose negligence is alleged to have caused such injuries, or to the attorney for the injured party, or to the injured party. Such written notice of lien shall not be required if the attorney for the injured party knew that medical services were either provided or paid for by the Commonwealth.

B. In any action for personal injuries or wrongful death against a nursing home or its agents, if the Department of Medical Assistance Services has paid for any health care services provided to the injured party or decedent relating to the action, the injured party or personal representative shall, within 60 days of filing a lawsuit or 21 days of determining that the Department of Medical Assistance Services has paid for such health care services, whichever is later, give written notice to the Department of Medical Assistance Services that the lawsuit has been filed. The Department of Medical Assistance Services shall provide a written response, stating the amount of the lien as of the date of their response, within 60 days of receiving a request for that information from the injured party or personal representative.

Code 1950, § 32-142; 1979, c. 722; 1980, c. 623; 1983, c. 263; 1988, c. 544; 1998, c. 183; 2003, cc. 455, 525; 2013, c. 273; 2015, cc. 502, 503.



§ 8.01-66.6. Liability for reasonable charges for services

The notice set forth in subsection A of § 8.01-66.5, when served upon or given to the person, firm or corporation whose negligence is alleged to have caused injuries or to the attorney for the injured party, shall have the effect of making such person, firm, corporation or attorney liable for the reasonable charges for the services rendered the injured person to the extent of the amount paid to or received by such injured party or his personal representative exclusive of attorney's fees, but, except in liens created under § 8.01-66.9 or 19.2-368.15, not in excess of the maximum amounts prescribed in § 8.01-66.2.

Code 1950, § 32-143; 1979, c. 722; 1980, c. 623; 2003, c. 525; 2013, c. 273.



§ 8.01-66.7. Hearing and disposal of claim of unreasonableness

If the injured person questions the reasonableness of the charges made by a hospital, nurse, physician, or emergency medical services agency that provided emergency medical services or emergency medical services vehicle transportation claiming a lien pursuant to § 8.01-66.2, the injured person or the hospital, physician, nurse, or emergency medical services agency that provided emergency medical services or emergency medical services vehicle transportation may file, in the court that would have jurisdiction of such claim if such claim were asserted against the injured person by such hospital, physician, nurse, or emergency medical services agency that provided emergency medical services or emergency medical services vehicle transportation, a petition setting forth the facts. The court shall hear and dispose of the matter in a summary way after five days' notice to the other party in interest.

Code 1950, § 32-145; 1979, c. 722; 2003, c. 455; 2015, cc. 502, 503.



§ 8.01-66.8. Petition to enforce lien

If suit is instituted by an injured person or his personal representative against the person, firm, or corporation allegedly causing the person's injuries, a hospital, nursing home, physician, nurse, or emergency medical services agency that provided emergency medical services or emergency medical services vehicle transportation, in lieu of proceeding according to §§ 8.01-66.5 to 8.01-66.7, may file in the court wherein such suit is pending a petition to enforce the lien provided for in § 8.01-66.2 or 8.01-66.9. Such petition shall be heard and disposed of in a summary way.

Code 1950, § 32-146; 1979, c. 722; 1980, c. 623; 2003, cc. 455, 525; 2015, cc. 502, 503.



§ 8.01-66.9. Lien in favor of Commonwealth, its programs, institutions or departments on claim for personal injuries

Whenever any person sustains personal injuries and receives treatment in any hospital, public or private, or nursing home, or receives medical attention or treatment from any physician, or receives nursing services or care from any registered nurse in this Commonwealth, or receives pharmaceutical goods or any type of medical or rehabilitative device, apparatus, or treatment which is paid for pursuant to the Virginia Medical Assistance Program, the State/Local Hospitalization Program and other programs of the Department of Medical Assistance Services, the Maternal and Child Health Program, or the Children's Specialty Services Program, or provided at or paid for by any hospital or rehabilitation center operated by the Commonwealth, the Department for Aging and Rehabilitative Services or any state institution of higher education, the Commonwealth shall have a lien for the total amount paid pursuant to such program, and the Commonwealth or such Department or institution shall have a lien for the total amount due for the services, equipment or devices provided at or paid for by such hospital or center operated by the Commonwealth or such Department or institution, or any portion thereof compromised pursuant to the authority granted under § 2.2-514, on the claim of such injured person or of his personal representative against the person, firm, or corporation who is alleged to have caused such injuries.

The Commonwealth or such Department or institution shall also have a lien on the claim of the injured person or his personal representative for any funds which may be due him from insurance moneys received for such medical services under the injured party's own insurance coverage or through an uninsured or underinsured motorist insurance coverage endorsement. The lien granted to the Commonwealth for the total amounts paid pursuant to the Virginia Medical Assistance Program, the State/Local Hospitalization Program and other programs of the Department of Medical Assistance Services, the Maternal and Child Health Program, or the Children's Specialty Services Program shall have priority over the lien for the amounts due for services, equipment or devices provided at a hospital or center operated by the Commonwealth. The Commonwealth's or such Department's or institution's lien shall be inferior to any lien for payment of reasonable attorney's fees and costs, but shall be superior to all other liens created by the provisions of this chapter and otherwise. Expenses for reasonable legal fees and costs shall be deducted from the total amount recovered. The amount of the lien may be compromised pursuant to § 2.2-514.

The court in which a suit by an injured person or his personal representative has been filed against the person, firm or corporation alleged to have caused such injuries or in which such suit may properly be filed, may, upon motion or petition by the injured person, his personal representative or his attorney, and after written notice is given to all those holding liens attaching to the recovery, reduce the amount of the liens and apportion the recovery, whether by verdict or negotiated settlement, between the plaintiff, the plaintiff's attorney, and the Commonwealth or such Department or institution as the equities of the case may appear, provided that the injured person, his personal representative or attorney has made a good faith effort to negotiate a compromise pursuant to § 2.2-514. The court shall set forth the basis for any such reduction in a written order.

Code 1950, § 32-139.1; 1972, c. 481; 1974, c. 518; 1979, c. 722; 1981, c. 562; 1982, c. 491; 1983, c. 263; 1984, c. 767; 1985, c. 580; 1986, c. 238; 1988, c. 544; 1989, c. 624; 1992, c. 104; 2003, c. 525; 2012, cc. 803, 835.



§ 8.01-66.9:1. Lien against recovery for medical treatment provided to prisoner

In any civil action brought for injuries or death suffered by any person while confined in a state or local correctional facility, the Commonwealth or the locality, as the case may be, shall have a lien against any recovery by settlement or verdict for all actual expenses incurred by the Commonwealth or the locality for medical, surgical and hospital treatment and supplies for the prisoner, whether provided by public or private health care providers, as a result of the injury. Such lien shall be subject to the payment of reasonable attorneys' fees and costs.

1984, c. 519.



§ 8.01-66.10. Death claims settled by compromise or suit

In case of personal injuries resulting in death and settlement therefor by compromise or suit under the provisions of §§ 8.01-50 to 8.01-56, the liens provided for in this article may be asserted against the recovery, or against the estate of the decedent, but not both. If asserted against the recovery and paid, such liens shall attach pro rata to the amounts received respectively by such beneficiaries as are designated to receive the moneys distributed and in their respective amounts; and such beneficiaries, or the personal representative for their benefit, shall be subrogated to the liens against the estate of such decedent provided for by § 64.2-528.

Code 1950, § 32-141; 1979, c. 722.



§ 8.01-66.11. Necessity for settlement or judgment

Nothing contained in this article shall be construed as imposing liability on any person, firm or corporation whose negligence is alleged to have caused injuries or on the attorney for the injured party where no settlement is made, or, in case of an attorney, where no funds come into his hands, or where no judgment is obtained in favor of such injured party or his personal representative.

Code 1950, § 32-144; 1979, c. 722.



§ 8.01-66.12. Term physician to include chiropractor

Wherever the term physician is used in this article, it shall include chiropractor.

1993, c. 702 .



§ 8.01-67. Definitions; persons under a disability; fiduciary

The terms "fiduciary" and "person under a disability" as used in this article shall have the meanings ascribed to them in § 8.01-2.

1977, c. 617.



§ 8.01-68. Jurisdiction

Circuit courts in the exercise of their equity jurisdiction, upon being satisfied by competent evidence independent of the admissions in the pleadings or elsewhere in the proceedings, that one or more of the types of relief hereinafter specified will promote the interest of an owner of land, or any interest therein, who is a person under a disability as defined in this chapter for whom a conservator has not been appointed pursuant to Chapter 20 (§ 64.2-2000 et seq.) of Title 64.2, and taking into consideration the rights of any other party interested in such land, may order the sale, exchange, lease, encumbrance, redemption, or other disposition of such real estate as to the court may seem just and equitable.

In the case of the sales of such lands or interest therein, the court shall be governed by the established practices for judicial sales generally except as they may be specifically modified by provisions of this article.

Code 1950, §§ 8-675, 8-677, 8-681, 8-682, 8-683; 1952, c. 360; 1977, c. 617; 1997, c. 921.



§ 8.01-69. Commencement of suit; parties

Any of the relief specified in this article may be sought by bill in equity filed by a fiduciary, as defined in this article, or by any other person having an interest in the subject matter of the proceedings. A person under a disability, fiduciary, all those who would be the heirs or distributees of the defendant person under disability if he had died at the time of the commencement of this proceeding, except as provided in § 8.01-78, and all other persons interested in the subject matter of the proceeding, shall be made parties defendant when not parties plaintiff.

Code 1950, § 8-676; 1952, c. 360; 1972, c. 361; 1973, c. 338; 1977, c. 617; 1983, c. 459.



§ 8.01-70. Repealed

Repealed by Acts 1990, c. 831, effective January 1, 1991.



§ 8.01-72. When death to abate such suit

A suit instituted under this article shall abate by reason of the death of the person under a disability unless a sale, exchange, lease, encumbrance, redemption, or other disposition of real estate has been confirmed by a decree in such suit.

Code 1950, § 8-678; 1952, c. 360; 1977, c. 617.



§ 8.01-73. Guardian ad litem to be appointed

In every suit brought under this article, a guardian ad litem shall be appointed for any person under a disability not otherwise represented by a guardian or committee, or trustee appointed pursuant to § 64.2-2003, and for all persons proceeded against by an order or publication under the designation of "parties unknown" as provided for in § 8.01-316. The guardian ad litem shall file an answer as such.

Code 1950, § 8-679; 1952, c. 360; 1972, c. 361; 1977, c. 617; 1997, c. 540.



§ 8.01-74. Leases on behalf of persons under disability; new leases

A. Leases on behalf of persons under a disability. -- When a person under a disability is entitled to or bound to renew any lease, any fiduciary on behalf of such person under a disability or any other interested person may apply by motion after reasonable notice to parties having a present interest in the property to be leased, to the circuit court as prescribed in subdivision 3 of § 8.01-261, and by the order of the court any person appointed by it may, from time to time, surrender or accept a surrender of such lease, or take or make a new lease of the same premises for such term and with such provisions as the court directs. Such reasonable sums as are incurred to renew any such lease shall, with interest thereon, be paid out of the profits of the leasehold premises, and be a charge thereon until payment.

B. New leases. -- When it shall appear to a circuit court that the interests of a person under a disability will be promoted by the execution of a new lease, where no prior lease exists, any fiduciary or any other person interested in the subject matter may apply in like summary fashion as stated in subsection A of this section and upon showing to the satisfaction of the court that the provisions therein were complied with, including reasonable notice to parties having a present interest to the property to be leased, the circuit court upon the consideration of the probable length of the disability and the duration of the proposed lease, may order such lease to be executed. Such lease may be renewed or surrendered at any time pursuant to subsection A of this section and under such conditions as the court may direct.

Code 1950, § 8-674; 1952, c. 360; 1977, c. 617.



§ 8.01-75. Who not to be purchaser

At any sale under this article neither a fiduciary for a person under a disability, as defined under this article, nor the guardian ad litem shall be a purchaser directly or indirectly; provided, however, such fiduciary may be a purchaser if the court finds that such a purchase by the fiduciary is in the best interests of the person under a disability.

Code 1950, § 8-684; 1977, c. 617; 1980, c. 346.



§ 8.01-76. How proceeds from disposition to be secured and applied; when same may be paid over

The proceeds of sale, or rents, income, or royalties, arising from the sale or lease, or other disposition, of lands of persons under a disability, whether in a suit for sale or lease thereof, or in a suit for partition, or in condemnation proceedings, shall be invested under the direction of the court for the use and benefit of the persons entitled to the estate; and in case of a trust estate subject to the uses, limitations, and conditions, contained in the writing creating the trust. The court shall take ample security for all investments so made, and from time to time require additional security, if necessary, and make any proper order for the faithful application and safe investment of the fund, and for the management and preservation of any properties or securities in which the same has been invested, and for the protection of the rights of all persons interested therein, whether such rights be vested or contingent, but nothing hereinbefore contained shall prevent the court having charge thereof from directing such funds to be paid over to the legally appointed and qualified fiduciary (as defined in § 8.01-67) of the person under a disability, whenever the court is satisfied that such fiduciary has executed sufficient bond; or from applying at any time all or any portion thereof to the proper needs and requirements of the person under a disability. Provided, however, that if such funds do not exceed $4,000, the court, in its discretion and without the intervention of a fiduciary, may pay such funds to any person deemed appropriate by the court for the use and benefit of a person under a disability, whether such person resides within or without the Commonwealth. Such funds not in excess of $4,000 shall, when paid over to such person deemed appropriate, be treated as personal property.

Code 1950, § 8-685; 1952, c. 360; 1968, c. 380; 1970, c. 355; 1972, c. 159; 1974, c. 139; 1977, c. 617; 1978, c. 419; 1981, c. 129.



§ 8.01-77. What proceeds of sale to pass as real estate

The proceeds received under the preceding provisions of this article or under Article 9 (§ 8.01-81 et seq.) of this chapter, from the sale or division of real estate of a person under a disability or so much thereof as may remain at such person's death, if such person continue until death incapable from any cause of making a will, shall pass to those who would have been entitled to the land if it had not been sold or divided.

Code 1950, § 8-689; 1952, c. 360; 1968, c. 66; 1977, c. 617.



§ 8.01-78. Alternate procedure for sale of real estate of person under disability

If the personal estate of any person under a disability for whom a fiduciary has been appointed under any of the provisions of Title 37.2, be insufficient for the discharge of his debts or if the personal estate or residue thereof after payment of debts and the rents and profits of his real estate be insufficient for his maintenance and that of his family, if any, the fiduciary of his estate may petition a circuit court for authority to mortgage, lease or sell so much of the real estate of such person as may be necessary for the purposes aforesaid, or any of them, setting forth in the petition the particulars and amount of the estate, real and personal, and a statement of the application of any personal estate, and debts and demands existing against the estate. Those persons who would be heirs or distributees of the person under a disability if he had died at the time of commencement of the proceeding need not be made parties defendant to a proceeding pursuant to this section.

Code 1950, § 8-689.1; 1952, c. 360; 1977, c. 617; 1983, c. 459.



§ 8.01-79. Same; reference of petition to commissioner

On the presenting of such petition it may be referred to a commissioner in chancery or to a special commissioner appointed by the court, to inquire into and report upon the matters therein contained, whose duty it shall be to make such inquiry, to give notice to and hear all parties interested in such real estate and to report thereon with all convenient speed.

Code 1950, § 8-689.2; 1977, c. 617.



§ 8.01-80. Same; action of court on report; application of proceeds of transaction

If upon the filing of the report and examination of the matter it shall appear to the court to be proper, an order shall be entered for the mortgaging, leasing, or sale, on such terms and conditions as the court may deem proper, of so much of such real estate as may be necessary; but no conveyance shall be executed until such shall have been confirmed by the court. The proceeds of such transactions shall be secured and applied under the order of the court.

Code 1950, § 8-689.3; 1977, c. 617.



§ 8.01-81. Who may compel partition of land; jurisdiction; validation of certain partitions of mineral rights

Tenants in common, joint tenants, executors with the power to sell, and coparceners of real property, including mineral rights east and south of the Clinch River, shall be compellable to make partition and may compel partition, but in the case of an executor only if the power of sale is properly exercisable at that time under the circumstances; and a lien creditor or any owner of undivided estate in real estate may also compel partition for the purpose of subjecting the estate of his debtor or the rents and profits thereof to the satisfaction of his lien. Any court having general equity jurisdiction shall have jurisdiction in cases of partition; and in the exercise of such jurisdiction may take cognizance of all questions of law affecting the legal title that may arise in any proceedings, between such tenants in common, joint tenants, executors with the power to sell, coparceners and lien creditors.

All partitions of mineral rights heretofore had, are hereby validated.

Code 1950, § 8-690; 1964, c. 167; 1968, c. 412; 1977, c. 617; 1984, c. 226.



§ 8.01-82. When shares of two or more laid off together

Any two or more of the parties, if they so elect, may have their shares laid off together when partition can be conveniently made in that way.

Code 1950, § 8-691; 1977, c. 617.



§ 8.01-83. Allotment to one or more parties, or sale, in lieu of partition

When partition cannot be conveniently made, the entire subject may be allotted to any one or more of the parties who will accept it and pay therefor to the other parties such sums of money as their interest therein may entitle them to; or in any case in which partition cannot be conveniently made, if the interest of those who are entitled to the subject, or its proceeds, will be promoted by a sale of the entire subject, or allotment of part and sale of the residue, the court, notwithstanding any of those entitled may be a person under a disability, may order such sale, or an allotment of a part thereof to any one or more of the parties who will accept it and pay therefor to the other parties such sums of money as their interest therein may entitle them to, and a sale of the residue, and make distribution of the proceeds of sale, according to the respective rights of those entitled, taking care, when there are creditors of any deceased person who was a tenant in common, joint tenant, or coparcener, to have the proceeds of such deceased person's part applied according to the rights of such creditors.

Code 1950, § 8-692; 1950, p. 467; 1977, c. 617.



§ 8.01-84. Application of proceeds of sale to payment of lien

When there are liens on the interest of any party in the subject so sold, the court may, on the petition of any person holding a lien, ascertain the liens, and apply the dividend of such party in the proceeds of sale to the discharge thereof, so far as the same may be necessary.

Code 1950, § 8-693; 1977, c. 617.



§ 8.01-85. Disposition of share in proceeds of person under disability

The court making an order for sale shall, when the dividend of a party exceeds $2500, if such party be a person under a disability, order the same to be disposed as the proceeds of a sale under the provisions of § 8.01-76 are required to be invested.

Code 1950, § 8-694; 1952, c. 249; 1968, c. 381; 1977, c. 617.



§ 8.01-86. Repealed

Repealed by Acts 1990, c. 831, effective January 1, 1991.



§ 8.01-87. Validation of certain partitions prior to act of 1922

All partitions heretofore had, when the proceedings conformed to the law as it existed prior to the amendment of § 5281 of the Code of 1919 by an act approved March 27, 1922, although they did not conform to such section as it read under the amendment of 1922, as aforesaid, are hereby validated; but nothing in this validating section shall be construed as intended to affect vested rights.

Code 1950, § 8-696; 1977, c. 617.



§ 8.01-88. Decree of partition to vest legal title

A decree heretofore or hereafter made, confirming any partition or allotment in a suit for partition, shall vest in the respective co-owners, between or to whom the partition or allotment is made, the title to their shares under the partition or allotment, in like manner and to the same extent, as if such decree direct such title be conveyed to them and the conveyance was made accordingly.

Code 1950, § 8-698; 1977, c. 617.



§ 8.01-89. When proceeds of sale deemed personal estate

The proceeds of any sale made under § 8.01-83 shall, except as provided in § 8.01-77, be deemed personal estate from the time of the confirmation of such sale by the court.

Code 1950, § 8-699; 1977, c. 617.



§ 8.01-90. When name or share of parties unknown

If the name or share of any person interested in the subject of the partition be unknown, so much as is known in relation thereto shall be stated in the bill.

Code 1950, § 8-700; 1977, c. 617.



§ 8.01-91. Effect of partition or sale on lessee's rights

Any person who, before the partition or sale, was lessee of any of the lands divided or sold, shall hold the same of him to whom such land is allotted or sold on the same term on which by his lease he held it before the partition.

Code 1950, § 8-701; 1977, c. 617.



§ 8.01-92. Allowance of attorneys' fees out of unrepresented shares

In any partition suit when there are unrepresented shares, the court shall allow reasonable fees to the attorney or attorneys bringing the action on account of the services rendered to the parceners unrepresented by counsel.

Code 1950, § 8-701.1; 1950, p. 96; 1977, c. 617.



§ 8.01-93. Partition of goods, etc., by sale, if necessary

When an equal division of goods or chattels cannot be made in kind among those entitled, a court of equity may direct the sale of the same, and the distribution of the proceeds according to the rights of the parties.

Code 1950, § 8-702; 1977, c. 617.



§ 8.01-94. When sold, leased or exchanged

Whenever an interest in property, real or personal, is held by a person, natural or artificial, with remainder or limitation over contingent upon any event, or for his life or for the life of another, and there is limited thereon any other estate, vested or contingent, to any other such person, whether in being or to be thereafter born or created in any manner whatsoever, such person holding an interest in the property so subject to remainder or limitation over or for his own life, or his committee, guardian, if a minor, or conservator, or, if the estate so held be for the life of another, then his heir or personal representative, as the case may be, may for the purpose of obtaining a sale or leasing or exchange of the fee simple interest or absolute estate in such property, if the sale or leasing or exchange thereof is not prohibited by the instrument creating the estate, and the remaindermen, or any of them, whether in being or hereafter to be born or created, are from any cause incapable at the time of filing the bill as herein provided or of giving their assent, or the remainder or limitation over is contingent or defeasible, file a bill in equity in the circuit court stating plainly the property to be sold or leased or exchanged and all facts calculated to show the propriety of such sale or lease or exchange. A like bill may be filed for the sale or leasing or exchange of the remainder in such estate by a remainderman, his guardian, conservator or committee. All persons interested in the property presently or contingently, other than the plaintiff, shall be made defendants, and if such remaindermen be not born or created at such time of filing such bill, such suit shall not for such cause abate, but such unborn person or uncreated artificial person shall be made defendant and subject to the decree of the court by the name of "person unknown or person yet to be born or created," and the court shall upon the filing of such bill appoint a guardian ad litem to defend the interest of such unborn person or uncreated artificial person. If it be clearly shown independently of any admissions in the pleadings that the interest of the plaintiff will be promoted and the rights of no other person will be violated thereby, the court may decree a sale or lease or exchange of the property or any part thereof, or of the remainder therein. In case of a sale on credit, the court shall take ample security. If such sale on credit be of real estate, a lien thereon shall be reserved. The title to any land acquired in any exchange herein provided for shall be held and owned by the same persons in the same way, to the same extent and subject to the same conditions that they owned the land given in such exchange.

Code 1950, § 8-703.1; 1958, c. 271; 1977, c. 617; 1997, c. 801.



§ 8.01-95. Procedure in such case

The procedure in such suit and the investment of the proceeds of sale shall be in accordance with §§ 8.01-73, 8.01-75 and 8.01-76, so far as the same can be made applicable, and the court may, in its discretion, commute the life estate according to § 55-269.1. In the case of a lease, however, the rents may be made payable direct to the person or persons entitled thereto, for the time being.

Code 1950, § 8-703.2; 1977, c. 617.



§ 8.01-96. Decree for sale; how made; bond of commissioner

In decreeing a sale under any provisions of law, the court may provide for the sale of property in any part of the Commonwealth, and may direct the sale to be for cash, or on such credit and terms as it may deem best, and it may appoint one or more special commissioners to make such sale. No special commissioner, appointed by a court, shall receive money under a decree, until he gives bond, with approved security, before such court or its clerk, in a penalty to be prescribed by the court, conditioned upon the faithful discharge of his duties as such commissioner and to account for and pay over as the court may direct all money that may come into his hands as such commissioner.

Code 1950, § 8-655; 1977, c. 617.



§ 8.01-97. Delinquent taxes to be ascertained

In every suit brought in this Commonwealth for the sale of lands for the payment of debts or to subject lands to the payment of liens binding thereon, it shall be the duty of the court, or any commissioner to whom the cause is referred, to ascertain all delinquent taxes on such land together with interest and penalties if any.

Code 1950, § 8-656; 1977, c. 617.



§ 8.01-98. Sales of land when purchase price insufficient to pay taxes, etc

In any proceedings for the sale of real estate or to subject real estate to the payment of debts, it appears to the court that the real estate cannot be sold for enough to pay off the liens of taxes, levies, and assessments returned delinquent against it, and it further appears that the purchase price offered is adequate and reasonable, such sale shall be confirmed, and the court shall decree the payment and distribution of the proceeds of such sale pro rata to the taxes, levies, and assessments due the Commonwealth or any political subdivision thereof, after having first deducted the cost of such proceedings in court. Such decree shall be certified to the clerk of the appropriate court who has charge of the delinquent tax books, and such clerk shall cause the lien of such taxes, levies, and assessments to be marked satisfied upon the list of delinquent lands regardless of whether the same shall have been paid in full.

Code 1950, § 8-657; 1977, c. 617.



§ 8.01-99. Bond required of special commissioner for sale

Except as hereinafter provided, no special commissioner shall advertise the property for sale or renting, or sell or rent the same, until he shall have given bond in a penalty to be prescribed by the court sufficient to cover at least the probable amount of the whole purchase money or such portion of the rent the court deems appropriate, and shall have obtained from such clerk a certificate that such bond has been given. The certificate or a copy thereof shall be appended to the advertisement; provided, however, that in any case of such sale or rental, the court may direct all the cash proceeds thereof to be deposited by the purchaser or lessee to the credit of such court in some bank to be designated by it, and may direct that all evidences of indebtedness arising from such transaction or rent be deposited for safekeeping with such bank or the clerk of such court and the court may in its discretion thereafter dispense with the bond.

The clerk shall make the certificate whenever the bond has been given and note the same in the proceedings in the cause. The certificate or a copy thereof shall be returned with the report of the sale or renting.

Code 1950, § 8-658; 1977, c. 617.



§ 8.01-100. Liability of clerk for false certificate or failure to give bond

If any clerk make a certificate as to the bond, which is untrue, he and the sureties on his official bond shall be liable to any person injured thereby.

Code 1950, § 8-661; 1977, c. 617; 1978, c. 718.



§ 8.01-101. Purchasers relieved of liability for purchase money paid to such commissioner

When the certificate pursuant to the provisions in § 8.01-99 shall have been published with an advertisement of the sale or renting of property, or when such bond shall have been given prior to a sale or renting not publicly advertised, any person purchasing or renting such property in pursuance of such advertisement or in pursuance of the decree or order of sale or renting, shall be relieved of all liability for the purchase money or rent, or any part thereof, which he may pay to any special commissioner, as to whom the proper certificate shall have been appended to such advertisement, or who shall have given the bond aforesaid.

Code 1950, § 8-659; 1977, c. 617.



§ 8.01-102. Purchasers not required to see to application of purchase money

No purchaser or renter at a duly authorized sale or renting made by a receiver, personal representative, trustee, or other fiduciary shall be required to see to the application of the purchase money.

Code 1950, § 8-660; 1977, c. 617.



§ 8.01-103. Special commissioner or other person appointed to do so to receive purchase money, etc.; liability of clerk for failure to give notice of appointment

The special commissioner, who makes the sale or renting, shall receive and collect all the purchase money or rent, unless some other person be appointed to collect the same and in such case the court shall require of such person bond with surety in such penalty as to it may seem fit. When such appointment is made, it shall be the duty of the clerk to give notice thereof, in writing, to the purchaser or lessee, to be served as other notices are required by law to be served; but no payment shall be made to the person so appointed, until he shall have given the bond required by the decree or order; provided, however, that if, before the purchaser or lessee has received notice of such appointment, he shall have made any payment on account of the purchase money or rent to the special commissioner, or any person appointed for the purpose, who made the sale or renting, such special commissioner, or other person, who made the sale or renting, and the sureties on his bond, shall be responsible for the money so paid, and the purchaser or lessee, who made the payment, shall not be responsible therefor.

If any clerk fail to give the notice hereinbefore required to be given by him, he and the sureties on his official bond shall be liable to any person injured by such failure.

Code 1950, § 8-662; 1977, c. 617; 1978, c. 718.



§ 8.01-104. Repealed

Repealed by Acts 1978, c. 718.



§ 8.01-105. Rule against special commissioner, purchaser, etc., for judgment for amounts due

Any court of this Commonwealth, may, at the instance of any party in interest, award a rule against any special commissioner or receiver appointed by or acting under the authority of such court, and against the surety of such commissioner or receiver, or against a purchaser at a judicial sale under a decree of such court, and against the surety or sureties of such purchaser, returnable to such date as the court may fix, to show cause why judgment shall not be entered against them for any amount which the court may ascertain to be due from such commissioner, receiver, or purchaser. A rule issued under this section shall be executed at least fifteen days before the return day thereof.

Code 1950, § 8-664; 1977, c. 617.



§ 8.01-106. How cause heard upon rule and judgment rendered

Upon the return of a rule executed under § 8.01-105 upon any of the parties thereto, the court may if neither party demand a jury, proceed to hear and determine all questions raised by such rule, and shall enter a judgment against such special commissioner, receiver, or purchaser, as the case may be, and his surety or sureties, for the amount appearing to be due by such commissioner, receiver or purchaser, or may enter judgment against such of them as have been summoned to answer such rule. If it appears in such proceeding that such commissioner, receiver, purchaser, or any of them, or their sureties is dead, or under a disability, then such rule shall be awarded against the personal representative of those dead, and the fiduciary of those who are under a disability, and judgment may be rendered jointly and severally against such personal representative, fiduciary and those laboring under no disability in the same proceeding.

Code 1950, § 8-665; 1977, c. 617.



§ 8.01-107. Trial by jury of issues made upon rule

If, upon the return of such rule, any party thereto demand a trial by jury, the court shall order a trial by jury to ascertain what liability, if any, exists against any such special commissioner, receiver, or purchaser, and their sureties; and the court shall enter judgment on the verdict awarded by the jury. New trials may be granted as in other cases; and notwithstanding such rules be awarded and judgment be rendered against part only of the persons liable thereto, the court may award new rules and proceed to judgment against all the parties who are liable thereto. The provisions of this section, and §§ 8.01-105 and 8.01-106, shall apply to any officers and their sureties, acting under the decree of the court.

Code 1950, § 8-666; 1977, c. 617.



§ 8.01-108. When sureties of commissioner, purchaser, etc., proceeded against by rule

Whenever a special commissioner, a receiver, purchaser at a judicial sale, or his personal representative, or any of them, can be proceeded against by rule for the recovery of money under §§ 8.01-105, 8.01-106 and 8.01-107, the surety of such commissioner, receiver, or purchaser, and the personal representatives of such sureties, may also be proceeded against under such sections.

Code 1950, § 8-667; 1977, c. 617.



§ 8.01-109. Commission for selling, collecting, etc.; each piece of property to constitute separate sale

For the services of commissioners or officers under any decree for a sale, including the collection and paying over of the proceeds, there may be allowed a commission of five percent on amounts up to and including $100,000, and two percent on all amounts above $100,000. If the sale is made by one commissioner or officer and the proceeds collected by another, the court under whose decree they acted shall apportion the commission between them as may be just.

For the purposes of this section, each piece of property so sold shall constitute a separate sale, even though more than one piece of property is sold under the same decree.

Code 1950, § 8-669; 1950, p. 459; 1966, c. 416; 1974, c. 197; 1977, c. 617; 1993, c. 311 .



§ 8.01-110. Appointment of special commissioner to execute deed, etc.; effect of deed

A court in a suit wherein it is proper to decree the execution of any deed or writing may appoint a special commissioner to execute the same on behalf of any party in interest and such instrument shall be as valid as if executed by the party on whose behalf it is so executed.

Code 1950, § 8-670; 1977, c. 617.



§ 8.01-111. What such deed to show

Every deed executed by any such commissioner pursuant to the provisions of § 8.01-110 shall specifically set out as nearly as practicable the name of the person on whose behalf the same is executed; provided, that when such deed conveys the right, title or interest of the heirs of a person who is dead it shall be sufficient for such deed to set out that the same is executed on behalf of the heirs of such decedent. But a failure to comply with the provisions of this section shall not affect or invalidate any such deed; and all deeds heretofore executed by any such commissioner in which such persons or heirs are not specifically set out are hereby validated.

Code 1950, § 8-671; 1977, c. 617.



§ 8.01-112. Reinstatement of cause to appoint special commissioner to make deed

Any ended cause may be reinstated for the purpose of entering a decree directing a deed to be made to any party clearly shown by the record to be entitled thereto, or for the purpose of substituting a new commissioner to make a deed in the place of one previously appointed for that purpose, but who has died or become incapacitated to act before making such deed.

Code 1950, § 8-672; 1977, c. 617.



§ 8.01-113. When title of purchaser at judicial sale not to be disturbed

If a sale of property is made under a decree of a court, and such sale is confirmed, the title of the purchaser at such sale shall not be disturbed unless within twelve months from such confirmation the sale is set aside by the trial court or an appeal is taken to the Court of Appeals or allowed by the Supreme Court, and a decree is therein afterwards entered requiring such sale to be set aside. This limitation shall not affect any right of restitution of the proceeds of sale.

Code 1950, § 8-673; 1977, c. 617; 1984, c. 703.



§ 8.01-114. When property to be taken by officer; summary of evidence, affidavits and report to be filed

A. A proceeding in detinue to recover personal property unlawfully withheld from the plaintiff may be brought on a warrant or motion for judgment if pretrial seizure is not sought at the time of filing.

A petition in detinue for pretrial seizure pursuant to this article may be filed either to commence the detinue proceeding or may be filed during the pendency of a detinue proceeding which commenced on a warrant or motion for judgment. If a petition is filed, it shall:

1. Describe the kind, quantity and estimated fair market value of the specific personal property as to which plaintiff seeks possession;

2. Describe the basis of the plaintiff's claim of entitlement to recover the property, with such certainty as will give the adverse party reasonable notice of the true nature of the claim and the particulars thereof and, if based on a contract to secure the payment of money, the amount due on such contract; and

3. Allege one or more of the grounds mentioned in § 8.01-534 and set forth specific facts in support of such allegation. Further, if a petition is filed, a judge, or a magistrate appointed pursuant to Article 3 (§ 19.2-33 et seq.) of Chapter 3 of Title 19.2, may issue an order or other process directed to the sheriff or other proper officer, as the case may be, commanding him to seize the property for the recovery of which such action or warrant is brought, or a specified portion thereof, and deliver same to the plaintiff pendente lite under the circumstances hereinafter set forth.

B. The judge or the magistrate may issue such an order or other process in accordance with the prayer of the petition after an ex parte review of the petition only upon a determination that: (i) the petition conforms with subsection A and (ii) there is reasonable cause to believe that the grounds for detinue seizure described in the petition exist. The plaintiff praying for an order shall, at the time that he files his petition, pay the proper costs, fees and taxes, and in the event of his failure to do so, the order shall not be issued.

C. The judge or magistrate, as the case may be, may receive evidence only in the form of a sworn petition which shall be filed with the papers in the cause.

D. The order commanding the seizure of property shall be issued and served together with the form for requesting a hearing on a claim of exemption from seizure as provided in § 8.01-546.1. The order shall be issued and returned as provided in § 8.01-541 and may be issued or executed on any day, including a Saturday, Sunday or other legal holiday. Service shall be in accordance with the methods described in § 8.01-487.1. The provisions of § 8.01-546.2 shall govern claims for exemption.

Code 1950, § 8-586; 1973, c. 408; 1974, c. 122; 1977, c. 617; 1978, c. 403; 1986, c. 341; 1993, c. 841 .



§ 8.01-115. Bond required as prerequisite

No such order or process, however, shall be issued until a bond, conforming with the requirements of § 8.01-537.1, is posted with the judge or magistrate, in a penalty at least double the estimated fair market value of the property claimed, payable to the defendant, with the additional condition to redeliver the property so seized to the defendant, or to the person from whose possession it was taken, if the right to the possession shall be adjudged against the plaintiff.

Code 1950, § 8-587; 1977, cc. 230, 617; 1986, c. 341; 1993, c. 841 .



§ 8.01-116. Return of property to defendant or other claimant

A. Subject to the provisions of subsection B below, the defendant in any such proceeding, or any other person claiming title to the property so seized and taken possession of by the officer, may have such property returned to him at any time after such seizure upon executing a bond, with sufficient surety, to be approved by the officer, payable to the plaintiff, in a penalty at least double the estimated value of the property. The bond shall contain a condition to (i) pay all costs and damages which may be awarded against the defendant in the proceeding and all damages which may accrue to any person by reason of the return of the property to the defendant or the claimant and (ii) have the property forthcoming to answer any judgment or order of the court or judge respecting the same. The bond shall be delivered to the officer and returned by him to the office of the clerk. The officer, on receiving the bond, shall forthwith return the property taken by him to the defendant or any other person claiming title thereto or from whose possession it was taken.

B. In any such proceeding, upon application of the defendant after reasonable notice to the plaintiff or his attorney, the judge of the court in which the proceeding is pending may order the property returned to the defendant upon such lesser security and upon such terms as in the nature of the case may be just and reasonable.

C. If no bond or security is delivered to the officer after his seizing and taking possession of such property, the property, if in the hands of the officer, shall be kept by him. However, if the property is perishable or expensive to keep, it may be sold by order of the court in the same manner as if it were a sale under execution.

Code 1950, § 8-588; 1973, c. 408; 1977, c. 617; 1993, c. 841 .



§ 8.01-117. Exceptions to sufficiency of bonds

Either party may file exceptions to the sufficiency of the bond of the other or of the claimant of the property, if he has given bond, or such claimant may file exceptions to the sufficiency of the bond of either party. The court before whom the proceeding is pending, may, on the motion of either party or of the claimant, after reasonable notice to the others, pass upon such exceptions and make such order thereupon as may be just and reasonable.

Code 1950, § 8-589; 1977, c. 617; 1993, c. 841 .



§ 8.01-118. Repealed

Repealed by Acts 1986, c. 341.



§ 8.01-119. Hearing to review issuance of order or process under § 8.01-114 or to consider request for such order or process

A. Within thirty days after the issuance of any ex parte order or process pursuant to § 8.01-114, or promptly upon application of either party, and in either event after reasonable notice, the court in which such proceeding is pending shall conduct a hearing to review the decision to issue the order or other process described in § 8.01-114, or to consider the request of the plaintiff for issuance of such order or other process, whether or not the plaintiff has attempted to previously obtain an order pursuant to § 8.01-114. The hearing may be combined with a prompt hearing held pursuant to § 8.01-546.2 on an exemption claimed or a trial on the merits or both. If combined with a hearing on an exemption claim, the hearing shall be conducted within ten business days of the filing of the request for a hearing. If the plaintiff gives reasonable notice of his intention to apply for such an order or process before the court, such hearing may be on the return day of the warrant. Evidence may be presented in the same manner as in subsection B of § 8.01-114.

B. At the conclusion of the hearing, if the evidence establishes the facts set forth in subdivision 1 of subsection A of § 8.01-114, and the court is satisfied from the evidence that (i) one or more of the grounds set forth in § 8.01-534 exist, (ii) there is good reason to believe that the defendant is insolvent, so that any recovery against him for the alternate value of the property and for damages and costs will probably prove unavailing, or (iii) the plaintiff may suffer other irreparable harm if his request is denied, and if it further appears to the court that there is a substantial likelihood that the plaintiff's allegations will be sustained at the trial, then the court shall issue the order or other process requested by the plaintiff, or let stand an order issued in the cause pursuant to § 8.01-114.

If the decision of the court is in favor of the defendant, the former order or process issued in the cause shall be abated and the property returned to the possession of the person from whom it was taken to abide the final trial of the action or warrant. Proof of insolvency as grounds for possession of goods by the plaintiff shall not be introduced for purposes of affirming a prior ex parte order, but only upon an initial application for possession after reasonable notice.

C. Issuance of any order or process pursuant to this section shall be subject to the provisions of §§ 8.01-115 and 8.01-116.

Code 1950, § 8-591; 1973, c. 408; 1977, c. 617; 1986, c. 341; 1993, c. 841 .



§ 8.01-120. No verdict as to some items; omission of price or value

If in such detinue action, on an issue concerning several things, in one or more counts, no verdict be found for part of them, it shall not be error, but the plaintiff shall be barred of his title to the things omitted; and if the verdict omit the price or value, the court may at any time have a jury impaneled to ascertain the same.

Code 1950, § 8-592; 1977, c. 617.



§ 8.01-121. Final judgment

When final judgment is rendered on the trial of such detinue proceeding, the court shall dispose of the property or proceeds according to the rights of those entitled. When, in any such proceeding, the plaintiff prevails under a contract which, regardless of its form or express terms, was in fact made to secure the payment of money to the plaintiff or his assignor, judgment shall be for the recovery of the amount due the plaintiff thereunder or for the specific property, and costs. The defendant shall have the election of paying the amount of such judgment or surrendering the specific property. The court may grant the defendant a reasonable time not exceeding thirty days, within which to make the election upon such security being given as the court may deem sufficient. When the property involves an animal as defined in § 3.2-6500, the court may order the return of the animal to the prevailing plaintiff without regard to any alternative method of recovery.

If the defendant elects to surrender the property as aforesaid, upon delivery of the property to the plaintiff or repossession thereof by him, the plaintiff may proceed to sell the property in accordance with the applicable provisions of the Uniform Commercial Code (Part 6 (§§ 8.9A-601 et seq.) of Title 8.9A) with all the rights and responsibilities therein provided.

Code 1950, § 8-593; 1964, c. 219; 1977, c. 617; 1987, c. 1; 1993, c. 841 .



§ 8.01-122. Charges for keeping property

The legal charges, if any, for keeping any such property, while in the possession of the officer, shall be paid by the plaintiff and certified by the officer to the court who, in case such order or process be not abated and final judgment be rendered for the plaintiff, shall tax the same along with the other costs of the suit.

Code 1950, § 8-594; 1977, c. 617.



§ 8.01-123. Recovery of damages sustained for property withheld during appeal

When a judgment for specific personal property is affirmed by an appellate court, or an injunction to such judgment is dissolved, the person who is entitled to execution of such judgment, or who would be entitled if execution had not been had, may, on motion to the court from which such execution has issued, or might issue, after fifteen days' notice to the defendant or his personal representative, have a jury impaneled to ascertain the damages sustained by reason of the detention of such property, subsequent to such judgment, or if it was on a verdict, subsequent to such verdict; and judgment shall be rendered for the damages, if any, so ascertained.

Code 1950, § 8-595; 1977, c. 617.



§ 8.01-124. Motion for judgment in circuit court for unlawful entry or detainer

If any forcible or unlawful entry be made upon lands, or if, when the entry is lawful and peaceable, the tenant shall detain the possession of land after the right has expired, without the consent of him who is entitled to the possession, the party so turned out of possession, no matter what right of title he had thereto, or the party against whom such possession is unlawfully detained may file a motion for judgment in the circuit court alleging that the defendant is in possession and unlawfully withholds from the plaintiff the premises in question.

Code 1950, § 8-789; 1954, c. 549; 1975, c. 235; 1977, c. 617.



§ 8.01-125. When summons returnable to circuit court; jury

When the action is commenced in the circuit court, the summons is returnable thereto and, upon application of either party trial by jury shall be had.

Code 1950, § 8-792; 1954, c. 333; 1970, c. 272; 1977, c. 617.



§ 8.01-126. Summons for unlawful detainer issued by magistrate or clerk or judge of a general district court

A. In any case when possession of any house, land or tenement is unlawfully detained by the person in possession thereof, the landlord, his agent, attorney, or other person, entitled to the possession may present to a magistrate or a clerk or judge of a general district court a statement under oath of the facts which authorize the removal of the tenant or other person in possession, describing such premises; and thereupon such magistrate, clerk or judge shall issue his summons against the person or persons named in such affidavit. The process issued upon any such summons issued by a magistrate, clerk or judge may be served as provided in § 8.01-293, 8.01-296, or 8.01-299. When issued by a magistrate it may be returned to and the case heard and determined by the judge of a general district court. If the summons for unlawful detainer is filed to terminate a tenancy pursuant to the Virginia Residential Landlord Tenant Act (§ 55-248.2 et seq.), the initial hearing on such summons shall occur as soon as practicable, but not more than 21 days from the date of filing. If the case cannot be heard within 21 days from the date of filing, the initial hearing shall be held as soon as practicable. If the plaintiff requests that the initial hearing be set on a date later than 21 days from the date of filing, the initial hearing shall be set on a date the plaintiff is available that is also available for the court. Such summons shall be served at least 10 days before the return day thereof.

B. Notwithstanding any other rule of court or provision of law to the contrary, the plaintiff in an unlawful detainer case may submit into evidence a photocopy of a properly executed paper document or paper printout of an electronically stored document including a copy of the original lease or other documents, provided that the plaintiff provides an affidavit or sworn testimony that the copy of such document is a true and accurate copy of the original lease. An attorney or agent of the landlord or managing agent may present such affidavit into evidence.

C. 1. Notwithstanding any other rule of court or provision of law to the contrary, when the defendant does not make an appearance in court, the plaintiff or the plaintiff's attorney or agent may submit into evidence by an affidavit or sworn testimony a statement of the amount of outstanding rent, late charges, attorney fees, and any other charges or damages due as of the date of the hearing. The plaintiff or the plaintiff's attorney or agent shall advise the court of any payments by the defendant that result in a variance reducing the amount due the plaintiff as of the day of the hearing.

2. If the unlawful detainer summons served upon the defendant requests judgment for all amounts due as of the date of the hearing, the court shall permit amendment of the amount requested on the summons for unlawful detainer filed in court in accordance with the evidence and shall enter a judgment for such amount due as of the date of the hearing in addition to entering an order of possession for the premises.

3. In determining the amount due the plaintiff as of the date of the hearing, if the rental agreement or lease provides that rent is due and payable on the first of the month in advance for the entire month, at the request of the plaintiff or the plaintiff's attorney or agent, the amount due as of the date of the hearing shall include the rent due for the entire month in which the hearing is held, and rent shall not be prorated as of the actual court date. Otherwise, the rent shall be prorated as of the date of the hearing. However, nothing herein shall be construed to permit a landlord to collect rent in excess of the amount stated in such rental agreement or lease. If a money judgment has been granted for the amount due for the month of the hearing pursuant to this section and the landlord re-rents such dwelling unit and receives rent from a new tenant prior to the end of such month, the landlord is required to reflect the applicable portion of the judgment as satisfied pursuant to § 16.1-94.01.

Code 1950, § 8-791; 1954, c. 333; 1966, c. 436; 1968, c. 639; 1972, c. 397; 1975, c. 235; 1977, c. 617; 1978, c. 344; 1980, c. 502; 2000, c. 1055; 2008, cc. 551, 691; 2012, c. 788; 2013, c. 63; 2014, c. 168; 2015, c. 547.



§ 8.01-127. Repealed

Repealed by Acts 2007, c. 869, cl. 2.



§ 8.01-128. Verdict and judgment; damages

A. If it appears that the plaintiff was forcibly or unlawfully turned out of possession, or that it was unlawfully detained from him, the verdict or judgment shall be for the plaintiff for the premises, or such part thereof as may be found to have been so held or detained. The verdict or judgment shall also be for such damages as the plaintiff may prove to have been sustained by him by reason of such forcible or unlawful entry, or unlawful detention, of such premises, and such rent as he may prove to have been owing to him.

B. The plaintiff may, alternatively, receive a final, appealable judgment for possession of the property unlawfully entered or unlawfully detained and be issued a writ of possession, and continue the case for up to 90 days to establish final rent and damages. If the plaintiff elects to proceed under this section, the judge shall hear evidence as to the issue of possession on the initial court date and shall hear evidence on the final rent and damages at the hearing set on the continuance date, unless the plaintiff requests otherwise or the judge rules otherwise. Nothing in this section shall preclude a defendant who appears in court at the initial court date from contesting an unlawful detainer action as otherwise provided by law.

If under this section an appeal is taken as to possession, the entire case shall be considered appealed. The plaintiff shall, in the instance of a continuance taken under this section, mail to the defendant at the defendant's last known address at least 15 days prior to the continuance date a notice advising of (i) the continuance date; (ii) the amounts of final rent and damages; and (iii) that the plaintiff is seeking judgment for additional sums. A copy of such notice shall be filed with the court.

C. No verdict or judgment rendered under this section shall bar any separate concurrent or future action for any such damages or rent as may not be so claimed.

Code 1950, § 8-793; 1954, c. 609; 1977, c. 617; 2005, c. 779; 2010, c. 550; 2011, c. 76.



§ 8.01-129. Appeal from judgment of general district court

An appeal shall lie from the judgment of a general district court, in any proceeding under this article, to the circuit court in the same manner and with like effect and upon like security as appeals taken under the provisions of § 16.1-106 et seq. except as specifically provided in this section. The appeal shall be taken within 10 days and the security approved by the court from which the appeal is taken. Notwithstanding the provisions of § 16.1-106 et seq. the bond shall be posted and the writ tax paid within 10 days of the date of the judgment. Unless otherwise specifically provided in the court's order, no writ of execution shall issue on a judgment for possession until the expiration of this 10-day period, except in cases of judgment of default (i) wherein the case arises out of a trustee's deed following foreclosure, (ii) for the nonpayment of rent where the writ of execution shall issue immediately upon entry of judgment for possession, if requested by the plaintiff, or (iii) for immediate nonremediable terminations where the writ of execution shall issue immediately upon entry of judgment for possession, if requested by the plaintiff. When the appeal is taken by the defendant, he shall be required to give security also for all rent which has accrued and may accrue upon the premises, but for not more than one year's rent, and also for all damages that have accrued or may accrue from the unlawful use and occupation of the premises for a period not exceeding three months. Trial by jury shall be had upon application of any party.

Code 1950, § 8-794; 1950, p. 68; 1977, c. 617; 1984, c. 565; 1998, c. 750; 2004, c. 343; 2008, c. 489.



§ 8.01-130. Judgment not to bar action of trespass or ejectment

No judgment in an action brought under the provisions of this article shall bar any action of trespass or ejectment between the same parties, nor shall any such judgment or verdict be conclusive, in any such future action, of the facts therein found.

Code 1950, § 8-795; 1977, c. 617.



§ 8.01-131. Action of ejectment retained; when and by whom brought

A. The action of ejectment is retained, subject to the provisions hereinafter contained, and to the applicable Rules of Court.

B. Such action may be brought in the same cases in which a writ of right might have been brought prior to the first day of July, 1850, and by any person claiming real estate in fee or for life or for years, either as heir, devisee or purchaser, or otherwise.

Code 1950, §§ 8-796, 8-797; 1954, c. 333; 1977, c. 617.



§ 8.01-132. What interest and right plaintiff must have

No person shall bring such ejectment action unless he has, at the time of commencing it, a subsisting interest in the premises claimed and a right to recover the same, or to recover the possession thereof, or some share, interest or portion thereof.

Code 1950, § 8-799; 1977, c. 617.



§ 8.01-133. Who shall be defendants; when and how landlord may defend

The person actually occupying the premises and any person claiming title thereto or claiming any interest therein adversely to the plaintiff may also, at the discretion of the plaintiff, be named defendants in the action. If there be no person actually occupying the premises adversely to the plaintiff, then the action must be against some person exercising ownership thereon or claiming title thereto or some interest therein at the commencement of suit. If a lessee be made defendant at the suit of a party claiming against the title of his landlord such landlord may appear and be made a defendant with or in place of his lessee.

Code 1950, § 8-800; 1954, c. 333; 1977, c. 617.



§ 8.01-134. How action commenced and prosecuted

The action shall be commenced and prosecuted as other actions at law. The name of the real claimant shall be inserted as plaintiff, and all the provisions of law concerning a lessor of a plaintiff shall apply to such plaintiff.

Code 1950, § 8-801; 1977, c. 617.



§ 8.01-135. What is to be stated in motion for judgment

It shall be sufficient for the plaintiff to aver in his motion for judgment that on some day specified therein, which shall be after his title accrued, he was possessed of the premises claimed, and, being so possessed thereof, the defendant afterwards, on some day likewise specified, entered into such premises or exercised acts of ownership thereon or claimed title thereto or some interest therein, to the damage of the plaintiff in such sum as he shall state in his motion for judgment.

Code 1950, § 8-802; 1954, c. 333; 1977, c. 617.



§ 8.01-136. How premises described

The premises claimed shall be described in the motion for judgment with convenient certainty, so that, from such description, with the aid of information derived from the plaintiff, possession thereof may be delivered.

Code 1950, § 8-803; 1954, c. 333; 1977, c. 617.



§ 8.01-137. Plaintiff to state how he claims

The plaintiff shall also state whether he claims in fee or for his life, or the life of another, or for years, specifying such lives or the duration of such term, and when he claims an undivided share or interest he shall state the same.

Code 1950, § 8-804; 1977, c. 617.



§ 8.01-138. There may be several counts and several plaintiffs

The motion for judgment may contain several counts, and several parties may be named as plaintiffs jointly in one count and separately in others.

Code 1950, § 8-805; 1954, c. 333; 1977, c. 617.



§ 8.01-139. What proof by plaintiff is sufficient

The consent rule, formerly used, remains abolished. The plaintiff need not prove an actual entry on, or possession of, the premises demanded, or receipt of any profits thereof, or any lease, entry, or ouster, except as hereinafter provided. But it shall be sufficient for him to show a right to the possession of the premises at the time of the commencement of the suit.

Code 1950, § 8-809; 1977, c. 617.



§ 8.01-140. Effect of reservation in deed; burden of proof

In any action, suit or other judicial proceeding involving the title to land embraced in the exterior boundaries of any patent, deed or other writing, which reserves one or more parcels of land from the operation of such patent, deed or other writing, if there be no claim made by a party to the proceedings that the land in controversy, or any part thereof, lies within such reservation, such patent, deed or other writing shall be construed, and shall have the same effect, as if it contained no such reservation; and if any party to such proceeding claims that the land in controversy, or any part thereof, lies within such reservation, the burden shall be upon him to prove the fact, and all land not shown by a preponderance of the evidence to lie within such reservation shall be deemed to lie without the same.

This section shall apply in cases involving the right to the proceeds of any such land when condemned or sold, as well as in cases where the title to land is directly involved, and shall apply in any case in which the title to any part of the land, or its proceeds, but for this section, would or might be in this Commonwealth.

Code 1950, § 8-810; 1977, c. 617.



§ 8.01-141. When action by cotenants, etc., against cotenants, what plaintiff to prove

If the action be by one or more tenants in common, joint tenants or coparceners against their cotenants, the plaintiff shall be bound to prove actual ouster or some other act amounting to total denial of the plaintiff's right as cotenant.

Code 1950, § 8-811; 1977, c. 617.



§ 8.01-142. Verdict when action against several defendants

If the action be against several defendants, and a joint possession of all be proved, and the plaintiff be entitled to a verdict, it shall be against all, whether they pleaded separately or jointly.

Code 1950, § 8-812; 1977, c. 617.



§ 8.01-143. When there may be several judgments against defendants

If the action be against several defendants, and it appear on the trial that any of them occupy distinct parcels in severalty or jointly, and that other defendants possess other parcels in severalty or jointly, the plaintiff may recover several judgments against them, for the parcels so held by one or more of the defendants, separately from others.

Code 1950, § 8-813; 1977, c. 617.



§ 8.01-144. Recovery of part of premises claimed

The plaintiff may recover any specific or any undivided part or share of the premises, though it be less than he claimed in the motion for judgment.

Code 1950, § 8-814; 1954, c. 333; 1977, c. 617.



§ 8.01-145. When possession of part not possession of whole

In a controversy affecting real estate, possession of part shall not be construed as possession of the whole when an actual adverse possession can be proved.

Code 1950, § 8-815; 1977, c. 617.



§ 8.01-146. When vendee, etc., entitled to conveyance of legal title, vendor cannot recover

A vendor, or any claiming under him, shall not, at law any more than in equity, recover against a vendee, or those claiming under him, lands sold by such vendor to such vendee, when there is a writing, stating the purchase and the terms thereof, signed by the vendor or his agent and there has been such payment or performance of what was contracted to be paid or performed on the part of the vendee, as would in equity entitle him, or those claiming under him, to a conveyance of the legal title of such land from the vendor, or those claiming under him, without condition.

Code 1950, § 8-816; 1977, c. 617.



§ 8.01-147. When mortgagee or trustee not to recover

The payment of the whole sum, or the performance of the whole duty, or the accomplishment of the whole purpose, which any mortgage or deed of trust may have been made to secure or effect, shall prevent the grantee, or his heirs, from recovering at law, by virtue of such mortgage or deed of trust, property thereby conveyed, whenever the defendant would in equity be entitled to a decree, revesting the legal title in him without condition.

Code 1950, § 8-817; 1977, c. 617.



§ 8.01-148. Right of defendant to resort to equity not affected

Whether the defendant shall or shall not make or attempt a defense under §§ 8.01-146 and 8.01-147, he shall not be precluded from resorting to equity for any relief to which he would have been entitled if such sections had not been enacted.

Code 1950, § 8-818; 1954, c. 333; 1977, c. 617.



§ 8.01-149. Verdict when jury finds for plaintiffs or any of them

If the jury be of opinion for the plaintiffs, or any of them, the verdict shall be for the plaintiffs, or such of them as appear to have right to the possession of the premises, or any part thereof, and against such of the defendants as were in possession thereof or claimed title thereto at the commencement of the action.

Code 1950, § 8-819; 1977, c. 617.



§ 8.01-150. Verdict when any plaintiff has no right

When any plaintiff appears to have no such right, the verdict as to such plaintiff shall be for the defendants.

Code 1950, § 8-820; 1977, c. 617.



§ 8.01-151. How verdict to specify premises recovered

When the right of the plaintiff is proved to all the premises claimed, the verdict shall be for the premises generally as specified in the motion for judgment, but if it be proved to only a part or share of the premises, the verdict shall specify such part particularly as the same is proved, and with the same certainty of description as is required in the motion for judgment.

Code 1950, § 8-821; 1954, c. 333; 1977, c. 617.



§ 8.01-152. How verdict to specify undivided interest or share

If the verdict be for an undivided share or interest in the premises claimed, it shall specify the same, and if for an undivided share or interest of a part of the premises, it shall specify such share or interest, and describe such part as before required.

Code 1950, § 8-822; 1977, c. 617.



§ 8.01-153. Verdict to specify estate of plaintiff

The verdict shall also specify the estate found in the plaintiff, whether it be in fee or for life, stating for whose life, or whether it be a term of years, and specifying the duration of such term.

Code 1950, § 8-823; 1977, c. 617.



§ 8.01-154. When right of plaintiff expires before trial, what judgment entered

If the right or title of a plaintiff in ejectment expire after the commencement of the suit, but before trial, the verdict shall be according to the fact, and judgment shall be entered for his damages sustained from the withholding of the premises by the defendant, and as to the premises claimed, the judgment shall be for the defendant.

Code 1950, § 8-824; 1977, c. 617.



§ 8.01-155. How judgment for plaintiff entered

The judgment for the plaintiff shall be, that he recover the possession of the premises, according to the verdict of the jury, if there be a verdict, or if the judgment be by default, or on demurrer, according to the description thereof in the motion for judgment.

Code 1950, § 8-825; 1954, c. 333; 1977, c. 617.



§ 8.01-156. Authority of sheriffs, etc., to store and sell personal property removed from premises; recovery of possession by owner; disposition or sale

In any county or city, when personal property is removed from premises pursuant to an action of unlawful detainer or ejectment, or pursuant to any other action in which personal property is removed from premises in order to restore such premises to the person entitled thereto, the sheriff shall oversee the removal of such personal property and it shall be placed in a storage area designated by the governing body of the county or city if such an area has been so designated, or, in the case of a manufactured home, at the request of the owner of the real property, to be placed into a storage area designated by the owner of the real property which may be the manufactured home lot or other location within the manufactured home park, unless the owner of such personal property then and there removes it from the public way. The sheriff and the owner of the real property shall not have any liability for the loss of any such manufactured home remaining on the manufactured home lot, nor shall they have any liability for the loss of any removed personal property.

The owner, before obtaining possession of such personal property so placed in a storage area shall pay to the parties entitled thereto the reasonable and necessary costs incidental to such removal and storage. Should such owner fail or refuse to pay such costs within 30 days from the date of placing the property in storage, the sheriff shall, after due notice to the owner and holders of liens of record, dispose of the property by publicly advertised public sale. The proceeds from such sale shall be used to pay all costs of removal, storage, and sale, all fees and liens, and the balance of such funds shall be paid to the person entitled thereto. Should the cost of removal and storage exceed the proceeds realized from such sale the county or city shall reimburse the sheriff for such excess, except that any such excess costs related to the disposal of a manufactured home shall be paid by the owner of the real property from which the manufactured home was removed. The sheriff, in his discretion, may refuse to remove or dispose of such manufactured home until the owner of the real property pays to the sheriff the estimated cost of such removal and disposition. Subsequent to disposition, the sheriff shall reimburse the owner to the extent the actual cost is less than the estimated cost, or shall request additional payment to the extent the actual cost exceeds the estimated cost.

Code 1950, § 8-825.1; 1964, c. 387; 1977, c. 617; 1992, c. 454; 1993, c. 16; 2005, c. 791; 2006, c. 129.



§ 8.01-157. Repealed

Repealed by Acts 1990, c. 831, effective January 1, 1991.



§ 8.01-158. How claim of plaintiff for profits and damages assessed

If the plaintiff file with his motion for judgment a statement of the profits and other damages which he means to demand, and the jury find in his favor, they shall, at the same time, unless the court otherwise order, assess the damages for mesne profits of the land for any period not exceeding five years previously to the commencement of the suit until the verdict, and also the damages for any destruction or waste of the buildings or other property during the same time for which the defendant is chargeable.

Code 1950, § 8-827; 1954, c. 333; 1977, c. 617.



§ 8.01-159. When court to assess damages

If there be no issue of fact tried in the cause, and judgment is to be rendered for the plaintiff on demurrer, or otherwise, such damages shall be assessed by the court, unless either party shall move to have them assessed by a jury, or the court shall think proper to have them so assessed, in which case a jury shall be impaneled to assess them. If the defendant is in default the court shall proceed to render judgment and assess damages as provided in Rule of Court 3:19.

Code 1950, § 8-828; 1954, c. 333; 1977, c. 617.



§ 8.01-160. Defendant to give notice of claim for improvements

If the defendant intends to claim allowance for improvements made upon the premises by himself or those under whom he claims, he shall file with his pleading a statement of his claim therefor, in case judgment be rendered for the plaintiff.

Code 1950, § 8-829; 1954, c. 333; 1977, c. 617.



§ 8.01-161. How allowed

In such case, the damages of the plaintiff, and the allowance to the defendant for improvements, shall be estimated, and the balance ascertained, and judgment therefor rendered, as prescribed in Article 15 (§ 8.01-166 et seq.) of this chapter.

Code 1950, § 8-830; 1977, c. 617.



§ 8.01-162. Postponement of assessment and allowance

On the motion of either party, the court may order the assessment of such damages and allowance to be postponed until after the verdict on the title is recorded.

Code 1950, § 8-831; 1977, c. 617.



§ 8.01-163. Judgment to be conclusive

Any such judgment in an action of ejectment shall be conclusive as to the title or right of possession established in such action, upon the party against whom it is rendered, and against all persons claiming from, through, or under such party, by title accruing after the commencement of such action, except as hereinafter mentioned.

Code 1950, § 8-832; 1977, c. 617.



§ 8.01-164. Recovery of mesne profits, etc., not affected

Nothing in this chapter shall prevent the plaintiff from recovering mesne profits, or damages done to the premises, from any person other than the defendant, who may be liable to such action.

Code 1950, § 8-834; 1977, c. 617.



§ 8.01-165. Writ of right, etc., abolished

No writ of right, writ of entry, or writ of formedon, shall be hereafter brought.

Code 1950, § 8-835; 1977, c. 617.



§ 8.01-166. How defendant may apply therefor, and have judgment suspended

Any defendant against whom a decree or judgment shall be rendered for land, when no assessment of damages has been made under Article 14 (§ 8.01-131 et seq.) of this chapter, may, at any time before the execution of the decree or judgment, present a pleading to the court rendering such decree or judgment, stating that he, or those under whom he claims while holding the premises under a title believed by him or them to have been good, have made permanent improvements thereon, and moving that he should have an allowance for the same which are over and above the value of the use and occupation of such land; and thereupon the court may, if satisfied of the probable truth of the allegation, suspend the execution of the judgment or decree, and impanel a jury to assess the damages of the plaintiff, and the allowances to the defendant for such improvements.

Code 1950, § 8-842; 1977, c. 617.



§ 8.01-167. How damages of plaintiff assessed

The jury, in assessing such damages, either under this article or under Article 14 (§ 8.01-131 et seq.) of this chapter, shall determine the annual value of the premises during the time the defendant was in possession thereof, exclusive of the use by the tenant of the improvements thereon made by himself or those under whom he claims, and also the damages for waste or other injury to the premises committed by the defendant.

Code 1950, § 8-843; 1977, c. 617.



§ 8.01-168. For what time

The defendant shall not be liable for such annual value for any longer time than five years before the suit, or for damages for any such waste or other injury done before such five years, except when he claims for improvements as aforesaid.

Code 1950, § 8-844; 1977, c. 617.



§ 8.01-169. How value of improvements determined in favor of defendant

If the jury shall be satisfied that the defendant, or those under whom he claims, made on the premises, at a time when there was reason to believe the title good under which he or they were holding the same, permanent and valuable improvements, they shall determine the value of such improvements as were so made before receipt by the person making the same of notice in writing of the title under which the plaintiff claims, not exceeding the amount actually expended in making them, and not exceeding the amount to which the value of the premises is actually increased thereby at the time of such determination.

Code 1950, § 8-845; 1977, c. 617.



§ 8.01-170. If allowance for improvements exceed damages, what to be done

If the sum determined for the improvements exceed the damages determined by the jury against the defendant as aforesaid, they shall then determine against him, for any time before such five years, the rents and profits accrued against, or damage for waste or other injury done by him, or those under whom he claims, so far as may be necessary to balance his claim for improvements, but in such case he shall not be liable for the excess, if any, of such rents and profits, or damages, beyond the value of the improvements.

Code 1950, § 8-846; 1977, c. 617.



§ 8.01-171. Verdict for balance, after offsetting damages against improvements

After offsetting the damages assessed for the plaintiff and the allowances to the defendant for improvements, if any, the jury shall find a verdict for the balance for the plaintiff or defendant, as the case may be, and judgment or decree shall be entered therefor according to the verdict.

Code 1950, § 8-847; 1977, c. 617.



§ 8.01-172. Balance for defendant a lien on the land

Any such balance due to the defendant shall constitute a lien upon the land recovered by the plaintiff, until the same shall be paid.

Code 1950, § 8-848; 1977, c. 617.



§ 8.01-173. How tenant for life, paying for improvements, reimbursed

If the plaintiff claim only an estate for life in the land recovered, and pay any sum allowed to the defendant for improvements, he, or his personal representative at the determination of his estate, may recover from the remainderman or reversioner, the value of such improvements as they then exist, not exceeding the amount so paid by him, and shall have a lien therefor on the premises, in like manner as if they had been mortgaged for the payment thereof, and may keep possession of such premises until the same be paid.

Code 1950, § 8-849; 1977, c. 617.



§ 8.01-174. Exception as to mortgagees and trustees

Nothing in this article, nor anything concerning rents, profits, and improvements, in Article 14 (§ 8.01-131 et seq.) of this chapter, shall extend or apply to any suit brought by a mortgagee, or trustee in a deed of trust to secure creditors, his heirs, or assigns, against a mortgagor or grantor in such deed of trust, his heirs, or assigns, for the recovery of the mortgaged premises or of the land conveyed by such deed of trust.

Code 1950, § 8-850; 1977, c. 617.



§ 8.01-175. When plaintiff may require his estate only to be valued; how determined; how he may elect to relinquish his title to defendant

A. When the defendant shall claim allowance for improvements, the plaintiff may, by an entry on the record, require that the value of his estate in the premises, without the improvements, shall also be ascertained.

B. The value of the premises in such case shall be determined as it would have been at the time of the inquiry, if no such improvements had been made, and shall be ascertained in the manner hereinbefore provided for determining the value of improvements.

C. The plaintiff in such case, if judgment is rendered for him, may at any time, enter on the record his election to relinquish his estate in the premises to the defendant at the value so ascertained under this section, and the defendant shall thenceforth hold all the estate that the plaintiff had therein at the commencement of the suit, provided he pay therefor such value, with interest, in the manner in which the court may direct.

Code 1950, §§ 8-851, 8-852, 8-853; 1977, c. 617.



§ 8.01-176. How payment of such value to be made by defendant; when land sold therefor

The payments shall be made to the plaintiff, or into court for his use, and the land shall be bound therefor, and if the defendant fail to make such payments within or at the times limited therefor respectively, the court may order the land to be sold and the proceeds applied to the payment of such value and interest, and the surplus, if any, to be paid to the defendant; but if the net proceeds be insufficient to satisfy such value and interest, the defendant shall not be bound for the deficiency.

Code 1950, § 8-854; 1977, c. 617.



§ 8.01-177. When such value to be deemed real estate

If the party by or for whom the land is claimed in the suit be a person under a disability, such value shall be deemed to be real estate, and be disposed of as the court may consider proper for the benefit of the persons interested therein.

Code 1950, § 8-855; 1977, c. 617.



§ 8.01-178. When and how defendant, if evicted, may recover from plaintiff amount paid

If the defendant or his heirs or assigns shall, after the premises are so relinquished to him, be evicted thereof by force of any better title than that of the original plaintiff, the person so evicted may recover from such plaintiff or his representative the amount so paid for the premises, as so much money had and received by such plaintiff in his lifetime for the use of such person, with lawful interest thereon from the time of such payment.

Code 1950, § 8-856; 1977, c. 617.



§ 8.01-179. Motion for judgment to establish boundary lines

Any person having a subsisting interest in real estate and a right to its possession, or to the possession of some share, interest or portion thereof, may file a motion for judgment to ascertain and designate the true boundary line or lines to such real estate as to one or more of the coterminous landowners. Plaintiff in stating his interest shall conform to the requirements of § 8.01-137, and shall describe with reasonable certainty such real estate and the boundary line or lines thereof which he seeks to establish.

Code 1950, § 8-836; 1954, c. 606; 1977, c. 617.



§ 8.01-180. Parties defendant; pleadings

The plaintiff shall make defendants to such motion for judgment all persons having a present interest in the boundary line or lines sought to be ascertained and designated.

Code 1950, § 8-837; 1954, c. 606; 1977, c. 617.



§ 8.01-181. Surveys

The court may appoint a surveyor and direct such surveys to be made as it deems necessary, and the costs thereof shall be assessed as the court may direct.

Code 1950, § 8-838; 1954, c. 606; 1977, c. 617.



§ 8.01-182. Claims to rents, etc., not considered

In a proceeding under this article, no claim of the plaintiff for rents, profits or damages shall be considered.

Code 1950, § 8-839; 1977, c. 617.



§ 8.01-183. Recordation and effect of judgment

The judgment of the court shall be recorded in the current deed book of the court. The judgment shall forever settle, determine, and designate the true boundary line or lines in question, between the parties, their heirs, devisees, and assigns. The judgment may be enforced in the same manner as a judgment in an action of ejectment.

Code 1950, § 8-840; 1977, c. 617.



§ 8.01-184. Power to issue declaratory judgments

In cases of actual controversy, circuit courts within the scope of their respective jurisdictions shall have power to make binding adjudications of right, whether or not consequential relief is, or at the time could be, claimed and no action or proceeding shall be open to objection on the ground that a judgment order or decree merely declaratory of right is prayed for. Controversies involving the interpretation of deeds, wills, and other instruments of writing, statutes, municipal ordinances and other governmental regulations, may be so determined, and this enumeration does not exclude other instances of actual antagonistic assertion and denial of right.

Code 1950, § 8-578; 1977, c. 617.



§ 8.01-184.1. Declaratory judgment to adjudicate constitutional nexus

A. Circuit courts shall have original jurisdiction over civil actions seeking declaratory judgment where:

1. The party seeking declaratory relief is a business that (i) is organized under the laws of the Commonwealth or a sole proprietorship owned by a Commonwealth domiciliary, or (ii) has qualified to do business in the Commonwealth; and

2. The responding party is a government official of another state, or political subdivision of another state, who asserts that the business in question is or was in the past obliged to collect sales or use taxes for such state or political subdivision based upon conduct of the business occurring wholly or partially within the Commonwealth.

B. Any business meeting the requirements and facing the circumstances described in subsection A shall be entitled to declaratory relief on the issue of whether the requirement of another state, or political subdivision of another state, that the business collect and remit sales or use taxes to that state, or political subdivision, in the factual circumstances of the business' operations giving rise to the demand, constitutes an undue burden on interstate commerce within the meaning of Article I, Section 8, Clause 3 of the United States Constitution.

C. Any government official meeting the requirements of subdivision A 2 shall be subject to the personal jurisdiction of Virginia circuit courts to the extent permitted by the Constitution of the United States. This subsection shall govern personal jurisdiction in actions under this section, and shall constitute authorization for purposes of § 8.01-330.

2004, cc. 609, 647; 2005, cc. 736, 800.



§ 8.01-185. Venue

The venue of actions seeking declarations of right with or without consequential relief shall be determined in accordance with provisions of Chapter 5 (§ 8.01-257 et seq.) of this title.

Code 1950, § 8-579; 1954, c. 333; 1977, c. 617.



§ 8.01-186. Further relief

Further relief based on a declaratory judgment order or decree may be granted whenever necessary or proper. The application shall be by motion to a court having jurisdiction to grant the relief. If the application is deemed sufficient the court shall, on reasonable notice, require an adverse party whose rights have been adjudicated by the declaration of right to show cause why further relief should not be granted forthwith.

Code 1950, § 8-581; 1977, c. 617.



§ 8.01-187. Commissioners or condemnation jurors to determine compensation for property taken or damaged

Whenever it is determined in a declaratory judgment proceeding that a person's property has been taken or damaged within the meaning of Article I, Section 11 of the Constitution of Virginia and compensation has not been paid or any action taken to determine the compensation within 60 days following the entry of such judgment order or decree, the court which entered the order or decree may, upon motion of such person after reasonable notice to the adverse party, enter a further order appointing commissioners or condemnation jurors to determine the compensation. The appointment of commissioners or condemnation jurors and all proceedings thereafter shall be governed by the procedure prescribed for the condemning authority. Notwithstanding the provisions of § 25.1-100, the date of valuation in actions pursuant to this section shall be the date determined by the court to be the date the property was taken or damaged.

Code 1950, § 8-581.1; 1968, c. 782; 1971, Ex. Sess., c. 1; 1977, c. 617; 2007, cc. 450, 720; 2010, c. 835; 2014, c. 618.



§ 8.01-188. Jury trial

When a declaration of right or the granting of further relief based thereon shall involve the determination of issues of fact triable by a jury, such issues may be submitted to a jury in the form of interrogatories, with proper instructions by the court, whether a general verdict be required or not.

Code 1950, § 8-582; 1977, c. 617.



§ 8.01-189. Injunction

The pendency of any action at law or suit in equity brought merely to obtain a declaration of rights or a determination of a question of construction shall not be sufficient grounds for the granting of any injunction.

Code 1950, § 8-583; 1977, c. 617.



§ 8.01-190. Costs

The costs, or such part thereof as the court may deem proper and just in view of the particular circumstances of the case, may be awarded to any party.

Code 1950, § 8-584; 1977, c. 617.



§ 8.01-191. Construction of article

This article is declared to be remedial. Its purpose is to afford relief from the uncertainty and insecurity attendant upon controversies over legal rights, without requiring one of the parties interested so to invade the rights asserted by the other as to entitle him to maintain an ordinary action therefor. It is to be liberally interpreted and administered with a view to making the courts more serviceable to the people.

Code 1950, § 8-585; 1977, c. 617.



§ 8.01-192. How claims to be prosecuted

When the Comptroller or other authorized person shall disallow, either in whole or in part, any such claim against the Commonwealth as is provided for by §§ 2.2-814, 2.2-815 or 8.01-605 at which time a right of action under this section shall be deemed to accrue, the person presenting such claim may petition an appropriate circuit court for redress.

Code 1950, § 8-752; 1966, c. 452; 1977, c. 617.



§ 8.01-193. Defense and hearing

In every such case, the Comptroller shall be a defendant. He shall file an answer stating the objections to the claim. The cause shall be heard upon the petition, answer, and the evidence.

Code 1950, § 8-753; 1977, c. 617.



§ 8.01-194. Jury may be impaneled; judgment

The court may, and on the motion of any party shall, cause a jury to be impaneled to ascertain any facts which are disputed, or the amount of any claim which is unliquidated.

Code 1950, § 8-754; 1977, c. 617.



§ 8.01-195. No judgment to be paid without special appropriation

No judgment against the Commonwealth, unless otherwise expressly provided, shall be paid without a special appropriation therefor by law.

Code 1950, § 8-756; 1977, c. 617.



§ 8.01-195.1. Short title

This article shall be known and may be cited as the "Virginia Tort Claims Act."

1981, c. 449.



§ 8.01-195.2. Definitions

As used in this article:

"Agency" means any department, institution, authority, instrumentality, board or other administrative agency of the government of the Commonwealth of Virginia and any transportation district created pursuant to the Transportation District Act of 1964 (§ 33.2-1900 et seq.) of Title 33.2 and Chapter 630 of the 1964 Acts of Assembly.

"Employee" means any officer, employee or agent of any agency, or any person acting on behalf of an agency in an official capacity, temporarily or permanently in the service of the Commonwealth, or any transportation district, whether with or without compensation.

"School boards" as defined in § 22.1-1 are not state agencies nor are employees of school boards state employees.

"Transportation district" shall be limited to any transportation district or districts which have entered into an agreement in which the Northern Virginia Transportation District is a party with any firm or corporation as an agent to provide passenger rail services for such district or districts while such firm or corporation is performing in accordance with such agreement.

1981, c. 449; 1986, cc. 534, 584; 1991, c. 23 .



§ 8.01-195.3. Commonwealth, transportation district or locality liable for damages in certain cases

Subject to the provisions of this article, the Commonwealth shall be liable for claims for money only accruing on or after July 1, 1982, and any transportation district shall be liable for claims for money only accruing on or after July 1, 1986, on account of damage to or loss of property or personal injury or death caused by the negligent or wrongful act or omission of any employee while acting within the scope of his employment under circumstances where the Commonwealth or transportation district, if a private person, would be liable to the claimant for such damage, loss, injury or death. However, except to the extent that a transportation district contracts to do so pursuant to § 33.2-1919, neither the Commonwealth nor any transportation district shall be liable for interest prior to judgment or for punitive damages. The amount recoverable by any claimant shall not exceed (i) $25,000 for causes of action accruing prior to July 1, 1988, $75,000 for causes of action accruing on or after July 1, 1988, or $100,000 for causes of action accruing on or after July 1, 1993, or (ii) the maximum limits of any liability policy maintained to insure against such negligence or other tort, if such policy is in force at the time of the act or omission complained of, whichever is greater, exclusive of interest and costs.

Notwithstanding any provision hereof, the individual immunity of judges, the Attorney General, attorneys for the Commonwealth, and other public officers, their agents and employees from tort claims for damages is hereby preserved to the extent and degree that such persons presently are immunized. Any recovery based on the following claims are hereby excluded from the provisions of this article:

1. Any claim against the Commonwealth based upon an act or omission which occurred prior to July 1, 1982.

1a. Any claim against a transportation district based upon an act or omission which occurred prior to July 1, 1986.

2. Any claim based upon an act or omission of the General Assembly or district commission of any transportation district, or any member or staff thereof acting in his official capacity, or to the legislative function of any agency subject to the provisions of this article.

3. Any claim based upon an act or omission of any court of the Commonwealth, or any member thereof acting in his official capacity, or to the judicial functions of any agency subject to the provisions of this article.

4. Any claim based upon an act or omission of an officer, agent or employee of any agency of government in the execution of a lawful order of any court.

5. Any claim arising in connection with the assessment or collection of taxes.

6. Any claim arising out of the institution or prosecution of any judicial or administrative proceeding, even if without probable cause.

7. Any claim by an inmate of a state correctional facility, as defined in § 53.1-1, unless the claimant verifies under oath, by affidavit, that he has exhausted his remedies under the adult institutional inmate grievance procedures promulgated by the Department of Corrections. The time for filing the notice of tort claim shall be tolled during the pendency of the grievance procedure.

Nothing contained herein shall operate to reduce or limit the extent to which the Commonwealth or any transportation district, agency or employee was deemed liable for negligence as of July 1, 1982, nor shall any provision of this article be applicable to any county, city or town in the Commonwealth or be so construed as to remove or in any way diminish the sovereign immunity of any county, city or town in the Commonwealth.

1981, c. 449; 1982, c. 397; 1986, c. 584; 1988, c. 884; 1989, c. 446; 1993, c. 481; 1998, cc. 203, 820; 2007, c. 250.



§ 8.01-195.4. Jurisdiction of claims under this article; right to jury trial; service on Commonwealth or locality

The general district courts shall have exclusive original jurisdiction to hear, determine, and render judgment on any claim against the Commonwealth or any transportation district cognizable under this article when the amount of the claim does not exceed $4,500, exclusive of interest and any attorneys' fees. Jurisdiction shall be concurrent with the circuit courts when the amount of the claim exceeds $4,500 but does not exceed $25,000, exclusive of interest and such attorneys' fees. Jurisdiction of claims when the amount exceeds $25,000 shall be limited to the circuit courts of the Commonwealth. The parties to any such action in the circuit courts shall be entitled to a trial by jury.

In all actions against the Commonwealth commenced pursuant to this article, the Commonwealth shall be a proper party defendant, and service of process shall be made on the Attorney General. The notice of claim shall be filed pursuant to § 8.01-195.6 on the Director of the Division of Risk Management or the Attorney General. In all such actions against a transportation district, the district shall be a proper party and service of process and notices shall be made on the chairman of the commission of the transportation district.

1981, c. 449; 1984, c. 698; 1986, c. 584; 1987, cc. 567, 674; 1989, cc. 121, 337; 1991, c. 23; 1992, cc. 111, 796; 2002, c. 645; 2005, c. 144; 2011, cc. 14, 702.



§ 8.01-195.5. Settlement of certain cases

The Attorney General shall have authority in accordance with § 2.2-514 to compromise and settle claims against the Commonwealth cognizable under this article.

The chairman of the commission for a transportation district against which a claim was filed pursuant to this article, or such other person as may be designated by the commission, shall have the authority to compromise, settle and discharge the claim provided (i) the proposed settlement and reasons therefor are submitted to the commission in writing and approved by its members or (ii) the settlement is made in accordance with a written policy approved by the transportation district commission for such settlements. The Director of the Division of Risk Management may adjust, compromise and settle claims against the Commonwealth cognizable under this article prior to the commencement of suit unless otherwise directed by the Attorney General.

1981, c. 449; 1986, c. 584; 1991, c. 23; 1992, c. 796 .



§ 8.01-195.6. Notice of claim

A. Every claim cognizable against the Commonwealth or a transportation district shall be forever barred unless the claimant or his agent, attorney or representative has filed a written statement of the nature of the claim, which includes the time and place at which the injury is alleged to have occurred and the agency or agencies alleged to be liable, within one year after such cause of action accrued. However, if the claimant was under a disability at the time the cause of action accrued, the tolling provisions of § 8.01-229 shall apply.

B. If the claim is against the Commonwealth, the statement shall be filed with the Director of the Division of Risk Management or the Attorney General. If the claim is against a transportation district the statement shall be filed with the chairman of the commission of the transportation district.

C. The notice is deemed filed when it is received in the office of the official to whom the notice is directed. The notice may be delivered by hand, by any form of United States mail service (including regular, certified, registered or overnight mail), or by commercial delivery service.

D. In any action contesting the filing of the notice of claim, the burden of proof shall be on the claimant to establish receipt of the notice in conformity with this section. A signed United States mail return receipt indicating the date of delivery, or any other form of signed and dated acknowledgment of delivery given by authorized personnel in the office of the official with whom the statement is filed, shall be prima facie evidence of filing of the notice under this section.

E. Claims against the Commonwealth involving medical malpractice shall be subject to the provisions of this article and to the provisions of Chapter 21.1 (§ 8.01-581.1 et seq.) of this title. However, the recovery in such a claim involving medical malpractice shall not exceed the limits imposed by § 8.01-195.3.

1981, c. 449; 1984, cc. 638, 698; 1986, c. 584; 1991, c. 23; 1992, c. 796; 2002, c. 207; 2007, c. 368.



§ 8.01-195.7. Statute of limitations

Every claim cognizable against the Commonwealth or a transportation district under this article shall be forever barred, unless within one year after the cause of action accrues to the claimant the notice of claim required by § 8.01-195.6 is properly filed. An action may be commenced pursuant to § 8.01-195.4 (i) upon denial of the claim by the Attorney General or the Director of the Division of Risk Management or, in the case of a transportation district, by the chairman of the commission of that district or (ii) after the expiration of six months from the date of filing the notice of claim unless, within that period, the claim has been compromised and discharged pursuant to § 8.01-195.5. All claims against the Commonwealth or a transportation district under this article shall be forever barred unless such action is commenced within eighteen months of the filing of the notice of claim.

The limitations periods prescribed by this section and § 8.01-195.6 shall be subject to the tolling provision of § 8.01-229 and the pleading provision of § 8.01-235. Additionally, claims involving medical malpractice in which the notice required by this section and § 8.01-195.6 has been given shall be subject to the provisions of § 8.01-581.9. Notwithstanding the provisions of this section, if notice of claim against the Commonwealth was filed prior to July 1, 1984, any claimant so filing shall have two years from the date such notice was filed within which to commence an action pursuant to § 8.01-195.4.

1981, c. 449; 1984, cc. 638, 698; 1985, c. 514; 1986, c. 584; 1988, cc. 778, 801; 1992, c. 796 .



§ 8.01-195.8. Release of further claims

Notwithstanding any provision of this article, the liability for any claim or judgment cognizable under this article shall be conditioned upon the execution by the claimant of a release of all claims against the Commonwealth, its political subdivisions, agencies, and instrumentalities or against the transportation district, and against any officer or employee of the Commonwealth or the transportation district in connection with, or arising out of, the occurrence complained of.

1981, c. 449; 1986, c. 584; 1991, c. 23 .



§ 8.01-195.9. Claims evaluation program

The Division of Risk Management of the Department of the Treasury and the Attorney General shall develop cooperatively an actuarially sound program for identifying, evaluating and setting reserves for the payment of claims cognizable under this article.

1988, c. 644; 2000, cc. 618, 632.



§ 8.01-195.10. Purpose; action by the General Assembly required; definitions

A. The purpose of this article is to provide directions and guidelines for the compensation of persons who have been wrongfully incarcerated in the Commonwealth. Compensation for wrongful incarceration is governed by Article IV, Section 14 of the Constitution of Virginia, which prohibits the General Assembly from granting relief in cases in which the courts or other tribunals may have jurisdiction and any individual seeking payment of state funds for wrongful incarceration shall be deemed to have waived all other claims. The payment and receipt of any compensation for wrongful incarceration shall be contingent upon the General Assembly appropriating funds for that purpose. This article shall not provide an entitlement to compensation for persons wrongfully incarcerated or require the General Assembly to appropriate funds for the payment of such compensation. No estate of or personal representative for a decedent shall be entitled to seek a claim for compensation for wrongful incarceration.

B. As used in this article:

"Incarceration" or "incarcerated" means confinement in a local or regional correctional facility, juvenile correctional center, state correctional facility, residential detention center, or facility operated pursuant to the Corrections Private Management Act (§ 53.1-261 et seq.).

"Wrongful incarceration" or "wrongfully incarcerated" means incarceration for a felony conviction for which (i) the conviction has been vacated pursuant to Chapter 19.2 (§ 19.2-327.2 et seq.) or 19.3 (§ 19.2-327.10 et seq.) of Title 19.2, or the person incarcerated has been granted an absolute pardon for the commission of a crime that he did not commit, (ii) the person incarcerated must have entered a final plea of not guilty, or regardless of the plea, any person sentenced to death, or convicted of a Class 1 felony, a Class 2 felony, or any felony for which the maximum penalty is imprisonment for life, and (iii) the person incarcerated did not by any act or omission on his part intentionally contribute to his conviction for the felony for which he was incarcerated.

2004, cc. 818, 840; 2010, cc. 496, 557.



§ 8.01-195.11. Compensation for wrongful incarceration

A. Any person who is convicted of a felony by a county or city circuit court of the Commonwealth and is wrongfully incarcerated for such felony may be awarded compensation in an amount equal to 90 percent of the inflation adjusted Virginia per capita personal income as reported by the Bureau of Economic Analysis of the United States Department of Commerce for each year of incarceration, or portion thereof.

B. Any compensation computed pursuant to subsection A and approved by the General Assembly shall be paid by the Comptroller by his warrant on the State Treasurer in favor of the person found to have been wrongfully incarcerated. The person wrongfully incarcerated shall be paid an initial lump sum equal to 20 percent of the compensation award with the remaining 80 percent of the principal of the compensation award to be used by the State Treasurer to purchase an annuity from any A+ rated company, including any A+ rated company from which the Virginia Lottery may purchase an annuity, to provide equal monthly payments to such person for a period certain of 25 years commencing no later than one year after the effective date of the appropriation. The annuity shall provide that it shall not be sold, discounted, or used as securitization for loans and mortgages by the person awarded compensation. The annuity shall, however, contain beneficiary provisions providing for the annuity's continued disbursement in the event of the death of the person awarded compensation. All payments or costs of annuities under this section shall be made by check issued by the State Treasurer on warrant of the Comptroller.

C. Any person who is convicted of a felony by a county or city circuit court of the Commonwealth and is wrongfully incarcerated for such felony shall receive a transition assistance grant of $15,000 to be paid from the Criminal Fund, which amount shall be deducted from any award received pursuant to subsection B. In addition, such person shall be entitled to receive reimbursement up to $10,000 for tuition for career and technical training within the Virginia community college system contingent upon successful completion of the training. Reimbursement for tuition shall be provided by the community college at which the career or technical training was completed.

2004, cc. 818, 840; 2010, c. 557; 2012, c. 675; 2014, c. 225.



§ 8.01-195.12. Conditions for continued compensation

A. Any person awarded compensation under this article who is subsequently convicted of a felony shall, immediately upon such conviction, not be eligible to receive any unpaid amounts from any compensation awarded and his beneficiaries shall not be eligible to receive any payments under an annuity purchased pursuant to subsection B of § 8.01-195.11. Any unpaid amounts remaining under any annuity shall become the property of the Commonwealth and shall be deposited into the general fund of the state treasury.

A1. Any person awarded compensation under this article who is subsequently incarcerated upon the revocation of parole or probation resulting from the commission of an act that constitutes a crime shall, during the period of such incarceration, forfeit any payments under an annuity purchased pursuant to subsection B of § 8.01-195.11. Any forfeited amounts under any annuity shall become the property of the Commonwealth and shall be deposited into the general fund of the state treasury.

B. As a condition of receiving any compensation under this article, a person shall execute a release and waiver forever releasing (i) the Commonwealth or any agency, instrumentality, officer, employee, or political subdivision thereof, (ii) any legal counsel appointed pursuant to § 19.2-159, and (iii) all other parties of interest, from any present or future claims the person receiving compensation may have against such enumerated parties and arising out of the factual situation in connection with the conviction for which compensation is being sought under this article. In addition, the person receiving compensation shall not have been awarded a finally adjudicated judgment in a court of law against or received any funds pursuant to a settlement agreement with any person or entity described in this subsection for compensation or damages arising out of the factual situation in connection with the conviction.

2004, cc. 818, 840; 2010, c. 557.



§ 8.01-196. Comptroller to institute proceedings

The Comptroller shall institute and prosecute all proceedings proper to enforce payment of money to the Commonwealth.

Code 1950, § 8-758; 1977, c. 617.



§ 8.01-197. In what name; when not to abate

Any such action shall be in the name of the Commonwealth of Virginia except when it is on a bond payable to, or a contract made with, the Governor or some other person. And then it may be in the name of such Governor or other person for the use of the Commonwealth, notwithstanding such Governor or other person may have died, resigned, or been removed from office before the commencement of the action. And there shall be no abatement thereof, by reason of the death, resignation, or removal from office of any such plaintiff pending the action.

Code 1950, § 8-760; 1977, c. 617.



§ 8.01-198. Action, against whom instituted

Any such action may be instituted against any person indebted or liable to the Commonwealth in any way whatever, and against his sureties, and against his and their personal representatives. And it may be made when the debt or liability is created or secured by a bond or other instrument, whether the same be payable to the Commonwealth or to any person acting in a public character on behalf of the Commonwealth, or be for the payment of money or the performance of other duties. Every judgment on any such motion shall be in the name of the Commonwealth.

Code 1950, § 8-761; 1954, c. 550; 1977, c. 617.



§ 8.01-199. Judgment, nature of

On any such motion, the judgment shall be for so much principal and interest as would be recoverable by action. It may be also for fifteen per centum damages in addition thereto when the proceeding is against a treasurer, sheriff, or other collector, or his sureties, or his or their personal representatives, for taxes or other public money which ought to have been paid into the state treasury. In such proceeding, the court, in pronouncing judgment, may consider all the circumstances, and give judgment for the damages or not, or for such part of the damages, as it may deem proper.

Code 1950, § 8-762; 1977, c. 617.



§ 8.01-200. Mistakes against State corrected

After a debt to the Commonwealth shall have been paid, if it appear that an error or mistake has been committed to its prejudice, whether before or after the issuing of execution, a motion may be made on ten days' notice against any person liable for the debt, for the amount of such error or mistake, and judgment may be given therefor, without interest or damages thereon.

Code 1950, § 8-763; 1977, c. 617.



§ 8.01-201. Execution; real estate to be sold

In a writ of fieri facias upon a judgment or decree against any person indebted or liable to the Commonwealth, or against any surety of his, after the words "we command you that of the," the clerk shall insert the words "goods, chattels, and real estate," and conform the subsequent part of such writ thereto. And under any writ so issued, real estate may be taken and sold.

Code 1950, § 8-764; 1977, c. 617.



§ 8.01-202. Execution, to whom issued

An execution on behalf of the Commonwealth from the Circuit Court of the City of Richmond may, if the Comptroller see fit, be directed to any sheriff, of any political subdivision, and shall be served by any of such officers in whose hands the Comptroller may cause it to be placed.

Code 1950, § 8-765; 1977, c. 617.



§ 8.01-203. Goods and chattels liable before real estate

Every writ of fieri facias, issued according to § 8.01-201, shall be levied first on the goods and chattels of the person against whose estate such writ issued. If, in the political subdivision, the residence of such person, there are no goods and chattels liable thereto, or not a sufficiency thereof, then the officer having such writ shall levy it on the real estate of such person.

Code 1950, § 8-766; 1977, c. 617.



§ 8.01-204. Notice of sale of real estate; when sale to be made

When a levy is so made upon real estate, the officer making it shall post notice thereof, and of the time and place of sale, at such public places as may seem to him expedient, and at the front door of the courthouse of the political subdivision in which the real estate is, on a court day. The time of selling real estate shall be not less than sixty nor more than ninety days from the time of posting the notice at the courthouse door. And the sale shall take place at the premises or at the door of the courthouse, as the officer may deem most advisable.

Code 1950, § 8-767; 1977, c. 617.



§ 8.01-205. How sale made

If the amount of the execution be not sooner paid, such officer shall proceed, on the day mentioned in the notice, to sell at public auction the interest of the party against whom the execution issued in the real estate or so much thereof as the officer may deem sufficient; and if a part only be sold it shall be laid off in one parcel in such place and manner as the debtor or his agent may direct or, if he give no direction, as the officer may deem best.

Code 1950, § 8-768; 1977, c. 617.



§ 8.01-206. Terms of sale

The sale shall be upon six months' credit; and if the land be not purchased for the Commonwealth, the officer shall take bond of the purchaser, with sureties, for the payment of the purchase money to the Commonwealth. Every such bond shall mention on what occasion the same was taken, and be returned to the office of the court from which the execution issued, and the clerk shall endorse thereon the date of its return.

Code 1950, § 8-769; 1977, c. 617.



§ 8.01-207. Who to collect purchase money and make deed; disposition of proceeds of sale

On or before the maturity of such bond the sheriff or other officer who made the sale shall withdraw the bond from the clerk's office, leaving his receipt therefor and an attested copy thereof, and collect the same. So soon as the purchase money has been paid, the sheriff or other principal officer, or the deputy who acted in making the sale, shall, as commissioner, and in the name of the Commonwealth, convey the land to the purchaser by deed executed at his costs, reciting the execution, the sale and the price of the land. Such deed shall pass to the purchaser all the interest which the party against whom the execution issued had in the land at the date of the judgment or decree. Out of the money so collected the sheriff or officer who made the sale shall pay all costs attending such execution and sale, the costs of a survey, if there was one, all delinquent and unpaid taxes and levies on such land and the debt due the Commonwealth, and the residue, if any, he shall pay to the judgment debtor.

Code 1950, § 8-770; 1977, c. 617.



§ 8.01-208. When successor of officer to make deed

When the officer and his deputy who acted in making the sale have both died or removed from the Commonwealth before making such deed, the same may be executed by any successor of such officer.

Code 1950, § 8-771; 1977, c. 617.



§ 8.01-209. Bond for purchase money to have force of judgment

When any bond taken under § 8.01-206 becomes payable and is returned to the office of the court from which the execution issued, it shall have the force of a judgment against such of the obligors therein as may be then alive. Execution may be issued thereon against them. And the same shall be proceeded under in like manner as an execution issued on such a judgment or decree as is mentioned in § 8.01-201, save only that the clerk shall endorse "no security is to be taken," and the officer shall govern himself accordingly and sell for ready money any real estate which he may levy on under the same.

Code 1950, § 8-772; 1977, c. 617.



§ 8.01-210. Judgment against deceased obligors

A judgment may be obtained against the survivors of a deceased obligor of a bond taken under the provisions of § 8.01-206 by an action at law against the personal representative of such obligor.

Code 1950, § 8-773; 1954, c. 550; 1977, c. 617.



§ 8.01-211. When venditioni exponas issued to sheriff of adjacent county; what to contain

When return is made on any execution on behalf of the Commonwealth that goods, chattels or real estate remain unsold for want of bidders, or to that effect, the clerk of the court from which such execution issued shall, when required by the Comptroller, issue a writ of venditioni exponas, directed to the sheriff of any county adjacent to that in which the levy was made that the Comptroller may designate. Such writ shall recite the execution under which the levy was made, the nature of such levy and return that the property remains unsold for the want of bidders and shall command the sheriff of such adjacent county, if the property remaining unsold be goods or chattels, to go into the county in which the levy was made and receive the same from the officer that made the levy and, whether the property be goods, chattels, or real estate, to sell the same.

Code 1950, § 8-774; 1977, c. 617.



§ 8.01-212. Officer to deliver to sheriff goods and chattels levied on

The officer who made the levy shall deliver the goods and chattels to the sheriff to whom such writ of venditioni exponas may be directed, upon such sheriff's producing to him such writ and executing a receipt for such goods and chattels. If the officer shall fail to deliver the same and return be made on such writ to that effect, the court from which it issued, upon motion, may give judgment against him and his sureties for the whole sum that the execution amounted to at the time of such failure, with interest thereon from that time.

Code 1950, § 8-775; 1977, c. 617.



§ 8.01-213. Where same to be sold

The sheriff to whom such writ of venditioni exponas is directed, shall sell the goods and chattels in the county where received, if they can be sold therein, and if not he shall cause them to be removed to the courthouse of his own county and there sold. The removal shall be at the costs of the party against whom the execution issued, and the sale under the execution shall be to raise the cost of removal, in addition to the amount which it would otherwise have been necessary to raise.

Code 1950, § 8-776; 1977, c. 617.



§ 8.01-214. Where real estate to be sold

Such sheriff shall also sell the real estate levied on in the county wherein the levy was made, if it can be done, and if it cannot he shall make the sale at the courthouse of his own county.

Code 1950, § 8-777; 1977, c. 617.



§ 8.01-215. Return of officer when sale not made because of prior encumbrance

In any case in which an officer, having an execution on behalf of the Commonwealth, shall decline levying it because of any previous conveyance, execution, or encumbrance, a return shall be made setting forth the nature of such conveyance, execution or encumbrance, in whose favor, and for what amount, and the court in which the conveyance or encumbrance is recorded, or from which the execution issued.

Code 1950, § 8-778; 1977, c. 617.



§ 8.01-216. Comptroller's power to adjust old claims

The Comptroller, with the advice of the Attorney General, may adjust and settle upon equitable principles, without regard to strict legal rules, any doubtful or disputed account or claim in favor of the Commonwealth which may have been standing on the books of his office not less than two years, and may, with the like advice, dismiss any proceedings instituted by him; but before such adjustment or settlement can in any wise affect the rights of the Commonwealth it shall be approved and endorsed by the Attorney General and shall then be submitted to the supervision of the judge of the Circuit Court of the City of Richmond, accompanied by a written statement signed by the Comptroller of the facts and reasons which, in his opinion, render such adjustment or settlement just and proper. When such judge endorses the same with his written approval, signed in his official character, it shall be considered and treated as valid and binding.

Code 1950, § 8-779; 1977, c. 617.



§ 8.01-216.1. Citation

This article may be cited as the Virginia Fraud Against Taxpayers Act.

2002, c. 842.



§ 8.01-216.2. Definitions

As used in this article, unless the context requires otherwise:

"Attorney General" means the Attorney General of Virginia, the Chief Deputy, other deputies, counsels or assistant attorneys general employed by the Office of the Attorney General and designated by the Attorney General to act pursuant to this article.

"Claim" means any request or demand, whether under a contract or otherwise, for money or property, regardless of whether the Commonwealth has title to the money or property, that (i) is presented to an officer, employee, or agent of the Commonwealth or (ii) is made to a contractor, grantee, or other recipient (a) if the money or property is to be spent or used on the Commonwealth's behalf or to advance a governmental program or interest and (b) if the Commonwealth provides or has provided any portion of the money or property requested or demanded or will reimburse such contractor, grantee, or other recipient for any portion of the money or property that is requested or demanded. For purposes of this article, "claim" does not include requests or demands for money or property that the Commonwealth has paid to an individual as compensation for employment with the Commonwealth or as income subsidy with no restriction on that individual's use of the money or property.

"Commonwealth" means the Commonwealth of Virginia, any agency of state government, and any political subdivision of the Commonwealth.

"Documentary material" means the original or any copy of any book, record, report, memorandum, paper, communication, tabulation, chart, or other document, or data compilations stored in or accessible through computer or other information retrieval systems, together with instructions and all other materials necessary to use or interpret such data compilations, and any product of discovery.

"Employee" includes an employee or officer of the Commonwealth.

"Employer" includes the Commonwealth.

"Investigation" means any inquiry conducted by an investigator for the purpose of ascertaining whether any person is or has been engaged in any violation of this article.

"Material" means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property.

"Obligation" means an established duty, whether or not fixed, arising from (i) an express or implied contractual, grantor-grantee, or licensor-licensee relationship; (ii) a fee-based or similar relationship; (iii) a statute or regulation; or (iv) the retention of any overpayment.

"Official use" means any use that is consistent with the law, regulations, and policies of the Commonwealth, including use in connection with (i) internal memoranda and reports of the Office of the Attorney General; (ii) communications between the Office of the Attorney General and a federal, state, or local government agency, or a contractor of a federal, state, or local government agency, undertaken in furtherance of an Office of the Attorney General investigation or prosecution of a case; (iii) interviews of any qui tam relator or other witness; (iv) oral examinations; (v) depositions; (vi) the preparation for and response to civil discovery requests; (vii) the introduction into the record of a case or proceeding; (viii) applications, motions, memoranda, and briefs submitted to a court or other tribunal; and (ix) communications with government investigators, auditors, consultants, experts, the counsel of other parties, arbitrators, and mediators, concerning an investigation, case, or proceeding.

"Person" includes any natural person, corporation, firm, association, organization, partnership, limited liability company, business or trust.

"Product of discovery" means (i) the original or duplicate of any deposition, interrogatory, document, thing, result of the inspection of land or other property, examination, or admission, which is obtained by any method of discovery in any judicial or administrative proceeding of an adversarial nature; (ii) any digest, analysis, selection, compilation, or derivation of any item listed in clause (i); and (iii) any index or other manner of access to any item listed in clause (i).

2002, c. 842; 2011, cc. 651, 676.



§ 8.01-216.3. False claims; civil penalty

A. Any person who:

1. Knowingly presents, or causes to be presented, a false or fraudulent claim for payment or approval;

2. Knowingly makes, uses, or causes to be made or used, a false record or statement material to a false or fraudulent claim;

3. Conspires to commit a violation of subdivision 1, 2, 4, 5, 6, or 7;

4. Has possession, custody, or control of property or money used, or to be used, by the Commonwealth and knowingly delivers, or causes to be delivered, less than all such money or property;

5. Is authorized to make or deliver a document certifying receipt of property used, or to be used, by the Commonwealth and, intending to defraud the Commonwealth, makes or delivers the receipt without completely knowing that the information on the receipt is true;

6. Knowingly buys or receives as a pledge of an obligation or debt, public property from an officer or employee of the Commonwealth who lawfully may not sell or pledge the property; or

7. Knowingly makes, uses, or causes to be made or used, a false record or statement material to an obligation to pay or transmit money or property to the Commonwealth or knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or transmit money or property to the Commonwealth;

shall be liable to the Commonwealth for a civil penalty of not less than $5,500 and not more than $11,000, plus three times the amount of damages sustained by the Commonwealth.

A person violating this section shall be liable to the Commonwealth for reasonable attorney fees and costs of a civil action brought to recover any such penalties or damages. All such fees and costs shall be paid to the Attorney General's Office by the defendant and shall not be included in any damages or civil penalties recovered in a civil action based on a violation of this section.

B. If the court finds that (i) the person committing the violation of this section furnished officials of the Commonwealth responsible for investigating false claims violations with all information known to the person about the violation within 30 days after the date on which the defendant first obtained the information; (ii) such person fully cooperated with any Commonwealth investigation of such violation; (iii) at the time such person furnished the Commonwealth with the information about the violation, no criminal prosecution, civil action, or administrative action had commenced with respect to such violation; and (iv) the person did not have actual knowledge of the existence of an investigation into such violation, the court may assess not less than two times the amount of damages that the Commonwealth sustains because of the act of that person. A person violating this section shall also be liable to the Commonwealth for the costs of a civil action brought to recover any such penalty or damages.

C. For purposes of this section, the terms "knowing" and "knowingly" mean that a person, with respect to information, (i) has actual knowledge of the information; (ii) acts in deliberate ignorance of the truth or falsity of the information; or (iii) acts in reckless disregard of the truth or falsity of the information and require no proof of specific intent to defraud.

D. This section shall not apply to claims, records or statements relating to state or local taxes.

2002, c. 842; 2004, c. 589; 2007, c. 569; 2011, c. 676.



§ 8.01-216.4. Attorney General; investigation, civil action

The Attorney General shall investigate any violation of § 8.01-216.3. If the Attorney General finds that a person has violated or is violating § 8.01-216.3, the Attorney General may bring a civil action under this section.

2002, c. 842.



§ 8.01-216.5. Civil actions filed by private persons; Commonwealth may intervene

A. A person may bring a civil action for a violation of § 8.01-216.3 for the person and for the Commonwealth. The action shall be brought in the name of the Commonwealth. The action may be dismissed only if the court and the Attorney General give written consent to the dismissal and their reasons for consenting.

B. A copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the Commonwealth. The complaint shall be filed in camera, shall remain under seal for at least 120 days, and shall not be served on the defendant until the court so orders. The Commonwealth may elect to intervene and proceed with the action within 120 days after it receives both the complaint and the material evidence and information.

C. The Commonwealth may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal. Any such motions may be supported by affidavits or other submissions in camera. The defendant shall not be required to respond to any motion for judgment filed under this section until twenty-one days after the complaint is unsealed and served upon the defendant.

D. Before the expiration of the 120-day period or any extensions obtained under subsection C, the Commonwealth shall proceed with the action, in which case the action shall be conducted by the Commonwealth, or notify the court that it declines to take over the action, in which case the person bringing the action shall have the right to prosecute the action.

E. When a person brings an action under this section, no person other than the Commonwealth may intervene or bring a related action based on the facts underlying the pending action.

2002, c. 842; 2007, c. 569.



§ 8.01-216.6. Rights of private plaintiff and Commonwealth

A. If the Commonwealth proceeds with the action, it shall have the primary responsibility for prosecuting the action, and shall not be bound by an act of the person bringing the action. Such person shall have the right to continue as a party to the action, subject to the limitations of this section.

B. The Commonwealth may dismiss the action notwithstanding the objections of the person initiating the action if the person has been notified by the Commonwealth of the filing of the complaint and the court has provided the person with an opportunity for a hearing on the complaint.

C. The Commonwealth may settle the action with the defendant notwithstanding the objections of the person initiating the action if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under all the circumstances. Upon a showing of good cause, such hearing may be held in camera. The Commonwealth may, for good cause shown, move the court for a partial lifting of the seal to facilitate the investigative process or settlement.

D. Upon a showing by the Commonwealth that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the Commonwealth's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, such as (i) limiting the number of witnesses the person may call; (ii) limiting the length of the testimony of such witnesses; (iii) limiting the person's cross-examination of witnesses; and (iv) otherwise limiting the participation by the person in the litigation.

E. Upon a showing by the defendant that unrestricted participation during the course of the litigation by the person initiating the action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation by the person in the litigation.

F. If the Commonwealth elects not to proceed with the action, the person who initiated the action shall have the right to conduct the action. If the Commonwealth so requests, it shall be served with copies of all pleadings filed in the action and shall be supplied with copies of all deposition transcripts at the Commonwealth's expense. When a person proceeds with the action, the court, without limiting the status and rights of the person initiating the action, may nevertheless permit the Commonwealth to intervene at a later date upon a showing of good cause.

G. Whether or not the Commonwealth proceeds with the action, upon a showing by the Commonwealth that certain actions of discovery by the person initiating the action would interfere with the Commonwealth's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than sixty days. Such a showing shall be conducted in camera. The court may extend the sixty-day period upon a further showing in camera that the Commonwealth has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

H. Notwithstanding the provisions of subsection B of § 8.01-216.5, the Commonwealth may elect to pursue its claim through any alternate remedy available to the Commonwealth, including any administrative proceeding to determine a civil money penalty. If any such alternate remedy is pursued in another proceeding, the person initiating the action shall have the same rights in such proceeding as such person would have had if the action had continued under this section. Any finding of fact or conclusion of law made in such other proceeding that has become final shall be conclusive on all parties to an action under this article. For purposes of this subsection, a finding or conclusion is final if it has been finally determined on appeal to a court of competent jurisdiction of the Commonwealth, if the time for filing an appeal with respect to the finding or conclusion has expired, or if the finding or conclusion is not subject to judicial review.

2002, c. 842; 2007, c. 569.



§ 8.01-216.7. Award to private plaintiff

A. Except as hereinafter provided, if the Commonwealth proceeds with an action brought by a person under § 8.01-216.5, such person shall receive at least fifteen percent but not more than twenty-five percent of the proceeds of the action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the action. Where the action is one that the court finds to be based primarily on disclosures of specific information, other than information provided by the person bringing the action, relating to allegations or transactions in a criminal, civil, or administrative hearing, in a legislative, administrative, or Auditor of Public Accounts' report, hearing, audit, or investigation, or from the news media, the court may award such sums as it considers appropriate, but in no case more than ten percent of the proceeds, taking into account the significance of the information and the role of the person bringing the action in advancing the case to litigation. Any payment to a person under this section shall be made from the proceeds of the award. Any such person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

B. If the Commonwealth does not proceed with an action, the person bringing the action or settling the claim shall receive an amount that the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than twenty-five percent and not more than thirty percent of the proceeds of the award or settlement and shall be paid out of the proceeds. Such person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

C. Whether or not the Commonwealth proceeds with the action, if the court finds that the action was brought by a person who planned and initiated the violation of § 8.01-216.3 upon which the action was brought, or if the person bringing the action is convicted of criminal conduct arising from his role in the violation of § 8.01-216.3, that person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such dismissal shall not prejudice the right of the Commonwealth to continue the action.

D. If the Commonwealth does not proceed with the action and the person bringing the action conducts the action, the court may award to the defendant its reasonable attorneys' fees and expenses if the defendant prevails in the action and the court finds that the claim of the person bringing the action was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

2002, c. 842.



§ 8.01-216.8. Certain actions barred; relief from employment discrimination; waiver of sovereign immunity

No court shall have jurisdiction over any action brought under this article by an inmate incarcerated within a state or local correctional facility as defined in § 53.1-1.

No court shall have jurisdiction over an action brought under this article against any department, authority, board, bureau, commission, or agency of the Commonwealth, any political subdivision of the Commonwealth, a member of the General Assembly, a member of the judiciary, or an exempt official if the action is based on evidence or information known to the Commonwealth when the action was brought. For purposes of this section, "exempt official" means the Governor, Lieutenant Governor, Attorney General and the directors or members of any department, authority, board, bureau, commission or agency of the Commonwealth or any political subdivision of the Commonwealth.

In no event may a person bring an action under this article that is based upon allegations or transactions that are the subject of a civil suit or an administrative proceeding in which the Commonwealth is already a party.

The court shall dismiss an action or claim under § 8.01-216.5 unless opposed by the Commonwealth if substantially the same allegations or transactions as alleged in the action or claim were publicly disclosed in a criminal, civil or administrative hearing in which the Commonwealth or its agent is a party, in a Virginia legislative, administrative, or Auditor of Public Accounts' report, hearing, audit, or investigation, or from the news media, unless the action is brought by the Attorney General or the person bringing the action is an original source of the information. For purposes of this section, "original source" means an individual (i) who either prior to a public disclosure has voluntarily disclosed to the Commonwealth the information on which the allegations or transactions in a claim are based or (ii) who has knowledge that is independent of and materially adds to the publicly disclosed allegations or transactions and who has voluntarily provided the information to the Commonwealth before filing an action under this article.

Except as otherwise provided in this section, the Commonwealth shall not be liable for expenses a person incurs in bringing an action under this article.

Any employee, contractor, or agent shall be entitled to all relief necessary to make that employee, contractor, or agent whole, if that employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee, contractor, agent, or associated others in furtherance of an action under this article or other efforts to stop one or more violations of this article. Relief shall include reinstatement with the same seniority status that employee, contractor, or agent would have had but for the discrimination, two times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorney fees. Any relief awarded to an employee under this section shall be reduced by any amount awarded to the employee through a state or local grievance process. An action under this section may be brought in a court of competent jurisdiction for the relief provided in this section, but may not be brought more than three years after the date the discrimination occurred. This paragraph shall constitute a waiver of sovereign immunity and creates a cause of action by an employee against the Commonwealth if the Commonwealth is the employer responsible for the adverse employment action that would entitle the employee to the relief set forth in this paragraph.

2002, c. 842; 2011, cc. 651, 676; 2012, c. 479; 2014, c. 403.



§ 8.01-216.9. Procedure; statute of limitations

A subpoena requiring the attendance of a witness at a trial or hearing conducted under this article may be served at any place in the Commonwealth.

A civil action under § 8.01-216.4 or 8.01-216.5 may not be brought (i) more than six years after the date on which the violation is committed or (ii) more than three years after the date when facts material to the right of action are known or reasonably should have been known by the official of the Commonwealth charged with responsibility to act in the circumstances, but in that event no more than ten years after the date on which the violation is committed, whichever occurs last.

If the Commonwealth elects to intervene and proceed with an action brought under § 8.01-216.5, the Commonwealth may file its own complaint or amend the complaint of a person who has brought an action under § 8.01-216.5 to clarify or add detail to any claim in which the Commonwealth is intervening and to add any additional claim for which the Commonwealth contends it is entitled to relief. Any complaint filed by the Commonwealth pursuant to this paragraph shall relate back to the filing date of the complaint of the person who originally brought the action, to the extent that the claim of the Commonwealth arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in such person's complaint.

In any action brought under § 8.01-216.4 or 8.01-216.5, the Commonwealth shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

Notwithstanding any other provision of law, a final judgment rendered in favor of the Commonwealth in any criminal proceeding charging fraud or false statements, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, shall estop the defendant from denying the essential elements of the offense in any action that involves the same transaction as in the criminal proceeding and which is brought under § 8.01-216.4 or 8.01-216.5.

2002, c. 842; 2007, c. 569; 2011, c. 676.



§ 8.01-216.10. Civil investigative demands; issuance; sharing information

A. Whenever the Attorney General or his designee has reason to believe that any person may be in possession, custody, or control of any documentary material or information relevant to a false claims law investigation, the Attorney General or his designee may, before commencing a civil proceeding or making an election under this article, issue in writing and cause to be served upon such person, a civil investigative demand requiring such person (i) to produce such documentary material for inspection and copying, (ii) to answer in writing written interrogatories with respect to such documentary material or information, (iii) to give oral testimony concerning such documentary material or information, or (iv) to furnish any combination of such material, answers, or testimony.

B. Whenever a civil investigative demand is an express demand for any product of discovery, the Attorney General shall cause to be served, in any manner authorized by this article, a copy of such demand upon the person from whom the discovery was obtained and shall notify the person to whom such demand is issued of the date on which such copy was served.

C. Any information obtained by the Attorney General or his designee pursuant to this section may be shared with any qui tam relator and any state or federal governmental entity if the Attorney General or his designee determines that such information is necessary as part of any false claims investigation.

2002, c. 842; 2011, c. 676; 2012, c. 479.



§ 8.01-216.11. Civil investigative demands; contents and deadlines

Each civil investigative demand issued under this article shall state the nature of the conduct constituting the alleged violation of a false claims law that is under investigation, and the applicable provision of law alleged to be violated.

If such demand is for the production of documentary material, the demand shall (i) describe each class of documentary material to be produced with such definiteness and certainty as to permit such material to be fairly identified; (ii) prescribe a return date for each such class that will provide a reasonable period of time within which the material so demanded may be assembled and made available for inspection and copying; and (iii) identify the false claims law investigator to whom such material shall be made available.

If such demand is for answers to written interrogatories, the demand shall (i) set forth with specificity the written interrogatories to be answered; (ii) prescribe dates at which time answers to written interrogatories shall be submitted; and (iii) identify the false claims law investigator to whom such answers shall be submitted.

If such demand is for the giving of oral testimony, the demand shall (i) prescribe a date, time, and place at which oral testimony shall be commenced; (ii) identify a false claims law investigator who shall conduct the examination and the custodian to whom the transcript of such examination shall be submitted; (iii) specify that such attendance and testimony are necessary to the conduct of the investigation; (iv) notify the person receiving the demand of the right to be accompanied by an attorney and any other representative; and (v) describe the general purpose for which the demand is being issued and the general nature of the testimony, including the primary areas of inquiry that will be taken pursuant to the demand.

Any civil investigative demand that is an express demand for any product of discovery shall not be returned or returnable until twenty-one days after a copy of such demand has been served upon the person from whom the discovery was obtained.

The date prescribed for the commencement of oral testimony pursuant to a civil investigative demand issued under this article shall be a date that is not less than seven days after the date on which the demand is received, unless the Attorney General determines that exceptional circumstances are present that warrant the commencement of such testimony within a lesser period of time.

The Attorney General shall not authorize the issuance of more than one civil investigative demand for oral testimony by the same person unless the person requests otherwise or unless the Attorney General, after investigation, notifies that person in writing that an additional demand for oral testimony is necessary.

2002, c. 842.



§ 8.01-216.12. Civil investigative demands; protected material or information

A civil investigative demand issued under this article shall not require the production of any documentary material, the submission of any answers to written interrogatories, or the giving of any oral testimony if such material, answers, or testimony would be protected from disclosure under (i) the standards applicable to subpoenas or subpoenas duces tecum issued by a court of this Commonwealth to aid in a grand jury investigation or (ii) the standards applicable to discovery requests under the Rules of the Supreme Court of Virginia, to the extent that the application of such standards to any such demand is appropriate and consistent with the provisions and purposes of this article.

Any such demand that is an express demand for any product of discovery supersedes any inconsistent order, rule, or provision of law, other than this section, preventing or restraining disclosure of such product of discovery to any person. Disclosure of any product of discovery pursuant to any such express demand does not constitute a waiver of any right or privilege that the person making such disclosure may be entitled to invoke to resist discovery of trial preparation materials.

2002, c. 842.



§ 8.01-216.13. Civil investigative demands; service and jurisdiction

Any civil investigative demand issued under this article may be served by an investigator, or by any person authorized to serve process on individuals in the Commonwealth.

Any such demand or any petition filed under this article may be served upon any person who is not found within Virginia in such manner as the Rules of the Supreme Court of Virginia or the Code of Virginia prescribe for service of process outside Virginia. To the extent that the courts of this Commonwealth can assert jurisdiction over any such person consistent with due process, the courts of this Commonwealth shall have the same jurisdiction to take any action respecting compliance with the provisions of this article by any such person that the court would have if such person were personally within the jurisdiction of the court.

Service of any civil investigative demand issued under this article or of any petition filed under this article may be made upon a partnership, corporation, association, or other legal entity by (i) delivering an executed copy of such demand or petition to any partner, executive officer, managing agent, or general agent of the partnership, corporation, association, or entity, or to any agent authorized by appointment or by law to receive service of process on behalf of such partnership, corporation, association, or entity; (ii) delivering an executed copy of such demand or petition to the principal office or place of business of the partnership, corporation, association, or entity; or (iii) depositing an executed copy of such demand or petition in the United States mail by registered or certified mail, with a return receipt requested, addressed to such partnership, corporation, association, or entity at its principal office or place of business.

Service of any such demand or petition may be made upon any natural person by (i) delivering an executed copy of such demand or petition to the person, or (ii) depositing an executed copy of such demand or petition in the United States mail by registered or certified mail, with a return receipt requested, addressed to the person at the person's residence or principal office or place of business.

A verified return by the individual serving any civil investigative demand issued under this article or any petition filed under this article setting forth the manner of such service shall be proof of service. In the case of service by registered or certified mail, such return shall be accompanied by the return post office receipt of delivery of such demand.

2002, c. 842.



§ 8.01-216.14. Civil investigative demands; documentary material

The production of documentary material in response to a civil investigative demand served under this article shall be made under a sworn certificate, in such form as the demand designates, by (i) in the case of a natural person, the person to whom the demand is directed, or (ii) in the case of a person other than a natural person, a person having knowledge of the facts and circumstances relating to such production and authorized to act on behalf of such person. The certificate shall state that all of the documentary material required by the demand and in the possession, custody, or control of the person to whom the demand is directed has been produced and made available to the investigator identified in the demand.

Any person upon whom any civil investigative demand for the production of documentary material has been served shall make such material available for inspection and copying to the investigator identified in such demand at the principal place of business of such person, or at such other place as the investigator and the person thereafter may agree and prescribe in writing, or as the court may direct. Such material shall be made available on the return date specified in such demand, or on such later date as the investigator may prescribe in writing. Such person may, upon written agreement between the person and the investigator, substitute copies for originals of all or any part of such material.

2002, c. 842.



§ 8.01-216.15. Civil investigative demands; interrogatories

Each inquiry in a civil investigative demand served under this article shall be answered separately and fully in writing under oath and shall be submitted under a sworn certificate, in such form as the demand designates, by (i) in the case of a natural person, the person to whom the demand is directed, or (ii) in the case of a person other than a natural person, the person or persons responsible for answering each inquiry. If any inquiry is objected to, the reasons for the objection shall be stated in the certificate instead of an answer. The certificate shall state that all information required by the demand and in the possession, custody, control, or knowledge of the person to whom the demand is directed has been submitted. To the extent that any information is not furnished, the information shall be identified and reasons set forth with particularity regarding the reasons why the information was not furnished.

2002, c. 842.



§ 8.01-216.16. Civil investigative demands; oral examinations

A. The examination of any person pursuant to a civil investigative demand for oral testimony served under this article shall be taken before an officer authorized to administer oaths under the laws of this Commonwealth or of the place where the examination is held. The officer before whom the testimony is to be taken shall put the witness on oath and shall, personally or by someone acting under the direction of the officer and in the officer's presence, record the testimony of the witness. The testimony shall be taken stenographically and shall be transcribed. When the testimony is fully transcribed, the officer before whom the testimony is taken shall promptly transmit a copy of the transcript of the testimony to the Attorney General. This section shall not preclude the taking of testimony by any means authorized by and in a manner consistent with the Rules of the Supreme Court of Virginia.

B. The investigator conducting the examination shall exclude from the place where the examination is held all persons except the person giving the testimony, the attorney for and any other representative of the person giving the testimony, the attorney for the Commonwealth, any person who may be agreed upon by the attorney for the Commonwealth and the person giving the testimony, the officer before whom the testimony is to be taken, and any court reporter taking such testimony.

C. The oral testimony of any person taken pursuant to a civil investigative demand served under this article shall be taken in the county or city within which such person resides, is found, or transacts business or in such other place as may be agreed upon by the investigator conducting the examination and such person.

D. When the testimony is fully transcribed, the investigator or the officer before whom the testimony is taken shall afford the witness, who may be accompanied by counsel, a reasonable opportunity to examine and read the transcript, unless such examination and reading are waived by the witness. Any changes in form or substance that the witness desires to make shall be entered and identified upon the transcript by the officer or the investigator, with a statement of the reasons given by the witness for making such changes. The transcript shall then be signed by the witness, unless the witness in writing waives the signing, is ill, cannot be found, or refuses to sign. If the transcript is not signed by the witness within thirty days after being afforded a reasonable opportunity to examine it, the officer or the investigator shall sign it and state on the record the fact of the waiver, illness, absence of the witness, or the refusal to sign, together with the reasons, if any, given therefor.

E. The officer before whom the testimony is taken shall certify on the transcript that the witness was sworn by the officer and that the transcript is a true record of the testimony given by the witness, and the officer or investigator shall promptly deliver the transcript, or send the transcript by registered or certified mail, to the Attorney General.

F. Upon payment of reasonable charges therefor, the investigator shall furnish a copy of the transcript to the witness only, except that the Attorney General may, for good cause, limit such witness to inspection of the official transcript of the witness' testimony.

G. Any person compelled to appear for oral testimony under a civil investigative demand may be accompanied, represented, and advised by counsel. Counsel may advise such person, in confidence, with respect to any question asked of such person. Such person or counsel may object on the record to any question, in whole or in part, and shall briefly state for the record the reason for the objection. An objection may be made, received, and entered upon the record when it is claimed that such person is entitled to refuse to answer the question on the grounds of any constitutional or other legal right or privilege. Such person may not otherwise object to or refuse to answer any question, and may not directly or through counsel otherwise interrupt the oral examination. If such person refuses to answer any question, a petition may be filed in the circuit court for an order compelling such person to answer such question. If such person refuses to answer any question on the grounds of the privilege against self-incrimination, the testimony of such person may be compelled in accordance with applicable law.

H. Any person appearing for oral testimony under a civil investigative demand issued under this article shall be entitled to the same fees and allowances paid to witnesses in the circuit court.

2002, c. 842.



§ 8.01-216.17. Civil investigative demands; custodian of documents; answers

A. The Attorney General shall serve as custodian of documentary material, answers to interrogatories, and transcripts of oral testimony received under this article.

B. An investigator who receives any documentary material, answers to interrogatories, or transcripts of oral testimony under this section shall transmit them to the Attorney General. The Attorney General shall take physical possession of such material, answers, or transcripts and shall be responsible for the use made of them and for the return of documentary material.

C. The Attorney General may cause the preparation of such copies of documentary material, answers to interrogatories, or transcripts of oral testimony as may be required for official use by any investigator, or other officer or employee of the Attorney General or employee of the Department of State Police. Such material, answers, and transcripts may be used by any authorized investigator or other officer or employee in connection with the taking of oral testimony under this article.

D. Except as otherwise provided in this section, no documentary material, answers to interrogatories, or transcripts of oral testimony, or copies thereof, while in the possession of the Attorney General, shall be available for examination by any individual other than an investigator or other officer or employee of the Attorney General or employee of the Department of State Police authorized by the Attorney General. The prohibition on the availability of material, answers, or transcripts shall not apply if consent is given by the person who produced such material, answers, or transcripts, or, in the case of any product of discovery produced pursuant to an express demand for such material, consent is given by the person from whom the discovery was obtained. Nothing in this subsection is intended to prevent disclosure to the General Assembly, including any committee or subcommittee of the General Assembly, or to any other state agency for use by such agency in furtherance of its statutory responsibilities.

E. While in the possession of the Attorney General and under such reasonable terms and conditions as the Attorney General shall prescribe, (i) documentary material and answers to interrogatories shall be available for examination by the person who produced such material or answers, or by a representative of that person authorized by that person to examine such material and answers, and (ii) transcripts of oral testimony shall be available for examination by the person who produced such testimony or by a representative of that person authorized by that person to examine such transcripts.

F. Any attorney employed by the Office of the Attorney General designated to appear before any court, grand jury, or state agency in any case or proceeding may use any documentary material, answers to interrogatories, or transcripts of oral testimony in connection with any such case or proceeding as such attorney determines to be required. Upon the completion of any such case or proceeding, such attorney shall return to the custodian any such material, answers, or transcripts so delivered that have not passed into the control of the court, grand jury, or agency through introduction into the record of such case or proceeding.

G. If any documentary material has been produced by any person in the course of any investigation pursuant to a civil investigative demand under this article, and (i) any case or proceeding before the court or grand jury arising out of such investigation, or any proceeding before any state agency involving such material, has been completed, or (ii) no case or proceeding in which such material may be used has been commenced within a reasonable time after completion of the examination and analysis of all documentary material and other information assembled in the course of such investigation, the Attorney General shall, upon written request of the person who produced such material, return to such person any material, other than copies furnished to the investigator, or made for the Attorney General that has not passed into the control of any court, grand jury, or agency through introduction into the record of such case or proceeding.

2002, c. 842; 2011, c. 676.



§ 8.01-216.18. Civil investigative demands; judicial proceedings for noncompliance

A. Whenever any person fails to comply with any civil investigative demand issued under this article, or whenever satisfactory copying or reproduction of any material requested in such demand cannot be done and such person refuses to surrender the material, the Attorney General may file in the appropriate circuit court for the county or city in which such person resides, is found, or transacts business, and serve upon such person a petition for a court order for the enforcement of the civil investigative demand.

B. Any person who has received a civil investigative demand issued under this article may file, in the circuit court of any county or city within which such person resides, is found, or transacts business, and serve upon the investigator identified in such demand a petition for an order of the court to modify or set aside the demand. In the case of a petition addressed to an express demand for any product of discovery, a petition to modify or set aside such demand may be brought only in the circuit court of the county or city in which the proceeding in which such discovery was obtained is or was last pending. Any petition under this section shall be filed (i) within twenty-one days after the date of service of the civil investigative demand, or at any time before the return date specified in the demand, whichever date is earlier, or (ii) within such longer period as may be prescribed in writing by any investigator identified in the demand.

C. The petition shall specify each ground upon which the petitioner relies in seeking relief, and may be based upon any failure of the demand to comply with the provisions of this article or upon any constitutional or other legal right or privilege of such person. During the pendency of the petition in the court, the court may stay, as it deems proper, the running of the time allowed for compliance with the demand, in whole or in part, except that the person filing the petition shall comply with any portions of the demand not sought to be modified or set aside.

D. In the case of any civil investigative demand issued under this article that is an express demand for any product of discovery, the person from whom such discovery was obtained may file, in the circuit court of the county or city in which the proceeding in which such discovery was obtained is or was last pending, and serve upon any investigator identified in the demand and upon the recipient of the demand a petition for a court order to modify or set aside those portions of the demand requiring production of any such product of discovery. Any petition under this subsection shall be filed (i) within twenty-one days after the date of service of the civil investigative demand or at any time before the return date specified in the demand, whichever date is earlier, or (ii) within such longer period as may be prescribed in writing by any investigator identified in the demand.

E. The petition shall specify each ground upon which the petitioner relies in seeking relief and may be based upon any failure of the demand from which relief is sought to comply with the provisions of this article, or upon any constitutional or other legal right or privilege of the petitioner. During the pendency of the petition, the court may stay, as it deems proper, compliance with the demand and the running of the time allowed for compliance with the demand.

F. At any time during which any custodian is in custody or control of any documentary material or answers to interrogatories produced, or transcripts of oral testimony given by any person in compliance with any civil investigative demand issued under this article, such person, and in the case of an express demand for any product of discovery, the person from whom such discovery was obtained, may file, in the circuit court of the county or city within which the office of such custodian is situated, and serve upon such custodian a petition for a court order to require the performance by the custodian of any duty imposed upon the custodian by this section. Whenever any petition is filed in any circuit court under this section, the court shall have jurisdiction to hear and determine the matter so presented, and to enter such order or orders as may be required to carry out the provisions of this section. Any final order so entered shall be subject to appeal in the same manner as appeals of other final orders in civil matters. Any disobedience of any final order entered under this section by any court shall be punished as contempt of the court.

G. Any documentary material, answers to written interrogatories, or oral testimony provided under any civil investigative demand issued under this article shall be exempt from disclosure under the Virginia Administrative Process Act (§ 2.2-4000 et seq.).

2002, c. 842.



§ 8.01-216.19. Application of the Rules of the Supreme Court

The Rules of the Supreme Court of Virginia shall apply to all proceedings under this article, except when those Rules are inconsistent with this article.

2002, c. 842.



§ 8.01-217. How name of person may be changed

A. Any person desiring to change his own name, or that of his child or ward, may apply therefor to the circuit court of the county or city in which the person whose name is to be changed resides, or if no place of abode exists, such person may apply to any circuit court which shall consider such application if it finds that good cause exists therefor under the circumstances alleged. An incarcerated person may apply to the circuit court of the county or city in which such person is incarcerated. In case of a minor who has no living parent or guardian, the application may be made by his next friend. In case of a minor who has both parents living, the parent who does not join in the application shall be served with reasonable notice of the application pursuant to § 8.01-296 and, should such parent object to the change of name, a hearing shall be held to determine whether the change of name is in the best interest of the minor. It shall not be necessary to effect service upon any parent who files an answer to the application. If, after application is made on behalf of a minor and an ex parte hearing is held thereon, the court finds by clear and convincing evidence that such notice would present a serious threat to the health and safety of the applicant, the court may waive such notice.

B. Every application shall be under oath and shall include the place of residence of the applicant, the names of both parents, including the maiden name of his mother, the date and place of birth of the applicant, the applicant's felony conviction record, if any, whether the applicant is a person for whom registration with the Sex Offender and Crimes Against Minors Registry is required pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, whether the applicant is presently incarcerated or a probationer with any court, and if the applicant has previously changed his name, his former name or names.

C. On any such application and hearing, if such be demanded, the court, shall, unless the evidence shows that the change of name is sought for a fraudulent purpose or would otherwise infringe upon the rights of others or, in a case involving a minor, that the change of name is not in the best interest of the minor, order a change of name.

D. No application shall be accepted by a court for a change of name of a probationer, person for whom registration with the Sex Offender and Crimes Against Minors Registry is required pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, or incarcerated person unless the court finds that good cause exists for consideration of such application under the reasons alleged in the application for the requested change of name. If the court accepts the application, the court shall mail or deliver a copy of the application to the attorney for the Commonwealth for the jurisdiction where the application was filed and the attorney for the Commonwealth for any jurisdiction in the Commonwealth where a conviction occurred that resulted in the applicant's probation, registration with the Sex Offender and Crimes Against Minors Registry pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, or incarceration. The attorney for the Commonwealth where the application was filed shall be entitled to respond and represent the interests of the Commonwealth by filing a response within 30 days after the mailing or delivery of a copy of the application. The court shall conduct a hearing on the application and may order a change of name if, after receiving and considering evidence concerning the circumstances regarding the requested change of name, the court determines that the change of name (i) would not frustrate a legitimate law-enforcement purpose, (ii) is not sought for a fraudulent purpose, and (iii) would not otherwise infringe upon the rights of others. Such order shall contain written findings stating the court's basis for granting the order.

E. The provisions of subsection D are jurisdictional and any order granting a change of name pursuant to subsection D that fails to comply with any provision of subsection D is void ab initio. The attorney for the Commonwealth for the jurisdiction where such an application was filed has the authority to bring an independent action at any time to have such order declared void. If the attorney for the Commonwealth brings an independent action to have the order declared void, notice of the action shall be served upon the person who was granted a change of name who shall have 30 days after service to respond. If the person whose name was changed files a response objecting to having the order declared void, the court shall hold a hearing. If an order granting a change of name is declared void pursuant to this subsection, or if a person is convicted of perjury pursuant to § 18.2-434 for unlawfully changing his name pursuant to § 18.2-504.1 based on conduct that violates this section, the clerk of the court entering the order or the order of conviction shall transmit a certified copy of the order to (i) the State Registrar of Vital Records, (ii) the Department of Motor Vehicles, (iii) the State Board of Elections, (iv) the Central Criminal Records Exchange, and (v) any agency or department of the Commonwealth that has issued a license to the person where such license utilizes the person's changed name, if known to the court and identified in the court order.

F. The order shall contain no identifying information other than the applicant's former name or names, new name, and current address. The clerk of the court shall spread the order upon the current deed book in his office, index it in both the old and new names, and transmit a certified copy of the order and the application to the State Registrar of Vital Records and the Central Criminal Records Exchange. Transmittal of a copy of the order and the application to the State Registrar of Vital Records and the Central Criminal Records Exchange shall not be required of a person who changed his or her former name by reason of marriage and who makes application to resume a former name pursuant to § 20-121.4.

G. If the applicant shall show cause to believe that in the event his change of name should become a public record, a serious threat to the health or safety of the applicant or his immediate family would exist, the chief judge of the circuit court may waive the requirement that the application be under oath or the court may order the record sealed and direct the clerk not to spread and index any orders entered in the cause, and a certified copy shall not be transmitted to the State Registrar of Vital Records or the Central Criminal Records Exchange. At such time as a name change order is received by the State Registrar of Vital Records, for a person born in the Commonwealth, together with a proper request and payment of required fees, the Registrar shall issue certifications of the amended birth record which do not reveal the former name or names of the applicant unless so ordered by a court of competent jurisdiction. Such certifications shall not be marked "amended" and show the effective date as provided in § 32.1-272. Such order shall set forth the date and place of birth of the person whose name is changed, the full names of his parents, including the maiden name of the mother and, if such person has previously changed his name, his former name or names.

Code 1950, § 8-577.1; 1956, c. 402; 1973, c. 401; 1976, c. 115; 1977, cc. 457, 617; 1979, cc. 599, 603, 612; 1980, cc. 448, 455; 1981, c. 297; 1983, c. 335; 1985, c. 483; 1991, c. 144; 2003, c. 258; 2005, c. 579; 2014, c. 232; 2015, c. 631.



§ 8.01-218. Replevin abolished

No action of replevin shall be hereafter brought.

Code 1950, § 8-647; 1977, c. 617.



§ 8.01-219. Effect of judgment in trover

A judgment for the plaintiff in an action of trover shall not operate to transfer the title to the property converted unless and until such judgment has been satisfied.

Code 1950, § 8-648; 1977, c. 617.



§ 8.01-219.1. Responsibility of possessor of real property for harm to trespasser

A. A possessor of real property, including an owner, lessee, or other lawful occupant, owes no duty of care to a trespasser except in those circumstances where a common-law right of action, statutory right of action, or judicial exception existed as of July 1, 2013.

B. This section does not affect any immunities from or defenses to liability established by another section of the Code or available at common law to which a possessor of real property may be entitled.

2013, c. 217.



§ 8.01-220. Action for alienation of affection, breach of promise, criminal conversation and seduction abolished

A. Notwithstanding any other provision of law to the contrary, no civil action shall lie or be maintained in this Commonwealth for alienation of affection, breach of promise to marry, or criminal conversation upon which a cause of action arose or occurred on or after June 28, 1968.

B. No civil action for seduction shall lie or be maintained where the cause of action arose or accrued on or after July 1, 1974.

Code 1950, § 20-37.2; 1968, c. 716; 1974, c. 606; 1977, c. 617.



§ 8.01-220.1. Defense of interspousal immunity abolished as to certain causes of action arising on or after July 1, 1981

The common-law defense of interspousal immunity in tort is abolished and shall not constitute a valid defense to any such cause of action arising on or after July 1, 1981.

1981, c. 451.



§ 8.01-220.1:1. Civil immunity for officers, partners, members, managers, trustees and directors of certain tax exempt organizations

A. Directors, partners, members, managers, trustees and officers of organizations exempt from income taxation under § 501(c) or § 528 of the Internal Revenue Code who serve without compensation shall be immune from civil liability for acts taken in their capacities as officers, partners, members, managers, trustees or directors of such organizations.

B. In any proceeding against a director, partner, member, manager, trustee or officer of an organization exempt from income taxation under § 501(c) or § 528 of the Internal Revenue Code who receives compensation, the damages assessed for acts taken in his capacity as an officer, partner, member, manager, trustee or director and arising out of a single transaction, occurrence or course of conduct shall not exceed the amount of compensation received by the officer, partner, member, manager, trustee or director during the 12 months immediately preceding the act or omission for which liability was imposed. As used herein "compensation" shall mean payment for services over and above per diem and expenses.

C. The liability of an officer, partner, member, manager, trustee or director shall not be limited as provided in this section if the officer, partner, member, manager, trustee or director engaged in willful misconduct or a knowing violation of the criminal law or if liability derives from the operation of a motor vehicle, or from the violation of a fiduciary obligation imposed during the period of declarant control by § 55-79.74.

D. The immunity provided by this section shall survive any termination, cancellation, or other discontinuance of the organization.

1987, c. 637; 1988, c. 566; 2005, c. 255; 2011, cc. 693, 704.



§ 8.01-220.1:2. Civil immunity for teachers under certain circumstances

A. Any teacher employed by a local school board in the Commonwealth shall not be liable for any civil damages for any acts or omissions resulting from the supervision, care or discipline of students when such acts or omissions are within such teacher's scope of employment and are taken in good faith in the course of supervision, care or discipline of students, unless such acts or omissions were the result of gross negligence or willful misconduct.

B. No school employee or school volunteer shall be liable for any civil damages arising from the prompt good faith reporting of alleged acts of bullying or crimes against others to the appropriate school official in compliance with §§ 22.1-279.6 and 22.1-291.4 and specified procedures.

C. This section shall not be construed to limit, withdraw, or overturn any defense or immunity already existing in statutory or common law, to affect any claim occurring prior to the effective date of this law, or to prohibit any person subject to bullying or a criminal act from seeking redress under any other provision of law.

1997, cc. 349, 879; 2005, c. 462; 2013, c. 575.



§ 8.01-220.1:3. Immunity for members of church, synagogue or religious body

No member of any church, synagogue or religious body shall be liable in tort or contract for the actions of any officer, employee, leader, or other member of such church, synagogue or religious body solely because of his membership in such church, synagogue or religious body. Nothing in this section shall prevent any person from being held liable for his own actions.

1997, c. 480.



§ 8.01-220.1:4. Civil immunity for officers and directors of certain nonprofit organizations

A. Directors and officers of any entity created to ensure the implementation in the Commonwealth of a national tobacco trust established to provide payments to tobacco growers and tobacco quota owners to ameliorate adverse economic consequences resulting from a national settlement of states' claims against tobacco manufacturers shall be immune from civil liability for acts taken in their capacities as officers or directors of such entities.

B. The liability of an officer or director shall not be limited as provided in this section if the officer or director was grossly negligent or engaged in willful misconduct or a knowing violation of the criminal law.

2000, c. 1048.



§ 8.01-220.2. Spousal liability for medical care

Each spouse shall be jointly and severally liable for all emergency medical care furnished to the other spouse by a physician licensed to practice medicine in the Commonwealth or by a hospital located in the Commonwealth, including all follow-up inpatient care provided during the initial emergency admission to any such hospital, which is furnished while the spouses are living together. For the purposes of this section, emergency medical care shall mean any care the physician or other health care professional deems necessary to preserve the patient's life or health and which, if not rendered timely, can be reasonably anticipated to adversely affect the patient's recovery or imperil his life or health.

1984, c. 482; 2009, c. 797.



§ 8.01-221. Damages from violation of statute, remedy therefor and penalty

Any person injured by the violation of any statute may recover from the offender such damages as he may sustain by reason of the violation, even though a penalty or forfeiture for such violation be thereby imposed, unless such penalty or forfeiture be expressly mentioned to be in lieu of such damages. And the damages so sustained together with any penalty or forfeiture imposed for the violation of the statute may be recovered in a single action when the same person is entitled to both damages and penalty; but nothing herein contained shall affect the existing statutes of limitation applicable to the foregoing causes of action respectively.

Code 1950, § 8-652; 1954, c. 333; 1977, c. 617.



§ 8.01-221.1. Unestablished business damages; lost profits

Damages for lost profits of a new or unestablished business may be recoverable upon proper proof. A party shall not be deemed to have failed to prove lost profits because the new or unestablished business has no history of profits. Such damages for a new or unestablished business shall not be recoverable in wrongful death or personal injury actions other than actions for defamation.

2002, c. 624.



§ 8.01-221.2. Rescission; undue influence; attorney fees

In any civil action to rescind a deed, contract, or other instrument, the court may award to the plaintiff reasonable attorney fees and costs associated with bringing such action where the court finds, by clear and convincing evidence, that the deed, contract, or other instrument was obtained by fraud or undue influence on the part of the defendant.

2014, c. 164.



§ 8.01-222. Repealed

Repealed by Acts 2007, c. 368, cl. 2.



§ 8.01-223. Lack of privity no defense in certain cases

In cases not provided for in § 8.2-318 where recovery of damages for injury to person, including death, or to property resulting from negligence is sought, lack of privity between the parties shall be no defense.

Code 1950, § 8-654.4; 1966, c. 439; 1977, c. 617.



§ 8.01-223.1. Use of constitutional rights

In any civil action the exercise by a party of any constitutional protection shall not be used against him.

1985, c. 192.



§ 8.01-223.2. Immunity of persons at public hearing

A person shall be immune from civil liability for a violation of § 18.2-499 or a claim of tortious interference with an existing contract or a business or contractual expectancy based solely on statements made by that person at a public hearing before the governing body of any locality or other political subdivision, or the boards, commissions, agencies and authorities thereof, and other governing bodies of any local governmental entity concerning matters properly before such body. The immunity provided by this section shall not apply to any statements made with knowledge that they are false, or reckless disregard for whether they are false.

2007, c. 798.



§ 8.01-224. Defense of governmental immunity not available to certain persons in actions for damages from blasting, etc

The defense of governmental immunity shall not be available to any person, firm or corporation in any cause of action for damages to the property of others proximately or directly resulting from blasting or the use of explosives in the performance of work for or on behalf of any governmental agency.

Code 1950, § 8-654.5; 1970, c. 642; 1977, c. 617.



§ 8.01-225. Persons rendering emergency care, obstetrical services exempt from liability

A. Any person who:

1. In good faith, renders emergency care or assistance, without compensation, to any ill or injured person (i) at the scene of an accident, fire, or any life-threatening emergency; (ii) at a location for screening or stabilization of an emergency medical condition arising from an accident, fire, or any life-threatening emergency; or (iii) en route to any hospital, medical clinic, or doctor's office, shall not be liable for any civil damages for acts or omissions resulting from the rendering of such care or assistance. For purposes of this subdivision, emergency care or assistance includes the forcible entry of a motor vehicle in order to remove an unattended minor at risk of serious bodily injury or death, provided the person has attempted to contact a law-enforcement officer, as defined in § 9.1-101, a firefighter, as defined in § 65.2-102, emergency medical services personnel, as defined in § 32.1-111.1, or an emergency 911 system, if feasible under the circumstances.

2. In the absence of gross negligence, renders emergency obstetrical care or assistance to a female in active labor who has not previously been cared for in connection with the pregnancy by such person or by another professionally associated with such person and whose medical records are not reasonably available to such person shall not be liable for any civil damages for acts or omissions resulting from the rendering of such emergency care or assistance. The immunity herein granted shall apply only to the emergency medical care provided.

3. In good faith and without compensation, including any emergency medical services provider who holds a valid certificate issued by the Commissioner of Health, administers epinephrine in an emergency to an individual shall not be liable for any civil damages for ordinary negligence in acts or omissions resulting from the rendering of such treatment if such person has reason to believe that the individual receiving the injection is suffering or is about to suffer a life-threatening anaphylactic reaction.

4. Provides assistance upon request of any police agency, fire department, emergency medical services agency, or governmental agency in the event of an accident or other emergency involving the use, handling, transportation, transmission, or storage of liquefied petroleum gas, liquefied natural gas, hazardous material, or hazardous waste as defined in § 10.1-1400 or regulations of the Virginia Waste Management Board shall not be liable for any civil damages resulting from any act of commission or omission on his part in the course of his rendering such assistance in good faith.

5. Is an emergency medical services provider possessing a valid certificate issued by authority of the State Board of Health who in good faith renders emergency care or assistance, whether in person or by telephone or other means of communication, without compensation, to any injured or ill person, whether at the scene of an accident, fire, or any other place, or while transporting such injured or ill person to, from, or between any hospital, medical facility, medical clinic, doctor's office, or other similar or related medical facility, shall not be liable for any civil damages for acts or omissions resulting from the rendering of such emergency care, treatment, or assistance, including but in no way limited to acts or omissions which involve violations of State Department of Health regulations or any other state regulations in the rendering of such emergency care or assistance.

6. In good faith and without compensation, renders or administers emergency cardiopulmonary resuscitation (CPR); cardiac defibrillation, including, but not limited to, the use of an automated external defibrillator (AED); or other emergency life-sustaining or resuscitative treatments or procedures which have been approved by the State Board of Health to any sick or injured person, whether at the scene of a fire, an accident, or any other place, or while transporting such person to or from any hospital, clinic, doctor's office, or other medical facility, shall be deemed qualified to administer such emergency treatments and procedures and shall not be liable for acts or omissions resulting from the rendering of such emergency resuscitative treatments or procedures.

7. Operates an AED at the scene of an emergency, trains individuals to be operators of AEDs, or orders AEDs, shall be immune from civil liability for any personal injury that results from any act or omission in the use of an AED in an emergency where the person performing the defibrillation acts as an ordinary, reasonably prudent person would have acted under the same or similar circumstances, unless such personal injury results from gross negligence or willful or wanton misconduct of the person rendering such emergency care.

8. Maintains an AED located on real property owned or controlled by such person shall be immune from civil liability for any personal injury that results from any act or omission in the use in an emergency of an AED located on such property unless such personal injury results from gross negligence or willful or wanton misconduct of the person who maintains the AED or his agent or employee.

9. Is an employee of a school board or of a local health department approved by the local governing body to provide health services pursuant to § 22.1-274 who, while on school property or at a school-sponsored event, (i) renders emergency care or assistance to any sick or injured person; (ii) renders or administers emergency cardiopulmonary resuscitation (CPR); cardiac defibrillation, including, but not limited to, the use of an automated external defibrillator (AED); or other emergency life-sustaining or resuscitative treatments or procedures that have been approved by the State Board of Health to any sick or injured person; (iii) operates an AED, trains individuals to be operators of AEDs, or orders AEDs; or (iv) maintains an AED, shall not be liable for civil damages for ordinary negligence in acts or omissions on the part of such employee while engaged in the acts described in this subdivision.

10. Is a volunteer in good standing and certified to render emergency care by the National Ski Patrol System, Inc., who, in good faith and without compensation, renders emergency care or assistance to any injured or ill person, whether at the scene of a ski resort rescue, outdoor emergency rescue, or any other place or while transporting such injured or ill person to a place accessible for transfer to any available emergency medical system unit, or any resort owner voluntarily providing a ski patroller employed by him to engage in rescue or recovery work at a resort not owned or operated by him, shall not be liable for any civil damages for acts or omissions resulting from the rendering of such emergency care, treatment, or assistance, including but not limited to acts or omissions which involve violations of any state regulation or any standard of the National Ski Patrol System, Inc., in the rendering of such emergency care or assistance, unless such act or omission was the result of gross negligence or willful misconduct.

11. Is an employee of a school board, authorized by a prescriber and trained in the administration of insulin and glucagon, who, upon the written request of the parents as defined in § 22.1-1, assists with the administration of insulin or administers glucagon to a student diagnosed as having diabetes who requires insulin injections during the school day or for whom glucagon has been prescribed for the emergency treatment of hypoglycemia shall not be liable for any civil damages for ordinary negligence in acts or omissions resulting from the rendering of such treatment if the insulin is administered according to the child's medication schedule or such employee has reason to believe that the individual receiving the glucagon is suffering or is about to suffer life-threatening hypoglycemia. Whenever any employee of a school board is covered by the immunity granted herein, the school board employing him shall not be liable for any civil damages for ordinary negligence in acts or omissions resulting from the rendering of such insulin or glucagon treatment.

12. Is a school nurse, an employee of a school board, an employee of a local governing body, or an employee of a local health department who is authorized by a prescriber and trained in the administration of epinephrine and who provides, administers, or assists in the administration of epinephrine to a student believed in good faith to be having an anaphylactic reaction, or is the prescriber of the epinephrine, shall not be liable for any civil damages for ordinary negligence in acts or omissions resulting from the rendering of such treatment.

13. Is an employee of a school for students with disabilities, as defined in § 22.1-319 and licensed by the Board of Education, or an employee of a private school that complies with the accreditation requirements set forth in § 22.1-19 and is accredited by the Virginia Council for Private Education who is authorized by a prescriber and trained in the administration of epinephrine and who administers or assists in the administration of epinephrine to a student believed in good faith to be having an anaphylactic reaction, or is the prescriber of the epinephrine, shall not be liable for any civil damages for ordinary negligence in acts or omissions resulting from the rendering of such treatment. Whenever any employee is covered by the immunity granted in this subdivision, the school shall not be liable for any civil damages for ordinary negligence in acts or omissions resulting from such administration or assistance.

14. Is an employee of a provider licensed by the Department of Behavioral Health and Developmental Services, or provides services pursuant to a contract with a provider licensed by the Department of Behavioral Health and Developmental Services, who has been trained in the administration of insulin and glucagon and who administers or assists with the administration of insulin or administers glucagon to a person diagnosed as having diabetes who requires insulin injections or for whom glucagon has been prescribed for the emergency treatment of hypoglycemia in accordance with § 54.1-3408 shall not be liable for any civil damages for ordinary negligence in acts or omissions resulting from the rendering of such treatment if the insulin is administered in accordance with the prescriber's instructions or such person has reason to believe that the individual receiving the glucagon is suffering or is about to suffer life-threatening hypoglycemia. Whenever any employee of a provider licensed by the Department of Behavioral Health and Developmental Services or a person who provides services pursuant to a contract with a provider licensed by the Department of Behavioral Health and Developmental Services is covered by the immunity granted herein, the provider shall not be liable for any civil damages for ordinary negligence in acts or omissions resulting from the rendering of such insulin or glucagon treatment.

15. Is an employee of a provider licensed by the Department of Behavioral Health and Developmental Services, or provides services pursuant to a contract with a provider licensed by the Department of Behavioral Health and Developmental Services, who has been trained in the administration of epinephrine and who administers or assists in the administration of epinephrine to a person believed in good faith to be having an anaphylactic reaction in accordance with the prescriber's instructions shall not be liable for any civil damages for ordinary negligence in acts or omissions resulting from the rendering of such treatment.

16. In good faith prescribes, dispenses, or administers naloxone or other opioid antagonist used for overdose reversal in an emergency to an individual who is believed to be experiencing or about to experience a life-threatening opiate overdose shall not be liable for any civil damages for ordinary negligence in acts or omissions resulting from the rendering of such treatment if acting in accordance with the provisions of subsection X of § 54.1-3408 or in his role as a member of an emergency medical services agency.

B. Any licensed physician serving without compensation as the operational medical director for an emergency medical services agency that holds a valid license as an emergency medical services agency issued by the Commissioner of Health shall not be liable for any civil damages for any act or omission resulting from the rendering of emergency medical services in good faith by the personnel of such licensed agency unless such act or omission was the result of such physician's gross negligence or willful misconduct.

Any person serving without compensation as a dispatcher for any licensed public or nonprofit emergency medical services agency in the Commonwealth shall not be liable for any civil damages for any act or omission resulting from the rendering of emergency services in good faith by the personnel of such licensed agency unless such act or omission was the result of such dispatcher's gross negligence or willful misconduct.

Any individual, certified by the State Office of Emergency Medical Services as an emergency medical services instructor and pursuant to a written agreement with such office, who, in good faith and in the performance of his duties, provides instruction to persons for certification or recertification as a certified basic life support or advanced life support emergency medical services provider shall not be liable for any civil damages for acts or omissions on his part directly relating to his activities on behalf of such office unless such act or omission was the result of such emergency medical services instructor's gross negligence or willful misconduct.

Any licensed physician serving without compensation as a medical advisor to an E-911 system in the Commonwealth shall not be liable for any civil damages for any act or omission resulting from rendering medical advice in good faith to establish protocols to be used by the personnel of the E-911 service, as defined in § 58.1-1730, when answering emergency calls unless such act or omission was the result of such physician's gross negligence or willful misconduct.

Any licensed physician who directs the provision of emergency medical services, as authorized by the State Board of Health, through a communications device shall not be liable for any civil damages for any act or omission resulting from the rendering of such emergency medical services unless such act or omission was the result of such physician's gross negligence or willful misconduct.

Any licensed physician serving without compensation as a supervisor of an AED in the Commonwealth shall not be liable for any civil damages for any act or omission resulting from rendering medical advice in good faith to the owner of the AED relating to personnel training, local emergency medical services coordination, protocol approval, AED deployment strategies, and equipment maintenance plans and records unless such act or omission was the result of such physician's gross negligence or willful misconduct.

C. Any communications services provider, as defined in § 58.1-647, including mobile service, and any provider of Voice-over-Internet Protocol service, in the Commonwealth shall not be liable for any civil damages for any act or omission resulting from rendering such service with or without charge related to emergency calls unless such act or omission was the result of such service provider's gross negligence or willful misconduct.

Any volunteer engaging in rescue or recovery work at a mine, or any mine operator voluntarily providing personnel to engage in rescue or recovery work at a mine not owned or operated by such operator, shall not be liable for civil damages for acts or omissions resulting from the rendering of such rescue or recovery work in good faith unless such act or omission was the result of gross negligence or willful misconduct. For purposes of this subsection, "Voice-over-Internet Protocol service" or "VoIP service" means any Internet protocol-enabled services utilizing a broadband connection, actually originating or terminating in Internet Protocol from either or both ends of a channel of communication offering real time, multidirectional voice functionality, including, but not limited to, services similar to traditional telephone service.

D. Nothing contained in this section shall be construed to provide immunity from liability arising out of the operation of a motor vehicle.

E. For the purposes of this section, "compensation" shall not be construed to include (i) the salaries of police, fire, or other public officials or personnel who render such emergency assistance; (ii) the salaries or wages of employees of a coal producer engaging in emergency medical services or first aid services pursuant to the provisions of § 45.1-161.38, 45.1-161.101, 45.1-161.199, or 45.1-161.263; (iii) complimentary lift tickets, food, lodging, or other gifts provided as a gratuity to volunteer members of the National Ski Patrol System, Inc., by any resort, group, or agency; (iv) the salary of any person who (a) owns an AED for the use at the scene of an emergency, (b) trains individuals, in courses approved by the Board of Health, to operate AEDs at the scene of emergencies, (c) orders AEDs for use at the scene of emergencies, or (d) operates an AED at the scene of an emergency; or (v) expenses reimbursed to any person providing care or assistance pursuant to this section.

For the purposes of this section, "emergency medical services provider" shall include a person licensed or certified as such or its equivalent by any other state when he is performing services that he is licensed or certified to perform by such other state in caring for a patient in transit in the Commonwealth, which care originated in such other state.

Further, the public shall be urged to receive training on how to use CPR and an AED in order to acquire the skills and confidence to respond to emergencies using both CPR and an AED.

Code 1950, § 54-276.9; 1962, c. 449; 1964, c. 568; 1968, c. 796; 1972, c. 578; 1975, c. 508; 1977, c. 441; 1978, cc. 94, 707; 1979, cc. 713, 729; 1980, c. 419; 1983, c. 72; 1984, cc. 493, 577; 1987, cc. 260, 382; 1990, c. 898; 1996, c. 899; 1997, cc. 334, 809; 1998, cc. 493, 500; 1999, cc. 570, 1000; 2000, cc. 928, 1064; 2003, cc. 18, 978, 1020; 2005, c. 426; 2006, c. 780; 2008, c. 229; 2012, cc. 787, 833; 2013, cc. 183, 267, 300, 336, 617; 2014, c. 468; 2015, cc. 340, 387, 502, 503, 725, 732, 752.



§ 8.01-225.01. Certain immunity for health care providers during disasters under specific circumstances

A. In the absence of gross negligence or willful misconduct, any health care provider who responds to a disaster by delivering health care to persons injured in such disaster shall be immune from civil liability for any injury or wrongful death arising from abandonment by such health care provider of any person to whom such health care provider owes a duty to provide health care when (i) a state or local emergency has been or is subsequently declared; and (ii) the provider was unable to provide the requisite health care to the person to whom he owed such duty of care as a result of the provider's voluntary or mandatory response to the relevant disaster.

B. In the absence of gross negligence or willful misconduct, any hospital or other entity credentialing health care providers to deliver health care in response to a disaster shall be immune from civil liability for any cause of action arising out of such credentialing or granting of practice privileges if (i) a state or local emergency has been or is subsequently declared and (ii) the hospital has followed procedures for such credentialing and granting of practice privileges that are consistent with the applicable standards of an approved national accrediting organization for granting emergency practice privileges.

C. For the purposes of this section:

"Approved national accrediting organization" means an organization granted authority by the Centers for Medicare and Medicaid Services to ensure compliance with Medicare conditions of participation pursuant to § 1865 of Title XVIII of the Social Security Act (42 U.S.C. § 1395bb).

"Disaster" means any "disaster," "emergency," or "major disaster" as those terms are used and defined in § 44-146.16; and

"Health care provider" means those professions defined as such in § 8.01-581.1.

D. The immunity provided by this section shall be in addition to, and shall not be in lieu of, any immunities provided in other state or federal law, including, but not limited to, §§ 8.01-225 and 44-146.23.

2003, c. 507; 2008, cc. 121, 157; 2014, c. 320.



§ 8.01-225.02. Certain liability protection for health care providers during disasters

A. In the absence of gross negligence or willful misconduct, any health care provider who responds to a disaster shall not be liable for any injury or wrongful death of any person arising from the delivery or withholding of health care when (i) a state or local emergency has been or is subsequently declared in response to such disaster, and (ii) the emergency and subsequent conditions caused a lack of resources, attributable to the disaster, rendering the health care provider unable to provide the level or manner of care that otherwise would have been required in the absence of the emergency and which resulted in the injury or wrongful death at issue.

B. For purposes of this section:

"Disaster" means any "disaster," "emergency," or "major disaster" as those terms are used and defined in § 44-146.16; and

"Health care provider" has the same definition as provided in § 8.01-581.1.

2008, cc. 121, 157.



§ 8.01-225.1. Immunity for team physicians

Any physician, surgeon or chiropractor licensed to practice by the Board of Medicine in the Commonwealth who, in the absence of gross negligence or willful misconduct, renders emergency medical care or emergency treatment to a participant in an athletic event sponsored by a public, private or religious elementary, middle or high school while acting without compensation as a team physician, shall not be liable for civil damages resulting from any act or omission related to such care or treatment.

1989, c. 436; 1993, c. 702; 2005, c. 928.



§ 8.01-225.2. Immunity for those rendering emergency care to animals

Any person, including a person licensed to practice veterinary medicine, who in good faith and without compensation renders emergency care or treatment to an injured animal at the scene of an emergency or accident shall not be liable for any injuries to such animals resulting from the rendering of such care or treatment.

1998, c. 669.



§ 8.01-225.3. Immunity for volunteer first responders en route to an emergency

Notwithstanding any other provision of law, no volunteer firefighter or volunteer emergency medical services personnel shall be liable for any injury to persons or property arising out of the operation of an emergency vehicle as defined in § 46.2-920 when such volunteer is en route to respond to a fire or to render emergency care or assistance to any ill or injured person at the scene of an accident, fire, or life-threatening emergency and the emergency vehicle displays warning lights as provided in § 46.2-1022 or 46.2-1023 and sounds a siren, exhaust whistle, or air horn, unless such injury results from gross negligence or willful or wanton misconduct. The immunity provided by this section shall be in addition to, not in lieu of, any other applicable immunity provided by state or federal law, including § 2.2-3605 or 27-6.02.

2015, c. 417.



§ 8.01-226. Duty of care to law-enforcement officers and firefighters, etc

An owner or occupant of real property containing premises normally open to the public shall, with respect to such premises, owe to firefighters, Department of Emergency Management hazardous materials officers, nonfirefighter regional hazardous materials emergency response team members, and law-enforcement officers who in the performance of their duties come upon that portion of the premises normally open to the public the duty to maintain the same in a reasonably safe condition or to warn of dangers thereon of which he knows or has reason to know, whether or not such premises are at the time open to the public.

An owner or occupant of real property containing premises not normally open to the public shall, with respect to such premises, owe the same duty to firefighters, Department of Emergency Management hazardous materials officers, nonfirefighter regional hazardous materials emergency response team members, and law-enforcement officers who he knows or has reason to know are upon, about to come upon or imminently likely to come upon that portion of the premises not normally open to the public.

While otherwise engaged in the performance of his duties, a law-enforcement officer, Department of Emergency Management hazardous materials officer, nonfirefighter regional hazardous materials emergency response team member, or firefighter shall be owed a duty of ordinary care.

For purposes of this section, the term "law-enforcement officers" shall mean only police officers, sheriffs and deputy sheriffs and the term "firefighter" includes (i) emergency medical personnel and (ii) special forest wardens designated pursuant to § 10.1-1135.

1987, c. 442; 1992, c. 731; 1996, cc. 646, 660; 2000, c. 962.



§ 8.01-226.1. Civil immunity when participating in Lawyers Helping Lawyers

Any person shall be immune from civil liability for, or resulting from, any act, decision, omission, communication, finding, opinion or conclusion made or conducted in connection with the investigation, intervention, counseling or monitoring of a lawyer, judge, paralegal, or other member of the legal profession by "Lawyers Helping Lawyers," a Virginia nonprofit, nonstock corporation dedicated to assisting members of the legal profession engaged in substance abuse or suffering from mental illness, if such act, decision, omission, communication, finding, opinion or conclusion is made or conducted in good faith and without malicious intent.

Nothing in this section shall be construed to grant immunity to any claim by a client against a person licensed to practice law.

1987, c. 527; 1992, c. 534; 2003, c. 571.



§ 8.01-226.2. Civil immunity for licensed professional engineers and licensed architects participating in rescue or relief assistance

Any licensed professional engineer or licensed architect who, in good faith and without charge or compensation, utilizes his professional skills in providing rescue or relief assistance at the scene of or in connection with a natural or man-made disaster or other life-threatening emergency, shall not be liable for any civil damages for acts or omissions on his part resulting from the rendering of such assistance or professional services in the absence of gross negligence or willful misconduct.

1992, c. 702; 1997, c. 866.



§ 8.01-226.3. Civil immunity for officers, directors and members of certain crime information-gathering organizations

Any officer, director or member of a nonprofit organization which, pursuant to a written agreement with a local government or a law-enforcement agency, regularly assists law-enforcement agencies by (i) publicly soliciting information from anonymous informants concerning criminal activity; (ii) gathering such information from informants; (iii) offering and paying rewards to informants for such information; and (iv) communicating such information to law-enforcement agencies, shall not be liable for any civil damages for acts or omissions on his part directly relating to his activities on behalf of such organization but only in the absence of gross negligence or willful misconduct.

1993, c. 769 .



§ 8.01-226.4. Civil immunity for hospice volunteers

Any individual who, in good faith, without compensation, and in the absence of gross negligence or willful misconduct, renders care to a terminally ill patient pursuant to a hospice program whose sole purpose is to provide care and treatment to terminally ill patients and whose services are equally available to all members of the community, shall not be liable for any civil damages for acts or omissions resulting from the rendering of such care.

1994, c. 738.



§ 8.01-226.5. Immunity for installers and inspectors of child restraint devices

Any person who has successfully met the minimum required training standards for installation of child restraint devices established by the National Highway Traffic Safety Administration of the United States Department of Transportation, who in good faith and without compensation installs, or inspects the installation of, a child restraint device shall not be liable for any damages resulting from an act or omission related to such installation or inspection, unless such act or omission was the result of the person's gross negligence or willful misconduct.

1999, c. 293.



§ 8.01-226.5:1. Civil immunity for school board employees supervising self-administration of certain medication

A. Any school principal or other employee of a school board who, in good faith, without compensation, and in the absence of gross negligence or willful misconduct, supervises the self-administration of inhaled asthma medications or auto-injectable epinephrine by a student, pursuant to § 22.1-274.2, shall not be liable for any civil damages for acts or omissions resulting from the supervision of self-administration of inhaled asthma medications or auto-injectable epinephrine by such student. Further, no such principal or school board employee shall be liable for any civil damages for any injuries or deaths resulting from the misuse of such auto-injectable epinephrine.

B. For the purposes of this section, "employee" shall include any person employed by a local health department who is assigned to a public school pursuant to an agreement between a local health department and a school board.

2000, c. 871; 2005, c. 785.



§ 8.01-226.5:2. Immunity of hospital and emergency medical services agency personnel for the acceptance of certain infants

Any personnel of a hospital or emergency medical services agency receiving a child under the circumstances described in the second paragraph of § 18.2-371, subdivision B 2 of § 18.2-371.1, or subsection B of § 40.1-103 shall be immune from civil liability or criminal prosecution for injury or other damage to the child unless such injury or other damage is the result of gross negligence or willful misconduct by such personnel.

2003, cc. 816, 822; 2015, cc. 502, 503.



§ 8.01-226.6. Repealed

Repealed by Acts 2007, c. 250, cl. 2.



§ 8.01-226.7. Owner and agent compliance with residential lead-based paint notification; maintenance immunity

A. As used in this section, the following definitions apply:

"Agent" means any party who enters into a contract with a seller or lessor, including any party who enters into a contract with a representative of the seller or lessor, for the purpose of selling or leasing a residential dwelling. This term includes all persons licensed under Chapter 21 (§ 54.1-2100 et seq.) of Title 54.1. This term does not apply to purchasers or any purchaser's representative who receives compensation from the purchaser.

"Lead-based paint" means paint or other surface coatings that contain lead equal to or in excess of 1.0 milligram per square centimeter or 0.5 percent by weight.

"Lead-based paint hazard" means any condition that causes exposure to lead from lead-contaminated dust, lead-contaminated soil, or lead-contaminated paint that is deteriorated or present in accessible surfaces, friction surfaces, or impact surfaces that would result in adverse human health effects as established by the appropriate federal or state agency.

"Lead-based paint maintenance" means ensuring that the painted surfaces are maintained in accordance with the provisions of the International Property Maintenance Code adopted as part of the Uniform Statewide Building Code.

"Residential dwelling" means a structure or part of a structure that is used as a home or residence by one or more persons who maintain a household, whether single family or multifamily.

B. Any agent who has complied with the requirements of the United States Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. § 4851 et seq.) shall not be liable for civil damages in any personal injury or wrongful death action for lead poisoning arising from the condition of a residential dwelling, provided that before the purchaser signs any contract to purchase the residential dwelling or the tenant signs any lease for an initial term to rent the residential dwelling:

1. An EPA-approved lead hazard information pamphlet was provided to the purchaser or lessee;

2. The agent disclosed to the lessee the presence of any known lead-based paint and/or lead-based paint hazards and any additional information or reports about which the agent had actual knowledge concerning the known lead-based paint or lead-based paint hazards;

3. The purchaser or tenant signed a written statement acknowledging the disclosure and receipt of the literature;

4. If the agent is a public housing authority, it has complied with all applicable federal laws and regulations. Nothing in this subdivision shall be construed to require compliance with the federal laws and regulations that are applicable to federal housing authorities by owners or agents who are not a public housing authority; and

5. The disclosure requirements in subsection B shall continue during the term of the tenancy for any new information in the possession of the agent or about which the agent has actual knowledge concerning the presence of lead-based paint or lead-based paint hazards. The agent shall make a written disclosure of any new information and provide the tenant with a copy of a summary thereof, advising the tenant that the full package of information and any report is available for inspection and copying if requested by the tenant.

However, if the agent is responsible for lead-based paint maintenance on the residential dwelling, the agent shall not be entitled to immunity unless the agent has also met the requirements of subsection C of this section. For purposes of subsection B, an agent is responsible for lead-based paint maintenance if the agent is a party to a written agreement that requires the agent to be responsible for the maintenance of the painted surfaces in accordance with the International Property Maintenance Code adopted as part of the Uniform Statewide Building Code.

C. An owner of a residential dwelling, or agent responsible for the lead-based paint maintenance of a residential dwelling, who has complied with the requirements of the United States Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. § 4851 et seq.) shall not be liable for civil damages in a personal injury or wrongful death action for lead poisoning arising from the condition of the residential dwelling, provided that before the purchaser signs any contract to purchase the residential dwelling, or the tenant signs any lease for an initial term to rent the residential dwelling:

1. An EPA-approved lead hazard information pamphlet was provided to the purchaser or lessee;

2. The owner or agent responsible for the lead-based paint maintenance of a residential dwelling disclosed to the lessee the presence of any known lead-based paint and/or lead-based paint hazards and any additional information or reports about which the owner or such agent had of their own actual knowledge concerning the known lead-based paint or lead-based paint hazards;

3. The purchaser or tenant signed a written statement acknowledging the disclosure and receipt of the literature;

4. With regards to lead-based paint and lead-based paint hazards, the painted surfaces of the residential dwelling were maintained in compliance with the International Property Maintenance Code of the Uniform Statewide Building Code; and

5. The disclosure requirements in subsection C shall continue during the term of the tenancy for any new information in the possession of the owner or about which the owner has actual knowledge concerning the presence of lead-based paint or lead-based paint hazards. Further, the disclosure requirements in subsection C shall continue during the term of the tenancy for any new information in the possession of such agent or about which such agent has actual knowledge concerning the presence of lead-based paint or lead-based paint hazards. The agent shall make a written disclosure of any new information and provide the tenant with a copy of a summary thereof, advising the tenant that the full package of information and any report is available for inspection and copying if requested by the tenant.

D. An owner or agent claiming immunity under this section may assert such immunity in responsive pleadings and request a hearing, after discovery on issues related to immunity, before the court to determine entitlement to such immunity prior to further proceedings in the case.

2000, c. 1071; 2006, c. 855; 2007, c. 255.



§ 8.01-226.8. Civil immunity for public officials and private volunteers participating in certain programs for probationers

Probation officers; court personnel; county, city and town personnel; any other public officials; and private volunteers who participate in a program where persons on probation or community service are ordered as a condition of probation or community service to pick up litter along a section of public roadway or waterway, to perform recycling duties at landfills, garbage transfer sites, and other waste disposal systems, to mow rights-of-way or to perform other landscaping maintenance tasks shall not be liable for any civil damages to a probationer or person on community service, or the property of such person, for acts or omissions resulting from such participation, unless such act or omission is the result of willful misconduct. The provisions of this section shall not be interpreted to grant any immunity to a driver transporting the persons on probation or community service or a motorist who, by his negligence, may injure such probationer or person on community service.

2004, cc. 387, 434; 2007, c. 182; 2008, c. 688.



§ 8.01-226.9. Exemption from civil liability in connection with arrest or detention of person suspected of shoplifting

A merchant, agent or employee of the merchant, who causes the arrest or detention of any person pursuant to the provisions of §§ 18.2-95, 18.2-96 or § 18.2-103, shall not be held civilly liable for unlawful detention, if such detention does not exceed one hour, slander, malicious prosecution, false imprisonment, false arrest, or assault and battery of the person so arrested or detained, whether such arrest or detention takes place on the premises of the merchant, or after close pursuit from such premises by such merchant, his agent or employee, provided that, in causing the arrest or detention of such person, the merchant, agent or employee of the merchant, had at the time of such arrest or detention probable cause to believe that the person had shoplifted or committed willful concealment of goods or merchandise. The activation of an electronic article surveillance device as a result of a person exiting the premises or an area within the premises of a merchant where an electronic article surveillance device is located shall constitute probable cause for the detention of such person by such merchant, his agent or employee, provided such person is detained only in a reasonable manner and only for such time as is necessary for an inquiry into the circumstances surrounding the activation of the device, and provided that clear and visible notice is posted at each exit and location within the premises where such a device is located indicating the presence of an antishoplifting or inventory control device. For purposes of this section, "electronic article surveillance device" means an electronic device designed and operated for the purpose of detecting the removal from the premises, or a protected area within such premises, of specially marked or tagged merchandise.

Code 1950, § 18.1-127; 1960, c. 358; 1975, cc. 14, 15; 1976, c. 515; 1980, c. 149; 1985, c. 275, § 18.2-105; 2004, c. 462.



§ 8.01-226.10. Civil immunity for causing the arrest of a person for a bad check

If payment of any check, draft, or order for the payment of money is refused by the financial institution, trust company or other depository upon which such instrument is drawn, and the person who drew or uttered such instrument is arrested or prosecuted under the provisions of § 18.2-181 or § 18.2-182, for failure or refusal to pay such instrument, the one who arrested or caused such person to be arrested and prosecuted, or either, shall be conclusively deemed to have acted with reasonable or probable cause in any suit for damages that may be brought by the person who drew or uttered such instrument, if the one who arrested or caused such person to be arrested and prosecuted, or either, shall have, before doing so, presented or caused such instrument to be presented to the depository on which it was drawn where it was refused, and then waited five days after notice, as provided in § 18.2-183, without the amount due under the provisions of such instrument being paid.

2004, c. 462.



§ 8.01-226.11. Civil immunity for operation of victim notification program

The Virginia Sheriffs' Association and the Virginia Community Policing Institute, and the directors, managers, members, officers and employees of such entities shall be immune from civil liability for their acts or omissions relating to the establishment and operation of an automated victim notification system unless such act or omission was the result of gross negligence or willful misconduct.

2006, c. 267.



§ 8.01-226.12. Duty of landlord and managing agent with respect to visible mold

A. As used in this section, the following definitions apply:

"Authorized occupant" means a person entitled to occupy a dwelling unit with the consent of the landlord, but who has not signed the rental agreement and therefore does not have the rights and obligations as a tenant under the rental agreement.

"Dwelling unit" means a structure or part of a structure that is used as a home or residence by one or more persons who maintain a household, whether single family or multifamily, including, but not limited to, a manufactured home.

"Guest or invitee" means a person, other than the tenant or person authorized by the landlord to occupy the dwelling unit, who has the permission of the tenant to visit but not to occupy the premises.

"Interior of the dwelling unit" means the inside of the dwelling unit, consisting of interior walls, floor, and ceiling that enclose the dwelling unit as conditioned space from the outside air.

"Landlord" means the owner or lessor of the dwelling unit or the building of which such residential dwelling unit is a part. "Landlord" also includes a managing agent of the premises who fails to disclose the name of such owner, lessor, or sublessor. Such managing agent shall be subject to the provisions of § 16.1-88.03.

"Managing agent" means a person authorized by the landlord to act on behalf of the landlord under an agreement.

"Mold remediation in accordance with professional standards" means mold remediation of that portion of the dwelling unit or premises affected by mold, or any personal property of the tenant affected by mold, performed consistent with guidance documents published by the United States Environmental Protection Agency, the United States Department of Housing and Urban Development, the American Conference of Governmental Industrial Hygienists (the Bioaerosols Manual), Standard Reference Guides of the Institute of Inspection, Cleaning and Restoration for Water Damage Restoration and Professional Mold Remediation, or any protocol for mold remediation prepared by an industrial hygienist consistent with said guidance documents.

"Notice" means notice given in writing by either regular mail or hand delivery, with sender retaining sufficient proof of having given such notice, which may be either a United States postal certificate of mailing or a certificate of service confirming such mailing prepared by the sender. However, a person shall be deemed to have notice of a fact if he has actual knowledge of it, or he received a verbal notice of it. A person "notifies" or "gives" a notice or notification to another by taking steps reasonably calculated to inform another person whether or not the other person actually comes to know of it. If a notice given is not in writing, the person giving the notice has the burden of proof to show that the notice was given to the recipient of the notice.

"Readily accessible" means areas within the interior of the dwelling unit available for observation at the time of the move-in inspection that do not require removal of materials, personal property, equipment, or similar items.

"Tenant" means a person entitled under a rental agreement to occupy a dwelling unit to the exclusion of others. Tenant shall not include (i) an authorized occupant, (ii) a guest or invitee, or (iii) any person who guarantees or cosigns the payment of the financial obligations of a rental agreement but has no right to occupy a dwelling unit.

"Visible evidence of mold" means the existence of mold in the residential dwelling unit that is visible to the naked eye of the landlord or tenant at the time of the move-in inspection.

Any term not expressly defined herein shall have the same meaning as those defined in § 55-248.4.

B. Neither the landlord nor the managing agent shall be liable for civil damages in any personal injury or wrongful death action brought by a tenant, authorized occupant, or guest or invitee for exposure to mold arising from the condition within the interior of a dwelling unit, or for any property damage claims arising out of the landlord-tenant relationship, if the mold condition is caused solely by the negligence of the tenant.

C. A managing agent with no maintenance responsibilities shall not be liable for civil damages in any personal injury or wrongful death action brought by the tenant, authorized occupant, or guest or invitee for exposure to mold, or for any property damage claims arising out of the residential landlord-tenant relationship, unless the managing agent fails to disclose the existence of a mold condition of which the managing agent has actual knowledge to the landlord and any prospective or actual tenants.

D. If the written move-in inspection report authorized under Chapter 13 (§ 55-217 et seq.) or 13.2 (§ 55-248.2 et seq.) of Title 55 reflects that there is no visible evidence of mold in areas readily accessible within the interior of the dwelling unit, and the tenant does not object thereto in writing within five days after receiving the report, there shall be a rebuttable presumption that no mold existed at the time of the move-in inspection.

E. If visible evidence of mold occurs within the dwelling unit, the landlord or managing agent with the maintenance responsibilities shall, exercising ordinary care, perform mold remediation in accordance with professional standards.

F. The landlord or managing agent with maintenance responsibilities shall comply with any other applicable provisions of law.

2008, cc. 162, 341.



§ 8.01-227. Remedy by motion on certain bonds given or taken by officers; notice

The court in which any bond given or taken by an officer is required to be returned, filed or recorded, may, on motion of any person protected by such bond, give judgment in favor of such person for such amount as he would be entitled by virtue of the bond to recover in an action at law. Any such motion shall be made after reasonable notice, not less than ten days, to the obligors on the bond. Service may be in any manner sufficient to support a judgment in personam.

Code 1950, §§ 8-140.1, 8-140.2; 1954, c. 546; 1977, c. 617.



§ 8.01-227.1. Repealed

Repealed by Acts 2007, c. 250, cl. 2.



§ 8.01-227.4. Definitions

As used in this article:

"Controlled substance" means a controlled substance as defined in Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2.

"Health care provider" means a health care provider as defined in § 8.01-581.1.

2002, c. 863.



§ 8.01-227.5. Persons who may bring action; persons against whom actions may be brought; damages recoverable

A. A parent or legal custodian may bring an action for damages incurred because of his child's unlawful use of a controlled substance while under the age of eighteen against a natural person age eighteen years or older who sold, administered, furnished or knowingly participated in the unlawful distribution of a controlled substance to the child.

B. A parent or legal custodian entitled to bring an action under this article may recover damages limited to physical and emotional pain and suffering, the cost of treatment and rehabilitation and medical expenses, proximately caused to the parent or legal custodian by the child's unlawful use of a controlled substance.

2002, c. 863.



§ 8.01-227.6. Law-enforcement officer or agency; health care provider not liable under certain conditions

A law-enforcement officer or agency shall not be liable under this article if acting in furtherance of an official investigation. A health care provider who in good faith and in compliance with state or federal law, sells, administers, furnishes or distributes a controlled substance shall not be liable under this article.

2002, c. 863.



§ 8.01-227.7. Statute of limitations

Every action brought pursuant to this article shall be commenced no later than two years after the child's eighteenth birthday.

2002, c. 863.



§ 8.01-227.8. Definitions

For purposes of this section:

"Participant" means any space flight participant as that term is defined in 49 U.S.C. § 70102.

"Participant Injury" means any bodily injury, including death; emotional injury; or property damage sustained by the participant.

"Space flight activities" means launch services or reentry services as those terms are defined in 49 U.S.C. § 70102.

"Space flight entity" means any public or private entity holding, either directly or through a corporate subsidiary or parent, a license, permit, or other authorization issued by the United States Federal Aviation Administration pursuant to the Federal Space Launch Amendments Act (49 U.S.C. §70101 et seq.), including, but not limited to, a safety approval and a payload determination. "Space flight entity" shall also include any manufacturer or supplier of components, services, or vehicles that have been reviewed by the United States Federal Aviation Administration as part of issuing such a license, permit, or authorization.

2007, c. 893.



§ 8.01-227.9. Civil immunity for space flight entities

A. Except as provided in subsection B, a space flight entity is not liable for a participant injury resulting from the risks of space flight activities, provided that the participant has been informed of the risks of space flight activities as required by federal law pursuant to federal law and this article, and the participant has given his informed consent that he is voluntarily participating in space flight activities after having been informed of the risks of those activities as required by federal law and this article. Except as provided in subsection B, no (i) participant, (ii) participant's representative, including the heirs, administrators, executors, assignees, next of kin, and estate of the participant, or (iii) any person who attempts to bring a claim on behalf of the participant for a participant injury, is authorized to maintain an action against or recover from a space flight entity for a participant injury that resulted from the risks of space flight activities.

B. Nothing in subsection A shall prevent or limit the liability of a space flight entity if the space flight entity does either of the following:

1. Commits an act or omission that constitutes gross negligence evidencing willful or wanton disregard for the safety of the participant, and that act or omission proximately causes a participant injury; or

2. Intentionally causes a participant injury.

C. Any limitation on legal liability afforded by this section to a space flight entity is in addition to any other limitations of legal liability otherwise provided by law.

2007, c. 893.



§ 8.01-227.10. Warning required

A. Every space flight entity providing space flight activities to a participant shall have each participant sign the warning statement specified in subsection B.

B. The warning statement described in subsection A shall contain, at a minimum and in addition to any language required by federal law, the following statement:

"WARNING AND ACKNOWLEDGEMENT: I understand and acknowledge that, under Virginia law, there is no civil liability for bodily injury, including death, emotional injury, or property damage sustained by a participant in space flight activities provided by a space flight entity if such injury or damage results from the risks of the space flight activity. I have given my informed consent to participate in space flight activities after receiving a description of the risks of space flight activities as required by federal law pursuant to 49 U.S.C. § 70105 and 14 C.F.R. § 460.45. The consent that I have given acknowledges that the risks of space flight activities include, but are not limited to, risks of bodily injury, including death, emotional injury, and property damage. I understand and acknowledge that I am participating in space flight activities at my own risk. I have been given the opportunity to consult with an attorney before signing this statement."

C. Failure to comply with the requirements concerning the warning statement provided in this section shall prevent a space flight entity from invoking the privileges of immunity provided by this article.

2007, c. 893.



§ 8.01-227.11. Definitions

As used in this article, unless the context requires a different meaning:

"ANSI Ski Lift Code" means the American National Standard (B77.1-2006): Passenger Ropeways -- Aerial Tramways, Aerial Lifts, Surface Lifts, Tows and Conveyors -- Safety Requirements, as published by the American National Standards Institute, including any supplements thereto or revisions thereof.

"Competition" means any contest or event operated by a winter sports area operator or any other party authorized by the operator at a winter sports area involving comparison of skills, including, but not limited to, a ski race, mogul contest, jumping event, freestyle event, snowcross contest, or other similar contest or event. "Competition" includes training sessions or practice for a contest or event.

"Competition terrain" means any part of a winter sports area in which an operator has authorized a competition to take place.

"Competitor" means a winter sports participant who actually is engaged in a competition in any portion of a winter sports area made available by the winter sports area operator.

"Designated trail" means a winter sports area trail on which a participant is permitted by the operator to participate in a winter sport.

"Freestyle terrain" and "freestyle terrain park" means any portion of a winter sports area that has been designated as such by the operator for freestyle skiing, freestyle snowboarding, or similar freestyle winter sports and includes, but is not limited to, the terrain park itself and features such as rails, boxes, jumps, hits, jibs, tabletops, spines, ramps, banks, pipes, half-pipes, quarter-pipes, tables, logs, or other man-made features such as buses and other vehicles, propane tanks, and tractor tires; snowcross terrain and features; and other constructed or natural features, but does not include moguls, bumps, or rollers or jumps not built by the operator, unless they are within a designated freestyle terrain park.

"Freestyler" means a winter sports participant utilizing freestyle terrain or a freestyle terrain park.

"Helmet" means a type of molded headgear equipped with a neck or chin strap specifically designed by the manufacturer to be used while engaged in the winter sport of alpine skiing or snowboarding.

"Inherent risks of winter sports" or "inherent risks of the winter sport" include:

1. Existing and changing weather conditions and visibility;

2. Hazards associated with varying surface or subsurface conditions on a single trail or from one trail to another, including but not limited to hazards such as participant use, snow in any condition and changing snow conditions, man-made snow, synthetic snow, ice, synthetic ice, snow or ice falling from a tree or natural or man-made structure, crust, slush, soft spots, ridges, rollers, knobs, holes, grooves, tracks from winter sports area vehicles, bare spots, rocks, boulders, stumps, logs, and brush or other forest growth or debris, or piles thereof;

3. Variations in difficulty of terrain, whether natural or as a result of slope use, slope design, or both;

4. Trails that have, or fall away or drop off toward, natural or man-made obstacles or hazards, including but not limited to sharp corners, ridges, jumps, bumps, rollers, moguls, valleys, dips, compressions, cliffs, ravines, drop-offs, streams, rivers, ponds, lakes, stream beds, open water or water with thin ice, holes, steep, flat, and uphill sections, and all variants and combinations thereof;

5. The potential for collision with other participants or other individuals, including with winter sports area personnel, whether or not those personnel are on duty or off duty; with wild or domestic animals; or with equipment or objects such as winter sports area infrastructure, snowmaking equipment, buildings and posts, and stationary and moving lit or flagged winter sports area vehicles;

6. The potential for a participant to act in a negligent or reckless manner that may cause or contribute to the injury or death of the participant or other individuals or damage to property;

7. The location, construction, design, layout, configuration, and condition of trails, freestyle terrain, and competition terrain;

8. The fact that use of trails, freestyle terrain, and competition terrain and participation in or being near races or other competitions or events, including but not limited to as a participant, employee at a winter sports area, spectator, or observer, involves the risk of serious injury or death or damage to property;

9. The fact that a helmet may not afford protection in all instances and that failure to wear a helmet that is properly sized, fitted, and secured may increase the risk of injury or death or the risk of more severe injury; and

10. The fact that the use of passenger tramways may be hazardous to passengers, including but not limited to risks resulting from loading or unloading a tramway and the potential for a passenger to fall from a tramway.

"Operator" or "winter sports area operator" means any person who has responsibility for the operations of a winter sports area, including its officers, directors, and employees and agents acting within the scope of their employment.

"Participant" or "winter sports participant" means an individual of any age or physical or mental ability who is an amateur or professional invitee of the operator or a trespasser and who participates in a winter sport at the winter sports area, whether or not consideration is paid to participate in the winter sport and whether or not the participant holds a valid admission ticket for all or a portion of the winter sports area, and any employee of the operator who participates in a winter sport either as part of his employment duties or as recreation.

"Participates in a winter sport" or "participating in a winter sport" means:

1. Using a trail or other terrain at a winter sports area to engage in a winter sport;

2. Participating in training or lessons for a winter sport as either an instructor or a student;

3. Being a spectator, observer, bystander, or pedestrian of or to any activity on a trail or other terrain at or near a winter sports area; or

4. Being a passenger on a passenger tramway.

"Passenger" means any individual, including a winter sports participant, while being transported or conveyed by a passenger tramway, while waiting in the immediate vicinity for such transportation or conveyance, while moving away from the disembarkation or unloading point of a passenger tramway to clear the way for the following passengers, or while boarding or embarking upon or unloading or disembarking from a passenger tramway.

"Passenger tramway" means any ski lift, chairlift, gondola, tramway, cable car, or other aerial lift and any rope tow, conveyor, t-bar, j-bar, handle tow, or other surface lift used by an operator to transport participants, spectators, observers, or pedestrians at a winter sports area, and any associated components including, but not limited to, lift towers, concrete tower foundations, tower bolts, tower ladders, lift terminals, chairs, gondolas, t-bars, j-bars, conveyors, and other structures relating to passenger tramways.

"Person" means any individual, corporation, partnership, association, cooperative, limited liability company, trust, joint venture, government, political subdivision, or any other legal or commercial entity and any successor, representative, agent, agency, or instrumentality thereof.

"Snowmaking equipment" means any machine used to make snow, including but not limited to snow guns and any associated towers, components, pipe, hydrant, hose, or other structures or equipment, including electrical equipment.

"Trail" or "winter sports area trail" means any slope, trail, run, freestyle terrain, or competition terrain located in a winter sports area. "Trail" includes edges and transition areas to other terrain, but does not include a tubing park.

"Tubing" means sliding on inflatable tubes, minibobs, sleds, toboggans, or any other comparable devices down a prepared course or lanes at a winter sports area.

"Tubing park" means an area designated by an operator for tubing.

"Winter sport" means a recreational or sporting activity, including sliding, jumping, walking, or traveling on a winter sports area trail for alpine skiing; Nordic skiing; telemark skiing; freestyle skiing; snowboarding; freestyle snowboarding; snowshoeing; tobogganing; sledding; or use of a snowmobile, minibob, snowbike, or comparable device; or any similar activity or use of a device that takes place at any time of the year on natural snow, man-made snow, ice, synthetic snow, synthetic ice, or any other synthetic surface, including a competition or the use of any device by a disabled or adaptive participant for a winter sport. "Winter sport" does not include ice skating or tubing.

"Winter sports area" means all the real and personal property under control of the operator or on the premises of such property that is being occupied by the operator by fee simple, lease, license, easement, permission, or otherwise, including but not limited to any and all trails, freestyle terrain, competition terrain, passenger tramways, or other areas of real property. "Winter sports area" does not include a tubing park except for any passenger tramway serving a tubing park and the immediate vicinity of such a passenger tramway in which individuals embark upon or disembark from the passenger tramway.

"Winter sports area infrastructure" means:

1. Passenger tramways;

2. Snowmaking equipment;

3. Towers, buildings, shacks, fixtures, furniture, and other structures, including utility infrastructure, located on the winter sports area property; and

4. Signs, fences, ropes, flags, posts, poles, and any other materials or structures used for posting signs or to manage or direct winter sports participants, spectators, observers, or pedestrians or any combination thereof.

"Winter sports area vehicle" means a vehicle used on a winter sports area trail in the operation and maintenance of winter sports areas and competitions and includes, but is not limited to, snowmobiles, all-terrain vehicles, and any other similarly sized vehicles as well as larger maintenance vehicles such as snow grooming equipment.

2012, c. 713.



§ 8.01-227.12. Warnings and other winter sports area operator requirements

A. Each winter sports area operator shall include the following warning on each ticket, season pass, and written contract for professional services, instruction, or the rental of equipment to a winter sports participant and on each sign required by this subsection:

"WARNING: Under Virginia law, a ski area operator or other winter sports area operator is not liable for an injury to or death of a winter sports participant in a winter sport conducted at this location, or for damage to property, if such injury, death, or damage results from the inherent risks of the winter sport or from the participant's own negligence. The inherent risks of a winter sport include, among others, risks associated with the land, equipment, other participants, and animals, as well as the potential for you or another participant to act in a negligent manner that may contribute to the injury, death, or damage. You are assuming the inherent risks of participating in a winter sport at this location. Complete copies of the applicable Virginia law and the participant responsibility code published by the National Ski Areas Association are available for review at each ticket sales office of this winter sports area and online at [insert website for winter sports area]."

Every ticket, season pass, and written contract for professional services, instruction, or the rental of equipment to a participant shall contain the warning required by this subsection in clearly readable print. Every sign required by this section shall contain the warning required by this subsection in black letters, with each letter to be a minimum of one inch in height. An operator also may print on a ticket; season pass; written contract for professional services, instruction, or rental of equipment to a participant; or any sign required by this section any additional warning it deems appropriate. The warning required by this section does not constitute a preinjury contractual release and nothing in this section alters the common law of Virginia with regard to preinjury contractual releases.

B. Each operator shall install and maintain a sign containing the warning set forth in subsection A (i) at each designated ticketing office, (ii) at each front desk at each building or facility at which guests check in, (iii) at or near each ticket sales office of the winter sports area, and (iv) at, near, or en route to the loading area of each passenger tramway.

C. Each operator shall install and maintain at or near the beginning of each designated trail a sign that contains the name of the trail and any of the applicable difficulty-level words and emblems contained in this subsection, as determined by the operator. Directional arrows may be included on any sign, but shall be included if the sign is located at such a distance or position relative to the beginning of a trail that it would not be understandable by a reasonably prudent participant without directional arrows. As applicable, the signs shall indicate: (i) "Easiest" and include a green circle emblem, (ii) "More Difficult" and include a blue square emblem, (iii) "Most Difficult" and include a black diamond emblem, (iv) "Expert" or "Extreme Terrain" and include a two black diamond emblem, (v) "Freestyle Terrain" and include an orange oval emblem, or (vi) "Closed" and include a border around a black figure in the shape of a skier inside with a band running diagonally across the sign.

D. Each operator shall install and maintain at, near, or en route to the loading area for each passenger tramway that does not service trails that are designated by the operator as "Easiest" a sign that includes the following warning:

"WARNING. This lift does not service any trails that are designated Easiest (green circle emblem). All of the trails serviced by this lift are designated [as applicable, More Difficult (blue square emblem), Most Difficult (black diamond emblem), Expert (two black diamond emblem), or Freestyle Terrain (orange oval emblem)]."

E. Each operator shall install and maintain at, near, or en route to the entrance to each trail containing freestyle terrain a sign that indicates the location of the freestyle terrain. Each sign shall be denoted by an orange oval emblem, a stop sign emblem, and the statements "Freestyle skills required" and "Helmets are recommended." Each sign also may include any other freestyle warning the operator deems appropriate.

F. Whenever trail grooming or snowmaking operations are being undertaken, or trail grooming equipment is being operated, on a trail that is at that time open to the public, the operator shall place or cause to be placed a sign to that effect at the top or beginning of the trail.

G. An operator may vary from the specific location requirements required by this section provided that the location is substantially the same as the location required by this section and that the sign is plainly visible to a reasonably prudent winter sports participant abiding by all of the participant's duties and responsibilities.

H. Each operator shall make available, by oral or written report or otherwise, information concerning the daily conditions of its trails.

I. Each operator that offers a winter sport at nighttime shall meet the lighting standards for that winter sport provided by Illuminating Engineering Society of North America RP-6-01, Sports and Recreational Area Lighting § 6.24, including any supplements thereto or revisions thereof.

J. Each operator shall, upon request, provide (i) a freestyler who holds a valid admission ticket to the winter sports area's freestyle terrain a reasonable opportunity to view the freestyle terrain and (ii) a competitor who has properly registered for the competition a reasonable opportunity to visually inspect the portion of the winter sports area designated by the operator for the competition.

K. Each operator shall provide a ski patrol and first-aid services.

L. Each operator shall make available on the winter sports area's website and at each ticket sales office of the winter sports area for review by any winter sports participant, upon request, a copy of the participant responsibility code posted and available at each winter sports area and a copy of this article.

2012, c. 713.



§ 8.01-227.13. Winter sports area trail maps

Each operator, upon request, shall provide to a participant a trail map of all trails located in the operator's winter sports area. The maps shall be available at each ticket sales office and at other locations at the winter sports area such that the maps are easily accessible to participants. All trail maps shall indicate the skill-level designation for each trail at the winter sports area as designated in subsection C of § 8.01-227.12.

2012, c. 713.



§ 8.01-227.14. Freestyle terrain

In addition to providing the signage and warnings set forth in subsections C and E of § 8.01-227.12, an operator shall construct a barricade through use of fencing, flagging, or similar means at the entrance to any trail containing freestyle terrain. The barricade shall contain an entrance opening not wider than 30 feet.

2012, c. 713.



§ 8.01-227.15. Winter sports area vehicles

An operator shall install and maintain on or near the top of each winter sports area vehicle that is present on any designated trail of a winter sports area during the operating hours of any passenger tramway serving that trail a flashing or rotating light that flashes or rotates whenever the vehicle is on any such trail. An operator also shall install and maintain on any snowmobile, all-terrain vehicle, or any other similarly sized vehicle that is present on any designated trail during the operating hours of any passenger tramway serving that trail a red or orange flag that is at least 40 square inches in size and is mounted at least five feet from the bottom of the vehicle's tracks or tires.

2012, c. 713.



§ 8.01-227.16. Passenger tramways

A. Each operator shall be responsible for the safe operation and maintenance of each passenger tramway in its winter sports area whenever the tramway is in use, and for the safe construction of any passenger tramway that the operator constructed. At least once during each calendar year, each operator shall have all passenger tramways within the operator's winter sports area inspected by an individual who is qualified pursuant to Virginia law to inspect passenger tramways for compliance with the requirements of the ANSI Ski Lift Code and shall not operate a passenger tramway that is not in compliance until that passenger tramway is certified by such an individual as being in compliance. An operator's compliance with this inspection requirement does not by itself preclude potential liability on the part of the operator for any failure to operate or maintain a passenger tramway safely.

B. If a participant or a passenger using a passenger tramway at a winter sports area with the permission of the operator is unfamiliar with the use of a passenger tramway and asks for instruction on its use, the operator shall provide a reasonable opportunity for such instruction. In addition to the signs required by subsections A, B, and D of § 8.01-227.12, an operator shall install and maintain at or near the loading area for each passenger tramway in the winter sports area a sign stating that if a participant or other passenger is unfamiliar with the use of the passenger tramway and asks for instruction for its use, the operator will provide a reasonable opportunity for such instruction.

2012, c. 713.



§ 8.01-227.17. Duties and responsibilities of winter sports participants and certain other individuals

A. A winter sports participant has a duty and responsibility to:

1. Exercise reasonable care in engaging in winter sports at the winter sports area, including, but not limited to, the exercise of reasonable care in:

a. Participating in a winter sport at a winter sports area only on designated trails that are not marked "closed" and refraining from participating in a winter sport in any portion of a winter sports area that is not a designated trail or is marked "closed";

b. Knowing the range of his ability to participate in the winter sport in which he is participating and acting within the limits of that ability;

c. Being the sole judge of his knowledge of and ability to successfully negotiate any trail or passenger tramway and refraining from negotiating any trail or passenger tramway until obtaining sufficient knowledge and ability to do so;

d. Heeding and obeying all warnings, notices, and signs provided by an operator and not altering, defacing, removing, or destroying any such warning, notice, or sign;

e. Maintaining control of his speed and course at all times and maintaining a proper lookout so as to be able to avoid other participants and objects;

f. Staying clear of any winter sports area vehicle or infrastructure, other than when embarking on or disembarking from a passenger tramway or when present at or in a residential building or other building that is open to the public;

g. Wearing retention straps, ski brakes, or other devices to prevent runaway equipment;

h. Making a visual inspection of any winter sports area competition terrain and viewing any freestyle terrain the participant intends to use;

i. Acting in a safe manner that will avoid contributing to the injury or death of himself or others or the damage to property, including refraining from participating in a winter sport when the participant's ability to do so safely is impaired by the consumption of alcohol or by the use of any narcotic or other drug or while under the influence of alcohol or any narcotic or other drug, or placing, fabricating, or shaping any object in a trail;

j. Embarking on a passenger tramway only with the authority of the operator;

k. Boarding or dismounting from a passenger tramway only at a designated area;

l. Acting in a manner while riding a passenger tramway that is consistent with posted rules and that will not interfere with the proper and safe operation of the passenger tramway;

m. Refraining from throwing or expelling any object while riding on a passenger tramway, and from placing an object on or about the uphill track, the entry area, or the exit area of any passenger tramway;

n. Crossing the uphill track of a passenger tramway only at designated locations; and

o. When involved in a winter sports collision or other accident involving another individual who the participant knows or reasonably should know is in need of medical or other assistance, obtaining assistance for that individual, notifying the proper authorities, and not leaving the scene of the collision or accident without giving the participant's personal identification, including his name and local and permanent address, to an employee or representative of the operator or to someone providing assistance to the individual, except for the purpose of obtaining assistance for the individual, in which case the participant shall give his personal identification to an employee or representative of the operator or to someone providing assistance to the individual after obtaining such assistance; and

2. When requested, provide his personal identification to an employee or representative of the winter sports area or operator.

B. Each passenger using a passenger tramway with the permission of an operator shall abide by and fulfill each duty and responsibility set forth in subsection A that is applicable to use of a passenger tramway.

C. Each participant, and each passenger using a passenger tramway with the permission of an operator, shall be deemed as a matter of law to have seen and understood all postings, signs, and other warnings provided by the winter sports area operator as required by this article.

D. An operator is entitled to assume that each passenger who boards a passenger tramway has sufficient knowledge, ability, and physical dexterity to embark upon, disembark from, and negotiate the passenger tramway. Any passenger who is unfamiliar with the use of a passenger tramway or who believes he does not have sufficient knowledge to embark upon, disembark from, and negotiate a passenger tramway shall ask the operator for instruction on such use or to provide such knowledge. Nothing in this article shall be construed to extend liability to an operator for injury to or death of a participant or other individual or damage to property resulting from a passenger who is unfamiliar with the use of a passenger tramway or believes he does not have sufficient knowledge to embark, disembark from, or negotiate a passenger tramway and does not ask the operator for instruction on such use or to provide such knowledge, or who does not have the ability or physical dexterity to embark upon, disembark from, or negotiate a passenger tramway.

E. Any individual who is not authorized by the operator to use or be present at the winter sports area shall be deemed a trespasser.

2012, c. 713.



§ 8.01-227.18. Helmets

Each winter sports participant, or the parent or legal guardian of, or adult acting in a supervisory position over, a participant under the age of 18, shall be responsible for determining whether the participant will wear a helmet and whether the helmet is sufficiently protective and properly sized, fitted, and secured.

Nothing in this article shall be construed to extend liability to an operator for injury to or death of a participant or other individual or damage to property resulting from a participant not wearing a helmet while participating in a winter sport.

2012, c. 713.



§ 8.01-227.19. Assumption of risks

A. A winter sports participant shall be presumed to have known the inherent risks of the winter sport in which he participates, to have fully appreciated the nature and extent of such risks, and to have voluntarily exposed himself to such risks, even if a particular risk was not specifically presented or stated to the participant by the operator. A passenger who uses a passenger tramway with the permission of an operator shall be presumed to have known the risks of winter sports that are applicable to the use of passenger tramways, to have fully appreciated the nature and extent of such risks, and to have voluntarily exposed himself to such risks, even if a particular risk was not specifically presented or stated to the individual by the operator. Such presumption may be rebutted by the participant or passenger by proving that the participant or passenger did not know the particular inherent risk of winter sports that proximately caused the injury or death or damage to property at issue, did not fully appreciate the nature and extent of such risk, or did not voluntarily expose himself to such risk.

B. An operator's negligence is not an inherent risk of winter sports, and a participant or passenger is not presumed to have accepted the risk of such negligence and the injuries proximately caused therefrom.

C. In determining if the presumption set forth in subsection A applies in a particular case, whether a particular circumstance or set of circumstances constitutes an inherent risk of winter sports shall be a question of law, and whether the participant or passenger assumed the particular inherent risk of winter sports shall be a question of fact.

D. Nothing herein shall prevent a participant or passenger from offering evidence that he did not know the particular inherent risk of winter sports that proximately caused the injury or death or damage to property at issue, did not fully appreciate the nature and extent of such risk, or did not voluntarily expose himself to such risk.

2012, c. 713.



§ 8.01-227.20. Liability of winter sports area operator

A. A winter sports area operator shall be liable if the operator does any of the following:

1. Commits an act or omission related to a winter sport that constitutes negligence or gross negligence regarding the safety of an individual, or of property, and that act or omission proximately causes injury to or the death of the individual or damage to property; or

2. Recklessly, knowingly, or intentionally commits an act or omission related to a winter sport that proximately causes injury to or the death of a winter sports participant or other individual or damage to property.

B. No operator shall be liable and no individual or individual's representative may recover from an operator under subdivision A 1 or subsection C if the individual is found to have assumed the risk of his injury or death, or damage to property, pursuant to § 8.01-227.19 or if a proximate cause of the injury, death, or damage was his own negligence, provided that in any action for damages against an operator pursuant to subdivision A 1 or subsection C, the operator shall plead, as appropriate, the affirmative defense of (i) assumption of the risk by the individual, (ii) contributory negligence by the individual, or (iii) both assumption of the risk and contributory negligence.

C. A winter sports area operator shall not be considered a common carrier under Virginia law but shall be liable for any injury to or death of an individual or damage to property caused by the operator's failure to operate a passenger tramway in a reasonable manner or to comply with any mandatory provision of the ANSI Ski Lift Code.

D. The liability of a winter sports area operator to another individual who is not authorized by the operator to use or be present at the winter sports area shall be only the liability for the duty owed under Virginia law to a trespasser.

2012, c. 713.



§ 8.01-227.21. Common law regarding minors

Nothing in this article shall abrogate Virginia common law regarding either (i) the capacity of a minor to be contributorily negligent or to assume a risk or (ii) the standard for measuring the conduct of a minor.

2012, c. 713.



§ 8.01-227.22. Failure to fulfill duty or responsibility not negligence per se

An operator's or participant's failure to abide by or fulfill a duty or responsibility under this article shall not constitute negligence per se.

2012, c. 713.



§ 8.01-227.23. Applicability of article

Any liabilities and presumptions pursuant to this article apply only with regard to actions or potential actions between an operator and a participant or passenger. This article has no applicability to actions between a participant or passenger and any other person.

2012, c. 713.



§ 8.01-228. Scope of limitations; "personal action" defined

Every action for which a limitation period is prescribed by law must be commenced within the period prescribed in this chapter unless otherwise specifically provided in this Code. As used in this chapter, the term "personal action" shall include an action wherein a judgment for money is sought, whether for damages to person or property.

1977, c. 617.



§ 8.01-229. Suspension or tolling of statute of limitations; effect of disabilities; death; injunction; prevention of service by defendant; dismissal, nonsuit or abatement; devise for payment of debts; new promises; debts proved in creditors' suits

A. Disabilities which toll the statute of limitations. -- Except as otherwise specifically provided in §§ 8.01-237, 8.01-241, 8.01-242, 8.01-243, 8.01-243.1 and other provisions of this Code,

1. If a person entitled to bring any action is at the time the cause of action accrues an infant, except if such infant has been emancipated pursuant to Article 15 (§ 16.1-331 et seq.) of Chapter 11 of Title 16.1, or incapacitated, such person may bring it within the prescribed limitation period after such disability is removed; or

2. After a cause of action accrues,

a. If an infant becomes entitled to bring such action, the time during which he is within the age of minority shall not be counted as any part of the period within which the action must be brought except as to any such period during which the infant has been judicially declared emancipated; or

b. If a person entitled to bring such action becomes incapacitated, the time during which he is incapacitated shall not be computed as any part of the period within which the action must be brought, except where a conservator, guardian or committee is appointed for such person in which case an action may be commenced by such conservator, committee or guardian before the expiration of the applicable period of limitation or within one year after his qualification as such, whichever occurs later.

For the purposes of subdivisions 1 and 2 of this subsection, a person shall be deemed incapacitated if he is so adjudged by a court of competent jurisdiction, or if it shall otherwise appear to the court or jury determining the issue that such person is or was incapacitated within the prescribed limitation period.

3. If a convict is or becomes entitled to bring an action against his committee, the time during which he is incarcerated shall not be counted as any part of the period within which the action must be brought.

B. Effect of death of a party. -- The death of a person entitled to bring an action or of a person against whom an action may be brought shall toll the statute of limitations as follows:

1. Death of person entitled to bring a personal action. -- If a person entitled to bring a personal action dies with no such action pending before the expiration of the limitation period for commencement thereof, then an action may be commenced by the decedent's personal representative before the expiration of the limitation period including the limitation period as provided by subdivision E 3 or within one year after his qualification as personal representative, whichever occurs later.

2. Death of person against whom personal action may be brought. -- a. If a person against whom a personal action may be brought dies before the commencement of such action and before the expiration of the limitation period for commencement thereof then a claim may be filed against the decedent's estate or an action may be commenced against the decedent's personal representative before the expiration of the applicable limitation period or within one year after the qualification of such personal representative, whichever occurs later.

b. If a person against whom a personal action may be brought dies before suit papers naming such person as defendant have been filed with the court, then such suit papers may be amended to substitute the decedent's personal representative as party defendant before the expiration of the applicable limitation period or within two years after the date such suit papers were filed with the court, whichever occurs later, and such suit papers shall be taken as properly filed.

3. Effect of death on actions for recovery of realty, or a proceeding for enforcement of certain liens relating to realty. -- Upon the death of any person in whose favor or against whom an action for recovery of realty, or a proceeding for enforcement of certain liens relating to realty, may be brought, such right of action shall accrue to or against his successors in interest as provided in Article 2 (§ 8.01-236 et seq.) of this chapter.

4. Accrual of a personal cause of action against the estate of any person subsequent to such person's death. -- If a personal cause of action against a decedent accrues subsequent to his death, an action may be brought against the decedent's personal representative or a claim thereon may be filed against the estate of such decedent before the expiration of the applicable limitation period or within two years after the qualification of the decedent's personal representative, whichever occurs later.

5. Accrual of a personal cause of action in favor of decedent. -- If a person dies before a personal cause of action which survives would have accrued to him, if he had continued to live, then an action may be commenced by such decedent's personal representative before the expiration of the applicable limitation period or within one year after the qualification of such personal representative, whichever occurs later.

6. Delayed qualification of personal representative. -- If there is an interval of more than two years between the death of any person in whose favor or against whom a cause of action has accrued or shall subsequently accrue and the qualification of such person's personal representative, such personal representative shall, for the purposes of this chapter, be deemed to have qualified on the last day of such two-year period.

C. Suspension during injunctions. -- When the commencement of any action is stayed by injunction, the time of the continuance of the injunction shall not be computed as any part of the period within which the action must be brought.

D. Obstruction of filing by defendant. -- When the filing of an action is obstructed by a defendant's (i) filing a petition in bankruptcy or filing a petition for an extension or arrangement under the United States Bankruptcy Act or (ii) using any other direct or indirect means to obstruct the filing of an action, then the time that such obstruction has continued shall not be counted as any part of the period within which the action must be brought.

E. Dismissal, abatement, or nonsuit.

1. Except as provided in subdivision 3 of this subsection, if any action is commenced within the prescribed limitation period and for any cause abates or is dismissed without determining the merits, the time such action is pending shall not be computed as part of the period within which such action may be brought, and another action may be brought within the remaining period.

2. If a judgment or decree is rendered for the plaintiff in any action commenced within the prescribed limitation period and such judgment or decree is arrested or reversed upon a ground which does not preclude a new action for the same cause, or if there is occasion to bring a new action by reason of the loss or destruction of any of the papers or records in a former action which was commenced within the prescribed limitation period, then a new action may be brought within one year after such arrest or reversal or such loss or destruction, but not after.

3. If a plaintiff suffers a voluntary nonsuit as prescribed in § 8.01-380, the statute of limitations with respect to such action shall be tolled by the commencement of the nonsuited action, and the plaintiff may recommence his action within six months from the date of the order entered by the court, or within the original period of limitation, or within the limitation period as provided by subdivision B 1, whichever period is longer. This tolling provision shall apply irrespective of whether the action is originally filed in a federal or a state court and recommenced in any other court, and shall apply to all actions irrespective of whether they arise under common law or statute.

F. Effect of devise for payment of debts. -- No provision in the will of any testator devising his real estate, or any part thereof, subject to the payment of his debts or charging the same therewith, or containing any other provision for the payment of debts, shall prevent this chapter from operating against such debts, unless it plainly appears to be the testator's intent that it shall not so operate.

G. Effect of new promise in writing.

1. If any person against whom a right of action has accrued on any contract, other than a judgment or recognizance, promises, by writing signed by him or his agent, payment of money on such contract, the person to whom the right has accrued may maintain an action for the money so promised, within such number of years after such promise as it might be maintained if such promise were the original cause of action. An acknowledgment in writing, from which a promise of payment may be implied, shall be deemed to be such promise within the meaning of this subsection.

2. The plaintiff may sue on the new promise described in subdivision 1 of this subsection or on the original cause of action, except that when the new promise is of such a nature as to merge the original cause of action then the action shall be only on the new promise.

H. Suspension of limitations in creditors' suits. -- When an action is commenced as a general creditors' action, or as a general lien creditors' action, or as an action to enforce a mechanics' lien, the running of the statute of limitations shall be suspended as to debts provable in such action from the commencement of the action, provided they are brought in before the commissioner in chancery under the first reference for an account of debts; but as to claims not so brought in the statute shall continue to run, without interruption by reason either of the commencement of the action or of the order for an account, until a later order for an account, under which they do come in, or they are asserted by petition or independent action.

In actions not instituted originally either as general creditors' actions, or as general lien creditors' actions, but which become such by subsequent proceedings, the statute of limitations shall be suspended by an order of reference for an account of debts or of liens only as to those creditors who come in and prove their claims under the order. As to creditors who come in afterwards by petition or under an order of recommittal, or a later order of reference for an account, the statute shall continue to run without interruption by reason of previous orders until filing of the petition, or until the date of the reference under which they prove their claims, as the case may be.

I. When an action is commenced within a period of thirty days prior to the expiration of the limitation period for commencement thereof and the defending party or parties desire to institute an action as third-party plaintiff against one or more persons not party to the original action, the running of the period of limitation against such action shall be suspended as to such new party for a period of sixty days from the expiration of the applicable limitation period.

J. If any award of compensation by the Workers' Compensation Commission pursuant to Chapter 5 (§ 65.2-500 et seq.) of Title 65.2 is subsequently found void ab initio, other than an award voided for fraudulent procurement of the award by the claimant, the statute of limitations applicable to any civil action upon the same claim or cause of action in a court of this Commonwealth shall be tolled for that period of time during which compensation payments were made.

K. Suspension of limitations during criminal proceedings. -- In any personal action for damages, if a criminal prosecution arising out of the same facts is commenced, the time such prosecution is pending shall not be computed as part of the period within which such a civil action may be brought. For purposes of this subsection, the time during which a prosecution is pending shall be calculated from the date of the issuance of a warrant, summons or capias, the return or filing of an indictment or information, or the defendant's first appearance in any court as an accused in such a prosecution, whichever date occurs first, until the date of the final judgment or order in the trial court, the date of the final disposition of any direct appeal in state court, or the date on which the time for noting an appeal has expired, whichever date occurs last. Thereafter, the civil action may be brought within the remaining period of the statute or within one year, whichever is longer.

If a criminal prosecution is commenced and a grand jury indictment is returned or a grand jury indictment is waived after the period within which a civil action arising out of the same set of facts may be brought, a civil action may be brought within one year of the date of the final judgment or order in the trial court, the date of the final disposition of any direct appeal in state court, or the date on which the time for noting an appeal has expired, whichever date occurs last, but no more than ten years after the date of the crime or two years after the cause of action shall have accrued under § 8.01-249, whichever date occurs last.

Code 1950, §§ 8-8, 8-13, 8-15, 8-20, 8-21, 8-25, 8-26, 8-29 through 8-34; 1964, c. 219; 1966, c. 118; 1972, c. 825; 1977, c. 617; 1978, cc. 65, 767; 1983, cc. 404, 437; 1986, c. 506; 1987, cc. 294, 645; 1988, c. 711; 1989, c. 588; 1990, c. 280; 1991, cc. 693, 722; 1993, c. 844; 1997, c. 801; 2000, c. 531; 2001, cc. 773, 781.



§ 8.01-230. Accrual of right of action

In every action for which a limitation period is prescribed, the right of action shall be deemed to accrue and the prescribed limitation period shall begin to run from the date the injury is sustained in the case of injury to the person or damage to property, when the breach of contract occurs in actions ex contractu and not when the resulting damage is discovered, except where the relief sought is solely equitable or where otherwise provided under § 8.01-233, subsection C of § 8.01-245, §§ 8.01-249, 8.01-250 or other statute.

1977, c. 617; 1996, c. 328.



§ 8.01-231. Commonwealth not within statute of limitations

No statute of limitations which shall not in express terms apply to the Commonwealth shall be deemed a bar to any proceeding by or on behalf of the same.

Code 1950, § 8-35; 1958, c. 221; 1977, c. 617; 1988, c. 544.



§ 8.01-232. Effect of promises not to plead statute

A. Whenever the failure to enforce a promise, written or unwritten, not to plead the statute of limitations would operate as a fraud on the promisee, the promisor shall be estopped to plead the statute. In all other cases, an unwritten promise not to plead the statute shall be void, and a written promise not to plead such statute shall be valid when (i) it is made to avoid or defer litigation pending settlement of any case, (ii) it is not made contemporaneously with any other contract, and (iii) it is made for an additional term not longer than the applicable limitations period. No provision of this subsection shall operate contrary to subsections B and C of this section.

B. No acknowledgment or promise by any personal representative of a decedent shall charge the estate of the decedent, revive a cause of action otherwise barred, or relieve the personal representative of his duty to defend under § 64.2-1415 in any case in which but for such acknowledgment or promise, the decedent's estate could have been protected under a statute of limitations.

C. No acknowledgment or promise by one of two or more joint contractors shall charge any of such contractors in any case in which but for such acknowledgment another contractor would have been protected under a statute of limitations.

Code 1950, §§ 8-27, 8-28; 1977, c. 617; 2006, c. 278.



§ 8.01-233. When action deemed brought on counterclaim or cross-claim; when statute of limitations tolled; defendant's consent required for dismissal

A. A defendant who pleads a counterclaim or cross-claim shall be deemed to have brought an action at the time he files such pleading.

B. If the subject matter of the counterclaim or cross-claim arises out of the same transaction or occurrence upon which the plaintiff's claim is based, the statute of limitations with respect to such pleading shall be tolled by the commencement of the plaintiff's action.

Code 1950, § 8-244; 1954, c. 611; 1977, c. 617.



§ 8.01-234. Repeal of limitation not to remove bar of statute

If, after a right of action or remedy is barred by a statute of limitations, the statute be repealed, the bar of the statute as to such right or remedy shall not be deemed to be removed by such repeal.

Code 1950, § 8-36; 1977, c. 617.



§ 8.01-235. Bar of expiration of limitation period raised only as affirmative defense in responsive pleading

The objection that an action is not commenced within the limitation period prescribed by law can only be raised as an affirmative defense specifically set forth in a responsive pleading. No statutory limitation period shall have jurisdictional effects and the defense that the statutory limitation period has expired cannot be set up by demurrer. This section shall apply to all limitation periods, without regard to whether or not the statute prescribing such limitation period shall create a new right.

1977, c. 617.



§ 8.01-236. Limitation of entry on or action for land

No person shall make an entry on, or bring an action to recover, any land unless within fifteen years next after the time at which the right to make such entry or bring such action shall have first accrued to such person or to some other person through whom he claims; provided that an action for unlawful entry or detainer under § 8.01-124 shall be brought within three years after such entry or detainer.

Code 1950, § 8-5; 1954, c. 604; 1977, c. 617; 1978, c. 471.



§ 8.01-237. Effect of disabilities upon right of entry on, or action for, land

Notwithstanding the provisions of subsection A of § 8.01-229, no disabilities or tacking of disabilities shall preserve to any person or his successors a right to make entry on or bring an action to recover land for more than twenty-five years after such right first accrued, although such person or persons shall have been disabled during the whole of such twenty-five years.

Code 1950, §§ 8-7, 8-8; 1977, c. 617.



§ 8.01-238. To repeal grant

A bill in equity to repeal, in whole or in part, any grant of land by the Commonwealth, shall be brought within ten years next after the date of such grant.

Code 1950, § 8-9; 1977, c. 617.



§ 8.01-239. Ground rents

No action shall be brought for the recovery of any ground rent reserved upon real estate after the expiration of ten years from the time such ground rent becomes due and payable.

Code 1950, § 8-10; 1977, c. 617.



§ 8.01-240. Liens for water, sewer, or sidewalk assessments

No suit shall be brought to enforce the lien of any water, sewer, or sidewalk assessment, heretofore or hereafter made, against lands which have been conveyed by the person owning them at the time of such assessment to a grantee for value unless the same be brought within ten years from the due recordation of the deed from such person to grantee and within twenty years from the due docketing of such assessment.

Code 1950, §§ 8-10.1, 8-10.2; 1958, c. 516; 1966, c. 434; 1977, c. 617.



§ 8.01-241. Limitation of enforcement of deeds of trust, mortgages and liens for unpaid purchase money

A. No deed of trust or mortgage heretofore or hereafter given to secure the payment of money, and no lien heretofore or hereafter reserved to secure the payment of unpaid purchase money, shall be enforced after 10 years from the time when the original obligation last maturing thereby secured shall have become due and payable according to its terms and without regard to any provision for the acceleration of such date; provided that the period of one year from the death of any party in interest shall be excluded from the computation of time.

B. Notwithstanding the limitations prescribed by subsection A, a deed of trust or mortgage given, and a lien reserved to secure the payment of money, for which the original obligation last maturing thereby secured became due and payable according to its terms between July 1, 1988, and July 1, 2000, without regard to any provision for the acceleration of the date such obligation became due and payable, shall not be enforced after July 1, 2010. However, the provisions of this subsection shall have no effect on the rights of a person who (i) acquired an interest in the real property securing such deed of trust or mortgage between July 1, 2008, and the date of enactment of this subsection and (ii) would otherwise have priority over or take free of such deed of trust or mortgage under the laws of the Commonwealth at that time.

C. The limitations prescribed by this section may be extended by the recordation of a certificate in the form provided in § 8.01-241.1 prior to the expiration of the limitation period prescribed herein in the clerk's office in which such lien is recorded and executed either by the party in whom the beneficial title to the property so encumbered is vested at the time of such recordation or by his duly authorized attorney-in-fact, or agent. Recordation of the certificate shall extend the limitations of the right to enforce the lien for 10 years from the date of the recordation of the certificate. The clerk of the court shall index the certificate in both names in the index of the deed book and give reference to the book and page in which the original writing is recorded. Unless the deed or deeds executed pursuant to the foreclosure of any mortgage or to the execution of or sale under any deed of trust is recorded in the county or city where the land is situated within one year after the time the right to enforce the mortgage or deed of trust shall have expired as hereinabove provided, such deed or deeds shall be void as to all purchasers for valuable consideration without notice and lien creditors who make any purchase of or acquire any lien on the land conveyed by any such deed prior to the time such deed is so recorded.

Code 1950, § 8-11; 1950, p. 19; 1977, c. 617; 1980, c. 499; 1994, c. 547; 1999, c. 788; 2008, c. 226; 2009, c. 163.



§ 8.01-241.1. Permissible form for certificate

Any extension of the limitations of the right to enforce the lien of a deed of trust or mortgage shall conform substantially with the following form:

CERTIFICATE OF EXTENSION OF LIMITATION OF
RIGHT TO ENFORCE DEED OF TRUST OR MORTGAGE

Place of Record...........................................................…
Date of Deed of Trust/Mortgage...........................................…
Deed Book ..............… Book Page....................................…
Name of Guarantor(s)......................................................…
Name of Trustee(s)........................................................…
Maker(s) of Note..........................................................…
Date of Note(s)...........................................................…

I/we, the beneficial title holder(s) of the property encumbered by the
above mentioned deed of trust/mortgage, do hereby certify that the lien of
the same is hereby extended 10 years from the date of my/our endorsement upon
this certificate.

...........................................................…

Beneficial Titleholder/Attorney-in-Fact/Agent
Commonwealth of Virginia
County/City of ................… :

Subscribed, sworn to and acknowledged before me by

...........…, this … day of ........, 20 …

My Commission expires: ................…

Notary Public

1994, c. 547; 2008, c. 226.



§ 8.01-242. Same; when no maturity date is given; credit line deeds of trust

No deed of trust or mortgage given to secure the payment of money, other than credit line deeds of trust described in § 55-58.2, and no lien reserved to secure the payment of unpaid purchase money, in which no date is fixed for the maturity of the debt secured by such deed of trust, mortgage, or lien, shall be enforced after twenty years from the date of the deed of trust, mortgage, or other lien; provided that the period of one year from the death of any party in interest shall be excluded from the computation of time, and provided further that the limitation may be extended by recordation of a certificate within the twenty-year period in the manner set forth in § 8.01-241. No credit line deed of trust described in § 55-58.2 in which no date is fixed for the maturity of the debt secured thereby shall be enforced after forty years from the date of the credit line deed of trust; provided that the period of one year from the death of any party in interest shall be excluded from the computation of time.

Code 1950, § 8-12; 1977, c. 617; 1994, c. 547; 1999, c. 788.



§ 8.01-243. Personal action for injury to person or property generally; extension in actions for malpractice against health care provider

A. Unless otherwise provided in this section or by other statute, every action for personal injuries, whatever the theory of recovery, and every action for damages resulting from fraud, shall be brought within two years after the cause of action accrues.

B. Every action for injury to property, including actions by a parent or guardian of an infant against a tort-feasor for expenses of curing or attempting to cure such infant from the result of a personal injury or loss of services of such infant, shall be brought within five years after the cause of action accrues. An infant's claim for medical expenses pursuant to subsection B of § 8.01-36 accruing on or after July 1, 2013, shall be governed by the applicable statute of limitations that applies to the infant's cause of action.

C. The two-year limitations period specified in subsection A shall be extended in actions for malpractice against a health care provider as follows:

1. In cases arising out of a foreign object having no therapeutic or diagnostic effect being left in a patient's body, for a period of one year from the date the object is discovered or reasonably should have been discovered;

2. In cases in which fraud, concealment or intentional misrepresentation prevented discovery of the injury within the two-year period, for one year from the date the injury is discovered or, by the exercise of due diligence, reasonably should have been discovered; and

3. In a claim for the negligent failure to diagnose a malignant tumor or cancer, for a period of one year from the date the diagnosis of a malignant tumor or cancer is communicated to the patient by a health care provider, provided the health care provider's underlying act or omission was on or after July 1, 2008. Claims under this section for the negligent failure to diagnose a malignant tumor or cancer, where the health care provider's underlying act or omission occurred prior to July 1, 2008, shall be governed by the statute of limitations that existed prior to July 1, 2008.

However, the provisions of this subsection shall not apply to extend the limitations period beyond ten years from the date the cause of action accrues, except that the provisions of subdivision A 2 of § 8.01-229 shall apply to toll the statute of limitations in actions brought by or on behalf of a person under a disability.

D. Every action for injury to the person, whatever the theory of recovery, resulting from sexual abuse occurring during the infancy or incapacity of the person as set forth in subdivision 6 of § 8.01-249 shall be brought within 20 years after the cause of action accrues.

E. Every action for injury to property brought by the Commonwealth against a tort-feasor for expenses arising out of the negligent operation of a motor vehicle shall be brought within five years after the cause of action accrues.

Code 1950, § 8-24; 1954, c. 589; 1973, c. 385; 1977, c. 617; 1986, cc. 389, 454; 1987, cc. 294, 645, 679; 2008, c. 175; 2011, cc. 617, 641; 2013, cc. 551, 689; 2014, c. 586.



§ 8.01-243.1. Actions for medical malpractice; minors

Notwithstanding the provisions of § 8.01-229 A and except as provided in subsection C of § 8.01-243, any cause of action accruing on or after July 1, 1987, on behalf of a person who was a minor at the time the cause of action accrued for personal injury or death against a health care provider pursuant to Chapter 21.1 (§ 8.01-581.1 et seq.) shall be commenced within two years of the date of the last act or omission giving rise to the cause of action except that if the minor was less than eight years of age at the time of the occurrence of the malpractice, he shall have until his tenth birthday to commence an action. Any minor who is ten years of age or older on or before July 1, 1987, shall have no less than two years from that date within which to commence such an action.

1987, cc. 294, 645.



§ 8.01-243.2. Limitations of actions by confined persons; exhaustion

No person confined in a state or local correctional facility shall bring or have brought on his behalf any personal action relating to the conditions of his confinement until all available administrative remedies are exhausted. Such action shall be brought by or on behalf of such person within one year after cause of action accrues or within six months after all administrative remedies are exhausted, whichever occurs later.

1998, c. 596; 1999, c. 47.



§ 8.01-244. Actions for wrongful death; limitation

A. Notwithstanding the provisions of § 8.01-229 B, if a person entitled to bring an action for personal injury dies as a result of such injury with no such action pending before the expiration of the limitations period set forth in § 8.01-243, then an action under § 8.01-50 may be commenced within the time limits specified in subsection B of this section.

B. Every action under § 8.01-50 shall be brought by the personal representative of the decedent within two years after the death of the injured person. If any such action is brought within such period of two years after such person's death and for any cause abates or is dismissed without determining the merits of such action, the time such action is pending shall not be counted as any part of such period of two years and another action may be brought within the remaining period of such two years as if such former action had not been instituted. However, if a plaintiff suffers a voluntary nonsuit pursuant to § 8.01-380, the nonsuit shall not be deemed an abatement nor a dismissal pursuant to this subsection, and the provisions of subdivision E 3 of § 8.01-229 shall apply to such a nonsuited action.

Code 1950, §§ 8-633, 8-634; 1958, c. 470; 1977, c. 617; 1991, c. 722; 2008, c. 175.



§ 8.01-245. Limitation on actions upon the bond of any fiduciaries or as to suits against fiduciaries themselves; accrual of cause of action where execution sustained

A. No action shall be brought upon the bond of any fiduciary except within ten years next after the right to bring such action shall have first accrued.

B. When any fiduciary has settled an account under the provisions of Part A (§ 64.2-1200 et seq.) of Subtitle IV of Title 64.2, and whether or not he has given bond, a suit to surcharge or falsify such account, or to hold such fiduciary or his sureties liable for any balance stated in such account, to be in his hands, shall be brought within ten years after the account has been confirmed.

C. In actions upon the bond of any personal representative of a decedent or fiduciary of a person under a disability against whom an execution has been obtained or where a court acting upon the account of such representative or committee shall order payment or delivery of estate in the hands of such committee and representative, the cause of action shall be deemed to accrue from the return day of such execution or from the time of the right to require payment or delivery upon such order, whichever shall happen first.

Code 1950, §§ 8-13, 8-15, 8-16; 1964, c. 219; 1966, c. 118; 1972, c. 825; 1977, c. 617.



§ 8.01-246. Personal actions based on contracts

Subject to the provisions of § 8.01-243 regarding injuries to person and property and of § 8.01-245 regarding the application of limitations to fiduciaries, and their bonds, actions founded upon a contract, other than actions on a judgment or decree, shall be brought within the following number of years next after the cause of action shall have accrued:

1. In actions or upon a recognizance, except recognizance of bail in a civil suit, within ten years; and in actions or motions upon a recognizance of bail in a civil suit, within three years, omitting from the computation of such three years such time as the right to sue out such execution shall have been suspended by injunction, supersedeas or other process;

2. In actions on any contract which is not otherwise specified and which is in writing and signed by the party to be charged thereby, or by his agent, within five years whether such writing be under seal or not;

3. In actions by a partner against another for settlement of the partnership account or in actions upon accounts concerning the trade of merchandise between merchant and merchant, their factors, or servants, within five years from the cessation of the dealings in which they are interested together;

4. In actions upon any unwritten contract, express or implied, within three years.

Provided that as to any action to which § 8.2-725 of the Uniform Commercial Code is applicable, that section shall be controlling except that in products liability actions for injury to person and for injury to property, other than the property subject to contract, the limitation prescribed in § 8.01-243 shall apply.

Code 1950, §§ 8-13, 8-17, 8-23; 1964, c. 219; 1966, c. 118; 1977, c. 617.



§ 8.01-247. When action on contract governed by the law of another state or country barred in Virginia

No action shall be maintained on any contract which is governed by the law of another state or country if the right of action thereon is barred either by the laws of such state or country or of this Commonwealth.

Code 1950, § 8-23; 1977, c. 617.



§ 8.01-247.1. Limitation on action for defamation, etc

Every action for injury resulting from libel, slander, insulting words, or defamation shall be brought within one year after the cause of action accrues.

If a publisher of statements actionable under this section publishes anonymously or under a false identity on the Internet, an action may be filed under this section and the statute of limitations shall be tolled until the identity of the publisher is discovered or, by the exercise of due diligence, reasonably should have been discovered.

1995, c. 9; 2015, c. 128.



§ 8.01-248. Personal actions for which no other limitation is specified

Every personal action accruing on or after July 1, 1995, for which no limitation is otherwise prescribed, shall be brought within two years after the right to bring such action has accrued.

Code 1950, § 8-24; 1954, c. 589; 1973, c. 385; 1977, c. 617; 1995, c. 9.



§ 8.01-249. When cause of action shall be deemed to accrue in certain personal actions

The cause of action in the actions herein listed shall be deemed to accrue as follows:

1. In actions for fraud or mistake, in actions for violations of the Consumer Protection Act (§ 59.1-196 et seq.) based upon any misrepresentation, deception, or fraud, and in actions for rescission of contract for undue influence, when such fraud, mistake, misrepresentation, deception, or undue influence is discovered or by the exercise of due diligence reasonably should have been discovered;

2. In actions or other proceedings for money on deposit with a bank or any person or corporation doing a banking business, when a request in writing be made therefor by check, order, or otherwise;

3. In actions for malicious prosecution or abuse of process, when the relevant criminal or civil action is terminated;

4. In actions for injury to the person resulting from exposure to asbestos or products containing asbestos, when a diagnosis of asbestosis, interstitial fibrosis, mesothelioma, or other disabling asbestos-related injury or disease is first communicated to the person or his agent by a physician. However, no such action may be brought more than two years after the death of such person;

5. In actions for contribution or for indemnification, when the contributee or the indemnitee has paid or discharged the obligation. A third-party claim permitted by subsection A of § 8.01-281 and the Rules of Court may be asserted before such cause of action is deemed to accrue hereunder;

6. In actions for injury to the person, whatever the theory of recovery, resulting from sexual abuse occurring during the infancy or incapacity of the person, upon the later of the removal of the disability of infancy or incapacity as provided in § 8.01-229 or when the fact of the injury and its causal connection to the sexual abuse is first communicated to the person by a licensed physician, psychologist, or clinical psychologist. As used in this subdivision, "sexual abuse" means sexual abuse as defined in subdivision 6 of § 18.2-67.10 and acts constituting rape, sodomy, object sexual penetration or sexual battery as defined in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2;

7. In products liability actions against parties other than health care providers as defined in § 8.01-581.1 for injury to the person resulting from or arising as a result of the implantation of any prosthetic device for breast augmentation or reconstruction, when the fact of the injury and its causal connection to the implantation is first communicated to the person by a physician;

8. In actions on an open account, from the later of the last payment or last charge for goods or services rendered on the account.

Code 1950, §§ 8-13, 8-14; 1964, c. 219; 1966, c. 118; 1977, c. 617; 1985, c. 459; 1986, c. 601; 1991, c. 674; 1992, c. 817; 1993, c. 523; 1995, c. 268; 1997, cc. 565, 801; 2005, c. 213; 2013, c. 292.



§ 8.01-250. Limitation on certain actions for damages arising out of defective or unsafe condition of improvements to real property

No action to recover for any injury to property, real or personal, or for bodily injury or wrongful death, arising out of the defective and unsafe condition of an improvement to real property, nor any action for contribution or indemnity for damages sustained as a result of such injury, shall be brought against any person performing or furnishing the design, planning, surveying, supervision of construction, or construction of such improvement to real property more than five years after the performance or furnishing of such services and construction.

The limitation prescribed in this section shall not apply to the manufacturer or supplier of any equipment or machinery or other articles installed in a structure upon real property, nor to any person in actual possession and in control of the improvement as owner, tenant or otherwise at the time the defective or unsafe condition of such improvement constitutes the proximate cause of the injury or damage for which the action is brought; rather each such action shall be brought within the time next after such injury occurs as provided in §§ 8.01-243 and 8.01-246.

Code 1950, § 8-24.2; 1964, c. 333; 1968, c. 103; 1973, c. 247; 1977, c. 617.



§ 8.01-250.1. Limitation on actions involving removal of asbestos

Notwithstanding the provisions of § 8.01-234 or any other section in this chapter, every action against a manufacturer or supplier of asbestos or material containing asbestos brought by or on behalf of any agency of the Commonwealth incorporated for charitable or educational purposes; counties, cities or towns; or school boards, to recover for (i) removal of asbestos or materials containing asbestos from any building owned or used by such entity, (ii) other measures taken to correct or ameliorate any problem related to asbestos in such building or (iii) reimbursement for such removal, correction or amelioration which would otherwise be barred prior to July 1, 1990, as a result of expiration of the applicable period of limitation, is hereby revived or extended. Any action thereon may be commenced prior to July 1, 1990.

1985, c. 262; 1986, c. 458.



§ 8.01-251. Limitations on enforcement of judgments

A. No execution shall be issued and no action brought on a judgment, including a judgment in favor of the Commonwealth and a judgment rendered in another state or country, after 20 years from the date of such judgment or domestication of such judgment, unless the period is extended as provided in this section.

B. The limitation prescribed in subsection A may be extended on motion of the judgment creditor or his assignee with notice to the judgment debtor, and an order of the circuit court of the jurisdiction in which the judgment was entered to show cause why the period for issuance of execution or bringing of an action should not be extended. Any such motion shall be filed within the 20-year period from the date of the original judgment or from the date of the latest extension thereof. If upon the hearing of the motion the court decides that there is no good cause shown for not extending the period of limitation, the order shall so state and the period of limitation mentioned in subsection A shall be extended for an additional 20 years from the date of filing of the motion to extend. Additional extensions may be granted upon the same procedure, subject in each case to the recording provisions prescribed in § 8.01-458. This extension procedure is subject to the exception that if the action is against a personal representative of a decedent, the motion shall be within two years from the date of his qualification, the extension may be for only two years from the time of the filing of the motion, and there may be only one such extension.

C. No suit shall be brought to enforce the lien of any judgment, including judgments in favor of the Commonwealth, upon which the right to issue an execution or bring an action is barred by other subsections of this section, nor shall any suit be brought to enforce the lien of any judgment against the lands which have been conveyed by the judgment debtor to a grantee for value, unless the same be brought within 10 years from the due recordation of the deed from such judgment debtor to such grantee and unless a notice of lis pendens shall have been recorded in the manner provided by § 8.01-268 before the expiration of such 10-year period.

D. In computing the time, any time during which the right to sue out execution on the judgment is suspended by the terms thereof, or by legal process, shall be omitted. Sections 8.01-230 et seq., 8.01-247 and 8.01-256 shall apply to the right to bring such action in like manner as to any right.

E. The provisions of this section apply to judgments obtained after June 29, 1948, and to judgments obtained prior to such date which are not then barred by the statute of limitations, but nothing herein shall have the effect of reducing the time for enforcement of any judgment the limitation upon which has been extended prior to such date by compliance with the provisions of law theretofore in effect.

F. This section shall not be construed to impair the right of subrogation to which any person may become entitled while the lien is in force, provided he institutes proceedings to enforce such right within five years after the same accrued, nor shall the lien of a judgment be impaired by the recovery of another judgment thereon, or by a forthcoming bond taken on an execution thereon, such bond having the force of a judgment.

G. Limitations on enforcement of judgments entered in the general district courts shall be governed by § 16.1-94.1, unless an abstract of such judgment is docketed in the judgment book of a circuit court. Upon the docketing of such judgment, the limitation for the enforcement of a district court judgment is the same as for a judgment of the circuit court.

Code 1950, §§ 8-393, 8-394, 8-396, 8-397; 1956, c. 512; 1958, c. 221; 1960, c. 274; 1977, c. 617; 1983, c. 499; 2002, c. 394; 2005, cc. 139, 203.



§ 8.01-252. Repealed

Repealed by Acts 2005, cc. 139, 203.



§ 8.01-253. Limitation of suits to avoid voluntary conveyances, etc

No gift, conveyance, assignment, transfer, or charge, which is not on consideration deemed valuable in law, or which is upon consideration of marriage, shall be avoided in whole or in part for that cause only, unless within five years from its recordation, and if not so recorded within five years from the time the same was or should have been discovered, suit be brought for that purpose, or the subject thereof, or some part of it, be distrained or levied on by or at the suit of a creditor, as to whom such gift, conveyance, assignment, transfer, or charge, is declared to be void by § 55-81.

Code 1950, § 8-19; 1977, c. 617.



§ 8.01-254. Limitation on enforcement of bequests and legacies

Wherever by any will, the testator devises any real estate to some person and requires such person to pay some other person a specified sum of money, or provides a legacy for some person which constitutes a charge against the real estate of the testator, or any part thereof, no suit or action shall be brought to subject such real estate to the payment of such specified sum of money or such legacy, as the case may be, after twenty years from the time when the same shall have been payable, and if the will specifies no time for the payment thereof, it shall be deemed to have been payable immediately upon death of the testator.

Code 1950, § 8-21; 1977, c. 617.



§ 8.01-255. Time for presenting claim against Commonwealth

Any pecuniary claim authorized to be presented under §§ 2.2-814 and 2.2-815 shall be barred unless presented in writing to the comptroller or other authorized person no later than five years after the right to such claim shall arise. If such claim be not thus barred, any action thereon against the Commonwealth must be brought no later than three years after disallowance of such claim in whole or in part.

Code 1950, § 8-752; 1966, c. 452; 1977, c. 617.



§ 8.01-255.1. Limitation of action for breach of condition subsequent or termination of determinable fee simple estate

No person shall commence an action for the recovery of lands, nor make an entry thereon, by reason of a breach of a condition subsequent, or by reason of the termination of an estate of fee simple determinable, unless the action is commenced or entry is made within ten years after breach of the condition or within ten years from the time when the estate of fee simple determinable has been terminated. Where there has been a breach of a condition subsequent or termination of an estate fee simple determinable which occurred prior to July 1, 1965, recovery of the lands, or an entry may be made thereon by the owner of a right of entry or possibility of reverter, by July 1, 1977. Possession of land after breach of a condition subsequent or after termination of an estate of fee simple determinable shall be deemed adverse and hostile from the first breach of a condition subsequent or from the occurrence of the event terminating an estate of fee simple determinable.

Code 1950, § 8-5.1; 1975, c. 136; 1977, c. 617.



§ 8.01-255.2. Limitation on motion for new execution after loss of property sold under indemnity bond

A motion made pursuant to § 8.01-476 shall be made within five years after the right to make the same shall have accrued.

Code 1950, § 8-408; 1977, c. 617.



§ 8.01-256. As to rights and remedies existing when this chapter takes effect

No action, suit, scire facias, or other proceeding which is pending before October 1, 1977, shall be barred by this chapter, and any action, suit, scire facias or other proceeding so pending shall be subject to the same limitation, if any, which would have been applied if this chapter had not been enacted. If a cause of action, as to which no action, suit, scire facias, or other proceeding is pending, exists before October 1, 1977, then this chapter shall not apply and the limitation as to such cause of action shall be the same, if any, as would apply had this chapter not been enacted. Any new limitation period imposed by this chapter, where no limitation previously existed or which is different from the limitation existing before this chapter was enacted, shall apply only to causes or rights of action accruing on or after October 1, 1977.

Code 1950, § 8-37; 1977, c. 617.



§ 8.01-257. Venue generally

It is the intent of this chapter that every action shall be commenced and tried in a forum convenient to the parties and witnesses, where justice can be administered without prejudice or delay. Except where specifically provided otherwise, whenever the word "action(s)" is used in this chapter, it shall mean all actions at law, suits in equity, and statutory proceedings, whether in circuit courts or district courts.

1977, c. 617.



§ 8.01-258. Venue not jurisdictional

The provisions of this chapter relate to venue -- the place of trial -- and are not jurisdictional. No order, judgment, or decree shall be voidable, avoided, or subject to collateral attack solely on the ground that there was improper venue; however, nothing herein shall affect the right to appeal an error of court concerning venue.

1977, c. 617.



§ 8.01-259. Application

Nothing in this chapter shall apply to venue in the following proceedings:

(1), (2) [Repealed.]

(3) Habeas corpus;

(4) Tax proceedings, other than those in Title 58.1;

(5) Juvenile and domestic relations district courts proceedings concerning children; or

(6) [Repealed.]

(7) Adoptions.

(8) [Repealed.]

In all other actions, venue shall be in accordance with the provisions of this chapter, and, with respect to such actions, in case of conflict between the provisions of this chapter and other provisions outside this chapter relating to venue, all such other provisions are hereby superseded.

1977, c. 617; 1987, c. 567; 1989, c. 556 .



§ 8.01-260. Proper venue; preferred forum in certain actions; permissible forums for other actions

Except for those actions expressly excluded from the operation of this chapter, and subject to the provisions of §§ 8.01-264 and 8.01-265, the venue for any action shall be deemed proper only if laid in accordance with the provisions of §§ 8.01-261 and 8.01-262.

1977, c. 617.



§ 8.01-261. Category A or preferred venue

In the actions listed in this section, the forums enumerated shall be deemed preferred places of venue and may be referred to as "Category A" in this title. Venue laid in any other forum shall be subject to objection; however, if more than one preferred place of venue applies, any such place shall be a proper forum. The following forums are designated as places of preferred venue for the action specified:

1. In actions for review of, appeal from, or enforcement of state administrative regulations, decisions, or other orders:

a. If the moving or aggrieved party is other than the Commonwealth or an agency thereof, then the county or city wherein such party:

(1) Resides;

(2) Regularly or systematically conducts affairs or business activity; or

(3) Wherein such party's property affected by the administrative action is located.

b. If the moving or aggrieved party is the Commonwealth or an agency thereof, then the county or city wherein the respondent or a party defendant:

(1) Resides;

(2) Regularly or systematically conducts affairs or business activity; or

(3) Has any property affected by the administrative action.

c. If subdivisions 1 a and 1 b do not apply, then the county or city wherein the alleged violation of the administrative regulation, decision, or other order occurred.

2. Except as provided in subdivision 1 of this section, where the action is against one or more officers of the Commonwealth in an official capacity, the county or city where any such person has his official office.

3. The county or city wherein the subject land, or a part thereof, is situated in the following actions:

a. To recover or partition land;

b. To subject land to a debt;

c. To sell, lease, or encumber the land of persons under disabilities;

d. [Repealed.]

e. To sell wastelands;

f. To establish boundaries;

g. For unlawful entry or detainer;

h. For ejectment; or

i. To remove clouds on title.

4. [Reserved.]

5. In actions for writs of mandamus, prohibition, or certiorari, except such as may be issued by the Supreme Court, the county or city wherein is the record or proceeding to which the writ relates.

6. In actions on bonds required for public contract, the county or city in which the public project, or any part thereof, is situated.

7. In actions to impeach or establish a will, the county or city wherein the will was probated, or, if not probated at the time of the action, where the will may be properly offered for probate.

8., 9. [Repealed.]

10. In actions on any contract between a transportation district and a component government, any county or city any part of which is within such transportation district.

11. In attachments,

a. With reference to the principal defendant and those liable with or to him, venue shall be determined as if the principal defendant were the sole defendant; or

b. In the county or city in which the principal defendant has estate or has debts owing to him.

12. [Repealed.]

13. a. In any action for the collection of state, county, or municipal taxes, any one of the following counties or cities shall be deemed preferred places of venue:

(1) Wherein the taxpayer resides;

(2) Wherein the taxpayer owns real or personal property;

(3) Wherein the taxpayer has a registered office, or regularly or systematically conducts business; or

(4) In case of withdrawal from the Commonwealth by a delinquent taxpayer, wherein venue was proper at the time the taxes in question were assessed or at the time of such withdrawal.

b. In any action for the correction of an erroneous assessment of state taxes and tax refunds, any one of the following counties or cities shall be deemed preferred places of venue:

(1) Wherein the taxpayer resides;

(2) Wherein the taxpayer has a registered office or regularly or systematically conducts business;

(3) Wherein the taxpayer's real or personal property involved in such a proceeding is located; or

(4) The Circuit Court of the City of Richmond.

14. In proceedings by writ of quo warranto:

a. The city or county wherein any of the defendants reside;

b. If the defendant is a corporation, the city or county where its registered office is or where its mayor, rector, president, or other chief officer resides; or

c. If there is no officer or none of the defendants reside in the Commonwealth, venue shall be in the City of Richmond.

15. In proceedings to award an injunction:

a. To any judgment or judicial proceeding of a circuit court, venue shall be in the court in the county or city in which the judgment was rendered or such proceeding is pending;

b. To any judgment or judicial proceeding of a district court, venue shall be in the circuit court of the county or city in which the judgment was rendered or such proceeding is pending; or

c. To any other act or proceeding, venue shall be in the circuit court of the county or city in which the act is to be done, or being done, or is apprehended to be done or the proceeding is pending.

16. [Repealed.]

17. In disbarment or suspension proceedings against any attorney-at-law, in the county or city where the defendant:

a. Resides;

b. Has his principal office or place of practice when the proceeding is commenced;

c. Resided or had such principal office or place of practice when any misconduct complained of occurred; or

d. Has any pending case as to which any misconduct took place.

18. In actions under the Virginia Tort Claims Act, Article 18.1 (§ 8.01-195.1 et seq.) of Chapter 3 of this title:

a. The county or city where the claimant resides;

b. The county or city where the act or omission complained of occurred; or

c. If the claimant resides outside the Commonwealth and the act or omission complained of occurred outside the Commonwealth, the City of Richmond.

19. In suits for annulment, affirmance, or divorce, the county or city in which the parties last cohabited, or at the option of the plaintiff, in the county or city in which the defendant resides, if a resident of this Commonwealth, and in cases in which an order of publication may be issued against the defendant under § 8.01-316, venue may also be in the county or city in which the plaintiff resides.

20. In distress actions, in the county or city when the premises yielding the rent, or some part thereof, may be or where goods liable to distress may be found.

1977, c. 617; 1978, c. 334; 1979, c. 331; 1985, c. 433; 1987, c. 567; 1988, c. 766; 1989, c. 556; 1990, c. 831; 1993, c. 841 .



§ 8.01-262. Category B or permissible venue

In any actions to which this chapter applies except those actions enumerated in Category A where preferred venue is specified, one or more of the following counties or cities shall be permissible forums, such forums being sometimes referred to as "Category B" in this title:

1. Wherein the defendant resides or has his principal place of employment or, if the defendant is not an individual, wherein its principal office or principal place of business is located;

2. Wherein the defendant has a registered office, has appointed an agent to receive process, or such agent has been appointed by operation of the law; or, in case of withdrawal from the Commonwealth by such defendant, wherein venue herein was proper at the time of such withdrawal;

3. Provided there exists any practical nexus to the forum including, but not limited to, the location of fact witnesses, plaintiffs, or other evidence to the action, wherein the defendant regularly conducts substantial business activity, or in the case of withdrawal from the Commonwealth by such defendant, wherein venue herein was proper at the time of such withdrawal;

4. Wherein the cause of action, or any part thereof, arose;

5. In actions to recover or partition personal property, whether tangible or intangible, the county or city:

a. Wherein such property is physically located; or

b. Wherein the evidence of such property is located;

c. And if subdivisions a and b do not apply, wherein the plaintiff resides.

6. In actions against a fiduciary as defined in § 8.01-2 appointed under court authority, the county or city wherein such fiduciary qualified;

7. In actions for improper message transmission or misdelivery wherein the message was transmitted or delivered or wherein the message was accepted for delivery or was misdelivered;

8. In actions arising based on delivery of goods, wherein the goods were received;

9. If there is no other forum available in subdivisions 1 through 8 of this category, then the county or city where the defendant has property or debts owing to him subject to seizure by any civil process; or

10. Wherein any of the plaintiffs reside if (i) all of the defendants are unknown or are nonresidents of the Commonwealth or if (ii) there is no other forum available under any other provisions of § 8.01-261 or this section.

1977, c. 617; 1978, c. 414; 1979, c. 331; 1985, c. 213; 1999, c. 73; 2004, c. 979; 2013, cc. 71, 103.



§ 8.01-262.1. Place for bringing action under a contract related to construction

A. Where a party whose principal place of business is in the Commonwealth enters into a contract on or after July 1, 1997, to design, manage construction of, construct, alter, repair, maintain, move, demolish, or excavate, or supply goods, equipment, or materials for the construction, alteration, repair, maintenance, movement, demolition, or excavation of a building, structure, appurtenance, road, bridge, or tunnel which is physically located in the Commonwealth, any cause of action arising under such contract may be brought in the jurisdiction where the construction project is located, or such other jurisdiction where the venue is proper under the provisions of this chapter. Any provision in the contract mandating that such action be brought in a location outside the Commonwealth shall be unenforceable.

B. The forum for any arbitration proceedings required in such a contract entered into on or after July 1, 1991, shall be in this Commonwealth. If the contract provides for arbitration proceedings outside the Commonwealth, such provision is unenforceable and arbitration proceedings shall be in the county or city where the work is to be performed, unless the parties agree to conduct the proceedings elsewhere within the Commonwealth. The enforceability of the remaining provisions of the arbitration agreement and the method of selecting a forum for the conduct of the arbitration proceedings are as provided in this Code, the Federal Arbitration Act, and any applicable rules of arbitration.

1991, c. 489; 1997, c. 424; 1999, c. 130.



§ 8.01-263. Multiple parties

In actions involving multiple parties, venue shall not be subject to objection:

1. If one or more of the parties is entitled to preferred venue, and such action is commenced in any such forum; provided that in any action where there are one or more residents and one or more nonresidents or parties unknown, venue shall be proper (preferred or permissible, as the case may be) as to at least one resident defendant;

2. In all other cases, if the venue is proper as to any party.

1977, c. 617.



§ 8.01-264. Venue improperly laid; objection

A. Venue laid in forums other than those designated by this chapter shall be subject to objection, but no action shall be dismissed solely on the basis of venue if there be a forum in the Commonwealth where venue is proper. In actions where venue is subject to objection, the action may nevertheless be tried where it is commenced, and the venue irregularity shall be deemed to have been waived unless the defendant objects to venue by motion filed, as to actions in circuit courts, within twenty-one days after service of process commencing the action, or within the period of any extension of time for filing responsive pleadings fixed by order of the court. As to actions in general district courts, a motion objecting to venue, which may be in the form of a letter or other written communication, shall be filed with or received by the court on or before the day of trial. Waiver by any defendant shall not constitute waiver for any other defendant entitled to object to venue. Such motion shall set forth where the defendant believes venue to be proper, may be in writing, and shall be promptly heard by the court upon reasonable notice by any party. The court shall hear the motion only on the basis of the action as commenced against the original defendant and not on the basis of subsequent joinder or intervention of any other party. If such motion is sustained, the court shall order the venue transferred to a proper forum under the appropriate provisions of §§ 8.01-195.4, 8.01-260, 8.01-261 and 8.01-262 and shall so notify each party.

B. In the event a party defendant whose presence created venue is dismissed after the parties are at issue, then the remaining parties defendant may object to venue within ten days after such dismissal if the remaining defendants can demonstrate that the dismissed defendant was not properly joined or was added as a party defendant for the purpose of creating venue. However, nothing in this section shall impair the right of the court under § 8.01-265 to retain the action for trial on motion of a plaintiff and for good cause shown.

C. The initial pleading, in any action brought in a general district court, shall inform the defendant of his right to object to venue if the action is brought in any forum other than that specified in §§ 8.01-261, 8.01-262, or § 8.01-263. The information to the defendant shall be stated in clear, nontechnical language reasonably calculated to accomplish the purpose of this subsection.

D. Where a suit described in subdivision 19 of § 8.01-261 is filed in a venue that is not described therein, the court, on its own motion and upon notice to all parties, may transfer the suit to a venue described in such subdivision provided the transfer is implemented within sixty days after service of process upon all parties.

1977, c. 617; 1982, c. 601; 1985, cc. 433, 492; 1986, cc. 396, 403; 1987, c. 709; 1991, c. 692 .



§ 8.01-265. Change of venue by court

In addition to the provisions of § 8.01-264 and notwithstanding the provisions of §§ 8.01-195.4, 8.01-260, 8.01-261 and 8.01-262, the court wherein an action is commenced may, upon motion by any party and for good cause shown, (i) dismiss an action brought by a person who is not a resident of the Commonwealth without prejudice under such conditions as the court deems appropriate if the cause of action arose outside of the Commonwealth and if the court determines that a more convenient forum which has jurisdiction over all parties is available in a jurisdiction other than the Commonwealth or (ii) transfer the action to any fair and convenient forum having jurisdiction within the Commonwealth. Such conditions as the court deems appropriate shall include, but not be limited to, a requirement that the defendant agree not to assert the statute of limitations as a defense if the action is brought in a more convenient forum within a time specified by the court. The court, on motion of any party and for good cause shown, may retain the action for trial. Except by agreement of all parties, no action enumerated in Category A, § 8.01-261, shall be transferred to or retained by a forum not enumerated in such category. Good cause shall be deemed to include, but not to be limited to, the agreement of the parties or the avoidance of substantial inconvenience to the parties or the witnesses, or complying with the law of any other state or the United States.

The provisions of (i) of this section shall not apply to causes of action which accrue under § 8.01-249(4) .

Code 1950, §§ 8-38, 8-157, 8-158; 1950, p. 78; 1954, c. 660; 1956, c. 432; 1956, Ex. Sess., c. 11; 1960, c. 569; 1964, c. 502; 1968, c. 386; 1977, c. 617; 1979, c. 662; 1982, c. 601; 1991, c. 530; 2007, c. 105.



§ 8.01-266. Costs

In any action which is transferred or retained for trial pursuant to this chapter, the court in which the action is initially brought may award an amount necessary to compensate a party for such inconvenience, expense, and delay as he may have been caused by the commencement of the suit in a forum to which an objection, pursuant to § 8.01-264, is sustained or by the bringing of a frivolous motion to transfer. In addition, the court may award those attorney's fees deemed just and reasonable which are occasioned by such commencement of a suit or by such motion to transfer. The awarding of such costs by the transferor court shall not preclude the assessment of costs by the clerk of the transferee court.

1977, c. 617; 1994, c. 32.



§ 8.01-267. Discretion of judge

Both the decision of the court transferring or refusing to transfer an action under § 8.01-265 and the decision of the court as to amount of costs awarded under § 8.01-266 shall be within the sound discretion of the trial judge. However, nothing herein shall affect the right to assign as error a court's decision concerning venue.

1977, c. 617.



§ 8.01-267.1. Standards governing consolidation, etc., and transfer

On motion of any party, a circuit court may enter an order joining, coordinating, consolidating or transferring civil actions as provided in this chapter upon finding that:

1. Separate civil actions brought by six or more plaintiffs involve common questions of law or fact and arise out of the same transaction, occurrence or series of transactions or occurrences;

2. The common questions of law or fact predominate and are significant to the actions; and

3. The order (i) will promote the ends of justice and the just and efficient conduct and disposition of the actions, and (ii) is consistent with each party's right to due process of law, and (iii) does not prejudice each individual party's right to a fair and impartial resolution of each action.

Factors to be considered by the court include, but are not limited to, (i) the nature of the common questions of law or fact; (ii) the convenience of the parties, witnesses and counsel; (iii) the relative stages of the actions and the work of counsel; (iv) the efficient utilization of judicial facilities and personnel; (v) the calendar of the courts; (vi) the likelihood and disadvantages of duplicative and inconsistent rulings, orders or judgments; (vii) the likelihood of prompt settlement of the actions without the entry of the order; and (viii) as to joint trials by jury, the likelihood of prejudice or confusion.

The court may organize and manage the combined litigation and enter further orders consistent with the right of each party to a fair trial as may be appropriate to avoid unnecessary costs, duplicative litigation or delay and to assure fair and efficient conduct and resolution of the litigation, including but not limited to orders which organize the parties into groups with like interest; appoint counsel to have lead responsibility for certain matters; allocate costs and fees to separate issues into common questions that require treatment on a consolidated basis and individual cases that do not; and to stay discovery on the issues that are not consolidated.

1995, c. 555.



§ 8.01-267.2. When actions pending in same court

For purposes of this chapter, actions shall be considered pending in the same circuit court when they have been (i) filed in that court, regardless of whether the defendant has been served with process, or (ii) properly transferred to that court.

1995, c. 555.



§ 8.01-267.3. Consolidation and other combined proceedings

On motion of any party, a circuit court in which separate civil actions are pending which were brought by six or more plaintiffs may enter an order coordinating, consolidating or joining any or all of the proceedings in the actions upon making the findings required by § 8.01-267.1. The order may provide for any or all of the following:

1. Coordinated or consolidated pretrial proceedings;

2. A joint hearing or, if requested by any party, trial by jury with respect to any or all common questions at issue in the actions; or

3. Consolidation of the actions.

1995, c. 555.



§ 8.01-267.4. Transfer

A. Whenever there are pending in different circuit courts of the Commonwealth civil actions brought by six or more plaintiffs which involve common issues of law or fact and arise out of the same transaction, occurrence or the same series of transactions or occurrences, any party may apply to a panel of circuit court judges designated by the Supreme Court for an order of transfer. Upon such application and upon making the findings required by § 8.01-267.1, the panel may order some or all of the actions transferred to a circuit court in which one or more of the actions are pending for purposes of coordinated or consolidated pretrial proceedings. The circuit court to which actions are transferred may enter further orders as provided in § 8.01-267.3. Any subsequent application for further transfer shall be made to the circuit court to which the actions were transferred. Upon completion of pretrial proceedings and any joint hearings or trials, the circuit court may remand the actions to the circuit courts in which they were originally filed or may retain them for final disposition.

B. Any party who files an application for transfer shall at the same time give notice of such application to all parties and to the clerk of each circuit court in which an action that is the subject of the application is pending. Upon receipt of the notice, a circuit court shall not enter any further orders under § 8.01-267.3 until after the panel has entered an order granting or denying an application for transfer pursuant to subsection A.

1995, c. 555.



§ 8.01-267.5. Joinder and severance

Six or more parties may be joined initially as plaintiffs in a single action if their claims involve common issues of fact and arise out of the same transaction or occurrence or the same series of transactions or occurrences. On motion of a defendant, the actions so joined shall be severed unless the court finds that the claims of the plaintiffs were ones which, if they had been filed separately, would have met the standards of § 8.01-267.1 and would have been consolidated under § 8.01-267.3. If the court orders severance, the claims may proceed separately upon payment of any appropriate filing fees due in the separate circuit courts within sixty days of entry of the order. The date of the original filing shall be the date of filing for each of the severed actions for purposes of applying the statutes of limitations.

1995, c. 555.



§ 8.01-267.6. Separate trials; special interrogatories

In any combined action under this chapter, the court, on motion of any party, may order separate or bifurcated trials of any one or more claims, cross-claims, counterclaims, third-party claims, or separate issues, always preserving the right of trial by jury.

Additionally, the court may submit special interrogatories to the jury to resolve specific issues of fact.

1995, c. 555.



§ 8.01-267.7. Later-filed actions

Later-filed actions may be joined with ongoing litigation in accordance with the procedures of § 8.01-267.3 or § 8.01-267.4 and the standards of § 8.01-267.1. Parties in later-filed actions joined with on-going multiple claimant litigation may, in the discretion of the court, be bound to prior proceedings but only to the extent permitted by law and only to the extent that the court finds that the interests of such parties were adequately and fairly represented. Consistent with the language of this section and the standards of § 8.01-267.1, the parties may utilize all prior discovery taken by any party in on-going multiple party litigation as if the parties in the later-filed actions had been parties at the time the discovery was taken. On motion of any party or by the person from whom discovery is sought, the court may limit or prohibit discovery by parties in later-filed actions if the court finds that the matters on which the discovery is sought have been covered adequately by prior discovery.

1995, c. 555.



§ 8.01-267.8. Interlocutory appeal

A. The Supreme Court or the Court of Appeals, in its discretion, may permit an appeal to be taken from an order of a circuit court although the order is not a final order where the circuit court has ordered a consolidated trial of claims joined or consolidated pursuant to this chapter.

B. The Supreme Court or the Court of Appeals, in its discretion, may permit an appeal to be taken from any other order of a circuit court in an action combined pursuant to this chapter although the order is not a final order provided the written order of the circuit court states that the order involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of the litigation.

C. Application for an appeal pursuant to this section shall be made within ten days after the entry of the order and shall not stay proceedings in the circuit court unless the circuit court or the appellate court shall so order.

1995, c. 555.



§ 8.01-267.9. Effect on other law

The procedures set out in this chapter are in addition to procedures otherwise available by statute, rule or common law and do not limit in any way the availability of such procedures, but shall not apply to any action against a manufacturer or supplier of asbestos or product for industrial use that contains asbestos to which the provisions of § 8.01-374.1 may apply.

1995, c. 555.



§ 8.01-268. When and how docketed and indexed

A. No lis pendens or attachment shall bind or affect a subsequent bona fide purchaser of real or personal estate for valuable consideration and without actual notice of such lis pendens or attachment, until and except from the time a memorandum setting forth the title of the cause or attachment, the general object thereof, the court wherein it is pending, the amount of the claim asserted by the plaintiff, a description of the property, the name of the person whose estate is intended to be affected thereby, and in an action to enforce a zoning ordinance a description of the alleged violation, shall be admitted to record in the clerk's office of the circuit court of the county or the city wherein the property is located; or if it be in that part of the City of Richmond lying north of the south bank of the James River and including the islands in such river, in the clerk's office of the Circuit Court, Division I, of such city, or if it be in the part of the City of Richmond lying south of the south bank of the James River, in the clerk's office of the Circuit Court, Division II, of such city. Clerks of circuit courts are authorized and directed to admit to record memoranda of lis pendens or attachment for actions pending in any court of this Commonwealth, or in any other state, federal, or territorial court. The provisions of this section shall not be construed to mean that any such memoranda heretofore recorded are not properly of record. Such memorandum shall not be deemed to have been recorded unless and until indexed as required by law. A memorandum of lis pendens admitted to record in an action to enforce a zoning ordinance shall expire after 180 days.

B. No memorandum of lis pendens shall be filed unless the action on which the lis pendens is based seeks to establish an interest by the filing party in the real property described in the memorandum, or unless the action on which the lis pendens is based seeks to enforce a zoning ordinance.

Code 1950, § 8-142; 1973, c. 544; 1976, c. 178; 1977, c. 617; 1988, c. 503; 2008, cc. 60, 204.



§ 8.01-269. Dismissal or satisfaction of same

If such attachment or lis pendens is quashed or dismissed or such cause is dismissed, or judgment or final decree in such attachment or cause is for the defendant or defendants, the court shall direct in its order (i) that the names of all interested parties thereto, as found in the recorded attachment or lis pendens be listed for the clerk, and (ii) that the attachment or lis pendens be released and, the court may, in an appropriate case, impose sanctions as provided in § 8.01-271.1. It shall then become the duty of the clerk in whose office such attachment or lis pendens is recorded to record the order in the order book together with a separate instrument or order releasing such lien and referencing the deed book and page where the original lien is recorded. However, in any case in which an appeal or writ of error from such judgment or decree or dismissal would lie, the clerk shall not record the order or make the entry until after the expiration of the time in which such appeal or writ of error may be applied for, or if applied for after refusal thereof, or if granted, after final judgment or decree is entered by the appellate court.

In any case in which the debt for which such attachment is issued, or suit is brought and notice of lis pendens recorded is satisfied by payment, it shall be the duty of the creditor, within 10 days after payment of same, to provide the clerk with a separate instrument or order for recordation releasing such lis pendens and referencing the order book and page where the original lis pendens is recorded.

Code 1950, § 8-143; 1962, c. 589; 1977, c. 617; 1985, c. 310; 1986, c. 278; 1989, c. 450; 2014, c. 330.



§ 8.01-270. Repealed

Repealed by Acts 2005, c. 681, cl. 2, effective January 1, 2006.



§ 8.01-271. Compliance with Rules of Supreme Court

Subject to the provisions of this title, pleadings shall be in accordance with Rules of the Supreme Court.

1977, c. 617.



§ 8.01-271.01. Electronic filings in civil actions in circuit court

Electronic filings in civil actions and proceedings in the circuit court shall be governed by Article 4.1 (§ 17.1-258.2 et. seq.) of Chapter 2 of Title 17.1 and applicable Rules of the Supreme Court of Virginia.

2010, cc. 717, 760.



§ 8.01-271.1. Signing of pleadings, motions, and other papers; oral motions; sanctions

Except as otherwise provided in §§ 16.1-260 and 63.2-1901, every pleading, written motion, and other paper of a party represented by an attorney shall be signed by at least one attorney of record in his individual name, and the attorney's address shall be stated on the first pleading filed by that attorney in the action. A party who is not represented by an attorney, including a person confined in a state or local correctional facility proceeding pro se, shall sign his pleading, motion, or other paper and state his address.

The signature of an attorney or party constitutes a certificate by him that (i) he has read the pleading, motion, or other paper, (ii) to the best of his knowledge, information and belief, formed after reasonable inquiry, it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and (iii) it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation. If a pleading, written motion, or other paper is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant.

An oral motion made by an attorney or party in any court of the Commonwealth constitutes a representation by him that (i) to the best of his knowledge, information and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification or reversal of existing law, and (ii) it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.

If a pleading, motion, or other paper is signed or made in violation of this rule, the court, upon motion or upon its own initiative, shall impose upon the person who signed the paper or made the motion, a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the pleading, motion, or other paper or making of the motion, including a reasonable attorney's fee.

1987, cc. 259, 682; 1998, c. 596; 2008, cc. 136, 845.



§ 8.01-272. Pleading several matters; joining tort and contract claims; separate trial in discretion of court; counterclaims

In any civil action, a party may plead as many matters, whether of law or fact, as he shall think necessary. A party may join a claim in tort with one in contract provided that all claims so joined arise out of the same transaction or occurrence. The court, in its discretion, may order a separate trial for any claim. Any counterclaim shall be governed by the Rules of the Supreme Court of Virginia.

Code 1950, § 8-134; 1954, c. 333; 1977, c. 617; 1979, c. 367; 2005, c. 681.



§ 8.01-273. Demurrer; form; grounds to be stated; amendment

A. In any suit in equity or action at law, the contention that a pleading does not state a cause of action or that such pleading fails to state facts upon which the relief demanded can be granted may be made by demurrer. All demurrers shall be in writing and shall state specifically the grounds on which the demurrant concludes that the pleading is insufficient at law. No grounds other than those stated specifically in the demurrer shall be considered by the court. A demurrer may be amended as other pleadings are amended.

B. Wherever a demurrer to any pleading has been sustained, and as a result thereof the demurree has amended his pleading, he shall not be deemed to have waived his right to stand upon his pleading before the amendment, provided the order of the court shows that he objected to the ruling of the court sustaining the demurrer. On any appeal of such a case the demurree may insist upon his original pleading, and if the same be held to be good, he shall not be prejudiced by having made the amendment.

Code 1950, §§ 8-99, 8-120; 1954, c. 333; 1977, c. 617.



§ 8.01-273.1. Motion for judgment; motion to refer; Virginia Birth-Related Neurological Injury Compensation Act

A. In any civil action, where a party, who is a participating hospital or physician as defined in § 38.2-5001, moves to refer a cause of action to the Workers' Compensation Commission for the purposes of determining whether the cause of action satisfies the requirements of the Virginia Birth-Related Neurological Injury Compensation Act (§ 38.2-5000 et seq.), the court shall forward the motion to refer together with a copy of the motion for judgment to the Commission and stay all proceedings on the cause of action pending an award and notification by the Commission of its disposition; provided, however, that the motion to refer the cause of action to the Workers' Compensation Commission shall be filed no later than 120 days after the date of filing a grounds of defense by the party seeking the referral.

B. Upon entry of the order of referral by the court, the clerk of the circuit court shall file with the Workers' Compensation Commission within thirty days a copy of the motion for judgment and the responsive pleadings of all the parties to the action. The clerk shall copy all counsel of record in the civil action on the transmittal letter accompanying the materials being filed with the Workers' Compensation Commission. All parties to the civil action shall be entitled to participate before the Commission upon filing a notice of appearance with the Clerk of the Commission within twenty-one days after receipt of the transmittal letter to the clerk of the circuit court. Notwithstanding the provisions of § 32.1-127.1:03, the moving party shall provide the Commission with an original and five copies of the following: appropriate assessments, evaluations, and prognoses and such other records obtained during discovery and are reasonably necessary for the determination of whether the infant has suffered a birth-related neurological injury. The medical records and the pleadings referenced in this subsection shall constitute a petition as referenced in § 38.2-5004. The moving party shall be reimbursed for all copying costs upon entry of an award of benefits as referenced in § 38.2-5009.

1999, c. 822; 2000, c. 207.



§ 8.01-274. Motion to strike defensive pleading in equity and at law; exceptions abolished

Exceptions to answers for insufficiency are abolished. The test of the sufficiency of any defensive pleading in any suit in equity or action at law shall be made by a motion to strike; if found insufficient, but amendable, the court may allow amendment on terms. If a second pleading is adjudged insufficient, the court may enter such judgment or decree or take such other action that it deems appropriate.

Code 1950, § 8-122; 1954, c. 605; 1977, c. 617; 1978, c. 336.



§ 8.01-275. When action or suit not to abate for want of form; what defects not to be regarded

No action or suit shall abate for want of form where the motion for judgment or bill of complaint sets forth sufficient matter of substance for the court to proceed upon the merits of the cause. The court shall not regard any defect or imperfection in the pleading, whether it has been heretofore deemed mispleading or insufficient pleading or not, unless there be omitted something so essential to the action or defense that judgment, according to law and the very right of the cause, cannot be given.

Code 1950, §§ 8-102, 8-109; 1954, c. 333; 1977, c. 617.



§ 8.01-275.1. When service of process is timely

Service of process in an action or suit within twelve months of commencement of the action or suit against a defendant shall be timely as to that defendant. Service of process on a defendant more than twelve months after the suit or action was commenced shall be timely upon a finding by the court that the plaintiff exercised due diligence to have timely service made on the defendant.

1994, c. 519.



§ 8.01-276. Demurrer to evidence and plea in abatement abolished; motion to strike evidence and written motion, respectively, to be used in lieu thereof

Demurrers to the evidence and pleas in abatement are hereby abolished.

Any matter that heretofore could be reached by a demurrer to the evidence may hereafter be subject to a motion to strike the evidence.

Any defense heretofore required or permitted to be made by plea in abatement may be made by written motion stating specifically the relief demanded and the grounds therefor. Except when the ground of such motion is the lack of the court's jurisdiction over the person of an indispensable party, or of the subject matter of the litigation, such motion shall be made within the time prescribed by Rules of the Supreme Court.

If the motion challenges the venue of the action, the movant shall state therein why venue is improperly laid and what place or places within the Commonwealth would constitute proper venue for the action.

1977, c. 617.



§ 8.01-277. Defective process; motion to quash; untimely service; motion to dismiss

A. A person, upon whom process to answer any action has been served, may take advantage of any defect in the issuance, service or return thereof by a motion to quash filed prior to or simultaneously with the filing of any pleading to the merits. Upon sustaining the motion, the court may strike the proof of service or permit amendment of the process or its return as may seem just.

B. A person, upon whom process has not been served within one year of commencement of the action against him, may make a special appearance, which does not constitute a general appearance, to file a motion to dismiss. Upon finding that the plaintiff did not exercise due diligence to have timely service and sustaining the motion to dismiss, the court shall dismiss the action with prejudice. Upon finding that the plaintiff did exercise due diligence to have timely service and denying the motion to dismiss, the court shall require the person filing such motion to file a responsive pleading within 21 days of such ruling. Nothing herein shall prevent the plaintiff from filing a nonsuit under § 8.01-380 before the entry of an order granting a motion to dismiss pursuant to the provisions of this section. Nothing in this subsection shall pertain to cases involving asbestos.

Code 1950, § 8-118; 1954, c. 333; 1977, c. 617; 1994, c. 37; 2006, c. 151.



§ 8.01-277.1. Objections to personal jurisdiction or defective process; what constitutes waiver

A. Except as provided in § 8.01-277, a person waives any objection to personal jurisdiction or defective process if he engages in conduct related to adjudicating the merits of the case, including, but not limited to:

1. Filing a demurrer, plea in bar, answer, counterclaim, cross-claim, or third-party claim;

2. Conducting discovery, except as provided in subsection B;

3. Seeking a ruling on the merits of the case; or

4. Actively participating in proceedings related to determining the merits of the case.

B. A person does not waive any objection to personal jurisdiction or defective process if he engages in conduct unrelated to adjudicating the merits of the case, including, but not limited to:

1. Requesting or agreeing to an extension of time;

2. Agreeing to a scheduling order;

3. Conducting discovery authorized by the court related to adjudicating the objection;

4. Observing or attending proceedings in the case;

5. Filing a motion to transfer venue pursuant to § 8.01-264 when such motion is filed contemporaneously with the objection; or

6. Removing the case to federal court.

2011, c. 710.



§ 8.01-278. When plea of infancy not allowed; liability of infants for debts as traders; liability of infants on loans to defray expenses of education

A. If any minor now transacting business or who may hereafter transact business as a trader fails to disclose (i) by a sign in letters easy to be read, kept conspicuously posted at the place wherein such business is transacted and (ii) also by a notice published for two weeks in a newspaper meeting the requirements of § 8.01-324, the fact that he is a minor, all property, stock, and choses in action acquired or used in such business shall as to the creditors of any such person be liable for the debts of such person, and no plea of infancy shall be allowed.

B. If any minor shall procure a loan upon the representation in writing that the proceeds thereof are to be expended by such minor to defray any or all expenses incurred by reason of attendance at an institution of higher education, which has been approved by any regional accrediting association which is approved by the United States Office of Education, or by reason of attendance at any school eligible for the guarantee of the State Education Assistance Authority, such minor shall be liable for the repayment thereof as though he were an adult, and no plea of infancy shall be allowed.

Code 1950, §§ 8-135, 8-135.1; 1960, c. 78; 1970, c. 7; 1977, c. 617.



§ 8.01-279. When proof is unnecessary unless affidavit filed; handwriting; ownership; partnership or incorporation

A. Except as otherwise provided by § 8.3A-308, when any pleading alleges that any person made, endorsed, assigned, or accepted any writing, no proof of the handwriting shall be required, unless it be denied by an affidavit accompanying the plea putting it in issue.

B. When any pleading alleges that any person, partnership, corporation, or unincorporated association at a stated time, owned, operated, or controlled any property or instrumentality, no proof of the fact alleged shall be required unless an affidavit be filed with the pleading putting it in issue, denying specifically and with particularity that such property or instrumentality was, at the time alleged, so owned, operated, or controlled.

C. When parties sue or are sued as partners, and their names are set forth in the pleading, or when parties sue or are sued as a corporation, it shall not be necessary to prove the fact of the partnership or incorporation unless with the pleading which puts the matter in issue there be filed an affidavit denying such partnership or incorporation.

Code 1950, §§ 8-114 to 8-116; 1954, c. 333; 1958, c. 66; 1964, c. 219; 1977, c. 617.



§ 8.01-280. Pleadings may be sworn to before clerk; affidavit of belief sufficient

Any pleading to be filed in any court may be sworn to before the clerk or any officer authorized to administer oath thereof; and when an affidavit is required in support of any pleading or as a prerequisite to the issuance thereof, it shall be sufficient if the affiant swear that he believes it to be true.

Code 1950, § 8-131; 1977, c. 617.



§ 8.01-281. Pleading in alternative; separate trial on motion of party

A. A party asserting either a claim, counterclaim, cross-claim, or third-party claim or a defense may plead alternative facts and theories of recovery against alternative parties, provided that such claims, defenses, or demands for relief so joined arise out of the same transaction or occurrence. Such claim, counterclaim, cross-claim, or third-party claim may be for contribution, indemnity, subrogation, or contract, express or implied; it may be based on future potential liability, and it shall be no defense thereto that the party asserting such claim, counterclaim, cross-claim, or third-party claim has made no payment or otherwise discharged any claim as to him arising out of the transaction or occurrence.

B. The court may, upon motion of any party, order a separate trial of any claim, counterclaim, cross-claim, or third-party claim, and of any separate issue or of any number of such claims; however, in any action wherein a defendant files a third-party motion for judgment alleging that damages to the person or property of the plaintiff were caused by the negligence of the third-party defendant in the operation of a motor vehicle, the court shall, upon motion of the plaintiff made at least five days in advance of trial, order a separate trial of such third-party claim.

Code 1950, § 8-96.1; 1974, c. 355; 1977, c. 617; 1981, c. 426; 1983, c. 183.



§ 8.01-282. Motion to strike evidence

When a defendant moves the court to strike out all of the evidence, upon any grounds, and such motion is overruled by the court, such defendant shall not thereafter be precluded from introducing evidence in his behalf.

Code 1950, § 8-122.1; 1954, c. 605; 1977, c. 617; 2005, c. 681.



§ 8.01-283. Answer in equity proceeding

There shall be no requirement that a sworn answer in a proceeding on an equitable claim be rebutted by the testimony of two witnesses.

Code 1950, § 8-123; 1977, c. 617; 2005, c. 681.



§ 8.01-284. Repealed

Repealed by Acts 2005, c. 681, cl. 2, effective January 1, 2006.



§ 8.01-285. Definition of certain terms for purposes of this chapter; process, return, statutory agent

For the purposes of this chapter:

1. The term "process" shall be deemed to include notice;

2. The term "return" shall be deemed to include the term "proof of service";

3. The term "statutory agent" means the Commissioner of the Department of Motor Vehicles and the Secretary of the Commonwealth, and the successors of either, when appointed pursuant to law for the purpose of service of process on the nonresident defined in subdivision 2 of § 8.01-307; and

4. The term "person" includes an individual, his executor, administrator, or other personal representative, or a corporation, partnership, association or any other legal or commercial entity, whether or not a citizen or domiciliary of the Commonwealth and whether or not organized under the laws of the Commonwealth.

1977, c. 617; 1991, c. 672; 2005, c. 866.



§ 8.01-286. Forms of writs

Subject to the provisions of § 8.01-3, the Supreme Court may prescribe the forms of writs, and where no such prescription is made, the forms of writs shall be the same as heretofore used.

Code 1950, § 8-43; 1977, c. 617.



§ 8.01-286.1. Service of process; waiver, duty to save costs, request to waive, how served

A. In an action pending in general district court or circuit court, the plaintiff may notify a defendant of the commencement of the action and request that the defendant waive service of process as provided in subsection B. Any person subject to service as set forth in § 8.01-296, 8.01-299, §§ 8.01-301 through 8.01-306 or § 8.01-320, with the exception of the Secretary of the Commonwealth and the Clerk of the State Corporation Commission, who receives actual notice of an action in the manner provided in this section, has a duty to avoid any unnecessary costs of serving process.

B. The notice and request shall incorporate the request for waiver and shall:

1. Be in writing and shall be addressed directly to the defendant, if an individual, or else to an officer, director or registered agent authorized by appointment or law to receive service of process of a defendant subject to service under § 8.01-299, §§ 8.01-301 through 8.01-306 or § 8.01-320;

2. Be dispatched through first-class mail or other reliable means;

3. Be accompanied by a copy of the motion for judgment, bill of complaint or other such initial pleading and identify the court in which it has been filed;

4. Inform the defendant, by means of a form provided by Executive Secretary of the Supreme Court, of the consequences of compliance and failure to comply with the request;

5. Set forth the date on which the request is sent;

6. Allow the defendant a reasonable time to return the waiver, which shall be no more than 30 days from the date on which the request is sent, or 60 days from that date if the defendant's address is outside the Commonwealth; and

7. Provide the defendant with an extra copy of the notice and request, as well as a prepaid means of compliance in writing.

If a defendant fails to comply with a request for waiver made by a plaintiff, the court shall impose the costs subsequently incurred in effecting service on the defendant unless good cause for the failure is shown.

C. A defendant that, before being served with process, timely returns a waiver so requested is not required to serve a grounds of defense or other responsive pleading to the motion for judgment or other initial pleading until 60 days after the date on which the request for waiver of service was sent, or 90 days after that date if the defendant's address was outside the Commonwealth.

D. When the plaintiff files a waiver of service with the court, the action shall proceed as if a notice and motion for judgment or other initial pleading had been served at the time of filing the waiver, and no proof of service shall be required.

E. The costs to be imposed on a defendant for failure to comply with a request to waive service of a summons shall include the costs subsequently incurred in effecting service under § 8.01-299, §§ 8.01-301 through 8.01-306 or § 8.01-320, together with the costs, including reasonable attorneys' fees, of any motion required to collect the costs of service. This provision does not apply to the Commissioner of the Department of Motor Vehicles, the Secretary of the Commonwealth or the Clerk of the State Corporation Commission.

F. A defendant who waives service of process pursuant to this section does not thereby waive any objection to the venue or to the jurisdiction of the court over the person of that defendant, or to any other defense or objection other than objections based on inadequacy of process or service of process.

2005, c. 866; 2011, c. 766.



§ 8.01-287. How process to be served

Upon commencement of an action, process shall be served in the manner set forth in this chapter and by the Rules of the Supreme Court.

Code 1950, § 8-56; 1952, c. 77; 1954, c. 543; 1977, c. 617.



§ 8.01-288. Process received in time good though neither served nor accepted

Except for process commencing actions for divorce or annulment of marriage or other actions wherein service of process is specifically prescribed by statute, process which has reached the person to whom it is directed within the time prescribed by law, if any, shall be sufficient although not served or accepted as provided in this chapter.

Code 1950, § 8-53; 1977, c. 617; 1987, c. 594; 1988, c. 583.



§ 8.01-289. No service of process on Sunday; exceptions

No civil process shall be served on Sunday, except in cases of persons escaping out of custody, or where it is otherwise expressly provided by law.

Code 1950, § 8-4.2; 1977, c. 617.



§ 8.01-290. Plaintiffs required to furnish full name and last known address of defendants, etc

Upon the commencement of every action, the plaintiff shall furnish in writing to the clerk or other issuing officer the full name and last known address of each defendant and if unable to furnish such name and address, he shall furnish such salient facts as are calculated to identify with reasonable certainty such defendant. The clerk or other official whose function it is to issue any such process shall note in the record or in the papers the address or other identifying facts furnished. Failure to comply with the requirements of this section shall not affect the validity of any judgment.

Code 1950, § 8-46.1; 1962, c. 10; 1977, c. 617.



§ 8.01-291. Copies to be made

The clerk issuing any such process unless otherwise directed shall deliver or transmit therewith as many copies thereof as there are persons named therein on whom it is to be served.

Code 1950, § 8-57; 1977, c. 617.



§ 8.01-292. To whom process directed and where executed

Process from any court, whether original, mesne, or final, may be directed to the sheriff of, and may be executed in, any county, city, or town in the Commonwealth.

Code 1950, § 8-44; 1954, c. 333; 1977, c. 617.



§ 8.01-293. Authorization to serve process, capias or show cause order; execute writ of possession and levy upon property

A. The following persons are authorized to serve process:

1. The sheriff within such territorial bounds as described in § 8.01-295;

2. Any person of age 18 years or older and who is not a party or otherwise interested in the subject matter in controversy. However, in any case in which custody or visitation of a minor child or children is at issue and a summons is issued for the attendance and testimony of a teacher or other school personnel who is not a party to the proceeding, if such summons is served on school property, it shall be served only by a sheriff or his deputy; or

3. A private process server. For purposes of this section, "private process server" means any person 18 years of age or older and who is not a party or otherwise interested in the subject matter in controversy, and who charges a fee for service of process.

Whenever in this Code the term "officer" or "sheriff" is used to refer to persons authorized to make, return or do any other act relating to service of process, such term shall be deemed to refer to any person authorized by this section to serve process.

B. Notwithstanding any other provision of law (i) only a sheriff or high constable may execute an order or writ of possession for personal, real or mixed property, including an order or writ of possession arising out of an action in unlawful entry and detainer or ejectment; (ii) any sheriff, high constable or law-enforcement officer as defined in § 9.1-101 of the Code of Virginia may serve any capias or show cause order; and (iii) only a sheriff, the high constable for the City of Norfolk or Virginia Beach or a treasurer may levy upon property.

Code 1950, §§ 8-52, 8-54; 1954, c. 543; 1960, c. 16; 1968, c. 484; 1977, c. 617; 1981, c. 110; 1986, c. 275; 1996, cc. 501, 608; 1997, c. 820; 2002, c. 342; 2004, cc. 210, 588; 2011, c. 766.



§ 8.01-294. Sheriff to get from clerk's office process and other papers; return of papers; effect of late return

Every sheriff who attends a court shall, every day when the clerk's office is open for business, go to such office and receive all process, and other papers to be served by him, and give receipts therefor, unless he has received notice from a regular employee of the clerk's office that there are no such papers requiring service and shall return all papers within 72 hours of service, except when such returns would be due on a Saturday, Sunday, or legal holiday. In such case, the return is due on the next day following such Saturday, Sunday, or legal holiday.

Failure to make return of service of process by anyone authorized to serve process under § 8.01-293 within the time specified in this section shall not invalidate any service of process or any judgment based thereon. In the event a late return prejudices a party or interferes with the court's administration of a case, the court may, in its discretion, continue the case, require additional or substitute service of process, or take such other action or enter such order as the court deems appropriate under the circumstances.

Code 1950, § 8-49; 1954, c. 545; 1977, c. 617; 1978, c. 831; 2002, c. 65; 2004, c. 627.



§ 8.01-295. Territorial limits within which sheriff may serve process in his official capacity; process appearing to be duly served

The sheriff may execute such process throughout the political subdivision in which he serves and in any contiguous county or city. If the process appears to be duly served, and is good in other respects, it shall be deemed valid although not directed to an officer, or if directed to any officer, though executed by some other person. This section shall not be construed to require the sheriff to serve such process in any jurisdiction other than in his own.

Code 1950, § 8-50; 1977, c. 617; 1982, c. 674.



§ 8.01-296. Manner of serving process upon natural persons

Subject to the provisions of § 8.01-286.1, in any action at law or in equity or any other civil proceeding in any court, process, for which no particular mode of service is prescribed, may be served upon natural persons as follows:

1. By delivering a copy thereof in writing to the party in person; or

2. By substituted service in the following manner:

a. If the party to be served is not found at his usual place of abode, by delivering a copy of such process and giving information of its purport to any person found there, who is a member of his family, other than a temporary sojourner or guest, and who is of the age of 16 years or older; or

b. If such service cannot be effected under subdivision 2 a, then by posting a copy of such process at the front door or at such other door as appears to be the main entrance of such place of abode, provided that not less than 10 days before judgment by default may be entered, the party causing service or his attorney or agent mails to the party served a copy of such process and thereafter files in the office of the clerk of the court a certificate of such mailing. In any civil action brought in a general district court, the mailing of the application for a warrant in debt or affidavit for summons in unlawful detainer or other civil pleading or a copy of such pleading, whether yet issued by the court or not, which contains the date, time and place of the return, prior to or after filing such pleading in the general district court, shall satisfy the mailing requirements of this section. In any civil action brought in a circuit court, the mailing of a copy of the pleadings with a notice that the proceedings are pending in the court indicated and that upon the expiration of 10 days after the giving of the notice and the expiration of the statutory period within which to respond, without further notice, the entry of a judgment by default as prayed for in the pleadings may be requested, shall satisfy the mailing requirements of this section and any notice requirement of the Rules of Court. Any judgment by default entered after July 1, 1989, upon posted service in which proceedings a copy of the pleadings was mailed as provided for in this section prior to July 1, 1989, is validated.

c. The person executing such service shall note the manner and the date of such service on the original and the copy of the process so delivered or posted under this subdivision and shall effect the return of process as provided in §§ 8.01-294 and 8.01-325.

3. If service cannot be effected under subdivisions 1 and 2, then by order of publication in appropriate cases under the provisions of §§ 8.01-316 through 8.01-320.

4. The landlord or his duly authorized agent or representative may serve notices required by the rental agreement or by law upon the tenant or occupant under a rental agreement that is within the purview of Chapter 13 (§ 55-217 et seq.) of Title 55.

Code 1950, § 8-51; 1954, c. 333; 1977, c. 617; 1989, cc. 518, 524; 1990, cc. 729, 767; 1996, c. 538; 2005, c. 866; 2008, c. 489.



§ 8.01-297. Process on convict defendant

In all actions against one who has been convicted of a felony and is confined in a local or regional jail or State correctional institution, process shall be served on such convict and, subject to § 8.01-9, a guardian ad litem shall be appointed for him. Such service may be effected by delivery to the officer in charge of such jail or institution whose duty it shall be to deliver forthwith such process to the convict.

Code 1950, § 8-55; 1954, c. 543; 1977, c. 617.



§ 8.01-298. How summons for witness or juror served

In addition to the manner of service on natural persons prescribed in § 8.01-296, a summons for a witness or for a juror may be served:

1. At his or her usual place of business or employment during business hours, by delivering a copy thereof and giving information of its purport to the person found there in charge of such business or place of employment; or

2. In the case of a juror, by mailing a summons to the person being served, at least seven days prior to the day he is summoned to appear.

Code 1950, § 8-58; 1954, c. 366; 1973, c. 439; 1977, c. 617; 1979, c. 444.



§ 8.01-299. How process served on domestic corporations generally

Except as prescribed in § 8.01-300 as to municipal and quasi-governmental corporations, and subject to § 8.01-286.1, process may be served on a corporation created by the laws of the Commonwealth as follows:

1. By personal service on any officer, director, or registered agent of such corporation; or

2. By substituted service on stock corporations in accordance with § 13.1-637 and on nonstock corporations in accordance with § 13.1-836.

Code 1950, § 8-59; 1954, c. 23; 1956, c. 432; 1958, c. 13; 1976, c. 395; 1977, c. 617; 1991, c. 672; 2005, c. 866.



§ 8.01-300. How process served on municipal and county governments and on quasi-governmental entities

Notwithstanding the provisions of § 8.01-299 for service of process on other domestic corporations, process shall be served on municipal and county governments and quasi-governmental bodies or agencies in the following manner:

1. If the case be against a city or a town, on its city or town attorney in those cities or towns which have created such a position, otherwise on its mayor, manager or trustee of such town or city; and

2. If the case be against a county, on its county attorney in those counties which have created such a position, otherwise on its attorney for the Commonwealth; and

3. If the case be against any political subdivision, or any other public governmental entity created by the laws of the Commonwealth and subject to suit as an entity separate from the Commonwealth, then on the director, commissioner, chief administrative officer, attorney, or any member of the governing body of such entity; and

4. If the case be against a supervisor, county officer, employee or agent of the county board, arising out of official actions of such supervisor, officer, employee or agent, then, in addition to the person named defendant in the case, on each supervisor and the county attorney, if the county has a county attorney, and if there be no county attorney, on the clerk of the county board.

Service under this section may be made by leaving a copy with the person in charge of the office of any officer designated in subdivisions 1 through 4.

Code 1950, § 8-59; 1954, c. 23; 1956, c. 432; 1958, c. 13; 1976, c. 395; 1977, c. 617; 1980, c. 732; 1985, c. 416.



§ 8.01-301. How process served on foreign corporations generally

Subject to § 8.01-286.1, service of process on a foreign corporation may be effected in the following manner:

1. By personal service on any officer, director or on the registered agent of a foreign corporation which is authorized to do business in the Commonwealth, and by personal service on any agent of a foreign corporation transacting business in the Commonwealth without such authorization, wherever any such officer, director, or agents be found within the Commonwealth;

2. By substituted service on a foreign corporation in accordance with §§ 13.1-766 and 13.1-928, if such corporation is authorized to transact business or affairs within the Commonwealth;

3. By substituted service on a foreign corporation in accordance with § 8.01-329 or by service in accordance with § 8.01-320, where jurisdiction is authorized under § 8.01-328.1, regardless of whether such foreign corporation is authorized to transact business within the Commonwealth; or

4. By order of publication in accordance with §§ 8.01-316 and 8.01-317 where jurisdiction in rem or quasi in rem is authorized, regardless of whether the foreign corporation so served is authorized to transact business within the Commonwealth.

This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.

Code 1950, § 8-60; 1977, c. 617; 1991, c. 672; 2005, c. 866; 2013, c. 113.



§ 8.01-302. Repealed

Repealed by Acts 2002, c. 702.



§ 8.01-303. On whom process served when corporation operated by trustee or receiver

Subject to § 8.01-286.1, when any corporation is operated by a trustee or by a receiver appointed by any court, in any action against such corporation, process may be served on its trustee or receiver; and if there is more than one such trustee or receiver, then service may be on any one of them. In the event that no service of process may be had on any such trustee or receiver, then process may be served by any other mode of service upon corporations authorized by this chapter.

Code 1950, § 8-64; 1977, c. 617; 2005, c. 866.



§ 8.01-304. How process served on copartner or partnership

Subject to § 8.01-286.1, process against a copartner or partnership may be served upon a general partner, and it shall be deemed service upon the partnership and upon each partner individually named in the action, provided the person served is not a plaintiff in the suit and provided the matter in suit is a partnership matter.

Provided further that process may be served upon a limited partner in any proceeding to enforce a limited partner's liability to the partnership.

Code 1950, § 8-59.1; 1950, p. 455; 1977, c. 617; 2005, c. 866.



§ 8.01-305. Process against unincorporated associations or orders, or unincorporated common carriers

Subject to § 8.01-286.1, process against an unincorporated (i) association, (ii) order, or (iii) common carrier, may be served on any officer, trustee, director, staff member or other agent.

Code 1950, §§ 8-66, 8-67; 1962, c. 250; 1977, c. 617; 2005, c. 866.



§ 8.01-306. Process against unincorporated associations or orders, or unincorporated common carriers; principal office outside Virginia and business transactions in Virginia

Subject to § 8.01-286.1, if an unincorporated (i) association, (ii) order, or (iii) common carrier has its principal office outside Virginia and transacts business or affairs in the Commonwealth, process may be served on any officer, trustee, director, staff member, or agent of such association, order, or carrier in the city or county in which he may be found or on the clerk of the State Corporation Commission, who shall be deemed by virtue of such transaction of business or affairs in the Commonwealth to have been appointed statutory agent of such association, order, or carrier upon whom may be made service of process in accordance with § 12.1-19.1. Service, when duly made, shall constitute sufficient foundation for a personal judgment against such association, order or carrier. If service may not be had as aforesaid, then on affidavit of that fact an order of publication may be awarded as provided by §§ 8.01-316 and 8.01-317.

Code 1950, § 8-66.1; 1962, c. 250; 1977, c. 617; 1991, c. 672; 2005, c. 866.



§ 8.01-307. Definition of terms "motor vehicle" and "nonresident" in motor vehicle and aircraft accident cases

For the purpose of §§ 8.01-308 through 8.01-313 :

1. The term "motor vehicle" shall mean every vehicle which is self-propelled or designed for self-propulsion and every vehicle drawn by or designed to be drawn by a motor vehicle and includes every device in, upon, or by which any person or property is or can be transported or drawn upon a highway, except devices moved by human or animal power and devices used exclusively upon stationary rails or tracks.

2. The term "nonresident" includes any person who, though a resident of the Commonwealth when the accident or collision specified in § 8.01-308 or § 8.01-309 occurred, has been continuously outside the Commonwealth for at least sixty days next preceding the date when process is left with the Commissioner of the Department of Motor Vehicles or the Secretary of the Commonwealth and includes any person against whom an order of publication may be issued under the provisions of § 8.01-316.

Code 1950, § 8-67.1; 1950, p. 620; 1952, c. 681; 1956, c. 64; 1966, c. 518; 1977, c. 617.



§ 8.01-308. Service on Commissioner of the Department of Motor Vehicles as agent for nonresident motor vehicle operator

Any operation in the Commonwealth of a motor vehicle by a nonresident, including those nonresidents defined in subdivision 2 of § 8.01-307, either in person or by an agent or employee, shall be deemed equivalent to an appointment by such nonresident of the Commissioner of the Department of Motor Vehicles, and his successors in office, to be the attorney or statutory agent of such nonresident for the purpose of service of process in any action against him growing out of any accident or collision in which such nonresident, his agent, or his employee may be involved while operating motor vehicles in this Commonwealth. Acceptance by a nonresident of the rights and privileges conferred by Article 5 (§ 46.2-655 et seq.) of Chapter 6 of Title 46.2 shall have the same effect under this section as the operation of such motor vehicle, by such nonresident, his agent, or his employee.

Code 1950, § 8-67.1; 1950, p. 620; 1952, c. 681; 1956, c. 64; 1966, c. 518; 1977, c. 617.



§ 8.01-309. Service on Secretary of Commonwealth as agent of nonresident operator or owner of aircraft

Any nonresident owner or operator of any aircraft that is operated over and above the land and waters of the Commonwealth or uses aviation facilities within the Commonwealth, shall by such operation and use appoint the Secretary of the Commonwealth as his statutory agent for the service of process in any action against him growing out of any accident or collision occurring within or above the Commonwealth in which such aircraft is involved.

Code 1950, § 8-67.4; 1952, c. 384; 1954, c. 333; 1977, c. 617.



§ 8.01-310. How service made on Commissioner and Secretary; appointment binding

A. Service of process on either the Commissioner of the Department of Motor Vehicles as authorized under § 8.01-308 or on the Secretary of the Commonwealth as authorized under § 8.01-309 shall be made by the plaintiff or his agent or the sheriff leaving a copy of such process together with the fee for service of process on parties, in the amount prescribed in § 2.2-409, for each party to be thus served, in the hands, or in the office, of the Commissioner or the Secretary, and such service shall be sufficient upon the nonresident and shall be effective on the date when service is made on the Commissioner or the Secretary. All fees collected by the Commissioner pursuant to the provisions of this section shall be paid into the state treasury and shall be set aside as a special fund to be used to meet the expenses of the Department of Motor Vehicles.

B. Appointment of the Commissioner or Secretary as attorney or agent for the service of process on a nonresident under § 8.01-308 or 8.01-309 shall be irrevocable and binding upon the executor or other personal representative of such nonresident:

1. Where a nonresident has died before the commencement of an action against him regarding an accident or collision under § 8.01-308 or 8.01-309 shall be irrevocable and binding upon the executor or other personal representative of such nonresident; or

2. Where a nonresident dies after the commencement of an action against him regarding an accident or collision under § 8.01-308 or 8.01-309, the action shall continue and shall be irrevocable and binding upon his executor, administrator, or other personal representative with such additional notice of the pendency of the action as the court deems proper.

Code 1950, §§ 8-67.2, 8-67.4; 1952, c. 384; 1954, c. 333; 1970, c. 680; 1972, c. 408; 1976, c. 26; 1977, c. 617; 1987, c. 696; 1992, c. 459; 2000, c. 579; 2013, c. 113.



§ 8.01-311. Continuance of action where service made on Commissioner or Secretary

The court, in which an action is pending against a nonresident growing out of an accident or collision as specified in §§ 8.01-308 and 8.01-309, may order such continuances as necessary to afford such nonresident reasonable opportunity to defend the action.

Code 1950, § 8-67.3; 1954, c. 547; 1977, c. 617.



§ 8.01-312. Effect of service on statutory agent; duties of such agent

A. Service of process on the statutory agent shall have the same legal force and validity as if served within the Commonwealth personally upon the person for whom it is intended. It shall be the duty of the statutory agent to:

1. Provide a receipt to a party seeking service who serves process on the statutory agent by hand delivery or any other method that does not provide a return of service or other means showing the date on which service on the statutory agent was accomplished. The party seeking service shall be responsible for filing such receipt in the office of the clerk of court in which the action is pending;

2. Forthwith send by registered or certified mail, with return receipt requested, a copy of the process to the person named therein and for whom the statutory agent is receiving the process; and

3. File an affidavit of compliance with this section with the papers in the action; this filing shall be made in the office of the clerk of the court in which the action is pending.

B. Unless otherwise provided by § 8.01-313 and subject to the provisions of § 8.01-316, the address for the mailing of the process required by this section shall be that as provided by the party seeking service.

C. The time for a nonresident to respond to process sent by the statutory agent shall run from the date when the affidavit of compliance is filed in the office of the clerk of the court in which the action is pending.

Code 1950, § 8-67.2; 1954, c. 333; 1970, c. 680; 1972, c. 408; 1976, c. 26; 1977, c. 617; 2013, c. 113.



§ 8.01-313. Specific addresses for mailing by statutory agent

A. For the statutory agent appointed pursuant to §§ 8.01-308 and 8.01-309, the address for the mailing of the process as required by § 8.01-312 shall be the last known address of the nonresident or, where appropriate under subdivision 1 or 2 of § 8.01-310 B, of the executor, administrator, or other personal representative of the nonresident. However, upon the filing of an affidavit by the plaintiff that he does not know and is unable with due diligence to ascertain any post-office address of such nonresident, service of process on the statutory agent shall be sufficient without the mailing otherwise required by this section. Provided further that:

1. In the case of a nonresident defendant licensed by the Commonwealth to operate a motor vehicle, the last address reported by such defendant to the Department of Motor Vehicles as his address on an application for or renewal of a driver's license shall be deemed to be the address of the defendant for the purpose of the mailing required by this section if no other address is known, and, in any case in which the affidavit provided for in § 8.01-316 of this chapter is filed, such a defendant, by so notifying the Department of such an address, and by failing to notify the Department of any change therein, shall be deemed to have appointed the Commissioner of the Department of Motor Vehicles his statutory agent for service of process in an action arising out of operation of a motor vehicle by him in the Commonwealth, and to have accepted as valid service such mailing to such address; or

2. In the case of a nonresident defendant not licensed by the Commonwealth to operate a motor vehicle, the address shown on the copy of the report of accident required by § 46.2-372 filed by or for him with the Department, and on file at the office of the Department, or the address reported by such a defendant to any state or local police officer, or sheriff investigating the accident sued on, if no other address is known, shall be conclusively presumed to be a valid address of such defendant for the purpose of the mailing provided for in this section, and his so reporting of an incorrect address, or his moving from the address so reported without making provision for forwarding to him of mail directed thereto, shall be deemed to be a waiver of notice and a consent to and acceptance of service of process served upon the Commissioner of the Department of Motor Vehicles as provided in this section.

B. For the statutory agent appointed pursuant to § 64.2-1426, the address for the mailing of process as required by § 8.01-312 shall be the address of the fiduciary's statutory agent as contained in the written consent most recently filed with the clerk of the circuit court wherein the qualification of such fiduciary was had or, in the event of the death, removal, resignation or absence from the Commonwealth of such statutory agent, or in the event that such statutory agent cannot with due diligence be found at such address, the address of the clerk of such circuit court.

Code 1950, § 8-67.2; 1954, c. 333; 1970, c. 680; 1972, c. 408; 1976, c. 26; 1977, c. 617; 1983, c. 467; 1984, c. 780; 1991, c. 672 .



§ 8.01-314. Service on attorney after entry of general appearance by such attorney

When an attorney authorized to practice law in this Commonwealth has entered a general appearance for any party, any process, order or other legal papers to be used in the proceeding may be served on such attorney of record. Such service shall have the same effect as if service had been made upon such party personally; provided, however, that in any proceeding in which a final decree or order has been entered, service on an attorney as provided herein shall not be sufficient to constitute personal jurisdiction over a party in any proceeding citing that party for contempt, either civil or criminal, unless personal service is also made on the party.

Provided, further, that if such attorney objects by motion within five days after such legal paper has been so served upon him, the court shall enter an order in the proceeding directing the manner of service of such legal paper.

Code 1950, § 8-69; 1977, c. 617; 1981, c. 495.



§ 8.01-315. Notice to be mailed defendant when service accepted by another

No judgment shall be rendered upon, or by virtue of, any instrument in writing authorizing the acceptance of service of process by another on behalf of any person who is obligated upon such instrument, when such service is accepted as therein authorized, unless the person accepting service shall have made and filed with the court an affidavit showing that he mailed or caused to be mailed to the defendant at his last known post-office address at least ten days before such judgment is to be rendered a notice stating the time when and place where the entry of such judgment would be requested.

Code 1950, § 8-70; 1977, c. 617.



§ 8.01-316. Service by publication; when available

A. Except in condemnation actions, an order of publication may be entered against a defendant in the following manner:

1. An affidavit by a party seeking service stating one or more of the following grounds:

a. That the party to be served is (i) a foreign corporation, (ii) a foreign unincorporated association, order, or a foreign unincorporated common carrier, or (iii) a nonresident individual, other than a nonresident individual fiduciary who has appointed a statutory agent under § 64.2-1426; or

b. That diligence has been used without effect to ascertain the location of the party to be served; or

c. That the last known residence of the party to be served was in the county or city in which service is sought and that a return has been filed by the sheriff that the process has been in his hands for twenty-one days and that he has been unable to make service; or

2. In any action, when a pleading (i) states that there are or may be persons, whose names are unknown, interested in the subject to be divided or disposed of; (ii) briefly describes the nature of such interest; and (iii) makes such persons defendants by the general description of "parties unknown"; or

3. In any action, when (i) the number of defendants upon whom process has been served exceeds ten and (ii) it appears by a pleading, or exhibit filed, that such defendants represent like interests with the parties not served with process.

Under subdivisions 1 and 2 of this subsection, the order of publication may be entered by the clerk of the court. Under this subdivision such order may be entered only by the court. However, any orders not properly entered, but processed by a clerk prior to July 1, 2010, shall be deemed to have been properly entered.

Every affidavit for an order of publication shall state the last known post office address of the party against whom publication is asked, or if such address is unknown, the affidavit shall state that fact.

B. The cost of such publication shall be paid initially by the party seeking service; however, such costs ultimately may be recoverable pursuant to § 17.1-601.

Code 1950, § 8-71; 1952, c. 522; 1977, c. 617; 1982, c. 384; 1983, c. 467; 1996, c. 352; 1999, c. 353; 2010, c. 827.



§ 8.01-317. What order of publication to state; how published; when publication in newspaper dispensed with

Except in condemnation actions, every order of publication shall give the abbreviated style of the suit, state briefly its object, and require the defendants, or unknown parties, against whom it is entered to appear and protect their interests on or before the date stated in the order which shall be no sooner than fifty days after entry of the order of publication. Such order of publication shall be published once each week for four successive weeks in such newspaper as the court may prescribe, or, if none be so prescribed, as the clerk may direct, and shall be posted at the front door of the courthouse wherein the court is held; also a copy of such order of publication shall be mailed to each of the defendants at the post office address given in the affidavit required by § 8.01-316. The clerk shall cause copies of the order to be so posted, mailed, and transmitted to the designated newspaper within twenty days after the entry of the order of publication. Upon completion of such publication, the clerk shall file a certificate in the papers of the case that the requirements of this section have been complied with. Provided, the court may, in any case where deemed proper, dispense with such publication in a newspaper. The cost of such publication shall be paid by the petitioner or applicant.

Code 1950, § 8-72; 1977, c. 617; 1982, c. 384; 1996, cc. 352, 710.



§ 8.01-318. Within what time after publication case tried or heard; no subsequent publication required

If after an order of publication has been executed, the defendants or unknown parties against whom it is entered shall not appear on or before the date specified in such order, the case may be tried or heard as to them. When the provisions of § 8.01-317, or, if applicable, the provisions of § 8.01-321, have been complied with, no other publication or notice shall thereafter be required in any proceeding in court, or before a commissioner, or for the purpose of taking depositions, unless specifically ordered by the court as to such defendants or unknown parties.

Code 1950, § 8-73; 1968, c. 456; 1977, c. 617.



§ 8.01-319. Publication of interim notice

A. In any case in which a nonresident party or party originally served by publication has been served as provided by law, and notice of further proceedings in the case is required but no method of service thereof is prescribed either by statute or by order or rule of court, such notice may be served by publication thereof once each week for two successive weeks in a newspaper published or circulated in the city or county in which the original proceedings are pending. If the original proceedings were instituted by order of publication, then the publication of such notice of additional or further proceedings shall be made in the same newspaper. A party, who appears pro se in an action, shall file with the clerk of the court in which the action is pending a written statement of his place of residence and mailing address, and shall inform the clerk in writing of any changes of residence and mailing address during the pendency of the action. The clerk and all parties to the action may rely on the last written statement filed as aforesaid. The court in which the action is pending may dispense with such notice for failure of the party to file the statement herein provided for or may require notice to be given in such manner as the court may determine.

B. Notwithstanding any provision to the contrary in paragraph A hereof, depositions may be taken, testimony heard and orders and decrees entered without an order of publication, when the defendant has been legally served with or has accepted service of process to commence a suit for divorce or for annulling or affirming a marriage, and he or she or the plaintiff:

1. Shall thereafter become a nonresident; or

2. Shall remove from the county or city in which the suit is pending, if a resident thereof, or in which he or she resided at the time of the institution of the suit, or was served with process, without having filed with the clerk of the court where the suit is pending a written statement of his or her intended future place of residence, and a like statement of subsequent changes of residence; or

3. When after such written statement has been filed with the clerk, notice shall have been served upon him or her at the last place of residence given in the written statement as provided by law; or

4. Could not be found by the sheriff of the county or city for the service of the notice, and the party sending the service makes affidavit that he has used due diligence to find the adverse party without success. If such absent party has an attorney of record in such suit, notice shall be served on such attorney, as provided by § 8.01-314.

C. This section shall not apply to orders of publication in condemnation actions.

Code 1950, § 8-76; 1950, p. 68; 1954, c. 333; 1960, c. 16; 1970, cc. 241, 279; 1977, c. 617; 1978, c. 676; 1979, c. 464; 1982, c. 384.



§ 8.01-320. Personal service outside of Virginia

A. Subject to § 8.01-286.1, service of a process on a nonresident person outside the Commonwealth may be made by: (i) any person authorized to serve process in the jurisdiction where the party to be served is located; or (ii) any person 18 years of age or older who is not a party or otherwise interested in the subject matter of the controversy and notwithstanding any other provision of law to the contrary, such person need not be authorized by the circuit court to serve process which commences divorce or annulment actions. When the court can exercise jurisdiction over the nonresident pursuant to § 8.01-328.1, such service shall have the same effect as personal service on the nonresident within Virginia. Such service when no jurisdiction can be exercised pursuant to § 8.01-328.1, or service in accordance with the provisions of subdivision 2 a of § 8.01-296 shall have the same effect, and no other, as an order of publication duly executed, or the publication of a copy of process under this chapter, as the case may be; however, depositions may be taken at any time after 21 days' notice of the taking of the depositions has been personally served. The person so served shall be in default upon his failure to file a pleading in response to original process within 21 days after such service. If no responsive pleading is filed within the time allowed by law, the case may proceed without service of any additional pleadings, including the notice of the taking of depositions.

B. Any personal service of process outside of this Commonwealth executed in such manner as is provided for in this section prior or subsequent to October 1, 1977, in a divorce or annulment action is hereby validated. Personal service of process outside this Commonwealth in a divorce or annulment action may be executed as provided in this section.

Code 1950, § 8-74; 1954, c. 333; 1970, c. 552; 1977, c. 617; 1978, c. 90; 1981, c. 6; 1983, c. 402; 1984, c. 18; 1985, c. 177; 1986, c. 263; 1987, c. 594; 1997, c. 754; 2005, c. 866.



§ 8.01-321. Orders of publication in proceedings to enforce liens for taxes assessed upon real estate

Whenever an order of publication is entered in any proceeding brought by any county, city or town to enforce a lien for taxes assessed upon real estate, such order need not be published more than once a week for two successive weeks. The party served by publication shall be required to appear and protect his interest by the date stated in the order of publication which shall be not less than twenty-four days after entry of such order. The publication shall in other respects conform to § 8.01-317, and when such publication so conforms, the provisions of § 8.01-318 shall apply.

Code 1950, § 8-77; 1977, c. 617.



§ 8.01-322. Within what time case reheard on petition of party served by publication, and any injustice corrected

If a party against whom service by publication is had under this chapter did not appear before the date of judgment against him, then such party or his representative may petition to have the case reheard, may plead or answer, and may have any injustice in the proceeding corrected within the following time and not after:

1. Within two years after the rendition of such judgment, decree or order; but

2. If the party has been served with a copy of such judgment, decree, or order more than a year before the end of such two-year period, then within one year of such service.

For the purpose of subdivision 2 of this section, service may be made in any manner provided in this chapter except by order of publication, but including personal or substituted service on the party to be served, and personal service out of the Commonwealth by any person of eighteen years or older and who is not a party or otherwise interested in the subject matter in controversy.

Code 1950, § 8-78; 1977, c. 617.



§ 8.01-323. In what counties city newspapers deemed published for purpose of legal advertisements

Any newspaper published in a city adjoining or wholly or partly within the geographical limits of any county shall be deemed to be published in such county or counties as well as in such city, for the purpose of legal advertisements.

Code 1950, § 8-80; 1977, c. 617.



§ 8.01-324. Newspapers which may be used for legal notices and publications

A. Whenever any ordinance, resolution, notice, or advertisement is required by law to be published in a newspaper, such newspaper, in addition to any qualifications otherwise required by law, shall:

1. Have a bona fide list of paying subscribers;

2. Have been published and circulated at least once a week for twenty-four consecutive weeks without interruption for the dissemination of news of a general or legal character;

3. Have a general circulation in the area in which the notice is required to be published;

4. Be printed in the English language; and

5. Have a second-class mailing permit issued by the United States Postal Service.

B. However, a newspaper which does not have a second-class mailing permit may petition the circuit court for the jurisdiction in which the newspaper is located for authority to publish ordinances, resolutions, notices or advertisements. Prior to filing the petition, the newspaper shall publish a notice of intention to file a petition pursuant to this section in a newspaper published or having general circulation in the jurisdiction in which the petition will be filed. The court shall grant the authority for a period of one year upon finding that the newspaper (i) meets the requirements of subdivisions A 2, A 3, and A 4; (ii) has been continually published for at least one year, employs a full-time news staff, reports local current events and governmental meetings, has an editorial page, accepts letters to the editor and is, in general, a news forum for the community in which it is circulated; (iii) has a circulation within the community to which the publication is directed and maintains permanent records of the fact and substance of the publication; and (iv) has an audit of circulation certified by an independent auditing firm or a business recognized in the newspaper industry as a circulation auditor. The authority shall be continued for successive one-year periods upon the filing of an affidavit certifying that the newspaper continues to meet the requirements of this subsection.

C. If a county with a population of less than 15,000 had regularly advertised its ordinances, resolutions, notices in a newspaper published in the county which had a general circulation in the county, a bona fide list of paying subscribers, a second class mailing permit and the newspaper continued to be published in the county and continued to have a general circulation in the county but failed to maintain its bona fide list of paying subscribers and its second class mailing permit, any advertisement of ordinances, resolutions, notices in the newspaper by the county shall be deemed to have been in compliance with this section.

Code 1950, § 8-81; 1977, c. 617; 1983, c. 297; 1989, c. 611; 1992, cc. 392, 537, 719; 2007, cc. 183, 603.



§ 8.01-325. Return by person serving process

Unless otherwise directed by the court, the person serving process shall make return thereof to the clerk's office within seventy-two hours of service, except when such return would be due on a Saturday, Sunday, or legal holiday. In such case, the return is due on the next day following such Saturday, Sunday, or legal holiday. The process shall state thereon the date and manner of service and the name of the party served.

Proof of service shall be in the following manner:

1. If service by sheriff, the form of the return of such sheriff as provided by the Rules of the Supreme Court; or

2. If service by any other person qualified under § 8.01-293, whether service made in or out of the Commonwealth, his affidavit of such qualifications; the date and manner of service and the name of the party served; and stamped, typed, or printed on the return of process, an annotation that the service was by a private server, and the name, address, and telephone number of the server; or

3. In case of service by publication, the affidavit of the publisher or his agent giving the dates of publication and an accompanying copy of the published order.

Code 1950, §§ 8-52, 8-329; 1977, c. 617; 1996, c. 538.



§ 8.01-326. Return as proof of service

No return shall be conclusive proof as to service of process. The return of a sheriff shall be prima facie evidence of the facts therein stated, and the return of a qualified individual under subdivision 2 of § 8.01-293 shall be evidence of the facts stated therein.

1977, c. 627.



§ 8.01-326.1. Service of process or notice on statutory agent; copy to be sent to defendant and certificate filed with court; effective date of service

Any statutory agent who has been served with process or notice shall forthwith mail a copy of such process or notice to the person or persons to be served at the last known post office address of such person and file a certificate of compliance with the papers in the action. Service of process or notice on a statutory agent shall be effective as of the date the certificate of compliance is filed with the clerk of the court in which the action or suit is pending.

1990, c. 741 .



§ 8.01-327. Acceptance of service of process

Service of process may be accepted by the person for whom it is intended by signing the proof of service and indicating the jurisdiction and state in which it was accepted. However, service of process in divorce or annulment actions may be accepted only as provided in § 20-99.1:1.

1977, c. 617; 1987, c. 594; 1988, cc. 583, 642.



§ 8.01-327.1. Definition of "arrest under civil process."

The terms "arrest under civil process" and "civil arrest" shall be synonymous and shall be the apprehending and detaining of a person pursuant to specific provisions of this title to achieve the following:

1. A full and proper answer or response to interrogatories under § 8.01-506;

2. His obedience to the orders, judgments, and decrees of any court.

1977, c. 617; 1984, c. 93.



§ 8.01-327.2. Who are privileged from arrest under civil process

In addition to the exemptions made by §§ 30-4, 30-6, 30-7, 30-8, 19.2-280, and 44-97, the following persons shall not be arrested, apprehended, or detained under any civil process during the times respectively herein set forth, but shall not otherwise be privileged from service of civil process by this section:

1. The President of the United States, and the Governor of the Commonwealth at all times during their terms of office;

2. The Lieutenant Governor of the Commonwealth during attendance at sessions of the General Assembly and while going to and from such sessions;

3. Members of either house of the Congress of the United States during the session of Congress and for fifteen days next before the beginning and after the ending of any session, and during any time that they are serving on any committee or performing any other service under an order or request of either house of Congress;

4. A judge, grand juror or witness, required by lawful authority to attend any court or place, during such attendance and while going to and from such court or place;

5. Members of the National Guard while going to, attending at, or returning from, any muster or court-martial;

6. Ministers of the gospel while engaged in performing religious services in a place where a congregation is assembled and while going to and returning from such place; and

7. Voters going to, attending at, or returning from an election. Such privilege shall only be on the days of such attendance.

1977, c. 617; 2015, c. 221.



§ 8.01-328. Person defined

As used in this chapter, "person" includes an individual, his executor, administrator, or other personal representative, or a corporation, partnership, association or any other legal or commercial entity, whether or not a citizen or domiciliary of this Commonwealth and whether or not organized under the laws of this Commonwealth.

Code 1950, § 8-81.1; 1964, c. 331; 1977, c. 617.



§ 8.01-328.1. When personal jurisdiction over person may be exercised

A. A court may exercise personal jurisdiction over a person, who acts directly or by an agent, as to a cause of action arising from the person's:

1. Transacting any business in this Commonwealth;

2. Contracting to supply services or things in this Commonwealth;

3. Causing tortious injury by an act or omission in this Commonwealth;

4. Causing tortious injury in this Commonwealth by an act or omission outside this Commonwealth if he regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered, in this Commonwealth;

5. Causing injury in this Commonwealth to any person by breach of warranty expressly or impliedly made in the sale of goods outside this Commonwealth when he might reasonably have expected such person to use, consume, or be affected by the goods in this Commonwealth, provided that he also regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered in this Commonwealth;

6. Having an interest in, using, or possessing real property in this Commonwealth;

7. Contracting to insure any person, property, or risk located within this Commonwealth at the time of contracting;

8. Having (i) executed an agreement in this Commonwealth which obligates the person to pay spousal support or child support to a domiciliary of this Commonwealth, or to a person who has satisfied the residency requirements in suits for annulments or divorce for members of the armed forces or foreign service officers of the United States pursuant to § 20-97 provided proof of service of process on a nonresident party is made by a law-enforcement officer or other person authorized to serve process in the jurisdiction where the nonresident party is located, (ii) been ordered to pay spousal support or child support pursuant to an order entered by any court of competent jurisdiction in this Commonwealth having in personam jurisdiction over such person, or (iii) shown by personal conduct in this Commonwealth, as alleged by affidavit, that the person conceived or fathered a child in this Commonwealth;

9. Having maintained within this Commonwealth a matrimonial domicile at the time of separation of the parties upon which grounds for divorce or separate maintenance is based, or at the time a cause of action arose for divorce or separate maintenance or at the time of commencement of such suit, if the other party to the matrimonial relationship resides herein; or

10. Having incurred a liability for taxes, fines, penalties, interest, or other charges to any political subdivision of the Commonwealth.

Jurisdiction in subdivision 9 is valid only upon proof of service of process pursuant to § 8.01-296 on the nonresident party by a person authorized under the provisions of § 8.01-320. Jurisdiction under subdivision 8 (iii) of this subsection is valid only upon proof of personal service on a nonresident pursuant to § 8.01-320.

B. Using a computer or computer network located in the Commonwealth shall constitute an act in the Commonwealth. For purposes of this subsection, "use" and "computer network" shall have the same meanings as those contained in § 18.2-152.2.

C. When jurisdiction over a person is based solely upon this section, only a cause of action arising from acts enumerated in this section may be asserted against him; however, nothing contained in this chapter shall limit, restrict or otherwise affect the jurisdiction of any court of this Commonwealth over foreign corporations which are subject to service of process pursuant to the provisions of any other statute.

Code 1950, § 8-81.2; 1964, c. 331; 1977, c. 617; 1978, c. 132; 1981, c. 6; 1982, c. 313; 1983, c. 428; 1984, c. 609; 1986, c. 275; 1987, c. 594; 1988, cc. 866, 878; 1992, c. 571; 1999, cc. 886, 904, 905; 2001, c. 221; 2007, c. 533; 2009, c. 582.



§ 8.01-329. Service of process or notice; service on Secretary of Commonwealth

A. When the exercise of personal jurisdiction is authorized by this chapter, service of process or notice may be made in the same manner as is provided for in Chapter 8 (§ 8.01-285 et seq.) in any other case in which personal jurisdiction is exercised over such a party, or process or notice may be served on any agent of such person in the county or city in the Commonwealth in which that agent resides or on the Secretary of the Commonwealth of Virginia, hereinafter referred to in this section as the "Secretary," who, for this purpose, shall be deemed to be the statutory agent of such person.

B. When service is to be made on the Secretary, the party or his agent or attorney seeking service shall file an affidavit with the court, stating either (i) that the person to be served is a nonresident or (ii) that, after exercising due diligence, the party seeking service has been unable to locate the person to be served. In either case, such affidavit shall set forth the last known address of the person to be served. For the mailing, by the clerk to the party or his agent or attorney, in accordance with subsection C, of verification of the effective date of service of process, the person filing an affidavit may leave a self-addressed, stamped envelope with the clerk.

When the person to be served is a resident, the signature of an attorney, party or agent of the person seeking service on such affidavit shall constitute a certificate by him that process has been delivered to the sheriff or to a disinterested person as permitted by § 8.01-293 for execution and, if the sheriff or disinterested person was unable to execute such service, that the person seeking service has made a bona fide attempt to determine the actual place of abode or location of the person to be served.

C. Service of such process or notice on the Secretary shall be made by the plaintiff's, his agent's or the sheriff's leaving a copy of the process or notice, together with a copy of the affidavit called for in subsection B and the fee prescribed in § 2.2-409 in the office of the Secretary in the City of Richmond, Virginia. Service of process or notice on the Secretary may be made by mail if such service otherwise meets the requirements of this section. Such service shall be sufficient upon the person to be served and shall be effective on the date when service is made on the Secretary. It shall be the duty of the Secretary to:

1. Provide a receipt to a party seeking service who serves process on the Secretary by hand delivery or any other method that does not provide a return of service or other means showing the date on which service on the Secretary was accomplished. The party seeking service shall be responsible for filing such receipt in the office of the clerk of the court in which the action is pending;

2. Forthwith send by certified mail, return receipt requested, to the person or persons to be served at the last known post-office address of such person notice of such service, a copy of the process or notice, and a copy of the affidavit; and

3. Forthwith file with the papers in the action a certificate of compliance herewith by the Secretary or someone designated by him for that purpose and having knowledge of such compliance.

Upon receipt of the certificate of compliance, the clerk of the court shall mail verification of the date the certificate of compliance was filed with the court to the person who filed the affidavit required by subsection B, in the self-addressed, stamped envelope, if any, provided to the clerk at the time of filing of the affidavit. The clerk shall not be required to mail verification unless the self-addressed, stamped envelope has been provided. The time for the person to be served to respond to process sent by the Secretary shall run from the date when the certificate of compliance is filed in the office of the clerk of the court in which the action is pending.

D. Service of process in actions brought on a warrant or motion for judgment pursuant to § 16.1-79 or 16.1-81 shall be void and of no effect when such service of process is received by the Secretary within ten days of any return day set by the warrant. In such cases, the Secretary shall return the process or notice, the copy of the affidavit, and the prescribed fee to the plaintiff or his agent. A copy of the notice of the rejection shall be sent to the clerk of the court in which the action was filed.

E. The Secretary shall maintain a record of each notice of service sent to a person for a period of two years. The record maintained by the Secretary shall include the name of the plaintiff or the person seeking service, the name of the person to be served, the date service was received by the Secretary, the date notice of service was forwarded to the person to be served, and the date the certificate of compliance was sent by the Secretary to the appropriate court. The Secretary shall not be required to maintain any other records pursuant to this section.

Code 1950, § 8-813; 1977, c. 617; 1979, c. 31; 1986, c. 388; 1987, cc. 449, 450, 459; 1990, c. 741; 1998, c. 259; 2001, c. 29; 2013, c. 113.



§ 8.01-330. Jurisdiction on any other basis authorized

A court of this State may exercise jurisdiction on any other basis authorized by law.

Code 1950, § 8-81.5; 1964, c. 331; 1977, c. 617.



§ 8.01-331. Entry of cases on current dockets

When any civil action is commenced in a circuit court, or any such action is removed to such court and the required writ tax and fees thereon paid, the clerk shall enter the same in the civil docket. These dockets may be either (i) a substantial, well-bound loose-leaf book, (ii) a visible card index or (iii) automated data processing media. Each case shall be entered on the civil docket, on which shall be entered:

1. The short style of the suit or action,

2. The names of the attorneys,

3. The nature of the suit or action, and

4. The date filed and case file number.

In addition the docket may contain the following information applicable in an individual case as deemed appropriate:

1. The names of the parties,

2. The date of the issuance of process,

3. A memorandum of the service of process,

4. A memorandum of the orders and proceedings in the case, and

5. The hearing date(s) and type(s) of hearing(s) conducted on such date(s).

The clerk may enter the clerk's fees in the case on such docket instead of in the fee book.

Cases appealed from the juvenile and domestic relations district courts shall be docketed as provided in this section and, to the extent inconsistent with this section, § 16.1-302.

Code 1950, §§ 8-160, 8-165; 1954, c. 333; 1956, c. 307; 1977, c. 617; 1983, c. 293; 1990, c. 258; 2005, c. 681.



§ 8.01-332. Calling current docket

The current docket may be called for the purpose of fixing cases for trial, on such days or at such intervals as may be directed by order of court.

Code 1950, §§ 8-162, 8-167; 1977, c. 617.



§ 8.01-333. Reserved

Reserved.



§ 8.01-334. Repealed

Repealed by Acts 1983, c. 293.



§ 8.01-335. Certain cases struck from dockets after certain period; reinstatement

A. Except as provided in subsection C, any court in which is pending an action, wherein for more than two years there has been no order or proceeding, except to continue it, may, in its discretion, order it to be struck from its docket and the action shall thereby be discontinued. However, no case shall be discontinued if either party requests that it be continued. The court shall thereafter enter a pretrial order pursuant to Rule 4:13 controlling the subsequent course of the case to ensure a timely resolution of that case. If the court thereafter finds that the case has not been timely prosecuted pursuant to its pretrial order, it may strike the case from its docket. The clerk of the court shall notify the parties in interest if known, or their counsel of record at his last known address, at least fifteen days before the entry of such order of discontinuance so that all parties may have an opportunity to be heard on it. Any case discontinued under the provisions of this subsection may be reinstated, on motion, after notice to the parties in interest if known or their counsel of record, within one year from the date of such order but not after.

B. Any court in which is pending a case wherein for more than three years there has been no order or proceeding, except to continue it, may, in its discretion, order it to be struck from its docket and the action shall thereby be discontinued. The court may dismiss cases under this subsection without any notice to the parties. The clerk shall provide the parties with a copy of the final order discontinuing or dismissing the case. Any case discontinued or dismissed under the provisions of this subsection may be reinstated, on motion, after notice to the parties in interest, if known, or their counsel of record within one year from the date of such order but not after.

C. If a civil action is pending in a circuit court on appeal from a general district court and (i) an appeal bond has been furnished by or on behalf of any party against whom judgment has been rendered for money or property and (ii) for more than one year there has been no order or proceeding, except to continue the matter, the action may, upon notice to the parties in accordance with subsection A, be dismissed and struck from the docket of the court. Upon dismissal pursuant to this subsection, the judgment of the general district court shall stand and the appeal bond shall be forfeited after application of any funds needed to satisfy the judgment.

D. Any court in which is pending a case wherein process has not been served within one year of the commencement of the case may, in its discretion, order it to be struck from the docket, and the action shall thereby be discontinued. The clerk of the court shall notify the plaintiff or his counsel of record at his last known address at least 30 days before the entry of an order of discontinuance so that the plaintiff may have an opportunity to show that service has been timely effected on the defendant or that due diligence has been exercised to have service timely effected on the defendant. Upon finding that service has been timely effected or that due diligence has been exercised to have service timely effected, the court shall maintain the action on the docket and, if service has not been timely effected but due diligence to effect service has been exercised, shall require the plaintiff to attempt service in any manner permitted under Chapter 8 (§ 8.01-285 et seq.) of this title. Nothing herein shall prevent the plaintiff from filing a nonsuit under § 8.01-380 before the entry of a discontinuance order pursuant to the provisions of this subsection. Nothing in this subsection shall apply to asbestos litigation.

Code 1950, § 8-154; 1954, c. 621; 1977, c. 617; 1990, c. 730; 1992, cc. 532, 792, 803, 835; 1994, c. 517; 1997, c. 680; 1999, c. 652; 2007, c. 498.



§ 8.01-336. Jury trial of right; waiver of jury trial; court-ordered jury trial; trial by jury of plea in equity; equitable claim

A. The right of trial by jury as declared in Article I, Section 11 of the Constitution of Virginia and by statutes thereof shall be preserved inviolate to the parties. Unless waived, any demand for a trial by jury in a civil case made in compliance with the Rules of Supreme Court of Virginia shall be sufficient, with no further notice, hearing, or order, to proceed thereon.

B. Waiver of jury trial. -- In any action at law in which the recovery sought is greater than $20, exclusive of interest, unless one of the parties demands that the case or any issue thereof be tried by a jury, or in a criminal action in which trial by jury is dispensed with as provided by law, the whole matter of law and fact may be heard and judgment given by the court.

C. Court-ordered jury trial. -- Notwithstanding any provision in this Code to the contrary, in any action asserting a claim at law in which there has been no demand for trial by jury by any party, a circuit court may on its own motion direct one or more issues, including an issue of damages, to be tried by a jury.

D. Trial by jury of plea in equity. -- In any action in which a plea has been filed to an equitable claim, and the allegations of such plea are denied by the plaintiff, either party may have the issue tried by jury.

E. Suit on equitable claim. -- In any suit on an equitable claim, the court may, of its own motion or upon motion of any party, supported by such party's affidavit that the case will be rendered doubtful by conflicting evidence of another party, direct an issue to be tried before an advisory jury.

Code 1950, §§ 8-208.21, 8-211, 8-212, 8-213, 8-214; 1954, c. 333; 1973, c. 439; 1974, c. 611; 1975, c. 578; 1977, c. 617; 2005, c. 681; 2014, c. 172.



§ 8.01-337. Who liable to serve as jurors

All citizens over 18 years of age who have been residents of the Commonwealth one year, and of the county, city, or town in which they reside six months next preceding their being summoned to serve as such, and competent in other respects, except as hereinafter provided, shall be liable to serve as jurors. No person shall be deemed incompetent to serve on any jury because of blindness or partial blindness. Military personnel of the United States Army, Air Force, Marine Corps, Coast Guard, or Navy shall not be considered residents of this Commonwealth by reason of their being stationed herein.

Code 1950, § 8-208.2; 1973, c. 439; 1977, c. 617; 1987, c. 189; 2014, c. 595.



§ 8.01-338. Who disqualified

The following persons shall be disqualified from serving as jurors:

1. Persons adjudicated incapacitated;

2. Persons convicted of treason or a felony; or

3. Any other person under a disability as defined in § 8.01-2 and not included in subdivisions 1 or 2 above.

Code 1950, § 8-208.3; 1973, c. 439; 1977, c. 617; 1997, c. 801.



§ 8.01-339. No person eligible for whom request is made

No person shall be eligible to serve on any jury when he, or any person for him, solicits or requests a jury commissioner to place his name in a jury box or in any way designate such person as a juror.

Code 1950, § 8-208.4; 1973, c. 439; 1977, c. 617.



§ 8.01-340. No person to serve who has case at that term

No person shall be admitted to serve as a juror at a term of a court during which he has any matter of controversy which has been or is expected to be tried by a jury during the same term.

Code 1950, § 8-208.5; 1973, c. 439; 1977, c. 617.



§ 8.01-341. Who are exempt from jury service

The following shall be exempt from serving on juries in civil and criminal cases:

1. The President and Vice President of the United States,

2. The Governor, Lieutenant Governor and Attorney General of the Commonwealth,

3. The members of both houses of Congress,

4. The members of the General Assembly, while in session or during a period when the member would be entitled to a legislative continuance as a matter of right under § 30-5,

5. Licensed practicing attorneys,

6. The judge of any court, members of the State Corporation Commission, members of the Virginia Workers' Compensation Commission, and magistrates,

7. Sheriffs, deputy sheriffs, state police, and police in counties, cities and towns,

8. The superintendent of the penitentiary and his assistants and the persons composing the guard,

9. Superintendents and jail officers, as defined in § 53.1-1, of regional jails.

Code 1950, § 8-208.6; 1973, c. 439; 1977, cc. 458, 617; 1978, cc. 176, 340; 1980, c. 535; 1982, c. 315; 1987, c. 256; 1990, c. 758; 1993, c. 572; 1998, c. 83.



§ 8.01-341.1. Exemptions from jury service upon request

Any of the following persons may serve on juries in civil and criminal cases but shall be exempt from jury service upon his request:

1. through 3. [Repealed.]

4. A mariner actually employed in maritime service;

5. through 7. [Repealed.]

8. A person who has legal custody of and is necessarily and personally responsible for a child or children 16 years of age or younger requiring continuous care by him during normal court hours, or any mother who is breast-feeding a child;

9. A person who is necessarily and personally responsible for a person having a physical or mental impairment requiring continuous care by him during normal court hours;

10. Any person over 70 years of age;

11. Any person whose spouse is summoned to serve on the same jury panel;

12. Any person who is the only person performing services for a business, commercial or agricultural enterprise and whose services are so essential to the operations of the business, commercial or agricultural enterprise that such enterprise must close or cease to function if such person is required to perform jury duty;

13. Any person who is the only person performing services for a political subdivision as a firefighter, as defined in § 65.2-102, and whose services are so essential to the operations of the political subdivision that such political subdivision will suffer an undue hardship in carrying out such services if such person is required to perform jury duty;

14. Any person employed by the Office of the Clerk of the House of Delegates, the Office of the Clerk of the Senate, the Division of Legislative Services, and the Division of Legislative Automated Systems; however, this exemption shall apply only to jury service starting (i) during the period beginning 60 days prior to the day any regular session commences and ending 30 days after the day of adjournment of such session and (ii) during the period beginning seven days prior to the day any reconvened or special session commences and ending seven days after the day of adjournment of such session;

15. Any general registrar, member of a local electoral board, or person appointed or employed by either the general registrar or the local electoral board, except officers of election appointed pursuant to Article 5 (§ 24.2-115 et seq.) of Chapter 1 of Title 24.2; however, this exemption shall apply only to jury service starting (i) during the period beginning 90 days prior to any election and continuing through election day, (ii) during the period to ascertain the results of the election and continuing for 10 days after the local electoral board certifies the results of the election under § 24.2-671 or the State Board of Elections certifies the results of the election under § 24.2-679, or (iii) during the period of an election recount or contested election pursuant to Chapter 8 (§ 24.2-800 et seq.) of Title 24.2. Any officer of election shall be exempt from jury service only on election day and during the periods set forth in clauses (ii) and (iii); and

16. Any member of the armed services of the United States or the diplomatic service of the United States appointed under the Foreign Service Act (22 U.S.C. § 3901 et seq.) who will be serving outside of the United States at the time of such jury service.

Code 1970, § 8-208.6:1; 1977, c. 458; 1987, c. 256; 1997, c. 693; 1999, c. 153; 2004, c. 106; 2005, c. 195; 2011, cc. 389, 708; 2012, c. 98.



§ 8.01-341.2. Deferral or limitation of jury service for particular occupational inconvenience

The court, on its own motion, may exempt any person from jury service for a particular term of court, or limit that person's service to particular dates of that term, if serving on a jury during that term or certain dates of that term of court would cause such person a particular occupational inconvenience. Any such person who is selected for jury service, and who is exempted under the provisions of this section, shall not be discharged from his obligation to serve on a jury, but such obligation shall only be deferred until the term of court next after such particular occupational inconvenience shall end.

1981, c. 108; 1987, c. 155.



§ 8.01-342. Restrictions on amount of jury service permitted

A. The jury commissioners shall not include on the jury list provided for in § 8.01-345 the name of any person who has been called and reported to any state court for jury duty at any time during the period of three years next preceding the date of completion of such jury list.

B. If such person has been called and reported for jury duty in the trial of any case, either civil or criminal, at any one term of a court, he shall not be permitted to serve as a juror in any civil or criminal case, at any other term of that court during the three-year period set forth in subsection A of this section, unless all the persons whose names are in the jury box have been drawn to serve during such three-year period; however, such person shall be permitted to serve on any special jury ordered pursuant to § 8.01-362 and on any grand jury.

Code 1950, §§ 8-208.7, 8-208.10; 1973, c. 439; 1974, c. 369; 1977, cc. 451, 617; 1984, c. 165; 1992, c. 312; 1994, c. 27.



§ 8.01-343. Appointment of jury commissioners

The judge of each circuit court in which juries are impaneled shall, prior to the first day of July in each year, appoint for the next ensuing year ending on the following first day of July not less than two nor more than fifteen persons as jury commissioners, who shall be competent to serve as jurors under the provisions of this chapter, and shall be citizens of intelligence, morality, and integrity. The judge of the circuit court of a county having the urban county executive form of government may appoint jury commissioners at any time prior to the first day of November in each year. Any one judge of the judicial circuit may make such appointment under this section. No practicing attorney-at-law, however, shall be appointed as a jury commissioner. Such appointment shall be certified by the judge to the clerk of the court for which the appointment is made, who shall enter the same on the civil order book of such court. No jury commissioner shall be eligible to reappointment for at least three years after the expiration of the year for which he was appointed. For the purpose of this section, the two divisions of the Circuit Court of the City of Richmond shall be deemed to be separate courts.

Code 1950, § 8-208.8; 1973, c. 439; 1977, c. 617; 1979, c. 269; 1996, c. 332; 1999, c. 221; 2000, c. 251; 2006, c. 306; 2009, c. 790.



§ 8.01-344. Notification of jury commissioners; their oath

Such commissioners shall be immediately notified of their appointment by the clerk, and before entering upon the discharge of their duties shall take and subscribe an oath or affirmation before the clerk of such court in the following form: "I do solemnly swear (or affirm) that I will honestly, without favor or prejudice, perform the duties of jury commissioner during the year; that in selecting persons to be drawn as jurors, I will not select any person I believe to be disqualified or exempt from serving as a juror; that I will select none whom I have been requested to select; and that in all my selections I will endeavor to promote only the impartial administration of justice."

Code 1950, § 8-208.9; 1973, c. 439; 1977, c. 617.



§ 8.01-345. Lists of qualified persons to be prepared by jury commissioners; random selection process

The commissioners shall, not later than December 1 following their appointment, submit a list showing the names, addresses, freeholder status and, if available, the occupations of such of the inhabitants of their respective counties or cities as are well qualified under § 8.01-337 to serve as jurors and are not excluded or exempt by §§ 8.01-338 to 8.01-341 and 8.01-342. Such master jury list shall be used in selecting jurors for a twelve-month period beginning on the first day of the first term of court in the calendar year next succeeding December 1. The number of persons selected for each court shall be as specified in the order appointing the commissioners.

The jury commissioners shall utilize random selection techniques, either manual, mechanical or electronic, using a current voter registration list and, where feasible, a list of persons issued a driver's license as defined in § 46.2-100 from the Department of Motor Vehicles, city or county directories, telephone books, personal property tax rolls, and other such lists as may be designated and approved by the chief judge of the circuit, to select the jurors representative of the broad community interests, to be placed on the master jury list. The commissioners shall make reasonable effort to exclude the names of deceased persons and unqualified persons from the master jury list. After such random selection, the commissioners shall apply such statutory exceptions and exemptions as may be applicable to the names so selected. The chief judge shall promulgate such procedural rules as are necessary to ensure the integrity of the random selection process and to ensure compliance with other provisions of law with respect to jury selection and service.

Where a city and county adjoin, in whole or in part, the names of the inhabitants of a city shall not be placed upon the county list, nor those of a county upon the city list except in those cases in which the circuit court of the county and the circuit court of the city have concurrent jurisdiction of both civil and criminal cases arising within the territorial limits of such county or city. However, in the case of the City of Franklin and the County of Southampton, the number of jurors selected from Southampton County shall be proportionate to the number of jurors selected from the City of Franklin based upon the respective populations of the county and city.

Code 1950, § 8-208.10; 1973, c. 439; 1974, c. 369; 1977, cc. 451, 617; 1978, c. 209; 1979, c. 665; 1983, c. 107; 1984, c. 50; 1989, cc. 616, 632; 1990, c. 758; 2000, c. 828; 2007, cc. 450, 720.



§ 8.01-346. Lists to be delivered to clerk and safely kept by him; addition and removal of names

The list so prepared shall be delivered to the clerk of the court to be safely kept by him. The list shall include a notation indicating those persons who are freeholders. The judge may from time to time order the commissioners to add to the list such additional number of jurors as the court shall direct and to strike therefrom any who have become disqualified or exempt.

Code 1950, § 8-208.11; 1973, c. 439; 1977, c. 617; 2007, cc. 450, 720.



§ 8.01-347. How names put in jury box

When such list is made out, the commissioners shall cause all the names thereon to be fairly written, each on a separate paper or ballot, and shall so fold or roll up the ballots that they will resemble each other as nearly as may be and the names written thereon will not be visible on the outside, and shall deposit the ballots with the list in a secure box prepared for that purpose. Such box shall be locked and safely kept by the clerk of such court and opened only by the direction of the judge thereof.

Code 1950, § 8-208.12; 1973, c. 439; 1977, c. 617.



§ 8.01-348. How names of jurors drawn from box

Prior to or during any term of court at which a jury may be necessary, the clerk or deputy clerk, in the presence of the judge or, in his absence, a commissioner in chancery appointed for the purpose by the judge, shall, after thoroughly mixing the ballots in the box, openly draw therefrom such number of ballots as are necessary for the trial of all cases during the term or as the judge shall direct. However, a commissioner shall not be eligible to witness the drawing of a jury to be used in the trial of any case in which he will be interested as attorney or otherwise.

Code 1950, § 8-208.13; 1973, c. 439; 1977, c. 617; 1983, c. 425.



§ 8.01-349. Notations on ballots drawn; return to box; when such ballots may be drawn again

If any ballot drawn from the box shall bear the name of a person known by the clerk or other person attending the drawing to be deceased, exempt or disqualified by law, not a resident of the county or city, or physically or mentally incapacitated for jury service, an appropriate notation on the ballot, as well as opposite the name of such person on the jury list, shall be made and the ballot shall be placed by the clerk in an envelope kept for that purpose. The other ballots, marked "drawn," shall be placed in a separate envelope and a notation of the date of the drawing shall be made on the jury list opposite the name of each juror drawn. The envelope shall be kept in the box. After all ballots have been drawn from the box, the ballots marked "drawn" may be again drawn subject to the provisions hereof applying to the original drawing.

Code 1950, § 8-208.14; 1973, c. 439; 1977, c. 617.



§ 8.01-350. Repealed

Repealed by Acts 1977, c. 451.



§ 8.01-350.1. Selection of jurors by mechanical or electronic techniques for the term of court

Notwithstanding the provisions of §§ 8.01-347 through 8.01-349, the chief judge may order that selection of the list of jurors necessary for the trial of all cases during any term of court for that year be made by the use of random selection techniques, either mechanically or electronically, from the list submitted pursuant to § 8.01-345.

1978, c. 400.



§ 8.01-351. Preparation and disposition of list of jurors drawn

The clerk shall make and sign a list of the names on the ballots in alphabetical order showing the name, age, address, occupation and employer of each juror, and shall deliver an attested copy of the list to the sheriff. The list shall be signed also by the judge or the commissioner in chancery appointed by the judge. The list shall be available in the clerk's office for inspection by counsel in any case to be tried by a jury during the term.

Code 1950, § 8-208.15; 1973, c. 439; 1977, c. 617; 1988, c. 818.



§ 8.01-352. Objections to irregularities in jury lists or for legal disability; effect thereof

A. Prior to the jury being sworn, the following objections may be made without leave of court: (i) an objection specifically pointing out the irregularity in any list or lists of jurors made by the clerk from names drawn from the jury box, or in the drawing, summoning, returning or impaneling of jurors or in copying or signing or failing to sign the list, and (ii) an objection to any juror on account of any legal disability; after the jury is sworn such objection shall be made only with leave of court.

B. Unless objection to such irregularity or disability is made pursuant to subsection A herein and unless it appears that the irregularity was intentional or that the irregularity or disability be such as to probably cause injustice in a criminal case to the Commonwealth or to the accused and in a civil case to the party making the objection, then such irregularity or disability shall not be cause for summoning a new panel or juror or for setting aside a verdict or granting a new trial.

Code 1950, §§ 8-208.7, 8-208.27, 8-208.29; 1973, c. 439; 1977, c. 617.



§ 8.01-353. Notice to jurors; making copy of jury panel available to counsel; objection to notice

A. The sheriff shall notify the jurors on the list, or such number of them as the judge may direct to appear in court on such day as the court may direct. Such notice shall be given a juror as provided by § 8.01-298. Verbal direction given by the judge, or at his direction, to a juror who has been given notice as hereinbefore provided that he appear at a later specified date, shall be a sufficient notice. Any notice given as provided herein shall have the effect of an order of court. No particular time in advance of the required appearance date shall be necessary for verbal notice hereunder, but the court may, in its discretion, excuse from service a juror who claims lack of sufficient notice. Upon request, the clerk or sheriff or other officer responsible for notifying jurors to appear in court for the trial of a case shall make available to all counsel of record in that case, a copy of the jury panel to be used for the trial of the case at least three full business days before the trial. Such copy of the jury panel shall show the name, age, address, occupation and employer of each person on the panel. Any error in the information shown on such copy of the jury panel shall not be grounds for a mistrial or assignable as error on appeal, and the parties in the case shall be responsible for verifying the accuracy of such information.

B. No judgment shall be arrested or reversed for the failure of the record to show that there was service upon a juror of notice to appear in court unless made a ground of exception in the trial before the jury is sworn.

Code 1950, § 8-208.16; 1973, c. 439; 1974, c. 243; 1976, c. 261; 1977, c. 617; 1980, c. 452; 1981, c. 150; 1988, c. 350; 2010, c. 799.



§ 8.01-353.1. Jurors to provide identification

At the time of assembly for the purpose of juror selection, the identity of each member of the jury venire shall be verified as provided in this section. Prior to being selected from the jury venire, a potential juror shall verify his identity by presenting to the person taking jury attendance any of the following forms of identification: his Commonwealth of Virginia voter registration card; his social security card; his valid Virginia driver's license or any other identification card issued by a government agency of the Commonwealth, one of its political subdivisions, or the United States; or any valid employee identification card containing a photograph of the juror and issued by an employer of the juror in the ordinary course of the employer's business. If the juror is unable to present one of these forms of identification, he shall sign a statement affirming, under penalty of perjury, that he is the named juror.

2010, c. 765; 2011, c. 470.



§ 8.01-354. "Writ of venire facias" defined

The term "writ of venire facias" for the purpose of this chapter shall be construed as referring to the list or lists of jurors made by the clerk from names drawn from the jury box and notice to appear in court served or mailed as provided herein shall be equivalent to summoning such juror in execution of a writ of venire facias.

Code 1950, § 8-208.24; 1973, c. 439; 1976, c. 617.



§ 8.01-355. Jurors on list to be used for trial of cases during term; discharge or dispensing with attendance of jurors; drawing additional jurors

Jurors whose names appear in the list provided for under §§ 8.01-348 and 8.01-351 shall be used for the trial of cases, civil and criminal, to be tried during the term. The judge shall direct the selection of as many jurors as may be necessary to appear for the trial of any case. Any court shall have power to discharge persons summoned as jurors therein, or to dispense with their attendance on any day of its sitting. When by reason of challenge or otherwise a sufficient number of jurors summoned cannot be obtained for the trial of any case, the judge may select from the names on the jury list provided for by § 8.01-345 the names of as many persons as he deems necessary and cause them to be summoned to appear forthwith for the trial.

Code 1950, § 8-208.17; 1973, c. 439; 1975, c. 359; 1977, c. 617.



§ 8.01-356. Failure of juror to appear

If any juror who has been given due notice to appear in court shall fail to do so without sufficient excuse, he shall be fined not less than $50 nor more than $200.

Code 1950, § 8-208.18; 1973, c. 439; 1977, c. 617; 2004, c. 116.



§ 8.01-357. Selection of jury panel

On the day on which jurors have been notified to appear, jurors not excused by the court shall be called in such manner as the judge may direct to be sworn on their voir dire until a panel free from exceptions shall be obtained. The jurors shall be selected randomly. The remaining jurors may be discharged or excused subject to such orders as the court shall make.

Code 1950, § 8-208.19; 1973, c. 439; 1977, c. 617; 1999, c. 3.



§ 8.01-358. Voir dire examination of persons called as jurors

The court and counsel for either party shall have the right to examine under oath any person who is called as a juror therein and shall have the right to ask such person or juror directly any relevant question to ascertain whether he is related to either party, or has any interest in the cause, or has expressed or formed any opinion, or is sensible of any bias or prejudice therein; and the party objecting to any juror may introduce any competent evidence in support of the objection; and if it shall appear to the court that the juror does not stand indifferent in the cause, another shall be drawn or called and placed in his stead for the trial of that case.

A juror, knowing anything relative to a fact in issue, shall disclose the same in open court.

Code 1950, §§ 8-208.28, 8-215; 1973, c. 439; 1977, c. 617; 1981, c. 280.



§ 8.01-359. Trial; numbers of jurors in civil cases; how jurors selected from panel

A. Five persons from a panel of not less than 11 shall constitute a jury in a civil case when the amount involved exclusive of interest and costs does not exceed the maximum jurisdictional limits as provided in § 16.1-77 (1) . Seven persons from a panel of not less than 13 shall constitute a jury in all other civil cases except that when a special jury is allowed, 12 persons from a panel of not less than 20 shall constitute the jury.

B. The parties or their counsel, beginning with the plaintiff, shall alternately strike off one name from the panel until the number remaining shall be reduced to the number required for a jury. Where there are more than two parties, all plaintiffs shall share three strikes between them and all defendants and third-party defendants shall share three strikes between them.

C. In any case in which there are two or more parties on the same side, if counsel or the parties are unable to agree on the full number to be stricken, or, if for any other reason a party or his counsel fails or refuses to strike off the full number of jurors allowed such party, the clerk shall place in a box ballots bearing the names of the jurors whose names have not been stricken and shall cause to be drawn from the box such number of ballots as may be necessary to complete the number of strikes allowed the party or parties failing or refusing to strike. Thereafter, if the opposing side is entitled to further strikes, they shall be made in the usual manner.

D. In any civil case in which the consent of the plaintiff and defendant shall be entered of record, it shall be lawful for the plaintiff to select one person who is eligible as a juror and for the defendant to select another, and for the two so selected to select a third of like qualifications, and the three so selected shall constitute a jury in the case. They shall take the oath required of jurors, and hear and determine the issue, and any two concurring shall render a verdict in like manner and with like effect as a jury of seven.

Code 1950, § 8-208.21; 1973, c. 439; 1974, c. 611; 1975, c. 578; 1977, c. 617; 1985, c. 188; 2005, c. 356.



§ 8.01-360. Additional jurors when trial likely to be protracted

Whenever in the opinion of the court the trial of any criminal or civil case is likely to be a protracted one, the court may direct the selection of additional jurors who shall be drawn from the same source, in the same manner and at the same time as the regular jurors. These additional jurors shall have the same qualifications, and be considered and treated in every respect as regular jurors and be subject to examination and challenge as such jurors. When one additional juror is desired, there shall be drawn three veniremen, and the plaintiff and defendant in a civil case or the Commonwealth and accused in a criminal case shall each be allowed one peremptory challenge. When two or more additional jurors are desired there shall be drawn twice as many venireman as the number of additional jurors desired. The plaintiff and defendant in a civil case or the Commonwealth and accused in a criminal case shall each be allowed one additional peremptory challenge for every two additional jurors. The court shall select, by lot, those jurors to be designated additional jurors. The plaintiff and defendant in a civil case or the Commonwealth and accused in a criminal case shall be advised by the court which jurors are additional jurors at the time the jury is impaneled; however, in no event, shall any juror be made aware of his status as a regular or additional juror until he is excused as a juror. Before final submission of the case, the court shall excuse any additional jurors in order to reduce the number of jurors to that required by §§ 8.01-359 and 19.2-262.

Code 1950, § 8-208.22; 1973, c. 439; 1977, c. 617; 1992, c. 536; 1998, c. 279.



§ 8.01-361. New juror may be sworn in place of one disabled; when court may discharge jury

If a juror, after he is sworn, be unable from any cause to perform his duty, the court may, in its discretion, cause another qualified juror to be sworn in his place, and in any case, the court may discharge the jury when it appears that they cannot agree on a verdict or that there is a manifest necessity for such discharge.

Code 1950, § 8-208.23; 1973, c. 439; 1977, c. 617.



§ 8.01-362. Special juries

Any court in a civil case in which a jury is required may allow a special jury, in which event the court shall order such jurors to be summoned as it shall designate, and from those summoned, a jury shall be made in accordance with the provisions of § 8.01-359 A. The court may, in its discretion, cause the entire cost of such jury to be taxed as a part of the cost in such action, and to be paid by the plaintiff or defendant as the court shall direct.

Code 1950, § 8-208.25; 1973, c. 439; 1977, c. 617.



§ 8.01-363. When impartial jury cannot be obtained locally

In any case in which qualified jurors who are not exempt from serving and who the judge is satisfied can render a fair and impartial trial cannot be conveniently found in the county or city in which the trial is to be, the court may cause so many jurors as may be necessary to be summoned from any other county or city by the sheriff thereof, or by its own officer, from a list prepared pursuant to Article 3 (§ 8.01-343 et seq.) of this chapter and furnished by the circuit court of the county or city from which the jurors are to be summoned.

Code 1950, § 8-208.26; 1973, c. 439; 1977, c. 617.



§ 8.01-364. Interpleader

A. Whenever any person is or may be exposed to multiple liability through the existence of claims by others to the same property or fund held by him or on his behalf, such person may file a pleading and require such parties to interplead their claims. It is not ground for objection to the joinder that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but are adverse to and independent of one another, or that the plaintiff avers that he is not liable in whole or in part to any or all of the claimants. A defendant in an action who is exposed to similar liability may likewise obtain such interpleader. The provisions of this rule supplement and do not in any way limit the joinder of parties permitted in § 8.01-5.

B. The remedy herein provided is in addition to and in no way supersedes or limits the remedy provided by any other section of this Code.

C. In any action of interpleader, the court may enter its order restraining all claimants from instituting or prosecuting any proceeding in any court of the Commonwealth affecting the property involved in the interpleader action until further order of the court.

Such court shall hear and determine the case and may discharge the appropriate party from further liability, make the injunction permanent, and make all appropriate orders to enforce its judgment.

D. A person interpleading may voluntarily pay or tender into court the property claimed, or may be ordered to do so by the court; and the court may thereupon order such party discharged from all or part of any liability as between the claimants of such property.

Code 1950, § 8-226; 1977, c. 617; 1978, c. 415.



§ 8.01-365. How claim of third party tried

When a writ of fieri facias issued from a circuit court, or a warrant of distress, is levied on property, or when a lien is acquired on money or other personal estate by virtue of § 8.01-501, and when some other person than the one against whom the process issued claims the property, money, other personal estate, or some part or the proceeds thereof, then either (i) the claimant, if such suspending bond as is hereinafter mentioned has been given, (ii) the officer having such process, if no indemnifying bond has been given, or (iii) the party who had the process issued, may apply to try the claim, by motion to the adverse party, to the circuit court of the county or city wherein the property, money, or other personal estate is located.

Code 1950, § 8-227; 1962, c. 10; 1977, c. 617.



§ 8.01-366. Sale of property when no forthcoming bond is given

In such case as is mentioned in § 8.01-365, when no bond is given for the forthcoming of the property, the court may, before a decision of the rights of the parties, make an order for the sale of the property, or any part thereof, on such terms as the court may deem advisable, and for the proper application of the proceeds. The court may make such orders and enter such judgment as to costs and all other matters as may be just and proper.

Code 1950, § 8-228; 1977, c. 617.



§ 8.01-367. Indemnifying bond to officer

A. If any officer levies or is required to levy a fieri facias, an attachment, or a warrant of distress on property, and the officer doubts whether such property is liable to such levy, he may give the plaintiff, his agent or attorney-at-law, notice that an indemnifying bond is required in the case; bond may thereupon be given by any person, with good security, payable to the officer in a penalty equal to the value of the property in the case of a fieri facias or a warrant of distress on property and equal to double the value of the property in case of an attachment, with condition to indemnify him against all damage which he may sustain in consequence of the seizure or sale of such property and to pay to any claimant of such property all damage which he may sustain in consequence of such seizure or sale, and also to warrant and defend to any purchaser of the property such estate or interest therein as is sold. If the officer has performed more than one levy for a single plaintiff, the officer may permit the plaintiff to give a single indemnifying bond for such levies, provided that any such bond shall be in a penalty amount not less than the aggregate sum of the penalty amounts of the bonds required had the levies been bonded individually.

Provided, however, that when the property claimed to be liable by virtue of the process aforesaid is in the possession of any of the parties against whom such process was issued but is claimed by any other person or is claimed to belong to any other person, the officer having such process in his hands to be executed shall proceed to execute the same notwithstanding such claim unless the claimant of the property or someone for him shall give a suspending bond as provided by § 8.01-370 and shall within 30 days after such bond is given proceed to have the title to the property settled in accordance with the provisions of this chapter. And in case such claimant or someone for him fails to give such suspending bond, or having given such bond fails to have such proceedings instituted to settle the title thereto, the claimant shall be barred from asserting such claim to the property and the officer shall proceed to execute the process, and the officer who executes such process shall not be liable to any such claimant for any damages resulting from the proper execution of such process as is required by this section. If an indemnifying bond is not given within a reasonable time after such notice, the officer may refuse to levy on such property, or may restore it to the person from whose possession it was taken. If such bond is given, the officer shall proceed to levy (i) if he has not already done so, or (ii) if necessary to restore a levy previously released.

B. The Commonwealth shall not be required to give an indemnifying bond under the provisions of this section.

Code 1950, § 8-229; 1968, c. 490; 1972, c. 327; 1977, c. 617; 2005, c. 690; 2012, c. 206.



§ 8.01-368. Return of such bond to clerk's office

Any indemnifying bond taken by an officer under the preceding section shall be returned by him within twenty-one days to the clerk's office of the circuit court of the county or city wherein the property levied on, or to be levied on, is located.

Code 1950, § 8-230; 1977, c. 617.



§ 8.01-369. Effect of such bond

The claimant or purchaser of such property shall, after such bond is so returned, be barred from any action against the officer levying thereon, provided the security therein be good at the time of taking it.

Code 1950, § 8-231; 1977, c. 617.



§ 8.01-370. Claimant may give suspending bond; proceedings to have title settled; action on indemnifying or suspending bond

The sale of any property levied on under a fieri facias or distress warrant shall be suspended at the instance of any claimant thereof who will deliver to the officer a suspending bond, with good security, in a penalty equal to double the value thereof, payable to such officer, with condition to pay to all persons who may be injured by suspending the sale thereof, until the claim thereto is adjudicated or otherwise adjusted, such damage as they may sustain by such suspension. If the property claimed to be liable by virtue of such process is in the possession of any of the parties against whom such process was issued, but is claimed by any other person, or is claimed to belong to any other person, the officer having such process in his hands to be executed shall, whether an indemnifying bond has been given or not, after notice to the claimant, or his agent, proceed to execute the same notwithstanding such claim, unless the claimant of such property or someone for him shall give the suspending bond aforesaid, and shall within thirty days after such bond is given proceed to have the title to such property settled in accordance with the provisions of this chapter. And in case such claimant or someone for him fails to give a suspending bond, or having given such bond fails to have such proceedings instituted to settle the title thereto, the claimant shall be barred from asserting such claim to the property and the sale of the property shall proceed. For the purpose of this section, a person making a claim of ownership of property on behalf of another shall be deemed to be the latter's agent, and the notice required by this section may be verbal or in writing. Upon any such indemnifying or suspending bond as is mentioned in this section or § 8.01-369 an action may be prosecuted in the name of the officer for the benefit of the claimant, creditor, purchaser, or other person injured, and such damages recovered in such action as a jury may assess. The action may be prosecuted and a writ of fieri facias had in the name of such officer when he is dead in like manner as if he were alive.

Code 1950, § 8-232; 1977, c. 617.



§ 8.01-371. How forthcoming bond taken of claimant of property the sale whereof has been suspended

The sheriff or other officer levying a writ of fieri facias or distress warrant on property, the sale of which is suspended under this chapter at the instance of a claimant thereof, may, if such claimant desires the property to remain in such possession as it was immediately before the levy, and if the case be one in which a bond for the forthcoming of the property is not prohibited from being taken from the debtor by § 8.01-531, take from the claimant a bond, with sufficient surety, in a penalty equal to double the value of the property, payable to the creditor, with such recital as is required in a forthcoming bond taken from the debtor, and with condition that the property shall be forthcoming at such day and place of sale as may be thereafter lawfully appointed. Such property may then be permitted to remain, at the risk of such claimant, in such possession as it was immediately before the levy; and §§ 8.01-527, 8.01-528, 8.01-530, 8.01-531 and 55-232 shall apply to such forthcoming bond in like manner as to a forthcoming bond taken from the debtor.

Code 1950, § 8-233; 1977, c. 617.



§ 8.01-372. Sale despite bond when property perishable, etc

In such case as is mentioned in § 8.01-371 and whether a forthcoming bond is given or not, if the property be expensive to keep or perishable, the court in which proceedings in the case under § 8.01-365 are pending or may be had, may, before a decision of the rights of the parties under such proceedings, on the application of such claimant or of the surety in such suspending or forthcoming bond, after reasonable notice of the intended application has been given by such claimant or the surety to the other parties in the case, order a sale of the property, or any part thereof, on such terms as the court may deem advisable. The court shall apply the proceeds according to the rights of the parties when determined.

Code 1950, § 8-234; 1977, c. 617.



§ 8.01-373. When property sells for more than claim, how surplus paid

When property, the sale of which is indemnified, sells for more than enough to satisfy the execution, attachment, or distress warrant under which it is taken, the surplus shall be paid by the officer into the court where the indemnifying bond is required to be returned, or as such court may direct. The court wherein the surplus is held may make such order for the disposition thereof, either temporarily until the question as to the title of the property sold is determined, or absolutely, as in respect to the rights of those interested may seem to it proper.

Code 1950, § 8-235; 1977, c. 617.



§ 8.01-374. Procedure when original papers in cause are lost

If in any case the original papers therein, or any of them, or the record for or in an appellate court, or any paper filed or connected with such record, be lost or destroyed, any party to such case may present to the court wherein the case is, or in which it would or ought to be, but for such loss or destruction, a petition verified by affidavit stating such loss or destruction, and praying that such case be heard and determined or tried on the reproduction of such record or papers, or satisfactory proof of their contents. Upon such petition and an authenticated copy of what is lost or destroyed, the court may hear and determine the case, or proceed to a trial thereof, if before a jury. The court may also hear and determine the case, or proceed to the trial thereof, if before a jury, upon proof, after reasonable notice to the parties interested, of the contents of such record or papers, or so much thereof, as may be necessary for a decision by the court, or by a jury, and may make such order or decree as if the papers or any of them had not been lost or destroyed.

The court may in its discretion, require new pleadings to be made up in whole or in part.

A plaintiff instead of proceeding under this section may commence and prosecute a new suit for the same matter; and no certified copy of any deed, will, account, or other original paper required by law to be recorded shall be used by any party as evidence for him, in any case when the original deed, will, account, or other original paper or record thereof has been destroyed, until such copy has been properly admitted to record, according to law. This section shall not apply to criminal cases.

Code 1950, § 8-209; 1977, c. 617.



§ 8.01-374.1. Consolidation or bifurcation of issues or claims in certain cases; appeal

A. In any circuit court in which there are pending more than forty civil actions against manufacturers or suppliers of asbestos or products for industrial use that contain asbestos in which recovery is sought for personal injury or wrongful death alleged to have been caused by exposure to asbestos or products for industrial use that contain asbestos, the court may order a joint hearing or trial by jury of any or all common questions of law or fact which are at issue in those actions. The court may order any or all the actions consolidated, unless the court finds consolidation would adversely affect the rights of the parties to a fair trial. The court may submit special interrogatories to the jury to resolve specific issues of fact, and may make such orders concerning proceedings therein consistent with the right of each of the parties to a fair trial as may be appropriate to avoid unnecessary costs, duplicative litigation or delay.

B. To further convenience or avoid prejudice in such consolidated hearings, when separate or bifurcated trials will be conducive to judicial economy, the court may order a separate or bifurcated trial of any claim, or any number of claims, cross-claims, counterclaims, third-party claims, or separate issues, always preserving the right of trial by jury. However, in any such bifurcated proceeding, the entitlement of an individual plaintiff to an award of punitive damages against any defendant shall not be determined unless compensatory damages have been awarded to that individual.

C. Any order entered pursuant to this section shall, for purposes of appeal, be an interlocutory order. Any findings of the court or jury in any bifurcated trial shall not be appealable until a final order adjudicating all issues on a specific claim or consolidated group of claims has been entered.

D. This section shall not apply to actions arising under Article 6 (§ 8.01-57 et seq.) of Chapter 3 of this title or the Federal Employers Liability Act (45 U.S.C. § 51 et seq.). In addition, this section shall not apply to any party defendant unless that defendant was a manufacturer of, or a supplier of, asbestos or products for industrial use that contain asbestos, at any of the times alleged in the motion for judgment.

1992, c. 615 .



§ 8.01-375. Exclusion of witnesses in civil cases (Subsection (a) of Supreme Court Rule 2:615 derived in part from this section and subsection (b) of Supreme Court Rule 2:615 derived from this section)

The court trying any civil case may upon its own motion and shall upon the motion of any party, require the exclusion of every witness. However, each named party who is an individual, one officer or agent of each party which is a corporation or association and an attorney alleged in a habeas corpus proceeding to have acted ineffectively shall be exempt from the rule of this section as a matter of right.

Where expert witnesses are to testify in the case, the court may, at the request of all parties, allow one expert witness for each party to remain in the courtroom; however, in cases pertaining to the distribution of marital property pursuant to § 20-107.3 or the determination of child or spousal support pursuant to § 20-108.1, the court may, upon motion of any party, allow one expert witness for each party to remain in the courtroom throughout the hearing.

Code 1950, § 8-211.1; 1966, c. 268; 1975, c. 652; 1977, c. 617; 1986, c. 36; 1987, c. 70; 2001, c. 348; 2006, c. 757.



§ 8.01-376. Views by juries

The jury may, in any civil case, at the request of either party, be taken to view the premises or place in question, or any property, matter or thing relating to the controversy between the parties, when it shall appear to the court that such view is necessary to a just decision; provided that the expenses of the jury and the officers who attend them in taking the view shall be afterwards taxed like other legal costs.

Code 1950, § 8-216; 1977, c. 617; 1978, c. 367.



§ 8.01-377. Remedy when variance appears between evidence and allegations

If, at the trial of any action, there appears to be a variance between the evidence and the allegations or recitals, the court, if it consider that substantial justice will be promoted and that the opposite party cannot be prejudiced thereby, may allow the pleadings to be amended, on such terms as to the payment of costs or postponement of the trial, or both, as it may deem reasonable. Or, instead of the pleadings being amended, the court may direct the jury to find the facts, and, after such finding, if it consider the variance such as could not have prejudiced the opposite party, shall give judgment according to the right of the case.

Code 1950, § 8-217; 1977, c. 617.



§ 8.01-377.1. Summary judgment

In any action at law or equity at the close of all the evidence, any party may move for a summary judgment upon the entire case or upon any severable issue including the issue of liability alone although there is a genuine issue as to damages.

1990, c. 628 .



§ 8.01-378. Trial judge not to direct verdicts

In no action tried before a jury shall the trial judge give to the jury a peremptory instruction directing what verdict the jury shall render. If the trial judge has granted a motion to strike the evidence of the plaintiff or the defendant, the judge shall enter summary judgment or partial summary judgment in conformity with his ruling on the motion to strike.

Code 1950, § 8-218; 1958, c. 208; 1977, c. 617; 1985, c. 214; 1986, c. 253.



§ 8.01-379. Argument before jury

Counsel's right to argument before a jury is preserved.

1977, c. 617.



§ 8.01-379.1. Informing jury of amounts sued for

Notwithstanding any other provision of law, any party in any civil action may inform the jury of the amount of damages sought by the plaintiff in the opening statement or closing argument, or both. The plaintiff may request an amount which is less than the ad damnum in the motion for judgment.

1988, c. 321; 1993, c. 615 .



§ 8.01-379.2. Jury instructions

A proposed jury instruction submitted by a party, which constitutes an accurate statement of the law applicable to the case, shall not be withheld from the jury solely for its nonconformance with the model jury instructions.

1992, c. 522 .



§ 8.01-379.3. General verdict accompanied by answer to interrogatories

Except in actions for negligence resulting in injury to person or death by wrongful act, in civil actions when the court determines that the complexity of the issues warrant, the court may submit to the jury, together with appropriate forms for a general verdict, written interrogatories upon one or more issues of fact the decision of which is necessary to a verdict. In actions for negligence resulting in injury to person or death by wrongful act, the court shall submit to the jury a general verdict form only, provided that the court may submit interrogatories to the jury if otherwise specifically authorized by law, if under substantive law governing the case comparative negligence applies, or if all parties to the action agree that interrogatories may be submitted to the jury. The court shall give such explanation or instruction as may be necessary to enable the jury both to make answers to the interrogatories and to render a general verdict, and the court shall direct the jury both to make written answers and to render a general verdict. When the general verdict and the answers are consistent, the appropriate judgment upon the verdict and answers shall be entered by the court. When the answers are consistent with each other but one or more is inconsistent with the general verdict, or when the answers are inconsistent with each other and one or more is likewise inconsistent with the general verdict, judgment shall not be entered and the court shall either order the jury to further consider its answers and verdict or order a new trial.

2005, c. 499.



§ 8.01-380. Dismissal of action by nonsuit; fees and costs

A. A party shall not be allowed to suffer a nonsuit as to any cause of action or claim, or any other party to the proceeding, unless he does so before a motion to strike the evidence has been sustained or before the jury retires from the bar or before the action has been submitted to the court for decision. After a nonsuit no new proceeding on the same cause of action or against the same party shall be had in any court other than that in which the nonsuit was taken, unless that court is without jurisdiction, or not a proper venue, or other good cause is shown for proceeding in another court, or when such new proceeding is instituted in a federal court. If after a nonsuit an improper venue is chosen, the court shall not dismiss the matter but shall transfer it to the proper venue upon motion of any party.

B. Only one nonsuit may be taken to a cause of action or against the same party to the proceeding, as a matter of right, although the court may allow additional nonsuits upon reasonable notice to counsel of record for all defendants and upon a reasonable attempt to notify any party not represented by counsel, or counsel may stipulate to additional nonsuits. The court, in the event additional nonsuits are allowed, may assess costs and reasonable attorney fees against the nonsuiting party. When suffering a nonsuit, a party shall inform the court if the cause of action has been previously nonsuited. Any order effecting a subsequent nonsuit shall reflect all prior nonsuits and shall include language that reflects the date of any previous nonsuit together with the court in which any previous nonsuit was taken.

C. If notice to take a nonsuit of right is given to the opposing party within seven days of trial or during trial, the court in its discretion may assess against the nonsuiting party reasonable witness fees and travel costs of expert witnesses scheduled to appear at trial, which are actually incurred by the opposing party, solely by reason of the failure to give notice at least seven days prior to trial. The court shall have the authority to determine the reasonableness of expert witness fees and travel costs. Invoices, receipts, or confirmation of payment shall be admissible to prove reasonableness without the need to offer testimony to support the authenticity or reasonableness of such documents, and may, in the court's discretion, satisfy the reasonableness requirement under this subsection. Nothing herein shall preclude any party from offering additional evidence or testimony to support or rebut the reasonableness requirement.

D. A party shall not be allowed to nonsuit a cause of action, without the consent of the adverse party who has filed a counterclaim, cross claim or third-party claim which arises out of the same transaction or occurrence as the claim of the party desiring to nonsuit unless the counterclaim, cross claim or third-party claim can remain pending for independent adjudication by the court.

E. A voluntary nonsuit taken pursuant to this section is subject to the tolling provisions of subdivision E 3 of § 8.01-229.

Code 1950, §§ 8-220, 8-244; 1954, cc. 333, 611; 1977, c. 617; 1983, c. 404; 1991, c. 19; 2001, c. 825; 2004, c. 362; 2007, cc. 179, 367; 2013, cc. 274, 366; 2014, c. 86.



§ 8.01-381. What jury may carry out

No pleadings may be carried from the bar by the jury. Exhibits may, by leave of court, be so carried by the jury. Upon request of any party, the court shall instruct the jury that they may request exhibits for use during deliberations. Exhibits requested by the jury shall be sent to the jury room or may otherwise be made available to the jury.

Code 1950, § 8-221; 1977, c. 617; 1992, c. 495 .



§ 8.01-382. Verdict, judgment or decree to fix period at which interest begins; final order; judgment or decree for interest

In any Administrative Process Act (§ 2.2-4000 et seq.) action or action at law or suit in equity, the final order, verdict of the jury, or if no jury the judgment or decree of the court, may provide for interest on any principal sum awarded, or any part thereof, and fix the period at which the interest shall commence. The final order, judgment or decree entered shall provide for such interest until such principal sum be paid. If a final order, judgment or decree be rendered which does not provide for interest, the final order, judgment or decree awarded or jury verdict shall bear interest at the judgment rate of interest as provided for in § 6.2-302 from its date of entry or from the date that the jury verdict was rendered. Notwithstanding the provisions of this section, any judgment entered for a sum due under a negotiable instrument, as defined by § 8.3A-104, shall provide for interest on the principal sum in accordance with § 8.3A-112 at the rate specified in the instrument. If no such rate is specified, interest on the principal sum shall be at the judgment rate provided in § 6.2-302. Final orders may be recorded, enforced, and satisfied as orders or decrees of a circuit court upon certification of such orders by the agency head or his designee.

Code 1950, § 8-223; 1964, c. 219; 1974, c. 172; 1975, c. 448; 1977, c. 617; 1979, c. 501; 1997, c. 551; 2004, c. 646; 2008, c. 219; 2009, c. 797.



§ 8.01-383. Power to grant new trial; how often

In any civil case or proceeding, the court before which a trial by jury is had, may grant a new trial, unless it be otherwise specially provided. A new trial may be granted as well where the damages awarded are too small as where they are excessive. Not more than two new trials shall be granted to the same party in the same cause on the ground that the verdict is contrary to the evidence, either by the trial court or the appellate court, or both.

Code 1950, § 8-224; 1977, c. 617.



§ 8.01-383.1. Appeal when verdict reduced and accepted under protest; new trial for inadequate damages

A. In any action at law in which the trial court shall require a plaintiff to remit a part of his recovery, as ascertained by the verdict of a jury, or else submit to a new trial, such plaintiff may remit and accept judgment of the court thereon for the reduced sum under protest, but, notwithstanding such remittitur and acceptance, if under protest, the judgment of the court in requiring him to remit may be reviewed by the Supreme Court upon an appeal awarded the plaintiff as in other actions at law; and in any such case in which an appeal is awarded the defendant, the judgment of the court in requiring such remittitur may be the subject of review by the Supreme Court, regardless of the amount.

B. In any action at law when the court finds as a matter of law that the damages awarded by the jury are inadequate, the trial court may (i) award a new trial or (ii) require the defendant to pay an amount in excess of the recovery of the plaintiff found in the verdict. If either the plaintiff or the defendant declines to accept such additional award, the trial court shall award a new trial.

If additur pursuant to this subsection is accepted by either party under protest, it may be reviewed on appeal.

Code 1950, § 8-350; 1977, c. 617; 1994, c. 807; 1998, c. 861.



§ 8.01-384. Formal exceptions to rulings or orders of court unnecessary; motion for new trial unnecessary in certain cases

A. Formal exceptions to rulings or orders of the court shall be unnecessary; but for all purposes for which an exception has heretofore been necessary, it shall be sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objections to the action of the court and his grounds therefor; and, if a party has no opportunity to object to a ruling or order at the time it is made, the absence of an objection shall not thereafter prejudice him on motion for a new trial or on appeal. No party, after having made an objection or motion known to the court, shall be required to make such objection or motion again in order to preserve his right to appeal, challenge, or move for reconsideration of, a ruling, order, or action of the court. No party shall be deemed to have agreed to, or acquiesced in, any written order of a trial court so as to forfeit his right to contest such order on appeal except by express written agreement in his endorsement of the order. Arguments made at trial via written pleading, memorandum, recital of objections in a final order, oral argument reduced to transcript, or agreed written statements of facts shall, unless expressly withdrawn or waived, be deemed preserved therein for assertion on appeal.

B. The failure to make a motion for a new trial in any case in which an appeal, writ of error, or supersedeas lies to or from a higher court shall not be deemed a waiver of any objection made during the trial if such objection be properly made a part of the record.

Code 1950, §§ 8-225, 8-225.1; 1970, c. 558; 1977, c. 617; 1992, c. 564 .



§ 8.01-384.1. Interpreters for deaf in civil proceedings

In any civil proceeding in which a speech-impaired or hearing-impaired person is a party or witness, the court may appoint a qualified interpreter to assist such person in the proceeding. The court shall appoint an interpreter for any speech-impaired or hearing-impaired person who requests this assistance.

Interpreters for the deaf in these proceedings shall be procured through the Department for the Deaf and Hard-of-Hearing.

Any person who is eligible for an interpreter pursuant to this section may waive the use of an interpreter appointed by the court for all or a portion of the proceedings. A person who waives his right to an interpreter may provide his own interpreter at his own expense without regard to whether the interpreter is qualified under this section.

The compensation of interpreters appointed pursuant to this section shall be fixed by the court and paid from the general fund of the state treasury or may, in the discretion of the court, be assessed as a part of the cost of the proceedings.

The provisions of this section shall apply in both circuit courts and district courts.

1982, c. 444.



§ 8.01-384.1:1. Interpreters for non-English-speaking persons in civil cases

A. In any trial, hearing or other proceeding before a judge in a civil case in which a non-English-speaking person is a party or witness, an interpreter for the non-English-speaking person may be appointed by the court. A qualified English-speaking person fluent in the language of the non-English-speaking person may be appointed by the judge of the court in which the case is to be heard unless the non-English-speaking person shall obtain a qualified interpreter of his own choosing who is approved by the court as being competent.

B. To the extent of available appropriations, the compensation of such interpreter shall be fixed by the court in accordance with guidelines set by the Judicial Council of Virginia and shall be paid from the general fund of the state treasury as part of the expense of trial. The amount allowed by the court to the interpreter may, in the discretion of the court, be assessed against either party as a part of the cost of the case and, if collected, the same shall be paid to the Commonwealth.

C. Whenever a person communicates through an interpreter to any person under such circumstances that the communications would be privileged, and such persons could not be compelled to testify as to the communications, this privilege shall also apply to the interpreter. The provisions of this section shall apply in circuit courts and district courts.

1996, c. 559; 2003, c. 1011.



§ 8.01-384.2. Waiver of discovery time limitations by parties

Parties involved in any civil litigation may, without court order and upon agreement of all of them or their counsel, waive any time limitations established by the Rules of the Virginia Supreme Court relating to any response to a motion or request for discovery or the scheduling of any discovery proceedings. The court shall allow any such waiver unless an order establishing discovery or filing deadlines has been entered previously by the court in the action.

1991, c. 75 .



§ 8.01-385. Definitions

As used in this chapter:

1. The term "United States" shall be deemed to refer to the United States of America and to include any of its territories, commonwealths, insular possessions, the District of Columbia, and any of its other political subdivisions other than states.

2. The term "court" shall be deemed to include the courts of this Commonwealth, any other person or body appointed by it or acting under its process or authority in a judicial or quasi-judicial capacity, and any other judicial, quasi-judicial, or fact-finding body acting pursuant to the laws of the Commonwealth, including without limitation, the State Corporation Commission and the Virginia Workers' Compensation Commission.

3. The term "political subdivision" shall: (i) as applied to the United States, include any other political subdivision other than states and including without limitation the District of Columbia and the Commonwealth of Puerto Rico; (ii) as applied to other countries, include without limitation states, counties, cities, towns, boroughs, and any division thereof recognized and vested with the authority to enact or promulgate ordinances, rules, and regulations having the force or effect of law; (iii) as applied to this Commonwealth and other states of the United States, include without limitation counties, cities, towns, boroughs, and any other division thereof recognized and vested with the authority to enact or promulgate ordinances, rules, and regulations having the force or effect of law.

4. The term "agency" shall be deemed to include without limitation any department, division, commission, association, board, or other administrative body established pursuant to the laws of a jurisdiction.

5. The term "official publication" includes any registry or listing of licenses, permits, or registrations posted on the official website of an agency or political subdivision.

6. The term "publish" includes posting by an agency or political subdivision on its official website.

7. The term "required to be published pursuant to the laws thereof" includes being subject to disclosure under § 54.1-108.

1977, c. 617; 2011, c. 81.



§ 8.01-386. Judicial notice of laws (Supreme Court Rule 2:202 derived in part from this section)

A. Whenever, in any civil action it becomes necessary to ascertain what the law, statutory or otherwise, of this Commonwealth, of another state, of the United States, of another country, or of any political subdivision or agency of the same is, or was, at any time, the court shall take judicial notice thereof whether specially pleaded or not.

B. The court, in taking such notice, may consult any book, record, register, journal, or other official document or publication purporting to contain, state, or explain such law, and may consider any evidence or other information or argument that is offered on the subject.

Code 1950, §§ 8-264, 8-270, 8-273; 1960, c. 504; 1977, c. 617.



§ 8.01-387. Notice by courts and officers of signatures of judges and Governor

All courts and officers shall take notice of the signature of any of the judges, or of the Governor of this Commonwealth, to any judicial or official document.

Code 1950, § 8-274; 1977, c. 617.



§ 8.01-388. Judicial notice of official publications (Supreme Court Rule 2:203 derived from this section)

The court shall take judicial notice of the contents of all official publications of this Commonwealth and its political subdivisions and agencies required to be published pursuant to the laws thereof, and of all such official publications of other states, of the United States, of other countries, and of the political subdivisions and agencies of each published within those jurisdictions pursuant to the laws thereof.

1977, c. 617.



§ 8.01-389. Judicial records as evidence; full faith and credit; recitals in deeds, deeds of trust, and mortgages; "records" defined; certification

A. The records of any judicial proceeding and any other official records of any court of this Commonwealth shall be received as prima facie evidence provided that such records are certified by the clerk of the court where preserved to be a true record. For the purposes of this section, judicial proceeding shall include the review of a petition and issuance of a temporary detention order under § 16.1-340.1 or 37.2-809.

A1. The records of any judicial proceeding and any other official record of any court of another state or country, or of the United States, shall be received as prima facie evidence provided that such records are certified by the clerk of the court where preserved to be a true record.

B. Every court of this Commonwealth shall give such records of courts not of this Commonwealth the full faith and credit given to them in the courts of the jurisdiction from whence they come.

B1. In any instance in which a court not of this Commonwealth shall have entered an order of injunction limiting or preventing access by any person to the courts of this Commonwealth without that person having had notice and an opportunity for a hearing prior to the entry of such foreign order, that foreign order is not required to be given full faith and credit in any Virginia court. The Virginia court may, in its discretion, hold a hearing to determine the adequacy of notice and opportunity for hearing in the foreign court.

C. Specifically, recitals of any fact in a deed or deed of trust of record conveying any interest in real property shall be prima facie evidence of that fact.

D. "Records" as used in this article, shall be deemed to include any memorandum, report, paper, data compilation, or other record in any form, or any combination thereof.

E. The use of the term "copy teste," "true copy," or "certified copy" or a substantially similar term on a certification affixed or annexed to a copy of an official record maintained by a clerk of court that bears the signature of the clerk or any deputy clerk, and that has the name of the court where such record is preserved on the document or on the certification, shall be prima facie proof that such record is certified by such clerk to be a true copy of the official record kept in the office of the clerk. Nothing herein shall be construed to require or prevent a clerk from using an official seal or prevent a clerk from using any other acceptable method of certification for a court record.

F. The certification of any record pursuant to this section shall automatically authenticate such record for the purpose of its admission into evidence in any trial, hearing, or proceeding.

Code 1950, §§ 8-271, 8-275, 8-276, 8-276.1; 1977, c. 617; 1980, c. 453; 1995, c. 594; 1996, c. 417; 2008, c. 786; 2010, cc. 778, 825; 2013, c. 263.



§ 8.01-390. Nonjudicial records as evidence (Subdivision (10)(a) of Supreme Court Rule 2:803 derived from subsection C of this section)

A. Copies of records of this Commonwealth, of another state, of the United States, of another country, or of any political subdivision or agency of the same, other than those located in a clerk's office of a court, shall be received as prima facie evidence provided that such copies are authenticated to be true copies either by the custodian thereof or by the person to whom the custodian reports, if they are different.

B. Records and recordings of 911 emergency service calls shall be deemed authentic transcriptions or recordings of the original statements if they are accompanied by a certificate that meets the provisions of subsection A and the certificate contains the date and time of the incoming call and the incoming phone number, if available, associated with the call.

C. An affidavit signed by an officer deemed to have custody of such an official record, or by his deputy, stating that after a diligent search, no record or entry of such record is found to exist among the records in his office is admissible as evidence that his office has no such record or entry.

1977, c. 617; 1996, c. 668; 2000, c. 334; 2014, c. 353.



§ 8.01-390.1. School records as evidence

In a proceeding where a minor's school records are material and otherwise admissible, copies of such school records shall be received as evidence in any matter, provided that such copies are authenticated to be true and accurate copies by the custodian thereof, or by the person to whom the custodian reports if they are different. An affidavit signed by the custodian of such records, or by the person to whom the custodian reports if they are different, stating that such records are true and accurate copies of such records shall be valid authentication for the purposes of this section. Except for copies of report cards and letters previously sent to parents, subjective information, including observations, comments or opinions shall be redacted, by the court, from any records prior to admittance of the records into evidence pursuant to this section. Any party seeking to introduce records authenticated by affidavit under this section shall deliver notice and a copy of such records to the other parties so that they are received not less than seven days prior to the introduction of such records.

2000, c. 558; 2009, c. 212; 2012, c. 499.



§ 8.01-390.2. Reports by Chief Medical Examiner received as evidence

Reports of investigations made by the Chief Medical Examiner, his assistants or medical examiners, and the records and certified reports of autopsies made under the authority of Title 32.1, shall be received as evidence in any court or other proceeding, and copies of photographs, laboratory findings and reports in the office of the Chief Medical Examiner or any medical examiner, when duly attested by the Chief Medical Examiner or an Assistant Chief Medical Examiner, shall be received as evidence in any court or other proceeding for any purpose for which the original could be received without proof of the official character or the person whose name is signed thereto.

2003, c. 459.



§ 8.01-390.3. Business records as evidence

A. In any civil proceeding where a business record is material and otherwise admissible, authentication of the record and the foundation required by subdivision (6) of Rule 2:803 of the Rules of Supreme Court of Virginia may be laid by (i) witness testimony, (ii) a certification of the authenticity of and foundation for the record made by the custodian of such record or other qualified witness either by affidavit or by declaration pursuant to § 8.01-4.3, or (iii) a combination of witness testimony and a certification.

B. The proponent of a business record shall (i) give written notice to all other parties if a certification under this section will be relied upon in whole or in part in authenticating and laying the foundation for admission of such record and (ii) provide a copy of the record and the certification to all other parties, so that all parties have a fair opportunity to challenge the record and certification. The notice and copy of the record and certification shall be provided no later than 15 days in advance of the trial or hearing, unless an order of the court specifies a different time. Objections shall be made within five days thereafter, unless an order of the court specifies a different time. If any party timely objects to reliance upon the certification, the authentication and foundation required by subdivision (6) of Rule 2:803 of the Rules of Supreme Court of Virginia shall be made by witness testimony unless the objection is withdrawn.

C. A certified business record that satisfies the requirements of this section shall be self-authenticating and requires no extrinsic evidence of authenticity.

D. A copy of a business record may be offered in lieu of an original upon satisfaction of the requirements of subsection D of § 8.01-391 by witness testimony, a certification, or a combination of testimony and a certification.

2014, c. 398.



§ 8.01-391. Copies of originals as evidence (Supreme Court Rule 2:1005 derived from this section)

A. Whenever the original of any official publication or other record has been filed in an action or introduced as evidence, the court may order the original to be returned to its custodian, retaining in its stead a copy thereof. The court may make any order to prevent the improper use of the original.

B. If any department, division, institution, agency, board, or commission of this Commonwealth, of another state or country, or of the United States, or of any political subdivision or agency of the same, acting pursuant to the law of the respective jurisdiction or other proper authority, has copied any record made in the performance of its official duties, such copy shall be as admissible into evidence as the original, whether the original is in existence or not, provided that such copy is authenticated as a true copy either by the custodian of said record or by the person to whom said custodian reports, if they are different, and is accompanied by a certificate that such person does in fact have the custody.

C. If any court or clerk's office of a court of this Commonwealth, of another state or country, or of the United States, or of any political subdivision or agency of the same, has copied any record made in the performance of its official duties, such copy shall be admissible into evidence as the original, whether the original is in existence or not, provided that such copy is authenticated as a true copy by a clerk or deputy clerk of such court.

D. If any business or member of a profession or calling in the regular course of business or activity has made any record or received or transmitted any document, and again in the regular course of business has caused any or all of such record or document to be copied, the copy shall be as admissible in evidence as the original, whether the original exists or not, provided that such copy is satisfactorily identified and authenticated as a true copy by a custodian of such record or by the person to whom said custodian reports, if they be different, and is accompanied by a certificate that said person does in fact have the custody. Such identification and authentication may be made through witness testimony or a certificate by affidavit or by declaration pursuant to § 8.01-4.3, or a combination of witness testimony and a certificate. Copies in the regular course of business shall be deemed to include reproduction at a later time, if done in good faith and without intent to defraud. Copies in the regular course of business shall include items such as checks which are regularly copied before transmission to another person or bank, or records which are acted upon without receipt of the original when the original is retained by another party.

E. The original of which a copy has been made may be destroyed unless its preservation is required by law or its validity has been questioned.

F. The introduction in an action of a copy under this section precludes neither the introduction or admission of the original nor the introduction of a copy or the original in another action.

G. Copy, as used in this section, shall include photographs, microphotographs, photostats, microfilm, microcard, printouts or other reproductions of electronically stored data, or copies from optical disks, electronically transmitted facsimiles, or any other reproduction of an original from a process which forms a durable medium for its recording, storing, and reproducing.

Code 1950, §§ 8-266, 8-267, 8-268, 8-278, 8-279, 8-279.1, 8-279.2; 1950, pp. 604, 640; 1954, c. 333; 1968, c. 723; 1972, cc. 441, 549, 645, 786; 1973, c. 177; 1977, cc. 532, 617; 1978, c. 75; 1979, c. 447; 1989, c. 212; 1990, c. 355; 1991, c. 145; 1992, c. 393; 2000, c. 334; 2012, c. 802; 2014, c. 398.



§ 8.01-391.1. Substitute checks as evidence (Supreme Court Rule 2:1003 derived from subsections A and B of this section)

A. A substitute check created pursuant to the federal Check Clearing for the 21st Century Evidence Act (Check 21 Act), 12 U.S.C. § 5001 et seq., shall be admissible in evidence in any legal proceeding, civil or criminal, to the same extent the original check would be.

B. A document received from a banking institution that is designated as a "substitute check" and that bears the legend "This is a legal copy of your check. You can use it the same way you would use the original check" shall be presumed to be a substitute check created pursuant to the Check 21 Act.

C. Any person who shall forge a substitute check or utter or attempt to employ as true any forged substitute check shall be punished as provided in § 18.2-172.

2006, c. 127.



§ 8.01-392. When court order book or equivalent is lost or illegible, what matters may be reentered

When any book, microfilm record, or record in other form containing judgments, decrees, orders or proceedings of a court is lost, destroyed, or illegible, and there can be again entered correctly, by means of any writing, any matters which were in such book, such court may cause its clerk to have such matters reentered, and such reentries shall have the same effect as the original entries.

Code 1950, § 8-280; 1977, c. 617.



§ 8.01-393. When book or paper or equivalent in clerk's office lost, destroyed, or illegible to be again recorded

When any such book, or any book, microfilm record, or record in other form containing the record of wills, deeds, or other papers, or any other paper filed in a clerk's office, is lost, destroyed, or is illegible, the clerk in whose office such book or paper was, upon the production to him of any original paper which was recorded in such book, or of an attested copy of the record thereof, or of anything else in such book, or of any paper so filed, shall, on application, record the same anew. The record shall show whether it is made from an original or a copy, and how the paper from which it was made was authenticated or attested. Such record shall have, as far as may be, the same effect that the record or paper for which it is substituted would have had.

Code 1950, § 8-281; 1977, c. 617.



§ 8.01-394. How contents of any such lost record, etc., proved

A. Any person desirous of proving the contents of any such book, record, or other paper as is mentioned in either § 8.01-392 or § 8.01-393, may file before the circuit court of the county or city in which such record, book, or other paper was a petition in writing, stating the nature of the record, book, or paper, the contents of which he desires to prove, and what persons may be affected by such proof. Thereupon the court shall appoint a time and place for proceeding on such petition, of which reasonable notice shall be given by him to all parties named in such petition, or interested in the proceedings, and to any others who shall be known to the court, or who shall claim to be so interested. If any party interested other than the petitioner, or who may be affected by the proof, be a person under a disability, the court shall appoint a guardian ad litem to represent his interest in the proceeding.

B. The evidence upon said petition shall be in writing and filed, and the court shall make such order in respect to such record, book, or other paper, or anything therein, as may be necessary to secure the benefits thereof to the parties interested, or such other order as may be proper in the case.

Before such court shall make such order, the petitioner shall cause to be served on the persons interested a notice in writing that he will apply for such order, in the manner provided by § 8.01-296, at least ten days before such order is to be made; but if such persons, or any of them, do not reside in this Commonwealth, or after due diligence cannot be found therein, an order of publication may be issued as provided by §§ 8.01-316 and 8.01-317.

Code 1950, §§ 8-282, 8-283; 1977, c. 617.



§ 8.01-395. Validating certain proceedings under § 8.01-394

All proceedings had in any case, under the provisions of § 8.01-394, wherein a final judgment or decree has stood unimpeached for more than twenty years are declared to be valid and binding in all respects.

Code 1950, § 8-284; 1977, c. 617.



§ 8.01-396. No person incompetent to testify by reason of interest, or because a party

No person shall be incompetent to testify because of interest, or because of his being a party to any civil action; but he shall, if otherwise competent to testify, and subject to the rules of evidence and practice applicable to other witnesses, be competent to give evidence in his own behalf and be competent and compellable to attend and give evidence on behalf of any other party to such action; but, in any case, the court, for good cause shown, may require any such person to attend and testify ore tenus and, upon his failure to so attend and testify, may exclude his deposition.

Code 1950, § 8-285; 1977, c. 617.



§ 8.01-396.1. Competency of witness

No child shall be deemed incompetent to testify solely because of age.

1993, cc. 441, 605 .



§ 8.01-397. Corroboration required and evidence receivable when one party incapable of testifying (subdivision (b)(5) of Supreme Court Rule 2:804 derived from this section)

In an action by or against a person who, from any cause, is incapable of testifying, or by or against the committee, trustee, executor, administrator, heir, or other representative of the person so incapable of testifying, no judgment or decree shall be rendered in favor of an adverse or interested party founded on his uncorroborated testimony. In any such action, whether such adverse party testifies or not, all entries, memoranda, and declarations by the party so incapable of testifying made while he was capable, relevant to the matter in issue, may be received as evidence in all proceedings including without limitation those to which a person under a disability is a party. The phrase "from any cause" as used in this section shall not include situations in which the party who is incapable of testifying has rendered himself unable to testify by an intentional self-inflicted injury.

For the purposes of this section, and in addition to corroboration by any other competent evidence, an entry authored by an adverse or interested party contained in a business record may be competent evidence for corroboration of the testimony of an adverse or interested party. If authentication of the business record is not admitted in a request for admission, such business record shall be authenticated by a person other than the author of the entry who is not an adverse or interested party whose conduct is at issue in the allegations of the complaint.

Code 1950, § 8-286; 1977, c. 617; 1988, c. 426; 2013, cc. 61, 637.



§ 8.01-397.1. Evidence of habit or routine practice; defined (Supreme Court Rule 2:406 derived from this section)

A. Admissibility. Evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eye witnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice. Evidence of prior conduct may be relevant to rebut evidence of habit or routine practice.

B. Habit and routine practice defined. A "habit" is a person's regular response to repeated specific situations. A "routine practice" is a regular course of conduct of a group of persons or an organization in response to repeated specific situations.

C. The provisions of this section are applicable only in civil proceedings.

2000, c. 1026.



§ 8.01-398. Privileged marital communications (Subsection (a) of Supreme Court Rule 2:504 derived from this section)

Husband and wife shall be competent witnesses to testify for or against each other in all civil actions.

In any civil proceeding, a person has a privilege to refuse to disclose, and to prevent anyone else from disclosing, any confidential communication between his spouse and him during their marriage, regardless of whether he is married to that spouse at the time he objects to disclosure. This privilege may not be asserted in any proceeding in which the spouses are adverse parties, or in which either spouse is charged with a crime or tort against the person or property of the other or against the minor child of either spouse. For the purposes of this section, "confidential communication" means a communication made privately by a person to his spouse that is not intended for disclosure to any other person.

Code 1950, §§ 8-287, 8-289; 1977, c. 617; 2005, c. 809.



§ 8.01-399. Communications between physicians and patients (Supreme Court Rule 2:505 derived from this section)

A. Except at the request or with the consent of the patient, or as provided in this section, no duly licensed practitioner of any branch of the healing arts shall be permitted to testify in any civil action, respecting any information that he may have acquired in attending, examining or treating the patient in a professional capacity.

B. If the physical or mental condition of the patient is at issue in a civil action, the diagnoses, signs and symptoms, observations, evaluations, histories, or treatment plan of the practitioner, obtained or formulated as contemporaneously documented during the course of the practitioner's treatment, together with the facts communicated to, or otherwise learned by, such practitioner in connection with such attendance, examination or treatment shall be disclosed but only in discovery pursuant to the Rules of Court or through testimony at the trial of the action. In addition, disclosure may be ordered when a court, in the exercise of sound discretion, deems it necessary to the proper administration of justice. However, no order shall be entered compelling a party to sign a release for medical records from a health care provider unless the health care provider is not located in the Commonwealth or is a federal facility. If an order is issued pursuant to this section, it shall be restricted to the medical records that relate to the physical or mental conditions at issue in the case. No disclosure of diagnosis or treatment plan facts communicated to, or otherwise learned by, such practitioner shall occur if the court determines, upon the request of the patient, that such facts are not relevant to the subject matter involved in the pending action or do not appear to be reasonably calculated to lead to the discovery of admissible evidence. Only diagnosis offered to a reasonable degree of medical probability shall be admissible at trial.

C. This section shall not (i) be construed to repeal or otherwise affect the provisions of § 65.2-607 relating to privileged communications between physicians and surgeons and employees under the Workers' Compensation Act; (ii) apply to information communicated to any such practitioner in an effort unlawfully to procure a narcotic drug, or unlawfully to procure the administration of any such drug; or (iii) prohibit a duly licensed practitioner of the healing arts, or his agents, from disclosing information as required by state or federal law.

D. Neither a lawyer nor anyone acting on the lawyer's behalf shall obtain, in connection with pending or threatened litigation, information concerning a patient from a practitioner of any branch of the healing arts without the consent of the patient, except through discovery pursuant to the Rules of Supreme Court as herein provided. However, the prohibition of this subsection shall not apply to:

1. Communication between a lawyer retained to represent a practitioner of the healing arts, or that lawyer's agent, and that practitioner's employers, partners, agents, servants, employees, co-employees or others for whom, at law, the practitioner is or may be liable or who, at law, are or may be liable for the practitioner's acts or omissions;

2. Information about a patient provided to a lawyer or his agent by a practitioner of the healing arts employed by that lawyer to examine or evaluate the patient in accordance with Rule 4:10 of the Rules of Supreme Court; or

3. Contact between a lawyer or his agent and a nonphysician employee or agent of a practitioner of healing arts for any of the following purposes: (i) scheduling appearances, (ii) requesting a written recitation by the practitioner of handwritten records obtained by the lawyer or his agent from the practitioner, provided the request is made in writing and, if litigation is pending, a copy of the request and the practitioner's response is provided simultaneously to the patient or his attorney, (iii) obtaining information necessary to obtain service upon the practitioner in pending litigation, (iv) determining when records summoned will be provided by the practitioner or his agent, (v) determining what patient records the practitioner possesses in order to summons records in pending litigation, (vi) explaining any summons that the lawyer or his agent caused to be issued and served on the practitioner, (vii) verifying dates the practitioner treated the patient, provided that if litigation is pending the information obtained by the lawyer or his agent is promptly given, in writing, to the patient or his attorney, (viii) determining charges by the practitioner for appearance at a deposition or to testify before any tribunal or administrative body, or (ix) providing to or obtaining from the practitioner directions to a place to which he is or will be summoned to give testimony.

E. A clinical psychologist duly licensed under the provisions of Chapter 36 (§ 54.1-3600 et seq.) of Title 54.1 shall be considered a practitioner of a branch of the healing arts within the meaning of this section.

F. Nothing herein shall prevent a duly licensed practitioner of the healing arts, or his agents, from disclosing any information that he may have acquired in attending, examining or treating a patient in a professional capacity where such disclosure is necessary in connection with the care of the patient, the protection or enforcement of a practitioner's legal rights including such rights with respect to medical malpractice actions, or the operations of a health care facility or health maintenance organization or in order to comply with state or federal law.

Code 1950, § 8-289.1; 1956, c. 446; 1966, c. 673; 1977, c. 617; 1993, c. 556; 1996, cc. 937, 980; 1998, c. 314; 2002, cc. 308, 723; 2005, cc. 649, 692; 2009, c. 714.



§ 8.01-400. Communications between ministers of religion and persons they counsel or advise (Supreme Court Rule 2:503 derived in part from this section)

No regular minister, priest, rabbi, or accredited practitioner over the age of eighteen years, of any religious organization or denomination usually referred to as a church, shall be required to give testimony as a witness or to relinquish notes, records or any written documentation made by such person, or disclose the contents of any such notes, records or written documentation, in discovery proceedings in any civil action which would disclose any information communicated to him in a confidential manner, properly entrusted to him in his professional capacity and necessary to enable him to discharge the functions of his office according to the usual course of his practice or discipline, wherein such person so communicating such information about himself or another is seeking spiritual counsel and advice relative to and growing out of the information so imparted.

Code 1950, § 8-289.2; 1962, c. 466; 1977, c. 617; 1979, c. 3; 1994, c. 198.



§ 8.01-400.1. Privileged communications by interpreters for the deaf (Supreme Court Rule 2:507 derived in part from this section)

Whenever a deaf person communicates through an interpreter to any person under such circumstances that the communication would be privileged, and such person could not be compelled to testify as to the communications, this privilege shall also apply to the interpreter.

1978, c. 601.



§ 8.01-400.2. Communications between certain mental health professionals and clients (Supreme Court Rule 2:506 derived from this section)

Except at the request of or with the consent of the client, no licensed professional counselor, as defined in § 54.1-3500; licensed clinical social worker, as defined in § 54.1-3700; licensed psychologist, as defined in § 54.1-3600; or licensed marriage and family therapist, as defined in § 54.1-3500, shall be required in giving testimony as a witness in any civil action to disclose any information communicated to him in a confidential manner, properly entrusted to him in his professional capacity and necessary to enable him to discharge his professional or occupational services according to the usual course of his practice or discipline, wherein such person so communicating such information about himself or another is seeking professional counseling or treatment and advice relative to and growing out of the information so imparted; provided, however, that when the physical or mental condition of the client is at issue in such action, or when a court, in the exercise of sound discretion, deems such disclosure necessary to the proper administration of justice, no fact communicated to, or otherwise learned by, such practitioner in connection with such counseling, treatment or advice shall be privileged, and disclosure may be required. The privileges conferred by this section shall not extend to testimony in matters relating to child abuse and neglect nor serve to relieve any person from the reporting requirements set forth in § 63.2-1509.

1982, c. 537; 2005, c. 110.



§ 8.01-401. How adverse party may be examined; effect of refusal to testify (subsection (b) of Supreme Court Rule 2:607 and subsection (c) of Supreme Court Rule 2:611 derived from subsection A of this section)

A. A party called to testify for another, having an adverse interest, may be examined by such other party according to the rules applicable to cross-examination.

B. If any party, required by another to testify on his behalf, refuses to testify, the court, officer, or person before whom the proceeding is pending, may, in addition to punishing said party as for contempt, dismiss the action, or other proceeding of the party so refusing, as to the whole or any part thereof, or may strike out and disregard the plea, answer, or other defense of such party, or any part thereof, as justice may require.

Code 1950, §§ 8-290, 8-291; 1977, c. 617.



§ 8.01-401.1. Opinion testimony by experts; hearsay exception (subsection (a) of Supreme Court Rule 2:703, subsection (a) of Supreme Court Rule 2:705, and subsection (a) of Supreme Court Rule 2:706 derived from this section)

In any civil action any expert witness may give testimony and render an opinion or draw inferences from facts, circumstances or data made known to or perceived by such witness at or before the hearing or trial during which he is called upon to testify. The facts, circumstances or data relied upon by such witness in forming an opinion or drawing inferences, if of a type normally relied upon by others in the particular field of expertise in forming opinions and drawing inferences, need not be admissible in evidence.

The expert may testify in terms of opinion or inference and give his reasons therefor without prior disclosure of the underlying facts or data, unless the court requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination.

To the extent called to the attention of an expert witness upon cross-examination or relied upon by the expert witness in direct examination, statements contained in published treatises, periodicals or pamphlets on a subject of history, medicine or other science or art, established as a reliable authority by testimony or by stipulation, shall not be excluded as hearsay. If admitted, the statements may be read into evidence but may not be received as exhibits. If the statements are to be introduced through an expert witness upon direct examination, copies of the specific statements shall be designated as literature to be introduced during direct examination and provided to opposing parties 30 days prior to trial unless otherwise ordered by the court.

If a statement has been designated by a party in accordance with and satisfies the requirements of this section, the expert witness called by that party need not have relied on the statement at the time of forming his opinion in order to read the statement into evidence during direct examination at trial.

1982, c. 392; 1994, c. 328; 2013, c. 379.



§ 8.01-401.2. Chiropractor, nurse practitioner, or physician assistant as expert witness

A. A doctor of chiropractic, when properly qualified, may testify as an expert witness in a court of law as to etiology, diagnosis, prognosis, treatment, treatment plan, and disability, including anatomical, physiological, and pathological considerations within the scope of the practice of chiropractic as defined in § 54.1-2900.

B. A physician assistant or nurse practitioner, when properly qualified, may testify as an expert witness in a court of law as to etiology, diagnosis, prognosis, treatment, treatment plan, and disability, including anatomical, physiological, and pathological considerations within the scope of his activities as authorized pursuant to § 54.1-2952. However, no physician assistant or nurse practitioner shall be permitted to testify as an expert witness for or against (i) a defendant doctor of medicine or osteopathic medicine in a medical malpractice action regarding the standard of care of a doctor of medicine or osteopathic medicine or (ii) a defendant health care provider in a medical malpractice action regarding causation.

1984, c. 569; 2014, cc. 361, 391; 2015, cc. 295, 306.



§ 8.01-401.2:1. Podiatrist as an expert witness

A podiatrist shall not be permitted to testify as an expert witness against a doctor of medicine or osteopathic medicine in connection with a medical malpractice civil court proceeding or a medical malpractice review panel in any case where the doctor or osteopath is a defendant in such proceeding.

2010, cc. 715, 725.



§ 8.01-401.3. Opinion testimony and conclusions as to facts critical to civil case resolution (Supreme Court Rule 2:701 derived from subsection B of this section, subdivision (a)(i) of Supreme Court Rule 2:702 derived from subsection A of this section, and subsection (a) of Supreme Court Rule 2:704 derived from subsections B and C of this section)

A. In a civil proceeding, if scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education may testify thereto in the form of an opinion or otherwise.

B. No expert or lay witness while testifying in a civil proceeding shall be prohibited from expressing an otherwise admissible opinion or conclusion as to any matter of fact solely because that fact is the ultimate issue or critical to the resolution of the case. However, in no event shall such witness be permitted to express any opinion which constitutes a conclusion of law.

C. Except as provided by the provisions of this section, the exceptions to the "ultimate fact in issue" rule recognized in the Commonwealth prior to enactment of this section shall remain in full force.

1993, c. 909 .



§ 8.01-402. Members of Department of Motor Vehicles' Crash Investigation Team not to be required to give evidence in certain cases

No member of the Department of Motor Vehicles' Crash Investigation Team shall be required to give evidence concerning any statements made to him in the course of such investigation before any court or grand jury in any case involving a motor vehicle crash on the highways of the Commonwealth in which any member or members of such Crash Investigation Team made or took part in any investigation pursuant to a directive from the Commissioner of the Department of Motor Vehicles for purposes of research and evaluation of the Commonwealth's highway safety program.

Code 1950, § 8-296.1; 1974, c. 390; 1977, c. 617; 1992, c. 108 .



§ 8.01-403. Witness proving adverse; contradiction; prior inconsistent statement (Subsection (c) of Supreme Court Rule 2:607 and subdivision (a)(i) of Supreme Court Rule 2:613 derived from this section)

A party producing a witness shall not be allowed to impeach his credit by general evidence of bad character, but he may, in case the witness shall in the opinion of the court prove adverse, by leave of the court, prove that he has made at other times a statement inconsistent with his present testimony; but before such last mentioned proof can be given the circumstances of the supposed statement, sufficient to designate the particular occasion, must be mentioned to the witness, and he must be asked whether or not he has made such statement. In every such case the court, if requested by either party, shall instruct the jury not to consider the evidence of such inconsistent statements, except for the purpose of contradicting the witness.

Code 1950, § 8-292; 1977, c. 617.



§ 8.01-404. Contradiction by prior inconsistent writing (Subdivision (b)(i) of Supreme Court Rule 2:613 derived in part from this section and subdivision (b)(ii) of Supreme Court Rule 2:613 derived from this section)

A witness may be cross-examined as to previous statements made by him in writing or reduced into writing, relative to the subject matter of the civil action, without such writing being shown to him; but if it is intended to contradict such witness by the writing, his attention must, before such contradictory proof can be given, be called to the particular occasion on which the writing is supposed to have been made, and he may be asked if he did not make a writing of the purport of the one to be offered to contradict him, and if he denies making it, or does not admit its execution, it shall then be shown to him, and if he admits its genuineness, he shall be allowed to make his own explanation of it; but it shall be competent for the court at any time during the trial to require the production of the writing for its inspection, and the court may thereupon make such use of it for the purpose of the trial as it may think best. This section is subject to the qualification, that in an action to recover for a personal injury or death by wrongful act or neglect, no ex parte affidavit or statement in writing other than a deposition, after due notice, of a witness and no extrajudicial recording made at any time other than simultaneously with the wrongful act or negligence at issue of the voice of such witness, or reproduction or transcript thereof, as to the facts or circumstances attending the wrongful act or neglect complained of, shall be used to contradict him as a witness in the case. Nothing in this section shall be construed to prohibit the use of any such ex parte affidavit or statement in an action on an insurance policy based upon a judgment recovered in a personal injury or death by wrongful act case.

Code 1950, § 8-293; 1958, c. 380; 1960, c. 114; 1964, c. 356; 1977, c. 617; 2007, c. 598.



§ 8.01-405. Who may administer oath to witness

Any person before whom a witness is to be examined may administer an oath to such witness. In addition, a clerk or deputy clerk may administer an oath to a witness in the presence and at the direction of a judge before whom the witness is to be examined.

Code 1950, § 8-294; 1977, c. 617; 1984, c. 536.



§ 8.01-406. Interpreters; recording testimony of deaf witness (Supreme Court Rule 2:604 derived from this section)

Interpreters shall be sworn truly so to do. In any judicial proceeding, the judge on his own motion or on the motion of a party to the proceeding may order all of the testimony of a deaf individual and the interpretation thereof to be visually electronically recorded for use in verification of the official transcript of the proceedings.

Code 1950, § 8-295; 1977, c. 617; 1978, c. 601.



§ 8.01-407. How summons for witness issued, and to whom directed; prior permission of court to summon certain officials and judges; attendance before commissioner of other state; attorney-issued summons

A. A summons may be issued, directed as prescribed in § 8.01-292, commanding the officer to summon any person to attend on the day and at the place that such attendance is desired, to give evidence before a court, grand jury, arbitrators, magistrate, notary, or any commissioner or other person appointed by a court or acting under its process or authority in a judicial or quasi-judicial capacity. The summons may be issued by the clerk of the court if the attendance is desired at a court or in a proceeding pending in a court. The clerk shall not impose any time restrictions limiting the right to properly request a summons up to and including the date of the proceeding:

If attendance is desired before a commissioner in chancery or other commissioner of a court, the summons may be issued by the clerk of the court in which the matter is pending, or by such commissioner in chancery or other commissioner;

If attendance is desired before a notary or other officer taking a deposition, the summons may be issued by such notary or other officer at the instance of the attorney desiring the attendance of the person sought;

If attendance is sought before a grand jury, the summons may be issued by the attorney for the Commonwealth, or the clerk of the court, at the instance of the attorney for the Commonwealth.

Except as otherwise provided in this subsection, if attendance is desired in a civil proceeding pending in a court or at a deposition in connection with such proceeding, including medical malpractice review panels, and a claim before the Workers' Compensation Commission, a summons may be issued by an attorney-at-law who is an active member of the Virginia State Bar at the time of issuance, as an officer of the court. An attorney-issued summons shall be on a form approved by the Supreme Court, signed by the attorney and shall include the attorney's address. The summons and any transmittal sheet shall be deemed to be a pleading to which the provisions of § 8.01-271.1 shall apply. A copy of the summons and, if served by a sheriff, all service of process fees, shall be mailed or delivered to the clerk's office of the court in which the case is pending or the Workers' Compensation Commission, as applicable, on the day of issuance by the attorney. The law governing summonses issued by a clerk shall apply mutatis mutandis. When an attorney-at-law transmits one or more attorney-issued subpoenas to a sheriff to be served in his jurisdiction, such subpoenas shall be accompanied by a transmittal sheet. The transmittal sheet, which may be in the form of a letter, shall contain for each subpoena: (i) the person to be served, (ii) the name of the city or county in which the subpoena is to be served, in parentheses, (iii) the style of the case in which the subpoena was issued, (iv) the court in which the case is pending, and (v) the amount of fees tendered or paid to each clerk in whose court the case is pending together with a photocopy of the payment instrument or clerk's receipt. If copies of the same transmittal sheet are used to send subpoenas to more than one sheriff for service of process, then subpoenas shall be grouped by the jurisdiction in which they are to be served. For each person to be served, an original subpoena and copy thereof shall be included. If the attorney desires a return copy of the transmittal sheet as proof of receipt, he shall also enclose an additional copy of the transmittal sheet together with an envelope addressed to the attorney with sufficient first class postage affixed. Upon receipt of such transmittal, the transmittal sheet shall be date-stamped and, if the extra copy and above-described envelope are provided, the copy shall also be date-stamped and returned to the attorney-at-law in the above-described envelope.

However, when such transmittal does not comply with the provisions of this section, the sheriff may promptly return such transmittal if accompanied by a short description of such noncompliance. An attorney may not issue a summons in any of the following civil proceedings: (i) habeas corpus under Article 3 (§ 8.01-654 et seq.) of Chapter 25 of this title, (ii) delinquency or abuse and neglect proceedings under Article 3 (§ 16.1-241 et seq.) of Chapter 11 of Title 16.1, (iii) civil forfeiture proceedings, (iv) habitual offender proceedings under Article 9 (§ 46.2-351 et seq.) of Chapter 3 of Title 46.2, (v) administrative license suspension pursuant to § 46.2-391.2, and (vi) petition for writs of mandamus or prohibition in connection with criminal proceedings. A sheriff shall not be required to serve an attorney-issued subpoena that is not issued at least five business days prior to the date that attendance is desired.

In other cases, if attendance is desired, the summons may be issued by the clerk of the circuit court of the county or city in which the attendance is desired.

A summons shall express on whose behalf, and in what case or about what matter, the witness is to attend. Failure to respond to any such summons shall be punishable by the court in which the proceeding is pending as for contempt. When any subpoena is served less than five calendar days before appearance is required, the court may, after considering all of the circumstances, refuse to enforce the subpoena for lack of adequate notice. If any subpoena is served less than five calendar days before appearance is required upon any judicial officer generally incompetent to testify pursuant to § 19.2-271, such subpoena shall be without legal force or effect unless the subpoena has been issued by a judge.

B. No subpoena shall, without permission of the court first obtained, issue for the attendance of the Governor, Lieutenant Governor, or Attorney General of this Commonwealth, a judge of any court thereof; the President or Vice President of the United States; any member of the President's Cabinet; any ambassador or consul; or any military officer on active duty holding the rank of admiral or general.

C. This section shall be deemed to authorize a summons to compel attendance of a citizen of the Commonwealth before commissioners or other persons appointed by authority of another state when the summons requires the attendance of such witness at a place not out of his county or city.

Code 1950, §§ 8-296, 8-297; 1952, c. 122; 1977, c. 617; 1992, c. 506; 2000, c. 813; 2002, c. 463; 2004, c. 335; 2007, c. 199; 2010, cc. 302, 486.



§ 8.01-407.1. Identity of persons communicating anonymously over the Internet

A. In civil proceedings where it is alleged that an anonymous individual has engaged in Internet communications that are tortious, any subpoena seeking information held by a nongovernmental person or entity that would identify the tortfeasor shall be governed by the following procedure unless more expedited scheduling directions have been ordered by the court upon consideration of the interests of each person affected thereby:

1. At least thirty days prior to the date on which disclosure is sought, a party seeking information identifying an anonymous communicator shall file with the appropriate circuit court a complete copy of the subpoena and all items annexed or incorporated therein, along with supporting material showing:

a. That one or more communications that are or may be tortious or illegal have been made by the anonymous communicator, or that the party requesting the subpoena has a legitimate, good faith basis to contend that such party is the victim of conduct actionable in the jurisdiction where the suit was filed. A copy of the communications that are the subject of the action or subpoena shall be submitted.

b. That other reasonable efforts to identify the anonymous communicator have proven fruitless.

c. That the identity of the anonymous communicator is important, is centrally needed to advance the claim, relates to a core claim or defense, or is directly and materially relevant to that claim or defense.

d. That no motion to dismiss, motion for judgment on the pleadings, or judgment as a matter of law, demurrer or summary judgment-type motion challenging the viability of the lawsuit of the underlying plaintiff is pending. The pendency of such a motion may be considered by the court in determining whether to enforce, suspend or strike the proposed disclosure obligation under the subpoena.

e. That the individuals or entities to whom the subpoena is addressed are likely to have responsive information.

f. If the subpoena sought relates to an action pending in another jurisdiction, the application shall contain a copy of the pleadings in such action, along with the mandate, writ or commission of the court where the action is pending that authorizes the discovery of the information sought in the Commonwealth.

2. Two copies of the subpoena and supporting materials set forth in subdivision A. 1. a. through f. shall be served upon the person to whom it is addressed along with payment sufficient to cover postage for mailing one copy of the application within the United States by registered mail, return receipt requested.

3. Except where the anonymous communicator has consented to disclosure in advance, within five business days after receipt of a subpoena and supporting materials calling for disclosure of identifying information concerning an anonymous communicator, the individual or entity to whom the subpoena is addressed shall (i) send an electronic mail notification to the anonymous communicator reporting that the subpoena has been received if an e-mail address is available and (ii) dispatch one copy thereof, by registered mail or commercial delivery service, return receipt requested, to the anonymous communicator at his last known address, if any is on file with the person to whom the subpoena is addressed.

4. At least seven business days prior to the date on which disclosure is sought under the subpoena, any interested person may file a detailed written objection, motion to quash, or motion for protective order. Any such papers filed by the anonymous communicator shall be served on or before the date of filing upon the party seeking the subpoena and the party to whom the subpoena is addressed. Any such papers filed by the party to whom the subpoena is addressed shall be served on or before the date of filing upon the party seeking the subpoena and the anonymous communicator whose identifying information is sought. Service is effective when it has been mailed, dispatched by commercial delivery service, transmitted by facsimile, or delivered to counsel of record and to parties having no counsel.

5. Any written objection, motion to quash, or motion for protective order shall set forth all grounds relied upon for denying the disclosure sought in the subpoena and shall also address to the extent feasible (i) whether the identity of the anonymous communicator has been disclosed in any way beyond its recordation in the account records of the party to whom the subpoena is addressed, (ii) whether the subpoena fails to allow a reasonable time for compliance, (iii) whether it requires disclosure of privileged or other protected matter and no exception or waiver applies, or (iv) whether it subjects a person to undue burden.

6. The party to whom the subpoena is addressed shall not comply with the subpoena earlier than three business days before the date on which disclosure is due, to allow the anonymous communicator the opportunity to object. If any person files a written objection, motion to quash, or motion for protective order, compliance with the subpoena shall be deferred until the appropriate court rules on the obligation to comply. If an objection or motion is made, the party serving the subpoena shall not be entitled to inspect or copy the materials except pursuant to an order of the court on behalf of which the subpoena was issued. If an objection or motion has been filed, any interested person may notice the matter for a hearing. Two copies of any such notice shall be served upon the subpoenaed party, who shall mail one copy thereof, by registered mail or commercial delivery service, return receipt requested, to the anonymous communicator whose identifying information is the subject of the subpoena at that person's last known address.

B. The party requesting or issuing a subpoena for information identifying an anonymous Internet communicator shall serve along with each copy of such subpoena notices in boldface capital letters in substantially this form:

NOTICE TO INTERNET SERVICE PROVIDER

WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF THIS SUBPOENA CALLING FOR IDENTIFYING INFORMATION CONCERNING YOUR CLIENT, SUBSCRIBER OR CUSTOMER, EXCEPT WHERE CONSENT TO DISCLOSURE HAS BEEN GIVEN IN ADVANCE, YOU ARE REQUIRED BY § 8.01-407.1 OF THE CODE OF VIRGINIA TO MAIL ONE COPY THEREOF, BY REGISTERED MAIL OR COMMERCIAL DELIVERY SERVICE, RETURN RECEIPT REQUESTED, TO THE CLIENT, SUBSCRIBER OR CUSTOMER WHOSE IDENTIFYING INFORMATION IS THE SUBJECT OF THE SUBPOENA. AT LEAST SEVEN BUSINESS DAYS PRIOR TO THE DATE ON WHICH DISCLOSURE IS SOUGHT YOU MAY, BUT ARE NOT REQUIRED TO, FILE A DETAILED WRITTEN OBJECTION, MOTION TO QUASH OR MOTION FOR PROTECTIVE ORDER. ANY SUCH OBJECTION OR MOTION SHALL BE SERVED UPON THE PARTY INITIATING THE SUBPOENA AND UPON THE CLIENT, SUBSCRIBER OR CUSTOMER WHOSE IDENTIFYING INFORMATION IS SOUGHT.

IF YOU CHOOSE NOT TO OBJECT TO THE SUBPOENA, YOU MUST ALLOW TIME FOR YOUR CLIENT, SUBSCRIBER OR CUSTOMER TO FILE HIS OWN OBJECTION, THEREFORE YOU MUST NOT RESPOND TO THE SUBPOENA ANY EARLIER THAN THREE BUSINESS DAYS BEFORE THE DISCLOSURE IS DUE.

IF YOU RECEIVE NOTICE THAT YOUR CLIENT, SUBSCRIBER OR CUSTOMER HAS FILED A WRITTEN OBJECTION, MOTION TO QUASH OR MOTION FOR PROTECTIVE ORDER REGARDING THIS SUBPOENA, OR IF YOU FILE A MOTION TO QUASH THIS SUBPOENA, NO DISCLOSURE PURSUANT TO THE SUBPOENA SHALL BE MADE EXCEPT PURSUANT TO AN ORDER OF THE COURT ON BEHALF OF WHICH THE SUBPOENA WAS ISSUED.

NOTICE TO INTERNET USER

THE ATTACHED PAPERS MEAN THAT ____________________ (INSERT NAME OF PARTY REQUESTING OR CAUSING ISSUANCE OF THE SUBPOENA) HAS EITHER ASKED THE COURT TO ISSUE A SUBPOENA, OR A SUBPOENA HAS BEEN ISSUED, TO YOUR INTERNET SERVICE PROVIDER ____________________ (INSERT NAME OF INTERNET SERVICE PROVIDER) REQUIRING PRODUCTION OF INFORMATION REGARDING YOUR IDENTITY. UNLESS A DETAILED WRITTEN OBJECTION IS FILED WITH THE COURT, THE SERVICE PROVIDER WILL BE REQUIRED BY LAW TO RESPOND BY PROVIDING THE REQUIRED INFORMATION. IF YOU BELIEVE YOUR IDENTIFYING INFORMATION SHOULD NOT BE DISCLOSED AND OBJECT TO SUCH DISCLOSURE, YOU HAVE THE RIGHT TO FILE WITH THE CLERK OF COURT A DETAILED WRITTEN OBJECTION, MOTION TO QUASH THE SUBPOENA OR MOTION TO OBTAIN A PROTECTIVE ORDER. YOU MAY ELECT TO CONTACT AN ATTORNEY TO REPRESENT YOUR INTERESTS. IF YOU ELECT TO FILE A WRITTEN OBJECTION, MOTION TO QUASH, OR MOTION FOR PROTECTIVE ORDER, IT SHOULD BE FILED AS SOON AS POSSIBLE, AND MUST IN ALL INSTANCES BE FILED NO LESS THAN SEVEN BUSINESS DAYS BEFORE THE DATE ON WHICH DISCLOSURE IS DUE (LISTED IN THE SUBPOENA). IF YOU ELECT TO FILE A WRITTEN OBJECTION OR MOTION AGAINST THIS SUBPOENA, YOU MUST AT THE SAME TIME SEND A COPY OF THAT OBJECTION OR MOTION TO BOTH YOUR INTERNET SERVICE PROVIDER AND THE PARTY WHO REQUESTED THE SUBPOENA. IF YOU WISH TO OPPOSE THE ATTACHED SUBPOENA, IN WHOLE OR IN PART, YOU OR YOUR ATTORNEY MAY FILE A WRITTEN OBJECTION, A MOTION TO QUASH THE SUBPOENA, OR A MOTION FOR A PROTECTIVE ORDER OR YOU MAY USE THE FORM BELOW, WHICH MUST BE FILED WITH THE COURT AND SERVED UPON THE PARTY REQUESTING THE SUBPOENA AND THE INTERNET SERVICE PROVIDER BY MAILING AT LEAST SEVEN BUSINESS DAYS PRIOR TO THE DATE SET IN THE SUBPOENA FOR DISCLOSURE:

__________________________________________________
Name of Court Listed on Subpoena

__________________________________________________
Name of Party Seeking Information

Case No. ____________________

OBJECTION TO SUBPOENA DUCES TECUM

I object to the Subpoena Duces Tecum addressed to ____________________ for the following reasons:

[Name of Internet Service Provider to Whom the Subpoena is Addressed]

(Please PRINT. Set forth, in detail, all reasons why the subpoena should not be complied with, and in addition, state (i) whether the identity of the anonymous communicator has been disclosed in any fashion, (ii) whether the subpoena fails to allow a reasonable time for compliance, (iii) whether it requires disclosure of privileged or other protected matter and no exception or waiver applies, or (iv) whether it subjects a person to undue burden.)

__________________________________________________

__________________________________________________

__________________________________________________

__________________________________________________

__________________________________________________

__________________________________________________

__________________________________________________

__________________________________________________

(attach additional sheets if needed)

Respectfully Submitted,

__________________________________________________
John Doe

__________________________________________________
Enter e-mail nickname or other alias used in communicating via the Internet service provider to whom the subpoena is addressed.

CERTIFICATE

I hereby certify that a true copy of the above Objection to Subpoena Duces Tecum was mailed this _____ day of ____________________, (month, year), to

__________________________________________________
(Name and address of party seeking information) and

__________________________________________________
(Name and address of Internet Service Provider)

__________________________________________________
John Doe

__________________________________________________
Enter e-mail nickname or other alias used in communicating via the Internet service provider to whom the subpoena is addressed.

2002, c. 875.



§ 8.01-408. Recognizance taken upon continuance of case

Upon the continuance of any civil case in a court, the court shall at the request of any party litigant require such party's witnesses then present to enter into recognizance in such penalty as the court may deem proper, either with or without security, for their appearance to give evidence in such case on such day as may then be fixed for the trial thereof, such recognizance to be taken, conditioned, and entered of record in the same manner provided in §§ 19.2-135 to 19.2-137, for taking recognizance.

Code 1950, § 8-298; 1977, c. 617.



§ 8.01-409. When court may have process for witness executed by its own officer in another county or city

Whenever on the calling or during the trial of a civil case in any court it appears to the court that it is necessary to have a witness from a county or city other than that of trial, the summons, rule, or attachment issued for such witness from the trial court may, when the court so orders, be executed by its officers in any county or city of the Commonwealth, for which services the officer shall be allowed a reasonable compensation by the court.

Code 1950, § 8-299; 1977, c. 617.



§ 8.01-410. Inmates as witnesses in civil actions

Whenever any party in a civil action in any circuit court in this Commonwealth requires as a witness in his behalf, an inmate in a state or local correctional facility as defined in § 53.1-1, the court, on the application of such party or his attorney may, in its discretion and upon consideration of the importance of the personal appearance of the witness and the nature of the offense for which he is imprisoned, issue an order to the Director of the Department of Corrections to deliver such witness to the sheriff of the jurisdiction of the court issuing the order. If authorized by the court, the clerk of the circuit court or a deputy clerk may issue these orders on behalf of the court. The sheriff shall transport the inmate to the court to testify as such witness, and after he has testified and been released as such witness, the sheriff shall return the witness to the custody of the Department.

If necessary the sheriff may confine the inmate for the night in any convenient local correctional facility.

Under such rules and regulations as the superintendent of such an institution may prescribe, any party to a civil action in any circuit court in this Commonwealth may take the deposition of an inmate in the facility, which deposition, when taken, may be admissible in evidence as other depositions in civil actions.

The party seeking the testimony of such inmate shall advance a sum sufficient to defray the expenses and compensation of the correctional officers and sheriff, which the court shall tax as other costs.

For the purposes of this section, "correctional officers" shall have the same meaning as provided in § 53.1-1.

Code 1950, § 8-300.1; 1952, c. 487; 1966, c. 227; 1974, cc. 44, 45; 1977, c. 617; 1998, c. 596; 2001, c. 513; 2002, cc. 515, 544.



§ 8.01-411. Repealed

Repealed by Acts 2009, c. 701, cl. 2.



§ 8.01-412.2. Authorization of audio-visual deposition; official record; uses

Any deposition may be recorded by audio-visual means without a stenographic record. Any party may make, at his own expense, a simultaneous stenographic or audio record of the deposition. Upon request and at his own expense, any party is entitled to an audio or audio-visual copy of the audio-visual recording.

The audio-visual recording is an official record of the deposition. A transcript prepared by a court reporter shall also be deemed an official record of the deposition. An audio-visual deposition may be used for any purpose and under any circumstances in which a stenographic deposition may be used.

For purposes of this article, "audio-visual" shall include video conferencing and teleconferencing.

1983, c. 305; 2000, c. 821.



§ 8.01-412.3. Notice of audio-visual deposition

The notice for taking an audio-visual deposition and the subpoena for attendance at that deposition shall state that the deposition will be recorded by audio-visual means.

1983, c. 305.



§ 8.01-412.4. Procedure

The taking of audio-visual depositions shall be in accordance with the rules of the Supreme Court generally applicable to depositions. However, the following procedure shall be observed in recording an audio-visual deposition:

The deposition must begin with an oral or written statement on camera which includes (i) each operator's name and business address or, if applicable, the identity of the video conferencing or teleconferencing proprietor and locations participating in the video conference or teleconference; (ii) the name and business address of the operator's employer; (iii) the date, time and place of the deposition; (iv) the caption of the case; (v) the name of the witness; (vi) the party on whose behalf the deposition is being taken; (vii) with respect to video conferencing or teleconferencing, the identities of persons present at the deposition and the location of each such person; and (viii) any stipulations by the parties.

In addition, all counsel present on behalf of any party or witness shall identify themselves on camera. The oath for witnesses shall be administered on camera. If the length of a deposition requires the use of more than one recording unit, the end of each unit and the beginning of each succeeding unit shall be announced on camera. At the conclusion of a deposition, a statement shall be made on camera that the deposition is concluded. A statement may be made on camera setting forth any stipulations made by counsel concerning the custody of the audio-visual recording and exhibits or other pertinent matters.

All objections must be made as in the case of stenographic depositions. In any case where the court orders the audio-visual recording to be edited prior to its use, the original recording shall not be altered but shall be maintained as is.

Unless otherwise stipulated by the parties, the original audio-visual recording of a deposition, any copy edited pursuant to an order of the court, and exhibits shall be filed with the clerk of the court in accordance with the rules of the Supreme Court.

1983, c. 305; 1993, c. 208; 2000, c. 821.



§ 8.01-412.5. Costs

In any case where a deposition taken pursuant to this article does not conform to the requirements for use of such deposition as provided in the rules of the Supreme Court, the expense of conforming the recording shall be borne by the proponent of the deposition.

1983, c. 305; 1984, c. 95.



§ 8.01-412.6. Promulgation of rules for standards and guidelines

The Supreme Court may promulgate rules establishing standards for audio-visual equipment and guidelines for taking and using audio-visual depositions.

1983, c. 305.



§ 8.01-412.7. Short title

This article may be cited as the "Uniform Audio-Visual Deposition Act."

1983, c. 305.



§ 8.01-412.8. Short title

This article may be cited as the Uniform Interstate Depositions and Discovery Act.

2009, c. 701.



§ 8.01-412.9. Definitions

For purposes of this article, unless the context requires otherwise:

"Foreign jurisdiction" means a state other than the Commonwealth.

"Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"Subpoena" means a document, however denominated, issued under the authority of a court of record requiring a person to:

1. Attend and give testimony at a deposition;

2. Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

3. Permit inspection of premises under the control of the person.

2009, c. 701.



§ 8.01-412.10. Issuance of subpoena

A. To request the issuance of a subpoena under this article, a party shall submit to the clerk of court in the circuit in which discovery is sought to be conducted in the Commonwealth (i) a foreign subpoena and (ii) a written statement that the law of the foreign jurisdiction grants reciprocal privileges to citizens of the Commonwealth for taking discovery in the jurisdiction that issued the foreign subpoena.

B. When a party submits a foreign subpoena to a clerk of court in the Commonwealth, the clerk, in accordance with that court's procedure, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.

C. A subpoena under subsection B shall:

1. Incorporate the terms used in the foreign subpoena; and

2. Contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

D. A request for the issuance of a subpoena under this article does not constitute an appearance in the courts of the Commonwealth, and no civil action need be filed in the circuit court of the Commonwealth.

E. The provisions of this article shall be in addition to other procedures authorized in the Code of Virginia and the rules of court for obtaining discovery.

2009, c. 701.



§ 8.01-412.11. Service of subpoena

A subpoena issued by a clerk of court under this article shall be served in compliance with the applicable statutes of the Commonwealth for service of a subpoena.

2009, c. 701.



§ 8.01-412.12. Deposition, production, and inspection

Statutes and rules applicable in actions pending in the circuit courts of the Commonwealth with respect to compliance with subpoenas to attend and give testimony, produce designated books, documents, records, electronically stored information, or tangible things, or permit inspection of premises, shall apply to subpoenas issued under § 8.01-412.10.

2009, c. 701.



§ 8.01-412.13. Application to court

An application to the court for a protective order or to enforce, quash, or modify a subpoena issued by a clerk of court under § 8.01-412.10 shall comply with the statutes and rules of court of the Commonwealth and be submitted to the court in the circuit in which discovery is to be conducted. A separate civil action need not be filed.

2009, c. 701.



§ 8.01-412.14. Uniformity of application and construction; reciprocal privileges

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. The privilege extended to persons in other states for discovery under this article shall only apply if the jurisdiction where the action is pending has extended a similar privilege to persons in the Commonwealth, by that jurisdiction's enactment of the Uniform Interstate Depositions and Discovery Act, a predecessor uniform act, or another comparable law or rule of court providing substantially similar mechanisms for use by out-of-state parties.

2009, c. 701.



§ 8.01-412.15. Application to pending actions

This article applies to requests for discovery submitted on or after July 1, 2009.

2009, c. 701.



§ 8.01-413. Certain copies of health care provider's records or papers of patient admissible; right of patient, his attorney and authorized insurer to copies of such records or papers; subpoena; damages, costs and attorneys' fees

A. In any case where the hospital, nursing facility, physician's, or other health care provider's original records or papers of any patient in a hospital or institution for the treatment of physical or mental illness are admissible or would be admissible as evidence, any typewritten copy, photograph, photostatted copy, or microphotograph or printout or other hard copy generated from computerized or other electronic storage, microfilm, or other photographic, mechanical, electronic or chemical storage process thereof shall be admissible as evidence in any court of this Commonwealth in like manner as the original, if the printout or hard copy or microphotograph or photograph is properly authenticated by the employees having authority to release or produce the original records.

Any hospital, nursing facility, physician, or other health care provider whose records or papers relating to any such patient are subpoenaed for production as provided by law may comply with the subpoena by a timely mailing to the clerk issuing the subpoena or in whose court the action is pending properly authenticated copies, photographs or microphotographs in lieu of the originals. The court whose clerk issued the subpoena or, in the case of an attorney-issued subpoena, in which the action is pending, may, after notice to such hospital, nursing facility, physician, or other health care provider, enter an order requiring production of the originals, if available, of any stored records or papers whose copies, photographs or microphotographs are not sufficiently legible.

Except as provided in subsection G, the party requesting the subpoena duces tecum or on whose behalf an attorney-issued subpoena duces tecum was issued shall be liable for the reasonable charges of the hospital, nursing facility, physician, or other health care provider for the service of maintaining, retrieving, reviewing, preparing, copying and mailing the items produced. Except for copies of X-ray photographs, however, such charges shall not exceed $0.50 for each page up to 50 pages and $0.25 a page thereafter for copies from paper or other hard copy generated from computerized or other electronic storage, or other photographic, mechanical, electronic, imaging or chemical storage process and $1 per page for copies from microfilm or other micrographic process, plus all postage and shipping costs and a search and handling fee not to exceed $10.

Upon request, a patient's account balance or itemized listing of charges maintained by a health care provider shall be supplied at no cost up to three times every twelve months to either the patient or the patient's attorney.

B. Copies of hospital, nursing facility, physician's, or other health care provider's records or papers shall be furnished within 15 days of receipt of such request to the patient, his attorney, his executor or administrator, or an authorized insurer upon such patient's, attorney's, executor's, administrator's, or authorized insurer's written request, which request shall comply with the requirements of subsection E of § 32.1-127.1:03.

However, copies of a patient's records shall not be furnished to such patient when the patient's treating physician or clinical psychologist, in the exercise of professional judgment, has made a part of the patient's records a written statement that in his opinion the furnishing to or review by the patient of such records would be reasonably likely to endanger the life or physical safety of the patient or another person, or that such health records make reference to a person, other than a health care provider, and the access requested would be reasonably likely to cause substantial harm to such referenced person. In any such case, if requested by the patient or his attorney or authorized insurer, such records shall be furnished within 15 days of the date of such request to the patient's attorney or authorized insurer, rather than to the patient.

If the records are not provided to the patient in accordance with this section, then, if requested by the patient, the hospital, nursing facility, physician, or other health care provider denying the request shall comply with the patient's request to either (i) provide a copy of the records to a physician or clinical psychologist of the patient's choice whose licensure, training, and experience, relative to the patient's condition, are at least equivalent to that of the treating physician or clinical psychologist upon whose opinion the denial is based, who shall, at the patient's expense, make a judgment as to whether to make the records available to the patient or (ii) designate a physician or clinical psychologist, whose licensure, training, and experience, relative to the patient's condition, are at least equivalent to that of the treating physician or clinical psychologist upon whose opinion the denial is based and who did not participate in the original decision to deny the patient's request for his records, who shall, at the expense of the provider denying access to the patient, review the records and make a judgment as to whether to make the records available to the patient. In either such event, the hospital, nursing facility, physician, or other health care provider denying the request shall comply with the judgment of the reviewing physician or clinical psychologist.

Except as provided in subsection G, a reasonable charge may be made by the hospital, nursing facility, physician or other health care provider maintaining the records for the cost of the services relating to the maintenance, retrieval, review, and preparation of the copies of the records. Except for copies of X-ray photographs, however, such charges shall not exceed $0.50 per page for up to 50 pages and $0.25 a page thereafter for copies from paper or other hard copy generated from computerized or other electronic storage, or other photographic, mechanical, electronic, imaging or chemical storage process and $1 per page for copies from microfilm or other micrographic process, a fee for search and handling, not to exceed $10, and all postage and shipping costs. Any hospital, nursing facility, physician, or other health care provider receiving such a request from a patient's attorney or authorized insurer shall require a writing signed by the patient confirming the attorney's or authorized insurer's authority to make the request and shall accept a photocopy, facsimile, or other copy of the original signed by the patient as if it were an original.

Upon request, a patient's account balance or itemized listing of charges maintained by a health care provider shall be supplied at no cost up to three times every twelve months to either the patient or the patient's attorney.

C. Upon the failure of any hospital, nursing facility, physician, or other health care provider to comply with any written request made in accordance with subsection B within the period of time specified in that subsection and within the manner specified in subsections E and F of § 32.1-127.1:03, the patient, his attorney, his executor or administrator, or authorized insurer may cause a subpoena duces tecum to be issued. The subpoena may be issued (i) upon filing a request therefor with the clerk of the circuit court wherein any eventual suit would be required to be filed, and upon payment of the fees required by subdivision A 18 of § 17.1-275, and fees for service or (ii) by the patient's attorney in a pending civil case in accordance with § 8.01-407 without payment of the fees established in subdivision A 23 of § 17.1-275. A sheriff shall not be required to serve an attorney-issued subpoena that is not issued at least five business days prior to the date production of the record is desired. The subpoena shall be returnable within 20 days of proper service, directing the hospital, nursing facility, physician, or other health care provider to produce and furnish copies of the reports and papers to the clerk who shall then make the same available to the patient, his attorney or authorized insurer. If the court finds that a hospital, nursing facility, physician, or other health care provider willfully refused to comply with a written request made in accordance with subsection B, either by willfully or arbitrarily refusing or by imposing a charge in excess of the reasonable expense of making the copies and processing the request for records, the court may award damages for all expenses incurred by the patient or authorized insurer to obtain such copies, including court costs and reasonable attorney's fees.

D. The provisions of subsections A, B, and C hereof shall apply to any health care provider whose office is located within or without the Commonwealth if the records pertain to any patient who is a party to a cause of action in any court in the Commonwealth of Virginia, and shall apply only to requests made by the patient, his attorney, his executor or administrator, or any authorized insurer, in anticipation of litigation or in the course of litigation.

E. Health care provider, as used in this section, shall have the same meaning as provided in § 32.1-127.1:03 and shall also include an independent medical copy retrieval service contracted to provide the service of retrieving, reviewing, and preparing such copies for distribution.

F. Notwithstanding the authorization to admit as evidence patient records in the form of microphotographs, prescription dispensing records maintained in or on behalf of any pharmacy registered or permitted in Virginia shall only be stored in compliance with §§ 54.1-3410, 54.1-3411 and 54.1-3412.

G. The provisions of this section governing fees that may be charged by a health care provider whose records are subpoenaed or requested pursuant to this section shall not apply in the case of any request by a patient for his own records, which shall be governed by subsection J of § 32.1-127.1:03. This subsection shall not be construed to affect other provisions of state or federal statute, regulation or any case decision relating to charges by health care providers for copies of records requested by any person other than a patient when requesting his own records pursuant to subsection J of § 32.1-127.1:03.

Code 1950, § 8-277.1; 1954, c. 329; 1976, c. 50; 1977, cc. 208, 617; 1981, c. 457; 1982, c. 378; 1990, cc. 99, 320; 1992, c. 696; 1994, cc. 390, 572; 1995, c. 586; 1997, c. 682; 1998, c. 470; 2000, cc. 813, 923; 2001, c. 567; 2002, cc. 463, 654; 2004, cc. 65, 335, 742, 1014; 2005, cc. 642, 697; 2009, c. 270.



§ 8.01-413.01. Authenticity and reasonableness of medical bills; presumption

A. In any action for personal injuries, wrongful death, or for medical expense benefits payable under a motor vehicle insurance policy issued pursuant to § 38.2-124 or § 38.2-2201, the authenticity of bills for medical services provided and the reasonableness of the charges of the health care provider shall be rebuttably presumed upon identification by the plaintiff of the original bill or a duly authenticated copy and the plaintiff's testimony (i) identifying the health care provider, (ii) explaining the circumstances surrounding his receipt of the bill, (iii) describing the services rendered and (iv) stating that the services were rendered in connection with treatment for the injuries received in the event giving rise to the action. The presumption herein shall not apply unless the opposing party or his attorney has been furnished such medical records at least twenty-one days prior to the trial.

B. Where no medical bill is rendered or specific charge made by a health care provider to the insured, an insurer, or any other person, the usual and customary fee charged for the service rendered may be established by the testimony or the affidavit of an expert having knowledge of the usual and customary fees charged for the services rendered. If the fee is to be established by affidavit, the affidavit shall be submitted to the opposing party or his attorney at least twenty-one days prior to trial. The testimony or the affidavit is subject to rebuttal and may be admitted in the same manner as an original bill or authenticated copy described in subsection A of this section.

1993, c. 610; 1996, c. 516; 1997, c. 503.



§ 8.01-413.02. Admissibility of written reports or records of blood alcohol tests conducted in the regular course of providing emergency medical treatment

A. Notwithstanding any other provision of law, the written reports or records of blood alcohol tests conducted upon persons receiving medical treatment in a hospital or emergency room are admissible in evidence as a business records exception to the hearsay rule in any civil proceeding.

B. The provisions of law pertaining to confidentiality of medical records and medical treatment shall not be applicable to reports or records of blood alcohol tests sought or admitted as evidence under the provisions of this section. Owners or custodians of such reports or records may disclose them, in accordance with regulations concerning patient privacy promulgated by the U.S. Department of Health and Human Services, without obtaining consent or authorization for such disclosure. No person who is involved in taking blood or conducting blood alcohol tests shall be liable for civil damages for breach of confidentiality or unauthorized release of medical records because of the evidentiary use of blood alcohol test results under this section, or as a result of that person's testimony given pursuant to this section.

2005, c. 801.



§ 8.01-413.1. Certain copies of employment records or papers admissible; right of employee or his attorney to copies of such records or papers; subpoena; damages, costs and attorney's fees

In any case where the original wage or salary records or papers of any employee are admissible or would be admissible as evidence, any typewritten copy, photograph, photostatic copy, or microphotograph thereof shall be admissible as evidence in any court of this Commonwealth in like manner as the original, provided the typewritten copy, photograph, photostatic copy or microphotograph is properly authenticated by the individual who would have authority to release or produce in court the original records. Any employer whose records or papers relating to any such employee are subpoenaed for production may comply with the subpoena by a timely mailing to the clerk issuing the subpoena properly authenticated copies, photographs or microphotographs in lieu of the originals. The court whose clerk issued the subpoena may, after notice to such employer, enter an order requiring production of the originals, if available, of any records or papers whose copies, photographs or microphotographs are not sufficiently legible. The party requesting the subpoena shall be liable for the reasonable charges of the employer for copying and mailing the items produced.

1987, c. 503.



§ 8.01-414. Affidavit prima facie evidence of nonresidence

In any action, an affidavit that a witness or party resides out of this Commonwealth, or is out of it, shall be prima facie evidence of the fact, although such affidavit be made by a party, and without previous notice.

Code 1950, § 8-328; 1977, c. 617.



§ 8.01-415. Affidavit evidence of publication

When anything is authorized or required by law to be published in a newspaper, the certificate of the editor, publisher, business manager or assistant business manager, or the affidavit of any other person, shall be admitted as evidence of what is stated herein as to the publication.

Code 1950, § 8-329; 1977, c. 617.



§ 8.01-416. Affidavit re damages to motor vehicle

A. In a civil action in any court, whether sounding in contract or tort, to recover for damages to a motor vehicle in excess of $2,500, evidence as to such damages may be presented by an itemized estimate or appraisal sworn to by a person who also makes oath (i) that he is a motor vehicle repairman, estimator or appraiser qualified to determine the amount of such damage or diminution in value; (ii) as to the approximate length of time that he has engaged in such work; and (iii) as to the trade name and address of his business and employer. Such estimate shall not be admitted unless by consent of the adverse party or his counsel, or unless a true copy thereof is mailed or delivered to the adverse party or his counsel not less than seven days prior to the date fixed for trial.

B. In a civil action in any court, whether sounding in contract or tort, to recover for damages to a motor vehicle of $2,500 or less, evidence as to such damages may be presented by an itemized estimate or appraisal sworn to by a person who also makes oath (i) that he is a motor vehicle repairman, estimator or appraiser qualified to determine the amount of such damage or diminution in value; (ii) as to the approximate length of time that he has engaged in such work; and (iii) as to the trade name and address of his business and employer.

1977, c. 617; 1980, c. 183; 1990, c. 724; 2010, c. 343.



§ 8.01-417. Copies of written statements or transcriptions of verbal statements by injured person to be delivered to him; copies of subpoenaed documents to be provided to other party; disclosure of insurance policy limits

A. Any person who takes from a person who has sustained a personal injury a signed written statement or voice recording of any statement relative to such injury shall deliver to such injured person a copy of such written statement forthwith or a verified typed transcription of such recording within 30 days from the date such statement was given or recording made, when and if the statement or recording is transcribed or in all cases when requested by the injured person or his attorney.

B. Unless otherwise ordered for good cause shown, when one party to a civil proceeding subpoenas documents, the subpoenaing party, upon receipt of the subpoenaed documents, shall, if requested in writing, provide true and full copies of the same to any other party or to the attorney for any other party, provided the other party or attorney for the other party pays the reasonable cost of copying or reproducing the subpoenaed documents. This provision does not apply where the subpoenaed documents are returnable to and maintained by the clerk of court in which the action is pending.

C. After he gives written notice that he represents an injured person, an attorney, or an individual injured in a motor vehicle accident if he is not represented by counsel, may, prior to the filing of a civil action for personal injuries sustained as a result of a motor vehicle accident, request in writing that the insurer disclose (i) the limits of liability of any motor vehicle liability or any personal injury liability insurance policy that may be applicable to the claim and (ii) the address of the alleged tortfeasor who is insured by the insurer, if not previously reported to the requesting party. The requesting party shall provide the insurer with the date of the motor vehicle accident, the name and last known address of the alleged tortfeasor if it has been reported to the requesting party, a copy of the accident report, if any, and the claim number, if available. The requesting party shall also submit to the insurer the injured person's medical records, medical bills, and wage-loss documentation, if applicable, pertaining to the claimed injury. If the total of the medical bills and wage losses submitted equals or exceeds $12,500, the insurer shall respond in writing within 30 days of receipt of the request and shall disclose the limits of liability at the time of the accident of all such policies, regardless of whether the insurer contests the applicability of the policy to the injured person's claim, and the insured's address. Disclosure of the policy limits under this section shall not constitute an admission that the alleged injury or damage is subject to the policy. Information concerning the insurance policy is not by reason of disclosure pursuant to this subsection admissible as evidence at trial.

D. After he gives written notice that he represents the personal representative of the estate of a decedent who died as a result of a motor vehicle accident, an attorney, or the personal representative of the estate of the decedent who died as a result of a motor vehicle accident if he is not represented by counsel, may, prior to the filing of a civil action for wrongful death as a result of a motor vehicle accident, request in writing that the insurer disclose (i) the limits of liability of any motor vehicle liability insurance policy or any personal injury liability insurance policy that may be applicable to the claim and (ii) the address of the alleged tortfeasor who is insured by the insurer, if not previously reported to the requesting party. The requesting party shall provide the insurer with the date of the motor vehicle accident, the name and last known address of the alleged tortfeasor if it has been reported to the requesting party, a copy of the accident report, if any, and the claim number, if available. The requesting party shall submit to the insurer the death certificate of the decedent; the certificate of qualification of the personal representative of the decedent's estate; the names and relationships of the statutory beneficiaries of the decedent; medical bills, if any, supporting a claim for damages under subdivision 3 of § 8.01-52; and, if at the time the request is made a claim for damages under clause (i) of subdivision 2 of § 8.01-52 is anticipated, a description of the source, amount, and payment history of the claimed income loss for each beneficiary. The insurer shall respond in writing within 30 days of receipt of the request and shall disclose the limits of liability at the time of the accident of all such policies, regardless of whether the insurer contests the applicability of the policy to the personal representative's claim, and the insured's address. Disclosure of the policy limits under this section shall not constitute an admission that the alleged death or other damage is subject to the policy. Information concerning the insurance policy is not by reason of disclosure pursuant to this subsection admissible as evidence at trial.

E. For purposes of subsections C and D, if the alleged tortfeasor has insurance coverage from a self-insured locality for a motor vehicle accident, as described in this section, and the locality is authorized by the alleged tortfeasor to accept service of process on behalf of the alleged tortfeasor and agrees to do so, the locality, in its discretion and instead of disclosing the alleged tortfeasor's home address, may disclose the insured's work address and the name and address of the person who shall accept service of process on behalf of the alleged tortfeasor. If the locality makes such a disclosure, the locality shall not be required to disclose the alleged tortfeasor's home address.

F. As used in subsections C and D, "insurer" does not include the insurance agency or the insurance agent representing the alleged tortfeasor as the authorized representative or agent with respect to the alleged tortfeasor's motor vehicle insurance policy.

Code 1950, § 8-628.2; 1954, c. 390; 1977, c. 617; 2004, c. 345; 2005, c. 211; 2008, c. 819; 2010, cc. 354, 435; 2015, c. 711.



§ 8.01-417.1. Use of portions of documents in evidence (Subsection (b) of Supreme Court Rule 2:106 derived from this section)

To expedite trial proceedings in civil cases, upon appropriate and timely motion by counsel, the court may permit the reading to the jury, or the introduction into evidence, of relevant portions of lengthy and complex documents without the necessity of having the jury read or receive the entire document. The court, in its discretion, may permit the entire document to be received by the jury, or may order the parties to edit from any such document admitted into evidence information that is irrelevant to the proceedings.

1992, c. 720 .



§ 8.01-418. When plea of guilty or nolo contendere or forfeiture in criminal prosecution or traffic case admissible in civil action; proof of such plea

Whenever, in any civil action, it is contended that any party thereto pled guilty or nolo contendere or suffered a forfeiture in a prosecution for a criminal offense or traffic infraction which arose out of the same occurrence upon which the civil action is based, evidence of said plea or forfeiture as shown by the records of the criminal court shall be admissible. Where the records of the court in which such prosecution was had are silent or ambiguous as to whether or not such plea was made or forfeiture occurred the court hearing the civil case shall admit such evidence on the question of such plea or forfeiture as may be relevant, and the question of whether such plea was made or forfeiture suffered shall be a question for the court to determine.

Code 1950, § 8-267.1; 1970, c. 354; 1977, c. 617; 1986, c. 46.



§ 8.01-418.1. Evidence of subsequent measures taken not admissible to prove negligence (Supreme Court Rule 2:407 derived from this section)

When, after the occurrence of an event, measures are taken which, if taken prior to the event would have made the event less likely to occur, evidence of such subsequently taken measures is not admissible to prove negligence or culpable conduct as a cause of the occurrence of the event; provided, that evidence of subsequent measures taken shall not be required to be excluded when offered for another purpose for which it may be admissible, including, but not limited to, proof of ownership, control, feasibility of precautionary measures if controverted, or for impeachment.

1978, c. 165.



§ 8.01-418.2. Evidence of polygraph examination inadmissible in any proceeding

The analysis of any polygraph test charts produced during any polygraph examination administered to a party or witness shall not be admissible in any proceeding conducted pursuant to § 2.2-1202.1 or conducted by any county, city or town over the objection of any party except as to disciplinary or other actions taken against a polygrapher.

1993, c. 570; 1995, cc. 770, 818; 2012, cc. 803, 835.



§ 8.01-418.3. Repealed

Repealed by Acts 2007, c. 250, cl. 2.



§ 8.01-419. Table of life expectancy

Whenever, in any case not otherwise specifically provided for, it is necessary to establish the expectancy of continued life of any person from any period of such person's life, whether he be living at the time or not, the following table shall be received in all courts and by all persons having power to determine litigation as evidence, with other evidence as to the health, constitution and habits of such person, of such expectancy represented by the figures in the following columns:

Code 1950, § 8-263.1; 1966, c. 472; 1977, c. 617; 1986, c. 317; 1996, c. 394; 2009, c. 454.



§ 8.01-419.1. Motor vehicle value

Whenever in any case not otherwise specifically provided for the value of an automobile is in issue, either civilly or criminally, the tabulated retail values set forth in the National Automobile Dealers' Association (NADA) "yellow" or "black" books or any vehicle valuation service regularly used and recognized in the automobile industry that is in effect on the relevant date, shall be admissible as evidence of fair market value on the relevant date.

The determination of value shall be subject to such other creditable evidence as any party may offer to demonstrate that the value as set forth in the NADA publication or any vehicle valuation service utilized by another party fails to reflect the actual condition of the vehicle and that therefore the value may be greater or less than that shown by the NADA publication or any vehicle valuation service.

1993, c. 759; 2006, c. 402.



§ 8.01-420. Depositions as basis for motion for summary judgment or to strike evidence

A. Except as provided in subsection B, no motion for summary judgment or to strike the evidence shall be sustained when based in whole or in part upon any discovery depositions under Rule 4:5, unless all parties to the suit or action shall agree that such deposition may be so used. Notwithstanding the foregoing, requests for admissions for which the responses are submitted in support of a motion for summary judgment may be based in whole or in part upon any discovery depositions under Rule 4:5 and may include admitted facts learned or referenced in such a deposition, provided that any such request for admission shall not reference the deposition or require the party to admit that the deponent gave specific testimony.

B. Notwithstanding the provisions of subsection A, a motion for summary judgment seeking dismissal of any claim or demand for punitive damages may be sustained, as to the punitive damages claim or demand only, when based in whole or in part upon any discovery depositions under Rule 4:5. However, such a motion may not be based upon discovery depositions under Rule 4:5 with respect to any claim or demand for punitive damages based on the operation of a motor vehicle by a person while under the influence of alcohol, any narcotic drug, or any other self-administered intoxicant or drug.

Code 1950, § 8-315.1; 1973, c. 483; 1977, c. 617; 1978, c. 417; 2013, c. 76.



§ 8.01-420.01. Limiting further disclosure of discoverable materials and information; protective order

A. A protective order issued to prevent disclosure of materials or information related to a personal injury action or action for wrongful death produced in discovery in any cause shall not prohibit an attorney from voluntarily sharing such materials or information with an attorney involved in a similar or related matter, with the permission of the court, after notice and an opportunity to be heard to any party or person protected by the protective order, and provided the attorney who receives the material or information agrees, in writing, to be bound by the terms of the protective order.

B. The provisions of this section shall apply only to protective orders issued on or after July 1, 1989.

1989, c. 702 .



§ 8.01-420.1. Abolition of common-law perpetuation of testimony

The common-law proceeding to perpetuate testimony is abolished.

1977, c. 617.



§ 8.01-420.2. Limitation on use of recorded conversations as evidence

No mechanical recording, electronic or otherwise, of a telephone conversation shall be admitted into evidence in any civil proceeding unless (i) all parties to the conversation were aware the conversation was being recorded or (ii) the portion of the recording to be admitted contains admissions that, if true, would constitute criminal conduct which is the basis for the civil action, and one of the parties was aware of the recording and the proceeding is not one for divorce, separate maintenance or annulment of a marriage. The parties' knowledge of the recording pursuant to clause (i) shall be demonstrated by a declaration at the beginning of the recorded portion of the conversation to be admitted into evidence that the conversation is being recorded. This section shall not apply to emergency reporting systems operated by police and fire departments and by emergency medical services agencies, nor to any communications common carrier utilizing service observing or random monitoring pursuant to § 19.2-62.

1983, c. 503; 1992, c. 567; 2015, cc. 502, 503.



§ 8.01-420.3. Court reporters to provide transcripts; when recording may be stopped; use of transcript as evidence

Upon the request of any counsel of record, or of any party not represented by counsel, and upon payment of the reasonable cost thereof, the court reporter covering any proceeding shall provide the requesting party with a copy of the transcript of such proceeding or any requested portion thereof.

The court shall not direct the court reporter to cease recording any portion of the proceeding without the consent of all parties or of their counsel of record.

Whenever a party seeks to introduce the transcript or record of the testimony of a witness at an earlier trial, hearing or deposition, it shall not be necessary for the reporter to be present to prove the transcript or record, provided the reporter duly certifies, in writing, the accuracy of the transcript or record.

1983, c. 505; 1990, c. 77 .



§ 8.01-420.4. Taking of depositions

A. Party Depositions. -- A deposition of a party, or any witness designated under Rule 4:5(b)(6) to testify on behalf of a party, shall be taken in the county or city in which suit is pending, in an adjacent county or city, at a place upon which the parties agree, or at a place that the court may, for good cause, designate. Good cause may include the expense or inconvenience of a non-resident party defendant appearing in one of the locations specified in this subsection. The restrictions as to parties set forth in this subsection shall not apply where no responsive pleading has been filed or an appearance otherwise made.

B. Non-party Witness Depositions. -- Unless otherwise provided by the law of the jurisdiction where a non-party witness resides, a deposition of a non-party witness shall be taken in the county or city where the non-party witness resides, is employed, or has his principal place of business; at a place upon which the witness and the parties to the litigation agree; or at a place that the court may, for good cause, designate.

1989, c. 209; 1991, c. 81; 1993, cc. 428, 940; 2005, c. 597.



§ 8.01-420.5. Estoppel effect of judicial determination of employment status

A final, unappealed order entered by a circuit court of this Commonwealth that a person is or is not an employee of another for the purpose of obtaining jurisdiction shall estop either of said parties from asserting otherwise in any subsequent action between such parties upon the same claim or cause of action before a court of this Commonwealth or the Virginia Workers' Compensation Commission.

1997, c. 333.



§ 8.01-420.6. Number of witnesses whose depositions may be taken

Notwithstanding any other provision of law or rule of court, there shall be no limit on the number of witnesses whose depositions may be taken by a party except by order of the court for good cause shown.

2001, c. 595.



§ 8.01-420.7. Attorney-client privilege and work product protection; limitations on waiver

A. When disclosure of a communication or information covered by the attorney-client privilege or work product protection made in a proceeding or to any public body as defined in § 2.2-3701 operates as a waiver of the privilege or protection, the waiver extends to an undisclosed communication or information only if:

1. The waiver is intentional;

2. The disclosed and undisclosed communications or information concern the same subject matter; and

3. The disclosed and undisclosed communications or information ought in fairness be considered together.

B. Disclosure of a communication or information covered by the attorney-client privilege or work product protection made in a proceeding or to any public body as defined in § 2.2-3701 does not operate as a waiver of the privilege or protection if:

1. The disclosure is inadvertent;

2. The holder of the privilege or protection took reasonable steps to prevent disclosure; and

3. The holder promptly took reasonable steps to rectify the error, including, if applicable, complying with the provisions of subdivision (b) (6) (ii) of Rule 4:1 of the Rules of the Supreme Court.

C. A court may order that the privilege or protection is not waived by the disclosure connected with the litigation pending before the court, in which case the disclosure does not operate as a waiver in any other proceeding.

D. An agreement on the effect of the disclosure in a proceeding is binding only on the parties to the agreement, unless it is incorporated into a court order.

E. This section shall not limit any otherwise applicable waiver of attorney-client privilege or work product protection by an inmate who files an action challenging his conviction or sentence.

2010, c. 350.



§ 8.01-420.8. Protection of confidential information in court files

A. Whenever a party files, or causes to be filed, with the court a motion, pleading, subpoena, exhibit, or other document containing a social security number or other identification number appearing on a driver's license, credit card, debit card, bank account, or other electronic billing and payment system, the party shall make reasonable efforts to redact all but the last four digits of the identification number.

B. The provisions of subsection A apply to all civil actions in circuit and district court, unless there is a specific statute to the contrary that applies to the particular type of proceeding in which the party is involved.

C. Nothing in this section shall create a private cause of action against the party or lawyer who filed the document or any court personnel, the clerk, or any employees of the clerk's office who received it for filing.

2014, c. 427.



§ 8.01-421. Payment may be pleaded; payment into court of part of claim; procedure upon such payment

A. In any action for recovery of a debt the defendant may plead payment of the debt or any part thereof prior to the commencement of the action.

B. In any personal action, the defendant may pay into court a sum of money on account of what is claimed, or by way of compensation or amends, and plead that he is not indebted to the plaintiff, or that the plaintiff has not sustained damages, to a greater amount than such sum. The plaintiff may accept such sum either in full satisfaction, and then have judgment for his costs, or in part satisfaction, and reply to the allegations of the defendant's pleadings, and, if issue thereon be found for the defendant, judgment shall be given for the defendant, and he shall recover his costs. The payment of such sum into court shall not be admissible in evidence.

Code 1950, §§ 8-236, 8-237, 8-238; 1954, c. 333; 1977, c. 617; 1978, c. 416.



§ 8.01-422. Pleading equitable defenses

In any action on a contract, the defendant may file a pleading, alleging any matter which would entitle him to relief in equity, in whole or in part, against the obligation of the contract; or, if the contract be by deed, alleging any such matter arising under the contract, existing before its execution, or any such mistake therein, or in the execution thereof, or any such other matter as would entitle him to such relief in equity; and in either case alleging the amount to which he is entitled by reason of the matters contained in the pleading. If the amount claimed by the defendant exceed the amount of the plaintiff's claim the court may, in a proper case, give judgment in favor of the defendant for such excess.

Code 1950, § 8-241; 1954, c. 617; 1977, c. 617.



§ 8.01-423. When plaintiff claims as assignee or transferee

If the plaintiff claims as assignee or transferee under a person with whom the contract sued on was originally made, and the defendant's claim exceeds the plaintiff's demand, the defendant:

1. In his counterclaim, may waive the benefit of his claim as to any excess beyond the plaintiff's claim, whereupon, the further proceedings shall be upon the plaintiff's claim and the defendant's counterclaim as a defense thereto; or

2. Instead of such waiver such defendant may, by rule issued by the court, to which rule shall be attached a copy of the counterclaim and served on the person, under whom plaintiff claims as aforesaid, make such person a party to the action; and, on the trial of the case, the jury shall ascertain and apply, the amount and interest to which the defendant is entitled; and, for any excess beyond the plaintiff's demand for which such person under whom the plaintiff claims as aforesaid is liable, with such interest as the court or jury allows, judgment shall be rendered for the defendant against such person.

Code 1950, § 8-246; 1954, c. 619; 1977, c. 617.



§ 8.01-424. Approval of compromises on behalf of persons under a disability in suits or actions to which they are parties

A. In any action or suit wherein a person under a disability is a party, the court in which the matter is pending shall have the power to approve and confirm a compromise of the matters in controversy on behalf of such party, including claims under the provisions of any liability insurance policy, if such compromise is deemed to be to the interest of the party. Any order or decree approving and confirming the compromise shall be binding upon such party, except that the same may be set aside for fraud.

B. In case of damage to the person or property of a person under a disability, caused by the wrongful act, neglect or default of any person, when death did not ensue therefrom, any person or insurer interested in compromise of any claim for such damages, including any claim under the provisions of any liability insurance policy, may, upon motion to the court in which the action is pending for the recovery of damages on account of such injury, or if no such action is pending, then to any circuit court, move the court to approve the compromise. The court shall require the movant to give reasonable notice of such motion to all parties and to any person found by the court to be interested in the compromise.

C. A compromise action involving a claim for wrongful death shall be in accordance with the applicable provisions of § 8.01-55. Nothing in this section shall be construed to affect the provisions of § 8.01-76.

D. In any compromise action the court shall direct the payment of the proceeds of the compromise agreement, when approved, as follows:

1. Payment of the sum into court as provided by § 8.01-600 or to the general receiver of such court;

2. To a duly qualified fiduciary of the person under a disability, after due inquiry as to the adequacy of the bond of such fiduciary;

3. As provided in § 8.01-606; or

4. Where the agreement of settlement provides for payments to be made over a period of time in the future, whether such payments are lump sum, periodic, or a combination of both, the court shall approve the settlement only if it finds that all payments which are due to be made are (i) secured by a bond issued by an insurance company authorized to write such bonds in this Commonwealth or (ii) to be made or irrevocably guaranteed by an insurance company or companies authorized to do business in this Commonwealth and rated "A plus" (A+) or better by Best's Insurance Reports. Payments made under this subdivision totaling not more than $4,000 in any calendar year may be paid in accordance with § 8.01-606. Payments made under this subdivision, totaling more than $4,000 in any calendar year while the recipient is under a disability, shall be paid to a duly qualified fiduciary after due inquiry as to adequacy of the bond of such fiduciary.

E. Payments made under this section, in the case of damage to the person or property of a minor, may be made payable in the discretion of the court to the parent or guardian of the minor to be held in trust for the benefit of the minor. Any such trust shall be subject to court approval and the court may provide for the termination of such trust at any time following attainment of majority which the court deems to be in the best interest of the minor. In an order authorizing the trust or additions to an existing trust the court may order that the trustee thereof be subject to the same duty to qualify in the clerk's office and to file an inventory and annual accountings with the commissioner of accounts as would apply to a testamentary trustee.

Code 1950, §§ 8-169, 8-170; 1956, c. 575; 1960, cc. 301, 302; 1964, c. 500; 1970, c. 10; 1977, c. 617; 1985, c. 499; 1988, c. 409; 1991, cc. 97, 257; 1993, c. 945; 1994, c. 39; 1998, cc. 584, 607, 610; 2009, c. 688.



§ 8.01-424.1. Settlement of third-party action; deemed consent by employer

In any action or claim for damages by an employee, his personal representative, or other person against any person other than the employer, in which the employer has an interest pursuant to § 65.2-309, where the employer fails to consent to an offer of settlement acceptable to the employee, his personal representative or other person, such person may petition the court where the action is pending for approval of the settlement. Where no action is pending, or such action is pending in a state other than Virginia, the petition may be filed in any circuit court in which venue will lie as to the employee pursuant to § 8.01-262. The petition shall state the compromise, its terms, and the reason therefor. The court in which such petition is filed shall require the convening of the parties in interest in person or by an authorized representative. The parties in interest shall be deemed convened if twenty-one days notice of the hearing and proposed compromise was served pursuant to §§ 8.01-296, 8.01-299, 8.01-300, 8.01-301, or Rule 1:12 of the Rules of the Supreme Court of Virginia, as applicable. In the case of an insured employer, service shall also be made on the workers compensation insurer's registered agent or counsel. During the twenty-one day notice period, the person making the settlement offer to the employee shall make himself reasonably available to answer questions under oath by the employee, employer, or employer's workers compensation insurer concerning matters relating to such person's financial condition that are known or reasonably available to such person.

If the court determines that the settlement is fair and just to the parties in interest, it shall approve such settlement. In no event shall the court have jurisdiction to reduce or otherwise compromise the subrogation interest created pursuant to § 65.2-309. The employer, if aggrieved by the court's decision, may appeal. Should the employer's appeal be denied or decided adversely to the employer, the employer shall pay interest at the judgment rate on the full settlement amount until the date of the denial of the appeal or date the final adverse decision is rendered against the employer. Should the settlement include periodic payments into the future, the value of the settlement amount, discounted to present value, shall be determined in calculating interest due from the employer. Once the decision is final and all appeals, if any, have been exhausted, and because the employer's subrogation interest has not been compromised, the decision approving the settlement shall be deemed consent to the settlement by the employer.

2002, c. 751.



§ 8.01-425. How fiduciaries may compromise liabilities due to or from them

Any fiduciary may compromise any liability due to or from him, provided that such compromise be ratified and approved by a court of competent jurisdiction, all parties in interest being before such court by proper process. When such compromise shall have been so ratified and approved, it shall be binding on all parties in interest before such court. Nothing contained in this section shall affect the right of indemnity or of contribution among the parties.

Code 1950, §§ 8-171, 8-173; 1977, c. 617.



§ 8.01-425.1. Release of liability; right of rescission

When a claimant or plaintiff executes a release of liability as a condition of settlement in a claim or action for personal injury within thirty days of the incident giving rise to such claim, such claimant or plaintiff shall have a right of rescission until midnight of the third business day after the day on which the release was executed, provided that he was not represented by counsel when the release was executed, the rescission was made in writing to the person or persons being released, their representative or insurance carrier, and the claimant returns to the person or persons being released any check or settlement proceeds received by the claimant prior to the rescission. A release of liability executed within thirty days of the incident giving rise to the claim for personal injury by a person who is not represented by counsel shall contain a notice of the claimant's or the plaintiff's right to rescind conspicuously and separately stated on the release.

1999, c. 326; 2000, c. 839.



§ 8.01-426. "Judgment" includes decree

A decree for land or specific personal property, and a decree or order requiring the payment of money, shall have the effect of a judgment for such land, property, or money, and be embraced by the word "judgment," where used in this chapter or in Chapters 18, 19 or 20 of this title or in Title 43; but a party may proceed to carry into execution a decree or order other than for the payment of money, as he might have done if this and the following section had not been enacted.

Code 1950, § 8-343; 1977, c. 617; 2005, c. 681.



§ 8.01-427. Persons entitled under decree deemed judgment creditors; execution on decree

The persons entitled to the benefit of any decree or order requiring the payment of money shall be deemed judgment creditors, although the money be required to be paid into a court, or a bank, or other place of deposit. In such case, an execution on the decree or order shall make such recital thereof, and of the parties to it, as may be necessary to identify the case; and if a time be specified in the decree or order within which the payment is to be made, the execution shall not issue until the expiration of that time.

Code 1950, § 8-344; 1977, c. 617.



§ 8.01-427.1. Repealed

Repealed by Acts 1978, c. 426, effective March 31, 1978.



§ 8.01-428. Setting aside default judgments; clerical mistakes; independent actions to relieve party from judgment or proceedings; grounds and time limitations

A. Default judgments and decrees pro confesso; summary procedure. -- Upon motion of the plaintiff or judgment debtor and after reasonable notice to the opposite party, his attorney of record or other agent, the court may set aside a judgment by default or a decree pro confesso upon the following grounds: (i) fraud on the court, (ii) a void judgment, (iii) on proof of an accord and satisfaction, or (iv) on proof that the defendant was, at the time of service of process or entry of judgment, a person in the military service of the United States for purposes of 50 U.S.C. app. § 502. Such motion on the ground of fraud on the court shall be made within two years from the date of the judgment or decree.

B. Clerical mistakes. -- Clerical mistakes in all judgments or other parts of the record and errors therein arising from oversight or from an inadvertent omission may be corrected by the court at any time on its own initiative or upon the motion of any party and after such notice, as the court may order. During the pendency of an appeal, such mistakes may be corrected before the appeal is docketed in the appellate court, and thereafter while the appeal is pending such mistakes may be corrected with leave of the appellate court.

C. Failure to notify party or counsel of final order. -- If counsel, or a party not represented by counsel, who is not in default in a circuit court is not notified by any means of the entry of a final order and the circuit court is satisfied that such lack of notice (i) did not result from a failure to exercise due diligence on the part of that party and (ii) denied that party an opportunity to pursue post-trial relief in the circuit court or to file an appeal therefrom, the circuit court may, within 60 days of the entry of such order, modify, vacate, or suspend the order or grant the party leave to appeal. Where the circuit court grants the party leave to appeal, the computation of time for noting and perfecting an appeal shall run from the entry of such order, and such order shall have no other effect.

D. Other judgments or proceedings. -- This section does not limit the power of the court to entertain at any time an independent action to relieve a party from any judgment or proceeding, or to grant relief to a defendant not served with process as provided in § 8.01-322, or to set aside a judgment or decree for fraud upon the court.

E. Nothing in this section shall constitute grounds to set aside an otherwise valid default judgment against a defendant who was not, at the time of service of process or entry of judgment, a servicemember for purposes of 50 U.S.C. app. § 502.

1977, c. 617; 1991, c. 39; 1993, c. 951; 2005, cc. 333, 909.



§ 8.01-429. Action of appellate court when there might be redress under § 8.01-428

No appeal shall be allowed by the Court of Appeals or the Supreme Court or any judge or justice thereof for any matter for which a judgment or decree is liable to be reversed or amended, on motion as aforesaid, by the court which rendered it, or the judge thereof, until such motion is made and overruled in whole or in part. And when the Court of Appeals or the Supreme Court hears a case on appeal, if it appears that, either before or since the appeal, the judgment or decree has been so amended, the Court of Appeals or the Supreme Court shall affirm the judgment or decree, unless there is other error. If it appears that the amendment ought to be, and has not been made, the Court of Appeals or the Supreme Court may make such amendment, and affirm in like manner the judgment or decree, unless there is other error.

Code 1950, § 8-349; 1977, c. 617; 1984, c. 703.



§ 8.01-430. When final judgment to be entered after verdict set aside

When the verdict of a jury in a civil action is set aside by a trial court upon the ground that it is contrary to the evidence, or without evidence to support it, a new trial shall not be granted if there is sufficient evidence before the court to enable it to decide the case upon its merits, but such final judgment shall be entered as to the court shall seem right and proper. If necessary to assess damages which have not been assessed, the court may empanel a jury at its bar to make such assessment, and then enter such final judgment.

Nothing in this section contained shall be construed to give to trial courts any greater power over verdicts than they now have under existing rules of procedure, nor to impair the right to move for a new trial on the ground of after-discovered evidence.

Code 1950, § 8-352; 1977, c. 617.



§ 8.01-431. Judgment or decree by confession in pending suit

In any suit a defendant may, whether the suit is on the court docket or not, confess a judgment in the clerk's office for so much principal and interest as the plaintiff may be willing to accept a judgment or decree for. The same shall be entered of record by the clerk in the order book and be as final and as valid as if entered in court on the day of such confession. The clerk shall record such judgment or decree and the date and time of the day at which the same was confessed. The lien of such judgment or decree shall run from the time such judgment is recorded on the judgment lien docket of the clerk's office of the county or city in which land of the defendant lies.

Code 1955, § 8-355; 1962, c. 388; 1977, c. 617; 2012, c. 802; 2014, c. 330.



§ 8.01-432. Confession of judgment irrespective of suit pending

Any person being indebted to another person, or any attorney-in-fact pursuant to a power of attorney, may at any time confess judgment in the clerk's office of any circuit court in this Commonwealth, whether a suit, motion or action be pending therefor or not, for only such principal and interest as his creditor may be willing to accept a judgment for, which judgment, when so confessed, shall be forthwith entered of record by the clerk in whose office it is confessed, in the proper order book of his court. Such judgment shall be as final and as binding as though confessed in open court or rendered by the court, subject to the control of the court in the clerk's office of which the same shall have been confessed.

Code 1950, § 8-356; 1977, c. 617.



§ 8.01-433. Setting aside judgments confessed under § 8.01-432

Any judgment confessed under the provisions of § 8.01-432 may be set aside or reduced upon motion of the judgment debtor made within twenty-one days following notice to him that such judgment has been entered against him, and after twenty-one days notice to the judgment creditor or creditors for whom the judgment was confessed, on any ground which would have been an adequate defense or setoff in an action at law instituted upon the judgment creditor's note, bond or other evidence of debt upon which such judgment was confessed. Whenever any such judgment is set aside or modified the case shall be placed on the trial docket of the court, and the proceedings thereon shall thereafter be the same as if an action at law had been instituted upon the bond, note or other evidence of debt upon which judgment was confessed. After such case is so docketed the court shall make such order as to the pleadings, future proceedings and costs as to the court may seem just.

Code 1950, § 8-357; 1977, c. 617.



§ 8.01-433.1. Notice of confession of judgment provision

No judgment shall be confessed upon a note, bond, or other evidence of debt pursuant to a confession of judgment provision contained therein which does not contain a statement typed in boldface print of not less than eight point type on its face:

IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

This section shall only apply to notes, bonds, or other evidences of debt containing confession of judgment provisions entered into after January 1, 1993.

1992, c. 396 .



§ 8.01-434. Lien of such judgments

The clerk shall record in the proper book any judgment confessed under the provisions of § 8.01-432 and the day and hour when the same was confessed, and the lien thereof shall attach and be binding from the time such judgment is recorded on the judgment lien docket of the clerk's office of the county or city in which land of the defendant lies. If the credit was extended for personal, family or household purposes, the judgment shall not be a lien against the real estate of the obligor or the basis of obtaining execution against his personal property until the expiration of the 21-day period allowed the judgment debtor as set forth in § 8.01-433. In the event the judgment debtor files a motion or other pleading within such 21-day period, the judgment shall not be a lien against such real estate or its basis of execution against personal property until an order to that effect is entered by the court. It will be presumed that the obligation is for personal, family or household purposes if the debtor is a natural person, unless the plaintiff or someone on his behalf makes oath or makes out and files an affidavit that the obligation was not for such purposes, or the obligation for which judgment is confessed recites that it is for other purposes.

Code 1950, § 8-358; 1962, c. 388; 1970, c. 395; 1977, c. 617; 1986, c. 523; 2014, c. 330.



§ 8.01-435. Who may confess judgment

Confession of judgment under the provisions of § 8.01-432 may be made either by the debtor himself or by his duly constituted attorney-in-fact, acting under and by virtue of a power of attorney duly executed and acknowledged by him as deeds are required to be acknowledged, before any officer or person authorized to take acknowledgments of writings to be recorded in this Commonwealth, provided, however, that any power of attorney incorporated in, and made part of, any note or bond authorizing the confession of judgment thereon against the makers and endorsers in the event of default in the payment thereof at maturity need not be acknowledged, but shall specifically name therein the attorney or attorneys or other person or persons authorized to confess such judgment and the clerk's office in which the judgment is to be confessed.

The payee, obligee, or person otherwise entitled to payment under any note or bond may appoint a substitute for any attorney-in-fact authorized to confess judgment that is specifically named in such note or bond, by specifically naming the substitute attorney-in-fact in an instrument appointing the substitute attorney-in-fact. Such instrument shall be recorded and indexed according to law in the clerk's office where judgment is to be confessed by the terms of such note or bond, and a clerk's fee for such recording shall be paid as set out in § 17.1-275. If such note or bond does not contain a notice informing the debtor that a substitute attorney-in-fact may be appointed by the payee, obligee, or person otherwise entitled to payment under the note or bond, then within 10 days after the instrument appointing the substitute attorney-in-fact is recorded, the person appointing the substitute attorney-in-fact shall send notice of the appointment by certified mail to the debtor's last known address as it appears in the records of the person appointing the substitute attorney-in-fact.

Code 1950, § 8-359; 1977, c. 617; 2012, cc. 31, 118.



§ 8.01-436. Form of confession of judgment

On the presentation of any such power of attorney as is mentioned in § 8.01-435 by any of the persons therein named as attorney-in-fact, or on the personal appearance of the debtor and the expression by him of his desire to confess such judgment, the clerk of the court mentioned in such power of attorney, or before whom such debtor shall so appear, shall draw and require the attorney-in-fact so appearing, or the debtor, as the case may be, to sign a confession of judgment, which shall be in form substantially as follows:

"Virginia: In the clerk's office of the __________ court of the __________ of __________, I, (or we) A.B., (or A.B. and C.D., etc.) hereby acknowledged myself (or ourselves) to be justly indebted to, and do hereby confess judgment in favor of (name of creditor) in the sum of __________ dollars ($_____) with interest thereon from the __________ day of __________, two thousand __________, until paid, and the cost of this proceeding (including the attorney's fees and collection fees provided for in the instrument on which the proceeding is based) hereby waiving the benefit of my (or our) homestead exemptions as to the same, provided the instrument on which the proceeding is based carries such homestead waiver.

Given under my (or our) hand, this __________ day of __________, two thousand and __________

(Signatures)

or, if by an attorney-in-fact, signatures and seals of debtors,

By ____________________

his (or their) attorney-in-fact."

Code 1950, § 8-360; 1977, c. 617.



§ 8.01-437. Endorsement of clerk thereon

When a judgment is so confessed, the clerk shall endorse upon such confession, or attach thereto, his certificate in manner and form substantially as follows:

"Virginia: In the clerk's office of the __________ court of the __________ of __________.

The foregoing (or attached) judgment was duly confessed before me in my said office on the __________ day of __________, two thousand and __________, at __________ o'clock __________ a.m., p.m. and has been duly entered of record in common-law order book number __________, page __________.

Teste:

____________________ clerk."

Code 1950, § 8-361; 1977, c. 617.



§ 8.01-438. When judgment confessed by attorney-in-fact copy to be served on judgment debtor

If a judgment is confessed by an attorney-in-fact, it shall be the duty of the clerk within ten days from the entry thereof to cause to be served upon the judgment debtor a certified copy of the order so entered in the common-law order book, to which order shall be appended a notice setting forth the provisions of § 8.01-433. The officer who serves the order shall make return thereof within ten days after service to the clerk. The clerk shall promptly file the order with the papers in the case. The failure to serve a copy of the order within sixty days from the date of entry thereof shall render the judgment void as to any debtor not so served.

Service of a copy of the order on a nonresident judgment debtor by an officer of the county or city of his residence, authorized by law to serve processes therein, or by the clerk of the court sending a copy of the order by registered or certified mail to such nonresident judgment debtor at his last known post-office address and the filing of a certificate with the papers in the case showing that such has been done or of a receipt showing the receipt of such letter by such nonresident judgment debtor, shall be deemed sufficient service thereof for the purposes of this section.

Code 1950, § 8-362; 1972, c. 611; 1976, c. 617; 1988, c. 420.



§ 8.01-439. Filing of records by clerk

Such confession and clerk's certificate, together with the power of attorney if the confession be by an attorney-in-fact, and the note, bond or other obligation, if there be such, on which the judgment is based, shall be securely attached together by the clerk and filed by him among the records in his office.

Code 1950, § 8-363; 1977, c. 617.



§ 8.01-440. Docketing and execution

The clerk shall forthwith docket such judgment in the current judgment lien docket in his office and shall issue execution thereon as he may be directed by the creditor therein named, or his assigns, in the manner prescribed by law.

Code 1950, § 8-364; 1977, c. 617.



§ 8.01-441. When judgment confessed by virtue of power of attorney invalid

No judgment confessed in the office of the clerk of any circuit court in this Commonwealth, by virtue of a power of attorney, shall be valid, unless such power of attorney be in conformity with the provisions of this article.

Code 1950, § 8-366; 1977, c. 617.



§ 8.01-442. In joint actions on contract plaintiff, though barred as to some, may have judgment against others

In an action or motion, founded on contract, against two or more defendants, although the plaintiff may be barred as to one or more of them, yet he may have judgment against any other or others of the defendants, against whom he is not so barred.

Code 1950, § 8-367; 1977, c. 617.



§ 8.01-443. Joint wrongdoers; effect of judgment against one

A judgment against one of several joint wrongdoers shall not bar the prosecution of an action against any or all the others, but the injured party may bring separate actions against the wrongdoers and proceed to judgment in each, or, if sued jointly, he may proceed to judgment against them successively until judgment has been rendered against, or the cause has been otherwise disposed of as to, all of the defendants, and no bar shall arise as to any of them by reason of a judgment against another, or others, until the judgment has been satisfied. If there be a judgment against one or more joint wrongdoers, the full satisfaction of such judgment accepted as such by the plaintiff shall be a discharge of all joint wrongdoers, except as to the costs; provided, however, this section shall have no effect on the right of contribution between joint wrongdoers as set out in § 8.01-34.

Code 1950, § 8-368; 1977, c. 617.



§ 8.01-444. Where new parties added; if some not liable, how judgment entered

If it shall appear at the trial that all the original defendants are liable, but that one or more of the other persons added under the provisions of § 8.01-5 are not liable, the plaintiff shall be entitled to judgment, or to verdict and judgment, as the case may be, against the defendants who appear liable, and such as are not liable shall have judgment and recover costs as against the plaintiff, who shall be allowed the same as costs against the defendants who cause them to be made parties.

Code 1950, § 8-369; 1977, c. 617.



§ 8.01-445. Distinction between term and vacation abolished; effect of time

The distinction of what a court may do in term as opposed to vacation is hereby abolished. The period of time provided for the doing of any act or the taking of any proceeding is not affected or limited by the continued existence or expiration of a term of court. The continued existence or expiration of a term of court in no way affects the power of a court to do any act or take any proceeding in any civil action which has been pending before it.

1977, c. 617.



§ 8.01-446. Clerks to keep judgment dockets; what judgments to be docketed therein

The clerk of each court of every circuit shall keep in his office, in a well-bound book, or by microphotographic or electronic process allowed by § 17.1-240, a judgment docket, in which he shall docket, without delay, any judgment for a specific amount of money rendered in his court, and shall likewise docket without delay any judgment for a specific amount of money rendered in this Commonwealth by any other court of this Commonwealth or federal court, when he shall be required so to do by any person interested, on such person delivering to him an authenticated legible abstract of it and also upon the request of any person interested therein, any such judgment rendered by a district court judge whose book has been filed in his office under the provisions of Title 16.1 or of which a legible abstract is delivered to him certified by the district court judge who rendered it; provided, that judgments docketed in the clerk's office of the Circuit Court of the City of Williamsburg and the County of James City shall be docketed and indexed in one book. A specific judgment for money shall state that it is a judgment for money in a specific amount in favor of a named party, against a named party, with that party's address, if known, and it shall further state the time from which the judgment bears interest. An order of restitution docketed pursuant to § 19.2-305.2 shall have the same force and effect as a specific judgment for money and shall state that it is an order of restitution in a specific amount in favor of a named party, against a named party, with that party's address, if known, and it shall further state the time from which the judgment bears interest. If the clerk determines that an abstract is not legible, the clerk shall refuse to record it and shall return it to the person who tendered the abstract for recording. No judgment for assessments described in subsection A of § 17.1-275.5 or for the fees provided for by § 17.1-275.1, 17.1-275.2, 17.1-275.3, 17.1-275.4, 17.1-275.7, 17.1-275.8, 17.1-275.9, 17.1-275.10, 17.1-275.11, 17.1-275.11:1, or 17.1-275.12 or for all other fines and costs shall be recorded as a judgment in favor of the Commonwealth if such fees, assessments, fines, or costs have been fully paid by the defendant by the date of sentencing by the court.

Code 1950, § 8-373; 1952, c. 438; 1962, c. 568; 1973, c. 544; 1975, cc. 182, 575; 1977, c. 617; 1993, c. 412; 1994, c. 538; 1995, c. 434; 1997, c. 579; 2008, cc. 823, 833; 2013, c. 263; 2015, c. 641.



§ 8.01-446.1. Keeping of docket books by clerk of court using micrographic process; form

Whenever judgments are docketed in the judgment lien book in the office of the clerk of the circuit court and are recorded by a procedural micrographic process as provided in § 17.1-240, or by any other method or process which renders impractical or impossible the subsequent entry of notations upon the docketed judgment, an appropriate certificate of assignment, release, partial release, certified copy of any order, or other separate instrument setting forth the necessary information as provided in this section shall be recorded and indexed according to law. Such instrument shall conform substantially with the following form:

ORIGINAL BOOK # _____ PAGE _____ (or instrument no)

ORIGINAL DATE DOCKETED: ____________________

TYPE OF FILING (Check One)

( ) Assignment

( ) Release

( ) Partial Release

( ) Credit(s)

( ) Additional Debtor(s)

( ) New Name of Debtor

Date of Judgment: ____________________

Amount of Judgment: ____________________

Plaintiff(s): ________________________________________

Defendant(s): ________________________________________

Assignee (If assignment): ________________________________________

Payments (If credits): AMOUNT __________ DATE PAID __________

(Complete below if additional debtor or change of name of debtor)

Debtor: ________________________________________

Social Security Number of Debtor (Last Four Digits) (If known): __________

Given under my hand this __________ day of __________, __________

________________________________________
(Plaintiff) (Attorney for Plaintiff)
(Authorized Agent for Plaintiff)

Any judgment creditor who knowingly gives false information upon such certificate made under this section shall be guilty of a Class 1 misdemeanor.

1985, c. 48; 2008, cc. 823, 833.



§ 8.01-447. Docketing of judgments and decrees of United States courts

Judgments and decrees rendered in the circuit court of appeals or a district court of the United States within this Commonwealth may be docketed and indexed in the clerks' offices of courts of this Commonwealth in the same manner and under the same rules and requirements of law as judgments and decrees of courts in this Commonwealth.

Code 1950, § 8-375; 1977, c. 617.



§ 8.01-448. Attorney General, etc., to have judgments in favor of Commonwealth docketed

Whenever a judgment is recovered in favor of the Commonwealth, it shall be the duty of the Attorney General or other attorney representing the Commonwealth, to cause such judgment to be docketed in all counties and cities wherein there is any real estate owned by any person against whom the judgment is recovered.

Code 1950, § 8-376; 1977, c. 617.



§ 8.01-449. How judgments are docketed

A. The judgment docket required by § 8.01-446 may be kept in a well-bound book, or any other media permitted by § 17.1-240. The date and time of docketing shall be recorded with each judgment docketed. The clerk of the circuit court of any county using card files on July 1, 1975, may continue to use the card file system. The docketing may be done by copying the wording of the judgment order verbatim or by abstracting the information therefrom into a book or into fixed fields of an electronic data storage system. Where a procedural microphotographic system is used, the docketing may be done by recording and storing a retrievable image of the judgment order, judgment abstract, or other source document such as a certificate of assignment or release. Where an electronic imaging system is used, the document image shall be stored in a data format which permits recall of the image. Any judgment docketed pursuant to this subsection shall contain the information required by subsection B.

B. Where a well-bound book is used for the judgment docket there shall be stated in separate columns (i) the date and amount of the judgment, (ii) the time from which it bears interest, (iii) the costs, (iv) the full names of all the parties thereto, including the address, date of birth and the last four digits of the social security number, if known, of each party against whom judgment is rendered, (v) the alternative value of any specific property recovered by it, (vi) the date and the time of docketing it, (vii) the amount and date of any credits thereon, (viii) the court by which it was rendered and the case number, and (ix) when paid off or discharged in whole or in part, the time of payment or discharge and by whom made when there is more than one defendant. And in case of a judgment or decree by confession, the clerk shall also enter in such docket the time of day at which the same was confessed, or at which the same was received in his office to be entered of record. There shall also be shown on such book the name of the plaintiff's attorney, if any.

C. Error or omission in the entry of the address or addresses or the social security number or numbers of each party against whom judgment is rendered shall in no way affect the validity, finality or priority of the judgment docketed.

D. Beginning July 1, 2012, any judgment made available to subscribers via secure remote access pursuant to § 17.1-294 shall contain only the last four digits of the social security number of any party. However, the information otherwise required in the judgment docket pursuant to this section shall be provided.

E. The attorney or party who prepares or submits the judgment for recordation has the responsibility for ensuring that only the last four digits of the social security number are included in the judgment prior to the instrument's being submitted for recordation. The clerk has the authority to reject any judgment that does not comply with the provisions of this section.

Code 1950, § 8-377; 1973, c. 544; 1977, c. 617; 1982, c. 405; 1985, c. 171; 1988, c. 420; 1996, c. 427; 1997, c. 579; 2007, cc. 548, 626; 2008, cc. 823, 833; 2010, c. 430.



§ 8.01-450. How indexed

Every judgment shall, as soon as it is docketed, be indexed by the clerk in the name of each defendant, as required by § 17.1-249, and shall not be regarded as docketed as to any defendant in whose name it is not so indexed. The clerk may maintain such index on computer, word processor, microfilm, microfiche, or other micrographic process.

Code 1950, § 8-378; 1977, c. 617; 1985, c. 171.



§ 8.01-451. Judgments to be docketed and indexed in new names of judgment debtors; how execution may thereafter issue

Whenever there is a judgment docketed and indexed, as required by § 17.1-249, and thereafter a judgment debtor whose name is so recorded changes his name, whether by marriage, court order, by a voluntary assumption of a new name or otherwise, the clerk of the court in which the judgment was obtained, upon satisfactory proof that the judgment debtor has acquired a new name, shall docket and index the judgment in the new name. Execution may thereafter issue against the judgment debtor in the prior name, the new name, or both. The clerk may require the submission by any party interested in the judgment or by his duly authorized attorney or agent of a form similar to that set out in § 8.01-446.1 indicating that the judgment debtor has acquired a new name, and stating the new name. Such form shall constitute satisfactory proof of the new name. This section shall apply to all judgments obtained prior or subsequent to the enactment hereof.

Code 1950, § 8-378.1; 1950, p. 440; 1977, c. 617; 1998, c. 639.



§ 8.01-452. Entry of assignment of judgment on judgment lien docket

Whenever there shall be an assignment of a judgment, such assignment must be in writing, showing the date thereof, the name of the assignor and assignee, the amount of the judgment, and when and by what court granted, and either acknowledged as are deeds for recordation in the clerks' offices of circuit courts in the Commonwealth, or signed by the assignor, attested by two witnesses. Such assignment shall be recorded in a separate instrument referencing the page of the book where same is docketed, by the judgment creditor or his attorney of record. When such assignment is docketed as herein provided, further executions shall be issued in the name of the assignee as the plaintiff in the case.

Code 1950, § 8-379; 1977, c. 617; 2014, c. 330.



§ 8.01-452.1. Disposal of exhibits in civil cases

A clerk of court, after sixty days have elapsed from the entry of judgment in a civil case or, if the civil case is appealed or notice of appeal is pending or the case is being reheard, when the appeal or rehearing is concluded, may dispose of or donate any exhibits filed in the case and in his possession after notifying the owner or his attorney by first-class mail and after twenty-one days from the mailing of the notice to the owner or attorney unless the owner or attorney requests the return of the exhibits.

1981, c. 312; 1992, c. 57; 1995, c. 13; 1997, c. 135; 1998, c. 886.



§ 8.01-453. When and how payment or discharge entered on judgment docket

The fact of satisfaction of any judgment so docketed, and if there is more than one defendant, by which defendant it was satisfied, shall be entered by the clerk in whose office the judgment is docketed whenever it appears from a certificate of the clerk of the court in which the judgment was rendered that the judgment has been satisfied or upon the direction, in writing, of the judgment creditor or his duly authorized attorney or other agent.

Code 1950, § 8-380; 1977, c. 617; 1979, c. 192; 1986, c. 276; 1988, c. 420; 2015, c. 631.



§ 8.01-454. Judgment, when satisfied, to be so noted by creditor

In all cases in which satisfaction of any judgment so docketed is made, which is not required to be certified to the clerk under § 8.01-455, it shall be the duty of the judgment creditor, himself, or by his agent or attorney, to cause such satisfaction by the defendant, and if there is more than one defendant, by which defendant it was satisfied, to be entered within 30 days after the same is made, on such judgment docket. If the judgment has not been docketed, then the entry shall be made on the execution book in the office of the clerk from which the execution issued. For any failure to do so within 90 days, or after 10 days' notice to do so by the judgment debtor or his agent or attorney, the judgment creditor shall be liable to a fine of $100 and shall pay the filing cost of the release. The entry of satisfaction shall be signed by the creditor or his duly authorized attorney or other agent and be attested by the clerk in whose office the judgment is docketed, or when not docketed, by the clerk from whose office the execution issued; however, the cost of the release shall be paid by the judgment debtor. For any money judgment marked as satisfied pursuant to this section, nothing herein shall satisfy an unexecuted order of possession entered pursuant to § 8.01-126.

Code 1950, § 8-382; 1977, c. 617; 1988, c. 420; 2014, c. 274; 2015, cc. 547, 553, 631.



§ 8.01-455. Court, on motion of defendant, etc., may have payment of judgment entered

A. A defendant in any judgment, his heirs or personal representatives, may, on motion, after ten days' notice thereof to the plaintiff in such judgment, or his assignee, or if he be dead, to his personal representative, or if he be a nonresident, to his attorney, if he have one, apply to the court in which the judgment was rendered, to have the same marked satisfied, and upon proof that the judgment has been paid off or discharged, such court shall order such satisfaction to be recorded in the judgment docket book together with a separate instrument or order discharging the judgment and referencing the judgment docket book and page where the original judgment was entered, and a certificate of such order to be made to the clerk of the court in which such judgment is required by § 8.01-446 to be docketed, and the clerk of such court shall immediately, upon the receipt of such certificate, enter the same in the judgment docket book where such judgment is docketed. If the plaintiff be a nonresident and have no attorney of record residing in this Commonwealth, the notice may be published and posted as an order of publication is required to be published and posted under §§ 8.01-316 and 8.01-317. Upon a like motion and similar proceeding, the court may order that a separate instrument or order be recorded to reflect that a judgment has been "discharged in bankruptcy " for any judgment that may be shown to have been so discharged.

B. The cost of such proceedings, including reasonable attorney fees, may be ordered to be paid by the plaintiff.

Code 1950, § 8-383; 1977, c. 617; 2014, c. 330.



§ 8.01-456. Satisfaction of judgment when judgment creditor cannot be located

Whenever a judgment debtor or anyone for him or any party liable on the judgment wishes to pay off and discharge a judgment, of record in any clerk's office in this Commonwealth, when the judgment creditor cannot be located, he may do so by paying into the court having jurisdiction over such judgment an amount sufficient to pay the principal, interest, and all costs due thereupon, together with the cost of entering necessary orders, and other service attendant upon the proceeding herein provided for, and satisfaction upon such judgment. Upon such payment, the court, by an order entered of record shall direct the clerk to deposit the same at interest in any bank which is a member of the Federal Deposit Insurance Corporation and is designated in such order; to file evidence of such deposit in the office of the clerk in an appropriate file and shall be payable to the court entering the order for the benefit of the judgment creditor; and to enter upon the judgment docket, where the judgment is docketed, the date of such deposit, the date of the entry of the order of the court receiving same, referring to the number and page of the order book in which it is entered.

The judgment creditor or his attorney may have the money, so paid, to which he is entitled, upon application to the court therefor whenever it may appear to the court that it should be paid to him.

From and after the time of such payment, into the court, as aforesaid, the property of the defendant shall be free and clear of any lien created by any such judgment, or any execution issued thereupon.

Code 1950, § 8-384; 1977, c. 617.



§ 8.01-457. Marking satisfied judgments for Commonwealth; payment by third parties releasing recognizances

It shall be the duty of the clerks of the circuit courts of this Commonwealth, upon the payment of any judgment in favor of the Commonwealth by any person or upon the release of any recognizance by court order, to mark the same satisfied upon the judgment lien docket at every place such judgment or recognizance, as the case may be, shall have been recorded upon such lien docket. In marking such recognizance satisfied it shall be the duty of such clerk to refer by marginal reference to the court order, if any, releasing or discharging such recognizance.

Code 1950, § 8-385; 1977, c. 617; 1986, c. 132.



§ 8.01-458. From what time judgment to be a lien on real estate; docketing revived judgment

Every judgment for money rendered in this Commonwealth by any state or federal court or by confession of judgment, as provided by law, shall be a lien on all the real estate of or to which the defendant in the judgment is or becomes possessed or entitled, from the time such judgment is recorded on the judgment lien docket of the clerk's office of the county or city where such land is situated; provided, however, when a judgment is revived under the provisions of § 8.01-251, that such revived judgment shall not be a lien as prescribed in this section unless and until such judgment is again docketed as provided herein. In such event the lien shall be effective from the date of the original docketing. Any judgment or decree properly docketed under the provisions of this section shall, if the real estate subject to the lien of such judgment has been annexed to or merged with an adjoining city subsequent to such docketing, be deemed to have been docketed in the proper clerk's office of such city.

Code 1950, § 8-386; 1954, c. 333; 1960, c. 466; 1964, c. 309; 1977, c. 617.



§ 8.01-459. Priority of judgments

Judgments against the same person shall, as among themselves, attach to his real estate, and be payable thereout in the order of the priority of the lien of such judgments, respectively.

Code 1950, § 8-387; 1977, c. 617.



§ 8.01-460. Decree for support and maintenance of spouse or infant children of parties as lien on real estate

A decree, order or judgment for support and maintenance of a spouse or of infant children of the parties payable in future installments or a monetary award for future installments as provided for in § 20-107.3, shall be a lien upon such real estate of the obligor as the court shall, from time to time, designate by order or decree. An order after reasonable notice to the obligor adjudicating that the obligor is delinquent, shall be a lien on the obligor's real estate. Liens under this section shall arise when duly docketed in the manner prescribed for the docketing of other judgments for money; however, no such decree, order or judgment for support and maintenance or for a monetary award in accordance with § 20-107.3 shall be docketed unless so ordered by the court in such decree, order or judgment. On petition by any interested person and after reasonable notice to the obligee, the court in which the obligor was adjudicated delinquent may order the release or other modification of such lien.

The lien may also be released upon agreement of all persons for whom support and maintenance is ordered under the decree, order or judgment, provided all such persons are sui juris. The clerk shall note the release on the record upon receipt of an affidavit from all the obligees stating that (i) all the obligees are sui juris and (ii) they agreed to the release of the lien on specified real property. Any lien created pursuant to this section shall expire upon the support obligation being paid in full by the obligor. The clerk may release such liens upon receipt of an affidavit of all the obligees that such support obligation has been paid in full, or upon an order or decree of a court of competent jurisdiction.

Code 1950, § 8-388; 1977, c. 617; 1979, c. 496; 1985, c. 529; 1989, c. 8 .



§ 8.01-461. Abstracts of judgments

An abstract of any judgment shall, upon request to the clerk of the court wherein the judgment is rendered, be granted to any person interested immediately upon its rendition, subject to the future action of the court rendering the same.

Code 1950, § 8-389; 1977, c. 617; 1982, c. 105.



§ 8.01-462. Jurisdiction of equity to enforce lien of judgment; when it may decree sale

Jurisdiction to enforce the lien of a judgment shall be in equity. If it appear to the court that the rents and profits of all real estate subject to the lien will not satisfy the judgment in five years, the court may decree such real estate, or any part thereof, to be sold, and the proceeds applied to the discharge of the judgment.

Code 1950, § 8-391; 1977, c. 617.



§ 8.01-463. Enforcement of lien when judgment does not exceed twenty dollars

If the amount of the judgment does not exceed twenty dollars, exclusive of interest and costs, no bill to enforce the lien thereof shall be entertained, unless it appear that thirty days before the institution of the suit, the judgment debtor or his personal representative, and the owner of the real estate on which the judgment is a lien, or, in case of a nonresident, his agent or attorney, if he had one in this Commonwealth, had notice that the suit would be instituted, if the judgment was not paid within that time.

Code 1950, § 8-392; 1977, c. 617.



§ 8.01-464. Order of liability between alienees of different parts of estate

When the real estate liable to the lien of a judgment is more than sufficient to satisfy the same, and it, or any part of it, has been aliened, as among the alienees for value, that which was aliened last, shall, in equity, be first liable, and so on with other successive alienations, until the whole judgment is satisfied. And as among alienees who are volunteers under such judgment debtor, the same rule as to the order of liability shall prevail; but as among alienees for value and volunteers, the lands aliened to the latter shall be subjected before the lands aliened to the former are resorted to; and, in either case, any part of such real estate retained by the debtor shall be first liable to the satisfaction of the judgment. An alienee for value, however, from a volunteer shall occupy the same position that he would have occupied had he purchased from the debtor at the time he purchased from the voluntary donee.

Code 1950, § 8-395; 1977, c. 617.



§ 8.01-465. Chapter embraces recognizances and bonds having force of judgment

The foregoing sections of this chapter, so far as they relate to the docketing of judgments, the entering of satisfaction thereof, and the liens of judgments and enforcement of such liens, shall be construed as embracing recognizances, and bonds having the force of a judgment.

Code 1950, § 8-398; 1977, c. 617.



§ 8.01-465.1. Application of chapter

As used in this chapter "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.

1988, c. 539.



§ 8.01-465.2. Filing and status of foreign judgments

A copy of any foreign judgment authenticated in accordance with the act of Congress or the statutes of this Commonwealth may be filed in the office of the clerk of any circuit court of any city or county of this Commonwealth upon payment of the fee prescribed in subdivision A 17 of § 17.1-275. The clerk shall treat the foreign judgment in the same manner as a judgment of the circuit court of any city or county of this Commonwealth. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a judgment of a circuit court of any city or county of this Commonwealth and may be enforced or satisfied in like manner.

1988, c. 539; 1990, c. 738 .



§ 8.01-465.3. Notice of filing

At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the clerk of court an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor.

Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in the Commonwealth. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

1988, c. 539.



§ 8.01-465.4. Stay of enforcement

If the judgment debtor shows the circuit court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

If the judgment debtor shows the circuit court any ground upon which enforcement of a judgment of any court of this Commonwealth would be stayed, including the ground that an appeal from the foreign judgment is pending or will be taken, or that the time for taking such an appeal has not expired, the court shall stay enforcement of the foreign judgment for an appropriate period until all available appeals are concluded or the time for taking all appeals has expired, upon requiring the same security for satisfaction of the judgment which is required in this Commonwealth, subject to the provisions of subsections J and K of § 8.01-676.1.

1988, c. 539; 2000, c. 100.



§ 8.01-465.5. Optional procedure

The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this chapter remains unimpaired.

1988, c. 539.



§ 8.01-465.6. Repealed

Repealed by Acts 2014, c. 462, cl. 2.



§ 8.01-465.13:1. Definitions

As used in this chapter:

"Foreign country" means a government other than any of the following: the United States; a state, district, commonwealth, territory, or insular possession of the United States; or a government with regard to which the decision in the Commonwealth as to whether to recognize a judgment of that government's courts is initially subject to determination under the Full Faith and Credit Clause of the United States Constitution.

"Foreign-country judgment" means a judgment of a court of a foreign country.

2014, c. 462.



§ 8.01-465.13:2. Applicability

A. Except as otherwise provided in subsection B, this chapter applies to a foreign-country judgment to the extent that the judgment:

1. Grants or denies recovery of a sum of money; and

2. Under the law of the foreign country where rendered, is final, conclusive, and enforceable.

B. This chapter does not apply to a foreign-country judgment, even if the judgment grants or denies recovery of a sum of money, to the extent that the judgment is:

1. A judgment for taxes;

2. A fine or other penalty; or

3. A judgment for divorce, support, or maintenance, or other judgment rendered in connection with domestic relations.

C. A party seeking recognition of a foreign-country judgment has the burden of establishing that this chapter applies to the foreign-country judgment.

2014, c. 462.



§ 8.01-465.13:3. Standards for recognition of foreign-country judgment

A. Except as otherwise provided in subsections B and C, a court of the Commonwealth shall recognize a foreign-country judgment to which this chapter applies.

B. A court of the Commonwealth shall not recognize a foreign-country judgment if:

1. The judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

2. The foreign court did not have personal jurisdiction over the defendant; or

3. The foreign court did not have jurisdiction over the subject matter.

C. A court of the Commonwealth need not recognize a foreign-country judgment if:

1. The defendant in the proceeding in the foreign court did not receive notice of the proceeding in sufficient time to enable the defendant to defend;

2. The judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case;

3. The judgment or the cause of action on which the judgment is based is repugnant to the public policy of the Commonwealth or of the United States;

4. The judgment conflicts with another final and conclusive judgment;

5. The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that foreign court;

6. In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action;

7. The judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to the judgment; or

8. The specific proceeding in the foreign court leading to the judgment was not compatible with the requirements of due process of law.

D. A party resisting recognition of a foreign-country judgment has the burden of establishing that a ground for nonrecognition stated in subsection B or C exists.

2014, c. 462.



§ 8.01-465.13:4. Personal jurisdiction

A. A foreign-country judgment may not be refused recognition for lack of personal jurisdiction if:

1. The defendant was served with process personally in the foreign country;

2. The defendant voluntarily appeared in the proceeding, other than for the purpose of protecting property seized or threatened with seizure in the proceeding or of contesting the jurisdiction of the court over the defendant;

3. The defendant, before the commencement of the proceeding, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

4. The defendant was domiciled in the foreign country when the proceeding was instituted or was a corporation or other form of business organization that had its principal place of business in, or was organized under the laws of, the foreign country;

5. The defendant had a business office in the foreign country and the proceeding in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign country; or

6. The defendant operated a motor vehicle or airplane in the foreign country and the proceeding involved a cause of action arising out of that operation.

B. The list of bases for personal jurisdiction in subsection A is not exclusive. The courts of the Commonwealth may recognize bases of personal jurisdiction other than those listed in subsection A as sufficient to support a foreign-country judgment.

2014, c. 462.



§ 8.01-465.13:5. Procedure for recognition of foreign-country judgment

A. If recognition of a foreign-country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of the foreign-country judgment.

B. If recognition of a foreign-country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim, or affirmative defense.

2014, c. 462.



§ 8.01-465.13:6. Effect of recognition of foreign-country judgment

If the court in a proceeding under § 8.01-465.13:5 finds that the foreign-country judgment is entitled to recognition under this chapter then, to the extent that the foreign-country judgment grants or denies recovery of a sum of money, the foreign-country judgment is:

1. Conclusive between the parties to the same extent as the judgment of a sister state entitled to full faith and credit in the Commonwealth would be conclusive; and

2. Enforceable in the same manner and to the same extent as a judgment rendered in the Commonwealth.

2014, c. 462.



§ 8.01-465.13:7. Stay of proceedings pending appeal of foreign-country judgment

If a party establishes that an appeal from a foreign-country judgment is pending or will be taken, the court may stay any proceedings with regard to the foreign-country judgment until the appeal is concluded, the time for appeal expires, or the appellant has had sufficient time to prosecute the appeal and has failed to do so.

2014, c. 462.



§ 8.01-465.13:8. Statute of limitations

An action to recognize a foreign-country judgment must be commenced within the earlier of the time during which the foreign-country judgment is effective in the foreign country or 15 years from the date that the foreign-country judgment became effective in the foreign country.

2014, c. 462.



§ 8.01-465.13:9. Uniformity of interpretation

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

2014, c. 462.



§ 8.01-465.13:10. Saving clause

This chapter does not prevent the recognition under principles of comity or otherwise of a foreign-country judgment not within the scope of this chapter.

2014, c. 462.



§ 8.01-465.13:11. Effective date

This chapter applies to all actions commenced on or after July 1, 2014, in which the issue of recognition of a foreign-country judgment is raised.

2014, c. 462.



§ 8.01-465.14. Definitions

As used in this chapter:

"Action" means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim.

"Bank-offered spot rate" means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

"Conversion date" means the banking day next preceding the date on which money, in accordance with this chapter, is (i) paid to a claimant in an action or distribution proceeding; (ii) paid to the official designated by law to enforce a judgment or award on behalf of a claimant; or (iii) used to recoup, set off, or counterclaim in different moneys in an action or distribution proceeding.

"Distribution proceeding" means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims are asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust, or other fund.

"Foreign money" means money other than money of the United States of America.

"Foreign-money claim" means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.

"Money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement.

"Money of the claim" means the money determined as proper pursuant to § 8.01-465.17.

"Person" means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, two or more persons having a joint or common interest, or any other legal or commercial entity.

"Rate of exchange" means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim.

"Spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or equivalent, by charge to an account, or by an agreed delayed settlement not exceeding two days.

"State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States.

1991, c. 24 .



§ 8.01-465.15. Scope

This chapter applies only to a foreign-money claim in an action or distribution proceeding and applies to foreign-money issues even if other law under the conflict-of-laws rules of the Commonwealth applies to other issues in the action or distribution proceeding.

1991, c. 24 .



§ 8.01-465.16. Variation by agreement

The effect of this chapter may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment.

Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction.

1991, c. 24 .



§ 8.01-465.17. Determining money of the claim

The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment. If the parties to a transaction have not otherwise agreed, the proper money of the claim is the money (i) regularly used between the parties as a matter of usage or course of dealing; (ii) used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or (iii) in which the loss was ultimately felt or will be incurred by the party claimant.

1991, c. 24 .



§ 8.01-465.18. Determining amount of the money of certain contract claims

A. If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

B. If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding thirty days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

C. A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money, when received by the creditor, must equal a special amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly.

1991, c. 24 .



§ 8.01-465.19. Asserting and defending foreign-money claim

A person may assert a claim in a specified foreign money. If a foreign-money claim is not asserted, the claimant makes the claim in United States dollars.

An opposing party may allege and shall prove that all or part of a claim is in a different money than that asserted by the claimant. A person may assert a defense, setoff, recoupment, or counterclaim in any money without regard to the money of other claims.

The determination of the proper money of the claim is a question of law.

1991, c. 24 .



§ 8.01-465.20. Judgments and awards on foreign-money claims; times of money conversion; form of judgment

A. A judgment or award on a foreign-money claim must be stated in an amount of the money of the claim. However, assessed costs must be entered in United States dollars. A judgment in substantially the following form complies with this subsection: [IT IS ADJUDGED AND ORDERED, that Defendant (insert name) pay to Plaintiff (insert name) the sum of (insert amount in the foreign money) plus interest on that sum at the rate of (insert rate -- see § 8.01-465.22 ) percent a year or, at the option of the judgment debtor, the number of United States dollars which will purchase the (insert name of foreign money) with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of (insert amount) United States dollars.]

B. A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate.

Each payment in United States dollars must be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

C. A judgment or award made in an action or distribution proceeding on both a defense, setoff, recoupment, or counterclaim and the adverse party's claim, must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and shall specify the rates of exchange used.

D. If a contract claim is of the type covered by § 8.01-465.18 A or B, the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

E. A judgment shall be docketed and indexed in foreign money in the same manner, and has the same effect as a lien, as other judgments. It may be discharged by payment.

1991, c. 24 .



§ 8.01-465.21. Conversions of foreign money in distribution proceeding

The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated governs all exchanges of foreign money in a distribution proceeding. A foreign-money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated.

1991, c. 24 .



§ 8.01-465.22. Prejudgment and judgment interest

With respect to a foreign-money claim, recovery of prejudgment or preaward interest and the rate of interest to be applied in the action or distribution proceeding are matters of the substantive law governing the right to recovery under the conflict-of-laws rules of the Commonwealth.

However, the court or arbitrator shall increase or decrease the amount of prejudgment or preaward interest otherwise payable in a judgment or award in foreign money to the extent required by the law of the Commonwealth.

A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of the Commonwealth.

1991, c. 24 .



§ 8.01-465.23. Enforcement of foreign judgments

If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is enforceable in the Commonwealth, the enforcing judgment must be entered as provided in § 8.01-465.20, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

A foreign judgment may be filed in accordance with Chapter 17.1 (§ 8.01-465.1 et seq.) or Chapter 17.2 (§ 8.01-465.13:1 et seq.).

A satisfaction or partial payment made upon the foreign judgment, on proof thereof, must be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in the Commonwealth.

A judgment entered on a foreign-money claim only in United States dollars in another state shall be enforced in United States dollars only.

1991, c. 24; 2014, c. 462.



§ 8.01-465.24. Determining United States dollar value of foreign-money claims for limited purposes

For the limited purpose of facilitating the enforcement of provisional remedies in an action, (i) the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution, or other legal process, (ii) the amount of United States dollars at issue for assessing costs, or (iii) the amount of United States dollars involved for a surety bond or other court-required undertaking shall be ascertained by a party seeking the process, costs, bond or other undertaking as follows:

1. The amount of the foreign money claimed shall be computed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of (i) a request or application for the issuance of process or for the determination of costs, or (ii) an application for a bond or other court-required undertaking.

2. An affidavit or certificate executed in good faith by the party's counsel or a bank officer shall be filed with each request or application, stating the market quotation used and how it was obtained, and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

Computations under this section are for the limited purposes of the section and do not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.

1991, c. 24 .



§ 8.01-465.25. Effect of substitution of currency by issuing authority

If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money. If such substitution occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money.

1991, c. 24 .



§ 8.01-466. Clerk to issue fieri facias on judgment for money

On a judgment for money, it shall be the duty of the clerk of the court in which such judgment was rendered, upon request of the judgment creditor, his assignee or his attorney, to issue a writ of fieri facias at the expiration of twenty-one days from the date of the entry of the judgment and place the same in the hands of a proper person to be executed and take his receipt therefor. The writ shall be issued together with the form for requesting a hearing on a claim of exemption from levy as provided in § 8.01-546.1. For good cause the court may order an execution to issue on judgments and decrees at an earlier period.

Code 1950, § 8-399; 1954, c. 620; 1976, c. 354; 1977, c. 617; 1986, c. 341; 1996, cc. 501, 608.



§ 8.01-467. What writs may not issue

No writ of levari facias, writ of extendi facias, writ of elegit, writ of capias ad satisfaciendum, or writ of distringas shall be issued hereafter.

Code 1950, § 8-400; 1977, c. 617; 1984, c. 94.



§ 8.01-468. Executions against corporations

Such executions as may issue against a natural person may issue against a corporation.

Code 1950, § 8-401; 1977, c. 617.



§ 8.01-469. Executions on joint judgments

When a judgment is against several persons jointly, executions thereon may be joint against all of them.

Code 1950, § 8-401; 1977, c. 617.



§ 8.01-470. Writs on judgments for specific property

On a judgment for the recovery of specific property, real or personal, a writ of possession may issue for the specific property, which shall conform to the judgment as to the description of the property and the estate, title and interest recovered, and there may also be issued a writ of fieri facias for the damages or profits and costs. In cases of unlawful entry and detainer and of ejectment, the officer to whom a writ of possession has been delivered to be executed shall, at least 72 hours before execution, serve notice of intent to execute, including the date and time of execution, as well as the rights afforded to tenants in §§ 55-237.1 and 55-248.38:2, together with a copy of the writ attached, on the defendant in person or, if the party to be served is not found at the specific property for which a writ of possession has been issued, then service shall be effected by posting a copy of such process at the front door or at such other door as appears to be the main entrance of such property. The execution of the writ of possession by the sheriff should occur within 15 calendar days from the date the writ of possession is received by the sheriff, or as soon as practicable thereafter, but in no event later than 30 days from the date the writ of possession is issued. In cases of unlawful entry and detainer and of ejectment, whenever the officer to whom a writ of possession has been delivered to be executed finds the premises locked, he may, after declaring at the door the cause of his coming and demanding to have the door opened, employ reasonable and necessary force to break and enter the door and put the plaintiff in possession. The execution of the writ of possession shall be effective against the tenants named in the writ of possession and their authorized occupants, guests or invitees, and any trespassers in the premises. And an officer having a writ of possession for specific personal property, if he finds locked or fastened the building or place wherein he has reasonable cause to believe the property specified in the writ is located, may in the daytime, after notice to the defendant, his agent or bailee, break and enter such building or place for the purpose of executing such writ.

Code 1950, § 8-402; 1977, c. 617; 1991, c. 503; 2000, c. 640; 2001, c. 222; 2003, c. 259; 2007, c. 128.



§ 8.01-471. Time period for issuing writs of possession in unlawful entry and detainer; when returnable

Writs of possession, in case of unlawful entry and detainer, shall be issued within one year from the date of judgment for possession and shall be made returnable within 30 days from the date of issuing the writ. No writ shall issue, however, in cases under the Virginia Residential Landlord and Tenant Act (§ 55-248.2 et seq.) if, following the entry of judgment, the landlord has accepted rent payments without reservation, as described in § 55-248.34:1. A writ of possession may be requested by the plaintiff or the plaintiff's attorney or agent.

Code 1950, § 8-403; 1977, c. 617; 1999, c. 683; 2003, c. 427; 2006, c. 667; 2013, c. 63.



§ 8.01-472. Writs on judgments for personal property

When the judgment is for personal property, the plaintiff may, at his option, have a fieri facias for the alternative value, instead of a writ of possession, and the damages and costs.

Code 1950, § 8-404; 1977, c. 617.



§ 8.01-473. Judgment for benefit of other person than plaintiff; remedies of such person

When an execution issues on a judgment, for the benefit, in whole or in part, of any person other than the plaintiff, if the fact appears by the record, the clerk shall, in the execution, or by an endorsement thereon, state the extent of the interest therein of such person; and such person, either in his own name or that of the plaintiff, may, as a party injured, prosecute a suit or motion against the officer.

Code 1950, § 8-405; 1977, c. 617.



§ 8.01-474. What writ of fieri facias to command

By a writ of fieri facias, the officer shall be commanded to make the money therein mentioned out of the goods and chattels of the person against whom the judgment is.

Code 1950, § 8-406; 1977, c. 617.



§ 8.01-475. Subsequent executions

Subject to the limitations prescribed by Chapter 17 (§ 8.01-426 et seq.) of this title, a party obtaining an execution may sue out other executions at his own costs, though the return day of a former execution has not arrived; and may sue out other executions at the defendant's costs, when on a former execution there is a return by which it appears that the writ has not been executed, or that it or any part of the amount thereof is not levied, or that property levied on has been discharged by legal process which does not prevent a new execution on the judgment. In no case shall there be more than one satisfaction for the same money or thing.

And the fact that a judgment creditor may have availed himself of the benefit of any other remedies under this chapter, shall not prevent him from issuing, from time to time, without impairing his lien under it, other executions upon his judgment until the same is satisfied.

Code 1950, § 8-407; 1977, c. 617.



§ 8.01-476. New execution after loss of property sold under indemnifying bond

When property sold under an execution, or its value, is recovered from an obligor on an indemnifying bond given before such sale, or from a purchaser having a right of action on such bond, the person having such execution, or his personal representative, may, by motion, after reasonable notice to the person, or the personal representative of the person, against whom the execution was, obtain a new execution against him, without credit for the amount for which the property was sold under the former execution. Such motion shall be made within the period of time prescribed by § 8.01-255.2.

Code 1950, § 8-408; 1977, c. 617.



§ 8.01-477. When executions may be quashed; how proceedings thereon stayed

A motion to quash an execution may, after reasonable notice to the adverse party, be heard and decided by the court which issued the execution. Such court, on the application of the plaintiff in the motion, may make an order staying the proceedings on the execution until the motion be heard and determined, the order not to be effectual until bond be given in such penalty and with such condition, and either with or without surety, as the court may prescribe. The clerk from whose office the execution issued, shall take the bond and make as many copies of the order as may be necessary and endorse thereon that the bond required has been given; and a copy shall be served on the plaintiff in the execution and on the officer in whose hands the execution is placed.

Code 1950, § 8-410; 1977, c. 617.



§ 8.01-477.1. Claims of exemption from execution

The procedures specified in § 8.01-546.2 shall govern further proceedings regarding claims of exemption from levy.

1986, c. 341.



§ 8.01-478. On what property writ of fieri facias levied; when lien commences

The writ of fieri facias may be levied as well on the current money and bank notes, as on the goods and chattels of the judgment debtor, except such as are exempt from levy under Title 34, and shall bind what is capable of being levied on only from the time it is actually levied by the officer to whom it has been delivered to be executed.

Code 1950, § 8-411; 1977, c. 617.



§ 8.01-479. Time for enforcement

Property levied on, on or before the return day, may be advertised and sold within a reasonable time thereafter, and the lien given by this section may also be enforced after the return day of the writ by proceedings under § 8.01-506 and following of this chapter, if such proceedings be commenced before that day.

Code 1950, § 8-412; 1977, c. 617; 1984, c. 557.



§ 8.01-480. Prior security interest on property levied on

Tangible personal property subject to a prior security interest, or in which the execution debtor has only an equitable interest, may nevertheless be levied on for the satisfaction of a fieri facias. If the prior security interest is due and payable, the officer levying the fieri facias may sell the property free of such security interest, and apply the proceeds first to the payment of such security interest, and the residue, so far as necessary, to the satisfaction of the fieri facias. In the event the property is to be sold free of such prior security interest, the judgment creditor shall give written notice by certified mail to each secured party of record as hereafter specified, as his name and address shall appear on record, of the proposed sale, or to any secured party of whom the judgment creditor shall have actual knowledge. Such notice shall be given to each secured party who is of record at the State Corporation Commission, at the Department of Motor Vehicles, at the Department of Game and Inland Fisheries, or in the clerk's office in the city or county in Virginia, where the debtor has resided to the knowledge of the judgment creditor at any time during a one-year period prior to the sale. Certification of such notice shall be delivered to the sheriff or other officer conducting the sale pursuant to execution of the judgment, who shall announce that except as to such person so notified, the sale is subject to any prior security interest of record, other than one of record at a place where the debtor may have resided more than one year previously. If such prior security interest is not due and payable at the time of sale, such officer shall sell the property levied on subject to such security interest.

Code 1950, § 8-413; 1977, c. 617; 1979, c. 491; 1990, c. 553 .



§ 8.01-481. Territorial extent of lien

The lien given by this chapter on personal property by levy shall, as to property capable of being levied on, be restricted to the bailiwick of the officer into whose hands the execution is placed to be executed, but as to property not capable of being levied on the lien shall extend throughout the limits of the Commonwealth.

Code 1950, § 8-414; 1977, c. 617.



§ 8.01-482. If levy be on coin or currency, how accounted for

If the levy be on coin or currency (including notes) made a legal tender for the payment of debts, the same shall be accounted for at its par value as so much money made under the execution. If it be upon coin or currency (including notes) not a legal tender for the payment of debts, and the creditor will not take them at their nominal value, they shall be sold and accounted for as any other property taken under execution.

Code 1950, § 8-415; 1977, c. 617.



§ 8.01-483. Return of officer on fieri facias; statement filed therewith

Upon a writ of fieri facias, the officer shall return whether the money therein mentioned has been or cannot be made. If there is only part thereof which is or cannot be made, he shall return the amount of such part. With every execution under which money is recovered, he shall return a statement of the amount received, including his fees and other charges, and shall pay such amount, except such fees and charges, to the person entitled. In his return upon every execution, the officer shall also state in what manner a copy of the writ was served in accordance with § 8.01-487.1, whether or not he made a levy of the same, the date and time of such levy, the date when he received such payment or obtained such satisfaction upon such execution and, if there is more than one defendant, from which defendant he received the same.

Code 1950, § 8-416; 1977, c. 617; 1986, c. 341.



§ 8.01-484. When writ may be destroyed

A writ of fieri facias returned by the officer to the clerk's office with a notation that the money cannot be made may be destroyed after two years from the date of the return.

Code 1950, § 8-417; 1962, c. 110; 1977, c. 617; 1988, c. 420.



§ 8.01-485. When venditioni exponas may issue; proceedings thereon

When it appears by the return on an execution that property taken to satisfy it remains unsold, a writ of venditioni exponas may issue, whereupon the like proceedings shall be had as might have been had on the first execution; except, that if it issue upon a return of no sale for want of bidders, or of a sufficient bid, the advertisement shall state the fact, and that the sale will be made peremptorily.

Code 1950, § 8-418; 1977, c. 617.



§ 8.01-486. Procedure when officer taking property under execution dies before sale

If an officer taking property under execution die before the sale thereof, and there be no deputies of such officer acting in the case, upon a suggestion of the fact a writ of venditioni exponas may be directed to the sheriff or other officer of the county or city wherein the property was taken. Whereupon the officer to whom the writ is directed shall take possession of the property previously levied upon, whether the same be in possession of the representatives of the deceased officer or the execution debtor, and proceed to advertise and sell it and account for the proceeds thereof in like manner as if the levy had been made by himself.

Code 1950, § 8-419; 1977, c. 617.



§ 8.01-487. Officer to endorse on fieri facias time of receiving it

Every officer shall endorse on each writ of fieri facias the date and time he receives the same and also when he levies upon tangible personal property of the debtor.

Code 1950, § 8-420; 1977, c. 617; 2009, c. 443.



§ 8.01-487.1. Officer to leave copy of writ where levy made

An officer into whose hands a writ of fieri facias is placed to be levied, when making a levy shall serve a copy of the writ and any attachments thereto on the judgment debtor or other responsible person at the premises where the levy is made. If no such person is present, a copy of the writ and any attachments thereto shall be posted on the front door of such premises.

1986, c. 341.



§ 8.01-488. When several writs of fieri facias, how satisfied

Of writs of fieri facias, that which was first delivered to the officer, though two or more be delivered on the same day, shall be first levied and satisfied, and when several such executions are delivered to the officer at the same time they shall be satisfied ratably. But if an indemnifying bond be required by the officer as a prerequisite to a sale, and the same to be given by some of the creditors and not by others, and the officer sells under the protection of such bond, the proceeds of the sale shall be paid to the creditors giving the bond in the order in which their liens attached.

Code 1950, § 8-421; 1977, c. 617.



§ 8.01-489. Growing crops, not severed, not liable to distress or levy

No growing crop of any kind, not severed, shall be liable to distress or levy.

Code 1950, § 8-421.1; 1977, c. 617.



§ 8.01-490. No unreasonable distress or levy; sustenance provided for livestock; removal of property

Officers shall in no case make an unreasonable distress or levy. For horses, or any livestock distrained or levied on, the officer shall provide sufficient sustenance while they remain in his possession. Nothing distrained or levied on shall be removed by him out of his county or city, unless when it is otherwise specially provided.

Code 1950, § 8-421.2; 1977, c. 617.



§ 8.01-491. Officer may break open dwelling house and levy on property in personal possession of debtor

An officer into whose hands an execution is placed to be levied, may, if need be, break open the outer doors of a dwelling house in the daytime, after having first demanded admittance of the occupant, in order to make a levy, and may also levy on property in the personal possession of the debtor if the same be open to observation.

Code 1950, § 8-422; 1977, c. 617.



§ 8.01-492. Sale of property

In any case of goods and chattels which an officer shall distrain or levy on, otherwise than under an attachment, or which he may be directed to sell by an order of a court, unless such order prescribe a different course, the officer shall fix upon a time and place for the sale thereof and post notice of the same at least ten days before the day of sale at some place near the residence of the owner if he reside in the county or city and at two or more public places in the officer's county or city. If the goods and chattels be expensive to keep or perishable, the court from whose clerk's office the writ of fieri facias or the distress warrant was issued under which the seizure is made, or if the distress warrant was issued by a clerk, the court of which he is a clerk, may order a sale of the property seized under fieri facias or distress warrant to be made upon such notice less than ten days as to such court may seem proper. At the time and place so appointed, such officer shall sell to the highest bidder, for cash, such goods and chattels, or so much thereof as may be necessary.

Code 1950, § 8-422.1; 1962, c. 10; 1977, c. 617.



§ 8.01-493. Adjournment of sale

When there is not time, on the day appointed for any such sale, to complete the same, the sale may be adjourned from day to day until completed.

Code 1950, § 8-422.2; 1977, c. 617.



§ 8.01-494. Resale of property if purchaser fails to comply; remedy against such purchaser

If, at any sale by an officer, the purchaser does not comply with the terms of sale, the officer may sell the property, either forthwith or under a new advertisement, or return that the property was not sold for want of bidders. If, on a resale, the property be sold for less than it sold for before, the first purchaser shall be liable for the difference to the creditor, so far as is required to satisfy him, and to the debtor for the balance. This section shall not prevent the creditor from proceeding as he might have done if it had not been enacted.

Code 1950, § 8-423; 1977, c. 617.



§ 8.01-495. When money received by officer under execution to be repaid to debtor

When an officer has received money under execution, if any surplus remain in his hands after satisfying the execution, such surplus shall be repaid to the debtor; and if the debtor, or his personal representative, obtain an injunction or supersedeas to an execution, in whole or in part, before money received under it, or any part of it, is paid over to the creditor, the officer shall repay such debtor the money so received and not so paid over, or so much thereof as the injunction or supersedeas may extend to, unless such process otherwise direct.

Code 1950, § 8-424; 1977, c. 617.



§ 8.01-496. Officer not required to go out of his jurisdiction to pay over money

No officer receiving money under execution, when the person to whom it is payable resides in a different county or city from that in which the officer resides, shall be liable to have any judgment rendered against him or his sureties for the nonpayment thereof, until a demand of payment be made of such officer in his county or city, by such creditor or his attorney-at-law, or some person having a written order from the creditor.

Code 1950, § 8-425; 1977, c. 617.



§ 8.01-497. Suit by officer to recover estate on which fieri facias is lien

For the recovery of any estate on which a writ of fieri facias is a lien under this chapter, or on which the judgment on which such writ issues is a lien under Chapter 17 (§ 8.01-426 et seq.) of this title, or for the enforcement of any liability in respect to any such estate, a suit may be maintained, at law or in equity, as the case may require, in the name of the officer to whom such writ was delivered, or in the name of any other officer who may be designated for the purpose by an order of the court in which the judgment is entered. No officer shall be bound to bring such suit unless bond, with sufficient surety, be given him to indemnify him against all expenses and costs which he may incur or become liable for by reason thereof. But any person interested may bring such suit at his own costs in the officer's name.

Code 1950, § 8-426; 1977, c. 617.



§ 8.01-498. Selling officers and employees not to bid or to purchase

No officer of any city, town, county or constitutional officer or employee of any such city, town, county or constitutional office shall, directly or indirectly, bid on or purchase effects sold under a writ by such officer. Anyone violating this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 8-427; 1975, c. 84; 1977, c. 617; 1988, c. 674.



§ 8.01-499. Officer receiving money to make return thereof and pay net proceeds; commission, etc

An officer receiving money under this chapter shall make return thereof forthwith to the court or the clerk's office of the court in which the judgment is entered. For failing to do so, the officer shall be liable as if he had acted under an order of such court. After deducting from such money a commission of 10 percent and his necessary expenses and costs, including reasonable fees to sheriff's counsel, he shall pay the net proceeds, and he and his sureties and their representatives shall be liable therefor, in like manner as if the same had been made under a writ of fieri facias on the judgment.

Code 1950, § 8-429; 1977, c. 617; 2004, cc. 198, 211.



§ 8.01-500. Officer receiving money to notify person entitled to receive it

Every officer collecting or receiving money to be applied on any execution or other legal process, or on any claim, whether judgment has been rendered thereon or not, shall notify in writing by mail or otherwise, within thirty days after such money is received, the person entitled to receive such money, if known. Any officer failing without good cause to comply with this section within the time prescribed shall be fined not less than twenty dollars nor more than fifty dollars for each offense.

Code 1950, § 8-430; 1977, c. 617.



§ 8.01-501. Lien of fieri facias on estate of debtor not capable of being levied on

Every writ of fieri facias shall, in addition to the lien it has under §§ 8.01-478 and 8.01-479 on what is capable of being levied on under those sections, be a lien from the time it is delivered to a sheriff or other officer, or any person authorized to serve process pursuant to § 8.01-293, to be executed, on all the personal estate of or to which the judgment debtor is, or may afterwards and on or before the return day of such writ or before the return day of any wage garnishment to enforce the same, become, possessed or entitled, in which, from its nature is not capable of being levied on under such sections, except such as is exempt under the provisions of Title 34, and except that, as against an assignee of any such estate for valuable consideration, the lien by virtue of this section shall not affect him unless he had notice thereof at the time of the assignment.

Code 1950, § 8-431; 1977, c. 617; 1996, c. 1002; 2006, c. 575.



§ 8.01-502. Person paying debtor not affected by lien unless notice given

As against a person making a payment to the judgment debtor, the lien referred to in § 8.01-501 shall not affect him, unless and until he be given written notice thereof setting forth (i) the name of the person against whom obtained, (ii) by whom obtained, (iii) the amount and costs of the judgment, (iv) the date recovered, (v) the date of the issuance or renewal of execution thereon, (vi) the return day of execution, and (vii) the date of placing of the execution in the hands of the officer or other person authorized to serve process pursuant to § 8.01-293, and unless such notice shall be personally signed by the plaintiff or his attorney and shall have been duly served upon the person making payment and the judgment debtor by an officer authorized to serve civil process.

Code 1950, § 8-432; 1954, c. 615; 1977, c. 617; 1996, c. 1002.



§ 8.01-502.1. Serving notice of lien on financial institution

A. No judgment creditor or attorney for a judgment creditor shall have a notice of lien served on a financial institution under § 8.01-502 unless such judgment creditor or attorney has a reasonable basis for believing that the judgment debtor is entitled to a payment from such institution. The fact that a financial institution is doing business in a geographic area where the judgment debtor resides, works or has a place of business is not, by itself, a reasonable basis for believing that the judgment debtor is entitled to a payment from a financial institution. Any person violating this section shall be liable to a financial institution for the sum of $100 for each notice of lien wrongfully served on such institution. In any action at law to recover an amount due hereunder, the judgment creditor or attorney for the judgment creditor causing the notice of lien to be served on the financial institution shall have the burden of showing a reasonable basis for believing that the judgment debtor was entitled to a payment from such institution.

B. Any judgment creditor serving a notice of lien on a financial institution shall, within five business days of such service, mail to the judgment debtor at his last known address a copy of the notice of lien along with a notice of exemptions and claim for exemption form in accordance with § 8.01-512.4. The judgment creditor or attorney for the judgment creditor shall file a certification with the court affirming that he has mailed the judgment debtor these notices. In the event that the judgment creditor fails to comply with the requirements of this subsection, he shall be liable to the judgment debtor for no more than $100 in damages, unless he proves by a preponderance of the evidence that the failure was not willful.

C. A financial institution served with a valid notice of lien shall provide a written response to the judgment creditor or attorney for the judgment creditor within twenty-one days after being served with such notice of lien indicating the amount of money held by the financial institution pursuant to the notice of lien.

1997, c. 750; 1999, c. 48; 2010, c. 673.



§ 8.01-503. Withholding of wages or salary not required by preceding sections unless garnishment process served

Nothing contained in §§ 8.01-501 and 8.01-502 shall have the effect of requiring any employer paying wages or salary to an employee to withhold any part of such wages or salary unless and until such employer is duly served with process in garnishment.

Code 1950, § 8-432.1; 1954, c. 379; 1977, c. 617.



§ 8.01-504. Penalty for service of notice of lien when no judgment exists

Whoever causes to be served a notice of lien of a writ of fieri facias without there being a judgment against the defendant named therein, shall pay to him the sum of $350, and whoever serves a notice of lien of a writ of fieri facias before the issuance of a writ of fieri facias, or after the return day thereof, or serves or in any way gives a notice of a lien of fieri facias by means other than by service by an officer authorized to serve civil process, shall pay to the named defendant the sum of $350, to be recoverable as damages in an action at law, in addition to whatever damages may be alleged and proven.

Code 1950, § 8-433; 1977, c. 617; 2010, c. 343.



§ 8.01-505. When lien acquired on intangibles under § 8.01-501 ceases

The lien acquired under § 8.01-501 on intangibles shall cease whenever the right of the judgment creditor to enforce the judgment by execution or by action, or to extend the right by motion, ceases or is suspended by a forthcoming bond being given and forfeited or by other legal process. Furthermore, as to all such intangibles the lien shall cease upon the expiration of the following periods whichever is the longer: (i) one year from the return day of the execution pursuant to which the lien arose, or (ii) if the intangible is a debt due from, or a claim upon, a third person in favor of the judgment debtor or the estate of such third person, one year from the final determination of the amount owed to the judgment debtor.

Code 1950, § 8-434; 1977, c. 617.



§ 8.01-506. Proceedings by interrogatories to ascertain estate of debtor; summons; proviso; objections by judgment debtor

A. To ascertain the personal estate of a judgment debtor, and to ascertain any real estate, in or out of this Commonwealth, to which the debtor named in a judgment and fieri facias is entitled, upon the application of the execution creditor, the clerk of the court from which such fieri facias issued shall issue a summons against (i) the execution debtor, (ii) any officer of the corporation if such execution debtor is a corporation having an office in this Commonwealth, (iii) any employee of a corporation if such execution debtor is a corporation having an office but no officers in the Commonwealth provided that a copy of the summons shall also be served upon the registered agent of the corporation, or (iv) any debtor to, or bailee of, the execution debtor.

B. The summons shall require him to appear before the court from which the fieri facias issued or a commissioner of the county or city in which such court is located, or a like court or a commissioner of a county or city contiguous thereto, or upon request of the execution creditor, before a like court or a commissioner of the county or city in which the execution debtor resides, or of a county or city contiguous thereto, to answer such interrogatories as may be propounded to him by the execution creditor or his attorney, or the court, or the commissioner, as the case may be. If the execution creditor requests that the summons require the execution debtor to appear before a like court of the county or city in which the execution debtor resides, or of a county or city contiguous thereto, the case may be filed or docketed in accordance with the requirements of § 8.01-506.2 prior to issuance of the summons.

C. Provided, however, that as a condition precedent to proceeding under this section, the execution creditor has furnished to the court a certificate setting forth that he has not proceeded against the execution debtor under this section within the six months last preceding the date of such certificate. Except that for good cause shown, the court may, on motion of the execution creditor, issue an order allowing further proceedings before a commissioner by interrogatories during the six-month period. Any judgment creditor who knowingly gives false information upon any such certificate made under this article shall be guilty of a Class 1 misdemeanor. The issuance of a summons that is not served shall not constitute the act of proceeding against an execution debtor for purposes of making the certificate required by this subsection.

D. The debtor or other person served with such summons shall appear at the time and place mentioned and make answer to such interrogatories. The commissioner shall, at the request of either of the parties, enter in his proceedings and report to the court mentioned in § 8.01-507.1, any and all objections taken by such debtor against answering such interrogatories, or any or either of them, and if the court afterwards sustains any one or more of such objections, the answers given to such interrogatories as to which objections are sustained shall be held for naught in that or any other case.

E. Notwithstanding the foregoing provisions of this section, the court from which a writ of fieri facias issued, upon motion by the execution debtor and for good cause shown, shall transfer debtor interrogatory proceedings to a forum more convenient to the execution debtor.

Code 1950, § 8-435; 1952, c. 699; 1968, c. 599; 1977, c. 617; 1978, c. 66; 1979, c. 225; 1985, c. 433; 1987, c. 182; 1991, c. 463; 2005, c. 726; 2009, c. 622.



§ 8.01-506.1. Production of book accounts or other writing compelled

In any proceeding under the provisions of § 8.01-506, a subpoena duces tecum may be issued for a book of accounts or other writing containing material evidence pursuant to Rule 4:9A of the Rules of the Supreme Court. However, notwithstanding the provisions of Rule 4:9A, a subpoena duces tecum issued pursuant to this section may (i) be directed to a party to the case and (ii) be issued by a commissioner and may direct that evidence and any custodians subpoenaed be produced before the commissioner. If the subpoena duces tecum is against a party who is not a resident of the Commonwealth, but who has appeared in the case or been served with process in this Commonwealth, the service may be on his attorney of record.

The provisions of Rule 4:1(c) of the Supreme Court as to protective orders shall be applicable to proceedings under this section.

1978, c. 339; 1986, c. 249; 1993, c. 267 .



§ 8.01-506.2. Proceedings in court of county or city where execution debtor resides

When pursuant to subsection B of § 8.01-506, a summons requires the execution debtor to appear before a court of the county or city in which the execution debtor resides, or of a county or city contiguous thereto, the execution creditor may have the case filed or docketed in that court as follows:

1. The execution creditor shall file with that court an abstract of the judgment rendered.

2. The execution creditor shall pay a fee to that court in accordance with the provisions of § 16.1-69.48:2 or subdivision 17 of § 17.1-275.

3. After docketing or filing the abstract of judgment and payment of any fees, the court shall issue the summons and any subsequent executions on the filed or docketed judgment, including a subpoena duces tecum pursuant to § 8.01-506.1, and shall conduct such hearings and enter such orders pursuant to §§ 8.01-507, 8.01-507.1, 8.01-508, 8.01-509, and 8.01-510 as may be required.

4. The execution creditor shall file in both courts any releases or satisfactions of judgment.

2005, c. 726.



§ 8.01-507. Conveyance or delivery of property disclosed by interrogatories

Any real estate out of this Commonwealth to which it may appear by such answer that the debtor is entitled shall, upon order of the court or commissioner, be forthwith conveyed by him to the officer to whom was delivered such fieri facias, and any money, bank notes, securities, evidences of debt, or other personal estate, tangible or intangible, which it may appear by such answers are in possession of or under the control of the debtor or his debtor or bailee, shall be delivered by him or them, as far as practicable, to such officer, or to some other, or in such manner as may be ordered by the commissioner or court.

Code 1950, § 8-436; 1977, c. 617.



§ 8.01-507.1. Interrogatories, answers, etc., to be returned to court

The commissioner shall, at the request of either of the parties, return the interrogatories and answers filed with him, and a report of the proceedings under §§ 8.01-506 and 8.01-507, to the court in which the judgment is rendered.

Code 1950, § 8-437; 1954, c. 624; 1977, c. 617.



§ 8.01-508. How debtor may be arrested and held to answer

If any person summoned under § 8.01-506 fails to appear and answer, or makes any answers which are deemed by the commissioner or court to be evasive, or if, having answered, fails to make such conveyance and delivery as is required by § 8.01-507, the commissioner or court shall issue (i) a capias directed to any sheriff requiring such sheriff to take the person in default and deliver him to the commissioner or court so that he may be compelled to make proper answers, or such conveyance or delivery, as the case may be or (ii) a rule to show cause why the person summoned should not appear and make proper answer or make conveyance and delivery. If the person in default fails to answer or convey and deliver he may be incarcerated until he makes such answers or conveyance and delivery. Where a capias is issued, the person in default shall be admitted to bail as provided in Article 1 (§ 19.2-119 et seq.) of Chapter 9 of Title 19.2 if he cannot be brought promptly before the commissioner or court in the county or city to which the capias is returnable. Upon making such answers, or such conveyance and delivery, he shall be discharged by the commissioner or the court. He may also be discharged by the court from whose clerk's office the capias issued in any case where the court is of the opinion that he was improperly committed or is improperly or unlawfully detained in custody. If the person in default appeals the decision of the commissioner or court, he shall be admitted to bail as provided in Article 1 (§ 19.2-119 et seq.) of Chapter 9 of Title 19.2.

If the person held for failure to appear and answer interrogatories is detained in a jurisdiction other than that where the summons is issued, the sheriff in the requesting jurisdiction shall have the duty to transport such person to the place where interrogatories are to be taken.

Code 1950, § 8-438; 1977, c. 617; 1983, c. 278; 1985, c. 290; 1986, c. 326; 1999, cc. 829, 846.



§ 8.01-509. Order for sale and application of debtor's estate

The court to which the commissioner returns his report may make any order it may deem right, as to the sale and proper application of the estate conveyed and delivered under §§ 8.01-506 and 8.01-507.

Code 1950, § 8-439; 1977, c. 617.



§ 8.01-510. Sale, collection and disposition of debtor's estate by officer

Real estate, conveyed to an officer under this chapter, shall, unless the court otherwise direct, be sold as other property levied on is required to be sold under § 8.01-492 and be conveyed to the purchaser by the officer. An officer to whom there is delivery under this chapter, when the delivery is of money, bank notes, or any goods or chattels, shall dispose of the same as if levied on by him under a fieri facias; and when the delivery is of evidences of debts, other than such bank notes, may receive payment of such debts within sixty days after such delivery. Any evidence of debt or other security, remaining in his hands at the end of such sixty days, shall be returned by him to the clerk's office of such court, and collection thereof may be enforced as prescribed by § 8.01-497. For a failure to make such return, he may be proceeded against as if an express order of the court for such return had been disobeyed.

Code 1950, § 8-440; 1977, c. 617.



§ 8.01-511. Institution of garnishment proceedings

A. On a suggestion by the judgment creditor that, by reason of the lien of his writ of fieri facias, there is a liability on any person other than the judgment debtor or that there is in the hands of some person in his capacity as personal representative of some decedent a sum of money to which a judgment debtor is or may be entitled as creditor or distributee of such decedent, upon which sum when determined such writ of fieri facias is a lien, a summons in the form prescribed by § 8.01-512.3 may (i) be sued out of the clerk's office of the court from which an execution on the judgment is issued so long as the judgment shall remain enforceable as provided in § 8.01-251, (ii) be sued out of the clerk's office to which an execution issued thereon has been returned as provided in § 16.1-99 against such person, or (iii) be sued out of the clerk's office from which an execution issued as provided in § 16.1-278.18. If the judgment debtor does not reside in the city or county where the judgment was entered, the judgment creditor may have the case filed or docketed in the court of the city or county where the judgment debtor resides and such court may issue an execution on the judgment, provided that the judgment creditor (a) files with the court an abstract of the judgment rendered, (b) pays fees to the court in accordance with § 16.1-69.48:2 or subdivision 17 of § 17.1-275, and (c) files in both courts any release or satisfaction of judgment. The summons and the notice and claim for exemption form required pursuant to § 8.01-512.4 shall be served on the garnishee, and shall be served on the judgment debtor promptly after service on the garnishee. Service on the judgment debtor and the garnishee shall be made pursuant to subdivision 1 or 2 of § 8.01-296. When making an application for garnishment, the judgment creditor shall set forth on the suggestion for summons in garnishment the last known address of the judgment debtor, and shall furnish the clerk, if service is to be made by the sheriff, or shall furnish any other person making service with an envelope, with first-class postage attached, addressed to such address. A copy of the summons and the notice and claim for exemptions form required under § 8.01-512.4 shall be sent by the clerk to the sheriff or provided by the judgment creditor to the person making service, with the process to be served. Promptly after service on the garnishee, the person making service shall mail such envelope by first-class mail to the judgment debtor at his last known address. If the person making service is unable to serve the judgment debtor pursuant to subdivision 1 of § 8.01-296, such mailing shall satisfy the mailing requirements of subdivision 2 b of § 8.01-296. The person making service shall note on his return the date of such mailing which, with the notation "copy mailed to judgment debtor," shall be sufficient proof of the mailing of such envelope with the required copy of the summons and the notice and claim for exemption form with no examination of such contents being required nor separate certification by the clerk or judgment creditor that the appropriate documents have been so inserted. If the person making service is unable to serve the judgment debtor pursuant to subdivision 1 or 2 of § 8.01-296, such mailing shall constitute service of process on the judgment debtor. The judgment creditor shall furnish the social security number of the judgment debtor to the clerk, except as hereinafter provided.

B. The judgment creditor may require the judgment debtor to furnish his correct social security number by the use of interrogatories. However, use of such interrogatories shall not be a required condition of a judgment creditor's diligent good faith effort to secure the judgment debtor's social security number. Such remedy shall be in addition to all other lawful remedies available to the judgment creditor. Upon a representation by the judgment creditor, or his agent or attorney, that he has made a diligent good faith effort to secure the social security number of the judgment debtor and has been unable to do so, the garnishment shall be issued without the necessity for such number.

C. Except as provided herein, no summons shall be issued pursuant to this section for the garnishment of wages, salaries, commissions, or other earnings unless it: (i) is in the form prescribed by § 8.01-512.3; (ii) is directed to only one garnishee for the garnishment of only one judgment debtor; (iii) contains both the "TOTAL BALANCE DUE" and the social security number of the judgment debtor in the proper places as provided on the summons; and (iv) specifies that it is a garnishment against (a) the judgment debtor's wages, salary, or other compensation or (b) some other debt due or property of the judgment debtor. The garnishee shall not be liable to the judgment creditor for any property not specified in the summons as provided in (iv) above. Upon receipt of a summons not in compliance with this provision, the garnishee shall file a written answer to that effect and shall have no liability to the judgment creditor, such summons being void upon transmission of the answer.

D. The judgment creditor shall, in the suggestion, specify the amount of interest, if any, that is claimed to be due upon the judgment, calculated to the return day of the summons. He shall also set out such credits as may have been made upon the judgment.

All costs incurred by the judgment creditor after entry of the judgment, in aid of execution of the judgment and paid to a clerk of court, sheriff, or process server are chargeable against the judgment debtor, unless such costs are chargeable against the judgment creditor pursuant to § 8.01-475. Regardless of the actual amount of the fee paid by the judgment creditor, the fee for a process server chargeable against the judgment debtor shall not exceed the fee authorized for service by the sheriff. All such previous costs chargeable against the judgment debtor may be included by the judgment creditor as judgment costs in the garnishment summons form prescribed in § 8.01-512.3. This paragraph shall not be construed to limit any cost assessed by a court as part of the judgment.

E. In addition, the suggestion shall contain an allegation that:

1. The summons is based upon a judgment upon which a prior summons has been issued but not fully satisfied; or

2. No summons has been issued upon his suggestion against the same judgment debtor within a period of 18 months, other than under the provisions of subdivision 1; or

3. The summons is based upon a judgment granted against a debtor upon a debt due or made for necessary food, rent or shelter, public utilities including telephone service, drugs, or medical care supplied the debtor by the judgment creditor or to one of his lawful dependents, and that it was not for luxuries or nonessentials; or

4. The summons is based upon a judgment for a debt due the judgment creditor to refinance a lawful loan made by an authorized lending institution; or

5. The summons is based upon a judgment on an obligation incurred as an endorser or comaker upon a lawful note; or

6. The summons is based upon a judgment for a debt or debts reaffirmed after bankruptcy.

F. Any judgment creditor who knowingly gives false information upon any such suggestion or certificate made under this chapter shall be guilty of a Class 1 misdemeanor.

Code 1950, § 8-441; 1960, c. 502; 1966, c. 212; 1972, c. 104; 1976, c. 659; 1977, cc. 454, 617; 1978, cc. 321, 506; 1979, cc. 242, 345; 1980, c. 537; 1983, cc. 399, 468; 1984, c. 1; 1985, c. 524; 1991, c. 534; 1996, cc. 501, 608; 2006, c. 55; 2012, cc. 127, 129, 251, 409.



§ 8.01-511.1. Garnishee inability to determine whether it holds property of judgment debtor

If a summons for the garnishment of property other than wages, salaries, commissions or other earnings does not contain sufficient or accurate information to enable the garnishee to reasonably identify the judgment debtor, the garnishee shall have no liability to the judgment creditor for failing to deliver the judgment debtor's property in response to the summons. If the summons contains either the social security number or taxpayer identification number of the judgment debtor as it appears in the records of the garnishee, or the name and address of the judgment debtor as they appear in the records of the garnishee, the summons shall be deemed to contain information sufficient to enable the garnishee to reasonably identify the judgment debtor.

If the summons contains sufficient or accurate information to enable the garnishee to reasonably identify the judgment debtor, the garnishee shall (i) answer to the summoning court and further state what the garnishee's records show as the last known address for the judgment debtor and any other information the garnishee deems relevant and (ii) send to the judgment debtor at the last known address a copy of its answer to the court.

No garnishee or creditor who proceeds under the terms of this statute in good faith shall be liable to any person therefor.

2002, c. 688.



§ 8.01-512. Repealed

Repealed by Acts 1983, c. 399.



§ 8.01-512.2. Fee for garnishee-employers

Garnishee-employers may charge and collect a fee of up to ten dollars from a judgment-debtor employee on account of such employers' expense in processing each garnishment summons served on such employers on account of the judgment-debtor employee.

1980, c. 537; 1994, c. 664.



§ 8.01-512.3. Form of garnishment summons

Any garnishment issued pursuant to § 8.01-511 shall be in the following form:

(a) Front side of summons:

GARNISHMENT SUMMONS

(Court Name)

(Name, address and telephone number of judgment creditor except that when the judgment creditor's attorney's name, address and telephone number appear on the summons, only the creditor's name shall be used.)

(Name, address and telephone number of judgment creditor's attorney)

(Name, street address and social security number of judgment debtor)

(Name and street address of garnishee)

______________________ Hearing Date and Time

This is a garnishment against (check only one of the designations below):

_______________________________
Date of Judgment

TO ANY AUTHORIZED OFFICER: You are hereby commanded to serve this summons on the judgment debtor and the garnishee.

TO THE GARNISHEE: You are hereby commanded to

(1) File a written answer with this court, or

(2) Deliver payment to this court, or

(3) Appear before this court on the return date and time shown on this summons to answer the Suggestion for Summons in Garnishment of the judgment creditor that, by reason of the lien of writ of fieri facias, there is a liability as shown in the statement upon the garnishee.

As garnishee, you shall withhold from the judgment debtor any sums of money to which the judgment debtor is or may be entitled from you during the period between the date of service of this summons on you and the date for your appearance in court, subject to the following limitations:

(1) The maximum amount which may be garnished is the "TOTAL BALANCE DUE" as shown on this summons.

(2) If the sums of money being garnished are earnings of the judgment debtor, then the provision of "MAXIMUM PORTION OF DISPOSABLE EARNINGS SUBJECT TO GARNISHMENT" shall apply.

If a garnishment summons is served on an employer having 1,000 or more employees, then money to which the judgment debtor is or may be entitled from his or her employer shall be considered those wages, salaries, commissions, or other earnings which, following service on the garnishee-employer, are determined and are payable to the judgment debtor under the garnishee-employer's normal payroll procedure with a reasonable time allowance for making a timely return by mail to this court.

___________________________
Date of delivery of writ of fieri facias to sheriff if different from date of issuance of this summons.

(b) A plain language interpretation of § 34-29 shall appear on the reverse side of the summons as follows:

"The following statement is not the law but is an interpretation of the law which is intended to assist those who must respond to this garnishment. You may rely on this only for general guidance because the law itself is the final word. (Read the law, § 34-29 of the Code of Virginia, for a full explanation. A copy of § 34-29 is available at the clerk's office. If you do not understand the law, call a lawyer for help.)

An employer may take as much as 25 percent of an employee's disposable earnings to satisfy this garnishment. But if an employee makes the minimum wage or less for his week's earnings, the employee will ordinarily get to keep 30 times the minimum hourly wage."

But an employer may withhold a different amount of money from that above if:

(1) The employee must pay child support or spousal support and was ordered to do so by a court procedure or other legal procedure. No more than 65 percent of an employee's earnings may be withheld for support;

(2) Money is withheld by order of a bankruptcy court; or

(3) Money is withheld for a tax debt.

"Disposable earnings" means the money an employee makes after taxes and after other amounts required by law to be withheld are satisfied. Earnings can be salary, hourly wages, commissions, bonuses, or otherwise, whether paid directly to the employee or not. After those earnings are in the bank for 30 days, they are not considered earnings any more.

If an employee tries to transfer, assign, or in any way give his earnings to another person to avoid the garnishment, it will not be legal; earnings are still earnings.

An employee cannot be fired because he is garnished for one debt.

Financial institutions that receive an employee's paycheck by direct deposit do not have to determine what part of a person's earnings can be garnished.

1983, c. 399; 1994, c. 40; 1995, c. 379; 1996, c. 1051; 2006, c. 55.



§ 8.01-512.4. Notice of exemptions from garnishment and lien

No summons in garnishment shall be issued or served, nor shall any notice of lien be served on a financial institution pursuant to § 8.01-502.1, unless a notice of exemptions and claim for exemption form are attached. The notice shall contain the following statement:

NOTICE TO JUDGMENT DEBTOR

HOW TO CLAIM EXEMPTIONS FROM GARNISHMENT AND LIEN

The attached Summons in Garnishment or Notice of Lien has been issued on request of a creditor who holds a judgment against you. The Summons may cause your property or wages to be held or taken to pay the judgment.

The law provides that certain property and wages cannot be taken in garnishment. Such property is said to be exempted. A summary of some of the major exemptions is set forth in the request for hearing form. There is no exemption solely because you are having difficulty paying your debts.

If you claim an exemption, you should (i) fill out the claim for exemption form and (ii) deliver or mail the form to the clerk's office of this court. You have a right to a hearing within seven business days from the date you file your claim with the court. If the creditor is asking that your wages be withheld, the method of computing the amount of wages which are exempt from garnishment by law is indicated on the Summons in Garnishment attached. You do not need to file a claim for exemption to receive this exemption, but if you believe the wrong amount is being withheld you may file a claim for exemption.

On the day of the hearing you should come to court ready to explain why your property is exempted, and you should bring any documents which may help you prove your case. If you do not come to court at the designated time and prove that your property is exempt, you may lose some of your rights.

It may be helpful to you to seek the advice of an attorney in this matter.

REQUEST FOR HEARING-GARNISHMENT/LIEN EXEMPTION CLAIM

I claim that the exemption(s) from garnishment or lien which are checked below apply in this case:

MAJOR EXEMPTIONS UNDER FEDERAL AND STATE LAW

. . . . 1. Social Security benefits and Supplemental Security Income (SSI) (42 U.S.C. § 407).

. . . . 2. Veterans' benefits (38 U.S.C. § 5301).

. . . . 3. Federal civil service retirement benefits (5 U.S.C. § 8346).

. . . . 4. Annuities to survivors of federal judges (28 U.S.C. § 376(n)).

. . . . 5. Longshore and Harbor Workers' Compensation Act (33 U.S.C. § 916).

. . . . 6. Black lung benefits.

Exemptions listed under 1 through 6 above may not be applicable in child support and alimony cases (42 U.S.C. § 659).

. . . . 7. Seaman's, master's or fisherman's wages, except for child support or spousal support and maintenance (46 U.S.C. § 11109).

. . . . 8. Unemployment compensation benefits (§ 60.2-600, Code of Virginia). This exemption may not be applicable in child support cases (§ 60.2-608, Code of Virginia).

. . . . 9. Portions or amounts of wages subject to garnishment (§ 34-29, Code of Virginia).

. . . . 10. Public assistance payments (§ 63.2-506, Code of Virginia).

. . . . 11. Homestead exemption of $5,000, or $10,000 if the debtor is 65 years of age or older, in cash (§ 34-4, Code of Virginia). This exemption may not be claimed in certain cases, such as payment of spousal or child support (§ 34-5, Code of Virginia).

. . . . 12. Property of disabled veterans -- additional $10,000 cash (§ 34-4.1, Code of Virginia).

. . . . 13. Workers' Compensation benefits (§ 65.2-531, Code of Virginia).

. . . . 14. Growing crops (§ 8.01-489, Code of Virginia).

. . . . 15. Benefits from group life insurance policies (§ 38.2-3339, Code of Virginia).

. . . . 16. Proceeds from industrial sick benefits insurance (§ 38.2-3549, Code of Virginia).

. . . . 17. Assignments of certain salary and wages (§ 55-165, Code of Virginia).

. . . . 18. Benefits for victims of crime (§ 19.2-368.12, Code of Virginia).

. . . . 19. Preneed funeral trusts (§ 54.1-2823, Code of Virginia).

. . . . 20. Certain retirement benefits (§ 34-34, Code of Virginia).

. . . . 21. Child support payments (§ 20-108.1, Code of Virginia).

. . . . 22. Support for dependent minor children (§ 34-4.2, Code of Virginia). To claim this exemption, the debtor shall attach to the claim for exemption form an affidavit that complies with the requirements of subsection B of § 34-4.2 and two items of proof showing that the debtor is entitled to this exemption.

. . . . 23. Other (describe exemption): $____________

I request a court hearing to decide the validity of my claim. Notice of the hearing should be given me at:

The statements made in this request are true to the best of my knowledge and belief.

1984, c. 1; 1986, c. 489; 1989, c. 684; 1994, c. 40; 2007, c. 872; 2009, cc. 332, 387, 388; 2010, c. 673; 2012, cc. 23, 79.



§ 8.01-512.5. Hearing on claim of exemption from garnishment

A judgment debtor shall have the right to a hearing on his claim of exemption from garnishment no later than seven business days from the date that the claim is filed with the court.

The clerk shall notify the parties of the date, time and place of the hearing and the exemption being claimed. The garnishee shall comply with the garnishment summons unless and until ordered otherwise in writing by the court. The order shall take effect upon receipt by the garnishee. The clerk is required to provide a copy of the order or other hearing disposition to the garnishee only if the garnishment summons is dismissed or is modified by the judge.

1984, c. 1.



§ 8.01-513. Service upon corporation or limited liability company

A. If the person upon whom there is a suggestion of liability as provided in § 8.01-511 is a corporation, the summons shall be served upon an officer, an employee designated by the corporation other than an officer of the corporation, or, if there is no designated employee or the designated employee cannot be found, upon a managing employee of the corporation other than an officer of the corporation. If the judgment creditor or his attorney files with the court a certificate that he has used due diligence and that (i) no such officer or employee or other person authorized to accept such service can be found within the Commonwealth or (ii) such designated or managing employee found is also the judgment debtor, then such summons shall be served on the registered agent of the corporation or upon the clerk of the State Corporation Commission as provided in §§ 13.1-637, 13.1-766, 13.1-836 and 13.1-928. However, service on the corporation shall not be made upon a designated or managing employee who is also the judgment debtor. If the corporation intends to designate an employee for service, the corporation shall file a designation with the State Corporation Commission.

B. If the person upon whom there is a suggestion of liability as provided in § 8.01-511 is a limited liability company, the summons shall be served upon a member, manager, or employee designated by the limited liability company for the purpose of such service or, if there is no designated member, manager, or employee, or the designated member, manager, or employee cannot be found, upon a managing employee of the limited liability company. If the judgment creditor or his attorney files with the court a certificate that he has used due diligence and that (i) no such member, manager, or employee or other person authorized to accept such service can be found within the Commonwealth or (ii) such designated member, manager, employee, or managing employee found is also the judgment debtor, then such summons shall be served on the registered agent of the limited liability company or upon the clerk of the State Corporation Commission as provided in § 13.1-1018. However, service on the limited liability company shall not be made upon a designated member, manager, employee, or managing employee who is also the judgment debtor. If the limited liability company intends to designate a member, manager, or employee for service, the limited liability company shall file a designation with the State Corporation Commission.

C. For the purposes of this section, "managing employee" means an employee charged by the corporation or the limited liability company, as applicable, with the control of operations and supervision of employees at the business location of such corporation or limited liability company where process is sought to be served.

Code 1950, § 8-441.2; 1974, c. 561; 1977, c. 617; 1980, c. 514; 1997, c. 395; 1998, cc. 723, 737; 2004, c. 231; 2006, c. 912.



§ 8.01-514. When garnishment summons returnable

The summons in garnishment, whether issued by a circuit court or a district court, may be directed to a sheriff of any county or city wherein the judgment debtor resides or where the garnishment defendant resides or where either may be found and shall be made returnable to the court that issued it within 90 days from the writ's issuance, except that, in the case of a wage garnishment, the summons shall be returnable not more than 180 days after such issuance.

Code 1950, § 8-442; 1976, c. 659; 1977, cc. 454, 617; 1979, c. 36; 2003, c. 234; 2006, c. 575.



§ 8.01-515. How garnishee examined; determining exemption from employee's withholding certificate; amount due pursuant to exemptions in § 34-29 (a)

A person so summoned shall appear in person and be examined on oath or he may file a statement. A corporation so summoned shall appear by an authorized agent who shall be examined on oath or may file a statement, not under seal of such authorized agent. Such statement shall show the amount the garnishee is indebted to the judgment debtor, if any, or what property or effects, if any, the garnishee has or holds which belongs to the judgment debtor, or in which he has an interest. Payment to the court of any amount by the garnishee shall have the same force and effect as a statement which contains the information required by this section. If the judgment debtor or judgment creditor disputes the verity or accuracy of such statement or amount and so desires, then summons shall issue requiring the appearance of such person or authorized agent for examination on oath, and requiring him to produce such books and papers as may be necessary to determine the fact.

In determining the exemption to which the employee is entitled, the employer may until otherwise ordered by the court rely upon the information contained in the employee's withholding exemption certificate filed by the employee for federal income tax purposes, and any person showing more than one exemption thereon shall be considered by him to be a householder or head of a family.

The employer may apply the exemptions provided in § 34-29 (a) unless otherwise specified on the summons, or unless otherwise ordered by the court.

Code 1950, § 8-443; 1954, c. 379; 1977, c. 617; 1979, c. 242; 1983, c. 399.



§ 8.01-516. Repealed

Repealed by Acts 1983, c. 399.



§ 8.01-516.1. Garnishment dispositions

A. If the amount of liability is not disputed and the garnishee admits liability to the court either by (i) examination on the return date of the summons, or (ii) written statement as provided by § 8.01-515 on or before the return date of the summons, the court shall order the delivery of such estate or payment of the value of such estate into court without entering judgment against the garnishee. Should a garnishee fail to comply with the order within thirty days after service of such order on the garnishee, then judgment may be entered against the garnishee.

B. Upon certification by the judgment creditor, its bona fide employee, or its attorney that its claim has been satisfied or that it desires its action against the garnishee to be dismissed for any other reason, the court, or clerk thereof, where the action has been filed, shall, by written order, which may be served by the sheriff, notify the garnishee to cease withholding assets of the judgment debtor, and to treat any funds previously withheld as if the original garnishment action had not been filed. The court in which the garnishment action was filed shall then dismiss the action on or before the return date.

1983, c. 399; 1993, c. 385 .



§ 8.01-517. Exemption of portion of wages; payment of excess into court

Notwithstanding the provisions of §§ 8.01-515 and 8.01-516.1, any employer against whom any garnishment is served in connection with an action or judgment against an employee may pay to such employee when due wages or salary not exceeding the amount exempted by § 34-29 unless such exemptions shall have been specifically disallowed by the court and shall answer such garnishment summons by a written statement verified by affidavit, showing the amount of wages or salary due on the return date of the garnishment summons and the amount of wages or salary so exempted, and if there shall be an excess of wages or salary so due over the amount of the exemptions, the employer may pay the amount of such excess into the court where the garnishment summons is returnable, which payment when determined by the court to be correct will constitute a discharge of any liability of the employer to the employee for the wages or salary so withheld.

Code 1950, § 8-445; 1952, c. 377; 1954, c. 379; 1977, c. 617.



§ 8.01-518. When garnishee is personal representative of decedent

If the person so summoned be the personal representative of a decedent, he shall answer in writing whether or not there is in his hands in his fiduciary capacity, any sum of money owing to the judgment debtor, and if so, the amount thereof, if the same has been definitely determined, and when it will be payable by him; and if such amount has not been definitely ascertained, the court shall continue the case, with direction to him to thereafter, and as soon as such amount has been definitely determined, report the same to the court, and say when it will be payable by him. In either event, and when the amount so owing to the judgment debtor has been definitely fixed and determined, the court shall direct the disposition of such fund to the creditor of such other person or persons according as their rights may be determined.

Code 1950, § 8-446; 1977, c. 617.



§ 8.01-519. Proceedings where garnishee fails to appear or answer, or to disclose his liability

If the garnishee, after being served with the summons, fail to appear or answer personally, or if it be suggested that he has not fully disclosed his liability, the proceedings shall be according to §§ 8.01-564 and 8.01-565, mutatis mutandis, except that when the summons is before a general district court, the court shall proceed without a jury.

Code 1950, § 8-447; 1977, c. 617.



§ 8.01-520. Payment, etc., by garnishee before return of summons

Any person, summoned under § 8.01-511, before the return day of the summons, may pay what he is liable for to the clerk of the court issuing the summons and such clerk shall give a receipt, upon request, for what is so paid.

Code 1950, § 8-448; 1977, c. 617; 1983, c. 399.



§ 8.01-521. Judgments as to costs

Unless the garnishee appear to be liable for more than is so delivered and paid, there shall be no judgment against him for costs. In other cases, judgment under §§ 8.01-516.1 and 8.01-519 may be for such costs, and against such party, as the court may deem just.

Code 1950, § 8-449; 1977, c. 617.



§ 8.01-522. Wages and salaries of State employees

Unless otherwise exempted, the wages and salaries of all employees of this Commonwealth, other than State officers, shall be subject to garnishment or execution upon any judgment rendered against them. Whenever the salary or wages of such employees as above mentioned shall be garnished under this section, the process shall be such as is usual in other cases of garnishment and shall be served on the judgment debtor and on the officer or supervisor who is head of the department, agency, or institution where the employee is employed, or other officer through whom the judgment debtor's salary or wages is paid, provided that process shall not be served upon the State Treasurer or the State Comptroller except as to employees of their respective departments, and upon such service the officer or supervisor shall, on or before the return day of process, transmit to the clerk of the court issuing the process a certificate showing the amount due from the Commonwealth to such judgment debtor, up to the return day of the process, which amount the officer or supervisor shall hold subject to order of the court issuing the process. Such certificate shall be evidence of all facts therein stated, unless the court direct that the deposition of the officer or supervisor, or such other officer through whom the judgment debtor's salary or wages be paid, be taken, in which event the deposition of the officer or supervisor shall be taken in his office and returned to the clerk of the court in which the garnishment is, just as other depositions are returned, and in no such case shall the officer or supervisor be required to leave his office to testify. In all proceedings under this section, if the judgment be for the plaintiff, the amount found to be due the judgment debtor by the Commonwealth shall be paid as directed by the court.

Code 1950, § 8-449.1; 1958, c. 430; 1973, c. 236; 1977, c. 617.



§ 8.01-523. Service upon federal government

A. If the suggestion of liability as provided in § 8.01-511 is against the United States of America, the summons shall be served upon the managing employee of the agency of the federal government which is alleged to be liable, or, if the judgment debtor is a member of the armed forces of the United States, upon the chief fiscal officer of the military post to which the judgment debtor was last assigned.

B. If service on the agents identified in subsection A for service of process on the United States cannot be made, then service may be made on a United States attorney or other agent in the manner set forth in Rule 4 (d) (4) of the Federal Rules of Civil Procedure, as from time to time amended.

Code 1950, § 8-441.3; 1976, c. 659; 1977, c. 617.



§ 8.01-524. Wages and salaries of city, town and county officials, clerks and employees

Unless otherwise exempt, the wages and salaries of all officials, clerks and employees of any city, town or county shall be subject to garnishment or execution upon any judgment rendered against them.

Code 1950, § 8-449.2; 1977, c. 617.



§ 8.01-525. Who are officers and employees of cities, towns and counties

All officers, clerks and employees who hold their office by virtue of authority from the General Assembly or by virtue of city, town or county authority whether by election or appointment and who receive compensation for their services from the moneys of such city, town or county shall, for the purposes of garnishment, be deemed to be, and are, officers, clerks or employees of such city, town or county.

Code 1950, § 8-449.3; 1977, c. 617.



§ 8.01-526. When forthcoming bond taken; property remains in debtor's possession

The sheriff or other officer levying a writ of fieri facias, or distress warrant, may take from the debtor a bond, with sufficient surety, payable to the creditor, reciting the service of such writ or warrant, and the amount due thereon, including the officer's fee for taking the bond, commissions, and other lawful charges, if any, with condition that the property shall be forthcoming at the day and place of sale; whereupon, such property may be permitted to remain in the possession and at the risk of the debtor.

Code 1950, § 8-450; 1977, c. 617.



§ 8.01-527. If bond forfeited, where returned; its effect; clerk to endorse time of return

If the condition of such forthcoming bond be not performed, the officer, unless payment be made of the amount due on the execution or warrant, including his fee, commission, and charges as aforesaid, shall, after the bond is forfeited, return it forthwith, with the execution or warrant, to such court, or the clerk's office of such court as is prescribed by § 15.1-80. The clerk shall endorse on the bond the date of its return; and against such of the obligors therein as may be alive when it is forfeited and so returned, it shall have the force of a judgment. But no execution shall issue thereon under this section.

Code 1950, § 8-451; 1977, c. 617.



§ 8.01-528. Liability of obligors; how recovery on bond is had

The obligors in such forfeited bond shall be liable for the money therein mentioned, with interest thereon from the date of the bond till paid, and the costs. The obligee or his personal representative shall be entitled to recover the same by action or motion.

Code 1950, § 8-452; 1977, c. 617.



§ 8.01-529. When bond returned, how endorsed and recorded by clerk; lien

Upon the return of a forthcoming bond to the clerk's office in the manner prescribed by § 8.01-527, it shall be the duty of the clerk to endorse thereon the date of such return, and his fee as provided by law for recordation of items specified herein, and to record in a book to be kept by him for the purpose, the date of such bond and of the return endorsed thereon, the amount of the penalty thereof, the amount, the payment whereof will discharge such penalty, and the names of the obligee and obligor to such bond. Such bond, when so returned to the clerk's office aforesaid, shall constitute a lien on the real estate of the obligor.

Code 1950, § 8-458; 1977, c. 617.



§ 8.01-530. Remedy of creditor if bond quashed

If any forthcoming bond be at any time quashed, the obligee, besides his remedy against the officer, may have such execution on his judgment, or issue such distress warrant, as would have been lawful if such bond had not been taken.

Code 1950, § 8-454; 1977, c. 617.



§ 8.01-531. In what cases forthcoming bond not to be taken

No bond for the forthcoming of property shall be taken:

1. On an execution on a forthcoming bond;

2. On an execution on a judgment against (i) a treasurer, sheriff, or a deputy of either of them, or a surety or personal representative of either such officer or deputy, for money received by any such officer or deputy, by virtue of his office, (ii) any such officer or his personal representative, in favor of a surety of such officer for money paid or a judgment rendered for a default in office, or (iii) a deputy of any such officer, or his surety or personal representative, in favor of his principal or the personal representative of such principal, for money paid or a judgment rendered for a default in office; or

3. On any other execution on which the clerk is required by law or by order of court to endorse that "no security is to be taken."

Code 1950, § 8-455; 1954, c. 333; 1977, c. 617.



§ 8.01-532. How bond withdrawn from clerk's office

The obligee in a forthcoming bond, or his agent, may, at any time after the record of such bond is made by the clerk, required by § 8.01-529, withdraw the same from the clerk's office, leaving a copy thereof attested by the clerk.

Code 1950, § 8-459; 1977, c. 617.



§ 8.01-533. Who may sue out attachment

If any person has a claim, legal or equitable, to (i) any specific personal property, (ii) any debt, including rent, whether the debt is due and payable or not, (iii) damages for breach of any contract, express or implied, or (iv) damages for a wrong, or for a judgment for which no supersedeas or other appeal bond has been posted, he may sue out an attachment therefor on any one or more of the grounds stated in § 8.01-534. However, if the claim is for a debt not due and payable, no attachment shall be sued out when the only ground for the attachment is that the defendant or one of the defendants is a foreign corporation, or is not a resident of this Commonwealth, and has estate or debts owing to him within this Commonwealth.

Code 1950, § 8-519; 1954, c. 333; 1977, c. 617; 1986, c. 341; 1993, c. 841 .



§ 8.01-534. Grounds of action for pretrial levy or seizure of attachment

A. It shall be sufficient ground for an action for pretrial levy or seizure or an attachment that the principal defendant or one of the principal defendants:

1. Is a foreign corporation, or is not a resident of this Commonwealth, and has estate or has debts owing to such defendant within the county or city in which the attachment is, or that such defendant being a nonresident of this Commonwealth, is entitled to the benefit of any lien, legal or equitable, on property, real or personal, within the county or city in which the attachment is. The word "estate," as herein used, includes all rights or interests of a pecuniary nature which can be protected, enforced, or proceeded against in courts of law or equity;

2. Is removing or is about to remove himself out of this Commonwealth with intent to change his domicile;

3. Intends to remove, or is removing, or has removed the specific property sued for, or his own estate, or the proceeds of the sale of his property, or a material part of such estate or proceeds, out of this Commonwealth so that there will probably not be therein effects of such debtor sufficient to satisfy the claim when judgment is obtained therefor should only the ordinary process of law be used to obtain the judgment;

4. Is converting, is about to convert or has converted his property of whatever kind, or some part thereof, into money, securities or evidences of debt with intent to hinder, delay, or defraud his creditors;

5. Has assigned or disposed of or is about to assign or dispose of his estate, or some part thereof, with intent to hinder, delay or defraud his creditors;

6. Has absconded or is about to abscond or has concealed or is about to conceal himself or his property to the injury of his creditors, or is a fugitive from justice.

The intent mentioned in subdivisions 4 and 5 above may be stated either in the alternative or conjunctive.

B. It shall be sufficient ground for an action for pretrial levy or seizure or an attachment if the specific personal property sought to be levied or seized:

1. Will be sold, removed, secreted or otherwise disposed of by the defendant, in violation of an obligation to the plaintiff, so as not to be forthcoming to answer the final judgment of the court respecting the same; or

2. Will be destroyed, or materially damaged or injured if permitted to remain in the possession of the principal defendant or one of the principal defendants or other person or persons claiming under them.

C. In an action for rent, it also shall be a sufficient ground if there is an immediate danger that the property subject to the landlord's lien for rent will be destroyed or concealed.

Code 1950, § 8-520; 1954, c. 333; 1977, c. 617; 1993, c. 841 .



§ 8.01-535. Jurisdiction of attachments; trial or hearing of issues

Except as provided in § 16.1-77 the jurisdiction of attachments under this chapter shall be in the circuit courts. The trial or hearing of the issues, except as otherwise provided, shall be the same, as near as may be, as in actions in personam.

Code 1950, § 8-521; 1954, c. 333; 1977, c. 617.



§ 8.01-536. Pleadings in attachment

No pleading on behalf of the plaintiff shall be necessary except the petition mentioned in § 8.01-537. The principal defendant, and any other defendant who seeks to defeat the petitioner's attachment, may demur to the petition, issue on which demurrer shall be deemed to be joined; but if such demurrer be overruled, such defendant shall answer the petition in writing. No replication shall be necessary to such answer. The answer shall be sworn to by such defendant, or his agent. Any other defendant may answer the petition, under oath, and the cause shall be deemed at issue as to him, if he denies any of the allegations of the petition, without any replication. Answers under this section shall not have the effect of evidence for the defendant.

Code 1950, § 8-523; 1977, c. 617.



§ 8.01-537. Petition for attachment; costs, fees and taxes

A. Every attachment shall be commenced by a petition filed before a clerk of a circuit or general district court of, or magistrate serving, the county or city in which venue is given by subdivision 11 of § 8.01-261. If it is sought to recover specific personal property, the petition shall state (i) the kind, quantity, and estimated fair market value thereof, (ii) the character of estate therein claimed by the plaintiff, (iii) the plaintiff's claim with such certainty as will give the adverse party reasonable notice of the true nature of the claim and the particulars thereof and (iv) what sum, if any, the plaintiff claims an entitlement to recover for its detention. If it is sought to recover a debt or damages for a breach of contract, express or implied, or damages for a wrong, the petition shall set forth (i) the plaintiff's claim with such certainty as will give the adverse party reasonable notice of the true nature of the claim and the particulars thereof, (ii) a sum certain which, at the least, the plaintiff is entitled to, or ought to recover, and (iii) if based on a contract and if the claim is for a debt not then due and payable, at what time or times the same will become due and payable. The petition shall also allege the existence of one or more of the grounds mentioned in § 8.01-534, and shall set forth specific facts in support of the allegation. The petition shall ask for an attachment against the specific personal property mentioned in the petition, or against the estate, real and personal, of one or more of the principal defendants, or against the estate, real and personal, of one or more of the principal defendants, or against both the specific personal property and the estate of such defendants, real or personal. The petition shall state whether the officer is requested to take possession of the attached tangible personal property. The petition shall be sworn to by the plaintiff or the plaintiff's agent, or some other person cognizant of the facts therein stated.

B. The plaintiff praying for an attachment shall, at the time the petition is filed, pay to the magistrate or clerk of the court to which the return is made the proper costs, fees and taxes, and in the event the plaintiff fails to do so, the attachment shall not be issued.

Code 1950, §§ 8-524, 8-528; 1954, cc. 333, 622; 1973, c. 545; 1977, c. 617; 1978, c. 418; 1984, c. 646; 1993, c. 841; 2008, cc. 551, 691; 2015, c. 639.



§ 8.01-537.1. Plaintiff to file bond

A. The plaintiff or someone for him shall, at the time of suing out an attachment or other pretrial levy or seizure, give bond. The fact that bond has been given shall be endorsed on the process, or certified by the clerk to the serving officer. If certified by the clerk, the serving officer shall return the certificate with the process. The bond shall be a bond with approved surety, a cash bond or a property bond.

B. If the plaintiff seeks only pretrial levy on property and a bond with approved surety or cash bond is posted, the amount of the bond shall be at least the estimated fair market value of the property to be levied. If a property bond is posted, the amount of the bond shall be at least double the estimated fair market value of the property to be levied.

C. If the plaintiff seeks pretrial seizure of property, the amount of the bond shall be at least double the estimated fair market value of the property to be seized.

D. The bond shall contain a condition to pay all costs and damages which may be awarded against the plaintiff, or sustained by any person, by reason of a wrongful levy or seizure.

1984, c. 646; 1993, c. 841 .



§ 8.01-538. Attachment of ships, boats and other vessels of more than twenty tons

No attachment against any ship, boat, or other vessel of more than twenty tons, shall issue unless the plaintiff or someone in his behalf, shall first establish, to the satisfaction of the court in which he files his petition for attachment that he has a reasonable expectation of recovering an amount exclusive of all costs, equal to at least one-half the damages demanded in the petition for attachment. Reasonable notice of appearance before the court shall be given the owner, agent or master of said vessel, and at the time of the appearance the court shall determine the amount of such reasonable expectation of recovery and the amount of bond necessary to secure the release of the vessel if and when a writ be levied in accordance with this section.

No attachment issued in violation of the provisions of this section shall create a valid lien upon the property sought to be attached, and no levy made under authority thereof shall be of any effect.

Code 1950, § 8-524.1; 1954, c. 254; 1977, c. 617.



§ 8.01-539. Who made defendants

A person against whom the plaintiff is asserting the claim shall be made a defendant to the petition, and shall be known as a principal defendant. There shall also be made a defendant any person indebted to or having in his possession property, real or personal, belonging to a principal defendant, which is sought to be attached. There may also be made a defendant any person claiming title to, and interest in, or a lien upon the property sought to be attached. A defendant, other than a principal defendant, shall be known as a codefendant.

Code 1950, § 8-525; 1977, c. 617.



§ 8.01-540. Issuance of attachment; against what attachment to issue

A judge of, or a magistrate serving, the court in which a petition for attachment is filed shall make an ex parte review of the petition. The judge or magistrate shall issue an attachment in accordance with the prayer of the petition only upon a determination that (i) there is reasonable cause to believe that grounds for attachment may exist and (ii) the petition complies with §§ 8.01-534, 8.01-537, and 8.01-538. The judge or magistrate may receive evidence only in the form of a sworn petition which shall be filed in the office of the clerk of the court. If the plaintiff seeks the recovery of specific personal property, the attachment may be (i) against such property and against the principal defendant's estate for so much as is sufficient to satisfy the probable damages for its detention or (ii) at the option of the plaintiff, against the principal defendant's estate for the value of the specific property and the damages for its detention. If the plaintiff seeks to recover a debt or damages for the breach of a contract, express or implied, or damages for a wrong, the attachment shall be against the principal defendant's estate for the amount specified in the petition as that which the plaintiff at the least is entitled to or ought to recover.

If the attachment is issued by a magistrate, it shall be returnable as prescribed by § 8.01-541. The magistrate shall promptly return to the clerk's office of the court to which the attachment is returnable the petition and the bond, if any, filed before him. The proceedings thereafter shall be the same as if the attachment had been issued by a judge.

Code 1950, § 8.526; 1954, c. 254; 1977, c. 617; 1984, c. 646; 1993, c. 841; 2008, cc. 551, 691.



§ 8.01-541. To whom attachments directed; when and where returned

Any attachment issued under this chapter may be directed to the sheriff of any county or city. Except when otherwise provided, it shall be returnable to the office of the clerk of court wherein the petition has been filed not more than thirty days from its date of issuance.

Code 1950, § 8-527; 1954, c. 333; 1977, c. 617; 1993, c. 841 .



§ 8.01-542. Issue and execution of attachment on any day

Such attachment may be issued or executed on any day, including a Sunday or holiday.

Code 1950, § 8-529; 1977, c. 617.



§ 8.01-543. Issue of other attachments on original petition

Upon the written application of the plaintiff, his agent or attorney, other attachments founded on the original petition may be issued from time to time by the clerk of the court in which the original attachment is pending, and the same may be directed, executed, and returned in like manner as an original attachment. However, the clerk shall not issue an attachment where new or additional grounds of attachment are relied upon or where any ship, boat or vessel of more than twenty tons is sought to be attached.

If new or additional grounds of attachment are relied on, the plaintiff may amend his petition in accordance with Rule of Court 1:8 according to the facts and swear to the same. Except as otherwise provided in this section, an additional attachment as prayed for shall be issued by a judge or magistrate only upon his determination that (i) there is reasonable cause to believe that the grounds for attachment may exist and (ii) that the amended petition complies with §§ 8.01-534 and 8.01-537. Where any ship, boat, or other vessel of more than twenty tons is sought to be attached, a judge or magistrate shall issue the additional attachment only on his determination that § 8.01-538 has been complied with. The cause shall proceed, under the provisions of this chapter, upon the petition as amended.

The court shall adjudge the costs of such attachments as it deems proper.

The following, or its equivalent, shall be a sufficient form of application for an additional attachment:

To A.B., clerk of the .........… court of ...........county (or city): In the case

of ..........… v. .............., on an attachment, an additional attachment and

summons is requested to be issued against ..................X.Y. (or X.Y. by H.,

attorney or agent, as the case may be).

Code 1950, § 8-530; 1977, c. 617; 1984, c. 646.



§ 8.01-544. When attachment not served other attachments may issue; order of publication

When an attachment is returned not served on a principal defendant, whether levied on property or not, further attachments and summonses may be issued until service is obtained on him, if he be a resident of the Commonwealth. If for any cause service cannot be had in the Commonwealth, upon affidavit of that fact, an order of publication shall be made against him.

Code 1950, § 8-531; 1977, c. 617.



§ 8.01-545. Amendments; formal defects

Such amendments shall be allowed of the petition, answer and of any of the other proceedings in the attachment as shall be conducive to the attainment of the ends of substantial justice, and upon such terms as to continuance and costs as may seem proper. An amendment when made shall as against the principal defendant and as to claims against him existing at the time the attachment was issued relate back to the time of the levy of the attachment, unless otherwise directed. No attachment shall be quashed or dismissed for mere formal defects.

Code 1950, § 8-532; 1977, c. 617.



§ 8.01-546. What attachment to command; summons

Every attachment sued out against specific personal property shall command the sheriff or other officer to whom it may be directed to attach the specific property claimed in the petition, and so much more of the real and personal property of the principal defendant as shall be necessary to cover the damages for the detention of the specific property sued for and the costs of the attachment. Every other attachment shall command the sheriff or other officer to whom it may be directed to attach the property mentioned and sought to be attached in the petition, if any, and so much of the lands, tenements, goods, chattels, moneys and effects of the principal defendant not exempt from execution as will be sufficient to satisfy the plaintiff's demand, and, in case of tangible personal property, taken possession of under § 8.01-551, to keep the same safely in his possession to satisfy any judgment that may be recovered by the plaintiff in such attachment.

Every attachment sued out under this section shall also command the sheriff or other officer to summon the defendant or defendants, if he or they are found within his county or city, or any county or city wherein he may have seized property under and by virtue of such writ, to appear and answer the petition for the attachment.

Each copy of the summons shall be issued together with a form for requesting a hearing on a claim of exemption from levy or seizure as provided in § 8.01-546.1. Both documents shall be served on each defendant.

Code 1950, § 8-533; 1977, c. 617; 1986, c. 341.



§ 8.01-546.1. Exemption claims form

The form for requesting a hearing or a claim for exemption from levy or seizure shall be designed by the Supreme Court and provided to all courts which may issue attachments and to all magistrates.

1986, c. 341.



§ 8.01-546.2. Hearing on claim of exemption from levy or seizure

A judgment debtor shall have the right to a hearing on his claim of exemption from levy or seizure. If a defendant files a request for a hearing, the clerk shall (i) schedule a hearing no later than ten business days from the date that the request is filed with the court, and (ii) notify the parties of the date, time and place of hearing and the exemption being claimed. This hearing may be combined with a hearing pursuant to § 8.01-119 or § 8.01-568 or with a trial on the merits if held within the ten-business day limitation.

The clerk shall notify the parties and the sheriff of the date, time and place of hearing and the exemption being claimed. The court may stay the sale pending this hearing by interlocutory order. The sheriff shall comply with the writ unless and until ordered otherwise in writing by the court. The order shall take effect upon receipt by the sheriff. The clerk is required to provide a copy of the order or the hearing disposition to the sheriff only if the writ or levy is dismissed or is modified by the judge. The court shall release all exempt property from the judgment creditor's lien and order the sheriff to return such exempt property to the judgment debtor.

1986, c. 341.



§ 8.01-547. Attachment against remainders

If the attachment be against a principal defendant who is a nonresident or an absconding debtor, the attachment may also direct the sheriff or other officer to levy the same on any remainder, vested or contingent, of the principal defendant, or so much thereof as may be sufficient to pay the amount for which it issues. But no such remainder shall be sold until it becomes vested. A judgment, however, ascertaining the amount due the plaintiff may be docketed as other judgments are docketed, but unless it be a personal judgment, it shall be a lien only on the property levied on.

Code 1950, § 8-534; 1977, c. 617.



§ 8.01-548. Who may levy attachment and on what

An attachment may be levied upon any estate of the defendant, whether the same be in the county or city in which the attachment issued, or in any other, either by the officer of the county or city wherein the attachment issued, or by the officer of the county or city where the estate is.

Code 1950, § 8-535; 1977, c. 617.



§ 8.01-549. Restraining order or receiver

The court may interpose by a restraining order, or the appointment of a receiver, or otherwise, to secure the forthcoming of the specific property sued for, and so much other estate as will probably be required to satisfy any further order that may be made in the proceedings.

Code 1950, § 8-536; 1977, c. 617.



§ 8.01-550. How attachment levied

An attachment may be levied as follows:

On tangible personal property in possession of a principal defendant, whether such possession be actual or constructive, it may be levied as at common law or by delivering a copy of the attachment to such principal defendant or, if possession is requested in the petition, then by taking possession of such personal property;

On choses in action or on tangible personal property in possession of any defendant other than the principal defendant, it may be levied by delivering a copy of the attachment to the person indebted to the principal defendant or having possession of the property belonging to him; and

On real estate, it may be levied by such estate being mentioned and described in an endorsement on the attachment by the officer to whom it is delivered for service to the following effect:

"Levied on the following real estate of the defendant A. (or defendants A.
and B.), to-wit: (here describe the real estate) this the ................…
day of ..........................… at ..........… o'clock. E.F., sheriff
(or other officer),"

and by service of the attachment on the person, if any, in possession of such real estate.

Wherever a copy of an attachment is required or allowed to be served on any person, natural or artificial, it may be served as a notice is served under §§ 8.01-296, 8.01-299, 8.01-300 or 8.01-301, as the case may be.

Code 1950, § 8-537; 1977, c. 617; 1984, c. 646.



§ 8.01-551. When officer to take possession of property

If so requested by the plaintiff in his petition, the officer to whom the attachment is directed shall take possession of the property specified in the attachment, or when no such property is specified, of any estate or effects of the defendant, or so much thereof as is sufficient to pay the plaintiff's claim. But the officer levying the attachment shall, before taking possession of any property as aforesaid, make his certificate of the estimated fair market value of the property on which the attachment is levied, and he shall not take possession of the same unless and until bond in conformance with § 8.01-537.1 based on the estimated fair market value of the property as so stated in his certificate is posted. The certificate shall be filed in the clerk's office of the court to which the attachment is returnable and the value so certified shall be subject to review by the court to which the attachment is returnable.

Code 1950, § 8-538; 1973, c. 545; 1977, c. 617; 1984, c. 646; 1993, c. 841 .



§ 8.01-552. Repealed

Repealed by Acts 1984, c. 646.



§ 8.01-553. Bonds for retention of property or release of attachment; revising bonds mentioned in this and § 8.01-551

Any property levied on or seized as aforesaid, under any attachment, may be retained by or returned to the defendant or other person in whose possession it was on his giving bond, with condition to have the same forthcoming at such time and place as the court may require. In the alternative, the principal defendant may, by giving bond with condition to perform the judgment of the court, release from any attachment the whole of any estate attached. The bond in either case shall be taken by the officer serving the attachment, with surety, payable to the plaintiff, and in a penalty in the latter case either double the amount or value for which the attachment issued or double the value of the property on which the attachment was levied, at the option of the person giving it, and in the former, either double the amount of value for which the attachment issued or double the value of the property retained or returned, at the option of the person giving it. However, in the event the court shall consider that the amount of any bond required by this section or § 8.01-551 is excessive or inadequate, such court may, upon motion of any party in interest after reasonable notice to the opposite party if he can be found in the jurisdiction of the court or to his attorney of record, if any, fix the amount of such bond to conform to the equities of the case.

Code 1950, § 8-540; 1977, c. 617; 1984, c. 646.



§ 8.01-554. Where bond returned and filed; exceptions to bond

Every such bond shall be returned by the officer to and filed by the clerk of the court in which the attachment is pending, or to which the attachment is returnable, and the plaintiff may, within thirty days after the return thereof, file exceptions to the same, or to the sufficiency of the surety therein. If such exception be sustained, the court shall order the officer to file a good bond, with sufficient surety, to be approved by it, on or before a certain day to be fixed by the court. If he fail to do so, he and his sureties in his official bond shall be liable to the plaintiff as for a breach of such bond; but the officer shall have the same rights and remedies against the parties to any bonds so adjudged bad as if he were a surety for them.

Code 1950, § 8-541; 1977, c. 617.



§ 8.01-555. When appeal bond given property to be delivered to owner

When judgment in favor of the plaintiff is rendered by a general district court in any case in which an attachment is issued and on appeal therefrom to a circuit court an appeal bond is given, with condition to prosecute the appeal with effect or pay the debt, interest, costs and damages, as well as the costs of the appeal, the officer, in whose custody any attached property is, shall deliver the same to the owner thereof. When an appeal is from a circuit court to the Supreme Court and an appeal bond is given pursuant to § 8.01-676.1, the officer having custody shall proceed in like manner.

Code 1950, § 8-543; 1977, c. 617.



§ 8.01-556. Bonds may be given by any person

Any bond authorized or required by any section of this chapter may be given either by the party himself or by any other person.

Code 1950, § 8-544; 1977, c. 617.



§ 8.01-557. Lien of attachment; priority of holder in due course

The plaintiff shall have a lien from the time of the levying of such attachment, or serving a copy thereof as aforesaid, upon the personal property of the principal defendant, when the same is in his possession, actual or constructive, and upon the personal property, choses in action, and other securities of such defendant in the hands of, or owing by a codefendant on whom it is so served; and on any real estate mentioned in such an endorsement by the officer on the attachment or summons as is prescribed by § 8.01-550, from the time of levy and service pursuant to such section. But a holder in due course of negotiable paper shall have priority over an attachment levied thereon.

Code 1950, § 8-545; 1977, c. 617.



§ 8.01-558. Attachment lien on effects already in hands of officer

When an officer has in his possession or custody money or effects of the defendant held under an attachment executed, or other legal process, a delivery to such officer of an attachment under this chapter shall be deemed a levy thereof as to such money or effects, and constitute a lien thereon from the time of such delivery.

Code 1950, § 8-546; 1977, c. 617.



§ 8.01-559. Return by officer

The officer levying the attachment shall show in his return the time, date and manner of the service, or execution thereof, on each person and parcel of property, and also give a list and description of the property, if any, levied on under the attachment.

Code 1950, § 8-547; 1954, c. 333; 1977, c. 617.



§ 8.01-560. How interest and profits of property applied in certain cases

When any attachment is sued out, although the property or estate attached be not seized, the interest and profits thereof pending the attachment and before judgment may be paid to the defendant, if the court deem it proper.

Code 1950, § 8-548; 1977, c. 617.



§ 8.01-561. How property to be kept; how sold, when expensive to keep or perishable

Any property seized under any attachment and not sold before judgment shall be kept in the same manner as similar property taken under execution. But such as is expensive to keep or perishable may be sold by order of the court upon such terms as the court may direct. If the court directs that the sale may be made on credit, the court may order the sheriff to take a bond with sufficient surety, payable to the sheriff, for the benefit of the party entitled. Such bond shall be returned forthwith by the officer to the court.

Code 1950, § 8-549; 1977, c. 617.



§ 8.01-562. Examination on oath of codefendant; order and bond

A defendant who at the time of service of the attachment was alleged to be indebted to a principal defendant, or had in his possession personal property belonging to such principal defendant, shall appear in person and submit to an examination on oath touching such debt or personal property, or he may, with the consent of the court, after reasonable notice to the plaintiff, file an answer in writing under oath, stating whether or not he was so indebted, and if so, the amount thereof and the time of maturity, or whether he had in his possession any personal property belonging to such principal defendant and, if so, the nature and value thereof. If it appear on such examination or by his answer that at the time of the service of the attachment, he was indebted to the principal defendant, or had in his possession or control any goods, chattels, money, securities or other effects belonging to such defendant, the court may order him to pay the amount so owing by him, or to deliver such effects to the sheriff, or other person designated by the court to receive the same; or such defendant may, with the leave of the court, give bond with sufficient security, payable to such person and in such penalty as the court shall prescribe, with condition to pay the amount owing by him, and have such effects forthcoming, at such time and place as the court may thereafter require. An answer under oath under this section shall be deemed prima facie to be true.

Code 1950, § 8-550; 1977, c. 617.



§ 8.01-563. Principal defendant may claim exemption

The principal defendant, if a householder or head of a family, may claim that the amount so found owing from his codefendant, or the personal property in his possession, shall be exempt from liability for the plaintiff's claim; and if it shall appear that the principal defendant is entitled to such exemption, then the court shall render a judgment against the defendant only for the excess, if any, beyond the exemption to which the principal defendant is entitled.

Code 1950, § 8-551; 1977, c. 617.



§ 8.01-564. Procedure when codefendant fails to appear

If the attachment be served on a defendant who the petition alleges is indebted to, or has in his possession effects of, the principal defendant, and he fail to appear, the court may either compel him to appear, or hear proof of any debt owing by him, or of effects in his hands belonging to a principal defendant in such attachment, and make such orders in relation thereto as if what is so proved had appeared on his examination.

Code 1950, § 8-552; 1977, c. 617.



§ 8.01-565. Suggestion that codefendant has not made full disclosure

When it is suggested by the plaintiff in any attachment that a codefendant has not fully disclosed the debts owing by him, or effects in his hands belonging to the principal defendant in such attachment, the court, without any formal pleading, shall inquire as to such debts and effects, or, if either party demand, it shall cause a jury to be impaneled for that purpose, and proceed in respect to any such debts or effects found by the court or the jury in the same manner as if they had been confessed by such codefendant. If the judgment of the court or verdict of the jury be in favor of such codefendant, he shall have judgment for his costs against the plaintiff.

Code 1950, § 8-553; 1977, c. 617.



§ 8.01-566. Who may make defense to attachment

Any of the defendants in any such attachment, or any party to any forthcoming bond given as aforesaid, or the officer who may be liable to the plaintiff by reason of such bond being adjudged bad, or any person authorized by § 8.01-573 to file a petition, may make defense to such attachment, but the attachment shall not thereby be discharged, or the property levied on released.

Code 1950, § 8-554; 1973, c. 545; 1977, c. 617.



§ 8.01-567. What defense may be made to attachments

Any party in interest may show that the court is without jurisdiction to hear and determine the controversy.

The principal defendant, if not served with process, may appear specially and show that the attachment was issued on false suggestion or without sufficient cause, in which event the attachment shall be quashed.

Any person claiming title to, an interest in, or a lien upon the property attached, or any part thereof, after being admitted as a party defendant, if not already a defendant, and the principal defendant, may contest the liability of the principal defendant for the plaintiff's claim, in whole or in part, by proof of any manner which would constitute a good defense by the principal defendant to an action at law on such claim, and may also show that the attachment was not issued on any of the grounds set forth in § 8.01-534, or that the plaintiff is not likely to succeed on the merits of his underlying claim. The principal defendant may also file counterclaims or defenses available under § 8.01-422 as in an action at law.

Other defendants shall be limited to defenses personal to themselves, or which may prevent a liability upon them or their property.

Code 1950, § 8-555; 1977, c. 617.



§ 8.01-568. Quashing attachment or rendering judgment for defendant

The court in which an attachment is pending shall, on motion of the principal defendant, or any defendant claiming title to, an interest in, or a lien upon the property attached, or any part thereof, after reasonable notice to the plaintiff, hear testimony and quash the attachment, if of opinion that (i) the attachment is invalid on its face, (ii) none of the grounds for attachment in § 8.01-534 exist, or (iii) the plaintiff is not likely to succeed on the merits of his underlying claim. The hearing shall be held not later than ten business days following the defendant's motion. When the attachment is properly sued out, and the case is heard upon its merits, if the court is of opinion that the claim of the plaintiff is not established, final judgment shall be given for the defendant. In either case, he shall recover his costs, and damages for loss of the use of his property, and there shall be an order for the restoration of the attached effects. The plaintiff shall have the burden of proof in proceedings pursuant to this section.

Code 1950, § 8-556; 1977, c. 617; 1984, c. 646.



§ 8.01-569. When petition dismissed; when retained and cause tried

If the principal defendant has not appeared generally, nor been served with process, and the sole ground of jurisdiction of the court is the right to sue out the attachment, and this right be decided against the plaintiff, the petition shall be dismissed at the cost of the plaintiff; but if the plaintiff's claim be due at the hearing, and the court would otherwise have jurisdiction of an action against such defendant for the cause set forth in the petition, and such defendant has appeared generally, or been served with process, it shall retain the cause and proceed to final judgment as in other actions at law.

Code 1950, § 8-557; 1977, c. 617.



§ 8.01-570. Judgment, etc., of court when claim of plaintiff established

If the claim of the plaintiff be established, judgment shall be rendered for him, and the court shall dispose of the specific property levied on, as may be right, and order the sale of any other effects or real estate which shall not have been previously released or sold under this chapter, and direct the proceeds of sale, and whatever else is subject to the attachment, including what is embraced by such forthcoming bond, to be applied in satisfaction of the judgment.

Code 1950, § 8-558; 1977, c. 617.



§ 8.01-571. When defendant not served fails to appear plaintiff required to give bond

If the principal defendant has not appeared or been served with a copy of the attachment ten days before the judgment therein mentioned, the plaintiff shall not have the benefit of § 8.01-570 unless and until he shall have given bond with sufficient surety in such penalty as the court shall approve, with condition to perform such future order as may be made upon the appearance of such defendant and his making defense. If the plaintiff fail to give such bond in a reasonable time, the court shall dispose of the estate attached, or the proceeds thereof, as to it shall seem just.

Code 1950, § 8-542; 1977, c. 617.



§ 8.01-572. Sale of real estate attached

No real estate shall be sold until all other property and money subject to the attachment have been exhausted, and then only so much thereof as is necessary to pay the judgment. Upon a sale of real estate, under an attachment the court shall have the same powers and jurisdiction, and like proceedings thereon may be had, as if it were a sale of real estate by a court of equity exercising general equity powers.

Code 1950, § 8-559; 1977, c. 617.



§ 8.01-573. How and when claims of other persons to property tried

Any person may file his petition at any time before the property attached as the estate of a defendant is sold or the proceeds of sale paid to the plaintiff under the judgment, disputing the validity of the plaintiff's attachment thereon, or stating a claim thereto, or an interest in or lien on the same, under any other attachment or otherwise, and its nature, and upon giving security for cost, the court, without any other pleading, shall inquire into such claim, or, if either party demand it, impanel a jury for that purpose. If it be found that the petitioner has title to, or a lien on, or any interest in, such property, or its proceeds, the court shall make such order as may be necessary to protect his rights. The costs of such inquiry shall be paid by either party, at the discretion of the court.

Code 1950, § 8-560; 1977, c. 617.



§ 8.01-574. Attachments in connection with pending suits or actions

If an attachment be desired in connection with a pending suit or action, a petition for an attachment may be filed in the same court in which such suit or action is pending, and the procedure thereon shall be the same as if no suit or action were pending; but the attachment may be heard along with any suit in equity relating to the same subject so far as may be necessary for the convenient administration of justice. The suing out of an attachment in connection with a pending suit or action shall not be deemed the prosecution of a second action for the same cause.

Code 1950, § 8-561; 1977, c. 617.



§ 8.01-575. Rehearing permitted when judgment rendered on publication

If a defendant, against whom, on publication, judgment is rendered under any attachment, or his personal representative, shall return to or appear openly in this Commonwealth, he may, within one year after a copy of such judgment shall be served on him at the instance of the plaintiff, or within two years from the date of the judgment, if he be not so served, petition to have the proceedings reheard. On giving security for costs he shall be admitted to make defense against such judgment, as if he had appeared in the case before the same was rendered, except that the title of any bona fide purchaser to any property, real or personal, sold under such attachment, shall not be brought in question or impeached. But this section shall not apply to any case in which the petitioner, or his decedent, was served with a copy of the attachment more than ten days before the date of the judgment, or to any case in which he appeared and made defense.

Code 1950, § 8-562; 1977, c. 617.



§ 8.01-576. Order of court on rehearing or new trial; restitution to defendant

On any rehearing or new trial had under § 8.01-575, the court may order the plaintiff in the original attachment to restore any money paid to him under such judgment to such defendant if living, or if dead to the heir or personal representative of such defendant, as the same may be, the proceeds of real or personal estate, and enter a judgment therefor against him; or it may confirm the former judgment. In either case it shall adjudge the costs of the prevailing party.

Code 1950, § 8-563; 1977, c. 617.



§ 8.01-576.1. Election by parties; order of court

In any civil action pending before a circuit court, the parties may, by agreement in writing submitted to the court at any time prior to trial, elect to have a summary jury trial of the issues in the case in accordance with this chapter. However, where the court determines that the election is made for the purpose of delaying a trial on the merits, a summary jury trial shall not be had.

1988, c. 759.



§ 8.01-576.2. Summary jury trial; selection of jury; fees

Upon election of the parties, the court shall schedule a summary jury trial to be held as soon as convenient. Notice shall be given to the parties by means adequate to ensure their presence at the time and place of the trial. Seven jurors shall be randomly selected in accordance with the procedures specified in Chapter 11 (§ 8.01-336 et seq.). Fees shall be allowed to jurors selected for a summary jury trial as provided in § 17.1-618.

1988, c. 759.



§ 8.01-576.3. Procedures; verdict not binding unless otherwise agreed

A judge of the court having jurisdiction over the case shall preside over a summary jury trial. Counsel for the parties or, if a party is not represented by counsel, a party shall verbally present a summary of the issues in the case and the evidence on behalf of each party. Evidence for the plaintiff shall be presented first. Each party shall be given the opportunity to rebut the evidence of another party upon request. The testimony of witnesses and the submission of documentary evidence shall not be allowed except as stipulated or agreed to by the parties.

Upon conclusion of the presentations of the summary evidence, the court shall instruct the jury on the law applicable to the cause. The jury shall advise the court of its verdict upon conclusion of the deliberations.

Unless otherwise agreed by the parties in writing submitted to the court prior to a jury being impanelled pursuant to this chapter, the verdict of a summary jury shall not be binding on either party and shall not be admissible on any subsequent trial of the case. If the parties have agreed to be bound by the verdict, judgment shall be entered by the court in accordance with the verdict.

1988, c. 759.



§ 8.01-576.4. Scope and definitions

The provisions of this chapter apply only to court-referred dispute resolution services.

As used in this chapter:

"Conciliation" means a process in which a neutral facilitates settlement by clarifying issues and serving as an intermediary for negotiations in a manner which is generally more informal and less structured than mediation.

"Court" means any juvenile and domestic relations district court, general district court, circuit court, or appellate court, and includes the judges and any intake specialist to whom the judge has delegated specific authority under this chapter.

"Dispute resolution proceeding" means any structured process in which a neutral assists disputants in reaching a voluntary settlement by means of dispute resolution techniques such as mediation, conciliation, early neutral evaluation, nonjudicial settlement conferences or any other proceeding leading to a voluntary settlement conducted consistent with the requirements of this chapter. The term includes the orientation session.

"Dispute resolution program" means a program that offers dispute resolution services to the public, which is run by the Commonwealth or any private for-profit or not-for-profit organization, political subdivision, or public corporation, or a combination of these.

"Dispute resolution services" includes screening and intake of disputants, conducting dispute resolution proceedings, drafting agreements and providing information or referral services.

"Intake specialist" means an individual who is trained in analyzing and screening cases to assist in determining whether a case is appropriate for referral to a dispute resolution proceeding.

"Mediation" means a process in which a neutral facilitates communication between the parties and, without deciding the issues or imposing a solution on the parties, enables them to understand and to reach a mutually agreeable resolution to their dispute.

"Neutral" means an individual who is trained or experienced in conducting dispute resolution proceedings and in providing dispute resolution services.

"Orientation session" means a preliminary meeting during which the dispute resolution proceeding is explained to the parties and the parties and the neutral assess the case and decide whether to continue with a dispute resolution proceeding or adjudication.

1993, c. 905; 2002, c. 718.



§ 8.01-576.5. Referral of disputes to dispute resolution proceedings

While protecting the right to trial by jury, a court, on its own motion or on motion of one of the parties, may refer any contested civil matter, or selected issues in a civil matter, to an orientation session in order to encourage the early resolution of disputes through the use of procedures that facilitate (i) open communication between the parties about the issues in the dispute, (ii) full exploration of the range of options to resolve the dispute, (iii) improvement in the relationship between the parties, and (iv) control by the parties over the outcome of the dispute. The neutral or intake specialist conducting the orientation session shall provide information regarding dispute resolution options available to the parties, screen for factors that would make the case inappropriate for a dispute resolution proceeding, and assist the parties in determining whether their case is suitable for a dispute resolution process such as mediation. The court shall set a date for the parties to return to court in accordance with its regular docket and procedure, irrespective of the referral to an orientation session. The parties shall notify the court, in writing, if the dispute is resolved prior to the return date.

Upon such referral, the parties shall attend one orientation session unless excused pursuant to § 8.01-576.6. Further participation in a dispute resolution proceeding shall be by consent of all parties. Attorneys for any party may participate in a dispute resolution proceeding.

1993, c. 905; 2002, c. 718.



§ 8.01-576.6. Notice and opportunity to object

When a court has determined that referral to an orientation session is appropriate, an order of referral to a neutral or to a dispute resolution program shall be entered and the parties shall be so notified as expeditiously as possible. The court shall excuse the parties from participation in an orientation session if, within fourteen days after entry of the order, a written statement signed by any party is filed with the court, stating that the dispute resolution process has been explained to the party and he objects to the referral.

1993, c. 905; 2002, c. 718.



§ 8.01-576.7. Costs

The orientation session shall be conducted at no cost to the parties. Unless otherwise provided by law, the cost of any subsequent dispute resolution proceeding shall be as agreed to by the parties and the neutral.

1993, c. 905; 2002, c. 718.



§ 8.01-576.8. Qualifications of neutrals; referral

A neutral who provides dispute resolution services other than mediation pursuant to this chapter shall provide the court with a written statement of qualifications, describing the neutral's background and relevant training and experience in the field. A dispute resolution program may satisfy the requirements of this section on behalf of its neutrals by providing the court with a written statement of the background, training, experience, and certification, as appropriate, of any neutral who participates in its program. A neutral who desires to provide mediation and receive referrals from the court shall be certified pursuant to guidelines promulgated by the Judicial Council of Virginia. The court shall maintain a list of mediators certified pursuant to guidelines promulgated by the Judicial Council and may maintain a list of neutrals and dispute resolution programs which have met the requirements of this section. The list may be divided among the areas of specialization or expertise of the neutrals.

At the conclusion of the orientation session, or no later than ten days thereafter, parties electing to continue with the dispute resolution proceeding may: (i) continue with the neutral who conducted the orientation session, (ii) select any neutral or dispute resolution program from the list maintained by the court to conduct such proceedings, or (iii) pursue any other alternative for voluntarily resolving the dispute to which the parties agree. If the parties choose to proceed with the dispute resolution proceeding but are unable to agree on a neutral or dispute resolution program during that period, the court shall refer the case to a neutral or dispute resolution program who accepts such referrals, on the list maintained by the court on the basis of a fair and equitable rotation, taking into account the subject matter of the dispute and the expertise of the neutral, as appropriate. If one or more of the parties is indigent or no agreement as to payment is reached between the parties and a neutral, the court shall set a reasonable fee for the service of any neutral who accepts such referral pursuant to this paragraph.

1993, c. 905; 2002, c. 718.



§ 8.01-576.9. Standards and duties of neutrals; confidentiality; liability

A neutral selected to conduct a dispute resolution proceeding under this chapter may encourage and assist the parties in reaching a resolution of their dispute, but may not compel or coerce the parties into entering into a settlement agreement. A neutral has an obligation to remain impartial and free from conflict of interests in each case, and to decline to participate further in a case should such partiality or conflict arise. Unless expressly authorized by the disclosing party, the neutral may not disclose to either party information relating to the subject matter of the dispute resolution proceeding provided to him in confidence by the other. In reporting on the outcome of the dispute resolution proceeding to the referring court, the neutral shall indicate whether an agreement was reached, the terms of the agreement if authorized by the parties, the fact that no agreement was reached, or the fact that the orientation session or mediation did not occur. The neutral shall not disclose information exchanged or observations regarding the conduct and demeanor of the parties and their counsel during the dispute resolution proceeding, unless the parties otherwise agree.

However, where the dispute involves the support of minor children of the parties, the parties shall disclose to each other and to the neutral the information to be used in completing the child support guidelines worksheet required by § 20-108.2. The guidelines computations and any reasons for deviation shall be incorporated in any written agreement between the parties.

With respect to liability, when mediation is provided by a mediator who is certified pursuant to guidelines promulgated by the Judicial Council of Virginia, then the mediator, mediation program for which the certified mediator is providing services, and a mediator co-mediating with a certified mediator shall be immune from civil liability for, or resulting from, any act or omission done or made while engaged in efforts to assist or conduct a mediation, unless the act or omission was made or done in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another. This language is not intended to abrogate any other immunity that may be applicable to a mediator.

1993, c. 905; 1994, c. 687; 2002, c. 718.



§ 8.01-576.10. Confidentiality of dispute resolution proceeding

All memoranda, work products and other materials contained in the case files of a neutral or dispute resolution program are confidential. Any communication made in or in connection with the dispute resolution proceeding that relates to the controversy, including screening, intake and scheduling a dispute resolution proceeding, whether made to the neutral or dispute resolution program staff or to a party, or to any other person, is confidential. However, a written settlement agreement signed by the parties shall not be confidential, unless the parties otherwise agree in writing.

Confidential materials and communications are not subject to disclosure in discovery or in any judicial or administrative proceeding except (i) where all parties to the dispute resolution proceeding agree, in writing, to waive the confidentiality, (ii) in a subsequent action between the neutral or dispute resolution program and a party to the dispute resolution proceeding for damages arising out of the dispute resolution proceeding, (iii) statements, memoranda, materials and other tangible evidence, otherwise subject to discovery, that were not prepared specifically for use in and actually used in the dispute resolution proceeding, (iv) where a threat to inflict bodily injury is made, (v) where communications are intentionally used to plan, attempt to commit, or commit a crime or conceal an ongoing crime, (vi) where an ethics complaint is made against the neutral by a party to the dispute resolution proceeding to the extent necessary for the complainant to prove misconduct and the neutral to defend against such complaint, (vii) where communications are sought or offered to prove or disprove a claim or complaint of misconduct or malpractice filed against a party's legal representative based on conduct occurring during a mediation, (viii) where communications are sought or offered to prove or disprove any of the grounds listed in § 8.01-576.12 in a proceeding to vacate a mediated agreement, or (ix) as provided by law or rule. The use of attorney work product in a dispute resolution proceeding shall not result in a waiver of the attorney work product privilege.

1993, c. 905; 1994, c. 687; 2002, c. 718; 2013, cc. 283, 383.



§ 8.01-576.11. Effect of written settlement agreement

If the parties reach a settlement and execute a written agreement disposing of the dispute, the agreement is enforceable in the same manner as any other written contract. Upon request of all parties and consistent with law and public policy, the court shall incorporate the written agreement into the terms of its final decree disposing of a case. In cases in which the dispute involves support for the minor children of the parties, an order incorporating a written agreement shall also include the child support guidelines worksheet and, if applicable, the written reasons for any deviation from the guidelines. The child support guidelines worksheet shall be attached to the order.

1993, c. 905; 1994, c. 687.



§ 8.01-576.12. Vacating orders and agreements

Upon the filing of an independent action by a party, the court shall vacate a mediated agreement reached in a dispute resolution proceeding pursuant to this chapter, or vacate an order incorporating or resulting from such agreement, where:

1. The agreement was procured by fraud or duress, or is unconscionable;

2. If property or financial matters in domestic relations cases involving divorce, property, support or the welfare of a child are in dispute, the parties failed to provide substantial full disclosure of all relevant property and financial information; or

3. There was evident partiality or misconduct by the neutral, prejudicing the rights of any party.

For purposes of this section, "misconduct" includes failure of the neutral to inform the parties in writing at the commencement of the mediation process that: (i) the neutral does not provide legal advice, (ii) any mediated agreement may affect the legal rights of the parties, (iii) each party to the mediation has the opportunity to consult with independent legal counsel at any time and is encouraged to do so, and (iv) each party to the mediation should have any draft agreement reviewed by independent counsel prior to signing the agreement.

The fact that any provisions of a mediated agreement were such that they could not or would not be granted by a court of law or equity is not, in and of itself, grounds for vacating an agreement.

A motion to vacate under this section shall be made within two years after the mediated agreement is entered into, except that, if predicated upon fraud, it shall be made within two years after these grounds are discovered or reasonably should have been discovered.

1993, c. 905; 2002, c. 718.



§ 8.01-577. Submission of controversy; agreement to arbitrate; condition precedent to action

A. Persons desiring to end any controversy, whether there is a suit pending therefor or not, may submit the same to arbitration, and agree that such submission may be entered of record in any court. Upon proof of such agreement out of court, or by consent of the parties given in court in person or by counsel, it shall be entered in the proceedings of such court. Thereupon a rule shall be made, that the parties shall submit to the award which shall be made in accordance with such agreement and the provisions of this chapter.

B. Neither party shall have the right to revoke an agreement to arbitrate except on a ground which would be good for revoking or annulling other agreements. Submission of any claim or controversy to arbitration pursuant to such agreement shall be a condition precedent to institution of suit or action thereon, and the agreement to arbitrate shall be enforceable, unless the agreement also provides that submission to arbitration shall not be a condition precedent to suit or action.

Code 1950, § 8-503; 1968, c. 244; 1977, c. 617; 1983, c. 485; 1986, c. 614.



§ 8.01-578. Repealed

Repealed by Acts 1986, c. 614.



§ 8.01-581. Fiduciary may submit to arbitration

Any personal representative of a decedent, fiduciary of a person under a disability, or other fiduciary may submit to arbitration any suit or matter of controversy touching the estate or property of such decedent, or person under a disability or in respect to which he is trustee. And any submission so made in good faith, and the award made thereupon, shall be binding and entered as the judgment of a court, if so required by the agreement, in the same manner as other submissions and awards. No such fiduciary shall be responsible for any loss sustained by an award adverse to the interests of the person under a disability or beneficiary under any such trust, unless it was caused by his fault or neglect.

Code 1950, § 8-507; 1977, c. 617.



§ 8.01-581.01. Validity of arbitration agreement

A written agreement to submit any existing controversy to arbitration or a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable, except upon such grounds as exist at law or in equity for the revocation of any contract. This article also applies to arbitration agreements between employers and employees or between their respective representatives unless otherwise provided in the agreement; provided, however, that nothing in this chapter shall be construed to create any right to arbitration with respect to any controversy regarding the employment or terms and conditions of employment of any officer or employee of the Commonwealth.

1986, c. 614.



§ 8.01-581.010. Vacating an award

Upon application of a party, the court shall vacate an award where:

1. The award was procured by corruption, fraud or other undue means;

2. There was evident partiality by an arbitrator appointed as a neutral, corruption in any of the arbitrators, or misconduct prejudicing the rights of any party;

3. The arbitrators exceeded their powers;

4. The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of § 8.01-581.04, in such a way as to substantially prejudice the rights of a party; or

5. There was no arbitration agreement and the issue was not adversely determined in proceedings under § 8.01-581.02 and the party did not participate in the arbitration hearing without raising the objection.

The fact that the relief was such that it could not or would not be granted by a court of law or equity is not grounds for vacating or refusing to confirm the award.

An application under this section shall be made within ninety days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety days after such grounds are known or reasonably should have been known. An application shall be made by filing a petition with the appropriate court within the prescribed time limits of this section, or by raising reasons supporting vacation in response to another party's petition to confirm the award, provided that such response is filed within the prescribed time limits of this section.

In vacating the award on grounds other than that stated in subdivision 5, the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with § 8.01-581.03. If the award is vacated on grounds set forth in subdivisions 3 and 4 the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with § 8.01-581.03. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

1986, c. 614; 1998, c. 303.



§ 8.01-581.011. Modification or correction of award

Upon application made within ninety days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

1. There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

2. The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

3. The award is imperfect in a matter of form, not affecting the merits of the controversy.

If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

1986, c. 614.



§ 8.01-581.012. Judgment or decree on award

Upon granting an order confirming, modifying or correcting an award, a judgment or decree shall be entered in conformity therewith and be docketed and enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the court.

1986, c. 614.



§ 8.01-581.013. Applications to court

An application to the court under this article shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.

1986, c. 614.



§ 8.01-581.014. Court; jurisdiction

The term "court" means a court of this Commonwealth having jurisdiction over the subject matter of the controversy.

1986, c. 614; 1995, c. 342.



§ 8.01-581.015. Venue

Except as provided in subsection B of § 8.01-262.1, an initial application shall be made to the court of the county or city in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county or city in which it was held. Otherwise, venue of the application shall be as provided in Chapter 5 (§ 8.01-257 et seq.) of this title. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.

1986, c. 614; 1991, c. 489 .



§ 8.01-581.016. Appeals

An appeal may be taken from:

1. An order denying an application to compel arbitration made under § 8.01-581.02;

2. An order granting an application to stay arbitration made under subsection B of § 8.01-581.02;

3. An order confirming or denying an award;

4. An order modifying or correcting an award;

5. An order vacating an award without directing a rehearing; or

6. A judgment or decree entered pursuant to the provisions of this article.

The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

1986, c. 614.



§ 8.01-581.02. Proceedings to compel or stay arbitration

A. On application of a party showing an agreement described in § 8.01-581.01, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration. However, if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue of the existence of an agreement and shall order arbitration only if found for the moving party.

B. On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

C. If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection A of this section, the application shall be made therein. Otherwise, subject to § 8.01-581.015, the application may be made in any court of competent jurisdiction.

D. Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section. However, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include the stay.

E. An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.

1986, c. 614.



§ 8.01-581.03. Appointment of arbitrators by court; powers of arbitrators

If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and his successor has not been duly appointed, the court on application of a party shall appoint one or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement.

The powers of the arbitrators may be exercised by a majority, unless otherwise provided by the agreement or by this article.

1986, c. 614.



§ 8.01-581.04. Hearing

Unless otherwise provided by the agreement:

1. The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than five days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

2. The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

3. The hearing shall be conducted by all the arbitrators, but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

1986, c. 614.



§ 8.01-581.05. Representation by attorney

A party has the right to be represented by an attorney at any proceeding or hearing under this article. A waiver thereof prior to the proceeding or hearing is ineffective.

1986, c. 614.



§ 8.01-581.06. Witnesses, subpoenas, depositions

The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and shall have the power to administer oaths. Subpoenas so issued shall be served, and upon application to the court by a party or the arbitrators, enforced, in the manner provided by law for the service and enforcement of subpoenas in a civil action. All provisions of law compelling a person under subpoena to testify are applicable.

On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken of a witness who cannot be subpoenaed or is unable to attend the hearing, in the manner and upon the terms designated by the arbitrators.

Fees for attendance as a witness shall be the same as for a witness in the circuit court.

1986, c. 614.



§ 8.01-581.07. Award; fees and expenses to be fixed

The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him. Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees incurred in the conduct of the arbitration, and all other expenses, not including counsel fees, shall be paid as provided in the award.

1986, c. 614.



§ 8.01-581.08. Change of award by arbitrators

On application of a party or, if an application to the court is pending under §§ 8.01-581.09, 8.01-581.010 or § 8.01-581.011, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in subdivisions 1 and 3 of § 8.01-581.011, or for the purpose of clarifying the award. The application shall be made within twenty days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating that he must serve his objections thereto, if any, within ten days from the notice. The award as modified or corrected is subject to the provisions of §§ 8.01-581.09, 8.01-581.010 or § 8.01-581.011.

1986, c. 614.



§ 8.01-581.09. Confirmation of an award

Upon application of a party any time after an award is made, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in §§ 8.01-581.010 and 8.01-581.011.

1986, c. 614; 1998, c. 303.



§ 8.01-581.1. Definitions

As used in this chapter:

"Health care" means any act, professional services in nursing homes, or treatment performed or furnished, or which should have been performed or furnished, by any health care provider for, to, or on behalf of a patient during the patient's medical diagnosis, care, treatment or confinement.

"Health care provider" means (i) a person, corporation, facility or institution licensed by this Commonwealth to provide health care or professional services as a physician or hospital, dentist, pharmacist, registered nurse or licensed practical nurse or a person who holds a multistate privilege to practice such nursing under the Nurse Licensure Compact, nurse practitioner, optometrist, podiatrist, physician assistant, chiropractor, physical therapist, physical therapy assistant, clinical psychologist, clinical social worker, professional counselor, licensed marriage and family therapist, licensed dental hygienist, health maintenance organization, or emergency medical care attendant or technician who provides services on a fee basis; (ii) a professional corporation, all of whose shareholders or members are so licensed; (iii) a partnership, all of whose partners are so licensed; (iv) a nursing home as defined in § 54.1-3100 except those nursing institutions conducted by and for those who rely upon treatment by spiritual means alone through prayer in accordance with a recognized church or religious denomination; (v) a professional limited liability company comprised of members as described in subdivision A 2 of § 13.1-1102; (vi) a corporation, partnership, limited liability company or any other entity, except a state-operated facility, which employs or engages a licensed health care provider and which primarily renders health care services; or (vii) a director, officer, employee, independent contractor, or agent of the persons or entities referenced herein, acting within the course and scope of his employment or engagement as related to health care or professional services.

"Health maintenance organization" means any person licensed pursuant to Chapter 43 (§ 38.2-4300 et seq.) of Title 38.2 who undertakes to provide or arrange for one or more health care plans.

"Hospital" means a public or private institution licensed pursuant to Chapter 5 (§ 32.1-123 et seq.) of Title 32.1 or Article 2 (§ 37.2-403 et seq.) of Chapter 4 of Title 37.2.

"Impartial attorney" means an attorney who has not represented (i) the claimant, his family, his partners, co-proprietors or his other business interests; or (ii) the health care provider, his family, his partners, co-proprietors or his other business interests.

"Impartial health care provider" means a health care provider who (i) has not examined, treated or been consulted regarding the claimant or his family; (ii) does not anticipate examining, treating, or being consulted regarding the claimant or his family; or (iii) has not been an employee, partner or co-proprietor of the health care provider against whom the claim is asserted.

"Malpractice" means any tort action or breach of contract action for personal injuries or wrongful death, based on health care or professional services rendered, or which should have been rendered, by a health care provider, to a patient.

"Patient" means any natural person who receives or should have received health care from a licensed health care provider except those persons who are given health care in an emergency situation which exempts the health care provider from liability for his emergency services in accordance with § 8.01-225 or 44-146.23.

"Physician" means a person licensed to practice medicine or osteopathy in this Commonwealth pursuant to Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1.

"Professional services in nursing homes" means services provided in a nursing home, as that term is defined in clause (iv) of the definition of health care provider in this section, by a health care provider related to health care, staffing to provide patient care, psycho-social services, personal hygiene, hydration, nutrition, fall assessments or interventions, patient monitoring, prevention and treatment of medical conditions, diagnosis or therapy.

Code 1950, § 8-911; 1976, c. 611; 1977, c. 617; 1981, c. 305; 1986, cc. 227, 511; 1989, cc. 146, 730; 1991, cc. 455, 464; 1993, c. 268; 1994, cc. 114, 616, 651; 2001, c. 98; 2003, cc. 487, 492; 2005, cc. 482, 649, 692; 2006, c. 638; 2008, cc. 121, 157, 169, 205; 2014, c. 89; 2015, cc. 295, 306.



§ 8.01-581.2. Request for review by medical malpractice review panel; rescission of request; determination on request

A. At any time within thirty days from the filing of the responsive pleading in any action brought for malpractice against a health care provider, the plaintiff or defendant may request a review by a medical malpractice review panel established as provided in § 8.01-581.3. The request shall be forwarded by the party making the request to the Clerk of the Supreme Court of Virginia with a copy of the Motion for Judgment and a copy of all responsive pleadings. A copy of the request shall be filed with the clerk of the circuit court, and a copy shall be sent to all counsel of record. The request shall include the name of the judge to whom the case is assigned, if any. Upon receipt of such request, the Supreme Court shall select the panel members as provided in § 8.01-581.3:1 and shall designate a panel within sixty days after receipt of the request. If a panel is requested, proceedings on the action based on the alleged malpractice shall be stayed during the period of review by the medical review panel, except that the judge may rule on any motions, demurrers, or pleas that can be disposed of as a matter of law, set the trial date after the panel has been designated and, prior to the designation of the panel, shall rule on any motions to transfer venue.

B. After the selection of the members of the review panel, the requesting party may rescind a request for review by the panel only with the consent of all parties or with leave of the judge presiding over the panel.

C. Any health care provider named as a defendant shall have the right to request a panel and, in that event, shall give notice of its request to the other health care providers named in the motion for judgment as well as to the plaintiff and his counsel of record. When a request for a medical review panel is made by any party, a single panel shall be designated and all health care providers against whom a claim is asserted shall be subject to the jurisdiction of such panel. The provisions of this subsection shall not prohibit the addition of parties pursuant to § 8.01-581.2:1.

Code 1950, § 8-912; 1976, c. 611; 1977, c. 617; 1982, c. 151; 1984, cc. 443, 777; 1986, c. 227; 1989, c. 561; 1993, c. 928; 1994, c. 38; 1995, c. 367; 2000, c. 213; 2001, c. 252.



§ 8.01-581.2:1. Additional parties

The judge of the circuit court hearing the case may grant leave to amend the request for a review panel to add additional parties or causes of action in furtherance of the ends of justice except where (i) the request for leave to amend is made less than ten days before the date set for the review panel to convene or for the hearing or (ii) the judge finds that the request for leave to amend is without merit. If leave to amend is granted, the judge may, upon motion of either party, stay the review panel proceedings or continue the trial, extend the time for completion of discovery, filing of pleadings and other procedural limitations periods, or enter such other orders as are appropriate to avoid prejudice to the parties and to avoid unnecessary delay and duplication in the proceedings.

The statute of limitations as to any party added shall be tolled from the date of the request until completion of the panel proceedings. Leave to add additional parties to the review panel proceeding shall not be granted if the judge finds that the applicable statute of limitations has expired with respect to the new or additional parties or causes of action.

1986, c. 227; 1993, c. 928 .



§ 8.01-581.3. Composition, selection, etc., of panel

The medical review panel shall consist of (i) two impartial attorneys and two impartial health care providers, licensed and actively practicing their professions in the Commonwealth and (ii) the judge of a circuit court in which the action was filed, who shall preside over the panel. The judge shall have no vote and need not attend or participate in the deliberations. The medical review panel shall be selected by the Supreme Court from a list of health care providers submitted by the Board of Medicine and a list of attorneys submitted by the Virginia State Bar. In the selection of the health care provider members, the Court shall give due regard to the nature of the claim and the nature of the practice of the health care provider.

Code 1950, § 8-913; 1976, c. 611; 1977, cc. 202, 617; 1983, c. 208; 1984, c. 777; 1986, c. 227; 1993, c. 928; 1994, c. 384.



§ 8.01-581.3:1. Completion of discovery; hearing date; notification to parties and panel members; oath of panel members

At the time that the panel is designated, the Supreme Court shall advise the clerk of the circuit court in which the matter was filed of the names of the panel members.

Except for good cause shown, the date for completion of discovery shall not be set beyond 120 days from the date on which the panel was requested. Within the period set for the taking of discovery and upon consultation with the panel members, the judge shall notify the parties of the date set for a hearing by the review panel, if any, or the date on which the panel will convene. Such date shall not be set sooner than ten days after the date for completion of discovery. Upon completion of discovery, the clerk of the circuit court shall notify the parties of the name, address and professional practice of each panel member and shall also notify the panel members, in writing, of their appointment.

The written notification to the panel members shall include the definitions of "impartial attorney" and "impartial health care provider" as contained in § 8.01-581.1 and a copy of the oath to which the panel members will be required to subscribe when the panel convenes. The oath shall be as follows:

"I do solemnly swear (or affirm) that I have no past or present relationship with the parties nor am I aware of anything that would prevent me from being impartial in my deliberations. I further swear (or affirm) that I will render an opinion faithfully and fairly on the basis of the evidence presented, applying any professional expertise I may have, giving due regard to the nature of the claim and the nature of the practice of the health care provider." A panel member who, for any reason, could not take the oath of impartiality shall promptly notify the judge presiding over the panel, in writing, of such inability. The judge shall notify the Supreme Court, which shall then select and notify another panel member in place of and practicing the same profession as the disqualified member.

1986, c. 227; 1993, c. 928 .



§ 8.01-581.4. Submission of evidence to panel; depositions and discovery; duties of chairman; access to material

The evidence to be considered by the medical review panel shall be promptly submitted by the respective parties, upon appointment of the panel, to each member of the panel in written form. Either party, upon request, shall be granted a hearing before the panel. The evidence may consist of medical charts, X-rays, laboratory tests, excerpts of treatises, and depositions of witnesses, including parties, and, when a hearing is held, oral testimony before the panel. The parties shall submit to the panel members only those portions of deposition transcripts, medical records, treatises and other documents which are relevant to the claim. However, upon request of the judge, a party shall produce all or part of any such document submitted. At the discretion of the judge, additional depositions of parties and witnesses may be taken, or other additional discovery may be had, at any time prior to hearing by any party. The judge shall rule on the admissibility of all or any part of a deposition offered as evidence at the hearing. Either party may have discovery pursuant to procedures set out in Part Four of the Rules of the Supreme Court of Virginia prior to appointment of the panel or thereafter in the discretion of the judge.

Process shall be returnable to the office of the clerk where the action was filed and shall issue under the style of the case as filed. Process for discovery shall issue upon application to the clerk. Any such discovery and any depositions taken for purposes of discovery or otherwise, under this section, may be used in the action filed for any purpose otherwise proper under Part Four of the Rules of Court. The judge of the panel shall advise the panel relative to any legal question involved in the review proceeding and shall prepare the opinion of the panel as provided in § 8.01-581.7. All parties shall have full access to any material submitted to the panel.

Code 1950, § 8-914; 1976, c. 611; 1977, c. 617; 1979, c. 261; 1984, c. 777; 1986, c. 227; 1993, c. 928 .



§ 8.01-581.4:1. Assembly of record

Upon conclusion of deliberations and rendering of an opinion by the panel, all documentary evidence submitted to the panel, a transcript of the ore tenus hearing, if any, and a copy of the written opinion of the panel shall be filed in the office of the clerk. The record shall be maintained until the action is completed in the circuit court. Upon completion of the action, the clerk of the trial court shall include a copy of the panel record along with the record of the case.

1986, c. 227; 1993, c. 928 .



§ 8.01-581.4:2. Removal of record for inspection and copying; notice

Any party may, upon notice to all other parties or their counsel, remove any book, record or document which has been filed with the clerk or has become a part of the permanent record filed with the Executive Secretary for purposes of inspection and copying. The party removing the documents shall give an appropriate receipt to the clerk or Executive Secretary and shall be responsible for the return of the materials within ten days.

1986, c. 227.



§ 8.01-581.5. When hearing to be held; notice to parties

The plaintiff or defendant may request the medical review panel to hold a hearing on any claim referred to the medical review panel, in which case the medical review panel shall conduct a hearing thereon in accordance with § 8.01-581.6 after notice to the parties by means adequate to ensure their presence at the time and place of the hearing.

Code 1950, § 8-915; 1976, c. 611; 1977, c. 617; 1979, c. 261; 1984, c. 777; 1993, c. 928 .



§ 8.01-581.6. Conduct of proceedings

In the conduct of its proceedings:

1. The testimony of the witnesses shall be given under oath. Members of the medical review panel, once sworn, shall have the power to administer oaths.

2. In the event a hearing is held, the parties are entitled to be heard, to present relevant evidence, and to cross-examine witnesses to the extent necessary to enable the panel to render an opinion as specified in § 8.01-581.7. The rules of evidence need not be observed. The medical review panel may proceed with the hearing and shall render an opinion upon the evidence produced, notwithstanding the failure of a party duly notified to appear.

3. The medical review panel may issue or cause to be issued, on its own motion or on application of any party, subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence. Subpoenas so issued shall be served and, upon application by a party or the panel to a court of proper venue having jurisdiction over a motion for judgment based on such claim, enforced in the manner provided for the service and enforcement of subpoenas in a civil action. All provisions of law compelling a person under subpoena to testify are applicable.

4. [Repealed.]

5. The hearing shall be conducted by all members of the medical review panel unless the parties otherwise agree. A majority of the members present may determine any question and may render an opinion.

6. The medical review panel members may apply their expertise in evaluating the evidence giving due regard to the nature of the claim and the nature of the practice of the health care provider, whether expert medical opinions are presented by the parties or not.

Code 1950, § 8-916; 1976, c. 611; 1977, c. 617; 1979, c. 261; 1984, c. 777; 1986, c. 227.



§ 8.01-581.7. Opinion of panel

A. Within thirty days, after receiving all the evidence, the panel shall have the duty, after joint deliberation, to render one or more of the following opinions:

1. The evidence does not support a conclusion that the health care provider failed to comply with the appropriate standard of care;

2. The evidence supports a conclusion that the health care provider failed to comply with the appropriate standard of care and that such failure is a proximate cause in the alleged damages;

3. The evidence supports a conclusion that the health care provider failed to comply with the appropriate standard of care and that such failure is not a proximate cause in the alleged damages; or

4. The evidence indicates that there is a material issue of fact, not requiring an expert opinion, bearing on liability for consideration by a court or jury.

B. If the review panel's finding is that set forth in subdivision 2 of subsection A of this section, the panel may determine whether the plaintiff suffered any disability or impairment and the degree and extent thereof.

C. The opinion shall be in writing and shall be signed by all panelists who agree therewith. Any member of the panel may note his dissent. All such opinions shall be filed with the clerk of the court in which the action is pending and mailed to the plaintiff and the defendant within five days of the date of their rendering. However, this subsection shall not be construed to preclude the panel from announcing the opinion in the presence of the parties or their counsel, provided a signed written opinion is subsequently mailed as provided in this subsection.

Code 1950, § 8-917; 1976, c. 611; 1977, c. 617; 1986, c. 227; 1993, c. 928 .



§ 8.01-581.7:1. Limitation on panel opinion

Unless the parties otherwise agree, any opinion of the panel shall be rendered no later than six months from the designation of the panel unless the judge shall extend the period one time, not to exceed ninety days, upon a showing of extraordinary circumstances. If the opinion of the panel is not rendered within the time provided, any panel opinion rendered subsequently shall be inadmissible as evidence unless the failure of the panel to render a decision within the time provided was caused by delay on the plaintiff's part.

1981, c. 327; 1993, c. 928 .



§ 8.01-581.8. Admissibility of opinion as evidence; appearance of panel members as witnesses; immunity from civil liability

An opinion of the medical review panel shall be admissible as evidence in the action brought by the plaintiff, but shall not be conclusive. Either party shall have the right to call, at his cost, any member of the panel, except the judge, as a witness. If called, each witness shall be required to appear and testify. The panelist shall have absolute immunity from civil liability for all communications, findings, opinions and conclusions made in the course and scope of duties prescribed by this chapter.

Code 1950, § 8-918; 1976, c. 611; 1977, c. 617; 1978, c. 406; 1993, c. 928 .



§ 8.01-581.9. Repealed

Repealed by Acts 1993, c. 928 .



§ 8.01-581.10. Per diem and expenses of panel

Each member of the medical review panel shall be reimbursed for his actual and necessary expenses and shall be paid at a rate of fifty dollars per diem for work performed as a member of the panel exclusive of time involved if called as a witness to testify in court. Per diem and expenses of the panel shall be borne by the parties in such proportions as may be determined by the chairman in his discretion.

Code 1950, § 8-920; 1976, c. 611; 1977, c. 617; 1984, c. 777.



§ 8.01-581.11. Rules and regulations

The Chief Justice of the Supreme Court of Virginia shall promulgate all necessary rules and regulations to carry out the provisions of this chapter.

Code 1950, § 8-921; 1976, c. 611; 1977, c. 617.



§ 8.01-581.11:1. Objections not waived by participation

Participation in any medical malpractice review panel proceeding pursuant to this article shall not constitute a waiver by a party to the proceedings of any objections to the review panel procedure.

1986, c. 227.



§ 8.01-581.12. Arbitration of medical malpractice claims

A. Persons desiring to enter into an agreement to arbitrate medical malpractice claims which have then arisen or may thereafter arise may submit such matters to arbitration under the provisions of Chapter 21 (§ 8.01-577 et seq.) of this title and an agreement to submit such matters shall be binding upon the parties if the patient or claimant or his guardian, conservator, committee or personal representative is allowed by the terms of the agreement to withdraw therefrom, and to decline to submit any matter then or thereafter in controversy, within a period of at least sixty days after the termination of health care or, if the patient is under disability by reason of age and at the time of termination without a guardian who could take such action for him, or if he is incapacitated and without a guardian or conservator who could take such action for him, or if such termination is by death or if death occurs within sixty days after termination, then within a period of at least sixty days after the appointment and qualification of the guardian, conservator or committee or personal representative.

B. Proof of agreement to arbitrate and submission of a medical malpractice claim pursuant thereto shall be in accordance with Chapter 21 of this title, and a medical malpractice panel appointed under this article may be designated to arbitrate the matter, either by the arbitration agreement or by the parties to the agreement.

C. An insurer of a health care provider shall be bound by the award of an arbitration panel or arbitrators acting pursuant to a good faith submission hereunder to the extent to which it would have been obligated by a judgment entered in an action at law with respect to the matter submitted; provided, that such insurer has agreed prior to the submission to be bound by the award of such arbitration panel or arbitrators.

Code 1950, § 8-922; 1976, c. 611; 1977, c. 617; 1997, c. 801.



§ 8.01-581.12:1. Repealed

Repealed by Acts 1979, c. 325.



§ 8.01-581.12:2. Article not applicable to actions arising prior to July 1, 1976

(a) The provisions of this article shall not apply to any cause of action which arose prior to July 1, 1976, and as to which the statute of limitations had not run prior to that date, regardless of the date any suit brought thereon is filed. Notwithstanding the foregoing, in actions which accrued prior to July 1, 1976, if a claimant has filed notice under § 8.01-581.2 of this article, his cause of action and any defense thereto shall be governed by this article.

(b) The term "has filed," as used in this section, is deemed to include the filing of notice under § 8.01-581.2 (or under repealed § 8-912) of this article where such filing occurred prior to the expiration of any applicable statute of limitation when the cause of action arose prior to July 1, 1976. This subsection (b) shall be applied retroactively to such causes of action.

Code 1950, § 8-924; 1977, c. 422; 1978, c. 262.



§ 8.01-581.13. Civil immunity for certain health professionals and health profession students serving as members of certain entities

A. For the purposes of this subsection, "health professional" means any clinical psychologist, applied psychologist, school psychologist, dentist, certified emergency medical services provider, licensed professional counselor, licensed substance abuse treatment practitioner, certified substance abuse counselor, certified substance abuse counseling assistant, licensed marriage and family therapist, nurse, optometrist, pharmacist, physician, chiropractor, podiatrist, or veterinarian who is actively engaged in the practice of his profession or any member of the Health Practitioners' Monitoring Program Committee pursuant to Chapter 25.1 (§ 54.1-2515 et seq.) of Title 54.1.

Unless such act, decision, or omission resulted from such health professional's bad faith or malicious intent, any health professional, as defined in this subsection, shall be immune from civil liability for any act, decision or omission resulting from his duties as a member or agent of any entity which functions primarily (i) to investigate any complaint that a physical or mental impairment, including alcoholism or drug addiction, has impaired the ability of any such health professional to practice his profession and (ii) to encourage, recommend and arrange for a course of treatment or intervention, if deemed appropriate, or (iii) to review or monitor the duration of patient stays in health facilities, delivery of professional services, or the quality of care delivered in the statewide emergency medical services system for the purpose of promoting the most efficient use of available health facilities and services, the adequacy and quality of professional services, or the reasonableness or appropriateness of charges made by or on behalf of such health professionals. Such entity shall have been established pursuant to a federal or state law, or by one or more public or licensed private hospitals, or a relevant health professional society, academy or association affiliated with the American Medical Association, the American Dental Association, the American Pharmaceutical Association, the American Psychological Association, the American Podiatric Medical Association, the American Society of Hospitals and Pharmacies, the American Veterinary Medical Association, the American Association for Counseling and Development, the American Optometric Association, International Chiropractic Association, the American Chiropractic Association, the NAADAC: the Association for Addiction Professionals, the American Association for Marriage and Family Therapy or a governmental agency.

B. For the purposes of this subsection, "health profession student" means a student in good standing who is enrolled in an accredited school, program, or curriculum in clinical psychology, counseling, dentistry, medicine, nursing, pharmacy, chiropractic, marriage and family therapy, substance abuse treatment, or veterinary medicine and has received training relating to substance abuse.

Unless such act, decision, or omission resulted from such health profession student's bad faith or malicious intent, any health profession student, as defined in this subsection, shall be immune from civil liability for any act, decision, or omission resulting from his duties as a member of an entity established by the institution of higher education in which he is enrolled or a professional student's organization affiliated with such institution which functions primarily (i) to investigate any complaint of a physical or mental impairment, including alcoholism or drug addiction, of any health profession student and (ii) to encourage, recommend, and arrange for a course of treatment, if deemed appropriate.

C. The immunity provided hereunder shall not extend to any person with respect to actions, decisions or omissions, liability for which is limited under the provisions of the federal Social Security Act or amendments thereto.

Code 1950, § 8-654.6; 1975, c. 418; 1977, c. 617; 1983, c. 567; 1984, c. 494; 1987, c. 713; 1989, c. 729; 1992, c. 590; 1993, c. 702; 1995, c. 636; 1996, cc. 937, 980; 1997, cc. 439, 901; 2001, c. 460; 2006, cc. 412, 638; 2009, c. 472; 2015, cc. 502, 503.



§ 8.01-581.14. Repealed

Repealed by Acts 2003, c. 397.



§ 8.01-581.15. Limitation on recovery in certain medical malpractice actions

In any verdict returned against a health care provider in an action for malpractice where the act or acts of malpractice occurred on or after August 1, 1999, which is tried by a jury or in any judgment entered against a health care provider in such an action which is tried without a jury, the total amount recoverable for any injury to, or death of, a patient shall not exceed the following, corresponding amount:

In any verdict returned against a health care provider in an action for malpractice where the act or acts of malpractice occurred on or after July 1, 2031, which is tried by a jury or in any judgment entered against a health care provider in such an action which is tried without a jury, the total amount recoverable for any injury to, or death of, a patient shall not exceed $3 million. Each annual increase shall apply to the act or acts of malpractice occurring on or after the effective date of the increase.

Where the act or acts of malpractice occurred prior to August 1, 1999, the total amount recoverable for any injury to, or death of, a patient shall not exceed the limitation on recovery set forth in this statute as it was in effect when the act or acts of malpractice occurred.

In interpreting this section, the definitions found in § 8.01-581.1 shall be applicable.

Code 1950, §§ 8-654.8; 1976, c. 611; 1977, c. 617; 1983, c. 496; 1999, c. 711; 2001, c. 211; 2011, cc. 758, 759.



§ 8.01-581.16. Civil immunity for members of or consultants to certain boards or committees

Every member of, or health care professional consultant to, any committee, board, group, commission or other entity shall be immune from civil liability for any act, decision, omission, or utterance done or made in performance of his duties while serving as a member of or consultant to such committee, board, group, commission or other entity, which functions primarily to review, evaluate, or make recommendations on (i) the duration of patient stays in health care facilities, (ii) the professional services furnished with respect to the medical, dental, psychological, podiatric, chiropractic, veterinary or optometric necessity for such services, (iii) the purpose of promoting the most efficient use or monitoring the quality of care of available health care facilities and services, or of emergency medical services agencies and services, (iv) the adequacy or quality of professional services, (v) the competency and qualifications for professional staff privileges, (vi) the reasonableness or appropriateness of charges made by or on behalf of health care facilities or (vii) patient safety, including entering into contracts with patient safety organizations, provided that such committee, board, group, commission or other entity has been established pursuant to federal or state law or regulation, the requirements of a national accrediting organization granted authority by the Centers for Medicare and Medicaid Services to assure compliance with Medicare conditions of participation pursuant to § 1865 of Title XVIII of the Social Security Act (42 U.S.C. § 1395bb), or guidelines approved or adopted by a statewide or local association representing health care providers licensed in the Commonwealth pursuant to clause (iii)(f) of subsection B of § 8.01-581.17, or established and duly constituted by one or more public or licensed private hospitals, health systems, community services boards, or behavioral health authorities, or with a governmental agency and provided further that such act, decision, omission, or utterance is not done or made in bad faith or with malicious intent.

Code 1950, § 8-654.9; 1976, c. 611; 1977, c. 617; 1981, c. 174; 1987, c. 713; 1989, c. 729; 1993, c. 702; 2001, c. 381; 2002, c. 675; 2006, c. 412; 2014, cc. 17, 320, 363.



§ 8.01-581.17. Privileged communications of certain committees and entities

A. For the purposes of this section:

"Centralized credentialing service" means (i) gathering information relating to applications for professional staff privileges at any public or licensed private hospital or for participation as a provider in any health maintenance organization, preferred provider organization or any similar organization and (ii) providing such information to those hospitals and organizations that utilize the service.

"Patient safety data" means reports made to patient safety organizations together with all health care data, interviews, memoranda, analyses, root cause analyses, products of quality assurance or quality improvement processes, corrective action plans or information collected or created by a health care provider as a result of an occurrence related to the provision of health care services.

"Patient safety organization" means any organization, group, or other entity that collects and analyzes patient safety data for the purpose of improving patient safety and health care outcomes and that is independent and not under the control of the entity that reports patient safety data.

B. The proceedings, minutes, records, and reports of any (i) medical staff committee, utilization review committee, or other committee, board, group, commission or other entity as specified in § 8.01-581.16; (ii) nonprofit entity that provides a centralized credentialing service; or (iii) quality assurance, quality of care, or peer review committee established pursuant to guidelines approved or adopted by (a) a national or state physician peer review entity, (b) a national or state physician accreditation entity, (c) a national professional association of health care providers or Virginia chapter of a national professional association of health care providers, (d) a licensee of a managed care health insurance plan (MCHIP) as defined in § 38.2-5800, (e) the Office of Emergency Medical Services or any regional emergency medical services council, or (f) a statewide or local association representing health care providers licensed in the Commonwealth, together with all communications, both oral and written, originating in or provided to such committees or entities, are privileged communications which may not be disclosed or obtained by legal discovery proceedings unless a circuit court, after a hearing and for good cause arising from extraordinary circumstances being shown, orders the disclosure of such proceedings, minutes, records, reports, or communications. Additionally, for the purposes of this section, accreditation and peer review records of the American College of Radiology and the Medical Society of Virginia are considered privileged communications. Oral communications regarding a specific medical incident involving patient care, made to a quality assurance, quality of care, or peer review committee established pursuant to clause (iii), shall be privileged only to the extent made more than 24 hours after the occurrence of the medical incident. Nothing in this section shall be construed as providing any privilege to any health care provider, emergency medical services agency, community services board, or behavioral health authority with respect to any factual information regarding specific patient health care or treatment, including patient health care incidents, whether oral, electronic, or written. However, the analysis, findings, conclusions, recommendations, and the deliberative process of any medical staff committee, utilization review committee, or other committee, board, group, commission, or other entity specified in § 8.01-581.16, as well as the proceedings, minutes, records, and reports, including the opinions and reports of experts, of such entities shall be privileged in their entirety under this section. Information known by a witness with knowledge of the facts or treating health care provider is not privileged or protected from discovery merely because it is provided to a committee, board, group, commission, or other entity specified in § 8.01-581.16, and may be discovered by deposition or otherwise in the course of discovery. A person involved in the work of the entities referenced in this subsection shall not be made a witness with knowledge of the facts by virtue of his involvement in the quality assurance, peer review, or credentialing process.

C. Nothing in this section shall be construed as providing any privilege to health care provider, emergency medical services agency, community services board, or behavioral health authority medical records kept with respect to a patient, whose treatment is at issue, in the ordinary course of business of operating a hospital, emergency medical services agency, community services board, or behavioral health authority nor to any facts or information contained in medical records, nor shall this section preclude or affect discovery of or production of evidence relating to hospitalization or treatment of such patient in the ordinary course of the patient's hospitalization or treatment. However, the proceedings, minutes, records, reports, analysis, findings, conclusions, recommendations, and the deliberative process, including opinions and reports of experts, of any medical staff committee, utilization review committee, or other committee, board, group, commission, or other entity specified in § 8.01-581.16 shall not constitute medical records, are privileged in their entirety, and are not discoverable.

D. Notwithstanding any other provision of this section, reports or patient safety data in possession of a patient safety organization, together with the identity of the reporter and all related correspondence, documentation, analysis, results or recommendations, shall be privileged and confidential and shall not be subject to a civil, criminal, or administrative subpoena or admitted as evidence in any civil, criminal, or administrative proceeding. Nothing in this subsection shall affect the discoverability or admissibility of facts, information or records referenced in subsection C as related to patient care from a source other than a patient safety organization.

E. Any patient safety organization shall promptly remove all patient-identifying information after receipt of a complete patient safety data report unless such organization is otherwise permitted by state or federal law to maintain such information. Patient safety organizations shall maintain the confidentiality of all patient-identifying information and shall not disseminate such information except as permitted by state or federal law.

F. Exchange of (i) patient safety data among health care providers or patient safety organizations that does not identify any patient or (ii) information privileged pursuant to subsection B between committees, boards, groups, commissions, or other entities specified in § 8.01-581.16 shall not constitute a waiver of any privilege established in this section.

G. Reports of patient safety data to patient safety organizations shall not abrogate obligations to make reports to health regulatory boards or other agencies as required by state or federal law.

H. No employer shall take retaliatory action against an employee who in good faith makes a report of patient safety data to a patient safety organization.

I. Reports produced solely for purposes of self-assessment of compliance with requirements or standards of a national accrediting organization granted authority by the Centers for Medicare and Medicaid Services to ensure compliance with Medicare conditions of participation pursuant to § 1865 of Title XVIII of the Social Security Act (42 U.S.C. § 1395bb) shall be privileged and confidential and shall not be subject to subpoena or admitted as evidence in a civil or administrative proceeding. Nothing in this subsection shall affect the discoverability or admissibility of facts, information, or records referenced in subsection C as related to patient care from a source other than such accreditation body. A health care provider's release of such reports to such accreditation body shall not constitute a waiver of any privilege provided under this section.

Code 1950, § 8-654.10; 1976, c. 611; 1977, c. 617; 1995, c. 500; 1997, c. 292; 2001, c. 381; 2002, c. 675; 2004, c. 250; 2006, cc. 412, 678; 2007, c. 530; 2010, c. 196; 2011, cc. 15, 753; 2014, c. 320.



§ 8.01-581.18. Delivery of results of laboratory tests and other examinations not authorized by physician

A. Whenever a laboratory test or other examination of the physical or mental condition of any person is conducted by or under the supervision of a person other than a physician and not at the request or with the authorization of a physician, any report of the results of such test or examination shall be provided by the person conducting such test or examination to the person who was the subject of such test or examination. Such report shall state in bold type that it is the responsibility of the person so examined or tested to arrange with his physician for consultation and interpretation of the results of such test or examination. The provisions of this subsection shall not apply to any test or examination conducted under the auspices of the State Department of Health.

B. As used in this section and § 8.01-581.18:1, "physician" means a person licensed to practice medicine, podiatry, chiropractic or osteopathy in this Commonwealth pursuant to Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1.

Code 1950, § 8-654.11; 1977, c. 527; 1993, c. 702; 2006, cc. 684, 877.



§ 8.01-581.18:1. Immunity of physicians for laboratory results and examinations

A. No physician shall be liable for the failure to review or act on the results of laboratory tests or examinations of the physical or mental condition of any patient, which tests or examinations the physician neither requested nor authorized, unless (i) the report of such results is provided directly to the physician by the patient so examined or tested with a request for consultation; (ii) the physician assumes responsibility to review or act on the results; or (iii) the physician has reason to know that in order to manage the specific mental or physical condition of the patient, review of or action on the pending results is needed. However, no physician shall be immune under this section unless the physician establishes that (a) no physician-patient relationship existed when the results were received or accessed; or (b) the physician received or accessed the results without a request for consultation and without responsibility for management of the specific mental or physical condition of the patient relating to the results or (c) the physician consulted on a specific mental or physical condition, the results were not part of that physician's management of the patient and the physician had no reason to know that he was to inform the patient of the results or refer the patient to another physician; or (d) the physician received or accessed results, the interpretation of which would exceed the physician's scope of practice and the physician had no reason to know that he was to inform the patient of the results or refer the patient to another physician.

B. As used in this section, "physician" means a person licensed to practice medicine, chiropractic, or osteopathy in the Commonwealth pursuant to Chapter 29 (§ 54.1-2900 et. seq.) of Title 54.1.

2006, c. 684.



§ 8.01-581.19. Civil immunity for physicians, psychologists, podiatrists, optometrists, veterinarians, nursing home administrators, and certified emergency medical services providers while members of certain committees

A. Any physician, chiropractor, psychologist, podiatrist, veterinarian, or optometrist licensed to practice in the Commonwealth shall be immune from civil liability for any communication, finding, opinion, or conclusion made in performance of his duties while serving as a member of any committee, board, group, commission, or other entity that is responsible for resolving questions concerning the admission of any physician, psychologist, podiatrist, veterinarian, or optometrist to, or the taking of disciplinary action against any member of, any medical society, academy, or association affiliated with the American Medical Association, the Virginia Academy of Clinical Psychologists, the American Psychological Association, the Virginia Applied Psychology Academy, the Virginia Academy of School Psychologists, the American Podiatric Medical Association, the American Veterinary Medical Association, the International Chiropractic Association, the American Chiropractic Association, the Virginia Chiropractic Association, or the American Optometric Association, provided that such communication, finding, opinion, or conclusion is not made in bad faith or with malicious intent.

B. Any nursing home administrator licensed under the laws of the Commonwealth shall be immune from civil liability for any communication, finding, opinion, decision, or conclusion made in performance of his duties while serving as a member of any committee, board, group, commission, or other entity that is responsible for resolving questions concerning the admission of any health care facility to, or the taking of disciplinary action against any member of, the Virginia Health Care Association, provided that such communication, finding, opinion, decision, or conclusion is not made in bad faith or with malicious intent.

C. Any emergency medical services provider who holds a valid certificate issued by the Commissioner of Health shall be immune from civil liability for any communication, finding, opinion, decision, or conclusion made in performance of his duties while serving as a member of any regional council, committee, board, group, commission, or other entity that is responsible for resolving questions concerning the quality of care, including triage, interfacility transfer, and other components of emergency medical services care, unless such communication, finding, opinion, decision, or conclusion is made in bad faith or with malicious intent.

1978, c. 541; 1987, c. 713; 1989, c. 729; 1993, c. 702; 1996, cc. 937, 980; 2006, c. 412; 2015, cc. 502, 503.



§ 8.01-581.19:1. Civil immunity for persons providing information to certain committees

Any person who provides information to any committee, board, group, commission, or other entity which is authorized to investigate any complaint of physical or mental impairment, that may show that any practitioner of medicine, osteopathy, optometry, chiropractic, podiatry, clinical psychology, physical therapy, veterinary medicine or any physical therapist assistant is unable to practice his profession with reasonable skill and safety, by reason of the use of alcohol, drugs, or other substances, or as a result of any mental or physical condition, shall be immune from civil liability for any act done for, or any utterance or communication made to, such entity in the course of providing such information. However, this section shall not apply if the act, utterance, or communication is done or made in bad faith or with malicious intent or if such disclosure is prohibited by federal law or regulations promulgated thereunder.

The provisions of this section shall apply only to such entities described in this section as are (i) established pursuant to a federal or state law, (ii) established and duly constituted by one or more public or licensed private hospitals, (iii) a medical or chiropractic society that is operating its health care provider impairment program in cooperation with the Board of Medicine, or another governmental agency, (iv) an optometric society or association that is operating its optometric impairment program in cooperation with the Virginia Board of Optometry, (v) a veterinary medical association that is operating its veterinarian impairment program in cooperation with the Virginia Board of Veterinary Medicine, or (vi) a clinical psychology academy that is operating its clinical psychology impairment program in cooperation with the Board of Psychology.

1986, c. 604; 1987, c. 713; 1989, c. 729; 1993, c. 702; 1996, cc. 937, 980.



§ 8.01-581.20. Standard of care in proceeding before medical malpractice review panel; expert testimony; determination of standard in action for damages

A. In any proceeding before a medical malpractice review panel or in any action against a physician, clinical psychologist, podiatrist, dentist, nurse, hospital or other health care provider to recover damages alleged to have been caused by medical malpractice where the acts or omissions so complained of are alleged to have occurred in this Commonwealth, the standard of care by which the acts or omissions are to be judged shall be that degree of skill and diligence practiced by a reasonably prudent practitioner in the field of practice or specialty in this Commonwealth and the testimony of an expert witness, otherwise qualified, as to such standard of care, shall be admitted; provided, however, that the standard of care in the locality or in similar localities in which the alleged act or omission occurred shall be applied if any party shall prove by a preponderance of the evidence that the health care services and health care facilities available in the locality and the customary practices in such locality or similar localities give rise to a standard of care which is more appropriate than a statewide standard. Any health care provider who is licensed to practice in Virginia shall be presumed to know the statewide standard of care in the specialty or field of practice in which he is qualified and certified. This presumption shall also apply to any person who, but for the lack of a Virginia license, would be defined as a health care provider under this chapter, provided that such person is licensed in some other state of the United States and meets the educational and examination requirements for licensure in Virginia. An expert witness who is familiar with the statewide standard of care shall not have his testimony excluded on the ground that he does not practice in this Commonwealth. A witness shall be qualified to testify as an expert on the standard of care if he demonstrates expert knowledge of the standards of the defendant's specialty and of what conduct conforms or fails to conform to those standards and if he has had active clinical practice in either the defendant's specialty or a related field of medicine within one year of the date of the alleged act or omission forming the basis of the action.

The provisions of this section shall apply to expert witnesses testifying on the standard of care as it relates to professional services in nursing homes.

B. In any action for damages resulting from medical malpractice, any issue as to the standard of care to be applied shall be determined by the jury, or the court trying the case without a jury.

C. In any action described in this section, each party may designate, identify or call to testify at trial no more than two expert witnesses per medical discipline on any issue presented. The court may permit a party, for good cause shown, to designate, identify, or call to testify at trial additional expert witnesses. The number of treating health care providers who may serve as expert witnesses pursuant to § 8.01-399 shall not be limited pursuant to this subsection, except for good cause shown. If the court permits a party to designate, identify, or call additional experts, the court may order that party to pay all costs incurred in the discovery of such additional experts. For good cause shown, pursuant to the Rules of Supreme Court of Virginia, the court may limit the number of expert witnesses other than those identified in this subsection whom a party may designate, identify, or call to testify at trial.

1979, c. 325; 1980, c. 164; 1989, cc. 146, 729; 1992, c. 240; 2003, c. 251; 2008, cc. 125, 169, 205; 2015, cc. 310, 361.



§ 8.01-581.20:1. Admissibility of expressions of sympathy

In any civil action brought by an alleged victim of an unanticipated outcome of health care, or in any arbitration or medical malpractice review panel proceeding related to such civil action, the portion of statements, writings, affirmations, benevolent conduct, or benevolent gestures expressing sympathy, commiseration, condolence, compassion, or a general sense of benevolence, together with apologies that are made by a health care provider or an agent of a health care provider to the patient, a relative of the patient, or a representative of the patient, shall be inadmissible as evidence of an admission of liability or as evidence of an admission against interest. A statement of fault that is part of or in addition to any of the above shall not be made inadmissible by this section.

For purposes of this section, unless the context otherwise requires:

"Health care" has the same definition as provided in § 8.01-581.1.

"Health care provider" has the same definition as provided in § 8.01-581.1.

"Relative" means a patient's spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half-brother, half-sister, or spouse's parents. In addition, "relative" includes any person who has a family-type relationship with the patient.

"Representative" means a legal guardian, attorney, person designated to make decisions on behalf of a patient under a medical power of attorney, or any person recognized in law or custom as a patient's agent.

"Unanticipated outcome" means the outcome of the delivery of health care that differs from an expected result.

2005, cc. 649, 692; 2009, c. 414.



§ 8.01-581.21. Definitions

As used in this chapter:

"Mediation" means a process in which a mediator facilitates communication between the parties and, without deciding the issues or imposing a solution on the parties, enables them to understand and to reach a mutually agreeable resolution to their dispute.

"Mediation program" means a program through which mediators or mediation is made available and includes the director, agents and employees of the program.

"Mediator" means an impartial third party selected by agreement of the parties to a controversy to assist them in mediation.

1988, cc. 623, 857; 2002, c. 718.



§ 8.01-581.22. Confidentiality; exceptions

All memoranda, work products and other materials contained in the case files of a mediator or mediation program are confidential. Any communication made in or in connection with the mediation, which relates to the controversy being mediated, including screening, intake, and scheduling a mediation, whether made to the mediator, mediation program staff, to a party, or to any other person, is confidential. However, a written mediated agreement signed by the parties shall not be confidential, unless the parties otherwise agree in writing.

Confidential materials and communications are not subject to disclosure in discovery or in any judicial or administrative proceeding except (i) where all parties to the mediation agree, in writing, to waive the confidentiality, (ii) in a subsequent action between the mediator or mediation program and a party to the mediation for damages arising out of the mediation, (iii) statements, memoranda, materials and other tangible evidence, otherwise subject to discovery, which were not prepared specifically for use in and actually used in the mediation, (iv) where a threat to inflict bodily injury is made, (v) where communications are intentionally used to plan, attempt to commit, or commit a crime or conceal an ongoing crime, (vi) where an ethics complaint is made against the mediator by a party to the mediation to the extent necessary for the complainant to prove misconduct and the mediator to defend against such complaint, (vii) where communications are sought or offered to prove or disprove a claim or complaint of misconduct or malpractice filed against a party's legal representative based on conduct occurring during a mediation, (viii) where communications are sought or offered to prove or disprove any of the grounds listed in § 8.01-581.26 in a proceeding to vacate a mediated agreement, or (ix) as provided by law or rule. The use of attorney work product in a mediation shall not result in a waiver of the attorney work product privilege.

1988, cc. 623, 857; 2002, c. 718; 2013, cc. 283, 383.



§ 8.01-581.23. Civil immunity

When a mediation is provided by a mediator who is certified pursuant to guidelines promulgated by the Judicial Council of Virginia, or who is trained and serves as a mediator through the statewide mediation program established pursuant to § 2.2-1202.1, then that mediator, mediation programs for which that mediator is providing services, and a mediator co-mediating with that mediator shall be immune from civil liability for, or resulting from, any act or omission done or made while engaged in efforts to assist or conduct a mediation, unless the act or omission was made or done in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another. This language is not intended to abrogate any other immunity that may be applicable to a mediator.

1988, cc. 623, 857; 2002, c. 718; 2012, cc. 803, 835.



§ 8.01-581.24. Standards and duties of mediators; confidentiality; liability

A mediator selected to conduct a mediation under this chapter may encourage and assist the parties in reaching a resolution of their dispute, but may not compel or coerce the parties into entering into a settlement agreement. A mediator has an obligation to remain impartial and free from conflicts of interest in each case, and to decline to participate further in a case should such partiality or conflict arise. Unless expressly authorized by the disclosing party, the mediator may not disclose to either party information relating to the subject matter of the mediation provided to him in confidence by the other. A mediator shall not disclose information exchanged or observations regarding the conduct and demeanor of the parties and their counsel during the mediation, unless the parties otherwise agree.

However, where the dispute involves the support of minor children of the parties, the parties shall disclose to each other and to the mediator the information to be used in completing the child support guidelines worksheet required by § 20-108.2. The guidelines computations and any reasons for deviation shall be incorporated in any written agreement by the parties.

2002, c. 718.



§ 8.01-581.25. Effect of written settlement agreement

If the parties reach a settlement and execute a written agreement disposing of the dispute, the agreement is enforceable in the same manner as any other written contract. If the mediation involves a case that is filed in court, upon request of all parties and consistent with law and public policy, the court shall incorporate the written agreement into the terms of its final decree disposing of a case. In cases in which the dispute involves support for the minor children of the parties, an order incorporating a written agreement shall also include the child support guidelines worksheet and, if applicable, the written reasons for any deviation from the guidelines. The child support guidelines worksheet shall be attached to the order.

2002, c. 718.



§ 8.01-581.26. Vacating orders and agreements

Upon the filing of an independent action by a party, the court shall vacate a mediated agreement reached in a mediation pursuant to this chapter, or vacate an order incorporating or resulting from such agreement, where:

1. The agreement was procured by fraud or duress, or is unconscionable;

2. If property or financial matters in domestic relations cases involving divorce, property, support or the welfare of a child are in dispute, the parties failed to provide substantial full disclosure of all relevant property and financial information; or

3. There was evident partiality or misconduct by the mediator, prejudicing the rights of any party.

For purposes of this section, "misconduct" includes failure of the mediator to inform the parties at the commencement of the mediation process that: (i) the mediator does not provide legal advice, (ii) any mediated agreement may affect the legal rights of the parties, (iii) each party to the mediation has the opportunity to consult with independent legal counsel at any time and is encouraged to do so, and (iv) each party to the mediation should have any draft agreement reviewed by independent counsel prior to signing the agreement.

2002, c. 718.



§ 8.01-582. Appointment of general receivers; their duties; audit of funds

Any circuit court may appoint a general receiver of the court, who may be the clerk of the court, and who shall hold his office at its pleasure. The general receiver's duty shall be, unless it is otherwise specially ordered, to receive, take charge of and hold all moneys paid under any judgment, order or decree of the court, and also to pay out or dispose of same as the court orders or decrees. Moneys held pursuant to this section shall be deemed public deposits as set forth in Chapter 44 (§ 2.2-4400 et seq.) of Title 2.2 and shall be invested in certificates of deposit or time deposits, and in accordance with the provisions of Chapter 45 (§ 2.2-4500 et seq.) of Title 2.2, as ordered by the court. Prior to or at the time of entry of any judgment, order or decree placing moneys under the control of the general receiver for the benefit of any specifically identified beneficiary, the general receiver shall file an affidavit with the court providing the beneficiary's name, date of birth, and social security number, as well as the proposed dates of final and periodic disbursements. Such affidavit shall be maintained under seal by the clerk unless otherwise ordered by the court, and the information therein shall be used solely for the purposes of financial management and reporting. Orders creating funds pursuant to this section shall include information necessary to make prudent investment and disbursement decisions but shall not include the personal identifying information set forth in the general receiver's affidavit.

Unless otherwise ordered by the court, the provisions of this section shall not apply to:

1. Cash or other money received in lieu of surety on any bond posted in any civil or criminal case, including but not limited to, bail bonds, appeal bonds in appeals from a district court or circuit court, bonds posted in connection with the filing of an attachment, detinue seizure or distress, suspending bonds, and performance bonds;

2. Cash or other money paid or deposited in the clerk's office prior to final disposition of the case, including but not limited to interpleaders or eminent domain; or

3. Cash or other money deposits in lieu of surety on any bond posted in the clerk's office which is not posted in connection with any civil or criminal case, including bonds posted by executors or administrators.

To this end, the general receiver is authorized to verify, receive, and give acquittances for all such moneys, as the court may direct. Any interest which accrues on the funds, minus allowable fees and bond costs, shall be credited and payable to the person or persons entitled to receive such funds.

All moneys received under this section are subject to audit by the Auditor of Public Accounts. The Auditor of Public Accounts shall prescribe mandatory record keeping and accounting standards for general receivers.

Code 1950, § 8-725; 1973, c. 354; 1977, c. 617; 1979, c. 498; 1988, c. 553; 1990, c. 414; 1991, c. 635; 1999, c. 198; 2003, c. 97.



§ 8.01-583. How securities taken and kept; power of receivers over same

The securities in which under the orders of the court such investments may be made shall be taken in the name of the general receiver and be kept by him, unless otherwise specially ordered. He shall have power to sell, transfer or collect the same, only upon order of the court; and in case of his death, resignation or removal his successor, or any person specially appointed by the court for that purpose, shall have like power.

Notwithstanding the foregoing paragraph, when a general receiver places funds in a security or investment which is insured by the Federal Deposit Insurance Corporation or other federal insurance agency, the general receiver shall to the extent practicable invest these funds so that insurance coverage is provided by the Federal Deposit Insurance Corporation or other federal insurance agency.

Code 1950, § 8-726; 1977, c. 617; 1988, c. 553; 1990, c. 3 .



§ 8.01-584. How dividends and interest collected and invested

The general receiver shall collect the dividends and interest on all the securities in which investments have been or may be made, under the orders or decrees of his court, or under the provisions of § 8.01-582, when and as often as the same may become due and payable thereon, and shall invest the same in like securities, unless the court has ordered or decreed some other investment or disposition to be made thereof; and in such case he shall invest or dispose of the same as the court shall have ordered or decreed.

Code 1950, § 8-727; 1977, c. 617.



§ 8.01-585. How accounts kept by receivers

Each such general receiver shall keep an accurate and particular account of all moneys received, invested and paid out by him, showing the respective amounts to the credit of each case in the court and designating in the items the judgments, orders or decrees of court under which the respective sums have been received, invested or paid out. No later than October 1 of each year, he shall make a report to his court showing the balance to the credit of each case in the court in which money has been received by him, the manner of each case in the court in which money has been received by him, the manner in which it is invested, the amounts received, invested or paid out during the year ending June 30 of the current year, the approximate date on which the moneys held for the beneficiaries will become payable, and the whole amount then invested and subject to the future order of the court. A copy of the annual report shall be recorded in the trust fund order book. He shall, at any time when required by the court or the Auditor of Public Accounts so to do, furnish a statement of the amount subject to the order of the court in any case pending therein and any other information required by the court or the Auditor of Public Accounts as to any money or other property under his control. He shall annually make formal settlement of his accounts before the court or before the commissioner mentioned in § 8.01-617 which settlement shall be recorded as provided in § 8.01-619.

Code 1950, § 8-728; 1977, c. 617; 1988, c. 553; 1989, c. 69 .



§ 8.01-586. Inquiry as to unknown owners of funds

When funds are held because of inability to find the person to whom payable, such receiver may be ordered by the court to make inquiry and due diligence to ascertain such person in order that payment may be made; and for this purpose, and to secure any other relevant information, he shall have power to summon witnesses and take evidence; and he shall report specifically to the court in each annual report, and at any other time when so ordered by the court, the details and results of his efforts.

Code 1950, § 8-729; 1977, c. 617; 1988, c. 553.



§ 8.01-587. Liability of general receivers

Except as otherwise ordered by the court, for good cause shown, a general receiver shall be liable for any loss of income which results from his (i) failure to invest any money held by him pursuant to §§ 8.01-582 through 8.01-586 within sixty days of his receipt of the funds or (ii) failure to pay out any money so ordered by the court within sixty days of the court order. He shall be charged with interest from the date of the court order until such investment or payment is made.

Code 1950, § 8-730; 1977, c. 617; 1988, c. 841.



§ 8.01-588. Bonds generally

A general receiver shall annually give before the court a bond with surety to be approved by it, in such penalty as the court directs, sufficient at least to cover the probable amount under his control in any one year.

This section shall apply to the clerk if the clerk is appointed such receiver, and his official bond as clerk shall not cover money or property under his control as general receiver.

Code 1950, § 8-731; 1977, c. 617; 1988, c. 841.



§ 8.01-588.1. Bonds apportioned to funds under control; annual reports

The general receiver shall obtain bond through the Department of the Treasury's Division of Risk Management. No later than October 1 of each year, he shall report to the Division the amount of moneys under his control pursuant to § 8.01-582 as of June 30 of the current year and shall report the amount he expects to come under his control for the year ending on June 30 of the following year. He shall also report any other information reasonably required by the Division concerning bond coverage of moneys under his control. The cost of the bond shall be apportioned among the funds under his control as of the billing date based on the amount of each owner's or beneficiary's moneys. This section shall not apply to any financial institution fulfilling the requirements set out in § 6.2-1003 or § 6.2-1085.

1988, c. 841; 2000, cc. 618, 632.



§ 8.01-589. Compensation and fees; when none allowed

A. A general receiver may retain from moneys received and held pursuant to § 8.01-582, compensation for his services in such amount as the court deems reasonable, but not exceeding:

1. Ten dollars at receipt of the originating court order to receive funds, deposit funds, and establish files and accounting records with respect to those funds;

2. Ten dollars when all funds held for a beneficiary or beneficiaries are disbursed;

3. Ten dollars per draft or check for periodic and final disbursements;

4. Five percent of the interest income earned;

5. Ten dollars for remitting funds to the State Treasurer and up to ten dollars per draft for remitting those funds; and

6. Fifty dollars for conducting a hearing to ascertain the identity or location of trust fund beneficiaries pursuant to § 8.01-586 as the court directs and $50 per hour for an appearance in court.

B. When direct out-of-pocket expenses are necessary to carry out an order of the court, a general receiver may receive reimbursement for such expenses as the court deems reasonable.

C. Notwithstanding the foregoing subsections, general receivers shall not deduct fees or otherwise be compensated for services with respect to those funds which should have been reported and then remitted to the State Treasurer in accordance with § 8.01-602 or 55-210.9:1.

A general receiver shall promptly report to the court the execution of the bond or bonds required in § 8.01-588 and make the reports and perform the duties required of him. No compensation shall be allowed him until he has performed the duties aforesaid.

If such receiver is the clerk of court and if compensation is allowed, it shall be fee and commission income to the office of such clerk in accordance with § 17.1-287.

Code 1950, § 8-732; 1977, c. 617; 1979, c. 498; 1988, c. 841; 2014, c. 65.



§ 8.01-590. Penalty for failure of duty

If a general receiver fail to keep the account, or to make out and return the statements required by § 8.01-585, he shall be subject to a fine of not less than $100 nor more than $1,000 to be imposed by the court at its discretion; and the condition of his official bond shall be taken to embrace the liability of himself and his sureties for any such fine.

Code 1950, § 8-733; 1977, c. 617.



§ 8.01-591. Notice required prior to appointment of receiver

Whenever the pleadings in any suit make out a proper case for the appointment of a receiver and application is made therefor to any court, such court shall designate the time and place for hearing such application, and shall require reasonable notice thereof to be given to the defendant and to all other parties having a substantial interest, either as owners of or lienors of record and lienors known to the plaintiff, in the subject matter. The court to whom such application is made shall inquire particularly of the applicant as to the parties so substantially interested in the subject matter, and such applicant, for any intentional or wilful failure to disclose fully all material information relating to such inquiry, may be adjudged in contempt of court.

Code 1950, § 8-735; 1977, c. 617.



§ 8.01-592. Notice not required in emergencies

Section 8.01-591 shall not apply to those cases in which an emergency exists and it is necessary that a receiver be immediately appointed to preserve the subject matter. In such emergency cases a receiver may be appointed and the order of appointment shall state the emergency and necessity for immediate action, and shall require bond in proper amount of the applicant or someone for him with sufficient surety conditioned to protect and save harmless the owners, lienors and creditors, lien or general, in the subject matter taken over by the receiver, from all damages and injury properly and naturally flowing from such emergency appointment of a receiver.

Code 1950, § 8-736; 1977, c. 617.



§ 8.01-593. Subsequent proceedings after emergency appointment

Such emergency appointment shall be limited to a period of not longer than thirty days, during which period notice shall be given by the applicant to all parties having a substantial interest, either as owner of or lienor in the subject matter, of any motion to extend such receivership; and upon the hearing on such motion, the court shall hear the matter de novo, and shall discharge such receiver, or shall appoint the same receiver, or other receivers to act with him, or new receivers as to the court may seem right. Unless such receivership shall be so extended, all the rights and powers of such emergency receiver over the subject matter, at the end of such period for which he shall have been appointed, shall cease and determine, and such receiver shall forthwith file with such court an account of his dealing with such estate. The notices required to be given under this section and §§ 8.01-591 and 8.01-592 shall be served, as to residents of this Commonwealth, in any of the modes prescribed by § 8.01-296, and as to nonresidents of this Commonwealth, or persons unknown, or in any case in which the number of persons to be given notice exceeds thirty, in the manner prescribed by § 8.01-319.

Code 1950, § 8-737; 1977, c. 617.



§ 8.01-594. Notice not required to parties served with process

In any suit matured and docketed in which the bill or petition prays for the appointment of a receiver, no notice shall be required under this article to be given to any defendant upon whom process to answer such bill or petition shall have been served.

Code 1950, § 8-738; 1977, c. 617.



§ 8.01-595. Preparation of list of creditors; notice to them

When a receiver has been appointed he shall immediately prepare or cause to be prepared a list of all creditors, lien and general, of the person, firm, corporation or of any other legal or commercial entity for which he is a receiver; and the court may by proper order compel any defendant for whom a receiver is appointed, or any officer of the corporation or of any other legal or commercial entity for whom the receiver is appointed, to furnish or deliver to the receiver a list, duly sworn to, of all creditors, lien or general, together with their addresses if known. The receiver shall then promptly notify by mail each creditor whose name and address has been ascertained of the appointment of the receiver.

When a permanent receiver is appointed he shall not be required to make a new list of creditors if a temporary receiver or a prior receiver appointed in the same proceedings has already prepared one which is adequate, nor shall he be required to mail other notices to creditors if the prior receiver has given proper notice to the parties entitled thereto.

Code 1950, § 8-739; 1977, c. 617.



§ 8.01-596. No sale prior to such notification; exceptions

No court shall order the sale of any assets of the receivership until a receiver has reported to the court in writing that he has mailed such notices to such creditors at least five days prior to the filing of such report, except that the court may at any time permit the sale of perishable or seasonable goods when necessary to preserve the estate, or may permit the receiver to conduct the business for which he is a receiver as a going business and to sell in the usual course of such business.

Code 1950, § 8-740; 1977, c. 617.



§ 8.01-597. Suits against receivers in certain cases

Any receiver of any property appointed by the courts of this Commonwealth may be sued in respect of any act or transaction of his in carrying on the business connected with such property, without the previous leave of the court in which such receiver was appointed; but the institution or pendency of such suit shall not interfere with or delay a sale by trustees under a deed of trust or a decree of sale for foreclosure of any mortgage upon such property.

Code 1950, § 8-741; 1977, c. 617.



§ 8.01-598. Effect of judgment against receiver

A judgment against a receiver under § 8.01-597 shall not be a lien on the property or funds under the control of the court, nor shall any execution issue thereon, but upon filing a certified copy of such judgment in the cause in which the receiver was appointed, the court shall direct payment of such judgment in the same manner as if the claim upon which the judgment is based had been proved and allowed in such cause.

Code 1950, § 8-742; 1977, c. 617.



§ 8.01-599. Warrant or motion for judgment against receiver in general district court, when to be tried

A warrant or motion for judgment before a general district court under §§ 8.01-597 and 8.01-598 may be tried not less than ten days after service of process.

Code 1950, § 8-743; 1977, c. 617.



§ 8.01-600. How money under control of court deposited; record kept; liability of clerk

A. This section pertains only to money held by the clerk of the circuit court, when the court orders moneys to be held by the clerk pursuant to this section. Where judgment is taken in the circuit court, upon motion of a party for good cause shown, the court may enter an order directing the clerk to hold moneys pursuant to this section. The clerk shall have the duty, unless it is otherwise specially ordered, to receive, take charge of, hold or invest in such manner as the court orders and also to pay out or dispose of these moneys as the court orders or decrees. To this end, the clerk is authorized to verify, receive, and give acquittances for all such moneys as the court may direct.

B. Orders creating funds pursuant to this section or § 8.01-582 shall include information necessary to make prudent investment and disbursement decisions. The orders shall include, except when it is unreasonable, the proposed dates of periodic and final disbursements. Prior to the entry of the order, the beneficiary or his representative shall file an affidavit with the court providing the beneficiary's name, date of birth, address and social security number. The affidavit shall be maintained under seal by the clerk unless otherwise ordered by the court, and the information therein shall be used solely for the purposes of financial management and reporting.

Unless otherwise ordered by the court, the provisions of this section shall not apply to:

1. Cash or other money received in lieu of surety on any bond posted in any civil or criminal case, including but not limited to bail bonds, appeal bonds in appeals from a district court or circuit court, bonds posted in connection with the filing of an attachment, detinue seizure or distress, suspending bonds, and performance bonds;

2. Cash or other money paid or deposited in the clerk's office prior to final disposition of the case, including but not limited to interpleaders or eminent domain; or

3. Cash or other money deposited in lieu of surety on any bond posted in the clerk's office which is not posted in connection with any civil or criminal case, including bonds posted by executors or administrators.

C. All deposits under this section shall be secured in accordance with the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.).

D. Moneys held pursuant to this section shall be invested in certificates of deposit and time deposits, and in accordance with the provisions of Chapter 45 (§ 2.2-4500 et seq.) of Title 2.2 as ordered by the court.

E. Any interest which accrues on the funds, minus allowable fees and bond costs, shall be credited and payable to the person or persons entitled to receive such funds. The court may order the clerk to consolidate for investment purposes money received under this section, with income received hereunder to be apportioned among the several accounts.

F. Except as otherwise ordered by the court, for good cause shown, the clerk shall be liable for any loss of income which results from his (i) failure to invest the money within sixty days of the court order creating the fund or (ii) failure to pay out any money so ordered by the court within sixty days of the court order. He shall be charged with interest from the date of the court order until such investment or payment is made.

G. The clerk shall keep an accurate and particular account of all moneys received, invested, and paid out by him, showing the respective amounts to the credit of each case in the court and designating in the items the judgments, orders or decrees of court under which the respective sums have been received, invested or paid out. At least annually and no later than October 1 of each year, the clerk shall make a report to the court showing the balance to the credit of each case in the court in which money has been received by him, the manner in which money has been received by him, the manner in which it is invested, the amounts received, invested or paid out during the year ending June 30 of the current year, the approximate date on which the moneys held for the beneficiaries will become payable, and the whole amount then invested and subject to the future order of the court. A copy of this report shall be recorded in the trust fund order book. The clerk shall, at any time when required by the court or the Auditor of Public Accounts to do so, furnish a statement of the amount subject to the order of the court in any case pending therein and any other information required by the court or the Auditor of Public Accounts as to any money or other property under his control before the court. When the clerk receives funds under this section, he shall be entitled to receive fees in accordance with § 17.1-287 in the amounts as specified for general receivers in § 8.01-589.

H. All moneys received under this section are subject to audit by the Auditor of Public Accounts.

Code 1950, § 8-744; 1977, c. 617; 1986, c. 644; 1988, c. 841; 1990, cc. 3, 414; 1991, c. 635; 2002, c. 832; 2015, c. 633.



§ 8.01-600.1. Repealed

Repealed by Acts 1993, c. 939 .



§ 8.01-601. Deposit with general receiver of certain funds under supervision of fiduciary and belonging to person under disability

Whenever it appears to any fiduciary as defined in § 8.01-2 that a person under a disability as defined in § 8.01-2 is not represented by a fiduciary as defined above and is entitled to funds not exceeding $3,000 under the supervision and control of the fiduciary in charge of such funds, he may report such fact to the commissioner of accounts of the court in which he was admitted to qualify. With the approval of such commissioner of accounts, the fiduciary in charge of such funds may deposit such funds with the general receiver of the court in which he was admitted to qualify. The general receiver shall issue a receipt to such fiduciary which shall show the source of such fund, the amount and to whom it belongs and shall enter the amount and such facts in his accounts.

Code 1950, § 8-744.1; 1970, c. 352; 1977, c. 617.



§ 8.01-602. Proceedings when owner of money under control of court unknown

Whenever any money has remained payable or distributable for one year in the custody or under the control of any court of this Commonwealth without anyone known to the court claiming the same, except funds deposited as compensation and damages in condemnation proceedings pursuant to § 25.1-237 pending a final order or pursuant to § 33.2-1019, the court shall cause such money to be reported and then remitted to the State Treasurer pursuant to §§ 55-210.9:1, 55-210.12 and 55-210.14.

The general receiver, if one has been appointed, and the clerk of the circuit court shall be responsible for identifying such money held by them in their respective control pursuant to §§ 8.01-582 and 8.01-600 and for petitioning the court to remit as provided in this section.

Code 1950, § 8-746; 1966, c. 210; 1977, c. 617; 1982, c. 155; 1984, c. 121; 1987, c. 708; 1988, c. 841.



§ 8.01-603. Repealed

Repealed by Acts 1982, c. 155.



§ 8.01-604. How State Treasurer to keep account of such money

The State Treasurer shall keep an account of all money thus paid to him, showing the amount thereof, when, by whom, and under what order it was paid, and the name of the court, and, as far as practicable, a description of the suit or proceeding in which the order was made, and, as far as known, the names of the parties thereto.

Code 1950, § 8-748; 1977, c. 617; 1981, c. 514; 1982, c. 155.



§ 8.01-605. How person entitled to money paid into state treasury may recover it

Money paid into the state treasury under the provisions of this article shall be accounted for and disbursed under the procedures provided for in Article 4 of Chapter 11.1 of Title 55 (§ 55-210.12 et seq.).

Code 1950, § 8-749; 1962, c. 607; 1977, c. 617; 1981, c. 514; 1982, c. 155.



§ 8.01-606. Payment of small amounts to certain persons through court without intervention of fiduciary; authority of commissioners of accounts; certain fiduciaries exempt from accountings

A. Whenever there is due to any person, any sum of money from any source, not exceeding $25,000, the fund may be paid into the circuit court of the county or city in which the fund became due or such person resides. The court may, by an order entered of record, (i) pay the fund to the person to whom it is due, if the person is considered by the court competent to expend and use the same in his behalf, or (ii) pay the fund to some other person who is considered competent to administer it, for the benefit of the person entitled to the fund, without the intervention of a fiduciary, whether the other person resides within or without this Commonwealth. The clerk of the court shall take a receipt from the person to whom the money is paid, which shall show the source from which it was derived, the amount, to whom it belongs, and when and to whom it was paid. The receipt shall be signed and acknowledged by the person receiving the money, and entered of record in the book in the clerk's office in which the current fiduciary accounts are entered and indexed. Upon the payment into court the person owing the money shall be discharged of such obligation. No bond shall be required of the party to whom the money is paid by the court.

B. Whenever (i) it appears to the court having control of a fund, tangible personal property or intangible personal property or supervision of its administration, whether a suit is pending therefor or not, that a person under a disability who has no fiduciary, is entitled to a fund arising from the sale of lands for a division or otherwise, or a fund, tangible personal property or intangible personal property as distributee of any estate, or from any other source, (ii) a judgment, decree, or order for the payment of a sum of money or for delivery of tangible personal property or intangible personal property to a person under a disability who has no fiduciary is rendered by any court, and the amount to which such person is entitled or the value of the tangible personal property or intangible personal property is not more than $25,000, or (iii) a person under a disability is entitled to receive payments of income, tangible personal property or intangible personal property and the amount of the income payments is not more than $25,000 in any one year, or the value of the tangible personal property is not more than $25,000, or the current market value of the intangible personal property is not more than $25,000, the court may, without the intervention of a fiduciary, cause such fund, property or income to be paid or delivered to any person deemed by the court capable of properly handling it, to be used solely for the education, maintenance and support of the person under a disability. In any case in which an infant is entitled to such fund, property or income, the court may, upon its being made to appear that the infant is of sufficient age and discretion to use the fund, property or income judiciously, cause the fund to be paid or delivered directly to the infant.

C. Where judgment is taken in the general district court, upon motion of a party for good cause shown, the general district court judge may enter an order directing the clerk of the general district court to hold such funds in escrow for a period not to exceed 180 days to enable such party to file a petition pursuant to § 8.01-600 requesting that such funds be received and held by the clerk of the circuit court upon payment of fees in accordance with § 17.1-275. The party petitioning the circuit court shall provide the clerk of the general district court a certified copy of any order entered by the circuit court directing that such funds held by the clerk of the general district court be transferred to the clerk of the circuit court. If no such order is received by the clerk of the general district court within the 180-day period, the clerk of the general district court shall give notice to the parties that such funds shall be disbursed to the plaintiff for which judgment was entered in the general district court within 30 days after such notice.

D. Whenever a person is entitled to a fund or such property distributable by a fiduciary settling his accounts before the commissioner of accounts of the court in which the fiduciary qualified, and the amount or value of the fund or property, or the value of any combination thereof, is not more than $25,000, the commissioner of accounts may approve distribution thereof in the same manner and to the extent of the authority herein conferred upon a court including exemption from filing further accounts where the value of the fund being administered is less than $25,000.

E. Whenever an incapacitated person or infant is entitled to a fund or such property distributable by a fiduciary settling accounts before the commissioner of accounts of the court in which the fiduciary qualified and the will or trust instrument under which the fiduciary serves, authorizes the fiduciary to distribute the property or fund to the incapacitated person or infant without the intervention of a guardian, conservator or committee, and the amount or value of such fund or property, or the value of any combination thereof, is not more than $25,000, the commissioner of accounts may approve distribution thereof in the same manner and to the extent of the authority hereinabove conferred upon a court or judge thereof.

F. Whenever a fiduciary is administering funds not exceeding $25,000, the circuit court of the county or city in which the fund is being administered by order entered of record may authorize the fiduciary, when considered competent to administer the funds, to continue to administer the funds for the benefit of the person entitled to the fund without the necessity of filing any further accounts, whether such person resides within or without this Commonwealth. The clerk of the court shall take a receipt from the fiduciary, which shall show the amount of the fund remaining, to whom it belongs, and the date the court entered the order exempting the filing of further accounts. The receipt shall be signed and acknowledged by the fiduciary, and entered of record in the book in the clerk's office in which the current fiduciary accounts are entered and indexed. No surety shall be required on the bond of a fiduciary granted an exemption from filing any further accounts.

G. Whenever a fiduciary qualifies pursuant to § 64.2-454 for the sole purpose of prosecuting or defending an action, the court in which the fiduciary qualifies or the commissioner of accounts for such court may exempt the fiduciary from filing further accounts where the fiduciary is not administering any funds and has no power of sale over any real estate the decedent owned.

Code 1950, §§ 8-750, 8-751; 1952, c. 103; 1954, cc. 238, 526; 1962, c. 465; 1966, cc. 332, 339; 1970, c. 566; 1977, cc. 462, 617; 1978, c. 525; 1980, c. 544; 1985, c. 216; 1987, c. 378; 1995, c. 405; 1997, c. 801; 2003, c. 195; 2012, c. 43; 2015, cc. 129, 130, 633.



§ 8.01-607. Appointment and removal

A. Each circuit court may, from time to time, appoint such commissioners in chancery as may be deemed necessary for the convenient dispatch of the business of such court. Such commissioners shall be removable at pleasure.

B. Commissioners in chancery may be appointed in cases in circuit court, including uncontested divorce cases, only when:

1. There is agreement by the parties with the concurrence of the court; or

2. Upon (i) motion of a party, or (ii) upon motion of the court, sua sponte. The court shall make a finding of good cause shown in each individual case.

Code 1950, § 8-248; 1977, c. 617; 2005, c. 885.



§ 8.01-608. How accounts referred

Accounts to be taken in any case shall be referred to a commissioner appointed pursuant to § 8.01-607, unless the parties interested agree, or the court shall deem it proper, that they be referred to some other person.

Code 1950, § 8-249; 1977, c. 617.



§ 8.01-609. Duties; procedure generally

Every commissioner shall examine, and report upon, any matters as may be referred to him by any court. The proceedings before a commissioner in chancery shall be conducted as set forth in this chapter and the Rules of Court.

Code 1950, § 8-249; 1977, c. 617; 1981, c. 613; 1992, c. 297 .



§ 8.01-609.1. Commissioners in chancery

A commissioner in chancery may, for services rendered by virtue of his office, charge the following fees, to wit:

For services which might be performed by notaries, the fees for such services and for any other service such fees as the court by which the commissioner is appointed may from time to time prescribe.

A commissioner shall not be compelled to make out or return a report until his fees therefor are paid or security given him to pay so much as may be adjudged appropriate by the court to which the report is to be returned or by the judge thereof in vacation, unless the court finds cause to order it to be made out and returned without such payment or security.

Code 1950, § 14-142; 1964, c. 386, § 14.1-133; 1998, c. 872.



§ 8.01-610. Weight to be given commissioner's report

The report of a commissioner in chancery shall not have the weight given to the verdict of a jury on conflicting evidence, but the court shall confirm or reject such report in whole or in part, according to the view which it entertains of the law and the evidence.

Code 1950, § 8-250; 1977, c. 617.



§ 8.01-611. Notice of time and place of taking account

The court, ordering an account to be taken, may direct that notice of the time and place of taking it be published once a week for two successive weeks in a newspaper meeting the requirements of § 8.01-324, and may also require notice to be served on the parties in the manner set forth in the Rules of Court for the taking of depositions.

Code 1950, § 8-251; 1977, c. 617.



§ 8.01-612. Commissioner may summons witnesses

A commissioner in chancery, to whom has been referred any matter, may compel the attendance of all needed witnesses by summons. A summonsed witness who fails to attend shall be reported to the court for appropriate contempt proceedings.

Code 1950, § 8-252; 1977, c. 617.



§ 8.01-613. Commissioner may ask instructions of court

A commissioner, who has doubts as to any point which arises before him, may, in writing, submit the point to the court, who may instruct him thereon.

Code 1950, § 8-253; 1977, c. 617.



§ 8.01-614. His power to adjourn his proceedings

A commissioner in chancery may adjourn his proceedings from time to time, after the day to which notice was given, without any new notice, until his report is completed; and, when it is completed, it may be filed in the clerk's office at any time thereafter. The commissioner may, if it shall appear to him necessary, adjourn such proceedings, to any place within the Commonwealth, and there continue such proceedings and take depositions and other evidence in like manner and with like force and effect as if the same were done in the place where he was appointed, and the commissioner shall have the power to compel the attendance of witnesses before him in the manner prescribed by § 8.01-612.

Code 1950, §§ 8-254, 8-255; 1977, c. 617.



§ 8.01-615. When cause heard on report; time for filing exceptions

A cause may be heard by the court upon a commissioner's report. Subject to the Rules of Court regarding dispensing with notice of taking proofs and other proceedings, reasonable notice of such hearing shall be given to counsel of record and to parties not represented by counsel. Exceptions to the commissioner's report shall be filed within ten days after the report has been filed with the court, or for good cause shown, at a later time specified by the court.

This section shall not apply to the report of a commissioner appointed to sell property; in such cases the report of such commissioner, when filed in the clerk's office, shall be either confirmed, modified, or rejected forthwith.

Code 1950, § 8-257; 1958, c. 67; 1977, c. 617; 1978, c. 237; 1981, c. 500; 1982, c. 339.



§ 8.01-616. Delivery of original papers of suit by clerk to commissioner

The clerk of a court shall, upon the request of any commissioner in chancery who has before him for execution an order made in such action, deliver to him the original papers thereof; and it shall not be necessary for the clerk to copy such papers, nor shall he charge any fee for copies of any of them, unless the same be specially ordered. The commissioner to whom such papers may be delivered, shall give his receipt therefor, and return the papers as speedily as possible to the office of the clerk of the court.

Code 1950, § 8-258; 1977, c. 617.



§ 8.01-617. Settlement of accounts of special receivers and special commissioners

Every circuit court, by an order entered of record, shall appoint one of its commissioners in chancery, who shall hold office at its pleasure, to state and settle the accounts of all special receivers and of all special commissioners holding funds or evidences of debt subject to the order of the court.

All special receivers and special commissioners shall, unless their accounts have been previously verified and approved by the court, and ordered to be recorded, with reasonable promptness, and not longer than four months after any money in their hands should be distributed or at other intervals specified by the court, present to such commissioner in chancery an accurate statement of all receipts and disbursements, duly signed and supported by proper vouchers; and the commissioner in chancery shall examine and verify the same, and attach his certificate thereto approving it, if it is correct, or stating any errors or inaccuracies therein, and file same in the cause in which the special receiver or special commissioner was appointed, and present the same to the court.

The court may at any time appoint any of its other commissioners in chancery to perform the duties herein required in any case in which the regular commissioner in chancery appointed hereunder is himself the special receiver or special commissioner whose accounts are to be settled.

For his services performed hereunder the commissioner in chancery shall receive such compensation as the court allows, to be paid out of the fund in the hands of the special receiver or special commissioner.

If any special receiver or special commissioner fails to make settlement as herein required within the time herein provided, he shall forfeit his compensation, or so much thereof as the court orders.

The court may order its general receiver also to state and settle his accounts in the manner herein provided. When a general receiver settles his accounts before a commissioner of accounts or commissioner in chancery, fees charged by the commissioner are to be reasonable but may not exceed $100 per general receiver settlement or $1 per disbursement made by the general receiver as reflected in the settlement, whichever is greater.

Code 1950, § 8-259; 1977, c. 617; 1988, c. 553.



§ 8.01-618. Reports of such settlements; when new bond required

The court shall examine the reports required by § 8.01-617, when the same are made to it; and, if satisfied of the correctness thereof, shall order them to be recorded. If it appears from the report of the commissioner that any bond of a receiver, or any bond or other security given by any person to whom money has been loaned under its order, is insufficient, the court shall order additional security to be given, or a new bond to be executed before it, in such penalty as may seem right, and with sufficient sureties. But the execution of such new bond shall not discharge the sureties in any prior bond for their liability for acts of the principal obligor done previous to the execution of such new bond.

Code 1950, § 8-260; 1977, c. 617.



§ 8.01-618.1. Fees of special receivers and commissioners for reports

Special receivers and commissioners may charge, for the reports made under § 8.01-617, the same fees allowed by law to commissioners in chancery for other reports, to be paid out of the fund in court, and charged to the respective cases therein, in such proportions as the court deems appropriate.

Code 1950, § 8-262; 1977, c. 624, § 14.1-133.1; 1998, c. 872.



§ 8.01-619. Recordation of reports of such settlements

The circuit court clerk shall record reports of receivers and commissioners when approved by the court, in a fiduciary book and properly index same to show the name of the receiver or commissioner and also the style of the suit in which the report is made; and such book shall be kept as a public record in the office of the clerk.

Code 1950, § 8-261; 1977, c. 617.



§ 8.01-620. General jurisdiction of circuit court to award injunctions

Every circuit court shall have jurisdiction to award injunctions, including cases involving violations of the Uniform Statewide Building Code, whether the judgment or proceeding enjoined be in or out of the circuit, or the party against whose proceedings the injunction be asked resides in or out of the circuit.

Code 1950, § 8-610; 1977, c. 617; 1995, c. 310.



§ 8.01-621. Repealed

Repealed by Acts 1987, c. 567.



§ 8.01-622. Injunction to protect plaintiff in suit for specific property

An injunction may be awarded to protect any plaintiff in a suit for specific property, pending either at law or in equity, against injury from the sale, removal, or concealment of such property.

Code 1950, § 8-612; 1977, c. 617.



§ 8.01-622.1. Injunction against assisted suicide; damages; professional sanctions

A. Any person who knowingly and intentionally, with the purpose of assisting another person to commit or attempt to commit suicide, (i) provides the physical means by which another person commits or attempts to commit suicide or (ii) participates in a physical act by which another person commits or attempts to commit suicide shall be liable for damages as provided in this section and may be enjoined from such acts.

B. A cause of action for injunctive relief against any person who is reasonably expected to assist or attempt to assist a suicide may be maintained by any person who is the spouse, parent, child, sibling or guardian of, or a current or former licensed health care provider of, the person who would commit suicide; by an attorney for the Commonwealth with appropriate jurisdiction; or by the Attorney General. The injunction shall prevent the person from assisting any suicide in the Commonwealth.

C. A spouse, parent, child or sibling of a person who commits or attempts to commit suicide may recover compensatory and punitive damages in a civil action from any person who provided the physical means for the suicide or attempted suicide or who participated in a physical act by which the other person committed or attempted to commit suicide.

D. A licensed health care provider who assists or attempts to assist a suicide shall be considered to have engaged in unprofessional conduct for which his certificate or license to provide health care services in the Commonwealth shall be suspended or revoked by the licensing authority.

E. Nothing in this section shall be construed to limit or conflict with § 54.1-2971.01 or the Health Care Decisions Act (§ 54.1-2981 et seq.). This section shall not apply to a licensed health care provider who (i) administers, prescribes or dispenses medications or procedures to relieve another person's pain or discomfort and without intent to cause death, even if the medication or procedure may hasten or increase the risk of death, or (ii) withholds or withdraws life-prolonging procedures as defined in § 54.1-2982. This section shall not apply to any person who properly administers a legally prescribed medication without intent to cause death, even if the medication may hasten or increase the risk of death.

F. For purposes of this section:

"Licensed health care provider" means a physician, surgeon, podiatrist, osteopath, osteopathic physician and surgeon, physician assistant, nurse, dentist or pharmacist licensed under the laws of this Commonwealth.

"Suicide" means the act or instance of taking one's own life voluntarily and intentionally.

1998, c. 624; 2015, c. 710.



§ 8.01-623. Injunction against decree subject to bill of review; limitations to bill of review

A court allowing a bill of review may award an injunction to the decree to be reviewed. But no bill of review shall be allowed to a final decree, unless it be exhibited within six months next after such decree, except that a person under a disability as defined in § 8.01-2 may exhibit the same within six months after the removal of his or her disability. In no case shall such a bill be filed without the leave of court first obtained, unless it be for error of law apparent upon the face of the record.

Code 1950, § 8-613; 1977, c. 617.



§ 8.01-624. Duration of temporary injunctions to be fixed therein

When any court authorized to award injunctions shall grant a temporary injunction, either with or without notice to the adverse party, such court shall prescribe in the injunction order the time during which such injunction shall be effective and at the expiration of that time such injunction shall stand dissolved unless, before the expiration thereof, it be enlarged. Such injunction may be enlarged or a further injunction granted by the court in which the cause is pending or by the court to whom the bill is addressed in the event the cause be not matured, after reasonable notice to the adverse party, or to his attorney of record of the time and place of moving for the same.

Code 1950, § 8-614; 1977, c. 617.



§ 8.01-625. Dissolution of injunctions

Any court wherein an injunction has been awarded may at any time when such injunction is in force dissolve the same after reasonable notice to the adverse party, or to his attorney of record, in which notice shall be set forth the grounds upon which such dissolution will be asked, unless such grounds be set forth in an answer previously filed in the case by the party giving such notice.

Code 1950, § 8-615; 1977, c. 617.



§ 8.01-626. When court grants or refuses injunction, justice of Supreme Court or judge of Court of Appeals may review it

Wherein a circuit court (i) grants an injunction or (ii) refuses an injunction or (iii) having granted an injunction, dissolves or refuses to enlarge it, an aggrieved party may, within 15 days of the court's order, present a petition for review to a justice of the Supreme Court; however, if the issue concerning the injunction arose in a case over which the Court of Appeals would have appellate jurisdiction under § 17.1-405 or 17.1-406, the petition for review shall be initially presented to a judge of the Court of Appeals within 15 days of the court's order. The aggrieved party shall serve a copy of the petition for review on the counsel for the opposing party, which may file a response within seven days from the date of service unless the court determines a shorter time frame. The petition for review shall be accompanied by a copy of the proceedings, including the original papers and the court's order respecting the injunction. The justice or judge may take such action thereon as he considers appropriate under the circumstances of the case.

When a judge of the Court of Appeals has initially acted upon a petition for review of an order of a circuit court respecting an injunction, a party aggrieved by such action of the judge of the Court of Appeals may, within 15 days of the order of the judge of the Court of Appeals, present a petition for review of such order to a justice of the Supreme Court if the case would otherwise be appealable to the Supreme Court in accordance with § 17.1-410. The aggrieved party shall serve a copy of the petition for review on the counsel for the opposing party, which may file a response within seven days from the date of service unless the court determines a shorter time frame. The petition for review shall be accompanied by a copy of the proceedings before the circuit court, including the original papers and the circuit court's order respecting the injunction, and a copy of the order of the judge of the Court of Appeals from which review is sought. The justice may take such action thereon as he considers appropriate under the circumstances of the case.

Code 1950, § 8-618; 1977, c. 617; 1984, c. 703; 2014, c. 526.



§ 8.01-627. To what clerk order for injunction directed

Every order, awarding an injunction made under § 8.01-620 or § 8.01-626, shall be directed to the clerk of the court which has venue under § 8.01-261 and the proceedings thereupon shall be as if the order has been made by such court.

Code 1950, § 8-619; 1977, c. 617.



§ 8.01-628. Equity of prayer for temporary injunction to be shown by affidavit or otherwise

No temporary injunction shall be awarded unless the court shall be satisfied of the plaintiff's equity. An application for a temporary injunction may be supported or opposed by an affidavit or verified pleading.

Code 1950, § 8-620; 1977, c. 617; 2015, c. 125.



§ 8.01-629. Notice required

Any court may require that reasonable notice be given to the adverse party, or to his attorney of record, of the time and place of moving for it, before the injunction is granted, if, in the opinion of the court, it be proper that such notice be given.

Code 1950, § 8-621; 1977, c. 617.



§ 8.01-630. Forthcoming bond in connection with injunction against removal of property

A court awarding a temporary injunction to restrain the removal of property out of this Commonwealth may require bond with security to be given before such officer and in such penalty as the court may direct, with condition to have the property forthcoming to abide the future order or decree of the court and, unless such bond be given, may order the officer serving its process to take possession of the property and keep it until the bond be given or until further order of the court.

Code 1950, § 8-622; 1977, c. 617; 2012, cc. 8, 77.



§ 8.01-631. Injunction bond

A. Except in the case of a fiduciary or any other person from whom in the opinion of the court awarding an injunction it may be improper or unnecessary to require bond, no temporary injunction shall take effect until the movant gives bond with security in an amount that the trial court considers proper to pay the costs and damages sustained by any party found to have been incorrectly enjoined, with such conditions as the trial court may prescribe.

B. When an appeal is taken from an interlocutory order or final judgment granting, dissolving, or denying a permanent injunction, and while the appeal is pending, the trial court in its discretion may suspend, modify, restore, or grant an injunction during the pendency of the appeal upon such terms as to bond or otherwise as it considers proper for the security of the rights of the adverse party.

C. The bond shall be given before the clerk of the court in which the injunction is awarded.

D. An order by the trial court under subsection A or B may be modified or vacated by the appellate court having jurisdiction over the appeal in accordance with § 8.01-676.1.

E. For any temporary or permanent injunction sought by, or awarded to, the Commonwealth, or any of its officers or agencies, no bond shall be required.

Code 1950, § 8-623; 1976, c. 238; 1977, c. 617; 2012, cc. 8, 77.



§ 8.01-631.1. Environmental injunction; financial capacity

A court awarding a temporary or permanent injunction to the Commonwealth, or any of its officers or agencies, requiring any party to (i) abate, control, prevent, remove, or contain any substantial or imminent threat to public health or the environment, or (ii) develop a closure plan to address any substantial or imminent threat to public health or the environment that may result when a business ceases operation, shall require the defendant to demonstrate its financial capability to comply with the injunction. Financial capability may be demonstrated, at the court's discretion, by the establishment of an escrow account, the creation of a trust fund, the submission of a bond, or such other instruments as the court may deem appropriate.

For the purposes of this section "ceases operation" means to cease conducting the normal operation of a business in the Commonwealth where it would be reasonable to expect that such operation will not be resumed by the owner. The term shall not include the ordinary sale or transfer of a business.

1991, c. 236 .



§ 8.01-632. How surety in forthcoming bond may obtain additional security

Any surety in the forthcoming bond described in §§ 8.01-630 and 8.01-631, or his personal representative, may move for and obtain an order for other or additional security, in the same manner as the defendant in an injunction.

Code 1950, § 8-624; 1977, c. 617.



§ 8.01-633. Damages on dissolution

When an injunction to stay proceedings on a judgment or decree for money is dissolved wholly or in part there shall be paid to the party having such judgment or decree damages at the rate of ten per centum per annum from the time the injunction took effect until the dissolution, on such sum as appears to be due, including the costs; but the court wherein the injunction is may direct that no such damages be paid, or that there be paid only such portion thereof as it may deem just. In a case wherein a forthcoming bond was forfeited, and no execution was had thereon before the injunction took effect, a court awarding such execution shall include in its judgment or decree damages as aforesaid. In other cases damages may be included in the execution on the judgment or decree to which the injunction was awarded.

Code 1950, § 8-625; 1977, c. 617.



§ 8.01-634. Dismissal of injunction bill

When an injunction is wholly dissolved the bill shall stand dismissed with costs, unless sufficient cause be shown against such dismissal.

Code 1950, § 8-626; 1977, c. 617.



§ 8.01-635. Common-law writ of quo warranto and information in the nature of writ of quo warranto abolished; statutory writ of quo warranto established

The common-law writ of quo warranto and information in the nature of writ of quo warranto is hereby abolished and superseded by the statutory writ of quo warranto.

1977, c. 617.



§ 8.01-636. In what cases writ issued

A writ of quo warranto may be issued and prosecuted in the name of the Commonwealth in any of the following cases:

1. Against a domestic corporation, other than a municipal corporation, for the misuse or nonuse of its corporate privileges and franchises, or for the exercise of a privilege or franchise not conferred upon it by law, or when a charter of incorporation has been obtained by it for a fraudulent purpose, or for a purpose not authorized by law;

2. Against a person for the misuse or nonuse of any privilege conferred upon him by law;

2a. Against a person engaged in the practice of any profession without being duly authorized or licensed to do so;

3. Against any person or persons acting as a corporation, other than a municipal corporation, without authority of law; and

4. Against any person who intrudes into or usurps any public office. But no writ shall be issued or prosecuted against any person now in office for any cause which would have been available in support of a proceeding to contest his election.

Provided that nothing herein shall be construed to give jurisdiction to any court to judge the election, qualifications, or returns of the members of either house of the General Assembly.

Code 1950, § 8-857; 1977, c. 617; 1980, c. 705.



§ 8.01-637. By whom filed; when leave granted and writ issued

A. The Attorney General or attorney for the Commonwealth of any county or city of which the circuit court has jurisdiction of the proceeding, at his own instance or at the relation of any interested person, or any interested person, may apply to such court by petition verified by oath for a writ of quo warranto. In case of an application under § 8.01-636 2a the term "any interested person" shall include any attorney licensed to practice law in this Commonwealth and qualified to practice before the Supreme Court of Virginia, or the circuit court in which the petition is filed.

B. If, in the opinion of the court, the matters stated in the petition are sufficient in law to authorize the issuance of such writ, a writ shall issue thereon, commanding the sheriff to summon the defendant to appear at a date set forth in the writ.

C. If the petition is filed on the relation of any person or by any person at his own instance, before the clerk shall issue the writ the court shall require the relator or person to give bond with sufficient surety, to be approved by the clerk, to indemnify the Commonwealth against all costs and expenses of the proceedings, in case the same shall not be recovered from and paid by the defendant.

Code 1950, §§ 8-858, 8-859, 8-860; 1977, c. 617; 1980, c. 705.



§ 8.01-638. Repealed

Repealed by Acts 1987, c. 567.



§ 8.01-639. How summons directed and served

The writ and a copy of the petition attached thereto may be directed to the sheriff of any county or city and shall be served as in other actions.

Code 1950, § 8-861; 1977, c. 617.



§ 8.01-640. Judgment when defendant fails to appear

If the defendant fails to appear in accordance with the writ, the court may hear proof of the allegations of the petition, and if the allegations are sustained, shall give judgment accordingly.

Code 1950, § 8-862; 1977, c. 617.



§ 8.01-641. Reopening same when made on service by publication

But if service is made by publication, the defendant against whom the judgment is rendered may file a motion within thirty days from the rendition of judgment to have such judgment set aside, upon giving bond with good security as prescribed by the court, with condition to pay all such costs as shall be awarded in the cause against the defendant. The defendant may then make such defense to the petition as he might have made, and in the same manner, before the judgment was rendered.

Code 1950, § 8-863; 1977, c. 617.



§ 8.01-642. Pleading when defendant appears

The defendant against whom the writ was issued may plead, demur or answer the petition within the time set forth in the writ for his appearance.

Code 1950, § 8-864; 1977, c. 617.



§ 8.01-643. Trial; verdict; judgment; costs; attorney's fee

Unless the defendant shall ask for a trial by jury, the court shall hear the same. If the case is tried by jury and the defendant is found guilty as to only a part of the charges, the verdict shall be guilty as to such part and shall particularly specify the same. As to the residue of such charges, the verdict shall be not guilty.

If the defendant appears and is found guilty the court shall give such judgment as is appropriate and authorized by law and for costs incurred in the prosecution of the information, including a reasonable attorney's fee to be prescribed by the court.

Code 1950, § 8-865; 1977, c. 617.



§ 8.01-644. Application for mandamus or prohibition

Except as provided in § 2.2-3713, application for a writ of mandamus or a writ of prohibition shall be on petition verified by oath, after the party against whom the writ is prayed has been served with a copy of the petition and notice of the intended application a reasonable time before such application is made.

Code 1950, § 8-704; 1977, c. 617; 2009, c. 634.



§ 8.01-644.1. Limitations of actions for petition for mandamus

A petition for extraordinary writ of mandamus, filed by or on behalf of a person confined in a state correctional facility, shall be brought within one year after the cause of action accrues.

1998, c. 596.



§ 8.01-645. What petition to state; where presented

The petition shall state plainly and concisely the grounds of the application, concluding with a prayer for the writ, and shall be presented to the court having jurisdiction, unless the application is to the Court of Appeals or the Supreme Court.

Code 1950, § 8-705; 1977, c. 617; 1984, c. 703.



§ 8.01-646. When writ awarded if no defense made

When the application is made, on proof of notice and service of the copy of the petition as aforesaid, if the defendant fails to appear, or appearing fails to make defense, and the petition states a proper case for the writ, a peremptory writ shall be awarded with costs.

Code 1950, § 8-706; 1977, c. 617.



§ 8.01-647. Defense; how made

The defendant may file a demurrer or answer on oath to the petition, or both. The court may permit amendments of the pleadings as in other cases.

Code 1950, § 8-707; 1977, c. 617.



§ 8.01-648. What judgment to be rendered

The court shall award or deny the writ according to the law and facts of the case, with or without costs.

Code 1950, § 8-709; 1977, c. 617.



§ 8.01-649. Proceedings when application is to Supreme Court or Court of Appeals

If the application is to the Court of Appeals or the Supreme Court, the procedure shall be in accordance with the provisions of Rules of Court.

Code 1950, § 8-710; 1977, c. 617; 1984, c. 703.



§ 8.01-650. Suspension of proceedings, where prohibition applied for

On petition for a writ of prohibition, the court may, at any time before or after the application for the writ is made, make an order, a copy of which shall be served on the defendant, suspending the proceedings sought to be prohibited until the final decision of the cause.

Code 1950, § 8-711; 1977, c. 617.



§ 8.01-651. Suspension of proceedings by justice of Supreme Court or judge of Court of Appeals

Whenever a court having jurisdiction refuses to suspend proceedings as provided in § 8.01-650 of this chapter, a copy of the proceedings in court, with any orders entered in the proceedings, may be presented to a judge of the Court of Appeals, if an application for a writ of prohibition is pending in that court, or to a justice of the Supreme Court if the application for a writ is pending there. Such judge or justice may thereupon award a suspension of the proceedings sought to be prohibited until the final decision of the cause.

Code 1950, § 8-711.1; 1972, c. 673; 1977, c. 617; 1984, c. 703.



§ 8.01-652. Service of writ; how obedience enforced

Service of a copy of the order awarding the writ shall be equivalent to service of the writ, and obedience to the writ or order may be enforced by process of contempt.

Code 1950, § 8-713; 1977, c. 617.



§ 8.01-653. Mandamus to secure construction of act directing payment out of treasury of the Commonwealth

Whenever the Comptroller or the Treasurer of the Commonwealth shall notify the Attorney General, in writing, that they, or either of them, entertain such doubt respecting the proper construction or interpretation of any act of the General Assembly which appropriates or directs the payment of money out of the treasury of the Commonwealth, or respecting the constitutionality of any such act, that they, or either of them, do not feel that it would be proper or safe to pay such money until there has been a final adjudication by the Supreme Court determining any and all such questions, and that, for such reason, they will not make payments pursuant to such act until such adjudication has been made, the Attorney General may file in such court a petition for a writ of mandamus directing or requiring the Comptroller or Treasurer of the Commonwealth, or both, to pay such money as provided by any such act at such time in the future as may be proper. In order to avoid delays in payments after the time for making them has arrived, any such petition may be filed at any time after the passage of any such act although the time for making such payments has not arrived and no demand for such payments has been made. In any such proceeding the court shall consider and determine all questions raised by the Attorney General's petition pertaining to the constitutionality or interpretation of any such act, even though some of such questions may not be necessary to the decision of the question of the duty of such Comptroller and Treasurer of the Commonwealth to make payment of the moneys appropriated or directed to be paid.

The Comptroller and the Treasurer of the Commonwealth, or either of them, as the case may be, shall be made a party or parties defendant to any such petition and the court may, in its discretion, cause such other officers or persons to be made parties defendant as it may deem proper, and may make such order respecting the employment of an attorney or attorneys for any officer of the Commonwealth who is a party defendant as may be appropriate. The compensation of any such attorney shall be fixed by such court and upon its order paid out of the appropriation to the office or department of any such public officer represented by any such attorney in such proceeding.

Code 1950, § 8-714; 1977, c. 617.



§ 8.01-653.1. Mandamus to secure construction of act granting power to incur certain obligations for transportation needs

Whenever the Comptroller notifies the Attorney General in writing that he entertains doubt respecting the constitutionality of any act of the General Assembly granting an agency of the Commonwealth or other governmental board or entity of the Commonwealth general powers to incur obligations for transportation needs where such obligations are subject to authorization by the General Assembly, the Attorney General shall file in the Supreme Court a petition for a writ of mandamus directing or requiring the Comptroller to pay the money as provided by any such act at such time in the future as may be proper. In order to expedite long-term planning by such an agency of the Commonwealth or other governmental board or entity of the Commonwealth and expedite its advice to the Governor and the General Assembly on possible alternative means of financing Virginia's transportation needs, the petition may be filed after the enactment date of any such act, although (i) the General Assembly may not have enacted legislation specifically authorizing such an agency of the Commonwealth or other governmental board or entity of the Commonwealth to enter into specific obligations under its general authority or (ii) if such specific obligations have been authorized, the time for making payments has not arrived and no demand for payment has been made. The court shall consider and determine all questions raised by the Attorney General's petition pertaining to the constitutionality or interpretation of any such act, even though some of the questions may not be necessary to the decision regarding the duty of the Comptroller to make payment of the moneys appropriated or directed to be paid.

The Comptroller shall be made a party defendant to the petition. The court may, in its discretion, cause other officers or persons to be made parties defendant as it may deem proper, and may make such order respecting the employment of an attorney or attorneys for any officer of the Commonwealth who is a party defendant as may be appropriate. The compensation of any attorney so employed shall be fixed by the court and upon its order paid out of the appropriation to the office or department of the public officer represented by the attorney in the proceeding.

1986, Sp. Sess., cc. 14, 16.



§ 8.01-654. When and by whom writ granted; what petition to contain

A. 1. The writ of habeas corpus ad subjiciendum shall be granted forthwith by the Supreme Court or any circuit court, to any person who shall apply for the same by petition, showing by affidavits or other evidence probable cause to believe that he is detained without lawful authority.

2. A petition for writ of habeas corpus ad subjiciendum, other than a petition challenging a criminal conviction or sentence, shall be brought within one year after the cause of action accrues. A habeas corpus petition attacking a criminal conviction or sentence, except as provided in § 8.01-654.1 for cases in which a death sentence has been imposed, shall be filed within two years from the date of final judgment in the trial court or within one year from either final disposition of the direct appeal in state court or the time for filing such appeal has expired, whichever is later.

B. 1. With respect to any such petition filed by a petitioner held under criminal process, and subject to the provisions of subsection C of this section and of § 17.1-310, only the circuit court which entered the original judgment order of conviction or convictions complained of in the petition shall have authority to issue writs of habeas corpus. If a district court entered the original judgment order of conviction or convictions complained of in the petition, only the circuit court for the city or county wherein the district court sits shall have authority to issue writs of habeas corpus. Hearings on such petition, where granted in the circuit court, may be held at any circuit court within the same circuit as the circuit court in which the petition was filed, as designated by the judge thereof.

2. Such petition shall contain all allegations the facts of which are known to petitioner at the time of filing and such petition shall enumerate all previous applications and their disposition. No writ shall be granted on the basis of any allegation the facts of which petitioner had knowledge at the time of filing any previous petition. The provisions of this section shall not apply to a petitioner's first petition for a writ of habeas corpus when the sole allegation of such petition is that the petitioner was deprived of the right to pursue an appeal from a final judgment of conviction or probation revocation, except that such petition shall contain all facts pertinent to the denial of appeal that are known to the petitioner at the time of the filing, and such petition shall certify that the petitioner has filed no prior habeas corpus petitions attacking the conviction or probation revocation.

3. Such petition may allege detention without lawful authority through challenge to a conviction, although the sentence imposed for such conviction is suspended or is to be served subsequently to the sentence currently being served by petitioner.

4. In the event the allegations of illegality of the petitioner's detention can be fully determined on the basis of recorded matters, the court may make its determination whether such writ should issue on the basis of the record.

5. The court shall give findings of fact and conclusions of law following a determination on the record or after hearing, to be made a part of the record and transcribed.

6. If petitioner alleges as a ground for illegality of his detention the inadequacy of counsel, he shall be deemed to waive his privilege with respect to communications between such counsel and himself to the extent necessary to permit a full and fair hearing for the alleged ground.

C. 1. With respect to any such petition filed by a petitioner held under the sentence of death, and subject to the provisions of this subsection, the Supreme Court shall have exclusive jurisdiction to consider and award writs of habeas corpus. The circuit court which entered the judgment order setting the sentence of death shall have authority to conduct an evidentiary hearing on such a petition only if directed to do so by order of the Supreme Court.

2. Hearings conducted in a circuit court pursuant to an order issued under the provisions of subdivision 1 of this subsection shall be limited in subject matter to the issues enumerated in the order.

3. The circuit court shall conduct such a hearing within 90 days after the order of the Supreme Court has been received and shall report its findings of fact and recommend conclusions of law to the Supreme Court within 60 days after the conclusion of the hearing. Any objection to the report of the circuit court must be filed in the Supreme Court within 30 days after the report is filed.

Code 1950, § 8-596; 1958, c. 215; 1968, c. 487; 1977, c. 617; 1978, c. 124; 1995, c. 503; 1998, c. 577; 2005, c. 836.



§ 8.01-654.1. Limitation on consideration of petition filed by prisoner sentenced to death

No petition for a writ of habeas corpus filed by a prisoner held under a sentence of death shall be considered unless it is filed within sixty days after the earliest of: (i) denial by the United States Supreme Court of a petition for a writ of certiorari to the judgment of the Supreme Court of Virginia on direct appeal, (ii) a decision by the United States Supreme Court affirming imposition of the sentence of death when such decision is in a case resulting from a granted writ of certiorari to the judgment of the Supreme Court of Virginia on direct appeal, or (iii) the expiration of the period for filing a timely petition for certiorari without a petition being filed.

However, notwithstanding the time restrictions otherwise applicable to the filing of a petition for a writ of habeas corpus, an indigent prisoner may file such a petition within 120 days following appointment, made under § 19.2-163.7, of counsel to represent him.

1995, c. 503; 1998, c. 199.



§ 8.01-654.2. Presentation of claim of mental retardation by person sentenced to death before April 29, 2003

Notwithstanding any other provision of law, any person under sentence of death whose sentence became final in the circuit court before April 29, 2003, and who desires to have a claim of his mental retardation presented to the Supreme Court, shall do so by one of the following methods: (i) if the person has not commenced a direct appeal, he shall present his claim of mental retardation by assignment of error and in his brief in that appeal, or if his direct appeal is pending in the Supreme Court, he shall file a supplemental assignment of error and brief containing his claim of mental retardation, or (ii) if the person has not filed a petition for a writ of habeas corpus under subsection C of § 8.01-654, he shall present his claim of mental retardation in a petition for a writ of habeas corpus under such subsection, or if such a petition is pending in the Supreme Court, he shall file an amended petition containing his claim of mental retardation. A person proceeding under this section shall allege the factual basis for his claim of mental retardation. The Supreme Court shall consider a claim raised under this section and if it determines that the claim is not frivolous, it shall remand the claim to the circuit court for a determination of mental retardation; otherwise the Supreme Court shall dismiss the petition. The provisions of §§ 19.2-264.3:1.1 and 19.2-264.3:1.2 shall govern a determination of mental retardation made pursuant to this section. If the claim is before the Supreme Court on direct appeal and is remanded to the circuit court and the case wherein the sentence of death was imposed was tried by a jury, the circuit court shall empanel a new jury for the sole purpose of making a determination of mental retardation.

If the person has completed both a direct appeal and a habeas corpus proceeding under subsection C of § 8.01-654, he shall not be entitled to file any further habeas petitions in the Supreme Court and his sole remedy shall lie in federal court.

2003, cc. 1031, 1040.



§ 8.01-655. Form and contents of petition filed by prisoner

A. Every petition filed by a prisoner seeking a writ of habeas corpus must be filed on the form set forth in subsection B. The failure to use such form and to comply substantially with such form shall entitle the court to which such petition is directed to return such petition to the prisoner pending the use of and substantial compliance with such form. The petitioner shall be responsible for all statements contained in the petition and any false statement contained therein, if the same be knowingly or wilfully made, shall be a ground for prosecution and conviction of perjury as provided for in § 18.2-434.

B. Every petition filed by a prisoner seeking a writ of habeas corpus shall be filed on a form to be approved and provided by the office of the Attorney General, the contents of which shall be substantially as follows:

IN THE............................................................… COURT

..........................................................................…

Full name and prisonerCase No............................…

number (if any) of(To be supplied by

Petitionerthe Clerk of the

-vs-Court)

..........................................................................…

..........................................................................…

Name and Title of Respondent

PETITION FOR WRIT OF HABEAS CORPUS

Instructions--Read Carefully

In order for this petition to receive consideration by the Court, it must
be legibly handwritten or typewritten, signed by the petitioner and verified
before a notary or other officer authorized to administer oaths. It must set
forth in concise form the answers to each applicable question. If necessary,
petitioner may finish his answer to a particular question on an additional
page. Petitioner must make it clear to which question any such continued
answer refers. The petitioner may also submit exhibits.

Since every petition for habeas corpus must be sworn to under oath, any
false statement of a material fact therein may serve as the basis of
prosecution and conviction for perjury under § 18.2-434 . Petitioners should,
therefore, exercise care to assure that all answers are true and correct.

When the petition is completed, the original and two copies (total of

three) should be mailed to the clerk of the court. The petitioner shall keep
one copy.

NOTICE

The granting of a writ of habeas corpus does not entitle the petitioner to
dismissal of the charges for conviction of which he is being detained, but may
gain him no more than a new trial.

..........................................................................…

Place of detention:....................................................…

A. Criminal Trial

1. Name and location of court which imposed the sentence from which you
seek relief:
..........................................................................…
....................................................................…..…

2. The offense or offenses for which sentence was imposed (include
indictment number or numbers if known):
a...................................................................…
b...................................................................…
c...................................................................…

3. The date upon which sentence was imposed and the terms of the sentence:
a...................................................................…
b...................................................................…
c...................................................................…

4. Check which plea you made and whether trial by jury: Plea of guilty:
.......; Plea of not guilty: .......; Trial by jury: ......; Trial by judge
without jury: ...…

5. The name and address of each attorney, if any, who represented you at
your criminal trial:
..........................................................................…
..........................................................................…
6. Did you appeal the conviction?......................................…
7. If you answered "yes" to 6, state: the result and the date in your
appeal or petition for certiorari:
a...................................................................…
b...................................................................…
citations of the appellate court opinions or orders:
a...................................................................…
b...................................................................…

8. List the name and address of each attorney, if any, who represented you
on your appeal:
..........................................................................…
..........................................................................…

B. Habeas Corpus

9. Before this petition did you file with respect to this conviction any
other petition for habeas corpus in either a State or federal court?......…
10. If you answered "yes" to 9, list with respect to each petition: the
name and location of the court in which each was filed:
a.........................................…......................…
b...................................................................…
the disposition and the date:
a...................................................................…
b...................................................................…
the name and address of each attorney, if any, who represented you on
your habeas corpus:
a...................................................................…
b...................................................................…

11. Did you appeal from the disposition of your petition for habeas corpus?
12. If you answered "yes" to 11, state: the result and the date of each
petition:
a...................................................................…
b...................................................................…
citations of court opinions or orders on your habeas corpus petition:
a...................................................................…
b...................................................................…
the name and address of each attorney, if any, who represented you on
appeal of your habeas corpus:
a...................................................................…
b...................................................................…

C. Other Petitions, Motions or Applications

13. List all other petitions, motions or applications filed with any court
following a final order of conviction and not set out in A or B. Include the
nature of the motion, the name and location of the court, the result, the
date, and citations to opinions or orders. Give the name and address of each
attorney, if any, who represented you.
a...................................................................…
b...................................................................…
c...................................................................…

D. Present Petition

14. State the grounds which make your detention unlawful, including the
facts on which you intend to rely:
a...................................................................…
b............…...................................................…
c...................................................................…
15. List each ground set forth in 14, which has been presented in any other
proceeding:
a...................................................................…
b...................................................................…
c...................................................................…
List the proceedings in which each ground was raised:
a...................................................................…
b...................................................................…
c...................................................................…
16. If any ground set forth in 14 has not been presented to a court, list
each ground and the reason why it was not:
a...................................................................…
b...................................................................…
c...................................................................…

.............................................…

Signature of Petitioner

.............................................…

Address of Petitioner

STATE OF VIRGINIA

CITY/COUNTY OF ...................................…

The petitioner being first duly sworn, says:

1. He signed the foregoing petition;

2. The facts stated in the petition are true to the best of his
information and belief.

.............................................…

Signature of Petitioner

Subscribed and sworn to before me

this ....… day of ........................., 20...…

....................................…
Notary Public

My commission expires: ......................…

The petition will not be filed without payment of court costs unless the
petitioner is entitled to proceed in forma pauperis and has executed the
affidavit in forma pauperis.

The petitioner who proceeds in forma pauperis shall be furnished, without
cost, certified copies of the arrest warrants, indictment and order of his
conviction at his criminal trial in order to comply with the instructions of
this petition.

AFFIDAVIT IN FORMA PAUPERIS

STATE OF VIRGINIA

CITY/COUNTY OF .............................…

The petitioner being duly sworn, says:

1. He is unable to pay the costs of this action or give security
therefor;
2. His assets amount to a total of $....................…

.............................................…

Signature of Petitioner

Subscribed and sworn to before me

this ....… day of ........................., 20 ...…

....................................…
Notary Public

My commission expires: ..................…

Code 1950, § 8-596.1; 1968, c. 359; 1977, c. 617.



§ 8.01-656. Bond may be required of petitioner

Before granting the writ, the court may require the petitioner to give bond with surety in a reasonable amount for the payment of such costs and charges as may be awarded against him.

Such bond shall be made payable to the person to whom the writ is directed, with condition that the petitioner will not escape, and shall be filed with the other proceedings on the writ, and may be sued on for the benefit of any person injured by the breach of its condition.

Code 1950, § 8-597; 1977, c. 617.



§ 8.01-657. How directed and returnable

The writ shall be directed to the person in whose custody the petitioner is detained and shall be made returnable as soon as may be before the court ordering the same, or any other of such courts.

Provided that in the event the allegations of illegality of the petitioner's detention present a case for the determination of unrecorded matters of fact relating to any previous judicial proceeding, such writ shall be made returnable before the court in which such judicial proceeding occurred.

Code 1950, § 8-598; 1958, c. 215; 1977, c. 617.



§ 8.01-658. How writ served; dismissal of habeas petition without prejudice

A. The writ shall be served on the person to whom it is directed or, in his absence from the place where the petitioner is confined, on the person having the immediate or potential custody of him.

1. If the petitioner is in jail, prison, or other actual physical restraint due to the conviction or sentence he is attacking, the named respondent shall be (i) the Director of the Department of Corrections or the warden or superintendent of the state correctional facility where the petitioner is detained if the sentence is one year or more or (ii) the sheriff or superintendent of a local or regional jail facility if the sentence is less than one year.

2. If the petitioner is on probation or parole due to the conviction or sentence he is attacking, the named respondent shall be the probation or parole officer responsible for supervising the applicant or the official in charge of the parole or probation agency.

3. If a petitioner has a suspended sentence and is not under supervision by a probation or parole officer, the respondent shall be (i) the local sheriff if the judgment of conviction the petitioner challenges has a suspended sentence of less than one year or (ii) the Director of the Department of Corrections if the judgment of conviction the petitioner challenges has a suspended sentence of one year or more.

B. The petitioner shall name a proper party respondent, and if he fails to do so, the court shall allow amendment of the petition. If the petitioner fails to amend the petition by naming a proper party respondent in the time provided by the court, the court in which the petition is filed shall dismiss the habeas petition without prejudice.

Code 1950, § 8-599; 1977, c. 617; 2015, c. 554.



§ 8.01-659. Penalty for disobeying it

If the person on whom such writ is served shall, in disobedience to the writ, fail to bring the petitioner, with a return of the cause of his detention, before a court before which the writ is returnable, he shall forfeit to the petitioner $300.

Code 1950, § 8-600; 1977, c. 617.



§ 8.01-660. When affidavits may be read

In the discretion of the court or judge before whom the petitioner is brought, the affidavits of witnesses taken by either party, on reasonable notice to the other, may be read as evidence.

Code 1950, § 8-601; 1977, c. 617.



§ 8.01-661. Facts proved may be made part of record

All the material facts proved shall, when it is required by either party, be made a part of the proceedings and entered by the clerk among the records of the court.

Code 1950, § 8-602; 1977, c. 617.



§ 8.01-662. Judgment of court or judge trying it; payment of costs and expenses when petition denied

After hearing the matter both upon the return and any other evidence, the court before whom the petitioner is brought shall either discharge or remand him, or admit him to bail and adjudge the cost of the proceeding, including the charge for transporting the prisoner.

Provided, however, that if the petition is denied, the costs and expenses of the proceeding and the attorney's fees of any attorney appointed to represent the petitioner shall be assessed against the petitioner. If such cost, expenses and fees are collected, they shall be paid to the Commonwealth.

Code 1950, § 8-603; 1968, c. 482; 1977, c. 617.



§ 8.01-663. Judgment conclusive

Any such judgment entered of record shall be conclusive, unless the same be reversed, except that the petitioner shall not be precluded from bringing the same matter in question in an action for false imprisonment.

Code 1950, § 8-605; 1977, c. 617.



§ 8.01-664. How and when Supreme Court summoned to try appeal therefrom

If, during the recess of the Supreme Court, the Governor or the Chief Justice of the Court should think the immediate revision of any such judgment to be proper, he may summon the Court for that purpose, to meet on any day to be fixed by him.

Code 1950, § 8-606; 1977, c. 617.



§ 8.01-665. When execution of judgment suspended; when prisoner admitted to bail

When the prisoner is remanded, the execution of the judgment shall not be suspended by a petition for appeal or by a writ of error, or for the purpose of applying for such writ. When he is ordered to be discharged, and the execution of the judgment is suspended for the purpose of petitioning for appeal to the Court of Appeals or applying for a writ of error from the Supreme Court, the court making such suspending order may admit the prisoner to bail until the expiration of the time allowed for filing a petition for appeal or applying for the writ of error, or, in case the petition for appeal is filed or the writ of error is allowed, until the decision of the Court of Appeals or the Supreme Court thereon is duly certified.

Code 1950, § 8-607; 1977, c. 617; 1984, c. 703.



§ 8.01-666. When and by whom writs of habeas corpus ad testificandum granted

Writs of habeas corpus ad testificandum may be granted by any circuit court in the same manner and under the same conditions and provisions as are prescribed by this chapter as to granting the writ of habeas corpus ad subjiciendum so far as the same are applicable.

Code 1950, § 8-608; 1977, c. 617.



§ 8.01-667. Transmission of records to federal court

Whenever any habeas corpus case is pending in a federal court, upon written request of the Attorney General or any assistant attorney general, a court of this Commonwealth shall transmit to such federal court such records as may be requested.

Code 1950, § 8-608.1; 1975, c. 389; 1977, c. 617.



§ 8.01-668. Writ de homine abolished

The writ de homine replegiando is abolished.

Code 1950, § 8-609; 1977, c. 617.



§ 8.01-669. Definitions

As used in Chapters 26, 26.1 and 26.2, unless the context otherwise requires, the term:

"Judgment" includes a decree, order, finding, or award.

"Petitioner" means a party who petitions to the Court of Appeals or the Supreme Court for an appeal.

"Appellant" means any aggrieved party who has an appeal of right or who has been granted an appeal by the Court of Appeals or the Supreme Court.

"Appellate court" means either the Court of Appeals or the Supreme Court, or both as the context may indicate.

1977, c. 617; 1984, c. 703.



§ 8.01-670. In what cases awarded

A. Except as provided by § 17.1-405, any person may present a petition for an appeal to the Supreme Court if he believes himself aggrieved:

1. By any judgment in a controversy concerning:

a. The title to or boundaries of land,

b. The condemnation of property,

c. The probate of a will,

d. The appointment or qualification of a personal representative, guardian, conservator, committee, or curator,

e. A mill, roadway, ferry, wharf, or landing,

f. The right of the Commonwealth, or a county, or municipal corporation to levy tolls or taxes, or

g. The construction of any statute, ordinance, or county proceeding imposing taxes; or

2. By the order of a court refusing a writ of quo warranto or by the final judgment on any such writ; or

3. By a final judgment in any other civil case.

B. Except as provided by § 17.1-405, any party may present a petition for an appeal to the Supreme Court in any case on an equitable claim wherein there is an interlocutory decree or order:

1. Granting, dissolving or denying an injunction; or

2. Requiring money to be paid or the possession or title of property to be changed; or

3. Adjudicating the principles of a cause.

C. Except in cases where appeal from a final judgment lies in the Court of Appeals, as provided in § 17.1-405, any party may present a petition pursuant to § 8.01-670.1 for appeal to the Supreme Court.

Code 1950, § 8-462; 1977, c. 617; 1984, c. 703; 1997, c. 801; 2002, c. 107; 2005, c. 681.



§ 8.01-670.1. Appeal of interlocutory orders and decrees by permission

When, prior to the commencement of trial, the circuit court has entered in any pending civil action, except any matters appealable to the Court of Appeals pursuant to § 17.1-405, an order or decree that is not otherwise appealable, any party may file in the circuit court a statement of the reasons why an immediate interlocutory appeal should be permitted.

The statement shall include a concise analysis of the statutes, rules or cases believed to be determinative of the issues and request that the court certify in writing that the order or decree involves a question of law as to which (i) there is substantial ground for difference of opinion, (ii) there is no clear, controlling precedent on point in the decisions of the Supreme Court of Virginia or the Court of Appeals of Virginia, (iii) determination of the issues will be dispositive of a material aspect of the proceeding currently pending before the court, and (iv) the court and the parties agree it is in the parties' best interest to seek an interlocutory appeal.

Within ten days of such certification by the circuit court, a petition for appeal may be filed with the appellate court that would have jurisdiction in an appeal from a final judgment in the proceeding. If the appellate court determines that the certification by the circuit court has sufficient merit, it may, in its discretion, permit an appeal to be taken from the interlocutory order or decree and shall notify the certifying circuit court and counsel for the parties of its decision. No petitions or appeals under this section shall stay proceedings in the circuit court unless the circuit court or appellate court so orders.

The consideration of any petition and appeal by the appellate court shall be in accordance with the applicable provisions of the Rules of the Supreme Court and shall not take precedence on the docket unless the court so orders.

2002, c. 107.



§ 8.01-671. Time within which petition must be presented

A. In cases where an appeal is permitted from the trial court to the Supreme Court, no petition shall be presented for an appeal to the Supreme Court from any final judgment whether the Commonwealth be a party or not, (i) which shall have been rendered more than three months before the petition is presented, provided, that in criminal cases, a thirty-day extension may be granted, in the discretion of the court, in order to attain the ends of justice, or (ii) if it be an appeal from a final decree refusing a bill of review to a decree rendered more than four months prior thereto, unless the petition is presented within three months from the date of such decree.

B. When an appeal from an interlocutory decree or order is permitted, the petition for appeal shall be presented within the appropriate time limitation set forth in subsection A hereof.

C. No appeal to the Supreme Court from a decision of the Court of Appeals shall be granted unless a petition for appeal is filed within thirty days after the date of the decision appealed from.

Code 1950, § 8-463; 1977, cc. 2, 617; 1984, c. 703.



§ 8.01-672. Jurisdictional amount

No petition shall be presented for an appeal from any judgment of a circuit court except in cases in which the controversy is for a matter of $500 or more in value or amount, and except in cases in which it is otherwise expressly provided; nor to a judgment of any circuit court when the controversy is for a matter less in value or amount than $500, exclusive of costs, unless there be drawn in question a freehold or franchise or the title or bounds of land, or some other matter not merely pecuniary.

Code 1950, § 8-464; 1977, c. 617.



§ 8.01-673. Inspection and return of records; certiorari when part of record is omitted; binding or retention of records

A. The Supreme Court may, when a case has before been in an appellate court, inspect the record upon the former appeal; and the court may, in any case, after reasonable notice to counsel in the appellate court, award a writ of certiorari to the clerk of the court below, and have brought before it, when part of a record is omitted, the whole or any part of such record.

B. When an appeal is refused or after it has been allowed and decided, the Clerk of the Supreme Court shall return the record to the clerk of the circuit court or other tribunal. The clerk of such court or tribunal shall return the record upon the request of the Clerk of the Supreme Court. As soon as a case is decided, the Clerk of the Supreme Court shall cause the appendix and the briefs of counsel to be recorded and preserved in any manner which meets archival standards as recommended by the Archives and Records Division of The Library of Virginia.

The manuscript of the record in a case in which an opinion was delivered prior to 1950 by the Supreme Court upon refusal of an appeal shall not be destroyed and shall be retained by the clerk of such court in his files.

Code 1950, §§ 8-473, 8-501; 1974, c. 532; 1977, cc. 449, 617; 1984, c. 703; 1988, c. 324; 1994, c. 64.



§ 8.01-674. With whom filed; endorsement thereon; reference to justice or justices; when deemed to be filed

The petition for appeal to the Supreme Court shall be filed with the Clerk of the Supreme Court. The Clerk shall endorse thereon the day and year he received it and shall refer it to one or more justices of the Supreme Court as the Court shall direct. A petition shall, for the purposes of § 8.01-671, be deemed to be timely filed if it is mailed postage prepaid to the Clerk by registered or certified mail and if the official postal receipt therefor is exhibited upon the demand of the Clerk or any party and it shows mailing within the prescribed time limits.

Code 1950, § 8-475; 1976, c. 615; 1977, c. 617; 1984, c. 703.



§ 8.01-675. Repealed

Repealed by Acts 1984, c. 703, effective Oct. 1, 1984.



§ 8.01-675.1. When dismissal final; when reinstated

After the dismissal of an appeal by the Supreme Court, no other appeal shall be allowed to or from the same judgment. When an appeal is dismissed by reason of the nonpayment of the writ tax within the time required by law, the Court at its first session after such dismissal may on motion of any party for good cause shown and upon payment of such tax set aside the dismissal; and thereupon the appeal may be perfected as though no such dismissal had taken place. A motion under this section shall be made only after reasonable notice to the adverse party or his counsel.

1984, c. 703.



§ 8.01-675.2. Rehearing

The Supreme Court, on the petition of a party, shall rehear and review any case decided by such court if one of the justices who decides the case adversely to the petitioner certifies that in his opinion there is good cause for such rehearing. However, a notice of a petition for rehearing shall be filed as provided by the Rules of Court and the petition for rehearing shall be filed within thirty days after the entry of the judgment with the clerk, who shall note the date of such filing on the order book. The judgment resulting from any such rehearing shall be entered forthwith by the clerk who shall transmit a certified copy thereof to the clerk of the court below, to be entered by him as provided by § 8.01-685.

1984, c. 703.



§ 8.01-675.3. Time within which appeal must be taken; notice

Except as provided in § 19.2-400 for pretrial appeals by the Commonwealth in criminal cases and in § 19.2-401 for cross appeals by the defendant in such pretrial appeals a notice of appeal to the Court of Appeals in any case within the jurisdiction of the court shall be filed within 30 days from the date of any final judgment order, decree or conviction. When an appeal from an interlocutory decree or order is permitted, the appeal shall be filed within 30 days from the date of such decree or order, except for pretrial appeals pursuant to § 19.2-398.

For purposes of this section, § 17.1-408, and an appeal pursuant to § 19.2-398, a petition for appeal in a criminal case or a notice of appeal to the Court of Appeals, shall be deemed to be timely filed if (i) it is mailed postage prepaid by registered or certified mail and (ii) the official postal receipt, showing mailing within the prescribed time limits, is exhibited upon demand of the clerk or any party.

1984, c. 703; 1987, c. 710; 2003, c. 109.



§ 8.01-675.4. Inspection and return of records; certiorari when part of record is omitted; retention of records

When a case has previously been in an appellate court, the Court of Appeals may inspect the record of the former appeal. The court may, in any case, after reasonable notice to counsel in the appellate court, award a writ of certiorari to the clerk of the trial court and have brought before it, when part of a record is omitted, the whole or any part of such record. As soon as a case is decided, the clerk of the Court of Appeals shall cause the appendix, if any, and briefs of counsel to be recorded and preserved in any manner which meets archival standards as recommended by the Archives and Records Division of The Library of Virginia.

1984, c. 703; 1988, c. 197; 1994, c. 64.



§ 8.01-676. Repealed

Repealed by Acts 1984, c. 703.



§ 8.01-676.1. Security for appeal

A. Security for costs of appeal of right to Court of Appeals.-- A party filing a notice of an appeal of right to the Court of Appeals shall simultaneously file an appeal bond or irrevocable letter of credit in the penalty of $500, or such sum as the trial court may require, subject to subsection E, conditioned upon paying all costs and fees incurred in the Court of Appeals and the Supreme Court if it takes cognizance of the claim. If the appellant wishes suspension of execution, the security shall also be conditioned and shall be in such sum as the trial court may require as provided in subsection C.

B. Security for costs on petition for appeal to Court of Appeals or Supreme Court. -- An appellant whose petition for appeal is granted by the Court of Appeals or the Supreme Court shall (if he has not done so) within 15 days from the date of the Certificate of Appeal file an appeal bond or irrevocable letter of credit in the same penalty as provided in subsection A, conditioned on the payment of all damages, costs, and fees incurred in the Court of Appeals and in the Supreme Court.

C. Security for suspension of execution. -- An appellant who wishes execution of the judgment or award from which an appeal is sought to be suspended during the appeal shall, subject to the provisions of subsection J, file an appeal bond or irrevocable letter of credit conditioned upon the performance or satisfaction of the judgment and payment of all damages incurred in consequence of such suspension, and except as provided in subsection D, execution shall be suspended upon the filing of such security and the timely prosecution of such appeal. Such security shall be continuing and additional security shall not be necessary except as to any additional amount which may be added or to any additional requirement which may be imposed by the courts.

D. Suspension of execution in decrees for support and custody; injunctions. -- The court from which an appeal is sought may refuse to suspend the execution of decrees for support and custody, and may also refuse suspension when a judgment refuses, grants, modifies, or dissolves an injunction.

E. Increase or decrease in penalty or other modification of security. -- The Court of Appeals or the Supreme Court, when it considers a petition for appeal, may order that the penalty or any other terms or requirements of the security for the appeal or of the security for the suspension of execution of a judgment be modified for good cause shown if such request is made in the brief of any party filed in the Court of Appeals, or in the Petition for Appeal or the appellee's Brief in Opposition filed in the Supreme Court or the Court of Appeals. Affidavits and counter-affidavits may be filed by the parties containing facts pertinent to such request. Any increase or decrease in the amount of or other modification of the security so ordered shall be effected in the clerk's office of the trial court within 15 days of the order of the Court of Appeals or the Supreme Court. If an increase so ordered is not effected within 15 days, the appeal shall be dismissed, in the case of the security required under subsection A, or the suspension of execution of a judgment shall be discontinued, in the case of the security required under subsection C. Such increase or decrease in the penalty of or other modification of the security may also be considered and ordered by the trial court for good cause shown, on motion of either party, at any time until the Court of Appeals or the Supreme Court acts upon any similar motion, and failure to increase such penalty as hereinabove provided shall also cause the appeal to be dismissed, in the case of the security required under subsection A, or the suspension of execution of a judgment to be discontinued, in the case of the security required under subsection C.

F. By whom executed. -- Each bond filed shall be executed by a party or another on his behalf, and by surety approved by the clerk of the court from which appeal is sought, or by the clerk of the Supreme Court or the clerk of the Court of Appeals if the bond is ordered by such Court. Any letter of credit posted as security for an appeal shall be in a form acceptable to the clerk of the court from which appeal is sought, or by the clerk of the Supreme Court or the Court of Appeals if the security is ordered by such court. The letter of credit shall be from a bank incorporated or authorized to conduct banking business under the laws of this Commonwealth or authorized to do business in this Commonwealth under the banking laws of the United States, or a federally insured savings institution located in this Commonwealth.

G. Appeal from State Corporation Commission; security for costs. -- When an appeal of right is entered from the State Corporation Commission to the Supreme Court, and no suspension of the order, judgment, or decree appealed from is requested, such appeal bond or letter of credit shall be filed when and in the amount required by the clerk of the Supreme Court, whose action shall be subject to review by the Supreme Court.

H. Appeal from State Corporation Commission; suspension. -- Any judgment, order, or decree of the State Corporation Commission subject to appeal to the Supreme Court may be suspended by the Commission or by the Supreme Court pending decision of the appeal if the Commission or the Supreme Court deems such suspension necessary for the proper administration of justice but only upon the written application of an appellant after reasonable notice to all other parties in interest and the filing of a suspending bond or irrevocable letter of credit with such conditions, in such penalty, and with such surety thereon as the Commission or the Supreme Court may deem sufficient. But no surety shall be required if the appellant is any county, city or town of this Commonwealth, or the Commonwealth.

I. Forms of bonds; letters of credit; where filed. -- The Clerk of the Supreme Court shall prescribe separate forms for appeal bonds, one for costs alone, one for suspension of execution, and one for both and a form for irrevocable letters of credit, to which the bond or bonds or irrevocable letters of credit given shall substantially conform. The forms for each bond and the letter of credit shall be published in the Rules of Court. It shall be sufficient if the bond or letter of credit, when executed as required, is filed with the trial court, clerk of the Virginia Workers' Compensation Commission, or the clerk of the State Corporation Commission, whichever is applicable, and no personal appearance in the trial court, Virginia Workers' Compensation Commission, or State Corporation Commission by the principal, the surety on the bond or the bank issuing the letter of credit shall be required as a condition precedent to its filing.

J. In any civil litigation under any legal theory, the amount of the appeal bond or irrevocable letter of credit to be furnished during the pendency of all appeals or discretionary reviews of any judgment granting legal, equitable, or any other form of relief in order to stay the execution thereon during the entire course of appellate review by any courts shall be set in accordance with applicable laws or court rules, except that the total appeal bond or irrevocable letter of credit that is required of an appellant and all of its affiliates shall not exceed $25 million, regardless of the value of the judgment.

J1. Any objection to or motion for modification of the form, amount, or issuer of any letter of credit or bond may be made to, and decided by, the Court of Appeals or the Supreme Court. Any objection to or motion for modification of the form, amount, or issuer of any letter of credit or bond may also be made to, and decided by, the court or commission whose decision is being appealed at any time until the Court of Appeals or the Supreme Court acts upon any similar motion.

K. Dissipation of assets. -- If the appellee proves by a preponderance of the evidence that a party bringing an appeal, for whom the appeal bond or irrevocable letter of credit requirement has been limited or waived pursuant to subsection J, is purposefully dissipating its assets or diverting assets outside the jurisdiction of the United States courts for the purpose of evading the judgment, the limitation or waiver granted pursuant to subsection J shall be rescinded and a court may require the appellant to post a bond or irrevocable letter of credit in an amount up to the full amount of the judgment. Dissipation of assets shall not include those ongoing expenditures made from assets of the kind that the appellant made in the regular course of business prior to the judgment being appealed, such as the payment of stock dividends and other financial incentives to the shareholders of publicly owned companies, continued participation in charitable and civic activities, and other expenditures consistent with the exercise of good business judgment.

L. For good cause shown, a court may otherwise waive the filing of an appeal bond or irrevocable letter of credit as to the damages in excess of, or other than, the compensatory damages.

M. Exemption. -- When an appeal is proper to protect the estate of a decedent or person under disability, or to protect the interest of the Commonwealth or any county, city, or town of this Commonwealth, no security for appeal shall be required.

N. Indigents. -- No person who is an indigent shall be required to post security for an appeal bond.

O. Virginia Workers' Compensation Commission. -- No claimant who files an appeal from a final decision of the Virginia Workers' Compensation Commission with the Court of Appeals shall be required to post security for costs as provided in subsection A or B if such claimant has not returned to his employment or by reason of his disability is unemployed. Such claimant shall file an affidavit describing his disability and employment status with the Court of Appeals together with a motion to waive the filing of the security under subsection A or B.

P. Time for filing security for appeal. -- The appeal bond or letter of credit prescribed in subsections A and B is not jurisdictional and the time for filing such security in cases before the Court of Appeals or the Supreme Court may be extended by a judge or justice of the court before which the case is pending on motion for good cause shown and to attain the ends of justice.

Q. Consideration of appeal bond or letter of credit by Court of Appeals or Supreme Court. -- A determination on an issue affecting an appeal bond or letter of credit in a case before the Court of Appeals or the Supreme Court may be considered by an individual judge of such court rather than by a panel of judges.

R. This section applies to injunction bonds required pursuant to § 8.01-631.

1984, c. 703; 1986, c. 89; 1987, cc. 460, 684; 1988, c. 883; 1996, c. 77; 2000, c. 100; 2004, cc. 328, 356; 2010, c. 494; 2012, cc. 8, 77.



§ 8.01-677. Errors corrected on motion instead of writ of error coram vobis

For any clerical error or error in fact for which a judgment may be reversed or corrected on writ of error coram vobis, the same may be reversed or corrected on motion, after reasonable notice, by the court.

Code 1950, § 8-485; 1977, c. 617.



§ 8.01-677.1. Appeals filed in inappropriate appellate court

Notwithstanding any other provisions of this Code, no appeal which was otherwise properly and timely filed shall be dismissed for want of jurisdiction solely because it was filed in either the Supreme Court or the Court of Appeals and the appellate court in which it was filed thereafter rules that it should have been filed in the other court. In such event, the appellate court so ruling shall transfer the appeal to the appellate court having appropriate jurisdiction for further proceedings in accordance with the rules of the latter court. The parties shall be allowed a reasonable time to file such additional or amended pleadings as may be appropriate to proceed with the appeal in the appellate court to which the appeal is transferred.

1988, c. 382.



§ 8.01-678. For what a judgment not to be reversed

When it plainly appears from the record and the evidence given at the trial that the parties have had a fair trial on the merits and substantial justice has been reached, no judgment shall be arrested or reversed:

1. For the appearance of either party, being under the age of eighteen years, by attorney, if the verdict, where there is one, or the judgment be for him and not to his prejudice; or

2. For any other defect, imperfection, or omission in the record, or for any error committed on the trial.

Code 1950, § 8-487; 1954, c. 333; 1977, c. 617.



§ 8.01-679. Failure of trial court clerk to deliver record to appellate court

Notwithstanding any provision of law to the contrary, no appeal shall be refused or dismissed for failure to deliver the record within the required time if it shall appear from evidence satisfactory to the appellate court that the clerk of the court below failed to deliver to the clerk of the appellate court the record on appeal within the required time.

Code 1950, § 8-489; 1964, c. 7; 1976, c. 615; 1977, c. 617; 1984, c. 703.



§ 8.01-679.1. Arguments made on brief not waived by oral argument

It shall not be necessary for any party to expressly reserve in oral argument any argument made on brief before an appellate court and failure to raise any such argument on oral argument shall not constitute a waiver.

1986, c. 268.



§ 8.01-680. When judgment of trial court not to be set aside unless plainly wrong, etc

When a case, civil or criminal, is tried by a jury and a party objects to the judgment or action of the court in granting or refusing to grant a new trial on a motion to set aside the verdict of a jury on the ground that it is contrary to the evidence, or when a case is decided by a court without the intervention of a jury and a party objects to the decision on the ground that it is contrary to the evidence, the judgment of the trial court shall not be set aside unless it appears from the evidence that such judgment is plainly wrong or without evidence to support it.

Code 1950, § 8-491; 1977, c. 617.



§ 8.01-681. Decision of appellate court

The appellate court shall affirm the judgment if there is no error therein, and reverse the same, in whole or in part, if erroneous, and enter such judgment as to the court shall seem right and proper and shall render final judgment upon the merits whenever, in the opinion of the court, the facts before it are such as to enable the court to attain the ends of justice. A civil case shall not be remanded for a trial de novo except when the ends of justice require it, but the appellate court shall, in the order remanding the case, if it be remanded, designate upon what questions or points a new trial is to be had.

Code 1950, § 8-493; 1977, c. 617; 1984, c. 703.



§ 8.01-682. What damages awarded appellee

When any judgment is affirmed, damages shall be awarded to the appellee. When the judgment is for the payment of money, the damages shall be the interest to which the party is legally entitled from the date of filing the notice of appeal until the date the appellate court issues its mandate. Such interest shall be computed upon the whole amount of the recovery, including interest and costs, and such damages shall be in satisfaction of all interest during such period of time. When the judgment is not for the payment of any money, except costs, the damages shall be such specific sum as the appellate court may deem reasonable, not being more than $2,500 nor less than $150.

Code 1950, § 8-495; 1977, c. 617; 1984, c. 703; 2010, c. 343; 2012, c. 58.



§ 8.01-683. When Clerk of Supreme Court to transmit its decisions

When any term of the Supreme Court is ended, or sooner if the court so direct, the Clerk thereof shall certify and transmit its decision to the clerk of the court or tribunal below, as the case may be, except that it shall not be his duty to certify or transmit a copy of a judgment of affirmance unless the appellee shall have paid all fees due from him in the case, or shall endorse on such copy so much of the judgment, for the benefit of the clerk, as the unpaid fees shall amount to. If any clerk fail to comply with this section for twenty days, except as aforesaid, he shall forfeit fifty dollars to any person aggrieved thereby.

Code 1950, § 8-496; 1977, c. 617.



§ 8.01-684. Copies of Court's opinions to be furnished to counsel

When a case is decided by an appellate court the clerk shall furnish a copy of the opinion rendered by the court thereon to each counsel of record without making any charge therefor.

Code 1950, § 8-497.1; 1977, c. 617; 1984, c. 703.



§ 8.01-685. Entry of decision in lower court; issue of execution thereon

The court or other tribunal from which any case may have come to an appellate court shall enter the decision of the appellate court as its own, and execution or other appropriate process may issue thereon accordingly. When that decision is received by the clerk or secretary of the court or tribunal below, he shall enter it of record in his order book, and thereupon such execution may issue and such proceedings be had in the case as would have been proper if the decision had been entered in court or by such tribunal.

If the judgment of the lower court or tribunal is affirmed, in whole or in part, by the decision of an appellate court, execution or other appropriate process may issue thereon against the principal and surety on any appeal bond which may have been given, for the amount of such judgment, including the interest and cost and the damages awarded by the appellate court, not exceeding, however, the penalty of such bond.

Code 1950, § 8-498; 1977, c. 617; 1984, c. 703.



§ 8.01-686. Repealed

Repealed by Acts 1984, c. 703.



§ 8.01-688. Order books, etc., of former district courts in custody of Clerk of Supreme Court, etc

The order books, dockets and other office books formerly belonging to the several former district courts shall remain in the custody of the Clerk of the Supreme Court. Said Clerk shall furnish transcripts of the records and proceedings of such district courts when required, and perform all other duties in respect to records and proceedings of such district courts as might have been performed by the clerks of such district courts if such courts had continued to exist. All printed and manuscript orders, and other papers pertaining to cases decided in such district courts, shall remain in the custody of the clerks of the circuit courts at the several places where such district courts held their sessions, who shall be charged with the same duties in respect to such records and papers as might have been performed by the clerks of such district courts respectively, if such courts had continued to exist, and who shall receive for any such service fees similar to those charged by the clerks of district courts for such services.

Code 1950, § 8-502; 1977, c. 617.



§ 8.01-689. Short title

This chapter shall be known and may be cited as the "Virginia Prisoner Litigation Reform Act."

2002, c. 871.



§ 8.01-690. Applicability provisions

The provisions of this chapter shall apply to all pro se civil actions for money damages brought under the laws of this Commonwealth, or for injunctive, declaratory or mandamus relief, brought by prisoners incarcerated in any state or local correctional facility, or operated pursuant to the Corrections Private Management Act (§ 53.1-261 et seq.).

2002, c. 871.



§ 8.01-691. Payment of filing fees and costs by prisoners; when in forma pauperis status granted

A prisoner seeking in forma pauperis status shall provide the court with a certified copy of his inmate trust account for the preceding twelve months. Any prisoner granted leave to proceed in forma pauperis shall nonetheless make payments, in equal installments as the court directs, towards satisfaction of the filing fee and costs. If the court determines the prisoner has had no deposits in his inmate trust account for the preceding six months, the court shall permit the prisoner to proceed without paying the filing fee and costs. However, the filing fee and costs shall be taxed as costs at the end of the case. Any prisoner failing to make any payment when due shall have his case dismissed without prejudice.

2002, c. 871.



§ 8.01-692. When in forma pauperis status denied

The court shall deny in forma pauperis status to any prisoner who has had three or more cases or appeals dismissed by any federal or state court for being frivolous, malicious, or for failure to state a claim, unless the prisoner shows that he is in imminent danger of serious physical injury at the time of filing his motion for judgment or the court determines that it would be manifest injustice to deny in forma pauperis status.

2002, c. 871.



§ 8.01-693. Venue of prisoner actions

Notwithstanding any other provision of law, no prisoner action shall be filed except in the city or county in which the prison is located where the prisoner was housed when his cause of action arose. When an action is filed in an improper venue, upon motion of the defendant or the court sua sponte, the court shall transfer the case to the proper venue.

2002, c. 871.



§ 8.01-694. Service of process; time for response

In any action in which any defendant is the Commonwealth or one of its officers, employees, or agents, upon the grant of in forma pauperis status or receipt of the filing fee and costs, the court shall serve the Office of the Attorney General with a copy of the motion for judgment and all necessary supporting papers. The Office of the Attorney General shall have no fewer than thirty days from receipt in which to file responsive pleadings. The prisoner's failure to state his claims in a written motion for judgment plainly stating facts sufficient to support his cause of action, accompanied by all necessary supporting documentation, may be grounds for dismissal of the action.

2002, c. 871; 2009, c. 372.



§ 8.01-695. When argument held; when discovery permitted

Oral argument on any motion in any prisoner civil action shall be heard orally only at the request of the court; whenever possible, the court shall rule upon the record before it. No prisoner shall be permitted to request subpoenas for witnesses or documents, or file discovery requests, until the court has ruled upon any demurrer, plea or motion to dismiss. Where a case proceeds past the initial dispositive motions, the court shall require the prisoner seeking discovery to demonstrate that his requests are relevant and material to the issues in the case. No subpoena for witnesses or documents shall issue unless a judge of the court has reviewed the subpoena request and specifically authorized a subpoena to issue. The court shall exercise its discretion in determining the scope of the subpoena and may condition its issuance on such terms as the court finds appropriate. The court shall take into account the burden placed upon the object of the subpoena in relation to the needs of the case, the amount in controversy, and the importance of the issues at stake in the litigation.

2002, c. 871; 2006, c. 435.



§ 8.01-696. Summary judgment; pro se prisoner civil action

Notwithstanding the provisions of § 8.01-420, any time after commencement of a pro se prisoner civil action, a party may move for summary judgment on all issues based upon the pleadings, any admissions, and supporting affidavits. The adverse party may serve supporting affidavits within 10 days after service of the motion. The judgment sought shall be rendered forthwith if the pleadings, admissions, and affidavits show that there is no genuine issue of material fact and that the moving party is entitled to a judgment as a matter of law.

2006, c. 435.



§ 8.01-697. Access to Department of Corrections records

All records maintained by the Department of Corrections in the name of individual prisoners, including prisoner medical records, shall be the property of the Department. Notwithstanding the provisions of § 32.1-127.1:03, in any civil suit subject to this chapter, where the Commonwealth, an agency of the Commonwealth, an employee of the Commonwealth, or a private contractor providing services to the Department of Corrections is named as a defendant, the Director of the Department may share any records maintained by the Department in the name of the prisoner filing suit with counsel representing the above-named defendants.

2006, c. 435.






Title 8.1A - Uniform Commercial Code - General Provisions

§ 8.1A-101. Short titles

(a) Titles 8.1A through 8.9A may be cited as the Uniform Commercial Code.

(b) This title may be cited as Uniform Commercial Code -- General Provisions.

1964, c. 219, § 8.1-101; 2003, c. 353.



§ 8.1A-102. Scope of title

This title applies to a transaction to the extent that it is governed by another title of the Uniform Commercial Code.

2003, c. 353.



§ 8.1A-103. Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law

(a) The Uniform Commercial Code shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) to simplify, clarify, and modernize the law governing commercial transactions;

(2) to permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) to make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

Code 1950, §§ 6-549, 13-183, 13.1-418, 61-2; 1956, c. 428; 1964, c. 219, §§ 8.1-102, 8.1-103; 2003, c. 353.



§ 8.1A-104. Construction against implied repeal

The Uniform Commercial Code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

1964, c. 219, § 8.1-104; 2003, c. 353.



§ 8.1A-105. Repealed

Repealed by Acts 2015, c. 709, cl. 2.



§ 8.1A-106. Use of singular and plural; gender

In the Uniform Commercial Code, unless the statutory context otherwise requires:

(1) words in the singular number include the plural, and those in the plural include the singular; and

(2) words of any gender also refer to any other gender.

1964, c. 219, § 8.1-102; 2003, c. 353.



§ 8.1A-107. Section captions

Section captions are part of the Uniform Commercial Code.

1964, c. 219, § 8.1-109; 2003, c. 353.



§ 8.1A-108. Relation to Electronic Signatures in Global and National Commerce Act

This title modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., except that nothing in this title modifies, limits, or supersedes § 7001(c) of that Act or authorizes electronic delivery of any of the notices described in § 7003(b) of that Act.

2003, c. 353.



§ 8.1A-201. General definitions

(a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other titles of the Uniform Commercial Code that apply to particular titles or parts thereof, have the meanings stated.

(b) Subject to definitions contained in other titles of the Uniform Commercial Code that apply to particular titles or parts thereof:

(1) "Action," in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined.

(2) "Aggrieved party" means a party entitled to pursue a remedy.

(3) "Agreement," as distinguished from "contract," means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in § 8.1A-303.

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in control of a negotiable electronic document or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or endorsed in blank.

(6) "Bill of lading" means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Title 8.2 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous," with reference to a term, means so written, displayed, or presented that a reasonable person against whom it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) a heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) "Contract," as distinguished from "agreement," means the total legal obligation that results from the parties' agreement as determined by the Uniform Commercial Code as supplemented by any other applicable laws.

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery," with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" means a record (i) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods it covers and (ii) that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession that are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(17) "Fault" means a default, breach, or wrongful act or omission.

(18) "Fungible goods" means:

(A) goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith" means honesty in fact in the conduct or transaction concerned.

(21) "Holder" means:

(A) the person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(B) the person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) the person in control of a negotiable electronic document of title.

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(A) having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) being unable to pay debts as they become due; or

(C) being insolvent within the meaning of federal bankruptcy law.

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party," as distinguished from "third party," means a person that has engaged in a transaction or made an agreement subject to the Uniform Commercial Code.

(27) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Title 8.9A. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under § 8.2-401, but a buyer may also acquire a "security interest" by complying with Title 8.9A. Except as otherwise provided in § 8.2-505, the right of a seller or lessor of goods under Title 8.2 or Title 8.2A to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with Title 8.9A. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under § 8.2-401 is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to § 8.1A-203.

(36) "Send" in connection with a writing, record, or notice means:

(A) to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) in any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

Code 1950, §§ 6-408, 6-544, 6-550; 1964, c. 219, § 8.1-201; 1973, c. 509; 1984, c. 613; 1991, c. 536; 1992, c. 693; 2000, c. 1007; 2003, c. 353; 2004, c. 200.



§ 8.1A-202. Notice; knowledge

(a) Subject to subsection (f), a person has "notice" of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) "Discover," "learn," or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f), a person "receives" a notice or notification when:

(1) it comes to that person's attention; or

(2) it is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

1964, c. 219, § 8.1-201 (25)-(27); 1973, c. 509; 1984, c. 613; 1991, c. 536; 1992, c. 693; 2000, c. 1007; 2003, c. 353.



§ 8.1A-203. Lease distinguished from security interest

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) the original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) the lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) the lessee assumes risk of loss of the goods;

(3) the lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) the lessee has an option to renew the lease or to become the owner of the goods;

(5) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

1964, c. 219, § 8.1-201 (37); 1973, c. 509; 1984, c. 613; 1991, c. 536; 1992, c. 693; 2000, c. 1007; 2003, c. 353.



§ 8.1A-204. Value

Except as otherwise provided in Titles 8.3A, 8.4, and 8.5A, a person gives value for rights if the person acquires them:

(1) in return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) as security for, or in total or partial satisfaction of, a preexisting claim;

(3) by accepting delivery under a preexisting contract for purchase; or

(4) in return for any consideration sufficient to support a simple contract.

1964, c. 219, § 8.1-201 (44); 1973, c. 509; 1984, c. 613; 1991, c. 536; 1992, c. 693; 2000, c. 1007; 2003, c. 353; 2011, c. 369.



§ 8.1A-205. Reasonable time; seasonableness

(a) Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

1964, c. 219, § 8.1-204 (2)-(3); 2003, c. 353.



§ 8.1A-206. Presumptions

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

1964, c. 219, § 8.1-201 (31); 1973, c. 509; 1984, c. 613; 1991, c. 536; 1992, c. 693; 2000, c. 1007; 2003, c. 353.



§ 8.1A-301. Territorial applicability; parties' power to choose applicable law

(a) This section applies to a transaction to the extent that it is governed by another title of the Uniform Commercial Code.

(b) Except as otherwise provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or such other state or nation shall govern their rights and duties.

(c) In the absence of an agreement effective under subsection (b), the rights and obligations of the parties are determined by the law that would be selected by application of this State's conflict of laws principles.

(d) To the extent that the Uniform Commercial Code governs a transaction, if one of the following provisions of the Uniform Commercial Code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) Rights of creditors against sold goods. § 8.2-402;

(2) Applicability of the title on leases. §§ 8.2A-105 and 8.2A-106;

(3) Applicability of the title on bank deposits and collections. § 8.4-102;

(4) Applicability of the title on funds transfers. § 8.4A-507;

(5) Letters of credit. § 8.5A-116;

(6) Applicability of the title on investment securities. § 8.8A-110;

(7) Law governing perfection, the effect of perfection or nonperfection, and the priority of security interests and agricultural liens. §§ 8.9A-301 through 8.9A-307.

1964, c. 219, § 8.1-105; 1973, c. 509; 1990, c. 9; 1991, c. 536; 1996, c. 216; 1997, cc. 121, 343; 2000, c. 1007; 2003, c. 353; 2011, c. 369.



§ 8.1A-302. Variation by agreement

(a) Except as otherwise provided in subsection (b) or elsewhere in the Uniform Commercial Code, the effect of provisions of the Uniform Commercial Code may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever the Uniform Commercial Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of the Uniform Commercial Code of the phrase "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

1964, c. 219, §§ 8.1-102, 8.1-204; 2003, c. 353.



§ 8.1A-303. Course of performance, course of dealing, and usage of trade

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) the agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) the other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) express terms prevail over course of performance, course of dealing, and usage of trade;

(2) course of performance prevails over course of dealing and usage of trade; and

(3) course of dealing prevails over usage of trade.

(f) Subject to § 8.2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

1964, c. 219, §§ 8.1-205, 8.2-208; 1991, c. 536, § 8.2A-207; 2003, c. 353.



§ 8.1A-304. Obligation of good faith

Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance and enforcement.

1964, c. 219, § 8.1-203; 2003, c. 353.



§ 8.1A-305. Remedies to be liberally administered

(a) The remedies provided by the Uniform Commercial Code shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

(b) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

1964, c. 219, § 8.1-106; 2003, c. 353.



§ 8.1A-306. Waiver or renunciation of claim or right after breach

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

Code 1950, §§ 6-472, 6-473, 6-475; 1964, c. 219, § 8.1-107; 2003, c. 353.



§ 8.1A-307. Prima facie evidence by third-party documents

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

1964, c. 219, § 8.1-202; 2003, c. 353.



§ 8.1A-308. Performance or acceptance under reservation of rights

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

1964, c. 219, § 8.1-207; 1992, c. 693; 2003, c. 353.



§ 8.1A-309. Option to accelerate at will

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

1964, c. 219, § 8.1-208; 1974, c. 572; 2003, c. 353.



§ 8.1A-310. Subordinated obligations

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

2003, c. 353.






Title 8.2 - Commercial Code - Sales

§ 8.2-101. Short title

This title shall be known and may be cited as Uniform Commercial Code -- Sales.

1964, c. 219.



§ 8.2-102. Scope; certain security and other transactions excluded from this title

Unless the context otherwise requires, this title applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this title impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

1964, c. 219.



§ 8.2-103. Definitions and index of definitions

(1) In this title unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) "Good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this title or to specified parts thereof, and the sections in which they appear are:

"Acceptance."§ 8.2-606.

"Banker's credit."§ 8.2-325.

"Between merchants."§ 8.2-104.

"Cancellation."§ 8.2-106 (4).

"Commercial unit."§ 8.2-105.

"Confirmed credit."§ 8.2-325.

"Conforming to contract."§ 8.2-106.

"Contract for sale."§ 8.2-106.

"Cover."§ 8.2-712.

"Entrusting."§ 8.2-403.

"Financing agency."§ 8.2-104.

"Future goods."§ 8.2-105.

"Goods."§ 8.2-105.

"Identification."§ 8.2-501.

"Installment contract."§ 8.2-612.

"Letter of credit."§ 8.2-325.

"Lot."§ 8.2-105.

"Merchant."§ 8.2-104.

"Overseas."§ 8.2-323.

"Person in position of seller."§ 8.2-707.

"Present sale."§ 8.2-106.

"Sale."§ 8.2-106.

"Sale on approval."§ 8.2-326.

"Sale or return."§ 8.2-326.

"Termination."§ 8.2-106.

(3) The following definitions in other titles apply to this title:

"Check."§ 8.3A-104.

"Consignee."§ 8.7-102.

"Consignor."§ 8.7-102.

"Consumer goods."§ 8.9A-102.

"Control."§ 8.7-106.

"Dishonor."§ 8.3A-502.

"Draft."§ 8.3A-104.

(4) In addition Title 8.1A contains general definitions and principles of construction and interpretation applicable throughout this title.

1964, c. 219; 2000, c. 1007; 2003, c. 353; 2004, c. 200.



§ 8.2-104. Definitions: "Merchant"; "financing agency"; "between merchants."

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (§ 8.2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

1964, c. 219; 2004, c. 200.



§ 8.2-105. Definitions: Transferability; "goods"; "future" goods; "lot"; "commercial unit."

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Title 8.8A) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (§ 8.2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

1964, c. 219.



§ 8.2-106. Definitions: "Contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

(1) In this title unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (§ 8.2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

1964, c. 219.



§ 8.2-107. Goods to be severed from realty; recording

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this title if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this title whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

1964, c. 219; 1973, c. 509.



§ 8.2-201. Formal requirements; statute of frauds

(1) Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable

(a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods for which payment has been made and accepted or which have been received and accepted (§ 8.2-606).

1964, c. 219.



§ 8.2-202. Final written expression; parol or extrinsic evidence

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(a) by course of performance, course of dealing or usage of trade (§ 8.1A-303); and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

1964, c. 219; 2003, c. 353.



§ 8.2-203. Seals inoperative

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

1964, c. 219.



§ 8.2-204. Formation in general

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

1964, c. 219.



§ 8.2-205. Firm offers

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

1964, c. 219.



§ 8.2-206. Offer and acceptance in formation of contract

(1) Unless otherwise unambiguously indicated by the language or circumstances

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

1964, c. 219.



§ 8.2-207. Additional terms in acceptance or confirmation

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this act.

1964, c. 219.



§ 8.2-208. Repealed

Repealed by Acts 2003, c. 353.



§ 8.2-209. Modification, rescission and waiver

(1) An agreement modifying a contract within this title needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this title (§ 8.2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

1964, c. 219.



§ 8.2-210. Delegation of performance; assignment of rights

(1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in § 8.9A-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (§ 8.2-609).

1964, c. 219; 2000, c. 1007.



§ 8.2-301. General obligations of parties

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

1964, c. 219.



§ 8.2-302. Unconscionable contract or clause

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

1964, c. 219.



§ 8.2-303. Allocation or division of risks

Where this title allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.

1964, c. 219.



§ 8.2-304. Price payable in money, goods, realty, or otherwise

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this title, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

1964, c. 219.



§ 8.2-305. Open price term

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

1964, c. 219.



§ 8.2-306. Output, requirements and exclusive dealings

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

1964, c. 219.



§ 8.2-307. Delivery in single lot or several lots

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

1964, c. 219.



§ 8.2-308. Absence of specified place for delivery

Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

1964, c. 219.



§ 8.2-309. Absence of specific time provisions; notice of termination

(1) The time for shipment or delivery or any other action under a contract if not provided in this title or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

1964, c. 219.



§ 8.2-310. Open time for payment or running of credit; authority to ship under reservation

Unless otherwise agreed:

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (§ 8.2-513 ); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

1964, c. 219; 2004, c. 200.



§ 8.2-311. Options and cooperation respecting performance

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of § 8.2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1) (c) and (3) of § 8.2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

1964, c. 219.



§ 8.2-312. Warranty of title and against infringement; buyer's obligation against infringement

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

1964, c. 219.



§ 8.2-313. Express warranties by affirmation, promise, description, sample

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

1964, c. 219.



§ 8.2-314. Implied warranty: Merchantability; usage of trade

(1) Unless excluded or modified (§ 8.2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (§ 8.2-316) other implied warranties may arise from course of dealing or usage of trade.

1964, c. 219.



§ 8.2-315. Implied warranty: Fitness for particular purpose

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section [§ 8.2-316] an implied warranty that the goods shall be fit for such purpose.

1964, c. 219.



§ 8.2-316. Exclusion or modification of warranties

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this title on parol or extrinsic evidence (§ 8.2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this title on liquidation or limitation of damages and on contractual modification of remedy (§§ 8.2-718 and 8.2-719).

1964, c. 219.



§ 8.2-317. Cumulation and conflict of warranties express or implied

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

1964, c. 219.



§ 8.2-317.1. Use of warranty registration cards

A. As used in this section, "warranty registration card" means a card or similar device that is provided to the purchaser of personal, family, or household goods with a statement that the purchaser's return of the warranty registration card shortly after purchase of the goods is a condition precedent to warranty coverage and performance.

B. Unless any requirement that the purchaser of personal, family, or household goods return a warranty registration card as a condition precedent to warranty coverage and performance is conspicuously disclosed in any advertising and marketing materials that reference the goods' warranty, a seller may not condition the coverage or performance of a warranty upon the return by the purchaser of a warranty registration card, or provide that the duration of a warranty is dependent upon the return by the purchaser of a warranty registration card.

C. This section does not prohibit the use of warranty registration cards where a seller suggests use of the card as one possible means of proof of the date the goods were purchased. Any such suggestion to the purchaser shall include notice that failure to return the card will not affect rights under the warranty, if the purchaser can establish with reasonable certainty the date the goods were purchased.

D. A violation of this section constitutes a prohibited practice under the Virginia Consumer Protection Act (§ 59.1-196 et seq.).

2010, c. 713.



§ 8.2-318. When lack of privity no defense in action against manufacturer or seller of goods

Lack of privity between plaintiff and defendant shall be no defense in any action brought against the manufacturer or seller of goods to recover damages for breach of warranty, express or implied, or for negligence, although the plaintiff did not purchase the goods from the defendant, if the plaintiff was a person whom the manufacturer or seller might reasonably have expected to use, consume, or be affected by the goods; however, this section shall not be construed to affect any litigation pending on June 29, 1962.

Code 1950, § 8-654.3; 1962, c. 476; 1964, c. 219.



§ 8.2-319. F.O.B. and F.A.S. terms

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this title (§ 8.2-504 ) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this title (§ 8.2-503 ):

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this title on the form of bill of lading (§ 8.2-323 ).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this title (§ 8.2-311 ). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

1964, c. 219.



§ 8.2-320. C.I.F. and C. & F. terms

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any endorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

1964, c. 219.



§ 8.2-321. C.I.F. or C. & F.: "Net landed weights"; "payment on arrival"; warranty of condition on arrival

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

1964, c. 219.



§ 8.2-322. Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

1964, c. 219.



§ 8.2-323. Form of bill of lading required in overseas shipment; "Overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(a) due tender of a single part is acceptable within the provisions of this title on cure of improper delivery (subsection (1) of § 8.2-508 ); and

(b) even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

1964, c. 219; 2004, c. 200.



§ 8.2-324. "No arrival, no sale" term

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (§ 8.2-613).

1964, c. 219.



§ 8.2-325. "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

1964, c. 219.



§ 8.2-326. Sale on approval and sale or return; rights of creditors

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use; and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this title (§ 8.2-201) and as contradicting the sale aspect of the contract within the provisions of this title on parol or extrinsic evidence (§ 8.2-202).

1964, c. 219; 2000, c. 1007.



§ 8.2-327. Special incidents of sale on approval and sale or return

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

1964, c. 219.



§ 8.2-328. Sale by auction

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

1964, c. 219.



§ 8.2-401. Passing of title; reservation for security; limited application of this section

Each provision of this title with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this title and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (§ 8.2-501 ), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this act. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the title on secured transactions (Title 8.9A), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(a) if the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) if the contract requires delivery at destination, title passes on tender there.

(3) Unless other explicitly agreed where delivery is to be made without moving the goods,

(a) if the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) if the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance, revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."

1964, c. 219; 2004, c. 200.



§ 8.2-402. Rights of seller's creditors against sold goods

(1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this title (§§ 8.2-502 and 8.2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this title shall be deemed to impair the rights of creditors of the seller

(a) under the provisions of the title on secured transactions (Title 8.9A); or

(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this title constitute the transaction a fraudulent transfer or voidable preference.

1964, c. 219.



§ 8.2-403. Power to transfer; good faith purchase of goods; "entrusting."

(1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a) the transferor was deceived as to the identity of the purchaser, or

(b) the delivery was in exchange for a check which is later dishonored, or

(c) it was agreed that the transaction was to be a "cash sale," or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the titles on secured transactions (Title 8.9A) and documents of title (Title 8.7).

Code 1950, § 6-558; 1964, c. 219; 1997, c. 121; 2011, c. 369.



§ 8.2-501. Insurable interest in goods; manner of identification of goods

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs

(a) when the contract is made if it is for the sale of goods already existing and identified;

(b) if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

1964, c. 219.



§ 8.2-502. Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency

(1) Subject to subsections (2) and (3) and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of the immediately preceding section (§ 8.2-501 ) may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) in all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under subsection (1) (a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale.

1964, c. 219; 2000, c. 1007.



§ 8.2-503. Manner of seller's tender of delivery

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this title, and in particular:

(a) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section [ § 8.2-504 ] respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved:

(a) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and, except as otherwise provided in Title 8.9A, receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents:

(a) he must tender all such documents in correct form, except as provided in this title with respect to bills of lading in a set (subsection (2) of § 8.2-323 ); and

(b) tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

1964, c. 219; 2004, c. 200.



§ 8.2-504. Shipment by seller

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

1964, c. 219.



§ 8.2-505. Seller's shipment under reservation

(1) Where the seller has identified goods to the contract by or before shipment:

(a) his procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) a nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of § 8.2-507 ) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section [ § 8.2-504 ] but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.

1964, c. 219; 2004, c. 200.



§ 8.2-506. Rights of financing agency

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

1964, c. 219; 2004, c. 200.



§ 8.2-507. Effect of seller's tender; delivery on condition

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.

1964, c. 219.



§ 8.2-508. Cure by seller of improper tender or delivery; replacement

(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

1964, c. 219.



§ 8.2-509. Risk of loss in the absence of breach

(1) Where the contract requires or authorizes the seller to ship the goods by carrier:

(a) if it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (§ 8.2-505 ); but

(b) if it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a) on his receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgement by the bailee of the buyer's right to possession of the goods; or

(c) after his receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in subsection (4) (b) of § 8.2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this title on sale on approval (§ 8.2-327 ) and on effect of breach on risk of loss (§ 8.2-510 ).

1964, c. 219; 2004, c. 200.



§ 8.2-510. Effect of breach on risk of loss

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

1964, c. 219.



§ 8.2-511. Tender of payment by buyer; payment by check

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this act on the effect of an instrument on an obligation (§ 8.3A-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

1964, c. 219; 1992, c. 693.



§ 8.2-512. Payment by buyer before inspection

(1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless

(a) the nonconformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under § 8.5A-109 (b) .

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.

1964, c. 219; 1997, c. 343.



§ 8.2-513. Buyer's right to inspection of goods

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this title on C.I.F. contracts (subsection (3) of § 8.2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

1964, c. 219.



§ 8.2-514. When documents deliverable on acceptance; when on payment

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

1964, c. 219.



§ 8.2-515. Preserving evidence of goods in dispute

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

1964, c. 219.



§ 8.2-601. Buyer's rights on improper delivery

Subject to the provisions of this title on breach in installment contracts (§ 8.2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (§§ 8.2-718 and 8.2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(a) reject the whole; or

(b) accept the whole; or

(c) accept any commercial unit or units and reject the rest.

1964, c. 219.



§ 8.2-602. Manner and effect of rightful rejection

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (§§ 8.2-603 and 8.2-604),

(a) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this title (subsection (3) of § 8.2-711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this title on seller's remedies in general (§ 8.2-703).

1964, c. 219.



§ 8.2-603. Merchant buyer's duties as to rightfully rejected goods

(1) Subject to any security interest in the buyer (subsection (3) of § 8.2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten per cent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

1964, c. 219.



§ 8.2-604. Buyer's options as to salvage of rightfully rejected goods

Subject to the provisions of the immediately preceding section [§ 8.2-603] on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

1964, c. 219.



§ 8.2-605. Waiver of buyer's objections by failure to particularize

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach:

(a) where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

1964, c. 219; 2004, c. 200.



§ 8.2-606. What constitutes acceptance of goods

(1) Acceptance of goods occurs when the buyer

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b) fails to make an effective rejection (subsection (1) of § 8.2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

1964, c. 219.



§ 8.2-607. Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this title for nonconformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (subsection (3) of § 8.2-312) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over

(a) he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of § 8.2-312) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of § 8.2-312).

1964, c. 219.



§ 8.2-608. Revocation of acceptance in whole or in part

(1) The buyer may revoke his acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him if he has accepted it

(a) on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.

1964, c. 219.



§ 8.2-609. Right to adequate assurance of performance

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

1964, c. 219.



§ 8.2-610. Anticipatory repudiation

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (§ 8.2-703 or § 8.2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) in either case suspend his own performance or proceed in accordance with the provisions of this title on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (§ 8.2-704).

1964, c. 219.



§ 8.2-611. Retraction of anticipatory repudiation

(1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this title (§ 8.2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

1964, c. 219.



§ 8.2-612. "Installment contract"; breach

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.

1964, c. 219.



§ 8.2-613. Casualty to identified goods

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (§ 8.2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

1964, c. 219.



§ 8.2-614. Substituted performance

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

1964, c. 219.



§ 8.2-615. Excuse by failure of presupposed conditions

Except so far as a seller may have assumed a greater obligation and subject to the preceding section [ § 8.2-614 ] on substituted performance:

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

1964, c. 219.



§ 8.2-616. Procedure on notice claiming excuse

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section [§ 8.2-615] he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this title relating to breach of installment contracts (§ 8.2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section [§ 8.2-615].

1964, c. 219.



§ 8.2-701. Remedies for breach of collateral contracts not impaired

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this title.

1964, c. 219.



§ 8.2-702. Seller's remedies on discovery of buyer's insolvency

(1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this title (§ 8.2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this title (§ 8.2-403). Successful reclamation of goods excludes all other remedies with respect to them.

1964, c. 219.



§ 8.2-703. Seller's remedies in general

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (§ 8.2-612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a) withhold delivery of such goods;

(b) stop delivery by any bailee as hereafter provided (§ 8.2-705);

(c) proceed under the next section [§ 8.2-704] respecting goods still unidentified to the contract;

(d) resell and recover damages as hereafter provided (§ 8.2-706);

(e) recover damages for nonacceptance (§ 8.2-708) or in a proper case the price (§ 8.2-709);

(f) cancel.

1964, c. 219.



§ 8.2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods

(1) An aggrieved seller under the preceding section [§ 8.2-703] may

(a) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

1964, c. 219.



§ 8.2-705. Seller's stoppage of delivery in transit or otherwise

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (§ 8.2-702 ) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until:

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

1964, c. 219; 2004, c. 200.



§ 8.2-706. Seller's resale including contract for resale

(1) Under the conditions stated in § 8.2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this title (§ 8.2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (§ 8.2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of § 8.2-711).

1964, c. 219.



§ 8.2-707. "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this title withhold or stop delivery (§ 8.2-705) and resell (§ 8.2-706) and recover incidental damages (§ 8.2-710).

1964, c. 219.



§ 8.2-708. Seller's damages for nonacceptance or repudiation

(1) Subject to subsection (2) and to the provisions of this title with respect to proof of market price (§ 8.2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this title (§ 8.2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this title (§ 8.2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

1964, c. 219.



§ 8.2-709. Action for the price

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section [§ 8.2-710], the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (§ 8.2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section [§ 8.2-708].

1964, c. 219.



§ 8.2-710. Seller's incidental damages

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

1964, c. 219.



§ 8.2-711. Buyer's remedies in general; buyer's security interest in rejected goods

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (§ 8.2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section [§ 8.2-712] as to all the goods affected whether or not they have been identified to the contract; or

(b) recover damages for nondelivery as provided in this title (§ 8.2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this title (§ 8.2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this title (§ 8.2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (§ 8.2-706).

1964, c. 219.



§ 8.2-712. "Cover"; buyer's procurement of substitute goods

(1) After a breach within the preceding section [§ 8.2-711] the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (§ 8.2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.

1964, c. 219.



§ 8.2-713. Buyer's damages for nondelivery or repudiation

(1) Subject to the provisions of this title with respect to proof of market price (§ 8.2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this title (§ 8.2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

1964, c. 219.



§ 8.2-714. Buyer's damages for breach in regard to accepted goods

(1) Where the buyer has accepted goods and given notification (subsection (3) of § 8.2-607) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section [§ 8.2-715] may also be recovered.

1964, c. 219.



§ 8.2-715. Buyer's incidental and consequential damages

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

1964, c. 219.



§ 8.2-716. Buyer's right to specific performance or detinue

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of detinue for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of detinue vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

1964, c. 219; 1966, c. 392; 2000, c. 1007.



§ 8.2-717. Deduction of damages from the price

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

1964, c. 219.



§ 8.2-718. Liquidation or limitation of damages; deposits

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this title other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this title on resale by an aggrieved seller (§ 8.2-706).

1964, c. 219.



§ 8.2-719. Contractual modification or limitation of remedy

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section [§ 8.2-718] on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this title and may limit or alter the measure of damages recoverable under this title, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this act.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

1964, c. 219.



§ 8.2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

1964, c. 219.



§ 8.2-721. Remedies for fraud

Remedies for material misrepresentation or fraud include all remedies available under this title for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

1964, c. 219.



§ 8.2-722. Who can sue third parties for injury to goods

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

1964, c. 219.



§ 8.2-723. Proof of market price; time and place

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (§ 8.2-708 or § 8.2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this title is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this title offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.

1964, c. 219.



§ 8.2-724. Admissibility of market quotations (subdivision (17) of Supreme Court Rule 2:803 derived from this section)

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

1964, c. 219.



§ 8.2-725. Statute of limitations in contracts for sale

(1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this act becomes effective.

1964, c. 219.






Title 8.2A - Commercial Code - Leases

§ 8.2A-101. Short title

This title shall be known and may be cited as the Uniform Commercial Code -- Leases.

1991, c. 536 .



§ 8.2A-102. Scope

This title applies to any transaction, regardless of form, that creates a lease.

1991, c. 536 .



§ 8.2A-103. Definitions and index of definitions

(1) In this title unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose.

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) The lessor does not select, manufacture, or supply the goods;

(ii) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) One of the following occurs:

(A) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this title to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (§ 8.2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this title. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this title and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this title and the sections in which they appear are:

"Accessions" § 8.2A-310 (1).

"Construction mortgage" § 8.2A-309 (1) (d).

"Encumbrance" § 8.2A-309 (1) (e).

"Fixture filing" § 8.2A-309 (1) (b).

"Fixtures" § 8.2A-309 (1) (a).

"Purchase money lease" § 8.2A-309 (1) (c).

(3) The following definitions in other titles apply to this title:

"Account" § 8.9A-102 (a) (2).

"Between merchants" § 8.2-104 (3).

"Buyer" § 8.2-103 (1) (a).

"Chattel paper" § 8.9A-102 (a) (11).

"Consumer goods" § 8.9A-102 (a) (23).

"Document" § 8.9A-102 (a) (30).

"Entrusting" § 8.2-403 (3).

"General intangible" § 8.9A-102 (a) (42).

"Good faith" § 8.2-103 (1) (b).

"Instrument" § 8.9A-102 (a) (47).

"Merchant" § 8.2-104 (1).

"Mortgage" § 8.9A-102 (a) (55).

"Pursuant to commitment" § 8.9A-102 (a)(69).

"Receipt" § 8.2-103 (1) (c).

"Sale" § 8.2-106 (1).

"Sale on approval" § 8.2-326.

"Sale or return" § 8.2-326.

"Seller" § 8.2-103 (1) (d).

(4) In addition, Title 8.1A contains general definitions and principles of construction and interpretation applicable throughout this title.

1991, c. 536; 2000, c. 1007; 2003, c. 353; 2004, c. 200; 2012, c. 155.



§ 8.2A-104. Leases subject to other law

(1) A lease, although subject to this title, is also subject to any applicable:

(a) Certificate of title statute of this Commonwealth such as Article 2 (§ 46.2-616 et seq.) of Chapter 6 of Title 46.2 and Article 2.1 (§ 29.1-733.2 et seq.) of Chapter 7 of Title 29.1;

(b) Certificate of title statute of another jurisdiction (§ 8.2A-105 ); or

(c) Consumer protection statute of this Commonwealth, such as Chapter 17 (§ 59.1-196 et seq.) of Title 59.1, or final consumer protection decision of a court of this Commonwealth existing on the effective date of this title.

(2) In case of conflict between this title, other than §§ 8.2A-105, 8.2A-304 (3) and 8.2A-305 (3), and a statute or decision referred to in subsection (1) of this section, the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

1991, c. 536; 2013, c. 787.



§ 8.2A-105. Territorial application of title to goods covered by certificate of title

Subject to the provisions of subsection (3) of § 8.2A-304 and subsection (3) of § 8.2A-305, with respect to goods covered by a certificate of title issued under a statute of this Commonwealth or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

1991, c. 536 .



§ 8.2A-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

1991, c. 536 .



§ 8.2A-107. Waiver or renunciation of claim or right after default

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

1991, c. 536 .



§ 8.2A-108. Unconscionability

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2) of this section, the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2) of this section, the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) of this section is not controlling.

1991, c. 536 .



§ 8.2A-109. Option to accelerate at will

(1) A term providing that one party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) of this section is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

1991, c. 536 .



§ 8.2A-201. Statute of Frauds

(1) A lease contract is not enforceable by way of action or defense unless:

(a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(b) There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subdivision (1) (b) of this section, whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subdivision (1) (b) of this section beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1) of this section, but which is valid in other respects, is enforceable if:

(a) The goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) The party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) of this section is:

(a) If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) If the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) A reasonable lease term.

1991, c. 536 .



§ 8.2A-202. Final written expression: parol or extrinsic evidence

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) by course of dealing or usage of trade or by course of performance; and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

1991, c. 536 .



§ 8.2A-203. Seals inoperative

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

1991, c. 536 .



§ 8.2A-204. Formation in general

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

1991, c. 536 .



§ 8.2A-205. Firm offers

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

1991, c. 536 .



§ 8.2A-206. Offer and acceptance in formation of lease contract

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

1991, c. 536 .



§ 8.2A-207. Repealed

Repealed by Acts 2003, c. 353.



§ 8.2A-208. Modification, rescission and waiver

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) of this section, it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

1991, c. 536 .



§ 8.2A-209. Lessee under finance lease as beneficiary of supply contract

(1) The benefit of a supplier's promises to the lessor including those of any third party provided in connection with or as part of the supply contract and of all warranties, whether express or implied, under the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (§ 8.2A-209 (1) ) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1) of this section, the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

1991, c. 536 .



§ 8.2A-210. Express warranties

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

1991, c. 536 .



§ 8.2A-211. Warranties against interference and against infringement; lessee's obligation against infringement

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

1991, c. 536 .



§ 8.2A-212. Implied warranty of merchantability

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as;

(a) Pass without objection in the trade under the description in the lease agreement;

(b) In the case of fungible goods, are of fair average quality within the description;

(c) Are fit for the ordinary purposes for which goods of that type are used;

(d) Run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) Are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) Conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

1991, c. 536 .



§ 8.2A-213. Implied warranty of fitness for particular purpose

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

1991, c. 536 .



§ 8.2A-214. Exclusion or modification of warranties

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of § 8.2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability," be by a writing, and be conspicuous. Subject to subsection (3) in this section, to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

(3) Notwithstanding subsection (2) of this section, but subject to subsection (4) of this section,

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (§ 8.2A-211 ) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

1991, c. 536 .



§ 8.2A-215. Cumulation and conflict of warranties express or implied

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

1991, c. 536 .



§ 8.2A-216. Third-party beneficiaries of express and implied warranties

Lack of privity between the plaintiff and the defendant shall be no defense in any action brought against the manufacturer or lessor of goods, other than as lessor under a finance lease, to recover damages for breach of warranty, express or implied, or for negligence, although the plaintiff did not lease the goods from the defendant, if the plaintiff was a person whom the manufacturer or lessor might reasonably have expected to use, consume, or be affected by the goods.

1991, c. 536 .



§ 8.2A-217. Identification

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs when:

(a) The lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) The goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) The young are conceived, if the lease contract is for a lease of unborn young of animals.

1991, c. 536 .



§ 8.2A-218. Insurance and proceeds

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2) of this section, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

1991, c. 536 .



§ 8.2A-219. Risk of loss

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Title on the effect of default on risk of loss (§ 8.2A-220 ), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subdivision (a) or (b) of this subsection, the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

1991, c. 536 .



§ 8.2A-220. Effect of default on risk of loss

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

1991, c. 536 .



§ 8.2A-221. Casualty to identified goods

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or § 8.2A-219, then if:

(a) The loss is total, the lease contract is avoided; and

(b) The loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

1991, c. 536 .



§ 8.2A-301. Enforceability of lease contract

Except as otherwise provided in this title, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.

1991, c. 536 .



§ 8.2A-302. Title to and possession of goods

Except as otherwise provided in this title, each provision of this Article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

1991, c. 536 .



§ 8.2A-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights

(1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Title 8.9A, Secured Transactions, by reason of subdivision (a) (3) of § 8.9A-109.

(2) Except as provided in subsection (3) of this section and § 8.9A-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4) of this section, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4) of this section.

(4) Subject to subsection (3) of this section and § 8.9A-407 :

(a) If a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in subsection (2) of § 8.2A-501;

(b) Subdivision (a) of this subsection is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease," or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transfer to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transfer or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language shall be specific, by a writing, and conspicuous.

1991, c. 536; 2000, c. 1007.



§ 8.2A-304. Subsequent lease of goods by lessor

(1) Subject to § 8.2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) of this section and subsection (4) of § 8.2A-527, takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase the lessor has that power even though:

(a) The lessor's transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this Commonwealth or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

1991, c. 536 .



§ 8.2A-305. Sale or sublease of goods by lessee

(1) Subject to the provisions of § 8.2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) of this section and subsection (4) of § 8.2A-511, takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this Commonwealth or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

1991, c. 536 .



§ 8.2A-306. Priority of certain liens arising by operation of law

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this title unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

1991, c. 536 .



§ 8.2A-307. Priority of liens arising by attachment or levy on, security interests in, and other claims to goods

(1) Except as otherwise provided in § 8.2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) of this section and in §§ 8.2A-306 and 8.2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in §§ 8.9A-317, 8.9A-321, and 8.9A-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

1991, c. 536; 2000, c. 1007.



§ 8.2A-308. Special rights of creditors

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this title impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this title would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

1991, c. 536 .



§ 8.2A-309. Lessor's and lessee's rights when goods become fixtures

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of subdivisions (a) and (b) of § 8.9A-502;

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this title a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this title of ordinary building materials incorporated into an improvement on land.

(3) This title does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable;

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subdivision (4) (a) of this section, but otherwise subject to subsections (4) and (5) of this section, the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this title, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this title, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the title on secured transactions (Title 8.9A).

1991, c. 536; 2000, c. 1007.



§ 8.2A-310. Lessor's and lessee's rights when goods become accessions

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4) of this section.

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) of this section but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) of this section is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) of this section a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this title, or (b) if necessary to enforce his or her other rights and remedies under this title, remove the goods from the whole, free and clear of all interests in the whole, but he or she shall reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

1991, c. 536 .



§ 8.2A-311. Priority subject to subordination

Nothing in this title prevents subordination by agreement by any person entitled to priority.

1991, c. 536 .



§ 8.2A-401. Insecurity: adequate assurance of performance

(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he or she has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

1991, c. 536 .



§ 8.2A-402. Anticipatory repudiation

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) Make demand pursuant to § 8.2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) Resort to any right or remedy upon default under the lease contract or this title, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this title on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (§ 8.2A-524 ).

1991, c. 536 .



§ 8.2A-403. Retraction of anticipatory repudiation

(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under § 8.2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

1991, c. 536 .



§ 8.2A-404. Substituted performance

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance shall be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.

1991, c. 536 .



§ 8.2A-405. Excused performance

Subject to § 8.2A-404 on substituted performance, the following rules apply:

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subdivision (b) and (c) of this section is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in subdivision (a) of this section affect only part of the lessor's or the supplier's capacity to perform, the lessor or supplier shall allocate production and deliveries among his customers but at his option may include regular customers not then under contract for sale or lease as well as his own requirements for further manufacture. The lessor or supplier may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subdivision (b) of this section, of the estimated quota thus made available for the lessee.

1991, c. 536 .



§ 8.2A-406. Procedure on excused performance

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under § 8.2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (§ 8.2A-510 ):

(a) Terminate the lease contract (pursuant to subsection (2) of § 8.2A-505; or

(b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under § 8.2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty days, the lease contract lapses with respect to any deliveries affected.

1991, c. 536 .



§ 8.2A-407. Irrevocable promises: finance leases

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1) of this section is:

(a) Effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b) Not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law or a covenant in any lease contract making the lessee's promises acceptance of the goods.

1991, c. 536 .



§ 8.2A-501. Default; procedure

(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this title.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this title and, except as limited by this title, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this title.

(4) Except as otherwise provided in subsection (a) of § 8.1A-305 or this title or the lease agreement, the rights and remedies referred to in subsections (2) and (3) of this section are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this part does not apply.

1991, c. 536; 2003, c. 353.



§ 8.2A-502. Notice after default

Except as otherwise provided in this title or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

1991, c. 536 .



§ 8.2A-503. Modification or impairment of rights and remedies

(1) Except as otherwise provided in this title, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this title and may limit or alter the measure of damages recoverable under this title.

(2) Resort to a remedy provided under this title or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this title.

(3) Consequential damages may be liquidated under § 8.2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this title.

1991, c. 536 .



§ 8.2A-504. Liquidation of damages

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1) of this section, or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this title.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency, under § 8.2A-525 or § 8.2A-526, the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1) of this section; or

(b) In the absence of those terms, twenty percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee's right to restitution under subsection (3) of this section is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this Article other than subsection (1) of this section; and

(b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

1991, c. 536 .



§ 8.2A-505. Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this title for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

1991, c. 536 .



§ 8.2A-506. Statute of limitation

(1) An action for default under a lease contract, including breach of warranty or indemnity, shall be commenced within four years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) If an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this title becomes effective.

1991, c. 536 .



§ 8.2A-507. Proof of market rent; time and place

(1) Damages based on market rent as provided in § 8.2A-519 or § 8.2A-528 are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in §§ 8.2A-519 and 8.2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this title is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this title offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

1991, c. 536 .



§ 8.2A-508. Lessee's remedies

(1) If a lessor fails to deliver the goods in conformity to the lease contract (§ 8.2A-509 ) or repudiates the lease contract (§ 8.2A-402 ), or a lessee rightfully rejects the goods (§ 8.2A-509 ) or justifiably revokes acceptance of the goods (§ 8.2A-517 ), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (§ 8.2A-510 ), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (subsection (1) of § 8.2A-505 );

(b) Recover so much of the rent and security as has been paid, and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (§§ 8.2A-518 and 8.2A-520 ), or recover damages for nondelivery (§§ 8.2A-519 and 8.2A-520 ); or

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (§ 8.2A-522 ); or

(b) In a proper case, obtain specific performance or recover the goods (§ 8.2A-521 ).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in subsection (3) of § 8.2A-519.

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (subsection (4) of § 8.2A-519 ).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to subsection (5) of § 8.2A-527.

(6) Subject to the provisions of § 8.2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

1991, c. 536 .



§ 8.2A-509. Lessee's rights on improper delivery; rightful rejection

(1) Subject to the provisions of § 8.2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

1991, c. 536 .



§ 8.2A-510. Installment lease contracts; rejection and default

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) of this section and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

1991, c. 536 .



§ 8.2A-511. Merchant lessee's duties as to rightfully rejected goods

(1) Subject to any security interest of a lessee (subsection (5) of § 8.2A-508 ), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee as mentioned in subsection (1) of this section or any other lessee (§ 8.2A-512 ) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent of the gross proceeds.

(3) In complying with this section or § 8.2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or § 8.2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this title.

1991, c. 536 .



§ 8.2A-512. Lessee's duties as to rightfully rejected goods

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (§ 8.2A-511 ) and subject to any security interest of a lessee (subsection (5) of § 8.2A-508 ):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in § 8.2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) of this section is not acceptance or conversion.

1991, c. 536 .



§ 8.2A-513. Cure by lessor of improper tender or delivery; replacement

(1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he seasonably notifies the lessee.

1991, c. 536 .



§ 8.2A-514. Waiver of lessee's objections

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (§ 8.2A-513 ); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

1991, c. 536; 2004, c. 200.



§ 8.2A-515. Acceptance of goods

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods under subsection (2) of § 8.2A-509.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

1991, c. 536 .



§ 8.2A-516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable

(1) A lessee shall pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this title or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (§ 8.2A-211 ) the lessee shall notify the lessor or be barred from any remedy for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the lessor or the supplier does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (§ 8.2A-211 ) or else be barred from any remedy. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) of this section apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (§ 8.2A-211 ).

1991, c. 536 .



§ 8.2A-517. Revocation of acceptance of goods

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

1991, c. 536 .



§ 8.2A-518. Cover; substitute goods

(1) After default by a lessor under the lease contract of the type described in subsection (1) of § 8.2A-508, or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 8.2A-504 ) or otherwise determined pursuant to agreement of the parties (§§ 8.1A-302 and 8.2A-503 ), if a lessee's cover is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and § 8.2A-519 governs.

1991, c. 536; 2003, c. 353.



§ 8.2A-519. Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 8.2A-504 ) or otherwise determined pursuant to agreement of the parties (§§ 8.1A-302 and 8.2A-503 ), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under subsection (2) of § 8.2A-518, or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, the lessee has accepted goods and given notification (subsection (3) of § 8.2A-516 ), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

1991, c. 536; 2003, c. 353.



§ 8.2A-520. Lessee's incidental and consequential damages

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

1991, c. 536 .



§ 8.2A-521. Lessee's right to specific performance or other similar rights

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

1991, c. 536 .



§ 8.2A-522. Lessee's right to goods on lessor's insolvency

(1) Subject to subsection (2) of this section and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (§ 8.2A-217 ) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

1991, c. 536 .



§ 8.2A-523. Lessor's remedies

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (§ 8.2A-510 ), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (subsection (1) of § 8.2A-505 );

(b) Proceed respecting goods not identified to the lease contract (§ 8.2A-524 );

(c) Withhold delivery of the goods and take possession of goods previously delivered (§ 8.2A-525 );

(d) Stop delivery of the goods by any bailee (§ 8.2A-526 );

(e) Dispose of the goods and recover damages (§ 8.2A-527 ), or retain the goods and recover damages (§ 8.2A-528 ), or in a proper case recover rent (§ 8.2A-529 ); or

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1) of this section, the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract if:

(a) The default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2) of this section; or

(b) The default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2) of this section.

1991, c. 536 .



§ 8.2A-524. Lessor's right to identify goods to lease contract

(1) A lessor aggrieved under subsection (1) of § 8.2A-523 may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (subsection (1) of § 8.2A-527 ) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

1991, c. 536 .



§ 8.2A-525. Lessor's right to possession of goods

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in subsection (1) of § 8.2A-523 or subdivision (3) (a) of § 8.2A-523 or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (§ 8.2A-527 ).

(3) The lessor may proceed under subsection (2) of this section without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

1991, c. 536 .



§ 8.2A-526. Lessor's stoppage of delivery in transit or otherwise

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1) of this section, the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3) (a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

1991, c. 536; 2004, c. 200.



§ 8.2A-527. Lessor's rights to dispose of goods

(1) After a default by a lessee under the lease contract of the type described in subsection (1) of § 8.2A-523 or subsection (3) (a) of § 8.2A-523 or after the lessor refuses to deliver or takes possession of goods (§ 8.2A-525 or § 8.2A-526 ), or, it agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 8.2A-504 ) or otherwise determined pursuant to agreement of the parties (§§ 8.1A-302 and 8.2A-503 ), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under § 8.2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and § 8.2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this title.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (subsection (5) of § 8.2A-508 ).

1991, c. 536; 2003, c. 353.



§ 8.2A-528. Lessor's damages for nonacceptance or repudiation

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (§ 8.2A-504 ) or otherwise determined pursuant to agreement of the parties (§§ 8.1A-302 and 8.2A-503 ), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2) of § 8.2A-527, or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in subsection (1) of § 8.2A-523 or subdivision (3) (a) of § 8.2A-523, or, if agreed, for other default of the lessee (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods or, if the lessee has taken possession of the goods, as of the date the lessor repossessed the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under § 8.2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) of this section is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under § 8.2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

1991, c. 536; 2003, c. 353.



§ 8.2A-529. Lessor's action for the rent

(1) After default by the lessee under the lease contract of the type described in subsection (1) of § 8.2A-523 or subdivision (3) (a) of § 8.2A-523 or, if agreed, after other default by the lessee, if the lessor complies with subsection (2) of this section, the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (§ 8.2A-219 ), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under § 8.2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under § 8.2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1) of this section. If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages will be governed by § 8.2A-527 or § 8.2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to § 8.2A-527 or § 8.2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) of this section entitles the lessee to use and possession of the goods not then disposed of for the remaining lease term of the lease agreement.

(5) After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due, or has repudiated (§ 8.2A-402 ), a lessor who is held not entitled to rent under this section shall nevertheless be awarded damages for nonacceptance under §§ 8.2A-527 and 8.2A-528.

1991, c. 536 .



§ 8.2A-530. Lessor's incidental damages

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

1991, c. 536 .



§ 8.2A-531. Standing to sue third parties for injury to goods

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his suit or settlement, subject to his own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

1991, c. 536 .



§ 8.2A-532. Lessor's rights to residual interest

In addition to any other recovery permitted by this title or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

1991, c. 536 .






Title 8.3A - Commercial Code - Negotiable Instruments

§ 8.3A-101. Short title

This title may be cited as Uniform Commercial Code -- Negotiable Instruments.

1964, c. 219, § 8.3-101; 1992, c. 693 .



§ 8.3A-102. Subject matter

(a) This title applies to negotiable instruments. It does not apply to money, to payment orders governed by Title 8.4A, or to securities governed by Title 8.8A.

(b) If there is conflict between this title and Title 8.4 or 8.9A, Titles 8.4 and 8.9A govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this title to the extent of the inconsistency.

1964, c. 219, § 8.3-103; 1992, c. 693 .



§ 8.3A-103. Definitions

(a) In this title:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this title or Title 8.4.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (§ 8.1A-201(b)(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this title and the sections in which they appear are:

"Acceptance,"§ 8.3A-409.

"Accommodated party,"§ 8.3A-419.

"Accommodation party,"§ 8.3A-419.

"Alteration,"§ 8.3A-407.

"Anomalous endorsement,"§ 8.3A-205.

"Blank endorsement,"§ 8.3A-205.

"Cashier's check,"§ 8.3A-104.

"Certificate of deposit,"§ 8.3A-104.

"Certified check,"§ 8.3A-409.

"Check,"§ 8.3A-104.

"Consideration,"§ 8.3A-303.

"Draft,"§ 8.3A-104.

"Holder in due course,"§ 8.3A-302.

"Incomplete instrument,"§ 8.3A-115.

"Endorsement,"§ 8.3A-204.

"Endorser,"§ 8.3A-204.

"Instrument,"§ 8.3A-104.

"Issue,"§ 8.3A-105.

"Issuer,"§ 8.3A-105.

"Negotiable instrument,"§ 8.3A-104.

"Negotiation,"§ 8.3A-201.

"Note,"§ 8.3A-104.

"Payable at a definite time,"§ 8.3A-108.

"Payable on demand,"§ 8.3A-108.

"Payable to bearer,"§ 8.3A-109.

"Payable to order,"§ 8.3A-109.

"Payment,"§ 8.3A-602.

"Person entitled to enforce,"§ 8.3A-301.

"Presentment,"§ 8.3A-501.

"Reacquisition,"§ 8.3A-207.

"Special endorsement,"§ 8.3A-205.

"Teller's check,"§ 8.3A-104.

"Transfer of instrument,"§ 8.3A-203.

"Traveler's check,"§ 8.3A-104.

"Value,"§ 8.3A-303.

(c) The following definitions in other titles apply to this title:

"Bank,"§ 8.4-105.

"Banking day,"§ 8.4-104.

"Clearing house,"§ 8.4-104.

"Collecting bank,"§ 8.4-105.

"Depositary bank,"§ 8.4-105.

"Documentary draft,"§ 8.4-104.

"Intermediary bank,"§ 8.4-105.

"Item,"§ 8.4-104.

"Payor bank,"§ 8.4-105.

"Suspends payments,"§ 8.4-104.

(d) In addition, Title 8.1A contains general definitions and principles of construction and interpretation applicable throughout this title.

Code 1950, § 6-544; 1964, c. 219, §§ 8.3-102, 8.3-118; 1992, c. 693; 2003, c. 353.



§ 8.3A-104. Negotiable instrument

(a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this title.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

Code 1950, §§ 6-353, 6-354, 6-357, 6-358, 6-537, 6-538, 6-544; 1960, c. 29; 1964, c. 219, §§ 8.3-102, 8.3-104, 8.3-106, 8.3-112, 8.3-118; 1992, c. 693.



§ 8.3A-105. Issue of instrument

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

Code 1950, §§ 6-368, 6-380, 6-410, 6-411, 6-544; 1964, c. 219, §§ 8.3-102, 8.3-306; 1992, c. 693.



§ 8.3A-106. Unconditional promise or order

(a) Except as provided in this section, for the purposes of § 8.3A-104 (a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of § 8.3A-104 (a) . If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of § 8.3 A-104 (a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

Code 1950, § 6-355; 1964, c. 219, §§ 8.3-105, 8.3-119; 1992, c. 693 .



§ 8.3A-107. Instrument payable in foreign money

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

Code 1950, § 6-358; 1964, c. 219, § 8.3-107; 1992, c. 693 .



§ 8.3A-108. Payable on demand or at definite time

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

Code 1950, §§ 6-356, 6-359; 1964, c. 219, §§ 8.3-108, 8.3-109; 1992, c. 693 .



§ 8.3A-109. Payable to bearer or to order

(a) A promise or order is payable to bearer if it: (1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment; (2) does not state a payee; or (3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially endorsed pursuant to § 8.3A-205 (a) . An instrument payable to an identified person may become payable to bearer if it is endorsed in blank pursuant to § 8.3A-205 (b) .

Code 1950, §§ 6-360, 6-361; 1956, c. 149; 1964, c. 219, §§ 8.3-110, 8.3-111; 1992, c. 693 .



§ 8.3A-110. Identification of person to whom instrument is payable

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

Code 1950, §§ 6-360, 6-393, 6-394; 1964, c. 219, §§ 8.3-110, 8.3-116, 8.3-117; 1966, c. 393; 1992, c. 693 .



§ 8.3A-111. Place of payment

Except as otherwise provided for items in Title 8.4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

1964, c. 219, § 8.3-501; 1992, c. 693 .



§ 8.3A-112. Interest

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money, or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

Code 1950, §§ 6-369, 6-420; 1964, c. 219, § 8.3-118; 1992, c. 693 .



§ 8.3A-113. Date of instrument

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in § 8.4-401 (c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

Code 1950, §§ 6-358, 6-363, 6-364, 3-369; 1964, c. 219, § 8.3-114; 1992, c. 693 .



§ 8.3A-114. Contradictory terms of instrument

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

Code 1950, §§ 6-369, 6-420; 1964, c. 219, § 8.3-118; 1992, c. 693 .



§ 8.3A-115. Incomplete instrument

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under § 8.3A-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under § 8.3A-104, but, after completion, the requirements of § 8.3A-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under § 8.3A-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

Code 1950, §§ 6-365 through 6-367; 1964, c. 219, § 8.3-115; 1992, c. 693.



§ 8.3A-116. Joint and several liability; contribution

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, endorsers who endorse as joint payees, or anomalous endorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in § 8.3A-419 (e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

Code 1950, § 6-393; 1964, c. 219, § 8.3-118; 1992, c. 693 .



§ 8.3A-117. Other agreements affecting instrument

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

1964, c. 219, § 8.3-119; 1992, c. 693 .



§ 8.3A-118. Statute of limitations

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or ten years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this title and not governed by this section must be commenced within three years after the cause of action accrues.

(h) Notwithstanding the provisions of § 8.01-246, this section shall apply to negotiable and non-negotiable notes.

1992, c. 693 .



§ 8.3A-118.1. Statute of limitations on deposit accounts and certificates of deposit

An action to enforce the obligations of a bank to pay all or part of the balance of a deposit account or certificate of deposit (collectively, a deposit) must be commenced within six years after the earlier of the following:

(1) If the deposit is a certificate of deposit to which subsection (e) of § 8.3A-118 applies, the date the six-year limitations period begins to run under subsection (e) of § 8.3A-118; or

(2) The later of:

(A) The due date of the deposit indicated in the bank's last written notice of renewal;

(B) The date of the last written communication from the bank recognizing the bank's obligation with respect to the deposit; or

(C) The last day of the taxable year for which the owner of the deposit or the bank last reported interest income earned on the deposit for federal or state income tax purposes.

2006, c. 624; 2010, c. 747.



§ 8.3A-119. Notice of right to defend action

In an action for breach of an obligation for which a third person is answerable over pursuant to this title or Title 8.4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

1964, c. 219, § 8.3-803; 1992, c. 693 .



§ 8.3A-201. Negotiation

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its endorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

Code 1950, §§ 6-382 through 6-384; 1964, c. 219, § 8.3-202; 1992, c. 693.



§ 8.3A-202. Negotiation subject to rescission

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

Code 1950, § 6-374; 1964, c. 219, § 8.3-207; 1992, c. 693 .



§ 8.3A-203. Transfer of instrument; rights acquired by transfer

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of endorsement by the transferor, the transferee has a specifically enforceable right to the unqualified endorsement of the transferor, but negotiation of the instrument does not occur until the endorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this title and has only the rights of a partial assignee.

Code 1950, §§ 6-379, 6-382 through 6-384, 6-401, 6-410; 1964, c. 219, §§ 8.3-201, 8.3-202; 1992, c. 693 .



§ 8.3A-204. Endorsement

(a) "Endorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring endorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an endorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than endorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Endorser" means a person who makes an endorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an endorsement that transfers a security interest in the instrument is effective as an unqualified endorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, endorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

Code 1950, §§ 6-369, 6-379, 6-382 through 6-384, 6-395, 6-401, 6-410, 6-415; 1964, c. 219, §§ 8.3-201, 8.3-202, 8.3-203, 8.3-402; 1992, c. 693.



§ 8.3A-205. Special endorsement; blank endorsement; anomalous endorsement

(a) If an endorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the endorsement identifies a person to whom it makes the instrument payable, it is a "special endorsement." When specially endorsed, an instrument becomes payable to the identified person and may be negotiated only by the endorsement of that person. The principles stated in § 8.3A-110 apply to special endorsements.

(b) If an endorsement is made by the holder of an instrument and it is not a special endorsement, it is a "blank endorsement." When endorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially endorsed.

(c) The holder may convert a blank endorsement that consists only of a signature into a special endorsement by writing, above the signature of the endorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous endorsement" means an endorsement made by a person who is not the holder of the instrument. An anomalous endorsement does not affect the manner in which the instrument may be negotiated.

Code 1950, §§ 6-361, 6-385 through 6-388, 6-392; 1956, c. 149; 1964, c. 219, §§ 8.3-111, 8.3-204; 1992, c. 693.



§ 8.3A-206. Restrictive endorsement

(a) An endorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An endorsement stating a condition to the right of the endorsee to receive payment does not affect the right of the endorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an endorsement (i) described in § 8.4-201 (b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the endorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so endorsed converts the instrument unless the amount paid for the instrument is received by the endorser or applied consistently with the endorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so endorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the endorser or applied consistently with the endorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the endorser or applied consistently with the endorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the endorsement and is not liable if the proceeds of the instrument are not received by the endorser or applied consistently with the endorsement.

(d) Except for an endorsement covered by subsection (c), if an instrument bears an endorsement using words to the effect that payment is to be made to the endorsee as agent, trustee, or other fiduciary for the benefit of the endorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in § 8.3A-307, a person who purchases the instrument from the endorsee or takes the instrument from the endorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the endorsee without regard to whether the endorsee violates a fiduciary duty to the endorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the endorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an endorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an endorsement to which this section applies and the payment is not permitted by this section.

Code 1950, §§ 6-388, 6-389, 6-391, 6-399, 6-490; 1964, c. 219, §§ 8.3-205, 8.3-206, 8.3-419; 1992, c. 693 .



§ 8.3A-207. Reacquisition

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel endorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An endorser whose endorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

Code 1950, §§ 6-400, 6-402, 6-474; 1964, c. 219, § 8.3-208; 1992, c. 693 .



§ 8.3A-301. Person entitled to enforce instrument

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to § 8.3A-309 or § 8.3A-418 (d) . A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

Code 1950, § 6-403; 1964, c. 219, § 8.3-301; 1992, c. 693 .



§ 8.3A-302. Holder in due course

(a) Subject to subsection (c) and § 8.3A-106 (d), "holder in due course" means the holder of an instrument if:

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in § 8.3A-306, and (vi) without notice that any party has a defense or claim in recoupment described in § 8.3A-305 (a) .

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under § 8.3A-303 (a) (1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

Code 1950, §§ 6-404, 6-408; 1964, c. 219, §§ 8.3-302, 8.3-304; 1992, c. 693 .



§ 8.3A-303. Value and consideration

(a) An instrument is issued or transferred for value if:

(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.

Code 1950, §§ 6-376, 6-377 through 6-380, 6-406, 6-410, 6-411; 1964, c. 219, §§ 8.3-303, 8.3-306, 8.3-408; 1992, c. 693.



§ 8.3A-304. Overdue instrument

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, ninety days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

Code 1950, § 6-408; 1964, c. 219, § 8.3-304; 1992, c. 693 .



§ 8.3A-305. Defenses and claims in recoupment

(a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of this title or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a) (1), but is not subject to defenses of the obligor stated in subsection (a) (2) or claims in recoupment stated in subsection (a) (3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (§ 8.3A-306 ) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

Code 1950, §§ 6-367, 6-368, 6-380 through 6-409, 6-411; 1964, c. 219, §§ 8.3-305, 8.3-306; 1992, c. 693 .



§ 8.3A-306. Claims to an instrument

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

Code 1950, §§ 6-367, 6-368, 6-380, 6-409 through 6-411; 1964, c. 219, §§ 8.3-305, 8.3-306; 1992, c. 693 .



§ 8.3A-307. Notice of breach of fiduciary duty

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

Code 1950, § 6-408; 1964, c. 219, § 8.3-304; 1992, c. 693.



§ 8.3A-308. Proof of signatures and status as holder in due course

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incapacitated at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under § 8.3A-402 (a) .

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under § 8.3A-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

Code 1950, § 6-411; 1964, c. 219, § 8.3-307; 1992, c. 693; 1997, c. 801.



§ 8.3A-309. Enforcement of lost, destroyed, or stolen instrument

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, § 8.3A-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

1964, c. 219, § 8.3-804; 1992, c. 693 .



§ 8.3A-310. Effect of instrument on obligation for which taken

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an endorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

1964, c. 219, § 8.3-802; 1992, c. 693 .



§ 8.3A-311. Accord and satisfaction by use of instrument

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply. For purposes of this subsection, a person does not act in good faith when tendering a check in full satisfaction of an obligation under a loan if (i) such check is for less than the amount due under the terms of the loan agreement and (ii) such check is tendered to a person without knowledge of a dispute concerning the loan.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within ninety days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1) (i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

1992, c. 693; 2006, c. 624.



§ 8.3A-312. Lost, destroyed, or stolen cashier's check, teller's check, or certified check

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the ninetieth day following the date of the check, in the case of a cashier's check or teller's check, or the ninetieth day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to § 8.4-302 (a) (1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b) (4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or § 8.3A-309.

1992, c. 693.



§ 8.3A-401. Signature

(a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under § 8.3A-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

Code 1950, § 6-370; 1964, c. 219, § 8.3-401; 1992, c. 693 .



§ 8.3A-402. Signature by representative

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

Code 1950, §§ 6-371 through 6-373; 1964, c. 219, § 8.3-403; 1992, c. 693 .



§ 8.3A-403. Unauthorized signature

(a) Unless otherwise provided in this title or Title 8.4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this title.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this title which makes the unauthorized signature effective for the purposes of this title.

Code 1950, §§ 6-361, 6-375; 1956, c. 149; 1964, c. 219, §§ 8.3-404, 8.3-405; 1992, c. 693 .



§ 8.3A-404. Impostors; fictitious payees

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an endorsement of the instrument by any person in the name of the payee is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (§ 8.3A-110 (a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special endorsement:

(1) Any person in possession of the instrument is its holder.

(2) An endorsement by any person in the name of the payee stated in the instrument is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an endorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

Code 1950, § 6-361; 1956, c. 149; 1964, c. 219, § 8.3-405; 1992, c. 693 .



§ 8.3A-405. Employer's responsibility for fraudulent endorsement by employee

(a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent endorsement" means (i) in the case of an instrument payable to the employer, a forged endorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged endorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or endorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent endorsement of the instrument, the endorsement is effective as the endorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an endorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

Code 1950, § 6-361; 1956, c. 149; 1964, c. 219, § 8.3-405; 1992, c. 693.



§ 8.3A-406. Negligence contributing to forged signature or alteration of instrument

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

1964, c. 219, § 8.3-406; 1992, c. 693 .



§ 8.3A-407. Alteration

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

Code 1950, §§ 6-366, 6-367, 6-477, 6-478; 1964, c. 219, § 8.3-407; 1992, c. 693.



§ 8.3A-408. Drawee not liable on unaccepted draft

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

Code 1950, §§ 6-480, 6-543; 1964, c. 219, § 8.3-409; 1992, c. 693 .



§ 8.3A-409. Acceptance of draft; certified check

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

Code 1950, §§ 6-485 through 6-491, 6-541 through 6-543; 1964, c. 219, §§ 8.3-410, 8.3-411; 1992, c. 693.



§ 8.3A-410. Acceptance varying draft

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and endorser that does not expressly assent to the acceptance is discharged.

Code 1950, §§ 6-492 through 6-495; 1964, c. 219, § 8.3-412; 1992, c. 693 .



§ 8.3A-411. Refusal to pay cashier's checks, teller's checks, and certified checks

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

1992, c. 693 .



§ 8.3A-412. Obligation of issuer of note or cashier's check

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 8.3A-115 and 8.3A-407. The obligation is owed to a person entitled to enforce the instrument or to an endorser who paid the instrument under § 8.3A-415.

Code 1950, §§ 6-412 through 6-414; 1964, c. 219, § 8.3-413; 1992, c. 693 .



§ 8.3A-413. Obligation of acceptor

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in §§ 8.3A-115 and 8.3A-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an endorser who paid the draft under § 8.3A-414 or § 8.3A-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

Code 1950, §§ 6-412 through 6-414; 1964, c. 219, § 8.3-413; 1992, c. 693 .



§ 8.3A-414. Obligation of drawer

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 8.3A-115 and 8.3A-407. The obligation is owed to a person entitled to enforce the draft or to an endorser who paid the draft under § 8.3A-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an endorser under § 8.3A-415 (a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within thirty days after its date, (ii) the drawee suspends payments after expiration of the thirty-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

Code 1950, §§ 6-412 through 6-414, 6-471, 6-496, 6-497, 6-503, 6-505, 6-539, 6-541 through 6-543; 1964, c. 219, §§ 8.3-411, 8.3-413, 8.3-502; 1992, c. 693 .



§ 8.3A-415. Obligation of endorser

(a) Subject to subsections (b), (c), and (d) and to § 8.3A-419 (d), if an instrument is dishonored, an endorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was endorsed, or (ii) if the endorser endorsed an incomplete instrument, according to its terms when completed, to the extent stated in §§ 8.3A-115 and 8.3A-407. The obligation of the endorser is owed to a person entitled to enforce the instrument or to a subsequent endorser who paid the instrument under this section.

(b) If an endorsement states that it is made "without recourse" or otherwise disclaims liability of the endorser, the endorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by § 8.3A-503 and notice of dishonor complying with that section is not given to an endorser, the liability of the endorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an endorsement is made, the liability of the endorser under subsection (a) is discharged.

(e) If an endorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within thirty days after the day the endorsement was made, the liability of the endorser under subsection (a) is discharged.

Code 1950, §§ 6-390, 6-418 through 6-420, 6-471, 6-496, 6-497, 6-503, 6-505, 6-539, 6-541 through 6-543; 1964, c. 219, §§ 8.3-411, 8.3-414, 8.3-501, 8.3-502; 1992, c. 693 .



§ 8.3A-416. Transfer warranties

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by endorsement, to any subsequent transferee that:

(1) the warrantor is a person entitled to enforce the instrument;

(2) all signatures on the instrument are authentic and authorized;

(3) the instrument has not been altered;

(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Code 1950, §§ 6-417, 6-421; 1964, c. 219, § 8.3-417; 1992, c. 693 .



§ 8.3A-417. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under § 8.3A-404 or § 8.3A-405 or the drawer is precluded under § 8.3A-406 or § 8.4-406 from asserting against the drawee the unauthorized endorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an endorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Code 1950, §§ 6-417, 6-421; 1964, c. 219, § 8.3-417; 1992, c. 693 .



§ 8.3A-418. Payment or acceptance by mistake

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to § 8.4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by § 8.3A-417 or § 8.4-407.

(d) Notwithstanding § 8.4-213, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

Code 1950, § 6-414; 1964, c. 219, § 8.3-418; 1992, c. 693 .



§ 8.3A-419. Instruments signed for accommodation

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or endorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous endorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in § 8.3A-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

Code 1950, §§ 6-381, 6-416; 1964, c. 219, §§ 8.3-415, 8.3-416; 1992, c. 693 .



§ 8.3A-420. Conversion of instrument

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or endorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

Code 1950, § 6-490; 1964, c. 219, § 8.3-419; 1992, c. 693 .



§ 8.3A-501. Presentment

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to Title 8.4 agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary endorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.

Code 1950, §§ 6-425, 6-426, 6-427, 6-436, 6-498, 6-502; 1964, c. 219, §§ 8.3-504, 8.3-505, 8.3-507; 1992, c. 693.



§ 8.3A-502. Dishonor

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under § 8.4-301 or § 8.4-302, or becomes accountable for the amount of the check under § 8.4-302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsections (b) (2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under § 8.3A-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

Code 1950, §§ 6-432 through 6-435, 6-436, 6-462, 6-464 through 6-469, 6-471, 6-496, 6-500 through 6-502, 6-505; 1964, c. 219, §§ 8.3-501, 8.3-507, 8.3-511; 1992, c. 693 .



§ 8.3A-503. Notice of dishonor

(a) The obligation of an endorser stated in § 8.3A-415 (a) and the obligation of a drawer stated § 8.3A-414 (d) may not be enforced unless (i) the endorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under § 8.3A-504 (b) .

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to § 8.3A-504 (c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within thirty days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within thirty days following the day on which dishonor occurs.

Code 1950, §§ 6-443 through 6-461, 6-471, 6-496, 6-505; 1964, c. 219, §§ 8.3-501, 8.3-508; 1992, c. 693 .



§ 8.3A-504. Excused presentment and notice of dishonor

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of endorsers or the drawer, (iv) the drawer or endorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

Code 1950, §§ 6-432 through 6-435, 6-462, 6-464 through 6-469, 6-500, 6-501; 1964, c. 219, § 8.3-511; 1992, c. 693 .



§ 8.3A-505. Evidence of dishonor

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) a document regular in form as provided in subsection (b) which purports to be a protest;

(2) a purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) a book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice-consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

Code 1950, §§ 6-506 through 6-509, 6-511, 6-513; 1964, c. 219, §§ 8.3-509, 8.3-510; 1992, c. 693 .



§ 8.3A-601. Discharge and effect of discharge

(a) The obligation of a party to pay the instrument is discharged as stated in this title or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

Code 1950, §§ 6-367, 6-368, 6-409, 6-472 through 6-474; 1964, c. 219, §§ 8.3-305, 8.3-601, 8.3-602; 1992, c. 693 .



§ 8.3A-602. Payment

(a) Subject to subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under § 8.3A-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if:

(1) a claim to the instrument under § 8.3A-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

(c) Within 90 days following payment in full of the obligation represented by an instrument, the holder of the instrument shall return it to the maker or his agent, unless it no longer is in existence. If the instrument no longer is in existence, upon request from the maker or his agent, the holder shall give written confirmation that the instrument no longer is in existence and the obligation has been paid in full, within 90 days of such request. In such event the holder shall be deemed to have satisfied its obligation under this subsection.

Code 1950, §§ 6-403, 6-472, 6-473, 6-524 through 6-530; 1964, c. 219, § 8.3-603; 1992, c. 693; 2003, c. 342.



§ 8.3A-603. Tender of payment

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an endorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

Code 1950, §§ 6-423, 6-473; 1964, c. 219, § 8.3-604; 1992, c. 693 .



§ 8.3A-604. Discharge by cancellation or renunciation

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an endorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the endorsement.

Code 1950, §§ 6-400, 6-472, 6-475, 6-476; 1964, c. 219, § 8.3-605; 1992, c. 693 .



§ 8.3A-605. Discharge of endorsers and accommodation parties

(a) In this section, the term "endorser" includes a drawer having the obligation described in § 8.3A-414 (d) .

(b) Discharge, under § 8.3A-604, of the obligation of a party to pay an instrument does not discharge the obligation of an endorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an endorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the endorser or accommodation party proves that the extension caused loss to the endorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an endorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the endorser or accommodation party with respect to the right of recourse. The loss suffered by the endorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an endorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under Title 8.9A or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under § 8.3A-419 (c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

Code 1950, § 6-473; 1964, c. 219, § 8.3-606; 1992, c. 693 .






Title 8.4 - Commercial Code - Bank Deposits and Collections

§ 8.4-101. Short title

This title may be cited as Uniform Commercial Code -- Bank Deposits and Collections.

1964, c. 219; 1992, c. 693 .



§ 8.4-102. Applicability

(a) To the extent that items within this title are also within the scope of Titles 8.3A and 8.8A, they are subject to those titles. If there is conflict this title governs Title 8.3A but Title 8.8A governs this title.

(b) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

1964, c. 219; 1992, c. 693 .



§ 8.4-103. Variation by agreement; measure of damages; action constituting ordinary care

(a) The effect of the provisions of this title may be varied by agreement but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal reserve regulations and operating circulars, clearing house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or nonaction approved by this title or pursuant to federal reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing-house rules and the like or with a general banking usage not disapproved by this title, prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this title is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

1964, c. 219; 1992, c. 693 .



§ 8.4-104. Definitions and index of definitions

(a) In this title, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank including demand, time savings passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions, but shall not include Saturday, Sunday or a legal holiday;

(4) "Clearing house" means an association of banks or other payors regularly clearing items;

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means any negotiable or nonnegotiable draft with accompanying documents, securities or other papers to be delivered against honor of the draft; or a draft to be presented for acceptance or payment if specified documents, certificated securities (§ 8.8A-102) or instructions for uncertified securities (§ 8.8A-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in § 8.3A-104 or an item, other than an instrument, that is an order;

(8) "Drawee" means a person ordered in a draft to make payment;

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4A or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final;

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this title and the sections in which they appear are:

"Agreement for electronic presentment"§ 8.4-110.

"Bank"§ 8.4-105.

"Collecting bank"§ 8.4-105.

"Depositary bank"§ 8.4-105.

"Intermediary bank"§ 8.4-105.

"Payor bank"§ 8.4-105.

"Presenting bank"§ 8.4-105.

"Presentment notice"§ 8.4-110.

(c) The following definitions in other titles apply to this title:

"Acceptance"§ 8.3A-409.

"Alteration"§ 8.3A-407.

"Cashier's check"§ 8.3A-104.

"Certificate of deposit"§ 8.3A-104.

"Certified check"§ 8.3A-409.

"Check"§ 8.3A-104.

"Control"§ 8.7-106.

"Draft"§ 8.3A-104.

"Good faith"§ 8.3A-103.

"Holder in due course"§ 8.3A-302.

"Instrument"§ 8.3A-104.

"Notice of dishonor"§ 8.3A-503.

"Order"§ 8.3A-103.

"Ordinary care"§ 8.3A-103.

"Person entitled to enforce"§ 8.3A-301.

"Presentment"§ 8.3A-501.

"Promise"§ 8.3A-103.

"Prove"§ 8.3A-103.

"Teller's check"§ 8.3A-104.

"Unauthorized signature"§ 8.3A-403.

(d) In addition Title 8.1A contains general definitions and principles of construction and interpretation applicable throughout this title.

1964, c. 219; 1976, c. 118; 1992, c. 693; 1996, c. 216; 2003, c. 353; 2004, c. 200.



§ 8.4-105. "Bank"; "depositary bank"; "intermediary bank"; "collecting bank"; "payor bank"; "presenting bank."

In this title:

(1) "Bank" means a person engaged in the business of banking, including a savings institution, credit union or trust company;

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in the course of collection except the depositary or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank;

(6) "Presenting bank" means a bank presenting an item except a payor bank.

1964, c. 219; 1992, c. 693; 2010, c. 794.



§ 8.4-105.1. Payable through or payable at bank; collecting bank

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates that bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

Code 1950, § 6-440; 1964, c. 219; §§ 8.3-120, 8.3-121; 1992, c. 693 .



§ 8.4-106. Separate office of a bank

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this title and under Title 8.3A.

1964, c. 219; 1987, c. 180; 1992, c. 693 .



§ 8.4-107. Time of receipt of items

(a) For the purpose of allowing time to process items, prove balances and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

1964, c. 219; 1992, c. 693 .



§ 8.4-108. Delays

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may, waive, modify or extend time limits imposed or permitted by this title for a period not exceeding two additional banking days without discharge of drawers or endorsers or liability to its transferor or any prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this title or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment or other circumstances beyond the control of the bank and (ii) the bank exercises such diligence as the circumstances require.

1964, c. 219; 1992, c. 693 .



§ 8.4-109. Repealed

Repealed by Acts 1992, c. 693, effective January 1, 1993.



§ 8.4-110. Electronic presentment

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this title means the presentment notice unless the context otherwise indicates.

1992, c. 693.



§ 8.4-111. Statute of limitations

An action to enforce an obligation, duty, or right arising under this title must be commenced within three years after the cause of action accrues.

1992, c. 693 .



§ 8.4-201. Status of collecting bank as agent and provisional status of credits; applicability of title; item endorsed "pay any bank."

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of endorsement or lack of endorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection or return, the relevant provisions of this title apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been endorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) returned to the customer initiating collection; or

(2) specially endorsed by a bank to a person who is not a bank.

1964, c. 219; 1992, c. 693 .



§ 8.4-202. Responsibility for collection or return; when action timely

(a) A collecting bank must exercise ordinary care in:

(1) presenting an item or sending it for presentment;

(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subsection (a) (1), a bank is not liable for the insolvency, neglect, misconduct, mistake or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

Code 1950, § 6-63; 1964, c. 219; 1992, c. 693 .



§ 8.4-203. Effect of instructions

Subject to Title 8.3A concerning conversion of instruments (§ 8.3A-420 ) and restrictive endorsements (§ 8.3A-206 ), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

1964, c. 219; 1992, c. 693 .



§ 8.4-204. Methods of sending and presenting; sending directly to payor bank

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) an item directly to the payor bank;

(2) an item to a nonbank payor if authorized by its transferor; and

(3) an item other than documentary drafts to a nonbank payor, if authorized by federal reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

Code 1950, § 6-63; 1964, c. 219; 1992, c. 693 .



§ 8.4-205. Repealed

Repealed by Acts 1992, c. 693, effective January 1, 1993.



§ 8.4-205.1. Depositary bank holder of unendorsed item

If a customer delivers an item to a depositary bank for collection:

(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of the delivery was a holder of the item, whether or not the customer endorses the item, and, if the bank satisfies the other requirements of § 8.3A-302, it is a holder in due course; and

(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

1992, c. 693 .



§ 8.4-206. Transfer between banks

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

1964, c. 219; 1992, c. 693 .



§ 8.4-207. Repealed

Repealed by Acts 1992, c. 693, effective January 1, 1993.



§ 8.4-207.1. Transfer warranties

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) the warrantor is a person entitled to enforce the item;

(2) all signatures on the item are authentic and authorized;

(3) the item has not been altered;

(4) the item is not subject to a defense or claim in recoupment (§ 8.3A-305 (a) ) of any party that can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in §§ 8.3A-115 and 8.3A-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an endorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

1992, c. 693 .



§ 8.4-207.2. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and a loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under § 8.3A-404 or § 8.3A-405 or the drawer is precluded under § 8.3A-406 or § 8.4-406 from asserting against the drawee the unauthorized endorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an endorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

1992, c. 693 .



§ 8.4-207.3. Encoding and retention warranties

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electric presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

1992, c. 693 .



§ 8.4-208. Security interest of collecting bank in items, accompanying documents and proceeds

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) in case of an item deposited in an account to the extent to which credit given for the item has been withdrawn or applied;

(2) in case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) if it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Title 8.9A but:

(1) no security agreement is necessary to make the security interest enforceable (subdivision (b) (3) (A) of § 8.9A-203 ); and

(2) no filing is required to perfect the security interest; and

(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents or proceeds.

1964, c. 219; 1992, c. 693; 2000, c. 1007; 2004, c. 200.



§ 8.4-209. When bank gives value for purposes of holder in due course

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of § 8.3A-302 on what constitutes a holder in due course.

Code 1950, §§ 6-378, 6-379; 1964, c. 219; 1992, c. 693 .



§ 8.4-210. Presentment by notice of item not payable by, through or at a bank; liability of drawer or endorser

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under § 8.3A-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance or request for compliance with a requirement under § 8.3A-501 is not received by the close of business on the day after maturity or in the case of demand items by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or endorser by sending it notice of the facts.

1964, c. 219; 1992, c. 693 .



§ 8.4-211. Repealed

Repealed by Acts 1992, c. 693, effective January 1, 1993.



§ 8.4-211.1. Medium and time of settlement by bank

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) the medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) the time of settlement, is:

(i) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) with respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to § 8.4A-406 (a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

1992, c. 693 .



§ 8.4-212. Right of charge-back or refund; liability of collecting banks; return of item

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank or otherwise to receive a settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge-back the amount of any credit given for the item to its customer's account or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge-back the credit or obtain a refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge-back and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge-back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (§ 8.4-301 ).

(d) The right to charge-back is not affected by:

(1) previous use of a credit given for the item; or

(2) failure by any bank to exercise ordinary care with respect to the item but any bank so failing remains liable.

(e) A failure to charge-back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in a foreign money the dollar amount of any charge-back or refund shall be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

1964, c. 219; 1992, c. 693 .



§ 8.4-213. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) paid the item in cash;

(2) settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

1964, c. 219; 1992, c. 693 .



§ 8.4-214. Insolvency and preference

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

Code 1950, § 6-63; 1964, c. 219; 1992, c. 693 .



§ 8.4-301. Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it

(1) returns the item; or

(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned:

(1) as to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to his instructions.

Code 1950, §§ 6-543.1 to 6-543.3, pp. 60, 61; 1964, c. 219; 1992, c. 693 .



§ 8.4-302. Payor bank's responsibility for late return of item

(a) If an item is presented and received by a payor bank, the bank is accountable for the amount to:

(1) a demand item, other than a documentary draft, whether properly payable or not if the bank, in any case where it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, regardless of whether it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (§ 8.4-207.2 ) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

Code 1950, §§ 6-543.1 to 6-543.3, pp. 60, 61; 1964, c. 219; 1992, c. 693 .



§ 8.4-303. When items subject to notice, stop-payment order, legal process or setoff; order in which items may be charged or certified

(a) Any knowledge, notice or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank, comes too late to terminate, suspend or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) the bank accepts or certifies the item;

(2) the bank pays the item in cash;

(3) the bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule or agreement;

(4) the bank becomes accountable for the amount of the item under § 8.4-302 dealing with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cut-off hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cut-off hour is fixed, the close of the next business day after the banking day on which the bank received the check.

(b) Subject to subsection (a) items may be accepted, paid, certified or charged to the indicated account of its customer in any order convenient to the bank.

1964, c. 219; 1992, c. 693 .



§ 8.4-401. When bank may charge customer's account

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and the bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in § 8.4-403 (b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in § 8.4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under § 8.4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) the original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

1964, c. 219; 1992, c. 693 .



§ 8.4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account

(a) Except as otherwise provided in this title, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at the time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

Code 1950, § 6-71; 1964, c. 219; 1992, c. 693 .



§ 8.4-403. Customer's right to stop payment; burden of proof of loss

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in § 8.4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after fourteen calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under § 8.4-402.

Code 1950, § 6-73; 1964, c. 219; 1992, c. 693 .



§ 8.4-404. Bank not obligated to pay check more than six months old

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

Code 1950, § 6-72; 1964, c. 219.



§ 8.4-405. Death or incompetence of customer

(a) A payor or collecting bank's authority to accept, pay or collect an item or to account for proceeds of its collection if otherwise effective is not rendered ineffective by the incapacity of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incapacity. Neither death nor incapacity of a customer revokes the authority to accept, pay, collect or account until the bank knows of the fact of death or of an adjudication of incapacity and has reasonable opportunity to act on it.

(b) Even with knowledge a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

Code 1950, § 6-540; 1964, c. 219; 1992, c. 693; 1997, c. 801.



§ 8.4-406. Customer's duty to discover and report unauthorized signature or alteration

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and the bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed with respect to an item to comply with the duties imposed on the customer by subsection (c) the customer is precluded from asserting against the bank:

(1) the customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay an item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under § 8.4-207.2 with respect to the unauthorized signature or alteration to which the preclusion applies.

Code 1950, §§ 6-74, 6-75; 1964, c. 219; 1978, c. 75; 1992, c. 693 .



§ 8.4-407. Payor bank's right to subrogation on improper payment

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

1964, c. 219; 1992, c. 693 .



§ 8.4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and upon learning that the draft has not been paid or accepted in due course shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

1964, c. 219; 1992, c. 693 .



§ 8.4-502. Presentment of "on arrival" drafts

If a draft or the relevant instructions require presentment "on arrival," "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

1964, c. 219; 1992, c. 693 .



§ 8.4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

Unless otherwise instructed and except as provided in Title 8.5A, a bank presenting a documentary draft:

(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

1964, c. 219; 1992, c. 693 .



§ 8.4-504. Privilege of presenting bank to deal with goods; security interest for expenses

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

1964, c. 219; 1992, c. 693 .






Title 8.4A - Commercial Code - Funds Transfers

§ 8.4A-101. Short title

This title may be cited as Uniform Commercial Code--Funds Transfers.

1990, c. 9 .



§ 8.4A-102. Subject matter

Except as otherwise provided in § 8.4A-108, this title applies to funds transfers defined in § 8.4A-104.

1990, c. 9 .



§ 8.4A-103. Definitions: "Payment order"; "Beneficiary"; "Beneficiary's bank"; "Receiving bank"; "Sender."

(a) In this title:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if: (i) the instruction does not state a condition to payment to the beneficiary other than time of payment, (ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and (iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subdivision (a) (1) of this section is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

1990, c. 9.



§ 8.4A-104. Definitions: "Funds transfer"; "Intermediary bank"; "Originator"; "Originator's bank."

In this title:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

1990, c. 9.



§ 8.4A-105. Other definitions

(a) In this title:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment orders issued by the customer to the bank. If a customer does so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this title.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearinghouse, or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact as provided in § 8.1A-201(b)(8).

(b) Other definitions applying to this title and the sections in which they appear are:

"Acceptance"§ 8.4A-209.

"Beneficiary"§ 8.4A-103.

"Beneficiary's bank"§ 8.4A-103.

"Executed"§ 8.4A-301.

"Execution date"§ 8.4A-301.

"Funds transfer"§ 8.4A-104.

"Funds-transfer system rule"§ 8.4A-501.

"Intermediary bank"§ 8.4A-104.

"Originator"§ 8.4A-104.

"Originator's bank"§ 8.4A-104.

"Payment by beneficiary's bank to beneficiary"§ 8.4A-405.

"Payment by originator to beneficiary"§ 8.4A-406.

"Payment by sender to receiving bank"§ 8.4A-403.

"Payment date"§ 8.4A-401.

"Payment order"§ 8.4A-103.

"Receiving bank"§ 8.4A-103.

"Security procedure"§ 8.4A-201.

"Sender"§ 8.4A-103.

(c) The following definitions in Title 8.4 apply to this title:

"Clearinghouse"§ 8.4-104.

"Item"§ 8.4-104.

"Suspends payments"§ 8.4-104.

(d) In addition, Title 8.1A contains general definitions and principles of construction and interpretation applicable throughout this title.

1990, c. 9; 2003, c. 353.



§ 8.4A-106. Time payment order is received

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in § 8.1A-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this title refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this title.

1990, c. 9; 2003, c. 353.



§ 8.4A-107. Federal Reserve regulations and operating circulars

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this title to the extent of the inconsistency.

1990, c. 9 .



§ 8.4A-108. Relationship to Electronic Fund Transfer Act

(a) Except as provided in subsection (b), this title does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.), as amended from time to time.

(b) This title applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. § 1693o-1) as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. § 1693a) as amended from time to time.

(c) In a funds transfer to which this title applies, in the event of an inconsistency between an applicable provision of this title and an applicable provision of the Electronic Fund Transfer Act, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.

1990, c. 9; 2013, c. 387.



§ 8.4A-201. Security procedure

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

1990, c. 9 .



§ 8.4A-202. Authorized and verified payment orders

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this title includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a) of this section, or it is effective as the order of the customer under subsection (b) of this section.

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in subdivision (a) (1) of § 8.4A-203, rights and obligations arising under this section or § 8.4A-203 may not be varied by agreement.

1990, c. 9 .



§ 8.4A-203. Unenforceability of certain verified payment orders

(a) If an accepted payment order is not, under subsection (a) of § 8.4A-202, an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to subsection (b) of § 8.4A-202, the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.

1990, c. 9 .



§ 8.4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under § 8.4A-202, or (ii) not enforceable, in whole or in part, against the customer under § 8.4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) of this section may be fixed by agreement as stated in subsection (b) of § 8.1A-302, but the obligation of a receiving bank to refund payment as stated in subsection (a) of this section may not otherwise be varied by agreement.

1990, c. 9; 2003, c. 353.



§ 8.4A-205. Erroneous payment orders

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to § 8.4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in subdivisions (2) and (3) of this subsection.

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of this subsection, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of this subsection, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) of this section is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

1990, c. 9 .



§ 8.4A-206. Transmission of payment order through funds-transfer or other communication system

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

1990, c. 9 .



§ 8.4A-207. Misdescription of beneficiary

(a) Subject to subsection (b) of this section, if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c) of this section, if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) of this section is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subdivision (b) (1) of this section, the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subdivision (b) (1) of this section, if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c) of this section, the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

1990, c. 9 .



§ 8.4A-208. Misdescription of intermediary bank or beneficiary's bank

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subdivision (b) (1) of this section, as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed in writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in subdivision (a) (1) of § 8.4A-302.

1990, c. 9 .



§ 8.4A-209. Acceptance of payment order

(a) Subject to subsection (d) of this section, a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d) of this section, a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) When the bank (i) pays the beneficiary as stated in subsection (a) or (b) of § 8.4A-405, or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) When the bank receives payment of the entire amount of the sender's order pursuant to subdivision (a) (1) or (a) (2) of § 8.4A-403; or

(3) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable-credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subdivision (b) (2) or (b) (3) of this section if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to subsection (b) of § 8.4A-211, the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

1990, c. 9 .



§ 8.4A-210. Rejection of payment order

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to subsection (d) of § 8.4A-211 or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

1990, c. 9 .



§ 8.4A-211. Cancellation and amendment of payment order

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a) of this section, a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subdivision (c) (2) of this section.

1990, c. 9 .



§ 8.4A-212. Liability and duty of receiving bank regarding unaccepted payment order

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this title, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this title or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in § 8.4A-209, and liability is limited to that provided in this title. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this title or by express agreement.

1990, c. 9 .



§ 8.4A-301. Execution and execution date

(a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

1990, c. 9.



§ 8.4A-302. Obligations of receiving bank in execution of payment order

(a) Except as provided in subsections (b) through (d) of this section, if the receiving bank accepts a payment order pursuant to subsection (a) of § 8.4A-209, the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subdivision (a) (2) of this section applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

1990, c. 9 .



§ 8.4A-303. Erroneous execution of payment order

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under subsection (c) of § 8.4A-402 if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to a payment of the amount of the sender's order under subsection (c) of § 8.4A-402 if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

1990, c. 9 .



§ 8.4A-304. Duty of sender to report erroneously executed payment order

If the sender of a payment order that is erroneously executed as stated in § 8.4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under subsection (d) of § 8.4A-402 for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

1990, c. 9 .



§ 8.4A-305. Liability for late or improper execution or failure to execute payment order

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of § 8.4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c) of this section, additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of § 8.4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a) of this section, resulting from the improper execution. Except as provided in subsection (c) of this section, additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b) of this section, damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) of this section is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) of this section, and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) of this section, is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) of this section may not be varied by agreement.

1990, c. 9 .



§ 8.4A-401. Payment date

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

1990, c. 9 .



§ 8.4A-402. Obligation of sender to pay receiving bank

(a) This section is subject to §§ 8.4A-205 and 8.4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) of this section, and to § 8.4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in §§ 8.4A-204 and 8.4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) of this section, and an intermediary bank is obliged to refund payment as stated in subsection (d) of this section, but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in subdivision (a) (1) of § 8.4 A-302, to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d) of this section.

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) of this section, or to receive refund under subsection (d) of this section, may not be varied by agreement.

1990, c. 9 .



§ 8.4A-403. Payment by sender to receiving bank

(a) Payment of the sender's obligation under § 8.4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under § 8.4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a) of this section, the time when payment of the sender's obligation under subsection (b) or (c) of § 8.4A-402 occurs is governed by applicable principles of law that determine when an obligation is satisfied.

1990, c. 9 .



§ 8.4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary

(a) Subject to subsection (e) of § 8.4A-211, and subsections (d) and (e) of § 8.4A-405, if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may receive damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) of this section may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) of this section may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

1990, c. 9 .



§ 8.4A-405. Payment by beneficiary's bank to beneficiary

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under subsection (a) of § 8.4A-404 occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under subsection (a) of § 8.4A-404 occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e) of this section, if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order is accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank, and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under § 8.4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under § 8.4A-406 and (iv) subject to subsection (e) of § 8.4A-402, each sender in the funds transfer is excused from its obligation to pay its payment order under subsection (c) of § 8.4A-402 because the funds transfer has not been completed.

1990, c. 9 .



§ 8.4A-406. Payment by originator to beneficiary; discharge of underlying obligation

(a) Subject to subsection (e) of § 8.4A-211 and subsections (d) and (e) of § 8.4A-405, the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) of this section is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) of this section was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under subsection (a) of § 8.4A-404.

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b) of this section, if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

1990, c. 9 .



§ 8.4A-501. Variation by agreement and effect of funds-transfer system rule

(a) Except as otherwise provided in this title, the rights and obligations of a party to funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this title, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this title and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in subsection (c) of § 8.4A-404, subsection (d) of § 8.4A-405, and subsection (c) of § 8.4A-507.

1990, c. 9.



§ 8.4A-502. Creditor process served on receiving bank; setoff by beneficiary's bank

(a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

1990, c. 9 .



§ 8.4A-503. Injunction or restraining order with respect to funds transfer

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

1990, c. 9 .



§ 8.4A-504. Order in which items and payment orders may be charged to account; order of withdrawals from account

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

1990, c. 9 .



§ 8.4A-505. Preclusion of objection to debit of customer's account

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

1990, c. 9 .



§ 8.4A-506. Rate of interest

(a) If, under this title, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a) of this section, the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

1990, c. 9 .



§ 8.4A-507. Choice of law

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) of this section applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each subdivision of subsection (a) of this section have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) of this subsection is binding on participating banks. A choice of law made pursuant to clause (ii) of this subsection is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system which the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) of this section, and a choice-of-law rule under subsection (c) of this section, the agreement under subsection (b) of this section prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

1990, c. 9 .






Title 8.5A - Uniform Commercial Code - Letters of Credit

§ 8.5A-101. Short title

This title may be cited as Uniform Commercial Code--Letters of Credit (1995).

1997, c. 343.



§ 8.5A-102. Definitions

(a) In this title:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in § 8.5A-108(e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction concerned.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(i) upon payment;

(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of § 8.5A-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other titles applying to this title and the sections in which they appear are:

"Accept" or "Acceptance" -- § 8.3A-409.

"Value" -- §§ 8.3A-303 and 8.4A-211.

(c) Title 8.1A contains certain additional general definitions and principles of construction and interpretation applicable throughout this title.

1997, c. 343; 2003, c. 353.



§ 8.5A-103. Scope

(a) This title applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this title does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this title.

(c) With the exception of this subsection, subsections (a) and (d), §§ 8.5A-102(a) (9) and (10), 8.5A-106(d), and 8.5A-114(d), and except to the extent prohibited in §§ 8.1A-302 and 8.5A-117(d), the effect of this title may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this title.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

1997, c. 343; 2003, c. 353.



§ 8.5A-104. Formal requirements

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in § 8.5A-108(e) .

1997, c. 343.



§ 8.5A-105. Consideration

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

1997, c. 343.



§ 8.5A-106. Issuance, amendment, cancellation, and duration

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

1997, c. 343.



§ 8.5A-107. Confirmer, nominated person, and adviser

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

1997, c. 343.



§ 8.5A-108. Issuer's rights and obligations

(a) Except as otherwise provided in § 8.5A-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in § 8.5A-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor;

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in § 8.5A-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction;

(2) an act or omission of others; or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under § 8.5A-102(a) (10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this title:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under §§ 8.3A-414 and 8.3A-415;

(4) except as otherwise provided in §§ 8.5A-110 and 8.5A-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

1997, c. 343.



§ 8.5A-109. Fraud and forgery

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this Commonwealth have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a) (1).

1997, c. 343.



§ 8.5A-110. Warranties

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in § 8.5A-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Titles 8.3A, 8.4, 8.7, and 8.8A because of the presentation or transfer of documents covered by any of those titles.

1997, c. 343.



§ 8.5A-111. Remedies

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation, the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this title or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this title.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this title may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

1997, c. 343.



§ 8.5A-112. Transfer of letter of credit

(a) Except as otherwise provided in § 8.5A-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in § 8.5A-108(e) or is otherwise reasonable under the circumstances.

1997, c. 343.



§ 8.5A-113. Transfer by operation of law

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in § 8.5A-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in § 8.5A-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of § 8.5A-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

1997, c. 343.



§ 8.5A-114. Assignment of proceeds

(a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Title 8.9A or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Title 8.9A or other law.

1997, c. 343.



§ 8.5A-115. Statute of limitations

An action to enforce a right or obligation arising under this title must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

1997, c. 343.



§ 8.5A-116. Choice of law and forum

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in § 8.5A-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this title would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this title and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in § 8.5A-103(c) .

(d) If there is conflict between this title and Titles 8.3A, 8.4, 8.4A, or 8.9A, this title governs.

(e) The forum for settling disputes arising out of an undertaking within this title may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

1997, c. 343.



§ 8.5A-117. Subrogation of issuer, applicant, and nominated person

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays, and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.

1997, c. 343.



§ 8.5A-117.1. Security interest of issuer or nominated person

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Title 8.9A, but:

(1) a security agreement is not necessary to make the security interest enforceable under subdivision (b) (3) of § 8.9A-203;

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

2000, c. 1007.



§ 8.5A-118. Applicability

This title applies to a letter of credit that is issued on or after January 1, 1998. This title does not apply to a transaction, event, obligation, or duty arising out of or associated with a letter of credit that was issued before January 1, 1998. A transaction arising out of or associated with a letter of credit that was issued before January 1, 1998, and the rights, obligations, and interests flowing from that transaction are governed by Title 8.5 as it was effective on December 31, 1997, as if repeal or amendment had not occurred and may be terminated, completed, consummated, or enforced under that statute.

1997, c. 343.






Title 8.7 - Commercial Code - Warehouse Receipts, Bills of Lading and Other Documents of Title

§ 8.7-101. Short title

This title shall be known and may be cited as Uniform Commercial Code -- Documents of Title.

1964, c. 219.



§ 8.7-102. Definitions and index of definitions

(1) In this title, unless the context otherwise requires:

(a) "Bailee" means the person who by a warehouse receipt, bill of lading or other document acknowledges possession of goods and contracts to deliver them.

(b) "Carrier" means a person that issues a bill of lading.

(c) "Consignee" means the person named in a bill to whom or to whose order the bill promises delivery.

(d) "Consignor" means the person named in a bill as the person from whom the goods have been received for shipment.

(e) "Delivery order" means a record that contains an order to deliver goods directed to a warehouseman, carrier or other person who in the ordinary course of business issues warehouse receipts or bills of lading.

(f) "Document" means document of title as defined in the general definitions in Title 8.1A (§ 8.1A-201).

(g) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(h) "Goods" means all things that are treated as movable for the purposes of a contract of storage or transportation.

(i) "Issuer" means a bailee who issues a document except that in relation to an unaccepted delivery order it means the person who orders the possessor of goods to deliver. Issuer includes any person for whom an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer received no goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(j) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(k) "Shipper" means a person that enters into a contract of transportation with a carrier.

(l) "Sign" means, with present intent to authenticate or adopt a record (1) to execute or adopt a tangible symbol or (2) to attach to or logically associate with the record an electronic sound, symbol, or process.

(m) "Warehouseman" is a person engaged in the business of storing goods for hire.

(2) Other definitions applying to this title or to specified parts thereof, and the sections in which they appear are:

"Duly negotiate."§ 8.7-501.

"Person entitled under the document."§ 8.7-403(4).

(3) Definitions in other titles applying to this title and the sections in which they appear are:

"Contract for sale."§ 8.2-106.

"Lessee in ordinary course."§ 8.2A-103.

"Overseas."§ 8.2-323.

"Receipt" of goods. § 8.2-103.

(4) In addition Title 8.1A contains general definitions and principles of construction and interpretation applicable throughout this title.

Code 1950, § 61-1; 1964, c. 219; 2003, c. 353; 2004, c. 200.



§ 8.7-103. Relation of title to treaty or statute

(1) To the extent that any treaty or statute of the United States or regulatory statute of this State is applicable, the provisions of this title are subject thereto.

(2) This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article. However, violation of such a law does not affect the status of a document that otherwise is within the definition of a document.

(3) This Title modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in Section 103 (b) of that act (15 U.S.C. § 7003 (b)).

(4) To the extent there is a conflict between the Uniform Electronic Transactions Act (§ 59.1-479 et seq.) and this article this article governs.

1964, c. 219; 2004, c. 200.



§ 8.7-104. Negotiable and nonnegotiable documents

(1) Except as otherwise provided in subsection 3, a document is negotiable:

(a) if by its terms the goods are to be delivered to bearer or to the order of a named person; or

(b) where recognized in overseas trade, if it runs to a named person or assigns.

(2) A document other than one described in subsection 1 is nonnegotiable. A bill of lading in which it is stated that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(3) A document is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

Code 1950, §§ 61-7, 61-8; 1964, c. 219; 2004, c. 200.



§ 8.7-105. Repealed

Repealed by Acts 2004, c. 200.



§ 8.7-105.1. Reissuance in alternative medium

(1) Upon request of a person entitled under an electronic document, the issuer of the electronic document may issue a tangible document as a substitute for the electronic document if:

(a) the person entitled under the electronic document surrenders control of the document to the issuer; and

(b) the tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(2) Upon issuance of a tangible document in substitution for an electronic document in accordance with subsection (1):

(a) the electronic document ceases to have any effect or validity; and

(b) the person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(3) Upon request of a person entitled under a tangible document, the issuer of the tangible document may issue an electronic document as a substitute for the tangible document if:

(a) the person entitled under the tangible document surrenders possession of the document to the issuer; and

(b) the electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(4) Upon issuance of an electronic document in substitution for a tangible document in accordance with subsection (3):

(a) the tangible document ceases to have any effect or validity; and

(b) the person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

2004, c. 200.



§ 8.7-106. Control of electronic document

(1) A person has control of an electronic document if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(2) A system satisfies subsection (1), and a person is deemed to have control of an electronic document, if the document is created, stored, and assigned in such a manner that:

(a) a single authoritative copy of the document exists that is unique, identifiable, and, except as otherwise provided in subdivisions (c), (d), and (e), unalterable;

(b) the authoritative copy identifies the person asserting control as:

(i) the person to whom the document was issued; or

(ii) if the authoritative copy indicates that the document has been transferred, the person to whom the document was most recently transferred;

(c) the authoritative copy is communicated to and maintained by the person asserting control or his designated custodian;

(d) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(e) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(f) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

2004, c. 200.



§ 8.7-201. Who may issue a warehouse receipt; storage under government bond

(1) A warehouse receipt may be issued by any warehouseman.

(2) Where goods including distilled spirits and agricultural commodities are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods has like effect as a warehouse receipt even though issued by a person who is the owner of the goods and is not a warehouseman.

Code 1950, § 61-4; 1964, c. 219.



§ 8.7-202. Form of warehouse receipt; essential terms; optional terms

(1) A warehouse receipt need not be in any particular form.

(2) Unless a warehouse receipt provides for each of the following, the warehouseman is liable for damages caused by the omission to a person injured thereby:

(a) the location of the warehouse where the goods are stored;

(b) the date of issue of the receipt;

(c) the consecutive number of the receipt;

(d) a statement whether the goods received will be delivered to the bearer, to a specified person, or to a specified person or his order;

(e) the rate of storage and handling charges, except that where goods are stored under a field warehousing arrangement a statement of that fact is sufficient on a nonnegotiable receipt;

(f) a description of the goods or of the packages containing them;

(g) the signature of the warehouseman, which may be made by his authorized agent;

(h) if the receipt is issued for goods of which the warehouseman is owner, either solely or jointly or in common with others, the fact of such ownership; and

(i) a statement of the amount of advances made and of liabilities incurred for which the warehouseman claims a lien or security interest (§ 8.7-209 ). If the precise amount of such advances made or of such liabilities incurred is, at the time of the issue of the receipt, unknown to the warehouseman or to his agent who issued the receipt, a statement of the fact that advances have been made or liabilities incurred and the purpose thereof is sufficient.

(3) A warehouseman may insert in his receipt any other terms that are not contrary to the provisions of this act and do not impair his obligation of delivery (§ 8.7-403 ) or his duty of care (§ 8.7-204 ). Any contrary provisions shall be ineffective.

Code 1950, § 61-5; 1964, c. 219; 2004, c. 200.



§ 8.7-203. Liability for nonreceipt or misdescription

A party to or purchaser for value in good faith of a document other than a bill of lading relying in either case upon the description therein of the goods may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that the document conspicuously indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by "contents, condition and quality unknown," "said to contain" or the like, if such indication be true, or the party or purchaser otherwise has notice.

Code 1950, § 61-23; 1964, c. 219; 2004, c. 200.



§ 8.7-204. Duty of care; contractual limitation of warehouseman's liability

(1) A warehouseman is liable for damages for loss of or injury to the goods caused by his failure to exercise such care in regard to them as a reasonably careful man would exercise under like circumstances but unless otherwise agreed he is not liable for damages that could not have been avoided by the exercise of such care.

(2) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage, beyond which the warehouseman shall not be liable. On request of the bailor in a record at the time of signing such storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouseman's liability may be increased on part or all of the goods thereunder. In this event, increased rates may be charged based on such increased valuation. No such limitation is effective with respect to the warehouseman's liability for conversion to his own use.

(3) Reasonable provisions as to the time and manner of presenting claims and instituting actions based on the bailment may be included in the warehouse receipt or storage agreement.

Code 1950, §§ 61-6, 61-24; 1964, c. 219; 2004, c. 200.



§ 8.7-205. Title under warehouse receipt defeated in certain cases

A buyer in the ordinary course of business of fungible goods sold and delivered by a warehouseman who is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even though the receipt is negotiable and has been duly negotiated.

1964, c. 219; 2004, c. 200.



§ 8.7-206. Termination of storage at warehouseman's option

(1) A warehouseman may on notifying the person on whose account the goods are held and any other person known to claim an interest in the goods require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document, or, if no period is fixed, within a stated period not less than 30 days after the notification. If the goods are not removed before the date specified in the notification, the warehouseman may sell them in accordance with the provisions of the section on enforcement of a warehouseman's lien (§ 8.7-210).

(2) If a warehouseman in good faith believes that the goods are about to deteriorate or decline in value to less than the amount of his lien within the time prescribed in subsection (1), the warehouseman may specify in the notification any reasonable shorter time for removal of the goods and in case the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(3) If as a result of a quality or condition of the goods of which the warehouseman had no notice at the time of deposit the goods are a hazard to other property or to the warehouse or to persons, the warehouseman may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouseman after a reasonable effort is unable to sell the goods he may dispose of them in any lawful manner and shall incur no liability by reason of such disposition.

(4) The warehouseman must deliver the goods to any person entitled to them under this title upon due demand made at any time prior to sale or other disposition under this section.

(5) The warehouseman may satisfy his lien from the proceeds of any sale or disposition under this section but must hold the balance for delivery on the demand of any person to whom he would have been bound to deliver the goods.

Code 1950, § 61-37; 1964, c. 219; 2004, c. 200.



§ 8.7-207. Goods must be kept separate; fungible goods

(1) Unless the warehouse receipt otherwise provides, a warehouseman must keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods except that different lots of fungible goods may be commingled.

(2) Fungible goods so commingled are owned in common by the persons entitled thereto and the warehouseman is severally liable to each owner for that owner's share. Where because of overissue a mass of fungible goods is insufficient to meet all the receipts which the warehouseman has issued against it, the persons entitled include all holders to whom overissued receipts have been duly negotiated.

Code 1950, §§ 61-25, 61-26; 1964, c. 219.



§ 8.7-208. Altered warehouse receipts

Where a blank in a negotiable warehouse receipt has been filled in without authority, a good faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic receipt enforceable against the issuer according to its original tenor.

Code 1950, § 61-16; 1964, c. 219; 2004, c. 200.



§ 8.7-209. Lien of warehouseman

(1) A warehouseman has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in his possession for charges for storage or transportation (including demurrage and terminal charges), insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for like charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouseman also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in his possession for such charges and expenses whether or not the other goods have been delivered by the warehouseman. But against a person to whom a negotiable warehouse receipt is duly negotiated a warehouseman's lien is limited to charges in an amount or at a rate specified on the receipt or if no charges are so specified then to a reasonable charge for storage of the goods covered by the receipt subsequent to the date of the receipt.

(2) The warehouseman may also reserve a security interest against the bailor for a maximum amount specified on the receipt for charges other than those specified in subsection (1), such as for money advanced and interest. Such a security interest is governed by the title on secured transactions (Title 8.9A).

(3) A warehouseman's lien for charges and expenses under subsection (1) or a security interest under subsection (2) is also effective against any person who so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good faith purchaser for value would have been valid but is not effective against a person who before issuance of a document had a legal interest or a perfected security interest in the goods and that did not:

(a) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(i) actual or apparent authority to ship, store, or sell;

(ii) power to obtain delivery under § 8.7-403; or

(iii) power of disposition under §§ 8.2-403, 8.2A-304(2), 8.2A-305(2), 8.9A-320, or § 8.9A-321(c) or other statute or rule of law; or

(b) acquiesce in the procurement by the bailor or its nominee of any document.

(4) A warehouseman's lien under subsection (1) on household goods for charges and expenses in relation to the goods is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. The term "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling. Such lien shall be effective against a prior security interest that has been otherwise perfected as required by law only to the extent of $150.

(5) A warehouseman loses his lien on any goods that he voluntarily delivers or unjustifiably refuses to deliver.

Code 1950, §§ 61-30 to 61-35; 1964, c. 219; 1974, c. 435; 2004, c. 200.



§ 8.7-210. Enforcement of warehouseman's lien

(1) Except as provided in subsection (2), a warehouseman's lien may be enforced by public or private sale of the goods in bloc or in parcels, at any time or place and on any terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. Such notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouseman is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the warehouseman either sells the goods in the usual manner in any recognized market therefor, or sells at the price current in such market at the time of his sale, or has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold, he has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to insure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

(2) A warehouseman's lien on goods other than goods stored by a merchant in the course of his business may be enforced only as follows:

(a) All persons known to claim an interest in the goods must be notified.

(b) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(c) The sale must conform to the terms of the notification.

(d) The sale must be held at the nearest suitable place to that where the goods are held or stored.

(e) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account they are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not less than six conspicuous places in the neighborhood of the proposed sale.

(3) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event, the goods must not be sold, but must be retained by the warehouseman subject to the terms of the receipt and this title.

(4) The warehouseman may buy at any public sale pursuant to this section.

(5) A purchaser in good faith of goods sold to enforce a warehouseman's lien takes the goods free of any rights of persons against whom the lien was valid, despite the warehouseman's noncompliance with the requirements of this section.

(6) The warehouseman may satisfy his lien from the proceeds of any sale pursuant to this section but must hold the balance, if any, for delivery on demand to any person to whom he would have been bound to deliver the goods.

(7) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against his debtor.

(8) Where a lien is on goods stored by a merchant in the course of his business, the lien may be enforced in accordance with either subsection (1) or (2).

(9) The warehouseman is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

Code 1950, § 61-36; 1964, c. 219; 2004, c. 200.



§ 8.7-301. Liability for nonreceipt or misdescription; "said to contain"; "shipper's load and count"; improper handling

(1) A consignee of a nonnegotiable bill of lading who has given value in good faith, or a holder to whom a negotiable bill has been duly negotiated, relying upon the description therein of the goods, or upon the date therein shown, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load and count" or the like, if such indication be true.

(2) When goods are loaded by an issuer of a bill of lading, the issuer must count the packages of goods, if shipped in packages, and ascertain the kind and quantity if shipped in bulk. In such cases "shipper's weight, load and count" or other words indicating that the description was made by the shipper are ineffective except as to goods concealed by packages.

(3) When bulk goods are loaded by a shipper who makes available to the issuer of a bill of lading adequate facilities for weighing such goods, the issuer must ascertain the kind and quantity within a reasonable time after receiving, in a record, the shipper's request to do so. In such cases "shipper's weight" or other words of like purport are ineffective.

(4) The issuer of a bill of lading, by inserting in the bill the words "shipper's weight, load and count" or other words of like purport, may indicate that the goods were loaded by the shipper; and if such statement is true, the issuer shall not be liable for damages caused by the improper loading. However, their omission does not imply liability for such damages.

(5) The shipper shall be deemed to have guaranteed to the issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by him; and the shipper shall indemnify the issuer against damage caused by inaccuracies in such particulars. The right of the issuer to such indemnity shall in no way limit his responsibility and liability under the contract of carriage to any person other than the shipper.

1964, c. 219; 2004, c. 200.



§ 8.7-302. Through bills of lading and similar documents

(1) The issuer of a through bill of lading or other document embodying an undertaking to be performed in part by persons acting as its agents or by a performing carrier is liable to anyone entitled to recover on the document for any breach by such other persons or by a performing carrier of its obligation under the document. However, to the extent that the document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability may be varied by agreement of the parties.

(2) Where goods covered by a through bill of lading or other document embodying an undertaking to be performed in part by persons other than the issuer are received by any such person, he is subject, with respect to his own performance while the goods are in his possession, to the obligation of the issuer. His obligation is discharged by delivery of the goods to another such person pursuant to the document, and does not include liability for breach by any other such persons or by the issuer.

(3) The issuer of such through bill of lading or other document shall be entitled to recover from the performing carrier, or such other person in possession of the goods when the breach of the obligation under the document occurred, (a) the amount it may be required to pay to anyone entitled to recover on the document therefor, as may be evidenced by any receipt, judgment, or transcript thereof, and (b) the amount of any expense reasonably incurred by it in defending any action brought by anyone entitled to recover on the document therefor.

Code 1950, §§ 56-120, 56-121; 1964, c. 219; 2004, c. 200.



§ 8.7-303. Diversion; reconsignment; change of instructions

(1) Unless the bill of lading otherwise provides, the carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(a) the holder of a negotiable bill; or

(b) the consignor on a nonnegotiable bill notwithstanding contrary instructions from the consignee; or

(c) the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(d) the consignee on a nonnegotiable bill if he is entitled as against the consignor to dispose of them.

(2) Unless such instructions are noted on a negotiable bill of lading, a person to whom the bill is duly negotiated can hold the bailee according to the original terms.

1964, c. 219; 2004, c. 200.



§ 8.7-304. Bills of lading in a set

(1) Except where customary in overseas transportation, a bill of lading must not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(2) Where a bill of lading is lawfully drawn in a set of parts, each of which is numbered and expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitute one bill.

(3) Where a bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to whom the first due negotiation is made prevails as to both the document and the goods even though any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrender of his part.

(4) Any person who negotiates or transfers a single part of a bill of lading drawn in a set is liable to holders of that part as if it were the whole set.

(5) The bailee is obliged to deliver in accordance with part 4 of this title against the first presented part of a bill of lading lawfully drawn in a set. Such delivery discharges the bailee's obligation on the whole bill.

1964, c. 219.



§ 8.7-305. Destination bills

(1) Instead of issuing a bill of lading to the consignor at the place of shipment a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(2) Upon request of anyone entitled as against the carrier to control the goods while in transit and on surrender of any outstanding bill of lading or other receipt covering such goods, the issuer, subject to § 8.7-105.1, may procure a substitute bill to be issued at any place designated in the request.

1964, c. 219; 2004, c. 200.



§ 8.7-306. Altered bills of lading

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

1964, c. 219.



§ 8.7-307. Lien of carrier

(1) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in his possession for charges subsequent to the date of its receipt of the goods for storage or transportation (including demurrage and terminal charges) and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill, or, if no charges are stated, a reasonable charge.

(2) A lien for charges and expenses under subsection (1) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to such charges and expenses. Any other lien under subsection (1) is effective against the consignor and any person who permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked such authority.

(3) A carrier loses his lien on any goods that he voluntarily delivers or unjustifiably refuses to deliver.

Code 1950, §§ 61-30 to 61-35; 1964, c. 219; 2004, c. 200.



§ 8.7-308. Enforcement of carrier's lien

(1) A carrier's lien may be enforced by public or private sale of the goods, in bloc or in parcels, at any time or place and on any terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. Such notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the carrier either sells the goods in the usual manner in any recognized market therefor or if he sells at the price current in such market at the time of his sale or if he has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold he has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

(2) Before any sale pursuant to this section any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event the goods must not be sold, but must be retained by the carrier subject to the terms of the bill and this title.

(3) The carrier may buy at any public sale pursuant to this section.

(4) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against whom the lien was valid, despite noncompliance by the carrier with the requirements of this section.

(5) The carrier may satisfy his lien from the proceeds of any sale pursuant to this section but must hold the balance, if any, for delivery on demand to any person to whom he would have been bound to deliver the goods.

(6) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against his debtor.

(7) A carrier's lien may be enforced in accordance with either subsection (1) or the procedure set forth in subsection (2) of § 8.7-210.

(8) The carrier is liable for damages caused by failure to comply with the requirements for sale under this section and in case of willful violation is liable for conversion.

Code 1950, §§ 56-126, 56-127, 61-36; 1964, c. 219.



§ 8.7-309. Duty of care; contractual limitation of carrier's liability

(1) A carrier who issues a bill of lading, whether negotiable or nonnegotiable, must exercise the degree of care in relation to the goods that a reasonably careful man would exercise under like circumstances. This subsection does not repeal or change any law or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(2) Damages may be limited by a provision that the carrier's liability shall not exceed a value stated in the document if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and he is otherwise advised of such opportunity. However, no such limitation is effective with respect to the carrier's liability for conversion to his own use.

(3) Reasonable provisions as to the time and manner of presenting claims and instituting actions based on the shipment may be included in a bill of lading or a transportation agreement.

1964, c. 219; 2004, c. 200.



§ 8.7-401. Irregularities in issue of receipt or bill or conduct of issuer

The obligations imposed by this title on an issuer apply to a document even if:

(a) the document may not comply with the requirements of this title or of any other law or regulation regarding its issue, form or content; or

(b) the issuer may have violated laws regulating the conduct of his business; or

(c) the goods covered by the document were owned by the bailee at the time the document was issued; or

(d) the person issuing the document does not come within the definition of warehouseman if it purports to be a warehouse receipt.

Code 1950, § 61-23; 1964, c. 219; 2004, c. 200.



§ 8.7-402. Duplicate receipt or bill; overissue

Neither a duplicate nor any other document purporting to cover goods already represented by an outstanding document of the same issuer confers any right in the goods, except as provided in the case of tangible bills in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen or destroyed documents, or substitute documents issued pursuant to § 8.7-105.1. The issuer is liable for damages caused by his overissue or failure to identify a duplicate document as such by conspicuous notation.

Code 1950, § 61-9; 1964, c. 219; 2004, c. 200.



§ 8.7-403. Obligation of bailee to deliver; excuse

(1) The bailee must deliver the goods to a person entitled under the document who complies with subsections (2) and (3), unless and to the extent that the bailee establishes any of the following:

(a) delivery of the goods to a person whose receipt was rightful as against the claimant;

(b) damage to or delay, loss or destruction of the goods for which the bailee is not liable;

(c) previous sale or other disposition of the goods in lawful enforcement of a lien or on warehouseman's lawful termination of storage;

(d) the exercise by a seller of his right to stop delivery pursuant to § 8.2-705 or by a lessor of his right to stop delivery pursuant to § 8.2A-526;

(e) a diversion, reconsignment or other disposition pursuant to § 8.7-303;

(f) release, satisfaction or any other fact affording a personal defense against the claimant; or

(g) any other lawful excuse.

(2) A person claiming goods covered by a document must satisfy the bailee's lien where the bailee so requests or where the bailee is prohibited by law from delivering the goods until the charges are paid.

(3) Unless the person claiming the goods is one against whom the document confers no right under § 8.7-503 (1), he must surrender possession or control, for cancellation or notation of partial deliveries, any outstanding negotiable document covering the goods, and the bailee must cancel the document or conspicuously note the partial delivery thereon or be liable to any person to whom the document is duly negotiated.

(4) "Person entitled under the document" means holder, in the case of a negotiable document, or the person to whom delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document.

Code 1950, §§ 61-11 to 61-15, 61-19, 61-22; 1964, c. 219; 2004, c. 200.



§ 8.7-404. No liability for good faith delivery pursuant to receipt or bill

A bailee who in good faith has received goods and delivered or otherwise disposed of them according to the terms of the document or pursuant to this title is not liable therefor. This rule applies even though (a) the person from whom he received the goods had no authority to procure the document or to dispose of the goods or (b) the person to whom he delivered the goods had no authority to receive them.

Code 1950, § 61-13; 1964, c. 219; 2004, c. 200.



§ 8.7-501. Form of negotiation and requirements of "due negotiation"

(1) The following rules apply to a negotiable tangible document:

(a) If the document's original terms run to the order of a named person, the document is negotiated by his endorsement and delivery. After his endorsement in blank or to bearer any person can negotiate the document by delivery alone.

(b) If the document's original terms run to bearer, it is negotiated by delivery alone.

(c) If a document's original terms run to the order of a named person and it is delivered to him, the effect is the same as if the document had been negotiated.

(d) Negotiation of the document after it has been endorsed to a named person requires endorsement by the named person as well as delivery.

(e) A document is "duly negotiated" when it is negotiated in the manner stated in this subsection to a holder who purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a money obligation.

(2) The following rules apply to a negotiable electronic document:

(a) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Endorsement by the named person is not required to negotiate the document.

(b) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(c) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(3) Endorsement of a nonnegotiable document neither makes it negotiable nor adds to the transferee's rights.

(4) The naming in a negotiable bill of a person to be notified of the arrival of the goods does not limit the negotiability of the bill nor constitute notice to a purchaser thereof of any interest of such person in the goods.

Code 1950, §§ 61-40 to 61-43, 61-50; 1964, c. 219; 2004, c. 200.



§ 8.7-502. Rights acquired by due negotiation

(1) Subject to §§ 8.7-205 and 8.7-503, a holder to whom a negotiable document has been duly negotiated acquires thereby:

(a) title to the document;

(b) title to the goods;

(c) all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(d) the direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by him except those arising under the terms of the document or under this title. In the case of a delivery order the bailee's obligation accrues only upon acceptance and the obligation acquired by the holder is that the issuer and any endorser will procure the acceptance of the bailee.

(2) Subject to § 8.7-503, title and rights so acquired are not defeated by any stoppage of the goods represented by the document or by surrender of such goods by the bailee, and are not impaired even though (a) the negotiation or any prior negotiation constituted a breach of duty, (b) any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion, or (c) a previous sale or other transfer of the goods or document has been made to a third person.

Code 1950, §§ 61-44, 61-50 to 61-52; 1964, c. 219; 2004, c. 200.



§ 8.7-503. Document to goods defeated in certain cases

(1) A document confers no right in goods against a person who before issuance of the document had a legal interest or a perfected security interest in them and who neither:

(a) delivered or entrusted them or any document covering them to the bailor or his nominee with (i) actual or apparent authority to ship, store or sell, (ii) power to obtain delivery under § 8.7-403, or (iii) power of disposition under §§ 8.2-403, 8.2A-304(2), 8.2A-305(2), 8.9A-320, or § 8.9A-321(c) or other statute or rule of law; nor

(b) acquiesced in the procurement by the bailor or his nominee of any document.

(2) Title to goods based upon an unaccepted delivery order is subject to the rights of anyone to whom a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. Such a title may be defeated under § 8.7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(3) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of anyone to whom a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 of this title pursuant to its own bill of lading discharges the carrier's obligation to deliver.

Code 1950, § 61-44; 1964, c. 219; 2000, c. 1007; 2004, c. 200.



§ 8.7-504. Rights acquired in the absence of due negotiation; effect of diversion; seller's stoppage of delivery

(1) A transferee of a document, whether negotiable or nonnegotiable, to whom the document has been delivered but not duly negotiated, acquires the title and rights that his transferor had or had actual authority to convey.

(2) In the case of a nonnegotiable document, until but not after the bailee receives notification of the transfer, the rights of the transferee may be defeated:

(a) by those creditors of the transferor who could treat the sale as void under § 8.2-402 or § 8.2A-308; or

(b) by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of his rights; or

(c) by a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(d) as against the bailee by good faith dealings of the bailee with the transferor.

(3) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading that causes the bailee not to deliver to the consignee defeats the consignee's title to the goods if they have been delivered to a buyer or lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(4) Delivery pursuant to a nonnegotiable document may be stopped by a seller under § 8.2-705 or a lessor under § 8.2A-526, subject to the requirement of due notification there provided. A bailee honoring the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

Code 1950, §§ 61-44, 61-45; 1964, c. 219; 2004, c. 200.



§ 8.7-505. Endorser not a guarantor for other parties

The endorsement of a tangible document issued by a bailee does not make the endorser liable for any default by the bailee or by previous endorsers.

Code 1950, § 61-48; 1964, c. 219; 2004, c. 200.



§ 8.7-506. Delivery without endorsement; right to compel endorsement

The transferee of a negotiable document has a specifically enforceable right to have his transferor supply any necessary endorsement but the transfer becomes a negotiation only as of the time the endorsement is supplied.

Code 1950, § 61-46; 1964, c. 219; 2004, c. 200.



§ 8.7-507. Warranties on negotiation or delivery of receipt or bill

Where a person negotiates or delivers a document for value otherwise than as a mere intermediary under § 8.7-508, then, unless otherwise agreed, he warrants to his immediate purchaser, in addition to any warranty made in selling or leasing the goods, that:

(a) the document is genuine; and

(b) he has no knowledge of any fact that would impair the document's validity or worth; and

(c) his negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

Code 1950, § 61-47; 1964, c. 219; 2004, c. 200.



§ 8.7-508. Warranties of collecting bank as to documents

A collecting bank or other intermediary known to be entrusted with documents on behalf of another or with collection of a draft or other claim against delivery of documents warrants by such delivery of the documents only its own good faith and authority. This rule applies even though the intermediary has purchased or made advances against the claim or draft to be collected.

1964, c. 219.



§ 8.7-509. Receipt or bill; when adequate compliance with commercial contract

Whether a document is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is governed by the titles on sales (Title 8.2), leases (Title 8.2A), or letters of credit (Title 8.5A).

1964, c. 219; 2004, c. 200.



§ 8.7-601. Lost, stolen or destroyed documents

(1) If a document has been lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with such order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person who may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was not negotiable, the court may require security. The court may also in its discretion order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.

(2) A bailee who, without court order, delivers goods to a person claiming under a missing negotiable document is liable to any person injured thereby. If the delivery is not in good faith, the bailee becomes liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery who files a notice of claim within one year after the delivery.

Code 1950, § 61-17; 1964, c. 219; 2004, c. 200.



§ 8.7-602. Attachment of goods covered by a negotiable document

Except where the document was originally issued upon delivery of the goods by a person who had no power to dispose of them, no lien attaches by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document is outstanding unless possession or control of the document is first surrendered to the bailee or its negotiation is enjoined. The bailee shall not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to him or the court. One who purchases the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

Code 1950, § 61-28; 1964, c. 219; 2004, c. 200.



§ 8.7-603. Conflicting claims; interpleader

If more than one person claims title or possession of the goods, the bailee is excused from delivery until he has had a reasonable time to ascertain the validity of the adverse claims or to bring an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

Code 1950, §§ 61-19, 61-20; 1964, c. 219; 2004, c. 200.






Title 8.8A - Commercial Code - Investment Securities

§ 8.8A-101. Short title

This title may be cited as Uniform Commercial Code -- Investment Securities.

1996, c. 216.



§ 8.8A-102. Definitions

(a) In this title:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an endorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) a person that is registered as a "clearing agency" under the federal securities laws;

(ii) a federal reserve bank; or

(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) send a signed writing; or

(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of § 8.8A-501 (b) (2) or (3), that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in § 8.8A-103, means:

(i) a security;

(ii) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this title.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) "Good faith," for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this title, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(11) "Endorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(i) the security certificate specifies a person entitled to the security; and

(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) a clearing corporation; or

(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in § 8.8A-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) which:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this title.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this title and the sections in which they appear are:

Appropriate person § 8.8A-107

Control § 8.8A-106

Delivery § 8.8A-301

Investment company security § 8.8A-103

Issuer § 8.8A-201

Overissue § 8.8A-210

Protected purchaser § 8.8A-303

Securities account § 8.8A-501

(c) In addition, Title 8.1A contains general definitions and principles of construction and interpretation applicable throughout this title.

(d) The characterization of a person, business, or transaction for purposes of this title does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

1996, c. 216; 2003, c. 353.



§ 8.8A-103. Rules for determining whether certain obligations and interests are securities or financial assets

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this title, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this title and not by Title 8.3A, even though it also meets the requirements of that title. However, a negotiable instrument governed by Title 8.3A is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in subdivision (a) (15) of § 8.9A-102, is not a security or a financial asset.

(g) A document of title is not a financial asset unless subdivision (a) (9) (iii) of § 8.8A-102 applies.

1996, c. 216; 2000, c. 1007; 2004, c. 200.



§ 8.8A-104. Acquisition of security or financial asset or interest therein

(a) A person acquires a security or an interest therein, under this title, if:

(1) the person is a purchaser to whom a security is delivered pursuant to § 8.8A-301; or

(2) the person acquires a security entitlement to the security pursuant to § 8.8A-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this title, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in § 8.8A-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).

1996, c. 216.



§ 8.8A-105. Notice of adverse claim

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been endorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Title 8.9A is not notice of an adverse claim to a financial asset.

1996, c. 216.



§ 8.8A-106. Control

(a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is endorsed to the purchaser or in blank by an effective endorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c) (2) or (d) (2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

1996, c. 216; 2000, c. 1007.



§ 8.8A-107. Whether endorsement, instruction or entitlement order is effective

(a) "Appropriate person" means:

(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An endorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under § 8.8A-106 (c) (2) or (d) (2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

1996, c. 216.



§ 8.8A-108. Warranties in direct holding

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or endorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

1996, c. 216.



§ 8.8A-109. Warranties in indirect holding

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in § 8.8A-108 (a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in § 8.8A-108 (a) or (b).

1996, c. 216.



§ 8.8A-110. Applicability; choice of law

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (a) (2) through (5).

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this title or the Uniform Commercial Code, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

1996, c. 216; 2000, c. 1007.



§ 8.8A-111. Clearing corporation rules

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this act and affects another party who does not consent to the rule.

1996, c. 216.



§ 8.8A-112. Creditor's legal process

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

1996, c. 216.



§ 8.8A-113. Statute of frauds inapplicable

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

1996, c. 216.



§ 8.8A-114. Evidentiary rules concerning certificated securities

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

1996, c. 216.



§ 8.8A-115. Securities intermediary and others not liable to adverse claimant

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

1996, c. 216.



§ 8.8A-116. Securities intermediary as purchaser for value

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

1996, c. 216.



§ 8.8A-201. Issuer

(a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

1996, c. 216.



§ 8.8A-202. Issuer's responsibility and defenses; notice of defect or defense

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in § 8.8A-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

1996, c. 216.



§ 8.8A-203. Staleness as notice of defect or defense

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

1996, c. 216.



§ 8.8A-204. Effect of issuer's restriction on transfer

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

1996, c. 216.



§ 8.8A-205. Effect of unauthorized signature on security certificate

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

1996, c. 216.



§ 8.8A-206. Completion or alteration of security certificate

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

1996, c. 216.



§ 8.8A-207. Rights and duties of issuer with respect to registered owners

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This title does not affect the liability of the registered owner of a security for a call, assessment, or the like.

1996, c. 216.



§ 8.8A-208. Effect of signature of authenticating trustee, registrar or transfer agent

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

1996, c. 216.



§ 8.8A-209. Issuer's lien

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

1996, c. 216.



§ 8.8A-210. Overissue

(a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this title which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

1996, c. 216.



§ 8.8A-301. Delivery

(a) Delivery of a certificated security to a purchaser occurs when:

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially endorsed to the purchaser by an effective endorsement and has not been endorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

1996, c. 216; 2000, c. 1007.



§ 8.8A-302. Rights of purchaser

(a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

1996, c. 216; 2000, c. 1007.



§ 8.8A-303. Protected purchaser

(a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

1996, c. 216.



§ 8.8A-304. Endorsement

(a) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.

(b) An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.

(c) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.

(e) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in § 8.8A-108 and not an obligation that the security will be honored by the issuer.

1996, c. 216.



§ 8.8A-305. Instruction

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by § 8.8A-108 and not an obligation that the security will be honored by the issuer.

1996, c. 216.



§ 8.8A-306. Effect of guaranteeing signature, endorsement, or instruction

(a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

1996, c. 216.



§ 8.8A-307. Purchaser's right to requisites for registration of transfer

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

1996, c. 216.



§ 8.8A-401. Duty of issuer to register transfer

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the endorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the endorsement or instruction is genuine and authorized (§ 8.8A-402 );

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with § 8.8A-204;

(6) a demand that the issuer not register transfer has not become effective under § 8.8A-403, or the issuer has complied with § 8.8A-403 (b) but no legal process or indemnity bond is obtained as provided in § 8.8A-403 (d); and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

1996, c. 216.



§ 8.8A-402. Assurance that endorsement or instruction is effective

(a) An issuer may require the following assurance that each necessary endorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an endorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the endorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the endorsement is made or the instruction is originated by a fiduciary pursuant to § 8.8A-107 (a) (4) or (a) (5), appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the endorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case shall correspond as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within sixty days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considered appropriate.

1996, c. 216.



§ 8.8A-403. Demand that issuer not register transfer

(a) A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b) (3) may not exceed thirty days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective endorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an endorsement or instruction that was not effective.

1996, c. 216.



§ 8.8A-404. Wrongful registration

(a) Except as otherwise provided in § 8.8A-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective endorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under § 8.8A-403 (a) and the issuer did not comply with § 8.8A-403 (b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by § 8.8A-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective endorsement or instruction.

1996, c. 216.



§ 8.8A-405. Replacement of lost, destroyed or wrongfully taken security certificate

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by § 8.8A-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

1996, c. 216.



§ 8.8A-406. Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under § 8.8A-404 or a claim to a new security certificate under § 8.8A-405.

1996, c. 216.



§ 8.8A-407. Authenticating trustee, transfer agent, and registrar

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

1996, c. 216.



§ 8.8A-501. Securities account; acquisition of security entitlement from securities intermediary

(a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially endorsed to the other person, and has not been endorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

1996, c. 216.



§ 8.8A-502. Assertion of adverse claim against entitlement holder

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under § 8.8A-501 for value and without notice of the adverse claim.

1996, c. 216.



§ 8.8A-503. Property interest of entitlement holder in financial asset held by securities intermediary

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in § 8.8A-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under §§ 8.8A-505 through 8.8A-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under § 8.8A-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e). The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under § 8.8A-504.

1996, c. 216.



§ 8.8A-504. Duty of securities intermediary to maintain financial asset

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

1996, c. 216.



§ 8.8A-505. Duty of securities intermediary with respect to payments and distributions

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

1996, c. 216.



§ 8.8A-506. Duty of securities intermediary to exercise rights as directed by entitlement holder

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

1996, c. 216.



§ 8.8A-507. Duty of securities intermediary to comply with entitlement order

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

1996, c. 216.



§ 8.8A-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

1996, c. 216.



§ 8.8A-509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

(a) If the substance of a duty imposed upon a securities intermediary by §§ 8.8A-504 through 8.8A-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by §§ 8.8A-504 through 8.8A-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8.8A-504 through 8.8A-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

1996, c. 216.



§ 8.8A-510. Rights of purchaser of security entitlement from entitlement holder

(a) In a case not covered by the priority rules in Title 8.9A or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under § 8.8A-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Title 8.9A, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under subdivision (d) (1) of § 8.8A-106;

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under subdivision (d) (2) of § 8.8A-106; or

(3) if the purchaser obtained control through another person under subdivision (d) (3) of § 8.8A-106, the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

1996, c. 216; 2000, c. 1007.



§ 8.8A-511. Priority among security interests and entitlement holders

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

1996, c. 216.



§ 8.8A-601. Savings clause

(a) This title does not affect an action or proceeding commenced before January 1, 1997.

(b) If a security interest in a security is perfected on January 1, 1997, and the action by which the security interest was perfected would suffice to perfect a security interest under this title, no further action is required to continue perfection.

If a security interest in a security is perfected on January 1, 1997, but the action by which the security interest was perfected would not suffice to perfect a security interest under this title, the security interest remains perfected for a period of four months, until May 1, 1997, and continues perfected thereafter if appropriate action to perfect under this title is taken within that period.

If a security interest is perfected on January 1, 1997, and the security interest can be perfected by filing under this title, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

1996, c. 216.






Title 8.9A - Commercial Code - Secured Transactions

§ 8.9A-101. Short title

This title may be cited as Uniform Commercial Code-Secured Transactions.

1964, c. 219, § 8.9-101; 2000, c. 1007.



§ 8.9A-102. Definitions and index of definitions

(a) Title 8.9A definitions. In this title:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting," except as used in "accounting for," means a record:

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest, other than a security interest, in farm products:

(A) which secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on real property leased by a debtor in connection with its farming operation;

(B) which is created by statute in favor of a person that:

(i) in the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property to a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(A) oil, gas, or other minerals that are subject to a security interest that:

(i) is created by a debtor having an interest in the minerals before extraction; and

(ii) attaches to the minerals as extracted; or

(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(A) to sign; or

(B) with present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) the claimant is an organization; or

(B) the claimant is an individual and the claim:

(i) arose in the course of the claimant's business or profession; and

(ii) does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) the merchant:

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) an individual incurs an obligation primarily for personal, family, or household purposes; and

(B) a security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A) a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) a consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in subdivision (2) of § 8.7-201.

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) crops grown, growing, or to be grown, including:

(i) crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations;

(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to subsection (a) of § 8.9A-519.

(37) "Filing office" means an office designated in § 8.9A-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to § 8.9A-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying subsections (a) and (b) of § 8.9A-502. The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a State, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary endorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization," with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A) a creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction" means a secured transaction:

(A) that creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under subsection (d) of § 8.9A-203 by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor," except as used in subsection (c) of § 8.9A-310, means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under subsection (d) of § 8.9A-203.

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to," with respect to an individual, means:

(A) the spouse of the individual;

(B) a brother, brother-in-law, sister, or sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to," with respect to an organization, means:

(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) an officer or director of, or a person performing similar functions with respect to, the organization;

(C) an officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) the spouse of an individual described in subparagraph (A), (B), or (C); or

(E) an individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) and shares the same home with the individual.

(64) "Proceeds," except as used in subsection (b) of § 8.9A-609, means the following property:

(A) whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to §§ 8.9A-620, 8.9A-621, and 8.9A-622.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(A) debt securities are issued;

(B) all or a portion of the securities issued have an initial stated maturity of at least 20 years; and

(C) the debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(68) "Public organic record" means a record that is available to the public for inspection and that is:

(A) a record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

(B) an organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) a record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

(69) "Pursuant to commitment," with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record," except as used in "for record," "of record," "record or legal title," and "record owner," means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

(72) "Secondary obligor" means an obligor to the extent that:

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party" means:

(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under § 8.2-401, 8.2-505, 8.2-711 (3), 8.2A-508 (5), 8.4-210, or 8.5A-118.

(74) "Security agreement" means an agreement that creates or provides for a security interest.

(75) "Send," in connection with a record or notification, means:

(A) to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation" means a letter of credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(A) operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer; or

(D) transmitting or producing and transmitting electricity, steam, gas, or water.

(b) Definitions in other titles. The following definitions in other titles apply to this title:

"Applicant" § 8.5A-102.

"Beneficiary" § 8.5A-102.

"Broker" § 8.8A-102.

"Certificated security" § 8.8A-102.

"Check" § 8.3A-104.

"Clearing corporation" § 8.8A-102.

"Contract for sale" § 8.2-106.

"Control" § 8.7-106.

"Customer" § 8.4-104.

"Entitlement holder" § 8.8A-102.

"Financial asset" § 8.8A-102.

"Holder in due course" § 8.3A-302.

"Issuer" (with respect to a letter of credit or letter-of-credit right) § 8.5A-102.

"Issuer" (with respect to a security) § 8.8A-201.

"Issuer" (with respect to documents of title) § 8.7-102.

"Lease" § 8.2A-103.

"Lease agreement" § 8.2A-103.

"Lease contract" § 8.2A-103.

"Leasehold interest" § 8.2A-103.

"Lessee" § 8.2A-103.

"Lessee in ordinary course of business" § 8.2A-103.

"Lessor" § 8.2A-103.

"Lessor's residual interest" § 8.2A-103.

"Letter of credit" § 8.5A-102.

"Merchant" § 8.2-104.

"Negotiable instrument" § 8.3A-104.

"Nominated person" § 8.5A-102.

"Note" § 8.3A-104.

"Proceeds of a letter of credit" § 8.5A-114.

"Prove" § 8.3A-103.

"Sale" § 8.2-106.

"Securities account" § 8.8A-501.

"Securities intermediary" § 8.8A-102.

"Security" § 8.8A-102.

"Security certificate" § 8.8A-102.

"Security entitlement" § 8.8A-102.

"Uncertificated security" § 8.8A-102.

(c) Title 8.1A definitions and principles. Title 8.1A contains general definitions and principles of construction and interpretation applicable throughout this title.

1964, c. 219, §§ 8.2-326, 8.9-105, 8.9-106, 8.9-109, 8.9-115, 8.9-301, 8.9-306; 1966, c. 394; 1973, c. 509; 1983, c. 204; 1984, c. 613; 1996, cc. 77, 216; 1997, c. 343; 2000, c. 1007; 2003, c. 353; 2004, c. 200; 2012, c. 155.



§ 8.9A-103. Purchase-money security interest; application of payments; burden of establishing

(a) Definitions. In this section:

(1) "purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods. A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) Purchase-money security interest in software. A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest. The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) Application of payment in nonconsumer-goods transaction. In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase-money security interest in nonconsumer-goods transaction. In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) Burden of proof in nonconsumer-goods transaction. In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) Nonconsumer-goods transactions; no inference. The limitation of the rules in subsections (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

(i) Goods covered by negotiable document. The attachment of a security interest in a negotiable document is also attachment of a security interest in the goods covered by the negotiable document.

1964, c. 219, § 8.9-107; 2000, c. 1007.



§ 8.9A-104. Control of deposit account

(a) Requirements for control. A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) Debtor's right to direct disposition. A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

2000, c. 1007.



§ 8.9A-105. Control of electronic chattel paper

(a) General rule: control of electronic chattel paper. A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interest in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

A system satisfies subsection (a), and a secured party has control of electronic chattel paper, if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

2000, c. 1007; 2012, c. 155.



§ 8.9A-106. Control of investment property

(a) Control under § 8.8A-106. A person has control of a certificated security, uncertificated security, or security entitlement as provided in § 8.8A-106.

(b) Control of commodity contract. A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

1996, c. 216, §§ 8.8-106, 8.9-115; 2000, c. 1007.



§ 8.9A-107. Control of letter-of-credit right

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under subsection (c) of § 8.5A-114 or otherwise applicable law or practice.

2000, c. 1007.



§ 8.9A-108. Sufficiency of description

(a) Sufficiency of description. Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Investment property. Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

1964, c. 219, § 8.9-110; 1996, c. 216, § 8.9-115; 2000, c. 1007.



§ 8.9A-109. Scope

(a) General scope of title. Except as otherwise provided in subsections (c) and (d), this title applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under §§ 8.2-401, 8.2-505, 8.2-711 (3), or § 8.2A-508 (5), as provided in § 8.9A-110; and

(6) a security interest arising under § 8.4-210 or § 8.5A-118.

(b) Security interest in secured obligation. The application of this title to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this title does not apply.

(c) Extent to which title does not apply. This title does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this title;

(2) another statute of this Commonwealth expressly governs the creation, perfection, priority, or enforcement of a security interest created by this Commonwealth or a governmental unit of this Commonwealth;

(3) a statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under § 8.5A-114.

(d) Inapplicability of title. This title does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but § 8.9A-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance or contract for an annuity including a variable, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but §§ 8.9A-315 and 8.9A-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) § 8.9A-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) § 8.9A-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in §§ 8.9A-203 and 8.9A-308;

(B) fixtures in § 8.9A-334;

(C) fixture filings in §§ 8.9A-501, 8.9A-502, 8.9A-512, 8.9A-516, and 8.9A-519; and

(D) security agreements covering personal and real property in § 8.9A-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but §§ 8.9A-315 and 8.9A-322 apply with respect to proceeds and priorities in proceeds;

(13) an assignment of a deposit account in a consumer transaction, but §§ 8.9A-315 and 8.9A-322 apply with respect to proceeds and priorities in proceeds;

(14) a sale of promissory notes by the Commonwealth or a governmental unit of the Commonwealth in connection with or in furtherance of the exercise of the borrowing power of the Commonwealth or a governmental unit of the Commonwealth.

(e) Except as provided below, the creation, perfection, priority and enforcement of a security interest, lien or pledge created, made or granted by the Commonwealth or a governmental unit of the Commonwealth to pay or secure any bonds, notes, obligations or other debt securities issued thereby shall be governed by § 2.2-4902.1 and this title shall not apply to such a security interest, lien or pledge. Security interests, liens or pledges created by the Commonwealth or a governmental unit of this Commonwealth in goods or software, or the proceeds thereof, shall be governed by this title.

1964, c. 219, §§ 8.9-102, 8.9-104; 1973, c. 509; 1974, c. 190; 1997, c. 343; 2000, c. 1007; 2001, cc. 289, 296.



§ 8.9A-110. Security interests arising under Title 8.2 or Title 8.2A

A security interest arising under §§ 8.2-401, 8.2-505, 8.2-711 (3), or § 8.2A-508 (5) is subject to this title. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if subdivision (b) (3) of § 8.9A-203 has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Title 8.2 or Title 8.2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

1964, c. 219, § 8.9-113; 1991, c. 536; 2000, c. 1007.



§ 8.9A-201. General effectiveness of security agreement

(a) General effectiveness. Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) Applicable consumer laws and other law. A transaction subject to this title is subject to any applicable rule of law which establishes a different rule for consumers.

(c) Other applicable law controls. In case of conflict between this title and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) Further deference to other applicable law. This title does not:

(1) validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2) extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.

Code 1950, §§ 6-551, 6-552; 1964, c. 219, §§ 8.9-201, 8.9-203; 1973, c. 509; 1984, c. 613; 1996, c. 216; 2000, c. 1007.



§ 8.9A-202. Title to collateral immaterial

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this title with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

1964, c. 219, § 8.9-202; 2000, c. 1007.



§ 8.9A-203. Attachment and enforceability of security interest; proceeds, supporting obligations; formal requisites

(a) Attachment. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Enforceability. Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under § 8.9A-313 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under § 8.8A-301 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under §§ 8.7-106, 8.9A-104, 8.9A-105, 8.9A-106, or § 8.9A-107 pursuant to the debtor's security agreement.

(c) Other Uniform Commercial Code provisions. Subsection (b) is subject to § 8.4-210 on the security interest of a collecting bank, § 8.5A-118 on the security interest of a letter-of-credit issuer or nominated person, § 8.9A-110 on a security interest arising under Title 8.2 or Title 8.2A, and § 8.9A-206 on security interests in investment property.

(d) When person becomes bound by another person's security agreement. A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this title or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies subdivision (b) (3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by § 8.9A-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) Lien securing right to payment. The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) Security entitlement carried in securities account. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

Code 1950, § 6-551; 1964, c. 219, § 8.9-203; 1973, c. 509; 1984, c. 613; 1996, c. 216, § 8.9-115; 2000, c. 1007; 2004, c. 200.



§ 8.9A-204. After-acquired property; future advances

(a) After-acquired collateral. Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective. A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten days after the secured party gives value; or

(2) a commercial tort claim.

(c) Future advances and other value. A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

1964, c. 219, § 8.9-204; 1973, c. 509; 2000, c. 1007.



§ 8.9A-204.1. Security interests in consumer goods

(a) Notwithstanding any other provision of the law to the contrary, a seller may take a security interest only in the goods sold; provided, however, this section shall apply only to the sale of consumer goods as defined in § 8.9A-102 (23). Where the unpaid debts from two or more sales of consumer goods are consolidated into one debt payable on a single schedule of payments, and the consolidated debt is secured by security interests in the consumer goods sold, the payments made by the debtor under the consolidated schedule may be applied to the payment of the debts arising from the sales either (1) in the order in which the sales were made, starting with the first sale, or (2) in the same proportion as the original debts arising from the various sales bear to one another. To the extent debts are paid according to this section, security interests in the consumer goods sold will terminate as the debt originally incurred with respect to each item is paid.

(b) This section shall not apply to a sale of consumer goods purchased pursuant to an open-end credit plan, when previously purchased consumer goods were purchased pursuant to such plan. This section shall not apply to a security interest in a motor vehicle, trailer, or semitrailer which may be the subject of a certificate of title under Title 46.2.

(c) A security interest created in violation of this section is void.

2000, c. 1007.



§ 8.9A-205. Use or disposition of collateral permissible

(a) When security interest not invalid or fraudulent. A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

1964, c. 219, § 8.9-205; 1973; c. 509; 2000, c. 1007.



§ 8.9A-206. Security interest arising in purchase or delivery of financial asset

(a) Security interest when person buys through securities intermediary. A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. The security interest described in subsection (c) secures the obligation to make payment for the delivery.

1996, c. 216, § 8.9-116; 2000, c. 1007.



§ 8.9A-207. Rights and duties of secured party having possession or control of collateral

(a) Duty of care when secured party in possession. Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under §§ 8.7-106, 8.9A-104, 8.9A-105, 8.9A-106, or § 8.9A-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment. If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.

1964, c. 219, § 8.9-207; 2000, c. 1007; 2004, c. 200.



§ 8.9A-208. Additional duties of secured party having control of collateral

(a) Applicability of section. This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under § 8.9A-104 (a) (2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under § 8.9A-104 (a) (3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under § 8.9A-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under § 8.8A-106 (d) (2) or § 8.9A-106 (b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under § 8.9A-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party.

2000, c. 1007; 2004, c. 200.



§ 8.9A-209. Duties of secured party if account debtor has been notified of assignment

(a) Applicability of section. Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under § 8.9A-406 (a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

2000, c. 1007.



§ 8.9A-210. Request for accounting; request regarding list of collateral or statement of account

(a) Definitions. In this section:

(1) "Request" means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen days after receipt.

(d) Request regarding list of collateral; no interest claimed. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

1964, c. 219, § 8.9-208; 2000, c. 1007.



§ 8.9A-301. Law governing perfection and priority of security interests

Except as otherwise provided in §§ 8.9A-303 through 8.9A-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper are located in a jurisdiction, the local law of that jurisdiction governs:

(A) perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

Code 1950, § 55-9; 1964, c. 219, § 8.9-103; 1973, c. 509; 1984, c. 613; 1996, c. 216; 1997, c. 343; 2000, c. 1007; 2004, c. 200.



§ 8.9A-302. Law governing perfection and priority of agricultural liens

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

2000, c. 1007.



§ 8.9A-303. Law governing perfection and priority of security interests in goods covered by a certificate of title

(a) Applicability of section. This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title. Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law. The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

1964, c. 219, § 8.9-103; 1973, c. 509; 1984, c. 613; 1996, c. 216; 1997, c. 343; 2000, c. 1007.



§ 8.9A-304. Law governing perfection and priority of security interests in deposit accounts

(a) Law of bank's jurisdiction governs. The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this title, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

2000, c. 1007.



§ 8.9A-305. Law governing perfection and priority of security interests in investment property

(a) Governing law; general rules. Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in § 8.8A-110 (d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in § 8.8A-110 (e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this title, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

Code 1950, § 55-9; 1964, c. 219, § 8.9-103; 1973, c. 509; 1984, c. 613; 1996, c. 216; 1997, c. 343; 2000, c. 1007.



§ 8.9A-306. Law governing perfection and priority of security interests in letter-of-credit rights

(a) Governing law; issuer's or nominated person's jurisdiction. Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) Issuer's or nominated person's jurisdiction. For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in § 8.5A-116.

(c) When section not applicable. This section does not apply to a security interest that is perfected only under § 8.9A-308 (d).

2000, c. 1007.



§ 8.9A-307. Location of debtor

(a)"Place of business." In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Debtor's location; general rules. Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location; cessation of existence, etc. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under state law. A registered organization that is organized under the law of a state is located in that state.

(f) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) in the state that the law of the United States designates, if the law designates a state of location;

(2) in the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g) Continuation of location; change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one state. A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j) Location of foreign air carrier. A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Applies only to this part. This section applies only for purposes of this part.

Code 1950, § 55-9; 1964, c. 219, § 8.9-103; 1973, c. 509; 1984, c. 613; 1996, c. 216; 1997, c. 343; 2000, c. 1007; 2012, c. 155.



§ 8.9A-308. When security interest or agricultural lien is perfected; continuity of perfection

(a) Perfection of security interest. Except as otherwise provided in this section and § 8.9A-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in §§ 8.9A-310 through 8.9A-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in § 8.9A-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this title and is later perfected by another method under this title, without an intermediate period when it was unperfected.

(d) Supporting obligation. Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

1964, c. 219, § 8.9-302; 1973, c. 509; 1984, c. 613; 1996, c. 216, § 8.9-115; 1997, c. 343; 2000, c. 1007.



§ 8.9A-309. Security interest perfected upon attachment

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in § 8.9A-311 (b) with respect to consumer goods that are subject to a statute or treaty described in § 8.9A-311 (a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under §§ 8.2-401, 8.2-505, 8.2-711 (3), or § 8.2A-508 (5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under § 8.4-210;

(8) a security interest of an issuer or nominated person arising under § 8.5A-118;

(9) a security interest arising in the delivery of a financial asset under § 8.9A-206 (c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

1964, c. 219, § 8.9-302; 1966, c. 569; 1973, c. 509; 1983, cc. 204, 367; 1984, c. 613; 1996, c. 216, §§ 8.9-115, 8.9-116; 2000, c. 1007.



§ 8.9A-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply

(a) General rule; perfection by filing. Except as otherwise provided in subsection (b) and § 8.9A-312 (b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions; filing not necessary. The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under § 8.9A-308 (d), (e), (f), or (g);

(2) that is perfected under § 8.9A-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in § 8.9A-311 (a);

(4) in goods in possession of a bailee that is perfected under § 8.9A-312 (d) (1) or (2);

(5) in certificated securities, documents, goods, or instruments that is perfected without filing, control, or possession under § 8.9A-312 (e), (f), or (g);

(6) in collateral in the secured party's possession under § 8.9A-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under § 8.9A-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under § 8.9A-314;

(9) in proceeds which is perfected under § 8.9A-315; or

(10) that is perfected under § 8.9A-316.

(c) Assignment of perfected security interest. If a secured party assigns a perfected security interest or agricultural lien, a filing under this title is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

1964, c. 219, § 8.9-302; 1966, c. 569; 1973, c. 509; 1983, cc. 204, 367; 1984, c. 613; 1996, c. 216; 2000, c. 1007; 2004, c. 200.



§ 8.9A-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties

(a) Security interest subject to other law. Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt § 8.9A-310 (a);

(2) a statute of the Commonwealth covering automobiles or other goods, which provides for a security interest to be indicated on a certificate of title as a condition to or result of perfection of the security interest; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this title. Except as otherwise provided in subsection (d) and §§ 8.9A-313 and 8.9A-316 (d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. Except as otherwise provided in subsection (d) and § 8.9A-316 (d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this title.

(d) Inapplicability to certain inventory. During any period in which collateral subject to a statute specified in subsection (a) (2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

1964, c. 219, § 8.9-302; 1966, c. 569; 1973, c. 509; 1983, cc. 204, 367; 1984, c. 613; 1996, c. 216; 2000, c. 1007; 2012, c. 155.



§ 8.9A-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing, temporary perfection without filing or transfer of possession

(a) Perfection by filing permitted. A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. Except as otherwise provided in § 8.9A-315 (c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under § 8.9A-314;

(2) except as otherwise provided in § 8.9A-308 (d), a security interest in a letter-of-credit right may be perfected only by control under § 8.9A-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under § 8.9A-313.

(c) Goods covered by negotiable document. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection; new value. A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection; goods or documents made available to debtor. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection; delivery of security certificate or instrument to debtor. A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this title.

1973, c. 509, § 8.9-304; 1984, c. 613; 1996, c. 216, § 8.9-115; 1997, c. 343; 2000, c. 1007; 2004, c. 200.



§ 8.9A-313. When possession by or delivery to secured party perfects security interest without filing

(a) Perfection by possession or delivery. Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under § 8.8A-301.

(b) Goods covered by certificate of title. With respect to goods covered by a certificate of title issued by this Commonwealth, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in § 8.9A-316 (d).

(c) Collateral in possession of person other than debtor. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under § 8.8A-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or § 8.8A-301 (a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this title otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this title otherwise provides.

1964, c. 219, § 8.9-305; 1973, c. 509; 1984, c. 613; 1996, c. 216, § 8.9-115; 1997, c. 343; 2000, c. 1007; 2004, c. 200.



§ 8.9A-314. Perfection by control

(a) Perfection by control. A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under §§ 8.7-106, 8.9A-104, 8.9A-105, 8.9A-106 or § 8.9A-107.

(b) Specified collateral; time of perfection by control; continuation of perfection. A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under §§ 8.7-106, 8.9A-104, 8.9A-105 or § 8.9A-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) Investment property; time of perfection by control; continuation of perfection. A security interest in investment property is perfected by control under § 8.9A-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

1996, c. 216, § 8.9-115; 2000, c. 1007; 2004, c. 200.



§ 8.9A-315. Secured party's rights on disposition of collateral and in proceeds

(a) Disposition of collateral; continuation of security interest or agricultural lien; proceeds. Except as otherwise provided in this title and in § 8.2-403 (2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by § 8.9A-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this title with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within twenty days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d) (1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under § 8.9A-515 or is terminated under § 8.9A-513; or

(2) the twenty-first day after the security interest attaches to the proceeds.

1964, c. 219, § 8.9-306; 1973, c. 509; 1983, c. 204; 1996, c. 216; 2000, c. 1007.



§ 8.9A-316. Effect of change in governing law

(a) General rule; effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in § 8.9A-301 (1) or 8.9A-305 (c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from the Commonwealth. Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from the Commonwealth remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interest becomes unperfected against purchasers. A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under § 8.9A-311(b) or 8.9A-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from the Commonwealth; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in § 8.9A-301(1) or 8.9A-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral if the debtor had not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in § 8.9A-301(1) or 8.9A-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in § 8.9A-301(1) or 8.9A-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral in which the new debtor has or acquires rights before or within four months after the new debtor becomes bound under § 8.9A-203(d), if the financing statement would have been effective to perfect a security interest in the collateral if the collateral had been acquired by the original debtor.

(2) A security interest that is perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the expiration of the four-month period or the time the financing statement would have become ineffective under the law of the jurisdiction designated in § 8.9A-301(1) or 8.9A-305(c) remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

Code 1950, § 55-9; 1964, c. 219, § 8.9-103; 1973, c. 509; 1984, c. 613; 1996, c. 216; 1997, c. 343; 2000, c. 1007; 2012, c. 155.



§ 8.9A-317. Interests that take priority over or take free of security interest or agricultural lien

(a) Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under § 8.9A-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in subdivision (b)(3) of § 8.9A-203 is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. Except as otherwise provided in §§ 8.9A-320 and 8.9A-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

1964, c. 219, § 8.9-301; 1973, c. 509; 1983, c. 204; 1991, c. 536, § 8.2A-307; 1996, c. 216; 2000, c. 1007; 2004, c. 200; 2012, c. 155.



§ 8.9A-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers

(a) Seller retains no interest. A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

2000, c. 1007.



§ 8.9A-319. Rights and title of consignee with respect to creditors and purchasers

(a) Consignee has consignor's rights. Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. For purposes of determining the rights of a creditor of a consignee, law other than this title determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

2000, c. 1007.



§ 8.9A-320. Buyer of goods

(a) Buyer in ordinary course of business. Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by subsections (a) and (b) of § 8.9A-316.

(d) Buyer in ordinary course of business at wellhead or minehead. A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under § 8.9A-313.

Code 1950, §§ 6-558, 55-146; 1956, c. 602; 1964, c. 219, § 8.9-307; 1973, c. 509; 1986, c. 484; 1987, c. 657; 2000, c. 1007.



§ 8.9A-321. Licensee of general intangible and lessee of goods in ordinary course of business

(a) "Licensee in ordinary course of business." In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

1991, c. 536, §§ 8.2A-103, 8.2A-307; 2000, c. 1007.



§ 8.9A-322. Priorities among conflicting security interests in and agricultural liens on same collateral

(a) General priority rules. Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection; proceeds and supporting obligations. For the purposes of subsection (a) (1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under §§ 8.9A-327, 8.9A-328, 8.9A-329, 8.9A-330 or § 8.9A-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(e) Applicability of subsection (d). Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) § 8.4-210 with respect to a security interest of a collecting bank;

(3) § 8.5A-118 with respect to a security interest of an issuer or nominated person; and

(4) § 8.9A-110 with respect to a security interest arising under Title 8.2 or Title 8.2A.

(g) Priority under agricultural lien statute. A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

Code 1950, § 43-27; 1964, c. 219, § 8.9-312; 1966, c. 557; 1973, c. 509; 1983, c. 204; 1984, c. 613; 1996, c. 216; 2000, c. 1007.



§ 8.9A-323. Future advances

(a) When priority based on time of advance. Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under § 8.9A-322 (a) (1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under § 8.9A-309 when it attaches; or

(B) temporarily under § 8.9A-312 (e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under § 8.9A-309 or § 8.9A-312 (e), (f), or (g).

(b) Lien creditor. Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) forty-five days after the purchase.

(e) Advances made pursuant to commitment; priority of buyer of goods. Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five day period.

(f) Lessee of goods. Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) forty-five days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five day period.

Code 1950, § 43-27; 1964, c. 219, §§ 8.9-301, 8.9-307, 8.9-312; 1966, c. 557; 1973, c. 509; 1983, c. 204; 1984, c. 613; 1991, c. 536, § 8.2A-307; 1996, c. 216; 2000, c. 1007.



§ 8.9A-324. Priority of purchase-money security interests

(a) General rule; purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in § 8.9A-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter.

(b) Inventory purchase-money priority. Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in § 8.9A-330, and, except as otherwise provided in § 8.9A-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. Subsections (b) (2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under § 8.9A-312 (f), before the beginning of the twenty-day period thereunder.

(d) Livestock purchase-money priority. Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in § 8.9A-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. Subsections (d) (2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under § 8.9A-312 (f), before the beginning of the twenty-day period thereunder.

(f) Software purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in § 8.9A-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, § 8.9A-322 (a) applies to the qualifying security interests.

Code 1950, § 43-27; 1964, c. 219, § 8.9-312; 1966, c. 557; 1973, c. 509; 1983, c. 204; 1984, c. 613; 1996, c. 216; 2000, c. 1007.



§ 8.9A-325. Priority of security interests in transferred collateral

(a) Subordination of security interest in transferred collateral. Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under § 8.9A-322 (a) or § 8.9A-324; or

(2) arose solely under § 8.2-711 (3) or § 8.2A-508 (5).

2000, c. 1007.



§ 8.9A-326. Priority of security interests created by new debtor

(a) Subordination of security interest created by new debtor. Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected by a filed financing statement that would be ineffective to perfect the security interest but for the application of § 8.9A-316(i)(1) or 8.9A-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

2000, c. 1007; 2012, c. 155.



§ 8.9A-327. Priority of security interests in deposit account

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under § 8.9A-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under § 8.9A-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under § 8.9A-104 (a) (3) has priority over a security interest held by the bank with which the deposit account is maintained.

1996, c. 216, § 8.9-115; 2000, c. 1007.



§ 8.9A-328. Priority of security interests in investment property

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under § 8.9A-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under § 8.9A-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under § 8.8A-106 (d) (1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under § 8.8A-106 (d) (2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under § 8.8A-106 (d) (3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in § 8.9A-106 (b) (2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under § 8.9A-313 (a) and not by control under § 8.9A-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under § 8.9A-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by §§ 8.9A-322 and 8.9A-323.

1996, c. 216, § 8.9-115; 2000, c. 1007.



§ 8.9A-329. Priority of security interests in letter-of-credit right

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under § 8.9A-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under § 8.9A-314 rank according to priority in time of obtaining control.

2000, c. 1007.



§ 8.9A-330. Priority of purchaser of chattel paper or instrument

(a) Purchaser's priority; security interest claimed merely as proceeds. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 8.9A-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority; other security interests. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under § 8.9A-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. Except as otherwise provided in § 8.9A-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) § 8.9A-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. Except as otherwise provided in § 8.9A-331 (a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

Code 1950, §§ 6-558, 6-559; 1964, c. 219, § 8.9-308; 1973, c. 509; 2000, c. 1007.



§ 8.9A-331. Priority of rights of purchasers of instruments, documents, and securities under other titles, priority of interests in financial assets and security entitlements under Title 8.8A

(a) Rights under Titles 8.3A, 8.7, and 8.8A not limited. This title does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Titles 8.3A, 8.7, and 8.8A.

(b) Protection under Title 8.8A. This title does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Title 8.8A.

(c) Filing not notice. Filing under this title does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

Code 1950, § 6-558; 1964, c. 219, § 8.9-309; 1984, c. 613; 1996, c. 216; 2000, c. 1007.



§ 8.9A-332. Transfer of money, transfer of funds from deposit account

(a) Transferee of money. A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

2000, c. 1007.



§ 8.9A-333. Priority of certain liens arising by operation of law

(a) "Possessory lien." In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

1964, c. 219, § 8.9-310; 2000, c. 1007.



§ 8.9A-334. Priority of security interests in fixtures and crops

(a) Security interest in fixtures under this title. A security interest under this title may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this title in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. This title does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule; subordination of security interest in fixtures. In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter.

(e) Priority of security interest in fixtures over interests in real property. A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this title and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this title; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in § 8.9A-311 (a) (2).

(f) Priority based on consent, disclaimer, or right to remove. A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subdivision (f) (2) priority. The priority of the security interest under subdivision (f) (2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(j) Subsection (i) prevails. Subsection (i) prevails over any inconsistent provisions of the following statutes.

1964, c. 219, § 8.9-313; 1973, c. 509; 1983, c. 204; 2000, c. 1007.



§ 8.9A-335. Accessions

(a) Creation of security interest in accession. A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under § 8.9A-311 (b).

(e) Removal of accession after default. After default, subject to Part 6 (§ 8.9A-601 et seq.) of this title, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

2000, c. 1007.



§ 8.9A-336. Commingled goods

(a) "Commingled goods." In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) a security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) if more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

2000, c. 1007.



§ 8.9A-337. Priority of security interests in goods covered by certificate of title

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this Commonwealth issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under § 8.9A-311 (b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

2000, c. 1007.



§ 8.9A-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in § 8.9A-516 (b) (5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

2000, c. 1007; 2004, c. 200.



§ 8.9A-339. Priority subject to subordination

This title does not preclude subordination by agreement by a person entitled to priority.

1964, c. 219, § 8.9-316; 2000, c. 1007.



§ 8.9A-340. Effectiveness of right of recoupment or set-off against deposit account

(a) Exercise of recoupment or set-off. Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Recoupment or set-off not affected by security interest. Except as otherwise provided in subsection (c), the application of this title to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under § 8.9A-104 (a) (3), if the set-off is based on a claim against the debtor.

2000, c. 1007.



§ 8.9A-341. Bank's rights and duties with respect to deposit account

Except as otherwise provided in § 8.9A-340 (c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

2000, c. 1007.



§ 8.9A-342. Bank's right to refuse to enter into or disclose existence of control agreement

This title does not require a bank to enter into an agreement of the kind described in § 8.9A-104 (a) (2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

2000, c. 1007.



§ 8.9A-401. Alienability of debtor's rights

(a) Other law governs alienability; exceptions. Except as otherwise provided in subsection (b) and §§ 8.9A-406 through 8.9A-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this title.

(b) Agreement does not prevent transfer. An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

1964, c. 219, § 8.9-311; 2000, c. 1007.



§ 8.9A-402. Secured party not obligated on contract of debtor or in tort

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

1964, c. 219, § 8.9-317; 2000, c. 1007.



§ 8.9A-403. Agreement not to assert defenses against assignee

(a) "Value." In this section, "value" has the meaning provided in § 8.3A-303 (a).

(b) Agreement not to assert claim or defense. Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under § 8.3A-305 (a).

(c) When subsection (b) not applicable. Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under § 8.3A-305 (b).

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this title requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. This section is subject to law other than this title which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Other law not displaced. Except as otherwise provided in subsection (d), this section does not displace law other than this title which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

1964, c. 219, § 8.9-206; 2000, c. 1007.



§ 8.9A-404. Rights acquired by assignee; claims and defenses against assignee

(a) Assignee's rights subject to terms, claims, and defenses; exceptions. Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. This section is subject to law other than this title which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this title requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

1964, c. 219, § 8.9-318; 1973, c. 509; 2000, c. 1007.



§ 8.9A-405. Modification of assigned contract

(a) Effect of modification on assignee. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Applicability of subsection (a). Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under § 8.9A-406 (a).

(c) Rule for individual under other law. This section is subject to law other than this title which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

1964, c. 219, § 8.9-318; 1973, c. 509; 2000, c. 1007.



§ 8.9A-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective

(a) Discharge of account debtor; effect of notification. Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. Subject to subsection (h), notification is ineffective under subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this title; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (e) and §§ 8.2A-303 and 8.9A-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under § 8.9A-610 or an acceptance of collateral under § 8.9A-620.

(f) Legal restrictions on assignment generally ineffective. Except as otherwise provided in §§ 8.2A-303 and 8.9A-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b) (3) not waivable. Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b) (3).

(h) Rule for individual under other law. This section is subject to law other than this title which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

(j) Inapplicability of subsection (d) to certain transactions. Subsection (d) does not apply to:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a) (1), as amended from time to time; or

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p (d) (4), as amended from time to time.

(k) Inapplicability to partnership and limited liability company interests. This section does not apply to an interest in a partnership or limited liability company.

(l) No inference regarding structured settlements. This section shall not be construed or interpreted to relieve or exempt any person or entity from any duties, obligations or rights imposed or provided by the Structured Settlement Protection Act (§ 59.1-475 et seq.), as amended from time to time.

1964, c. 219, § 8.9-318; 1973, c. 509; 2000, c. 1007; 2003, c. 340; 2012, c. 155.



§ 8.9A-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest

(a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. Except as otherwise provided in § 8.2A-303 (7), a term described in subsection (a) (2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of § 8.2A-303 (4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

1991, c. 536, § 8.2A-303; 2000, c. 1007.



§ 8.9A-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective

(a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under § 8.9A-610 or an acceptance of collateral under § 8.9A-620.

(c) Legal restrictions on assignment generally ineffective. A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this title but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Inapplicability of subsection (a) to certain payment intangibles. Subsection (a) does not apply to:

(1) the sale of a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104 (a) (2), as amended from time to time, provided that no inference shall be drawn regarding the enforceability or nonenforceability under other law or any term in an agreement which prohibits, restricts, or requires consent to the sale of such claim or right described in 26 U.S.C. § 104 (a) (2);

(2) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104 (a) (1), as amended from time to time; or

(3) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p (d) (4), as amended from time to time.

(f) Inapplicability of subsection (c) to certain payment intangibles. Subsection (c) does not apply to:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104 (a) (1) or (2), as amended from time to time; or

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p (d) (4), as amended from time to time.

(g) Inapplicability to partnership and limited liability company interests. This section does not apply to an interest in a partnership or limited liability company.

2000, c. 1007; 2001, c. 537; 2003, c. 340; 2012, c. 155.



§ 8.9A-409. Restrictions on assignment of letter-of-credit rights ineffective

(a) Term or law restricting assignment generally ineffective. A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this title or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

2000, c. 1007.



§ 8.9A-501. Filing office

(a) Filing offices. Except as otherwise provided in subsection (b), if the local law of the Commonwealth governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) the office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) the collateral is as-extracted collateral or timber to be cut; or

(B) the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) the office of the State Corporation Commission or any office duly authorized by it, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) Filing office for transmitting utilities. The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the State Corporation Commission. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

1996, c. 216, § 8.9-401; 2000, c. 1007.



§ 8.9A-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement

(a) Sufficiency of financing statement. Subject to subsection (b), a financing statement is sufficient only if it:

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Real-property-related financing statements. Except as otherwise provided in § 8.9A-501 (b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) indicate that it covers this type of collateral;

(2) indicate that it is to be filed for record in the real property records;

(3) provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and

(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) Record of mortgage as financing statement. A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) the record indicates the goods or accounts that it covers;

(2) the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) the record satisfies the requirements for a financing statement in this section, but:

(A) the record need not indicate that it is to be filed in the real property records; and

(B) the record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom § 8.9A-503(a)(4) applies; and

(4) the record is duly recorded.

(d) Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

1964, c. 219, § 8.9-402; 1966, c. 649; 1973, c. 509; 1976, c. 536; 1977, c. 539; 1978, cc. 284, 285; 1982, c. 652; 1999, c. 96; 2000, c. 1007; 2012, c. 155.



§ 8.9A-503. Name of debtor and secured party

(a) Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:

(1) except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) if the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) provides, as the name of the debtor:

(i) if the organic record of the trust specifies a name for the trust, the name specified; or

(ii) if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) in a separate part of the financing statement:

(i) if the name is provided in accordance with subparagraph (A)(i), indicates that the collateral is held in trust; or

(ii) if the name is provided in accordance with subparagraph (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) subject to subsection (g), if the debtor is an individual to whom the Commonwealth has issued a driver's license or identification card pursuant to Title 46.2 that has not expired, only if it provides the name of the individual which is indicated on the driver's license or identification card;

(5) if the debtor is an individual to whom paragraph (4) does not apply, only if it provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) in other cases:

(A) if the debtor has a name, only if it provides the organizational name of the debtor; and

(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) a trade name or other name of the debtor; or

(2) unless required under subsection (a)(6)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) Name of decedent. The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under subsection (a)(2).

(g) Multiple driver's licenses. If the Commonwealth has issued to an individual more than one driver's license or identification card of a kind described in subsection (a)(4), the one that was issued most recently is the one to which subsection (a)(4) refers.

(h) Definition. In this section, the "name of the settlor or testator" means:

(1) if the settlor is a registered organization, the name of the registered organization indicated on the public organic record filed with or issued or enacted by the registered organization's jurisdiction of organization; or

(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.

2000, c. 1007; 2009, cc. 217, 610; 2012, c. 155.



§ 8.9A-504. Indication of collateral

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to § 8.9A-108; or

(2) an indication that the financing statement covers all assets or all personal property.

1964, c. 219, § 8.9-402; 1966, c. 649; 1973, c. 509; 1976, c. 536; 1977, c. 539; 1978, cc. 284, 285; 1982, c. 652; 1999, c. 96; 2000, c. 1007.



§ 8.9A-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions

(a) Use of terms other than "debtor" and "secured party." A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in § 8.9A-311 (a), using the terms "consignor," "consignee," "lessor," "lessee," "bailor," "bailee," "licensor," "licensee," "owner," "registered owner," "buyer," "seller," or words of similar import, instead of the terms "secured party" and "debtor."

(b) Effect of financing statement under subsection (a). This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under § 8.9A-311 (b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

1973, c. 509, § 8.9-408; 2000, c. 1007.



§ 8.9A-506. Effect of errors or omissions

(a) Minor errors and omissions. A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 8.9A-503 (a) is seriously misleading.

(c) Financing statement not seriously misleading. If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with § 8.9A-503 (a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name." For purposes of § 8.9A-508 (b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.

1964, c. 219, § 8.9-402; 1966, c. 649; 1973, c. 509; 1976, c. 536; 1977, c. 539; 1978, cc. 284, 285; 1982, c. 652; 1999, c. 96; 2000, c. 1007.



§ 8.9A-507. Effect of certain events on effectiveness of financing statement

(a) Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. Except as otherwise provided in subsection (c) and § 8.9A-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under § 8.9A-506.

(c) Change in debtor's name. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under § 8.9A-503(a) so that the financing statement becomes seriously misleading under § 8.9A-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after that event.

1964, c. 219, § 8.9-402; 1966, c. 649; 1973, c. 509; 1976, c. 536; 1977, c. 539; 1978, cc. 284, 285; 1982, c. 652; 1999, c. 96; 2000, c. 1007; 2012, c. 155.



§ 8.9A-508. Effectiveness of financing statement if new debtor becomes bound by security agreement

(a) Financing statement naming original debtor. Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under § 8.9A-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under § 8.9A-203 (d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under § 8.9A-203 (d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under § 8.9A-507 (a).

2000, c. 1007.



§ 8.9A-509. Persons entitled to file a record

(a) Person entitled to file record. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under § 8.9A-315 (a) (2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. By acquiring collateral in which a security interest or agricultural lien continues under § 8.9A-315 (a) (1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under § 8.9A-315 (a) (2).

(d) Person entitled to file certain amendments. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by § 8.9A-513 (a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

2000, c. 1007.



§ 8.9A-510. Effectiveness of filed record

(a) Filed record effective if authorized. A filed record is effective only to the extent that it was filed by a person that may file it under § 8.9A-509.

(b) Authorization by one secured party of record. A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. A continuation statement that is not filed within the six-month period prescribed by § 8.9A-515 (d) is ineffective.

2000, c. 1007.



§ 8.9A-511. Secured party of record

(a) Secured party of record. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under § 8.9A-514 (a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under § 8.9A-514 (b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

2000, c. 1007.



§ 8.9A-512. Amendment of financing statement

(a) Amendment of information in financing statement. Subject to § 8.9A-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed or recorded in a filing office described in § 8.9A-501 (a) (1), provides the information specified in § 8.9A-502 (b).

(b) Period of effectiveness not affected. Except as otherwise provided in § 8.9A-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

1964, c. 219, § 8.9-402; 1966, c. 649; 1973, c. 509; 1976, c. 536; 1977, c. 539; 1978, cc. 284, 285; 1982, c. 652; 1999, c. 96; 2000, c. 1007.



§ 8.9A-513. Termination statement

(a) Consumer goods. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. In cases not governed by subsection (a), within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. Except as otherwise provided in § 8.9A-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in § 8.9A-510, for purposes of §§ 8.9A-519 (g), 8.9A-522 (a), and 8.9A-523 (c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

1964, c. 219, § 8.9-404; 1973, c. 509; 1975, c. 225; 1977, c. 539; 1982, c. 652; 1984, cc. 40, 771; 1988, c. 804; 1990, c. 412; 2000, c. 1007.



§ 8.9A-514. Assignment of powers of secured party of record

(a) Assignment reflected on initial financing statement. Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under § 8.9A-502 (c) may be made only by an assignment of record of the mortgage in the manner provided by law of the Commonwealth other than the Uniform Commercial Code.

Code 1950, §§ 43-55, 43-65; 1964, c. 219, § 8.9-405; 1973, c. 509; 1975, c. 225; 1977, c. 539; 1978, c. 284; 1982, c. 652; 1984, c. 771; 1988, c. 804; 1990, c. 412; 1992, c. 784; 2000, c. 1007.



§ 8.9A-515. Duration and effectiveness of financing statement; effect of lapsed financing statement

(a) Five-year effectiveness. Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the thirty-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. Except as otherwise provided in § 8.9A-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. A record of a mortgage that is effective as a financing statement filed as a fixture filing under § 8.9A-502 (c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

1964, c. 219, § 8.9-403; 1973, c. 509; 1975, c. 225; 1976, c. 536; 1977, c. 539; 1978, c. 284; 1982, c. 652; 1984, cc. 40, 771; 1985, c. 297; 1988, c. 804; 1990, cc. 89, 412; 1992, c. 784; 2000, c. 1007; 2012, c. 155.



§ 8.9A-516. What constitutes filing; effectiveness of filing

(a) What constitutes filing. Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by § 8.9A-512 or 8.9A-518, as applicable;

(ii) identifies an initial financing statement whose effectiveness has lapsed under § 8.9A-515; or

(iii) in the case of a record filed or recorded in the filing office described in § 8.9A-501(a)(1), does not provide the name and mailing address of the debtor;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed or recorded in the filing office described in § 8.9A-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) in the case of an assignment reflected in an initial financing statement under § 8.9A-514(a) or an amendment filed under § 8.9A-514(b), the record does not provide a name and mailing address for the assignee;

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by § 8.9A-515(d); or

(8) in the case of an initial financing statement or amendment communicated to the office of the State Corporation Commission, it appears to such office that the record:

(A) is not created pursuant to this title;

(B) is presented for filing for an improper purpose, such as to hinder, harass, or otherwise wrongfully interfere with a person or promote or conduct an illegitimate object or purpose;

(C) is materially false or fraudulent; or

(D) indicates that the debtor and the secured party are substantially the same person or that an individual debtor is a transmitting utility.

(c) Rules applicable to subsection (b). For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by § 8.9A-512, 8.9A-514, or 8.9A-518, is an initial financing statement; and

(3) if the filing office becomes aware that a record may have been wrongfully filed because it should have been rejected under subdivision (b)(8), the filing office may review the record and relevant circumstances and, if it determines that the record was wrongfully filed and should have been rejected under subdivision (b)(8):

(A) the record shall be deemed void and ineffective; and

(B) the filing office shall remove the record from the index and communicate the foregoing to the person that presented the wrongfully filed record and to other persons, as appropriate.

(d) Refusal to accept record; record effective as filed record. A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

2000, c. 1007; 2002, cc. 566, 644; 2012, c. 155; 2013, c. 757



§ 8.9A-517. Effect of indexing errors

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

2000, c. 1007.



§ 8.9A-518. Claim concerning inaccurate or wrongfully filed record

(a) Statement with respect to record indexed under person's name. A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). An information statement under subsection (a) must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under § 8.9A-509(d).

(d) Contents of statement under subsection (c). An information statement under subsection (c) must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under § 8.9A-509(d).

(e) Record not affected by information statement. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

2000, c. 1007; 2012, c. 155.



§ 8.9A-519. Numbering, maintaining, and indexing records; communicating information provided in records

(a) Filing office duties. For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. A file number assigned after January 1, 2002, must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing; general. Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing; real-property-related financing statement. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of the Commonwealth provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing; real-property-related assignment. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under § 8.9A-514 (a) or an amendment filed under § 8.9A-514 (b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of the Commonwealth provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under § 8.9A-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than five business days after the filing office receives the record in question.

(i) Inapplicability to real-property-related filing office. Subsections (b) and (h) do not apply to a filing office described in § 8.9A-501 (a) (1).

1964, c. 219, § 8.9-403; 1973, c. 509; 1975, c. 225; 1976, c. 536; 1977, c. 539; 1978, c. 284; 1982, c. 652; 1984, cc. 40, 771; 1985, c. 297; 1988, c. 804; 1990, cc. 89, 412; 1992, c. 784; 2000, c. 1007.



§ 8.9A-520. Acceptance and refusal to accept record

(a) Mandatory refusal to accept record. A filing office shall refuse to accept a record for filing for a reason set forth in § 8.9A-516 (b) and may refuse to accept a record for filing only for a reason set forth in § 8.9A-516 (b).

(b) Communication concerning refusal. If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of a filing office described in § 8.9A-501 (a) (2), in no event more than five business days after the filing office receives the record.

(c) When filed financing statement effective. A filed financing statement satisfying § 8.9A-502 (a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, § 8.9A-338 applies to a filed financing statement providing information described in § 8.9A-516 (b) (5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

2000, c. 1007.



§ 8.9A-521. Repealed

Repealed by Acts 2012, c. 155, cl. 2, effective July 1, 2013.



§ 8.9A-521.1. Format of statements and records

A filing office that accepts written records may not refuse to accept a written initial financing statement, an amendment to a financing statement, or other written record in a form and format promulgated by the State Corporation Commission except for a reason set forth in § 8.9A-516(b) .

2012, c. 155.



§ 8.9A-522. Maintenance and destruction of records

(a) Post-lapse maintenance and retrieval of information. The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under § 8.9A-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

1964, c. 219, § 8.9-403; 1973, c. 509; 1975, c. 225; 1976, c. 536; 1977, c. 539; 1978, c. 284; 1982, c. 652; 1984, cc. 40, 771; 1985, c. 297; 1988, c. 804; 1990, cc. 89, 412; 1992, c. 784; 2000, c. 1007.



§ 8.9A-523. Information from filing office; sale or license of records

(a) Acknowledgment of filing written record. -- If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to § 8.9A-519 (a) (1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to § 8.9A-519 (a) (1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. -- If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to § 8.9A-519 (a) (1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. -- The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than six business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(B) has not lapsed under § 8.9A-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under § 8.9A-515 and a record of which is maintained by the filing office under § 8.9A-522 (a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. -- In complying with its duty under subsection (c), the filing office may communicate information in any medium or, in the alternative, may provide the requestor with a list of persons that provide private record research services. However, if requested, the filing office shall communicate information by issuing its written certificate.

(e) Timeliness of filing office performance. -- The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but not later than five business days after the filing office receives the request.

(f) Public availability of records. -- At least weekly, the State Corporation Commission shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

2000, c. 1007; 2002, c. 244.



§ 8.9A-524. Delay by filing office

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

2000, c. 1007.



§ 8.9A-525. Fees

(a) Initial financing statement or other record; general rule. -- Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part is twenty dollars.

(b) [Repealed.]

(c) Number of names. -- The number of names required to be indexed does not affect the amount of the fee in subsection (a).

(d) Response to information request. -- The fee for responding to a request for information from the filing office, other than the State Corporation Commission, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, is twenty dollars. The fees for responding to requests for information from the State Corporation Commission made pursuant to this title are governed by § 12.1-21.1.

(e) Record of mortgage. -- This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under § 8.9A-502 (c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

2000, c. 1007; 2002, c. 71.



§ 8.9A-526. Promulgation of rules

(a) The State Corporation Commission shall promulgate and make available to the public such rules as it deems necessary to implement this title. Such rules shall be promulgated in accordance with applicable law.

(b) When adopting such rules and establishing filing office practices, the Commission shall make an effort to keep such rules and practices in harmony with the rules and practices of other jurisdictions which enact substantially similar legislation and, to the extent feasible, to keep the technology it uses compatible with the technology used by such other jurisdictions. To this end, the Commission shall consult with such other jurisdictions, and take into account the most recent version of any Model Rules proposed by the International Association of Commercial Administrators, or any successor organization.

2000, c. 1007; 2012, c. 155.



§ 8.9A-527. Duty to report

The State Corporation Commission may report annually to the Governor and General Assembly on the operation of the filing office. The report may contain a statement of the extent to which:

(1) the filing-office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially this part and the reasons for these variations; and

(2) the filing-office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Commercial Administrators, or any successor organization, and the reasons for these variations.

2000, c. 1007; 2012, c. 155.



§ 8.9A-601. Rights after default; judicial enforcement, consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes

(a) Rights of secured party after default. After default, a secured party has the rights provided in this part and, except as otherwise provided in § 8.9A-602, those provided by agreement of the parties. A secured party:

(1) may reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) Rights and duties of secured party in possession or control. A secured party in possession of collateral or control of collateral under §§ 8.7-106, 8.9A-104, 8.9A-105, 8.9A-106, or § 8.9A-107 has the rights and duties provided in § 8.9A-207.

(c) Rights cumulative; simultaneous exercise. The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Rights of debtor and obligor. Except as otherwise provided in subsection (g) and § 8.9A-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) Lien of levy after judgment. If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) the date of perfection of the security interest or agricultural lien in the collateral;

(2) the date of filing a financing statement covering the collateral; or

(3) any date specified in a statute under which the agricultural lien was created.

(f) Execution sale. A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this title.

(g) Consignor or buyer of certain rights to payment. Except as otherwise provided in § 8.9A-607 (c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

1964, c. 219, § 8.9-501; 1973, c. 509; 2000, c. 1007; 2004, c. 200.



§ 8.9A-602. Waiver and variance of rights and duties

Except as otherwise provided in § 8.9A-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) § 8.9A-207 (b) (4) (C), which deals with use and operation of the collateral by the secured party;

(2) § 8.9A-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) § 8.9A-607 (c), which deals with collection and enforcement of collateral;

(4) §§ 8.9A-608 (a) and 8.9A-615 (c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) §§ 8.9A-608 (a) and 8.9A-615 (d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) § 8.9A-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) §§ 8.9A-610 (b), 8.9A-611, 8.9A-613, and 8.9A-614, which deal with disposition of collateral;

(8) § 8.9A-615 (f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) § 8.9A-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) §§ 8.9A-620, 8.9A-621, and 8.9A-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) § 8.9A-623, which deals with redemption of collateral;

(12) § 8.9A-624, which deals with permissible waivers; and

(13) §§ 8.9A-625 and 8.9A-626, which deal with the secured party's liability for failure to comply with this title.

1964, c. 219, § 8.9-501; 1973, c. 509; 2000, c. 1007.



§ 8.9A-603. Agreement on standards concerning rights and duties

(a) Agreed standards. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in § 8.9A-602 if the standards are not manifestly unreasonable.

(b) Agreed standards inapplicable to breach of peace. Subsection (a) does not apply to the duty under § 8.9A-609 to refrain from breaching the peace.

1964, c. 219, § 8.9-501; 1973, c. 509; 2000, c. 1007.



§ 8.9A-604. Procedure if security agreement covers real property or fixtures

(a) Enforcement; personal and real property. If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Enforcement; fixtures. Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) under this part; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Removal of fixtures. Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) Injury caused by removal. A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

1964, c. 219, §§ 8.9-313, 8.9-501; 1973, c. 509; 1983, c. 204; 2000, c. 1007.



§ 8.9A-605. Unknown debtor or secondary obligor

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

2000, c. 1007.



§ 8.9A-606. Time of default for agricultural lien

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

2000, c. 1007.



§ 8.9A-607. Collection and enforcement by secured party

(a) Collection and enforcement generally. If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under § 8.9A-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under § 8.9A-104 (a) (1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under § 8.9A-104 (a) (2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

1964, c. 219, § 8.9-502; 1973, c. 509; 2000, c. 1007; 2012, c. 155.



§ 8.9A-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus

(a) Application of proceeds, surplus, and deficiency if obligation secured. If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under § 8.9A-607 in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under subsection (a) (1) (C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under § 8.9A-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

2000, c. 1007.



§ 8.9A-609. Secured party's right to take possession after default

(a) Possession; rendering equipment unusable; disposition on debtor's premises. After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under § 8.9A-610.

(b) Judicial and nonjudicial process. A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

1964, c. 219, § 8.9-503; 2000, c. 1007.



§ 8.9A-610. Disposition of collateral after default

(a) Disposition after default. After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.

1964, c. 219, § 8.9-504; 1973, c. 509; 2000, c. 1007.



§ 8.9A-611. Notification before disposition of collateral

(a) "Notification date." In this section, "notification date" means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. Except as otherwise provided in subsection (d), a secured party that disposes of collateral under § 8.9A-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 8.9A-311 (a).

(d) Subsection (b) inapplicable; perishable collateral; recognized market. Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c) (3) (B). A secured party complies with the requirement for notification prescribed by subsection (c) (3) (B) if:

(1) not later than twenty days or earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c) (3) (B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

1964, c. 219, § 8.9-504; 1973, c. 509; 2000, c. 1007.



§ 8.9A-612. Timeliness of notification before disposition of collateral

A notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is considered sent within a reasonable time before the disposition.

2000, c. 1007.



§ 8.9A-613. Contents and form of notification before disposition of collateral; general

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in § 8.9A-614 (3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To:

Name of debtor, obligor, or other person to which

the notification is sent

From:

Name, address, and telephone number of secured party

Name of

Debtor(s):

Include only if debtor(s) are not an addressee

For a public disposition:

We will sell or lease or license, as applicable, the (describe

collateral) to the highest qualified bidder in public as follows:

Day and Date:

Time:

Place:

For a private disposition:

We will sell or lease or license, as applicable, the (describe
collateral) privately sometime after (day and date).

You are entitled to an accounting of the unpaid indebtedness secured by
the property that we intend to sell or lease or license, as applicable, for a
charge of $. You may request an accounting by calling us at
(telephone number).

2000, c. 1007.



§ 8.9A-614. Contents and form of notification before disposition of collateral; consumer-goods transaction

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in § 8.9A-613 (1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under § 8.9A-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

Name and address of secured party

Date

NOTICE OF OUR PLAN TO SELL PROPERTY

Name and address of any obligor who is

also a debtor

Subject:

Identification of Transaction

We have your (describe collateral), because you broke promises in our agreement.

For a public disposition:

We will sell (describe collateral) at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

For a private disposition:

We will sell (describe collateral) at private sale sometime after (date). A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you (will or will not, as applicable) still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at (telephone number).

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at (telephone number) or write us at (secured party's address) and request a written explanation. We will charge you $for the explanation if we sent you another written explanation of the amount you owe us within the last six months.

If you need more information about the sale call us at (telephone number) or write us at (secured party's address).

We are sending this notice to the following other people who have an interest in (describe collateral) or who owe money under your agreement:

(names of all other debtors and obligors, if any)

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this title.

(6) If a notification under this section is not in the form of paragraph (3), law other than this title determines the effect of including information not required by paragraph (1).

2000, c. 1007.



§ 8.9A-615. Application of proceeds of disposition; liability for deficiency and right to surplus

(a) Application of proceeds. A secured party shall apply or pay over for application the cash proceeds of disposition under § 8.9A-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a) (3).

(c) Application of noncash proceeds. A secured party need not apply or pay over for application noncash proceeds of disposition under § 8.9A-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a) (4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

1964, c. 219, § 8.9-504; 1973, c. 509; 2000, c. 1007.



§ 8.9A-616. Explanation of calculation of surplus or deficiency

(a) Definitions. In this section:

(1) "Explanation" means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under § 8.9A-610.

(b) Explanation of calculation. In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under § 8.9A-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within fourteen days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. To comply with subsection (a) (1) (B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b) (1). The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

2000, c. 1007.



§ 8.9A-617. Rights of transferee of collateral

(a) Effects of disposition. A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this title or the requirements of any judicial proceeding.

(c) Rights of other transferee. If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

1964, c. 219, § 8.9-504; 1973, c. 509; 2000, c. 1007.



§ 8.9A-618. Rights and duties of certain secondary obligors

(a) Rights and duties of secondary obligor. A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of the secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under § 8.9A-610; and

(2) relieves the secured party of further duties under this title.

1964, c. 219, § 8.9-504; 1973, c. 509; 2000, c. 1007.



§ 8.9A-619. Transfer of record or legal title

(a) "Transfer statement." In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its postdefault remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this title and does not of itself relieve the secured party of its duties under this title.

2000, c. 1007.



§ 8.9A-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral

(a) Conditions to acceptance in satisfaction. Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under § 8.9A-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to § 8.9A-624.

(b) Purported acceptance ineffective. A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(d) Effectiveness of notification. To be effective under subsection (a) (2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to § 8.9A-621, within twenty days after notification was sent to that person; and

(2) in other cases:

(A) within twenty days after the last notification was sent pursuant to § 8.9A-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods.

A secured party that has taken possession of collateral shall dispose of the collateral pursuant to § 8.9A-610 within the time specified in subsection (f) if:

(1) sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) sixty percent of the principal amount of the obligation secured has been paid in the case of a nonpurchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within ninety days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

Code 1950, § 55-93; 1964, cc. 219, 410, § 8.9-505; 1973, c. 509; 2000, c. 1007.



§ 8.9A-621. Notification of proposal to accept collateral

(a) Persons to which proposal to be sent. A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in § 8.9A-311 (a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

Code 1950, § 55-93; 1964, cc. 219, 410, § 8.9-505; 1973, c. 509; 2000, c. 1007.



§ 8.9A-622. Effect of acceptance of collateral

(a) Effect of acceptance. A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this title.

2000, c. 1007.



§ 8.9A-623. Right to redeem collateral

(a) Persons that may redeem. A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in § 8.9A-615 (a) (1).

(c) When redemption may occur. A redemption may occur at any time before a secured party:

(1) has collected collateral under § 8.9A-607;

(2) has disposed of collateral or entered into a contract for its disposition under § 8.9A-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under § 8.9A-622.

1964, c. 219, § 8.9-506; 2000, c. 1007.



§ 8.9A-624. Waiver

(a) Waiver of disposition notification. A debtor or secondary obligor may waive the right to notification of disposition of collateral under § 8.9A-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. A debtor may waive the right to require disposition of collateral under § 8.9A-620 (e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under § 8.9A-623 only by an agreement to that effect entered into and authenticated after default.

Code 1950, § 55-93; 1964, c. 219, §§ 8.9-504, 8.9-505, 8.9-506; 1964, c. 410, § 8.9-505; 1973, c. 509, §§ 8.9-504, 8.9-505; 2000, c. 1007.



§ 8.9A-625. Remedies for secured party's failure to comply with title

(a) Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this title, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this title. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages in consumer-goods transaction. Except as otherwise provided in § 8.9A-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus ten percent of the principal amount of the obligation or the time-price differential plus ten percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under § 8.9A-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under § 8.9A-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Limitation of security interest; noncompliance with § 8.9A-210. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under § 8.9A-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

1964, c. 219, § 8.9-507; 2000, c. 1007.



§ 8.9A-626. Action in which deficiency or surplus is in issue

Applicable rules if amount of deficiency or surplus in issue. In an action arising from a transaction in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in § 8.9A-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of subsection (3) (B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under § 8.9A-615 (f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

2000, c. 1007.



§ 8.9A-627. Determination of whether conduct was commercially reasonable

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

1964, c. 219, § 8.9-507; 2000, c. 1007.



§ 8.9A-628. Nonliability and limitation on liability of secured party; liability of secondary obligor

(a) Limitation of liability of secured party for noncompliance with title. Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this title; and

(2) the secured party's failure to comply with this title does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as secured party. A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. A secured party is not liable to any person under § 8.9A-625 (c) (2) for its failure to comply with § 8.9A-616.

(e) Limitation of multiple liability for statutory damages. A secured party is not liable under § 8.9A-625 (c) (2) more than once with respect to any one secured obligation.

2000, c. 1007.



§ 8.9A-701. Effective date

This title takes effect on July 1, 2001.

2000, c. 1007.



§ 8.9A-702. Savings clause

(a) Preeffective-date transactions or liens. Except as otherwise provided in this part, this title applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this title takes effect.

(b) Continuing validity. Except as otherwise provided in subsection (c) and §§ 8.9A-703 through 8.9A-709:

(1) transactions and liens that were not governed by former Title 8.9, were validly entered into or created before this title takes effect, and would be subject to this title if they had been entered into or created after this title takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after this title takes effect; and

(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this title or by the law that otherwise would apply if this title had not taken effect.

(c) Preeffective-date proceedings. This title does not affect an action, case, or proceeding commenced before this title takes effect.

2000, c. 1007.



§ 8.9A-703. Security interest perfected before effective date

(a) Continuing priority over lien creditor; perfection requirements satisfied. A security interest that is enforceable immediately before this title takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this title if, when this takes effect, the applicable requirements for enforceability and perfection under this title are satisfied without further action.

(b) Continuing priority over lien creditor; perfection requirements not satisfied. Except as otherwise provided in § 8.9A-705, if, immediately before this title takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this title are not satisfied when this takes effect, the security interest:

(1) is a perfected security interest for one year after this takes effect;

(2) remains enforceable thereafter only if the security interest becomes enforceable under § 8.9A-203 before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under this title are satisfied before the year expires.

(c) Notwithstanding subsections (a) and (b) of this section, a lien, pledge or security interest granted by the Commonwealth or a governmental unit of the Commonwealth prior to July 1, 2001, which is enforceable immediately before July 1, 2001, and would have priority over the rights of a person that becomes a lien creditor at that time, shall remain enforceable and continue to have such priority on or after July 1, 2001.

2000, c. 1007; 2001, cc. 289, 296.



§ 8.9A-704. Security interest unperfected before effective date

A security interest that is enforceable immediately before this title takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest for one year after this takes effect;

(2) remains enforceable thereafter if the security interest becomes enforceable under § 8.9A-203 when this title takes effect or within one year thereafter; and

(3) becomes perfected:

(A) without further action, when this title takes effect if the applicable requirements for perfection under this title are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

2000, c. 1007.



§ 8.9A-705. Effectiveness of action taken before effective date

(a) Preeffective-date action; one-year perfection period unless reperfected. If action, other than the filing of a financing statement, is taken before this title takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this title takes effect, the action is effective to perfect a security interest that attaches under this title within one year after this takes effect. An attached security interest becomes unperfected one year after this title takes effect unless the security interest becomes a perfected security interest under this title before the expiration of that period.

(b) Preeffective-date filing. The filing of a financing statement before this title takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this title.

(c) Preeffective-date filing in jurisdiction formerly governing perfection. This title does not render ineffective an effective financing statement that, before this title takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 8.9-103. However, except as otherwise provided in subsections (d) and (e) and § 8.9A-706, the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. The filing of a continuation statement after this title takes effect does not continue the effectiveness of the financing statement filed before this title takes effect. However, upon the timely filing of a continuation statement after this title takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Part 3 (§ 8.9A-301 et seq.) of this title, the effectiveness of a financing statement filed in the same office in that jurisdiction before this title takes effect continues for the period provided by the law of that jurisdiction.

(e) Application of subsection (c) (2) to transmitting utility financing statement. Subsection (c) (2) applies to a financing statement that, before this title takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former § 8.9-103 only to the extent that Part 3 (§ 8.9A-301 et seq.) of this title provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Part 5 (§ 8.9A-501 et seq.) of this title. A financing statement that includes a financing statement filed before this title takes effect and a continuation statement filed after this title takes effect is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement.

2000, c. 1007.



§ 8.9A-706. When initial financing statement suffices to continue effectiveness of financing statement

(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in § 8.9A-501 continues the effectiveness of a financing statement filed before this title takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this title;

(2) the preeffective-date financing statement was filed in an office in another state or another office in this Commonwealth; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the preeffective-date financing statement:

(1) if the initial financing statement is filed before this title takes effect, for the period provided in former § 8.9-403 with respect to a financing statement; and

(2) if the initial financing statement is filed after this title takes effect, for the period provided in § 8.9A-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 (§ 8.9A-501 et seq.) of this title for an initial financing statement;

(2) identify the preeffective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the preeffective-date financing statement remains effective.

2000, c. 1007.



§ 8.9A-707. Amendment of preeffective-date financing statement

(a) Preeffective-date financing statement. In this section, "preeffective-date financing statement" means a financing statement filed before this title takes effect.

(b) Applicable law. After this title takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a preeffective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3 (§ 8.9A-301 et seq.) of this title. However, the effectiveness of a preeffective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending; general rule. Except as otherwise provided in subsection (d), if the law of this Commonwealth governs perfection of a security interest, the information in a preeffective-date financing statement may be amended after this title takes effect only if:

(1) the preeffective-date financing statement and an amendment are filed in the office specified in § 8.9A-501;

(2) an amendment is filed in the office specified in § 8.9A-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies § 8.9A-706 (c); or

(3) an initial financing statement that provides the information as amended and satisfies § 8.9A-706 (c) is filed in the office specified in § 8.9A-501.

(d) Method of amending; continuation. If the law of this Commonwealth governs perfection of a security interest, the effectiveness of a preeffective-date financing statement may be continued only under § 8.9A-705 (d) and (f) or § 8.9A-706.

(e) Method of amending; additional termination rule. Whether or not the law of this Commonwealth governs perfection of a security interest, the effectiveness of a preeffective-date financing statement filed in this Commonwealth may be terminated after this title takes effect by filing a termination statement in the office in which the preeffective-date financing statement is filed, unless an initial financing statement that satisfies § 8.9A-706 (c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 (§ 8.9A-301 et seq.) of this title as the office in which to file a financing statement.

2000, c. 1007.



§ 8.9A-708. Persons entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this title takes effect; or

(B) to perfect or continue the perfection of a security interest.

2000, c. 1007.



§ 8.9A-709. Priority

(a) Law governing priority. This title determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this title takes effect, former Title 8.9 determines priority.

2000, c. 1007.



§ 8.9A-801. Effective date of amendments

(a) In this part, "2013 amendments" means the amendments to this title that are enacted by the act of the 2012 Session of the General Assembly that enacted this Part 8.

(b) The 2013 amendments are effective July 1, 2013.

2012, c. 155.



§ 8.9A-802. Savings clause

(a) Pre-effective-date transactions or liens. Except as otherwise provided in this part, the 2013 amendments apply to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2013.

(b) Pre-effective-date proceedings. The 2013 amendments do not affect an action, case, or proceeding commenced before July 1, 2013.

2012, c. 155.



§ 8.9A-803. Security interest perfected before July 1, 2013

(a) Continuing perfection; perfection requirements satisfied. A security interest that is a perfected security interest immediately before July 1, 2013, is a perfected security interest under this title as amended by the 2013 amendments if, on July 1, 2013, the applicable requirements for attachment and perfection under this title, as amended by the 2013 amendments, are satisfied without further action.

(b) Continuing perfection; perfection requirements not satisfied. Except as otherwise provided in § 8.9A-805, if, immediately before July 1, 2013, a security interest is a perfected security interest, but the applicable requirements for perfection under this title, as amended by the 2013 amendments, are not satisfied on July 1, 2013, the security interest remains perfected thereafter only if the applicable requirements for perfection under this title, as amended by the 2013 amendments, are satisfied within one year after July 1, 2013.

2012, c. 155.



§ 8.9A-804. Security interest unperfected before July 1, 2013

A security interest that is an unperfected security interest immediately before July 1, 2013, becomes a perfected security interest:

(1) without further action, on July 1, 2013, if the applicable requirements for perfection under this title, as amended by the 2013 amendments, are satisfied before or at that time; or

(2) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

2012, c. 155.



§ 8.9A-805. Effectiveness of action taken before July 1, 2013

(a) Pre-effective-date filing effective. The filing of a financing statement before July 1, 2013, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this title, as amended by the 2013 amendments.

(b) When pre-effective-date filing becomes ineffective. The 2013 amendments do not render ineffective an effective financing statement that, before July 1, 2013, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this title, as it existed before the 2013 amendments. However, except as otherwise provided in subsections (c) and (d) and § 8.9A-806, the financing statement ceases to be effective:

(1) if the financing statement is filed in the Commonwealth, at the time the financing statement would have ceased to be effective had the 2013 amendments not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(A) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) Continuation statement. The filing of a continuation statement on or after July 1, 2013, does not continue the effectiveness of the financing statement filed before July 1, 2013. However, upon the timely filing of a continuation statement on or after July 1, 2013, and in accordance with the law of the jurisdiction governing perfection as provided in this title, as amended by the 2013 amendments, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2013, continues for the period provided by the law of that jurisdiction.

(d) Application of subsection (b)(2)(B) to transmitting utility financing statement. Subsection (b)(2)(B) applies to a financing statement that, before July 1, 2013, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this title, as it existed before the 2013 amendments, only to the extent that this title, as amended by the 2013 amendments, provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5 (§ 8.9A-501 et seq.). A financing statement that includes a financing statement filed before July 1, 2013, and a continuation statement filed on or after July 1, 2013, is effective only to the extent that it satisfies the requirements of Part 5, as amended by the 2013 amendments, for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of § 8.9A-503(a)(2), as amended by the 2013 amendments. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to a property held in trust indicates that the collateral is held in a trust within the meaning of § 8.9A-503(a)(3), as amended by the 2013 amendments.

2012, c. 155.



§ 8.9A-806. When initial financing statement suffices to continue effectiveness of financing statement

(a) Initial financing statement in lieu of continuation statement. The filing statement of an initial financing statement in the office specified in § 8.9A-501 continues the effectiveness of a financing statement filed before the 2013 amendments take effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this title, as amended by the 2013 amendments;

(2) the pre-effective-date financing statement was filed in an office in another state; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before July 1, 2013, for the period provided in § 8.9A-515 as § 8.9A-515 was in effect on June 30, 2013, with respect to an initial financing statement; and

(2) if the initial financing statement is filed on or after July 1, 2013, for the period provided in § 8.9A-515, as amended by the 2013 amendments, with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 (§ 8.9A-501 et seq.), as amended by the 2013 amendments, for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.

2012, c. 155.



§ 8.9A-807. Amendment of pre-effective-date financing statement

(a) "Pre-effective-date financing statement." In this section, "pre-effective-date financing statement" means a financing statement filed before July 1, 2013.

(b) Applicable law. On and after July 1, 2013, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in this title, as amended by the 2013 amendments. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending; general rule. Except as otherwise provided in subsection (d), if the law of the Commonwealth governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended on and after July 1, 2013, only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in § 8.9A-501;

(2) an amendment is filed in the office specified in § 8.9A-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies § 8.9A-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies § 8.9A-806(c) is filed in the office specified in § 8.9A-501.

(d) Method of amending; continuation. If the law of the Commonwealth governs perfection of a security interest, the effectiveness of a financing statement filed before July 1, 2013, may be continued only under § 8.9A-805(c) or (e) and § 8.9A-806.

(e) Method of amending; additional termination rule. Whether or not the law of the Commonwealth governs perfection of a security interest, the effectiveness of a financing statement filed before July 1, 2013, in the Commonwealth may be terminated on or after July 1, 2013, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies § 8.9A-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in this title, as amended by the 2013 amendments, as the office in which to file a financing statement.

2012, c. 155.



§ 8.9A-808. Person entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before July 1, 2013; or

(B) to perfect or continue the perfection of a security interest.

2012, c. 155.



§ 8.9A-809. Priority

The 2013 amendments determine the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2013, this title, as it was in effect on June 30, 2013, determines priority.

2012, c. 155.






Title 8.10 - Commercial Code - Effective Date - Transitional Provisions

§ 8.10-101. Effective date

This act shall become effective on January 1, 1966. It applies to transactions entered into and events occurring after that date.

1964, c. 219.



§ 8.10-102. Provision for transition

Transactions validly entered into before the effective date specified in § 8.10-101 and the rights, duties and interests flowing from them remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by any statute or other law amended or repealed by this act as though such repeal or amendment had not occurred.

1964, c. 219.



§ 8.10-103. General repealer

Except as provided in the following section, all acts and parts of acts inconsistent with this act are hereby repealed.

1964, c. 219.



§ 8.10-104. Laws not repealed

(1) The title on documents of title (Title 8.7) does not repeal or modify any laws prescribing the form or contents of documents of title or the services or facilities to be afforded by bailees, or otherwise regulating bailees' businesses in respects not specifically dealt with herein; but the fact that such laws are violated does not affect the status of a document of title which otherwise complies with the definition of a document of title (§ 8.1A-201).

1964, c. 219; 2003, c. 353.






Title 8.11 - 1973 Amendatory Act - Effective Date and Transition Provisions

§ 8.11-101. Effective date

This act shall become effective at 12:01 a.m. on July 1, 1974.

1973, c. 509.



§ 8.11-102. Preservation of old transition provision

The provisions of Title 8.10 shall continue to apply to this act of 1973, and for this purpose Titles 8.1 through 8.10 as amended through 1972, and this act of 1973 shall be considered one continuous statute.

1973, c. 509.



§ 8.11-103. Transition to this act; general rule

Transactions validly entered into on and after January 1, 1966, and before July 1, 1974, and which were subject to the provisions of Titles 8.1 through 8.10 as amended through 1972 and which would be subject to this act as amended if they had been entered into after the effective date of this act and the rights, duties and interests flowing from such transactions remain valid after the latter date and may be terminated, completed, consummated or enforced as required or permitted by this act of 1973. Security interests arising out of such transactions which are perfected when this act of 1973 becomes effective shall remain perfected until they lapse as provided in this act of 1973, and may be continued as permitted by this act of 1973, except as stated in § 8.11-105.

1973, c. 509.



§ 8.11-104. Transition provision on change of requirement of filing

A security interest for the perfection of which filing or the taking of possession was required under Titles 8.1 through 8.10 as amended through 1972 and which attached prior to the effective date of this act of 1973, but was not perfected shall be deemed perfected on the effective date of this act of 1973, if this act of 1973 permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made.

1973, c. 509.



§ 8.11-105. Transition provision on change of place of filing

(1) A financing statement or continuation statement filed prior to July 1, 1974, which shall not have lapsed prior to July 1, 1974, shall remain effective for the period provided in Title 8.9 as amended through 1972, but not less than five years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to June 30, 1974, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under this act of 1973.

(3) The effectiveness of any financing statement or continuation statement filed prior to July 1, 1974, may be continued by a continuation statement as permitted by this act, except that if this act requires a filing in an office where there was no previous financing statement, a new financing statement conforming to § 8.11-106 shall be filed in that office.

(4) If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if this act had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to such goods under subsection (6) of § 8.9-402 of this act on the effective date of this act.

1973, c. 509.



§ 8.11-106. Required refilings

(1) If a security interest is perfected or has priority when this act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under this act, the perfection and priority rights of the security interest continue until three years after the effective date of this act. The perfection will then lapse until a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when this act takes effect under a law other than Title 8.9A which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse three years after this act takes effect, unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of § 8.9-302 the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this act which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within six months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under Title 8.9 or under any statute or other law repealed or modified by this act is still effective. Section 8.9-401 and § 8.9-103 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of § 8.9-403 (3) for continuation statements apply to such a financing statement.

1973, c. 509.



§ 8.11-107. Transition provisions as to priorities

Except as otherwise provided in this title, Titles 8.1 through 8.9 as amended through 1972 shall apply to any questions of priority if the positions of the parties were fixed prior to the effective date of this act of 1973. In other cases questions of priority shall be determined by this act of 1973.

1973, c. 509.



§ 8.11-108. Presumption that rule of law continues unchanged

Unless a change in law has clearly been made, the provisions of this act of 1973 shall be deemed declaratory of the meaning of Titles 8.1 through 8.9 as amended through 1972.

1973, c. 509.






Title 9.1 - Commonwealth Public Safety

§ 9.1-100. Department of Criminal Justice Services

A. There is created a Department of Criminal Justice Services (the "Department") that shall be headed by a Director appointed by the Governor, subject to confirmation by the General Assembly. The Director shall serve at the pleasure of the Governor.

B. The Director of the Department shall, under the direction and control of the Governor, exercise the powers and perform the duties conferred or imposed upon him by law and perform such other duties required by the Governor or the Criminal Justice Services Board.

1981, c. 632, §§ 9-174, 9-175, 9-176; 1984, c. 720; 2001, c. 844.



§ 9.1-101. (Effective until July 1, 2018) Definitions

As used in this chapter or in Chapter 23 (§ 19.2-387 et seq.) of Title 19.2, unless the context requires a different meaning:

"Administration of criminal justice" means performance of any activity directly involving the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders or the collection, storage, and dissemination of criminal history record information.

"Board" means the Criminal Justice Services Board.

"Conviction data" means information in the custody of any criminal justice agency relating to a judgment of conviction, and the consequences arising therefrom, in any court.

"Correctional status information" means records and data concerning each condition of a convicted person's custodial status, including probation, confinement, work release, study release, escape, or termination of custody through expiration of sentence, parole, pardon, or court decision.

"Criminal history record information" means records and data collected by criminal justice agencies on adult individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, informations, or other formal charges, and any disposition arising therefrom. The term shall not include juvenile record information which is controlled by Chapter 11 (§ 16.1-226 et seq.) of Title 16.1, criminal justice intelligence information, criminal justice investigative information, or correctional status information.

"Criminal justice agency" means (i) a court or any other governmental agency or subunit thereof which as its principal function performs the administration of criminal justice and any other agency or subunit thereof which performs criminal justice activities, but only to the extent that it does so; (ii) for the purposes of Chapter 23 (§ 19.2-387 et seq.) of Title 19.2, any private corporation or agency which, within the context of its criminal justice activities, employs special conservators of the peace appointed under Chapter 2 (§ 19.2-12 et seq.) of Title 19.2, provided that (a) such private corporation or agency requires its officers or special conservators to meet compulsory training standards established by the Criminal Justice Services Board and submits reports of compliance with the training standards and (b) the private corporation or agency complies with the provisions of Article 3 (§ 9.1-126 et seq.), but only to the extent that the private corporation or agency so designated as a criminal justice agency performs criminal justice activities; and (iii) the Office of the Attorney General, for all criminal justice activities otherwise permitted under clause (i) and for the purpose of performing duties required by the Civil Commitment of Sexually Violent Predators Act (§ 37.2-900 et seq.).

"Criminal justice agency" includes any program certified by the Commission on VASAP pursuant to § 18.2-271.2.

"Criminal justice agency" includes the Department of Criminal Justice Services.

"Criminal justice agency" includes the Virginia State Crime Commission.

"Criminal justice information system" means a system including the equipment, facilities, procedures, agreements, and organizations thereof, for the collection, processing, preservation, or dissemination of criminal history record information. The operations of the system may be performed manually or by using electronic computers or other automated data processing equipment.

"Department" means the Department of Criminal Justice Services.

"Dissemination" means any transfer of information, whether orally, in writing, or by electronic means. The term shall not include access to the information by officers or employees of a criminal justice agency maintaining the information who have both a need and right to know the information.

"Law-enforcement officer" means any full-time or part-time employee of a police department or sheriff's office which is a part of or administered by the Commonwealth or any political subdivision thereof, or any full-time or part-time employee of a private police department, and who is responsible for the prevention and detection of crime and the enforcement of the penal, traffic or highway laws of the Commonwealth, and shall include any (i) special agent of the Department of Alcoholic Beverage Control; (ii) police agent appointed under the provisions of § 56-353; (iii) officer of the Virginia Marine Police; (iv) conservation police officer who is a full-time sworn member of the enforcement division of the Department of Game and Inland Fisheries; (v) investigator who is a full-time sworn member of the security division of the Virginia Lottery; (vi) conservation officer of the Department of Conservation and Recreation commissioned pursuant to § 10.1-115; (vii) full-time sworn member of the enforcement division of the Department of Motor Vehicles appointed pursuant to § 46.2-217; (viii) animal protection police officer employed under § 15.2-632; (ix) campus police officer appointed under Chapter 17 (§ 23-232 et seq.) of Title 23; or (x) private police officer employed by a private police department. Part-time employees are those compensated officers who are not full-time employees as defined by the employing police department, sheriff's office, or private police department.

"Private police department" means any police department, other than a department that employs police agents under the provisions of § 56-353, that employs private police officers operated by an entity authorized by statute or an act of assembly to establish a private police department. No entity is authorized to operate a private police department or represent that it is a private police department unless such entity has been authorized by statute or an act of assembly. The authority of a private police department shall be limited to real property owned, leased, or controlled by the entity and, if approved by the local chief of police or sheriff, any contiguous property; such authority shall not supersede the authority, duties, or jurisdiction vested by law with the local police department or sheriff's office including as provided in §§ 15.2-1609 and 15.2-1704. The chief of police or sheriff who is the chief local law-enforcement officer shall enter into a memorandum of understanding with the private police department that addresses the duties and responsibilities of the private police department and the chief law-enforcement officer in the conduct of criminal investigations. Private police departments and private police officers shall be subject to and comply with the Constitution of the United States; the Constitution of Virginia; the laws governing municipal police departments, including the provisions of §§ 9.1-600, 15.2-1705 through 15.2-1708, 15.2-1719, 15.2-1721, and 15.2-1722; and any regulations adopted by the Board that the Department designates as applicable to private police departments. Any person employed as a private police officer pursuant to this section shall meet all requirements, including the minimum compulsory training requirements, for law-enforcement officers pursuant to this chapter. A private police officer is not entitled to benefits under the Line of Duty Act (§ 9.1-400 et seq.) or under the Virginia Retirement System, is not a "qualified law enforcement officer" or "qualified retired law enforcement officer" within the meaning of the federal Law Enforcement Officers Safety Act, 18 U.S.C. § 926B et seq., and shall not be deemed an employee of the Commonwealth or any locality. An authorized private police department may use the word "police" to describe its sworn officers and may join a regional criminal justice academy created pursuant to Article 5 (§ 15.2-1747 et seq.) of Chapter 17 of Title 15.2. Any private police department in existence on January 1, 2013, that was not otherwise established by statute or an act of assembly and whose status as a private police department was recognized by the Department at that time is hereby validated and may continue to operate as a private police department, provided it complies with the requirements set forth herein.

"School resource officer" means a certified law-enforcement officer hired by the local law-enforcement agency to provide law-enforcement and security services to Virginia public elementary and secondary schools.

"School security officer" means an individual who is employed by the local school board for the singular purpose of maintaining order and discipline, preventing crime, investigating violations of school board policies, and detaining students violating the law or school board policies on school property or at school-sponsored events and who is responsible solely for ensuring the safety, security, and welfare of all students, faculty, staff, and visitors in the assigned school.

1981, c. 632, § 9-169; 1982, c. 419; 1983, c. 357; 1984, c. 543; 1989, c. 233; 1991, c. 338; 1992, cc. 422, 569; 1993, cc. 533, 622, 866; 2000, c. 426; 2001, c. 844; 2002, cc. 789, 836, 868; 2003, cc. 744, 934, 937; 2004, c. 30; 2005, c. 914; 2007, c. 87; 2008, c. 460; 2010, c. 621; 2012, c. 776; 2014, cc. 225, 342, 543; 2015, cc. 195, 224.



§ 9.1-101. (Effective July 1, 2018) Definitions

As used in this chapter or in Chapter 23 (§ 19.2-387 et seq.) of Title 19.2, unless the context requires a different meaning:

"Administration of criminal justice" means performance of any activity directly involving the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders or the collection, storage, and dissemination of criminal history record information.

"Board" means the Criminal Justice Services Board.

"Conviction data" means information in the custody of any criminal justice agency relating to a judgment of conviction, and the consequences arising therefrom, in any court.

"Correctional status information" means records and data concerning each condition of a convicted person's custodial status, including probation, confinement, work release, study release, escape, or termination of custody through expiration of sentence, parole, pardon, or court decision.

"Criminal history record information" means records and data collected by criminal justice agencies on adult individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, informations, or other formal charges, and any disposition arising therefrom. The term shall not include juvenile record information which is controlled by Chapter 11 (§ 16.1-226 et seq.) of Title 16.1, criminal justice intelligence information, criminal justice investigative information, or correctional status information.

"Criminal justice agency" means (i) a court or any other governmental agency or subunit thereof which as its principal function performs the administration of criminal justice and any other agency or subunit thereof which performs criminal justice activities, but only to the extent that it does so; (ii) for the purposes of Chapter 23 (§ 19.2-387 et seq.) of Title 19.2, any private corporation or agency which, within the context of its criminal justice activities, employs special conservators of the peace appointed under Chapter 2 (§ 19.2-12 et seq.) of Title 19.2, provided that (a) such private corporation or agency requires its officers or special conservators to meet compulsory training standards established by the Criminal Justice Services Board and submits reports of compliance with the training standards and (b) the private corporation or agency complies with the provisions of Article 3 (§ 9.1-126 et seq.), but only to the extent that the private corporation or agency so designated as a criminal justice agency performs criminal justice activities; and (iii) the Office of the Attorney General, for all criminal justice activities otherwise permitted under clause (i) and for the purpose of performing duties required by the Civil Commitment of Sexually Violent Predators Act (§ 37.2-900 et seq.).

"Criminal justice agency" includes any program certified by the Commission on VASAP pursuant to § 18.2-271.2.

"Criminal justice agency" includes the Department of Criminal Justice Services.

"Criminal justice agency" includes the Virginia State Crime Commission.

"Criminal justice information system" means a system including the equipment, facilities, procedures, agreements, and organizations thereof, for the collection, processing, preservation, or dissemination of criminal history record information. The operations of the system may be performed manually or by using electronic computers or other automated data processing equipment.

"Department" means the Department of Criminal Justice Services.

"Dissemination" means any transfer of information, whether orally, in writing, or by electronic means. The term shall not include access to the information by officers or employees of a criminal justice agency maintaining the information who have both a need and right to know the information.

"Law-enforcement officer" means any full-time or part-time employee of a police department or sheriff's office which is a part of or administered by the Commonwealth or any political subdivision thereof, or any full-time or part-time employee of a private police department, and who is responsible for the prevention and detection of crime and the enforcement of the penal, traffic or highway laws of the Commonwealth, and shall include any (i) special agent of the Department of Alcoholic Beverage Control; (ii) police agent appointed under the provisions of § 56-353; (iii) officer of the Virginia Marine Police; (iv) conservation police officer who is a full-time sworn member of the enforcement division of the Department of Game and Inland Fisheries; (v) investigator who is a full-time sworn member of the security division of the Virginia Lottery; (vi) conservation officer of the Department of Conservation and Recreation commissioned pursuant to § 10.1-115; (vii) full-time sworn member of the enforcement division of the Department of Motor Vehicles appointed pursuant to § 46.2-217; (viii) animal protection police officer employed under § 15.2-632; (ix) campus police officer appointed under Chapter 17 (§ 23-232 et seq.) of Title 23; or (x) private police officer employed by a private police department. Part-time employees are those compensated officers who are not full-time employees as defined by the employing police department, sheriff's office, or private police department.

"Private police department" means any police department, other than a department that employs police agents under the provisions of § 56-353, that employs private police officers operated by an entity authorized by statute or an act of assembly to establish a private police department. No entity is authorized to operate a private police department or represent that it is a private police department unless such entity has been authorized by statute or an act of assembly. The authority of a private police department shall be limited to real property owned, leased, or controlled by the entity and, if approved by the local chief of police or sheriff, any contiguous property; such authority shall not supersede the authority, duties, or jurisdiction vested by law with the local police department or sheriff's office including as provided in §§ 15.2-1609 and 15.2-1704. The chief of police or sheriff who is the chief local law-enforcement officer shall enter into a memorandum of understanding with the private police department that addresses the duties and responsibilities of the private police department and the chief law-enforcement officer in the conduct of criminal investigations. Private police departments and private police officers shall be subject to and comply with the Constitution of the United States; the Constitution of Virginia; the laws governing municipal police departments, including the provisions of §§ 9.1-600, 15.2-1705 through 15.2-1708, 15.2-1719, 15.2-1721, and 15.2-1722; and any regulations adopted by the Board that the Department designates as applicable to private police departments. Any person employed as a private police officer pursuant to this section shall meet all requirements, including the minimum compulsory training requirements, for law-enforcement officers pursuant to this chapter. A private police officer is not entitled to benefits under the Line of Duty Act (§ 9.1-400 et seq.) or under the Virginia Retirement System, is not a "qualified law enforcement officer" or "qualified retired law enforcement officer" within the meaning of the federal Law Enforcement Officers Safety Act, 18 U.S.C. § 926B et seq., and shall not be deemed an employee of the Commonwealth or any locality. An authorized private police department may use the word "police" to describe its sworn officers and may join a regional criminal justice academy created pursuant to Article 5 (§ 15.2-1747 et seq.) of Chapter 17 of Title 15.2. Any private police department in existence on January 1, 2013, that was not otherwise established by statute or an act of assembly and whose status as a private police department was recognized by the Department at that time is hereby validated and may continue to operate as a private police department, provided it complies with the requirements set forth herein.

"School resource officer" means a certified law-enforcement officer hired by the local law-enforcement agency to provide law-enforcement and security services to Virginia public elementary and secondary schools.

"School security officer" means an individual who is employed by the local school board for the singular purpose of maintaining order and discipline, preventing crime, investigating violations of school board policies, and detaining students violating the law or school board policies on school property or at school-sponsored events and who is responsible solely for ensuring the safety, security, and welfare of all students, faculty, staff, and visitors in the assigned school.

1981, c. 632, § 9-169; 1982, c. 419; 1983, c. 357; 1984, c. 543; 1989, c. 233; 1991, c. 338; 1992, cc. 422, 569; 1993, cc. 533, 622, 866; 2000, c. 426; 2001, c. 844; 2002, cc. 789, 836, 868; 2003, cc. 744, 934, 937; 2004, c. 30; 2005, c. 914; 2007, c. 87; 2008, c. 460; 2010, c. 621; 2012, c. 776; 2014, cc. 225, 342, 543; 2015, cc. 195, 224.



§ 9.1-101.1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this chapter the Board or the Department is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Board or the Department may be sent by regular mail.

2011, c. 566.



§ 9.1-102. Powers and duties of the Board and the Department

The Department, under the direction of the Board, which shall be the policy-making body for carrying out the duties and powers hereunder, shall have the power and duty to:

1. Adopt regulations, pursuant to the Administrative Process Act (§ 2.2-4000 et seq.), for the administration of this chapter including the authority to require the submission of reports and information by law-enforcement officers within the Commonwealth. Any proposed regulations concerning the privacy, confidentiality, and security of criminal justice information shall be submitted for review and comment to any board, commission, or committee or other body which may be established by the General Assembly to regulate the privacy, confidentiality, and security of information collected and maintained by the Commonwealth or any political subdivision thereof;

2. Establish compulsory minimum training standards subsequent to employment as a law-enforcement officer in (i) permanent positions, and (ii) temporary or probationary status, and establish the time required for completion of such training;

3. Establish minimum training standards and qualifications for certification and recertification for law-enforcement officers serving as field training officers;

4. Establish compulsory minimum curriculum requirements for in-service and advanced courses and programs for schools, whether located in or outside the Commonwealth, which are operated for the specific purpose of training law-enforcement officers;

5. Establish (i) compulsory minimum training standards for law-enforcement officers who utilize radar or an electrical or microcomputer device to measure the speed of motor vehicles as provided in § 46.2-882 and establish the time required for completion of the training and (ii) compulsory minimum qualifications for certification and recertification of instructors who provide such training;

6. [Repealed];

7. Establish compulsory minimum entry-level, in-service and advanced training standards for those persons designated to provide courthouse and courtroom security pursuant to the provisions of § 53.1-120, and to establish the time required for completion of such training;

8. Establish compulsory minimum entry-level, in-service and advanced training standards for deputy sheriffs designated to serve process pursuant to the provisions of § 8.01-293, and establish the time required for the completion of such training;

9. Establish compulsory minimum entry-level, in-service, and advanced training standards, as well as the time required for completion of such training, for persons employed as deputy sheriffs and jail officers by local criminal justice agencies, correctional officers employed by the Department of Corrections under the provisions of Title 53.1, and juvenile correctional officers employed at a juvenile correctional facility as the term is defined in § 66-25.3;

10. Establish compulsory minimum training standards for all dispatchers employed by or in any local or state government agency, whose duties include the dispatching of law-enforcement personnel. Such training standards shall apply only to dispatchers hired on or after July 1, 1988;

11. Establish compulsory minimum training standards for all auxiliary police officers employed by or in any local or state government agency. Such training shall be graduated and based on the type of duties to be performed by the auxiliary police officers. Such training standards shall not apply to auxiliary police officers exempt pursuant to § 15.2-1731;

12. Consult and cooperate with counties, municipalities, agencies of the Commonwealth, other state and federal governmental agencies, and with universities, colleges, community colleges, and other institutions, whether located in or outside the Commonwealth, concerning the development of police training schools and programs or courses of instruction;

13. Approve institutions, curricula and facilities, whether located in or outside the Commonwealth, for school operation for the specific purpose of training law-enforcement officers; but this shall not prevent the holding of any such school whether approved or not;

14. Establish and maintain police training programs through such agencies and institutions as the Board deems appropriate;

15. Establish compulsory minimum qualifications of certification and recertification for instructors in criminal justice training schools approved by the Department;

16. Conduct and stimulate research by public and private agencies which shall be designed to improve police administration and law enforcement;

17. Make recommendations concerning any matter within its purview pursuant to this chapter;

18. Coordinate its activities with those of any interstate system for the exchange of criminal history record information, nominate one or more of its members to serve upon the council or committee of any such system, and participate when and as deemed appropriate in any such system's activities and programs;

19. Conduct inquiries and investigations it deems appropriate to carry out its functions under this chapter and, in conducting such inquiries and investigations, may require any criminal justice agency to submit information, reports, and statistical data with respect to its policy and operation of information systems or with respect to its collection, storage, dissemination, and usage of criminal history record information and correctional status information, and such criminal justice agencies shall submit such information, reports, and data as are reasonably required;

20. Conduct audits as required by § 9.1-131;

21. Conduct a continuing study and review of questions of individual privacy and confidentiality of criminal history record information and correctional status information;

22. Advise criminal justice agencies and initiate educational programs for such agencies with respect to matters of privacy, confidentiality, and security as they pertain to criminal history record information and correctional status information;

23. Maintain a liaison with any board, commission, committee, or other body which may be established by law, executive order, or resolution to regulate the privacy and security of information collected by the Commonwealth or any political subdivision thereof;

24. Adopt regulations establishing guidelines and standards for the collection, storage, and dissemination of criminal history record information and correctional status information, and the privacy, confidentiality, and security thereof necessary to implement state and federal statutes, regulations, and court orders;

25. Operate a statewide criminal justice research center, which shall maintain an integrated criminal justice information system, produce reports, provide technical assistance to state and local criminal justice data system users, and provide analysis and interpretation of criminal justice statistical information;

26. Develop a comprehensive, statewide, long-range plan for strengthening and improving law enforcement and the administration of criminal justice throughout the Commonwealth, and periodically update that plan;

27. Cooperate with, and advise and assist, all agencies, departments, boards and institutions of the Commonwealth, and units of general local government, or combinations thereof, including planning district commissions, in planning, developing, and administering programs, projects, comprehensive plans, and other activities for improving law enforcement and the administration of criminal justice throughout the Commonwealth, including allocating and subgranting funds for these purposes;

28. Define, develop, organize, encourage, conduct, coordinate, and administer programs, projects and activities for the Commonwealth and units of general local government, or combinations thereof, in the Commonwealth, designed to strengthen and improve law enforcement and the administration of criminal justice at every level throughout the Commonwealth;

29. Review and evaluate programs, projects, and activities, and recommend, where necessary, revisions or alterations to such programs, projects, and activities for the purpose of improving law enforcement and the administration of criminal justice;

30. Coordinate the activities and projects of the state departments, agencies, and boards of the Commonwealth and of the units of general local government, or combination thereof, including planning district commissions, relating to the preparation, adoption, administration, and implementation of comprehensive plans to strengthen and improve law enforcement and the administration of criminal justice;

31. Do all things necessary on behalf of the Commonwealth and its units of general local government, to determine and secure benefits available under the Omnibus Crime Control and Safe Streets Act of 1968 (P.L. 90-351, 82 Stat. 197), as amended, and under any other federal acts and programs for strengthening and improving law enforcement, the administration of criminal justice, and delinquency prevention and control;

32. Receive, administer, and expend all funds and other assistance available to the Board and the Department for carrying out the purposes of this chapter and the Omnibus Crime Control and Safe Streets Act of 1968, as amended;

33. Apply for and accept grants from the United States government or any other source in carrying out the purposes of this chapter and accept any and all donations both real and personal, and grants of money from any governmental unit or public agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same. Any arrangements pursuant to this section shall be detailed in the annual report of the Board. Such report shall include the identity of the donor, the nature of the transaction, and the conditions, if any. Any moneys received pursuant to this section shall be deposited in the state treasury to the account of the Department. To these ends, the Board shall have the power to comply with conditions and execute such agreements as may be necessary;

34. Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and execution of its powers under this chapter, including but not limited to, contracts with the United States, units of general local government or combinations thereof, in Virginia or other states, and with agencies and departments of the Commonwealth;

35. Adopt and administer reasonable regulations for the planning and implementation of programs and activities and for the allocation, expenditure and subgranting of funds available to the Commonwealth and to units of general local government, and for carrying out the purposes of this chapter and the powers and duties set forth herein;

36. Certify and decertify law-enforcement officers in accordance with §§ 15.2-1706 and 15.2-1707;

37. Establish training standards and publish a model policy for law-enforcement personnel in the handling of family abuse, domestic violence, sexual assault and stalking cases, including standards for determining the predominant physical aggressor in accordance with § 19.2-81.3. The Department shall provide technical support and assistance to law-enforcement agencies in carrying out the requirements set forth in § 9.1-1301 and shall by December 1, 2009, submit a report on the status of implementation of these requirements to the chairmen of the House and Senate Courts of Justice Committees;

38. Establish training standards and publish a model policy for law-enforcement personnel in communicating with and facilitating the safe return of individuals diagnosed with Alzheimer's disease;

39. Establish compulsory training standards for basic training and the recertification of law-enforcement officers to ensure sensitivity to and awareness of cultural diversity and the potential for biased policing;

40. Review and evaluate community-policing programs in the Commonwealth, and recommend where necessary statewide operating procedures, guidelines, and standards which strengthen and improve such programs, including sensitivity to and awareness of cultural diversity and the potential for biased policing;

41. Publish and disseminate a model policy or guideline that may be used by state and local agencies to ensure that law-enforcement personnel are sensitive to and aware of cultural diversity and the potential for biased policing;

42. Establish a Virginia Law-Enforcement Accreditation Center. The Center may, in cooperation with Virginia law-enforcement agencies, provide technical assistance and administrative support, including staffing, for the establishment of voluntary state law-enforcement accreditation standards. The Center may provide accreditation assistance and training, resource material, and research into methods and procedures that will assist the Virginia law-enforcement community efforts to obtain Virginia accreditation status;

43. Promote community policing philosophy and practice throughout the Commonwealth by providing community policing training and technical assistance statewide to all law-enforcement agencies, community groups, public and private organizations and citizens; developing and distributing innovative policing curricula and training tools on general community policing philosophy and practice and contemporary critical issues facing Virginia communities; serving as a consultant to Virginia organizations with specific community policing needs; facilitating continued development and implementation of community policing programs statewide through discussion forums for community policing leaders, development of law-enforcement instructors; promoting a statewide community policing initiative; and serving as a statewide information source on the subject of community policing including, but not limited to periodic newsletters, a website and an accessible lending library;

44. Establish, in consultation with the Department of Education and the Virginia State Crime Commission, compulsory minimum standards for employment and job-entry and in-service training curricula and certification requirements for school security officers, which training and certification shall be administered by the Virginia Center for School and Campus Safety pursuant to § 9.1-184. Such training standards shall include, but shall not be limited to, the role and responsibility of school security officers, relevant state and federal laws, school and personal liability issues, security awareness in the school environment, mediation and conflict resolution, disaster and emergency response, and student behavioral dynamics. The Department shall establish an advisory committee consisting of local school board representatives, principals, superintendents, and school security personnel to assist in the development of these standards and certification requirements;

45. Establish training standards and publish a model policy and protocols for local and regional sexual assault response teams;

46. License and regulate property bail bondsmen and surety bail bondsmen in accordance with Article 11 (§ 9.1-185 et seq.);

47. License and regulate bail enforcement agents in accordance with Article 12 (§ 9.1-186 et seq.);

48. In conjunction with the Virginia State Police and the State Compensation Board, advise criminal justice agencies regarding the investigation, registration, and dissemination of information requirements as they pertain to the Sex Offender and Crimes Against Minors Registry Act (§ 9.1-900 et seq.);

49. Establish minimum standards for (i) employment, (ii) job-entry and in-service training curricula, and (iii) certification requirements for campus security officers. Such training standards shall include, but not be limited to, the role and responsibility of campus security officers, relevant state and federal laws, school and personal liability issues, security awareness in the campus environment, and disaster and emergency response. The Department shall provide technical support and assistance to campus police departments and campus security departments on the establishment and implementation of policies and procedures, including but not limited to: the management of such departments, investigatory procedures, judicial referrals, the establishment and management of databases for campus safety and security information sharing, and development of uniform record keeping for disciplinary records and statistics, such as campus crime logs, judicial referrals and Clery Act statistics. The Department shall establish an advisory committee consisting of college administrators, college police chiefs, college security department chiefs, and local law-enforcement officials to assist in the development of the standards and certification requirements and training pursuant to this subdivision;

50. Establish compulsory training standards and publish a model policy for law-enforcement personnel regarding death notification;

51. Assess and report, in accordance with § 9.1-190, the crisis intervention team programs established pursuant to § 9.1-187;

52. (Effective until July 1, 2018) Establish, publish, and disseminate a model policy or guideline for law-enforcement personnel for questioning individuals suspected of driving while intoxicated concerning the physical location of that individual's last consumption of an alcoholic beverage and for communicating that information to the Alcoholic Beverage Control Board;

52. (Effective July 1, 2018) Establish, publish, and disseminate a model policy or guideline for law-enforcement personnel for questioning individuals suspected of driving while intoxicated concerning the physical location of that individual's last consumption of an alcoholic beverage and for communicating that information to the Virginia Alcoholic Beverage Control Authority;

53. Establish training standards and publish a model policy for law-enforcement personnel assigned to vehicle patrol duties that embody current best practices for pursuits and for responding to emergency calls;

54. Establish training standards and publish a model policy for law-enforcement personnel involved in criminal investigations that embody current best practices for conducting photographic and live lineups;

55. In conjunction with the Office of the Attorney General, advise law-enforcement agencies and attorneys for the Commonwealth regarding the identification, investigation, and prosecution of human trafficking offenses using the common law and existing criminal statutes in the Code of Virginia. The Department shall publish and disseminate a model policy or guideline for law-enforcement personnel involved in criminal investigations or assigned to vehicle or street patrol duties to ensure that law-enforcement personnel are sensitive to and aware of human trafficking offenses and the identification of victims of human trafficking offenses;

56. Register tow truck drivers in accordance with § 46.2-116 and carry out the provisions of § 46.2-117;

57. Establish training standards and publish a model policy for missing children, missing adults, and search and rescue protocol;

58. Administer the activities of the Virginia Sexual and Domestic Violence Program Professional Standards Committee by providing technical assistance and administrative support, including staffing, for the Committee; and

59. Perform such other acts as may be necessary or convenient for the effective performance of its duties.

1981, c. 632, § 9-170; 1982, c. 473; 1984, cc. 515; 779; 1986, c. 128; 1988, cc. 46, 560; 1990, c. 632; 1991, c. 345; 1994, cc. 850, 905; 1996, cc. 154, 866, 952; 1998, cc. 31, 471, 523; 1999, cc. 307, 495; 2000, c. 561; 2001, cc. 162, 210, 434, 458, 844; 2002, cc. 490, 810, 818, 836, 868; 2004, cc. 397, 460, 972, 980, 1016; 2005, cc. 868, 881; 2006, cc. 203, 233, 857, 914; 2008, cc. 328, 600, 771; 2009, c. 715; 2010, c. 224; 2011, cc. 579, 635, 719, 821, 854; 2012, cc. 140, 159, 803, 827, 835; 2014, cc. 7, 158, 265; 2015, cc. 38, 205, 222, 223, 278, 402, 730.



§ 9.1-103. Direct operational responsibilities in law enforcement not authorized

Nothing in this chapter shall be construed as authorizing the Department to undertake direct operational responsibilities in law enforcement or the administration of criminal justice.

1981, c. 632, § 9-183; 2001, c. 844.



§ 9.1-104. Establishment of victim and witness assistance programs; purpose; guidelines

A. The Department shall adopt guidelines, the purpose of which shall be to make funds available to local governments for establishing, operating and maintaining victim and witness assistance programs which provide services to the victims of crime and witnesses in the criminal justice system.

B. The Department shall establish a grant procedure to govern funds awarded for this purpose.

1984, c. 561, § 9-173.3; 2001, c. 844.



§ 9.1-105. Intensified Drug Enforcement Jurisdictions Fund

There is created a special nonreverting fund to be administered by the Department, known as the Intensified Drug Enforcement Jurisdictions Fund. This Fund shall be established on the books of the Comptroller and any funds remaining in such Fund at the end of the biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on the Fund shall be credited to the Fund.

1990, c. 971, § 14.1-133.3; 1998, c. 872, § 9-178.1; 2001, c. 844.



§ 9.1-106. Regional Criminal Justice Academy Training Fund; local fee

There is created a special nonreverting fund to be administered by the Department, known as the Regional Criminal Justice Academy Training Fund. This Fund shall be established on the books of the Comptroller and any funds remaining in such Fund at the end of the biennium shall not revert to the general fund, but shall remain in the Fund. Interest earned on the Fund shall be credited to the Fund. The Fund shall consist of moneys forwarded to the State Treasurer for deposit in the Fund as provided in §§ 16.1-69.48:1, 17.1-275.1, 17.1-275.2, 17.1-275.3, 17.1-275.4, 17.1-275.7, 17.1-275.8, and 17.1-275.9, which sums shall be deposited in the state treasury to the credit of the Fund. Money in the Fund shall be used to provide financial support for regional criminal justice training academies, and shall be distributed as directed by the Department. Notwithstanding any other provision of law, nothing in this section shall prohibit a locality from charging a similar fee if the locality does not participate in a regional criminal justice training academy and if the locality was operating a certified independent criminal justice academy as of July 1, 2012.

Any and all funds from such local fee shall support the local academy.

Existing funds for the regional criminal justice training academies shall not be reduced by either state or local entities as a result of the enactment of Chapter 215 of the Acts of Assembly of 1997 .

1997, c. 215, § 14.1-133.4; 1998, c. 872, § 9-178.2; 1999, c. 546; 2001, c. 844; 2003, cc. 993, 1028; 2010, c. 746; 2014, cc. 375, 431.



§ 9.1-107. Powers and duties of Director

A. The Director shall be charged with executive and administrative responsibility to (i) carry out the specific duties imposed on the Department under § 9.1-102 and (ii) maintain appropriate liaison with federal, state and local agencies and units of government, or combinations thereof, in order that all programs, projects and activities for strengthening and improving law enforcement and the administration of criminal justice may function effectively at all levels of government.

B. In addition, the Director shall have the power and duty to:

1. Accept grants from the United States government and agencies and instrumentalities thereof, and any other source. To these ends, the Department shall have the power to comply with such conditions and execute such agreements as may be necessary, convenient or desirable.

2. In accordance with the standards of classification of the Personnel Act (§ 2.2-2900 et seq.), employ and fix the salaries of Department personnel and enter into contracts for services necessary in the performance of the Department's functions.

3. Do all acts necessary or convenient to carry out the purpose of this chapter and to assist the Board in carrying out its responsibilities under § 9.1-102.

C. The Director shall be the Executive Director of the Board, but shall not be a member of the Board.

1981, c. 632, §§ 9-176, 9-177; 1984, c. 720; 2001, c. 844.



§ 9.1-108. Criminal Justice Services Board membership; terms; vacancies; members not disqualified from holding other offices; designation of chairmen; meetings; compensation

A. The Criminal Justice Services Board is established as a policy board within the meaning of § 2.2-2100, in the executive branch of state government. The Board shall consist of 28 members as follows: the Chief Justice of the Supreme Court of Virginia, or his designee; the Attorney General or his designee; the Superintendent of the Department of State Police; the Director of the Department of Corrections; the Director of the Department of Juvenile Justice; the Chairman of the Parole Board; the Executive Director of the Virginia Indigent Defense Commission or his designee; and the Executive Secretary of the Supreme Court of Virginia. In those instances in which the Executive Secretary of the Supreme Court of Virginia, the Superintendent of the Department of State Police, the Director of the Department of Corrections, the Director of the Department of Juvenile Justice, or the Chairman of the Parole Board will be absent from a Board meeting, he may appoint a member of his staff to represent him at the meeting.

Sixteen members shall be appointed by the Governor from among citizens of the Commonwealth. At least one shall be a representative of a crime victims' organization or a victim of crime as defined in subsection B of § 19.2-11.01. The remainder shall be representative of the broad categories of state and local governments, criminal justice systems, and law-enforcement agencies, including but not limited to, police officials, sheriffs, attorneys for the Commonwealth, defense counsel, the judiciary, correctional and rehabilitative activities, and other locally elected and appointed administrative and legislative officials. Among these members there shall be two sheriffs representing the Virginia Sheriffs' Association selected from among names submitted by the Association; one member who is an active duty law-enforcement officer appointed after consideration of the names, if any, submitted by police or fraternal associations that have memberships of at least 1,000; two representatives of the Virginia Association of Chiefs of Police appointed after consideration of the names submitted by the Association, if any; one attorney for the Commonwealth appointed after consideration of the names submitted by the Virginia Association of Commonwealth's Attorneys, if any; one person who is a mayor, city or town manager, or member of a city or town council representing the Virginia Municipal League appointed after consideration of the names submitted by the League, if any; one person who is a county executive, manager, or member of a county board of supervisors representing the Virginia Association of Counties appointed after consideration of the names submitted by the Association, if any; one member representing the Virginia Crime Prevention Association appointed after consideration of the names submitted by the Association, if any; one member of the Private Security Services Advisory Board; and one representative of the Virginia Association of Regional Jails appointed after consideration of the names submitted by the Association, if any.

Four members of the Board shall be members of the General Assembly appointed as follows: one member of the House Committee on Appropriations appointed by the Speaker of House of Delegates after consideration of the recommendation by the committee's chairman; one member of the House Committee for Courts of Justice appointed by the Speaker of the House of Delegates after consideration of the recommendation by the committee's chairman; one member of the Senate Committee on Finance appointed by the Senate Committee on Rules after consideration of the recommendation of the chairman of the Senate Committee on Finance; and one member of the Senate Committee for Courts of Justice appointed by the Senate Committee on Rules after consideration of the recommendation of the chairman of the Senate Committee for Courts of Justice. The legislative members shall serve for terms coincident with their terms of office and shall serve as ex officio, nonvoting members. Legislative members may be reappointed for successive terms.

B. The members of the Board appointed by the Governor shall serve for terms of four years, provided that no member shall serve beyond the time when he holds the office or employment by reason of which he was initially eligible for appointment. Gubernatorial appointed members of the Board shall not be eligible to serve for more than two consecutive full terms. Three or more years within a four-year period shall be deemed a full term. Any vacancy on the Board shall be filled in the same manner as the original appointment, but for the unexpired term.

C. The Governor shall appoint a chairman of the Board for a two-year term. No member shall be eligible to serve more than two consecutive terms as chairman. The Board shall designate one or more vice-chairmen from among its members, who shall serve at the pleasure of the Board.

D. Notwithstanding any provision of any statute, ordinance, local law, or charter provision to the contrary, membership on the Board shall not disqualify any member from holding any other public office or employment, or cause the forfeiture thereof.

E. The Board shall hold no less than four regular meetings a year. Subject to the requirements of this subsection, the chairman shall fix the times and places of meetings, either on his own motion or upon written request of any five members of the Board.

F. The Board may adopt bylaws for its operation.

G. Legislative members of the Board shall receive such compensation as provided in § 30-19.12 and nonlegislative citizen members shall receive such compensation as provided in § 2.2-2813 for the performance of their duties. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Department of Criminal Justice Services.

1981, c. 632, § 9-168; 1984, cc. 30, 515, 538, 734; 1986, c. 519; 1987, c. 144; 1989, c. 733; 1990, c. 98; 1991, cc. 59, 685; 1993, c. 415; 1994, cc. 20, 226; 1997, cc. 32, 795, 883; 1999, c. 495; 2001, c. 844; 2004, c. 1000; 2005, cc. 594, 672; 2011, cc. 594, 681, 691, 714; 2012, cc. 803, 835.



§ 9.1-108.1. Executive Committee; authority; effect of certain actions

A. The Board may establish an Executive Committee consisting of the Chairman and seven members of the Board appointed by the Chair. The Chair shall serve a term coincident with his term of office as Chairman of the Board and the other members of the Executive Committee shall serve terms of two years. Five members of the Executive Committee shall constitute a quorum.

B. The Executive Committee shall have the authority to take any action authorized by this chapter including, but not limited to, hearing appeals by a regulant of a determination of a violation of regulations promulgated by the Board.

C. Any decision rendered by the Executive Committee on appeals by a regulant of a determination of a violation of regulations promulgated by the Board shall have the same effect as if made by the Board and shall be subject to judicial review in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

All other actions of the Executive Committee shall be acted upon by the full Board as soon as practicable.

2008, c. 305.



§ 9.1-109. Administration of federal programs

The Board is designated as the supervisory board and the Department is designated as the planning and coordinating agency responsible for the implementation and administration of any federal programs for strengthening and improving law enforcement, the administration of criminal justice, and delinquency prevention and control throughout the Commonwealth.

1981, c. 632, § 9-171; 2001, c. 844.



§ 9.1-110. School Resource Officer Grants Program and Fund

A. From the funds appropriated for such purpose and from the gifts, donations, grants, bequests, and other funds received on its behalf, there is established (i) the School Resource Officer Grants Program, to be administered by the Board, in consultation with the Board of Education, and (ii) a special nonreverting fund within the state treasury known as the School Resource Officer Incentive Grants Fund, hereinafter known as the "Fund." The Fund shall be established on the books of the Comptroller, and any moneys remaining in the Fund at the end of the biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on such funds shall remain in the Fund and be credited to it.

Subject to the authority of the Board to provide for its disbursement, the Fund shall be disbursed to award matching grants to local law-enforcement agencies and local school boards that have established a collaborative agreement to employ uniformed school resource officers, as defined in § 9.1-101, in middle and high schools within the relevant school division. The Board may disburse annually up to five percent of the Fund for the training of the school resource officers. School resource officers shall be certified law-enforcement officers and shall be employed to help ensure safety, to prevent truancy and violence in schools, and to enforce school board rules and codes of student conduct.

B. The Board shall establish criteria for making grants from the Fund, including procedures for determining the amount of a grant and the required local match. Any grant of general funds shall be matched by the locality on the basis of the composite index of local ability to pay. The Board may adopt guidelines governing the Program and the employment and duties of the school resource officers as it deems necessary and appropriate.

1999, c. 512, § 9-171.1; 2000, c. 785; 2001, cc. 33, 844; 2002, cc. 836, 868.



§ 9.1-111. Advisory Committee on Juvenile Justice and Prevention; membership; terms; quorum; compensation and expenses; duties

A. The Advisory Committee on Juvenile Justice and Prevention (the Advisory Committee) is established as an advisory committee in the executive branch of state government. The Advisory Committee shall have the responsibility for advising and assisting the Board, the Department, all agencies, departments, boards, and institutions of the Commonwealth, and units of local government, or combinations thereof, on matters related to the prevention and treatment of juvenile delinquency and the administration of juvenile justice in the Commonwealth.

The membership of the Advisory Committee shall comply with the membership requirements contained in the federal Juvenile Justice and Delinquency Prevention Act pursuant to 42 U.S.C. § 5633, as amended, and shall consist of the Commissioner of Behavioral Health and Developmental Services; the Commissioner of Social Services; the Director of the Department of Juvenile Justice; the Superintendent of Public Instruction; the Commissioner of Health; one member of the Senate Committee for Courts of Justice appointed by the Senate Committee on Rules after consideration of the recommendation of the Chairman of the Senate Committee for Courts of Justice; one member of the House Committee on Health, Welfare and Institutions appointed by the Speaker of the House of Delegates after consideration of the recommendation of the Chairman of the House Committee on Health, Welfare and Institutions; and such number of nonlegislative citizen members appointed by the Governor to comply with the membership range established by such federal act. The Advisory Committee may serve as an advisory committee as may be required by other federal or state laws or programs administered by the Department. Membership shall be adjusted as necessary to fulfill the requirements of such laws or programs.

Legislative members, the Superintendent of Public Instruction, and the agency directors shall serve terms coincident with their terms of office. All other members shall be citizens of the Commonwealth and be appointed by the Governor for a term of four years. However, no member shall serve beyond the time when he holds the office or employment by reason of which he was initially eligible for appointment.

The Advisory Committee shall elect its chairman and vice-chairman from among its members.

B. Gubernatorial appointed members of the Advisory Committee shall not be eligible to serve for more than two consecutive full terms. Three or more years within a four-year period shall be deemed a full term. Any vacancy on the Advisory Committee shall be filled in the same manner as the original appointment, but for the unexpired term.

C. Twelve members of the Advisory Committee, including voting and nonvoting members, shall constitute a quorum.

The Advisory Committee may adopt bylaws for its operation.

D. Members of the Advisory Committee shall not receive compensation but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of the expenses shall be provided from federal or state funds received for such purposes by the Department of Criminal Justice Services.

E. The Advisory Committee shall have the duty and responsibility to:

1. Review the operation of the juvenile justice system and delinquency prevention activities in the Commonwealth, including facilities and programs, and prepare appropriate reports;

2. Review statewide plans, conduct studies, and make recommendations on needs and priorities for the development and improvement of the juvenile justice system and delinquency prevention in the Commonwealth; and

3. Advise on all matters related to the federal Juvenile Justice and Delinquency Prevention Act of 1974 (P.L. 93-415, as amended), and recommend such actions on behalf of the Commonwealth as may seem desirable to secure benefits of that or other federal programs for delinquency prevention and the administration of juvenile justice.

F. The Department of Criminal Justice Services shall provide staff support to the Advisory Committee. Upon request, each administrative entity or collegial body within the executive branch of the state government shall cooperate with the Advisory Committee as it carries out its responsibilities.

1981, c. 632, § 9-168; 1984, cc. 30, 515, 538, 734; 1986, c. 519; 1987, c. 144; 1989, c. 733; 1990, c. 98; 1991, cc. 59, 685; 1993, c. 415; 1994, cc. 20, 226; 1997, cc. 32, 795, 883; 1999, c. 495; 2001, c. 844; 2004, c. 1000; 2009, cc. 813, 840; 2015, cc. 210, 419.



§ 9.1-112. Committee on Training; membership

There is created a permanent Committee on Training under the Board that shall be the policy-making body responsible to the Board for effecting the provisions of subdivisions 2 through 17 of § 9.1-102. The Committee on Training shall be composed of 15 members of the Board as follows: the Superintendent of the Department of State Police; the Director of the Department of Corrections; the Director of the Department of Juvenile Justice; a member of the Private Security Services Advisory Board; the Executive Secretary of the Supreme Court of Virginia; two sheriffs representing the Virginia State Sheriffs Association; two representatives of the Chiefs of Police Association; the active-duty law-enforcement officer representing police and fraternal associations; the attorney for the Commonwealth representing the Association of Commonwealth's Attorneys; a representative of the Virginia Municipal League; a representative of the Virginia Association of Counties; a regional jail superintendent representing the Virginia Association of Regional Jails; and one member designated by the chairman of the Board from among the other appointments made by the Governor.

The Committee on Training shall annually elect its chairman from among its members.

1981, c. 632, § 9-168; 1984, cc. 30, 515, 538, 734; 1986, c. 519; 1987, c. 144; 1989, c. 733; 1990, c. 98; 1991, cc. 59, 685; 1993, c. 415; 1994, cc. 20, 226; 1997, cc. 32, 795, 883; 1999, c. 495; 2001, c. 844; 2007, c. 228; 2011, cc. 594, 681; 2012, c. 827; 2014, cc. 83, 535.



§ 9.1-113. Compliance with minimum training standards by certain officers; exceptions

The provisions of this chapter shall not be construed to require (i) law-enforcement officers serving under permanent appointment on July 1, 1971, (ii) officers serving under permanent appointment under the provisions of § 56-353 appointed prior to July 1, 1982, or (iii) officers serving under permanent appointment under the provisions of § 10.1-115 appointed prior to July 1, 2003; to meet the compulsory minimum training standards provided for in subdivision 2 of § 9.1-102. Nor shall failure of any such officer to meet such standards make him ineligible for any promotional examination for which he is otherwise eligible. However, any law-enforcement officer designated under the provisions of § 53.1-120 to provide courthouse and courtroom security shall be required to meet the standards provided under subdivision 7 of § 9.1-102. Any full-time deputy sheriff who is a law-enforcement officer and who is exempted from the compulsory minimum training standards under this section shall be eligible for the minimum salary established pursuant to Article 3 (§ 15.2-1609 et seq.) of Chapter 16 of Title 15.2.

1981, c. 632, § 9-179; 1982, c. 419; 1984, c. 779; 1999, c. 495; 2001, c. 844; 2003, c. 744.



§ 9.1-114. Compliance with minimum training standards by officers employed after July 1, 1971, by officers appointed under § 56-353 after July 1, 1982, and by part-time officers

Every full-time law-enforcement officer employed after July 1, 1971, officers appointed under the provisions of § 56-353 after July 1, 1982, and every part-time law-enforcement officer employed after July 1, 1989, shall comply with the compulsory minimum training standards established by the Board within a period of time fixed by the Board in accordance with the Administrative Process Act (§ 2.2-4000 et seq.). However, any part-time law-enforcement officer employed for eighty, or fewer, compensated hours in a calendar year, or any noncompensated auxiliary deputy sheriff, or noncompensated auxiliary police officer who carries a firearm in the course of his employment shall be required to have completed basic firearms training and received ongoing in-service firearms training, as defined by the Board. The Board may require law-enforcement agencies of the Commonwealth and its political subdivisions to submit rosters of their personnel and pertinent data with regard to the training status of such personnel.

1981, c. 632, § 9-180; 1982, c. 419; 1989, c. 233; 2001, c. 844.



§ 9.1-115. Forfeiture of office for failing to meet training standards; termination of salary and benefits; extension of term

A. Every person required to comply with the training standards adopted by the Board, excluding private security services business personnel, who fails to comply with the standards within the time limits established by the regulations adopted by the Board shall forfeit his office, upon receipt of notice, as provided in subsection B. Such forfeiture shall create a vacancy in the office and all pay and allowances shall cease.

B. Notice shall be by certified mail, in a form approved by the Board, to the officer failing to comply and the chief administrative officer of the agency employing the officer. Notice shall be mailed to the State Compensation Board, if approval of that Board of the necessity of his office or compensation is required by law.

C. If the necessity for the officer or compensation of the officer is required by law to be approved by the State Compensation Board, that Board, upon receipt of notice as provided in subsection B, shall notify the Comptroller, who shall cause payment of his compensation to cease as of the date of receipt of the notice by the State Compensation Board of the notice.

D. It shall be the duty of the chief administrative officer of any agency employing a person who fails to meet the training standards to enforce the provisions of § 9.1-114 and this section. Willful failure to do so shall constitute misfeasance in office, and, in addition, upon conviction, shall constitute a Class 3 misdemeanor.

1981, c. 632, § 9-181; 2001, c. 844.



§ 9.1-116. Exemptions of certain persons from certain training requirements

The Director of the Department, with the approval of the Board, may exempt a chief of police or any law-enforcement officer or any courthouse and courtroom security officer, jail officer, dispatcher, process server, or custodial officer or corrections officer of the Commonwealth or any political subdivision who has demonstrated sensitivity to cultural diversity issues and had previous experience and training as a law-enforcement officer, courthouse and courtroom security officer, jail officer, dispatcher, process server or custodial officer or corrections officer with any law-enforcement or custodial agency, from the mandatory attendance of any or all courses which are required for the successful completion of the compulsory minimum training standards established by the Board.

The exemption authorized by this section shall be available to all law-enforcement officers, courthouse and courtroom security officers, jail officer, dispatchers, process servers and custodial officers, and corrections officers, regardless of any officer's date of initial employment, and shall entitle the officer when exempted from mandatory attendance to be deemed in compliance with the compulsory minimum training standards and eligible for the minimum salary established pursuant to Article 3 (§ 15.2-1609 et seq.) of Chapter 16 of Title 15.2, provided that the officer is otherwise qualified.

1981, c. 632, § 9-173; 1984, c. 515; 1988, c. 138; 2001, cc. 162, 844.



§ 9.1-116.1. Virginia Sexual and Domestic Violence Victim Fund; purpose; guidelines

A. There is created the Virginia Sexual and Domestic Violence Victim Fund as a special nonreverting fund to be administered by the Department of Criminal Justice Services to support the prosecution of domestic violence cases and victim services.

B. The Department shall adopt guidelines, the purpose of which shall be to make funds available to (i) local attorneys for the Commonwealth for the purpose of funding the cost of additional attorneys or to further dedicate existing resources to prosecute felonies and misdemeanors involving domestic violence, sexual violence, sexual abuse, stalking and family abuse, and (ii) law-enforcement authorities or appropriate programs, including civil legal assistance, to assist in protecting and providing necessary services to victims of and children affected by domestic violence, sexual abuse, stalking and family abuse.

C. A portion of the sum collected pursuant to § 16.1-69.48:1 as specified in that section shall be deposited into the state treasury to the credit of this Fund in addition to any other monies appropriated, allocated or received specifically for such purpose. The Fund shall be distributed according to grant procedures adopted pursuant to this section and shall be established on the books of the Comptroller. Any funds remaining in such Fund at the end of the biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on the Fund shall be credited to the Fund.

D. The Department shall establish a grant procedure to govern funds awarded for this purpose.

2004, c. 375; 2006, c. 288.



§ 9.1-116.2. Advisory Committee on Sexual and Domestic Violence; membership; terms; compensation and expenses; duties

A. The Advisory Committee on Sexual and Domestic Violence (the Advisory Committee) is established as an advisory committee in the executive branch of state government. The Advisory Committee shall have the responsibility for advising and assisting the Board, the Department, all agencies, departments, boards, and institutions of the Commonwealth, and units of local government, or combinations thereof, on matters related to the prevention and reduction of sexual and domestic violence in the Commonwealth, and to promote the efficient administration of grant funds to state and local programs that work in these areas.

The Advisory Committee shall have a total of 15 members consisting of the following, or their designees: the Commissioner of Social Services; the Director of the Department of Criminal Justice Services; the Commissioner of Health; the Director of the Department of Housing and Community Development; the Executive Director of the Virginia sexual and domestic violence coalition; one member of the Senate to be appointed by the Senate Committee on Rules; one member of the House of Delegates to be appointed by the Speaker of the House; the Chairman of the Virginia State Crime Commission; and the Attorney General. The membership shall also consist of six nonlegislative citizen members appointed by the Governor, one of whom shall be a representative of a crime victims' organization or a victim of sexual or domestic violence, one of whom shall be a member of the board of the Virginia Victim Assistance Network, and four of whom shall be directors of local sexual and domestic violence programs, of whom one shall be a director of a program that concentrates solely on domestic violence, one shall be a director of a program that concentrates solely on sexual violence, and two shall be directors of programs that work in both sexual and domestic violence. The appointments of the four directors shall be representative of regional and geographic locations of the Commonwealth.

Legislative members and the agency directors shall serve terms coincident with their terms of office. All other members shall be citizens of the Commonwealth and shall serve a term of four years. However, no member shall serve beyond the time when he holds the office or employment by reason of which he was initially eligible for appointment.

The Advisory Committee shall elect its chairman and vice-chairman from among its members.

B. No member of the Advisory Committee appointed by the Governor shall be eligible to serve for more than two consecutive full terms. A term of three or more years within a four-year period shall be deemed a full term. Any vacancy on the Advisory Committee shall be filled in the same manner as the original appointment, but for the unexpired term.

C. A majority of the members of the Advisory Committee shall constitute a quorum. The Advisory Committee shall hold no less than four regular meetings a year. Subject to the requirements of this subsection, the chairman shall fix the times and places of meetings, either on his own motion or upon written request of any five members of the Advisory Committee.

D. The Advisory Committee may adopt bylaws for its operation.

E. Members of the Advisory Committee shall not receive compensation, but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in § 2.2-2825. Funding for the costs of the expenses shall be provided from federal funds received for such purposes by the Department.

F. The Advisory Committee shall have the following duties and responsibilities:

1. Provide guidance on appropriate standards for the accreditation of sexual and domestic violence programs;

2. Review statewide plans, conduct studies, and make recommendations on needs and priorities for the development and improvement of local services to victims of sexual and domestic violence in the Commonwealth;

3. Advise on all matters related to federal funds received by the Commonwealth for crime prevention and crime victim assistance related to sexual and domestic violence and recommend such actions on behalf of the Commonwealth as may seem desirable to secure benefits of these federal programs;

4. Promote coordination among state agencies and local service providers to improve the Commonwealth's identification of and response to sexual and domestic violence, including the effective implementation of trauma-informed services, evidence-based homicide reduction strategies, and evidence-based prevention strategies;

5. Develop a comprehensive plan for data collection on sexual and domestic violence;

6. Review statewide reports and conduct studies to identify service demands and gaps and make funding recommendations that ensure adequate funding and improve the administration of both state and federal funds to local sexual and domestic violence programs; and

7. Make recommendations on improving efficiencies in the administration of grants of both state and federal funds to local sexual and domestic violence programs.

G. The Department shall provide staff support to the Advisory Committee. Upon request, each administrative entity or collegial body within the executive branch of the state government shall cooperate with the Advisory Committee as it carries out its responsibilities.

2015, cc. 222, 402.



§ 9.1-116.3. Virginia Sexual and Domestic Violence Program Professional Standards Committee

The Virginia Sexual and Domestic Violence Program Professional Standards Committee (the Committee) shall establish voluntary accreditation standards and procedures by which local sexual and domestic violence programs can be systematically measured and evaluated with a peer-reviewed process. The Committee may adopt bylaws for its operation, membership terms, fees, and other items as necessary. Fees for accreditation shall be used to support any administrative costs of the Department. Upon request of the Committee, the Department and the Virginia sexual and domestic violence coalition may provide accreditation assistance and training and resource material that will assist the local programs in obtaining or retaining accreditation.

The Committee shall consist of the following: six directors of local sexual and domestic violence programs appointed by the Advisory Committee on Sexual and Domestic Violence, six directors of local sexual and domestic violence programs appointed by the Virginia sexual and domestic violence coalition, one nonvoting member appointed by the Department, and one nonvoting member appointed by the Virginia sexual and domestic violence coalition. The appointments made by the Advisory Committee on Sexual and Domestic Violence and the Virginia sexual and domestic violence coalition shall both adhere to the following requirements: appointments shall be representative of regional and geographic locations and types of local sexual and domestic violence programs and shall include a director of a program concentrating solely on sexual violence, a director of a program concentrating solely on domestic violence, and four directors of programs concentrating on both sexual and domestic violence. A chairman and vice-chairman, who shall be voting members, shall be elected annually, and each position shall alternate between a director who is appointed by the Advisory Committee and a director who is appointed by the coalition; if the chairman is a director appointed by the Advisory Committee, the vice-chairman shall be a person appointed by the coalition, and vice versa.

2015, cc. 222, 402.



§ 9.1-117. Repealed

Repealed by Acts 2005, cc. 868 and 881, cl. 2.



§ 9.1-126. Application and construction of article

A. This article shall apply to original or copied criminal history record information, maintained by a criminal justice agency of (i) the Commonwealth or its political subdivisions and (ii) the United States or another state or its political subdivisions which exchange such information with an agency covered in clause (i), but only to the extent of that exchange.

B. The provisions of this article shall not apply to original or copied (i) records of entry, such as police blotters, maintained by a criminal justice agency on a chronological basis and permitted to be made public, if such records are not indexed or accessible by name, (ii) court records of public criminal proceedings, including opinions and published compilations thereof, (iii) records of traffic offenses disseminated to or maintained by the Department of Motor Vehicles for the purpose of regulating the issuance, suspension, revocation, or renewal of drivers' or other operators' licenses, (iv) statistical or analytical records or reports in which individuals are not identified and from which their identities cannot be ascertained, (v) announcements of executive clemency, pardons, or removals of political disabilities, (vi) posters, announcements, or lists for identifying or apprehending fugitives or wanted persons, (vii) criminal justice intelligence information, or (viii) criminal justice investigative information. Except as provided in §§ 15.2-1722, 16.1-299, and 19.2-390, nothing contained in this article shall be construed as requiring any criminal justice agency to collect, maintain, or update criminal history record information, as defined in § 9.1-101, when such information is already available and readily accessible from another criminal justice agency.

C. Nothing contained in this article shall be construed as prohibiting a criminal justice agency from disclosing to the public factual information concerning the status of an investigation, the apprehension, arrest, release, or prosecution of an individual, the adjudication of charges, or the correctional status of an individual, which is related to the offense for which the individual is currently within the criminal justice system.

1981, c. 632, § 9-184; 2001, c. 844; 2007, c. 389.



§ 9.1-127. Repealed

Repealed by Acts 2011, cc. 821 and 854, cl. 2.



§ 9.1-128. Dissemination of criminal history record information; Board to adopt regulations and procedures

A. Criminal history record information shall be disseminated, whether directly or through an intermediary, only in accordance with § 19.2-389.

B. The Board shall adopt regulations and procedures for the interstate dissemination of criminal history record information by which criminal justice agencies of the Commonwealth shall ensure that the limitations on dissemination of criminal history record information set forth in § 19.2-389 are accepted by recipients and will remain operative in the event of further dissemination.

C. The Board shall adopt regulations and procedures for the validation of an interstate recipient's right to obtain criminal history record information from criminal justice agencies of the Commonwealth.

1981, c. 632, §§ 9-187, 9-188; 2001, c. 844.



§ 9.1-129. Participation of state and local agencies in interstate system; access to system limited

A. The Board shall regulate participation of state and local agencies in any interstate system for the exchange of criminal history record information and shall be responsible for ensuring the consistency of such participation with the terms and purposes of this article. The Board shall have no authority to compel any agency to participate in any such interstate system.

B. Direct access to any such system shall be limited to the criminal justice agencies expressly designated for that purpose by the Board.

1981, c. 632, § 9-189; 2001, c. 844.



§ 9.1-130. Procedures to be adopted by agencies maintaining criminal justice information systems

Each criminal justice agency maintaining and operating a criminal justice information system shall adopt procedures reasonably designed to ensure:

1. The physical security of the system and the prevention of unauthorized disclosure of the information in the system;

2. The timeliness and accuracy of information in the system;

3. That all criminal justice agencies to which criminal offender record information is disseminated or from which it is collected are currently and accurately informed of any correction, deletion, or revision of such information;

4. Prompt purging or sealing of criminal offender record information when required by state or federal statute, regulation, or court order;

5. Use or dissemination of criminal offender record information by criminal justice agency personnel only after it has been determined to be the most accurate and complete information available to the criminal justice agency.

1981, c. 632, § 9-191; 2001, c. 844.



§ 9.1-131. Annual audits

The Board shall ensure that annual audits are conducted of a representative sample of state and local criminal justice agencies to ensure compliance with this article and Board regulations. The Board shall adopt such regulations as may be necessary for the conduct of audits, the retention of records to facilitate such audits, the determination of necessary corrective actions, and the reporting of corrective actions taken.

1981, c. 632, § 9-186; 1984, cc. 30, 734; 2001, c. 844.



§ 9.1-132. Individual's right of access to and review and correction of information

A. Any individual who believes that criminal history record information is being maintained about him by the Central Criminal Records Exchange (the "Exchange"), or by the arresting law-enforcement agency in the case of offenses not required to be reported to the Exchange, shall have the right to inspect a copy of his criminal history record information at the Exchange or the arresting law-enforcement agency, respectively, for the purpose of ascertaining the completeness and accuracy of the information. The individual's right to access and review shall not extend to any information or data other than that defined in § 9.1-101.

B. The Board shall adopt regulations with respect to an individual's right to access and review criminal history record information about himself reported to the Exchange or, if not reported to the Exchange, maintained by the arresting law-enforcement agency. The regulations shall provide for (i) public notice of the right of access; (ii) access to criminal history record information by an individual or an attorney-at-law acting for an individual; (iii) the submission of identification; (iv) the places and times for review; (v) review of Virginia records by individuals located in other states; (vi) assistance in understanding the record; (vii) obtaining a copy for purposes of initiating a challenge to the record; (viii) procedures for investigation of alleged incompleteness or inaccuracy; (ix) completion or correction of records if indicated; and (x) notification of the individuals and agencies to whom an inaccurate or incomplete record has been disseminated.

C. If an individual believes information maintained about him is inaccurate or incomplete, he may request the agency having custody or control of the records to purge, modify, or supplement them. Should the agency decline to so act, or should the individual believe the agency's decision to be otherwise unsatisfactory, the individual may make written request for review by the Board. The Board or its designee shall, in each case in which it finds prima facie basis for a complaint, conduct a hearing at which the individual may appear with counsel, present evidence, and examine and cross-examine witnesses. The Board shall issue written findings and conclusions. Should the record in question be found to be inaccurate or incomplete, the criminal justice agency maintaining the information shall purge, modify, or supplement it in accordance with the findings and conclusions of the Board. Notification of purging, modification, or supplementation of criminal history record information shall be promptly made by the criminal justice agency maintaining the previously inaccurate information to any individuals or agencies to which the information in question was communicated, as well as to the individual who is the subject of the records.

D. Criminal justice agencies shall maintain records of all agencies to whom criminal history record information has been disseminated, the date upon which the information was disseminated, and such other record matter for the number of years required by regulations of the Board.

E. Any individual or agency aggrieved by any order or decision of the Board may appeal the order or decision in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

1981, c. 632, § 9-192; 1986, c. 615; 2001, c. 844.



§ 9.1-133. Certain information not subject to review or correction

A. Background checks for security clearances and investigative information not connected with a criminal prosecution or litigation including investigations of rule infractions in correctional institutions shall not be subject to review or correction by data subjects.

B. Correctional information about an offender including counselor reports, diagnostic summaries and other sensitive information not explicitly classified as criminal history record information shall not be subject to review or correction by data subjects.

1981, c. 632, § 9-193; 2001, c. 844.



§ 9.1-134. Sealing of criminal history record information

The Board shall adopt procedures reasonably designed to (i) ensure prompt sealing or purging of criminal history record information when required by state or federal law, regulation or court order, and (ii) permit opening of sealed information under conditions authorized by law.

1981, c. 632, § 9-190; 2001, c. 844.



§ 9.1-135. Civil remedies for violation of this chapter or Chapter 23 of Title 19.2

A. Any person may institute a civil action in the circuit court of the jurisdiction in which the Board has its administrative headquarters, or in the jurisdiction in which any violation is alleged to have occurred:

1. For actual damages resulting from violation of this article or to restrain any such violation, or both.

2. To obtain appropriate equitable relief against any person who has engaged, is engaged, or is about to engage in any acts or practices in violation of Chapter 23 (§ 19.2-387 et seq.) of Title 19.2, this chapter or rules or regulations of the Board.

B. This section shall not be construed as a waiver of the defense of sovereign immunity.

1981, c. 632, § 9-194; 2001, c. 844.



§ 9.1-136. Criminal penalty for violation

Any person who willfully and intentionally requests, obtains, or seeks to obtain criminal history record information under false pretenses, or who willfully and intentionally disseminates or seeks to disseminate criminal history record information to any agency or person in violation of this article or Chapter 23 (§ 19.2-387 et seq.) of Title 19.2, shall be guilty of a Class 2 misdemeanor.

1981, c. 632, § 9-195; 2001, c. 844.



§ 9.1-137. Article to control over other laws; exceptions

A. In the event any provisions of this article conflict with other provisions of law, the provision of this article shall control, except as provided in subsection B.

B. Notwithstanding the provisions of subsection A, this article shall not alter, amend, or supersede any provisions of the Code of Virginia relating to the collection, storage, dissemination, or use of juvenile records.

1981, c. 632, § 9-196; 2001, c. 844.



§ 9.1-138. Definitions

In addition to the definitions set forth in § 9.1-101, as used in this article, unless the context requires a different meaning:

"Alarm respondent" means an individual who responds to the signal of an alarm for the purpose of detecting an intrusion of the home, business or property of the end user.

"Armed" means a private security registrant who carries or has immediate access to a firearm in the performance of his duties.

"Armed security officer" means a natural person employed to (i) safeguard and protect persons and property or (ii) deter theft, loss, or concealment of any tangible or intangible personal property on the premises he is contracted to protect, and who carries or has access to a firearm in the performance of his duties.

"Armored car personnel" means persons who transport or offer to transport under armed security from one place to another, money, negotiable instruments or other valuables in a specially equipped motor vehicle with a high degree of security and certainty of delivery.

"Business advertising material" means display advertisements in telephone directories, letterhead, business cards, local newspaper advertising and contracts.

"Central station dispatcher" means an individual who monitors burglar alarm signal devices, burglar alarms or any other electrical, mechanical or electronic device used (i) to prevent or detect burglary, theft, shoplifting, pilferage or similar losses; (ii) to prevent or detect intrusion; or (iii) primarily to summon aid for other emergencies.

"Certification" means the method of regulation indicating that qualified persons have met the minimum requirements as private security services training schools, private security services instructors, compliance agents, or certified detector canine handler examiners.

"Compliance agent" means an individual who owns or is employed by a licensed private security services business to ensure the compliance of the private security services business with this title.

"Computer or digital forensic services" means the use of highly specialized expertise for the recovery, authentication, and analysis of electronic data or computer usage.

"Courier" means any armed person who transports or offers to transport from one place to another documents or other papers, negotiable or nonnegotiable instruments, or other small items of value that require expeditious services.

"Detector canine" means any dog that detects drugs or explosives.

"Detector canine handler" means any individual who uses a detector canine in the performance of private security duties.

"Detector canine handler examiner" means any individual who examines the proficiency and reliability of detector canines and detector canine handlers in the detection of drugs or explosives.

"Detector canine team" means the detector canine handler and his detector canine performing private security duties.

"Electronic security business" means any person who engages in the business of or undertakes to (i) install, service, maintain, design or consult in the design of any electronic security equipment to an end user; (ii) respond to or cause a response to electronic security equipment for an end user; or (iii) have access to confidential information concerning the design, extent, status, password, contact list, or location of an end user's electronic security equipment.

"Electronic security employee" means an individual who is employed by an electronic security business in any capacity which may give him access to information concerning the design, extent, status, password, contact list, or location of an end user's electronic security equipment.

"Electronic security equipment" means (i) electronic or mechanical alarm signaling devices including burglar alarms or holdup alarms used to safeguard and protect persons and property; or (ii) cameras used to detect intrusions, concealment or theft, to safeguard and protect persons and property. This shall not include tags, labels, and other devices that are attached or affixed to items offered for sale, library books, and other protected articles as part of an electronic article surveillance and theft detection and deterrence system.

"Electronic security sales representative" means an individual who sells electronic security equipment on behalf of an electronic security business to the end user.

"Electronic security technician" means an individual who installs, services, maintains or repairs electronic security equipment.

"Electronic security technician's assistant" means an individual who works as a laborer under the supervision of the electronic security technician in the course of his normal duties, but who may not make connections to any electronic security equipment.

"Employed" means to be in an employer/employee relationship where the employee is providing work in exchange for compensation and the employer directly controls the employee's conduct and pays some taxes on behalf of the employee. The term "employed" shall not be construed to include independent contractors.

"End user" means any person who purchases or leases electronic security equipment for use in that person's home or business.

"Firearms training verification" means the verification of successful completion of either initial or retraining requirements for handgun or shotgun training, or both.

"General public" means individuals who have access to areas open to all and not restricted to any particular class of the community.

"Key cutting" means making duplicate keys from an existing key and includes no other locksmith services.

"License number" means the official number issued to a private security services business licensed by the Department.

"Locksmith" means any individual that performs locksmith services, or advertises or represents to the general public that the individual is a locksmith even if the specific term locksmith is substituted with any other term by which a reasonable person could construe that the individual possesses special skills relating to locks or locking devices, including use of the words lock technician, lockman, safe technician, safeman, boxman, unlocking technician, lock installer, lock opener, physical security technician or similar descriptions.

"Locksmith services" mean selling, servicing, rebuilding, repairing, rekeying, repinning, changing the combination to an electronic or mechanical locking device; programming either keys to a device or the device to accept electronic controlled keys; originating keys for locks or copying keys; adjusting or installing locks or deadbolts, mechanical or electronic locking devices, egress control devices, safes, and vaults; opening, defeating or bypassing locks or latching mechanisms in a manner other than intended by the manufacturer; with or without compensation for the general public or on property not his own nor under his own control or authority.

"Natural person" means an individual person.

"Personal protection specialist" means any individual who engages in the duties of providing close protection from bodily harm to any person.

"Private investigator" means any individual who engages in the business of, or accepts employment to make, investigations to obtain information on (i) crimes or civil wrongs; (ii) the location, disposition, or recovery of stolen property; (iii) the cause of accidents, fires, damages, or injuries to persons or to property; or (iv) evidence to be used before any court, board, officer, or investigative committee.

"Private security services business" means any person engaged in the business of providing, or who undertakes to provide, armored car personnel, security officers, personal protection specialists, private investigators, couriers, security canine handlers, security canine teams, detector canine handlers, detector canine teams, alarm respondents, locksmiths, central station dispatchers, electronic security employees, electronic security sales representatives or electronic security technicians and their assistants to another person under contract, express or implied.

"Private security services instructor" means any individual certified by the Department to provide mandated instruction in private security subjects for a certified private security services training school.

"Private security services registrant" means any qualified individual who has met the requirements under this article to perform the duties of alarm respondent, locksmith, armored car personnel, central station dispatcher, courier, electronic security sales representative, electronic security technician, electronic security technician's assistant, personal protection specialist, private investigator, security canine handler, detector canine handler, unarmed security officer or armed security officer.

"Private security services training school" means any person certified by the Department to provide instruction in private security subjects for the training of private security services business personnel in accordance with this article.

"Registration" means a method of regulation whereby certain personnel employed by a private security services business are required to register with the Department pursuant to this article.

"Registration category" means any one of the following categories: (i) unarmed security officer and armed security officer/courier, (ii) security canine handler, (iii) armored car personnel, (iv) private investigator, (v) personal protection specialist, (vi) alarm respondent, (vii) central station dispatcher, (viii) electronic security sales representative, (ix) electronic security technician, (x) electronic technician's assistant, (xi) detector canine handler, or (xii) locksmith.

"Security canine" means a dog that has attended, completed, and been certified as a security canine by a certified security canine handler instructor in accordance with approved Department procedures and certification guidelines. "Security canines" shall not include detector dogs.

"Security canine handler" means any individual who utilizes his security canine in the performance of private security duties.

"Security canine team" means the security canine handler and his security canine performing private security duties.

"Supervisor" means any individual who directly or indirectly supervises registered or certified private security services business personnel.

"Unarmed security officer" means a natural person who performs the functions of observation, detection, reporting, or notification of appropriate authorities or designated agents regarding persons or property on the premises he is contracted to protect, and who does not carry or have access to a firearm in the performance of his duties.

1976, c. 737, § 54-729.27; 1977, c. 376, § 54.1-1900; 1980, c. 425, cc. 57, 779; 1988, c. 765; 1992, c. 578, § 9-183.1; 1994, cc. 45, 335, 810; 1995, c. 79; 1996, c. 541; 1997, c. 80; 1998, cc. 122, 807; 1999, c. 33; 2001, cc. 821, 844; 2003, c. 124; 2004, c. 470; 2005, c. 365; 2008, c. 638; 2009, c. 375; 2011, c. 263.



§ 9.1-139. Licensing, certification, and registration required; qualifications; temporary licenses

A. No person shall engage in the private security services business or solicit private security business in the Commonwealth without having obtained a license from the Department. No person shall be issued a private security services business license until a compliance agent is designated in writing on forms provided by the Department. The compliance agent shall ensure the compliance of the private security services business with this article and shall meet the qualifications and perform the duties required by the regulations adopted by the Board. A compliance agent shall have either a minimum of (i) three years of managerial or supervisory experience in a private security services business; with a federal, state or local law-enforcement agency; or in a related field or (ii) five years of experience in a private security services business; with a federal, state or local law-enforcement agency; or in a related field.

B. No person shall act as private security services training school or solicit students for private security training in the Commonwealth without being certified by the Department. No person shall be issued a private security services training school certification until a school director is designated in writing on forms provided by the Department. The school director shall ensure the compliance of the school with the provisions of this article and shall meet the qualifications and perform the duties required by the regulations adopted by the Board.

C. No person shall be employed by a licensed private security services business in the Commonwealth as armored car personnel, courier, armed security officer, detector canine handler, unarmed security officer, security canine handler, private investigator, personal protection specialist, alarm respondent, locksmith, central station dispatcher, electronic security sales representative, electronic security technician's assistant, or electronic security technician without possessing a valid registration issued by the Department, except as provided in this article. Notwithstanding any other provision of this article, a licensed private security services business may hire as an independent contractor a personal protection specialist or private investigator who has been issued a registration by the Department.

D. A temporary license may be issued in accordance with Board regulations for the purpose of awaiting the results of the state and national fingerprint search. However, no person shall be issued a temporary license until (i) he has designated a compliance agent who has complied with the compulsory minimum training standards established by the Board pursuant to subsection A of § 9.1-141 for compliance agents, (ii) each principal of the business has submitted his fingerprints for a National Criminal Records search and a Virginia Criminal History Records search, and (iii) he has met all other requirements of this article and Board regulations.

E. No person shall be employed by a licensed private security services business in the Commonwealth unless such person is certified or registered in accordance with this chapter.

F. A temporary registration may be issued in accordance with Board regulations for the purpose of awaiting the results of the state and national fingerprint search. However, no person shall be issued a temporary registration until he has (i) complied with, or been exempted from the compulsory minimum training standards established by the Board, pursuant to subsection A of § 9.1-141, for armored car personnel, couriers, armed security officers, detector canine handlers, unarmed security officers, security canine handlers, private investigators, personal protection specialists, alarm respondents, locksmith, central station dispatchers, electronic security sales representatives, electronic security technician's assistants, or electronic security technicians, (ii) submitted his fingerprints to be used for the conduct of a National Criminal Records search and a Virginia Criminal History Records search, and (iii) met all other requirements of this article and Board regulations.

G. A temporary certification as a private security instructor or private security training school may be issued in accordance with Board regulations for the purpose of awaiting the results of the state and national fingerprint search. However, no person shall be issued a temporary certification as a private security services instructor until he has (i) met the education, training and experience requirements established by the Board and (ii) submitted his fingerprints to be used for the conduct of a National Criminal Records search and a Virginia Criminal History Records search. No person shall be issued a temporary certification as a private security services training school until (a) he has designated a training director, (b) each principal of the training school has submitted his fingerprints to be used for the conduct of a National Criminal Records search and a Virginia Criminal History Records search, and (c) he has met all other requirements of this article and Board regulations.

H. A licensed private security services business in the Commonwealth shall not employ as an unarmed security officer, electronic security technician's assistant, unarmed alarm respondent, central station dispatcher, electronic security sales representative, locksmith, or electronic security technician, any person who has not complied with, or been exempted from, the compulsory minimum training standards established by the Board, pursuant to subsection A of § 9.1-141, except that such person may be so employed for not more than 90 days while completing compulsory minimum training standards.

I. No person shall be employed as an electronic security employee, electronic security technician's assistant, unarmed alarm respondent, locksmith, central station dispatcher, electronic security sales representative, electronic security technician or supervisor until he has submitted his fingerprints to the Department to be used for the conduct of a National Criminal Records search and a Virginia Criminal History Records search. The provisions of this subsection shall not apply to an out-of-state central station dispatcher meeting the requirements of subdivision 19 of § 9.1-140.

J. The compliance agent of each licensed private security services business in the Commonwealth shall maintain documentary evidence that each private security registrant and certified employee employed by his private security services business has complied with, or been exempted from, the compulsory minimum training standards required by the Board. Before January 1, 2003, the compliance agent shall ensure that an investigation to determine suitability of each unarmed security officer employee has been conducted, except that any such unarmed security officer, upon initiating a request for such investigation under the provisions of subdivision A 11 of § 19.2-389, may be employed for up to 30 days pending completion of such investigation. After January 1, 2003, no person shall be employed as an unarmed security officer until he has submitted his fingerprints to the Department for the conduct of a National Criminal Records search and a Virginia Criminal History Records search. Any person who was employed as an unarmed security officer prior to January 1, 2003, shall submit his fingerprints to the Department in accordance with subsection B of § 9.1-145.

K. No person with a criminal conviction for a misdemeanor involving (i) moral turpitude, (ii) assault and battery, (iii) damage to real or personal property, (iv) controlled substances or imitation controlled substances as defined in Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, (v) prohibited sexual behavior as described in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, or (vi) firearms, or any felony shall be (a) employed as a registered or certified employee by a private security services business or training school, or (b) issued a private security services registration, certification as an unarmed security officer, electronic security employee or technician's assistant, a private security services training school or instructor certification, compliance agent certification, or a private security services business license, except that, upon written request, the Director of the Department may waive such prohibition.

L. The Department may grant a temporary exemption from the requirement for licensure, certification, or registration for a period of not more than 30 days in a situation deemed an emergency by the Department.

M. All private security services businesses and private security services training schools in the Commonwealth shall include their license or certification number on all business advertising materials.

N. A licensed private security services business in the Commonwealth shall not employ as armored car personnel any person who has not complied with, or been exempted from, the compulsory minimum training standards established by the Board pursuant to subsection A of § 9.1-141, except such person may serve as a driver of an armored car for not more than 90 days while completing compulsory minimum training standards, provided such person does not possess or have access to a firearm while serving as a driver.

1976, c. 737, § 54-729.29; 1977, c. 376, § 54.1-1902; 1978, cc. 28, 428; 1984, cc. 57, 779; 1988, cc. 48, 765; 1991, c. 589; 1992, c. 578, § 9-183.3; 1994, cc. 45, 47, 810; 1995, c. 79; 1996, c. 541; 1998, cc. 53, 122, 807; 2000, c. 26; 2001, cc. 821, 844; 2002, cc. 578, 597; 2003, c. 124; 2004, c. 470; 2008, c. 638; 2015, c. 202.



§ 9.1-140. Exceptions from article; training requirements for out-of-state central station dispatchers

The provisions of this article shall not apply to:

1. An officer or employee of the United States, the Commonwealth, or a political subdivision of either, while the officer or employee is performing his official duties;

2. A person, except a private investigator as defined in § 9.1-138, engaged exclusively in the business of obtaining and furnishing information regarding an individual's financial rating or a person engaged in the business of a consumer reporting agency as defined by the Federal Fair Credit Reporting Act;

3. An attorney licensed to practice in Virginia or his employees;

4. The legal owner of personal property which has been sold under any security agreement while performing acts relating to the repossession of such property;

5. A person receiving compensation for private employment as a security officer, or receiving compensation under the terms of a contract, express or implied, as a security officer, who is also a law-enforcement officer as defined by § 9.1-101 and employed by the Commonwealth or any of its political subdivisions;

6. Any person appointed under § 46.2-2003 or 56-353 while engaged in the employment contemplated thereunder, unless they have successfully completed training mandated by the Department;

7. Persons who conduct investigations as a part of the services being provided as a claims adjuster, by a claims adjuster who maintains an ongoing claims adjusting business, and any natural person employed by the claims adjuster to conduct investigations for the claims adjuster as a part of the services being provided as a claims adjuster;

8. Any natural person otherwise required to be registered pursuant to § 9.1-139 who is employed by a business that is not a private security services business for the performance of his duties for his employer. Any such employee, however, who carries a firearm and is in direct contact with the general public in the performance of his duties shall possess a valid registration with the Department as required by this article;

9. Persons, sometimes known as "shoppers," employed to purchase goods or services solely for the purpose of determining or assessing the efficiency, loyalty, courtesy, or honesty of the employees of a business establishment;

10. Licensed or registered private investigators from other states entering Virginia during an investigation originating in their state of licensure or registration when the other state offers similar reciprocity to private investigators licensed and registered by the Commonwealth;

11. Unarmed regular employees of telephone public service companies where the regular duties of such employees consist of protecting the property of their employers and investigating the usage of telephone services and equipment furnished by their employers, their employers' affiliates, and other communications common carriers;

12. An end user;

13. A material supplier who renders advice concerning the use of products sold by an electronics security business and who does not provide installation, monitoring, repair or maintenance services for electronic security equipment;

14. Members of the security forces who are directly employed by electric public service companies;

15. Any professional engineer or architect licensed in accordance with Chapter 4 (§ 54.1-400 et seq.) of Title 54.1 to practice in the Commonwealth, or his employees;

16. Any person who only performs telemarketing or schedules appointments without access to information concerning the electronic security equipment purchased by an end user;

17. Any certified forensic scientist employed as an expert witness for the purpose of possibly testifying as an expert witness;

18. Members of the security forces who are directly employed by shipyards engaged in the construction, design, overhaul or repair of nuclear vessels for the United States Navy;

19. An out-of-state central station dispatcher employed by a private security services business licensed by the Department provided he (i) possesses and maintains a valid license, registration, or certification as a central station dispatcher issued by the regulatory authority of the state in which he performs the monitoring duties and (ii) has submitted his fingerprints to the regulatory authority for the conduct of a national criminal history records search;

20. Any person, or independent contractor or employee of any person, who (i) exclusively contracts directly with an agency of the federal government to conduct background investigations and (ii) possesses credentials issued by such agency authorizing such person, subcontractor or employee to conduct background investigations;

21. Any person whose occupation is limited to the technical reconstruction of the cause of accidents involving motor vehicles as defined in § 46.2-100, regardless of whether the information resulting from the investigation is to be used before a court, board, officer, or investigative committee, and who is not otherwise a private investigator as defined in § 9.1-138;

22. Retail merchants performing locksmith services, selling locks or engaged in key cutting activities conducted at the business location who do not represent themselves to the general public as locksmiths;

23. Law-enforcement, fire, rescue, emergency service personnel, or other persons performing locksmith services in an emergency situation without compensation and who do not represent themselves to the general public as locksmiths;

24. Motor vehicle dealers as defined in § 46.2-1500 performing locksmith services who do not represent themselves to the general public as locksmiths;

25. Taxicab and towing businesses performing locksmith services that do not represent themselves to the general public as locksmiths;

26. Contractors licensed under Chapter 11 (§ 54.1-1100 et seq.) of Title 54.1 performing locksmith services when acting within the scope of such license who do not represent themselves to the general public as locksmiths;

27. Any contractor as defined in § 54.1-1100 (i) who is exempt from the licensure requirements of Chapter 11 (§ 54.1-1100 et seq.) of Title 54.1, (ii) where the total value referred to in a single contract or project is less than $1,000, (iii) when the performance of locksmith services is ancillary to the work performed by such contractor, and (iv) who does not represent himself to the general public as a locksmith;

28. Any individual, employed by a retail merchant that also holds a private security services business license as a locksmith, where such individual's duties relating to such license are limited to key cutting and the key cutting is performed under the direct supervision of the licensee;

29. Any individual engaged in (i) computer or digital forensic services as defined in § 9.1-138 or in the acquisition, review, or analysis of digital or computer-based information, in order to obtain or furnish information for evidentiary purposes or to provide expert testimony before a court, or (ii) network or system vulnerability testing, including network scans and risk assessment and analysis of computers connected to a network;

30. Employees and sales representatives of a retailer of electronic security equipment, provided such employees and sales representatives (i) sell electronic security equipment at a store location, online, or by telephone, but not at the end user's premises; (ii) are not electronic security technicians; and (iii) do not have access to end user confidential information regarding the end user's electronic security equipment; or

31. A certified public accountant authorized to practice in the Commonwealth under Chapter 44 (§ 54.1-4400 et seq.) of Title 54.1 or his employees.

1976, c. 737, § 54-729.28; 1977, c. 376, § 54.1-1901; 1981, c. 538; 1983, c. 569; 1984, c. 375; 1988, c. 765; 1992, c. 578, § 9-183.2; 1994, cc. 45, 810; 1995, c. 79; 1996, cc. 541, 543, 576; 1997, cc. 80, 204; 2000, c. 26; 2001, cc. 388, 650, 821, 844; 2002, cc. 578, 597; 2003, c. 136; 2008, c. 638; 2009, c. 225; 2011, c. 263; 2013, c. 411; 2014, c. 214.



§ 9.1-140.01. Exemption from training requirements; central station dispatchers employed by central stations certified by a Nationally Recognized Testing Laboratory

Central station dispatchers employed by a central station that is certified by a Nationally Recognized Testing Laboratory (NRTL) shall be exempt from the training requirements of this article. For the purposes of this section, "Nationally Recognized Testing Laboratory" means the designation given by the federal Occupational Safety and Health Administration (OSHA) to a private sector testing facility that provides product safety testing and certification services.

2014, c. 610.



§ 9.1-140.1. Registration; waiver of examination; locksmiths

Notwithstanding any other provision of this article, unless an applicant is found by the Board to have engaged in any act that would constitute grounds for disciplinary action, the Board shall issue a registration, without examination, to any applicant who provides satisfactory proof to the Board of having been actively and continuously providing locksmith services immediately prior to July 1, 2008, for at least two years.

2008, c. 638.



§ 9.1-141. Powers of Board relating to private security services business

A. The Board may adopt regulations in accordance with the Administrative Process Act (§ 2.2-4000 et seq.), establishing compulsory minimum, entry-level, in-service, and advanced training standards for persons employed by private security services businesses in classifications defined in § 9.1-138. The regulations may include provisions delegating to the Board's staff the right to inspect the facilities and programs of persons conducting training to ensure compliance with the law and Board regulations. In establishing compulsory training standards for each of the classifications defined in § 9.1-138, the Board shall be guided by the policy of this section to secure the public safety and welfare against incompetent or unqualified persons engaging in the activities regulated by this section and Article 4 (§ 9.1-138 et seq.) of this chapter. The regulations may provide for partial exemption from such compulsory, entry-level training for persons having previous employment as law-enforcement officers for a local, state or the federal government, to include units of the United States armed forces, or for persons employed in classifications defined in § 9.1-138. However, no such exemption shall be granted to persons having less than five continuous years of such employment, nor shall an exemption be provided for any person whose employment as a law-enforcement officer or whose employment as a private security services business employee was terminated because of his misconduct or incompetence. The regulations may include separate provisions for full exemption from compulsory training for persons having previous training that meets or exceeds the minimum training standards and has been approved by the Department. However, no such exemption shall be granted to persons whose employment as a private security services business employee was terminated because of his misconduct or incompetence. No regulation adopted by the Board shall prevent any person employed by an electronic security business, other than an alarm respondent, or as a locksmith from carrying a firearm in the course of his duties when such person carries with him a valid concealed handgun permit issued in accordance with § 18.2-308.

B. The Board may enter into an agreement with other states for reciprocity or recognition of private security services businesses and their employees, duly licensed by such states. The agreements shall allow those businesses and their employees to provide and perform private security services within the Commonwealth to secure the public safety and welfare against incompetent, unqualified, unscrupulous, or unfit persons engaging in the activities of private security services businesses.

C. The Board may adopt regulations in accordance with the Administrative Process Act (§ 2.2-4000 et seq.) to secure the public safety and welfare against incompetent, unqualified, unscrupulous, or unfit persons engaging in the activities of private security services businesses that:

1. Establish the qualifications of applicants for registration, certification, or licensure under Article 4 (§ 9.1-138 ) of this chapter;

2. Examine, or cause to be examined, the qualifications of each applicant for registration, certification, or licensure, including when necessary the preparation, administration, and grading of examinations;

3. Certify qualified applicants for private security training schools and instructors or license qualified applicants as practitioners of private security services businesses;

4. Levy and collect fees for registration, certification, or licensure and renewal that are sufficient to cover all expenses for administration and operation of a program of registration, certification, and licensure for private security services businesses and training schools;

5. Are necessary to ensure continued competency, and to prevent deceptive or misleading practices by practitioners and effectively administer the regulatory system adopted by the Board;

6. Receive complaints concerning the conduct of any person whose activities are regulated by the Board, to conduct investigations, and to take appropriate disciplinary action if warranted; and

7. Revoke, suspend or fail to renew a registration, certification, or license for just cause as enumerated in Board regulations.

D. In adopting its regulations under subsections A and C, the Board shall seek the advice of the Private Security Services Advisory Board established pursuant to § 9.1-143.

1981, c. 632, § 9-182; 1990, c. 354; 1992, c. 578; 1994, cc. 45, 335, 810; 1995, c. 79; 1998, cc. 122, 807; 2001, c. 844; 2009, c. 375; 2013, c. 69; 2014, c. 32.



§ 9.1-142. Powers of Department relating to private security services businesses

A. In addition to the powers otherwise conferred upon it by law, the Department may:

1. Charge each applicant for licensure, certification or registration a nonrefundable fee as established by the Board to cover the costs of the Department for processing an application for a registration, certification or license, and enforcement of these regulations, and other costs associated with the maintenance of this program of regulation.

2. Charge nonrefundable fees for private security services training as established by the Board for processing school certifications and enforcement of training standards.

3. Conduct investigations to determine the suitability of applicants for registration, licensure, or certification of compliance agents, training schools, and instructors. For purposes of this investigation, the Department shall have access to criminal history record information maintained by the Central Criminal Records Exchange of the Department of State Police and shall conduct a background investigation, to include a National Criminal Records search and a Virginia Criminal History Records search.

4. Issue subpoenas. The Director or a designated subordinate may make an ex parte application to the circuit court for the city or county wherein evidence sought is kept or wherein a licensee does business, for the issuance of a subpoena duces tecum in furtherance of the investigation of a sworn complaint within the jurisdiction of the Department or the Board to request production of any relevant records, documents and physical or other evidence of any person, partnership, association or corporation licensed or regulated by the Department pursuant to this article. The court may issue and compel compliance with such a subpoena upon a showing of reasonable cause. Upon determining that reasonable cause exists to believe that evidence may be destroyed or altered, the court may issue a subpoena duces tecum requiring the immediate production of evidence.

5. Recover costs of the investigation and adjudication of violations of this article or Board regulations. Such costs may be recovered from the respondent when a sanction is imposed to fine or place on probation, suspend, revoke, or deny the issuance of any license, certification, or registration. Such costs shall be in addition to any monetary penalty which may be imposed. All costs recovered shall be deposited into the state treasury to the credit of the Private Security Services Regulatory Fund.

6. Institute proceedings to enjoin any person from engaging in any lawful act enumerated in § 9.1-147. Such proceedings shall be brought in the name of the Commonwealth by the Department in circuit court of the city or county in which the unlawful act occurred or in which the defendant resides.

B. The Director, or agents appointed by him, shall be vested with the authority to administer oaths or affirmations for the purpose of receiving complaints and conducting investigations of violations of this article, or any Board regulation promulgated pursuant to authority given by this article. Information concerning alleged criminal violations shall be turned over to law-enforcement officers in appropriate jurisdictions. Agents shall be vested with authority to serve such paper or process issued by the Department or the Board under regulations approved by the Board.

1976, c. 737, § 54-729.30; 1977, c. 376, § 54.1-1903; 1984, cc. 57, 779; 1985, c. 448; 1988, c. 765; 1991, c. 589; 1992, c. 578, § 9-183.4; 1994, c. 46; 1998, cc. 122, 807; 2001, c. 844.



§ 9.1-143. Private Security Services Advisory Board; membership

The Private Security Services Advisory Board is established as an advisory board within the meaning of § 2.2-2100, in the executive branch of state government. The Private Security Services Advisory Board shall consist of 15 members as follows: two members shall be private investigators; two shall be representatives of electronic security businesses; two members shall be representatives of locksmith businesses; three shall be representatives of private security services businesses providing security officers, armed couriers, detector canine handlers, or security canine handlers; one shall be a representative of a private security services business providing armored car personnel; one shall be a representative of a private security services business involving personal protection specialists; one shall be a certified private security services instructor; one shall be a special conservator of the peace appointed pursuant to § 19.2-13; one shall be a licensed bail bondsman and one shall be a representative of law enforcement. The Private Security Services Advisory Board shall be appointed by the Criminal Justice Services Board and shall advise the Criminal Justice Services Board on all issues relating to regulation of private security services businesses.

1976, c. 737, § 54-729.30; 1977, c. 376, § 54.1-1904; 1984, cc. 57, 779; 1985, c. 448; 1988, c. 765; 1992, c. 578, § 9-183.5; 1994, c. 810; 1997, c. 79; 2001, c. 844; 2003, c. 922; 2004, c. 460; 2008, c. 638; 2009, c. 375.



§ 9.1-144. Bond or insurance required; actions against bond

A. Every person licensed as a private security services business under subsection A of § 9.1-139 or certified as a private security services training school under subsection B of § 9.1-139 shall, at the time of receiving the license or certification and before the license or certification shall be operative, file with the Department (i) a cash bond or evidence that the licensee or certificate holder is covered by a surety bond, executed by a surety company authorized to do business in the Commonwealth, in a reasonable amount to be fixed by the Department, conditioned upon the faithful and honest conduct of his business or employment; or (ii) evidence of a policy of liability insurance in an amount and with coverage as fixed by the Department. The bond or liability insurance shall be maintained for so long as the licensee or certificate holder is licensed or certified by the Department.

Every personal protection specialist and private investigator who has been issued a registration by the Department and is hired as an independent contractor by a licensed private security services business shall maintain comprehensive general liability insurance in a reasonable amount to be fixed by the Department, evidence of which shall be provided to the private security services business prior to the hiring of such independent contractor pursuant to subsection C of § 9.1-139.

B. If any person aggrieved by the misconduct of any person licensed or certified under subsection A or B of § 9.1-139 recovers judgment against the licensee or certificate holder, which judgment is unsatisfied in whole or in part, such person may bring an action in his own name on the bond of the licensee or certificate holder.

1976, c. 737, § 54-729.31; 1988, c. 765, § 54.1-1905; 1992, c. 578, § 9-183.6; 1998, cc. 122, 807; 2001, c. 844; 2015, c. 202.



§ 9.1-145. Fingerprints required; penalty

A. Each applicant for initial registration, licensure or certification as a compliance agent, private security services training school or instructor or unarmed security officer under the provisions of this article and every person employed as an electronic security employee or electronic security technician's assistant shall submit his fingerprints to the Department on a form provided by the Department. The Department shall use the applicant's fingerprints and personal descriptive information for the conduct of a National Criminal Records search and a Virginia Criminal History Records search.

B. Each currently certified unarmed security officer applying for renewal between January 1, 2003, and December 31, 2004, shall submit his fingerprints to the Department on a form provided by the Department. The Department shall use the applicant's fingerprints and personal descriptive information for the conduct of a National Criminal Records search and a Virginia Criminal History Records search.

C. The Department may suspend the registration, license or certification of any applicant who is subsequently convicted of a misdemeanor involving (i) moral turpitude, (ii) assault and battery, (iii) damage to real or personal property, (iv) controlled substances or imitation controlled substances as defined in Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, (v) prohibited sexual behavior as described in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, or (vi) firearms or any felony.

D. Any person willfully and intentionally making a false statement in the personal descriptive information required on the fingerprint card is guilty of a Class 5 felony.

1976, c. 737, § 54-729.32; 1988, c. 765, § 54.1-1906; 1992, c. 578, § 9-183.7; 1994, c. 810; 1995, c. 79; 1998, cc. 122, 807; 2001, c. 844; 2002, cc. 578, 597.



§ 9.1-146. Limitation on powers of registered armed security officers

Compliance with the provisions of this article shall not itself authorize any person to carry a concealed weapon or exercise any powers of a conservator of the peace. A registered armed security officer of a private security services business while at a location which the business is contracted to protect shall have the power to effect an arrest for an offense occurring (i) in his presence on such premises or (ii) in the presence of a merchant, agent, or employee of the merchant the private security business has contracted to protect, if the merchant, agent, or employee had probable cause to believe that the person arrested had shoplifted or committed willful concealment of goods as contemplated by § 18.2-106. For the purposes of § 19.2-74, a registered armed security officer of a private security services business shall be considered an arresting officer.

1976, c. 737, § 54-729.33; 1978, c. 560, § 54.1-1907; 1980, c. 425; 1988, cc. 48, 765; 1992, c. 578, § 9-183.8; 1994, c. 45; 2001, c. 844.



§ 9.1-147. Unlawful conduct generally; penalty

A. It shall be unlawful for any person to:

1. Practice any trade or profession licensed, certified or registered under this article without obtaining the necessary license, certification or registration required by statute or regulation;

2. Materially misrepresent facts in an application for licensure, certification or registration;

3. Willfully refuse to furnish the Department information or records required or requested pursuant to statute or regulation; and

4. Violate any statute or regulation governing the practice of the private security services businesses or training schools regulated by this article.

B. Any person who is convicted of willful violation of subsection A shall be guilty of a Class 1 misdemeanor. Any person convicted of a third or subsequent offense under this section during a thirty-six-month period shall be guilty of a Class 6 felony.

1992, c. 578, § 9-183.11; 1998, cc. 122, 807; 2001, c. 844.



§ 9.1-148. Unlawful procurement of a license; penalty

A. It shall be unlawful for any person to:

1. Procure, or assist another to procure, through theft, fraud or other illegal means, a registration or license, by giving to, or receiving from, any person any information, oral, written or printed, during the administration of the examination, which is intended to, or will, assist any person taking the examination in passing the examination and obtaining the required registration or license;

2. Attempt to procure, through theft, fraud or other illegal means, any questions intended to be used by the Department conducting the examination, or the answers to the questions;

3. Promise or offer any valuable or other consideration to a person having access to the questions or answers as an inducement to procure for delivery to the promisor, or any other person, a copy of any questions or answers.

B. No person, other than a designee of the Department, shall procure or have in his possession prior to the beginning of an examination, without written authority of the Department, any question intended to be used by the Department, or receive or furnish to any person taking the examination, prior to or during the examination, any written or printed material purporting to be answers to, or aid in answering such questions;

C. If an examination is divided into separate parts, each of the parts shall be deemed an examination for the purposes of this section.

D. Any person convicted of a violation of subsections A or B shall be guilty of a Class 2 misdemeanor.

1992, c. 578, § 9-183.10; 2001, c. 844.



§ 9.1-149. Unlicensed activity prohibited; penalty

A. No person:

1. Required to possess a registration under subsection C of § 9.1-139 shall be employed by a private security services business, except as provided in this article, as armored car personnel, courier, armed security officer, security canine handler, personal protection specialist, private investigator, alarm respondent, central station dispatcher, electronic security sales representative or electronic security technician without possessing a valid registration.

2. Licensed or required to be licensed under subsection A of § 9.1-139 shall employ or otherwise utilize, except as provided in this article, as armored car personnel, courier, armed security officer, security canine handler, personal protection specialist, private investigator, alarm respondent, central station dispatcher, electronic security sales representative or electronic security technician, any person not possessing a valid registration.

3. Required to possess an instructor certification under subsection D of § 9.1-139 shall provide mandated instruction, except as provided in § 9.1-141 and Board regulations, without possessing a valid private security instructor certification.

4. Certified or required to be certified as a private security services training school under subsection B of § 9.1-139 shall employ or otherwise utilize, except as provided in § 9.1-141 and Board regulations, as a private security instructor, any person not possessing a valid instructor certification.

B. No compliance agent employed or otherwise utilized by a person licensed or required to be licensed under subsection A of § 9.1-139 shall:

1. Employ or otherwise utilize as an unarmed security officer, except as provided in this article, any individual for whom the compliance agent does not possess documentary evidence of compliance with, or exemption from, the compulsory minimum training standards established by the Board for unarmed security officers and before January 1, 2003, maintain documentary evidence that an investigation to determine suitability has been conducted.

2. Employ or otherwise utilize as an electronic security technician's assistant, except as provided in this article, any individual for whom the compliance agent does not possess documentary evidence of compliance with, or exemption from, the compulsory minimum training standards established by the Board for electronic security technician's assistants.

C. Any person convicted of a violation of subsections A or B shall be guilty of a Class 1 misdemeanor.

1976, c. 737, § 54-729.34; 1980, c. 425, § 54.1-1908; 1988, cc. 48, 765; 1992, c. 578, § 9-183.9; 1994, cc. 45, 810; 1995, c. 79; 1998, cc. 122, 807; 2001, c. 844; 2002, cc. 578, 597.



§ 9.1-149.1. Unlawful advertisement for regulated services; notice; penalty

A. It shall be unlawful for any person to place before the public through any medium an advertisement for services in the Commonwealth requiring a license, certification, or registration under this article unless the individual who will perform such services possesses the necessary license, certification, or registration at the time of the posting.

B. Whenever the Board receives information that an advertisement has been placed in violation of this section, the Board shall provide notice to the entity publishing the advertisement to the public.

C. Any person who is convicted of a violation of subsection A is guilty of a Class 1 misdemeanor.

2014, c. 396.



§ 9.1-150. Monetary penalty

Any person required to be licensed, certified or registered by the Board pursuant to this article who violates any statute or Board regulation who is not criminally prosecuted is subject to the monetary penalty provided in this section. If the Board determines that such person has violated any statute or Board regulation, the Board shall determine the amount of the monetary penalty for the violation, which shall not exceed $2,500 for each violation. The penalty may be sued for and recovered in the name of the Commonwealth. The monetary penalty shall be paid into the state treasury to the credit of the Literary Fund in accordance with § 19.2-353.

1992, c. 578, § 9-183.12; 1994, c. 810; 1998, cc. 122, 807; 2001, c. 844; 2011, cc. 821, 854.



§ 9.1-150.1. Definitions

In addition to the definitions set forth in § 9.1-101, as used in this article, unless the context requires a different meaning:

"Special conservator of the peace" means any individual appointed pursuant to § 19.2-13 on or after September 15, 2004.

2003, c. 922.



§ 9.1-150.2. Powers of Criminal Justice Services Board relating to special conservators of the peace appointed pursuant to § 19.2-13

The Board shall adopt regulations establishing compulsory minimum, entry-level, in-service, and advanced training standards for special conservators of the peace. The regulations may include provisions delegating to the Board's staff the right to inspect the facilities and programs of persons conducting training to ensure compliance with the law and its regulations. In establishing compulsory training standards for special conservators of the peace, the Board shall require training to be obtained at a criminal justice training academy established pursuant to § 15.2-1747, or at a private security training school certified by the Department, and shall ensure the public safety and welfare against incompetent or unqualified persons engaging in the activities regulated by this section. The regulations may provide for exemption from training of persons having previous employment as law-enforcement officers for a state or the federal government. However, no such exemption shall be granted to persons having less than five continuous years of such employment, nor shall an exemption be provided for any person whose employment as a law-enforcement officer was terminated because of his misconduct or incompetence or who has been decertified as a law-enforcement officer. The regulations may include provisions for exemption from such training for persons having previous training that meets or exceeds the minimum training standards and has been approved by the Department. The Board may also adopt regulations that (i) establish the qualifications of applicants for registration; (ii) cause to be examined the qualifications of each applicant for registration; (iii) provide for collection of fees for registration and renewal that are sufficient to cover all expenses for administration and operation of a program of registration; (iv) ensure continued competency and prevent deceptive or misleading practices by practitioners; (v) effectively administer the regulatory system promulgated by the Board; (vi) provide for receipt of complaints concerning the conduct of any person whose activities are regulated by the Board; (vii) provide for investigations, and appropriate disciplinary action if warranted; and (viii) allow the Board to revoke, suspend or refuse to renew a registration, certification, or license for just cause as enumerated in regulations of the Board. The Board shall adopt compulsory, entry-level training standards that shall not exceed, but shall be a minimum of 98 hours for unarmed special conservators of the peace and that shall not exceed, but shall be a minimum of 130 hours for armed special conservators of the peace. In adopting its regulations, the Board shall seek the advice of the Private Security Services Advisory Board established pursuant to § 9.1-143.

2003, c. 922; 2015, cc. 766, 772.



§ 9.1-150.3. Powers of Department of Criminal Justice Services relating to special conservators of the peace appointed pursuant to § 19.2-13

A. In addition to the powers otherwise conferred upon it by law, the Department may (i) charge each applicant for registration a nonrefundable fee as established by the Board to cover the costs of the Department for processing an application for registration, and enforcement of the regulations, and other costs associated with the maintenance of the program of regulation; (ii) charge nonrefundable fees for private security services training as established by the Board for processing school certifications and enforcement of training standards; and (iii) conduct investigations to determine the suitability of applicants for registration, including a drug and alcohol screening. For purposes of this investigation, the Department shall require the applicant to provide personal descriptive information to be forwarded, along with the applicant's fingerprints, to the Central Criminal Records Exchange for the purpose of conducting a Virginia criminal history records search. The Central Criminal Records Exchange shall forward the fingerprints and personal description to the Federal Bureau of Investigation for the purpose of obtaining a national criminal record check.

B. The Director or his designee may make an ex parte application to the circuit court for the city or county wherein evidence sought is kept or wherein a licensee does business for the issuance of a subpoena duces tecum in furtherance of the investigation of a sworn complaint within the jurisdiction of the Department or the Board to request production of any relevant records, documents and physical or other evidence of any person, partnership, association or corporation licensed or regulated by the Department pursuant to this article. The court may issue and compel compliance with such a subpoena upon a showing of reasonable cause. Upon determining that reasonable cause exists to believe that evidence may be destroyed or altered, the court may issue a subpoena duces tecum requiring the immediate production of evidence. Costs of the investigation and adjudication of violations of this article or Board regulations may be recovered. All costs recovered shall be deposited into the state treasury to the credit of the Conservators of the Peace Regulatory Fund. Such proceedings shall be brought in the name of the Commonwealth by the Department in the circuit court of the city or county in which the unlawful act occurred or in which the defendant resides. The Director, or agents appointed by him, shall have the authority to administer oaths or affirmations for the purpose of receiving complaints and conducting investigations of violations of this article, or any regulation promulgated hereunder and to serve process issued by the Department or the Board.

2003, c. 922.



§ 9.1-150.4. Unlawful conduct; penalties

A. It shall be unlawful for any person to (i) misrepresent facts in an application for registration; (ii) willfully refuse to furnish the Department information or records required or requested pursuant to statute or regulation; or (iii) violate any statute or regulation governing the practice of special conservators of the peace regulated by this article or § 19.2-13.

B. Any person registered by the Department pursuant to § 19.2-13 who the Department or the Board determines has violated any statute or Board regulation and who is not criminally prosecuted shall be subject to a monetary penalty not to exceed $2,500 for each violation. The penalty may be sued for and recovered in the name of the Commonwealth and shall be paid into the state treasury to the credit of the Literary Fund in accordance with § 19.2-353.

C. Any person who is convicted of a willful violation of the provisions of this article or § 19.2-13 is guilty of a Class 1 misdemeanor. Any person convicted of a third or subsequent offense under this article or § 19.2-13 during a 36-month period is guilty of a Class 6 felony.

2003, c. 922.



§ 9.1-151. Court-Appointed Special Advocate Program; appointment of advisory committee

A. There is established a Court-Appointed Special Advocate Program (the Program) that shall be administered by the Department. The Program shall provide services in accordance with this article to children who are subjects of judicial proceedings (i) involving allegations that the child is abused, neglected, in need of services, or in need of supervision or (ii) for the restoration of parental rights pursuant to § 16.1-283.2 and for whom the juvenile and domestic relations district court judge determines such services are appropriate. Court-Appointed Special Advocate volunteer appointments may continue for youth 18 years of age and older who are in foster care if the court has retained jurisdiction pursuant to § 16.1-242 and the juvenile and domestic relations district court judge determines such services are appropriate. The Department shall adopt regulations necessary and appropriate for the administration of the Program.

B. The Board shall appoint an Advisory Committee to the Court-Appointed Special Advocate Program, consisting of 15 members, knowledgeable of court matters, child welfare, and juvenile justice issues and representative of both state and local interests. The duties of the Advisory Committee shall be to advise the Board on all matters relating to the Program and the needs of the clients served by the Program, and to make such recommendations as it may deem desirable.

1990, c. 752, § 9-173.6; 1994, c. 24; 2001, c. 844; 2013, cc. 338, 685; 2014, c. 636.



§ 9.1-152. Local court-appointed special advocate programs; powers and duties

A. The Department shall provide a portion of any funding appropriated for this purpose to applicants seeking to establish and operate a local court-appointed special advocate program in their respective judicial districts. Only local programs operated in accordance with this article shall be eligible to receive state funds.

B. Local programs may be established and operated by local boards created for this purpose. Local boards shall ensure conformance to regulations adopted by the Board and may:

1. Solicit and accept financial support from public and private sources.

2. Oversee the financial and program management of the local court-appointed special advocate program.

3. Employ and supervise a director who shall serve as a professional liaison to personnel of the court and agencies serving children.

4. Employ such staff as is necessary to the operation of the program.

1990, c. 752, § 9-173.7; 1991, c. 421; 2001, c. 844.



§ 9.1-153. Volunteer court-appointed special advocates; powers and duties; assignment; qualifications; training

A. Services in each local court-appointed special advocate program shall be provided by volunteer court-appointed special advocates, hereinafter referred to as advocates. The advocate's duties shall include:

1. Investigating the case to which he is assigned to provide independent factual information to the court.

2. Submitting to the court of a written report of his investigation in compliance with the provisions of § 16.1-274. The report may, upon request of the court, include recommendations as to the child's welfare.

3. Monitoring the case to which he is assigned to ensure compliance with the court's orders.

4. Assisting any appointed guardian ad litem to represent the child in providing effective representation of the child's needs and best interests.

5. Reporting a suspected abused or neglected child pursuant to § 63.2-1509.

B. The advocate is not a party to the case to which he is assigned and shall not call witnesses or examine witnesses. The advocate shall not, with respect to the case to which he is assigned, provide legal counsel or advice to any person, appear as counsel in court or in proceedings which are part of the judicial process, or engage in the unauthorized practice of law. The advocate may testify if called as a witness.

C. The program director shall assign an advocate to a child when requested to do so by the judge of the juvenile and domestic relations district court having jurisdiction over the proceedings. The advocate shall continue his association with each case to which he is assigned until relieved of his duties by the court or by the program director.

D. The Department shall adopt regulations governing the qualifications of advocates who for purposes of administering this subsection shall be deemed to be criminal justice employees. The regulations shall require that an advocate be at least twenty-one years of age and that the program director shall obtain with the approval of the court (i) a copy of his criminal history record or certification that no conviction data are maintained on him and (ii) a copy of information from the central registry maintained pursuant to § 63.2-1515 on any investigation of child abuse or neglect undertaken on him or certification that no such record is maintained on him. Advocates selected prior to the adoption of regulations governing qualifications shall meet the minimum requirements set forth in this article.

E. An advocate shall have no associations which create a conflict of interests or the appearance of such a conflict with his duties as an advocate. No advocate shall be assigned to a case of a child whose family has a professional or personal relationship with the advocate. Questions concerning conflicts of interests shall be determined in accordance with regulations adopted by the Department.

F. No applicant shall be assigned as an advocate until successful completion of a program of training required by regulations. The Department shall set standards for both basic and ongoing training.

1990, c. 752, § 9-173.8; 1994, cc. 700, 830; 1997, c. 606; 1999, c. 606; 2001, c. 844.



§ 9.1-154. Immunity

No staff of or volunteers participating in a program, whether or not compensated, shall be subject to personal liability while acting within the scope of their duties, except for gross negligence or intentional misconduct.

1990, c. 752, § 9-173.10; 2001, c. 844.



§ 9.1-155. Notice of hearings and proceedings

The provision of § 16.1-264 regarding notice to parties shall apply to ensure that an advocate is notified of hearings and other proceedings concerning the case to which he is assigned.

1990, c. 752, § 9-173.9; 2001, c. 844.



§ 9.1-156. Inspection and copying of records by advocate; confidentiality of records

A. Upon presentation by the advocate of the order of his appointment and upon specific court order, any state or local agency, department, authority, or institution, and any hospital, school, physician, or other health or mental health care provider shall permit the advocate to inspect and copy, without the consent of the child or his parents, any records relating to the child involved in the case. Upon the advocate presenting to the mental health provider the order of the advocate's appointment and, upon specific court order, in lieu of the advocate inspecting and copying any related records of the child involved, the mental health care provider shall be available within seventy-two hours to conduct for the advocate a review and an interpretation of the child's treatment records which are specifically related to the investigation.

B. An advocate shall not disclose the contents of any document or record to which he becomes privy, which is otherwise confidential pursuant to the provisions of this Code, except upon order of a court of competent jurisdiction.

1990, c. 752, §§ 9-173.11, 9-173.12; 1995, c. 490; 2001, c. 844.



§ 9.1-157. Cooperation of state and local entities

All state and local departments, agencies, authorities, and institutions shall cooperate with the Department and with each local court-appointed special advocate program to facilitate its implementation of the Program.

1990, c. 752, § 9-173.13; 2001, c. 844.



§ 9.1-158. Repealed

Repealed by Acts 2011, cc. 821 and 854, cl. 2.



§ 9.1-161. Crime prevention specialists; duties

The Board shall adopt regulations establishing minimum standards for certification of crime prevention specialists. Such regulations shall require that the chief law-enforcement officer of the locality or the campus police departments of institutions of higher education established by Chapter 17 (§ 23-232 et seq.) of Title 23 wherein the person serves shall approve the certification before a candidate for certification may serve as a crime prevention specialist. A crime prevention specialist shall have the duty to:

1. Provide citizens living within his jurisdiction information concerning personal safety and the security of property, and other matters relating to the reduction of criminal opportunity;

2. Provide business establishments within his jurisdiction information concerning business and employee security, and other matters relating to reduction of criminal activity;

3. Provide citizens and businesses within his jurisdiction assistance in forming and maintaining neighborhood and business watch groups and other community-based crime prevention programs;

4. Provide assistance to other units of government within his jurisdiction in developing plans and procedures related to the reduction of criminal activity within government and the community; and

5. Promote the reduction and prevention of crime within his jurisdiction and the Commonwealth.

1994, cc. 60, 868, § 9-173.19; 2001, c. 844; 2004, c. 466.



§ 9.1-162. Eligibility for crime prevention specialists

Any employee of a local, state or federal government agency who serves in a law-enforcement, crime prevention or criminal justice capacity is eligible to be trained and certified as a crime prevention specialist.

The chief executive of any local, state or federal government agency may designate one or more employees in his department or office, who serves in a law-enforcement, crime prevention or criminal justice capacity, to be trained and certified as a crime prevention specialist.

No person who is a candidate for certification shall serve as a crime prevention specialist unless his certification is approved by the chief law-enforcement officer of the locality wherein the person serves.

1994, cc. 60, 868, § 9-173.20; 2001, c. 844; 2002, c. 209; 2004, c. 466.



§ 9.1-163. Repealed

Repealed by Acts 2011, cc. 821 and 854.



§ 9.1-165. Definitions

As used in this article, unless the context requires a different meaning:

"Adjusted crime index" means the potential crime rate for a locality multiplied by the base year population of the locality as estimated by the Center for Public Service.

"Average crime rate" for a city or eligible county means the annual average number of violent and property index crimes per 100,000 persons, as reported by the Superintendent of State Police, for the base year and the fiscal year immediately preceding, and the fiscal year immediately following, the base year. If the data are not available for the fiscal year immediately following the base year, the average shall be based on the base year and the two immediately preceding fiscal years.

"Base year" means the most recent fiscal year for which comparable data are available for: (i) population estimates by the Center for Public Service or the United States Bureau of the Census, adjusted for annexation as determined by the Department, (ii) actual state expenditures for salaries and expenses of sheriffs as reported by the Compensation Board, (iii) number of persons eligible for Temporary Assistance to Needy Families as defined in § 63.2-100, (iv) number of persons in foster care, as defined in § 63.2-100, and (v) the number of persons receiving maintenance payments in a general relief program as defined in § 63.2-100.

"Distribution formula" means that linear equation derived biennially by the Department, using standard statistical procedures, which best predicts average crime rates in all cities and eligible counties in the Commonwealth on the basis of the following factors in their simplest form:

1. The total base year number of (i) persons enrolled in Temporary Assistance to Needy Families, (ii) persons in foster care, and (iii) persons receiving maintenance payments in a general relief program, per 100,000 base year population; and

2. The local population density, based on the base year population estimates of the Center for Public Service, adjusted for annexation as determined by the Department, and the land area in square miles of the city or eligible county as reported by the United States Census Bureau, adjusted for annexation as determined by the Department.

"Eligible county" means any county which operates a police department.

"Police department" means that organization established by ordinance by a local governing body that is responsible for the prevention and detection of crime, the apprehension of criminals, the safeguard of life and property, the preservation of peace and the enforcement of state and local laws, regulations, and ordinances. Such department shall have a chief of police, which in the case of counties may be the sheriff, and such officers, privates, and other personnel as may be provided for in the ordinance, one sworn member of which shall be a full-time employee. All law-enforcement officers serving as members of such police department, whether full-time or part-time, and whether permanently or temporarily employed, shall meet the minimum training standards established pursuant to §§ 9.1-102 and 9.1-114, unless such personnel are exempt from the minimum training standards as provided in §§ 9.1-113 and 9.1-116. Any police department established subsequent to July 1, 1981, shall also have, at a minimum, one officer on duty at all times for the purposes set forth above.

However, notwithstanding any contrary provision of this definition,

1. Any locality receiving funds under this article during the 1980-82 biennium shall be considered to have a valid police department eligible for funds as long as such police department continues in operation;

2. Any town receiving funds under this article during the 1986-1988 biennium shall be considered to have a valid police department eligible for funds even though police services for such town may thereafter be provided by the sheriff of the county in which the town is located by agreement made pursuant to § 15.2-1726. Eligibility for funds under this subdivision shall last as long as such agreement remains in effect. Police services for the town furnished by the sheriff shall be equal to or greater than the police services last furnished by the town's police department.

"Population served by police departments" means the total base year population of the Commonwealth less the population served by sheriffs only.

"Population served by sheriffs only" means the total base year population of those counties without a police department, less the latest available estimate from the United States Bureau of the Census of the total population of towns, or portions of towns, having police departments, located in such counties.

"Potential crime rate" means the number of crimes per 100,000 persons in the base year population for each city or eligible county, as derived from the distribution formula.

"State aid to localities with police" means that amount which bears the same relationship to the population served by police departments as state aid to sheriff-only localities bears to the population served by sheriffs only.

"State aid to sheriff-only localities" means the estimated total amount for salaries and expenses to be paid by the Commonwealth, pursuant to Article 3 (§ 15.2-1609 et seq.) of Chapter 16 of Title 15.2, to sheriffs' offices in those counties without a police department, based on the actual percentage of total state expenditures in the base year distributed to those counties without police departments.

1979, c. 83, § 14.1-84.2; 1981, c. 485; 1982, c. 600; 1984, c. 779; 1985, c. 140; 1989, cc. 84, 292; 1998, c. 872, § 9-183.14; 2001, c. 844.



§ 9.1-166. Local governments to receive state funds for law enforcement

The Department of the Treasury shall disburse funds to cities, towns and counties, to aid in the law-enforcement expenditures of those local governments, pursuant to the terms of this article.

1979, c. 83, § 14.1-84.1; 1981, c. 485; 1998, c. 872, § 9-183.13; 2001, c. 844.



§ 9.1-167. Calculation of adjusted crime index; use

By January 1 of each even-numbered year, the Department, using the relevant base year data, shall calculate the adjusted crime index for each city and each eligible county. Such calculation shall be used for the succeeding fiscal biennium adjusted for annexation as determined by the Department.

1979, c. 83, § 14.1-84.3; 1981, c. 485; 1989, c. 84; 1998, c. 872, § 9-183.15; 2001, c. 844.



§ 9.1-168. Eligibility for funds

A. Any city, county, or town establishing a police department shall provide the Department written notice of its intent to seek state funds in accordance with the provisions of this article. Such city, county, or town shall become eligible to receive funds at the beginning of the next fiscal year which commences not sooner than twelve months after the filing of this notice.

B. No city, county, or town shall receive any funds in accordance with the terms of this article unless it notifies the Department prior to July 1 each year that its law-enforcement personnel, whether full-time or part-time and whether permanently or temporarily employed, have complied with the minimum training standards as provided in §§ 9.1-102 and 9.1-114, unless such personnel are exempt from the minimum training standards as provided in §§ 9.1-113 and 9.1-116 or that an effort will be made to have its law-enforcement personnel comply with such minimum training standards during the ensuing fiscal year. Any city, county, or town failing to make an effort to comply with the minimum training standards may be declared ineligible for funding in the succeeding fiscal year by the Department.

C. A change in the form of government from city to tier-city shall not preclude the successor tier-city which continues to provide a police department from eligibility for funds.

D. Any county consolidated under the provisions of Chapter 35 (§ 15.2-3500 et seq.) of Title 15.2 shall be eligible to receive financial assistance for law-enforcement expenditures subject to the provisions of this article. The consolidated county shall be eligible to receive, on behalf of the formerly incorporated towns that became shires, boroughs or special service tax districts within the consolidated county, law-enforcement assistance under the provisions of this article, provided that the consolidation agreement approved pursuant to Chapter 35 (§ 15.2-3500 et seq.) of Title 15.2 provides for the additional law-enforcement governmental services previously provided by the police department of such incorporated towns.

1981, c. 485, § 14.1-84.6:1; 1982, c. 600; 1983, c. 4, § 14.1-84.6:2; 1984, cc. 695, 779; 1998, c. 872, §§ 9-183.19, 9-183.20; 2001, c. 844.



§ 9.1-169. Total amount and method of distribution of funds to counties and cities

A. The total amount of funds to be distributed as determined by the Department shall be equal to the amount of state aid to localities with police, as defined in § 9.1-165, minus (i) the salaries and expenses of sheriffs' offices in such cities and counties as estimated pursuant to Article 3 (§ 15.2-1609 et seq.) of Chapter 16 of Title 15.2 and (ii) five percent of the remainder, which shall be placed in a discretionary fund to be administered as specified in § 9.1-171. However, the percentage change in the total amount of funds to be distributed for any fiscal year from the preceding fiscal year shall be equal to the anticipated percentage change in total general fund revenue collections for the same time period as stated in the appropriation act.

B. Each city and eligible county shall receive a percentage of such total amount to be distributed equal to the percentage of the total adjusted crime index attributable to such city or county. Payments to the cities and eligible counties shall be made in equal quarterly installments by the State Treasurer on warrants issued by the Comptroller. Notwithstanding the foregoing provisions, the General Assembly, through the appropriation act, may appropriate specific dollar amounts to provide financial assistance to localities with police departments.

1979, c. 83, § 14.1-84.4; 1981, c. 485; 1986, c. 235; 1998, c. 872, § 9-183.16; 2001, c. 844.



§ 9.1-170. Distribution of funds to towns

A. Towns located in eligible counties and which have police departments shall receive a percentage of the funds distributed to the county in accordance with § 9.1-169, such percentage to be equal to the ratio of the town's population as determined by the Department to the total population of the county.

B. Towns located in noneligible counties shall be assigned an adjusted crime index based on their population and the average of the three lowest predicted crime rates for cities. Such towns shall receive funds based on such adjusted crime index in the same manner as cities and eligible counties as provided in § 9.1-169.

1979, c. 83, § 14.1-84.5; 1981, c. 485; 1998, c. 872, § 9-183.17; 2001, c. 844.



§ 9.1-171. Distribution of discretionary fund

In the case of a city with a population of more than 200,000 receiving per capita aid for law enforcement in accordance with § 9.1-169 of less than sixty-five percent of the average per capita aid to law enforcement received by all other cities with a population of more than 200,000 under such provisions, exclusive of amounts payable by reason of this section, the discretionary fund established by § 9.1-169 shall first be used to pay such city an aggregate sum so as to make its per capita receipts for law enforcement under § 9.1-169 equal to sixty-five percent of the average per capita aid for law enforcement disbursed to all other cities with a population of more than 200,000. The remainder, if any, shall be distributed per capita among (i) cities with populations under 200,000, (ii) eligible counties, and (iii) towns having police departments.

1979, c. 83, § 14.1-84.6; 1981, c. 485; 1998, c. 872, § 9-183.18; 2001, c. 844.



§ 9.1-172. Periodic determination of weights and constants

Prior to the convening of the General Assembly in each even-numbered year, the Department shall determine whether the variables incorporated in the equation used in the distribution formula are statistically acceptable for such computation, and to determine whether any other variables would be better predictors of crime. If, as a result of this research, the Department determines that the variables used in the equation should be changed, it shall recommend to the General Assembly appropriate legislation to accomplish this change.

1979, c. 83, § 14.1-84.7; 1981, c. 485; 1998, c. 872, § 9-183.21; 2001, c. 844.



§ 9.1-173. Purpose

It is the purpose of this article to enable any city, county or combination thereof to develop, establish, and maintain a local community-based probation services agency to provide the judicial system with sentencing alternatives for certain misdemeanants or persons convicted of felonies that are not felony acts of violence, as defined in § 19.2-297.1 and sentenced pursuant to § 19.2-303.3, for whom the court imposes a sentence of 12 months or less and who may require less than institutional custody.

The article shall be interpreted and construed so as to:

1. Allow individual cities, counties, or combinations thereof greater flexibility and involvement in responding to the problem of crime in their communities;

2. Provide more effective protection of society and to promote efficiency and economy in the delivery of correctional services;

3. Provide increased opportunities for offenders to make restitution to victims of crimes through financial reimbursement or community service;

4. Permit cities, counties or combinations thereof to operate and utilize local community-based probation services specifically designed to meet the rehabilitative needs of selected offenders; and

5. Provide appropriate post-sentencing alternatives in localities for certain offenders with the goal of reducing the incidence of repeat offenders.

1980 c. 300, § 53.1-180; 1982, c. 636; 1983, c. 344; 1990, c. 578; 1992, c. 196; 1994, 2nd Sp. Sess., cc. 1, 2; 1995, cc. 502, 574; 1996, c. 568; 2000, c. 1040; 2001, c. 844; 2002, c. 491; 2007, c. 133.



§ 9.1-173.1. Procedures for treatment of veterans and active service members

Localities may establish special treatment procedures for veterans and active military service members pursuant to § 2.2-2001.1.

2011, cc. 772, 847.



§ 9.1-174. Establishment of a community-based probation services agency

To facilitate local involvement and flexibility in responding to the problem of crime in their communities and to permit a locally designed community-based probation services agency that will fit its needs, any city, county or combination thereof may, and any city, county or combination thereof that is required by § 53.1-82.1 to file a community-based corrections plan shall establish a system of community-based services pursuant to this article. This system is to provide alternatives for (i) offenders who are convicted and sentenced pursuant to § 19.2-303.3 and who are considered suitable candidates for probation services that require less than incarceration in a local correctional facility and (ii) defendants who are provided a deferred proceeding and placed on probation services. Such services may be provided by qualified public agencies or by qualified private agencies pursuant to appropriate contracts.

Code 1950, § 53-128.17; 1980, c. 300; 1982, c. 636, § 53.1-181; 1983, c. 344; 1992, c. 196; 1994, 2nd Sp. Sess., cc. 1, 2; 1995, cc. 502, 574; 1999, c. 372; 2000, c. 1040; 2001, c. 844; 2006, c. 883; 2007, c. 133.



§ 9.1-175. Board to prescribe standards; biennial plan

The Board shall approve standards as prescribed by the Department for the development, implementation, operation and evaluation of local community-based probation services and facilities authorized by this article. Any city, county or combination thereof which establishes and provides local community-based probation services pursuant to this article shall submit a biennial criminal justice plan to the Department for review and approval.

Code 1950, § 53-128.18; 1980, c. 300; 1982, c. 636, § 53.1-182; 1994, 2nd Sp. Sess., cc. 1, 2; 1999, c. 372; 2000, c. 1040; 2001, c. 844; 2002, c. 491; 2007, c. 133.



§ 9.1-176. Mandated services; optional services and facilities

A. As used in this section:

"Detoxification center program" means any facility program or procedure for the placement of public inebriates as an alternative to arresting and jailing such persons, for the purpose of monitoring the withdrawal from excessive use of alcohol or use of a narcotic drug or other intoxicant or drug of whatever nature.

"Public inebriate" means any person who is intoxicated in a public place and would be subject to arrest for public intoxication under § 18.2-388 or a local ordinance established for the same offense.

B. Any city, county or combination thereof that elects or is required to establish a local community-based probation services agency pursuant to this article shall provide to the judicial system the following services as components of local community-based probation supervision: community service; home incarceration with or without electronic monitoring; electronic monitoring; and substance abuse screening, assessment, testing and treatment. Additional services and facilities, including, but not limited to, local day reporting centers and services, local halfway house facilities and services for the temporary care of adults placed on community-based probation, and law-enforcement diversion into detoxification center programs may be established by the city, county or combination thereof.

Any city, county, or combination thereof, may develop, establish, operate, maintain, or contract with any qualified public or private agency for local or regional detoxification center programs, services, or facilities.

The chief judge of the general district court in the jurisdiction that will be served by the facility shall approve the facility for the diversion of public inebriates from arrest and jail pursuant to § 18.2-388.

1994, 2nd Sp. Sess., cc. 1, 2, § 53.1-182.1; 1996, c. 569; 1997, c. 339; 1999, c. 372; 2000, c. 1040; 2001, c. 844; 2002, c. 491; 2007, c. 133; 2011, cc. 821, 854.



§ 9.1-176.1. Duties and responsibilities of local community-based probation officers

A. Each local community-based probation officer, for the localities served, shall:

1. Supervise and assist all local-responsible adult offenders, residing within the localities served and placed on local community-based probation by any judge of any court within the localities served;

2. Ensure offender compliance with all orders of the court, including the requirement to perform community service;

3. Conduct, when ordered by a court, substance abuse screenings, or conduct or facilitate the preparation of assessments pursuant to state approved protocols;

4. Conduct, at his discretion, random drug and alcohol tests on any offender whom the officer has reason to believe is engaged in the illegal use of controlled substances or marijuana or the abuse of alcohol or prescribed medication;

5. Facilitate placement of offenders in substance abuse education or treatment programs and services or other education or treatment programs and services based on the needs of the offender;

6. Seek a capias from any judicial officer in the event of failure to comply with conditions of local community-based probation or supervision on the part of any offender provided that noncompliance resulting from intractable behavior presents a risk of flight, or a risk to public safety or to the offender;

7. Seek a motion to show cause for offenders requiring a subsequent hearing before the court;

8. Provide information to assist any law-enforcement officer with the return to custody of defendants placed on supervision for which a capias has been sought;

9. Keep such records and make such reports as required by the Department of Criminal Justice Services; and

10. Determine by reviewing the Local Inmate Data System upon intake and again prior to discharge whether a blood, saliva, or tissue sample has been taken for DNA analysis for each offender required to submit a sample pursuant to Article 1.1 (§ 19.2-310.2 et seq.) of Chapter 18 of Title 19.2 and, if no sample has been taken, require an offender to submit a sample for DNA analysis.

B. Each local probation officer may provide the following optional services, as appropriate and when available resources permit:

1. Supervise local-responsible adult offenders placed on home incarceration with or without home electronic monitoring as a condition of local community-based probation;

2. Investigate and report on any local-responsible adult offender and prepare or facilitate the preparation of any other screening, assessment, evaluation, testing or treatment required as a condition of probation;

3. Monitor placements of local-responsible adults who are required to perform court-ordered community service at approved work sites;

4. Assist the courts, when requested, by monitoring the collection of court costs, fines and restitution to the victims of crime for offenders placed on local probation; and

5. Collect supervision and intervention fees pursuant to § 9.1-182 subject to local approval and the approval of the Department of Criminal Justice Services.

2003, c. 142; 2007, cc. 133, 528; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 9.1-177. Form of oath of office for local community-based probation officers

Every local community-based probation officer who is an employee of a local community-based probation agency, established by any city, county or combination thereof, or operated pursuant to this article, that provides probation and related services pursuant to the requirements of this article, shall take an oath of office as prescribed in § 49-1 before entering the duties of his office. The oath of office shall be taken before any general district or circuit court judge in any city or county that has established services for the judicial system pursuant to this article.

2000, c. 1040, § 53.1-182.1:1; 2001, c. 844; 2007, c. 133.



§ 9.1-177.1. Confidentiality of records of and reports on adult persons under investigation by, or placed on probation supervision with a local community-based probation services agency

A. Any investigation report, including a presentencing investigation report, prepared by a local community-based probation officer is confidential and is exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). Such reports shall be filed as a part of the case record. Such reports shall be made available only by court order and shall be sealed upon final order by the court; except that such reports shall be available upon request to (i) any criminal justice agency, as defined in § 9.1-101, of this or any other state or of the United States; (ii) any agency where the accused is referred for assessment or treatment; (iii) counsel for the person who is the subject of the report; or (iv) counsel who represents the person in pursuit of a post-conviction remedy, subject to the limitations set forth in § 37.2-901.

B. Any report on the progress of an offender under the supervision of a local community-based probation agency and any information relative to the identity of or inferring personal characteristics of an accused, including demographic information, diagnostic summaries, records of office visits, medical, substance abuse, psychiatric or psychological records or information, substance abuse screening, assessment and testing information, and other sensitive information not explicitly classified as criminal history record information, is exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). However, such information may be disseminated to criminal justice agencies as defined in § 9.1-101 in the discretion of the custodian of these records.

2002, c. 769; 2003, c. 146; 2006, c. 289; 2007, c. 133; 2010, c. 223.



§ 9.1-178. Community criminal justice boards

A. Each county or city or combination thereof developing and establishing a local pretrial services or a community-based probation services agency pursuant to this article shall establish a community criminal justice board. Each county and city participating in local pretrial services or local community-based probation services shall be represented on the community criminal justice board. In the event that one county or city appropriates funds to these services as part of a multijurisdictional effort, any other participating county or city shall be considered to be participating if such locality appropriates funds to these services. Appointments to the board shall be made by each local governing body. In cases of multijurisdictional participation, unless otherwise agreed upon, each participating city or county shall have an equal number of appointments. Boards shall be composed of the number of members established by a resolution or ordinance of each participating jurisdiction.

B. Each board shall include, at a minimum, the following members: a person appointed by each governing body to represent the governing body; a judge of the general district court; a circuit court judge; a juvenile and domestic relations district court judge; a chief magistrate; one chief of police or the sheriff in a jurisdiction not served by a police department to represent law enforcement; an attorney for the Commonwealth; a public defender or an attorney who is experienced in the defense of criminal matters; a sheriff or the regional jail administrator responsible for jails serving those jurisdictions involved in local pretrial services and community-based probation services; a local educator; and a community services board administrator. Any officer of the court appointed to a community criminal justice board pursuant to this subsection may designate a member of his staff approved by the governing body to represent him at meetings of the board.

Code 1950, § 53-128.19; 1980, c. 300; 1982, c. 636, § 53.1-183; 1983, c. 344; 1988, c. 557; 1994, 2nd Sp. Sess., cc. 1, 2; 1995, cc. 502, 574, 768; 1996, c. 342; 1997, c. 339; 2000, c. 1040; 2001, c. 593; 2001, c. 844; 2002, c. 491; 2004, c. 395; 2007, c. 133.



§ 9.1-179. Withdrawal from services

Any participating city or county may, at the beginning of any calendar quarter, by ordinance or resolution of its governing body, notify the Director of the Department and, in the case of multijurisdictional services, the other member jurisdictions, of its intention to withdraw from participation in local community-based probation services. Withdrawal shall be effective as of the last day of the quarter in which the notice is given.

Code 1950, § 53-128.20; 1980, c. 300; 1982, c. 636, § 53.1-184; 1994, 2nd Sp. Sess., cc. 1, 2; 1995, cc. 502, 574; 2000, c. 1040; 2001, c. 844; 2002, c. 491; 2007, c. 133.



§ 9.1-180. Responsibilities of community criminal justice boards

On behalf of the counties, cities, or combinations thereof which they represent, the community criminal justice boards shall have the responsibility to:

1. Advise on the development and operation of local pretrial services and community-based probation services pursuant to §§ 19.2-152.2 and 9.1-176 for use by the courts in diverting offenders from local correctional facility placements;

2. Assist community agencies and organizations in establishing and modifying programs and services for defendants and offenders on the basis of an objective assessment of the community's needs and resources;

3. Evaluate and monitor community programs and pretrial and local community-based probation services and facilities to determine their impact on offenders;

4. Develop and amend the criminal justice plan in accordance with guidelines and standards set forth by the Department and oversee the development and amendment of the community-based corrections plan as required by § 53.1-82.1 for approval by participating local governing bodies;

5. Review the submission of all criminal justice grants regardless of the source of funding;

6. Facilitate local involvement and flexibility in responding to the problem of crime in their communities; and

7. Do all things necessary or convenient to carry out the responsibilities expressly given in this article.

Code 1950, § 53-128.21; 1980, c. 300; 1982, c. 636, § 53.1-185; 1983, c. 344; 1991, c. 43; 1992, c. 740; 1994, 2nd Sp. Sess., cc. 1, 2; 1995, cc. 502, 574; 2000, c. 1040; 2001, c. 844; 2002, c. 491; 2007, c. 133.



§ 9.1-181. Eligibility to participate

A. Any city, county, or combination thereof, which elects to, or is required to establish services shall participate in a local community-based probation services agency by ordinance or resolution of its governing authority. In cases of multijurisdictional participation, each ordinance or resolution shall identify the chosen administrator and fiscal agent as set forth in § 9.1-183. Such ordinances or resolutions shall be provided to the Director of the Department, regardless of funding source for the established programs.

B. Any local community-based probation services agency established pursuant to this article shall be available as a sentencing alternative for persons sentenced to incarceration in a local correctional facility or who otherwise would be sentenced to incarceration and who would have served their sentence in a local or regional correctional facility.

1992, c. 196, § 53.1-185.1; 1994, 2nd Sp. Sess., cc. 1, 2; 2000, c. 1040; 2001, c. 844; 2007, c. 133.



§ 9.1-182. Funding; failure to comply; prohibited use of funds

A. Counties and cities shall be required to establish a local community-based probation services agency under this article only to the extent funded by the Commonwealth through the general appropriation act.

B. The Department shall periodically review each program established under this article to determine compliance with the submitted plan and operating standards. If the Department determines that a program is not in substantial compliance with the submitted plan or standards, the Department may suspend all or any portion of financial aid made available to the locality for purposes of this article until there is compliance.

C. Funding shall be used for the provision of local community-based probation services and operation of facilities but shall not be used for capital expenditures.

D. The Department, in conjunction with local boards, shall establish a statewide system of supervision and intervention fees to be paid by offenders participating in local community-based probation services established under this article for reimbursement towards the costs of their supervision.

E. Any supervision or intervention fees collected by local community-based probation services agencies established under this article shall be retained by the locality serving as fiscal agent and shall be utilized solely for expansion and development of services, or to supplant local costs of operation. Any local community-based probation services agency collecting such fees shall keep records of the collected fees, report the amounts to the locality serving as fiscal agent and make all records available to the community criminal justice board. Such fees shall be in addition to any other imposed on a defendant or offender as a condition of a deferred proceeding, conviction or sentencing by a court as required by general law.

1994, 2nd Sp. Sess., cc. 1, 2, § 53.1-185.2; 1995, cc. 502, 574, 768; 2000, c. 1040; 2001, c. 844; 2007, c. 133.



§ 9.1-183. City or county to act as administrator and fiscal agent

Any single participating city or county shall act as the administrator and fiscal agent for the funds awarded for purposes of implementing a local pretrial services or community-based probation services agency. In cases of multijurisdictional participation, the governing authorities of the participating localities shall select one of the participating cities or counties, with its consent, to act as administrator and fiscal agent for the funds awarded for purposes of implementing the local pretrial services or community-based probation services agency on behalf of the participating jurisdictions.

The participating city or county acting as administrator and fiscal agent pursuant to this section may be reimbursed for the actual costs associated with the implementation of the local pretrial services or community-based probation services agency, including fiscal administration, accounting, payroll services, financial reporting, and auditing. Any costs must be approved by the community criminal justice board and reimbursed from those funds received for the operation of the local pretrial or community-based probation services agency, and may not exceed one percent of those funds received in any single fiscal year.

1994, 2nd Sp. Sess., cc. 1, 2, § 53.1-185.3; 1995, cc. 502, 574; 1996, c. 969; 2000, c. 1040; 2001, c. 844; 2007, c. 133.



§ 9.1-184. Virginia Center for School and Campus Safety created; duties

A. From such funds as may be appropriated, the Virginia Center for School and Campus Safety (the Center) is hereby established within the Department. The Center shall:

1. Provide training for Virginia public school personnel in school safety, on evidence-based antibullying tactics based on the definition of bullying in § 22.1-276.01, and in the effective identification of students who may be at risk for violent behavior and in need of special services or assistance;

2. Serve as a resource and referral center for Virginia school divisions by conducting research, sponsoring workshops, and providing information regarding current school safety concerns, such as conflict management and peer mediation, bullying as defined in § 22.1-276.01, school facility design and technology, current state and federal statutory and regulatory school safety requirements, and legal and constitutional issues regarding school safety and individual rights;

3. Maintain and disseminate information to local school divisions on effective school safety initiatives in Virginia and across the nation;

4. Collect, analyze, and disseminate various Virginia school safety data, including school safety audit information submitted to it pursuant to § 22.1-279.8, collected by the Department;

5. Encourage the development of partnerships between the public and private sectors to promote school safety in Virginia;

6. Provide technical assistance to Virginia school divisions in the development and implementation of initiatives promoting school safety, including threat assessment-based protocols with such funds as may be available for such purpose;

7. Develop a memorandum of understanding between the Director of the Department of Criminal Justice Services and the Superintendent of Public Instruction to ensure collaboration and coordination of roles and responsibilities in areas of mutual concern, such as school safety audits and crime prevention;

8. Provide training for and certification of school security officers, as defined in § 9.1-101 and consistent with § 9.1-110;

9. Develop, in conjunction with the Department of State Police, the Department of Behavioral Health and Developmental Services, and the Department of Education, a model critical incident response training program for public school personnel and others providing services to schools that shall also be made available to private schools in the Commonwealth; and

10. In consultation with the Department of Education, provide schools with a model policy for the establishment of threat assessment teams, including procedures for the assessment of and intervention with students whose behavior poses a threat to the safety of school staff or students.

B. All agencies of the Commonwealth shall cooperate with the Center and, upon request, assist the Center in the performance of its duties and responsibilities.

2000, c. 519, § 9-173.21; 2001, cc. 436, 440, 844; 2002, cc. 836, 868; 2012, cc. 281, 433; 2013, cc. 676, 710; 2014, cc. 7, 92, 158.



§ 9.1-185. Definitions

As used in this article, unless the context requires a different meaning:

"Agent" means a person who is a licensed bail bondsman who has been given power of attorney to act on the behalf of a licensed property bail bondsman.

"Bail bondsman" means any person who is licensed by the Department who engages in the business of bail bonding and is thereby authorized to conduct business in all courts of the Commonwealth.

"Board" means the Criminal Justice Services Board.

"Certificate" means a certificate issued by a judge on or before June 30, 2005, pursuant to former § 19.2-152.1.

"Department" means the Department of Criminal Justice Services.

"Property bail bondsman" means a person licensed pursuant to this article who, for compensation, enters into a bond or does so through his agent and who pledges real property, cash or certificates of deposit issued by a federally insured institution, or any combination thereof as security for a bond as defined in § 19.2-119 that has been posted to assure performance of terms and conditions specified by order of an appropriate judicial officer as a condition of bail.

"Surety bail bondsman" means a person licensed pursuant to this article who is also licensed by the State Corporation Commission as a property and casualty insurance agent, and who sells, solicits, or negotiates surety insurance as defined in § 38.2-121 on behalf of insurers licensed in the Commonwealth, pursuant to which the insurer becomes surety on or guarantees a bond, as defined in § 19.2-119, that has been posted to assure performance of terms and conditions specified by order of an appropriate judicial officer as a condition of bail.

2004, c. 460; 2007, c. 708.



§ 9.1-185.1. Inapplicability of this article

This article shall not apply to a person who does not receive profit or consideration for his services.

2004, c. 460.



§ 9.1-185.2. Powers of the Criminal Justice Services Board relating to bail bondsmen

The Board shall have full regulatory authority and oversight of property and surety bail bondsmen.

The Board shall adopt regulations that are necessary to ensure respectable, responsible, safe and effective bail bonding within the Commonwealth. The Board's regulations shall include but not be limited to regulations that (i) establish the qualifications of applicants for licensure and renewal under this article; (ii) examine, or cause to be examined, the qualifications of each applicant for licensure, including when necessary the preparation, administration, and grading of examinations; (iii) levy and collect nonrefundable fees for licensure and renewal that are sufficient to cover all expenses for administration and operation of a program of licensure; (iv) ensure continued competency and prevent deceptive or misleading practices by practitioners; (v) administer the regulatory system; (vi) provide for receipt of complaints concerning the conduct of any person whose activities are regulated by the Board; (vii) provide for investigations and appropriate disciplinary action if warranted; (viii) establish standards for professional conduct, solicitation, collateral received in the course of business, firearms training and usage, uniforms and identification, documentation and recordkeeping requirements, reporting requirements, and methods of capture for the recovery of bailees; and (ix) allow the Board to suspend, revoke or refuse to issue, reissue or renew a license for just cause. The Board shall not adopt compulsory, minimum, firearms training standards in excess of 24 hours per year for bail bondsmen. In adopting its regulations, the Board shall seek the advice of the Private Security Services Advisory Board established pursuant to § 9.1-143.

2004, c. 460.



§ 9.1-185.3. Powers of Department of Criminal Justice Services relating to bail bondsmen

A. In addition to the powers otherwise conferred upon it by law, the Department may (i) charge each applicant for licensure a nonrefundable fee as established by the Board to cover the costs of processing an application for licensure, enforcement of the regulations, and other costs associated with the maintenance of the program of regulation; (ii) charge nonrefundable fees for training, processing school certifications and enforcement of training standards; (iii) conduct investigations to determine the suitability of applicants for licensure; and (iv) conduct investigations to determine if any disciplinary actions against a licensed bondsman are warranted. For purposes of determining eligibility for licensure, the Department shall require the applicant to provide personal descriptive information to be forwarded, along with the applicant's fingerprints, to the Central Criminal Records Exchange for the purpose of conducting a Virginia criminal history records search. The Central Criminal Records Exchange shall forward the fingerprints and personal description to the Federal Bureau of Investigation for the purpose of obtaining a national criminal record check.

B. The Director or his designee may make an ex parte application to the circuit court for the city or county wherein evidence sought is kept or wherein a licensee does business for the issuance of a subpoena duces tecum in furtherance of the investigation of a sworn complaint within the jurisdiction of the Department or the Board to request production of any relevant records, documents and physical or other evidence of any person, partnership, association or corporation licensed or regulated by the Department pursuant to this article. The court may issue and compel compliance with such a subpoena upon a showing of reasonable cause. Upon determining that reasonable cause exists to believe that evidence may be destroyed or altered, the court may issue a subpoena duces tecum requiring the immediate production of evidence. Costs of the investigation and adjudication of violations of this article or Board regulations may be recovered. All costs recovered shall be deposited into the state treasury to the credit of the Bail Bondsman Regulatory Fund. Such proceedings shall be brought in the name of the Commonwealth by the Department in the circuit court of the city or county in which the unlawful act occurred or in which the defendant resides. The Director, or agents appointed by him, shall have the authority to administer oaths or affirmations for the purpose of receiving complaints and conducting investigations of violations of this article, or any regulation promulgated hereunder and to serve process issued by the Department or the Board.

2004, c. 460.



§ 9.1-185.4. Limitations on licensure

A. In order to be licensed as a bail bondsman a person shall (i) be 18 years of age or older, (ii) have received a high school diploma or passed a high school equivalency examination approved by the Board of Education, and (iii) have successfully completed the bail bondsman exam required by the Board or successfully completed prior to July 1, 2005, a surety bail bondsman exam required by the State Corporation Commission under former § 38.2-1865.7.

B. The following persons are not eligible for licensure as bail bondsmen and may not be employed nor serve as the agent of a bail bondsman:

1. Persons who have been convicted of a felony within the Commonwealth, any other state, or the United States, who have not been pardoned, or whose civil rights have not been restored;

2. Employees of a local or regional jail;

3. Employees of a sheriff's office;

4. Employees of a state or local police department;

5. Persons appointed as conservators of the peace pursuant to Article 4.1 (§ 9.1-150.1 et seq.) of this chapter;

6. Employees of an office of an attorney for the Commonwealth;

7. Employees of the Department of Corrections, Department of Criminal Justice Services, or a local pretrial or community-based probation services agency; and

8. Spouses of or any persons residing in the same household as persons referred to in subdivisions 2 through 7 who are sworn officers or whose responsibilities involve direct access to records of inmates.

C. The exclusions in subsection B shall not be construed to limit the ability of a licensed bail bondsman to employ or contract with a licensed bail enforcement agent authorized to do business in the Commonwealth.

2004, c. 460; 2007, c. 133; 2008, c. 438; 2014, c. 84.



§ 9.1-185.5. Bail bondsman licensure requirements

A. An applicant for a bail bondsman license shall apply for such license in a form and manner prescribed by the Board, and containing any information the Board requires.

B. Prior to the issuance of any bail bondsman license, each bondsman applicant shall:

1. File with the Department an application for such license on the form and in the manner prescribed by the Board.

2. Pass the bail bondsman exam as prescribed by the Board pursuant to this article or have successfully completed a surety bail bondsman exam as required by the State Corporation Commission under former § 38.2-1865.7. Any applicant who improperly uses notes or other reference materials, or otherwise cheats on the exam, shall be ineligible to become a licensed bail bondsman.

3. Submit to fingerprinting by a local or state law-enforcement agency and provide personal descriptive information to be forwarded, along with the applicant's fingerprints, to the Department of State Police Central Criminal Records Exchange. The Central Criminal Records Exchange shall forward the applicant's fingerprints and personal descriptive information to the Federal Bureau of Investigation for the purpose of obtaining national criminal history record information regarding such applicant. The applicant shall pay for the cost of such fingerprinting and criminal records check. The Department of State Police shall forward to the Director of the Department, or his designee, who shall be a governmental entity, the results of the records search from the Central Criminal Records Exchange and the Federal Bureau of Investigation. The Director of the Department, or his designee, who shall be a governmental entity, shall review the record and if the report indicates a prior felony conviction, the individual shall be prohibited from pursuing the application process for issuance of a bail bondsman license unless the individual submits proof that his civil rights have been restored by the Governor or other appropriate authority.

4. Submit the appropriate nonrefundable application processing fee to the Department.

C. Additionally, prior to the issuance of a property bail bondsman license, each property bail bondsman applicant shall provide proof of collateral of $200,000 on his bonds and proof of collateral of $200,000 on the bonds of each of his agents. Any collateral that is not in the form of real estate, cash, or certificates of deposit issued by a FDIC-insured financial institution shall be specifically approved by the Department before it may be used as collateral.

1. If the property used as collateral is real estate, such real estate shall be located in the Commonwealth. In addition, the property bail bondsman applicant shall submit to the Department:

a. A true copy of the current real estate tax assessment thereof, certified by the appropriate assessing officer of the locality wherein such property is located or, at the option of the property bail bondsman, an appraisal of the fair market value of the real estate, which appraisal shall have been prepared by a licensed real estate appraiser, within one year of its submission.

b. A new appraisal, if, at its discretion, the Department so orders for good cause shown prior to certification. At the discretion of the Department, after the original submission of any property appraisal or tax assessment, further appraisals or tax assessments for that property may not be required more than once every five years.

c. An affidavit by the property bail bondsman applicant that states, to the best of such person's knowledge, the amount of equity in the real estate, and the amounts due under any obligations secured by liens or similar encumbrances against the real estate, including any delinquent taxes, as of the date of the submission. At its discretion, the Department may require additional documentation to verify these amounts.

2. If the property used as collateral consists of cash or certificates of deposit, the property bail bondsman applicant shall submit to the Department verification of the amounts, and the names of the financial institution in which they are held.

3. Any property bail bondsman issued a certificate by a judge pursuant to former § 19.2-152.1, prior to July 1, 1989, who has continuously maintained his certification and who has never provided to a court collateral of $200,000 or more, shall continue to be exempt from the $200,000 collateral requirements specified above. Those property bail bondsmen who are exempted from this provision shall satisfy all of the other requirements in this article for bail bondsmen, and shall provide to the Department the collateral amount to which they may bond and provide proof of his prior certification by obtaining a certified copy of: (i) the certificate issued pursuant to former § 19.2-152.1 and (ii) the documents held by the originating court that stated the collateral amount for which they were able to bond.

4. Each property bail bondsman, if so directed by the Department, shall place a deed of trust on the real estate that he is using for the limit of his expected bonded indebtedness to secure the Commonwealth and shall name the attorney for the Commonwealth of the affected locality as trustee under the deed of trust, and furnish the Department an acceptable appraisal and title certificate of the real estate subject to any such deed of trust.

D. Prior to the issuance of a surety bail bondsman license, each surety bail bondsman applicant shall:

1. Submit proof of current licensing as a property and casualty insurance agent validated by the State Corporation Commission.

2. Submit copies of each qualifying power of attorney that will be used to provide surety. All qualifying powers of attorney filed with the Department shall contain the name and contact information for both the surety agent and the registered agent of the issuing company. In the event an applicant for a surety bail bondsman license is unable to obtain a qualifying power of attorney prior to the issuance of his license, he may be granted his license, on the condition that each qualifying power of attorney obtained after his licensure be filed with the Department within 30 days after its receipt. A surety bail bondsman shall not be permitted to write bail bonds for any insurance company without first filing the company qualifying power of attorney with the Department.

3. All surety bail bondsman licenses in effect with the State Corporation Commission shall become void after June 30, 2005. Applicants for licensure for bail bondsmen may submit an application to the Department on or after May 1, 2005.

4. Any surety bail bondsman license issued pursuant to this article shall terminate immediately upon the termination of the licensee's property and casualty insurance agent license, and may not be applied for again until the individual has been issued a new property and casualty insurance agent license. Upon notification from the State Corporation Commission of a license suspension, the Department shall immediately suspend a surety bondsman's license, pending the results of an investigation conducted pursuant to this article. In the event a surety bail bondsman is under investigation by the State Corporation Commission for allegations regarding his activities as a licensed property and casualty agent, the Commission shall notify the Department of such investigation and the Department and the Commission may conduct a joint investigation of the individual. All powers granted to the Department and the Commission regarding investigation and disciplinary proceedings shall be permitted to be applied to any such joint investigation, and both the Department and the Commission shall be permitted to utilize their own rules and internal procedures in determining appropriate disciplinary proceedings, if any.

2004, c. 460.



§ 9.1-185.6. Licenses; renewal

A. A license granted to a bondsman by the Department shall authorize such person to enter into bonds, as defined in § 19.2-119, in any county or city in the Commonwealth.

B. Every bail bondsman license issued pursuant to this article shall be for a term of two years.

C. A bail bondsman license may be renewed for an ensuing two-year period, upon the filing of an application in the form prescribed by the Department and payment of the nonrefundable renewal application processing fee prescribed by the Department. In addition, applicants for renewal of a bail bondsman license shall undergo a criminal history background check as set out in subdivision B 3 of § 9.1-185.5 and shall provide all other documentation listed in subsections C and D of § 9.1-185.5 as the Department deems appropriate.

D. On or before the first day of the month prior to the month his license is due to expire, the licensee shall make application for license renewal and shall at that time pay the renewal application fee.

E. Any license not renewed by its expiration date shall terminate on such date.

2004, c. 460.



§ 9.1-185.7. Licensure of nonresidents

A. All nonresident transfers and applicants for a bail bondsman license shall satisfy all licensing requirements for residents of the Commonwealth.

B. For the purposes of this article, any individual whose physical place of residence and physical place of business are in a county or city located partly within the Commonwealth and partly within another state may be considered as meeting the requirements as a resident of the Commonwealth, provided the other state has established by law or regulation similar requirements as to residence of such individuals.

2004, c. 460.



§ 9.1-185.8. Professional conduct standards; grounds for disciplinary actions

A. Any violations of the restrictions or standards under this statute shall be grounds for placing on probation, refusal to issue or renew, sanctioning, suspension or revocation of the bail bondsman's license. A licensed bail bondsman is responsible for ensuring that his employees, partners and individuals contracted to perform services for or on behalf of the bonding business comply with all of these provisions, and do not violate any of the restrictions that apply to bail bondsmen. Violations by a bondsman's employee, partner, or agent may be grounds for disciplinary action against the bondsman, including probation, suspension or revocation of license.

B. A licensed bail bondsman shall not:

1. Knowingly commit, or be a party to, any material fraud, misrepresentation, concealment, conspiracy, collusion, forgery, scheme or device whereby any other person lawfully relies upon the word, representation, or conduct of the bail bondsman.

2. Solicit sexual favors or extort additional consideration as a condition of obtaining, maintaining, or exonerating bail bond, regardless of the identity of the person who performs the favors.

3. Conduct a bail bond transaction that demonstrates bad faith, dishonesty, coercion, incompetence, extortion or untrustworthiness.

4. Coerce, suggest, aid and abet, offer promise of favor, or threaten any person on whose bond he is surety or offers to become surety, to induce that person to commit any crime.

5. Give or receive, directly or indirectly, any gift of any kind to any nonelected public official or any employee of a governmental agency involved with the administration of justice, including but not limited to law-enforcement personnel, magistrates, judges, and jail employees, as well as attorneys. De minimis gifts, not to exceed $50 per year per recipient, are acceptable, provided the purpose of the gift is not to directly solicit business, or would otherwise be a violation of Board regulations or the laws of the Commonwealth.

6. Fail to comply with any of the statutory or regulatory requirements governing licensed bail bondsmen.

7. Fail to cooperate with any investigation by the Department.

8. Fail to comply with any subpoena issued by the Department.

9. Provide materially incorrect, misleading, incomplete or untrue information in a license application, renewal application, or any other document filed with the Department.

10. Provide bail for any person if he is also an attorney representing that person.

11. Provide bail for any person if the bondsman was initially involved in the arrest of that person.

C. A licensed bail bondsman shall ensure that each recognizance on all bonds for which he signs shall contain the name and contact information for both the surety agent and the registered agent of the issuing company.

D. An administrative fee may be charged by a bail bondsman, not to exceed reasonable costs. Reasonable costs may include, but are not limited to, travel, court time, recovery fees, phone expenses, administrative overhead and postage.

E. A property bail bondsman shall not enter into any bond if the aggregate of the penalty of such bond and all other bonds, on which he has not been released from liability, is in excess of four times the true market value of the equity in his real estate, cash or certificates of deposit issued by a federally insured institution, or any combination thereof.

F. A property bail bondsman or his agent shall not refuse to cover any forfeiture of bond against him or refuse to pay such forfeiture after notice and final order of the court.

G. A surety bail bondsman shall not write bail bonds on any qualifying power of attorney for which a copy has not been filed with the Department.

H. A surety bail bondsman shall not violate any of the statutes or regulations that govern insurance agents.

I. A licensed bail bondsman shall not charge a bail bond premium less than 10 percent or more than 15 percent of the amount of the bond. A licensed bail bondsman shall not loan money with interest for the purpose of helping another obtain a bail bond.

For the purposes of this subsection, "bail bond premium" means the amount of money paid to a licensed bail bondsman for the execution of a bail bond.

J. A licensed bail bondsman who has been arrested for a felony offense shall not issue any new bonds pending the outcome of the investigation by the Department.

2004, c. 460; 2007, c. 708; 2011, c. 623; 2015, c. 600.



§ 9.1-185.9. Solicitation of business; standards; restrictions and requirements

A. Only licensed bail bondsmen shall be authorized to solicit bail bond business in the Commonwealth.

B. A licensed bail bondsman shall not:

1. Solicit bail bond business by directly initiating contact with any person in any court, jail, lock-up, or surrounding government property.

2. Loiter by any jail or magistrate's office unless there on legitimate business.

3. Refer a client or a principal for whom he has posted bond to an attorney for financial profit or other consideration.

C. The Board shall adopt regulations as to what constitutes impermissible solicitations by bondsmen, their employees and agents.

2004, c. 460.



§ 9.1-185.10. Collateral received in the course of business; standards and requirements

A. A licensed bail bondsman shall be permitted to accept collateral security or other indemnity from the principal, which shall be returned upon final termination of liability on the bond, including the conclusion of all appeals or appeal periods. Such collateral security or other indemnity required by the bail bondsman shall be reasonable in relation to the amount of the bond.

B. When a bondsman accepts collateral, he shall give a written receipt to the depositor. The receipt shall provide a full description of the collateral received and the terms of redemption or forfeiture. The receipt shall also include the depositor's name and contact information.

C. Any bail bondsman who receives collateral in connection with a bail transaction shall receive such collateral in a fiduciary capacity, and prior to any forfeiture of bail shall keep it separate and apart from any other funds or assets of such bail bondsman. In the event a bondsman receives collateral in the nature of a tangible good, it shall be a per se violation of the bail bondsman's fiduciary duty to make personal use of any such collateral unless there is a proper forfeiture of bail.

D. Any collateral received shall be returned with all due diligence to the person who deposited it with the bail bondsman or any assignee other than the bail bondsman as soon as the obligation is discharged and all fees owed to the bail bondsman have been paid. In any event, after a specific request for the return of the collateral by the depositor, the collateral shall be returned within 15 days after all fees owed have been paid.

2004, c. 460.



§ 9.1-185.11. Firearms, training and usage; standards and requirements

A. If a bail bondsman chooses to carry a firearm in the course of his duties, he shall be required to:

1. First complete basic firearms training, as defined by the Board; and

2. Receive ongoing in-service firearms training, as defined by the Board.

B. In the event a bail bondsman discharges a firearm during the course of his duties, he shall report it to the Department within 24 business hours.

2004, c. 460.



§ 9.1-185.12. Uniforms and identification; standards and restrictions

A. A bail bondsman shall not wear, carry, or display any uniform, badge, shield, or other insignia or emblem that implies he is an agent of state, local, or federal government.

B. A bail bondsman shall wear or display only identification issued by, or whose design has been approved by, the Department.

2004, c. 460.



§ 9.1-185.13. Documentation and recordkeeping standards and requirements

A. The bail bondsman shall retain, for a minimum of the three calendar years from the date of the termination of the liability:

1. Copies of all written representations made to any court or to any public official for the purpose of avoiding a forfeiture of bail, setting aside a forfeiture, or causing a defendant to be released on his own recognizance.

2. Copies of all affidavits and receipts made in connection with collateral received in the course of business.

3. Evidence of the return of any security or collateral received in the course of business, including a copy of the receipt showing when and to whom the collateral was returned.

B. Upon request of the Department, a bail bondsman shall provide any documents required to be kept pursuant to this section.

2004, c. 460.



§ 9.1-185.14. Reporting standards and requirements

A. Each licensed bail bondsman shall report within 10 calendar days to the Department any change in his residence, name, business name or business address, and ensure that the Department has the names and all fictitious names of all companies under which he carries out his bail bonding business.

B. Each licensed bail bondsman arrested for or convicted of a felony shall report within 10 calendar days to the Department the facts and circumstances regarding the criminal arrest or conviction.

C. Each licensed bail bondsman shall report to the Department within 10 calendar days of the final disposition of the matter any administrative action taken against him by another governmental agency in the Commonwealth or in another jurisdiction. Such report shall include a copy of the order, consent to order or other relevant legal documents.

D. Each licensed property bail bondsman shall submit to the Department, on a prescribed form, not later than the fifth day of each month, a list of all outstanding bonds on which he was obligated as of the last day of the preceding month, together with the amount of the penalty of each such bond.

E. Each licensed property bail bondsman shall report to the Department any change in the number of agents in his employ within seven days of such change and concurrently provide proof of collateral of $200,000 for each new agent, in accordance with subsection C of § 9.1-185.5.

F. Each licensed surety bail bondsman shall report to the Department within 30 days any change in his employment or agency status with a licensed insurance company. If the surety bail bondsman receives a new qualifying power of attorney from an insurance company, he shall forward a copy thereof within 30 days to the Department, in accordance with subdivision D 2 of § 9.1-185.5.

G. Each licensed property bail bondsman shall report to the Department within five business days if any new lien, encumbrance, or deed of trust is placed on any real estate that is being used as collateral on his or his agents' bonds as well as the amount it is securing. The reporting requirement deadline is deemed to begin as soon as the licensed property bail bondsman learns of the new lien, encumbrance, or deed of trust, or should have reasonably known that such a lien, encumbrance, or deed of trust had been recorded.

2004, c. 460; 2015, c. 600.



§ 9.1-185.15. Recovery of bailees; methods of capture; standards and requirements; limitations

A. During the recovery of a bailee, a bail bondsman shall have a copy of the relevant recognizance for the bailee. In the event a bail bondsman is recovering the bailee of another bondsman, he shall also have written authorization from the bailee's bondsman, obtained prior to effecting the capture. The Department shall develop the written authorization form to be used in such circumstances.

B. A bail bondsmen shall not enter a residential structure without first verbally notifying the occupants who are present at the time of the entry.

C. Absent exigent circumstances, a bail bondsman shall give prior notification of at least 24 hours to local law enforcement or state police of the intent to apprehend a bailee. In all cases, a bail bondsman shall inform local law enforcement within 30 minutes of capturing a bailee.

D. A bail bondsman shall not break any laws of the Commonwealth in the act of apprehending a bailee.

2004, c. 460.



§ 9.1-185.16. Department submission to the State Corporation Commission

A. The Department shall provide to the State Corporation Commission a list of all newly licensed surety bondsmen each month.

B. When the Department terminates a surety bail bondsman's license, the Department shall immediately notify the State Corporation Commission of the surety bail bondsman's termination and the reason for such termination.

2004, c. 460.



§ 9.1-185.17. Department submissions to local and regional correctional facilities

Once a year, the Department shall provide to each local and regional correctional facility a list of all licensed bail bondsmen in the Commonwealth. The list shall consist of each bondsman's individual name, the name of the bondsman's business and the address where the bondsman's office is physically located. The Department shall update the list monthly and have the list available on its website.

2004, c. 460.



§ 9.1-185.18. Penalties

It shall be a Class 1 misdemeanor to engage in bail bonding for profit or other consideration without a valid license issued by the Department in this Commonwealth. A third conviction shall be a Class 6 felony.

Any person licensed by the Board pursuant to this article who violates any statute or Board regulation who is not criminally prosecuted shall be subject to the monetary penalty provided in this section. If the Board determines that a respondent has committed the violation complained of, the Board shall determine the amount of the monetary penalty for the violation, which shall not exceed $2,500 for each violation. The penalty may be sued for and recovered in the name of the Commonwealth.

2004, c. 460.



§ 9.1-186. Definitions

As used in this chapter, unless the context requires a different meaning:

"Bail enforcement agent," also known as "bounty hunter," means any individual engaged in bail recovery.

"Bail recovery" means an act whereby a person arrests a bailee with the object of surrendering the bailee to the appropriate court, jail, or police department, for the purpose of discharging the bailee's surety from liability on his bond. "Bail recovery" shall include investigating, surveilling or locating a bailee in preparation for an imminent arrest, with such object and for such purpose.

"Bailee" means a person who has been released on bail, and who is or has been subject to a bond, as defined in § 19.2-119.

"Board" means the Criminal Justice Services Board.

"Department" means the Department of Criminal Justice Services.

2004, c. 397.



§ 9.1-186.1. Inapplicability of article

The provisions of this article shall not apply to licensed bail bondsmen nor to law-enforcement officers.

2004, c. 397.



§ 9.1-186.2. Powers of Department and Board relating to bail enforcement agents

A. The Board shall have full regulatory authority and oversight of bail enforcement agents.

B. The Board shall adopt regulations establishing compulsory minimum, entry-level and in-service training and education for bail enforcement agents. The regulations may include provisions allowing the Department to inspect the facilities and programs of persons conducting training to ensure compliance with the law and regulations. In establishing compulsory training standards for bail enforcement agents, the Board shall ensure the public safety and welfare against incompetent or unqualified persons engaging in the activities regulated by this article. The regulations may provide for exemption from training of persons having previous employment as law-enforcement officers for a local, state or the federal government. However, no such exemption shall be granted for any person whose employment as a law-enforcement officer was terminated because of his misconduct or incompetence. The regulations may include provisions for partial exemption from such training for persons having previous training that meets or exceeds the minimum training standards and has been approved by the Department.

C. The Board shall adopt regulations that are necessary to ensure respectable, responsible, safe and effective bail enforcement within the Commonwealth and shall include but not be limited to regulations that: (i) establish qualifications of applicants for licensure and renewal under this article; (ii) examine, or cause to be examined, the qualifications of each applicant for licensure, including when necessary the preparation, administration, and grading of examinations; (iii) levy and collect nonrefundable fees for licensure and renewal that are sufficient to cover all expenses for administration and operation of a program of licensure; (iv) ensure continued competency and prevent deceptive or misleading practices by practitioners; (v) administer the regulatory system; (vi) provide for receipt of complaints concerning the conduct of any person whose activities are regulated by the Board; (vii) provide for investigations, and appropriate disciplinary action if warranted; (viii) establish professional conduct standards, firearms training and usage standards, uniform and identification standards, reporting standards, and standards for the recovery and capture of bailees; (ix) allow the Board to revoke, suspend or refuse to renew a license for just cause; and (x) establish an introductory training curriculum which includes search, seizure and arrest procedure, pursuit, arrest, detainment and transportation of a bailee, specific duties and responsibilities regarding entering an occupied structure, the laws and rules relating to the bail bond business, the rights of the accused, ethics and Virginia law and regulation. The Board shall adopt annual compulsory, minimum, firearms training standards for bail enforcement agents. In adopting its regulations, the Board shall seek the advice of the Private Security Services Advisory Board established pursuant to § 9.1-143.

2004, c. 397.



§ 9.1-186.3. Powers of Department relating to bail enforcement agents

A. In addition to the powers otherwise conferred upon it by law, the Department may charge each applicant for licensure or licensee a nonrefundable fee as established by the Board to (i) cover the costs of processing an application for licensure, enforcement of the regulations, and other costs associated with the maintenance of the program of regulation; (ii) cover the costs of bail recovery training, processing school certifications and enforcement of training standards; (iii) conduct investigations to determine the suitability of applicants for licensure and (iv) conduct investigations to determine if any disciplinary actions against a licensed bail enforcement agent are warranted. For purposes of determining eligibility for licensure, the Department shall require the applicant to provide personal descriptive information to be forwarded, along with the applicant's fingerprints, to the Central Criminal Records Exchange for the purpose of conducting a Virginia criminal history records search. The Central Criminal Records Exchange shall forward the fingerprints and personal description to the Federal Bureau of Investigation for the purpose of obtaining a national criminal record check.

B. The Director or his designee may make an ex parte application to the circuit court for the city or county wherein evidence sought is kept or wherein a licensee does business for the issuance of a subpoena duces tecum in furtherance of the investigation of a sworn complaint within the jurisdiction of the Department or the Board to request production of any relevant records, documents and physical or other evidence of any person, partnership, association or corporation licensed or regulated by the Department pursuant to this article. The court may issue and compel compliance with such a subpoena upon a showing of reasonable cause. Upon determining that reasonable cause exists to believe that evidence may be destroyed or altered, the court may issue a subpoena duces tecum requiring the immediate production of evidence. Costs of the investigation and adjudication of violations of this article or Board regulations may be recovered. All costs recovered shall be deposited into the state treasury to the credit of the Bail Enforcement Agent Regulatory Fund. Such proceedings shall be brought in the name of the Commonwealth by the Department in the circuit court of the city or county in which the unlawful act occurred or in which the defendant resides. The Director, or agents appointed by him, shall have the authority to administer oaths or affirmations for the purpose of receiving complaints and conducting investigations of violations of this article, or any regulation promulgated hereunder and to serve process issued by the Department or the Board.

2004, c. 397.



§ 9.1-186.4. Limitations on licensure

A. In order to be licensed as a bail enforcement agent a person shall (i) be 21 years of age or older, (ii) have received a high school diploma or passed a high school equivalency examination approved by the Board of Education, and (iii) have satisfactorily completed a basic certification course in training for bail enforcement agents offered by the Department. Partial exemptions to the training requirements may be approved by the Department if the individual has received prior training.

B. The following persons are not eligible for licensure as a bail enforcement agent and may not be employed nor serve as agents for a bail enforcement agent:

1. Persons who have been convicted of a felony within the Commonwealth, any other state, or the United States, who have not been pardoned, or whose civil rights have not been restored.

2. Persons who have been convicted of any misdemeanor within the Commonwealth, any other state, or the United States within the preceding five years. This prohibition may be waived by the Department, for good cause shown, so long as the conviction was not for one of the following or a substantially similar misdemeanor: carrying a concealed weapon, assault and battery, sexual battery, a drug offense, driving under the influence, discharging a firearm, a sex offense, or larceny.

3. Persons who have been convicted of any misdemeanor within the Commonwealth, any other state, or the United States, that is substantially similar to the following: brandishing a firearm or stalking. The Department may not waive the prohibitions under this subdivision 3.

4. Persons currently the subject of a protective order within the Commonwealth or another state.

5. Employees of a local or regional jail.

6. Employees of a sheriff's office, or a state or local police department.

7. Commonwealth's Attorneys, and any employees of their offices.

8. Employees of the Department of Corrections, Department of Criminal Justice Services, or a local pretrial or community-based probation services agency.

C. The exclusions in subsection B shall not be construed to prohibit law enforcement from accompanying a bail enforcement agent when he engages in bail recovery.

2004, c. 397; 2007, c. 133; 2014, c. 84.



§ 9.1-186.5. Bail enforcement agent license; criminal history records check

A. An applicant for a bail enforcement license shall apply for such license in a form and manner prescribed by the Board, and containing any information the Board requires.

B. Prior to the issuance of any bail enforcement agent license, each applicant shall:

1. File with the Department an application for such license on the form and in the manner prescribed by the Board.

2. Complete the basic certification courses in training for bail enforcement agents required by the Department. Any applicant who improperly uses notes or other reference materials, or otherwise cheats in any course, shall be ineligible to become a licensed bail enforcement agent.

3. Submit the appropriate nonrefundable application processing fee to the Department.

4. Submit to fingerprinting by a local or state law-enforcement agency and provide personal descriptive information to be forwarded, along with the applicant's fingerprints, to the Department of State Police Central Criminal Records Exchange. The Central Criminal Records Exchange shall forward the applicant's fingerprints and personal descriptive information to the Federal Bureau of Investigation for the purpose of obtaining national criminal history record information regarding such applicant. The applicant shall pay for the cost of such fingerprinting and criminal records check. The Department of State Police shall forward it to the Director of the Department, or his designee, who shall be a governmental entity, who shall review the record, and if the report indicates a prior conviction listed in subsection B of § 9.1-186.4, the individual shall be prohibited from pursuing the application process for issuance of a bail enforcement agent license unless the individual submits proof that his civil rights have been restored by the Governor or other appropriate authority.

2004, c. 397.



§ 9.1-186.6. Licenses; renewal

A. A license granted to a bail enforcement agent by the Department shall authorize such person to engage in the business of bail recovery.

B. Every bail enforcement agent license issued pursuant to this article shall be for a term of two years.

C. A bail enforcement agent license may be renewed for an ensuing two-year period, upon the filing of an application in the form prescribed by the Department and payment of the nonrefundable renewal application processing fee prescribed by the Department. In addition, applicants for renewal of a bail enforcement agent's license shall provide all other documentation as the Department deems appropriate, including but not limited to, a criminal history background check.

D. On or before the first day of the month prior to the month his license is due to expire, the licensee shall make application for license renewal and shall at that time pay the renewal application fee.

E. Any license not renewed by its expiration date shall terminate on such date.

F. Prior to license renewal, bail enforcement agents shall be required to complete eight hours of continuing education approved by the Department.

2004, c. 397.



§ 9.1-186.7. Licensure of nonresidents

A. All nonresident transfers and applicants for a bail enforcement agent license shall satisfy all licensing requirements for residents of the Commonwealth.

B. For the purposes of this article, any individual whose physical place of residence and physical place of business are in a county or city located partly within the Commonwealth and partly within another state may be considered as meeting the requirements as a resident of the Commonwealth, provided the other state has established by law or regulation similar requirements as to residence of such individuals.

2004, c. 397.



§ 9.1-186.8. Professional conduct standards; grounds for disciplinary actions

A. Any violations of the restrictions or standards under subsection B shall be grounds for placing on probation, refusal to issue or renew, sanctioning, suspension or revocation of the bail enforcement agent's license. A licensed bail enforcement agent is responsible for ensuring that his employees, partners and individuals contracted to perform services for or on his behalf comply with all of these provisions, and do not violate any of the restrictions that apply to bail enforcement agents. Violations by a bail enforcement agent's employee, partner or agent may be grounds for disciplinary action against the bail enforcement agent, including probation, suspension, or revocation of license.

B. A licensed bail enforcement agent shall not:

1. Engage in any fraud or willful misrepresentation, or provide materially incorrect, misleading, incomplete or untrue information in applying for an original license, or renewal of an existing license, or in submitting any documents to the Department.

2. Use any letterhead, advertising, or other printed matter in any manner representing that he is an agent, employee, or instrumentality of the federal government, a state, or any political subdivision of a state.

3. Impersonate, permit or aid and abet any employee to impersonate, a law-enforcement officer or employee of the United States, any state, or a political subdivision of a state.

4. Use a name different from that under which he is currently licensed for any advertising, solicitation, or contract to secure business unless the name is an authorized fictitious name.

5. Coerce, suggest, aid and abet, offer promise of favor, or threaten any person to induce that person to commit any crime.

6. Give or receive, directly or indirectly, any gift of any kind to any nonelected public official or any employee of a governmental agency involved with the administration of justice, including but not limited to law-enforcement personnel, magistrates, judges, jail employees, and attorneys. De minimis gifts, not to exceed $50 per year per recipient, are acceptable, provided the purpose of the gift is not to directly solicit business, or would otherwise be a violation of Department regulations or the laws of the Commonwealth.

7. Knowingly violate, advise, encourage, or assist in the violation of any statute, court order, or injunction in the course of conducting activities regulated under this chapter.

8. Solicit business for an attorney in return for compensation.

9. Willfully neglect to render to a client services or a report as agreed between the parties and for which compensation has been paid or tendered in accordance with the agreement of the parties, but if the bail enforcement agent chooses to withdraw from the case and returns the funds for work not yet done, no violation of this section exists.

10. Fail to comply with any of the statutory or regulatory requirements governing licensed bail enforcement agents.

11. Fail or refuse to cooperate with any investigation by the Department.

12. Fail to comply with any subpoena issued by the Department.

13. Employ or contract with any unlicensed or improperly licensed person or agency to conduct activities regulated under this article, if the licensure status was known or could have been ascertained by reasonable inquiry.

14. Solicit or receive a bribe or other consideration in exchange for failing to recover or detain a bailee.

C. The Department shall have the authority to place on probation, suspend or revoke a bail enforcement agent's license if an agent is arrested or issued a summons for a criminal offense, or becomes the subject of a protective order.

2004, c. 397.



§ 9.1-186.9. Firearms, training and usage; standards and requirements

A. If a bail enforcement agent chooses to carry a firearm, either concealed or visible, in the course of his duties, he shall be required to:

1. First complete basic firearms training, as defined by the Board; and

2. Receive ongoing in-service firearms training, as defined by the Board.

B. In the event a bail enforcement agent discharges a firearm during the course of his duties, he shall report it to the Department within 24 business hours.

2004, c. 397.



§ 9.1-186.10. Uniforms and identification; standards and restrictions

A. A bail enforcement agent shall not wear, carry, or display any uniform, badge, shield, or other insignia or emblem that implies he is an agent of state, local, or federal government.

B. A bail enforcement agent shall wear or display only identification issued by, or whose design has been approved by, the Department.

2004, c. 397.



§ 9.1-186.11. Reporting standards and requirements

A. Each licensed bail enforcement agent shall report within 10 calendar days to the Department any change in his residence, name, or business name or business address, and ensure that the Department has the names and fictitious names of all companies under which he carries out his bail recovery business.

B. Each licensed bail enforcement agent arrested or issued a summons for any crime shall report such fact within 10 calendar days to the Department, and shall report to the Department within 10 days the facts and circumstances regarding the final disposition of his case.

C. Each licensed bail enforcement agent shall report to the Department within 10 calendar days of the final disposition any administrative action taken against him by another governmental agency in the Commonwealth or in another jurisdiction. Such report shall include a copy of the order, consent to order or other relevant legal documents.

2004, c. 397; 2015, c. 600.



§ 9.1-186.12. Recovery of bailees; methods of capture; standards and requirements; limitations

A. During the recovery of a bailee, a bail enforcement agent shall have a copy of the relevant recognizance for the bailee. He shall also have written authorization from the bailee's bondsman, obtained prior to effecting the capture. The Department shall develop the written authorization form to be used in such circumstances.

B. A bail enforcement agent shall not enter the residence of another without first verbally notifying the occupants who are present at the time of entry.

C. Absent exigent circumstances, a bail enforcement agent shall give prior notification of at least 24 hours to local law enforcement or state police of the intent to apprehend a bailee. In all cases, a bail enforcement agent shall inform local law enforcement within 60 minutes of capturing a bailee.

D. A bail enforcement agent shall not break any laws of the Commonwealth in the act of apprehending a bailee.

2004, c. 397.



§ 9.1-186.13. Penalties, criminal and monetary

Any person who engages in bail recovery in the Commonwealth without a valid license issued by the Department is guilty of a Class 1 misdemeanor. A third conviction under this section is a Class 6 felony.

Any person who violates any statute or Board regulation who is not criminally prosecuted shall be subject to the monetary penalty provided in this section. If the Board determines that a respondent is guilty of the violation complained of, the Board shall determine the amount of the monetary penalty for the violation, which shall not exceed $2,500 for each violation. The penalty may be sued for and recovered in the name of the Commonwealth.

2004, c. 397.



§ 9.1-186.14. Expired

Expired.



§ 9.1-187. Establishment of crisis intervention team programs

A. By January 1, 2010, the Department of Criminal Justice Services and the Department of Behavioral Health and Developmental Services, utilizing such federal or state funding as may be available for this purpose, shall support the development and establishment of crisis intervention team programs in areas throughout the Commonwealth. Areas may be composed of any combination of one or more counties, cities, towns, or colleges or universities contained therein that may have law-enforcement officers as defined in § 9.1-101. The crisis intervention teams shall assist law-enforcement officers in responding to crisis situations involving persons with mental illness, substance abuse problems, or both. The goals of the crisis intervention team programs shall be:

1. Providing immediate response by specially trained law-enforcement officers;

2. Reducing the amount of time officers spend out of service awaiting assessment and disposition;

3. Affording persons with mental illness, substance abuse problems, or both, a sense of dignity in crisis situations;

4. Reducing the likelihood of physical confrontation;

5. Decreasing arrests and use of force;

6. Identifying underserved populations with mental illness, substance abuse problems, or both, and linking them to appropriate care;

7. Providing support and assistance for mental health treatment professionals;

8. Decreasing the use of arrest and detention of persons experiencing mental health and/or substance abuse crises by providing better access to timely treatment;

9. Providing a therapeutic location or protocol for officers to bring individuals in crisis for assessment that is not a law-enforcement or jail facility;

10. Increasing public recognition and appreciation for the mental health needs of a community;

11. Decreasing injuries to law-enforcement officers during crisis events;

12. Reducing inappropriate arrests of individuals with mental illness in crisis situations; and

13. Decreasing the need for mental health treatment in jail.

B. The Department, in collaboration with the Department of Behavioral Health and Developmental Services, shall establish criteria for the development of crisis intervention teams that shall include assessment of the effectiveness of the area's plan for community involvement, training, and therapeutic response alternatives and a determination of whether law-enforcement officers have effective agreements with mental health care providers and all other community stakeholders.

C. By November 1, 2009, the Department, and the Department of Behavioral Health and Developmental Services, shall submit to the Joint Commission on Health Care a report outlining the status of the crisis intervention team programs, including copies of any requests for proposals and the criteria developed for such areas.

2009, c. 715; 2012, c. 776.



§ 9.1-188. Crisis intervention team training

The Department, in consultation with the Department of Behavioral Health and Developmental Services and law-enforcement and mental health stakeholders, shall develop a training program for all persons involved in the crisis intervention team programs, and all team members shall receive this training. The curriculum shall be approved for Department-certified in-service training credits for law-enforcement officers from each crisis intervention team and shall include four hours of mandatory training in legal issues.

2009, c. 715.



§ 9.1-189. Crisis intervention team protocol

Each crisis intervention team shall develop a protocol that permits law-enforcement officers to release a person with mental illness, substance abuse problems, or both, whom they encounter in crisis situations from their custody when the crisis intervention team has determined the person is sufficiently stable and to refer him for emergency treatment services.

2009, c. 715.



§ 9.1-190. Crisis intervention team program assessment

The Department, and the Department of Behavioral Health and Developmental Services, shall assess and report on the impact and effectiveness of the crisis intervention team programs in meeting the program goals. The assessment shall include, but not be limited to, consideration of the number of incidents, injuries to the parties involved, successes and problems encountered, the overall operation of the crisis intervention team programs, and recommendations for improvement of the program. The Department, and the Department of Behavioral Health and Developmental Services, shall submit a report to the Joint Commission on Health Care by November 15, 2009, 2010, and 2011.

2009, c. 715.



§ 9.1-200. Department of Fire Programs

There is created a Department of Fire Programs that shall be headed by a Director who shall be appointed by the Governor to serve at his pleasure. The Department shall be the designated state agency to receive and disburse any funds available to the Commonwealth under the Federal Fire Prevention and Control Act (P. L. 93-498).

1978, c. 606, § 9-153; 1980, c. 728; 1981, c. 154; 1984, c. 720; 2001, c. 844.



§ 9.1-201. Powers of Executive Director

The Executive Director shall have the following powers to:

1. Supervise the administration of the Department;

2. Prepare, approve, and submit all requests for appropriations and be responsible for all expenditures pursuant to appropriations;

3. Employ such staff as is necessary to carry out the powers and duties of this chapter, within the limits of available appropriations;

4. Accept on behalf of the Department grants from the United States government and agencies and instrumentalities thereof and any other sources. To these ends, the Executive Director shall have the power to execute such agreements in accordance with any policies of the Virginia Fire Services Board;

5. Do all acts necessary or convenient to carry out the purpose of this chapter and to assist the Board in carrying out its responsibilities and duties;

6. Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including, but not limited to, contracts with the United States, other states, and agencies and governmental subdivisions of the Commonwealth;

7. Appoint a director of fire services training;

8. Receive funds as appropriated by the General Assembly collected pursuant to § 38.2-401, on an annual basis to be used as provided in subsection C of § 38.2-401;

9. Administer the Thermal Imaging Camera Grant Funds established pursuant to § 9.1-205; and

10. Administer the provisions of the Statewide Fire Prevention Code (§ 27-94 et seq.).

1978, c. 606, § 9-154; 1981, c. 154; 1985, cc. 397, 545; 2001, c. 844; 2002, c. 721; 2007, cc. 647, 741; 2012, cc. 164, 456.



§ 9.1-202. Virginia Fire Services Board; membership; terms; compensation

A. The Virginia Fire Services Board (the Board) is established as a policy board within the meaning of § 2.2-2100 in the executive branch of state government. The Board shall consist of 15 members to be appointed by the Governor as follows: a representative of the insurance industry; two members of the general public with no connection to the fire services, one of whom shall be a representative of those industries affected by SARA Title III and OSHA training requirements; and one member each from the Virginia Fire Chiefs Association, the Virginia State Firefighters Association, the Virginia Professional Fire Fighters, the Virginia Fire Service Council, the Virginia Fire Prevention Association, the Virginia Chapter of the International Association of Arson Investigators, the Virginia Municipal League, and the Virginia Association of Counties, and a member of the Virginia Society of Fire Service Instructors who is a faculty member who teaches fire science at a public institution of higher education. Of these appointees, at least one shall be a volunteer firefighter. The State Fire Marshal, the State Forester, and a member of the Board of Housing and Community Development appointed by the chairman of that Board shall also serve as members of the Board.

Each of the organizations represented shall submit at least three names for each position for the Governor's consideration in making these appointments.

B. Members of the Board appointed by the Governor shall serve for terms of four years. An appointment to fill a vacancy shall be for the unexpired term. No appointee shall serve more than two successive four-year terms but neither shall any person serve beyond the time he holds the office or organizational membership by reason of which he was initially eligible for appointment.

C. The Board annually shall elect its chairman and vice-chairman from among its membership and shall adopt rules of procedure.

D. All members shall be reimbursed for expenses incurred in the performance of their duties as provided in § 2.2-2825. Funding for the expenses shall be provided from the Fire Programs Fund established pursuant to § 38.2-401.

E. The Board shall meet no more than six times each calendar year. The Secretary of Public Safety and Homeland Security may call a special meeting of the Board should circumstances dictate. A majority of the current membership of the Board shall constitute a quorum for all purposes.

1981, c. 154, § 9-153.1; 1985, c. 448; 1986, c. 60; 1989, c. 258; 1992, c. 213; 2001, c. 844; 2002, c. 211; 2003, c. 836; 2006, c. 58; 2007, c. 96; 2011, cc. 691, 714; 2012, cc. 164, 456; 2014, cc. 31, 115, 490, 820.



§ 9.1-203. Powers and duties of Virginia Fire Services Board; limitation

A. The Board shall have the responsibility for promoting the coordination of the efforts of fire service organizations at the state and local levels. To these ends, it shall have the following powers and duties to:

1. Ensure the development and implementation of the Virginia Fire Prevention and Control Plan;

2. Review and approve a five-year statewide plan for fire education and training;

3. Approve the criteria for and disbursement of any grant funds received from the federal government and any agencies thereof and any other source and to disburse such funds in accordance therewith;

4. Provide technical assistance and advice to local fire departments, other fire services organizations, and local governments through Fire and Emergency Medical Services studies done in conjunction with the Department of Fire Programs;

5. Advise the Department of Fire Programs on and adopt personnel standards for fire services personnel;

6. Advise the Department of Fire Programs on the Commonwealth's statewide plan for the collection, analysis, and reporting of data relating to fires in the Commonwealth;

7. Make recommendations to the Secretary of Public Safety and Homeland Security concerning legislation affecting fire prevention and protection and fire services organizations in Virginia;

8. Evaluate all fire prevention and protection programs and make any recommendations deemed necessary to improve the level of fire prevention and protection in the Commonwealth;

9. Advise the Department of Fire Programs on the Statewide Fire Prevention Code; and

10. Investigate alternative means of financial support for volunteer fire departments and advise jurisdictions regarding the implementation of such alternatives.

B. Except for those policies established in § 38.2-401, compliance with the provisions of § 9.1-201 and this section and any policies or guidelines enacted pursuant thereto shall be optional with, and at the full discretion of, any local governing body and any volunteer fire department or volunteer fire departments operating under the same corporate charters.

1978, c. 606, § 9-155; 1981, c. 154; 1984, c. 734; 1986, c. 60; 1988, c. 133; 1997, c. 791; 2001, c. 844; 2012, cc. 164, 456; 2014, cc. 115, 490.



§ 9.1-204. Fire service training facilities; allocation of funds therefor

A. At the beginning of each fiscal year, the Department of Fire Programs, after approval by the Board, may allocate available funds to counties, cities, and towns within the Commonwealth for the purpose of assisting such counties, cities, towns and volunteer fire companies in the construction, improvement, or expansion of fire service training facilities.

B. Available funds shall be allocated at the discretion of the Board through the Executive Director of the Department of Fire Programs, based on the following:

1. The total amount of funds available for distribution;

2. Financial participation by counties, cities, towns, and volunteer fire companies, any such participation being optional on the part of the locality or the particular volunteer fire company; and

3. Anticipated use of such facilities by the Commonwealth, its subdivisions, or volunteer fire companies.

C. Such funds shall be distributed to the counties, cities, and towns pursuant to contracts prepared by the office of the Attorney General.

D. Allocations of such funds to volunteer fire companies shall not be contingent upon or conditioned in any way upon compliance with the provisions of § 9.1-201 or with any rules, regulations, or guidelines enacted pursuant to the provisions of § 9.1-201.

1981, c. 154, § 9-155.1; 2001, c. 844; 2012, cc. 164, 456.



§ 9.1-205. Thermal Imaging Camera Grant Fund established

A. From only such funds as are appropriated from the general fund by the General Assembly for this purpose and from such gifts, donations, grants, bequests and other funds as may be received on its behalf, there is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Thermal Imaging Camera Grant Fund, hereinafter referred to as the "VTIC Fund." No moneys from the Fire Programs Fund established pursuant to § 38.2-401 may be used or expended for the VTIC Fund. The VTIC Fund is established to assist the localities of the Commonwealth providing fire service operations in purchasing thermal imaging cameras and equipment associated with the use of thermal imaging cameras. The VTIC Fund shall be administered by the Department of Fire Programs and established on the books of the Comptroller. Any moneys remaining in the VTIC Fund at the end of each fiscal year shall not revert to the general fund but shall remain in the VTIC Fund. Moneys in the VTIC Fund shall not be diverted or expended for any purpose not authorized by this section. Notwithstanding any other provision of law to the contrary, policies established by the Virginia Fire Services Board, and any grants provided from the VTIC Fund, that are not inconsistent with the purposes set out in this section shall be binding upon any locality that accepts such funds or related grants. Expenditures for administration of and disbursements from the VTIC Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Executive Director of the Department of Fire Programs or his designee.

B. When, and only if, funds are available in the VTIC Fund, a Virginia Thermal Imaging Camera Advisory Panel (the Panel) shall be convened to make recommendations to the Department of Fire Programs for the use of the VTIC Fund. The Panel shall consist of eleven members as follows: three members from the State Fire Chief's Association, three members from the Virginia Professional Firefighters Association and three members from the Virginia State Firefighters Association, appointed by the Fire Services Board from a list of names submitted by each such organization. At least two members shall be appointed from each of the fire program areas established by the Department of Fire Programs. The Panel shall be selected annually only if moneys are available in the VTIC Fund and shall report directly to the Executive Director of the Department of Fire Programs. The Panel shall not have any responsibility or authority over any other matters not specified in this section. Members of the Panel shall not receive compensation, but shall be reimbursed for their reasonable and necessary expenses in the discharge of their duties.

2002, c. 721.



§ 9.1-206. State Fire Marshal; qualifications; powers and duties; power to arrest, to procure and serve warrants and to issue summonses; limitation on authority

The Executive Director of Fire Programs shall employ a State Fire Marshal and other personnel necessary to carry out the provisions of the Statewide Fire Prevention Code (§ 27-94 et seq.). The State Fire Marshal and other personnel employed pursuant to this section shall be selected upon the basis of education or experience in administering laws and regulations designed to prevent and eliminate hazards to life and property arising from fire.

The State Fire Marshal shall have the powers and duties prescribed by the Statewide Fire Prevention Code (§ 27-94 et seq.), by § 27-61, by Board regulation and by the Director. The State Fire Marshal and those persons duly authorized to enforce the Statewide Fire Prevention Code shall have the authority to arrest, to procure and serve warrants of arrests and to issue summonses in the manner authorized by general law for violation of the Statewide Fire Prevention Code. The authority granted in this section shall not be construed to authorize the State Fire Marshal to wear or carry firearms. All personnel employed pursuant to this section shall meet the training requirements set forth for local fire marshals in § 27-34.2.

2007, cc. 647, 741.



§ 9.1-207. Inspection of certain state-owned, state-operated, or state-licensed facilities; enforcement of safety standards

Notwithstanding any other provisions of this chapter, the State Fire Marshal, upon presenting appropriate credentials, shall make annual inspections for hazards incident to fire in all (i) residential care facilities operated by any state agency, (ii) assisted living facilities licensed or subject to licensure pursuant to Chapter 18 (§ 63.2-1800 et seq.) of Title 63.2 that are not inspected by the local fire marshal, (iii) student residence facilities owned or operated by a public institution of higher education, and (iv) public schools that are not inspected by the local fire marshal. In the event that any such facility or residence is found to be nonconforming to the Statewide Fire Prevention Code, the State Fire Marshal or local fire marshal may petition any court of competent jurisdiction for the issuance of an injunction.

2007, cc. 647, 741.



§ 9.1-208. Agreements between Department and other agencies

The Department is hereby authorized to enter into agreements with federal agencies, other state agencies, and political subdivisions for services related to enforcement and administration of laws, rules, or regulations or ordinances of such agencies affecting fire safety in public buildings.

2007, cc. 647, 741.



§ 9.1-209. Definitions

As used in this chapter, unless the context requires a different meaning:

"Cigarette" has the same meaning ascribed thereto in § 58.1-1031.

"Department" means the Department of Taxation.

"Director" means the Executive Director of the Department of Fire Programs.

"Importer" has the same meaning ascribed thereto in 26 U.S.C. § 5702 (k).

"Manufacturer" means (i) a person who manufactures or otherwise produces, or causes to be manufactured or produced, cigarettes intended for sale in the Commonwealth, including cigarettes intended for sale in the United States through an importer; (ii) the first purchaser anywhere that intends to resell in the United States cigarettes that the original manufacturer or maker does not intend for sale in the United States; or (iii) the successor to a person listed in clause (i) or (ii).

"Package" has the same meaning ascribed thereto in 15 U.S.C. § 1332 (4).

"Quality control and quality assurance program" means laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing, and the testing repeatability remains within the required repeatability value for any test trial used to certify cigarettes under this chapter.

"Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95 percent of the time.

"Retailer" means a person who (i) sells cigarettes to consumers through vending machines on fewer than 40 premises; (ii) otherwise sells cigarettes to consumers; or (iii) holds cigarettes for sale to consumers.

"Vending machine operator" means a person who (i) holds cigarettes for sale to consumers through vending machines on 40 or more premises or (ii) sells cigarettes to consumers through vending machines on 40 or more premises.

"Wholesaler" means a person who (i) holds cigarettes for sale to another person for resale or (ii) sells cigarettes to another person for resale.

2014, cc. 370, 418.



§ 9.1-210. Testing and certification of cigarettes

A. Except as provided in subsection N, no cigarettes may be sold or offered for sale in the Commonwealth or offered for sale or sold to persons located in the Commonwealth unless:

1. The cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section;

2. The manufacturer has filed a written certification in accordance with § 9.1-211; and

3. The cigarettes have been marked in accordance with § 9.1-212.

B. The performance standard for cigarettes sold or offered for sale in the Commonwealth is stated in subdivision E 1.

C. Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials (ASTM) Standard E2187-04 "Standard Test Method for Measuring the Ignition Strength of Cigarettes." The Director, in consultation with the State Fire Marshal, may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes on a finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM standard E2187-04 and the performance standard of this section.

D. Testing of cigarettes shall be conducted on 10 layers of filter paper.

E.1. No more than 25 percent of the cigarettes tested in a test trial shall exhibit full-length burns.

2. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

F. The performance standard required by this section shall only be applied to a complete test trial.

G. Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to Standard ISO/IEC 17025 of the International Organization for Standardization or other comparable accreditation standard required by the Director.

H. Each laboratory that conducts tests in accordance with this section shall implement a quality control and quality assurance program that includes a procedure to determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19.

I. Each cigarette listed in a certification that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard of this section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least 15 millimeters from the lighting end of the cigarette. For a cigarette on which the bands are positioned by design, at least two bands shall be located at least 15 millimeters from the lighting end and 10 millimeters from the filter end of the tobacco column. For an unfiltered cigarette, the two complete bands shall be located at least 15 millimeters from the lighting end and 10 millimeters from the labeled end of the tobacco column.

J. If the Director determines that a cigarette cannot be tested in accordance with the test method required by this section, the manufacturer of the cigarette shall propose to the Director a test method and performance standard for that cigarette. The Director, in consultation with the State Fire Marshal, may approve a test method and performance standard that the Director determines is equivalent to the requirements of this section, and the manufacturer may use that test method and performance standard for certification in accordance with § 9.1-211. If the Director determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this chapter, and the Director finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the reduced cigarette ignition propensity standards of that state's law or regulation under a legal provision comparable to this section, then the Director shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in the Commonwealth, unless the Director demonstrates a reasonable basis why the alternative test should not be accepted under this chapter. All other applicable requirements of this section shall apply to the manufacturer.

K. This section does not require additional testing for cigarettes that are tested in a manner consistent with the requirements of this section for any other purpose.

L. Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years, and shall make copies of these reports available to the Director, State Fire Marshal, and Attorney General on written request. Any manufacturer who fails to make copies of these reports available within 60 days of receiving a written request shall be subject to a civil penalty not to exceed $10,000 for each day after the sixtieth day that the manufacturer does not make such copies available.

M. Testing performed or sponsored by the Director to determine a cigarette's compliance with the performance standard required by this section shall be conducted in accordance with this section.

N. The requirements of subsection A shall not prohibit the sale of cigarettes solely for the purpose of consumer testing. For purposes of this subdivision, the term "consumer testing" means an assessment of cigarettes that is conducted by a manufacturer, or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of such cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for such assessment.

2014, cc. 370, 418.



§ 9.1-211. Certification of cigarette testing

A. Each manufacturer shall submit to the Director written certification attesting that each cigarette has been tested in accordance with and has met the performance standard required under § 9.1-210.

B. The description of each cigarette listed in the certification shall include:

1. The brand;

2. The style;

3. The length in millimeters;

4. The circumference in millimeters;

5. The flavor, if applicable;

6. Whether filter or nonfilter;

7. A package description, such as soft pack or box;

8. The mark approved in accordance with § 9.1-212;

9. The name, address, and telephone number of the laboratory, if different than the manufacturer that conducted the test; and

10. The date that the testing occurred.

C. On request, the certification shall be made available to the Attorney General, the Director, and the State Fire Marshal.

D. Each cigarette certified under this section shall be recertified every three years.

E. If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards mandated by this chapter, then before such cigarette may be sold or offered for sale in the Commonwealth such manufacturer shall retest such cigarette in accordance with the testing standards prescribed in § 9.1-210 and maintain records of such retesting as required by § 9.1-210. Any such altered cigarette that does not meet the performance standard set forth in § 9.1-210 shall not be sold in the Commonwealth.

F. For each brand style of cigarette listed in a certification, a manufacturer shall pay a fee in the amount of $250; however, the Director in consultation with the State Fire Marshal is authorized to adjust the amount of the fee annually to ensure that the amount collected therefrom defrays the actual costs of the processing, testing, enforcement, and oversight activities required by this chapter. The fees assessed under the provisions of this chapter shall be paid into the state treasury and shall be deposited into a special fund designated "Cigarette Fire Safety Standard and Firefighter Protection Act Fund." Moneys deposited into the special fund and the unexpended balance thereof shall be appropriated to the Department of Fire Programs for use by the Director to conduct the processing, testing, enforcement, and oversight activities required by this chapter and performed by the State Fire Marshal pursuant to § 9.1-206 in carrying out the provisions of the Statewide Fire Prevention Code Act (§ 27-94 et seq.), and such expenditures from the special fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director.

2014, cc. 370, 418.



§ 9.1-212. Marking of cigarettes

A. Cigarettes that have been certified in accordance with § 9.1-211 shall be marked in accordance with the requirements of this section.

B. The marking shall:

1. Be in a font of at least eight-point type; and

2. Include one of the following:

a. Modification of the product UPC bar code to include a visible mark that is printed at or around the area of the UPC bar code and consists of one or more alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed in conjunction with the UPC bar code;

b. Any visible combination of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed on the cigarette package or the cellophane wrap; or

c. Stamped, engraved, embossed, or printed text that indicates that the cigarettes meet the standards of this chapter.

C. The manufacturer shall request approval of a proposed marking from the Director.

D. The Director shall approve or disapprove the marking offered, except that the Director shall approve:

1. The letters "FSC," which signify Fire Standards Compliant, appearing in eight-point type or larger and permanently printed, stamped, engraved, or embossed on the package at or near the UPC code; and

2. Any marking in use and approved for sale in New York pursuant to the New York fire safety standards for cigarettes.

E. A marking is deemed approved if the Director fails to act within 10 days after receiving a request for approval.

F. A manufacturer may not use a modified marking unless the modification has been approved in accordance with this section.

G. A manufacturer shall use only one marking on all brands that the manufacturer markets.

H. A marking or modified marking approved by the Director shall be applied uniformly on all brands marketed and on all packages, including packs, cartons, and cases marketed by that manufacturer.

2014, cc. 370, 418.



§ 9.1-213. Provision of copies of certifications and illustration of the packaging markings; inspections

A. Each manufacturer shall:

1. Provide a copy of each certification to each wholesaler to which the manufacturer sells cigarettes; and

2. Provide sufficient copies of an illustration of the packaging marking approved and used by the manufacturer in accordance with § 9.1-212 for each retailer and vending machine operator who purchases cigarettes from the wholesaler.

B. The wholesaler shall provide a copy of the illustration to each retailer and vending machine operator to whom the wholesaler sells cigarettes.

C. Each retailer, vending machine operator, and wholesaler shall allow the Director or designee of the Director to inspect the markings on cigarette packaging at any time.

2014, cc. 370, 418.



§ 9.1-214. Nonconforming cigarettes

A. Any cigarettes that have been sold or offered for sale that do not comply with the performance standard required by § 9.1-210 shall be deemed contraband and subject to forfeiture and disposal by the Commonwealth; however, prior to the destruction of any cigarettes forfeited pursuant to this subsection, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect such cigarettes.

B. The Department and the State Fire Marshal, in the regular course of conducting inspections of retailers and wholesalers, may inspect cigarettes to determine if the cigarettes are marked as required by § 9.1-212. If the cigarettes are not marked as required, the Department shall notify the Director.

C. Whenever law-enforcement personnel, the State Fire Marshal or local fire marshal appointed under § 27-30, or a duly authorized representative of the Director discovers any cigarettes that have not been marked in the manner required by § 9.1-212, such personnel are hereby authorized and empowered to seize and take possession of such cigarettes. Such cigarettes shall be turned over to the Department and shall be forfeited to the Commonwealth. Cigarettes seized pursuant to this section shall be destroyed; however, prior to the destruction of any cigarette seized pursuant to this subsection, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

2014, cc. 370, 418.



§ 9.1-215. Powers of Director; regulation and implementation

The Director:

1. In consultation with the State Fire Marshal, may adopt regulations necessary to carry out and administer this chapter;

2. In consultation with the State Fire Marshal, may adopt regulations for the conduct of random inspections of retailers, vending machine operators, and wholesalers to ensure compliance with this chapter; and

3. Shall ensure that the implementation and substance of this chapter is in accordance with the implementation and substance of the New York fire safety standards for cigarettes.

2014, cc. 370, 418.



§ 9.1-216. Enforcement; civil penalties

A. A manufacturer or other person who knowingly sells or offers for sale cigarettes other than by retail sale in violation of § 9.1-210 shall be subject to a civil penalty not exceeding $100 for each such pack of cigarettes sold or offered for sale, provided that in no case shall the civil penalty assessed against any such person exceed $100,000 for sales or offers for sale during any 30-day period.

B. A retailer who knowingly sells cigarettes in violation of § 9.1-210 shall be subject to a civil penalty not exceeding $100 for each pack of such cigarettes sold or offered for sale, provided that in no case shall the civil penalty assessed against any retailer exceed $25,000 for sales or offers for sale during any 30-day period.

C. Any person who violates any other provision of this chapter shall be subject to a civil penalty of not more than $1,000 for the first violation. The civil penalty for each subsequent violation shall not exceed $5,000.

D. A manufacturer who knowingly makes a false certification under § 9.1-211 shall be subject to a civil penalty of at least $75,000 and not exceeding $250,000 for each false certification.

E. A civil penalty may be assessed by the Director only after the Director has consulted with the State Fire Marshal and has given the manufacturer charged with making such a false certification an opportunity for a public hearing. Where such a public hearing has been held, the Director shall make findings of fact and issue a written decision as to the occurrence of the violation and the amount of the penalty that is warranted, incorporating, when appropriate, an order therein requiring that the penalty be paid. Any hearing under this section shall be a formal adjudicatory hearing in accordance with the Administrative Process Act (§ 2.2-4000 et seq.). When the person charged with such a violation fails to avail himself of the opportunity for a public hearing, a civil penalty shall be assessed by the Director after the Director determines that a violation has occurred and the amount of the penalty is warranted and issues an order requiring that the penalty be paid.

F. The Director may collect civil penalties that are owed in the same manner as provided by law in respect to judgment of a court of record. Such civil penalties shall be paid into the Cigarette Fire Safety Standard and Firefighter Protection Act Fund referenced in subsection F of § 9.1-211 and used in carrying out the purposes of this chapter.

2014, cc. 370, 418.



§ 9.1-217. Application of chapter to certain cigarettes; conflicting local ordinances preempted

A. Nothing in this chapter shall be construed to prohibit any person from manufacturing or selling cigarettes that do not meet the requirements of this chapter if the cigarettes are or will be stamped for sale in another state or sold in North Carolina or South Carolina, or are packaged for sale outside the United States, and that person has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in the Commonwealth.

B. Notwithstanding any other provision of law, a locality may neither enact nor enforce any ordinance or other local law or regulation that conflicts with, or is inconsistent with, any provision of this chapter.

2014, cc. 370, 418.



§ 9.1-300. Definitions

As used in this chapter, unless the context requires a different meaning:

"Emergency medical services personnel" means any person who holds a valid certificate issued by the Commissioner and who is employed solely within the fire department, emergency medical services agency, or public safety department of an employing agency as a full-time emergency medical services personnel whose primary responsibility is the provision of emergency care to the sick and injured, using either basic or advanced techniques. Emergency medical services personnel may also provide fire protection services and assist in the enforcement of the fire prevention code.

"Employing agency" means any municipality of the Commonwealth or any political subdivision thereof, including authorities and special districts, that employs firefighters and emergency medical services personnel.

"Firefighter" means any person who is employed solely within the fire department or public safety department of an employing agency as a full-time firefighter whose primary responsibility is the prevention and extinguishment of fires, the protection of life and property, and the enforcement of local and state fire prevention codes and laws pertaining to the prevention and control of fires.

"Interrogation" means any questioning of a formal nature as used in Chapter 4 (§ 9.1-500 et seq.) that could lead to dismissal, demotion, or suspension for punitive reasons of a firefighter or emergency medical services personnel.

1987, c. 509, § 2.1-116.9:1; 2001, c. 844; 2015, cc. 502, 503.



§ 9.1-301. Conduct of interrogation

The provisions of this section shall apply whenever a firefighter or emergency medical services personnel are subjected to an interrogation that could lead to dismissal, demotion, or suspension for punitive reasons:

1. The interrogation shall take place at the facility where the investigating officer is assigned, or at the facility that has jurisdiction over the place where the incident under investigation allegedly occurred, as designated by the investigating officer.

2. No firefighter or emergency medical services personnel shall be subjected to interrogation without first receiving written notice of sufficient detail of the investigation in order to reasonably apprise the firefighter or emergency medical services personnel of the nature of the investigation.

3. All interrogations shall be conducted at a reasonable time of day, preferably when the firefighter or individual who meets the definition of "emergency medical services personnel" in § 32.1-111.1 is on duty, unless the matters being investigated are of such a nature that immediate action is required.

4. The firefighter or emergency medical services personnel under investigation shall be informed of the name, rank, and unit or command of the officer in charge of the investigation, the interrogators, and all persons present during any interrogation.

5. Interrogation sessions shall be of reasonable duration, and the firefighter or emergency medical services personnel shall be permitted reasonable periods for rest and personal necessities. The firefighter or emergency medical services personnel may have an observer of his choice present during the interrogation, as long as the interview is not unduly delayed. This observer may not participate or represent the employee, may not be involved in the investigation, and must be a current member of the Department, for purposes of confidentiality.

6. The firefighter or emergency medical services personnel being interrogated shall not be subjected to offensive language or offered any incentive as an inducement to answer any questions.

7. If a recording of any interrogation is made, and if a transcript of the interrogation is made, the firefighter or emergency medical services personnel under investigation shall be entitled to a copy without charge. Such record may be electronically recorded.

8. No firefighter or emergency medical services personnel shall be discharged, disciplined, demoted, denied promotion or seniority, or otherwise disciplined or discriminated against in regard to his employment, or be threatened with any such treatment as retaliation for his exercise of any of the rights granted or protected by this chapter.

Nothing contained in this section shall prohibit a local governing body from granting its employees rights greater than those contained herein.

1987, c. 509, § 2.1-116.9:2; 2001, c. 844; 2010, c. 779; 2015, cc. 502, 503.



§ 9.1-302. Breach of procedures

Any breach of the procedures required by this chapter shall not exclude any evidence from being presented in any case against a firefighter or individual who meets the definition of "emergency medical services personnel" in § 32.1-111.1 and shall not cause any charge to be dismissed unless the firefighter or emergency medical services personnel demonstrates that the breach prejudiced his case.

1987, c. 509, § 2.1-116.9:5; 2001, c. 844; 2015, cc. 502, 503.



§ 9.1-303. Informal counseling not prohibited

Nothing in this chapter shall be construed to prohibit the informal counseling of a firefighter or emergency medical services personnel by a supervisor in reference to a minor infraction of policy or procedure that does not result in disciplinary action being taken against the firefighter or emergency medical services personnel.

1987, c. 509, § 2.1-116.9:3; 2001, c. 844; 2015, cc. 502, 503.



§ 9.1-304. Rights nonexclusive

The rights of firefighters and emergency medical technicians as set forth in this chapter shall not be construed to diminish the rights and privileges of firefighters or emergency medical technicians that are guaranteed to all citizens by the Constitution and laws of the United States and the Commonwealth or limit the granting of broader rights by other law, ordinance or rule.

This section shall not abridge or expand the rights of firefighters or emergency medical technicians to bring civil suits for injuries suffered in the course of their employment as recognized by the courts, nor is it designed to abrogate any common law or statutory limitation on the rights of recovery.

1987, c. 509, § 2.1-116.9:4; 2001, c. 844.



§ 9.1-400. Title of chapter; definitions

A. This chapter shall be known and designated as the Line of Duty Act.

B. As used in this chapter, unless the context requires a different meaning:

"Beneficiary" means the spouse of a deceased person and such persons as are entitled to take under the will of a deceased person if testate, or as his heirs at law if intestate.

(Effective until July 1, 2018) "Deceased person" means any individual whose death occurs on or after April 8, 1972, as the direct or proximate result of the performance of his duty, including the presumptions under §§ 27-40.1, 27-40.2, 51.1-813, and 65.2-402, as a law-enforcement officer of the Commonwealth or any of its political subdivisions; a correctional officer as defined in § 53.1-1; a jail officer; a regional jail or jail farm superintendent; a sheriff, deputy sheriff, or city sergeant or deputy city sergeant of the City of Richmond; a police chaplain; a member of any fire company or department or emergency medical services agency that has been recognized by an ordinance or a resolution of the governing body of any county, city, or town of the Commonwealth as an integral part of the official safety program of such county, city, or town; a member of any fire company providing fire protection services for facilities of the Virginia National Guard; a member of the Virginia National Guard or the Virginia Defense Force while such member is serving in the Virginia National Guard or the Virginia Defense Force on official state duty or federal duty under Title 32 of the United States Code; any special agent of the Virginia Alcoholic Beverage Control Board; any regular or special conservation police officer who receives compensation from a county, city, or town or from the Commonwealth appointed pursuant to the provisions of § 29.1-200; any commissioned forest warden appointed under the provisions of § 10.1-1135; any member or employee of the Virginia Marine Resources Commission granted the power of arrest pursuant to § 28.2-900; any Department of Emergency Management hazardous materials officer; any other employee of the Department of Emergency Management who is performing official duties of the agency, when those duties are related to a major disaster or emergency, as defined in § 44-146.16, that has been or is later declared to exist under the authority of the Governor in accordance with § 44-146.28; any employee of any county, city, or town performing official emergency management or emergency services duties in cooperation with the Department of Emergency Management, when those duties are related to a major disaster or emergency, as defined in § 44-146.16, that has been or is later declared to exist under the authority of the Governor in accordance with § 44-146.28 or a local emergency, as defined in § 44-146.16, declared by a local governing body; any nonfirefighter regional hazardous materials emergency response team member; any conservation officer of the Department of Conservation and Recreation commissioned pursuant to § 10.1-115; or any full-time sworn member of the enforcement division of the Department of Motor Vehicles appointed pursuant to § 46.2-217.

(Effective July 1, 2018) "Deceased person" means any individual whose death occurs on or after April 8, 1972, as the direct or proximate result of the performance of his duty, including the presumptions under §§ 27-40.1, 27-40.2, 51.1-813, and 65.2-402, as a law-enforcement officer of the Commonwealth or any of its political subdivisions; a correctional officer as defined in § 53.1-1; a jail officer; a regional jail or jail farm superintendent; a sheriff, deputy sheriff, or city sergeant or deputy city sergeant of the City of Richmond; a police chaplain; a member of any fire company or department or emergency medical services agency that has been recognized by an ordinance or a resolution of the governing body of any county, city, or town of the Commonwealth as an integral part of the official safety program of such county, city, or town; a member of any fire company providing fire protection services for facilities of the Virginia National Guard; a member of the Virginia National Guard or the Virginia Defense Force while such member is serving in the Virginia National Guard or the Virginia Defense Force on official state duty or federal duty under Title 32 of the United States Code; any special agent of the Virginia Alcoholic Beverage Control Authority; any regular or special conservation police officer who receives compensation from a county, city, or town or from the Commonwealth appointed pursuant to the provisions of § 29.1-200; any commissioned forest warden appointed under the provisions of § 10.1-1135; any member or employee of the Virginia Marine Resources Commission granted the power of arrest pursuant to § 28.2-900; any Department of Emergency Management hazardous materials officer; any other employee of the Department of Emergency Management who is performing official duties of the agency, when those duties are related to a major disaster or emergency, as defined in § 44-146.16, that has been or is later declared to exist under the authority of the Governor in accordance with § 44-146.28; any employee of any county, city, or town performing official emergency management or emergency services duties in cooperation with the Department of Emergency Management, when those duties are related to a major disaster or emergency, as defined in § 44-146.16, that has been or is later declared to exist under the authority of the Governor in accordance with § 44-146.28 or a local emergency, as defined in § 44-146.16, declared by a local governing body; any nonfirefighter regional hazardous materials emergency response team member; any conservation officer of the Department of Conservation and Recreation commissioned pursuant to § 10.1-115; or any full-time sworn member of the enforcement division of the Department of Motor Vehicles appointed pursuant to § 46.2-217.

"Disabled person" means any individual who, as the direct or proximate result of the performance of his duty in any position listed in the definition of deceased person in this section, has become mentally or physically incapacitated so as to prevent the further performance of duty where such incapacity is likely to be permanent. The term shall also include any state employee included in the definition of a deceased person who was disabled on or after January 1, 1966.

"Line of duty" means any action the deceased or disabled person was obligated or authorized to perform by rule, regulation, condition of employment or service, or law.

1995, cc. 112, 156, 597, §§ 2.1-133.5, 2.1-133.6; 1996, cc. 66, 174; 1998, c. 712; 2001, cc. 678, 844; 2003, cc. 37, 41, 1005; 2004, c. 30; 2005, cc. 907, 910; 2006, c. 824; 2007, c. 87; 2011, cc. 572, 586; 2012, cc. 374, 458, 573; 2015, cc. 38, 502, 503, 730.



§ 9.1-401. Continued health insurance coverage for disabled persons, their spouses and dependents, and for the surviving spouse and dependents of certain deceased law-enforcement officers, firefighters, etc

A. The surviving spouse and any dependents of a deceased person shall be afforded continued health insurance coverage, the cost of which shall be paid in full out of the general fund of the state treasury.

B. If the disabled person's disability (i) occurred while in the line of duty as the direct or proximate result of the performance of his duty or (ii) was subject to the provisions of §§ 27-40.1, 27-40.2, 51.1-813 or § 65.2-402, and arose out of and in the course of his employment, the disabled person, his surviving spouse and any dependents shall be afforded continued health insurance coverage. The cost of such health insurance coverage shall be paid in full out of the general fund of the state treasury.

C. The continued health insurance coverage provided by this section shall be the same plan of benefits which the deceased or disabled person was entitled to on the last day of his active duty or comparable benefits established as a result of a replacement plan.

D. For any spouse, continued health insurance provided by this section shall terminate upon such spouse's death or coverage by alternate health insurance.

E. For dependents, continued health insurance provided by this section shall terminate upon such dependent's death, marriage, coverage by alternate health insurance or twenty-first birthday. Continued health care insurance shall be provided beyond the dependent's twenty-first birthday if the dependent is a full-time college student and shall continue until such time as the dependent ceases to be a full-time student or reaches his twenty-fifth birthday, whichever occurs first. Continued health care insurance shall also be provided beyond the dependent's twenty-first birthday if the dependent is mentally or physically disabled, and such coverage shall continue until three months following the cessation of the disability.

F. For any disabled person, continued health insurance provided by this section shall automatically terminate upon the disabled person's death, recovery or return to full duty in any position listed in the definition of deceased person in § 9.1-400.

1998, c. 712, § 2.1-133.7:1; 2000, c. 616; 2001, c. 844.



§ 9.1-401.1. Supplemental short-term disability benefit for state police officers

A state police officer who is a participating employee, as defined in § 51.1-1100, and who incurs a work-related injury in the line of duty, shall receive supplemental short-term disability coverage, pursuant to § 51.1-1121, that provides income replacement for 100 percent of the officer's creditable compensation for the first six months and, pursuant to a certification by the Superintendent of State Police, based on a medical evaluation, that the officer is likely to return to service within another six months, up to one calendar year, that the officer is disabled, without regard to the officer's number of months of state service. Except as provided in this section with regard to the rate of income replacement and the duration of supplemental short-term disability coverage, such state police officers shall be eligible for work-related, supplemental short-term disability benefits upon the same terms and conditions that apply to other participating employees pursuant to Article 4 (§ 51.1-1119 et seq.) of Chapter 11 of Title 51.1. Upon the expiration of the one-calendar-year period, such state police officers shall be eligible for supplemental long-term disability benefits as provided in § 51.1-1123.

2010, c. 654.



§ 9.1-402. Payments to beneficiaries of certain deceased law-enforcement officers, firefighters, etc., and retirees

A. The beneficiary of a deceased person whose death occurred on or before December 31, 2005, while in the line of duty as the direct or proximate result of the performance of his duty shall be entitled to receive the sum of $75,000, which shall be payable out of the general fund of the state treasury, in gratitude for and in recognition of his sacrifice on behalf of the people of the Commonwealth.

B. The beneficiary of a deceased person whose death occurred on or after January 1, 2006, while in the line of duty as the direct or proximate result of the performance of his duty shall be entitled to receive the sum of $100,000, which shall be payable out of the general fund of the state treasury, in gratitude for and in recognition of his sacrifice on behalf of the people of the Commonwealth.

C. Subject to the provisions of §§ 27-40.1, 27-40.2, 51.1-813, or § 65.2-402, if the deceased person's death (i) arose out of and in the course of his employment or (ii) was within five years from his date of retirement, his beneficiary shall be entitled to receive the sum of $25,000, which shall be payable out of the general fund of the state treasury.

1995, cc. 156, 597, § 2.1-133.7; 2000, c. 314; 2001, c. 844; 2006, c. 878.



§ 9.1-402.1. Payments for burial expenses

It is the intent of the General Assembly that expeditious payments for burial expenses be made for persons whose death is determined to be a direct and proximate result of their performance in the line of duty as defined by the Line of Duty Act. The State Comptroller is hereby authorized to release, at the request of the family of a person who may be subject to the line of duty death benefits, payments to a funeral service provider for burial and transportation costs. These payments would be advanced from the death benefit that would be due to the beneficiary of the deceased person if it is determined that the person qualifies for line of duty coverage. Expenses advanced under this provision shall not exceed the coverage amounts outlined in § 65.2-512. In the event a determination is made that the death is not subject to the line of duty benefits, the Virginia Retirement System or other retirement fund to which the deceased is a member will deduct from benefit payments otherwise due to be paid to the beneficiaries of the deceased payments previously paid by the State Comptroller for burial and related transportation expenses and return such funds to the State Comptroller. The State Comptroller shall have the right to file a claim with the Virginia Workers' Compensation Commission against any employer to recover burial and related transportation expenses advanced under this provision.

2012, cc. 90, 576.



§ 9.1-403. Claim for payment; costs

A. Every beneficiary, disabled person or his spouse, or dependent of a deceased or disabled person shall present his claim to the chief officer, or his designee, of the appropriate division or department that last employed the deceased or disabled person on forms to be provided by the State Comptroller's office.

B. In the case of a police department or a sheriff's office that is part of or administered by the Commonwealth or any political subdivision thereof, the chief officer, or his designee, of such department or office shall investigate and report upon the circumstances surrounding the deceased or disabled person and report his findings to the Comptroller within 10 business days after completion of the investigation. The Comptroller, the Attorney General, or any such chief officer, in his discretion, may submit a request to the Superintendent of the Department of State Police to perform the investigation pursuant to subsection C.

C. In all other cases, upon receipt of the claim the chief officer, or his designee, of the appropriate division or department shall submit a request to the Superintendent of the Department of the State Police, who shall investigate and report upon the circumstances surrounding the deceased or disabled person, calling upon the additional information and services of any other appropriate agents or agencies of the Commonwealth. The Superintendent, or his designee, shall report his findings to the Comptroller within 10 business days after completion of the investigation. The Department of State Police shall take action to conduct the investigation as expeditiously as possible. The Department shall be reimbursed for the cost of investigations conducted pursuant to this section from the appropriate employer that last employed the deceased or disabled employee.

D. Within 10 business days of being notified by an employee, or an employee's representative, that such employee is permanently and totally disabled due to a work-related injury suffered in the line of duty, the agency or department employing the disabled person shall provide him with information about the continued health insurance coverage provided under this act and the process for initiating a claim. The employer shall assist in filing a claim, unless such assistance is waived by the employee or the employee's representative.

1995, c. 156, § 2.1-133.8; 1998, c. 712; 2001, cc. 427, 844; 2007, c. 90; 2009, cc. 393, 580.



§ 9.1-404. Order of Comptroller

A. If it appears to the Comptroller that the requirements of either subsection A or B of § 9.1-402 have been satisfied, he shall issue his warrant in the appropriate amount for payment out of the general fund of the state treasury to the surviving spouse or to such persons and subject to such conditions as may be proper in his administrative discretion, and in the event there is no beneficiary, the Comptroller shall issue the payment to the estate of the deceased person. The Comptroller shall issue a decision, and payment, if appropriate, shall be made no later than forty-five days following receipt of the report required under § 9.1-403.

B. If it appears to the Comptroller that the requirements of either subsection A or B of § 9.1-401 have been satisfied, he shall issue his warrants in the appropriate amounts for payment from the general fund of the state treasury to ensure continued health care coverage for the persons designated under § 9.1-401. The Comptroller shall issue a decision, and payments, if appropriate, shall commence no later than forty-five days following receipt of the report required under § 9.1-403. The payments shall be retroactive to the first date that the disability existed.

1995, cc. 156, 597, § 2.1-133.9; 1998, c. 712; 2001, c. 844.



§ 9.1-405. Appeal from decision of Comptroller

Any beneficiary, disabled person or his spouse or dependent of a deceased or disabled person aggrieved by the decision of the Comptroller shall present a petition to the court in which the will of the deceased person is probated or in which the personal representative of the deceased person is qualified or might qualify or in the jurisdiction in which the disabled person resides.

The Commonwealth shall be represented in such proceeding by the Attorney General or his designee. The court shall proceed as chancellor without a jury. If it appears to the court that the requirements of this chapter have been satisfied, the judge shall enter an order to that effect. The order shall also direct the Comptroller to issue his warrant in the appropriate amount for the payment out of the general fund of the state treasury to such persons and subject to such conditions as may be proper. If, in the case of a deceased person, there is no beneficiary, the judge shall direct such payment as is due under § 9.1-402 to the estate of the deceased person.

1995, cc. 156, 597, § 2.1-133.10; 1998, c. 712; 2001, c. 844.



§ 9.1-406. Appeals

Appeals from judgments entered pursuant to this chapter shall be allowed as in civil actions generally.

1995, c. 156, § 2.1-133.11; 2001, c. 844; 2005, c. 681.



§ 9.1-407. Training

Any law-enforcement or public safety officer entitled to benefits under this Chapter shall receive training concerning the benefits available to himself or his beneficiary in case of disability or death in the line of duty. The Secretary of Public Safety and Homeland Security shall develop training information to be distributed to agencies and localities with employees subject to this chapter. The agency or locality shall be responsible for providing the training. Such training shall not count towards in-service training requirements for law-enforcement officers pursuant to § 9.1-102.

2006, c. 535; 2014, cc. 115, 490.



§ 9.1-408. Records of investigation confidential

Evidence and documents obtained by or created by, and the report of investigation prepared by, the Department of State Police in carrying out the provisions of this chapter shall (i) be deemed confidential, (ii) be exempt from disclosure under the Freedom of Information Act (§ 2.2-3700 et seq.), and (iii) not be released in whole or in part by any person to any person except as provided in this chapter.

2010, c. 568.



§ 9.1-500. (Effective until July 1, 2018) Definitions

As used in this chapter, unless the context requires a different meaning:

"Agency" means the Department of State Police, the Division of Capitol Police, the Virginia Marine Resources Commission, the Virginia Port Authority, the Department of Game and Inland Fisheries, the Department of Alcoholic Beverage Control, the Department of Conservation and Recreation, or the Department of Motor Vehicles; or the political subdivision or the campus police department of any public institution of higher education of the Commonwealth employing the law-enforcement officer.

"Law-enforcement officer" means any person, other than a Chief of Police or the Superintendent of the Department of State Police, who, in his official capacity, is (i) authorized by law to make arrests and (ii) a nonprobationary officer of one of the following agencies:

a. The Department of State Police, the Division of Capitol Police, the Virginia Marine Resources Commission, the Virginia Port Authority, the Department of Game and Inland Fisheries, the Department of Alcoholic Beverage Control, the Department of Motor Vehicles, or the Department of Conservation and Recreation;

b. The police department, bureau or force of any political subdivision or the campus police department of any public institution of higher education of the Commonwealth where such department, bureau or force has 10 or more law-enforcement officers; or

c. Any conservation police officer as defined in § 9.1-101.

For the purposes of this chapter, "law-enforcement officer" shall not include the sheriff's department of any city or county.

1978, c. 19, § 2.1-116.1; 1979, c. 592; 1983, c. 357; 1995, c. 730; 2001, c. 844; 2007, cc. 87, 364.



§ 9.1-500. (Effective July 1, 2018) Definitions

As used in this chapter, unless the context requires a different meaning:

"Agency" means the Department of State Police, the Division of Capitol Police, the Virginia Marine Resources Commission, the Virginia Port Authority, the Department of Game and Inland Fisheries, the Department of Alcoholic Beverage Control, the Department of Conservation and Recreation, or the Department of Motor Vehicles; or the political subdivision or the campus police department of any public institution of higher education of the Commonwealth employing the law-enforcement officer.

"Law-enforcement officer" means any person, other than a Chief of Police or the Superintendent of the Department of State Police, who, in his official capacity, is (i) authorized by law to make arrests and (ii) a nonprobationary officer of one of the following agencies:

a. The Department of State Police, the Division of Capitol Police, the Virginia Marine Resources Commission, the Virginia Port Authority, the Department of Game and Inland Fisheries, the Department of Alcoholic Beverage Control, the Department of Motor Vehicles, or the Department of Conservation and Recreation;

b. The police department, bureau or force of any political subdivision or the campus police department of any public institution of higher education of the Commonwealth where such department, bureau or force has 10 or more law-enforcement officers; or

c. Any conservation police officer as defined in § 9.1-101.

For the purposes of this chapter, "law-enforcement officer" shall not include the sheriff's department of any city or county.

1978, c. 19, § 2.1-116.1; 1979, c. 592; 1983, c. 357; 1995, c. 730; 2001, c. 844; 2007, cc. 87, 364.



§ 9.1-501. Conduct of investigation

The provisions of this section shall apply whenever an investigation by an agency focuses on matters which could lead to the dismissal, demotion, suspension or transfer for punitive reasons of a law-enforcement officer:

1. Any questioning of the officer shall take place at a reasonable time and place as designated by the investigating officer, preferably when the officer under investigation is on duty and at the office of the command of the investigating officer or at the office of the local precinct or police unit of the officer being investigated, unless matters being investigated are of such a nature that immediate action is required.

2. Prior to the officer being questioned, he shall be informed of (i) the name and rank of the investigating officer and of any individual to be present during the questioning and (ii) the nature of the investigation.

3. When a blood or urine specimen is taken from a law-enforcement officer for the purpose of determining whether the officer has used drugs or alcohol, the specimen shall be divided and placed into two separate containers. One specimen shall be tested while the other is held in a proper manner to preserve the specimen by the facility collecting or testing the specimen. Should the first specimen test positive, the law-enforcement officer shall have the right to require the second specimen be sent to a laboratory of his choice for independent testing in accordance generally with the procedures set forth in §§ 18.2-268.1 through 18.2-268.12. The officer shall notify the chief of his agency in writing of his request within 10 days of being notified of positive specimen results. The laboratory chosen by the officer shall be accredited or certified by one or more of the following bodies: the American Society of Crime Laboratory Directors/Laboratory Accreditation Board (ASCLD/LAB), the College of American Pathologists (CAP), the United States Department of Health and Human Services Substance Abuse and Mental Health Services Administration (SAMHSA), or the American Board of Forensic Toxicology (ABFT).

1978, c. 19, § 2.1-116.2; 1992, c. 221; 1993, c. 229; 2001, c. 844; 2005, cc. 868, 881.



§ 9.1-502. Notice of charges; response; election to proceed under grievance procedure of local governing body

A. Before any dismissal, demotion, suspension without pay or transfer for punitive reasons may be imposed, the following rights shall be afforded:

1. The law-enforcement officer shall be notified in writing of all charges, the basis therefor, and the action which may be taken;

2. The law-enforcement officer shall be given an opportunity, within a reasonable time limit after the date of the written notice provided for above, to respond orally and in writing to the charges. The time limit shall be determined by the agency, but in no event shall it be less than five calendar days unless agreed to by the law-enforcement officer;

3. In making his response, the law-enforcement officer may be assisted by counsel at his own expense; and

4. The law-enforcement officer shall be given written notification of his right to initiate a grievance under the grievance procedure established by the local governing body pursuant to §§ 15.2-1506 and 15.2-1507. A copy of the local governing body's grievance procedure shall be provided to the law-enforcement officer upon his request.

B. A law-enforcement officer may proceed under either the local governing body's grievance procedure or the law-enforcement officer's procedural guarantees, but not both.

1978, c. 19, § 2.1-116.4; 1987, c. 461; 2001, c. 844.



§ 9.1-503. Personal assets of officers

No law-enforcement officer shall be required or requested to disclose any item of his property, income, assets, source of income, debts, or personal or domestic expenditures, including those of any member of his family or household, unless (i) such information is necessary in investigating a possible conflict of interest with respect to the performance of his official duties(ii) such disclosure is required by law, or (iii) such information is related to an investigation. Nothing in this section shall preclude an agency from requiring the law-enforcement officer to disclose any place of off-duty employment and where he may be contacted.

1978, c. 19, § 2.1-116.3; 2001, c. 844.



§ 9.1-504. Hearing; hearing panel recommendations

A. Whenever a law-enforcement officer is dismissed, demoted, suspended or transferred for punitive reasons, he may, within a reasonable amount of time following such action, as set by the agency, request a hearing. If such request is timely made, a hearing shall be held within a reasonable amount of time set by the agency. However, the hearing shall not be set later than fourteen calendar days following the date of request unless a later date is agreed to by the law-enforcement officer. At the hearing, the law-enforcement officer and his agency shall be afforded the opportunity to present evidence, examine and cross-examine witnesses. The law-enforcement officer shall also be given the opportunity to be represented by counsel at the hearing unless the officer and agency are afforded, by regulation, the right to counsel in a subsequent de novo hearing.

B. The hearing shall be conducted by a panel consisting of one member from within the agency selected by the grievant, one member from within the agency of equal rank of the grievant but no more than two ranks above appointed by the agency head, and a third member from within the agency to be selected by the other two members. In the event that such two members cannot agree upon their selection, the chief judge of the judicial circuit wherein the duty station of the grievant lies shall choose such third member. The hearing panel may, and on the request of either the law-enforcement officer or his agency shall, issue subpoenas requiring the testimony of witnesses who have refused or failed to appear at the hearing. The hearing panel shall rule on the admissibility of the evidence. A record shall be made of the hearing.

C. At the option of the agency, it may, in lieu of complying with the provisions of § 9.1-502, give the law-enforcement officer a statement, in writing, of the charges, the basis therefor, the action which may be taken, and provide a hearing as provided for in this section prior to dismissing, demoting, suspending or transferring for punitive reasons the law-enforcement officer.

D. The recommendations of the hearing panel, and the reasons therefor, shall be in writing and transmitted promptly to the law-enforcement officer or his attorney and to the chief executive officer of the law-enforcement agency. Such recommendations shall be advisory only, but shall be accorded significant weight.

1978, c. 19, §§ 2.1-116.5, 2.1-116.7; 1980, c. 191; 2001, c. 844.



§ 9.1-505. Immediate suspension

Nothing in this chapter shall prevent the immediate suspension without pay of any law-enforcement officer whose continued presence on the job is deemed to be a substantial and immediate threat to the welfare of his agency or the public, nor shall anything in this chapter prevent the suspension of a law-enforcement officer for refusing to obey a direct order issued in conformance with the agency's written and disseminated regulations. In such a case, the law-enforcement officer shall, upon request, be afforded the rights provided for under this chapter within a reasonable amount of time set by the agency.

1978, c. 19, § 2.1-116.6; 2001, c. 844.



§ 9.1-506. Informal counseling not prohibited

Nothing in this chapter shall be construed to prohibit the informal counseling of a law-enforcement officer by a supervisor in reference to a minor infraction of policy or procedure which does not result in disciplinary action being taken against the law-enforcement officer.

1978, c. 19, § 2.1-116.8; 2001, c. 844.



§ 9.1-507. Chapter accords minimum rights

The rights accorded law-enforcement officers in this chapter are minimum rights and all agencies shall adopt grievance procedures that are consistent with this chapter. However, an agency may provide for additional rights of law-enforcement officers in its grievance procedure.

1978, c. 19, § 2.1-116.9; 2001, c. 844.



§ 9.1-600. Civilian protection in cases of police misconduct; minimum standards

A. State, local, and other public law-enforcement agencies, which have ten or more law-enforcement officers, shall have procedures as established in subsection B, allowing citizen submission of complaints regarding the conduct of the law-enforcement agency, law-enforcement officers in the agency, or employees of the agency.

B. Law-enforcement agencies shall ensure, at a minimum, that in the case of all written complaints:

1. The general public has access to the required forms and information concerning the submission of complaints;

2. The law-enforcement agency assists individuals in filing complaints; and

3. Adequate records are maintained of the nature and disposition of such cases.

1993, c. 722, § 2.1-116.9:6; 2001, cc. 153, 844.



§ 9.1-700. Definitions

As used in this chapter, unless the context requires a different meaning:

"Employer" means any political subdivision of the Commonwealth, including any county, city, town, authority, or special district that employs fire protection employees except any locality with five or fewer paid firefighters that is exempt from overtime rules by 29 U.S.C. § 207 (k).

"Fire protection employee" means any person, other than an employee who is exempt from the overtime provisions of the Fair Labor Standards Act, who is employed by an employer as a paid firefighter, emergency medical services provider, or hazardous materials worker who is (i) trained in fire suppression and has the legal authority and responsibility to engage in fire suppression and is employed by a fire department of an employer and (ii) engaged in the prevention, control, and extinguishment of fires or response to emergency situations where life, property, or the environment is at risk.

"Law-enforcement employee" means any person who is responsible for the prevention and detection of crime and the enforcement of the penal, traffic or highway laws of the Commonwealth, other than an employee who is exempt from the overtime provisions of the Fair Labor Standards Act, and who is a full-time employee of either (i) a police department or (ii) a sheriff's office that is part of or administered by the Commonwealth or any political subdivision thereof.

"Regularly scheduled work hours" means those hours that are recurring and fixed within the work period and for which an employee receives a salary or hourly compensation. "Regularly scheduled work hours" does not include on-call, extra duty assignments or any other nonrecurring and nonfixed hours.

2001, c. 768, § 2.1-116.9:7; 2005, c. 732; 2015, cc. 502, 503.



§ 9.1-701. Overtime compensation rate

A. Employers shall pay fire protection or law-enforcement employees overtime compensation or leave, as under the Fair Labor Standards Act, 29 U.S.C. § 207 (o), at a rate of not less than one and one-half times the employee's regular rate of pay for all hours of work between the statutory maximum permitted under 29 U.S.C. § 207 (k) and the hours for which an employee receives his salary, or if paid on an hourly basis, the hours for which the employee receives hourly compensation. A fire protection or law-enforcement employee who is paid on an hourly basis shall have paid leave counted as hours of work in an amount no greater than the numbers of hours counted for other fire protection or law-enforcement employees working the same schedule who are paid on a salaried basis in that jurisdiction.

B. Nothing in this chapter shall be construed to affect the right of any employer to provide overtime compensation to fire protection or law-enforcement employees in an amount that exceeds the amounts required by this section.

C. The provisions of this section pertaining to law-enforcement employees shall only apply to employers of 100 or more law-enforcement employees.

2001, c. 768, § 2.1-116.9:8; 2005, c. 732.



§ 9.1-702. Work period

Employers may adopt any work period to compute overtime compensation for fire protection or law-enforcement employees between seven and 28 days provided that the work period is recurring and fixed, and is not changed for purposes of denying overtime compensation to such employees to which they may be entitled under subsection A of § 9.1-701. The provisions of this section pertaining to law-enforcement employees shall only apply to employers of 100 or more law-enforcement employees.

2001, c. 768, § 2.1-116.9:9; 2005, c. 732.



§ 9.1-703. Hours of work

For purposes of computing fire protection or law-enforcement employees' entitlement to overtime compensation, all hours that an employee works or is in a paid status during his regularly scheduled work hours shall be counted as hours of work. The provisions of this section pertaining to law-enforcement employees shall only apply to such employees of an employer of 100 or more law-enforcement employees.

2001, c. 768, § 2.1-116.9:10; 2005, c. 732.



§ 9.1-704. Employee's remedies; award of attorneys' fees and costs

A. In an action brought under this chapter, an employer who violates the provisions of this chapter shall be liable to the fire protection or law-enforcement employee affected in an amount of double the amount of the unpaid compensation due such employee. However, if the employer can prove that his violation was in good faith, he shall be liable only for the amount of the unpaid compensation plus interest at the rate of eight percent per year, commencing on the date the compensation was due to the employee.

B. Where the fire protection or law-enforcement employee prevails, the court shall award him attorneys' fees and costs to be paid by the employer.

C. The provisions of this section pertaining to law-enforcement employees shall only apply in instances where the employer employs 100 or more law-enforcement employees.

2001, c. 768, § 2.1-116.9:11; 2005, c. 732.



§ 9.1-705. Limitation of actions

Actions brought under this chapter shall be commenced within two years of the date the unpaid compensation was due, or if the violation is willful, within three years of the date the unpaid compensation was due.

2001, c. 768, § 2.1-116.9:12.



§ 9.1-706. Sovereign immunity

The immunity of the Commonwealth and of any "agency" as defined in § 8.01-195.2 is hereby preserved.

2001, c. 768, § 2.1-116.9:13.



§ 9.1-800. Commonwealth Public Safety Medal of Valor

There is hereby established the Commonwealth Public Safety Medal of Valor. The Governor may award and present the Commonwealth Public Safety Medal of Valor, of appropriate design with ribbons and appurtenances, to a Virginia public safety officer for performance above and beyond the call of duty involving extraordinary valor in the face of grave danger, at great personal risk. The public safety officer shall have exhibited uncommon valor, which clearly distinguishes the officer as performing above and beyond normal job requirements. The Commonwealth Public Safety Medal of Valor shall be the highest award for valor by a public safety officer conferred by the Commonwealth. The Governor may select no more than three recipients for the Commonwealth Public Safety Medal of Valor award each year, unless the Governor determines that extraordinary circumstances warrant the selection of additional recipients.

2002, c. 150.



§ 9.1-801. (Effective until July 1, 2018) Public safety officer defined

As used in this chapter, the term "public safety officer" includes a law-enforcement officer of the Commonwealth or any of its political subdivisions; a correctional officer as defined in § 53.1-1; a correctional officer employed at a juvenile correctional facility as the term is defined in § 66-25.3; a jail officer; a regional jail or jail farm superintendent; a member of any fire company or department or nonprofit or volunteer emergency medical services agency that has been recognized by an ordinance or resolution of the governing body of any county, city, or town of the Commonwealth as an integral part of the official safety program of such county, city, or town; an arson investigator; a member of the Virginia National Guard or the Virginia Defense Force while such a member is serving in the Virginia National Guard or the Virginia Defense Force on official state duty or federal duty under Title 32 of the United States Code; any special agent of the Virginia Alcoholic Beverage Control Board; any police agent appointed under the provisions of § 56-353; any regular or special conservation police officer who receives compensation from a county, city, or town or from the Commonwealth appointed pursuant to § 29.1-200; any commissioned forest warden appointed pursuant to § 10.1-1135; any member or employee of the Virginia Marine Resources Commission granted the power to arrest pursuant to § 28.2-900; any Department of Emergency Management hazardous materials officer; any nonfirefighter regional hazardous materials emergency response team member; any investigator who is a full-time sworn member of the security division of the Virginia Lottery; any full-time sworn member of the enforcement division of the Department of Motor Vehicles meeting the Department of Criminal Justice Services qualifications, when fulfilling duties pursuant to § 46.2-217; any campus police officer appointed under the provisions of Chapter 17 (§ 23-232 et seq.) of Title 23; and any conservation officer of the Department of Conservation and Recreation commissioned pursuant to § 10.1-115.

2002, c. 150; 2007, c. 87; 2011, cc. 572, 586; 2014, c. 225; 2015, cc. 502, 503.



§ 9.1-801. (Effective July 1, 2018) Public safety officer defined

As used in this chapter, the term "public safety officer" includes a law-enforcement officer of the Commonwealth or any of its political subdivisions; a correctional officer as defined in § 53.1-1; a correctional officer employed at a juvenile correctional facility as the term is defined in § 66-25.3; a jail officer; a regional jail or jail farm superintendent; a member of any fire company or department or nonprofit or volunteer emergency medical services agency that has been recognized by an ordinance or resolution of the governing body of any county, city, or town of the Commonwealth as an integral part of the official safety program of such county, city, or town; an arson investigator; a member of the Virginia National Guard or the Virginia Defense Force while such a member is serving in the Virginia National Guard or the Virginia Defense Force on official state duty or federal duty under Title 32 of the United States Code; any special agent of the Virginia Alcoholic Beverage Control Board; any police agent appointed under the provisions of § 56-353; any regular or special conservation police officer who receives compensation from a county, city, or town or from the Commonwealth appointed pursuant to § 29.1-200; any commissioned forest warden appointed pursuant to § 10.1-1135; any member or employee of the Virginia Marine Resources Commission granted the power to arrest pursuant to § 28.2-900; any Department of Emergency Management hazardous materials officer; any nonfirefighter regional hazardous materials emergency response team member; any investigator who is a full-time sworn member of the security division of the Virginia Lottery; any full-time sworn member of the enforcement division of the Department of Motor Vehicles meeting the Department of Criminal Justice Services qualifications, when fulfilling duties pursuant to § 46.2-217; any campus police officer appointed under the provisions of Chapter 17 (§ 23-232 et seq.) of Title 23; and any conservation officer of the Department of Conservation and Recreation commissioned pursuant to § 10.1-115.

2002, c. 150; 2007, c. 87; 2011, cc. 572, 586; 2014, c. 225; 2015, cc. 502, 503.



§ 9.1-802. Repealed

Repealed by Acts 2011, cc. 594 and 681, cl. 2.



§ 9.1-900. Purpose of the Sex Offender and Crimes Against Minors Registry

The purpose of the Sex Offender and Crimes Against Minors Registry (Registry) shall be to assist the efforts of law-enforcement agencies and others to protect their communities and families from repeat sex offenders and to protect children from becoming victims of criminal offenders by helping to prevent such individuals from being allowed to work directly with children.

2003, c. 584.



§ 9.1-901. Persons for whom registration required

A. Every person convicted on or after July 1, 1994, including a juvenile tried and convicted in the circuit court pursuant to § 16.1-269.1, whether sentenced as an adult or juvenile, of an offense set forth in § 9.1-902 and every juvenile found delinquent of an offense for which registration is required under subsection G of § 9.1-902 shall register and reregister as required by this chapter. Every person serving a sentence of confinement on or after July 1, 1994, for a conviction of an offense set forth in § 9.1-902 shall register and reregister as required by this chapter. Every person under community supervision as defined by § 53.1-1 or any similar form of supervision under the laws of the United States or any political subdivision thereof, on or after July 1, 1994, resulting from a conviction of an offense set forth in § 9.1-902 shall register and reregister as required by this chapter.

B. Every person found not guilty by reason of insanity on or after July 1, 2007, of an offense set forth in § 9.1-902 shall register and reregister as required by this chapter. Every person in the custody of the Commissioner of Behavioral Health and Developmental Services, or on conditional release on or after July 1, 2007, because of a finding of not guilty by reason of insanity of an offense set forth in § 9.1-902 shall register and reregister as required by this chapter.

C. Unless a specific effective date is otherwise provided, all provisions of the Sex Offender and Crimes Against Minors Registry Act shall apply retroactively. This subsection is declaratory of existing law.

2003, c. 584; 2005, c. 586; 2007, cc. 718, 744; 2009, cc. 813, 840.



§ 9.1-902. Offenses requiring registration

A. For purposes of this chapter:

"Offense for which registration is required" includes:

1. Any offense listed in subsection B;

2. Criminal homicide;

3. Murder;

4. A sexually violent offense;

5. Any offense similar to those listed in subdivisions 1 through 4 under the laws of any foreign country or any political subdivision thereof, the United States or any political subdivision thereof; and

6. Any offense for which registration in a sex offender and crimes against minors registry is required under the laws of the jurisdiction where the offender was convicted.

B. The offenses included under this subsection include any violation of, attempted violation of, or conspiracy to violate:

1. § 18.2-63 unless registration is required pursuant to subdivision E 1; § 18.2-64.1; former § 18.2-67.2:1; § 18.2-90 with the intent to commit rape; former § 18.1-88 with the intent to commit rape; any felony violation of § 18.2-346; any violation of subdivision (4) of § 18.2-355; any violation of subsection C of § 18.2-357.1; subsection B or C of § 18.2-374.1:1; former subsection D of § 18.2-374.1:1 as it was in effect from July 1, 1994, through June 30, 2007; former clause (iv) of subsection B of § 18.2-374.3 as it was in effect on June 30, 2007; subsection B, C, or D of § 18.2-374.3; or a third or subsequent conviction of (i) § 18.2-67.4, (ii) § 18.2-67.4:2, (iii) subsection C of § 18.2-67.5, or (iv) § 18.2-386.1.

If the offense was committed on or after July 1, 2006, § 18.2-91 with the intent to commit any felony offense listed in this section; subsection A of § 18.2-374.1:1; or a felony under § 18.2-67.5:1.

2. Where the victim is a minor or is physically helpless or mentally incapacitated as defined in § 18.2-67.10, subsection A of § 18.2-47, clause (i) of § 18.2-48, § 18.2-67.4, subsection C of § 18.2-67.5, § 18.2-361, § 18.2-366, or a felony violation of former § 18.1-191.

3. § 18.2-370.6.

C. "Criminal homicide" means a homicide in conjunction with a violation of, attempted violation of, or conspiracy to violate clause (i) of § 18.2-371 or § 18.2-371.1, when the offenses arise out of the same incident.

D. "Murder" means a violation of, attempted violation of, or conspiracy to violate § 18.2-31 or § 18.2-32 where the victim is (i) under 15 years of age or (ii) where the victim is at least 15 years of age but under 18 years of age and the murder is related to an offense listed in this section or a violation of former § 18.1-21 where the victim is (a) under 15 years of age or (b) at least 15 years of age but under 18 years of age and the murder is related to an offense listed in this section.

E. "Sexually violent offense" means a violation of, attempted violation of, or conspiracy to violate:

1. Clause (ii) and (iii) of § 18.2-48, former § 18.1-38 with the intent to defile or, for the purpose of concubinage or prostitution, a felony violation of subdivision (2) or (3) of former § 18.1-39 that involves assisting or aiding in such an abduction, § 18.2-61, former § 18.1-44 when such act is accomplished against the complaining witness's will, by force, or through the use of the complaining witness's mental incapacity or physical helplessness, or if the victim is under 13 years of age, subsection A of § 18.2-63 where the perpetrator is more than five years older than the victim, § 18.2-67.1, § 18.2-67.2, § 18.2-67.3, former § 18.1-215 when the complaining witness is under 13 years of age, § 18.2-67.4 where the perpetrator is 18 years of age or older and the victim is under the age of six, subsections A and B of § 18.2-67.5, § 18.2-370, subdivision (1), (2), or (4) of former § 18.1-213, former § 18.1-214, § 18.2-370.1, or § 18.2-374.1; or

2. § 18.2-63, § 18.2-64.1, former § 18.2-67.2:1, § 18.2-90 with the intent to commit rape or, where the victim is a minor or is physically helpless or mentally incapacitated as defined in § 18.2-67.10, subsection A of § 18.2-47, § 18.2-67.4, subsection C of § 18.2-67.5, clause (i) of § 18.2-48, § 18.2-361, § 18.2-366, or subsection C of § 18.2-374.1:1. An offense listed under this subdivision shall be deemed a sexually violent offense only if the person has been convicted or adjudicated delinquent of any two or more such offenses, provided that person had been at liberty between such convictions or adjudications;

3. If the offense was committed on or after July 1, 2006, § 18.2-91 with the intent to commit any felony offense listed in this section. An offense listed under this subdivision shall be deemed a sexually violent offense only if the person has been convicted or adjudicated delinquent of any two or more such offenses, provided that the person had been at liberty between such convictions or adjudications; or

4. Chapter 117 (18 U.S.C. § 2421 et seq.) of Title 18 of the United States Code or sex trafficking (as described in § 1591 of Title 18, U.S.C.).

F. "Any offense listed in subsection B," "criminal homicide" as defined in this section, "murder" as defined in this section, and "sexually violent offense" as defined in this section includes (i) any similar offense under the laws of any foreign country or any political subdivision thereof, the United States or any political subdivision thereof or (ii) any offense for which registration in a sex offender and crimes against minors registry is required under the laws of the jurisdiction where the offender was convicted.

G. Juveniles adjudicated delinquent shall not be required to register; however, where the offender is a juvenile over the age of 13 at the time of the offense who is tried as a juvenile and is adjudicated delinquent on or after July 1, 2005, of any offense for which registration is required, the court may, in its discretion and upon motion of the attorney for the Commonwealth, find that the circumstances of the offense require offender registration. In making its determination, the court shall consider all of the following factors that are relevant to the case: (i) the degree to which the delinquent act was committed with the use of force, threat or intimidation, (ii) the age and maturity of the complaining witness, (iii) the age and maturity of the offender, (iv) the difference in the ages of the complaining witness and the offender, (v) the nature of the relationship between the complaining witness and the offender, (vi) the offender's prior criminal history, and (vii) any other aggravating or mitigating factors relevant to the case. The attorney for the Commonwealth may file such a motion at any time during which the offender is within the jurisdiction of the court for the offense that is the basis for such motion. Prior to any hearing on such motion, the court shall appoint a qualified and competent attorney-at-law to represent the offender unless an attorney has been retained and appears on behalf of the offender or counsel has already been appointed.

H. Prior to entering judgment of conviction of an offense for which registration is required if the victim of the offense was a minor, physically helpless, or mentally incapacitated, when the indictment, warrant, or information does not allege that the victim of the offense was a minor, physically helpless, or mentally incapacitated, the court shall determine by a preponderance of the evidence whether the victim of the offense was a minor, physically helpless, or mentally incapacitated, as defined in § 18.2-67.10, and shall also determine the age of the victim at the time of the offense if it determines the victim to be a minor. When such a determination is required, the court shall advise the defendant of its determination and of the defendant's right to make a motion to withdraw a plea of guilty or nolo contendere pursuant to § 19.2-296. If the court grants the defendant's motion to withdraw his plea of guilty or of nolo contendere, his case shall be heard by another judge, unless the parties agree otherwise. Failure to make such determination or so advise the defendant does not otherwise invalidate the underlying conviction.

2003, cc. 584, 732; 2004, cc. 414, 444; 2005, cc. 586, 603, 631; 2006, cc. 857, 875, 914, 931; 2007, cc. 463, 718, 759, 823; 2008, cc. 592, 747, 772, 877; 2010, c. 858; 2012, c. 243; 2013, cc. 750, 781; 2014, cc. 546, 649, 706; 2015, cc. 690, 691.



§ 9.1-903. Registration procedures

A. Every person convicted, including juveniles tried and convicted in the circuit courts pursuant to § 16.1-269.1, whether sentenced as an adult or juvenile, of an offense for which registration is required and every juvenile found delinquent of an offense for which registration is required under subsection G of § 9.1-902 shall be required upon conviction to register and reregister with the Department of State Police. The court shall order the person to provide to the local law-enforcement agency of the county or city where he physically resides all information required by the State Police for inclusion in the Registry. The court shall immediately remand the person to the custody of the local law-enforcement agency for the purpose of obtaining the person's fingerprints and photographs of a type and kind specified by the State Police for inclusion in the Registry. Upon conviction, the local law-enforcement agency shall forthwith forward to the State Police all the necessary registration information.

B. Every person required to register shall register in person within three days of his release from confinement in a state, local or juvenile correctional facility, in a state civil commitment program for sexually violent predators or, if a sentence of confinement is not imposed, within three days of suspension of the sentence or in the case of a juvenile of disposition. A person required to register shall register, and as part of the registration shall submit to be photographed, submit to have a sample of his blood, saliva, or tissue taken for DNA (deoxyribonucleic acid) analysis and submission to the DNA databank to determine identification characteristics specific to the person, provide electronic mail address information, any instant message, chat or other Internet communication name or identity information that the person uses or intends to use, submit to have his fingerprints and palm prints taken, provide information regarding his place of employment, and provide motor vehicle, watercraft and aircraft registration information for all motor vehicles, watercraft and aircraft owned by him. The local law-enforcement agency shall obtain from the person who presents himself for registration or reregistration one set of fingerprints, electronic mail address information, any instant message, chat or other Internet communication name or identity information that the person uses or intends to use, one set of palm prints, place of employment information, motor vehicle, watercraft and aircraft registration information for all motor vehicles, watercraft and aircraft owned by the registrant, proof of residency and a photograph of a type and kind specified by the State Police for inclusion in the Registry and advise the person of his duties regarding reregistration. The local law-enforcement agency shall obtain from the person who presents himself for registration a sample of his blood, saliva or tissue taken for DNA (deoxyribonucleic acid) analysis to determine identification characteristics specific to the person. If a sample has been previously taken from the person, as indicated by the Local Inmate Data System (LIDS), no additional sample shall be taken. The local law-enforcement agency shall forthwith forward to the State Police all necessary registration information.

C. To establish proof of residence in Virginia, a person who has a permanent physical address shall present one photo-identification form issued by a governmental agency of the Commonwealth which contains the person's complete name, gender, date of birth and complete physical address. The local law-enforcement agency shall forthwith forward to the State Police a copy of the identification presented by the person required to register.

D. Any person required to register shall also reregister in person with the local law-enforcement agency following any change of name or any change of residence, whether within or without the Commonwealth. The person shall register in person with the local law-enforcement agency within three days following his change of name. If his new residence is within the Commonwealth, the person shall register in person with the local law-enforcement agency where his new residence is located within three days following his change in residence. If the new residence is located outside of the Commonwealth, the person shall register in person with the local law-enforcement agency where he previously registered within 10 days prior to his change of residence. If a probation or parole officer becomes aware of a change of name or residence for any of his probationers or parolees required to register, the probation or parole officer shall notify the State Police forthwith of learning of the change. Whenever a person subject to registration changes residence to another state, the State Police shall notify the designated law-enforcement agency of that state.

E. Any person required to register shall reregister in person with the local law-enforcement agency where his residence is located within three days following any change of the place of employment, whether within or without the Commonwealth. If a probation or parole officer becomes aware of a change of the place of employment for any of his probationers or parolees required to register, the probation or parole officer shall notify the State Police forthwith upon learning of the change of the person's place of employment. Whenever a person subject to registration changes his place of employment to another state, the State Police shall notify the designated law-enforcement agency of that state.

F. Any person required to register shall reregister in person with the local law-enforcement agency where his residence is located within three days following any change of owned motor vehicle, watercraft and aircraft registration information, whether within or without the Commonwealth. If a probation or parole officer becomes aware of a change of owned motor vehicle, watercraft and aircraft registration information for any of his probationers or parolees required to register, the probation or parole officer shall notify the State Police forthwith upon learning of the change of the person's owned motor vehicle, watercraft and aircraft registration information. Whenever a person required to register changes his owned motor vehicle, watercraft and aircraft registration information to another state, the State Police shall notify the designated law-enforcement agency of that state.

G. Any person required to register shall reregister either in person or electronically with the local law-enforcement agency where his residence is located within 30 minutes following any change of the electronic mail address information, any instant message, chat or other Internet communication name or identity information that the person uses or intends to use, whether within or without the Commonwealth. If a probation or parole officer becomes aware of a change of the electronic mail address information, any instant message, chat or other Internet communication name or identity information for any of his probationers or parolees required to register, the probation or parole officer shall notify the State Police forthwith upon learning of the change.

H. The registration shall be maintained in the Registry and shall include the person's name, any former name if he has lawfully changed his name during the period for which he is required to register, all aliases that he has used or under which he may have been known, the date and locality of the conviction for which registration is required, his fingerprints and a photograph of a type and kind specified by the State Police, his date of birth, social security number, current physical and mailing address and a description of the offense or offenses for which he was convicted. The registration shall also include the locality of the conviction and a description of the offense or offenses for previous convictions for the offenses set forth in § 9.1-902.

I. The local law-enforcement agency shall forthwith forward to the State Police all necessary registration or reregistration information received by it. Upon receipt of registration or reregistration information the State Police shall forthwith notify the chief law-enforcement officer of the locality listed as the person's address on the registration and reregistration.

J. If a person required to register does not have a legal residence, such person shall designate a location that can be located with reasonable specificity where he resides or habitually locates himself. For the purposes of this section, "residence" shall include such a designated location. If the person wishes to change such designated location, he shall do it pursuant to the terms of this section.

2003, c. 584; 2004, c. 834; 2005, c. 586; 2006, cc. 857, 914; 2007, cc. 718, 759, 823; 2008, c. 220; 2010, c. 843; 2014, c. 677.



§ 9.1-904. Reregistration

A. Every person required to register, other than a person convicted of a sexually violent offense or murder, shall reregister with the State Police on an annual basis from the date of the initial registration. Every person convicted of a sexually violent offense or murder shall reregister with the State Police every 90 days from the date of initial registration. Reregistration means that the person has notified the State Police, confirmed his current physical and mailing address and electronic mail address information, any instant message, chat or other Internet communication name or identity information that he uses or intends to use, and provided such other information, including identifying information, which the State Police may require. Upon registration and as may be necessary thereafter, the State Police shall provide the person with an address verification form to be used for reregistration. The form shall contain in bold print a statement indicating that failure to comply with the registration required is punishable as provided in § 18.2-472.1. Upon registration and as may be necessary thereafter, the person shall likewise be required to execute a consent form consistent with applicable law that authorizes a business or organization that offers electronic communications or remote computer services to provide to the Department of State Police any information pertaining to that person necessary to determine the veracity of his electronic identity information in the registry.

B. Any person convicted of a violation of § 18.2-472.1, other than a person convicted of a sexually violent offense or murder, shall reregister with the State Police every 180 days from the date of such conviction. Any person convicted of a violation of § 18.2-472.1, in which such person was included on the Registry for a conviction of a sexually violent offense or murder, shall reregister with the State Police every 30 days from the date of conviction. Reregistration means the person has notified the State Police, confirmed his current physical and mailing address and electronic mail address information, any instant message, chat or other Internet communication name or identity information that he uses or intends to use, and provided such other information, including identifying information, which the State Police may require. Upon registration and as may be necessary thereafter, the State Police shall provide the person with an address verification form to be used for reregistration. The form shall state the registration requirements and contain in bold print a statement indicating that failure to comply with the registration requirements is punishable as provided in § 18.2-472.1.

C. Every person required to register pursuant to this chapter shall submit to be photographed by a local law-enforcement agency every two years commencing with the date of initial registration. Photographs shall be in color, be taken with the registrant facing the camera, and clearly show the registrant's face and shoulders only. No person other than the registrant may appear in the photograph submitted. The photograph shall indicate the registrant's full name, date of birth and the date the photograph was taken. The local law-enforcement agency shall forthwith forward the photograph and the registration form to the State Police. Where practical, the local law-enforcement agency may electronically transfer a digital photograph containing the required information to the Sex Offender and Crimes Against Minors Registry within the State Police.

2003, c. 584; 2006, cc. 857, 914; 2007, cc. 759, 823.



§ 9.1-905. New residents and nonresident offenders; registration required

A. All persons required to register shall register within three days of establishing a residence in the Commonwealth.

B. Nonresident offenders entering the Commonwealth for an extended visit, for employment, to carry on a vocation, or as a student attending school who are required to register in their state of residence or who would be required to register if a resident of the Commonwealth shall, within three days of entering the Commonwealth for an extended visit, accepting employment or enrolling in school in the Commonwealth, be required to register and reregister in person with the local law-enforcement agency.

C. To document employment or school attendance in Virginia a person shall present proof of enrollment as a student or suitable proof of temporary employment in the Commonwealth and one photo-identification form issued by a governmental agency of the person's state of residence which contains the person's complete name, gender, date of birth and complete address.

D. For purposes of this section:

"Employment" and "carry on a vocation" include employment that is full-time or part-time for a period of time exceeding 14 days or for an aggregate period of time exceeding 30 days during any calendar year, whether financially compensated, volunteered, or for the purpose of government or educational benefit.

"Extended visit" means a period of visitation for any purpose in the Commonwealth of 30 days or more.

"Student" means a person who is enrolled on a full-time or part-time basis, in any public or private educational institution, including any secondary school, trade or professional institution, or institution of higher education.

2003, c. 584; 2005, c. 603; 2006, cc. 857, 914.



§ 9.1-906. Enrollment or employment at institution of higher learning; information required

A. Persons required to register or reregister who are enrolled in or employed at institutions of higher learning shall, in addition to other registration requirements, indicate on their registration and reregistration form the name and location of the institution attended by or employing the registrant whether such institution is within or without the Commonwealth. In addition, persons required to register or reregister shall notify the local law-enforcement agency in person within three days of any change in their enrollment or employment status with an institution of higher learning. The local law-enforcement agency shall forthwith forward to the State Police all necessary registration or reregistration information received by it.

B. Upon receipt of a registration or reregistration indicating enrollment or employment with an institute of higher learning or notification of a change in status, the State Police shall notify the chief law-enforcement officer of the institution's law-enforcement agency or, if there is no institutional law-enforcement agency, the local law-enforcement agency serving that institution, of the registration, reregistration, or change in status. The law-enforcement agency receiving notification under this section shall make such information available upon request.

C. For purposes of this section:

"Employment" includes full- or part-time, temporary or permanent or contractual employment at an institution of higher learning either with or without compensation.

"Enrollment" includes both full- and part-time.

"Institution of higher learning" means any post-secondary school, trade or professional institution, or institution of higher education.

2003, c. 584; 2006, cc. 857, 914.



§ 9.1-907. Procedures upon a failure to register or reregister

A. Whenever it appears from the records of the State Police that a person has failed to comply with the duty to register or reregister, the State Police shall promptly investigate and, if there is probable cause to believe a violation has occurred, obtain a warrant or assist in obtaining an indictment charging a violation of § 18.2-472.1 in the jurisdiction in which the person last registered or reregistered or, if the person failed to comply with the duty to register, in the jurisdiction in which the person was last convicted of an offense for which registration or reregistration is required or if the person was convicted of an offense requiring registration outside the Commonwealth, in the jurisdiction in which the person resides. The State Police shall forward to the jurisdiction an affidavit signed by a custodian of the records that such person failed to comply with the duty to register or reregister. If such affidavit is admitted into evidence, it shall constitute prima facie evidence of the failure to comply with the duty to register or reregister in any trial or hearing for the violation of § 18.2-472.1, provided that in a trial or hearing other than a preliminary hearing, the requirements of subsection G of § 18.2-472.1 have been satisfied and the accused has not objected to the admission of the affidavit pursuant to subsection H of § 18.2-472.1. The State Police shall also promptly notify the local law-enforcement agency of the jurisdiction of the person's last known residence as shown in the records of the State Police.

B. Nothing in this section shall prohibit a law-enforcement officer employed by a sheriff's office or police department of a locality from enforcing the provisions of this chapter, including obtaining a warrant, or assisting in obtaining an indictment for a violation of § 18.2-472.1. The local law-enforcement agency shall notify the State Police forthwith of such actions taken pursuant to this chapter or under the authority granted pursuant to this section.

C. The State Police shall physically verify or cause to be physically verified the registration information within 30 days of the initial registration and semiannually each year thereafter and within 30 days of a change of address of those persons who are not under the control of the Department of Corrections or community supervision as defined by § 53.1-1, who are required to register pursuant to this chapter. Whenever it appears that a person has provided false registration information, the State Police shall promptly investigate and, if there is probable cause to believe that a violation has occurred, obtain a warrant or assist in obtaining an indictment charging a violation of § 18.2-472.1 in the jurisdiction in which the person last registered or reregistered. The State Police shall forward to the jurisdiction an affidavit signed by a custodian of the records that such person failed to comply with the provisions of this chapter. If such affidavit is admitted into evidence, it shall constitute prima facie evidence of the failure to comply with the provisions of this chapter in any trial or hearing for the violation of § 18.2-472.1, provided that in a trial or hearing other than a preliminary hearing, the requirements of subsection G of § 18.2-472.1 have been satisfied and the accused has not objected to the admission of the affidavit pursuant to subsection H of § 18.2-472.1. The State Police shall also promptly notify the local law-enforcement agency of the jurisdiction of the person's last known residence as shown in the records of the State Police.

D. The Department of Corrections or community supervision as defined by § 53.1-1 shall physically verify or cause to be physically verified by the State Police the registration information within 30 days of the original registration and semiannually each year thereafter and within 30 days of a change of address of all persons who are under the control of the Department of Corrections or community supervision, and those who are under supervision pursuant to § 37.2-919, who are required to register pursuant to this chapter. The Department of Corrections or community supervision, upon request, shall provide the State Police the verification information, in an electronic format approved by the State Police, regarding persons under their control who are required to register pursuant to the chapter. Whenever it appears that a person has provided false registration information, the Department of Corrections or community supervision shall promptly notify the State Police, who shall investigate and, if there is probable cause to believe that a violation has occurred, obtain a warrant or assist in obtaining an indictment charging a violation of § 18.2-472.1 in the jurisdiction in which the person last registered or reregistered. The State Police shall forward to the jurisdiction an affidavit signed by a custodian of the records that such person failed to comply with the provisions of this chapter. If such affidavit is admitted into evidence, it shall constitute prima facie evidence of the failure to comply with the provisions of this chapter in any trial or hearing for the violation of § 18.2-472.1, provided that in a trial or hearing other than a preliminary hearing, the requirements of subsection G of § 18.2-472.1 have been satisfied and the accused has not objected to the admission of the affidavit pursuant to subsection H of § 18.2-472.1. The State Police shall also promptly notify the local law-enforcement agency of the jurisdiction of the person's last known residence as shown in the records of the State Police.

2003, c. 584; 2005, c. 603; 2006, cc. 857, 914; 2007, c. 718; 2009, Sp. Sess. I, cc. 1, 4; 2010, c. 858; 2015, cc. 81, 598.



§ 9.1-908. Duration of registration requirement

Any person required to register or reregister shall be required to register until the duty to register and reregister is terminated by a court order as set forth in § 9.1-910, except that any person who has been convicted of (i) any sexually violent offense, (ii) murder or (iii) former § 18.2-67.2:1 shall have a continuing duty to reregister for life.

Any period of confinement in a federal, state or local correctional facility, hospital or any other institution or facility during the otherwise applicable period shall toll the registration period and the duty to reregister shall be extended. Persons confined in a federal, state, or local correctional facility shall not be required to reregister until released from custody. Persons civilly committed pursuant to Chapter 9 (§ 37.2-900 et seq.) of Title 37.2 shall not be required to reregister until released from custody. Persons confined in a federal, state, or local correctional facility or civilly committed pursuant to Chapter 9 (§ 37.2-900 et seq.) of Title 37.2 shall notify the Registry within three days following any change of name.

2003, c. 584; 2005, c. 631; 2006, cc. 857, 914; 2007, c. 718; 2008, c. 877; 2010, c. 858; 2014, c. 677.



§ 9.1-909. Relief from registration or reregistration

A. Upon expiration of three years from the date upon which the duty to register as a sexually violent offender or murderer is imposed, the person required to register may petition the court in which he was convicted or, if the conviction occurred outside of the Commonwealth, the circuit court in the jurisdiction where he currently resides, for relief from the requirement to reregister every 90 days. After five years from the date of his last conviction for a violation of § 18.2-472.1, a sexually violent offender or murderer may petition for relief from the requirement to reregister monthly. A person who is required to register may similarly petition the circuit court for relief from the requirement to reregister every 180 days after five years from the date of his last conviction for a violation of § 18.2-472.1. The court shall hold a hearing on the petition, on notice to the attorney for the Commonwealth, to determine whether the person suffers from a mental abnormality or a personality disorder that makes the person a menace to the health and safety of others or significantly impairs his ability to control his sexual behavior. Prior to the hearing the court shall order a comprehensive assessment of the applicant by a panel of three certified sex offender treatment providers as defined in § 54.1-3600. A report of the assessment shall be filed with the court prior to the hearing. The costs of the assessment shall be taxed as costs of the proceeding.

If, after consideration of the report and such other evidence as may be presented at the hearing, the court finds by clear and convincing evidence that the person does not suffer from a mental abnormality or a personality disorder that makes the person a menace to the health and safety of others or significantly impairs his ability to control his sexual behavior, the petition shall be granted and the duty to reregister more frequently than once a year shall be terminated. The court shall promptly notify the State Police upon entry of an order granting the petition. The person shall, however, be under a continuing duty to register annually for life. If the petition is denied, the duty to reregister with the same frequency as before shall continue. An appeal from the denial of a petition shall lie to the Supreme Court.

A petition for relief pursuant to this subsection may not be filed within three years from the date on which any previous petition for such relief was denied.

B. The duly appointed guardian of a person convicted of an offense requiring registration or reregistration as either a sex offender, sexually violent offender or murderer, who due to a physical condition is incapable of (i) reoffending and (ii) reregistering, may petition the court in which the person was convicted for relief from the requirement to reregister. The court shall hold a hearing on the petition, on notice to the attorney for the Commonwealth, to determine whether the person suffers from a physical condition that makes the person (i) no longer a menace to the health and safety of others and (ii) incapable of reregistering. Prior to the hearing the court shall order a comprehensive assessment of the applicant by at least two licensed physicians other than the person's primary care physician. A report of the assessment shall be filed with the court prior to the hearing. The costs of the assessment shall be taxed as costs of the proceeding.

If, after consideration of the report and such other evidence as may be presented at the hearing, the court finds by clear and convincing evidence that due to his physical condition the person (i) no longer poses a menace to the health and safety of others and (ii) is incapable of reregistering, the petition shall be granted and the duty to reregister shall be terminated. However, for a person whose duty to reregister was terminated under this subsection, the Department of State Police shall, annually for sex offenders and quarterly for persons convicted of sexually violent offenses and murder, verify and report to the attorney for the Commonwealth in the jurisdiction in which the person resides that the person continues to suffer from the physical condition that resulted in such termination.

The court shall promptly notify the State Police upon entry of an order granting the petition to terminate the duty to reregister.

If the petition is denied, the duty to reregister shall continue. An appeal from the denial of a petition shall be to the Virginia Supreme Court.

A petition for relief pursuant to this subsection may not be filed within three years from the date on which any previous petition for such relief was denied.

If, at any time, the person's physical condition changes so that he is capable of reoffending or reregistering, the attorney for the Commonwealth shall file a petition with the circuit court in the jurisdiction where the person resides and the court shall hold a hearing on the petition, with notice to the person and his guardian, to determine whether the person still suffers from a physical condition that makes the person (i) no longer a menace to the health and safety of others and (ii) incapable of reregistering. If the petition is granted, the duty to reregister shall commence from the date of the court's order. An appeal from the denial or granting of a petition shall be to the Virginia Supreme Court. Prior to the hearing the court shall order a comprehensive assessment of the applicant by at least two licensed physicians other than the person's primary care physician. A report of the assessment shall be filed with the court prior to the hearing. The costs of the assessment shall be taxed as costs of the proceeding.

2003, c. 584; 2006, cc. 857, 914.



§ 9.1-910. Removal of name and information from Registry

A. Any person required to register, other than a person who has been convicted of any (i) sexually violent offense, (ii) two or more offenses for which registration is required, (iii) a violation of former § 18.2-67.2:1, or (iv) murder, may petition the circuit court in which he was convicted or the circuit court in the jurisdiction where he then resides for removal of his name and all identifying information from the Registry. A petition may not be filed earlier than 15 years, or 25 years for violations of § 18.2-64.1, subsection C of § 18.2-374.1:1, or subsection C, D, or E of § 18.2-374.3, after the date of initial registration nor earlier than 15 years, or 25 years for violations of § 18.2-64.1, subsection C of § 18.2-374.1:1, or subsection C, D, or E of § 18.2-374.3, from the date of his last conviction for (a) a violation of § 18.2-472.1 or (b) any felony. A petition may not be filed until all court ordered treatment, counseling, and restitution has been completed. The court shall obtain a copy of the petitioner's complete criminal history and registration and reregistration history from the Registry and then hold a hearing on the petition at which the applicant and any interested persons may present witnesses and other evidence. The Commonwealth shall be made a party to any action under this section. If, after such hearing, the court is satisfied that such person no longer poses a risk to public safety, the court shall grant the petition. In the event the petition is not granted, the person shall wait at least 24 months from the date of the denial to file a new petition for removal from the Registry.

B. The State Police shall remove from the Registry the name of any person and all identifying information upon receipt of an order granting a petition pursuant to subsection A.

2003, c. 584; 2005, c. 631; 2006, cc. 857, 914; 2007, c. 718; 2008, c. 877.



§ 9.1-911. Registry maintenance

The Registry shall include conviction data received from the courts, including the disposition records for juveniles tried and convicted in the circuit courts pursuant to § 16.1-269.1, on convictions for offenses for which registration is required and registrations and reregistrations received from persons required to do so. The Registry shall also include a separate indication that a person has been convicted of a sexually violent offense. The State Police shall forthwith transmit the appropriate information as required by the Federal Bureau of Investigation for inclusion in the National Sex Offender Registry.

2003, c. 584.



§ 9.1-912. Registry access and dissemination; fees

A. Except as provided in § 9.1-913 and subsection B or C of this section, Registry information shall be disseminated upon request made directly to the State Police or to the State Police through a local law-enforcement agency. Such information may be disclosed to any person requesting information on a specific individual in accordance with subsection B. The State Police shall make Registry information available, upon request, to criminal justice agencies including local law-enforcement agencies through the Virginia Criminal Information Network (VCIN). Registry information provided under this section shall be used for the purposes of the administration of criminal justice, for the screening of current or prospective employees or volunteers or otherwise for the protection of the public in general and children in particular. The Superintendent of State Police may by regulation establish a fee not to exceed $15 for responding to requests for information from the Registry. Any fees collected shall be deposited in a special account to be used to offset the costs of administering the Registry.

B. Information regarding a specific person shall be disseminated upon receipt of an official request form that may be submitted directly to the State Police or to the State Police through a local law-enforcement agency. The official request form shall include a statement of the reason for the request; the name and address of the person requesting the information; the name, address and, if known, the social security number of the person about whom information is sought; and such other information as the State Police may require to ensure reliable identification.

C. Registry information regarding all registered offender's electronic mail address information, any instant message, chat or other Internet communication name or identity information may be electronically transmitted by the Department of State Police to a business or organization that offers electronic communication or remote computing services for the purpose of prescreening users or for comparison with information held by the requesting business or organization. In order to obtain the information from the Department of State Police, the requesting business or organization that offers electronic communication or remote computing services shall agree to notify the Department of State Police forthwith when a comparison indicates that any such registered sex offender's electronic mail address information, any instant message, chat or other Internet communication name or identity information is being used on their system. The requesting business or organization shall also agree that the information will not be further disseminated.

2003, c. 584; 2007, cc. 759, 823.



§ 9.1-913. Public dissemination by means of the Internet

The State Police shall develop and maintain a system for making certain Registry information on persons convicted of an offense for which registration is required publicly available by means of the Internet. The information to be made available shall include the offender's name; all aliases that he has used or under which he may have been known; the date and locality of the conviction and a brief description of the offense; his age, current address and photograph; and such other information as the State Police may from time to time determine is necessary to preserve public safety including but not limited to the fact that an individual is wanted for failing to register or reregister. The system shall be secure and not capable of being altered except by the State Police. The system shall be updated each business day with newly received registrations and reregistrations. The State Police shall remove all information that it knows to be inaccurate from the Internet system.

2003, c. 584; 2005, c. 603; 2006, cc. 857, 914.



§ 9.1-914. Automatic notification of registration to certain entities; electronic notification to requesting persons

Any school, day-care service and child-minding service, and any state-regulated or state-licensed child day center, child day program, children's residential facility, family day home, assisted living facility or foster home as defined in § 63.2-100, nursing home or certified nursing facility as defined in § 32.1-123, and any institution of higher education may request from the State Police and, upon compliance with the requirements therefor established by the State Police, shall be eligible to receive from the State Police electronic notice of the registration or reregistration of any sex offender and if such entities do not have the capability of receiving such electronic notice, the entity may register with the State Police to receive written notification of sex offender registration or reregistration. Within three business days of receipt by the State Police of registration or reregistration, the State Police shall electronically or in writing notify an entity listed above that has requested such notification, has complied with the requirements established by the State Police and is located in the same or a contiguous zip code area as the address of the offender as shown on the registration.

The Virginia Council for Private Education shall annually provide the State Police, in an electronic format approved by the State Police, with the location of every private school in the Commonwealth that is accredited through one of the approved accrediting agencies of the Council, and an electronic mail address for each school if available, for purposes of receiving notice under this section.

Any person may request from the State Police and, upon compliance with the requirements therefor established by the State Police, shall be eligible to receive from the State Police electronic notice of the registration or reregistration of any sex offender. Within three business days of receipt by the State Police of registration or reregistration, the State Police shall electronically notify a person who has requested such notification, has complied with the requirements established by the State Police and is located in the same or a contiguous zip code area as the address of the offender as shown on the registration.

The State Police shall establish reasonable guidelines governing the automatic dissemination of Registry information, which may include the payment of a fee, whether a one-time fee or a regular assessment, to maintain the electronic access. The fee, if any, shall defray the costs of establishing and maintaining the electronic notification system and notice by mail.

For the purposes of this section:

"Child-minding service" means provision of temporary custodial care or supervisory services for the minor child of another;

"Day-care service" means provision of supplementary care and protection during a part of the day for the minor child of another; and

"School" means any public, religious or private educational institution, including any preschool, elementary school, secondary school, post-secondary school, trade or professional institution, or institution of higher education.

2003, c. 584; 2005, c. 928; 2006, cc. 857, 914; 2007, cc. 119, 164.



§ 9.1-915. Regulations

The Superintendent of State Police shall promulgate regulations and develop forms to implement and enforce this chapter; including the operation and maintenance of the Registry and the removal of records on persons who are deceased, whose convictions have been reversed or who have been pardoned, and those for whom an order of removal or relief from frequent registration has been entered. Such regulations and forms shall not be subject to the provisions of Article 2 (§ 2.2-4006 et seq.) of the Administrative Process Act.

2003, c. 584.



§ 9.1-916. Requests for Registry data by Virginia Criminal Sentencing Commission; confidentiality

Upon request of the Virginia Criminal Sentencing Commission, the Department of State Police shall provide the Commission with Registry data in an electronic format. The Commission may use the data for research, evaluative or statistical purposes only and shall ensure the confidentiality and security of the data.

2003, c. 391.



§ 9.1-917. Limitation on liability

No liability shall be imposed upon any law-enforcement official who disseminates information or fails to disseminate information in good faith compliance with the requirements of this chapter, but this provision shall not be construed to grant immunity for gross negligence or willful misconduct.

2003, c. 584.



§ 9.1-918. Misuse of registry or supplement information; penalty

Use of registry information or information from the Supplement to the Registry established pursuant to § 9.1-923 for purposes not authorized by this chapter is prohibited, the unlawful use of the information contained in or derived from the Registry or Supplement for purposes of intimidating or harassing another is prohibited, and a willful violation of this chapter is a Class 1 misdemeanor. For purposes of this section, absent other aggravating circumstances, the mere republication or reasonable distribution of material contained on or derived from the publicly available Internet sex offender database shall not be deemed intimidation or harassment.

2003, c. 584; 2006, cc. 857, 914; 2015, cc. 594, 603.



§ 9.1-919. Notice of penalty on forms and documents

The Virginia Criminal Information Network and any form or document used by the Department of State Police to disseminate information from the Registry shall provide notice that any unauthorized use of the information with the intent to harass or intimidate another is a crime punishable as a Class 1 misdemeanor.

2003, c. 391.



§ 9.1-920. Liberal construction

This chapter, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purposes hereof.

2003, c. 584; 2015, c. 709.



§ 9.1-921. Exemption of information systems from provisions related to the Virginia Information Technologies Agency

The provisions of Chapter 20.1 (§ 2.2-2005 et seq.) of Title 2.2 shall not apply to the Sex Offender and Crimes Against Minors Registry pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, operated by the Department of State Police or to information technology as defined in § 2.2-2006 operated by the Department of Juvenile Justice, Department of Corrections or the Virginia Compensation Board that interact, furnish, update, contain or exchange information with the Sex Offender and Crimes Against Minors Registry.

2006, cc. 857, 914.



§ 9.1-922. Use of Registry data by Statewide Automated Victim Notification (SAVIN) system; confidentiality

Upon request of the Compensation Board, the Department of State Police shall provide the Statewide Automated Victim Notification (SAVIN) system with Registry data in an electronic format. The Board or its contractor may use the data for verification of registrant status and notification of victims and law enforcement regarding changes in status of persons on the Registry and shall ensure the confidentiality and security of the data.

2008, cc. 76, 338.



§ 9.1-923. Supplement to the Sex Offender and Crimes Against Minors Registry established

A. The Superintendent of State Police shall establish a Supplement to the Registry of information composed of persons who were convicted of an offense listed in subsection B on or after July 1, 1980, and before July 1, 1994, but whose names are not on the Registry. Access to the Supplement to the Registry shall be made available to the public on the website of the Department of State Police and shall contain the following information for each person: name, year of birth, the date of the conviction, the jurisdiction in which the conviction occurred, the person's age on the date of the conviction, the offense of which he was convicted, and the Code of Virginia section of the conviction.

B. Information on the following offenses where the conviction occurred on or after July 1, 1980, and before July 1, 1994, shall be listed in the Supplement: clause (i) of § 18.2-48 if the victim was a minor; clauses (ii) and (iii) of § 18.2-48; § 18.2-61; § 18.2-63 if the victim was under 13 years of age; subsection A of § 18.2-63 if the offender was more than five years older than the victim; §§ 18.2-67.1, 18.2-67.2, and 18.2-67.3; § 18.2-67.4 if the victim was a minor; subsections A and B of § 18.2-67.5; subsection C of § 18.2-67.5 if the victim was a minor; § 18.2-361 if the victim was a minor; and §§ 18.2-370, 18.2-370.1, and 18.2-374.1.

C. Persons whose names and conviction information appear on the Supplement are not subject to the registration requirements of this chapter and are not considered persons for whom registration is required unless they are required to register pursuant to other provisions of this chapter.

D. A person whose name and conviction information appear on the Supplement may, regardless of the date of conviction, petition the circuit court in which he was convicted or the circuit court where he then resides for removal of his name and conviction information from the Supplement if the offense he was convicted of would qualify for removal from the Registry under § 9.1-910. A petition may not be filed until all court ordered treatment, counseling, and restitution has been completed. The court shall obtain a copy of the petitioner's complete criminal history and then hold a hearing on the petition at which the applicant and any interested persons may present witnesses and other evidence. The Commonwealth shall be made a party to any action under this subsection. If after such a hearing, the court is satisfied that such person does not pose a risk to public safety, the court shall grant the petition. In the event the petition is not granted, the person shall wait at least 24 months from the date of denial to file a new petition for removal from the Supplement. The State Police shall remove from the Supplement the name and conviction information upon receipt of an order granting a petition pursuant to this subsection.

E. The Superintendent of State Police shall complete the Supplement to the Registry prior to January 1, 2016.

2015, cc. 594, 603.



§ 9.1-1000. Retired law-enforcement officers; photo identification cards

Upon the retirement of a law-enforcement officer, as defined in § 9.1-101, the employing department or agency shall, upon request of the retiree, issue the individual a photo identification card indicating that such individual is a retired law-enforcement officer of that department or agency. Upon request, such a card shall also be issued to any law-enforcement officer who retired before July 1, 2004.

2004, c. 419.



§ 9.1-1100. Department of Forensic Science created; Director

There is hereby created in the executive branch of state government, a Department of Forensic Science (the Department), which formerly existed as a division within the Department of Criminal Justice Services. The Department shall be headed by a Director appointed by the Governor, subject to confirmation by the General Assembly if in session when such appointment is made, and if not in session, then at its next succeeding session. In making his appointment, the Governor shall choose a candidate meeting the qualifications recommended by the Forensic Science Board created pursuant to § 9.1-1109. The Director shall serve for a term of six years, or until his successor shall be appointed and qualified. Any vacancy shall be filled for the unexpired term in the same manner as the original appointment.

The Director, under the direction and control of the Governor, shall exercise the powers and perform the duties conferred or imposed upon him by law and perform such other duties required by the Governor or requested by the Forensic Science Board created pursuant to § 9.1-1109.

2005, cc. 868, 881.



§ 9.1-1100.1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this chapter the Board or the Department is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Board or the Department may be sent by regular mail.

2011, c. 566.



§ 9.1-1101. Powers and duties of the Department

A. It shall be the responsibility of the Department to provide forensic laboratory services upon request of the Superintendent of State Police; the Chief Medical Examiner, the Assistant Chief Medical Examiners, and local medical examiners; any attorney for the Commonwealth; any chief of police, sheriff, or sergeant responsible for law enforcement in the jurisdiction served by him; any local fire department; the head of any private police department that has been designated as a criminal justice agency by the Department of Criminal Justice Services as defined by § 9.1-101; or any state agency in any criminal matter. The Department shall provide such services to any federal investigatory agency within available resources.

B. The Department shall:

1. Provide forensic laboratory services to all law-enforcement agencies throughout the Commonwealth and provide laboratory services, research, and scientific investigations for agencies of the Commonwealth as needed;

2. Establish and maintain a DNA testing program in accordance with Article 1.1 (§ 19.2-310.2 et seq.) of Chapter 18 of Title 19.2 to determine identification characteristics specific to an individual; and

3. Test the accuracy of equipment used to test the blood alcohol content of breath at least once every six months. Only equipment found to be accurate shall be used to test the blood alcohol content of breath.

C. The Department shall have the power and duty to:

1. Receive, administer, and expend all funds and other assistance available for carrying out the purposes of this chapter;

2. Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and execution of its powers under this chapter including, but not limited to, contracts with the United States, units of general local government or combinations thereof in Virginia or other states, and with agencies and departments of the Commonwealth; and

3. Perform such other acts as may be necessary or convenient for the effective performance of its duties.

D. The Director may appoint and employ a deputy director and such other personnel as are needed to carry out the duties and responsibilities conferred by this chapter.

2005, cc. 868, 881; 2006, cc. 327, 551; 2009, Sp. Sess. I, cc. 1, 4; 2011, c. 638.



§ 9.1-1102. Department to be isolated; security and protection of evidence

A. The Department and its facilities shall be located so as to ensure the protection of evidence.

B. The Department shall provide for security and protection of evidence, official samples, and all other samples submitted to the Department for analysis or examination.

C. The Department shall ensure that its services are performed by skilled professionals who are qualified to testify in court regarding such services.

2005, cc. 868, 881.



§ 9.1-1103. Forensic Science Academy

The Forensic Science Academy, formerly within the Division of Forensic Science, shall be transferred to the Department, and shall provide advanced training to law-enforcement agencies in the location, collection, and preservation of evidence.

2005, cc. 868, 881.



§ 9.1-1104. Rights of accused person or his attorney to results of investigation or to investigation

Upon the request of any person accused of a crime or upon the request of an accused person's attorney, the Department or the Division of Consolidated Laboratory Services shall furnish to the accused or his attorney the results of any investigation that has been conducted by it and that is related in any way to a crime for which the person is accused. In any case in which an attorney of record for a person accused of violation of any criminal law of the Commonwealth, or the accused, may desire a scientific investigation, he shall, by motion filed before the court in which the charge is pending, certify that in good faith he believes that a scientific investigation may be relevant to the criminal charge. The motion shall be heard ex parte as soon as practicable, and the court shall, after a hearing upon the motion and being satisfied as to the correctness of the certification, order that the same be performed by the Department or the Division of Consolidated Laboratory Services and shall prescribe in its order the method of custody, transfer, and return of evidence submitted for scientific investigation. Upon the request of the attorney for the Commonwealth of the jurisdiction in which the charge is pending, he shall be furnished the results of the scientific investigation.

2005, cc. 868, 881.



§ 9.1-1105. Reexamination by independent experts

Independent experts employed by (i) an attorney of record for a person accused of violation of any criminal law of the Commonwealth or (ii) the accused, for the purpose of reexamination of materials previously examined in any laboratory of the Department, shall conduct their analyses or examinations independently of the facilities, equipment, or supplies of the Department.

2005, cc. 868, 881.



§ 9.1-1106. Disposal of certain hazardous materials

Any material that is seized in any criminal investigation and that is deemed to be hazardous to health and safety, may be disposed of upon written application of the Department to the attorney for the Commonwealth in the city or county where the material is seized or where any criminal prosecution in which the material is proposed to be evidence is pending. Upon receipt thereof, the attorney for the Commonwealth shall file the application in the circuit court of such county or city. A sworn analysis report signed by a person designated by the Director of the Department shall accompany the application for disposal and shall clearly identify and designate the material to be disposed of. The application shall state the nature of the hazardous materials, the quantity thereof, the location where seized, the person from whom the materials were seized, and the manner whereby the materials shall be destroyed.

When the ownership of the hazardous material is known, notice shall be given to the owner at least three days prior to any hearing relating to the destruction, and, if any criminal charge is pending in any court as a result of the seizure, the notice shall be given to the accused if other than the owner.

Upon receipt of the analysis report and the application, the court may order the destruction of all, or a part of, the material. However, a sufficient and representative quantity of the material shall be retained to permit an independent analysis when a criminal prosecution may result from the seizure. A return under oath, reporting the time, place, and manner of destruction, shall be made to the courts. Copies of the analysis report, application, order, and return shall be made a part of the record of any criminal prosecution. The sworn analysis report shall be admissible as evidence to the same extent as the disposed-of material would have been admissible.

2005, cc. 868, 881.



§ 9.1-1107. Disposal of certain other property after analysis

Personal property, including drugs, not disposed of under § 9.1-1106, that has been submitted to the Department for analysis or examination and that has not been reclaimed by the agency submitting the property for analysis or examination, may be disposed of by the Department in accordance with this section if, after the expiration of 120 days after the receipt by the Department of the property, the Director notifies the circuit court of the county or city from which the property was taken, in writing, that the analysis or examination has been completed, and a report submitted to the agency that the property has not been reclaimed by the agency submitting it and that the Department proposes to dispose of the property. The notice shall state the nature of the property, the quantity thereof, the location where seized, the name of the accused, if known, and the proposed method of disposing of the property.

When the ownership of the property is known, a copy of the notice shall be sent simultaneously with the notice to the court to the owner, or, if any criminal charge is pending in any court relating to the property, the copy shall be sent to the accused at his last known address. Notice shall be by certified mail. The court, within 30 days after receipt of the notice, may direct that the property be disposed of by the Department, by an alternative method designed to preserve the property, at the expense of the agency submitting the property to the Department. If the court does not so direct within the 30-day period, then the Department may dispose of the property by the method set out in the notice. Copies of the analysis report and notice shall be made a part of the record of any criminal prosecution. The report, if sworn to, shall be admissible as evidence to the same extent as the disposed-of property would have been admissible.

2005, cc. 868, 881.



§ 9.1-1108. Disposal of property held by Department for more than 15 years

Notwithstanding the provisions of §§ 9.1-1106 and 9.1-1107, the Department may file an application in the Circuit Court of the City of Richmond seeking an order authorizing the disposal of all personal property, including drugs, received by the Department more than 15 years prior to the filing of the application. The application, under oath, shall list each item of property, the date of submission to the Department, the agency or individual submitting the property, any previous court orders entered regarding the storage of the property, and the proposed method of disposal. The application shall also state that written notice by first-class mail was given to each agency or individual submitting property listed at least 30 days prior to the application, and that no agency or individual objected to the disposal. A return, under oath, reporting the time, place, and manner of disposal, shall be made to the court.

2005, cc. 868, 881.



§ 9.1-1109. Forensic Science Board; membership

A. The Forensic Science Board (the Board) is established as a policy board within the meaning of § 2.2-2100, in the executive branch of state government. The Board shall consist of 15 members as follows:

1. The Superintendent of the State Police or his designee;

2. The Director of the Department of Criminal Justice Services or his designee;

3. The Chief Medical Examiner or his designee;

4. The Executive Director of the Virginia Board of Pharmacy or his designee;

5. The Attorney General, or his designee;

6. The Executive Secretary of the Supreme Court of Virginia or his designee;

7. The Chairman of the Virginia State Crime Commission or his designee;

8. The Chairman of the Board of the Virginia Institute of Forensic Science and Medicine or his designee;

9. The Chairman of the Senate Committee for Courts of Justice or his designee;

10. The Chairman of the House Committee for Courts of Justice or his designee;

11. Two members of the Scientific Advisory Committee, chosen by the chairman of that committee; and

12. Three members, appointed by the Governor, from among the citizens of the Commonwealth as follows:

a. A member of law enforcement;

b. A member of the Virginia Commonwealth's Attorneys Association; and

c. A member who is a criminal defense attorney having specialized knowledge in the area of forensic sciences.

B. The legislative members shall serve for terms coincident with their terms of office. The members appointed by the Governor shall serve for terms of four years, provided that no member shall serve beyond the time when he holds the office or employment by reason of which he was initially eligible for appointment. Any vacancy on the Board shall be filled in the same manner as the original appointment, but for the unexpired term.

C. Notwithstanding any provision of any statute, ordinance, local law, or charter provision to the contrary, membership on the Board shall not disqualify any member from holding any other public office or employment, or cause the forfeiture thereof.

D. The Board shall elect its chairman and vice-chairman. A majority of the members shall constitute a quorum. Members shall be paid reasonable and necessary expenses incurred in the performance of their duties. Legislative members shall receive compensation as provided in § 30-19.12 and nonlegislative citizen members shall receive compensation for their services as provided in §§ 2.2-2813 and 2.2-2825.

E. The Board shall hold no less than four regular meetings a year. Subject to the requirements of this subsection, the chairman of the Board shall fix the times and places of meetings, either on his own motion or upon written request of any five members of the Board.

2005, cc. 868, 881; 2009, c. 323.



§ 9.1-1110. Functions of Forensic Science Board

A. The Board shall have the power and duty to:

1. Adopt regulations, pursuant to the Administrative Process Act (§ 2.2-4000 et seq.), for the administration of (i) this chapter or (ii) §§ 18.2-268.6, 18.2-268.9, 19.2-188.1, and 19.2-310.5 and for any provisions of the Code as they relate to the responsibilities of the Department. Any proposed regulations concerning the privacy, confidentiality, and security of criminal justice information or DNA identification shall be submitted for review and comment to any board, commission, or committee or other body that may be established by the General Assembly to regulate the privacy, confidentiality, and security of information collected and maintained by the Commonwealth or any political subdivision thereof;

2. Develop and establish program and fiscal standards and goals governing the operations of the Department;

3. Ensure the development of long-range programs and plans for the incorporation of new technologies as they become available;

4. Review and comment on all budgets and requests for appropriations for the Department prior to their submission to the Governor and on all applications for federal funds;

5. Monitor the activities of the Department and its effectiveness in implementing the standards and goals of the Board;

6. Advise the Governor, Director, and General Assembly on matters relating to the Department and forensic science in general;

7. Review, amend, and approve recommendations of the Scientific Advisory Committee;

8. Monitor the receipt, administration, and expenditure of all funds and other assistance available for carrying out the purposes of this chapter;

9. Approve Department applications for grants from the United States government or any other source in carrying out the purposes of this chapter and approve of acceptance of any and all donations both real and personal, and grants of money from any governmental unit or public agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same. With regard to any grants of money from a governmental or public agency, the Board may delegate or assign the duties under this subdivision to the chairman of the Board who may, with the concurrence of the vice-chairman and in consultation with the Director, make such determinations. Any grants or donations received pursuant to this section shall be detailed in the annual report of the Board. The report shall include the identity of the donor, the nature of the transaction, and the conditions, if any. Any moneys received pursuant to this section shall be deposited in the state treasury to the account of the Department;

10. Monitor all contracts and agreements necessary or incidental to the performance of the duties of the Department and execution of its powers under this chapter, including but not limited to, contracts with the United States, units of general local government or combinations thereof, in Virginia or other states, and with agencies and departments of the Commonwealth; and

11. Recommend actions to foster and promote coordination and cooperation between the Department and the user programs that are served.

B. By November 1 of each year, the Board shall review and make recommendations to the Chairmen of the House Committee on Appropriations, the Senate Committee on Finance, and the Crime Commission concerning:

1. New major programs and plans for the activities of the Department and elimination of programs no longer needed;

2. Policy and priorities in response to agency needs;

3. General fiscal year operational budget and any major changes in appropriated funds;

4. Actions to foster and promote coordination and cooperation between the Department and the user programs which are served;

5. Rules and regulations necessary to carry out the purposes and intent of this chapter; and

6. Any recommendations submitted to the Board or the Director by the Scientific Advisory Committee.

2005, cc. 868, 881; 2006, cc. 327, 551.



§ 9.1-1111. Scientific Advisory Committee; membership

The Scientific Advisory Committee is hereby established as an advisory board within the meaning of § 2.2-2100, in the executive branch of state government. The Scientific Advisory Committee (the Committee) shall consist of 13 members, consisting of the Director of the Department, and 12 members appointed by the Governor as follows: a director of a private or federal forensic laboratory located in the Commonwealth; a forensic scientist or any other person, with an advanced degree, who has received substantial education, training, or experience in the subject of laboratory standards or quality assurance regulation and monitoring; a forensic scientist with an advanced degree who has received substantial education, training, or experience in the discipline of molecular biology; a forensic scientist with an advanced degree and having experience in the discipline of population genetics; a scientist with an advanced degree and having experience in the discipline of forensic chemistry; a scientist with an advanced degree and having experience in the discipline of forensic biology; a forensic scientist or any other person, with an advanced degree who has received substantial education, training, or experience in the discipline of trace evidence; a scientist with a doctoral degree and having experience in the discipline of forensic toxicology, who is certified by the American Board of Forensic Toxicologists; a member of the Board of the International Association for Identification when initially appointed; a member of the Board of the Association of Firearms and Toolmark Examiners when initially appointed; a member of the International Association for Chemical Testing; and a member of the American Society of Crime Laboratory Directors.

Members of the Committee initially appointed shall serve the following terms: four members shall serve a term of one year, four members shall serve a term of two years, and four members shall serve a term of four years. Thereafter, all appointments shall be for a term of four years. A vacancy other than by expiration of term shall be filled by the Governor for the unexpired term.

Members of the Committee shall be paid reasonable and necessary expenses incurred in the performance of their duties, and shall receive compensation for their services as provided in §§ 2.2-2813 and 2.2-2825.

2005, cc. 868, 881; 2014, cc. 102, 253.



§ 9.1-1112. Meetings and chairman

The Committee shall meet twice a year in the City of Richmond and at such other times and places as it determines or as directed by the Governor or the Forensic Science Board. A chairman shall be elected from among the members appointed by the Governor. Staff to the Committee shall be provided by the Department of Forensic Science.

2005, cc. 868, 881.



§ 9.1-1113. Functions of the Scientific Advisory Committee

A. The Committee may review laboratory operations of the Department and make recommendations concerning the quality and timeliness of services furnished to user agencies.

B. The Committee shall review and make recommendations as necessary to the Director of the Department and the Forensic Science Board concerning:

1. New scientific programs, protocols, and methods of testing;

2. Plans for the implementation of new programs, sustaining existing programs and improving upon them where possible, and the elimination of programs no longer needed;

3. Protocols for testing and examination methods, and guidelines for the presentation of results in court; and

4. Qualification standards for the various scientists of the Department, including the Director.

C. Upon request of the Director of the Department, the Forensic Science Board, or the Governor, the Committee shall review analytical work, reports, and conclusions of scientists employed by the Department. The Committee shall recommend to the Forensic Science Board a review process for the Department to use in instances where there has been an allegation of misidentification or other testing error made by the Department during its examination of evidence.

2005, cc. 868, 881.



§ 9.1-1200. Repealed

Repealed by Acts 2011, cc, 780 and 858, cl. 2, effective April 6, 2011.



§ 9.1-1300. Domestic violence policies and procedures for law-enforcement agencies in the Commonwealth

The Virginia Department of State Police and the police and sheriff's departments of every political subdivision in the Commonwealth shall establish an arrest policy and procedures for domestic violence and family abuse cases. Any local police or sheriff's department is authorized to adopt an arrest policy that prescribes additional requirements under this section. Any policies and procedures established under this section shall at a minimum provide guidance to law-enforcement officers on the following:

1. The department's arrest policy;

2. The standards for determining who is the predominant physical aggressor pursuant to § 19.2-81.3;

3. The standards for completion of a required incident report to be filed with the department including the existence of any special circumstances which would dictate a course of action other than arrest;

4. The department's policy on providing transportation to an allegedly abused person;

5. The legal and community resources available to allegedly abused persons in the department's jurisdiction;

6. The department's policy on domestic violence incidents involving law-enforcement officers; and

7. The department's policy on the handling of cases involving repeat offenders of family abuse or domestic violence.

2008, cc. 600, 771.



§ 9.1-1301. Sexual assault policies for law-enforcement agencies in the Commonwealth

The Virginia Department of State Police and the police and sheriff's departments of every political subdivision in the Commonwealth and every campus police department shall establish written policies and procedures regarding a law-enforcement officer's response to an alleged criminal sexual assault in violation of Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2. Such policies shall, at a minimum, provide guidance as to the department's policy on (i) training; (ii) compliance with §§ 19.2-9.1 and 19.2-165.1; (iii) transportation of alleged sexual assault victims; and (iv) the provision of information on legal and community resources available to alleged victims of sexual assault.

2008, cc. 600, 771.






Title 10.1 - Conservation

§ 10.1-100. Definitions

As used in this subtitle, unless the context requires a different meaning:

"Department" means the Department of Conservation and Recreation.

"Director" means the Director of the Department of Conservation and Recreation.

1988, c. 891; 1989, c. 656 .



§ 10.1-101. Department continued; appointment of Director

The Department of Conservation and Historic Resources is continued as the Department of Conservation and Recreation. The Department shall be headed by a Director appointed by the Governor to serve at his pleasure for a term coincident with his own.

1984, c. 750, § 10-252; 1988, c. 891; 1989, c. 656 .



§ 10.1-102. Powers and duties of Director

The Director, under the direction and control of the Governor, shall exercise the powers and perform the duties that are conferred upon him by law and he shall perform such other duties as may be required of him by the Governor or the appropriate citizen boards.

1984, c. 750, § 10-252.1; 1988, c. 891.



§ 10.1-103. Organization of the Department

The Director shall establish divisions through which the functions of the Department and the corresponding powers and duties may be exercised and discharged. The Director shall appoint competent persons to direct the various functions and programs of the Department, and may delegate any of the powers and duties conferred or imposed by law upon him.

1984, c. 750, § 10-253; 1986, c. 567; 1987, c. 234; 1988, c. 891; 1989, c. 656 .



§ 10.1-104. Powers of the Department

A. The Department shall have the following powers, which may be delegated by the Director:

1. To employ such personnel as may be required to carry out those duties conferred by law;

2. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers, including but not limited to contracts with private nonprofit organizations, the United States, other state agencies and political subdivisions of the Commonwealth;

3. To accept bequests and gifts of real and personal property as well as endowments, funds, and grants from the United States government, its agencies and instrumentalities, and any other source. To these ends, the Department shall have the power to comply with such conditions and execute such agreements as may be necessary, convenient or desirable;

4. To prescribe rules and regulations necessary or incidental to the performance of duties or execution of powers conferred by law;

5. To establish noncompetitively procured contracts, notwithstanding the Virginia Public Procurement Act (§ 2.2-4300 et seq.), with private nonprofit organizations that are exempt from federal taxation, to conduct revenue producing activities on Department lands provided the revenue generated after expenses is used to benefit Virginia State Parks and the Natural Area Preserve System. This subsection shall not provide for establishing contracts for capital improvements to state-owned facilities or on Department lands;

6. To establish the Office of Environmental Education to provide increased opportunities for public education programs on environmental issues. The Office shall initiate and supervise programs designed to educate citizens on ecology, pollution and its control, technology and its relationship to environmental problems and their solutions, population and its relationship to environmental problems, and other matters concerning environmental quality;

7. To perform acts necessary or convenient to carry out the duties conferred by law; and

8. To assess civil penalties for violations of § 10.1-200.3.

B. Pursuant to the Administrative Process Act (§ 2.2-4000 et seq.), the Department may promulgate regulations necessary to carry out the purposes and provisions of this subtitle. A violation of any regulation shall constitute a Class 1 misdemeanor, unless a different penalty is prescribed by the Code of Virginia. However, a violation of the Virginia State Park Regulations (4 VAC 5-30) shall constitute a Class 3 misdemeanor.

1984, c. 739, §§ 10-21.3:4, 10-21.3:5; 1984, c. 750, § 10-254; 1985, c. 448; 1988, c. 891; 2001, c. 370; 2007, c. 632; 2009, c. 392; 2012, cc. 803, 835.



§ 10.1-104.1. Department to assist in the nonpoint source pollution management program

A. The Department, with the advice of the Board of Conservation and Recreation and the Virginia Soil and Water Conservation Board and in cooperation with other agencies, organizations, and the public as appropriate, shall assist in the Commonwealth's nonpoint source pollution management program.

B. The Department shall be assisted in performing its nonpoint source pollution management responsibilities by Virginia's soil and water conservation districts. Assistance by the soil and water conservation districts in the delivery of local programs and services may include (i) the provision of technical assistance to advance adoption of conservation management services, (ii) delivery of educational initiatives targeted at youth and adult groups to further awareness and understanding of water quality issues and solutions, and (iii) promotion of incentives to encourage voluntary actions by landowners and land managers in order to minimize nonpoint source pollution contributions to state waters.

The provisions of this section shall not limit the powers and duties of other state agencies.

1993, cc. 19, 830; 2004, c. 474; 2013, cc. 756, 793.



§ 10.1-104.2. Voluntary nutrient management training and certification program

A. The Department shall operate a voluntary nutrient management training and certification program to certify, in accordance with regulations adopted by the Virginia Soil and Water Conservation Board pursuant to subsection D, the competence of persons preparing nutrient management plans for the purpose of (i) assisting landowners and operators in the management of land application of fertilizers, municipal sewage sludges, animal manures, and other nutrient sources for agronomic benefits and for the protection of the Commonwealth's ground and surface waters and (ii) assisting owners and operators of agricultural land and turf to achieve economic benefits from the effective management and application of nutrients.

B. The Department shall develop a flexible, tiered, Voluntary Nutrient Management Plan Program to assist owners and operators of agricultural land and turf in (i) preparing nutrient management plans for their own property that meet the nutrient management specifications developed by the Department and (ii) achieving economic benefits for owners and operators as a result of effective nutrient management. The Department shall convene a stakeholder group composed of individuals representing agricultural and environmental organizations to assist in the development of this Program. Individuals representing the agricultural stakeholders shall include both farmers who currently operate farms and agribusiness representatives who serve the farming community. Individuals representing environmental stakeholders shall include at least two members and a staff member of the Virginia Delegation to the Chesapeake Bay Commission and one representative from the Rappahannock River Basin Commission. The Program shall: (a) allow owners and operators of agricultural lands and turf who are not required to have a certified nutrient management plan to prepare their own nutrient management plans; (b) include a tiered approach for lands of different sizes, agricultural production, and nutrient applications; (c) consider similar online programs in other states or sponsored by universities; (d) address how the nutrient management plans can be verified and receive credit in the Chesapeake Bay Watershed Model for properties in the Chesapeake Bay watershed; (e) begin testing the software for the Program by July 1, 2013, and begin full implementation by July 1, 2014; and (f) include any other issues related to developing a flexible, tiered, Voluntary Nutrient Management Plan Program for owners and operators of agricultural lands and turf.

C. Any personal or proprietary information collected pursuant to subsection B shall be exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.), except that the Director may release information that has been transformed into a statistical or aggregate form that does not allow identification of the persons who supplied, or are the subject of, particular information. This subsection shall not preclude the application of the Virginia Freedom of Information Act in all other instances of federal or state regulatory actions.

D. The Virginia Soil and Water Conservation Board shall adopt regulations:

1. Specifying qualifications and standards for individuals to be deemed competent in nutrient management plan preparation, and providing for the issuance of documentation of certification to such individuals;

2. Specifying conditions under which a certificate issued to an individual may be suspended or revoked;

3. Providing for criteria relating to the development of nutrient management plans for various agricultural and urban agronomic practices, including protocols for use by laboratories in determining soil fertility, animal manure nutrient content, or plant tissue nutrient uptake for the purpose of nutrient management;

4. Establishing fees to be paid by individuals enrolling in the training and certification programs;

5. Providing for the performance of other duties and the exercise of other powers by the Director as may be necessary to provide for the training and certification of individuals preparing nutrient management plans; and

6. Giving due consideration to relevant existing agricultural certification programs.

E. There is hereby established a special, nonreverting fund in the state treasury to be known as the Nutrient Management Training and Certification Fund. The fund shall consist of all fees collected by the Department pursuant to subsection D. No part of the fund, either principal or interest, shall revert to the general fund. The fund shall be administered by the Director, and shall be used solely for the payment of expenses of operating the nutrient management training and certification program.

F. For the purposes of this section, the term "turf" shall have the same meaning as defined in § 3.2-3600.

1994, c. 159; 2011, cc. 341, 353; 2012, c. 781; 2013, cc. 593, 658.



§ 10.1-104.2:1. Nitrogen application rates; regulations

A. The Virginia Soil and Water Conservation Board shall adopt regulations that amend the application rates in the Virginia Nutrient Management Standards and Criteria by incorporating into such regulations or the documents incorporated by reference the recommended application rates for nitrogen in lawn fertilizer and lawn maintenance fertilizer and the recommended application rates for "slow or controlled release fertilizer" and "enhanced efficiency lawn fertilizer," as such terms are defined and adopted or proposed for adoption by the Association of American Plant Food Control Officials, as described in the Virginia Department of Agriculture and Consumer Services' December 2011 "Report on the Use of Slowly Available Nitrogen in Lawn Fertilizer and Lawn Maintenance Fertilizer."

B. Such regulatory amendment provided for in subsection A shall follow a fast-track regulatory process established pursuant to § 2.2-4012.1 of the Administrative Process Act and shall be adopted no later than July 1, 2014.

2012, c. 796; 2013, cc. 593, 658.



§ 10.1-104.3. Clean Water Farm Award Program

The Director shall establish the Clean Water Farm Award Program to recognize farms in the Commonwealth which utilize practices designed to protect water quality and soil resources. A farm shall be eligible for recognition upon application from the farmer or the local soil and water conservation district, if the district concurs that the farmer is implementing conservation practices that effectively address agricultural nonpoint source pollutants. Such practices may include vegetative riparian buffers, cover crops, conservation tillage, livestock exclusion from waterways, and nutrient management plans. The Director may establish guidelines for limiting the quantity of annual recipients, receiving and ranking applications, ensuring geographical representation of awards from the major watersheds of the Commonwealth including the Chesapeake Bay watershed, providing local farm recognition through the local soil and water conservation districts, and providing special statewide recognition to select farms. Recognition under this program shall not be a requirement under any other state program.

1998, c. 93; 2009, c. 349.



§ 10.1-104.4. Nutrient management plans required for state lands; review of plans

A. On or before July 1, 2006, all state agencies, state colleges and universities, and other state governmental entities that own land upon which fertilizer, manure, sewage sludge or other compounds containing nitrogen or phosphorus are applied to support agricultural, turf, plant growth, or other uses shall develop and implement a nutrient management plan for such land. The plan shall be in conformance with the following nutrient management requirements:

1. For all state-owned agricultural and forestal lands where nutrient applications occur, state agencies, state colleges and universities, and other state governmental entities shall submit site-specific individual nutrient management plans prepared by a certified nutrient management planner pursuant to § 10.1-104.2 and regulations promulgated thereunder. However, where state agencies are conducting research involving nutrient application rate and timing on state-owned agricultural and forestal lands, such lands shall be exempt from the application rate and timing provisions contained in the regulations developed pursuant to § 10.1-104.2.

2. For all state-owned lands other than agricultural and forestal lands where nutrient applications occur, state agencies, state colleges and universities, and other state governmental entities shall submit nutrient management plans prepared by a certified nutrient management planner pursuant to § 10.1-104.2 and regulations promulgated thereunder or planning standards and specifications acceptable to the Department.

B. Plans or planning standards and specifications submitted under subdivisions A 1 and A 2 shall be reviewed and approved by the Department. Such approved plans and planning standards and specifications shall be in effect for a maximum of three years, and shall be revised and submitted for approval to the Department at least once every three years thereafter.

C. State agencies, state colleges and universities, and other state governmental entities shall maintain and properly implement any such nutrient management plan or planning standards or specifications on all areas where nutrients are applied.

D. The Department may (i) provide technical assistance and training on the development and implementation of a nutrient management plan, (ii) conduct periodic reviews as part of its responsibilities authorized under this section, and (iii) assess an administrative charge to cover a portion of the costs for services associated with its responsibilities authorized under this section.

E. The Department shall develop written procedures for the development, submission, and the implementation of a nutrient management plan or planning standards and specifications that shall be provided to all state agencies, state colleges and universities, and other state governmental entities that own land upon which nutrients are applied.

2005, c. 65.



§ 10.1-104.5. Nutrient management plans required for golf courses; penalty

A. On or before July 1, 2017, all persons that own land operated as a golf course and upon which fertilizer, manure, sewage sludge, or other compounds containing nitrogen or phosphorous are applied to support turf, plant growth, or other uses shall develop and implement nutrient management plans for such land in accordance with the regulations adopted pursuant to § 10.1-104.2. However, such lands shall be exempt from the application rate and timing provisions contained in any regulations developed pursuant to § 10.1-104.2 if research involving nutrient application rate and timing is conducted on such lands.

B. Nutrient management plans developed pursuant to this section shall be submitted to the Department. The Department shall approve or contingently approve such nutrient management plans within 30 days of submission. Such nutrient management plans shall be revised and resubmitted for approval to the Department every five years thereafter or upon a major renovation or redesign of the golf course lands, whichever occurs sooner.

C. Golf courses shall maintain and properly implement approved nutrient management plans, planning standards, and specifications on all areas where nutrients are applied.

D. Nutrient management plans shall be made available to the Department upon request.

E. The Department shall (i) provide technical assistance and training on the development and implementation of nutrient management plans, planning standards, and specifications and (ii) establish, prior to July 1, 2015, a cost-share program specific to golf courses for implementation of this section.

F. Any information collected pursuant to this section shall be exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

G. A golf course owner found to be in violation of this section after July 1, 2017, shall be given 90 days to submit a nutrient management plan to the Department for approval before a $250 civil penalty is imposed. All civil penalties imposed under this section shall be deposited in the Nutrient Management Training and Certification Fund (§ 10.1-104.2 ).

H. Golf courses in compliance with this section shall not be subject to local ordinances governing the use or application of fertilizer.

2011, cc. 341, 353.



§ 10.1-104.6. Supplemental environmental projects

A. As used in this section:

"Supplemental environmental project" means an environmentally beneficial project undertaken as partial settlement of a civil enforcement action and not otherwise required by law.

B. The Virginia Soil and Water Conservation Board or the Director acting on behalf of the Board or under his own authority in issuing any administrative order, or any court of competent jurisdiction as provided for under this Code, may, in its or his discretion and with the consent of the person subject to the order, provide for such person to undertake one or more supplemental environmental projects. The project shall have a reasonable geographic nexus to the violation or, if no such project is available, shall advance at least one of the declared objectives of the environmental law or regulation that is the basis of the enforcement action. Performance of such projects shall be enforceable in the same manner as any other provision of the order.

C. The following categories of projects may qualify as supplemental environmental projects, provided the project otherwise meets the requirements of this section: public health, pollution prevention, pollution reduction, environmental restoration and protection, environmental compliance promotion, and emergency planning and preparedness. In determining the appropriateness and value of a supplemental environmental project, the following factors shall be considered by the enforcement authority: net project costs, benefits to the public or the environment, innovation, impact on minority or low income populations, multimedia impact, and pollution prevention. The costs of those portions of a supplemental environmental project that are funded by state or federal low-interest loans, contracts or grants shall be deducted from the net project cost in evaluating the project. In each case in which a supplemental environmental project is included as part of a settlement, an explanation of the project with any appropriate supporting documentation shall be included as part of the case file.

D. Nothing in this section shall require the disclosure of documents exempt from disclosure pursuant to the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

E. Any decision whether or not to agree to a supplemental environmental project is within the sole discretion of the Virginia Soil and Water Conservation Board, Director, or court and shall not be subject to appeal.

F. Nothing in this section shall be interpreted or applied in a manner inconsistent with applicable federal law or any applicable requirement for the Commonwealth to obtain or maintain federal delegation or approval of any regulatory program.

2011, c. 505.



§ 10.1-104.7. Resource management plans; effect of implementation; exclusions

A. Notwithstanding any other provision of law, agricultural landowners or operators who fully implement and maintain the applicable components of their resource management plan, in accordance with the criteria for such plans set out in § 10.1-104.8 and any regulations adopted thereunder, shall be deemed to be in full compliance with (i) any load allocation contained in a total maximum daily load (TMDL) established under § 303(d) of the federal Clean Water Act addressing benthic, bacteria, nutrient, or sediment impairments; (ii) any requirements of the Virginia Chesapeake Bay TMDL Watershed Implementation Plan; and (iii) applicable state water quality requirements for nutrients and sediment.

B. The presumption of full compliance provided in subsection A shall not prevent or preclude enforcement of provisions pursuant to (i) a resource management plan or a nutrient management plan otherwise required by law for such operation, (ii) a Virginia Pollutant Discharge Elimination System permit, (iii) a Virginia Pollution Abatement permit, or (iv) requirements of the Chesapeake Bay Preservation Act (§ 62.1-44.15:67 et seq.).

C. Landowners or operators who implement and maintain a resource management plan in accordance with this article shall be eligible for matching grants for agricultural best management practices provided through the Virginia Agricultural Best Management Practices Cost-Share Program administered by the Department in accordance with program eligibility rules and requirements. Such landowners and operators may also be eligible for state tax credits in accordance with §§ 58.1-339.3 and 58.1-439.5.

D. Nothing in this article shall be construed to limit, modify, impair, or supersede the authority granted to the Commissioner of Agriculture and Consumer Services pursuant to Chapter 4 (§ 3.2-400 et seq.) of Title 3.2.

E. Any personal or proprietary information collected pursuant to this article shall be exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.), except that the Director may release information that has been transformed into a statistical or aggregate form that does not allow identification of the persons who supplied, or are the subject of, particular information. This subsection shall not preclude the application of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) in all other instances of federal or state regulatory actions. Pursuant to subdivision A 46 of § 2.2-3711, public bodies may hold closed meetings for discussion or consideration of certain records excluded from the provisions of this article and the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

2011, c. 781; 2015, cc. 27, 169.



§ 10.1-104.8. Resource management plans; criteria

A. The Soil and Water Conservation Board shall by regulation, and in consultation with the Department of Agriculture and Consumer Services and the Department of Environmental Quality, specify the criteria to be included in a resource management plan.

B. The regulations shall:

1. Be technically achievable and take into consideration the economic impact to the agricultural landowner or operator;

2. Include (i) determinations of persons qualified to develop resource management plans and to perform on-farm best management practice assessments; (ii) plan approval or review procedures if determined necessary; (iii) allowable implementation timelines and schedules; (iv) determinations of the effective life of the resource management plans taking into consideration a change in or a transfer of the ownership or operation of the agricultural land, a material change in the agricultural operations, issuance of a new or modified total maximum daily load (TMDL) implementation plan for the Chesapeake Bay or other local total maximum daily load water quality requirements, and a determination pursuant to Chapter 4 (§ 3.2-400 et seq.) of Title 3.2 that an agricultural activity on the land is creating or will create pollution; (v) factors that necessitate renewal or new plan development; and (vi) a means to determine full implementation and compliance with the plans including reporting and verification;

3. Provide for a process by which an on-farm assessment of all reportable best management practices currently in place, whether as part of a cost-share program or through voluntary implementation, shall be conducted to determine their adequacy in achieving needed on-farm nutrient, sediment, and bacteria reductions;

4. Include agricultural best management practices sufficient to implement the Virginia Chesapeake Bay TMDL Watershed Implementation Plan and other local total maximum daily load water quality requirements of the Commonwealth; and

5. Specify that the required components of each resource management plan shall be based upon an individual on-farm assessment. Such components shall comply with on-farm water quality objectives as set forth in subdivision B 4, including best management practices identified in this subdivision and any other best management practices approved by the Board or identified in the Chesapeake Bay Watershed Model or the Virginia Chesapeake Bay TMDL Watershed Implementation Plan.

a. For all cropland or specialty crops such components shall include the following, as needed and based upon an individual on-farm assessment:

(1) A nutrient management plan that meets the nutrient management specifications developed by the Department;

(2) A forest or grass buffer between cropland and perennial streams of sufficient width to meet water quality objectives and consistent with Natural Resources Conservation Service standards and specifications;

(3) A soil conservation plan that achieves a maximum soil loss rate of "T," as defined by the Natural Resources Conservation Service; and

(4) Cover crops meeting best management practice specifications as determined by the Natural Resources Conservation Service or the Virginia Agricultural Best Management Practices Cost-Share Program.

b. For all hayland, such components shall include the following, as needed and based upon an individual on-farm assessment:

(1) A nutrient management plan that meets the nutrient management specifications developed by the Department;

(2) A forest or grass buffer between cropland and perennial streams of sufficient width to meet water quality objectives and consistent with Natural Resources Conservation Service standards and specifications; and

(3) A soil conservation plan that achieves a maximum soil loss rate of "T," as defined by the Natural Resources Conservation Service.

c. For all pasture, such components shall include the following, as needed and based upon an individual on-farm assessment:

(1) A nutrient management plan that meets the nutrient management specifications developed by the Department;

(2) A system that limits or prevents livestock access to perennial streams; and

(3) A pasture management plan or soil conservation plan that achieves a maximum soil loss rate of "T," as defined by the Natural Resources Conservation Service.

2011, c. 781.



§ 10.1-104.9. Regulations under this article

Regulations adopted by the Board for the enforcement of this article shall be subject to the requirements set out in §§ 2.2-4007.03, 2.2-4007.04, 2.2-4007.05, and 2.2-4026 through 2.2-4030 of the Administrative Process Act (§ 2.2-4000 et seq.), and shall be published in the Virginia Register of Regulations. The Board shall convene a stakeholder group to assist in development of these regulations, with representation from agricultural and environmental interests as well as Soil and Water Conservation Districts. All other provisions of the Administrative Process Act shall not apply to the adoption of any regulation pursuant to this article. After the close of the 60-day comment period, the Board may adopt a final regulation, with or without changes. Such regulation shall become effective 15 days after publication in the Virginia Register of Regulations, unless the Board has withdrawn or suspended the regulation or a later date has been set by the Board. The Board shall also hold at least one public hearing on the proposed regulation during the 60-day comment period. The notice for such public hearing shall include the date, time, and place of the hearing.

2011, c. 781.



§ 10.1-105. Board of Conservation and Recreation

The Board of Conservation and Recreation shall be reorganized and is established as a policy board in the executive branch in accordance with § 2.2-2100 and shall consist of 12 members to be appointed by the Governor. The Board shall be the successor to the Board on Conservation and Development of Public Beaches and the Virginia State Parks Foundation. The members of the Board shall initially be appointed for terms of office as follows: three for a one-year term, three for a two-year term, three for a three-year term, and three for a four-year term. The Governor shall designate the term to be served by each appointee at the time of appointment. Appointments thereafter shall be made for four-year terms. No person shall serve more than two consecutive full terms. Any vacancy shall be filled by the Governor for the unexpired term. All terms shall begin July 1. Board members shall serve at the pleasure of the Governor. In making appointments, the Governor shall endeavor to select persons suitably qualified to consider and act upon the various special interests and problems related to the programs of the Department. The Board may appoint subcommittees of not less than three to consider and deal with special interests and problems related to programs of the Department.

Code 1950, § 10-3; 1954, c. 487; 1958, c. 427; 1966, cc. 477, 510; 1984, c. 750; 1988, c. 891; 1989, c. 656; 1991, c. 84; 2003, cc. 79, 89.



§ 10.1-106. Officers; meetings; quorum

The Board shall elect one of its members chairman, and another as vice-chairman. The Director or his designee shall serve as executive secretary to the Board.

The Board shall meet at least three times a year on the call of the chairman or the Director. The vice-chairman shall fill the position of chairman in the event the chairman is not available. A majority of the members of the Board shall constitute a quorum of the Board.

Code 1950, §§ 10-4, 10-5; 1958, c. 427; 1968, c. 126; 1988, c. 891; 1991, c. 84; 2003, cc. 79, 89.



§ 10.1-107. General powers and duties of the Board

A. The Board shall advise the Governor and the Director on activities of the Department. Upon the request of the Governor, or the Director, the Board shall institute investigations and make recommendations.

The Board shall formulate recommendations to the Director concerning:

1. Requests for grants or loans pertaining to outdoor recreation.

2. Designation of recreational sites eligible for recreational access road funds.

3. Designations proposed for scenic rivers, scenic highways, and Virginia byways.

4. Acquisition of real property by fee simple or other interests in property for the Department including, but not limited to, state parks, state recreational areas, state trails, greenways, natural areas and natural area preserves, and other lands of biological, environmental, historical, recreational or scientific interest.

5. Acquisition of bequests, devises and gifts of real and personal property, and the interest and income derived therefrom.

6. Stage one and stage two plans, master plans, and substantial acquisition or improvement amendments to master plans as provided in § 10.1-200.1.

B. The Board shall have the authority to promulgate regulations necessary for the execution of the Public Beach Conservation and Development Act, Article 2 (§ 10.1-705 et seq.) of Chapter 7 of this title.

C. The Board shall assist the Department in the duties and responsibilities described in Subtitle I (§ 10.1-100 et seq.) of Title 10.1.

D. The Board is authorized to conduct fund-raising activities as deemed appropriate and will deposit such revenue into the State Parks Projects Fund pursuant to subsection C of § 10.1-202.

E. The Board shall advise the Governor and the Director concerning the protection or management of the Virginia Scenic Rivers System as defined in § 10.1-400. Upon the request of the Governor, or the Director, the Board shall institute investigations and make recommendations. The Board shall have general powers and duties to (i) advise the Director on the appointment of Scenic River Advisory Committees or other local or regional committees pursuant to § 10.1-401; (ii) formulate recommendations concerning designations for proposed scenic rivers or extensions of existing scenic rivers; (iii) consider and comment to the Director on any federal, state, or local governmental plans to approve, license, fund, or construct facilities that would alter any of the assets that qualified the river for scenic designation; (iv) assist the Director in reviewing and making recommendations regarding all planning for the use and development of water and related land resources including the construction of impoundments, diversions, roadways, crossings, channels, locks, canals, or other uses that change the character of a stream or waterway or destroy its scenic assets, so that full consideration and evaluation of the river as a scenic resource will be given before alternative plans for use and development are approved; (v) assist the Director in preserving and protecting the natural beauty of the scenic rivers, assuring the use and enjoyment of scenic rivers for fish and wildlife, scenic, recreational, geologic, historic, cultural, or other assets, and encouraging the continuance of existing agricultural, horticultural, forestal and open space land and water uses; (vi) advise the Director and the affected local jurisdiction on the impacts of proposed uses of each scenic river and its related land resources; and (vii) assist local governments in solving problems associated with the Virginia Scenic Rivers System, in consultation with the Director.

Code 1950, § 10-12; 1958, c. 427; 1962, c. 355; 1984, c. 750; 1988, c. 891; 1991, c. 84; 1998, c. 780; 2003, cc. 79, 89; 2005, cc. 25, 102; 2009, c. 856; 2012, cc. 803, 835.



§ 10.1-108. Definitions

As used in this article, unless the context requires a different meaning:

"Environment" means the natural, scenic, scientific and historic attributes of the Commonwealth.

"Exploration" means the examination and investigation of land for the purpose of locating and determining the extent of minerals, by excavating, drilling, boring, sinking shafts, sinking wells, driving tunnels, or other means.

"Mineral" means petroleum, natural gas, coal, ore, rock and any other solid chemical element or compound which results from the inorganic process of nature. For the purposes of this article, the word mineral shall not include timber.

1978, c. 835, § 10-17.113; 1988, c. 891.



§ 10.1-109. Conveyance or lease of lands and other properties

A. The Director is authorized, subject to the consent and approval of the Governor and the General Assembly, following review as to form and content by the Attorney General and the provisions of this article, to convey, lease or demise to any person for consideration, by proper deed or other appropriate instrument signed and executed by the Director, in the name of the Commonwealth: (i) any lands or other properties held for general recreational or other public purposes by the Department, for the Commonwealth; (ii) any lands over which the Department has supervision and control, or any part of such lands; or (iii) any right, interest or privilege with respect to such lands. The Director, subject to the consent and approval of the Governor, may renew any such lease, contract or agreement without the consent and approval of the General Assembly. Whenever land is acquired by purchase or otherwise for public recreation and conservation purposes under the administration of the Department, the Director is authorized to lease the land or any portion of it to the owner from whom the land is acquired upon terms and conditions in the public interest. No lease granted under this section shall be for an initial term longer than ten years, but any such lease may contain provisions for lease renewals, either contingent or automatic at the discretion of the Director, for a like period upon the same terms and conditions as originally granted. If written notice of termination is received by the Director from the lessee or if use of the lease is in fact abandoned by the lessee at any time prior to the end of the initial term or any renewal, the Director may immediately terminate the lease.

B. The Director is authorized to lease state-owned housing under the control of the Department to state employees. Such leases shall be approved as to form and content by the Attorney General and the Department of General Services. The leasing of Department-controlled housing to state employees shall be for the purposes of providing security and operational efficiencies to property of the Department and shall not cause the property to be considered surplus to the agency's need. If the Director determines that the availability of state-owned housing is inadequate to meet the onsite security and operational efficiencies requirements for Department-owned property, he may lease residential property not owned by the Commonwealth from prospective landlords for the purposes of subleasing to state employees who otherwise qualify for leasing state-owned housing. Such leases and subleases shall be approved by the Director.

1978, c. 835, § 10-17.114; 1980, c. 451; 1984, c. 739; 1987, c. 453; 1988, c. 891; 1991, c. 461; 2008, c. 22.



§ 10.1-110. Easements to governmental agencies and public service corporations

A. The Director is authorized, subject to the consent and approval of the Governor following review as to form and content by the Attorney General, to grant to any governmental agency, political subdivision, public utility company, public service corporation, public service company or authority for consideration by proper deed or other appropriate instrument signed and executed by the Director in the name of the Commonwealth, any easement over, upon and across any lands or other properties held by the Commonwealth or over which it has supervision and control, provided that the easement is consistent with and not in derogation of the general purpose for which the land or other property is held. No easement shall be granted for an initial term longer than ten years, but may contain provisions for renewals either contingent or automatic at the discretion of the Director, for a like period on the same terms and conditions as originally granted. If written notice of termination is received by the Director from the grantee or if use of the easement is in fact abandoned by the grantee at any time prior to the end of the initial term or any renewal, the Director may immediately terminate the easement. If the Department amends its master site plan to include buildings, structures or improvements on or in the vicinity of any easement granted under this section, the Director reserves the right to require, upon written notice given 180 days in advance, the relocation of the easement at the expense of the grantee of the easement.

B. The relocation requirement of subsection A shall not apply to any easement granted by the Director to the Virginia Department of Transportation.

1978, c. 835, § 10-17.114; 1980, c. 451; 1984, c. 739; 1987, c. 453; 1988, c. 891; 1991, c. 360 .



§ 10.1-111. Removal of minerals

The Director, with the approval of the Governor, is authorized to make and execute leases, contracts or deeds in the name of the Commonwealth, for the removal or mining of minerals that may be found in Departmental lands whenever it appears to the Director that it would be in the best interest of the Commonwealth to dispose of these minerals. Before any deed, contract or lease is made or executed, it shall be approved as to form by the Attorney General, and bids therefor shall be received after notice by publication once each week for four successive weeks in two newspapers of general circulation. The Director shall have the right to reject any or all bids and to readvertise for bids. The accepted bidder shall give bond with good and sufficient surety to the satisfaction of the Director, and in any amount that the Director may fix for the faithful performance of all the conditions and covenants of the lease, contract or deed. The proceeds arising from any contract, deed, or lease shall be deposited into the state treasury to the credit of the State Park Conservation Resources Fund established in subsection A of § 10.1-202.

1978, c. 835, § 10-17.114; 1980, c. 451; 1984, c. 739; 1987, c. 453; 1988, c. 891; 2003, cc. 79, 89.



§ 10.1-112. Capital improvement projects

The Director is authorized to make and execute leases and contracts in the name of the Commonwealth for the development and operation of revenue-producing capital improvement projects in Virginia state parks upon the written approval of the Governor. Prior to approval, the Governor shall consider the written recommendation of the Director of the Department of General Services and the Attorney General shall review such leases and contracts as to form.

Any contract or lease for the development and operation of the capital improvement project shall be in accordance with the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.). The accepted bidder shall give a performance bond for the construction, operation and maintenance of the project with good and sufficient surety in an amount fixed by the Director for the faithful performance of the conditions and covenants of such lease or contract.

Such lease or contract, with an initial term not exceeding 30 years, shall be subject to terms, conditions, and limitations as the Director may prescribe and may be renewed with the approval of the Director. The proceeds arising from a contract or lease executed pursuant to this section shall be paid into the State Park Conservation Resources Fund established in subsection A of § 10.1-202.

1987, c. 835, § 10-17.114; 1980, c. 451; 1984, c. 739; 1987, c. 453; 1988, c. 891; 1998, c. 168; 2003, cc. 79, 89.



§ 10.1-113. Sale of trees

For the purpose of managing Departmental lands or maintaining the production of forest products in Departmental lands, the Director, upon the recommendation of the State Forester, may designate and appraise trees to be cut under the principles of scientific forest management, and may sell them for not less than their appraised value. When the appraised value of the trees to be sold is more than $50,000, the Director, before selling them, shall receive bids, after notice by publication once a week for two weeks in two newspapers of general circulation; but the Director shall have the right to reject any and all bids and to readvertise for bids. The proceeds arising from the sale of the timber and trees from state park lands shall be paid into the State Park Conservation Resources Fund established in subsection A of § 10.1-202. The proceeds arising from the sale of the timber and trees from natural area preserves owned by the Department in fee simple shall be paid into the Natural Area Preservation Fund established in § 10.1-215.

1988, c. 891; 2003, cc. 79, 89; 2007, c. 158.



§ 10.1-114. Commemorative facilities and historic sites management; duties of Director

In order to further public understanding and appreciation of the persons, places and events that contributed substantially to the development and enhancement of our Commonwealth's and nation's democratic and social values and ideals and in order to encourage, stimulate and support the identification, protection, preservation and rehabilitation of the Department's significant historic, architectural and archaeological sites, the Director has the following duties:

1. To ensure that Departmental historical and cultural facilities are suitable for public, patriotic, educational and recreational assemblies and events;

2. To plan, establish, construct, operate, maintain and manage historic museums, commemorative memorials and other facilities as directed by acts of the General Assembly;

3. To acquire lands, property and structures deemed necessary to the purposes of this chapter by purchase, lease, gift, devise or condemnation proceedings. The title to land and property acquired shall be in the name of the Commonwealth. In the exercise of the power of eminent domain granted under this section, the Director may proceed in the manner provided in Chapter 3 (§ 25.1-300 et seq.) of Title 25.1; and

4. To lease acquired property to any person, association, firm or corporation for terms and conditions determined by the Director with the Governor's consent.

1989, c. 656; 2003, c. 940.



§ 10.1-114.1. Directory of cultural heritage sites

A. The Director is authorized to develop a state directory of cultural heritage facilities and sites. The directory shall recognize commemorative and historic facilities and sites that interpret significant aspects of national, state, or regional culture or history. Sites included in the directory shall not be owned or operated by state agencies.

B. Owners or managers of a potential commemorative or historic facility desiring to be included in the directory of cultural heritage sites shall submit an application to the Department. To be eligible for inclusion in the directory, the application shall include a discussion of the cultural and historic significance of the facility or site; a description of how the facility or site is staffed and managed; information on any oversight or advisory boards, including their mission statements and goals; information regarding the accessibility of the site to persons with special needs; information confirming the availability of the facility or site to the public for tours and educational or recreational programs on a regular basis; letters of support from local governments, chambers of commerce, tourism bureaus, or other supporting entities; and other information as the Department determines to be necessary. The Department may develop additional qualification criteria and application materials that may be necessary to implement the registry program. Such criteria may be adopted by the Director after considering the recommendations of the Board of Conservation and Recreation.

C. The Director shall evaluate whether the facility or site qualifies for inclusion in the directory. In evaluating the facility or site, the Director shall consult with the Department of Historic Resources, the Virginia Tourism Corporation, and other state and federal agencies when such consultation would benefit the evaluation.

D. The Director shall present any findings to the Board for its recommendation. Upon the favorable recommendation of the Board, the Director may designate a facility or site for inclusion in the directory with the Governor's written approval.

E. The Department shall maintain the directory of cultural heritage facilities and sites on its website and actively promote those facilities or sites.

2010, c. 29.



§ 10.1-115. Appointment of conservation officers; qualifications; oath

A. The Director, when he deems it necessary, may request the Governor to commission an individual designated by the Director to act as a conservation officer of the Commonwealth. Upon concurring with the Director's request, the Governor shall direct the Secretary of the Commonwealth to issue a conservation officer commission to the designated individual. The Secretary of the Commonwealth shall deliver a copy of the commission to the Director. Any individual so commissioned shall hold his commission during his term of employment with the Department, subject to the provisions of § 10.1-118.

B. The Director, upon the request of the Breaks Interstate Park Commission, may request the Governor to commission an individual who meets the requirements of § 10.1-120 and is designated by the Director to act as a conservation officer of the Commonwealth. Upon concurring with the Director's request, the Governor shall direct the Secretary of the Commonwealth to issue a conservation officer commission to the designated individual. The Secretary of the Commonwealth shall deliver a copy of the commission to the Director.

C. To be qualified to receive a conservation officer commission, a person shall (i) be at least 21 years of age and (ii) have graduated from high school or obtained an equivalent diploma.

D. Each conservation officer shall qualify before the clerk of the circuit court of the city or county in which he resides, or in which he first is assigned duty, by taking the oaths prescribed by law. An employee of the Breaks Interstate Park Commission shall qualify before the clerk of the circuit court of Dickenson County.

E. The Director may designate certain conservation officers to be special conservation officers. Special conservation officers shall have the same authority and power as sheriffs throughout the Commonwealth to enforce the laws of the Commonwealth.

1994, c. 205; 2015, cc. 64, 489.



§ 10.1-116. Jurisdiction of conservation officers

Conservation officers shall have jurisdiction throughout the Commonwealth on all Department lands and waters and upon lands and waters under the management or control of the Department, on property of the United States government or a department or agency thereof on which the Commonwealth has concurrent jurisdiction and is contiguous with land of the Department or on which the Department has a management interest, on property operated by the Breaks Interstate Park Commission within the Commonwealth of Virginia with the written agreement of the Commission, on a property of another state agency or department whose property is contiguous with land of the Department, and in those local jurisdictions in which mutual aid agreements have been established pursuant to § 15.2-1736.

Special conservation officers appointed pursuant to § 10.1-115 shall have jurisdiction throughout the Commonwealth.

1994, c. 205; 2005, c. 87; 2015, cc. 64, 489.



§ 10.1-117. Powers and duties of conservation officers

A. It shall be the duty of all conservation officers to uphold and enforce the laws of the Commonwealth, the regulations of the Department, and the rules and regulations of the Breaks Interstate Park Commission.

B. Commissioned conservation officers shall be law-enforcement officers and shall have the power to enforce the laws of the Commonwealth, the regulations of the Department and the collegial bodies under administrative support of the Department, and the rules and regulations of the Breaks Interstate Park Commission. If requested by the chief law-enforcement officer of the locality, conservation officers shall coordinate the investigation of felonies with the local law-enforcement agency.

1994, c. 205; 2005, c. 88; 2015, cc. 64, 489.



§ 10.1-118. Decommissioning of conservation officers

Upon separation from the Department or the Breaks Interstate Park Commission, incapacity, death, or other good cause, the Director may recommend in writing the decommissioning of any conservation officer to the Governor. Upon concurring with the Director's request, the Governor shall direct the Secretary of the Commonwealth to issue a certificate of decommissioning to the conservation officer. The Secretary of the Commonwealth shall deliver a copy of the certificate to the Director. Upon receipt of the decommissioning certificate, the Director shall ensure that the certificate is recorded at the office of the clerk of the circuit court of any city or county in which the individual took his oath of office.

1994, c. 205; 2015, cc. 64, 489.



§ 10.1-119. Defense of conservation officer of the Department prosecuted on criminal charges

If any conservation officer shall be brought before any regulatory body, summoned before any grand jury, investigated by any other law-enforcement agency, or arrested or indicted or otherwise prosecuted on any charge arising out of any act committed in the discharge of his official duties, the Director may employ special counsel approved by the Attorney General to defend such officer. Upon a finding that (i) the officer did not violate a law or regulation resulting from the act that was the subject of the investigation and (ii) the officer will not be terminated from employment as the result of such act, the Director shall arrange for payment for the special counsel employed. The compensation for special counsel employed pursuant to this section shall, subject to the approval of the Attorney General, be paid out of the funds appropriated for the administration of the Department of Conservation and Recreation or the Breaks Interstate Park Commission as may be applicable.

2007, c. 595; 2015, cc. 64, 489.



§ 10.1-120. Commissioning of Breaks Interstate Park Commission employees as conservation officers

A. The Director shall ensure that an employee of the Breaks Interstate Park Commission whom the Commission recommends for commissioning as a conservation officer in accordance with subsection B of § 10.1-115 meets the minimum qualifications for law-enforcement officers set out in § 15.2-1705, is subject to the minimum training standards set out in § 9.1-114, abides by the Department's law-enforcement in-service training requirements, and abides by the law-enforcement directives of the Department unless exceptions by the Department are granted in writing. For the purposes of law-enforcement directives, the Breaks Interstate Park shall be treated as a Virginia State Park.

B. The Commission shall bear the expenses associated with training and equipping a Commission employee as a conservation officer to Department standards unless the Department agrees otherwise.

2015, cc. 64, 489.



§ 10.1-200. Duties related to parks and outdoor recreation; additional powers

To facilitate and encourage the public use of parks and recreational areas, to further take advantage of the positive economic impact of outdoor recreational facilities to localities and the Commonwealth, to foster the upkeep and maintenance of such resources, and to provide additional means by which the Governor and the General Assembly may determine necessary general fund appropriations and the need for other funding measures, the Department shall establish and implement a long-range plan for acquisition, maintenance, improvement, protection and conservation for public use of those areas of the Commonwealth best adapted to the development of a comprehensive system of outdoor recreational facilities in all fields, including, but not limited to: parks, forests, camping grounds, fishing and hunting grounds, scenic areas, waters and highways, boat landings, beaches and other areas of public access to navigable waters. The Department shall have the power and duty to:

1. Administer all funds available to the Department for carrying out the purposes of this chapter, and to disburse funds to any department, commission, board, agency, officer or institution of the Commonwealth, or any political subdivision thereof or any park authority.

2. Study and appraise on a continuing basis the outdoor recreational needs of the Commonwealth; assemble and disseminate information on outdoor recreation; and prepare, maintain and keep up-to-date a comprehensive plan for the development of outdoor recreational facilities of the Commonwealth.

3. Establish and promote standards for outdoor recreational facilities; encourage and assist in the coordination of federal, state, and local recreational planning; aid and advise various state institutions in the use of existing state parks and similar recreational facilities; work with the appropriate state agencies to develop areas for multiple recreational use, including, but not limited to, traditional uses such as hunting, fishing, hiking, swimming, and boating.

4. Study and develop plans and, upon request, provide assistance regarding the establishment and implementation of recreational programs for state institutions, agencies, commissions, boards, officers, political subdivisions, and park authorities.

5. Assist upon request any department, commission, board, agency, officer or institution of the Commonwealth or any political subdivision thereof or any park authority in planning outdoor recreational facilities in conformity with its respective powers and duties and encourage and assist in the coordination of federal, state and local recreational planning.

6. Apply to any appropriate agency or officer of the United States for participation in or receipt of aid from any federal program respecting outdoor recreation, and in respect thereto, enter into contracts and agreements with the United States or any appropriate agency thereof; keep financial and other records relating to contracts and agreements with the United States or any appropriate agency thereof, and furnish appropriate officials and agencies of the United States reports and information necessary to enable the officials and agencies to perform their duties under federal programs respecting outdoor recreation.

7. Act either independently or jointly with any department, commission, board, agency, officer or institution of the Commonwealth or any political subdivision thereof or any park authority to carry out the Department's powers and duties; and coordinate its activities with and represent the interests of the above entities having interests in the planning, maintenance, improvement, protection and conservation of outdoor recreation facilities.

8. Develop a standard against which the public can determine the extent to which the Commonwealth is meeting park and recreational needs. The standard shall be based on park usage, population trends and densities, and outdoor recreational facility demands. The standard shall be expressed in terms of acres and facilities needed on a regional and a statewide level to serve existing and projected needs and conservation goals. In the comprehensive plan cited in subsection 2 of this section, the Department shall report on (i) the development of the standard; (ii) where the Commonwealth's park system falls short of, meets or exceeds the standard; and (iii) the methodology used for determining clause (ii).

1984, c. 739, §§ 10-21.3:3, 10-21.3:5; 1988, c. 891; 1998, c. 780; 2004, c. 58.



§ 10.1-200.1. State park master planning

A. The Department shall undertake a master planning process (i) for all existing state parks, (ii) following the substantial acquisition of land for a new state park, and (iii) prior to undertaking substantial improvements to state parks. A master plan shall be considered a guide for the development, utilization and management of a park and its natural, cultural and historic resources and shall be adhered to closely. Each plan shall be developed in stages allowing for public input.

Stage one of the plan shall include the development of a characterization map indicating, at a minimum, boundaries, inholdings, adjacent property holdings, and other features such as slopes, water resources, soil conditions and types, natural resources, and cultural and historic resources. The stage one plan shall include a characterization of the potential types of uses for different portions of the parks and shall provide a narrative description of the natural, physical, cultural and historic attributes of the park. The stage one plan shall include the specific purposes for the park and goals and objectives to support those purposes.

Upon completion of a stage one plan, a stage two plan shall be developed by the Department which shall include the potential size, types and locations of facilities and the associated infrastructure including roads and utilities, as applicable. Proposed development of any type shall be in keeping with the character of existing improvements, if appropriate, and the natural, cultural and historic heritage and attributes of the park. The stage two plan shall include a proposed plan for phased development of the potential facilities and infrastructure. The Department shall project the development costs and the operational, maintenance, staffing and financial needs necessary for each of the various phases of park development. Projections shall also be made for the park's resource management needs and related costs. The projections shall be made part of the stage two plan.

Upon completion of the stage two plan, the stage one and stage two plans along with supporting documents shall be combined to form a master plan for the park. Development of a park shall not begin until the master plan has been reviewed by the Board of Conservation and Recreation and adopted by the Director.

B. All members of the General Assembly shall be given notice of public meetings and, prior to their adoption, the availability for review of stage one, stage two and master plans and proposed amendments for substantial improvements.

C. The master planning process shall not be considered an impediment to the acquisition of inholdings or adjacent properties. Such properties, when acquired, shall be incorporated into the master plan and their uses shall be amended into the master plan.

D. Stage one and stage two plans shall be considered complete following review and adoption by the Director. Stage one and stage two plans may only be adopted by the Director following public notice and a public meeting. The Director may make nonsubstantial amendments to master plans following public notice. A master plan or a substantial amendment to a master plan may only be adopted by the Director after considering the recommendations of the Board of Conservation and Recreation following public notice and a public meeting.

E. The Department shall solicit and consider public comment in the development of the stage one and two plans as well as the master plan and any amendments thereto. Such solicitation shall include reasonable notice to appropriate trade associations and private businesses within a 10-mile radius of the park that offer similar categories of service, including private campgrounds, marinas, and recreational facilities.

F. Master plans shall be reviewed and updated by the Department and the Board of Conservation and Recreation no less frequently than once every 10 years and shall be referenced in the Virginia Outdoors Plan.

G. Materials, documents and public testimony and input produced or taken for purposes of park planning prior to January 1, 1999, may be utilized in lieu of the process established in this section provided that it conforms with the requirements of this section and that a master plan shall be developed that conforms with this section which shall not be deemed complete until reviewed and approved in accordance with subsection D.

H. The planning process contained in this section satisfies the Department of General Services master planning requirements for lands owned or managed by the Department of Conservation and Recreation. The Department of Conservation and Recreation's Facility Development Plans shall continue to meet the Department of General Service's requirements.

I. For purposes of this section, unless the context requires a different meaning:

"Development of a park" means any substantial physical alterations within the park boundaries other than those necessary for the repair or maintenance of existing resources or necessary for the development of the master plan.

"Substantial acquisition" means the purchase of land valued at $500,000 or more or the acquisition of the major portion of land for a new state park whichever is less.

"Substantial improvement" means physical improvements and structures valued at $500,000 or more.

1998, c. 780; 2013, c. 43; 2015, cc. 185, 469.



§ 10.1-200.2. Littering in state parks; civil penalty

No person shall improperly dispose of litter, as defined in § 10.1-1414, within a Virginia state park. In addition to any penalties that may be assessed under § 10.1-104 or § 33.2-802, any person in violation of this section may be assessed a civil penalty not to exceed $250. All civil penalties imposed under this section shall be deposited in the Conservation Resources Fund.

2001, c. 172.



§ 10.1-200.3. Admittance and parking in state parks; prohibitions; civil penalty

A. No person shall make use of, gain admittance to, or attempt to use or gain admittance to the facilities in any state park for the use of which a charge is assessed by the Department, unless the person pays the charge or price established by the Department.

B. No owner or driver shall cause or permit a vehicle to stand:

1. Anywhere in a state park outside of designated parking spaces, except for a reasonable time in order to receive or discharge passengers; or

2. In any space in a state park designated for use by the handicapped unless the vehicle displays a license plate or decal issued by the Commissioner of the Department of Motor Vehicles, or a similar identification issued by a similar authority of another state or the District of Columbia, which authorizes parking in a handicap space.

C. Any person violating any provision of this section may, in lieu of any criminal penalty, be assessed a civil penalty of twenty-five dollars by the Department. Civil penalties assessed under this section shall be paid into the Conservation Resources Fund.

2001, c. 370.



§ 10.1-201. Acquisition of lands of scenic beauty, recreational utility or historical interest

A. The Director is authorized to acquire by gift or purchase or by the exercise of the power of eminent domain, areas, properties, lands or any estate or interest therein, of scenic beauty, recreational utility, historical interest, biological significance or any other unusual features which in his judgment should be acquired, preserved and maintained for the use, observation, education, health and pleasure of the people of Virginia. Any acquisition shall be within the limits of any appropriation made by the General Assembly for the purchase of such properties, or of voluntary gifts or contributions placed at the disposal of the Department for such purposes.

B. The Director is authorized to institute and prosecute any proceedings in the exercise of the power of eminent domain for the acquisition of such properties for public use in accordance with Chapter 2 (§ 25.1-200 et seq.) of Title 25.1.

C. Before any property is purchased or acquired by condemnation, the Director may request the Attorney General to examine and report upon the title of the property, and it shall be the duty of the Attorney General to make such examination and report.

D. When any property is acquired by the Director under the provisions of this section without the aid of any appropriation made by the General Assembly and exclusively with the aid of gifts or contributions placed at the disposal of the Department for that purpose, he may place the property in the custody of the person or association making such gifts or contributions, or lease the property to such person or association, for a period not to exceed 99 years, upon terms and conditions approved by the Governor, which will best preserve and maintain such property for the use, observation, education, health or pleasure of the people of Virginia.

Code 1950, § 10-21; 1950, p. 394; 1984, c. 750; 1988, c. 891; 2003, c. 940.



§ 10.1-202. Gifts, funds, and fees designated for state parks; establishment of funds

A. The State Park Conservation Resources Fund shall consist of all state park fees, fees from concessions, civil penalties assessed pursuant to § 10.1-200.2 and under § 10.1-200.3, all revenues associated with forest product sales on state parks pursuant to § 10.1-113, and all funds accruing from, on account of, or to the use or management of state parks acquired or held by the Department. This special fund shall be noninterest bearing. The fund shall be under the direction and control of the Director and may be expended for the conservation, development, maintenance, and operations of state parks acquired or held by the Department. Unexpended portions of the fund shall not revert to the state treasury at the close of any fiscal year unless specified by an act of the General Assembly.

B. The State Park Acquisition and Development Fund shall consist of the proceeds from the sale of surplus property. This special fund shall be noninterest bearing. The fund shall be under the direction and control of the Director and shall be used exclusively for the acquisition and development of state parks. Unexpended portions of the fund shall not revert to the state treasury at the close of any fiscal year unless specified by an act of the General Assembly.

C. The State Park Projects Fund shall consist of all income, including grants from any source, gifts and bequests of money, securities and other property, and gifts and devises of real property or interests therein given or bequeathed to the Department for the conservation, development, maintenance, or operations of state parks. This special fund shall be interest bearing and any income earned from these gifts, bequests, securities or other property shall be deposited to the credit of the fund. This fund shall be under the control of the Director and may be expended with advice from the Board for the conservation, development, maintenance, or operations of state parks. Unexpended portions of the fund shall not revert to the state treasury at the close of any fiscal year unless specified by an act of the General Assembly.

D. The Director is authorized to receive and to sell, exchange, or otherwise dispose of or invest as he deems proper the moneys, securities, or other real or personal property or any interest therein given or bequeathed to the Department for any of the funds established under this section, unless such action is restricted by the terms of a gift or bequest. The Director may enter into contracts and agreements, as approved by the Attorney General, to accomplish the purposes of these funds. The Director may do any and all lawful acts necessary or appropriate to carry out the purposes for which the above funds were established.

E. These funds shall not include any gifts of money to the Virginia Land Conservation Foundation or other funds deposited in the Virginia Land Conservation Fund.

Code 1950, § 10-21.2; 1988, c. 891; 1992, c. 426; 1994, c. 391; 1996, cc. 677, 686; 1999, cc. 900, 906; 2001, cc. 172, 370; 2003, cc. 79, 89; 2007, c. 637; 2009, c. 856.



§ 10.1-202.1. Golden Passport established; free entry into state parks

The Department of Conservation and Recreation shall establish a Golden Passport card that authorizes persons receiving social security disability payments to enter Virginia's state parks without having to pay an admittance or parking fee. Persons seeking such a card shall, upon the presentation of proof of receiving such disability payments, be issued a card by the Division of State Parks. The card shall remain valid during the time a person is receiving such payments.

1998, c. 778.



§ 10.1-202.2. Disabled Veteran's Passport established; free entry into state parks and discounted services

The Department shall establish a Disabled Veteran's Passport that entitles the bearer to: (i) enter state parks in the Commonwealth without the payment of a parking or admission fee and (ii) receive a 50 percent discount on camping and swimming fees, picnic shelter rentals, and other Department-provided equipment rentals. The passport shall be issued upon request to a veteran of the armed forces of the United States with a letter from the U.S. Department of Veterans Affairs, or from the military service that discharged the veteran, certifying that such veteran has a service-connected disability rating of 100 percent. The passport shall be valid for as long as the determination of the 100 percent service-connected disability by the U.S. Department of Veterans Affairs remains in effect.

2009, c. 560.



§ 10.1-203. Establishment, protection and maintenance of Appalachian Trail

A. The Appalachian Trail shall be developed and administered primarily as a footpath, consonant with the provisions of the National Trails Systems Act applicable to the Appalachian Trail as part of the National Scenic Trails System, and its natural scenic beauty shall be preserved insofar as is practicable. The use of motorized vehicles by the general public along the trail is prohibited, and violation of this prohibition shall constitute a Class 1 misdemeanor. However, the owner of private land over which the trail passes may use or authorize use of motorized vehicles on or across the trail for purposes incident to ownership and management of the land and the Department may authorize use of the trail by motorized emergency vehicles. The Department may permit other uses of the trail and land acquired hereunder, by the owner of adjoining land or others, in a manner and for purposes that will not substantially interfere with the primary use of the trail. Furthermore, the Department may grant temporary or permanent rights-of-way across lands acquired under this section, under terms and conditions deemed advisable. Nothing in this section shall limit the right of the public to pass over existing public roads which are part of the trail, or prevent the Department from performing work necessary for forest fire prevention and control, insect, pest and disease control, and the removal of damage caused by natural disaster. The Department may enter into cooperative agreements with agencies of the federal government or with private organizations to provide for the maintenance of the trail. A person who has granted a right-of-way for the trail across his land, or his successor in title, shall not be liable to any user of the trail for injuries suffered on that portion of the trail unless the injuries are caused by his willful or wanton misconduct.

B. The Department is authorized to (i) enter into written cooperative agreements with landowners, private organizations and individuals and (ii) acquire by agreement, gift or purchase land, rights-of-way and easements for the purpose of establishing, protecting and maintaining a walking trail right-of-way across the Commonwealth, under such terms and conditions, including payment by the Department of property taxes on trail lands or property so acquired or subject to such use, as shall protect the interests of the actual or adjacent landowners or land users and as shall further the purposes of this section. Any department or agency of the Commonwealth, or any political subdivision, may transfer to the Department land or rights in land for these purposes, on terms and conditions as agreed upon, or may enter into an agreement with the Department providing for the establishment and protection of the trail.

1971, Ex. Sess., c. 136, § 10-21.3:1; 1972, c. 413; 1984, cc. 739, 750; 1988, c. 891.



§ 10.1-204. Statewide system of trails

A. As used in this section, unless the context requires a different meaning:

"Other power-driven mobility device" means any mobility device powered by batteries, fuel, or other engines, whether or not designed primarily for use by individuals with mobility disabilities, that is used by individuals with mobility disabilities for the purpose of locomotion, including golf cars, electronic personal assistive mobility devices (EPAMDs), or any mobility device designed to operate in areas without defined pedestrian routes, but that is not a wheelchair within the meaning of this section.

"Wheelchair" means a manually-operated or power-driven device designed primarily for use by an individual with a mobility disability for the main purpose of locomotion.

B. The Department is authorized to enter into such agreements and to acquire interests as may be necessary to establish, maintain, protect, and regulate a statewide system of trails in order to provide for the ever-increasing outdoor recreational needs of an expanding population, and in order to promote public access to, travel within, and enjoyment and appreciation of the outdoor, natural, and remote areas of the Commonwealth. Notwithstanding any other provision of law, the Department shall not develop, establish, or extend any system of trails, including linear parks or greenways, in any county having the county manager form of government, unless it has submitted to the appropriate local agency, commission, or board, a plan of development, where such plan is required by local ordinance, for the proposed system of trails.

C. The statewide system of trails shall be composed of:

1. Scenic trails so located as to provide maximum potential for the appreciation of natural areas and for the conservation and enjoyment of the significant scenic, historic, natural, ecological, geological, or cultural qualities of the areas through which such trails may pass;

2. Recreation trails to provide a variety of outdoor recreation uses in or reasonably accessible to urban areas; and

3. Connecting trails or side trails to provide additional points of public access to recreation trails or scenic trails, or to provide connections between such trails, or to provide access from urban areas to major outdoor recreation sites.

D. Each trail shall be limited to foot, horse, or nonmotorized bicycle use, or a combination thereof, as deemed appropriate by the Department. The use of motorized vehicles by the public shall be prohibited along any of the scenic, recreation, or connecting or side trails. This statewide system of trails may contain, at the discretion of the Department, camping sites, shelters, and related public-use and management facilities, which will not substantially interfere with the nature and purposes of the trails.

E. Nothing in this section shall be construed to prohibit the Department from (i) allowing the use of wheelchairs or other power-driven mobility devices by disabled individuals on the statewide system of trails or (ii) requiring a user of an other power-driven mobility device to provide a credible assurance that the mobility device is required because of the person's disability, in accordance with the federal Americans with Disabilities Act of 1990 (P.L. 101-336, 104 Stat. 327) and other applicable state and federal laws.

Notwithstanding any provision to the contrary, the Department is authorized to permit, in accordance with applicable state and federal laws, the operation of electric power-assisted bicycles and electric personal assistive mobility devices as defined in § 46.2-100 on any bicycle path or trail designated by the Department for such use.

1971, Ex. Sess., c. 136, § 10-21.3:1; 1972, c. 413; 1984, cc. 739, 750; 1988, c. 891; 1993, c. 755; 2012, c. 598.



§ 10.1-204.1. (Expires January 1, 2021) State Trails Advisory Committee established; report

A. The State Trails Advisory Committee (the Committee) is hereby established as an advisory committee of the Department of Conservation and Recreation to assist the Commonwealth in developing and implementing a statewide system of attractive, sustainable, connected, and enduring trails for the perpetual use and enjoyment of the citizens of the Commonwealth and future generations. The Committee shall be appointed by the Director of the Department of Conservation and Recreation and shall be composed of a representative from the Department of Game and Inland Fisheries, the Virginia Department of Transportation, the Virginia Outdoors Foundation, the U.S. Forest Service, and the U.S. National Park Service; the Virginia Director of the Chesapeake Bay Commission; and nonlegislative citizen members, including representatives from the Virginia Outdoors Plan Technical Advisory Committee and the Recreational Trails Advisory Committee and other individuals with technical expertise in trail creation, construction, maintenance, use, and management. The Committee shall meet at least twice each calendar year.

B. The Advisory Committee shall examine and provide recommendations regarding (i) options to close the gaps in a statewide system of trails as described in § 10.1-204; (ii) creative public and private funding strategies and partnerships to leverage resources to fund the development of trails; (iii) integrated approaches to promote and market trail values and benefits; (iv) the development of specialty trails, including concepts related to old-growth forest trails across the Commonwealth; (v) strategies to encourage and create linkages between communities and open space; (vi) strategies to foster communication and networking among trail stakeholders; (vii) strategies to increase tourism and commercial activities associated with a statewide trail system; (viii) strategies to enhance the involvement of organizations that promote outdoor youth activities, including the Boy Scouts of the U.S.A. and Girl Scouts of the U.S.A. and the 4-H program of the Virginia Cooperative Extension; and (ix) other practices, standards, statutes, and guidelines that the Director of the Department of Conservation and Recreation determines may enhance the effectiveness of trail planning across the Commonwealth, including methods for receiving input regarding potential trail impacts upon owners of underlying or neighboring properties.

C. No later than October 1 of each year, the Director shall provide a status report on the work of the Committee to the Chairman of the House Committee on Agriculture, Chesapeake and Natural Resources; the Chairman of the Senate Committee on Agriculture, Conservation and Natural Resources; and the Chairman and members of the Virginia delegation to the Chesapeake Bay Commission. The report shall include, (i) current and future plans for a statewide system of attractive, sustainable, connected, and enduring trails across the Commonwealth and (ii) any recommendations from the Committee that will be incorporated into the Virginia Outdoors Plan, which plan shall serve as the repository for recommendations from the Committee. The Virginia Outdoors Plan updates shall be used to capture and advance the concepts developed by the Committee.

D. Members of the Committee shall receive no compensation for their service and shall not be entitled to reimbursement for expenses incurred in the performance of their duties.

E. For the purposes of this section, "old-growth forest" means a forest ecosystem distinguished by trees older than 150 years and tree-related structures that naturally contribute to biodiversity of the forested ecosystems and provide habitat to native Virginia wildlife species, including wildlife species that have been approved for introduction by the Department of Game and Inland Fisheries.

F. The provisions of this section shall expire on January 1, 2021.

2015, c. 461.



§ 10.1-205. Management of False Cape State Park

A. The Director shall adopt measures to safeguard the environment of False Cape State Park. These shall include, but not be limited to, the following:

1. Provisions to ensure that adequate drinking water and environmentally sound sewage disposal are provided for visitors to the Park;

2. Adequate measures to protect the dunes, wildlife, and sensitive areas of the Park;

3. Adequate measures to protect, wherever practicable, nesting areas of sea turtles, beach nesting birds, peregrine falcons, and other endangered species.

B. The Director shall be responsible for providing that law-enforcement, fire and rescue services are available for the Park.

C. The Director shall consider limiting visitors into the Park to less than 2,000 per day if such a lower limit is necessary to preserve the Park environment.

D. The Director shall consider further limiting visitors into the Park during certain portions of the year if such a limitation is necessary to preserve the environment of the Park and of the Back Bay National Wildlife Refuge.

E. No motor powered vehicle of any kind shall be permitted upon the land of False Cape State Park except as follows:

1. A public transportation system operated by the Department, or its licensee or designee, to transport not more than 2,000 persons per day into and out of the Park;

2. Official vehicles of the Commonwealth and of the City of Virginia Beach;

3. Vehicles engaged in the construction and maintenance of improvements within the Park authorized by the Commonwealth;

4. Police and emergency vehicles;

5. Vehicles for which the operators thereof have been issued permits (i) by the Department of Interior, prior to July 1, 1984, pursuant to Public Law 96-315 to travel through the Back Bay National Wildlife Refuge and (ii) by the Department to travel through the Park.

1984, c. 706, § 10-21.3:2; 1988, c. 891.



§ 10.1-206. Repealed

Repealed by Acts 1991, c. 84 .



§ 10.1-207. Cooperation of other departments, etc

All departments, commissions, boards, agencies, officers, and institutions of the Commonwealth, or any political subdivision thereof and park authorities shall cooperate with the Department in the preparation, revision and implementation of a comprehensive plan for the development of outdoor recreational facilities, and such local and detailed plans as may be adopted pursuant thereto.

1984, c. 739, § 10-21.3:6; 1988, c. 891.



§ 10.1-208. Acquisition of property; making property available for agricultural and timbering uses, outdoor and recreational uses

A. The Director is authorized to acquire by gift or purchase (i) unrestricted fee simple title to tracts, (ii) fee simple title to such land subject to reservation of farming rights or timber rights or (iii) easements in gross or other interests in real estate as are designed to maintain the character of the land as open-space land. Whenever practicable in the judgment of the Director, real property acquired pursuant to this chapter shall be made available for agricultural and timbering uses which are compatible with the purposes of this chapter.

B. The Director is authorized to acquire, in the name of the Commonwealth, by gift or purchase, any real property or any interest therein, as the Director deems necessary for obtaining, maintaining, improving, protecting and conserving outdoor areas suitable for the development of a system of outdoor recreational facilities, and to transfer such property to other state agencies as provided in § 2.2-1150.

1984, c. 739, § 10-21.3:7; 1988, c. 891.



§ 10.1-209. Definitions

Whenever used or referred to in this article, unless a different meaning clearly appears from the text:

"Fund" means the Natural Area Preservation Fund.

"Dedication" means the transfer to the Commonwealth of an estate, interest, or right in a natural area by any manner authorized in § 10.1-213.

"Instrument of dedication" means any written document by which an estate, interest, or right in a natural area conveys formal dedication as a natural area preserve pursuant to the provisions of § 10.1-213.

"Natural area" means any area of land, water, or both land and water, whether publicly or privately owned, that retains or has reestablished its natural character, though it need not be completely natural and undisturbed; or which is important in preserving rare or vanishing flora, fauna, native ecological systems, geological, natural historical, scenic or similar features of scientific or educational value benefiting the citizens of the Commonwealth.

"Natural area preserve" means a natural area that has been dedicated pursuant to § 10.1-213.

"Natural heritage resources" means the habitat of rare, threatened, or endangered plant and animal species, rare or state significant natural communities or geologic sites, and similar features of scientific interest benefiting the welfare of the citizens of the Commonwealth.

"Program" means the Virginia Natural Heritage Program.

"Owner" means any individual, corporation, partnership, trust or association, and all governmental units except the state, its department, agencies or institutions.

"Registry" means an agreement between the Director and the owner of a natural area to protect and manage the natural area for its specified natural heritage resource values.

"System" means the state system of natural area preserves established under § 10.1-214.

1989, c. 553 .



§ 10.1-210. Additional powers of the Department

In addition to other powers conferred by law and subject to the provisions of this article, the Department shall have the power, which may be delegated by the Director:

1. To establish criteria for the selection, registration and dedication of natural areas and natural area preserves.

2. To purchase, lease or otherwise acquire in the name of the Commonwealth, using moneys from the Natural Area Preservation Fund, lands suitable for natural area preserves.

3. To acquire by gift, devise, purchase, or otherwise, absolutely or in trust, and to hold and, unless otherwise restricted by the terms of a gift or devise, to encumber, convey or otherwise dispose of, any real property, any estate or interests therein, or products on or derived from such real property, as may be necessary and proper in carrying into effect the provisions of this article.

4. To accept, hold and administer gifts and bequests of money, securities, or other property, absolutely or in trust, made for purposes of this article. Unless otherwise restricted by the terms of the gift or bequest, the Department may sell, exchange or otherwise dispose of such money, securities or other property given or bequeathed to the Department. The principal of such funds, together with the income and all revenues derived therefrom, shall be placed in the Natural Area Preservation Fund.

1989, c. 553 .



§ 10.1-211. Additional duties of the Department

In addition to other duties conferred by law, the Department shall, subject to the provisions of this article:

1. Preserve the natural diversity of biological resources of the Commonwealth.

2. Maintain a Natural Heritage Program to select and nominate areas containing natural heritage resources for registration, acquisition, and dedication of natural areas and natural area preserves.

3. Develop and implement a Natural Heritage Plan that shall govern the Natural Heritage Program in the creation of a system of registered and dedicated natural area preserves.

4. Publish and disseminate information pertaining to natural areas and natural area preserves.

5. Grant permits to qualified persons for the conduct of scientific research and investigations within natural area preserves.

6. Provide recommendations to the Commissioner of the Department of Agriculture and Consumer Services and to the Board of Agriculture and Consumer Services on species for listing under the Virginia Endangered Plant and Insect Act, prior to the adoption of regulations therefor.

7. Provide recommendations to the Executive Director of the Department of Game and Inland Fisheries and to the Board of Game and Inland Fisheries on species for listing under the Virginia Endangered Species Act, prior to the adoption of regulations therefor.

8. Cooperate with other local, state and federal agencies in developing management plans for real property under their stewardship that will identify, maintain and preserve the natural diversity of biological resources of the Commonwealth.

9. Provide for management, development and utilization of any lands purchased, leased or otherwise acquired and enforce the provisions of this article governing natural area preserves, the stewardship thereof, the prevention of trespassing thereon, or other actions deemed necessary to carry out the provisions of this article.

1989, c. 553 .



§ 10.1-212. Virginia Natural Heritage Program

A. The Virginia Natural Heritage Program is hereby established and shall be administered by the Department.

B. For purposes of this Program the Department shall:

1. Produce an inventory of the Commonwealth's natural heritage resources, including their location and ecological status.

2. Maintain a natural heritage data bank of inventory data and other relevant information for ecologically significant sites supporting natural heritage resources. Information from this data bank will be made available to public agencies and may be made available to private institutions or individuals for environmental assessment and land management purposes.

3. Develop a Natural Heritage Plan which establishes priorities for the protection, acquisition and management of registered and dedicated natural areas and natural area preserves.

C. The Program shall include other functions as may be assigned by the Director for the registration, dedication, protection and stewardship of natural areas and natural area preserves.

1989, c. 553 .



§ 10.1-213. Dedication of natural area preserves

A. The Director may, in the name of the Department, accept the dedication of natural areas on lands deemed by the Director to qualify as natural area preserves under the provisions of this article. Natural area preserves may be dedicated by voluntary act of the owner. The owner of a qualified natural area may transfer fee simple title or other interest in land to the Commonwealth. Natural area preserves may be acquired by gift, grant, or purchase.

B. Dedication of a natural preserve shall become effective only upon acceptance of the instrument of dedication by the Director.

C. The instrument of dedication may:

1. Contain restrictions and other provisions relating to management, use, development, transfer, and public access, and may contain any other restrictions and provisions as may be necessary or advisable to further the purposes of this article;

2. Define, consistently with the purposes of this article, the respective rights and duties of the owner and of the Commonwealth and provide procedures to be followed in case of violations of the restrictions;

3. Recognize and create reversionary rights, transfers upon conditions or with limitations, and gifts over; and

4. Vary in provisions from one natural area preserve to another in accordance with differences in the characteristics and conditions of the several areas.

D. Public departments, commissions, boards, counties, municipalities, corporations, colleges, universities and all other agencies and instrumentalities of the Commonwealth and its political subdivisions are empowered to dedicate suitable areas within their jurisdiction as natural area preserves.

E. Subject to the approval of the Governor, the Commonwealth may enter into amendments to the instrument of dedication upon finding that the amendment will not permit an impairment, disturbance, use, or development of the area inconsistent with the provisions of this article. If the fee simple estate in the natural area preserve is not held by the Department under this article, no amendment may be made without the written consent of the owner of the other interests therein.

1989, c. 553 .



§ 10.1-214. Virginia natural area preserves system established

A state system of natural area preserves is hereby established and shall be called the Virginia Natural Area Preserves System. The system shall consist of natural area preserves dedicated as provided in § 10.1-213. Once dedicated, a natural area preserve shall be managed in a manner consistent with continued preservation of the natural heritage resources it supports.

1989, c. 553 .



§ 10.1-215. Natural Area Preservation Fund established

A. A fund consisting of general fund appropriations, gifts, bequests, devises, fees, lease proceeds, and funds accruing from, or attributable to, the use or management of state natural area preserves acquired or held by the Department known as the Natural Area Preservation Fund is hereby established.

B. Any funds remaining in such fund at the end of the biennium, including all appropriations, gifts, bequests, devises, fees, lease proceeds, and funds accruing from, or attributable to, the use or management of state natural area preserves acquired or held by the Department, and interest accruing thereon, shall not revert to the general fund but shall remain in the Natural Area Preservation Fund.

1989, c. 553; 2005, c. 94.



§ 10.1-216. Natural area registry

A. The Department shall maintain a state registry of voluntarily protected natural areas to be called the Virginia Registry of Natural Areas. Registration of natural areas shall be accomplished through voluntary agreement between the owner of the natural area and the Director. State-owned lands may be registered by agreement with the agency to which the land is allocated. Registry agreements may be terminated by either party at any time, and upon such termination the area shall be removed from the registry.

B. A natural area shall be registered when an agreement to protect and manage the natural area for its specified natural heritage resource has been signed by the owner and the Director. The owner of a registered natural area shall be given a certificate signifying the inclusion of the area in the registry.

1989, c. 553 .



§ 10.1-217. Gifts, devises and bequests

Gifts, devises or bequests, whether personal or real property, and the income derived therefrom, accepted by the Director, shall be deemed as gifts to the Commonwealth, which shall be exempt from all state and local taxes, and shall be regarded as the property of the Commonwealth for the purposes of all tax laws.

1989, c. 553 .



§ 10.1-217.1. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 91.



§ 10.1-218. Repealed

Repealed by Acts 2003, cc. 79 and 89.



§ 10.1-300. Definitions

As used in this chapter, unless the context requires a different meaning:

"Camping and recreational facilities" means camp sites, cabins, lodges, halls, tent camps, trailer camps, public and park lands, as well as equipment, structures and roads which are appurtenant to and useful in connection with state parks including, but not limited to sanitary and utility services, restaurants, cafeterias, stables, horses and riding equipment, bathing beaches, boathouses, boats, conference facilities, sightseeing facilities, sports facilities, bridges, access highways, and all incidental rights, easements, equipment and structures now under the control of the Department or acquired, constructed, enlarged or improved under the provisions of this chapter.

"Cost of camping and recreational facilities" means the purchase price, the cost of construction, the cost of all lands, properties, rights, easements and franchises acquired for construction, enlargements or improvements, reserve funds for the payment of principal or interest on the bonds, interest during construction of the enlargements or improvements, engineering and legal expenses, cost of plans, specifications, surveys, estimates of cost and of revenues, expenses for determining the feasibility or practicability of the enterprise, administrative expense, and other expenses necessary or incident to the financing and operation of any authorized project.

Code 1950, § 10-100; 1966, c. 41; 1970, c. 651; 1984, c. 750; 1986, c. 498; 1988, c. 891.



§ 10.1-301. General powers of Director

In addition to other powers conferred by law, the Director may, subject to the provisions of this chapter:

1. Acquire, construct, enlarge, improve, operate and maintain camping and recreational facilities in any of the state parks under the control of the Department;

2. Issue revenue bonds of the Commonwealth to pay the cost of camping and recreational facilities and to pledge to the payment of the principal of and the interest on such revenue bonds all or any portion of the revenues to be derived from camping and recreational facilities to be acquired or constructed from the proceeds of such revenue bonds, after obtaining the consent of the Governor;

3. Establish and collect fees and charges for the use of camping and recreational facilities;

4. Receive and accept from any agency or instrumentality of the United States or other public or private body, contributions of either money or property or other things of value, to be held, used and applied for the purposes of this chapter;

5. Make and enter into all contracts or agreements necessary or incidental to the execution of his powers under this chapter;

6. Enter into or obtain contracts or policies of insurance, letters of credit or other agreements to secure payment of the bonds authorized to be issued pursuant to this chapter.

Code 1950, § 10-101; 1966, c. 41; 1984, c. 750; 1986, c. 498; 1988, c. 891.



§ 10.1-302. Payment of cost of camping and recreational facilities

The cost of camping and recreational facilities financed under this chapter shall be paid solely from the proceeds of revenue bonds issued under the provisions of this chapter, or from proceeds from any grant or contribution which may be made pursuant to the provisions of this chapter.

Code 1950, § 10-102; 1988, c. 891.



§ 10.1-303. Revenue bonds; form and requirements

A. The Director is authorized to provide for the issuance of revenue bonds of the Commonwealth for the purpose of paying all or any part of the cost of camping and recreational facilities. The principal and interest of the bonds shall be payable solely from the special fund provided in this chapter for such payment. All bonds shall be issued and sold through the Treasury Board whose approval of each of the determinations and designations specified in subsection B of this section shall be required.

B. The revenue bonds shall be dated, shall bear interest rates and be payable at times determined by the Director. The bonds shall mature no longer than thirty years from their date and may be made redeemable before maturity, at a price and under terms and conditions established by the Director prior to the issuance of the bonds. The principal and interest of bonds may be made payable in any lawful medium.

C. The Director shall determine the form of the bonds, including any attached interest coupons, and shall fix the denominations of the bonds and the places of payment of principal and interest, which may be at any bank or trust company. The bonds shall be signed by the Director and the State Treasurer and shall bear the lesser seal of the Commonwealth or a facsimile thereof, and any attached coupons shall bear the facsimile signature of the Director. The bonds may be executed with the facsimile signature of the Director and the State Treasurer, in which case the bonds shall be authenticated by a corporate trustee or other authenticating agent approved by the Director. If any officer whose signature appears on the bonds or coupons ceases to be such officer before delivery of the bonds, the signature shall nevertheless be valid and sufficient for all purposes.

D. All revenue bonds issued under the provisions of this chapter shall have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the Commonwealth. Such bonds and the income therefrom shall be exempt from all taxation within the Commonwealth.

E. The bonds may be issued in coupon or in registered form, or both, as the Director may determine, and provision may be made for the registration of any coupon bond as to both principal and interest, and for the reconversion of any bonds registered as to both principal and interest into coupon bonds.

Code 1950, § 10-103; 1958, c. 484; 1986, c. 498; 1988, c. 891.



§ 10.1-304. Sale and proceeds of revenue bonds; additional or temporary bonds

A. The Treasury Board as agent for the Director may sell revenue bonds at private or public sale for such price and in the manner it determines to be in the best interests of the Commonwealth.

B. The proceeds of the bonds shall be used solely for the payment of the cost of camping and recreational facilities for which they are issued, and shall be disbursed by the Director.

C. If the proceeds of the bonds of any issue are less than the cost of the camping and recreational facilities for which the bonds were issued, additional bonds may be issued to provide the amount of the deficit. Unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture described in this chapter, the additional bonds shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the facilities.

D. If the proceeds of any bonds issued to pay the cost of camping and recreational facilities exceed the facilities cost, the surplus shall be paid into the fund provided for the payment of principal and interest of the bonds.

E. Prior to the preparation of definitive bonds, temporary bonds may be issued, under similar restrictions, with or without coupons, exchangeable for subsequently issued definitive bonds.

F. The Director may replace any bond which is mutilated, destroyed or lost.

G. The revenue bonds may be issued in accordance with the specific proceedings and conditions required by this chapter.

Code 1950, § 10-103; 1958, c. 484; 1986, c. 498; 1988, c. 891.



§ 10.1-305. Bonds not to constitute debt of Commonwealth

Revenue bonds issued under the provisions of this chapter shall not constitute a debt of the Commonwealth or a pledge of the faith and credit of the Commonwealth, but such bonds shall be payable solely from the funds provided from fees and charges. The bonds shall state on their face that the Commonwealth is not obligated to pay the bonds or the interest on them except from the special fund provided from fees and charges under this chapter, and that the faith and credit of the Commonwealth are not pledged to the payment of the principal or interest of the bonds. The issuance of revenue bonds under the provisions of this chapter shall not obligate the Commonwealth to levy or to pledge any form of taxation for the bonds or to make any appropriation for their payment, other than to appropriate available funds derived as revenue from fees and charges collected under this chapter.

Code 1950, § 10-104; 1988, c. 891.



§ 10.1-306. Trust indenture; provisions applicable to bond resolution

Any issue of revenue bonds may be secured by a trust indenture by and between the Director, in the name of the Commonwealth, and a corporate trustee, which may be any trust company or bank having the powers of a trust company. The trust indenture may pledge fees and charges to be received from the use of and for the services rendered by any camp and recreational facilities to be acquired or constructed from the proceeds of such revenue bonds, but no trust indenture shall convey or mortgage any camping or recreational facilities or any part thereof.

Either the resolution providing for the issuance of revenue bonds or the trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Director in relation to the acquisition, construction, improvement, maintenance, operation, repair and insurance of such facilities, and the custody, safeguarding and application of all moneys. The trust indenture may also provide that camping and recreational facilities shall be acquired, constructed, enlarged or improved, and paid for under the supervision and approval of consulting engineers employed or designated by the Director, in the name of the Commonwealth, and satisfactory to the original purchasers of the bonds issued. The trust indenture may further require that the security given by contractors and by any depository of the proceeds of the bonds or revenues of the camping and recreational facilities or other moneys pertaining to the facilities be satisfactory to the purchasers. It shall be lawful for any bank or trust company incorporated under the laws of this Commonwealth to act as depository and to furnish indemnifying bonds or to pledge securities required by the Director. Such indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations.

In addition, the indenture may contain other provisions that the Director deems reasonable and proper for the security of the bondholders.

Code 1950, § 10-105; 1986, c. 498; 1988, c. 891.



§ 10.1-307. Fees and charges

The Director shall establish and collect fees and charges for the use of camping and recreational facilities. These revenues shall be pledged to pay the principal of and the interest on revenue bonds issued under the provisions of this chapter. The fees and charges shall be established and adjusted in respect of the aggregate fees and charges for the camping and recreational facilities the revenues of which shall have been pledged to provide a fund sufficient to pay (i) the cost of maintaining, repairing and operating the facilities unless such cost is otherwise provided for, (ii) the bonds and the interest thereon as the bonds become due and (iii) reasonable reserves for such purposes. Such fees and charges shall not be subject to supervision or regulation by any other state commission, board, bureau or agency.

Code 1950, § 10-106; 1966, c. 41; 1986, c. 498; 1988, c. 891.



§ 10.1-308. Sinking fund

The fees, charges and revenues derived from any camping and recreational facilities subject to revenue bonds issued under the provisions of this chapter, except charges required to pay the cost of maintaining, repairing and operating such facilities and to provide fund reserves, shall be set aside in a sinking fund. The sinking fund is pledged to and charged with the payment of (i) the interest upon the bonds as it becomes due, (ii) the principal of the bonds as it becomes due, (iii) the necessary charges of paying agents for paying the interest and principal, and (iv) any premium upon bonds retired by call or purchase as provided in this chapter. The use and disposition of the sinking fund shall be subject to regulations provided in the resolution or the trust indenture. Unless otherwise provided in the resolution or trust indenture, the sinking fund shall be a fund for all such bonds without distinction or priority of one bond over another. Any moneys in the sinking fund in excess of an amount equal to one year's interest on all bonds then outstanding may be applied to the purchase or redemption of bonds.

Code 1950, § 10-107; 1966, c. 41; 1988, c. 891.



§ 10.1-309. Remedies of bondholders and trustee

Any holder of revenue bonds or attached coupons issued under the provisions of this chapter and any trustee under the trust indenture may protect and enforce all rights granted under the laws of the Commonwealth or under the resolution or trust indenture, and may enforce all duties required by this chapter, or by the resolution or trust indenture, to be performed by the Director, including the establishing, charging and collecting of fees and charges for the use of camping and recreational facilities.

Code 1950, § 10-108; 1986, c. 498; 1988, c. 891.



§ 10.1-310. All moneys received to be trust funds; disbursements

All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of revenue bonds, as grants or other contributions, or as tolls and revenues, shall be held and applied solely as provided in this chapter. The Director shall, in the resolution or the trust indenture, provide for the payment of the proceeds of the sale of the bonds and the tolls and revenues to be received into the state treasury and carried on the books of the Comptroller in a special account. The Director may provide for the turning over, transfer or paying over of such funds from the state treasury to any officer, agency, bank or trust company, who shall act as trustee of the funds, and hold and apply the fees for the purposes of this chapter subject to such regulation as this chapter and the resolution or trust indenture may provide.

All moneys paid into the state treasury pursuant to the provisions of this chapter are hereby appropriated to the Department for the purpose of carrying out the provisions of this chapter. Disbursements and payments of moneys so paid into the state treasury shall be made by the State Treasurer upon warrants of the State Comptroller which he shall issue upon vouchers signed by the Director or his designee.

Code 1950, § 10-109; 1986, c. 498; 1988, c. 891.



§ 10.1-311. Revenue refunding bonds

The Director is authorized to provide for the issuance of revenue refunding bonds of the Commonwealth, subject to the applicable provisions of this chapter, for the purpose of refunding any revenue bonds issued under the provisions of this chapter and then outstanding, including the redemption premium on the bonds after first obtaining the consent of the Governor.

Code 1950, § 10-110; 1986, c. 498; 1988, c. 891.



§ 10.1-312. Bonds declared legal and authorized investments

The bonds issued pursuant to this chapter shall be legal and authorized investments for banks, savings institutions, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, guardians and for all public funds of the Commonwealth or other political subdivisions of the Commonwealth. Such bonds shall be eligible to secure the deposit of public funds of the Commonwealth and public funds of counties, cities, towns, school districts or other political subdivisions of the Commonwealth. In addition, the bonds shall be lawful and sufficient security for deposits to the extent of their value when accompanied by all unmatured coupons.

1986, c. 498, § 10-112.1; 1988, c. 891; 1996, c. 77.



§ 10.1-400. Definitions

As used in this chapter, unless the context requires a different meaning:

"Board" means the Board of Conservation and Recreation.

"Department" means the Department of Conservation and Recreation.

"Director" means the Director of the Department of Conservation and Recreation.

"River" means a flowing body of water, or a section or portion thereof.

"Scenic river" means a river or section or portion of a river that has been designated a "scenic river" by an act of the General Assembly and that possesses superior natural and scenic beauty, fish and wildlife, and historic, recreational, geologic, cultural, and other assets.

"Virginia Scenic Rivers System" means those rivers or sections of rivers designated as a scenic river by an act of the General Assembly.

1970, c. 468, § 10-168; 1984, c. 739; 1985, c. 346; 1988, c. 891; 1989, c. 656; 2003, c. 240; 2012, cc. 803, 835.



§ 10.1-401. Powers and duties of Director; acquisition of property

A. The Director shall have the duty to:

1. Identify rivers or sections of rivers, including their shores and natural environs, which should be considered for designation because of their scenic, recreational and historic attributes and natural beauty.

2. Conduct studies of rivers or sections of rivers to be considered for designation as wild, scenic or recreational rivers in cooperation with appropriate agencies of the Commonwealth and the United States.

3. Recommend to the Governor and to the General Assembly rivers or sections thereof to be considered for designation as scenic rivers.

4. Appoint Scenic River Advisory Committees or other local or regional committees of not less than three members to consider and manage scenic river interests and issues. The committees shall assist and advise the Director and the local governing body with the protection or management of the scenic river segment in their jurisdiction. The committees may consider and comment to the Director on any federal, state, or local governmental plans to approve, license, fund, or construct facilities that would alter any of the assets that qualified the river for scenic designation.

B. The Director is authorized to acquire in the name of the Commonwealth, either by gift or purchase, any real property or interest therein which the Director considers necessary or desirable for the protection of any scenic river, and may retain title to or transfer the property to other state agencies. The Director may not exercise the right of eminent domain in acquiring any such property or interest.

1970, c. 468, §§ 10-167, 10-169, 10-170, 10-175; 1984, c. 739; 1985, c. 346; 1988, c. 891; 2003, c. 240.



§ 10.1-402. Development of water and related resources and evaluation as scenic resource

The Department may review and make recommendations regarding all planning for the use and development of water and related land resources including the construction of impoundments, diversions, roadways, crossings, channels, locks, canals, or other uses that change the character of a stream or waterway or destroy its scenic assets, so that full consideration and evaluation of the river as a scenic resource will be given before alternative plans for use and development are approved. To effectuate the purposes of this section, all state and local agencies shall consider the recommendations of the Department.

1970, c. 468, § 10-167; 1988, c. 891; 2003, c. 240.



§ 10.1-403. Hearing

Prior to submitting recommendations to the Governor and the General Assembly, the Director shall upon request of any interested state agency or political subdivision, or upon his own motion, hold a public hearing on a proposal to designate a scenic river.

1970, c. 468, § 10-172; 1984, c. 739; 1985, c. 346; 1988, c. 891.



§ 10.1-404. Recommendation that a river be designated a scenic river

A recommendation to the Governor and General Assembly that a river or section thereof be designated a scenic river shall be submitted with:

1. The views and recommendations of the State Water Control Board and other affected agencies; and

2. A report showing the proposed area and classification, the characteristics which qualify the river or section of river for designation, the general ownership and land use in the area, and the estimated costs of acquisition and administration in the Scenic Rivers System.

1970, c. 468, § 10-171; 1984, cc. 739, 750; 1988, c. 891.



§ 10.1-405. Duties and powers of the Department; eminent domain prohibited

A. The Department shall:

1. Administer the Virginia Scenic Rivers System to preserve and protect its natural beauty and to assure its use and enjoyment for its scenic, recreational, geologic, fish and wildlife, historic, cultural or other assets and to encourage the continuance of existing agricultural, horticultural, forestry and open space land and water uses.

2. Periodically survey each scenic river and its immediate environs and monitor all existing and proposed uses of each scenic river and its related land resources.

3. Assist local governments in solving problems associated with the Virginia Scenic Rivers System, in consultation with the Director, the Board, and the advisory committees.

B. The Department shall not exercise the right of eminent domain to acquire any real property or interest therein for the purpose of providing additional access to any scenic river. Nothing in this subsection shall limit or modify any powers granted otherwise to any locality.

C. The Department may seek assistance and advice related to the scenic river program from the Department of Game and Inland Fisheries, the Department of Forestry, the Department of Historic Resources, the Virginia Marine Resources Commission, the United States Forest Service, other state and federal agencies and instrumentalities, and affected local governing bodies.

D. The Department shall have the following powers, which may be delegated by the Director:

1. To make and enter into all contracts and agreements necessary or incidental to the performance of its scenic river duties and the execution of its scenic river powers, including but not limited to contracts with private nonprofit organizations, the United States, other state agencies and political subdivisions of the Commonwealth;

2. To accept bequests and gifts of real and personal property as well as endowments, funds, and grants from the United States government, its agencies and instrumentalities, and any other source. To these ends, the Department shall have the power to comply with such conditions and execute such agreements as may be necessary, convenient, or desirable; and

3. To conduct fund-raising activities as deemed appropriate related to scenic river issues.

1970, c. 468, §§ 10-167, 10-173; 1988, c. 891; 2003, c. 240.



§ 10.1-406. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 94.



§ 10.1-406.1. Powers of local governments

In consultation with the Director, local governments shall have the authority, where a committee has not been established pursuant to subdivision A 4 of § 10.1-401, to appoint a local scenic river advisory committee to advise the local government and the Director in administering that section of designated scenic river within the local government's jurisdiction. The committees shall assist and advise the Director and the local governing body on the protection or management of the scenic river segment in their jurisdiction. The committees may consider and comment to the Director on any federal, state or local governmental plans to approve, license, fund or construct facilities that would alter any of the assets that qualified the river for scenic designation.

2003, c. 240.



§ 10.1-407. Act of General Assembly required to construct, etc., dam or other structure

After designation of any river or section of river as a scenic river by the General Assembly, no dam or other structure impeding the natural flow thereof shall be constructed, operated, or maintained in such river or section of river unless specifically authorized by an act of the General Assembly.

1970, c. 468, § 10-174; 1988, c. 891.



§ 10.1-408. Uses not affected by scenic river designation

A. Except as provided in § 10.1-407, all riparian land and water uses along or in the designated section of a river which are permitted by law shall not be restricted by this chapter.

B. Designation as a scenic river shall not be used:

1. To designate the lands along the river and its tributaries as unsuitable for mining pursuant to § 45.1-252 or regulations promulgated with respect to such section, or as unsuitable for use as a location for a surface mineral mine as defined in § 45.1-161.292:2; however, the Department shall still be permitted to exercise the powers granted under § 10.1-402; or

2. To be a criterion for purposes of imposing water quality standards under the federal Clean Water Act.

1988, c. 891; 2014, c. 823.



§ 10.1-409. Appomattox State Scenic River

The Appomattox River, 100 feet from the base of the Brasfield Dam, excluding the Port Walthall Channel of the River, to the confluence with the James River, a distance of approximately 19.2 miles, is hereby designated a component of the Virginia Scenic Rivers System.

Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, operating, or performing necessary maintenance on any road or bridge project. The owner of the Harvell Dam in the City of Petersburg may construct, reconstruct, operate, and maintain the Harvell Dam subject to other law and regulation.

1984, c. 739, § 10-173.4; 1985, cc. 346, 448; 1988, c. 891; 1998, cc. 82, 167; 2003, c. 240; 2011, c. 276.



§ 10.1-410. Catoctin Creek State Scenic River

A. The Catoctin Creek from bank to bank in Loudoun County from the Town of Waterford to its junction with the Potomac River, a distance of approximately 16 river miles, is hereby designated a component of the Virginia Scenic Rivers System.

B. No dam or other structure that impedes the natural flow of Catoctin Creek shall be constructed, operated, or maintained within the section of Catoctin Creek designated as a scenic river by this legislation unless specifically authorized by an act of the General Assembly.

As used in this section, the words "dam or other structure" mean any structure extending from bank to bank of Catoctin Creek that will interfere with the normal movement of waterborne traffic, interfere with the normal movement of fish or wildlife, raise the water level on the upstream side of the structure or lower the water level on the downstream side of the structure.

1984, c. 739, § 10-173.3; 1985, cc. 346, 448; 1988, c. 891; 2003, c. 240.



§ 10.1-410.1. Chickahominy State Scenic River

A. The main channel of the Chickahominy River from the Mechanicsville Turnpike (Route 360) eastward until the terminus of the Henrico County/Hanover County border, is hereby designated a component of the Virginia Scenic Rivers System.

B. Nothing in this chapter shall preclude the construction or reconstruction of any road or bridge by the Commonwealth or by any county, city or town.

C. Nothing in this chapter shall preclude the construction, operation, repair, maintenance, or replacement of a natural gas pipeline for which the State Corporation Commission has issued a certificate of public convenience and necessity or any connections with such pipeline owned by the Richmond Gas Utility and connected to such pipeline.

1990, c. 173; 2003, c. 240.



§ 10.1-410.2. Clinch State Scenic River

The Clinch River in Russell County from its confluence with the Little River to the Nash Ford Bridge at mile 279.5, a distance of approximately 20 miles and including its tributary, Big Cedar Creek from the confluence to mile 5.8 near Lebanon, is hereby designated a component of the Virginia Scenic Rivers System.

1992, c. 308; 1994, c. 329; 2003, c. 240; 2014, c. 823.



§ 10.1-411. Goose Creek State Scenic River

A. Goose Creek, from bank to bank in Fauquier and Loudoun Counties from the confluence of the North and South Prongs of Goose Creek approximately 0.22 mile downstream of the crossing of the Appalachian Trail in Fauquier County to its junction with the Potomac River in Loudoun County, a distance of approximately 48 river miles, is hereby designated a component of the Virginia Scenic Rivers System.

B. The Northern Virginia Regional Park Authority is authorized to acquire, either by gift or purchase, any real property or interests therein that the Northern Virginia Regional Park Authority considers necessary or desirable to provide public use areas as identified in the Goose Creek Scenic River Report published in 1975.

C. No new dam or other structure or enlargement of an existing dam or other structure that impedes the natural flow of Goose Creek shall be constructed, operated or maintained within the section of Goose Creek designated as a Scenic River by this legislation unless specifically authorized by an act of the General Assembly.

As used in this section, the words "dam or other structure" mean any structure extending from bank to bank of Goose Creek that will interfere with the normal movement of waterborne traffic, interfere with the normal movement of fish or wildlife, or raise the water level on the upstream side of the structure or lower the water level on the downstream side of the structure.

D. Nothing in this chapter shall preclude the continued use, operation, and maintenance of the existing Fairfax City water impoundment, or the installation of new water intake facilities in the existing reservoir located within the designated section of Goose Creek.

1984, c. 739, § 10-173.2; 1985, cc. 346, 448; 1988, c. 891; 2003, c. 240; 2007, c. 650.



§ 10.1-411.1. Clinch-Guest State Scenic River

A. The Clinch River from the Route 58 bridge in St. Paul to the junction with the Guest River, a distance of approximately 9.2 miles, and a segment of the Guest River in Wise County, from a point 100 feet downstream from the Route 72 bridge to its confluence with the Clinch River, a distance of approximately 6.5 miles, are hereby designated a component of the Virginia Scenic Rivers System; however, this description shall not be construed as making the lands along such river unsuitable for underground mining pursuant to § 45.1-252 or regulations promulgated thereunder.

B. Nothing in this chapter shall be construed to prevent the construction, use, operation and maintenance of a natural gas pipeline on or beneath the two existing railroad trestles, one located just south of the Swede Tunnel and the other located just north of the confluence of the Guest River with the Clinch River, or to prevent the use, operation and maintenance of such railroad trestles in furtherance of the construction, operation, use and maintenance of such pipeline. Nothing in this chapter shall be construed to prevent the construction, use, operation and maintenance of a natural gas pipeline traversing the river at, or at any point north of, the existing power line that is located approximately 200 feet north of the northern entrance to the Swede Tunnel.

C. Nothing in this chapter shall preclude the federal government, Commonwealth or a local jurisdiction from constructing or reconstructing any road or bridge.

1990, c. 397; 1991, c. 487; 2002, c. 251; 2003, c. 240.



§ 10.1-411.2. Russell Fork State Scenic River

A. The Russell Fork River from the Splashdam railroad crossing to the Kentucky state line, a distance of nine miles in Dickenson County, is hereby designated a component of the Virginia Scenic Rivers System.

B. Nothing in this chapter shall preclude the construction or reconstruction of any road or bridge by the Commonwealth or by any county, city, or town.

2010, c. 290; 2014, c. 823.



§ 10.1-411.3. Banister State Scenic River

A. The Banister River from the Route 29 bridge in Pittsylvania County to the confluence with the Dan River in Halifax County, a distance of approximately 63.3 miles, is hereby designated a component of the Virginia Scenic Rivers System.

B. Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, or performing necessary maintenance on any road or bridge.

2013, c. 352; 2014, c. 149.



§ 10.1-411.4. Cranesnest State Scenic River

A. The Cranesnest River from Route 637 to the Flanagan Reservoir Cranesnest Launch Ramp in Dickenson County, a distance of approximately 10.7 miles, is hereby designated a component of the Virginia Scenic Rivers System.

B. Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, or performing necessary maintenance on any road or bridge.

2014, c. 823.



§ 10.1-412. Historic Falls of the James State Scenic River

A. The Historic Falls of the James from Orleans Street extended in the City of Richmond westward to the 1970 corporate limits of the city is hereby designated a component of the Virginia Scenic Rivers System.

B. The City of Richmond shall be allowed to reconstruct, operate and maintain existing facilities at the Byrd Park and Hollywood Hydroelectric Power Stations at current capacity.

C. Nothing in this chapter shall be construed to prevent the Commonwealth, the City of Richmond or any common carrier railroad from constructing or reconstructing floodwalls or public common carrier facilities that may traverse the river, such as road or railroad bridges, raw water intake structures, or water or sewer lines that would be constructed below water level.

1972, c. 404, § 10-176; 1984, cc. 176, 739; 1985, c. 346; 1988, c. 891; 2003, c. 240.



§ 10.1-413. James River State Scenic River

A. That portion of the James River in Botetourt County, from a point two miles southeast of the point where Route 43 (old Route 220) crosses the James River at Eagle Rock running approximately 14 miles southeastward to the point where Route 630 crosses the James River at Springwood is hereby designated a component of the Virginia Scenic Rivers System.

B. No dam or other structure that impedes the natural flow of the James River in Botetourt County shall be constructed, operated or maintained within the section of the James River designated as a scenic river by this statute unless specifically authorized by an act of the General Assembly.

1985, c. 501, § 10-173.9; 1988, c. 891; 2003, c. 240.



§ 10.1-413.1. Moormans State Scenic River

A. The Moormans River in Albemarle County, from the Charlottesville Reservoir to its junction with the Mechums River, is hereby designated a component of the Virginia Scenic Rivers System.

B. No dam or other structure impeding the natural flow of the river shall be constructed, operated, or maintained unless specifically authorized by an act of the General Assembly.

1988, cc. 21, 300, 891; 2003, c. 240.



§ 10.1-413.2. North Landing and Tributaries State Scenic River

A. The North Landing from the North Carolina line to the bridge at Route 165, the Pocaty River from its junction with the North Landing River to the Blackwater Road bridge, West Neck Creek from the junction with the North Landing River to Indian River Road bridge, and Blackwater Creek from the junction with the North Landing River to the confluence, approximately 4.2 miles, of an unnamed tributary approximately 1.75 miles, more or less, west of Blackwater Road, are hereby designated as components of the Virginia Scenic Rivers System.

B. No dam or other structure impeding the natural flow of the river shall be constructed, operated, or maintained unless specifically authorized by an act of the General Assembly.

1988, cc. 490, 891; 1989, c. 656; 2003, c. 240.



§ 10.1-413.3. Dan State Scenic River

A. The Dan River from Berry Hill Road at Route 880 in Pittsylvania County to the downstream property boundary of Abreu/Grogan Park in Danville, a distance of approximately 15 miles, and the Dan River from the North Carolina-Virginia state line in Halifax County to the confluence with Aaron's Creek in Halifax County, a distance of approximately 38.6 miles, are hereby designated components of the Virginia Scenic Rivers System.

B. Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, operating, or performing necessary maintenance on any road or bridge in the designated areas.

2013, c. 705; 2015, c. 46.



§ 10.1-414. Nottoway State Scenic River

The Nottoway River in Sussex County and Southampton County, from the Route 40 bridge at Stony Creek to the North Carolina line, a distance of approximately 72.5 miles, is hereby designated a component of the Virginia Scenic Rivers System.

Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, operating, or performing necessary maintenance on any transportation or public water supply project.

1984, c. 739, § 10-173.6; 1985, cc. 346, 448; 1988, c. 891; 1992, c. 183; 2003, c. 240; 2011, cc. 96, 136.



§ 10.1-415. Rappahannock State Scenic River

A. The mainstem of the Rappahannock River in Rappahannock, Culpeper, Fauquier, Stafford, and Spotsylvania Counties and the City of Fredericksburg from its headwaters near Chester Gap to the Ferry Farm-Mayfield Bridge, a distance of approximately 86 river miles, is hereby designated a component of the Virginia Scenic Rivers System.

B. Nothing in this chapter shall preclude the continued operation and maintenance of existing dams in the designated section.

C. Nothing in this chapter shall preclude the continued operation, maintenance, alteration, expansion, or destruction of the Embrey Dam or its appurtenances by the City of Fredericksburg, including the old VEPCO canal and the existing City Reservoir behind the Embrey Dam, or any other part of the City's waterworks.

D. Nothing in this chapter shall preclude the Commonwealth, the City of Fredericksburg, or the Counties of Stafford, Spotsylvania, or Culpeper from constructing or reconstructing any road or bridge or from constructing any new raw water intake structures or devices, including pipes and reservoirs but not dams, or laying water or sewer lines below water level.

E. Nothing in this chapter shall preclude the construction, operation, repair, maintenance, or replacement of the natural gas pipeline, case number PUE 860065, for which the State Corporation Commission has issued a certificate of public convenience and necessity.

1985, c. 124, § 10-173.8; 1988, c. 891; 1990, c. 225; 2003, c. 240.



§ 10.1-415.1. Rockfish State Scenic River

A. The Rockfish River in Albemarle and Nelson Counties from the Route 693 bridge in Schuyler to its confluence with the James River, a distance of approximately 9.75 miles, is hereby designated a component of the Virginia Scenic Rivers System.

B. Nothing in this chapter shall preclude the Commonwealth or local governing body from constructing or reconstructing any road or bridge.

1990, cc. 381, 422; 2003, c. 240.



§ 10.1-416. Rivanna State Scenic River

A. The river, stream, or waterway known as the Rivanna from the base of the South Fork Rivanna River reservoir to the junction of the Rivanna with the James River, a distance of approximately 46 miles, is hereby designated as the Rivanna Scenic River, a component of the Virginia Scenic Rivers System.

B. No dam or other structure impeding the natural flow of the river shall be constructed, operated, or maintained unless specifically authorized by an act of the General Assembly.

C. Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, or performing necessary maintenance on any road or bridge.

1984, c. 739, § 10-173.1; 1988, cc. 20, 299, 891; 2003, c. 240; 2009, c. 541.



§ 10.1-417. Shenandoah State Scenic River

A. The Shenandoah River in Clarke County from the Warren-Clarke County line to the Virginia line, a distance of approximately 21.6 miles, is hereby designated a component of the Virginia Scenic Rivers System.

B. No dam or other structure that impedes the natural flow of the Shenandoah River shall be constructed, operated, or maintained within the section of the Shenandoah River designated as a scenic river by this legislation unless specifically authorized by an act of the General Assembly.

As used in this section, the words "dam or other structure" mean any structure extending from bank to bank of the Shenandoah River that will interfere with the normal movement of fish or wildlife, raise the water level on the upstream side of the structure or lower the water level on the downstream side of the structure.

1984, c. 739, § 10-173.7; 1985, cc. 346, 448; 1988, c. 891; 1992, c. 341; 2003, c. 240.



§ 10.1-418. Staunton State Scenic River

The river, stream or waterway known as the Staunton or the Roanoke from State Route 360 to State Route 761 at the Long Island Bridge, a distance of approximately 51.3 river miles, is hereby designated the Staunton State Scenic River, a component of the Virginia Scenic Rivers System.

1984, c. 739, § 10-173.5; 1988, c. 891; 2001, c. 58; 2003, cc. 240, 687.



§ 10.1-418.1. North Meherrin State Scenic River

The North Meherrin River in Lunenburg County from the Route 712 Bridge to the junction with the South Meherrin River, a distance of approximately 7.5 miles, is hereby designated a component of the Virginia Scenic Rivers System.

1997, cc. 45, 505; 2003, c. 240.



§ 10.1-418.2. St. Mary's State Scenic River

A. As the authority of the federal government over the St. Mary's River prevents the Commonwealth from legally including the river as a component of the Virginia Scenic Rivers System, the segment of the St. Mary's River from its headwaters to the border of the George Washington National Forest, all on national forest property, is hereby recognized as one of Virginia's Scenic River resources and is worthy of designation as such.

B. All land and water uses along this portion of the St. Mary's River that are permitted by law shall not be restricted.

C. The Department shall consult with the Augusta County Board of Supervisors and the Supervisor of the George Washington National Forest on matters related to this Scenic River.

2003, c. 240.



§ 10.1-418.3. Meherrin River State Scenic River

The Meherrin River within Mecklenburg, Lunenburg, and Brunswick Counties from the confluence with the North Meherrin River, a designated scenic river, to the Brunswick/Greensville County line, a distance of approximately 54.8 miles, is hereby designated a component of the Virginia Scenic Rivers System. Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, or performing necessary maintenance on any road or bridge.

2006, cc. 4, 44; 2013, c. 341.



§ 10.1-418.4. North Mayo River State Scenic River

The North Mayo River in Henry County from the Route 695 crossing to the North Carolina line, a distance of approximately 7.1 miles, is hereby designated a component of the Virginia Scenic Rivers System. Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, or performing necessary maintenance on any road or bridge.

2008, cc. 14, 336.



§ 10.1-418.5. South Mayo River State Scenic River

The South Mayo River in Henry County from the Patrick County line to the North Carolina line, a distance of approximately 6.9 miles, is hereby designated a component of the Virginia Scenic Rivers System. Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, or performing necessary maintenance on any road or bridge.

2008, cc. 14, 336.



§ 10.1-418.6. Blackwater State Scenic River

The Blackwater River in Isle of Wight and Southampton Counties and the Cities of Franklin and Suffolk, from Proctor's Bridge at Route 621 to its confluence with the Nottoway River at the North Carolina line, a distance of approximately 56 miles, is hereby designated a component of the Virginia Scenic Rivers System. Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, operating, or performing necessary maintenance on any transportation or public water supply project.

2010, cc. 139, 308.



§ 10.1-418.7. Jordan State Scenic River

The Jordan River in Rappahannock County, from the Route 522 bridge at Flint Hill to its confluence with the Rappahannock River, a distance of approximately seven miles, is hereby designated a component of the Virginia Scenic Rivers System. Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, or performing necessary maintenance on any road or bridge.

2010, c. 231.



§ 10.1-418.8. Hughes State Scenic River

The Hughes River in Culpeper, Madison, and Rappahannock Counties from the Shenandoah National Park line in Madison County to its confluence with the Hazel River, a distance of approximately 10 miles, is hereby designated a component of the Virginia Scenic Rivers System. Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, or performing necessary maintenance on any road or bridge.

2010, c. 232.



§ 10.1-418.9. Tye State Scenic River

The Tye River in Nelson County from Route 738 (Tye Depot Road) to its confluence with the James River, a distance of approximately 12.7 miles, is hereby designated a component of the Virginia Scenic Rivers System. Nothing in this section shall preclude the Commonwealth or a local governing body from constructing, reconstructing, or performing necessary maintenance on any road or bridge.

2014, c. 107.



§ 10.1-419. Declared a state historic river; planning for use and development

A. In keeping with the public policy of the Commonwealth of Virginia to conserve the portions of certain rivers possessing superior natural beauty, thereby assuring their use and enjoyment for their historic, scenic, recreational, geologic, fish and wildlife, cultural and other values, that portion of the Lower James River in Charles City, James City and Surry Counties, from an unnamed tributary to the James River approximately 1.2 miles east of Trees Point in Charles City County (northside) and Upper Chippokes Creek (southside) to Grices Run (northside) and Lawnes Creek (southside), is hereby declared to be an historic river with noteworthy scenic and ecological qualities.

B. In all planning for the use and development of water and related land resources which changes the character of a stream or waterway or destroys its historic, scenic or ecological values, full consideration and evaluation of the river as an historic, scenic and ecological resource should be given before such work is undertaken. Alternative solutions should also be considered before such work is undertaken.

C. The General Assembly hereby designates the Department of Conservation and Recreation as the agency of the Commonwealth responsible for assuring that the purposes of this chapter are achieved. Nothing in this designation shall impair the powers and duties of the local jurisdictions listed above or the Virginia Department of Transportation.

1988, cc. 721, 891; 1989, c. 656; 2011, cc. 594, 681.



§ 10.1-500. Definitions

As used in this chapter, unless the context requires a different meaning:

"Board" means the Virginia Soil and Water Conservation Board.

"County" includes towns.

"City" includes all cities chartered under the Commonwealth.

"District" or "soil and water conservation district" means a political subdivision of this Commonwealth organized in accordance with the provisions of this chapter.

"District director" means a member of the governing body of a district authorized to serve as a director.

"Due notice" means notice published at least twice, with an interval of at least seven days between the two publication dates, in a newspaper or other publication of general circulation within the appropriate area, or if no such publication of general circulation is available, by posting at a reasonable number of conspicuous places within the appropriate area. Such posting shall include, where possible, posting at public places where it is customary to post notices concerning county or municipal affairs. Hearings held pursuant to such notice, at the time and place designated in the notice, may be adjourned from time to time without renewing the notice for the adjourned dates.

"Governing body of a city or county" means the entire governing body regardless of whether all or part of that city or county is included or to be included within a district.

"Government" or "governmental" includes the government of this Commonwealth, the government of the United States, and any of their subdivisions, agencies or instrumentalities.

"Land occupier" or "occupier of land" includes any person, firm or corporation who holds title to, or is in possession of, any lands lying within a district organized, or proposed to be organized, under the provisions of this chapter, in the capacity of owner, lessee, renter, tenant, or cropper. The terms "land occupier" and "occupier of land" shall not include an ordinary employee or hired hand who is furnished a dwelling, garden, utilities, supplies, or the like, as part payment, or payment in full, for his labor.

"Locality" means a county, city or town.

Code 1950, § 21-3; 1950, p. 76; 1954, c. 670; 1964, c. 512; 1970, c. 480; 1985, c. 448; 1988, c. 891.



§ 10.1-500.1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this chapter the Board or the Director is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Board or the Director may be sent by regular mail.

2011, c. 566.



§ 10.1-501. Duty of the Attorney General

The Attorney General shall represent and provide consultation and legal advice in suits or actions under this chapter upon request of the district directors or districts.

Code 1950, § 21-89; 1964, c. 512; 1970, c. 480; 1988, c. 891; 2005, c. 236; 2008, c. 577.



§ 10.1-501.1. Defense of claims

The Attorney General shall provide the legal defense against any claim made against any soil and water conservation district, director, officer, agent or employee thereof (i) arising out of the ownership, maintenance or use of buildings, grounds or properties owned, leased or maintained by any soil and water conservation district or used by district employees or other authorized persons in the course of their employment, or (ii) arising out of acts or omissions of any nature while acting in an authorized governmental or proprietary capacity and in the course and scope of employment or authorization.

1988, cc. 763, 780, 891.



§ 10.1-502. Soil and Water Conservation Board; composition

The Virginia Soil and Water Conservation Board is continued and shall perform the functions conferred upon it in this chapter. The Board shall consist of nine voting members. The Director of the Department of Conservation and Recreation, or his designee, shall be a nonvoting ex officio member of the Board. Three at-large members of the Board shall be appointed by the Governor. After the initial staggering of terms, nonlegislative citizen members shall be appointed for a term of four years. At least two members shall be appointed by the Governor as at-large members and shall have a demonstrated interest in natural resource conservation with a background or knowledge in dam safety, soil conservation, or water quality protection. Additionally, four members shall be farmers at the time of their appointment and two members shall be farmers or district directors, appointed by the Governor from a list of two qualified nominees for each vacancy jointly submitted by the Board of Directors of the Virginia Association of Soil and Water Conservation Districts, in consultation with the Virginia Farm Bureau Federation and the Virginia Agribusiness Council, and the Virginia Soil and Water Conservation Board, each for a term of four years. All appointed members shall not serve more than two consecutive full terms. Appointments to fill vacancies shall be made in the same manner as the original appointments, except that such appointments shall be for the unexpired terms only. The Board may invite the Virginia State Conservationist, Natural Resources Conservation Service, to serve as an advisory nonvoting member. The Board shall keep a record of its official actions, shall adopt a seal and may perform acts, hold public hearings, and promulgate regulations necessary for the execution of its functions under this chapter.

Code 1950, § 21-6; 1950, p. 77; 1954, c. 670; 1956, c. 654; 1960, c. 208; 1964, c. 512; 1968, c. 149; 1970, c. 480; 1984, c. 750; 1985, c. 448; 1988, c. 891; 1989, c. 656; 1991, c. 188; 1992, c. 121; 2003, c. 128; 2005, c. 102; 2011, cc. 213, 228; 2013, cc. 756, 793.



§ 10.1-503. Administrative officer and other employees; executive committee

The Director shall provide technical experts and other agents and employees, permanent and temporary, necessary for the execution of the functions of the Board. The Board may create an executive committee and delegate to the chairman of the Board, or to the committee or to the Director, such powers and duties as it deems proper. Upon request of the Board, for the purpose of carrying out any of its functions, the supervising officer of any state agency or of any state institution of learning shall, insofar as possible under available appropriations, and having due regard for the needs of the agency to which the request is directed, assign or detail to the Board, members of the staff or personnel of the agency or institution, and make special reports, surveys, or studies requested by the Board.

Code 1950, § 21-7; 1964, c. 512; 1984, cc. 444, 750; 1988, c. 891; 2003, c. 128.



§ 10.1-504. Chairman; quorum

The Board shall designate its chairman and may, from time to time, change such designation. Five members of the Board shall constitute a quorum, and the concurrence of a majority of those present and voting shall be required for all determinations.

Code 1950, § 21-8; 1964, c. 512; 1988, c. 891; 2013, cc. 756, 793.



§ 10.1-505. Duties of Board

In addition to other duties and powers conferred upon the Board, it shall have the following duties and powers:

1. To give or loan appropriate financial and other assistance to district directors in carrying out any of their powers and programs.

2. To keep district directors informed of the activities and experience of all other districts, and to facilitate an interchange of advice and experience between the districts.

3. To oversee the programs of the districts.

4. To secure the cooperation and assistance of the United States and any of its agencies, and of agencies of the Commonwealth, in the work of the districts.

5. To disseminate information throughout the Commonwealth concerning the activities and programs of the districts, and to encourage the formation of such districts in areas where their organization is desirable.

6. To assist persons, associations, and corporations engaged in furthering the programs of the districts; to encourage and assist in the establishment and operation of such associations and corporations, and to authorize financial assistance to the officers and members of such associations and corporations in the discharge of their duties.

7. To receive, review, approve or disapprove applications for assistance in planning and carrying out works of improvement under the Watershed Protection and Flood Prevention Act (Public Law 566 -- 83rd Congress, as amended), and to receive, review and approve or disapprove applications for any other similar soil and water conservation programs provided in federal laws which by their terms or by related executive orders require such action by a state agency.

8. To advise and recommend to the Governor approval or disapproval of all work plans developed under Public Law 83-566 and Public Law 78-535 and to advise and recommend to the Governor approval or disapproval of other similar soil and water conservation programs provided in federal laws which by their terms or by related executive orders require approval or comment by the Governor.

9. To provide for the conservation of soil and water resources, control and prevention of soil erosion, flood water and sediment damages thereby preserving the natural resources of the Commonwealth.

10. To adopt regulations (i) for the operation of the voluntary nutrient management training and certification program as required by § 10.1-104.1 and (ii) that amend the application rates in the Virginia Nutrient Management Standards and Criteria as required by § 10.1-104.2:1.

11. To provide, from such funds appropriated for districts, financial assistance for the administrative, operational and technical support of districts.

Code 1950, § 21-10; 1956, c. 654; 1958, c. 410; 1962, c. 213; 1964, c. 512; 1970, c. 480; 1972, c. 557; 1988, c. 891; 2013, cc. 593, 658.



§ 10.1-506. Power to create new districts and to relocate or define district boundaries; composition of districts

A. The Board shall have the power to (i) create a new district from territory not previously within an existing district, (ii) merge or divide existing districts, (iii) transfer territory from an existing district to another district, (iv) modify or create a district by a combination of the above and (v) relocate or define the boundaries of soil and water conservation districts in the manner hereinafter prescribed.

B. An incorporated town within any county having a soil and water conservation district shall be a part of that district. If a town lies within the boundaries of more than one county, it shall be considered to be wholly within the county in which the larger portion of the town lies.

Code 1950, § 21-2; 1956, c. 654; 1970, c. 480, § 21-12.1; 1988, c. 891.



§ 10.1-507. Petitions filed with the Board

Petitions to modify or create districts, or relocate or define boundaries of existing districts, shall be initiated and filed with the Board for its approval or disapproval by any of the following methods:

1. By petition of a majority of the directors of any or each district or by petition from a majority of the governing body of any or each county or city.

2. By petition of a majority of the governing body of a county or city not within an existing district, requesting to be included in an existing district and concurred in by the district directors.

3. By petition of a majority of the governing body of a county or city or parts thereof not included within an existing district, requesting that a new district be created.

4. By petition, signed by a number of registered voters equal to twenty-five percent of the vote cast in the last general election, who are residents of a county or city not included within an existing district, requesting that a new district be created, or requesting to be included within an existing district. If the petition bears the signatures of the requisite number of registered voters of a county or city, or two or more cities, then the petition shall be deemed to be the joint petition of the particular combination of political subdivisions named in the petition. If the petition deals in whole or in part with a portion or portions of a political subdivision or subdivisions, then the number of signatures necessary for each portion of a political subdivision shall be the same as if the whole political subdivision were involved in the petition, and may come from the political subdivision at large.

1970, c. 480, § 21-12.2; 1988, c. 891.



§ 10.1-508. Contents and form of petition

The petition shall set forth:

1. The proposed name of the district;

2. That there is need, in the interest of the public health, safety, and welfare, for the proposed district to function in the territory described in the petition, and a brief statement of the grounds upon which this conclusion is based;

3. A description of the territory proposed to be organized as a district, which description shall not be required to be given by metes and bounds or by legal subdivision, but shall be deemed sufficient if generally accurate;

4. A request that the Board define the boundaries for such district; that a hearing be held within the territory so defined on the question of the creation of a district in such territory; and that the Board determine that such a district be created.

Where more than one petition is filed covering parts of the same territory, the Board may consolidate the petitions.

The Board shall prescribe the petition form.

Code 1950, § 21-13; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-509. Disapproval of petition

If the Board disapproves the petition, its determination shall be recorded, and if the petitioners are the governing body of a district, county or city or a part of a county or city, the governing body shall be notified in writing. If the petitioners are the requisite number of registered voters prescribed by subdivision 4 of § 10.1-507, notification shall be by a notice printed once in a newspaper of general circulation within the area designated in the petition.

1970, c. 480, § 21-13.1; 1988, c. 891.



§ 10.1-510. Petition approved; Board to give notice of hearing

If the Board approves the petition, within sixty days after such determination, the Board shall provide due notice of the approval in a newspaper of general circulation in each county or city involved. The notice shall include notice of a hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the action proposed by the petition upon (i) the question of the appropriate boundaries to be assigned to such district, (ii) the propriety of the petition and other proceedings taken under this chapter, and (iii) all questions relevant to such inquiries.

Code 1950, § 21-14; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-511. Adjournment of hearing when additional territory appears desirable

If it appears upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of a further hearing shall be given throughout the entire area considered for inclusion in the district.

Code 1950, § 21-16; 1988, c. 891.



§ 10.1-512. Determination of need for district

After a public hearing, if the Board determines that there is need, in the interest of the public health, safety, and welfare, for the proposed district to function in the territory considered at the hearing, it shall record its determination, and shall define, by metes and bounds or by legal subdivisions the boundaries of the district. In so doing, the Board shall consider (i) the topography of the area considered and of the Commonwealth, (ii) the composition of soils in the area, (iii) the distribution of erosion, (iv) the prevailing land-use practices, (v) the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits the lands may receive from being included within such boundaries, (vi) the relation of the proposed area to existing watersheds and to other soil and water conservation districts already organized or proposed for organization, (vii) the existing political subdivisions, and (viii) other relevant physical, geographical, economic, and funding factors. The territory to be included within such boundaries need not be contiguous.

Code 1950, § 21-17; 1964, c. 512; 1970, c. 480; 1988, c. 891; 2002, c. 192.



§ 10.1-513. Determination that district not needed

If the Board determines after the hearing, and after due consideration of the relevant facts, that there is no need for a soil and water conservation district to function in the territory considered at the hearing, it shall record its determination and deny the petition.

Code 1950, § 21-18; 1964, c. 512; 1988, c. 891.



§ 10.1-514. Determination of feasibility of operation

After the Board has made and recorded a determination that there is need for the organization of the proposed district in a particular territory, and has defined the boundaries, it shall consider whether the operation of a district within such boundaries is administratively practicable and feasible. In making its determination, the Board shall consider the attitudes of the occupiers of lands lying within the defined boundaries, the probable expense of the operation of such district, the effect upon the programs of any existing districts, and other relevant economic and social factors. If the Board determines that the operation of a district is administratively practicable and feasible, it shall record its determination and proceed with the organization of the district. If the Board determines that the operation of a district is not administratively practicable and feasible, it shall record its determination and deny the petition. If the petition is denied, the Board shall notify the petitioner in the manner provided in this chapter.

Code 1950, § 21-20; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-515. Composition of governing body

If the Board determines that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, and the proposed district is created, then its governing body shall be a board of district directors appointed or elected in the number and manner specified as follows:

1. If the district embraces one county or city, or less than one county or city, the board of district directors shall consist of five members, three to be elected by the registered voters of the district and two appointed by the Board.

2. If the district embraces more than one county or city, or parts thereof, the board of district directors shall consist of two members elected by the registered voters from each county or city, or parts thereof embraced by the district. Two members-at-large shall be appointed by the Board.

Code 1950, § 21-27; 1964, c. 512; 1970, c. 480; 1978, c. 763; 1988, c. 891; 2002, cc. 143, 236.



§ 10.1-516. Status of district directors in event of transfer, merger, or division of districts

In the event of the transfer, merger, or division of districts, the status of the district directors involved shall be affected as follows:

1. The composition of an existing district board of a district to which territory is transferred shall remain in effect until the terms of office of the present elected members expire. Upon the transfer of a county or city, or parts thereof, from one district to another district, (i) elected district directors residing within the territory transferred shall be appointed as directors of the district to which the territory is transferred for a term of office to coincide with that of the elected directors of the district to which the territory is transferred; and (ii) appointed district directors residing within the territory transferred shall be appointed as directors of the district to which the territory is transferred for a term of office to coincide with that of the appointed directors, either as an extension agent appointee or an at-large appointee of the district to which the territory is transferred. At the option of the petitioners, a petition may request that a proposed transfer be treated as a merger or division for the purpose of this section, and the Board at its discretion may grant or refuse such request.

2. Upon the merger of existing districts, or upon the separation from two or more existing districts of a county or city, or parts thereof, which merge to create a new district, all district directors residing within the territory merged shall be appointed as directors of the new district. Following the merger, (i) elected district directors residing within the territory of the new district shall be appointed as directors of the new district for a term of office to coincide with that of elected directors as provided in § 10.1-529; and (ii) appointed district directors residing within the new district shall be appointed as directors of the new district for a term of office to coincide with that of the appointed directors, either as an extension agent appointee or an at-large appointee of the district as provided in § 10.1-529.

3. Upon the division of an existing district, to create a new district, all elected or appointed district directors residing within the territory to be divided from the existing district shall be appointed as directors of the new district. Following the division, (i) elected district directors residing within the territory of the new district shall be appointed as directors of the new district for a term of office to coincide with that of elected directors as provided in § 10.1-529; and (ii) appointed district directors residing within the territory of the new district shall be appointed as directors of the new district for a term of office to coincide with that of the appointed directors, either as an extension agent appointee or an at-large appointee of the district as provided in § 10.1-529.

This section shall not be construed as broadening or limiting the size of a governing body of a district as prescribed by § 10.1-515. If the operation of this section results in a governing body larger or smaller than the appropriate size permitted by § 10.1-515, then such a variation, if not otherwise corrected by operation of this section, shall be cured by appropriate appointments by the Board and with the next general election after the transfer, merger, or division in which all those elected directors prescribed by § 10.1-515 may be elected.

1970, c. 480, § 21-27.2; 1988, c. 891; 2002, cc. 143, 236.



§ 10.1-517. Application and statement to the Secretary of the Commonwealth

Upon the creation of a district by any means authorized by this chapter, two district directors appointed by the Board and authorized by the Board to do so, shall present to the Secretary of the Commonwealth an application signed by them, which shall set forth: (i) that a petition for the creation of the district was filed with the Board pursuant to the provisions of this chapter, and that the proceedings specified in this chapter were conducted; (ii) that the application is being filed in order to complete the organization of the district as a political subdivision under this chapter; (iii) that the Board has appointed them as district directors; (iv) the name and official residence of each of the district directors together with a certified copy of the appointments evidencing their right to office; (v) the term of office of each of the district directors; (vi) the proposed name of the district; and (vii) the location of the principal office of the district directors. The application shall be subscribed and sworn to by the two district directors authorized by the Board to make such application before an officer authorized by the laws of the Commonwealth to take and certify oaths. The application shall be accompanied by a certified statement by the Board that the district was created as required by law. The statement shall set forth the boundaries of the district as they have been defined by the Board.

If the creation of a district necessitates the dissolution of an existing district, an application shall be submitted to the Secretary of the Commonwealth, with the application for the district to be created, by the directors of the district to be dissolved, for the discontinuance of such district, contingent upon the creation of the new district. The application for discontinuance, duly verified, shall simply state that the lands encompassed in the district to be dissolved shall be included within the territory of the district created. The application for discontinuance of such district shall be accompanied by a certified statement by the Board that the discontinued district was dissolved as required by law and the new district was created as required by law. The statement shall contain a description of the boundaries of each district dissolved and shall set forth the boundaries of the district created as defined by the Board. The Secretary of the Commonwealth shall issue to the directors of each district a certificate of dissolution and shall record the certificate in an appropriate book of record in his office.

When the boundaries of districts are changed pursuant to the provisions of this chapter, the various affected district boards shall each present to the Secretary of the Commonwealth an application, signed by them, for a new certificate of organization evidencing the change of boundaries. The application shall be filed with the Secretary of the Commonwealth accompanied by a certified statement by the Board that the boundaries have been changed in accordance with the provisions of this chapter. The statement by the Board shall define the new boundary line in a manner adequate to describe the boundary changes of districts. When the application and statement have been filed with the Secretary of the Commonwealth, the change of boundary shall become effective and the Secretary of the Commonwealth shall issue to the directors of each of the districts a certificate of organization evidencing the change of boundaries.

Code 1950, § 21-28; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-518. Action of Secretary on the application and statement; change of name of district

The Secretary of the Commonwealth shall examine the application and statement and, if he finds that the name proposed for the district is not identical to that of any other soil and water conservation district shall receive and file them and shall record the application in an appropriate book of record in his office. If the Secretary of the Commonwealth finds that the name proposed for the district is identical to that of any other soil and water conservation district, or so nearly similar as to lead to confusion and uncertainty, he shall certify such fact to the Board, which shall submit to the Secretary of the Commonwealth a new name for the district. Upon receipt of the new name, the Secretary of the Commonwealth shall record the application, with the name so modified, in an appropriate book of record in his office. When the application and statement have been made, filed and recorded, as herein provided, the district shall constitute a political subdivision of the Commonwealth. The Secretary of the Commonwealth shall make and issue to the directors a certificate, under the lesser seal of the Commonwealth, of the due organization of the district and shall record the certificate with the application and statement. The boundaries of the district shall include the territory as determined by the Board, but shall not include any area included within the boundaries of another district, except in those cases otherwise provided for in this article. The name of any district may be changed if a petition for such change is subscribed by twenty-five or more landowners from each county or city comprising the district and adopted by resolution of the district directors at any regular meeting. The district directors shall submit a copy of the resolution to the Board and, if the Board concurs, it shall present the resolution, together with a certified statement that it concurs, to the Secretary of the Commonwealth who shall file the resolution and issue a new or amended certificate of organization.

Code 1950, § 21-29; 1954, c. 670; 1958, c. 409; 1960, c. 208; 1962, c. 212; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-518.1. Secretary to send copies of certificates to State Board of Elections

Whenever the Secretary issues a certificate creating, dissolving, or changing the name or composition of a district, the Secretary shall promptly send a certified copy of such certificate to the State Board of Elections.

2001, c. 53.



§ 10.1-519. Renewal of petition after disapproval or denial

After six months have expired from the date of the disapproval or denial of any petition for a soil and water conservation district, subsequent petitions covering the same or substantially the same territory may be filed with the Board as provided in this chapter.

Code 1950, § 21-30; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-520. Contracts to remain in force; succession to rights and obligations

Upon consummation of any transfer, merger, or division, or any combination thereof, using territory within a previously existing district to form a new district or to add to an existing district, all contracts in effect at the time of the consummation, affecting or relating to the territory transferred, merged, or divided, to which the governing body of the district from which such territory was acquired is a party shall remain in force for the period provided in the contracts. Rights and obligations acquired or assumed by the district from which the territory was acquired shall succeed to the district to which the territory is transferred.

1970, c. 480, § 21-31.2; 1988, c. 891.



§ 10.1-521. Determination of status of district boundaries upon annexation or consolidation

Notwithstanding the provisions of § 10.1-507, the Board may, in its discretion, relocate or redefine district boundaries on its own motion pending or subsequent to any annexation or consolidation.

If the Board determines on its own motion to relocate or redefine district boundaries, the Board shall serve written notice of its determination, containing the full terms of the proposed relocation or redefinition, on the governing body of each district, county, city and town affected by the relocation or redefinition of boundaries. If within forty-five days from the date of service of such notice each governing body affected approves the Board's action by resolution of a majority of the members, the Board may then proceed to act on its motion without a public hearing.

1970, c. 480, § 21-31.3; 1988, c. 891.



§ 10.1-522. Certificate of Secretary of Commonwealth as evidence

In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract, proceeding, or action of the district, the district shall be deemed to have been established, reorganized, or renamed, in accordance with the provisions of this chapter upon proof of the issuance of the certificate by the Secretary of the Commonwealth. A copy of such certificate shall be admissible in evidence in any such suit, action, or proceeding and shall be proof of the issuance and contents thereof.

Code 1950, § 21-32; 1954, c. 670; 1988, c. 891.



§ 10.1-523. Nominating petitions; posting of notice

A. Beginning 30 days after the date of issuance by the Secretary of the Commonwealth of a certificate of organization of a district, but not later than the filing date specified in § 24.2-507 for the November 2003 general election and each fourth year thereafter, nominating petitions, statements of qualifications, and declarations of candidacy shall be filed with the general registrar of the county or city where the candidate resides, pursuant to §§ 24.2-501, 24.2-503, 24.2-505, 24.2-506, and 24.2-507, to nominate candidates for elected directors of such districts. Nominating petitions, statements of qualifications, and declarations of candidacy for elected directors of existing districts shall be filed with the general registrar of the county or city where the candidate resides, pursuant to §§ 24.2-501, 24.2-503, 24.2-505, 24.2-506, and 24.2-507. Notice of the date for filing such petitions and the time of the election shall be posted in a prominent location accessible to the public at each district office at least 30 days before the filing date. In addition, districts may use newsletters, websites, public service announcements, and other notices to advise the public of elections of district directors.

B. Registered voters may sign more than one nominating petition to nominate more than one candidate for district director.

C. The Virginia Soil and Water Conservation Board shall notify each district of the requirement (i) to post notice of the dates for filing such petitions and the election and (ii) that the posting shall be in a prominent location accessible to the public at each district office at least 30 days before the filing date.

D. Beginning in the year 2003, elections shall be held only at the November general election in 2003 and at the November general election in each fourth year thereafter.

Code 1950, §§ 21-33 to 21-36; 1964, c. 512; 1970, c. 480; 1988, c. 891; 2001, c. 53; 2002, cc. 143, 236; 2009, cc. 370, 629.



§ 10.1-524. Names of nominees furnished electoral board; how ballots printed, etc

The names of all nominees shall be furnished to the secretary of the electoral board of the respective county or city and shall be printed upon ballots. The ballots shall be printed, voted, counted and canvassed in conformity with the provisions of general law relating to elections, except as herein otherwise provided.

Code 1950, § 21-37; 1960, c. 208; 1970, c. 480; 1988, c. 891.



§ 10.1-525. Canvassing returns

The result of the election shall be canvassed and certified by the electoral board for the county or city in which the candidate resides pursuant to §§ 24.2-671 through 24.2-678. The State Board of Elections shall, promptly after the meeting required by § 24.2-679, certify to the Director of the Department of Conservation and Recreation a list of the candidates elected and certified as Directors of Soil and Water Conservation Districts, as reported pursuant to § 24.2-675.

Code 1950, § 21-38; 1960, c. 208; 1964, c. 512; 1988, c. 891; 2001, c. 53; 2002, cc. 143, 236.



§ 10.1-526. Persons eligible to vote

All registered voters residing within each county or city or part thereof shall be eligible to vote in the election for their respective nominees.

Code 1950, § 21-39; 1970, c. 480; 1988, c. 891.



§ 10.1-527. Determination of candidates elected

If the district embraces one county or city, or less than one county or city, the three candidates who receive the largest number of the votes cast in the election shall be elected directors for the district.

If the district embraces more than one county or city, or parts thereof, the two candidates from each county or city, or part thereof, receiving the largest number of the votes cast in the election shall be the elected directors for the district.

Code 1950, § 21-40; 1970, c. 480; 1988, c. 891.



§ 10.1-528. Expenses and publication of results

The expenses of such elections shall be paid by the counties or cities concerned. The State Board of Elections shall publish, or have published within the district, the results of the election.

Code 1950, § 21-41; 1960, c. 208; 1964, c. 512; 1988, c. 891; 2002, cc. 143, 236.



§ 10.1-529. District directors constitute governing body; qualifications

The governing body of the district shall consist of five or more district directors, elected and appointed as provided in this article.

The two district directors appointed by the Board shall be persons who are by training and experience qualified to perform the specialized skilled services which will be required of them in the performance of their duties. One of the appointed district directors shall be the extension agent of the county or city, or one of the counties or cities constituting the district, or a part thereof. Other appointed and elected district directors shall reside within the boundaries of the district.

Code 1950, §§ 21-42, 21-43; 1954, c. 670; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-529.1. Duties of district directors

In addition to other duties and powers, district directors shall:

1. Identify soil and water issues and opportunities within the district or related to the district and establish priorities for addressing these issues;

2. Seek a comprehensive understanding of the complex issues that impact soil and water, and assist in resolving the identified issues at the watershed, local, regional, state, and national levels;

3. Engage in actions that will improve soil and water stewardship by use of locally led programs;

4. Increase understanding among community leaders, including elected officials and others, of their role in soil and water quality protection and improvement;

5. Foster discussion and advancement within the community of positions and programs by their district;

6. Actively participate in the activities of the district and ensure district resources are used effectively and managed wisely; and

7. Support and promote the advancement of districts and their capabilities.

2005, c. 73.



§ 10.1-530. Designation of chairman; terms of office; filling vacancies

A. The district directors shall designate a chairman from the elected members, or from the Board-appointed members, of the district board and may change such designation.

B. The term of office of each district director shall be four years. A district director shall hold office until his successor has been elected or appointed and has qualified. The selection of successors to fill a full term shall be made in accordance with the provisions of this article. Beginning in the year 2003, the election of district directors shall be held at the November 2003 general election and each fourth year thereafter. The terms of office of elected district directors shall begin on January 1 following the November general election. The term of office of any district director elected in November 1999 shall be extended to the January 1 following the November 2003 general election. The term of office of any district director elected in November 2000 shall expire on the January 1 following the November 2003 general election. The term of office of any district director elected in November 2001 or 2002 shall be extended to expire on the January 1 following the November general election in 2007. Appointments made by the Board to the at-large position held by an extension agent shall be made to commence January 1, 2005, and each fourth year thereafter. Appointments made by the Board to the other at-large position shall be made to commence January 1, 2007, and each fourth year thereafter. Any appointment made by the Board prior to January 1, 2005, to an at-large position held by an extension agent shall be made to expire January 1, 2005; and any appointment made by the Board prior to January 1, 2007, to the other at-large position shall be made to expire January 1, 2007.

C. A vacancy shall exist in the event of the death, resignation or removal of residence from the district of any director or the elimination or detachment from the district of the territory in which a director resides, or by the removal of a director from office by the Board. Any vacancy in an elected or appointed director's position shall be filled by an appointment made by the Board for the unexpired term. In the event of the creation of a new district, the transfer of territory from an existing district to an existing district, or the addition of territory not previously within an existing district to an existing district, the Board may appoint directors to fill the vacancies of elected directors prescribed by § 10.1-515 in the newly created district or in the territory added to an existing district. Such appointed directors shall serve in office until the elected directors prescribed by § 10.1-515 take office after the next general election at which directors for the entire district are selected.

Code 1950, §§ 21-44, 21-45; 1954, c. 670; 1956, c. 654; 1964, c. 512; 1970, c. 480; 1988, c. 891; 2001, c. 54; 2002, cc. 143, 236.



§ 10.1-531. Quorum and expenses

A majority of the district directors currently in office shall constitute a quorum and the concurrence of a majority of those present and voting shall be required for all determinations. A district director shall receive no compensation for his services, but shall be entitled to expenses, including traveling expenses, necessarily incurred in the discharge of his duties.

Code 1950, § 21-46; 1970, c. 480; 1988, c. 891; 2003, c. 616.



§ 10.1-532. Employment of officers, agents and employees

The district directors may employ a secretary-treasurer, whose qualifications shall be approved by the Board, technical experts, and such other officers, agents and employees, permanent and temporary, as they may require, and shall determine their qualifications, duties and compensation.

Code 1950, § 21-47; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-533. Delegation of powers

The district directors may delegate to their chairman or to one or more district directors, agents or employees such powers and duties as they may deem proper.

Code 1950, § 21-48; 1970, c. 480; 1988, c. 891.



§ 10.1-534. Information furnished Board

The district directors shall furnish to the Board or Department, upon request, copies of ordinances, rules, regulations, orders, contracts, forms, and other documents that they adopt or employ, and other information concerning their activities as the Board or Department may require in the performance of its duties under this chapter.

Code 1950, § 21-49; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-535. Bonds of officers and employees; records and accounts

The district directors shall (i) provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; (ii) provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted; and (iii) provide for an annual audit of the accounts of receipts and disbursements by the Auditor of Public Accounts or a certified public accountant approved by him.

Code 1950, § 21-50; 1970, c. 480; 1988, c. 891.



§ 10.1-536. Removal from office

Any district director may be removed by the Board for neglect of duty or malfeasance in office, or may be removed in accordance with the provisions of general law. Upon receipt of a sworn complaint against a director filed by a majority of the directors of that same district, the Board shall (i) notify the district director that a complaint has been filed against him and (ii) hold a hearing to determine whether the district director's conduct constitutes neglect of duty or malfeasance in office.

Code 1950, § 21-51; 1964, c. 512; 1970, c. 480; 1988, c. 891; 1996, c. 493.



§ 10.1-537. Representatives of governing bodies to be invited to consult with directors

The district directors shall invite the legislative body of any locality located near the territory comprised within the district to designate a representative to advise and consult with the directors of the district on all questions of program and policy which may affect the property, water supply, or other interests of such locality.

Code 1950, § 21-52; 1970, c. 480; 1988, c. 891.



§ 10.1-538. District is political subdivision

A soil and water conservation district organized under the provisions of this article shall constitute a political subdivision of this Commonwealth.

Code 1950, § 21-53; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-539. Surveys and dissemination of information

Districts are authorized to (i) conduct surveys, investigations, and research relating to soil erosion and floodwater and sediment damages, and to agricultural and nonagricultural phases of the conservation, development, utilization, and disposal of water, and the preventive and control measures and works of improvement needed; (ii) publish the results of such surveys, investigations, or research; and (iii) disseminate information concerning preventive and control measures and works of improvement. However, in order to avoid duplication of research activities, no district shall initiate any research program except in cooperation with the government of the Commonwealth or the United States.

Code 1950, § 21-54; 1956, c. 654; 1970, c. 480; 1988, c. 891.



§ 10.1-540. Demonstrational projects

Districts are authorized to conduct demonstrational projects within the district on lands owned or controlled by the Commonwealth or any of its agencies, with the consent and cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owner and occupier of such lands or the necessary rights or interests in such lands. The purpose of such projects is to demonstrate by example the means, methods, and measures by which soil and water resources may be conserved, and soil erosion in the form of soil washing may be prevented and controlled, and works of improvement for flood prevention or agricultural and nonagricultural phases of the conservation, development, utilization, and disposal of water may be carried out.

Code 1950, § 21-55; 1956, c. 654; 1970, c. 480; 1988, c. 891.



§ 10.1-541. Preventive and control measures

Districts are authorized to carry out preventive and control measures and works of improvement for flood prevention or agricultural and nonagricultural phases of the conservation, development, utilization, and disposal of water within the district including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation and changes in use of land on lands owned or controlled by the Commonwealth or any of its agencies, with the consent and cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owner and occupier of such lands or the necessary rights or interests in such lands.

Code 1950, § 21-56; 1956, c. 654; 1970, c. 480; 1988, c. 891.



§ 10.1-542. Financial aid to agencies and occupiers

Districts are authorized to enter into agreements, within the limits of available appropriations, to give, lend or otherwise furnish financial or other aid to any governmental or other agency, or any occupier of lands within the district, to provide erosion-control and prevention operations and works of improvement for flood prevention or agricultural and nonagricultural phases of the conservation, development, utilization, and disposal of water within the district. Agreements shall be subject to such conditions as the directors may deem necessary to advance the purposes of this chapter.

Code 1950, § 21-57; 1956, c. 654; 1970, c. 480; 1988, c. 891.



§ 10.1-543. Acquisition, improvement and disposition of property

Districts are authorized to (i) obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interests therein; (ii) maintain, administer, and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this article; and (iii) sell, lease, or otherwise dispose of any of their property or interests therein in furtherance of the provisions of this chapter.

Code 1950, § 21-58; 1988, c. 891.



§ 10.1-544. Making material and equipment available

Districts are authorized to make available, on terms they prescribe, to land occupiers within the district, agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings and other material or equipment that will assist land occupiers to conserve soil resources, to prevent and control soil erosion and to prevent floods or to carry out the agricultural and nonagricultural phases of the conservation, development, utilization, and disposal of water.

Code 1950, § 21-59; 1956, c. 654; 1970, c. 480; 1988, c. 891.



§ 10.1-545. Construction, improvement, operation and maintenance of structures

Districts are authorized to construct, improve, operate and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this chapter.

Code 1950, § 21-60; 1956, c. 654; 1988, c. 891.



§ 10.1-546. Development of programs and plans

Districts are authorized to develop comprehensive programs and plans for the conservation of soil resources, for the control and prevention of soil erosion, for flood prevention or for agricultural and nonagricultural phases of the conservation, development, utilization, and disposal of water within the district. Such programs and plans shall specify the acts, procedures, performances, and avoidances which are necessary or desirable to effect such programs and plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices, and changes in use of land. After such programs and plans have been approved by the Board, districts are authorized to publish such programs and plans, and information, and bring them to the attention of occupiers of lands within the district.

Code 1950, § 21-61; 1956, c. 654; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-546.1. Delivery of Agricultural Best Management Practices Cost-Share Program

Districts shall locally deliver the Virginia Agricultural Best Management Practices Cost-Share Program described under § 10.1-2128.1, under the direction of the Board, as a means of promoting voluntary adoption of conservation management practices by farmers and land managers in support of the Department's nonpoint source pollution management program.

2004, c. 474; 2009, cc. 209, 263; 2013, cc. 593, 658.



§ 10.1-547. Acquisition and administration of projects; acting as agent for United States, etc.; acceptance of gifts

Districts shall have the following additional authority:

1. To acquire by purchase, lease, or other similar means, and to administer, any soil conservation, flood prevention, drainage, irrigation, agricultural and nonagricultural water management, erosion control, or erosion prevention project, or combinations thereof, located within its boundaries undertaken by the United States or any of its agencies, or by the Commonwealth or any of its agencies;

2. To manage, as agent of the United States or any of its agencies, or of the Commonwealth or any of its agencies, any soil conservation, flood prevention, drainage, irrigation, agricultural and nonagricultural water management, erosion control or erosion prevention project, or combinations thereof, within its boundaries;

3. To act as agent for the United States or any of its agencies, or for the Commonwealth or any of its agencies, in connection with the acquisition, construction, maintenance, operation, or administration of any soil conservation, flood prevention, drainage, irrigation, agricultural and nonagricultural water management, erosion control, or erosion prevention project, or combinations thereof, within its boundaries;

4. To accept donations, gifts, and contributions in money, services, materials, or otherwise, from the United States or any of its agencies, or from the Commonwealth or any of its agencies or from any other source, and to use or expend such moneys, services, materials, or other contributions in carrying on its operations.

Code 1950, § 21-62; 1956, c. 654; 1970, c. 480; 1988, c. 891.



§ 10.1-548. Contracts; rules

Districts are authorized to have a seal; to have perpetual succession unless terminated as hereinafter provided; to make and execute contracts and other instruments necessary or convenient to the exercise of their powers; to make, amend and repeal regulations not inconsistent with this chapter, to effect their purposes and powers.

Code 1950, § 21-63; 1988, c. 891.



§ 10.1-549. Cooperation between districts

The directors of any two or more districts may cooperate in the exercise of any or all powers conferred in this chapter.

Code 1950, § 21-4; 1970, c. 480; 1988, c. 891.



§ 10.1-549.1. Virginia Envirothon

Districts in partnership with other districts, agencies, organizations, and associations are authorized to coordinate and implement the Virginia Envirothon Program, administered by the Virginia Association of Soil and Water Conservation Districts, which enables learning experiences for high school students through competitive events focusing on natural resource conservation.

2003, c. 402.



§ 10.1-550. State agencies to cooperate

Agencies of the Commonwealth which have jurisdiction over or administer any state-owned lands, and agencies of any political subdivision of the Commonwealth which have jurisdiction over or administer any publicly owned lands lying within the boundaries of any district, shall cooperate to the fullest extent with the district directors in the effectuation of programs and operations undertaken pursuant to this chapter. The district directors shall be given free access to enter and perform work upon such public-owned lands.

Code 1950, § 21-5; 1970, c. 480; 1988, c. 891.



§ 10.1-551. Conditions for extension of benefits

As a condition to the extending of any benefits under this chapter to, or the performance of work upon, any lands not owned or controlled by the Commonwealth or any of its agencies, the district directors may require contributions in money, services, materials, or otherwise to any operations conferring such benefits, and may require land occupiers to enter into and perform such agreements or covenants as to the permanent use of such lands that will tend to prevent or control erosion and prevent floodwaters and sediment damages thereon.

Code 1950, § 21-64; 1956, c. 654; 1970, c. 480; 1988, c. 891.



§ 10.1-552. Renting machinery and equipment

Districts are authorized to rent the machinery and other equipment made available to them by the Department to governing bodies and, individuals, or groups of individuals to be used by them for the purpose of soil and water conservation upon such terms as the district directors deem proper.

Code 1950, § 21-65; 1954, c. 670; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-553. Petition by landowners

Any time after two years after the organization of a district, any twenty-five owners of land lying within the boundaries of the district may file a petition with the Board requesting that the operations of the district be terminated and the existence of the district discontinued.

Code 1950, § 21-106; 1964, c. 512; 1988, c. 891.



§ 10.1-554. Hearings

The Board may conduct public meetings and public hearings upon the termination petition to assist it in the considerations thereof.

Code 1950, § 21-107; 1964, c. 512; 1988, c. 891.



§ 10.1-555. Referendum

Within sixty days after a termination petition has been received by the Board it shall give due notice of the holding of a referendum and shall supervise the referendum, and issue appropriate regulations governing the conduct thereof. The ballot shall contain the following question: "Shall the existence of the (name of the soil and water conservation district) be terminated?

[] Yes

[] No"

All registered voters residing within the boundaries of the district shall be eligible to vote in the referendum. No informalities in the conduct of the referendum or in any related matters shall invalidate the referendum or the result if proper notice has been given and if the referendum has been fairly conducted.

Code 1950, § 21-108; 1964, c. 512; 1988, c. 891.



§ 10.1-556. Determination of Board

The Board shall publish the result of the referendum and shall thereafter consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible. If the Board determines that the continued operation of the district is administratively practicable and feasible, it shall record the determination and deny the petition. If the Board determines that the continued operation of the district is not administratively practicable and feasible, it shall record its determination and certify the determination to the district directors. In making its determination the Board shall consider the proportion of the votes cast in favor of the discontinuance of the district to the total number of votes cast, the probable expense of carrying on erosion control operations within the district, and other relevant economic and social factors. However, the Board shall not have authority to determine that the continued operation of the district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum have been cast in favor of the continuance of such district.

Code 1950, § 21-109; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-557. Duty of directors after certification of Board

Upon receiving from the Board certification that the Board has determined that the continued operation of the district is not administratively practicable and feasible, the district directors shall proceed to determine the affairs of the district. The district directors shall dispose of all property belonging to the district at public auction and shall pay the proceeds of the sale into the state treasury. The district directors shall then file an application, duly verified, with the Secretary of the Commonwealth, for the discontinuance of the district, and shall transmit with the application the certificate of the Board setting forth the determination of the Board that the continued operation of the district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over as provided by law, and shall set forth a full accounting of such properties and proceeds of the sale. The Secretary of the Commonwealth shall issue to the district directors a certificate of dissolution and shall record the certificate in an appropriate book of record in his office.

Code 1950, § 21-110; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-558. Effect of issuance of certificate of dissolution

Upon issuance of a certificate of dissolution, all ordinances and regulations previously adopted and in force within such district shall be of no further force. All contracts entered into, to which the district or district directors are parties, shall remain in force for the period provided in the contracts. The Board shall be substituted for the district or district directors as party to the contracts. The Board shall be entitled to all benefits and subject to all liabilities under the contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate such contracts by mutual consent or otherwise, as the district directors would have had.

Code 1950, § 21-111; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-559. Petitions limited to once in five years

The Board shall not entertain petitions for the discontinuance of any district, conduct elections upon such petitions or make determinations pursuant to such petitions more often than once in five years.

Code 1950, § 21-112; 1964, c. 512; 1988, c. 891.



§ 10.1-559.1. Repealed

Repealed by Acts 2008, c. 860, cl. 9, effective October 1, 2008.



§ 10.1-560. Repealed

Repealed by Acts 2013, cc. 756 and 793, cl. 2.



§ 10.1-572. Repealed

Repealed by Acts 2012, cc. 785 and 819, cl. 2.



§ 10.1-600. Definitions

As used in this article, unless the context requires a different meaning:

"Emergency flood insurance program" or "emergency program" means the Emergency Program of the Federal Insurance Administration which provides subsidized flood insurance for potential flood victims, applicable to both new and existing structures, pending completion of applicable actuarial rates which is a prerequisite for eligibility to participate in the regular program.

"Flood hazard area" means those areas susceptible to flooding.

"Flood plain" or "flood-prone areas" means those areas adjoining a river, stream, water course, ocean, bay or lake which are likely to be covered by floodwaters.

"Flood plain management regulations" means zoning ordinances, subdivision regulations, the building code, health regulations, special purpose ordinances such as flood plain ordinances, grading ordinances or erosion control ordinances, and other rules, regulations and ordinances which may affect flood plain uses. The term describes such legally enforceable regulations, in any combination thereof, which provide standards for the control of the use and occupancy of flood-prone areas.

"Hundred year flood" means a flood of that level which on the average will have a one percent chance of being equaled or exceeded in any given year at designated locations.

"Locality" means a county, city, or town.

"National flood insurance program" means the program established by the United States Congress under provisions of the National Flood Insurance Act of 1968, as amended, and as expanded in the Flood Disaster Protection Act of 1973, designed to provide flood insurance at rates made affordable through federal subsidy.

"Nonfederal cost" means the flood protection project costs provided by sources other than the federal government.

"Regular flood insurance program" means a program of insurance under the national flood insurance program, for which the Federal Insurance Administrator has issued a flood insurance rate map and applicable actuarial rates, and under which new construction will not be eligible for flood insurance except at the applicable actuarial rates.

1977, c. 310, § 62.1-44.110; 1987, c. 163; 1988, c. 891; 1989, cc. 468, 497 .



§ 10.1-601. Repealed

Repealed by Acts 1989, cc. 468, 497 .



§ 10.1-602. Powers and duties of Department

The Department shall:

1. Develop a flood protection plan for the Commonwealth. This plan shall include:

a. An inventory of flood-prone areas;

b. An inventory of flood protection studies;

c. A record of flood damages;

d. Strategies to prevent or mitigate flood damage; and

e. The collection and distribution of information relating to flooding and flood plain management.

The flood protection plan shall be reviewed and updated by the Department on a regular basis, but at least once every five years, and for each of the items listed in provisions a through e, the plan shall state when that provision was last updated and when the next update is planned. The plan shall be maintained in an online format so as to be easily accessed by other government entities and by the public. The online plan shall contain links to the most current information available from other federal, state, and local sources. All agencies of the Commonwealth shall provide assistance to the Department upon request.

2. Serve as the coordinator of all flood protection programs and activities in the Commonwealth, including the coordination of federal flood protection programs administered by the United States Army Corps of Engineers, the United States Department of Agriculture, the Federal Emergency Management Agency, the United States Geological Survey, the Tennessee Valley Authority, other federal agencies and local governments.

3. Make available flood and flood damage reduction data to localities for planning purposes, in order to assure necessary local participation in the planning process and in the selection of desirable alternatives which will fulfill the intent of this article. This shall include the development of a data base to include (i) all flood protection projects implemented by federal agencies and (ii) the estimated value of property damaged by major floods.

4. Assist localities in their management of flood plain activities in cooperation with the Department of Housing and Community Development.

5. Carry out the provisions of this article in a manner which will ensure that the management of flood plains will preserve the capacity of the flood plain to carry and discharge a hundred year flood.

6. Make, in cooperation with localities, periodic inspections to determine the effectiveness of local flood plain management programs, including an evaluation of the enforcement of and compliance with local flood plain management ordinances, rules and regulations.

7. Coordinate with the United States Federal Emergency Management Agency to ensure current knowledge of the identification of flood-prone communities and of the status of applications made by localities to participate in the National Flood Insurance Program.

8. Establish guidelines which will meet minimum requirements of the National Flood Insurance Program in furtherance of the policy of the Commonwealth to assure that all citizens living in flood-prone areas may have the opportunity to indemnify themselves from flood losses through the purchase of flood insurance under the regular flood insurance program of the National Flood Insurance Act of 1968 as amended.

9. Subject to the provisions of the Appropriations Act, provide financial and technical assistance to localities in an amount not to exceed fifty percent of the nonfederal costs of flood protection projects.

1977, c. 310, § 62.1-44.112; 1981, c. 315; 1987, c. 163; 1988, c. 891; 1989, cc. 468, 497; 2015, cc. 172, 251.



§ 10.1-603. State agency compliance

All agencies and departments of the Commonwealth shall comply with the flood plain regulations established pursuant to this article when planning for facilities in flood plains.

1977, c. 310, § 62.1-44.108; 1988, c. 891; 1989, cc. 468, 497 .



§ 10.1-603.1. Repealed

Repealed by Acts 2013, cc. 756 and 793, cl. 2, effective July 2, 2013.



§ 10.1-603.9. Repealed

Repealed by Acts 2012, cc. 785 and 819, cl. 2.



§ 10.1-603.10. Repealed

Repealed by Acts 2013, cc. 756 and 793, cl. 2, effective July 2, 2013.



§ 10.1-603.15:1. Repealed

Repealed by Acts 2013, cc. 756 and 793, cl. 2.



§ 10.1-603.16. Definitions

As used in this article unless the context requires a different meaning:

"Authority" means the Virginia Resources Authority created in Chapter 21 (§ 62.1-197 et seq.) of Title 62.1.

"Board" means the Board of Directors of the Virginia Resources Authority.

"Cost," as applied to any project financed under the provisions of this article, means the total of all costs incurred by the local government or private entity as reasonable and necessary for carrying out all works and undertakings necessary or incident to the accomplishment of any project. It includes, without limitation, all necessary developmental, planning and feasibility studies, surveys, plans and specifications; hydrologic and hydraulic studies and analyses; architectural, engineering, financial, legal or other special services; mapping; the cost of acquisition of flood-prone land and any buildings and improvements thereon, including the discharge of any obligations of the sellers of such land, buildings or improvements; site preparation and development, including demolition or removal of existing structures; construction and reconstruction; labor; materials, machinery and equipment; the reasonable costs of financing incurred by the local government or private entity in the course of the development of the project; carrying charges incurred before placing the project in service; necessary expenses incurred in connection with placing the project in service; the funding of accounts and reserves that the Authority may require; and the cost of other items that the Authority determines to be reasonable and necessary.

"Dam owner" means the owner of the land on which a dam is situated, the holder of an easement permitting the construction of a dam and any person or entity agreeing to maintain a dam.

"Department" means the Department of Conservation and Recreation.

"Director" means the Director of the Department of Conservation and Recreation.

"Flood prevention or protection" means the construction of dams, levees, flood walls, channel improvements or diversions, local flood proofing, evacuation of flood-prone areas or land use controls which reduce or mitigate damage from flooding.

"Flood prevention or protection studies" means hydraulic and hydrologic studies of flood plains with historic and predicted floods, the assessment of flood risk and the development of strategies to prevent or mitigate damage from flooding.

"Fund" or "revolving fund" means the Dam Safety, Flood Prevention and Protection Assistance Fund.

"Local funds" means cash provided for project or study implementation that is not derived from federal or state grants or loans.

"Local government" means any county, city, town, municipal corporation, authority, district, commission, or political subdivision created by the General Assembly or pursuant to the Constitution or laws of the Commonwealth, or any combination of any two or more of the foregoing.

"Private entities" means dam owners, whether individuals, partnerships, corporations, or other nongovernmental entities.

"Project" means the development and implementation of activities or measures performed to eliminate, prevent, reduce, or mitigate damages caused by flooding or to identify flood hazards; the design, repair, and safety modifications of a dam or impounding structure, as defined in § 10.1-604, and identified in dam safety reports generated pursuant to § 10.1-607 or 10.1-609; or the mapping and digitization of dam break inundation zones. The term includes, without limitation, the construction, modification or repair of dams, levees, flood walls, channel improvements or diversions; evacuation, relocation, and retrofitting of flood-prone structures; flood warning and response systems; redevelopment, acquisition, and open-space use of flood-prone areas; hydrologic and hydraulic studies of floodplains with historic and predicted floods; remapping of regulated flood hazard areas; the assessment of flood risks; the development of flood hazard mitigation strategies and plans, flood prevention and protection studies, and matching funds for federal funds for these activities. The lands involved with such projects shall be located within the Commonwealth.

1989, cc. 462, 498; 1995, c. 510; 2002, c. 320; 2006, cc. 648, 765.



§ 10.1-603.16:1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this article the Board is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Board may be sent by regular mail.

2011, c. 566.



§ 10.1-603.17. Dam Safety, Flood Prevention and Protection Assistance Fund established

The Dam Safety, Flood Prevention and Protection Assistance Fund is hereby established and set apart as a permanent and nonreverting fund. The Fund shall consist of any moneys appropriated by the General Assembly, funds returned by localities or other public or private sources in the form of interest and repayment of loan principal, deposits pursuant to §§ 15.2-2243.1 and 38.2-401.1, all income from the investment of moneys held in the Fund, and any other sums designated for deposit in the Fund from any source public or private, including without limitation any federal grants, and awards or other forms of assistance received by the Commonwealth that are eligible for deposit in the Fund under federal law. Any moneys remaining in the Fund at the end of the biennium including any appropriated funds and all principal interest accrued, interest and payments shall not revert to the general fund.

1989, cc. 462, 498; 2002, c. 320; 2006, cc. 648, 765; 2008, c. 491.



§ 10.1-603.18. Administration of the Fund

The Authority shall administer and manage the Fund, and establish the interest rates and the repayment terms of such loans as provided in this article, in accordance with a memorandum of agreement with the Director. The Director shall, after consultation with all interested parties, develop a guidance document governing project eligibility and project priority criteria, and the Director, upon approval from the Virginia Soil and Water Conservation Board, shall direct the distribution of loans and grants from the Fund to local governments and private entities. In order to carry out the administration and management of the Fund, the Authority may employ officers, employees, agents, advisers and consultants, including without limitation, attorneys, financial advisors, engineers, and other technical advisors and public accountants, and determine their duties and compensation without the approval of any other agency or instrumentality. The Authority may disburse from the Fund reasonable costs and expenses incurred in the administration and management of the Fund and may establish and collect a reasonable fee for its management services. However, any such fee shall not exceed one-eighth of one percent of any bond par, loan or grant amount.

1989, cc. 462, 498; 1995, c. 510; 2002, c. 320; 2006, cc. 648, 765; 2010, c. 13.



§ 10.1-603.18:1. Deposit of money; expenditures; investments

All money belonging to the Fund shall be deposited in an account or accounts in banks or trust companies organized under the laws of the Commonwealth or in national banking associations located in Virginia or in savings institutions located in Virginia organized under the laws of the Commonwealth or the United States. The money in these accounts shall be paid by check signed by the Executive Director of the Authority or other officers or employees designated by the Board of Directors of the Authority. All deposits of money shall, if required by the Authority, be secured in a manner determined by the Authority to be prudent, and all banks, trust companies, and savings institutions are authorized to give security for the deposits. Money in the Fund shall not be commingled with other money of the Authority. Money in the Fund not needed for immediate use or disbursement may be invested or reinvested by the Authority in obligations or securities that are considered lawful investments for public funds under the laws of the Commonwealth.

2006, cc. 648, 765.



§ 10.1-603.18:2. Collection of money due Fund

The Authority is empowered to collect, or to authorize others to collect on its behalf, amounts due to the Fund under any loan to a local government or private entity, including, if appropriate, taking the action required by § 15.2-2659 or 62.1-216.1 to obtain payment of any amounts in default. Proceedings to recover amounts due to the Fund may be instituted by the Authority in the name of the Fund in the appropriate circuit court.

2006, cc. 648, 765.



§ 10.1-603.19. Purposes for which Fund is to be used; Authority to set terms and conditions of loans

A. The Director may make grants or loans to any local government for the purpose of assisting the local government in the development and implementation of flood prevention or protection projects, or for flood prevention or protection studies.

B. The Director may expend from the Fund up to $50,000 annually for cost share with federal agencies in flood protection studies of statewide or regional significance.

C. The Director may, in order to protect public safety and welfare, make (i) grants or loans to local governments owning dams and loans to private entities for the design, repair, and the safety modifications of dams identified in safety reports generated pursuant to § 10.1-607 or 10.1-609 and (ii) grants to local governments and private entities for the determination of the hazard classification for impounding structures, dam break analysis, the mapping and digitization of dam break inundation zones, incremental damage analysis, and other engineering requirements such as emergency action plan development.

D. The Director may, in order to reduce dam owner expenses associated with hazard classification, dam break analysis, the mapping and digitization of dam break inundation zones, incremental damage analysis, and other engineering requirements such as emergency action plan development, expend moneys from the Fund to employ staff or to directly contract for these services. The Director may establish a fee to be paid by the dam owner to offset a portion of these services. Such fee shall not exceed 50 percent of the cost incurred by the Department.

E. The Director may, in order to protect people at risk from a dam failure and to assist dam owners, localities, and emergency responders, expend moneys from the Fund to maintain a statewide dam failure early warning system in cooperation with the Department of Emergency Management and the U.S. National Weather Service.

F. The total amount of expenditures for grants in any fiscal year shall not exceed 50 percent of the total noninterest or income deposits made to the Fund during the previous fiscal year, together with the total amount collected in interest or income from the investment of moneys in the Fund from the previous fiscal year as determined at the beginning of the fiscal year.

G. Any grants made from the Fund shall require a 50 percent project match by the applicant. Any loans made from the Fund shall require a minimum of a 10 percent project match by the applicant.

H. Except as otherwise provided in this article, money in the Fund shall be used solely to make loans or grants to local governments or private entities to finance or refinance the cost of a project. The local government or private entity to which loans or grants are made, the purposes of the loan or grant, the required match for the specific loan or grant, and the amount of each loan or grant, shall be designated in writing by the Director to the Authority. No loan or grant from the Fund shall exceed the total cost of the project to be financed or the outstanding principal amount of the indebtedness to be refinanced plus reasonable financing expenses. Loans may also be from the Fund, at the Director's discretion, to a local government that has developed a low-interest loan program to provide loans or other incentives to facilitate the correction of dam or impounding structure deficiencies, as required by the Department, provided that the moneys are to be used only for the program and that the dams or impounding structures to be repaired or upgraded are owned by private entities.

I. Except as otherwise provided in this article, the Authority shall determine the interest rate and terms and conditions of any loan from the Fund, which may vary between different loans and between local governments and private entities to finance or refinance the cost of a project. Each loan shall be evidenced by appropriate bonds or notes of the local government or by the appropriate debt instrument for private entities payable to the Fund. Private entities shall duly authorize an appropriate debt instrument and execute same by their authorized legal representatives. The bonds or notes shall have been duly authorized by the local government and executed by its authorized legal representatives. The Authority may require in connection with any loan from the Fund such documents, instruments, certificates, legal opinions, covenants, conditions, and other information as it may deem necessary or convenient to further the purpose of the loan. In addition to any other terms or conditions that the Authority may establish, the Authority may require, as a condition to making any loan from the Fund, that the local government or private entity receiving the loan covenant to perform any of the following:

1. Establish and collect rents, rates, fees, and charges to produce revenue sufficient to pay all or a specified portion of (i) the costs of operation, maintenance, replacement, renewal, and repairs of the project; (ii) any outstanding indebtedness incurred for the purposes of the project, including the principal of, premium, if any, and interest on the loan from the Fund; and (iii) any amounts necessary to create and maintain any required reserve, including any rate stabilization fund deemed necessary or appropriate by the Authority to offset the need, in whole or part, for future increases in rents, rates, fees, or charges;

2. With respect to local governments, levy and collect ad valorem taxes on all property within the jurisdiction of the local government subject to local taxation sufficient to pay the principal of and premium, if any, and interest on the loan from the Fund to the local government;

3. Create and maintain a special fund or funds for the payment of the principal of, premium, if any, and interest on the loan from the Fund and any other amounts becoming due under any agreement entered into in connection with the loan, or for the operation, maintenance, repair, or replacement of the project or any portions thereof or other property of the borrower, and deposit into any fund or funds amounts sufficient to make any payments on the loan as they become due and payable;

4. Create and maintain other special funds as required by the Authority;

5. Perform other acts otherwise permitted by applicable law to secure payment of the principal of, premium, if any, and interest on the loan from the Fund and to provide for the remedies of the Fund in the event of any default by the borrower in payment of the loan, including, without limitation, any of the following:

a. The conveyance of, or the granting of liens on or security interests in, real and personal property, together with all rights, title and interest therein;

b. The procurement of insurance, guarantees, letters of credit and other forms of collateral, security, liquidity arrangements or credit supports for the loan from any source, public or private, and the payment therefor of premiums, fees, or other charges;

c. The combination of one or more projects, or the combination of one or more projects with one or more other undertakings, facilities, utilities, or systems, for the purpose of operations and financing, and the pledging of the revenues from such combined projects, undertakings, facilities, utilities and systems to secure the loan from the Fund borrower made in connection with such combination or any part or parts thereof;

d. The maintenance, replacement, renewal, and repair of the project; and

e. The procurement of casualty and liability insurance;

6. Obtain a review of the accounting and internal controls from the Auditor of Public Accounts or his legally authorized representatives, as applicable. The Authority may request additional reviews at any time during the term of the loan. In addition, anyone receiving a report in accordance with § 10.1-603.23 may request an additional review as set forth in this section; and

7. Directly offer, pledge, and consent to the Authority to take action pursuant to § 62.1-216.1 to obtain payment of any amounts in default, as applicable.

All local governments or private entities borrowing money from the Fund are authorized to perform any acts, take any action, adopt any proceedings, and make and carry out any contracts that are contemplated by this article. Such contracts need not be identical among all local governments or private entities, but may be structured as determined by the Authority according to the needs of the contracting local governments or private entities and the Fund.

Subject to the rights, if any, of the registered owners of any of the bonds of the Authority, the Authority may consent to and approve any modification in the terms of any loan to any local government.

1989, cc. 462, 498; 1995, c. 510; 2002, c. 320; 2005, c. 80; 2006, cc. 648, 765; 2010, c. 13; 2011, c. 637.



§ 10.1-603.19:1. Payments from a developer or subdivider

A. The Authority shall administer and manage deposits made to the Fund pursuant to § 15.2-2243.1 in accordance with a memorandum of agreement with the Director. From funds deposited pursuant to this section the Authority may charge an administrative fee, which shall be determined in consultation with the Director. The Director is authorized to expend these deposits to allow a dam owner to make the necessary upgrades to an impounding structure made necessary by a proposed development or subdivision in a dam break inundation zone.

B. Fifty percent of any funds held pursuant to subsection A shall be provided to the owner upon receipt of an alteration permit from the Virginia Soil and Water Conservation Board. The remaining funds shall be provided to the owner upon completion of the necessary upgrades and receipt of a regular operation and maintenance certificate from the Board. The owner shall post a bond or other financial guarantee payable to the Fund conditioned on completion of the stages of necessary upgrades prior to any release of payment to the owner. Such bond or other financial guarantee shall be released within 60 days of the receipt of a regular operation and maintenance certificate by the dam owner.

C. Interest generated pursuant to these deposits shall remain in the Fund and may be utilized for the purposes set out in § 10.1-603.19.

2008, c. 491.



§ 10.1-603.20. Condition for making loans or grants

A. The Director may authorize a loan or grant for flood prevention or protection projects, or for flood prevention or protection studies under the provisions of § 10.1-603.19 only when the following conditions exist:

1. An application for the loan or grant has been submitted by an applicant in the manner and form specified by the Director, setting forth the amount of the loan or grant requested, and the use to which the loan or grant will be applied. The application shall describe in detail (i) the area to be studied or protected, including the population and the value of property to be protected, historic flooding data and hydrologic studies projecting flood frequency; (ii) the estimated cost-benefit ratio of the project; (iii) the ability of the locality to provide its share of the cost; (iv) the administration of local flood plain management regulations; and (v) other necessary information to establish project or study priority.

2. The local government agrees and furnishes assurance, satisfactory to the Director, that it will satisfactorily maintain any structure financed, in whole or in part, through the loans or grants provided under this article.

3. If the requested loan or grant is sought to acquire land, the Director shall require satisfactory evidence prior to acting on the request that the local government will acquire the land if the loan or grant is made.

4. A local government is eligible to receive a grant once every five years, provided that it has a flood mitigation plan approved by the Director and has demonstrated satisfactory evidence of plan implementation. Lacking an approved plan the local government is eligible for a grant once every ten years.

5. [Repealed.]

B. The Director shall develop guidance criteria for making loans and grants for dam safety repair projects. Priority shall be given to making loans for high hazard dams.

1989, cc. 462, 498; 1995, c. 510; 2002, c. 320; 2006, cc. 648, 765.



§ 10.1-603.21. Repealed

Repealed by Acts 2006, cc. 648 and 765, cl. 2.



§ 10.1-603.22:1. Pledge of loans to secure bonds of Authority

The Authority is empowered at any time and from time to time to pledge, assign, or transfer from the Fund to banks or trust companies designated by the Authority any or all of the assets of the Fund to be held in trust as security for the payment of the principal of, premium, if any, and interest on any or all of the bonds, as defined in § 62.1-199, issued to finance any project. The interests of the Fund in any assets so transferred shall be subordinate to the rights of the trustee under the pledge, assignment, or transfer. To the extent funds are not available from other sources pledged for such purpose, any of the assets or payments of principal and interest received on the assets pledged, assigned, or transferred or held in trust may be applied by the trustee thereof to the payment of the principal of, premium, if any, and interest on such bonds of the Authority secured thereby, and, if such payments are insufficient for such purpose, the trustee is empowered to sell any or all of such assets and apply the net proceeds from the sale to the payment of the principal of, premium, if any, and interest on such bonds of the Authority. Any assets of the Fund pledged, assigned, or transferred in trust as set forth above and any payments of principal, interest, or earnings received thereon shall remain part of the Fund but shall be subject to the pledge, assignment, or transfer to secure the bonds of the Authority and shall be held by the trustee to which they are pledged, assigned, or transferred until no longer required for such purpose by the terms of the pledge, assignment, or transfer.

2006, cc. 648, 765.



§ 10.1-603.22:2. Sale of loans

The Authority is empowered at any time and from time to time to sell, upon such terms and conditions as the Authority shall deem appropriate, any loan, or interest therein, made pursuant to this article. The net proceeds of sale remaining after the payment of the costs and expenses of the sale shall be designated for deposit to, and become part of, the Fund.

2006, cc. 648, 765.



§ 10.1-603.22:3. Powers of the Authority

The Authority is authorized to do any act necessary or convenient to the exercise of the powers granted in this article or reasonably implied thereby.

2006, cc. 648, 765.



§ 10.1-603.22:4. Liberal construction of article

The provisions of this article shall be liberally construed to the end that its beneficial purposes may be effectuated. Insofar as the provisions of this article are inconsistent with the provisions of any other law, general, special or local, the provisions of this article shall be controlling.

2006, cc. 648, 765.



§ 10.1-603.23. Record of application for grants or loans and action taken

A record of each application for a grant or loan and the action taken thereon shall be open to public inspection at the office of the Department. The Authority shall report annually to the General Assembly and the Governor on the Fund and the administration of all grants and loans made from the Fund.

1989, cc. 462, 498; 2006, cc. 648, 765.



§ 10.1-604. Definitions

As used in this article, unless the context requires a different meaning:

"Alteration" means changes to an impounding structure that could alter or affect its structural integrity. Alterations include, but are not limited to, changing the height or otherwise enlarging the dam, increasing normal pool or principal spillway elevation or physical dimensions, changing the elevation or physical dimensions of the emergency spillway, conducting necessary repairs or structural maintenance, or removing the impounding structure.

"Board" means the Soil and Water Conservation Board.

"Construction" means the construction of a new impounding structure.

"Dam break inundation zone" means the area downstream of a dam that would be inundated or otherwise directly affected by the failure of a dam.

"Height" means the structural height of a dam which is defined as the vertical distance from the natural bed of the stream or watercourse measured at the downstream toe of the dam to the top of the dam.

"Impounding structure" means a man-made structure, whether a dam across a watercourse or other structure outside a watercourse, used or to be used to retain or store waters or other materials. The term includes: (i) all dams that are twenty-five feet or greater in height and that create an impoundment capacity of fifteen acre-feet or greater, and (ii) all dams that are six feet or greater in height and that create an impoundment capacity of fifty acre-feet or greater. The term "impounding structure" shall not include: (a) dams licensed by the State Corporation Commission that are subject to a safety inspection program; (b) dams owned or licensed by the United States government; (c) dams operated primarily for agricultural purposes which are less than twenty-five feet in height or which create a maximum impoundment capacity smaller than 100 acre-feet; (d) water or silt retaining dams approved pursuant to § 45.1-222 or § 45.1-225.1; or (e) obstructions in a canal used to raise or lower water.

"Owner" means the owner of the land on which a dam is situated, the holder of an easement permitting the construction of a dam and any person or entity agreeing to maintain a dam.

"Watercourse" means a natural channel having a well-defined bed and banks and in which water normally flows.

1982, c. 583, § 62.1-115.1; 1986, c. 9; 1988, c. 891; 2001, c. 92; 2006, c. 30.



§ 10.1-604.1. Determination of hazard potential classification

A. The hazard potential classification for an impounding structure shall be determined by one of the following procedures:

1. The owner of an impounding structure that does not currently hold a regular or conditional certificate from the Board, or the owner of an impounding structure that is already under certificate but the owner believes that a condition has changed downstream of the impounding structure that may reduce its hazard potential classification, may request that the Department conduct a simplified dam break inundation zone analysis to determine whether the impounding structure has a low hazard potential classification. The owner shall pay 50 percent of the cost of the analysis. If the Department finds that the impounding structure has a low hazard potential classification, the owner shall be eligible for general permit coverage in accordance with § 10.1-605.3. If the Department finds that the impounding structure appears to be a high or significant hazard potential structure, the owner's engineer shall provide further analysis in accordance with § 10.1-606.2 and the criteria set out in the Impounding Structure Regulations (4 VAC 50-20). The owner may be eligible for grant assistance in accordance with § 10.1-603.19.

2. The owner may propose a hazard potential classification that shall be subject to approval by the Board. To support the proposed hazard classification, an analysis shall be conducted by the owner's engineer and shall comply with the criteria set out in the Impounding Structure Regulations (4 VAC 50-20). If the engineer finds that the impounding structure has a low hazard potential classification, the owner shall be eligible for general permit coverage in accordance with § 10.1-605.3.

An impounding structure's hazard potential classification's determination shall include an analysis of those hazards created by flood and nonflood dam failures. In conducting the hazard potential classification, the Department or the owner's engineer may utilize an incremental damage analysis. When considering the failure of the impounding structure under a flood condition, such engineers shall only consider those hazards that exceed those created by the flood event.

B. Any owner aggrieved by a decision of the Department regarding his impounding structure shall have the right to judicial review of the final decision pursuant to the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

C. The Board may adopt regulations in accordance with § 10.1-605 to establish a simplified methodology for dam break inundation zone analysis.

2011, c. 637.



§ 10.1-605. Promulgation of regulations by the Board; guidance document

A. The Board shall adopt regulations to ensure that impounding structures in the Commonwealth are properly and safely constructed, maintained and operated. Dam safety regulations promulgated by the State Water Control Board shall remain in full force until amended in accordance with applicable procedures.

B. The Board's Impounding Structure Regulations shall not require any impounding structure in existence or under a construction permit prior to July 1, 2010, that is currently classified as high hazard, or is subsequently found to be high hazard through reclassification, to upgrade its spillway to pass a rainfall event greater than the maximum recorded within the Commonwealth, which shall be deemed to be 90 percent of the probable maximum precipitation.

1. Such an impounding structure shall be determined to be in compliance with the spillway requirements of the regulations provided that (i) the impounding structure will pass two-thirds of the reduced probable maximum precipitation requirement described in this subsection and (ii) the dam owner certifies annually and by January 15 that such impounding structure meets each of the following conditions:

a. The owner has a current emergency action plan that is approved by the Board and that is developed and updated in accordance with the regulations;

b. The owner has exercised the emergency action plan in accordance with the regulations and conducts a table-top exercise at least once every two years;

c. The Department has verification that both the local organization for emergency management and the Virginia Department of Emergency Management have on file current emergency action plans and updates for the impounding structure;

d. That conditions at the impounding structure are monitored on a daily basis and as dictated by the emergency action plan;

e. The impounding structure is inspected at least annually by a professional engineer and all observed deficiencies are addressed within 120 days of such inspection;

f. The owner has a dam break inundation zone map developed in accordance with the regulations that is acceptable to the Department;

g. The owner is insured in an amount that will substantially cover the costs of downstream property losses to others that may result from a dam failure; and

h. The owner shall post the dam's emergency action plan on his website, or upon the request of the owner, the Department or another state agency responsible for providing emergency management services to citizens agrees to post the plan on its website. If the Department or another state agency agrees to post the plan on its website, the owner shall provide the plan in a format suitable for posting.

2. A dam owner who meets the conditions of subdivisions 1 a through 1 h, but has not provided record drawings to the Department for his impounding structure, shall submit a complete record report developed in accordance with the construction permit requirements of the Impounding Structure Regulations, excluding the required submittal of the record drawings.

3. A dam owner who fails to submit certifications required by subdivisions 1 a through 1 h in a timely fashion shall not enjoy the presumption that such impounding structure is deemed to be in compliance with the spillway requirements of the Board's Impounding Structure Regulations (4 VAC 50-20).

4. Any dam owner who has submitted the certifications required by subdivisions 1 a through 1 h shall make (i) such certifications, (ii) the emergency action plan required by subdivision 1 a, and (iii) the certificate of insurance required by subdivision 1 g available, upon request and within five business days, to any person. A dam owner may comply with the requirements of this subdivision by providing the same information on a website and directing the requestor to such website. A dam owner who fails to comply with this subdivision shall be subject to a civil penalty pursuant to § 10.1-613.2.

C. The Board's regulations shall establish an incremental damage analysis procedure that permits the spillway design flood requirement for an impounding structure to be reduced to the level at which dam failure shall not significantly increase downstream hazard to life or property, provided that the spillway design flood requirement shall not be reduced to below the 100-year flood event for high or significant hazard impounding structures, or to below the 50-year flood event for low hazard potential impounding structures.

D. The Board shall consider the impact of limited-use or private roadways with low traffic volume and low public safety risk that are downstream from or across an impounding structure in the determination of the hazard potential classification of an impounding structure.

1982, c. 583, § 62.1-115.2; 1986, c. 9; 1988, c. 891; 2010, cc. 249, 270; 2011, c. 323.



§ 10.1-605.1. Delegation of powers and duties

The Board may delegate to the Director or his designee any of the powers and duties vested in the Board by this article, except the adoption and promulgation of regulations. Delegation shall not remove from the Board authority to enforce the provisions of this article. At each meeting of the Board, the Director shall identify those impounding structures that are currently classified as high hazard and determined noncompliant with the spillway requirements of the Board's Impounding Structure Regulations (4 VAC 50-20) or with statutory presumption provided by subsection B of § 10.1-605.

2006, c. 30; 2011, c. 323.



§ 10.1-605.2. Certain regulations affecting impounding structures

The Virginia Soil and Water Conservation Board shall, in accordance with the Administrative Process Act (§ 2.2-4000 et seq.), adopt regulations that consider the impact of downstream limited-use or private roadways with low traffic volume and low public safety risk on the determination of the hazard potential classification of an impounding structure under the Dam Safety Act (§ 10.1-604 et seq.).

2010, c. 41.



§ 10.1-605.3. General permit for certain impounding structures

A. The Board shall develop a general permit for the regulation of low hazard potential impounding structures in accordance with § 10.1-605.

B. The regulations shall include the following:

1. A registration statement requiring:

a. The name and address of the owner;

b. The location of the impounding structure;

c. The height of the impounding structure;

d. The volume of water impounded; and

e. A certification from the owner that the impounding structure (i) is classified as low hazard pursuant to a determination by the Department or the owner's professional engineer in accordance with § 10.1-604.1; (ii) is, to the best of his knowledge, properly and safely constructed and currently has no observable deficiencies; and (iii) shall be maintained and operated in accordance with the provisions of the general permit.

2. A spillway design flood requirement of the 100-year flood. When appropriate, the spillway design flood requirement may be reduced to the 50-year flood in accordance with an incremental damage analysis.

3. A simplified emergency preparedness plan that provides:

a. Name and location information for the impounding structure;

b. Name of owner and operator and associated contact information;

c. Contact information for relevant emergency responders;

d. Procedures for notifying downstream property owners or occupants; and

e. Identification of any downstream roadways that would be impacted by a failure.

4. An annual inspection of the impounding structure by the owner. No inspection of the impounding structure by a licensed professional engineer shall be required if the owner certifies at the time of general permit coverage renewal that conditions at the impounding structure and downstream are unchanged.

5. Procedures for seeking and issuing coverage under the general permit.

6. A six-year term of coverage under the general permit after which time the owner shall reapply for coverage by filing a new registration statement. The Board may, by regulation, establish a fee for the processing of registration statements.

C. The owner shall notify the Department immediately of any change in circumstances that would cause the impounding structure to no longer qualify for coverage under the general permit. In the event of a failure or an imminent failure at the impounding structure, the owner shall immediately notify the local emergency services coordinator, the Department of Emergency Management, and the Department. The Department shall take actions in accordance with § 10.1-608 or 10.1-609, depending on the degree of hazard and the imminence of failure caused by the unsafe condition.

D. Failure to comply with the provisions of the general permit may result in penalties assessed in accordance with §§ 10.1-613.1 and 10.1-613.2.

E. In order to qualify for the provisions of § 10.1-606.3, a dam owner eligible for a general permit shall file a dam break inundation map with the Department and with the offices with plat and plan approval authority or zoning responsibilities as designated by the locality for each locality in which the dam break inundation zone resides in accordance with § 10.1-606.2.

F. If the failure of a low hazard potential impounding structure is not expected to cause loss of human life or economic damage to any property except property owned by the owner, the owner may follow the special criteria established for certain low hazard impounding structures in the Impounding Structure Regulations (4 VAC 50-20) in lieu of coverage under the general permit.

2011, c. 637.



§ 10.1-606. Local advisory committee

When requested by the governing body of any affected county or city, the Board shall provide for the creation of a local advisory committee to advise the Board on impoundments within that locality. The advisory committee shall include, but not be limited to, representation of the owner and each affected county or city. Prior to the issuance of any permits under this article, the Board shall advise any existing local advisory committee of any affected jurisdiction for which a permit is being sought, and request comments from the committee on the permit application. No permit shall be issued until at least sixty days after such a local advisory committee has been so advised.

1982, c. 583, § 62.1-115.3; 1984, c. 240; 1988, c. 891.



§ 10.1-606.1. Repealed

Repealed by Acts 2008, c. 491, cl. 2.



§ 10.1-606.2. Mapping of dam break inundation zones

A. An owner of an impounding structure shall prepare a map of the dam break inundation zone for the impounding structure in accordance with criteria set out in the Virginia Impounding Structure Regulations (4VAC 50-20). Existing maps prepared by the locality in accordance with these regulations may be used for this purpose.

B. All maps prepared in accordance with subsection A shall be filed with the Department of Conservation and Recreation and with the offices with plat and plan approval authority or zoning responsibilities as designated by the locality for each locality in which the dam break inundation zone resides.

C. Owners of impounding structures may be eligible for matching grants of up to 50 percent from the Dam Safety, Flood Prevention and Protection Assistance Fund and other sources of funding available to the Director to assist in the development of dam break inundation zone maps and for conducting incremental damage assessments in accordance with the Virginia Impounding Structure Regulations.

D. All properties identified within the dam break inundation zone shall be incorporated by the owner into the dam safety emergency action plan of that impounding structure so as to ensure the proper notification of persons downstream and other affected persons or property owners in the event of an emergency condition at the impounding structure.

2008, c. 491.



§ 10.1-606.3. Requirement for development in dam break inundation zones

A. For any development proposed within the boundaries of a dam break inundation zone that has been mapped in accordance with § 10.1-606.2, the locality shall, as part of a preliminary plan review pursuant to § 15.2-2260, or as part of a plan review pursuant to § 15.2-2259 if no preliminary review has been conducted, (i) review the dam break inundation zone map on file with the locality for the affected impounding structure, (ii) notify the dam owner, and (iii) within 10 days forward a request to the Department of Conservation and Recreation to make a determination of the potential impacts of the proposed development on the spillway design flood standards required of the dam. The Department shall notify the dam owner and the locality of its determination within 45 days of the receipt of the request. Upon receipt of the Department's determination, the locality shall complete the review in accordance with § 15.2-2259 or 15.2-2260. If a locality has not received a determination within 45 days of the Department's receipt of the request, the Department shall be deemed to have no comments, and the locality shall complete its review. Such inaction by the Department shall not affect the Board's authority to regulate the impounding structure in accordance with this article.

If the Department determines that the plan of development would change the spillway design flood standards of the impounding structure, the locality shall not permit development as defined in § 15.2-2201 or redevelopment in the dam break inundation zone unless the developer or subdivider agrees to alter the plan of development so that it does not alter the spillway design flood standard required of the impounding structure or he contributes payment to the necessary upgrades to the affected impounding structure pursuant to § 15.2-2243.1.

The developer or subdivider shall provide the dam owner and all affected localities with information necessary for the dam owner to update the dam break inundation zone map to reflect any new development within the dam break inundation zone following completion of the development.

The requirements of this subsection shall not apply to any development proposed downstream of a dam for which a dam break inundation zone map is not on file with the locality as of the time of the official submission of a development plan to the locality.

B. The locality is authorized to map the dam break inundation zone in accordance with criteria set out in the Virginia Impounding Structure Regulations (4VAC 50-20) and recover the costs of such mapping from the owner of an impounding structure for which a dam break inundation zone map is not on file with the locality and a map has not been prepared by the impounding structure owner.

C. This section shall not be construed to supersede or conflict with the authority granted to the Department of Mines, Minerals and Energy for the regulation of mineral extraction activities in the Commonwealth as set out in Title 45.1. Nothing in this section shall be interpreted to permit the impairment of a vested right in accordance with § 15.2-2307.

2008, c. 491.



§ 10.1-606.4. Notice to the public

A. When applying to the Department for a permit under the Virginia Impounding Structure Regulations (4 VAC 50-20) to construct a new high or significant hazard potential impounding structure, the applicant shall provide localities that lie within the inundation zone with copies of the construction permit request and the dam break inundation zone map.

B. When submitting the application to the Department, the permit applicant shall publish a notice in a newspaper of general circulation in the affected localities summarizing the permit request and providing the address of locations where copies of the construction permit request and the dam break inundation zone map may be examined. The applicant shall provide copies of the published notice to the Department and to the local government offices with plat and plan approval authority or zoning responsibilities as designated by the locality.

C. The Department may hold, on behalf of the Virginia Soil and Water Conservation Board, a public hearing on safety issues associated with the construction permit application for the impounding structure.

D. The Department may require a permit applicant to provide other forms of reasonable notice, such as the placement of a sign on the proposed site, to ensure that affected parties have been informed.

E. The permit applicant shall send, by certified mail, to each property owner within the dam break inundation zone, a summary of the permit request and the addresses of locations where the map of the dam break inundation zone may be viewed. In the case of a condominium or cooperative, such information shall be sent to each property owner or the owners' association. The permit applicant may rely upon real estate assessment records to identify property owners. If requested by the Department, the applicant shall provide a list of the persons to whom notice has been sent.

2008, c. 491; 2011, c. 637.



§ 10.1-607. Safety inspections

No one shall maintain a dam which unreasonably threatens the life or property of another. The Board shall cause safety inspections to be made of impounding structures on such schedule as it deems appropriate. The time of the initial inspection and the frequency of reinspection shall depend on such factors as the condition of the structure and its size, type, location and downstream hazard potential. The owners of dams found to have deficiencies which could threaten life or property if not corrected shall take the corrective actions needed to remove such deficiencies within a reasonable time. All safety inspections shall be conducted by or under the supervision of a licensed professional engineer. Each report shall bear the seal and signature of the licensed professional engineer responsible for the inspection.

The Board shall be responsible for the inspection and reinspection of flood control dams where the maintenance and operation of the dam is the responsibility of a soil and water conservation district and where the permit for operation of the impounding structure is held by such a district.

1982, c. 583, § 62.1-115.4; 1986, c. 209; 1988, c. 891; 2000, c. 14.



§ 10.1-607.1. Criteria for designating a dam as unsafe

A. Designation of a dam as unsafe shall be based on one or more of the following findings:

1. The dam has serious deficiencies in its design or construction or has a physical condition that if left unaddressed could result in a failure that may result in loss of life or significant damage to downstream property.

2. The design, construction, operation, or maintenance of the dam is such that its expected performance during flooding conditions threatens the structural integrity of the dam.

B. After completion of the safety inspections pursuant to § 10.1-607, or as otherwise informed of an unsafe condition, the Department shall take actions in accordance with § 10.1-608 or 10.1-609 depending on the degree of hazard and imminence of failure caused by the unsafe condition.

2006, c. 30; 2010, c. 270.



§ 10.1-608. Unsafe dams presenting imminent danger

When the Director finds an unsafe dam constituting an imminent danger to life or property, he shall immediately notify the Department of Emergency Management and confer with the owner. The owner of a dam found to constitute an imminent danger to life or property shall take immediate corrective action. If the owner does not take appropriate and timely action to correct the danger found, the Governor shall have the authority to take immediate appropriate action, without the necessity for a hearing, to remove the imminent danger. The Attorney General may bring an action against the owner of the impounding structure for the Commonwealth's expenses in removing the imminent danger. There shall be a lien upon the owner's real estate for the Commonwealth's expenses in removing the imminent danger. The owner may avoid the Commonwealth's costs, and recover any damages, upon proving that the dam was known to be safe at the time such action was taken, and that the owner had provided or offered to immediately provide such proof to the Director before the action complained of was taken. Nothing herein shall in any way limit any authority existing under the Emergency Services and Disaster Law (§ 44-146.13 et seq.).

1982, c. 583, § 62.1-115.5; 1986, c. 9; 1988, c. 891.



§ 10.1-609. Unsafe dams presenting nonimminent danger

A. Within a reasonable time after completion of a safety inspection of an impounding structure authorized by § 10.1-607, the Board shall issue a report to the owner of the impounding structure containing its findings and recommendations for correction of any deficiencies which could threaten life or property if not corrected. Owners who have been issued a report containing recommendations for correction of deficiencies shall undertake to implement the recommendations contained in the report according to the schedule of implementation contained in the report. If an owner fails or refuses to commence or diligently implement the recommendations for correction of deficiencies according to the schedule contained in an issued report, the Director shall have the authority to issue an administrative order directing the owner to commence implementation and completion of such recommendations according to the schedule contained in the report with modifications as appropriate. Within thirty days after being served by personal service or by mail with a copy of an order issued pursuant to this section, any owner shall have the right to petition the Board for a hearing. As part of his petition, a dam owner may submit to the Board his own plan, consistent with regulations adopted pursuant to § 10.1-605, to address the recommendations for correction of deficiencies and the schedule of implementation contained in the report. The Board shall determine if the submitted plan and schedule are sufficient to address deficiencies. A timely filed petition shall stay the effect of the administrative order.

The hearing shall be conducted before the Board or a designated member thereof pursuant to § 2.2-4019. The Board shall have the authority to affirm, modify, amend or cancel the administrative order. Any owner aggrieved by a decision of the Board after a hearing shall have the right to judicial review of the final Board decision pursuant to the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

B. The provisions of subsection A of this section notwithstanding, if the Director determines, after the report is issued, that changed circumstances justify reclassifying the deficiencies of an impounding structure as an imminent danger to life or property, the Director may proceed directly under § 10.1-613 for enforcement of his order, and the owner shall have the opportunity to contest the fact based upon which the administrative order was issued.

C. The Director, upon a determination that there is an unsafe condition at an impounding structure, is authorized to cause the lowering or complete draining of such impoundment until the unsafe condition has been corrected at the owner's expense and prior to any authorization to refill.

An owner who fails to comply with the provisions contained in an administrative order of the Department shall be subject to procedures set out in § 10.1-613 and the penalties authorized under §§ 10.1-613.1 and 10.1-613.2.

D. No persons, other than those authorized to maintain an impounding structure, shall interfere with the operation of an impounding structure.

1982, c. 583, § 62.1-115.6; 1986, cc. 9, 615; 1988, c. 891; 1999, c. 110; 2006, c. 30; 2010, c. 270.



§ 10.1-609.1. Installation of IFLOWS gauges

A soil and water conservation district responsible for the maintenance and operation of a flood control dam shall be permitted to install Integrated Flood Observing and Warning Systems (IFLOWS) gauges and associated equipment, or a device approved by the Department of Emergency Management, while awaiting funds to make structural modifications to correct emergency spillway capacity deficiencies in the dam, identified by the Board in a report issued pursuant to § 10.1-609, when any of the following conditions exist: (i) funds are not available to make such structural modifications to the dam, (ii) the completion of such structural modifications requires the acquisition of additional property or easements by exercise of the power of eminent domain, or (iii) funds for the IFLOWS equipment or an equivalent device have been appropriated by the General Assembly. Installation of IFLOWS gauges or similar devices shall not affect the regulated status of the dam under the Virginia Dam Safety Act (§ 10.1-604 et seq.). Any IFLOWS gauges and associated equipment shall be installed in a manner approved by the Department of Emergency Management and shall be operated and maintained by the Department of Emergency Management.

1993, c. 709 .



§ 10.1-609.2. Prohibited vegetation

Dam owners shall not permit the growth of trees and other woody vegetation and shall remove any such vegetation from the slopes and crest of embankments and the emergency spillway area, and within a distance of 25 feet from the toe of the embankment and abutments of the dam. Owners failing to maintain their dam in accordance with this section shall be subject to enforcement pursuant to § 10.1-613.

2006, c. 30.



§ 10.1-610. Right of entry

A. The Board and its agents and employees shall have the right to enter any property at reasonable times and under reasonable circumstances to perform such inspections and tests or to take such other actions it deems necessary to fulfill its responsibilities under this article, including the inspection of dams that may be subject to this article, provided that the Board or its agents or employees make a reasonable effort to obtain the consent of the owner of the land prior to entry.

B. If entry is denied, the Board or its designated agents or employees may make an affidavit under oath before any magistrate whose territorial jurisdiction encompasses the property to be inspected or entered for a warrant authorizing such investigation, tests or other actions. Such warrant shall issue if the magistrate finds probable cause to believe that there is a dam on such property which is not known to be safe. After issuing a warrant under this section, the magistrate shall file the affidavit in the manner prescribed by § 19.2-54. After executing the warrant, the Board or its designated agents or employees shall return the warrant to the clerk of the circuit court of the city or county wherein the investigation was made.

1982, c. 583, § 62.1-115.7; 1988, c. 891; 2005, c. 117; 2014, c. 354.



§ 10.1-610.1. Monitoring progress of work

A. During the maintenance, construction, or alteration of any dam or reservoir, the Department shall make periodic inspections for the purpose of securing conformity with the approved plans and specifications. The Department shall require the owner to perform at his expense such work or tests as necessary to obtain information sufficient to enable the Department to determine whether conformity with the approved plans and specifications is being secured.

B. If, after any inspections, investigations, or examinations, or at any time as the work progresses, or at any time prior to issuance of a certificate of approval, it is found by the Director that project modifications or changes are necessary to ensure conformity with the approved plans and specifications, the Director may issue an administrative order to the owner to comply with the plans and specifications. Within 15 calendar days after being served by personal service or by mail with a copy of an order issued pursuant to this section, any owner shall have the right to petition the Board for a hearing. A timely filed petition shall stay the effect of the administrative order. The hearing shall be conducted before the Board or a designated member of the Board pursuant to § 2.2-4019. The Board shall have the authority to affirm, modify, amend, or cancel the administrative order. Any owner aggrieved by a decision of the Board after a hearing shall have the right to judicial review of the final Board decision pursuant to the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

C. Following the Board hearing, subject to judicial review of the final decision of the Board, if conditions are revealed that will not permit the construction of a safe dam or reservoir, the certificate of approval may be revoked. As part of the revocation, the Board may compel the owner to remove the incomplete structure sufficiently to eliminate any safety hazard to life or property.

2006, c. 30.



§ 10.1-611. Dam safety coordination

The Board shall coordinate all impoundment safety activities in the Commonwealth, which shall include, but not be limited to: (i) the maintenance of an inventory of all impoundment structures and of all other similar structures that are not regulated under this article to the extent the Board deems necessary; (ii) the maintenance of a repository for record drawings of all such structures to the extent the Board deems necessary; (iii) the maintenance of an inventory of safety inspection reports for each such structure to the extent the Board deems necessary; and (iv) the maintenance of a secondary repository for all dam safety emergency action plans, which are primarily filed with the Department of Emergency Management. The Board shall consult with the Department of Emergency Management in its planning for impoundment safety and shall provide technical assistance in the preparation, updating, and execution of dam safety emergency action plans. It shall establish uniform maintenance-of-records requirements and uniform inspection standards to be applied to all impounding structures in the Commonwealth and to be recommended for all other similar structures. It may inspect or cause to be inspected state-owned or state-licensed dams on a cost-reimbursable basis at the request of the state agency owning the state-owned dam or of the licensor of the state-licensed dam.

1982, c. 583, § 62.1-115.8; 1986, c. 9; 1988, c. 891; 2012, cc. 70, 230.



§ 10.1-611.1. Soil and Water Conservation District Dam Maintenance, Repair, and Rehabilitation Fund established; Department to manage; Board to expend moneys; regulations

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Soil and Water Conservation District Dam Maintenance, Repair, and Rehabilitation Fund, hereafter referred to as "the Fund." The Fund shall be comprised of moneys appropriated to the Fund by the General Assembly and any other moneys designated for deposit to the Fund from any source, public or private. The Fund shall be established on the books of the Comptroller and the moneys shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for (i) the maintenance and repair of any dams owned by soil and water conservation districts and (ii) the rehabilitation and major repair of Class I and Class II dams owned by soil and water conservation districts, in order to bring such dams into compliance with regulations promulgated pursuant to Article 2 (§ 10.1-604 et seq.) of Chapter 6 of this title. Expenditures from the Fund made under clause (ii) of this subsection may include, but are not limited to, the following repairs to the infrastructure of a dam: increasing the height of a dam, modifying the spillway, and reducing wave erosion of a dam's inside face. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director of the Department of Conservation and Recreation.

B. The Fund shall be administered and managed by the Department of Conservation and Recreation, subject to the right of the Board, following consultation with the Department of Conservation and Recreation, to direct the distribution of moneys in the Fund to particular soil and water conservation districts.

C. The Board is authorized to promulgate regulations for the proper administration of the Fund. Such regulations may include, but are not limited to, the type and amount of financial assistance, the terms and conditions of the assistance, and project eligibility criteria.

1997, c. 356; 2000, cc. 23, 205.



§ 10.1-612. Technical Advisory Committee

The Board shall establish an Impoundment Safety Technical Advisory Committee to provide technical review. The Committee may make recommendations to the Board.

1982, c. 583, § 62.1-115.9; 1988, c. 891.



§ 10.1-612.1. Temporary stop work order; hearing; injunctive relief

A. The Director may issue a temporary stop work order on a construction or alteration project if he finds that an owner is constructing or altering a dam without having first obtained the necessary certificate of approval, or if the activities are not in accordance with approved plans and specifications. The order shall include written notice to the owner of the date, time, and location where the owner may appear at a hearing before the Board or a designated member thereof pursuant to § 2.2-4019 to show cause why the temporary order should be vacated. The hearing shall be held within 15 calendar days of the date of the order, unless the owner consents to a longer period.

B. Following the hearing, the Board may affirm or cancel the temporary order and may issue a final order directing that immediate steps be taken to abate or ameliorate any harm or damage arising from the violation. The owner may seek judicial review of the final decision of the Board pursuant to the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

C. If the violation continues after the Board has issued a final decision and order pursuant to subsection B or a temporary order issued by the Director pursuant to subsection A, the Board may apply for an injunction from the appropriate court. A decision to seek injunctive relief does not preclude other forms of relief, enforcement, or penalties against the owner.

2006, c. 30.



§ 10.1-613. Enforcement

Any person or legal entity failing or refusing to comply with an order issued pursuant to this article may be compelled to comply with the order in a proceeding instituted in any appropriate court by the Board. The Board shall bring suit in the name of the Commonwealth in any court of competent jurisdiction to enjoin the unlawful construction, modification, operation, or maintenance of any dam regulated under this article. Such court may require the removal or modification of any such dam by mandatory injunction. If the court orders the removal of the dam, the owner shall be required to bear the expenses of such removal.

Should the Board be required to implement and carry out the action, the Board shall charge the owner for any expenses associated with the action, and if the repayment is not made within 90 days after written demand, the Board may bring an action in the proper court to recover this expense. The Board shall file an action in the court having jurisdiction over any owner or the owner's property for the recovery of such costs. A lien in the amount of such costs shall be automatically created on all property owned by any such owner at or proximate to such dam or reservoir.

1982, c. 583, § 62.1-115.10; 1988, c. 891; 2006, c. 30.



§ 10.1-613.1. Criminal penalties

A. It is unlawful for any owner to knowingly:

1. Operate, construct, or alter a dam without an approval as provided in this article;

2. Violate the terms of an approval, order, regulation, or requirement of the Board or Director under this article; or

3. Obstruct, hinder, or prevent the Board or its designated agents or employees from performing duties under this article.

A violation of any provision of this subsection or this article is a Class 3 misdemeanor.

B. Each day that any such violation occurs after notice of the original violation is served upon the violator by the Board or its designated agents or employees by registered mail shall constitute a separate offense. Upon conviction, the violator is subject to a fine not exceeding $500 per day for each day of the offense, not to exceed a total fine of $25,000, with costs imposed at the discretion of the court. In determining the amount of the penalty, the appropriate court shall consider the degree of harm to the public; whether the violation was knowing or willful; the past conduct of the defendant; whether the defendant should have been on notice of the violation; whether the defendant has taken steps to cease, remove, or mitigate the violation; and any other relevant information.

2006, c. 30.



§ 10.1-613.2. Civil penalties

In addition to or in lieu of any other forfeitures, remedies, or penalties authorized by law or regulations, any owner violating any provision of this article may be assessed a civil penalty of up to $500 per day by the Board not to exceed a maximum of $25,000.

In setting the civil penalty amount, the Board shall consider (i) the nature, duration, and number of previous instances of failure by the owner to comply with requirements of law relating to dam safety and the requirements of Board regulations and orders; (ii) the efforts of the owner to correct deficiencies or other instances of failure to comply with the requirements of law relating to dam safety and the requirements of Board regulations and orders that are the subject of the proposed penalty; (iii) the cost of carrying out actions required to meet the requirements of law and Board regulations and orders; (iv) the hazard classification of the dam; and (v) other factors deemed appropriate by the Board.

All civil penalties will be assessed by written penalty notice from the Board and given by certified mail or personal service. The notice shall state the specific reasons for the penalty, the number of days the Department considers the owner in violation, and the total amount due. Within 30 days after receipt of a copy of the order issued pursuant to this section, any owner subject to the civil penalty provisions shall have the right to petition the Board, in writing, for a hearing. A timely filed petition shall stay the effect of the penalty notice.

The hearing shall be conducted before the Board or a designated member thereof pursuant to § 2.2-4019. The Board shall affirm, modify, amend, or cancel the penalty notice within 10 days following the conclusion of the hearing. Any owner aggrieved by a decision of the Board after a hearing shall have the right to judicial review of the final Board decision pursuant to the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

If any civil penalty has not been paid within 45 days after the final Board decision or court order has been served on the violator, the Board shall request the Attorney General to institute a civil action in the court of any county in which the violator resides or has his principal place of business to recover the amount of the assessment.

Civil penalties assessed under this section shall be paid into the Flood Prevention and Protection Assistance Fund, established pursuant to § 10.1-603.17, and shall be used for the administration of the dam safety program, including for the repair and maintenance of dams.

2006, c. 30.



§ 10.1-613.3. No liability of Board, Department, employees, or agents

An owner may not bring an action against the Commonwealth, the Board, the Department, or agents or employees of the Commonwealth for the recovery of damages caused by the partial or total failure of a dam or reservoir, or by the operation of a dam or reservoir, or by an act or omission in connection with:

1. Approval of the construction, alteration, or maintenance of a dam or reservoir, or approval of flood-operations plans during or after construction;

2. Issuance or enforcement of orders relating to maintenance or operation of the dam or reservoir;

3. Control or regulation of the dam or reservoir;

4. Measures taken to protect against failure of the dam or reservoir during an emergency;

5. Investigations or inspections authorized under this article;

6. Use of design and construction criteria prepared by the Department; or

7. Determination of the hazard classification of the dam.

2006, c. 30.



§ 10.1-613.4. Liability of owner or operator

A. Notwithstanding subsection B, nothing in this article, and no order, notice, approval, or advice of the Director or Board shall relieve any owner or operator of an impounding structure from any legal duties, obligations, and liabilities resulting from such ownership or operation. The owner or operator shall be responsible for liability for damage to the property of others or injury to persons, including the loss of life resulting from the operation or failure of an impounding structure. Compliance with this article does not guarantee the safety of an impounding structure or relieve the owner or operator of liability in case of an impounding structure failure.

B. The owner of the land upon which an impounding structure owned, maintained, or operated by a soil and water conservation district is situated shall not be responsible for liability for damages to the property of others or injury to persons, including the loss of life, resulting from the operation or failure of the impounding structure. The provisions of this subsection shall not apply if the damages to the property of others or injury to persons is the result of an act or omission of the landowner unrelated to ownership, maintenance, or operation of the impounding structure.

C. Prior to dissolution or termination of an entity that owns an impounding structure, the entity shall either convey ownership to a third party by deed or other legal conveyance or decommission the impounding structure pursuant to the requirements of the Virginia Impounding Structure Regulations. Prior to conveying ownership, the owner shall notify the Director of such transfer of ownership in accordance with requirements set out in the Virginia Impounding Structure Regulations. Such notice to the Director shall include a warrant by the transferring owner that the transferee is a responsible party capable of discharging all obligations of an impounding structure owner imposed by law and regulations.

D. The Commonwealth, the Board, or the Department shall not be deemed to become an owner of an impounding structure by providing funding or other assistance for maintenance, repair, or decommissioning of an impounding structure owned by another person or entity.

2006, c. 30; 2014, cc. 146, 304, 593.



§ 10.1-613.5. Program administration fees; establishment of Dam Safety Administrative Fund

A. The Board is authorized to establish and collect application fees from any applicant to be deposited into the Dam Safety Administrative Fund established pursuant to subsection B. Permit applications shall not be reviewed without a full payment of the required fee. Virginia Soil and Water Conservation Districts shall be exempt from all fees established pursuant to this section.

B. There is hereby created in the state treasury a special nonreverting fund to be known as the Dam Safety Administrative Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. The Fund shall consist of permit application fees authorized under subsection A and shall be used for the administration of the dam safety program, including actions taken in accordance with §§ 10.1-608, 10.1-609, and 10.1-613. All such funds shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director.

2006, c. 30; 2010, c. 13.



§ 10.1-614. Establishment within soil and water conservation district authorized

Whenever it is found that soil and water conservation or water management within a soil and water conservation district or districts will be promoted by the construction of improvements to check erosion, provide drainage, collect sediment or stabilize the runoff of surface water, a small watershed improvement district may be established within such soil and water conservation district or districts in accordance with the provisions of this article.

1956, c. 668, § 21-112.1; 1964, c. 512; 1973, c. 35; 1977, c. 40; 1988, c. 891.



§ 10.1-615. Petition for establishment; what to set forth

A. Any twenty-five owners of land lying within the limits of a proposed watershed improvement district, or a majority of such owners if there are fewer than fifty, may file a petition with the directors of the soil and water conservation district or districts in which the proposed watershed improvement district is situated asking that a watershed improvement district be organized to function in the territory described in the petition. The petition shall set forth:

1. The proposed name of the watershed improvement district;

2. That there is need, in the interest of the public health, safety, and welfare, for a watershed improvement district to function in the territory described in the petition;

3. A description of the territory proposed to be organized as a watershed improvement district, which description shall be deemed sufficient if generally accurate;

4. That the territory described in the petition is contiguous and is the same watershed, or is two or more contiguous watersheds;

5. A request that the territory described in the petition be organized as a watershed improvement district;

6. The method for financing the proposed district, whether by means of a tax on all real estate in the proposed district or a service charge on the increase in the fair market value of all real estate in the proposed district caused by the district's project.

B. Land lying within the limits of one watershed improvement district shall not be included in another watershed improvement district.

1956, c. 668, § 21-112.2; 1964, c. 512; 1970, c. 480; 1977, c. 40; 1981, c. 156; 1988, c. 891.



§ 10.1-616. Notice and hearing on petition; determination of need for district and defining boundaries

Within thirty days after a petition has been filed with the directors of the soil and water conservation district or districts, they shall cause due notice to be given of a hearing upon the practicability and feasibility of creating the proposed watershed improvement district. All owners of land within the proposed watershed improvement district and all other interested parties shall have the right to attend such a hearing and to be heard. If the directors determine from the hearing that there is need, in the interest of the public health, safety, and welfare, for the organization of the proposed watershed improvement district, they shall record their determination and define the boundaries of the watershed improvement district. The provisions of Article 2 (§ 10.1-502 et seq.) of Chapter 5 of this title shall apply, mutatis mutandis, to such proceedings.

1956, c. 668, § 21-112.3; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-617. Determination of whether operation of proposed district is feasible; referendum

If the district directors determine that a need for the proposed watershed improvement district exists and after they define the boundaries of the proposed district, they shall consider the administrative feasibility of operating the proposed watershed improvement district. To assist the district directors in determining such question, a referendum shall be held upon the proposition of the creation of the proposed watershed improvement district. Due notice of the referendum shall be given by the district directors. All owners of land lying within the boundaries of the proposed watershed improvement district shall be eligible to vote in the referendum. The district directors may prescribe necessary regulations governing the conduct of the hearing.

1956, c. 668, § 21-112.4; 1964, c. 512; 1970, c. 480; 1988, c. 891; 1995, c. 654.



§ 10.1-618. Ballots used in such referendum

The question shall be submitted by ballots, which shall contain the following question: "Shall a watershed improvement district be created of the lands described below and lying in the county(ies) or city(ies) of . . . . . . . . . . and . . . . . . . . . . ?

[ ] Yes

[ ] No"

The ballot shall set forth the boundaries of the proposed district determined by the Board.

The ballot shall also set forth the method or methods of real estate assessment as determined by the district directors.

1956, c. 668, § 21-112.5; 1970, c. 480, § 21-112.4:1; 1977, c. 40; 1988, c. 891.



§ 10.1-619. Consideration of results of referendum; simple majority vote required

The results of the referendum shall be considered by the district directors in determining whether the operation of the proposed watershed improvement district is administratively practicable and feasible. The district directors shall not be authorized to determine that operation of the proposed watershed improvement district is administratively practicable and feasible unless a simple majority of the votes cast in the referendum have been cast in favor of the creation of the watershed improvement district.

1956, c. 668, § 21-112.5; 1970, c. 480; 1977, c. 40; 1988, c. 891; 2005, c. 128.



§ 10.1-620. Declaration of organization of district; certification to Board

If the district directors determine that operation of the proposed watershed improvement district is administratively practicable and feasible, they shall declare the watershed improvement district to be organized and shall record the fact in their official minutes. Following such entry in their official minutes, the district directors shall certify the fact of the organization of the watershed improvement district to the Virginia Soil and Water Conservation Board, and shall furnish a copy of the certification to the clerk of each county or city in which any portion of the watershed improvement district is situated for recordation in the public land records of each such county or city. The watershed improvement district shall thereupon constitute a political subdivision of this Commonwealth.

1956, c. 668, § 21-112.6; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-621. Establishment of watershed improvement district situated in more than one soil and water conservation district

If a proposed watershed improvement district is situated in more than one soil and water conservation district, copies of the petition shall be presented to the directors of all the soil and water conservation districts in which the proposed watershed improvement district is situated, and the directors of all affected soil and water conservation districts shall act jointly as a board of directors with respect to all matters concerning the watershed improvement district, including its organization. The watershed improvement district shall be organized in the same manner and shall have the same powers and duties as a watershed improvement district situated entirely in one soil and water conservation district.

1956, c. 668, § 21-112.7; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-622. Inclusion of additional territory

Petitions for including additional territory within an existing watershed improvement district may be filed with directors of the soil and water conservation district or districts in which the watershed improvement district is situated, and in such cases the provisions hereof for petitions to organize the watershed improvement district shall be observed to the extent deemed practicable by the district directors. In referenda upon petitions for such inclusion, all owners of land situated in the proposed additional territory shall be eligible to vote. No additional territory shall be included in an existing watershed improvement district unless owners of land representing two-thirds of the acreage proposed to be included vote in favor thereof.

1956, c. 668, § 21-112.8; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-623. Governing body of district; trustees

The directors of the soil and water conservation district or districts in which the watershed improvement district is situated shall be the governing body of the watershed improvement district. They may appoint, in consultation with and subject to the approval of the Virginia Soil and Water Conservation Board, three trustees who shall be owners of land within the watershed improvement district. The trustees shall exercise the administrative duties and powers delegated to them by the directors of the soil and water conservation district or districts. The trustees shall hold office at the will of the directors of the soil and water conservation district or districts and the Virginia Soil and Water Conservation Board. The trustees shall designate a chairman and may change such designation. One of the trustees may be selected as treasurer and shall be responsible for the safekeeping of the funds of the watershed improvement district. When a watershed improvement district lies in more than one soil and water conservation district, the directors of all such districts shall act jointly as the governing body of the watershed improvement district.

1956, c. 668, § 21-112.9; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-624. Officers, agents and employees; surety bonds; annual audit

The trustees may, with the approval of the directors of the soil and water conservation district or districts, employ such officers, agents, and other employees as they require, and shall determine their qualifications, duties and compensation. The district directors shall provide for the execution of surety bonds for the treasurer and such other trustees, officers, agents, and employees as shall be entrusted with funds or property of the watershed improvement district, and shall publish an annual audit of the accounts of receipts and disbursements of the watershed improvement district.

1956, c. 668, § 21-112.10; 1964, c. 512; 1970, c. 480; 1988, c. 891.



§ 10.1-625. Status and general powers of district; power to levy tax or service charge; approval of landowners required

A watershed improvement district shall have all of the powers of the soil and water conservation district or districts in which the watershed improvement district is situated, and in addition shall have the authority to levy and collect a tax or service charge to be used for the purposes for which the watershed improvement district was created. No tax shall be levied nor service charge imposed under this article unless two-thirds of the owners of land, which two-thirds owners shall also represent ownership of at least two-thirds of the land area in such district, voting in a referendum called and held in the manner prescribed in this article, approve the levy of a tax to be expended for the purposes of the watershed improvement district.

1956, c. 668, § 21-112.11; 1964, c. 512; 1981, c. 156; 1988, c. 891; 1995, c. 654.



§ 10.1-626. Levy of tax or service charge; when district in two or more counties or cities; landbooks certified to treasurers

A. On or before March 1 of each year, the trustees of the watershed improvement district shall make an estimate of the amount of money they deem necessary to be raised for the year in such district (i) for operating expenses and interest payments and (ii) for amortization of debt, and, after approval by the directors of the soil and water conservation district or districts, and the Virginia Soil and Water Conservation Board, shall establish the tax rate or service charge rate necessary to raise such amount of money. The tax rate or service charge rate to be applied against the amount determined under subsection C or D of this section shall be determined before the date fixed by law for the determination of the general levy by the governing body of the counties or cities in which the district is situated.

B. The trustees of a watershed improvement district which imposes a tax on real estate or a service charge based on the increase in the fair market value of real estate caused by the district's project shall make up a landbook of all properties subject to the watershed improvement district tax or service charge on forms similar to those used by the county or city affected.

A separate landbook shall be made for each county or city if the district is located in more than one county or city. The landbook or landbooks of all properties subject to the district tax or the service charge, along with the tax rate or service charge rate fixed by the governing body of the district for that year, shall be certified to the appropriate county or city treasurer or treasurers, and filed in the clerk's office of such locality or localities, by the governing body of the watershed improvement district on or before the day the county or city landbook is required to be so certified. Such landbook or landbooks shall be subject to the same retention requirements as the county or city landbook.

C. For tax purposes under this article, the assessed valuation of all real estate located in a watershed improvement district shall be the same fair market valuation that appears in the most recent landbook for the county, city, or town wherein the subject property is located. However, in a watershed improvement district which is located in two or more counties or cities and in which there is a disparity of assessed valuations between the counties or cities, the governing body of the watershed improvement district may petition the judge or judges of the circuit courts in which the district is located to appoint one or more persons to assess all of the real estate in the district. The compensation of such person or persons shall be prescribed by the governing body of the district and paid out of the funds of the district.

D. In districts authorized to impose a service charge, the service charge shall be based on the initial increase in fair market value resulting from a project. In order to determine the initial increase in fair market value, the trustees shall subtract the fair market value of each parcel without the project, as shown in the landbook for the year immediately preceding the year in which the project was begun from the fair market value of the parcel following completion of the project. The fair market value of each parcel with the project shall be determined by the district directors in a reasonable manner. The values so determined shall be the values against which the service charge rate is imposed so long as any bonds remain outstanding, and thereafter unless a change is approved by the district directors. If an additional improvement is made while any bonds are outstanding, the district directors may cause a new increase in fair market values to be computed to reflect such improvement. However, while any bonds are outstanding, such newly computed values shall not be used unless the total new increase in fair market values in the district is equal to or greater than the previously determined increase in fair market values. Within thirty days after determining the increase in fair market value for all real estate in the watershed improvement district resulting from the project, the trustees shall mail a notice of such determination to the owner of record of each parcel in the district.

E. The assessments and determinations of increase in fair market value made under the provisions of this section may be used only for the watershed improvement district tax or service charge and shall in no way affect any county or city assessment or levies.

F. Any person, firm, or corporation aggrieved by any determination of increased value made under any provision of this article shall apply in writing to the trustees of the watershed improvement district within sixty days after the mailing of the notice required in subsection D of this section. Such application shall specify the increased value in the opinion of the applicant and the basis for such opinion. The trustees shall rule on all such applications within 120 days after mailing the notice required in subsection D of this section. If any applicant remains aggrieved by the determination of increased value after such a ruling, he may apply to the circuit court of the county or city wherein the land is situated for a correction of such determination of increased value, within the time limits and following the procedures set out in Article 5 (§ 58.1-3980 et seq.) of Chapter 39 of Title 58.1.

G. The provisions of this section shall not be used to change the method of real estate assessment in any watershed improvement district established prior to January 1, 1976.

1981, c. 156, § 21-112.12:1; 1988, c. 891.



§ 10.1-627. Collection of tax or service charge; proceeds kept in special account; expenditures from such account

The special tax or service charge levied shall be collected at the same time and in the same manner as county or city taxes with the proceeds therefrom to be kept in a separate account by the county or city treasurer identified by the official name of the watershed improvement district. Expenditures from such account may be made with the approval of the directors of the soil and water conservation district or districts on requisition from the chairman and the treasurer of the board of trustees of the watershed improvement district.

1956, c. 668, § 21-112.13; 1964, c. 512; 1970, c. 480; 1981, c. 156; 1988, c. 891.



§ 10.1-628. Fiscal powers of governing body; may poll landowners on question of incurring indebtedness or issuing bonds

The governing body of any watershed improvement district shall have power, subject to the conditions and limitations of this article, to incur indebtedness, borrow funds, and issue bonds of such watershed improvement district. The circuit court of the county or city in which any portion of the watershed improvement district is located, upon the petition of a majority of the members of the governing body of the watershed improvement district, shall order a referendum at any time not less than thirty days from the date of such order, which shall be designated therein, to determine whether the governing body shall incur indebtedness or issue bonds for one or more of the purposes for which the watershed improvement district was created.

The referendum shall be conducted in the manner prescribed by this article for the conduct of other referendums in the watershed improvement districts.

1956, c. 668, §§ 21-112.14, 21-112.15; 1964, c. 512; 1988, c. 891; 1995, c. 654.



§ 10.1-629. Order authorizing governing body to incur indebtedness or issue bonds

If the owners of at least two-thirds of the land area in the district vote in the election, and if at least two-thirds of the voters in the election vote in favor of incurring the indebtedness or issuing bonds, the circuit court or courts shall enter an order authorizing the governing body of the watershed improvement district to incur indebtedness or issue bonds for one or more of the purposes for which the district was created.

1956, c. 668, § 21-112.16; 1988, c. 891.



§ 10.1-630. Type of indebtedness incurred or bonds issued

The type of indebtedness incurred or bonds issued shall be that adopted by the governing body of the watershed improvement district and approved by the Virginia Soil and Water Conservation Board.

1956, c. 668, § 21-112.17; 1964, c. 512; 1988, c. 891; 1996, cc. 105, 819.



§ 10.1-631. Annual tax for payment of interest or to amortize indebtedness or bonds

The governing body of the watershed improvement district shall, if necessary to pay the interest on the indebtedness or bonds or to amortize such indebtedness or bonds, levy an annual tax or service charge in the manner prescribed by § 10.1-626 on all the real estate in the watershed improvement district subject to local taxation, to satisfy such obligations. This tax, irrespective of any approvals required pursuant to § 10.1-614, shall be sufficient to pay interest and to amortize such indebtedness or bonds at the times required.

1956, c. 668, § 21-112.18; 1973, c. 35; 1981, c. 156; 1988, c. 891; 1996, cc. 105, 819.



§ 10.1-632. Powers granted additional to powers of soil and water conservation district; soil and water conservation district to continue to exercise its powers

The powers herein granted to watershed improvement districts shall be additional to the powers of the soil and water conservation district or districts in which the watershed improvement district is situated; and the soil and water conservation district or districts shall be authorized, notwithstanding the creation of the watershed improvement district, to continue to exercise their powers within the watershed improvement district.

1956, c. 668, § 21-112.19; 1964, c. 512; 1988, c. 891.



§ 10.1-633. Power to incur debts and accept gifts, etc.; watershed improvement district to have same powers as soil and water conservation district

A watershed improvement district shall have power, as set forth in this article, to incur debts and repay them over the period of time and at the rate or rates of interest, not exceeding eight percent, that the lender agrees to. Any watershed improvement district may accept, receive and expend gifts, grants or loans from whatever source received. In addition, they shall have the same powers, to the extent necessary, within the watershed improvement district that the soil and water conservation district or districts in which the same is located exercise or may possess.

1956, c. 668, § 21-112.20; 1964, c. 512; 1977, c. 40; 1988, c. 891.



§ 10.1-634. Question to be submitted to qualified voters; approval required

In connection with any referendum held pursuant to the provisions of this article, the directors shall also provide for the submission of the question involved to the qualified voters of the watershed improvement district and any question required to be submitted to referendum hereunder shall only be deemed to be approved, if approved both by vote of the landowners of the district as here above required and by a majority vote of the qualified voters of the district voting in such referendum.

1973, c. 35, § 21-112.20:1; 1988, c. 891.



§ 10.1-634.1. Conduct of referenda

A. Except as provided in subsection B, the referenda authorized or required by this article shall be conducted pursuant to regulations prescribed by the Virginia Soil and Water Conservation Board and not as provided for under § 24.2-684.

B. Referenda authorized or required by this article prior to the regulations referred to in subsection A becoming effective shall be conducted by the district directors of the soil and water conservation district in which the watershed improvement district is situated pursuant to the provisions of this article as they were effective on January 1, 1995, and Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2. The costs of holding referenda under this subsection shall be paid by the requesting landowners.

1995, c. 654; 1996, c. 983.



§ 10.1-635. Power of eminent domain

In addition to any other powers conferred on it by law, any watershed improvement district organized under the provisions of this article shall be authorized to acquire by eminent domain any lands, property rights, franchises, rights-of-way, easements or other property deemed necessary or convenient for the efficient operation of the district. Such proceedings shall be in accordance with and subject to the provisions of the laws of the Commonwealth applicable to the exercise of the power of eminent domain in the name of a public service company and subject to the provisions of Chapter 2 (§ 25.1-200 et seq.) of Title 25.1.

1958, c. 411, § 21-112.21; 1988, c. 891; 2003, c. 940.



§ 10.1-636. Definitions

As used in this article, unless the context requires a different meaning:

"Board" means the Virginia Soil and Water Conservation Board.

"Facility" means any structures, foundations, appurtenances, spillways, lands, easements and rights-of-way necessary to (i) store additional water for immediate or future use in feasible flood prevention sites; (ii) create the potential to store additional water by strengthening the foundations and appurtenances of structures in feasible flood prevention sites; or (iii) store water in sites not feasible for flood prevention programs, and to properly operate and maintain such stores of water or potential stores of water.

"Fund" or "revolving fund" means the Conservation, Small Watersheds Flood Control and Area Development Fund.

"Storing additional water in feasible flood prevention sites" means storage of water for other than flood prevention purposes above the capacity of any given structure to hold water for the purpose of flood prevention in flood prevention sites within a flood prevention project having a favorable benefit-cost ratio where it is economically feasible to provide the capacity to store additional water or the potential for additional water storage capacity.

1970, c. 591, § 21-11.2; 1988, c. 891.



§ 10.1-637. Fund continued; administrative control

The "Conservation, Small Watersheds Flood Control and Area Development Fund," is continued and shall be administered and used as hereinafter provided. The revolving fund shall also consist of any moneys appropriated by the General Assembly.

The administrative control of the fund and the responsibility for the administration of the provisions of this article are hereby vested in the Virginia Soil and Water Conservation Board. The Board is authorized to establish guidelines for the proper administration of the fund and the provisions of this article.

1970, c. 591, §§ 21-11.1, 21-11.4; 1988, c. 891.



§ 10.1-638. Purposes for which fund to be used

A. The Board is authorized, with the concurrence of the State Treasurer, to order the State Comptroller to make loans from the revolving fund to any county, city, town, water authority, utility or service authority or special taxing district, hereafter referred to as the borrower, having the legal capacity and organizational arrangements necessary for obtaining, giving security for, and raising revenues for repaying authorized loans, and for operating and maintaining facilities for which the loan is made. The money loaned shall be used by the borrower for facilities to store additional water in feasible flood prevention sites or to store water in sites not feasible for flood prevention programs. The amount of any loan or the sum of any outstanding loans to any one borrower shall not exceed $500,000 without the written approval of the Governor.

B. To promote the economic growth of the Commonwealth, the Board, after public hearing and with the written approval of the Governor, may invest funds from the revolving fund in facilities to store additional water in feasible flood prevention sites for municipal, industrial, and other beneficial uses where localities fail to do so, or in facilities to create the potential to store additional water in feasible flood prevention sites where impoundment projects are being developed to less than optimum potential, thereby allowing the enlargement of such impoundments as the need arises. Such action may be initiated by a request from the soil and water conservation district or districts encompassing such water storage sites.

C. The Board may draw on the revolving fund to meet maintenance expenses incident to the proper management and operation of facilities resulting from the investments authorized by subsection B above. In addition, the Board may draw on the revolving fund for emergency repairs to the above facilities and facilities constituting the security for loans made by authority of subsection A above. The Board shall not provide funds for emergency repairs to facilities constituting security for loans unless it appears to the Board that funds for repairs are not available from other sources.

D. The Board is authorized to purchase, operate and maintain necessary machinery and other equipment suitable for engineering and other operations incident to soil and water conservation and other purposes of the Board. The Board shall have the custody and control of the machinery and other equipment, and shall provide storage for it, and it shall be available to the districts upon terms the Board prescribes. In addition to other terms the Board may prescribe, it shall have authority to execute rental-purchase contracts with individual districts for the equipment, whereby the title to machinery and other equipment purchased under authority of this law may be transferred to such district when approved by the Board. The Board may, in its discretion, sell the same to any person upon terms and conditions it may deem proper. The proceeds derived from the sale or rental of machinery, provided for in this section and in § 10.1-552, shall be paid into the revolving fund.

E. The Board is authorized to make loans from the revolving fund to any soil and water conservation district for the purchase of necessary machinery and other equipment suitable for engineering and other operations incident to soil and water conservation and other purposes of the district. Terms for loans to districts under this section shall be prescribed by the Board, and payments of interest and principal shall be made to the State Treasurer and credited to the revolving fund.

1970, c. 591, § 21-11.3; 1972, c. 821; 1982, c. 68; 1988, c. 891.



§ 10.1-639. Conditions for making loan

The Board shall authorize the making of a loan under the provisions of § 10.1-638 A only when the following conditions exist:

1. An application for the loan has been submitted by the borrower in the manner and form specified by the Board, setting forth in detail the need for the storage of water, the amount of the loan requested and the use to which the loan shall be applied as well as any efforts made to secure funds from any other source, and such other information required by the Board. The application shall be first submitted to the soil and water conservation district or districts encompassing the watershed wherein the proceeds of the loan would be applied. When the application is approved by the district or districts, the application shall be forwarded to the Board.

2. The borrower agrees and furnishes assurance, satisfactory to the Board, that it will satisfactorily maintain any structure financed in whole or in part through the loans provided by this article.

3. The purpose for which the loan is sought is to acquire land, easements and rights-of-way, or engineering or legal services necessary for a water storage facility or project, or to construct the water storage facility itself.

If the requested loan or any part thereof is for the purpose of acquiring land, easements and rights-of-way, then the loan or part thereof designated for such purpose shall not be granted in the absence of evidence satisfactory to the Board that the borrower requesting the loan will in fact acquire the land, easements or rights-of-way if the loan is granted.

1970, c. 591, § 21-11.5; 1988, c. 891.



§ 10.1-640. Political subdivisions may borrow from other sources

Any entity eligible under § 10.1-638 A may borrow funds as provided in this article before, simultaneously, or after borrowing funds from other sources for the same purpose for which funds are borrowed under the provisions of this article.

1970, c. 591, § 21-11.11; 1988, c. 891.



§ 10.1-641. Powers of Board in aid of the provisions of § 10.1-638

The Board shall have the following powers to effectuate the provisions of § 10.1-638 B:

1. To expend funds from the revolving fund for field surveys and investigations, notwithstanding the possibility that the Board may subsequently determine that the proposed investment is not feasible.

2. To make and execute contracts and other instruments necessary or convenient to the construction, improvement, operation and maintenance of facilities.

3. To make agreements with and act as agent for the United States, or any of its agencies, or for this Commonwealth or any of its agencies, or any local government in connection with the acquisition, construction, maintenance, operation, or administration of any project in which the Board has invested funds; to accept donations, gifts, and contributions in money, services, materials, or otherwise, from the United States or any of its agencies, or from this Commonwealth or any of its agencies or from any other source; and to use or expend such moneys, services, materials, or other contributions in carrying on its investment function.

4. To obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interests therein, and improve any properties acquired.

1970, c. 591, § 21-11.13; 1988, c. 891.



§ 10.1-642. Record of applications for loans and action taken

A record of each application for a loan pursuant to § 10.1-639 received by the Board and the action taken thereon shall be open to public inspection at the office of the Board.

1970, c. 591, § 21-11.8; 1988, c. 891; 2007, c. 637.



§ 10.1-643. Period of loan; interest rate; loan shall constitute a lien

Any loan made pursuant to the provisions of § 10.1-638 A may be made for any period not to exceed twenty years and shall bear interest at the rate of one percent annually for the first ten years or until such time as water stored under the provisions of this article is used by the borrower for the purpose stated in the application for the loan, if such use occurs within the first ten years. Interest on the loan for the second ten-year period plus the balance of the first ten-year period during which water was used, if any, shall bear interest at a rate set jointly by the Board and the State Treasury Board. Such interest rate shall conform as nearly as possible to the interest on bonds sold for water development or similar purposes within the Commonwealth within the last six months prior to setting such interest rate, taking into consideration any fluctuations of the money market which may have occurred subsequent to the last sale of such bonds within the six-month period. If no such bonds have been sold within the six-month period, the interest rate shall be set to conform as nearly as possible with the rate charged by the commercial money market for such or similar purposes. However, when the attendant facilities, such as but not limited to a filtration plant, pumping station, and pipelines, necessary for the use of the water stored cost the borrower more than $100,000, interest on the loan for the second ten-year period or the ten-year period plus the balance of the first ten-year period during which water was used, if any, shall be at the rate of three percent annually. Any borrower receiving a loan under the provisions of this article shall agree to repay the loan in equal annual installments of principal together with interest at the applicable rate on the unpaid balance of the loan. Payments of interest and principal shall be made to the State Treasurer and credited to the revolving fund, and evidence of debt taken for such loan shall be deposited with the State Treasurer and kept by him. Whenever a loan is made in accordance with the provisions of this article, a lien is hereby created against all of the funds and income of the borrower, as well as upon any real or personal property acquired with loan proceeds. Prepayment of the principal of any such loan, in whole or in part, may be made by the borrower without penalty; however, the borrower shall be liable for interest accrued on the principal at the time of prepayment.

1970, c. 591, § 21-11.6; 1988, c. 891.



§ 10.1-644. Recovery of money due to fund

If a borrower defaults on any payment due the State Treasurer pursuant to § 10.1-643 or on any other obligation incurred pursuant to the provisions of this article, the amounts owed to the fund by the borrower may be recovered by the State Comptroller transferring to the revolving fund the amount of the payment due to the revolving fund from the distribution of state funds to which the defaulting borrower may be entitled pursuant to any state law; or, any money which ought to be paid into the revolving fund may be recoverable with interest by the Commonwealth, in the name of the Board, on motion in the Circuit Court of the City of Richmond. The Attorney General shall institute and prosecute such proceedings after a request for such action has been made by the Board.

1970, c. 591, § 21-11.7; 1988, c. 891.



§ 10.1-645. Limits on expenditures authorized under § 10.1-638 B; sale of resulting facilities; sale of stored water; renting facilities

Expenditures by the Board for any one facility under the provisions of § 10.1-638 B shall not exceed $500,000 without the written approval of the Governor for construction and seeding, acquisition of land, easements, and rights-of-way, engineering costs, appraisal costs, legal services, and other costs related to the facility. The Board is authorized to sell any facility resulting from an expenditure authorized by § 10.1-638 B to any entity to whom a loan could be made pursuant to the provisions of § 10.1-638 A under the terms and conditions prescribed hereinafter. Conveyances of any such facilities shall be executed by the chairman of the Board acting pursuant to a resolution of the Board and shall be approved by the Governor and Attorney General as to form and substance. Upon the transfer of title of such facilities, the purchasing entity shall grant an easement or right-of-way to the appropriate soil and water conservation district to assure the continued operation, inspection and repair of the works of improvement on the land sold, and in all cases, the purchasing entity shall agree to maintain the facility in a satisfactory manner. The Board may contract with an entity eligible to borrow from the revolving fund pursuant to § 10.1-638 A, for the sale of water stored at facilities constructed by expenditures pursuant to § 10.1-638 B. However, it is not the intent of this article to provide a means whereby the Commonwealth shall store and sell water to such entities; therefore, unless extenuating circumstances prevail, such contract shall be entered into with the understanding that such entities shall acquire the rights of the Board in the water storage facility by a future date agreeable to the Board and entity. The Board may lease such facilities to any agency or entity of government, corporation, organization or individual for recreational purposes or any other uses which will not impair the facilities' value for future water supply. Proceeds from the sale of stored water or sale or rental of such facilities shall be placed in the revolving fund.

1970, c. 591, § 21-11.9; 1972, c. 821; 1988, c. 891.



§ 10.1-646. Purchase price and terms of sales authorized by § 10.1-645

When an entity, as the term is used in § 10.1-645, agrees to purchase a facility and the rights incident thereto resulting from the storing of additional water in feasible flood prevention sites or the strengthening of foundations and appurtenances of feasible flood prevention sites in which the Board has invested pursuant to § 10.1-638 B, the purchase price shall be the total expenditure from the revolving fund by the Board for such facility plus a surcharge of three percent annually on all funds expended for the facility, other than funds expended pursuant to § 10.1-638 C, from the date of expenditure to the date of purchase by the purchasing entity.

With the approval of the Board, the purchasing entity may finance the purchase price, or any portion thereof, of the facility under the terms and conditions of §§ 10.1-638 A and 10.1-643, and the provisions of §§ 10.1-643 and 10.1-644 shall apply, mutatis mutandis, to such financing. If a purchasing entity finances the purchase of a facility as hereinabove provided, such purchasing entity shall not be precluded from applying for a loan authorized by § 10.1-638 A to the limit imposed by that section to complete any facility purchased to store additional water.

1970, c. 591, § 21-11.10; 1972, c. 821; 1988, c. 891.



§ 10.1-647. Disposition of facilities financed under article when part of debt remains outstanding

No facility financed from the revolving fund under the provisions of this article, in whole or in part, shall be sold by an entity when any portion of the debt owed to the revolving fund remains unpaid. However, if the purchaser is an entity having the taxing power, then such sale may be made even though all or a portion of the debt to the revolving fund remains unpaid, if the purchasing entity agrees to assume the obligation to repay the outstanding debt and all interest thereon. If such sale is approved by the Board, then the purchasing entity shall be solely liable for the obligations undertaken by the principal debtor, and the principal debtor shall be released therefrom.

1970, c. 591, § 21-11.12; 1988, c. 891.



§ 10.1-648. Acquisition of lands, easements, and rights-of-way

A. The Board, in addition to the provisions of § 10.1-638, may use funds from the revolving fund to pay the cost of the purchase of needed lands, easements, and rights-of-way, or to share the costs thereof with soil and water conservation districts for soil and water conservation and flood control needs when the following conditions have been met:

1. The program of work for the project has been found by the Board to be feasible, practicable and will promote the health, safety, and general welfare of the people of the Commonwealth;

2. The soil and water conservation district or its cosponsors of the project have obtained a minimum of seventy-five percent of the necessary lands, easements, and rights-of-way in the project, or portion of a project (subwatershed) for which funds are requested prior to the use of funds for this purpose;

3. The district and its cosponsors, if any, have submitted a plat to the Board showing the lands, easements and rights-of-way previously acquired, as well as the remaining lands, easements and rights-of-way necessary to the project but not acquired. In addition, the Board may require any other information which it deems necessary. The district and cosponsors shall certify to the Board that funds are unobtainable from any other source to acquire the remaining land, easements, and rights-of-way necessary to the project, in whole or in part;

4. The funds to be used for lands, easements, and rights-of-way shall be granted to the district or cosponsor of the project in whose name the land, easement, or right-of-way shall be recorded.

B. No later than ten years from the purchase of lands and rights-of-way with the funds provided by this section for soil and water conservation and flood control needs, or upon the completion of the watershed project, or a portion of the project (subwatershed) and upon written demand of the owners, their heirs or assigns from whom such land and rights-of-way were acquired, such property shall be reconveyed by the district or cosponsor to the former owners, their heirs or assigns, upon repayment of the original purchase price, without interest, unless such lands and rights-of-way are granted or retained for public purposes as hereinafter provided. After ten years, and no later than twelve years after the purchase date of lands and rights-of-way with the funds provided by this section, unless such lands and rights-of-way are granted or retained for public purposes or reconveyed as provided above, it shall be the duty of the district or cosponsor, to sell the property purchased wholly or partially from the funds provided by this section. The Board shall specify the terms for any such sale. Upon the sale or reconveyance of such property, the district or cosponsor shall remit to the Board a pro rata share of the proceeds of such sale or repayment pursuant to a reconveyance, equal to the percentage of the total cost of the acquisition of such property from any allocation of funds made hereunder and all such remittances shall be deposited to the revolving fund. The district or cosponsor of the project in whose name the acquisition of the land or rights-of-way to be sold is recorded shall retain any easement or right-of-way to assure the continued operation, maintenance, inspection, and repair of the works of improvement constructed on the land to be sold. The district and cosponsor of a project, with the approval of the Board, may grant for public purposes fee title to lands and rights-of-way acquired under the provisions of this section to any political subdivision, including a cosponsor, an agency of the state or federal government, or a regional park authority.

1970, c. 591, § 21-11.14; 1988, c. 891.



§ 10.1-649. Sale to Board of property and rights-of-way acquired by condemnation

For the purpose of § 10.1-638 B the Board is authorized to purchase property and rights-of-way condemned for maintaining, protecting, or providing supplies of water and for water storage purposes under §§ 15.2-1904, 15.2-1907, 15.2-5114, and 21-118 and the condemnor is authorized to sell any such property or rights-of-way to the Board.

1970, c. 591, § 21-11.15; 1988, c. 891; 2003, c. 940.



§ 10.1-650. Definitions

As used in this article, unless the context clearly requires a different meaning:

"Continual accelerated erosion" means a rapid increase in the erosion rate of stream banks caused by loss of vegetation, diversion of water by constrictions, undermining, and other resultant effects of severe floods.

"Natural streams" means nontidal waterways which are part of the natural topography. They usually maintain a continuous or seasonal flow during the year and are characterized as being irregular in cross-section with a meandering course. Constructed channels such as drainage ditches or swales shall not be considered natural streams.

"Program" means the Stream Restoration Assistance Program.

"Stream restoration" means any combination of structural and vegetative measures which may be taken to restore, stabilize, and protect a natural stream which has been damaged by severe flooding and is consequently subject to continual accelerated erosion or other detrimental effects. The term shall also include measures to return stream flow to its original channel in cases where the stream course has been changed as a result of flooding.

1981, c. 450, § 21-11.23; 1988, c. 891.



§ 10.1-651. Establishment and administration of Program

The Stream Restoration Assistance Program is continued to protect the natural streams of the Commonwealth. The Program shall aid in the stabilization and protection of natural streams which have been severely damaged by naturally occurring flooding events. The Program shall be administered by the Virginia Soil and Water Conservation Board in cooperation with soil and water conservation districts and local governments throughout the Commonwealth. To assist in the development of the Program, the Board shall seek the advisory opinion of the State Water Control Board and the Department of Game and Inland Fisheries.

1981, c. 450, § 21-11.22; 1988, c. 891.



§ 10.1-652. Program applicability

The Stream Restoration Assistance Program shall apply only to natural nontidal streams which have been damaged as a result of naturally occurring flooding events. Streams which have been damaged by land-disturbing activities, vehicular traffic, or other human causes shall not be eligible for assistance under the Program.

1981, c. 450, § 21-11.24; 1988, c. 891.



§ 10.1-653. Application for assistance

Landowners who wish to receive assistance under the Program shall apply to the Virginia Soil and Water Conservation Board. The Board shall provide copies of the applications to the chairmen of the soil and water districts, where applicable, and the local governing bodies having jurisdiction in the area where the damage has occurred.

1981, c. 450, § 21-11.25; 1988, c. 891.



§ 10.1-654. Damage inspections and reports

A. Upon receipt of an application for assistance, the Board shall schedule a field inspection of the affected stream segment to determine the extent of damages. Such field inspections should be scheduled and coordinated so that affected landowners and appropriate conservation districts and local government officials can participate.

B. Following the field inspection, the Board shall prepare an inspection report which includes a recommendation concerning the extent to which the Commonwealth should assist the applicant in restoring the stream.

C. Draft copies of the inspection report shall be submitted to the applicant, persons who attended the field inspection, and chairmen of conservation districts and local governing bodies having jurisdiction in the area where the damage has occurred. These persons shall be given forty-five days to submit written comments and recommendations concerning the report. The final report shall contain copies of all written comments and recommendations received.

1981, c. 450, § 21-11.26; 1988, c. 891.



§ 10.1-655. Types of assistance

Upon approval of an application for assistance, the Board may provide technical and financial assistance to the applicant according to the following guidelines:

1. The Board shall maintain a technical staff to recommend stream restoration measures, to estimate costs, and to prepare engineering plans and specifications which may be used to implement such measures. The actual preparation of plans and specifications shall not be undertaken until the applicant certifies that adequate funding is available, and that the plans will be implemented within one year after all necessary permits are obtained.

2. Financial assistance may be provided to applicants to the extent that funds for that purpose are available to the Board. In no case shall such assistance exceed fifty percent of the total cost of construction. Funds shall not be disbursed until the Board has made a final inspection and has determined that all work is adequately completed in accordance with the plans and specifications.

3. To receive financial assistance, applicants must certify that they have explored and exhausted all other possible funding sources. In cases where a national disaster area has been declared, no funding shall be provided under the Program until it is determined to what extent the federal government will participate in stream restoration along the segments under consideration.

When requests for financial assistance exceed available resources, the Board shall set priorities and allocate funds as it deems appropriate to accomplish the maximum benefit.

1981, c. 450, § 21-11.28; 1988, c. 891.



§ 10.1-656. Board action on assistance requests

The Board shall consider requests for technical and financial assistance from landowners whose property borders on or contains natural streams which have been damaged by flooding. Upon consideration of the application, inspection report, and any other relevant information, the Board shall determine whether or not assistance shall be provided, and the type and extent of assistance to be provided. In making such determinations, the Board shall consider the potential for continual accelerated erosion of the stream banks in the future and other possible detrimental effects to the stream which may result if no corrective measures are undertaken. In cases where it is determined that there is not likely to be accelerated stream bank erosion or other significant detrimental effects in the future, the assistance request shall not be approved.

1981, c. 450, § 21-11.27; 1988, c. 891.



§ 10.1-657. Account established

An account designated as the Stream Restoration Account shall be established to provide grants to landowners who make requests under the Stream Restoration Assistance Programs. The Board may seek money from federal and private sources to establish and maintain the Stream Restoration Fund.

1981, c. 450, § 21-11.29; 1988, c. 891.



§ 10.1-658. State interest in flood control

A. The General Assembly declares that storm events cause recurrent flooding of Virginia's land resources and result in the loss of life, damage to property, unsafe and unsanitary conditions and the disruption of commerce and government services, placing at risk the health, safety and welfare of those citizens living in flood-prone areas of the Commonwealth. Flood waters disregard jurisdictional boundaries, and the public interest requires the management of flood-prone areas in a manner which prevents injuries to persons, damage to property and pollution of state waters.

B. The General Assembly, therefore, supports and encourages those measures which prevent, mitigate and alleviate the effects of stormwater surges and flooding, and declares that the expenditure of public funds and any obligations incurred in the development of flood control and other civil works projects, the benefits of which may accrue to any county, municipality or region in the Commonwealth, are necessary expenses of local and state government.

1989, cc. 468, 497 .



§ 10.1-659. Flood protection programs; coordination

The provisions of this chapter shall be coordinated with federal, state and local flood prevention and water quality programs to minimize loss of life, property damage and negative impacts on the environment. This program coordination shall include but not be limited to the following: flood prevention, flood plain management, small watershed protection, dam safety, and soil conservation programs of the Department of Conservation and Recreation; the construction activities of the Department of Transportation which result in hydrologic modification of rivers, streams and flood plains; the water quality, Chesapeake Bay Preservation Area criteria, stormwater management, erosion and sediment control, and other water management programs of the State Water Control Board; forested watershed management programs of the Department of Forestry; the statewide building code and other land use control programs of the Department of Housing and Community Development; the habitat management programs of the Virginia Marine Resources Commission; the hazard mitigation planning and disaster response programs of the Department of Emergency Management; the fish habitat protection programs of the Department of Game and Inland Fisheries; the mineral extraction regulatory program of the Department of Mines, Minerals and Energy; the flood plain restrictions of the Virginia Waste Management Board; and local government assistance programs of the Virginia Soil and Water Conservation Board. The Department shall also coordinate and cooperate with localities in rendering assistance to such localities in their efforts to comply with the planning, subdivision of land and zoning provisions of Chapter 22 (§ 15.2-2200 et seq.) of Title 15.2. The Department shall cooperate with other public and private agencies having flood plain management programs, and shall coordinate its responsibilities under this article and any other law. These activities shall constitute the Commonwealth's flood prevention and protection program.

1989, cc. 468, 497; 2012, cc. 785, 819; 2013, cc. 756, 793.



§ 10.1-700. Definition

As used in this article, the term "shore erosion" means the process of destruction by the action of water, wind, or ice of the land bordering any body of water including all rivers and the tidal waters of the Commonwealth.

1972, c. 855, § 21-11.17; 1988, c. 891.



§ 10.1-701. Duties of Department

The Department shall have the duty to:

1. Coordinate shore erosion control programs of all state agencies and institutions to implement practical solutions to shoreline erosion problems; however, such coordination shall not restrict the statutory authority of the individual agencies having responsibilities relating to shore erosion control;

2. Secure the cooperation and assistance of the United States and any of its agencies to protect waterfront property from destructive shore erosion;

3. Evaluate the effectiveness and practicability of current shore erosion control programs; and

4. Explore all facets of the problems and alternative solutions to determine if other practical and economical methods and practices may be devised to control shore erosion.

1972, c. 855, § 21-11.18; 1980, c. 368; 1988, c. 891.



§ 10.1-702. Shore Erosion Advisory Service

The Department is authorized to assist in carrying out the coordination responsibility of shore erosion control programs as herein assigned, and to establish a Shoreline Erosion Advisory Service.

1972, c. 855, § 21-11.19; 1980, c. 368; 1988, c. 891.



§ 10.1-703. Cooperation and coordination with Virginia Institute of Marine Science

The Department shall cooperate and coordinate with the Virginia Institute of Marine Science of the College of William and Mary for research, training and technical advice on erosion-related problems.

1980, c. 368, § 21-11.20; 1988, c. 891.



§ 10.1-704. Use of dredged material for beach nourishment; priority

The beaches of the Commonwealth shall be given priority consideration as sites for the disposal of that portion of dredged material determined to be suitable for beach nourishment. The Secretary of Natural Resources shall have the responsibility of determining whether the dredged material is suitable for beach nourishment.

1987, cc. 220, 231, § 21-11.16:1; 1988, c. 891.



§ 10.1-705. Definitions

As used in this article, unless the context requires a different meaning:

"Agency of this Commonwealth" includes the government of this Commonwealth and any subdivision, agency, or instrumentality, corporate or otherwise, of the government of this Commonwealth.

"Board" means the Board of Conservation and Recreation.

"Develop" or "development" means the replenishment and restoration of existing public beaches.

"Erosion" means the process of destruction by the action of wind, water, or ice of the land bordering the tidal waters of the Commonwealth.

"Government" or "governmental" includes the government of this Commonwealth, the government of the United States, and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

"Locality" means a county, city or town.

"Program" means the provisions of the Public Beach Conservation and Development Act.

"Public beach" means a sandy beach located on a tidal shoreline suitable for bathing in a county, city or town and open to indefinite public use.

"Reach" means a shoreline segment wherein there is mutual interaction of the forces of erosion, sediment transport and accretion.

"United States" or "agencies of the United States" includes the United States of America, the United States Department of Agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States of America.

1980, c. 428, § 10-217; 1984, c. 750; 1985, c. 448; 1988, c. 891; 2003, cc. 79, 89.



§ 10.1-706. Duties of the Department

The Department shall:

1. Promote understanding of the value of public beaches and the causes and effects of erosion;

2. Make available information concerning erosion of public beaches;

3. Encourage research and development of new erosion control techniques and new sources of sand for public beach enhancement.

1980, c. 428, § 10-216; 1984, c. 235; 1988, c. 891.



§ 10.1-707. Board duties; allocation of funds

A. The Board shall (i) review the financial needs of localities for implementation of this article; (ii) determine successful applicants; (iii) determine the equitable allocation of funds among participating localities except for allocations provided for in the current general appropriations act; and (iv) oversee local implementation of approved projects.

B. The Department shall provide the Board with staff assistance and shall maintain necessary financial records.

1980, c. 428, § 10-218; 1984, cc. 739, 750; 1985, c. 448; 1986, c. 152; 1988, c. 891; 1989, cc. 656, 660; 2003, cc. 79, 89.



§ 10.1-708. Relationship of Board and Director; guidelines

The Board shall be responsible for the allocation of the grant fund established in § 10.1-709. The Board shall submit the names of recipient localities to the Director and the Director shall disburse funds to designated localities. The Board may establish guidelines governing application procedures, allocations or implementation standards.

1980, c. 428, § 10-219; 1984, c. 750; 1988, c. 891.



§ 10.1-709. Establishment of fund; unexpended money

A. A special fund to be known as the Public Beach Maintenance and Development Fund shall be established to provide grants to local governments covering up to one-half of the costs of erosion abatement measures designed to conserve, protect, improve, maintain and develop public beaches. No grants to any locality shall exceed 30 percent of the money appropriated to such fund for the biennium unless otherwise provided for in the current general appropriations act. Money appropriated from such fund shall be matched equally by local funds. Federal funds shall not be used by localities to match money given from the fund. Localities may, however, combine state and local funds to match federal funds for purposes of securing federal grants. Interest earned or moneys received by the Fund shall remain in the Fund and be credited to it. Any money remaining in the Fund at the close of the first fiscal year of a biennium shall not revert to the general fund and shall be reappropriated and allotted.

B. Up to $250,000 per year of the money deposited to the Fund including interest accrued may be used for the Board's administrative and operating expenses including but not limited to expenses of the Board and its members, and expenses related to duties outlined in §§ 10.1-701, 10.1-702, 10.1-703, 10.1-706, and 10.1-707. All such expenditures shall be subject to approval by the Board.

C. Money that remains unobligated by the Board from the fund at the end of the biennium for which it was appropriated shall be retained and shall become a Special Emergency Assistance Fund to be used at the discretion of the Governor for the emergency conservation and development of public beaches damaged or destroyed by an unusually severe storm, hurricane or other natural disaster.

1980, c. 428, § 10-220; 1982, c. 329; 1986, c. 152; 1988, c. 891; 2003, cc. 79, 89.



§ 10.1-710. Guidelines for allocation of grant funds

The Board shall consider the following when selecting localities for program participation and in determining grant allocations:

1. Present and future beach ownership;

2. Erosion caused by public navigational works;

3. Intensity of use;

4. Availability of public beaches in the vicinity;

5. Evidence of a locality's ability and willingness to develop a long-term capacity to combat erosion;

6. Rate of erosion;

7. Actions of a locality which lead to, or may result in, the erosion of beaches; and

8. Such other matters as the Board shall deem sufficient for consideration.

1980, c. 428, § 10-221; 1984, c. 235; 1988, c. 891.



§ 10.1-711. Local erosion advisory commissions

In order to qualify for the program, localities shall establish local erosion advisory commissions which shall determine local erosion problems, review the locality's erosion control projects, suggest strategies for the future, and assess program implementation.

1980, c. 428, § 10-222; 1984, c. 235; 1988, c. 891.



§ 10.1-800. Repealed

Repealed by Acts 1989, c. 656 .



§ 10.1-900. Repealed

Repealed by Acts 1989, c. 656 .



§ 10.1-1000. Definitions

As used in this chapter, unless the context requires a different meaning:

"Board" means the Cave Board.

"Cave" means any naturally occurring void, cavity, recess, or system of interconnecting passages beneath the surface of the earth or within a cliff or ledge including natural subsurface water and drainage systems, but not including any mine, tunnel, aqueduct, or other man-made excavation, which is large enough to permit a person to enter. The word "cave" includes or is synonymous with cavern, sinkhole, natural pit, grotto, and rock shelter.

"Cave life" means any rare or endangered animal or other life form which normally occurs in, uses, visits, or inhabits any cave or subterranean water system.

"Commercial cave" means any cave utilized by the owner for the purposes of exhibition to the general public as a profit or nonprofit enterprise, wherein a fee is collected for entry.

"Gate" means any structure or device located to limit or prohibit access or entry to any cave.

"Material" means all or any part of any archaeological, paleontological, biological, or historical item including, but not limited to, any petroglyph, pictograph, basketry, human remains, tool, beads, pottery, projectile point, remains of historical mining activity or any other occupation found in any cave.

"Owner" means a person who owns title to land where a cave is located, including a person who owns title to a leasehold estate in such land, and including the Commonwealth and any of its agencies, departments, boards, bureaus, commissions, or authorities, as well as counties, municipalities, and other political subdivisions of the Commonwealth.

"Person" means any individual, partnership, firm, association, trust, or corporation or other legal entity.

"Sinkhole" means a closed topographic depression or basin, generally draining underground, including, but not restricted to, a doline, uvala, blind valley, or sink.

"Speleogen" means an erosional feature of the cave boundary and includes or is synonymous with anastomoses, scallops, rills, flutes, spongework, and pendants.

"Speleothem" means a natural mineral formation or deposit occurring in a cave. This includes or is synonymous with stalagmite, stalactite, helectite, shield, anthodite, gypsum flower and needle, angel's hair, soda straw, drapery, bacon, cave pearl, popcorn (coral), rimstone dam, column, palette, flowstone, et cetera. Speleothems are commonly composed of calcite, epsomite, gypsum, aragonite, celestite, and other similar minerals.

1979, c. 252, § 10-150.12; 1988, c. 891.



§ 10.1-1001. Cave Board; qualifications; officers

A. The Cave Board is continued within the Department of Conservation and Recreation and shall consist of the Director of the Department of Historic Resources, or his designee, serving in an ex officio capacity and eleven citizens of Virginia appointed by the Governor for four-year terms. Appointments shall be made on the basis of activity and knowledge in the conservation, exploration, study and management of caves.

B. The Cave Board shall meet at least three times a year. Six members shall constitute a quorum for the transaction of business. The Board shall annually elect a chairman, vice-chairman and recording secretary and such other officers as the Board deems necessary.

1979, c. 433, §§ 9-152.1, 9-152.2; 1980, c. 745; 1984, c. 750; 1985, c. 448; 1988, c. 891; 1989, c. 656 .



§ 10.1-1002. Powers and duties of Cave Board

A. The Cave Board may perform all tasks necessary to carry out the purposes of this chapter, including the following:

1. Accept any gift, money, security or other source of funding and expend such funds to effectuate the purposes of this chapter.

2. Serve as an advisory board to any requesting state agency on matters relating to caves and karst.

3. Conduct and maintain an inventory of publicly owned caves in Virginia.

4. Provide cave management expertise and service to requesting public agencies and cave owners.

5. Maintain a current list of all significant caves in Virginia and report any real and present danger to such caves.

6. Provide cave data for use by state and other governmental agencies.

7. Publish or assist in publishing articles, pamphlets, brochures or books on caves and cave-related concerns.

8. Facilitate data gathering and research efforts on caves.

9. Advise civil defense authorities on the present and future use of Virginia caves in civil defense.

10. Advise on the need for and desirability of a state cave recreation plan.

11. Inform the public about the value of cave resources and the importance of preserving them for the citizens of the Commonwealth.

B. The Cave Board shall have the duty to:

1. Protect the rare, unique and irreplaceable minerals and archaeological resources found in caves.

2. Protect and maintain cave life.

3. Protect the ground water flow which naturally occurs in caves from water pollution.

4. Protect the integrity of caves that have unique characteristics or are exemplary natural community types.

5. Make recommendations to interested state agencies concerning any proposed rule, regulation or administrative policy which directly affects the use and conservation of caves in this Commonwealth.

6. Study any matters of special concern relating to caves and karst.

1979, c. 252, § 10-150.11; 1979, c. 433, §§ 9-152.1, 9-152.3 to 9-152.5; 1980, c. 745; 1984, cc. 734, 750; 1985, c. 448; 1988, c. 891.



§ 10.1-1003. Permits for excavation and scientific investigation; how obtained; penalties

A. In addition to the written permission of the owner required by § 10.1-1004 a permit shall be obtained from the Department of Conservation and Recreation prior to excavating or removing any archaeological, paleontological, prehistoric, or historic feature of any cave. The Department shall issue a permit to excavate or remove such a feature if it finds with the concurrence of the Director of the Department of Historic Resources that it is in the best interest of the Commonwealth and that the applicant meets the criteria of this section. The permit shall be issued for a period of two years and may be renewed upon expiration. Such permit shall not be transferable; however, the provisions of this section shall not preclude any person from working under the direct supervision of the permittee.

B. All field investigations, explorations, or recovery operations undertaken under this section shall be carried out under the general supervision of the Department and in a manner to ensure that the maximum amount of historic, scientific, archaeologic, and educational information may be recovered and preserved in addition to the physical recovery of objects.

C. A person applying for a permit pursuant to this section shall:

1. Be a historic, scientific, or educational institution, or a professional or amateur historian, biologist, archaeologist or paleontologist, who is qualified and recognized in these areas of field investigations.

2. Provide a detailed statement to the Department giving the reasons and objectives for excavation or removal and the benefits expected to be obtained from the contemplated work.

3. Provide data and results of any completed excavation, study, or collection at the first of each calendar year.

4. Obtain the prior written permission of the owner if the site of the proposed excavation is on privately owned land.

5. Carry the permit while exercising the privileges granted.

D. Any person who fails to obtain a permit required by subsection A hereof shall be guilty of a Class 1 misdemeanor. Any violation of subsection C hereof shall be punished as a Class 3 misdemeanor, and the permit shall be revoked.

E. The provisions of this section shall not apply to any person in any cave located on his own property.

1979, c. 252, § 10-150.16; 1982, c. 81; 1984, c. 750; 1988, c. 891; 1989, c. 656 .



§ 10.1-1004. Vandalism; penalties

A. It shall be unlawful for any person, without express, prior, written permission of the owner, to:

1. Break, break off, crack, carve upon, write, burn, or otherwise mark upon, remove, or in any manner destroy, disturb, deface, mar, or harm the surfaces of any cave or any natural material which may be found therein, whether attached or broken, including speleothems, speleogens, and sedimentary deposits. The provisions of this section shall not prohibit minimal disturbance for scientific exploration.

2. Break, force, tamper with, or otherwise disturb a lock, gate, door, or other obstruction designed to control or prevent access to any cave, even though entrance thereto may not be gained.

3. Remove, deface, or tamper with a sign stating that a cave is posted or citing provisions of this chapter.

4. Excavate, remove, destroy, injure, deface, or in any manner disturb any burial grounds, historic or prehistoric resources, archaeological or paleontological site or any part thereof, including relics, inscriptions, saltpeter workings, fossils, bones, remains of historical human activity, or any other such features which may be found in any cave, except those caves owned by the Commonwealth or designated as Commonwealth archaeological sites or zones, and which are subject to the provisions of the Virginia Antiquities Act (§ 10.1-2300 et seq.).

B. Entering or remaining in a cave which has not been posted by the owner shall not by itself constitute a violation of this section.

C. Any violation of this section shall be punished as a Class 1 misdemeanor.

D. The provisions of this section shall not apply to an owner of a cave on his own property.

1979, c. 252, § 10-150.13; 1982, c. 81; 1988, c. 891.



§ 10.1-1005. Pollution; penalties

A. It shall be unlawful for any person, without express, prior, written permission of the owner, to store, dump, litter, dispose of or otherwise place any refuse, garbage, dead animals, sewage, or toxic substances harmful to cave life or humans, in any cave or sinkhole. It shall also be unlawful to burn within a cave or sinkhole any material which produces any smoke or gas which is harmful to any naturally occurring organism in any cave.

B. Any violation of this section shall be punished as a Class 1 misdemeanor.

1979, c. 252, § 10-150.14; 1982, c. 81; 1988, c. 891.



§ 10.1-1006. Disturbance of naturally occurring organisms; scientific collecting permits; penalties

A. It shall be unlawful to remove, kill, harm, or otherwise disturb any naturally occurring organisms within any cave, except for safety or health reasons; however, scientific collecting permits may be obtained from the Department.

B. Any violation of this section shall be punished as a Class 3 misdemeanor.

1979, c. 252, § 10-150.15; 1988, c. 891.



§ 10.1-1007. Sale of speleothems; penalties

It shall be unlawful for any person to sell or offer for sale any speleothems in this Commonwealth, or to export them for sale outside the Commonwealth. Any violation of this section shall be punished as a Class 1 misdemeanor.

1979, c. 252, § 10-150.17; 1982, c. 81; 1988, c. 891.



§ 10.1-1008. Liability of owners and agents limited; sovereign immunity of Commonwealth not waived

Neither the owner of a cave nor his authorized agents acting within the scope of their authority are liable for injuries sustained by any person using the cave for recreational or scientific purposes if no charge has been made for the use of the cave, notwithstanding that an inquiry as to the experience or expertise of the individual seeking consent may have been made.

Nothing in this section shall be construed to constitute a waiver of the sovereign immunity of the Commonwealth or any of its boards, departments, bureaus, or agencies.

1979, c. 252, § 10-150.18; 1988, c. 891.



§ 10.1-1009. Definitions

As used in this chapter, unless the context otherwise requires:

"Conservation easement" means a nonpossessory interest of a holder in real property, whether easement appurtenant or in gross, acquired through gift, purchase, devise, or bequest imposing limitations or affirmative obligations, the purposes of which include retaining or protecting natural or open-space values of real property, assuring its availability for agricultural, forestal, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural or archaeological aspects of real property.

"Holder" means a charitable corporation, charitable association, or charitable trust which has been declared exempt from taxation pursuant to 26 U.S.C. § 501(c)(3) and the primary purposes or powers of which include: (i) retaining or protecting the natural or open-space values of real property; (ii) assuring the availability of real property for agricultural, forestal, recreational, or open-space use; (iii) protecting natural resources; (iv) maintaining or enhancing air or water quality; or (v) preserving the historic, architectural or archaeological aspects of real property.

"Public body" means any entity defined in § 10.1-1700.

"Third party right of enforcement" means a right provided in a conservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association or charitable trust which, although eligible to be a holder, is not a holder.

1988, cc. 720, 891.



§ 10.1-1010. Creation, acceptance and duration

A. A holder may acquire a conservation easement by gift, purchase, devise or bequest.

B. No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and a recordation of the acceptance.

C. A conservation easement shall be perpetual in duration unless the instrument creating it otherwise provides a specific time. For all easements, the holder shall (i) meet the criteria in § 10.1-1009 and (ii) either have had a principal office in the Commonwealth for at least five years, or be a national organization in existence for at least five years which has an office in the Commonwealth and has registered and is in good standing with the State Corporation Commission. Until a holder has met these requirements, the holder may co-hold a conservation easement with another holder that meets the requirements.

D. An interest in real property in existence at the time a conservation easement is created is not impaired by it unless the owner of the interest is a party to the conservation easement or consents to it in writing.

E. No conservation easement shall be valid and enforceable unless the limitations or obligations created thereby conform in all respects to the comprehensive plan at the time the easement is granted for the area in which the real property is located.

F. This chapter does not affect the power of the court to modify or terminate a conservation easement in accordance with the principles of law and equity, or in any way limit the power of eminent domain as possessed by any public body. In any such proceeding the holder of the conservation easement shall be compensated for the value of the easement.

1988, cc. 720, 891; 2000, c. 182; 2003, c. 1014.



§ 10.1-1011. Taxation

A. Where an easement held pursuant to this chapter or the Open-Space Land Act (§ 10.1-1700 et seq.) by its terms is perpetual, neither the interest of the holder of a conservation easement nor a third-party right of enforcement of such an easement shall be subject to state or local taxation nor shall the owner of the fee be taxed for the interest of the holder of the easement.

B. Assessments of the fee interest in land that is subject to a perpetual conservation easement held pursuant to this chapter or the Open-Space Land Act (§ 10.1-1700 et seq.) shall reflect the reduction in the fair market value of the land that results from the inability of the owner of the fee to use such property for uses terminated by the easement. To ensure that the owner of the fee is not taxed on the value of the interest of the holder of the easement, the fair market value of such land (i) shall be based only on uses of the land that are permitted under the terms of the easement and (ii) shall not include any value attributable to the uses or potential uses of the land that have been terminated by the easement.

C. Notwithstanding the provisions of subsection B, land which is (i) subject to a perpetual conservation easement held pursuant to this chapter or the Open-Space Land Act (§ 10.1-1700 et seq.), (ii) devoted to open-space use as defined in § 58.1-3230, and (iii) in any county, city or town which has provided for land use assessment and taxation of any class of land within its jurisdiction pursuant to § 58.1-3231 or § 58.1-3232, shall be assessed and taxed at the use value for open space, if the land otherwise qualifies for such assessment at the time the easement is dedicated. If an easement is in existence at the time the locality enacts land use assessment, the easement shall qualify for such assessment. Once the land with the easement qualifies for land use assessment, it shall continue to qualify so long as the locality has land use assessment.

1988, cc. 720, 891; 1993, c. 390; 1998, c. 487.



§ 10.1-1012. Notification

Whenever any instrument conveying a conservation easement is recorded after July 1, 1988, the party responsible for recording it or his agent shall mail certified copies thereof, together with any attached plats and a notice specifying the date and place of recordation, to the commissioner of revenue for the local jurisdiction in which the real property subject thereto is located, the Director of the Department of Conservation and Recreation, the Virginia Outdoors Foundation, and to any other public body named in such instrument. Whenever any conservation easement is on lands that are part of or contain a historic place or landmark listed on either the National Register of Historic Places or the Virginia Landmarks Register, any notice required by this section shall also be given to the Director of the Department of Historic Resources.

1988, cc. 720, 891; 2011, c. 207.



§ 10.1-1013. Standing

An action affecting a conservation easement may be brought by:

1. An owner of an interest in real property burdened by the easement;

2. A holder of the easement;

3. A person having an express third-party right of enforcement;

4. The Attorney General of the Commonwealth;

5. The Virginia Outdoors Foundation;

6. The Virginia Historic Landmarks Board;

7. The local government in which the real property is located; or

8. Any other governmental agency or person with standing under other statutes or common law.

1988, cc. 720, 891.



§ 10.1-1014. Validity

A conservation easement is valid even though:

1. It is not appurtenant to an interest in real property;

2. It can be or has been assigned to another holder;

3. It is not of a character that has been recognized traditionally at common law;

4. It imposes a negative burden;

5. It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

6. The benefit does not touch or concern real property; or

7. There is no privity of estate or of contract.

Except as otherwise provided in this chapter, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements.

1988, cc. 720, 891.



§ 10.1-1015. Conveyance to the Commonwealth

Whenever any holder as defined in this chapter, or the successors or assigns thereof, shall cease to exist, any conservation easement and any right of enforcement held by it shall vest in the Virginia Outdoors Foundation, unless the instrument creating the easement otherwise provides for its transfer to some other holder or public body. In an easement vested in the Virginia Outdoors Foundation by operation of the preceding sentence, the Foundation may retain it or thereafter convey it to any other public body or any holder the Foundation deems most appropriate to hold and enforce such interest in accordance with the purpose of the original conveyance of the easement.

1988, cc. 720, 891.



§ 10.1-1016. Savings clause

Nothing herein shall in any way affect the power of a public body under any other statute, including without limitation the Virginia Outdoors Foundation and the Virginia Historic Landmarks Board, to acquire and hold conservation easements or affect the terms of any such easement held by any public body.

1988, cc. 720, 891.



§ 10.1-1017. Foundation created

There is hereby created the Virginia Land Conservation Foundation, hereinafter referred to as the Foundation, a body politic and corporate to have such powers and duties as hereinafter provided.

1992, c. 426; 1999, cc. 900, 906.



§ 10.1-1018. Virginia Land Conservation Board of Trustees; membership; terms; vacancies; compensation and expenses

A. The Foundation shall be governed and administered by a Board of Trustees. The Board shall have a total membership of 19 members that shall consist of 17 citizen members and two ex officio voting members as follows: four citizen members, who may be members of the House of Delegates, to be appointed by the Speaker of the House of Delegates and, if such members are members of the House of Delegates, in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; two citizen members, who may be members of the Senate, to be appointed by the Senate Committee on Rules; 11 nonlegislative citizen members, one from each congressional district, to be appointed by the Governor; and the Secretary of Natural Resources, or his designee, and the Secretary of Agriculture and Forestry, or his designee, to serve ex officio with voting privileges. Nonlegislative citizen members shall be appointed for four-year terms, except that initial appointments shall be made for terms of one to four years in a manner whereby no more than six members shall have terms that expire in the same year. Legislative members and the ex officio member shall serve terms coincident with their terms of office. Appointments to fill vacancies, other than by expiration of a term, shall be made for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. All members may be reappointed. However, no Senate member shall serve more than two consecutive four-year terms, no House member shall serve more than four consecutive two-year terms and no nonlegislative citizen member shall serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Nonlegislative citizen members shall have experience or expertise, professional or personal, in one or more of the following areas: natural resource protection and conservation, construction and real estate development, natural habitat protection, environmental resource inventory and identification, forestry management, farming, farmland preservation, fish and wildlife management, historic preservation, and outdoor recreation. At least one of the nonlegislative citizen members shall be a farmer. Members of the Board shall post bond in the penalty of $5,000 with the State Comptroller prior to entering upon the functions of office.

B. The Secretary of Natural Resources shall serve as the chairman of the Board of Trustees. The chairman shall serve until his successor is appointed. The members appointed as provided in subsection A shall elect a vice-chairman annually from among the members of the Board. A majority of the members of the Board serving at any one time shall constitute a quorum for the transaction of business. The board shall meet at the call of the chairman or whenever a majority of the members so request.

C. Trustees of the Foundation shall receive no compensation for their services. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties on behalf of the Foundation as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of expenses of the members shall be provided by the Department of Conservation and Recreation.

D. The chairman of the Board and any other person designated by the Board to handle the funds of the Foundation shall give bond, with corporate surety, in such penalty as is fixed by the Governor, conditioned upon the faithful discharge of his duties. The premium on the bonds shall be paid from funds available to the Foundation for such purpose.

E. The Board shall seek assistance in developing grant criteria and advice on grant priorities and any other appropriate issues from a task force consisting of the following agency heads or their designees: the Director of the Department of Conservation and Recreation, the Commissioner of Agriculture and Consumer Services, the State Forester, the Director of the Department of Historic Resources, the Director of the Department of Game and Inland Fisheries and the Executive Director of the Virginia Outdoors Foundation. The Board may request any other agency head to serve on or appoint a designee to serve on the task force.

1992, c. 426; 1999, cc. 900, 906; 2000, cc. 21, 294, 494, 1053; 2003, c. 885; 2005, cc. 633, 758; 2006, c. 45.



§ 10.1-1018.1. Reporting

The chairman of the Board shall submit to the Governor and the General Assembly, including the Chairmen of the House Committee on Appropriations, the House Committee on Agriculture, Chesapeake and Natural Resources, the Senate Committee on Finance, and the Senate Committee on Agriculture, Conservation and Natural Resources, and to the Director of the Department of Planning and Budget an executive summary and report of the interim activity and work of the Board on or before December 15 of each even-numbered year. The document shall report on the status of the Foundation and its Fund including, but not limited to, (i) implementation of its strategic plan; (ii) land conservation targeting tools developed for the Foundation; (iii) descriptions of projects that received funding; (iv) a description of the geographic distribution of land protected as provided in § 10.1-1021.1; (v) expenditures from, interest earned by, and financial obligations of the Fund; and (vi) progress made toward recognized state and regional land conservation goals. The executive summary and report shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2005, c. 633.



§ 10.1-1019. Executive secretary; land management

A. The Director of the Department of Conservation and Recreation shall serve as executive secretary to the Foundation and shall be responsible for providing technical assistance and performing any administrative duties that the Foundation may direct.

B. The Department of Conservation and Recreation shall administer the Foundation's lands as if such lands were departmental lands, and the regulations established by the Director for the management and protection of departmental lands shall apply to real estate held by the Foundation. The Department's conservation officers commissioned under § 10.1-115 shall have jurisdiction on all of the Foundation's lands and waters.

1992, c. 426; 2000, c. 1053.



§ 10.1-1020. Virginia Land Conservation Fund; purposes of Foundation

A. The Foundation shall establish, administer, manage, including the creation of reserves, and make expenditures and allocations from a special, nonreverting fund in the state treasury to be known as the Virginia Land Conservation Fund, hereinafter referred to as the Fund. The Foundation shall establish and administer the Fund solely for the purposes of:

1. Acquiring fee simple title or other rights, including the purchase of development rights, to interests or privileges in property for the protection or preservation of ecological, cultural or historical resources, lands for recreational purposes, state forest lands, and lands for threatened or endangered species, fish and wildlife habitat, natural areas, agricultural and forestal lands and open space; and

2. Providing grants to state agencies, including the Virginia Outdoors Foundation, and matching grants to other public bodies and holders for acquiring fee simple title or other rights, including the purchase of development rights, to interests or privileges in real property for the protection or preservation of ecological, cultural or historical resources, lands for recreational purposes, and lands for threatened or endangered species, fish and wildlife habitat, natural areas, agricultural and forestal lands and open space. The Board shall establish criteria for making grants from the Fund, including procedures for determining the amount of each grant and the required match. The criteria shall include provisions for grants to localities for purchase of development rights programs.

Interests in land acquired as provided in subdivision 1 of this subsection may be held by the Foundation or transferred to state agencies or other appropriate holders. Whenever a holder acquires any interest in land other than a fee simple interest as a result of a grant or transfer from the Foundation, such interest shall be held jointly by the holder and a public body. Whenever a holder acquires a fee simple interest in land as a result of a grant or transfer from the Foundation, a public body shall hold an open space easement in such land.

B. The Fund shall consist of general fund moneys and gifts, endowments or grants from the United States government, its agencies and instrumentalities, and funds from any other available sources, public or private. Such moneys, gifts, endowments, grants or funds from other sources may be either restricted or unrestricted. For the purposes of this chapter, "restricted funds" shall mean those funds received by the Board to which specific conditions apply; "restricted funds" shall include, but not be limited to, general obligation bond moneys and conditional gifts. "Unrestricted funds" shall mean those received by the Foundation to which no specific conditions apply; "unrestricted funds" shall include, but not be limited to, moneys appropriated to the Fund by the General Assembly to which no specific conditions are attached and unconditional gifts.

C. In any year in which the Fund contains less than $10 million in new deposits on September 1, and after an allocation for administrative expenses has been made as provided in subsection G, the remaining unrestricted funds in the Fund shall be allocated as follows:

1. Twenty-five percent shall be transferred to the Virginia Outdoors Foundation's Open-Space Lands Preservation Trust Fund to be used as provided in § 10.1-1801.1; and

2. Seventy-five percent shall be divided equally among the following four grant uses: (i) natural area protection; (ii) open spaces and parks, including but not limited to, land for public hunting, fishing or wildlife watching; (iii) farmlands and forest preservation; and (iv) historic area preservation. Of the amount allocated as provided in this subdivision, at least one third shall be used to secure easements to be held or co-held by a public body.

D. In any year in which the Fund contains $10 million or more in new deposits on September 1, and after an allocation for administrative expenses has been made as provided in subsection G, the remaining unrestricted funds in the Fund shall be allocated as follows:

1. Twenty-five percent shall be transferred to the Virginia Outdoors Foundation's Open-Space Lands Preservation Trust Fund to be used as provided in § 10.1-1801.1; and

2. The remaining funds shall be divided equally among the following five grant uses: (i) natural area protection; (ii) open spaces and parks, including but not limited to, land for public hunting, fishing, or wildlife watching; (iii) farmland preservation; (iv) forestland conservation; and (v) historic area preservation.

E. Any moneys remaining in the Fund at the end of a biennium shall remain in the Fund, and shall not revert to the general fund. Interest earned on moneys received by the Fund other than bond proceeds shall remain in the Fund and be credited to it. Any funds transferred to the Open-Space Lands Preservation Trust Fund pursuant to this section and not disbursed or committed to a project by the end of the fiscal year in which the funds were transferred shall be returned to the Virginia Land Conservation Fund and shall be redistributed among the authorized grant uses during the next grant cycle.

F. A portion of the Fund, not to exceed twenty percent of the annual balance of unrestricted funds, may be used to develop properties purchased in fee simple, or through the purchase of development rights, with the assets of the Fund for public use including, but not limited to, development of trails, parking areas, infrastructure, and interpretive projects or to conduct environmental assessments or other preliminary evaluations of properties prior to the acquisition of any property interest.

G. Up to $250,000 per year of the interest generated by the Fund may be used for the Foundation's administrative expenses, including, but not limited to, the expenses of the Board and its members, development of the Foundation's strategic plan, development and maintenance of an inventory of properties as provided in subdivision 1 b of § 10.1-1021, development of a needs assessment for future expenditures as provided in subdivision 1 c of § 10.1-1021, and fulfillment of reporting requirements. All such expenditures shall be subject to approval by the Board of Trustees.

H. The Comptroller shall maintain the restricted funds and the unrestricted funds in separate accounts.

I. For the purposes of this section, "public body" shall have the meaning ascribed to it in § 10.1-1700, and "holder" shall have the meaning ascribed to it in § 10.1-1009.

1992, c. 426; 1999, cc. 900, 906; 2000, cc. 494, 1053; 2006, c. 227; 2007, cc. 77, 673.



§ 10.1-1021. Powers of the Foundation

In order to carry out its purposes, the Foundation shall have the following powers and duties:

1. To prepare a comprehensive plan that recognizes and seeks to implement all of the purposes for which the Foundation is created. In preparing this plan, the Foundation shall:

a. Develop a strategic plan for the expenditure of unrestricted moneys received by the Fund. In developing a strategic plan for expending unrestricted moneys from the Fund, the Board of Trustees shall establish criteria for the expenditure of such moneys. The plan shall take into account the purposes for which restricted funds have been expended or earmarked. Such criteria may include:

(1) The ecological, outdoor recreational, historic, agricultural and forestal value of the property;

(2) An assessment of market values;

(3) Consistency with local comprehensive plans;

(4) Geographical balance of properties and interests in properties to be purchased;

(5) Availability of public and private matching funds to assist in the purchase;

(6) Imminent danger of loss of natural, outdoor, recreational or historic attributes of a significant portion of the land;

(7) Economic value to the locality and region attributable to the purchase; and

(8) Advisory opinions from local governments, state agencies or others;

b. Develop an inventory of those properties in which the Commonwealth holds a legal interest for the purpose set forth in subsection A of § 10.1-1020;

c. Develop a needs assessment for future expenditures from the Fund. In developing the needs assessment, the Board of Trustees shall consider among others the properties identified in the following: (i) Virginia Outdoors Plan, (ii) Virginia Natural Heritage Plan, (iii) Virginia Institute of Marine Science Inventory, (iv) Virginia Joint Venture Board of the North American Waterfowl Management Plan, and (v) Virginia Board of Historic Resources Inventory. In addition, the Board shall consider any information submitted by the Department of Agriculture and Consumer Services on farmland preservation priorities and any information submitted by the Department of Forestry on forest land initiatives and inventories; and

d. Maintain the inventory and needs assessment on an annual basis.

2. To expend directly or allocate the funds received by the Foundation to the appropriate state agencies for the purpose of acquiring those properties or property interests selected by the Board of Trustees. In the case of restricted funds the Board's powers shall be limited by the provisions of § 10.1-1022.

3. To enter into contracts and agreements, as approved by the Attorney General, to accomplish the purposes of the Foundation.

4. To receive and expend gifts, grants and donations from whatever source to further the purposes set forth in subsection B of § 10.1-1020.

5. To sell, exchange or otherwise dispose of or invest as it deems proper the moneys, securities, or other real or personal property or any interest therein given or bequeathed to it, unless such action is restricted by the terms of a gift or bequest. However, the provisions of § 10.1-1704 shall apply to any diversion from open-space use of any land given or bequeathed to the Foundation.

6. To conduct fund-raising events as deemed appropriate by the Board of Trustees.

7. To do any and all lawful acts necessary or appropriate to carry out the purposes for which the Foundation and Fund are established.

1992, c. 426; 1999, cc. 900, 906; 2000, c. 1053; 2005, c. 633.



§ 10.1-1021.1. Geographic distribution of land protected

The Foundation shall seek to achieve a fair distribution of land protected throughout the Commonwealth, based upon the following:

1. The importance of conserving land in all regions of the Commonwealth;

2. The importance of protecting specific properties that can benefit all Virginia citizens; and

3. The importance of addressing the particular land conservation needs of areas of the state where Fund moneys are generated.

2000, c. 1053.



§ 10.1-1021.2. Additional powers of the Foundation; requests for conservation easement dispute mediation

Any private owner of the fee interest in land that is subject to a perpetual conservation easement pursuant to Chapter 10.1 (§ 10.1-1009 et seq.), any holder of such an easement, or any holder of a third-party right of enforcement of such an easement may submit a request, pursuant to guidelines adopted by the Foundation, that the Foundation utilize the process set forth in the Administrative Dispute Resolution Act, Chapter 41.1 (§ 2.2-4115 et seq.) of Title 2.2, to resolve a dispute that is not part of a dispute already in litigation and arises out of or relates to the interpretation or administration of a conservation easement made or entered into pursuant to Chapter 10.1 (§ 10.1-1009 et seq.).

2015, c. 44.



§ 10.1-1022. Expenditure of restricted funds

The Foundation shall expend restricted funds only in accordance with the applicable restrictions, or allocate such funds to the designated or otherwise appropriate state agency subject to such restrictions. The state agency receiving restricted funds shall expend such funds only in accordance with the applicable restrictions. The Board of Trustees may make such recommendations as are appropriate to the agencies responsible for spending any restricted funds, and the agencies shall consider such recommendations prior to the expenditure of restricted funds received from the Foundation. State agencies and departments receiving funds directly for expenditure for a purpose for which the Foundation is created shall solicit and consider the advice of the Board with respect to the expenditure of such funds prior thereto. This section shall not affect the authority of the Foundation to exercise its discretion with regard to the expenditure or allocation of unrestricted funds received by the Foundation.

1992, c. 426 .



§ 10.1-1022.1. Expenditure of funds for natural area protection

A. No matching grant shall be made from the Fund to any holder or public body for purchasing an interest in land for the protection of a natural area unless:

1. The holder or public body has demonstrated the necessary commitment and financial capability to manage the property; and

2. The Department has, after reviewing the grant application as provided in subsection B, recommended that the grant be made.

B. Natural area grant applications shall be submitted to the Foundation, which shall forward the application to the Department. The application shall include a budget for the proposed purchase and for the management of the property. The Department shall consider the following in making its recommendation on whether the grant should be made:

1. Whether the project will make a significant contribution to the protection of habitats for rare, threatened, or endangered plant or animal species, rare or state-significant natural communities, other ecological resources, or natural areas of Virginia;

2. Whether the area addresses a protection need identified in the Virginia Natural Heritage Plan;

3. The rarity of the elements targeted for conservation;

4. The size and viability of the site; and

5. Whether the holder or public body has the capability to protect the site from short-term and long-term stresses to the area.

C. Matching grant funds provided pursuant to this section shall be expended by the holder or public body within two years of receiving the funds, except that the Department may grant an extension of up to one year.

D. All property for which a matching grant is made pursuant to this section shall be dedicated as a natural area preserve as provided in § 10.1-213. Any such preserve that was purchased in fee simple by the holder or public body shall be open for public access for a reasonable amount of time each year, except as is necessary to protect sensitive resources or for management purposes, as determined by the holder or public body pursuant to an agreement with the Department.

1999, cc. 900, 906; 2001, cc. 164, 168.



§ 10.1-1023. Certain expenditures prohibited

Moneys from the Fund shall not be expended for the acquisition of any property interest through eminent domain.

1992, c. 426 .



§ 10.1-1024. Gifts and bequests to Foundation

Gifts, devises and bequests of money, securities and other assets accepted by the Foundation, whether personal or real property, shall be deemed to be gifts to the Commonwealth, which shall be exempt from all state and local taxes and shall be regarded as property of the Commonwealth for the purposes of all tax laws.

1992, c. 426; 2000, c. 1053.



§ 10.1-1025. Forms of accounts and records; audit of same

The accounts and records of the Foundation showing the receipt and disbursement of funds from whatever source derived shall be in such form as the Auditor of Public Accounts prescribes, provided that such accounts shall correspond as nearly as possible to the accounts and records for such matters maintained by similar enterprises. The accounts and records of the Foundation shall be subject to audit by the Auditor of Public Accounts or his legal representative on an annual basis and the costs of such audit services shall be borne by the Foundation. The Foundation's fiscal year shall be the same as the Commonwealth's.

1992, c. 426 .



§ 10.1-1026. Cooperation of state agencies

All state officers, agencies, commissions, boards, departments, institutions and foundations shall cooperate with and assist the Foundation in carrying out its purpose and, to that end, may accept any gift or conveyance of real property or interest therein or other property in the name of the Commonwealth from the Foundation. Such property shall be held in possession or used as provided in the terms of the trust, contract or instrumentality by which it was conveyed.

2000, c. 1053.



§ 10.1-1027. Wild Spanish Mustangs Fund established; administration; purpose

There is hereby established in the state treasury a special nonreverting fund to be known as the Wild Spanish Mustangs Fund, hereafter referred to as the Fund. The Fund shall consist of such moneys as may be appropriated by the General Assembly and such other moneys as may be made available from any other source, public or private. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund, but shall remain in the Fund. The Fund shall be administered by the Department of Conservation and Recreation. Any expenditure from the Fund shall be subject to the recommendations of the Park Manager at False Cape State Park, with advice and consultation from the City of Virginia Beach, local legislators, and interested community members. The Fund shall be used for the general purpose of protecting the herd of wild Spanish mustangs on the barrier islands of Virginia. Allocations may include, but are not limited to, the erection and maintenance of fences to restrict the entrance of wild horses into Virginia, the transporting of any wild horses that do reach Virginia back to North Carolina, and other measures to protect these horses and promote their retention in North Carolina, as determined by the Department of Conservation and Recreation.

2007, c. 37.



§ 10.1-1100. Department of Forestry; appointment of the State Forester

The Department of Forestry, hereinafter referred to in this chapter as the Department, is continued as an agency under the supervision of the Secretary of Agriculture and Forestry. The Department shall be headed by the State Forester, who shall be appointed by the Governor to serve at his pleasure for a term coincident with his own.

Any vacancy in the office of the State Forester shall be filled by appointment by the Governor pursuant to the provisions of Article V, Section 10 of the Constitution of Virginia.

The State Forester shall be a technically trained forester and shall have both a practical and theoretical knowledge of forestry.

1986, c. 567, § 10-31.1; 1988, c. 891; 1993, c. 699 .



§ 10.1-1100.1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this chapter the State Forester or the Department is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the State Forester or the Department may be sent by regular mail.

2011, c. 566.



§ 10.1-1101. General powers of Department

The Department shall have the following general powers, all of which, with the approval of the State Forester, may be exercised by a unit of the Department with respect to matters assigned to that organizational entity:

1. Employ personnel required to carry out the purposes of this chapter;

2. Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including, but not limited to contracts with private nonprofit organizations, the United States, other state agencies and governmental subdivisions of the Commonwealth;

3. Accept bequests and gifts of real and personal property as well as endowments, funds, and grants from the United States government and any other source. To these ends, the Department shall have the power to comply with conditions and execute agreements as necessary, convenient or desirable;

4. Promulgate regulations necessary or incidental to the performance of duties or execution of powers conferred under this chapter;

5. Receive, hold in trust and administer any donation made to it for the advancement of forest resources of the Commonwealth;

6. Undertake evaluation and testing of products and technologies relating to replacement of petroleum-based lubricants and hydraulic fluids with lubricants and hydraulic fluids made or derived from vegetables or vegetable oil, and promote the use of such products and technologies found to be beneficial in preserving and enhancing environmental quality; and

7. Do all acts necessary or convenient to carry out the purposes of this chapter.

1986, c. 567, § 10-31.2; 1988, c. 891; 1995, c. 111.



§ 10.1-1102. Board of Forestry

The Board of Forestry within the Department of Forestry, referred to in this chapter as the Board, shall be composed of 13 members appointed by the Governor. At least two members shall be representatives of the pine pulpwood industry; two members shall be representatives of the pine lumber industry; two members shall be representatives of the hardwood lumber industry; one member shall be a representative of the timber harvesting industry; and two members shall be small forest landowners. In making appointments to the Board, the Governor shall take into account the geographic diversity of board membership as it relates to Virginia's forest resources. Beginning July 1, 2012, the Governor's appointments shall be staggered as follows: four members for a term of one year, three members for a term of two years, three members for a term of three years, and three members for a term of four years. After the initial staggering of terms, appointments shall be for four-year terms. The State Forester shall serve as executive officer of the Board.

No member of the Board, except the executive officer, shall be eligible for more than two successive terms; however, persons subsequently appointed to fill vacancies may serve two additional successive terms after the terms of the vacancies they were appointed to fill have expired. All vacancies in the membership of the Board shall be filled by the Governor for the unexpired term.

The Board shall meet at least three times a year for the transaction of business. Special meetings may be held at any time upon the call of the executive officer of the Board, or a majority of the members of the Board.

Members of the Board shall be reimbursed for all reasonable and necessary expenses incurred as a result of their membership on the Board.

Code 1950, § 10-84; 1986, c. 539; 1986, c. 567, § 10-84.1; 1988, c. 891; 1990, c. 127; 1992, c. 145; 2011, cc. 691, 714; 2012, cc. 803, 835.



§ 10.1-1103. Powers of the Board

A. The Board shall be charged with matters relating to the management of forest resources in the Commonwealth.

B. The Board shall advise the Governor and the Department on the state of forest resources within the Commonwealth and the management of forest resources. The Board shall encourage persons, agencies, organizations and industries to implement development programs for forest resource management and counsel them in such development. In addition, the Board shall recommend plans for improving the state system of forest protection, management and replacement, and shall prepare an annual report on the progress and conditions of state forest work.

C. The Board shall formulate recommendations to the State Forester concerning regulations and other matters applicable to Article 10 (§ 10.1-1170 et seq.), including types of equipment to be purchased, rental rates for equipment, and reforestation practices.

1986, c. 567, § 10-84.2; 1988, c. 891; 2012, cc. 803, 835.



§ 10.1-1104. General powers and duties of State Forester

The State Forester, under the direction and control of the Governor, shall exercise the powers and perform the duties conferred or imposed upon him by law and shall perform other duties required of him by the Governor or the appropriate citizen boards.

1986, c. 567, § 10-31.3; 1988, c. 891.



§ 10.1-1105. Additional powers and duties of State Forester

The State Forester shall supervise and direct all forest interests and all matters pertaining to forestry within the Commonwealth. He shall have charge of all forest wardens and shall appoint, direct and supervise persons he employs to perform labor in the forest reservations or the nurseries provided for herein, and he is authorized to employ temporary forest wardens to extinguish forest fires in the Commonwealth. He shall take such action as is authorized by law to prevent and extinguish forest fires; develop a program to promote the use of prescribed burning for community protection and ecological, silvicultural, and wildlife management; enforce all laws pertaining to forest and woodlands; prosecute any violation of such laws; develop silvicultural best management practices, including reforestation, prevention of erosion and sedimentation, and maintenance of buffers for water quality, pursuant to Article 12 (§ 10.1-1181.1 et seq.) of this chapter; collect information relative to forest destruction and conditions; direct the protection and improvement of all forest reservations; and, as far as his duties as State Forester will permit, conduct an educational course on forestry at the University of Virginia for credit toward a degree, at farmers' institutes and at similar meetings within the Commonwealth. He shall provide for the protection of state waters from pollution by sediment deposition resulting from silvicultural activities as provided in Article 12 (§ 10.1-1181.1 et seq.) of this chapter. In addition, the State Forester shall cooperate with counties, municipalities, corporations and individuals in preparing plans and providing technical assistance, based on generally accepted scientific forestry principles, for the protection, management and replacement of trees, wood lots and timber tracts and the establishment and preservation of urban forests, under an agreement that the parties obtaining such assistance shall pay the field and traveling expenses of the person employed in preparing such plans.

1986, c. 567, § 10-31.4; 1988, c. 891; 1989, c. 215; 1993, c. 948; 1997, c. 7; 1998, c. 156; 1999, c. 220; 2000, c. 997.



§ 10.1-1106. State Forester to control forest reserves and funds; reforesting; preservation of timber, etc

The care, management and preservation of the forest reserves of the Commonwealth and the forests thereon, and all moneys appropriated in that behalf, or collected therefrom in any way, and all personal and real property acquired to carry out the objects of this chapter, shall be subject to the control of the State Forester.

The State Forester shall observe, ascertain, follow and put into effect the best methods of reforesting cutover and denuded lands, foresting wastelands, preventing the destruction of forests by fire, the administering of forests on forestry principles, the instruction and encouragement of private owners in preserving and growing timber for commercial and manufacturing purposes, and the general conservation of forest tracts around the headwaters and on the watersheds of the watercourses of the Commonwealth.

Code 1950, § 10-32; 1984, c. 750; 1986, c. 567; 1988, c. 891.



§ 10.1-1107. Purchase of lands and acceptance of gifts for forestry purposes by the State Forester; management; definition of state forests

A. The State Forester shall have authority to purchase in the name of the Commonwealth lands suitable for state forests. He may accept for state forest purposes gifts, devises and bequests of real and personal property as well as endowments, funds, and grants from any source. Unless otherwise restricted by the terms of the gift, devise or bequest, the State Forester is authorized, in the name of the Commonwealth, to convey or lease any such real property given to it, with the consent and approval of the Governor and the General Assembly and the approval of the instrument as to form by the Attorney General. Mineral and mining rights over and under land donated may be reserved by the donors.

B. The State Forester shall have the power and authority to accept gifts, donations and contributions of land, and to enter into agreements for the acquisition by purchase, lease or otherwise with, the United States, or any agency or agent thereof, of lands for state forests.

C. The State Forester shall have authority to provide for the management, development and utilization of any lands purchased, leased or otherwise acquired, to sell or otherwise dispose of products on or derived from the land, and to enforce regulations governing state forests, the care and maintenance thereof, and the prevention of trespassing thereon, and such other regulations deemed necessary to carry out the provisions of this section. Approval by the Governor or General Assembly shall not be required for the sale or harvesting of timber on state forest lands or other lands over which the Department has supervision and control.

D. In exercising the powers conferred by this section, the State Forester shall not obligate the Commonwealth for any expenditure in excess of any funds either donated or appropriated to the Department for such purpose.

E. One-fourth of the gross proceeds derived from timber sales on any state forest lands so acquired by the State Forester shall be paid annually by the State Forester to the counties in which such lands are respectively located, and shall become a part of the general funds of such counties, except for Appomattox, Buckingham and Cumberland Counties. For the Counties of Appomattox, Buckingham and Cumberland, one-eighth of the gross proceeds derived from timber sales on any state forest lands acquired in these counties shall become part of the general funds of these counties and one-eighth shall be expended annually by the Department, upon consultation with each county, for the enhancement of recreational opportunities on those state forest lands located in the county. This subsection shall not apply to properties acquired or managed for nonstate forest purposes.

F. As used in this chapter unless the context requires a different meaning, "state forest" means lands acquired for the Commonwealth by purchase, gift or lease pursuant to this section. These lands shall be managed and protected for scientific, recreational and educational purposes. Uses of the state forests shall include, but not be limited to, research, demonstrations, tours, soil and water management and protection, hunting, fishing and other recreational activities.

G. All acquisitions of real property under this section shall be subject to the provisions of § 2.2-1149. The Attorney General shall approve the form of the instruments prior to execution.

Code 1950, § 10-33; 1984, c. 750; 1986, c. 567; 1988, c. 891; 1999, c. 201; 2007, c. 689; 2009, c. 43; 2012, cc. 197, 248.



§ 10.1-1108. Waste and unappropriated lands

Any waste and unappropriated land, other than ungranted shores of the sea, marsh or meadowlands exempted from grant by the provisions of § 41.1-3, may be set apart permanently for use as state forest land, by a grant and proclamation signed by the Governor upon the receipt from the State Forester of an application requesting that a certain piece, tract or parcel of waste and unappropriated land be so set apart. The State Forester shall submit with the application a copy of a report describing fully the location of the land, its character and suitability for forestry purposes together with a complete metes and bounds description of the boundary of the tract. The Department of General Services shall review the application and recommend either approval or disapproval of the transaction to the Governor. If the Governor determines that the land is more valuable for forestry purposes than for agricultural or any other purposes, he may authorize the preparation of a grant which shall be reviewed for legal sufficiency by the Attorney General for the Governor's signature and the lesser seal of the Commonwealth.

All lands so granted shall be subject to statutes and regulations relating to the regulation, management, protection and administration of state forests.

Code 1950, § 10-34.2; 1950, p. 225; 1984, c. 750; 1986, c. 567; 1988, c. 891; 1995, c. 850.



§ 10.1-1109. State forests not subject to warrant, survey or patent

Lands acquired by the Commonwealth for forestry purposes shall not be subject to warrant, survey or patent.

Code 1950, § 10-42; 1988, c. 891.



§ 10.1-1110. Violation of regulations for supervision of state forests, etc

Violators of any regulation for the supervision or use of any state forest, park, road, street or highway traversing the same, shall be guilty of a Class 4 misdemeanor.

Code 1950, § 10-43; 1988, c. 891.



§ 10.1-1111. Kindling fires on state forests; cutting and removing timber; damaging land or timber

Any person who kindles fire upon any of the state forests of this Commonwealth, except in accordance with regulations prescribed by the State Forester, or who cuts and removes any timber, or who damages or causes the damage of forestland or timber belonging to the Commonwealth, shall be guilty of a Class 3 misdemeanor for each offense committed.

Code 1950, § 10-44; 1986, c. 539; 1988, c. 891.



§ 10.1-1112. Notices relating to forest fires and trespasses

The State Forester shall distribute notices, printed in large letters on cloth or other suitable material, calling attention to the danger of forest fires, to the forest fire laws, and to trespass laws and their penalties, to forest wardens, and to owners of timberland to be posted by them in conspicuous places. Any person other than a forest warden or the owner of the land on which notices are posted, who tears down, mutilates or defaces any such notice shall be guilty of a Class 4 misdemeanor.

1986, c. 567, § 10-31.5; 1988, c. 891.



§ 10.1-1113. Not liable for trespass in performance of duties

No action for trespass shall lie against the State Forester, or any agent or employee of the State Forester for lawful acts done in performance of his duties.

1986, c. 567, § 10-31.7; 1988, c. 891.



§ 10.1-1114. Establishment of nurseries; distribution of seeds and seedlings

A. The State Forester may establish and maintain a nursery or nurseries, for the propagation of forest tree seedlings, either upon one or more of the forest reservations of the Commonwealth, or upon such other land as he may and which he is empowered to acquire for that purpose. Seedlings from this nursery may be furnished to the Commonwealth without expense for use upon its state forests or other public grounds or parks. Seeds and seedlings may also be distributed to private individuals pursuant to terms and conditions and at prices approved by the State Forester.

B. To the extent permitted by federal law and regulations, the preferred method of treatment shall be fumigation using methyl bromide in seedling plant beds prior to seeding.

C. The Commissioner of Agriculture and Consumer Services or his designee may issue an inspection certificate for intrastate and interstate shipments of conifer and hardwood seedlings to certify that they are apparently free of pests and diseases.

Code 1950, § 10-36; 1968, c. 40; 1986, c. 567; 1988, c. 891; 2012, cc. 101, 621; 2013, c. 124.



§ 10.1-1115. Sale of trees

For the purpose of maintaining in perpetuity the production of forest products on state forests, the State Forester may designate and appraise the trees which should be cut under the principles of scientific forest management, and may sell these trees for not less than the appraised value. When the appraised value of the trees to be sold is more than $50,000, the State Forester, before making such sale, shall receive bids therefor, after notice by publication once a week for two weeks in two newspapers of general circulation. The State Forester shall have the right to reject any and all bids and to readvertise for bids. The proceeds arising from the sale of the timber and trees so sold, except as provided in subsection E of § 10.1-1107, shall be paid into the state treasury as provided in § 10.1-1116, and shall be held in the Reforestation Operations Fund for the improvement or protection of state forests or for the purchase of additional lands.

Code 1950, § 10-37; 1970, c. 31; 1986, cc. 539, 567; 1988, c. 891; 2008, c. 19.



§ 10.1-1116. Reforestation Operations Fund

All money obtained from the state forests, except as provided in subsection E of § 10.1-1107, shall be paid into a special nonreverting fund in the state treasury, to the credit of the Reforestation Operations Fund (the Fund). Interest earned on the moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund, but shall remain in the Fund. The moneys in the Fund are to be utilized for state forest protection, management, replacement, and extension, under the direction of the State Forester.

Code 1950, § 10-39; 1986, c. 567; 1988, c. 891; 2014, c. 263.



§ 10.1-1117. Specialized services or rentals of equipment to landowners, localities and state agencies; fees; disposition of proceeds

The State Forester may cooperate with landowners, counties, municipalities and state agencies, by making available forestry services consisting of specialized or technical forestry equipment and an operator, or rent to them such specialized equipment. For such services or rentals, a reasonable fee, representing the State Forester's estimate of the cost of such services or rentals, shall be charged.

All moneys paid to the State Forester for such services or rentals shall be deposited in the state treasury to the credit of the Forestry Operations Fund, to be used in the further protection and development of the forest resources of this Commonwealth. Upon presentation of a statement, the landowner, county, municipality or state agency receiving such services or rentals shall pay to the State Forester, within thirty days, the amount of charge shown on the statement.

1964, c. 513, § 10-54.1; 1986, c. 567; 1988, c. 891.



§ 10.1-1118. Account of receipts and expenditures

The State Forester shall keep a full and accurate account of the receipts and expenditures of the Department.

Code 1950, § 10-40; 1986, c. 567; 1988, c. 891; 2004, c. 58.



§ 10.1-1119. Preservation of evidence as to conserving forest supply; reports to General Assembly; publications

The State Forester shall preserve all evidence taken by him with reference to conserving the forests of the Commonwealth and the methods best adapted to accomplish such object. He shall report his actions, conclusions and recommendations to each session of the General Assembly and from time to time publish for public distribution, in bulletin or other form, such conclusions and recommendations as may be of immediate public interest.

Code 1950, § 10-41; 1984, c. 750; 1986, c. 567; 1988, c. 891.



§ 10.1-1119.1. State Forests System Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the State Forests System Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All contributions from income tax refunds and any other source shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of developing and implementing conservation and education initiatives in the state forests system. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the State Forester.

1999, c. 998.



§ 10.1-1120. Forest Management of State-Owned Lands Fund

The Forest Management of State-Owned Lands Fund established by the legislature in 1980 is continued.

1980, c. 525, § 10-45.1; 1988, c. 891.



§ 10.1-1121. Definitions

As used in this article unless the context requires a different meaning:

"Fund" means the Forest Management of State-Owned Lands Fund.

"State-owned lands" means forest land owned or managed by the various departments, agencies and institutions of the Commonwealth and designated by the Department in cooperation with the Division of Engineering and Buildings of the Department of General Services as being of sufficient size and value to benefit from a forest management plan. State-owned land shall not include properties held or managed by the Department of Game and Inland Fisheries, the Department of Forestry, or the Department of Conservation and Recreation.

1980, c. 525, § 10-45.2; 1981, c. 219; 1984, c. 750; 1986, c. 567; 1988, c. 891; 1989, c. 656 .



§ 10.1-1122. Management, harvesting, sale of timber on state-owned land

A. The Department in cooperation with the Division of Engineering and Buildings shall develop a forest management plan for state-owned lands with the assistance of affected state agencies, departments and institutions.

B. Prior to the sale of timber from state-owned lands, the proposed sale shall be first approved by the Department and by the Division of Engineering and Buildings. The Department shall make or arrange for all sales so approved and shall deposit all proceeds to the credit of the Fund, except that when sales are made from timber on land held by special fund agencies or the Department of Military Affairs, or from timber on land which is gift property specified in subsection H of § 2.2-1156, the Department shall deposit in the Fund only so much of the proceeds as are needed to defray the cost of the sale and to implement the forestry management plan on that particular tract of land. The remainder of the proceeds from such a sale shall then be paid over to the special fund agency concerned, the Department of Military Affairs, or the agency or institution holding the gift properties, to be used for the purposes of that agency, department, or institution.

1980, c. 525, § 10-45.3; 1981, c. 219; 1986, c. 567; 1988, c. 891; 2009, c. 612.



§ 10.1-1123. Use of Fund; management, receipt and expenditure of moneys

The Fund shall be used to defray the costs of timber sales, to develop forest management plans for state-owned lands pursuant to § 10.1-1124, and to implement those plans. The Department shall have the authority to manage, receive and expend moneys for and from the Fund for these purposes.

1980, c. 525, § 10-45.4; 1981, c. 219; 1986, c. 567; 1988, c. 891.



§ 10.1-1124. Counties and certain cities to pay annual sums for forest protection, etc

A. Upon presentation to its governing body of an itemized statement duly certified by the State Forester, each county in this Commonwealth, or city which enters into a contract with the State Forester under § 10.1-1125 to provide forest fire prevention, shall repay into the state treasury annually any amounts expended in the preceding year by the State Forester in such county or city for forest protection, forest fire detection, forest fire prevention and forest fire suppression, not to exceed in any one year an amount measured by the acreage, computed, beginning July 1, 2008, upon the basis of seven cents per acre of privately owned forests in the county or city and beginning July 1, 2009, nine cents per acre, according to the most recent United States Forest Survey. In any additions or deductions of acreage from that given by this survey, any land, other than commercial orchards, sustaining as its principal cover a growth of trees or woody shrubs shall be considered forest land, irrespective of the merchantability of the growth, and cutover land shall be considered as forest land unless it has been cleared or improved for other use. Open land shall be considered as forest land when it bears at least 80 well-distributed seedlings or sprouts of woody species per acre. The amounts so repaid by the counties or cities into the state treasury shall be credited to the Forestry Operations Fund for forest protection, forest fire detection, forest fire prevention and forest fire suppression in the Commonwealth and, with such other funds as may be appropriated by the General Assembly or contributed by the United States or any governmental or private agency for these purposes, shall be used and disbursed by the State Forester for such purposes. In cities this subsection shall be subject to § 10.1-1125.

B. In any case in which the State Forester and the governing body of any county or city cannot agree upon the additions or deductions to privately owned forest acreage in a particular county or city, or to changes in forest acreage from year to year, the question shall be submitted to the judge of the circuit court of the county or city by a summary proceeding, and the decision of the judge certified to the governing body and to the State Forester, respectively, shall be conclusive and final.

Code 1950, § 10-46; 1964, c. 79; 1984, c. 715; 1986, c. 567; 1988, c. 891; 2008, c. 254.



§ 10.1-1125. Application of Articles 4, 5 and 6 to cities; State Forester authorized to enter into contracts with cities

A. In addition to the application of this article and Articles 5 (§ 10.1-1131 et seq.) and 6 (§ 10.1-1135 et seq.) to forestlands lying in counties, such articles shall also apply to forestlands lying within cities. For the purposes of such articles as applied to cities, forest land shall be considered as comprising land which bears at least eighty well-distributed seedlings or sprouts of woody species per acre and which is specifically included in the provisions of the contract with the city.

B. The State Forester is authorized to enter into contracts prepared by the Attorney General with the governing body of any city in which any such forestland is located. The contract shall include provisions for the State Forester to furnish forest fire protection, prevention, detection, and suppression services and to enforce state law applicable to forest fires on forestlands upon any such lands located within a city. The services so provided by the State Forester shall be of the same general type, character, and standard as the same services provided in counties generally.

1964, c. 79, § 10-46.1; 1974, c. 216; 1984, c. 750; 1986, cc. 188, 567; 1988, c. 891.



§ 10.1-1126. State Forester authorized to enter into agreements with federal agencies

The State Forester is authorized to enter into agreements, approved by the Attorney General of Virginia, with agencies of the United States government holding title to forest land in any county, city or town. Any such agreement may include provisions for the State Forester to furnish forest fire protection, prevention, detection, and suppression services together with enforcement of state law applicable to forest fires on forestlands within such county, city or town. Costs of such services provided by the State Forester shall be reimbursed to him as provided in the agreement. The services provided by the State Forester shall be of the same general type, character, and standard as the same services provided in counties, cities and towns generally.

1974, c. 216, § 10-46.2; 1984, c. 750; 1986, cc. 188, 567; 1988, c. 891.



§ 10.1-1126.1. Silvicultural practices; local government authority limited

A. Forestry, when practiced in accordance with accepted silvicultural best management practices as determined by the State Forester pursuant to § 10.1-1105, constitutes a beneficial and desirable use of the Commonwealth's forest resources.

B. Notwithstanding any other provision of law, silvicultural activity, as defined in § 10.1-1181.1, that (i) is conducted in accordance with the silvicultural best management practices developed and enforced by the State Forester pursuant to § 10.1-1105 and (ii) is located on property defined as real estate devoted to forest use under § 58.1-3230 or in a district established pursuant to Chapter 43 (§ 15.2-4300 et seq.) or Chapter 44 (§ 15.2-4400 et seq.) of Title 15.2, shall not be prohibited or unreasonably limited by a local government's use of its police, planning and zoning powers. Local ordinances and regulations shall not require a permit or impose a fee for such silvicultural activity. Local ordinances and regulations pertaining to such silvicultural activity shall be reasonable and necessary to protect the health, safety and welfare of citizens residing in the locality, and shall not be in conflict with the purposes of promoting the growth, continuation and beneficial use of the Commonwealth's privately owned forest resources. Prior to the adoption of any ordinance or regulation pertaining to silvicultural activity, a locality may consult with, and request a determination from, the State Forester as to whether the ordinance or regulation conflicts with the purposes of this section. Nothing in this section shall preclude a locality from requiring a review by the zoning administrator, which shall not exceed ten working days, to determine whether a proposed silvicultural activity complies with applicable local zoning requirements.

C. The provisions of this section shall apply to the harvesting of timber, provided that the area on which such harvesting occurs is reforested artificially or naturally in accordance with the provisions of Chapter 11 (§ 10.1-1100 et seq.) of Title 10.1 or is converted to bona fide agricultural or improved pasture use as described in subsection B of § 10.1-1163.

The provisions of this section shall not apply to land that has been rezoned or converted at the request of the owner or previous owner from an agricultural or rural to a residential, commercial or industrial zone or use.

Nothing in this section shall affect any requirement imposed pursuant to the Chesapeake Bay Preservation Act (§ 62.1-44.15:67 et seq.) or imposed by a locality pursuant to the designation of a scenic highway or Virginia byway in accordance with §§ 33.2-405 through 33.2-408.

1997, c. 7.



§ 10.1-1127. County and city levies and appropriations

The governing bodies of the counties and those cities entering into a contract as provided in § 10.1-1125 are authorized to levy taxes and appropriate money for forest protection, improvement and management.

Code 1950, § 10-47; 1964, c. 79; 1988, c. 891.



§ 10.1-1127.1. Tree conservation ordinance; civil penalties

A. The governing body of any county, city or town may adopt a tree conservation ordinance regulating the preservation and removal of heritage, specimen, memorial and street trees, as defined under subsection B of this section, when such preservation and removal are not commercial silvicultural or horticultural activities, including but not limited to planting, managing, or harvesting forest or tree crops. Such ordinance shall consider planned land use by the property owner, may include reasonable fees for the administration and enforcement of the ordinance and may provide for the appointment by the local governing body of an administrator of the ordinance.

B. Any ordinance enacted pursuant to this authority may contain reasonable provisions for the preservation and removal of heritage, specimen, memorial and street trees. For the purpose of this section the following definitions shall apply:

"Arborist" or "urban forester" means a person trained in arboriculture, forestry, landscape architecture, horticulture, or related fields and experienced in the conservation and preservation of native and ornamental trees.

"Heritage tree" means any tree that has been individually designated by the local governing body to have notable historic or cultural interest.

"Memorial tree" means any tree that has been individually designated by the local governing body to be a special commemorating memorial.

"Specimen tree" means any tree that has been individually designated by the local governing body to be notable by virtue of its outstanding size and quality for its particular species.

"Street tree" means any tree that has been individually designated by the local governing body and which grows in the street right-of-way or on private property as authorized by the owner and placed or planted there by the local government.

The designation of such trees shall be by an arborist or urban forester and shall be made by ordinance. The individual property owner of such trees shall be notified prior to the hearing on the adoption of such ordinance by certified mail.

C. The provisions of a tree conservation ordinance enacted pursuant to this section shall not apply: (i) to work conducted on federal or state property; (ii) to emergency work to protect life, limb or property; (iii) to routine installation, maintenance and repair of cable and wires used to provide cable television, electric, gas or telephone service; (iv) to activities with minor effects on trees, including but not limited to, home gardening and landscaping of individual homes; and (v) commercial silvicultural or horticultural activities, including but not limited to planting, managing, or harvesting forest or tree crops.

D. In the event that the application of any ordinance regulating the removal of heritage, specimen, memorial or street trees results in any taking of private property for a public purpose or use, the governing body shall compensate by fee or other consideration the property owner for such taking and the ordinance shall so state thereby notifying the owner of his right to seek such fee or other compensation. The provisions of Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 shall apply to the taking of private property for a public purpose pursuant to such local ordinance.

E. Violations of such local ordinance shall be punishable by civil penalties not to exceed $2,500 for each violation.

F. Nothing in this section shall be construed to be in derogation of the authority granted to any county, city or town by the provision of any charter or other provision of law.

1989, c. 678; 2003, c. 940.



§ 10.1-1128. Acquisition and administration

Each county, city and town acting through its governing body, is authorized to acquire by purchase, gift or bequest tracts of land suitable for the growth of trees and to administer the same, as well as any lands now owned by any such locality and suitable for the growth of trees, as county, city or town forests.

Code 1950, § 10-48; 1988, c. 891.



§ 10.1-1129. Purchasing real estate outside of boundaries

Before any governing body purchases any real estate outside of the county, city or town which it represents pursuant to the provisions of § 10.1-1128, it shall first secure the approval of the governing body of the county, city or town in which the real estate is located.

Code 1950, § 10-49; 1988, c. 891.



§ 10.1-1130. State Forester to furnish seedlings and technical assistance

The State Forester is authorized to supply from any forest tree nursery or nurseries forest tree seedlings and transplants necessary and suitable for reforesting any part or all of any lands acquired or owned and administered by any county, city or town as provided in § 10.1-1128, and to furnish technical assistance and supervision necessary for the proper management and administration of such lands and forests free of cost to counties, cities and towns. The respective counties, cities and towns shall agree to administer such lands in accordance with the practices and principles of scientific forestry as determined by the State Forester or the Board of Forestry.

Code 1950, § 10-50; 1986, c. 567; 1988, c. 891.



§ 10.1-1131. Authority of State Forester

The State Forester is authorized to designate, upon request of the landowner, forest trees of private forest landowners for sale or removal, by blazing or otherwise, and to measure or estimate the volume of the trees under the terms and conditions hereinafter provided.

Code 1950, § 10-51; 1986, c. 567; 1988, c. 891.



§ 10.1-1132. Administration by State Forester; services rendered

The State Forester shall administer the provisions of this article. The State Forester, or his authorized agent, upon receipt of a request from a forest landowner for technical forestry assistance or service, may (i) designate forest trees for removal for lumber, veneer, poles, piling, pulpwood, cordwood, ties, or other forest products, by blazing, spotting with paint, or otherwise designating in an approved manner; (ii) measure or estimate the commercial volume contained in the trees designated; (iii) furnish the forest landowner with a statement of the volume of the trees so designated and estimated; and (iv) offer general forestry advice concerning the management of the landowner's forest.

Code 1950, § 10-52; 1986, c. 567; 1988, c. 891.



§ 10.1-1133. Fees for services; free services

Upon presentation of a statement for designating, measuring or estimating services specified in § 10.1-1132, the landowner or his agent shall pay to the State Forester within thirty days of receipt of the statement an amount not to exceed five percent of the sale price or fair market value of the stumpage so designated, measured or estimated. However, for the purpose of further encouraging the use of approved scientific forestry principles on the private forestlands of this Commonwealth, and to permit explanation of the application of such principles, the State Forester may, where he deems it advisable, designate, measure or estimate without charge the trees of a forest landowner on an area not in excess of ten acres.

Code 1950, § 10-53; 1988, c. 891.



§ 10.1-1134. Disposition of fees

All moneys paid to the State Forester for services described in this article shall be deposited in the state treasury to the credit of the Forestry Operations Fund, to be used to provide additional similar scientific forestry services to the landowners of this Commonwealth. The State Forester is hereby authorized to utilize any unobligated balances in the fire suppression fund for the purpose of acquiring replacement equipment for forestry management and protection operations.

Code 1950, § 10-54; 1984, c. 715; 1986, c. 567; 1988, c. 891.



§ 10.1-1135. Appointment and compensation of forest wardens; oath; powers

The State Forester, when he deems it necessary, may request the Governor to commission persons designated by the State Forester to act as forest wardens of the Commonwealth, to enforce the forest laws and, under his direction, to aid in carrying out the purposes of this chapter. Such wardens shall receive compensation as may be provided in accordance with law for the purpose. Before entering upon the duties of their office, forest wardens thus appointed shall take the proper official oath before the clerk of the court of the county or city in which they reside. While holding such office forest wardens shall be conservators of the peace. They also shall have the authority to enforce the provisions of § 62.1-194.2.

The State Forester may designate certain forest wardens to be special forest wardens. Special forest wardens shall have the same authority and power as sheriffs throughout the Commonwealth to enforce the forest laws.

Code 1950, § 10-55; 1964, c. 79; 1970, c. 433; 1986, cc. 188, 567; 1988, cc. 196, 891.



§ 10.1-1136. Duties of forest wardens

The duties of the forest wardens are to (i) enforce all forest and forest fire statutes and regulations of the Commonwealth, (ii) serve as forest fire incident commander and perform other duties as needed in the management and suppression of forest fire incidents as long as the authority granted under this section does not conflict with or diminish the lawful authority, duties, and responsibilities of fire chiefs or other fire service officers in charge, including but not limited to the provisions of Chapter 2 (§ 27-6.1 et seq.) of Title 27, and (iii) protect the forests of the Commonwealth.

Code 1950, § 10-56; 1986, c. 188; 1988, c. 891.



§ 10.1-1137. Duty in case of fires and payment of costs of suppression

When any forest warden sees or receives a report of a forest fire, he shall proceed immediately to the scene of the fire and employ such persons and means as in his judgment are expedient and necessary to extinguish the fire, within the limits of the expense he has been authorized to incur in his instructions from the State Forester. He shall keep an itemized account of all expenses incurred and immediately send the account verified by affidavit to the State Forester.

Upon approval by the State Forester the account shall be paid from the Forestry Operations Fund.

No such payment shall be made to any person who has maliciously started the fire or to any person whose negligence caused or contributed to the setting of the fire.

Code 1950, § 10-57; 1964, c. 79; 1986, cc. 188, 567; 1988, c. 891.



§ 10.1-1138. Rewards for information leading to conviction of arsonists or incendiaries

The State Forester shall be authorized, whenever it appears to him that forest fires in any part of the Commonwealth are caused by unknown arsonists or incendiaries, to offer a monetary reward for information sufficient to procure conviction in a court of appropriate jurisdiction of the person or persons responsible for such fire. No law-enforcement officer paid in whole or in part from public funds or employee of the Department shall be eligible to receive such reward.

All such reward money shall be paid from funds appropriated for the protection and development of the forest resources of this Commonwealth, and shall not exceed either $10,000 paid in any one fiscal year or $2,000 paid to any one person for information leading to any one conviction.

1966, c. 8, § 10-57.1; 1986, cc. 188, 567; 1988, c. 891.



§ 10.1-1139. Who may be summoned to aid forest warden

Any forest warden to whom written instructions have been issued by the State Forester authorizing him to employ persons to assist in suppressing forest fires, shall have the authority to summon as many able-bodied persons between eighteen and fifty years of age as may, in his discretion, be reasonably necessary to assist in extinguishing any forest fire in any county or city of the Commonwealth which is organized for forest fire control under the direction of the State Forester. Any person summoned by a forest warden to fight a forest fire shall be paid at the rate of pay provided in the Department of Forestry wage scale for fire fighting in effect in the county or city, or part thereof, in which the fire is fought. Wardens shall not summon for such service any person while engaged in maintaining the rights-of-way of railroads for the safe passage of trains, nor any station agent, operator or other person while engaged in duties necessary for the safe operation of trains.

Any person summoned who fails or refuses to assist in fighting the fire, unless the failure is due to physical inability or other valid reason, shall be guilty of a Class 4 misdemeanor.

Code 1950, § 10-59; 1964, c. 79; 1973, c. 401; 1986, c. 188; 1988, c. 891.



§ 10.1-1140. Liability of warden for trespass

No action for trespass shall lie against any forest warden on account of lawful acts done in the legal performance of his duties.

Code 1950, § 10-60; 1988, c. 891.



§ 10.1-1140.1. Defense of forest wardens

If any commissioned forest warden appointed by the State Forester is brought before any regulatory body, summoned before any grand jury, arrested, indicted or otherwise prosecuted on any criminal charge arising out of any act committed in the discharge of his official duties, the State Forester may employ special counsel approved by the Attorney General to defend the forest warden. Upon a finding that the forest warden did not violate a law or regulation resulting from the act which was subject of the investigation, the State Forester shall pay the special counsel legal fees and expenses subject to the approval of the Attorney General. The payment shall be made from funds appropriated for the administration of the Department of Forestry.

1992, c. 113 .



§ 10.1-1141. Liability and recovery of cost of fighting forest fires by localities and the State Forester

A. The State Forester in the name of the Commonwealth shall collect the costs of firefighting performed under the direction of a forest warden in accordance with § 10.1-1139 from any person who, negligently or intentionally without using reasonable care and precaution starts a fire or who negligently or intentionally fails to prevent its escape, which fire burns on any forestland, brushland, grassland or wasteland. Such person shall be liable for the full amount of all expenses incurred by the Commonwealth, for fighting or extinguishing such fire. All expenses collected shall be credited to the Forestry Operations Fund. It shall be the duty of the Commonwealth's attorneys to institute and prosecute proper proceedings under this section, at the instance of the State Forester.

B. Any locality may collect the costs of firefighting from any person who intentionally starts a fire and who fails to attempt to prevent its escape, which fire burns on any forestland, brushland, grassland or wasteland. Such person shall be liable for the full amount of all expenses incurred by the locality and any volunteer fire company or volunteer emergency medical services agency to fight or extinguish the fire and the reasonable administrative costs expended to collect such expenses. The locality shall remit any costs recovered on behalf of another entity to such entity.

C. The State Forester or a locality may institute an action and recover from either one or both parents of any minor, living with such parents or either of them, the cost of forest fire suppression suffered by reason of the willful or malicious destruction of, or damage to, public or private property by such minor. No more than $750 may be recovered from such parents or either of them as a result of any forest fire incident or occurrence on which such action is based.

Code 1950, §§ 10-58, 10-61; 1964, c. 79; 1986, c. 188; 1988, c. 891; 2008, c. 835; 2015, cc. 502, 503.



§ 10.1-1142. Regulating the burning of woods, brush, etc.; penalties

A. It shall be unlawful for any owner or lessee of land to set fire to, or to procure another to set fire to, any woods, brush, logs, leaves, grass, debris, or other inflammable material upon such land unless he previously has taken all reasonable care and precaution, by having cut and piled the same or carefully cleared around the same, to prevent the spread of such fire to lands other than those owned or leased by him. It shall also be unlawful for any employee of any such owner or lessee of land to set fire to or to procure another to set fire to any woods, brush, logs, leaves, grass, debris, or other inflammable material, upon such land unless he has taken similar precautions to prevent the spread of such fire to any other land.

B. Except as provided in subsection C, during the period February 15 through April 30 of each year, even though the precautions required by the foregoing subsection have been taken, it shall be unlawful, in any county or city or portion thereof organized for forest fire control under the direction of the State Forester, for any person to set fire to, or to procure another to set fire to, any brush, leaves, grass, debris or field containing dry grass or other inflammable material capable of spreading fire, located in or within 300 feet of any woodland, brushland, or field containing dry grass or other inflammable material, except between the hours of 4:00 p.m. and 12:00 midnight.

The provisions of this subsection shall not apply to any fires which may be set on federal lands.

C. Subsection B shall not apply to any fire set during the period beginning February 15 through April 30 of each year, if:

1. The fire is set for "prescribed burning" that is conducted in accordance with a "prescription" and managed by a "certified prescribed burn manager" as those terms are defined in § 10.1-1150.1;

2. The burn is conducted in accordance with § 10.1-1150.4;

3. The State Forester has, prior to February 1, approved the prescription for the burn; and

4. The burn is being conducted for one of the following purposes: (i) control of exotic and invasive plant species that cannot be accomplished at other times of the year; (ii) wildlife habitat establishment and maintenance that cannot be accomplished at other times of the year; or (iii) management necessary for natural heritage resources.

The State Forester may on the day of any burn planned to be conducted pursuant to this subsection revoke his approval of the prescription for the burn if hazardous fire conditions exist. The State Forester may revoke the certification of any certified prescribed burn manager who violates any provision of this subsection.

D. Any person who builds a fire in the open air, or uses a fire built by another in the open air, within 150 feet of any woodland, brushland or field containing dry grass or other inflammable material, shall totally extinguish the fire before leaving the area and shall not leave the fire unattended.

E. Any person violating any provisions of this section shall be guilty of a Class 3 misdemeanor for each separate offense. If any forest fire originates as a result of the violation by any person of any provision of this section, such person shall, in addition to the above penalty, be liable to the Commonwealth for the full amount of all expenses incurred by the Commonwealth in suppressing such fire. Such amounts shall be recoverable by action brought by the State Forester in the name of the Commonwealth on behalf of the Commonwealth and credited to the Forestry Operations Fund.

Code 1950, §§ 10-62, 10-63; 1964, c. 79; 1986, c. 188; 1988, c. 891; 1996, cc. 74, 1008; 2001, c. 319; 2006, c. 228.



§ 10.1-1143. Throwing inflammable objects from vehicle on highway while in or near certain lands

It shall be unlawful for any person to throw, toss or drop from a vehicle moving or standing on a highway any lighted smoking material, lighted match, lighted material of any nature, or any bomb or device liable to set fire to inflammable material on the ground while in or near any forestland, brushland or field containing inflammable vegetation or trash.

Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor for each separate offense.

1954, c. 35, § 10-64.1; 1986, c. 188; 1988, c. 891.



§ 10.1-1144. Failure to clean premises of certain mills

Any individual, firm, or corporation responsible for the operation of a saw mill, stave mill, heading mill, or any other mill in, through or near forest or brushland shall clean the premises for at least a distance of fifty yards in all directions from any fires maintained in or about, or in connection with the operation of such mill. The premises shall also be cleaned for a distance of 100 feet in all directions from any sawdust pile, slab pile, or any other inflammable material which accumulates from the operation of such mill, or all matter not essential to the operation of such mill, which is liable to take fire from any sparks emitted from such fires. When any mill is removed or ceases to operate for a period of ten consecutive days, any fire which may be burning in any sawdust pile, slab pile or other debris shall be totally extinguished unless the owner of the land on which such fire is located assumes in writing responsibility for the control of the fire. Any person, firm or corporation violating any of the provisions of this section shall be guilty of a Class 4 misdemeanor. Each day or fraction thereof on which any such mill is operated in violation of the provisions of this section and each day or fraction thereof on which fire is allowed to burn in any sawdust pile, slab pile or other inflammable debris in violation of the provisions of this section, shall be deemed a separate offense.

Whenever it is established that a forest fire originated from a fire maintained in or about any such mill, the individual, firm, or corporation, from whose mill any such fire originated shall immediately become liable for all costs incurred in fighting such fire.

Code 1950, § 10-64; 1986, c. 188; 1988, c. 891.



§ 10.1-1145. Failure to properly maintain logging equipment and railroad locomotives

Logging equipment and railroad locomotives operated in, through, or near forestland, brushland or fields containing dry grass or other inflammable material shall be equipped with appliances and maintained to prevent, as far as may be possible, the escape of fire and sparks from the smokestacks. Any person failing to comply with these requirements shall be guilty of a Class 4 misdemeanor for each offense committed.

Code 1950, § 10-65; 1986, c. 188; 1988, c. 891.



§ 10.1-1146. Repealed

Repealed by Acts 1996, c. 104.



§ 10.1-1147. Removal of inflammable material from lands adjoining right-of-way by railroads

For the purpose of providing increased protection to forest property from fire originating along railroads, any railroad company shall have the right, subject to the provisions of this section, without liability for trespass to enter upon forest or brushlands for a distance of fifty feet from the railroad right-of-way and to clear from such a strip any inflammable material such as leaves, grass, dead trees, slash and brush, but shall not remove any valuable timber growth or other things of value without consent of and recompense to the owner. Not less than fifteen days prior to clearing such land, the railroad company shall give the owner notice of its intention, together with a transcript of this section, by letter deposited in the United States mail to his last known address. If the owner does not file objections to such clearings with the State Corporation Commission within ten days of the date of such notice he shall be deemed to have given consent. Upon the filing by an owner of such objection showing cause why such clearing should not be done the State Corporation Commission shall review the case and may sustain the objection of the owner or permit the clearing in whole or in part.

The State Corporation Commission may require assistance of the State Forester in furnishing information pertinent to the administration of this section.

The provisions of this section shall not apply to temporary tram roads used for hauling logs and lumber.

Code 1950, § 10-66; 1988, c. 891.



§ 10.1-1148. Fires caused by violation of provisions of article; liability to Commonwealth

Individuals and corporations causing fires by violation of any provision of this article shall be liable to the Commonwealth for (i) all damages the Commonwealth sustained by such fire or fires, and (ii) the full amount of all expenses incurred by the Commonwealth, in fighting or extinguishing such fire.

Code 1950, § 10-67; 1964, c. 79; 1988, c. 891.



§ 10.1-1150.1. Definitions

As used in this article unless the context requires a different meaning:

"Certified prescribed burn manager" means any person who has successfully completed a certification process established by the State Forester under § 10.1-1150.2.

"Prescribed burning" means the controlled application of fire or wildland fuels in either the natural or modified state, under specified environmental conditions, which allows a fire to be confined to a predetermined area and produces the fire behavior and fire characteristics necessary to attain planned fire treatment and ecological, silvicultural, and wildlife management objectives.

"Prescription" means a written statement defining the objectives to be attained by a prescribed burning and the conditions of temperature, humidity, wind direction and speed, fuel moisture, and soil moisture under which a fire will be allowed to burn. A prescription is generally expressed as an acceptable range of the prescription elements.

1998, c. 156.



§ 10.1-1150.2. State Forester to establish certification process

The State Forester shall develop and administer a certification process and training course for any individual who desires to become a certified prescribed burn manager. The training program shall include the following subjects: the legal aspects of prescribed burning, fire behavior, prescribed burning tactics, smoke management, environmental effects, plan preparation, and safety. A final examination on these subjects shall be given to all attendees. The State Forester may charge a reasonable fee to cover the costs of the course and the examination.

1998, c. 156.



§ 10.1-1150.3. Voluntary certification

To be certified as a prescribed burn manager, a person shall:

1. Successfully complete all components of the prescribed burn course developed by the State Forester and pass the examination developed for the course;

2. Successfully complete a training course comparable to that developed by the State Forester and pass the examination developed for Virginia's course; or

3. Demonstrate relevant past experience, complete a review course and pass the examination developed for Virginia's course.

1998, c. 156.



§ 10.1-1150.4. Prescribed burn elements

Prescribed burning shall be performed in the following manner:

1. A prescription for the prescribed burn shall be prepared by a certified prescribed burn manager prior to the burn. The prescription shall include: (i) the landowner's name, address, and telephone number, and the telephone number of the certified prescribed burn manager who prepared the plan; (ii) a description of the area to be burned, a map of the area to be burned, the objectives of the prescribed burn, and the desired weather conditions or parameters; (iii) a summary of the methods to be used to start, control, and extinguish the prescribed burn; and (iv) a smoke management plan. The smoke management plan shall be based on guidelines presented in the Virginia Department of Forestry publication, "Voluntary Smoke Management Guidelines for Virginia," and the U.S. Forest Service's technical publication, "A Guide to Prescribed Fire in Southern Forests." A copy of the prescription shall be retained at the site throughout the period of the burning;

2. Prescribed burning shall be conducted under the direct supervision of a certified prescribed burn manager, who shall ensure that the prescribed burning is in accordance with the prescription; and

3. The nearest regional office of the Virginia Department of Forestry shall be notified prior to the burn.

1998, c. 156.



§ 10.1-1150.5. Liability

A. Any prescribed burning conducted in compliance with the requirements of this article, state air pollution control laws, and any rules adopted by the Virginia Department of Forestry shall be in the public interest and shall not constitute a nuisance.

B. Any landowner or his agent who conducts a prescribed burn in compliance with the requirements of this article, state air pollution control laws, and any rules adopted by the Virginia Department of Forestry shall not be liable for any damage or injury caused by or resulting from smoke.

C. Subsections A and B of this section shall not apply whenever a nuisance or damage results from the negligent or improper conduct of the prescribed burn or when the prescribed burn elements described in § 10.1-1150.4 have not been complied with.

1998, c. 156.



§ 10.1-1150.6. Revocation of certification

If the actions of any certified prescribed burn manager or the prescriptions prepared by him violate any provision of this article, state air pollution control laws, or Virginia Department of Forestry rules or threaten public health and safety, his certification may be revoked by the State Forester.

1998, c. 156.



§ 10.1-1151. Necessity for permits

No person shall hunt or trap in this Commonwealth on any lands which are under the jurisdiction and control of the Department by virtue of purchase, gift, lease or otherwise, and are administered as state forests, without first obtaining, in addition to other licenses and permits required by law, special use permits required by the State Forester pursuant to this article.

Code 1950, § 10-68; 1986, c. 567; 1988, c. 891.



§ 10.1-1152. State Forester may require permits and fees

A. The State Forester is authorized to require any person who engages in certain activities authorized by regulations promulgated by the Department on any of the lands described in § 10.1-1151 to obtain a special use permit. A special use permit to engage in these activities on any such lands shall be issued for a fee established by regulations promulgated by the Department.

B. The State Forester is also authorized to enter into an agreement with the Department of Game and Inland Fisheries under which the Department of Game and Inland Fisheries will include permits required under subsection A in its program for the sale of permits and licenses by the means and to the extent authorized by § 29.1-327.

Code 1950, § 10-69; 1984, c. 715; 1986, cc. 539, 567; 1988, c. 891; 1993, c. 260; 2006, c. 13; 2007, c. 646; 2009, c. 297; 2012, c. 484; 2014, c. 141.



§ 10.1-1153. Limitations on rights of holders of permits

Each special use permit shall entitle the holder to hunt and trap, or to trap, in and upon such lands of the state forests as shall be determined by the State Forester and designated on the permit, subject to all other applicable provisions of law or regulations of the Department of Game and Inland Fisheries and to such further conditions and restrictions for safeguarding the state forests as may be imposed by the State Forester and indicated on the permit. In addition to the other provisions of law applicable to hunting and trapping on the lands of the Commonwealth, the State Forester is authorized to impose such restrictions and conditions upon hunting and trapping in the state forests as he deems proper. No such restriction or condition shall be effective for the permit holder unless the restriction or condition is written, printed, stamped or otherwise indicated on the permit.

Code 1950, § 10-70; 1986, c. 567; 1988, c. 891.



§ 10.1-1154. Repealed

Repealed by Acts 2007, c. 646, cl. 2.



§ 10.1-1156. Funds credited to Department; disbursements

All funds paid into the state treasury pursuant to § 10.1-1152 shall be credited to the Department and maintained in the Reforestation Operations Fund to be expended annually, in the following order:

1. From the annual gross receipts, there shall be paid the costs of preparing and issuing the permits, including compensation to the Department of Game and Inland Fisheries, which is authorized to sell state forest special use permits;

2. The remainder may be expended by the State Forester for operation and management in such state forests. All funds expended by the State Forester in the development, management, and protection of the game resources in state forests shall be in cooperation with the Department of Game and Inland Fisheries.

Code 1950, § 10-73; 1986, c. 567; 1988, c. 891; 2007, c. 646; 2012, cc. 197, 248.



§ 10.1-1157. Punishment for violations

Any person who hunts or traps in violation of any provision of this article, or in violation of restrictions and conditions imposed by the State Forester pursuant to the provisions of § 10.1-1153 shall be guilty of a Class 3 misdemeanor.

Code 1950, § 10-74; 1986, cc. 539, 567; 1988, c. 891; 2010, c. 8.



§ 10.1-1158. Prohibition of all open burning where serious fire hazards exist; penalty

It shall be unlawful when the forestlands, brushlands and fields in this Commonwealth or any part thereof have become so dry as to create a serious fire hazard endangering lives and property, for any persons to do any open burning nearer than 300 feet from any such forestlands, brushlands or fields containing dry grass or other flammable material.

This article shall not be effective until the Governor, upon recommendation of the State Forester, proclaims such a condition to exist in this Commonwealth or any part thereof, and it shall be in effect until the Governor proclaims such condition to have terminated.

It shall be the duty of all authorized law-enforcement officers of the Commonwealth, counties, and municipalities to enforce the provisions of this section.

Any person violating the provisions of this section shall be guilty of a Class 3 misdemeanor for each separate offense.

1986, c. 188, § 27-54.5; 1988, c. 891.



§ 10.1-1159. Upon proclamation of Governor certain acts made unlawful where extraordinary fire hazards exist; closing of hunting and fishing seasons

Upon proclamation of the Governor, it shall be unlawful, when the forestlands, brushlands and fields in the Commonwealth or any part thereof have become so dry as to create an extraordinary fire hazard endangering lives and property, for any person, except the owner, tenant or owner's authorized agent, persons regularly engaged in cutting, processing, or moving forest products, or person on official duty, to enter or travel in any state, county, municipal or private forestlands, brushlands, marshland, fields or idle or abandoned lands in the area so affected except on public highways or well-defined private roads. During such period hunting and fishing seasons shall be closed, except hunting of migratory waterfowl and fishing as hereinafter provided, on all land and water within the Commonwealth or any geographical part thereof affected by proclamation. It shall further be unlawful during such periods for any person to hunt or fish except as hereinafter provided, smoke, burn leaves, grass, brush or debris of any type or to ignite or maintain any open fire nearer than 300 feet from any such forestlands, brushlands or fields containing inflammable vegetation or marshland adjoining such forestlands, brushlands, fields or idle or abandoned lands.

It shall not be unlawful to fish or hunt migratory waterfowl from a boat, or from a blind entirely surrounded by water and reached by a boat, or on nonforested islands at least 300 feet from the mainland shore and reached by a boat, when the boat embarks from and lands at established boat landings, and at no other time touches shore nearer than 300 feet from any forestlands, brushlands, or fields containing inflammable vegetation or marshland adjoining such areas.

It shall be the duty of all authorized law-enforcement officers of the Commonwealth, counties and municipalities to enforce the provisions of this section.

Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor for each separate offense.

1954, c. 134, § 27-54.1; 1964, c. 65; 1966, c. 302; 1986, c. 188; 1988, c. 891.



§ 10.1-1160. Effect of proclamation on hunting season

When any proclamation is issued pursuant to § 10.1-1158 during any open hunting season (with the exception of any season on migratory birds or waterfowl, the limits of which are prescribed by any agency of the federal government), or when the opening date of any such hunting season occurs while such proclamation is effective, the season, if open, may be extended by the Governor for a period not exceeding the number of legal hunting days during which such proclamation is in effect, beginning on the first legal hunting day after the expiration of the season. If the season is not open, it may open beginning on the first legal hunting day after such proclamation is rescinded and remain open for a period not exceeding the prescribed length of the season.

1954, c. 134, § 27-54.2; 1972, c. 150; 1988, c. 891.



§ 10.1-1161. Notice of issuance, amendment or rescission of proclamation

When any proclamation is issued, amended or rescinded the Secretary of the Commonwealth shall promptly give notice thereof through a newspaper or newspapers of general circulation in the area or areas affected. In addition, the Secretary may, in his discretion, give such additional notice as he deems necessary.

Code 1950, § 10-75; 1952, c. 417; 1956, c. 75; 1988, c. 891.



§ 10.1-1162. Definitions

As used in this article unless the context requires a different meaning:

"Diameter" means the distance through a tree at the point of average thickness as measured from outside of bark to outside of bark at a point on a trunk ten inches above the general ground level.

"Person" means any landowner, owner of timber, owner of timber rights, sawmill operator, sawmill owner, veneer wood operator, pulpwood contractor, or any person engaged in the business of severing timber from the stump.

"Tree" means any tree of a currently commercially valuable species which is six inches or more in diameter.

Code 1950, § 10-75; 1952, c. 417; 1956, c. 75; 1988, c. 891.



§ 10.1-1163. Exemptions from article

A. This article shall not apply to any acre of land on which there are present at the time of final cutting of the timber 400 or more loblolly or white pine seedlings, singly or together, four feet or more in height.

B. This article shall not apply to any person who clears or who procures another to clear his land for bona fide agricultural or improved pasture purposes or for the purpose of subdividing such land for sale for building sites. For the purpose of this article, evidence of intent of bona fide agricultural or improved pasture use shall require, as a minimum and within twelve months from the date of completion of commercial cutting, that the land intended for such use be cleared of all trees, snags, brush, tree tops, and debris by piling and burning or otherwise disposing of same, or by enclosing the area with a well-constructed fence and planting grass seed thereon so as to make a bona fide improved pasture. In the case of clearing for building sites evidence of intent shall be the construction of dwellings or other bona fide structure in progress or completed within two years from the date of completion of commercial cutting.

C. This article shall not apply to land which has been zoned for a more intensive land use than agricultural or forestal use.

D. The provisions of this article shall not apply to any acre or acres of forest land for which a planting, cutting or management plan has been prepared, designed to provide conservation of natural resources, and which plan has been submitted to and approved by the State Forester previous to the cutting of any trees on the acre or acres concerned. If such plan has been submitted to the State Forester by registered or certified mail and he has not approved the plan, or disapproved it with a statement in writing of his reasons therefor, within a period of sixty days from the date of submission, the plan shall be deemed approved and shall be effective for the purposes of this section.

E. The State Forester may grant exemptions from this article to individual landowners who wish to grow hardwoods on their property. The State Forester may place conditions on the exemption as he deems advisable for the conservation of natural resources.

Code 1950, §§ 10-81, 10-82, 10-83; 1950, p. 58; 1952, c. 412; 1956, c. 75; 1960, c. 244; 1988, c. 891; 1996, c. 285; 1997, c. 146.



§ 10.1-1164. Pine trees to be left uncut for reseeding purposes

Every landowner who cuts, or any person who cuts or procures another to cut, or any person who owns the timber at the time of cutting and knowingly and willfully allows to be cut, for commercial purposes, timber from ten acres or more of land on which loblolly or white pine, singly or together, occur and constitute twenty-five percent or more of the live trees on each acre or acres, shall reserve and leave uncut and uninjured not less than eight cone-bearing loblolly or white pine trees fourteen inches or larger in diameter on each acre thus cut and upon each acre on which such pine trees occur singly or together, unless there is in effect for such land a planting, cutting or management plan as provided in subsection D of § 10.1-1163. Where eight cone-bearing loblolly or white pine trees fourteen inches or larger in diameter are not present on any particular acre, there shall be left uncut and uninjured for each such pine two cone-bearing pine trees of the largest diameter present less than fourteen inches in diameter. Such pine trees shall be left uncut for the purpose of reseeding the land and shall be healthy, windfirm, and of well-developed crowns, evidencing seed-bearing ability by the presence of cones in the crowns.

Code 1950, § 10-76; 1950, p. 58; 1952, c. 417; 1956, c. 75; 1960, c. 244; 1968, c. 73; 1988, c. 891; 1996, c. 285.



§ 10.1-1165. When trees left for reseeding purposes may be cut

Pine trees which are left uncut for purposes of reseeding shall be the property of the landowner but shall not be cut until at least three years have elapsed after the cutting of the timber on such lands.

Code 1950, § 10-77; 1956, c. 75; 1960, c. 244; 1972, c. 163; 1988, c. 891.



§ 10.1-1166. Posting or publication of notices

The State Forester shall distribute notices calling attention to the provisions of this article in conspicuous places in all counties and cities where such pine timber grows in appreciable quantities, and may publish notices in newspapers of general circulation in such counties and cities.

Code 1950, § 10-78; 1956, c. 75; 1988, c. 891.



§ 10.1-1167. Penalty for violation of article

Any person violating any provision of this article shall be guilty of a misdemeanor and upon conviction shall be fined thirty dollars for each seed tree cut from the land in violation of this article. The total amount of fine for any one acre shall not exceed $240.

Code 1950, § 10-79; 1950, p. 58; 1956, c. 75; 1972, c. 163; 1988, c. 891; 1996, c. 285.



§ 10.1-1168. Procedure to ensure proper planting after conviction; cash deposit or bond; inspection or planting by State Forester

When any person is convicted of failing to leave seed trees uncut as required by § 10.1-1164, the judge shall require the person so convicted to immediately post with the court a cash deposit or a bond of a reputable surety company in favor of the State Forester in the amount of thirty dollars for each seed tree cut in violation of this article. The total amount of the cash deposit or bond for any one acre shall not exceed $240.

The judge shall cause the cash deposit or surety bond to be delivered to the State Forester, who shall hold the cash or surety bond in a special account until it is used or released as hereinafter provided. The purpose of the cash or surety bond is to ensure that the general cutover area on which seed trees have been cut in violation of this article shall be planted with tree seedlings of the same species as the trees cut in violation of this article in a manner hereinafter specified.

For each acre on which trees have been cut in violation of this article, a number up to 600, as determined by the State Forester, of tree seedlings shall be planted on the general cutover area on which seed trees were cut in violation. Each seedling shall be planted in a separate hole at least six feet from any other planted seedling. Seedlings shall be planted at least six feet from any sapling or tree which may shade the planted seedling from direct sunlight. If stems of noncommercial species prevent the planting of tree seedlings in the manner herein described on any area in violation, a sufficient number of such stems shall be cut, girdled or poisoned to permit the required number of seedlings to be planted. The seedlings shall be planted during the period of the year when forest tree seedlings are customarily planted in the section of the Commonwealth in which the cutover area is located. After receipt of the tree seedlings from the nursery, care shall be taken to keep the seedling roots in a moist, uninjured condition at all times prior to actual planting, and the seedlings shall be planted in a careful, workmanlike manner. Planted seedlings shall be of the same tree species as the seed trees cut in violation, or if two or more seed tree species are cut in violation, the species of the planted seedlings shall be in proportion to the seed trees cut in violation. The above specified manner of planting and tree species planted shall be observed whether the planting is done by the person found in violation of this article or by the State Forester.

A person convicted of violating this article may plant tree seedlings on the general cutover area of the species and in the manner specified herein within one year following the date of conviction. Upon completion of the planting, the person shall immediately notify the State Forester in writing that the area has been planted. The State Forester or his representative shall then inspect the area and if he finds the planting to be done in accordance with the specifications set forth, he shall notify the person in writing and return the cash deposit or surety bond to the person depositing it.

If, upon inspection, the State Forester finds that the general cutover area or any part thereof has not been planted in the manner and during the period of year specified, or that the area has not been planted previous to one year following the date of conviction, the State Forester shall then plant the area during the next planting season, and do such forest cultural work as he deems necessary by reason of the delayed planting, keeping a careful and accurate account of all costs incurred, including a reasonable administrative cost. Following completion of the planting the State Forester shall prepare a certified statement showing the cost of planting, which shall be paid from the cash deposit, or if a surety bond has been deposited the State Forester shall collect the cost of planting from the bonding company. The State Forester shall then submit to the person making the deposit a certified statement of the cost of planting, together with any cash remaining after paying the cost of planting and forest cultural work.

The State Forester shall not be required to expend for planting and forest cultural operations more than thirty dollars per seed tree cut in violation of this article.

1956, c. 75, § 10-79.1; 1960, c. 269; 1972, c. 163; 1988, c. 891; 1996, c. 285.



§ 10.1-1169. Liability for failure to carry out planting, cutting or management plan; reforestation of area by State Forester

A. Any person failing to carry out, fulfill or complete any term or provision of any planting, cutting, or management plan submitted to and approved by the State Forester as provided in subsection D of § 10.1-1163 shall be liable to the Commonwealth in a civil suit brought by the Attorney General in the name of the Commonwealth in any court of competent jurisdiction for, at least $240 per acre for each acre or part of an acre subject to such plan and legal fees incurred by the Commonwealth. All moneys collected pursuant to this subsection, exclusive of court costs and legal fees incurred by the Commonwealth, shall be delivered to the State Forester, who shall deposit the money in the Forestry Operations Fund in the state treasury until it is used or released as hereinafter provided. Such deposit may only be spent to ensure that the area for which the planting, cutting or management plan was approved by the State Forester shall be reforested in the manner hereinafter specified.

B. During the year following the date of payment of any judgment rendered in favor of the Commonwealth pursuant to subsection A of this section and at the season when forest tree seedlings are customarily planted in the section of the Commonwealth where the planting, cutting or management plan area is located, the State Forester shall plant, or cause to be planted, on the area, as many forest tree seedlings as he deems necessary to reforest the area adequately. The tree species used in reforesting the area may be the same as the pine species cut from the area, or the species may be a mixture suitable for reforesting the area, in the judgment of the State Forester.

C. If, upon inspection, the State Forester finds that the area for which the forest management plan was approved is covered with a growth of woody plants, sprouts, brush and briars of such a density as to retard or preclude the establishment and development of the planted tree seedlings, he may perform or cause to be performed forest cultural measures, such as bulldozing, disking, poisoning by spray, and similar measures, necessary to make the area suitable for the planting, establishment and development of tree seedlings.

D. The State Forester shall keep an accurate account of all costs involved, including reasonable administrative costs, and shall transfer such costs from the Forestry Operations Fund into the Department operating account for protection and development of the forest resources of the Commonwealth. If, after having complied with the reforestation provisions of this section, any money remains in the special account to the credit of any particular case, the unexpended balance shall be paid to the person against whom a judgment was rendered pursuant to the provisions of subsection A.

E. The expenditure by the State Forester for reforestation on any individual area as herein provided shall not exceed the amount of the judgment paid for the reforestation of such area.

1964, c. 235, § 10-83.01; 1972, c. 163; 1986, c. 567; 1988, c. 891; 1996, c. 285.



§ 10.1-1170. Administration of article

The State Forester shall administer the provisions of this article, including the protection, preservation and perpetuation of forest resources by means of reforestation to allow continuous growth of timber on lands suitable therefor, and is authorized to employ personnel; purchase equipment, materials, and supplies; maintain and transport equipment; and make other expenditures and payments authorized by law, and as directed by the regulations adopted for the administration of this article. In any one fiscal year, the expenditures for salaries of administrative supervisory personnel shall not exceed ten percent of the general fund appropriation and forest products taxes collected and deposited in the Reforestation of Timberlands Fund as provided in § 10.1-1174 for that particular year.

1981, c. 371, § 10-90.31; 1984, c. 750; 1986, c. 567; 1988, c. 891.



§ 10.1-1171. Exceptions

A. This article shall not apply to any tract of land in excess of 500 acres under the sole ownership of an individual, corporation, partnership, trust, association, or any other business unit, device, or arrangement.

B. This article shall not apply to any acre or part of an acre on which the landowner is receiving federal financial assistance for growing timber.

1981, c. 371, §§ 10-90.33, 10-90.34, 10-90.35; 1988, c. 891; 1996, c. 733.



§ 10.1-1172. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 19.



§ 10.1-1173. Authority of State Forester; reforestation options; lien

The State Forester is authorized, upon the request of a landowner, to examine timberland and make recommendations concerning reforestation. He may make available to landowners, with or without charge, use of specialized state-owned equipment and tree seedlings, tree seed, materials, and services of specialized state personnel for the purpose of preparing land for reforestation and reforesting land devoted to growing timber, in accordance with administrative regulations.

Upon the completion of each separate reforestation project in accordance with the recommendations and approval of the State Forester, the State Forester shall determine the total cost of the project including money paid or payable to a contractor for services performed on the project, for labor, and for other costs incurred by the landowner, including a standard rental rate value for use of state-owned equipment and the cost of tree seedlings, tree seed, materials, and specialized state personnel used on the project.

The following incentive to reforesting land may be utilized by the State Forester: whenever a landowner completes a reforestation project in accordance with the recommendations and approval of the State Forester, through the use of his own equipment, material and personnel, or through the employment of a contractor where no state equipment, materials or personnel are used, or are used only in part, the State Forester shall determine the total cost of the project based on current commercial rental rate for machines similar to types used, cost of material, and cost of personnel where the landowner does his own work on the project, or based on the contractor's statement of cost or paid receipts furnished by the landowner where work is done by a contractor together with and at the standard rental value for use of any state-owned specialized equipment, tree seedlings, tree seed, materials, and specialized state personnel used on the project. The State Forester, from funds appropriated for the purposes of this article, may pay to the landowner an amount not to exceed seventy-five percent of the total cost of the project, as above determined, or ninety dollars per acre, whichever is the lesser.

1981, c. 371, § 10-90.36; 1984, c. 750; 1986, c. 567; 1988, c. 891.



§ 10.1-1174. Reforestation of Timberlands Fund

All moneys paid to or collected by the State Forester for rental equipment, tree seedlings, seed and material furnished, and specialized personnel services rendered to a landowner and all moneys collected or received from settlement of liens, including principal, interest and fines, authorized under this article shall be paid into the state treasury. All such moneys shall be credited by the State Comptroller as special revenues to the Reforestation of Timberlands Fund of the Department of Forestry to be expended solely for reforesting privately owned timberlands of the Commonwealth as provided in this article.

1981, c. 371, § 10-90.37; 1984, c. 750; 1986, c. 567; 1988, c. 891.



§ 10.1-1175. Certain rights of landowner not limited

This article shall not limit the right of any landowner to contract with individuals, organizations, and public bodies to provide for the utilization of the land for recreational purposes, or to grant open space easements over the land to public bodies.

1981, c. 371, § 10-90.39; 1988, c. 891.



§ 10.1-1176. When provisions of article effective

This article shall not be effective during any biennium for which the General Assembly fails to appropriate from the state general fund a sum which equals or exceeds the total revenues collected from the forest products tax for the immediately preceding two years; a report of such sum shall be submitted by the State Forester to the Governor on or before November 1 of the last year of the preceding biennium.

1981, c. 371, § 10-90.38; 1988, c. 891; 1998, c. 420.



§ 10.1-1177. Authority of Department of Forestry

The Department of Forestry is authorized to and responsible for (i) investigating insect infestations and disease infections which affect stands of forest trees, and (ii) devising and demonstrating control measures to interested persons. The State Forester shall administer the provisions of this article. Authority for quarantine procedure now vested in the Department of Agriculture and Consumer Services shall remain in that Department.

1952, c. 657, § 10-90.3; 1986, c. 567; 1988, c. 891.



§ 10.1-1178. Definitions

As used in this article, unless the context requires a different meaning:

"Forest land" means land on which forest trees are found.

"Forest trees" means only those trees which are a part of and constitute a stand of potential, immature, or mature commercial timber trees. The term "forest trees" includes shade trees of any species around houses, along highways and within cities and towns if the trees constitute an insect or disease menace to nearby timber trees or timber stands.

"Infection" means infection by any disease affecting forest trees which is declared by the State Forester to be dangerously injurious to forest trees.

"Infestation" means infestation by means of any insect which is declared by the State Forester to be dangerously injurious to forest trees.

"Person" includes an individual, partnership, corporation, company, society or association.

1952, c. 657, § 10-90.4; 1986, c. 539; 1988, c. 891.



§ 10.1-1179. State Forester to investigate; notice to landowners

Where an insect infestation or disease infection is believed to exist on forest land within this Commonwealth, the State Forester shall investigate the condition. Whenever he finds that an infestation or infection exists he shall give notice in writing by mail or otherwise to each forest landowner within the affected area, advising him of the nature of the infestation or infection and the recommended control measures, and offering him technical advice on methods of carrying out control measures.

1952, c. 657, § 10-90.5; 1988, c. 891.



§ 10.1-1180. Cooperation with individuals and public agencies

The Department of Forestry is authorized to cooperate with persons, counties, state agencies, and United States government agencies, and the appropriate authorities of adjacent states concerning forest tree insect and disease investigation and control, and to accept money, gifts and donations and to disburse the same for the purpose of carrying out the provisions of this article.

1952, c. 657, § 10-90.7; 1986, c. 567; 1988, c. 891.



§ 10.1-1181. Control of Forest Tree Insects and Diseases Fund

A special fund in the state treasury known as the Control of Forest Tree Insects and Diseases Fund shall consist of all moneys appropriated thereto by the General Assembly, all revenues collected under the provisions of this article, and any moneys paid into the state treasury or to the State Forester, the Board of Forestry, or the Department of Forestry by the federal government or any agency thereof to be used for the purposes of this article. All such funds are hereby appropriated to the Department of Forestry to be used to carry out the purposes of this article.

1952, c. 657, § 10-90.9; 1986, c. 567; 1988, c. 891.



§ 10.1-1181.1. Definitions

As used in this article unless the context requires a different meaning:

"Operator" means any person that operates or has operated or exercises or has exercised control over any silvicultural activity.

"Owner" means any person that (i) owns or leases land on which silvicultural activity occurs or has occurred or (ii) owns timber on land on which silvicultural activity occurs or has occurred.

"Pollution" means such alteration of the physical, chemical or biological properties of any state waters resulting from sediment deposition as will or is likely to create a nuisance or render such waters (i) harmful or detrimental or injurious to the public health, safety or welfare, or to the health of animals, fish or aquatic life; (ii) unsuitable with reasonable treatment for use as present or possible future sources of public water supply; or (iii) unsuitable for recreational, commercial, industrial, agricultural, or other reasonable uses.

"Silvicultural activity" means any forest management activity, including but not limited to the harvesting of timber, the construction of roads and trails for forest management purposes, and the preparation of property for reforestation.

"Special order" means a special order or emergency special order issued under subsection B or C of § 10.1-1181.2.

1993, c. 948; 1998, c. 578.



§ 10.1-1181.2. Conduct of silvicultural activities; issuance of special orders

A. If the State Forester believes that an owner or operator has conducted or is conducting or has allowed or is allowing the conduct of any silvicultural activity in a manner that is causing or is likely to cause pollution, he may enter upon the silvicultural operation for inspection to determine whether the activity is causing or likely to cause pollution and notify the owner or operator regarding the activity that is causing or likely to cause pollution and recommend (i) corrective measures and (ii) a reasonable time period to prevent, mitigate, or eliminate the pollution. If the owner or operator fails to take action to prevent, mitigate, or eliminate the pollution, the State Forester shall issue a special order pursuant to subsection B or C. Failure of the State Forester to notify an owner or operator of such corrective measures shall not impair the State Forester's authority to issue special orders pursuant to subsection B or C.

B. The State Forester shall have the authority to issue special orders to any owner or operator who has conducted or is conducting, or has allowed or is allowing to be conducted, any silvicultural activity in a manner that is causing or is likely to cause pollution, to cease immediately all or part of the silvicultural activities on the site, and to implement specified corrective measures within a stated period of time. Such special orders are to be issued only after the owner or operator has been given the opportunity for a hearing with reasonable notice to the owner or operator, or both, of the time, place and purpose thereof, and they shall become effective not less than five days after service as provided in subsection D.

C. If the State Forester finds that any owner or operator is conducting any silvicultural activity in a manner that is causing or is likely to cause an alteration of the physical, chemical or biological properties of any state waters resulting from sediment deposition presenting an imminent and substantial danger to (i) the public health, safety or welfare, or the health of animals, fish or aquatic life; (ii) a public water supply; or (iii) recreational, commercial, industrial, agricultural or other reasonable uses, the State Forester may issue, without advance notice or hearing, an emergency order directing the owner or operator, or both, to cease immediately all or part of the silvicultural activities on the site, and to implement specified corrective measures within a stated period of time. The commencement of proceedings by the State Forester for the issuance of a special order pursuant to subsection B shall not impair the State Forester's authority to issue an emergency special order pursuant to this subsection. The State Forester shall provide an opportunity for a hearing, after reasonable notice as to the time and place thereof to the owner or operator, to affirm, modify, amend or cancel such emergency special order.

D. The owner or operator to whom such special order is directed shall be notified by certified mail, return receipt requested, sent to the last known address of the owner, or operator, or by personal delivery by an agent of the State Forester, and the time limits specified shall be counted from the date of receipt.

E. The State Forester shall not issue a special order to any owner or operator who has incorporated generally acceptable water quality protection techniques in the operation of silvicultural activities, which techniques have failed to prevent pollution, if the State Forester determines that the pollution is the direct result of unusual weather events that could not have been reasonably anticipated.

F. Any hearing required under this section shall be conducted in accordance with § 2.2-4020 unless the parties consent to informal proceedings.

G. The State Forester shall not issue a notice under subsection A or a special order or emergency special order under subsection B or C more than one year after the silvicultural activity has occurred on the property. Any such notice, special order, or emergency special order shall remain in effect until the State Forester determines that corrective measures specified therein have been implemented.

H. Prior to completion but not later than three working days after the commencement of an operation, the operator shall notify the State Forester of the commercial harvesting of timber. For the purpose of this section, commercial harvesting of timber means the harvesting of trees for the primary purpose of transporting to another site for additional manufacturing. The notification may be verbal or written and shall (i) specify the location and the actual or anticipated date of the activity, (ii) include an owner's name or the owner's representative or agent and contact information, and (iii) be provided in a manner or form as prescribed by the State Forester. If an operator fails to comply with the provisions of this subsection, the State Forester may assess a civil penalty of $250 for the initial violation and not more than $1,000 for any subsequent violation within a 24-month period by the operator. Such civil penalties shall be paid into the state treasury and credited to the Virginia Forest Water Quality Fund pursuant to § 10.1-1181.7.

1993, c. 948; 1998, c. 578; 2002, cc. 293, 304, 376; 2003, c. 812; 2004, c. 228; 2009, c. 572.



§ 10.1-1181.3. Civil penalties

A. Any owner or operator who violates, or fails or refuses to obey any special order may be assessed a civil penalty by the State Forester. Such penalty shall not exceed $5,000 for each violation. Each day of a continuing violation may be deemed a separate violation for purposes of assessing penalties. In determining the amount of the penalty, consideration shall be given to the owner's or operator's history of noncompliance; the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public; whether the owner or operator was negligent; and the demonstrated good faith of the owner or operator in reporting and remedying the pollution.

B. A civil penalty may be assessed by the State Forester only after the owner or operator has been given an opportunity for a hearing. Any hearing required under this section shall be conducted in accordance with § 2.2-4020, unless the parties consent to informal proceedings. If the owner or operator fails to avail himself of the opportunity for a formal hearing, a civil penalty shall be assessed by the State Forester after the State Forester finds that a violation of a special order has occurred and the amount of the civil penalty warranted, and issues an order requiring that the civil penalty be paid.

C. If a person who is required under this article to pay a civil penalty fails to do so, the State Forester may transmit a true copy of the final order assessing such penalty to the clerk of circuit court of any county or city wherein it is ascertained that the person owing the penalty has any estate; and the clerk to whom such copy is sent shall record it, as a judgment is required by law to be recorded, and shall index the same in the name of the Commonwealth as well as of the person owing the penalty, and thereupon there shall be a lien in favor of the Commonwealth on the property of the owner or operator within such county or city in the amount of the penalty. The State Forester may collect civil penalties that are owed in the same manner as provided by law in respect to judgment of a court of record. All civil penalties shall be paid into the state treasury and deposited by the State Treasurer into the Virginia Forest Water Quality Fund pursuant to § 10.1-1181.7.

D. With the consent of any owner or operator who has violated or failed, neglected or refused to obey any special order of the State Forester issued pursuant to subsection B or C of § 10.1-1181.2, the State Forester may provide, in an order issued by the State Forester against such owner or operator, for the payment of civil charges for violations in specific sums, not to exceed the limit specified in subsection A of this section. Such civil charges shall be in lieu of any civil penalty that could be imposed under subsection A of this section, and shall be placed in the Virginia Forest Water Quality Fund pursuant to § 10.1-1181.7.

1993, c. 948; 2004, c. 228.



§ 10.1-1181.4. Final decisions; costs of hearing examiner

A. Any final order or decision rendered pursuant to this article shall be reduced to writing and shall contain the explicit findings of fact and conclusions of law upon which the decision is based. Certified copies of the written decision shall be delivered or mailed by certified mail to the parties affected by the decision.

B. If any final agency case decision is rendered following a hearing conducted in accordance with § 2.2-4020 presided over by a hearing officer, the officer shall be paid by the State Forester if the owner or operator is the prevailing party, or by the owner or operator if the State Forester is the prevailing party. The findings of the hearing officer shall specify which party prevailed in the hearing.

1993, c. 948 .



§ 10.1-1181.5. Judicial review

Any person aggrieved by a final order or decision under this article shall be entitled to judicial review thereof in accordance with the Administrative Process Act (§ 2.2-4000 et seq.). The commencement of a proceeding for judicial review under this section shall not, unless specifically ordered by the court, operate as a stay of the order or decision of the State Forester.

1993, c. 948 .



§ 10.1-1181.6. Enforcement by injunction

Any owner or operator violating or failing, neglecting or refusing to obey any special order issued by the State Forester may be compelled in a proceeding instituted in any appropriate circuit court by the State Forester to obey same and to comply therewith by injunction, mandamus or other appropriate remedy, without the necessity of showing that an adequate remedy at law does not exist.

1993, c. 948 .



§ 10.1-1181.7. Virginia Forest Water Quality Fund established; administration and disbursements

A. There is hereby established a special, nonreverting fund in the state treasury to be known as the Virginia Forest Water Quality Fund, hereafter referred to as the Fund, to be used for education efforts, promoting the implementation of proper silvicultural activities, research, and monitoring the effectiveness of practices to prevent erosion and sedimentation. The Fund shall be a nonlapsing fund consisting of moneys received and credited to the Fund by the State Treasurer for civil penalties and civil charges assessed pursuant to this article. Interest earned on the Fund shall be credited to the Fund. The Fund shall be established on the books of the State Comptroller. Any money remaining in the Fund at the end of the biennium shall not revert to the general fund but shall remain in the Fund.

B. Disbursement of moneys from the Fund shall be made by the State Comptroller at the written request of the State Forester. Disbursements from the Fund may be made for the purposes set forth in subsection A of this section, including, but not limited to, personnel, administrative, and equipment costs and expenses directly incurred by the Department in connection with such purposes.

1993, c. 948 .



§ 10.1-1181.8. Definitions

As used in this article, unless the context requires a different meaning:

"Forester" means any person who is engaged in the science, profession and practice of forestry and who possesses the qualifications required by this article.

"Forestry" means the science, art and practice of creating, managing, using and conserving forests and associated natural resources for human benefit and in a sustainable manner to meet desired goals, needs, and values.

2002, c. 447.



§ 10.1-1181.9. Requirements for forester title

In order to use the title of forester in connection with any practice of forestry the person shall hold a baccalaureate or higher degree from a college or university curriculum accredited by the Society of American Foresters and such degree curriculum shall meet the minimum education criterion set forth by the Society in the fields of forest ecology and biology, management of forest resources, and forest resources policy and administration.

2002, c. 447.



§ 10.1-1181.10. Activities not prohibited

The provisions of this article shall not prohibit:

1. Any person from performing forestry functions and services so long as he does not represent himself to the public as a forester;

2. An employee or subordinate of a forester from performing forestry functions and services; or

3. The practice of any profession or occupation that is regulated by a regulatory board within the Department of Professional and Occupational Regulation or other state agency.

2002, c. 447.



§ 10.1-1181.11. Injunctive relief

The Attorney General or any other person may apply to the circuit court in a jurisdiction where venue is proper for injunctive relief to restrain a person who has violated the provisions of this article.

2002, c. 447.



§ 10.1-1181.12. Exemption from article

The provisions of this article shall not apply to any person who supplies the Department of Forestry with information or documentation showing that such person was actively engaged in the practice of forestry for a continuous period of at least ten years prior to July 1, 2002. The Department shall maintain and make available to the public a list of all persons who satisfy the requirements of this section.

2002, c. 447.



§ 10.1-1182. Definitions

As used in this chapter, unless the context requires a different meaning:

"Department" means the Department of Environmental Quality.

"Director" means the Director of the Department of Environmental Quality.

"Environment" means the natural, scenic and historic attributes of the Commonwealth.

"Special order" means an administrative order issued to any party that has a stated duration of not more than twelve months and that may include a civil penalty of not more than $10,000.

1992, c. 887; 1996, c. 1005.



§ 10.1-1182.1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this chapter the Department is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Department may be sent by regular mail.

2011, c. 566.



§ 10.1-1183. Creation of Department of Environmental Quality; statement of policy

There is hereby created a Department of Environmental Quality by the consolidation of the programs, functions, staff, facilities, assets and obligations of the following agencies: the State Water Control Board, the Department of Air Pollution Control, the Department of Waste Management, and the Council on the Environment. Wherever in this title and in the Code of Virginia reference is made to the Department of Air Pollution Control, the Department of Waste Management or the Council on the Environment, or any division thereof, it shall mean the Department of Environmental Quality.

It shall be the policy of the Department of Environmental Quality to protect the environment of Virginia in order to promote the health and well-being of the Commonwealth's citizens. The purposes of the Department are:

1. To assist in the effective implementation of the Constitution of Virginia by carrying out state policies aimed at conserving the Commonwealth's natural resources and protecting its atmosphere, land and waters from pollution.

2. To coordinate permit review and issuance procedures to protect all aspects of Virginia's environment.

3. To enhance public participation in the regulatory and permitting processes.

4. To establish and effectively implement a pollution prevention program to reduce the impact of pollutants on Virginia's natural resources.

5. To establish procedures for, and undertake, long-range environmental program planning and policy analysis.

6. To conduct comprehensive evaluations of the Commonwealth's environmental protection programs.

7. To develop uniform administrative systems to ensure coherent environmental policies.

8. To coordinate state reviews with federal agencies on environmental issues, such as environmental impact statements.

9. To promote environmental quality through public hearings and expeditious and comprehensive permitting, inspection, monitoring and enforcement programs, and provide effective service delivery to the regulated community.

10. To advise the Governor and General Assembly, and, on request, assist other officers, employees, and public bodies of the Commonwealth, on matters relating to environmental quality and the effectiveness of actions and programs designed to enhance that quality.

11. To ensure that there is consistency in the enforcement of the laws, regulations, and policies as they apply to holders of permits or certificates issued by the Department, whether the owners or operators of such regulated facilities are public sector or private sector entities, including the development of electronic recordkeeping and document transmittal systems that encourage the use of electronic methods in performing the Department's business as a means of furthering both resource conservation and transaction efficiency. To serve that end, wherever used in this chapter or in other statutory or regulatory provisions that the Department administers, (i) "certified mail" means electronically certified or postal certified mail, except that this provision shall apply only to the mailing of plan approvals, permits, or certificates issued under the provisions of this chapter and those of the Air Pollution Control Law (§ 10.1-1300 et seq.), the Virginia Waste Management Act (§ 10.1-1400 et seq.), and the State Water Control Law (§ 62.1-44.2 et seq.), and only where the recipient has notified the Department of his consent to receive plan approvals, permits, or certificates by electronic mail, and (ii) "mail" means electronic or postal delivery. Any statutory provisions requiring use of "certified mail" to transmit special orders or administrative orders pursuant to enforcement proceedings shall mean postal certified mail.

1992, c. 887; 1999, c. 207; 2012, cc. 803, 835; 2013, c. 348.



§ 10.1-1184. State Air Pollution Control Board, State Water Control Board, and Virginia Waste Management Board continued

The State Air Pollution Control Board, State Water Control Board, and Virginia Waste Management Board are continued and shall promote the environmental quality of the Commonwealth. All policies and regulations adopted or promulgated by the State Air Pollution Control Board, State Water Control Board, Virginia Waste Management Board, and the Council on the Environment and in effect on December 31, 1992, shall continue to be in effect until and unless superseded by new policies or regulations. Representatives of the three Boards shall meet jointly at least twice a year to receive public comment and deliberate about environmental issues of concern to the Commonwealth, including the development and implementation of regulations for multimedia permitting, increased efficiencies for the processing of permit applications and information requests, the enhancement of environmental protection, and opportunities for effective public participation.

1992, c. 887; 2008, cc. 276, 557.



§ 10.1-1185. Appointment of Director; powers and duties of Director

The Department shall be headed by a Director appointed by the Governor to serve at his pleasure. The Director shall be an experienced administrator with knowledge of environmental protection and government operation and shall have demonstrated expertise in organizational management and environmental science, environmental law, or environmental policy. The Director of the Department of Environmental Quality shall, under the direction and control of the Governor, exercise such power and perform such duties as are conferred or imposed upon him by law and shall perform such other duties as may be required of him by the Governor and the following Boards: the State Air Pollution Control Board, the State Water Control Board, and the Virginia Waste Management Board. The Director or his designee shall serve as executive officer of the aforementioned Boards.

All powers and duties conferred or imposed upon the Executive Director of the Department of Air Pollution Control, the Executive Director of the State Water Control Board, the Administrator of the Council on the Environment, and the Director of the Department of Waste Management are continued and conferred or imposed upon the Director of the Department of Environmental Quality or his designee. Wherever in this title and in the Code of Virginia reference is made to the head of a division, department or agency hereinafter transferred to this Department, it shall mean the Director of the Department of Environmental Quality.

1992, c. 887; 2008, cc. 276, 557.



§ 10.1-1186. General powers of the Department

The Department shall have the following general powers, any of which the Director may delegate as appropriate:

1. Employ such personnel as may be required to carry out the duties of the Department;

2. Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including, but not limited to, contracts with the United States, other states, other state agencies and governmental subdivisions of the Commonwealth;

3. Accept grants from the United States government and agencies and instrumentalities thereof and any other source. To these ends, the Department shall have the power to comply with such conditions and execute such agreements as may be necessary, convenient, or desirable;

4. Accept and administer services, property, gifts and other funds donated to the Department;

5. Implement all regulations as may be adopted by the State Air Pollution Control Board, the State Water Control Board, and the Virginia Waste Management Board;

6. Administer, under the direction of the Boards, funds appropriated to it for environmental programs and make contracts related thereto;

7. Advise and coordinate the responses of state agencies to notices of proceedings by the State Water Control Board to consider certifications of hydropower projects under 33 U.S.C. § 1341;

8. Advise interested agencies of the Commonwealth of pending proceedings when the Department of Environmental Quality intervenes directly on behalf of the Commonwealth in a Federal Energy Regulatory Commission proceeding or when the Department of Game and Inland Fisheries intervenes in a Federal Energy Regulatory Commission proceeding to coordinate the provision of information and testimony for use in the proceedings;

9. Notwithstanding any other provision of law and to the extent consistent with federal requirements, following a proceeding as provided in § 2.2-4019, issue special orders to any person to comply with: (i) the provisions of any law administered by the Boards, the Director or the Department, (ii) any condition of a permit or a certification, (iii) any regulations of the Boards, or (iv) any case decision, as defined in § 2.2-4001, of the Boards or Director. The issuance of a special order shall be considered a case decision as defined in § 2.2-4001. The Director shall not delegate his authority to impose civil penalties in conjunction with issuance of special orders. For purposes of this subdivision, "Boards" means the State Air Pollution Control Board, the State Water Control Board, and the Virginia Waste Management Board; and

10. Perform all acts necessary or convenient to carry out the purposes of this chapter.

1992, c. 887; 1996, c. 1005; 2012, cc. 803, 835.



§ 10.1-1186.01. Reimbursements to localities for upgrades to treatment works

A. The General Assembly shall fund grants to finance the reasonable costs of design and installation of nutrient removal technology at the publicly owned treatment works designated as significant dischargers contained in subsection E, or as eligible nonsignificant dischargers as defined in § 10.1-2117. Notwithstanding § 10.1-2128, at such time as grant disbursements pursuant to this section reach 200 percent of the appropriations provided for in Chapter 951 of the Acts of Assembly of 2005 and Chapter 10 of the Acts of Assembly of 2006, Special Session I, the House Committee on Agriculture, Chesapeake and Natural Resources, the House Committee on Appropriations, the Senate Committee on Agriculture, Conservation and Natural Resources, and the Senate Committee on Finance shall review the future funding needs to meet the purposes of the Water Quality Improvement Act and the appropriate funding mechanism for such needs.

B. The disbursement of grants for the design and installation of nutrient removal technology at those publicly owned treatment works included in subsection E and eligible nonsignificant dischargers shall be made monthly based on a requisition submitted by the grant recipient in the form requested by the Department. Each requisition shall include written certification that the applicable local share of the cost of nutrient removal technology for that portion of the project covered by such requisition has been incurred or expended. Except as may otherwise be approved by the Department, disbursements shall not exceed 95 percent of the total grant amount until satisfactory completion of the project. The distribution of the grants shall be effected by one of the following methods:

1. In payments to be paid by the State Treasurer out of funds appropriated to the Water Quality Improvement Fund pursuant to § 10.1-2131;

2. Over a specified time through a contractual agreement entered into by the Treasury Board and approved by the Governor, on behalf of the Commonwealth, and the locality or public service authority undertaking the design and installation of nutrient removal technology, such payments to be paid by the State Treasurer out of funds appropriated to the Treasury Board; or

3. In payments to be paid by the State Treasurer upon request of the Director of Environmental Quality out of proceeds from bonds issued by the Virginia Public Building Authority, in consultation with the Department of Environmental Quality, pursuant to §§ 2.2-2261, 2.2-2263, and 2.2-2264, including the Commonwealth's share of the interest costs expended by the locality or regional authority for financing such project during the period from 50% completion of construction to final completion of construction.

C. The General Assembly shall have the sole authority to determine whether disbursement will be made pursuant to subdivision B 1, B 2, or B 3, or a combination thereof; provided that a disbursement shall only be made pursuant to subdivision B 3 upon a certification by the Department of Environmental Quality that project grant reimbursements for the fiscal year will exceed the available funds in the Water Quality Improvement Fund.

D. Exclusive of any deposits made pursuant to § 10.1-2128, the grants awarded pursuant to this section shall include such appropriations as provided for in Chapter 951 of the Acts of Assembly of 2005; and Chapter 10 of the Acts of Assembly of 2006, Special Session I.

E. The disbursement of grants to finance the costs of design and installation of nutrient removal technology at the following 89 publicly owned treatment works and other eligible nonsignificant dischargers shall be provided pursuant to the distribution methodology included in § 10.1-2131. However, in no case shall any publicly owned treatment works receive a grant of less than 35% of the costs of the design and installation of nutrient removal technology.

F. To the extent that any publicly owned treatment works receives less than the grant specified pursuant to § 10.1-2131, any year-end revenue surplus or unappropriated balances deposited in the Water Quality Improvement Fund, as required by § 10.1-2128, shall be prioritized in order to augment the funding of those projects for which grants have been prorated. Any additional reimbursements to these prorated projects shall not exceed the total reimbursement amount due pursuant to the formula established in subsection E of § 10.1-2131.

G. Notwithstanding the provisions of subsection B of § 10.1-2131, the Director of the Department of Environmental Quality shall not be required to enter into a grant agreement with a facility designated as a significant discharger or eligible nonsignificant discharger if the Director determines that the use of nutrient credits in accordance with the Chesapeake Bay Watershed Nutrient Credit Exchange Program (§ 62.1-44.19:12 et seq.) would be significantly more cost-effective than the installation of nutrient controls for the facility in question.

2007, cc. 851, 900; 2008, c. 572.



§ 10.1-1186.1. Department to publish toxics inventory

The Department of Environmental Quality shall publish in March of each year the information reported by industries pursuant to 42 U.S.C. § 11023 in its document known as the "Virginia Toxic Release Inventory." The report shall be (i) organized by chemical, facility and facility location, and standard industrial classification code, and (ii) distributed to newspapers of general circulation and television and radio stations. The report shall include the information collected for the most recent calendar year for which data is available prior to the March publication date.

1997, c. 155.



§ 10.1-1186.2. Supplemental environmental projects

A. As used in this section, "supplemental environmental project" means an environmentally beneficial project undertaken as partial settlement of a civil enforcement action and not otherwise required by law.

B. The State Air Pollution Control Board, the State Water Control Board, the Virginia Waste Management Board, or the Director acting on behalf of one of these boards or under his own authority in issuing any administrative order, or any court of competent jurisdiction as provided for under this Code, may, in its or his discretion and with the consent of the person subject to the order, provide for such person to undertake one or more supplemental environmental projects. The project shall have a reasonable geographic nexus to the violation or, if no such project is available, shall advance at least one of the declared objectives of the environmental law or regulation that is the basis of the enforcement action. Performance of such projects shall be enforceable in the same manner as any other provision of the order.

C. The following categories of projects may qualify as supplemental environmental projects, provided the project otherwise meets the requirements of this section: public health, pollution prevention, pollution reduction, environmental restoration and protection, environmental compliance promotion, and emergency planning and preparedness. In determining the appropriateness and value of a supplemental environmental project, the following factors shall be considered by the enforcement authority: net project costs, benefits to the public or the environment, innovation, impact on minority or low income populations, multimedia impact, and pollution prevention. The costs of those portions of a supplemental environmental project that are funded by state or federal low-interest loans, contracts or grants shall be deducted from the net project cost in evaluating the project. In each case in which a supplemental environmental project is included as part of a settlement, an explanation of the project with any appropriate supporting documentation shall be included as part of the case file.

D. Nothing in this section shall require the disclosure of documents exempt from disclosure pursuant to the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

E. Any decision whether or not to agree to a supplemental environmental project is within the sole discretion of the applicable board, official or court and shall not be subject to appeal.

F. Nothing in this section shall be interpreted or applied in a manner inconsistent with applicable federal law or any applicable requirement for the Commonwealth to obtain or maintain federal delegation or approval of any regulatory program.

1997, cc. 623, 628.



§ 10.1-1186.2:1. Impact of electric generating facilities

A. The Department and the State Air Pollution Control Board have the authority to consider the cumulative impact of new and proposed electric generating facilities within the Commonwealth on attainment of the national ambient air quality standards.

B. The Department shall enter into a memorandum of agreement with the State Corporation Commission regarding the coordination of reviews of the environmental impacts of proposed electric generating facilities that must obtain certificates from the State Corporation Commission. When considering the environmental impact of any renewable energy (defined in § 56-576 ) electrical utility facility, the Department shall consult with interested agencies of the Commonwealth that have expertise in natural resource management. The Department shall submit recommendations to the State Corporation Commission that take into account the information and comments submitted by such natural resource agencies concerning the potential environmental impacts of the proposed electric generating facility. The Department's recommendations shall include: (i) specific mitigation measures considered necessary to minimize adverse environmental impacts; (ii) any additional site-specific studies considered to be necessary; and (iii) the scope and duration of any such studies. Nothing in this subsection shall alter or affect the Rules of Practice and Procedure of the State Corporation Commission.

C. Prior to the close of the Commission's record on an application for certification of an electric generating facility pursuant to § 56-580, the Department shall provide to the State Corporation Commission a list of all environmental permits and approvals that are required for the proposed electric generating facility and shall specify any environmental issues, identified during the review process, that are not governed by those permits or approvals or are not within the authority of, and not considered by, the Department or other participating governmental entity in issuing such permits or approvals. The Department may recommend to the Commission that the Commission's record remain open pending completion of any required environmental review, approval or permit proceeding. All agencies of the Commonwealth shall provide assistance to the Department, as requested by the Director, in preparing the information required by this subsection.

2002, c. 483; 2008, c. 528.



§ 10.1-1186.3. Additional powers of Boards; mediation; alternative dispute resolution

A. The State Air Pollution Control Board, the State Water Control Board and the Virginia Waste Management Board, in their discretion, may employ mediation as defined in § 8.01-581.21, or a dispute resolution proceeding as defined in § 8.01-576.4, in appropriate cases to resolve underlying issues, reach a consensus or compromise on contested issues. An "appropriate case" means any process related to the development of a regulation or the issuance of a permit in which it is apparent that there are significant issues of disagreement among interested persons and for which the Board finds that the use of a mediation or dispute resolution proceeding is in the public interest. The Boards shall consider not using a mediation or dispute resolution proceeding if:

1. A definitive or authoritative resolution of the matter is required for precedential value, and such a proceeding is not likely to be accepted generally as an authoritative precedent;

2. The matter involves or may bear upon significant questions of state policy that require additional procedures before a final resolution may be made, and such a proceeding would not likely serve to develop a recommended policy for the Board;

3. Maintaining established policies is of special importance, so that variations among individual decisions are not increased and such a proceeding would not likely reach consistent results among individual decisions;

4. The matter significantly affects persons or organizations who are not parties to the proceeding;

5. A full public record of the proceeding is important, and a mediation or dispute resolution proceeding cannot provide such a record; and

6. The Board must maintain continuing jurisdiction over the matter with the authority to alter the disposition of the matter in light of changed circumstances, and a mediation or dispute resolution proceeding would interfere with the Board's fulfilling that requirement.

Mediation and alternative dispute resolution as authorized by this section are voluntary procedures which supplement rather than limit other dispute resolution techniques available to the Boards. Mediation or a dispute resolution proceeding may be employed in the issuance of a permit only with the consent and participation of the permit applicant and shall be terminated at the request of the permit applicant.

B. The decision to employ mediation or a dispute resolution proceeding is in a Board's sole discretion and is not subject to judicial review.

C. The outcome of any mediation or dispute resolution proceeding shall not be binding upon a Board, but may be considered by a Board in issuing a permit or promulgating a regulation.

D. Each Board shall adopt rules and regulations, in accordance with the Administrative Process Act, for the implementation of this section. Such rules and regulations shall include: (i) standards and procedures for the conduct of mediation and dispute resolution, including an opportunity for interested persons identified by the Board to participate in the proceeding; (ii) the appointment and function of a neutral, as defined in § 8.01-576.4, to encourage and assist parties to voluntarily compromise or settle contested issues; and (iii) procedures to protect the confidentiality of papers, work product or other materials.

E. The provisions of § 8.01-576.10 concerning the confidentiality of a mediation or dispute resolution proceeding shall govern all such proceedings held pursuant to this section except where a Board uses or relies on information obtained in the course of such proceeding in issuing a permit or promulgating a regulation.

Nothing in this section shall create or alter any right, action or cause of action, or be interpreted or applied in a manner inconsistent with the Administrative Process Act (§ 2.2-4000 et seq.), with applicable federal law or with any applicable requirement for the Commonwealth to obtain or maintain federal delegation or approval of any regulatory program.

1997, cc. 645, 667.



§ 10.1-1186.4. Enforcement powers; federal court

In addition to the authority of the State Air Pollution Control Board, the State Water Control Board, the Virginia Waste Management Board and the Director to bring actions in the courts of the Commonwealth to enforce any law, regulation, case decision or condition of a permit or certification, the Attorney General is hereby authorized on behalf of such boards or the Director to seek to intervene pursuant to Rule 24 of the Federal Rules of Civil Procedure in any action then pending in a federal court in order to resolve a dispute already being litigated in that court by the United States through the Environmental Protection Agency.

2001, cc. 166, 174.



§ 10.1-1186.5. Expired

Expired.



§ 10.1-1187. Provision of the Code continued

The conditions, requirements, provisions, contents, powers and duties of any section, article, or chapter of the Code in effect on March 31, 1993, relating to agencies consolidated in this chapter shall apply to the Department of Environmental Quality until superseded by new legislation.

1992, c. 887 .



§ 10.1-1187.1. Definitions

"Board or Boards" means the State Air Pollution Control Board, the State Water Control Board, and the Virginia Waste Management Board.

"Department" means the Department of Environmental Quality.

"Director" means the Director of the Department of Environmental Quality.

"Environmental Management System" means a comprehensive, cohesive set of documented policies and procedures adopted by a facility or person and used to establish environmental goals, to meet and maintain those goals, to evaluate environmental performance and to achieve measurable or noticeable improvements in environmental performance, through planning, documented management and operational practices, operational changes, self assessments, and management review. The term shall include, but not be limited to, any such system developed in accordance with the International Standards of Operation 14001 standards.

"E2" means an environmental enterprise.

"E3" means an exemplary environmental enterprise.

"E4" means an extraordinary environmental enterprise.

"Facility" means a manufacturing, business, agricultural, or governmental site or installation involving one or more contiguous buildings or structures under common ownership or management.

"Record of sustained compliance" means that the person or facility (i) has no judgment or conviction entered against it, or against any key personnel of the person or facility or any person with an ownership interest in the facility for a criminal violation of environmental protection laws of the United States, the Commonwealth, or any other state in the previous five years; (ii) has been neither the cause of, nor liable for, more than two significant environmental violations in the previous three years; (iii) has no unresolved notices of violations or potential violations of environmental requirements with the Department or one of the Boards; (iv) is in compliance with the terms of any order or decree, executive compliance agreement, or related enforcement measure issued by the Department, one of the Boards, or the U.S. Environmental Protection Agency; and (v) has not demonstrated in any other way an unwillingness or inability to comply with environmental protection requirements.

2005, c. 705.



§ 10.1-1187.2. Virginia Environmental Excellence Program established

The Department may establish programs to recognize facilities and persons that have demonstrated a commitment to enhanced environmental performance and to encourage innovations in environmental protection.

2005, c. 705.



§ 10.1-1187.3. Program categories and criteria

A. The Director shall establish different categories of participation and the criteria and benefits for each category. Such categories shall include, but not be limited to: (i) E2 facilities, (ii) E3 facilities, and (iii) E4 facilities.

B. In order to participate as an E2 facility, a person or facility shall demonstrate that it (i) is developing an environmental management system or has initiated implementation of an environmental management system, (ii) has a commitment to pollution prevention and a plan to reduce environmental impacts from its operations, and (iii) has a record of sustained compliance with environmental requirements. To apply to become an E2 facility, an applicant shall submit the following information to the Department: (a) a policy statement outlining the applicant's commitment to improving environmental quality, (b) an evaluation of the applicant's environmental impacts, (c) the applicant's objectives and targets for addressing significant environmental impacts, and (d) a description of the applicant's pollution prevention program. A person or facility may participate in this program for up to three years, and may apply to renew its participation at the expiration of each three-year period. Incentives for E2 facilities may include, but are not limited to, the following: public recognition of facility performance and reduced fees.

C. In order to participate as an E3 facility, a person or facility shall demonstrate that it has (i) a fully-implemented environmental management system, (ii) a pollution prevention program with documented results, and (iii) a record of sustained compliance with environmental requirements. To apply to become an E3 facility, an applicant shall submit the following information to the Department: (a) a policy statement outlining the applicant's commitment to improving environmental quality; (b) an evaluation of the applicant's actual and potential environmental impacts; (c) the applicant's objectives and targets for addressing significant environmental impacts; (d) a description of the applicant's pollution prevention program; (e) identification of the applicant's environmental legal requirements; (f) a description of the applicant's environmental management system that identifies roles, responsibilities and authorities, reporting and record-keeping, emergency response procedures, staff training, monitoring, and corrective action processes for noncompliance with the environmental management system; (g) voluntary self-assessments; and (h) procedures for internal and external communications. A person or facility may participate in this program for up to three years, and may apply to renew its participation at the expiration of each three-year period. Incentives for E3 facilities may include, but are not limited to, the following: public recognition of facility performance, reduced fees, reduced inspection priority, a single point-of-contact between the facility and the Department, streamlined environmental reporting, reduced monitoring requirements, prioritized permit and permit amendment review, and the ability to implement alternative compliance measures approved by the appropriate Board in accordance with § 10.1-1187.6.

D. In order to participate as an E4 facility, a person or facility shall meet the criteria for participation as an E3 facility, and shall have (i) implemented and completed at least one full cycle of an environmental management system as verified by an unrelated third-party qualified to audit environmental management systems and (ii) committed to measures for continuous and sustainable environmental progress and community involvement. To apply to become an E4 facility, an applicant shall submit (a) the information required to apply to become an E3 facility, (b) documentation evidencing implementation and completion of at least one full cycle of an environmental management system and evidencing review and verification by an unrelated third party, and (c) documentation that the applicant has committed to measures for continuous and sustainable environmental progress and community involvement. A person or facility may participate in this program for up to three years, and may apply to renew its participation at the expiration of each three-year period. Incentives for E4 facilities may include all of the incentives available to E3 facilities. Any facility or person that has been accepted into the National Performance Track Programs by the U.S. Environmental Protection Agency shall be deemed to be an E4 facility. If acceptance in the Program is revoked or suspended by the U.S. Environmental Protection Agency, participation as an E4 facility shall also be terminated or suspended.

2005, c. 705.



§ 10.1-1187.4. Procedures for participation

A. The Director shall develop guidelines and procedures for implementation of the program, including procedures for submitting applications, guidelines for annual reports from participating persons or facilities, and procedures for reviewing program implementation.

B. Upon review of an application, the Director may approve or deny the person's or facility's participation in the appropriate category within the Virginia Environmental Excellence Program. The denial of a person's or facility's participation in the Virginia Environmental Excellence Program shall not be with prejudice or otherwise prevent reapplication by the person or facility. If a participant fails to maintain a record of sustained compliance, fails to resolve an alleged environmental violation within 180 days, or fails to meet the requirements or criteria for participation in the Virginia Environmental Excellence Program or any category within the program, the Director may revoke or suspend their participation in the program or revoke participation in a higher level and approve its participation in a lower level of the program. The Director shall provide reasonable notice of the reasons for the suspension or revocation and allow the participant to respond prior to making such a decision.

C. The Director's decision to approve, deny, revoke, or suspend a person's or facility's participation in any category of the Virginia Environmental Excellence Program is discretionary, shall not be a case decision as defined in § 2.2-4001, and shall be exempt from judicial review.

2005, c. 705.



§ 10.1-1187.5. Reporting

A. Participants shall submit annual reports in a format and schedule prescribed by the Director, including information on environmental performance relevant to the program.

B. The Department shall submit a report to the Governor and to the members of the House Committee on Agriculture, Chesapeake and Natural Resources and the members of the Senate Committee on Agriculture, Conservation and Natural Resources by December 1 of every even-numbered year, with the last report due on December 1, 2010. The report shall include the information from the participants' reports as well as information on the incentives that have been provided and the innovations that have been developed by the agency and participants.

2005, c. 705.



§ 10.1-1187.6. Approval of alternate compliance methods

A. To the extent consistent with federal law and notwithstanding any other provision of law, the Air Pollution Control Board, the Waste Management Board, and the State Water Control Board may grant alternative compliance methods to the regulations adopted pursuant to their authorities, respectively, under §§ 10.1-1308, 10.1-1402, and 62.1-44.15 for persons or facilities that have been accepted by the Department as meeting the criteria for E3 and E4 facilities under § 10.1-1187.3, including but not limited to changes to monitoring and reporting requirements and schedules, streamlined submission requirements for permit renewals, the ability to make certain operational changes without prior approval, and other changes that would not increase a facility's impact on the environment. Such alternative compliance methods may allow alternative methods for achieving compliance with prescribed regulatory standards, provided that the person or facility requesting the alternative compliance method demonstrates that the method will (i) meet the purpose of the applicable regulatory standard, (ii) promote achievement of those purposes through increased reliability, efficiency, or cost effectiveness, and (iii) afford environmental protection equal to or greater than that provided by the applicable regulatory standard. No alternative compliance method shall be approved that would alter an ambient air quality standard, ground water protection standard, or water quality standard and no alternative compliance method shall be approved that would increase the pollutants released to the environment, increase impacts to state waters, or otherwise result in a loss of wetland acreage.

B. Notwithstanding any other provision of law, an alternate compliance method may be approved under this section after at least 30 days' public notice and opportunity for comment, and a determination that the alternative compliance method meets the requirements of this section.

C. Nothing in this section shall be interpreted or applied in a manner inconsistent with the applicable federal law or other requirement necessary for the Commonwealth to obtain or retain federal delegation or approval of any regulatory program. Before approving an alternate compliance method affecting any such program, each Board may obtain the approval of the federal agency responsible for such delegation or approval. Any one of the Boards may withdraw approval of the alternate compliance method at any time if any conditions under which the alternate compliance method was originally approved change, or if the recipient has failed to comply with any of the alternative compliance method requirements.

D. Upon approval of the alternative compliance method under this section, the alternative compliance method shall be incorporated into the relevant permits as a minor permit modification with no associated fee. The permits shall also contain any such provisions that shall go into effect in the event that the participant fails to fulfill its obligations under the variance, or is removed from the program for reasons specified by the Director under subsection B of § 10.1-1187.4.

2005, c. 705.



§ 10.1-1187.7. Governor's Environmental Excellence Awards

The Governor's Environmental Excellence Awards shall be awarded each year to recognize participants in the Virginia Environmental Excellence Program that have demonstrated extraordinary leadership, innovation, and commitment to implementation of pollution prevention practices and other efforts to reduce environmental impacts and improve Virginia's natural environment.

2005, c. 705.



§ 10.1-1188. State agencies to submit environmental impact reports on major projects

A. All state agencies, boards, authorities and commissions or any branch of the state government shall prepare and submit an environmental impact report to the Department on each major state project.

"Major state project" means the acquisition of an interest in land for any state facility construction, or the construction of any facility or expansion of an existing facility which is hereafter undertaken by any state agency, board, commission, authority or any branch of state government, including state-supported institutions of higher learning, which costs $500,000 or more. For the purposes of this chapter, authority shall not include any industrial development authority created pursuant to the provisions of Chapter 49 (§ 15.2-4900 et seq.) of Title 15.2 or Chapter 643, as amended, of the 1964 Acts of Assembly. Nor shall it include the Virginia Port Authority created pursuant to the provisions of § 62.1-128, unless such project is a capital project that costs in excess of $5 million. Nor shall authority include any housing development or redevelopment authority established pursuant to state law. For the purposes of this chapter, branch of state government shall include any county, city or town of the Commonwealth only in connection with highway construction, reconstruction, or improvement projects affecting highways or roads undertaken by the county, city, or town on projects estimated to cost more than $2 million. For projects undertaken by any locality costing more than $500,000 and less than $2 million, the locality shall consult with the Department of Historic Resources to consider and make reasonable efforts to avoid or minimize impacts to historic resources if the project involves a new location or a new disturbance that extends outside the area or depth of a prior disturbance, or otherwise has the potential to affect such resources adversely.

Such environmental impact report shall include, but not be limited to, the following:

1. The environmental impact of the major state project, including the impact on wildlife habitat;

2. Any adverse environmental effects which cannot be avoided if the major state project is undertaken;

3. Measures proposed to minimize the impact of the major state project;

4. Any alternatives to the proposed construction; and

5. Any irreversible environmental changes which would be involved in the major state project.

For the purposes of subdivision 4, the report shall contain all alternatives considered and the reasons why the alternatives were rejected. If a report does not set forth alternatives, it shall state why alternatives were not considered.

B. For purposes of this chapter, this subsection shall only apply to the review of highway and road construction projects or any part thereof. The Secretaries of Transportation and Natural Resources shall jointly establish procedures for review and comment by state natural and historic resource agencies of highway and road construction projects. Such procedures shall provide for review and comment on appropriate projects and categories of projects to address the environmental impact of the project, any adverse environmental effects which cannot be avoided if the project is undertaken, the measures proposed to minimize the impact of the project, any alternatives to the proposed construction, and any irreversible environmental changes which would be involved in the project.

1973, c. 384, § 10-17.108; 1974, c. 270, § 10.1-1208; 1977, c. 667; 1988, c. 891; 1991, c. 289; 1992, c. 887; 1997, c. 268; 2007, c. 896; 2008, cc. 45, 225, 473; 2012, cc. 846, 849; 2013, c. 758.



§ 10.1-1189. Department to review report and make statement to Governor

Within sixty days of the receipt of the environmental impact report by the Department, the Department shall review and make a statement to the Governor commenting on the environmental impact of each major state facility. The statement of the Department shall be available to the General Assembly and to the general public at the time of submission by the Department to the Governor.

1973, c. 384, § 10-17.109; 1974, c. 270, § 10.1-1209; 1977, c. 667; 1988, c. 891; 1992, c. 887 .



§ 10.1-1190. Approval of Governor required for construction of facility

The State Comptroller shall not authorize payments of funds from the state treasury for a major state project unless the request is accompanied by the written approval of the Governor after his consideration of the comments of the Department on the environmental impact of the facility. This section shall not apply to funds appropriated by the General Assembly prior to June 1, 1973, or any reappropriation of such funds.

1973, c. 384, § 10-17.110; 1974, c. 270, § 10.1-1210; 1977, c. 667; 1988, c. 891; 1991, c. 289; 1992, c. 887 .



§ 10.1-1191. Development of procedures, etc., for administration of chapter

The Department shall, in conjunction with other state agencies, coordinate the development of objectives, criteria and procedures to ensure the orderly preparation and evaluation of environmental impact reports required by this article. These procedures shall provide for submission of impact statements in sufficient time to permit any modification of the major state project which may be necessitated because of environmental impact.

1973, c. 384, § 10-17.111; 1974, c. 270, § 10.1-1211; 1977, c. 667; 1988, c. 891; 1992, c. 887 .



§ 10.1-1192. Cooperation of state agencies

All departments, commissions, boards, authorities, agencies, offices and institutions within any branch of the state government shall cooperate with the Department in carrying out the purposes of this article.

1973, c. 384, § 10-17.112; 1974, c. 270, § 10.1-1212; 1977, c. 667; 1988, c. 891; 1992, c. 887 .



§ 10.1-1193. Watershed planning; watershed permitting; promotion and coordination

A. The Department, with the assistance of the Watershed Planning and Permitting Coordination Task Force, shall undertake such efforts it deems necessary and appropriate to coordinate the watershed-level activities conducted by state and local agencies and authorities and to foster the development of watershed planning by localities. To aid in the coordination and promotion of these activities, the Department shall to the extent practicable in its discretion:

1. Promote and coordinate state and local agencies' and authorities' efforts to undertake watershed planning and watershed permitting;

2. Acquire, maintain and make available informational resources on watershed planning;

3. Promote the continuation of research and dialogue on what is entailed in watershed planning and watershed permitting;

4. Identify sources and methods for providing local officials with technical assistance in watershed planning;

5. Encourage and foster training of local officials in watershed planning;

6. Develop recommendations for needed regulatory and legislative changes to assist local governments in developing and implementing watershed planning;

7. Identify barriers to watershed planning and watershed permitting, including state policies, regulations and procedures, and recommend alternatives to overcome such obstacles; and

8. Develop, foster and coordinate approaches to watershed permitting.

B. The Department shall report annually its watershed planning and permitting activities, findings and recommendations and those of the Task Force to the Governor and the General Assembly. This annual report may be incorporated as part of the report required by § 62.1-44.118.

C. Nothing in this article shall be construed as requiring additional permitting or planning requirements on agricultural or forestal activities.

1995, c. 793; 2007, c. 637.



§ 10.1-1194. Watershed Planning and Permitting Coordination Task Force created; membership; duties

A. There is hereby created the Watershed Planning and Permitting Coordination Task Force, which shall be referred to in this article as the Task Force. The Task Force shall be composed of the Directors, or their designees, of the Department of Environmental Quality, the Department of Conservation and Recreation, the Department of Forestry, the Department of Mines, Minerals and Energy, and the Commissioner, or his designee, of the Department of Agriculture and Consumer Services.

B. The Task Force shall meet at least quarterly on such dates and times as the members determine. A majority of the Task Force shall constitute a quorum.

C. The Task Force shall undertake such measures and activities it deems necessary and appropriate to see that the functions of the agencies represented therein, and to the extent practicable of other agencies of the Commonwealth, and the efforts of state and local agencies and authorities in watershed planning and watershed permitting are coordinated and promoted.

1995, c. 793; 2005, c. 41.



§ 10.1-1195. Watershed planning and permitting advisory panels

The Task Force may name qualified persons to advisory panels to assist it in carrying out its responsibilities. Panels shall include members representing different areas of interest and expertise in watershed planning and watershed permitting including representatives of local governments, planning district commissions, industry, development interests, education, environmental and public interest groups and the scientific community found in Virginia universities.

1995, c. 793.



§ 10.1-1196. Guiding definition and principles

A. The Department, the Task Force and any advisory panels appointed by the Task Force shall be guided by the following definition of watershed planning: "Watershed planning" is the process of studying the environmental and land use features of a watershed to identify those areas that should be protected and preserved, measures to be utilized to protect such areas, and the character of development in order to avoid and minimize disruption of natural systems. Its focus is not on directing development to particular parcels of land but rather to identify critical resources, and measures to protect those resources, so that development, when it does occur, will not negatively impact water resources. In so doing watershed planning uses and protects ecological processes to lessen the need for structural control methods that require capital costs and maintenance. By including consideration of a watershed and its characteristics, cumulative impacts and interjurisdictional issues are more effectively managed than when solely relying on single-site-permit approaches. Watershed planning can be an important tool for maintaining environmental integrity, economic development and watershed permitting.

B. The Department, the Task Force and any advisory panels appointed by the Task Force shall be guided by the principles contained in the following statement: Stream systems tend to reflect the character of the watershed they drain. Unchecked physical conversion in a watershed accompanying urbanization leads to degraded streams and wetlands. As urbanization continues to spread across the state, natural vegetation, slope and water retention characteristics are replaced by impervious surfaces disrupting the dynamic balance of the natural hydrologic cycle. Poorly planned development can increase peak storm flows and runoff volume, lower water quality and aesthetics, and cause flooding and degradation of downstream communities and ecosystems.

1995, c. 793.



§ 10.1-1197. Cooperation of state agencies

All agencies of the Commonwealth shall cooperate with the Department and the Task Force and, upon request, assist the Department and the Task Force in the performance of their efforts in coordinating and promoting watershed planning and watershed permitting.

1995, c. 793.



§ 10.1-1197.1. Definitions

As used in this article, unless the context requires a different meaning:

"Fund" means the Small Business Environmental Compliance Assistance Fund.

"Small business" means a business located in Virginia that (i) employs 100 or fewer people and (ii) is a small business concern as defined in the federal Small Business Act (15 U.S.C. § 631 et seq.) as amended.

"Voluntary pollution prevention measures" means operational or equipment changes that meet the definition of pollution prevention contained in § 10.1-1425.10 and are not otherwise required by law.

1997, cc. 624, 850.



§ 10.1-1197.2. Small Business Environmental Compliance Assistance Fund established; administration; collection of money

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Small Business Environmental Compliance Assistance Fund, hereafter referred to as the "Fund." The Fund shall be comprised of (i) moneys appropriated to the Fund by the General Assembly, (ii) receipts by the Fund from loans made by it, (iii) all income from the investment of moneys held by the Fund, (iv) any moneys transferred from the Virginia Environmental Emergency Response Fund as authorized by § 10.1-2502, and (v) any other moneys designated for deposit to the Fund from any source, public or private. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes provided in this article. Any moneys appropriated or otherwise credited to the Fund that were received by the Department pursuant to Title V (42 U.S.C. § 7661 et seq.) of the federal Clean Air Act shall be used solely for purposes associated with Title V of the federal Clean Air Act. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director of the Department. The Fund shall be administered and managed by the Department, or any entity operating under a contract or agreement with the Department.

B. The Department, or its designated agent, is empowered to collect moneys due to the Fund. Proceedings to recover moneys due to the Fund may be instituted in the name of the Fund in any appropriate circuit court.

1997, cc. 624, 850.



§ 10.1-1197.3. Purposes of Fund; loans to small businesses; administrative costs

A. Moneys in the Fund shall be used to make loans or to guarantee loans to small businesses for the purchase and installation of environmental pollution control and prevention equipment certified by the Department as meeting the following requirements:

1. The air pollution control equipment is needed by the small business to comply with the federal Clean Air Act (42 U.S.C. § 7401 et seq.); or

2. The pollution control equipment will allow the small business to implement voluntary pollution prevention measures.

Moneys in the Fund may also be used to make loans or to guarantee loans to small businesses for the installation of voluntary agricultural best management practices, as defined in § 58.1-339.3.

B. The Department or its designated agent shall determine the terms and conditions of any loan. All loans shall be evidenced by appropriate security as determined by the Department or its designated agent. The Department, or its agent, may require any documents, instruments, certificates, or other information deemed necessary or convenient in connection with any loan from the Fund.

C. A portion of the Fund balance may be used to cover the reasonable and necessary costs of administering the Fund. Unless otherwise authorized by the Governor or his designee, the costs of administering the Fund shall not exceed a base year amount of $65,000 per year, using fiscal year 2000 as the base year, adjusted annually by the Consumer Price Index.

D. The Fund shall not be used to make loans to small businesses for the purchase and installation of equipment needed to comply with an enforcement action by the Department, the State Air Pollution Control Board, the State Water Control Board, or the Virginia Waste Management Board.

1997, cc. 624, 850; 1999, c. 893; 2000, c. 131.



§ 10.1-1197.4. Annual audit

The Auditor of Public Accounts shall annually audit the accounts of the Fund when the records of the Department are audited.

1997, cc. 624, 850.



§ 10.1-1197.5. Definitions

As used in this article, "small renewable energy project" means (i) an electrical generation facility with a rated capacity not exceeding 100 megawatts that generates electricity only from sunlight, wind, falling water, wave motion, tides, or geothermal power, or (ii) an electrical generation facility with a rated capacity not exceeding 20 megawatts that generates electricity only from biomass, energy from waste, or municipal solid waste.

2009, cc. 808, 854.



§ 10.1-1197.6. Permit by rule for small renewable energy projects

A. Notwithstanding the provisions of § 10.1-1186.2:1, the Department shall develop, by regulations to be effective as soon as practicable, but not later than July 1, 2012, a permit by rule or permits by rule if it is determined by the Department that one or more such permits by rule are necessary for the construction and operation of small renewable energy projects, including such conditions and standards necessary to protect the Commonwealth's natural resources. If the Department determines that more than a single permit by rule is necessary, the Department initially shall develop the permit by rule for wind energy, which shall be effective as soon as practicable, but not later than January 1, 2011. Subsequent permits by rule regulations shall be effective as soon as practicable.

B. The conditions for issuance of the permit by rule for small renewable energy projects shall include:

1. A notice of intent provided by the applicant, to be published in the Virginia Register, that a person intends to submit the necessary documentation for a permit by rule for a small renewable energy project;

2. A certification by the governing body of the locality or localities wherein the small renewable energy project will be located that the project complies with all applicable land use ordinances;

3. Copies of all interconnection studies undertaken by the regional transmission organization or transmission owner, or both, on behalf of the small renewable energy project;

4. A copy of the final interconnection agreement between the small renewable energy project and the regional transmission organization or transmission owner indicating that the connection of the small renewable energy project will not cause a reliability problem for the system. If the final agreement is not available, the most recent interconnection study shall be sufficient for the purposes of this section. When a final interconnection agreement is complete, it shall be provided to the Department. The Department shall forward a copy of the agreement or study to the State Corporation Commission;

5. A certification signed by a professional engineer licensed in Virginia that the maximum generation capacity of the small renewable energy project by (i) an electrical generation facility that generates electricity only from sunlight, wind, falling water, wave motion, tides, or geothermal power as designed does not exceed 100 megawatts, or (ii) an electrical generation facility that generates electricity only from biomass, energy from waste, or municipal solid waste as designed does not exceed 20 megawatts;

6. An analysis of potential environmental impacts of the small renewable energy project's operations on attainment of national ambient air quality standards;

7. Where relevant, an analysis of the beneficial and adverse impacts of the proposed project on natural resources. For wildlife, that analysis shall be based on information on the presence, activity, and migratory behavior of wildlife to be collected at the site for a period of time dictated by the site conditions and biology of the wildlife being studied, not exceeding 12 months;

8. If the Department determines that the information collected pursuant to subdivision B 7 indicates that significant adverse impacts to wildlife or historic resources are likely, the submission of a mitigation plan detailing reasonable actions to be taken by the owner or operator to avoid, minimize, or otherwise mitigate such impacts, and to measure the efficacy of those actions;

9. A certification signed by a professional engineer licensed in Virginia that the small renewable energy project is designed in accordance with all of the standards that are established in the regulations applicable to the permit by rule;

10. An operating plan describing how any standards established in the regulations applicable to the permit by rule will be achieved;

11. A detailed site plan with project location maps that show the location of all components of the small renewable energy project, including any towers. Changes to the site plan that occur after the applicant has submitted an application shall be allowed by the Department without restarting the application process, if the changes were the result of optimizing technical, environmental, and cost considerations, do not materially alter the environmental effects caused by the facility, or do not alter any other environmental permits that the Commonwealth requires the applicant to obtain;

12. A certification signed by the applicant that the small renewable energy project has applied for or obtained all necessary environmental permits;

13. A requirement that the applicant hold a public meeting. The public meeting shall be held in the locality or, if the project is located in more than one locality in a place proximate to the location of the proposed project. Following the public meeting, the applicant shall prepare a report summarizing the issues raised at the meeting, including any written comments received. The report shall be provided to the Department; and

14. A 30-day public review and comment period prior to authorization of the project.

C. The Department's regulations shall establish a schedule of fees, to be payable by the owner or operator of the small renewable energy project regulated under this article, which fees shall be assessed for the purpose of funding the costs of administering and enforcing the provisions of this article associated with such operations including, but not limited to, the inspection and monitoring of such projects to ensure compliance with this article.

D. The owner or operator of a small renewable energy project regulated under this article shall be assessed a permit fee in accordance with the criteria set forth in the Department's regulations. Such fees shall include an additional amount to cover the Department's costs of inspecting such projects.

E. The fees collected pursuant to this article shall be used only for the purposes specified in this article and for funding purposes authorized by this article to abate impairments or impacts on the Commonwealth's natural resources directly caused by small renewable energy projects.

F. There is hereby established a special, nonreverting fund in the state treasury to be known as the Small Renewable Energy Project Fee Fund, hereafter referred to as the Fund. Notwithstanding the provisions of § 2.2-1802, all moneys collected pursuant to this § 10.1-1197.6 shall be paid into the state treasury to the credit of the Fund. Any moneys remaining in the Fund shall not revert to the general fund but shall remain in the Fund. Interest earned on such moneys shall remain in the Fund and be credited to it. The Fund shall be exempt from statewide indirect costs charged and collected by the Department of Accounts.

G. After the effective date of regulations adopted pursuant to this section, no person shall erect, construct, materially modify or operate a small renewable energy project except in accordance with this article or Title 56 if the small renewable energy project was approved pursuant to Title 56.

2009, cc. 808, 854.



§ 10.1-1197.7. Review and authorization of projects

A. Upon submission of a complete application, the Department, after consultation with other agencies in the Secretariat of Natural Resources before authorizing the project, shall conduct an assessment of whether the application meets the requirements of the applicable permit by rule regulations. If the Department determines that the application is deficient, it promptly shall notify the applicant in writing and specify the deficiencies.

B. Any interested party, including an applicant for a permit, who has participated in a proceeding for a permit to construct or operate a small renewable energy project under procedures adopted by the Department pursuant to this section, and who is aggrieved by the final decision of the Department, shall have the remedies provided by the Administrative Process Act (§ 2.2-4000 et seq.).

2009, cc. 808, 854.



§ 10.1-1197.8. Limitation of State Corporation Commission authority

A. If the owner or operator of a small renewable energy project to whom the Department has authorized a permit by rule pursuant to this article is not a utility regulated pursuant to Title 56, then the State Corporation Commission shall not have jurisdiction to review the small renewable energy project or to condition the construction or operation of a small renewable energy project upon the State Corporation Commission's issuance of any permit or certificate under any provision of Title 56, provided that the State Corporation Commission shall retain jurisdiction to resolve requests for joint use of the rights of way of public service corporations pursuant to § 56-259 and denials of requests for interconnection of facilities pursuant to § 56-578.

B. If the owner or operator of a small renewable energy project to whom the Department has authorized a permit by rule pursuant to this article is a utility regulated pursuant to Title 56, such small renewable energy project shall be exempt from any provision of § 56-46.1 and any corresponding provision of subsection D of § 56-580 or Chapter 10.1 (§ 56-265.1 et seq.) of Title 56 that requires environmental review and permitting by the State Corporation Commission. An operator of a small renewable energy project that is a utility regulated pursuant to Title 56 shall nonetheless be required to obtain a certificate of public convenience and necessity pursuant to subsection D of § 56-580.

2009, cc. 808, 854.



§ 10.1-1197.9. Enforcement; civil penalties; criminal penalties; injunctive relief

A. Any person violating or failing, neglecting, or refusing to obey any provision of this article, any regulation, case decision, or order, or any certification or permit-by-rule condition may be compelled to comply by injunction, mandamus, or other appropriate remedy.

B. Without limiting the remedies that may be obtained under subsection A, any person violating or failing, neglecting, or refusing to obey any regulation, case decision, or order, any provision of this article, or any certification or permit-by-rule condition shall be subject, in the discretion of the court, to a civil penalty not to exceed $32,500 for each violation. Each day of violation shall constitute a separate offense. Such civil penalties shall be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25 (§ 10.1-2500 et seq.). Such civil penalties may, in the discretion of the court assessing them, be directed to be paid into the treasury of the county, city, or town in which the violation occurred, to be used to abate environmental pollution in such manner as the court may, by order, direct, except that where the person in violation is the county, city, or town itself, or its agent, the court shall direct the penalty to be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25.

C.1. Nothing in this article shall affect the enforcement authorities in laws administered by the State Air Pollution Control Board, the State Water Control Board, or the Virginia Waste Management Board, nor shall it affect enforcement authorities of the Department as described in § 10.1-1186.

2. The Department is authorized to issue orders to require any person to comply with the provisions of this article, any condition of a permit by rule or certification, or any regulations promulgated by the Department or to comply with any order or case decision, as defined in § 2.2-4001, of the Department. Any such order shall be issued only after a proceeding or hearing in accordance with § 2.2-4019 or 2.2-4020 with reasonable notice to the affected person of the time, place and purpose thereof. The provisions of this section shall not affect the authority of the Department to issue separate orders and regulations to meet any emergency as described in subsection C 5.

3. With the consent of any person who has violated or failed, neglected or refused to obey any regulation or order of the Department, any condition of a permit by rule, certification or any provision of this article, the Department may provide, in an order issued by the Department against such person, for the payment of civil charges for past violations in specific sums, not to exceed the limits specified in this section. Such civil charges shall be levied instead of any appropriate civil penalty, which could be imposed under this section. Such civil charges shall be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25 of this title.

4. In addition to all other available remedies, the Department may issue administrative orders for the violation of (i) any law or regulation administered by the Department; (ii) any condition of a permit by rule or certificate issued pursuant to this article; or (iii) any case decision or order of the Department. Issuance of an administrative order shall be a case decision as defined in § 2.2-4001 and shall be issued only after a hearing before a hearing officer appointed by the Supreme Court in accordance with § 2.2-4020. Orders issued pursuant to this subsection may include civil penalties of up to $32,500 per violation not to exceed $100,000 per order, and may compel the taking of corrective actions or the cessation of any activity upon which the order is based. The Department may assess penalties under this subsection if (a) the person has been issued at least two written notices of alleged violation by the Department for the same or substantially related violations at the same site, (b) such violations have not been resolved by demonstration that there was no violation, by an order issued by the Department or the Director, or by other means, (c) at least 130 days have passed since the issuance of the first notice of alleged violation, and (d) there is a finding that such violations have occurred after a hearing conducted in accordance with this subsection. The actual amount of any penalty assessed shall be based upon the severity of the violations, the extent of any potential or actual environmental harm, the compliance history of the facility or person, any economic benefit realized from the noncompliance, and the ability of the person to pay the penalty. The Department shall provide the person with the calculation for the proposed penalty prior to any hearing conducted for the issuance of an order that assesses penalties pursuant to this subsection. Penalties shall be paid to the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund (§ 10.1-2500 et seq.). The issuance of a notice of alleged violation by the Department shall not be considered a case decision as defined in § 2.2-4001. Any notice of alleged violation shall include a description of each violation, the specific provision of law violated, and information on the process for obtaining a final decision or fact finding from the Department on whether or not a violation has occurred, and nothing in this section shall preclude an owner from seeking such a determination. Orders issued pursuant to this subsection shall become effective five days after having been delivered to the affected persons or mailed by certified mail to the last known address of such persons. The Department shall develop and provide an opportunity for public comment on guidelines and procedures that contain specific criteria for calculating the appropriate penalty for each violation based upon the severity of the violations, the extent of any potential or actual environmental harm, the compliance history of the facility or person, any economic benefit realized from the noncompliance, and the ability of the person to pay the penalty.

5. Should the Department find that any person is grossly affecting the public health, safety or welfare, or the health of animals, fish or aquatic life or the environment, or such effects are imminent, the Department shall issue, without a hearing, an emergency administrative order directing the person to cease the activity immediately and undertake any needed corrective action, and shall within 10 days hold a hearing, after reasonable notice as to the time and place thereof to the person, to affirm, modify, amend or cancel the emergency administrative order. If the Department finds that a person who has been issued an administrative order or an emergency administrative order is not complying with the order's terms, the Department may utilize the enforcement and penalty provisions of this article to secure compliance.

6. The Department shall be entitled to an award of reasonable attorneys' fees and costs in any action brought by the Department under this article in which it substantially prevails on the merits of the case, unless special circumstances would make an award unjust.

D. Any person willfully violating or refusing, failing, or neglecting to comply with any provision of this article or any regulation, permit by rule, order, or certification under this article shall be guilty of a Class 1 misdemeanor unless a different penalty is specified.

E. In addition to the penalties provided above, any person who knowingly violates or refuses, fails, or neglects to comply with any provision of this article or any regulation, permit by rule, order, or certification under this article shall be guilty of a felony punishable by a term of imprisonment of not less than one year nor more than five years and a fine of not more than $32,500 for each violation, either or both. The provisions of this subsection shall be deemed to constitute a lesser included offense of the violation set forth under subsection F.

F. Any person who knowingly violates or refuses, fails, or neglects to comply with any provision of this article or any regulation, permit by rule, order, or certification under this article and who knows at the time that he thereby places another person in imminent danger of death or serious bodily injury, shall, upon conviction, be guilty of a felony punishable by a term of imprisonment of not less than two years nor more than 15 years and a fine of not more than $250,000, either or both. A defendant that is not an individual shall, upon conviction of violating this section, be subject to a fine not exceeding the greater of $1 million or an amount that is three times the economic benefit realized by the defendant as a result of the offense. The maximum penalty shall be doubled with respect to both fine and imprisonment for any subsequent conviction of the same person.

G. Criminal prosecutions under this article shall be commenced within three years after discovery of the offense, notwithstanding the provisions of any other statute.

2009, cc. 808, 854.



§ 10.1-1197.10. Right of entry to inspect, etc.; warrants

Upon presentation of appropriate credentials and upon consent of the owner or custodian, the Director or his designee shall have the right to enter at any reasonable time onto any property to inspect, investigate, evaluate, conduct tests or take samples for testing as he reasonably deems necessary in order to determine whether the provisions of any law administered by the Director or the Department, any regulations of the Department, any order of the Department or Director or any conditions in a permit by rule, license or certificate issued by the Director are being complied with. If the Director or his designee is denied entry, he may apply to an appropriate circuit court for an inspection warrant authorizing such investigation, evaluation, inspection, testing or taking of samples for testing as provided in Chapter 24 (§ 19.2-393 et seq.) of Title 19.2.

2009, cc. 808, 854.



§ 10.1-1197.11. Information to be furnished to Department

Except as otherwise specified in this article, the Department may require every owner or operator of a small renewable energy project to furnish when requested such plans, specifications, and other pertinent information as may be necessary to determine the compliance status of the project and the effect of the project on human health or the environment.

2009, cc. 808, 854.



§ 10.1-1198. Voluntary environmental assessment privilege

A. For purposes of this chapter, unless the context requires a different meaning:

"Environmental assessment" means a voluntary evaluation of activities or facilities or of management systems related to such activities or facilities that is designed to identify noncompliance with environmental laws and regulations, promote compliance with environmental laws and regulations, or identify opportunities for improved efficiency or pollution prevention. An environmental assessment may be conducted by the owner or operator of a facility or an independent contractor at the request of the owner or operator.

"Document" means information collected, generated or developed in the course of, or resulting from, an environmental assessment, including but not limited to field notes, records of observation, findings, opinions, suggestions, conclusions, drafts, memoranda, drawings, photographs, videotape, computer-generated or electronically recorded information, maps, charts, graphs and surveys. "Document" does not mean information generated or developed before the commencement of a voluntary environmental assessment showing noncompliance with environmental laws or regulations or demonstrating a clear, imminent and substantial danger to the public health or environment.

B. No person involved in the preparation of or in possession of a document shall be compelled to disclose such document or information about its contents, or the details of its preparation. Such a document, portion of a document or information is not admissible without the written consent of the owner or operator in an administrative or judicial proceeding and need not be produced as a result of an information request of the Department or other agency of the Commonwealth or political subdivision. This privilege does not extend to a document, portion of a document or information that demonstrates a clear, imminent and substantial danger to the public health or the environment or to a document or a portion of a document required by law or prepared independently of the voluntary environmental assessment process. This privilege does not apply to a document or portion of a document collected, generated or developed in bad faith, nor does it alter, limit, waive or abrogate any other statutory or common law privilege.

C. A person or entity asserting a voluntary environmental assessment privilege has the burden of proving a prima facie case as to the privilege. A party seeking disclosure of a document, portion of a document, or information has the burden of proving the applicability of an exception in subsection B to the voluntary environmental assessment privilege. Upon a showing, based upon independent knowledge, by any party to: (i) an informal fact-finding proceeding held pursuant to § 2.2-4019 at which a hearing officer is present; (ii) a formal hearing pursuant to § 2.2-4020; or (iii) a judicial proceeding that probable cause exists to believe that an exception listed in subsection B to the voluntary environmental assessment privilege is applicable to all or a portion of a document or information, the hearing officer or court may have access to the relevant portion of such document or information for the purposes of an in camera review only to determine whether such exception is applicable. The court or hearing examiner may have access to the relevant portion of a document under such conditions as may be necessary to protect its confidentiality. A moving party who obtains access to the document or information may not divulge any information from the document or other information except as specifically allowed by the hearing examiner or the court.

1995, c. 564.



§ 10.1-1199. Immunity against administrative or civil penalties for voluntarily disclosed violation

To the extent consistent with requirements imposed by federal law, any person making a voluntary disclosure of information to a state or local regulatory agency regarding a violation of an environmental statute, regulation, permit or administrative order shall be accorded immunity from administrative or civil penalty under such statute, regulation, permit or administrative order. A disclosure is voluntary if (i) it is not otherwise required by law, regulation, permit or administrative order, (ii) it is made promptly after knowledge of the violation is obtained through a voluntary environmental assessment, and (iii) the person making the disclosure corrects the violation in a diligent manner in accordance with a compliance schedule submitted to the appropriate state or local regulatory agencies demonstrating such diligence. Immunity shall not be accorded if it is found that the person making the voluntary disclosure has acted in bad faith. This section does not bar the institution of a civil action claiming compensation for injury to person or property against an owner or operator.

1995, c. 564.



§ 10.1-1200. Repealed

Repealed by Acts 1992, c. 887 .



§ 10.1-1213. Repealed

Repealed by Acts 1992, cc. 464 and 887 .



§ 10.1-1230. Definitions

As used in this chapter:

"Authority" means the Virginia Resources Authority.

"Bona fide prospective purchaser" means a person or a tenant of a person who acquires ownership, or proposes to acquire ownership, of real property after the release of hazardous substances occurred.

"Brownfield" means real property; the expansion, redevelopment, or reuse of which may be complicated by the presence or potential presence of a hazardous substance, pollutant, or contaminant.

"Cost" as applied to any project financed under the provisions of this chapter, means the reasonable and necessary costs incurred for carrying out all works and undertakings necessary or incident to the accomplishment of any project. It includes, without limitation, all necessary developmental, planning and feasibility studies, surveys, plans and specifications; architectural, engineering, financial, legal or other special services; site assessments, remediation, containment, and demolition or removal of existing structures; the costs of acquisition of land and any buildings and improvements thereon, including the discharge of any obligation of the seller of such land, buildings or improvements; labor; materials, machinery and equipment; the funding of accounts and reserves that the Authority may require; the reasonable costs of financing incurred by the local government in the course of the development of the project; carrying charges incurred prior to completion of the project, and the cost of other items that the Authority determines to be reasonable and necessary.

"Department" means the Department of Environmental Quality.

"Director" means the Director of the Department of Environmental Quality.

"Fund" means the Virginia Brownfields Restoration and Economic Redevelopment Assistance Fund.

"Innocent land owner" means a person who holds any title, security interest or any other interest in a brownfield site and who acquired ownership of the real property after the release of hazardous substances occurred.

"Local government" means any county, city, town, municipal corporation, authority, district, commission, or political subdivision of the Commonwealth created by the General Assembly or otherwise created pursuant to the laws of the Commonwealth or any combination of the foregoing.

"Partnership" means the Virginia Economic Development Partnership.

"Person" means an individual, corporation, partnership, association, governmental body, municipal corporation, public service authority, or any other legal entity.

"Project" means all or any part of the following activities necessary or desirable for the restoration and redevelopment of a brownfield site: (i) environmental or cultural resource site assessments, (ii) monitoring, remediation, cleanup, or containment of property to remove hazardous substances, hazardous wastes, solid wastes or petroleum, (iii) the lawful and necessary removal of human remains, the appropriate treatment of grave sites, and the appropriate and necessary treatment of significant archaeological resources, or the stabilization or restoration of structures listed on or eligible for the Virginia Historic Landmarks Register, (iv) demolition and removal of existing structures, or other site work necessary to make a site or certain real property usable for economic development, and (v) development of a remediation and reuse plan.

2002, c. 378; 2014, c. 144.



§ 10.1-1231. Brownfield restoration and land renewal policy and programs

It shall be the policy of the Commonwealth to encourage remediation and restoration of brownfields by removing barriers and providing incentives and assistance whenever possible. The Department of Environmental Quality and the Economic Development Partnership and other appropriate agencies shall establish policies and programs to implement these policies, including a Voluntary Remediation Program, the Brownfields Restoration and Redevelopment Fund, and other measures as may be appropriate.

2002, c. 378.



§ 10.1-1232. Voluntary Remediation Program

A. The Virginia Waste Management Board shall promulgate regulations to allow persons who own, operate, have a security interest in or enter into a contract for the purchase of contaminated property to voluntarily remediate releases of hazardous substances, hazardous wastes, solid wastes, or petroleum. The regulations shall apply where remediation has not clearly been mandated by the United States Environmental Protection Agency, the Department or a court pursuant to the Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Virginia Waste Management Act (§ 10.1-1400 et seq.), the State Water Control Law (§ 62.1-44.2 et seq.), or other applicable statutory or common law or where jurisdiction of those statutes has been waived. The regulations shall provide for the following:

1. The establishment of methodologies to determine site-specific risk-based remediation standards, which shall be no more stringent than applicable or appropriate relevant federal standards for soil, groundwater and sediments, taking into consideration scientific information regarding the following: (i) protection of public health and the environment, (ii) the future industrial, commercial, residential, or other use of the property to be remediated and of surrounding properties, (iii) reasonably available and effective remediation technology and analytical quantitation technology, (iv) the availability of institutional or engineering controls that are protective of human health or the environment, and (v) natural background levels for hazardous constituents;

2. The establishment of procedures that minimize the delay and expense of the remediation, to be followed by a person volunteering to remediate a release and by the Department in processing submissions and overseeing remediation;

3. The issuance of certifications of satisfactory completion of remediation, based on then-present conditions and available information, where voluntary cleanup achieves applicable cleanup standards or where the Department determines that no further action is required;

4. Procedures to waive or expedite issuance of any permits required to initiate and complete a voluntary cleanup consistent with applicable federal law; and

5. Registration fees to be collected from persons conducting voluntary remediation to defray the actual reasonable costs of the voluntary remediation program expended at the site.

B. Persons conducting voluntary remediations pursuant to an agreement with the Department entered into prior to the promulgation of those regulations may elect to complete the cleanup in accordance with such an agreement or the regulations.

C. Certification of satisfactory completion of remediation shall constitute immunity to an enforcement action under the Virginia Waste Management Act (§ 10.1-1400 et seq.), the State Water Control Law (§ 62.1-44.2 et seq.), Chapter 13 (§ 10.1-1300 et seq.) of this title, or any other applicable law.

D. At the request of a person who owns, operates, holds a security interest in or contracts for the purchase of property from which the contamination to be voluntarily remediated originates, the Department is authorized to seek temporary access to private and public property not owned by such person conducting the voluntary remediation as may be reasonably necessary for such person to conduct the voluntary remediation. Such request shall include a demonstration that the person requesting access has used reasonable effort to obtain access by agreement with the property owner. Such access, if granted, shall be granted for only the minimum amount of time necessary to complete the remediation and shall be exercised in a manner that minimizes the disruption of ongoing activities and compensates for actual damages. The person requesting access shall reimburse the Commonwealth for reasonable, actual and necessary expenses incurred in seeking or obtaining access. Denial of access to the Department by a property owner creates a rebuttable presumption that such owner waives all rights, claims and causes of action against the person volunteering to perform remediation for costs, losses or damages related to the contamination as to claims for costs, losses or damages arising after the date of such denial of access to the Department. A property owner who has denied access to the Department may rebut the presumption by showing that he had good cause for the denial or that the person requesting that the Department obtain access acted in bad faith.

2002, c. 378; 2014, c. 366.



§ 10.1-1233. Amnesty for voluntary disclosure and restoration of brownfield sites

The Director may, consistent with programs developed under the federal acts, provide incentives for the voluntary disclosure of brownfield sites and related information regarding potential or known contamination at that site. To the extent consistent with federal law, any person making a voluntary disclosure regarding real or potential contamination at a brownfield site shall not be assessed an administrative or civil penalty under the Virginia Waste Management Act (§ 10.1-1400 et seq.), the State Water Control Law (§ 62.1-44.2 et seq.), the State Air Pollution Control Law (§ 10.1-1300 et seq.), or any other applicable law. A disclosure is voluntary if it is not otherwise required by law, regulation, permit or administrative order and the person making the disclosure adopts a plan to market for redevelopment or otherwise ensure the timely remediation of the site. Immunity shall not be accorded if it is found that the person making the voluntary disclosure has acted in bad faith.

2002, c. 378.



§ 10.1-1234. Limitations on liability

A. The Director may, consistent with programs developed under the federal acts, make a determination to limit the liability of lenders, innocent purchasers or landowners, de minimis contributors or others who have grounds to claim limited responsibility for a containment or cleanup that may be required pursuant to the Virginia Waste Management Act (§ 10.1-1400 et seq.), the State Water Control Law (§ 62.1-44.2 et seq.), the State Air Pollution Control Law (§ 10.1-1300 et seq.), or any other applicable law.

B. A bona fide prospective purchaser shall not be held liable for a containment or cleanup that may be required at a brownfield site pursuant to the Virginia Waste Management Act (§ 10.1-1400 et seq.), the State Water Control Law (§ 62.1-44.2 et seq.), or the State Air Pollution Control Law (§ 10.1-1300 et seq.) if (i) the person did not cause, contribute, or consent to the release or threatened release, (ii) the person is not liable or potentially liable through any direct or indirect familial relationship or any contractual, corporate, or financial relationship or is not the result of a reorganization of a business entity that was potentially liable, (iii) the person exercises appropriate care with respect to hazardous substances found at the facility by taking reasonable steps to stop any continuing release, prevent any threatened future release, and prevent or limit human, environmental, or natural resource exposure to any previously released hazardous substances, and (iv) the person does not impede the performance of any response action. These provisions shall not apply to sites subject to the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.).

C. An innocent land owner who holds title, security interest or any other interest in a brownfield site shall not be held liable for a containment or cleanup that may be required at a brownfield site pursuant to the Virginia Waste Management Act (§ 10.1-1400 et seq.), the State Water Control Law (§ 62.1-44.2 et seq.), or the State Air Pollution Control Law (§ 10.1-1300 et seq.) if (i) the person did not cause, contribute, or consent to the release or threatened release, (ii) the person is not liable or potentially liable through any direct or indirect familial relationship or any contractual, corporate, or financial relationship or is not the result of a reorganization of a business entity that was potentially liable, (iii) the person made all appropriate inquiries into the previous uses of the facility in accordance with generally accepted good commercial and customary standards and practices, including those established by federal law, (iv) the person exercises appropriate care with respect to hazardous substances found at the facility by taking reasonable steps to stop any continuing release, prevent any threatened future release, and prevent or limit human, environmental, or natural resource exposure to any previously released hazardous substances, and (v) the person does not impede the performance of any response action and if either (a) at the time the person acquired the interest, he did not know and had no reason to know that any hazardous substances had been or were likely to have been disposed of on, in, or at the site, or (b) the person is a government entity that acquired the site by escheat or through other involuntary transfer or acquisition. These provisions shall not apply to sites subject to the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.).

D. A person that owns real property that is contiguous to or otherwise similarly situated with respect to, and that is or may be contaminated by a release or threatened release of a hazardous substance from real property that is not owned by that person shall not be considered liable for a containment or cleanup that may be required pursuant to the Virginia Waste Management Act (§ 10.1-1400 et seq.), the State Water Control Law (§ 62.1-44.2 et seq.), or the State Air Pollution Control Law (§ 10.1-1300 et seq.) if the person did not cause, contribute, or consent to the release or threatened release, the person is not liable or potentially liable through any direct or indirect familial relationship or any contractual, corporate, or financial relationship or is not the result of a reorganization of a business entity that was potentially liable, and if such person provides full cooperation, assistance and access to persons that are authorized to conduct response actions at the facility from which there has been a release.

E. The provisions of this section shall not otherwise limit the authority of the Department, the State Water Control Board, the Virginia Waste Management Board, or the State Air Pollution Control Board to require any person responsible for the contamination or pollution to contain or clean up sites where solid or hazardous waste or other substances have been improperly managed.

2002, c. 378.



§ 10.1-1235. Limitation on liability at remediated properties under the jurisdiction of the Comprehensive Environmental Response, Compensation and Liability Act

A. Any person not otherwise liable under state law or regulation, who acquires any title, security interest, or any other interest in property located in the Commonwealth listed on the National Priorities List under the jurisdiction of the Comprehensive Environmental Response, Compensation and Liability Act, as amended (42 U.S.C. § 9601 et seq.), after the property has been remediated to the satisfaction of the Administrator of the United States Environmental Protection Agency, shall not be subject to civil enforcement or remediation action under this chapter, Chapter 13 (§ 10.1-1300 et seq.) of this title, the State Water Control Law (§ 62.1-44.2 et seq.), or any other applicable state law, or to private civil suit, related to contamination that was the subject of the satisfactory remediation, existing at or immediately contiguous to the property prior to the person acquiring title, security interest, or any other interest in such property.

B. Any person who acquires any title, security interest, or other interest in property from a person described in subsection A shall not be subject to enforcement or remediation actions or private civil suits to the same extent as the person provided in subsection A.

C. A person who holds title, a security interest, or any other interest in property prior to the property being acquired by a person described in subsection A shall not be relieved of any liability or responsibility by reacquiring title, a security interest, or any other interest in the property.

D. The provisions of this chapter shall not be construed to limit the statutory or regulatory authority of any state agency or to limit the liability or responsibility of any person when the activities of that person alter the remediation referred to in subsection A. The provisions of this section shall not modify the liability, if any, of a person who holds title, a security interest, or any other interest in property prior to satisfactory remediation or the liability of a person who acquires the property after satisfactory remediation for damage caused by contaminants not included in the remediation.

2002, c. 378.



§ 10.1-1236. Access to abandoned brownfield sites

A. Any local government or agency of the Commonwealth may apply to the appropriate circuit court for access to an abandoned brownfield site in order to investigate contamination, to abate any hazard caused by the improper management of substances within the jurisdiction of the Board, or to remediate the site. The petition shall include (i) a demonstration that all reasonable efforts have been made to locate the owner, operator or other responsible party and (ii) a plan approved by the Director and which is consistent with applicable state and federal laws and regulations. The approval or disapproval of a plan shall not be considered a case decision as defined by § 2.2-4001.

B. Any person, local government, or agency of the Commonwealth not otherwise liable under federal or state law or regulation who performs any investigative, abatement or remediation activities pursuant to this section shall not become subject to civil enforcement or remediation action under Chapter 14 (§ 10.1-1400 et seq.) of this title or other applicable state laws or to private civil suits related to contamination not caused by its investigative, abatement or remediation activities.

C. This section shall not in any way limit the authority of the Virginia Waste Management Board, Director, or Department otherwise created by Chapter 14 (§ 10.1-1400 et seq.) of this title.

2002, c. 378.



§ 10.1-1237. Virginia Brownfields Restoration and Economic Redevelopment Assistance Fund established; uses

A. There is hereby created and set apart a special, permanent, perpetual and nonreverting fund to be known as the Virginia Brownfields Restoration and Economic Redevelopment Assistance Fund for the purposes of promoting the restoration and redevelopment of brownfield sites and to address environmental problems or obstacles to reuse so that these sites can be effectively marketed to new economic development prospects. The Fund shall consist of sums appropriated to the Fund by the General Assembly, all receipts by the Fund from loans made by it, all income from the investment of moneys held in the Fund, and any other sums designated for deposit to the Fund from any source, public or private, including any federal grants, awards or other forms of financial assistance received by the Commonwealth.

B. The Authority shall administer and manage the Fund and establish the interest rates and repayment terms of such loans in accordance with a memorandum of agreement with the Partnership. The Partnership shall direct the distribution of loans or grants from the Fund to particular recipients based upon guidelines developed for this purpose. With approval from the Partnership, the Authority may disperse monies from the Fund for the payment of reasonable and necessary costs and expenses incurred in the administration and management of the Fund. The Authority may establish and collect a reasonable fee on outstanding loans for its management services.

C. All money belonging to the Fund shall be deposited in an account or accounts in banks or trust companies organized under the laws of the Commonwealth or in national banking associations located in Virginia or in savings institutions located in Virginia organized under the laws of the Commonwealth or the United States. The money in these accounts shall be paid by check and signed by the Executive Director of the Authority or other officers or employees designated by the Board of Directors of the Authority. All deposits of money shall, if required by the Authority, be secured in a manner determined by the Authority to be prudent, and all banks, trust companies and savings institutions are authorized to give security for the deposits. Money in the Fund shall not be commingled with other money of the Authority. Money in the Fund not needed for immediate use or disbursement may be invested or reinvested by the Authority in obligations or securities that are considered lawful investments for public funds under the laws of the Commonwealth. Expenditures and disbursements from the Fund shall be made by the Authority upon written request signed by the Chief Executive Officer of the Virginia Economic Development Partnership.

D. The Authority is empowered to collect, or to authorize others to collect on its behalf, amounts due to the Fund under any loan including, if appropriate, taking the action required by § 15.2-2659 to obtain payment of any amounts in default. Proceedings to recover amounts due to the Fund may be instituted by the Authority in the name of the Fund in the appropriate circuit court.

E. The Partnership may approve grants to local governments for the purposes of promoting the restoration and redevelopment of brownfield sites and to address real environmental problems or obstacles to reuse so that these sites can be effectively marketed to new economic development prospects. The grants may be used to pay the reasonable and necessary costs associated with the restoration and redevelopment of a brownfield site for (i) environmental and cultural resource site assessments, (ii) remediation of a contaminated property to remove hazardous substances, hazardous wastes, or solid wastes, (iii) the necessary removal of human remains, the appropriate treatment of grave sites, and the appropriate and necessary treatment of significant archaeological resources, or the stabilization or restoration of structures listed on or eligible for the Virginia Historic Landmarks Register, (iv) demolition and removal of existing structures, or other site work necessary to make a site or certain real property usable for new economic development, and (v) development of a remediation and reuse plan. The Partnership may establish such terms and conditions as it deems appropriate and shall evaluate each grant request in accordance with the guidelines developed for this purpose. The Authority shall disburse grants from the Fund in accordance with a written request from the Partnership.

F. The Authority may make loans to local governments, public authorities, corporations and partnerships to finance or refinance the cost of any brownfield restoration or remediation project for the purposes of promoting the restoration and redevelopment of brownfield sites and to address real environmental problems or obstacles to reuse so that these sites can be effectively marketed to economic development prospects. The loans shall be used to pay the reasonable and necessary costs related to the restoration and redevelopment of a brownfield site for (i) environmental and cultural resource site assessments, (ii) remediation of a contaminated property to remove hazardous substances, hazardous wastes, or solid wastes, (iii) the necessary removal of human remains, the appropriate treatment of grave sites, and the appropriate and necessary treatment of significant archaeological resources, or the stabilization or restoration of structures listed on or eligible for the Virginia Historic Landmarks Register, (iv) demolition and removal of existing structures, or other site work necessary to make a site or certain real property usable for new economic development, and (v) development of a remediation and reuse plan.

The Partnership shall designate in writing the recipient of each loan, the purposes of the loan, and the amount of each such loan. No loan from the Fund shall exceed the total cost of the project to be financed or the outstanding principal amount of the indebtedness to be refinanced plus reasonable financing expenses.

G. Except as otherwise provided in this chapter, the Authority shall determine the interest rate and terms and conditions of any loan from the Fund, which may vary between local governments. Each loan shall be evidenced by appropriate bonds or notes of the local government payable to the Fund. The bonds or notes shall have been duly authorized by the local government and executed by its authorized legal representatives. The Authority is authorized to require in connection with any loan from the Fund such documents, instruments, certificates, legal opinions and other information as it may deem necessary or convenient. In addition to any other terms or conditions that the Authority may establish, the Authority may require, as a condition to making any loan from the Fund, that the local government receiving the loan covenant perform any of the following:

1. Establish and collect rents, rates, fees, taxes, and charges to produce revenue sufficient to pay all or a specified portion of (i) the costs of the project, (ii) any outstanding indebtedness incurred for the purposes of the project, including the principal of, premium, if any, and interest on the loan from the Fund to the local government, and (iii) any amounts necessary to create and maintain any required reserve.

2. Levy and collect ad valorem taxes on all property within the jurisdiction of the local government subject to local taxation sufficient to pay the principal of and premium, if any, and interest on the loan from the Fund to the local government.

3. Create and maintain a special fund or funds for the payment of the principal of, premium, if any, and interest on the loan from the Fund to the local government and any other amounts becoming due under any agreement entered into in connection with the loan, or the project or any portions thereof or other property of the local government, and deposit into any fund or funds amounts sufficient to make any payments on the loan as they become due and payable.

4. Create and maintain other special funds as required by the Authority.

5. Perform other acts otherwise permitted by applicable law to secure payment of the principal of, premium, if any, and interest on the loan from the Fund to the local government and to provide for the remedies of the Fund in the event of any default by the local government in the payment of the loan, including, without limitation, any of the following:

a. The conveyance of, or the granting of liens on or security interests in, real and personal property, together with all rights, title and interest therein, to the Fund;

b. The procurement of insurance, guarantees, letters of credit and other forms of collateral, security, liquidity arrangements or credit supports for the loan from any source, public or private, and the payment therefor of premiums, fees, or other charges;

c. The combination of one or more projects, or the combination of one or more projects with one or more other undertakings, for the purpose of financing, and the pledging of the revenues from such combined projects and undertakings to secure the loan from the Fund to the local government made in connection with such combination or any part or parts thereof;

d. The maintenance, replacement, renewal, and repair of the project; and

e. The procurement of casualty and liability insurance.

6. Obtain a review of the accounting and the internal controls from the Auditor of Public Accounts or his legally authorized representatives. The Authority may request additional reviews at any time during the term of the loan.

7. Directly offer, pledge, and consent to the Authority to take action pursuant to § 62.1-216.1 to obtain payment of any amounts in default.

H. All local governments borrowing money from the Fund are authorized to perform any acts, take any action, adopt any proceedings and make and carry out any contracts that are contemplated by this chapter. Such contracts need not be identical among all local governments, but may be structured as determined by the Authority according to the needs of the contracting local governments and the Fund.

I. Subject to the rights, if any, of the registered owners of any of the bonds of the Authority, the Authority may consent to and approve any modification in the terms of any loan to any local government.

J. The Partnership, through its Chief Executive Officer, shall have the authority to access and release moneys in the Fund for purposes of this section as long as the disbursement does not exceed the balance of the Fund. If the Partnership, through its Chief Executive Officer, requests a disbursement in an amount exceeding the current Fund balance, the disbursement shall require the written approval of the Governor. Disbursements from the Fund may be made for the purposes outlined in this section, including, but not limited to, personnel, administrative and equipment costs and expenses directly incurred by the Partnership or the Authority, or by any other agency or political subdivision acting at the direction of the Partnership.

The Authority is empowered at any time and from time to time to pledge, assign or transfer from the Fund to banks or trust companies designated by the Authority any or all of the assets of the Fund to be held in trust as security for the payment of the principal of, premium, if any, and interest on any or all of the bonds, as defined in § 62.1-199, issued to finance any project. The interests of the Fund in any assets so transferred shall be subordinate to the rights of the trustee under the pledge, assignment or transfer. To the extent funds are not available from other sources pledged for such purpose, any of the assets or payments of principal and interest received on the assets pledged, assigned or transferred or held in trust may be applied by the trustee thereof to the payment of the principal of, premium, if any, and interest on such bonds of the Authority secured thereby, and, if such payments are insufficient for such purpose, the trustee is empowered to sell any or all of such assets and apply the net proceeds from the sale to the payment of the principal of, premium, if any, and interest on such bonds of the Authority. Any assets of the Fund pledged, assigned or transferred in trust as set forth above and any payments of principal, interest or earnings received thereon shall remain part of the Fund but shall be subject to the pledge, assignment or transfer to secure the bonds of the Authority and shall be held by the trustee to which they are pledged, assigned or transferred until no longer required for such purpose by the terms of the pledge, assignment or transfer.

K. The Authority is empowered at any time and from time to time to sell, upon such terms and conditions as the Authority shall deem appropriate, any loan, or interest therein, made pursuant to this chapter. The net proceeds of sale remaining after the payment of the costs and expenses of the sale shall be designated for deposit to, and become part of, the Fund.

L. The Authority may, with the approval of the Partnership, pledge, assign or transfer from the Fund to banks or trust companies designated by the Authority any or all of the assets of the Fund to be held in trust as security for the payment of the principal of, premium, if any, and interest on any or all of the bonds, as defined in § 62.1-199, issued to finance any project. The interests of the Fund in any assets so transferred shall be subordinate to the rights of the trustee under the pledge, assignment or transfer. To the extent funds are not available from other sources pledged for such purpose, any of the assets or payments of principal and interest received on the assets pledged, assigned or transferred or held in trust may be applied by the trustee thereof to the payment of the principal of, premium, if any, and interest on such bonds of the Authority secured thereby, and, if such payments are insufficient for such purpose, the trustee is empowered to sell any or all of such assets and apply the net proceeds from the sale to the payment of the principal of, premium, if any, and interest on such bonds of the Authority. Any assets of the Fund pledged, assigned or transferred in trust as set forth above and any payments of principal, interest or earnings received thereon shall remain part of the Fund but shall be subject to the pledge, assignment or transfer to secure the bonds of the Authority and shall be held by the trustee to which they are pledged, assigned or transferred until no longer required for such purpose by the terms of the pledge, assignment or transfer.

M. The Partnership, in consultation with the Department of Environmental Quality, shall develop guidance governing the use of the Fund and including criteria for project eligibility that considers the extent to which a grant or loan will facilitate the use or reuse of existing infrastructure, the extent to which a grant or loan will meet the needs of a community that has limited ability to draw on other funding sources because of the small size or low income of the community, the potential for redevelopment of the site, the economic and environmental benefits to the surrounding community, and the extent of the perceived or real environmental contamination at the site. The guidelines shall include a requirement for a one-to-one match by the recipient of any grant made by or from the Fund.

2002, c. 378; 2010, c. 869.



§ 10.1-1238. Definitions

As used in this chapter, unless the context requires a different meaning:

"Activity and use limitations" means restrictions or obligations created under this chapter with respect to real property.

"Agency" means the Department of Environmental Quality or any other state or federal agency that determines or approves the environmental response project pursuant to which the environmental covenant is created.

"Common interest community" means a condominium, cooperative, or other real property with respect to which a person, by virtue of the person's ownership of a parcel of real property, is obligated to pay property taxes or insurance premiums, for maintenance or improvement of other real property described in a recorded covenant that creates the common interest community.

"Department" means the Department of Environmental Quality.

"Environmental covenant" means a servitude arising under an environmental response project that imposes activity and use limitations.

"Environmental response project" means a plan or work performed for environmental remediation of real property and conducted:

1. Under a federal or state program governing environmental remediation of real property;

2. Incident to closure of a solid or hazardous waste management unit, if the closure is conducted with approval of an agency; or

3. Under a state voluntary clean-up program including the Brownfield Restoration and Land Renewal Act (§ 10.1-1230 et seq.).

"Holder" means the grantee of an environmental covenant as specified in subsection A of § 10.1-1239.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

"Record," used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

2010, c. 691.



§ 10.1-1239. Nature of rights; subordination of interests

A. Any person, including a person that owns an interest in the real property, the agency, or a municipality or other unit of local government, may be a holder. An environmental covenant may identify more than one holder. The interest of a holder is an interest in real property.

B. A right of an agency under this chapter or under an environmental covenant, other than a right as a holder, is not an interest in real property.

C. An agency is bound by any obligation it assumes in an environmental covenant, but an agency does not assume obligations merely by signing an environmental covenant. Any other person that signs an environmental covenant is bound by the obligations the person assumes in the covenant, but signing the covenant does not change obligations, rights, or protections granted or imposed under law other than this chapter except as provided in the covenant.

D. The following rules apply to interests in real property in existence at the time an environmental covenant is created or amended:

1. An interest that has priority under other law is not affected by an environmental covenant unless the person that owns the interest subordinates that interest to the covenant.

2. This chapter does not require a person that owns a prior interest to subordinate that interest to an environmental covenant or to agree to be bound by the covenant.

3. A subordination agreement may be contained in an environmental covenant covering real property or in a separate record. If the environmental covenant covers commonly owned property in a common interest community, the record may be signed by any person authorized by the governing board of the owners' association.

4. An agreement by a person to subordinate a prior interest to an environmental covenant affects the priority of that person's interest but does not by itself impose any affirmative obligation on the person with respect to the environmental covenant or affect that person's existing liability.

2010, c. 691.



§ 10.1-1240. Contents of environmental covenant

A. An environmental covenant shall:

1. State that the instrument is an environmental covenant executed pursuant to the Uniform Environmental Covenants Act (§ 10.1-1238 et seq. of the Code of Virginia );

2. Contain a legally sufficient description of the real property subject to the covenant;

3. Describe the activity and use limitations on the real property;

4. Identify every holder;

5. Be signed by the agency, every holder, and, unless waived by the agency, every owner of the fee simple of the real property subject to the covenant; and

6. Identify the name and location of any administrative record for the environmental response project reflected in the environmental covenant.

B. In addition to the information required by subsection A, an environmental covenant may contain other information, restrictions, and requirements agreed to by the persons who signed it, including:

1. Any requirements for notice following transfer of a specified interest in, or concerning proposed changes in use of, applications for building permits for, or proposals for any site work affecting the contamination on, the property subject to the covenant;

2. Any requirements for periodic reporting describing compliance with the covenant, including a requirement that a qualified and certified professional engineer inspect, investigate and report on the compliance with the covenant;

3. Any rights of access to the property granted in connection with implementation or enforcement of the covenant;

4. A brief narrative description of the contamination and remedy, including the contaminants of concern, the pathways of exposure, limits on exposure, and the location and extent of the contamination;

5. Any limitations on amendment or termination of the covenant in addition to those contained in §§ 10.1-1245 and 10.1-1246; and

6. Any rights of the holder in addition to its right to enforce the covenant pursuant to § 10.1-1247.

C. In addition to other conditions for approval of an environmental covenant, the agency may require those persons specified by the agency who have interests in the real property to sign the covenant.

2010, c. 691.



§ 10.1-1241. Effect on other instruments; validity

A. An environmental covenant that complies with this chapter runs with the land.

B. An environmental covenant that is otherwise effective is valid and enforceable even if:

1. It is not appurtenant to an interest in real property;

2. It can be or has been assigned to a person other than the original holder;

3. It is not of a character that has been recognized traditionally at common law;

4. It imposes a negative burden;

5. It imposes an affirmative obligation on a person having an interest in the real property or on the holder;

6. The benefit or burden does not touch or concern real property;

7. There is no privity of estate or contract;

8. The holder dies, ceases to exist, resigns, or is replaced; or

9. The owner of an interest subject to the environmental covenant and the holder are the same person.

C. An instrument that creates restrictions or obligations with respect to real property that would qualify as activity and use limitations except for the fact that the instrument was recorded before the effective date of this chapter is not invalid or unenforceable because of any of the limitations on enforcement of interests described in subsection B or because it was identified as an easement, servitude, deed restriction, or other interest. This chapter does not apply in any other respect to such an instrument.

D. This chapter does not invalidate or render unenforceable any interest, whether designated as an environmental covenant or other interest, that is otherwise enforceable under the law of the Commonwealth.

E. An environmental covenant pursuant to this chapter may be utilized only when agreed to by the agencies, owners, and holders to such covenant. When restrictions and obligations are imposed on real property in connection with an environmental response project, they may be drafted and recorded in any manner permissible under the laws of Virginia. This chapter applies only to activity and use limitations drafted and recorded in accordance with the provisions of this chapter.

2010, c. 691; 2012, c. 278.



§ 10.1-1242. Relationship to other land use law

This chapter does not authorize a use of real property that is otherwise prohibited by zoning, by law other than this chapter regulating use of real property, or by a recorded instrument that has priority over the environmental covenant. An environmental covenant may prohibit or restrict uses of real property that are authorized by zoning or by law other than this chapter.

2010, c. 691.



§ 10.1-1243. Notice

A. A copy of an environmental covenant shall be provided by the persons and in the manner required by the agency to:

1. Each person that signed the covenant;

2. Each person holding a recorded interest in the real property subject to the covenant;

3. Each person in possession of the real property subject to the covenant;

4. Each municipality or other unit of local government in which real property subject to the covenant is located; and

5. Any other person the agency requires.

B. The validity of a covenant is not affected by failure to provide a copy of the covenant as required under this section.

2010, c. 691.



§ 10.1-1244. Recording

A. An environmental covenant and any amendment or termination of the covenant shall be recorded in every locality in which any portion of the real property subject to the covenant is located. For purposes of indexing, a holder shall be treated as a grantee.

B. Except as otherwise provided in § 10.1-1245, an environmental covenant is subject to the laws of the Commonwealth governing recording and priority of interests in real property.

2010, c. 691.



§ 10.1-1245. Duration; amendment by court action

A. An environmental covenant is perpetual unless it is:

1. By its terms limited to a specific duration or terminated by the occurrence of a specific event;

2. Terminated by consent pursuant to § 10.1-1246;

3. Terminated pursuant to subsection B;

4. Terminated by foreclosure of an interest that has priority over the environmental covenant; or

5. Terminated or modified in an eminent domain proceeding, but only if:

a. The agency that signed the covenant is a party to the proceeding;

b. All persons identified in subsections A and B of § 10.1-1246 are given notice of the pendency of the proceeding; and

c. The court determines, after hearing, that the termination or modification will not adversely affect human health or the environment.

B. If the agency that signed an environmental covenant has determined that the intended benefits of the covenant can no longer be realized, a court, under the doctrine of changed circumstances, in an action in which all persons identified in subsections A and B of § 10.1-1246 have been given notice, may terminate the covenant or reduce its burden on the real property subject to the covenant. The agency's determination or its failure to make a determination upon request is subject to review pursuant to the Administrative Process Act (§ 2.2-4000 et seq.).

C. Except as otherwise provided in subsections A and B, an environmental covenant may not be extinguished, limited, or impaired through issuance of a tax deed, foreclosure of a tax lien, or application of the doctrine of adverse possession, prescription, abandonment, waiver, lack of enforcement, or acquiescence, or a similar doctrine.

2010, c. 691.



§ 10.1-1246. Amendment or termination by consent

A. An environmental covenant may be amended or terminated by consent only if the amendment or termination is signed by:

1. The agency;

2. Unless waived by the agency, the current owner of the fee simple of the real property subject to the covenant;

3. Each person that originally signed the covenant, unless the person waived in a signed record the right to consent or a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence; and

4. Except as otherwise provided in subdivision D 2, the holder.

B. If an interest in real property is subject to an environmental covenant, the interest is not affected by an amendment of the covenant unless the current owner of the interest consents to the amendment or has waived in a signed record the right to consent to amendments.

C. Except for an assignment undertaken pursuant to a governmental reorganization, assignment of an environmental covenant to a new holder is an amendment.

D. Except as otherwise provided in an environmental covenant:

1. A holder may not assign its interest without consent of the other parties;

2. A holder may be removed and replaced by agreement of the other parties specified in subsection A; and

3. A court of competent jurisdiction may fill a vacancy in the position of holder.

2010, c. 691.



§ 10.1-1247. Enforcement of environmental covenant

A. A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by:

1. A party to the covenant;

2. The agency or, if it is not the agency, the Department;

3. Any person to whom the covenant expressly grants power to enforce;

4. A person whose interest in the real property or whose collateral or liability may be affected by the alleged violation of the covenant; or

5. A municipality or other unit of local government in which the real property subject to the covenant is located.

B. This chapter does not limit the regulatory authority of the agency or the Department under law other than this chapter with respect to an environmental response project.

C. A person is not responsible for or subject to liability for environmental remediation solely because he has the right to enforce an environmental covenant.

2010, c. 691.



§ 10.1-1248. Fees; Environmental Covenants Fund established

A. The Department shall establish fees, to be paid by the fee simple owner of the real property subject to the covenant, which shall be assessed for the purpose of funding the costs of administering the provisions of this chapter and shall be used solely for the purposes specified in this chapter.

B. There is hereby created in the state treasury a special nonreverting fund to be known as the Environmental Covenants Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. Notwithstanding the provisions of § 2.2-1802, all moneys collected pursuant to this section shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes described in subsection A. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by Director. The Fund shall be exempt from statewide indirect costs charged and collected by the Department of Accounts.

2010, c. 691.



§ 10.1-1249. Relation to Electronic Signatures in Global and National Commerce Act

This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101 of that Act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103 of that Act (15 U.S.C. § 7003 (b)).

2010, c. 691.



§ 10.1-1250. Regulations

The Department may, as necessary, adopt regulations to implement the provisions of this chapter.

2010, c. 691.



§ 10.1-1300. Definitions

As used in this chapter, unless the context requires a different meaning:

"Advisory Board" means the State Advisory Board on Air Pollution.

"Air pollution" means the presence in the outdoor atmosphere of one or more substances which are or may be harmful or injurious to human health, welfare or safety, to animal or plant life, or to property, or which unreasonably interfere with the enjoyment by the people of life or property.

"Board" means the State Air Pollution Control Board.

"Department" means the Department of Environmental Quality.

"Director" or "Executive Director" means the Executive Director of the Department of Environmental Quality.

"Owner" shall have no connotation other than that customarily assigned to the term "person," but shall include bodies politic and corporate, associations, partnerships, personal representatives, trustees and committees, as well as individuals.

"Person" means an individual, corporation, partnership, association, a governmental body, a municipal corporation, or any other legal entity.

"Special order" means a special order issued under § 10.1-1309.

"Wood heater" means a wood stove, pellet stove, wood-fired hydronic heater, wood-burning forced-air furnace, or masonry wood heater, any of which is solely designed for heating a home or a business and with either (i) uncontrolled fine particulate matter with an aerodynamic diameter less than or equal to 2.5 micrometers (PM2.5) emissions of less than 10 tons per year or with a maximum heat input of less than 1,000,000 Btu/hr or (ii) uncontrolled fine particulate matter with an aerodynamic diameter less than or equal to 10 micrometers (PM10) emissions of less than 15 tons per year or with a maximum heat input of less than 1,000,000 Btu/hr.

1966, c. 497, § 10-17.10; 1968, c. 311; 1970, c. 469; 1971, Ex. Sess., c. 91; 1972, c. 781; 1985, c. 448; 1988, c. 891; 1990, c. 238; 1991, c. 702; 2004, c. 408; 2015, c. 471.



§ 10.1-1300.1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this chapter the Board, the Department, or the Director is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Board, the Department, or the Director may be sent by regular mail.

2011, c. 566.



§ 10.1-1301. State Air Pollution Control Board; membership; terms; vacancies

The State Air Pollution Control Board shall be composed of seven members appointed by the Governor for four-year terms. Vacancies other than by expiration of term shall be filled by the Governor by appointment for the unexpired term.

1966, c. 497, § 10-17.11; 1988, c. 891; 2008, cc. 276, 557.



§ 10.1-1302. Qualifications of members of Board

The members of the Board shall be citizens of the Commonwealth and shall be selected from the Commonwealth at large on the basis of merit without regard to political affiliation. Members shall, by their education, training, or experience, be knowledgeable of air quality control and regulation, and shall be fairly representative of conservation, public health, business, and agriculture. No person appointed to the Board shall be employed by persons subject to permits or enforcement orders of the Board or receive a significant portion of his income, whether directly or indirectly, from persons subject to permits or enforcement orders of the Board. Income from a vested retirement benefit shall not be considered income for purposes of this section. Notwithstanding any other provision of this section relating to Board membership, the qualifications for Board membership shall not be more strict than those that are required by federal statute or regulations of the United States Environmental Protection Agency. The provisions of this section shall be in addition to the requirements of the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.).

1966, c. 497, § 10-17.12; 1979, c. 117; 1987, Sp. Sess., c. 1; 1988, c. 891; 1992, c. 675; 1994, c. 461; 2008, cc. 276, 557.



§ 10.1-1303. Chairman of the Board; Executive Director; cooperation of state agencies

The Board shall elect its own chairman. The Governor shall appoint an Executive Director who shall serve as executive officer of the Board, but shall not serve as a member thereof. The Board may call upon any state department or agency for technical assistance. All departments and agencies of the Commonwealth shall, upon request, assist the Board in the performance of its duties.

1966, c. 497, § 10-17.14; 1972, c. 781; 1984, c. 444; 1985, c. 397; 1988, c. 891; 1990, c. 238 .



§ 10.1-1304. Meetings of Board; quorum

The Board shall meet at least four times a year. Special meetings may be held at any time or place to be determined by the Board upon the call of the chairman or upon written request of any two members. All members shall be notified of the time and place of any meeting at least five days in advance of the meeting. A majority of the members of the Board shall constitute a quorum for the transaction of business.

1966, c. 497, § 10-17.15; 1988, c. 891; 2008, cc. 276, 557.



§ 10.1-1305. Records of proceedings of Board

The Board shall keep a complete and accurate record of the proceedings at all its meetings, a copy of which shall be kept on file in the office of the Director and available for public inspection.

1966, c. 497, § 10-17.16; 1977, c. 31; 1988, cc. 26, 891.



§ 10.1-1306. Inspections, investigations, etc

The Board shall make, or cause to be made, such investigations and inspections and do such other things as are reasonably necessary to carry out the provisions of this chapter, within the limits of the appropriations, study grants, funds, or personnel which are available for the purposes of this chapter, including the achievement and maintenance of such levels of air quality as will protect human health, welfare and safety and to the greatest degree practicable prevent injury to plant and animal life and property and which will foster the comfort and convenience of the people of the Commonwealth and their enjoyment of life and property and which will promote the economic and social development of the Commonwealth and facilitate enjoyment of its attractions.

1966, c. 497, § 10-17.17; 1988, c. 891.



§ 10.1-1307. Further powers and duties of Board

A. The Board shall have the power to control and regulate its internal affairs; initiate and supervise research programs to determine the causes, effects, and hazards of air pollution; initiate and supervise statewide programs of air pollution control education; cooperate with and receive money from the federal government or any county or municipal government, and receive money from any other source, whether public or private; develop a comprehensive program for the study, abatement, and control of all sources of air pollution in the Commonwealth; and advise, consult, and cooperate with agencies of the United States and all agencies of the Commonwealth, political subdivisions, private industries, and any other affected groups in furtherance of the purposes of this chapter.

B. The Board may adopt by regulation emissions standards controlling the release into the atmosphere of air pollutants from motor vehicles, only as provided in Article 22 (§ 46.2-1176 et seq.) of Chapter 10 of Title 46.2.

C. After any regulation has been adopted by the Board pursuant to § 10.1-1308, it may in its discretion grant local variances therefrom, if it finds after an investigation and hearing that local conditions warrant. If local variances are permitted, the Board shall issue an order to this effect. Such order shall be subject to revocation or amendment at any time if the Board after a hearing determines that the amendment or revocation is warranted. Variances and amendments to variances shall be adopted only after a public hearing has been conducted pursuant to the public advertisement of the subject, date, time, and place of the hearing at least 30 days prior to the scheduled hearing. The hearing shall be conducted to give the public an opportunity to comment on the variance.

D. After the Board has adopted the regulations provided for in § 10.1-1308, it shall have the power to: (i) initiate and receive complaints as to air pollution; (ii) hold or cause to be held hearings and enter orders diminishing or abating the causes of air pollution and orders to enforce its regulations pursuant to § 10.1-1309; and (iii) institute legal proceedings, including suits for injunctions for the enforcement of its orders, regulations, and the abatement and control of air pollution and for the enforcement of penalties.

E. The Board in making regulations and in approving variances, control programs, or permits, and the courts in granting injunctive relief under the provisions of this chapter, shall consider facts and circumstances relevant to the reasonableness of the activity involved and the regulations proposed to control it, including:

1. The character and degree of injury to, or interference with, safety, health, or the reasonable use of property which is caused or threatened to be caused;

2. The social and economic value of the activity involved;

3. The suitability of the activity to the area in which it is located; and

4. The scientific and economic practicality of reducing or eliminating the discharge resulting from such activity.

F. The Board may designate one of its members, the Director, or a staff assistant to conduct the hearings provided for in this chapter. A record of the hearing shall be made and furnished to the Board for its use in arriving at its decision.

G. The Board shall not:

1. Adopt any regulation limiting emissions from wood heaters; or

2. Enforce against a manufacturer, distributor, or consumer any federal regulation limiting emissions from wood heaters adopted after May 1, 2014.

H. The Board shall submit an annual report to the Governor and General Assembly on or before October 1 of each year on matters relating to the Commonwealth's air pollution control policies and on the status of the Commonwealth's air quality.

1966, c. 497, §§ 10-17.16, 10-17.18; 1968, c. 311; 1969, Ex. Sess., c. 8; 1970, c. 469; 1972, c. 781; 1973, c. 251; 1977, c. 31; 1980, c. 469; 1984, c. 734; 1988, cc. 26, 891; 1990, c. 231; 2004, c. 650; 2015, c. 471.



§ 10.1-1307.01. Further duties of Board; localities particularly affected

After June 30, 1994, before promulgating any regulation under consideration, granting any variance to an existing regulation, or issuing any permit for the construction of a new major source or for a major modification to an existing source, if the Board finds that there are localities particularly affected by the regulation, variance or permit, the Board shall:

1. Publish, or require the applicant to publish, a notice in a local paper of general circulation in the localities affected at least thirty days prior to the close of any public comment period. Such notice shall contain a statement of the estimated local impact of the proposed action, which at a minimum shall provide information regarding specific pollutants and the total quantity of each which may be emitted and shall list the type and quantity of any fuels to be used.

2. Mail the notice to the chief elected official and chief administrative officer and the planning district commission for those localities.

Written comments shall be accepted by the Board for at least fifteen days after any hearing on the regulation, variance, or permit, unless the Board votes to shorten the period.

For the purposes of this section, the term "locality particularly affected" means any locality which bears any identified disproportionate material air quality impact which would not be experienced by other localities.

1993, c. 944; 1997, c. 612.



§ 10.1-1307.02. Permit for generation of electricity during ISO-declared emergency

A. As used in this section:

"Emergency generation source" means a stationary internal combustion engine that operates according to the procedures in the ISO's emergency operations manual during an ISO-declared emergency.

"ISO-declared emergency" means a condition that exists when the independent system operator, as defined in § 56-576, notifies electric utilities that an emergency exists or may occur and that complies with the definition of "emergency" adopted by the Board pursuant to subsection B.

"Retail customer" has the same meaning ascribed thereto in § 56-576.

B. The Board shall adopt a general permit or permits for the use of back-up generation to authorize the construction, installation, reconstruction, modification, and operation of emergency generation sources during ISO-declared emergencies. Such general permit or permits shall include a definition of "emergency" that is compatible with the ISO's emergency operations manual. After adoption of such general permit or permits, any amendments to the Board's regulations necessary to carry out the provisions of this section shall be exempt from Article 2 (§ 2.2-4006 et seq.) of the Administrative Process Act.

2009, cc. 752, 855.



§ 10.1-1307.03. Requirements applicable to Outer Continental Shelf sources

A. As used in this section:

"Outer Continental Shelf" has the meaning provided by § 2 of the federal Outer Continental Shelf Lands Act (43 U.S.C. § 1331).

"Outer Continental Shelf sources" has the same meaning ascribed thereto in § 328(a)(4)(C) of the Clean Air Act (42 U.S.C. § 7627 (a)(4)(C)).

B. The Board, by January 1, 2011, shall adopt any regulations necessary to implement and enforce the requirements of § 328 of the Clean Air Act (42 U.S.C. § 7627) relating to requirements to control air pollution from Outer Continental Shelf sources located offshore of the Commonwealth. The regulations adopted by the Board shall not differ materially from the regulations promulgated by the U.S. Environmental Protection Agency in implementing § 328 of the Clean Air Act.

2010, c. 689.



§ 10.1-1307.1. Department continued; appointment of Director

A. The Department of Air Pollution Control is continued as an agency within the Secretariat of Natural Resources. The Department shall be headed by a Director appointed by the Governor, subject to confirmation by the General Assembly, to serve at the pleasure of the Governor.

B. In addition to the powers designated elsewhere in this chapter, the Department shall have the power to:

1. Administer the policies and regulations established by the Board pursuant to this chapter;

2. Employ such personnel as may be required to carry out the duties of the Department;

3. Make and enter into all contracts and agreements necessary or incidental to the performance of the Department's duties and the execution of its powers under this chapter, including, but not limited to, contracts with the United States, other states, agencies, and governmental subdivisions of the Commonwealth;

4. Accept grants from the United States government and agencies and instrumentalities thereof and any other source. To these ends, the Department shall have the power to comply with such conditions and execute such agreements as may be necessary, convenient, or desirable; and

5. Perform all acts necessary or convenient to carry out the purposes of this chapter.

1990, c. 238 .



§ 10.1-1307.2. Powers and duties of the Executive Director

A. The Executive Director, under the direction and control of the Governor, shall exercise such powers and perform such duties as are conferred or imposed upon him by the law and shall perform such other duties required of him by the Governor and the Board.

B. The Executive Director may be vested with the authority of the Board when it is not in session, subject to such regulations or delegation as may be prescribed by the Board.

In no event shall the Executive Director have the authority to adopt or promulgate any regulation.

C. In addition to the powers designated elsewhere in this chapter, the Director shall have the following general powers:

1. Supervise and manage the Department;

2. Prepare and submit all requests for appropriations and be responsible for all expenditures pursuant to appropriations;

3. Provide investigative and such other services as needed by the Department to enforce applicable laws and regulations;

4. Provide for the administrative functions and services of the Department;

5. Provide such office facilities as will allow the Department to carry out its duties; and

6. Assist the citizens (including corporate citizens) of the Commonwealth by providing guidelines, time tables, suggestions and in general being helpful to applicants seeking state and federal air pollution control permits.

1990, c. 238 .



§ 10.1-1307.3. Executive Director to enforce laws

A. The Executive Director or his duly authorized representative shall have the authority to:

1. Supervise, administer, and enforce the provisions of this chapter and regulations and orders of the Board as are conferred upon him by the Board;

2. Investigate any violations of this chapter and regulations and orders of the Board;

3. Require that air pollution records and reports be made available upon request, and require owners to develop, maintain, and make available such other records and information as are deemed necessary for the proper enforcement of this chapter and regulations and orders of the Board;

4. Upon presenting appropriate credentials to the owner, operator, or agent in charge:

a. Enter without delay and at reasonable times any business establishment, construction site, or other area, workplace, or environment in this Commonwealth; and

b. Inspect and investigate during regular working hours and at other reasonable times, and within reasonable limits and in a reasonable manner, without prior notice, unless such notice is authorized by the Director or his representative, any such business establishment or place of employment and all pertinent conditions, structures, machines, apparatus, devices, equipment, and materials therein, and question privately any such employer, officer, owner, operator, agent, or employee. If such entry or inspection is refused, prohibited, or otherwise interfered with, the Director shall have the power to seek from a court having equity jurisdiction an order compelling such entry or inspection; and

5. Temporarily suspend the enforcement of any regulation or permit requirement applicable to any part of an electrical generation and transmission system, whether owned or contracted for, when a public electric utility providing power within the Commonwealth so requests and has suffered a force majeure event as defined in subdivision 7 of § 59.1-21.18:2.

B. The Executive Director or his duly authorized representative may pursue enforcement action for a violation of opacity requirements or limits based on (i) visual observations conducted pursuant to methods approved by the U.S. Environmental Protection Agency, (ii) data from certified continuous opacity monitors, or (iii) other methods approved by the U.S. Environmental Protection Agency.

1990, c. 238; 1995, c. 184; 2007, c. 148.



§ 10.1-1308. Regulations

A. The Board, after having studied air pollution in the various areas of the Commonwealth, its causes, prevention, control and abatement, shall have the power to promulgate regulations, including emergency regulations, abating, controlling and prohibiting air pollution throughout or in any part of the Commonwealth in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.), except that a description of provisions of any proposed regulation which are more restrictive than applicable federal requirements, together with the reason why the more restrictive provisions are needed, shall be provided to the standing committee of each house of the General Assembly to which matters relating to the content of the regulation are most properly referable. No such regulation shall prohibit the burning of leaves from trees by persons on property where they reside if the local governing body of the county, city or town has enacted an otherwise valid ordinance regulating such burning. The regulations shall not promote or encourage any substantial degradation of present air quality in any air basin or region which has an air quality superior to that stipulated in the regulations. Any regulations adopted by the Board to have general effect in part or all of the Commonwealth shall be filed in accordance with the Virginia Register Act (§ 2.2-4100 et seq.).

B. Any regulation that prohibits the selling of any consumer product shall not restrict the continued sale of the product by retailers of any existing inventories in stock at the time the regulation is promulgated.

C. Any regulation requiring the use of stage 1 vapor recovery equipment at gasoline dispensing facilities may be applicable only in areas that have been designated at any time by the U.S. Environmental Protection Agency as nonattainment for the pollutant ozone. For purposes of this section, gasoline dispensing facility means any site where gasoline is dispensed to motor vehicle tanks from storage tanks.

D. No regulation of the Board shall require permits for the construction or operation of qualified fumigation facilities, as defined in § 10.1-1308.01.

1966, c. 497, §§ 10-17.16, 10-17.18; 1968, c. 311; 1969, Ex. Sess., c. 8; 1970, c. 469; 1972, c. 781; 1973, c. 251; 1980, c. 469; 1984, c. 734; 1988, cc. 26, 891; 1993, c. 456; 1997, c. 55; 2005, c. 66; 2006, c. 71; 2011, c. 393.



§ 10.1-1308.01. Qualified fumigation facilities

A. For the purposes of this section, a "qualified fumigation facility" means a facility that:

1. Conducts commodity fumigation using any chemical regulated under Section 112(b) of the federal Clean Air Act of foods, products, components, livestock or materials including fumigation subject to regulation by either the U.S. Department of Agriculture or the U.S. Food and Drug Administration, or conducts such fumigation as required by other international, federal, or state regulations or requirements;

2. Is not otherwise exempt under regulations of the Board for toxic air pollutants;

3. Has the potential to emit less than 10 tons per year of any hazardous air pollutant or 25 tons per year of any combination of hazardous air pollutants regulated by the Board pursuant to its regulations in Articles 4 ( 9 VAC 5-60-200 et seq.) and 5 ( 9 VAC 5-60-300 et seq.) of Chapter 60 (9 VAC 5-60); or is not otherwise subject to regulation under the provisions of the federal Clean Air Act (42 U.S.C. § 7401 et seq.) related to hazardous air pollutants. For determining potential to emit, "facility" means any building, structure, facility or installation that emits or may emit any regulated air pollutant. A facility shall include all of the pollutant-emitting activities that belong to the same industrial grouping, are located on one or more contiguous or adjacent properties, and are under the control of the same person or persons under common control;

4. Operates in compliance with all federal and state regulations for licensing and operation of fumigation facilities and licensing of fumigant applicators; and

5. Conducts fumigation activities that are, at a minimum, one of the following:

a. Performed in buildings or locations within the facility that are no closer than 300 feet from any building, structure, or area not within the facility if such building, structure, or area is regularly occupied by the public. The conditions in this subdivision may be waived or reduced by the Department, in consultation with the Department of Agriculture and Consumer Services;

b. Performed in buildings or containers that are sealed during fumigation and that voluntarily employ capture and control technologies for the fumigant emissions; or

c. Monitored utilizing equipment and methods recognized by the National Institute for Occupational Safety and Health, or other equipment and methods widely accepted as an industry standard, to ensure the applicable fumigant airborne concentrations referenced in the permissible exposure limits established by the Department of Labor and Industry or the parts per million standard stipulated in the federally approved pesticide labeling, whichever is more stringent, is not exceeded at the fence or property line during active fumigation and fumigation aeration.

B. The operator of a qualified fumigation facility shall provide to the Department, by first-class mail, facsimile, or electronic mail:

1. A written notice prior to conducting fumigation activity at the facility that shall include:

a. Exact physical location at the facility of the particular fumigation operation and distance from any building, structure, or other area regularly occupied by the public;

b. Object being fumigated (e.g. rail car, truck container, warehouse, bin, storage silo, open pallet of product);

c. Product being fumigated;

d. Number of objects and quantity of product being fumigated;

e. Containment system (e.g. tarp, sealed container);

f. Fumigant to be used;

g. Expected quantity of fumigant to be used;

h. Expected duration of fumigation;

i. Expected duration of aeration;

j. Material safety data sheet (MSDS) for fumigant; and

k. A brief description of capture and control device, if used pursuant to subdivision A 5 b.

2. A written report completed within four business days following the completion of the fumigation activity that shall include:

a. Total quantity of fumigant actually used;

b. Actual duration of aeration; and

c. Monitoring results for fumigation operations conducted pursuant to subdivision A 5 c.

C. Prior to the application of fumigant at the site, a facility shall post visible and legible signs at the facility fence or property line closest to any public right-of-way. The signs shall remain in place until completion of the aeration process and shall conform to the format for placards mandated by the federally approved fumigant label.

D. In-transit fumigations where the planned aeration is scheduled to occur outside of the Commonwealth are not subject to Board regulations.

2011, c. 393.



§ 10.1-1308.1. Streamlined permitting process for qualified energy generators

A. As used in this section:

"Biomass" means organic material that is available on a renewable or recurring basis, including:

1. Forest-related materials, including mill residues, logging residues, forest thinnings, slash, brush, low-commercial value materials or undesirable species, and woody material harvested for the purpose of forest fire fuel reduction or forest health and watershed improvement;

2. Agricultural-related materials, including orchard trees, vineyard, grain or crop residues, including straws, aquatic plants and agricultural processed co-products and waste products, including fats, oils, greases, whey, and lactose;

3. Animal waste, including manure and slaughterhouse and other processing waste;

4. Solid woody waste materials, including landscape trimmings, waste pallets, crates and manufacturing, construction, and demolition wood wastes, excluding pressure-treated, chemically treated or painted wood wastes and wood contaminated with plastic;

5. Crops and trees planted for the purpose of being used to produce energy;

6. Landfill gas, wastewater treatment gas, and biosolids, including organic waste byproducts generated during the wastewater treatment process; and

7. Municipal solid waste, excluding tires and medical and hazardous waste.

"Expedited process" means a process that (i) requires the applicant to pay fees to the Commonwealth in connection with the issuance and processing of the permit application that do not exceed $50 and (ii) has a duration, from receipt of a complete permit application until final action by the Board or Department on the application, not longer than 60 days.

"Qualified energy generator" means a commercial facility located in the Commonwealth with the capacity annually to generate no more than five megawatts of electricity, or produce the equivalent amount of energy in the form of fuel, steam, or other energy product, that is generated or produced from biomass, and that is sold to an unrelated person or used in a manufacturing process.

B. The Board shall develop an expedited process for issuing any permit that the Board is required to issue for the construction or operation of a qualified energy generator. The development of the expedited permitting process shall be in accordance with subdivision A 8 of § 2.2-4006; however, if the construction or operation of a qualified energy generator is subject to a major new source review program required by § 110(a)(2)(C) of the federal Clean Air Act, this section shall not apply.

2008, c. 258; 2010, c. 65.



§ 10.1-1309. Issuance of special orders; civil penalties

A. The Board shall have the power to issue special orders to:

(i) owners who are permitting or causing air pollution as defined by § 10.1-1300, to cease and desist from such pollution;

(ii) owners who have failed to construct facilities in accordance with or have failed to comply with plans for the control of air pollution submitted by them to and approved by the Board, to construct such facilities in accordance with or otherwise comply with, such approved plans;

(iii) owners who have violated or failed to comply with the terms and provisions of any Board order or directive to comply with such terms and provisions;

(iv) owners who have contravened duly adopted and promulgated air quality standards and policies, to cease such contravention and to comply with air quality standards and policies;

(v) require any owner to comply with the provisions of this chapter and any Board decision; and

(vi) require any person to pay civil penalties of up to $32,500 for each violation, not to exceed $100,000 per order, if (a) the person has been issued at least two written notices of alleged violation by the Department for the same or substantially related violations at the same site, (b) such violations have not been resolved by demonstration that there was no violation, by an order issued by the Board or the Director, or by other means, (c) at least 130 days have passed since the issuance of the first notice of alleged violation, and (d) there is a finding that such violations have occurred after a hearing conducted in accordance with subsection B. The actual amount of any penalty assessed shall be based upon the severity of the violations, the extent of any potential or actual environmental harm, the compliance history of the facility or person, any economic benefit realized from the noncompliance, and the ability of the person to pay the penalty. The Board shall provide the person with the calculation for the proposed penalty prior to any hearing conducted for the issuance of an order that assesses penalties pursuant to this subsection. Penalties shall be paid to the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund (§ 10.1-2500 et seq.). The issuance of a notice of alleged violation by the Department shall not be considered a case decision as defined in § 2.2-4001. Any notice of alleged violation shall include a description of each violation, the specific provision of law violated, and information on the process for obtaining a final decision or fact finding from the Department on whether or not a violation has occurred, and nothing in this section shall preclude an owner from seeking such a determination.

B. Such special orders are to be issued only after a hearing before a hearing officer appointed by the Supreme Court in accordance with § 2.2-4020 with reasonable notice to the affected owners of the time, place and purpose thereof, and they shall become effective not less than five days after service as provided in subsection C below. Should the Board find that any such owner is unreasonably affecting the public health, safety or welfare, or the health of animal or plant life, or property, after a reasonable attempt to give notice, it shall declare a state of emergency and may issue without hearing an emergency special order directing the owner to cease such pollution immediately, and shall within 10 days hold a hearing, after reasonable notice as to the time and place thereof to the owner, to affirm, modify, amend or cancel such emergency special order. If the Board finds that an owner who has been issued a special order or an emergency special order is not complying with the terms thereof, it may proceed in accordance with § 10.1-1316 or 10.1-1320.

C. Any special order issued under the provisions of this section need not be filed with the Secretary of the Commonwealth, but the owner to whom such special order is directed shall be notified by certified mail, return receipt requested, sent to the last known address of such owner, or by personal delivery by an agent of the Board, and the time limits specified shall be counted from the date of receipt.

D. Nothing in this section or in § 10.1-1307 shall limit the Board's authority to proceed against such owner directly under § 10.1-1316 or 10.1-1320 without the prior issuance of an order, special or otherwise.

1971, Ex. Sess., c. 91, § 10-17.18:1; 1973, c. 251; 1988, c. 891; 2005, c. 706.



§ 10.1-1309.1. Special orders; penalties

The Board is authorized to issue special orders in compliance with the Administrative Process Act (§ 2.2-4000 et seq.) requiring that an owner file with the Board a plan to abate, control, prevent, remove, or contain any substantial and imminent threat to public health or the environment that is reasonably likely to occur if such source ceases operations. Such plan shall also include a demonstration of financial capability to implement the plan. Financial capability may be demonstrated by the establishment of an escrow account, the creation of a trust fund to be maintained within the Department, submission of a bond, corporate guarantee based on audited financial statements, or such other instruments as the Board may deem appropriate. The Board may require that such plan and instruments be updated as appropriate. The Board shall give due consideration to any plan submitted by the owner in accordance with §§ 10.1-1410, 10.1-1428, and 62.1-44.15:1.1, in determining the necessity for and suitability of any plan submitted under this section.

For the purposes of this section, "ceases operation" means to cease conducting the normal operation of a source which is regulated under this chapter under circumstances where it would be reasonable to expect that such operation will not be resumed by the owner at the source. The term shall not include the sale or transfer of a source in the ordinary course of business or a permit transfer in accordance with Board regulations.

Any person who ceases operations and who knowingly and willfully fails to implement a closure plan or to provide adequate funds for implementation of such plan shall, if such failure results in a significant harm or an imminent and substantial threat of significant harm to human health or the environment, be liable to the Commonwealth and any political subdivision thereof for the costs incurred in abating, controlling, preventing, removing, or containing such harm or threat.

Any person who ceases operations and who knowingly and willfully fails to implement a closure plan or to provide adequate funds for implementation of such plan shall, if such failure results in a significant harm or an imminent and substantial threat of significant harm to human health or the environment, be guilty of a Class 4 felony.

1991, c. 702 .



§ 10.1-1310. Decision of Board pursuant to hearing

Any decision by the Board rendered pursuant to hearings under § 10.1-1309 shall be reduced to writing and shall contain the explicit findings of fact and conclusions of law upon which the Board's decision is based. Certified copies of the written decision shall be delivered or mailed by certified mail to the parties affected by it. Failure to comply with the provisions of this section shall render such decision invalid.

1971, Ex. Sess., c. 91, § 10-17.18:2; 1973, c. 251; 1988, c. 891.



§ 10.1-1310.1. Notification of local government

Upon determining that there has been a violation of this chapter or any regulation promulgated under this chapter or order of the Board, and such violation poses an imminent threat to the health, safety or welfare of the public, the Director shall immediately notify the chief administrative officer of any potentially affected local government. Neither the Director, the Commonwealth, nor any employee of the Commonwealth shall be liable for a failure to provide, or a delay in providing, the notification required by this section.

1988, cc. 434, 891; 1990, c. 238 .



§ 10.1-1311. Penalties for noncompliance; judicial review

A. The Board is authorized to promulgate regulations providing for the determination of a formula for the basis of the amount of any noncompliance penalty to be assessed by a court pursuant to subsection B hereof, in conformance with the requirements of Section 120 of the federal Clean Air Act, as amended, and any regulations promulgated thereunder. Any regulations promulgated pursuant to this section shall be in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

B. Upon a determination of the amount by the Board, the Board shall petition the circuit court of the county or city wherein the owner subject to such noncompliance assessment resides, regularly or systematically conducts affairs or business activities, or where such owner's property affected by the administrative action is located for an order requiring payment of a noncompliance penalty in a sum the court deems appropriate.

C. Any order issued by a court pursuant to this section may be enforced as a judgment of the court. All sums collected, less the assessment and collection costs, shall be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25 (§ 10.1-2500 et seq.) of this title.

D. Any penalty assessed under this section shall be in addition to permits, fees, orders, payments, sanctions, or other requirements under this chapter, and shall in no way affect any civil or criminal enforcement proceedings brought under other provisions of this chapter.

1979, c. 65, § 10-17.18:3; 1988, c. 891; 1991, c. 718 .



§ 10.1-1312. Air pollution control districts

A. The Board may create, within any area of the Commonwealth, local air pollution control districts comprising a city or county or a part or parts of each, or two or more cities or counties, or any combination or parts thereof. Such local districts may be established by the Board on its own motion or upon request of the governing body or bodies of the area involved.

B. In each district there shall be a local air pollution control committee, the members of which shall be appointed by the Board from lists of recommended nominees submitted by the respective governing bodies of each locality, all or a portion of which are included in the district. The number of members on each committee shall be in the discretion of the Board. When a district includes two or more localities or portions thereof, the Board shall apportion the membership of the committee among the localities, provided that each locality shall have at least one representative on the committee. The members shall not be compensated out of state funds, but may be reimbursed for expenses out of state funds. Localities may provide for the payment of compensation and reimbursement of expenses to the members and may appropriate funds therefore. The portion of such payment to be borne by each locality shall be prescribed by agreement.

C. The local committee is empowered to observe compliance with the regulations of the Board and report instances of noncompliance to the Board, to conduct educational programs relating to air pollution and its effects, to assist the Department in its air monitoring programs, to initiate and make studies relating to air pollution and its effects, and to make recommendations to the Board.

D. The governing body of any locality, wholly or partially included within any such district, may appropriate funds for use by the local committee in air pollution control and studies.

1966, c. 497, § 10-17.19; 1969, Ex. Sess., c. 8; 1972, c. 781; 1988, c. 891.



§ 10.1-1313. State Advisory Board on Air Pollution

The Board is authorized to name qualified persons to a State Advisory Board on Air Pollution.

1966, c. 497, § 10-17.20; 1985, c. 448; 1988, c. 891.



§ 10.1-1314. Owners to furnish plans, specifications and information

Every owner which the Board has reason to believe is causing, or may be about to cause, an air pollution problem shall on request of the Board furnish such plans, specifications and information as may be required by the Board in the discharge of its duties under this chapter. Any information, except emission data, as to secret processes, formulae or methods of manufacture or production shall not be disclosed in public hearing and shall be kept confidential. If samples are taken for analysis, a duplicate of the analytical report shall be furnished promptly to the person from whom such sample is requested.

1966, c. 497, § 10-17.21; 1968, c. 311; 1975, c. 126; 1988, c. 891.



§ 10.1-1314.1. Protection of trade secrets

Any information, except emissions data, reported to or otherwise obtained by the Director, the Board, or the agents or employees of either which contains or might reveal a trade secret shall be confidential and shall be limited to those persons who need such information for purposes of enforcement of this chapter or the federal Clean Air Act or regulations and orders of the Board. It shall be the duty of each owner to notify the Director or his representatives of the existence of trade secrets when he desires the protection provided herein.

1990, c. 238 .



§ 10.1-1315. Right of entry

Whenever it is necessary for the purposes of this chapter, the Board or any member, agent or employee thereof, when duly authorized by the Board, may at reasonable times enter any establishment or upon any property, public or private, to obtain information or conduct surveys or investigations.

1966, c. 497, § 10-17.22; 1988, c. 891.



§ 10.1-1316. Enforcement and civil penalties

A. Any owner violating or failing, neglecting or refusing to obey any provision of this chapter, any Board regulation or order, or any permit condition may be compelled to comply by injunction, mandamus or other appropriate remedy.

B. Without limiting the remedies which may be obtained under subsection A, any owner violating or failing, neglecting or refusing to obey any Board regulation or order, any provision of this chapter, or any permit condition shall be subject, in the discretion of the court, to a civil penalty not to exceed $32,500 for each violation. Each day of violation shall constitute a separate offense. In determining the amount of any civil penalty to be assessed pursuant to this subsection, the court shall consider, in addition to such other factors as it may deem appropriate, the size of the owner's business, the severity of the economic impact of the penalty on the business, and the seriousness of the violation. Such civil penalties shall be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25 (§ 10.1-2500 et seq.) of this title. Such civil penalties may, in the discretion of the court assessing them, be directed to be paid into the treasury of the county, city or town in which the violation occurred, to be used to abate environmental pollution in such manner as the court may, by order, direct, except that where the owner in violation is the county, city or town itself, or its agent, the court shall direct the penalty to be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25 of this title.

C. With the consent of an owner who has violated or failed, neglected or refused to obey any Board regulation or order, or any provision of this chapter, or any permit condition, the Board may provide, in any order issued by the Board against the owner, for the payment of civil charges in specific sums, not to exceed the limit of subsection B. Such civil charges shall be in lieu of any civil penalty which could be imposed under subsection B. Such civil charges shall be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25 of this title.

D. The Board shall develop and provide an opportunity for public comment on guidelines and procedures that contain specific criteria for calculating the appropriate penalty for each violation based upon the severity of the violations, the extent of any potential or actual environmental harm, the compliance history of the facility or person, any economic benefit realized from the noncompliance, and the ability of the person to pay the penalty.

1966, c. 497, § 10-17.23; 1976, c. 622; 1978, c. 475; 1980, c. 378; 1988, c. 891; 1991, c. 718; 1993, c. 13; 2005, c. 706.



§ 10.1-1316.1. Severe ozone nonattainment areas; fees

A. Except as provided in subsection C, any owner of a stationary source that emits or has the potential to emit 25 tons or more per year of volatile organic compounds or 25 tons or more of nitrogen oxides and is located in an area designated by the U.S. Environmental Protection Agency as a severe ozone nonattainment area shall pay a fee to the Department for deposit in the Vehicle Emissions Inspection Program Fund, established pursuant to § 46.2-1182.2 to be used for air quality evaluation and improvements, if the area fails to attain the ambient air quality standard for ozone by the applicable attainment date established pursuant to 42 U.S.C. §§ 7502 and 7511 of the Clean Air Act. Such fees shall be assessed for emissions in each calendar year beginning in the year after the attainment date and for each calendar year thereafter as set forth in this section and shall continue until the area is redesignated as an attainment area for the ozone standard.

B. The fee shall be determined in accordance with the following:

1. The fee shall equal $5,000, adjusted in accordance with subdivision B 3, per ton of volatile organic compounds or nitrogen oxides emitted by the stationary source during the previous calendar year in excess of 80 percent of the baseline amount, computed under subdivision B 2.

2. For purposes of this section, the baseline amount shall be the lower of (i) the amount of actual volatile organic compounds or nitrogen oxide emissions or (ii) the amount of volatile organic compounds or nitrogen oxide emissions allowed under the permit applicable to the stationary source during the attainment year, or, if no such permit has been issued for the attainment year, the amount of volatile organic compounds or nitrogen oxide emissions allowed under the applicable implementation plan during the attainment year. The Department may calculate the baseline amount over a period of more than one calendar year, provided such determination is consistent with federal requirements.

3. The fee amount under subdivision B 1 shall be adjusted each year beginning in 1991 by the percentage, if any, by which the Consumer Price Index for the most recent calendar year ending before the beginning of such year exceeds the Consumer Price Index for the calendar year 1989. The Consumer Price Index for any calendar year is the average of the Consumer Price Index for all urban consumers published by the U.S. Department of Labor as of the close of the 12-month period ending on August 31 of each calendar year. The revision of the Consumer Price Index that is most consistent with the Consumer Price Index for the calendar year 1989 shall be used.

C. Notwithstanding any provision of this section, no owner shall be required to pay any fee under subsection A with respect to emissions during any year that is treated as an extension year under 42 U.S.C. § 7511 (a)(5) of the Clean Air Act and no owner shall be required to pay any fee under subsection A if such fees would not otherwise be imposed pursuant to 42 U.S.C. § 7511d.

D. Payment is due by August 31 of each year. The Department shall issue annual notices of the fees to owners on or before August 1 of each year. Each notice shall include a summary of the data on which the fee is based. The Board may establish additional procedures for the assessment and collection of such fees. The failure to pay within 90 days from the receipt of the notice shall be grounds to institute a collection action against the owner of the stationary source.

E. Fees collected pursuant to this section shall not supplant or reduce the general fund appropriation to the Department.

F. These fees shall be used to pay expenses related to air quality monitoring and evaluation in the Commonwealth and measures to improve air quality in areas designated by the U.S. Environmental Protection Agency as severe nonattainment areas. The fees that may be generated may be used for matching grants.

2004, c. 408.



§ 10.1-1317. Judicial review of regulations of Board

The validity of any regulation may be determined through judicial review in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1971, Ex. Sess., c. 91, § 10-17.23:1; 1986, c. 615; 1988, c. 891.



§ 10.1-1318. Appeal from decision of Board

A. Any owner aggrieved by a final decision of the Board under § 10.1-1309, § 10.1-1322 or subsection D of § 10.1-1307 is entitled to judicial review thereof in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

B. Any person who has participated, in person or by submittal of written comments, in the public comment process related to a final decision of the Board under § 10.1-1322 and who has exhausted all available administrative remedies for review of the Board's decision, shall be entitled to judicial review of the Board's decision in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) if such person meets the standard for obtaining judicial review of a case or controversy pursuant to Article III of the United States Constitution. A person shall be deemed to meet such standard if (i) such person has suffered an actual or imminent injury which is an invasion of a legally protected interest and which is concrete and particularized; (ii) such injury is fairly traceable to the decision of the Board and not the result of the independent action of some third party not before the court; and (iii) such injury will likely be redressed by a favorable decision by the court.

1971, Ex. Sess., c. 91, § 10-17.23:2; 1986, c. 615; 1988, c. 891; 1993, c. 997; 1996, c. 1032.



§ 10.1-1319. Appeal to Court of Appeals

The Commonwealth or any party aggrieved by any final decision of the judge shall have, regardless of the amount involved, the right to appeal to the Court of Appeals. The procedure shall be the same as that provided by law concerning appeals and supersedeas.

1966, c. 497, § 10-17.28; 1984, c. 703; 1988, c. 891.



§ 10.1-1320. Penalties; chapter not to affect right to relief or to maintain action

Any owner knowingly violating any provision of this chapter, Board regulation or order, or any permit condition shall upon conviction be guilty of a misdemeanor and shall be subject to a fine of not more than $10,000 for each violation within the discretion of the court. Each day of violation shall constitute a separate offense.

Nothing in this chapter shall be construed to abridge, limit, impair, create, enlarge or otherwise affect substantively or procedurally the right of any person to damages or other relief on account of injury to persons or property.

1966, c. 497, § 10-17.29; 1972, c. 781; 1973, c. 251; 1988, c. 891; 1993, c. 13; 1995, c. 135.



§ 10.1-1320.1. Duty of attorney for the Commonwealth

It shall be the duty of every attorney for the Commonwealth to whom the Director or his authorized representative has reported any violation of this chapter or any regulation or order of the Board, to cause proceedings to be prosecuted without delay for the fines and penalties in such cases.

1990, c. 238 .



§ 10.1-1321. Local ordinances

A. Existing local ordinances adopted prior to July 1, 1972, shall continue in force; however, in the event of a conflict between a Board regulation and a local ordinance adopted prior to July 1, 1972, the Board regulation shall govern, except when the conflicting local ordinance is more stringent.

B. The governing body of any locality proposing to adopt an ordinance, or an amendment to an existing ordinance, relating to air pollution after June 30, 1972, shall first obtain the approval of the Board as to the provisions of the ordinance or amendment. No ordinance or amendment, except an ordinance or amendment pertaining solely to open burning, shall be approved by the Board which regulates any emission source that is required to register with the Board or to obtain a permit pursuant to this chapter and the Board's regulations.

1966, c. 497, § 10-17.30; 1972, c. 781; 1988, c. 891; 1994, c. 358.



§ 10.1-1321.1. When application for permit considered complete

A. No application for a permit for a new or major modified stationary air pollution source shall be considered complete unless the applicant has provided the Director with notification from the governing body of the county, city, or town in which the source is to be located that the location and operation of the source are consistent with all ordinances adopted pursuant to Chapter 22 (§ 15.2-2200 et seq.) of Title 15.2.

B. The governing body shall inform in writing the applicant and the Department of the source's compliance or noncompliance not more than forty-five days from receipt by the chief executive officer, or his agent, of a request from the applicant.

C. Should the governing body fail to provide written notification as specified in subsection B of this section, the requirement for such notification as specified in subsection A of this section is waived.

D. The provisions of this section shall apply only to applications received after July 1, 1990.

1990, c. 235; 1993, c. 739 .



§ 10.1-1322. Permits

A. Pursuant to regulations adopted by the Board and subject to § 10.1-1322.01, permits may be issued, amended, revoked or terminated and reissued by the Department and may be enforced under the provisions of this chapter in the same manner as regulations and orders. Failure to comply with any condition of a permit shall be considered a violation of this chapter and investigations and enforcement actions may be pursued in the same manner as is done with regulations and orders of the Board under the provisions of this chapter. To the extent allowed by federal law, any person holding a permit who is intending to upgrade the permitted facility by installing technology, control equipment, or other apparatus that the permittee demonstrates to the satisfaction of the Director will result in improved energy efficiency, will reduce the emissions of regulated air pollutants, and meets the requirements of Best Available Control Technology shall not be required to obtain a new, modified, or amended permit. The permit holder shall provide the demonstration anticipated by this subsection to the Department no later than 30 days prior to commencing construction.

B. The Board by regulation may prescribe and provide for the payment and collection of annual permit program fees for air pollution sources. Annual permit program fees shall not be collected until (i) the federal Environmental Protection Agency approves the Board's operating permit program established pursuant to Title V of the federal Clean Air Act or (ii) the Governor determines that such fees are needed earlier to maintain primacy over the program. The annual fees shall be based on the actual emissions (as calculated or estimated) of each regulated pollutant, as defined in § 502 of the federal Clean Air Act, in tons per year, not to exceed 4,000 tons per year of each pollutant for each source. The annual permit program fees shall not exceed a base year amount of $25 per ton using 1990 as the base year, and shall be adjusted annually by the Consumer Price Index as described in § 502 of the federal Clean Air Act. Permit program fees for air pollution sources who receive state operating permits in lieu of Title V operating permits shall be paid in the first year and thereafter shall be paid biennially. The fees shall approximate the direct and indirect costs of administering and enforcing the permit program, and of administering the small business stationary source technical and environmental compliance assistance program as required by the federal Clean Air Act. The Board shall also collect permit application fee amounts not to exceed $30,000 from applicants for a permit for a new major stationary source. The permit application fee amount paid shall be credited towards the amount of annual fees owed pursuant to this section during the first two years of the source's operation. The fees shall be exempt from statewide indirect costs charged and collected by the Department of Accounts.

C. When adopting regulations for permit program fees for air pollution sources, the Board shall take into account the permit fees charged in neighboring states and the importance of not placing existing or prospective industry in the Commonwealth at a competitive disadvantage.

D. On or before January 1 of every even-numbered year, the Department shall make an evaluation of the implementation of the permit fee program and provide this evaluation in writing to the Senate Committee on Agriculture, Conservation and Natural Resources, the Senate Committee on Finance, the House Committee on Appropriations, the House Committee on Agriculture, Chesapeake and Natural Resources, and the House Committee on Finance. This evaluation shall include a report on the total fees collected, the amount of general funds allocated to the Department, the Department's use of the fees and the general funds, the number of permit applications received, the number of permits issued, the progress in eliminating permit backlogs, and the timeliness of permit processing.

E. To the extent allowed by federal law and regulations, priority for utilization of permit fees shall be given to cover the costs of processing permit applications in order to more efficiently issue permits.

F. Fees collected pursuant to this section shall not supplant or reduce in any way the general fund appropriation to the Department.

G. The permit fees shall apply to permit programs in existence on July 1, 1992, any additional permit programs that may be required by the federal government and administered by the Board, or any new permit program required by the Code of Virginia.

H. The permit program fee regulations promulgated pursuant to this section shall not become effective until July 1, 1993.

I. [Expired.]

1978, c. 818, § 10-17.30:1; 1988, c. 891; 1992, c. 488; 1993, c. 711; 1994, c. 227; 1995, c. 158; 2004, cc. 249, 324; 2005, c. 633; 2008, cc. 276, 557; 2012, c. 581.



§ 10.1-1322.01. Permits; procedures for public hearings and permits before the Board

A. During the public comment period on a permit action, interested persons may request a public hearing to contest such action or the terms and conditions thereof. Where public hearings are mandatory under state or federal law or regulation, interested persons may request, during the public comment period on the permit action, that the Board consider the permit action pursuant to the requirements of this section.

B. Requests for a public hearing or Board consideration shall contain the following information:

1. The name, mailing address, and telephone number of the requester;

2. The names and addresses of all persons for whom the requester is acting as a representative (for the purposes of this requirement, an unincorporated association is a person);

3. The reason why a public hearing or Board consideration is requested;

4. A brief, informal statement setting forth the factual nature and the extent of the interest of the requester or of the persons for whom the requester is acting as representative in the application or tentative determination, including an explanation of how and to what extent such interest would be directly and adversely affected by the issuance, denial, modification, or revocation of the permit in question; and

5. Where possible, specific references to the terms and conditions of the permit in question, together with suggested revisions and alterations of those terms and conditions that the requester considers are needed to conform the permit to the intent and provisions of the State Air Pollution Control Law (§ 10.1-1300 et seq.).

C. Upon completion of the public comment period on a permit action, the Director shall review all timely requests for public hearing or Board consideration filed during the public comment period on the permit action and within 30 calendar days following the expiration of the time period for the submission of requests shall grant a public hearing or Board consideration after the public hearing required by state or federal law or regulation, unless the permittee or applicant agrees to a later date, if the Director finds the following:

1. That there is a significant public interest in the issuance, denial, modification, or revocation of the permit in question as evidenced by receipt of a minimum of 25 individual requests for a public hearing or Board consideration;

2. That the requesters raise substantial, disputed issues relevant to the issuance, denial, modification, or revocation of the permit in question; and

3. That the action requested by the interested party is not on its face inconsistent with, or in violation of, the State Air Pollution Control Law (§ 10.1-1300 et seq.), federal law or any regulation promulgated thereunder.

D. Either the Director or a majority of the Board members, acting independently, may request a meeting of the Board to be convened within 20 days of the Director's decision pursuant to subsection C in order to review such decision and determine by a majority vote of the Board whether or not to grant a public hearing or Board consideration, or to delegate the permit to the Director for his decision.

For purposes of this subsection, if a Board meeting is held via electronic communication, the meeting shall be held in compliance with the provisions § 2.2-3708, except that a quorum of the Board is not required to be physically assembled at one primary or central meeting location. Discussions of the Board held via such electronic communication means shall be specifically limited to a (i) review of the Director's decision pursuant to subsection C, (ii) determination of the Board whether or not to grant a public hearing or Board consideration, or (iii) delegation of the permit to the Director for his decision. No other matter of public business shall be discussed or transacted by the Board during any such meeting held via electronic communication.

E. The Director shall, forthwith, notify by mail at his last known address (i) each requester and (ii) the applicant or permittee of the decision to grant or deny a public hearing or Board consideration.

F. In addition to subsections C, D, and E, the Director may, in his discretion, convene a public hearing on a permit action or submit a permit action to the Board for its consideration.

G. If a determination is made to hold a public hearing, the Director shall schedule the hearing at a time between 45 and 75 days after mailing of the notice required by subsection E.

H. The Director shall cause, or require the applicant to publish, notice of a public hearing to be published once, in a newspaper of general circulation in the city or county where the facility or operation that is the subject of the permit or permit application is located, at least 30 days before the hearing date.

I. The Director may, on his own motion or at the request of the applicant or permittee, for good cause shown, reschedule the date of the public hearing. In the event the Director reschedules the date for the public hearing after notice has been published, he shall, or require the applicant to, provide reasonable notice of the new date of the public hearing. Such notice shall be published once in the same newspaper where the original notice was published.

J. Public hearings held pursuant to these procedures may be conducted by (i) the Board at a regular or special meeting of the Board or (ii) one or more members of the Board. A member of the Board shall preside over the public hearing.

K. The presiding Board member shall have the authority to maintain order, preserve the impartiality of the decision process, and conclude the hearing process expeditiously. The presiding Board member, in order to carry out his responsibilities under this subsection, is authorized to exercise the following powers, including but not limited to:

1. Prescribing the methods and procedures to be used in the presentation of factual data, arguments, and proof orally and in writing including the imposition of reasonable limitations on the time permitted for oral testimony;

2. Consolidating the presentation of factual data, arguments, and proof to avoid repetitive presentation of them;

3. Ruling on procedural matters; and

4. Acting as custodian of the record of the public hearing causing all notices and written submittals to be entered in it.

L. The public comment period will remain open for 15 days after the close of the public hearing if required by § 10.1-1307.01.

M. When the public hearing is conducted by less than a quorum of the Board, the Department shall, promptly after the close of the public hearing comment period, make a report to the Board.

N. After the close of the public hearing comment period, the Board shall, at a regular or special meeting, take final action on the permit. Such decision shall be issued within 90 days of the close of the public comment period or from a later date, as agreed to by the permittee or applicant and the Board or the Director. The Board shall not take any action on a permit where a public hearing was convened solely to satisfy the requirements of state or federal law or regulation unless the permit was provided to the Board for its consideration pursuant to the provisions of this section.

O. When the public hearing was conducted by less than a quorum of the Board, persons who commented during the public comment period shall be afforded an opportunity at the Board meeting when final action is scheduled to respond to any summaries of the public comments prepared by the Department for the Board's consideration subject to such reasonable limitations on the time permitted for oral testimony or presentation of repetitive material as are determined by the Board.

P. In making its decision, the Board shall consider (i) the verbal and written comments received during the public comment period made part of the record, (ii) any explanation of comments previously received during the public comment period made at the Board meeting, (iii) the comments and recommendation of the Department, and (iv) the agency files. When the decision of the Board is to adopt the recommendation of the Department, the Board shall provide in writing a clear and concise statement of the legal basis and justification for the decision reached. When the decision of the Board varies from the recommendation of the Department, the Board shall, in consultation with legal counsel, provide a clear and concise statement explaining the reason for the variation and how the Board's decision is in compliance with applicable laws and regulations. The written statement shall be provided contemporaneously with the decision of the Board. Copies of the decision, certified by the Director, shall be mailed by certified mail to the permittee or applicant.

2008, cc. 276, 557; 2009, c. 627.



§ 10.1-1322.1. Air Pollution Permit Program Fund established; use of moneys

A. Notwithstanding the provisions of § 2.2-1802, all moneys collected pursuant to §§ 10.1-1322 and 10.1-1322.2 shall be paid into the state treasury and credited to a special nonreverting fund known as the Air Pollution Permit Program Fund, which is hereby established.

B. Any moneys remaining in the Fund shall not revert to the general fund but shall remain in the Fund. Interest earned on such moneys shall remain in the Fund and be credited to it.

C. The Department of Air Pollution Control is authorized and empowered to release moneys from the Fund, on warrants issued by the State Comptroller, for the purposes of carrying out the provisions of this chapter under the direction of the Executive Director.

D. An accounting of moneys received by and distributed from the permit fund shall be kept by the Comptroller and furnished upon request to the Governor or the General Assembly.

1992, c. 488 .



§ 10.1-1322.2. Preliminary program permit fees

A. Prior to the adoption and implementation of a permit fee schedule as authorized under subsection B of § 10.1-1322, the owners of sources of air pollution which are registered by the Department in accordance with the regulations of the Board are assessed preliminary program permit fees on an annual basis in accordance with subsection C of this section. These fees shall be deposited in the Air Pollution Permit Program Fund established by § 10.1-1322.1. The Department shall issue annual notices of the fees to owners of registered sources on or before August 1 of each fiscal year. Each notice of a fee shall include a summary of the data on which the fee is based. Fees shall be payable thirty days after receipt of notice. Failure to make timely payment within ninety days shall be grounds to institute a collection action against the owner of the registered source by the Attorney General.

B. The provisions of this section shall be applicable to all owners in cases where the aggregate of all pollutants emitted (as calculated or estimated) by all sources owned or controlled by the same owner, or by any entity controlling, controlled by, or under common control with such owner, are greater than 500 tons per year. Any individual stationary source with actual emissions (as calculated or estimated) of less than 100 tons per year shall not be subject to a fee under subsection C of this section. Determination of the tons per year of air pollution shall be based on all actual pollutants emitted during the prior calendar year.

C. The Department shall assess preliminary program permit fees uniformly, based on the aggregate of all pollutants emitted (as calculated or estimated) during the calendar year immediately preceding the fiscal year, in an amount calculated to produce revenue totaling $3.1 million. In no instance shall a preliminary fee assessed in any calendar year exceed $100,000 per source. The establishment of a fee schedule under this subsection shall be exempt from the provisions of Article 2 (§ 2.2-4006 et seq.) of Chapter 40 of Title 2.2.

D. Notices of preliminary program permit fees shall not be issued for any fiscal year in which the fees for the operating permit program are in effect in accordance with regulations adopted pursuant to subsection B of § 10.1-1322. Should a permit program fee become due and payable during a fiscal year when the owner has paid a preliminary program permit fee, the permit program fee shall be reduced in an amount equal to the pro rata share of the preliminary program permit fee for the months remaining in the fiscal year. The pro rata share is determined by dividing the fee into twelve equal parts and multiplying that sum by the number of months remaining in the fiscal year.

E. Utilization of the fees collected pursuant to this section shall be limited to the agency's direct and indirect costs of processing permits in order to more efficiently issue permits and to prepare for and begin implementation of the federal Clean Air Act requirements. The fees shall be exempt from statewide indirect costs charged and collected by the Department of Accounts.

F. Fees collected pursuant to this section shall not supplant or reduce in any way the general fund appropriation to the Department.

1992, c. 488 .



§ 10.1-1322.3. Emissions trading programs; emissions credits; Board to promulgate regulations

In accordance with § 10.1-1308, the Board may promulgate regulations to provide for emissions trading programs to achieve and maintain the National Ambient Air Quality Standards established by the United States Environmental Protection Agency, under the federal Clean Air Act. The regulations shall create an air emissions banking and trading program for the Commonwealth, to the extent not prohibited by federal law, that results in net air emission reductions, creates an economic incentive for reducing air emissions, and allows for continued economic growth through a program of banking and trading credits or allowances. The regulations applicable to the electric power industry shall foster competition in the electric power industry, encourage construction of clean, new generating facilities, provide without charge new source set-asides of five percent for the first five plan years and two percent per year thereafter, and provide an initial allocation period of five years. In promulgating such regulations the Board shall consider, but not be limited to, the inclusion of provisions concerning (i) the definition and use of emissions reduction credits or allowances from mobile and stationary sources, (ii) the role of offsets in emissions trading, (iii) interstate or regional emissions trading, (iv) the mechanisms needed to facilitate emissions trading and banking, and (v) the role of emissions allocations in emissions trading. No regulations shall prohibit the direct trading of air emissions credits or allowances between private industries, provided such trades do not adversely impact air quality in Virginia.

1994, c. 204; 1999, c. 1022; 2001, c. 580; 2004, c. 334.



§ 10.1-1322.4. Permit modifications for alternative fuels or raw materials

Unless required by federal law or regulation, no additional permit or permit modifications shall be required by the Board for the use, by any source, of an alternative fuel or raw material, if the owner demonstrates to the Board that as a result of trial burns at his facility or other facilities or other sufficient data that the emissions resulting from the use of the alternative fuel or raw material supply are decreased. To the extent allowed by federal law or regulation, no demonstration shall be required for the use of processed animal fat, processed fish oil, processed vegetable oil, distillate oil, or any mixture thereof in place of the same quantity of residual oil to fire industrial boilers.

1994, c. 717; 2008, c. 282.



§ 10.1-1323. Small business stationary source technical and environmental compliance assistance program

A. There is hereby created within the Department a small business stationary source technical and environmental compliance assistance program to facilitate compliance by small business stationary sources with the provisions of the federal Clean Air Act. The program shall be administered by the Department.

B. Except as provided in subsections C and D of this section, any stationary source is eligible for the program that:

1. Is owned or operated by a person that employs 100 or fewer individuals;

2. Is a small business concern as defined in the federal Small Business Act;

3. Is not a major stationary source;

4. Does not emit fifty tons or more per year of any regulated pollutant; and

5. Emits less than seventy-five tons per year of all regulated pollutants.

C. Upon petition by a source owner, the Board may, after notice and opportunity for public comment, include as a small business stationary source for purposes of this section any stationary source which does not meet the criteria of subdivision B 3, B 4 or B 5 of this section but which does not emit more than 100 tons per year of all regulated pollutants.

D. The Board, in consultation with the Administrator of the United States Environmental Protection Agency and the Administrator of the United States Small Business Administration and after providing notice and opportunity for public hearing, may exclude as a small business stationary source for purposes of this article any category or subcategory of sources that the Board determines to have sufficient technical and financial capabilities to meet the requirements of the federal Clean Air Act without the application of this section.

1992, c. 303 .



§ 10.1-1324. Office of Small Business Ombudsman created

An Office of Small Business Ombudsman is hereby created within the Department. The Office shall be headed by an ombudsman appointed by the Executive Director. The Small Business Ombudsman shall provide direct oversight of the small business stationary source technical and environmental compliance assistance program.

1992, c. 303 .



§ 10.1-1325. Small Business Environmental Compliance Advisory Panel created; membership; terms; compensation and expenses

The Small Business Environmental Compliance Advisory Panel (the Panel) is hereby established as an advisory panel in the executive branch of state government. It shall be composed of seven members appointed for four years or until their successors have been appointed. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term. Vacancies shall be filled in the same manner as the original appointments. Appointments shall be made in compliance with the Clean Air Act pursuant to 42 U.S.C. § 7661f, as amended, as follows:

1. Two members, who are not owners, or representatives of owners, of small business stationary sources, appointed by the Governor to represent the general public;

2. Two members appointed by the House of Delegates who are owners, or who represent owners, of small business stationary sources (one member each by the Speaker of the House of Delegates and Minority Leader of the House of Delegates);

3. Two members appointed by the Senate who are owners, or who represent owners, of small business stationary sources (one member each by the Majority and Minority Leaders of the Senate); and

4. One member appointed by the Executive Director.

Members of Panel shall receive no compensation for their service, but shall be entitled to reimbursement for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. The costs of expenses of the members shall be paid from such funds as may be available under Subchapter V (42 U.S.C. § 7661 et seq.) of the Clean Air Act, as amended.

1992, c. 303; 2004, c. 1000.



§ 10.1-1326. Duties of the Advisory Board

The Small Business Environmental Compliance Advisory Board shall:

1. Render advisory opinions concerning the effectiveness of the Small Business Stationary Source Technical and Environmental Compliance Assistance Program, difficulties encountered, and degree and severity of enforcement;

2. Make periodic reports to the General Assembly and the Administrator of the U.S. Environmental Protection Agency concerning the compliance of the State Small Business Stationary Source Technical and Environmental Compliance Assistance Program with the requirements of the federal Paperwork Reduction Act, the federal Regulatory Flexibility Act, and the federal Equal Access to Justice Act;

3. Review information for small business stationary sources to ensure that such information is understandable by the layperson; and

4. Develop and disseminate reports and advisory opinions through the Office of Small Business Ombudsman.

1992, c. 303 .



§ 10.1-1327. (For contingent repeal, see Editor's note) Definitions

As used in this article, unless the context requires a different meaning:

"Electric generating facility" means a facility with one or more electric generating units.

"Electric generating unit" means (i) a unit that is serving a generator with nameplate capacity of more than 25 megawatts (MW) of electricity producing electricity for sale; or (ii) a cogeneration unit serving a generator with a nameplate capacity of more than 25 MW and supplying in any calendar year more than one-third of the unit's potential electric output capacity or 219,000 MWh, whichever is greater, to any utility power distribution system for sale. For subsections A and B of § 10.1-1328, the term shall only include those units that combust any fossil fuel, and are covered by the Clean Air Interstate Rule (CAIR). For subsections C and D of § 10.1-1328, the term shall include only those units that are fueled by coal.

"Mercury" means mercury and mercury compounds in either a gaseous or particulate form.

"Ozone season" means the period May 1 through September 30 of a year.

2006, cc. 867, 920.



§ 10.1-1328. (For contingent repeal, see Editor's note) Emissions rates and limitations

A. To ensure that the Commonwealth meets the emissions budgets established by the federal Environmental Protection Agency (EPA) in its CAIR, the Board shall promulgate regulations that provide:

1. Beginning on January 1, 2009, and each year continuing through January 1, 2014, all electric generating units within the Commonwealth shall collectively be allocated allowances of 36,074 tons of nitrogen oxide (NOx) annually, and 15,994 tons of NOx during an ozone season;

2. Beginning on January 1, 2010, and each year continuing through January 1, 2014, all electric generating units within the Commonwealth shall collectively be allocated allowances of 63,478 tons of sulfur dioxide (SO2) annually, unless a different allocation is established by the Administrator of the EPA;

3. Beginning on January 1, 2015, all electric generating units within the Commonwealth shall collectively be allocated allowances of 44,435 tons of SO2 annually, 30,062 tons of NOx annually, and 13,328 tons of NOx during an ozone season, unless a different allocation is established for SO2 by the Administrator of the EPA;

4. The rules shall include a 5% set-aside of NOx allowances during the first five years of the program and 2% thereafter for new sources, including renewables and energy efficiency projects; and

5. The regulation shall provide for participation in the EPA-administered cap and trade system for NOx and SO2 to the fullest extent permitted by federal law.

B. To further protect Virginia's environment regarding control of NOx emissions from electric generating units, the owner of one or more electric generating units that are located within the Commonwealth and whose combined emissions of NOx from such units exceeded 40,000 tons in 2004 shall achieve an amount of early reductions in NOx emissions during the 2007 or 2008 annual control periods equal to the total number of allowances in the Virginia compliance supplement pool established by the EPA in the CAIR. The reductions achieved under this provision will be fully eligible for early reduction credits and allowance allocations provided from the compliance supplement pool under the early reduction credit provisions of the CAIR rule. The regulations shall include provisions for the distribution of the allowances from the Virginia compliance supplement pool established by the EPA for early reduction credits, and the state shall award the owner of electric generating units subject to this subsection NOx allowances in accordance therewith. The requirement to achieve early reductions of NOx under this subsection shall not restrict the ability to bank or sell the allowances provided to the owner under the early reduction credit provisions of the CAIR rule submitted to the EPA in the federal CAIR annual NOx trading program or restrict the ability of the use of such allowances to demonstrate compliance with the CAIR.

C. To ensure compliance with the EPA requirements regarding control of mercury emissions from electric generating units, the Board shall adopt and submit to the EPA the model Clean Air Mercury Rule (CAMR) promulgated by the EPA, including full participation by Virginia electric generating units in the EPA's national mercury trading program. This model rule shall include a set-aside of mercury allowances for new sources not to exceed 5% of the total state budget for each control period during the first five years of the program and 2% thereafter.

D. To further protect Virginia's environment regarding control of mercury emissions from electric generating units, the Board shall adopt a separate state-specific rule that shall not be submitted to the EPA. This state-specific rule shall apply to the owner of one or more electric generating units that are located within the Commonwealth and whose combined emissions of mercury from such units exceeded 200 pounds in 1999. This state-specific rule shall differ from the model CAMR only in the following respects:

1. For the owner of one or more electric generating units that are located within the Commonwealth and whose combined emissions of mercury from such units exceeded 900 pounds in 1999, the state-specific rule shall allocate a separate set of state-only mercury allowances equal to the CAMR allocation, and such owner shall be permitted to demonstrate compliance with the state-specific rule by showing that total mercury emissions from all of its electric generating units located within the Commonwealth do not exceed the total mercury allowances allocated to those units in the aggregate, and the compliance date for Phase 2 emission limits shall be January 1, 2015.

2. The owner of one or more electric generating units that are located within the Commonwealth and whose combined emissions of mercury from those units in 1999 were less than 900 pounds and whose combined capacity within the Commonwealth is greater than or equal to 600 MW, shall be permitted to satisfy its compliance obligations under the state-specific rule through the surrender of CAMR allowances that meet the following requirements: the allowances to be used are allocated to a facility under the control of the same owner or operator or under common control by the same parent corporation; the allowances used are generated and capable of being lawfully traded under the CAMR; and the surplus allowances are generated through the installation of emission controls at a facility located a straight line distance from the border of the Commonwealth of less than or equal to 200 km.

3. The owners subject to the state-specific rule shall not be permitted to purchase allowances to demonstrate compliance with the regulations the Board adopts to implement this subsection. This prohibition does not include the transfer of credits authorized by subdivision 2.

4. Nothing in the state-specific mercury rule shall be construed to prohibit the banking, use, or selling of allowances under the CAMR, and compliance with the CAMR and the state-specific mercury rule shall be determined separately and in accordance with the terms of each rule.

E. The Board shall adopt regulations governing mercury emissions that meet, but do not exceed, the requirements and implementation timetables for (i) any coke oven batteries for which the EPA has promulgated standards under § 112(d) of the Clean Air Act, and (ii) facilities subject to review under § 112(k) of the Clean Air Act and that receive scrap metal from persons subject to § 46.2-635 of the Code of Virginia.

F. To further protect Virginia's environment, the Board shall prohibit any electric generating facility located within a nonattainment area from meeting its mercury compliance obligations through the purchase of allowances from another facility, except that such facilities shall be able to demonstrate compliance with allowances allocated to another facility that is under the control of the same owner or operator or under common control by the same parent corporation and is located within 200 km of Virginia's border.

2006, cc. 867, 920; 2010, cc. 783, 867.



§ 10.1-1400. Definitions

As used in this chapter unless the context requires a different meaning:

"Applicant" means any and all persons seeking or holding a permit required under this chapter.

"Board" means the Virginia Waste Management Board.

"Composting" means the manipulation of the natural aerobic process of decomposition of organic materials to increase the rate of decomposition.

"Department" means the Department of Environmental Quality.

"Director" means the Director of the Department of Environmental Quality.

"Disclosure statement" means a sworn statement or affirmation, in such form as may be required by the Director, which includes:

1. The full name and business address of all key personnel;

2. The full name and business address of any entity, other than a natural person, that collects, transports, treats, stores, or disposes of solid waste or hazardous waste in which any key personnel holds an equity interest of five percent or more;

3. A description of the business experience of all key personnel listed in the disclosure statement;

4. A listing of all permits or licenses required for the collection, transportation, treatment, storage or disposal of solid waste or hazardous waste issued to or held by any key personnel within the past 10 years;

5. A listing and explanation of any notices of violation, prosecutions, administrative orders (whether by consent or otherwise), license or permit suspensions or revocations, or enforcement actions of any sort by any state, federal or local authority, within the past 10 years, which are pending or have concluded with a finding of violation or entry of a consent agreement, regarding an allegation of civil or criminal violation of any law, regulation or requirement relating to the collection, transportation, treatment, storage or disposal of solid waste or hazardous waste by any key personnel, and an itemized list of all convictions within 10 years of key personnel of any of the following crimes punishable as felonies under the laws of the Commonwealth or the equivalent thereof under the laws of any other jurisdiction: murder; kidnapping; gambling; robbery; bribery; extortion; criminal usury; arson; burglary; theft and related crimes; forgery and fraudulent practices; fraud in the offering, sale, or purchase of securities; alteration of motor vehicle identification numbers; unlawful manufacture, purchase, use or transfer of firearms; unlawful possession or use of destructive devices or explosives; violation of the Drug Control Act, Chapter 34 (§ 54.1-3400 et seq.) of Title 54.1; racketeering; or violation of antitrust laws;

6. A listing of all agencies outside the Commonwealth which have regulatory responsibility over the applicant or have issued any environmental permit or license to the applicant within the past 10 years, in connection with the applicant's collection, transportation, treatment, storage, or disposal of solid waste or hazardous waste;

7. Any other information about the applicant and the key personnel that the Director may require that reasonably relates to the qualifications and ability of the key personnel or the applicant to lawfully and competently operate a solid waste management facility in Virginia; and

8. The full name and business address of any member of the local governing body or planning commission in which the solid waste management facility is located or proposed to be located, who holds an equity interest in the facility.

"Disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any solid waste into or on any land or water so that such solid waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including ground waters.

"Equity" includes both legal and equitable interests.

"Federal acts" means any act of Congress providing for waste management and regulations promulgated thereunder.

"Hazardous material" means a substance or material in a form or quantity which may pose an unreasonable risk to health, safety or property when transported, and which the Secretary of Transportation of the United States has so designated by regulation or order.

"Hazardous substance" means a substance listed under United States Public Law 96-510, entitled the Comprehensive Environmental Response Compensation and Liability Act.

"Hazardous waste" means a solid waste or combination of solid waste which, because of its quantity, concentration or physical, chemical or infectious characteristics, may:

1. Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating illness; or

2. Pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed.

"Hazardous waste generation" means the act or process of producing hazardous waste.

"Household hazardous waste" means any waste material derived from households (including single and multiple residences, hotels, motels, bunkhouses, ranger stations, crew quarters, campgrounds, picnic grounds and day-use recreation areas) which, except for the fact that it is derived from a household, would be classified as a hazardous waste, including but not limited to, nickel, cadmium, mercuric oxide, manganese, zinc-carbon or lead batteries; solvent-based paint, paint thinner, paint strippers, or other paint solvents; any product containing trichloroethylene, toxic art supplies, used motor oil and unusable gasoline or kerosene, fluorescent or high intensity light bulbs, ammunition, fireworks, banned pesticides, or restricted-use pesticides as defined in § 3.2-3900. All empty household product containers and any household products in legal distribution, storage or use shall not be considered household hazardous waste.

"Key personnel" means the applicant itself and any person employed by the applicant in a managerial capacity, or empowered to make discretionary decisions, with respect to the solid waste or hazardous waste operations of the applicant in Virginia, but shall not include employees exclusively engaged in the physical or mechanical collection, transportation, treatment, storage, or disposal of solid or hazardous waste and such other employees as the Director may designate by regulation. If the applicant has not previously conducted solid waste or hazardous waste operations in Virginia, the term also includes any officer, director, partner of the applicant, or any holder of five percent or more of the equity or debt of the applicant. If any holder of five percent or more of the equity or debt of the applicant or of any key personnel is not a natural person, the term includes all key personnel of that entity, provided that where such entity is a chartered lending institution or a reporting company under the Federal Securities Exchange Act of 1934, the term does not include key personnel of such entity. Provided further that the term means the chief executive officer of any agency of the United States or of any agency or political subdivision of the Commonwealth, and all key personnel of any person, other than a natural person, that operates a landfill or other facility for the disposal, treatment or storage of nonhazardous solid waste under contract with or for one of those governmental entities.

"Manifest" means the form used for identifying the quantity, composition, origin, routing and destination of hazardous waste during its transportation from the point of generation to the point of disposal, treatment or storage of such hazardous waste.

"Mixed radioactive waste" means radioactive waste that contains a substance which renders the mixture a hazardous waste.

"Open dump" means a site on which any solid waste is placed, discharged, deposited, injected, dumped or spilled so as to create a nuisance or present a threat of a release of harmful substances into the environment or present a hazard to human health.

"Person" includes an individual, corporation, partnership, association, a governmental body, a municipal corporation or any other legal entity.

"Radioactive waste" or "nuclear waste" includes:

1. "Low-level radioactive waste" material that:

a. Is not high-level radioactive waste, spent nuclear fuel, transuranic waste, or by-product material as defined in section 11(e)(2) of the Atomic Energy Act of 1954 (42 U.S.C. § 2014(e)(2)); and

b. The Nuclear Regulatory Commission, consistent with existing law, classifies as low-level radioactive waste; or

2. "High-level radioactive waste" which means:

a. The highly radioactive material resulting from the reprocessing of spent nuclear fuel, including liquid waste produced directly in reprocessing and any solid material derived from such liquid waste that contains fission products in sufficient concentrations; and

b. Other highly radioactive material that the Nuclear Regulatory Commission, consistent with existing law, determines by rule requires permanent isolation.

"Recycling residue" means the (i) nonmetallic substances, including but not limited to plastic, rubber, and insulation, which remain after a shredder has separated for purposes of recycling the ferrous and nonferrous metal from a motor vehicle, appliance, or other discarded metallic item and (ii) organic waste remaining after removal of metals, glass, plastics and paper which are to be recycled as part of a resource recovery process for municipal solid waste resulting in the production of a refuse derived fuel.

"Resource conservation" means reduction of the amounts of solid waste that are generated, reduction of overall resource consumption and utilization of recovered resources.

"Resource recovery" means the recovery of material or energy from solid waste.

"Resource recovery system" means a solid waste management system which provides for collection, separation, recycling and recovery of solid wastes, including disposal of nonrecoverable waste residues.

"Sanitary landfill" means a disposal facility for solid waste so located, designed and operated that it does not pose a substantial present or potential hazard to human health or the environment, including pollution of air, land, surface water or ground water.

"Sludge" means any solid, semisolid or liquid wastes with similar characteristics and effects generated from a public, municipal, commercial or industrial wastewater treatment plant, water supply treatment plant, air pollution control facility or any other waste producing facility.

"Solid waste" means any garbage, refuse, sludge and other discarded material, including solid, liquid, semisolid or contained gaseous material, resulting from industrial, commercial, mining and agricultural operations, or community activities but does not include (i) solid or dissolved material in domestic sewage, (ii) solid or dissolved material in irrigation return flows or in industrial discharges which are sources subject to a permit from the State Water Control Board, or (iii) source, special nuclear, or by-product material as defined by the Federal Atomic Energy Act of 1954, as amended.

"Solid waste management facility" means a site used for planned treating, long term storage, or disposing of solid waste. A facility may consist of several treatment, storage, or disposal units.

"Transport" or "transportation" means any movement of property and any packing, loading, unloading or storage incidental thereto.

"Treatment" means any method, technique or process, including incineration or neutralization, designed to change the physical, chemical or biological character or composition of any waste to neutralize it or to render it less hazardous or nonhazardous, safer for transport, amenable to recovery or storage or reduced in volume.

"Vegetative waste" means decomposable materials generated by yard and lawn care or land-clearing activities and includes, but is not limited to, leaves, grass trimmings, and woody wastes such as shrub and tree prunings, bark, limbs, roots, and stumps.

"Waste" means any solid, hazardous or radioactive waste as defined in this section.

"Waste management" means the collection, source separation, storage, transportation, transfer, processing, treatment and disposal of waste or resource recovery.

"Yard waste" means decomposable waste materials generated by yard and lawn care and includes leaves, grass trimmings, brush, wood chips, and shrub and tree trimmings. Yard waste shall not include roots or stumps that exceed six inches in diameter.

1986, c. 492, §§ 10-264, 10-268; 1987, c. 120; 1988, cc. 117, 891; 1990, cc. 499, 781, 919; 1993, cc. 214, 215, 496; 1996, c. 236; 1997, c. 294; 2001, c. 569; 2003, c. 620; 2009, c. 27.



§ 10.1-1400.1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this chapter the Board, the Department, or the Director is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Board, the Department, or the Director may be sent by regular mail.

2011, c. 566.



§ 10.1-1401. Virginia Waste Management Board continued

A. The Virginia Waste Management Board shall consist of seven Virginia residents appointed by the Governor for terms of four years. The members of the Board shall be citizens of the Commonwealth and shall be selected from the Commonwealth at large on the basis of merit without regard to political affiliation. Members shall, by their education, training, or experience, be knowledgeable of waste management and shall be fairly representative of agriculture, conservation, industry, and public health. Vacancies occurring other than by expiration of a term shall be filled by the Governor for the unexpired portion of the term.

B. The Board shall adopt rules and procedures for the conduct of its business.

C. The Board shall elect a chairman from among its members.

D. A quorum shall consist of four members. The decision of a majority of those present and voting shall constitute a decision of the Board; however, a vote of the majority of the Board membership is required to constitute a final decision on certification of site approval. Meetings may be held at any time or place determined by the Board or upon call of the chairman or upon written request of any two members. All members shall be notified of the time and place of any meeting at least five days in advance of the meeting.

1986, c. 492, § 10-265; 1988, c. 891; 1994, c. 461; 2008, cc. 276, 557.



§ 10.1-1402. Powers and duties of the Board

The Board shall carry out the purposes and provisions of this chapter and compatible provisions of federal acts and is authorized to:

1. Supervise and control waste management activities in the Commonwealth.

2. Consult, advise and coordinate with the Governor, the Secretary, the General Assembly, and other state and federal agencies for the purpose of implementing this chapter and the federal acts.

3. Provide technical assistance and advice concerning all aspects of waste management.

4. Develop and keep current state waste management plans and provide technical assistance, advice and other aid for the development and implementation of local and regional waste management plans.

5. Promote the development of resource conservation and resource recovery systems and provide technical assistance and advice on resource conservation, resource recovery and resource recovery systems.

6. Collect data necessary to conduct the state waste programs, including data on the identification of and amounts of waste generated, transported, stored, treated or disposed, and resource recovery.

7. Require any person who generates, collects, transports, stores or provides treatment or disposal of a hazardous waste to maintain records, manifests and reporting systems required pursuant to federal statute or regulation.

8. Designate, in accordance with criteria and listings identified under federal statute or regulation, classes, types or lists of waste that it deems to be hazardous.

9. Consult and coordinate with the heads of appropriate state and federal agencies, independent regulatory agencies and other governmental instrumentalities for the purpose of achieving maximum effectiveness and enforcement of this chapter while imposing the least burden of duplicative requirements on those persons subject to the provisions of this chapter.

10. Apply for federal funds and transmit such funds to appropriate persons.

11. Promulgate and enforce regulations, and provide for reasonable variances and exemptions necessary to carry out its powers and duties and the intent of this chapter and the federal acts, except that a description of provisions of any proposed regulation which are more restrictive than applicable federal requirements, together with the reason why the more restrictive provisions are needed, shall be provided to the standing committee of each house of the General Assembly to which matters relating to the content of the regulation are most properly referable.

12. Subject to the approval of the Governor, acquire by purchase, exercise of the right of eminent domain as provided in Chapter 2 (§ 25.1-200 et seq.) of Title 25.1, grant, gift, devise or otherwise, the fee simple title to any lands, selected in the discretion of the Board as constituting necessary and appropriate sites to be used for the management of hazardous waste as defined in this chapter, including lands adjacent to the site as the Board may deem necessary or suitable for restricted areas. In all instances the Board shall dedicate lands so acquired in perpetuity to such purposes. In its selection of a site pursuant to this subdivision, the Board shall consider the appropriateness of any state-owned property for a disposal site in accordance with the criteria for selection of a hazardous waste management site.

13. Assume responsibility for the perpetual custody and maintenance of any hazardous waste management facilities.

14. Collect, from any person operating or using a hazardous waste management facility, fees sufficient to finance such perpetual custody and maintenance due to that facility as may be necessary. All fees received by the Board pursuant to this subdivision shall be used exclusively to satisfy the responsibilities assumed by the Board for the perpetual custody and maintenance of hazardous waste management facilities.

15a. Collect, from any person operating or proposing to operate a hazardous waste treatment, storage or disposal facility or any person transporting hazardous waste, permit fees sufficient to defray only costs related to the issuance of permits as required in this chapter in accordance with Board regulations, but such fees shall not exceed costs necessary to implement this subdivision. All fees received by the Board pursuant to this subdivision shall be used exclusively for the hazardous waste management program set forth herein.

15b. Collect fees from large quantity generators of hazardous wastes.

16. Collect, from any person operating or proposing to operate a sanitary landfill or other facility for the disposal, treatment or storage of nonhazardous solid waste: (i) permit application fees sufficient to defray only costs related to the issuance, reissuance, amendment or modification of permits as required in this chapter in accordance with Board regulations, but such fees shall not exceed costs necessary to issue, reissue, amend or modify such permits and (ii) annual fees established pursuant to § 10.1-1402.1:1. All such fees received by the Board shall be used exclusively for the solid waste management program set forth herein. The Board shall establish a schedule of fees by regulation as provided in §§ 10.1-1402.1, 10.1-1402.2 and 10.1-1402.3.

17. Issue, deny, amend and revoke certification of site suitability for hazardous waste facilities in accordance with this chapter.

18. Make separate orders and regulations it deems necessary to meet any emergency to protect public health, natural resources and the environment from the release or imminent threat of release of waste.

19.Take actions to contain or clean up sites or to issue orders to require cleanup of sites where solid or hazardous waste, or other substances within the jurisdiction of the Board, have been improperly managed and to institute legal proceedings to recover the costs of the containment or clean-up activities from the responsible parties.

20. Collect, hold, manage and disburse funds received for violations of solid and hazardous waste laws and regulations or court orders pertaining thereto pursuant to subdivision 19 of this section for the purpose of responding to solid or hazardous waste incidents and clean-up of sites that have been improperly managed, including sites eligible for a joint federal and state remedial project under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, Public Law 96-510, as amended by the Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499, and for investigations to identify parties responsible for such mismanagement.

21. Abate hazards and nuisances dangerous to public health, safety or the environment, both emergency and otherwise, created by the improper disposal, treatment, storage, transportation or management of substances within the jurisdiction of the Board.

22. Notwithstanding any other provision of law to the contrary, regulate the management of mixed radioactive waste.

23. [Expired.]

1986, cc. 492, 566, § 10-266; 1987, c. 122; 1988, cc. 117, 891; 1990, cc. 499, 919; 1991, c. 718; 1992, c. 853; 1993, c. 456; 2003, c. 940; 2004, cc. 249, 324; 2006, cc. 16, 163.



§ 10.1-1402.01. Further duties of Board; localities particularly affected

After June 30, 1994, before promulgating any regulation under consideration or granting any variance to an existing regulation, or issuing any treatment, storage, or disposal permit, except for an emergency permit, if the Board finds that there are localities particularly affected by the regulation, variance or permit, the Board shall:

1. Publish, or require the applicant to publish, a notice in a local paper of general circulation in the localities affected at least thirty days prior to the close of any public comment period. Such notice shall contain a statement of the estimated local impact of the proposed action, which at a minimum shall include information on the location and type of waste treated, stored or disposed.

2. Mail the notice to the chief elected official and chief administrative officer and planning district commission for those localities.

Written comments shall be accepted by the Board for at least fifteen days after any hearing on the regulation, variance, or permit, unless the Board votes to shorten the period.

For the purposes of this section, the term "locality particularly affected" means any locality which bears any identified disproportionate material environmental impact which would not be experienced by other localities. For the purposes of this section, the transportation of waste shall not constitute a material environmental impact.

1993, c. 944 .



§ 10.1-1402.02. Use, reuse, or reclamation of coal combustion by-product in a flood plain

Notwithstanding any other provision of this article, for any project proposed after July 1, 2009, the Board shall not exclude or exempt from the definition of solid waste or any solid waste permitting requirements the use, reuse, or reclamation of unamended coal combustion by-product in an area designated as a 100-year flood plain as defined in § 10.1-600.

2009, cc. 348, 498.



§ 10.1-1402.1. Permit fee regulations

Regulations promulgated by the Board which establish a permit fee assessment and collection system pursuant to subdivisions 15a, 15b and 16 of § 10.1-1402 shall be governed by the following:

1. Permit fees charged an applicant shall reflect the average time and complexity of processing a permit in each of the various categories of permits and permit actions. No fees shall be charged for minor modifications or minor amendments to such permits. For purposes of this subdivision, "minor permit modifications" or "minor amendments" means specific types of changes, defined by the Board, that are made to keep the permit current with routine changes to the facility or its operation and that do not require extensive review. A minor permit modification or amendment does not substantially alter permit conditions, increase the size of the operation, or reduce the capacity of the facility to protect human health or the environment.

2. When promulgating regulations establishing permit fees, the Board shall take into account the permit fees charged in neighboring states and the importance of not placing existing or prospective industries in the Commonwealth at a competitive disadvantage.

3. On January 1, 1993, and January 1 of every even-numbered year thereafter, the Board shall evaluate the implementation of the permit fee program and provide this evaluation in writing to the Senate Committees on Agriculture, Conservation and Natural Resources, and Finance; and the House Committees on Appropriations, Agriculture, Chesapeake and Natural Resources, and Finance. This evaluation shall include a report on the total fees collected, the amount of general funds allocated to the Department, the Department's use of the fees and the general funds, the number of permit applications received, the number of permits issued, the progress in eliminating permit backlogs, and the timeliness of permit processing.

4. Fees collected pursuant to subdivisions 15a, 15b or 16 of § 10.1-1402 shall not supplant or reduce in any way the general fund appropriation to the Board.

5. These permit fees shall be collected in order to recover a portion of the agency's costs associated with (i) the processing of an application to issue, reissue, amend or modify permits, which the Board has authority to issue for the purpose of more efficiently and expeditiously processing and maintaining permits and (ii) the inspections necessary to assure the compliance of large quantity generators of hazardous waste. The fees shall be exempt from statewide indirect costs charged and collected by the Department of Accounts.

1992, c. 853; 2002, c. 822; 2004, cc. 249, 324.



§ 10.1-1402.1:1. Annual fees for nonhazardous solid waste management facilities

A. In addition to the permit fees assessed and collected pursuant to § 10.1-1402.1, the Board shall collect an annual fee from any person operating a sanitary landfill or other facility permitted under this chapter for the disposal, storage, or treatment of nonhazardous solid waste. The fees shall be exempt from statewide indirect cost charged and assessed by the Department of Accounts. Annual fees shall reflect the time and complexity of inspecting and monitoring the different categories of facilities. Any annual fee that is based on volume shall be calculated using the tonnage reported by each facility pursuant to § 10.1-1413.1 for the preceding year, and shall be adjusted annually by the Consumer Price Index. The annual fee shall be assessed as follows:

1. Sanitary landfills, noncaptive industrial landfills, and construction and demolition debris landfills shall be assessed an annual fee of $0.115 per ton.

2. Incinerators and energy recovery facilities shall be assessed an annual fee of $0.055 per ton.

Ash generated by incinerators and energy recovery facilities that are subject to this section shall be exempted from the annual fees assessed under this section.

3. Other types of facilities shall be assessed an annual fee as follows:

The annual fee for active captive landfills shall be as follows:

B. The Board shall by regulation prescribe the manner and schedule for remitting fees imposed by this section and may allow for the quarterly payment of any such fees.

C. The regulation shall include provisions allowing the Director to waive or reduce fees assessed during a state of emergency or for waste resulting from emergency response actions.

D. The Board may promulgate regulations establishing a schedule of reduced permit fees for facilities that have established a record of compliance with the terms and requirements of their permits and shall establish criteria, by regulation, to provide for reductions in the annual fee amount assessed for facilities based upon acceptance into the Department's programs to recognize excellent environmental performance.

E. The operator of a facility owned by a private entity and subject to any fee imposed pursuant to this section shall collect such fee as a surcharge on any fee schedule established pursuant to law, ordinance, resolution or contract for solid waste processing or disposal operations at the facility.

2004, cc. 249, 324; 2011, c. 420.



§ 10.1-1402.2. Permit Program Fund established; use of moneys

A. There is hereby established a special, nonreverting fund in the state treasury to be known as the Virginia Waste Management Board Permit Program Fund, hereafter referred to as the Fund. Notwithstanding the provisions of § 2.2-1802, all moneys collected pursuant to subdivision 16 of § 10.1-1402 shall be paid into the state treasury to the credit of the Fund.

B. Any moneys remaining in the Fund shall not revert to the general fund but shall remain in the Fund. Interest earned on such moneys shall remain in the Fund and be credited to it.

C. The Board is authorized and empowered to release moneys from the Fund, on warrants issued by the State Comptroller, for the purposes of recovering portions of the costs of processing applications under subdivision 16 of § 10.1-1402 under the direction of the Director.

D. An accounting of moneys received by and distributed from the Fund shall be kept by the State Comptroller and furnished upon request to the Governor or the General Assembly.

1992, c. 853 .



§ 10.1-1402.3. Conformance with federal requirements

Notwithstanding the provisions of this article, any fee system developed by the Board may be modified by regulation promulgated by the Board, as may be necessary to conform with the requirements of federal acts and any regulations promulgated thereunder. Any modification imposed under this section shall be submitted to the members of the Senate Committees on Agriculture, Conservation and Natural Resources, and Finance; and the House Committees on Appropriations, Conservation and Natural Resources, and Finance.

1992, c. 853 .



§ 10.1-1403. Advisory committees

The Governor shall appoint such advisory committees as he may deem necessary to aid in the development of an effective waste management program.

1986, c. 492, § 10-267; 1988, c. 891.



§ 10.1-1404. Department continued; general powers

A. The Department of Waste Management is continued. The Department shall be headed by a Director, who shall be appointed by the Governor to serve at his pleasure for a term coincident with his own or until a successor shall be appointed and qualified.

B. In addition to the powers designated elsewhere in this chapter, the Department shall have the power to:

1. Administer the policies and regulations established by the Board pursuant to this chapter;

2. Employ such personnel as may be required to carry out the purposes of this chapter;

3. Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including, but not limited to, contracts with the United States, other state agencies and governmental subdivisions of the Commonwealth; and

4. Provide upon request and without charge, technical assistance to local governing bodies regarding stockpiling of tires pursuant to its authority in this chapter to promote resource conservation and resource recovery systems. The governing body of any county, city or town may adopt an ordinance regulating the stockpiling of tires, including but not limited to, the location of such stockpiles and the number of tires to be deposited at the site.

1986, c. 492, § 10-268; 1988, c. 891.



§ 10.1-1405. Powers and duties of Director

A. The Director, under the direction and control of the Secretary of Natural Resources, shall exercise such powers and perform such duties as are conferred or imposed upon him by law and shall perform any other duties required of him by the Governor or the Board.

B. In addition to the other responsibilities set forth herein, the Director shall carry out management and supervisory responsibilities in accordance with the regulations and policies of the Board. In no event shall the Director have the authority to promulgate any final regulation.

The Director shall be vested with all the authority of the Board when it is not in session, subject to such regulations as may be prescribed by the Board.

C. The Director shall serve as the liaison with the United States Department of Energy on matters concerning the siting of high-level radioactive waste repositories, pursuant to the terms of the Nuclear Waste Policy Act of 1982.

D. The Director shall obtain a criminal records check pursuant to § 19.2-389 of key personnel listed in the disclosure statement when the Director determines, in his sole discretion, that such a records check will serve the purposes of this chapter.

1986, c. 492, § 10-269; 1988, c. 891; 1990, c. 919 .



§ 10.1-1406. Exemptions from liability; expedited settlements

A. No person shall be liable under the provisions of subdivision 19 of § 10.1-1402 for cleanup or to reimburse the Virginia Environmental Emergency Response Fund if he can establish by a preponderance of the evidence that the violation and the damages resulting therefrom were caused solely by:

1. An act of God;

2. An act of war;

3. An act or omission of a third party other than an employee or agent of the defendant, or other than one whose act or omission occurs in connection with a contractual relationship, existing directly or indirectly, with the defendant (except where the sole contractual arrangement arises from a published tariff and acceptance for carriage by a common carrier by rail), if the defendant establishes by a preponderance of the evidence that (i) he exercised due care with respect to the hazardous waste or hazardous substance concerned, taking into consideration the characteristics of such hazardous waste or hazardous substance, in light of all relevant facts and circumstances and (ii) he took precautions against foreseeable acts or omissions of any such third party and the consequences that could foreseeably result from such acts or omissions; or

4. Any combination of subdivisions 1 through 3 of this section. For purposes of this section, the term "contractual arrangement" shall have the meaning ascribed to it in 42 U.S.C. § 9601 (35).

B. The Board may, consistent with programs developed under the federal acts, expedite a determination to limit the liability of innocent landowners, de minimis contributors or others who have grounds to claim limited responsibility for a containment or cleanup which may be required pursuant to this chapter.

1986, c. 566, § 10-270; 1988, cc. 627, 891; 1990, cc. 472, 919; 1991, c. 718; 1999, c. 798.



§ 10.1-1406.1. Access to abandoned waste sites

A. For the purposes of this section, "abandoned waste site" means a waste site for which (i) there has not been adequate remediation or closure as required by Chapter 14 (§ 10.1-1400 et seq.) of this title, (ii) adequate financial assurances as required by § 10.1-1410 or § 10.1-1428 are not provided, and (iii) the owner, operator, or other person responsible for the cost of cleanup or remediation under state or federal law or regulation cannot be located.

B. Any local government or agency of the Commonwealth may apply to the appropriate circuit court for access to an abandoned waste site in order to investigate contamination, to abate any hazard caused by the improper management of substances within the jurisdiction of the Board, or to remediate the site. The petition shall include (i) a demonstration that all reasonable efforts have been made to locate the owner, operator or other responsible party and (ii) a plan approved by the Director and which is consistent with applicable state and federal laws and regulations. The approval or disapproval of a plan shall not be considered a case decision as defined by § 2.2-4001.

C. Any person, local government, or agency of the Commonwealth not otherwise liable under federal or state law or regulation who performs any investigative, abatement or remediation activities pursuant to this section shall not become subject to civil enforcement or remediation action under this chapter or other applicable state laws or to private civil suits related to contamination not caused by its investigative, abatement or remediation activities.

D. This section shall not in any way limit the authority of the Board, Director, or Department otherwise created by Chapter 14 of this title.

1996, c. 547.



§ 10.1-1406.2. Conditional exemption for coal and mineral mining overburden or solid waste

The provisions of this chapter shall not apply to coal or mineral mining overburden returned to the mine site or solid wastes from the extraction, beneficiation, and processing of coal or minerals that are managed in accordance with requirements promulgated by the Department of Mines, Minerals and Energy.

1999, cc. 584, 613, 947.



§ 10.1-1407. Repealed

Repealed by Acts 1988, cc. 696, 891.



§ 10.1-1407.1. Notification of local government of violation

Upon determining that there has been a violation of a regulation promulgated under this chapter and such violation poses an imminent threat to the health, safety or welfare of the public, the Director shall immediately notify the chief administrative officer of any potentially affected local government. Neither the Director, the Commonwealth, nor any employee of the Commonwealth shall be liable for a failure to provide, or a delay in providing, the notification required by this section.

1988, cc. 434, 891.



§ 10.1-1408. Repealed

Repealed by Acts 1988, cc. 696, 891.



§ 10.1-1408.1. Permit required; open dumps prohibited

A. No person shall operate any sanitary landfill or other facility for the disposal, treatment or storage of nonhazardous solid waste without a permit from the Director.

B. No application for (i) a new solid waste management facility permit or (ii) application for a permit amendment or variance allowing a category 2 landfill, as defined in this section, to expand or increase in capacity shall be complete unless it contains the following:

1. Certification from the governing body of the county, city or town in which the facility is to be located that the location and operation of the facility are consistent with all applicable ordinances. The governing body shall inform the applicant and the Department of the facility's compliance or noncompliance not more than 120 days from receipt of a request from the applicant. No such certification shall be required for the application for the renewal of a permit or transfer of a permit as authorized by regulations of the Board;

2. A disclosure statement, except that the Director, upon request and in his sole discretion, and when in his judgment other information is sufficient and available, may waive the requirement for a disclosure statement for a captive industrial landfill when such a statement would not serve the purposes of this chapter;

3. If the applicant proposes to locate the facility on property not governed by any county, city or town zoning ordinance, certification from the governing body that it has held a public hearing, in accordance with the applicable provisions of § 15.2-2204, to receive public comment on the proposed facility. Such certification shall be provided to the applicant and the Department within 120 days from receipt of a request from the applicant;

4. If the applicant proposes to operate a new sanitary landfill or transfer station, a statement, including a description of the steps taken by the applicant to seek the comments of the residents of the area where the sanitary landfill or transfer station is proposed to be located, regarding the siting and operation of the proposed sanitary landfill or transfer station. The public comment steps shall be taken prior to filing with the Department the notice of intent to apply for a permit for the sanitary landfill or transfer station as required by the Department's solid waste management regulations. The public comment steps shall include publication of a public notice once a week for two consecutive weeks in a newspaper of general circulation serving the locality where the sanitary landfill or transfer station is proposed to be located and holding at least one public meeting within the locality to identify issues of concern, to facilitate communication and to establish a dialogue between the applicant and persons who may be affected by the issuance of a permit for the sanitary landfill or transfer station. The public notice shall include a statement of the applicant's intent to apply for a permit to operate the proposed sanitary landfill or transfer station, the proposed sanitary landfill or transfer station site location, the date, time and location of the public meeting the applicant will hold and the name, address and telephone number of a person employed by the applicant, who can be contacted by interested persons to answer questions or receive comments on the siting and operation of the proposed sanitary landfill or transfer station. The first publication of the public notice shall be at least fourteen days prior to the public meeting date.

The provisions of this subdivision shall not apply to applicants for a permit to operate a new captive industrial landfill or a new construction-demolition-debris landfill;

5. If the applicant is a local government or public authority that proposes to operate a new municipal sanitary landfill or transfer station, a statement, including a description of the steps taken by the applicant to seek the comments of the residents of the area where the sanitary landfill or transfer station is proposed to be located, regarding the siting and operation of the proposed sanitary landfill or transfer station. The public comment steps shall be taken prior to filing with the Department the notice of intent to apply for a permit for the sanitary landfill or transfer station as required by the Department's solid waste management regulations. The public comment steps shall include the formation of a citizens' advisory group to assist the locality or public authority with the selection of a proposed site for the sanitary landfill or transfer station, publication of a public notice once a week for two consecutive weeks in a newspaper of general circulation serving the locality where the sanitary landfill or transfer station is proposed to be located, and holding at least one public meeting within the locality to identify issues of concern, to facilitate communication and to establish a dialogue between the applicant and persons who may be affected by the issuance of a permit for the sanitary landfill or transfer station. The public notice shall include a statement of the applicant's intent to apply for a permit to operate the proposed sanitary landfill or transfer station, the proposed sanitary landfill or transfer station site location, the date, time and location of the public meeting the applicant will hold and the name, address and telephone number of a person employed by the applicant, who can be contacted by interested persons to answer questions or receive comments on the siting and operation of the proposed sanitary landfill or transfer station. The first publication of the public notice shall be at least fourteen days prior to the public meeting date. For local governments that have zoning ordinances, such public comment steps as required under §§ 15.2-2204 and 15.2-2285 shall satisfy the public comment requirements for public hearings and public notice as required under this section. Any applicant which is a local government or public authority that proposes to operate a new transfer station on land where a municipal sanitary landfill is already located shall be exempt from the public comment requirements for public hearing and public notice otherwise required under this section;

6. If the application is for a new municipal solid waste landfill or for an expansion of an existing municipal solid waste landfill, a statement, signed by the applicant, guaranteeing that sufficient disposal capacity will be available in the facility to enable localities within the Commonwealth to comply with solid waste management plans developed pursuant to § 10.1-1411, and certifying that such localities will be allowed to contract for and to reserve disposal capacity in the facility. This provision shall not apply to permit applications from one or more political subdivisions for new landfills or expanded landfills that will only accept municipal solid waste generated within those political subdivisions' jurisdiction or municipal solid waste generated within other political subdivisions pursuant to an interjurisdictional agreement;

7. If the application is for a new municipal solid waste landfill or for an expansion of an existing municipal solid waste landfill, certification from the governing body of the locality in which the facility would be located that a host agreement has been reached between the applicant and the governing body unless the governing body or a public service authority of which the governing body is a member would be the owner and operator of the landfill. The agreement shall, at a minimum, have provisions covering (i) the amount of financial compensation the applicant will provide the host locality, (ii) daily travel routes and traffic volumes, (iii) the daily disposal limit, and (iv) the anticipated service area of the facility. The host agreement shall contain a provision that the applicant will pay the full cost of at least one full-time employee of the locality whose responsibility it will be to monitor and inspect waste transportation and disposal practices in the locality. The host agreement shall also provide that the applicant shall, when requested by the host locality, split air and water samples so that the host locality may independently test the sample, with all associated costs paid for by the applicant. All such sampling results shall be provided to the Department. For purposes of this subdivision, "host agreement" means any lease, contract, agreement or land use permit entered into or issued by the locality in which the landfill is situated which includes terms or conditions governing the operation of the landfill;

8. If the application is for a locality-owned and locality-operated new municipal solid waste landfill or for an expansion of an existing such municipal solid waste landfill, information on the anticipated (i) daily travel routes and traffic volumes, (ii) daily disposal limit, and (iii) service area of the facility; and

9. If the application is for a new solid waste management facility permit or for modification of a permit to allow an existing solid waste management facility to expand or increase its capacity, the application shall include certification from the governing body for the locality in which the facility is or will be located that: (i) the proposed new facility or the expansion or increase in capacity of the existing facility is consistent with the applicable local or regional solid waste management plan developed and approved pursuant to § 10.1-1411; or (ii) the local government or solid waste management planning unit has initiated the process to revise the solid waste management plan to include the new or expanded facility. Inclusion of such certification shall be sufficient to allow processing of the permit application, up to but not including publication of the draft permit or permit amendment for public comment, but shall not bind the Director in making the determination required by subdivision D 1.

C. Notwithstanding any other provision of law:

1. Every holder of a permit issued under this article who has not earlier filed a disclosure statement shall, prior to July 1, 1991, file a disclosure statement with the Director.

2. Every applicant for a permit under this article shall file a disclosure statement with the Director, together with the permit application or prior to September 1, 1990, whichever comes later. No permit application shall be deemed incomplete for lack of a disclosure statement prior to September 1, 1990.

3. Every applicant shall update its disclosure statement quarterly to indicate any change of condition that renders any portion of the disclosure statement materially incomplete or inaccurate.

4. The Director, upon request and in his sole discretion, and when in his judgment other information is sufficient and available, may waive the requirements of this subsection for a captive industrial waste landfill when such requirements would not serve the purposes of this chapter.

D.1. Except as provided in subdivision D 2, no permit for a new solid waste management facility nor any amendment to a permit allowing facility expansion or an increase in capacity shall be issued until the Director has determined, after an investigation and analysis of the potential human health, environmental, transportation infrastructure, and transportation safety impacts and needs and an evaluation of comments by the host local government, other local governments and interested persons, that (i) the proposed facility, expansion, or increase protects present and future human health and safety and the environment; (ii) there is a need for the additional capacity; (iii) sufficient infrastructure will exist to safely handle the waste flow; (iv) the increase is consistent with locality-imposed or state-imposed daily disposal limits; (v) the public interest will be served by the proposed facility's operation or the expansion or increase in capacity of a facility; and (vi) the proposed solid waste management facility, facility expansion, or additional capacity is consistent with regional and local solid waste management plans developed pursuant to § 10.1-1411. The Department shall hold a public hearing within the said county, city or town prior to the issuance of any such permit for the management of nonhazardous solid waste. Subdivision D 2, in lieu of this subdivision, shall apply to nonhazardous industrial solid waste management facilities owned or operated by the generator of the waste managed at the facility, and that accept only waste generated by the facility owner or operator. The Board shall have the authority to promulgate regulations to implement this subdivision.

2. No new permit for a nonhazardous industrial solid waste management facility that is owned or operated by the generator of the waste managed at the facility, and that accepts only waste generated by the facility owner or operator, shall be issued until the Director has determined, after investigation and evaluation of comments by the local government, that the proposed facility poses no substantial present or potential danger to human health or the environment. The Department shall hold a public hearing within the county, city or town where the facility is to be located prior to the issuance of any such permit for the management of nonhazardous industrial solid waste.

E. The permit shall contain such conditions or requirements as are necessary to comply with the requirements of this Code and the regulations of the Board and to protect present and future human health and the environment. To the extent allowed by federal law, any person holding a permit that is intending to upgrade the permitted solid waste management facility by installing technology, control equipment, or other apparatus that the permittee demonstrates to the satisfaction of the Director will result in improved energy efficiency, protect waters of the state, including both surface and ground water, and protect air quality shall not be required to obtain a modified or amended permit.

The Director may include in any permit such recordkeeping, testing and reporting requirements as are necessary to ensure that the local governing body of the county, city or town where the waste management facility is located is kept timely informed regarding the general nature and quantity of waste being disposed of at the facility. Such recordkeeping, testing and reporting requirements shall require disclosure of proprietary information only as is necessary to carry out the purposes of this chapter. At least once every ten years, the Director shall review and issue written findings on the environmental compliance history of each permittee, material changes, if any, in key personnel, and technical limitations, standards, or regulations on which the original permit was based. The time period for review of each category of permits shall be established by Board regulation. If, upon such review, the Director finds that repeated material or substantial violations of the permittee or material changes in the permittee's key personnel would make continued operation of the facility not in the best interests of human health or the environment, the Director shall amend or revoke the permit, in accordance herewith. Whenever such review is undertaken, the Director may amend the permit to include additional limitations, standards, or conditions when the technical limitations, standards, or regulations on which the original permit was based have been changed by statute or amended by regulation or when any of the conditions in subsection B of § 10.1-1409 exist. The Director may deny, revoke, or suspend any permit for any of the grounds listed under subsection A of § 10.1-1409.

F. There shall exist no right to operate a landfill or other facility for the disposal, treatment or storage of nonhazardous solid waste or hazardous waste within the Commonwealth. Permits for solid waste management facilities shall not be transferable except as authorized in regulations promulgated by the Board. The issuance of a permit shall not convey or establish any property rights or any exclusive privilege, nor shall it authorize any injury to private property or any invasion of personal rights or any infringement of federal, state, or local law or regulation.

G. No person shall dispose of solid waste in open dumps.

H. No person shall own, operate or allow to be operated on his property an open dump.

I. No person shall allow waste to be disposed of on his property without a permit. Any person who removes trees, brush, or other vegetation from land used for agricultural or forestal purposes shall not be required to obtain a permit if such material is deposited or placed on the same or other property of the same landowner from which such materials were cleared. The Board shall by regulation provide for other reasonable exemptions from permitting requirements for the disposal of trees, brush and other vegetation when such materials are removed for agricultural or forestal purposes.

When promulgating any regulation pursuant to this section, the Board shall consider the character of the land affected, the density of population, and the volume of waste to be disposed, as well as other relevant factors.

J. No permit shall be required pursuant to this section for recycling or for temporary storage incidental to recycling. As used in this subsection, "recycling" means any process whereby material which would otherwise be solid waste is used or reused, or prepared for use or reuse, as an ingredient in an industrial process to make a product, or as an effective substitute for a commercial product.

K. The Board shall provide for reasonable exemptions from the permitting requirements, both procedural and substantive, in order to encourage the development of yard waste composting facilities. To accomplish this, the Board is authorized to exempt such facilities from regulations governing the treatment of waste and to establish an expedited approval process. Agricultural operations receiving only yard waste for composting shall be exempt from permitting requirements provided that (i) the composting area is located not less than 300 feet from a property boundary, is located not less than 1,000 feet from an occupied dwelling not located on the same property as the composting area, and is not located within an area designated as a flood plain as defined in § 10.1-600; (ii) the agricultural operation has at least one acre of ground suitable to receive yard waste for each 150 cubic yards of finished compost generated; (iii) the total time for the composting process and storage of material that is being composted or has been composted shall not exceed eighteen months prior to its field application or sale as a horticultural or agricultural product; and (iv) the owner or operator of the agricultural operation notifies the Director in writing of his intent to operate a yard waste composting facility and the amount of land available for the receipt of yard waste. In addition to the requirements set forth in clauses (i) through (iv) of the preceding sentence, the owner and operator of any agricultural operation that receives more than 6,000 cubic yards of yard waste generated from property not within the control of the owner or the operator in any twelve-month period shall be exempt from permitting requirements provided (i) the owner and operator submit to the Director an annual report describing the volume and types of yard waste received by such operation for composting and (ii) the operator shall certify that the yard waste composting facility complies with local ordinances. The Director shall establish a procedure for the filing of the notices, annual reports and certificates required by this subsection and shall prescribe the forms for the annual reports and certificates. Nothing contained in this article shall prohibit the sale of composted yard waste for horticultural or agricultural use, provided that any composted yard waste sold as a commercial fertilizer with claims of specific nutrient values, promoting plant growth, or of conditioning soil shall be sold in accordance with Chapter 36 (§ 3.2-3600 et seq.) of Title 3.2. As used in this subsection, "agricultural operation" shall have the same meaning ascribed to it in § 3.2-300.

The operation of a composting facility as provided in this subsection shall not relieve the owner or operator of such a facility from liability for any violation of this chapter.

L. The Board shall provide for reasonable exemptions from the permitting requirements, both procedural and substantive, in order to encourage the development of facilities for the decomposition of vegetative waste. To accomplish this, the Board shall approve an expedited approval process. As used in this subsection, the decomposition of vegetative waste means a natural aerobic or anaerobic process, active or passive, which results in the decay and chemical breakdown of the vegetative waste. Nothing in this subsection shall be construed to prohibit a city or county from exercising its existing authority to regulate such facilities by requiring, among other things, permits and proof of financial security.

M. In receiving and processing applications for permits required by this section, the Director shall assign top priority to applications which (i) agree to accept nonhazardous recycling residues and (ii) pledge to charge tipping fees for disposal of nonhazardous recycling residues which do not exceed those charged for nonhazardous municipal solid waste. Applications meeting these requirements shall be acted upon no later than six months after they are deemed complete.

N. Every solid waste management facility shall be operated in compliance with the regulations promulgated by the Board pursuant to this chapter. To the extent consistent with federal law, those facilities which were permitted prior to March 15, 1993, and upon which solid waste has been disposed of prior to October 9, 1993, may continue to receive solid waste until they have reached their vertical design capacity, provided that the facility is in compliance with the requirements for liners and leachate control in effect at the time of permit issuance, and further provided that on or before October 9, 1993, the owner or operator of the solid waste management facility submits to the Director:

1. An acknowledgement that the owner or operator is familiar with state and federal law and regulations pertaining to solid waste management facilities operating after October 9, 1993, including postclosure care, corrective action and financial responsibility requirements;

2. A statement signed by a registered professional engineer that he has reviewed the regulations established by the Department for solid waste management facilities, including the open dump criteria contained therein; that he has inspected the facility and examined the monitoring data compiled for the facility in accordance with applicable regulations; and that, on the basis of his inspection and review, he has concluded that: (i) the facility is not an open dump, (ii) the facility does not pose a substantial present or potential hazard to human health and the environment, and (iii) the leachate or residues from the facility do not pose a threat of contamination or pollution of the air, surface water or ground water in a manner constituting an open dump or resulting in a substantial present or potential hazard to human health or the environment; and

3. A statement signed by the owner or operator (i) that the facility complies with applicable financial assurance regulations and (ii) estimating when the facility will reach its vertical design capacity.

The facility may not be enlarged prematurely to avoid compliance with state or federal regulations when such enlargement is not consistent with past operating practices, the permit or modified operating practices to ensure good management.

Facilities which are authorized by this subsection to accept waste for disposal beyond the waste boundaries existing on October 9, 1993, shall be as follows:

Category 1: Nonhazardous industrial waste facilities that are located on property owned or controlled by the generator of the waste disposed of in the facility;

Category 2: Nonhazardous industrial waste facilities other than those that are located on property owned or controlled by the generator of the waste disposed of in the facility, provided that the facility accepts only industrial waste streams which the facility has lawfully accepted prior to July 1, 1995, or other nonhazardous industrial waste as approved by the Department on a case-by-case basis; and

Category 3: Facilities that accept only construction-demolition-debris waste as defined in the Board's regulations.

The Director may prohibit or restrict the disposal of waste in facilities described in this subsection which contains hazardous constituents as defined in applicable regulations which, in the opinion of the Director, would pose a substantial risk to health or the environment. Facilities described in category 3 may expand laterally beyond the waste disposal boundaries existing on October 9, 1993, provided that there is first installed, in such expanded areas, liners and leachate control systems meeting the applicable performance requirements of the Board's regulations, or a demonstration is made to the satisfaction of the Director that such facilities satisfy the applicable variance criteria in the Board's regulations.

Owners or operators of facilities which are authorized under this subsection to accept waste for disposal beyond the waste boundaries existing on October 9, 1993, shall ensure that such expanded disposal areas maintain setback distances applicable to such facilities under the Board's current regulations and local ordinances. Prior to the expansion of any facility described in category 2 or 3, the owner or operator shall provide the Director with written notice of the proposed expansion at least sixty days prior to commencement of construction. The notice shall include recent groundwater monitoring data sufficient to determine that the facility does not pose a threat of contamination of groundwater in a manner constituting an open dump or creating a substantial present or potential hazard to human health or the environment. The Director shall evaluate the data included with the notification and may advise the owner or operator of any additional requirements that may be necessary to ensure compliance with applicable laws and prevent a substantial present or potential hazard to health or the environment.

Facilities, or portions thereof, which have reached their vertical design capacity shall be closed in compliance with regulations promulgated by the Board.

Nothing in this subsection shall alter any requirement for groundwater monitoring, financial responsibility, operator certification, closure, postclosure care, operation, maintenance or corrective action imposed under state or federal law or regulation, or impair the powers of the Director pursuant to § 10.1-1409.

O. Portions of a permitted solid waste management facility used solely for the storage of household hazardous waste may store household hazardous waste for a period not to exceed one year, provided that such wastes are properly contained and are segregated to prevent mixing of incompatible wastes.

P. Any permit for a new municipal solid waste landfill, and any permit amendment authorizing expansion of an existing municipal solid waste landfill, shall incorporate conditions to require that capacity in the landfill will be available to localities within the Commonwealth that choose to contract for and reserve such capacity for disposal of such localities' solid waste in accordance with solid waste management plans developed by such localities pursuant to § 10.1-1411. This provision shall not apply to permit applications from one or more political subdivisions for new landfills or expanded landfills that will only accept municipal solid waste generated within the political subdivision or subdivisions' jurisdiction or municipal solid waste generated within other political subdivisions pursuant to an interjurisdictional agreement.

Q. No application for coverage under a permit-by-rule or for modification of coverage under a permit-by-rule shall be complete unless it contains certification from the governing body of the locality in which the facility is to be located that the facility is consistent with the solid waste management plan developed and approved in accordance with § 10.1-1411.

1988, cc. 696, 891; 1989, c. 623; 1990, cc. 360, 781, 919; 1992, c. 286; 1993, cc. 214, 469, 476, 496; 1994, c. 614; 1995, c. 442; 1996, c. 236; 1997, c. 875; 1999, cc. 580, 584, 611, 613, 947; 2000, cc. 420, 422; 2006, c. 62; 2007, c. 23; 2012, c. 581.



§ 10.1-1408.2. Certification and on-site presence of facility operator

A. On and after January 1, 1993, no person shall be employed as a waste management facility operator, nor shall any person represent himself as a waste management facility operator, unless such person has been licensed by the Board for Waste Management Facility Operators.

B. On and after January 1, 1993, all solid waste management facilities shall operate under the direct supervision of a waste management facility operator licensed by the Board for Waste Management Facility Operators.

1991, cc. 551, 737; 1997, c. 885.



§ 10.1-1408.3. Repealed

Repealed by Acts 2007, c. 23, cl. 2.



§ 10.1-1408.4. Landfill siting review

A. Before granting a permit which approves site suitability for a new municipal solid waste landfill, the Director shall determine, in writing, that the site on which the landfill is to be constructed is suitable for the construction and operation of such a landfill. In making his determination, the Director shall consider and address, in addition to such others as he deems appropriate, the following factors:

1. Based on a written, site-specific report prepared by the Virginia Department of Transportation, the adequacy of transportation facilities that will be available to serve the landfill, including the impact of the landfill on local traffic volume, road congestion, and highway safety;

2. The potential impact of the proposed landfill on parks and recreational areas, public water supplies, marine resources, wetlands, historic sites, fish and wildlife, water quality, and tourism; and

3. The geologic suitability of the proposed site, including proximity to areas of seismic activity and karst topography.

The applicant shall provide such information on these factors as the Director may request.

B. In addition to such other types of locations as may be determined by the Board, no new municipal solid waste landfill shall be constructed:

1. In a 100-year flood plain;

2. In any tidal wetland or nontidal wetland contiguous to any surface water body, except in accordance with § 10.1-1408.5;

3. Within three miles upgradient of any existing surface or groundwater public water supply intake or reservoir. However, a new municipal solid waste landfill may be constructed within a closer distance but no closer than one mile from any existing surface or groundwater public water supply intake or reservoir if: (i) the proposed landfill would meet all of the other requirements of this chapter and subtitle D of the federal Resource Conservation and Recovery Act, including alternative liner systems approved in accordance with that Act; (ii) the permit requires that groundwater protection standards be established and approved by the Director prior to the receipt of waste; (iii) the permit requires installation of at least two synthetic liners under the waste disposal areas and requires leachate collection systems to be installed above and below the uppermost liner; (iv) the permit requires all groundwater monitoring wells located within the facility's boundary and between the landfill and any water supply intake to be sampled quarterly and the results reported to the Department within 15 days of the owner or operator receiving the laboratory analysis; and (v) the proposed landfill meets any other conditions deemed necessary by the Director, in consultation with the Commissioner of Health, to protect against groundwater and surface water contamination. In the Counties of Mecklenburg and Halifax, a new municipal solid waste landfill may be exempt from the provisions of this subdivision and may be constructed within a shorter distance from an existing surface or groundwater public water supply intake or reservoir if the Director determines that such distance would not be detrimental to human health and the environment;

4. In any area vulnerable to flooding resulting from dam failures;

5. Over a sinkhole or less than 100 feet above a solution cavern associated with karst topography;

6. In any park or recreational area, wildlife management area or area designated by any federal or state agency as the critical habitat of any endangered species; or

7. Over an active fault.

C. There shall be no additional exemptions granted from this section unless (i) the proponent has submitted to the Department an assessment of the potential impact to public water supplies, the need for the exemption, and the alternatives considered and (ii) the Department has made the information available for public review for at least 60 days prior to the first day of the next Regular Session of the General Assembly.

1999, cc. 584, 613, 947; 2001, c. 767; 2003, c. 834; 2005, c. 920.



§ 10.1-1408.5. Special provisions regarding wetlands

A. The Director shall not issue any solid waste permit for a new municipal solid waste landfill or the expansion of a municipal solid waste landfill that would be sited in a wetland, provided that this subsection shall not apply to subsection B or the (i) expansion of an existing municipal solid waste landfill located in the City of Danville or the City of Suffolk when the owner or operator of the landfill is an authority created pursuant to § 15.2-5102 that has applied for a permit under § 404 of the federal Clean Water Act prior to January 1, 1989, and the owner or operator has received a permit under § 404 of the federal Clean Water Act and the Virginia Water Resources and Wetlands Protection Program, Article 2.2 (§ 62.1-44.15:20 et seq.) of Chapter 3.1 of Title 62.1, or (ii) construction of a new municipal solid waste landfill in Mecklenburg County and provided that the municipal solid waste landfills covered under clauses (i) and (ii) have complied with all other applicable federal and state environmental laws and regulations. It is expressly understood that while the provisions of this section provide an exemption to the general siting prohibition contained herein; it is not the intent in so doing to express an opinion on whether or not the project should receive the necessary environmental and regulatory permits to proceed. For the purposes of this section, the term "expansion of a municipal solid waste landfill" shall include the siting and construction of new cells or the expansion of existing cells at the same location.

B. The Director may issue a solid waste permit for the expansion of a municipal solid waste landfill located in a wetland only if the following conditions are met: (i) the proposed landfill site is at least 100 feet from any surface water body and at least one mile from any tidal wetland; (ii) the Director determines, based upon the existing condition of the wetland system, including, but not limited to, sedimentation, toxicity, acidification, nitrification, vegetation, and proximity to existing permitted waste disposal areas, roads or other structures, that the construction or restoration of a wetland system in another location in accordance with a Virginia Water Protection Permit approved by the State Water Control Board would provide higher quality wetlands; and (iii) the permit requires a minimum two-to-one wetlands mitigation ratio. This subsection shall not apply to the exemptions provided in clauses (i) and (ii) of subsection A.

C. Ground water monitoring shall be conducted at least quarterly by the owner or operator of any existing solid waste management landfill, accepting municipal solid waste, that was constructed on a wetland, has a potential hydrologic connection to such a wetland in the event of an escape of liquids from the facility, or is within a mile of such a wetland, unless the Director determines that less frequent monitoring is necessary. This provision shall not limit the authority of the Board or the Director to require that monitoring be conducted more frequently than quarterly. If the landfill is one that accepts only ash, ground water monitoring shall be conducted semiannually, unless more frequent monitoring is required by the Board or the Director. All results shall be reported to the Department.

D. This section shall not apply to landfills which impact less than two acres of nontidal wetlands.

E. For purposes of this section, "wetland" means any tidal wetland or nontidal wetland contiguous to any tidal wetland or surface water body.

F. There shall be no additional exemptions granted from this section unless (i) the proponent has submitted to the Department an assessment of the potential impact to wetlands, the need for the exemption, and the alternatives considered and (ii) the Department has made the information available for public review for at least 60 days prior to the first day of the next Regular Session of the General Assembly.

1999, c. 876; 2001, c. 767; 2005, c. 920; 2007, cc. 659, 813.



§ 10.1-1409. Revocation or amendment of permits

A. Any permit issued by the Director pursuant to this article may be revoked, amended or suspended on any of the following grounds or on such other grounds as may be provided by the regulations of the Board:

1. The permit holder has violated any regulation or order of the Board, any condition of a permit, any provision of this chapter, or any order of a court, where such violation results in a release of harmful substances into the environment or poses a threat of release of harmful substances into the environment or presents a hazard to human health, or the violation is representative of a pattern of serious or repeated violations which, in the opinion of the Director, demonstrate the permittee's disregard for or inability to comply with applicable laws, regulations or requirements;

2. The sanitary landfill or other facility used for disposal, storage or treatment of solid waste is maintained or operated in such a manner as to pose a substantial present or potential hazard to human health or the environment;

3. The sanitary landfill, or other facility used for the disposal, storage or treatment of solid waste, because of its location, construction or lack of protective construction or measures to prevent pollution, poses a substantial present or potential hazard to human health or the environment;

4. Leachate or residues from the sanitary landfill or other facility used for the disposal, storage or treatment of solid waste pose a substantial threat of contamination or pollution of the air, surface waters or ground water;

5. The person to whom the permit was issued abandons or ceases to operate the facility, or sells, leases or transfers the facility without properly transferring the permit in accordance with the regulations of the Board;

6. As a result of changes in key personnel, the Director finds that the requirements necessary for issuance of a permit are no longer satisfied;

7. The applicant has knowingly or willfully misrepresented or failed to disclose a material fact in applying for a permit or in his disclosure statement, or in any other report or certification required under this law or under the regulations of the Board, or has knowingly or willfully failed to notify the Director of any material change to the information in its disclosure statement; or

8. Any key personnel has been convicted of any of the following crimes punishable as felonies under the laws of the Commonwealth or the equivalent thereof under the laws of any other jurisdiction: murder; kidnapping; gambling; robbery; bribery; extortion; criminal usury; arson; burglary; theft and related crimes; forgery and fraudulent practices; fraud in the offering, sale, or purchase of securities; alteration of motor vehicle identification numbers; unlawful manufacture, purchase, use or transfer of firearms; unlawful possession or use of destructive devices or explosives; violation of the Drug Control Act, Chapter 34 (§ 54.1-3400 et seq.) of Title 54.1; racketeering; violation of antitrust laws; or has been adjudged by an administrative agency or a court of competent jurisdiction to have violated the environmental protection laws of the United States, the Commonwealth or any other state and the Director determines that such conviction or adjudication is sufficiently probative of the applicant's inability or unwillingness to operate the facility in a lawful manner, as to warrant denial, revocation, amendment or suspension of the permit.

In making such determination, the Director shall consider:

(a) The nature and details of the acts attributed to key personnel;

(b) The degree of culpability of the applicant, if any;

(c) The applicant's policy or history of discipline of key personnel for such activities;

(d) Whether the applicant has substantially complied with all rules, regulations, permits, orders and statutes applicable to the applicant's activities in Virginia;

(e) Whether the applicant has implemented formal management controls to minimize and prevent the occurrence of such violations; and

(f) Mitigation based upon demonstration of good behavior by the applicant including, without limitation, prompt payment of damages, cooperation with investigations, termination of employment or other relationship with key personnel or other persons responsible for the violations or other demonstrations of good behavior by the applicant that the Director finds relevant to its decision.

B. The Director may amend or attach conditions to a permit when:

1. There is a significant change in the manner and scope of operation which may require new or additional permit conditions or safeguards to protect the public health and environment;

2. There is found to be a possibility of pollution causing significant adverse effects on the air, land, surface water or ground water;

3. Investigation has shown the need for additional equipment, construction, procedures and testing to ensure the protection of the public health and the environment from significant adverse effects; or

4. The amendment is necessary to meet changes in applicable regulatory requirements.

C. If the Director finds that solid wastes are no longer being stored, treated or disposed at a facility in accordance with Board regulations, he may revoke the permit issued for such facility. As a condition to granting or continuing in effect a permit, he may also require the permittee to provide perpetual care and surveillance of the facility.

D. If the Director summarily suspends a permit pursuant to subdivision 18 of § 10.1-1402, the Director shall hold a conference pursuant to § 2.2-4019 within forty-eight hours to consider whether to continue the suspension pending a hearing to amend or revoke the permit, or to issue any other appropriate order. Notice of the hearing shall be delivered at the conference or sent at the time the permit is suspended. Any person whose permit is suspended by the Director shall cease activity for which the permit was issued until the permit is reinstated by the Director or by a court.

1986, c. 492, § 10-272; 1988, cc. 569, 891; 1990, c. 919 .



§ 10.1-1410. Financial responsibility for abandoned facilities; penalties

A. The Board shall promulgate regulations which ensure that if a facility for the disposal, transfer, or treatment of solid waste is abandoned, the costs associated with protecting the public health and safety from the consequences of such abandonment may be recovered from the person abandoning the facility. A facility that receives solid waste from a ship, barge or other vessel and is regulated under § 10.1-1454.1 shall be considered a transfer facility for the purposes of this subsection.

B. The regulations may include provisions for bonding, the creation of a trust fund to be maintained within the Department, self-insurance, other forms of commercial insurance, or such other mechanism as the Department may deem appropriate. Regulations governing the amount thereof shall take into consideration the potential for contamination and injury by the solid waste, the cost of disposal of the solid waste and the cost of restoring the facility to a safe condition. Any bonding requirements shall include a provision authorizing the use of personal bonds or other similar surety deemed sufficient to provide the protections specified in subsection A upon a finding by the Director that commercial insurance or surety bond cannot be obtained in the voluntary market due to circumstances beyond the control of the permit holder. Any commercial insurance or surety obtained in the voluntary market shall be written by an insurer licensed pursuant to Chapter 10 (§ 38.2-1000 et seq.) of Title 38.2.

C. No state governmental agency shall be required to comply with such regulations.

D. Forfeiture of any financial obligation imposed pursuant to this section shall not relieve any holder of a permit issued pursuant to the provisions of this article of any other legal obligations for the consequences of abandonment of any facility.

E. Any funds forfeited prior to July 1, 1995, pursuant to this section and the regulations of the Board shall be paid over to the county, city or town in which the abandoned facility is located. The county, city or town in which the facility is located shall expend forfeited funds as necessary to restore and maintain the facility in a safe condition.

F. Any funds forfeited on or after July 1, 1995, pursuant to this section and the regulations of the Board shall be paid over to the Director. The Director shall then expend forfeited funds as necessary solely to restore and maintain the facility in a safe condition. Nothing in this section shall require the Director to expend funds from any other source to carry out the activities contemplated under this subsection.

G. Any person who knowingly and willfully abandons a solid waste management facility without proper closure or without providing adequate financial assurance instruments for such closure shall, if such failure to close results in a significant harm or an imminent and substantial threat of significant harm to human health or the environment, be liable to the Commonwealth and any political subdivision for the costs incurred in abating, controlling, preventing, removing, or containing such harm or threat.

Any person who knowingly and willfully abandons a solid waste management facility without proper closure or without providing adequate financial assurance instruments for such closure shall, if such failure to close results in a significant harm or an imminent and substantial threat of significant harm to human health or the environment, be guilty of a Class 4 felony.

1986, c. 492, § 10-273; 1987, cc. 258, 291; 1988, c. 891; 1991, c. 702; 1993, c. 837; 1995, c. 739; 2000, cc. 137, 138.



§ 10.1-1410.1. Sanitary landfill final closure plans; notification requirements

When any owner or operator of a sanitary landfill submits by certified mail a final closure plan in accordance with the requirements of this chapter and the regulations adopted thereunder, the Department shall within ninety days of its receipt of such plan, notify by certified mail the owner or operator of the Department's decision to approve or disapprove the final closure plan. The ninety-day period shall begin on the day the Department receives the plan by certified mail.

1988, cc. 332, 891.



§ 10.1-1410.2. Landfill postclosure monitoring, maintenance and plans

A. The owner and operator of any solid waste landfill permitted under this chapter shall be responsible for ensuring that such landfill is properly closed in accordance with the Board's regulations and that the landfill is maintained and monitored after closure so as to protect human health and the environment. Maintenance and monitoring of solid waste landfills after closure shall be in accordance with the Board's regulations. At all times during the operational life of a solid waste landfill, the owner and operator shall provide to the Director satisfactory evidence of financial assurance consistent with all federal and state laws and regulations to ensure that the landfill will be:

1. Closed in accordance with the Board's regulations and the closure plan approved for the landfill; and

2. Monitored and maintained after closure, for such period of time as provided in the Board's regulations or for such additional period as the Director shall determine is necessary, in accordance with a postclosure plan approved by the Director.

B. Not less than 180 days prior to the completion of the postclosure monitoring and maintenance period as prescribed by the Board's regulations or by the Director, the owner or operator shall submit to the Director a certificate, signed by a professional engineer licensed in the Commonwealth, that postclosure monitoring and maintenance have been completed in accordance with the postclosure plan. The certificate shall be accompanied by an evaluation, prepared by a professional engineer licensed in the Commonwealth and signed by the owner or operator, assessing and evaluating the landfill's potential for harm to human health and the environment in the event that postclosure monitoring and maintenance are discontinued. If the Director determines that continued postclosure monitoring or maintenance is necessary to prevent harm to human health or the environment, he shall extend the postclosure period for such additional time as the Director deems necessary to protect human health and the environment and shall direct the owner or operator to submit a revised postclosure plan and to continue postclosure monitoring and maintenance in accordance therewith. Requirements for financial assurance as set forth in subsection A shall apply throughout such extended postclosure period.

1999, cc. 584, 613, 947.



§ 10.1-1410.3. Operating burn pits at closed landfills

The Department shall develop policies and procedures to allow for the infrequent burning of vegetative waste at permitted landfills that have ceased accepting waste but have not been released from postclosure care requirements. The policies and procedures developed shall include measures to ensure protection of public health and the environment, including (i) limits to the amount of vegetative waste that may be burned, (ii) the types of materials that may be burned, (iii) the frequency of the burning, (iv) the length of time the burning occurs, and (v) an evaluation of other alternatives for managing the vegetative waste. Nothing in this section shall be construed to prohibit a city or locality from exercising its authority to regulate such facilities by requiring among other things, permits or approvals.

2006, c. 19.



§ 10.1-1411. Regional and local solid waste management plans

A. The Board is authorized to promulgate regulations specifying requirements for local and regional solid waste management plans.

To implement regional plans, the Governor may designate regional boundaries. The governing bodies of the counties, cities and towns within any region so designated shall be responsible for the development and implementation of a comprehensive regional solid waste management plan in cooperation with any planning district commission or commissions in the region. Where a county, city or town is not part of a regional plan, it shall develop and implement a local solid waste management plan in accordance with the Board's regulations. For purposes of this section, each region or locality so designated shall constitute a solid waste planning unit.

B. The Board's regulations shall include all aspects of solid waste management including waste reduction, recycling and reuse, storage, treatment, and disposal and shall require that consideration be given to the handling of all types of nonhazardous solid waste generated in the region or locality. In promulgating such regulations, the Board shall consider urban concentrations, geographic conditions, markets, transportation conditions, and other appropriate factors and shall provide for reasonable variances and exemptions thereto, as well as variances or exemptions from the minimum recycling rates specified herein when market conditions beyond the control of a county, city, town, or region make such mandatory rates unreasonable.

C. The Board's regulations shall permit the following credits, provided that the aggregate of all such credits permitted shall not exceed five percentage points of the annual municipal solid waste recycling rate achieved for each solid waste planning unit:

1. A credit of one ton for each ton of recycling residue generated in Virginia and deposited in a landfill permitted under subsection M of § 10.1-1408.1;

2. A credit of two percentage points of the minimum recycling rate mandated for the solid waste planning unit for a source reduction program that is implemented with the solid waste planning unit. The existence and operation of such a program shall be certified by the solid waste planning unit;

3. A credit of one ton for each ton of any solid waste material that is reused; and

4. A credit of one ton for each ton of any nonmunicipal solid waste material that is recycled.

D. Each solid waste planning unit shall maintain a minimum recycling rate for municipal solid waste generated within the solid waste planning unit pursuant to the following schedule:

1. Except as provided in subdivision 2, each solid waste planning unit shall maintain a minimum 25 percent recycling rate; or

2. Each solid waste planning unit shall maintain a minimum 15 percent recycling rate if it has (i) a population density rate of less than 100 persons per square mile according to the most recent United States Census, or (ii) a not seasonally adjusted civilian unemployment rate for the immediately preceding calendar year that is at least 50 percent greater than the state average as reported by the Virginia Employment Commission for such year.

After July 1, 2007, no permit for a new sanitary landfill, incinerator, or waste-to-energy facility, or for an expansion, increase in capacity, or increase in the intake rate of an existing sanitary landfill, incinerator, or waste-to-energy facility shall be issued until the solid waste planning unit within which the facility is located has a solid waste management plan approved by the Board in accordance with the regulations, except as provided in this subsection. Failure to attain a mandated municipal solid waste recycling rate shall not be the sole cause for the denial of any permit or permit amendment, except as provided herein for sanitary landfills, incinerators, or waste-to-energy facilities, provided that all components of the solid waste management plan for the planning unit are in compliance with the regulations. The provisions of this subsection shall not be applicable to permits or permit amendments required for the operation or regulatory compliance of any existing facility, regardless of type, nor shall it be cause for the delay of any technical or administrative review of pending amendments thereto.

E. Each solid waste planning unit or locality with a population of greater than 100,000 persons according to the most recent United States census shall prepare and submit a recycling survey report to the Department of Environmental Quality annually. Each solid waste planning unit or locality with a population of 100,000 or less according to the most recent United States census shall prepare and submit a recycling survey report to the Department of Environmental Quality once every four years. Recycling survey reports submitted once every four years shall only be required to include information for the most recent single year. The first reports submitted pursuant to this section shall be submitted by April 30, 2013, for the reporting year ending December 31, 2012.

F. If a county levies a consumer utility tax and the ordinance provides that revenues derived from such source, to the extent necessary, be used for solid waste disposal, the county may charge a town or its residents, establishments and institutions an amount not to exceed their pro rata cost, based upon population for such solid waste management if the town levies a consumer utility tax. This shall not prohibit a county from charging for disposal of industrial or commercial waste on a county-wide basis, including that originating within the corporate limits of towns.

1986, c. 492, § 10-274; 1987, c. 249; 1988, c. 891; 1989, c. 440; 1990, cc. 574, 781; 1991, c. 237; 1995, c. 216; 1997, c. 495; 2006, cc. 7, 40; 2012, c. 834.



§ 10.1-1412. Contracts by counties, cities and towns

Any county, city or town may enter into contracts for the supply of solid waste to resource recovery facilities.

1986, c. 492, § 10-275; 1988, c. 891.



§ 10.1-1413. State aid to localities for solid waste disposal

A. To assist localities in the collection, transportation, disposal and management of solid waste in accordance with federal and state laws, regulations and procedures, each county, city and town may receive for each fiscal year from the general fund of the state treasury sums appropriated for such purposes. The Director shall distribute such grants on a quarterly basis, in advance, in accordance with Board regulations, to those counties, cities and towns which submit applications therefor.

B. Any county, city or town applying for and receiving such funds shall utilize the funds only for the collection, transportation, disposal or management of solid waste. The Director shall cause the use and expenditure of such funds to be audited and all funds not used for the specific purposes stated herein shall be refunded to the general fund.

C. All funds granted under the provisions of this section shall be conditioned upon and subject to the satisfactory compliance by the county, city or town with applicable federal and state legislation and regulations. The Director may conduct periodic inspections to ensure satisfactory compliance.

1986, c. 492, § 10-276; 1988, c. 891.



§ 10.1-1413.1. Waste information and assessment program

A. The Department shall report by June 30 of each year the amount of solid waste, by weight or volume, disposed of in the Commonwealth during the preceding calendar year. The report shall identify solid waste by the following categories: (i) municipal solid waste; (ii) construction and demolition debris; (iii) incinerator ash; (iv) sludge other than sludge that is land applied in accordance with § 62.1-44.19:3; and (v) tires. For each such category the report shall include an estimate of the amount that was generated outside of the Commonwealth and the jurisdictions where such waste originated, if known. The report shall also estimate the amount of solid waste managed or disposed of by each of the following methods: (i) recycling; (ii) composting; (iii) landfilling; and (iv) incineration.

B. All permitted facilities that treat, store or dispose of solid waste shall provide the Department not more than annually, upon request, with such information in their possession as is reasonably necessary to prepare the report required by this section. At the option of the facility owner, the data collected may include an accounting of the facility's economic benefits to the locality where the facility is located including the value of disposal and recycling facilities provided to the locality at no cost or reduced cost, direct employment associated with the facility, and other economic benefits resulting from the facility during the preceding calendar year. No facility shall be required pursuant to this section to provide information that is a trade secret as defined in § 59.1-336.

C. This section shall not apply to captive waste management facilities.

1997, c. 512.



§ 10.1-1413.2. Requirements for landfill closure

The Department shall prioritize the closure of landfills that are owned by local governments or political subdivisions, or that are located in the locality and have been abandoned in violation of this chapter, and are not equipped with liner and leachate control systems meeting the requirements of the Board's regulations. The prioritization shall be based on the greatest threat to human health and the environment. The Department shall establish a schedule, after public notice and a period for public comment, based upon that prioritization requiring municipal solid waste landfills to cease accepting solid waste in, and to prepare financial closure plans for, disposal areas permitted before October 9, 1993. No municipal solid waste landfill may continue accepting waste after 2020 in any disposal area not equipped with a liner system approved by the Department pursuant to a permit issued after October 9, 1993. Notwithstanding the provisions of subsection N of § 10.1-1408.1, failure by a landfill owner or operator to comply with the schedule established by the Department shall be a violation of this chapter. The provisions of this subsection shall not apply to municipal solid waste landfills utilizing double synthetic liner systems permitted between December 21, 1988, and October 9, 1993, that are part of a post-mining land use plan approved under Chapter 19 (§ 45.1-226 et seq.) of Title 45.1.

1999, cc. 584, 613, 947; 2000, c. 308; 2002, cc. 492, 518; 2004, c. 872.



§ 10.1-1414. Definitions

As used in this article, unless the context requires a different meaning:

"Advisory Board" means the Litter Control and Recycling Fund Advisory Board;

"Disposable package" or "container" means all packages or containers intended or used to contain solids, liquids or materials and so designated;

"Fund" means the Litter Control and Recycling Fund;

"Litter" means all waste material disposable packages or containers but not including the wastes of the primary processes of mining, logging, sawmilling, farming, or manufacturing;

"Litter bag" means a bag, sack, or durable material which is large enough to serve as a receptacle for litter inside a vehicle or watercraft which is similar in size and capacity to a state approved litter bag;

"Litter receptacle" means containers acceptable to the Department for the depositing of litter;

"Person" means any natural person, corporation, association, firm, receiver, guardian, trustee, executor, administrator, fiduciary, representative or group of individuals or entities of any kind;

"Public place" means any area that is used or held out for use by the public, whether owned or operated by public or private interests;

"Recycling" means the process of separating a given waste material from the waste stream and processing it so that it may be used again as a raw material for a product which may or may not be similar to the original product;

"Sold within the Commonwealth" or "sales of the business within the Commonwealth" means all sales of retailers engaged in business within the Commonwealth and in the case of manufacturers and wholesalers, sales of products for use and consumption within the Commonwealth;

"Vehicle" includes every device capable of being moved upon a public highway and in, upon, or by which any person or property may be transported upon a public highway, except devices moved by human power or used exclusively upon stationary rails or tracks; and

"Watercraft" means any boat, ship, vessel, barge, or other floating craft.

1987, c. 234, § 10-277.1; 1988, c. 891; 1995, c. 417.



§ 10.1-1415. Litter Control Program

The Department shall support local, regional and statewide programs to control, prevent and eliminate litter from the Commonwealth and to encourage the recycling of discarded materials to the maximum practical extent. Every department of state government and all governmental units and agencies of the Commonwealth shall cooperate with the Department in the administration and enforcement of this article.

This article is intended to add to and coordinate existing litter control removal and recycling efforts, and not to terminate existing efforts nor, except as specifically stated, to repeal or affect any state law governing or prohibiting litter or the control and disposition of waste.

1987, c. 234, § 10-277; 1988, c. 891; 1989, c. 284; 1995, c. 417.



§ 10.1-1415.1. Labeling of plastic container products required; penalty

A. It shall be unlawful for any person to sell, expose for sale, or distribute any plastic bottle or rigid plastic container unless the container is labeled indicating the plastic resin used to produce the container. Such label shall appear on or near the bottom of the container, be clearly visible, and consist of a number placed within three triangulated arrows and letters placed below the triangle of arrows. The triangulated arrows shall be equilateral, formed by three arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The pointer (arrowhead) of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by three arrows curved at their midpoints, shall depict a clockwise path around the code number. The numbers and letters shall be as follows:

1. For polyethylene terepthalate, the letters "PETE" and the number 1.

2. For high density polyethylene, the letters "HDPE" and the number 2.

3. For vinyl, the letter "V" and the number 3.

4. For low density polyethylene, the letters "LDPE" and the number 4.

5. For polypropylene, the letters "PP" and the number 5.

6. For polystyrene, the letters "PS" and the number 6.

7. For any other plastic resin, the letters "OTHER" and the number 7.

B. As used in subsection A of this section:

"Container," unless otherwise specified, refers to "rigid plastic container" or "plastic bottle" as those terms are defined below.

"Plastic bottle" means a plastic container intended for single use that has a neck that is smaller than the container, accepts a screw-type, snap cap or other closure and has a capacity of sixteen fluid ounces or more but less than five gallons.

"Rigid plastic container" means any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible finite shape or form with a capacity of eight ounces or more but less than five gallons.

C. Any person convicted of a violation of the provisions of subsection A of this section shall be punished by a fine of not more than fifty dollars. Each day of violation shall constitute a separate offense.

1990, c. 519 .



§ 10.1-1415.2. Plastic holding device prohibited

A. On and after January 1, 1993, it shall be unlawful to sell or offer for sale beverage containers connected to each other, using rings or other devices constructed of plastic which is not degradable or recyclable.

B. For the purpose of this section:

"Beverage container" means the individual bottle, can, jar, or other sealed receptacle, in which a beverage is sold, and which is constructed of metal, glass, or plastic, or other material, or any combination of these materials. "Beverage container" does not include cups or other similar open or loosely sealed containers.

"Degradable" means decomposition by photodegradation or biodegradation within a reasonable period of time upon exposure to natural elements.

1991, c. 209 .



§ 10.1-1416. Collection and survey of litter

Collections and surveys of the kinds of litter that are discarded in violation of the laws of the Commonwealth shall be conducted as the need is determined by the Department, after receipt of the recommendations of the Advisory Board, or as directed by the General Assembly. The survey shall include litter found throughout the Commonwealth, including standard metropolitan statistical areas and rural and recreational areas. To the fullest extent possible, in standard metropolitan statistical areas the Department of Transportation shall make use of local litter and trash collection services through arrangements with local governing bodies and appropriate agencies, in the discharge of the duties imposed by this section. The Department of Transportation shall report to the Governor, the General Assembly and the Department as to the amount of litter collected pursuant to this section and shall include in its report an analysis of litter types, their weights and volumes, and, where practicable, the recyclability of the types of products, packages, wrappings and containers which compose the principal amounts of the litter collected. The products whose packages, wrappings and containers constitute the litter shall include, but not be limited to the following categories:

1. Food for human or pet consumption;

2. Groceries;

3. Cigarettes and tobacco products;

4. Soft drinks and carbonated waters;

5. Beer and other malt beverages;

6. Wine;

7. Newspapers and magazines;

8. Paper products and household paper;

9. Glass containers;

10. Metal containers;

11. Plastic or fiber containers made of synthetic material;

12. Cleaning agents and toiletries;

13. Nondrug drugstore sundry products;

14. Distilled spirits; and

15. Motor vehicle parts.

1987, c. 234, § 10-277.3; 1988, c. 891; 1995, c. 417.



§ 10.1-1417. Enforcement of article

The Department shall have the authority to contract with other state and local governmental agencies having law-enforcement powers for services and personnel reasonably necessary to carry out the provisions of this article. In addition, all law-enforcement officers in the Commonwealth and those employees of the Department of Game and Inland Fisheries vested with police powers shall enforce the provisions of this article and regulations adopted hereunder, and are hereby empowered to arrest without warrant, persons violating any provision of this article or any regulations adopted hereunder. The foregoing enforcement officers may serve and execute all warrants and other process issued by the courts in enforcing the provisions of this article and regulations adopted hereunder.

1987, c. 234, § 10-277.4; 1988, c. 891.



§ 10.1-1418. Penalty for violation of article

Every person convicted of a violation of this article for which no penalty is specifically provided shall be punished by a fine of not more than fifty dollars for each such violation.

1987, c. 234, § 10-277.5; 1988, c. 891.



§ 10.1-1418.1. Improper disposal of solid waste; civil penalties

A. It shall be the duty of all persons to dispose of their solid waste in a legal manner.

B. Any owner of real estate in this Commonwealth, including the Commonwealth or any political subdivision thereof, upon whose property a person improperly disposes of solid waste without the landowner's permission, shall be entitled to bring a civil action for such improper disposal of solid waste. When litter is improperly disposed upon land owned by the Commonwealth, any resident of the Commonwealth shall have standing to bring a civil action for such improper disposal of solid waste. When litter is improperly disposed of upon land owned by any political subdivision of this Commonwealth, any resident of that political subdivision shall have standing to bring a civil action for such improper disposal of solid waste. When any person improperly disposes of solid waste upon land within the jurisdiction of any political subdivision, that political subdivision shall have standing to bring a civil action for such improper disposal of solid waste.

C. In any civil action brought pursuant to the provisions of this section, when the plaintiff establishes by a preponderance of the evidence that (i) the solid waste or any portion thereof had been in possession of the defendant prior to being improperly disposed of on any of the properties referred to in subsection A of this section and (ii) no permission had been given to the defendant to place the solid waste on such property, there shall be a rebuttable presumption that the defendant improperly disposed of the solid waste. When the solid waste has been ejected from a motor vehicle, the owner or operator of such motor vehicle shall in any civil action be presumed to be the person ejecting such matter. However, such presumption shall be rebuttable by competent evidence. This presumption shall not be applicable to a motor vehicle rental or leasing company that owns the vehicle.

D. Whenever a court finds that a person has improperly disposed of solid waste pursuant to the provisions of this section, the court shall assess a civil penalty of up to $5,000 against such defendant. All civil penalties assessed pursuant to this section shall be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25 (§ 10.1-2500 et seq.) of this title, except as provided in subsection E.

E. Any civil penalty assessed pursuant to this section in a civil action brought by a political subdivision shall be paid into the treasury of the political subdivision, except where the violator of this section is the political subdivision or its agent.

F. A court may award any person or political subdivision bringing suit pursuant to this section the cost of suit and reasonable attorney's fees.

1990, c. 430; 1991, c. 718; 1992, c. 27; 1997, c. 353.



§ 10.1-1418.2. Improper disposal of tires; exemption; penalty

A. For the purposes of this section:

"Convenience center" means a collection point for the temporary storage of waste tires provided for individuals who choose to transport waste tires generated on their own premises to an established centralized point, rather than directly to a disposal facility. To be classified as a convenience center, the collection point shall not receive waste tires from collection vehicles that have collected waste from more than one real property owner. A convenience center shall have a system of regularly scheduled collections and may be covered or uncovered.

"Speculatively accumulated waste tires" means any waste tires that are accumulated before being used, reused, or reclaimed or in anticipation of potential use, reuse, or reclamation. Waste tires are not being accumulated speculatively when at least 75 percent of the waste tires accumulated are being removed from the site annually.

B. It shall be unlawful for any person to store, dispose of, speculatively accumulate or otherwise place more than 100 waste tires on public or private property, without first having obtained a permit as required by § 10.1-1408.1 or in a manner inconsistent with any local ordinance. No person shall allow others to store, dispose of, speculatively accumulate or otherwise place on his property more than 100 waste tires, without first having obtained a permit as required by § 10.1-1408.1.

C. Any person who knowingly violates any provision of this section shall be guilty of a Class 1 misdemeanor. However, any person who knowingly violates any provision of this section and such violation involves 500 or more waste tires shall be guilty of a Class 6 felony.

D. Salvage yards licensed by the Department of Motor Vehicles shall be exempt from this section, provided that they are holding fewer than 300 waste tires and that the waste tires do not pose a hazard or a nuisance or present a threat to human health and the environment.

E. As used in this section, the terms "store" and "otherwise place" shall not be construed as meaning the holding of fewer than 500 tires for bona fide uses related to the growing, harvesting or processing of agricultural or forest products.

F. The provisions of this section shall not apply to the (i) storage of less than 1,500 waste tires in a container at a convenience center or at a salvage yard licensed by the Department of Motor Vehicles, as long as the tires are not being speculatively accumulated, or (ii) storage of tires for recycling or for processing to use in manufacturing a new product, as long as the tires are not being speculatively accumulated.

G. The provisions of this section shall not apply to the storage of tires for recycling or for processing to use in manufacturing a new product, as long as the tires are not being speculatively accumulated.

H. Nothing in this section shall limit enforcement of the prohibitions against littering and the improper disposal of solid waste contained elsewhere in this chapter.

1994, c. 556; 1997, c. 353; 2003, c. 101.



§ 10.1-1418.3. Liability for large waste tire pile fires; exclusions

A. For the purposes of this section:

"Tire pile" means an unpermitted accumulation of more than 100 waste tires.

B. For any tire pile that (i) is included in the survey of waste tire piles completed by the Department in 1993 or (ii) contains tires that were placed on property with the consent of the property owner, any person who owns or is legally responsible for such a tire pile that burns or is burned and any person who owns or is legally responsible for the property where the tire pile is located shall be responsible for the damage caused by the fire and by any waste or chemical constituents released into the environment to any person who sustains damage from the fire or from any released wastes or chemical constituents. It shall not be necessary for the claimant to show that the damage was caused by negligence on the part of such owners, legally responsible persons or other person who set or caused to be set the fire that burns the tires. Damages include, but are not limited to, the cost for any repair, replacement, remediation, or other appropriate action required as a result of the fire. This liability shall be in addition to, and not in lieu of, any other liability authorized by statute or regulation. Without limiting what constitutes consent, acceptance of compensation for the placement of tires on one's property shall be deemed to be consent.

C. Any person who sets or causes to be set the fire that burns the tire pile shall be responsible for the damage caused by the fire and by any waste or chemical constituents released into the environment to any person who sustains damage from the fire or from any released wastes or chemical constituents. It shall not be necessary for the claimant to show that the damage was caused by negligence on the part of such owners, legally responsible persons or other persons who set or caused to be set the fire that burns the tires. Damages shall include, but are not limited to, the cost for any repair, replacement, remediation, or other appropriate action required as a result of the fire. This liability shall be in addition to, and not in lieu of, any liability authorized by statute or regulation.

D. Any person who transfers waste tires for disposition and has taken all reasonable steps to ensure proper disposition of the waste tires shall not be held liable under the standard set forth in this section. Documentation that a person has taken all reasonable steps to ensure proper disposition of the waste tires may include, but is not limited to, utilization of the Waste Tire Certification developed by the Department and any equivalent manifest or tracking system.

1996, c. 734; 2003, c. 101.



§ 10.1-1418.4. Removal of waste tire piles; cost recovery; right of entry

Notwithstanding any other provision, upon the failure of any owner or operator to remove or remediate a waste tire pile in accordance with an order issued pursuant to this chapter or § 10.1-1186, the Director may enter the property and remove the waste tires. The Director is authorized to recover from the owner of the site or the operator of the tire pile the actual and reasonable costs incurred to complete such removal or remediation. If a request for reimbursement is not paid within 30 days of the receipt of a written demand for reimbursement, the Director may refer the demand for reimbursement to the Attorney General for collection or may secure a lien in accordance with § 10.1-1418.5.

2003, c. 101.



§ 10.1-1418.5. Lien for waste tire pile removal

A. The Commonwealth shall have a lien, if perfected as hereinafter provided, on land subject to removal action under § 10.1-1418.4 for the amount of the actual and reasonable costs incurred to complete such removal action.

B. The Director shall perfect the lien given under the provisions of this section by filing, within six months after completion of the removal, in the clerk's office of the court of the county or city in which the land or any part of the land is situated, a statement consisting of (i) the name of the owner of record of the property sought to be charged, (ii) an itemized account of moneys expended for the removal work, and (iii) a brief description of the property to which the lien attaches.

C. It shall be the duty of the clerk of the court in whose office the statement described in subsection B is filed to record the statement in the deed books of the office and to index the statement in the general index of deeds in the name of the Commonwealth as well as the owner of the property, and shall show the type of such lien. From the time of such recording and indexing, all persons shall be deemed to have notice thereof.

D. Liens acquired under this section shall have priority as a lien second only to the lien of real estate taxes imposed upon the land.

E. Any party having an interest in the real property against which a lien has been filed may, within 60 days of such filing, petition the court of equity having jurisdiction wherein the property or some portion of the property is located to hold a hearing to review the amount of the lien. After reasonable notice to the Director, the court shall hold a hearing to determine whether such costs were reasonable. If the court determines that such charges were excessive, it shall determine the proper amount and order that the lien and the record be amended to show the new amount.

F. Liens acquired under this article shall be satisfied to the extent of the value of the consideration received at the time of transfer of ownership. Any unsatisfied portion shall remain as a lien on the property and shall be satisfied in accordance with this section. The proceeds from any lien shall be deposited in the Waste Tire Trust Fund established pursuant to § 10.1-1422.3. If an owner fails to satisfy a lien as provided herein, the Director may proceed to enforce the lien by a bill filed in the court of equity having jurisdiction wherein the property or some portion of the property is located.

2003, c. 101.



§ 10.1-1419. Litter receptacles; placement; penalty for violations

A. The Board shall promulgate regulations establishing reasonable guidelines for the owners or persons in control of any property which is held out to the public as a place for assemblage, the transaction of business, recreation or as a public way who may be required to place and maintain receptacles acceptable to the Board.

In formulating such regulations the Board shall consider, among other public places, the public highways of the Commonwealth, all parks, campgrounds, trailer parks, drive-in restaurants, construction sites, gasoline service stations, shopping centers, retail store parking lots, parking lots of major industrial and business firms, marinas, boat launching areas, boat moorage and fueling stations, public and private piers and beaches and bathing areas. The number of such receptacles required to be placed as specified herein shall be determined by the Board and related to the need for such receptacles. Such litter receptacles shall be maintained in a manner to prevent overflow or spillage.

B. A person owning or operating any establishment or public place in which litter receptacles of a design acceptable to the Board are required by this section shall procure and place such receptacles at his own expense on the premises in accordance with Board regulations.

C. Any person who fails to place and maintain such litter receptacles on the premises in the number and manner required by Board regulation, or who violates the provisions of this section or regulations adopted hereunder shall be subject to a fine of twenty-five dollars for each day of violation.

1987, c. 234, § 10-277.6; 1988, c. 891.



§ 10.1-1420. Litter bag

The Department may design and produce a litter bag bearing the state anti-litter symbol and a statement of the penalties prescribed for littering. Such litter bags may be distributed by the Department of Motor Vehicles at no charge to the owner of every licensed vehicle in the Commonwealth at the time and place of the issuance of a license or renewal thereof. The Department may make the litter bags available to the owners of watercraft in the Commonwealth and may also provide the litter bags at no charge to tourists and visitors at points of entry into the Commonwealth and at visitor centers to the operators of incoming vehicles and watercraft.

1987, c. 234, § 10-277.7; 1988, c. 891.



§ 10.1-1421. Responsibility for removal of litter from receptacles

The responsibility for the removal of litter from litter receptacles placed at parks, beaches, campgrounds, trailer parks, and other public places shall remain upon those state and local agencies now performing litter removal services. The removal of litter from litter receptacles placed on private property used by the public shall remain the duty of the owner or operator of such private property.

1987, c. 234, § 10-277.8; 1988, c. 891.



§ 10.1-1422. Further duties of Department

In addition to the foregoing duties the Department shall:

1. Serve as the coordinating agency between the various industry and business organizations seeking to aid in the recycling and anti-litter effort;

2. Recommend to local governing bodies that they adopt ordinances similar to the provisions of this article;

3. Cooperate with all local governments to accomplish coordination of local recycling and anti-litter efforts;

4. Encourage all voluntary local recycling and anti-litter campaigns seeking to focus the attention of the public on the programs of the Commonwealth to control and remove litter and encourage recycling;

5. Investigate the availability of, and apply for, funds available from any private or public source to be used in the program provided for in this article;

6. Allocate funds annually for the study of available research and development in recycling and litter control, removal, and disposal, as well as study methods for implementation in the Commonwealth of such research and development. In addition, such funds may be used for the development of public educational programs concerning the litter problem and recycling. Grants shall be made available for these purposes to those persons deemed appropriate and qualified by the Board or the Department;

7. Investigate the methods and success of other techniques in recycling and the control of litter, and develop, encourage and coordinate programs in the Commonwealth to utilize successful techniques in recycling and the control and elimination of litter; and

8. Expend, after receiving the recommendations of the Advisory Board, at least 95% of the funds deposited annually into the Fund pursuant to contracts with localities. The Department may enter into contracts with planning district commissions for the receipt and expenditure of funds attributable to localities which designate in writing to the Department a planning district commission as the agency to receive and expend funds hereunder.

1987, c. 234, § 10-277.9; 1988, c. 891; 1995, c. 417; 2006, c. 6; 2009, c. 409.



§ 10.1-1422.01. Litter Control and Recycling Fund established; use of moneys; purpose of Fund

A. All moneys collected from the taxes imposed under §§ 58.1-1700 through 58.1-1710 and by the taxes increased by Chapter 616 of the 1977 Acts of Assembly, shall be paid into the treasury and credited to a special nonreverting fund known as the Litter Control and Recycling Fund, which is hereby established. The Fund shall be established on the books of the Comptroller. Any moneys remaining in the Fund shall not revert to the general fund but shall remain in the Fund. Interest earned on such moneys shall remain in the Fund and be credited to it. The Director is authorized to release money from the Fund on warrants issued by the Comptroller after receiving and considering the recommendations of the Advisory Board for the purposes enumerated in subsection B of this section.

B. Moneys from the Fund shall be expended, according to the allocation formula established in subsection C of this section, for the following purposes:

1. Local litter prevention and recycling grants to localities that meet the criteria established in § 10.1-1422.04; and

2. Payment to (i) the Department to process the grants authorized by this article and (ii) the actual administrative costs of the Advisory Board. The Director shall assign one person in the Department to serve as a contact for persons interested in the Fund.

C. All moneys deposited into the Fund shall be expended pursuant to the following allocation formula:

1. Ninety-five percent for grants made to localities pursuant to subdivision B 1 of this section; and

2. Up to a maximum of 5% for the actual administrative expenditures authorized pursuant to subdivision B 2 of this section.

1995, c. 417; 2006, c. 6; 2009, c. 409.



§ 10.1-1422.02. Litter Control and Recycling Fund Advisory Board established; duties and responsibilities

There is hereby created the Litter Control and Recycling Fund Advisory Board. The Advisory Board shall:

1. Review applications received by the Department for grants from the Fund and make recommendations to the Director for the award of all grants authorized pursuant to § 10.1-1422.01;

2. Promote the control, prevention and elimination of litter from the Commonwealth and encourage the recycling of discarded materials to the maximum practical extent; and

3. Advise the Director on such other litter control and recycling matters as may be requested by the Director or any other state agency.

1995, c. 417.



§ 10.1-1422.03. Membership, meetings, and staffing

A. The Advisory Board shall consist of five persons appointed by the Governor. Three members shall represent persons paying the taxes which are deposited into the Fund and shall include one member appointed from nominations submitted by recognized industry associations representing retailers; one member appointed from nominations submitted by recognized industry associations representing soft drink distributors; and one member appointed from nominations submitted by recognized industry associations representing beer distributors. One member shall be a local litter or recycling coordinator. One member shall be from the general public.

B. The initial terms of the members of the Advisory Board shall expire July 1, 1999, and five members shall be appointed or reappointed effective July 1, 1999, for terms as follows: one member shall be appointed for a term of one year; one member shall be appointed for a term of two years; one member shall be appointed for a term of three years; and two members shall be appointed for terms of four years unless found to violate subsection E of this section. Thereafter, all appointments shall be for terms of four years except for appointments to fill vacancies, which shall be for the unexpired term. They shall not receive a per diem, compensation for their service, or travel expenses.

C. The Advisory Board shall elect a chairman and vice-chairman annually from among its members. The Advisory Board shall meet at least twice annually on such dates and at such times as they determine. Three members of the Advisory Board shall constitute a quorum.

D. Staff support and actual associated administrative expenses of the Advisory Board shall be provided by the Department from funds allocated from the Fund.

E. Any member who is absent from three consecutive meetings of the Advisory Board, as certified by the Chairman of the Advisory Board to the Secretary of the Commonwealth, shall be dismissed as a member of the Advisory Board. The replacement of any dismissed member shall be appointed pursuant to subsection A of this section and meet the same membership criteria as the member who has been dismissed. Vacancies occurring other than by expiration of term shall be filled for the unexpired term. No person shall be eligible to serve on the Advisory Board for more than two terms.

1995, c. 417; 1998, c. 86; 2006, c. 6; 2014, c. 283.



§ 10.1-1422.04. Local litter prevention and recycling grants; eligibility and funding process

The Director shall award local litter prevention and recycling grants to localities that apply for such grants and meet the eligibility requirements established in the Department's Guidelines for Litter Prevention and Recycling Grants (DEQ-LPR-2) which were in effect on January 1, 1995, and as may be amended by the Advisory Board after notice and opportunity to be heard by persons interested in grants awarded pursuant to this section. Grants awarded by the Director shall total the amount of Litter Control and Recycling Funds available annually as provided in subdivision B 1 of § 10.1-1422.01.

1995, c. 417.



§ 10.1-1422.05. Repealed

Repealed by Acts 2009, c. 409, cl. 2.



§ 10.1-1422.1. Disposal of waste tires

The Department shall develop and implement a plan for the management and transportation of all waste tires in the Commonwealth.

1989, c. 630; 1993, c. 211 .



§ 10.1-1422.2. Recycling residues; testing

The Department shall develop and implement a plan for the testing of recycling residues generated in the Commonwealth to determine whether they are nonhazardous. The costs of conducting such tests shall be borne by the person wishing to dispose of such residues.

1990, c. 781 .



§ 10.1-1422.3. Waste Tire Trust Fund established; use of moneys; purpose of Fund

A. All moneys collected pursuant to § 58.1-642, minus the necessary expenses of the Department of Taxation for the administration of this tire recycling fee as certified by the Tax Commissioner, shall be paid into the treasury and credited to a special nonreverting fund known as the Waste Tire Trust Fund, which is hereby established. Any moneys remaining in the Fund shall not revert to the general fund but shall remain in the Fund. Interest earned on such moneys shall remain in the Fund and be credited to it. The Department of Waste Management is authorized and empowered to release moneys from the Fund, on warrants issued by the State Comptroller, for the purposes enumerated in this section, or any regulations adopted thereunder.

B. Moneys from the Fund shall be expended to:

1. Pay the costs of implementing the waste tire plan authorized by § 10.1-1422.1, as well as the costs of any programs created by the Department pursuant to such a plan;

2. Provide partial reimbursement to persons for the costs of using waste tires or chips or similar materials; and

3. Pay the costs to remove waste tire piles from property pursuant to § 10.1-1418.4, to the extent funds are available from the increased revenues generated by the increased tire recycling fee collected beginning July 1, 2003, and ending July 1, 2006, in accordance with § 58.1-641.

C. Reimbursements under § 10.1-1422.4 shall not be made until regulations establishing reimbursement procedures have become effective.

1993, c. 211; 2003, c. 101.



§ 10.1-1422.4. Partial reimbursement for waste tires; eligibility; promulgation of regulations

A. The intent of the partial reimbursement of costs under this section is to promote the use of waste tires by enhancing markets for waste tires or chips or similar materials.

B. Any person who (i) purchases waste tires generated in Virginia and who uses the tires or chips or similar materials for resource recovery or other appropriate uses as established by regulation may apply for partial reimbursement of the cost of purchasing the tires or chips or similar materials or (ii) uses but does not purchase waste tires or chips or similar materials for resource recovery or other appropriate uses as established by regulation may apply for a reimbursement of part of the cost of such use.

C. To be eligible for the reimbursement (i) the waste tires or chips or similar materials shall be generated in Virginia, and (ii) the user of the waste tires shall be the end user of the waste tires or chips or similar materials. The end user does not have to be located in Virginia.

D. Reimbursements from the Waste Tire Trust Fund shall be made at least quarterly.

E. The Board shall promulgate regulations necessary to carry out the provisions of this section. The regulations shall include, but not be limited to:

1. Defining the types of uses eligible for partial reimbursement;

2. Establishing procedures for applying for and processing of reimbursements; and

3. Establishing the amount of reimbursement.

F. For the purposes of this section "end user" means (i) for resource recovery, the person who utilizes the heat content or other forms of energy from the incineration or pyrolysis of waste tires, chips or similar materials and (ii) for other eligible uses of waste tires, the last person who uses the tires, chips, or similar materials to make a product with economic value. If the waste tire is processed by more than one person in becoming a product, the end user is the last person to use the tire as a tire, as tire chips, or as similar material. A person who produces tire chips or similar materials and gives or sells them to another person to use is not an end user.

1993, c. 211; 1997, c. 627.



§ 10.1-1422.5. Repealed

Repealed by Acts 2001, c. 569.



§ 10.1-1422.6. Used motor oil, other fluids for automotive engine maintenance, and oil filters; signs; establishment of statewide program

A. The Department shall establish a statewide management program for used motor oil, other fluids for automotive engine maintenance, and oil filters. The program shall encourage the environmentally sound management of motor oil, other fluids used for automotive engine maintenance, and oil filters by (i) educating consumers on the environmental benefits of proper management, (ii) publicizing options for proper disposal, and (iii) promoting a management infrastructure that allows for the convenient recycling of these materials by the public. The Department may contract with a qualified public or private entity to implement this program.

B. The Department shall maintain a statewide list of sites that accept used (i) motor oil, (ii) other fluids used for automotive engine maintenance, and (iii) oil filters from the public. The list shall be updated at least annually. The Department shall create, maintain, and promote a toll-free hotline number and a website where consumers may receive information describing the location of collection sites in their locality to properly dispose of used motor oil, other fluids for automotive engine maintenance, and oil filters.

C. The Department shall establish an ongoing outreach program to existing and potential collection sites that provides a point of contact for questions and disseminates information on (i) the way to establish a collection site, (ii) technical issues associated with being a collection site, and (iii) the benefits of continued participation in the program.

D. Any person who sells motor oil, other fluids used for automotive engine maintenance, or oil filters at the retail level and who does not accept the return of used motor oil, other fluids used for automotive engine maintenance, or oil filters shall post a sign that encourages the environmentally sound management of these products and provides a website address and toll-free hotline number where additional information on the locations of used motor oil, other fluids used for automotive engine maintenance, and oil filters collection sites are available. This sign shall be provided by the Department or its designee to all establishments selling motor oil, other fluids used for automotive engine maintenance, or oil filters. In determining the size and manner in which such signs may be affixed or displayed at the retail establishment, the Department shall give consideration to the space available in such retail establishments.

E. Any person who violates any provision of subsection D shall be subject to a fine of $25.

2001, c. 569; 2008, c. 646.



§ 10.1-1423. Notice to public required

Pertinent portions of this article shall be posted along the public highways of the Commonwealth, at public highway entrances to the Commonwealth, in all campgrounds and trailer parks, at all entrances to state parks, forest lands and recreational areas, at all public beaches, and at other public places in the Commonwealth where persons are likely to be informed of the existence and content of this article and the penalties for violating its provisions.

1987, c. 234, § 10-277.11; 1988, c. 891.



§ 10.1-1424. Allowing escape of load material; penalty

No vehicle shall be driven or moved on any highway unless the vehicle is constructed or loaded to prevent any of its load from dropping, sifting, leaking or otherwise escaping therefrom. However, sand or any substance for increasing traction during times of snow and ice may be dropped for the purpose of securing traction, or water or other substances may be sprinkled on a roadway in cleaning or maintaining the roadway by the Commonwealth or local government agency having that responsibility. Any person operating a vehicle from which any glass or objects have fallen or escaped which could constitute an obstruction or damage a vehicle or otherwise endanger travel upon a public highway shall immediately cause the highway to be cleaned of all glass or objects and shall pay any costs therefor. Violation of this section shall constitute a Class 1 misdemeanor.

1986, c. 757, § 10-211; 1987, c. 234, § 10-277.12; 1988, c. 891.



§ 10.1-1424.1. Material containing fully halogenated chloro-fluorocarbons prohibited; penalty

A. On and after January 1, 1992, it shall be unlawful for any distributor or manufacturer knowingly to sell or offer for sale, for purposes of resale, any packaging materials that contain fully halogenated chloro-fluorocarbons as a blowing or expansion agent.

B. Any person convicted of a violation of the provisions of this section shall be guilty of a Class 3 misdemeanor.

1991, c. 101 .



§ 10.1-1424.2. Products containing trichloroethylene prohibited; penalty

As of January 1, 2004, it shall be unlawful for any person to knowingly sell or distribute for retail sale in the Commonwealth any product containing trichloroethylene if such product is manufactured for or commonly used as an adhesive for residential hardwood floor installation.

As of January 1, 2006, it shall be unlawful for any person to knowingly sell or distribute for retail sale in the Commonwealth any product manufactured on or after January 1, 2004, for any household or residential purpose if such product contains trichloroethylene. Any person convicted of a violation of this section shall be guilty of a Class 3 misdemeanor.

2003, c. 620.



§ 10.1-1425. Preemption of certain local ordinances

The provisions of this article shall supersede and preempt any local ordinance which attempts to regulate the size or type of any container or package containing food or beverage or which requires a deposit on a disposable container or package.

1987, c. 234, § 10-277.14; 1988, c. 891.



§ 10.1-1425.1. Lead acid batteries; land disposal prohibited; penalty

A. It shall be unlawful for any person to place a used lead acid battery in mixed municipal solid waste or to discard or otherwise dispose of a lead acid battery except by delivery to a battery retailer or wholesaler, or to a secondary lead smelter, or to a collection or recycling facility authorized under the laws of this Commonwealth or by the United States Environmental Protection Agency. As used in this article, the term "lead acid battery" shall mean any wet cell battery.

B. It shall be unlawful for any battery retailer to dispose of a used lead acid battery except by delivery to (i) the agent of a battery wholesaler or a secondary lead smelter, (ii) a battery manufacturer for delivery to a secondary lead smelter, or (iii) a collection or recycling facility authorized under the laws of this Commonwealth or by the United States Environmental Protection Agency.

C. Any person found guilty of a violation of this section shall be punished by a fine of not more than fifty dollars. Each battery improperly disposed of shall constitute a separate violation.

1990, c. 520 .



§ 10.1-1425.2. Collection of lead acid batteries for recycling

Any person selling lead acid batteries at retail or offering lead acid batteries for retail sale in the Commonwealth shall:

1. Accept from customers, at the point of transfer, used lead acid batteries of the type and in a quantity at least equal to the number of new batteries purchased, if offered by customers; and

2. Post written notice which shall be at least 8 1/2 inches by 11 inches in size and which shall include the universal recycling symbol and the following language: (i) "It is illegal to discard a motor vehicle battery or other lead acid battery," (ii) "Recycle your used batteries," and (iii) "State law requires us to accept used motor vehicle batteries or other lead acid batteries for recycling, in exchange for new batteries purchased."

1990, c. 520 .



§ 10.1-1425.3. Inspection of battery retailers; penalty

The Department shall produce, print, and distribute the notices required by § 10.1-1425.2 to all places in the Commonwealth where lead acid batteries are offered for sale at retail. In performing its duties under this section, the Department may inspect any place, building, or premises subject to the provisions of § 10.1-1425.2. Authorized employees of the Department may issue warnings to persons who fail to comply with the provisions of this article. Any person found guilty of failing to post the notice required under § 10.1-1425.2 after receiving a warning to do so pursuant to this section shall be punished by a fine of not more than fifty dollars.

1990, c. 520 .



§ 10.1-1425.4. Lead acid battery wholesalers; penalty

A. It shall be unlawful for any person selling new lead acid batteries at wholesale to not accept from customers at the point of transfer, used lead acid batteries of the type and in a quantity at least equal to the number of new batteries purchased, if offered by customers. A person accepting batteries in transfer from a battery retailer shall be allowed a period not to exceed ninety days to remove batteries from the retail point of collection.

B. Any person found guilty of a violation of this section shall be punished by a fine of not more than fifty dollars. Each battery unlawfully refused by a wholesaler or not removed from the retail point of collection within ninety days shall constitute a separate violation.

1990, c. 520 .



§ 10.1-1425.5. Construction of article

The provisions of this article shall not be construed to prohibit any person who does not sell new lead acid batteries from collecting and recycling such batteries.

1990, c. 520 .



§ 10.1-1425.6. Recycling programs of state agencies

A. It shall be the duty of each state university and state agency of the Commonwealth, including the General Assembly, to establish programs for the use of recycled materials and for the collection, to the extent feasible, of all recyclable materials used or generated by such entities, including, at a minimum, used motor oil, glass, aluminum, office paper and corrugated paper. Such programs shall be in accordance with the programs and plans developed by the Department of Waste Management, which shall serve as the lead agency for the Commonwealth's recycling efforts. The Department shall develop such programs and plans by July 1, 1991.

B. In fulfilling its duties under this section, each agency of the Commonwealth shall implement procedures for (i) the collection and storage of recyclable materials generated by such agency, (ii) the disposal of such materials to buyers, and (iii) the reduction of waste materials generated by such agency.

1990, c. 616 .



§ 10.1-1425.7. Duty of the Department of Small Business and Supplier Diversity

The Department of Small Business and Supplier Diversity shall assist the Department by encouraging and promoting the establishment of appropriate recycling industries in the Commonwealth.

1990, c. 616; 1996, cc. 589, 599; 2013, c. 482.



§ 10.1-1425.8. Department of Transportation; authority and duty

The Department of Transportation is authorized to conduct recycling research projects, including the establishment of demonstration projects which use recycled products in highway construction and maintenance. Such projects may include by way of example and not by limitation the use of ground rubber from used tires or glass for road surfacing, resurfacing and sub-base materials, as well as the use of plastic or mixed plastic materials for ground or guard rail posts, right-of-way fence posts and sign supports.

The Department of Transportation shall periodically review and revise its bid procedures and specifications to encourage the use of products and materials with recycled content in its construction and maintenance programs.

The Commissioner of Highways may continue to provide for the collection of used motor oil and motor vehicle antifreeze from the general public at maintenance facilities in the County of Bath. The Commissioner of Highways may designate the source of funding for the collection and disposal of these materials.

1990, c. 616; 1993, c. 801; 1994, c. 419; 1995, c. 109; 1996, c. 290.



§ 10.1-1425.9. Duties of the Department of Education

With the assistance of the Department of Waste Management, the Department of Education shall develop by July 1, 1992, guidelines for public schools regarding (i) the use of recycled materials, (ii) the collection of recyclable materials, and (iii) the reduction of solid waste generated in such school's offices, classrooms and cafeterias.

1990, c. 616 .



§ 10.1-1425.10. Definitions

As used in this article, unless the context requires a different meaning:

"Pollution prevention" means eliminating or reducing the use, generation or release at the source of environmental waste. Methods of pollution prevention include, but are not limited to, equipment or technology modifications; process or procedure modifications; reformulation or redesign of products; substitution of raw materials; improvements in housekeeping, maintenance, training, or inventory control; and closed-loop recycling, onsite process-related recycling, reuse or extended use of any material utilizing equipment or methods which are an integral part of a production process. The term shall not include any practice which alters the physical, chemical, or biological characteristics or the volume of an environmental waste through a process or activity which itself is not integral to and necessary for the production of a product or the providing of a service, and shall not include treatment, increased pollution control, off-site or nonprocess-related recycling, or incineration.

"Toxic or hazardous substance" means (i) all of the chemicals identified on the Toxic Chemical List established pursuant to § 313 of the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq. (P.L. 99-499), and (ii) all of the chemicals listed pursuant to §§ 101(14) and 102 of the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (P.L. 92-500).

1993, c. 459; 1994, c. 169.



§ 10.1-1425.11. Establishment of pollution prevention policy

It shall be the policy of the Commonwealth (i) that the Commonwealth should encourage pollution prevention activities by removing barriers and providing incentives and assistance, and (ii) that the generation of environmental waste should be reduced or eliminated at the source, whenever feasible; environmental waste that is generated should be reused whenever feasible; environmental waste that cannot be reduced or reused should be recycled whenever feasible; environmental waste that cannot be reduced, reused, or recycled should be treated in an environmentally safe manner; and disposal should be employed only as a last resort and should be conducted in an environmentally safe manner. It shall also be the policy of the Commonwealth to minimize the transfer of environmental wastes from one environmental medium to another.

1993, c. 459 .



§ 10.1-1425.12. Pollution prevention assistance program

The Department shall establish a voluntary pollution prevention assistance program designed to assist all persons in promoting pollution prevention measures in the Commonwealth. The program shall emphasize assistance to local governments and businesses that have inadequate technical and financial resources to obtain information and to assess and implement pollution prevention measures. The program may include, but shall not be limited to:

1. Establishment of a pollution prevention clearinghouse for all available information concerning waste reduction, waste minimization, source reduction, economic and energy savings, and pollution prevention;

2. Assistance in transferring information concerning pollution prevention technologies through workshops, conferences and handbooks;

3. Cooperation with university programs to develop pollution prevention curricula and training;

4. Technical assistance to generators of toxic or hazardous substances, including onsite consultation to identify alternative methods that may be applied to prevent pollution; and

5. Researching and recommending incentive programs for innovative pollution prevention programs.

To be eligible for onsite technical assistance, a generator of toxic or hazardous substances must agree to allow information regarding the results of such assistance to be shared with the public, provided that the identity of the generator shall be made available only with its consent and trade-secret information shall remain protected.

1993, c. 459; 1994, c. 169.



§ 10.1-1425.13. Pollution prevention advisory panels

The Director is authorized to name qualified persons to pollution prevention advisory panels to assist the Department in administering the pollution prevention assistance program. Panels shall include members representing different areas of interest in and potential support for pollution prevention, including industry, education, environmental and public interest groups, state government and local government.

1993, c. 459 .



§ 10.1-1425.14. Pilot projects

The Department may sponsor pilot projects to develop and demonstrate innovative technologies and methods for pollution prevention. The results of all such projects shall be available for use by the public, but trade secret information shall remain protected.

1993, c. 459 .



§ 10.1-1425.15. Waste exchange

The Department may establish an industrial environmental waste material exchange that provides for the exchange, between interested persons, of information concerning (i) particular quantities of industrial environmental waste available for recovery; (ii) persons interested in acquiring certain types of industrial environmental waste for purposes of recovery; and (iii) methods for the treatment and recovery of industrial environmental waste. The industrial environmental waste materials exchange may be operated under one or more reciprocity agreements providing for the exchange of the information for similar information from a program operated in another state. The Department may contract for a private person or public entity to establish or operate the industrial environmental waste materials exchange. The Department may prescribe rules concerning the establishment and operation of the industrial environmental waste materials exchange, including the setting of subscription fees to offset the cost of participating in the exchange.

1993, c. 459 .



§ 10.1-1425.16. Trade secret protection

All trade secrets obtained pursuant to this article by the Department or its agents shall be held as confidential.

1993, c. 459 .



§ 10.1-1425.17. Evaluation report

The Department shall submit an annual report to the Governor and the appropriate committees of the General Assembly. The report shall include an evaluation of its pollution prevention activities. The report shall be submitted by December 1 of each year, beginning in 1994. The report shall include, to the extent available, information regarding progress in expanding pollution prevention activities in the Commonwealth.

1993, c. 459 .



§ 10.1-1425.18. Pollution prevention grants

The Department may make grants to identify pollution prevention opportunities and to study or determine the feasibility of applying specific technologies and methods to prevent pollution. Persons who use, generate or release environmental waste may receive grants under this section.

1993, c. 459 .



§ 10.1-1425.19. Inspections and enforcement actions by the Department

A. The Department shall seek to ensure, where appropriate, that any inspections conducted pursuant to Chapters 13 (§ 10.1-1300 et seq.) and 14 (§ 10.1-1400 et seq.) of this title and Chapter 3.1 (§ 62.1-44.2 et seq.) of Title 62.1 (i) are multimedia in approach; (ii) are performed by teams of inspectors authorized to represent the air, water and solid waste programs within the Department; and (iii) minimize duplication of inspections, reporting requirements, and enforcement efforts.

B. The Department may allow any person found to be violating any law or standard for which the Department has enforcement jurisdiction to develop a plan to reduce the use or generation of toxic or hazardous substances through pollution prevention incentives or initiatives and, to the maximum extent possible, implement the plan as part of coming into compliance with the violated law or standard. This shall in no way affect the Commonwealth's ability and responsibility to seek penalties in enforcement activities.

1994, c. 169.



§ 10.1-1425.20. Findings and intent

A. The General Assembly finds that:

1. The management of solid waste can pose a wide range of hazards to public health and safety and to the environment;

2. Packaging comprises a significant percentage of the overall waste stream;

3. The presence of heavy metals in packaging is a concern because of the potential presence of heavy metals in residue from manufacturers' recycling processes, in emissions or ash when packaging is incinerated, or in leachate when packaging is landfilled; and

4. Lead, mercury, cadmium, and hexavalent chromium, on the basis of scientific and medical evidence, are of particular concern.

B. It is the intent of the General Assembly to:

1. Reduce the toxicity of packaging;

2. Eliminate the addition of heavy metals to packaging; and

3. Achieve reductions in toxicity without impeding or discouraging the expanded use of recovered material in the production of products, packaging, and its components.

1994, c. 944.



§ 10.1-1425.21. Definitions

As used in this article, unless the context requires a different meaning:

"Distributor" means any person who takes title to products or packaging purchased for resale.

"Intentional introduction" means the act of deliberately using a regulated heavy metal in the formulation of a package or packaging component where its continued presence in the final package or packaging component is to provide a specific characteristic or quality. The use of a regulated heavy metal as a processing agent or intermediate to impart certain chemical or physical changes during manufacturing, whereupon the incidental retention of a residue of the metal in the final package or packaging component is neither desired nor deliberate is not considered to be "intentional introduction" where the final package or packaging component is in compliance with subsection C of § 10.1-1425.22.

"Manufacturer" means any person that produces products, packages, packaging, or components of products or packaging.

"Package" means any container which provides a means of marketing, protecting, or handling a product, including a unit package, intermediate package, or a shipping container, as defined in the American Society for Testing and Materials (ASTM) specification D996. The term includes, but is not limited to, unsealed receptacles such as carrying cases, crates, cups, pails, rigid foil and other trays, wrapping and wrapping film, bags, and tubs.

"Packaging component" means any individual assembled part of a package, including, but not limited to, interior and exterior blocking, bracing, cushioning, weatherproofing, exterior strapping, coatings, closures, inks, and labels. Tin-plated steel that meets ASTM specification A-623 shall be considered as a single package component. Electro-galvanized coated steel that meets ASTM specification A-525, and hot-dipped coated galvanized steel that meets ASTM specification A-879 shall be treated in the same manner as tin-plated steel.

1994, c. 944; 1995, c. 115.



§ 10.1-1425.22. Schedule for removal of incidental amounts of heavy metals

A. On and after July 1, 1995, no manufacturer or distributor shall offer for sale, sell, or offer for promotional purposes in the Commonwealth a package or packaging component which includes, in the package itself or in any packaging component, inks, dyes, pigments, adhesives, stabilizers, or any other additives containing lead, cadmium, mercury, or hexavalent chromium which has been intentionally introduced as an element during manufacturing or distribution, and which exceeds a concentration level established by this article. This prohibition shall not apply to the incidental presence of any of these elements in a package or packaging component.

B. On and after July 1, 1995, no manufacturer or distributor shall offer for sale, sell, or offer for promotional purposes in the Commonwealth a product in a package which includes, in the package itself or in any of the packaging components, inks, dyes, pigments, adhesives, stabilizers, or any other additives containing lead, cadmium, mercury, or hexavalent chromium which has been intentionally introduced as an element during manufacturing or distribution, and which exceeds a concentration level established by this article. This prohibition shall not apply to the incidental presence of any of these elements in a package or packaging component.

C. The sum of the concentration levels of lead, cadmium, mercury, and hexavalent chromium present in a package or packaging component shall not exceed the following:

1. Six hundred parts per million by weight on and after July 1, 1995;

2. Two hundred fifty parts per million by weight on and after July 1, 1996; and

3. One hundred parts per million by weight on and after July 1, 1997.

D. Concentration levels of lead, cadmium, mercury, and hexavalent chromium shall be determined using ASTM test methods, as revised, or U.S. Environmental Protection Agency Test Methods for Evaluating Solid Waste, S-W 846, as revised.

1994, c. 944.



§ 10.1-1425.23. Exemptions

The following packaging and packaging components shall be exempt from the requirements of this Act:

1. Packaging or packaging components with a code indicating a date of manufacture prior to July 1, 1995;

2. Packages or packaging components to which lead, cadmium, mercury or hexavalent chromium has been added in the manufacturing, forming, printing or distribution process in order to comply with health or safety requirements of federal law, provided that (i) the manufacturer of a package or packaging component must petition the Board for any exemption for a particular package or packaging component; (ii) the Board may grant an exemption for up to two years if warranted by the circumstances; and (iii) such an exemption may, upon reapplication for exemption and meeting the criterion of this subdivision, be renewed at two-year intervals;

3. Packages and packaging components to which lead, cadmium, mercury or hexavalent chromium has been added in the manufacturing, forming, printing or distribution process for which there is no feasible alternative, provided that (i) the manufacturer of a package or packaging component must petition the Board for any exemption for a particular package or packaging component; (ii) the Board may grant an exemption for up to two years if warranted by the circumstances; and (iii) such an exemption may, upon reapplication for exemption and meeting the criterion of this subdivision, be renewed at two-year intervals. For purposes of this subdivision, a use for which there is no feasible alternative is one in which the regulated substance is essential to the protection, safe handling, or function of the package's contents;

4. Packages and packaging components that would not exceed the maximum contaminant levels established but for the addition of recovered or recycled materials; and

5. Packages and packaging components used to contain alcoholic beverages, as defined in § 4.1-100, bottled prior to July 1, 1992.

1994, c. 944; 1995, c. 115.



§ 10.1-1425.24. Certificate of compliance

A. On and after July 1, 1995, each manufacturer or distributor of packaging or packaging components shall make available to purchasers, the Department, and the public, upon request, certificates of compliance which state that the manufacturer's or distributor's packaging or packaging components comply with, or are exempt from, the requirements of this article.

B. If the manufacturer or distributor of the package or packaging component reformulates or creates a new package or packaging component that results in an increase in the level of heavy metals higher than the original certificate of compliance, the manufacturer or distributor shall provide an amended or new certificate of compliance for the reformulated package or packaging component.

1994, c. 944.



§ 10.1-1425.25. Promulgation of regulations

The Board may promulgate regulations if regulations are necessary to implement and manage the provisions of this article. The Director is authorized to name qualified persons to an advisory panel of affected interests and the public to assist the Department in implementing the provisions of this article.

1994, c. 944.



§ 10.1-1425.26. Cathode ray tube and mercury thermostat special waste recycling program

A. As used in this section "cathode ray tube" means an intact glass tube used to provide the visual display in televisions, computer monitors, oscilloscopes and similar scientific equipment, but does not include the other components of an electronic product containing a cathode ray tube even if the product and the cathode ray tube are disassembled.

B. The Board shall promulgate regulations to encourage the recycling of thermostats containing mercury, cathode ray tubes, and electronics products.

C. Any locality may, by ordinance, prohibit the disposal of thermostats containing mercury and cathode ray tubes in any waste-to-energy or solid waste disposal facility within its jurisdiction, provided the locality has implemented a recycling program that is capable of handling all thermostats containing mercury and cathode ray tubes generated within its jurisdiction. However, no such ordinance shall contain any provision that penalizes anyone other than the initial generator of such thermostats containing mercury and cathode ray tubes.

2003, c. 743; 2008, c. 12; 2010, c. 4.



§ 10.1-1425.27. Definitions

As used in this article, unless the context requires a different meaning:

"Brand" means the name, symbol, logo, trademark, or other information that identifies a product rather than the components of the product.

"Computer equipment" means a desktop or notebook computer and may include a computer monitor or other display device. Computer does not include:

1. A television or any telecommunication system device that can receive moving pictures and sound broadcast over a distance, including a television tuner or a display device peripheral to a computer in which the display device contains a television tuner;

2. A desktop or notebook computer or computer monitor or other display device that is functionally or physically a part of, connected to, or integrated within a larger piece of equipment and designed or intended for use in an industrial, governmental, commercial, research and development, or medical setting, including diagnostic, monitoring, security, sensing, or control equipment; or

3. Any monitor or computer equipment contained within a clothes washer, clothes dryer, refrigerator, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier, or air purifier.

"Consumer" means an individual who uses computer equipment that is purchased primarily for personal or home business use.

"Manufacturer" means a person who in any calendar year:

1. Manufactures or manufactured computer equipment in excess of 500 units under a brand that:

a. The person owns or owned; or

b. The person is or was licensed to use, other than under a license to manufacture computer equipment for delivery exclusively to or at the order of the licensor;

2. Sells or sold computer equipment in excess of 500 units manufactured by others under a brand that:

a. The person owns or owned; or

b. The person is or was licensed to use, other than under a license to manufacture computer equipment for delivery exclusively to or at the order of the licensor;

3. Manufactures or manufactured computer equipment in excess of 500 units without affixing a brand;

4. Manufactures or manufactured computer equipment in excess of 500 units to which the person affixes or affixed a brand that:

a. The person does not or has not owned; or

b. The person is not or was not licensed to use; or

5. Imports or imported computer equipment in excess of 500 units manufactured outside the United States into the United States unless at the time of importation the company or licensee that sells or sold the computer equipment to the importer has or had assets or a presence in the United States sufficient to be considered the manufacturer.

2008, c. 541.



§ 10.1-1425.28. Applicability

A. The collection, recycling, and reuse provisions of this article apply to computer equipment used and returned to the manufacturer by a consumer in this state and do not impose any obligation on an owner or operator of a solid waste facility.

B. This article does not apply to:

1. Any part of a motor vehicle, a personal digital assistant, or a telephone;

2. A consumer's lease of computer equipment or a consumer's use of computer equipment under a lease agreement; or

3. The sale or lease of computer equipment to an entity when the manufacturer and the entity enter into a contract that effectively addresses the collection, recycling, and reuse of computer equipment that has reached the end of its useful life.

2008, c. 541.



§ 10.1-1425.29. Manufacturer recovery plan

A. Before a manufacturer may offer computer equipment for sale in the Commonwealth, the manufacturer shall:

1. Adopt and implement a recovery plan; and

2. Affix a permanent, readily visible label to the computer equipment with the manufacturer's brand.

B. The recovery plan shall enable a consumer to recycle computer equipment without paying a separate fee at the time of recycling and shall include provisions for:

1. The collection from a consumer of any computer equipment that has reached the end of its useful life and is labeled with the manufacturer's brand; and

2. Recycling or reuse of computer equipment collected under subdivision 1.

C. The collection of computer equipment provided under the recovery plan must be reasonably convenient and available to consumers in the Commonwealth and designed to meet the collection needs of consumers in the Commonwealth. Examples of collection methods that alone or combined meet the convenience requirements of this section include:

1. A system by which the manufacturer or the manufacturer's designee offers the consumer a system for returning computer equipment by mail at no charge to the consumer;

2. A system using a physical collection site that the manufacturer or the manufacturer's designee operates and to which the consumer may return computer equipment; and

3. A system using collection events held by the manufacturer or the manufacturer's designee at which the consumer may return computer equipment.

D. Collection services under this section may use existing collection and consolidation infrastructure for handling computer equipment and should encourage the inclusion of systems jointly managed by a group of manufacturers, electronic recyclers and repair shops, recyclers of other commodities, reuse organizations, not-for-profit corporations, retailers, recyclers, and other suitable operations. If a manufacturer or its designee offers a mail-back system as described in subdivision C 1, either individually, by working together with a group of manufacturers, or by working with others, it shall be deemed to meet the convenience requirements of this section.

E. The recovery plan shall include information for the consumer on how and where to return the manufacturer's computer equipment. The manufacturer:

1. Shall include collection, recycling, and reuse information on the manufacturer's publicly accessible website;

2. Shall provide collection, recycling, and reuse information to the Department; and

3. May include collection, recycling, and reuse information in the packaging or in other materials that accompany the manufacturer's computer equipment when the equipment is sold.

F. Information about collection, recycling, and reuse on a manufacturer's publicly accessible website does not constitute a determination by the Department that the manufacturer's recovery plan or actual practices are in compliance with this article.

G. If more than one person is a manufacturer of a certain brand of computer equipment as defined by § 10.1-1425.27, any of those persons may assume responsibility for and satisfy the obligations of a manufacturer under this article for that brand. If none of those persons assumes responsibility or satisfies the obligations of a manufacturer for the computer equipment of that brand, any of those persons may be considered to be the responsible manufacturer for purposes of this article.

H. The obligations under this article of a manufacturer who manufactures or manufactured computer equipment, or sells or sold computer equipment manufactured by others, under a brand that was previously used by a different person in the manufacture of the computer equipment extends to all computer equipment bearing that brand regardless of its date of manufacture.

2008, c. 541.



§ 10.1-1425.30. Reporting requirements

Each manufacturer shall publish a report on its publicly accessible website no later than January 31 of each year that includes:

1. The name and contact information of the representative responsible for the manufacturer's recovery plan;

2. The weight of computer equipment collected, recycled, and reused during the preceding calendar year; and

3. Documentation certifying that the collection, recycling, and reuse of computer equipment complies with § 10.1-1425.38 regarding sound environmental management.

2008, c. 541.



§ 10.1-1425.31. Retailer responsibility

A person who is a retailer of computer equipment may not sell or offer to sell new computer equipment in the Commonwealth unless the equipment is labeled with the manufacturer's label and the manufacturer has a recovery plan that complies with the provisions of this article and is accessible on the manufacturer's website. A retailer who is not a manufacturer is not required to collect computer equipment for recycling or reuse under this article.

2008, c. 541.



§ 10.1-1425.32. Liability for information stored on computers

A manufacturer, manufacturer's designee, or retailer of computer equipment is not liable in any way for information in any form that a consumer leaves on computer equipment that is collected, recycled, or reused under this article, provided that the manufacturer's website (i) conspicuously states such disclaimer of liability and (ii) provides detailed information regarding how a consumer may erase such information from the computer equipment or protect information that the consumer leaves on such computer equipment from disclosure. This article does not exempt a person from potential liability under other federal or state law.

2008, c. 541.



§ 10.1-1425.33. Department responsibilities

A. The Department shall maintain a list of manufacturers on its website that have notified the Department of the availability of a recovery plan for the Commonwealth. Covered computer equipment from manufacturers on that list may be sold in or into the Commonwealth.

B. The Department shall provide links to the following information on its website:

1. Manufacturers' collection, recycling, and reuse programs, including manufacturers' recovery plans, provided by manufacturers pursuant to this article; and

2. The potential security issues regarding personal information stored on computer equipment that is collected, recycled, or reused.

2008, c. 541.



§ 10.1-1425.34. Enforcement

The Office of the Attorney General may enforce the provisions of this article by taking enforcement action against a manufacturer or retailer that fails to comply with this article.

2008, c. 541.



§ 10.1-1425.35. Financial and proprietary information

Financial or proprietary information submitted to the Department under this article is exempt from public disclosure.

2008, c. 541.



§ 10.1-1425.36. Fees not authorized

This article does not authorize the Department to impose a fee, including a recycling fee or registration fee, on a consumer, manufacturer, retailer, or person who recycles or reuses computer equipment.

2008, c. 541.



§ 10.1-1425.37. Consumer responsibilities

A consumer is responsible for any information in any form left on the consumer's computer equipment that is collected, recycled, or reused.

2008, c. 541.



§ 10.1-1425.38. Sound environmental management

All computer equipment collected under this article shall be recycled or reused in a manner that complies with federal, state, and local law.

2008, c. 541.



§ 10.1-1425.39. Rechargeable battery recycling and disposal program

A. As used in this section "rechargeable battery" means any removable, dry-cell, rechargeable battery weighing less than two pounds consisting of one or more electrically connected electrochemical cells that are designed to receive, store, and deliver electric energy.

B. Any locality may, by ordinance, prohibit the disposal of rechargeable batteries in any waste-to-energy or solid waste disposal facility within its jurisdiction, provided the locality has implemented a recycling program that is capable of handling all rechargeable batteries generated within its jurisdiction. However, no such ordinance shall contain any provision that penalizes anyone other than the last user of such rechargeable batteries.

2009, c. 365.



§ 10.1-1426. Permits required; waiver of requirements; reports; conditional permits

A. No person shall store, provide treatment for, or dispose of a hazardous waste without a permit from the Director.

B. Any person generating, transporting, storing, providing treatment for, or disposing of a hazardous waste shall report to the Director, by such date as the Board specifies by regulation, the following: (i) his name and address, (ii) the name and nature of the hazardous waste, and (iii) the fact that he is generating, transporting, storing, providing treatment for or disposing of a hazardous waste. A person who is an exempt small quantity generator of hazardous wastes, as defined by the administrator of the Environmental Protection Agency, shall be exempt from the requirements of this subsection.

C. Any permit shall contain the conditions or requirements required by the Board's regulations and the federal acts.

D. Upon the issuance of an emergency permit for the storage of hazardous waste, the Director shall notify the chief administrative officer of the local government for the jurisdiction in which the permit has been issued.

E. The Director may deny an application under this article on any grounds for which a permit may be amended, suspended or revoked listed under subsection A of § 10.1-1427.

F. Any locality or state agency may collect hazardous waste from exempt small quantity generators for shipment to a permitted treatment or disposal facility if done in accordance with (i) a permit to store, treat, or dispose of hazardous waste issued pursuant to this chapter or (ii) a permit to transport hazardous waste, and the wastes collected are stored for no more than 10 days prior to shipment to a permitted treatment or disposal facility. If household hazardous waste is collected and managed with hazardous wastes collected from exempt small quantity generators, all waste shall be managed in accordance with the provisions of this subsection.

1986, cc. 492, 563, § 10-279; 1988, c. 891; 1992, c. 463; 2004, c. 442; 2014, c. 139.



§ 10.1-1427. Revocation, suspension or amendment of permits

A. Any permit issued by the Director pursuant to this article may be revoked, amended or suspended on any of the following grounds or on such other grounds as may be provided by the regulations of the Board:

1. The permit holder has violated any regulation or order of the Board, any condition of a permit, any provision of this chapter, or any order of a court, where such violation (i) results in a release of harmful substances into the environment, (ii) poses a threat of release of harmful substances into the environment, (iii) presents a hazard to human health, or (iv) is representative of a pattern of serious or repeated violations which, in the opinion of the Director, demonstrates the permittee's disregard for or inability to comply with applicable laws, regulations or requirements;

2. The person to whom the permit was issued abandons, sells, leases or ceases to operate the facility permitted;

3. The facilities used in the transportation, storage, treatment or disposal of hazardous waste are operated, located, constructed or maintained in such a manner as to pose a substantial present or potential hazard to human health or the environment, including pollution of air, land, surface water or ground water;

4. Such protective construction or equipment as is found to be reasonable, technologically feasible and necessary to prevent substantial present or potential hazard to human health and welfare or the environment has not been installed at a facility used for the storage, treatment or disposal of a hazardous waste; or

5. Any key personnel have been convicted of any of the following crimes punishable as felonies under the laws of the Commonwealth or the equivalent thereof under the laws of any other jurisdiction: murder; kidnapping; gambling; robbery; bribery; extortion; criminal usury; arson; burglary; theft and related crimes; forgery and fraudulent practices; fraud in the offering, sale, or purchase of securities; alteration of motor vehicle identification numbers; unlawful manufacture, purchase, use or transfer of firearms; unlawful possession or use of destructive devices or explosives; violation of the Drug Control Act (§ 54.1-3400 et seq.); racketeering; violation of antitrust laws; or has been adjudged by an administrative agency or a court of competent jurisdiction to have violated the environmental protection laws of the United States, the Commonwealth, or any other state and the Director determines that such conviction or adjudication is sufficiently probative of the applicant's inability or unwillingness to operate the facility in a lawful manner, as to warrant denial, revocation, amendment or suspension of the permit.

In making such determination, the Director shall consider:

a. The nature and details of the acts attributed to key personnel;

b. The degree of culpability of the applicant, if any;

c. The applicant's policy or history of discipline of key personnel for such activities;

d. Whether the applicant has substantially complied with all rules, regulations, permits, orders and statutes applicable to the applicant's activities in Virginia;

e. Whether the applicant has implemented formal management control to minimize and prevent the occurrence of such violations; and

f. Mitigation based upon demonstration of good behavior by the applicant including, without limitation, prompt payment of damages, cooperation with investigations, termination of employment or other relationship with key personnel or other persons responsible for the violations or other demonstrations of good behavior by the applicant that the Director finds relevant to his decision.

B. The Director may amend or attach conditions to a permit when:

1. There is a significant change in the manner and scope of operation which may require new or additional permit conditions or safeguards to protect the public health and environment;

2. There is found to be a possibility of pollution causing significant adverse effects on the air, land, surface water or ground water;

3. Investigation has shown the need for additional equipment, construction, procedures and testing to ensure the protection of the public health and the environment from significant adverse effects; or

4. The amendment is necessary to meet changes in applicable regulatory requirements.

C. If the Director finds that hazardous wastes are no longer being stored, treated or disposed of at a facility in accordance with Board regulations, the Director may revoke the permit issued for such facility or, as a condition to granting or continuing in effect a permit, may require the person to whom the permit was issued to provide perpetual care and surveillance of the facility.

1986, c. 492, § 10-280; 1988, c. 891; 1992, c. 463 .



§ 10.1-1428. Financial responsibility for abandoned facilities; penalties

A. The Board shall promulgate regulations which ensure that, if a facility in which hazardous waste is stored, treated, or disposed is closed or abandoned, the costs associated with protecting the public health and safety from the consequences of such abandonment may be recovered from the person abandoning the facility.

B. Such regulations may include bonding requirements, the creation of a trust fund to be maintained within the Department, self-insurance, other forms of commercial insurance, or other mechanisms that the Department deems appropriate. Regulations governing the amount thereof shall take into consideration the potential for contamination and injury by the hazardous waste, the cost of disposal of the hazardous waste and the cost of restoring the facility to a safe condition.

C. No state agency shall be required to comply with such regulations.

D. Forfeiture of any financial obligation imposed pursuant to this section shall not relieve any holder of a permit issued pursuant to this article of any other legal obligations for the consequences of abandonment of any facility.

E. Any funds forfeited pursuant to this section and the regulations of the Board shall be paid over to the Director, who shall then expend the forfeited funds as necessary to restore and maintain the facility in a safe condition. Nothing in this section shall require the Director to expend funds from any other source to carry out the activities contemplated under this section.

F. Any person who knowingly and willfully abandons a hazardous waste management facility without proper closure or without providing adequate financial assurance instruments for such closure shall, if such failure to close results in a significant harm or an imminent and substantial threat of significant harm to human health or the environment, be liable to the Commonwealth and any political subdivision for the costs incurred in abating, controlling, preventing, removing, or containing such harm or threat.

Any person who knowingly and willfully abandons a hazardous waste management facility without proper closure or without providing adequate financial assurance instruments for such closure shall, if such failure to close results in a significant harm or an imminent and substantial threat of significant harm to human health or the environment, be guilty of a Class 4 felony.

1986, c. 492, § 10-281; 1988, c. 891; 1991, c. 702; 2005, c. 180.



§ 10.1-1429. Notice of release of hazardous substance

Any person responsible for the release of a hazardous substance from a fixed facility which poses an immediate or imminent threat to public health and who is required by law to notify the National Response Center shall notify the chief administrative officer or his designee of the local government of the jurisdiction in which the release occurs and shall also notify the Department.

1986, c. 492, § 10-282; 1988, c. 891.



§ 10.1-1429.1. Repealed

Repealed by Acts 2002, c. 378, cl. 2, effective July 1, 2002.



§ 10.1-1429.4. Repealed

Repealed by Acts 2002, c. 378, cl. 2, effective July 1, 2002.



§ 10.1-1430. Authority of Governor to enter into agreements with federal government; effect on federal licenses

The Governor is authorized to enter into agreements with the federal government providing for discontinuance of the federal government's responsibilities with respect to low-level radioactive waste and the assumption thereof by the Commonwealth.

1986, c. 492, § 10-283; 1988, c. 891.



§ 10.1-1431. Authority of Board to enter into agreements with federal government, other states or interstate agencies; training programs for personnel

A. The Board, with the prior approval of the Governor, is authorized to enter into agreements with the federal government, other states or interstate agencies, whereby the Commonwealth will perform, on a cooperative basis with the federal government, other states or interstate agencies, inspections or other functions relating to control of low-level radioactive waste.

B. The Board may institute programs to train personnel to carry out the provisions of this article and, with the prior approval of the Governor, may make such personnel available for participation in any program of the federal government, other states or interstate agencies in furtherance of this chapter.

1986, c. 492, § 10-284; 1988, c. 891.



§ 10.1-1432. Further powers of Board

The Board shall have the power, subject to the approval of the Governor:

1. To acquire by purchase, exercise the right of eminent domain as provided in Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 grant, gift, devise or otherwise, the fee simple title to or any acceptable lesser interest in any lands, selected in the discretion of the Board as constituting necessary, desirable or acceptable sites for low-level radioactive waste management, including lands adjacent to a project site as in the discretion of the Board may be necessary or suitable for restricted areas. In all instances lands that are to be designated as radioactive waste material sites shall be acquired in fee simple absolute and dedicated in perpetuity to such purpose;

2. To convey or lease, for such term as in the discretion of the Board may be in the public interest, any lands so acquired, either for a fair and reasonable consideration or solely or partly as an inducement to the establishment or location in the Commonwealth of any scientific or technological facility, project, satellite project or nuclear storage area; but subject to such restraints as may be deemed proper to bring about a reversion of title or termination of any lease if the grantee or lessee ceases to use the premises or facilities in the conduct of business or activities consistent with the purposes of this article. However, radioactive waste material sites may be leased but may not otherwise be disposed of except to another department, agency or institution of the Commonwealth or to the United States;

3. To assume responsibility for perpetual custody and maintenance of radioactive waste held for custodial purposes at any publicly or privately operated facility located within the Commonwealth if the parties operating such facilities abandon their responsibility and whenever the federal government or any of its agencies has not assumed the responsibility. In such event, the Board may collect fees from private or public parties holding radioactive waste for perpetual custodial purposes in order to finance such perpetual custody and maintenance as the Board may undertake. The fees shall be sufficient in each individual case to defray the estimated cost of the Board's custodial management activities for that individual case. All such fees, when received by the Board, shall be credited to a special fund of the Department, shall be used exclusively for maintenance costs or for otherwise satisfying custodial and maintenance obligations; and

4. To enter into an agreement with the federal government or any of its authorized agencies to assume perpetual maintenance of lands donated, leased, or purchased from the federal government or any of its authorized agencies and used as custodial sites for radioactive waste.

1986, c. 492, § 10-285; 1988, c. 891; 2003, c. 940.



§ 10.1-1433. Definitions

As used in this article, unless the context requires a different meaning:

"Applicant" means the person applying for a certification of site suitability or submitting a notice of intent to apply therefor.

"Application" means an application to the Board for a certification of site suitability.

"Certification of site suitability" or "certification" means the certification issued by the Board pursuant to this chapter.

"Criteria" means the criteria adopted by the Board, pursuant to § 10.1-1436.

"Fund" means the Technical Assistance Fund created pursuant to § 10.1-1448.

"Hazardous waste facility" or "facility" means any facility, including land and structures, appurtenances, improvements and equipment for the treatment, storage or disposal of hazardous wastes, which accepts hazardous waste for storage, treatment or disposal. For the purposes of this article, it does not include: (i) facilities which are owned and operated by and exclusively for the on-site treatment, storage or disposal of wastes generated by the owner or operator; (ii) facilities for the treatment, storage or disposal of hazardous wastes used principally as fuels in an on-site production process; (iii) facilities used exclusively for the pretreatment of wastes discharged directly to a publicly owned sewage treatment works.

"Hazardous waste management facility permit" means the permit for a hazardous waste management facility issued by the Director or the U.S. Environmental Protection Agency.

"Host community" means any county, city or town within whose jurisdictional boundaries construction of a hazardous waste facility is proposed.

"On-site" means facilities that are located on the same or geographically contiguous property which may be divided by public or private right-of-way, and the entrance and exit between the contiguous properties is at a cross-roads intersection so that the access is by crossing, as opposed to going along, the right-of-way. On-site also means noncontiguous properties owned by the same person but connected by a right-of-way which the owner controls and to which the public does not have access.

"Operator" means a person who is responsible for the overall operation of a facility.

"Owner" means a person who owns a facility or a part of a facility.

"Storage" means the containment or holding of hazardous wastes pending treatment, recycling, reuse, recovery or disposal.

"Treatment" means any method, technique or process, including incineration or neutralization, designed to change the physical, chemical or biological character or composition of any hazardous waste to neutralize it or to render it less hazardous or nonhazardous, safer for transport, amenable to recovery or storage or reduced in volume.

1986, c. 492, § 10-288; 1988, c. 891.



§ 10.1-1434. Additional powers and duties of the Board

A. In addition to its other powers and duties, with regard to hazardous waste the Board shall have the power and duty to:

1. Require that hazardous waste is treated, stored and disposed of properly;

2. Provide information to the public regarding the proper methods of hazardous waste disposal;

3. Establish procedures, where feasible, to eliminate or reduce the disproportionate burden which may be placed on a community in which is located a hazardous waste treatment, storage or disposal facility, by any means appropriate, including mitigation or compensation;

4. Require that the Department compiles, maintains, and makes available to the public, information on the use and availability of conflict resolution techniques so that controversies and conflicts over the local impacts of hazardous waste facility siting decisions may be resolved by negotiation, mediation or similar techniques;

5. Encourage, whenever possible, alternatives to land burial of hazardous wastes, which will reduce, separate, neutralize, recycle, exchange or destroy hazardous wastes; and

6. Regulate hazardous waste treatment, storage and disposal facilities and require that the costs of long-term post-closure care and maintenance of these facilities is born by their owners and operators.

B. In addition to its other powers and duties, with regard to certification of hazardous waste facility sites the Board shall have the power and duty to:

1. Subject to the approval of the Governor, request the use of the resources and services of any state department or agency for technical assistance in the performance of the Board's duties;

2. Hold public meetings or hearings on any matter related to the siting of hazardous waste facilities;

3. Coordinate the preparation of and to adopt criteria for the siting of hazardous waste facilities;

4. Grant or deny certification of site approval for construction of hazardous waste facilities;

5. Promulgate regulations and procedures for approval of hazardous waste facility sites;

6. Adopt a schedule of fees to charge applicants and to collect fees for the cost of processing applications and site certifications; and

7. Perform any acts authorized by this chapter under, through or by means of its own officers, agents and employees, or by contract with any person.

1986, c. 492, §§ 10-287, 10-290; 1988, c. 891.



§ 10.1-1435. Certification of site approval required; "construction" defined; remedies

A. No person shall construct or commence construction of a hazardous waste facility without first obtaining a certification of site approval by the Board in the manner prescribed herein. For the purpose of this section, "construct" and "construction" mean (i) with respect to new facilities, the significant alteration of a site to install permanent equipment or structures or the installation of permanent equipment or structures; (ii) with respect to existing facilities, the alteration or expansion of existing structures or facilities to initially accommodate hazardous waste, any expansion of more than fifty percent of the area or capacity of an existing hazardous waste facility, or any change in design or process of a hazardous waste facility that will, in the opinion of the Board, result in a substantially different type of facility. Construction does not include preliminary engineering or site surveys, environmental studies, site acquisition, acquisition of an option to purchase or activities normally incident thereto.

B. Upon receiving a written request from the owner or operator of the facility, the Board may allow, without going through the procedures of this article, any changes in the facilities which are designed to:

1. Prevent a threat to human health or the environment because of an emergency situation;

2. Comply with federal or state laws and regulations; or

3. Demonstrably result in safer or environmentally more acceptable processes.

C. Any person violating this section may be enjoined by the circuit court of the jurisdiction wherein the facility is located or the proposed facility is to be located. Such an action may be instituted by the Board, the Attorney General, or the political subdivision in which the violation occurs. In any such action, it shall not be necessary for the plaintiff to plead or prove irreparable harm or lack of an adequate remedy at law. No person shall be required to post any injunction bond or other security under this section. No action may be brought under this section after a certification of site approval has been issued by the Board, notwithstanding the pendency of any appeals or other challenges to the Board's action. In any action under this section, the court may award reasonable costs of litigation, including attorney and expert witness fees, to any party if the party substantially prevails on the merits of the case and if in the determination of the court the party against whom the costs are awarded has acted unreasonably.

1986, c. 492, § 10-291; 1988, c. 891.



§ 10.1-1436. Site approval criteria

A. The Board shall promulgate criteria for approval of hazardous waste facility sites. The criteria shall be designed to prevent or minimize the location, construction, or operation of a hazardous waste facility from resulting in (i) any significant adverse impact on the environment and natural resources, and (ii) any significant adverse risks to public health, safety or welfare. The criteria shall also be designed to eliminate or reduce to the extent practicable any significant adverse impacts on the quality of life in the host community and the ability of its inhabitants to maintain quiet enjoyment of their property. The criteria shall ensure that previously approved local comprehensive plans are considered in the certification of hazardous waste facility sites.

B. To avoid, to the maximum extent feasible, duplication with existing agencies and their areas of responsibility, the criteria shall reference, and the Board shall list in the draft and final certifications required hereunder, the agency approvals required and areas of responsibility concerning a site and its operation. The Board shall not review or make findings concerning the adequacy of those agency approvals and areas of responsibility.

C. The Board shall make reasonable efforts to reduce or eliminate duplication between the criteria and other applicable regulations and requirements.

D. The criteria may be amended or modified by the Board at any time.

1986, c. 492, § 10-292; 1988, c. 891.



§ 10.1-1437. Notice of intent to file application for certification of site approval

A. Any person may submit to the Board a notice of intent to file an application for a certification of site approval. The notice shall be in such form as the Board may prescribe by regulation. Knowingly falsifying information, or knowingly withholding any material information, shall void the notice and shall constitute a felony punishable by confinement in the penitentiary for one year or, in the discretion of the jury or the court trying the case without a jury, confinement in jail for not more than twelve months, a fine of not more than $10,000, or both.

Any state agency filing a notice of intent shall include therein a statement explaining why the Commonwealth desires to build a hazardous waste facility and how the public interest would be served thereby.

B. Within forty-five days of receipt of such a notice, the Board shall determine whether it is complete. The Board shall reject any incomplete notice, advise the applicant of the information required to complete it, and allow reasonable time to correct any deficiencies.

C. Upon receipt of the notice, the Board, at the applicant's expense, shall:

1. Deliver or cause to be delivered a copy of the notice of intent together with a copy of this article to the governing body of each host community and to each person owning property immediately adjoining the site of the proposed facility; and

2. Have an informative description of the notice published in a newspaper of general circulation in each host community once each week for four successive weeks. The description shall include the name and address of the applicant, a description of the proposed facility and its location, the places and times where the notice of intent may be examined, the address and telephone number of the Board or other state agency from which information may be obtained, and the date, time and location of the initial public briefing meeting on the notice.

1986, c. 492, § 10-293; 1988, c. 891.



§ 10.1-1438. Powers of governing body of host community; technical assistance

A. The governing body of a host community shall have the power to:

1. Hire and pay consultants and other experts on behalf of the host community in matters pertaining to the siting of the facility;

2. Receive and disburse moneys from the fund, and any other moneys as may be available; and

3. Enter into a contract, which may be assignable at the parties' option, binding upon the governing body of the host community and enforceable against it and future governing bodies of the host community in any court of competent jurisdiction, with an applicant by signing a siting agreement pursuant to § 10.1-1442.

B. The Board shall make available to the governing body from the fund a reasonable sum of money to be determined by the Board. This shall be used by the governing body to hire consultants to provide it with technical assistance and information necessary to aid the governing body in its review of the siting proposal, negotiations with the applicant and the development of a siting agreement.

Unused moneys from the fund shall be returned to the Board. The governing body shall provide the Board with a certified accounting statement of any moneys expended from the fund.

C. The governing body of the host community may appoint a local advisory committee to facilitate communication and the exchange of information among the local government, the community, the applicant and the Board.

D. Notwithstanding the foregoing provisions of this article, the governing body of a host community may notify the Board, within fifteen days after the briefing meeting pursuant to § 10.1-1439, that it has elected to waive further participation under the provisions of this article. After receiving notification from the host community, the Board may issue certification of site approval without further participation by the host community under the provisions of this section and § 10.1-1442. Nothing shall prevent a host community from submitting comments on the application or participating in any public hearing or meeting held pursuant to this chapter, nor shall the host community be precluded from enforcing its regulations and ordinances as provided by subsection G of § 10.1-1446.

1986, c. 492, § 10-294; 1988, c. 891.



§ 10.1-1439. Briefing meetings

A. Not more than seventy-five nor less than sixty days after the delivery of the notice of intent to the host community, the Board shall conduct a briefing meeting in or in reasonable proximity to the host community. A quorum of the Board shall be present. Notice of the date, time, place and purpose of the briefing session shall be prepared by the Board and shall accompany the notice of intent delivered pursuant to subdivision C 1 of § 10.1-1437 and shall be included in the notice published pursuant to subdivision C 2 of § 10.1-1437.

At least one representative of the applicant shall be present at the briefing meeting.

The Board shall adopt procedures for the conduct of briefing meetings. The briefing meeting shall provide information on the proposed site and facility and comments, suggestions and questions thereon shall be received.

B. The Board may conduct additional briefing meetings at any time in or near a host community, provided that at least fifteen days in advance of a meeting, notice of the date, time, place and purpose of the meeting is delivered in writing to the applicant, each member of the governing body and to all owners of property adjoining the proposed site.

C. A stenographic or electronic record shall be made of all briefing meetings. The record shall be available for inspection during normal business hours.

1986, c. 492, § 10-295; 1988, c. 891.



§ 10.1-1440. Impact analysis

A. The applicant shall submit to the Board a draft impact analysis for the proposed facility within ninety days after the initial briefing meeting. At the applicant's expense, copies of the draft impact analysis shall be furnished as follows: five to the host community, and one to each person owning property adjoining the site of the proposed facility. At least one copy shall be made available at a convenient location in the host community for public inspection and copying during normal business hours.

B. The draft impact analysis shall include a detailed assessment of the project's suitability with respect to the criteria and other information the Board may require by regulation.

C. The Board, at the applicant's expense, shall cause notice of the filing of the draft impact analysis to be made in the manner provided in § 10.1-1447 within ten days of receipt. The notice shall include (i) a general description of the analysis, (ii) a list of recipients, (iii) a description of the places and times that the analysis will be available for inspection, (iv) a description of the Board's procedures for receiving comments on the analysis, and (v) the addresses and telephone numbers for obtaining information from the Board.

D. The Board shall allow forty-five days after publication of notice for comment on the draft impact analysis. No sooner than thirty and no more than forty days after publication of notice of the draft impact analysis, the Board shall conduct a public meeting on the draft impact analysis in or near the host community. The meeting shall be for the purpose of explaining, answering questions and receiving comments on the draft impact analysis. A representative of the governing body and a representative of the applicant shall be present at the meeting.

E. Within ten days after the close of the comment period, the Board shall forward to the applicant a copy of all comments received on the draft impact analysis, together with its own comments.

F. The applicant shall prepare and submit a final impact analysis to the Board after receiving the comments. The final impact analysis shall reflect the comments as they pertain to each of the items listed in subsection B of this section. Upon request, a copy of the final impact analysis shall be provided by the applicant to each of the persons who received the draft impact analysis.

G. This section shall not apply when the host community has elected to waive participation under subsection D of § 10.1-1438.

1986, c. 492, § 10-296; 1988, c. 891.



§ 10.1-1441. Application for certification of site approval

A. At any time within six months after submission of the final impact analysis, the applicant may submit to the Board an application for certification of site approval. The application shall contain:

1. Conceptual engineering designs for the proposed facility;

2. A detailed description of the facility's suitability to meet the criteria promulgated by the Board, including any design and operation measures that will be necessary or otherwise undertaken to meet the criteria; and

3. A siting agreement, if one has been executed pursuant to subsection C of § 10.1-1442, or, if none has been executed, a statement to that effect.

B. The application shall be accompanied by whatever fee the Board, by regulation, prescribes pursuant to § 10.1-1434.

C. The Board shall review the application for completeness and notify the applicant within fifteen days of receipt that the application is incomplete or complete.

If the application is incomplete, the Board shall advise the applicant of the information necessary to make the application complete. The Board shall take no further action until the application is complete.

If the application is complete, the Board shall direct the applicant to furnish copies of the application to the following: five to the host community, one to the Director, and one to each person owning property adjoining the proposed site. At least one copy of the application shall be made available by the applicant for inspection and copying at a convenient place in a host community during normal business hours.

D. The Board shall cause notice of the application to be made in the manner provided in § 10.1-1447 and shall notify each governing body that upon publication of the notice the governing body shall conclude all negotiations with the applicant within thirty days of publication of the notice. The applicant and the governing body may, by agreement, extend the time for negotiation to a fixed date and shall forthwith notify the Board of this date. The Board may also extend the time to a fixed date for good cause shown.

If the host community has waived participation under the provisions of subsection D of § 10.1-1438, the Board shall, at the time that notice of the application is made, request that the governing body submit, within thirty days of receiving notice, a report meeting the requirements of subdivision 2 of subsection E of this section.

E. At the end of the period specified in subsection D of this section, a governing body shall submit to the Board and to the applicant a report containing:

1. A complete siting agreement, if any, or in case of failure to reach full agreement, a description of points of agreement and unresolved points; and

2. Any conditions or restrictions on the construction, operation or design of the facility that are required by local ordinance.

F. If the report is not submitted within the time required, the Board may proceed as specified in subsection A of § 10.1-1443.

G. The applicant may submit comments on the report of the governing body at any time prior to the issuance of the draft certification of site approval.

H. Notwithstanding any other provision of this chapter, if the host community has notified the Board, pursuant to subsection D of § 10.1-1438, that it has elected to waive further participation hereunder, the Board shall so notify the applicant within fifteen days of receipt of notice from the host community, and shall advise the applicant of the time for submitting its application for certification of site approval. The applicant shall submit its application within the time prescribed by the Board, which time shall not be less than ninety days unless the applicant agrees to a shorter time.

1986, c. 492, § 10-297; 1988, c. 891.



§ 10.1-1442. Negotiations; siting agreement

A. The governing body or its designated representatives and the applicant, after submission of notice of intent to file an application for certification of site approval, may meet to discuss any matters pertaining to the site and the facility, including negotiations of a siting agreement. The time and place of any meeting shall be set by agreement, but at least forty-eight hours' notice shall be given to members of the governing body and the applicant.

B. The siting agreement may include any terms and conditions, including mitigation of adverse impacts and financial compensation to the host community, concerning the facility.

C. The siting agreement shall be executed by the signatures of (i) the chief executive officer of the host community, who has been so directed by a majority vote of the local governing body, and (ii) the applicant or authorized agent.

D. The Board shall assist in facilitating negotiations between the local governing body and the applicant.

E. No injunction, stay, prohibition, mandamus or other order or writ shall lie against the conduct of negotiations or discussions concerning a siting agreement or against the agreement itself, except as they may be conducted in violation of the provisions of this chapter or any other state or federal law.

1986, c. 492, § 10-298; 1988, c. 891.



§ 10.1-1443. Draft certification of site approval

A. Within thirty days after receipt of the governing body's report or as otherwise provided in subsection F of § 10.1-1441, the Board shall issue or deny a draft certification of site approval.

When application is made pursuant to subsection H of § 10.1-1441, the Board shall issue or deny draft certification of site approval within ninety days after receipt of the completed application.

B. The Board may deny the application for certification of site approval if it finds that the applicant has failed or refused to negotiate in good faith with the governing body for the purpose of attempting to develop a siting agreement.

C. The draft certification of site approval shall specify the terms, conditions and requirements that the Board deems necessary to protect health, safety, welfare, the environment and natural resources.

D. Copies of the draft certification of site approval, together with notice of the date, time and place of public hearing required under § 10.1-1444, shall be delivered by the Board to the governing body of each host community, and to persons owning property adjoining the site for the proposed facility. At least one copy of the draft certification shall be available at a convenient location in the host community for inspection and copying during normal business hours.

1986, c. 492, § 10-299; 1988, c. 891.



§ 10.1-1444. Public hearing on draft certification of site approval

A. The Board shall conduct a public hearing on the draft certification not less than fifteen nor more than thirty days after the first publication of notice. A quorum of the Board shall be present. The hearing shall be conducted in the host community.

B. Notice of the hearing shall be made at the applicant's expense and in the manner provided in § 10.1-1447. It shall include:

1. A brief description of the terms and conditions of the draft certification;

2. Information describing the date, time, place and purpose of the hearing;

3. The name, address and telephone number of an official designated by the Board from whom interested persons may obtain access to documents and information concerning the proposed facility and the draft application;

4. A brief description of the rules and procedures to be followed at the hearing and the time for receiving comments; and

5. The name, address and telephone number of an official designated by the Board to receive written comments on the draft certification.

C. The Board shall designate a person to act as hearing officer for the receipt of comments and testimony at the public hearing. The hearing officer shall conduct the hearing in an expeditious and orderly fashion, according to such rules and procedures as the Board shall prescribe.

D. A transcript of the hearing shall be made and shall be incorporated into the hearing record.

E. Within fifteen days after the close of the hearing, the hearing officer shall deliver a copy of the hearing record to each member of the Board. The hearing officer may prepare a summary to accompany the record, and this summary shall become part of the record.

1986, c. 492, § 10-300; 1988, c. 891.



§ 10.1-1445. Final decision on certification of site approval

A. Within forty-five days after the close of the public hearing, the Board shall meet within or near the host community and shall vote to issue or deny the certification of site approval. The Board may include in the certification any terms and conditions which it deems necessary and appropriate to protect and prevent injury or adverse risk to health, safety, welfare, the environment and natural resources. At least seven days' notice of the date, time, place and purpose of the meeting shall be made in the manner provided in § 10.1-1447. No testimony or evidence will be received at the meeting.

B. The Board shall grant the certification of site approval if it finds:

1. That the terms and conditions thereof will protect and prevent injury or unacceptable adverse risk to health, safety, welfare, the environment and natural resources;

2. That the facility will comply and be consistent with the criteria promulgated by the Board; and

3. That the applicant has made reasonable and appropriate efforts to reach a siting agreement with the host community including, though not limited to, efforts to mitigate or compensate the host community and its residents for any adverse economic effects of the facility. This requirement shall not apply when the host community has waived participation pursuant to subsection D of § 10.1-1438.

C. The Board's decision to grant or deny certification shall be based on the hearing record and shall be accompanied by the written findings of fact and conclusions upon which the decision was based. The Board shall provide the applicant and the governing body of the host community with copies of the decision, together with the findings and conclusions, by certified mail.

D. The grant or denial of certification shall constitute final action by the Board.

1986, c. 492, § 10-301; 1988, c. 891.



§ 10.1-1446. Effect of certification

A. Grant of certification of site approval shall supersede any local ordinance or regulation that is inconsistent with the terms of the certification. Nothing in this chapter shall affect the authority of the host community to enforce its regulations and ordinances to the extent that they are not inconsistent with the terms and conditions of the certification of site approval. Grant of certification shall not preclude or excuse the applicant from the requirement to obtain approval or permits under this chapter or other state or federal laws. The certification shall continue in effect until it is amended, revoked or suspended.

B. The certification may be amended for cause under procedures and regulations prescribed by the Board.

C. The certification shall be terminated or suspended (i) at the request of the owner of the facility; (ii) upon a finding by the Board that conditions of the certification have been violated in a manner that poses a substantial risk to health, safety or the environment; (iii) upon termination of the hazardous waste facility permit by the Director or the EPA Administrator; or (iv) upon a finding by the Board that the applicant has knowingly falsified or failed to provide material information required in the notice of intent and application.

D. The facility owner shall promptly notify the Board of any changes in the ownership of the facility or of any significant changes in capacity or design of the facility.

E. Nothing in the certification shall constitute a defense to liability in any civil action involving private rights.

F. The Commonwealth may not acquire any site for a facility by eminent domain prior to the time certification of site approval is obtained. However, any agency or representative of the Commonwealth may enter upon a proposed site pursuant to the provisions of § 25.1-203.

G. The governing body of the host community shall have the authority to enforce local regulations and ordinances to the extent provided by subsection A of this section and the terms of the siting agreement. The local governing body may be authorized by the Board to enforce specified provisions of the certification.

1986, c. 492, § 10-302; 1988, c. 891; 2003, c. 940.



§ 10.1-1447. Public participation; notice

A. Public participation in the development, revision and implementation of regulations and programs under this chapter shall be provided for, encouraged and assisted by the Board.

B. Whenever notice is required to be made under the terms of this chapter, unless the context expressly and exclusively provides otherwise, it shall be disseminated as follows:

1. By publication once each week for two successive weeks in a newspaper of general circulation within the area to be affected by the subject of the notice;

2. By broadcast over one or more radio stations within the area to be affected by the subject of the notice;

3. By mailing to each person who has asked to receive notice; and

4. By such additional means as the Board deems appropriate.

C. Every notice shall provide a description of the subject for which notice is made and shall include the name and telephone number of a person from whom additional information may be obtained.

1986, c. 492, § 10-303; 1988, c. 891.



§ 10.1-1448. Technical Assistance Fund

A special fund, to be known as the Technical Assistance Fund, is created in the Office of the State Treasurer. The Fund shall consist of appropriations made to the Fund by the General Assembly. The Board shall make moneys from the Fund available to any host community for the purposes set out in subsection C of § 10.1-1438.

1986, c. 492, § 10-304; 1988, c. 891.



§ 10.1-1449. Siting Dedicated Revenue Fund

There is hereby established in the state treasury a special dedicated revenue fund to be designated as the "Siting Dedicated Revenue Fund," which shall consist of fees and other payments made by applicants to process applications for site certification as provided in § 10.1-1434, and other moneys appropriated thereto, gifts, grants, and the interest accruing thereon.

1986, c. 602, § 10-304.1; 1988, c. 891.



§ 10.1-1450. Waste Management Board to promulgate regulations regarding hazardous materials

The Board shall promulgate regulations designating the manner and method by which hazardous materials shall be loaded, unloaded, packed, identified, marked, placarded, stored and transported. Such regulations shall be no more restrictive than any applicable federal laws or regulations.

1986, c. 492, § 10-305; 1988, c. 891; 1992, c. 208; 1997, c. 260.



§ 10.1-1451. Enforcement of article and regulations

The Department of State Police and all other law-enforcement officers of the Commonwealth who have satisfactorily completed the course in Hazardous Materials Compliance and Enforcement as prescribed by the U.S. Department of Transportation, Research and Special Programs Administration, Office of Hazardous Materials Transportation, in federal safety regulations and safety inspection procedures pertaining to the transportation of hazardous materials, shall enforce the provisions of this article, and any rule or regulation promulgated hereunder. Those law-enforcement officers certified to enforce the provisions of this article and any regulation promulgated hereunder, shall annually receive in-service training in current federal safety regulations and safety inspection procedures pertaining to the transportation of hazardous materials.

1986, c. 492, § 10-306; 1988, cc. 14, 891.



§ 10.1-1452. Article not to preclude exercise of certain regulatory powers

The provisions of this article shall not preclude the exercise of the statutory and regulatory powers of any agency, department or political subdivision of the Commonwealth having statutory authority to regulate hazardous materials on specified highways or portions thereof.

1986, c. 492, § 10-307; 1988, c. 891.



§ 10.1-1453. Exceptions

This article shall not apply to regular military or naval forces of the United States, the duly authorized militia of any state or territory thereof, police or fire departments, or sheriff's offices and regional jails of this Commonwealth, provided the same are acting within their official capacity and in the performance of their duties, or to the transportation of hazardous radioactive materials in accordance with § 44-146.30.

1986, c. 492, § 10-308; 1988, c. 891; 1995, c. 112.



§ 10.1-1454. Transportation under United States regulations

Any person transporting hazardous materials in accordance with regulations promulgated under the laws of the United States, shall be deemed to have complied with the provisions of this article, except when such transportation is excluded from regulation under the laws or regulations of the United States.

1986, c. 492, § 10-309; 1988, c. 891.



§ 10.1-1454.1. Regulation of wastes transported by water

A. The Board shall develop regulations governing the commercial transport, loading and off-loading of nonhazardous solid waste (except scrap metal, dredged material, recyclable construction demolition debris being transported directly to a processing facility for recycling or reuse, and source-separated recyclables), municipal and industrial sludge, and regulated medical waste by ship, barge or other vessel upon the navigable waters of the Commonwealth as are necessary to protect the health, safety, and welfare of the citizens of the Commonwealth and to protect the Commonwealth's environment and natural resources from pollution, impairment or destruction. Included in the regulations shall be provisions governing (i) the issuance of permits by rule to facilities receiving nonhazardous solid waste (except scrap metal, dredged material, recyclable construction demolition debris being transported directly to a processing facility for recycling or reuse, and source-separated recyclables), municipal and industrial sludge, and regulated medical waste from a ship, barge or other vessel transporting such wastes upon the navigable waters of the Commonwealth and (ii) to the extent allowable under federal law and regulation, the commercial transport of nonhazardous solid wastes (except scrap metal, dredged material, recyclable construction demolition debris being transported directly to a processing facility for recycling or reuse, and source-separated recyclables), municipal and industrial sludge, and regulated medical waste upon the navigable waters of the Commonwealth and the loading and off-loading of ships, barges and other vessels transporting such waste.

B.1. Included in the regulations shall be requirements, to the extent allowable under federal law, that: (a) containers holding wastes be watertight and be designed, constructed, secured and maintained so as to prevent the escape of wastes, liquids and odors and to prevent the loss or spillage of wastes in the event of an accident; (b) containers be tested at least two times a year and be accompanied by a certification from the container owner that such testing has shown that the containers are watertight; (c) each container be listed on a manifest designed to assure that the waste being transported in each container is suitable for the destination facility; and (d) containers be secured to the barges to prevent accidents during transportation, loading and unloading.

2. For the purposes of this section and the regulations promulgated hereunder, a container shall satisfy clauses (a) and (b) of subdivision B 1, if it meets the following requirements:

a. Each container shall be certified for special service by a Delegated Approval Authority approved by the U.S. Coast Guard in accordance with 49 CFR Parts 450 through 453 as having met the requirements for the approval of prototype containers described in §§ 1.5 and 1.17.2 of the Rules for Certification of Cargo Containers, 1998, American Bureau of Shipping, including a special container prototype test as follows: a minimum internal head of three inches of water shall be applied to all sides, seams, bottom and top of the container for at least 15 minutes of each side, seam, bottom and top, during which the container shall remain free from the escape of water.

b. Each container shall be certified by the Delegated Approval Authority as having passed the following test when the container is placed in service and at least once every six months thereafter while it remains in service:

(1) Each container shall have a minimum internal head of 24 inches of water applied to the container in an upright position for at least 15 minutes during which the container shall remain free from the escape of water. All wastewater and contaminated water resulting from this test procedure shall be disposed of in compliance with the applicable regulations of the State Water Control Board.

(2) Each container shall be visually inspected for damage on all sides, plus the top and bottom, and shall have no visible holes, gaps, or structural damage affecting its integrity or performance.

c. Following each unloading of solid waste from a container, each container shall be visually inspected, as practical, at the solid waste management facility immediately upon unloading for damage on all sides, plus top and bottom, and shall have no visible holes, gaps, or structural damage affecting its integrity or performance.

3. It shall be a violation of this chapter if during transportation, holding, or storage operations, or in the event of an accident, there is an: (i) entry of liquids into a container; (ii) escape, loss, or spillage of wastes or liquids from a container; or (iii) escape of odors from a container.

C. A facility utilized to receive nonhazardous solid waste (except scrap metal, dredged material, recyclable construction demolition debris being transported directly to a processing facility for recycling or reuse, and source-separated recyclables), municipal and industrial sludge, or regulated medical waste from a ship, barge or other vessel regulated pursuant to subsection A, arriving at the facility upon the navigable waters of the Commonwealth, is a solid waste management facility and is subject to the requirements of this chapter. On and after the effective date of the regulations promulgated under subsection A, no new or existing facilities shall receive any wastes regulated under subsection A from a ship, barge or other vessel without a permit issued in accordance with the Board's regulations.

D.1. The Board shall, by regulation, establish a fee schedule, payable by the owner or operator of any ship, barge or other vessel carrying, loading or off-loading waste regulated under this article on the navigable waters of the Commonwealth, for the purpose of funding the administrative and enforcement costs of this article associated with such operations including, but not limited to, the inspection and monitoring of such ships, barges or other vessels to ensure compliance with this article, and for funding activities authorized by this section to abate pollution caused by barging of waste, to improve water quality, or for other waste-related purposes.

2. The owner or operator of a facility permitted to receive wastes regulated under this article from a ship, barge or other vessel shall be assessed a permit fee in accordance with the criteria set forth in § 10.1-1402.1. However, such fees shall also include an additional amount to cover the Department's costs for facility inspections that it shall conduct on at least a quarterly basis.

3. The fees collected pursuant to this article shall be deposited into a separate account within the Virginia Waste Management Board Permit Program Fund (§ 10.1-1402.2 ) and shall be treated as are other moneys in that fund except that they shall only be used for the purposes of this article, and for funding purposes authorized by this article to abate pollution caused by barging of waste, to improve water quality, or for other waste-related purposes.

E. The Board shall promulgate regulations requiring owners and operators of ships, barges and other vessels transporting wastes regulated under this article to demonstrate financial responsibility sufficient to comply with the requirements of this article as a condition of operation. Regulations governing the amount of any financial responsibility required shall take into consideration: (i) the risk of potential damage or injury to state waters and the impairment of beneficial uses that may result from spillage or leakage from the ship, barge or vessel; (ii) the potential costs of containment and cleanup; and (iii) the nature and degree of injury or interference with general health, welfare and property that may result.

F. The owner or operator of a ship, barge or other vessel from which there is spillage or loss to state waters of wastes subject to regulations under this article shall immediately report such spillage or loss in accordance with the regulations of the Board and shall immediately take all such actions as may be necessary to contain and remove such wastes from state waters.

G. No person shall transport wastes regulated under this article on the navigable waters of the Commonwealth by ship, barge or other vessel unless such ship, barge or vessel and the containers carried thereon are designed, constructed, loaded, operated and maintained so as to prevent the escape of liquids, waste and odors and to prevent the loss or spillage of waste in the event of an accident. A violation of this subsection shall be a Class 1 misdemeanor. For the purposes of this subsection, the term "odors" means any emissions that cause an odor objectionable to individuals of ordinary sensibility.

H. The Director may grant variances for the commercial transport, loading, and off-loading of solid waste on waters of the Commonwealth from the requirements of this section provided: (i) travel on state waters is minimized; (ii) the solid waste is easily identifiable, is not hazardous, and is containerized so as to prevent the escape of liquids, waste, and odors; (iii) the containers are secured to the vessel to prevent spillage; (iv) the amount of solid waste transported does not exceed 300 tons annually; and (v) the activity will not occur when weather conditions pose a risk of the vessel losing its load.

1998, cc. 705, 717; 1999, c. 608; 2003, c. 830; 2005, cc. 130, 232; 2006, c. 477.



§ 10.1-1454.2. Repealed

Repealed by Acts 2003, c. 830.



§ 10.1-1454.3. Repealed

Repealed by Acts 2007, c. 23, cl. 2.



§ 10.1-1455. Penalties and enforcement

A. Any person who violates any provision of this chapter, any condition of a permit or certification, or any regulation or order of the Board shall, upon such finding by an appropriate circuit court, be assessed a civil penalty of not more than $32,500 for each day of such violation. All civil penalties under this section shall be recovered in a civil action brought by the Attorney General in the name of the Commonwealth. Such civil penalties shall be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25 (§ 10.1-2500 et seq.) of this title.

B. In addition to the penalties provided above, any person who knowingly transports any hazardous waste to an unpermitted facility; who knowingly transports, treats, stores, or disposes of hazardous waste without a permit or in violation of a permit; or who knowingly makes any false statement or representation in any application, disclosure statement, label, manifest, record, report, permit, or other document filed, maintained, or used for purposes of hazardous waste program compliance shall be guilty of a felony punishable by a term of imprisonment of not less than one year nor more than five years and a fine of not more than $32,500 for each violation, either or both. The provisions of this subsection shall be deemed to constitute a lesser included offense of the violation set forth under subsection I.

Each day of violation of each requirement shall constitute a separate offense.

C. The Board is authorized to issue orders to require any person to comply with the provisions of any law administered by the Board, the Director or the Department, any condition of a permit or certification, or any regulations promulgated by the Board or to comply with any case decision, as defined in § 2.2-4001, of the Board or Director. Any such order shall be issued only after a hearing in accordance with § 2.2-4020 with at least 30 days' notice to the affected person of the time, place and purpose thereof. Such order shall become effective not less than 15 days after mailing a copy thereof by certified mail to the last known address of such person. The provisions of this section shall not affect the authority of the Board to issue separate orders and regulations to meet any emergency as provided in § 10.1-1402.

D. Any person willfully violating or refusing, failing or neglecting to comply with any regulation or order of the Board or the Director, any condition of a permit or certification or any provision of this chapter shall be guilty of a Class 1 misdemeanor unless a different penalty is specified.

Any person violating or failing, neglecting, or refusing to obey any lawful regulation or order of the Board or the Director, any condition of a permit or certification or any provision of this chapter may be compelled in a proceeding instituted in an appropriate court by the Board or the Director to obey such regulation, permit, certification, order or provision of this chapter and to comply therewith by injunction, mandamus, or other appropriate remedy.

E. Without limiting the remedies which may be obtained in this section, any person violating or failing, neglecting or refusing to obey any injunction, mandamus or other remedy obtained pursuant to this section shall be subject, in the discretion of the court, to a civil penalty not to exceed $32,500 for each violation. Such civil penalties shall be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25 of this title. Each day of violation of each requirement shall constitute a separate offense. Such civil penalties may, in the discretion of the court assessing them, be directed to be paid into the treasury of the county, city or town in which the violation occurred, to be used to abate environmental pollution in such manner as the court may, by order, direct, except that where the owner in violation is the county, city or town itself, or its agent, the court shall direct the penalty to be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25 of this title.

F. With the consent of any person who has violated or failed, neglected or refused to obey any regulation or order of the Board or the Director, any condition of a permit or any provision of this chapter, the Board may provide, in an order issued by the Board against such person, for the payment of civil charges for past violations in specific sums, not to exceed the limits specified in this section. Such civil charges shall be instead of any appropriate civil penalty which could be imposed under this section. Such civil charges shall be paid into the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund pursuant to Chapter 25 of this title.

G. In addition to all other available remedies, the Board may issue administrative orders for the violation of (i) any law or regulation administered by the Board; (ii) any condition of a permit or certificate issued pursuant to this chapter; or (iii) any case decision or order of the Board. Issuance of an administrative order shall be a case decision as defined in § 2.2-4001 and shall be issued only after a hearing before a hearing officer appointed by the Supreme Court in accordance with § 2.2-4020. Orders issued pursuant to this subsection may include civil penalties of up to $32,500 per violation not to exceed $100,000 per order, and may compel the taking of corrective actions or the cessation of any activity upon which the order is based. The Board may assess penalties under this subsection if (a) the person has been issued at least two written notices of alleged violation by the Department for the same or substantially related violations at the same site, (b) such violations have not been resolved by demonstration that there was no violation, by an order issued by the Board or the Director, or by other means, (c) at least 130 days have passed since the issuance of the first notice of alleged violation, and (d) there is a finding that such violations have occurred after a hearing conducted in accordance with this subsection. The actual amount of any penalty assessed shall be based upon the severity of the violations, the extent of any potential or actual environmental harm, the compliance history of the facility or person, any economic benefit realized from the noncompliance, and the ability of the person to pay the penalty. The Board shall provide the person with the calculation for the proposed penalty prior to any hearing conducted for the issuance of an order that assesses penalties pursuant to this subsection. Penalties shall be paid to the state treasury and deposited by the State Treasurer into the Virginia Environmental Emergency Response Fund (§ 10.1-2500 et seq.). The issuance of a notice of alleged violation by the Department shall not be considered a case decision as defined in § 2.2-4001. Any notice of alleged violation shall include a description of each violation, the specific provision of law violated, and information on the process for obtaining a final decision or fact finding from the Department on whether or not a violation has occurred, and nothing in this section shall preclude an owner from seeking such a determination. Orders issued pursuant to this subsection shall become effective five days after having been delivered to the affected persons or mailed by certified mail to the last known address of such persons. Should the Board find that any person is adversely affecting the public health, safety or welfare, or the environment, the Board shall, after a reasonable attempt to give notice, issue, without a hearing, an emergency administrative order directing the person to cease the activity immediately and undertake any needed corrective action, and shall within 10 days hold a hearing, after reasonable notice as to the time and place thereof to the person, to affirm, modify, amend or cancel the emergency administrative order. If the Board finds that a person who has been issued an administrative order or an emergency administrative order is not complying with the order's terms, the Board may utilize the enforcement and penalty provisions of this article to secure compliance.

H. In addition to all other available remedies, the Department and generators of recycling residues shall have standing to seek enforcement by injunction of conditions which are specified by applicants in order to receive the priority treatment of their permit applications pursuant to § 10.1-1408.1.

I. Any person who knowingly transports, treats, stores, disposes of, or exports any hazardous waste in violation of this chapter or in violation of the regulations promulgated by the Board and who knows at the time that he thereby places another person in imminent danger of death or serious bodily injury, shall, upon conviction, be guilty of a felony punishable by a term of imprisonment of not less than two years nor more than 15 years and a fine of not more than $250,000, either or both. A defendant that is not an individual shall, upon conviction of violating this section, be subject to a fine not exceeding the greater of $1 million or an amount that is three times the economic benefit realized by the defendant as a result of the offense. The maximum penalty shall be doubled with respect to both fine and imprisonment for any subsequent conviction of the same person.

J. Criminal prosecutions under this chapter shall be commenced within three years after discovery of the offense, notwithstanding the provisions of any other statute.

K. The Board shall be entitled to an award of reasonable attorneys' fees and costs in any action brought by the Board under this section in which it substantially prevails on the merits of the case, unless special circumstances would make an award unjust.

L. The Board shall develop and provide an opportunity for public comment on guidelines and procedures that contain specific criteria for calculating the appropriate penalty for each violation based upon the severity of the violations, the extent of any potential or actual environmental harm, the compliance history of the facility or person, any economic benefit realized from the noncompliance, and the ability of the person to pay the penalty.

1986, c. 492, § 10-310; 1988, c. 891; 1990, cc. 12, 781, 912, 919; 1991, c. 718; 1993, c. 23; 1998, c. 837; 1999, c. 876; 2005, cc. 133, 706.



§ 10.1-1456. Right of entry to inspect, etc.; warrants

Upon presentation of appropriate credentials and upon consent of the owner or custodian, the Director or his designee shall have the right to enter at any reasonable time onto any property to inspect, investigate, evaluate, conduct tests or take samples for testing as he reasonably deems necessary in order to determine whether the provisions of any law administered by the Board, Director or Department, any regulations of the Board, any order of the Board or Director or any conditions in a permit, license or certificate issued by the Board or Director are being complied with. If the Director or his designee is denied entry, he may apply to an appropriate circuit court for an inspection warrant authorizing such investigation, evaluation, inspection, testing or taking of samples for testing as provided in Chapter 24 (§ 19.2-393 et seq.) of Title 19.2.

1986, c. 492, § 10-311; 1988, c. 891.



§ 10.1-1457. Judicial review

A. Except as provided in subsection B, any person aggrieved by a final decision of the Board or Director under this chapter shall be entitled to judicial review thereof in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

B. Any person who has participated, in person or by the submittal of written comments, in the public comment process related to a final decision of the Board or Director under § 10.1-1408.1 or § 10.1-1426 and who has exhausted all available administrative remedies for review of the Board's or Director's decision, shall be entitled to judicial review thereof in accordance with the Administrative Process Act (§ 2.2-4000 et seq.) if such person meets the standard for obtaining judicial review of a case or controversy pursuant to Article III of the United States Constitution. A person shall be deemed to meet such standard if (i) such person has suffered an actual or imminent injury which is an invasion of a legally protected interest and which is concrete and particularized; (ii) such injury is fairly traceable to the decision of the Board and not the result of the independent action of some third party not before the court; and (iii) such injury will likely be redressed by a favorable decision by the court.

1986, c. 492, § 10-312; 1988, c. 891; 1996, c. 1032.



§ 10.1-1458. Persons to provide plans, specifications, and information

Every person the Department has reason to believe is generating, storing, transporting, disposing of, or treating waste shall, on request of the Department, furnish such plans, specifications, and information as the Department may require in the discharge of its duties under this chapter. Trade secret information included within any plans, specifications, or information submitted pursuant to this section shall be excluded from the provisions of the Virginia Freedom of Information Act as provided in subdivision 26 of § 2.2-3705.6. At all times, the Department may disclose such trade secret information to the appropriate officials of the Environmental Protection Agency pursuant to the requirements of the federal Solid Waste Disposal Act, 42 U.S.C. § 3251, et seq., or as otherwise required by law.

2013, c. 54.



§ 10.1-1600. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means the Virginia Recreational Facilities Authority.

"Board" means the board of directors of the Authority.

"Bonds" means notes, bonds, certificates and other evidences of indebtedness or obligations of the Authority.

"Federal agency" means the United States of America, the President of the United States of America, and any department, corporation, agency, or instrumentality created, designated, or established by the United States of America.

"Project" means the construction, improvement, furnishing, maintenance, acquisition or operation of any facility that will further the purposes of the Authority, together with all property, rights, easements and interests which may be acquired by the Authority.

1986, c. 360, § 10-158.2; 1988, c. 891.



§ 10.1-1601. Authority created

In order to (i) provide a high quality recreational attraction in the western part of the Commonwealth; (ii) expand the historical knowledge of adults and children; (iii) promote tourism and economic development in the Commonwealth; (iv) set aside and conserve scenic and natural areas along the Roanoke River and preserve open-space lands; and (v) enhance and expand research and educational programs, there is created a political subdivision of the Commonwealth to be known as "The Virginia Recreational Facilities Authority." The Authority's exercise of the powers conferred by this chapter shall be deemed to be the performance of an essential governmental function.

1986, c. 360, § 10-158.3; 1988, c. 891.



§ 10.1-1602. Board of directors

The Authority shall be governed by a board of directors consisting of 19 members who shall be appointed as follows: two members of the Senate to be appointed by the Senate Committee on Rules; four members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; and 13 nonlegislative citizen members to be appointed by the Governor, upon consideration of the recommendation of the River Foundation, if any, and subject to confirmation by the General Assembly. Nonlegislative citizen members of the Authority shall be citizens of the Commonwealth.

Legislative members shall serve terms coincident with their terms of office. After the initial staggering of terms, nonlegislative citizen members shall be appointed for a term of five years. Vacancies in the membership of the Board shall be filled for the unexpired portion of the term in the same manner as original appointments are made. All members may be reappointed.

Immediately after appointment, the directors shall enter upon the performance of their duties. The Board shall annually elect a chairman and vice-chairman from its members, and shall also elect annually a secretary, who may or may not be a member of the Board. The Board may also elect other subordinate officers who may or may not be members of the Board, as it deems proper. Seven directors shall constitute a quorum for the transaction of the business of the Authority, and no vacancy in the membership of the Board shall impair the right of a quorum to exercise all the rights and perform all the duties of the Authority. The Board may employ an executive director to direct the day-to-day activities of the Authority and carry out the powers and duties delegated to him. The executive director shall serve at the pleasure of the Board. The executive director and employees of the Authority shall be compensated in the manner provided by the Board and shall not be subject to the provisions of the Virginia Personnel Act (§ 2.2-2900 et seq.).

Legislative members of the Authority shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation for the performance of their duties as provided in § 2.2-2813. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Virginia Recreational Facilities Authority.

1986, c. 360, § 10-158.4; 1988, c. 891; 1989, c. 226; 1990, c. 210; 2005, c. 768; 2006, c. 22.



§ 10.1-1603. Powers of Authority

The Authority is granted all powers necessary or convenient for carrying out its statutory purposes, including the following rights and powers:

1. To acquire by gift, devise, purchase, or otherwise, absolutely or in trust, and to hold, use, lease as lessee and unless otherwise restricted by the terms of the gift or devise, to lease as lessor, convey, sell or otherwise dispose of any property, real or personal, or any estate or interest therein including water rights. However, the Authority shall have no power to encumber its real property or create any estate or interest therein other than encumbrances on structures not extending to the real property upon which such structures are constructed.

2. To make and enter into any contracts and agreements with any appropriate person or federal agency. Such contracts include but are not limited to (i) agreements with the Commonwealth, or any agency thereof, to lease property owned or controlled by the Commonwealth, for the purpose of construction, improvement, maintenance, or operation of any project or activity that will further the purposes described in this chapter; and (ii) agreements with any person to sublease property owned or controlled by the Commonwealth or to issue licenses for the purpose of construction, improvement, maintenance, or operation of any project or activity that will further the purposes described in this chapter.

3. To plan, develop, carry out, construct, improve, rehabilitate, repair, furnish, maintain, and operate projects.

4. To promulgate regulations concerning the use of properties under its control to protect such property and the public thereon.

5. To fix, alter, charge, and collect rates, rentals, and other charges for the use of projects of, or for the sale of products of or for the services rendered by the Authority. Such charges shall be used to pay the expenses of the Authority, the planning, development, construction, improvement, rehabilitation, repair, furnishing, maintenance, and operation of its projects and properties, the costs of accomplishing its purposes set forth in § 10.1-1601, and the principal of and interest on its obligations, and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any such obligations. Such fees, rents and charges shall not be subject to supervision or regulation by any commission, board, or agency of the Commonwealth or any political subdivision thereof.

6. To borrow money, make and issue bonds including bonds that the Authority may determine to issue for the purposes set forth in § 10.1-1601 or of refunding bonds previously issued by the Authority. The Authority shall have the right to secure the payment of all bonds, or any part thereof, by pledge or deed of trust of all or any of its revenues, rentals, and receipts or of any project or property, tangible or intangible, or any interest therein. However, the Authority shall have no power to encumber its real property or create any estate or interest therein other than encumbrances on structures not extending to the real property upon which such structures are located. The bonds may be secured by a pledge of any grant or contribution from a person or federal agency. The Authority shall have the power to make agreements with the purchasers or holders of the bonds or with others in connection with the bonds, whether issued or to be issued, as it deems advisable, and in general to provide for the security for the bonds and the rights of the bond holders.

7. To employ consultants, attorneys, architects, engineers, accountants, financial experts, investment bankers, superintendents, managers and such other employees and agents as may be necessary, and to fix their compensation to be payable from funds made available to the Authority.

8. To receive and accept from any federal agency, foundation, or person, grants, loans, gifts or contributions of money, property, or other things of value, to be held, used and applied only for the purposes for which the grant or contribution is made or to be expended in accomplishing the objectives of the Authority.

9. To develop, undertake and provide programs, alone or in conjunction with any person or federal agency, for scientific research, continuing education, and in-service training, provided that credit towards a degree, certificate or diploma shall be granted only if the education is provided in conjunction with an institution of higher education authorized to operate in the Commonwealth; and to foster the utilization of scientific research information, discoveries and data.

10. To pledge or otherwise encumber all or any of the revenues or receipts of the Authority as security for all or any of the obligations of the Authority.

11. To do all acts and things necessary or convenient to carry out the powers granted by this chapter or any other acts.

1986, c. 360, § 10-158.5; 1988, c. 891; 1991, c. 706 .



§ 10.1-1604. Form, terms, and execution of bonds

A. The bonds of each issue shall be dated, shall bear interest at rates fixed by the Authority, shall mature at a time not exceeding forty years from their date, as determined by the Authority, and may be made redeemable before maturity, at the option of the Authority, at a price and under terms and conditions fixed by the Authority prior to the issuance of the bonds. The Authority shall determine the form of bonds and manner of execution of the bonds and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at any bank or trust company.

B. The bonds shall be signed by the chairman or vice-chairman of the Authority, or if authorized by the Authority, shall bear his facsimile signature, and the official seal of the Authority, or, if authorized by the Authority, a facsimile signature thereof shall be impressed or imprinted thereon and attested by the secretary or any assistant secretary of the Authority, or, if authorized by the Authority, with the facsimile signature of such secretary or assistant secretary. Any coupons attached to bonds issued by the Authority shall bear the signature or facsimile signature of the chairman or vice-chairman of the Authority. If any officer whose signature or facsimile signature appears on any bonds or coupons ceases to be an officer before the delivery of the bonds, the signature or facsimile shall nevertheless be valid for all purposes. Any bonds may bear the facsimile signature of, or may be signed by, persons who are the proper officers to sign the bonds at the actual time of the execution of such bonds although at the date of the bonds such persons may not have been officers.

1986, c. 360, § 10-158.6; 1988, c. 891.



§ 10.1-1605. Issuance and sale of bonds

The bonds may be issued in coupon or in registered form, or both, as the Authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. The Authority may sell such bonds in the manner, either at public or private sale, and for the price, that it determines will best effect the purposes of this chapter. Bonds may be issued under the provisions of this chapter without obtaining the consent of any commission, board or agency of the Commonwealth or of any political subdivision, and without any other proceedings or conditions other than those which are specifically required by this chapter.

1986, c. 360, § 10-158.6; 1988, c. 891.



§ 10.1-1606. Use of bond proceeds

The proceeds of the bonds of each issue shall be used solely for the purposes of the Authority provided in the resolution authorizing the issuance of the bonds or in the trust agreement authorized in this chapter.

1986, c. 360, § 10-158.6; 1988, c. 891.



§ 10.1-1607. Interim receipts or temporary bonds

The Authority is authorized to issue interim receipts or temporary bonds as provided in § 15.2-2616 and to execute and deliver new bonds in place of bonds mutilated, lost or destroyed, as provided in § 15.2-2621.

1986, c. 360, § 10-158.6; 1988, c. 891.



§ 10.1-1608. Faith and credit of Commonwealth or political subdivision not pledged

No obligation of the Authority shall constitute a debt, or pledge of the faith and credit, of the Commonwealth or of any political subdivision, but shall be payable solely from the revenue and other funds of the Authority which have been pledged. All such obligations shall contain on the face a statement to the effect that the Commonwealth, political subdivisions, and the Authority shall not be obligated to pay the obligation or the interest except from revenues and other funds of the Authority which have been pledged, and that neither the faith and credit nor the taxing power of the Commonwealth or of any political subdivision is pledged to the payment of the principal of or the interest on such obligations.

1986, c. 360, § 10-158.6; 1988, c. 891.



§ 10.1-1609. Expenses of the Authority

All expenses incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the provisions of this chapter and no liability shall be incurred by the Authority beyond the extent to which moneys are provided under the provisions of this chapter.

1986, c. 306, § 10-158.6; 1988, c. 891.



§ 10.1-1610. Trust agreement securing bonds

In the discretion of the Authority any bonds issued under the provisions of this chapter may be secured by a trust agreement between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company. The trust agreement or the resolution providing for the issuance of bonds may pledge or assign the revenues to be received and provide for the mortgage of any project or property or any part thereof. However, the Authority shall have no power to encumber its real property or create any estate or interest therein other than encumbrances on structures not extending to the real property upon which such structures are located. The trust agreement or resolution may contain reasonable, proper and lawful provisions for protecting and enforcing the rights and remedies of the bondholders. The trust agreement or resolution may include covenants setting forth the duties of the Authority in relation to the acquisition of property and the planning, development, acquisition, construction, rehabilitation, establishment, improvement, extension, enlargement, maintenance, repair, operation and insurance of the project in connection with which such bonds have been authorized, the rates and fees to be charged, the custody, safeguarding and application of all moneys, and conditions or limitations with respect to the issuance of additional bonds. It shall be lawful for any bank or trust company incorporated under the laws of the Commonwealth which may act as depository of the proceeds of bonds or of revenue, to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority. The trust agreement may set forth the rights of action by bondholders and other provisions the Authority deems reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of the trust agreement or resolution may be treated as a part of the operation of the project.

1986, c. 360, § 10-158.7; 1988, c. 891; 1991, c. 706 .



§ 10.1-1611. Moneys received deemed trust funds

All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys are deposited shall act as a trustee of such moneys and shall hold and apply the moneys for the purposes hereof, subject to such regulations as this chapter and the resolution or trust agreement may provide.

1986, c. 360, § 10-158.8; 1988, c. 891.



§ 10.1-1612. Proceedings by bondholder or trustee to enforce rights

Any holder of bonds issued under the provisions of this chapter or any of the applicable coupons, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by the trust agreement or the resolution authorizing the issuance of such bonds, may protect and enforce rights under the laws of the Commonwealth or under the trust agreement or resolution, and may enforce all duties required by this chapter or by the trust agreement or resolution to be performed by the Authority or by any officer thereof, including the fixing, charging, and collecting of rates, rentals, and other charges.

1986, c. 360, § 10-158.9; 1988, c. 891.



§ 10.1-1613. Bonds made securities for investment and deposit

Bonds issued by the Authority under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the Commonwealth and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose authorized by law.

1986, c. 360, § 10-158.10; 1988, c. 891.



§ 10.1-1614. Revenue refunding bonds; bonds for refunding and for cost of additional projects

The Authority is authorized to provide for the issuance of revenue refunding bonds of the Authority for the purpose of refunding any bonds then outstanding which have been issued under the provisions of this chapter, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the Authority, for the additional purpose of constructing improvements, extensions, or enlargements of the projects in connection with which the bonds to be refunded have been issued. The Authority is further authorized to provide by resolution for the issuance of its revenue bonds for the combined purpose of (i) refunding any bonds then outstanding which have been issued under the provisions of this chapter, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption of such bonds, and (ii) paying all or any part of the cost of any additional project or any portion thereof. The issuance of such bonds, the maturities and other details, the rights of the holders, and the rights, duties and obligations of the Authority shall be governed by the provisions of this chapter.

1986, c. 360, § 10-158.11; 1988, c. 891.



§ 10.1-1615. Grants or loans of public or private funds

The Authority is authorized to accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, made available by grant, loan or otherwise, to accomplish any of the purposes of this chapter. All federal moneys accepted under this section shall be accepted and expended by the Authority upon terms and conditions prescribed by the United States and consistent with state law. All state moneys accepted under this section shall be accepted and expended by the Authority upon terms and conditions prescribed by the Commonwealth.

1986, c. 360, § 10-158.12; 1988, c. 891.



§ 10.1-1616. Exemption from taxes or assessments

The exercise of the powers granted by this chapter is for the benefit of the people of the Commonwealth, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions. Since the operation and maintenance of projects by the Authority and the undertaking of activities in furtherance of the purpose of the Authority will constitute the performance of essential governmental functions, the Authority shall not be required to pay any taxes or assessments upon any project or any property acquired or used by the Authority under the provisions of this chapter or upon the income therefrom, including sales and use taxes on tangible personal property used in the operations of the Authority. Any bonds issued under the provisions of this chapter, their transfer and the income which may result, including any profit made on the sale, shall be free from state and local taxation. The exemption hereby granted shall not be construed to extend to persons conducting business on the premises of a facility for which local or state taxes would otherwise be required.

1986, c. 360, § 10-158.13; 1988, c. 891.



§ 10.1-1617. Moneys of Authority

All moneys of the Authority, from whatever source derived, shall be paid to the treasurer of the Authority. Such moneys shall be deposited by the treasurer in one or more banks or trust companies, in one or more special accounts. All banks and trust companies are authorized to give security for such deposits, if required by the Authority. The moneys in the accounts shall be paid out on the warrant or other order of the treasurer of the Authority or any person authorized by the Authority to execute such warrants or orders. The Auditor of Public Accounts of the Commonwealth, and his legally authorized representatives, shall examine the accounts and books of the Authority.

1986, c. 360, § 10-158.15; 1988, c. 891.



§ 10.1-1618. Title to property

The Authority may acquire title to property in its own name or in the name of the Commonwealth for and on behalf of the Authority. In the event the Authority ceases to operate its projects and to promote the purposes stated in § 10.1-1601 or is dissolved, the title to real property held by the Authority shall transfer to the Commonwealth and be administered by the Department of Conservation and Recreation; provided however, in the event that an environmental audit of any real property or interest therein, or portion of such property, to be transferred pursuant to this section discloses any environmental liability or violation of law or regulation, present or contingent, the Governor may reject the transfer of any portion of such property which he determines to be environmentally defective.

1986, c. 360, § 10-158.16; 1988, c. 891; 1991, c. 706 .



§ 10.1-1619. Violation of regulations

Violation of any regulation adopted pursuant to § 10.1-1603 which would have been a violation of law or ordinance if committed on a public street or highway shall be tried and punished as if it had been committed on a public street or highway. Any other violation of such regulations shall be punishable as a Class 1 misdemeanor.

1986, c. 360, § 10-158.17; 1988, c. 891.



§ 10.1-1620. Appointment of special conservators of the peace

The chairman of the Authority or his designee may apply to the circuit court of any county or city for the appointment of one or more special conservators of the peace under procedures specified by § 19.2-13.

1986, c. 360, § 10-158.18; 1988, c. 891.



§ 10.1-1621. Conveyance or lease of park to Authority

The Commonwealth or any county, municipality, or other public body is authorized to convey or lease to the Authority, with or without consideration, any property to use for projects that will further the purposes described in this chapter.

1986, c. 360, § 10-158.19; 1988, c. 891.



§ 10.1-1622. Recordation of conveyances of real estate to Authority

No deed purporting to convey real estate to the Authority shall be recorded unless accepted by a person authorized to act on behalf of the Authority, which acceptance shall appear on the face of the deed.

1986, c. 360, § 10-158.20; 1988, c. 891.



§ 10.1-1700. Definitions

As used in this chapter, unless the context requires a different meaning:

"Open-space easement" means a nonpossessory interest of a public body in real property, whether easement appurtenant or in gross, acquired through gift, purchase, devise, or bequest imposing limitations or affirmative obligations, the purposes of which include retaining or protecting natural or open-space values of real property, assuring its availability for agricultural, forestal, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural or archaeological aspects of real property.

"Open-space land" means any land which is provided or preserved for (i) park or recreational purposes, (ii) conservation of land or other natural resources, (iii) historic or scenic purposes, (iv) assisting in the shaping of the character, direction, and timing of community development, (v) wetlands as defined in § 28.2-1300, or (vi) agricultural and forestal production.

"Public body" means any state agency having authority to acquire land for a public use, or any county or municipality, any park authority, any public recreational facilities authority, any soil and water conservation district, any community development authority formed pursuant to Article 6 (§ 15.2-5152 et seq.) of Chapter 51 of Title 15.2, or the Virginia Recreational Facilities Authority.

1966, c. 461, § 10-156; 1974, c. 348; 1986, c. 360; 1988, c. 891; 1997, c. 130; 2000, cc. 181, 724, 747; 2011, cc. 85, 159.



§ 10.1-1701. Authority of public bodies to acquire or designate property for use as open-space land

To carry out the purposes of this chapter, any public body may (i) acquire by purchase, gift, devise, bequest, grant or otherwise title to or any interests or rights of not less than five years' duration in real property that will provide a means for the preservation or provision of open-space land and (ii) designate any real property in which it has an interest of not less than five years' duration to be retained and used for the preservation and provision of open-space land. Any such interest may also be perpetual.

The use of the real property for open-space land shall conform to the official comprehensive plan for the area in which the property is located. No property or interest therein shall be acquired by eminent domain by any public body for the purposes of this chapter; however, this provision shall not limit the power of eminent domain as it was possessed by any public body prior to the passage of this chapter.

1966, c. 461, § 10-152; 1974, c. 259; 1981, c. 64; 1988, c. 891.



§ 10.1-1702. Further powers of public bodies

A. A public body shall have the powers necessary or convenient to carry out the purposes and provisions of this chapter, including the following powers:

1. To borrow funds and make expenditures;

2. To advance or accept advances of public funds;

3. To apply for and accept and utilize grants and any other assistance from the federal government and any other public or private sources, to give such security as may be required and to enter into and carry out contracts or agreements in connection with the assistance, and to include in any contract for assistance from the federal government such conditions imposed pursuant to federal laws as the public body may deem reasonable and appropriate and which are not inconsistent with the purposes of this chapter;

4. To make and execute contracts and other instruments;

5. In connection with the real property acquired and designated for the purposes of this chapter, to provide or to arrange or contract for the provision, construction, maintenance, operation, or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities or structures that may be necessary to the provision, preservation, maintenance and management of the property as open-space land;

6. To insure or provide for the insurance of any real or personal property or operations of the public body against any risks or hazards, including the power to pay premiums on the insurance;

7. To demolish or dispose of any structures or facilities which may be detrimental to or inconsistent with the use of real property as open-space land; and

8. To exercise its functions and powers under this chapter jointly or cooperatively with public bodies of one or more states, if they are so authorized by state law, and with one or more public bodies of this Commonwealth, and to enter into agreements for joint or cooperative action.

B. For the purposes of this chapter, the Commonwealth or a county, city or town may:

1. Appropriate funds;

2. Issue and sell its general obligation bonds in the manner and within the limitations prescribed by the applicable laws of the Commonwealth;

3. Exercise its powers under this chapter through a board or commission, or through such office or officers as its governing body by resolution determines or as the Governor determines in the case of the Commonwealth; and

4. Levy taxes and assessments.

1966, c. 461, § 10-154; 1988, c. 891.



§ 10.1-1703. Acquisition of title subject to reservation of farming or timber rights; acquisition of easements, etc.; property to be made available for farming and timber uses

Any public body is authorized to acquire (i) unrestricted fee simple title to tracts; (ii) fee simple title to such land subject to reservation of rights to use such lands for farming or to reservation of timber rights thereon; or (iii) easements in gross or such other interests in real estate of not less than five years' duration as are designed to maintain the character of such land as open-space land. Any such interest may also be perpetual. Whenever practicable in the judgment of the public body, real property acquired pursuant to this chapter shall be made available for agricultural and timbering uses which are compatible with the purposes of this chapter.

1966, c. 461, § 10-158; 1974, c. 259; 1981, c. 64; 1988, c. 891.



§ 10.1-1704. Diversion of property from open-space land use; conveyance or lease of open-space land

A. No open-space land, the title to or interest or right in which has been acquired under this chapter and which has been designated as open-space land under the authority of this chapter, shall be converted or diverted from open-space land use unless (i) the conversion or diversion is determined by the public body to be (a) essential to the orderly development and growth of the locality and (b) in accordance with the official comprehensive plan for the locality in effect at the time of conversion or diversion and (ii) there is substituted other real property which is (a) of at least equal fair market value, (b) of greater value as permanent open-space land than the land converted or diverted and (c) of as nearly as feasible equivalent usefulness and location for use as permanent open-space land as is the land converted or diverted. The public body shall assure that the property substituted will be subject to the provisions of this chapter.

B. A public body may convey or lease any real property it has acquired and which has been designated for the purposes of this chapter. The conveyance or lease shall be subject to contractual arrangements that will preserve the property as open-space land, unless the property is to be converted or diverted from open-space land use in accordance with the provisions of subsection A of this section.

1966, c. 461, § 10-153; 1988, c. 891; 1997, c. 338.



§ 10.1-1705. Chapter controlling over other laws; powers supplemental

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling. The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law.

1966, c. 461, § 10-157; 1988, c. 891.



§ 10.1-1800. Establishment and administration of Foundation; appointment, terms, chairman, quorum, etc., of board of trustees

The Virginia Outdoors Foundation is established to promote the preservation of open-space lands and to encourage private gifts of money, securities, land or other property to preserve the natural, scenic, historic, scientific, open-space and recreational areas of the Commonwealth. The Virginia Outdoors Foundation is a body politic and shall be governed and administered by a board of trustees composed of seven trustees from the Commonwealth at large to be appointed by the Governor for four-year terms. Appointments shall be made to achieve a broad geographical representation of members. Vacancies shall be filled for the unexpired term. No trustee-at-large shall be eligible to serve more than two consecutive four-year terms. All trustees-at-large shall post bond in the penalty of $5,000 with the State Comptroller prior to entering upon the functions of office.

The Governor shall appoint a chairman of the board from among the seven trustees-at-large to a two-year term. No member shall be eligible to serve more than two consecutive terms as chairman. A majority of the members of the board serving at any one time shall constitute a quorum for the transaction of business.

1966, c. 525, §§ 10-159 to 10-162; 1970, c. 757; 1988, c. 891; 1991, c. 190; 2000, cc. 21, 294; 2003, cc. 78, 90; 2011, cc. 691, 714.



§ 10.1-1801. Powers of Foundation

The Virginia Outdoors Foundation shall have the following general powers:

1. To have succession until dissolved by the General Assembly, in which event title to the properties of the Foundation, both real and personal, shall, insofar as consistent with existing contractual obligations and subject to all other legally enforceable claims or demands by or against the Foundation, pass to and become vested in the Commonwealth;

2. To sue and be sued in contractual matters in its own name;

3. To promulgate regulations as it deems necessary for the administration of its functions in accordance with the Administrative Process Act (§ 2.2-4000 et seq.);

4. To accept, hold, and administer gifts and bequests of money, securities, or other property, absolutely or in trust, for the purposes for which the Foundation is created. Unless otherwise restricted by the terms of the gift or bequest, the Foundation is authorized to sell, exchange, or otherwise dispose of and to invest or reinvest in such investments as it may determine the moneys, securities, or other property given or bequeathed to it. The principal of such funds, together with the income therefrom and all other revenues, shall be placed in such depositories as the Foundation shall determine and shall constitute a special fund and be subject to expenditure by the Foundation without further appropriation. The Foundation shall not engage in any business except in the furtherance of its objectives;

5. To acquire by gift, devise, purchase, or otherwise, absolutely or in trust, and to hold and, unless otherwise restricted by the terms of the gift or devise, to encumber, convey, or otherwise dispose of, any real property, or any estate or interest therein, as may be necessary and proper in carrying into effect the purposes of the Foundation;

6. To enter into contracts generally and to execute all instruments necessary or appropriate to carry out its purposes;

7. To appoint and prescribe the duties of such officers, agents, and employees as may be necessary to carry out its functions, and to fix and pay such compensation to them for their services as the Foundation may determine; and

8. To perform any lawful acts necessary or appropriate to carry out the purposes of the Foundation.

1966, c. 525, § 10-163; 1988, c. 891.



§ 10.1-1801.1. Open-Space Lands Preservation Trust Fund

A. The Foundation shall establish, administer, manage, including the creation of reserves, and make expenditures and allocations from a special nonreverting fund in the state treasury to be known as the Open-Space Lands Preservation Trust Fund, hereinafter referred to as the Fund. The Foundation shall establish and administer the Fund solely for the purpose of providing grants in accordance with this section to localities acquiring open-space easements or persons conveying conservation or open-space easements on agricultural, forestal, or other open-space land pursuant to the Open-Space Land Act (§ 10.1-1700 et seq.) and, if applicable, the Virginia Conservation Easement Act (§ 10.1-1009 et seq.).

B. The Fund shall consist of general fund moneys, gifts, endowments or grants from the United States government, its agencies and instrumentalities, and funds from any other available sources, public or private.

C. Any moneys remaining in the Fund at the end of a biennium shall remain in the Fund, and shall not revert to the general fund. Interest earned on moneys received by the Fund shall remain in the Fund and be credited to it.

D. The purpose of grants made from the Fund shall be to aid localities acquiring open-space easements or persons conveying conservation or open-space easements with the costs associated with the conveyance of the easements, which may include legal costs, appraisal costs or all or part of the value of the easement. In cases where a grant is used to purchase all or part of the value of an easement, moneys from the Fund may also be used by the Foundation to pay for an appraisal, provided that the appraisal is the only appraisal paid for by the Foundation in the acquisition of a particular easement. To be eligible for a grant award, the conservation or open-space easement shall provide that:

1. The easement is perpetual in duration; and

2. The easement is conveyed to the Foundation or, if the Foundation consents, the Foundation and a local coholder.

For the purposes of this section, "local coholder" means the governing body of the locality in which the easement is located; a holder as defined in § 10.1-1009; a public recreational facilities authority; other local entity authorized by statute to hold open-space or preservation easements, or a soil and water conservation district, if authorized to hold an easement under the Open-Space Land Act (§ 10.1-1700 et seq.). The Board of Historic Resources may be a local coholder if the easement is on land that abuts land on which a designated historic landmark, building, structure, district, object or site is located.

E. The Foundation shall establish guidelines for submittal and evaluation of grant applications. In evaluating grant applications, the Foundation may give priority to applications that:

1. Request a grant to pay only legal and appraisal fees for a conservation or open-space easement that is being donated by the landowner;

2. Request a grant to pay costs associated with conveying a conservation or open-space easement on a family-owned or family-operated farm; or

3. Demonstrate the applicant's financial need for a grant.

F. No open-space land for which a grant has been awarded under this section shall be converted or diverted from open-space land use unless:

1. Such conversion or diversion is in compliance with subsection A of § 10.1-1704; and

2. The easement on the land substituted for land subject to an easement with respect to which a grant has been made under this section meets the eligibility requirements of this section.

G. Up to $100,000 per year of any interest generated by the Fund may be used for the Foundation's administrative expenses.

1997, c. 338; 1999, c. 927; 2000, c. 181; 2003, cc. 78, 90; 2009, c. 599.



§ 10.1-1801.2. Repealed

Repealed by Acts 2003, cc. 78 and 90, cl. 2.



§ 10.1-1802. Annual report

The Foundation shall submit an annual report to the Governor and General Assembly on or before November 1 of each year. The report shall contain, at a minimum, the annual financial statements of the Foundation for the year ending the preceding June 30.

1966, c. 525, § 10-164; 1984, c. 734; 1985, c. 146; 1988, c. 891; 2004, c. 650.



§ 10.1-1803. Gifts, devises and bequests

Gifts, devises or bequests, whether personal or real property, and the income therefrom, accepted by the Foundation, shall be deemed to be gifts to the Commonwealth, which shall be exempt from all state and local taxes, and shall be regarded as the property of the Commonwealth for the purposes of all tax laws.

1966, c. 525, § 10-165; 1988, c. 891.



§ 10.1-1804. Cooperation of state agencies, etc

All state officers, agencies, commissions, departments, and institutions are directed to cooperate with and assist the Virginia Outdoors Foundation in carrying out its purpose, and to that end may accept any gift or conveyance of land or other property in the name of the Commonwealth from the Foundation. Such property shall be held in possession or used as provided in the terms of the trust, contract, or instrument by which it is conveyed.

1966, c. 525, § 10-166; 1988, c. 891.



§ 10.1-1900. Repealed

Repealed by Acts 1989, c. 659 .



§ 10.1-2000. Museum created; essential governmental function

There is hereby created an institution of the Commonwealth of Virginia to be known as "The Virginia Museum of Natural History," hereinafter referred to as the "Museum." The Museum is hereby declared to be a public body and instrumentality for the purpose of preserving and protecting Virginia's natural history. The exercise by the Museum of the powers conferred by this chapter shall be deemed an essential governmental function.

1988, cc. 707, 891.



§ 10.1-2001. Purposes

The purposes of the Virginia Museum of Natural History are:

1. To investigate, preserve and exhibit the various elements of natural history found in Virginia and other parts of the United States and the world;

2. To foster an understanding and appreciation of how man and the earth have evolved;

3. To encourage and promote research in the varied natural heritage of Virginia and other parts of the world;

4. To encourage individuals and scholars to study our natural history and to apply this understanding of the past to the challenge of the future;

5. To establish a state museum of natural history in Virginia where specimens of natural history, especially those of Virginia origin, can be properly housed, cared for, cataloged and studied and to ensure a permanent repository of our natural heritage; and

6. To coordinate an efficient network in Virginia where researchers and the public can readily use the natural history material of the Museum, its branches, Virginia's institutions of higher education and other museums. These purposes are hereby declared to be a matter of legislative determination.

1988, cc. 707, 891.



§ 10.1-2002. Board of trustees; appointment of members

The Museum shall be governed by a board of trustees consisting of 15 members appointed by the Governor. Two of the members appointed to the Board shall be members of the Virginia Academy of Science. The appointments shall be subject to confirmation by the General Assembly if in session and, if not, then at its next succeeding session. The Board of Trustees shall be referred to as the "Board."

1988, cc. 707, 891; 2012, c. 502.



§ 10.1-2003. Terms of members; vacancies

The members of the Board shall be appointed for terms of five years each, except that the initial appointments to the Board shall be for such terms of less than five years as may be necessary to stagger the expiration of terms so that the terms of not more than seven members expire in any one year. Members of the Board may be suspended or removed by the Governor at his pleasure and the unexpired term of any member shall lapse upon his failure for any reason to attend four consecutive regular meetings of the Board. The initial appointments of members for terms of less than five years shall be deemed appointments to fill vacancies. No person shall be eligible to serve for or during more than two successive terms; however, any person appointed to fill a vacancy may be eligible for two additional successive terms after the term of the vacancy for which he was appointed has expired. The members of the Board shall receive no salaries.

1988, cc. 707, 891; 2001, c. 163.



§ 10.1-2004. Annual meeting; Officers of Board; executive committee

The Board shall designate one regular meeting to be held annually each fiscal year. At each regular annual meeting, the Board shall select a chairman and a vice-chairman from its membership, and appoint an executive committee to consist of not less than three nor more than five of its membership, including the chairman and vice-chairman for the transaction of business in the recess of the Board.

1988, cc. 707, 891; 2001, c. 163.



§ 10.1-2005. Oath of members

Before entering upon the discharge of his duties, each member of the Board shall take the usual oath of office.

1988, cc. 707, 891.



§ 10.1-2006. Bonds of members

Each member of the Board shall give bond, with corporate surety, in such penalty as is fixed by the Governor, conditioned upon the faithful discharge of his duties. The premium on the bonds shall be paid from funds available to the Museum.

1988, cc. 707, 891.



§ 10.1-2007. Meetings of Board

The Board shall establish a regular meeting schedule and may meet at such other times as it deems appropriate or upon call of the chairman, when in his opinion a meeting is expedient or necessary.

1988, cc. 707, 891; 2001, c. 163.



§ 10.1-2008. Quorum of Board

A simple majority of the members of the Board then serving shall constitute a quorum. In absence of a quorum, and provided that the chairman or vice-chairman and at least two other members of the Board are present, a meeting may proceed to receive information, but not take any action upon, items listed on the meeting agenda distributed in advance to the full membership.

1988, cc. 707, 891; 2001, c. 163.



§ 10.1-2009. Powers and duties of Board

A. The Board is hereby authorized:

1. To manage, control, maintain and operate the Museum and to provide for the erection, care and preservation of all property belonging to the Museum;

2. To appoint the Director of the Museum, and prescribe his duties and salary and to employ such deputies and assistants as may be required;

3. To prescribe rules and regulations for the operation of the Museum, including, but not limited to, the kinds and types of research, instruction and exhibits, and the making of plans for expansion of the Museum;

4. To employ planning consultants and architects in relation to expansion of the Museum;

5. To acquire by purchase, gift, loan or otherwise land necessary for establishment and expansion of the Museum, and exhibits and displays;

6. To enter into agreements with institutions of higher education in Virginia to work cooperatively on research projects of mutual interest and benefit;

7. To establish a foundation to assist in fund raising efforts to supplement the state funds provided to the Museum;

8. To enter into contracts for construction of physical facilities;

9. To enter into contracts approved by the Attorney General to further the purposes of the Museum;

10. To adopt a seal, flag or other emblems; and

11. To charge for admission to the Museum, if deemed appropriate.

B. With prior annual written approval of the Governor, the Board of Trustees of the Virginia Museum of Natural History may supplement the salary of the Director of the Museum from nonstate funds. In approving a supplement, the Governor may be guided by criteria that provide a reasonable limit on the total additional income of the Director. The criteria may include, but need not be limited to, a consideration of the salaries paid to similar officials at comparable museums of other states. The Board shall report approved supplements to the Department of Human Resource Management for retention in its records.

1988, cc. 707, 891; 2004, c. 870.



§ 10.1-2010. Agents and employees

The Director may engage or authorize the engagement of agents and employees necessary to the operation and maintenance of the Museum, subject to the approval of the Board.

1988, cc. 707, 891.



§ 10.1-2011. Acceptance of gifts; expenditures; certain powers of educational institutions to apply

A. The Board is authorized to receive and administer grants from agencies of the United States government, and gifts, bequests and devises of property, and to expend or authorize the expenditure of funds derived from such sources and funds appropriated by the General Assembly to the Museum.

B. Notwithstanding any law to the contrary, the Museum shall be deemed to be an institution of higher education within the meaning of §§ 23-3.1 and 23-9.2.

1988, cc. 707, 891; 2004, c. 870.



§ 10.1-2012. Annual report

The Board of Trustees shall submit an annual report to the Governor and General Assembly on or before November 1 of each year. Such report shall contain, at a minimum, the annual financial statements of the Museum for the year ending the preceding June 30.

1988, cc. 707, 891; 2004, c. 650.



§ 10.1-2100. Repealed

Repealed by Acts 2013, cc. 756 and 793, cl. 2.



§ 10.1-2102. Repealed

Repealed by Acts 2012, cc. 785 and 819, cl. 2.



§ 10.1-2103. Repealed

Repealed by Acts 2013, cc. 756 and 793, cl. 2.



§ 10.1-2105. Repealed

Repealed by Acts 2005, c. 41, c. 2.



§ 10.1-2106. Repealed

Repealed by Acts 2013, cc. 756 and 793, cl. 2.



§ 10.1-2112. Repealed

Repealed by Acts 2012, cc. 785 and 819, cl. 2.



§ 10.1-2113. Repealed

Repealed by Acts 2013, cc. 756 and 793, cl. 2.



§ 10.1-2116. Repealed

Repealed by Acts 2004, c. 1000.



§ 10.1-2117. Definitions

As used in this chapter, unless the context requires a different meaning:

"Biological nutrient removal technology" means technology that will typically achieve at least an 8 mg/L total nitrogen concentration or at least a 1 mg/L total phosphorus concentration in effluent discharges.

"Chesapeake Bay Agreement" means the Chesapeake Bay Agreement of 2000 and any amendments thereto.

"Eligible nonsignificant discharger" means any publicly owned treatment works that is not a significant discharger but due to expansion or new construction is subject to a technology-based standard under § 62.1-44.19:15 or 62.1-44.19:16.

"Fund" means the Virginia Water Quality Improvement Fund established by Article 4 (§ 10.1-2128 et seq.).

"Individual" means any corporation, foundation, association or partnership or one or more natural persons.

"Institutions of higher education" means any educational institution meeting the requirements of § 60.2-220.

"Local government" means any county, city, town, municipal corporation, authority, district, commission or political subdivision of the Commonwealth.

"Nonpoint source pollution" means pollution of state waters washed from the land surface in a diffuse manner and not resulting from a discernible, defined or discrete conveyance.

"Nutrient removal technology" means state-of-the-art nutrient removal technology, biological nutrient removal technology, or other nutrient removal technology.

"Point source pollution" means pollution of state waters resulting from any discernible, defined or discrete conveyances.

"Publicly owned treatment works" means a publicly owned sewage collection system consisting of pipelines or conduits, pumping stations and force mains, and all other construction, devices, and appliances appurtenant thereto, or any equipment, plant, treatment works, structure, machinery, apparatus, interest in land, or any combination of these, not including an onsite sewage system, that is used, operated, acquired, or constructed for the storage, collection, treatment, neutralization, stabilization, reduction, recycling, reclamation, separation, or disposal of wastewater, or for the final disposal of residues resulting from the treatment of sewage, including but not limited to: treatment or disposal plants; outfall sewers, interceptor sewers, and collector sewers; pumping and ventilating stations, facilities, and works; and other real or personal property and appurtenances incident to their development, use, or operation.

"Reasonable sewer costs" means the amount expended per household for sewer service in relation to the median household income of the service area as determined by guidelines developed and approved by the State Water Control Board for use with the Virginia Water Facilities Revolving Fund established pursuant to Chapter 22 (§ 62.1-224 et seq.) of Title 62.1.

"Significant discharger" means (i) a publicly owned treatment works discharging to the Chesapeake Bay watershed with a design capacity of 0.5 million gallons per day or greater, (ii) a publicly owned treatment works discharging to the Chesapeake Bay watershed east of the fall line with a design capacity of 0.1 million gallons per day or greater, (iii) a planned or newly expanding publicly owned treatment works discharging to the Chesapeake Bay watershed, which is expected to be in operation by 2010 with a permitted design of 0.5 million gallons per day or greater, or (iv) a planned or newly expanding publicly owned treatment works discharging to the Chesapeake Bay watershed east of the fall line with a design capacity of 0.1 million gallons per day or greater, which is expected to be in operation by 2010.

"State-of-the-art nutrient removal technology" means technology that will achieve at least a 3 mg/L total nitrogen concentration or at least a 0.3 mg/L total phosphorus concentration in effluent discharges.

"State waters" means all waters on the surface or under the ground, wholly or partially within or bordering the Commonwealth or within its jurisdictions.

"Water Quality Improvement Grants" means grants available from the Fund for projects of local governments, institutions of higher education, and individuals (i) to achieve nutrient reduction goals in regulations, permits, or the Chesapeake Bay TMDL Watershed Implementation Plan or (ii) to achieve other water quality restoration, protection or enhancement benefits.

1997, cc. 21, 625, 626; 1999, c. 257; 2005, cc. 704, 707, 709; 2006, c. 236; 2007, c. 924; 2015, c. 164.



§ 10.1-2118. Cooperative program established

It shall be the policy of the Commonwealth, and it is the purpose of this chapter, to restore and improve the quality of state waters and to protect them from impairment and destruction for the benefit of current and future citizens of the Commonwealth. The General Assembly further determines and finds that the quality of state waters is subject to potential pollution and degradation, including excess nutrients, from both point and nonpoint source pollution and that the purposes of the State Water Control Law (§ 62.1-44.2 et seq.) and all other laws related to the restoration, protection and improvement of the quality of state waters will be enhanced by the implementation of the provisions of this chapter. The General Assembly further determines and finds that the restoration, protection and improvement of the quality of state waters is a shared responsibility among state and local governments and individuals and to that end this chapter establishes cooperative programs related to nutrient reduction and other point and nonpoint sources of pollution.

1997, cc. 21, 625, 626.



§ 10.1-2119. Effect of chapter on other governmental authority

The authorities and powers granted by the provisions of this chapter are supplemental to other state and local governmental authority and do not limit in any way other water quality restoration, protection and enhancement authority of any agency or local government of the Commonwealth. All counties, cities and towns are authorized to exercise their police and zoning powers to protect the quality of state waters from nonpoint source pollution as provided in this Code.

1997, cc. 21, 625, 626.



§ 10.1-2120. Definitions

As used in this article, unless the context requires a different meaning:

"Department" means the Department of Environmental Quality.

"Director" means the Director of the Department of Environmental Quality.

1997, cc. 21, 625, 626.



§ 10.1-2121. Cooperative point source pollution program

In order to restore, protect and improve the quality of the bays, lakes, rivers, streams, creeks, and other state waters, and to achieve the pollution reduction goals, including those related to nutrient reduction, established in commitments made by the Commonwealth to water quality restoration, protection and improvement, including but not limited to the Chesapeake Bay Agreement, as amended, the Department shall assist local governments and individuals in the control of point source pollution, including nutrient reductions, through technical and financial assistance made available through grants provided from the Fund. In providing this technical and financial assistance the Department shall give initial priority to local government capital construction projects designed to achieve nutrient reduction goals, as provided in § 10.1-2131, consistent with those established in the Chesapeake Bay Agreement, as amended, and thereafter to efforts consistent with other commitments made by the Commonwealth. In pursuing implementation of this cooperative program, it is the intent of the Commonwealth to annually seek and provide funding necessary to meet its commitments under any fully executed grant agreement pursuant to the provisions of §§ 10.1-2130 and 10.1-2131.

1997, cc. 21, 625, 626.



§ 10.1-2122. Additional powers and duties of the Director

In furtherance of the purposes of this article, the Director is authorized to utilize the Fund for the purpose of providing Water Quality Improvement Grants as prescribed in Article 4 (§ 10.1-2128 et seq.) of this chapter.

1997, cc. 21, 625, 626.



§ 10.1-2123. Definitions

As used in this article, unless the context requires a different meaning:

"Board" means the State Water Control Board.

"Department" means the Department of Environmental Quality.

"Director" means the Director of the Department of Environmental Quality.

1997, cc. 21, 625, 626; 2013, cc. 756, 793.



§ 10.1-2124. Cooperative nonpoint source pollution program

A. The state has the responsibility under Article XI of the Constitution of Virginia to protect the bays, lakes, rivers, streams, creeks, and other state waters of the Commonwealth from pollution and impairment. Commercial and residential development of land as well as agricultural and other land uses may cause the impairment of state waters through nonpoint source pollution. In the exercise of their authority to control land use and development, it is the responsibility of counties, cities, and towns to consider the protection of all bays, lakes, rivers, streams, creeks, and other state waters from nonpoint source pollution. The exercise of environmental stewardship by individuals is necessary to protect state waters from nonpoint source pollution. To promote achievement of the directives of Article XI of the Constitution of Virginia and to implement the cooperative programs established by this chapter, the state shall assist local governments, soil and water conservation districts and individuals in restoring, protecting and improving water quality through grants provided from the Fund.

B. In order to restore, protect, and improve the quality of all bays, lakes, rivers, streams, creeks, and other state waters, and to achieve the pollution reduction goals, including nutrient reduction goals, established in commitments made by the Commonwealth to water quality restoration, protection, and enhancement, including but not limited to the Chesapeake Bay Agreement, as amended, the Department shall assist local governments, soil and water conservation districts, and individuals in the control of nonpoint source pollution, including nutrient reduction, through technical and financial assistance made available through grants provided from the Fund as provided in § 10.1-2132.

C. In order to engage stakeholders within each of the Commonwealth's 14 major river basins to develop comprehensive strategic plans to mitigate and prevent local nonpoint source water pollution, the Department may establish the Watershed Coordination Program, hereinafter referred to as "the Program." The Program shall continue the work of watershed roundtables, support citizen stewardship activities, and be coordinated with the agencies of the Secretariat of Natural Resources, the Department of Forestry, and the Department of Agriculture and Consumer Services. The Program shall be funded with private funds; however, the Department may assist with the initial costs associated with the development of the Program to the extent that funding is available. The Department may assist in fund-raising efforts to supplement the Fund and provide assistance to the fund-raising efforts of the watershed roundtables. The Program shall strive to provide appropriate incentives for achievements to include public recognition and awards.

1997, cc. 21, 625, 626; 2004, c. 413.



§ 10.1-2125. Powers and duties of the Board

The Board, in meeting its responsibilities under the cooperative program established by this article, after consultation with other appropriate agencies, is authorized and has the duty to:

1. Encourage and promote nonpoint source pollution control and prevention, including nutrient control and prevention, for the: (i) protection of public drinking water supplies; (ii) promotion of water resource conservation; (iii) protection of existing high quality state waters and restoration of all other state waters to a condition or quality that will permit all reasonable beneficial uses and will support the propagation and growth of all aquatic life, including finfish and shellfish, which might reasonably be expected to inhabit them; (iv) protection of all state waters from nonpoint source pollution; (v) prevention of any increase in nonpoint source pollution; (vi) reduction of existing nonpoint source pollution; (vii) attainment and maintenance of water quality standards established under subdivisions (3a) and (3b) of § 62.1-44.15; and (viii) attainment of commitments made by the Commonwealth to water quality restoration, protection and enhancement including the goals of the Chesapeake Bay Agreement, as amended, all in order to provide for the health, safety and welfare of the present and future citizens of the Commonwealth.

2. Provide technical assistance and advice to local governments and individuals concerning aspects of water quality restoration, protection and improvement relevant to nonpoint source pollution.

3. Apply for, and accept, federal funds and funds from any other source, public or private, that may become available and to transmit such funds to the Fund for the purpose of providing Water Quality Improvement Grants as prescribed in Article 4 (§ 10.1-2128 et seq.) of this chapter.

4. Enter into contracts necessary and convenient to carry out the provisions of this article.

5. Seek the assistance of other state agencies and entities including but not limited to the Department of Forestry and the Virginia Soil and Water Conservation Board as appropriate in carrying out its responsibilities under this chapter.

1997, cc. 21, 625, 626; 2005, c. 41.



§ 10.1-2126. Additional powers and duties of Director

A. In furtherance of the purposes of this article, the Director is authorized to utilize the Fund for the purpose of providing Water Quality Improvement Grants as prescribed in Article 4 (§ 10.1-2128 et seq.) of this chapter.

B. The Director shall be vested with the authority of the Board when the Board is not in session, subject to such limitations as may be prescribed by the Board. In no event shall the Director have the authority to promulgate any final regulation pursuant to the provisions of this chapter.

1997, cc. 21, 625, 626.



§ 10.1-2127. Nonpoint source pollution water quality assessment

A. The Department, in conjunction with other state agencies, shall evaluate and report on the impacts of nonpoint source pollution on water quality and water quality improvement to the Governor and the General Assembly. This evaluation shall be incorporated into the § 305(b) water quality report of the Clean Water Act developed pursuant to § 62.1-44.19:5. The evaluation shall at a minimum include considerations of water quality standards, fishing bans, shellfish contamination, aquatic life monitoring, sediment sampling, fish tissue sampling and human health standards. The report shall be produced in accordance with the schedule required by federal law, but shall incorporate at least the preceding five years of data. Data older than five years shall be incorporated when scientifically appropriate for trend analysis. The report shall, at a minimum, include an assessment of the geographic regions where water quality is demonstrated to be impaired or degraded as the result of nonpoint source pollution and an evaluation of the basis or cause for such impairment or degradation.

B. The Department and a county, city or town or any combination of counties, cities and towns comprising all or part of any geographic region identified pursuant to subsection A as contributing to the impairment or degradation of state waters may develop a cooperative program to address identified nonpoint source pollution impairment or degradation, including excess nutrients. The program may include, in addition to other elements, a delineation of state and local government responsibilities and duties and may provide for the implementation of initiatives to address the causes of nonpoint source pollution, including those related to excess nutrients. These initiatives may include the modification, if necessary, of local government land use control ordinances. All state agencies shall cooperate and provide assistance in developing and implementing such programs.

C. The Department and a county, city or town or any combination of counties, cities and towns comprising all or part of any geographic region not identified pursuant to subsection A as contributing to the impairment or degradation of state waters may develop a cooperative program to prevent nonpoint source pollution impairment or degradation. The program may include, in addition to other elements, a delineation of state and local government responsibilities and duties and may provide for the implementation of initiatives to address the nonpoint source pollution causes, including the modification, if necessary, of local government land use control ordinances. All state agencies shall cooperate and provide assistance in developing and implementing such programs.

D. The Department shall, on or before January 1 of each year, report to the Governor and the General Assembly on whether cooperative nonpoint source pollution programs, including nutrient reduction programs, developed pursuant to this section are being effectively implemented to meet the objectives of this article. This annual report may be incorporated as part of the report required by § 62.1-44.118.

1997, cc. 21, 625, 626; 2003, c. 741; 2007, c. 637.



§ 10.1-2128. Virginia Water Quality Improvement Fund established; purposes

A. There is hereby established in the state treasury a special permanent, nonreverting fund, to be known as the "Virginia Water Quality Improvement Fund." The Fund shall be established on the books of the Comptroller. The Fund shall consist of sums appropriated to it by the General Assembly which shall include, unless otherwise provided in the general appropriation act, 10 percent of the annual general fund revenue collections that are in excess of the official estimates in the general appropriation act and 10 percent of any unrestricted and uncommitted general fund balance at the close of each fiscal year whose reappropriation is not required in the general appropriation act. The Fund shall also consist of such other sums as may be made available to it from any other source, public or private, and shall include any penalties or damages collected under this article, federal grants solicited and received for the specific purposes of the Fund, and all interest and income from investment of the Fund. Any sums remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. All moneys designated for the Fund shall be paid into the state treasury and credited to the Fund. Moneys in the Fund shall be used solely for Water Quality Improvement Grants. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon the written request of the Director of the Department of Environmental Quality or the Director of the Department of Conservation and Recreation as provided in this chapter.

B. Except as otherwise provided under this article, the purpose of the Fund is to provide Water Quality Improvement Grants to local governments, soil and water conservation districts, state agencies, institutions of higher education and individuals for point and nonpoint source pollution prevention, reduction and control programs and efforts undertaken in accordance with the provisions of this chapter. The Fund shall not be used for agency operating expenses or for purposes of replacing or otherwise reducing any general, nongeneral, or special funds allocated or appropriated to any state agency; however, nothing in this section shall be construed to prevent the award of a Water Quality Improvement Grant to a local government in connection with point or nonpoint pollution prevention, reduction and control programs or efforts undertaken on land owned by the Commonwealth and leased to the local government. In keeping with the purpose for which the Fund is created, it shall be the policy of the General Assembly to provide annually its share of financial support to qualifying applicants for grants in order to fulfill the Commonwealth's responsibilities under Article XI of the Constitution of Virginia.

C. For the fiscal year beginning July 1, 2005, $50 million shall be appropriated from the general fund and deposited into the Fund. Except as otherwise provided under this article, such appropriation and any amounts appropriated to the Fund in subsequent years in addition to any amounts deposited to the Fund pursuant to the provisions of subsection A shall be used solely to finance the costs of design and installation of nutrient removal technology at publicly owned treatment works designated as significant dischargers or eligible nonsignificant dischargers for compliance with the effluent limitations for total nitrogen and total phosphorus of the Chesapeake Bay TMDL Watershed Implementation Plan or applicable regulatory or permit requirements. Notwithstanding the provisions of this section, the Governor and General Assembly may, at any time, provide additional funding for nonpoint source pollution reduction activities through the Fund in excess of the deposit required under subsection A.

At such time as grant agreements specified in § 10.1-2130 have been signed by every significant discharger and eligible nonsignificant discharger and available funds are sufficient to implement the provisions of such grant agreements, the House Committee on Agriculture, Chesapeake and Natural Resources, the House Committee on Appropriations, the Senate Committee on Agriculture, Conservation and Natural Resources, and the Senate Committee on Finance shall review the financial assistance provided under this section and determine (i) whether such deposits should continue to be made, (ii) the size of the deposit to be made, (iii) the programs and activities that should be financed by such deposits in the future, and (iv) whether the provisions of this section should be extended.

1997, cc. 21, 625, 626; 1999, c. 257; 2001, c. 264; 2005, cc. 704, 707, 709; 2006, c. 236; 2008, cc. 278, 500, 643, 701; 2010, c. 684; 2015, c. 164.



§ 10.1-2128.1. Virginia Natural Resources Commitment Fund established

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Natural Resources Commitment Fund hereafter referred to as "the Subfund," which shall be a subfund of the Virginia Water Quality Improvement Fund and administered by the Department of Conservation and Recreation. The Subfund shall be established on the books of the Comptroller. All amounts appropriated and such other funds as may be made available to the Subfund from any other source, public or private, shall be paid into the state treasury and credited to the Subfund. Interest earned on moneys in the Subfund shall remain in the Subfund and be credited to it. Any moneys remaining in the Subfund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Subfund. Moneys in the Subfund shall be used as provided in subsection B solely for the Virginia Agricultural Best Management Practices Cost-Share Program administered by the Department of Conservation and Recreation.

B. Beginning on July 1, 2008, and continuing in each subsequent fiscal year until July 1, 2018, out of such amounts as may be appropriated and deposited to the Subfund, distributions shall be made in each fiscal year for the following purposes:

1. Eight percent of the total amount distributed to the Virginia Agricultural Best Management Practices Cost-Share Program shall be distributed to soil and water conservation districts to provide technical assistance for the implementation of such agricultural best management practices. Each soil and water conservation district in the Commonwealth shall receive a share according to a method employed by the Director of the Department of Conservation and Recreation in consultation with the Virginia Soil and Water Conservation Board, that accounts for the percentage of the available agricultural best management practices funding that will be received by the district from the Subfund;

2. Fifty-five percent of the total amount distributed to the Virginia Agricultural Best Management Practices Cost-Share Program shall be used for matching grants for agricultural best management practices on lands in the Commonwealth exclusively or partly within the Chesapeake Bay watershed; and

3. Thirty-seven percent of the total amount distributed to the Virginia Agricultural Best Management Practices Cost-Share Program shall be used for matching grants for agricultural best management practices on lands in the Commonwealth exclusively outside of the Chesapeake Bay watershed.

C. The Department of Conservation and Recreation, in consultation with stakeholders, including representatives of the agricultural community, the conservation community, and the Soil and Water Conservation Districts, shall determine an annual funding amount for effective Soil and Water Conservation District technical assistance and implementation of agricultural best management practices pursuant to § 10.1-546.1. Pursuant to § 2.2-1504, the Department shall provide to the Governor the annual funding amount needed for each year of the ensuing biennial period. The Department shall include the annual funding amount as part of the reporting requirements in § 62.1-44.118.

2008, cc. 643, 701; 2009, cc. 209, 263; 2011, c. 245.



§ 10.1-2128.2. Nutrient Offset Fund established; purposes

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Nutrient Offset Fund, hereafter referred to as "the Subfund," which shall be a subfund of the Virginia Water Quality Improvement Fund and administered by the Director of the Department of Environmental Quality. The Subfund shall be established on the books of the Comptroller. All amounts appropriated and such other moneys as may be made available to the Subfund from any other source, public or private, shall be paid into the state treasury and credited to the Subfund. Interest earned on moneys in the Subfund shall remain in the Subfund and be credited to it. Any moneys remaining in the Subfund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Subfund. Moneys in the Subfund shall be used solely for the purposes stated in subsection B. Expenditures and disbursements from the Subfund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request of the Director of the Department of Environmental Quality.

B. The Director of the Department of Environmental Quality shall use moneys in the Subfund only to purchase nutrient offsets that achieve equivalent point or nonpoint source reductions in the same tributary beyond those reductions already required by or funded under federal or state law. The Director of the Department of Environmental Quality may enter into long-term contracts with producers of nutrient offsets to purchase such offsets using moneys from the Subfund. Priority shall be given to nutrient offsets produced from facilities that generate electricity from animal waste.

C. The Director of the Department of Environmental Quality shall make nutrient offsets purchased pursuant to subsection B available for sale to owners or operators of new or expanded facilities pursuant to § 62.1-44.19:15, and to permitted facilities pursuant to § 62.1-44.19:18.

D. For the purposes of this section, a "nutrient offset" means a nutrient reduction certified by the Department of Environmental Quality as a load allocation, point source nitrogen credit, or point source phosphorus credit under the Chesapeake Bay Watershed Nutrient Credit Exchange Program (§ 62.1-44.19:12 et seq.).

2011, c. 524.



§ 10.1-2129. Agency coordination; conditions of grants

A. If, in any fiscal year beginning on or after July 1, 2005, there are appropriations to the Fund in addition to those made pursuant to subsection A of § 10.1-2128, the Secretary of Natural Resources shall distribute those moneys in the Fund provided from the 10 percent of the annual general fund revenue collections that are in excess of the official estimates in the general appropriation act, and the 10 percent of any unrestricted and uncommitted general fund balance at the close of each fiscal year whose reappropriation is not required in the general appropriation act, as follows:

1. Seventy percent of the moneys shall be distributed to the Department of Conservation and Recreation and shall be administered by it for the sole purpose of implementing projects or best management practices that reduce nitrogen and phosphorus nonpoint source pollution, with a priority given to agricultural best management practices. In no single year shall more than 60 percent of the moneys be used for projects or practices exclusively within the Chesapeake Bay watershed; and

2. Thirty percent of the moneys shall be distributed to the Department of Environmental Quality, which shall use such moneys for making grants for the sole purpose of designing and installing nutrient removal technologies for publicly owned treatment works designated as significant dischargers or eligible nonsignificant dischargers. The moneys shall also be available for grants when the design and installation of nutrient removal technology utilizes the Public-Private Education Facilities and Infrastructure Act (§ 56-575.1 et seq.).

3. Except as otherwise provided in the Appropriation Act, in any fiscal year when moneys are not appropriated to the Fund in addition to those specified in subsection A of § 10.1-2128, or when moneys appropriated to the Fund in addition to those specified in subsection A of § 10.1-2128 are less than 40 percent of those specified in subsection A of § 10.1-2128, the Secretary of Natural Resources, in consultation with the Secretary of Agriculture and Forestry, the State Forester, the Commissioner of Agriculture and Consumer Services, and the Directors of the Departments of Environmental Quality and Conservation and Recreation, and with the advice and guidance of the Board of Conservation and Recreation, the Virginia Soil and Water Conservation Board, and the State Water Control Board, and following a public comment period of at least 30 days and a public hearing, shall allocate those moneys deposited in the Fund, but excluding any moneys deposited into the Virginia Natural Resources Commitment Fund established pursuant to § 10.1-2128.1, between point and nonpoint sources, both of which shall receive moneys in each such year.

B.1. Except as may otherwise be specified in the general appropriation act, the Secretary of Natural Resources, in consultation with the Secretary of Agriculture and Forestry, the State Forester, the Commissioner of Agriculture and Consumer Services, the State Health Commissioner, and the Directors of the Departments of Environmental Quality and Conservation and Recreation, and with the advice and guidance of the Board of Conservation and Recreation, the Virginia Soil and Water Conservation Board, and the State Water Control Board, shall develop written guidelines that (i) specify eligibility requirements; (ii) govern the application for and the distribution and conditions of Water Quality Improvement Grants; (iii) list criteria for prioritizing funding requests; and (iv) define criteria and financial incentives for water reuse.

2. In developing the guidelines, the Secretary shall evaluate and consider, in addition to such other factors as may be appropriate to most effectively restore, protect and improve the quality of state waters: (i) specific practices and programs proposed in the Chesapeake Bay TMDL Watershed Implementation Plan, and the associated effectiveness and cost per pound of nutrients removed; (ii) water quality impairment or degradation caused by different types of nutrients released in different locations from different sources; and (iii) environmental benchmarks and indicators for achieving improved water quality. The process for development of guidelines pursuant to this subsection shall, at a minimum, include (a) use of an advisory committee composed of interested parties; (b) a 60-day public comment period on draft guidelines; (c) written responses to all comments received; and (d) notice of the availability of draft guidelines and final guidelines to all who request such notice.

3. In addition to those the Secretary deems advisable to most effectively restore, protect and improve the quality of state waters, the criteria for prioritizing funding requests shall include: (i) the pounds of total nitrogen and the pounds of total phosphorus reduced by the project; (ii) whether the location of the water quality restoration, protection or improvement project or program is within a watershed or subwatershed with documented water nutrient loading problems or adopted nutrient reduction goals; (iii) documented water quality impairment; and (iv) the availability of other funding mechanisms. Notwithstanding the provisions of subsection E of § 10.1-2131, the Director of the Department of Environmental Quality may approve a local government point source grant application request for any single project that exceeds the authorized grant amount outlined in subsection E of § 10.1-2131. Whenever a local government applies for a grant that exceeds the authorized grant amount outlined in this chapter or when there is no stated limitation on the amount of the grant for which an application is made, the Directors and the Secretary shall consider the comparative revenue capacity, revenue efforts and fiscal stress as reported by the Commission on Local Government. The development or implementation of cooperative programs developed pursuant to subsection B of § 10.1-2127 shall be given a high priority in the distribution of Virginia Water Quality Improvement Grants from the moneys allocated to nonpoint source pollution.

1997, cc. 21, 625, 626; 1999, c. 509; 2005, cc. 41, 704, 707, 709; 2006, c. 236; 2008, cc. 643, 701; 2010, c. 684; 2011, c. 189; 2012, cc. 785, 819; 2015, c. 164.



§ 10.1-2130. General provisions related to grants from the Fund

All Water Quality Improvement Grants shall be governed by a legally binding and enforceable grant agreement between the recipient and the granting agency. In addition to provisions providing for payment of the total amount of the grant, the agreement shall, at a minimum, also contain provisions that govern design and installation and require proper long-term operation, monitoring and maintenance of funded projects, including design and performance criteria, as well as contractual or stipulated penalties in an amount sufficient to ensure compliance with the agreement, which may include repayment with interest, for any breach of the agreement, including failure to properly operate, monitor or maintain. Grant agreements shall be made available for public review and comment for a period of no less than thirty days but no more than sixty days prior to execution. The granting agency shall cause notice of a proposed grant agreement to be given to all applicants for Water Quality Improvement Grants whose applications are then pending and to any person requesting such notice.

1997, cc. 21, 625, 626; 1999, c. 509.



§ 10.1-2131. Point source pollution funding; conditions for approval

A. The Department of Environmental Quality shall be the lead state agency for determining the appropriateness of any grant related to point source pollution to be made from the Fund to restore, protect or improve state water quality.

B. The Director of the Department of Environmental Quality shall, subject to available funds and in coordination with the Director of the Department of Conservation and Recreation, direct the State Treasurer to make Water Quality Improvement Grants in accordance with the guidelines established pursuant to § 10.1-2129. The Director of the Department of Environmental Quality shall enter into grant agreements with all facilities designated as significant dischargers or eligible nonsignificant dischargers that apply for grants; however, all such grant agreements shall contain provisions that payments thereunder are subject to the availability of funds.

C. Notwithstanding the priority provisions of § 10.1-2129, the Director of the Department of Environmental Quality shall not authorize the distribution of grants from the Fund for purposes other than financing the cost of design and installation of nutrient removal technology at publicly owned treatment works in the Chesapeake Bay watershed until such time as nutrient reductions of regulations, permits, or the Chesapeake Bay TMDL Watershed Implementation Plan are satisfied, unless he finds that there exists in the Fund sufficient funds for substantial and continuing progress in implementation of the reductions established in accordance with regulations, permits, or the Chesapeake Bay TMDL Watershed Implementation Plan within the Chesapeake Bay watershed. In addition to the provisions of § 10.1-2130, all grant agreements related to nutrients shall include: (i) numerical technology-based effluent concentration limitations on nutrient discharges to state waters based upon the technology installed by the facility; (ii) enforceable provisions related to the maintenance of the numerical concentrations that will allow for exceedances of 0.8 mg/L for total nitrogen or no more than 10 percent, whichever is greater, for exceedances of 0.1 mg/L for total phosphorus or no more than 10%, and for exceedances caused by extraordinary conditions; and (iii) recognition of the authority of the Commonwealth to make the Virginia Water Facilities Revolving Fund (§ 62.1-224 et seq.) available to local governments to fund their share of the cost of designing and installing nutrient removal technology based on financial need and subject to availability of revolving loan funds, priority ranking and revolving loan distribution criteria. If, pursuant to § 10.1-1187.6, the State Water Control Board approves an alternative compliance method to technology-based concentration limitations in Virginia Pollutant Discharge Elimination System permits, the concentration limitations of the grant agreement shall be suspended subject to the terms of such approval. The cost of the design and installation of nutrient removal technology at publicly owned treatment works meeting the nutrient reductions of regulations, permits, or the Chesapeake Bay TMDL Watershed Implementation Plan and incurred prior to the execution of a grant agreement is eligible for reimbursement from the Fund provided the grant is made pursuant to an executed agreement consistent with the provisions of this chapter.

Subsequent to the implementation of any applicable regulations, permits, or the Chesapeake Bay TMDL Watershed Implementation Plan, the Director may authorize disbursements from the Fund for any water quality restoration, protection and improvements related to point source pollution that are clearly demonstrated as likely to achieve measurable and specific water quality improvements, including, but not limited to, cost effective technologies to reduce nutrient loads. Notwithstanding the previous provisions of this subsection, the Director may, at any time, authorize grants, including grants to institutions of higher education, for technical assistance related to nutrient reduction.

D. The grant percentage provided for financing the costs of the design and installation of nutrient removal technology at publicly owned treatment works shall be based upon the financial need of the community as determined by comparing the annual sewer charges expended within the service area to the reasonable sewer cost established for the community.

E. Grants shall be awarded in the following manner:

1. In communities for which the ratio of annual sewer charges to reasonable sewer cost is less than 0.30, the Director of the Department of Environmental Quality shall authorize grants in the amount of 35 percent of the costs of the design and installation of nutrient removal technology;

2. In communities for which the ratio of annual sewer charges to reasonable sewer cost is equal to or greater than 0.30 and less than 0.50, the Director shall authorize grants in the amount of 45 percent of the costs of the design and installation of nutrient removal technology;

3. In communities for which the ratio of annual sewer charges to reasonable sewer cost is equal to or greater than 0.50 and less than 0.80, the Director shall authorize grants in the amount of 60 percent of the costs of design and installation of nutrient removal technology; and

4. In communities for which the ratio of annual sewer charges to reasonable sewer cost is equal to or greater than 0.80, the Director shall authorize grants in the amount of 75 percent of the costs of the design and installation of nutrient removal technology.

1997, cc. 21, 625, 626; 1999, cc. 257, 509; 2005, cc. 704, 707, 709; 2006, c. 236; 2015, c. 164.



§ 10.1-2132. Nonpoint source pollution funding; conditions for approval

A. The Department of Conservation and Recreation shall be the lead state agency for determining the appropriateness of any grant related to nonpoint source pollution to be made from the Fund to restore, protect and improve the quality of state waters.

B. The Director of the Department of Conservation and Recreation shall, subject to available funds and in coordination with the Director of the Department of Environmental Quality, direct the State Treasurer to make Water Quality Improvement Grants in accordance with the guidelines established pursuant to § 10.1-2129. The Director shall manage the allocation of grants from the Fund to ensure the full funding of executed grant agreements.

C. Grant funding may be made available to local governments, soil and water conservation districts, institutions of higher education and individuals who propose specific initiatives that are clearly demonstrated as likely to achieve reductions in nonpoint source pollution, including, but not limited to, excess nutrients and suspended solids, to improve the quality of state waters. Such projects may include, but are in no way limited to, the acquisition of conservation easements related to the protection of water quality and stream buffers; conservation planning and design assistance to develop nutrient management plans for agricultural operations; instructional education directly associated with the implementation or maintenance of a specific nonpoint source pollution reduction initiative; the replacement or modification of residential onsite sewage systems to include nitrogen removal capabilities; implementation of cost-effective nutrient reduction practices; and reimbursement to local governments for tax credits and other kinds of authorized local tax relief that provides incentives for water quality improvement. The Director shall give priority consideration to the distribution of grants from the Fund for the purposes of implementing any applicable regulations, permits, or the Chesapeake Bay TMDL Watershed Implementation Plan, with a priority given to agricultural practices. In no single year shall more than 60 percent of the moneys be used for projects or practices exclusively within the Chesapeake Bay watershed.

D. The Director of the Department of Conservation and Recreation shall manage the allocation of Water Quality Improvement Grants from the Virginia Natural Resources Commitment Fund established under § 10.1-2128.1.

1997, cc. 21, 625, 626; 1999, cc. 257, 509, 549; 2005, cc. 704, 707, 709; 2008, cc. 643, 701; 2009, c. 695; 2015, c. 164.



§ 10.1-2133. Annual report by State Comptroller

The State Comptroller shall, by January 1 of each year, certify to the chairmen of the House Committee on Appropriations and the Senate Committee on Finance, the total amount of annual general fund revenue collections in excess of the official estimate in the general appropriation act, the total amount of the unrestricted and uncommitted general fund balance whose reappropriation is not required in the general appropriation act at the close of the previous fiscal year and the total amount of funds that are to be directed to the credit of the Virginia Water Quality Improvement Fund under this article unless otherwise provided in the general appropriation act.

1997, cc. 21, 625, 626; 2010, c. 684.



§ 10.1-2134. Annual report by Directors of the Departments of Environmental Quality and Conservation and Recreation

The Directors of the Departments of Environmental Quality and Conservation and Recreation shall, by January 1 of each year, report to the Governor and the General Assembly the amounts and recipients of grants made from the Virginia Water Quality Improvement Fund and the specific and measurable pollution reduction achievements to state waters anticipated as a result of each grant award, together with the amounts of continued funding required for the coming fiscal year under all fully executed grant agreements. The report shall provide a detailed progress update on the implementation of agricultural best management practices to reduce nitrogen and phosphorous pollution from agricultural lands. This annual report may be incorporated as part of the report required by § 62.1-44.118.

1997, cc. 21, 625, 626; 2007, c. 637; 2008, cc. 643, 701.



§ 10.1-2135. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 98.



§ 10.1-2200. Definitions

As used in this subtitle, unless the context requires a different meaning:

"Battlefield property" means any real property in the Commonwealth that is listed in the Report on the Nation's Civil War Battlefields by the Civil War Sites Advisory Commission (Civil War Sites Advisory Commission/National Park Service, 1993, as amended); the Report to Congress on the Historic Preservation of Revolutionary War and War of 1812 Sites in the United States by the American Battlefield Protection Program of the National Park Service (U.S. Department of the Interior/National Park Service, 2007, as amended or superseded); or the Update to the Civil War Sites Advisory Commission Report on the Nation's Civil War Battlefields, Commonwealth of Virginia, by the American Battlefield Protection Program (U.S. Department of the Interior/National Park Service, 2009, as amended or superseded).

"Board" means the Board of Historic Resources.

"Department" means the Department of Historic Resources.

"Director" means the Director of the Department of Historic Resources.

1989, c. 656; 2015, c. 100.



§ 10.1-2201. Department created; appointment of Director; Director to serve as State Historic Preservation Officer

There is hereby created a Department of Historic Resources. The Department shall be headed by a Director.

The Director shall be appointed by the Governor to serve at his pleasure for a term coincident with his own. The Director shall be subject to confirmation by the General Assembly if it is in session when the appointment is made, and if not then in session, at the next succeeding session.

The Director shall also serve as the State Historic Preservation Officer for the purposes of carrying out the National Historic Preservation Act of 1966 (P.L. 89-665), as amended.

1989, c. 656 .



§ 10.1-2202. Powers and duties of the Director

In addition to the powers and duties conferred upon the Director elsewhere and in order to encourage, stimulate, and support the identification, evaluation, protection, preservation, and rehabilitation of the Commonwealth's significant historic, architectural, archaeological, and cultural resources; in order to establish and maintain a permanent record of those resources; and in order to foster a greater appreciation of these resources among the citizens of the Commonwealth, the Director shall have the following powers and duties which may be delegated by the Director:

1. To employ such personnel as may be required to carry out those duties conferred by law;

2. To make and enter into all contracts and agreements necessary or incidental to the performance of his duties and the execution of his powers, including but not limited to contracts with private nonprofit organizations, the United States, other state agencies and political subdivisions of the Commonwealth;

3. To apply for and accept bequests, grants and gifts of real and personal property as well as endowments, funds, and grants from the United States government, its agencies and instrumentalities, and any other source. The Director shall have the authority to comply with such conditions and execute such agreements as may be necessary, convenient or desirable;

4. To perform acts necessary or convenient to carry out the duties conferred by law;

5. To promulgate regulations, in accordance with the Virginia Administrative Process Act (§ 2.2-4000 et seq.) and not inconsistent with the National Historic Preservation Act (P.L. 89-665) and its attendant regulations, as are necessary to carry out all responsibilities incumbent upon the State Historic Preservation Officer, including at a minimum criteria and procedures for submitting nominations of properties to the National Park Service for inclusion in the National Register of Historic Places or for designation as National Historic Landmarks;

6. To conduct a broad survey and to maintain an inventory of buildings, structures, districts, objects, and sites of historic, architectural, archaeological, or cultural interest which constitute the tangible remains of the Commonwealth's cultural, political, economic, military, or social history;

7. To publish lists of properties, including buildings, structures, districts, objects, and sites, designated as landmarks by the Board, to inspect designated properties from time to time, and periodically publish a complete register of designated properties setting forth appropriate information concerning those properties;

8. With the consent of the landowners, to provide appropriately designed markers for designated buildings, structures, districts, objects and sites;

9. To acquire and to administer battlefield properties and designated landmarks, or easements or interests therein;

10. To aid and to encourage counties, cities and towns to establish historic zoning districts for designated landmarks and to adopt regulations for the preservation of historical, architectural, archaeological, or cultural values;

11. To provide technical advice and assistance to individuals, groups and governments conducting historic preservation programs and regularly to seek advice from the same on the effectiveness of Department programs;

12. To prepare and place, in cooperation with the Department of Transportation, highway historical markers approved by the Board of Historic Resources on or along the highway or street closest to the location which is intended to be identified by the marker;

13. To develop a procedure for the certification of historic districts and structures within the historic districts for federal income tax purposes;

14. To aid and to encourage counties, cities, and towns in the establishment of educational programs and materials for school use on the importance of Virginia's historic, architectural, archaeological, and cultural resources;

15. To conduct a program of archaeological research with the assistance of the State Archaeologist which includes excavation of significant sites, acquisition and maintenance of artifact collections for the purposes of study and display, and dissemination of data and information derived from the study of sites and collections;

16. To manage and administer the Historic Resources Fund as provided in § 10.1-2202.1; and

17. [Expired.]

1989, c. 656; 1992, cc. 256, 801; 1995, c. 21; 2005, c. 85; 2006, c. 32; 2015, c. 100.



§ 10.1-2202.1. Historic Resources Fund established; administration; purpose

A. There is hereby established a special, nonreverting fund in the state treasury to be known as the Historic Resources Fund, hereafter referred to as the Fund. The Fund shall be administered and managed by the Director and used for the general purposes of education, financing of museum operating and capital expenses, performing research, and conducting special historic preservation projects as identified by the Department and the donors. The Fund shall consist of appropriations from the General Assembly designated for the Fund, any gifts and bequests, cash and noncash, and all proceeds from the sale of Department publications and educational or promotional material, income from contracted services, and grants. Initial funding shall be made by a transfer of existing donations and special funds consistent with the intent of this new fund.

B. The Fund shall be established on the books of the State Comptroller. Any moneys remaining in the Fund shall not revert to the general fund but shall remain in the Fund. Interest earned on such moneys shall remain in the Fund and be credited to it. Any income earned from gifts, bequests, securities, and other property shall be deposited to the credit of the Fund.

1995, c. 21.



§ 10.1-2202.2. Preservation Easement Fund established; uses

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Preservation Easement Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. The Fund shall consist of general funds appropriated by the General Assembly and funds received as gifts, endowments, or grants from the United States Government, its agencies and instrumentalities, and funds from any other available sources, public or private. All such funds shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund.

Moneys in the Fund shall be used solely for the purposes of: (i) supporting and promoting a broad-based easement program and (ii) providing grants in accordance with this section to persons who convey a perpetual easement to the Board pursuant to the Open-Space Land Act (§ 10.1-1700 et seq.) and, if applicable, the Virginia Conservation Easement Act (§ 10.1-1009 et seq.) for the purposes of preserving real property which is important for its historical, architectural or archaeological aspects. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director.

B. The Director shall establish, administer, manage, and make expenditures and allocations from the Fund.

C. Grants from the Fund may be made to persons conveying a perpetual easement to the Board to pay some or all of the costs associated with such conveyance, which may include the cost of registering the property with the Virginia Landmarks Register and the National Register of Historic Places, and legal, survey, appraisal and other costs.

D. The Director shall establish guidelines for the submittal and evaluation of grant applications and for the award of grants from the Fund. The guidelines shall authorize the Director to give priority to applications that demonstrate the applicant's financial need for a grant.

1998, c. 479.



§ 10.1-2202.3. Stewardship of state-owned historic properties

A. In order to consider the broad public interest and protect the financial investment in state-owned historic assets, the Department shall develop, on a biennial basis, a report on the stewardship of state-owned properties. The report shall include, but not be limited to, a priority list of the Commonwealth's most significant state-owned properties that are eligible for but not designated on the Virginia Landmarks Register pursuant to § 10.1-2206.1. The report shall also provide a priority list of significant state-owned properties, designated on or eligible for the Virginia Landmarks Register, which are threatened with the loss of historic integrity or functionality. In developing the report, the Department shall, in addition to significance and threat, take into account other public interest considerations associated with landmark designation and the provision of proper care and maintenance of property. These considerations shall include: (i) potential financial consequences to the Commonwealth associated with failure to care for and maintain property, (ii) significant public educational potential, (iii) significant tourism opportunities, and (iv) community values and comments. The report shall be forwarded to all affected state agencies, including institutions of higher learning, the Governor, the Secretary of Administration, the Secretary of Natural Resources, the Secretary of Finance, and the General Assembly. All agencies of the Commonwealth shall assist and support the development of the report by providing information and access to property as may be requested.

B. Each agency that owns property included in the report required by subsection A shall initiate consultation with the Department within 60 days of receipt of the report and make a good faith effort to reach a consensus decision on designation of an unlisted property and on the feasibility, advisability, and general manner of addressing property needs in the case of a threatened historic property.

C. The Department shall prepare a biennial status report summarizing actions, decisions taken, and the condition of properties previously identified as priorities. The status report, which may be combined with the report required pursuant to subsection A, shall be forwarded to all affected state agencies, including institutions of higher learning, as well as to the Governor, the Secretary of Administration, the Secretary of Natural Resources, the Secretary of Finance, and the General Assembly.

D. The reports required in subsections A and C shall be completed and distributed as required no later than May 1 of each odd-numbered year, so that information contained therein is available to the agencies, the Secretary of Finance, the Secretary of Administration, and the Governor, as well as the General Assembly, during budget preparation.

2006, c. 747.



§ 10.1-2202.4. Virginia Battlefield Preservation Fund established; eligibility; uses

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Battlefield Preservation Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. The Fund shall consist of general funds appropriated by the General Assembly and funds received as gifts, endowments, or grants from the United States government, its agencies and instrumentalities, and funds from any other available sources, public or private, including gifts and bequeaths. All such funds shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund.

Moneys in the Fund shall be used by the Department solely for the purpose of making grants to private nonprofit organizations, hereafter referred to as "organizations," to match federal and other matching funds. All such grants shall be made solely for the fee simple purchase of, or purchase of protective interests in, any Virginia battlefield property listed in the following reports: the Report on the Nation's Civil War Battlefields by the Civil War Sites Advisory Commission (Civil War Sites Advisory Commission/National Park Service, 1993, as amended) or the Report to Congress on the Historic Preservation of Revolutionary War and War of 1812 Sites in the United States by the American Battlefield Protection Program of the National Park Service (U.S. Department of the Interior/National Park Service, 2007, as amended or superseded). Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director.

B. The Director shall establish, administer, manage, and make expenditures and allocations from the Fund.

C. Organizations seeking grant funding from the Fund shall be required to provide at least $1 in matching funds for each $1 received from the Fund for the proposed project. As used herein, the term "matching funds" shall include both cash and the value of any contribution due to a bargain sale or the donation of land or interest therein made by the landowner as part of the proposed project. No state funds may be included in determining the amount of the match.

D. Eligible costs for which moneys from the Fund may be allocated include acquisition of land and any improvements thereon (collectively referred to herein as "land") or permanent protective interests, such as perpetual conservation easements, and costs associated with such acquisitions, including the cost of appraisals, environmental reports, any survey, title searches and title insurance, and other closing costs.

E. Grants from the Fund shall not exceed 50 percent of the appraised value of the land or permanent protective interest therein.

F. Grants from the Fund may be awarded for prospective purchases or for acquisitions on which the applicant has closed. In the latter case the applicant shall demonstrate:

1. The closing occurred no more than 12 months prior to the date of application for the grant; and

2. An identifiable threat to the resource or compelling need for preservation existed at the time of the purchase.

G. Any eligible organization making an acquisition of land or interest therein pursuant to this section shall grant to the Board or other holder a perpetual easement placing restrictions on the use or development of the land. In cases where the easement is granted to a holder other than the Board, all terms and conditions of the easement shall be reviewed by and found by the Department to accomplish the perpetual preservation of the battlefield property. Such other holder shall demonstrate to the Department that it has the capacity and expertise to manage and enforce the terms of the easement.

H. Nothing in this section shall preclude the subsequent transfer or assignment by a state agency or other owner or holder of any property interest acquired pursuant to this section to the United States of America to be incorporated into a national park, national forest, national wildlife refuge, or other national conservation area in accordance with 16 U.S.C. §§ 1, 551, 742(a), or 1131, as amended and applicable. The Department, acting on behalf of the Board, shall facilitate transfers and assignments of any such interests held by the Board. The United States of America shall be considered a "public body" as that term is defined in the Virginia Open-Space Land Act (§ 10.1-1700 et seq.) for the purposes of any transfer or assignment to the United States of America of any easement granted under this section.

I. The Director shall establish, administer, manage, and make expenditures and allocations from the Fund and shall establish guidelines for applications, evaluation, and award of grants from the Fund in consultation with appropriate battlefield preservation interests. In making grants, the Department shall give primary consideration to the significance of the battlefield and the degree to which the property falls within the core and study areas of the specific battlefield, as described in the relevant report of the American Battlefield Protection Program, as well as proximity to other protected lands; threat to and integrity of the features associated with the battle in question; and the financial and administrative capacity of the applicant to complete the project and to maintain and manage the property in a manner that is consistent with the public investment and public interests, such as education, recreation, research, heritage tourism promotion, or orderly community development.

2010, cc. 237, 479; 2015, c. 467.



§ 10.1-2203. Board of Historic Resources membership; appointment; terms

A. The Virginia Historic Landmarks Board within the executive branch of state government is continued as the Board of Historic Resources and shall consist of seven members. The members of the Board shall initially be appointed for terms of office as follows: two for a one-year term, two for a two-year term, two for a three-year term, and one for a four-year term. Appointments thereafter shall be made for four-year terms, except appointments to fill vacancies occurring other than by expiration of term, which shall be filled for the unexpired term.

B. In making appointments to the Board, the Governor shall consult with agencies and organizations in Virginia that have as their principal interest the study of Virginia's history and the preservation of Virginia's historic, architectural, archaeological, and cultural resources. The Governor shall also consult appropriate agencies and organizations that represent business and property interests that may be affected by actions of the Board.

1966, c. 632, § 10-136; 1968, c. 612; 1976, c. 484; 1984, c. 750; 1986, c. 608; 1988, c. 891, § 10.1-800; 1989, c. 656; 1992, c. 801 .



§ 10.1-2204. Duties of Board of Historic Resources

A. The Board of Historic Resources shall:

1. Designate historic landmarks, including buildings, structures, districts, objects and sites which constitute the principal historical, architectural, archaeological, and cultural resources which are of local, statewide or national significance and withdraw designation either upon a determination by the Board that the property has failed to retain those characteristics for which it was designated or upon presentation of new or additional information proving to the satisfaction of the Board that the designation had been based on error of fact;

2. Establish and endorse appropriate historic preservation practices for the care and management of designated landmarks;

3. Approve the proposed text and authorize the manufacture of highway historical markers;

4. Acquire by purchase or gift battlefield properties and designated landmarks, or easements or interests therein;

5. Review the programs and services of the Department of Historic Resources, including annual plans and make recommendations to the Director and the Governor concerning the effectiveness of those programs and services;

6. In cooperation with the Department, and through public lectures, writings, and other educational activities, promote awareness of the importance of historic resources and the benefits of their preservation and use; and

7. Apply for gifts, grants and bequests for deposit in the Historic Resources Fund to promote the missions of the Board and the Department.

B. For the purposes of this chapter, designation by the Board of Historic Resources shall mean an act of official recognition designed (i) to educate the public to the significance of the designated resource and (ii) to encourage local governments and property owners to take the designated property's historic, architectural, archaeological, and cultural significance into account in their planning, the local government comprehensive plan, and their decision making. Such designation, itself, shall not regulate the action of local governments or property owners with regard to the designated property.

1966, c. 632, § 10-138; 1984, c. 750, § 10-259; 1986, c. 608; 1988, c. 891, § 10.1-801; 1989, c. 656; 1992, c. 801; 1995, c. 21; 2006, c. 32; 2015, c. 100.



§ 10.1-2205. Board shall promulgate regulations; penalty

The Board shall promulgate regulations necessary to carry out its powers and duties, including at a minimum criteria and procedures for the designation of historic landmarks, including buildings, structures, districts, objects, and sites. Such regulations shall be not inconsistent with the National Historic Preservation Act (P.L. 89-665) and its attendant regulations. The regulations of the Board shall be promulgated in accordance with the Virginia Administrative Process Act (§ 2.2-4000 et seq.).

Any person who violates any regulation adopted pursuant to this section shall be subject to a civil penalty not to exceed $500. Any civil penalty collected pursuant to this section shall be deposited into the state treasury.

1989, c. 656; 1992, cc. 180, 801; 2006, c. 32.



§ 10.1-2206. Repealed

Repealed by Acts 1992, c. 801 .



§ 10.1-2206.1. Procedure for designating a historic district, building, structure, or site as a historic landmark; National Register of Historic Places, National Historic Landmarks; historic district defined

A. In any county, city, or town where the Board proposes to designate a historic district, building, structure, object, or site as a historic landmark, or where the Director proposes to nominate property to the National Park Service for inclusion in the National Register of Historic Places or for designation as a National Historic Landmark, the Department shall give written notice of the proposal to the governing body and to the owner, owners, or the owner's agent, of property proposed to be so designated or nominated, and to the owners, or their agents, of all abutting property and property immediately across the street or road from the property.

B. Prior to the designation or nomination of a historic district, the Department shall hold a public hearing at the seat of government of the county, city, or town in which the proposed historic district is located or within the proposed historic district. The public hearing shall be for the purpose of supplying additional information to the Board and to the Director. The time and place of such hearing shall be determined in consultation with a duly authorized representative of the local governing body, and shall be scheduled at a time and place that will reasonably allow for the attendance of the affected property owners. The Department shall publish notice of the public hearing once a week for two successive weeks in a newspaper published or having general circulation in the county, city, or town. Such notice shall specify the time and place of the public hearing at which persons affected may appear and present their views, not less than six days nor more than twenty-one days after the second publication of the notice in such newspaper. In addition to publishing the notice, the Department shall give written notice of the public hearing at least five days before such hearing to the owner, owners, or the owner's agent, of each parcel of real property to be included in the proposed historic district, and to the owners, or their agents, of all abutting property and property immediately across the street or road from the included property. Notice required to be given to owners by this subsection may be given concurrently with the notice required to be given to the owners by subsection A. The Department shall make and maintain an appropriate record of all public hearings held pursuant to this section.

C. Any written notice required to be given by the Department to any person shall be deemed to comply with the requirements of this section if sent by first class mail to the last known address of such person as shown on the current real estate tax assessment books, provided that a representative of the Department shall make an affidavit that such mailings have been made.

D. The local governing body and property owners shall have thirty days from the date of the notice required by subsection A, or, in the case of a historic district, thirty days from the date of the public hearing required by subsection B to provide comments and recommendations, if any, to the Board and to the Director.

E. For the purposes of this chapter, a historic district means a geographically definable area which contains a significant concentration of historic buildings, structures or sites having a common historical, architectural, archaeological, or cultural heritage, and which may contain local tax parcels having separate owners. Contributing properties within a registered district are historic landmarks by definition.

F. All regulations promulgated by the Director pursuant to § 10.1-2202 and all regulations promulgated by the Board pursuant to § 10.1-2205 shall be consistent with the provisions of this section.

1992, c. 801; 2006, c. 32.



§ 10.1-2206.2. Consent of owners required for certain designations by the Board

A. Before the Board shall designate any building, structure, district, object, or site as a historic landmark in accordance with § 10.1-2204, the owners of such property proposed for designation shall be given the opportunity to concur in or object to such designation by the Board. If a majority of the owners of the property within such area proposed for designation object to such designation, the Board shall take no formal action to designate the property as historic until such objection is withdrawn.

B. For the purposes of this section, majority of owners of the property shall mean a majority of the number of property owners of or within the proposed property or district.

C. Nothing contained herein shall be deemed or construed to affect any local government charter or ordinance regarding historic districts or historic preservation.

1992, c. 801; 2006, c. 32.



§ 10.1-2207. Property to reflect change in market value

Where the Commonwealth has obtained from a landowner an easement or other partial interest in property which places restrictions on the use or development of that property so as to preserve those features which led to the designation of that property as an historic landmark, the easement or other partial interest shall be recorded in the clerk's office of the county or city where deeds are admitted to record. Assessments for local taxation of the property shall reflect any resulting change in the market value of the property, as prescribed by § 58.1-3205. The Director shall notify the official having the taxing power to make assessments of properties for purposes of taxation within the locality of the restrictions that have been placed on the property.

1966, c. 632, §§ 10-138, 10-139; 1984, cc. 675, 750; 1986, c. 608; 1988, c. 891, § 10.1-808; 1989, c. 656 .



§ 10.1-2208. Supervision of expenditure of appropriations made to localities and private organizations

The Director shall oversee the expenditure of state appropriations made available to organizations, whether localities or private entities, for purposes related to the historical collections, historic landmarks, and historic sites of Virginia, to assure that such purposes are consistent with the statewide plan for historic preservation as established by the Director. The Director shall establish and require adherence to sound professional standards of historical, architectural and archaeological research in the planning, preservation, restoration, interpretation and display of such collections, landmarks, and sites.

1972, c. 119, § 10-138.1; 1984, c. 750; 1988, c. 891, § 10.1-809; 1989, c. 656; 2010, c. 291.



§ 10.1-2208.1. Expired

Expired.



§ 10.1-2209. Erection of markers, requirements, etc., without certificate of approval forbidden

It shall be unlawful to post or erect any historical marker, monument, sign or notice, on public property or upon any public street, road or highway in the Commonwealth bearing any legend, inscription or notice which purports to record any historic event, incident or fact, or to maintain any such historical marker, monument, notice, or sign posted or erected after June 17, 1930, unless a written certificate has been issued by the Board or an appropriate predecessor agency attesting to the validity and correct record of the historic event, incident or fact set forth in the marker.

Code 1950, § 42-66; 1950, p. 47; 1964, c. 152; 1970, c. 606, § 10-145.2; 1976, c. 88; 1984, c. 750, § 10-261; 1986, c. 608; 1988, c. 891, § 10.1-810; 1989, c. 656 .



§ 10.1-2210. Erection of markers by local governing bodies

A. The governing body of any county, city or town may, at its own expense, have erected a historical marker commemorating any person, event or place upon any public street, road or highway within its boundaries, provided that the person, event or place to be commemorated is identified with or representative of a local aspect of history. The governing body, or its duly authorized agent, shall first determine, on the basis of documented research, that the text of the marker appears to be true and correct. The local markers shall differ in style and appearance from state historical markers, and shall display, on the face of the markers, prominent notice of the governing body, or its agent, which approved the text of the marker. Design, appearance and size and height specifications for local markers shall be reviewed and approved by the Board.

B. If the person, event or place to be commemorated is prominently identified with, or best representative of a major aspect of state or national history, then the text of the marker shall be approved as provided in § 10.1-2209.

1970, c. 606, § 10-145.6; 1976, c. 88; 1988, c. 891, § 10.1-811; 1989, c. 656 .



§ 10.1-2211. Disbursement of funds appropriated for caring for Confederate cemeteries and graves

A. At the direction of the Director, the Comptroller of the Commonwealth is instructed and empowered to draw annual warrants upon the State Treasurer from any sums that may be provided in the general appropriation act, in favor of the treasurers of the Confederate memorial associations and chapters of the United Daughters of the Confederacy set forth in subsection B of this section. Such sums shall be expended by the associations and organizations for the routine maintenance of their respective Confederate cemeteries and graves and for the graves of Confederate soldiers and sailors not otherwise cared for in other cemeteries, and in erecting and caring for markers, memorials, and monuments to the memory of such soldiers and sailors. All such associations and organizations, through their proper officers, are required after July 1 of each year to submit to the Director a certified statement that the funds appropriated to the association or organization in the preceding fiscal year were or will be expended for the routine maintenance of cemeteries specified in this section and the graves of Confederate soldiers and sailors and in erecting and caring for markers, memorials and monuments to the memory of such soldiers and sailors. An association or organization failing to comply with any of the requirements of this section shall be prohibited from receiving moneys allocated under this section for all subsequent fiscal years until the association or organization fully complies with the requirements.

B. Allocation of appropriations made pursuant to this section shall be based on the number of graves, monuments and markers as set forth opposite the association's or organization's name, or as documented by each association or organization multiplied by the rate of $5 or the average actual cost of routine maintenance, whichever is greater, for each grave, monument or marker in the care of a Confederate memorial association or chapter of the United Daughters of the Confederacy. For the purposes of this section the "average actual cost of care" shall be determined by the Department in a biennial survey of at least four properly maintained cemeteries, each located in a different geographical region of the Commonwealth.

C. In addition to funds that may be provided pursuant to subsection B, any of the Confederate memorial associations and chapters of the United Daughters of the Confederacy set forth in subsection B may apply to the Director for grants to perform extraordinary maintenance, renovation, repair or reconstruction of any of their respective Confederate cemeteries and graves and for the graves of Confederate soldiers and sailors. These grants shall be made from any appropriation made available by the General Assembly for such purpose. In making such grants, the Director shall give full consideration to the assistance available from the United States Department of Veterans Affairs, or other agencies, except in those instances where such assistance is deemed by the Director to be detrimental to the historical, artistic or architectural significance of the site.

D. Local matching funds shall not be required for grants made pursuant to this section.

Code 1950, § 2.1-206.1; 1977, c. 242; 1978, c. 726; 1979, cc. 19, 151; 1980, c. 672; 1981, c. 537, § 10.145.11; 1984, cc. 412, 750; 1985, cc. 263, 267; 1986, cc. 120, 385; 1988, cc. 310, 891, § 10.1-812; 1989, cc. 656, 711; 1992, c. 640; 1994, c. 78; 1995, c. 176; 1997, cc. 72, 255, 270, 811; 1998, c. 233; 1999, c. 473; 2000, c. 114; 2001, cc. 267, 279, 284; 2002, cc. 181, 188, 225; 2003, c. 585; 2006, cc. 489, 630; 2009, c. 53; 2011, cc. 543, 603; 2012, c. 534; 2013, c. 42; 2014, cc. 15, 46, 110.



§ 10.1-2211.1. Disbursement of funds appropriated for caring for Revolutionary War cemeteries and graves

A. At the direction of the Director, the Comptroller of the Commonwealth is instructed and empowered to draw annual warrants upon the State Treasurer from any sums that may be provided in the general appropriation act, in favor of the treasurers of Revolutionary War memorial associations caring for cemeteries as set forth in subsection B. Such sums shall be expended by the associations for the routine maintenance of their respective Revolutionary War cemeteries and graves and for the graves of Revolutionary War soldiers and sailors not otherwise cared for in other cemeteries, and in erecting and caring for markers, memorials, and monuments to the memory of such soldiers and sailors. All such associations, through their proper officers, are required after July 1 of each year to submit to the Director a certified statement that the funds appropriated to the association or organization in the preceding fiscal year were or will be expended for the routine maintenance of cemeteries specified in this section and the graves of Revolutionary War soldiers and sailors and in erecting and caring for markers, memorials and monuments to the memory of such soldiers and sailors. A cemetery association failing to comply with any of the requirements of this section shall be prohibited from receiving moneys allocated under this section for all subsequent fiscal years until the association fully complies with the requirements.

B. Allocation of appropriations made pursuant to this section shall be based on the number of graves, monuments and markers as set forth opposite the cemetery name, or as documented by each association multiplied by the rate of five dollars or the average actual cost of routine maintenance, whichever is greater, for each grave, monument or marker in the care of a cemetery association. For the purposes of this section the "average actual cost of care" shall be determined by the Department in a biennial survey of at least four properly maintained cemeteries, each located in a different geographical region of the Commonwealth.

C. In addition to funds that may be provided pursuant to subsection B, any of the associations set forth in subsection B may apply to the Director for grants to perform extraordinary maintenance, renovation, repair or reconstruction of any of their respective Revolutionary War cemeteries and graves and for the graves of Revolutionary War soldiers and sailors. These grants shall be made from any appropriation made available by the General Assembly for such purpose. In making such grants, the Director shall give full consideration to the assistance available from the United States Department of Veterans Affairs, or other agencies, except in those instances where such assistance is deemed by the Director to be detrimental to the historical, artistic or architectural significance of the site.

D. Local matching funds shall not be required for grants made pursuant to this section.

2002, c. 256; 2007, c. 349.



§ 10.1-2212. Listing of certain historical societies receiving appropriations

A. At the direction of the Director, the Comptroller of the Commonwealth is instructed and empowered to draw annual warrants upon the State Treasurer, as provided in the general appropriations act, in favor of the treasurers of certain historical societies, museums, foundations, and associations for use in caring for and maintaining collections, exhibits, sites, and facilities owned by such historical organizations, specified as follows:

1. Virginia Historical Society. For aid in maintaining Battle Abbey at Richmond.

2. Confederate Museum at Richmond. For the care of Confederate collections and maintenance of the Virginia Room.

3. Valentine Museum at Richmond. For providing exhibits to the public schools of Virginia.

4. Woodrow Wilson Birthplace Foundation, Incorporated. To aid in restoring and maintaining the Woodrow Wilson home at Staunton.

5. Robert E. Lee Memorial Association, Incorporated. To aid in further development of "Stratford" in Westmoreland County.

6. Poe Foundation, Incorporated. To aid in maintaining the Poe Shrine at Richmond.

7. Patrick Henry Memorial Foundation at Brookneal. To aid in maintaining home.

8. Hanover County Branch, Association for the Preservation of Virginia Antiquities. To aid in maintaining the Patrick Henry home at "Scotchtown" in Hanover County.

9. Historic Lexington Foundation. To aid in restoration and maintenance of the Stonewall Jackson home at Lexington.

10. "Oatlands," Incorporated. To aid in maintaining "Oatlands" in Loudoun County.

11. Montgomery County Branch, Association for the Preservation of Virginia Antiquities. To aid in maintaining Smithfield Plantation House.

12. The Last Capitol of the Confederacy. For the preservation of the Last Capitol of the Confederacy in Danville.

13. Association for the Preservation of Virginia Antiquities. For assistance in maintaining certain historic landmarks throughout the Commonwealth.

14. The Corporation for Jefferson's "Poplar Forest." To aid in restoring, maintaining, and operating "Poplar Forest," Thomas Jefferson's Bedford County home.

15. Belle Grove, Incorporated. To aid in providing educational programs for Virginia students.

16. George Washington's Fredericksburg Foundation. To aid in the restoration and perpetuation of "Ferry Farm," George Washington's boyhood home.

17. Montpelier National Trust for Historic Preservation. To aid in restoring, maintaining, and operating Montpelier, the lifelong home of President James Madison, in Orange County.

18. Eastern Shore of Virginia Historical Society. To aid in restoring, maintaining and operating Kerr Place in Accomack County.

19. New Town Improvement and Civic Club, Inc. To aid in restoring, maintaining and operating Little England Chapel, a landmark to Hampton's first generation of freedmen, in the City of Hampton.

20. Woodlawn Plantation. To aid in the preservation and maintenance of Woodlawn Plantation.

21. Friends of Historic Huntley. To support the research and preservation of Historic Huntley Mansion.

22. Menokin Foundation, Incorporated. To aid in further development of Menokin, home of Francis Lightfoot Lee.

23. Historic Gordonsville, Inc., the owner of the Gordonsville Exchange Hotel. To aid in maintaining the Gordonsville Exchange Hotel and in providing educational programs for Virginia's students.

B. Organizations receiving state funds as provided for in this section shall certify to the satisfaction of the Department that matching funds from local or private sources are available in an amount at least equal to the amount of the request in cash or in kind contributions which are deemed acceptable to the Department.

C. Requests for funding of historical societies or like organizations as set forth in subsection A shall be considered by the Governor and the General Assembly only in even-numbered years.

1981, c. 537, § 10-145.12; 1984, cc. 2, 528, 563, 750; 1987, c. 481; 1988, c. 891, § 10.1-813; 1989, cc. 656, 711; 1990, c. 817; 1993, c. 264; 1994, cc. 162, 495; 1995, c. 28; 1996, cc. 227, 420; 1998, c. 172; 2000, cc. 7, 18.



§ 10.1-2213. Procedure for appropriation of state funds for historic preservation

A. No state funds, other than for the maintenance and operation of those facilities specified in § 10.1-2211 or 10.1-2212 and for the purchase of property for preservation of historical resources by the Virginia Land Conservation Foundation as provided in Chapter 10.2 (§ 10.1-1017 et seq.) of this title, shall be appropriated or expended for or to organizations, whether localities or private entities, as set forth in the general appropriations act for: (i) the maintenance of collections and exhibits; (ii) the maintenance, operation, and interpretation of historic sites and facilities owned or operated by such organizations; or (iii) operational and educational activities pursuant to subsection C unless:

1. A request and completed application for state aid is filed by the organization with the Department, on forms prescribed by the Department, on or before October 1 prior to each regular session of the General Assembly in an even-numbered year. Requests shall be considered by the Governor and the General Assembly only in even-numbered years. The Department shall review each application made by an organization for state aid prior to consideration by the General Assembly. The Department shall provide a timely review of any amendments proposed by members of the General Assembly to the chairmen of the House Appropriations and Senate Finance Committees. The review shall examine the merits of each request, including data showing the percentage of federal, local, or private funds raised by the organization for the proposed project. The review and analysis provided by the Department shall be strictly advisory. The Department shall forward to the Department of Planning and Budget any application that is not for the maintenance of collections and exhibits or for the maintenance, operation, and interpretation of historic sites and facilities. Such applications shall be governed by the procedures identified in § 2.2-1505.

2. Any such private organization shall certify to the satisfaction of the Department that matching funds from federal, local, or private sources are available in an amount at least equal to the amount of the request in cash or in kind contributions which are deemed acceptable to the Department. These matching funds must be concurrent with the project for which the state grant is requested. Contributions received and spent prior to the state grant shall not be considered in satisfying the requirements of this subdivision.

3. Any such private organization shall provide documentation of its tax exempt status under § 501(c)(3) of the United States Internal Revenue Code .

4. Such organization shall certify that the applicant has read and acknowledged all information and requirements regarding how the grants will be administered and how funds will be disbursed.

5. Such organization shall state in its application the purpose of the grant. The grant recipient must justify and request in writing approval by the Department for changes in the scope of the project prior to implementing those changes. If grant funds are used for something other than the purpose for which they were requested without prior review and approval by the Department, then all state funds must be returned.

6. Such organization shall submit documentation on match funding and approved expenditures shall be submitted with all requests for disbursement.

7. Such organization shall provide progress reports as prescribed by the Department. At a minimum such reports shall be submitted with reimbursement requests and a final report at the conclusion of the project.

8. Such organization receiving the state grant shall comply with applicable state procurement requirements pursuant to the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

9. In the case of new construction or ground disturbing activities funded by state grants, the organization shall afford the Department an opportunity to review the potential impact on any historic resources. Such review shall be provided by the Department within 15 days of receipt of completed information.

10. For all state grants for capital projects, whether for new construction, rehabilitation, restoration, or reconstruction, funds shall be disbursed only as reimbursement for approved activities.

For the purposes of this section, no grant shall be approved for private institutions of higher education or religious organizations.

B. In addition to the requirements of subsection A of this section, no state funds other than for those facilities specified in § 10.1-2211 or 10.1-2212 shall be appropriated or expended for the rehabilitation, restoration, or reconstruction of any historic site unless:

1. The property is designated as a historic landmark by the Board and is located on the register prepared by the Department pursuant to § 10.1-2202 or has been declared eligible by the Board for such designation but has not actually been placed on the register of buildings and sites provided for in § 10.1-2202;

2. The organization owning such property and any organization managing such property, if different from the owner, enter into an agreement with the Department that the property will be open to the public for at least 100 days per year for no less than five years following completion of the project for which state funds are received;

3. The organization owning the property and any organization managing the project, if different from the owner, submit the plans and specifications of the project to the Department for review and approval to ensure that the project meets generally accepted standards for historic preservation; and

4. The organization owning the property grants to the Commonwealth a perpetual easement placing restrictions on alterations to, or development of, the property satisfactory to the Board, if the organization has received $50,000 or more within a four-year period pursuant to this section. The easement shall be for the purpose of preserving those features of the property which led to its designation as a historic landmark.

Nothing contained in this subsection shall prohibit any organization from charging a reasonable admission fee during the five-year period required in subdivision 2 herein if the fee is comparable to fees charged at similar facilities in the area.

C. The Department shall be responsible for the administration of this section and §§ 10.1-2211 and 10.1-2212 and the disbursement of all funds appropriated thereto.

State funds appropriated for the operation of historical societies, museums, foundations, associations, or other such organizations shall be expended for historical facilities, reenactments, meetings, conferences, tours, seminars, or other general operating expenses as may be specified in the general appropriations act. Funds appropriated for these purposes shall be distributed annually to the treasurers of any such organizations. The appropriations act shall clearly designate that all such funds are to be used for the operating expenses of such organization.

1981, c. 537, § 10-145.13; 1987, c. 481; 1988, c. 891, § 10.1-814; 1989, cc. 656, 711; 1992, cc. 138, 426; 1999, cc. 900, 906; 2005, c. 86; 2010, c. 291.



§ 10.1-2213.1. Matching grants for contributions to a material restoration of a Presidential home

A. As used in this section, unless the context requires a different meaning:

"Charitable contribution" means a cash contribution from an individual, estate, corporation, partnership, trust, foundation, fund, association or any other entity or organization provided that (i) the contribution is allowable as a deduction for federal tax purposes or (ii) would have been allowable as a deduction for federal tax purposes had the entity or organization been subject to federal taxes.

"Eligible restoration expenses" means expenses incurred in the material restoration of a historic presidential home and, except in the case of demolition necessary to accomplish the restoration plan, added to the property's capital account.

"Foundation" means an entity that is exempt from federal taxation under § 501(c)(3) of the Internal Revenue Code of 1986, as may be amended, that is primarily responsible for the material restoration of a historic presidential home.

"Historic presidential home" means any home of a President of the United States located in Orange County, Virginia that is individually designated as a National Historic Landmark by the United States Secretary of the Interior.

"Material restoration" means restoration work (i) that restores a historic presidential home to within the period of significance stated in the National Historic Landmark individual designation of such home by the United States Secretary of the Interior, (ii) that is consistent with "The Secretary of the Interior's Standards for Restoration," and (iii) the cost of which amounts to at least 50 percent of the assessed value of such home for local real estate tax purposes for the year prior to the initial expenditure of any eligible restoration expenses, unless such home is an owner-occupied building, in which case the cost shall amount to at least 25 percent of the assessed value of such home for local real estate tax purposes for the year prior to the initial expenditure of any eligible restoration expenses.

B. The Commonwealth shall provide matching grants for charitable contributions received on or after July 1, 2003, by the Foundation that are actually spent or expended by the Foundation in the material restoration of a historic presidential home. The amount of the matching grant to be paid by the Commonwealth shall equal $0.20 for each $1 of charitable contribution that is actually spent or expended by the Foundation in the material restoration of a historic presidential home.

C. In January of each calendar year the Foundation shall submit to the Director the total amount of charitable contributions it received that were actually spent or expended in the immediately preceding calendar year for the material restoration of a historic presidential home. As a condition of receiving a matching grant, the Foundation shall at the same time submit to the Director such other information requested by the Director that is reasonably necessary to verify such charitable contributions and the actual use of such contributions.

The Director shall, as soon as practicable after receiving such submission and verifying such charitable contributions and their actual expenditure for the material restoration of a historic presidential home, make a written certification to the Comptroller of the amount of the grant to be paid to the Foundation. The amount of the grant for each calendar year shall be paid to the Foundation in six equal annual installments on March 15 of each year beginning with the year of the Director's certification for the relevant calendar year.

D. In no case shall the total amount of grants paid under this section exceed 20 percent of the estimated eligible restoration expenses of the historic presidential home. The Director is authorized to suspend the processing of charitable contribution submissions made by the Foundation if the Director reasonably believes that (i) such maximum amount may be exceeded or (ii) the material restoration will not be performed or such restoration work has been indefinitely suspended.

2005, c. 470.



§ 10.1-2214. Underwater historic property; penalty

A. "Underwater historic property" means any submerged shipwreck, vessel, cargo, tackle or underwater archaeological specimen, including any object found at underwater refuse sites or submerged sites of former habitation, that has remained unclaimed on the state-owned subaqueous bottom and has historic value as determined by the Department.

B. Underwater historic property shall be preserved and protected and shall be the exclusive property of the Commonwealth. Preservation and protection of such property shall be the responsibility of all state agencies including but not limited to the Department, the Virginia Institute of Marine Science, and the Virginia Marine Resources Commission. Insofar as may be practicable, such property shall be preserved, protected and displayed for the public benefit within the county or city within which it is found, or within a museum operated by a state agency.

C. It shall be unlawful for any person, firm or corporation to conduct any type of recovery operations involving the removal, destruction or disturbance of any underwater historic property without first applying for and receiving a permit from the Virginia Marine Resources Commission to conduct such operations pursuant to § 28.2-1203. If the Virginia Marine Resources Commission, with the concurrence of the Department and in consultation with the Virginia Institute of Marine Science and other concerned state agencies, finds that granting the permit is in the best interest of the Commonwealth, it shall grant the applicant a permit. The permit shall provide that all objects recovered shall be the exclusive property of the Commonwealth. The permit shall provide the applicant with a fair share of the objects recovered, or in the discretion of the Department, a reasonable percentage of the cash value of the objects recovered to be paid by the Department. Title to all objects recovered shall be retained by the Commonwealth unless or until they are released to the applicant by the Department. All recovery operations undertaken pursuant to a permit issued under this section shall be carried out under the general supervision of the Department and in accordance with § 28.2-1203 and in such a manner that the maximum amount of historical, scientific, archaeological and educational information may be recovered and preserved in addition to the physical recovery of items. The Virginia Marine Resources Commission shall not grant a permit to conduct operations at substantially the same location described and covered by a permit previously granted if recovery operations are being actively pursued, unless the holder of the previously granted permit concurs in the grant of another permit.

D. The Department may seek a permit pursuant to this section and § 28.2-1203 to preserve and protect or recover any underwater historic property.

E. Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor and, in addition, shall forfeit to the Commonwealth any objects recovered.

1984, c. 750, § 10-262; 1988, c. 891, § 10.1-817; 1989, c. 656.



§ 10.1-2215. Repealed

Repealed by Acts 1992, c. 592 .



§ 10.1-2300. Definitions

As used in this chapter, unless the context requires a different meaning:

"Field investigation" means the study of the traces of human culture at any site by means of surveying, sampling, excavating, or removing surface or subsurface material, or going on a site with that intent.

"Object of antiquity" means any relic, artifact, remain, including human skeletal remains, specimen, or other archaeological article that may be found on, in or below the surface of the earth which has historic, scientific, archaeologic or educational value.

"Person" means any natural individual, partnership, association, corporation or other legal entity.

"Site" means a geographical area on dry land that contains any evidence of human activity which is or may be the source of important historic, scientific, archaeologic or educational data or objects.

"State archaeological site" means an area designated by the Department in which it is reasonable to expect to find objects of antiquity.

"State archaeological zone" means an interrelated grouping of state archaeological sites.

"State archaeologist" means the individual designated pursuant to § 10.1-2301.

"State-controlled land" means any land owned by the Commonwealth or under the primary administrative jurisdiction of any state agency. State agency shall not mean any county, city or town, or any board or authority organized under state law to perform local or regional functions. Such land includes but is not limited to state parks, state wildlife areas, state recreation areas, highway rights-of-way and state-owned easements.

1977, c. 424, § 10-150.3; 1984, c. 750; 1988, c. 891, § 10.1-900; 1989, c. 656; 2005, c. 457.



§ 10.1-2301. Duties of Director

The Director shall:

1. Coordinate all archaeological research on state-controlled land and in state archaeological sites and zones;

2. Coordinate a survey of significant archaeological sites located on state-controlled land, and upon request, survey and officially recognize significant archaeological sites on privately owned property;

3. Identify, evaluate, preserve and protect sites and objects of antiquity which have historic, scientific, archaeologic or educational value and are located on state-controlled land or on state archaeological sites or zones;

4. Protect archaeological sites and objects located on state-controlled land or on state archaeological sites or zones from neglect, desecration, damage and destruction;

5. Ensure that archaeological sites and objects located on state-controlled land or on state archaeological sites or zones are identified, evaluated and properly explored so that adequate records may be made;

6. Encourage private owners of designated state archaeological sites to cooperate with the Commonwealth to preserve the site;

7. Encourage a statewide archaeological education program to inform the general public of the importance of its irreplaceable archaeological heritage; and

8. Designate the State Archaeologist to (i) assist the Director by coordinating, overseeing, or otherwise carrying out the provisions of this chapter and (ii) perform such other duties as required by the Director. The State Archaeologist shall be a technically trained archaeologist and shall have both a practical and theoretical knowledge of archaeology.

1977, c. 424, §§ 10-150.2, 10-150.8; 1984, c. 750; 1988, c. 891, § 10.1-901; 1989, c. 656; 2005, c. 457.



§ 10.1-2302. Permit required to conduct field investigations; ownership of objects of antiquity; penalty

A. It shall be unlawful for any person to conduct any type of field investigation, exploration or recovery operation involving the removal, destruction or disturbance of any object of antiquity on state-controlled land, or on a state archaeological site or zone without first receiving a permit from the Director.

B. The Director may issue a permit to conduct field investigations if the Director finds that it is in the best interest of the Commonwealth, and the applicant is a historic, scientific, or educational institution, professional archaeologist or amateur, who is qualified and recognized in the area of field investigations or archaeology.

C. The permit shall require that all objects of antiquity that are recovered from state-controlled land shall be the exclusive property of the Commonwealth. Title to some or all objects of antiquity which are discovered or removed from a state archaeological site not located on state-controlled land may be retained by the owner of such land. All objects of antiquity that are discovered or recovered on or from state-controlled land shall be retained by the Commonwealth, unless they are released to the applicant by the Director.

D. All field investigations, explorations, or recovery operations undertaken pursuant to a permit issued under this section shall be carried out under the general supervision of the Director and in a manner to ensure that the maximum amount of historic, scientific, archaeologic and educational information may be recovered and preserved in addition to the physical recovery of objects.

E. If the field investigation described in the application is likely to interfere with the activity of any state agency, no permit shall be issued unless the applicant has secured the written approval of such agency.

F. Any person who violates the provisions of this section shall be guilty of a Class 1 misdemeanor.

1977, c. 424, § 10-150.5; 1984, c. 750; 1988, c. 891, § 10.1-903; 1989, c. 656 .



§ 10.1-2303. Control of archaeological sites; authority of Director to contract

A. The Commonwealth of Virginia reserves to itself, through the Director, the exclusive right and privilege of field investigation on sites that are on state-controlled land. The Director shall first obtain all permits of other state agencies required by law. The Director is authorized to permit others to conduct such investigations.

B. All objects of antiquity derived from or found on state-controlled land shall remain the property of the Commonwealth.

1977, c. 424, §§ 10-150.4, 10-150.6; 1984, c. 750; 1988, c. 891, § 10.1-904; 1989, c. 656 .



§ 10.1-2304. Designating archaeological sites and zones

The Director may designate state archaeological sites and state archaeological zones on private property or on property owned by any county, city or town, or board or authority organized to perform local or regional functions in the Commonwealth provided that the Director secures the express prior written consent of the owner of the property involved. No state archaeological site or zone located on private property may be established within the boundaries of any county, city or town which has established a local archaeological commission or similar entity designated to preserve, protect and identify local sites and objects of antiquity without the consent of the local governing body. Field investigations may not be conducted on a designated site without a permit issued by the Director pursuant to § 10.1-2302.

1977, c. 424, § 10-150.7; 1984, c. 750; 1988, c. 891, § 10.1-905; 1989, c. 656 .



§ 10.1-2305. Permit required for the archaeological excavation of human remains

A. It shall be unlawful for any person to conduct any type of archaeological field investigation involving the removal of human skeletal remains or associated artifacts from any unmarked human burial regardless of age of an archaeological site and regardless of ownership without first receiving a permit from the Director.

B. Where unmarked burials are not part of a legally chartered cemetery, archaeological excavation of such burials pursuant to a permit from the Director shall be exempt from the requirements of §§ 57-38.1 and 57-39. However, such exemption shall not apply in the case of human burials within formally chartered cemeteries that have been abandoned.

C. The Department shall be considered an interested party in court proceedings considering the abandonment of legally constituted cemeteries or family graveyards with historic significance. A permit from the Director is required if archaeological investigations are undertaken as a part of a court-approved removal of a cemetery.

D. The Board shall promulgate regulations implementing this section that provide for appropriate public notice prior to issuance of a permit, provide for appropriate treatment of excavated remains, the scientific quality of the research conducted on the remains, and the appropriate disposition of the remains upon completion of the research. The Department may carry out such excavations and research without a permit, provided that it has complied with the substantive requirements of the regulations promulgated pursuant to this section.

E. Any interested party may appeal the Director's decision to issue a permit or to act directly to excavate human remains to the local circuit court. Such appeal must be filed within fourteen days of the Director's decision.

1989, c. 656 .



§ 10.1-2306. Violations; penalty

It shall be unlawful to intentionally deface, damage, destroy, displace, disturb or remove any object of antiquity on any designated state archaeological site or state-controlled land.

Any person who violates this section shall be guilty of a Class 1 misdemeanor.

1977, c. 424, § 10-150.10; 1988, c. 891, § 10.1-906; 1989, c. 656 .



§ 10.1-2400. Repealed

Repealed by Acts 1999, c. 558, effective January 1, 2003.



§ 10.1-2404.1. Establishment of Historic Preservation Trust Fund

The Board of Trustees of the Virginia Historic Preservation Foundation and the Director of the Department of Historic Resources are authorized on behalf of the Commonwealth to enter into a trust agreement with the Association for the Preservation of Virginia Antiquities, whereby the Association for the Preservation of Virginia Antiquities shall be trustee and the Commonwealth shall be beneficiary. The Board of Trustees of the Virginia Historic Preservation Foundation is authorized to create a trust fund, to be known as the Historic Preservation Trust Fund, known hereafter as the "Trust Fund," by transferring all of the assets of the Virginia Historic Preservation Revolving Fund to the Association for the Preservation of Virginia Antiquities, as Trustee of the Trust Fund, including its cash, notes, mortgages, other securities, real estate and all its other assets, to be administered as follows:

1. The Trustee shall serve without compensation;

2. The Trust Fund shall be administered and managed by the Property Committee of the Association for the Preservation of Virginia Antiquities;

3. The Director of the Department of Historic Resources, or his designee, shall serve as a voting member of the Property Committee of the Association for the Preservation of Virginia Antiquities on all questions concerning properties to be acquired and sold by the Trust Fund;

4. The Trust Fund shall be used for the sole purpose of preserving properties listed or eligible for listing on the Virginia Landmarks Register through the acquisition of such properties, or interests therein, the donation of a perpetual preservation easement on such properties to the Board of Historic Resources, and the subsequent resale of properties, or interests therein, thus protected to appropriate individuals, corporations, partnerships, associations or other legal entities, or the resale or transfer to appropriate public agencies, when, in the discretion of the Trustee, such action is the best feasible means of protecting such properties from an identifiable threat of destruction or from the loss of those qualities for which they were designated or eligible to be designated as landmarks by the Board of Historic Resources; and

5. The Trust Fund shall be operated as a revolving fund and all proceeds from the resale of properties, and any income which may accrue on the trust properties, shall be returned to and deposited in the Trust Fund.

The terms, conditions and form of the trust agreement shall be reviewed and approved by the Governor and the Attorney General.

1999, c. 558.



§ 10.1-2404.2. Operations of fund; termination

A. The Trust Fund shall consist of the property received pursuant to § 10.1-2404.1 and any gifts, grants, or appropriations made to the Trust Fund. Gifts and bequests of money, securities, and other property to the Trust Fund, and the income therefrom, shall be deemed to be gifts to the Commonwealth and therefore exempt from all state and local taxes. Any income earned from gifts, bequests, rent, securities, and other property of the Trust Fund shall be the property of the Trust Fund. Any gifts received by the Virginia Historic Preservation Foundation while the Association for the Preservation of Virginia Antiquities is administering the Trust Fund, as well as any income which may accrue thereon, shall be deposited in the Trust Fund within ninety days of receipt.

B. By November 1 of each year, the Association for the Preservation of Virginia Antiquities shall submit a copy of its audited financial statement to the Director of the Department of Historic Resources and to the Attorney General.

C. Prior to January 1, 2003, the Board of Trustees of the Virginia Historic Preservation Foundation is authorized to review the operation of the Trust Fund. If it finds that such operation is not fulfilling the requirements of the trust agreement, it may recommend to the Governor that the trust agreement with the Association for the Preservation of Virginia Antiquities be terminated. If the Governor finds that such termination is in the best interest of the Commonwealth, he may direct the Association for the Preservation of Virginia Antiquities to reconvey all the assets of the Trust Fund to the Virginia Historic Preservation Foundation.

D. On and after January 1, 2003, if the Fund has not been reconveyed to the Virginia Historic Preservation Foundation, (i) the Foundation shall cease to exist and its minutes and any remaining assets shall become the property of the Department of Historic Resources and (ii) the Attorney General shall have the authority to take legal action on behalf of the Commonwealth to enforce the terms of the trust agreement established under § 10.1-2404.1.

1999, c. 558.



§ 10.1-2500. Virginia Environmental Emergency Response Fund established

A. There is hereby established the Virginia Environmental Emergency Response Fund, hereafter referred to as the Fund, to be used (i) for the purpose of emergency response to environmental pollution incidents and for the development and implementation of corrective actions for pollution incidents, other than pollution incidents addressed through the Virginia Underground Petroleum Storage Tank Fund, as described in § 62.1-44.34:11 of the State Water Control Law, (ii) to conduct assessments of potential sources of toxic contamination in accordance with the policy developed pursuant to § 62.1-44.19:10, and (iii) to assist small businesses for the purposes described in § 10.1-1197.3.

B. The Fund shall be a nonlapsing revolving fund consisting of grants, general funds, and other such moneys as appropriated by the General Assembly, and moneys received by the State Treasurer for:

1. Noncompliance penalties assessed pursuant to § 10.1-1311, civil penalties assessed pursuant to subsection B of § 10.1-1316 and civil charges assessed pursuant to subsection C of § 10.1-1316.

2. Civil penalties assessed pursuant to subsection C of § 10.1-1418.1, civil penalties assessed pursuant to subsections A and E of § 10.1-1455 and civil charges assessed pursuant to subsection F of § 10.1-1455.

3. Civil charges assessed pursuant to subdivision 8d of § 62.1-44.15 and civil penalties assessed pursuant to subsection (a) of § 62.1-44.32, excluding assessments made for violations of Article 9 (§ 62.1-44.34:8 et seq.) or 10 (§ 62.1-44.34:10 et seq.), Chapter 3.1 of Title 62.1, or a regulation, administrative or judicial order, or term or condition of approval relating to or issued under those articles.

4. Civil penalties and civil charges assessed pursuant to § 62.1-270.

5. Civil penalties assessed pursuant to subsection A of § 62.1-252 and civil charges assessed pursuant to subsection B of § 62.1-252.

6. Civil penalties assessed in conjunction with special orders by the Director pursuant to § 10.1-1186 and by the Waste Management Board pursuant to subsection G of § 10.1-1455.

1991, c. 718; 1992, c. 812; 1997, cc. 624, 850; 1998, c. 837; 2000, cc. 17, 1043.



§ 10.1-2501. Administration of the Fund

All moneys received by the State Treasurer for the civil penalties and civil charges referred to in § 10.1-2500, and all reimbursements received under § 10.1-2502 shall be and hereby are credited to the Fund. Interest earned on the Fund shall be credited to the Fund. The Fund shall be established on the books of the State Comptroller. Any moneys remaining in the Fund at the end of the biennium shall not revert to the general fund but shall remain in the Fund.

1991, c. 718; 1992, c. 887 .



§ 10.1-2502. Disbursements from the Fund; transfer of funds to the Small Business Environmental Compliance Assistance Fund

The disbursement of moneys from the Fund shall be made by the State Comptroller at the written request of the Director of the Department of Environmental Quality. The Director shall have the authority to access the Fund for up to $100,000 per occurrence as long as the disbursement does not exceed the balance for the agency account. If the Director requests a disbursement in excess of $100,000 or an amount exceeding the remaining agency balance, the disbursement shall require the written approval of the Governor. The Department of Environmental Quality shall develop guidelines which, after approval by the Governor, determine how the Fund can be used for the purposes described herein.

Disbursements from the Fund may be made for the purposes outlined in § 10.1-2500, including, but not limited to, personnel, administrative, and equipment costs and expenses directly incurred by the above-mentioned agencies or by any other agency or political subdivision, acting at the direction of one of the above-mentioned agencies, in and for preventing or alleviating damage, loss, hardship, or suffering caused by environmental pollution incidents.

The agency shall promptly seek reimbursement from any person causing or contributing to an environmental pollution incident for all sums disbursed from the Fund for the protection, relief and recovery from loss or damage caused by such person. In the event a request for reimbursement is not paid within sixty days of receipt of a written demand, the claim shall be referred to the Attorney General for collection. The agency shall be allowed to recover all legal and court costs and other expenses incident to such actions for collection.

In any year in which the Fund balance exceeds two million dollars, the Director may transfer such excess amount to the Small Business Environmental Compliance Assistance Fund established pursuant to § 10.1-1197.2.

1991, c. 718; 1992, c. 887; 1997, cc. 624, 850.



§ 10.1-2503. Virginia Offshore Energy Emergency Response Fund established

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Offshore Energy Emergency Response Fund, hereafter referred to as "the Fund," which shall be administered by the Director of the Department of Environmental Quality. The Fund shall be established on the books of the Comptroller. All amounts designated for deposit to the Fund from revenues and royalties paid to the Commonwealth as a result of offshore natural gas and oil drilling or exploration shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request of the Director of the Department of Environmental Quality. Moneys in the Fund shall be used solely for the purposes stated in subsection B.

B. The Director of the Department of Environmental Quality shall use moneys in the Fund solely for the purposes of emergency preparation, emergency response, emergency environmental protection, or mitigation associated with a release of liquid hydrocarbons or associated fluids directly related to offshore energy exploration, development, production, or transmission.

C. The Director of the Department of Environmental Quality shall have the authority to access the Fund for up to $500,000 per occurrence as long as the disbursement does not exceed the balance for the agency account. If the Director of the Department of Environmental Quality requests a disbursement in excess of $500,000 or an amount exceeding the remaining agency balance, the disbursement shall require the written approval of the Governor. The Department of Environmental Quality shall develop guidelines that, after approval by the Governor, determine how the Fund can be used for the purposes described herein.

D. Disbursements from the Fund may be made for the purposes outlined in subsection B, including personnel, administrative, and equipment costs and expenses directly incurred by the Department of Environmental Quality or by any other agency or political subdivision, acting at the direction of the Department of Environmental Quality, in and for preventing or alleviating damage, loss, hardship, or suffering caused by a release of liquid hydrocarbons or associated fluids directly related to offshore energy exploration, development, production, or transmission.

E. The Department of Environmental Quality shall promptly seek reimbursement from any person causing or contributing to such a release of liquid hydrocarbons or associated fluids for all sums disbursed from the Fund for protection, relief, or recovery from loss or damage caused by such person. In the event a request for reimbursement is not paid within 60 days of receipt of a written demand, the claim shall be referred to the Attorney General for collection. The agency shall be allowed to recover all legal and court costs and other expenses incident to such actions for collection.

2014, c. 293.



§ 10.1-2600. Expired

Expired.






Title 11 - Contracts

§ 11-1. Certain contracts void as to creditors and purchasers unless in writing; law governing validity of contracts creating security interests

Every contract, not in writing, made in respect to real estate or goods and chattels in consideration of marriage, or made for the conveyance or sale of real estate, or a term therein of more than five years, and, except as otherwise provided in § 8.2-402 of the Uniform Commercial Code, every bill of sale or contract for the sale of goods and chattels when the possession is allowed to remain with the seller, shall be void, both at law and in equity, as to purchasers for value and without notice and creditors; provided, however, that if any such contract or bill of sale as is mentioned in this section creates a security interest as defined in the Uniform Commercial Code, its validity and enforceability shall be governed by the provisions of that Code.

Code 1919, § 5192; 1964, c. 314; 1966, c. 397.



§ 11-2. When written evidence required to maintain action

Unless a promise, contract, agreement, representation, assurance, or ratification, or some memorandum or note thereof, is in writing and signed by the party to be charged or his agent, no action shall be brought in any of the following cases:

1. To charge any person upon or by reason of a representation or assurance concerning the character, conduct, credit, ability, trade, or dealings of another, to the intent or purpose that such other may obtain thereby, credit, money, or goods;

2. To charge any person upon a promise made after attaining the age of majority, to pay a debt contracted during infancy, or upon a ratification after attaining the age of majority, of a promise or simple contract made during infancy;

3. To charge a personal representative upon a promise to answer any debt or damages out of his own estate;

4. To charge any person upon a promise to answer for the debt, default, or misdoings of another;

5. Upon any agreement made upon consideration of marriage;

6. Upon any contract for the sale of real estate, or for the lease thereof for more than a year;

7. Upon any agreement or contract for services to be performed in the sale of real estate by a party defined in § 54.1-2100 or § 54.1-2101;

8. Upon any agreement that is not to be performed within a year; or

9. Upon any agreement or promise to lend money or extend credit in an aggregate amount of $25,000 or more.

The consideration need not be set forth or expressed in the writing, and it may be proved (where a consideration is necessary) by other evidence.

Code 1919, § 5561; 1976, c. 157; 1990, c. 570 .



§ 11-2.01. Promise after bankruptcy must be in writing

When a debtor is adjudicated a bankrupt or discharged in a bankruptcy proceeding any promise to pay such debt, after such adjudication or discharge, shall be in writing for any action at law or in equity to be maintained thereupon.

Code 1950, § 8-512; 1977, c. 624.



§ 11-2.1. Goods sent by mail

No suit shall be maintained, or judgment rendered, either at law or in equity, in any court of this Commonwealth, to recover any goods, property or thing, or the value thereof, which has been sent to any person by mail, unless such goods, property or thing has been impliedly or expressly ordered by the person to whom the same has been sent and received or unless it be proved that such person has appropriated such goods, property, or thing to his own use.

1952, c. 326.



§ 11-2.2. Unsolicited goods deemed gift to recipient

If any person, firm, partnership, association or corporation, or any agent or employee thereof, shall in any manner or by any means offer for sale goods, wares or merchandise when the offer includes the voluntary and unsolicited sending of any goods, wares or merchandise not actually ordered or requested by the recipient, either orally or in writing, then the sender of any such unsolicited goods, wares or merchandise shall for all purposes be deemed to have made an unconditional gift to the recipient thereof, who may use or dispose of such goods, wares or merchandise in any manner he deems proper without any obligation to return the same to the sender or to pay him therefor.

1970, c. 386.



§ 11-2.3. Repealed

Repealed by Acts 1991, c. 458 .



§ 11-2.4. Notice of possible filing of mechanics' lien required

Every contract made on or after July 1, 1992, for the purchase of residential real property shall include the following provision:

NOTICE

Virginia law (§ 43-1 et seq.) permits persons who have performed labor or furnished materials for the construction, removal, repair or improvement of any building or structure to file a lien against the property. This lien may be filed at any time after the work is commenced or the material is furnished, but not later than the earlier of (i) 90 days from the last day of the month in which the lienor last performed work or furnished materials or (ii) 90 days from the time the construction, removal, repair or improvement is terminated.

AN EFFECTIVE LIEN FOR WORK PERFORMED PRIOR TO THE DATE OF SETTLEMENT MAY BE FILED AFTER SETTLEMENT. LEGAL COUNSEL SHOULD BE CONSULTED.

Failure of a contract for the purchase of residential real property to include the notice required by this section shall not void such contract.

1992, c. 606 .



§ 11-3. Sealed writings; writings not purporting to be sealed

Any writing to which a natural person, corporation, limited liability company or partnership, whether general or limited, making it affixes a scroll by way of a seal, shall be of the same force as if it were actually sealed. The impression or stamping of a corporate or an official seal on paper or parchment alone shall be as valid as if made on wax or other adhesive substance. And any writing to which a natural person, corporation, limited liability company or partnership, whether general or limited, making it affixes his signature, or their signatures, and which writing in its body says "this deed," or "this indenture," or other words importing a sealed instrument, or recognizes a seal, shall be of the same force as if it were actually sealed by such person, corporation, limited liability company or partnership, although no seal or scroll be attached; and any writing signed by a natural person, corporation, limited liability company or partnership, whether general or limited, and regularly acknowledged before an officer authorized to take acknowledgments of deeds to be recorded in this Commonwealth, in the body of which writing it clearly appears that the person so signing and acknowledging the same intends to and does grant or convey unto the grantee named therein certain real estate as therein described, and in which the writing is not said to be a deed or an indenture, and does not purport to be sealed, and to which no seal or scroll is attached, such writing shall pass the title to such real estate as effectually as if it were written and executed in strict accordance with the provisions of § 55-48; and any such writing admitted to record prior to June 19, 1946, shall be of the effect as if made and recorded thereafter, except as to vested rights already attached contrary to such writing.

Code 1919, § 5562; 1934, p. 524; 1946, pp. 59, 426; 1975, c. 500; 1996, c. 265.



§ 11-4. Sizes of type in printed contracts

No contract in writing entered into between a citizen of this Commonwealth and any person, firm, company or corporation, domestic or foreign, doing business in this Commonwealth, for the sale and future delivery of any goods or chattels, machinery or mechanical devices, or personal property of any kind or sort whatsoever, shall be binding upon the purchaser, where the form is printed and furnished by the person, firm, company or corporation, unless all of the provisions of such contract are clearly and plainly printed or written; and, where printed, such provisions and covenants and all stipulations as to the rights of the vendor shall be in type of not less than the size known as ten point; and, wherever in such contract, printed upon a form furnished by the vendor, it is stipulated that the vendor is not to be bound by any verbal agreement or modification of the terms of such printed contract, then such stipulation shall be printed as a separate paragraph or paragraphs and in type not smaller than pica. Should any of the contract, including the special stipulation hereinbefore mentioned, be printed in less than the size of type hereby prescribed, and the agent or salesman of such person, firm, company or corporation enter into any verbal or written or collateral agreement with the vendee, on the part of the person, firm, company or corporation, modifying or changing such printed agreement or the parts of the contract which are printed, then the vendee may, in any action instituted to enforce such contract, or the payment of any sum of money agreed to be paid under such contract, be allowed to introduce such collateral agreement, or contract in modification thereof, or any verbal statement made by the agent or salesman in modification thereof, in evidence in such action, and the same, if proved, shall be considered by the court or jury trying the case as a part of such printed contract.

1920, p. 362; Michie Code 1942, § 5562a.



§ 11-4.1. Certain indemnification provisions in construction contracts declared void

Any provision contained in any contract relating to the construction, alteration, repair or maintenance of a building, structure or appurtenance thereto, including moving, demolition and excavation connected therewith, or any provision contained in any contract relating to the construction of projects other than buildings by which the contractor performing such work purports to indemnify or hold harmless another party to the contract against liability for damage arising out of bodily injury to persons or damage to property suffered in the course of performance of the contract, caused by or resulting solely from the negligence of such other party or his agents or employees, is against public policy and is void and unenforceable. This section applies to such contracts between contractors and any public body, as defined in § 2.2-4301.

This section shall not affect the validity of any insurance contract, workers' compensation, or any agreement issued by an admitted insurer.

The provisions of this section shall not apply to any provision of any contract entered into prior to July 1, 1973.

1973, c. 273; 1974, c. 430; 1991, c. 363 .



§ 11-4.1:1. Waiver of payment bond claims and contract claims; construction contracts

A subcontractor as defined in § 43-1, lower-tier subcontractor, or material supplier may not waive or diminish his right to assert payment bond claims or his right to assert claims for demonstrated additional costs in a contract in advance of furnishing any labor, services, or materials. A provision that waives or diminishes a subcontractor's, lower-tier subcontractor's, or material supplier's right to assert payment bond claims or his right to assert claims for demonstrated additional costs in a contract executed prior to providing any labor, services, or materials is null and void.

2015, c. 748.



§ 11-4.2. Repealed

Repealed by Acts 1975, c. 448.



§ 11-4.3. When acceleration of payment or repossession of consumer goods not allowed

Notwithstanding any provisions in a contract, other evidence of indebtedness or security agreement arising from a sale or financing of consumer goods as defined in § 8.9A-102 of this Code, no acceleration of payment or repossession on account of late payment or nonpayment of an installment shall be permitted if payment, together with any late payment penalty permitted under § 6.2-400, is made within ten days of the date on which the installment was due.

1974, c. 572.



§ 11-4.4. Certain indemnification provisions in contracts with design professionals declared void

Any provision contained in any contract relating to the planning or design of a building, structure or appurtenance thereto, including moving, demolition or excavation connected therewith, or any provision contained in any contract relating to the planning or design of construction projects other than buildings by which the architect or professional engineer performing such work purports to indemnify or hold harmless another party to the contract against liability for damage arising out of bodily injury to persons or damage to property suffered in the course of the performance of the contract, caused by or resulting solely from the negligence of such other party, his agents or employees, is against public policy and is void and unenforceable.

This section shall apply to such contracts between an architect or professional engineer and any public body as defined in § 2.2-4301. Every provision contained in a contract between an architect or professional engineer and a public body relating to the planning or design of a building, structure or appurtenance thereto, including moving, demolition or excavation connected therewith, or relating to the planning or design of construction projects other than buildings by which the architect or professional engineer performing such work purports to indemnify or hold harmless the public body against liability is against public policy and is void and unenforceable. This section shall not be construed to alter or affect any provision in such a contract that purports to indemnify or hold harmless the public body against liability for damage arising out of the negligent acts, errors or omissions, recklessness or intentionally wrongful conduct of the architect or professional engineer in performance of the contract.

This section shall not affect the validity of any insurance contract, workers' compensation, or any agreement issued by an admitted insurer.

1995, c. 341; 2001, c. 670.



§ 11-4.5. Certain indemnification provisions in motor carrier transportation contracts declared void

A. As used in this section:

"Motor carrier transportation contract" means a contract, agreement, or understanding covering:

1. The transportation of property for compensation or hire by the motor carrier;

2. The entrance on property by the motor carrier for the purpose of loading, unloading, or transporting property for compensation or for hire; or

3. A service incidental to activity described in subdivision 1 or 2 including, but not limited to, storage of property.

For the purposes of this section, the term "motor carrier transportation contract" shall not include the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America, as that agreement may be amended by the Intermodal Interchange Executive Committee, or other agreements providing for the interchange, use, or possession of intermodal chassis, containers, or other intermodal equipment.

B. A provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract that purports to indemnify, or hold harmless, or has the effect of indemnifying, or holding harmless, either party from or against any liability for loss or damage resulting from the negligence or intentional acts or omissions of other party, or any agents, employees, servants, or independent contractors who are directly responsible to the other party, is against the public policy and is void and unenforceable.

C. Nothing contained in this section affects a provision, clause, covenant, or agreement where the motor carrier indemnifies or holds harmless the other party against liability for damages to the extent that the damages were caused by and resulting from the negligence of the motor carrier, its agents, employees, servants, or independent contractors who, in whole or in part are directly responsible to the motor carrier.

2006, cc. 237, 423.



§ 11-5. Repealed

Repealed by Acts 1964, c. 219.



§ 11-7.1. Certain entities' authority to extend performance agreements

A. The Department of Small Business and Supplier Diversity, the Virginia Economic Development Partnership Authority, the Virginia Tourism Authority, the Tobacco Region Revitalization Commission, a nonprofit, nonstock corporation created pursuant to § 2.2-2240.1, any county, city, or town, or local or regional industrial or economic development authorities created in accordance with law have the authority, upon the agreement of the parties, to extend the performance period for any performance agreement.

B. For the purposes of this section, "performance agreement" means any agreement, contract, or memorandum of understanding that imposes an obligation for minimum private investment or the creation of new jobs in exchange for grants or other funds, or loans of money from an entity specified in subsection A.

C. Nothing in this section shall be construed or interpreted to authorize or allow for any payment or appropriation of funds except as provided in the general appropriation act.

2009, c. 224; 2013, c. 482.



§ 11-8. Instruments executed by minors or unmarried widows to obtain benefits under certain federal legislation

Any person under the age of eighteen or widow who has not remarried who is eligible for a guaranty of credit under the provisions of Title III of an Act of Congress of the United States approved June 22, 1944, entitled the "Servicemen's Readjustment Act of 1944," as now or hereafter amended, or other like federal law, shall be upon complying with the terms of this section, qualified to contract for and purchase any real or personal property with respect to which the guaranteed loan is to be made, to execute the note or other evidence of the loan indebtedness and to secure the debt by the execution of a deed of trust or chattel mortgage, or other instrument, upon the real or personal property acquired as aforesaid in connection with the proposed loan or theretofore acquired by such person, whether by purchase or otherwise, and such person shall, in all respects, be bound by such contracts or other instruments entered into as though he or she were of full age.

When any such person is under the age of eighteen years no contract, note, deed of trust, mortgage or other instrument required to obtain benefits under such federal legislation shall be executed by such person unless the circuit or corporation court of the city or county, or judge thereof in vacation, in which the property is located or to be used, after a petition signed by any such person shall have been filed with it or him, approve the same. Such petition shall set forth the facts pertaining to the proposed transaction and shall state why the judge or court should approve and authorize the execution of the necessary instruments.

The petition shall be heard by the court without a jury and its decision thereon shall be final. A guardian ad litem shall be appointed who shall make an investigation and report in writing whether in his opinion the best interest of the petitioner would be served by permitting the petitioner to enter into such transaction and the report shall be filed with the papers in the case. No such petition shall be approved by the court unless such approval is recommended by the report of the guardian ad litem and unless it is also recommended by the testimony of at least two disinterested and qualified witnesses appointed by the court, or the judge thereof in vacation. The order of approval shall recite the recommendation of the guardian ad litem and the witnesses and also their names and addresses. And the judge of the court hearing the case shall fix a reasonable fee for the attorneys and guardians ad litem.

The court, if of opinion that entry into such transaction would benefit the petitioner, shall approve the prayer of the petition and the petitioner, if he enter into such transaction and execute any instrument required therein, shall be bound thereby as if of full age whether all or part of the obligation secured be so guaranteed.

All rights which have accrued or obligations which have arisen under this section prior to January 30, 1947, are hereby declared valid and binding.

If the court approve the prayer of the petition such approval shall operate to vest title and confer the power to encumber or convey title to real or personal property acquired pursuant to such approval.

Any infant spouse of an infant veteran permitted by the court to make loans under this section may unite in any conveyance to effectuate such a loan as if he or she was a spouse of an adult signing as provided under the provisions of § 55-42, relating to the removal of disability of infancy in certain cases.

1946, p. 432; Michie Suppl. 1946, § 5760a; 1947, p. 102; 1954, c. 602; 1972, c. 825.



§ 11-9. Writing payable to deceased person

A bond, note or other writing to a person or persons who, or some of whom, are dead at the time of its execution, shall be as valid as if such person or persons were then alive.

Code 1919, § 5761.



§ 11-9.1. Repealed

Repealed by Acts 2010, cc. 455 and 632, cl. 2.



§ 11-10. Compromise by creditor with co-obligor, etc

A creditor may compound or compromise with any joint contractor or co-obligor, and release him from all liability on his contract or obligation, without impairing the contract or obligation as to the other joint contractors or co-obligors.

Code 1919, § 5763.



§ 11-11. Crediting contract; surety

When such compounding or compromise is made, the contract or obligation shall be credited with a full share of the party released, except where the compounding or compromise is with a surety or cosurety, and in that case, as between the creditor and principal, the credit shall be for the sum actually paid by the compounding debtor.

Code 1919, § 5764.



§ 11-12. Part performance extinguishing obligation

Part performance of an obligation, promise or undertaking, either before or after a breach thereof, when expressly accepted by the creditor in satisfaction and rendered in pursuance of an agreement for that purpose, though without any new consideration, shall extinguish such obligation, promise, or undertaking.

Code 1919, § 5765.



§ 11-13. Right of contribution not affected

Nothing contained in §§ 11-10 through 11-12 shall affect or impair the right of contribution between joint contractors and co-obligors.

Code 1919, § 5766.



§ 11-14. Gaming contracts void

Except as otherwise provided in this section, all wagers, conveyances, assurances, and all contracts and securities whereof the whole or any part of the consideration is money or other valuable thing won, laid, or bet, at any game, horse race, sport or pastime, and all contracts to repay any money knowingly lent at the time and place of such game, race, sport or pastime, to any person for the purpose of so gaming, betting, or wagering, or to repay any money so lent to any person who shall, at such time and place, so pay, bet or wager, shall be utterly void.

Notwithstanding any other provision of law, a contract governing the distribution of state lottery proceeds shall be valid and enforceable as between the parties to the contract.

Code 1919, § 5558; 1998, c. 400.



§ 11-15. Recovery of money or property lost in gaming

Any person who shall, by playing at any game or betting on the sides or hands of such as play at any game, lose within twenty-four hours, the sum or value of five dollars, or more, and pay or deliver the same, or any part thereof, may, within three months next following, recover from the winner, the money or the value of the goods so lost and paid or delivered, with costs of suit in civil action, either by suit or warrant, according to the amount or value thereof.

Code 1919, § 5559.



§ 11-16. Bill by loser; repayment discharges winner from punishment

Such loser may file a bill in equity against such winner, who shall answer the same, and upon discovery and repayment of the money or property so won, or its value, such winner shall be discharged from any forfeiture or punishment which he may have incurred for winning the same.

Code 1919, § 5560.



§ 11-17. Repealed

Repealed by Acts 1982, c. 647.



§ 11-17.1. Expired

Expired.



§ 11-18. Repealed

Repealed by Acts 1982, c. 647.



§ 11-23.6. Expired

Expired.



§ 11-24. Repealed

Repealed by Acts 1989, c. 684 .



§ 11-30. Repealed

Repealed by Acts 2010, c. 794, cl. 11, effective October 1, 2010.



§ 11-34.1. Legislative intent

The General Assembly finds that investment in energy conservation measures and facility technology infrastructure upgrades and modernization in facilities owned by state and local government can reduce the amount of energy consumed, reduce long term operational costs and produce immediate and long-term savings. It is the policy of the Commonwealth to encourage public bodies to invest in energy conservation measures and facility technology infrastructure upgrades that reduce energy consumption, produce a cost savings, and improve the quality of indoor air in facilities, and when economically feasible, operate, maintain, or renovate facilities in such a manner so as to minimize energy consumption and reduce operational costs associated with facility technology infrastructure. Furthermore, state aid and other amounts appropriated for distribution to public bodies shall not be reduced as a result of energy and operational savings realized from a guaranteed savings contract or a lease purchase agreement for the purchase and installation of energy conservation and facility technology infrastructure upgrades and modernization.

2001, c. 219.



§ 11-34.2. Definitions

As used in this chapter:

"Contracting entity" means any public body as defined in § 2.2-4301.

"Energy conservation measures and facility technology infrastructure" means the methods, techniques, application of knowledge, installation of devices, including an alteration or betterment to an existing facility, that reduce energy consumption or operating costs, and includes, but is not limited to:

1. Insulation of the facility structure and systems within the facility.

2. Storm windows and doors, caulking or weatherstripping, multiglazed windows and doors, heat-absorbing, or heat-reflective, glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption.

3. Automatic energy control systems including related software. Required network communication wiring, computer devices, wiring, and support services. Additionally, designing and implementing major building technology infrastructure with operational improvements.

4. Heating, ventilating, or air-conditioning system modifications or replacements.

5. Replacement or modifications of lighting fixtures to increase the energy efficiency of the lighting system which, at a minimum, shall conform to the applicable provisions of the Uniform Statewide Building Code (§ 36-97 et seq.).

6. Energy recovery systems.

7. Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a facility or complex of facilities.

8. Energy conservation measures that provide long-term operating cost reductions and significantly reduce the BTUs consumed.

9. Building technology infrastructure measures that provide long-term operating cost reductions and reduce related operational costs.

10. Renewable energy systems, such as solar, biomass, and wind.

11. Devices that reduce water consumption or sewer charges.

"Energy cost savings" means a measured reduction in fuel, energy, or operation and maintenance costs created from the implementation of one or more energy conservation measures when compared with an established baseline for previous fuel, energy, or operation and maintenance costs. When calculating "energy cost savings" attributable to the services performed or equipment installed pursuant to a performance-based efficiency contract, maintenance savings shall be included.

"Energy performance-based contract" means a contract for the evaluation, recommendation, and implementation of energy conservation measures and facility technology infrastructure upgrades and modernization that includes, at a minimum:

1. The design and installation of equipment to implement one or more of such measures, and if applicable, operation and maintenance of such measures.

2. The amount of any actual annual savings. This amount must meet or exceed total annual contract payments made by the contracting entity for such contract.

3. Financing charges to be incurred by the contracting entity for such contract.

"Maintenance savings" means the operating expenses eliminated and future capital replacement expenditures avoided as a result of new equipment installed or services performed by the performance contractor.

"Performance guarantee bond" means for each year of the energy program, the energy performance contractor shall provide a performance bond in an amount equal to, but no greater than, the guaranteed measured and verifiable annual savings set forth in the program.

2001, c. 219.



§ 11-34.3. Energy Performance-Based Contract Procedures; required contract provisions

A. Any contracting entity may enter into an energy performance-based contract with an energy performance contractor to significantly reduce energy costs to a level established by the public body or operating costs of a facility through one or more energy conservation or operational efficiency measures.

B. The energy performance contractor shall be selected through competitive sealed bidding or competitive negotiation as set forth in § 2.2-4302.1 or 2.2-4302.2. The evaluation of the request for proposal shall analyze the estimates of all costs of installation, maintenance, repairs, debt service, post installation project monitoring and reporting.

C. Before entering into a contract for energy conservation measures and facility technology infrastructure upgrades and modernization measures, the contracting entity shall require the performance contractor to provide a payment and performance bond relating to the installation of energy conservation measures and facility technology infrastructure upgrades and modernization measures in the amount the contracting entity finds reasonable and necessary to protect its interests.

D. Prior to the design and installation of the energy conservation measure, the contracting entity shall obtain from the energy performance contractor a report disclosing all costs associated with the energy conservation measure and providing an estimate of the amount of the energy cost savings. After reviewing the report, the contracting entity may enter into an energy performance-based contract if it finds (i) the amount the entity would spend on the energy conservation measures and facility and technology infrastructure upgrades and modernization measures recommended in the report will not exceed the amount to be saved in energy and operation costs more than 20 years from the date of installation, based on life-cycle costing calculations, if the recommendations in the report were followed and (ii) the energy performance contractor provides a written guarantee that the energy and operating cost savings will meet or exceed the costs of the system. The contract may provide for payments over a period of time not to exceed 20 years.

E. The term of any energy performance-based contract shall expire at the end of each fiscal year but may be renewed annually up to 20 years, subject to the contracting entity making sufficient annual appropriations based upon continued realized cost savings. Such contracts shall stipulate that the agreement does not constitute a debt, liability, or obligation of the contracting entity, or a pledge of the faith and credit of the contracting entity. Such contract may also provide capital contributions for the purchase and installation of energy conservation and facility and technology infrastructure upgrades and modernization measures that cannot be totally funded by the energy and operational savings.

F. An energy performance-based contract shall include the following provisions:

1. A guarantee by the energy performance contractor that annual energy and operational cost savings will meet or exceed the amortized cost of energy conservation measures. The guaranteed energy savings contract shall include a written guarantee of the qualified provider that either the energy or operational cost savings, or both, will meet or exceed within 20 years the costs of the energy and operational savings measures. The qualified provider shall reimburse the contracting entity for any shortfall of guaranteed energy savings projected in the contract.

2. A requirement that the energy performance contractor to whom the contract is awarded provide a 100 percent performance guarantee bond to the contracting entity for the installation and faithful performance of the installed energy savings measures as outlined in the contract document.

3. A requirement that the energy performance contractor provide to the contracting entity an annual reconciliation of the guaranteed energy cost savings. The energy performance contractor shall be liable for any annual savings shortfall that may occur.

G. The Department of Mines, Minerals and Energy (the Department) shall make a reasonable effort, as long as workload permits, to:

1. Provide general advice, upon request, to local governments that wish to consider pursuit of an energy performance-based contract pursuant to this section;

2. Annually compile a list of performance-based contracts entered into by local governments of which the Department may become aware.

2001, c. 219; 2004, c. 197; 2009, c. 399; 2013, c. 583.



§ 11-34.4. Application of chapter

The provisions of this chapter shall not apply to new construction projects undertaken by public bodies.

2001, c. 219.



§ 11-35. Repealed

Repealed by Acts 2001, c. 844, cl. 13, effective October 1, 2001.






Title 12.1 - State Corporation Commission

§ 12.1-1. Definitions

As used in this title, the term "corporation" or "company" shall mean all corporations created by acts of the General Assembly of Virginia, or under the general incorporation laws of this Commonwealth, or doing business therein, and shall exclude all municipal corporations, other political subdivisions, and public institutions owned or controlled by the Commonwealth; and the term "the Commission" shall mean the State Corporation Commission.

Code 1950, § 12-1; 1971, Ex. Sess., c. 157.



§ 12.1-2. State Corporation Commission

There shall be a permanent commission known as the State Corporation Commission which shall have the powers and duties prescribed by law and by Article IX of the Constitution of Virginia.

1971, Ex. Sess., c. 157.



§ 12.1-3. Seal of the Commission

The Commission shall have and use a common seal, to consist of a circular die with the coat-of-arms of Virginia and the title "State Corporation Commission" stamped upon the face of the die, and shall have power to affix such seal to any paper, record, or document when necessary for the purpose of authentication, and such seal, when so affixed to any paper, record, or document emanating from the Commission or its clerk's office, shall have the same force and effect for authentication as the seal of any court of record in this Commonwealth.

Code 1950, § 12-3; 1971, Ex. Sess., c. 157.



§ 12.1-4. Annual report of the Commission

Each year, the Commission shall make an annual report to the Governor as of December 31 of the preceding year. Copies of this report may be sold by the Clerk of the Commission at a price sufficient to cover costs of printing and binding. The Commission may from time to time include in such annual reports recommendations for new or additional legislation pertaining to matters within its jurisdiction.

Code 1950, § 12-4; 1971, Ex. Sess., c. 157; 1985, c. 34.



§ 12.1-5. Offices; notice, writ or process; where public sessions may be held

The offices of the Commission shall be located, and its public sessions held, in the City of Richmond, and all notices, writs and processes issued by the Commission shall be made returnable to, and command the corporation or person against whom directed to appear before the Commission and answer on a certain day to be named therein; but the Commission may, in its discretion, if public necessity or the convenience of the parties require, hold public sessions elsewhere in the Commonwealth, and may order any notice, writ, or process to be made returnable to the place of any such session; and for the holding of any such session the Commission may occupy the courtroom of the courthouse of the city or county wherein such session may be held, if such courtroom shall not at the time be in use for the sessions of the court of any such city or county.

Code 1950, § 12-5; 1971, Ex. Sess., c. 157.



§ 12.1-6. Election or appointment of members; terms

The Commission shall consist of three members. Members of the Commission shall be elected by the joint vote of the two houses of the General Assembly for regular staggered terms of six years. At the regular session of the General Assembly convened in each even-numbered year, one commissioner shall be elected for a regular six-year term.

Whenever a vacancy in the Commission shall occur or exist when the General Assembly is in session, the General Assembly shall elect a successor for such unexpired term. If the General Assembly is not in session, the Governor shall forthwith appoint pro tempore a qualified person to fill the vacancy for a term ending thirty days after the commencement of the next regular session of the General Assembly, and the General Assembly shall elect a successor for such unexpired term.

The Governor shall commission each of the members of the Commission who shall file his commission in the office of the clerk of the Commission.

Code 1950, §§ 12-9, 12-12; 1971, Ex. Sess., c. 157; 2006, c. 838.



§ 12.1-7. Chairman

The Commission shall annually elect one of its members chairman for a one-year term commencing on February 1 of each year.

1971, Ex. Sess., c. 157.



§ 12.1-8. Quorum of members

A majority of the commissioners shall constitute a quorum for the exercise of judicial, legislative, and discretionary functions of the Commission, whether there be a vacancy in the Commission or not, but a quorum shall not be necessary for the exercise of its administrative functions.

1971, Ex. Sess., c. 157.



§ 12.1-9. Eligibility and qualifications of members

No person shall be eligible to serve as a member of the Commission unless at the time of his election or appointment he is a qualified voter under the Constitution and laws of this Commonwealth. At least one member of the Commission shall have the qualifications prescribed for judges of courts of record.

Code 1950, § 12-10; 1971, Ex. Sess., c. 157.



§ 12.1-10. Prohibited conflicts of interests

A. As used in this section, "member of the immediate family of a member, subordinate, or employee of the Commission" means (i) a spouse of a member, subordinate, or employee of the Commission or (ii) any other person who resides in the same household as a member, subordinate, or employee of the Commission and (a) who is a dependent of a member, subordinate, or employee of the Commission or (b) of whom a member, subordinate, or employee of the Commission is a dependent.

B. The members of the Commission and its subordinates and employees shall not, directly or indirectly, own any securities of, have any pecuniary interest in, or hold any position with any entity whose rates, services, or financial ability to meet its obligations to the public are subject to supervision or regulation by the Commission; nor shall any such person having a license or certificate to practice law engage in the private practice of law except by approval of the Commission on a pro bono publico basis. If a member of the immediate family of a member, subordinate, or employee of the Commission is employed by any entity whose rates, services, or financial ability to meet its obligations to the public is subject to supervision or regulation by the Commission, the member, subordinate, or employee of the Commission shall recuse himself from and not participate in any regulatory matter at the Commission in which such entity is a party.

C. This section shall not prevent any such person from being a policyholder in any insurance company; from being a depositor in any bank, savings institution, or similar institution; or from being a holder of a security issued by a unit investment trust or management company as those terms are defined in the Investment Company Act of 1940 and in accordance with such rules as the Commission may adopt.

D. Any member of the Commission who violates this section may be censured or removed from office in the manner provided by Article VI, Section 10 of the Constitution of Virginia. Any subordinate or employee of the Commission who violates this section may be removed from office by the Commission.

Code 1950, § 12-13; 1971, Ex. Sess., c. 157; 1994, c. 181; 1996, c. 77; 2011, c. 163; 2013, c. 94.



§ 12.1-11. Oath; failure to qualify

Any person elected or appointed to be a member of the Commission shall qualify by taking and subscribing the oath required by Article II, Section 7 of the Constitution of Virginia. If any member shall fail to so qualify within thirty days after the commencement of his term of office, such office shall become vacant.

Code 1950, §§ 12-11, 12-12; 1971, Ex. Sess., c. 157.



§ 12.1-11.1. Temporary recall of members

A. The Commission may call upon and authorize any member who is retired under the Judicial Retirement System (§ 51.1-300 et seq.) to perform, for a period not to exceed ninety days at any one time, such duties for the Commission that the Commission deems in the public interest for the expeditious disposition of its business.

B. It shall be the obligation of any retired member who is recalled to temporary service under this section and who has not attained age seventy to accept the recall and perform the duties assigned. It shall be within the discretion of any member who has attained age seventy to accept such recall.

C. Any member recalled to duty under this section shall have all the powers, duties, and privileges attendant on the position he is recalled to serve.

1990, c. 832 .



§ 12.1-12. Powers and duties generally

A. Subject to such requirements as may be prescribed by law, the Commission shall be the department of government through which shall be issued all charters, and amendments or extensions thereof, of domestic corporations and all licenses of foreign corporations to do business in this Commonwealth. Except as may be otherwise prescribed by law, the Commission shall be charged with the duty of administering the laws made for the regulation and control of corporations doing business in this Commonwealth. Subject to such criteria and other requirements as may be prescribed by law, the Commission shall have the power and be charged with the duty of regulating the rates, charges, services, and facilities of all public service companies as defined in § 56-1. The Commission shall in proceedings before it insure that the interests of the consumers of the Commonwealth are represented, unless the General Assembly otherwise provides for representation of such interests. The Commission may appoint such clerical force as may be deemed necessary to the efficiency of its office, but the aggregate amount paid such clerks shall not exceed the sum provided by law; and it may expend for the contingent expenses of its office such sums as may be provided by law. The Commission shall have such other powers and duties as may be prescribed by law.

B.1. Upon request, the Commission may require any business (i) to disclose whether it is an out-of-state business as defined in subsection A of § 44-146.28:2 and (ii) if the business states that it is such, to provide a statement that includes the business's name, state of domicile, principal business address, federal tax identification number, date of entry into the Commonwealth, local contact information, and contact information for any affiliate of such business that has obtained from the Commission a certificate of authority or registration to transact business in the Commonwealth.

2. Upon request, the Commission may require any business entity that has obtained from the Commission a certificate of authority or registration to transact business in the Commonwealth to provide the information required in clause (ii) of subdivision 1 for any affiliate that is an out-of-state business as defined in subsection A of § 44-146.28:2.

3. The Commission shall maintain a record of such disclosures, statements, and information and shall make the record available to the public.

Code 1950, §§ 12-14, 14-11, 14-25; 1964, c. 386, § 14.1-13; 1970, c. 260; 1971, Ex. Sess., c. 157; 1998, c. 872; 2015, c. 595.



§ 12.1-13. Commission to have powers of court of record; rules and regulations; fines

In all matters within the jurisdiction of the Commission, it shall have the powers of a court of record to administer oaths, to compel the attendance of witnesses and the production of documents, to punish for contempt, and to enforce compliance with its lawful orders or requirements by adjudging and enforcing by its own appropriate process such fines or other penalties as may be prescribed or authorized by law.

In the administration and enforcement of all laws within its jurisdiction, the Commission shall have the power to promulgate rules and regulations, to impose and collect such fines or other penalties as are provided by law, to enter appropriate orders, and to issue temporary and permanent injunctions. The Commission is empowered to suspend or revoke any Commission-issued license, certificate, registration, permit, or any other Commission-issued authority of any person who fails to satisfy any fine or penalty imposed by an order of the Commission.

Whenever no fine or other penalty is specifically imposed by statute for the failure of any such individual or business conducted by any entity other than an individual to comply with any provision of law or with any valid rule, regulation, or order of the Commission, the Commission may impose and collect from such individual or business conducted by any entity other than an individual a fine in an amount not to exceed $5,000 in the case of an individual, and in the case of a business conducted by any entity other than an individual not to exceed $10,000.

Code 1950, § 12-14; 1971, Ex. Sess., c. 157; 1992, c. 11; 2000, c. 986.



§ 12.1-14. Commission's power to impose penalties does not relieve from other penalties

The penalties which the Commission is authorized by law to impose on any person shall not be construed to relieve such person from any other penalties which may be authorized by law.

Code 1950, § 12-19; 1971, Ex. Sess., c. 157.



§ 12.1-15. Power to compromise and settle; power to waive penalties and charge off delinquent taxes, etc

The Commission shall have power and authority in any matter, claim, or charge within its jurisdiction, under any provision of law heretofore or hereafter enacted, to compromise or settle any matter, claim, or charge, either by or in a formal proceeding, or informally, whether any proceeding shall have been instituted or not. The Commission shall have the power and authority to dismiss any proceeding which is pending and in which a compromise or settlement is effected without making a formal record of such compromise or settlement, in its sound judicial discretion. Any compromise or settlement may include provisions for reimbursement to the Commission to defray the costs, or a portion thereof, of any audit, investigation, or examination conducted.

The power and authority of the Commission to make compromises and settlements hereby conferred shall extend to its jurisdiction to impose fines and penalties under any provision of law heretofore or hereafter enacted.

Nothing herein contained, however, shall be construed to authorize or empower the Commission to effect any compromise or settlement involving the payment of money into the treasury without some record or memorandum of such compromise or settlement in the clerk's office of the Commission.

The Commission shall have power and authority to waive the assessment of any penalty or interest upon any tax or fee assessed by the Commission, and to abate and exonerate any such penalty or interest, whether heretofore or hereafter assessed, for providential or other good cause shown to the satisfaction of the Commission, or in cases where the collection thereof cannot be economically effected because the cost of collection exceeds the amount recoverable.

The Commission shall have power and authority to charge off delinquent taxes and registration fees on its books when the claims therefor are worthless or cannot be economically collected, and shall notify the State Tax Commissioner and the Comptroller of such action in such detail and at such times as they may require. The Commission shall maintain records which indicate the reason for the charge off for a period of three years.

Code 1950, § 12-20; 1971, Ex. Sess., c. 157; 1975, c. 236; 1991, c. 128 .



§ 12.1-15.1. Power to employ counsel for and indemnify employees

The Commission shall have the power to retain counsel for and to indemnify its employees and agents who were or are parties or are threatened to be made parties to any threatened, pending or completed action, suit or proceeding whether civil, criminal, administrative, arbitrative or investigative, by reason of the fact that they are or were employees or agents of the Commission or are or were serving at the request of the Commission as directors, officers, employees or agents of another entity, against expenses, including attorney's fees, reasonably incurred by them in connection with such action, suit or proceeding if the Commission or any court of record to whom the matter shall be submitted shall find the employees or agents acting in good faith and in a manner they reasonably believe to be in the best interest of the duties assigned to them by law or the Commission.

1976, c. 341.



§ 12.1-16. Delegation to employees and agents; Commissioner of Financial Institutions and Commissioner of Insurance

In the exercise of the powers and in the performance of the duties imposed by law upon the Commission with respect to insurance and banking, the Commission may delegate to such employees and agents as it may deem proper such powers and require of them, or any of them, the performance of such duties as it may deem proper. The employee or agent who is placed by the Commission at the head of the bureau or division through which it administers the banking laws shall be designated "Commissioner of Financial Institutions," and the employee or agent who is placed by the Commission at the head of the bureau or division through which it administers the insurance laws shall be designated "Commissioner of Insurance," and they and all deputies, agents, and employees used in such bureau or division shall be appointed by the Commission.

Code 1950, § 12-16; 1971, Ex. Sess., c. 157; 1978, c. 14.



§ 12.1-17. Deposits of funds; means of payment; dishonored payments; receipts for payment

A. All funds received by the Commission in the course of its duties shall be paid promptly to the State Treasurer or deposited promptly in banks designated by the State Treasurer to the credit of the State Treasurer.

B. The Commission may accept payment of any amount due by any means acceptable to the Commission, including by check, credit card, debit card, and electronic funds transfer. The Commission may add to any amount due a sum, not to exceed the amount charged to the Commission, for acceptance of any payment by a means that incurs a charge to the Commission.

C. If any check or other means of payment is dishonored, declined, refused, reversed, charged back to the Commission, returned to the Commission unpaid, or otherwise rejected for any reason by a financial institution or other third party, the amount of the check or other means of payment shall be charged to the person on whose account it was received and his liability and that of his sureties shall be as if payment had never been made. A penalty of $35 or the amount of any cost incurred by the Commission, whichever is greater, shall be added to such amount. This penalty shall be in addition to any other penalty provided by law, except the penalty imposed by § 58.1-12 shall not apply. Any penalties received by the Commission under this section shall be set aside and paid into the special fund (i) created under § 13.1-775.1, in the case of penalties received by the clerk's office, or (ii) into which the payment that caused the penalty was to be deposited, in the case of penalties otherwise received by the Commission.

D. The Commission shall issue receipts for all currency received for payments in the course of its duties.

Code 1950, §§ 12-24, 12-25; 1971, Ex. Sess., c. 157; 1986, c. 15; 1995, c. 238; 2002, c. 719; 2013, c. 21.



§ 12.1-18. Subordinates and employees to be appointed to serve at pleasure of Commission

The Commission shall appoint a clerk and his deputies and assistants, a bailiff, all necessary heads and assistant heads of divisions and bureaus, all necessary regular and special counsel notwithstanding the provisions of Chapter 5 (§ 2.2-500 et seq.) of Title 2.2, and such other subordinates and employees as may be necessary to the proper discharge of its duties, all of whom shall serve at the pleasure of the Commission.

Code 1950, § 12-39; 1971, Ex. Sess., c. 157; 1991, c. 123 .



§ 12.1-19. Duties of clerk; records; copies; personal identifiable information; records related to the administrative activities of the Commission; unauthorized filings

A. The clerk of the Commission shall:

1. Keep a record of all the proceedings, orders, findings, and judgments of the public sessions of the Commission, and the minutes of the proceedings of each day's public session shall be read and approved by the Commission and signed by its chairman, or acting chairman;

2. Subject to the supervision and control of the Commission, have custody of and preserve all of the records, documents, papers, and files of the Commission, or which may be filed before it in any complaint, proceeding, contest, or controversy, and such records, documents, papers, and files shall be open to public examination in the office of the clerk to the same extent as the records and files of the courts of this Commonwealth;

3. When requested, make and certify copies from any record, document, paper, or file in the clerk's office, and if required, affix the seal of the Commission (or a facsimile thereof) thereto, and otherwise furnish and certify information from the Commission records by any means the Commission may deem suitable; and, except when made at the instance of the Commission or on behalf of the Commonwealth, a political subdivision of the Commonwealth, or the government of the United States, the clerk shall charge and collect the fees fixed by §§ 12.1-21.1 and 12.1-21.2; and any such copy or information, so certified, shall have the same faith, credit, and legal effect as copies made and certified by the clerks of the courts of this Commonwealth from the records and files thereof;

4. Certify all allowances made by the Commission to be paid out of the public treasury for witness fees, service of process, or other expenses;

5. Issue all notices, writs, processes, or orders awarded by the Commission, or authorized by law, or by the rules of the Commission;

6. Receive all fines and penalties imposed by the Commission, all moneys collected on judgments, all registration fees required by law to be paid by corporations, limited liability companies, and other types of business entities, including delinquencies thereof, and all other fees collected by the Commission, and shall keep an accurate account of the same and the disposition of such receipts and shall, at least once in every 30 days during the clerk's term of office, render a statement of all such receipts and collections to the Comptroller, and pay the same into the treasury of the Commonwealth, and shall keep all such other accounts of such collections and disbursements, and shall make all such other reports thereof as may be required by law or by the regulations prescribed by the Comptroller; and

7. Generally have the powers, discharge the functions, and perform the duties of a clerk of a court of record in all matters within the jurisdiction of the Commission. The Commission may designate one or more deputies or assistants of the clerk who may discharge any of the clerk's official duties during the clerk's continuance in office.

B. A person who prepares or submits to the office of the clerk of the Commission a document or any information for filing with the Commission pursuant to Title 8.9A, Title 13.1, or Title 50 is responsible for ensuring that the document or information does not contain any personal identifiable information, unless such information is otherwise publicly available or is required or authorized by law to be included in the document or information provided. For purposes of this subsection, "personal identifiable information" means (i) a social security number or any other numbers appearing on driver's licenses; (ii) information on credit cards, debit cards, bank accounts, or other electronic billing and payment systems; (iii) a date of birth identified with a particular individual; (iv) the maiden name of an individual's parent; or (v) any financial account number. Any person who prepares or submits to the office of the clerk a document for filing that contains personal identifiable information shall be deemed to have authorized the clerk or any member of the clerk's staff to remove, delete, or obliterate, without prior notice, such information prior or subsequent to recording or filing the document in the office of the clerk. Nothing in this subsection shall be deemed to require the clerk to alter any document submitted for filing. The clerk may refuse to accept for filing any document that includes personal identifiable information and return it for modification or explanation. The Commission, its members, the clerk of the Commission, and any member of the clerk's staff are immune from liability in any proceeding arising from any acts or omissions in the implementation of this subsection. This subsection shall not be construed to limit, withdraw, or overturn any defense or immunity that exists under statutory or common law.

C.1. The Commission shall make available for public inspection records related to the administrative activities of the Commission.

2. Disclosure of such records shall not be required, however, if (i) such records are otherwise covered by applicable legal privileges, (ii) disclosure of such records could threaten the safety or security of the Commission's employees, physical plant, or information technology assets or data, or (iii) such records are not publicly available from other public entities under the laws of the Commonwealth, including §§ 2.2-3705.1 and 2.2-4342.

3. Records held by the clerk of the Commission related to business entities shall be made public or held confidential in accordance with laws and regulations applicable specifically to such records.

4. The Commission shall respond within five business days of receiving requests for administrative records. If it is impracticable to provide the records requested within such time period, the Commission shall notify the requester that an additional seven business days will be required, unless due to the scope of the records requested or length of search necessary to locate them the Commission requires additional time, which shall not be unreasonable in length. When any such requested records are not provided, the Commission shall notify the requester of the basis of the denial.

5. As used in this subsection, "administrative activities" means matters related to the Commission's operational responsibilities and operational functions, including its revenues, expenditures, financial management and budgetary practices, personnel policies and practices, and procurement policies and practices. "Administrative activities" shall not include the Commission's formal or informal regulatory or legal proceedings or activities, records related to which shall be governed, inter alia, by laws and regulations applicable specifically to such regulatory and legal proceedings or activities, or in accordance with applicable legal privileges.

D. Notwithstanding any other provision of law, the clerk may review the circumstances surrounding the execution or delivery of any document associated with any business entity of record in the office of the clerk that was submitted for filing under a business entity statute administered by the Commission pursuant to Title 13.1 or Title 50. If the clerk determines that the person who executed or delivered the document was without authority to act on behalf of the business entity, the clerk is authorized (i) to refuse to accept the document for filing or (ii) if the document has been filed, to summarily remove the document and any documents and data related to the filing from the records in the office of the clerk, correct such records, and provide notice to any business entity affected by the filing. The Commission, its members, the clerk of the Commission, and any member of the clerk's staff are immune from liability in any proceeding arising from any acts or omissions in the implementation of this subsection. This subsection shall not be construed to limit, withdraw, or overturn any defense or immunity that exists under statutory or common law.

Code 1950, § 12-41; 1964, c. 551; 1971, Ex. Sess., c. 157; 1985, cc. 528, 607; 1991, c. 123; 2001, c. 545; 2002, c. 1; 2010, c. 513; 2014, cc. 174, 197, 347.



§ 12.1-19.1. Service of process on the clerk of the State Corporation Commission as statutory agent

A. Whenever by statute the clerk of the Commission is appointed or deemed to have been appointed the agent of any individual, corporation, limited partnership or other entity for the purpose of service of any process, notice, order or demand, except one issued by the Commission, service on the clerk shall be made by leaving two copies of the process for each defendant, together with the fee or fees specified in subsection G of this section, in the office of the clerk of the Commission. The party seeking service shall recite the statute or other authority pursuant to which process is being served and shall include the mailing address of the defendant in accordance with subsection D or subsection F of this section.

B. The clerk or any of his staff shall forthwith mail the process to the defendant at the address supplied by the party seeking service and shall keep a record thereof. The clerk shall file a certificate of compliance with the requirements of this section with the other papers in the proceeding giving rise to the service.

C. Any process, notice, order or demand issued by the Commission shall be served by being mailed by the clerk of the Commission or any of his staff to (i) the registered agent at his office address on record with the Commission or, if no such agent or address is on record with the Commission, then (ii) the defendant at the address specified in subsection D or provided pursuant to subsection F of this section. The clerk shall keep a record of any such service.

D. The address for the mailing of process pursuant to this section shall be the address on record with the Commission, as follows:

1. The principal office address of a domestic corporation, or, if no such address is on record with the Commission, the address of any officer or director of the corporation.

2. The principal office address of a foreign corporation authorized to transact business in Virginia, or, if no such address is on record with the Commission, the address of any officer or director of the corporation, or, in case of withdrawal from the Commonwealth, the address shown in the application for withdrawal or any change thereto.

3. The principal office address of a limited partnership on record with the Commission pursuant to the Virginia Revised Uniform Limited Partnership Act (§ 50-73.1 et seq.), or, if no such address is on record with the Commission, the address of any general partner or the address listed in a foreign limited partnership's certificate of cancellation or any change thereto.

4. If the defendant is an individual or entity other than one specified in subdivision 1, 2, or 3 of this subsection, the address set forth in any document on record with the Commission which is required or permitted to be filed by or on behalf of the defendant.

E. Except as provided in subsection F of this section, the names and addresses as last filed with the Commission pursuant to law shall be conclusive for the purpose of service of process.

F. Whenever the party or bureau or division of the Commission seeking service has knowledge of a defendant's current address which differs from that on record with the Commission he may, and, in the event the Commission does not have a record of the defendant's address he shall, provide the latest known mailing address of the defendant.

G. The clerk of the Commission shall charge and collect at the time of any service of process on him as statutory agent, thirty dollars for each defendant named in the process, which amount may be recovered as taxable costs by the party to the proceeding giving rise to such service if such party prevails in the proceeding.

1991, c. 672; 2010, c. 675.



§ 12.1-20. Facts to be certified by clerk upon request; signing and sealing; fees

The clerk of the Commission shall, when requested, certify any one or more of the following facts:

1. That a named domestic corporation is organized and existing under and by virtue of the laws of the Commonwealth and whether it is in good standing.

2. That a named foreign corporation of a named state or other jurisdiction is authorized to transact business in the Commonwealth and whether it is in good standing in the Commonwealth.

3. That a particular security has or has not been registered for sale in the Commonwealth pursuant to the provisions of the Securities Act (§ 13.1-501 et seq.).

4. That a statement or other document required or permitted by law to be filed in the office of the clerk of the Commission has not been filed in that office.

5. The existence or nonexistence of any other fact appearing from the official records of the Commission, unless the disclosure of such fact is forbidden by law, regulation, or legal privilege.

The certificate shall be signed by the clerk or by a member of the clerk's staff and shall be sealed with the seal of the Commission, or a facsimile thereof. Any signature may be a facsimile. When so sealed, the certificate shall be admitted in evidence in all cases, civil and criminal, as prima facie evidence of the facts contained in it.

For each certificate, the clerk shall charge and collect fees pursuant to § 12.1-21.1 or subsection C of § 12.1-21.2.

Code 1950, § 12-41.1; 1962, c. 219; 1971, Ex. Sess., c. 157; 1982, c. 564; 1985, c. 522; 1991, c. 123; 2001, c. 545; 2002, c. 1; 2010, c. 669; 2015, c. 446.



§ 12.1-21. Repealed

Repealed by Acts 2000, c. 1007, effective July 1, 2001.



§ 12.1-21.1. Fees to be charged by clerk for certain information and certificates

A. When a request made under subdivision A 3 of § 12.1-19 or under § 12.1-20 relates to the Uniform Commercial Code, or when a request for information is made under Title 8.9A, the clerk of the Commission shall charge and collect, except as otherwise provided in subsection C of § 12.1-21.2, reasonable fees as are fixed by Commission order or rule.

B. Any response or certificate shall be signed by the clerk or a member of his staff. Any signature may be a facsimile.

C. Any certificate to which the seal of the Commission, or a facsimile thereof, is affixed shall be admitted in evidence in all cases, civil and criminal, as prima facie evidence of the facts contained in it.

D. No action shall be brought against the Commission or any member of its staff claiming damages for alleged errors or omissions in any response or certificate.

E. Notwithstanding the provisions of § 8.9A-525, if the Commission determines that a person was falsely identified as a debtor in a financing statement filed in the office of its clerk, it may waive payment of the fees for that person to file a termination statement pursuant to subdivision (d)(2) of § 8.9A-509 and an information statement pursuant to § 8.9A-518.

2000, c. 1007; 2001, c. 545; 2002, c. 1; 2005, c. 308; 2007, c. 239; 2010, c. 669; 2013, c. 757.



§ 12.1-21.2. Miscellaneous charges

A. For making up, certifying and transmitting a record on appeal the clerk shall charge and collect $50.

B. Except as otherwise provided by law, the Commission shall charge and collect reasonable fees for furnishing and certifying a copy of any document or any information from its records and may charge and collect reasonable fees for providing access to or utilization of its records by computer or other means. Such fees, when collected, shall be set aside and paid into the special fund created under § 13.1-775.1.

C. In addition to other fees prescribed by law, the Commission may charge and collect fees for (i) requested expedited or special handling of business entity or Uniform Commercial Code filings processed in its Clerk's Office, (ii) requested expedited provision of copies of records in its Clerk's Office, or (iii) requested expedited provision of services, or the issuance of certificates, pursuant to subdivision A 3 of § 12.1-19, or under § 12.1-20 or § 12.1-21.1. Such fees, when collected, shall be set aside and paid into the special fund created under § 13.1-775.1.

2001, c. 545; 2002, c. 1; 2006, c. 192; 2010, c. 669.



§ 12.1-22. Repealed

Repealed by Acts 1991, c. 123 .



§ 12.1-23. Duties and powers of bailiff and deputy bailiff

The bailiff and deputy bailiffs of the Commission shall, in all matters within the jurisdiction of the Commission, have the powers, discharge the functions, and perform the duties of a sheriff or sergeant under the law, shall preserve order during the public sessions of the Commission, and may make arrests and serve and make return on any writ or process awarded by the Commission, and execute any writ, order, or process of execution awarded upon the findings or judgments of the Commission in any matter within its jurisdiction.

Code 1950, § 12-43; 1971, Ex. Sess., c. 157; 1981, c. 100.



§ 12.1-24. Bonds of members of staff

The Commission may obtain one or more blanket bonds covering members of its staff conditioned for the faithful and lawful performance of their official duties. The surety shall be a surety company authorized to transact business in Virginia. A member of the staff of the Commission who is covered by a blanket bond to the extent of $20,000 shall not be required to furnish a separate bond.

Code 1950, § 12-45; 1968, c. 51; 1971, Ex. Sess., c. 157.



§ 12.1-25. Rules of practice and procedure

The Commission shall prescribe its own rules of practice and procedure not inconsistent with those made by the General Assembly. Such rules shall be printed and entered upon the records of the Commission. Copies of such rules shall be furnished to county and city clerks and to any citizen of this Commonwealth who makes application therefor.

Code 1950, § 12-49; 1971, Ex. Sess., c. 157.



§ 12.1-26. Public sessions

The sessions of the Commission for the hearing of any complaint, proceeding, contest, or controversy instituted or pending before it, whether of its own motion or otherwise, shall be public, and its findings, decisions, and judgments shall be made public forthwith.

Code 1950, § 12-51; 1971, Ex. Sess., c. 157.



§ 12.1-27. Commonwealth to be complainant, etc.; parties entitled to process

In all complaints, proceedings, contests, or controversies by or before the Commission instituted by the Commonwealth or by the Commission of its own motion, the Commonwealth shall be complainant, and the party against whom the complaint is preferred, or the proceeding instituted, shall be the defendant. Any party complainant or defendant in any complaint, proceeding, contest, or controversy shall be entitled to process, to convene parties, compel the attendance of witnesses, or the production of books, papers, and documents in any proceeding or hearing before the Commission.

Code 1950, § 12-52; 1971, Ex. Sess., c. 157.



§ 12.1-28. Notice and hearing

Before promulgating any general order, rule, or regulation, the Commission shall give reasonable notice of its contents and shall afford interested persons having objections thereto an opportunity to present evidence and be heard. Every such order and notice of every such rule or regulation finally adopted by the Commission shall be published in the next annual report of the Commission, and a copy of the order, rule or regulation shall be delivered by the Commission to every person affected by it who requests a copy and copies shall be available to the public by application therefor to the Commission. This section shall control in the event it is deemed inconsistent with other provisions of law.

Before the Commission shall enter any finding, order, or judgment against any person, it shall afford such person reasonable notice of the time and place at which he shall be afforded an opportunity to introduce evidence and be heard.

Code 1950, § 12-54; 1971, Ex. Sess., c. 157; 1994, c. 15.



§ 12.1-29. Writs and process

All writs, processes, and orders of the Commission shall run in the name of the Commonwealth, and shall be attested by its clerk, and shall be directed to its bailiff, and may be served, executed, and returned by the said bailiff, in any city or county of this Commonwealth, or by the sheriff, or any constable, of any city or county in this Commonwealth within his bailiwick. All writs, notices, processes, or orders of the Commission may be served, executed, and returned in like manner and upon like persons or property as the processes, writs, notices, or orders of the courts of record of this Commonwealth, and when so served, executed, and returned shall have the like legal effect.

Code 1950, § 12-56; 1971, Ex. Sess., c. 157.



§ 12.1-30. Rules of evidence to be as in courts of record

The Commission, on hearing of all complaints, proceedings, contests or controversies, in which it shall be called upon to decide or render judgment in its capacity as a court of record, shall observe and administer the common and statute law rules of evidence as observed and administered by the courts of the Commonwealth.

Code 1950, § 12-57; 1971, Ex. Sess., c. 157.



§ 12.1-30.1. Meetings and communications between commissioners and parties or staff

The Commission shall after public hearing, promulgate rules of practice and procedure pursuant to § 12.1-25 controlling meetings and communications between commissioners and any party, or between commissioners and staff concerning any fact or issue arising out of a proceeding involving the regulation of rates, charges, services or facilities of railroad, telephone, gas or electric companies. The rules shall provide, among other provisions, that no commissioner shall consult with any party or any person acting on behalf of any party with respect to such proceeding without giving adequate notice and opportunity for all parties to participate.

1979, c. 343.



§ 12.1-31. Hearing examiners; powers and duties; reports to be furnished to parties; responses by parties

The Commission may appoint by written order hearing examiners, whose duties shall be defined in such order and who shall have all the inquisitorial powers and the right to require the appearance of witnesses and parties now possessed by the Commission. Hearing examiners may make either special investigations and reports for the information of the Commission, or, if so directed in such order, may conduct the hearing of any cause within the jurisdiction of the Commission, taking evidence upon such notice as is required. All hearing examiners shall report their findings to the Commission, and file therewith the testimony and exhibits received by them. The recommendations of such examiners shall be advisory only, and shall not preclude the Commission from taking further evidence.

A copy of the examiner's report shall be furnished to all parties to the proceeding in which the report is filed. The parties shall be allowed a reasonable time in which to respond and such responses shall become part of the record to be considered by the Commission in making a decision.

Code 1950, § 12-46; 1971, Ex. Sess., c. 157; 1978, c. 394; 1980, c. 247.



§ 12.1-32. Costs, fees, and expenses

The authority of the Commission with respect to costs, fees, and expenses shall be the same as that of courts of record of this Commonwealth.

Code 1950, §§ 12-59, 12-60; 1971, Ex. Sess., c. 157.



§ 12.1-33. Fine for disobedience of Commission orders

Any individual or business conducted by any entity other than an individual failing or refusing to obey any order or any temporary or permanent injunction of the Commission may be fined by the Commission such sum, not exceeding $5,000 in the case of an individual or $10,000 in the case of a business conducted by any entity other than an individual, as the Commission may deem proper; and each day's continuance of such failure or refusal shall be a separate offense. Should the operation of such order be suspended pending an appeal therefrom, the period of such suspension shall not be computed against the person, individual, or business in the matter of the liability to fines or penalties.

Code 1950, § 12-18; 1971, Ex. Sess., c. 157; 2000, c. 986.



§ 12.1-34. Punishment for contempt

The Commission shall have the power to punish for contempt by fine not exceeding $1,000 or by confinement not exceeding six months, or by both, any person duly summoned to appear and testify before the Commission who fails or refuses to appear and testify, without lawful excuse, or who refuses to answer any proper question propounded to him by the Commission in the discharge of its duty or who conducts himself in a rude, disrespectful, or disorderly manner before the Commission or any of the commissioners deliberating in the discharge of duty in public session. Any person punished for contempt by confinement may be committed by the Commission to the jail of any city or county of this Commonwealth. The jailer thereof shall receive the person upon the commitment of the Commission attested by its clerk, and shall confine the person for the term of imprisonment specified in the commitment. The jailer shall receive for the board of any person so committed the same allowance made by law for other persons confined in the jail.

Code 1950, § 12-21; 1971, Ex. Sess., c. 157; 1991, c. 710 .



§ 12.1-35. Judgments to be in favor of Commonwealth

All judgments of the Commission shall be entered in favor of the Commonwealth and when collected shall be paid by the clerk of the Commission into the treasury of Virginia.

Code 1950, § 12-17; 1971, Ex. Sess., c. 157.



§ 12.1-36. Time judgment takes effect; interest

The judgments of the Commission for fines or penalties, or for the recovery of money, shall take effect as of the date thereof, and when allowed by the Commission, the judgment shall bear interest from that date.

Code 1950, § 12-61; 1971, Ex. Sess., c. 157.



§ 12.1-37. Lien of judgment; docketing

The judgments of the Commission for the recovery of money, fines, or penalties shall be a lien on the real estate of the judgment debtor when duly docketed and indexed in the judgment lien docket, as the judgments of courts of record are required by law to be docketed and indexed, in the county or city in which the real estate of the judgment debtor is located, and the lien of any such judgment may be enforced in equity before any court having jurisdiction. The clerks of the courts of the several cities and counties shall docket all such judgments on the lien docket of their respective courts when a copy thereof, certified by the clerk of the Commission, shall be presented for that purpose.

Code 1950, § 12-62; 1971, Ex. Sess., c. 157.



§ 12.1-38. Concurrent jurisdiction of Commission and courts

Nothing in this title or in Title 56 shall be construed to take away or impair the jurisdiction of any court of this Commonwealth to hear and determine any proceeding, suit or motion of which it has jurisdiction, for the enforcement of any fine or penalty against any corporation under the laws of this Commonwealth, but the powers and jurisdiction of the Commission to hear, determine and enforce such fines and penalties shall be construed to be concurrent.

Code 1950, § 12-2; 1971, Ex. Sess., c. 157.



§ 12.1-39. Appeals generally

The Commonwealth, any party in interest, or any party aggrieved by any final finding, decision settling the substantive law, order, or judgment of the Commission shall have, of right, an appeal to the Supreme Court irrespective of the amount involved; provided, however, that the petition for such appeal shall be filed with the Clerk of the Supreme Court within four months from the final judgment or finding of the State Corporation Commission; and provided further that an appeal bond is filed pursuant to § 8.01-676.1.

No other court of the Commonwealth shall have jurisdiction to review, reverse, correct, or annul any action of the Commission or to enjoin or restrain it in the performance of its official duties; provided, however, that the writs of mandamus and prohibition shall lie from the Supreme Court to the Commission.

The Commission shall, whenever an appeal is taken therefrom, file in the record of the case a statement of the reasons upon which the action appealed from was based.

Code 1950, § 12-63; 1971, Ex. Sess., c. 157; 1977, c. 624.



§ 12.1-40. Method of taking and prosecuting appeals

All appeals from the State Corporation Commission shall be taken and perfected, and the clerk of the Commission shall make up and transmit the record on appeal, within four months from the date of the finding, order, or judgment appealed from. The method of taking and prosecuting any appeal from the Commission shall be as provided by the rules of the Supreme Court.

Code 1950, § 12-63; 1971, Ex. Sess., c. 157.



§ 12.1-41. Petitions for writs of supersedeas

Upon petition of the Commonwealth, any party in interest, or any party aggrieved, the Supreme Court may award a writ of supersedeas to any final finding, order, or judgment of the Commission. Any such petition shall be presented within four months from the date of such final finding, order, or judgment.

Code 1950, § 12-63; 1971, Ex. Sess., c. 157.



§ 12.1-42. Repealed

Repealed by Acts 1977, c. 624.



§ 12.1-43. Tax assessments, registration fee assessments, report forms, and correspondence mailed by Commission deemed delivered

Tax assessments, registration fee assessments, report forms, and correspondence directed to a corporation, limited liability company, limited partnership, registered limited liability partnership or business trust and mailed by the Commission by first-class mail addressed to the registered agent of the corporation, limited liability company, limited partnership, registered limited liability partnership or business trust at its registered office shall be deemed to have been delivered to the entity.

If the corporation, limited liability company, limited partnership, registered limited liability partnership or business trust has no registered agent, such mailing shall be deemed to have been delivered to the entity when mailed by the Commission by first-class mail addressed to the entity at its principal office address or when mailed or delivered in person to any director, the president, vice-president, secretary or any equivalent officer of the corporation, any member or manager of the limited liability company, any general partner of the limited partnership or registered limited liability partnership, or any trustee of the business trust. The names and addresses of such persons and the principal office addresses on record with the Commission shall be conclusive for the purposes of this section.

1971, Ex. Sess., c. 157; 1985, c. 522; 2000, c. 58; 2003, c. 373; 2007, c. 631; 2010, c. 675.






Title 13.1 - Corporations

§ 13.1-1. Repealed

Repealed by Acts 1985, c. 522, effective January 1, 1986.



§ 13.1-201. Repealed

Repealed by Acts 1985, c. 522, effective January 1, 1986.



§ 13.1-301. Organization of cooperative associations; purposes; name; par value stock required

Any number of persons, not less than five, may, under the provisions of Article 3 (§ 13.1-618 et seq.) of Chapter 9 of this title or Article 3 (§ 13.1-818 et seq.) of Chapter 10 of this title, associate themselves together as a cooperative association, society, company or exchange, for the purpose of (i) conducting any housing, agricultural, fishing, dairy, mercantile, merchandise, brokerage, water, sewer, manufacturing, service or mechanical business on the cooperative plan or (ii) representing or providing financing for cooperative associations, societies, companies, or exchanges organized pursuant to the laws of this Commonwealth or any other state, provided that the word "cooperative" shall be included as a part of the name. Except for a cooperative association organized to conduct business as a water or sewer company, no cooperative association organized under this article shall conduct any business in this Commonwealth as a public service company or exercise any privileges of such company.

The provisions of Chapter 9 (§ 13.1-601 et seq.) and Chapter 10 (§ 13.1-801 et seq.) of this title, as the case may be, shall apply to cooperative associations created under this section or subject to the provisions of this article, except so far as the same are in conflict with the following sections of this article which shall be applicable only to such cooperative associations, and except that no stock cooperative association shall issue stock without nominal or par value.

Code 1950, § 13-238; 1952, c. 668; 1956, c. 428; 1986, c. 363; 1992, cc. 155, 653; 1994, c. 217.



§ 13.1-301.1. Amendments to articles of incorporation

An association may amend its articles of incorporation by the affirmative vote of two-thirds of the members voting thereon at any regular meeting, or at a special meeting called for the purpose. Notice of the proposed amendment and of the time and place of holding such meetings shall be delivered to each member, or mailed to his last known address shown by the books of the association, at least ten days prior to any such meetings. No amendment affecting the priority or preferential rights of any outstanding nonvoting stock shall be adopted until the written consent of two-thirds of the holders of such outstanding nonvoting stock has been obtained. Triplicate originals of the articles of amendment duly signed and acknowledged together with the filing fee required to be paid shall be delivered to the Commission. If the Commission finds that the articles comply with the requirements of law and that all required fees have been paid, it shall by order issue a certificate of amendment, which shall be admitted to record in its office. Upon the issuance of such certificate, it shall become effective in accordance with its terms.

1958, c. 88.



§ 13.1-301.2. Adoption, change or repeal of bylaws; subject matter

The board of directors or members of the association, before commencing business, shall adopt bylaws not inconsistent with law or its articles of incorporation, and they may alter, amend and revise the same from time to time. The bylaws may be adopted, amended or revised by a majority vote of the board of directors, or by the vote of two-thirds of the members voting thereon at any regular or special meeting of the members or by the written assent of two-thirds of the members voting thereon by mail ballot, provided, that written notice of the proposed bylaw or bylaw amendments or revisions shall have been delivered to each member or mailed to his last known address as shown by the books of the association, at least ten days prior to any such meeting or the date on which the mail ballots must be returned to be counted. The bylaws made by the board of directors may be repealed or changed and new bylaws made by the members, and the members may prescribe that any bylaw made by them shall not be altered, amended or repealed by the directors. The bylaws may also provide for any or all of the following matters:

(a) The time, place and manner of calling and conducting meetings of the members, and the number of members (which may be less than a majority) that shall constitute a quorum;

(b) The manner of voting and the conditions upon which members may vote at general and special meetings by proxy and by mail or by delegates elected by district groups or other associations;

(c) Subject to any provision thereon in the articles of incorporation and in this article, the number, qualifications, compensation, duties and terms of office of directors and officers; the time of their election and the mode and manner of giving notice thereof;

(d) The time, place and manner for calling and holding meetings of the directors and executive committee, and the number that shall constitute a quorum;

(e) Rules consistent with law and the articles of incorporation for the management of the association, the establishment of election districts, the making of contracts, the issuance, retirement and transfer of stock, the relative rights, interests and preferences of members and stockholders, and the mode, manner and effect of the expulsion of a member;

(f) Penalties for violations of the bylaws.

1958, c. 88.



§ 13.1-302. Limitation of individual stockholding

No holder of common stock in any stock cooperative association shall own shares of a greater par value than $1,000, except as hereinafter provided, or be entitled to more than one vote.

Code 1950, § 13-239; 1956, c. 428; 1994, c. 217.



§ 13.1-303. Investment in other stock

At any regular meeting or any regularly called special meeting of a stock cooperative association at which at least a majority of all its stockholders shall be present or represented, any such association may by a majority vote of the stockholders present or represented subscribe for shares and invest its capital or reserve fund in the capital stock of any corporation or cooperative association; provided that it shall not so invest a total amount in excess of twenty-five percent of the amount of its capital stock.

Code 1950, § 13-240; 1956, c. 428; 1994, c. 217.



§ 13.1-304. Purchase of business by issue of shares of stock

Whenever any stock cooperative association shall purchase the business of another association, person or persons, it may pay for the same in whole or in part by issuing to the selling association or person shares of its capital stock to an amount which at par value would equal the fair market value of the business so purchased, and in such case the transfer to the association of such business at such valuation shall be equivalent to payment in cash for the shares of stock so issued. In case the cash value of such purchased business exceeds $1,000 the directors of the association are authorized to hold the shares in excess of $1,000 in trust for the vendor and dispose of the same to such persons and within such time, as may be mutually satisfactory to the parties in interest, and to pay the proceeds thereof as currently received to the former owners of such business.

Code 1950, § 13-241; 1956, c. 428; 1994, c. 217.



§ 13.1-305. Rights of subscribers before full payment

Certificates of stock of a stock cooperative association shall not be issued to any subscriber until fully paid, but the bylaws of the association may allow subscribers to vote as stockholders provided part of the stock subscribed for has been paid in cash.

Code 1950, § 13-242; 1956, c. 428; 1994, c. 217.



§ 13.1-306. Distribution of earnings

The net earnings and profits of an association organized pursuant to § 13.1-301 shall be apportioned, distributed and applied as the association may at any general or special meeting direct. The association may in its bylaws prescribe the terms and conditions, rules and regulations under and by which the stockholders or employees, or cooperating nonstockholders may participate in the earnings of the association.

Unless and until otherwise ordered by the association at any general or special meeting the board of directors shall annually apportion the net earnings by first paying dividends on the paid-up capital stock not exceeding eight per centum per annum, and by then setting aside not less than ten per centum of the remaining net earnings for a reserve fund until an amount has accumulated in the reserve fund equal to thirty per centum of the paid-up capital stock, and five per centum of the then remaining net earnings for an educational fund to be used in teaching cooperation; and shall apportion the remainder of such net profits by uniform dividends to its stockholders upon the amount of purchases of such association from its stockholders, and sales by the association to its stockholders or for their account, and upon the wages and salaries of employees, and one-half of such uniform dividend to cooperating nonstockholders unless otherwise provided by the bylaws of such association as follows: If the association be engaged in the mercantile business, then to the extent the business is so conducted, dividends, except as hereinafter otherwise provided, shall be paid as above provided to cooperating nonstockholders only upon the amount of their purchases and not upon the purchases made by the association. If the association be engaged to any extent in the purchase and sale of products of farm or orchard or as selling agent of such products, or if the association be a productive association, such as a creamery, cannery or factory, and the like, dividends to such extent shall be paid as above provided to cooperating nonstockholders who furnish such products upon the amounts of such products so furnished and not upon sales by the association.

Code 1950, § 13-243; 1956, c. 428.



§ 13.1-307. Permissible limitation of stock ownership or voting rights

Any cooperative association may, either in its charter or by bylaws, provide and require that no membership or share of its stock shall be issued to or owned by any person not a member of a nonstock corporation or nonstock corporations named or designated in such charter or bylaws, or may in like manner provide that memberships or shares of its stock may be issued to or owned by persons not members of such designated nonstock corporation or nonstock corporations, but that when so owned such stock shall have no voting power.

Code 1950, § 13-244; 1956, c. 428; 1994, c. 217.



§ 13.1-308. Limitation of use of "cooperative" in corporate name

A. No corporation or association organized or doing business for profit in this Commonwealth shall be entitled to use the term "cooperative" as part of its corporate or other business name or title, unless it has complied with the provisions of this article or of Article 2 (§ 13.1-312 et seq.) of this chapter or of Chapter 9.1 (§ 56-231.15 et seq.) or Chapter 16 (§ 56-485 et seq.) of Title 56 or of any other statute providing for cooperative corporations or associations now existing or hereafter enacted; and any corporation or association violating the provisions of this section may be enjoined from doing business under such name at the instance of any stockholder or member of any corporation or association legally organized under any law giving it the right to use the word cooperative as a part of its corporate or business name.

B. Subsection A shall not apply to a corporation or association, domestic or foreign, whose purpose is to promote housing opportunities or to represent, coordinate and further the purposes of groups organized to construct, operate, or promote housing, and such corporation or association may use the term "cooperative" as part of its corporate or other business name or title.

Code 1950, § 13-245; 1950, c. 300; 1956, c. 428; 1993, c. 822 .



§ 13.1-309. Other cooperatives may come under article

Any cooperative marketing association or corporation incorporated under Article 2 (§ 13.1-312 et seq.) of this chapter, or under the general corporation laws of this Commonwealth, may be brought under the provisions of this article, and be entitled to all the benefits thereof, and be subject to all provisions, restrictions and limitations thereof by amending its articles of association or incorporation in the same manner as set out in § 13.1-334, in cases of such associations and corporations existing under Article 2 of this chapter, either by original incorporation or by amendment, and in cases of such associations and corporations existing under the general corporation laws by amending such articles of association or incorporation according to the provisions of Article 11 (§ 13.1-705 et seq.) of Chapter 9 of this title or Article 10 (§ 13.1-884 et seq.) of Chapter 10 of this title, as the case may be; but when such amendment is had in the case of a corporation or association existing under the provisions of Article 2 of this chapter, all special privileges under such article shall be thereby surrendered.

Code 1950, § 13-246; 1956, c. 428; 1994, c. 217.



§ 13.1-309.1. Foreign cooperatives

A foreign cooperative whose purpose shall include one or more of the purposes recognized for domestic cooperatives under this title or any other title of the Code of Virginia shall be authorized to do business under the provisions of this chapter by complying with the laws relating to foreign corporations doing business in the Commonwealth. The foreign cooperative shall deliver to the Commission the documents required by § 13.1-759 if a stock cooperative, or by § 13.1-921 if a nonstock cooperative along with a copy of the cooperative's bylaws. Upon such compliance, the foreign cooperative shall have all the rights and privileges of a domestic cooperative. No foreign cooperative association authorized to do business in this Commonwealth under the provisions of this article shall conduct any business in this Commonwealth as a public service company or exercise any privileges of such company.

1992, c. 653; 1994, c. 217.



§ 13.1-310. Cooperative associations may give certain liens on rotating stocks

Any cooperative association or corporation organized under the laws of this Commonwealth, or under the laws of the United States, or qualifying as a cooperative association under the laws of the United States, may give as security for any loan or loans obtained from any bank for cooperatives organized under any act of Congress a chattel mortgage or deed of trust covering stocks of goods or other things in bulk, but changing in specifics, in which case the lien of such mortgage or deed of trust shall be lost as to all articles disposed of by the mortgagor up to the time of foreclosure but shall attach to the articles purchased to supply their places; provided, however, no stock of goods shall be pledged by a cooperative association unless such stock has been fully paid for and is owned by the association without incumbrance at the time it is so pledged.

Code 1950, § 13-247; 1956, c. 428.



§ 13.1-311. Taxation

Every cooperative association, society, company and exchange created under the provisions of this article and every cooperative marketing association or corporation and every general corporation that may be brought under the provisions of this article, whether such association, society, company, exchange or corporation be organized or brought under this article prior or subsequent to the date of the approval of this section and whether chartered under the laws of this Commonwealth or otherwise chartered and doing business in this Commonwealth, and conducting a mercantile, merchandise or brokerage business on the cooperative plan shall be taxable as a merchant by the Commonwealth, and by the city or town within which such business is done. Nothing in this article shall exempt any such organization from any state or local merchant's license tax.

1950, c. 365; 1956, c. 428.



§ 13.1-311.1. Provisions relating to dissolution of and revocation of certificates of associations

Those provisions of the Virginia Stock Corporation Act (§ 13.1-601 et seq.) and the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.) relating, respectively, to the involuntary termination of domestic corporations and to the revocation of the certificates of authority to do business in this Commonwealth of foreign corporations shall apply to every association organized or doing business in this Commonwealth pursuant to the provisions of this chapter; but the provisions of this section shall not be construed as a limitation upon the application of the provisions of Chapters 9 (§ 13.1-601 et seq.) and 10 (§ 13.1-801 et seq.) of this title to such associations under § 13.1-343.

1958, c. 506; 1994, c. 217.



§ 13.1-312. Declaration of policy [Not set out]

Not set out. (1956, c. 428.)



§ 13.1-313. Definitions

As used in this Act, unless the context or subject matter requires otherwise:

(a) "Agricultural products" include livestock and livestock products, dairy products, poultry and poultry products, wine and viticultural products, seeds, nuts, ground stock, horticultural, floricultural, forestry, bee and any and all kinds of farm products.

(b) "Supplies" include any and all types of supplies, machinery and equipment used by farmers as producers or used by farmers as consumers.

(c) "Association" means a corporation organized under or adopting the provisions of this Act, or a foreign association or corporation authorized to do business in this Commonwealth, organized under any general or special act as a cooperative association for the mutual benefit of its members and other patrons as farmers, and which confines its operations to purposes authorized by this Act and restricts the return on the stock or membership capital and the amount of its business with nonmembers to the limits placed thereon by this Act for associations organized hereunder and which qualifies to do business in this Commonwealth under this Act.

Associations shall be classified as and deemed to be nonprofit corporations, inasmuch as their primary object is not to pay dividends on invested capital, but to render service and provide means and facilities by or through which the producers of agricultural products may receive a reasonable and fair return for their products and obtain supplies and services on a cooperative nonprofit basis.

(d) "This Act" means this article, which may be cited as the "Agricultural Cooperative Association Act."

(e) "Member" includes the holder of a membership in an association without capital stock and the holder of voting stock in an association organized with capital stock.

(f) "Person" includes an individual, a partnership, a corporation and an association.

(g) "Patron" means a person using the marketing facilities of an association for the marketing of agricultural products, or a person using the purchasing or service facilities of an association for the purchase of supplies or the rendering of services.

(h) "Board" means the board of directors of an association.

(i) "Commission" means the State Corporation Commission of Virginia.

Code 1950, § 13-248; 1956, c. 428; 2010, cc. 317, 561.



§ 13.1-314. Qualification of incorporators

Five or more individuals, engaged in agriculture as bona fide producers of agricultural products, or two or more associations of such producers, may form an association.

1956, c. 428.



§ 13.1-315. Purposes

Such association may be organized for the purpose of engaging in any cooperative activity for producers of agricultural products in connection with:

(a) Producing, assembling, marketing, buying or selling agricultural products, or harvesting, preserving, drying, processing, manufacturing, blending, canning, packing, ginning, grading, storing, warehousing, handling, transporting, shipping or utilizing such products, or manufacturing or marketing the by-products thereof.

(b) Manufacturing, processing, storing, transporting, delivering, handling, buying for or furnishing supplies to its members and other patrons.

(c) Performing or furnishing business or educational or other services, including the services of buildings, machinery and equipment, on a cooperative basis.

(d) Financing any of the above-enumerated activities for its members.

Code 1950, § 13-255; 1956, c. 428.



§ 13.1-316. Articles of incorporation

Articles of incorporation shall be signed in triplicate by each of the incorporators and acknowledged by them, if natural persons, and, if associations, by the president and secretary of each such association, before an officer authorized to take acknowledgments, and shall state:

(a) The name of the association which shall be distinguishable upon the records of the Commission from the name of any association or corporation, whether issuing shares or not issuing shares, limited liability company, business trust or limited partnership existing under the laws of this Commonwealth, or the name of any foreign corporation, whether issuing shares or not issuing shares, limited liability company, business trust or limited partnership authorized to transact business in this Commonwealth, or any corporate, limited liability company, business trust or limited partnership name reserved or registered as provided by law;

(b) The address of its initial registered office (including both (i) the post-office address with street and number, if any, and (ii) the name of the county or city in which it is located) and the name of its initial registered agent at such address and that the agent is either (i) an individual who is a resident of Virginia and either a director of the corporation or a member of the Virginia State Bar or (ii) a domestic or foreign stock or nonstock corporation, limited liability company or registered limited liability partnership authorized to transact business in this Commonwealth;

(c) Its purposes;

(d) Whether organized with or without capital stock; and if organized with capital stock, a description thereof in accordance with the requirements of § 13.1-619;

(e) If organized without capital stock, whether the property rights and interests of each member are equal or unequal; if unequal, the rule by which such rights and interests shall be determined;

(f) The maximum number of directors, not less than five, who are to manage the affairs of the association;

(g) The number of directors constituting the initial board of directors and the names and addresses of the persons who are to serve as the initial directors;

(h) If the duration of a corporation is not to be perpetual, the period of its duration;

(i) The articles may also contain any other provisions, consistent with law for regulating the association's business or the conduct of its affairs, the establishment of election districts, the election of delegates to represent the members residing therein and the election of directors to represent such election districts, either directly or indirectly by said delegates, for voting by proxy or mail ballot and the issuance, retirement and transfer of membership certificates and stock.

Code 1950, § 13-257; 1956, c. 428; 1958, c. 564; 2001, cc. 517, 541; 2003, c. 592.



§ 13.1-317. Filing and recording articles of incorporation

(a) Triplicate originals of the articles of incorporation, duly signed and acknowledged together with the filing fee required to be paid, shall be delivered to the Commission. If the Commission finds that the articles comply with the requirements of law and that all required fees have been paid, it shall by order issue a certificate of incorporation, which shall be admitted to record in its office. Upon the issuance of such certificate, it shall become effective in accordance with its terms. One original counterpart of the articles of incorporation, together with the certificate of incorporation issued by the Commission, shall be certified by the Commission to the Commissioner of Agriculture and Consumer Services for filing and another counterpart shall be certified to the Director of the State Agricultural Extension Division for filing.

(b) For filing and recording the certificate of incorporation, an amendment to the certificate of incorporation, or a certificate of adoption, the association shall pay such fees as conform to the laws governing corporations generally. However, for filing the certificate of incorporation of an association organized without capital stock, the association shall pay ten dollars and for filing an amendment to the certificate of incorporation, two dollars and one-half. For certifying and transmitting copies as required by this section, the association shall pay a fee of one dollar per copy.

1956, c. 428.



§ 13.1-318. Amendments to the articles of incorporation

An association may amend its articles of incorporation by the affirmative vote of two-thirds of the members voting thereon at any regular meeting, or at a special meeting called for the purpose. Notice of the proposed amendment and of the time and place of holding such meetings shall be delivered to each member, or mailed to his last known address shown by the books of the association, at least ten days prior to any such meetings. No amendment affecting the priority or preferential rights of any outstanding nonvoting stock shall be adopted until the written consent of two-thirds of the holders of such outstanding nonvoting stock has been obtained. Triplicate originals of the articles of amendment duly signed and acknowledged together with the filing fee required to be paid shall be delivered to the Commission. If the Commission finds that the articles comply with the requirements of law and that all required fees have been paid, it shall by order issue a certificate of amendment, which shall be admitted to record in its office. Upon the issuance of such certificate, it shall become effective in accordance with its terms. One original counterpart of the articles of amendment, together with the certificate of amendment issued by the Commission, shall be certified by the Commission to the Commissioner of Agriculture and Consumer Services for filing and another counterpart shall be certified to the Director of the State Agricultural Extension Division for filing.

Code 1950, § 13-258; 1956, c. 428.



§ 13.1-319. Bylaws

The board of directors or members of the association, before commencing business, shall adopt bylaws not inconsistent with law or its articles of incorporation, and they may alter, amend and revise the same from time to time. The bylaws may be adopted, amended or revised by a majority vote of the board of directors, or by the vote of two-thirds of the members voting thereon at any regular or special meeting of the members or by the written assent of two-thirds of the members voting thereon by mail ballot, provided, that written notice of the proposed bylaw or bylaw amendments or revisions shall have been delivered to each member or mailed to his last known address as shown by the books of the association, at least ten days prior to any such meeting or the date on which the mail ballots must be returned to be counted. The bylaws made by the board of directors may be repealed or changed and new bylaws made by the members, and the members may prescribe that any bylaw made by them shall not be altered, amended or repealed by the directors. The bylaws may also provide for any or all of the following matters:

(a) The time, place and manner of calling and conducting meetings of the members, and the number of members (which may be less than a majority) that shall constitute a quorum;

(b) The manner of voting and the conditions upon which members may vote at general and special meetings by proxy and by mail or by delegates elected by district groups or other associations;

(c) Subject to any provision thereon in the articles of incorporation and in this Act, the number, qualifications, compensation, duties and terms of office of directors and officers; the time of their election and the mode and manner of giving notice thereof;

(d) The time, place and manner for calling and holding meetings of the directors and executive committee, and the number that shall constitute a quorum;

(e) Rules consistent with law and the articles of incorporation for the management of the association, the establishment of election districts, the making of contracts, the issuance, retirement and transfer of stock, the relative rights, interests and preferences of members and stockholders, and the mode, manner and effect of the expulsion of a member;

(f) Penalties for violations of the bylaws.

One copy of the bylaws and all amendments thereto, certified by the secretary of the association, shall be transmitted to the Commissioner of Agriculture and Consumer Services and one copy to the Director of the State Agricultural Extension Division within thirty days after their adoption.

Code 1950, § 13-261; 1956, c. 428.



§ 13.1-320. Powers

A. An association shall have the capacity to act possessed by natural persons, but such association shall have authority to perform only such acts as are necessary or proper to accomplish the purposes as set forth in its articles of incorporation and which are not repugnant to law.

B. Without limiting or enlarging the grant of authority contained in subsection A of this section, it is hereby specifically provided that every such association shall have authority:

1. To act as agent, broker or attorney-in-fact for its members, and for any subsidiary or affiliated association, and otherwise to assist or join with associations engaged in any one or more of the activities authorized by its articles of incorporation, and to hold title for its members and for subsidiary and affiliated associations to property handled or managed by the association on their behalf.

2. To make contracts, and to exercise by its board or duly authorized officers or agents, all such incidental powers as may be necessary, suitable or proper for the accomplishment of the purposes of the association and not inconsistent with law or its articles of incorporation and that may be conducive to or expedient for the interest or benefit of the association.

3. To make loans or advances to members or producer-patrons or to the members of an association which is itself a member or subsidiary thereof; to purchase, or otherwise acquire, endorse, discount or sell any evidence of debt, obligation or security.

4. To establish and accumulate reserves and surplus to capital, and such other funds as may be authorized by the articles of incorporation or the bylaws.

5. To own and hold membership in, or shares of the capital stock of, other associations and corporations and the bonds or other obligations thereof, engaged in any related activity, in producing, warehousing or marketing any of the products handled by the association or in financing its activities or of its members, and while the owner thereof, to exercise all the rights of ownership, including the right to vote thereon.

6. If such associations are warehousing corporations, they may issue legal warehouse receipts to the association, or to any other person, and such legal warehouse receipts shall be considered as adequate collateral to the extent of the current value of the commodity represented thereby. In case such warehouse is licensed or licensed and bonded under the laws of this Commonwealth or the United States, its warehouse receipt shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the associations.

7. To acquire, hold, sell, dispose of, pledge or mortgage any property which its purposes may require, subject to any limitation prescribed by law or its articles of incorporation.

8. To borrow money and to give its notes, bonds or other obligations therefor and secure the payment thereof in any manner consistent with law.

9. To purchase or otherwise handle machinery, equipment, supplies and perform services for nonmembers.

10. To market or otherwise deal in products of nonmembers to an amount not greater in annual value than such products as are dealt in for or on behalf of its members.

11. To have a corporate seal and to alter the same at pleasure.

12. To continue as a corporation for the time limited in its articles of incorporation, or if no time limit is specified, then perpetually.

13. To sue and to be sued in its corporate name.

14. To conduct business in this Commonwealth and elsewhere.

15. To dissolve and wind up.

Code 1950, § 13-260; 1956, c. 428; 1964, c. 220; 1989, c. 576 .



§ 13.1-321. Members

(a) An association may admit as members only bona fide producers of agricultural products, including tenants and landlords receiving a share of the crop, and cooperative associations of such producers.

(b) The articles of incorporation may limit the amount of voting stock which a member may own.

(c) Under the terms and conditions prescribed in the bylaws a member shall lose his membership and his right to vote if he ceases to belong to the class eligible to membership under this section, but he shall remain subject to any liability incurred by him while a member of the association.

(d) No member shall be personally liable for any debt or liability of the association.

(e) No member shall have more than one vote.

Code 1950, § 13-263; 1956, c. 428.



§ 13.1-322. Membership or voting stock certificates; transfers; dividends; nonvoting stock

A. No certificate for membership or stock shall be issued until fully paid for, but promissory notes may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote and hold office.

Fractional shares may be issued by capital stock associations. Certificates representing shares and certificates of membership or other evidence of the patron's equity in any fund, capital investment or other assets of the association shall be signed by the president or a vice-president or treasurer or assistant treasurer and the secretary or an assistant secretary of the association, or by facsimiles of their signatures, and may be sealed with the seal of the association, or a facsimile thereof.

B. Certificates of membership of a nonstock association shall not be transferred without the consent of the association's board of directors.

C. Voting stock in capital stock associations shall not be transferable to persons not eligible to membership in the association and such restrictions must be set forth in the bylaws of each capital stock association and printed on every stock certificate subject thereto.

D. The board of directors of an association, from time to time, may declare and the association may pay dividends on the stock or membership capital except when the declaration or payment thereof would be contrary to any restrictions contained in the articles of incorporation.

E. Net savings (which are hereby defined as being the excess of receipts over costs and expenses for each year of operations) in excess of dividends on outstanding stock or membership capital and additions to reserves shall be distributed on the basis of patronage, and the books of the association shall provide the basis for determining the interest of members and other patrons in the reserves. The distribution of patronage refunds may be restricted to members or be made at the same or a different rate for members and nonmembers. The bylaws may provide that any distribution to a nonmember, eligible for membership may be credited to such nonmember, until the amount thereof equals the value of a membership certificate or a share of the association's voting stock.

F. After a member has notified the association of his withdrawal, or after the adoption of a resolution by the board terminating his membership, the board shall appraise the value in money of his membership interest in the association and shall determine and fix the time when the association shall pay him the value of his interest, unless the member, with the consent of the board, transfers his certificate of membership.

G. An association may issue nonvoting stock to members and nonmembers. Nonvoting stock may be redeemed or retired by the association on such terms and conditions as may be provided in the articles of incorporation or bylaws and printed on the stock certificates. Payment for nonvoting stock may be made in cash, services or property as determined by the board.

Voting stock may be issued only for money or notes or in payment of patronage refunds at par.

H. Except when its debts exceed fifty per centum of its assets, an association may purchase for cash its voting stock at book value or par value, whichever is less, and may call such stock for redemption on the same basis pursuant to a plan for rotating ownership of such stock set forth in its articles of incorporation or in its bylaws. The determination of book value by the board of directors shall be incontestable except for fraud.

I. The association may from time to time issue to each patron a certificate or other evidence of the patron's equity in any fund, capital investment or other assets of the association. Such certificate or other evidence of such equity may be transferred only to the association, or to such other purchaser as may be approved by the board of directors, upon such terms and conditions as shall be provided in the bylaws and printed thereon.

J. Notwithstanding any other provision of law, when there is held by any association any membership or patronage equity, including but not limited to membership stock, patronage refunds, patronage refund allocations, or any credit or distribution attributable to business done with or for patrons, to the credit of a person who has not had a current address on file with the association for a period of not less than three consecutive years, then the bylaws or member agreements of the association may provide that such equity shall be deemed to have been transferred by forfeiture to the association and shall thereafter be the property of the association; however, such membership or patronage equity shall be deemed forfeited to the association only if (i) the association publishes conspicuous notice of such pending forfeiture in its regular member publication, if any, and a publication of general circulation and (ii) such equity is not claimed by such person or, if such person is deceased, such person's next of kin within 180 days of such publication or such longer period as set out in the bylaws or member agreements of the association. If there is no such provision in the association's bylaws or member agreements, or if there is no publication, then any unclaimed membership or patronage equity shall be treated in accordance with the Uniform Disposition of Unclaimed Property Act (§ 55-210.1 et seq.).

K. Any association organized with capital stock under this article may accept registrations of such stock in the names of two or more persons, payable to any one of them, or to any one of them or the survivor; and any person so named, whether the others be living or not, may accept dividend payments and withdraw from the association and receive the amount payable on withdrawal in the same manner and on the same terms as are allowed by law and the articles of incorporation and bylaws in case of any other member or stockholder and the receipt or acceptance of dividends or amounts payable on withdrawal by the person so paid shall be a valid and sufficient release and discharge of the association for any payment so made.

Code 1950, §§ 13-269, 13-270, 13-273 to 13-277; 1952, c. 166; 1956, c. 428; 1975, c. 403; 1981, c. 51; 2001, cc. 797, 838.



§ 13.1-323. General and special meetings; how called

After the incorporation of an association the members thereof shall hold an organization meeting at a time and place fixed by the board of directors named in the articles of incorporation and shall adopt a set of bylaws. Not less than ten days' written notice thereof shall be given to each member. An association may provide in its bylaws for one or more regular meetings each year. Special meetings of the members may be called by the board of directors, and it shall be their duty to call such meetings when ten percent of the members file with the secretary a petition demanding a special meeting and specifying the business to be considered at such meeting. Regular or special meetings may be held within or without the Commonwealth. Notice of all meetings, except as otherwise provided by law or the articles of incorporation or bylaws, shall be mailed to each member at least ten days prior to the meeting. In the case of special meetings the notice shall state the purposes for which it is called. The bylaws may provide that all notices shall be given by publication in a periodical published by or for the association, to which substantially all its members are subscribers, or in a newspaper or newspapers whose combined circulation is general in the territory in which the association operates.

Code 1950, § 13-265; 1950, c. 238; 1956, c. 428; 1989, c. 577 .



§ 13.1-324. Directors generally; executive committee

(a) The business of the association shall be managed by a board of not less than five directors. The directors, with the exception of the public directors, shall be elected from the membership of the association or from the officers, directors or membership of a member association. The bylaws shall provide that one or more directors shall be appointed by the Director of the State Agricultural Extension Service. The director or directors so appointed shall be known as public directors. They need not be members of the association, or officers, directors or members of a member association, but shall have the same powers and rights as the directors elected by the members. A director shall hold office for the term for which he was appointed or elected and until his successor is elected, or appointed, and qualified.

(b) The names of the first directors shall be stated in the articles of incorporation. Their successors shall be elected by the members at the first meeting of the members held after the incorporation of the association.

(c) The number, qualifications, terms of office, manner of election or appointment, time and place of meeting and the powers and duties of the directors may, subject to the provisions of this Act and the articles of incorporation, be prescribed by the bylaws.

(1) Except as otherwise prescribed in the bylaws, a director shall be elected or appointed for a term of one year.

(2) Except as otherwise prescribed in the bylaws, vacancies in the board, other than by expiration of term, shall be filled by the remaining members of the board, unless the bylaws provide for the election of directors by districts, in which case the board shall call a special meeting of the members or delegates in the district to elect a person qualified to fill the vacancy. A director elected by the remaining members of the board shall serve until his successor is elected by the members at their next annual meeting or at any special meeting called and held prior thereto. This subsection shall not apply, however, to public directors; any vacancies occurring in the office of a public director shall be filled in the same manner as the original appointment was made.

(d) The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts, either directly or by district delegates elected by the members in that district. In such case, the bylaws shall specify, or vest in the board of directors authority to determine, the number of directors to be elected by each district and the manner and method of apportioning the directors and of districting and redistricting the territory covered by the association. The bylaws may provide that primary elections shall be held in each district to nominate the directors apportioned thereto and that the result of all such primary elections may be ratified by the next regular meeting of the association or may be considered as a final election.

(e) The bylaws may provide for an executive committee to be elected by the board of directors from their number and may allot to such committee all the functions and powers of the board subject to its general direction and control.

Code 1950, §§ 13-266, 13-267; 1956, c. 428.



§ 13.1-325. Removal of director

Any member may ask for the removal of an elected director by filing charges with the secretary or president of the association, together with a petition signed by ten per centum of the members requesting the removal of the director in question. The removal shall be voted upon at the next meeting of the members, and by two-thirds of the voting power voting thereon the association may remove the director. The director whose removal is requested shall be served with a copy of the charges not less than ten days prior to the meeting and shall have an opportunity at the meeting to be heard in person and by counsel and to present evidence; and the persons requesting the removal shall have the same opportunity. In case the bylaws provide for election of directors by districts, then the petition for removal of a director must be signed by twenty per centum of the members residing in the district from which he was elected. The board must call a special meeting of the members residing in the district to consider the removal of the director; and by two-thirds of the voting power of the members of that district voting thereon the director in question shall be removed from office.

Code 1950, § 13-268; 1956, c. 428.



§ 13.1-326. Officers generally

The board shall elect a president, a secretary and a treasurer, and may elect one or more vice-presidents, and such other officers as may be authorized in the bylaws. The president and at least one of the vice-presidents must be directors, but a vice-president who is not a director cannot succeed to or fill the office of president. Any two of the offices of vice-president, secretary and treasurer may be combined in one person.

Code 1950, § 13-267; 1956, c. 428.



§ 13.1-327. Removal of officer

Any member may bring charges of misconduct or incompetency against an officer by filing them with the secretary or president of the association, together with a petition signed by ten per centum of the members requesting the removal of the officer in question. The directors shall vote upon the removal of the officer at the first meeting of the board held after the hearing on the charges, and the officer may be removed by a majority vote, notwithstanding any contract the officer may have with the association, which shall terminate upon his removal anything in the contract to the contrary notwithstanding. The officer against whom such charges are made shall be served with a copy of the charges not less than ten days prior to the meeting, and shall have an opportunity at the meeting to be heard in person and by counsel, and to present evidence, and the persons making the charges shall have the same opportunity.

Code 1950, § 13-268; 1956, c. 428.



§ 13.1-328. Referendum

The articles of incorporation or bylaws may provide that upon demand of two-fifths of all the directors, any matter that has been approved or passed by the board must be referred to the members for their approval before it becomes effective. No referendum shall be allowed unless it is demanded by the required number of directors at the meeting at which the matter in question is adopted. The referendum of the members may be conducted by mail ballots or by their vote taken at the next annual meeting or at a special meeting called for such purpose. Immediately upon receipt of a written petition signed by at least twenty per centum of the members, the board of directors shall require the secretary to conduct a referendum on the matter set forth in said petition.

Code 1950, § 13-262; 1956, c. 428.



§ 13.1-329. Marketing contracts; enforcement; inducing breach; spreading false reports

(a) An association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time, not over ten years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities to be created by the association. The contract may provide that the association may sell or resell the products delivered by its members, with or without taking title thereto, and pay over to its members the resale price, after deducting all necessary selling overhead, and other costs and expenses, including (a) interest or dividends on its preferred stock, not exceeding eight per centum per annum, (b) reserves for retiring the stock, if any, (c) other proper reserves, and (d) interest or dividends not exceeding eight per centum per annum upon common stock.

(b) The bylaws and the marketing contract may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premium for bonds, expenses and fees in case any action is brought upon the contract by the association; and any such provision shall be valid and enforceable in the courts of this Commonwealth.

(c) In the event of any such breach or threatened breach of such marketing contract by a member, the association shall be entitled to an injunction to prevent further breach of the contract, and to a decree of specific performance thereof. Pending the adjudication of such an action, and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.

(d) Any person who knowingly induces any member or stockholder of an association or corporation organized hereunder to breach his marketing contract with the association or corporation shall be liable to the association or corporation for the full amount of damages sustained by it by reason of such breach; and any person who maliciously and knowingly spreads false reports about the finances or management of any such association or corporation shall be liable to the association or corporation aggrieved in a civil suit for the actual damage which it may sustain by reason of such false reports, and also in the penal sum of $500 for each such act, which may be recovered in the same action.

(e) Any person, firm or corporation conducting a public tobacco warehouse within this Commonwealth who knowingly solicits or permits any member of any association organized hereunder to breach his marketing contract with the association by selling, offering for sale, or displaying for sale or for auction such member's products contrary to the terms of any marketing agreement of which such person or any member of such firm or any active officer or manager of such corporation has knowledge or notice, shall be liable to the association aggrieved in a civil suit in the penal sum of not less than $100 nor more than $500 for each such offense; and such association shall be entitled to an injunction against such person, firm or corporation, to prevent further breaches and a multiplicity of actions thereon. In addition, such person, firm or corporation shall pay to the association a reasonable attorney's fee and all costs involved in any such litigation or proceedings at law. Provided, however, that no such action or suit by such an association shall lie unless there has been first served upon such person, firm or corporation after such tobacco has been delivered to the warehouse, and prior to the sale thereof, a notice, in writing, stating that the products of a member of such association are about to be sold, offered for sale or displayed for sale. Such notice may be served by any peace officer or any other person, and the affidavit of the person serving the same shall be prima facie evidence of such service. It shall be the duty of any police officer, sheriff, deputy sheriff, constable or deputy constable of this Commonwealth to serve such notice upon request of any authorized representative of the association, and upon the payment of a fee of fifty cents for each such service.

Code 1950, §§ 13-278, 13-279; 1956, c. 428.



§ 13.1-330. Recordation of marketing contracts

(a) Whenever any body of agricultural producers, cooperative corporation composed of agricultural producers or cooperative marketing association incorporated under the laws of this Commonwealth, or under the laws of any other state of the United States and licensed to do business in this Commonwealth, which is engaged in marketing agricultural products, other than leguminous food products, for its members shall prepare and deliver to the clerk of any court in this Commonwealth in the office of whom deeds are admitted to record, a book to be called "the contract book of ..........." (namely the body, corporation or association), such book shall thereupon become a public record book of such clerk's office, and it shall be the duty of such clerk to record therein the matters and things authorized by the succeeding section.

(b) At any time after any such book shall have been so delivered to the clerk as provided herein, the body, corporation or association which has delivered the same may request the clerk to whom such book has been delivered to record therein any marketing contracts or agreements which have been entered into by such body, corporation or association and any members thereof; provided, however, that if any such contracts or agreements be in the same words and figures as any other contracts or agreements with any other members of the body, corporation or association, and be separately signed by such members of the body, corporation or association, such body, corporation or association may have one of such contracts or agreements recorded in extenso in such book, and may furnish the clerk with a list of the names of persons appearing on such contracts as signers thereof, with the dates of the signatures respectively, whereupon the clerk shall record such names as signers of such contracts or agreements, with the dates of their signatures, respectively, so furnished. Such recordation of the list of signers so furnished shall be equivalent to the recordation in extenso of the contract or agreement of each signer thereon. Such copy of such contract or agreement and such list of names of persons appearing on such contracts as signers thereof shall be sworn to by some officer of the body, corporation or association cognizant of the facts before some officer authorized to take acknowledgments to deeds. But in no case shall any such contract or agreement be deemed to be recorded as to any signer thereof until his name shall be indexed in such book by the clerk, which indexing the clerk is hereby required to do.

(c) When the provisions of the two preceding subsections shall have been complied with, and any such recordation as is therein mentioned is made in the county in which is situated the land on which the produce covered by the particular marketing contract or agreement concerned is grown or produced, such recordation shall operate as constructive notice of the existence of such contract or agreement, and of the terms thereof, and all persons contracting or dealing with any such member in relation to any such produce covered by such contract or agreement shall be bound thereby; and all rights or liens acquired by any such person in such produce subsequent to the date of such recordation shall be subject in all respects to the rights of the body, corporation or association under such contract or agreement; provided, however, that nothing herein contained shall affect the statutory lien of a landlord for advances made to a tenant, or for rent; and provided, also, that nothing herein contained shall affect a bona fide purchaser of any agricultural product, upon the floor of any public warehouse, when such purchaser is without actual notice of the rights of the body, corporation or association under such contract or agreement nor a warehouseman selling such products at public auction on his warehouse floor, without actual notice of such contract or agreement.

(d) For making the recordations authorized by this section, the clerk shall be entitled to the following fees, to be paid by the body, corporation or association for which the service is performed: for recording a contract or agreement in extenso, the same fees as for recording a deed; for recording a sworn list of names when furnished as above provided, two cents for each person. No tax shall be charged on the recordations authorized hereby.

Code 1950, §§ 13-280 to 13-283; 1956, c. 428.



§ 13.1-331. Associations are not in restraint of trade

(a) No association complying with the terms hereof shall be deemed to be a conspiracy, or a combination in restraint of trade, or an illegal monopoly; or be deemed to have been formed for the purpose of lessening competition or fixing prices arbitrarily, nor shall the contracts between the association and its members, or any agreements authorized in this Act, be construed as an unlawful restraint of trade, or as a part of a conspiracy or combination to accomplish an improper or illegal purpose or act.

(b) An association may acquire, exchange, interpret and disseminate to its members, to other cooperative associations, and otherwise, past, present and prospective crop, market, statistical, economic and other similar information relating to the business of the association, either directly or through an agent created or selected by it or by other associations acting in conjunction with it.

(c) An association may advise its members in respect to the adjustment of their current and prospective production of agricultural commodities and its relation to the prospective volume of consumption, selling prices and existing or potential surplus, to the end that every market may be served from the most convenient productive areas under a program of orderly marketing that will assure adequate supplies without undue enhancement of prices or the accumulation of any undue surplus.

Code 1950, § 13-284; 1956, c. 428.



§ 13.1-332. Voluntary dissolution

(a)(1) The members of an association may at any regular meeting or any special meeting called for the purpose, upon thirty days' notice of the time, place and object of the meeting having been given as prescribed in the bylaws, by two-thirds of the voting power voting thereon, discontinue the operations of the association and direct that the association be dissolved and its affairs settled. The meeting shall by like vote designate a committee of three who, as trustees on behalf of the association and within the time fixed in their designation or any extension thereof, shall liquidate its assets, pay its debts and divide any surplus among the members in accordance with their respective rights and interests under their contracts with the association and the articles of incorporation and bylaws. A report of the proceedings had under this section, together with a list of the names and residences of the directors and officers of the association, and the names and residences of the trustees appointed, certified by the president and the secretary, shall be filed in the office of the clerk of the Commission. The Commission, upon being satisfied that the requirements of law have been complied with, shall issue a certificate of dissolution, and thereupon the association shall stand dissolved and the trustees shall proceed to settle up and adjust its business and affairs.

(2) Whenever all the members shall consent in writing to the dissolution and the appointment of three trustees for winding up the affairs of the association, no meeting or notice thereof shall be necessary, but on filing such consent with the Commission, it shall issue a certificate of dissolution, and the association shall stand dissolved and the said trustees shall proceed to settle up and adjust its business and affairs.

(3) Whenever a certificate of dissolution has been issued by the Commission, it shall certify one copy of the certificate to the Commissioner of Agriculture and Consumer Services and one copy to the Director of the State Agricultural Extension Division.

(4) The trustees may bring and defend all actions by them deemed necessary to protect and enforce the rights of the association.

(5) Any vacancies in the trusteeship may be filled by the remaining trustees.

(b) In the case of an association dissolving pursuant to this section, the circuit court of the county or the circuit, corporation, or other court having equitable jurisdiction in the city where its principal office is located, upon petition of the trustees or a majority of them, or in a proper case upon the petition of a creditor or member, or upon the petition of the Attorney General upon notice to all of the trustees and to such other interested persons as the court may specify, from time to time may order and adjudge in respect to the following matters:

(1) The giving of notice by publication or otherwise of the time and place for the presentation of all claims and demands against the association, which notice may require all creditors of and claimants against the association to present in writing and in detail at the place specified their respective accounts and demands to the trustees by a day therein specified, which shall not be less than forty days from the service or first publication of such notice;

(2) The payment or satisfaction in whole or in part of claims and demands against the association, or the retention of moneys for such purpose;

(3) The presentation and filing of intermediate and final accounts of the trustees, the hearing thereon, the allowance or disallowance thereof, and the discharge of the trustees, or any of them, from their duties and liabilities;

(4) The administration of any trust or the disposition of any property held in trust by or for the association;

(5) The sale and disposition of any remaining property of the association and the distribution or division of such property or its proceeds among the members or persons entitled thereto;

(6) Such matters as justice may require.

All such orders and judgments shall be binding upon the association, its property and assets, its trustees, members, creditors and all persons having claims against it.

1956, c. 428.



§ 13.1-333. Repealed

Repealed by Acts 1989, c. 465 .



§ 13.1-333.1. Annual reports

Each association subject to this chapter within six months after the close of its fiscal year shall transmit to each of its members an annual report containing the name of the association, its place of business, a general statement of its business operations during the fiscal year, showing the amount of capital stock paid up and the number of stockholders, if a stock corporation, or the number of members and the amount of the membership fees received, if a nonstock association; an income and expense statement; and its balance sheet. Any association audited by a certified public accountant may comply with this section by transmitting a copy of such audit to its members.

The term "transmit," as used in this section, may be satisfied by printing the annual report or audit in an official publication of the association.

1989, c. 465 .



§ 13.1-334. Application to existing associations

(a) This Act shall be applicable to any existing association formed under or which has adopted the provisions of the Agricultural Cooperative Association Act, Chapter 15, Title 13, as heretofore amended, and all such associations shall have and may exercise and enjoy all the rights, privileges, authority, powers and capacity granted or afforded under and in pursuance of this Act and shall be subject to all restrictions and requirements of this Act to the same extent and effect as though organized hereunder.

(b) Any agricultural cooperative marketing or purchasing association organized as a corporation under the laws of this Commonwealth may bring itself under and within the terms of this Act as if organized hereunder and may thereafter operate in pursuance of the terms hereof, and may exercise and enjoy all the rights, privileges, authority, powers and capacity granted or afforded under and in pursuance of this Act and shall be subject to all restrictions, limitations and requirements of this Act to the same extent and effect as though organized hereunder, by filing in triplicate with the Commission, articles of adoption signed by its president or one of the vice-presidents, under the seal of the corporation, attested by its secretary and acknowledged by them before an officer authorized by the laws of this Commonwealth to take acknowledgments of deeds, certifying that by resolution of the board of directors of such association duly adopted, such association has elected to bring itself within the terms of this Act. If the Commission finds that the articles comply with the requirements of law and that all required fees have been paid, it shall by order issue a certificate of adoption, which shall be admitted to record in its office. Upon the issuance of such certificate, it shall become effective in accordance with its terms. One original counterpart of the articles of adoption, together with the certificate of adoption issued by the Commission, shall be certified by the Commission to the Commissioner of Agriculture and Consumer Services for filing and another counterpart shall be certified to the Director of the State Agricultural Extension Division for filing.

1956, c. 428.



§ 13.1-335. Saving clause

This Act shall not impair or affect any act done, offense committed or right accruing, accrued or acquired, or liability, penalty, forfeiture or punishment incurred prior to the time this Act takes effect, but the same may be enjoyed, asserted, enforced, prosecuted or inflicted as fully and to the same extent as if this Act had not been passed. This Act shall not impair or affect any contract entered into by any association prior to the time this Act takes effect.

1956, c. 428.



§ 13.1-336. Limitations of the use of the word "cooperative."

A. No person, firm, corporation or association, domestic or foreign, hereafter commencing business in this Commonwealth shall use the word "cooperative" or any abbreviation thereof, as a part of its corporate or business name unless it has complied with the provisions of this Act or some other statute of this Commonwealth relating to cooperative associations. A foreign association organized under and complying with the cooperative law of the state of such association's creation shall be entitled to use of term "cooperative" in this Commonwealth if it has obtained the privilege of doing business in this Commonwealth under any cooperative statute of this Commonwealth. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and shall be subject to a fine not exceeding fifty dollars. For the purpose of this section, each day's violation may be considered a separate offense.

B. Subsection A shall not apply to a corporation or association, domestic or foreign, whose purpose is to promote housing opportunities or to represent, coordinate and further the purposes of groups organized to construct, operate, or promote housing, and such corporation or association may use the term "cooperative" as part of its corporate or other business name or title.

Code 1950, § 13-289; 1956, c. 428; 1993, c. 822 .



§ 13.1-337. Foreign associations

A foreign corporation that can qualify as an association, as defined in § 13.1-313, may be authorized to do business in this Commonwealth under the provisions of this Act by complying with the laws relating to foreign corporations doing business in the Commonwealth and filing with the Commissioner of Agriculture and Consumer Services and the Director of the State Agricultural Extension Division, a copy of its charter duly certified by the Commission. It shall pay the same fees and charges as domestic associations. Upon such compliance, it shall have all the rights and privileges of like domestic associations and the entrance fee shall be computed as if a charter fee.

Code 1950, § 13-290; 1956, c. 428; 1958, c. 564.



§ 13.1-338. Purchasing business of other associations, persons, firms or corporations; stock issued

Whenever an association organized hereunder with preferred capital stock shall purchase the stock or any property, or any interest in any property of any person, firm or corporation or association, it may by agreement with the other party or parties to the transaction discharge the obligation so incurred, wholly or in part, by exchanging for the acquired interest shares of its preferred capital stock to an amount which at par value would equal a fair market value of the stock or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.

Code 1950, § 13-285; 1956, c. 428.



§ 13.1-339. Merger or consolidation

Associations shall have the power to merge or consolidate with any other like associations. Such merger or consolidation shall be effected in accordance with the general provisions of law providing for the merger or consolidation of other corporations insofar as applicable, and where not applicable in a manner analogous to that set forth in said provisions. In effecting such merger or consolidation, two-thirds of the members voting thereon at any regular meeting, or special meeting called for the purpose, shall take such action as is required of stockholders. The fair cash value of the stock or membership of any dissenting member shall be taken to mean the amount to which said member would be entitled by way of distribution of assets if said association were dissolved.

Code 1950, § 13-259; 1956, c. 428.



§ 13.1-340. Sale, mortgage or other disposition of assets

The sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of an association, when made in the usual and regular course of the business of the association, may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other corporation, domestic or foreign, as shall be authorized by its board of directors; and in such case no authorization or consent of the members shall be required.

Unless otherwise provided in the articles of incorporation, a mortgage or pledge of all or any part of the property and assets, with or without the goodwill, of an association, though not made in usual and regular course of its business, may be made for money upon such terms and conditions as shall be authorized by its board of directors and no authorization or consent of members shall be required.

A sale, lease or exchange, or a mortgage or pledge for a consideration other than money, of all, or substantially all, the property and assets, with or without the goodwill, of an association, if not made in the usual and regular course of its business, may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other corporation, domestic or foreign, as may be authorized in the following manner:

The board of directors shall adopt a resolution recommending such sale, lease, exchange, mortgage, pledge or other disposition and directing that it be submitted to a vote at a meeting of members having voting rights, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of such meeting is to consider the sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of the association shall be given to each member entitled to vote at such meeting, at least ten days prior to such meeting. At such meeting the members may authorize such sale, lease, exchange, mortgage, pledge or other disposition and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the association therefor. Such authorization shall require the vote of at least two-thirds of the votes entitled to be cast by members present or represented by proxy at such meeting. After such authorization by a vote of members, the board of directors, nevertheless in its discretion, may abandon such sale, lease, exchange, mortgage, pledge or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without further action or approval by members.

1956, c. 428.



§ 13.1-341. Taxes

Nothing in this article shall be construed as exempting any association from the payment of license, income, property or other taxes, state and local; and the designation of any such association in this article as nonprofit shall not be construed as exempting it from state income taxation, notwithstanding any other provision of law. For the privilege of storing or marketing agricultural products, an association shall, however, pay only an annual license fee of ten dollars which shall be in lieu of all other corporation, franchise and income taxes, taxes on capital, taxes and charges upon reserves held by the association, and all state and local license taxes on that part of its business which is solely and exclusively the storing or marketing of agricultural products. Marketing of agricultural products shall include the functions involved in transferring title and in moving goods from producer to consumer, including buying, selling, processing, packing, storing, transporting, standardizing, financing, risk bearing and supplying market information.

Code 1950, § 13-291; 1956, c. 428; 1982, c. 266.



§ 13.1-342. Reserved

Reserved.



§ 13.1-343. Application of general corporation laws

The provisions of the Virginia Stock Corporation Act (§ 13.1-601 et seq.) and of the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.) shall, to the extent that they are not in conflict with or inconsistent with the provisions of this Act, apply to associations subject to this Act, each of which shall establish and maintain a registered office and a registered agent and file the annual reports required by such Acts.

Code 1950, § 13-250; 1956, c. 428.



§ 13.1-344. Existing associations continued

All associations organized under or that have adopted the provisions of Chapter 15, Title 13, as heretofore amended, which are in existence at the date of the enactment of this Act, shall continue in existence subject to the terms of this Act.

1956, c. 428.



§ 13.1-345. Verification no longer required; signing instrument containing misstatement as perjury

A requirement in this chapter that an instrument be verified by oath need not be complied with after July 1, 1958. A person who signs any instrument delivered to the Commission as required by this chapter knowing it to contain a misstatement of fact shall be guilty of perjury.

1958, c. 564.



§ 13.1-346. Reserved

Reserved.



§ 13.1-400.1. Definitions

As used in this chapter:

"Automobile club" means a legal entity which, in consideration of dues, assessments or periodic payments of money, promises its members or subscribers to assist them in matters relating to motor travel or the operation, use, or maintenance of a motor vehicle, by supplying services which may include but are not limited to towing service, emergency road service, indemnification service, guaranteed arrest bond certificate service, discount service, financial service, theft service, map service, or touring service.

"Discount service" means an arrangement by an automobile club resulting in giving special discounts, rebates or reductions of price on gasoline, oil, repairs, parts, accessories or service for motor vehicles to members or subscribers of any such club.

"Emergency road service" means adjustment, repair or replacement of the equipment, tires or mechanical parts of a motor vehicle so that such motor vehicle may be operated under its own power.

"Financial service" means an arrangement by an automobile club whereby loans or other advances of money are made to members or subscribers of any such club.

"Guaranteed arrest bond certificate service" means the issuance of such a card or certificate as is defined in subsection C of § 38.2-2407.

"Indemnification service" means providing reimbursement of members or subscribers for (i) attorney's fees in the event criminal proceedings are instituted against such members or subscribers as a result of the operation of a motor vehicle, or in the event the member's or subscriber's motor vehicle sustains property damage as a result of a motor vehicle accident, or in the event that such member or subscriber receives personal injuries while driving or riding in a motor vehicle; (ii) expenses incurred by them for "towing service" or "emergency road service"; (iii) losses occasioned by misuse or forgery in connection with a gasoline credit card; and (iv) expenses incurred by members or subscribers when their motor vehicle is disabled as a result of an accident or collision.

"Map service" means the furnishing by an automobile club of road maps without cost to members or subscribers of any such club.

"Theft service" means assisting in locating, identifying or recovering a stolen or missing motor vehicle of a member or subscriber or assisting in detecting or apprehending any person guilty of the theft of such vehicle.

"Touring service" means the furnishing by an automobile club of touring information without cost to members or subscribers of any such club.

"Towing service" means furnishing means to move a motor vehicle from one place to another under power other than its own.

Code 1950, § 46-546; 1956, Ex. Sess., c. 55; 1958, c. 244; 1972, c. 684; 1981, c. 10; 1982, cc. 56, 63; 1998, c. 16.



§ 13.1-400.2. Prerequisites to doing business in Commonwealth

No automobile club shall do or offer to do business in the Commonwealth unless the same shall be organized as a domestic or foreign stock or nonstock corporation and shall be licensed by the State Corporation Commission as provided in this chapter.

Code 1950, § 46-547; 1956, Ex. Sess., c. 55; 1958, c. 244.



§ 13.1-400.3. Applications for licenses; fees; expiration and renewal; surety bond

A. Each applicant for a license shall furnish such evidence as the Commission may require that it is able to perform its contracts and that it is managed by persons of good character and reputation. Application for a license to do business as an automobile club shall be made in writing in the form prescribed by the Commission and shall be accompanied by a nonrefundable application fee of $500. Upon the filing of an application and the payment of the application fee, the Commission shall make an investigation of the applicant. The Commission shall issue a license, expiring on June 30 immediately following the date of issuance, if it finds that (i) the application is in proper form and the required fee has been paid; (ii) the corporation is a corporation in this Commonwealth or a foreign corporation that has a certificate of authority to transact business in this Commonwealth; and (iii) the applicant has obtained and agreed to maintain a surety bond in the amount of $30,000 conditioned to secure the performance of its contracts. The application fee required by this subsection shall be collected by the Commission and paid directly into the state treasury and credited to the "Bureau of Insurance Special Fund -- State Corporation Commission" for the maintenance of the Bureau of Insurance as provided in subsection B of § 38.2-400.

B. Subject to the above requirements and the provisions of § 13.1-400.5, a licensed automobile club may renew its license effective July 1 of each year, upon the prior payment of a nonrefundable annual license fee of $200, unless the license has been surrendered, suspended or revoked. Automobile club licenses renewed effective January 1, 1998, shall continue in effect until July 1, 1999, unless the license is in the interim surrendered, suspended or revoked. The renewal fee required by this subsection shall be collected by the Commission and paid directly into the state treasury and credited to the "Bureau of Insurance Special Fund -- State Corporation Commission" for the maintenance of the Bureau of Insurance as provided in subsection B of § 38.2-400.

Code 1950, § 46-548; 1956, Ex. Sess., c. 55; 1958, c. 244; 1998, c. 16; 2001, c. 706.



§ 13.1-400.4. Services licensed under other statutes

Issuance of a license as provided in § 13.1-400.3 shall not be construed as permitting any automobile club to render services for which a license is required under other provisions of law until such other license shall have been obtained. However, an undertaking by a licensed automobile club to perform any of the services defined in § 13.1-400.1 shall not subject such automobile club to the requirements of Title 38.2 other than those to which reference is made in this chapter.

Code 1950, § 46-549; 1956, Ex. Sess., c. 55; 1958, c. 244; 1998, c. 16.



§ 13.1-400.4:1. Automobile club agents

A. Individuals, corporations, partnerships and limited liability companies acting as agents for an automobile club shall be required to obtain the appropriate license and appointment, as required in Chapter 18 (§ 38.2-1800 et seq.) of Title 38.2, and shall be subject to all relevant requirements of that chapter. Any automobile club seeking to allow an individual, corporation, partnership or limited liability company to act as its agent in Virginia shall be subject to all relevant requirements of Chapter 18 of Title 38.2, and shall be required to appoint such agent and renew such appointments on an annual basis in the same manner as is required of insurers pursuant to Chapter 18 of Title 38.2.

B. Automobile club agent licenses renewed on or before January 1, 1998, or issued on or before July 1, 1998, shall not be required to be reissued pursuant to this section. For purposes of compliance with §§ 38.2-1833, 38.2-1834 and 38.2-1835, such agents shall be deemed to have been properly appointed by each automobile club with which the agents are licensed, and appointments under such licenses shall not be required to be renewed until July 1, 1999.

1998, c. 16.



§ 13.1-400.5. Suspension, revocation or failure to renew license; fine for violations

A. The Commission may suspend, revoke or refuse to renew a license of any automobile club whenever it finds that:

1. The licensee has (i) failed to pay the annual license fee; (ii) violated or failed to comply with any of the provisions of this chapter or with any rule, regulation, order, demand, ruling, provision or requirement of the Commission lawfully made pursuant to or within the authority of this chapter; or (iii) violated or failed to comply with any applicable provisions of Chapter 18 (§ 38.2-1800 et seq.) of Title 38.2 or with any rule or regulation made by the Commission pursuant to any applicable provisions of that chapter; or

2. The licensee no longer meets the standards required for the initial issuance of a license.

B. In addition, the Commission may, after notice and hearing, punish violations of this chapter or of applicable provisions of Chapter 18 (§ 38.2-1800 et seq.) of Title 38.2 by a licensed automobile club or a licensed agent of such club by a fine of not more than $1,000, by revocation of the license of such agent or club, or by both fine and revocation.

Code 1950, § 46-550; 1956, Ex. Sess., c. 55; 1958, c. 244; 1998, c. 16.



§ 13.1-400.6. Enjoining violations; contempt proceedings

The Commission shall have the power and jurisdiction of a court of equity of this Commonwealth to enjoin violations of this chapter and may enforce any injunction issued by it by contempt proceedings.

Code 1950, § 46-551; 1956, Ex. Sess., c. 55; 1958, c. 244; 1971, Ex. Sess., c. 1; 1992, c. 468 .



§ 13.1-400.7. Fraudulent misstatement of fact or willful breach of promise a violation

Any fraudulent misstatement of fact or willful breach of promise in connection with or related to the services of a licensed automobile club shall constitute a violation of this chapter.

Code 1950, § 46-552; 1956, Ex. Sess., c. 55; 1958, c. 244.



§ 13.1-400.8. Chapter not to limit powers of insurance company

Nothing in this chapter shall be construed to limit the powers of any insurance company authorized to do business in Virginia.

Code 1950, § 46-553; 1956, Ex. Sess., c. 55; 1958, c. 244.



§ 13.1-400.9. Rules and regulations

The Commission shall have authority to make rules and regulations necessary to administer and enforce the provisions of this chapter.

1972, c. 684.



§ 13.1-400.10. Exemption

The requirements of this chapter shall not apply to a legal entity as a result of the entity's contracting with an automobile club licensed under this chapter, which contract provides for the automobile club to provide emergency road service and towing service to the entity's customers.

2011, c. 298.



§ 13.1-401. Repealed

Repealed by Acts 1964, c. 219.



§ 13.1-424. Repealed

Repealed by Acts 1996, c. 216.



§ 13.1-434. Definitions

As used in this chapter:

(a) "Corporation" means a private or public corporation, association, or trust issuing a security.

(b) "Security" includes any share of stock, bond, debenture, note or other security issued by a corporation and registered as to ownership on the books of the corporation.

(c) "Transfer agent" includes any person employed or authorized to transfer securities issued by a corporation, including a registrar.

1960, c. 20.



§ 13.1-435. Corporate securities registered in joint names with right of survivorship

Whenever a security issued by a corporation organized under the laws of this Commonwealth shall be registered in the names of two or more persons as joint tenants with right of survivorship or in the names of a man and a woman as tenants by the entireties with right of survivorship and one of such persons dies, such corporation and any transfer agent of such corporation shall, upon receipt of evidence of death, be entitled to treat the survivor or survivors as the owner or owners of such security for all purposes and to cause such security to be registered in the name of such survivor or survivors regardless of any claim of right through the decedent or by his personal representative, unless such registration shall be enjoined prior to its effectuation by a court of competent jurisdiction.

1960, c. 20.



§ 13.1-436. To what transfers of securities applicable

This chapter shall apply to all transfers of securities by transfer agents domiciled in this Commonwealth and by all corporations incorporated under the laws of this Commonwealth and their transfer agents regardless of the place of transfer or the residence or domicile of the registered owners of any such security.

1960, c. 20.



§ 13.1-437. Reserved

Reserved.



§ 13.1-501. Definitions

A. When used in this chapter, unless the context otherwise requires:

"Agent" means any individual who, as a director, officer, partner, associate, employee or sales representative of a broker-dealer or issuer, effects or undertakes to effect sales of securities, otherwise than on behalf of (i) an issuer either offering a security exempted by subdivision 1, 2, 3, 4, 7, 9, or 10 of subsection A of § 13.1-514 or effecting a transaction with a "qualified purchaser" as defined by the United States Securities and Exchange Commission or (ii) a broker-dealer effecting in this Commonwealth transactions limited to those transactions described in § 15(h)(2) of the Securities Exchange Act of 1934.

"Broker-dealer" means any person engaged in the business of selling any type of security other than an interest or unit in a condominium as defined in subdivision (c) of § 55-79.2 or cooperative housing corporation for the account of others or for his own account otherwise than with or through a broker-dealer or agent, but does not include an issuer or an agent. A bank or trust subsidiary formed under Article 3 (§ 6.2-1047 et seq.) of Chapter 10 of Title 6.2 shall not be considered to be a broker-dealer because the bank or trust subsidiary formed under Article 3 (§ 6.2-1047 et seq.) of Chapter 10 of Title 6.2 engages in any one or more of the activities specified in subparagraph (i), (ii), (iii), (iv), (v), (vi), (viii), (ix) or (x) of § 3(a)(4)(B) or in § 3(a)(5)(C) of the Securities Exchange Act of 1934 under the conditions described in connection with such laws.

"Commission" means the State Corporation Commission.

"Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise.

"Cooperative housing corporation" means a corporation in which each member is entitled, solely by reason of his membership in the corporation, to occupy for dwelling purposes a house or an apartment in a building owned or leased or to be owned or leased by the corporation or to purchase a dwelling constructed or to be constructed by the corporation. The corporation shall not be or intend to be engaged in any business or activity other than the ownership, leasing, management, or construction of residential properties for its members, except to the extent that such business or activity is incidental to the ownership, leasing, management, or construction of residential properties. The securities of the corporation shall be issued only in connection with the sale or lease of dwelling units to persons who are or thereupon become members of the corporation and shall be transferable by the purchasers only in connection with the transfer of such dwelling units or leases to other persons who are or thereupon become members.

"Federal covered advisor" means any person who is registered or required to be registered under § 203 of the Investment Advisers Act of 1940 as an "investment adviser."

"Federal covered security" means any security described as a "covered security" in § 18 of the Securities Act of 1933.

"Guaranteed" means guaranteed as to payment of principal, interest or dividends.

"Investment advisor" means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as part of a regular business, issues or promulgates analyses or reports concerning securities. Investment advisor also includes financial planners and other persons who, as an integral component of other financially related services, provide the foregoing investment advisory services to others for compensation and as a part of a business or who hold themselves out as providing the foregoing investment advisory services to others for compensation. "Investment advisor" does not include (i) an investment advisor representative; (ii) a bank, a bank holding company as defined in the Bank Holding Company Act of 1956 which is not an investment company, a trust subsidiary organized under Article 3 (§ 6.2-1047 et seq.) of Chapter 10 of Title 6.2, a savings institution, a credit union, or a trust company; (iii) a lawyer, accountant, engineer, or teacher whose performance of these services is solely incidental to the practice of his profession; (iv) a broker-dealer or his agent whose performance of these services is solely incidental to the conduct of his business as a broker-dealer and who receives no special compensation for them; (v) a publisher of any newspaper, news column, newsletter, news magazine, or business or financial publication or service, whether communicated in hard copy form, or by electronic means, or otherwise, that does not consist of the rendering of advice on the basis of the specific situation of each client; (vi) any person that is a federal covered advisor; or (vii) such other persons not within the intent of this definition, as the Commission may designate by rule or determine by order pursuant to § 13.1-525.

"Investment advisor representative" means any partner, officer, director of, or a person occupying a similar status or performing similar functions, or other individual, except clerical or ministerial personnel, who is employed by or associated with (a) an investment advisor registered or required to be registered under this chapter and who does any of the following: (i) makes any recommendations or otherwise renders advice regarding securities, (ii) manages accounts or portfolios of clients, (iii) determines which recommendations or advice regarding securities should be given, (iv) prepares reports or analyses concerning securities, (v) solicits, offers or negotiates for the sale of or sells investment advisory services, or (vi) supervises employees who perform any of the foregoing; or (b) a federal covered advisor, subject to the limitations of § 203 A of the Investment Advisers Act of 1940, as the Commission may designate by rule or order. "Investment advisor representative" does not include such other persons employed by or associated with either an investment advisor or a federal covered advisor not within the intent of this definition as the Commission may designate by rule or determine by order pursuant to § 13.1-525.

"Issuer" means any person who issues or proposes to issue a security, except that:

1. With respect to certificates of deposit, voting trust certificates or collateral trust certificates, and with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors or persons performing similar functions, or of the fixed, restricted management or unit type, the term "issuer" means the person or persons performing the acts and assuming the duties of manager;

2. With respect to equipment trust certificates or like securities, "issuer" means the person by whom the equipment is or is to be used;

3. With respect to oil, gas or other mineral leases, rights or royalties or interests therein, "issuer" means the owner of any such lease, right, royalty or interest (whether whole or fractional) who creates financial interests therein for the purpose of offering to more than five persons.

"Nonissuer distribution" means any transaction not directly or indirectly for the benefit of the issuer.

"Offer" includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value.

"Person" means an individual, a partnership, a corporation, an unincorporated association, a government, a subdivision of a government, or a trust in which the interests of the beneficiaries are evidenced by securities.

"Sale" or "sell" includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value.

"Securities Act of 1933," "Securities Exchange Act of 1934," "Bank Holding Company Act of 1956," "Investment Advisers Act of 1940," and "Investment Company Act of 1940" mean the federal statutes of those names as now or hereafter amended.

"Security" means any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit-sharing agreement; collateral trust certificate; preorganization certificate of subscription; transferable share; investment contract; voting-trust certificate; certificate of deposit for a security; oil, gas or other mineral lease, right or royalty, or any interest therein; or, in general, any interest or instrument commonly known as a "security," or any certificate of interest or participation in, temporary or interim certificate for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. However, this definition shall not apply to any insurance policy, endowment policy, annuity contract, variable annuity contract or any contract or agreement in relation to and in consequence of any such policy or contract, issued by an insurance company subject to the supervision or control of the Commission's Bureau of Insurance when the form of such policy or contract has been duly filed with the Bureau as now or hereafter required by law.

"State" means any state, territory or possession of the United States, including the District of Columbia and Puerto Rico.

B. For the purposes of Article 4 (§ 13.1-507 et seq.) of this chapter, the terms defined in this section shall not include negotiations or agreements between the issuer and any underwriter or among underwriters; or any transaction by the pledgee of a security unless made directly or indirectly for the benefit of the issuer.

C. Any security given or delivered with, or as a bonus on account of, any purchase of securities or any other thing shall be deemed to constitute part of the subject of the purchase and to have been offered and sold for value.

D. Every sale or offer of a warrant or right to purchase or subscribe to another security of the same issuer or of another person, and every sale or offer, of a security which gives the holder thereof a present or future right or privilege to convert the security into another security of the same issuer or of another person, shall be deemed to include an offer of such other security.

Code 1950, § 13-106; 1956, c. 428; 1966, c. 186; 1974, cc. 409, 479; 1975, c. 75; 1976, c. 229; 1987, c. 678; 1988, c. 536; 1990, c. 5; 1991, cc. 223, 418; 1992, c. 19; 1997, c. 279; 1998, c. 22; 2001, c. 722.



§ 13.1-502. Unlawful offers and sales

It shall be unlawful for any person in the offer or sale of any securities, directly or indirectly,

(1) To employ any device, scheme or artifice to defraud, or

(2) To obtain money or property by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading, or

(3) To engage in any transaction, practice or course of business which operates or would operate as a fraud or deceit upon the purchaser.

1956, c. 428.



§ 13.1-503. Unlawful advice

A. It shall be unlawful for any person who receives directly or indirectly any consideration from another person primarily for advising such other person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise,

1. To employ any device, scheme, or artifice to defraud such other person,

2. To engage in any transaction, practice, or course of business which operates or would operate as a fraud or deceit upon such other person,

3. Acting as principal for his own account, knowingly to sell any security to or purchase any security from a client, or acting as broker for a person other than such client, knowingly to effect any sale or purchase of any security for the account of such client, without disclosing to such client in writing before the completion of such transaction the capacity in which he is acting and obtaining the consent of the client to such transaction. The prohibitions of this subdivision shall not apply to any transaction with a customer of a broker-dealer if such broker-dealer is not acting as an investment advisor in relation to such transaction, or

4. To engage in dishonest or unethical practices as the Commission may define by rule.

B. In the solicitation of advisory clients, it shall be unlawful for any person to make any untrue statement of a material fact, or omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading.

C. Except as may be permitted by rule or order of the Commission, it shall be unlawful for any investment advisor to enter into, extend, or renew any investment advisory contract unless it provides in writing:

1. That the investment advisor shall not be compensated on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of the client;

2. That no assignment of the contract may be made by the investment advisor without the consent of the other party to the contract; and

3. That the investment advisor, if a partnership, shall notify the other party to the contract of any change in the membership of the partnership within a reasonable time after the change.

D. Subdivision 1 of subsection C of this section shall not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates or taken as of a definite date.

E. "Assignment" as used in subdivision 2 of subsection C of this section includes any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor. If the investment advisory is a partnership, no assignment of an investment advisory contract is considered to result from the death of withdrawal of a minority of the members of the investment advisor having only a minority interest in the business of the investment advisor, or from the admission to the investment advisor of one or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business.

F. The Commission may by rule or order adopt exemptions from subdivision 3 of subsection A and subdivisions 1, 2 and 3 of subsection C of this section where such exemptions are consistent with the public interest and within the purposes fairly intended by the policy and provisions of this chapter.

1956, c. 428; 1987, c. 678.



§ 13.1-504. Registration

A. It shall be unlawful for any person to transact business in this Commonwealth as (i) a broker-dealer or an agent, except in transactions exempted by subsection B of § 13.1-514, unless he is so registered under this chapter; (ii) an investment advisor or investment advisor representative unless he is so registered under this chapter; or (iii) a federal covered advisor unless he has filed such documents and paid such fee as the Commission by rule or order may require.

B. The registration of an agent shall be deemed effective only so long as he is connected with a specified broker-dealer registered under this chapter or a specified issuer. When an agent begins or terminates a connection with a broker-dealer or issuer, both the agent and the broker-dealer or issuer shall promptly notify the Commission. An agent who changes his connection from one broker-dealer or issuer to another shall be required to file a new application for registration and pay the necessary fee in accordance with § 13.1-505. It shall be unlawful for any broker-dealer or issuer to employ an unregistered agent. No agent shall be employed by more than one broker-dealer or issuer, except pursuant to such rules or regulations as the Commission shall prescribe.

C. The registration of an investment advisor representative shall be deemed effective only so long as he is connected with an investment advisor registered under this chapter or a federal covered advisor. When an investment advisor representative begins or terminates a connection with an investment advisor, the investment advisor shall promptly notify the Commission. When an investment advisor representative begins or terminates a connection with a federal covered advisor, the investment advisor representative shall promptly notify the Commission. An investment advisor representative who changes his connection from one investment advisor or federal covered advisor to another shall be required to file a new application for registration and pay the necessary fee in accordance with § 13.1-505. It shall be unlawful for (i) any person who is required to be registered as an investment advisor under this chapter to employ an unregistered investment advisor representative or (ii) a federal covered advisor to employ, supervise, or associate with an unregistered investment advisor representative having a place of business in the Commonwealth. No investment advisor representative shall be employed by more than one investment advisor or federal covered advisor except pursuant to such rules or regulations as the Commission shall prescribe.

1956, c. 428; 1974, cc. 374, 479; 1979, c. 312; 1982, c. 407; 1987, c. 678; 1991, cc. 223, 281, 418; 1997, c. 279; 1998, cc. 22, 255; 2003, c. 595; 2007, c. 458.



§ 13.1-504.1. Brokerage services of savings and loan associations, savings banks or service corporations of either; when registration not required

A savings and loan association or a savings bank, or the service corporation of either, may enter into an agreement with any person or entity which is a registered broker-dealer under the applicable provisions of this chapter and under the Securities Exchange Act of 1934, for the purpose of making brokerage services available to customers of the association or savings bank. The existence of such an agreement shall not of itself be sufficient to require employees of the association, savings bank or service corporation to register as an agent under the provisions of this article, so long as the employees' activities with regard to such brokerage services are limited to the providing of clerical or ministerial services.

1984, c. 334.



§ 13.1-504.2. Broker-dealer services provided by credit unions; when registration not required

A credit union may enter into an agreement with any person or entity which is a registered broker-dealer under this chapter and under the Securities Exchange Act of 1934, for the purpose of making brokerage services available to members of the credit union. The existence of such an agreement shall not of itself be sufficient to require employees of the credit union to register as an agent under the provisions of this article, so long as the employees' activities with regard to such brokerage services are limited to the providing of clerical or ministerial services.

1988, c. 338.



§ 13.1-505. Procedure for registration

A. A broker-dealer, investment advisor, investment advisor representative or agent may be registered after filing with the Commission, or any entity designated by order or rule of the Commission, an application containing such relevant information as the Commission may require. He shall be registered if the Commission finds that:

1. He is a person (and, in the case of a corporation or partnership, the natural persons who are the officers, directors or partners or who otherwise control such corporation or partnership are persons) of good character and reputation;

2. He intends to maintain his business records in accordance with the rules of the Commission;

3. His business knowledge and conduct and his financial responsibility are such that he is a suitable person to engage in the business;

4. He has supplied all information required by the Commission;

5. He is not subject to the revocation provisions of § 13.1-506; and

6. He has paid the necessary fee.

B. The Commission may require as a condition of registration or renewal of registration the filing by a broker-dealer or investment advisor of a reasonable surety or other bond conditioned as the Commission may require for the protection of investors not in any case exceeding $25,000 in penalty amount as evidence of financial responsibility except that no bond shall be required where the net worth of the broker-dealer or investment advisor exceeds $25,000.

C. The Commission may require as a condition of registration the passing of a written examination as evidence of knowledge of the securities or investment advisory business.

D. All registrations and renewals thereof shall expire annually in accordance with rules and regulations promulgated by the Commission.

E. Each application for a renewal of a registration shall be filed with the Commission or any entity designated by order or rule of the Commission. Upon application for a renewal of a registration, the Commission shall have jurisdiction to determine, as of such time, the propriety of the renewal registration.

F. Each application for a registration or renewal of a registration as a broker-dealer or investment advisor shall be accompanied by a nonrefundable fee of $200, payable to the Treasurer of Virginia or any entity designated by order or rule of the Commission.

G. Each application for a registration or renewal of a registration as an agent or investment advisor representative shall be accompanied by a nonrefundable fee of not less than thirty and not more than fifty dollars, as established by order or rule of the Commission, payable to the Treasurer of Virginia or any entity designated by order or rule of the Commission.

H. For the purposes of registration as a broker-dealer or an investment advisor, a partnership shall be treated as the same partnership so long as two or more members of the partnership named in the application continue the business without change of location, if the partnership, within one month after a change in the partnership, files with the Commission a copy of a certificate filed in compliance with § 50-74.

I. The Commission shall either grant or deny each application for registration within thirty days after it is filed. However, if additional time is needed to obtain or verify information regarding the application, the Commission may extend such period as much as ninety days by giving written notice to the applicant. No more than three such extensions may be made on any one application. An extension of the initial thirty-day period, not to exceed ninety days, shall be granted upon written request of the applicant.

J. A renewal of registration shall be granted as a matter of course upon receipt of the proper application and fee together with any surety bond that the Commission may pursuant to subsection B require unless the registration was, or the renewal would be, subject to revocation under § 13.1-506.

1956, c. 428; 1974, cc. 382, 479; 1980, c. 222; 1981, c. 244; 1984, c. 771; 1987, c. 678; 1990, c. 5; 1991, c. 281; 1992, c. 18; 1997, c. 279.



§ 13.1-505.1. Post-registration provisions

With respect to investment advisors, the Commission may require that certain information be furnished or disseminated as necessary or appropriate in the public interest or for the protection of investors and advisory clients. To the extent determined by the Commission in its discretion, information furnished to clients or prospective clients of an investment advisor that would be in compliance with the Investment Advisers Act of 1940 and the rules thereunder may be used in whole or partial satisfaction of this requirement.

1987, c. 678; 1997, c. 279.



§ 13.1-506. Revocation of registration

The Commission may, by order entered after a hearing on notice duly served on the defendant not less than thirty days before the date of the hearing, revoke the registration of a broker-dealer, investment advisor, investment advisor representative or agent, or refuse to renew a registration if an application for renewal has been or is to be filed, if it finds that such an order is in the public interest and that such broker-dealer, investment advisor or any partner, officer or director of such broker-dealer or investment advisor, or any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by such broker-dealer or investment advisor or that such agent or investment advisor representative:

1. Has engaged in any fraudulent transaction;

2. Is insolvent, or in danger of becoming insolvent, either in the sense that his liabilities exceed his assets or in the sense that he cannot meet his obligations as they mature;

3. Is a person for whom a conservator or guardian has been appointed and is acting;

4. Has been convicted, within or without this Commonwealth, of any misdemeanor involving a security or any aspect of the securities or investment advisory business or any felony;

5. Has failed to furnish information or records requested by the Commission concerning his conduct of the securities or investment advisory business; or

6. [Repealed.]

7. Has failed to conduct his securities or investment advisory business in accordance with the rules of the Commission.

1956, c. 428; 1974, c. 479; 1981, c. 244; 1987, c. 678; 1997, c. 921.



§ 13.1-507. Registration requirement; exemptions

It shall be unlawful for any person to offer or sell any security unless (i) the security is registered under this chapter, (ii) the security or transaction is exempted by this chapter, or (iii) the security is a federal covered security.

Code 1950, § 13-110; 1956, c. 428; 1997, c. 279; 2003, c. 595.



§ 13.1-508. Registration by notification

A. The following securities may be registered by notification:

1. Any security whose issuer (which, for the purposes of this subsection, shall include any predecessor by merger, consolidation or acquisition of assets) has been in continuous operation for at least five years if there has been no default within the past three fiscal years in the payment of principal, interest or dividends on any security of the issuer with a fixed maturity or a fixed interest or dividend provision, and (where the security being registered does not have a fixed maturity or a fixed interest or dividend provision) (a) the issuer is a corporation which has assets of at least $500,000 after deduction of depreciation and other reserves, which has a net worth of at least $10,000, which is incorporated under the laws of this Commonwealth and which conducts a substantial portion of its business in this Commonwealth, or (b) the issuer during its past three fiscal years has had average net earnings applicable to all securities without a fixed maturity or a fixed interest or dividend provision (whether of one or more classes) outstanding at the date when the registration statement is filed (i) aggregating at least five percent of the amount of such outstanding securities as measured by their maximum public offering price or their market price on a day within 30 days of the date of filing the registration statement, whichever is higher, or their book value on a day within 90 days of the date of filing the registration statement if there is neither a readily determinable market price nor a public offering price or (ii) if no such securities are outstanding, then aggregating at least five percent of the amount of such securities then offered for sale based upon the maximum price at which such securities are to be offered for sale; and all accounting determinations required by this section shall be made in accordance with generally accepted accounting practices. Noncumulative preferred stock shall be deemed for the purposes of this subsection a security with a fixed dividend provision.

2. Any security registered for nonissuer distribution if (i) any security of the same class has ever been registered or (ii) the security being registered was originally issued pursuant to an exemption in this chapter.

B. A registration statement under this section shall state the facts showing eligibility of the securities for registration by notification, the amount and maximum offering price of the securities proposed to be offered in this Commonwealth, and a copy of any prospectus to be used in connection with the offering. It shall be accompanied by a fee of 1/20 of one percent of the maximum offering price of the securities proposed to be offered in this Commonwealth; provided that the fee shall not be less than $100 nor more than $250.

C. If no stop order is in effect and no proceeding for the issuance of a stop order is pending, a registration statement under this section shall automatically become effective at three o'clock in the afternoon of the second full business day after filing of the registration statement or the last amendment thereto or at such earlier time as the Commission may determine by order, letter, telegram, or electronic means.

D. The Commission may require that a prospectus be used in connection with the offering. If the Commission requires the use of a prospectus, it shall be unlawful to sell any security registered under this section except upon delivery of a prospectus to each person to whom an offer is made. The prospectus shall contain such information specified in subsection (b) of § 13.1-510 as may be designated by the Commission as necessary for the protection of investors and such additional information as the Commission may require.

1956, c. 428; 1981, c. 168; 1984, c. 771; 1993, c. 179; 2003, c. 595.



§ 13.1-509. Registration by coordination

A. Any security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination if no stop order or refusal order is in effect against such registration statement and no proceeding looking toward such an order is pending.

B. A registration statement under this section shall consist of the prospectus filed under the Securities Act of 1933 together with all amendments or supplements thereto and a statement of the amount and maximum offering price of the securities proposed to be offered in this Commonwealth. The Commission may require that it also include the articles of incorporation and bylaws, any agreements with underwriters, any indenture or any other instrument governing the issuance of the security to be registered, a specimen of the security and any other information documents filed under the Securities Act of 1933. The registration statement shall be accompanied by a fee of one-twentieth of one percent of the maximum aggregate offering price of the securities proposed to be offered in this Commonwealth; provided that the fee shall not be less than $200 nor more than $700, except that in the case of a unit investment trust, as that term is defined in the Investment Company Act of 1940, the fee shall not be less than $400 nor more than $1,000.

C. A registration statement under this section shall automatically become effective at the moment the federal registration statement becomes effective if all of the following conditions are satisfied: (i) No stop order is in effect and no proceeding for the issuance of a stop order is pending and (ii) the registration statement and all amendments other than a final amendment (hereinafter termed the "price amendment") which is limited substantially to information concerning the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price have been on file with the Commission, or any entity designated by order or rule of the Commission, for at least three full business days. Unless the definitive information concerning price and other matters dependent thereon has been so on file with the Commission or such entity, the registrant shall promptly notify the Commission by telephone, telegram, or electronic means of the date and time when the federal registration statement became effective and the content of the federal price amendment, if any, and shall promptly file a post-effective amendment containing the information in the federal price amendment but exclusive of exhibits. Failure to receive such notification or such post-effective amendment if required shall be grounds for the entry of a stop order retroactively denying effectiveness to the registration statement, without notice or hearing, if the Commission promptly notifies the registrant by telephone, telegram, or electronic means (and promptly confirms by letter, telegram, or electronic means when it notifies by telephone) of the issuance of such an order. If the registrant proves that he complied with the requirements of this subsection as to notice and post-effective amendment, the stop order shall be void as of the time of its entry. The Commission may, by order, letter, telegram, or electronic means, accelerate the effectiveness of any registration statement and may waive any or all of the conditions specified in clause (ii) above. If the federal registration has become effective before all of such conditions have been satisfied and they are not so waived, the registration statement under this section shall automatically become effective as soon as all of such conditions have been satisfied.

1956, c. 428; 1984, c. 771; 1990, c. 90; 1994, c. 10; 2003, c. 595.



§ 13.1-510. Registration by qualification

(a) Any security may be registered by qualification.

(b) A registration statement under this section shall contain that part of the following information as required by the Commission:

(1) With respect to the issuer and any significant subsidiary: its name, address and form of organization; the state (or foreign jurisdiction) and date of its organization; the general character of its business; and a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) With respect to every director and officer of the issuer (or person occupying a similar status or performing similar functions): his name, address and principal occupation for the past five years; the amount of securities of the issuer held by him as of a specified date within ninety days of the filing of the registration statement; the amount of the securities covered by the registration statement to which he has indicated his intention to subscribe; and a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three years or proposed to be effected;

(3) With respect to persons covered by subdivision (2) of this subsection: the remuneration paid during the past twelve months and estimated to be paid during the ensuing twelve months, directly or indirectly, by the issuer (together with all predecessors, parents, subsidiaries and affiliates) to all such persons in the aggregate;

(4) With respect to any person owning of record, or beneficially if known, ten percent or more of the outstanding shares of any class of equity security of the issuer: the information specified in subdivision (2) of this subsection other than his occupation;

(5) With respect to every promoter if the issuer was organized within the past three years: the information specified in subdivision (2) of this subsection, any amount paid to him within such period or intended to be paid to him and the consideration for any such payment;

(6) With respect to any person other than the issuer on whose behalf any part of the offering is to be made: his name and address; the amount of securities of the issuer held by him as of the date of the filing of the registration statement; a description of any material interest in any material transaction with the issuer or any subsidiary effected within the past three years or proposed to be effected; and a statement of his reasons for making the offering;

(7) The capitalization and long term debt (on both a current and a pro forma basis) of the issuer and any subsidiary, including (i) a description of each class of security outstanding or being registered or otherwise offered, and (ii) a statement of the amount and kind of consideration (whether in the form of cash, physical assets, services, patents, goodwill or anything else) for which the issuer or any such subsidiary has issued any of its securities within the past two years or is obligated to issue any of its securities;

(8) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation therefrom at which any portion of the offering is to be made to any person or class of persons other than the underwriters, with a specification of any such person or class; the basis upon which the offering is to be made if otherwise than cash; the estimated aggregate underwriting and selling discounts or commissions and finder's fees (including separately cash, securities, contracts or anything else of value to accrue to the underwriters in connection with the offering) or, if such discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering and accounting charges; the name and address of every underwriter and every recipient of a finders' fee; a copy of any underwriting or selling-group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(9) The estimated cash proceeds to be received by the issuer from the offering; the purposes for which such proceeds are to be used by the issuer; the amount to be used for each purpose; the order of priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve such purposes; the sources of any such funds; and, if any part of the proceeds is to be used to acquire any property (including goodwill) otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons who have received commissions in connection with such acquisition and the amounts of such commissions and any other expense in connection with such acquisition (including the cost of borrowing money to finance such acquisition);

(10) A description of any stock options (or other security options) outstanding, or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in subdivisions (2), (4), (5), (6) or (8) of this subsection and by any person who holds or will hold ten percent or more in the aggregate of any such options;

(11) The dates of, parties to and general effect concisely stated of, every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past two years, together with a copy of every such contract; and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets (including any such litigation or proceeding known to be contemplated by governmental authorities);

(12) A copy of any prospectus, pamphlet, circular, form letter, advertisement or sales literature intended as of the effective date to be used in connection with the offering;

(13) A specimen of the security being registered; a copy of the issuer's articles of incorporation and bylaws (or their substantial equivalents) as currently in effect; and a copy of any indenture or other instrument covering the security to be registered;

(14) An opinion of counsel as to the legality of the security being registered which shall state whether the security when sold will be legally issued, fully paid and nonassessable, and, if a debt security, a binding obligation of the issuer;

(15) A balance sheet of the issuer as of a date within four months prior to the filing of the registration statement; a profit and loss statement and analysis of surplus for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years; and if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required if such business were the registrant;

(16) Such additional information as the Commission may require.

(c) A registration statement shall state the amount of securities to be offered in this Commonwealth and shall be accompanied by a filing fee of one-tenth of one percent of the maximum aggregate offering price at which the securities are proposed to be offered in this Commonwealth; provided that the fee shall not be less than $250 nor more than $500.

(d) A registration statement under this section shall become effective when the Commission so orders.

(e) It shall be unlawful to sell any security registered under this section that constitutes the whole or a part of an unsold allotment or subscription by a broker-dealer as a participant in the underwriting of such securities except upon delivery to the purchaser of a prospectus. The prospectus shall contain such part of the information specified in subsection (b) as may be designated by the Commission as necessary for the protection of investors.

(f) The Commission shall have authority in its discretion to require that sales be made only pursuant to a subscription contract the form of which shall have been filed as an exhibit to the registration statement. If the Commission requires a subscription contract, it shall be unlawful to sell any security registered under this section except pursuant to such a subscription contract duly signed by the purchaser, a copy of which shall be delivered to him.

(g) [Repealed.]

(h) If any prospectus, document or exhibit filed as provided in this section discloses that any of the securities sought to be registered by qualification, or as much as twenty-five percent of any class of the securities of the issuer to be outstanding, were or are intended to be issued for any patent right, copyright, trademark, process, formula, goodwill or other intangible assets, or for organization or promotion fees or expenses, the Commission may require that such securities shall be delivered in escrow to some satisfactory depository under an escrow agreement. The owners of such securities shall not be entitled to sell or transfer such securities or to withdraw such securities from escrow until the issuer in any period of thirty-six consecutive months earns an annual average of six percent of the public offering price times all shares of common stock then outstanding plus those to be outstanding through the exercise of warrants or options as computed under normal and customary accounting procedures or upon order of the Commission, when no circumstance is apparent which, in the opinion of the Commission, would warrant continuation of the escrow. In case of dissolution or insolvency during the time such securities are held in escrow, the owners of such securities shall not participate in the assets until after the owners of all other securities shall have been paid in full. If any securities sought to be registered by qualification are to be sold for the account of the issuer, and not by underwriters who have or at the time of offering shall have purchased such securities from the issuer, the Commission may require that the proceeds from the sale of such securities be delivered in escrow to some satisfactory depository until all or a reasonable portion of the total securities originally proposed to be offered and sold shall have been sold and paid for.

For the purposes of this section, such securities shall be deemed to have been sold and paid for at such time as the subscribers therefor deliver to, or for the benefit of, the issuer, an amount equal to the purchase price specified for such securities either in cash, a draft, check or note (other than any such instrument which is drawn without recourse) or any combination thereof.

1956, c. 428; 1982, c. 362; 1983, c. 517; 1984, c. 771; 1993, c. 180 .



§ 13.1-511. Effectiveness and reports

A registration statement filed under this article may be filed by the issuer, any other person on whose behalf the offer is to be made or by any registered broker-dealer. When securities are registered, they may be offered and sold by the issuer, by such other person or by any registered broker-dealer, whether or not named in the registration statement. Every registration statement shall remain effective until revoked by the Commission or until terminated upon request of the registrant with the consent of the Commission. So long as a registration statement remains effective, all outstanding securities of the same class shall be considered to be registered for the purpose of any nonissuer distribution. So long as the registration statement remains effective, the Commission may require the registrant to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement. The Commission may require such information to be included in the prospectus.

1956, c. 428; 1991, c. 223; 2003, c. 595.



§ 13.1-512. Repealed

Repealed by Acts 2003, c. 595.



§ 13.1-513. Stop orders

(a) The Commission may issue a stop order denying effectiveness to, or revoking the effectiveness of, any registration statement if it finds that such an order is in the public interest and that:

(1) The registration statement together with any amendments, or any report filed by the registrant or any other document filed in connection with the registration statement contained any statement which was, at the time and in the circumstances in which it was made, false or misleading with respect to any material fact or omitted to state any material fact required to be stated therein;

(2) The applicant or registrant or any agent, partner, officer or director of the applicant or registrant (or any person occupying a similar status or performing similar functions) or any person directly or indirectly controlling or controlled by the applicant or registrant has violated, in connection with the offering, any provision of this chapter or of any other law applicable to the offering, or any rule, order or condition lawfully imposed under this chapter;

(3) Any person specified in subdivision (2) of this subsection has failed to furnish any information lawfully requested by the Commission;

(4) The right to sell the securities which are the subject of the registration statement has been denied or revoked or is suspended under any federal act applicable to the offering (and such denial, revocation or suspension is still in effect);

(5) The issuer is insolvent, either in the sense that its liabilities exceed its assets or in the sense that it cannot meet its obligations as they mature;

(6) The issuer's business includes or probably will include activities which are forbidden by law;

(7) The offering has worked or tended to work a fraud upon investors or probably will so operate; or

(8) Where a security is to be or has been registered by notification, it is not eligible for such registration.

(b) No stop order shall be entered without reasonable notice to the applicant or registrant.

(c) In any proceeding under this section, the Commission may refrain from issuing or, after issuing, may revoke a stop order on condition that the persons against whom it is directed correct the matters complained of on which it is based.

1956, c. 428; 1960, c. 71.



§ 13.1-514. Exemptions

A. The following securities are exempted from the securities registration requirements of this chapter:

1. Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state or any agency or corporate or other instrumentality of one or more of the foregoing; or any certificate of deposit for any of the foregoing;

2. Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of one or more of the foregoing or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by such issuer or guarantor;

3. Any security issued by and representing an interest in or a debt of, or guaranteed by, the International Bank for Reconstruction and Development, or any national bank, or any bank or trust company organized under the laws of any state or trust subsidiary organized under the provisions of Article 3 (§ 6.2-1047 et seq.) of Chapter 10 of Title 6.2;

4. Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association or savings bank, or by any savings and loan association or savings bank which is organized under the laws of this Commonwealth;

5. Any security issued or guaranteed by an insurance company licensed to transact insurance business in this Commonwealth;

6. Any security issued by any credit union, industrial loan association or consumer finance company which is organized under the laws of this Commonwealth and is supervised and examined by the Commission;

7. Any security issued or guaranteed by any railroad, other common carrier or public service company supervised as to its rates and the issuance of its securities by a governmental authority of the United States, any state, Canada or any Canadian province;

8. Any security which is listed or approved for listing upon notice of issuance on the New York Stock Exchange or the American Stock Exchange or any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants admitted to trading in any of said exchanges; or any warrant or right to subscribe to any of the foregoing securities;

9. Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within nine months after the date of issuance, exclusive of days of grace, or any renewal thereof which is likewise limited, or any guaranty of such paper or of any such renewal;

10. Any security issued in connection with an employee's stock purchase, savings, pension, profit-sharing or similar benefit plan. The Commission may by rule or order, as to any security issued pursuant to such plan, specify or designate persons eligible to participate in such plan;

11. Any security issued by a cooperative association organized as a corporation under the laws of this Commonwealth;

12. Any security listed on an exchange registered with the United States Securities and Exchange Commission or quoted on an automated quotation system operated by a national securities association registered with the United States Securities and Exchange Commission and approved by regulations of the State Corporation Commission;

13. Any security issued by any issuer organized under the laws of any foreign country and approved by rule or regulation of the Commission.

B. The following transactions are exempted from the securities, broker-dealer and agent registration requirements of this chapter except as expressly provided in this subsection:

1. Any isolated transaction by the owner or pledgee of a security, whether effected through a broker-dealer or not, which is not directly or indirectly for the benefit of the issuer;

2. Any nonissuer distribution by a registered broker-dealer and its registered agent of a security that has been outstanding in the hands of the public for the past five years, if the issuer in each of the past three fiscal years has lawfully paid dividends on its common stock aggregating at least four percent of its current market price;

3. Any transaction by a registered broker-dealer and its registered agent pursuant to an unsolicited order or offer to buy;

4. Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust or by an agreement for the sale of real estate or chattels, if the entire indebtedness secured thereby is offered and sold as a unit;

5. Any transaction in his official capacity by a receiver, trustee in bankruptcy or other judicially appointed officer selling securities pursuant to court order;

6. Any offer or sale to a corporation, investment company or pension or profit-sharing trust or to a broker-dealer;

7. a. Any sale of its securities by an issuer or any sale of securities by a registered broker-dealer and its registered agent acting on behalf of an issuer if, after the sale, such issuer has not more than 35 security holders, and if its securities have not been offered to the general public by advertisement or solicitation; or

b. To the extent the Commission by rule or order permits, any sale of its securities by an issuer or any sale of securities by a registered broker-dealer and its registered agent acting on behalf of an issuer to not more than 35 persons in the Commonwealth during any period of 12 consecutive months, whether or not the issuer or any purchaser is then present in the Commonwealth, if the issuer or broker-dealer reasonably believes that all the purchasers in the Commonwealth are purchasing for investment, and if the securities have not been offered to the general public by advertisement or general solicitation. The Commission may, by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption, increase or decrease the number of purchasers permitted, or waive the condition relating to their investment intent. The Commission may assess and collect in connection with any filing pursuant to this exemption a nonrefundable fee not to exceed $250.

With respect to this subdivision 7, and except to the extent the Commission by rule or order may otherwise permit, the number of security holders of an issuer or the number of purchasers from an issuer, as the case may be, shall not be deemed to include the security holders of any other corporation, partnership, limited liability company, unincorporated association or trust unless it was organized to raise capital for the issuer. Notwithstanding the provisions of subdivision 15, the merger or consolidation of corporations, partnerships, limited liability companies, unincorporated associations or other entities shall be a violation of this chapter if the surviving or new entity has more than 35 security holders or purchasers and all the securities of the parties thereto were issued under this exemption, unless all of the parties thereto have been engaged in transacting business for more than two years prior to the merger or consolidation;

8. Any transaction pursuant to an offer to existing security holders of the issuer including holders of transferable warrants issued to existing security holders and exercisable within 90 days of their issuance, if either (i) no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this Commonwealth or (ii) the issuer first notifies the Commission in writing of the terms of the offer and the Commission does not by order disallow the exemption within five full business days after the date of the receipt of the notice;

9. Any offer (but not a sale) of a security for which registration statements have been filed, but are not effective, under both this chapter and the Securities Act of 1933; but this exemption shall not apply while a stop order is in effect or, after notice to the issuer, while a proceeding or examination looking toward such an order is pending under either act;

10. The issuance of not more than three shares of common stock to one or more of the incorporators of a corporation and the initial transfer thereof;

11. Sales of an issue of bonds, aggregating $150,000 or less, secured by a first lien deed of trust on realty situated in Virginia, to 30 persons or less who are residents of Virginia;

12. Any offer or sale of any interest in any partnership, corporation, association or other entity created solely to provide residential housing located in the Commonwealth, provided that such offer or sale is by the issuer or by a real estate broker or real estate agent duly licensed in Virginia;

13. The Commission is authorized to create by rule a limited offering exemption, the purpose of which shall be to further the objectives of compatibility with similar exemptions from federal securities regulation and uniformity among the states; providing that such rule shall not exempt broker-dealers or agents from the registration requirements of this chapter, except in the case of an agent of the issuer who either (i) receives no sales commission directly or indirectly for offering or selling the securities or (ii) effects transactions in a security exempt from registration under the Securities Act of 1933 pursuant to rules and regulations promulgated under § 4(2) thereof. Any filing made with the Commission pursuant to any exemption created under this subdivision shall be accompanied by a $250 fee;

14. The issuance of any security dividend, whether the corporation distributing the dividend is the issuer of the security or not, if nothing of value is given by stockholders for the distribution other than the surrender of a right to a cash dividend where the stockholder can elect to take a dividend in cash or in a security;

15. Any transaction incident to a right of conversion or a statutory or judicially approved reclassification, recapitalization, reorganization, quasi-reorganization, stock split, reverse stock split, merger, consolidation, sale of assets, or exchange of securities;

16. Any offer or sale of a security issued by a Virginia church if the offer and sale are only to its members and the security is offered and sold only by its members who are Virginia residents and who do not receive remuneration or compensation directly or indirectly for offering or selling the security;

17. Any offer or sale of securities issued by a professional business entity (as defined in subsection A of § 13.1-1102) to a person licensed or otherwise legally authorized to render within this Commonwealth the same professional services (as defined in subsection A of § 13.1-1102) rendered by the professional business entity. Notwithstanding the foregoing, nothing in this subdivision shall be deemed to provide that shares of stock, partnership or membership interests or other representations of ownership in a professional business entity are securities except to the extent otherwise provided by subsection A of this section;

18. Any offer that is communicated on the Internet, World Wide Web or similar proprietary or common carrier electronic system and that is in compliance with requirements prescribed by rule or order of the Commission;

19. To the extent the Commission by rule or order permits, any offer or sale to an accredited investor, as defined by the Commission, if the issuer reasonably believes before the sale that the accredited investor, either alone or with the accredited investor's representative, has such knowledge and experience in financial and business matters as to be capable of evaluating the merits and risks of the prospective investment. The Commission may assess and collect in connection with any filing pursuant to this exemption a nonrefundable fee not to exceed $250;

20. Any transaction by a bank pursuant to an unsolicited offer or order to buy or sell any security, provided such transaction is not effected by an employee of the bank who is also an employee of a broker-dealer; and

21. (Expires July 1, 2020) To the extent the Commission by rule or order permits, any security issued by an entity formed, organized, or existing under the laws of the Commonwealth, if:

a. The offering of the security is conducted in accordance with § 3(a)(11) of the Securities Act of 1933 and Rule 147 adopted under the Securities Act of 1933;

b. The offer and sale of the security are made only to residents of Virginia;

c. The aggregate price of securities in an offering under this exemption does not exceed $2 million, which sum the Commission, by rule or order, may increase or decrease;

d. The total consideration paid by any purchaser of securities in an offering under this exemption does not exceed $10,000, unless the purchaser is an accredited investor as defined by Rule 501 of the U.S. Securities and Exchange Commission's Regulation D (17 C.F.R. § 230.501). The Commission, by rule or order, may increase or decrease such limit on the total consideration to be paid by any purchaser of securities in an offering under this exemption;

e. No compensation is paid to employees, agents, or other persons for the solicitation of, or based on the sale of, securities in connection with an offering of securities under this exemption to any person who is not registered as a broker-dealer or agent, except to the extent permitted by rule or order of the Commission;

f. Neither the issuer nor any person related to the issuer is subject to disqualification as established by the Commission by rule or order; and

g. The security is sold in an offering conducted in compliance with any conditions established by rule or order of the Commission, which may include:

(1) Restrictions on the nature of the issuer;

(2) Limitations on the number and manner of offerings;

(3) Disclosures required to be provided to investors, including disclosures of risk factors related to the issuer and the offering;

(4) Requirements that all proceeds received from purchasers be placed in escrow in a depository institution located in the Commonwealth until the minimum amount of the offering is raised;

(5) Filings with the Commission of notices and other materials related to the offering; and

(6) Requirements regarding the preparation and submission of the issuer's financial statements, including (i) the form and content of such statements and (ii) whether such statements are required to be audited or reviewed by an independent certified public accountant in accordance with generally accepted accounting principles.

The Commission may assess and collect in connection with any filing pursuant to this exemption a nonrefundable fee in an amount to be set by the Commission by rule or order, provided such amount shall not exceed $500.

C. In any proceeding under this chapter, the burden of proving an exemption shall be upon the person claiming it.

Code 1950, § 13-113; 1956, c. 428; 1966, c. 186; 1970, c. 286; 1972, c. 683; 1974, cc. 86, 830; 1975, cc. 75, 500; 1976, c. 656; 1977, c. 111; 1978, c. 397; 1981, cc. 347, 356, 362; 1982, c. 262; 1983, cc. 231, 516; 1984, cc. 298, 771; 1989, c. 388; 1990, c. 6; 1991, c. 223; 1993, c. 75; 1995, cc. 208, 213, 235; 1996, c. 16; 1997, cc. 279, 538; 1999, c. 92; 2001, c. 722; 2003, c. 595; 2007, c. 457; 2015, cc. 354, 400.



§ 13.1-514.1. Exemption of certain securities by order of Commission

A. The Commission may by order exempt from the other provisions of this chapter any security that the Commission finds:

1. Is to be offered and sold as part of a community undertaking to attract new business or industry to the community, or to establish or continue financial assistance to an existing business or industry in the community;

2. Is sponsored by the local chamber of commerce, by a local industrial development corporation or by other groups of representative local businessmen; and

3. Is to be sold mainly to persons interested in the development of the community by salesmen who receive no compensation for offering and selling the security.

B. The Commission may also exempt any security it finds that is to be offered and sold by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic or reformatory purposes, or as a chamber of commerce or trade or professional association.

C. The Commission may, by rule, exempt an offer, but not a sale, of a security from the securities and agent registration requirements of this chapter made by or on behalf of an issuer for the sole purpose of soliciting an indication of interest in receiving a prospectus (or its equivalent) for the security. The rulemaking proceeding shall give due consideration to the provisions of the national pilot project of the North American Securities Administrators Association, Inc., relating to the solicitations of indications of interest prior to the filing of a registration statement. The written documents, broadcasts and oral representations related to solicitation of an indication of interest made to potential investors are subject to the anti-fraud provisions of § 13.1-502. If the Commission determines that such exemption should not be granted, it shall set forth the findings and conclusions upon which its decision is based in its order.

1960, c. 71; 1976, c. 656; 1993, c. 75; 1994, cc. 184, 355; 1995, c. 245; 1997, c. 289.



§ 13.1-514.2. Primacy of Virginia law to be maintained

A. Pursuant to section 6(c) of the federal Philanthropy Protection Act of 1995, Pub. L. 104-62, the laws of the Commonwealth of Virginia, which are referred to in subsections (a) and (b) of section 6 of the aforementioned federal law, shall not be preempted by such section.

B. On and after July 1, 1997, the provisions of this chapter together with any subsequent amendments thereto shall retain primacy and shall apply in all administrative and judicial actions.

1997, c. 145.



§ 13.1-515. Advertising

The Commission may require, subject to the limitations of § 222 of the Investment Advisers Act of 1940, in any particular case, any person who has published or circulated any advertisement or sales literature regarding a security, other than a federal covered security as defined in § 18(b)(2) of the Securities Act of 1933, or an investment advisory service to file copies thereof with the Commission.

1956, c. 428; 1987, c. 678; 1997, c. 279.



§ 13.1-516. Misleading filings

It shall be unlawful for any person willfully to make or cause to be made, in any document filed with the Commission or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances in which it is made, false or misleading in any material respect.

1956, c. 428.



§ 13.1-517. Consent to service of process

Every nonresident registered as a broker-dealer, investment advisor, investment advisor representative or agent shall appoint in writing the clerk of the Commission as his agent upon whom may be served any process, notice, order or demand. Every nonresident issuer of a security registered hereunder who sells such security in this Commonwealth shall be deemed to have appointed the clerk of the Commission as his agent upon whom may be served, in any matter arising under this chapter, any process, notice, order or demand. Service may be made on the clerk in accordance with § 12.1-19.1. A foreign corporation that has complied with § 13.1-759 or § 13.1-767 need not comply with this section.

Code 1950, §§ 13-144, 13-145; 1956, c. 428; 1958, c. 564; 1987, c. 678; 1990, c. 263; 1991, c. 672 .



§ 13.1-518. Investigations; confidentiality of information and documents

A. The Commission may make such investigations within or outside of this Commonwealth as it deems necessary to determine whether any person has violated or is about to violate the provisions of this chapter or any order, rule or injunction of the Commission, and may require any broker-dealer, investment advisor, investment advisor representative, issuer or agent subject to the investigation to pay the actual costs of the investigation. The Commission shall have power to issue subpoenas and subpoenas duces tecum to require the attendance of any person and the production of any papers for the purposes of such investigation. No person shall be excused from testifying on the ground that his testimony would tend to incriminate him, but if, after asserting his claim of the privilege, he is required to testify, he shall not be prosecuted or penalized on account of any transactions concerning which he does testify.

B. Information or documents obtained or prepared by any member, subordinate or employee of the Commission in the course of any examination or investigation conducted pursuant to the provisions of this chapter shall be deemed confidential and shall not be disclosed to the public. However, nothing contained herein shall be interpreted to prohibit or limit (i) the publication of the findings, decisions, orders, judgments or opinions of the Commission; (ii) the use of any such information or documents in proceedings by or before the Commission or a hearing examiner appointed by the Commission; (iii) the disclosure of any such information or documents to any quasi-governmental entity substantially associated with law enforcement or the securities or investment advisory business approved by rule of the Commission; or (iv) the disclosure of any such information or documents to any governmental entity approved by rule of the Commission, or to any attorney for the Commonwealth, or to the Attorney General of Virginia.

Code 1950, § 13-134; 1956, c. 428; 1979, c. 379; 1987, c. 678; 1992, c. 157 .



§ 13.1-518.1. Broker-dealers and investment advisors to file certain reports with Commission

Every broker-dealer and investment advisor registered under this chapter shall file all reports made by such broker-dealers or investment advisors as the Commission, by rule, may require.

1974, c. 381; 1997, c. 279.



§ 13.1-519. Injunctions

The Commission shall have all the power and authority of a court of record as provided in Article IX, Section 3 of the Constitution of Virginia to issue a temporary or a permanent injunction against any violation or attempted violation of any provision of this chapter or any order, rule, or regulation of the Commission issued pursuant to this chapter. For the violation of any injunction or order issued under this chapter it shall have the same power to punish for contempt as a court of equity.

Code 1950, § 13-137; 1956, c. 428; 1971, Ex. Sess., c. 1; 1992, c. 468; 1997, c. 279.



§ 13.1-520. Crimes

A. Any person who shall knowingly and willfully make, or cause to be made, any false statement in any book of account or other paper of any person subject to the provisions of this chapter, or knowingly and willfully exhibit any false paper to the Commission, or who shall knowingly and willfully commit any act declared unlawful by this chapter, with the intent to defraud any purchaser of securities or user of investment advisory services or with intent to deceive the Commission as to any material fact for the purpose of inducing the Commission to take any action or refrain from taking any action pursuant to this chapter, shall be guilty of a Class 4 felony.

B. Any person who shall knowingly make or cause to be made any false statement in any book of account or other paper of any person subject to the provisions of this chapter or exhibit any false paper to the Commission or who shall commit any act declared unlawful by this chapter shall be guilty of a Class 1 misdemeanor.

C. Prosecutions under this section shall be instituted by indictments in the courts of record having jurisdiction of felonies within three years from the date of the offense.

Code 1950, §§ 13-152, 13-155; 1956, c. 428; 1977, c. 484; 1987, c. 678.



§ 13.1-520.1. Commission may transmit record or complaint to locality where violation occurred

The Commission may transmit the record of any proceeding or any complaint involving any violation of this Act to the attorney for the Commonwealth in the county or city wherein the violation occurred.

1974, c. 253.



§ 13.1-521. Violations punishable by the Commission

A. The Commission may, by judgment entered after a hearing on 30 days' notice to the defendant, if it is proved that the defendant has knowingly made any misrepresentation of a material fact for the purpose of inducing the Commission to take any action or to refrain from taking action, or has violated any provision of this chapter or any order, rule, or regulation of the Commission issued pursuant to this chapter, impose a civil penalty not exceeding $10,000, which shall be collectible by the process of the Commission as provided by law.

B. In addition to imposing the penalty set forth in subsection A, or without imposing such penalty, the Commission may, in any such case, revoke any authority or registration issued by the Commission to or at the instance of the defendant.

C. Each sale of a security contrary to the provisions of this chapter shall constitute a separate violation. The Commission may in any such case under subsection A order the seller to rescind any such sale and to make restitution to the purchaser and the Commission shall consider such rescission and restitution in determining whether a penalty should be imposed on him on account of that illegal sale, and if so, the amount of such penalty.

D. Each investment advisory contract, transaction or activity contrary to the provisions of this chapter shall constitute a separate violation. The Commission may in any such case under subsection A order the investment advisor or investment advisor representative to rescind any such contract or transaction and to make restitution to the user of the investment advisory service and the Commission shall consider such rescission and restitution in determining whether a penalty should be imposed on him on account of that illegal contract, transaction or activity and, if so, the amount of such penalty.

E. The provisions of subsections C and D of this section regarding rescission and restitution apply only to this chapter.

Code 1950, § 13-153; 1956, c. 428; 1987, c. 678; 1990, c. 31; 2000, c. 166; 2009, c. 566.



§ 13.1-522. Civil liabilities

A. Any person who: (i) sells a security in violation of §§ 13.1-502, 13.1-504 A, 13.1-507 (i) or (ii), 13.1-510 (e) or (f), or (ii) sells a security by means of an untrue statement of a material fact or any omission to state a material fact necessary in order to make the statement made, in the light of the circumstances under which they were made, not misleading (the purchaser not knowing of such untruth or omission), and who shall not sustain the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of such untruth or omission, shall be liable to the person purchasing such security from him who may sue either at law or in equity to recover the consideration paid for such security, together with interest thereon at the annual rate of six percent, costs, and reasonable attorneys' fees, less the amount of any income received on the security, upon the tender of such security, or for the substantial equivalent in damages if he no longer owns the security.

B. Any person who (i) engages in the business of advising others, for compensation, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities in willful and material violation of § 13.1-503, subsection A of § 13.1-504, or of any rule or order under § 13.1-505.1, or (ii) receives, directly or indirectly, any consideration from another person for advice as to the value of securities or their purchase or sale, whether through the issuance of analyses, reports or otherwise and employs any device, scheme, or artifice to defraud such other person or engages in any act, practice or course of business which operates or would operate as a fraud or deceit on such other person, shall be liable to that person who may sue either at law or in equity to recover the consideration paid for such advice and any loss due to such advice, together with interest thereon at the annual rate of six percent from the date of payment of the consideration plus costs and reasonable attorney's fees, less the amount of any income received from such advice and any other economic advantage.

C. Every person who directly or indirectly controls a person liable under subsection A or B of this section, including every partner, officer, or director of such a person, every person occupying a similar status or performing similar functions, every employee of such a person who materially aids in the conduct giving rise to the liability, and every broker-dealer, investment advisor, investment advisor representative or agent who materially aids in such conduct shall be liable jointly and severally with and to the same extent as such person, unless able to sustain the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There shall be contribution as in cases of contract among the several persons so liable.

D. No suit shall be maintained to enforce any liability created under this section unless brought within two years after the transaction upon which it is based; provided, that, if any person liable by reason of subsection A, B or C of this section makes a written offer, before suit is brought, to refund the consideration paid and any loss due to any investment advice provided by such person, together with interest thereon at the annual rate of six percent, less the amount of any income received on the security or resulting from such advice, or to pay damages if the purchaser no longer owns the security, no purchaser or user of the investment advisory service shall maintain a suit under this section who has refused or failed to accept such offer within thirty days of its receipt.

E. Any tender specified in this section may be made at any time before entry of judgment.

F. Any condition, stipulation or provision binding any person acquiring any security or receiving any investment advice to waive compliance with any provision of this chapter or of any rule or order thereunder shall be void.

G. The rights and remedies provided by this chapter shall be in addition to any and all other rights and remedies that may exist at law or in equity.

Code 1950, § 13-150; 1956, c. 428; 1987, c. 678; 1997, c. 279.



§ 13.1-523. Rules and forms

A. The Commission shall have authority from time to time to make, amend and rescind such rules and forms as may be necessary to carry out the provisions of this chapter, including rules and forms governing registration statements, applications and reports, and defining accounting, technical and trade terms used in this chapter insofar as such definitions are not inconsistent with the provisions of this chapter. Among other things, the Commission shall have authority, for the purposes of this chapter, to prescribe the content and form of financial statements and to direct whether they should be certified by independent public or certified accountants. For the purpose of rules and forms, the Commission may classify securities, persons and matters within its jurisdiction and prescribe different requirements for different classes.

B. All such rules and forms shall be available for distribution at the office of the Commission either in printed or electronic format.

C. No provision of this chapter imposing any liability shall apply to any act done or omitted in conformity with any rule of the Commission, notwithstanding that such rule may, after such act or omission, be amended, rescinded or found for any reason to be invalid.

1956, c. 428; 2003, c. 595.



§ 13.1-523.1. Commission authority to regulate securities and investment advisory activities

The Commission shall have all the power, authority and jurisdiction reserved to or conferred upon the states by the federal National Securities Markets Improvement Act of 1996 (Pub. L. No. 104-290 (1996)) to regulate securities and investment advisory activities, including the authority to require the registration of persons and securities, the filing of documents, notices, reports and information, and the payment of fees, and to exercise its administrative, investigative, judicial and legislative powers with respect thereto. The Commission shall have the authority to make, amend and rescind such rules and forms in conformance with the National Securities Markets Improvement Act of 1996 as may be necessary for the regulation of securities and investment advisory activities and transactions within its jurisdiction.

1997, c. 279.



§ 13.1-524. Certain records of Commission available to public; admissibility of copies; destruction

The information contained in or filed with any registration statement, application or report shall be available to the public at the office of the Commission. Copies thereof certified by the clerk under the seal of the Commission shall be admissible in evidence in lieu of the originals, and the originals shall not be removed from the office of the Commission. But papers, documents and files may be destroyed by the Commission when, in its opinion, they no longer serve any useful purpose.

1956, c. 428.



§ 13.1-525. Official interpretations

The Commission shall have jurisdiction, upon written application, payment of a filing fee of $500 and submission of such data as may be necessary for the purpose, to determine whether or not (i) a particular security or transaction is exempt from the registration requirements of this chapter, (ii) the offer or sale of a particular security would be lawful, or (iii) a person is an investment advisor or an investment advisor representative. Its determination shall be made by order, which, subject to the right of appeal, shall be conclusive on the same state of facts in any court in which the matter may come for adjudication, whether in a civil or a criminal case.

Code 1950, § 13-112; 1956, c. 428; 1984, c. 771; 1992, c. 19 .



§ 13.1-525.1. Fees to cover expense of regulation

The fees paid into the state treasury under this chapter, except for fees and funds collected for the Literary Fund, shall be deposited into a special fund and specifically accounted for and used by the State Corporation Commission to defray the costs of supervising, implementing, and administering the provisions of this chapter and Chapters 6 (§ 13.1-528 et seq.) and 8 (§ 13.1-557 et seq.) of this title, and Chapters 6.1 (§ 59.1-92.1 et seq.) and 7 (§ 59.1-93 et seq.) of Title 59.1. Included in the Commission's costs shall be a reasonable margin in the nature of a reserve fund. All excesses of fees collected exceeding these costs shall revert to the general fund.

1987, c. 434.



§ 13.1-526. Transition

Registrations of dealers and agents under prior law shall continue as registrations as broker-dealers and agents under this chapter until April 30 following the effective date of this chapter. Licenses issued under § 13-128 of the Code of 1950 shall continue in effect until April 30 following the effective date of this chapter. The exemption provided for regularly established dealers by § 13-113 (11), whenever the requirements of §§ 13-116 to 13-121 inclusive have been complied with prior to the effective date of this chapter, shall continue in effect until April 30 following the effective date of this chapter and all securities for which a registration is in effect pursuant to that exemption on the effective date of the repeal of § 13-113 (11) shall be deemed to have been registered by notification under this chapter. But such registrations, licenses and exemptions may be terminated by the Commission for causes justifying termination of registrations under this chapter.

1956, c. 428.



§ 13.1-527. Short title

This chapter may be cited as the Securities Act.

1956, c. 428.



§ 13.1-527.01. Repealed

Repealed by Acts 2015, c. 709, cl. 2.



§ 13.1-527.1. Division created; duties

There is hereby created in the office of the Attorney General a Division of Securities Counsel.

The duties of such Division shall be to provide legal and technical assistance to an attorney for the Commonwealth, in the preparation for a prosecution of and the prosecution of a violation of this title; provided, however, such assistance shall be rendered only upon the request of the attorney for the Commonwealth.

1974, c. 253.



§ 13.1-527.2. Attorneys, employees and consultants

The Attorney General may employ and fix the salaries of such attorneys, employees and consultants, within the amounts appropriated to the Attorney General for providing legal service for the Commonwealth, as he may deem necessary for the operation of the Division of Securities Counsel to carry out its functions.

1974, c. 253.



§ 13.1-527.3. Commission to provide technical assistance

The State Corporation Commission shall provide technical assistance to the Division of Securities Counsel in its investigation and preparation of a prosecution under the provisions of this title.

1974, c. 253.



§ 13.1-528. Repealed

Repealed by Acts 1989, c. 408 .



§ 13.1-542. Legislative intent [Not set out]

Not set out. (1970, c. 77.)



§ 13.1-542.1. Practice of certain professions by corporations

Unless otherwise prohibited by law or regulation, the professional services defined in subsection A of § 13.1-543 may be rendered in this Commonwealth by:

1. A corporation organized as a professional corporation pursuant to the provisions of this chapter;

2. A foreign corporation that has obtained a certificate of authority pursuant to the provisions of this chapter;

3. A corporation organized pursuant to the provisions of Chapter 9 (§ 13.1-601 et seq.) or Chapter 10 (§ 13.1-801 et seq.) of this title; or

4. A foreign corporation that has obtained a certificate of authority pursuant to the provisions of Chapter 9 (§ 13.1-601 et seq.) or Chapter 10 (§ 13.1-801 et seq.) of this title.

2003, c. 678.



§ 13.1-543. Definitions

A. As used in this chapter:

"Eligible employee stock ownership plan" means an employee stock ownership plan as such term is defined in § 4975(e)(7) of the Internal Revenue Code of 1986, as amended, sponsored by a professional corporation and with respect to which:

1. All of the trustees of the employee stock ownership plan are individuals who are duly licensed or otherwise legally authorized to render the professional services for which the professional corporation is organized under this chapter; however, if a conflict of interest exists for one or more trustees with respect to a specific issue or transaction, such trustees may appoint a special independent trustee or special fiduciary, who is not duly licensed or otherwise legally authorized to render the professional services for which the professional corporation is organized under this chapter, which special independent trustee shall be authorized to make decisions only with respect to the specific issue or transaction that is the subject of the conflict;

2. The employee stock ownership plan provides that no shares, fractional shares, or rights or options to purchase shares of the professional corporation shall at any time be issued, sold, or otherwise transferred directly to anyone other than an individual duly licensed or otherwise legally authorized to render the professional services for which the professional corporation is organized under this chapter, unless such shares are transferred as a plan distribution to a plan beneficiary and subject to immediate repurchase by the professional corporation, the employee stock ownership plan or another person authorized to hold such shares; however:

a. With respect to a professional corporation rendering the professional services of public accounting or certified public accounting:

(1) The employee stock ownership plan may permit individuals who are not duly licensed or otherwise legally authorized to render these services to participate in such plan, provided such individuals are employees of the corporation and hold less than a majority of the beneficial interests in such plan; and

(2) At least 51% of the total of allocated and unallocated equity interests in the corporation sponsoring such employee stock ownership plan are held (i) by the trustees of such employee stock ownership plan for the benefit of persons holding a valid CPA certificate as defined in § 54.1-4400, with unallocated shares allocated for these purposes pursuant to § 409(p) of the Internal Revenue Code of 1986, as amended, or (ii) by individual employees holding a valid CPA certificate separate from any interests held by such employee stock ownership plan; and

b. With respect to a professional corporation rendering the professional services of architects, professional engineers, land surveyors, landscape architects, or certified interior designers, the employee stock ownership plan may permit individuals who are not duly licensed to render the services of architects, professional engineers, land surveyors, or landscape architects, or individuals legally authorized to use the title of certified interior designers to participate in such plan, provided such individuals are employees of the corporation and together hold not more than one-third of the beneficial interests in such plan, and that the total of the shares (i) held by individuals who are employees but not duly licensed to render such services or legally authorized to use a title and (ii) held by the trustees of such employee stock ownership plan for the benefit of individuals who are employees but not duly licensed to render such services or legally authorized to use a title, shall not exceed one-third of the shares of the corporation; and

3. The professional corporation, the trustees of the employee stock ownership plan, and the other shareholders of the professional corporation comply with the foregoing provisions of the plan.

"Professional business entity" means any entity as defined in § 13.1-603 that is duly licensed or otherwise legally authorized under the laws of the Commonwealth or the laws of the jurisdiction under whose laws the entity is formed to render the same professional service as that for which a professional corporation or professional limited liability company may be organized, including, but not limited to, (i) a professional limited liability company as defined in § 13.1-1102, (ii) a professional corporation as defined in this subsection, or (iii) a partnership that is registered as a registered limited liability partnership registered under § 50-73.132, all of the partners of which are duly licensed or otherwise legally authorized to render the same professional services as those for which the partnership was organized.

"Professional corporation" means a corporation whose articles of incorporation set forth a sole and specific purpose permitted by this chapter and that is either (i) organized under this chapter for the sole and specific purpose of rendering professional service other than that of architects, professional engineers, land surveyors, or landscape architects, or using a title other than that of certified interior designers and, except as expressly otherwise permitted by this chapter, that has as its shareholders or members only individuals or professional business entities that are duly licensed or otherwise legally authorized to render the same professional service as the corporation, including the trustees of an eligible employee stock ownership plan or (ii) organized under this chapter for the sole and specific purpose of rendering the professional services of architects, professional engineers, land surveyors, or landscape architects, or using the title of certified interior designers, or any combination thereof, and at least two-thirds of whose shares are held by persons duly licensed within the Commonwealth to perform the services of an architect, professional engineer, land surveyor, or landscape architect, including the trustees of an eligible employee stock ownership plan, or by persons legally authorized within the Commonwealth to use the title of certified interior designer; or (iii) organized under this chapter or under Chapter 10 (§ 13.1-801 et seq.) of this title for the sole and specific purpose of rendering the professional services of one or more practitioners of the healing arts, licensed under the provisions of Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1, or one or more nurse practitioners, licensed under Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1, or one or more optometrists licensed under the provisions of Chapter 32 (§ 54.1-3200 et seq.) of Title 54.1, or one or more physical therapists and physical therapist assistants licensed under the provisions of Chapter 34.1 (§ 54.1-3473 et seq.) of Title 54.1, or one or more practitioners of the behavioral science professions, licensed under the provisions of Chapter 35 (§ 54.1-3500 et seq.), 36 (§ 54.1-3600 et seq.) or 37 (§ 54.1-3700 et seq.) of Title 54.1, or one or more practitioners of audiology or speech pathology, licensed under the provisions of Chapter 26 (§ 54.1-2600 et seq.) of Title 54.1, or one or more clinical nurse specialists who render mental health services licensed under Chapter 30 (§ 54.1-3000 et seq.) of Title 54.1 and registered with the Board of Nursing, or any combination of practitioners of the healing arts, optometry, physical therapy, the behavioral science professions, and audiology or speech pathology, and all of whose shares are held by or all of whose members are individuals or professional business entities duly licensed or otherwise legally authorized to perform the services of a practitioner of the healing arts, nurse practitioners, optometry, physical therapy, the behavioral science professions, audiology or speech pathology or of a clinical nurse specialist who renders mental health services, including the trustees of an eligible employee stock ownership plan; however, nothing herein shall be construed so as to allow any member of the healing arts, optometry, physical therapy, the behavioral science professions, audiology or speech pathology or a nurse practitioner or clinical nurse specialist to conduct his practice in a manner contrary to the standards of ethics of his branch of the healing arts, optometry, physical therapy, the behavioral science professions, audiology or speech pathology, or nursing, as the case may be.

"Professional service" means any type of personal service to the public that requires as a condition precedent to the rendering of such service or use of such title the obtaining of a license, certification, or other legal authorization and shall be limited to the personal services rendered by pharmacists, optometrists, physical therapists and physical therapist assistants, practitioners of the healing arts, nurse practitioners, practitioners of the behavioral science professions, veterinarians, surgeons, dentists, architects, professional engineers, land surveyors, landscape architects, certified interior designers, public accountants, certified public accountants, attorneys-at-law, insurance consultants, audiologists or speech pathologists, and clinical nurse specialists. For the purposes of this chapter, the following shall be deemed to be rendering the same professional service:

1. Architects, professional engineers, and land surveyors; and

2. Practitioners of the healing arts, licensed under the provisions of Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1; nurse practitioners, licensed under the provisions of Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1; optometrists, licensed under the provisions of Chapter 32 (§ 54.1-3200 et seq.) of Title 54.1; physical therapists and physical therapist assistants, licensed under the provisions of Chapter 34.1 (§ 54.1-3473 et seq.) of Title 54.1; practitioners of the behavioral science professions, licensed under the provisions of Chapters 35 (§ 54.1-3500 et seq.), 36 (§ 54.1-3600 et seq.), and 37 (§ 54.1-3700 et seq.) of Title 54.1; and one or more clinical nurse specialists who render mental health services, licensed under Chapter 30 (§ 54.1-3000 et seq.) of Title 54.1 and are registered with the Board of Nursing.

B. Persons who practice the healing art of performing professional clinical laboratory services within a hospital pathology laboratory shall be legally authorized to do so for purposes of this chapter if such persons (i) hold a doctorate degree in the biological sciences or a board certification in the clinical laboratory sciences and (ii) are tenured faculty members of an accredited medical college or university that is an "educational institution" within the meaning of § 23-14.

1970, c. 77; 1972, c. 180; 1980, cc. 701, 757; 1981, c. 217; 1985, c. 576; 1989, c. 665; 1990, cc. 481, 595; 1992, cc. 13, 16; 1994, c. 349; 1999, c. 83; 2000, cc. 194, 688, 763; 2003, c. 678; 2006, cc. 672, 715; 2008, c. 265; 2009, c. 309.



§ 13.1-544. Who may organize and become shareholder

A. An individual or group of individuals (i) duly licensed or otherwise legally authorized to render the same professional services other than those of architects, professional engineers or land surveyors, or to use a title other than those of certified landscape architects or certified interior designers, of which at least one is duly licensed or otherwise legally authorized to render such professional services within the Commonwealth, or (ii) complying with the provisions of § 13.1-549 and duly licensed to render within the Commonwealth the professional services of architects, professional engineers or land surveyors, or legally authorized to use within the Commonwealth the title of certified landscape architects or certified interior designers, or any combination thereof, may organize a professional corporation for pecuniary profit under the provisions of Chapter 9 (§ 13.1-601 et seq.) of this title or organize a professional corporation as a nonstock corporation under the provisions of Chapter 10 (§ 13.1-801 et seq.) of this title, for the sole and specific purpose of rendering the same and specific professional service, subject to any laws, not inconsistent with the provisions of this chapter, which are applicable to the practice of that profession in the corporate form.

B. An eligible employee stock ownership plan or any individual or group of individuals described in clause (i) or (ii) of subsection A may become a shareholder or shareholders of a professional corporation for pecuniary profit under the provisions of Chapter 9 (§ 13.1-601 et seq.) of this title, for the sole and specific purpose of rendering the same and specific professional service, subject to any laws, not inconsistent with the provisions of this chapter, that are applicable to the practice of that profession in the corporate form.

C. Any individual or group of individuals described in clause (i) or (ii) of subsection A may become a member or members of a professional corporation organized as a nonstock corporation under the provisions of Chapter 10 (§ 13.1-801 et seq.) of this title for the sole and specific purpose of rendering such professional services, subject to any laws, not inconsistent with the provisions of this chapter, that are applicable to the practice of that profession in the corporate form.

1970, c. 77; 1981, c. 58; 1989, c. 665; 1994, c. 349; 2000, c. 763; 2006, cc. 672, 715.



§ 13.1-544.1. Use of initials "P.C." or "PC" in corporate name

Any professional corporation as defined in § 13.1-543 may, but is not required to, use the initials "P.C." or "PC," or the phrase "professional corporation" or "a professional corporation," at the end of its corporate name. Such initials or phrase may be used in the place of any word or abbreviation required by subsection A of § 13.1-630.

1972, c. 577; 1973, c. 136; 1981, c. 58; 2002, c. 77; 2003, cc. 592, 678.



§ 13.1-544.2. Certificate of authority for foreign professional corporations

A. Notwithstanding any other provision of this chapter, a foreign professional corporation, organized under the laws of a jurisdiction other than the Commonwealth of Virginia to perform a professional service of the type defined in subsection A of § 13.1-543, may apply for and obtain a certificate of authority to render such professional services in Virginia on the following terms and conditions:

1. Only stockholders and employees licensed or otherwise legally qualified by this Commonwealth may perform the professional service in Virginia.

2. The professional corporation must meet every requirement of this chapter except the requirement that its stockholders be licensed to perform the professional service in this Commonwealth.

3. The powers of any foreign professional corporation admitted under this section shall not exceed the powers permitted to domestic professional corporations under this chapter.

B. In order to qualify, a foreign professional corporation shall make application to the Commission as provided in § 13.1-759 and shall make such application for and secure a certificate of authority as may be required by § 13.1-549; and, in addition, shall be required to set forth the name and address of each stockholder of the corporation who will be providing the professional service in this Commonwealth and whether such stockholder is licensed, or otherwise legally qualified, to perform the professional service in Virginia.

1978, c. 674; 2002, c. 77; 2003, c. 678.



§ 13.1-545. Repealed

Repealed by Acts 1988, c. 765, effective January 1, 1989.



§ 13.1-545.1. Merger with foreign professional corporation or foreign professional limited liability company

Any corporation organized under this chapter may merge with one or more foreign professional corporations that have obtained a certificate of authority to transact business in the Commonwealth pursuant to § 13.1-544.2, or one or more foreign professional limited liability companies that have obtained a certificate of registration to transact business in the Commonwealth pursuant to § 13.1-1105, only if the professional corporations and the professional limited liability companies are organized to render the same professional service, provided that (i) the merger is permitted by the laws of the jurisdiction under which each such foreign professional corporation or foreign professional limited liability company is organized, (ii) if the surviving or new professional business entity is a professional corporation organized and operating under the laws of the Commonwealth, all of its shareholders shall be licensed or otherwise legally authorized to render the same professional service as the corporation, provided that if such service is that of architects, professional engineers, land surveyors or certified landscape architects, or any combination thereof, at least two-thirds of its shares shall be held by individuals who are licensed or otherwise legally authorized within the Commonwealth to render the applicable service, and (iii) if the surviving or new professional business entity is a professional limited liability company organized and operating under the laws of the Commonwealth, all of its members and managers shall be licensed or otherwise legally authorized to render the same professional service as the professional limited liability company, provided that if such service is that of architects, professional engineers, land surveyors or certified landscape architects, or any combination thereof, at least two-thirds of its membership interests shall be held by individuals or professional business entities that are licensed or otherwise legally authorized within the Commonwealth to render the applicable service.

1978, c. 674; 1987, c. 425; 1994, c. 349; 2008, c. 509.



§ 13.1-546. How corporation may render professional services; nonprofessional employees and officers; organizers and shareholders need not be employees, etc

No corporation organized and incorporated under this chapter may render professional services except through its officers, employees, independent contractors, and agents who are duly licensed or otherwise legally authorized to render such professional services, and only shareholders, officers, employees, independent contractors, and agents licensed or otherwise legally qualified by this Commonwealth may perform the professional service in Virginia; provided, however, this provision shall not be interpreted to preclude clerks, secretaries, bookkeepers, technicians and other assistants who are not usually and ordinarily considered by custom and practice to be rendering professional service to the public for which a license or other legal authorization is required from acting as employees of a professional corporation and performing their usual duties or from acting as officers of a professional corporation; and provided further that nothing contained in this chapter shall be interpreted to require that the right of an individual to be a shareholder of a corporation organized under this chapter, or to organize such a corporation, is dependent upon the present or future existence of an employment relationship between him and such corporation, or his present or future active participation in any capacity in the production of the income of such corporation or in the performance of the services rendered by such corporations.

1970, c. 77; 1994, c. 349; 2003, c. 786.



§ 13.1-546.1. Professional law corporations may qualify as executor, administrator or in other fiduciary capacity

A professional corporation engaged in the practice of law, as a part of the practice of law, may act as an executor, trustee or administrator of an estate, or guardian for an infant, or in any other fiduciary capacity. Any officer, employee or agent of a professional corporation engaged in the practice of law who is duly licensed as an attorney in the Commonwealth may perform necessary fiduciary responsibilities on behalf of the corporation.

1989, c. 154 .



§ 13.1-547. Professional relationships not affected; liability for debts, etc., of corporation, its directors, officers and employees

The provisions of this chapter shall not be construed to alter or affect the professional relationship between a person furnishing professional services and a person receiving such service either with respect to liability arising out of such professional service or the confidential relationship between the person rendering the professional service and the person receiving such professional service, if any, and all such confidential relationships enjoyed under the laws of this Commonwealth, whether now in existence, or hereafter enacted, shall remain inviolate. A director, officer, agent or employee of a professional corporation shall not, by reason of being any director, officer, agent or employee of such corporation, be personally liable for any debts or claims against, or the acts or omissions of the corporation or of another director, officer, agent or employee of the corporation, but the corporation shall be liable for the acts or omissions of its directors, officers, agents, employees and servants to the same extent to which any other corporation would be liable for the acts or omissions of its directors, officers, agents, employees and servants while they are engaged in carrying on the corporate business.

1970, c. 77; 1984, c. 448.



§ 13.1-548. Corporation not to engage in other business; investment of funds

No corporation organized under this chapter shall engage in any business other than the rendering of the professional services for which it was specifically incorporated; provided, however, nothing in this chapter or in any other provisions of existing law applicable to corporations shall be interpreted to prohibit such corporation from investing its funds in real estate, mortgages, stocks, bonds or any other type of investments, from owning real or personal property, or from exercising any other investment power granted to corporations under this title and not in conflict with the provisions of this chapter.

1970, c. 77; 1975, c. 543.



§ 13.1-549. Qualifications of shareholders; special provisions for corporations rendering services of architects, professional engineers, landscape architects and land surveyors, and using the title of certified interior designers

A. A corporation rendering the services of architects, professional engineers, land surveyors, or landscape architects, or using the title of certified interior designers, or any combination thereof, shall issue not less than two-thirds of its shares to individuals or professional business entities duly licensed to render the services of architect, professional engineer, land surveyor, or landscape architect, or to individuals legally authorized to use the title of certified interior designer, and the remainder of said shares may be issued only to and held by individuals who are employees of the corporation whether or not such employees are licensed to render professional services or authorized to use a title. For a corporation using the title of certified interior designers and providing the services of architects, professional engineers or land surveyors, or any combination thereof, not less than two-thirds of its shares shall be held by individuals or professional business entities who are duly licensed. No other professional corporation, except for a corporation engaged in the practice of accounting as described in § 13.1-549.1, may issue any of its shares to anyone other than an individual or professional business entity who is duly licensed or otherwise legally authorized to render the same specific professional services as those for which the corporation was incorporated, including trustees of an eligible employee stock ownership plan. Notwithstanding the above limitations, a professional corporation may (i) issue its shares to a partnership each of the partners of which is duly licensed or otherwise legally authorized to render the same professional services as those for which the corporation was incorporated or (ii) issue any of its shares to, and have as shareholders, directly or indirectly, whether through shares, fractional shares, or rights or options to purchase shares, the trustees of an eligible employee stock ownership plan.

B. As an additional prerequisite for a corporation engaging in the practice of the professions of architecture, professional engineering, land surveying, or landscape architecture, or using the title of certified interior designer, or any combination thereof, such corporation shall secure a certificate of authority, which may be renewable and may be either general or limited, from the Board for Architects, Professional Engineers, Land Surveyors, Certified Interior Designers and Landscape Architects. Such certificate of authority shall be issued or renewed by the Board when in its discretion such corporation is in compliance with rules and regulations which shall be promulgated by the said Board consistent with its jurisdiction to provide adequate safeguards for the public's health, welfare and safety. The fees for a certificate of authority as described above shall be the same fees as provided for in Chapter 4 (§ 54.1-400 et seq.) of Title 54.1.

1970, c. 77; 1972, c. 655; 1980, c. 757; 1998, c. 27; 2000, cc. 191, 763; 2006, cc. 672, 715; 2008, c. 265; 2009, c. 309.



§ 13.1-549.1. Special provision for corporation engaged in practice of accounting

Before any professional corporation may engage in the practice of accounting in this Commonwealth it shall first obtain and maintain any registration required for such corporation by Chapter 44 (§ 54.1-4400 et seq.) of Title 54.1. A corporation rendering the services of accounting shall issue not less than fifty-one percent of its shares to individuals or professional business entities duly licensed or otherwise legally authorized to render the services of accounting, including trustees of an eligible employee stock ownership plan, and the remainder of said shares may be issued only to and held by individuals who are employees of the corporation, whether or not such employees are licensed or otherwise authorized to render professional services.

1972, c. 180; 2000, c. 191; 2006, cc. 672, 715; 2008, c. 265.



§ 13.1-549.2. Registration certificate required for corporation engaged in practice of law

Before any professional corporation may engage in the practice of law in this Commonwealth, it shall first obtain and maintain a registration certificate required for such corporation by Chapter 39 of Title 54.1. Any such professional corporation which has been issued a certificate of incorporation before June 1, 1973, shall be issued a registration certificate upon the payment of the required fee and upon compliance with § 54.1-3902 on or before January 1, 1974.

1973, c. 484.



§ 13.1-549.3. Repealed

Repealed by Acts 1994, c. 349.



§ 13.1-550. Transfer of shares

A. No shareholder of a corporation organized under this chapter may sell or transfer his shares in such corporation except to (i) the corporation, (ii) another individual or professional business entity who is eligible to be a shareholder of such corporation, (iii) a qualified charitable remainder trust as defined in subsection B, or (iv) the trustees of an eligible employee stock ownership plan. In the case of a corporation rendering the services of architects, professional engineers, land surveyors and certified landscape architects, or any combination thereof, no person who is not duly licensed or otherwise legally authorized to render one such service shall be eligible unless at least two-thirds of the remaining shares after the sale or transfer shall be held by individuals or professional business entities duly licensed or otherwise legally authorized to perform one such service.

B. As used in this section, "qualified charitable remainder trust" means a trust meeting the requirements of § 664 of the United States Internal Revenue Code of 1986, as amended, and which meets all of the following conditions:

1. Has one or more current income beneficiaries, all of which are eligible to be a shareholder in the corporation under § 13.1-544.

2. Has a trustee or independent special trustee who:

a. Is eligible to be a shareholder in the corporation under § 13.1-544; and

b. Has exclusive authority over the shares of the corporation while the shares are held in the trust.

3. Has one or more irrevocably designated charitable remaindermen, all of which must at all times be domiciled or maintain a local chapter in the Commonwealth of Virginia.

4. When transferring any assets during the term of the trust to charitable organizations, the distributions are made only to charitable organizations described in § 170(c) of the Internal Revenue Code that are domiciled or maintain a local chapter in this Commonwealth.

1970, c. 77; 1980, c. 757; 1999, c. 100; 2006, cc. 672, 715; 2008, c. 265.



§ 13.1-551. Disqualification of shareholder

If any officer, shareholder, agent or employee of a corporation organized under this chapter who has been rendering professional service to the public becomes legally disqualified to render such professional services within this Commonwealth, he shall immediately sever all employment with, and financial interests in such corporation except that he may be a shareholder subject to the provisions of this chapter. A corporation's failure to require compliance with this provision shall constitute a ground for the forfeiture of its articles of incorporation and the termination of its corporate existence by the State Corporation Commission.

1970, c. 77; 2002, c. 77.



§ 13.1-552. Conversion into nonprofessional corporation; disposition of shares of deceased or disqualified shareholders

A. A corporation under this chapter shall have perpetual existence until its corporate existence is terminated in accordance with other provisions of this title.

B. Whenever all shareholders of a corporation licensed under this chapter cease at any one time and for any reason to be licensed, certified or registered in the particular field of endeavor for which the corporation was organized, or by the vote of the holders of at least two-thirds of its outstanding capital stock, the corporation thereupon shall be treated as converted into, and shall operate henceforth solely as, a corporation under applicable provisions of this title, exclusive of this chapter, but may be reconverted upon removal of the disability or by the vote of the holders of at least two-thirds of its outstanding capital stock.

C. Within one year following the date of death of a shareholder, or his disqualification as hereinbefore provided, all of the shares of such shareholders shall be transferred to, and acquired by, the corporation or persons qualified to own the shares, if the provisions of subsection B are inapplicable. If no other provision to accomplish this transfer and acquisition is in effect and carried out within this period, the corporation thereafter shall purchase and redeem all of the decedent shareholder's shares of stock at book value, determined as of the end of the month immediately preceding death or disqualification. The book value shall be determined from the books and records of the corporation in accordance with the generally accepted accounting principles on the accrual method of accounting. No subsequent adjustment of this book value, whether by the corporation itself, by federal income tax audit made and agreed to, or by a court decision which has become final, shall alter the redemption price. Nothing contained in this section shall prevent the parties involved from making any other arrangement or provision in the corporate articles, bylaws, or by contract to transfer the shares of a (i) deceased or disqualified shareholder or (ii) disqualified charitable remainder trust to the corporation or to persons qualified to own the shares, whether made before or after (i) the death or disqualification of the shareholder or (ii) the disqualification of a charitable remainder trust, provided that within the one-year period herein specified all the stock involved shall have been so transferred.

1970, c. 77; 1999, c. 100; 2002, c. 77.



§ 13.1-553. Board of directors

A. Except as provided in an agreement adopted pursuant to § 13.1-671.1 or 13.1-852.1 that is not in conflict with § 13.1-544, a professional corporation organized pursuant to the provisions of this chapter shall be governed by a board of directors, which shall have the full management of the business and affairs of the corporation and continuing exclusive authority to make management decisions on its behalf, including the power and authority to delegate to its agents, officers, and employees, and to delegate by a management agreement or another agreement with, or otherwise to, other persons managerial duties and tasks related to the corporation's operations, and no shareholder or member shall have the power to bind the corporation within the scope of its business or profession merely by virtue of his being a shareholder or member. To the extent the board of directors is eliminated or its make-up or manner of selection is modified by an agreement adopted pursuant to § 13.1-671.1 or 13.1-852.1, only individuals or entities licensed or otherwise legally authorized to render the same professional services within the Commonwealth as the services provided by the professional corporation or its shareholders or members shall supervise and direct the provision of professional services of that professional corporation or its shareholders or members within the Commonwealth; however, in the case of a corporation rendering the services of architects, professional engineers, land surveyors, landscape architects, or certified interior designers, or any combination thereof, such supervision and direction may be provided by individuals who are employees of the corporation and are not duly licensed to render such professional services so long as at least two-thirds of the individuals providing such supervision and direction are employees of the corporation and duly licensed to render such professional services.

B. The articles of incorporation may prescribe the manner in which the board of directors shall be chosen and the number thereof. No individual not duly licensed or otherwise duly authorized to render the professional services of the corporation shall be a member of the board of directors, except that the board of directors of a corporation rendering the services of architects, professional engineers, land surveyors, landscape architects, or certified interior designers, or any combination thereof, may have as members employees of the corporation who are not authorized to render the professional services of the corporation, provided that such employee-directors do not constitute more than one-third of all of the members of the board of directors.

C. The board of directors, including the first board of directors, shall consist of one or more individuals. The number of directors shall be fixed by the bylaws except as to the number of the first board of directors, which shall be fixed by the articles of incorporation. The number of directors may be increased or decreased from time to time by amendment of the bylaws, unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment of the articles of incorporation. In the absence of a bylaw fixing the number of directors, the number shall be the same as that stated in the articles of incorporation.

1970, c. 77; 1978, c. 828; 1982, c. 590; 1995, c. 322; 2006, c. 649; 2007, c. 629; 2009, c. 309; 2010, c. 532.



§ 13.1-554. Repealed

Repealed by Acts 2002, ch. 346 .



§ 13.1-554.1. Income and property taxes

All professional corporations organized or qualifying under the provisions of this chapter, shall be taxed as corporations for income tax purposes and shall be subject to the provisions of Chapter 3 (§ 58.1-300 et seq.) of Title 58.1, entitled "Income Taxes," insofar as these provisions are applicable to corporations, and property owned by such corporations shall be taxed in the actual form in which it may exist and not as capital. The provisions of this section shall be effective January 1, 1971.

1972, c. 214.



§ 13.1-555. Merger

A professional corporation operating pursuant to the terms of this chapter may merge with one or more corporations, limited liability companies, or domestic partnerships only if the surviving corporation, limited liability company, or domestic partnership is a professional corporation, a professional limited liability company, or a domestic partnership all of the partners of which are professional corporations, professional limited liability companies, or individuals duly licensed or otherwise legally authorized to render the same professional services as those for which the surviving professional corporation, professional limited liability company, or domestic partnership was incorporated or organized.

1970, c. 77; 2008, c. 509.



§ 13.1-556. Application of Chapter 9 or Chapter 10 of this title

The provisions of Chapter 9 (§ 13.1-601 et seq.) or Chapter 10 (§ 13.1-801 et seq.), as the case may be, of this title shall be applicable to professional corporations organized under the provisions of this chapter. Where a conflict arises between the provisions found in Chapter 9, or Chapter 10, as the case may be, and this chapter, this chapter shall control.

1970, c. 77; 1972, c. 84; 2000, c. 194.



§ 13.1-557. Short title

This chapter shall be known as the "Retail Franchising Act."

1972, c. 561.



§ 13.1-558. Policy of the Commonwealth

It is hereby declared to be the policy of the Commonwealth, through the exercise by the General Assembly of its power to regulate commerce partly or wholly within the Commonwealth of Virginia, to correct as rapidly as practicable such inequities as may exist in the franchise system so as to establish a more even balance of power between franchisors and franchisees; to require franchisors to deal fairly with their franchisees with reference to all aspects of the franchise relationship and to provide franchisees more direct, simple, and complete judicial relief against franchisors who fail to deal in a lawful manner with them.

1972, c. 561.



§ 13.1-559. Definitions; applicability of chapter

A. As used in this chapter, unless the context otherwise requires:

"Commission" means the State Corporation Commission.

"Controlling person" means a natural person who is an officer, director, or partner, or who occupies a similar status or performs a similar function, of a franchisor organized as a corporation, partnership, or other entity, or any person who possesses, directly or indirectly, the power to direct or cause the direction of the management and policies of a franchisor, whether through the ownership of voting securities, by contract, or otherwise.

"Franchise" means a written contract or agreement between two or more persons, by which:

1. A franchisee is granted the right to engage in the business of offering, selling or distributing goods or services at retail under a marketing plan or system prescribed in substantial part by a franchisor;

2. The operation of the franchisee's business pursuant to such plan or system is substantially associated with the franchisor's trademark, service mark, trade name, logotype, advertising or other commercial symbol designating the franchisor or its affiliate; and

3. The franchisee is required to pay, directly or indirectly, a franchise fee of $500 or more.

"Franchise fee" means a fee or charge for the right to enter into or maintain a business under a franchise, including a payment or deposit for goods, services, rights, or training, but not including: (i) the payment of a bona fide wholesale price for starting and continuing inventory of goods for resale or (ii) the payment at fair market value for the purchase or lease of real property, fixtures, equipment, or supplies necessary to enter into or maintain the business.

"Franchisee" means a person to whom a franchise is granted or sold.

"Franchisor" means a person, including a subfranchisor, who grants or sells, or offers to grant or sell, a franchise.

"Offer" or "offer to sell" includes every attempt to offer to dispose of or grant, and every solicitation of an offer to buy, a franchise or an interest in a franchise for value.

"Place of business" means a building or portion thereof from which the goods or services authorized by the franchise are sold or offered for sale in person by the franchisee or employees or agents of the franchisee, or a truck or van used in the sale of such goods which is of a type designated by the franchisor and is equipped and marked in conformance with requirements of the franchisor.

"Preopening obligations" means the franchisor's obligations to provide to the franchisee, prior to the opening of the franchisee's business, real estate, improvements, equipment, inventory, training, or other items to be included in the offering.

"Sale" or "sell" includes every contract or agreement of sale or grant of, contract to sell, or disposition of a franchise or interest in a franchise for value.

"Subfranchisor" means a person who is authorized by a franchisor to grant a franchise within a particular geographic region.

B. This chapter shall apply only to a franchise the performance of which contemplates or requires the franchisee to establish or maintain a place of business within the Commonwealth of Virginia.

A franchise does not include a contract or agreement by which a retailer of goods or services is granted the right either (i) to utilize a marketing plan or system to promote the sale or distribution of goods or services which are incidental and ancillary to the principal business of the retailer (sales under such a plan or system accounting for less than 20 percent of the retailer's gross sales being deemed incidental and ancillary); or (ii) to sell goods or services within, or appurtenant to, a retail business establishment as a department or division thereof provided such retailer is not required to purchase such goods or services from the operator of such establishment.

1972, c. 561; 1978, c. 670; 1990, c. 420; 1991, c. 475; 2007, c. 668; 2009, c. 148.



§ 13.1-560. Registration required

It shall be unlawful for any person to sell or offer to sell a franchise in this Commonwealth unless the franchise is registered under the provisions of this chapter or exempted from registration by rule or order of the Commission.

1972, c. 561; 1978, c. 670; 2007, c. 668; 2009, c. 148.



§ 13.1-561. Procedure for registration; bond; renewal; fee

A. A franchise may be registered after filing with the Commission an application containing such relevant information as the Commission may require. The franchise shall be registered if the Commission finds that the franchisor, including any controlling person of the franchisor, is a person of good character and reputation and that all information required of the applicant by the Commission has been supplied, that none of the grounds for revocation enumerated in § 13.1-562 are applicable to the franchise, and that the required fee has been paid.

B. The Commission may require, as a condition of registration or renewal of registration: (i) the escrow or deferral of franchise fees and other funds paid by the franchisee to the franchisor until the franchisor's preopening obligations are fulfilled, if the grounds enumerated in clause (i) of subdivision A 2 of § 13.1-562 exist, or (ii) the filing by a franchisor of a surety bond conditioned upon the payment of all criminal and civil penalties provided in this chapter in an amount determined by the Commission to be adequate to protect the public and all franchisees of the franchisor, taking into proper account the marketing plan or system to be franchised, the goods or services to be offered, whether or not the franchisor has a regular place of business in this Commonwealth, and any other facts indicating the necessary amount of the bond.

C. The Commission shall by rule or order prescribe the procedures for filing an application for exemption, amendments to the exemption, and when an exemption or renewal becomes effective.

D. All registrations, exemptions and renewals thereof shall expire at midnight on the annual date of their effectiveness. However, the Commission may extend such expiration of an exemption as much as 45 days.

E. Each application for the registration or exemption of a franchise shall be accompanied by a fee of $500, payable to the Treasurer of Virginia. Each application for the renewal of a franchise registration or exemption, including any amendments to the registration or exemption application which accompany or are part of the application for renewal, shall be accompanied by a fee of $250 payable to the Treasurer of Virginia. Unless submitted in connection with an application for renewal, each amendment or group of amendments to a registration or exemption application submitted after the application has been granted shall be accompanied by a fee of $100, payable to the Treasurer of Virginia. If the application for registration, exemption or renewal is withdrawn or is not granted, or if the registration or exemption application is not amended, the fee shall not be returnable.

F. For the purposes of registration, exemption or renewal of registration of a franchise, a partnership shall be treated as the same partnership so long as two or more members of the partnership named in the application continue the business without change of location, and if the partnership, within one month after a change in the partnership, files with the Commission a copy of a certificate filed in compliance with § 50-74.

1972, c. 561; 1978, c. 670; 1991, c. 475; 1992, c. 158; 2007, c. 668.



§ 13.1-561.1. Fees to cover expense of regulation

The fees paid into the state treasury under this chapter, except for fees and funds collected for the Literary Fund, shall be deposited into a special fund and specifically accounted for and used by the State Corporation Commission to defray the costs of supervising, implementing, and administering the provisions of this chapter and Chapters 5 (§ 13.1-501 et seq.) and 6 (§ 13.1-528 et seq.) of this title, and Chapters 6.1 (§ 59.1-92.1 et seq.) and 7 (§ 59.1-93 et seq.) of Title 59.1. Included in the Commission's costs shall be a reasonable margin in the nature of a reserve fund. All excesses of fees collected exceeding these costs shall revert to the general fund.

1987, c. 434.



§ 13.1-562. Revocation of or refusal to renew registration

A. The Commission may, by order entered after a hearing on notice duly served on the defendant not less than thirty days before the date of the hearing, revoke the effectiveness of a franchise registration (or refuse to renew a registration if an application for renewal has been or is to be filed) if it finds that such an order is in the public interest or that the franchisor or any controlling person of the franchisor:

1. Has engaged in any fraudulent transaction;

2. Is insolvent, or in danger of becoming insolvent, either (i) in the sense that his liabilities exceed his assets or (ii) in the sense that he cannot meet his obligations as they mature;

3. Is a person for whom a conservator or guardian has been appointed and is acting;

4. Has been convicted, within or without this Commonwealth, of any misdemeanor involving a franchise, or any felony;

5. Has failed to furnish information requested by the Commission concerning the conduct of his business; or

6. Has violated any of the provisions of this chapter.

B. If it appears to the Commission that it is in the public interest and that there exists one or more of the grounds enumerated in subdivisions (1) through (6) of subsection A of this section, the Commission may so notify the franchisor. The franchisor shall have seven business days from the date of the written notice from the Commission within which to file a written response to the matters addressed in the notice. If (i) the Commission notified, or reasonably attempted to notify, the franchisor in writing, (ii) it appears to be in the public interest, and (iii) either the Commission, after consideration of the franchisor's response, reasonably believes the ground or grounds exist or a response is not filed in a timely manner, the Commission may summarily enter an order suspending the effectiveness of the franchisor's registration pending final determination of any proceeding under this section. The Commission shall promptly send a copy of the suspension order to the franchisor and each of its subfranchisors, if any are known to the Commission. At a minimum, the order shall set forth the basis for the suspension as well as the franchisor's or subfranchisor's right to file a written request for a hearing within twenty-one days after the date of entry of the order. If a hearing is requested in a timely manner, the Commission, after notice and an opportunity for a hearing as soon as practicable, may modify or vacate the suspension order or continue it in effect until final determination of the proceeding under this section. If a hearing is not requested in a timely manner, the suspension order shall remain in effect until it is modified or vacated by the Commission.

1972, c. 561; 1978, c. 670; 1991, c. 475; 1997, c. 921; 2007, c. 668.



§ 13.1-563. Unlawful offers

It shall be unlawful for any person, in connection with the sale or offer to sell a franchise in this Commonwealth, directly or indirectly:

1. To employ any device, scheme, or artifice to defraud;

2. To make any untrue statement of a material fact or to omit to state a material fact necessary in order to avoid misleading the offeree;

3. To engage in any transaction, practice, or course of business that operates or would operate as a fraud or deceit upon the franchisee; or

4. To fail to provide the franchisee a copy of (i) the franchise agreement and (ii) such disclosure document as may be required by rule or order of the Commission.

1972, c. 561; 1978, c. 670; 1991, c. 475; 2009, c. 148.



§ 13.1-564. Unlawful cancellation of franchise; undue influence

It shall be unlawful for a franchisor to cancel a franchise without reasonable cause or to use undue influence to induce a franchisee to surrender any right given to him by any provision contained in the franchise.

1972, c. 561.



§ 13.1-565. Voidable franchises

Any franchise may be declared void by the franchisee at his option by sending a written declaration of that fact and the reasons therefor to the franchisor by registered or certified mail if:

1. The franchisor's offer to sell a franchise was unlawful, as provided in § 13.1-560 or § 13.1-563, provided that the franchisee send such written declaration within 72 hours after discovery thereof but not more than 90 days after execution of the franchise;

2. The franchisee was not afforded the opportunity to negotiate with the franchisor on all provisions within the franchise, except that such negotiations shall not result in the impairment of the uniform image and quality standards of the franchise, provided that the franchisee send such written declaration within 30 days after execution of the franchise; or

3. The franchisee was not furnished a copy of the franchise agreement and disclosure documents at least 72 hours prior to execution of the franchise, provided that the franchisee send such written declaration within 30 days after execution of the franchise.

1972, c. 561; 1978, c. 670; 1979, c. 104; 1991, c. 475; 2009, c. 148.



§ 13.1-566. Service of process on nonresident franchisor

Every nonresident franchisor who has a franchise registered hereunder and which is not a corporation complying with § 13.1-759 or § 13.1-767 shall appoint in writing the clerk of the Commission as his agent upon whom may be served any process, notice, order or demand. Every nonresident franchisor who sells or offers to sell a franchise registered hereunder and every nonresident franchisor whose franchise is sold or offered to be sold in this Commonwealth shall be deemed to have appointed the clerk of the Commission as his agent upon whom may be served, in any matter arising under this chapter any process, notice, order or demand. Service may be made on the clerk in accordance with § 12.1-19.1.

1972, c. 561; 1978, c. 670; 1990, c. 263; 1991, c. 672; 2009, c. 148.



§ 13.1-567. Investigations; confidentiality of information and documents

The Commission may make such investigations within or outside of this Commonwealth as it deems necessary to determine whether any person has violated the provisions of this chapter or any order or injunction of the Commission, and any franchisor found guilty of such a violation may be required to pay the actual costs of the investigation including the time of the investigator. The Commission shall have power to issue subpoenas and subpoenas duces tecum to require the attendance of any person and the production of any papers for the purposes of such investigation. No person shall be excused from testifying on the ground that his testimony would tend to incriminate him, but if, after asserting his claim to the privilege, he is required to testify, he shall not be prosecuted or penalized on account of any transactions concerning which he does testify.

Information or documents obtained or prepared by any member, subordinate or employee of the Commission in the course of any examination or investigation conducted pursuant to the provisions of this chapter shall be deemed confidential and shall not be disclosed to the public; provided, however, that nothing contained herein shall be interpreted to prohibit or limit (i) the publication of the findings, decisions, orders, judgments or opinions of the Commission; (ii) the use of any such information or documents in proceedings by or before the Commission or a hearing examiner appointed by the Commission; (iii) the disclosure of any such information or documents to any quasi-governmental entity substantially associated with the retail franchising business approved by rule of the Commission; or, (iv) the disclosure of any such information or documents to any governmental entity approved by rule of the Commission, or to any attorney for the Commonwealth, or to the Attorney General of Virginia.

1972, c. 561; 1979, c. 379.



§ 13.1-568. Injunctions

The Commission shall have all the power and authority of a court of record as provided in Article IX, Section 3 of the Constitution of Virginia to issue temporary and permanent injunctions against violations or attempted violations of this chapter or any order issued pursuant to this chapter. For the violation of any injunction or order issued under this chapter it shall have the same power to punish for contempt as a court of equity.

1972, c. 561; 1992, c. 468 .



§ 13.1-569. Crimes

A. Any person who shall knowingly and willfully make, or cause to be made, any false statement in any book of account or other paper of any person subject to the provisions of this chapter, or knowingly and willfully exhibit any false paper to the Commission, or who shall knowingly and willfully commit any act declared unlawful by this chapter with the intent to defraud any franchisee or with intent to deceive the Commission as to any material fact for the purpose of inducing the Commission to take any action or refrain from taking any action pursuant to this chapter, shall be guilty of a Class 4 felony.

B. Any person who shall knowingly make or cause to be made any false statement in any book of account or other paper of any person subject to the provisions of this chapter or exhibit any false paper to the Commission or who shall commit any act declared unlawful by this chapter shall be guilty of a misdemeanor, and on conviction, be punished by a fine of not less than $100 nor more than $5,000, or by confinement in jail for not less than thirty days nor more than one year, or by both such fine and imprisonment.

C. Prosecutions under this section shall be instituted by indictments in the courts of record having jurisdiction of felonies within three years from the date of the offense.

1972, c. 561; 1978, c. 670.



§ 13.1-569.1. Commission may transmit record or complaint to locality where violation occurred

The Commission may transmit the record of any proceeding or complaint involving any violation of this chapter to the attorney for the Commonwealth in the county or city wherein the violation occurred.

1978, c. 670.



§ 13.1-570. Violations punishable by Commission

The Commission may, by judgment entered after a hearing on thirty days' notice to the defendant, if it be proved that the defendant has knowingly made any misrepresentation of a material fact for the purpose of inducing the Commission to take any action or to refrain from taking action, or has violated any provision of this chapter or any order, rule, or regulation of the Commission issued pursuant to this chapter, impose a civil penalty not exceeding $25,000, which shall be collectible by the process of the Commission as provided by law.

Each franchise entered into contrary to the provisions of this chapter shall constitute a separate violation. The Commission may request the franchisor to rescind any franchise and to make restitution to the franchisee. If the franchisor complies with the request, the Commission shall consider such compliance in determining whether a penalty should be imposed on him on account of that illegal franchise, and if so, the amount of such penalty.

1972, c. 561; 1990, c. 31; 1991, c. 475; 2000, c. 166.



§ 13.1-571. Civil remedies

(a) Any franchisee who has declared the franchise void under § 13.1-565 or who has suffered damages by reason of any violation of § 13.1-564 may bring an action against its franchisor to recover the damages sustained by reason thereof. Such franchisee, if successful, shall also be entitled to the costs of the action, including reasonable attorney's fees.

(b) No suit shall be maintained to enforce any liability created under this section unless brought within four years after the cause of action upon which it is based arose.

(c) Any condition, stipulation or provision binding any person to waive compliance with any provision of this chapter or of any rule or order thereunder shall be void; provided, however, that nothing contained herein shall bar the right of a franchisor and franchisee to agree to binding arbitration of disputes consistent with the provisions of this chapter.

(d) The rights and remedies provided by this section shall be in addition to any and all other rights and remedies that may exist at law or in equity.

1972, c. 561.



§ 13.1-572. Rules and forms

A. The Commission shall have authority from time to time to make, amend and rescind such rules and forms as may be necessary to carry out the provisions of this chapter, including, but not limited to rules and forms governing disclosure documents, applications and reports, escrow and deferral of franchise fees and other funds paid by the franchisee, and defining accounting, technical and trade terms used in this chapter not inconsistent with the provisions of this chapter. The Commission shall have the authority, for the purpose of this chapter to prescribe the content and form of financial statements and to direct whether they should be certified by independent public or certified accountants. For the purpose of rules and forms, the Commission may classify franchises, persons and matters within its jurisdiction and prescribe different requirements for different classes.

B. All such rules and forms shall be printed or mimeographed and available for distribution at the office of the Commission.

1972, c. 561; 1978, c. 670; 2007, c. 668.



§ 13.1-573. Certain records of Commission available to public; admissibility of copies; destruction

The information contained in or filed with any registration statement, application or report shall be available to the public at the office of the Commission. Copies thereof certified by the clerk under the seal of the Commission shall be admissible in evidence in lieu of the originals, and the originals shall not be removed from the office of the Commission. However, papers, documents and files may be destroyed by the Commission when, in its opinion, they no longer serve any useful purpose.

1972, c. 561.



§ 13.1-574. Effective date

The provisions of this chapter shall apply to grants and offers to grant franchises on and after July 1, 1972.

1972, c. 561.



§ 13.1-601. Short title

This chapter shall be known as the Virginia Stock Corporation Act.

Code 1950, § 13.1-1; 1956, c. 428; 1985, c. 522.



§ 13.1-602. Reservation of power to amend or repeal

The General Assembly shall have power to amend or repeal all or part of this Act at any time and all domestic and foreign corporations subject to this Act shall be governed by the amendment or repeal.

Code 1950, § 13.1-129; 1956, c. 428; 1985, c. 522.



§ 13.1-603. Definitions

In this chapter:

"Articles of incorporation" means all documents constituting, at any particular time, the charter of a corporation. It includes the original charter issued by the General Assembly, a court or the Commission and all amendments including certificates of consolidation, serial designation, reduction, correction, and merger. It excludes articles of share exchange filed by an acquiring corporation. When the articles of incorporation have been restated pursuant to any articles of restatement, amendment, domestication, or merger, it includes only the restated articles of incorporation, including any articles of serial designation, without the accompanying articles of restatement, amendment, domestication, or merger.

"Authorized shares" means the shares of all classes a domestic or foreign corporation is authorized to issue.

"Certificate," when relating to articles filed with the Commission, means the order of the Commission that makes the articles effective, together with the articles.

"Commission" means the State Corporation Commission of Virginia.

"Conspicuous" means so written, displayed, or presented that a reasonable person against whom the writing is to operate should have noticed it. For example, text that is italicized, is in boldface, contrasting colors, or capitals, or is underlined, is conspicuous.

"Corporation" or "domestic corporation" means a corporation authorized by law to issue shares, irrespective of the nature of the business to be transacted, organized under this chapter or existing pursuant to the laws of the Commonwealth on January 1, 1986, or which, by virtue of articles of incorporation, amendment, or merger, has become a domestic corporation of the Commonwealth, even though also being a corporation organized under laws other than the laws of the Commonwealth, or which has become a domestic corporation of the Commonwealth pursuant to Article 12.1 (§ 13.1-722.2 et seq.) or Article 12.2 (§ 13.1-722.8 et seq.) of this chapter.

"Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery, and, if authorized in accordance with § 13.1-610, electronic transmission.

"Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in Article 8.1 (§ 13.1-672.1 et seq.) of Chapter 9 of this title, a foreign corporation.

"Disinterested director" means, except with respect to Article 14 (§ 13.1-725 et seq.) of this chapter, a director who, at the time action is to be taken under § 13.1-672.4, 13.1-691, 13.1-699 or 13.1-701, does not have (i) a financial interest in a matter that is the subject of such action or (ii) a familial, financial, professional, employment or other relationship with a person who has a financial interest in the matter, either of which would reasonably be expected to affect adversely the objectivity of the director when participating in the action, and if the action is to be taken under § 13.1-699 or 13.1-701, is also not a party to the proceeding. The presence of one or more of the following circumstances shall not by itself prevent a person from being a disinterested director: (i) nomination or election of the director to the current board by any person, acting alone or participating with others, who is so interested in the matter; (ii) service as a director of another corporation of which an interested person is also a director; or (iii) at the time action is to be taken under § 13.1-672.4, status as a named defendant, as a director against whom action is demanded, or as a director who approved the act being challenged.

"Distribution" means a direct or indirect transfer of money or other property, except its own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness of the corporation; or otherwise. Distribution does not include acquisition by a corporation of its shares from the estate or personal representative of a deceased shareholder, or any other shareholder, but only to the extent the acquisition is effected using the proceeds of insurance on the life of such deceased shareholder and the board of directors approved the policy and the terms of the redemption prior to the shareholder's death.

"Document" means (i) any tangible medium on which information is inscribed, and includes any writing or written instrument, or (ii) an electronic record.

"Domestic business trust" has the same meaning as specified in § 13.1-1201.

"Domestic limited liability company" has the same meaning as specified in § 13.1-1002.

"Domestic limited partnership" has the same meaning as specified in § 50-73.1.

"Domestic nonstock corporation" has the same meaning as "domestic corporation" as specified in § 13.1-803.

"Domestic partnership" means an association of two or more persons to carry on as co-owners a business for profit formed under § 50-73.88, or predecessor law of the Commonwealth, and includes, for all purposes of the laws of the Commonwealth, a registered limited liability partnership.

"Effective date of notice" is defined in § 13.1-610.

"Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

"Electronic record" means information that is stored in an electronic or other medium and is retrievable in paper form through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with subsection J of § 13.1-610.

"Electronic transmission" or "electronically transmitted" means any form or process of communication, not directly involving the physical transfer of paper or other tangible medium, that (i) is suitable for the retention, retrieval, and reproduction of information by the recipient, and (ii) is retrievable in paper form by the recipient through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with subsection J of § 13.1-610.

"Eligible entity" means a domestic or foreign unincorporated entity or a domestic or foreign nonstock corporation.

"Eligible interests" means interests or memberships.

"Employee" includes, unless otherwise provided in the bylaws, an officer but not a director. A director may accept duties that make him also an employee.

"Entity" includes any domestic or foreign corporation; any domestic or foreign nonstock corporation; any domestic or foreign unincorporated entity; any estate or trust; and any state, the United States and any foreign government.

"Foreign business trust" has the same meaning as specified in § 13.1-1201.

"Foreign corporation" means a corporation authorized by law to issue shares, organized under laws other than the laws of the Commonwealth.

"Foreign limited liability company" has the same meaning as specified in § 13.1-1002.

"Foreign limited partnership" has the same meaning as specified in § 50-73.1.

"Foreign nonstock corporation" has the same meaning as "foreign corporation" as specified in § 13.1-803.

"Foreign partnership" means an association of two or more persons to carry on as co-owners of a business for profit formed under the laws of any state or jurisdiction other than the Commonwealth, and includes, for all purposes of the laws of the Commonwealth, a foreign registered limited liability partnership.

"Foreign registered limited liability partnership" has the same meaning as specified in § 50-73.79.

"Foreign unincorporated entity" means an unincorporated entity whose internal affairs are governed by an organic law of a jurisdiction other than the Commonwealth.

"Government subdivision" includes authority, county, district, and municipality.

"Includes" denotes a partial definition.

"Individual" means a natural person.

"Interest" means either or both of the following rights under the organic law of an unincorporated entity:

1. The right to receive distributions from the entity either in the ordinary course or upon liquidation; or

2. The right to receive notice or vote on issues involving its internal affairs, other than as an agent, assignee, proxy or person responsible for managing its business and affairs.

"Means" denotes an exhaustive definition.

"Membership" means the rights of a member in a domestic or foreign nonstock corporation or limited liability company.

"Notice" is defined in § 13.1-610.

"Organic document" means the document, if any, that is filed of public record to create an unincorporated entity. Where an organic document has been amended or restated, the term means the organic document as last amended or restated.

"Organic law" means the statute governing the internal affairs of a domestic or foreign corporation or eligible entity.

"Person" includes an individual and an entity.

"Principal office" means the office, in or out of the Commonwealth, where the principal executive offices of a domestic or foreign corporation are located, or, if there are no such offices, the office, in or out of the Commonwealth, so designated by the board of directors. The designation of the principal office in the most recent annual report filed pursuant to § 13.1-775 shall be conclusive for purposes of this chapter.

"Proceeding" includes civil suit and criminal, administrative, and investigatory action conducted by a governmental agency.

"Public corporation" means a corporation that has shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association.

"Record date" means the date established under Article 7 (§ 13.1-638 et seq.) or Article 8 (§ 13.1-654 et seq.) of this chapter on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this chapter. The determination shall be made as of the close of business at the principal office of the corporation on the record date unless another time for doing so is specified when the record date is fixed.

"Shareholder" means the person in whose name shares are registered in the records of the corporation, the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation, or the beneficial owner of shares held in a voting trust.

"Shares" means the units into which the proprietary interests in a corporation are divided.

"Sign" or "signature" means, with present intent to authenticate or adopt a document: (i) to execute or adopt a tangible symbol to a document, and includes any manual, facsimile, or conformed signature; or (ii) to attach to or logically associate with an electronic transmission an electronic sound, symbol, or process, and includes an electronic signature in an electronic transmission.

"State" when referring to a part of the United States, includes a state, commonwealth, and the District of Columbia, and their agencies and governmental subdivisions; and a territory or insular possession, and their agencies and governmental subdivisions, of the United States.

"Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

"Subsidiary" means, as to any corporation, any other corporation of which it owns, directly or indirectly, voting shares entitled to cast a majority of the votes entitled to be cast generally in an election of directors of such other corporation.

"Unincorporated entity" or "domestic unincorporated entity" means a domestic partnership, limited liability company, limited partnership or business trust.

"United States" includes district, authority, bureau, commission, department, and any other agency of the United States.

"Voting group" means all shares of one or more classes or series that under the articles of incorporation or this chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this chapter to vote generally on the matter are for that purpose a single voting group.

"Voting power" means the current power to vote in the election of directors.

"Writing" or "written" means any information in the form of a document.

Code 1950, § 13.1-2; 1956, c. 428; 1962, c. 44; 1975, c. 500; 1985, c. 522; 1992, cc. 575, 802; 1993, c. 200; 1994, c. 122; 1997, cc. 190, 801; 2001, c. 545; 2002, cc. 1, 285; 2003, cc. 340, 728; 2005, c. 765; 2006, c. 663; 2007, c. 165; 2010, c. 782; 2012, c. 706; 2015, c. 611.



§ 13.1-604. Filing requirements

A. A document shall satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to be filed with the Commission.

B. The document shall be one that this chapter requires or permits to be filed with the Commission.

C. The document shall contain the information required by this chapter. It may contain other information as well.

D. The document shall be typewritten or printed or, if electronically transmitted, shall be in a format that can be retrieved or reproduced in typewritten or printed form. The typewritten or printed portion shall be in black. Photocopies, or other reproduced copies, of typewritten or printed documents may be filed. In every case, information in the document shall be legible and the document shall be capable of being reformatted and reproduced in copies of archival quality.

E. The document shall be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals. The articles of incorporation, duly authenticated by the official having custody of corporate records in the state or country under whose law the corporation is incorporated, which are required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

F. The document shall be signed in the name of the domestic or foreign corporation:

1. By the chairman or any vice-chairman of the board of directors, the president, or any other of its officers authorized to act on behalf of the corporation;

2. If directors have not been selected or the corporation has not been formed, by an incorporator; or

3. If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

G. Any annual report required to be filed by § 13.1-775 shall be signed in the name of the corporation by an officer or director listed in the report or, if the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

H. The person signing the document shall state beneath or opposite his signature his name and the capacity in which he signs. Any signature may be a facsimile. The document may but need not contain a corporate seal, attestation, acknowledgment, or verification.

I. If, pursuant to any provision of this chapter, the Commission has prescribed a mandatory form for the document, the document shall be in or on the prescribed form.

J. The document shall be delivered to the Commission for filing and shall be accompanied by the required filing fee, and any franchise tax, charter or entrance fee or registration fee required by this chapter.

K. The Commission may accept the electronic filing of any information required or permitted to be filed by this chapter and may prescribe the methods of execution, recording, reproduction and certification of electronically filed information pursuant to § 59.1-496.

L. Whenever a provision of this chapter permits any of the terms of a plan or a filed document to be dependent on facts objectively ascertainable outside the plan or filed document, the following provisions apply:

1. The plan or filed document shall specify the nationally recognized news or information medium in which the facts can be found or otherwise state the manner in which the facts can be objectively ascertained. The manner in which the facts will operate upon the terms of the plan or filed document shall be set forth in the plan or filed document.

2. The facts may include:

a. Any of the following that are available in a nationally recognized news or information medium either in print or electronically: statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates or similar economic or financial data;

b. A determination or action by any person or body, including the corporation or any other party to a plan or filed document; or

c. The terms of, or actions taken under, an agreement to which the corporation is a party, or any other agreement or document.

3. As used in this subsection:

a. "Filed document" means a document filed with the Commission under § 13.1-619 or Article 11 (§ 13.1-705 et seq.) or 12 (§ 13.1-715.1 et seq.) of this chapter; and

b. "Plan" means a plan of merger or share exchange.

4. The following terms of a plan or filed document may not be made dependent on facts outside the plan or filed document:

a. The name and address of any person required in a filed document;

b. The registered office of any entity required in a filed document;

c. The registered agent of any entity required in a filed document;

d. The number of authorized shares and designation of each class or series of shares;

e. The effective date of a filed document; and

f. Any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which that approval was given.

5. If a term of a filed document is made dependent on a fact objectively ascertainable outside of the filed document, and that fact is not objectively ascertainable by reference to a source described in subdivision 2 a of this subsection or a document that is a matter of public record, or the affected shareholders have not received notice of the fact from the corporation, then the corporation shall file with the Commission articles of amendment setting forth the fact promptly after the time when the fact referred to is first objectively ascertainable or thereafter changes. Articles of amendment under this subdivision are deemed to be authorized by the authorization of the original filed document or plan to which they relate and may be filed by the corporation without further action by the board of directors or the shareholders.

6. The provisions of subdivisions 1, 2, and 5 of this subsection shall not be considered by the Commission in deciding whether the terms of a plan or filed document comply with the requirements of law.

1985, c. 522; 1986, c. 231; 1995, c. 70; 2000, c. 995; 2005, c. 765; 2010, c. 782; 2015, c. 623.



§ 13.1-604.1. Filings with the Commission pursuant to reorganization

A. Notwithstanding anything to the contrary contained in § 13.1-604, 13.1-619, 13.1-710, 13.1-711, 13.1-720, 13.1-722.12, 13.1-743, or 13.1-750, whenever, pursuant to any applicable statute of the United States relating to reorganizations of corporations, a plan of reorganization of a corporation has been confirmed by the decree or order of a court of competent jurisdiction, the corporation may put into effect and carry out the plan and decrees of the court relative thereto, (i) through one or more amendments to the corporation's articles of incorporation containing terms and conditions permitted by this chapter; (ii) through a plan of merger, share exchange, or entity conversion; or (iii) through dissolution or termination, without action by the board of directors or shareholders to carry out the plan of reorganization ordered or decreed by such court of competent jurisdiction under federal statute.

B. The individual or individuals designated by the court shall file with the Commission articles of amendment, merger, share exchange, entity conversion, dissolution, or termination, which, in addition to the matters otherwise required or permitted by law to be set forth therein, shall set forth:

1. The name of the corporation;

2. Any provision relating to the amendment or amendments; plan of merger, share exchange, or entity conversion; or dissolution or termination approved by the court;

3. The name of the court and the date of the court's order or decree approving the amendment, plan of merger, share exchange, or entity conversion; or dissolution or termination;

4. The title and case number, if any, of the reorganization proceeding in which the order or decree was entered; and

5. A statement that the court had jurisdiction of the proceeding under federal statute.

C. If the Commission finds that the articles of amendment, merger, share exchange, entity conversion, dissolution, or termination comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of amendment, merger, share exchange, entity conversion, dissolution, or termination.

D. This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

1988, c. 194; 2005, c. 765; 2012, c. 130.



§ 13.1-605. Issuance of certificate by Commission; recordation of documents

A. Whenever this chapter conditions the effectiveness of a document upon the issuance of a certificate by the Commission to evidence the effectiveness of the document, the Commission shall by order issue the certificate if it finds that the document complies with the requirements of law and that all required fees have been paid. The Commission shall admit any such certificate to record in its office.

B. Whenever the Commission is directed to admit any document to record in its office, it shall cause it to be spread upon its record books or to be recorded or reproduced in any other manner the Commission may deem suitable. Except as otherwise provided by law, the Commission may furnish information from and provide access to any of its records by any means the Commission may deem suitable.

Code 1950, § 13.1-126; 1956, c. 428; 1982, c. 375; 1984, c. 295; 1985, c. 522; 1986, c. 231; 1987, c. 183; 1988, c. 405; 1989, c. 152 .



§ 13.1-606. Effective time and date of document

A. A certificate issued by the Commission is effective at the time such certificate is issued, unless the certificate relates to articles filed with the Commission and the articles state that the certificate shall become effective at a later time and date specified in the articles. In that event the certificate shall become effective at the earlier of the time and date so specified or 11:59 p.m. on the fifteenth day after the date on which the certificate is issued by the Commission. Any other document filed with the Commission shall be effective when accepted for filing unless otherwise provided for in this chapter.

B. Notwithstanding subsection A of this section, any certificate that has a delayed effective time and date shall not become effective if, prior to the effective time and date, the parties to the articles to which the certificate relates file a request for cancellation with the Commission and the Commission, by order, cancels the certificate.

C. Notwithstanding subsection A of this section, for purposes of §§ 13.1-630 and 13.1-762, any certificate that has a delayed effective date shall be deemed to be effective when the certificate is issued.

1985, c. 522.



§ 13.1-607. Correcting filed articles

A. The board of directors of a corporation may authorize correction of any articles filed with the Commission if (i) the articles contain an inaccuracy; (ii) the articles were not properly authorized or defectively executed, attested, sealed, verified, or acknowledged; or (iii) the electronic transmission of the articles to the Commission was defective.

B. Articles are corrected by filing with the Commission articles of correction setting forth:

1. The name of the corporation prior to filing;

2. A description of the articles to be corrected, including their effective date;

3. Each inaccurate or defective matter that is to be corrected;

4. The correction of each inaccurate or defective matter; and

5. A statement that the board of directors authorized the correction and the date of such authorization.

C. Upon the issuance of a certificate of correction by the Commission, the articles of correction shall become effective as of the effective date and time of the articles they correct except as to persons relying on the uncorrected articles and adversely affected by the correction. As to those persons, articles of correction are effective upon the issuance of the certificate of correction.

D. No articles of correction shall be accepted by the Commission when received more than 30 days after the effective date of the certificate relating to the articles to be corrected.

1985, c. 522; 2005, c. 765; 2007, c. 165; 2008, cc. 91, 509.



§ 13.1-608. Evidentiary effect of copy of filed document

A certificate attached to a copy of any document admitted to the records of the Commission, bearing the signature of the clerk of the Commission or a member of the staff of the office of the clerk, which in either case may be in facsimile, and the seal of the Commission, which may be in facsimile, is conclusive evidence that the document has been admitted to the records of the Commission.

1985, c. 522; 2005, c. 765.



§ 13.1-609. Certificate of good standing

A. Anyone may apply to the Commission to furnish a certificate of good standing for a domestic or foreign corporation.

B. The certificate shall state that the corporation is in good standing in this Commonwealth and shall set forth:

1. The domestic corporation's corporate name or the foreign corporation's corporate name used in this Commonwealth;

2. That (i) the domestic corporation is duly incorporated under the law of this Commonwealth, the date of its incorporation, and the period of its duration if less than perpetual; or that (ii) the foreign corporation is authorized to transact business in the Commonwealth; and

3. If requested, a list of all certificates relating to articles filed with the Commission that have been issued by the Commission with respect to such corporation and their respective effective dates.

C. A domestic corporation or a foreign corporation authorized to transact business in this Commonwealth shall be deemed to be in good standing if:

1. All fees, fines, penalties and interest assessed, imposed, charged or to be collected by the Commission pursuant to this chapter have been paid;

2. An annual report required by § 13.1-775 has been delivered to and accepted by the Commission; and

3. No certificate of dissolution, certificate of withdrawal, or order of reinstatement prohibiting the domestic corporation from engaging in business until it changes its corporate name has been issued or such certificate or prohibition no longer is in effect.

D. The certificate may state any other facts of record in the office of the clerk of the Commission that may be requested by the applicant.

E. Subject to any qualification stated in the certificate, a certificate of good standing issued by the Commission may be relied upon as conclusive evidence that the domestic or foreign corporation is in good standing in the Commonwealth.

1985, c. 522; 1988, c. 405; 1993, c. 60; 2005, c. 765; 2006, c. 663.



§ 13.1-610. Notices and other communications

For purposes of this chapter, except for notice to or from the Commission:

A. Notice shall be in writing except that oral notice of any meeting of the board of directors may be given if expressly authorized by the articles of incorporation or bylaws.

B. Unless otherwise agreed between the sender and the recipient, words in a notice or other communication shall be in the English language. A notice or other communication may be given or sent by any method of delivery, except that an electronic transmission shall be in accordance with this section. If these methods of delivery are impracticable, a notice or other communication may be communicated by publication in a newspaper of general circulation in the area where the notice is intended to be given, or by radio, television, or other form of public communication in the area where the notice is intended to be given.

C. Notice or other communication to a domestic or foreign corporation authorized to transact business in the Commonwealth may be delivered to its registered agent at its registered office or to the secretary of the corporation at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

D. Notice or other communication may be delivered by electronic transmission if consented to by the recipient or if authorized by subsection K.

E. Any consent under subsection D may be revoked by the person who consented by written or electronic notice to the person to whom the consent was delivered. Any such consent is deemed revoked if (i) the corporation is unable to deliver two consecutive electronic transmissions given by the corporation in accordance with such consent and (ii) such inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent or other person responsible for the giving of notice or other communications. The inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

F. Unless otherwise agreed between the sender and the recipient, an electronic transmission is received when:

1. It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic transmissions or information of the type sent, and from which the recipient is able to retrieve the electronic transmission; and

2. It is in a form capable of being processed by that system.

G. Receipt of an electronic acknowledgment from an information processing system described in subdivision F 1 establishes that an electronic transmission was received. However, such receipt of an electronic acknowledgment, by itself, does not establish that the content sent corresponds to the content received.

H. An electronic transmission is received under this section even if no individual is aware of its receipt.

I. Notice or other communication, if in a comprehensible form or manner, is effective at the earliest of the following:

1. If in physical form, the earliest of when it is actually received or when it is left at:

a. A shareholder's address shown on the corporation's record of shareholders maintained by the corporation pursuant to subsection C of § 13.1-770;

b. A director's residence or usual place of business;

c. The corporation's principal place of business; or

d. The corporation's registered office when left with the corporation's registered agent;

2. If mailed postage prepaid and correctly addressed to a shareholder, upon deposit in the United States mail;

3. If mailed by United States mail postage prepaid and correctly addressed to a recipient other than a shareholder, the earliest of when it is actually received or: (i) if sent by registered or certified mail return receipt requested, the date shown on the receipt, signed by or on behalf of the addressee; or (ii) five days after it is deposited in the mail;

4. If an electronic transmission, when it is received as provided in subsection F; and

5. If oral, when communicated.

J. A notice or other communication may be in the form of an electronic transmission that cannot be directly reproduced in paper form by the recipient through an automated process used in conventional commercial practice only if (i) the electronic transmission is otherwise retrievable in perceivable form, and (ii) the sender and the recipient have consented in writing to the use of such form of electronic transmission.

K. If this chapter prescribes requirements for notices or other communications in particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe requirements for notices or other communications not inconsistent with this section or other provisions of this chapter, those requirements govern. The articles of incorporation or bylaws may authorize or require delivery of notices of meetings of directors by electronic transmission.

L. Without limiting the manner by which notice otherwise may be given effectively to shareholders, any notice to shareholders given by a public corporation, under any provision of this chapter, the articles of incorporation, or the bylaws, shall be effective if given in a manner permitted by the rules and regulations under the Securities Exchange Act of 1934, provided that the corporation has first received any affirmative written consent or implied consent required under those rules and regulations.

1985, c. 522; 2002, c. 285; 2003, c. 728; 2005, c. 765; 2007, c. 165; 2010, c. 782.



§ 13.1-610.1. Householding

A. A corporation shall be deemed to have delivered written notice or any other report or statement under this chapter, the articles of incorporation or the bylaws to all shareholders who share a common address as shown on the corporation's current record of shareholders if:

1. The corporation delivers one copy of the notice, report or statement to the common address;

2. The corporation addresses the notice, report or statement to those shareholders either as a group or to each of those shareholders individually or to the shareholders in a form to which each of those shareholders has consented; and

3. Each of those shareholders consents, including any implied consent pursuant to subsection B, to delivery of a single copy of such notice, report or statement to the shareholders' common address.

B. Any shareholder who fails to object by written notice to the corporation, within 60 days of written notice by the corporation of its intention to send single copies of notices, reports or statements to shareholders who share a common address as permitted by subsection A, shall be deemed to have consented to receiving such single copy at the common address.

C. Any consent pursuant to this section shall be revocable by any shareholder who delivers written notice of revocation to the corporation. If such written notice of revocation is delivered, the corporation shall begin providing individual notices, reports or other statements to the revoking shareholder no later than 30 days after delivery of the written notice of revocation.

2007, c. 165.



§ 13.1-611. Number of shareholders

A. For purposes of this chapter, the following identified as a shareholder in a corporation's current record of shareholders constitutes one shareholder:

1. Two or more co-owners;

2. A corporation, limited liability company, partnership, limited partnership, business trust, trust, estate, or other entity; or

3. The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

B. For purposes of this chapter, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.

1985, c. 522; 2005, c. 765.



§ 13.1-612. Penalty for signing false documents

A. It shall be unlawful for any person to sign a document he knows is false in any material respect with intent that the document be delivered to the Commission for filing.

B. Anyone who violates the provisions of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 13.1-134; 1958, c. 564; 1975, c. 500; 1985, c. 522.



§ 13.1-613. Unlawful to transact or offer to transact business as a corporation unless authorized

It shall be unlawful for any person to transact business in this Commonwealth as a corporation or to offer or advertise to transact business in this Commonwealth as a corporation unless the alleged corporation is either a domestic corporation or a foreign corporation authorized to transact business in this Commonwealth. Any person who violates this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 13.1-135; 1958, c. 565; 1981, c. 320; 1985, c. 522.



§ 13.1-614. Hearing and finality of Commission action; injunctions

A. The Commission shall have no power to grant a hearing with respect to any certificate issued by the Commission with respect to any articles filed with the Commission except on a petition by a shareholder filed with the Commission and the corporation within 30 days after the effective date of the certificate, in which the shareholder asserts that the certification of corporate action contained in the articles contains a misstatement of a material fact as to compliance with statutory requirements, specifying the particulars thereof. After hearing, on notice in writing to the corporation and the shareholder, the Commission shall determine the issues and revoke or refuse to revoke its order accordingly.

B. No court within or without the Commonwealth shall have jurisdiction to enjoin or delay the holding of any meeting of directors or shareholders for the purpose of authorizing or consummating any amendment, merger, share exchange, domestication, conversion or termination of corporate existence or the execution or filing with the Commission of any articles or other documents for such purpose, except pursuant to subsection D of § 13.1-661 or for fraud. No court within or without the Commonwealth, except the Supreme Court by way of appeal as authorized by law, shall have jurisdiction to review, reverse, correct or annul any action of the Commission, within the scope of its authority, with regard to any articles, certificate, order, objection or petition, or to suspend or delay the execution or operation thereof, or to enjoin, restrain or interfere with the Commission in the performance of its official duties.

C. Notwithstanding any provision of subsection A to the contrary, the Commission shall have the power to act upon a petition filed by a corporation at any time to correct Commission records so as to eliminate the effects of clerical errors and of filings made by a person or persons without authority to act for the corporation, or of its own motion to correct Commission records so as to eliminate the effects of clerical errors committed by its staff.

Code 1950, § 13.1-125; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2005, c. 765; 2008, c. 91; 2010, c. 782; 2015, c. 623.



§ 13.1-615. Fees to be collected by Commission; application of payment; payment of fees prerequisite to Commission action; exceptions

A. The Commission shall assess the registration fees and shall charge and collect the filing fees, charter fees, and entrance fees imposed by law. The Commission shall have authority to certify to the Comptroller directing refund of any overpayment of a fee, or of any fee collected for a document that is not accepted for filing, at any time within one year from the date of its payment. When the Commission receives payment of an annual registration fee assessed against a domestic or foreign corporation, such payment shall be applied against any unpaid annual registration fees previously assessed against such corporation, including any penalties incurred thereon, beginning with the assessment or penalty that has remained unpaid for the longest period of time.

B. The Commission shall not file or issue with respect to any domestic or foreign corporation any document or certificate specified in this chapter, except the annual report required by § 13.1-775, a statement of change pursuant to § 13.1-635 or 13.1-764, and a statement of resignation pursuant to § 13.1-636 or 13.1-765, until all fees, fines, penalties, and interest assessed, imposed, charged, or to be collected by the Commission pursuant to this chapter or Title 12.1 have been paid by or on behalf of such corporation. Notwithstanding the foregoing, the Commission may file or issue any document or certificate with respect to a domestic or foreign corporation that has been assessed an annual registration fee if the document or certificate is filed or issued with an effective date that is on or before the due date of the corporation's annual registration fee payment in any year, provided that the Commission shall not issue a certificate of domestication with respect to a foreign corporation until the annual registration fee has been paid by or on behalf of that corporation.

C. A domestic or foreign corporation shall not be required to pay the annual registration fee assessed against it pursuant to subsection B of § 13.1-775.1 in any year if (i) the Commission issues or files any of the following types of certificate or instrument and (ii) the certificate or instrument is effective on or before the annual registration fee due date:

1. A certificate of termination of corporate existence, a certificate of incorporation surrender, or a certificate of entity conversion for a domestic corporation;

2. A certificate of withdrawal for a foreign corporation;

3. A certificate of merger or an authenticated copy of an instrument of merger for a domestic or foreign corporation that has merged into a surviving domestic corporation or eligible entity or into a surviving foreign corporation or eligible entity; or

4. An authenticated copy of an instrument of entity conversion for a foreign corporation that has converted to a different entity type.

The Commission shall cancel the annual registration fee assessments specified in this subsection that remain unpaid.

D. A foreign corporation that has amended its articles of incorporation to reduce the number of shares it is authorized to issue, effective prior to its annual registration fee assessment date pursuant to subsection B of § 13.1-775.1 of a given year, and has timely filed an authenticated copy of the amendment with the Commission pursuant to § 13.1-760 after its annual registration fee assessment date pursuant to subsection B of § 13.1-775.1 shall have its annual registration fee reassessed to reflect the new number of authorized shares.

E. Annual registration fee assessments that have been paid shall not be refunded.

Code 1950, § 13.1-122; 1956, c. 428; 1985, c. 522; 1988, c. 405; 1989, c. 152; 1991, c. 309; 1997, c. 216; 2001, c. 545; 2002, c. 1; 2005, c. 765; 2006, c. 659; 2007, c. 810; 2009, c. 216; 2010, c. 753; 2015, c. 623.



§ 13.1-615.1. Charter and entrance fees for corporations

A. Every domestic corporation, upon the granting of its charter or upon domestication, shall pay a charter fee into the state treasury, and every foreign corporation, when it obtains from the State Corporation Commission a certificate of authority to transact business in the Commonwealth, shall pay an entrance fee into the state treasury. The fee in each case is to be ascertained and fixed as follows:

For any domestic or foreign corporation whose number of authorized shares is 1,000,000 or fewer shares -- $50 for each 25,000 shares or fraction thereof;

For any domestic or foreign corporation whose number of authorized shares is more than 1,000,000 shares -- $2,500.

B. For any foreign corporation that files articles of domestication and that had authority to transact business in the Commonwealth at the time of such filing, the charter fee to be charged upon domestication shall be an amount equal to the difference between the amount that would be required by this section and the amount already paid as an entrance fee by such corporation.

C. For any foreign corporation that files an application for a certificate of authority to transact business in the Commonwealth and that had previously surrendered its articles of incorporation as a domestic corporation, the entrance fee to be charged upon obtaining a certificate of authority to transact business in the Commonwealth shall be an amount equal to the difference between the amount that would be required by this section and the amount already paid as a charter fee by such corporation.

D. Whenever by articles of amendment or articles of merger, the number of authorized shares of any domestic or foreign corporation or of the surviving corporation is increased, the charter or entrance fee to be charged shall be an amount equal to the difference between the amount already paid as a charter or entrance fee by such corporation and the amount that would be required by this section to be paid if the increased number of authorized shares were being stated at that time in the original articles of incorporation.

E. For any domestic limited liability company that files articles of entity conversion to become a domestic corporation and that had previously converted from a domestic corporation, the charter fee to be charged upon entity conversion shall be an amount equal to the difference between the amount that would be required by this section and the amount already paid as a charter fee by the domestic limited liability company when it was a domestic corporation.

F. If no charter or entrance fee has been heretofore paid to the Commonwealth, the amount to be paid shall be the same as would have to be paid on original incorporation or application for authority to transact business.

1988, c. 405; 2001, c. 545; 2002, c. 1; 2007, c. 810; 2008, c. 509; 2015, c. 623.



§ 13.1-616. Fees for filing documents or issuing certificates

The Commission shall charge and collect the following fees, except as provided in § 12.1-21.2:

1. For filing any one of the following, the fee shall be $25:

a. Articles of incorporation, domestication, or incorporation surrender.

b. Articles of entity conversion to convert a domestic limited liability company to a corporation.

c. Articles of amendment or restatement.

d. Articles of merger or share exchange.

e. Articles of correction.

f. An application of a foreign corporation for a certificate of authority to transact business in the Commonwealth.

g. An application of a foreign corporation for an amended certificate of authority to transact business in the Commonwealth.

h. A copy of an amendment to the articles of incorporation of a foreign corporation holding a certificate of authority to transact business in the Commonwealth.

i. A copy of articles of merger of a foreign corporation holding a certificate of authority to transact business in the Commonwealth.

j. A copy of an instrument of entity conversion of a foreign corporation holding a certificate of authority to transact business in the Commonwealth.

2. For filing any one of the following, the fee shall be $10:

a. An application to reserve or to renew the reservation of a corporate name.

b. A notice of transfer of a reserved corporate name.

c. An application for use of an indistinguishable name.

d. Articles of dissolution.

e. Articles of revocation of dissolution.

f. Articles of termination of corporate existence.

g. An application for a certificate of withdrawal of a foreign corporation.

3. For issuing a certificate pursuant to § 13.1-781, the fee shall be $6.

Code 1950, §§ 13-18, 13.1-123, 13.1-124.1; 1956, c. 428; 1958, c. 564; 1964, c. 551; 1972, c. 579; 1975, c. 500; 1981, c. 522; 1982, c. 460; 1984, c. 294; 1985, c. 522; 1988, c. 405; 1995, c. 368; 2001, c. 545; 2002, c. 1; 2004, c. 274; 2005, c. 765; 2007, cc. 771, 810; 2012, c. 130.



§ 13.1-617. Repealed

Repealed by Acts 2001, c. 545, effective February 1, 2002.



§ 13.1-618. Incorporators

One or more persons may act as the incorporator or incorporators of a corporation by signing and delivering articles of incorporation to the Commission for filing.

Code 1950, § 13.1-48; 1956, c. 428; 1968, c. 42; 1972, c. 606; 1985, c. 522; 2015, c. 623.



§ 13.1-619. Articles of incorporation

A. The articles of incorporation shall set forth:

1. A corporate name for the corporation that satisfies the requirements of § 13.1-630;

2. The number of shares the corporation is authorized to issue;

3. If more than one class or series of shares is authorized, the number of authorized shares of each class or series and a distinguishing designation for each class or series; and

4. The address of the corporation's initial registered office (including both (i) the post-office address with street and number, if any, and (ii) the name of the city or county in which it is located), and the name of its initial registered agent at that office, and that the agent is either (i) an individual who is a resident of Virginia and either a director of the corporation or a member of the Virginia State Bar or (ii) a domestic or foreign stock or nonstock corporation, limited liability company, or registered limited liability partnership authorized to transact business in the Commonwealth.

B. The articles of incorporation may set forth:

1. The names and addresses of the individuals who are to serve as the initial directors;

2. Any provision defining or denying the preemptive right of shareholders to acquire unissued shares of the corporation;

3. Provisions not inconsistent with law:

a. Stating the purpose or purposes for which the corporation is organized;

b. Regarding the management of the business and regulation of the affairs of the corporation;

c. Defining, limiting, and regulating the powers of the corporation, its directors, and shareholders;

d. Establishing a par value for authorized shares or classes or series of shares; and

4. Any provision that under this chapter is required or permitted to be set forth in the bylaws.

C. The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter.

D. Provisions of the articles of incorporation may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with subsection L of § 13.1-604.

Code 1950, § 13.1-49; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1985, c. 522; 1986, c. 622; 1993, c. 113; 2000, c. 162; 2001, cc. 517, 541; 2005, c. 765.



§ 13.1-620. Special kinds of business

A. If any corporation is to conduct the business of a bank or trust company, that shall be stated in the articles of incorporation and the corporation shall not have power to conduct other business except as may be related to or incidental to the banking or trust company business.

B. If any corporation is to conduct the business of an insurance company, that shall be stated in the articles of incorporation and the articles shall further set forth the class or classes of insurance the corporation proposes to undertake and the corporation shall not have power to conduct other business except as may be related to or incidental to the insurance business.

C. If any corporation is to conduct the business of a savings and loan association or savings bank, that shall be stated in the articles of incorporation and the corporation shall not have power to conduct other business except as may be related to or incidental to the stated business.

D. If any corporation is to conduct the business of a railroad or other public service company, that shall be stated in the articles of incorporation and a brief description of the business shall be included. Otherwise the corporation shall not have the power to conduct a public service business or to exercise any of the privileges of a public service company. No corporation shall be organized under this chapter for the purpose of conducting in this Commonwealth more than one kind of public service business except that the telephone and telegraph businesses or the water and sewer businesses may be combined, but this provision shall not limit the powers of domestic corporations existing on January 1, 1986. No corporation organized under this chapter to conduct the business of a public service company shall have general business powers in this Commonwealth. Corporations organized under this chapter to conduct the business of a public service company may, however, conduct in this Commonwealth other public service business or nonpublic service business so far as may be related to or incidental to its stated business as a public service company and in any other state such business as may be authorized or permitted by the laws thereof. Nothing in this subsection shall limit the powers of such corporation in respect of the securities of other corporations or of limited liability companies.

E. If one or more of the purposes set forth in the articles of incorporation is to own, manage or control any plant or equipment or any part of a plant or equipment within the Commonwealth for the conveyance of telephone messages or for the production, transmission, delivery or furnishing of heat, light, power or water, including heated or chilled water, or sewerage facilities, either directly or indirectly, to or for the public, the Commission shall not issue a certificate of incorporation unless the articles of incorporation expressly state that the corporation is to conduct business as a public service company.

F. Whether or not classified elsewhere in the Code as public service companies the following are not required to incorporate as public service companies: a person authorized by the Federal Communications Commission to provide commercial mobile service, household goods carriers, petroleum tank truck carriers, bottled gas companies, taxicab companies, community television companies, charter party carriers, restricted parcel carriers, sight-seeing carriers, companies excluded from the definition of "public utility" by § 56-265.1(b)(4) or by § 56-1.2 and compressed natural gas filling stations.

G. A water or sewer company that proposes to serve more than fifty customers shall incorporate as a public service company. A water or sewer company shall not serve more than fifty customers unless its articles of incorporation state that the corporation is to conduct business as a public service company. The two preceding sentences shall not apply to a water or sewer company incorporated before and operating a water or sewer system on January 1, 1970; however, as to any water or sewer system serving more than fifty customers, upon application to the Commission by a majority of the customers or by the company, a hearing may be held after thirty days' notice to the company and the system's customers or a majority thereof, and the Commission may order such, if any, improvements or rate changes or both as are just and reasonable. Upon ordering into effect any rate changes or improvements found to be just and reasonable, the water or sewer system shall remain subject to the Commission's regulatory authority in the same manner as a public utility for such reasonable period as the Commission may direct. Nothing in this subsection shall apply to persons described in § 56-1.2.

Code 1950, § 13.1-50; 1956, c. 428; 1968, c. 110; 1970, c. 127; 1972, c. 123; 1974, c. 285; 1976, c. 284; 1981, c. 285; 1985, c. 522; 1990, c. 488; 1991, c. 263; 1993, cc. 61, 265, 419; 1995, c. 281; 1996, c. 16.



§ 13.1-621. Issuance of certificate of incorporation

If the Commission finds that the articles of incorporation comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of incorporation. When the certificate of incorporation is effective, the corporate existence shall begin. Upon becoming effective, the certificate of incorporation shall be conclusive evidence that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under this chapter.

Code 1950, §§ 13-25, 13-26, 13.1-51, 13.1-52; 1956, c. 428; 1985, c. 522.



§ 13.1-622. Liability for preincorporation transactions

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting except for any liability to any person who also knew that there was no incorporation.

1985, c. 522.



§ 13.1-623. Organization of corporation

A. After incorporation:

1. If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting; or

2. If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

a. To elect a board of directors and complete the organization of the corporation; or

b. To elect directors who shall complete the organization of the corporation.

B. Action required or permitted by this Act to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

C. An organizational meeting may be held in or out of this Commonwealth.

Code 1950, § 13.1-54; 1956, c. 428; 1972, c. 606; 1974, c. 71; 1975, c. 500; 1985, c. 522.



§ 13.1-624. Bylaws

A. The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

B. The bylaws of a corporation may contain any provision that is not inconsistent with law or the articles of incorporation.

C. The bylaws may contain one or more of the following provisions:

1. A requirement that if the corporation solicits proxies or consents with respect to an election of directors, the corporation include in its proxy statement and any form of its proxy or consent, to the extent and subject to such procedures or conditions as are provided in the bylaws, one or more individuals nominated by a shareholder in addition to individuals nominated by the board of directors;

2. A requirement that the corporation reimburse the expenses incurred by a shareholder in soliciting proxies or consents in connection with an election of directors, to the extent and subject to such procedures or conditions as are provided in the bylaws, provided that no bylaw so adopted shall apply to elections for which any record date precedes its adoption; and

3. A requirement that a circuit court or a federal district court in the Commonwealth or the jurisdiction in which the corporation has its principal office shall be the sole and exclusive forum for (i) any derivative action brought on behalf of the corporation; (ii) any action for breach of duty to the corporation or the corporation's shareholders by any current or former officer or director of the corporation; or (iii) any action against the corporation or any current or former officer or director of the corporation arising pursuant to this chapter or the corporation's articles of incorporation or bylaws.

D. Notwithstanding subdivision B 2 of § 13.1-714, the shareholders in amending, repealing, or adopting a bylaw described in subsection C may not limit the authority of the board of directors to amend or repeal any condition or procedure set forth in, or to add any procedure or condition to, such a bylaw in order to provide for a reasonable, practicable, and orderly process.

Code 1950, §§ 13-10, 13.1-24; 1956, c. 428; 1985, c. 522; 2010, c. 782; 2015, c. 611.



§ 13.1-625. Emergency bylaws

A. Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection D of this section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

1. Procedures for calling a meeting of the board of directors;

2. Quorum requirements for the meeting; and

3. Designation of additional or substitute directors.

B. All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

C. Corporate action taken in good faith in accordance with the emergency bylaws:

1. Binds the corporation; and

2. May not be used to impose liability on a corporate director, officer, employee, or agent.

D. An emergency exists for purposes of this section if a quorum of the corporation's board of directors cannot readily be assembled because of some catastrophic event.

Code 1950, § 13.1-24.1; 1962, c. 102; 1975, c. 500; 1985, c. 522.



§ 13.1-626. Purposes

Every corporation incorporated under this Act has the purpose of engaging in any lawful business unless a more limited purpose is (i) set forth in the articles of incorporation, or (ii) required to be set forth in the articles of incorporation by § 13.1-620, or any other law of this Commonwealth.

1985, c. 522.



§ 13.1-627. General powers

A. Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including, without limitation, power:

1. To sue and be sued, complain and defend in its corporate name;

2. To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

3. To make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of the Commonwealth;

4. To purchase, receive, lease, or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

5. To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

6. To purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any other entity;

7. To make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations, which may be convertible into or include the option to purchase other securities or property of the corporation, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

8. To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

9. To conduct its business, locate offices, and exercise the powers granted by this chapter within or without the Commonwealth;

10. To elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

11. To pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, share purchase plans and benefit and incentive plans for any or all of the current or former directors, officers, employees, and agents of the corporation or any of its subsidiaries;

12. To make donations for the public welfare or for religious, charitable, scientific, literary or educational purposes, except that corporations subject to regulation as to rates by the Commission shall not have power to make donations in excess of five percent of net income computed before federal and state taxes on income and without taking into account any deduction for gifts;

13. To make payments or donations, or do any other act, not inconsistent with this section or any other applicable law, that furthers the business and affairs of the corporation;

14. To pay compensation, or to pay additional compensation, to any or all directors, officers and employees on account of services previously rendered to the corporation, whether or not an agreement to pay such compensation was made before such services were rendered;

15. To insure for its benefit the life of any of its directors, officers or employees, to insure the life of any shareholder for the purpose of acquiring at his death shares owned by such shareholder and to continue such insurance after the relationship terminates;

16. To cease its corporate activities and surrender its corporate franchise; and

17. To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the corporation is organized.

B. Each corporation other than a public service company, a banking corporation, an insurance corporation, a savings institution or a credit union shall have power to enter into partnership agreements, joint ventures or other associations of any kind with any person or persons. The foregoing limitations on public service companies, banking corporations, insurance corporations, savings institutions, and credit unions shall not apply to the purchase by any such entity of any security of a limited liability company. The term "public service company" as used in this subsection shall not apply to railroads, which shall have the power given other corporations generally by this subsection. The foregoing limitation on public service companies shall not apply to partnership agreements, joint ventures or other associations where the purposes of such partnerships, joint ventures or other associations are activities that the public service company could lawfully engage in without participation in a partnership, joint venture or association and will require an equity investment by the public service company and debt with recourse to the public service company of an amount not more than one percent of its net equity as measured at the end of the most recent fiscal year so long as all such partnerships, joint ventures and associations collectively will require an equity investment by the public service company and debt with recourse to the public service company of less than five percent of the net equity of the public service company as measured at the end of the most recent fiscal year. Upon application by the public service company, the Commission may approve any partnership agreements, joint ventures or other associations that exceed the equity investment criteria set forth above. The foregoing limitation on public service companies shall not apply to partnership agreements, joint ventures or other associations between telephone companies and telephone companies, whether in corporate or other form, or between telephone companies and commonly owned affiliates of telephone companies for the purpose of providing domestic cellular radio telecommunication service.

C. Privileges and powers conferred and restrictions and requirements imposed by other titles of the Code on railroads or other public service companies, banking corporations, insurance corporations, savings and loan associations, credit unions, industrial loan associations or other special types of corporations, shall not be deemed repealed or amended by any provision of this chapter except where specifically so provided.

D. Each corporation which is deemed a private foundation, as defined in § 509 of the Internal Revenue Code, unless its articles of incorporation expressly provide otherwise, shall distribute its income and, if necessary, principal, for each taxable year at such time and in such manner as not to subject such corporation to tax under § 4942 of the Internal Revenue Code. Such corporation shall not engage in any act of self-dealing, as defined in § 4941(d) of the Internal Revenue Code, retain any excess business holdings, as defined in § 4943(c) of the Internal Revenue Code, make any investments in such manner as to give rise to liability for the tax imposed by § 4944 of the Internal Revenue Code or make any taxable expenditures, as defined in § 4945(d) of the Internal Revenue Code. This subsection shall apply to any corporation organized after December 31, 1969, under this chapter or under the Virginia Stock Corporation Act (§ 13.1-601 et seq.) enacted by Chapter 428 of the 1956 Acts of General Assembly; and to any corporation organized before January 1, 1970, only for its taxable years beginning on and after January 1, 1972, unless the exceptions provided in § 508(e)(2)(A) or (B) of the Internal Revenue Code shall apply or unless the board of directors of such corporation shall elect that such restrictions as contained in this subsection shall not apply by filing written notice of such election with the Attorney General and the clerk of the Commission on or before December 31, 1971. Each reference to a section of the Internal Revenue Code made in this subsection shall include future amendments to such Code sections and corresponding provisions of future internal revenue laws.

Code 1950, § 13.1-2.1; 1975, c. 500; 1977, c. 508; 1983, c. 534; 1984, c. 406; 1985, c. 522; 1993, cc. 61, 143, 419; 1994, c. 452; 1996, cc. 16, 257; 2005, c. 765; 2015, c. 611.



§ 13.1-628. Emergency powers

A. In anticipation of or during an emergency defined in subsection D, the board of directors of a corporation may:

1. Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

2. Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

B. During an emergency defined in subsection D, unless emergency bylaws provide otherwise:

1. Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

2. One or more officers of the corporation present at a meeting of the board of directors may be deemed by a majority of the directors present at the meeting to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

C. Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

1. Binds the corporation; and

2. May not be used to impose liability on a director, officer, employee, or agent of the corporation.

D. An emergency exists for purposes of this section if a quorum of the corporation's board of directors cannot readily be assembled because of some catastrophic event.

1985, c. 522; 2005, c. 765.



§ 13.1-629. Ultra vires

A. Except as provided in subsection B of this section, corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

B. A corporation's power to act may be challenged:

1. In a proceeding by a shareholder against the corporation to enjoin the act;

2. In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

3. In a proceeding against a corporation before the Commission.

C. In a shareholder's proceeding under subdivision 1 of subsection B of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act and may award damages for loss, except anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.

Code 1950, § 13.1-5; 1956, c. 428; 1985, c. 522.



§ 13.1-630. Corporate name

A. A corporate name shall contain the word "corporation," "incorporated," "company," or "limited," or the abbreviation "corp.," "inc.," "co.," or "ltd." Such words and their corresponding abbreviations may be used interchangeably for all purposes.

B. A corporate name shall not contain:

1. Any language stating or implying that it will transact one of the special kinds of businesses listed in § 13.1-620 unless it proposes in fact to engage in such special kind of business;

2. The word "redevelopment" unless the corporation is organized as an urban redevelopment corporation pursuant to Chapter 190 of the 1946 Acts of Assembly, as amended;

3. Any word, abbreviation, or combination of characters that states or implies the corporation is a limited liability company or a limited partnership; or

4. Any word or phrase that is prohibited by law for such corporation.

C. Except as authorized by subsection D, a corporate name shall be distinguishable upon the records of the Commission from:

1. The name of any corporation, whether issuing shares or not issuing shares, existing under the laws of the Commonwealth or authorized to transact business in the Commonwealth;

2. A corporate name reserved or registered under § 13.1-631, 13.1-632, 13.1-830 or 13.1-831;

3. The designated name adopted by a foreign corporation, whether issuing shares or not issuing shares, because its real name is unavailable for use in the Commonwealth;

4. The name of a domestic limited liability company or a foreign limited liability company registered to transact business in the Commonwealth;

5. A limited liability company name reserved under § 13.1-1013;

6. The designated name adopted by a foreign limited liability company because its real name is unavailable for use in the Commonwealth;

7. The name of a domestic business trust or a foreign business trust registered to transact business in the Commonwealth;

8. A business trust name reserved under § 13.1-1215;

9. The designated name adopted by a foreign business trust because its real name is unavailable for use in the Commonwealth;

10. The name of a domestic limited partnership or a foreign limited partnership registered to transact business in the Commonwealth;

11. A limited partnership name reserved under § 50-73.3; and

12. The designated name adopted by a foreign limited partnership because its real name is unavailable for use in the Commonwealth.

D. A domestic corporation may apply to the Commission for authorization to use a name that is not distinguishable upon the Commission's records from one or more of the names described in subsection C. The Commission shall authorize use of the name applied for if the other entity consents to the use in writing and submits an undertaking in a form satisfactory to the Commission to change its name to a name that is distinguishable upon the records of the Commission from the name of the applying corporation.

E. The use of assumed names or fictitious names, as provided for in Chapter 5 (§ 59.1-69 et seq.) of Title 59.1, is not affected by this chapter.

F. The Commission, in determining whether a corporate name is distinguishable upon its records from the name of any of the business entities listed in subsection C, shall not consider any word, phrase, abbreviation, or designation required or permitted under this section and § 13.1-544.1, subsection A of § 13.1-1012, § 13.1-1104, subsection A of § 50-73.2, and subdivision A 2 of § 50-73.78 to be contained in the name of a business entity formed or organized under the laws of the Commonwealth or authorized or registered to transact business in the Commonwealth.

Code 1950, § 13.1-6; 1956, c. 428; 1968, c. 241; 1975, c. 500; 1985, c. 522; 1986, c. 232; 2003, c. 592; 2005, cc. 379, 765; 2009, c. 216; 2012, c. 63.



§ 13.1-631. Reserved name

A. A person may apply to the Commission to reserve the exclusive use of a corporate name, including a designated name for a foreign corporation. The corporate name applied for need not comply with subsection A of § 13.1-630. If the Commission finds that the corporate name applied for is distinguishable upon the records of the Commission, it shall reserve the name for the applicant's exclusive use for a 120-day period.

B. The owner of a reserved corporate name may renew the reservation for successive periods of 120 days each by filing with the Commission, during the 45-day period preceding the date of expiration of the reservation, a renewal application.

C. The owner of a reserved corporate name may transfer the reservation to another person by delivering to the Commission a notice of the transfer, signed by the applicant for whom the name was reserved, and specifying the name and address of the transferee.

D. A reserved corporate name may be used by its owner in connection with (i) the formation or an amendment to change the name of a domestic stock or nonstock corporation, limited liability company, business trust, or limited partnership; (ii) an application for a certificate of authority or registration to transact business in the Commonwealth as a foreign stock or nonstock corporation, limited liability company, business trust, or limited partnership; or (iii) an amended application for such authority or registration, provided that the proposed name complies with the provisions of § 13.1-630, 13.1-762, 13.1-829, 13.1-924, 13.1-1012, 13.1-1054, 13.1-1214, 13.1-1244, 50-73.2, or 50-73.56, as the case may be.

Code 1950, § 13.1-7; 1956, c. 428; 1985, c. 522; 2005, c. 765; 2015, c. 444.



§ 13.1-632. Registered name

A. A foreign corporation may register its corporate name, or its corporate name with any addition required by § 13.1-762, if the name is distinguishable upon the records of the Commission from the corporate names that are not available under subsection C of § 13.1-630.

B. A foreign corporation registers its corporate name, or its corporate name with any addition required by § 13.1-762, by:

1. Filing with the Commission (i) an application setting forth its corporate name, or its corporate name with any addition required by § 13.1-762, the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged; and (ii) a certificate setting forth that such corporation is in good standing, or a document of similar import, from the state or country of incorporation, executed by the official who has custody of the records pertaining to corporations; and

2. Paying to the Commission a registration fee in the amount of $20. Except as provided in subsection E, registration is effective for one year after the date an application is filed.

C. If the Commission finds that the corporate name applied for is available, it shall register the name for the applicant's exclusive use.

D. A foreign corporation whose registration is effective may renew it for the succeeding year by filing with the Commission, during the 60-day period preceding the date of expiration of the registration, a renewal application that complies with the requirements of subsection B, and paying a renewal fee of $20. The renewal application is effective when filed in accordance with this section and, except as provided in subsection E, renews the registration for one year after the date the registration would have expired if such subsequent renewal of the registration had not occurred.

E. A foreign corporation whose registration is effective may thereafter obtain a certificate of authority to transact business in the Commonwealth under the registered name or consent in writing to the use of that name by a corporation thereafter incorporated under this chapter or by another foreign corporation thereafter authorized to transact business in the Commonwealth. The registration terminates when the domestic corporation is incorporated or the foreign corporation obtains a certificate of authority to transact business in the Commonwealth or consents to the authorization of another foreign corporation to transact business in the Commonwealth under the registered name.

F. A foreign corporation that has in effect a registration of its corporate name may release such name by filing a notice of release of a registered name with the Commission and by paying a fee of $10.

Code 1950, § 13.1-8; 1956, c. 428; 1981, c. 522; 1984, c. 771; 1985, c. 522; 1995, c. 114; 2005, c. 765.



§ 13.1-633. Repealed

Repealed by Acts 2007, c. 771, cl. 2.



§ 13.1-634. Registered office and registered agent

A. Each corporation shall continuously maintain in this Commonwealth:

1. A registered office that may be the same as any of its places of business; and

2. A registered agent, who shall be:

a. An individual who is a resident of this Commonwealth and either an officer or director of the corporation or a member of the Virginia State Bar, and whose business office is identical with the registered office; or

b. A domestic or foreign stock or nonstock corporation, limited liability company or registered limited liability partnership authorized to transact business in this Commonwealth, the business office of which is identical with the registered office; provided such a registered agent (i) shall not be its own registered agent and (ii) shall designate by instrument in writing, acknowledged before a notary public, one or more natural persons at the office of the registered agent upon whom any process, notice or demand may be served and shall continuously maintain at least one such person at that office. Whenever any such person accepts service, a photographic copy of such instrument shall be attached to the return.

B. The sole duty of the registered agent is to forward to the corporation at its last known address any process, notice or demand that is served on the registered agent.

Code 1950, § 13.1-9; 1956, c. 428; 1975, c. 407; 1976, c. 4; 1985, c. 522; 1993, c. 113; 2000, c. 162; 2001, cc. 517, 541.



§ 13.1-635. Change of registered office or registered agent

A. A corporation may change its registered office or registered agent, or both, upon filing with the Commission a statement of change on a form prescribed and furnished by the Commission that sets forth:

1. The name of the corporation;

2. The address of its current registered office;

3. If the current registered office is to be changed, the post office address, including the street and number, if any, of the new registered office, and the name of the city or county in which it is to be located;

4. The name of its current registered agent;

5. If the current registered agent is to be changed, the name of the new registered agent; and

6. That after the change or changes are made, the corporation will be in compliance with the requirements of § 13.1-634.

B. A statement of change shall forthwith be filed with the Commission by a corporation whenever its registered agent dies, resigns or ceases to satisfy the requirements of § 13.1-634.

C. A corporation's registered agent may sign a statement as required above if (i) the business address of the registered agent changes to another post office address within the Commonwealth or (ii) the name of the registered agent has been legally changed. A corporation's new registered agent may sign and submit for filing a statement as required above if (a) the former registered agent is a business entity that has been merged into the new registered agent, (b) the instrument of merger is on record in the office of the clerk of the Commission, and (c) the new registered agent is an entity that is qualified to serve as a registered agent pursuant to § 13.1-634. In either instance, the registered agent or surviving entity shall forthwith file a statement as required above, which shall recite that a copy of the statement shall be mailed to the principal office address of the corporation on or before the business day following the day on which the statement is filed.

Code 1950, § 13.1-10; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1976, c. 4; 1985, c. 522; 1986, c. 622; 1987, c. 183; 1988, c. 405; 2003, c. 597; 2010, cc. 434, 782.



§ 13.1-636. Resignation of registered agent

A. A registered agent may resign the agency appointment by signing and filing with the Commission a statement of resignation accompanied by a certification that the registered agent shall mail a copy thereof to the principal office of the corporation by certified mail on or before the business day following the day on which the statement is filed. The statement of resignation may include a statement that the registered office is also discontinued.

B. The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

1985, c. 522; 2005, c. 765; 2010, c. 434.



§ 13.1-637. Service on corporation

A. A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation. The registered agent may by instrument in writing, acknowledged before a notary public, designate a natural person or persons in the office of the registered agent upon whom any such process, notice or demand may be served and may, by instrument in writing, authorize service of process by facsimile by the sheriff, provided acknowledgement of receipt of service is returned by facsimile to the sheriff. Whenever any person so designated by the registered agent accepts service of process or whenever service is by facsimile, a photographic copy of the instruments designating the person or authorizing the method of service and receipt shall be attached to the return.

B. Whenever a corporation fails to appoint or maintain a registered agent in this Commonwealth, or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the clerk of the Commission shall be an agent of the corporation upon whom service may be made in accordance with § 12.1-19.1.

C. This section does not prescribe the only means, or necessarily the required means, of serving a corporation.

Code 1950, §§ 13-12, 13-14, 13.1-11; 1956, c. 428; 1985, c. 522; 1986, c. 622; 1991, c. 672; 1995, c. 411; 2001, cc. 517, 541.



§ 13.1-638. Authorized shares

A. The articles of incorporation shall set forth any classes of shares and series of shares within a class, and the number of shares of each class and series, that the corporation is authorized to issue. If more than one class or series of shares is authorized, the articles of incorporation shall prescribe a distinguishing designation for each class or series and shall describe, prior to the issuance of shares of a class or series, the terms, including the preferences, rights and limitations of that class or series. Except to the extent varied as permitted by this section or by subsection B of § 13.1-646, all shares of a class or series shall have terms, including preferences, rights, and limitations, that are identical with those of other shares of the same class or series.

B. The articles of incorporation shall authorize:

1. One or more classes or series of shares that together have unlimited voting rights; and

2. One or more classes or series of shares, which may be the same class or classes or series as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

C. The articles of incorporation may authorize one or more classes or series of shares that:

1. Have special, conditional or limited voting rights, or no right to vote, except to the extent otherwise provided by this chapter;

2. Are redeemable or convertible as specified in the articles of incorporation:

a. At the option of the corporation, the shareholder, or another person or upon the occurrence of a specified event;

b. For cash, indebtedness, securities, or other property; and

c. At prices and in amounts specified or determined in accordance with a formula;

3. Entitle the holders to distributions, calculated in any manner, including dividends that may be cumulative, noncumulative or partially cumulative;

4. Have preference over any other class or series of shares with respect to distributions, including distributions upon the dissolution of the corporation; or

5. Entitle the holders to other specified rights, including a right that no transaction of a specified nature shall be consummated while any such shares remain outstanding except upon the assent of all or a specified portion of such shares.

D. Any of the terms of shares may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with subsection L of § 13.1-604.

E. Any of the terms of shares may vary among holders of the same class or series so long as such variations are expressly set forth in the articles of incorporation.

F. The description of the preferences, rights, and limitations of classes or series of shares in subsection C is not exhaustive.

Code 1950, §§ 13.1-12, 13.1-13; 1956, c. 428; 1958, c. 564; 1985, c. 522; 1990, c. 423; 2005, c. 765.



§ 13.1-639. Terms of class or series determined by board of directors

A. If the articles of incorporation so provide, the board of directors, without shareholder action, may, by adoption of an amendment of the articles of incorporation:

1. Classify any unissued shares into one or more classes or into one or more series within one or more classes;

2. Reclassify any unissued shares of any class into one or more classes or into one or more series within one or more classes; or

3. Reclassify any unissued shares of any series of any class into one or more classes or into one or more series within one or more classes.

B. If the board of directors acts pursuant to subsection A, it shall determine the terms, including the preferences, rights and limitations, to the same extent permitted under § 13.1-638, of:

1. Any class of shares before the issuance of any shares of that class, or

2. Any series within a class before the issuance of any shares of that series.

C. Unless the articles of incorporation otherwise provide, the board of directors, without shareholder action, may, by adoption of an amendment of the articles of incorporation, delete from the articles of incorporation any provisions originally adopted by the board of directors without shareholder action fixing the preferences, limitations and rights of any class of shares or series within a class, provided there are no shares of such class or series then outstanding.

D. Unless the articles of incorporation otherwise provide, the board of directors of a corporation that is registered as an open-end management investment company under the Investment Company Act of 1940, without shareholder action, may, by adoption of an amendment of the articles of incorporation:

1. Classify any unissued shares into one or more classes or into one or more series within one or more classes; or

2. Reclassify any unissued shares of any class into one or more classes or into one or more series within one or more classes; or

3. Reclassify any unissued shares of any series of any class into one or more classes or into one or more series within one or more classes.

E. When the board of directors has adopted an amendment of the articles of incorporation pursuant to subsection A, C or D, the corporation shall file with the Commission articles of amendment that set forth:

1. The name of the corporation;

2. The text of the amendment, including any determination made pursuant to subsection B;

3. The date it was adopted; and

4. A statement that the amendment was duly adopted by the board of directors.

If the Commission finds that the articles comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of amendment. Shares of any class or series that are the subject of the articles of amendment shall not be issued until the certificate of amendment is effective.

Code 1950, § 13.1-14; 1956, c. 428; 1975, c. 500; 1985, c. 522; 1988, c. 193; 2005, c. 765; 2006, c. 330.



§ 13.1-640. Issued and outstanding shares

A. A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or canceled.

B. The reacquisition, redemption or conversion of outstanding shares is subject to the limitations of subsection C of this section and to § 13.1-653.

C. At all times that shares of the corporation are issued and outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution shall be outstanding.

1985, c. 522.



§ 13.1-641. Fractional shares

A. A corporation may, if authorized by its board of directors:

1. Issue fractions of a share or pay in money the value of fractions of a share;

2. Arrange for disposition of fractional shares by the shareholders; or

3. Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

B. Each certificate representing scrip shall be conspicuously labeled "Scrip" and shall contain the information required by subsection B of § 13.1-647.

C. The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon dissolution. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

D. The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

1. That the scrip will become void if not exchanged for full shares before a specified date; and

2. That the shares for which the scrip is exchangeable may be sold by the corporation and the proceeds paid to the scripholders.

E. When a corporation is to pay in money the value of fractions of a share such value shall be determined by the board of directors. A good faith judgment of the board of directors as to the value of a fractional share is conclusive.

Code 1950, § 13.1-21; 1956, c. 428; 1958, c. 564; 1966, c. 466; 1975, c. 500; 1984, c. 613; 1985, c. 522; 2005, c. 765.



§ 13.1-642. Subscription for shares before incorporation

A. A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides otherwise or all the subscribers agree to revocation.

B. The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

C. Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

D. If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. The articles of incorporation, bylaws or the subscription agreement may prescribe other penalties for nonpayment but a subscription and the installments already paid on it may not be forfeited unless the corporation demands the amount due by written notice to the subscriber and it remains unpaid for at least 20 days after the effective date of the notice.

E. If a subscription for unissued shares is forfeited for nonpayment under subsection D, the corporation may sell the shares subscribed for. If the shares are sold by reason of any forfeiture for more than the amount due on the subscription, the corporation shall pay the excess, after deducting the expense of sale, to the subscriber or the subscriber's representative.

F. A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to § 13.1-643.

Code 1950, §§ 13-98, 13.1-15; 1956, c. 428; 1972, c. 580; 1975, c. 500; 1985, c. 522; 2005, c. 765.



§ 13.1-643. Issuance of shares

A. The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

B. Any issuance of shares must be authorized by the board of directors. Shares may be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation.

C. A good faith determination by the board of directors that the consideration received or to be received for the shares to be issued is adequate is conclusive insofar as the adequacy of consideration relates to whether the shares are validly issued, fully paid and nonassessable. When the board of directors has made such a determination and the corporation has received the consideration, the shares issued therefor are fully paid and nonassessable.

D. The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the benefits are received or the note is paid. If the services are not performed, the benefits are not received or the note is not paid, the shares escrowed or restricted and the distributions credited may be canceled in whole or part.

E. Where it cannot be determined that outstanding shares are fully paid and nonassessable, there shall be a conclusive presumption that such shares are fully paid and nonassessable if the board of directors makes a good faith determination that there is no substantial evidence that the full consideration for such shares has not been paid.

Code 1950, §§ 13-97, 13-98, 13.1-15, 13.1-17; 1956, c. 428; 1958, c. 564; 1964, c. 352; 1972, c. 580; 1975, c. 500; 1985, c. 522.



§ 13.1-644. Liability for shares issued before payment

A. A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued as provided in § 13.1-643 or specified in the subscription agreement under § 13.1-642.

B. A person who becomes a transferee of shares in good faith and without knowledge that the consideration determined for the shares pursuant to § 13.1-643 or specified in the subscription agreement pursuant to § 13.1-642 has not been paid is not personally liable for any unpaid portion of the consideration, but the initial transferor remains liable therefor.

C. An executor, administrator, conservator, guardian, trustee, assignee for the benefit of creditors, or receiver shall not, in any event, be personally liable to the corporation as transferee of a purchaser from the corporation of its own shares but the estate of the purchaser and his assets in the hands of such personal representative shall be so liable.

D. No pledgee or other holder of shares as collateral security shall be personally liable as a shareholder.

Code 1950, §§ 13-97, 13.1-22; 1956, c. 428; 1975, c. 500; 1985, c. 522.



§ 13.1-645. Share dividends

A. Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series. An issuance of shares under this subsection is a share dividend.

B. Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless (i) the articles of incorporation so authorize, (ii) a majority of the votes entitled to be cast by the class or series to be issued approve the issue, or (iii) there are no outstanding shares of the class or series to be issued. For purposes of this subsection, if a security convertible into or carrying a right to subscribe for or acquire shares of the class or series to be issued is outstanding, the holders shall be deemed to be holders of the class or series.

C. If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.

Code 1950, §§ 13-37, 13.1-19; 1956, c. 428; 1972, c. 580; 1975, c. 500; 1985, c. 522.



§ 13.1-646. Share options

A. Subject to the provisions of § 13.1-651, a corporation may issue rights, options or warrants for the purchase of shares or other securities of the corporation. Unless reserved to the shareholders in the articles of incorporation, the board of directors may authorize the issuance of rights, options or warrants and determine (i) the terms upon which the rights, options or warrants are issued and (ii) the terms, including the consideration for which the shares or other securities are to be issued. The authorization for the corporation to issue such rights, options or warrants constitutes authorization of the issuance of the shares or other securities for which the rights, options or warrants are exercisable.

B. Notwithstanding the provisions of subsection A of § 13.1-638, the terms of rights, options or warrants issued by a corporation may include, without limitation, restrictions or conditions that preclude or limit the exercise, transfer or receipt thereof by designated persons or classes of persons or that invalidate or void such rights, options, or warrants held by designated persons or classes of persons. Any action or determination by the board of directors with respect to the issuance, the terms of or the redemption of rights, options, or warrants shall be subject to the provisions of § 13.1-690 and shall be valid if taken or determined in compliance therewith.

C. The board of directors may authorize one or more officers to (i) designate the recipients of rights, options, warrants, or other equity compensation awards that involve the issuance of shares and (ii) determine, within an amount and subject to any other limitations established by the board and, if applicable, the shareholders, the number of such rights, options, warrants, or other equity compensation awards and the terms thereof to be received by the recipients, provided that an officer may not use such authority to designate himself, or any other person specified by the board of directors, as a recipient of such rights, options, warrants, or other equity compensation awards.

1985, c. 522; 1986, c. 74; 1988, c. 442; 1990, c. 423; 1992, c. 472; 2005, c. 765; 2010, c. 782.



§ 13.1-647. Form and content of certificates evidencing shares and form of bonds

A. Shares may but need not be represented by certificates. Unless this chapter or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

B. At a minimum each share certificate shall state on its face:

1. The name of the issuing corporation and that it is organized under the law of this Commonwealth;

2. The name of the person to whom issued; and

3. The number and class of shares and the designation of the series, if any, the certificate represents.

C. If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series (and the authority of the board of directors to determine variations for future series) shall be summarized on the front or back of each certificate for shares of such class or series. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

D. Each share certificate (i) shall be signed by two officers designated in the bylaws or by the board of directors and (ii) may bear the corporate seal or its facsimile. Unless otherwise provided in the articles of incorporation or bylaws, any or all of the signatures on the certificate may be facsimile. In case any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed upon a certificate shall have ceased to be such officer, transfer agent or registrar before such certificate is issued, it may be issued by the corporation with the same effect as if such person were such officer, transfer agent or registrar at the date of issue.

E. On any bond, note or debenture issued by a corporation that is countersigned or otherwise authenticated by the manual signature of a trustee, the signatures of the officers of the corporation and its seal may be facsimiles.

F. If the person who signed, either manually or in facsimile, a share certificate or bond, note or debenture no longer holds office when the certificate or bond, note or debenture is issued, the certificate or bond, note or debenture is nevertheless valid.

Code 1950, § 13.1-20; 1956, c. 428; 1958, c. 564; 1972, c. 580; 1984, c. 613; 1985, c. 522; 1986, c. 623; 1990, c. 227; 2005, c. 765.



§ 13.1-648. Shares without certificates

A. Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

B. Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by subsections B and C of § 13.1-647, and, if applicable, § 13.1-649.

Code 1950, § 13.1-20; 1956, c. 428; 1958, c. 564; 1972, c. 580; 1984, c. 613; 1985, c. 522.



§ 13.1-649. Restriction on transfer of shares and other securities

A. The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

B. A restriction on the transfer or registration of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or in the information statement required by subsection B of § 13.1-648. Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.

C. A restriction on the transfer or registration of transfer of shares is authorized:

1. To maintain the corporation's status when it is dependent on the number or identity of its shareholders;

2. To preserve exemptions under federal or state securities law; and

3. For any other reasonable purpose.

D. A restriction on the transfer or registration of transfer of shares may:

1. Obligate the shareholder first to offer the corporation or other persons (separately, consecutively, or simultaneously) an opportunity to acquire the restricted shares;

2. Obligate the corporation or other persons (separately, consecutively, or simultaneously) to acquire the restricted shares;

3. Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable; or

4. Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

E. For purposes of this section, "shares" includes any warrants, rights or options to acquire any such shares or any security or other obligation of the corporation convertible into any such shares or into warrants, rights or options to acquire any such shares.

1985, c. 522; 2005, c. 765; 2015, c. 611.



§ 13.1-650. Expense of issue

A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.

1985, c. 522.



§ 13.1-651. Shareholders' preemptive rights

A. Unless limited or denied in the articles of incorporation and subject to the limitations in subsections D through G, the shareholders of a corporation incorporated on or before December 31, 2005, have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them.

B. Unless otherwise provided for in the articles of incorporation, the shareholders of a corporation incorporated after December 31, 2005, have no preemptive right to acquire the corporation's unissued shares upon the decision of the board of directors to issue them.

C. Except to the extent that the articles of incorporation expressly provide otherwise, a shareholder may waive the shareholder's preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

D. Unless expressly conferred in the articles of incorporation, there is no preemptive right with respect to:

1. Shares issued to officers or employees of the corporation or of its subsidiaries pursuant to a plan approved by the shareholders; or

2. Shares sold other than for money.

E. Holders of shares of any class with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

F. Holders of shares of any class without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into, or carry a right to subscribe for or acquire, shares without preferential rights.

G. Holders of shares without general voting rights and without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with general voting rights but without preferential rights to distributions or assets.

H. Except to the extent that the articles of incorporation expressly provide otherwise, shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights.

I. For purposes of this section, "shares" includes any warrants, rights or options to acquire any such shares or any security or other obligation of the corporation convertible into any such shares or into warrants, rights or options to acquire any such shares.

Code 1950, § 13.1-23; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2005, c. 765.



§ 13.1-652. Corporation's acquisition of its own shares

A. A corporation may acquire its own shares and shares so acquired constitute authorized but unissued shares of the same class, if any, but undesignated as to series.

B. If the articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon the issuance of a certificate of amendment. The corporation shall file with the Commission articles of amendment setting forth:

1. The name of the corporation;

2. The reduction in the number of authorized shares, itemized by class and series;

3. The total number of authorized shares, itemized by class and series, remaining after reduction of the shares; and

4. A statement that the reduction in the number of authorized shares was authorized by the board of directors. The articles of amendment may be adopted by the board of directors without shareholder action.

C. If the Commission finds that the articles of amendment comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of amendment.

Code 1950, §§ 13.1-65, 13.1-66; 1956, c. 428; 1958, c. 564; 1985, c. 522; 2005, c. 765.



§ 13.1-653. Distributions to shareholders

A. A board of directors may authorize and the corporation may make distributions to its shareholders, subject to restriction by the articles of incorporation and the limitation in subsection C.

B. If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than one involving a purchase, redemption or other acquisition of the corporation's shares, it is the date the board of directors authorizes the distribution.

C. No distribution may be made if, after giving it effect:

1. The corporation would not be able to pay its debts as they become due in the usual course of business; or

2. The corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

D. The board of directors may base a determination that a distribution is not prohibited under subsection C either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances. For any public corporation, reliance upon the most recent financial statements that have been prepared in accordance with accounting principles generally accepted in the United States shall be deemed to be reasonable in the circumstances if the financial statements have been audited by independent certified public accountants whose certification does not include a going concern qualification.

E. Except as provided in subsection G, the effect of a distribution under subsection C is measured:

1. In the case of a distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of (i) the date money or other property is transferred or debt incurred by the corporation or (ii) the date the shareholder ceases to be a shareholder with respect to the acquired shares;

2. In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

3. In all other cases, as of (i) the date the distribution is authorized if the payment occurs within 120 days after the date of authorization or (ii) the date payment is made if it occurs more than 120 days after the date of authorization.

F. A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

G. Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection C if its terms provide that payments of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.

H. This section shall not apply to distributions in liquidation under Article 16 (§ 13.1-742 et seq.) of this chapter.

Code 1950, §§ 13-206, 13.1-4, 13.1-43, 13.1-62; 1956, c. 428; 1962, c. 14; 1979, c. 175; 1985, c. 522; 2005, c. 765.



§ 13.1-654. Annual meeting

A. Unless directors are elected by written consent in lieu of an annual meeting as permitted by § 13.1-657, a corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws, except that a corporation registered under the Investment Company Act of 1940 is not required to hold an annual meeting in any year in which the election of directors is not required to be held under the Investment Company Act of 1940 unless the articles of incorporation or bylaws of the corporation require an annual meeting to be held.

B. Annual shareholders' meetings may be held at such place, in or out of the Commonwealth, as may be provided in the bylaws or, where not inconsistent with the bylaws, in the notice of the meeting.

C. The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.

Code 1950, § 13.1-25; 1956, c. 428; 1975, c. 500; 1985, c. 522; 1990, c. 228; 2003, c. 728; 2005, c. 765; 2007, c. 165; 2012, c. 706.



§ 13.1-655. Special meeting

A. A corporation shall hold a special meeting of shareholders:

1. On call of the chairman of the board of directors, the president, the board of directors, or the person or persons authorized to do so by the articles of incorporation or bylaws; or

2. In the case of corporations having 35 or fewer shareholders of record, if the holders of at least 20 percent of all votes entitled to be cast on any issue proposed to be considered at the special meeting sign, date, and deliver to the corporation's secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held. The articles of incorporation may provide for an increase or decrease in the percentage stated in this subdivision.

B. Unless otherwise provided in the articles of incorporation, a written demand for a special meeting may be revoked by a writing, including an electronic transmission, to that effect received by the corporation prior to the receipt by the corporation of demands sufficient in number to require the holding of a special meeting.

C. If not otherwise fixed under § 13.1-656 or 13.1-660, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

D. Special shareholders' meetings may be held at such place in or out of this Commonwealth as may be provided in the bylaws or, where not inconsistent with the bylaws, in the notice of the meeting.

E. Only business within the purpose or purposes described in the meeting notice required by subsection C of § 13.1-658 may be conducted at a special shareholders' meeting.

Code 1950, § 13.1-25; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2003, c. 728; 2005, c. 765; 2012, c. 706.



§ 13.1-656. Court-ordered meeting

A. The circuit court of the city or county where a corporation's principal office is located or, if none in the Commonwealth, where its registered office is located, may, after notice to the corporation, order a meeting of shareholders to be held:

1. On petition of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held or action by written consent in lieu thereof did not become effective within 15 months after its last annual meeting or, if there has been no annual meeting, the date of its incorporation; or

2. On petition of a shareholder who signed a demand for a special meeting that satisfies the requirements of § 13.1-655 if:

a. Notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporation's secretary; or

b. The special meeting was not held in accordance with the notice.

B. The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date or dates for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

1985, c. 522; 2005, c. 765; 2007, c. 165; 2010, c. 782.



§ 13.1-657. Action without meeting

A. Action required or permitted by this chapter to be adopted or taken at a shareholders' meeting may be adopted or taken without a meeting if the action is adopted or taken by all the shareholders entitled to vote on the action, in which case no action by the board of directors shall be required. The adoption or taking of the action shall be evidenced by one or more written consents describing the action taken, signed by all the shareholders entitled to vote on the action, bearing the date of each signature, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

B. The articles of incorporation may authorize action by shareholders by less than unanimous written consent provided that the taking of such action is consistent with any requirements that may be set forth in the corporation's articles of incorporation, the bylaws, or this section. For such action to be valid:

1. It shall be an action that this chapter requires or permits to be adopted or taken at a shareholders' meeting;

2. The corporation's articles of incorporation shall authorize action by shareholders by less than unanimous written consent and, if a public corporation at the time of such authorization, the inclusion of the authorization in the articles of incorporation shall be approved by each voting group entitled to vote by the greater of:

a. The vote of that voting group required by the corporation's articles of incorporation to amend the articles of incorporation; and

b. More than two-thirds of all votes that the voting group is entitled to cast on the amendment;

3. Before the holders of more than 10 percent of the outstanding shares of any voting group entitled to vote on the action to be adopted or taken have executed the written consent, the corporation's secretary shall have received a copy of the form of written consent setting forth the action to be adopted or taken; and

4. The holders of not less than the minimum number of outstanding shares of each voting group entitled to vote on the action that would be required to adopt or take the action at a shareholders' meeting at which all shares of each voting group entitled to vote on the action were present and voted shall have signed written consents setting forth the action to be adopted or taken.

The written consent shall bear the date on which each shareholder signed the consent and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

C. If not otherwise fixed under § 13.1-656 or 13.1-660 and if prior board action is not required respecting the action to be adopted or taken without a meeting, the record date for determining the shareholders entitled to adopt or take action without a meeting shall be the first date on which a signed written consent is delivered to the corporation. If not otherwise fixed under § 13.1-656 or 13.1-660 and if prior board action is required respecting the action to be adopted or taken without a meeting, the record date shall be the close of business on the day the resolution of the board taking such prior action is adopted. No written consent shall be effective to adopt or take the action referred to therein unless, within 60 days of the earliest date on which a consent delivered to the corporation as required by this section was signed, written consents signed by the holders of shares having sufficient votes to adopt or take the action have been delivered to the corporation. A written consent may be revoked by a writing to that effect delivered to the corporation before unrevoked written consents sufficient in number to adopt or take the action are delivered to the corporation.

D. A consent signed pursuant to the provisions of this section has the effect of a vote at a meeting and may be described as such in any document. Unless the articles of incorporation, bylaws or a resolution of the board of directors provides for a reasonable delay to permit tabulation of written consents, the action adopted or taken by written consent shall be effective when (i) written consents signed by the holders of shares having sufficient votes to adopt or take the action are delivered to the corporation or (ii) if an effective date is specified therein, as of such date provided such consent states the date of execution by the consenting shareholder.

E. Any person, whether or not then a shareholder, may provide that a consent in writing as a shareholder shall be effective at a future time, including the time when an event occurs, but such future time shall not be more than 60 days after such provision is made. Any such consent shall be deemed to have been made for purposes of this section at the future time so specified for the consent to be effective, provided that (i) the person is a shareholder at such future time and (ii) the person did not revoke the consent prior to such future time. Any such consent may be revoked, in the manner provided in subsection C, prior to its becoming effective.

F. If this chapter requires that notice of a proposed action be given to nonvoting shareholders and the action is to be adopted or taken by written consent of the voting shareholders, the corporation shall give its nonvoting shareholders written notice of the action not more than 10 days after (i) written consents sufficient to adopt or take the action have been delivered to the corporation, or (ii) such later date that tabulation of consents is completed pursuant to an authorization under subsection D. The notice shall reasonably describe the action adopted or taken and contain or be accompanied by the same material that under any provision of this chapter would have been required to be sent to nonvoting shareholders in a notice of a meeting at which the proposed action would have been submitted to the shareholders for action.

G. If action is adopted or taken by less than unanimous written consent of the voting shareholders, the corporation shall give its nonconsenting voting shareholders written notice of the action not more than 10 days after (i) written consents sufficient to adopt or take the action have been delivered to the corporation or (ii) such later date that tabulation of consents is completed pursuant to an authorization under subsection D. The notice shall reasonably describe the action adopted or taken and contain or be accompanied by the same material that under any provision of this chapter would have been required to be sent to voting shareholders in a notice of a meeting at which the action would have been submitted to the shareholders for action.

Code 1950, § 13.1-28; 1956, c. 428; 1985, c. 522; 1999, c. 416; 2003, c. 728; 2005, c. 765; 2007, c. 165; 2008, c. 91; 2010, c. 782; 2012, c. 706; 2015, c. 611.



§ 13.1-658. Notice of meeting

A. A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting. Such notice shall be given no less than 10 nor more than 60 days before the meeting date except that notice of a shareholders' meeting to act on an amendment of the articles of incorporation, a plan of merger, share exchange, domestication or entity conversion, a proposed sale of assets pursuant to § 13.1-724, or the dissolution of the corporation shall be given not less than 25 nor more than 60 days before the meeting date. The notice shall include the record date for determining the shareholders entitled to vote at the meeting, if such date is different than the record date for determining shareholders entitled to notice of the meeting. Unless this chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting as of the record date for determining the shareholders entitled to notice of the meeting.

B. Unless the articles of incorporation or this chapter requires otherwise, notice of an annual meeting need not state the purpose or purposes for which the meeting is called.

C. Notice of a special meeting shall state the purpose or purposes for which the meeting is called.

D. If not otherwise fixed under § 13.1-656 or 13.1-660, the record date for determining shareholders entitled to notice of and to vote at an annual or special meeting is the day before the effective date of the notice to shareholders.

E. Unless the bylaws require otherwise, if an annual or special meeting is adjourned to a different date, time, or place, notice need not be given if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or shall be fixed under § 13.1-660, however, not less than 10 days before the meeting date notice of the adjourned meeting shall be given under this section to shareholders entitled to vote at such adjourned meeting as of the record date fixed for notice of such adjourned meeting.

F. Notwithstanding the foregoing, no notice of a shareholders' meeting need be given to a shareholder if (i) an annual report and proxy statements for two consecutive annual meetings of shareholders or (ii) all, and at least two, checks in payment of dividends or interest on securities during a 12-month period, have been sent by first-class United States mail, addressed to the shareholder at the shareholder's address as it appears on the share transfer books of the corporation, and returned undeliverable. The obligation of the corporation to give notice of shareholders' meetings to any such shareholder shall be reinstated once the corporation has received a new address for such shareholder for entry on its share transfer books.

Code 1950, § 13.1-26; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1984, c. 301; 1985, c. 522; 1999, c. 102; 2001, c. 545; 2002, cc. 1, 285; 2005, c. 765; 2010, c. 782; 2015, c. 611.



§ 13.1-659. Waiver of notice

A. A shareholder may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time of the meeting that is the subject of such notice. The waiver shall be in writing, be signed by the shareholder entitled to the notice, and be delivered to the secretary of the corporation for inclusion in the minutes or filing with the corporate records.

B. A shareholder's attendance at a meeting:

1. Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

2. Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

Code 1950, § 13.1-27; 1956, c. 428; 1985, c. 522.



§ 13.1-660. Record date

A. The bylaws may fix or provide the manner of fixing in advance the record date or dates for one or more voting groups in order to make a determination of shareholders for any purpose. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix as the record date the date on which it takes such action or a future date.

B. A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

C. A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date or dates, which it shall do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

D. If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date or dates continue in effect or it may fix a new record date or dates.

E. The record date for a shareholders' meeting fixed by or in the manner provided in the bylaws or by the board of directors shall be the record date for determining shareholders entitled to both notice of and to vote at the shareholders' meeting, unless in the case of a record date fixed by the board of directors and to the extent not prohibited by the bylaws, the board, at the time it fixes the record date for shareholders entitled to notice of the meeting, fixes a later record date on or before the date of the meeting to determine the shareholders entitled to vote at the meeting.

Code 1950, §§ 13-192, 13.1-29; 1952, c. 88; 1956, c. 428; 1985, c. 522; 2005, c. 765; 2010, c. 782.



§ 13.1-660.1. Conduct of the meeting

A. At each meeting of shareholders, a chairman shall preside. The chairman shall be appointed as provided in the articles of incorporation, bylaws or, in the absence of such a provision, by the board of directors.

B. Unless the articles of incorporation or bylaws provide otherwise, the chairman shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

C. The chairman of the meeting shall announce at the meeting when the polls open and close for each matter voted upon. If no announcement is made, the polls shall be deemed to have opened at the beginning of the meeting and closed upon the final adjournment of the meeting.

2005, c. 765.



§ 13.1-660.2. Remote participation in annual and special meetings

A. Shareholders of any class or series may participate in any meeting of shareholders by means of remote communication to the extent the board of directors authorizes such participation for such class or series. Participation by means of remote communication shall be subject to such guidelines and procedures the board of directors adopts, and shall be in conformity with subsection B.

B. Shareholders participating in a shareholders' meeting by means of remote communication shall be deemed present and may vote at such a meeting if the corporation has implemented reasonable measures to:

1. Verify that each person participating remotely is a shareholder; and

2. Provide such shareholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to communicate, and to read or hear the proceedings of the meeting, substantially concurrently with such proceedings.

2010, c. 782.



§ 13.1-661. Shareholders' list for meeting

A. After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. If the board of directors fixes a different record date under subsection E of § 13.1-660 to determine the shareholders entitled to vote at the meeting, a corporation shall also prepare an alphabetical list of the names of all its shareholders who are entitled to vote at the meeting. A list shall be arranged by voting group, and within each group by class or series of shares, and show the address of and number of shares held by each shareholder.

B. The shareholders' list for notice shall be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the county or city where the meeting will be held. A shareholders' list for voting shall be similarly available for inspection promptly after the record date for voting. The original share transfer books shall be prima facie evidence as to who are the shareholders entitled to examine such list or to vote at any meeting of shareholders. A shareholder, or the shareholder's agent or attorney, is entitled on written demand to inspect and, subject to the requirements set forth in subsection D of § 13.1-771, to copy a list, during the regular business hours and at the shareholder's expense, during the period it is available for inspection.

C. The corporation shall make the list of shareholders entitled to vote available at the meeting, and any shareholder, or the shareholder's agent or attorney, is entitled to inspect the list at any time during the meeting or any adjournment.

D. If the corporation refuses to allow a shareholder, the shareholder's agent, or the shareholder's attorney to inspect a shareholders' list before or at the meeting, or to copy a list as permitted by subsection B, the circuit court of the county or city where the corporation's principal office, or if none in the Commonwealth its registered office, is located, on application of the shareholder, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

E. Refusal or failure to prepare or make available a shareholders' list does not affect the validity of action taken at the meeting.

Code 1950, § 13.1-30; 1956, c. 428; 1964, c. 418; 1975, c. 500; 1985, c. 522; 2010, c. 782; 2012, c. 706.



§ 13.1-662. Voting entitlement of shares

A. Except as provided in subsections B, C, D and E or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting.

B. Unless the articles of incorporation provide otherwise, in the election of directors each outstanding share, regardless of class, is entitled to one vote for as many persons as there are directors to be elected at that time and for whose election the shareholder has a right to vote.

C. Shares that have been called for redemption are not entitled to vote on any matter and, except as to any right of conversion, shall not be deemed outstanding shares after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution with irrevocable instruction and authority to pay the holders the redemption price on surrender of the shares. Such instruction may provide that the amount so deposited and any interest thereon not claimed within a specified period, not less than two years, after the redemption date shall be repaid to the corporation whose shares are so redeemed, and the persons entitled thereto shall thereafter have only the right to receive the redemption price as unsecured creditors of such corporation.

D. The shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

E. If a corporation holds in a fiduciary capacity its own shares or shares of a second corporation that owns directly or indirectly a majority of shares entitled to vote for directors of the first corporation, such shares shall not be deemed to be outstanding and entitled to vote unless:

1. The corporation has authority to vote the shares only in accordance with directions of the principal or beneficiary; or

2. A co-fiduciary exists, pursuant to § 6.2-1011 or otherwise, in which event the co-fiduciary may vote the shares.

F. Shares standing in the name of another corporation, domestic or foreign, may be voted by such officer, agent or proxy as the bylaws of such corporation may prescribe, or, in the absence of such provision, as the board of directors of such corporation may determine.

G. Shares standing in the name of a partnership may be voted by any partner. Shares standing in the name of a limited liability company may be voted as the articles of organization or an operating agreement may prescribe, or in the absence of any such provision as the managers, or if there are no managers, the members of the limited liability company may determine.

H. Shares held by two or more persons as joint tenants or tenants in common or tenants by the entirety may be voted by any of such persons. If more than one of such tenants votes such shares, the vote shall be divided among them in proportion to the number of such tenants voting.

I. Shares held by an administrator, executor, guardian, conservator, committee or curator representing the shareholder may be voted by such person without a transfer of such shares into such person's name. Shares standing in the name of a trustee may be voted by the trustee, but no trustee is entitled to vote shares held by the trustee without a transfer of such shares into the trustee's name.

J. Shares standing in the name of a receiver or a trustee in proceedings under the Bankruptcy Reform Act of 1978 may be voted by such person. Shares held by or under the control of a receiver or a trustee in proceedings under the Bankruptcy Reform Act of 1978 may be voted by such person without the transfer thereof into such person's name if authority to do so is contained in an order of the court by which such person was appointed.

K. Nothing herein contained shall prevent trustees or other fiduciaries holding shares registered in the name of a nominee pursuant to § 6.2-1010 from causing such shares to be voted by such nominee as the trustee or other fiduciary may direct. Such nominee may vote shares as directed by a trustee or other fiduciary without the necessity of transferring the shares to the name of the trustee or other fiduciary.

L. A shareholder whose shares are pledged is entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee is entitled to vote the shares so transferred.

M. The articles of incorporation may provide that the holders of bonds or debentures shall be entitled to vote on specified matters and such right shall not be terminated except upon consent of the holders of two-thirds in aggregate principal amount.

N. Subject to the provisions of § 13.1-665, when shares are held by more than one of the fiduciaries referred to in this section, the shares shall be voted as determined by a majority of such fiduciaries, except that: (i) if they are equally divided as to a vote, the vote of the shares is divided equally and (ii) if only one of such fiduciaries is present in person or by proxy at a meeting, the fiduciary shall be entitled to vote all the shares. A proxy apparently executed by one of several of such fiduciaries shall be presumed to be valid until challenged and the burden of proving invalidity shall rest on the challenger.

Code 1950, §§ 13-192 to 13-198, 13-203, 13.1-32; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1984, c. 366; 1985, c. 522; 1990, c. 267; 1997, c. 801; 2005, c. 765.



§ 13.1-663. Proxies

A. A shareholder may vote the shareholder's shares in person or by proxy.

B. A shareholder or the shareholder's agent or attorney-in-fact may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form or by an electronic transmission. Any copy, facsimile telecommunication or other reliable reproduction of the writing or transmission created pursuant to this subsection may be substituted or used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used, provided that such copy, facsimile telecommunication or other reproduction shall be a complete reproduction of the entire original writing or transmission.

C. An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspectors of election or the officer or agent of the corporation authorized to tabulate votes. An appointment is valid for 11 months unless a longer period is expressly provided in the appointment form.

D. An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

1. A pledgee;

2. A person who purchased or agreed to purchase the shares;

3. A creditor of the corporation who extended it credit under terms requiring the appointment;

4. An employee of the corporation whose employment contract requires the appointment; or

5. A party to a voting agreement created under § 13.1-671.

E. The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his authority under the appointment.

F. An appointment made irrevocable under subsection D is revoked when the interest with which it is coupled is extinguished.

G. A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when the transferee acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

H. Subject to § 13.1-665 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.

I. Any fiduciary who is entitled to vote any shares may vote such shares by proxy.

Code 1950, §§ 13-193 to 13-198, 13-203, 13.1-32; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1984, c. 366; 1985, c. 522; 1991, c. 405; 2005, c. 765; 2010, c. 782.



§ 13.1-664. Shares held by nominees

A. A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

B. The procedure may set forth:

1. The types of nominees to which it applies;

2. The rights or privileges that the corporation recognizes in a beneficial owner;

3. The manner in which the procedure is selected by the nominee;

4. The information that must be provided when the procedure is selected;

5. The period for which selection of the procedure is effective; and

6. Other aspects of the rights and duties created.

1985, c. 522.



§ 13.1-664.1. Voting procedures and inspectors of elections

A. A public corporation shall, and any other corporation may, appoint one or more inspectors to act at a meeting of shareholders in connection with determining voting results. Each inspector, before entering upon the discharge of his duties, shall certify in writing that the inspector will faithfully execute the duties of inspector with strict impartiality and according to the best of his ability.

B. The inspectors shall (i) ascertain the number of shares outstanding and the voting power of each, (ii) determine the shares represented at a meeting and the validity of proxy appointments and ballots, (iii) count all votes, (iv) determine and retain for a reasonable period a record of the disposition of any challenges made to any determination by the inspectors, and (v) certify in a written report their determination of the number of shares represented at the meeting and their count of the votes. The inspectors may appoint or retain other persons or entities to assist the inspectors in the performance of the duties of the inspectors and may rely on information provided by such persons and other persons, including those appointed to tabulate votes, unless the inspectors believe reliance is unwarranted. In any court proceeding there shall be a rebuttable presumption that the report of the inspectors is correct.

C. No ballot, proxies, or votes, nor any revocations thereof or changes thereto, shall be accepted by the inspectors after the closing of the polls unless the circuit court of the city or county where the corporation's principal office is located or, if none in this Commonwealth, where its registered office is located, upon application by a shareholder, shall determine otherwise.

D. In performing their duties, the inspectors may examine (i) the proxy appointment forms and any other information provided in accordance with subsection B of § 13.1-663, (ii) any envelope or related writing submitted with those appointment forms, (iii) any ballots, (iv) any evidence or other information specified in § 13.1-665, and (v) the relevant books and records of the corporation relating to its shareholders and their entitlement to vote, including any securities position list provided by a depository clearing agency.

E. The inspectors also may consider other information that they believe is relevant and reliable for the purpose of performing any of the duties assigned to them pursuant to subsection B, including for the purpose of evaluating inconsistent, incomplete, or erroneous information and reconciling information submitted on behalf of banks, brokers, their nominees, or similar persons that indicates more votes being cast than a proxy is authorized by the record shareholder to cast or more votes being cast than the record shareholder is entitled to cast. If the inspectors consider other information allowed by this subsection, they shall specify in their report under subsection B the information considered by them, including the purpose or purposes for which the information was considered, the person or persons from whom they obtained the information, when the information was obtained, the means by which the information was obtained, and the basis for the inspectors' belief that such information is relevant and reliable.

F. Determinations of law by the inspectors shall be subject to de novo review by a court in a proceeding under § 13.1-669.1 or other judicial proceeding.

G. If authorized by the board of directors, any shareholder vote to be taken by written ballot may be satisfied by a ballot submitted by electronic transmission by the shareholder or the shareholder's proxy, provided that any such electronic transmission shall either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the shareholder or the shareholder's proxy. A share that is voted by a ballot submitted by electronic transmission is deemed present at the meeting of shareholders.

1991, c. 405; 2002, c. 285; 2005, c. 765; 2010, c. 782; 2015, c. 611.



§ 13.1-665. Corporation's acceptance of votes

A. If the name signed on a vote, ballot, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation, if acting in good faith, is entitled to accept the vote, ballot, consent, waiver or proxy appointment and give it effect as the act of the shareholder.

B. If the name signed on a vote, ballot, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, ballot, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

1. The shareholder is an entity and the name signed purports to be that of an officer, partner, or agent of the entity;

2. The name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, ballot, consent, waiver, or proxy appointment;

3. The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence acceptable to the corporation that such receiver or trustee has been authorized to vote the shares in an order of the court by which such person was appointed has been presented with respect to the vote, ballot, consent, waiver, or proxy appointment;

4. The name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, ballot, consent, waiver, or proxy appointment; or

5. Two or more persons are the shareholder as fiduciaries and the name signed purports to be the name of at least one of the fiduciaries and the person signing appears to be acting on behalf of all the fiduciaries.

C. Notwithstanding the provisions of subdivisions B 2 and B 5, in any case in which the will, trust agreement, or other instrument under which a fiduciary purports to act contains directions for the voting of shares in any corporation, or for the execution and delivery of proxies for the voting thereof, such directions shall be binding upon the fiduciary and upon the corporation if a copy thereof has been furnished to the corporation.

D. The corporation is entitled to reject a vote, ballot, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to count votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

E. Neither the corporation nor the person authorized to count votes, including an inspector under § 13.1-664.1, who accepts or rejects a vote, ballot, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section or subsection B of § 13.1-663 is liable in damages to the shareholder for the consequences of the acceptance or rejection.

F. Corporate action based on the acceptance or rejection of a vote, ballot, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

Code 1950, §§ 13-193 to 13-198, 13-203, 13.1-32; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1984, c. 366; 1985, c. 522; 2005, c. 765; 2015, c. 611.



§ 13.1-666. Quorum and voting requirements for voting groups

A. Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this chapter provides otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

B. Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or shall be set for that adjourned meeting.

C. If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this chapter requires a greater number of affirmative votes. An abstention or an election by a shareholder not to vote on the action because of the failure to receive voting instructions from the beneficial owner of the shares shall not be considered a vote cast.

D. Less than a quorum may adjourn a meeting.

E. The election of directors is governed by § 13.1-669.

Code 1950, § 13.1-31; 1956, c. 428; 1985, c. 522; 2007, c. 165.



§ 13.1-667. Action by single and multiple voting groups

A. If the articles of incorporation or this chapter provides for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in § 13.1-665.

B. If the articles of incorporation or this chapter provides for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in § 13.1-666. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

1985, c. 522.



§ 13.1-668. Change in quorum or voting requirements

A. The articles of incorporation may provide for (i) a lesser or greater quorum requirement for shareholders, but not less than one-third of the shares eligible to vote, or voting groups of shareholders, or (ii) a greater voting requirement for shareholders, or voting groups of shareholders, than is provided by this chapter.

B. An amendment to the articles of incorporation that adds, changes, or deletes a quorum or voting requirement shall meet the quorum requirement and be adopted by the vote and voting groups required to take action under the quorum and voting requirements then in effect.

Code 1950, § 13.1-33; 1956, c. 428; 1985, c. 522; 1986, c. 321.



§ 13.1-669. Voting for directors; cumulative voting

A. Unless otherwise provided in the articles of incorporation or the bylaws, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

B. Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

C. A statement included in the articles of incorporation that "all of a designated voting group of shareholders are entitled to cumulate their votes for directors" or words of similar import means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

D. Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:

1. The meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or

2. A shareholder who has the right to cumulate his votes gives notice to the secretary of the corporation not less than 48 hours before the time set for the meeting of the shareholder's intent to cumulate his votes during the meeting. If one shareholder gives such a notice all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.

E. If a corporation's articles of incorporation authorize shareholders to cumulate their votes when electing directors, directors may not be elected by written consent pursuant to § 13.1-657 unless it is unanimous.

Code 1950, §§ 13-193 to 13-198, 13-203, 13.1-32; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1984, c. 366; 1985, c. 522; 2005, c. 765; 2007, c. 165.



§ 13.1-669.1. Judicial determination of corporate officers and review of elections and shareholder votes

A. Upon application of, or in a proceeding commenced by, a person specified in subsection B, the circuit court in the county or city in which the principal office of the corporation is located, or, if none in the Commonwealth, in the county or city in which its registered office is located may determine:

1. The validity of the election, appointment, removal, or resignation of a director or officer of the corporation;

2. The right of an individual to hold the office of director or officer of the corporation;

3. The result or validity of an election or vote by the shareholders of the corporation;

4. The right of a director to membership on a committee of the board of directors; and

5. The right of a person to nominate, or an individual to be nominated as, a candidate for election or appointment as a director of the corporation, and any right under a bylaw adopted pursuant to subsection C of § 13.1-624 or any comparable right under any provision of the articles of incorporation, contract, or applicable law.

B. Any application or proceeding pursuant to subsection A may be filed or commenced by any of the following persons:

1. The corporation;

2. A shareholder of the corporation;

3. A director of the corporation, an individual claiming the office of director, or a director whose membership on a committee of the board of directors is contested, who, in each case, is seeking a determination of his right to such office or membership;

4. An officer of the corporation or an individual claiming to be an officer of the corporation, in each case who is seeking a determination of his right to such office; or

5. A person claiming a right covered by subdivision A 5 and who is seeking a determination of such right.

C. In connection with any application or proceeding pursuant to subsection A, the following shall be named as defendants, unless such person made the application or commenced the proceeding:

1. The corporation;

2. An individual whose right to office or membership on a committee of the board of directors is contested;

3. Any individual claiming the office or membership at issue; and

4. Any person claiming a right covered by subdivision A 5 that is at issue.

D. In connection with any application or proceeding under subsection A, service of process may be made upon each of the persons specified in subsection C either by:

1. Serving on the corporation process addressed to such person in any manner provided by statute of the Commonwealth or by rule of the applicable court for service of process on the corporation; or

2. Serving on such person process in any manner provided by statute of the Commonwealth or by rule of the applicable court.

E. When service of process is made upon a person other than the corporation by service upon the corporation pursuant to subdivision D 1, the plaintiff and the corporation promptly shall provide written notice of such service, together with copies of all process and the application or complaint, to such person at the person's last known residence or business address, or as permitted by statute of the Commonwealth.

F. In connection with any application or proceeding under subsection A, the court shall dispose of the application or proceeding on an expedited basis and also may:

1. Order such additional or further notice as the court deems proper under the circumstances;

2. Order that additional persons be joined as parties to the proceeding if the court determines that such joinder is necessary for a just adjudication of matters before the court;

3. Order an election or meeting be held in accordance with the provisions of § 13.1-656 or otherwise;

4. Appoint a master to conduct an election or meeting;

5. Enter temporary, preliminary, or permanent injunctive relief;

6. Resolve solely for the purposes of the proceeding any legal or factual issues necessary for the resolution of any of the matters specified in subsection A, including the right and power of persons claiming to own shares to vote at any meeting of the shareholders; and

7. Order such relief as the court determines is equitable, just, and proper.

G. It shall not be necessary to make shareholders parties to a proceeding or application pursuant to this section unless the shareholder is a required defendant under subdivision C 4, relief is sought against the shareholder individually, or the court orders joinder pursuant to subdivision F 2.

H. Nothing in this section limits, restricts, or abolishes the subject matter jurisdiction or powers of the court as existed prior to July 1, 2015. An application or proceeding pursuant to this section is not the exclusive remedy or proceeding available with respect to the matters specified in subsection A.

2010, c. 782; 2015, c. 611.



§ 13.1-670. Voting trusts

A. One or more shareholders may create a voting trust, conferring on a trustee or trustees the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust, which may include anything consistent with its purpose, and transferring their shares to the trustee or trustees. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

B. A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name.

C. The duration of a voting trust shall be as set forth in the voting trust, except that a voting trust that became effective prior to July 1, 2015, is valid for not more than 10 years after its effective date unless some or all of the parties to the voting trust extend it by signing a written consent to the extension.

D. Any consent to an extension pursuant to subsection C signed by less than all of the parties to the voting trust binds only the parties signing it.

E. The voting trustee shall deliver copies of any consent to extension and the list of beneficial owners to the secretary at the corporation's principal office.

Code 1950, § 13.1-34; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2005, c. 765; 2015, c. 611.



§ 13.1-671. Voting agreements

A. Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of § 13.1-670.

B. A voting agreement created under this section is specifically enforceable.

Code 1950, § 13.1-34; 1956, c. 428; 1975, c. 500; 1985, c. 522.



§ 13.1-671.1. Shareholder agreements

A. An agreement among the shareholders of a corporation that complies with this section is effective among the shareholders and the corporation, even though it is inconsistent with one or more other provisions of this chapter in that it:

1. Eliminates the board of directors or, subject to the requirements of subsection D of § 13.1-647 and subsection A of § 13.1-693, one or more officers or restricts the discretion or powers of the board of directors or one or more officers;

2. Governs the authorization or making of distributions, whether or not in proportion to ownership of shares, subject to the limitations in § 13.1-653;

3. Establishes who shall be directors or officers of the corporation, or their terms of office or manner of selection or removal;

4. Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

5. Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer or employee of the corporation, or among any of them;

6. Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders;

7. Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency; or

8. Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors and the corporation, or among any of them, and is not contrary to public policy.

B. An agreement authorized by this section shall be:

1. a. Set forth in the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement; or

b. Set forth in a written agreement that is signed by all persons who are shareholders at the time of the agreement; and

2. Subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise.

C. The existence of an agreement authorized by this section shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by subsection B of § 13.1-648. If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement shall not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of 90 days after discovery of the existence of the agreement or two years after the time of purchase of the shares.

D. An agreement authorized by this section shall cease to be effective when the corporation becomes a public corporation. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

E. An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

F. The existence or performance of an agreement authorized by this section shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

G. Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares were issued when the agreement was made.

H. No action taken pursuant to this section shall change any requirement to file articles or other documents with the Commission or affect the rights of any creditors or other third parties.

I. The duration of an agreement authorized by this section shall be as set forth in the agreement, except that the duration of an agreement that became effective prior to July 1, 2015, remains 10 years unless the agreement provided otherwise or is subsequently amended to provide otherwise.

J. An agreement among shareholders of a corporation that is consistent with the other provisions of this chapter that does not comply with the provisions of this section shall nonetheless be effective among the shareholders and the corporation.

1990, c. 337; 1997, c. 226; 2005, c. 765; 2015, c. 611.



§ 13.1-672. Repealed

Repealed by Acts 1992, c. 802 .



§ 13.1-672.1. Standing; condition precedent; stay of proceedings

A. A shareholder shall not commence or maintain a derivative proceeding unless the shareholder:

1. Was a shareholder of the corporation at the time of the act or omission complained of;

2. Became a shareholder through transfer by operation of law from one who was a shareholder at that time; or

3. Became a shareholder before public disclosure and without knowledge of the act or omission complained of; and

4. Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.

B. No shareholder may commence a derivative proceeding until:

1. A written demand has been made on the corporation to take suitable action; and

2. Ninety days have expired from the date delivery of the demand was made unless (i) the shareholder has been notified before the expiration of 90 days that the demand has been rejected by the corporation or (ii) irreparable injury to the corporation would result by waiting until the end of the 90-day period.

C. If the corporation commences a review and evaluation of the allegations made in the demand or complaint, the court may stay any derivative proceeding for such period as the court deems appropriate.

1992, c. 802; 2007, c. 165; 2010, c. 782.



§ 13.1-672.2. Discontinuance or settlement

A. A derivative proceeding shall not be settled or discontinued without the court's approval. If the court determines that the discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of the corporation's shareholders, the court shall direct that notice be given to the shareholders affected.

B. Notice required under this section shall be given in such manner as the court shall determine, and the costs of such notice shall be borne in such manner as the court shall direct.

1992, c. 802 .



§ 13.1-672.3. Foreign corporations

Notwithstanding the provisions of §§ 13.1-672.1 and 13.1-672.4, in any derivative proceeding in the right of a foreign corporation, subject to the court's determination of whether the courts of the Commonwealth are a convenient forum for such a proceeding, determinations of (i) standing and satisfaction of conditions precedent to commencing and maintaining derivative proceedings and (ii) grounds for dismissal of derivative proceedings, shall be governed by the laws of the foreign corporation's state of incorporation.

1992, c. 802; 2005, c. 765.



§ 13.1-672.4. Dismissal

A. A derivative proceeding shall be dismissed by the court on motion by the corporation if one of the groups specified in subsection B or E has:

1. Conducted a review and evaluation, adequately informed in the circumstances, of the allegations made in the demand or complaint;

2. Determined in good faith on the basis of that review and evaluation that the maintenance of the derivative proceeding is not in the best interests of the corporation; and

3. Submitted in support of the motion a short and concise statement of the reasons for its determination.

B. Unless a panel is appointed pursuant to subsection E, the determination in subsection A shall be made by:

1. A majority vote of disinterested directors present at a meeting of the board of directors if the disinterested directors constitute a quorum; or

2. A majority vote of a committee consisting of two or more disinterested directors appointed by a majority vote of disinterested directors present at a meeting of the board of directors, whether or not such disinterested directors constituted a quorum.

C. If a derivative proceeding has been commenced after a determination has been made rejecting a demand by a shareholder, the complaint shall allege with particularity facts establishing that the requirements of subsection A have not been met. The plaintiff shall be entitled to discovery with respect to the issues presented by the motion only if and to the extent that the complaint alleges such facts with particularity.

D. The plaintiff shall have the burden of proving that the requirements of subsection A have not been met, except that the corporation shall have the burden with respect to the issue of independence under subsection B if the complaint alleges with particularity facts raising a substantial question as to such independence.

E. The court may appoint a panel of independent persons upon motion by the corporation to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation.

1992, c. 802; 1993, c. 233; 2005, c. 765.



§ 13.1-672.5. Payment of and security for expenses

On termination of a derivative proceeding, the court shall:

1. Order the corporation to pay the plaintiff's reasonable expenses (including counsel fees) incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation; or

2. Order the plaintiff or the plaintiff's attorney to pay any defendant's reasonable expenses (including counsel fees) incurred in defending the proceeding if it finds that the proceeding was commenced or maintained arbitrarily, vexatiously or not in good faith.

1992, c. 802; 1993, c. 233 .



§ 13.1-672.6. Shareholder action to appoint custodian or receiver for a public corporation

A. The circuit court in any city or county where a public corporation's principal office is or was last located, or, if none in the Commonwealth, where its registered office is or was last located may appoint one or more persons to be custodians, or, if the corporation is insolvent, to be receivers, of and for a public corporation in a proceeding by a shareholder where it is established that:

1. The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered; or

2. The directors or those in control of the corporation are acting fraudulently and irreparable injury to the corporation is threatened or being suffered.

B. The court:

1. May issue injunctions, appoint a temporary custodian or temporary receiver with all the powers and duties the court directs, take other action to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing is held;

2. Shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a custodian or receiver; and

3. Has jurisdiction over the corporation and all of its property, wherever located.

C. The court may appoint an individual or domestic or foreign corporation, authorized to transact business in the Commonwealth, as a custodian or receiver and may require the custodian or receiver to post bond, with or without sureties, in an amount the court directs.

D. The court shall describe the powers and duties of the custodian or receiver in its appointing order, which may be amended from time to time. Among other powers:

1. A custodian may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the business and affairs of the corporation; and

2. A receiver (i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and (ii) may sue and defend in the receiver's own name as receiver in all courts of the Commonwealth.

E. The court during a custodianship may designate the custodian a receiver, and during a receivership may redesignate the receiver a custodian, if doing so is in the best interests of the corporation.

F. The court from time to time during the custodianship or receivership may order compensation paid and expense disbursements or reimbursements made to the custodian or receiver from the assets of the corporation or proceeds from the sale of its assets.

2007, c. 165.



§ 13.1-673. Requirement for and duties of board of directors

A. Except as provided in an agreement authorized by § 13.1-671.1, each corporation shall have a board of directors.

B. All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized under § 13.1-671.1.

Code 1950, § 13.1-35; 1956, c. 428; 1985, c. 522; 1990, c. 337; 2005, c. 765.



§ 13.1-674. Qualification of directors or for nomination for director

A. The articles of incorporation or bylaws may prescribe qualifications for directors or to be nominated as directors.

B. A requirement that is based on a past, current, or prospective action, or on an expression of an opinion, by a nominee or director that (i) relates to the discharge of a director's duties and (ii) could limit the ability of the nominee or director to discharge his duties as a director is not a permissible qualification for a nominee or director under this section. Permissible qualifications for a nominee or director under this section include the person's not being or having been subject to specified criminal, civil, or regulatory sanctions or not having been removed as a director by judicial action or for cause.

C. A director need not be a resident of this Commonwealth or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.

D. A qualification for nomination for director that is prescribed before a person's nomination shall apply to the person at the time of his nomination. A qualification for nomination for director that is prescribed after a person's nomination shall not apply to the person with respect to such nomination.

E. A qualification for directors that is prescribed before a person's nomination for director may provide that it applies (i) only at the start of the director's term or (ii) during that person's term as director. A qualification for directors prescribed during a director's term shall not apply to that director prior to the end of that director's term.

Code 1950, § 13.1-35; 1956, c. 428; 1985, c. 522; 2012, c. 706; 2015, c. 611.



§ 13.1-675. Number and election of directors

A. A board of directors shall consist of one or more individuals, with the number specified in or fixed in accordance with the bylaws, or if not specified in or fixed in accordance with the bylaws, with the number specified in or fixed in accordance with the articles of incorporation. The number of directors may be increased or decreased from time to time by amendment to the bylaws, unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment of the articles of incorporation.

B. The shareholders may adopt a bylaw fixing the number of directors and may direct that such bylaw not be amended by the board of directors.

C. The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the shareholders or by the board of directors. After shares are issued, only the shareholders may change the range for the size of the board of directors or change from a fixed to a variable-range size board or vice versa.

D. Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under § 13.1-678.

E. No individual shall be named or elected as a director without his prior consent.

Code 1950, § 13.1-36; 1956, c. 428; 1968, c. 87; 1973, c. 50; 1974, c. 662; 1977, c. 123; 1982, c. 104; 1985, c. 522; 1991, c. 112; 2005, c. 765; 2006, c. 330; 2010, c. 782.



§ 13.1-676. Election of directors by certain classes of shareholders

If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. Each class, or classes, of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors.

Code 1950, § 13.1-37; 1956, c. 428; 1985, c. 522.



§ 13.1-677. Terms of directors generally

A. The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected, unless their terms are staggered pursuant to § 13.1-678, in which case the term shall expire at the applicable second or third annual shareholders' meeting.

B. The terms of all other directors expire at the next, or if the terms are staggered in accordance with § 13.1-678, at the applicable second or third, annual shareholders' meeting following their election.

C. A decrease in the number of directors does not shorten an incumbent director's term.

D. The term of a director elected by the board of directors to fill a vacancy expires at the next shareholders' meeting at which directors are elected.

E. Despite the expiration of a director's term, the director continues to serve until the director's successor is elected and qualifies or until there is a decrease in the number of directors, if any.

F. Notwithstanding the foregoing provisions, the terms of the directors of a corporation registered under the Investment Company Act of 1940 shall expire according to, and otherwise be governed by, the provisions of the Investment Company Act of 1940.

Code 1950, § 13.1-36; 1956, c. 428; 1968, c. 87; 1973, c. 50; 1974, c. 662; 1977, c. 123; 1982, c. 104; 1985, c. 522; 1990, c. 228; 2005, c. 765; 2007, c. 165.



§ 13.1-678. Staggered terms for directors

A. The articles of incorporation may provide for staggering the terms of directors by dividing the total number of directors into two or three groups, with each group containing one-half or one-third of the total, as near as may be. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.

B. If the articles of incorporation permit cumulative voting, any provision establishing staggered terms of directors shall provide that at least three directors shall be elected at each annual shareholders' meeting.

Code 1950, § 13.1-37; 1956, c. 428; 1985, c. 522.



§ 13.1-679. Resignation of directors

A. A director may resign at any time by delivering a written resignation to the board of directors or its chairman, or to the secretary of the corporation.

B. A resignation is effective when the resignation is delivered unless the resignation specifies a later effective date or an effective date determined upon the occurrence of one or more events. If a resignation is made effective at a later date, the board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date. A resignation that is conditioned upon failing to receive a specified vote for election as a director may provide that it is irrevocable.

C. Any person who has resigned as a director of a corporation, or whose name is incorrectly on file with the Commission as a director of a corporation, may file a statement to that effect with the Commission.

D. Upon the resignation of a director, the corporation may file an amended annual report with the Commission indicating the resignation of the director and the successor in office, if any.

1985, c. 522; 1991, c. 124; 2005, c. 765; 2007, c. 165.



§ 13.1-680. Removal of directors by shareholders

A. The shareholders may remove one or more directors with or without cause, unless the articles of incorporation provide that directors may be removed only with cause.

B. If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove the director.

C. If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect him under cumulative voting is voted against his removal. If cumulative voting is not authorized, unless the articles of incorporation require a greater vote, a director may be removed if the number of votes cast to remove him constitutes a majority of the votes entitled to be cast at an election of directors of the voting group or voting groups by which the director was elected.

D. A director may be removed by the shareholders only at a meeting called for the purpose of removing the director. The meeting notice shall state that the purpose, or one of the purposes of the meeting, is removal of the director.

E. Upon the removal of a director, the corporation may file an amended annual report with the Commission indicating the removal of the director and the successor in office, if any.

Code 1950, §§ 13-205, 13.1-42; 1956, c. 428; 1985, c. 522; 1991, c. 124; 2005, c. 765.



§ 13.1-681. Repealed

Repealed by Acts 2010, c. 782, cl. 2.



§ 13.1-682. Vacancy on board of directors

A. Unless the articles of incorporation provide otherwise, if a vacancy occurs on the board of directors, including a vacancy resulting from an increase in the number of directors:

1. The shareholders may fill the vacancy;

2. The board of directors may fill the vacancy; or

3. If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of the directors remaining in office.

B. Unless the articles of incorporation provide otherwise, if the vacant office was held by a director elected by a voting group of shareholders, only the shareholders of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders and only the directors elected by that voting group are entitled to fill the vacancy if it is filled by the board of directors.

C. A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under subsection B of § 13.1-679 or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

D. The corporation may file an amended annual report with the Commission indicating the filling of a vacancy.

Code 1950, § 13.1-38; 1956, c. 428; 1985, c. 522; 1991, c. 124; 2007, c. 165.



§ 13.1-683. Compensation of directors

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.

Code 1950, § 13.1-35; 1956, c. 428; 1985, c. 522.



§ 13.1-684. Meetings of the board of directors

A. The board of directors may hold regular or special meetings in or out of this Commonwealth.

B. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

Code 1950, § 13.1-41; 1956, c. 428; 1975, c. 500; 1985, c. 522.



§ 13.1-685. Action without meeting of board of directors

A. Except to the extent that the articles of incorporation or bylaws require that action by the board of directors be taken at a meeting, action required or permitted by this chapter to be taken by the board of directors may be taken without a meeting if each director signs a consent describing the action to be taken and delivers it to the corporation.

B. Action taken under this section is effective when the last director signs the consent unless the consent specifies a different effective date, in which event the action taken is effective as of the date specified therein provided the consent states the date of execution by each director.

C. A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all the directors.

D. Any person, whether or not then a director, may provide that a consent to action as a director shall be effective at a future time, including the time when an event occurs, but such future time shall not be more than 60 days after such provision is made. Any such consent shall be deemed to have been made for purposes of this section at the future time so specified for the consent to be effective, provided that (i) the person is a director at such future time and (ii) the person did not revoke the consent prior to such future time. Any such consent may be revoked, in the manner provided in subsection C, prior to its becoming effective.

E. For purposes of this section, a written consent and the signing thereof may be accomplished by one or more electronic transmissions.

F. A consent signed under this section has the effect of action taken at a meeting of the board of directors and may be described as such in any document.

Code 1950, § 13.1-41.1; 1964, c. 419; 1975, c. 500; 1985, c. 522; 2005, c. 765; 2015, c. 611.



§ 13.1-686. Notice of board of directors' meetings

A. Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place or purpose of the meeting.

B. Special meetings of the board of directors shall be held upon such notice as is prescribed in the articles of incorporation or bylaws, or when not inconsistent with the articles of incorporation or bylaws, by resolution of the board of directors. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.

Code 1950, § 13.1-41; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2002, c. 285; 2005, c. 765; 2010, c. 782.



§ 13.1-687. Waiver of notice by director

A. A director may waive any notice required by this Act, the articles of incorporation, or bylaws before or after the date and time stated in the notice, and such waiver shall be equivalent to the giving of such notice. Except as provided in subsection B of this section, the waiver shall be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

B. A director's attendance at or participation in a meeting waives any required notice to him of the meeting unless the director at the beginning of the meeting or promptly upon his arrival objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.

Code 1950, § 13.1-27; 1956, c. 428; 1985, c. 522.



§ 13.1-688. Quorum and voting by directors

A. Unless the articles of incorporation or bylaws require a greater number for the transaction of all business or any particular business, or unless otherwise specifically provided in this chapter, a quorum of a board of directors consists of:

1. A majority of the fixed number of directors if the corporation has a fixed board size; or

2. A majority of the number of directors prescribed, or if no number is prescribed the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

B. The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection A.

C. If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

D. A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

1. The director objects at the beginning of the meeting, or promptly upon his arrival, to holding it or transacting specified business at the meeting; or

2. The director votes against, or abstains from, the action taken.

E. Except as provided in § 13.1-671.1, a director shall not vote by proxy.

F. Whenever this chapter requires the board of directors to take any action or to recommend or approve any proposed corporate act, such action, recommendation or approval shall not be required if the proposed action or corporate act is adopted by the unanimous consent of shareholders.

Code 1950, §§ 13-206, 13-207, 13.1-39, 13.1-44; 1956, c. 428; 1966, c. 131; 1985, c. 522; 1992, c. 471; 2005, c. 765.



§ 13.1-689. Committees

A. Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one or more committees and appoint members of the board of directors to serve on them. Each committee shall have two or more members, who serve at the pleasure of the board of directors.

B. The creation of a committee and appointment of members to it shall be approved by the greater number of (i) a majority of all the directors in office when the action is taken, or (ii) the number of directors required by the articles of incorporation or bylaws to take action under § 13.1-688.

C. Sections 13.1-684 through 13.1-688, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

D. To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under § 13.1-673, except that a committee may not:

1. Approve or recommend to shareholders action that this chapter requires to be approved by shareholders;

2. Fill vacancies on the board or on any of its committees;

3. Amend articles of incorporation pursuant to § 13.1-706;

4. Adopt, amend, or repeal the bylaws;

5. Approve a plan of merger not requiring shareholder approval;

6. Authorize or approve a distribution, except according to a general formula or method prescribed by the board of directors; or

7. Authorize or approve the issuance or sale or contract for sale of shares, or determine the designation and rights, preferences, and limitations of a class or series of shares, except that the board of directors may (i) authorize a committee to do so subject to such limits, if any, as may be prescribed by the board of directors, and (ii) authorize a senior executive officer of the corporation to do so subject to such limits, if any, as may be prescribed by the board of directors or by subsection C of § 13.1-646.

E. The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in § 13.1-690.

F. The board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified member during the member's absence or disqualification. Unless the articles of incorporation or the bylaws or the resolution creating the committee provide otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, unanimously may appoint another director to act in place of the absent or disqualified member.

Code 1950, § 13.1-40; 1956, c. 428; 1975, c. 500; 1980, c. 341; 1985, c. 522; 2005, c. 765; 2010, c. 782.



§ 13.1-690. General standards of conduct for director

A. A director shall discharge his duties as a director, including his duties as a member of a committee, in accordance with his good faith business judgment of the best interests of the corporation.

B. Unless he has knowledge or information concerning the matter in question that makes reliance unwarranted, a director is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

1. One or more officers or employees of the corporation whom the director believes, in good faith, to be reliable and competent in the matters presented;

2. Legal counsel, public accountants, or other persons as to matters the director believes, in good faith, are within the person's professional or expert competence; or

3. A committee of the board of directors of which he is not a member if the director believes, in good faith, that the committee merits confidence.

C. A director is not liable for any action taken as a director, or any failure to take any action, if he performed the duties of his office in compliance with this section.

D. A person alleging a violation of this section has the burden of proving the violation.

Code 1950, §§ 13-206, 13-207, 13.1-44; 1956, c. 428; 1985, c. 522.



§ 13.1-690.1. Director of open-end management investment company deemed independent and disinterested

A director of a corporation that is an open-end management investment company, as defined by the Investment Company Act of 1940, who with respect to the corporation is not an interested person, as defined by the Investment Company Act of 1940, shall be deemed to be independent and disinterested when making any determination or taking any action as a director.

2006, c. 330.



§ 13.1-691. Director conflict of interests

A. A conflict of interests transaction is a transaction with the corporation in which a director of the corporation has an interest that precludes the director from being a disinterested director. A conflict of interests transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one of the following is true:

1. The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction;

2. The material facts of the transaction and the director's interest were disclosed to the shareholders entitled to vote and they authorized, approved, or ratified the transaction; or

3. The transaction was fair to the corporation.

B. For purposes of subdivision A 1, a conflict of interests transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the disinterested directors on the board of directors, or on the committee. A transaction shall not be authorized, approved, or ratified under this section by a single director. If a majority of the disinterested directors vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director who is not disinterested does not affect the validity of any action taken under subdivision A 1 if the transaction is otherwise authorized, approved or ratified as provided in that subsection.

C. For purposes of subdivision A 2, a conflict of interests transaction is authorized, approved, or ratified if it receives the vote of a majority of the shares entitled to be counted under this subsection. Shares owned by or voted under the control of a director who is not disinterested may not be counted in a vote of shareholders to determine whether to authorize, approve, or ratify a conflict of interests transaction under subdivision A 2. The vote of those shares, however, shall be counted in determining whether the transaction is approved under other sections of this chapter. A majority of the shares, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

Code 1950, § 13.1-39.1; 1975, c. 500; 1980, c. 341; 1985, c. 522; 2005, c. 765.



§ 13.1-691.1. Business opportunities

A. A director's taking advantage, directly or indirectly, of a business opportunity may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against the director, in a proceeding by or in the right of the corporation on the ground that such opportunity should have first been offered to the corporation, if before becoming legally obligated respecting the opportunity the director brings it to the attention of the corporation and:

1. Directors' action disclaiming the corporation's interest in the opportunity is taken in compliance with the procedures set forth in subdivision A 1 of § 13.1-691, as if the decision being made concerned a director's conflict of interests transaction; or

2. Shareholders' action disclaiming the corporation's interest in the opportunity is taken in compliance with the procedures set forth in subdivision A 2 of § 13.1-691, as if the decision being made concerned a director's conflict of interests transaction.

B. In any proceeding seeking equitable relief or other remedies, based upon an alleged improper taking advantage of a business opportunity by a director, the fact that the director did not employ one of the procedures described in subsection A before taking advantage of the opportunity shall not create an inference that the opportunity should have been first presented to the corporation or alter the burden of proof otherwise applicable to establish that the director breached a duty to the corporation in the circumstances.

2005, c. 765.



§ 13.1-692. Liability for unlawful distributions

A. A director who votes for or assents to a distribution made in violation of this chapter or the articles of incorporation is personally liable to the corporation and its creditors for the amount of the distribution that exceeds what could have been distributed without violating this chapter or the articles of incorporation if the party asserting liability establishes that when taking the action the director did not comply with § 13.1-690.

B. A director held liable for an unlawful distribution under subsection A is entitled to:

1. Contribution from every other director who could be held liable under subsection A for the unlawful distribution; and

2. Recoupment from the shareholders who received the unlawful distribution in proportion to the amounts of such unlawful distribution received by them respectively.

C. No suit shall be brought against any director for any liability imposed by subsection A except within two years after the right of action shall accrue.

D. Contribution or recoupment under subsection B is barred unless it is commenced within one year after the liability of the claimant has been finally adjudicated under subsection A.

Code 1950, §§ 13-206, 13-207, 13.1-44; 1956, c. 428; 1985, c. 522; 2005, c. 765.



§ 13.1-692.1. Limitation on liability of officers and directors; exception

A. In any proceeding brought by or in the right of a corporation or brought by or on behalf of shareholders of the corporation, the damages assessed against an officer or director arising out of a single transaction, occurrence or course of conduct shall not exceed the lesser of:

1. The monetary amount, including the elimination of liability, specified in the articles of incorporation or, if approved by the shareholders, in the bylaws as a limitation on or elimination of the liability of the officer or director; or

2. The greater of (i) $100,000 or (ii) the amount of cash compensation received by the officer or director from the corporation during the twelve months immediately preceding the act or omission for which liability was imposed.

B. The liability of an officer or director shall not be limited as provided in this section if the officer or director engaged in willful misconduct or a knowing violation of the criminal law or of any federal or state securities law, including, without limitation, any claim of unlawful insider trading or manipulation of the market for any security.

C. No limitation on or elimination of liability adopted pursuant to this section may be affected by any amendment of the articles of incorporation or bylaws with respect to any act or omission occurring before such amendment.

1987, cc. 59, 257; 1988, c. 561.



§ 13.1-693. Required officers

A. Except as provided in an agreement authorized by § 13.1-671.1, a corporation shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors that is not inconsistent with the bylaws and as may be necessary to enable it to execute documents that comply with subsection F of § 13.1-604.

B. The board of directors may elect individuals to fill one or more offices of the corporation. An officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

C. The secretary or any other officer as designated in the bylaws or by resolution of the board shall have the responsibility for preparing and maintaining custody of minutes of the directors' and shareholders' meetings and for authenticating records of the corporation.

D. The same individual may simultaneously hold more than one office in a corporation.

Code 1950, § 13.1-45; 1956, c. 428; 1972, c. 606; 1975, c. 500; 1982, c. 372; 1985, c. 522; 1994, c. 189; 2005, c. 765.



§ 13.1-694. Duties of officers

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.

Code 1950, § 13.1-45; 1956, c. 428; 1972, c. 606; 1975, c. 500; 1982, c. 372; 1985, c. 522.



§ 13.1-695. Resignation and removal of officers

A. An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective time. If a resignation is made effective at a later time, the corporation may fill the pending vacancy before the effective time if the successor does not take office until the effective time.

B. A board of directors may remove any officer at any time with or without cause and any officer or assistant officer, if appointed by another officer, may likewise be removed by such officer. Election or appointment of an officer shall not of itself create any contract rights in the officer or the corporation. An officer's removal does not affect such officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

C. Any person who has resigned as an officer of a corporation, or whose name is incorrectly on file with the Commission as an officer of a corporation, may file a statement to that effect with the Commission.

D. Upon the resignation or removal of an officer, the corporation may file an amended annual report with the Commission indicating the resignation or removal of the officer and the successor in office, if any.

Code 1950, § 13.1-46; 1956, c. 428; 1985, c. 522; 1990, c. 282; 1991, cc. 124, 146; 2005, c. 765.



§ 13.1-696. Definitions

In this article:

"Corporation" includes any domestic corporation and any domestic or foreign predecessor entity of a domestic corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

"Director" or "officer" means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, manager, partner, trustee, employee, or agent of another foreign or domestic corporation, limited liability company, partnership, joint venture, trust, employee benefit plan, or other entity. A director or officer is considered to be serving an employee benefit plan at the corporation's request if his duties to the corporation also impose duties on, or otherwise involve services by, him to the plan or to participants in or beneficiaries of the plan. "Director" or "officer" includes, unless the context requires otherwise, the estate or personal representative of a director or officer.

"Expenses" includes counsel fees.

"Liability" means the obligation to pay a judgment, settlement, penalty, fine, including any excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding.

"Official capacity" means, (i) when used with respect to a director, the office of director in a corporation; or (ii) when used with respect to an officer, as contemplated in § 13.1-702, the office in a corporation held by the officer. "Official capacity" does not include service for any other foreign or domestic corporation or any partnership, joint venture, trust, employee benefit plan, or other entity.

"Party" means an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

"Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, arbitrative, or investigative and whether formal or informal.

Code 1950, § 13.1-3.1; 1968, c. 570; 1975, c. 500; 1979, c. 99; 1985, c. 522; 2005, c. 765; 2009, c. 587.



§ 13.1-697. Authority to indemnify

A. Except as provided in subsection D, a corporation may indemnify an individual made a party to a proceeding because he is or was a director against liability incurred in the proceeding if the director:

1. Conducted himself in good faith; and

2. Believed:

a. In the case of conduct in his official capacity with the corporation, that his conduct was in its best interests; and

b. In all other cases, that his conduct was at least not opposed to its best interests; and

3. In the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful.

B. A director's conduct with respect to an employee benefit plan for a purpose he believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subdivision A 2 b.

C. The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of nolo contendere or its equivalent, is not, of itself, determinative that the director did not meet the relevant standard of conduct described in this section.

D. Unless ordered by a court under subsection C of § 13.1-700.1, a corporation may not indemnify a director under this section:

1. In connection with a proceeding by or in the right of the corporation except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard under subsection A; or

2. In connection with any other proceeding charging improper personal benefit to the director, whether or not involving action in his official capacity, in which he was adjudged liable on the basis that personal benefit was improperly received by him.

Code 1950, § 13.1-3.1; 1968, c. 570; 1975, c. 500; 1979, c. 99; 1985, c. 522; 2005, c. 765.



§ 13.1-698. Mandatory indemnification

Unless limited by its articles of incorporation, a corporation shall indemnify a director who entirely prevails in the defense of any proceeding to which he was a party because he is or was a director of the corporation against reasonable expenses incurred by him in connection with the proceeding.

Code 1950, § 13.1-3.1; 1968, c. 570; 1975, c. 500; 1979, c. 99; 1985, c. 522.



§ 13.1-699. Advance for expenses

A. A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if the director furnishes the corporation a signed written undertaking, executed personally or on his behalf, to repay any funds advanced if the director is not entitled to mandatory indemnification under § 13.1-698 and it is ultimately determined under § 13.1-700.1 or 13.1-701 that the director has not met the relevant standard of conduct.

B. The undertaking required by subsection A shall be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

C. Authorizations of payments under this section shall be made by:

1. The board of directors:

a. If there are two or more disinterested directors, by a majority vote of all the disinterested directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote; or

b. If there are fewer than two disinterested directors, by the vote necessary for action by the board in accordance with subsection C of § 13.1-688, in which authorization directors who do not qualify as disinterested directors may participate; or

2. By the shareholders, but shares owned by or voted under the control of a director who at the time does not qualify as a disinterested director may not be voted on the authorization.

Code 1950, § 13.1-3.1; 1968, c. 570; 1975, c. 500; 1979, c. 99; 1985, c. 522; 2005, c. 765; 2010, c. 782; 2015, c. 611.



§ 13.1-700. Repealed

Repealed by Acts 1987, cc. 59, 257.



§ 13.1-700.1. Court orders for advances, reimbursement or indemnification

A. An individual who is made a party to a proceeding because he is a director of the corporation may apply to a court for an order directing the corporation to make advances or reimbursement for expenses or to provide indemnification. Such application may be made to the court conducting the proceeding or to another court of competent jurisdiction.

B. The court shall order the corporation to make advances and/or reimbursement for expenses or to provide indemnification if it determines that the director is entitled to such advances, reimbursement or indemnification and shall also order the corporation to pay the director's reasonable expenses incurred to obtain the order.

C. With respect to a proceeding by or in the right of the corporation, the court may (i) order indemnification of the director to the extent of his reasonable expenses if it determines that, considering all the relevant circumstances, the director is entitled to indemnification even though he was adjudged liable to the corporation and (ii) also order the corporation to pay the director's reasonable expenses incurred to obtain the order of indemnification.

D. Neither (i) the failure of the corporation, including its board of directors, its independent legal counsel and its shareholders, to have made an independent determination prior to the commencement of any action permitted by this section that the applying director is entitled to receive advances and/or reimbursement nor (ii) the determination by the corporation, including its board of directors, its independent legal counsel and its shareholders, that the applying director is not entitled to receive advances and/or reimbursement or indemnification shall create a presumption to that effect or otherwise of itself be a defense to that director's application for advances for expenses, reimbursement or indemnification.

1987, cc. 59, 257; 2005, c. 765.



§ 13.1-701. Determination and authorization of indemnification

A. A corporation may not indemnify a director under § 13.1-697 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible because he has met the relevant standard of conduct set forth in § 13.1-697.

B. The determination shall be made:

1. If there are two or more disinterested directors, by the board of directors by a majority vote of all the disinterested directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote;

2. By special legal counsel:

a. Selected in the manner prescribed in subdivision 1 of this subsection; or

b. If there are fewer than two disinterested directors, selected by the board of directors, in which selection directors who do not qualify as disinterested directors may participate; or

3. By the shareholders, but shares owned by or voted under the control of a director who at the time does not qualify as a disinterested director may not be voted on the determination.

C. Authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than two disinterested directors or if the determination is made by special legal counsel, authorization of indemnification shall be made by those entitled under subdivision B 2 to select counsel.

Code 1950, § 13.1-3.1; 1968, c. 570; 1975, c. 500; 1979, c. 99; 1985, c. 522; 2005, c. 765.



§ 13.1-702. Indemnification of officers

Unless limited by a corporation's articles of incorporation:

1. An officer of the corporation is entitled to mandatory indemnification under § 13.1-698, and is entitled to apply for court-ordered indemnification under § 13.1-700.1, in each case to the same extent as a director; and

2. The corporation may indemnify and advance expenses under this article to an officer of the corporation to the same extent as to a director.

Code 1950, § 13.1-3.1; 1968, c. 570; 1975, c. 500; 1979, c. 99; 1985, c. 522; 2005, c. 765.



§ 13.1-703. Insurance

A corporation may purchase and maintain insurance on behalf of an individual who is or was a director or officer of the corporation, or who, while a director or officer of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, limited liability company, partnership, joint venture, trust, employee benefit plan, or other entity, against liability asserted against or incurred by him in that capacity or arising from his status as a director or officer, whether or not the corporation would have power to indemnify him against the same liability under § 13.1-697 or 13.1-698.

Code 1950, § 13.1-3.1; 1968, c. 570; 1975, c. 500; 1979, c. 99; 1985, c. 522; 2005, c. 765.



§ 13.1-704. Application of article

A. Unless the articles of incorporation or bylaws expressly provide otherwise, any authorization of indemnification or advances or reimbursement of expenses in the articles of incorporation or bylaws shall not be deemed to prevent the corporation from providing indemnity or advances or reimbursement of expenses permitted or mandated by this article. A corporation, by a provision in its articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders, may obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with § 13.1-697 and advance funds to pay for or reimburse expenses in accordance with § 13.1-699. Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in subsection C of § 13.1-699 and subsection C of § 13.1-701.

B. Any corporation shall have power to make any further indemnity, including indemnity with respect to a proceeding by or in the right of the corporation, and to make additional provision for advances and reimbursement of expenses, to any director or officer that may be authorized by the articles of incorporation or any bylaw made by the shareholders or any resolution adopted, before or after the event, by the shareholders, except an indemnity against (i) his willful misconduct, or (ii) a knowing violation of the criminal law. Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed, unless the articles of incorporation or any such bylaw or resolution expressly provides otherwise, also to obligate the corporation to advance funds to pay for or reimburse expenses to the fullest extent permitted by law in accordance with § 13.1-699 except that the applicable standard shall be conduct that does not constitute willful misconduct or a knowing violation of criminal law, rather than the standard of conduct prescribed in § 13.1-697. Unless the articles of incorporation, or any such bylaw or resolution expressly provide otherwise, any determination as to the right to any further indemnity shall be made in accordance with subsection B of § 13.1-701. Each such indemnity may continue as to a person who has ceased to have the capacity referred to above and may inure to the benefit of the heirs, executors and administrators of such a person.

C. No right provided to any person pursuant to this section may be reduced or eliminated by any amendment of the articles of incorporation or bylaws with respect to any act or omission occurring before such amendment.

D. This article does not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with his or her appearance as a witness in a proceeding at a time when he or she is not a party.

E. This article does not limit a corporation's power to provide indemnity to, advance or reimburse expenses incurred by, or provide or maintain insurance on behalf of an agent or an employee who is not a director or officer.

Code 1950, § 13.1-3.1; 1968, c. 570; 1975, c. 500; 1979, c. 99; 1985, c. 522; 1987, cc. 59, 257; 1988, c. 561; 2005, c. 765; 2007, c. 165; 2010, c. 782.



§ 13.1-705. Authority to amend articles of incorporation

A. A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

B. A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, purpose, or duration of the corporation.

Code 1950, § 13.1-55; 1956, c. 428; 1958, c. 564; 1985, c. 522.



§ 13.1-706. Amendment of articles of incorporation by directors

Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles of incorporation without shareholder action:

1. To delete the names and addresses of the initial directors;

2. To delete the name of the initial registered agent or the address of the initial registered office, if a statement of change described in § 13.1-635 is on file with the Commission;

3. If the corporation has only one class of shares outstanding:

a. To change each issued and unissued authorized share of the class into a greater number of whole shares of that class; or

b. To increase the number of authorized shares of the class to the extent necessary to permit the issuance of shares as a share dividend;

4. To eliminate or change the par value of the shares of any class or series;

5. To change the corporate name by substituting the word "corporation," "incorporated," "company," or "limited," or the abbreviation "corp.," "inc.," "co." or "ltd.," or a similar word or abbreviation in the name, or by adding, deleting, or changing a geographic attribution for the name;

6. If the corporation has or will become a holding company under § 13.1-719.1, to change the corporate name to the former name of the constituent corporation;

7. If the corporation is registered as an open-end management investment company under the Investment Company Act of 1940, to increase or decrease the aggregate number of shares or the number of shares of any class or series within any class that the corporation is authorized to issue; or

8. To make any other change expressly permitted by this chapter to be made without shareholder action.

1985, c. 522; 1989, c. 483; 1990, c. 292; 2005, c. 765; 2006, c. 330; 2015, c. 623.



§ 13.1-707. Amendment of articles of incorporation by directors and shareholders

A. Except where shareholder approval of an amendment of the articles of incorporation is not required by this chapter, an amendment to the articles of incorporation shall be adopted in the following manner:

1. The proposed amendment shall be adopted by the board of directors.

2. After adopting the proposed amendment the board of directors shall submit the amendment to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the amendment, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the shareholders the basis for that determination; and

3. The shareholders entitled to vote on the amendment shall approve the amendment as provided in subsection D.

B. The board of directors may condition its submission of the proposed amendment on any basis.

C. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 13.1-658. The notice of meeting shall also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy of the amendment.

D. Unless this chapter or the board of directors, acting pursuant to subsection B, requires a greater vote, the amendment to be adopted shall be approved by each voting group entitled to vote on the amendment by more than two-thirds of all the votes entitled to be cast by that voting group. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast on the amendment by each voting group entitled to vote on the amendment at a meeting at which a quorum of the voting group exists.

E. When an exchange, reclassification or change of shares is effected by amendment of the articles of incorporation, and a material difference in right results, or the par value of the shares is changed or the corporate name is changed, the action of the shareholders authorizing the amendment may prescribe a time after which the holders of the old shares shall no longer be entitled to receive distributions or to vote or to exercise any other rights as shareholders until certificates representing the old shares are surrendered in exchange for certificates representing the new shares. But upon such surrender all distributions not paid because of this provision shall be paid without interest.

Code 1950, §§ 13-37, 13.1-19, 13.1-56; 1956, c. 428; 1972, c. 580; 1975, c. 500; 1985, c. 522; 2005, c. 765.



§ 13.1-708. Voting on amendments by voting groups

A. Except as otherwise provided in the articles of incorporation, if a corporation has more than one class of shares outstanding, the outstanding shares of a class are entitled to vote as a separate voting group on a proposed amendment of the articles of incorporation if shareholder voting is otherwise required by this chapter and if the amendment would:

1. Increase or decrease the aggregate number of authorized shares of the class;

2. Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

3. Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

4. Change the rights, preferences, or limitations of all or part of the shares of the class, but such class shall not be entitled to vote as a separate voting group on an amendment increasing the number of authorized shares of a subordinate class solely because both such classes vote on some or all matters as a single voting group;

5. Change the shares of all or part of the class into a different number of shares of the same class;

6. Create a new class of shares or change a class of shares with subordinate and inferior rights into a class of shares, having rights or preferences with respect to distributions or to dissolution that are prior or superior to the shares of the class, or increase the rights, preferences, or number of authorized shares of any class that after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior or superior to the shares of the class;

7. In the case of a class of shares with preferential rights, divide the shares into a series, designate the series, and determine, or, unless authority was conferred at the time the class was created, authorize the board of directors to determine, variations in the rights, preferences and limitations among the shares of the respective series;

8. Limit or deny an existing preemptive right of all or part of the shares of the class; or

9. Cancel or otherwise affect rights to distributions that have accumulated but not yet been declared on all or part of the shares of the class.

B. If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection A, the holders of shares of that series are entitled to vote as a separate voting group on the proposed amendment.

C. If a proposed amendment that entitles two or more classes or series of shares to vote as separate voting groups under this section would affect those two or more classes or series in the same or a substantially similar way, the holders of shares of all the classes or series so affected shall vote together as a single voting group on the proposed amendment, unless the articles of incorporation provide for different voting rights for shares of the different classes or series.

D. Except as otherwise provided in the articles of incorporation, shares that are convertible into shares of another class or series shall not have any right, prior to conversion, to vote on any matter because it affects the class or series into which such shares are convertible.

Code 1950, § 13.1-57; 1956, c. 428; 1975, c. 500; 1985, c. 522; 1996, c. 238; 1997, c. 400; 2005, c. 765; 2008, c. 91.



§ 13.1-709. Amendment before issuance of shares

If a corporation has not yet issued shares, its board of directors or incorporators, in the event that there is no board of directors, may adopt one or more amendments to the corporation's articles of incorporation.

1985, c. 522.



§ 13.1-710. Articles of amendment

A. A corporation amending its articles of incorporation shall file with the Commission articles of amendment setting forth:

1. The name of the corporation;

2. The text of each amendment adopted or the information required by subdivision L 5 of § 13.1-604;

3. If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself, which may be made dependent upon facts objectively ascertainable outside the articles of amendment in accordance with subsection L of § 13.1-604;

4. The date of each amendment's adoption;

5. If an amendment was adopted by the board of directors or the incorporators without shareholder approval, a statement that the amendment was duly approved by the board of directors or by a majority of the incorporators, as the case may be, including the reason shareholder and, if applicable, director approval was not required; and

6. If an amendment was approved by the shareholders, either:

a. A statement that the amendment was adopted by unanimous consent of the shareholders, or

b. A statement that the amendment was proposed by the board of directors and submitted to the shareholders in accordance with this chapter and a statement of:

(1) The designation, number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on the amendment;

(2) Either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each voting group and a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group.

B. If the Commission finds that the articles of amendment comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of amendment.

Code 1950, §§ 13.1-58, 13.1-59; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1985, c. 522; 2002, c. 497; 2005, c. 765; 2015, c. 623.



§ 13.1-711. Restated articles of incorporation

A. A corporation's board of directors may restate its articles of incorporation at any time with or without shareholder approval.

B. The restatement may include one or more new amendments to the articles. If the restatement includes one or more new amendments requiring shareholder approval, the new amendment or amendments shall be adopted and approved as provided in § 13.1-707.

C. If the board of directors submits a restatement for shareholder approval, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 13.1-658. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any new amendment it would make in the articles.

D. A corporation restating its articles of incorporation shall file with the Commission articles of restatement setting forth:

1. The name of the corporation immediately prior to restatement;

2. Whether the restatement contains a new amendment to the articles;

3. The text of the restated articles of incorporation or amended and restated articles of incorporation, as the case may be;

4. If the restatement includes a new amendment that provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment, which may be made dependent upon facts objectively ascertainable outside the articles of restatement in accordance with subsection L of § 13.1-604;

5. The date of the restatement's adoption;

6. If the restatement does not contain a new amendment to the articles, that the board of directors adopted the restatement;

7. If the restatement contains a new amendment to the articles not requiring shareholder approval, the information required by subdivision A 5 of § 13.1-710; and

8. If the restatement contains a new amendment to the articles requiring shareholder approval, the information required by subdivision A 6 of § 13.1-710.

E. If the Commission finds that the articles of restatement comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of restatement. When the certificate of restatement is effective the restated articles of incorporation or amended and restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

F. The Commission may certify restated articles of incorporation or amended and restated articles of incorporation as the articles of incorporation currently in effect.

1985, c. 522; 2002, c. 497; 2005, c. 765; 2007, c. 165; 2012, c. 706.



§ 13.1-712. Repealed

Repealed by Acts 1988, c. 194.



§ 13.1-713. Effect of amendment of articles of incorporation

An amendment to the articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.

Code 1950, § 13.1-60; 1956, c. 428; 1985, c. 522; 2005, c. 765.



§ 13.1-714. Amendment of bylaws by board of directors or shareholders

A. A corporation's shareholders may amend or repeal the corporation's bylaws.

B. A corporation's board of directors may amend or repeal the corporation's bylaws except to the extent that:

1. The articles of incorporation or this chapter reserves that power exclusively to the shareholders; or

2. Except as provided in subsection D of § 13.1-624, the shareholders in amending, repealing, or adopting a bylaw expressly provide that the board of directors may not amend, repeal, or reinstate that bylaw.

Code 1950, §§ 13-10, 13.1-24; 1956, c. 428; 1985, c. 522; 2005, c. 765; 2010, c. 782.



§ 13.1-715. Bylaw provisions increasing quorum or voting requirements for directors

A. A bylaw that increases a quorum or voting requirement for the board of directors may be amended or repealed:

1. If originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides; or

2. If adopted by the board of directors, either by the shareholders or by the board of directors.

B. A bylaw adopted or amended by the shareholders that increases a quorum or voting requirement for the board of directors may provide that it shall be amended or repealed only by a specified vote of either the shareholders or the board of directors.

C. Action by the board of directors under subsection A to amend or repeal a bylaw that changes the quorum or voting requirement applicable to meetings of the board of directors must meet the quorum requirement and be adopted by the vote required to take action under the quorum and voting requirement then in effect.

1985, c. 522; 2005, c. 765.



§ 13.1-715.1. Definitions

As used in this article:

"Merger" means a business combination pursuant to § 13.1-716.

"Party to a merger" or "party to a share exchange" means any domestic or foreign corporation or eligible entity that will:

1. Merge under a plan of merger;

2. Acquire shares of another domestic or foreign corporation or eligible interests in an eligible entity in a share exchange; or

3. Have all of its shares or eligible interests or all of one or more classes or series of its shares or eligible interests acquired in a share exchange.

"Share exchange" means a business combination pursuant to § 13.1-717.

"Survivor" in a merger means the domestic or foreign corporation or the eligible entity into which one or more other domestic or foreign corporations or eligible entities are merged. A survivor of a merger may preexist the merger or be created by the merger.

2005, c. 765.



§ 13.1-716. Merger

A. One or more domestic corporations may merge with one or more domestic or foreign corporations or eligible entities pursuant to a plan of merger, or two or more foreign corporations or domestic or foreign eligible entities may merge into a new domestic or foreign corporation or eligible entity to be created in the merger. When a domestic corporation is the survivor of a merger with a domestic nonstock corporation, it may become, pursuant to subdivision C 5, a domestic nonstock corporation, provided that the only parties to the merger are domestic corporations and domestic nonstock corporations.

B. A foreign corporation or a foreign eligible entity may be a party to a merger with a domestic corporation, or may be created pursuant to the terms of the plan of merger, only if the merger is permitted by the laws under which the foreign corporation or eligible entity is organized or by which it is governed.

C. The plan of merger shall include:

1. The name of each domestic or foreign corporation or eligible entity that will merge and the name of the domestic or foreign corporation or eligible entity that will be the survivor of the merger;

2. The terms and conditions of the merger;

3. The manner and basis of converting the shares of each merging domestic or foreign corporation and eligible interests of each merging domestic or foreign eligible entity into shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash, or other property or any combination of the foregoing;

4. The manner and basis of converting any rights to acquire the shares of each merging domestic or foreign corporation and eligible interests of each merging domestic or foreign eligible entity into shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash, or other property or any combination of the foregoing;

5. The articles of incorporation of any domestic or foreign corporation or nonstock corporation, or the organic document of any domestic or foreign unincorporated entity, to be created by the merger, or if a new domestic or foreign corporation or nonstock corporation or unincorporated entity is not to be created by the merger, any amendments to the survivor's articles of incorporation or organic document; and

6. Any other provisions required by the laws under which any party to the merger is organized or by which it is governed, or by the articles of incorporation or organic document of any such party.

D. Terms of a plan of merger may be made dependent on facts objectively ascertainable outside the plan in accordance with subsection L of § 13.1-604.

E. The plan of merger may also include a provision that the plan may be amended prior to the effective date of the certificate of merger, but if the shareholders of a domestic corporation that is a party to the merger are required by any provision of this chapter to vote on the plan, the plan may not be amended subsequent to approval of the plan by such shareholders to change any of the following, unless the amendment is approved by the shareholders:

1. The amount or kind of shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash or other property to be received under the plan by the shareholders of or owners of eligible interests in any party to the merger;

2. The articles of incorporation of any domestic or foreign corporation or nonstock corporation, or the organic document of any unincorporated entity, that will survive or be created as a result of the merger, except for changes permitted by § 13.1-706; or

3. Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

F.1. One or more domestic corporations may merge pursuant to this section into another domestic corporation if the articles of incorporation of each of them could lawfully contain all the corporate powers and purposes of all of them.

2. Any corporation authorized by its articles of incorporation to engage in a special kind of business enumerated in § 13.1-620 may be merged with another corporation authorized by its articles of incorporation to engage in the same special kind of business, including mergers authorized under § 6.2-1146, whether or not either or both of such corporations are actually engaged in the transaction of such business, and the shareholders of the corporations parties to the merger may receive shares of a corporation not authorized by its articles of incorporation to engage in such special kind of business.

Code 1950, § 13.1-68; 1956, c. 428; 1968, c. 111; 1973, c. 441; 1975, c. 500; 1980, c. 90; 1985, c. 522; 1991, c. 228; 2005, c. 765; 2006, c. 663; 2008, c. 509; 2009, c. 216; 2015, c. 611.



§ 13.1-717. Share exchange

A. Through a share exchange:

1. A domestic corporation may acquire all of the shares of one or more classes or series of shares of another domestic or foreign corporation, or all of the eligible interests of one or more classes or series of eligible interests of a domestic or foreign eligible entity, as well as rights to acquire any such shares or eligible interests, in exchange for shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash, other property or any combination of the foregoing, pursuant to a plan of share exchange; or

2. All of the shares of one or more classes or series of shares of a domestic corporation, as well as rights to acquire any such shares or eligible interests, may be acquired by another domestic or foreign corporation or other eligible entity, in exchange for shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash, other property or any combination of the foregoing, pursuant to a plan of share exchange.

B. A foreign corporation or eligible entity may be a party to a share exchange only if the share exchange is permitted by the laws under which the corporation or eligible entity is organized or by which it is governed.

C. If the organic law of a domestic eligible entity does not provide procedures for the approval of a share exchange, a plan of share exchange may be adopted and approved, and the share exchange effectuated, in accordance with the procedures, if any, for a merger.

D. The plan of share exchange shall include:

1. The name of each domestic or foreign corporation or eligible entity whose shares or eligible interests will be acquired and the name of the domestic or foreign corporation or other eligible entity that will acquire those shares or eligible interests;

2. The terms and conditions of the share exchange;

3. The manner and basis of exchanging shares of a domestic or foreign corporation or eligible interests in an eligible entity whose shares or eligible interests will be acquired under the share exchange into shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash, other property or any combination of the foregoing;

4. The manner and basis for exchanging any rights to acquire shares of a domestic or foreign corporation or eligible interests in an eligible entity whose shares or eligible interests will be acquired under the share exchange into shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash, other property or any combination of the foregoing; and

5. Any other provisions required by the laws under which any party to the share exchange is organized or by the articles of incorporation or organic document of any such party.

E. Terms of a plan of share exchange may be made dependent on facts objectively ascertainable outside the plan in accordance with subsection L of § 13.1-604.

F. The plan of share exchange may also include a provision that the plan may be amended prior to the effective date of the certificate of share exchange, but if the shareholders of a domestic corporation that is a party to the share exchange are required by any provision of this chapter to vote on the plan, the plan may not be amended subsequent to approval of the plan by such shareholders to change any of the following, unless the amendment is approved by the shareholders:

1. The amount or kind of shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash, or other property or any combination of the foregoing to be issued by the corporation or to be received under the plan by the shareholders of or owners of eligible interests in any party to the share exchange; or

2. Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

G. This section does not limit the power of a domestic corporation to acquire shares of another domestic or foreign corporation or eligible interests in an eligible entity in a transaction other than a share exchange.

Code 1950, § 13.1-69.1; 1975, c. 500; 1980, c. 90; 1985, c. 522; 2005, c. 765; 2015, c. 611.



§ 13.1-718. Action on a plan of merger or share exchange

A. In the case of a domestic corporation that is a party to a merger or share exchange:

1. The plan of merger or share exchange shall be adopted by the board of directors.

2. Except as provided in subsections F and H and in §§ 13.1-719 and 13.1-719.1, after adopting the plan of merger or share exchange the board of directors shall submit the plan to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the shareholders the basis for that determination.

B. The board of directors may condition its submission of the plan of merger or share exchange to the shareholders on any basis.

C. If the plan of merger or share exchange is required to be approved by the shareholders, and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan is to be submitted for approval. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the plan and shall contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing domestic or foreign corporation or eligible entity and its shareholders are to receive shares or other interests or the right to receive shares or other interests in the surviving corporation or eligible entity, the notice shall also include or be accompanied by a copy or summary of the articles of incorporation or organic document of that corporation or eligible entity. If the corporation is to be merged into a domestic or foreign corporation or eligible entity that is to be created pursuant to the merger and its shareholders are to receive shares or other interests or the right to receive shares or other interests in the surviving corporation or eligible entity, the notice shall include or be accompanied by a copy or a summary of the articles of incorporation or organic document of the new domestic or foreign corporation or eligible entity.

D. Unless the articles of incorporation, or the board of directors acting pursuant to subsection B, require a greater vote, the plan of merger or share exchange to be authorized shall be approved by each voting group entitled to vote on the plan by more than two-thirds of all the votes entitled to be cast by that voting group. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast on the plan by each voting group entitled to vote on the transaction at a meeting at which a quorum of the voting group exists.

E. Separate voting by voting groups is required:

1. Except as otherwise provided in the articles of incorporation, on a plan of merger by each class or series of shares that:

a. Is to be converted under the plan of merger into shares, other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash, other property, or any combination of the foregoing, or is proposed to be eliminated without being converted into any of the foregoing; or

b. Would be entitled to vote as a separate group on a provision in the plan that, if contained in a proposed amendment to articles of incorporation, would require action by separate voting groups under § 13.1-708;

2. Except as otherwise provided in the articles of incorporation, on a plan of share exchange, by each class or series of shares included in the exchange, with each class or series constituting a separate voting group;

3. On a plan of merger, if the voting group is entitled under the articles of incorporation to vote as a voting group to approve a plan of merger; and

4. On a plan of share exchange, if the voting group is entitled under the articles of incorporation to vote as a voting group to approve a plan of share exchange.

F. Unless the articles of incorporation otherwise provide, approval by the corporation's shareholders of a plan of merger or share exchange is not required if:

1. The corporation will survive the merger or is the acquiring corporation in a share exchange;

2. Except for amendments permitted by § 13.1-706, its articles of incorporation will not be changed;

3. Each shareholder of the corporation whose shares were outstanding immediately before the effective time of the merger or share exchange will hold the same number of shares, with identical preferences, limitations, and rights immediately after the effective time of the merger or share exchange; and

4. With respect to shares of the surviving corporation in a merger that are entitled to vote unconditionally in the election of directors, the number of shares outstanding immediately after the merger, plus the number of shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of options, rights, and warrants issued pursuant to the merger, will not exceed by more than 20 percent the total number of shares of the surviving corporation outstanding immediately before the merger.

G. Unless the articles of incorporation otherwise provide, approval by the corporation's shareholders of a plan of merger or share exchange is not required if:

1. The corporation is a public corporation;

2. The plan of merger or share exchange expressly (i) permits or requires such a merger or share exchange to be effected under this subsection and (ii) provides that such merger or share exchange be effected as soon as practicable following the consummation of the offer referred to in subdivision 3 if such merger or share exchange is effected under this subsection;

3. A corporation or limited liability company irrevocably accepts for payment shares tendered pursuant to a tender or exchange offer for any and all of the outstanding shares of a constituent corporation, as defined in § 13.1-719.1, on the terms provided in such plan of merger or share exchange that, absent this subsection, would be entitled to vote on the adoption of the plan of merger or share exchange; however, the offer may exclude shares of the constituent corporation that are owned at the commencement of the offer by:

a. The corporation or limited liability company making the offer;

b. Any person that owns, directly or indirectly, all of the outstanding shares or eligible interests of the corporation or limited liability company making the offer; or

c. Any direct or indirect wholly-owned subsidiary of any corporation or limited liability company described in subdivision a or person described in subdivision b;

4. Following the acceptance of shares referred to in this subsection, the shares irrevocably accepted for payment pursuant to the offer and received by the depository prior to expiration of the offer, plus the shares otherwise owned by the corporation or limited liability company consummating the offer, equals at least the percentage of the shares, and of each class or series thereof, that, absent this subsection, would be required to adopt a plan of merger or share exchange under this chapter and by the articles of incorporation of the constituent corporation;

5. The corporation or limited liability company accepting the shares referred to in subdivision 3 merges with or into the constituent corporation or acquires all of the outstanding shares of the constituent corporation pursuant to the plan; and

6. Each outstanding share of each class or series of stock of the constituent corporation that is the subject of, and is not irrevocably accepted for payment in, the offer referred to in subdivision 3 is either:

a. To be converted in such merger into, or into the right to receive, the same amount and kind of consideration to be paid for shares of such class or series of stock of such constituent corporation irrevocably accepted for payment in the offer; or

b. Exchanged in such share exchange for, or for the right to receive, the same amount and kind of consideration to be paid for shares of such class or series of stock of such constituent corporation irrevocably accepted for payment in the offer.

As used in this subsection:

"Depository" means an agent appointed in connection with an offer referred to in subdivision 3 by the corporation or limited liability company consummating the offer.

"Person" means any individual, corporation, partnership, limited liability company, unincorporated association, or other entity.

"Received" means (i) with respect to certificated shares, the physical receipt of a stock certificate and (ii) with respect to uncertificated shares, (a) the transfer into the depository's account or (b) the receipt by the depository of an agent's message.

H. If a corporation has not yet issued shares and its articles of incorporation do not otherwise provide, its board of directors may adopt and approve a plan of merger or share exchange on behalf of the corporation without shareholder action.

I. If as a result of a merger or share exchange one or more shareholders of a domestic corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of merger or share exchange shall require the execution, by each shareholder, of a separate written consent to become subject to such owner liability.

Code 1950, § 13.1-70; 1956, c. 428; 1975, c. 500; 1985, c. 522; 1991, c. 109; 2005, c. 765; 2006, cc. 363, 663; 2007, c. 165; 2010, c. 782; 2015, c. 611.



§ 13.1-719. Merger between parent and subsidiary or between subsidiaries

A. A domestic parent corporation that owns shares of a domestic or foreign subsidiary corporation that possess at least 90 percent of the voting power of each class and series of the outstanding shares of the subsidiary that have voting power may merge the subsidiary into itself or into another such subsidiary, or merge itself into the subsidiary, without the approval of the board of directors or shareholders of the subsidiary, unless the articles of incorporation of any of the corporations otherwise provide, and unless, in the case of a foreign subsidiary, approval by the subsidiary's board of directors or shareholders is required by the laws under which the subsidiary is organized.

B. A foreign parent corporation that owns shares of a domestic subsidiary corporation that possess at least 90 percent of the voting power of each class and series of the outstanding shares of the subsidiary that have voting power may merge the subsidiary into itself or into another domestic or foreign subsidiary, or merge itself into the subsidiary if permitted by the laws under which any such foreign parent or subsidiary corporation is organized or by which it is governed, without the approval of the board of directors or shareholders of the subsidiary, unless the articles of incorporation of any of the corporations, or in the case of a foreign corporation, its equivalent governing document, otherwise provide. A foreign corporation may be a party to a merger pursuant to this subsection only if the merger is permitted by the laws under which the foreign corporation is organized.

C. If under subsection A or B approval of the merger by the subsidiary's shareholders is not required, the parent corporation shall, within 10 days after the effective date of the merger, notify each of the subsidiary's shareholders that the merger has become effective.

D. Except as provided in subsections A, B, and C, a merger between a parent and a subsidiary shall be governed by the provisions of this article applicable to mergers generally.

E. The articles of incorporation of the survivor shall not be altered or amended by a merger pursuant to this section, except for amendments permitted by § 13.1-706.

F. Two or more subsidiaries may be merged into a parent corporation pursuant to this section.

Code 1950, § 13.1-76; 1956, c. 428; 1964, c. 417; 1968, c. 115; 1975, c. 500; 1985, c. 522; 1990, c. 230; 2005, c. 765; 2015, c. 611.



§ 13.1-719.1. Formation of a holding company

A. As used in this section:

"Constituent corporation" means a corporation which, from the incorporation of the holding company until consummation of a merger governed by this section, was at all times the sole direct parent of the holding company and whose shares are converted into shares of the holding company in such merger.

"Holding company" means a corporation which, from its incorporation until consummation of a merger governed by this section, was at all times a direct wholly owned subsidiary of the constituent corporation and whose shares are issued in such merger in exchange for the shares of the constituent corporation.

"Indirect subsidiary" means a corporation which, from its incorporation until consummation of a merger governed by this section, was at all times a direct wholly owned subsidiary of the holding company.

B. Unless its articles of incorporation otherwise provide, a constituent corporation may merge an indirect subsidiary into itself, or may merge itself into an indirect subsidiary, without the approval of the shareholders of the constituent corporation or the board of directors or shareholders of the indirect subsidiary, if:

1. Such constituent corporation and indirect subsidiary are the only parties to the merger;

2. The provisions in the articles of incorporation and bylaws of the constituent corporation and the holding company at the effective time of the merger are identical as they relate to:

a. The designation, number, and par value of each class and series of shares that are authorized, and the preferences, rights and limitations of each class and series of shares;

b. Any terms of the shares that are dependent upon facts objectively ascertainable outside of the articles of incorporation or that vary among the holders of the same class or series;

c. The preemptive right of the shareholders to acquire unissued shares, provided, however, that if the constituent corporation was formed on or before December 31, 2005, and its articles of incorporation do not deny the preemptive right of its shareholders, and the holding company was formed after December 31, 2005, the articles of incorporation of the holding company must provide that its shareholders have the preemptive right to acquire the holding company's unissued shares to the same extent the shareholders of the constituent corporation had a preemptive right to acquire unissued shares of the constituent corporation;

d. The definition, limitation, and regulation of the powers of the corporation, its directors, and shareholders;

e. The management of the business and regulation of the affairs of the corporation; and

f. For purposes of subdivision 2 c of this subsection, shares include any warrants, rights or options to acquire any such shares or any security or other obligation of the corporation convertible into any such shares or into warrants, rights or options to acquire any such shares;

3. Each share or fraction of a share of the constituent corporation outstanding immediately prior to the effective time of the merger is converted in the merger into a share or equal fraction of a share of the holding company having the same preferences, rights, and limitations as the share or fraction of a share of the constituent corporation being converted in the merger;

4. Each right to acquire shares of the constituent corporation outstanding immediately prior to the effective time of the merger is converted in the merger into a right to acquire shares of the holding company having the same preferences, rights, and limitations as the right to acquire shares of the constituent corporation being converted in the merger; and

5. The directors of the constituent corporation become or remain the directors of the holding company upon the effective time of the merger.

C. Notwithstanding any provision in this chapter to the contrary, a plan of merger adopted pursuant to this section may include:

1. If the indirect subsidiary is the survivor:

a. An amendment or restatement of the indirect subsidiary's articles of incorporation to change the name of the indirect subsidiary to a name that satisfies the requirements of this chapter; and

b. A provision that the shares of the holding company into which the shares of the constituent corporation are converted in the merger may be represented by the share certificates that previously represented shares of the constituent corporation, if the holding company adopts the former name of the constituent corporation by filing articles of amendment that are effective immediately following consummation of the merger; and

2. If the constituent corporation is the survivor:

a. An amendment or restatement of the constituent corporation's articles of incorporation:

(1) To change the name of the constituent corporation to a name that satisfies the requirements of this chapter;

(2) To delete any existing provisions that authorize the issuance of or relate to multiple classes or series of shares and to add one or more provisions that authorize a new, single class of shares with unlimited voting rights in lieu thereof;

(3) To delete any existing provision that provides for staggering the terms of directors pursuant to § 13.1-678; or

(4) To make any change permitted by § 13.1-706;

b. A provision that one or more of the directors of the constituent corporation immediately prior to the effective time of the merger will no longer be directors of the constituent corporation immediately following the effective time of the merger; and

c. A provision that the shares of the holding company into which the shares of the constituent corporation are converted in the merger may be represented by the share certificates that previously represented shares of the constituent corporation, if the constituent corporation adopts a new name in the merger that is distinguishable upon the records of the Commission and if the board of directors of the holding company, acting pursuant to § 13.1-706, adopts the former name of the constituent corporation by filing articles of amendment that are effective immediately following consummation of the merger.

D. Articles of merger filed with respect to a merger authorized by this section shall include a statement that the plan of merger did not require approval by the shareholders of the constituent corporation or by the board of directors or shareholders of the indirect subsidiary because the merger was authorized by this section and that the conditions specified in subsection B have been satisfied.

E. Except as provided in this section, a merger governed by this section shall comply with the provisions of this article applicable to mergers generally.

F. From and after the effective time of a merger adopted by a constituent corporation pursuant to this section:

1. To the extent the restrictions of § 13.1-725.1 or § 13.1-728.2 applied to the constituent corporation and its shareholders immediately prior to the merger, such restrictions shall apply to the holding company and its shareholders immediately after the effective time of the merger as though it were the constituent corporation, and all shares of the holding company acquired in the merger shall for purposes of §§ 13.1-725.1 and 13.1-728.2 be deemed to have been acquired at the time that the shares of the constituent corporation converted in the merger were acquired, and provided further that:

a. Any shareholder who immediately prior to the effective time of the merger was not an interested shareholder within the meaning of § 13.1-725 shall not solely by reason of the merger become an interested shareholder of the holding company; and

b. Any shares which immediately prior to the effective time of the merger were not interested shares within the meaning of § 13.1-728.1 shall not solely by reason of the merger become interested shares of the holding company; and

2. To the extent a shareholder of the constituent corporation immediately prior to the effective time of the merger had standing to institute or maintain a derivative proceeding on behalf of the constituent corporation, consummation of the merger shall not be deemed to limit or extinguish such standing.

3. To the extent a voting trust authorized by § 13.1-670, a voting agreement authorized by § 13.1-671, a shareholder agreement authorized by § 13.1-671.1, a proxy or any similar agreement or instrument applied to the constituent corporation, its shares or its shareholders immediately prior to the merger, such voting trust, voting agreement, shareholder agreement, proxy or other agreement or instrument shall apply to the holding company and its shares and shareholders immediately following consummation of the merger to the same extent that it applied to the constituent corporation and its shares and shareholders immediately prior to consummation of the merger.

2006, c. 363; 2015, c. 611.



§ 13.1-720. Articles of merger or share exchange

A. After a plan of merger or share exchange has been adopted and approved as required by this chapter, articles of merger or share exchange shall be signed on behalf of each party to the merger or share exchange. The articles shall set forth:

1. The plan of merger or share exchange, the names of the parties to the merger or share exchange and, for each party that is a foreign corporation or eligible entity, the name of the state or country under whose law it is incorporated or formed;

2. If the articles of incorporation of a domestic corporation that is the survivor of a merger are amended, or if a new domestic corporation is created as a result of a merger, as an attachment to the articles of merger or share exchange, the amendments to the survivor's articles of incorporation or the articles of incorporation of the new corporation;

3. The date the plan of merger or share exchange was adopted by each domestic corporation that was a party to the merger or share exchange;

4. If the plan of merger or share exchange required approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, either:

a. A statement that the plan was approved by the unanimous consent of the shareholders; or

b. A statement that the plan was submitted to the shareholders by the board of directors in accordance with this chapter, and a statement of:

(1) The designation, number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on the plan; and

(2) Either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number cast for the plan by each voting group was sufficient for approval by that voting group;

5. If the plan of merger or share exchange was adopted by the directors without approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement that the plan of merger or share exchange was duly approved by the directors including the reason shareholder approval was not required and, in the case of a merger pursuant to § 13.1-719.1, the additional statements required by subsection D of § 13.1-719.1; and

6. As to each foreign corporation or eligible entity that was a party to the merger or share exchange, a statement that the participation of the foreign corporation or eligible entity was duly authorized as required by the organic law of the corporation or eligible entity.

B. Articles of merger or share exchange shall be filed with the Commission by the survivor of the merger or the acquiring corporation in a share exchange. If the Commission finds that the articles of merger or share exchange comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of merger or share exchange. Articles of merger or share exchange filed under this section may be combined with any filing required under the organic law of any domestic eligible entity involved in the transaction if the combined filing satisfies the requirements of both this section and the other organic law.

C. In the case of a merger pursuant to § 13.1-719 or § 13.1-719.1:

1. The articles shall recite that the merger is being effected pursuant to § 13.1-719 or § 13.1-719.1, as the case may be; and

2. The articles need only be signed on behalf of the parent corporation or the constituent corporation, as the case may be.

Code 1950, §§ 13.1-72, 13.1-73; 1956, c. 428; 1968, c. 114; 1975, c. 500; 1985, c. 522; 1992, c. 575; 2000, c. 53; 2003, c. 597; 2005, c. 765; 2006, c. 363; 2009, c. 216; 2010, c. 782; 2015, c. 611.



§ 13.1-721. Effect of merger or share exchange

A. When a merger becomes effective:

1. The domestic or foreign corporation or eligible entity that is designated in the plan of merger as the survivor continues or comes into existence as the case may be;

2. The separate existence of every domestic or foreign corporation or eligible entity that is merged into the survivor ceases;

3. Property owned by, and, except to the extent that assignment would violate a contractual prohibition on assignment by operation of law, every contract right possessed by, each domestic or foreign corporation or eligible entity that merges into the survivor is vested in the survivor without reversion or impairment;

4. All liabilities of each domestic or foreign corporation or eligible entity that is merged into the survivor are vested in the survivor;

5. The name of the survivor may, but need not be, substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger;

6. The articles of incorporation or organic document of the survivor is amended to the extent provided in the plan of merger;

7. The articles of incorporation or organic document of a survivor that is created by the merger becomes effective; and

8. The shares of each domestic or foreign corporation that is a party to the merger, and the eligible interests in an eligible entity that is a party to the merger, that are to be converted under the plan of merger into shares, other securities, eligible interests, obligations, rights to acquire securities, other securities, or eligible interests, cash, other property or any combination of the foregoing, are converted, and the former holders of such shares or eligible interests are entitled only to the rights provided to them in the plan of merger or to any rights they may have under Article 15 (§ 13.1-729 et seq.) of this chapter or the organic law of the eligible entity.

B. When a share exchange becomes effective, the shares of each domestic or foreign corporation that are to be exchanged for shares and other securities, eligible interests, obligations, rights to acquire shares, other securities, eligible interests, cash, other property or any combination of the foregoing, are entitled only to the rights provided to them in the plan of share exchange or to any rights they may have under Article 15 (§ 13.1-729 et seq.) of this chapter.

C. Upon a merger becoming effective, a foreign corporation or a foreign eligible entity that is the survivor of the merger is deemed to:

1. Appoint the clerk of the Commission as its agent for service of process in a proceeding to enforce the rights of shareholders of each domestic corporation that is a party to the merger who exercise appraisal rights; and

2. Agree that it will promptly pay the amount, if any, to which such shareholders are entitled under Article 15 (§ 13.1-729 et seq.) of this chapter.

D. No corporation that is required by law to be a domestic corporation, may, by merger, cease to be a domestic corporation, but every such corporation, even though a corporation of some other state, the United States or another country, shall also be a domestic corporation of the Commonwealth.

Code 1950, § 13.1-74; 1956, c. 428; 1962, c. 44; 1975, c. 500; 1985, c. 522; 2005, c. 765.



§ 13.1-721.1. Abandonment of a merger or share exchange

A. Unless otherwise provided in a plan of merger or share exchange or in the laws under which a foreign corporation or a domestic or foreign eligible entity that is a party to a merger or a share exchange is organized or by which it is governed, after the plan has been adopted and approved as required by this article, and at any time before the certificate of merger or share exchange has become effective, it may be abandoned by a domestic corporation that is a party thereto without action by shareholders in accordance with any procedures set forth in the plan of merger or share exchange or, if no such procedures are set forth in the plan, in the manner determined by the board of directors, subject to any contractual rights of other parties to the merger or share exchange.

B. If a merger or share exchange is abandoned under subsection A after articles of merger or share exchange have been filed with the Commission but before the certificate of merger or share exchange has become effective, a statement that the merger or share exchange has been abandoned in accordance with this section, signed on behalf of a party to the merger or share exchange, shall be delivered to the Commission for filing prior to the effective date of the certificate of merger or share exchange. Upon filing, the statement shall take effect and the merger or share exchange shall be deemed abandoned and shall not become effective.

2005, c. 765; 2010, c. 782.



§ 13.1-722. Repealed

Repealed by Acts 2005, c. 765, cl. 2.



§ 13.1-722.2. Domestication

A. A foreign corporation may become a domestic corporation if the laws of the jurisdiction in which the foreign corporation is incorporated authorize it to domesticate in another jurisdiction. The laws of the Commonwealth shall govern the effect of domesticating in the Commonwealth pursuant to this article.

B. A domestic corporation not required by law to be a domestic corporation may become a foreign corporation if the jurisdiction in which the corporation intends to domesticate allows for the domestication. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication shall be approved in the manner provided in this article. The laws of the jurisdiction in which the corporation domesticates shall govern the effect of domesticating in that jurisdiction.

C. The plan of domestication shall set forth:

1. A statement of the jurisdiction in which the corporation is to be domesticated;

2. The terms and conditions of the domestication, provided that such terms and conditions may not alter the designation, rights, preferences or limitations of all or part of the authorized shares except to the extent required to conform to the requirements of this chapter; and

3. For a foreign corporation that is to become a domestic corporation, as a referenced attachment, amended and restated articles of incorporation that comply with the requirements of § 13.1-619 as they will be in effect upon consummation of the domestication.

D. The plan of domestication may include any other provision relating to the domestication.

E. The plan of domestication may also include a provision that the board of directors may amend the plan at any time prior to issuance of the certificate of domestication or such other document required by the laws of the other jurisdiction to consummate the domestication. An amendment made subsequent to the submission of the plan to the shareholders of the corporation shall not alter or change any of the terms or conditions of the plan if the change would adversely affect the shares of any class or series of the corporation.

2001, c. 545; 2002, c. 1; 2012, c. 130.



§ 13.1-722.3. Action on plan of domestication by a domestic corporation

In the case of a domestic corporation:

A. The board of directors of the corporation shall adopt the plan of domestication.

B. After adopting the plan of domestication the board of directors shall submit the plan of domestication for approval by the shareholders.

C. For the plan of domestication to be approved:

1. The board of directors shall recommend the plan to the shareholders unless the board of directors determines that because of conflicts of interest or other special circumstances it should make no recommendation and communicates the basis of its determination to the shareholders with the plan; and

2. The shareholders shall approve the plan as provided in subsection F.

D. The board of directors may condition its submission of the plan of domestication to the shareholders on any basis.

E. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 13.1-658 at which the plan of domestication is to be submitted for approval. The notice shall state that a purpose of the meeting is to consider the plan and shall contain or be accompanied by a copy of the plan.

F. Unless this chapter or the board of directors, acting pursuant to subsection D, requires a greater vote, the plan of domestication shall be approved by each voting group entitled to vote on the plan by more than two-thirds of all the votes entitled to be cast by that voting group. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast on the plan by each voting group entitled to vote on the plan at a meeting at which a quorum of the voting group exists.

2001, c. 545; 2002, c. 1.



§ 13.1-722.4. Articles of domestication

A. After the domestication of a foreign corporation is approved in the manner required by the laws of the jurisdiction in which the corporation is incorporated, the corporation shall file with the Commission articles of domestication setting forth:

1. The name of the corporation immediately prior to the filing of the articles of domestication and, if that name is unavailable for use in the Commonwealth or the corporation desires to change its name in connection with the domestication, a name that satisfies the requirements of § 13.1-630;

2. The plan of domestication;

3. The original jurisdiction of the corporation and the date the corporation was incorporated in that jurisdiction, and each subsequent jurisdiction and the date the corporation was domesticated in each such jurisdiction, if any, prior to the filing of the articles of domestication; and

4. A statement that the domestication is permitted by the laws of the jurisdiction in which the corporation is incorporated and that the corporation has complied with those laws in effecting the domestication.

B. If the Commission finds that the articles of domestication comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of domestication.

C. The certificate of domestication shall become effective pursuant to § 13.1-606.

D. A foreign corporation's existence as a domestic corporation shall begin when the certificate of domestication is effective. Upon becoming effective, the certificate of domestication shall be conclusive evidence that all conditions precedent required to be performed by the foreign corporation have been complied with and that the corporation has been incorporated under this chapter.

E. If the foreign corporation is authorized to transact business in the Commonwealth under Article 17 (§ 13.1-757 et seq.), its certificate of authority shall be canceled automatically on the effective date of the certificate of domestication issued by the Commission.

2001, c. 545; 2002, c. 1; 2012, c. 130.



§ 13.1-722.5. Surrender of articles of incorporation upon domestication

A. Whenever a domestic corporation has adopted and approved, in the manner required by this article, a plan of domestication providing for the corporation to be domesticated under the laws of another jurisdiction, the corporation shall file with the Commission articles of incorporation surrender setting forth:

1. The name of the corporation;

2. The jurisdiction in which the corporation is to be domesticated and the name of the corporation upon its domestication under the laws of that jurisdiction;

3. The plan of domestication;

4. A statement that the articles of incorporation surrender are being filed in connection with the domestication of the corporation as a foreign corporation to be incorporated under the laws of another jurisdiction and that the corporation is surrendering its charter under the laws of this Commonwealth;

5. A statement:

a. That the plan was adopted by the unanimous consent of the shareholders; or

b. That the plan was submitted to the shareholders by the board of directors in accordance with this chapter, and a statement of:

(1) The designation, number of outstanding shares and number of votes entitled to be cast by each voting group entitled to vote separately on the plan; and

(2) Either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number cast for the plan by each voting group was sufficient for approval by that voting group;

6. A statement that the corporation revokes the authority of its registered agent to accept service on its behalf and appoints the clerk of the Commission as its agent for service of process in any proceeding based on a cause of action arising during the time it was incorporated in the Commonwealth;

7. A mailing address to which the clerk may mail a copy of any process served on the clerk under subdivision 6; and

8. A commitment by the corporation to notify the clerk of the Commission in the future of any change in the mailing address of the corporation.

B. If the Commission finds that the articles of incorporation surrender comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of incorporation surrender.

C. The corporation shall automatically cease to be a domestic corporation when the certificate of incorporation surrender becomes effective.

D. If the former domestic corporation intends to continue to transact business in the Commonwealth, then, within 30 days after the effective date of the certificate of incorporation surrender, it shall deliver to the Commission an application for a certificate of authority to transact business in the Commonwealth pursuant to § 13.1-759 together with a copy of its instrument of domestication and articles of incorporation and all amendments thereto, duly authenticated by the Secretary of State or other official having custody of corporate records in the state or country under whose laws it is incorporated or domesticated.

E. Service of process on the clerk of the Commission is service of process on a former domestic corporation that has surrendered its charter pursuant to this section. Service on the clerk shall be made in accordance with § 12.1-19.1 and service on the former domestic corporation may be made in any other manner permitted by law.

2001, c. 545; 2002, c. 1; 2015, c. 623.



§ 13.1-722.6. Effect of domestication

A. When a foreign corporation's certificate of domestication in this Commonwealth becomes effective, with respect to that corporation:

1. The title to all real estate and other property remains in the corporation without reversion or impairment;

2. The liabilities remain the liabilities of the corporation;

3. A proceeding pending may be continued by or against the corporation as if the domestication did not occur;

4. The articles of incorporation attached to the articles of domestication constitute the articles of incorporation of the corporation; and

5. The corporation is deemed to:

a. Be incorporated under the laws of this Commonwealth for all purposes;

b. Be the same corporation as the corporation that existed under the laws of the jurisdiction or jurisdictions in which it was originally incorporated or formerly domiciled; and

c. Have been incorporated on the date it was originally incorporated or organized.

B. Any shareholder of a foreign corporation that domesticates into this Commonwealth who, prior to the domestication, was liable for the liabilities or obligations of the corporation is not released from those liabilities or obligations by reason of the domestication.

2001, c. 545; 2002, c. 1.



§ 13.1-722.7. Abandonment of domestication

A. Unless otherwise provided in a plan of domestication of a domestic corporation to become a foreign corporation, after the plan has been approved and adopted as required by this article, and at any time before the certificate of incorporation surrender has become effective, the domestication may be abandoned by the domestic corporation without action by the shareholders in accordance with any procedures set forth in the plan of domestication or, if no such procedures are set forth in the plan of domestication, in the manner determined by the board of directors.

B. If a domestication is abandoned under subsection A after articles of incorporation surrender have been filed with the Commission but before the certificate of incorporation surrender has become effective, written notice that the domestication has been abandoned in accordance with this section shall be filed with the Commission prior to the effective time and date of the certificate of incorporation surrender. The notice shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

C. If the domestication of a foreign corporation into the Commonwealth is abandoned in accordance with the laws of the jurisdiction in which the foreign corporation is incorporated after articles of domestication have been filed with the Commission but before the certificate of domestication has become effective, written notice that the domestication has been abandoned shall be filed with the Commission prior to the effective time and date of the certificate of domestication. The notice shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

2001, c. 545; 2002, c. 1; 2015, c. 623.



§ 13.1-722.8. Definitions

In this article:

"Articles of organization" has the same meaning specified in § 13.1-1002.

"Converting entity" means the domestic corporation or domestic limited liability company that adopts a plan of entity conversion pursuant to this article.

"Corporation" has the same meaning specified in § 13.1-603.

"Limited liability company" has the same meaning specified in § 13.1-1002.

"Member" has the same meaning specified in § 13.1-1002.

"Membership interest" or "interest" has the same meaning specified in § 13.1-1002.

"Surviving entity" means the corporation or limited liability company that is in existence immediately after consummation of an entity conversion pursuant to this article.

2001, c. 545; 2002, c. 1.



§ 13.1-722.9. Entity conversion

A. A corporation may become a limited liability company pursuant to a plan of entity conversion. Such a plan shall be adopted and approved by the corporation in accordance with the procedures of this article.

B. A limited liability company may become a domestic corporation pursuant to a plan of entity conversion. Such plan shall be adopted and approved by the limited liability company in accordance with the provisions of this article.

2001, c. 545; 2002, c. 1.



§ 13.1-722.10. Plan of entity conversion

A. A plan of entity conversion shall set forth:

1. In the case of a conversion of a corporation into a limited liability company:

a. The terms and conditions of the conversion, including the manner and basis of converting the shares of the corporation into interests of the surviving entity preserving the ownership proportion and relative rights, preferences, and limitations of each such share; and

b. As a separate attachment to the plan, the full text of the articles of organization of the surviving entity as they will be in effect immediately after consummation of the conversion.

2. In the case of a conversion of a limited liability company into a corporation:

a. The terms and conditions of the conversion, including the manner and basis of converting the interests of the limited liability company into shares of the surviving entity preserving the ownership proportion and relative rights, preferences, and limitations of each such interest; and

b. As a separate attachment to the plan, the full text of the articles of incorporation of the surviving entity as they will be in effect immediately after consummation of the conversion; and

3. Any other provision relating to the conversion that may be desired.

B. In the case of a corporation that is a converting entity, the plan of entity conversion may also include a provision that the board of directors may amend the plan prior to the issuance of the certificate of entity conversion. An amendment made subsequent to the submission of the plan to the shareholders shall not alter or change any of the terms or conditions of the plan if the change would adversely affect the shares of any class or series of the converting entity.

C. In the case of a limited liability company that is a converting entity, the plan of entity conversion may also include a provision that the plan of entity conversion may be amended prior to the issuance of the certificate of entity conversion. An amendment made subsequent to the submission of the plan to the members shall not alter or change any of the terms or conditions of the plan if the change would adversely affect the membership interests of the converting entity.

2001, c. 545; 2002, c. 1; 2003, c. 598.



§ 13.1-722.11. Action on plan of entity conversion

A. In the case of a corporation that is a converting entity, a plan of entity conversion shall be adopted by the corporation in the following manner:

1. Except where shareholder approval of a plan of entity conversion is not required by subdivision 5:

a. The board of directors of the converting entity shall adopt the plan of entity conversion.

b. After adopting the plan of entity conversion, the board of directors shall submit the plan to the shareholders for their approval.

The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan of entity conversion, unless the board of directors determines that because of conflicts of interest or other special circumstances it should make no recommendation and communicates the basis of its determination to the shareholders with the plan; and

c. The shareholders entitled to vote on the plan of entity conversion shall approve the plan as provided in subdivision 4.

2. The board of directors may condition its submission of the plan of entity conversion to the shareholders on any basis.

3. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 13.1-658 at which the plan of entity conversion is to be submitted for approval. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the plan and shall contain or be accompanied by a copy of the plan.

4. Unless this chapter or the board of directors, acting pursuant to subdivision 2, requires a greater vote, the plan of entity conversion shall be approved by each voting group entitled to vote on the plan by more than two-thirds of all the votes entitled to be cast by that voting group. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast on the plan by each voting group entitled to vote on the plan at a meeting at which a quorum of the voting group exists.

5. If a corporation has not yet issued shares, a majority of its initial board of directors or incorporators, in the event that there is no board of directors, may adopt the plan of entity conversion.

B. In the case of a limited liability company that is a converting entity:

1. The plan of entity conversion shall be approved by the members of the limited liability company in the manner provided in the limited liability company's operating agreement or articles of organization for amendments or, if no such provision is made in an operating agreement or articles of organization, by the unanimous vote of the members of the limited liability company; and

2. If the limited liability company has been formed without any members and no members have been admitted, the plan of entity conversion may be adopted by a majority of the persons named as a manager in the articles of organization or, if there are no members or managers, by a majority of the organizers of the limited liability company.

2001, c. 545; 2002, c. 1; 2012, c. 130.



§ 13.1-722.12. Articles of entity conversion

A. After the conversion of a corporation into a limited liability company has been adopted and approved as required by this article, the converting entity shall file with the Commission articles of entity conversion setting forth:

1. The name of the corporation immediately prior to the filing of the articles of entity conversion and the name to which the name of the corporation is to be changed, which name shall satisfy the requirements of the laws of this Commonwealth;

2. The plan of entity conversion, including the full text of the articles of organization of the surviving entity that comply with the requirements of Chapter 12 (§ 13.1-1000 et seq.), as they will be in effect immediately after consummation of the conversion;

3. If the plan of entity conversion was adopted by the board of directors or the incorporators without shareholder approval, a statement that the plan was duly approved by the board of directors or by a majority of the incorporators, as the case may be, including the reason shareholder and, if applicable, director approval was not required; and

4. If the plan of entity conversion was approved by the shareholders, either:

a. A statement that the plan was adopted by the unanimous consent of the shareholders; or

b. A statement that the plan was submitted to the shareholders by the board of directors in accordance with this chapter, and a statement of:

(1) The designation, number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on the plan; and

(2) Either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number cast for the plan by each voting group was sufficient for approval by that voting group.

B. After the conversion of a limited liability company into a corporation has been adopted and approved as required by this article, the converting entity shall file with the Commission articles of entity conversion setting forth:

1. The name of the limited liability company immediately prior to the filing of the articles of entity conversion and the name to which the name of the limited liability company is to be changed, which name shall satisfy the requirements of § 13.1-630;

2. The plan of entity conversion, including the full text of the articles of incorporation of the surviving entity that comply with the requirements of this chapter, as they will be in effect immediately after the consummation of the conversion; and

3. A statement that the plan was adopted by the members of the limited liability company in the manner provided in the limited liability company's operating agreement or articles of organization for amendments, or, if no such provision is made in an operating agreement or articles of organization, by the unanimous vote of the members of the limited liability company.

C. If the Commission finds that the articles of entity conversion comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of entity conversion.

2001, c. 545; 2002, c. 1; 2003, c. 598; 2015, c. 623.



§ 13.1-722.13. Effect of entity conversion

A. When an entity conversion under this article becomes effective, with respect to that entity:

1. The title to all real estate and other property remains in the surviving entity without reversion or impairment;

2. The liabilities remain the liabilities of the surviving entity;

3. A pending proceeding may be continued by or against the surviving entity as if the conversion did not occur;

4. The articles of incorporation or articles of organization attached to the articles of conversion constitute the articles of incorporation or articles of organization of the surviving entity;

5. The shares or interests of the converting entity are reclassified into shares or interests in accordance with the plan of entity conversion; and the shareholders or members of the converting entity are entitled only to the rights provided in the plan of entity conversion or, in the case of a converting entity that is a corporation, to the rights, if any, they may have under subdivision A 5 of § 13.1-730;

6. The surviving entity is deemed to:

a. Be a corporation or limited liability company for all purposes;

b. Be the same corporation or limited liability company without interruption as the converting entity that existed prior to the conversion;

c. Have been incorporated or otherwise organized on the date that the converting entity was originally incorporated or organized; and

7. The converting entity shall cease to be a corporation or a limited liability company, as the case may be, when the certificate of entity conversion becomes effective.

B. Any shareholder or member of a converting entity who, prior to the entity conversion, was liable for the liabilities or obligations of the converting entity is not released from those liabilities or obligations by reason of the entity conversion.

2001, c. 545; 2002, c. 1; 2005, c. 765; 2015, c. 623.



§ 13.1-722.14. Abandonment of entity conversion

A. Unless otherwise provided in a plan of entity conversion of a corporation to become a limited liability company, after the plan has been approved and adopted as required by this article, and at any time before the certificate of entity conversion has become effective, the conversion may be abandoned by the corporation without action by the shareholders in accordance with any procedures set forth in the plan of entity conversion or, if no such procedures are set forth in the plan of entity conversion, in the manner determined by the board of directors.

B. Unless otherwise provided in a plan of entity conversion of a limited liability company to become a corporation, after the plan has been approved and adopted as required by this article, and at any time before the certificate of entity conversion has become effective, the conversion may be abandoned in the manner set forth in the plan of entity conversion or, if no such procedures are set forth in the plan of entity conversion, by a vote of the members, managers, or organizers of the limited liability company that is equal to or greater than the vote cast for entity conversion pursuant to subsection B of § 13.1-722.11.

C. If an entity conversion is abandoned under subsection A or B after articles of entity conversion have been filed with the Commission but before the certificate of entity conversion has become effective, written notice that the entity conversion has been abandoned in accordance with this section shall be filed with the Commission prior to the effective time and date of the certificate of entity conversion. The notice shall take effect upon filing and the entity conversion shall be deemed abandoned and shall not become effective.

2001, c. 545; 2002, c. 1; 2015, c. 623.



§ 13.1-723. Disposition of assets not requiring shareholder approval

Unless the articles of incorporation otherwise provide, no approval of the shareholders of a corporation is required:

1. To sell, lease, exchange, or otherwise dispose of any or all of the corporation's assets in the usual and regular course of business;

2. To mortgage, pledge or dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of the corporation's assets, whether or not in the usual and regular course of business;

3. To transfer any or all of the corporation's assets to one or more domestic or foreign corporations or eligible entities all the shares or eligible interests of which are owned by the corporation; or

4. To distribute assets pro rata to the holders of one or more classes or series of the corporation's shares.

Code 1950, §§ 13-83, 13-84, 13.1-77; 1954, c. 499; 1956, c. 428; 1968, c. 109; 1971, Ex. Sess., c. 117; 1975, c. 500; 1985, c. 522; 1994, c. 710; 2003, c. 728; 2005, c. 765.



§ 13.1-724. Shareholder approval of certain dispositions

A. A sale, lease, exchange or other disposition of the corporation's assets, other than a disposition described in § 13.1-723, requires approval of the corporation's shareholders if the disposition would leave the corporation without a significant continuing business activity. Unless the articles of incorporation or a shareholder-approved bylaw otherwise provide, if a corporation retains a business activity that represented at least 20 percent of total assets at the end of the most recently completed fiscal year, and 20 percent of either (i) income from continuing operations before taxes or (ii) revenues from continuing operations for that fiscal year, in each case of the corporation and any of its subsidiaries that are consolidated for purposes of federal income taxes, the corporation will conclusively be deemed to have retained a significant continuing business activity.

B. A disposition that requires approval of the shareholders under subsection A shall be initiated by adoption of a resolution by the board of directors authorizing the disposition. After adoption of such a resolution, the board of directors shall submit the proposed disposition to the shareholders for their approval. The board of directors shall also submit to the shareholders a recommendation that the shareholders approve the proposed disposition, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the shareholders the basis for that determination.

C. The board of directors may condition its submission of the proposed disposition on any basis.

D. If a disposition is required to be approved by shareholders and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 13.1-658. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the disposition and shall contain or be accompanied by a copy or summary of the agreement pursuant to which the disposition will be effected. If only a summary of the agreement is sent to shareholders, the corporation also shall send a copy of the agreement to any shareholder who requests it.

E. Unless the board of directors, acting pursuant to subsection C, requires a greater vote, the disposition to be authorized shall be approved by the holders of more than two-thirds of all the votes entitled to be cast on the disposition. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast on the disposition by each voting group entitled to vote on the disposition at a meeting at which a quorum of the voting group exists.

F. Unless the parties to the disposition have agreed otherwise, after a disposition has been approved by shareholders, and at any time before the disposition has been consummated, it may be abandoned, subject to any contractual rights, without further shareholder action in accordance with the procedure set forth in the resolution proposing the disposition or, if none is set forth, by the board of directors.

G. A disposition of assets in the course of dissolution under Article 16 (§ 13.1-742 et seq.) is not governed by this section.

H. The assets of a consolidated subsidiary shall be deemed the assets of the parent corporation for the purposes of this section.

I. Notwithstanding any other provision of this section, no corporation organized to conduct the business of a railroad or other public service or a banking business, or a savings institution, an industrial loan association or a credit union may sell, lease or exchange its properties for the conduct of such business in the Commonwealth except to a corporation of the Commonwealth organized for the same purpose or in the case of a bank to a savings and loan association or a corporation of the United States, and in the case of a savings and loan association to a bank or a corporation of the United States.

Code 1950, §§ 13-83, 13-84, 13.1-77; 1954, c. 499; 1956, c. 428; 1968, c. 109; 1971, Ex. Sess., c. 117; 1975, c. 500; 1985, c. 522; 1987, c. 181; 1996, c. 77; 2005, c. 765.



§ 13.1-725. Definitions

For purposes of this article:

An "affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the person specified.

An "affiliated transaction" means any of the following transactions:

1. Any merger of the corporation or any of its subsidiaries with any interested shareholder or with any other corporation that immediately after the merger would be an affiliate of an interested shareholder that was an interested shareholder immediately before the merger;

2. Any share exchange pursuant to § 13.1-717 in which any interested shareholder acquires one or more classes or series of voting shares of the corporation or any of its subsidiaries;

3. Except for transactions in the ordinary course of business, (i) any sale, lease, exchange, mortgage, pledge, transfer or other disposition (in one transaction or a series of transactions) to or with any interested shareholder of any assets of the corporation or of any of its subsidiaries having an aggregate fair market value in excess of five percent of the corporation's consolidated net worth as of the date of the most recently available financial statements, or (ii) any guaranty by the corporation or any of its subsidiaries (in one transaction or a series of transactions) of indebtedness of any interested shareholder in an amount in excess of five percent of the corporation's consolidated net worth as of the date of the most recently available financial statements;

4. The sale or other disposition by the corporation or any of its subsidiaries to an interested shareholder (in one transaction or a series of transactions) of any voting shares of the corporation or any of its subsidiaries having an aggregate market value in excess of five percent of the aggregate market value of all outstanding voting shares of the corporation except pursuant to a share dividend or the exercise of rights or warrants distributed or offered on a basis affording substantially proportionate treatment to all holders of the same class or series of voting shares;

5. The dissolution of the corporation if proposed by or on behalf of an interested shareholder; or

6. Any reclassification of securities, including any reverse stock split, or recapitalization of the corporation, or any merger of the corporation with any of its subsidiaries or any distribution or other transaction, whether or not with or into or otherwise involving an interested shareholder, which has the effect, directly or indirectly (in one transaction or a series of transactions), of increasing by more than five percent the percentage of the outstanding voting shares of the corporation or any of its subsidiaries beneficially owned by any interested shareholder.

The "announcement date" means the date of the first general public announcement of the proposed affiliated transaction or of the intention to propose an affiliated transaction or the date on which the proposed affiliated transaction or the intention to propose an affiliated transaction is first communicated generally to shareholders of the corporation, whichever is earlier.

An "associate" means as to any specified person:

1. Any entity, other than the corporation and any of its subsidiaries, of which such person is an officer, director, manager, or general partner or is the beneficial owner of 10 percent or more of any class of voting shares or other interests;

2. Any trust or other estate in which such person has a substantial beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; and

3. Any relative or spouse of such person, or any relative of such spouse, who has the same home as such person or who is an officer or director of the corporation or any of its affiliates.

A person is deemed to be a "beneficial owner" of voting shares as to which such person and such person's affiliates and associates, individually or in the aggregate, have or share directly, or indirectly through any contract, arrangement, understanding, relationship, or otherwise:

1. Voting power, which includes the power to vote or to direct the voting of the voting shares, unless such power results solely from a revocable proxy given in response to a proxy solicitation made to 10 or more persons and in accordance with the Securities Exchange Act of 1934;

2. Investment power, which includes the power to dispose or to direct the disposition of the voting shares; or

3. The right to acquire voting power or investment power, whether such right is exercisable immediately or only after the passage of time, pursuant to any contract, arrangement, or understanding, upon the exercise of conversion rights, exchange rights, warrants, or options, or otherwise; provided, that (i) a person shall not be deemed to be a beneficial owner of voting shares tendered pursuant to a tender or exchange offer made by such person or such person's affiliates or associates until such tendered voting shares are accepted for purchase or exchange, (ii) a member of a national securities exchange shall not be deemed to be a beneficial owner of shares held directly or indirectly by it on behalf of another person solely because such member is the record holder of such securities and, pursuant to the rules of such exchange may direct the vote of such shares, without instructions, on other than contested matters or matters that may affect substantially the rights or privileges of the holders of the shares to be voted but is otherwise precluded by the rules of such exchange from voting without instructions and (iii) a director of the corporation shall not be deemed to be a beneficial owner of voting shares beneficially owned by another director of the corporation solely by reason of actions undertaken by such persons in their capacity as directors of the corporation.

"Control" means the possession, directly or indirectly, through the ownership of voting securities, by contract, arrangement, understanding, relationship or otherwise, of the power to direct or cause the direction of the management and policies of a person. The beneficial ownership of 10 percent or more of a corporation's voting shares shall be deemed to constitute control.

The "determination date" means the date on which an interested shareholder became an interested shareholder.

Unless otherwise specified in the articles of incorporation initially filed with the Commission, for purposes of this article a "disinterested director" means as to any particular interested shareholder (i) any member of the board of directors of the corporation who was a member of the board of directors before the later of January 1, 1988, and the determination date and (ii) any member of the board of directors of the corporation who was recommended for election by, or was elected to fill a vacancy and received the affirmative vote of, a majority of the disinterested directors then on the board.

"Fair market value" means:

1. In the case of shares, the highest closing sale price of a share quoted during the 30-day period immediately preceding the date in question on the composite tape for shares listed on the New York Stock Exchange, or, if such shares are not quoted on the composite tape on the New York Stock Exchange, on the principal United States securities exchange registered under the Securities Exchange Act of 1934 on which such shares are listed, or, if such shares are not listed on any such exchange, the highest closing bid quotation with respect to a share during the 30-day period preceding the date in question on the National Association of Securities Dealers, Inc., automated quotations system or any similar system then in general use, or, if no such quotations are available, the fair market value of a share on the date in question as determined by a majority of the disinterested directors; and

2. In the case of property other than cash or shares, the fair market value of such property on the date in question as determined by a majority of the disinterested directors.

An "interested shareholder" means any person that is:

1. The beneficial owner of more than 10 percent of any class of the outstanding voting shares of the corporation; however, the term "interested shareholder" shall not include the corporation or any of its subsidiaries, any savings, employee stock ownership, or other employee benefit plan of the corporation or any of its subsidiaries, or any fiduciary with respect to any such plan when acting in such capacity. For the purpose of determining whether a person is an interested shareholder, the number of voting shares deemed to be outstanding shall include shares deemed owned by the interested shareholder through application of subdivision 3 under the definition of "beneficial owner" but shall not include any other voting shares that may be issuable pursuant to any contract, arrangement, or understanding, upon the exercise of any conversion right, exchange right, warrant, or option, or otherwise; or

2. An affiliate or associate of the corporation and at any time within the preceding three years was an interested shareholder of such corporation.

"Valuation date" means, if the affiliated transaction is voted upon by shareholders, the day before the date of the vote of shareholders or, if the affiliated transaction is not voted upon by shareholders, the date of the consummation of the transaction.

"Voting shares" means the outstanding shares of all classes or series of the corporation entitled to vote generally in the election of directors.

1985, c. 522; 1988, c. 442; 2005, c. 765; 2010, c. 782.



§ 13.1-725.1. Affiliated transactions

Notwithstanding any provision to the contrary contained in this chapter, except as provided in subsection B of § 13.1-727, no corporation shall engage in any affiliated transaction with any interested shareholder for a period of three years following such interested shareholder's determination date unless approved by the affirmative vote of a majority (but not less than two) of the disinterested directors and by the affirmative vote of the holders of two-thirds of the voting shares other than shares beneficially owned by the interested shareholder. A corporation may engage in an affiliated transaction with an interested shareholder beginning three years after such interested shareholder's determination date, provided such transaction complies with the provisions of § 13.1-726.

1988, c. 442.



§ 13.1-726. Voting requirements for affiliated transactions

Except as provided in § 13.1-727 and notwithstanding the provisions of subsection A of § 13.1-638, in addition to any affirmative vote required by any other section of this Act or by the articles of incorporation, an affiliated transaction shall be approved by the affirmative vote of the holders of two-thirds of the voting shares other than shares beneficially owned by the interested shareholder.

1985, c. 522; 1988, c. 442.



§ 13.1-726.1. Determination by disinterested directors

A majority of the disinterested directors shall have the power to determine for the purposes of this article:

1. Whether a person is an interested shareholder;

2. The number of voting shares beneficially owned by any person;

3. Whether a person is an affiliate or associate of another;

4. Whether the securities to be issued or transferred by the corporation or any of its subsidiaries to any interested shareholder have an aggregate fair market value equal to or greater than five percent of the aggregate fair market value of all of the outstanding voting shares of the corporation or any of its subsidiaries as of the determination date; and

5. Whether the assets or amount of indebtedness guaranteed that may be the subject of any affiliated transaction constitutes more than five percent of the consolidated net worth of the corporation.

1988, c. 442.



§ 13.1-727. Exceptions

A. The voting requirements set forth in § 13.1-726 do not apply to a particular affiliated transaction if the conditions specified in either of the following subdivisions are met:

1. The affiliated transaction has been approved by a majority of the disinterested directors; or

2. In the affiliated transaction consideration will be paid to the holders of each class or series of voting shares and the following conditions will be met:

a. The aggregate amount of the cash and the fair market value as of the valuation date of consideration other than cash to be received per share by holders of each class or series of voting shares in such affiliated transaction is at least equal to the highest of the following:

(1) If applicable, the highest per share price, including any brokerage commissions, transfer taxes, and soliciting dealers' fees paid by the interested shareholder for any shares of such class or series acquired by it (i) within the two-year period immediately preceding the determination date or (ii) in the transaction in which it became an interested shareholder, whichever is higher, plus, in either case, interest compounded annually from the earliest date on which such highest per share acquisition price was paid, being the "share acquisition date," through the date the affiliated transaction is effected at the rate for one-year United States Treasury obligations from time to time in effect, less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of such class or series, since the share acquisition date, up to the amount of such interest;

(2) The fair market value per share of such class or series on the announcement date or on the determination date, whichever is higher being the "measuring date," plus, in either case, interest compounded annually from the measuring date through the date the affiliated transaction is effected at the rate for one-year United States Treasury obligations from time to time in effect, less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of such class or series, since the measuring date, up to the amount of such interest;

(3) If applicable, the price per share equal to the per share amount determined pursuant to subdivision 2 a (2) of this subsection, multiplied by the ratio of (i) the highest per share price including any brokerage commissions, transfer taxes and soliciting dealers' fees paid by the interested shareholder for any shares of such class or series acquired by it within the two-year period immediately preceding the determination date to (ii) the fair market value per share of such class or series on the first day in such two-year period on which the interested shareholder acquired any shares of such class or series; and

(4) If applicable, the highest preferential amount, if any, per share to which the holders of such class or series are entitled in the event of any voluntary or involuntary dissolution of the corporation;

b. The consideration to be received by holders of outstanding shares shall be in cash or in the same form as the interested shareholder has previously paid for shares of the same class or series and if the interested shareholder has paid for shares with varying forms of consideration, the form of the consideration will be either cash or the form used to acquire the largest number of shares of such class or series previously acquired by the interested shareholder;

c. During such portion of the three-year period preceding the announcement date that such interested shareholder has been an interested shareholder, except as approved by a majority of the disinterested directors:

(1) There shall have been no failure to declare and pay at the regular date therefor any full periodic dividends, whether or not cumulative, on any outstanding shares of the corporation;

(2) There shall have been (i) no reduction in the annual rate of dividends paid on any class or series of voting shares, except as necessary to reflect any subdivision of the class or series, and (ii) an increase in such annual rate of dividends as necessary to reflect any reclassification, including any reverse stock split, recapitalization, reorganization, or similar transaction that has the effect of reducing the number of outstanding shares of the class or series; and

(3) Such interested shareholder shall not have become the beneficial owner of any additional voting shares except as part of the transaction that results in such interested shareholder becoming an interested shareholder;

d. During such portion of the three-year period preceding the announcement date that such interested shareholder has been an interested shareholder, except as approved by a majority of the disinterested directors, such interested shareholder shall not have received the benefit, directly or indirectly (except proportionately as a shareholder), of any loans, advances, guarantees, pledges, or other financial assistance or any tax credits or other tax advantages provided by the corporation, whether in anticipation of or in connection with such affiliated transaction or otherwise; and

e. Except as otherwise approved by a majority of the disinterested directors, a proxy or information statement describing the affiliated transaction and complying with the requirements of the Securities Exchange Act of 1934 and the rules and regulations thereunder (or any subsequent provisions replacing such Act, rules, or regulations) is mailed to holders of voting shares of the corporation at least 25 days before the consummation of such affiliated transaction, whether or not such proxy or information statement is required to be mailed pursuant to such Act, rules, regulations, or subsequent provisions.

B. The provisions of this article do not apply to a particular affiliated transaction if the conditions specified in any one of the following subdivisions are met:

1. The affiliated transaction is with (i) an interested shareholder who has been an interested shareholder continuously or who would have been such but for the unilateral action of the corporation since the latest of (a) January 26, 1988, (b) the date the corporation first became subject to this article by virtue of its having 300 shareholders of record, or (c) the date such person became an interested shareholder with the prior or contemporaneous approval of a majority of the disinterested directors, (ii) any person who becomes an interested shareholder as a result of acquiring shares from a person specified in (i) of this subdivision by gift, testamentary bequest or the laws of descent and distribution or in a transaction in which consideration was not exchanged and who continues thereafter to be an interested shareholder, or who would have so continued but for the unilateral action of the corporation, (iii) a person who became an interested shareholder inadvertently or as a result of the unilateral action of the corporation and who, as soon as practicable thereafter, divested beneficial ownership of sufficient shares so that such person ceased to be an interested shareholder, and who would not, at any time within the three-year period immediately preceding the announcement date have been an interested shareholder but for such inadvertency or the unilateral action of the corporation, or (iv) an interested shareholder whose acquisition of voting shares making such person an interested shareholder was approved by a majority of the disinterested directors prior to such shareholder's determination date.

2. The corporation does not have more than 300 shareholders of record, unless the foregoing results from action taken by or on behalf of an interested shareholder or a transaction in which a person becomes an interested shareholder.

3. The corporation is an investment company registered under the Investment Company Act of 1940.

4. The corporation's articles of incorporation initially filed with the Commission expressly provide that the corporation shall not be governed by this article.

5. The corporation, by action of its shareholders, adopts an amendment to its articles of incorporation or bylaws expressly electing not to be governed by this article, provided that, in addition to any other vote required by law, such amendment to the articles of incorporation or bylaws shall be approved by the affirmative vote of a majority of the shares entitled to vote that are not owned by an interested shareholder. An amendment adopted pursuant to this subdivision shall not be effective until 18 months after the date such amendment was approved by the shareholders and shall not apply to any affiliated transaction between such corporation and any person who became an interested shareholder of such corporation on or prior to the date of such amendment. A bylaw amendment adopted pursuant to this subdivision shall not be further amended by the board of directors. In the event the articles of incorporation or bylaws are subsequently amended to eliminate a prior amendment electing not to be governed by this article, such subsequent amendment shall not restrict an affiliated transaction between the corporation and any person who became an interested shareholder at a time after such prior amendment became effective and who continued to be an interested shareholder immediately before and immediately after the adoption of such subsequent amendment, provided such person thereafter remains an interested shareholder continuously, or would have so remained but for the unilateral action of the corporation.

1985, c. 522; 1988, c. 442; 2005, c. 765.



§ 13.1-727.1. Nonexclusivity

Except as expressly provided in this article, the provisions of this article shall not limit actions that may be taken, or require the taking of any action, by the board of directors or shareholders with respect to any potential change in control of the corporation. With respect to any action or any failure to act by the board of directors, the provisions of § 13.1-690 shall apply. In determining the best interests of the corporation, a director may consider the possibility that those interests may best be served by the continued independence of the corporation.

1988, c. 442.



§ 13.1-728. Repealed

Repealed by Acts 1988, c. 442.



§ 13.1-728.1. Definitions

As used in this article:

"Acquiring person," with respect to any public corporation, means any person who has made or proposes to make a control share acquisition of shares of such public corporation.

"Beneficial ownership" means the sole or shared power to dispose or direct the disposition of shares, or the sole or shared power to vote or direct the voting of shares, or the sole or shared power to acquire shares, including any such power which is not immediately exercisable, whether such power is direct or indirect or through any contract, arrangement, understanding, relationship or otherwise. A person shall not be deemed to be a beneficial owner of shares tendered pursuant to a tender or exchange offer made by such person until the tendered shares are accepted for purchase or exchange. A person shall not be deemed to be a beneficial owner of shares as to which such person may exercise voting power solely by virtue of a revocable proxy conferring the right to vote. A member of a national securities exchange shall not be deemed to be a beneficial owner of shares held directly or indirectly by it on behalf of another person solely because such member is the record holder of such securities and, pursuant to the rules of such exchange, may direct the vote of such shares, without instructions, on other than contested matters or matters that may affect substantially the rights or privileges of the holders of the shares to be voted but is otherwise precluded by the rules of such exchange from voting without instructions.

"Control share acquisition" means the direct or indirect acquisition, other than in an excepted acquisition, by any person of beneficial ownership of shares of a public corporation that, except for this article, would have voting rights and would, when added to all other shares of such public corporation which then have voting rights and are beneficially owned by such person, would cause such person to become entitled, immediately upon acquisition of such shares, to vote or direct the vote of, shares having voting power within any of the following ranges of the votes entitled to be cast in an election of directors: (i) one-fifth or more but less than one-third of such votes; (ii) one-third or more but less than a majority of such votes; or (iii) a majority or more of such votes. If voting rights are granted pursuant to this article in respect of any such range to shares so acquired by any person, any acquisition by such person of additional shares shall not, for purposes of the preceding sentence, constitute a control share acquisition unless, as a result of such acquisition, the voting power of the shares beneficially owned by such person would be in excess of such range in respect of which voting rights had previously been granted. If this article applies to acquisitions of shares of a public corporation at the time of a control share acquisition of any shares of such corporation, then shares acquired by the same person within 90 days before or after such control share acquisition and shares acquired by the same person pursuant to a plan to make a control share acquisition are deemed to have been acquired in the same control share acquisition for the purposes of this article, regardless of the applicability of this article at the time of any other acquisitions of shares during such periods or pursuant to such a plan.

"Excepted acquisition" means the acquisition of shares of a public corporation in any of the following circumstances:

1. Before January 26, 1988;

2. Pursuant to a binding contract in effect before January 26, 1988;

3. Pursuant to the laws of wills and decedents' estates;

4. Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this article;

5. Pursuant to a merger or plan of share exchange effected in compliance with Article 12 (§ 13.1-715.1 et seq.) of this chapter if the public corporation is a party to the agreement of merger or plan of share exchange;

6. Pursuant to a tender or exchange offer that is made pursuant to an agreement to which the public corporation is a party;

7. Directly from the public corporation, or from any of its wholly owned subsidiaries, or from any corporation having beneficial ownership of shares of the public corporation having at least a majority, before such transaction, of the votes entitled to be cast in the election of directors of such public corporation; or

8. In good faith and not for the purpose of circumventing this chapter by or from any person (a "transferor") whose voting rights had previously been authorized by shareholders in compliance with this article, or whose previous acquisition of beneficial ownership of shares would have constituted a control share acquisition but for any of subdivisions 1 through 7 in this definition; however, any acquisition described in this subdivision 8 shall constitute a control share acquisition if as a result thereof any person acquires beneficial ownership of shares of such issuing public corporation having voting power in the election of directors in excess of the range of votes within which the transferor was authorized by this article to exercise voting power immediately before such acquisition.

"Interested shares" means the shares of a public corporation the voting of which in an election of directors may be exercised or directed by any of the following persons: (i) an acquiring person with respect to a control share acquisition; (ii) any officer of such public corporation; or (iii) any employee of such public corporation who is also a director of the corporation.

"Person" includes an associate of any person. For this purpose, "associate" shall mean (i) any other person who directly or indirectly controls, or is controlled by or under common control with, any such person or who is acting or intends to act jointly or in concert with any such person in connection with the acquisition of or exercise of beneficial ownership over shares; (ii) any corporation or organization of which any such person is an officer, director, manager or partner or as to which any such person performs a similar function; (iii) any other person having direct or indirect beneficial ownership of 10 percent or more of any class of equity securities of any such person; (iv) any trust or estate in which any such person has a beneficial interest or as to which any such person serves as trustee or in a similar fiduciary capacity; and (v) any relative or spouse of any such person, or any relative of such spouse, any one of whom has the same residence as any such person. For this purpose, "control" shall mean the possession, direct or indirect, of the power to direct or to cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract, arrangement or understanding, or otherwise.

The "votes" entitled to be cast by any share shall, if any voting group is entitled to vote for less than the total number of directors to be elected at any election, be determined by multiplying the number of votes entitled to be cast by the holder of such share by the number of directors for whom such holder is entitled to vote; however, beneficial ownership of a majority of the shares comprising any such voting group shall be deemed to entitle such beneficial owner to cast all the votes of the shares in such voting group.

1989, c. 14; 1990, c. 252; 2005, c. 765.



§ 13.1-728.2. Application

Unless, at the time of any control share acquisition with respect to a public corporation, such corporation's articles of incorporation or bylaws provide that this article does not apply to acquisitions of shares of such corporation, shares of such corporation acquired in such control share acquisition have only such voting rights as are conferred by § 13.1-728.3. Unless by midnight of the fourth day following (i) the receipt by the secretary of the corporation at the principal office of the corporation, of a notice expressly and specifically describing a proposed control share acquisition, or (ii) in case the proposed control share acquisition is to be made by tender offer, a public announcement, the corporation's articles of incorporation or bylaws provide that this article does not apply, then the provisions of § 13.1-728.3 shall apply to shares to be acquired in such control share acquisition.

1989, c. 14; 1990, c. 252; 2005, c. 765.



§ 13.1-728.3. Voting rights

A. Notwithstanding any contrary provision of this chapter, shares acquired in a control share acquisition have no voting rights unless voting rights are granted by resolution adopted by the shareholders of the public corporation. If such a resolution is adopted, such shares shall thereafter have the voting rights they would have had in the absence of this article.

B. To be adopted under this section, the resolution shall be approved by a majority of all the votes which could be cast in a vote on the election of directors by all the outstanding shares other than interested shares. Interested shares shall not be entitled to vote on the matter, and in determining whether a quorum exists, all interested shares shall be disregarded. For the purpose of this subsection, the interested shares shall be determined as of the record date for determining the shareholders entitled to vote at the meeting.

C. If no resolution is adopted under this section in respect of shares acquired in a control share acquisition and beneficial ownership of such shares is subsequently transferred in circumstances where the transferor no longer has beneficial ownership of such shares and the transferee is not engaged in a control share acquisition, then such shares shall thereafter have the voting rights they would have had in the absence of this article.

1989, c. 14; 2005, c. 765.



§ 13.1-728.4. Control share acquisition statement

Any acquiring person may, after any control share acquisition or before any proposed one, deliver a control share acquisition statement to the public corporation at its principal office. The control share acquisition statement shall set forth all of the following:

1. The identity of the acquiring person and each other member of any group of which the person is a part for purposes of determining the shares owned or to be owned, beneficially, by the acquiring person.

2. A statement that the control share acquisition statement is given pursuant to this article.

3. The number of shares of the issuing public corporation beneficially owned by the acquiring person and each other member of the group.

4. The range of voting power under which the control share acquisition falls or would, if consummated, fall.

5. A description in reasonable detail of the terms of the control share acquisition or the proposed control share acquisition, including but not limited to:

a. The source of funds or other consideration and the material terms of the financial arrangements for the control share acquisition;

b. Any plans or proposals of the acquiring person to liquidate the public corporation, to sell all or substantially all of its assets, to merge it or exchange its shares with any other person, to change the location of its principal executive office or a material portion of its business activities, to change materially its management or policies of employment, to alter materially its relations with suppliers or customers or the communities in which it operates, or to make any other material change in its business, corporate structure, management or personnel;

c. Any plans or proposals of the acquiring person to acquire additional shares (including additional shares within the range set forth in the statement) or to dispose of any shares; and

d. Such other information which could reasonably be expected to affect materially the decision of a shareholder with respect to granting voting rights to shares acquired or proposed to be acquired in the control share acquisition.

6. If the control share acquisition has not taken place, representations of the acquiring person, together with a statement in reasonable detail of the facts upon which they are based, that the control share acquisition, if consummated, will not be contrary to law, and that the acquiring person has the financial capacity to make the proposed control share acquisition. For this purpose, financial capacity shall only be deemed to include (i) cash and cash equivalents in excess of normal working capital requirements and (ii) funds to be provided under legally binding commitments from financial institutions having the capability to advance such funds. If the funds to be provided under such commitments are included in the demonstration of financial capacity, the control share acquisition statement shall be accompanied by complete copies of all such commitments and a written description of all oral understandings concerning the terms and conditions of such commitments.

1989, c. 14; 2005, c. 765.



§ 13.1-728.5. Meeting of shareholders

A. If the acquiring person so requests at the time of delivery of a control share acquisition statement and gives an undertaking to pay the corporation's expenses of a special meeting, within 10 days thereafter the directors of the public corporation shall call a special meeting of shareholders for the purpose of considering the voting rights to be granted the shares acquired or to be acquired in the control share acquisition.

B. Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held within 50 days after receipt by the public corporation of the request.

C. If the acquiring person so requests in writing at the time of delivery of the control share acquisition statement, the special meeting shall not be held sooner than 30 days after receipt by the public corporation of the acquiring person's statement.

D. If the acquiring person makes no request under subsection A but delivers, no later than 30 days before the intended date of notice of an annual meeting of shareholders, a control share acquisition statement with respect to shares acquired in a control share acquisition, the voting rights to be granted such shares shall be considered by any such annual meeting.

E. Notwithstanding any contrary provision of this chapter, an appointment of a proxy that confers authority to vote on the granting of voting rights pursuant to this article shall be solicited separately from any offer to purchase, or from any solicitation of an offer to sell, shares of the public corporation, and may not be solicited sooner than 30 days before the meeting unless otherwise agreed to in writing by the acquiring person and the public corporation. No such appointment may be solicited or voted unless the appointment expressly provides that it is revocable at all times until the completion of the vote.

F. Notwithstanding subsection A, the directors of the public corporation may decline to call a special meeting of shareholders requested under such subsection if they determine that, at the time of such request, the acquiring person does not beneficially own shares having at least five percent of the votes entitled to be cast at an election of directors. If the directors so decline and if the control share acquisition statement accompanying such request was delivered no later than 30 days before the intended date of notice of an annual meeting of shareholders, the voting rights to be granted shares acquired or to be acquired in the control share acquisition described in the control share acquisition statement shall be considered at such annual meeting.

G. The control share acquisition statement required pursuant to subsections A, C, D and E shall be delivered under and meet the requirements of § 13.1-728.4.

1989, c. 14; 2005, c. 765.



§ 13.1-728.6. Notice to shareholders

A. If a special meeting of shareholders is required to be called pursuant to § 13.1-728.5, notice of the special meeting shall be given as promptly as reasonably practicable by the public corporation to all shareholders of record as of the record date set for the meeting, whether or not entitled to vote at the meeting.

B. Notice of the special or annual shareholders' meeting at which the voting rights are to be considered shall include or be accompanied by the following:

1. A copy of the control share acquisition statement delivered pursuant to this article.

2. A statement by the board of directors of the corporation, authorized by its directors, of its position or recommendation, or that it is taking no position or making no recommendation, with respect to the granting of voting rights to shares acquired in the control share acquisition or the proposed control share acquisition.

1989, c. 14; 2005, c. 765.



§ 13.1-728.7. Redemption

A. If authorized in a corporation's articles of incorporation or bylaws before a control share acquisition has occurred, the shares acquired in such control share acquisition with respect to which no control share acquisition statement has been filed with the public corporation may, at any time during the period ending 60 days after the last acquisition of such shares by the acquiring person, be redeemed by the corporation at the redemption price specified in subsection C.

B. If authorized in a corporation's articles of incorporation or bylaws before a control share acquisition has occurred, shares acquired in such control share acquisition with respect to which the shareholders have failed to grant voting rights at a special meeting or, if no special meeting for such purpose has been convened, at an annual meeting may, at any time during the period ending 60 days after such meeting, be redeemed by the corporation at the redemption price specified in subsection C.

C. The redemption price for shares to be redeemed under this section shall be the number of such shares multiplied by the dollar amount (rounded to the nearest cent) equal to the average per share price, including any brokerage commissions, transfer taxes and soliciting dealer's fees, paid by the acquiring person for such shares. The corporation may rely conclusively on public announcements by, or filings with the Securities and Exchange Commission by, the acquiring person as to the prices so paid.

1989, c. 14; 2005, c. 765.



§ 13.1-728.8. Appraisal rights

A. Unless otherwise provided in a corporation's articles of incorporation or bylaws before a control share acquisition has occurred, in the event shares acquired in a control share acquisition are accorded full voting rights and the acquiring person has beneficial ownership of shares entitled to cast a majority of the votes which could be cast in an election of directors, all shareholders of the public corporation other than the acquiring person have the right to appraisal rights and to obtain payment of the fair value of their shares under Article 15 (§ 13.1-729 et seq.) of this chapter as though such granting of voting rights were a corporate action described in subsection A of § 13.1-730, except that the provisions of subsection B of § 13.1-730 shall not be applicable and the failure to vote in favor of the granting of voting rights shall be deemed to constitute compliance with the requirements of subsection A of § 13.1-733.

B. For the purposes of this section, "fair value" shall in no event be less than the highest price per share paid in the control share acquisition, as adjusted for any subsequent share dividends or reverse share splits or similar changes.

1989, c. 14; 2005, c. 765.



§ 13.1-728.9. Nonexclusivity

Except as expressly provided in this article, neither the provisions of this article nor their application to any acquiring person shall limit actions that may be taken, or require the taking of any action, by the board of directors or shareholders with respect to any potential changes in control of any public corporation. In the case of any action taken or not taken by directors, the provisions of § 13.1-690 shall apply, and, in determining the best interests of the corporation, a director may consider the possibility that those interests may best be served by the continued independence of the corporation.

1989, c. 14; 2005, c. 765.



§ 13.1-729. Definitions

In this article:

"Affiliate" means a person who directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with another person or is a senior executive officer thereof.

"Beneficial shareholder" means a person who is the beneficial owner of shares held in a voting trust or by a nominee on the beneficial owner's behalf.

"Corporation" means the issuer of the shares held by a shareholder demanding appraisal and, for matters covered by §§ 13.1-734 through 13.1-740, includes the surviving entity in a merger.

"Fair value" means the value of the corporation's shares determined:

a. Immediately before the effectuation of the corporate action to which the shareholder objects;

b. Using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal; and

c. Without discounting for lack of marketability or minority status except, if appropriate, for amendments to the articles pursuant to subdivision A 5 of § 13.1-730.

"Interest" means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at a rate that is fair and equitable under all the circumstances.

"Interested transaction" means a corporate action described in subsection A of § 13.1-730, other than a merger pursuant to § 13.1-719 or 13.1-719.1, involving an interested person in which any of the shares or assets of the corporation are being acquired or converted. As used in this definition:

1. "Beneficial owner" means any person who, directly or indirectly, through any contract, arrangement, or understanding, other than a revocable proxy, has or shares the power to vote, or to direct the voting of, shares; except that a member of a national securities exchange is not deemed to be a beneficial owner of securities held directly or indirectly by it on behalf of another person solely because the member is the record holder of the securities if the member is precluded by the rules of the exchange from voting without instruction on contested matters or matters that may affect substantially the rights or privileges of the holders of the securities to be voted. When two or more persons agree to act together for the purpose of voting their shares of the corporation, each member of the group formed thereby is deemed to have acquired beneficial ownership, as of the date of the agreement, of all voting shares of the corporation beneficially owned by any member of the group.

2. "Interested person" means a person, or an affiliate of a person, who at any time during the one-year period immediately preceding approval by the board of directors of the corporate action:

a. Was the beneficial owner of 20% or more of the voting power of the corporation, excluding any shares acquired pursuant to an offer for all shares having voting power if the offer was made within one year prior to the corporate action for consideration of the same kind and of a value equal to or less than that paid in connection with the corporate action;

b. Had the power, contractually or otherwise, to cause the appointment or election of 25% or more of the directors to the board of directors of the corporation; or

c. Was a senior executive officer or director of the corporation or a senior executive officer of any affiliate thereof, and that senior executive officer or director will receive, as a result of the corporate action, a financial benefit not generally available to other shareholders as such, other than:

(1) Employment, consulting, retirement, or similar benefits established separately and not as part of or in contemplation of the corporate action;

(2) Employment, consulting, retirement, or similar benefits established in contemplation of, or as part of, the corporate action that are not more favorable than those existing before the corporate action or, if more favorable, that have been approved on behalf of the corporation in the same manner as is provided in § 13.1-691; or

(3) In the case of a director of the corporation who will, in the corporate action, become a director of the acquiring entity in the corporate action or one of its affiliates, rights and benefits as a director that are provided on the same basis as those afforded by the acquiring entity generally to other directors of such entity or such affiliate.

"Preferred shares" means a class or series of shares whose holders have preference over any other class or series of shares with respect to distributions.

"Record shareholder" means the person in whose name shares are registered in the records of the corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with the corporation.

"Senior executive officer" means the chief executive officer, chief operating officer, chief financial officer and anyone in charge of a principal business unit or function.

"Shareholder" means both a record shareholder and a beneficial shareholder.

1985, c. 522; 1992, c. 575; 2005, c. 765; 2007, c. 165.



§ 13.1-730. Right to appraisal

A. A shareholder is entitled to appraisal rights, and to obtain payment of the fair value of that shareholder's shares, in the event of any of the following corporate actions:

1. Consummation of a merger to which the corporation is a party (i) if shareholder approval is required for the merger by § 13.1-718, or would be required but for the provisions of subsection G of § 13.1-718; however, appraisal rights shall not be available to any shareholder of the corporation with respect to shares of any class or series that remain outstanding after consummation of the merger or (ii) if the corporation is a subsidiary and the merger is governed by § 13.1-719;

2. Consummation of a share exchange to which the corporation is a party as the corporation whose shares will be acquired, except that appraisal rights shall not be available to any shareholder of the corporation with respect to any class or series of shares of the corporation that is not exchanged;

3. Consummation of a disposition of assets pursuant to § 13.1-724 if shareholder approval is required for the disposition, except that appraisal rights shall not be available to any shareholder of the corporation with respect to shares of any class or series if:

a. Under the terms of the corporate action approved by the shareholders there is to be distributed to the shareholders in cash the corporation's net assets, in excess of a reasonable amount reserved to meet claims of the type described in § 13.1-746 or 13.1-746.1:

(1) Within one year after the shareholders' approval of the action; and

(2) In accordance with their respective interests determined at the time of distribution; and

b. The disposition of assets is not an interested transaction;

4. An amendment of the articles of incorporation with respect to a class or series of shares that reduces the number of shares of a class or series owned by the shareholder to a fraction of a share if the corporation has the obligation or right to repurchase the fractional share so created;

5. Any other amendment to the articles of incorporation, or any other merger, share exchange or disposition of assets to the extent provided by the articles of incorporation, bylaws or a resolution of the board of directors; or

6. Consummation of a domestication in which a domestic corporation becomes a foreign corporation if the shareholder does not receive shares in the foreign corporation resulting from the domestication that have terms as favorable to the shareholder in all material respects, and represent at least the same percentage interest in the total voting rights of the outstanding shares of the domestic corporation, as the shares held by the shareholder immediately before the domestication.

B. Notwithstanding subsection A, the availability of appraisal rights under subdivisions A 1 through A 4 shall be limited in accordance with the following provisions:

1. Appraisal rights shall not be available for the holders of shares of any class or series of shares that is:

a. A covered security under § 18(b)(1)(A) or (B) of the federal Securities Act of 1933, as amended;

b. Traded in an organized market and has at least 2,000 shareholders and a market value of at least $20 million, exclusive of the value of such shares held by the corporation's subsidiaries, senior executives, directors and beneficial shareholders owning more than 10 percent of such shares; or

c. Issued by an open end management investment company registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940 and may be redeemed at the option of the holder at net asset value.

2. The applicability of subdivision 1 shall be determined as of:

a. The record date fixed to determine the shareholders entitled to receive notice of the meeting of shareholders to act upon the corporate action requiring appraisal rights; or

b. The day before the effective date of such corporate action if there is no meeting of shareholders.

3. Subdivision 1 shall not be applicable and appraisal rights shall be available pursuant to subsection A for the holders of any class or series of shares who are required by the terms of the corporate action requiring appraisal rights to accept for such shares anything other than cash or shares of any class or any series of shares of any corporation, or any other proprietary interest of any other entity, that satisfies the standards set forth in subdivision 1 at the time the corporate action becomes effective.

4. Subdivision 1 shall not be applicable and appraisal rights shall be available pursuant to subsection A for the holders of any class or series of shares where the corporate action is an interested transaction.

C. Notwithstanding any other provision of this section, the articles of incorporation as originally filed or any amendment thereto may limit or eliminate appraisal rights for any class or series of preferred shares, but any such limitation or elimination contained in an amendment to the articles of incorporation that limits or eliminates appraisal rights for any of such shares that are outstanding immediately prior to the effective date of such amendment or that the corporation is or may be required to issue or sell thereafter pursuant to any conversion, exchange or other right existing immediately before the effective date of such amendment shall not apply to any corporate action that becomes effective within one year of that date if such action would otherwise afford appraisal rights.

Code 1950, §§ 13-85, 13.1-75, 13.1-78; 1956, c. 428; 1968, c. 733; 1972, c. 425; 1975, c. 500; 1984, c. 613; 1985, c. 522; 1986, c. 540; 1988, c. 442; 1990, c. 229; 1992, c. 575; 1996, c. 246; 1999, c. 288; 2005, c. 765; 2007, c. 165; 2010, c. 782; 2015, c. 611.



§ 13.1-731. Assertion of rights by nominees and beneficial owners

A. A record shareholder may assert appraisal rights as to fewer than all the shares registered in the record shareholder's name but owned by a beneficial shareholder only if the record shareholder objects with respect to all shares of the class or series owned by the beneficial shareholder and notifies the corporation in writing of the name and address of each beneficial shareholder on whose behalf appraisal rights are being asserted. The rights of a record shareholder who asserts appraisal rights for only part of the shares held of record in the record shareholder's name under this subsection shall be determined as if the shares as to which the record shareholder objects and the record shareholder's other shares were registered in the names of different record shareholders.

B. A beneficial shareholder may assert appraisal rights as to shares of any class or series held on behalf of the shareholder only if such shareholder:

1. Submits to the corporation the record shareholder's written consent to the assertion of such rights no later than the date referred to in subdivision B 2 b of § 13.1-734; and

2. Does so with respect to all shares of the class or series that are beneficially owned by the beneficial shareholder.

Code 1950, §§ 13-85, 13.1-75, 13.1-78; 1956, c. 428; 1968, c. 733; 1972, c. 425; 1975, c. 500; 1984, c. 613; 1985, c. 522; 2005, c. 765.



§ 13.1-732. Notice of appraisal rights

A. Where any corporate action specified in subsection A of § 13.1-730 is to be submitted to a vote at a shareholders' meeting and the corporation has concluded that shareholders are or may be entitled to assert appraisal rights under this article, the meeting notice shall state the corporation's position as to the availability of appraisal rights.

A copy of this article shall accompany the meeting notice sent to those record shareholders who are or may be entitled to exercise appraisal rights.

B. In a merger pursuant to § 13.1-719, the parent corporation shall notify in writing all record shareholders of the subsidiary who are entitled to assert appraisal rights that the corporate action became effective. Such notice shall be sent within 10 days after the corporate action became effective and include the materials described in § 13.1-734.

C. Where any corporate action specified in subsection A of § 13.1-730 is to be approved by written consent of the shareholders pursuant to § 13.1-657:

1. Written notice that appraisal rights are, are not, or may be available must be given to each record shareholder from whom a consent is solicited at the time consent of such shareholder is first solicited and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of this article; and

2. Written notice that appraisal rights are, are not, or may be available must be delivered together with the notice to nonconsenting and nonvoting shareholders required by subsections F and G of § 13.1-657, may include the materials described in § 13.1-734, and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of this article.

D. Where corporate action described in subsection A of § 13.1-730 is proposed, or a merger pursuant to § 13.1-719 is effected, the notice referred to in subsection A or C, if the corporation concludes that appraisal rights are or may be available, and in subsection B shall be accompanied by:

1. The annual financial statements specified in subsection A of § 13.1-774 of the corporation that issued the shares that may be subject to appraisal, which shall be as of a date ending not more than 16 months before the date of the notice and shall comply with subsection B of § 13.1-774; provided that, if such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information; and

2. The latest available quarterly financial statements of such corporation, if any.

E. A public corporation, or a corporation that ceased to be a public corporation as a result of the corporate action specified in subsection A of § 13.1-730, may fulfill its responsibilities under subsection D by delivering the specified financial statements, or otherwise making them available, in any manner permitted by the applicable rules and regulations of the U.S. Securities and Exchange Commission if the corporation was a public corporation as of the date of the specified financial statements.

F. The right to receive the information described in subsection D may be waived in writing by a shareholder before or after the corporate action.

1985, c. 522; 2005, c. 765; 2007, c. 165; 2012, c. 706; 2015, c. 611.



§ 13.1-733. Notice of intent to demand payment

A. If a corporate action specified in subsection A of § 13.1-730 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares:

1. Must deliver to the corporation before the vote is taken written notice of the shareholder's intent to demand payment if the proposed action is effectuated; and

2. Must not vote, or cause or permit to be voted, any shares of such class or series in favor of the proposed action.

B. If a corporate action specified in subsection A of § 13.1-730 is to be approved by shareholders by written consent, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares:

1. Shall deliver to the corporation before the proposed action becomes effective written notice of the shareholder's intent to demand payment if the proposed action is effectuated, except that such written notice is not required if the notice required by subsection C of § 13.1-732 is given less than 25 days prior to the date such proposed action is effectuated; and

2. Shall not sign a consent in favor of the proposed action with respect to that class or series of shares.

C. A shareholder who fails to satisfy the requirements of subsection A or B is not entitled to payment under this article.

Code 1950, §§ 13-85, 13.1-75, 13.1-78; 1956, c. 428; 1968, c. 733; 1972, c. 425; 1975, c. 500; 1984, c. 613; 1985, c. 522; 2005, c. 765; 2007, c. 165; 2010, c. 782; 2015, c. 611.



§ 13.1-734. Appraisal notice and form

A. If proposed corporate action requiring appraisal rights under § 13.1-730 becomes effective, the corporation shall deliver an appraisal notice and the form required by subdivision B 1 to all shareholders who satisfied the requirements of § 13.1-733. In the case of a merger under § 13.1-719, the parent corporation shall deliver an appraisal notice and form to all record shareholders who may be entitled to assert appraisal rights.

B. The appraisal notice shall be sent no earlier than the date the corporate action specified in subsection A of § 13.1-730 became effective and no later than 10 days after such date and shall:

1. Supply a form that (i) specifies the first date of any announcement to shareholders made prior to the date the corporate action became effective of the principal terms of the proposed corporate action, (ii) if such announcement was made, requires the shareholder asserting appraisal rights to certify whether beneficial ownership of those shares for which appraisal rights are asserted was acquired before that date, and (iii) requires the shareholder asserting appraisal rights to certify that such shareholder did not vote for or consent to the transaction;

2. State:

a. Where the form must be sent and where certificates for certificated shares must be deposited and the date by which those certificates must be deposited, which date may not be earlier than the date for receiving the required form under subdivision 2 b of this subsection;

b. A date by which the corporation must receive the form which date may not be fewer than 40 nor more than 60 days after the date the subsection A appraisal notice and form were sent, and state that the shareholder shall have waived the right to demand appraisal with respect to the shares unless the form is received by the corporation by such specified date;

c. The corporation's estimate of the fair value of the shares;

d. That, if requested in writing, the corporation will provide, to the shareholder so requesting, within 10 days after the date specified in subdivision 2 b of this subsection, the number of shareholders who returned the form by the specified date and the total number of shares owned by them; and

e. The date by which the notice to withdraw under § 13.1-735.1 must be received, which date must be within 20 days after the date specified in subdivision 2 b of this subsection; and

3. Be accompanied by a copy of this article.

Code 1950, §§ 13-85, 13.1-75, 13.1-78; 1956, c. 428; 1968, c. 733; 1972, c. 425; 1975, c. 500; 1984, c. 613; 1985, c. 522; 2005, c. 765; 2007, c. 165; 2010, c. 782; 2012, c. 706.



§ 13.1-735. Repealed

Repealed by Acts 2005, c. 765, cl. 2.



§ 13.1-735.1. Perfection of rights; right to withdraw

A. A shareholder who receives notice pursuant to § 13.1-734 and who wishes to exercise appraisal rights must complete, sign, and return the form sent by the corporation and, in the case of certificated shares, deposit the shareholder's certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to subdivision B 2 b of § 13.1-734. If the form requires the shareholder to certify whether the beneficial owner of such shares acquired beneficial ownership of the shares before the date required to be set forth in the notice pursuant to subdivision B 1 of § 13.1-734, and the shareholder fails to make the certification, the corporation may elect to treat the shareholder's shares as after-acquired shares under § 13.1-738. Once a shareholder deposits that shareholder's certificates or, in the case of uncertificated shares, returns the signed form, that shareholder loses all rights as a shareholder, unless the shareholder withdraws pursuant to subsection B.

B. A shareholder who has complied with subsection A may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by so notifying the corporation in writing by the date set forth in the appraisal notice pursuant to subdivision B 2 e of § 13.1-734. A shareholder who fails to withdraw from the appraisal process may not thereafter withdraw without the corporation's written consent.

C. A shareholder who does not sign and return the form and, in the case of certificated shares, deposit that shareholder's share certificates where required, each by the date set forth in the notice described in subsection B of § 13.1-734, shall not be entitled to payment under this article.

2005, c. 765; 2007, c. 165.



§ 13.1-736. Repealed

Repealed by Acts 2005, c. 765, cl. 2.



§ 13.1-737. Payment

A. Except as provided in § 13.1-738, within 30 days after the form required by subsection B 2 b of § 13.1-734 is due, the corporation shall pay in cash to those shareholders who complied with subsection A of § 13.1-735.1 the amount the corporation estimates to be the fair value of their shares plus interest.

B. The payment to each shareholder pursuant to subsection A shall be accompanied by:

1. The (i) annual financial statements specified in subsection A of § 13.1-774 of the corporation that issued the shares to be appraised, which shall be as of a date ending not more than 16 months before the date of payment and shall comply with subsection B of § 13.1-774; provided that, if such annual financial statements are not available, the corporation shall provide reasonably equivalent information, and (ii) the latest available quarterly financial statements of such corporation, if any;

2. A statement of the corporation's estimate of the fair value of the shares, which estimate shall equal or exceed the corporation's estimate given pursuant to subdivision B 2 c of § 13.1-734; and

3. A statement that shareholders described in subsection A have the right to demand further payment under § 13.1-739 and that if any such shareholder does not do so within the time period specified therein, such shareholder shall be deemed to have accepted such payment in full satisfaction of the corporation's obligations under this article.

C. A public corporation, or a corporation that ceased to be a public corporation as a result of the corporate action specified in subsection A of § 13.1-730, may fulfill its responsibilities under subdivision B 1 by delivering the specified financial statements, or otherwise making them available, in any manner permitted by the applicable rules and regulations of the U.S. Securities and Exchange Commission if the corporation was a public corporation as of the date of the specified financial statements.

Code 1950, §§ 13-85, 13.1-75, 13.1-78; 1956, c. 428; 1968, c. 733; 1972, c. 425; 1975, c. 500; 1984, c. 613; 1985, c. 522; 2005, c. 765; 2007, c. 165; 2012, c. 706.



§ 13.1-738. After-acquired shares

A. A corporation may elect to withhold payment required by § 13.1-737 from any shareholder who was required to, but did not certify that beneficial ownership of all of the shareholder's shares for which appraisal rights are asserted was acquired before the date set forth in the appraisal notice sent pursuant to subdivision B 1 of § 13.1-734.

B. If the corporation elected to withhold payment under subsection A, it shall, within 30 days after the form required by subdivision B 2 b of § 13.1-734 is due, notify all shareholders who are described in subsection A:

1. Of the information required by subdivision B 1 of § 13.1-737;

2. Of the corporation's estimate of fair value pursuant to subdivision B 2 of § 13.1-737 and its offer to pay such value plus interest;

3. That they may accept the corporation's estimate of fair value plus interest in full satisfaction of their demands or demand for appraisal under § 13.1-739;

4. That those shareholders who wish to accept such offer must so notify the corporation of their acceptance of the corporation's offer within 30 days after receiving the offer; and

5. That those shareholders who do not satisfy the requirements for demanding appraisal under § 13.1-739 shall be deemed to have accepted the corporation's offer.

C. Within 10 days after receiving a shareholder's acceptance pursuant to subsection B, the corporation shall pay in cash the amount it offered under subdivision B 2 to each shareholder who agreed to accept the corporation's offer in full satisfaction of the shareholder's demand.

D. Within 40 days after sending the notice described in subsection B, the corporation shall pay in cash the amount it offered to pay under subdivision B 2 to each shareholder described in subdivision B 5.

1985, c. 522; 2005, c. 765; 2007, c. 165.



§ 13.1-739. Procedure if shareholder dissatisfied with payment or offer

A. A shareholder paid pursuant to § 13.1-737 who is dissatisfied with the amount of the payment must notify the corporation in writing of that shareholder's stated estimate of the fair value of the shares and demand payment of that estimate plus interest (less any payment under § 13.1-737). A shareholder offered payment under § 13.1-738 who is dissatisfied with that offer must reject the offer and demand payment of the shareholder's estimate of the fair value of the shares plus interest.

B. A shareholder who fails to notify the corporation in writing of that shareholder's demand to be paid the shareholder's stated estimate of the fair value plus interest under subsection A within 30 days after receiving the corporation's payment or offer of payment under § 13.1-737 or 13.1-738, respectively, waives the right to demand payment under this section and shall be entitled only to the payment made or offered pursuant to those respective sections.

Code 1950, §§ 13-85, 13.1-75, 13.1-78; 1956, c. 428; 1968, c. 733; 1972, c. 425; 1975, c. 500; 1984, c. 613; 1985, c. 522; 2005, c. 765.



§ 13.1-740. Court action

A. If a shareholder makes a demand for payment under § 13.1-739 that remains unsettled, the corporation shall commence a proceeding within 60 days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the 60-day period, it shall pay in cash to each shareholder the amount the shareholder demanded pursuant to § 13.1-737 plus interest.

B. The corporation shall commence the proceeding in the circuit court of the city or county where the corporation's principal office, or, if none in the Commonwealth, where its registered office, is located. If the corporation is a foreign corporation without a registered office in the Commonwealth, it shall commence the proceeding in the circuit court of the city or county in the Commonwealth where the principal office, or, if none in the Commonwealth, where the registered office of the domestic corporation merged with the foreign corporation was located at the time the transaction became effective.

C. The corporation shall make all shareholders, whether or not residents of the Commonwealth, whose demands remain unsettled parties to the proceeding as in an action against their shares, and all parties shall be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

D. The corporation may join as a party to the proceeding any shareholder who claims to have demanded an appraisal but who has not, in the opinion of the corporation, complied with the provisions of this article. If the court determines that a shareholder has not complied with the provisions of this article, that shareholder shall be dismissed as a party.

E. The jurisdiction of the court in which the proceeding is commenced under subsection B is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have the powers described in the order appointing them, or in any amendment to it. The shareholders demanding appraisal are entitled to the same discovery rights as parties in other civil proceedings. There shall be no right to a jury trial.

F. Each shareholder made a party to the proceeding is entitled to judgment (i) for the amount, if any, by which the court finds the fair value of the shareholder's shares plus interest exceeds the amount paid by the corporation to the shareholder for such shares or (ii) for the fair value plus interest of the shareholder's shares for which the corporation elected to withhold payment under § 13.1-738.

Code 1950, §§ 13-85, 13.1-75, 13.1-78; 1956, c. 428; 1968, c. 733; 1972, c. 425; 1975, c. 500; 1984, c. 613; 1985, c. 522; 2005, c. 765.



§ 13.1-741. Court costs and counsel fees

A. The court in an appraisal proceeding commenced under § 13.1-740 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the shareholders demanding appraisal, in amounts the court finds equitable, to the extent the court finds such shareholders acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by this article.

B. The court in an appraisal proceeding may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

1. Against the corporation and in favor of any or all shareholders demanding appraisal if the court finds the corporation did not substantially comply with the requirements of § 13.1-732, 13.1-734, 13.1-737 or 13.1-738; or

2. Against either the corporation or a shareholder demanding appraisal, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by this article.

C. If the court in an appraisal proceeding finds that the services of counsel for any shareholder were of substantial benefit to other shareholders similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to such counsel reasonable fees to be paid out of the amounts awarded the shareholders who were benefited.

D. To the extent the corporation fails to make a required payment pursuant to § 13.1-737, 13.1-738 or 13.1-739, the shareholder may sue directly for the amount owed and, to the extent successful, shall be entitled to recover from the corporation all costs and expenses of the suit, including counsel fees.

Code 1950, §§ 13-85, 13.1-75, 13.1-78; 1956, c. 428; 1968, c. 733; 1972, c. 425; 1975, c. 500; 1984, c. 613; 1985, c. 522; 2005, c. 765.



§ 13.1-741.1. Limitations on other remedies for fundamental transactions

A. Except for action taken before the Commission pursuant to § 13.1-614 or as provided in subsection B, the legality of a proposed or completed corporate action described in subsection A of § 13.1-730 may not be contested, nor may the corporate action be enjoined, set aside or rescinded, in a legal or equitable proceeding by a shareholder after the shareholders have approved the corporate action.

B. Subsection A does not apply to a corporate action that:

1. Was not authorized and approved in accordance with the applicable provisions of:

a. Article 11 (§ 13.1-705 et seq.), Article 12 (§ 13.1-715.1 et seq.), or Article 13 (§ 13.1-723 et seq.);

b. The articles of incorporation or bylaws; or

c. The resolutions of the board of directors authorizing the corporate action;

2. Was procured as a result of fraud, a material misrepresentation, or an omission of a material fact necessary to make statements made, in light of the circumstances in which they were made, not misleading;

3. Is an interested transaction, unless it has been authorized, approved or ratified by the board of directors in the same manner as is provided in subsection B of § 13.1-691 and has been authorized, approved or ratified by the shareholders in the same manner as is provided in subsection C of § 13.1-691 as if the interested transaction were a director's conflict of interests transaction; or

4. Is adopted or taken by less than unanimous consent of the voting shareholders pursuant to § 13.1-657 if:

a. The challenge to the corporate action is brought by a shareholder who did not consent to the corporate action; and

b. The proceeding challenging the corporate action is commenced within 10 days after notice of the adoption or taking of the corporate action is effective as to the shareholder bringing the proceeding.

C. Any remedial action with respect to corporate action described in subsection A of § 13.1-730 shall not limit the scope of, or be inconsistent with, any provision of § 13.1-614.

2007, c. 165; 2008, c. 91; 2015, c. 611.



§ 13.1-742. Dissolution by directors and shareholders

A. A corporation's board of directors may propose dissolution for submission to the shareholders.

B. For a proposal to dissolve to be adopted:

1. The board of directors shall recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interests or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

2. The shareholders entitled to vote shall approve the proposal to dissolve as provided in subsection E.

C. The board of directors may condition its submission of the proposal for dissolution on any basis.

D. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 13.1-658. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

E. Unless the board of directors, acting pursuant to subsection C, requires a greater vote, dissolution to be authorized must be approved by the holders of more than two-thirds of all votes entitled to be cast on the proposal to dissolve. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast by each voting group entitled to vote on the proposed dissolution at a meeting at which a quorum of the voting group exists.

Code 1950, § 13.1-81; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2005, c. 765.



§ 13.1-743. Articles of dissolution

A. At any time after dissolution is approved by the shareholders, the corporation may dissolve by filing with the Commission articles of dissolution setting forth:

1. The name of the corporation;

2. The date dissolution was authorized;

3. Either (i) a statement that dissolution was authorized by unanimous consent of the shareholders, or (ii) a statement that the proposed dissolution was submitted to the shareholders by the board of directors in accordance with this article, and a statement of:

a. The designation, number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on dissolution; and

b. Either the total number of votes cast for and against dissolution by each voting group entitled to vote separately on dissolution or the total number of undisputed votes cast for dissolution separately by each voting group and a statement that the number cast for dissolution by each voting group was sufficient for approval by that voting group.

B. If the Commission finds that the articles of dissolution comply with the requirements of law and that the corporation has paid all fees and taxes, and delinquencies thereof, imposed by laws administered by the Commission, it shall issue a certificate of dissolution.

C. A corporation is dissolved upon the effective date of the certificate of dissolution.

D. For purposes of §§ 13.1-742 through 13.1-746.2, "dissolved corporation" means a corporation whose articles of dissolution have become effective and includes a successor entity to which the remaining assets of the corporation are transferred subject to its liabilities for purposes of liquidation.

Code 1950, §§ 13.1-80 to 13.1-82, 13.1-87, 13.1-88, 13.1-90; 1956, c. 428; 1975, c. 500; 1985, cc. 522, 528; 2005, c. 765.



§ 13.1-744. Revocation of dissolution

A. A corporation may revoke its dissolution at any time prior to the effective date of its certificate of termination of corporate existence.

B. Revocation of dissolution shall be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action by the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

C. After the revocation of dissolution is authorized, the corporation may revoke the dissolution by filing with the Commission articles of revocation of dissolution that set forth:

1. The name of the corporation;

2. The effective date of the dissolution that was revoked;

3. The date that the revocation of dissolution was authorized;

4. If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

5. If shareholder action was required to revoke the dissolution, the information required by subdivision 3 of subsection A of § 13.1-743.

D. If the Commission finds that the articles of revocation of dissolution comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of revocation of dissolution.

E. When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if the dissolution had never occurred.

Code 1950, §§ 13.1-85, 13.1-86; 1956, c. 428; 1975, c. 500; 1985, c. 522.



§ 13.1-745. Effect of dissolution

A. A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

1. Collecting its assets;

2. Disposing of its properties that will not be distributed in kind to its shareholders;

3. Discharging or making provision for discharging its liabilities;

4. Distributing its remaining property among its shareholders according to their interests; and

5. Doing every other act necessary to wind up and liquidate its business and affairs.

B. Dissolution of a corporation does not:

1. Transfer title to the corporation's property;

2. Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

3. Subject its directors to standards of conduct different from those prescribed in Article 9 (§ 13.1-673 et seq.);

4. Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers; or change provisions for amending its bylaws;

5. Prevent commencement of a proceeding by or against the corporation in its corporate name;

6. Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

7. Terminate the authority of the registered agent of the corporation.

Code 1950, §§ 13.1-83, 13.1-84; 1956, c. 428; 1985, c. 522.



§ 13.1-746. Known claims against dissolved corporation

A. A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

B. The dissolved corporation shall deliver to each of its known claimants written notice of the dissolution at any time after its effective date. The written notice shall:

1. Provide a reasonable description of the claim that the claimant may be entitled to assert;

2. State whether the claim is admitted, or not admitted, and if admitted (i) the amount that is admitted, which may be as of a given date, and (ii) any interest obligation if fixed by an instrument of indebtedness;

3. Provide a mailing address where a claim may be sent;

4. State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which confirmation of the claim must be delivered to the dissolved corporation; and

5. State that, except to the extent that any claim is admitted, the claim will be barred if written confirmation of the claim is not delivered by the deadline.

C. A claim against the dissolved corporation is barred to the extent that it is not admitted:

1. If the dissolved corporation delivered written notice to the claimant in accordance with subsection B and the claimant does not deliver written confirmation of the claim to the dissolved corporation by the deadline; or

2. If the dissolved corporation delivered written notice to the claimant that his claim is not admitted, in whole or in part, and the claimant does not commence a proceeding to enforce the claim within 90 days from the effective date of such notice.

D. For purposes of this section, "claim" does not include (i) a contingent liability or a claim based on an event occurring after the effective date of dissolution or (ii) a liability or claim the ultimate maturity of which is more than 60 days after the delivery of written notice to the claimant pursuant to subsection B. Nothing in this section shall prevent acceleration of liability for an unmatured claim or liability by operation of the agreement under which it was created or exercise of any discretionary right of the claimant thereunder.

E. If a liability exists but the full extent of any damages is or may not be ascertainable, and a proceeding to enforce the claim is commenced pursuant to subdivision C 2, the claimant may amend the pleadings after filing to include any damages that occurred or are alleged to have occurred after filing, and the court having jurisdiction of such claim may continue such proceeding during its pendency if it appears that further damages are or may be still occurring.

1985, c. 522; 2005, c. 765; 2007, c. 165; 2008, c. 91.



§ 13.1-746.1. Other claims against dissolved corporation

A. A dissolved corporation may also (i) deliver notice of its dissolution to any known claimant with a liability or claim that pursuant to subsection D of § 13.1-746 is not treated as a claim for purposes of § 13.1-746 and (ii) publish notice of its dissolution one time in a newspaper of general circulation in the city or county where the dissolved corporation's principal office, or, if none in the Commonwealth, its registered office, is or was last located. The notice of dissolution shall request that persons with claims against the dissolved corporation present them in accordance with the notice.

B. The notice shall:

1. Describe the information that is required to be included in a claim and provide a mailing address where the claim may be sent; and

2. State that a claim against the dissolved corporation will be barred unless a proceeding to enforce the claim is commenced prior to the earlier of the expiration of any applicable statute of limitations or three years after the date of delivery of notice to the claimant, or the date of publication of the notice, as appropriate.

C. If the dissolved corporation provides notice of its dissolution in accordance with this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation prior to the earlier of the expiration of any applicable statute of limitations or three years after the date on which notice was delivered to the claimant or published, as appropriate:

1. A claimant who was not given written notice under § 13.1-746;

2. A claimant whose claim was timely sent to the dissolved corporation but not acted on; and

3. A claimant whose claim pursuant to subsection D of § 13.1-746 is not treated as a claim for purposes of § 13.1-746.

D. A claim that is not barred by subsection C of § 13.1-746 or subsection C of this section may be enforced:

1. Against the dissolved corporation, to the extent of its undistributed assets; or

2. Except as provided in subsection D of § 13.1-746.2, if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to the shareholder.

2005, c. 765; 2007, c. 165; 2008, c. 91; 2015, c. 611.



§ 13.1-746.2. Court proceedings

A. A dissolved corporation that has complied with the notice requirements of § 13.1-746.1 may file an application with the circuit court of the city or county where the dissolved corporation's principal office, or, if none in the Commonwealth, its registered office, is or was last located for a determination of the amount and form of security to be provided for payment of claims that (i) are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution or (ii) are based on a liability the ultimate maturity of which is more than 60 days after delivery of written notice to the claimant pursuant to subsection B of § 13.1-746. Provision need not be made for any claim that is or is reasonably anticipated to be barred under subsection C of § 13.1-746.1.

B. Within 10 days after the filing of the application, notice of the proceeding shall be given by the dissolved corporation to each known claimant whose claim is covered by the application.

C. The court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the dissolved corporation.

D. Provision by the dissolved corporation for security in the amount and the form ordered by the court under subsection A shall satisfy the dissolved corporation's obligations with respect to claims covered by that order, and such claims may not be enforced against a shareholder who received assets in liquidation.

2005, c. 765; 2008, c. 91.



§ 13.1-746.3. Director duties

A. The board of directors shall cause the dissolved corporation to apply its remaining assets to discharge or make reasonable provision for the payment of claims and make distributions of assets to shareholders after payment or provision for claims.

B. Directors of a dissolved corporation that has disposed of claims under § 13.1-746, 13.1-746.1 or 13.1-746.2 shall not be liable for breach of subsection A with respect to claims against the dissolved corporation that are barred or satisfied under § 13.1-746, 13.1-746.1 or 13.1-746.2.

2005, c. 765.



§ 13.1-747. Grounds for judicial dissolution

A. The circuit court in any city or county described in subsection C may dissolve a corporation:

1. In a proceeding by a shareholder of a corporation that is not a public corporation if it is established that:

a. The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock; or

b. The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent; or

c. The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

d. The corporate assets are being misapplied or wasted;

2. In a proceeding by a creditor if it is established that:

a. The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied and the corporation is insolvent; or

b. The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent;

3. In a proceeding by the corporation to have its voluntary dissolution continued under court supervision;

4. In a proceeding by a shareholder if the corporation has abandoned its business and has failed within a reasonable time to liquidate and distribute its assets and terminate its corporate existence;

5. Upon application by the board of directors when it is established that circumstances make it impossible to obtain a representative vote by shareholders on the question of dissolution and that the continuation of the business of the corporation is not in the interest of the shareholders but it is in their interest that the assets and business be liquidated; or

6. When the Commission has instituted a proceeding for the involuntary termination of corporate existence and entered an order finding that the corporate existence of the corporation should be terminated but that liquidation of its business and affairs should precede the entry of an order of termination of corporate existence.

B. The circuit court in the city or county named in subsection C shall have full power to liquidate the assets and business of the corporation at any time after the termination of corporate existence, pursuant to the provisions of this article upon the application of any person, for good cause, with regard to any assets or business that may remain. The jurisdiction conferred by this clause may also be exercised by any such court in any city or county where any property may be situated whether of a domestic or a foreign corporation that ceased to exist.

C. Venue for a proceeding brought under this section lies in the city or county where the corporation's principal office is or was located, or, if none in the Commonwealth, where its registered office is or was last located.

D. It is not necessary to make directors or shareholders parties to a proceeding to be brought under this section unless relief is sought against them individually.

E. A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with such powers and duties as the court may direct, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

Code 1950, § 13.1-94; 1956, c. 428; 1959, Ex. Sess., c. 57; 1968, c. 112; 1985, c. 522; 2005, c. 765; 2007, c. 165.



§ 13.1-748. Receivership or custodianship

A. Unless an election to purchase has been filed under § 13.1-749.1, a court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage while the proceeding is pending, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all its property wherever located.

B. The court may appoint an individual, a domestic corporation, or a foreign corporation authorized to transact business in the Commonwealth, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

C. The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

1. The receiver (i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and (ii) may sue and defend in his own name as receiver of the corporation in all courts of the Commonwealth; and

2. The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interest of its shareholders and creditors.

D. The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interest of the corporation, its shareholders, and creditors.

E. The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.

Code 1950, §§ 13.1-94 to 13.1-96; 1956, c. 428; 1959, Ex. Sess., c. 57; 1968, c. 112; 1974, c. 291; 1975, c. 500; 1985, c. 522; 2005, c. 765; 2007, c. 165.



§ 13.1-749. Decree of dissolution

A. If after a hearing the court determines that one or more grounds for judicial dissolution described in § 13.1-747 exist, it may enter a decree directing that the corporation shall be dissolved. The clerk of the court shall deliver a certified copy of the decree to the Commission, which shall enter an order of involuntary dissolution.

B. After the order of involuntary dissolution has been entered, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with § 13.1-745 and the notification of claimants in accordance with §§ 13.1-746, 13.1-746.1, and 13.1-746.2. When all of the assets of the corporation have been distributed to its creditors and shareholders, the court shall so advise the Commission, which shall enter an order of termination of corporate existence.

Code 1950, § 13.1-99; 1956, c. 428; 1985, c. 522; 2005, c. 765.



§ 13.1-749.1. Election to purchase in lieu of dissolution

A. Unless otherwise provided in the articles of incorporation, in a proceeding under subdivision A 1 of § 13.1-747 to dissolve a corporation, the corporation may elect or, if it fails to elect, one or more shareholders may elect to purchase all shares owned by the petitioning shareholder at the fair value of the shares. An election pursuant to this section shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

B. An election to purchase pursuant to this section may be filed with the court at any time within 90 days after the filing of the petition under subdivision A 1 of § 13.1-747 or at such later time as the court in its discretion may allow. If the election to purchase is filed by one or more shareholders, the corporation shall, within 10 days thereafter, give written notice to all shareholders, other than the petitioner. The notice shall state the name and number of shares owned by the petitioner and the name and number of shares owned by each electing shareholder and shall advise the recipients of their right to join in the election to purchase shares in accordance with this section. Shareholders who wish to participate shall file notice of their intention to join in the purchase no later than 30 days after the effective date of the notice to them. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless they otherwise agree or the court otherwise directs. After an election has been filed by the corporation or one or more shareholders, the proceeding under subdivision A 1 of § 13.1-747 may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of the petitioner's shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit such discontinuance, settlement, sale, or other disposition.

C. If, within 60 days of the filing of the first election, the parties reach agreement as to the fair value and terms of purchase of the petitioner's shares, the court shall enter an order directing the purchase of petitioner's shares upon the terms and conditions agreed to by the parties.

D. If the parties are unable to reach an agreement as provided for in subsection C, the court, upon application of any party, shall stay the proceedings under subdivision A 1 of § 13.1-747 and determine the fair value of the petitioner's shares as of the day before the date on which the petition under subdivision A 1 of § 13.1-747 was filed or as of such other date as the court deems appropriate under the circumstances. The determination of fair value shall include consideration of all relevant facts and circumstances, including, unless the court determines it would be unjust or inequitable to do so, (i) the petitioner's minority status, (ii) the marketability of the petitioner's shares, (iii) the relevant terms of any shareholders' agreement, and (iv) if the court finds that the value of the corporation has been diminished by the wrongful conduct of controlling shareholders, the petitioner's proportionate claim for any compensable corporate injury. In determining the fair value, the court may, in its discretion, select an appraiser to appraise the fair value of the petitioner's shares and shall assess the cost of any such appraisal to the parties, to the corporation, or both, as the equities may appear to the court.

E. Upon determining the fair value of the shares, the court shall enter an order directing the purchase upon such terms and conditions as the court deems appropriate, which may include payment of the purchase price in installments, where necessary in the interests of equity, provision for security to assure payment of the purchase price and any additional costs, fees and expenses as may have been awarded, and, if the shares are to be purchased by shareholders, the allocation of shares among them. In allocating petitioner's shares among holders of different classes of shares, the court should attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that holders of a specific class or classes shall not participate in the purchase. Interest may be allowed at the rate and from the date determined by the court to be equitable, but if the court finds that the refusal of the petitioning shareholder to accept an offer of payment was arbitrary or otherwise not in good faith, no interest shall be allowed. If the court finds that the petitioning shareholder had probable grounds for relief under subdivision A 1 b or d of § 13.1-747, it may award to the petitioning shareholder reasonable fees and expenses of counsel and of any experts employed by the shareholder.

F. Upon entry of an order under subsection C or E, the court shall dismiss the petition to dissolve the corporation under subdivision A 1 of § 13.1-747 and the petitioning shareholder shall no longer have any rights or status as a shareholder of the corporation, except the right to receive the amounts awarded to him by the order of the court, which shall be enforceable in the same manner as any other judgment.

G. The purchase ordered pursuant to subsection E shall be made within 10 days after the date the order becomes final.

H. Any payment by the corporation pursuant to an order under subsection C or E, other than an award of fees and expenses pursuant to subsection E, is subject to the provisions of § 13.1-653.

2005, c. 765; 2007, c. 165; 2012, c. 706; 2015, c. 611.



§ 13.1-750. Articles of termination of corporate existence

A. When a corporation has distributed all of its assets to its creditors and shareholders and voluntary dissolution proceedings have not been revoked, it shall file articles of termination of corporate existence with the Commission. The articles shall set forth:

1. The name of the corporation;

2. That all the assets of the corporation have been distributed to its creditors and shareholders; and

3. That the dissolution of the corporation has not been revoked.

B. With the articles of termination of corporate existence, the corporation shall file a statement certifying that the corporation has filed returns and has paid all state taxes to the time of the certificate. In contemplation of submitting the required statement, the corporation may file returns and pay taxes before such returns and taxes would otherwise be due.

C. If the Commission finds that the articles of termination of corporate existence comply with the requirements of law and that all required fees have been paid, it shall by order issue a certificate of termination of corporate existence. Upon the issuance of such certificate, the existence of the corporation shall cease, except for the purpose of suits, other proceedings and appropriate corporate action by shareholders, directors and officers as provided in this chapter.

D. The statement "that all the assets of the corporation have been distributed to its creditors and shareholders" means that the corporation has divested itself of all its assets by the payment of claims or liquidating dividends or by assignment to a trustee or trustees for the benefit of claimants or shareholders. If any shareholder, certificate holder, member, bondholder, or other security holder, or a participating patron of a cooperative who is entitled to a share in the distribution of the assets cannot be found, the corporation may thereupon, and without awaiting the one year mentioned in § 55-210.7, pay such person's share to the State Treasurer as abandoned property on complying with all applicable requirements of § 55-210.12 except subdivision B 4.

Code 1950, § 13.1-89; 1956, c. 428; 1966, c. 343; 1975, c. 500; 1985, c. 522; 1994, c. 291; 2004, c. 162; 2005, c. 765.



§ 13.1-751. Termination of corporate existence by incorporators or initial directors

A majority of the initial directors, or, if initial directors were not named in the articles of incorporation and have not been elected, the incorporators of a corporation that has not issued shares or has not commenced business may dissolve the corporation and terminate its corporate existence by filing with the Commission articles of termination of corporate existence that set forth:

1. The name of the corporation;

2. [Repealed.]

3. Either (i) that none of the corporation's shares have been issued or (ii) that the corporation has not commenced business;

4. That no debt of the corporation remains unpaid;

5. That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

6. That a majority of the initial directors authorized the dissolution or that initial directors were not named in the articles of incorporation and have not been elected and a majority of the incorporators authorized the dissolution.

Code 1950, § 13.1-79; 1956, c. 428; 1975, c. 500; 1985, c. 522; 1986, c. 234.



§ 13.1-752. Automatic termination of corporate existence

A. If any domestic corporation fails to file its annual report or pay its annual registration fee in a timely manner as required by this chapter, the Commission shall mail to each such corporation a notice of the impending termination of its corporate existence. Whether or not such notice is mailed, if any corporation fails to file its annual report or pay its annual registration fee on or before the last day of the fourth month immediately following its annual report or annual registration fee due date each year, the corporate existence of the corporation shall be automatically terminated as of that day.

B. If any domestic corporation whose registered agent has filed with the Commission a statement of resignation pursuant to § 13.1-636 fails to file a statement of change pursuant to § 13.1-635 within 31 days after the date on which the statement of resignation was filed, the Commission shall mail notice to the corporation of the impending termination of its corporate existence. If the corporation fails to file the statement of change before the last day of the second month immediately following the month in which the impending termination notice was mailed, the corporate existence of the corporation shall be automatically terminated as of that day.

C. The properties and affairs of a corporation whose corporate existence has been terminated pursuant to this section shall pass automatically to its directors as trustees in liquidation. The trustees shall then proceed to (i) collect the assets of the corporation, (ii) sell, convey, and dispose of such of its properties that are not to be distributed in kind to its shareholders, (iii) pay, satisfy, and discharge its liabilities and obligations, and (iv) do all other acts required to liquidate its business and affairs. After paying or adequately providing for the payment of all its obligations, the trustees shall distribute the remainder of its assets, either in cash or in kind, among its shareholders according to their respective rights and interests.

D. No officer, director, or agent of a corporation shall have any personal obligation for any of the liabilities of the corporation whether such liabilities arise in contract, tort, or otherwise, solely by reason of the termination of the corporation's existence pursuant to this section.

Code 1950, § 13.1-91; 1956, c. 428; 1970, c. 4; 1974, c. 72; 1975, c. 500; 1985, cc. 522, 528; 1987, c. 2; 1988, c. 405; 1991, c. 125; 1997, c. 216; 2000, c. 52; 2005, c. 765; 2010, c. 753.



§ 13.1-753. Involuntary termination of corporate existence

A. The corporate existence of a corporation may be terminated involuntarily by order of the Commission when it finds that the corporation (i) has continued to exceed or abuse the authority conferred upon it by law; (ii) has failed to maintain a registered office or a registered agent in this Commonwealth as required by law; (iii) has failed to file any document required by this chapter to be filed with the Commission; or (iv) has been convicted for a violation of 8 U.S.C. § 1324a(f), as amended, for actions of its officers and directors constituting a pattern or practice of employing unauthorized aliens in the Commonwealth. Upon termination, the properties and affairs of the corporation shall pass automatically to its directors as trustees in liquidation. The trustees then shall proceed to collect the assets of the corporation; sell, convey and dispose of such of its properties as are not to be distributed in kind to its shareholders; pay, satisfy and discharge its liabilities and obligations; and do all other acts required to liquidate its business and affairs. After paying or adequately providing for the payment of all its obligations, the trustees shall distribute the remainder of its assets, either in cash or in kind, among its shareholders according to their respective rights and interests. A corporation whose existence is terminated pursuant to clause (iv) shall not be eligible for reinstatement for a period of not less than one year.

B. Any corporation convicted of the offense listed in clause (iv) of subsection A shall immediately report such conviction to the Commission and file with the Commission an authenticated copy of the judgment or record of conviction.

C. Before entering any such order the Commission shall issue a rule against the corporation giving it an opportunity to be heard and show cause why such an order should not be entered. The Commission may issue the rule on its own motion or on motion of the Attorney General.

Code 1950, § 13.1-93; 1956, c. 428; 1958, c. 506; 1968, c. 116; 1975, cc. 88, 500; 1985, c. 522; 1991, c. 310; 2008, cc. 588, 770.



§ 13.1-754. Reinstatement of a corporation that has ceased to exist

A. A corporation that has ceased to exist pursuant to this article may apply to the Commission for reinstatement within five years thereafter unless the corporate existence was terminated by order of the Commission (i) upon a finding that the corporation has continued to exceed or abuse the authority conferred upon it by law or (ii) entered pursuant to § 13.1-749 and the circuit court's decree directing dissolution contains no provision for reinstatement of corporate existence.

B. To have its corporate existence reinstated, the corporation shall provide the Commission with the following:

1. An application for reinstatement, which shall include the identification number issued by the Commission to the corporation, and which may be in the form of a letter signed by an officer or director of the corporation, or which may be by affidavit signed by an agent of any shareholder's interests stating that after diligent search by such agent, no officer or director can be found;

2. A reinstatement fee of $100;

3. All annual registration fees and penalties that were due before the corporation ceased to exist and that would have been assessed or imposed to the date of reinstatement if the corporation's existence had not been terminated;

4. An annual report for the calendar year that corresponds to the calendar year of the latest annual registration fee that was assessed or that would have been assessed to the date of reinstatement;

5. If the name of the corporation does not comply with the provisions of § 13.1-630 at the time of reinstatement, articles of amendment to the articles of incorporation to change the corporation's name to a name that satisfies the provisions of § 13.1-630, with the fee required by this chapter for the filing of articles of amendment; and

6. If the corporation's registered agent has filed a statement of resignation and a new registered agent has not been appointed, a statement of change pursuant to § 13.1-635.

C. If the corporation complies with the provisions of this section, the Commission shall enter an order of reinstatement of corporate existence. Upon entry of the order, the corporate existence shall be deemed to have continued from the date of termination as if the termination had never occurred, and any liability incurred by the corporation or a director, officer, or other agent after the termination and before the reinstatement is determined as if the termination of the corporation's existence had never occurred.

Code 1950, § 13.1-92; 1956, c. 428; 1958, c. 564; 1975, c. 88; 1978, c. 804; 1980, c. 654; 1982, c. 648; 1984, c. 69; 1985, c. 522; 1986, c. 234; 1988, c. 405; 2004, c. 601; 2005, c. 379; 2006, c. 663; 2015, c. 623.



§ 13.1-755. Survival of remedy after termination of corporate existence

The termination of corporate existence shall not take away or impair any remedy available to or against the corporation, its directors, officers or shareholders, for any right or claim existing or any liability incurred, prior to such termination. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The shareholders, directors and officers shall have power to take such corporate or other action as shall be appropriate to protect such remedy, right or claim.

Code 1950, § 13.1-101; 1956, c. 428; 1985, c. 522.



§ 13.1-756. Repealed

Repealed by Acts 1988, c. 405.



§ 13.1-757. Authority to transact business required

A. A foreign corporation may not transact business in the Commonwealth until it obtains a certificate of authority from the Commission.

B. The following activities, among others, do not constitute transacting business within the meaning of subsection A:

1. Maintaining, defending, or settling any proceeding;

2. Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs;

3. Maintaining bank accounts;

4. Maintaining offices or agencies for the transfer, exchange, and registration of the corporation's own securities or maintaining trustees or depositories with respect to those securities;

5. Selling through independent contractors;

6. Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this Commonwealth before they become contracts;

7. Creating or acquiring indebtedness, deeds of trust, and security interests in real or personal property;

8. Securing or collecting debts or enforcing deeds of trust and security interests in property securing the debts;

9. Owning, without more, real or personal property;

10. Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature;

11. For a period of less than 90 consecutive days, producing, directing, filming, crewing or acting in motion picture feature films, television series or commercials, or promotional films which are sent outside of the Commonwealth for processing, editing, marketing and distribution. The term "transacting business" as used in this subsection shall have no effect on personal jurisdiction under § 8.01-328.1; or

12. Serving, without more, as a general partner of, or as a partner in a partnership which is a general partner of, a domestic or foreign limited partnership that does not otherwise transact business in the Commonwealth.

C. The list of activities in subsection B is not exhaustive.

Code 1950, §§ 13.1-102 to 13.1-102.2; 1956, c. 428; 1962, c. 239; 1980, c. 630; 1985, c. 522; 1990, c. 428; 2005, c. 765.



§ 13.1-758. Consequences of transacting business without authority

A. A foreign corporation transacting business in the Commonwealth without a certificate of authority may not maintain a proceeding in any court in the Commonwealth until it obtains a certificate of authority.

B. The successor to a foreign corporation that transacted business in the Commonwealth without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in the Commonwealth until the foreign corporation or its successor obtains a certificate of authority.

C. A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court shall further stay the proceeding until the foreign corporation or its successor obtains the certificate.

D. If a foreign corporation transacts business in the Commonwealth without a certificate of authority, each officer, director and employee who does any of such business in the Commonwealth knowing that a certificate of authority is required shall be liable for a penalty of not less than $500 and not more than $5,000. Any such penalty may be imposed by the Commission or by any court in the Commonwealth before which an action against the corporation may lie, after the corporation and the individual have been given notice and an opportunity to be heard.

E. Notwithstanding subsections A and B, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in the Commonwealth.

F. Suits, actions and proceedings may be begun against a foreign corporation that transacts business in the Commonwealth without a certificate of authority by serving process on any director, officer or agent of the corporation doing such business, or, if none can be found, on the clerk of the Commission or on the corporation in any other manner permitted by law. If any foreign corporation transacts business in the Commonwealth without a certificate of authority, it shall by transacting such business be deemed to have thereby appointed the clerk of the Commission its attorney for service of process. Service upon the clerk shall be made in accordance with § 12.1-19.1.

Code 1950, §§ 13-218, 13.1-119; 1956, c. 428; 1981, c. 320; 1985, c. 522; 1986, c. 571; 1990, c. 325; 1991, c. 672; 2005, c. 765.



§ 13.1-759. Application for certificate of authority

A. A foreign corporation may apply to the Commission for a certificate of authority to transact business in the Commonwealth. The application shall be made on forms prescribed and furnished by the Commission. The application shall set forth:

1. The name of the corporation, and if the corporation is prevented by § 13.1-762 from using its name in the Commonwealth, a designated name that satisfies the requirements of subsection B of § 13.1-762;

2. The name of the state or other jurisdiction under whose law it is incorporated, and if the corporation was previously authorized or registered to transact business in the Commonwealth as a foreign corporation, limited liability company, business trust, limited partnership, or registered limited liability partnership, with respect to every such prior authorization or registration, (i) the name of the entity; (ii) the entity type; (iii) the state or other jurisdiction of incorporation, organization, or formation; and (iv) the entity identification number issued to it by the Commission;

3. The date of incorporation and period of duration;

4. The street address of the foreign corporation's principal office;

5. The address of the proposed registered office of the foreign corporation in the Commonwealth (including both (i) the post office address with street and number, if any, and (ii) the name of the county or city in which it is located) and the name of its proposed registered agent in the Commonwealth at such address and that the registered agent is either (a) an individual who is a resident of Virginia and either an officer or director of the corporation or a member of the Virginia State Bar or (b) a domestic or foreign stock or nonstock corporation, limited liability company, or registered limited liability partnership authorized to transact business in the Commonwealth, the business office of which is identical with the registered office;

6. The names and usual business addresses of the current directors and principal officers of the foreign corporation; and

7. The number of shares the corporation is authorized to issue, itemized by class.

B. The foreign corporation shall deliver with the completed application a copy of its articles of incorporation and all amendments thereto duly authenticated by the Secretary of State or other official having custody of corporate records in the state or other jurisdiction under whose law it is incorporated.

C. If the Commission finds that the application complies with the requirements of law and that all required fees have been paid, it shall issue a certificate of authority to transact business in the Commonwealth.

Code 1950, §§ 13.1-106, 13.1-107; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1985, c. 522; 1994, c. 348; 2001, cc. 517, 541; 2002, c. 497; 2004, c. 274; 2015, c. 623.



§ 13.1-760. Amended certificate of authority

A. A foreign corporation authorized to transact business in this Commonwealth shall obtain an amended certificate of authority from the Commission:

1. If it changes its corporate name or the state or other jurisdiction of its incorporation; or

2. To abandon or change the designated name adopted by the corporation for use in the Commonwealth pursuant to subsection B of § 13.1-762.

B. The requirements of § 13.1-759 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

C. Whenever the articles of incorporation of a foreign corporation that is authorized to transact business in the Commonwealth are amended, within 30 days after the amendment becomes effective, the foreign corporation shall file with the Commission a copy of such amendment duly authenticated by the Secretary of State or other official having custody of corporate records in the state or other jurisdiction under whose law it is incorporated.

Code 1950, §§ 13.1-112, 13.1-113; 1956, c. 428; 1976, c. 159; 1985, c. 522; 1986, c. 571; 1987, c. 431; 2015, c. 623.



§ 13.1-761. Effect of certificate of authority

A. A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this Commonwealth subject, however, to the right of the Commonwealth to revoke the certificate as provided in this Act.

B. A foreign corporation holding a valid certificate of authority shall have no greater rights and privileges than a domestic corporation. The certificate of authority shall not be deemed to authorize it to exercise any of its corporate powers or purposes that a foreign corporation is forbidden by law to exercise in this Commonwealth.

C. This chapter does not authorize this Commonwealth to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this Commonwealth.

Code 1950, §§ 13.1-102, 13.1-103, 13.1-108; 1956, c. 428; 1985, c. 522.



§ 13.1-762. Corporate name of foreign corporation

A. No certificate of authority shall be issued to a foreign corporation unless the corporate name of such foreign corporation satisfies the requirements of § 13.1-630.

B. If the corporate name of a foreign corporation does not satisfy the requirements of § 13.1-630, to obtain or maintain a certificate of authority to transact business in the Commonwealth:

1. The foreign corporation may use a designated name that adds the word "corporation," "incorporated," "company," or "limited," or the abbreviation "corp.," "inc.," "co.," or "ltd.," to its corporate name or, if it is a professional corporation, the words "professional corporation" or "a professional corporation" or the initials "P.C." or "PC" at the end of its corporate name, if it informs the Commission of the designated name; or

2. If its real name is unavailable, the foreign corporation may use a designated name that is available, and that satisfies the requirements of § 13.1-630, if it informs the Commission of the designated name.

Code 1950, §§ 13.1-104, 13.1-105, 13.1-114; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1985, c. 522; 1986, cc. 232, 571; 2003, c. 592; 2005, cc. 379, 765; 2012, c. 63; 2015, c. 623.



§ 13.1-763. Registered office and registered agent of foreign corporation

A. Each foreign corporation authorized to transact business in this Commonwealth shall continuously maintain in this Commonwealth:

1. A registered office that may be the same as any of its places of business; and

2. A registered agent, who shall be:

a. An individual who is a resident of Virginia and either an officer or director of the corporation or a member of the Virginia State Bar, and whose business office is identical with the registered office; or

b. A domestic or foreign stock or nonstock corporation, limited liability company or registered limited liability partnership authorized to transact business in this Commonwealth, the business office of which is identical with the registered office; provided such a registered agent (i) shall not be its own registered agent and (ii) shall designate by instrument in writing, acknowledged before a notary public, one or more natural persons at the office of the registered agent upon whom any process, notice or demand may be served and shall continuously maintain at least one such person at that office. Whenever any such person accepts service, a photographic copy of such instrument shall be attached to the return.

B. The sole duty of the registered agent is to forward to the corporation at its last known address any process, notice or demand that is served on the registered agent.

Code 1950, § 13.1-109; 1956, c. 428; 1985, c. 522; 1994, c. 348; 2000, c. 162; 2001, cc. 517, 541.



§ 13.1-764. Change of registered office or registered agent of a foreign corporation

A. A foreign corporation authorized to transact business in the Commonwealth may change its registered office or registered agent, or both, upon filing with the Commission a statement of change on a form prescribed and furnished by the Commission that sets forth:

1. The name of the foreign corporation;

2. The address of its current registered office;

3. If the current registered office is to be changed, the post office address, including the street and number, if any, of the new registered office, and the name of the city or county in which it is to be located;

4. The name of its current registered agent;

5. If the current registered agent is to be changed, the name of the new registered agent; and

6. That after the change or changes are made, the corporation will be in compliance with the requirements of § 13.1-763.

B. A statement of change shall forthwith be filed with the Commission by a foreign corporation whenever its registered agent dies, resigns or ceases to satisfy the requirements of § 13.1-763.

C. A foreign corporation's registered agent may sign a statement as required above if (i) the business address of the registered agent changes to another post office address within the Commonwealth or (ii) the name of the registered agent has been legally changed. A foreign corporation's new registered agent may sign and submit for filing a statement as required above if (a) the former registered agent is a business entity that has been merged into the new registered agent, (b) the instrument of merger is on record in the office of the clerk of the Commission, and (c) the new registered agent is an entity that is qualified to serve as a registered agent pursuant to § 13.1-763. In either instance, the registered agent or surviving entity shall forthwith file a statement as required above, which shall recite that a copy of the statement shall be mailed to the principal office of the foreign corporation on or before the business day following the day on which the statement is filed.

Code 1950, § 13.1-110; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1985, c. 522; 1986, c. 622; 2003, c. 597; 2010, c. 434.



§ 13.1-765. Resignation of registered agent of foreign corporation

A. The registered agent of a foreign corporation may resign the agency appointment by signing and filing with the Commission a statement of resignation accompanied by a certification that the registered agent shall mail a copy thereof to the principal office of the corporation by certified mail on or before the business day following the day on which the statement is filed. The statement of resignation may include a statement that the registered office is also discontinued.

B. The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

1985, c. 522; 2005, c. 765; 2010, c. 434.



§ 13.1-766. Service of process on foreign corporation

A. The registered agent of a foreign corporation authorized to transact business in this Commonwealth shall be an agent of such corporation upon whom any process, notice, order or demand required or permitted by law to be served upon the corporation may be served. The registered agent may by instrument in writing, acknowledged before a notary public, designate a natural person or persons in the office of the registered agent upon whom any such process, notice, order or demand may be served. Whenever any such person accepts service of process, a photographic copy of such instrument shall be attached to the return.

B. Whenever a foreign corporation authorized to transact business in this Commonwealth fails to appoint or maintain a registered agent in this Commonwealth, or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the clerk of the Commission shall be an agent of the corporation upon whom service may be made in accordance with § 12.1-19.1.

C. Nothing in this section shall limit or affect the right to serve any process, notice, order or demand, required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law.

Code 1950, §§ 13-214 to 13-217, 13.1-111; 1956, c. 428; 1975, c. 500; 1985, c. 522; 1986, cc. 571, 622; 1991, c. 672; 2001, cc. 517, 541.



§ 13.1-766.1. Merger of foreign corporation authorized to transact business in Commonwealth

A. Whenever a foreign corporation authorized to transact business in the Commonwealth is a party to a merger permitted by the laws of the state or other jurisdiction under whose laws it is incorporated, and such corporation is the surviving entity of the merger, it shall, within 30 days after such merger becomes effective, file with the Commission a copy of the instrument of merger duly authenticated by the Secretary of State or other official having custody of corporate records in the state or other jurisdiction under whose law it is incorporated; however, the filing shall not be required when a foreign corporation merges with a domestic corporation or eligible entity, the foreign corporation's articles of incorporation are not amended by said merger, and the articles or statement of merger filed on behalf of the domestic corporation or eligible entity pursuant to § 13.1-720, 13.1-1072, 13.1-1261, 50-73.48:3, or 50-73.131 contains a statement that the merger is permitted under the laws of the state or other jurisdiction in which the foreign corporation is incorporated and that the foreign corporation has complied with that law in effecting the merger.

B. Whenever a foreign corporation authorized to transact business in the Commonwealth is a party to a merger permitted by the laws of the state or other jurisdiction under the laws of which it is incorporated, and such corporation is not the surviving entity of the merger or, whenever such a foreign corporation is a party to a consolidation so permitted, the surviving or resulting domestic or foreign corporation, limited liability company, business trust, partnership or limited partnership shall, if not continuing to transact business in the Commonwealth, within 30 days after such merger or consolidation becomes effective, deliver to the Commission a copy of the instrument of merger or consolidation duly authenticated by the Secretary of State or other official having custody of corporate records in the state or other jurisdiction under whose law it was incorporated, and comply in behalf of the predecessor corporation with the provisions of § 13.1-767. If a surviving or resulting corporation or limited liability company, business trust, registered limited liability partnership or limited partnership is to continue to transact business in the Commonwealth and has not received a certificate of authority to transact business in the Commonwealth or registered as a foreign limited liability company under § 13.1-1052, as a foreign business trust under § 13.1-1242, as a foreign registered limited liability partnership under § 50-73.138, or as a foreign limited partnership under § 50-73.54, then, within such 30 days, it shall deliver to the Commission an application, if a foreign corporation, for a certificate of authority to transact business in the Commonwealth, if a foreign limited liability company, for registration as a foreign limited liability company, if a foreign business trust, for registration as a foreign business trust, if a foreign registered limited liability partnership, for registration as a foreign registered limited liability partnership, or, if a foreign limited partnership, for registration as a foreign limited partnership, together with a duly authenticated copy of the instrument of merger or consolidation and also, in case of a merger, a copy of its articles of incorporation, certificate of limited partnership, partnership certificate, statement of registered limited liability partnership, articles of trust, or articles of organization and all amendments thereto, duly authenticated by the Secretary of State or other official having custody of corporate, limited partnership, registered limited liability partnership, business trust, or limited liability company records in the state or other jurisdiction under whose laws it is incorporated, formed, registered, or organized.

C. Upon the merger or consolidation of a foreign corporation with one or more foreign corporations, partnerships, limited partnerships, business trusts, or limited liability companies, all property in the Commonwealth owned by any of the foreign corporations, partnerships, limited partnerships, business trusts, or limited liability companies shall pass to the surviving or resulting foreign corporation, limited liability company, business trust, or limited partnership except as otherwise provided by the laws of the state or other jurisdiction by which it is governed, but only from and after the time when a duly authenticated copy of the instrument of merger or consolidation is filed with the Commission.

1986, c. 571; 1990, c. 283; 1992, c. 575; 1997, c. 190; 2004, c. 274; 2006, c. 663; 2015, c. 623.



§ 13.1-766.2. Entity conversion of foreign corporation authorized to transact business in Commonwealth

A. Whenever a foreign corporation that is authorized to transact business in the Commonwealth converts to another type of entity, the surviving or resulting entity shall, within 30 days after such entity conversion becomes effective, file with the Commission a copy of the instrument of entity conversion duly authenticated by the Secretary of State or other official having custody of corporate records in the state or other jurisdiction under whose laws such entity conversion was effected; and

1. If the surviving or resulting entity is not continuing to transact business in the Commonwealth or is not a foreign limited liability company, business trust, limited partnership, or registered limited liability partnership, then, within 30 days after such entity conversion, it shall comply on behalf of the predecessor corporation with the provisions of § 13.1-767; or

2. If the surviving or resulting entity is a foreign limited liability company, business trust, limited partnership, or registered limited liability partnership and is to continue to transact business in the Commonwealth, then, within such 30 days, it shall deliver to the Commission an application for a certificate of registration to transact business in the Commonwealth or, in the case of a foreign registered limited liability partnership, a statement of registration.

B. Upon the entity conversion of a foreign corporation that is authorized to transact business in the Commonwealth, all property in the Commonwealth owned by the foreign corporation shall pass to the surviving or resulting entity except as otherwise provided by the laws of the state or other jurisdiction by which it is governed, but only from and after the time when a duly authenticated copy of the instrument of entity conversion is filed with the Commission.

2004, c. 274.



§ 13.1-767. Withdrawal of foreign corporation

A. A foreign corporation authorized to transact business in the Commonwealth may not withdraw from the Commonwealth until it obtains a certificate of withdrawal from the Commission.

B. A foreign corporation authorized to transact business in the Commonwealth may apply to the Commission for a certificate of withdrawal. The application shall be on a form prescribed and furnished by the Commission, which shall set forth:

1. The name of the foreign corporation and the name of the state or other jurisdiction under whose law it is incorporated;

2. If applicable, a statement that the foreign corporation was a party to a merger permitted by the laws of the state or other jurisdiction under whose law it was incorporated and that it was not the surviving entity of the merger, has consolidated with another entity, or has converted to another type of entity under the laws of the state or other jurisdiction under whose law it was incorporated;

3. That the foreign corporation is not transacting business in the Commonwealth and that it surrenders its authority to transact business in the Commonwealth;

4. That the foreign corporation revokes the authority of its registered agent to accept service on its behalf and appoints the clerk of the Commission as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in the Commonwealth;

5. A mailing address to which the clerk of the Commission may mail a copy of any process served on the clerk under subdivision 4; and

6. A commitment to notify the clerk of the Commission in the future of any change in the mailing address of the corporation.

C. The Commission shall not allow any foreign corporation to withdraw from the Commonwealth unless such corporation files with the Commission a statement certifying that the corporation has filed returns and has paid all state taxes to the time of the certificate or a statement that no such returns are required to be filed or taxes are required to be paid. In such case the corporation may file returns and pay taxes before they would otherwise be due. If the Commission finds that the application complies with the requirements of law and that all required fees have been paid, it shall issue a certificate of withdrawal.

D. Before any foreign corporation authorized to transact business in the Commonwealth terminates its corporate existence, it shall file with the Commission an application for withdrawal. Whether or not such application is filed, the termination of the corporate existence of such foreign corporation shall not take away or impair any remedy available against such corporation for any right or claim existing or any liability incurred prior to such termination. Any such action or proceeding against such foreign corporation may be defended by such corporation in its corporate name. The shareholders, directors and officers shall have power to take such corporate or other action as shall be appropriate to protect such remedy, right or claim. The right of a foreign corporation that has terminated its corporate existence to institute and maintain in its corporate name actions, suits or proceedings in the courts of the Commonwealth shall be governed by the law of the state of its incorporation.

E. Service of process on the clerk of the Commission is service of process on a foreign corporation that has withdrawn pursuant to this section. Service upon the clerk shall be made in accordance with § 12.1-19.1 and service upon the foreign corporation may be made in any other manner permitted by law.

Code 1950, §§ 13-211.1, 13.1-115 to 13.1-116, 13.1-118; 1956, c. 428; 1958, cc. 506, 564; 1975, cc. 88, 500; 1985, c. 522; 1991, c. 672; 1994, c. 291; 2005, c. 765; 2012, c. 130; 2015, c. 623.



§ 13.1-768. Automatic revocation of certificate of authority

A. If any foreign corporation fails to file its annual report or pay its annual registration fee in a timely manner as required by this chapter, the Commission shall mail to each such corporation a notice of the impending revocation of its certificate of authority to transact business in the Commonwealth. Whether or not such notice is mailed, if any foreign corporation fails to file its annual report or pay its annual registration fee on or before the last day of the fourth month immediately following its annual report or annual registration fee due date each year, such foreign corporation shall automatically cease to be authorized to transact business in the Commonwealth and its certificate of authority shall be automatically revoked as of that day.

B. Every foreign corporation authorized to transact business in the Commonwealth shall pay the annual registration fee required by law on or before the foreign corporation's annual registration fee due date determined in accordance with subsection A of § 13.1-775.1 of each year.

C. If any foreign corporation whose registered agent has filed with the Commission a statement of resignation pursuant to § 13.1-765 fails to file a statement of change pursuant to § 13.1-764 within 31 days after the date on which the statement of resignation was filed, the Commission shall mail notice to the foreign corporation of the impending revocation of its certificate of authority. If the foreign corporation fails to file the statement of change before the last day of the second month immediately following the month in which the impending revocation notice was mailed, the corporation shall automatically cease to be authorized to transact business in the Commonwealth and its certificate of authority shall be automatically revoked as of that day.

D. The automatic revocation of a foreign corporation's certificate of authority pursuant to this section constitutes the appointment of the clerk of the Commission as the foreign corporation's agent for service of process in any proceeding based on a cause of action arising during the time the foreign corporation was authorized to transact business in the Commonwealth. Service of process on the clerk of the Commission under this subsection is service on the foreign corporation and shall be made on the clerk in accordance with § 12.1-19.1.

E. Revocation of a foreign corporation's certificate of authority pursuant to this section does not terminate the authority of the registered agent of the corporation.

Code 1950, § 13.1-117; 1956, c. 428; 1970, c. 4; 1980, c. 192; 1985, cc. 522, 528; 1987, c. 2; 1988, c. 405; 1991, c. 125; 1997, c. 216; 2000, c. 52; 2005, c. 765; 2010, c. 753.



§ 13.1-769. Involuntary revocation of certificate of authority

A. The certificate of authority to do business in the Commonwealth of any foreign corporation may be revoked by order of the Commission when it finds that the corporation:

1. Has continued to exceed the authority conferred upon it by law;

2. Has failed to maintain a registered office or a registered agent in the Commonwealth as required by law;

3. Has failed to file any document required by this chapter to be filed with the Commission;

4. No longer exists under the laws of the state or country of its incorporation; or

5. Has been convicted for a violation of 8 U.S.C. § 1324a(f), as amended, for actions of its officers and directors constituting a pattern or practice of employing unauthorized aliens in the Commonwealth.

A certificate revoked pursuant to subdivision A 5 shall not be eligible for reinstatement for a period of not less than one year.

B. Any foreign corporation convicted of the offense listed in subdivision A 5 shall immediately report such conviction to the Commission and file with the Commission an authenticated copy of the judgment or record of conviction.

C. Before entering any such order the Commission shall issue a rule against the corporation giving it an opportunity to be heard and show cause why such an order should not be entered. The Commission may issue the rule on its own motion or on motion of the Attorney General.

D. The authority of a foreign corporation to transact business in the Commonwealth ceases on the date shown on the order revoking its certificate of authority.

E. The Commission's revocation of a foreign corporation's certificate of authority appoints the clerk of the Commission the foreign corporation's agent for service of process in any proceeding based on a cause of action arising during the time the foreign corporation was authorized to transact business in the Commonwealth. Service of process on the clerk of the Commission under this subsection is service on the foreign corporation and shall be made on the clerk in accordance with § 12.1-19.1.

F. Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.

1985, c. 522; 1991, c. 672; 1995, c. 76; 2005, c. 765; 2008, cc. 588, 770; 2015, c. 623.



§ 13.1-769.1. Reinstatement of a foreign corporation whose certificate of authority has been withdrawn or revoked

A. A foreign corporation whose certificate of authority to transact business in the Commonwealth has been withdrawn or revoked may be relieved of the withdrawal or revocation and have its certificate of authority reinstated by the Commission within five years after the date of withdrawal or revocation unless the certificate of authority was revoked by order of the Commission pursuant to subdivision A 1 of § 13.1-769.

B. To have its certificate of authority reinstated, a foreign corporation shall provide the Commission with the following:

1. An application for reinstatement, which shall include the identification number issued by the Commission to the corporation, and which may be in the form of a letter signed by an officer or director of the corporation, or which may be by affidavit signed by an agent of any shareholder's interests stating that after diligent search by such agent, no officer or director can be found;

2. A reinstatement fee of $100;

3. All annual registration fees and penalties that were due before the certificate of withdrawal was issued or the certificate of authority was revoked and that would have been assessed or imposed to the date of reinstatement if the corporation had not withdrawn or had its certificate of authority revoked;

4. An annual report for the calendar year that corresponds to the calendar year of the latest annual registration fee that was assessed or that would have been assessed to the date of reinstatement;

5. A duly authenticated copy of any amendments or corrections made to the articles of incorporation or other constituent documents of the foreign corporation and any mergers entered into by the foreign corporation from the date of withdrawal or revocation of its certificate of authority to the date of its application for reinstatement, along with an application for an amended certificate of authority if required as a result of an amendment or a correction, and all fees required by this chapter for the filing of such instruments;

6. If the name of the foreign corporation does not comply with the provisions of § 13.1-762 at the time of reinstatement, an application for an amended certificate of authority to adopt a designated name for use in the Commonwealth that satisfies the requirements of § 13.1-762, with the fee required by this chapter for the filing of an application for an amended certificate of authority; and

7. If the foreign corporation's registered agent has filed a statement of resignation and a new registered agent has not been appointed, a statement of change pursuant to § 13.1-764.

C. If the foreign corporation complies with the provisions of this section, the Commission shall enter an order of reinstatement, reinstating the foreign corporation's certificate of authority to transact business in the Commonwealth.

1987, c. 431; 1988, c. 405; 2004, c. 274; 2005, c. 765; 2015, c. 623.



§ 13.1-770. Corporate records

A. A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

B. A corporation shall maintain appropriate accounting records.

C. A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class and series, if any, of shares showing the number and class and series, if any, of shares held by each. However, the foregoing shall not require the corporation or its agent to maintain, as part of such record of shareholders, beneficial owners whose shares are held by a nominee on the shareholder's behalf except to the extent that the corporation has established and maintains a procedure for registration of such rights under § 13.1-664.

D. A corporation shall maintain its records in the form of a document, including an electronic record, or in another form capable of conversion into paper form within a reasonable time.

E. A corporation shall keep a copy of the following records:

1. Its articles or restated articles of incorporation, all amendments to them currently in effect, and any notices to shareholders referred to in subdivision L 5 of § 13.1-604 regarding facts on which a filed document is dependent;

2. Its bylaws or restated bylaws and all amendments to them currently in effect;

3. Resolutions adopted by its board of directors creating one or more classes or series of shares, and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding;

4. The minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three years;

5. All written communications to shareholders generally within the past three years, including the financial statements furnished for the past three years under § 13.1-774;

6. A list of the names and business addresses of its current directors and officers; and

7. Its most recent annual report delivered to the Commission under § 13.1-775.

Code 1950, § 13.1-47; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2005, c. 765; 2008, c. 91; 2010, c. 782.



§ 13.1-771. Inspection of records by shareholders

A. Subject to subsection C of § 13.1-772, a shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in subsection E of § 13.1-770 if the shareholder gives the corporation a signed written notice of the shareholder's demand at least five business days before the date on which the shareholder wishes to inspect and copy.

B. For any meeting of shareholders for which the record date for determining shareholders entitled to vote at the meeting is different than the record date for notice of the meeting, any person who becomes a shareholder subsequent to the record date for notice of the meeting and is entitled to vote at the meeting is entitled to obtain from the corporation upon request the notice and any other information provided by the corporation to shareholders in connection with the meeting, unless the corporation has made such information generally available to shareholders by posting it on its website or by other generally recognized means. Failure of a corporation to provide such information does not affect the validity of action taken at the meeting.

C. A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection D and gives the corporation written notice of the shareholder's demand at least five business days before the date on which the shareholder wishes to inspect and copy:

1. Excerpts from minutes of any meeting of the board of directors or a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders, board of directors, or a committee of the board without a meeting, to the extent not subject to inspection under subsection A;

2. Accounting records of the corporation; and

3. The record of shareholders of record.

D. A shareholder may inspect and copy the records identified in subsection C only if:

1. The shareholder has been a shareholder for at least six months immediately preceding the shareholder's demand or is the holder of record or beneficial owner of at least five percent of all of the outstanding shares;

2. The shareholder's demand is made in good faith and for a proper purpose;

3. The shareholder describes with reasonable particularity the shareholder's purpose and the records the shareholder desires to inspect; and

4. The records are directly connected with the shareholder's purpose.

E. The right of inspection granted by this section may not be abolished or limited by a corporation's articles of incorporation or bylaws.

F. This section does not affect:

1. The right of a shareholder to inspect records under § 13.1-661 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant;

2. The power of a court, independently of this chapter, to compel the production of corporate records for examination.

G. For purposes of this section, other than subdivision C 3, "shareholder" includes a beneficial owner whose shares are held in a voting trust or by a nominee on the shareholder's behalf.

Code 1950, § 13.1-47; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2005, c. 765; 2008, c. 91; 2010, c. 782.



§ 13.1-772. Scope of inspection right

A. A shareholder's agent or attorney has the same inspection and copying rights as the shareholder the agent or attorney represents.

B. The right to copy records under § 13.1-771 includes, if reasonable, the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the shareholder.

C. The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production, reproduction, and transmission of the records.

D. The corporation may comply with a shareholder's demand to inspect the record of shareholders under subdivision C 3 of § 13.1-771 by providing the shareholder with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand.

Code 1950, § 13.1-47; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2005, c. 765; 2010, c. 782.



§ 13.1-773. Court-ordered inspection

A. If a corporation does not allow a shareholder who complies with subsection A of § 13.1-771 to inspect and copy any records required by that subsection to be available for inspection, the circuit court in the city or county where the corporation's principal office is located, or, if none in this Commonwealth, where its registered office is located, may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

B. If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with subsections C and D of § 13.1-771 may apply to the circuit court in the city or county where the corporation's principal office is located, or, if none in this Commonwealth, where its registered office is located, for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

C. If the court orders inspection and copying of the records demanded, it may also order the corporation to pay the shareholder's costs, including reasonable counsel fees, incurred to obtain the order if the shareholder proves that the corporation refused inspection without a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

D. If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

1985, c. 522; 2010, c. 782.



§ 13.1-773.1. Inspection of records by directors

A. A director of a corporation is entitled to inspect and copy the books, records and documents of the corporation at any reasonable time to the extent reasonably related to the performance of the director's duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

B. The circuit court of the city or county where the corporation's principal office, or if none in the Commonwealth, its registered office, is located may order inspection and copying of the books, records and documents upon application of a director who has been refused such inspection rights, unless the corporation establishes that the director is not entitled to such inspection rights. The court shall dispose of an application under this subsection on an expedited basis.

C. If an order is issued, the court may include provisions protecting the corporation from undue burden or expense, and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director's reasonable costs, including reasonable counsel fees, incurred in connection with the application if the director proves that the corporation refused inspection without a reasonable basis for doubt about the director's right to inspect the records demanded.

2005, c. 765.



§ 13.1-774. Financial statements for shareholders

A. If requested in writing by any shareholder, a corporation shall furnish the shareholder with the financial statements for the most recent fiscal year, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of changes in shareholders' equity for the year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

B. If the annual financial statements are reported upon by a certified public accountant, the accountant's report must accompany them. If the annual financial statements are not reported upon by a certified public accountant, the president or the person responsible for the corporation's accounting records shall provide the shareholder with a statement of the basis of accounting used in preparation of the annual financial statements and a description of any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

C. If a corporation does not comply with a shareholder's request for financial statements within 30 days of delivery of such request to the corporation, the circuit court in the city or county where the corporation's principal office is located, or, if none in the Commonwealth, where its registered office is located may, upon application of the shareholder, summarily order the corporation to furnish such financial statements.

D. A public corporation may fulfill its responsibilities under this section by delivering the specified financial statements, or otherwise making them available, in any manner permitted by the applicable rules and regulations of the United States Securities and Exchange Commission.

Code 1950, § 13.1-47; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2005, c. 765; 2010, c. 782.



§ 13.1-775. Annual report of domestic and foreign corporations

A. Each domestic corporation, and each foreign corporation authorized to transact business in the Commonwealth, shall file, within the time prescribed by this section, an annual report setting forth:

1. The name of the corporation, the address of its principal office and the state or country under whose laws it is incorporated;

2. The address of the registered office of the corporation in the Commonwealth, including both (i) the post office address with street and number, if any, and (ii) the name of the county or city in which it is located, and the name of its registered agent in the Commonwealth at such address;

3. The names and post office addresses of the directors and the principal officers of the corporation; and

4. A statement of the aggregate number of shares which the corporation has authority to issue, itemized by class.

B. The report shall be made on forms prescribed and furnished by the Commission and shall supply the information as of the date of the report.

C. Except as otherwise provided in this subsection, the annual report of a domestic or foreign corporation shall be filed with the Commission on or before the last day of the twelfth month next succeeding the month in which it was incorporated or authorized to transact business in the Commonwealth, and on or before such date in each year thereafter. The report shall be filed no earlier than three months prior to its due date each year. If the report appears to be incomplete or inaccurate, the Commission shall return it for correction or explanation. Otherwise the Commission shall file it in the clerk's office. At the discretion of the Commission the annual report due date for a corporation may be extended, on a monthly basis for a period of not less than one month nor more than 11 months, at the request of its registered agent of record or as may be necessary to distribute annual report due dates of corporations as equally as practicable throughout the year on a monthly basis.

Code 1950, §§ 13-9, 13-11, 13-32, 13-213, 13.1-120, 13.1-121; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1981, c. 523; 1985, c. 522; 1986, c. 233; 1987, c. 2; 1997, c. 216; 2005, c. 765; 2010, c. 753.



§ 13.1-775.1. Annual registration fees to be paid by domestic and foreign corporations; penalty for failure to pay timely

A. Every domestic corporation and every foreign corporation authorized to transact business in the Commonwealth shall pay into the state treasury on or before the last day of the twelfth month next succeeding the month in which it was incorporated or authorized to transact business in the Commonwealth, and by such date in each year thereafter, an annual registration fee as prescribed by this section, provided that the initial annual registration fee to be paid by a domestic corporation created by entity conversion shall be due in the year after the calendar year in which it converted. At the discretion of the Commission, the annual registration fee due date for a corporation may be extended, on a monthly basis for a period of not less than one month nor more than 11 months, at the request of its registered agent of record or as may be necessary to distribute annual registration fee due dates of corporations as equally as practicable throughout the year on a monthly basis.

Any such corporation whose number of authorized shares is 5,000 or less shall pay an annual registration fee of $50. Any such corporation whose number of authorized shares is more than 5,000 shall pay an annual registration fee of $50 plus $15 for each 5,000 shares or fraction thereof in excess of 5,000 shares, up to a maximum of $850.

The annual registration fee shall be irrespective of any specific license tax or other tax or fee imposed by law upon the corporation for the privilege of carrying on its business in the Commonwealth or upon its franchise, property or receipts.

B. Each year, the Commission shall ascertain from its records the number of authorized shares of each domestic corporation and each foreign corporation authorized to transact business in the Commonwealth, as of the first day of the second month next preceding the month in which it was incorporated or authorized to transact business in the Commonwealth and, except as provided in subsection A, shall assess against each such corporation the annual registration fee herein imposed. In any year in which a corporation's annual registration fee due date is extended pursuant to subsection A, the annual registration fee assessment shall be increased by a prorated amount to cover the period of extension. A statement of the assessment, when made, shall be forwarded by the clerk of the Commission to the Comptroller and to each such corporation.

C. Any domestic or foreign corporation that fails to pay the annual registration fee herein imposed within the time prescribed shall incur a penalty of 10 percent of the annual registration fee, or $10, whichever is greater, which shall be added to the amount of the annual registration fee due. The penalty shall be in addition to any other penalty or liability imposed by law.

D. The fees paid into the state treasury under this section shall be set aside as a special fund to be used only by the Commission as it deems necessary to defray all costs of staffing, maintaining and operating the office of the clerk of the Commission, together with all other costs incurred by the Commission in supervising, implementing and administering the provisions of Part 5 (§ 8.9A-501 et seq.) of Title 8.9A, this title, except for Chapters 5 (§ 13.1-501 et seq.) and 8 (§ 13.1-557 et seq.) and Article 6 (§ 55-142.1 et seq.) of Chapter 6 of Title 55, provided that one-half of the fees collected shall be credited to the general fund. The excess of fees collected over the projected costs of administration in the next fiscal year shall be paid into the general fund prior to the close of the fiscal year.

1988, c. 405; 1991, c. 311; 1997, c. 216; 2005, c. 765; 2010, c. 753.



§ 13.1-775.2. Collection of unpaid bills for registration fees

The registration fee with penalty and interest shall be enforceable, in addition to existing remedies for the collection of taxes, levies and fees, by action in equity, in the name of the Commonwealth, in the appropriate circuit court. Venue shall be in accordance with § 8.01-261.

1988, c. 405.



§ 13.1-776. Definitions

As used in this article, unless the context otherwise requires, the term:

"Asserted shareholder" means an entity holding a certificate for one or more shares of stock of a corporation on which it is stated to be the owner thereof but which is not listed as a shareholder on the records of the corporation.

"Corporation" shall have the meaning provided in § 13.1-603.

"Entity" means one or more persons, partnerships, unincorporated associations, corporations or other organizations entitled to hold property in its own name.

"Lost shareholder" means a shareholder shown by the records of a corporation to have been a shareholder for more than seven years but who, throughout that period, neither claimed a dividend or other sum nor corresponded in writing with the corporation or otherwise indicated an interest as evidenced by a memorandum or other record on file with the corporation and the corporation does not know the location of the shareholder at the end of such seven-year period.

"Shareholder" means an entity shown by the records of a corporation to be the owner of one or more shares of its outstanding capital stock.

Code 1950, § 13.1-156; 1979, c. 90; 1983, c. 190; 1985, c. 522; 2005, c. 765.



§ 13.1-777. Institution of proceeding to determine shareholders

A. Whenever the records of a corporation are such that its board of directors determines that there are entities that appear to be lost shareholders who may or may not be entitled to the shares of stock shown by its records or that there may be asserted shareholders, the board of directors may, by a suit in equity brought in the circuit court of the city or county in which its registered office is located, begin a proceeding for a determination of the identity of its proper shareholders.

B. Each lost shareholder shall be named a party defendant. Asserted shareholders shall be joined as defendants as persons unknown. Service shall be effected by order of publication pursuant to § 8.01-316. The Commonwealth shall be named a party defendant and service shall be effected on the Attorney General.

C. The court shall hear all evidence that shall be available as to the identity of lost shareholders and asserted shareholders and whether or not they are entitled to own shares of stock of the corporation.

D. The court, on the basis of such evidence, shall determine, to the best of its ability, the identity of the lost shareholders and asserted shareholders of the corporation. Such determination shall be final, subject to appeal to the Supreme Court of Virginia.

E. The court, in its final decree, shall declare that the shares owned by lost shareholders or asserted shareholders and any dividends declared thereon and unpaid shall be the property of the Commonwealth in accordance with § 55-210.6:1 of the Code of Virginia .

Code 1950, §§ 13.1-157 to 13.1-161; 1979, c. 90; 1985, c. 522.



§ 13.1-778. Application to existing corporations

Unless otherwise provided, the provisions of this chapter shall apply to all domestic and foreign corporations existing at the time this chapter takes effect and their shareholders. The charter of every corporation heretofore or hereafter organized in this Commonwealth shall be subject to the provisions of this chapter. In the case of foreign corporations, the certificate of authority to transact business in this Commonwealth issued by the Commission under any prior act of this Commonwealth shall continue in effect subject to the provisions hereof.

Code 1950, § 13.1-128; 1956, c. 428; 1959, Ex. Sess., c. 57; 1975, c. 500; 1985, c. 522.



§ 13.1-779. Savings provision

A. Except as provided in subsection B of this section, the repeal of a statute by this chapter does not affect:

1. The operation of the statute or any action taken under it before its repeal;

2. Any ratification, right, remedy, privilege, obligation or liability acquired, accrued, or incurred under the statute before its repeal;

3. Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; or

4. Any proceeding commenced, or reorganization or dissolution authorized by the board of directors, under the statute before its repeal, and the proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

B. If a penalty or punishment imposed for violation of a statute repealed by this Act is reduced by this Act, the penalty or punishment if not already imposed shall be imposed in accordance with this chapter.

C. If any provision of this chapter is deemed to modify, limit, or supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., the provisions of this chapter shall control to the maximum extent permitted by 15 U.S.C. § 7002(a)(2).

Code 1950, § 13.1-130; 1956, c. 428; 1985, c. 522; 2010, c. 782.



§ 13.1-780. Repealed

Repealed by Acts 2015, c. 709, cl. 2.



§ 13.1-781. Property title records

A. Whenever the records in the office of the clerk of the Commission reflect that a domestic or foreign corporation has changed or corrected its name, merged into a domestic or foreign corporation or eligible entity, converted into a domestic or foreign eligible entity, or domesticated in or from another jurisdiction, the clerk of the Commission, upon request, shall issue a certificate reciting such change, correction, merger, conversion or domestication. The certificate may be admitted to record in the deed books, in accordance with § 17.1-227, of any clerk's office within the jurisdiction of which any property of the corporation is located in order to maintain the continuity of title records. The person filing the certificate shall pay a fee of $10 to the clerk of the court, but no tax shall be due thereon.

B. Whenever a foreign corporation has changed or corrected its name, merged into another business entity, converted into another type of business entity, or domesticated in another jurisdiction, and it cannot or chooses not to obtain a certificate reciting such change, correction, merger, conversion or domestication from the clerk of the Commission pursuant to subsection A, a similar certificate by any competent authority of the foreign corporation's jurisdiction of incorporation may be admitted to record in the deed books, in accordance with § 17.1-227, of any clerk's office within the jurisdiction of which any property of the corporation is located in order to maintain the continuity of title records. The person filing the certificate shall pay a fee of $10 to the clerk of the court, but no tax shall be due thereon.

2007, c. 771.



§ 13.1-782. Definitions

As used in this article:

"Benefit corporation" means a corporation organized pursuant to the provisions of this chapter:

1. That has elected to become subject to this article; and

2. The status of which as a benefit corporation has not been terminated under § 13.1-786.

"Benefit enforcement proceeding" means any claim or action brought directly by a benefit corporation, or derivatively on behalf of a benefit corporation, against a director or officer for (i) failure to pursue the general public benefit purpose of the benefit corporation or any specific public benefit purpose set forth in its articles of incorporation or bylaws or otherwise adopted by its board of directors or (ii) a violation of a duty or standard of conduct under this article.

"General public benefit" means a material positive impact on society and the environment taken as a whole, as measured by a third-party standard, from the business and operations of a benefit corporation.

"Independent" means having no material relationship with a benefit corporation or a subsidiary of the benefit corporation, either directly as a shareholder of the benefit corporation or as a partner, a member, or an owner of a subsidiary of the benefit corporation or indirectly as a director, an officer, an owner, or a manager of an entity that has a material relationship with the benefit corporation or a subsidiary of the benefit corporation. A material relationship between a person and a benefit corporation or any of its subsidiaries will be conclusively presumed to exist if:

1. The person is, or has been within the last three years, an employee of the benefit corporation or a subsidiary of the benefit corporation;

2. An immediate family member of the person is, or has been within the last three years, an executive officer of the benefit corporation or its subsidiary; or

3. There is beneficial ownership of five percent or more of the outstanding shares of the benefit corporation by:

a. The person; or

b. An entity:

(1) Of which the person is a director, an officer, or a manager; or

(2) In which the person owns beneficially five percent or more of the outstanding equity interests, which percentage shall be calculated as if all outstanding rights to acquire equity interests in the entity had been exercised.

"Specific public benefit" means a benefit that serves one or more public welfare, religious, charitable, scientific, literary, or educational purposes, or other purpose or benefit beyond the strict interest of the shareholders of the benefit corporation, including:

1. Providing low-income or underserved individuals or communities with beneficial products or services;

2. Promoting economic opportunity for individuals or communities beyond the creation of jobs in the normal course of business;

3. Preserving or improving the environment;

4. Improving human health;

5. Promoting the arts, sciences, or advancement of knowledge;

6. Increasing the flow of capital to entities with a public benefit purpose; and

7. Conferring any other particular benefit on society or the environment.

"Subsidiary" means, in relation to an individual, an entity in which the individual either (i) owns directly or indirectly equity interests entitled to cast a majority of the votes entitled to be cast generally in an election of directors or members of the governing body of the entity or (ii) otherwise owns or controls voting or contractual power to exercise effective governing control of the entity. The percentage of ownership of equity interests or ownership or control of power to exercise control shall be calculated as if all outstanding rights to acquire equity interests in the entity had been exercised.

"Third-party standard" means a recognized standard for defining, reporting, and assessing corporate social and environmental performance that:

1. Is developed by a person that is independent of the benefit corporation; and

2. Is transparent because the following information about the standard is publicly available:

a. The factors considered when measuring the performance of a business;

b. The relative weightings of those factors; and

c. The identity of the persons that develop and control changes to the standard and the process by which those changes are made.

2011, c. 698.



§ 13.1-783. Application and effect of article

A. This article shall apply to all benefit corporations.

B. The existence of a provision of this article shall not of itself create an implication that a contrary or different rule of law applies to a corporation organized pursuant to the provisions of this chapter that is not a benefit corporation. This article shall not affect a statute or rule of law that applies to a corporation that is not a benefit corporation.

C. The specific provisions of this article shall control over the general provisions of other articles of this chapter.

2011, c. 698.



§ 13.1-784. Formation of benefit corporations

A benefit corporation shall be formed in accordance with Article 3 (§ 13.1-618 et seq.), and its articles, as initially filed with the Commission or as amended, shall state that it is a benefit corporation.

2011, c. 698.



§ 13.1-785. Election of status after formation

A corporation that was not formed as a benefit corporation may become a benefit corporation by amending its articles so that they contain, in addition to matters required by § 13.1-619, a statement that the corporation is a benefit corporation. Any such amendment to the articles of incorporation shall be adopted in accordance with the procedures set forth in § 13.1-707; however, the amendment shall be approved by all shareholders entitled to vote on the amendment, or if no shares have yet been issued, in accordance with § 13.1-709.

2011, c. 698.



§ 13.1-786. Termination of status

A benefit corporation may terminate its status as such and cease to be subject to this article by amending its articles to delete the provision required by § 13.1-784 to be set forth in the articles of incorporation, which amendment shall be adopted in accordance with the procedures set forth in § 13.1-707, or if no shares have yet been issued, in accordance with § 13.1-709.

2011, c. 698.



§ 13.1-787. Corporate purposes

A. A benefit corporation shall have as one of its purposes the purpose of creating a general public benefit. The articles of incorporation of a benefit corporation may identify one or more specific public benefits that it is the purpose of the benefit corporation to create. A specific public benefit may also be specified in the bylaws or otherwise adopted by the board of directors. This purpose is in addition to its purpose under § 13.1-626.

B. The creation of a general public benefit and one or more specific public benefits, if any, under subsection A is in the best interests of the benefit corporation.

C. A benefit corporation may amend its articles of incorporation to add, amend, or delete the identification of a specific public benefit that it is the purpose of the benefit corporation to create, which amendment shall be adopted in accordance with the procedures set forth in § 13.1-707.

2011, c. 698.



§ 13.1-788. Standard of conduct for directors

A. Subject to § 13.1-690, in discharging the duties of their respective positions and in considering the best interests of the benefit corporation, the board of directors, committees of the board, and individual directors of a benefit corporation:

1. Shall consider the effects of any corporate action upon:

a. The shareholders of the benefit corporation;

b. The employees and workforce of the benefit corporation, its subsidiaries, and suppliers;

c. The interests of customers as beneficiaries of the general or specific public benefit purposes of the benefit corporation;

d. Community and societal considerations, including those of each community in which offices or facilities of the benefit corporation, its subsidiaries, or suppliers are located;

e. The local and global environment;

f. The short-term and long-term interests of the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests and the general and specific public benefit purposes of the benefit corporation may be best served by the continued independence of the benefit corporation; and

g. The ability of the benefit corporation to accomplish its general and any specific public benefit purpose;

2. May consider:

a. The resources; intent; and past, stated, and potential conduct of any person seeking to acquire control of the benefit corporation; and

b. Other pertinent factors or the interests of any other person that they deem appropriate; and

3. Need not give priority to the interests of a particular person referred to in subdivisions 1 and 2 over the interests of any other person unless the benefit corporation has stated its intention to give priority to interests related to a specific public benefit purpose identified in its articles.

B. The consideration of interests and factors in the manner required by subsection A shall not constitute a violation of § 13.1-690 or a director conflict of interests under § 13.1-691.

C. In any proceeding brought by or in the right of a benefit corporation or brought by or on behalf of the shareholders of a benefit corporation, a director is not personally liable for monetary damages for:

1. Any action taken as a director if the director performed the duties of office in compliance with § 13.1-690 and this section; or

2. Failure of the benefit corporation to create general public benefit or any specific public benefit specified in its articles of incorporation or bylaws or otherwise adopted by the board of directors.

2011, c. 698.



§ 13.1-789. Limitation upon liability of officers

An officer of a benefit corporation shall have no liability for actions taken that the officer believes, in his good faith business judgment, are consistent with (i) the general public benefit or specific public benefit specified in the articles of incorporation or bylaws or otherwise adopted by the board of directors and (ii) the requirements of any third-party standard then in effect for the corporation.

2011, c. 698.



§ 13.1-790. Right of action

A. The duties of directors and officers under this article, the obligation of a benefit corporation to prepare and make available the annual benefit report required under § 13.1-791, and the general and any specific public benefit purpose of a benefit corporation may be enforced only in a benefit enforcement proceeding. No person may bring an action or assert a claim against a benefit corporation or its directors or officers with respect to the duties of directors and officers under this article and the general and any specific public benefit purpose of the benefit corporation except in a benefit enforcement proceeding.

B. A benefit enforcement proceeding may be commenced or maintained only:

1. Directly by the benefit corporation; or

2. Derivatively by:

a. A shareholder of the benefit corporation;

b. A director of the benefit corporation; or

c. Other persons as specified in the articles of incorporation or bylaws of the benefit corporation.

2011, c. 698.



§ 13.1-791. Annual benefit report

A. A benefit corporation shall prepare an annual benefit report that includes all of the following:

1. A narrative description of:

a. The ways in which the benefit corporation pursued the general public benefit during the year and the extent to which the general public benefit was created; and

b. Both:

(1) The ways in which the benefit corporation pursued any specific public benefit that the articles of incorporation or bylaws, or other action taken by the board of directors, state it is the purpose of the benefit corporation to create; and

(2) The extent to which that specific public benefit was created; and

c. Any circumstances that have hindered the creation by the benefit corporation of the general or any specific public benefit;

2. An assessment of the social and environmental performance of the benefit corporation. The assessment shall be:

a. Prepared in accordance with a third-party standard specified in the articles of incorporation, the bylaws, or otherwise adopted by the board of directors and applied consistently with any application of that standard in prior benefit reports; or

b. Accompanied by an explanation of the reasons for any inconsistent application; and

3. Any other information or disclosures that may be required under any third-party standard adopted by the directors of the benefit corporation.

B. The benefit report shall be made available annually to each shareholder of the benefit corporation:

1. Within 120 days following the end of the fiscal year of the benefit corporation; or

2. At the same time that the benefit corporation delivers any other annual report to its shareholders.

C. A benefit corporation shall post its most recent benefit report on a publicly accessible portion of its Internet website, if any. If a benefit corporation does not have an Internet website, it shall make a written or electronic copy of its most recent benefit report available upon written request from any person. A benefit corporation shall not be required to publicly disclose to persons other than its shareholders any proprietary, confidential, or individual compensation information contained in its benefit report to the extent that any third-party standard adopted by the directors of the benefit corporation permits the omission of such information from public disclosure.

2011, c. 698.



§ 13.1-792. Reserved

Reserved.



§ 13.1-801. Short title

This chapter shall be known as the Virginia Nonstock Corporation Act or the "Act."

Code 1950, § 13.1-201; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-802. Reservation of power to amend or repeal

The General Assembly shall have power to amend or repeal all or part of this Act at any time, and all domestic and foreign corporations subject to this Act shall be governed by the amendment or repeal.

Code 1950, § 13.1-291; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-803. Definitions

As used in this Act:

"Articles of incorporation" means all documents constituting, at any particular time, the charter of a corporation. It includes the original charter issued by the General Assembly, a court or the Commission and all amendments including certificates of merger, consolidation or correction. When the articles of incorporation have been restated pursuant to any articles of restatement, amendment, domestication, or merger, it includes only the restated articles of incorporation without the accompanying articles of restatement, amendment, domestication, or merger.

"Board of directors" means the group of persons vested with the management of the business of the corporation irrespective of the name by which such group is designated, and "director" means a member of the board of directors.

"Certificate," when relating to articles filed with the Commission, means the order of the Commission that makes the articles effective, together with the articles.

"Commission" means the State Corporation Commission of Virginia.

"Conspicuous" means so written, displayed, or presented that a reasonable person against whom the writing is to operate should have noticed it. For example, text that is italicized, is in boldface, contrasting colors, or capitals, or is underlined is conspicuous.

"Corporation" or "domestic corporation" means a corporation not authorized by law to issue shares, irrespective of the nature of the business to be transacted, organized under this Act or existing pursuant to the laws of the Commonwealth on January 1, 1986, or that, by virtue of articles of incorporation, amendment, or merger, has become a domestic corporation of the Commonwealth, even though also being a corporation organized under laws other than the laws of the Commonwealth or that has become a domestic corporation of the Commonwealth pursuant to Article 11.1 (§ 13.1-898.2 et seq.) of this Act.

"Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery, and, if authorized in accordance with § 13.1-810, by electronic transmission.

"Disinterested director" means a director who, at the time action is to be taken under § 13.1-871, 13.1-878, or 13.1-880, does not have (i) a financial interest in a matter that is the subject of such action or (ii) a familial, financial, professional, employment, or other relationship with a person who has a financial interest in the matter, either of which would reasonably be expected to affect adversely the objectivity of the director when participating in the action, and if the action is to be taken under § 13.1-878 or 13.1-880, is also not a party to the proceeding. The presence of one or more of the following circumstances shall not by itself prevent a person from being a disinterested director: (a) nomination or election of the director to the current board by any person, acting alone or participating with others, who is so interested in the matter or (b) service as a director of another corporation of which an interested person is also a director.

"Document" means (i) any tangible medium on which information is inscribed, and includes any writing or written instrument, or (ii) an electronic record.

"Domestic business trust" has the same meaning as specified in § 13.1-1201.

"Domestic limited liability company" has the same meaning as specified in § 13.1-1002.

"Domestic limited partnership" has the same meaning as specified in § 50-73.1.

"Domestic partnership" means an association of two or more persons to carry on as co-owners of a business for profit formed under § 50-73.88 or predecessor law of the Commonwealth and includes, for all purposes of the laws of the Commonwealth, a registered limited liability partnership.

"Domestic stock corporation" has the same meaning as "domestic corporation" as specified in § 13.1-603.

"Effective date of notice" is defined in § 13.1-810.

"Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

"Electronic record" means information that is stored in an electronic or other medium and is retrievable in paper form through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with subsection J of § 13.1-810.

"Electronic transmission" or "electronically transmitted" means any form or process of communication, not directly involving the physical transfer of paper or other tangible medium, that (i) is suitable for the retention, retrieval, and reproduction of information by the recipient, and (ii) is retrievable in paper form by the recipient through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with subsection J of § 13.1-810.

"Eligible entity" means a domestic or foreign unincorporated entity or a domestic or foreign stock corporation.

"Eligible interests" means interests or shares.

"Employee" includes, unless otherwise provided in the bylaws, an officer but not a director. A director may accept duties that make him also an employee.

"Entity" includes any domestic or foreign corporation; any domestic or foreign stock corporation; any domestic or foreign unincorporated entity; any estate or trust; and any state, the United States, and any foreign government.

"Foreign business trust" has the same meaning as specified in § 13.1-1201.

"Foreign corporation" means a corporation not authorized by law to issue shares, organized under laws other than the laws of the Commonwealth.

"Foreign limited liability company" has the same meaning as specified in § 13.1-1002.

"Foreign limited partnership" has the same meaning as specified in § 50-73.1.

"Foreign partnership" means an association of two or more persons to carry on as co-owners of a business for profit formed under the laws of any state or jurisdiction other than the Commonwealth, and includes, for all purposes of the laws of the Commonwealth, a foreign registered limited liability partnership.

"Foreign registered limited liability partnership" has the same meaning as specified in § 50-73.79.

"Foreign stock corporation" has the same meaning as "foreign corporation" as specified in § 13.1-603.

"Foreign unincorporated entity" means an unincorporated entity whose internal affairs are governed by an organic law of a jurisdiction other than the Commonwealth.

"Government subdivision" includes authority, county, district, and municipality.

"Includes" denotes a partial definition.

"Individual" means a natural person.

"Interest" means either or both of the following rights under the organic law of a foreign or domestic unincorporated entity:

1. The right to receive distributions from the entity either in the ordinary course or upon liquidation; or

2. The right to receive notice or vote on issues involving its internal affairs, other than as an agent, assignee, proxy, or person responsible for managing its business and affairs.

"Means" denotes an exhaustive definition.

"Member" means one having a membership interest in a corporation in accordance with the provisions of its articles of incorporation or bylaws.

"Membership interest" means the interest of a member in a domestic or foreign corporation, including voting and all other rights associated with membership.

"Organic document" means the document, if any, that is filed of public record to create an unincorporated entity. Where an organic document has been amended or restated, the term means the organic document as last amended or restated.

"Organic law" means the statute governing the internal affairs of a domestic or foreign corporation or eligible entity.

"Person" includes an individual and an entity.

"Principal office" means the office, in or out of the Commonwealth, where the principal executive offices of a domestic or foreign corporation are located, or, if there are no such offices, the office, in or out of the Commonwealth, so designated by the board of directors. The designation of the principal office in the most recent annual report filed pursuant to § 13.1-936 shall be conclusive for purposes of this Act.

"Proceeding" includes civil suit and criminal, administrative and investigatory action conducted by a governmental agency.

"Record date" means the date established under Article 7 (§ 13.1-837 et seq.) of this Act on which a corporation determines the identity of its members and their membership interests for purposes of this Act. The determination shall be made as of the close of business at the principal office of the corporation on the record date unless another time for doing so is specified when the record date is fixed.

"Shares" has the same meaning as specified in § 13.1-603.

"Sign" or "signature" means, with present intent to authenticate or adopt a document: (i) to execute or adopt a tangible symbol to a document, and includes any manual, facsimile, or conformed signature; or (ii) to attach to or logically associate with an electronic transmission an electronic sound, symbol, or process, and includes an electronic signature in an electronic transmission.

"State" when referring to a part of the United States, includes a state, commonwealth, and the District of Columbia, and their agencies and governmental subdivisions; and a territory or insular possession, and their agencies and governmental subdivisions, of the United States.

"Transact business" includes the conduct of affairs by any corporation that is not organized for profit.

"Unincorporated entity" or "domestic unincorporated entity" means a domestic partnership, limited liability company, limited partnership, or business trust.

"United States" includes any district, authority, bureau, commission, department, or any other agency of the United States.

"Voting group" means all members of one or more classes that under the articles of incorporation or this Act are entitled to vote and be counted together collectively on a matter at a meeting of members. All members entitled by the articles of incorporation or this Act to vote generally on the matter are for that purpose a single voting group.

"Voting power" means the current power to vote in the election of directors.

"Writing" or "written" means any information in the form of a document.

Code 1950, § 13.1-202; 1956, c. 428; 1985, c. 522; 1997, c. 801; 2002, c. 285; 2007, c. 925; 2010, c. 171; 2012, c. 706.



§ 13.1-804. Filing requirements

A. A document shall satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to be filed with the Commission.

B. The document shall be one that this Act requires or permits to be filed with the Commission.

C. The document shall contain the information required by this Act. It may contain other information as well.

D. The document shall be typewritten or printed or, if electronically transmitted, shall be in a format that can be retrieved or reproduced in typewritten or printed form. The typewritten or printed portion shall be in black. Photocopies, or other reproduced copies, of typewritten or printed documents may be filed. In every case, information in the document shall be legible and the document shall be capable of being reformatted and reproduced in copies of archival quality.

E. The document shall be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals. The articles of incorporation, duly authenticated by the official having custody of corporate records in the state or country under whose law the corporation is incorporated, which are required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

F. The document shall be signed in the name of the domestic or foreign corporation:

1. By the chairman or any vice-chairman of the board of directors, the president, or any other of its officers authorized to act on behalf of the corporation;

2. If directors have not been selected or the corporation has not been formed, by an incorporator; or

3. If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

G. Any annual report required to be filed by § 13.1-936 shall be signed in the name of the corporation by an officer or director listed in the report or, if the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

H. The person signing the document shall state beneath or opposite his signature his name and the capacity in which he signs. Any signature may be a facsimile. The document may but need not contain a corporate seal, attestation, acknowledgment, or verification.

I. If, pursuant to any provision of this Act, the Commission has prescribed a mandatory form for the document, the document shall be in or on the prescribed form.

J. The document shall be delivered to the Commission for filing and shall be accompanied by the required filing fee, and any charter or entrance fee or registration fee required by this Act.

K. The Commission may accept the electronic filing of any information required or permitted to be filed by this Act and may prescribe the methods of execution, recording, reproduction and certification of electronically filed information pursuant to § 59.1-496.

L. Whenever a provision of this Act permits any of the terms of a plan or a filed document to be dependent on facts objectively ascertainable outside the plan or filed document, the following provisions apply:

1. The plan or filed document shall specify the nationally recognized news or information medium in which the facts may be found or otherwise state the manner in which the facts can be objectively ascertained. The manner in which the facts will operate upon the terms of the plan or filed document shall be set forth in the plan or filed document.

2. The facts may include:

a. Any of the following that are available in a nationally recognized news or information medium either in print or electronically: statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data;

b. A determination or action by any person or body, including the corporation or any other party to a plan or filed document; or

c. The terms of or actions taken under an agreement to which the corporation is a party, or any other agreement or document.

3. As used in this subsection:

a. "Filed document" means a document filed with the Commission under § 13.1-819 or Article 10 (§ 13.1-884 et seq.) or 11 (§ 13.1-894 et seq.) of this Act; and

b. "Plan" means a plan of merger.

4. The following terms of a plan or filed document may not be made dependent on facts outside the plan or filed document:

a. The name and address of any person required in a filed document;

b. The registered office of any entity required in a filed document;

c. The registered agent of any entity required in a filed document;

d. The number of members and designation of each class of members;

e. The effective date of a filed document; and

f. Any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which that approval was given.

5. If a term of a filed document is made dependent on a fact objectively ascertainable outside of the filed document and that fact is not objectively ascertainable by reference to a source described in subdivision 2a or to a document that is a matter of public record, or if the affected members have not received notice of the fact from the corporation, then the corporation shall file with the Commission articles of amendment setting forth the fact promptly after the time when the fact referred to is first objectively ascertainable or thereafter changes. Articles of amendment under this subdivision are deemed to be authorized by the authorization of the original filed document or plan to which they relate and may be filed by the corporation without further action by the board of directors or the members.

6. The provisions of subdivisions 1, 2, and 5 of this subsection shall not be considered by the Commission in deciding whether the terms of a plan or filed document comply with the requirements of law.

1985, c. 522; 1986, c. 231; 1995, c. 70; 2000, c. 995; 2007, c. 925; 2010, c. 171; 2015, c. 623.



§ 13.1-804.1. Filing with the Commission pursuant to reorganization

A. Notwithstanding anything to the contrary contained in § 13.1-804, 13.1-819, 13.1-896, or 13.1-904, whenever, pursuant to any applicable statute of the United States relating to reorganizations of corporations, a plan of reorganization of a corporation has been confirmed by the decree or order of a court of competent jurisdiction, the corporation may, without action by the board of directors or members to carry out the plan of reorganization ordered or decreed by such court of competent jurisdiction under federal statute, put into effect and carry out the plan and decrees of the court relative thereto (i) through an amendment or amendments to the corporation's articles of incorporation containing terms and conditions permitted by this Act, (ii) through a plan of merger, or (iii) through dissolution.

B. The individual or individuals designated by the court shall file with the Commission articles of amendment, merger, or dissolution, which, in addition to the matters otherwise required or permitted by law to be set forth therein, shall set forth:

1. The name of the corporation;

2. The text of each amendment, plan of merger, or dissolution approved by the court;

3. The date of the court's order or decree approving the articles of amendment, plan of merger, or dissolution;

4. The title of the reorganization proceeding in which the order or decree was entered; and

5. A statement that the court had jurisdiction of the proceeding under federal statute.

C. If the Commission finds that the articles of amendment, merger, or dissolution comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of amendment, merger, or dissolution.

D. This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

2007, c. 925.



§ 13.1-805. Issuance of certificate by Commission; recordation of documents

A. Whenever this chapter conditions the effectiveness of a document upon the issuance of a certificate by the Commission to evidence the effectiveness of the document, the Commission shall by order issue the certificate if it finds that the document complies with the requirements of law and that all required fees have been paid. The Commission shall admit any such certificate to record in its office.

B. Whenever the Commission is directed to admit any document to record in its office, it shall cause it to be spread upon its record books or to be recorded or reproduced in any other manner the Commission may deem suitable. Except as otherwise provided by law, the Commission may furnish information from and provide access to any of its records by any means the Commission may deem suitable.

Code 1950, § 13.1-288; 1956, c. 428; 1982, c. 375; 1984, c. 295; 1985, c. 522; 1986, c. 231; 1987, c. 183; 1988, c. 405; 1989, c. 152 .



§ 13.1-806. Effective time and date of document

A. A certificate issued by the Commission is effective at the time such certificate is issued, unless the certificate relates to articles filed with the Commission and the articles state that the certificate shall become effective at a later time and date specified in the articles. In that event the certificate shall become effective at the earlier of the time and date so specified or 11:59 p.m. on the 15th day after the date on which the certificate is issued by the Commission. Any other document filed with the Commission shall be effective when accepted for filing unless otherwise provided for in this Act.

B. Notwithstanding subsection A, any certificate that has a delayed effective time and date shall not become effective if, prior to the effective time and date, the parties to the articles to which the certificate relates file a request for cancellation with the Commission and the Commission, by order, cancels the certificate.

C. Notwithstanding subsection A, for purposes of §§ 13.1-829 and 13.1-924, any certificate that has a delayed effective date shall be deemed to be effective when the certificate is issued.

1985, c. 522; 2007, c. 925.



§ 13.1-807. Correcting filed articles

A. The board of directors of a corporation may authorize correction of any articles filed with the Commission if (i) the articles contain an inaccuracy; (ii) the articles were not properly authorized or defectively executed, attested, sealed, verified, or acknowledged; or (iii) the electronic transmission of the articles to the Commission was defective.

B. Articles are corrected by filing with the Commission articles of correction setting forth:

1. The name of the corporation prior to filing;

2. A description of the articles to be corrected, including their effective date;

3. Each inaccurate or defective matter that is to be corrected;

4. The correction of each inaccurate or defective matter; and

5. A statement that the board of directors authorized the correction and the date of such authorization.

C. Upon the issuance of a certificate of correction by the Commission, the articles of correction shall become effective as of the effective date and time of the articles they correct except as to persons relying on the uncorrected articles and adversely affected by the correction. As to those persons, articles of correction are effective upon the issuance of the certificate of correction.

D. No articles of correction shall be accepted by the Commission when received more than 30 days after the effective date of the certificate relating to the articles to be corrected.

1985, c. 522; 2007, c. 925; 2008, cc. 91, 509.



§ 13.1-808. Evidentiary effect of copy of filed document

A certificate attached to a copy of any document admitted to the records of the Commission, bearing the signature of the clerk of the Commission or a member of the staff of the office of the clerk, which in either case may be in facsimile, and the seal of the Commission, which may be in facsimile, is conclusive evidence that the document has been admitted to the records of the Commission.

1985, c. 522; 2007, c. 925.



§ 13.1-809. Certificate of good standing

A. Anyone may apply to the Commission to furnish a certificate of good standing for a domestic or foreign corporation.

B. The certificate shall state that the corporation is in good standing in the Commonwealth and shall set forth:

1. The domestic corporation's corporate name or the foreign corporation's corporate name used in the Commonwealth;

2. That (i) the domestic corporation is duly incorporated under the law of the Commonwealth, the date of its incorporation, and the period of its duration if less than perpetual; or (ii) the foreign corporation is authorized to transact business in the Commonwealth; and

3. If requested, a list of all certificates relating to articles filed with the Commission that have been issued by the Commission with respect to such corporation and their respective effective dates.

C. A domestic corporation or a foreign corporation authorized to transact business in the Commonwealth shall be deemed to be in good standing if:

1. All fees, fines, penalties and interest assessed, imposed, charged or to be collected by the Commission pursuant to this Act have been paid;

2. An annual report required by § 13.1-936 has been delivered to and accepted by the Commission; and

3. No certificate of dissolution, certificate of withdrawal, or order of reinstatement prohibiting the domestic corporation from engaging in business until it changes its corporate name has been issued or such certificate or prohibition no longer is in effect.

D. The certificate may state any other facts of record in the office of the clerk of the Commission that may be requested by the applicant.

E. Subject to any qualification stated in the certificate, a certificate of good standing issued by the Commission may be relied upon as conclusive evidence that the domestic or foreign corporation is in good standing in the Commonwealth.

1985, c. 522; 1988, c. 405; 1993, c. 60; 2006, c. 663; 2007, c. 925.



§ 13.1-810. Notices and other communications

For purposes of this chapter, except for notice to or from the Commission:

A. Notice shall be in writing except that oral notice of any meeting of the board of directors may be given if expressly authorized by the articles of incorporation or bylaws.

B. Unless otherwise agreed between the sender and the recipient, words in a notice or other communication shall be in the English language. A notice or other communication may be given or sent by any method of delivery except that an electronic transmission shall be in accordance with this section. If these methods of delivery are impracticable, a notice or other communication may be communicated by publication in a newspaper of general circulation in the area where the notice is intended to be given, or by radio, television, or other form of public communication in the area where notice is intended to be given.

C. Notice or other communication to a domestic or foreign corporation, authorized to transact business in the Commonwealth, may be delivered to its registered agent at its registered office or to the secretary of the corporation at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

D. Notice or other communication may be delivered by electronic transmission if consented to by the recipient or if authorized by subsection K.

E. Any consent under subsection D may be revoked by the person who consented by written or electronic notice to the person to whom the consent was delivered. Any such consent is deemed revoked if (i) the corporation is unable to deliver two consecutive electronic transmissions given by the corporation in accordance with such consent and (ii) such inability becomes known to the secretary or an assistant secretary of the corporation or other person responsible for the giving of notice or other communications. The inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

F. Unless otherwise agreed between the sender and the recipient, an electronic transmission is received when:

1. It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic transmissions or information of the type sent, and from which the recipient is able to retrieve the electronic transmission; and

2. It is in a form capable of being processed by that system.

G. Receipt of an electronic acknowledgment from an information processing system described in subdivision F 1 establishes that an electronic transmission was received. However, such receipt of an electronic acknowledgment, by itself, does not establish that the content sent corresponds to the content received.

H. An electronic transmission is received under this section even if no individual is aware of its receipt.

I. Notice or other communication, if in a comprehensible form or manner, is effective at the earliest of the following:

1. If in physical form, the earliest of when it is actually received or when it is left at:

a. A member's address shown on the corporation's record of members maintained by the corporation pursuant to subsection C of § 13.1-932;

b. A director's residence or usual place of business;

c. The corporation's principal place of business; or

d. The corporation's registered office when left with the corporation's registered agent;

2. If mailed postage prepaid and correctly addressed to a member, upon deposit in the United States mail;

3. If mailed by United States mail postage prepaid and correctly addressed to a recipient other than a member, the earliest of when it is actually received or: (i) if sent by registered or certified mail return receipt requested, the date shown on the receipt, signed by or on behalf of the addressee; or (ii) five days after it is deposited in the mail;

4. If an electronic transmission, when it is received as provided in subsection F; and

5. If oral, when communicated.

J. A notice or other communication may be in the form of an electronic transmission that cannot be directly reproduced in paper form by the recipient through an automated process used in conventional commercial practice only if (i) the electronic transmission is otherwise retrievable in perceivable form and (ii) the sender and the recipient have consented in writing to the use of such form of electronic transmission.

K. If this chapter prescribes requirements for notices or other communications in particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe requirements for notices or other communications not inconsistent with this section or other provisions of this chapter, those requirements govern. The articles of incorporation or bylaws may authorize or require delivery of notices of meetings of directors by electronic transmission.

1985, c. 522; 2007, c. 925; 2010, c. 171.



§ 13.1-810.1. Number of members

A. For purposes of this Act, the following identified as a member in a corporation's current record of members constitutes one member:

1. Two or more persons who together have a single membership interest in the corporation;

2. A corporation, limited liability company, partnership, limited partnership, business trust, trust, estate, or other entity; or

3. The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

B. For purposes of this Act, membership interests registered in substantially similar names constitute one member if it is reasonable to believe that the names represent the same person.

2007, c. 925; 2015, c. 623.



§ 13.1-811. Penalty for signing false documents

A. It shall be unlawful for any person to sign a document which he knows is false in any material respect with intent that the document be delivered to the Commission for filing.

B. Anyone who violates the provisions of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 13.1-295; 1958, c. 506; 1975, c. 500; 1985, c. 522; 2007, c. 925.



§ 13.1-812. Unlawful to transact or offer to transact business as a corporation unless authorized

It shall be unlawful for any person to transact business in the Commonwealth as a corporation or to offer or advertise to transact business in the Commonwealth as a corporation unless the alleged corporation is either a domestic corporation or a foreign corporation authorized to transact business in the Commonwealth. Any person who violates this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 13.1-296; 1958, c. 565; 1981, c. 320; 1985, c. 522; 2007, c. 925.



§ 13.1-813. Hearing and finality of Commission action; injunctions

A. The Commission shall have no power to grant a hearing with respect to any certificate issued by the Commission with respect to any articles filed with the Commission except on a petition by a member or director, filed with the Commission and the corporation within 30 days after the effective date of the certificate, in which the member or director asserts that the certification of corporate action contained in the articles contains a misstatement of a material fact as to compliance with statutory requirements, specifying the particulars thereof. After hearing, on notice in writing to the corporation and the member or director, the Commission shall determine the issues and revoke or refuse to revoke its order accordingly.

B. No court within or without the Commonwealth shall have jurisdiction to enjoin or delay the holding of any meeting of directors or members for the purpose of authorizing or consummating any amendment, merger, domestication, or termination of corporate existence, or the execution or filing with the Commission of any articles or other documents for such purpose, except pursuant to subsection D of § 13.1-845 or for fraud. No court within or without the Commonwealth, except the Supreme Court by way of appeal as authorized by law, shall have jurisdiction to review, reverse, correct or annul any action of the Commission, within the scope of its authority, with regard to any articles, certificate, order, objection or petition, or to suspend or delay the execution or operation thereof, or to enjoin, restrain or interfere with the Commission in the performance of its official duties.

C. Notwithstanding any provision of subsection A to the contrary, the Commission shall have the power to act upon a petition filed by a corporation at any time to correct Commission records so as to eliminate the effects of clerical errors and of filings made by a person or persons without authority to act for the corporation, or of its own motion to correct Commission records so as to eliminate the effects of clerical errors committed by its staff.

Code 1950, § 13.1-287; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2007, c. 925; 2008, c. 91; 2010, c. 171; 2015, c. 623.



§ 13.1-814. Shares of stock and dividends prohibited

A corporation shall not issue shares of stock. No dividend shall be paid and no part of the income of a corporation shall be distributed to its members, directors or officers, except that a corporation may make distributions to another nonprofit corporation that is a member of such corporation or has the power to appoint one or more of its directors. A corporation may pay compensation in a reasonable amount to its members, directors or officers for services rendered, including pensions, may confer benefits upon its members in conformity with its purposes, and may make distributions to its members or others as permitted by this Act upon dissolution or final liquidation and no such payment, benefit or distribution shall be deemed to be a dividend or a distribution of income.

Code 1950, § 13.1-229; 1956, c. 428; 1985, cc. 380, 522.



§ 13.1-814.1. Special provisions for community associations

A. As used in this section, "community association" shall mean a corporation incorporated under this chapter or under former Chapter 2 of this title which owns or has under its care, custody or control real estate subject to a recorded declaration of covenants which obligates a person, by virtue of ownership of specific real estate, to be a member of the corporation.

B. Notwithstanding the requirements of §§ 13.1-851, 13.1-852, 13.1-855, 13.1-856, 13.1-857, 13.1-858 and 13.1-862, the provisions set forth in those sections need not be set forth in the articles of incorporation of a community association and shall be effective if set forth in the bylaws.

C. Notwithstanding the provisions of §§ 13.1-855, 13.1-856, 13.1-892 and 13.1-899, the provisions of the bylaws of any community association in existence on or before January 1, 1986, shall continue to govern (i) the procedures for and election of members of the board of directors, (ii) the amendment of the bylaws, (iii) the sale, release, exchange or disposition of all or substantially all of the corporation's property, whether or not in the usual and regular course of business, and (iv) the corporation's ability to mortgage, pledge, or dedicate to repayment of indebtedness, or otherwise encumber its property; provided, that the community association may, in accordance with its current articles of incorporation and bylaws, vote to amend its corporate documents to become subject to §§ 13.1-855, 13.1-856, 13.1-892 and 13.1-899.

1986, c. 532.



§ 13.1-815. Fees to be collected by Commission; payment of fees prerequisite to Commission action; exceptions

A. The Commission shall assess the registration fees and shall charge and collect the filing fees, charter fees and entrance fees imposed by law. The Commission shall have authority to certify to the Comptroller directing refund of any overpayment of a fee, or of any fee collected for a document that is not accepted for filing, at any time within one year from the date of its payment. When the Commission receives payment of an annual registration fee assessed against a domestic or foreign corporation, such payment shall be applied against any unpaid annual registration fees previously assessed against such corporation, including any penalties incurred thereon, beginning with the assessment or penalty that has remained unpaid for the longest period of time.

B. The Commission shall not file or issue with respect to any domestic or foreign corporation any document or certificate specified in this Act, except the annual report required by § 13.1-936, a statement of change pursuant to § 13.1-834 or 13.1-926, and a statement of resignation pursuant to § 13.1-835 or 13.1-927, until all fees, charges, fines, penalties, and interest assessed, imposed, charged, or to be collected by the Commission pursuant to this Act or Title 12.1 have been paid by or on behalf of such corporation. Notwithstanding the foregoing, the Commission may file or issue any document or certificate with respect to a domestic or foreign corporation that has been assessed an annual registration fee if the document or certificate is filed or issued with an effective date that is on or before the due date of the corporation's annual registration payment in any year, provided that the Commission shall not issue a certificate of domestication with respect to a foreign corporation until the annual registration fee has been paid by or on behalf of that corporation.

C. A domestic or foreign corporation shall not be required to pay the annual registration fee assessed against it pursuant to subsection B of § 13.1-936.1 in any year if (i) the Commission issues or files any of the following types of certificate or instrument and (ii) the certificate or instrument is effective on or before the annual registration fee due date:

1. A certificate of termination of corporate existence, a certificate of incorporation surrender, or a certificate of entity conversion for a domestic corporation;

2. A certificate of withdrawal for a foreign corporation;

3. A certificate of merger or an authenticated copy of an instrument of merger for a domestic or foreign corporation that has merged into a surviving domestic corporation or eligible entity, or into a surviving foreign corporation or eligible entity; or

4. An authenticated copy of an instrument of entity conversion for a foreign corporation that has converted to a different entity type.

The Commission shall cancel the annual registration fee assessments specified in this subsection that remain unpaid.

D. Annual registration fee assessments that have been paid shall not be refunded.

Code 1950, § 13.1-284; 1956, c. 428; 1985, c. 522; 1988, c. 405; 1989, c. 152; 1997, c. 216; 2003, c. 374; 2006, c. 659; 2007, cc. 810, 925; 2009, c. 216; 2010, c. 753; 2015, c. 623.



§ 13.1-815.1. Charter and entrance fees for corporations

A. Every domestic corporation, upon the granting of its charter or upon domestication, shall pay a charter fee in the amount of $50 into the state treasury, and every foreign corporation shall pay an entrance fee of $50 into the state treasury for its certificate of authority to transact business in the Commonwealth.

B. For any foreign corporation that files articles of domestication and that had authority to transact business in the Commonwealth at the time of such filing, the charter fee to be charged upon domestication shall be an amount equal to the difference between the amount that would be required by this section and the amount already paid as an entrance fee by such corporation. For any foreign corporation that files an application for a certificate of authority to transact business in the Commonwealth and that had previously surrendered its articles of incorporation as a domestic corporation, the entrance fee to be charged upon obtaining a certificate of authority to transact business in the Commonwealth shall be an amount equal to the difference between the amount that would be required by this section and the amount already paid as a charter fee by such corporation.

1988, c. 405; 2003, c. 374; 2007, cc. 810, 925; 2008, c. 509.



§ 13.1-816. Fees for filing documents or issuing certificates

The Commission shall charge and collect the following fees, except as provided in § 12.1-21.2:

1. For filing any one of the following, the fee shall be $25:

a. Articles of incorporation, domestication, or incorporation surrender.

b. Articles of amendment or restatement.

c. Articles of merger.

d. Articles of correction.

e. An application of a foreign corporation for a certificate of authority to transact business in the Commonwealth.

f. An application of a foreign corporation for an amended certificate of authority to transact business in the Commonwealth.

g. A copy of an amendment to the articles of incorporation of a foreign corporation holding a certificate of authority to transact business in the Commonwealth.

h. A copy of articles of merger of a foreign corporation holding a certificate of authority to transact business in the Commonwealth.

i. A copy of an instrument of entity conversion of a foreign corporation holding a certificate of authority to transact business in the Commonwealth.

2. For filing any one of the following, the fee shall be $10:

a. An application to reserve or to renew the reservation of a corporate name.

b. A notice of transfer of a reserved corporate name.

c. An application for use of an indistinguishable name.

d. Articles of dissolution.

e. Articles of revocation of dissolution.

f. Articles of termination of corporate existence.

g. An application for withdrawal of a foreign corporation.

3. For issuing a certificate pursuant to § 13.1-945, the fee shall be $6.

Code 1950, §§ 13.1-285, 13.1-286.1; 1956, c. 428; 1958, c. 564; 1964, c. 551; 1972, c. 579; 1975, c. 500; 1981, c. 522; 1982, c. 460; 1984, c. 294; 1985, c. 522; 1987, c. 183; 1988, c. 405; 1995, c. 368; 2003, c. 374; 2004, c. 274; 2007, cc. 771, 925; 2012, c. 130.



§ 13.1-817. Repealed

Repealed by Acts 1991, c. 123 .



§ 13.1-818. Incorporators

One or more persons may act as the incorporator or incorporators of a corporation by signing and delivering articles of incorporation to the Commission for filing.

Code 1950, § 13.1-230; 1956, c. 428; 1968, c. 42; 1975, c. 500; 1985, c. 522; 2015, c. 623.



§ 13.1-819. Articles of incorporation

A. The articles of incorporation shall set forth:

1. A corporate name for the corporation that satisfies the requirements of § 13.1-829.

2. If the corporation is to have no members, a statement to that effect.

3. If the corporation is to have one or more classes of members, any provision which the incorporators elect to set forth in the articles of incorporation or, if the articles of incorporation so provide, in the bylaws designating the class or classes of members, stating the qualifications and rights of the members of each class and conferring, limiting or denying the right to vote.

4. If the directors or any of them are not to be elected or appointed by one or more classes of members, a statement of the manner in which such directors shall be elected or appointed, and a designation of ex officio directors, if any.

5. The address of the corporation's initial registered office (including both (i) the post-office address with street and number, if any, and (ii) the name of the city or county in which it is located), and the name of its initial registered agent at that office, and that the agent is either (i) an individual who is a resident of Virginia and either a director of the corporation or a member of the Virginia State Bar or (ii) a domestic or foreign stock or nonstock corporation, limited liability company or registered limited liability partnership authorized to transact business in the Commonwealth.

B. The articles of incorporation may set forth:

1. The names and addresses of the individuals who are to serve as the initial directors;

2. Provisions not inconsistent with law:

a. Stating the purpose or purposes for which the corporation is organized;

b. Regarding the management of the business and regulation of the affairs of the corporation;

c. Defining, limiting and regulating the powers of the corporation, its directors, and its members; and

d. Any provision that under this Act is required or permitted to be set forth in the bylaws.

C. The articles of incorporation need not set forth any of the corporate powers enumerated in this Act.

D. Provisions of the articles of incorporation may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with subsection L of § 13.1-804.

E. Except as provided in subsection A of § 13.1-855, whenever a provision of the articles of incorporation is inconsistent with a bylaw, the provision of the articles of incorporation shall be controlling.

Code 1950, § 13.1-231; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1982, c. 182; 1985, c. 522; 1986, c. 622; 1993, c. 113; 2000, c. 162; 2001, cc. 517, 541; 2007, c. 925.



§ 13.1-820. Issuance of certificate of incorporation

If the Commission finds that the articles of incorporation comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of incorporation.

When the certificate of incorporation is effective, the corporate existence shall begin. Upon becoming effective, the certificate of incorporation shall be conclusive evidence that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under this Act.

Code 1950, §§ 13-223, 13-224, 13.1-232, 13.1-233; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-821. Liability for preincorporation transactions

All persons purporting to act as or on behalf of a corporation, but knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting except for any liability to any person who also knew that there was no incorporation.

1985, c. 522.



§ 13.1-822. Organization of corporation

A. After incorporation:

1. If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by adopting bylaws, appointing officers, and carrying on any other business brought before the meeting or

2. If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

a. To elect a board of directors and complete the organization of the corporation; or

b. To elect directors who shall complete the organization of the corporation.

B. Action required or permitted by this Act to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

C. An organizational meeting may be held in or out of the Commonwealth.

Code 1950, § 13.1-234; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2007, c. 925.



§ 13.1-823. Bylaws

A. The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

B. The bylaws of a corporation may contain any provision that is not inconsistent with law or the articles of incorporation.

Code 1950, §§ 13-234, 13.1-212; 1956, c. 428; 1985, c. 522; 2007, c. 925; 2010, c. 171.



§ 13.1-824. Emergency bylaws

A. Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection D. The emergency bylaws, which are subject to amendment or repeal by the members, may make all provisions necessary for managing the corporation during the emergency, including:

1. Procedures for calling a meeting of the board of directors;

2. Quorum requirements for the meeting; and

3. Designation of additional or substitute directors.

B. All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

C. Corporate action taken in good faith in accordance with the emergency bylaws:

1. Binds the corporation; and

2. May not be used to impose liability on a corporate director, officer, employee or agent.

D. An emergency exists for purposes of this section if a quorum of the corporation's board of directors cannot readily be assembled because of some catastrophic event.

Code 1950, § 13.1-212.1; 1962, c. 102; 1975, c. 500; 1985, c. 522; 2007, c. 925.



§ 13.1-825. Purposes

Every corporation incorporated under this Act has the purpose of engaging in any lawful activity, unless:

1. A statute requires the corporation to issue shares or one of the purposes of the corporation is to conduct the business of a public service company other than a sewer company; or

2. A more limited purpose is (i) set forth in the articles of incorporation or (ii) required to be set forth in the articles of incorporation by any other law of the Commonwealth.

Code 1950, § 13.1-204; 1956, c. 428; 1958, c. 564; 1960, c. 296; 1971, Ex. Sess., c. 98; 1985, c. 522; 2007, c. 925.



§ 13.1-826. General powers

A. Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including, without limitation, power:

1. To sue and be sued, complain and defend, in its corporate name;

2. To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

3. To purchase, receive, lease, or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

4. To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

5. To purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal with shares or other interests in, or obligations of, any other entity;

6. To make contracts and guarantees, incur liabilities, borrow money, and issue its notes, bonds, and other obligations, which may be convertible into, or include the option to purchase, other securities or property of the corporation, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

7. To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

8. To transact its business, locate offices, and exercise the powers granted by this chapter within or without the Commonwealth;

9. To elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

10. To make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of the Commonwealth;

11. To make donations for the public welfare or for religious, charitable, scientific, literary or educational purposes;

12. To pay pensions and establish pension plans, pension trusts, profit-sharing plans, bonus plans, and benefit and incentive plans for any or all of the current or former directors, officers, employees, and agents of the corporation or any of its subsidiaries;

13. To insure for its benefit the life of any of its directors, officers, or employees and to continue such insurance after the relationship terminates;

14. To make payments or donations or do any other act not inconsistent with this section or any other applicable law that furthers the business and affairs of the corporation;

15. To pay compensation or to pay additional compensation to any or all directors, officers, and employees on account of services previously rendered to the corporation, whether or not an agreement to pay such compensation was made before such services were rendered;

16. To cease its corporate activities and surrender its corporate franchise; and

17. To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the corporation is organized.

B. Each corporation other than a banking corporation, an insurance corporation, a savings institution or a credit union shall have power to enter into partnership agreements, joint ventures or other associations of any kind with any person or persons. The foregoing limitations on banking corporations, insurance corporations, savings institutions, and credit unions shall not apply to the purchase by any such entity of any security of a limited liability company.

C. Privileges and powers conferred and restrictions and requirements imposed by other titles of the Code on railroads or other public service companies, banking corporations, insurance corporations, savings institutions, credit unions, industrial loan associations or other special types of corporations shall not be deemed repealed or amended by any provision of this chapter except where specifically so provided.

D. Each corporation which is deemed a private foundation, as defined in § 509 of the Internal Revenue Code, unless its articles of incorporation expressly provide otherwise, shall distribute its income and, if necessary, principal, for each taxable year at such time and in such manner as not to subject such corporation to tax under § 4942 of the Internal Revenue Code. Such corporation shall not engage in any act of self-dealing, as defined in § 4941(d) of the Internal Revenue Code, retain any excess business holdings, as defined in § 4943(c) of the Internal Revenue Code, make any investments in such manner as to give rise to liability for the tax imposed by § 4944 of the Internal Revenue Code, or make any taxable expenditures, as defined in § 4945(d) of the Internal Revenue Code. This subsection shall apply to any corporation organized after December 31, 1969, under this chapter or under the Virginia Nonstock Corporation Act (§ 13.1-201 et seq.) enacted by Chapter 428 of the Acts of Assembly of 1956; and to any corporation organized before January 1, 1970, only for its taxable years beginning on and after January 1, 1972, unless the exceptions provided in § 508(e)(2)(B) or (C) of the Internal Revenue Code shall apply or unless the board of directors of such corporation shall elect that such restrictions as contained in this subsection shall not apply by filing written notice of such election with the Attorney General and the clerk of the Commission on or before December 31, 1971. Each reference to a section of the Internal Revenue Code made in this subsection shall include future amendments to such Code sections and corresponding provisions of future internal revenue laws.

Code 1950, § 13.1-204.1; 1975, c. 500; 1985, c. 522; 1996, c. 77; 2007, c. 925; 2015, c. 611.



§ 13.1-827. Emergency powers

A. In anticipation of or during an emergency defined in subsection D, the board of directors of a corporation may:

1. Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

2. Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

B. During an emergency defined in subsection D, unless emergency bylaws provide otherwise:

1. Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

2. One or more officers of the corporation present at a meeting of the board of directors may be deemed by a majority of the directors present at the meeting to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

C. Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

1. Binds the corporation; and

2. May not be used to impose liability on a director, officer, employee, or agent of the corporation.

D. An emergency exists for purposes of this section if a quorum of the corporation's board of directors cannot readily be assembled because of some catastrophic event.

1985, c. 522; 2007, c. 925.



§ 13.1-828. Ultra vires

A. Except as provided in subsection B, corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

B. A corporation's power to act may be challenged:

1. In a proceeding by a member or a director against the corporation to enjoin the act;

2. In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former officer, director, employee, or agent of the corporation; or

3. In a proceeding against a corporation before the Commission.

C. In a proceeding by a member or a director under subdivision B 1 to enjoin an unauthorized corporate act, the court may enjoin or set aside the act and may award damages for loss, except anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.

Code 1950, § 13.1-206; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2007, c. 925.



§ 13.1-829. Corporate name

A. A corporate name shall not contain:

1. Any word or phrase that indicates or implies that it is organized for the purpose of conducting any business other than a business which it is authorized to conduct;

2. The word "redevelopment" unless the corporation is organized as an urban redevelopment corporation pursuant to Chapter 190 of the 1946 Acts of Assembly, as amended;

3. Any word, abbreviation, or combination of characters that states or implies the corporation is a limited liability company or a limited partnership; or

4. Any word or phrase that is prohibited by law for such corporation.

B. Except as authorized by subsection C, a corporate name shall be distinguishable upon the records of the Commission from:

1. The name of any corporation, whether issuing shares or not issuing shares, existing under the laws of the Commonwealth or authorized to transact business in the Commonwealth;

2. A corporate name reserved or registered under § 13.1-631, 13.1-632, 13.1-830 or 13.1-831;

3. The designated name adopted by a foreign corporation, whether issuing shares or not issuing shares, because its real name is unavailable for use in the Commonwealth;

4. The name of a domestic limited liability company or a foreign limited liability company registered to transact business in the Commonwealth;

5. A limited liability company name reserved under § 13.1-1013;

6. The designated name adopted by a foreign limited liability company because its real name is unavailable for use in the Commonwealth;

7. The name of a domestic business trust or a foreign business trust registered to transact business in the Commonwealth;

8. A business trust name reserved under § 13.1-1215;

9. The designated name adopted by a foreign business trust because its real name is unavailable for use in the Commonwealth;

10. The name of a domestic limited partnership or a foreign limited partnership registered to transact business in the Commonwealth;

11. A limited partnership name reserved under § 50-73.3; and

12. The designated name adopted by a foreign limited partnership because its real name is unavailable for use in the Commonwealth.

C. A domestic corporation may apply to the Commission for authorization to use a name that is not distinguishable upon the Commission's records from one or more of the names described in subsection B. The Commission shall authorize use of the name applied for if the other entity consents to the use in writing and submits an undertaking in form satisfactory to the Commission to change its name to a name that is distinguishable upon the records of the Commission from the name of the applying corporation.

D. The use of assumed names or fictitious names, as provided for in Chapter 5 (§ 59.1-69 et seq.) of Title 59.1, is not affected by this Act.

E. The Commission, in determining whether a corporate name is distinguishable upon its records from the name of any of the business entities listed in subsection B, shall not consider any word, phrase, abbreviation, or designation required or permitted under § 13.1-544.1, subsection A of § 13.1-630, subsection A of § 13.1-1012, § 13.1-1104, subsection A of § 50-73.2, and subdivision A 2 of § 50-73.78 to be contained in the name of a business entity formed or organized under the laws of the Commonwealth or authorized or registered to transact business in the Commonwealth.

Code 1950, § 13.1-207; 1956, c. 428; 1975, c. 500; 1985, c. 522; 1986, c. 232; 2003, c. 592; 2005, c. 379; 2007, c. 925; 2009, c. 216; 2012, c. 63.



§ 13.1-830. Reserved name

A. A person may apply to the Commission to reserve the exclusive use of a corporate name, including a designated name for a foreign corporation. If the Commission finds that the corporate name applied for is distinguishable upon the records of the Commission, it shall reserve the name for the applicant's exclusive use for a 120-day period.

B. The owner of a reserved corporate name may renew the reservation for successive periods of 120 days each by filing with the Commission, during the 45-day period preceding the date of expiration of the reservation, a renewal application.

C. The owner of a reserved corporate name may transfer the reservation to another person by delivering to the Commission a notice of the transfer, signed by the applicant for whom the name was reserved, and specifying the name and address of the transferee.

D. A reserved corporate name may be used by its owner in connection with (i) the formation or an amendment to change the name of a domestic stock or nonstock corporation, limited liability company, business trust, or limited partnership; (ii) an application for a certificate of authority or registration to transact business in the Commonwealth as a foreign stock or nonstock corporation, limited liability company, business trust, or limited partnership; or (iii) an amended application for such authority or registration, provided that the proposed name complies with the provisions of § 13.1-630, 13.1-762, 13.1-829, 13.1-924, 13.1-1012, 13.1-1054, 13.1-1214, 13.1-1244, 50-73.2, or 50-73.56, as the case may be.

Code 1950, § 13.1-207.1; 1975, c. 500; 1985, c. 522; 2006, c. 505; 2007, c. 925; 2015, c. 444.



§ 13.1-831. Registered name

A. A foreign corporation may register its corporate name, or its corporate name with any addition required by § 13.1-924, if the name is distinguishable upon the records of the Commission from the corporate names that are not available under subsection B of § 13.1-829.

B. A foreign corporation registers its corporate name, or its corporate name with any addition required by § 13.1-924, by:

1. Filing with the Commission (i) an application setting forth its corporate name, or its corporate name with any addition required by § 13.1-924, the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged; and (ii) a certificate setting forth that such corporation is in good standing, or a document of similar import, from the state or country of incorporation, executed by the official who has custody of the records pertaining to corporations; and

2. Paying to the Commission a registration fee in the amount of $20. Except as provided in subsection E, registration is effective for one year after the date an application is filed.

C. If the Commission finds that the corporate name applied for is available, it shall register the name for the applicant's exclusive use.

D. A foreign corporation whose registration is effective may renew it for the succeeding year by filing with the Commission, during the 60-day period preceding the date of expiration of the registration, a renewal application that complies with the requirements of subsection B, and paying a renewal fee of $20. The renewal application is effective when filed in accordance with this section and, except as provided in subsection E, renews the registration for one year after the date the registration would have expired if such subsequent renewal of the registration had not occurred.

E. A foreign corporation whose registration is effective may thereafter obtain a certificate of authority to transact business in the Commonwealth under the registered name or consent in writing to the use of that name by a corporation thereafter incorporated under this Act or by another foreign corporation thereafter authorized to transact business in the Commonwealth. The registration terminates when the domestic corporation is incorporated or the foreign corporation obtains a certificate of authority to transact business in the Commonwealth or consents to the authorization of another foreign corporation to transact business in the Commonwealth under the registered name.

F. A foreign corporation that has in effect a registration of its corporate name may release such name by filing a notice of release of a registered name with the Commission and by paying a fee of $10.

Code 1950, § 13.1-207.2; 1975, c. 500; 1981, c. 522; 1985, c. 522; 1995, c. 114; 2002, c. 607; 2007, c. 925.



§ 13.1-832. Repealed

Repealed by Acts 2007, c. 771, cl. 2.



§ 13.1-833. Registered office and registered agent

A. Each corporation shall continuously maintain in the Commonwealth:

1. A registered office that may be the same as any of its places of business; and

2. A registered agent, who shall be:

a. An individual who is a resident of the Commonwealth and either an officer or director of the corporation or a member of the Virginia State Bar, and whose business office is identical with the registered office; or

b. A domestic or foreign stock or nonstock corporation, limited liability company or registered limited liability partnership authorized to transact business in the Commonwealth, the business office of which is identical with the registered office; provided such a registered agent (i) shall not be its own registered agent and (ii) shall designate by instrument in writing, acknowledged before a notary public, one or more natural persons at the office of the registered agent upon whom any process, notice or demand may be served and shall continuously maintain at least one such person at that office. Whenever any such person accepts service, a photographic copy of such instrument shall be attached to the return.

B. The sole duty of the registered agent is to forward to the corporation at its last known address any process, notice or demand that is served on the registered agent.

Code 1950, § 13.1-208; 1956, c. 428; 1976, c. 4; 1985, c. 522; 1993, c. 113; 2000, c. 162; 2001, cc. 517, 541; 2007, c. 925.



§ 13.1-834. Change of registered office or registered agent

A. A corporation may change its registered office or registered agent, or both, upon filing with the Commission a statement of change on a form prescribed and furnished by the Commission that sets forth:

1. The name of the corporation;

2. The address of its current registered office;

3. If the current registered office is to be changed, the post-office address, including the street and number, if any, of the new registered office, and the name of the city or county in which it is to be located;

4. The name of its current registered agent;

5. If the current registered agent is to be changed, the name of the new registered agent; and

6. That after the change or changes are made, the corporation will be in compliance with the requirements of § 13.1-833.

B. A statement of change shall forthwith be filed with the Commission by a corporation whenever its registered agent dies, resigns or ceases to satisfy the requirements of § 13.1-833.

C. A corporation's registered agent may sign a statement as required above if (i) the business address of the registered agent changes to another post office address within the Commonwealth or (ii) the name of the registered agent has been legally changed. A corporation's new registered agent may sign and submit for filing a statement as required above if (a) the former registered agent is a business entity that has been merged into the new registered agent, (b) the instrument of merger is on record in the office of the clerk of the Commission, and (c) the new registered agent is an entity that is qualified to serve as a registered agent pursuant to § 13.1-833. In either instance, the registered agent or surviving entity shall forthwith file a statement as required above, which shall recite that a copy of the statement shall be mailed to the principal office address of the corporation on or before the business day following the day on which the statement is filed.

Code 1950, § 13.1-209; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1976, c. 4; 1985, c. 522; 1986, c. 622; 1987, c. 183; 1988, c. 405; 2003, c. 597; 2007, c. 925; 2010, c. 434.



§ 13.1-835. Resignation of registered agent

A. A registered agent may resign the agency appointment by signing and filing with the Commission a statement of resignation accompanied by a certification that the registered agent shall mail a copy thereof to the principal office of the corporation by certified mail on or before the business day following the day on which the statement is filed. The statement of resignation may include a statement that the registered office is also discontinued.

B. The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

1985, c. 522; 2007, c. 925; 2010, c. 434.



§ 13.1-836. Service on corporation

A. A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation. The registered agent may by instrument in writing, acknowledged before a notary public, designate a natural person or persons in the office of the registered agent upon whom any such process, notice or demand may be served and may, by instrument in writing, authorize service of process by facsimile by the sheriff, provided acknowledgement of receipt of service is returned by facsimile to the sheriff. Whenever any person so designated by the registered agent accepts service of process or whenever service is by facsimile, a photographic copy of the instruments designating the person or authorizing the method of service and receipt shall be attached to the return.

B. Whenever a corporation fails to appoint or maintain a registered agent in the Commonwealth, or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the clerk of the Commission shall be an agent of the corporation upon whom service may be made in accordance with § 12.1-19.1.

C. This section does not prescribe the only means, or necessarily the required means, of serving a corporation.

Code 1950, §§ 13-12, 13-14, 13.1-210; 1956, c. 428; 1975, c. 500; 1985, c. 522; 1986, c. 622; 1991, c. 672; 2001, cc. 517, 541; 2007, c. 925.



§ 13.1-837. Members

A corporation may have one or more classes of members or may have no members. If the corporation has one or more classes of members, the designation of such class or classes and the qualifications and rights of the members of each class shall be set forth in the articles of incorporation or, if the articles of incorporation so provide, in the bylaws. A corporation may issue certificates evidencing membership interests therein. Membership interests shall not be transferable. Members shall not have voting or other rights except as provided in the articles of incorporation or if the articles of incorporation so provide, in the bylaws. Members of any corporation existing on January 1, 1957, shall continue to have the same voting and other rights as before January 1, 1957, until changed by amendment of the articles of incorporation.

Code 1950, § 13.1-211; 1956, c. 428; 1958, c. 564; 1982, c. 182; 1985, c. 522; 2007, c. 925.



§ 13.1-838. Annual meeting

A. A corporation shall hold a meeting of members annually at a time stated in or fixed in accordance with the bylaws.

B. Annual meetings of members may be held at such place, in or out of the Commonwealth, as may be provided in the bylaws or, where not inconsistent with the bylaws, in the notice of the meeting.

C. The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.

Code 1950, § 13.1-213; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2007, c. 925; 2012, c. 706.



§ 13.1-839. Special meeting

A. A corporation shall hold a special meeting of members:

1. On call of the chairman of the board of directors, the president, the board of directors, or the person or persons authorized to do so by the articles of incorporation or bylaws; or

2. In the absence of a provision in the articles of incorporation or bylaws stating who may call a special meeting of members, a special meeting of members may be called by members having one-twentieth of the votes entitled to be cast at such meeting.

B. Unless otherwise provided in the articles of incorporation, a written demand for a special meeting may be revoked by a writing, including an electronic transmission, to that effect received by the corporation prior to the receipt by the corporation of demands sufficient in number to require the holding of a special meeting.

C. If not otherwise fixed under § 13.1-840 or 13.1-844, the record date for determining members entitled to demand a special meeting is the date the first member signs the demand.

D. Special members' meetings may be held at such place in or out of the Commonwealth as may be provided in the bylaws or, where not inconsistent with the bylaws, in the notice of the meeting.

E. Only business within the purpose or purposes described in the meeting notice required by subsection C of § 13.1-842 may be conducted at a special members' meeting.

Code 1950, § 13.1-213; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2007, c. 925; 2012, c. 706.



§ 13.1-840. Court-ordered meeting

A. The circuit court of the city or county where a corporation's principal office is located, or, if none in the Commonwealth, where its registered office is located, may, after notice to the corporation, order a meeting of members to be held:

1. On petition of any member of the corporation entitled to participate in an annual meeting if an annual meeting was not held within 15 months after its last annual meeting or, if there has been no annual meeting, the date of its incorporation; or

2. On petition of a member who signed a demand for a special meeting that satisfies the requirements of § 13.1-839 if:

a. Notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporation's secretary; or

b. The special meeting was not held in accordance with the notice.

B. The court may fix the time and place of the meeting, determine the members entitled to participate in the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

1985, c. 522; 2007, c. 925.



§ 13.1-841. Corporate action without meeting

A.1. Corporate action required or permitted by this chapter to be taken at a meeting of the members may be taken without a meeting and without prior notice if the corporate action is taken by all members entitled to vote on the corporate action, in which case no corporate action by the board of directors shall be required.

2. Notwithstanding subdivision 1 of this subsection, if so provided in the articles of incorporation of a corporation, corporate action required or permitted by this chapter to be taken at a meeting of members may be taken without a meeting and without prior notice, if the corporate action is taken by members who would be entitled to vote at a meeting of members having voting power to cast not fewer than the minimum number (or numbers, in the case of voting by voting groups) of votes that would be necessary to authorize or take the corporate action at a meeting at which all members entitled to vote thereon were present and voted.

3. The corporate action shall be evidenced by one or more written consents bearing the date of execution and describing the corporate action taken, signed by the members entitled to take such corporate action without a meeting and delivered to the secretary of the corporation for inclusion in the minutes or filing with the corporate records. Any corporate action taken by written consent shall be effective according to its terms when the requisite consents are in possession of the corporation. Corporate action taken under this section is effective as of the date specified therein, provided the consent states the date of execution by each member.

B. If not otherwise determined under § 13.1-840 or 13.1-844, the record date for determining members entitled to take corporate action without a meeting is the date the first member signs the consent under subsection A. No written consent shall be effective to take the corporate action referred to therein unless, within 120 days after the earliest date of execution appearing on a consent delivered to the corporation in the manner required by this section, written consents sufficient in number to take corporate action are received by the corporation. A written consent may be revoked by a writing to that effect received by the corporation prior to receipt by the corporation of unrevoked written consents sufficient in number to take corporate action.

C. For purposes of this section, written consent may be accomplished by one or more electronic transmissions, as defined in § 13.1-803. A consent signed under this section has the effect of a vote of voting members at a meeting and may be described as such in any document filed with the Commission under this chapter.

D. If corporate action is to be taken under this section by fewer than all of the members entitled to vote on the action, the corporation shall give written notice of the proposed corporate action, not less than five days before the action is taken, to all persons who are members on the record date and who are entitled to vote on the matter. The notice shall contain or be accompanied by the same material that under this chapter would have been required to be sent to members in a notice of meeting at which the corporate action would have been submitted to the members for a vote.

E. If this chapter requires that notice of proposed corporate action be given to nonvoting members and the corporate action is to be taken by consent of the voting members, the corporation shall give its nonvoting members written notice of the proposed action not less than five days before it is taken. The notice shall contain or be accompanied by the same material that under this chapter would have been required to be sent to nonvoting members in a notice of meeting at which the corporate action would have been submitted to the members for a vote.

F. Any person, whether or not then a member, may provide that a consent in writing as a member shall be effective at a future time, including the time when an event occurs, but such future time shall not be more than 60 days after such provision is made. Any such consent shall be deemed to have been made for purposes of this section at the future time so specified for the consent to be effective, provided that (i) the person is a member at such future time and (ii) the person did not revoke the consent prior to such future time.

Code 1950, § 13.1-216; 1956, c. 428; 1985, c. 522; 2007, c. 925; 2015, c. 611.



§ 13.1-842. Notice of meeting

A. 1. A corporation shall notify members of the date, time and place of each annual and special members' meeting. Such notice shall be given no less than 10 nor more than 60 days before the meeting date except that notice of a members' meeting to act on an amendment of the articles of incorporation, a plan of merger, domestication, a proposed sale of assets pursuant to § 13.1-900, or the dissolution of the corporation shall be given not less than 25 nor more than 60 days before the meeting date. Unless this chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to members entitled to vote at the meeting.

2. In lieu of delivering notice as specified in subdivision A 1, the corporation may publish such notice at least once a week for two successive calendar weeks in a newspaper published in the city or county in which the registered office is located, or having a general circulation therein, the first publication to be not more than 60 days, and the second not less than seven days before the date of the meeting.

B. Unless this chapter or the articles of incorporation require otherwise, notice of an annual meeting need not state the purpose or purposes for which the meeting is called.

C. Notice of a special meeting shall state the purpose or purposes for which the meeting is called.

D. If not otherwise fixed under § 13.1-840 or 13.1-844, the record date for determining members entitled to notice of and to vote at an annual or special meeting is the day before the effective date of the notice to members.

E. Unless the bylaws require otherwise, if an annual or special meeting is adjourned to a different date, time, or place, notice need not be given if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or shall be fixed under § 13.1-844, however, not less than 10 days before the meeting date notice of the adjourned meeting shall be given under this section to persons who are members as of the new record date.

Code 1950, § 13.1-214; 1956, c. 428; 1958, c. 564; 1960, c. 214; 1985, c. 522; 1986, c. 529; 2002, c. 285; 2007, c. 925; 2010, c. 171; 2015, c. 611.



§ 13.1-843. Waiver of notice

A. A member may waive any notice required by this Act, the articles of incorporation, or bylaws before or after the date and time of the meeting that is the subject of such notice. The waiver shall be in writing, be signed by the member entitled to the notice, and be delivered to the secretary of the corporation for inclusion in the minutes or filing with the corporate records.

B. A member's attendance at a meeting:

1. Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

2. Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.

Code 1950, § 13.1-215; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-844. Record date

A. The bylaws may fix or provide the manner of fixing in advance the record date for one or more voting groups in order to make a determination of members for any purpose. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix as the record date the date on which it takes such action or a future date.

B. A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of members.

C. A determination of members entitled to notice of or to vote at a members' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it shall do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

D. If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.

1985, c. 522; 2007, c. 925.



§ 13.1-844.1. Conduct of the meeting

A. At each meeting of members, a chairman shall preside. The chairman shall be appointed as provided in the articles of incorporation, bylaws, or, in the absence of such a provision, by the board of directors.

B. Unless the articles of incorporation or bylaws provide otherwise, the chairman shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

C. The chairman of the meeting shall announce at the meeting when the polls will open and close for each matter voted upon. If no announcement is made, the polls shall be deemed to have opened at the beginning of the meeting and to close upon the final adjournment of the meeting.

2007, c. 925.



§ 13.1-844.2. Remote participation in annual and special meetings

A. Members may participate in any meeting of members by means of remote communication to the extent the board of directors authorizes such participation for members. Participation by means of remote communication shall be subject to such guidelines and procedures the board of directors adopts, and shall be in conformity with subsection B.

B. Members participating in a members' meeting by means of remote communication shall be deemed present and may vote at such a meeting if the corporation has implemented reasonable measures to:

1. Verify that each person participating remotely is a member; and

2. Provide such members a reasonable opportunity to participate in the meeting and to vote on matters submitted to the members, including an opportunity to communicate, and to read or hear the proceedings of the meeting, substantially concurrently with such proceedings.

2010, c. 171.



§ 13.1-845. Members' list for meeting

A. After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of a members' meeting. If the board of directors fixes a different record date to determine the members entitled to vote at the meeting, a corporation shall also prepare an alphabetical list of the names of all its members who are entitled to vote at the meeting. A list shall be arranged by voting group, and show the address of each member.

B. The members' list for notice shall be available for inspection by any member, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the county or city where the meeting will be held. A members' list for voting shall be similarly available for inspection promptly after the record date for voting. A member, or the member's agent or attorney, is entitled on written demand to inspect and, subject to the requirements set forth in subsection C of § 13.1-933, to copy a list, during the regular business hours and at the member's expense, during the period it is available for inspection.

C. The corporation shall make the list of members entitled to vote available at the meeting, and any member, or the member's agent or attorney, is entitled to inspect the list at any time during the meeting or any adjournment.

D. If the corporation refuses to allow a member, the member's agent, or the member's attorney to inspect a members' list before or at the meeting, or to copy a list as permitted by subsection B, the circuit court of the county or city where the corporation's principal office, or if none in the Commonwealth its registered office, is located, on application of the member, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

E. Refusal or failure to prepare or make available a members' list does not affect the validity of action taken at the meeting.

1985, c. 522; 2007, c. 925; 2010, c. 171.



§ 13.1-846. Voting entitlement of members

A. Members shall not be entitled to vote except as the right to vote shall be conferred by the articles of incorporation or if the articles of incorporation so provide, in the bylaws.

B. When directors or officers are to be elected by members, the bylaws may provide that such elections may be conducted by mail.

C. Unless the articles of incorporation provide otherwise, in the election of directors every member, regardless of class, is entitled to one vote for as many persons as there are directors to be elected at that time and for whose election the member has a right to vote.

D. If a corporation has no members or its members have no right to vote, the directors shall have the sole voting power.

Code 1950, § 13.1-217; 1956, c. 428; 1975, c. 500; 1982, c. 182; 1985, c. 522; 2002, c. 285; 2007, c. 925.



§ 13.1-847. Proxies

A. A member entitled to vote may vote in person or, unless the articles of incorporation or bylaws otherwise provide, by proxy.

B. A member or the member's agent or attorney-in-fact may appoint a proxy to vote or otherwise act for the member by signing an appointment form or by an electronic transmission. Any copy, facsimile telecommunications or other reliable reproduction of the writing or transmission created pursuant to this subsection may be substituted or used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used, provided that such copy, facsimile telecommunication or other reproduction shall be a complete reproduction of the entire original writing or transmission.

C. An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspectors of election or the officer or agent of the corporation authorized to tabulate votes. An appointment is valid for 11 months unless a longer period is expressly provided in the appointment form.

D. An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

1. A creditor of the corporation who extended it credit under terms requiring the appointment;

2. An employee of the corporation whose employment contract requires the appointment; or

3. A party to a voting agreement created under § 13.1-852.2.

E. The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.

F. An appointment made irrevocable under subsection D is revoked when the interest with which it is coupled is extinguished.

G. Subject to § 13.1-848 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.

H. Any fiduciary who is entitled to vote any membership interest may vote such membership interest by proxy.

1985, c. 522; 1999, c. 101; 2002, c. 285; 2007, c. 925; 2010, c. 171.



§ 13.1-847.1. Voting procedures and inspectors of elections

A. A corporation may appoint one or more inspectors to act at a meeting of members in connection with determining voting results. Each inspector, before entering upon the discharge of his duties, shall certify in writing that the inspector will faithfully execute the duties of inspector with strict impartiality and according to the best of his ability.

B. The inspectors shall (i) ascertain the number of members and the voting power of each, (ii) determine the number of the members represented at a meeting and the validity of proxy appointments and ballots, (iii) count all votes, (iv) determine, and retain for a reasonable period a record of the disposition of, any challenges made to any determination by the inspectors, and (v) certify their determination of the number of members represented at the meeting and their count of the votes. The inspectors may appoint or retain other persons or entities to assist the inspectors in the performance of their duties, and may rely on information provided by such persons and other persons, including those appointed to tabulate votes, unless the inspectors believe reliance is unwarranted. In any court proceeding there shall be a rebuttable presumption that the report of the inspectors is correct.

C. No ballot, proxies, or votes, nor any revocations thereof or changes thereto, shall be accepted by the inspectors after the closing of the polls unless the circuit court of the city or county where the corporation's principal office is located or, if none in the Commonwealth, where its registered office is located, upon application by a member, shall determine otherwise.

D. In determining the validity of proxies and ballots and in counting the votes, the inspectors shall be limited to an examination of the proxies, any envelopes submitted with those proxies, any information provided in accordance with subsection B of § 13.1-847, ballots, and the regular books and records of the corporation. If the inspectors consider other reliable information for the limited purpose permitted herein, they shall specify, at the time that they make their certification pursuant to clause (v) of subsection B, the precise information that they considered, including the person or persons from whom they obtained the information, when the information was obtained, the means by which the information was obtained, and the basis for their belief that such information is accurate and reliable.

E. If authorized by the board of directors, any member vote to be taken by written ballot may be satisfied by a ballot submitted by electronic transmission by the member or the member's proxy, provided that any such electronic transmission shall either set forth or be submitted with information from which it may be determined that the electronic transmission was authorized by the member or the member's proxy. A member who votes by a ballot submitted by electronic transmission is deemed present at the meeting of members.

2007, c. 925; 2010, c. 171; 2015, c. 611.



§ 13.1-848. Corporation's acceptance of votes

A. If the name signed on a vote, ballot, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation, if acting in good faith, is entitled to accept the vote, ballot, consent, waiver, or proxy appointment and give it effect as the act of the member.

B. If the name signed on a vote, ballot, consent, waiver, or proxy appointment does not correspond to the name of a member, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, ballot, consent, waiver, or proxy appointment and give it effect as the act of the member if:

1. The member is an entity and the name signed purports to be that of an officer, partner or agent of the entity;

2. The name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, ballot, consent, waiver, or proxy appointment;

3. The name signed purports to be that of a receiver or trustee in bankruptcy of the member and, if the corporation requests, evidence acceptable to the corporation that such receiver or trustee has been authorized to vote the membership interest in an order of the court by which such person was appointed has been presented with respect to the vote, ballot, consent, waiver, or proxy appointment;

4. The name signed purports to be that of a beneficial owner or attorney-in-fact of the member and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, ballot, consent, waiver, or proxy appointment; or

5. Two or more persons are the member as fiduciaries and the name signed purports to be the name of at least one of the fiduciaries and the person signing appears to be acting on behalf of all the fiduciaries.

C. Notwithstanding the provisions of subdivisions B 2 and 5, in any case in which the will, trust agreement, or other instrument under which a fiduciary purports to act contains directions for the voting of membership interests in any corporation, or for the execution and delivery of proxies for the voting thereof, such directions shall be binding upon the fiduciary and upon the corporation if a copy thereof has been furnished to the corporation.

D. The corporation is entitled to reject a vote, ballot, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to count votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

E. Neither the corporation nor the person authorized to count votes, including an inspector under § 13.1-847.1, who accepts or rejects a vote, ballot, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section or subsection B of § 13.1-847 is liable in damages to the member for the consequences of the acceptance or rejection.

F. Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

1985, c. 522; 2007, c. 925; 2015, c. 611.



§ 13.1-849. Quorum and voting requirements for voting groups

A. The bylaws may provide the number or percentage of members entitled to vote represented in person or by proxy, or the number or percentage of votes represented in person or by proxy, which shall constitute a quorum at a meeting of members. In the absence of any such provision, members holding one-tenth of the votes entitled to be cast represented in person or by proxy shall constitute a quorum. The vote of a majority of the votes entitled to be cast by the members present or represented by proxy at a meeting at which a quorum is present shall be necessary for the adoption of any matter voted upon by the members, unless a greater proportion is required by this Act or the articles of incorporation. Members entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those members exists with respect to that matter.

B. Once a member is represented for any purpose at a meeting, the member is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or shall be set for that adjourned meeting.

C. Less than a quorum may adjourn a meeting.

D. The election of directors is governed by § 13.1-852.

Code 1950, § 13.1-219; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-850. Action by single and multiple voting groups

A. If the articles of incorporation or this Act provides for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in § 13.1-849.

B. If the articles of incorporation or this Act provides for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in § 13.1-849. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

1985, c. 522; 2007, c. 925.



§ 13.1-851. Change in quorum or voting requirements

A. The articles of incorporation may provide for a lesser or greater quorum requirement for members or voting groups of members than required by this chapter.

B. An amendment to the articles of incorporation that adds, changes, or deletes a quorum or voting requirement shall meet the quorum requirement and be adopted by the vote and voting groups required to take action under the quorum and voting requirements then in effect.

Code 1950, § 13.1-218; 1956, c. 428; 1985, c. 522; 1986, c. 321.



§ 13.1-852. Voting for directors; cumulative voting

A. Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the members entitled to vote in the election at a meeting at which a quorum is present.

B. Members do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

C. A statement included in the articles of incorporation that "all of a designated voting group of members are entitled to cumulate their votes for directors" or words of similar import means that the members designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

D. Members otherwise entitled to vote cumulatively may not vote cumulatively at a particular meeting unless:

1. The meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or

2. A member who has the right to cumulate his votes gives notice to the secretary of the corporation not less than 48 hours before the time set for the meeting of the member's intent to cumulate his votes during the meeting. If one member gives such a notice, all other members in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.

Code 1950, § 13.1-221; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-852.1. Member or director agreements

A. An agreement among the members or the directors of a corporation that complies with this section is effective among the members or directors and the corporation, even though it is inconsistent with one or more other provisions of this chapter in that it:

1. Eliminates the board of directors or, subject to the requirements of subsection A of § 13.1-872, one or more officers, or restricts the discretion or powers of the board of directors or any one or more officers;

2. Establishes who shall be directors or officers of the corporation, or their terms of office or manner of selection or removal;

3. Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the members and directors or by or among any of them, including use of weighted voting rights or director proxies;

4. Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any member, director, officer or employee of the corporation, or among any of them;

5. Transfers to one or more members, directors or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or members;

6. Requires dissolution of the corporation at the request of one or more of the members, or directors, in the case of a corporation that has no members or in which the members have no voting rights, or upon the occurrence of a specified event or contingency; or

7. Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the members, the directors and the corporation, or among any of them, and is not contrary to public policy.

B. An agreement authorized by this section shall be:

1. a. Set forth in the articles of incorporation or bylaws and approved by all persons who are members or, if there are no members or the corporation's members do not have voting rights, by all persons who are directors at the time of the agreement; or

b. Set forth in a written agreement that is signed by all persons who are members or, if there are no members or the corporation's members do not have voting rights, by all persons who are directors at the time of the agreement;

2. Subject to amendment only by all persons who are members or, if the corporation's members do not have voting rights, by all persons who are directors at the time of the amendment, unless the agreement provides otherwise; and

3. Valid for an unlimited duration, if the agreement is set forth in the articles of incorporation or bylaws, unless the agreement shall be otherwise amended by the members or the directors, as the case may be; or if the agreement is set forth in a written agreement, as set forth in the agreement except that the duration of an agreement that became effective prior to July 1, 2015, remains 10 years unless the agreement provided otherwise or is subsequently amended to provide otherwise.

C. The existence of an agreement authorized by this section shall be noted conspicuously on the front or back of each certificate evidencing membership, if any. The failure to note the existence of the agreement on the certificate shall not affect the validity of the agreement or any action taken pursuant to it.

D. An agreement authorized by this section shall cease to be effective when the corporation has more than 300 members of record. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, adopt an amendment to the articles of incorporation or bylaws, without member action, to delete the agreement and any references to it.

E. An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

F. The existence or performance of an agreement authorized by this section shall not be a ground for imposing personal liability on any member for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in a failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

G. Incorporators or subscribers for membership interests may act as members or directors with respect to an agreement authorized by this section if no members have been elected or appointed or, in the case of a corporation that has no members, no directors are elected or holding office when the agreement was made.

H. No action taken pursuant to this section shall change any requirement to file articles or other documents with the Commission or affect the rights of any creditors or other third parties.

I. An agreement among the members or the directors of a corporation that is consistent with the other provisions of this chapter that does not comply with the provisions of this section shall nonetheless be effective among the members, the directors, and the corporation.

1991, c. 132; 1997, c. 217; 2007, c. 925; 2015, c. 611.



§ 13.1-852.2. Voting agreements

A. Two or more members entitled to vote may provide for the manner in which they will vote by signing an agreement for that purpose.

B. A voting agreement created under this section is specifically enforceable.

2007, c. 925.



§ 13.1-853. Requirement for and duties of board of directors

A. Except as provided in an agreement authorized by § 13.1-852.1, each corporation shall have a board of directors.

B. All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized by § 13.1-852.1.

Code 1950, § 13.1-220; 1956, c. 428; 1983, c. 393; 1985, c. 522; 2007, c. 925.



§ 13.1-854. Qualification of directors

The articles of incorporation or bylaws may prescribe qualifications for directors. Unless the articles of incorporation or bylaws so prescribe, a director need not be a resident of the Commonwealth or a member of the corporation.

Code 1950, § 13.1-220; 1956, c. 428; 1983, c. 393; 1985, c. 522; 2007, c. 925.



§ 13.1-855. Number and election of directors

A. A board of directors shall consist of one or more individuals, with the number specified in or fixed in accordance with the bylaws, or if not specified in or fixed in accordance with the bylaws, with the number specified in or fixed in accordance with the articles of incorporation. The number of directors may be increased or decreased from time to time by amendment to the bylaws, unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment of the articles of incorporation.

B. The members may adopt a bylaw fixing the number of directors and may direct that such bylaw not be amended by the board of directors.

C. The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the members or the board of directors. However, to the extent that the corporation has members with voting privileges, only the members may change the range for the size of the board of directors or change from a fixed to a variable-range size board or vice versa.

D. Directors shall be elected or appointed in the manner provided in the articles of incorporation. If the corporation has members with voting privileges, directors shall be elected at the first annual members' meeting and at each annual meeting thereafter unless their terms are staggered under § 13.1-858.

E. No individual shall be named or elected as a director without his prior consent.

Code 1950, § 13.1-220; 1956, c. 428; 1983, c. 393; 1985, c. 522; 2007, c. 925; 2010, c. 171.



§ 13.1-856. Election of directors by certain classes of members

If the articles of incorporation authorize dividing the members into classes, the articles may also authorize the election of all or a specified number of directors by the members of one or more authorized classes. Each class entitled to elect one or more directors is a separate voting group for purposes of the election of directors.

1985, c. 522.



§ 13.1-857. Terms of directors generally

A. In the absence of a provision in the articles of incorporation fixing a term of office, the term of office for a director shall be one year.

B. The terms of the initial directors of a corporation expire at the first members' meeting at which directors are elected, or if there are no members or the corporation's members do not have voting rights, at the end of such other period as may be specified in the articles of incorporation.

C. The terms of all other directors expire at the next annual meeting of members following the directors' election unless their terms are staggered under § 13.1-858 or, if there are no members or the corporation's members do not have voting rights, as provided in the articles of incorporation.

D. A decrease in the number of directors does not shorten an incumbent director's term.

E. The term of a director elected by the board of directors to fill a vacancy expires at the next members' meeting at which directors are elected or, if there are no members or the corporation's members do not have voting rights, as provided in the articles of incorporation.

F. Except in the case of ex-officio directors, despite the expiration of a director's term, a director continues to serve until his successor is elected and qualifies or until there is a decrease in the number of directors, if any.

Code 1950, § 13.1-221; 1956, c. 428; 1985, c. 522; 1986, c. 529; 2004, c. 303; 2007, c. 925.



§ 13.1-858. Staggered terms of directors

A. The articles of incorporation may provide for staggering the terms of directors by dividing the total number of directors into groups, and the terms of office of the several groups need not be uniform.

B. If the articles of incorporation permit cumulative voting, any provision establishing staggered terms of directors shall provide that at least three directors shall be elected at each annual members' meeting.

Code 1950, § 13.1-221; 1956, c. 428; 1985, c. 522; 1987, c. 140; 1989, c. 419; 2007, c. 925.



§ 13.1-859. Resignation of directors

A. A director may resign at any time by delivering written notice to the board of directors, its chairman, the president, or the secretary.

B. A resignation is effective when the notice is delivered unless the notice specifies a later effective time. If a resignation is made effective at a later time, the board of directors may fill the pending vacancy before the effective time if the board of directors provides that the successor does not take office until the effective time.

C. Any person who has resigned as a director of a corporation, or whose name is incorrectly on file with the Commission as a director of a corporation, may file a statement to that effect with the Commission.

D. Upon the resignation of a director, the corporation may file an amended annual report with the Commission indicating the resignation of the director and the successor in office, if any.

1985, c. 522; 1991, c. 124; 2007, c. 925.



§ 13.1-860. Removal of directors

A. The members may remove one or more directors with or without cause, unless the articles of incorporation provide that directors may be removed only with cause.

B. If a director is elected by a voting group of members, only the members of that voting group may participate in the vote to remove him.

C. If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect him under cumulative voting is voted against his removal. If cumulative voting is not authorized, unless the articles of incorporation require a greater vote, a director may be removed if the number of votes cast to remove him constitutes a majority of the votes entitled to be cast at an election of directors of the voting group or voting groups by which the director was elected.

D. If a corporation has no members or no members with voting rights, a director may be removed pursuant to procedures set forth in the articles of incorporation or bylaws, and if none are provided, a director may be removed by such vote as would suffice for his election.

E. A director may be removed only at a meeting called for the purpose of removing him. The meeting notice shall state that the purpose or one of the purposes of the meeting is removal of the director.

F. Upon the removal of a director, the corporation may file an amended annual report with the Commission indicating the removal of the director and the successor in office, if any.

Code 1950, § 13.1-221; 1956, c. 428; 1985, c. 522; 1987, c. 177; 1991, c. 124; 2007, c. 925.



§ 13.1-861. Judicial review of elections

Any member or director aggrieved by an election of directors may, after reasonable notice to the corporation and each director whose election is contested, apply for relief to the circuit court in the county or city in which the principal office of the corporation is located, or, if none in the Commonwealth, in the county or city in which its registered office is located. The court shall proceed forthwith in a summary way to hear and decide the issues and thereupon to determine the persons elected or order a new election or grant such other relief as may be equitable. Pending decision, the court may require the production of any information and may by order restrain any person from exercising the powers of a director if such relief is equitable.

Code 1950, § 13.1-221; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-862. Vacancy on board of directors

A. Unless the articles of incorporation provide otherwise, if a vacancy occurs on the board of directors, including a vacancy resulting from an increase in the number of directors:

1. The members may fill the vacancy;

2. The board of directors may fill the vacancy; or

3. If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of the directors remaining in office.

B. Unless the articles of incorporation provide otherwise, if the vacant office was held by a director elected by a voting group of members, only the members of that voting group are entitled to vote to fill the vacancy if it is filled by the members.

C. A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under subsection B of § 13.1-859 or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

D. The corporation may file an amended annual report with the Commission indicating the filling of a vacancy.

Code 1950, § 13.1-222; 1956, c. 428; 1985, c. 522; 1991, c. 124; 2007, c. 925.



§ 13.1-863. Compensation of directors

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.

1985, c. 522.



§ 13.1-864. Meetings of the board of directors

A. The board of directors may hold regular or special meetings in or out of the Commonwealth.

B. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

Code 1950, § 13.1-225; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2007, c. 925.



§ 13.1-865. Action without meeting of board of directors

A. Except to the extent that the articles of incorporation or bylaws require that action by the board of directors be taken at a meeting, action required or permitted by this chapter to be taken by the board of directors may be taken without a meeting if each director signs a consent describing the action to be taken and delivers it to the corporation.

B. Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date, in which event the action taken is effective as of the date specified therein provided the consent states the date of execution by each director.

C. A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all the directors.

D. Any person, whether or not then a director, may provide that a consent to action as a director shall be effective at a future time, including the time when an event occurs, but such future time shall not be more than 60 days after such provision is made. Any such consent shall be deemed to have been made for purposes of this section at the future time so specified for the consent to be effective, provided that (i) the person is a director at such future time and (ii) the person did not revoke the consent prior to such future time. Any such consent may be revoked, in the manner provided in subsection C, prior to its becoming effective.

E. For purposes of this section, a written consent and the signing thereof may be accomplished by one or more electronic transmissions.

F. A consent signed under this section has the effect of action taken at a meeting of the board of directors and may be described as such in any document.

1985, c. 522; 2007, c. 925; 2015, c. 611.



§ 13.1-866. Notice of board of directors' meetings

A. Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

B. Special meetings of the board of directors shall be held upon such notice as is prescribed in the articles of incorporation or bylaws, or when not inconsistent with the articles of incorporation or bylaws, by resolution of the board of directors. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.

1985, c. 522; 2002, c. 285; 2007, c. 925; 2010, c. 171.



§ 13.1-867. Waiver of notice by director

A. A director may waive any notice required by this Act, the articles of incorporation, or bylaws before or after the date and time stated in the notice, and such waiver shall be equivalent to the giving of such notice. Except as provided in subsection B of this section, the waiver shall be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

B. A director's attendance at or participation in a meeting waives any required notice to him of the meeting unless the director at the beginning of the meeting, or promptly upon his arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.

1985, c. 522; 2007, c. 925.



§ 13.1-868. Quorum and voting by directors

A. Unless the articles of incorporation or bylaws require a greater or lesser number for the transaction of all business or any particular business, or unless otherwise specifically provided in this Act, a quorum of a board of directors consists of:

1. A majority of the fixed number of directors if the corporation has a fixed board size; or

2. A majority of the number of directors prescribed, or if no number is prescribed, the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

B. The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection A.

C. If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

D. A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

1. The director objects at the beginning of the meeting, or promptly upon his arrival, to holding it or transacting specified business at the meeting; or

2. He votes against, or abstains from, the action taken.

E. Except as provided in § 13.1-852.1, a director shall not vote by proxy.

F. Whenever this Act requires the board of directors to take any action or to recommend or approve any proposed corporate act, such action, recommendation or approval shall not be required if the proposed action or corporate act is adopted by the unanimous consent of members.

Code 1950, § 13.1-223; 1956, c. 428; 1985, c. 522; 1992, c. 471; 2007, c. 925.



§ 13.1-869. Committees

A. Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one or more committees and appoint members of the board of directors to serve on them. Each committee shall have two or more members, who serve at the pleasure of the board of directors.

B. The creation of a committee and appointment of directors to it shall be approved by the greater number of (i) a majority of all the directors in office when the action is taken, or (ii) the number of directors required by the articles of incorporation or bylaws to take action under § 13.1-868.

C. Sections 13.1-864 through 13.1-868, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

D. To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under § 13.1-853, except that a committee may not:

1. Approve or recommend to members action that this Act requires to be approved by members;

2. Fill vacancies on the board or on any of its committees;

3. Amend the articles of incorporation pursuant to § 13.1-885;

4. Adopt, amend, or repeal the bylaws; or

5. Approve a plan of merger not requiring member approval.

E. The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in § 13.1-870.

F. The board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified member during the member's absence or disqualification. Unless the articles of incorporation, the bylaws, or the resolution creating the committee provides otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting may unanimously appoint another director to act in place of the absent or disqualified member.

Code 1950, § 13.1-224; 1956, c. 428; 1975, c. 500; 1977, c. 435; 1985, c. 522; 2007, c. 925.



§ 13.1-870. General standards of conduct for directors

A. A director shall discharge his duties as a director, including his duties as a member of a committee, in accordance with his good faith business judgment of the best interests of the corporation.

B. Unless a director has knowledge or information concerning the matter in question that makes reliance unwarranted, a director is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

1. One or more officers or employees of the corporation whom the director believes, in good faith, to be reliable and competent in the matters presented;

2. Legal counsel, public accountants, or other persons as to matters the director believes, in good faith, are within the person's professional or expert competence; or

3. A committee of the board of directors of which the director is not a member if the director believes, in good faith, that the committee merits confidence.

C. A director is not liable for any action taken as a director, or any failure to take any action, if he performed the duties of his office in compliance with this section.

D. A person alleging a violation of this section has the burden of proving the violation.

1985, c. 522; 2007, c. 925.



§ 13.1-870.1. Limitation on liability of officers and directors; exception

A. In any proceeding brought by or in the right of a corporation or brought by or on behalf of members of the corporation, the damages assessed against an officer or director arising out of a single transaction, occurrence, or course of conduct shall not exceed the lesser of:

1. The monetary amount, including the elimination of liability, specified in the articles of incorporation or, if approved by the members, in the bylaws as a limitation on or elimination of the liability of the officer or director; or

2. The greater of (i) $100,000, or (ii) the amount of the cash compensation received by the officer or director from the corporation during the 12 months immediately preceding the act or omission for which liability was imposed.

B. In any proceeding against an officer or director who receives compensation from a corporation exempt from income taxation under § 501(c) of the Internal Revenue Code for his services as such, the damages assessed arising out of a single transaction, occurrence or course of conduct shall not exceed the amount of compensation received by the officer or director from the corporation during the 12 months immediately preceding the act or omission for which liability was imposed. An officer or director who serves such an exempt corporation without compensation for his services shall not be liable for damages in any such proceeding. The immunity provided by this subsection shall survive any termination, cancellation, or other discontinuance of the corporation.

C. The liability of an officer or director shall not be limited as provided in this section if the officer or director engaged in willful misconduct or a knowing violation of the criminal law.

D. No limitation on or elimination of liability adopted pursuant to this section may be affected by any amendment of the articles of incorporation or bylaws with respect to any act or omission occurring before such amendment.

E.1. Notwithstanding the provisions of this section, in any proceeding against an officer or director who receives compensation from a community association for his services, the damages assessed arising out of a single transaction, occurrence or course of conduct shall not exceed the amount of compensation received by the officer or director from the association during the 12 months immediately preceding the act or omission for which liability was imposed. An officer or director who serves such an association without compensation for his services shall not be liable for damages in any such proceeding.

2. The liability of an officer or director shall not be limited as provided in this subsection if the officer or director engaged in willful misconduct or a knowing violation of the criminal law.

3. As used in this subsection, "community association" shall mean a corporation incorporated under this Act that owns or has under its care, custody or control real estate subject to a recorded declaration of covenants which obligates a person, by virtue of ownership of specific real estate, to be a member of the incorporated association.

4. The immunity provided by this subsection shall survive any termination, cancellation, or other discontinuance of the community association.

1987, cc. 59, 257; 1988, c. 561; 1989, c. 422; 2007, c. 925; 2011, cc. 693, 704.



§ 13.1-870.2. Limitation on liability of officers and directors; additional exception

A. As used in this section, "community association" shall mean an unincorporated association or corporation which owns or has under its care, custody or control real estate subject to a recorded declaration of covenants which obligates a person, by virtue of ownership of specific real estate, to be a member of the unincorporated association or corporation.

B. In any proceeding against an officer or director who receives compensation from a community association for his services as such, the damages assessed arising out of a single transaction, occurrence or course of conduct shall not exceed the amount of compensation received by the officer or director from the association during the 12 months immediately preceding the act or omission for which liability was imposed. An officer or director who serves such an association without compensation for his services shall not be liable for damages in any such proceeding.

C. The liability of an officer or director shall not be limited as provided in this section if the officer or director engaged in willful misconduct or a knowing violation of the criminal law.

D. The immunity provided by this section shall survive any termination, cancellation, or other discontinuance of the community association.

1989, c. 422; 2007, c. 925; 2011, cc. 693, 704.



§ 13.1-871. Director conflict of interests

A. A conflict of interests transaction is a transaction with the corporation in which a director of the corporation has an interest that precludes him from being a disinterested director. A conflict of interests transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one of the following is true:

1. The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved or ratified the transaction;

2. The material facts of the transaction and the director's interest were disclosed to the members entitled to vote and they authorized, approved or ratified the transaction; or

3. The transaction was fair to the corporation.

B. For purposes of subdivision A 1, a conflict of interests transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the disinterested directors on the board of directors, or on the committee. A transaction shall not be authorized, approved, or ratified under this section by a single director. If a majority of the disinterested directors vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director who is not disinterested does not affect the validity of any action taken under subdivision A 1 if the transaction is otherwise authorized, approved or ratified as provided in that subsection.

C. For purposes of subdivision A 2, a conflict of interests transaction is authorized, approved, or ratified if it receives the vote of a majority of the votes entitled to be counted under this subsection. The votes controlled by a director who is not disinterested may not be counted in a vote of members to determine whether to authorize, approve, or ratify a conflict of interests transaction under subdivision A 2. The director's votes, however, may be counted in determining whether the transaction is approved under other sections of this Act. A majority of the members, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

Code 1950, § 13.1-223; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-871.1. Business opportunities

A. A director's taking advantage, directly or indirectly, of a business opportunity may not be the subject of equitable relief or give rise to an award of damages or other sanctions against the director in a proceeding by or in the right of the corporation on the ground that such opportunity should have first been offered to the corporation, if before becoming legally obligated respecting the opportunity the director brings it to the attention of the corporation and:

1. Directors' action disclaiming the corporation's interest in the opportunity is taken in compliance with the procedures set forth in subdivision A 1 of § 13.1-871, as if the decision being made concerned a director's conflict of interests transaction; or

2. Members' action disclaiming the corporation's interest in the opportunity is taken in compliance with the procedures set forth in subdivision A 2 of § 13.1-871, as if the decision being made concerned a director's conflict of interests transaction.

B. In any proceeding seeking equitable relief or other remedies, based upon an alleged improper taking advantage of a business opportunity by a director, the fact that the director did not employ one of the procedures described in subsection A before taking advantage of the opportunity shall not create an inference that the opportunity should have been first presented to the corporation or alter the burden of proof otherwise applicable to establish that the director breached a duty to the corporation in the circumstances.

2007, c. 925.



§ 13.1-872. Required officers

A. Except as provided in an agreement authorized by § 13.1-852.1, a corporation shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors that is not inconsistent with the bylaws and as may be necessary to enable it to execute documents that comply with subsection F of § 13.1-804.

B. The board of directors may elect individuals to fill one or more offices of the corporation. An officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

C. The secretary or any other officer as designated in the bylaws or by resolution of the board shall have responsibility for preparing and maintaining custody of minutes of the directors' and members' meetings and for authenticating records of the corporation.

D. The same individual may simultaneously hold more than one office in the corporation.

Code 1950, § 13.1-226; 1956, c. 428; 1982, c. 372; 1985, c. 522; 1994, c. 189; 2007, c. 925.



§ 13.1-873. Duties of officers

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.

1985, c. 522.



§ 13.1-874. Resignation and removal of officers

A. An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective time. If a resignation is made effective at a later time, the corporation may fill the pending vacancy before the effective time if the successor does not take office until the effective time.

B. A board of directors may remove any officer at any time with or without cause and any officer or assistant officer, if appointed by another officer, may likewise be removed by such officer. Election or appointment of an officer shall not of itself create any contract rights in the officer or the corporation. An officer's removal does not affect such officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

C. Any person who has resigned as an officer of a corporation, or whose name is incorrectly on file with the Commission as an officer of a corporation, may file a statement to that effect with the Commission.

D. Upon the resignation or removal of an officer, the corporation may file an amended annual report with the Commission indicating the resignation or removal of the officer and the successor in office, if any.

Code 1950, § 13.1-227; 1956, c. 428; 1985, c. 522; 1990, c. 282; 1991, c. 124; 2007, c. 925.



§ 13.1-875. Definitions

In this article:

"Corporation" includes any domestic corporation and any domestic or foreign predecessor entity of a domestic corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

"Director" or "officer" means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, manager, partner, trustee, employee, or agent of another foreign or domestic corporation, limited liability company, partnership, joint venture, trust, employee benefit plan, or other entity. A director or officer is considered to be serving an employee benefit plan at the corporation's request if such person's duties to the corporation also impose duties on, or otherwise involve services by, such person to the plan or to participants in or beneficiaries of the plan. "Director" or "officer" includes, unless the context requires otherwise, the estate or personal representative of a director or officer.

"Expenses" includes counsel fees.

"Liability" means the obligation to pay a judgment, settlement, penalty, fine, including any excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding.

"Official capacity" means, (i) when used with respect to a director, the office of director in a corporation; or (ii) when used with respect to an officer, as contemplated in § 13.1-881, the office in a corporation held by the officer. "Official capacity" does not include service for any other foreign or domestic corporation or any partnership, joint venture, trust, employee benefit plan, or other entity.

"Party" means an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

"Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, arbitrative, or investigative and whether formal or informal.

1985, c. 522; 2007, c. 925; 2009, c. 587.



§ 13.1-876. Authority to indemnify

A. Except as provided in subsection D, a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if the director:

1. Conducted himself in good faith;

2. Believed:

a. In the case of conduct in his official capacity with the corporation, that his conduct was in its best interests; and

b. In all other cases, that his conduct was at least not opposed to its best interests; and

3. In the case of any criminal proceeding, that he had no reasonable cause to believe that his conduct was unlawful.

B. A director's conduct with respect to an employee benefit plan for a purpose he believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subdivision A 2 b.

C. The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of nolo contendere or its equivalent, is not, of itself, determinative that the director did not meet the relevant standard of conduct described in this section.

D. Unless ordered by a court under subsection C of § 13.1-879.1, a corporation may not indemnify a director under this section:

1. In connection with a proceeding by or in the right of the corporation except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard under subsection A; or

2. In connection with any other proceeding charging improper personal benefit to the director, whether or not involving action in his official capacity, in which he was adjudged liable on the basis that personal benefit was improperly received by him.

Code 1950, § 13.1-205.1; 1968, c. 689; 1975, c. 500; 1981, c. 57; 1985, c. 522; 2007, c. 925.



§ 13.1-877. Mandatory indemnification

Unless limited by its articles of incorporation, a corporation shall indemnify a director who entirely prevails in the defense of any proceeding to which he was a party because he is or was a director of the corporation against reasonable expenses incurred by him in connection with the proceeding.

Code 1950, § 13.1-205.1; 1968, c. 689; 1975, c. 500; 1981, c. 57; 1985, c. 522.



§ 13.1-878. Advance for expenses

A. A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if the director furnishes the corporation a signed written undertaking, executed personally or on his behalf, to repay any funds advanced if he is not entitled to mandatory indemnification under § 13.1-877 and it is ultimately determined under § 13.1-879.1 or 13.1-880 that he has not met the relevant standard of conduct.

B. The undertaking required by subsection A shall be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

C. Authorizations of payments under this section shall be made by:

1. The board of directors:

a. If there are two or more disinterested directors, by a majority vote of all the disinterested directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote; or

b. If there are fewer than two disinterested directors, by the vote necessary for action by the board in accordance with subsection C of § 13.1-868, in which authorization directors who do not qualify as disinterested directors may participate; or

2. The members, but any membership interest under the control of a director who at the time does not qualify as a disinterested director may not be voted on the authorization.

Code 1950, § 13.1-205.1; 1968, c. 689; 1975, c. 500; 1981, c. 57; 1985, c. 522; 2007, c. 925; 2010, c. 171; 2015, c. 611.



§ 13.1-879. Repealed

Repealed by Acts 1987, cc. 59, 257.



§ 13.1-879.1. Court orders for advances, reimbursement or indemnification

A. An individual who is made a party to a proceeding because he is a director of the corporation may apply to a court for an order directing the corporation to make advances or reimbursement for expenses, or to provide indemnification. Such application may be made to the court conducting the proceeding or to another court of competent jurisdiction.

B. The court shall order the corporation to make advances, reimbursement, or both, for expenses or to provide indemnification if it determines that the director is entitled to such advances, reimbursement or indemnification and shall also order the corporation to pay the director's reasonable expenses incurred to obtain the order.

C. With respect to a proceeding by or in the right of the corporation, the court may (i) order indemnification of the director to the extent of the director's reasonable expenses if it determines that, considering all the relevant circumstances, the director is entitled to indemnification even though he was adjudged liable to the corporation and (ii) also order the corporation to pay the director's reasonable expenses incurred to obtain the order of indemnification.

D. Neither (i) the failure of the corporation, including its board of directors, its independent legal counsel and its members, to have made an independent determination prior to the commencement of any action permitted by this section that the applying director is entitled to receive advances, reimbursement, or both, nor (ii) the determination by the corporation, including its board of directors, its independent legal counsel and its members, that the applying director is not entitled to receive advances and/or reimbursement or indemnification shall create a presumption to that effect or otherwise of itself be a defense to that director's application for advances for expenses, reimbursement or indemnification.

1987, cc. 59, 257; 2007, c. 925.



§ 13.1-880. Determination and authorization of indemnification

A. A corporation may not indemnify a director under § 13.1-876 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible because he has met the relevant standard of conduct set forth in § 13.1-876.

B. The determination shall be made:

1. If there are two or more disinterested directors, by the board of directors by a majority vote of all the disinterested directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote;

2. By special legal counsel:

a. Selected in the manner prescribed in subdivision 1 of this subsection; or

b. If there are fewer than two disinterested directors, selected by the board of directors, in which selection directors who do not qualify as disinterested directors may participate; or

3. By the members, but membership interests under the control of a director who at the time does not qualify as a disinterested director may not be voted on the determination.

C. Authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than two disinterested directors or if the determination is made by special legal counsel, authorization of indemnification shall be made by those entitled under subdivision B 2 to select counsel.

Code 1950, § 13.1-205.1; 1968, c. 689; 1975, c. 500; 1981, c. 57; 1985, c. 522; 2007, c. 925.



§ 13.1-881. Indemnification of officers

Unless limited by a corporation's articles of incorporation:

1. An officer of the corporation is entitled to mandatory indemnification under § 13.1-877, and is entitled to apply for court-ordered indemnification under § 13.1-879.1, in each case to the same extent as a director; and

2. The corporation may indemnify and advance expenses under this article to an officer of the corporation to the same extent as to a director.

Code 1950, § 13.1-205.1; 1968, c. 689; 1975, c. 500; 1981, c. 57; 1985, c. 522; 2007, c. 925.



§ 13.1-882. Insurance

A corporation may purchase and maintain insurance on behalf of an individual who is or was a director or officer of the corporation, or who, while a director or officer of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, limited liability company, partnership, joint venture, trust, employee benefit plan or other entity, against liability asserted against or incurred by such person in that capacity or arising from his status as a director or officer, whether or not the corporation would have power to indemnify him against the same liability under § 13.1-876 or 13.1-877.

Code 1950, § 13.1-205.1; 1968, c. 689; 1975, c. 500; 1981, c. 57; 1985, c. 522; 2007, c. 925.



§ 13.1-883. Application of article

A. Unless the articles of incorporation or bylaws expressly provide otherwise, any authorization of indemnification in the articles of incorporation or bylaws shall not be deemed to prevent the corporation from providing the indemnity permitted or mandated by this article. A corporation, by a provision in its articles of incorporation or bylaws or in a resolution adopted or contract approved by its board of directors or members, may obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with § 13.1-876 and advance funds to pay for or reimburse expenses in accordance with § 13.1-878. Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in subsection C of § 13.1-878 and subsection C of § 13.1-880.

B. Any corporation shall have power to make any further indemnity, including indemnity with respect to a proceeding by or in the right of the corporation, and to make additional provision for advances and reimbursement of expenses, to any director or officer that may be authorized by the articles of incorporation or any bylaw made by the members or any resolution adopted, before or after the event, by the members, except an indemnity against (i) such person's willful misconduct, or (ii) a knowing violation of the criminal law. Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed, unless the articles of incorporation or any such bylaw or resolution expressly provides otherwise, also to obligate the corporation to advance funds to pay for or reimburse expenses to the fullest extent permitted by law in accordance with § 13.1-878 except that the applicable standard shall be conduct that does not constitute willful misconduct or a knowing violation of criminal law, rather than the standard of conduct prescribed in § 13.1-876. Unless the articles of incorporation, or any such bylaw or resolution expressly provides otherwise, any determination as to the right to any further indemnity shall be made in accordance with subsection B of § 13.1-880. Each such indemnity may continue as to a person who has ceased to have the capacity referred to above and may inure to the benefit of the heirs, executors and administrators of such a person.

C. The provisions of this article and Article 8 (§ 13.1-853 et seq.) of this Act shall apply to the same extent to any cooperative organized under the Code of Virginia.

D. No right provided to any person pursuant to this section may be reduced or eliminated by any amendment of the articles of incorporation or bylaws with respect to any act or omission occurring before such amendment.

E. This article does not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with his appearance as a witness in a proceeding at a time when he is not a party.

F. This article does not limit a corporation's power to indemnify, advance expenses to, or provide or maintain insurance on behalf of an employee or agent who is not a director or officer.

Code 1950, § 13.1-205.1; 1968, c. 689; 1975, c. 500; 1981, c. 57; 1985, c. 522; 1987, cc. 59, 257; 1988, c. 561; 2007, c. 925; 2010, c. 171.



§ 13.1-884. Authority to amend articles of incorporation

A. A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

B. A member of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, purpose, or duration of the corporation.

Code 1950, § 13.1-235; 1956, c. 428; 1985, c. 522.



§ 13.1-885. Amendment of articles of incorporation by directors

A. Where there are no members, or no members having voting rights, an amendment shall be adopted at a meeting of the board of directors upon receiving the vote of at least two-thirds of the directors in office. The board may adopt one or more amendments at any one meeting.

B. Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles of incorporation without member action:

1. To delete the names and addresses of the initial directors;

2. To delete the name of the initial registered agent or the address of the initial registered office, if a statement of change described in § 13.1-834 is on file with the Commission;

3. To add, delete, or change a geographic attribution for the name; or

4. To make any other change expressly permitted by this Act to be made without member action.

Code 1950, § 13.1-236; 1956, c. 428; 1964, c. 580; 1985, c. 522; 2007, c. 925; 2015, c. 623.



§ 13.1-886. Amendment of articles of incorporation by directors and members

A. Where there are members having voting rights, except where member approval of an amendment of the articles of incorporation is not required by this Act, an amendment to the articles of incorporation shall be adopted in the following manner:

1. The proposed amendment shall be adopted by the board of directors;

2. After adopting the proposed amendment, the board of directors shall submit the amendment to the members for their approval. The board of directors shall also transmit to the members a recommendation that the members approve the amendment, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the members the basis for that determination; and

3. The members entitled to vote on the amendment shall approve the amendment as provided in subsection D.

B. The board of directors may condition its submission of the proposed amendment on any basis.

C. The corporation shall notify each member entitled to vote of the proposed members' meeting in accordance with § 13.1-842. The notice of meeting shall also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy of the amendment.

D. Unless this Act or the board of directors, acting pursuant to subsection B, requires a greater vote, the amendment to be adopted shall be approved by each voting group entitled to vote on the amendment by more than two-thirds of all the votes cast by that voting group. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast on the amendment by each voting group entitled to vote on the amendment at a meeting at which a quorum of the voting group exists.

Code 1950, § 13.1-236; 1956, c. 428; 1964, c. 580; 1985, c. 522; 2007, c. 925.



§ 13.1-887. Voting on amendments by voting groups

The articles of incorporation may provide that members of a class are entitled to vote as a separate voting group on specified amendments of the articles of incorporation.

1985, c. 522.



§ 13.1-887.1. Amendment prior to organization

When a corporation has not yet completed its organization, its board of directors or incorporators, in the event that there is no board of directors, may adopt one or more amendments to the corporation's articles of incorporation.

2002, c. 607; 2007, c. 925.



§ 13.1-888. Articles of amendment

A. A corporation amending its articles of incorporation shall file with the Commission articles of amendment setting forth:

1. The name of the corporation;

2. The text of each amendment adopted or the information required by subdivision L 5 of § 13.1-804;

3. The date of each amendment's adoption;

4. If an amendment was adopted by the incorporators or the board of directors without member approval, a statement that the amendment was duly approved by the vote of at least two-thirds of the directors in office or by a majority of the incorporators, as the case may be, including the reason member and, if applicable, director approval was not required;

5. If an amendment was approved by the members, either:

a. A statement that the amendment was adopted by unanimous consent of the members; or

b. A statement that the amendment was proposed by the board of directors and submitted to the members in accordance with this Act and a statement of:

(1) The existence of a quorum of each voting group entitled to vote separately on the amendment; and

(2) Either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each voting group and a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group.

B. If the Commission finds that the articles of amendment comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of amendment.

Code 1950, §§ 13-226, 13-227, 13.1-237, 13.1-238; 1956, c. 428; 1966, c. 218; 1975, c. 500; 1985, c. 522; 2002, c. 607; 2007, c. 925; 2012, c. 130.



§ 13.1-889. Restated articles of incorporation

A. A corporation's board of directors may restate its articles of incorporation at any time with or without member approval.

B. The restatement may include one or more new amendments to the articles. If the restatement includes a new amendment requiring member approval, it shall be adopted and approved as provided in § 13.1-886. If the restatement includes an amendment that does not require member approval, it shall be adopted as provided in § 13.1-885.

C. If the board of directors submits a restatement for member approval, the corporation shall notify each member entitled to vote of the proposed members' meeting in accordance with § 13.1-842. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any new amendment it would make in the articles.

D. A corporation restating its articles of incorporation shall file with the Commission articles of restatement setting forth:

1. The name of the corporation immediately prior to restatement;

2. Whether the restatement contains a new amendment to the articles;

3. The text of the restated articles of incorporation or amended and restated articles of incorporation, as the case may be;

4. Information required by subdivision L 5 of § 13.1-804;

5. The date of the restatement's adoption;

6. If the restatement does not contain a new amendment to the articles, that the board of directors adopted the restatement;

7. If the restatement contains a new amendment to the articles not requiring member approval, the information required by subdivision A 4 of § 13.1-888; and

8. If the restatement contains a new amendment to the articles requiring member approval, the information required by subdivision A 5 of § 13.1-888.

E. If the Commission finds that the articles of restatement comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of restatement. When the certificate of restatement is effective the restated articles of incorporation or amended and restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

F. The Commission may certify restated articles of incorporation or amended and restated articles of incorporation as the articles of incorporation currently in effect.

1985, c. 522; 2002, c. 607; 2007, c. 925.



§ 13.1-890. Repealed

Repealed by Acts 2007, c. 925, cl. 2.



§ 13.1-891. Effect of amendment of articles of incorporation

An amendment to the articles of incorporation does not affect a cause of action existing in favor of or against the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than members of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.

Code 1950, § 13.1-239; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-892. Amendment of bylaws by board of directors or members

A corporation's board of directors may amend or repeal the corporation's bylaws except to the extent that:

1. The articles of incorporation or § 13.1-893 reserves that power exclusively to the members; or

2. The members in repealing, adopting, or amending a bylaw expressly provide that the board of directors may not amend, repeal, or reinstate that bylaw.

1985, c. 522; 2007, c. 925.



§ 13.1-893. Bylaw provisions increasing quorum or voting requirements for directors

A. A bylaw that increases a quorum or voting requirement for the board of directors may be amended or repealed:

1. If originally adopted by the members, only by the members, unless the bylaws otherwise provide; or

2. If adopted by the board of directors, either by the members or by the board of directors.

B. A bylaw adopted or amended by the members that increases a quorum or voting requirement for the board of directors may provide that it shall be amended or repealed only by a specified vote of either the members or the board of directors.

C. Action by the board of directors under subsection A to amend or repeal a bylaw that changes the quorum or voting requirement applicable to meetings of the board of directors shall be effective only if it meets the quorum requirement and is adopted by the vote required to take action under the quorum and voting requirement then in effect.

1985, c. 522; 2007, c. 925.



§ 13.1-893.1. Definitions

As used in this article:

"Merger" means a business combination pursuant to § 13.1-894.

"Party to a merger" means any domestic or foreign corporation or eligible entity that will merge under a plan of merger.

"Survivor" in a merger means the domestic or foreign corporation or the eligible entity into which one or more other domestic or foreign corporations or eligible entities are merged. A survivor of a merger may preexist the merger or be created by the merger.

2007, c. 925; 2009, c. 216.



§ 13.1-894. Merger

A. One or more domestic corporations may merge with one or more domestic or foreign corporations or eligible entities pursuant to a plan of merger, or two or more foreign corporations or domestic or foreign eligible entities may merge into a new domestic corporation to be created in the merger in the manner provided in this chapter. When a domestic corporation is the survivor of a merger with a domestic stock corporation, it may become, pursuant to subdivision C 5, a domestic stock corporation, provided that the only parties to the merger are domestic corporations and domestic stock corporations.

B. A foreign corporation or a foreign eligible entity may be a party to a merger with a domestic corporation or may be created pursuant to the terms of the plan of merger only if the merger is permitted by the laws under which the foreign corporation or eligible entity is organized or by which it is governed.

C. The plan of merger shall include:

1. The name of each domestic or foreign corporation or eligible entity that will merge and the name of the domestic or foreign corporation or eligible entity that will be the survivor of the merger;

2. The terms and conditions of the merger;

3. The manner and basis of converting the membership interests of each merging domestic or foreign corporation and eligible interests of each domestic or foreign eligible entity into membership interests, eligible interests or other securities, obligations, rights to acquire membership interests, eligible interests or other securities, cash or other property, or any combination of the foregoing;

4. The manner and basis of converting any rights to acquire the membership interests of each merging domestic or foreign corporation and eligible interests of each merging domestic or foreign eligible entity into membership interests, eligible interests or other securities, obligations, rights to acquire membership interests, eligible interests or other securities, cash or other property, or any combination of the foregoing;

5. The articles of incorporation of any domestic or foreign corporation or stock corporation or the organic document of any domestic or foreign unincorporated entity to be created by the merger or, if a new domestic or foreign corporation or stock corporation or unincorporated entity is not to be created by the merger, any amendments to the survivor's articles of incorporation or organic document; and

6. Any other provisions required by the laws under which any party to the merger is organized or by which it is governed or required by the articles of incorporation or organic document of any such party.

D. Terms of a plan of merger may be made dependent on facts objectively ascertainable outside the plan in accordance with subsection L of § 13.1-804.

E. The plan of merger may also include a provision that the plan may be amended prior to the effective date of the certificate of merger, but if the members of a domestic corporation that is a party to the merger are required by any provision of this chapter to vote on the plan, the plan may not be amended subsequent to approval of the plan by such members to change any of the following unless such amendment is approved by the members:

1. The amount or kind of membership interests, eligible interests or other securities, obligations, rights to acquire membership interests, eligible interests or other securities, cash, or other property to be received under the plan by the members of or owners of eligible interests in any party to the merger;

2. The articles of incorporation of any domestic or foreign corporation or stock corporation or the organic document of any unincorporated entity that will survive or be created as a result of the merger, except for changes permitted by subsection B of § 13.1-885; or

3. Any of the other terms or conditions of the plan if the change would adversely affect such members in any material respect.

Code 1950, § 13.1-240; 1956, c. 428; 1985, c. 522; 2007, c. 925; 2008, c. 509; 2015, c. 611.



§ 13.1-895. Action on plan of merger

A. In the case of a domestic corporation that is a party to a merger, where the members of any merging corporation have voting rights the plan of merger shall be adopted by the board of directors. Except as provided in subsection F, after adopting a plan of merger, the board of directors shall submit the plan to the members for their approval.

The board of directors shall also transmit to the members a recommendation that the members approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the members the basis for that determination.

B. The board of directors may condition its submission of the plan of merger to the members on any basis.

C. If the plan of merger is required to be approved by the members, and if the approval is to be given at a meeting, the corporation shall notify each member, whether or not entitled to vote, of the meeting of members at which the plan is to be submitted for approval. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the plan and contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing domestic or foreign corporation or eligible entity and its members are to receive membership or other interests in the surviving corporation or eligible entity, the notice shall also include or be accompanied by a copy or summary of the articles of incorporation or organic document of that corporation or eligible entity. If the corporation is to be merged into a domestic or foreign corporation or eligible entity that is to be created pursuant to the merger and its members are to receive membership or other interests in the surviving corporation or eligible entity, the notice shall include or be accompanied by a copy or a summary of the articles of incorporation or organic document of the new domestic or foreign corporation or eligible entity.

D. Unless the articles of incorporation or the board of directors acting pursuant to subsection B, requires a greater vote, the plan of merger to be authorized shall be approved by each voting group entitled to vote on the plan by more than two-thirds of all the votes cast by that voting group at a meeting at which a quorum of the voting group exists. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast on the plan by each voting group entitled to vote on the transaction at a meeting at which a quorum of the voting group exists.

E. Separate voting by voting groups is required:

1. On a plan of merger by each class of members:

a. Whose membership interests are to be converted under the plan of merger into membership interests in a different domestic or foreign corporation, or eligible interests or other securities, obligations, rights to acquire membership interests, eligible interests or other securities, cash, other property, or any combination of the foregoing; or

b. Who would be entitled to vote as a separate group on a provision in the plan that, if contained in a proposed amendment to the articles of incorporation, would require action by separate voting groups under § 13.1-887.

2. On a plan of merger, if the voting group is entitled under the articles of incorporation to vote as a voting group to approve a plan of merger.

F. Unless the articles of incorporation otherwise provide, approval by the corporation's members of a plan of merger is not required if:

1. The corporation will survive the merger;

2. Except for amendments permitted by subsection B of § 13.1-885, its articles of incorporation will not be changed; and

3. Each person who is a member of the corporation immediately before the effective time of the merger will retain the same membership interest with identical designation, preferences, limitations, and rights immediately after the effective time of the merger.

G. Where any merging corporation has no members, or no members having voting rights, a plan of merger shall be adopted at a meeting of the board of directors of such corporation upon receiving the vote of a majority of the directors in office.

H. If as a result of a merger one or more members of a domestic corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of merger shall require the execution by each member of a separate written consent to become subject to such owner liability.

Code 1950, § 13.1-242; 1956, c. 428; 1985, c. 522; 2002, c. 607; 2007, c. 925; 2015, c. 611.



§ 13.1-896. Articles of merger

A. After a plan of merger has been adopted and approved as required by this Act, articles of merger shall be executed on behalf of each party to the merger. The articles shall set forth:

1. The plan of merger, the names of the parties to the merger, and, for each party that is a foreign corporation or eligible entity, the name of the state or country under whose law it is incorporated or formed;

2. If the articles of incorporation of a domestic corporation that is the survivor of a merger are amended, or if a new domestic corporation is created as a result of a merger, as an attachment to the articles of merger, the amendments to the survivor's articles of incorporation or the articles of incorporation of the new corporation;

3. The date the plan of merger was adopted by each domestic corporation that was a party to the merger;

4. If the plan of merger required approval by the members of a domestic corporation that was a party to the merger, either:

a. A statement that the plan was approved by the unanimous consent of the members; or

b. A statement that the plan was submitted to the members by the board of directors in accordance with this Act, and a statement of:

(1) The designation of and number of votes entitled to be cast by each voting group entitled to vote separately on the plan; and

(2) Either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number cast for the plan by each voting group was sufficient for approval by that voting group.

5. If the plan of merger was adopted by the directors without approval by the members of a domestic corporation that was a party to the merger, a statement that the plan of merger was duly approved by the vote of a majority of the directors in office, including the reason member approval was not required; and

6. As to each foreign corporation or eligible entity that was a party to the merger, a statement that the participation of the foreign corporation or eligible entity was duly authorized as required by the organic law of the corporation or eligible entity.

B. Articles of merger shall be filed with the Commission by the survivor of the merger. If the Commission finds that the articles of merger comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of merger. Articles of merger filed under this section may be combined with any filing required under the organic law of any domestic eligible entity involved in the transaction if the combined filing satisfies the requirements of both this section and the other organic law.

Code 1950, §§ 13.1-243, 13.1-244; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2000, c. 53; 2003, c. 597; 2007, c. 925; 2009, c. 216.



§ 13.1-897. Effect of merger

A. When a merger becomes effective:

1. The domestic or foreign corporation or eligible entity that is designated in the plan of merger as the survivor continues or comes into existence as the case may be;

2. The separate existence of every domestic or foreign corporation or eligible entity that is merged into the survivor ceases;

3. Property owned by and, except to the extent that assignment would violate a contractual prohibition on assignment by operation of law, every contract right possessed by each domestic or foreign corporation or eligible entity that merges into the survivor is vested in the survivor without reversion or impairment;

4. All liabilities of each domestic or foreign corporation or eligible entity that is merged into the survivor are vested in the survivor;

5. The name of the survivor may, but need not be, substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger;

6. The articles of incorporation or organic document of the survivor is amended to the extent provided in the plan of merger;

7. The articles of incorporation or organic document of a survivor that is created by the merger becomes effective; and

8. The membership interests of each domestic or foreign corporation that is a party to the merger and the eligible interests in an eligible entity that is a party to the merger that are to be converted under the plan of merger into membership interests, eligible interests or other securities, obligations, rights to acquire membership interests, eligible interests or other securities, cash, other property, or any combination of the foregoing, are converted, and the former holders of such membership interests or eligible interests are entitled only to the rights provided to them in the plan of merger or to any rights they may have under the organic law of the eligible entity.

B. Upon a merger's becoming effective, a foreign corporation or a foreign eligible entity that is the survivor of the merger is deemed to appoint the clerk of the Commission as its agent for service of process in a proceeding to enforce the rights of members of each domestic corporation that is a party to the merger.

C. No corporation that is required by law to be a domestic corporation may, by merger, cease to be a domestic corporation, but every such corporation, even though a corporation of some other state, the United States, or another country, shall also be a domestic corporation of the Commonwealth.

Code 1950, § 13.1-245; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2007, c. 925.



§ 13.1-897.1. Abandonment of a merger

A. Unless otherwise provided in a plan of merger or in the laws under which a foreign corporation or a domestic or foreign eligible entity that is a party to a merger is organized or by which it is governed, after the plan has been adopted and approved as required by this article, and at any time before the certificate of merger has become effective, the merger may be abandoned by a domestic corporation that is a party thereto without action by members in accordance with any procedures set forth in the plan of merger or, if no such procedures are set forth in the plan, in the manner determined by the board of directors, subject to any contractual rights of other parties to the merger.

B. If a merger is abandoned under subsection A after articles of merger have been filed with the Commission but before the certificate of merger has become effective, a statement that the merger has been abandoned in accordance with this section, executed on behalf of a party to the merger, shall be delivered to the Commission for filing prior to the effective date of the certificate of merger. Upon filing, the statement shall take effect and the merger shall be deemed abandoned and shall not become effective.

2007, c. 925.



§ 13.1-898. Repealed

Repealed by Acts 2007, c. 925, cl. 2.



§ 13.1-898.2. Domestication

A. A foreign corporation may become a domestic corporation if the laws of the jurisdiction in which the foreign corporation is incorporated authorize it to domesticate in another jurisdiction. The laws of the Commonwealth shall govern the effect of domesticating in the Commonwealth pursuant to this article.

B. A domestic corporation not required by law to be a domestic corporation may become a foreign corporation if the jurisdiction in which the corporation intends to domesticate allows for the domestication. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication shall be approved in the manner provided in this article. The laws of the jurisdiction in which the corporation domesticates shall govern the effect of domesticating in that jurisdiction.

C. The plan of domestication shall set forth:

1. A statement of the jurisdiction in which the corporation is to be domesticated;

2. The terms and conditions of the domestication; and

3. For a foreign corporation that is to become a domestic corporation, as a referenced attachment, amended and restated articles of incorporation that comply with the requirements of § 13.1-819 as they will be in effect upon consummation of the domestication.

D. The plan of domestication may include any other provision relating to the domestication.

E. The plan of domestication may also include a provision that the board of directors may amend the plan at any time prior to issuance of the certificate of domestication or such other document required by the laws of the other jurisdiction to consummate the domestication. Where a plan of domestication is required to be submitted to the members for their approval, an amendment made subsequent to the submission of the plan to the members of the corporation shall not alter or change any of the terms or conditions of the plan if such alteration or change would adversely affect the members of any class of the corporation.

2003, c. 374; 2007, c. 925; 2012, c. 130.



§ 13.1-898.3. Action on plan of domestication by a domestic corporation

A. When the members of a domestic corporation have voting rights, a plan of domestication shall be adopted in the following manner:

1. The board of directors of the corporation shall adopt the plan of domestication.

2. After adopting a plan of domestication, the board of directors shall submit the plan of domestication for approval by the members.

3. For a plan of domestication to be approved:

a. The board of directors shall recommend the plan to the members unless the board of directors determines that because of conflict of interests or other special circumstances it should make no recommendation and communicates the basis for its determination to the members with the plan; and

b. The members shall approve the plan as provided in subdivision 6 of this subsection.

4. The board of directors may condition its submission of the plan of domestication to the members on any basis.

5. The corporation shall notify each member entitled to vote of the proposed members' meeting in accordance with § 13.1-842 at which the plan of domestication is to be submitted for approval. The notice shall state that a purpose of the meeting is to consider the plan and shall contain or be accompanied by a copy of the plan.

6. Unless this Act or the board of directors, acting pursuant to subdivision 4 of this subsection, requires a greater vote, the plan of domestication shall be approved by each voting group entitled to vote on the plan by more than two-thirds of all the votes entitled to be cast by that voting group. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subdivision or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast on the plan by each voting group entitled to vote on the plan at a meeting at which a quorum of the voting group exists.

7. Voting by a class of members as a separate voting group is required on a plan of domestication if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would entitle the class to vote as a separate voting group on the proposed amendment under § 13.1-887.

B. When a domestic corporation has no members, or no members have voting rights, a plan of domestication shall be adopted at a meeting of the board of directors of such corporation upon receiving the vote of a majority of the directors in office.

2003, c. 374; 2007, c. 925.



§ 13.1-898.4. Articles of domestication

A. After the domestication of a foreign corporation is approved in the manner required by the laws of the jurisdiction in which the corporation is incorporated, the corporation shall file with the Commission articles of domestication setting forth:

1. The name of the corporation immediately prior to the filing of the articles of domestication and, if that name is unavailable for use in the Commonwealth or the corporation desires to change its name in connection with the domestication, a name that satisfies the requirements of § 13.1-829;

2. The plan of domestication;

3. The original jurisdiction of the corporation and the date the corporation was incorporated in that jurisdiction, and each subsequent jurisdiction and the date the corporation was domesticated in each such jurisdiction, if any, prior to the filing of the articles of domestication; and

4. A statement that the domestication is permitted by the laws of the jurisdiction in which the corporation is incorporated and that the corporation has complied with those laws in effecting the domestication.

B. If the Commission finds that the articles of domestication comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of domestication.

C. The certificate of domestication shall become effective pursuant to § 13.1-806.

D. A foreign corporation's existence as a domestic corporation shall begin when the certificate of domestication is effective. Upon becoming effective, the certificate of domestication shall be conclusive evidence that all conditions precedent required to be performed by the foreign corporation have been complied with and that the corporation has been incorporated under this Act.

E. If the foreign corporation is authorized to transact business in the Commonwealth under Article 14 (§ 13.1-919 et seq.), its certificate of authority shall be canceled automatically on the effective date of the certificate of domestication issued by the Commission.

2003, c. 374; 2007, c. 925; 2012, c. 130.



§ 13.1-898.5. Surrender of articles of incorporation upon domestication

A. Whenever a domestic corporation has adopted and approved, in the manner required by this article, a plan of domestication providing for the corporation to be domesticated under the laws of another jurisdiction, the corporation shall file with the Commission articles of incorporation surrender setting forth:

1. The name of the corporation;

2. The jurisdiction in which the corporation is to be domesticated and the name of the corporation upon its domestication under the laws of that jurisdiction;

3. The plan of domestication;

4. A statement that the articles of incorporation surrender are being filed in connection with the domestication of the corporation as a foreign corporation to be incorporated under the laws of another jurisdiction and that the corporation is surrendering its charter under the laws of the Commonwealth;

5. Where the members of the corporation have voting rights, a statement:

a. That the plan was adopted by the unanimous consent of the members; or

b. That the plan was submitted to the members by the board of directors in accordance with this Act, and a statement of:

(1) The existence of a quorum of each voting group entitled to vote separately on the plan; and

(2) Either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number cast for the plan by each voting group was sufficient for approval by that voting group;

6. Where the corporation has no members, or no members having voting rights, then a statement of that fact, the date of the meeting of the board of directors at which the plan was adopted and a statement of the fact that such plan received the vote of a majority of the directors in office;

7. A statement that the corporation revokes the authority of its registered agent to accept service on its behalf and appoints the clerk of the Commission as its agent for service of process in any proceeding based on a cause of action arising during the time it was incorporated in the Commonwealth;

8. A mailing address to which the clerk may mail a copy of any process served on the clerk under subdivision 7; and

9. A commitment by the corporation to notify the clerk of the Commission in the future of any change in the mailing address of the corporation.

B. If the Commission finds that the articles of incorporation surrender comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of incorporation surrender.

C. The corporation shall automatically cease to be a domestic corporation when the certificate of incorporation surrender becomes effective.

D. If the former domestic corporation intends to continue to transact business in the Commonwealth, then, within 30 days after the effective date of the certificate of incorporation surrender, it shall deliver to the Commission an application for a certificate of authority to transact business in the Commonwealth pursuant to § 13.1-921 together with a copy of its instrument of domestication and articles of incorporation and all amendments thereto, duly authenticated by the Secretary of State or other official having custody of corporate records in the state or country under whose laws it is incorporated or domesticated.

E. Service of process on the clerk of the Commission is service of process on a former domestic corporation that has surrendered its charter pursuant to this section. Service on the clerk shall be made in accordance with § 12.1-19.1 and service on the former domestic corporation may be made in any other manner permitted by law.

2003, c. 374; 2007, c. 925; 2015, c. 623.



§ 13.1-898.6. Effect of domestication

A. When a foreign corporation's certificate of domestication in the Commonwealth becomes effective, with respect to that corporation:

1. The title to all real estate and other property remains in the corporation without reversion or impairment;

2. The liabilities remain the liabilities of the corporation;

3. A proceeding pending may be continued by or against the corporation as if the domestication did not occur;

4. The articles of incorporation attached to the articles of domestication constitute the articles of incorporation of the corporation; and

5. The corporation is deemed to:

a. Be incorporated under the laws of the Commonwealth for all purposes;

b. Be the same corporation as the corporation that existed under the laws of the jurisdiction or jurisdictions in which it was originally incorporated or formerly domiciled; and

c. Have been incorporated on the date it was originally incorporated or organized.

B. Any member or director of a foreign corporation that domesticates into the Commonwealth who, prior to the domestication, was liable for the liabilities or obligations of the corporation is not released from those liabilities or obligations by reason of the domestication.

2003, c. 374; 2007, c. 925.



§ 13.1-898.7. Abandonment of domestication

A. Unless otherwise provided in a plan of domestication of a domestic corporation to become a foreign corporation, after the plan has been approved and adopted as required by this article, and at any time before the certificate of incorporation surrender has become effective, the domestication may be abandoned by the domestic corporation without action by its members in accordance with any procedures set forth in the plan of domestication or, if no such procedures are set forth in the plan of domestication, in the manner determined by the board of directors.

B. If a domestication is abandoned as provided under subsection A after articles of incorporation surrender have been filed with the Commission but before the certificate of incorporation surrender has become effective, written notice that the domestication has been abandoned in accordance with this section shall be filed with the Commission prior to the effective date of the certificate of incorporation surrender. The notice shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

C. If the domestication of a foreign corporation into the Commonwealth is abandoned in accordance with the laws of the jurisdiction in which the foreign corporation is incorporated after articles of domestication have been filed with the Commission but before the certificate of domestication has become effective, written notice that the domestication has been abandoned shall be filed with the Commission prior to the effective time and date of the certificate of domestication. The notice shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

2003, c. 374; 2007, c. 925; 2015, c. 623.



§ 13.1-899. Sale of assets in regular course of business

Unless the articles of incorporation provide otherwise, no approval of the members of a corporation entitled to vote is required:

1. To sell, lease, exchange, or otherwise dispose of any or all of the corporation's assets in the usual and regular course of business;

2. To mortgage, pledge or dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of the corporation's assets whether or not in the usual and regular course of business; or

3. To transfer any or all of the corporation's assets to one or more domestic or foreign eligible entities all of whose eligible interests are owned by the corporation.

Code 1950, §§ 13-232, 13.1-246; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-900. Sale of assets other than in regular course of business

A. A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its assets, with or without the good will, otherwise than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporation's board of directors, if the board of directors adopts and its members approve the proposed transaction.

B. Where there are members having voting rights, a disposition, other than a disposition described in § 13.1-899, shall be authorized in the following manner:

1. The board of directors shall adopt a resolution authorizing the disposition. After adoption of such a resolution, the board of directors shall submit the proposed disposition to the members for their approval. The board of directors shall also submit to the members a recommendation that the members approve the proposed disposition, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the members the basis for that determination.

2. The board of directors may condition its submission of the proposed transaction on any basis.

3. The corporation shall notify each member, whether or not entitled to vote, of the proposed members' meeting in accordance with § 13.1-842. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the disposition and shall contain or be accompanied by a copy or summary of the agreement pursuant to which the disposition will be effected. If only a summary of the agreement is sent to members, the corporation shall also send a copy of the agreement to any member who requests it.

4. Unless the board of directors, acting pursuant to subdivision 2 of this subsection, requires a greater vote, the disposition to be authorized shall be approved by more than two-thirds of all the votes cast on the disposition at a meeting at which a quorum exists. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast on the disposition by each voting group entitled to vote on the disposition at a meeting at which a quorum of the voting group exists.

5. Unless the parties to the disposition have agreed otherwise, after a disposition of assets has been approved by members, and at any time before the disposition has been consummated, it may be abandoned, subject to any contractual rights, without further member action in accordance with the procedure set forth in the resolution proposing the disposition or, if none is set forth, by the board of directors.

C. For a transaction to be authorized where there are no members, or no members having voting rights, the proposed transaction shall be authorized upon receiving the vote of a majority of the directors in office.

D. A disposition of assets in the course of dissolution under Article 13 (§ 13.1-902 et seq.) is not governed by this section.

Code 1950, §§ 13-232, 13.1-246; 1956, c. 428; 1985, c. 522; 1991, c. 110; 2007, c. 925.



§ 13.1-901. Sale of certain real property by incorporated educational institutions

In all cases where an incorporated educational institution, or its board of directors, or trustees, for its benefit, owns or holds more than 1,000 acres of land in one or more tracts outside of a city or incorporated town, such board of trustees or directors may, notwithstanding any provision in its charter, or in the deed, will or muniment of title under which such real estate is held, by a majority vote of all of the members of such board, sell and convey all of such real estate in excess of 1,000 acres, the portion to be sold to embrace both land and buildings as may be determined by the board.

Code 1950, § 13.1-246.1; 1973, c. 476; 1985, c. 522.



§ 13.1-902. Dissolution by directors and members

A. Where there are members having voting rights, a corporation's board of directors may propose dissolution for submission to the members.

B. For a proposal to dissolve to be adopted:

1. The board of directors shall recommend dissolution to the members unless the board of directors determines that because of conflict of interests or other special circumstances it should make no recommendation and communicates the basis for its determination to the members; and

2. The members entitled to vote shall approve the proposal to dissolve as provided in subsection E.

C. The board of directors may condition its submission of the proposal for dissolution on any basis.

D. The corporation shall notify each member entitled to vote of the proposed members' meeting in accordance with § 13.1-842. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

E. Unless the board of directors, acting pursuant to subsection C, requires a greater vote, dissolution to be authorized shall have been approved by more than two-thirds of all the votes cast on the proposal to dissolve at a meeting at which a quorum exists. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast by each voting group entitled to vote on the proposed dissolution at a meeting at which a quorum of the voting group exists.

Code 1950, § 13.1-248; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-903. Dissolution by directors

Where there are no members, or no members having voting rights, the dissolution of the corporation shall be authorized at a meeting of the board of directors upon the adoption of a resolution to dissolve by the vote of a majority of the directors in office.

Code 1950, § 13.1-248; 1956, c. 428; 1985, c. 522.



§ 13.1-904. Articles of dissolution

A. At any time after dissolution is approved, the corporation may dissolve by filing with the Commission articles of dissolution setting forth:

1. The name of the corporation.

2. The date dissolution was authorized.

3. Where there are members having voting rights, either (i) a statement that dissolution was authorized by unanimous consent of the members, or (ii) a statement that the proposed dissolution was submitted to the members by the board of directors in accordance with this article and a statement of (a) the existence of a quorum of each voting group entitled to vote separately on dissolution and (b) either the total number of votes cast for and against dissolution by each voting group entitled to vote separately on dissolution or the total number of undisputed votes cast for dissolution separately by each voting group and a statement that the number cast for dissolution by each voting group was sufficient for approval by that voting group.

4. Where there are no members, or no members having voting rights, then a statement of that fact, the date of the meeting of the board of directors at which the dissolution was authorized and a statement of the fact that dissolution was authorized by the vote of a majority of the directors in office.

B. If the Commission finds that the articles of dissolution comply with the requirements of law and that the corporation has paid all required fees and taxes imposed by laws administered by the Commission, it shall issue a certificate of dissolution.

C. A corporation is dissolved upon the effective date of the certificate of dissolution.

D. For purposes of §§ 13.1-902 through 13.1-908.2, "dissolved corporation" means a corporation whose articles of dissolution have become effective; the term includes a successor entity to which the remaining assets of the corporation are transferred subject to its liabilities for purposes of liquidation.

Code 1950, §§ 13.1-252, 13.1-253; 1956, c. 428; 1974, c. 452; 1975, c. 500; 1985, c. 522; 2003, c. 596; 2007, c. 925.



§ 13.1-905. Revocation of dissolution

A. A corporation may revoke its dissolution at any time prior to the effective date of its certificate of termination of corporate existence.

B. Revocation of dissolution shall be authorized in the same manner as the dissolution was authorized unless, where members have votes, that authorization permitted revocation by action by the board of directors alone, in which event the board of directors may revoke the dissolution without member action.

C. After the revocation of dissolution is authorized, the corporation may revoke the dissolution by filing with the Commission articles of revocation of dissolution that set forth:

1. The name of the corporation;

2. The effective date of the dissolution that was revoked;

3. The date that the revocation of dissolution was authorized;

4. If the corporation's board of directors revoked a dissolution authorized by the members, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

5. If member action was required to revoke the dissolution, the information required by subdivision 3 of subsection A of § 13.1-904.

D. If the Commission finds that the articles of revocation of dissolution comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of revocation of dissolution.

E. When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.

Code 1950, § 13.1-251; 1956, c. 428; 1985, c. 522.



§ 13.1-906. Effect of dissolution

A. A dissolved corporation continues its corporate existence but may not transact any business except that appropriate to wind up and liquidate its business and affairs, including:

1. Collecting its assets;

2. Disposing of its properties;

3. Discharging or making provision for discharging its liabilities;

4. Distributing its remaining property; and

5. Doing every other act necessary to wind up and liquidate its business and affairs.

B. Dissolution of a corporation does not:

1. Transfer title to the corporation's property;

2. Subject its directors to standards of conduct different from those prescribed in § 13.1-870;

3. Change quorum or voting requirements for its board of directors or members; change provisions for selection, resignation, or removal of its directors or officers; or change provisions for amending its bylaws;

4. Prevent commencement of a proceeding by or against the corporation in its corporate name;

5. Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

6. Terminate the authority of the registered agent of the corporation.

1985, c. 522; 2007, c. 925.



§ 13.1-907. Distribution and plan of distribution of assets

A. The assets of a corporation in the process of dissolution shall be applied and distributed as follows:

1. All liabilities and obligations of the corporation shall be paid, satisfied and discharged, or adequate provision shall be made therefor;

2. Assets held by the corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, shall be returned, transferred or conveyed in accordance with such requirements;

3. Assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational or similar purposes, but not held upon a condition requiring return, transfer or conveyance by reason of the dissolution, shall be transferred or conveyed to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving corporation, pursuant to a plan of distribution adopted as provided in this Act or as a court may direct;

4. Other assets, if any, shall be distributed in accordance with the provisions of the articles of incorporation or the bylaws to the extent that the articles of incorporation or bylaws determine the distributive rights of members, or any class or classes of members, or provide for distribution to others;

5. Any remaining assets may be distributed to such persons, societies, organizations or domestic or foreign corporations, whether issuing shares or not, as may be specified in a plan of distribution adopted as provided in this Act or as a court may direct.

B. A plan providing for the distribution of assets, not inconsistent with the provisions of this Act, may be adopted by a corporation in the process of dissolution and shall be adopted by a corporation for the purpose of authorizing any transfer or conveyance of assets for which this Act requires a plan of distribution. A plan shall be adopted in accordance with the procedures established in § 13.1-902 or 13.1-903, as the case may be.

Code 1950, §§ 13-237, 13.1-249, 13.1-250; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-908. Known claims against dissolved corporation

A. A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

B. The dissolved corporation shall deliver to each of its known claimants written notice of the dissolution at any time after its effective date. The written notice shall:

1. Provide a reasonable description of the claim that the claimant may be entitled to assert;

2. State whether the claim is admitted, or not admitted, and if admitted (i) the amount that is admitted, which may be as of a given date, and (ii) any interest obligation if fixed by an instrument of indebtedness;

3. Provide a mailing address where a claim may be sent;

4. State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which confirmation of the claim is required to be delivered to the dissolved corporation; and

5. State that, except to the extent that any claim is admitted, the claim will be barred if written confirmation of the claim is not delivered by the deadline.

C. A claim against the dissolved corporation is barred to the extent that it is not admitted:

1. If the dissolved corporation delivered written notice to the claimant in accordance with subsection B and the claimant does not deliver written confirmation of the claim to the dissolved corporation by the deadline; or

2. If the dissolved corporation delivered written notice to the claimant that his claim is not admitted, in whole or in part, and the claimant does not commence a proceeding to enforce the claim within 90 days from the delivery of written confirmation of the claim to the dissolved corporation.

D. For purposes of this section, "claim" does not include (i) a contingent liability or a claim based on an event occurring after the effective date of dissolution or (ii) a liability or claim the ultimate maturity of which is more than 60 days after the delivery of written notice to the claimant pursuant to subsection B.

E. If a liability exists but the full extent of any damages is or may not be ascertainable, and a proceeding to enforce the claim is commenced pursuant to subdivision C 2, the claimant may amend the pleadings after filing to include any damages that occurred or are alleged to have occurred after filing, and the court having jurisdiction of such claim may continue such proceeding during its pendency if it appears that further damages are or may be still occurring.

1985, c. 522; 2007, c. 925.



§ 13.1-908.1. Other claims against dissolved corporation

A. A dissolved corporation may also (i) deliver notice of its dissolution to any known claimant with a liability or claim that pursuant to subsection D of § 13.1-908 is not treated as a claim for purposes of § 13.1-908 and (ii) publish notice of its dissolution one time in a newspaper of general circulation in the city or county where the dissolved corporation's principal office, or, if none in the Commonwealth, its registered office, is or was last located. The notice of dissolution shall request that persons with claims against the dissolved corporation present them in accordance with the notice.

B. The notice shall:

1. Describe the information that is required to be included in a claim and provide a mailing address to which the claim may be sent; and

2. State that a claim against the dissolved corporation will be barred unless a proceeding to enforce the claim is commenced prior to the earlier of the expiration of any applicable statute of limitations or three years after the date of delivery of notice to the claimant, or the date of publication of the notice, as appropriate.

C. If the dissolved corporation provides notice of its dissolution in accordance with this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation prior to the earlier of the expiration of any applicable statute of limitations or three years after the date on which notice was delivered to the claimant or published, as appropriate:

1. A claimant who was not given written notice under § 13.1-908;

2. A claimant whose claim was timely sent to the dissolved corporation but not acted on; and

3. A claimant whose claim pursuant to subsection D of § 13.1-908 is not treated as a claim for purposes of § 13.1-908.

D. A claim that is not barred by subsection C of § 13.1-908 or subsection C of this section may be enforced:

1. Against the dissolved corporation, to the extent of its undistributed assets; or

2. Except as provided in subsection D of § 13.1-908.2, if the assets have been distributed in liquidation, against a member of the dissolved corporation to the extent of the member's pro rata share of the claim or the corporate assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this section may not exceed the total amount of assets distributed to the member.

2007, c. 925; 2015, c. 611.



§ 13.1-908.2. Court proceedings

A. A dissolved corporation that has published a notice under § 13.1-908.1 may file an application with the circuit court of the city or county where the dissolved corporation's principal office, or, if none in the Commonwealth, its registered office, is or was last located for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution. Provision need not be made for any claim that is or is reasonably anticipated to be barred under subsection C of § 13.1-908.1.

B. Within 10 days after the filing of the application, notice of the proceeding shall be given by the dissolved corporation to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved corporation.

C. The court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the dissolved corporation.

D. Provision by the dissolved corporation for security in the amount and the form ordered by the court under subsection A shall satisfy the dissolved corporation's obligations with respect to claims that do not meet the definition of a claim in subsection D of § 13.1-908, and such claims may not be enforced against a member who received assets in liquidation.

2007, c. 925.



§ 13.1-908.3. Director duties

A. The board of directors shall cause the dissolved corporation to apply its remaining assets to discharge or make reasonable provision for the payment of claims and make distributions of assets to members after payment or provision for claims.

B. Directors of a dissolved corporation that has disposed of claims under § 13.1-908, 13.1-908.1, or 13.1-908.2 shall not be liable for breach of subsection A with respect to claims against the dissolved corporation that are barred or satisfied under § 13.1-908, 13.1-908.1, or 13.1-908.2.

2007, c. 925.



§ 13.1-909. Grounds for judicial dissolution

A. The circuit court in any city or county described in subsection C may dissolve a corporation:

1. In a proceeding by a member or director if it is established that:

a. The directors are deadlocked in the management of the corporate affairs and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the members generally, because of the deadlock, and either that the members are unable to break the deadlock or there are no members having voting rights;

b. The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

c. The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired;

d. The corporate assets are being misapplied or wasted; or

e. The corporation is unable to carry out its purposes;

2. In a proceeding by a creditor if it is established that:

a. The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied and the corporation is insolvent; or

b. The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent;

3. In a proceeding by the corporation to have its voluntary dissolution continued under court supervision;

4. Upon application by the board of directors when it is established that circumstances make it impossible to obtain a representative vote by members on the question of dissolution and that the continuation of the business of the corporation is not in the interest of the members but it is in their interest that the assets and business be liquidated; or

5. When the Commission has instituted a proceeding for the involuntary termination of a corporate existence and entered an order finding that the corporate existence of the corporation should be terminated but that liquidation of its business and affairs should precede the entry of an order of termination of corporate existence.

B. The circuit court in the city or county named in subsection C shall have full power to liquidate the assets and business of the corporation at any time after the termination of corporate existence, pursuant to the provisions of this article upon the application of any person, for good cause, with regard to any assets or business that may remain. The jurisdiction conferred by this clause may also be exercised by any such court in any city or county where any property may be situated whether of a domestic or a foreign corporation that ceased to exist.

C. Venue for a proceeding brought under this section lies in the city or county where the corporation's principal office is or was last located, or, if none in the Commonwealth, where its registered office is or was last located.

D. It is not necessary to make directors or members parties to a proceeding to be brought under this section unless relief is sought against them individually.

E. A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with such powers and duties as the court may direct, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

Code 1950, §§ 13.1-257, 13.1-260, 13.1-261; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2007, c. 925.



§ 13.1-910. Receivership or custodianship

A. A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage while the proceeding is pending, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all its property wherever located.

B. The court may appoint an individual, a domestic corporation, or a foreign corporation, authorized to transact business in the Commonwealth, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

C. The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

1. The receiver (i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court, and (ii) may sue and defend in his own name as receiver of the corporation in all courts of the Commonwealth; and

2. The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interest of its members and creditors.

D. The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interest of the corporation, its members, and creditors.

E. The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.

Code 1950, §§ 13.1-258, 13.1-259; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-911. Decree of dissolution

A. If after a hearing the court determines that one or more grounds for judicial dissolution described in § 13.1-909 exist, it may enter a decree directing that the corporation shall be dissolved. The clerk of the court shall deliver a certified copy of the decree to the Commission, which shall enter an order of involuntary dissolution.

B. After the order of involuntary dissolution has been entered, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with §§ 13.1-906 and 13.1-907 and the notification of claimants in accordance with §§ 13.1-908, 13.1-908.1, and 13.1-908.2. When all of the assets of the corporation have been distributed, the court shall so advise the Commission, which shall enter an order of termination of corporate existence.

Code 1950, §§ 13.1-262, 13.1-263; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-912. Articles of termination of corporate existence

A. When a corporation has distributed all of its assets and voluntary dissolution proceedings have not been revoked, it shall file articles of termination of corporate existence with the Commission. The articles shall set forth:

1. The name of the corporation;

2. That all the assets of the corporation have been distributed; and

3. That the dissolution of the corporation has not been revoked.

B. If the Commission finds that the articles of termination of corporate existence comply with the requirements of law and that all required fees have been paid, it shall by order issue a certificate of termination of corporate existence. Upon the issuance of such certificate, the existence of the corporation shall cease, except for the purpose of suits, other proceedings and appropriate corporate action by members, directors and officers as provided in this Act.

C. The statement "that all the assets of the corporation have been distributed" means that the corporation has divested itself of all its assets by the payment of claims or by assignment to a trustee or trustees as directed by § 13.1-907. If any certificate holder, member, bondholder, or other security holder, or a participating patron of a cooperative who is entitled to a share in the distribution of the assets cannot be found, the corporation may thereupon, and without awaiting the one year mentioned in § 55-210.7, pay such person's share to the State Treasurer as abandoned property on complying with all applicable requirements of § 55-210.12 except subdivision B 4 of that section.

1985, c. 522; 1986, c. 529; 2004, c. 162; 2007, c. 925.



§ 13.1-913. Termination of corporate existence by incorporators or initial directors

A majority of the initial directors or, if initial directors were not named in the articles of incorporation and have not been elected, the incorporators of a corporation that has not commenced business may dissolve the corporation and terminate its corporate existence by filing with the Commission articles of termination of corporate existence that set forth:

1. The name of the corporation;

2. That the corporation has not commenced business;

3. That no debt of the corporation remains unpaid;

4. That the net assets of the corporation remaining after winding up have been distributed; and

5. That a majority of the initial directors authorized the dissolution or that initial directors were not named in the articles of incorporation and have not been elected and a majority of the incorporators authorized the dissolution.

1985, c. 522; 1986, c. 234; 2007, c. 925.



§ 13.1-914. Automatic termination of corporate existence

A. If any domestic corporation fails to file its annual report or pay its annual registration fee in a timely manner as required by this chapter, the Commission shall mail to each such corporation a notice of the impending termination of its corporate existence. Whether or not such notice is mailed, if any corporation fails to file its annual report or pay its annual registration fee on or before the last day of the fourth month immediately following its annual report or annual registration fee due date each year, the corporate existence of the corporation shall be automatically terminated as of that day.

B. If any domestic corporation whose registered agent has filed with the Commission his statement of resignation pursuant to § 13.1-835 fails to file a statement of change pursuant to § 13.1-834 within 31 days after the date on which the statement of resignation was filed, the Commission shall mail notice to the corporation of the impending termination of its corporate existence. If the corporation fails to file the statement of change before the last day of the second month immediately following the month in which the impending termination notice was mailed, the corporate existence of the corporation shall be automatically terminated as of that day.

C. The properties and affairs of a corporation whose corporate existence has been terminated pursuant to this section shall pass automatically to its directors as trustees in liquidation. The trustees shall then proceed to (i) collect the assets of the corporation, (ii) pay, satisfy, and discharge its liabilities and obligations, and (iii) do all other acts required to liquidate its business and affairs. After paying or adequately providing for the payment of all its obligations, the trustees shall distribute the remainder of its assets in accordance with § 13.1-907.

D. No officer, director, or agent of a corporation shall have any personal obligation for any of the liabilities of the corporation whether such liabilities arise in contract, tort, or otherwise, solely by reason of the termination of the corporation's existence pursuant to this section.

Code 1950, § 13.1-254; 1956, c. 428; 1970, c. 4; 1980, c. 185; 1985, cc. 522, 528; 1987, c. 2; 1988, c. 405; 1991, c. 125; 1997, c. 216; 2000, c. 52; 2007, c. 925; 2010, c. 753.



§ 13.1-915. Involuntary termination of corporate existence

A. The corporate existence of a corporation may be terminated involuntarily by order of the Commission when it finds that the corporation (i) has continued to exceed or abuse the authority conferred upon it by law; (ii) has failed to maintain a registered office or a registered agent in the Commonwealth as required by law; (iii) has failed to file any document required by this Act to be filed with the Commission; or (iv) has been convicted for a violation of 8 U.S.C. § 1324a(f), as amended, for actions of its officers and directors constituting a pattern or practice of employing unauthorized aliens in the Commonwealth. Upon termination, the properties and affairs of the corporation shall pass automatically to its directors as trustees in liquidation. The trustees then shall proceed to collect the assets of the corporation, and pay, satisfy and discharge its liabilities and obligations and do all other acts required to liquidate its business and affairs. After paying or adequately providing for the payment of all its obligations, the trustees shall distribute the remainder of its assets in accordance with § 13.1-907. A corporation whose existence is terminated pursuant to clause (iv) shall not be eligible for reinstatement for a period of not less than one year.

B. Any corporation convicted of the offense listed in clause (iv) of subsection A shall immediately report such conviction to the Commission and file with the Commission an authenticated copy of the judgment or record of conviction.

C. Before entering any such order the Commission shall issue a rule against the corporation giving it an opportunity to be heard and show cause why such an order should not be entered. The Commission may issue the rule on its own motion or on motion of the Attorney General.

Code 1950, § 13.1-256; 1956, c. 428; 1958, c. 506; 1968, c. 116; 1976, c. 350; 1985, c. 522; 1991, c. 310; 2007, c. 925; 2008, cc. 588, 770.



§ 13.1-916. Reinstatement of a corporation that has ceased to exist

A. A corporation that has ceased to exist pursuant to this article may apply to the Commission for reinstatement within five years thereafter unless the corporate existence was terminated by order of the Commission (i) upon a finding that the corporation has continued to exceed or abuse the authority conferred upon it by law or (ii) entered pursuant to § 13.1-911 and the circuit court's decree directing dissolution contains no provision of reinstatement of corporate existence.

B. To have its corporate existence reinstated, the corporation shall provide the Commission with the following:

1. An application for reinstatement, which shall include the identification number issued by the Commission to the corporation, and which may be in the form of a letter signed by an officer or director of the corporation, or which may be by affidavit signed by an agent of any member's interests stating that after diligent search by such agent, no officer or director can be found;

2. A reinstatement fee of $10;

3. All annual registration fees and penalties that were due before the corporation ceased to exist and that would have been assessed or imposed to the date of reinstatement if the corporation's existence had not been terminated;

4. An annual report for the calendar year that corresponds to the calendar year of the latest annual registration fee that was assessed or that would have been assessed to the date of reinstatement;

5. If the name of the corporation does not comply with the provisions of § 13.1-829 at the time of reinstatement, articles of amendment to the articles of incorporation to change the corporation's name to a name that satisfies the provisions of § 13.1-829, with the fee required by this chapter for the filing of articles of amendment; and

6. If the corporation's registered agent has filed a statement of resignation and a new registered agent has not been appointed, a statement of change pursuant to § 13.1-834.

C. If the corporation complies with the provisions of this section, the Commission shall enter an order of reinstatement of corporate existence. Upon entry of the order of reinstatement, the corporate existence shall be deemed to have continued from the date of termination as if termination had never occurred, and any liability incurred by the corporation or a director, officer, or other agent after the termination and before the reinstatement is determined as if the termination of the corporation's existence had never occurred.

Code 1950, § 13.1-255; 1956, c. 428; 1958, c. 564; 1976, c. 350; 1985, c. 522; 1986, c. 234; 1988, c. 405; 2004, c. 601; 2005, c. 379; 2006, c. 663; 2007, c. 925; 2015, c. 623.



§ 13.1-917. Survival of remedy after termination of corporate existence

The termination of corporate existence shall not take away or impair any remedy available to or against the corporation, its directors, officers or members, for any right or claim existing, or any liability incurred, prior to such termination. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors and officers shall have power to take such corporate or other action as shall be appropriate to protect such remedy, right or claim.

Code 1950, § 13.1-264; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-918. Repealed

Repealed by Acts 1988, c. 405.



§ 13.1-919. Authority to transact business required

A. A foreign corporation may not transact business in the Commonwealth until it obtains a certificate of authority from the Commission.

B. The following activities, among others, do not constitute transacting business within the meaning of subsection A:

1. Maintaining, defending, or settling any proceeding;

2. Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs;

3. Maintaining bank accounts;

4. Selling through independent contractors;

5. Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the Commonwealth before they become contracts;

6. Creating or acquiring indebtedness, deeds of trust, and security interests in real or personal property;

7. Securing or collecting debts or enforcing deeds of trust and security interests in property securing the debts;

8. Owning, without more, real or personal property;

9. Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature;

10. For a period of less than 90 consecutive days, producing, directing, filming, crewing or acting in motion picture feature films, television series or commercials, or promotional films which are sent outside of the Commonwealth for processing, editing, marketing and distribution; or

11. Serving, without more, as a general partner of or as a partner in a partnership that is a general partner of a domestic or foreign limited partnership that does not otherwise transact business in the Commonwealth.

C. The list of activities in subsection B is not exhaustive.

Code 1950, §§ 13.1-265 to 13.1-265.2; 1956, c. 428; 1962, c. 239; 1980, c. 630; 1985, c. 522; 2007, c. 925.



§ 13.1-920. Consequences of transacting business without authority

A. A foreign corporation transacting business in the Commonwealth without a certificate of authority may not maintain a proceeding in any court in the Commonwealth until it obtains a certificate of authority.

B. Notwithstanding subsections A and C, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in the Commonwealth.

C. The successor to a foreign corporation that transacted business in the Commonwealth without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in the Commonwealth until the foreign corporation or its successor obtains a certificate of authority.

A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court shall further stay the proceeding until the foreign corporation or its successor obtains the certificate.

D. If a foreign corporation transacts business in the Commonwealth without a certificate of authority, each officer, director, and employee who does any of such business in the Commonwealth knowing that a certificate of authority is required shall be liable for a penalty of not less than $500 and not more than $5,000. Any such penalty may be imposed by the Commission or by any court in the Commonwealth before which an action against the corporation may lie, after the corporation and the individual have been given notice and an opportunity to be heard.

E. Suits, actions and proceedings may be begun against a foreign corporation that transacts business in the Commonwealth without a certificate of authority by serving process on any director, officer or agent of the corporation doing such business, or, if none can be found, on the clerk of the Commission or on the corporation in any other manner permitted by law. If any foreign corporation transacts business in the Commonwealth without a certificate of authority, it shall by transacting such business be deemed to have thereby appointed the clerk of the Commission its attorney for service of process. Service upon the clerk shall be made in accordance with § 12.1-19.1.

Code 1950, §§ 13-218, 13.1-281; 1956, c. 428; 1981, c. 320; 1985, c. 522; 1986, c. 571; 1990, c. 325; 1991, c. 672; 2007, c. 925.



§ 13.1-921. Application for certificate of authority

A. A foreign corporation may apply to the Commission for a certificate of authority to transact business in the Commonwealth. The application shall be made on forms prescribed and furnished by the Commission. The application shall set forth:

1. The name of the corporation, and if the corporation is prevented by § 13.1-924 from using its name in the Commonwealth, a designated name that satisfies the requirements of subsection B of § 13.1-924;

2. The name of the state or other jurisdiction under whose laws it is incorporated, and if the corporation was previously authorized or registered to transact business in the Commonwealth as a foreign corporation, limited liability company, business trust, limited partnership, or registered limited liability partnership, with respect to every such prior authorization or registration, (i) the name of the entity; (ii) the entity type; (iii) the state or other jurisdiction of incorporation, organization, or formation; and (iv) the entity identification number issued to it by the Commission;

3. The date of incorporation and period of duration;

4. The street address of the foreign corporation's principal office;

5. The address of the proposed registered office of the foreign corporation in the Commonwealth, including both (i) the post office address with street and number, if any, and (ii) the name of the county or city in which it is located, and the name of its proposed registered agent in the Commonwealth at such address and that the registered agent is either (a) an individual who is a resident of Virginia and either an officer or director of the corporation or a member of the Virginia State Bar or (b) a domestic or foreign stock or nonstock corporation, limited liability company, or registered limited liability partnership authorized to transact business in the Commonwealth, the business office of which is identical with the registered office; and

6. The names and usual business addresses of the current directors and principal officers of the foreign corporation.

B. The foreign corporation shall deliver with the completed application a copy of its articles of incorporation and all amendments thereto, duly authenticated by the Secretary of State or other official having custody of corporate records in the state or other jurisdiction under whose laws it is incorporated.

C. If the Commission finds that the application complies with the requirements of law, and that all required fees have been paid, it shall issue a certificate of authority to transact business in the Commonwealth.

Code 1950, §§ 13.1-269, 13.1-270; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1985, c. 522; 1994, c. 348; 2001, cc. 517, 541; 2002, c. 607; 2004, c. 274; 2007, c. 925; 2015, c. 623.



§ 13.1-922. Amended certificate of authority

A. A foreign corporation authorized to transact business in the Commonwealth shall obtain an amended certificate of authority from the Commission:

1. If it changes its corporate name or the state or other jurisdiction of its incorporation; or

2. To abandon or change the designated name adopted by the corporation for use in the Commonwealth pursuant to subsection B of § 13.1-924.

B. The requirements of § 13.1-921 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

C. Whenever the articles of incorporation of a foreign corporation that is authorized to transact business in the Commonwealth are amended, within 30 days after the amendment becomes effective, the foreign corporation shall file with the Commission a copy of such amendment duly authenticated by the Secretary of State or other official having custody of corporate records in the state or other jurisdiction under whose law it is incorporated.

Code 1950, §§ 13.1-275 to 13.1-277; 1956, c. 428; 1958, c. 564; 1985, c. 522; 1986, c. 571; 1987, c. 431; 2007, c. 925; 2015, c. 623.



§ 13.1-923. Effect of certificate of authority

A. A certificate of authority authorizes the foreign corporation to which it is issued to transact business in the Commonwealth, subject, however, to the right of the Commonwealth to revoke the certificate as provided in this Act.

B. A foreign corporation holding a valid certificate of authority shall have no greater rights and privileges than a domestic corporation. The certificate of authority shall not be deemed to authorize it to exercise any of its corporate powers or purposes that a foreign corporation is forbidden by law to exercise in the Commonwealth.

C. This Act does not authorize the Commonwealth to regulate the organization or internal affairs of a foreign corporation authorized to transact business in the Commonwealth.

Code 1950, §§ 13.1-266, 13.1-271; 1956, c. 428; 1985, c. 522; 2007, c. 925.



§ 13.1-924. Corporate name of foreign corporation

A. No certificate of authority shall be issued to a foreign corporation unless the corporate name of such foreign corporation satisfies the requirements of § 13.1-829.

B. If the corporate name of a foreign corporation does not satisfy the requirements of § 13.1-829, to obtain or maintain a certificate of authority to transact business in the Commonwealth, if its real name is unavailable, the foreign corporation may use a designated name that is available, and that satisfies the requirements of § 13.1-829, if it informs the Commission of the designated name.

Code 1950, §§ 13.1-267, 13.1-268, 13.1-277; 1956, c. 428; 1975, c. 500; 1985, c. 522; 1986, cc. 232, 571; 2003, c. 592; 2005, c. 379; 2007, c. 925; 2012, c. 63.



§ 13.1-925. Registered office and registered agent of foreign corporation

A. Each foreign corporation authorized to transact business in the Commonwealth shall continuously maintain in the Commonwealth:

1. A registered office, which may be the same as any of its places of business.

2. A registered agent, who shall be:

a. An individual who is a resident of Virginia and either an officer or director of the corporation or a member of the Virginia State Bar, and whose business office is identical with the registered office; or

b. A domestic or foreign stock or nonstock corporation, limited liability company or registered limited liability partnership authorized to transact business in the Commonwealth, the business office of which is identical with the registered office; provided such a registered agent (i) shall not be its own registered agent and (ii) shall designate by instrument in writing, acknowledged before a notary public, one or more natural persons at the office of the registered agent upon whom any process, notice or demand may be served and shall continuously maintain at least one such person at that office. Whenever any such person accepts service, a photographic copy of such instrument shall be attached to the return.

B. The sole duty of the registered agent is to forward to the corporation at its last known address any process, notice or demand that is served on the registered agent.

Code 1950, § 13.1-272; 1956, c. 428; 1958, c. 564; 1985, c. 522; 1994, c. 348; 2000, c. 162; 2001, cc. 517, 541; 2007, c. 925.



§ 13.1-926. Change of registered office or registered agent of a foreign corporation

A. A foreign corporation authorized to transact business in the Commonwealth may change its registered office or registered agent, or both, upon filing with the Commission a statement of change on a form prescribed and furnished by the Commission that sets forth:

1. The name of the foreign corporation;

2. The address of its current registered office;

3. If the current registered office is to be changed, the post office address, including street and number, if any, of the new registered office, and the name of the city or county in which it is to be located;

4. The name of its current registered agent;

5. If the current registered agent is to be changed, the name of the new registered agent; and

6. That after the change or changes are made, the corporation will be in compliance with the requirements of § 13.1-925.

B. A statement of change shall forthwith be filed with the Commission by a foreign corporation whenever its registered agent dies, resigns or ceases to satisfy the requirements of § 13.1-925.

C. A foreign corporation's registered agent may sign a statement as required above if (i) the business address of the registered agent changes to another post office address within the Commonwealth or (ii) the name of the registered agent has been legally changed. A foreign corporation's new registered agent may sign and submit for filing a statement as required above if (a) the former registered agent is a business entity that has been merged into the new registered agent, (b) the instrument of merger is on record in the office of the clerk of the Commission, and (c) the new registered agent is an entity that is qualified to serve as a registered agent pursuant to § 13.1-925. In either instance, the registered agent or surviving entity shall forthwith file a statement as required above, which shall recite that a copy of the statement shall be mailed to the principal office address of the foreign corporation on or before the business day following the day on which the statement is filed.

Code 1950, § 13.1-273; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1985, c. 522; 1986, c. 622; 2003, c. 597; 2007, c. 925; 2010, c. 434.



§ 13.1-927. Resignation of registered agent of foreign corporation

A. The registered agent of a foreign corporation may resign the agency appointment by signing and filing with the Commission a statement of resignation accompanied by a certification that the registered agent shall mail a copy thereof to the principal office of the corporation by certified mail on or before the business day following the day on which the statement is filed. The statement of resignation may include a statement that the registered office is also discontinued.

B. The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

1985, c. 522; 2007, c. 925; 2010, c. 434.



§ 13.1-928. Service of process on foreign corporation

A. The registered agent of a foreign corporation authorized to transact business in the Commonwealth shall be an agent of such corporation upon whom any process, notice, order or demand required or permitted by law to be served upon the corporation may be served. The registered agent may by instrument in writing, acknowledged before a notary public, designate a natural person or persons in the office of the registered agent upon whom any such process, notice, order or demand may be served. Whenever any such person accepts service of process, a photographic copy of such instrument shall be attached to the return.

B. Whenever a foreign corporation authorized to transact business in the Commonwealth fails to appoint or maintain a registered agent in the Commonwealth, or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the clerk of the Commission shall be an agent of the corporation upon whom service may be made in accordance with § 12.1-19.1.

C. Nothing in this section shall limit or affect the right to serve any process, notice, order or demand, required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law.

Code 1950, §§ 13-214 to 13-217, 13.1-274; 1956, c. 428; 1975, c. 500; 1985, c. 522; 1986, cc. 571, 622; 1991, c. 672; 2001, cc. 517, 541; 2007, c. 925.



§ 13.1-928.1. Merger of foreign corporation authorized to transact business in Commonwealth

A. Whenever a foreign corporation authorized to transact business in the Commonwealth is a party to a merger permitted by the laws of the state or other jurisdiction under whose laws it is incorporated, and such corporation is the surviving entity of the merger, it shall, within 30 days after such merger becomes effective, file with the Commission a copy of the instrument of merger duly authenticated by the Secretary of State or other official having custody of corporate records in the state or other jurisdiction under whose law it is incorporated; however, the filing shall not be required when a foreign corporation merges with a domestic corporation, the foreign corporation's articles of incorporation are not amended by said merger, and the articles of merger filed on behalf of the domestic corporation pursuant to § 13.1-896 contain a statement that the merger is permitted under the laws of the state or other jurisdiction in which the foreign corporation is incorporated and that the foreign corporation has complied with that law in effecting the merger.

B. Whenever a foreign corporation authorized to transact business in the Commonwealth is a party to a merger permitted by the laws of the state or other jurisdiction under the laws of which it is incorporated, and such corporation is not the surviving entity of the merger or, whenever such a foreign corporation is a party to a consolidation so permitted, the surviving or resulting domestic or foreign corporation, limited liability company, business trust, partnership, or limited partnership shall, if not continuing to transact business in the Commonwealth, within 30 days after such merger or consolidation becomes effective, deliver to the Commission a copy of the instrument of merger or consolidation duly authenticated by the Secretary of State or other official having custody of corporate records in the state or other jurisdiction under whose law it was incorporated and comply in behalf of the predecessor corporation with the provisions of § 13.1-929. If a surviving or resulting corporation or limited liability company, business trust, partnership, or limited partnership is to continue to transact business in the Commonwealth and has not received a certificate of authority to transact business in the Commonwealth, within such 30 days, deliver to the Commission an application for a certificate of authority to transact business in the Commonwealth, together with a duly authenticated copy of the instrument of merger or consolidation and also, in case of a merger, a copy of its articles of incorporation and all amendments thereto, duly authenticated by the Secretary of State or other official having custody of corporate records in the state or country under whose laws it is incorporated.

C. Upon the merger or consolidation of two or more foreign corporations any one of which owns property in the Commonwealth, all such property shall pass to the surviving or resulting corporation except as otherwise provided by the laws of the state by which it is governed, but only from the time when a duly authenticated copy of the instrument of merger or consolidation is filed with the Commission.

1986, c. 571; 1990, c. 283; 2006, c. 663; 2007, c. 925; 2015, c. 623.



§ 13.1-928.2. Entity conversion of foreign corporation authorized to transact business in Commonwealth

A. Whenever a foreign corporation that is authorized to transact business in the Commonwealth converts to another type of entity, the surviving or resulting entity shall, within 30 days after such entity conversion becomes effective, file with the Commission a copy of the instrument of entity conversion duly authenticated by the Secretary of State or other official having custody of corporate records in the state or other jurisdiction under whose laws such entity conversion was effected; and

1. If the surviving or resulting entity is not continuing to transact business in the Commonwealth or is not a foreign limited liability company, business trust, limited partnership, or registered limited liability partnership, then, within 30 days after such entity conversion, it shall comply on behalf of the predecessor corporation with the provisions of § 13.1-929; or

2. If the surviving or resulting entity is a foreign limited liability company, business trust, limited partnership, or registered limited liability partnership and is to continue to transact business in the Commonwealth, then, within such 30 days, it shall deliver to the Commission an application for a certificate of registration to transact business in the Commonwealth or, in the case of a foreign registered limited liability partnership, a statement of registration.

B. Upon the entity conversion of a foreign corporation that is authorized to transact business in the Commonwealth, all property in the Commonwealth owned by the foreign corporation shall pass to the surviving or resulting entity except as otherwise provided by the laws of the state or other jurisdiction by which it is governed, but only from and after the time when a duly authenticated copy of the instrument of entity conversion is filed with the Commission.

2004, c. 274.



§ 13.1-929. Withdrawal of foreign corporation

A. A foreign corporation authorized to transact business in the Commonwealth may not withdraw from the Commonwealth until it obtains a certificate of withdrawal from the Commission.

B. A foreign corporation authorized to transact business in the Commonwealth may apply to the Commission for a certificate of withdrawal. The application shall be on a form prescribed and furnished by the Commission and shall set forth:

1. The name of the foreign corporation and the name of the state or other jurisdiction under whose laws it is incorporated;

2. If applicable, a statement that the foreign corporation was a party to a merger permitted by the laws of the state or other jurisdiction under whose law it was incorporated and that it was not the surviving entity of the merger, has consolidated with another entity, or has converted to another type of entity under the laws of the state or other jurisdiction under whose law it was incorporated;

3. That the foreign corporation is not transacting business in the Commonwealth and that it surrenders its authority to transact business in the Commonwealth;

4. That the foreign corporation revokes the authority of its registered agent to accept service on its behalf and appoints the clerk of the Commission as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in the Commonwealth;

5. A mailing address to which the clerk of the Commission may mail a copy of any process served on him under subdivision 4; and

6. A commitment to notify the clerk of the Commission in the future of any change in the mailing address of the corporation.

C. The Commission shall not allow any foreign corporation to withdraw from the Commonwealth unless such corporation files with the Commission a statement certifying that the corporation has filed returns and has paid all state taxes to the time of the certificate or a statement that no such returns are required to be filed or taxes are required to be paid. In such case the corporation may file returns and pay taxes before they would otherwise be due. If the Commission finds that the application complies with the requirements of law and that all required fees have been paid, it shall issue a certificate of withdrawal.

D. Before any foreign corporation authorized to transact business in the Commonwealth terminates its corporate existence, it shall file with the Commission an application for withdrawal. Whether or not such application is filed, the termination of the corporate existence of such foreign corporation shall not take away or impair any remedy available against such corporation for any right or claim existing or any liability incurred prior to such termination. Any such action or proceeding against such foreign corporation may be defended by such corporation in its corporate name. The members, directors and officers shall have power to take such corporate or other action as shall be appropriate to protect such remedy, right or claim. The right of a foreign corporation that has terminated its corporate existence to institute and maintain in its corporate name actions, suits or proceedings in the courts of the Commonwealth shall be governed by the law of the state of its incorporation.

E. Service of process on the clerk of the Commission is service of process on a foreign corporation that has withdrawn pursuant to this section. Service upon the clerk shall be made in accordance with § 12.1-19.1, and service upon the foreign corporation may be made in any other manner permitted by law.

Code 1950, §§ 13.1-278, 13.1-278.1; 1956, c. 428; 1958, c. 564; 1975, c. 500; 1985, c. 522; 1986, c. 529; 1991, c. 672; 2007, c. 925; 2012, c. 130; 2015, c. 623.



§ 13.1-930. Automatic revocation of certificate of authority

A. If any foreign corporation fails to file its annual report or pay its annual registration fee in a timely manner as required by this chapter, the Commission shall mail to each such corporation notice of the impending revocation of its certificate of authority to transact business in the Commonwealth. Whether or not such notice is mailed, if any foreign corporation fails to file its annual report or pay its annual registration fee on or before the last day of the fourth month immediately following its annual report or annual registration fee due date each year, such foreign corporation shall automatically cease to be authorized to transact business in the Commonwealth and its certificate of authority shall be automatically revoked as of that day.

B. Every foreign corporation authorized to transact business in the Commonwealth shall pay the annual registration fee required by law on or before the foreign corporation's annual registration fee due date determined in accordance with subsection A of § 13.1-936.1 of each year.

C. If any foreign corporation whose registered agent has filed with the Commission his statement of resignation pursuant to § 13.1-927 fails to file a statement of change pursuant to § 13.1-926 within 31 days after the date on which the statement of resignation was filed, the Commission shall mail notice to the foreign corporation of impending revocation of its certificate of authority. If the foreign corporation fails to file the statement of change before the last day of the second month immediately following the month in which the impending revocation notice was mailed, the foreign corporation shall automatically cease to be authorized to transact business in the Commonwealth and its certificate of authority shall be automatically revoked as of that day.

D. The automatic revocation of a foreign corporation's certificate of authority pursuant to this section constitutes the appointment of the clerk of the Commission as the foreign corporation's agent for service of process in any proceeding based on a cause of action arising during the time the foreign corporation was authorized to transact business in the Commonwealth. Service of process on the clerk of the Commission under this subsection is service on the foreign corporation and shall be made on the clerk in accordance with § 12.1-19.1.

E. Revocation of a foreign corporation's certificate of authority pursuant to this section does not terminate the authority of the registered agent of the corporation.

Code 1950, § 13.1-279; 1956, c. 428; 1970, c. 4; 1985, cc. 522, 528; 1987, c. 2; 1988, c. 405; 1991, c. 125; 1997, c. 216; 2000, c. 52; 2007, c. 925; 2010, c. 753.



§ 13.1-931. Involuntary revocation of certificate of authority

A. The certificate of authority to transact business in the Commonwealth of any foreign corporation may be revoked by order of the Commission when it finds that the corporation:

1. Has continued to exceed the authority conferred upon it by law;

2. Has failed to maintain a registered office or a registered agent in the Commonwealth as required by law;

3. Has failed to file any document required by this Act to be filed with the Commission;

4. No longer exists under the laws of the state or country of its incorporation; or

5. Has been convicted for a violation of 8 U.S.C. § 1324a(f), as amended, for actions of its officers and directors constituting a pattern or practice of employing unauthorized aliens in the Commonwealth.

A certificate revoked pursuant to subdivision A 5 shall not be eligible for reinstatement for a period of not less than one year.

B. Any foreign corporation convicted of the offense listed in subdivision A 5 shall immediately report such conviction to the Commission and file with the Commission an authenticated copy of the judgment or record of conviction.

C. Before entering any such order the Commission shall issue a rule against the corporation giving it an opportunity to be heard and show cause why such an order should not be entered. The Commission may issue the rule on its own motion or on motion of the Attorney General.

D. The authority of a foreign corporation to transact business in the Commonwealth ceases on the date shown on the order revoking its certificate of authority.

E. The Commission's revocation of a foreign corporation's certificate of authority appoints the clerk of the Commission the foreign corporation's agent for service of process in any proceeding based on a cause of action arising during the time the foreign corporation was authorized to transact business in the Commonwealth. Service of process on the clerk of the Commission under this subsection is service on the foreign corporation and shall be made on the clerk in accordance with § 12.1-19.1.

F. Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.

Code 1950, § 13.1-280; 1956, c. 428; 1958, c. 506; 1985, c. 522; 1991, c. 672; 1995, c. 76; 2007, c. 925; 2008, cc. 588, 770; 2015, c. 623.



§ 13.1-931.1. Reinstatement of foreign corporation whose certificate of authority has been withdrawn or revoked

A. A foreign corporation whose certificate of authority to transact business in the Commonwealth has been withdrawn or revoked may be relieved of the withdrawal or revocation and have its certificate of authority reinstated by the Commission within five years after the date of withdrawal or revocation unless the certificate of authority was revoked by order of the Commission pursuant to subdivision A 1 of § 13.1-931.

B. To have its certificate of authority reinstated, a foreign corporation shall provide the Commission with the following:

1. An application for reinstatement, which shall include the identification number issued by the Commission to the corporation, and which may be in the form of a letter signed by an officer or director of the corporation, or which may be by affidavit signed by an agent of any member's interests stating that after diligent search by such agent, no officer or director can be found;

2. A reinstatement fee of $10;

3. All annual registration fees and penalties that were due before the certificate of withdrawal was issued or the certificate of authority was revoked and that would have been assessed or imposed to the date of reinstatement if the corporation had not withdrawn or had its certificate of authority revoked;

4. An annual report for the calendar year that corresponds to the calendar year of the latest annual registration fee that was assessed or that would have been assessed to the date of reinstatement;

5. A duly authenticated copy of any amendments or corrections made to the articles of incorporation or other constituent documents of the foreign corporation and any mergers entered into by the foreign corporation from the date of withdrawal or revocation of its certificate of authority to the date of its application for reinstatement, along with an application for an amended certificate of authority if required as a result of an amendment or a correction, and all fees required by this chapter for the filing of such instruments;

6. If the name of the foreign corporation does not comply with the provisions of § 13.1-924 at the time of reinstatement, an application for an amended certificate of authority to adopt a designated name for use in the Commonwealth that satisfies the requirements of § 13.1-924, with the fee required by this chapter for the filing of an application for an amended certificate of authority; and

7. If the foreign corporation's registered agent has filed a statement of resignation and a new registered agent has not been appointed, a statement of change pursuant to § 13.1-926.

C. If the foreign corporation complies with the provisions of this section, the Commission shall enter an order of reinstatement, reinstating the foreign corporation's certificate of authority to transact business in the Commonwealth.

1987, c. 431; 1988, c. 405; 2004, c. 274; 2007, c. 925; 2015, c. 623.



§ 13.1-932. Corporate records

A. A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all actions taken by the members or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

B. A corporation shall maintain appropriate accounting records.

C. A corporation or its agent shall maintain a record of its members, in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, if any.

D. A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

E. A corporation shall keep a copy of the following records:

1. Its articles or restated articles of incorporation, all amendments to them currently in effect, and any notices to members referred to in subdivision L 5 of § 13.1-804 regarding facts on which a filed document is dependent;

2. Its bylaws or restated bylaws and all amendments to them currently in effect;

3. Resolutions adopted by its board of directors creating one or more classes of members, and fixing their relative rights, preferences, and limitations;

4. The minutes of all members' meetings, and records of all action taken by members without a meeting, for the past three years;

5. All written communications to members generally within the past three years;

6. A list of the names and business addresses of its current directors and officers; and

7. Its most recent annual report delivered to the Commission under § 13.1-936.

Code 1950, § 13.1-228; 1956, c. 428; 1975, c. 500; 1985, c. 522; 2007, c. 925.



§ 13.1-933. Inspection of records by members

A. Subject to subsection C of § 13.1-934, a member of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in subsection E of § 13.1-932 if he gives the corporation written notice of his demand at least five business days before the date on which he wishes to inspect and copy.

B. A member of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection C and gives the corporation written notice of his demand at least five business days before the date on which he wishes to inspect and copy:

1. Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the members, and records of action taken by the members or board of directors without a meeting, to the extent not subject to inspection under subsection A;

2. Accounting records of the corporation; and

3. The record of members.

C. A member may inspect and copy the records identified in subsection B only if:

1. He has been a member of record for at least six months immediately preceding his demand;

2. His demand is made in good faith and for a proper purpose;

3. He describes with reasonable particularity his purpose and the records that he desires to inspect; and

4. The records are directly connected with his purpose.

D. The right of inspection granted by this section may not be abolished or limited by a corporation's articles of incorporation or bylaws.

E. This section does not affect:

1. The right of a member to inspect records if the member is in litigation with the corporation, to the same extent as any other litigant; or

2. The power of a court, independently of this Act, to compel the production of corporate records for examination.

1985, c. 522; 2007, c. 925.



§ 13.1-934. Scope of inspection right

A. A member's agent or attorney has the same inspection and copying rights as the member he represents.

B. The right to copy records under § 13.1-933 includes, if reasonable, the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the member.

C. The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production, reproduction, and transmission of the records.

D. The corporation may comply with a member's demand to inspect the record of members under subdivision B 3 of § 13.1-933 by providing the member with a list of its members that was compiled no earlier than the date of the member's demand.

1985, c. 522; 2007, c. 925.



§ 13.1-935. Court-ordered inspection

A. If a corporation does not allow a member who complies with subsection A of § 13.1-933 to inspect and copy any records required by that subsection to be available for inspection, the circuit court in the city or county where the corporation's principal office is located, or, if none in this Commonwealth, where its registered office is located, may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member.

B. If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with subsections B and C of § 13.1-933 may apply to the circuit court in the city or county where the corporation's principal office is located, or, if none in this Commonwealth, where its registered office is located, for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

C. If the court orders inspection and copying of the records demanded, it may also order the corporation to pay the member's costs, including reasonable counsel fees, incurred to obtain the order if the member proves that the corporation refused inspection without a reasonable basis for doubt about the right of the member to inspect the records demanded.

D. If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.

1985, c. 522.



§ 13.1-935.1. Inspection of records by directors

A. A director of a corporation is entitled to inspect and copy the books, records, and documents of the corporation at any reasonable time to the extent reasonably related to the performance of his duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

B. The circuit court of the city or county where the corporation's principal office or, if none in the Commonwealth, its registered office is located may order inspection and copying of the books, records, and documents upon application of a director who has been refused such inspection rights, unless the corporation establishes that the director is not entitled to such inspection rights. The court shall dispose of an application under this subsection on an expedited basis.

C. If an order is issued, the court may include provisions protecting the corporation from undue burden or expense and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation and may also order the corporation to reimburse the director for his reasonable costs, including reasonable counsel fees, incurred in connection with the application if the director proves that the corporation refused inspection without a reasonable basis for doubt about the director's right to inspect the records demanded.

2007, c. 925.



§ 13.1-936. Annual report of domestic and foreign corporations

A. Each domestic corporation, and each foreign corporation authorized to transact business in the Commonwealth, shall file, within the time prescribed by this section, an annual report setting forth:

1. The name of the corporation, the address of its principal office and the state or country under whose laws it is incorporated;

2. The address of the registered office of the corporation in the Commonwealth, including both (i) the post office address with street and number, if any, and (ii) the name of the county or city in which it is located, and the name of its registered agent in the Commonwealth at such address; and

3. The names and post office addresses of the directors and the principal officers of the corporation.

B. The report shall be made on forms prescribed and furnished by the Commission, and shall supply the information as of the date of the report.

C. Except as otherwise provided in this subsection, the annual report of a domestic or foreign corporation shall be filed with the Commission on or before the last day of the twelfth month next succeeding the month in which it was incorporated or authorized to transact business in the Commonwealth, and on or before such date in each year thereafter. The report shall be filed no earlier than three months prior to its due date each year. If the report appears to be incomplete or inaccurate, the Commission shall return it for correction or explanation. Otherwise the Commission shall file it in the clerk's office. At the discretion of the Commission the annual report due date for a corporation may be extended, on a monthly basis for a period of not less than one month nor more than 11 months, at the request of its registered agent of record or as may be necessary to distribute annual report due dates of corporations as equally as practicable throughout the year on a monthly basis.

Code 1950, §§ 13-9, 13-11, 13-32, 13-213, 13.1-282, 13.1-283; 1956, c. 428; 1958, c. 418; 1975, c. 500; 1981, c. 523; 1985, c. 522; 1987, c. 2; 1997, c. 216; 2007, c. 925; 2010, c. 753.



§ 13.1-936.1. Annual registration fees to be paid by domestic and foreign corporations; penalty for failure to pay timely

A. Every domestic corporation and every foreign corporation authorized to conduct its affairs in the Commonwealth shall pay into the state treasury on or before the last day of the twelfth month next succeeding the month in which it was incorporated or authorized to conduct its affairs in the Commonwealth, and by such date in each year thereafter, an annual registration fee of $25. At the discretion of the Commission, the annual registration fee due date for a corporation may be extended, on a monthly basis for a period of not less than one month nor more than 11 months, at the request of its registered agent of record or as may be necessary to distribute annual registration fee due dates of corporations as equally as practicable throughout the year on a monthly basis.

The annual registration fee shall be irrespective of any specific license tax or other tax or fee imposed by law upon the corporation for the privilege of carrying on its business in the Commonwealth or upon its franchise, property or receipts. Nonstock corporations incorporated before 1970 which were not liable for the annual registration fee therefor shall not be liable for an annual registration fee hereafter.

B. Each year, the Commission shall ascertain from its records each domestic corporation and each foreign corporation authorized to conduct its affairs in the Commonwealth, as of the first day of the second month next preceding the month in which it was incorporated or authorized to conduct its affairs in the Commonwealth and shall assess against each such corporation the annual registration fee herein imposed. In any year in which a corporation's annual registration fee due date is extended pursuant to subsection A, the annual registration fee assessment shall be increased by a prorated amount to cover the period of extension. A statement of the assessment, when made, shall be forwarded by the clerk of the Commission to the Comptroller and to each such corporation.

C. Any domestic or foreign corporation that fails to pay the annual registration fee herein imposed within the time prescribed shall incur a penalty of $10, which shall be added to the amount of the annual registration fee due. The penalty shall be in addition to any other penalty or liability imposed by law.

D. The fees paid into the state treasury under this section shall be set aside as a special fund to be used only by the Commission as it deems necessary to defray all costs of staffing, maintaining and operating the office of the clerk of the Commission, together with all other costs incurred by the Commission in supervising, implementing and administering the provisions of Part 5 (§ 8.9A-501 et seq.) of Title 8.9A, this title, except for Chapters 5 (§ 13.1-501 et seq.) and 8 (§ 13.1-557 et seq.) and Article 6 (§ 55-142.1 et seq.) of Chapter 6 of Title 55, provided that one-half of the fees collected shall be credited to the general fund. The excess of fees collected over the projected costs of administration in the next fiscal year shall be paid into the general fund prior to the close of the fiscal year.

1988, c. 405; 1991, c. 311; 1997, c. 216; 2007, c. 925; 2010, c. 753.



§ 13.1-936.2. Collection of unpaid bills for registration fees

The registration fee with penalty and interest shall be enforceable, in addition to existing remedies for the collection of taxes, levies and fees, by action in equity, in the name of the Commonwealth, in the appropriate circuit court. Venue shall be in accordance with § 8.01-261.

1988, c. 405.



§ 13.1-937. Application to existing corporations

Unless otherwise provided, the provisions of this chapter shall apply to all domestic and foreign corporations existing at the time this chapter takes effect and their members. The charter of every corporation heretofore or hereafter organized in this Commonwealth shall be subject to the provisions of this chapter. In the case of foreign corporations, the certificate of authority to transact business in this Commonwealth issued by the Commission under any prior act of this Commonwealth shall continue in effect subject to the provisions hereof.

Code 1950, §§ 13.1-203, 13.1-290, 13.1-290.1; 1956, c. 428; 1966, c. 387; 1975, c. 500; 1985, c. 522.



§ 13.1-938. Application to certain social, patriotic and benevolent societies incorporated before year 1900; reports by such societies

The charter of every social, patriotic and benevolent society incorporated by an act of the General Assembly of Virginia prior to the year 1900 for the purpose of perpetuating the memory of men in the military, naval and civil service of the Colonies and of the Continental Congress shall be deemed to have remained, and to be, in full force and effect notwithstanding the provisions of § 13.1-937 or any other statute enacted after January 1, 1950, or regulation pursuant thereto requiring the filing of any report or reports with the Commission. All such reports which under such statutes should have been so filed shall be filed with the Commission on or before August 1, 1986. Such corporation hereafter shall be deemed to hold its charter subject to the provisions of the Constitution of Virginia now in effect, and the laws passed in pursuance thereof.

1985, c. 522.



§ 13.1-939. Saving provision

A. Except as provided in subsection B, the repeal of a statute by this Act does not affect:

1. The operation of the statute or any action taken under it before its repeal;

2. Any ratification, right, remedy, privilege, obligation or liability acquired, accrued, or incurred under the statute before its repeal;

3. Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; or

4. Any proceeding commenced, or reorganization or dissolution authorized by the board of directors, under the statute before its repeal, and the proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

B. If a penalty or punishment imposed for violation of a statute repealed by this Act is reduced by this Act, the penalty or punishment if not already imposed shall be imposed in accordance with this Act.

C. If any provision of this chapter is deemed to modify, limit, or supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., the provisions of this chapter shall control to the maximum extent permitted by 15 U.S.C. § 7002(a)(2).

Code 1950, § 13.1-292; 1956, c. 428; 1985, c. 522; 2007, c. 925; 2010, c. 171.



§ 13.1-940. Repealed

Repealed by Acts 2015, c. 709, cl. 2.



§ 13.1-941. Repealed

Repealed by Acts 2002, c. 607.



§ 13.1-941.01. Conversion to a domestic stock corporation

A domestic corporation may convert to a domestic stock corporation organized under Chapter 9 (§ 13.1-601 et seq.) in accordance with the provisions of this article.

2002, c. 607; 2015, c. 623.



§ 13.1-942. Articles of restatement

A. A corporation converting to a domestic stock corporation shall file with the Commission articles of restatement in accordance with § 13.1-889.

B. In addition to the information required by subsection D of § 13.1-889, if the corporation has one or more classes of members, the articles of restatement shall set forth (i) the manner and basis of converting the membership interests of each class of members of the corporation into shares or other securities, obligations, rights to acquire shares, or other securities, cash, other property, or any combination of the foregoing or (ii) a statement that the membership interests of the members will be canceled without consideration as a result of the corporation's conversion to a domestic stock corporation.

C. The articles of restatement shall set forth the text of the amended and restated articles of incorporation that comply with the requirements of Chapter 9 (§ 13.1-601 et seq.) as they will be in effect immediately upon the consummation of the conversion.

D. If the Commission finds that the articles of restatement comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of restatement in accordance with § 13.1-889.

1989, c. 609; 2015, c. 623.



§ 13.1-943. Fees

Upon the filing of the articles of restatement to convert to a domestic stock corporation, in addition to the fees required by § 13.1-816 for filing articles of restatement, a corporation shall also pay a fee equal to that required for a newly chartered stock corporation authorized to issue the same number of shares, as set forth in subsection A of § 13.1-615.1.

1989, c. 609; 2015, c. 623.



§ 13.1-944. Effect of conversion

A. When a conversion under this article becomes effective:

1. The corporation continues its existence as a domestic stock corporation subject to the provisions of Chapter 9 (§ 13.1-601 et seq.);

2. The directors of the corporation continue in office until their terms expire and new directors are elected by the shareholders;

3. The title to all real estate and other property remains in the domestic stock corporation without reversion or impairment;

4. The liabilities remain the liabilities of the domestic stock corporation;

5. A pending proceeding may be continued by or against the domestic stock corporation as if the conversion did not occur;

6. The amended and restated articles of incorporation set forth in the articles of restatement shall constitute the articles of incorporation of the domestic stock corporation;

7. The membership interests, if any, of the corporation are reclassified into shares or other property, or canceled, in accordance with the articles of restatement, and the members of the corporation are entitled only to the rights provided in the articles of restatement;

8. The domestic stock corporation is deemed to:

a. Be a domestic stock corporation for all purposes;

b. Be the same corporation without interruption as the converting corporation that existed prior to the conversion; and

c. Have been incorporated on the date that the converting corporation was originally incorporated; and

9. The corporation shall cease to be a corporation organized under the provisions of this chapter.

B. Any member of a corporation that converts to a domestic stock corporation who, prior to the conversion, was liable for the liabilities or obligations of the corporation is not released from those liabilities or obligations by reason of the conversion.

1989, c. 609; 2015, c. 623.



§ 13.1-944.1. Definitions

In this article:

"Articles of organization" has the same meaning specified in § 13.1-1002.

"Converting entity" means the domestic corporation that adopts a plan of entity conversion pursuant to this article.

"Corporation" has the same meaning specified in § 13.1-803.

"Limited liability company" has the same meaning specified in § 13.1-1002.

"LLC membership interest" has the same meaning as membership interest in § 13.1-1002.

"Member" when used with respect to a corporation has the meaning as specified in § 13.1-803, and when used with respect to a limited liability company has the same meaning specified in § 13.1-1002.

"Membership interest" has the same meaning specified in § 13.1-803.

"Person" has the same meaning specified in § 13.1-803.

"Resulting entity" means the limited liability company that is in existence immediately after consummation of an entity conversion pursuant to this article.

2012, c. 706.



§ 13.1-944.2. Entity conversion

A corporation may become a limited liability company pursuant to a plan of entity conversion. Such a plan shall be adopted and approved by the corporation in accordance with the procedures of this article.

2012, c. 706.



§ 13.1-944.3. Plan of entity conversion

A. A plan of entity conversion shall set forth:

1. The terms and conditions of the conversion, including the manner and basis of converting the membership interests, if any, of the corporation into LLC membership interests of the resulting entity;

2. Where the corporation has no members, the plan of entity conversion shall provide for the designation of the persons who are to become a member of the limited liability company upon conversion. No person shall be designated as a member of the resulting entity without the person's prior consent;

3. As a separate attachment to the plan, the full text of the articles of organization of the resulting entity as they will be in effect immediately after consummation of the conversion; and

4. Any other provision relating to the conversion that may be desired.

B. The plan of entity conversion may also include a provision that the board of directors may amend the plan prior to the issuance of the certificate of entity conversion. An amendment made subsequent to the submission of the plan to the members shall not alter or change any of the terms or conditions of the plan if the change would adversely affect the membership interests of the corporation.

2012, c. 706.



§ 13.1-944.4. Action on plan of entity conversion

A. Where the corporation has no members, or no members having voting rights, the plan shall be adopted upon receiving the vote of at least two-thirds of the directors in office.

B. Where there are members of the corporation having voting rights:

1. The plan of entity conversion shall be adopted by the board of directors;

2. After adopting the plan of entity conversion, the board of directors shall submit the plan to the members for their approval. The board of directors shall also transmit to the members a recommendation that the members approve the plan, unless the board of directors determines that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the members the basis for that determination; and

3. The voting members shall approve the plan as provided in subdivision C 3.

C. When a plan of entity conversion is to be approved by the members in accordance with subsection B:

1. The board of directors may condition its submission of the plan of entity conversion to the members on any basis;

2. The corporation shall notify each member, whether or not entitled to vote, of the proposed members' meeting in accordance with § 13.1-842 at which the plan of entity conversion is to be submitted for approval. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the plan and shall contain or be accompanied by a copy of the plan; and

3. Unless this chapter or the board of directors, acting pursuant to subdivision 1, requires a greater vote, the plan of entity conversion shall be approved by each voting group entitled to vote on the plan by more than two-thirds of all the votes entitled to be cast by that voting group. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast on the plan by each voting group entitled to vote on the plan at a meeting at which a quorum of the voting group exists.

2012, c. 706.



§ 13.1-944.5. Articles of entity conversion

A. After the conversion of a corporation into a limited liability company has been adopted and approved as required by this article, the converting entity shall file with the Commission articles of entity conversion setting forth:

1. The name of the corporation immediately prior to the filing of the articles of entity conversion and the name to which the name of the converting entity is to be changed, which name shall satisfy the requirements of the laws of the Commonwealth;

2. The plan of entity conversion, including the full text of the articles of organization of the resulting entity that comply with the requirements of Chapter 12 (§ 13.1-1000 et seq.), as they will be in effect immediately after consummation of the conversion;

3. A statement:

a. That the plan was adopted by the vote of at least two-thirds of the directors in office, including the reason member approval was not required;

b. That the plan was adopted by the unanimous consent of the members having voting rights; or

c. That the plan was proposed by the board of directors and submitted to the members in accordance with this chapter, and a statement of:

(1) The existence of a quorum of each voting group entitled to vote separately on the plan; and

(2) Either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number cast for the plan by each voting group was sufficient for approval by that voting group.

B. If the Commission finds that the articles of entity conversion comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of entity conversion.

2012, c. 706; 2015, c. 623.



§ 13.1-944.6. Effect of entity conversion

A. When an entity conversion under this article becomes effective, with respect to that entity:

1. The title to all real estate and other property remains in the resulting entity without reversion or impairment;

2. The liabilities remain the liabilities of the resulting entity;

3. A pending proceeding may be continued by or against the resulting entity as if the conversion did not occur;

4. The articles of organization attached to the articles of entity conversion constitute the articles of organization of the resulting entity;

5. The membership interests, if any, of the corporation are reclassified into LLC membership interests in accordance with the plan of entity conversion, and the members of the corporation are entitled only to the rights provided in the plan of entity conversion;

6. The resulting entity is deemed to:

a. Be a limited liability company for all purposes;

b. Be the same entity without interruption as the converting entity that existed prior to the conversion; and

c. Have been organized on the date that the converting entity was originally incorporated; and

7. The corporation shall cease to be a corporation when the certificate of entity conversion becomes effective.

B. Any member of a corporation that converts to a limited liability company who, prior to the conversion, was liable for the liabilities or obligations of the limited liability company is not released from those liabilities or obligations by reason of the entity conversion.

2012, c. 706; 2015, c. 623.



§ 13.1-944.7. Abandonment of entity conversion

A. Unless otherwise provided in a plan of entity conversion of a domestic corporation to become a limited liability company, after the plan has been approved and adopted as required by this article, and at any time before the certificate of entity conversion has become effective, the conversion may be abandoned by the corporation without action by the members in accordance with any procedures set forth in the plan of entity conversion or, if no such procedures are set forth in the plan of entity conversion, in the manner determined by the board of directors.

B. If an entity conversion is abandoned under subsection A after articles of entity conversion have been filed with the Commission but before the certificate of entity conversion has become effective, written notice that the entity conversion has been abandoned in accordance with this section shall be filed with the Commission prior to the effective time and date of the certificate of entity conversion. The notice shall take effect upon filing and the entity conversion shall be deemed abandoned and shall not become effective.

2012, c. 706; 2015, c. 623.



§ 13.1-945. Property title records

A. Whenever the records in the office of the clerk of the Commission reflect that a domestic or foreign corporation has changed or corrected its name, merged into a domestic or foreign limited liability company, corporation, business trust, limited partnership or partnership, converted into a domestic or foreign limited liability company, business trust, limited partnership or partnership, or domesticated in or from another jurisdiction, the clerk of the Commission, upon request, shall issue a certificate reciting such change, correction, merger, conversion or domestication. The certificate may be admitted to record in the deed books, in accordance with § 17.1-227, of any clerk's office within the jurisdiction of which any property of the corporation is located in order to maintain the continuity of title records. The person filing the certificate shall pay a fee of $10 to the clerk of the court, but no tax shall be due thereon.

B. Whenever a foreign corporation has changed or corrected its name, merged into another business entity, converted into another type of business entity, or domesticated in another jurisdiction, and it cannot or chooses not to obtain a certificate reciting such change, correction, merger, conversion or domestication from the clerk of the Commission pursuant to subsection A, a similar certificate by any competent authority of the foreign corporation's jurisdiction of incorporation may be admitted to record in the deed books, in accordance with § 17.1-227, of any clerk's office within the jurisdiction of which any property of the corporation is located in order to maintain the continuity of title records. The person filing the certificate shall pay a fee of $10 to the clerk of the court, but no tax shall be due thereon.

2007, c. 771.



§ 13.1-946. Reserved

Reserved.



§ 13.1-981. How chapter cited

This chapter shall be known and may be cited as the "Virginia Industrial Development Corporation Act."

Code 1950, § 13.1-140; 1960, c. 80; 1985, c. 522.



§ 13.1-982. Definitions

As used in this chapter, unless a different meaning is required by the context, the following words and phrases shall have the following meanings:

"Board of directors." -- The board of directors of a corporation created under this chapter.

"Commission." -- The State Corporation Commission of Virginia.

"Corporation." -- A Virginia industrial development corporation created under the provisions of this chapter.

"Financial institution." -- Any bank, trust company, savings institution, industrial loan association or insurance company.

"Loan limit." -- For any member, the maximum amount permitted to be outstanding at one time on loans made by such member to a corporation as determined under the provisions of this chapter.

"Member." -- Any financial institution which shall undertake to lend money to a corporation created under this chapter, upon its call and in accordance with the provisions of this chapter.

Code 1950, § 13.1-141; 1960, c. 80; 1985, c. 522; 1996, c. 77.



§ 13.1-983. Incorporation

An industrial development corporation may be incorporated in the Commonwealth pursuant to the provisions of Article 3 (§ 13.1-618 et seq.) of Chapter 9 of this title, and all the provisions of Chapter 9 (§ 13.1-601 et seq.) of this title not in conflict with or inconsistent with the provisions of this chapter shall apply to such corporation except as hereinafter otherwise provided. The purpose clause of the articles of incorporation shall recite that the purposes for which the corporation is formed are to stimulate and promote the business prosperity and economic welfare of the Commonwealth and its citizens; to encourage and assist through financial aid, advice, technical assistance and other appropriate means the location of new businesses and industries and the rehabilitation, improvement and expansion of existing businesses and industries throughout the Commonwealth; and in furtherance of such purposes, to cooperate with the Virginia Economic Development Partnership and with other organizations, public and private.

Code 1950, § 13.1-142; 1960, c. 80; 1984, c. 750; 1985, c. 522; 1996, cc. 590, 598.



§ 13.1-984. Corporate name

Every corporation created under this chapter shall have as part of its corporate name or title the words "Industrial Development."

Code 1950, § 13.1-143; 1960, c. 80; 1985, c. 522.



§ 13.1-985. Governor to approve articles of incorporation

The articles of incorporation shall not be issued by the Commission unless approved by the Governor in writing. Such approval shall not be given by the Governor until he first shall have sought the advice of the Chief Executive Officer of the Virginia Economic Development Partnership.

Code 1950, § 13.1-144; 1960, c. 80; 1985, c. 522; 1996, cc. 590, 598; 2010, c. 869.



§ 13.1-986. How funds may be derived

A corporation created under this chapter may derive funds from the sale of its shares and debentures, from loans from its members on the terms and conditions set forth in this chapter, from any other financial institution or person and from any agency established by the federal government or the Commonwealth of Virginia.

Code 1950, § 13.1-144.1; 1972, c. 693; 1985, c. 522.



§ 13.1-987. Restrictions on powers of corporation

The powers of a corporation shall be subject to the following restrictions:

1. It shall not approve any application for a loan until the applicant shall have shown that he has applied to a financial institution that could lawfully lend the amount of money sought and that the financial institution has refused in writing to make the requested loan.

2. It shall not incur any secondary liability for the debts of others, but may assume primary liability therefor.

3. It shall not give security for any loan made to it unless all loans to it are secured ratably in proportion to unpaid balances due, except that it may give security or priority on loans made to it by any federal agency or instrumentality or by any agency or instrumentality of the Commonwealth of Virginia without securing all loans made to it.

Code 1950, § 13.1-145; 1960, c. 80; 1972, c. 693; 1985, c. 522.



§ 13.1-988. Acquisition, transfer, etc., of securities and shares of corporation

Notwithstanding any other provision of law, any person, corporation, including a public service corporation, financial institution or railroad may acquire, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, notes, debentures, securities or other evidences of indebtedness, or the shares of capital stock of a corporation created hereunder, provided that the amount of capital stock which may be acquired by any member of such corporation shall not exceed ten percent of the loan limit of such member.

Code 1950, § 13.1-146; 1960, c. 80; 1985, c. 522.



§ 13.1-989. Membership in corporation; loans from members

A. Any financial institution is authorized to become a member of a corporation by making application to the board of directors on such form and in such manner as the board of directors may require and membership shall become effective upon acceptance of such application by the board. Membership shall be for the duration of the corporation, provided, however, that upon written notice given to the corporation two years in advance, a member may withdraw from membership at the expiration date of such notice and shall not thereafter be obligated to make any loans to the corporation.

B. Each member shall make loans to the corporation as and when called upon by it to do so. Such loans shall be made upon terms and conditions as shall be approved from time to time by the board of directors, subject to the following conditions:

1. All loans shall be evidenced by transferable instruments of the corporation and shall bear interest at a rate of not less than one-half of one percent in excess of the rate of interest determined by the board of directors to be prevalent commercial banking prime or base rate on unsecured commercial loans as of the date of the loan.

2. If expressly provided in such call, the loan may provide for a rate of interest which fluctuates with the prime or base rate from time to time and which would be subject during the life of the loan to adjustment as of each interest period commencing after the next interest payment date.

3. All loan limits shall be established at the $1000 amount nearest to the amount computed in accordance with the provisions of this section.

4. No loan pursuant to call under this section to a development corporation shall be made if immediately thereafter the total amount of the obligations of the corporation would exceed ten times the amount of its outstanding and unimpaired capital stock, its earned and unimpaired surplus established pursuant to § 13.1-994 and any indebtedness expressly subordinated to loans made pursuant to call under this section.

5. The total amount outstanding at any one time on loans to a development corporation made by any member shall not exceed the following limit, to be determined as of the time such member becomes a member, on the basis of figures contained in the most recent year-end statement furnished by such member to state or federal supervisory authorities, as the case may be: two percent of the capital and permanent surplus of banks and trust companies; one-half of one percent of the total outstanding loans made by a savings institution, or $250,000, whichever is less; one percent of the total outstanding loans made by an industrial loan company; one percent of the capital and unassigned surplus of stock insurance companies, except fire insurance companies; one percent of the unassigned surplus of mutual insurance companies, except fire insurance companies; one-tenth of one percent of the assets of fire insurance companies.

6. All loan limits shall be recomputed as of January 1 of each even-numbered year, but no member's loan limit shall be increased as the result of such recomputation without the consent of such member.

7. Each call for loans made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limits of all members. The "adjusted loan limit" of a member shall be the amount of such member's loan limit, reduced by the balance of outstanding loans made by such member to the corporation and the investment of such member in capital stock of the corporation at the time of such call.

8. A member of a corporation created under this chapter shall not be a member of more than one such corporation.

Code 1950, § 13.1-147; 1960, c. 80; 1962, c. 159; 1972, c. 693; 1985, c. 522; 1996, c. 77.



§ 13.1-990. Shares and shareholders

Each share of common stock of a corporation shall have a par value of $100, and shall be issued for cash.

Each shareholder shall be entitled to one vote, in person or by proxy, for each share of capital stock held, and each member shall be entitled to one vote, in person or by proxy, for each $1000 of the authorized loan limit of such member as determined under § 13.1-989.

The rights given by Chapter 9 (§ 13.1-601 et seq.) of this title to shareholders to attend meetings and to receive notice thereof and to exercise voting rights shall apply to members as well as to shareholders of a corporation created hereunder. The voting rights of the members shall be the same as if they were a separate class of shareholders, and shareholders and members shall in all cases vote separately by classes. A quorum at a meeting shall require the presence in person or by proxy of a majority of the holders of the voting rights of each class.

Code 1950, § 13.1-148; 1960, c. 80; 1972, c. 693; 1985, c. 522.



§ 13.1-991. Directors

The business and affairs of a corporation shall be conducted by a board of directors. The number of directors shall be a multiple of three. Two-thirds of the directors shall be elected by the members and one-third shall be elected by the shareholders. Any vacancy in the office of a director elected by the members may be filled by the directors elected by the members and any vacancy in the office of director elected by the shareholders may be filled by the directors elected by the shareholders. The shareholders and members or the directors may by bylaw provide that a quorum of the board of directors for the purpose of transaction of business shall consist of a stated number or percentage of the directors less than a majority of the number of directors fixed by the bylaws; but in no event shall a quorum consist of less than one-third of the number of directors so fixed.

Code 1950, § 13.1-149; 1960, c. 80; 1968, c. 254; 1985, c. 522.



§ 13.1-992. Executive committee

The board of directors, by a resolution adopted by a majority of the directors present and constituting a quorum at any meeting, may designate five or more directors to constitute an executive committee which, to the extent provided in such resolution or the bylaws of the corporation, shall have and may exercise all the authority of the board of directors except the authority to approve an amendment to the articles of incorporation or a plan of merger. The executive committee specifically shall have the right to make calls upon the membership under § 13.1-989, unless expressly provided to the contrary by such resolution or bylaw. Such committee shall have the power to fill any vacancy occurring in the board of directors or in the executive committee. Such vacancy shall be filled by the affirmative vote of a majority of the remaining members of the executive committee, though less than a quorum of the committee, unless expressly provided to the contrary by such resolution or bylaw.

Code 1950, § 13.1-149.1; 1972, c. 693; 1985, c. 522.



§ 13.1-993. Restrictions on amendments to articles of incorporation

No amendment to the articles of incorporation shall be made which increases the obligation of a member to make loans to the corporation or which makes any change in the principal amount, interest rate, maturity date, or in the security or credit position of any outstanding loan made by a member to the corporation or which affects the right of a member to withdraw from membership or the voting rights of such member, without the consent of each member who would be affected by such amendment.

Code 1950, § 13.1-150; 1960, c. 80; 1985, c. 522.



§ 13.1-994. Earned surplus

Each year the corporation shall set apart as earned surplus not less than ten percent of its net earnings for the preceding fiscal year until such surplus shall be equal in value to one-half of the amount paid in on the capital stock then outstanding. Whenever the amount of surplus so established shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation.

Code 1950, § 13.1-151; 1960, c. 80; 1985, c. 522.



§ 13.1-995. Members to have rights of shareholders

The rights given to shareholders under the provisions of §§ 13.1-614, 13.1-624, 13.1-629, 13.1-742 and 13.1-744 shall apply to members as well as to shareholders of a corporation created hereunder.

Code 1950, § 13.1-152; 1960, c. 80; 1985, c. 522.



§ 13.1-996. Corporation not authorized to receive money on deposit; deposit of funds of corporation

No corporation organized under the provisions of this chapter shall at any time be authorized to receive money on deposit. The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by appropriate vote of the board of directors or executive committee.

Code 1950, § 13.1-153; 1960, c. 80; 1972, c. 693; 1985, c. 522.



§ 13.1-997. Books and records

A corporation shall keep, in addition to the books and records required by § 13.1-770, a record showing the names and addresses of all members of the corporation and the current status of loans made by each to the corporation. Members shall have the same rights with respect to such books and records as are given to shareholders by § 13.1-770.

Code 1950, § 13.1-154; 1960, c. 80; 1985, c. 522.



§ 13.1-998. Credit of Commonwealth not pledged

Under no circumstances is the credit of the Commonwealth pledged herein.

Code 1950, § 13.1-155; 1960, c. 80; 1985, c. 522.



§ 13.1-1000. Short title

This chapter shall be known as the Virginia Limited Liability Company Act.

1991, c. 168 .



§ 13.1-1001. Reservation of power to amend or repeal

The General Assembly shall have the power to amend or repeal all or part of this chapter at any time and all domestic and foreign limited liability companies subject to this chapter shall be governed by the amendment or repeal.

1991, c. 168 .



§ 13.1-1001.1. Construction

A. Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

B. Sections 9-406 and 9-408 of the Uniform Commercial Code, including §§ 8.9A-406 and 8.9A-408, do not apply to any interest in a limited liability company, including all rights, powers and interests arising under the articles of organization or operating agreement of a limited liability company or this chapter. This provision prevails over §§ 8.9A-406 and 8.9A-408, and is expressly intended to permit the enforcement as a fundamental matter of contract among the members of a limited liability company of any provision of an operating agreement that would otherwise be ineffective under § 9-406 or § 9-408 of the Uniform Commercial Code .

C. This chapter shall be construed in furtherance of the policies of giving maximum effect to the principle of freedom of contract and of enforcing operating agreements.

1993, c. 113; 2003, c. 340.



§ 13.1-1002. Definitions

As used in this chapter:

"Articles of organization" means all documents constituting, at any particular time, the articles of organization of a limited liability company. It includes the original articles of organization, the original certificate of organization issued by the Commission, and all amendments to the articles of organization. When the articles of organization have been restated pursuant to any articles of amendment, it includes only the restated articles of organization and any subsequent amendments to the restated articles of organization, but does not include the articles of amendment accompanying the restated articles of organization.

"Bankruptcy" means, with respect to any person, being the subject of an order for relief under Title 11 of the United States Code.

"Commission" means the State Corporation Commission of Virginia.

"Contribution" means any cash, property or services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, which a member contributes to a limited liability company in his capacity as a member.

"Distribution" means a direct or indirect transfer of money or other property, or incurrence of indebtedness by a limited liability company, to or for the benefit of its members in respect of their interests.

"Domestic business trust" has the same meaning as specified in § 13.1-1201.

"Domestic corporation" has the same meaning as specified in § 13.1-603.

"Domestic limited partnership" has the same meaning as specified in § 50-73.1.

"Domestic partnership" means an association of two or more persons to carry on as co-owners a business for profit formed under § 50-73.88, or predecessor law of the Commonwealth, and includes, for all purposes of the laws of the Commonwealth, a registered limited liability partnership.

"Electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process. Any term used in this definition that is defined in § 59.1-480 of the Uniform Electronic Transactions Act shall have the meaning set forth in such section.

"Foreign business trust" has the same meaning as specified in § 13.1-1201.

"Foreign corporation" has the same meaning as specified in § 13.1-603.

"Foreign limited liability company" means an entity, excluding a foreign business trust, that is an unincorporated organization that is organized under laws other than the laws of this Commonwealth, and that affords to each of its members, pursuant to the laws under which it is organized, limited liability with respect to the liabilities of the entity.

"Foreign limited partnership" has the same meaning as specified in § 50-73.1.

"Foreign partnership" means an association of two or more persons to carry on as co-owners a business for profit formed under the laws of any state or jurisdiction other than the Commonwealth, and includes, for all purposes of the laws of the Commonwealth, a foreign registered limited liability partnership.

"Foreign registered limited liability partnership" has the same meanings as specified in §§ 50-2 and 50-73.79.

"Limited liability company" or "domestic limited liability company" means an entity that is an unincorporated organization that is organized and existing under this chapter, or that has become a domestic limited liability company of the Commonwealth pursuant to § 13.1-1010.3, even though also being a non-United States entity organized under laws other than the laws of the Commonwealth, or that has become a domestic limited liability company of the Commonwealth pursuant to § 56-1, even though also being a limited liability company organized under laws other than the laws of the Commonwealth, or that has become a domestic limited liability company of the Commonwealth pursuant to § 13.1-1010.1, Article 12.2 (§ 13.1-722.8 et seq.) of Chapter 9 of this title, or, effective on and after November 1, 2006, Article 14 (§ 13.1-1074 et seq.) of Chapter 12 of this title. A limited liability company's status for federal tax purposes shall not affect its status as a distinct entity organized and existing under this chapter.

"Manager" or "managers" means a person or persons designated by the members of a limited liability company to manage the limited liability company as provided in the articles of organization or an operating agreement.

"Manager-managed limited liability company" means a limited liability company that is managed by a manager or managers as provided for in its articles of organization or an operating agreement.

"Member" means a person that has been admitted to membership in a limited liability company as provided in § 13.1-1038.1 and that has not ceased to be a member.

"Member-managed limited liability company" means a limited liability company that is not a manager-managed limited liability company.

"Membership interest" or "interest" means a member's share of the profits and the losses of the limited liability company and the right to receive distributions of the limited liability company's assets.

"Non-United States entity" means a foreign limited liability company (other than one formed under the laws of a state), or a corporation, business trust or association, real estate investment trust, common-law trust, or any other unincorporated business, including a partnership, formed, incorporated, organized, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

"Operating agreement" means an agreement of the members as to the affairs of a limited liability company and the conduct of its business, or a writing or agreement of a limited liability company with one member that satisfies the requirements of subdivision A 2 of § 13.1-1023.

"Person" has the same meaning as specified in § 13.1-603.

"Principal office" means the office, in or out of the Commonwealth, where the principal executive offices of a domestic or foreign limited liability company are located or, if there are no such offices, the office, in or out of the Commonwealth, so designated by the limited liability company. The designation of the principal office in the most recent statement of change filed pursuant to § 13.1-1018.1 shall be conclusive for the purpose of this chapter.

"State," when referring to a part of the United States, includes a state, commonwealth and the District of Columbia, and their agencies and governmental subdivisions; and a territory or insular possession, and their agencies and governmental subdivisions, of the United States.

"United States" includes a district, authority, bureau, commission, department and any other agency of the United States.

1991, c. 168; 1992, cc. 574, 575; 1993, c. 113; 1995, c. 168; 1996, c. 265; 1997, c. 190; 2001, c. 548; 2002, cc. 288, 621; 2003, c. 340; 2005, c. 255; 2006, c. 912; 2007, cc. 233, 639; 2009, cc. 450, 763.



§ 13.1-1003. Filing requirements

A. A document shall satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to be filed with the Commission.

B. The document shall be one that this chapter requires or permits to be filed with the Commission.

C. The document shall contain the information required by this chapter. It may contain other information as well.

D. The document shall be typewritten or printed or, if electronically transmitted, shall be in a format that can be retrieved or reproduced in typewritten or printed form. The typewritten or printed portion shall be in black. Photocopies, or other reproduced copies, of typewritten or printed documents may be filed. In every case, information in the document shall be legible and the document shall be capable of being reformatted and reproduced in copies of archival quality.

E. The document shall be in the English language. A limited liability company name need not be in English if written in English letters or Arabic or Roman numerals. The articles of organization, duly authenticated by the official having custody of the applicable records in the state or country under whose law the limited liability company is formed, which are required of foreign limited liability companies, need not be in English if accompanied by a reasonably authenticated English translation.

F. The document shall be signed in the name of the domestic or foreign limited liability company:

1. By any manager or other person who has been delegated the right and power to manage the business and affairs of the limited liability company, or if no managers or such other persons have been selected, by any member of the limited liability company;

2. If the limited liability company has not been formed, or has been formed without any managers or members and no members have been admitted, by an organizer;

3. In the case of a foreign limited liability company, by a person who is authorized to sign an amendment to the articles of organization or other constituent documents delivered for filing to the Secretary of State or other official having custody of limited liability company records in the state or other jurisdiction under whose law it is formed; or

4. If the limited liability company is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

G. The person executing the document shall sign it and state beneath or opposite his signature his name and the capacity in which he signs. Any signature may be a facsimile.

H. If, pursuant to any provision of this chapter, the Commission has prescribed a mandatory form for the document, the document shall be in or on the prescribed form.

I. The document shall be delivered to the Commission for filing and shall be accompanied by the required filing fee and any registration fee required by this chapter.

J. The Commission may accept the electronic filing of any information required or permitted to be filed by this chapter and may prescribe the methods of execution, recording, reproduction and certification of electronically filed information pursuant to § 59.1-496.

1991, c. 168; 1995, c. 70; 2000, cc. 58, 995; 2003, cc. 340, 379; 2006, c. 748; 2013, c. 17.



§ 13.1-1004. Issuance of certificate by Commission; recordation of documents

A. Whenever this chapter conditions the effectiveness of a document upon the issuance of a certificate by the Commission to evidence the effectiveness of the document, the Commission shall by order issue the certificate if it finds that the document complies with the provisions of this chapter and that all required fees have been paid. The Commission shall admit any such certificate to record in its office.

B. The existence of a limited liability company shall begin at the time the Commission issues a certificate of organization unless a later date and time are specified as provided by subsection D of this section. The certificate of organization shall be conclusive evidence that all conditions precedent required to be performed by the person(s) forming the limited liability company have been complied with and that the limited liability company has been formed under this chapter.

C. Whenever the Commission is directed to admit any document to record in its office, it shall cause it to be spread upon its record books or to be recorded or reproduced in any other manner the Commission may deem suitable. Except as otherwise provided by law, the Commission may furnish information from and provide access to any of its records by any means the Commission may deem suitable.

D.1. A certificate issued by the Commission is effective at the time such certificate is issued, unless the certificate relates to articles filed with the Commission and the articles state that the certificate shall become effective at a later time and date specified in the articles. In that event, the certificate shall become effective at the earlier of the time and date so specified or 11:59 p.m. on the fifteenth day after the date on which the certificate is issued by the Commission. Any other document filed with the Commission shall be effective when accepted for filing unless otherwise provided for in this chapter.

2. Notwithstanding subdivision 1 of this subsection, any certificate that has a delayed effective time and date shall not become effective if, prior to the effective time and date, the parties to the articles to which the certificate relates file a request for cancellation with the Commission, and the Commission, by order, cancels the certificate.

3. Notwithstanding subdivision 1 of this subsection, for purposes of §§ 13.1-1012 and 13.1-1054, any certificate that has a delayed effective date shall be deemed to be effective when the certificate is issued.

E. Notwithstanding any other provision of law to the contrary, the Commission shall have the power to act upon a petition filed by a limited liability company at any time to correct Commission records so as to eliminate the effects of clerical errors and of filings made by a person without authority to act for the limited liability company.

1991, c. 168; 1996, c. 265; 2010, c. 703.



§ 13.1-1005. Fees

The Commission shall charge and collect the following fees:

1. For filing any one of the following, the fee shall be $100:

a. Articles of organization.

b. An application for registration as a foreign limited liability company.

c. Articles of entity conversion to convert a domestic corporation to a limited liability company.

d. Articles of domestication.

2. For filing any one of the following, the fee shall be $25:

a. Articles of amendment.

b. Articles of cancellation.

c. Articles of correction referred to in § 13.1-1011.1, a copy of an amendment or correction referred to in § 13.1-1055, or an amended application for registration referred to in § 13.1-1055, provided that an amended application shall not require a separate fee when it is filed with a copy of an amendment or a correction referred to in § 13.1-1055.

d. A copy of an instrument of merger of a foreign limited liability company referred to in § 13.1-1060.

e. Articles of merger.

f. A copy of an instrument of entity conversion of a foreign limited liability company holding a certificate of registration to transact business in the Commonwealth.

g. Articles of restatement.

h. Articles of organization surrender.

i. An application for a certificate of cancellation of a foreign limited liability company.

3. For filing any one of the following, the fee shall be $10:

a. An application to reserve or to renew the reservation of a name for use by a domestic or foreign limited liability company.

b. A notice of the transfer of a name reserved for use by a domestic or a foreign limited liability company.

4. For issuing a certificate pursuant to § 13.1-1067, $6 for each certificate.

1991, c. 168; 1992, cc. 574, 575; 1993, c. 113; 1995, c. 368; 1998, c. 432; 2001, c. 545; 2002, c. 1; 2003, c. 379; 2004, c. 274; 2005, c. 255; 2006, cc. 748, 912; 2007, c. 810; 2008, c. 108; 2012, c. 130.



§ 13.1-1006. Penalty for signing false documents

A. It shall be unlawful for any person to sign a document he knows is false in any material respect with intent that the document be delivered to the Commission for filing.

B. Any person who violates the provisions of this section shall be guilty of Class 1 misdemeanor.

1991, c. 168 .



§ 13.1-1007. Unlawful to transact or offer to transact business as a limited liability company unless authorized

It shall be unlawful for any person to transact business in this Commonwealth as a limited liability company or to offer or advertise to transact business in this Commonwealth as a limited liability company unless the alleged limited liability company is either a domestic limited liability company or a foreign limited liability company authorized to transact business in this Commonwealth. Any person who violates this section shall be guilty of a Class 1 misdemeanor.

1991, c. 168; 2013, c. 17.



§ 13.1-1008. Purposes

Every limited liability company formed under this chapter has the purpose of engaging in any lawful business, purpose, or activity, whether or not such business, purpose, or activity is carried on for profit, except as otherwise provided by the law of this Commonwealth, unless a more limited purpose is set forth in the articles of organization.

1991, c. 168; 1992, c. 574; 2002, c. 288; 2004, c. 601.



§ 13.1-1009. Powers

Unless the articles of organization provide otherwise, every limited liability company has perpetual duration and succession in its name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including, without limitation, power:

1. To sue and be sued, complain and defend in its name;

2. To purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

3. To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

4. To purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any other person;

5. To make contracts and guaranties, incur liabilities, borrow money, issue its notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

6. To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

7. To conduct its business, locate offices, and exercise the powers granted by this chapter within or without this Commonwealth;

8. To elect and appoint managers, employees and agents of the limited liability company, define their duties, fix their compensation, and lend them money and credit;

9. To pay pensions and establish pension plans, pension trusts, profit sharing plans, and benefit and incentive plans for all or any of the current or former managers, members, employees, and agents of the limited liability company or any of its subsidiaries;

10. To make donations to the public welfare or for religious, charitable, scientific, literary or educational purposes;

11. To make payments or donations, or do any other act, not inconsistent with this section or any other applicable law, that furthers the business and affairs of the limited liability company;

12. To pay compensation, or to pay additional compensation to any or all managers, members, and employees on account of services previously rendered to the limited liability company, whether or not an agreement to pay such compensation was made before such services were rendered;

13. To insure for its benefit the life of any of its managers, members, or employees, to insure the life of any member for the purpose of acquiring at his death the interest owned by such member and to continue such insurance after the relationship terminates;

14. To cease its activities, wind up its affairs, and proceed to cancel its existence;

15. To enter into partnership agreements, joint ventures, or other associations of any kind with any person or persons;

16. Subject to such standards and restrictions, if any, as are set forth in its articles of organization or an operating agreement, to indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever, and to pay for or reimburse any member or manager or other person for reasonable expenses incurred by such a person who is a party to a proceeding in advance of final disposition of the proceeding;

17. To transact any lawful business that a corporation, partnership, or other business entity may conduct under the laws of the Commonwealth subject, however, to any and all laws and restrictions that govern or limit the conduct of such activity by such corporation, partnership or other business entity; and

18. To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the limited liability company is organized.

1991, c. 168; 2004, c. 601; 2006, c. 912; 2008, c. 108; 2013, c. 17.



§ 13.1-1010. Organizers

One or more persons may act as organizers of a limited liability company by signing and filing articles of organization with the Commission. Such person or persons need not be members of the limited liability company after formation has occurred.

1991, c. 168; 2006, c. 748.



§ 13.1-1010.1. Conversion of partnership to limited liability company

A. A domestic or foreign partnership or limited partnership may convert to a limited liability company by filing articles of organization that meet the requirements of § 13.1-1011 and include the following:

1. The name of the former partnership or limited partnership and the state or other jurisdiction under whose law it is formed;

2. The date and place of filing of the initial certificate or statement of partnership, if any, certificate of limited partnership or similar document of the former partnership or limited partnership; and

3. If the former partnership or limited partnership is a registered limited liability partnership, the date and place of filing of the initial registration as or statement of registered limited liability partnership.

B. The terms and conditions of a conversion of a partnership or limited partnership to a limited liability company shall be approved by the partners in the manner provided in the partnership's partnership agreement for amendments to the partnership agreement or, if no such provision is made in a partnership agreement, by all the partners.

C. A general partner who becomes a member of a limited liability company as a result of the conversion remains liable as a general partner for an obligation incurred by the partnership before the conversion takes effect to the same extent that the general partner is liable for that obligation before the conversion takes effect. The general partner's liability for all obligations of the limited liability company incurred after the conversion takes effect is that of a member or manager of a limited liability company, as the case may be, as provided in this chapter.

D. If a foreign partnership or limited partnership that converts into a domestic limited liability company is authorized to transact business in this Commonwealth under Article 9 (§ 50-73.53 et seq.) of Chapter 2.1 of Title 50 or registered as a foreign registered limited liability partnership under Article 9.1 (§ 50-73.112 et seq.) of Chapter 2.2 of Title 50, its certificate of authority or registration, as the case may be, shall be cancelled automatically on the effective date of the certificate of organization issued by the Commission.

1992, c. 574; 1993, c. 113; 1996, c. 265; 1997, c. 190; 1998, c. 432; 2002, c. 608; 2006, c. 912; 2013, c. 17.



§ 13.1-1010.2. Effect of conversion; entity unchanged

A. A general or limited partnership that has been converted pursuant to § 13.1-1010.1 shall be deemed for all purposes the same entity that existed before the conversion.

B. When a conversion takes effect:

1. All property owned by the converting general or limited partnership remains vested in the converted entity;

2. All obligations of the converting general or limited partnership continue as obligations of the converted entity; and

3. An action or proceeding pending against the converting general or limited partnership may be continued as if the conversion had not occurred.

C. In the case of a domestic limited partnership that has been converted pursuant to § 13.1-1010.1, the articles of organization filed pursuant to § 13.1-1010.1 shall serve as a certificate of cancellation of the converting limited partnership, and in the case of a domestic partnership that has been converted pursuant to § 13.1-1010.1, the articles of organization filed pursuant to § 13.1-1010.1 shall, if applicable, serve as a statement of dissolution and a statement of cancellation of registration of the domestic partnership.

1993, c. 113; 1997, c. 190.



§ 13.1-1010.3. Domestication of non-United States entities

A. Any non-United States entity may become domesticated as a limited liability company by complying with subsection E of this section and filing articles of organization that meet the requirements of §§ 13.1-1003 and 13.1-1011 and include the following:

1. The name of the non-United States entity immediately prior to the filing of the articles of organization;

2. The date on which and the jurisdiction in which the non-United States entity was first formed, incorporated, organized, created or otherwise came into being; and

3. The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any equivalent thereto under applicable law, immediately prior to the filing of the articles of organization.

B. A non-United States entity that has been domesticated pursuant to this section shall be deemed for all purposes the same entity that existed before the domestication.

C. Upon the effective date and time of the certificate of organization:

1. The non-United States entity shall be domesticated as a limited liability company, and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding subsection B of § 13.1-1004, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, organized, created or otherwise came into being;

2. All property owned by the non-United States entity remains vested in the domesticated entity;

3. All obligations of the non-United States entity continue as obligations of the domesticated entity; and

4. An action or proceeding pending against the non-United States entity may be continued as if the domestication had not occurred.

D. The filing of articles of organization shall not affect the choice of law applicable to the non-United States entity, except that from the effective date of the time of the domestication, the law of the Commonwealth of Virginia, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been organized as a limited liability company on the effective date of the certificate of organization.

E. The terms and conditions of a domestication of a non-United States entity as a limited liability company shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity in the conduct of its business or by applicable law other than the law of the Commonwealth, as appropriate.

F. Unless otherwise agreed, or as required under applicable non-Virginia law, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets. The domestication shall not be deemed to constitute a dissolution of the non-United States entity and shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and the non-United States entity shall, for all purposes of the laws of the Commonwealth of Virginia, constitute a single entity formed, organized, incorporated, created or otherwise having come into being, as applicable, and exist under the laws of the Commonwealth of Virginia and the laws of such foreign country or other foreign jurisdiction.

1997, c. 190; 2000, c. 581; 2005, c. 255; 2006, c. 912.



§ 13.1-1010.4. Conversions involving corporations and limited liability companies

A domestic corporation may become a domestic limited liability company, and a domestic limited liability company may become a domestic corporation, pursuant to a plan of entity conversion adopted pursuant to Article 12.2 (§ 13.1-722.8 et seq.) of Chapter 9 of this title.

2003, c. 340.



§ 13.1-1011. Articles of organization

A. The articles of organization shall set forth:

1. A name for the limited liability company that satisfies the requirements of § 13.1-1012;

2. The post office address, including the street and number, if any, of the limited liability company's initial registered office, the name of the city or county in which it is located, the name of its initial registered agent at that office, and that the agent is either (i) an individual who is a resident of Virginia and one of the following: a member or manager of the limited liability company, a member or manager of a limited liability company that is a member or manager of the limited liability company, an officer or director of a corporation that is a member or manager of the limited liability company, a general partner of a general or limited partnership that is a member or manager of the limited liability company, a trustee of a trust that is a member or manager of the limited liability company, or a member of the Virginia State Bar or (ii) a domestic or foreign stock or nonstock corporation, limited liability company or registered limited liability partnership authorized to transact business in the Commonwealth; and

3. The post office address, including the street and number, if any, of the principal office of the limited liability company, which may be the same as the registered office, but need not be within the Commonwealth.

B. The articles of organization may set forth any other matter that under this chapter is permitted to be set forth in an operating agreement of a limited liability company.

C. The articles of organization need not set forth any of the powers enumerated in this chapter.

D. If the Commission finds that the articles of organization comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of organization.

1991, c. 168; 1992, c. 574; 1993, c. 113; 1997, c. 190; 2000, c. 162; 2001, cc. 517, 541; 2004, c. 314; 2006, c. 748; 2009, c. 763.



§ 13.1-1011.1. Articles of correction

A. A limited liability company may correct its articles of organization at any time to correct a name or address specified in the articles of organization that was inadvertently or improperly set forth.

B. For a correction to the articles of organization of a limited liability company to be adopted, the correction shall be adopted by a majority vote of the managers, provided that if the limited liability company has been formed without any managers and no managers have been appointed, the correction may be adopted by a majority vote of the members entitled to vote thereon, unless the articles of organization require a greater vote, provided that if the limited liability company has been formed without any managers or members and no members have been admitted, a correction may be adopted by a majority vote of the organizers of the limited liability company.

C. To correct its articles of organization, a limited liability company shall file with the Commission articles of correction setting forth:

1. The name of the limited liability company;

2. The text of each correction;

3. A statement of the nature of the error necessitating each correction; and

4. A statement of the manner in which the correction was adopted.

If the Commission finds that the articles of correction comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of correction.

1998, c. 432; 2003, c. 379; 2006, c. 748.



§ 13.1-1012. Name

A. A limited liability company name shall contain the words "limited company" or "limited liability company" or their abbreviations "L.C.," "LC," "L.L.C.," or "LLC."

B. A limited liability company name shall not contain:

1. Any word, abbreviation, or combination of characters that states or implies the limited liability company is a corporation or a limited partnership; or

2. Any word or phrase the use of which is prohibited by law for such company.

C. Except as authorized by subsection D, a limited liability company name shall be distinguishable upon the records of the Commission from:

1. The name of a domestic limited liability company or a foreign limited liability company registered to transact business in the Commonwealth;

2. A limited liability company name reserved under § 13.1-1013;

3. The designated name adopted by a foreign limited liability company because its real name is unavailable for use in the Commonwealth;

4. The name of any corporation, whether issuing shares or not issuing shares, existing under the laws of the Commonwealth or authorized to transact business in the Commonwealth;

5. A corporate name reserved or registered under § 13.1-631, 13.1-632, 13.1-830 or 13.1-831;

6. The designated name adopted by a foreign corporation, whether issuing shares or not issuing shares, because its real name is unavailable for use in the Commonwealth;

7. The name of a domestic business trust or a foreign business trust registered to transact business in the Commonwealth;

8. A business trust name reserved under § 13.1-1215;

9. The designated name adopted by a foreign business trust because its real name is unavailable for use in the Commonwealth;

10. The name of a domestic limited partnership or a foreign limited partnership registered to transact business in the Commonwealth;

11. A limited partnership name reserved under § 50-73.3; and

12. The designated name adopted by a foreign limited partnership because its real name is unavailable for use in the Commonwealth.

D. A domestic limited liability company may apply to the Commission for authorization to use a name that is not distinguishable upon its records from one or more of the names described in subsection C. The Commission shall authorize use of the name applied for if the other entity consents to the use in writing and submits an undertaking in form satisfactory to the Commission to change its name to a name that is distinguishable upon the records of the Commission from the name of the applying limited liability company.

E. The use of assumed names or fictitious names, as provided for in Chapter 5 (§ 59.1-69 et seq.) of Title 59.1, is not affected by this chapter.

F. The Commission, in determining whether a limited liability company name is distinguishable upon its records from the name of any of the business entities listed in subsection C, shall not consider any word, phrase, abbreviation, or designation required or permitted under this section and § 13.1-544.1, subsection A of § 13.1-630, § 13.1-1104, subsection A of § 50-73.2, and subdivision A 2 of § 50-73.78 to be contained in the name of a business entity formed or organized under the laws of the Commonwealth or authorized or registered to transact business in the Commonwealth.

1991, c. 168; 1992, c. 574; 1995, c. 168; 2003, cc. 340, 592; 2005, c. 379; 2012, c. 63.



§ 13.1-1013. Reserved name

A. A person may apply to the Commission to reserve the exclusive use of a limited liability company name, including a designated name for a foreign limited liability company. The limited liability company name applied for need not comply with subsection A of § 13.1-1012. If the Commission finds that the limited liability company name applied for is distinguishable upon the records of the Commission, it shall reserve the name for the applicant's exclusive use for a 120-day period.

B. The owner of a reserved limited liability company name may renew the reservation for successive periods of 120 days each by filing with the Commission, during the 45-day period preceding the date of expiration of the reservation, a renewal application.

C. The owner of a reserved limited liability company name may transfer the reservation to another person by delivering to the Commission a notice of the transfer, signed by the applicant for whom the name was reserved, and specifying the name and address of the transferee.

D. A reserved limited liability company name may be used by its owner in connection with (i) the formation or an amendment to change the name of a domestic stock or nonstock corporation, limited liability company, business trust, or limited partnership; (ii) an application for a certificate of authority or registration to transact business in the Commonwealth as a foreign stock or nonstock corporation, limited liability company, business trust, or limited partnership; or (iii) an amended application for such authority or registration, provided that the proposed name complies with the provisions of § 13.1-630, 13.1-762, 13.1-829, 13.1-924, 13.1-1012, 13.1-1054, 13.1-1214, 13.1-1244, 50-73.2, or 50-73.56, as the case may be.

1991, c. 168; 2006, c. 505; 2015, c. 444.



§ 13.1-1014. Amendment of articles of organization

A. A limited liability company may amend its articles of organization at any time to add or change a provision that is required or permitted in the articles, or to delete a provision not required in the articles. An amendment to the articles of organization may delete the name and address of the registered agent or registered office, or the address of the principal office, if a statement of change described in § 13.1-1016 or 13.1-1018.1, as the case may be, is on file with the Commission.

B. For an amendment to the articles of organization of a limited liability company to be adopted, the amendment shall be approved by that number or percentage of members required to amend an operating agreement, unless the articles of organization or a written operating agreement otherwise provide, provided that if the limited liability company has been formed without any members and no members have been admitted, an amendment may be adopted by a majority of the persons named as a manager in the articles of organization or, if there are no members or managers, by a majority of the organizers of the limited liability company.

C. To amend its articles of organization, a limited liability company shall file with the Commission articles of amendment setting forth:

1. The name of the limited liability company;

2. The text of each amendment adopted;

3. The date of each amendment's adoption; and

4. A statement that the amendment was adopted by a vote of the members, by the managers or by the organizers in accordance with this chapter, as the case may be.

If the Commission finds that the articles of amendment comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of amendment.

D. An amendment to articles of organization does not affect a cause of action existing against or in favor of the limited liability company, a proceeding to which the limited liability company is a party, or the existing rights of persons other than members of the limited liability company. An amendment changing a limited liability company's name does not abate a proceeding brought by or against the limited liability company in its former name.

E. A member of a limited liability company does not have a vested property right resulting from any provision of the articles of organization.

1991, c. 168; 1997, c. 190; 2001, c. 548; 2005, c. 255; 2006, cc. 748, 912; 2008, c. 108; 2013, c. 17.



§ 13.1-1014.1. Restatement of articles of organization

A. A limited liability company may restate its articles of organization at any time.

B. The restatement may include one or more amendments to the articles of organization, including an amendment to delete the name and address of the registered agent or registered office, or the address of the principal office, if a statement of change described in § 13.1-1016 or 13.1-1018.1, as the case may be, is on file with the Commission.

C. For a restatement of the articles of organization of a limited liability company to be adopted, the restatement shall be approved by that number or percentage of members required to amend an operating agreement, unless the articles of organization or a written operating agreement otherwise provide, provided that if the limited liability company has been formed without any members and no members have been admitted, a restatement may be adopted by a majority of the persons named as a manager in the articles of organization or, if there are no members or managers, by a majority of the organizers of the limited liability company.

D. A limited liability company restating its articles of organization shall file with the Commission articles of restatement setting forth:

1. The name of the limited liability company immediately prior to restatement;

2. Whether the restatement contains an amendment to the articles of organization;

3. The text of the restated articles of organization or amended and restated articles of organization;

4. The date of adoption of the articles of restatement; and

5. A statement that the restatement was adopted by a vote of the members, by the managers or by the organizers in accordance with this chapter, as the case may be.

E. If the Commission finds that the articles of restatement comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of restatement. When the certificate of restatement is effective, the restated articles of organization or amended and restated articles of organization supersede the original articles of organization and all amendments to the original articles of organization.

F. The Commission may certify restated articles of organization or amended and restated articles of organization as the articles of organization currently in effect.

2005, c. 255; 2006, cc. 748, 912; 2008, c. 108; 2013, c. 17.



§ 13.1-1015. Registered office and registered agent

A. Each domestic limited liability company and each foreign limited liability company registered pursuant to Article 10 (§ 13.1-1051 et seq.) of this chapter shall continuously maintain in the Commonwealth:

1. A registered office that may be the same as any of its places of business; and

2. A registered agent who shall be either:

a. An individual who is a resident of the Commonwealth and is (i) a member or manager of the limited liability company, (ii) a member or manager of a limited liability company that is a member or manager of the limited liability company, (iii) an officer or director of a corporation that is a member or manager of the limited liability company, (iv) a general partner of a general or limited partnership that is a member or manager of the limited liability company, (v) a trustee of a trust that is a member or manager of the limited liability company, or (vi) a member of the Virginia State Bar, and whose business office is identical with the registered office; or

b. A domestic or foreign stock or nonstock corporation, limited liability company or registered limited liability partnership authorized to transact business in the Commonwealth, the business office of which is identical with the registered office; provided such a registered agent (i) shall not be its own registered agent and (ii) shall designate by instrument in writing, acknowledged before a notary public, one or more natural persons at the office of the registered agent upon whom any process, notice or demand may be served and shall continuously maintain at least one such person at that office. Whenever any such person accepts service, a photographic copy of such instrument shall be attached to the return.

B. The sole duty of the registered agent is to forward to the limited liability company or foreign limited liability company at its last known address any process, notice or demand that is served on the registered agent.

1991, c. 168; 1993, c. 113; 1994, c. 348; 1996, c. 265; 2000, cc. 162, 537; 2001, cc. 517, 541; 2004, c. 314; 2005, c. 255.



§ 13.1-1016. Change of registered office or registered agent

A. A limited liability company or a foreign limited liability company registered to transact business in the Commonwealth may change its registered office or registered agent, or both, upon filing with the Commission a statement of change on a form prescribed and furnished by the Commission that sets forth:

1. The name of the limited liability company or foreign limited liability company;

2. The address of its current registered office;

3. If the current registered office is to be changed, the post-office address, including the street and number, if any, of the new registered office, and the name of the city or county in which it is to be located;

4. The name of its current registered agent;

5. If the current registered agent is to be changed, the name of the new registered agent; and

6. That after the change or changes are made, the domestic or foreign limited liability company will be in compliance with the requirements of § 13.1-1015.

B. A statement of change shall forthwith be filed with the Commission by a domestic or foreign limited liability company whenever its registered agent dies, resigns or ceases to satisfy the requirements of § 13.1-1015.

C. A domestic or foreign limited liability company's registered agent may sign a statement as required above if (i) the business address of the registered agent changes to another post office address within the Commonwealth or (ii) the name of the registered agent has been legally changed. A domestic or foreign limited liability company's new registered agent may sign and submit for filing a statement as required above if (a) the former registered agent is a business entity that has been merged into the new registered agent, (b) the instrument of merger is on record in the office of the clerk of the Commission, and (c) the new registered agent is an entity that is qualified to serve as a registered agent pursuant to § 13.1-1015. In either instance, the registered agent or surviving entity shall forthwith file a statement as required above, which shall recite that a copy of the statement shall be mailed to the principal office address of the domestic or foreign limited liability company on or before the business day following the day on which the statement is filed.

1991, c. 168; 2003, c. 597; 2009, c. 450; 2010, c. 434.



§ 13.1-1017. Resignation of registered agent

A. The registered agent of a domestic or foreign limited liability company may resign the agency appointment by signing and filing with the Commission a statement of resignation accompanied by a certification that the registered agent shall mail a copy thereof to the principal office of the domestic or foreign limited liability company by certified mail on or before the business day following the day on which the statement is filed. The statement of resignation may include a statement that the registered office is also discontinued.

B. The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

1991, c. 168; 2010, c. 434.



§ 13.1-1018. Service on limited liability company

A. A domestic or foreign limited liability company's registered agent is the limited liability company's agent for service of process, notice, or demand required or permitted by law to be served on the limited liability company. The registered agent may by instrument in writing, acknowledged before a notary public, designate a natural person or persons in the office of the registered agent upon whom any such process, notice or demand may be served. Whenever any such person accepts service of process, a photographic copy of such instrument shall be attached to the return.

B. Whenever a domestic or foreign limited liability company fails to appoint or maintain a registered agent in this Commonwealth, or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the clerk of the Commission shall be an agent of the limited liability company upon whom service may be made in accordance with § 12.1-19.1.

C. This section does not prescribe the only means, or necessarily the required means, of serving a domestic or foreign limited liability company.

1991, c. 168; 2001, cc. 517, 541.



§ 13.1-1018.1. Change of principal office

A limited liability company or a foreign limited liability company registered pursuant to Article 10 (§ 13.1-1051 et seq.) of this chapter may change its principal office upon filing in the office of the Commission a statement of change on a form supplied by the Commission that sets forth:

1. The name of the limited liability company or foreign limited liability company;

2. The address of its current principal office; and

3. The post office address, including the street and number, if any, of the new principal office.

2009, c. 450.



§ 13.1-1019. Liability to third parties

Except as otherwise provided by this Code or as expressly provided in the articles of organization, no member, manager, organizer or other agent of a limited liability company, regardless of whether the limited liability company has a single member or multiple members, shall have any personal obligation for any liabilities of a limited liability company, whether such liabilities arise in contract, tort or otherwise, solely by reason of being a member, manager, organizer or agent of a limited liability company. For the purposes of this section, a person to whom the rights of a member or manager are delegated as provided in § 13.1-1022 or § 13.1-1024 shall be deemed an agent of a limited liability company.

1991, c. 168; 2004, c. 601; 2006, c. 912; 2015, c. 627.



§ 13.1-1020. Parties to actions

A member of a limited liability company, solely by reason of being a member, is not a proper party to a proceeding by or against a limited liability company, except where (i) the object is to enforce a member's right against or liability to the limited liability company or (ii) as provided in Article 8 (§ 13.1-1042 et seq.) of this chapter.

1991, c. 168; 2007, cc. 233, 639.



§ 13.1-1021. Limited liability company property

Any estate or interest in property may be acquired in the name of the limited liability company, and title to any estate or interest so acquired vests in the limited liability company.

1991, c. 168 .



§ 13.1-1021.1. Agency of members and managers

A. Subject to subsections B and C:

1. Each member is an agent of the limited liability company for the purpose of its business;

2. An act of a member, including the signing of an instrument in the limited liability company name, for apparently carrying on in the ordinary course the limited liability company business or business of the kind carried on by the limited liability company, binds the limited liability company, unless the member had no authority to act for the limited liability company in the particular matter and the person with whom the member was dealing knew or had notice that the member lacked authority; and

3. An act of a member which is not apparently for carrying on in the ordinary course the limited liability company business or business of the kind carried on by the limited liability company binds the limited liability company only if the act was authorized by the other members in accordance with § 13.1-1022.

B. Subject to subsection C, in a manager-managed limited liability company:

1. If the articles of organization specify that the limited liability company is to be managed by a manager or managers, a member is not an agent of the limited liability company for the purpose of its business solely by reason of being a member;

2. Each manager is an agent of the limited liability company for the purpose of its business;

3. An act of a manager, including the signing of an instrument in the limited liability company name, for apparently carrying on in the ordinary course the limited liability company business or business of the kind carried on by the limited liability company, binds the limited liability company, unless the manager had no authority to act for the limited liability company in the particular matter and the person with whom the manager was dealing knew or had notice that the manager lacked authority; and

4. An act of a manager which is not apparently for carrying on in the ordinary course the limited liability company business or business of the kind carried on by the limited liability company binds the company only if the act was authorized in accordance with § 13.1-1024.

C. Unless the articles of organization limit their authority, any member in a member-managed limited liability company, or any manager in a manager-managed limited liability company, may sign and deliver any instrument transferring or affecting the limited liability company's interest in real property, which instrument shall be conclusive in favor of a person who gives value without knowledge of the lack of authority of the person signing and delivering the instrument.

1995, c. 168.



§ 13.1-1022. Management of limited liability company

A. Except to the extent that the articles of organization or an operating agreement provides in writing for management of a limited liability company by a manager or managers, management of a limited liability company shall be vested in its members.

B. Unless otherwise provided in this chapter, in the articles of organization, or in an operating agreement, the members of a limited liability company shall vote in proportion to their contributions to the limited liability company, as adjusted from time to time, and a majority vote of the members of a limited liability company shall consist of the vote or other approval of members having a majority share of the voting power of all members.

C. Unless otherwise provided in this chapter, in the articles of organization, or in an operating agreement, any action required or permitted to be taken by the members of a limited liability company may be taken upon a majority vote of the members.

D. Unless otherwise provided in the articles of organization or an operating agreement, the members of a limited liability company have the power and authority to delegate to one or more other persons the members' rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to agents, officers and employees of a member or manager of the limited liability company, and to delegate by a management agreement or other agreement with, or otherwise to, other persons. Such persons may be denominated as officers of the limited liability company without being deemed to have the status of a manager, unless designated as a manager in the articles of organization or an operating agreement.

E. Unless otherwise provided in the articles of organization or an operating agreement, the members of a limited liability company may take action permitted or required to be taken by the members without a meeting, without prior notice and without a vote if a consent or consents in writing, setting forth the action so taken, shall be signed by members having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting. A consent transmitted by a member by electronic transmission shall be deemed to be signed for the purposes of this section. Unless otherwise provided in the articles of organization or an operating agreement, on any matter that is to be voted on by members, the members may vote in person or by proxy.

F. The articles of organization or an operating agreement may provide for classes or groups of members having such relative rights, powers, and duties as the articles of organization or an operating agreement may provide, and may make provision for the future creation in the manner provided in the articles of organization or an operating agreement of additional classes or groups of members having such relative rights, powers, and duties as may from time to time be established, including rights, powers, and duties senior to existing classes and groups of members.

G. The articles of organization, an operating agreement, or a plan of merger may provide that dissenters' rights with respect to a membership interest shall be available for any class or group of members in connection with any amendment of an operating agreement, any merger in which the limited liability company is a party, any conversion of the limited liability company to another business form, any transfer to or domestication in any other jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets.

1991, c. 168; 1992, c. 574; 1995, c. 168; 1998, c. 432; 2002, c. 288; 2004, c. 601; 2005, c. 255.



§ 13.1-1023. Operating agreement

A. Authority.

1. The members of a limited liability company may enter into any operating agreement to regulate or establish the affairs of the limited liability company, the conduct of its business and the relations of its members. A limited liability company is bound by its operating agreement whether or not the limited liability company executes the operating agreement. An operating agreement may contain any provisions regarding the affairs of a limited liability company and the conduct of its business to the extent that such provisions are not inconsistent with the laws of the Commonwealth or the articles of organization. An operating agreement may provide rights to any person, including a person who is not a party to the operating agreement, to the extent set forth in the operating agreement.

2. If a limited liability company has only one member, an operating agreement shall be deemed to include:

a. Any writing signed by the member, without regard to whether the writing constitutes an agreement, that relates to the affairs of the limited liability company and the conduct of its business.

b. Any agreement, regardless of whether the agreement is in writing, between the member and the limited liability company, that relates to the affairs of the limited liability company and the conduct of its business, provided that the limited liability company has a manager that is a person other than the member.

B. Adoption and amendment.

1. An operating agreement must initially be agreed to by all of the members. Unless the articles of organization or a written operating agreement specifically requires otherwise, an operating agreement need not be in writing.

2. If the articles of organization or an operating agreement does not provide for the manner by which an operating agreement may be amended, then all of the members must agree to any amendment of an operating agreement.

3. If the articles of organization or the operating agreement provide for the manner by which an operating agreement may be amended, including by requiring the approval of a person who is not a party to the operating agreement or requiring the satisfaction of conditions, an operating agreement may be amended only in that manner or as otherwise permitted by law; provided that (i) the approval of any person may be waived by that person and (ii) any conditions may be waived by all persons for whose benefit the conditions were intended.

C. Enforcement of operating agreement.

1. A court of equity may enforce an operating agreement by injunction or by such other relief that the court in its discretion determines to be fair and appropriate in the circumstances.

2. As an alternative to injunctive or other equitable relief, when the provisions of § 13.1-1047 are applicable, the court may order dissolution of the limited liability company.

1991, c. 168; 1993, c. 113; 1997, c. 190; 2005, c. 255; 2009, c. 763; 2012, c. 706.



§ 13.1-1023.1. Remedies for breach of operating agreement by member or manager

A. An operating agreement may provide that:

1. A member or manager who fails to perform in accordance with, or to comply with terms and conditions of, the operating agreement shall be subject to specified penalties or specified consequences; and

2. At the time or upon the happening of events specified in the operating agreement, a member or manager shall be subject to specified penalties or specified consequences.

The specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in subsection D of § 13.1-1027.

B. In the articles of organization, in writing in an operating agreement or in another writing, a member or manager may consent to or be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the Commonwealth, or the exclusivity of arbitration in a specified jurisdiction of the Commonwealth, and to be served with legal process in a manner prescribed in the articles of organization, an operating agreement, or other writing.

2003, c. 340; 2004, c. 601.



§ 13.1-1024. Management of a limited liability company by a manager or managers

A. The articles of organization or an operating agreement of a limited liability company may delegate full or partial responsibility for managing a limited liability company to or among one or more managers.

B. Managers need not be residents of this Commonwealth or members of the limited liability company unless the articles of organization or an operating agreement so require. The articles of organization or an operating agreement may prescribe other qualifications for managers.

C. The number of managers shall be fixed by or in the manner provided in the articles of organization or an operating agreement. The number of managers may be increased or decreased by amendment to, or in the manner provided in, the articles of organization or an operating agreement.

D. Unless otherwise provided in the articles of organization or an operating agreement, managers shall be elected by the members.

E. Unless otherwise provided in the articles of organization or an operating agreement, any vacancy occurring in the office of manager shall be filled by a majority vote of the members.

F. All managers or any lesser number may be removed in the manner provided in the articles of organization or an operating agreement. If the articles of organization or an operating agreement does not provide for the removal of managers, then all managers or any lesser number may be removed with or without cause by a majority vote of the members.

G. Unless otherwise provided in the articles of organization or an operating agreement, any action required or permitted to be taken by the managers of a limited liability company may be taken upon a majority vote of the managers.

H. Unless otherwise provided in the articles of organization or an operating agreement, a manager of a limited liability company has the power and authority to delegate to one or more other persons the manager's rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to agents, officers and employees of a member or manager of the limited liability company, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Such persons may be denominated as officers of the limited liability company without being deemed to have the status of a manager, unless designated as a manager in the articles of organization or an operating agreement. Unless otherwise provided in the articles of organization or an operating agreement, such delegation by a manager of a limited liability company shall not cause the manager to cease to be a manager of the limited liability company.

I. Unless otherwise provided in the articles of organization or an operating agreement, the managers of a limited liability company may take any action permitted or required to be taken by the managers without a meeting, without prior notice and without a vote if a consent or consents in writing, setting forth the action so taken, shall be signed by managers having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting. A consent transmitted by a manager by electronic transmission shall be deemed to be signed for the purposes of this section. Unless otherwise provided in the articles of organization or an operating agreement, on any matter that is to be voted on by managers, the managers may vote in person or by proxy, and any such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law.

J. The articles of organization or an operating agreement may provide for classes or groups of managers having such relative rights, powers, and duties as the articles of organization or an operating agreement may provide, and may make provision for the future creation in the manner provided in the articles of organization or an operating agreement of additional classes or groups of managers having such relative rights, powers, and duties as may from time to time be established, including rights, powers, and duties senior to existing classes and groups of managers.

1991, c. 168; 1992, c. 574; 1996, c. 265; 1998, c. 432; 2002, c. 288; 2004, c. 601.



§ 13.1-1024.1. General standards of conduct for a manager

A. A manager shall discharge his or its duties as a manager in accordance with the manager's good faith business judgment of the best interests of the limited liability company.

B. Unless a manager has knowledge or information concerning the matter in question that makes reliance unwarranted, a manager is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

1. One or more managers or employees of the limited liability company whom the manager believes, in good faith, to be reliable and competent in the matters presented;

2. Legal counsel, public accountants, or other persons as to matters the manager believes, in good faith, are within the person's professional or expert competence; or

3. A committee of the managers of which the manager is not a member if the manager believes, in good faith, that the committee merits confidence.

C. A person alleging a violation of this section has the burden of proving the violation.

D. For the purposes of this section only, the term "manager" shall be deemed to include any member that is participating in the management of the limited liability company.

1992, c. 574 .



§ 13.1-1025. Limitation of liability of members and managers; exception

A. In any proceeding brought by or in the right of a limited liability company or brought by or on behalf of members of the limited liability company, the damages assessed against a manager or member arising out of a single transaction, occurrence or course of conduct shall not exceed the lesser of:

1. The monetary amount, including the elimination of liability, specified in writing in the articles of organization or an operating agreement as a limitation on or elimination of the liability of the manager or member; or

2. The greater of (i) $100,000 or (ii) the amount of cash compensation received by the manager or member from the limited liability company during the twelve months immediately preceding the act or omission for which liability was imposed; however, the cash compensation of a manager or member shall not be deemed to include amounts constituting distributions for the purposes of § 13.1-1035.

B. The liability of a manager or member shall not be limited as provided in this section to the extent otherwise provided in writing in the articles of organization or an operating agreement, or if the manager or member engaged in willful misconduct or a knowing violation of the criminal law.

C. No limitation on or elimination of liability adopted pursuant to this section may be affected by any amendment of the articles of organization or operating agreement with respect to any act or omission occurring before such amendment.

1991, c. 168; 1992, c. 574; 2002, c. 288.



§ 13.1-1026. Business transactions of members or managers with the limited liability company

Except as provided in the articles of organization or an operating agreement, a member or manager may lend money to and transact other business with the limited liability company and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a member or manager.

1991, c. 168 .



§ 13.1-1027. Contributions

A. The contributions of a member to a limited liability company may be in cash, property, or services rendered or a promissory note or other binding obligation to contribute cash or property or to perform services.

B. Except as provided in the articles of organization or an operating agreement, a member is obligated to the limited liability company to perform any enforceable promise to contribute cash or property or to perform services, even if he is unable to perform because of death, disability or any other reason. If a member does not make the required contribution of property or services, he is obligated at the option of the limited liability company to contribute cash equal to that portion of the value, as stated in the limited liability company records required to be kept by § 13.1-1028, of such contribution that has not been made.

C. Unless otherwise provided in the articles of organization or an operating agreement, the obligation of a member to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the members. Notwithstanding the compromise, a creditor of a limited liability company who extends credit or otherwise acts in reliance on the original obligation may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a member to make a contribution or return. A conditional obligation of a member to make a contribution or return money or other property to a limited liability company may not be enforced unless the conditions of the obligation have been satisfied or waived as to or by such member. Conditional obligations include contributions payable upon a discretionary call of a limited liability company prior to the time the call occurs.

D. The articles of organization or an operating agreement may provide in writing that the interest of any member who fails to make any contribution that he is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting member's proportionate interest in a limited liability company, subordinating his interest in the limited liability company to that of nondefaulting members, a forced sale of his interest in the limited liability company, forfeiture of his interest in the limited liability company, the lending by other members of the amount necessary to meet his commitment, a fixing of the value of his interest in the limited liability company by appraisal or by formula and redemption or sale of his interest in the limited liability company at such value, or other penalty or consequence.

E. No promise by a member to contribute to a limited liability company is enforceable unless set out in a writing signed by the member.

F. The contributions of a corporation to a limited liability company of which such corporation is a member may be in the form of an asset for which an application for a project requiring a certificate has been approved by the Commissioner pursuant to the provisions of Title 32.1. No further approval by such Commissioner shall be required as a condition to the validity of the member's contribution of such an asset to the limited liability company if (i) both the member and the limited liability company have their principal offices within the same city or county of the Commonwealth, (ii) such contributing member owns at least one-third of the membership interests of the limited liability company, and (iii) the assets contributed by such member to the limited liability company comprise not more than ten percent of such assets of the member.

1991, c. 168; 1995, c. 168; 1999, c. 966.



§ 13.1-1028. Information and records

A. Each limited liability company shall keep at its principal office the following:

1. A current list of the full name and last known business address of each member, in alphabetical order;

2. A copy of the articles of organization and the certificate of organization, and all articles of amendment and certificates of amendment thereto;

3. Copies of the limited liability company's federal, state and local income tax returns and reports, if any, for the three most recent years;

4. Copies of any then-effective written operating agreement and of any financial statements of the limited liability company for the three most recent years; and

5. Unless contained in a written operating agreement, a writing setting out:

a. The amount of cash and a description and statement of the agreed value of the other property or services contributed by each member and which each member has agreed to contribute;

b. The times at which or events on the happening of which any additional contributions agreed to be made by each member are to be made;

c. Any right of a member to receive, or of the limited liability company to make, distributions to a member which include a return of all or any part of the member's contribution; and

d. Any events upon the happening of which the limited liability company is to be dissolved and its affairs wound up.

B. Each member has the right, upon reasonable request, to:

1. Inspect and copy any of the limited liability company records required to be maintained by this section; and

2. Obtain from the manager or managers, or if the limited liability company has no manager or managers, from any member or other person with access to such information, from time to time upon reasonable demand (i) true and full information regarding the state of the business and financial condition of the limited liability company, (ii) promptly after becoming available, a copy of the limited liability company's federal, state and local income tax returns for each year, and (iii) other information regarding the affairs of the limited liability company, except to the extent the information demanded is unreasonable or otherwise improper under the circumstances.

C. Notwithstanding the provisions of subsections A and B, the rights of a member to obtain information as provided in such subsections may be restricted in writing in an original operating agreement or any subsequent written amendment to an operating agreement approved or adopted by all of the members and in compliance with any applicable requirements of the operating agreement.

1991, c. 168; 1992, c. 574; 2001, c. 548; 2002, c. 288.



§ 13.1-1029. Sharing of profits and losses

The profits and losses of a limited liability company shall be allocated among the members, and among classes of members, on the basis provided in writing in the articles of organization or an operating agreement. If the articles of organization or an operating agreement does not so provide in writing, profits and losses shall be allocated on the basis of the value, as stated in the limited liability company records required to be kept pursuant to § 13.1-1028, of the contributions made by each member to the extent they have been received by the limited liability company.

1991, c. 168; 1995, c. 168; 1997, c. 190.



§ 13.1-1030. Sharing of distributions

Distributions of cash or other assets of a limited liability company shall be allocated among the members, and among classes of members, on the basis provided in writing in the articles of organization or an operating agreement. If the articles of organization or an operating agreement do not so provide in writing, distributions shall be made on the basis of the value, as stated in the limited liability company records required to be kept pursuant to § 13.1-1028, of the contributions made by each member to the extent they have been received by the limited liability company.

1991, c. 168; 1995, c. 168; 1997, c. 190.



§ 13.1-1031. Interim distributions

Except as provided in this article, a member is entitled to receive distributions from a limited liability company before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events specified in the articles of organization or an operating agreement.

1991, c. 168; 1996, c. 265.



§ 13.1-1032. Resignation of member

A member may resign from a limited liability company only to the extent provided for in writing in the articles of organization or an operating agreement.

1991, c. 168; 1995, c. 168.



§ 13.1-1033. Repealed

Repealed by Acts 1995, c. 168.



§ 13.1-1034. Distribution in kind

Except as provided in writing in the articles of organization or an operating agreement, a member, regardless of the nature of his or its contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash. Except as provided in writing in the articles of organization or an operating agreement, a member may not be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed to him or it exceeds a percentage of that asset which his or its membership interest constitutes of all membership interests in the limited liability company.

1991, c. 168 .



§ 13.1-1035. Restrictions on making distribution

A. No distribution may be made by a limited liability company if, after giving effect to the distribution:

1. The limited liability company would not be able to pay its debts as they became due in the usual course of business; or

2. The limited liability company's total assets would be less than the sum of its total liabilities plus, unless the articles of organization or an operating agreement permits otherwise, the amount that would be needed, if the limited liability company were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of members whose preferential rights are superior to the rights of members receiving the distribution.

B. The limited liability company may base a determination that a distribution is not prohibited under subsection A of this section either on:

1. Financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

2. A fair valuation or other method that is reasonable in the circumstances.

C. The effect of a distribution under subsection A of this section is measured as of (i) the date the distribution is authorized if the payment occurs within 120 days after the date of authorization or (ii) the date the payment is made if it occurs more than 120 days after the date of authorization.

D. [Repealed.]

E. For the purposes of this section, the term "distribution" shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

F. This section shall not apply to distributions in liquidation under Article 9 (§ 13.1-1046 et seq.) of this chapter.

1991, c. 168; 1992, c. 574; 2001, c. 548; 2009, c. 763.



§ 13.1-1036. Liability upon wrongful distribution

If a member has received a distribution in violation of the articles of organization or an operating agreement or in violation of § 13.1-1035 of this chapter, then the member is liable to the limited liability company for a period of two years thereafter for the amount of the distribution wrongfully made.

1991, c. 168; 2009, c. 763.



§ 13.1-1037. Right to distribution

At the time a member becomes entitled to receive a distribution, he or it has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.

1991, c. 168 .



§ 13.1-1038. Nature of interest in limited liability company

A membership interest in a limited liability company is personal property. The only transferable interest of a member in the limited liability company is the member's share of the profits and losses of the limited liability company and the member's right to receive distributions.

1991, c. 168; 2006, c. 912.



§ 13.1-1038.1. Admission of members

A. Subject to subsection B, a person may become a member in a limited liability company:

1. In the case of a person acquiring a membership interest directly from the limited liability company, upon compliance with an operating agreement or, if the operating agreement does not so provide, upon the consent of a majority of the managers of a manager-managed limited liability company or a majority vote of the members of a member-managed limited liability company;

2. In the case of an assignee of a membership interest, as provided in subsection A of § 13.1-1040;

3. In the case of a limited liability company that has no members as of the commencement of its existence under § 13.1-1004, as provided in any writing signed by both the initial member or members and the managers, if any are designated in the articles of organization, or, if no managers are so designated, the organizers;

4. In the case of a limited liability company the last remaining member of which has dissociated, (i) as provided in a writing executed by the successor in interest of that member, who may provide for the admission of the successor in interest or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that caused the dissociation of the last remaining member, provided that the articles of organization or an operating agreement may provide that the successor in interest of the last remaining member shall be obligated to agree in writing to the admission of the successor in interest of that member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that caused the dissociation of the last remaining member, or (ii) in the manner provided for in the articles of organization or an operating agreement, effective as of the occurrence of the event that caused the dissociation of the last remaining member, pursuant to a provision of the articles of organization or an operating agreement that specifically provides for the admission of a member to the limited liability company after there is no longer a remaining member of the limited liability company;

5. In the case of a person being admitted as a member of a limited liability company pursuant to a merger approved in accordance with § 13.1-1071, as provided in the articles of merger or an operating agreement of the surviving limited liability company; and

6. In the case of a person being admitted as a member of a limited liability company pursuant to a conversion or domestication of a partnership, non-United States entity, foreign limited liability company, or corporation into a domestic limited liability company in accordance with Article 12.2 (§ 13.1-722.8 et seq.) of Chapter 9 of this title or § 13.1-1010.1 or § 13.1-1010.3, or, effective on and after November 1, 2006, Article 14 (§ 13.1-1074 et seq.) of Chapter 12 of this title, as provided in the articles of organization or an operating agreement of the converted or domesticated limited liability company at the time of conversion or domestication.

B. The effective time of admission of a member to a limited liability company shall be the later of:

1. The date the limited liability company is formed; or

2. The time provided in an operating agreement, articles of merger or articles of organization, as applicable, or, if no such time is provided therein, then when the person's admission is reflected in the records of the limited liability company.

C. A person may be admitted to a limited liability company as a member of the limited liability company and may receive a membership interest in the limited liability company without making a contribution or being obligated to make a contribution to the limited liability company. Unless otherwise provided in the articles of organization or an operating agreement:

1. A person may be admitted to a limited liability company as a member of the limited liability company without acquiring a membership interest in the limited liability company; and

2. A person may be admitted as the sole member of a limited liability company without making a contribution or being obligated to make a contribution to the limited liability company or without acquiring a membership interest in the limited liability company.

1993, c. 113; 1997, c. 190; 2000, c. 581; 2001, c. 548; 2005, c. 255; 2006, cc. 748, 912.



§ 13.1-1039. Assignment of interest

A. Unless otherwise provided in the articles of organization or an operating agreement, a membership interest in a limited liability company is assignable in whole or in part. An assignment of an interest in a limited liability company does not of itself dissolve the limited liability company. Except as provided in subsection A of § 13.1-1040, an assignment does not entitle the assignee to participate in the management and affairs of the limited liability company or to become or to exercise any rights of a member. Unless otherwise provided in the articles of organization or an operating agreement, such an assignment entitles the assignee to receive, to the extent assigned, only any share of profits and losses and distributions to which the assignor would be entitled.

B. Unless otherwise provided in the articles of organization or an operating agreement, a membership interest in a limited liability company may be evidenced by a certificate of interest issued by the limited liability company. The articles of organization or an operating agreement may provide for the assignment or transfer of any interest represented by such a certificate and make other provisions with respect to such certificates.

1991, c. 168; 1992, c. 574; 1998, c. 432; 2006, c. 912; 2013, c. 772.



§ 13.1-1040. Right of assignee to become member

A. Except as otherwise provided in writing in the articles of organization or an operating agreement, an assignee of an interest in a limited liability company may become a member only by the consent of a majority of the member-managers (other than the assignor member) of a manager-managed limited liability company of which one or more members is a manager, or by a majority vote of the members (other than the assignor member) of any other limited liability company.

B. An assignee who has become a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under the articles of organization, any operating agreement and this chapter. An assignee who becomes a member also is liable for any obligations of his assignor to make contributions and return distributions as provided in Articles 5 (§ 13.1-1022 et seq.) and 6 (§ 13.1-1029 et seq.) of this chapter. However, an assignee who becomes a member is not obligated for liabilities of the assignor unknown to him at the time he or it became a member.

C. If an assignee of an interest in a limited liability company becomes a member, the assignor is not released from his liability under §§ 13.1-1027 and 13.1-1036 to the limited liability company.

1991, c. 168; 1994, c. 348; 1995, c. 168; 1997, c. 190.



§ 13.1-1040.1. Events causing member's dissociation

Except as otherwise provided in the articles of organization or an operating agreement, a member is dissociated from a limited liability company upon the occurrence of any of the following events:

1. To the extent resignation of a member is provided for in writing in the articles of organization or an operating agreement, the limited liability company's having notice of the member's express will to resign as a member on a later date specified by the member in the notice or, if no later date is specified, the date of notice;

2. An event agreed to in the articles of organization or an operating agreement as causing the member's dissociation;

3. The member's expulsion pursuant to the articles of organization or an operating agreement;

4. The member's expulsion by the unanimous vote of the other members if:

a. It is unlawful to carry on the business of the limited liability company with that member; or

b. There has been an assignment or transfer of all or substantially all of that member's membership interest, other than a transfer for security purposes or a court order charging the member's interest;

5. On application by the limited liability company or another member, the member's expulsion by judicial determination because:

a. The member engaged in wrongful conduct that adversely and materially affected the business of the limited liability company;

b. The member willfully or persistently committed a material breach of the articles of organization or an operating agreement; or

c. The member engaged in conduct relating to the business of the limited liability company which makes it not reasonably practicable to carry on the business with the member;

6. The member's:

a. Becoming a debtor in bankruptcy;

b. Executing an assignment for the benefit of creditors;

c. Seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that member or of all or substantially all of that member's property; or

d. Failing, within ninety days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the member or of all or substantially all of the member's property obtained without the member's consent or acquiescence, or failing within ninety days after the expiration of a stay to have the appointment vacated;

7. In the case of a member who is an individual:

a. The member's death;

b. The appointment of a guardian, committee or conservator for the member; or

c. A judicial determination that the member has otherwise become incapable of performing the member's duties under the articles of organization or an operating agreement;

8. In the case of a member that is a trust or is acting as a member by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the limited liability company, but not merely by reason of the substitution of a successor trustee;

9. In the case of a member that is an estate or is acting as a member by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the limited liability company, but not merely by reason of the substitution of a successor personal representative;

10. Termination of a member who is not an individual, partnership, corporation, limited liability company, trust, or estate;

11. The expiration of ninety days after the limited liability company notifies a corporate member that it will be expelled because it has filed articles of dissolution or the equivalent, its existence has been terminated or its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, if there is no revocation of the certificate of dissolution or no reinstatement of its existence, its charter or its right to conduct business; or

12. A partnership or limited liability company that is a member has been dissolved and its business is being wound up.

1998, c. 432; 2002, c. 288; 2009, c. 763.



§ 13.1-1040.2. Effect of a member's dissociation

A. Except as provided in the articles of organization or an operating agreement, the dissociation of a member shall not affect the membership interest held by the dissociated member or the former member's successor in interest. The former member or successor in interest shall continue to hold a membership interest and shall have the same rights that an assignee of the membership interest would have under subsection A of § 13.1-1039.

B. Except as provided in the articles of organization or an operating agreement, the dissociation of a member shall not cause the limited liability company to be dissolved or its affairs to be wound up, and, upon the occurrence of any such event, the limited liability company shall be continued without dissolution.

2000, c. 581; 2006, c. 912.



§ 13.1-1041. Repealed

Repealed by Acts 2004, c. 601.



§ 13.1-1041.1. Member's transferable interest subject to charging order

A. On application by a judgment creditor of a member or of a member's assignee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of the interest.

B. A charging order constitutes a lien on the judgment debtor's transferable interest in the limited liability company.

C. This chapter does not deprive a member or a member's assignee of a right under exemption laws with respect to the judgment debtor's interest in the limited liability company.

D. The entry of a charging order is the exclusive remedy by which a judgment creditor of a member or of a member's assignee may satisfy a judgment out of the judgment debtor's transferable interest in the limited liability company.

E. No creditor of a member or of a member's assignee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the limited liability company.

2004, c. 601; 2006, c. 912.



§ 13.1-1042. Right of action; standing; condition precedent; stay of proceeding

A. A member shall not commence or maintain a derivative proceeding unless the member fairly and adequately represents the interests of the limited liability company in enforcing the right of the limited liability company and is a proper plaintiff pursuant to § 13.1-1043.

B. No member may commence a derivative proceeding until:

1. A written demand has been made on the limited liability company to take suitable action; and

2. Ninety days have expired from the date delivery of the demand was made unless (i) the member has been notified before the expiration of 90 days that the demand has been rejected by the limited liability company or (ii) irreparable injury to the limited liability company would result by waiting until the end of the 90-day period.

C. If the limited liability company commences a review and evaluation of the allegations made in the demand or complaint, the court may stay any derivative proceeding for such period as the court deems appropriate.

1991, c. 168; 2011, c. 379.



§ 13.1-1043. Proper plaintiff

In a derivative action, the plaintiff shall be a member at the time of bringing the action and (i) shall have been a member at the time of the transaction of which he or it complains or (ii) his or its status as a member shall have devolved upon him or it by operation of law or pursuant to the terms of the articles of organization or an operating agreement from a person who was a member at the time of the transaction.

1991, c. 168 .



§ 13.1-1044. Pleading

In derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure commencement of the action by a member or manager with the authority to do so or the reasons for not making the effort.

1991, c. 168 .



§ 13.1-1045. Expenses

If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, except as hereinafter provided, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct the plaintiff to remit to the limited liability company the remainder of those proceeds received by him or it. On termination of the derivative action, the court may require the plaintiff to pay any defendant's reasonable expenses, including reasonable attorney's fees, incurred in defending the action if it finds that the action was commenced without reasonable cause or the plaintiff did not fairly and adequately represent the interests of the members and the limited liability company in enforcing the right of the limited liability company.

1991, c. 168 .



§ 13.1-1046. Dissolution; generally

A limited liability company organized under this chapter is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following events:

1. At the time or on the happening of any events specified in writing in the articles of organization or an operating agreement;

2. Upon the unanimous written consent of the members;

3. The entry of a decree of judicial dissolution under § 13.1-1047;

4. Automatic cancellation of its existence pursuant to § 13.1-1050.2; or

5. Involuntary cancellation of its existence pursuant to § 13.1-1050.3.

1991, c. 168; 1994, c. 348; 1995, c. 168; 1996, c. 265; 1997, c. 190; 1998, c. 432; 2000, c. 581; 2001, c. 548; 2008, cc. 108, 588, 770; 2009, c. 167.



§ 13.1-1047. Judicial dissolution

A. On application by or for a member, the circuit court of the locality in which the registered office of the limited liability company is located may decree dissolution of a limited liability company if it is not reasonably practicable to carry on the business in conformity with the articles of organization and any operating agreement.

B. When the winding up of the affairs of the limited liability company has been completed, the court shall so advise the Commission, which shall enter an order of cancellation of the limited liability company's existence.

1991, c. 168; 2008, c. 108.



§ 13.1-1047.1. Waiver of cancellation

Except in the case of an event of dissolution described in subdivision 4 or 5 of § 13.1-1046, at any time after the dissolution of a limited liability company and before the winding up of its business is completed, all of the members may waive the right to have the limited liability company's business wound up and its existence canceled. In that event:

1. The limited liability company resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the limited liability company or a member after the dissolution and before the waiver is determined as if dissolution had never occurred; and

2. The rights of a third party arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

2012, c. 706.



§ 13.1-1048. Winding up

A. The winding up of a limited liability company shall be completed when all debts, liabilities, and obligations of the limited liability company have been paid and discharged or reasonably adequate provision therefor has been made, and all of the remaining property and assets of the limited liability company have been distributed to the members.

B. Unless otherwise provided in the articles of organization or an operating agreement, upon the dissolution of a limited liability company, the members may wind up the limited liability company's affairs; however, the circuit court of the locality in which the registered office of the limited liability company is located, on cause shown, may wind up the limited liability company's affairs on application of any member, his legal representative, or assignee, and in connection therewith, may appoint one or more liquidating trustees.

C. Upon dissolution of a limited liability company and until the effective date of a certificate of cancellation issued pursuant to § 13.1-1050, the liquidating trustees, in the name and on behalf of the limited liability company, may (i) prosecute and defend suits, whether civil, criminal or administrative, (ii) wind up the limited liability company's business, (iii) dispose of and convey the limited liability company's property, (iv) discharge or make reasonable provision for the limited liability company's liabilities, and (v) distribute to the members any remaining assets of the limited liability company, all without affecting the liability of members and without imposing the liability of a general partner on a liquidating trustee.

1991, c. 168; 1995, c. 168; 2002, c. 288; 2004, c. 601; 2006, c. 748; 2008, c. 108.



§ 13.1-1049. Distribution of assets upon dissolution

Upon the winding up of a limited liability company, the assets of the limited liability company shall be distributed as follows:

1. To creditors, including members who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited liability company other than for distributions to members under § 13.1-1031;

2. Unless otherwise provided in the articles of organization or an operating agreement, to members and former members in satisfaction of liabilities for distributions under § 13.1-1031; and

3. Unless otherwise provided in the articles of organization or an operating agreement, to members first for the return of their contributions and second with respect to their interests in the limited liability company, in the proportions in which the members share in distributions.

1991, c. 168; 1996, c. 265.



§ 13.1-1049.1. Known claims against dissolved limited liability company

A. A dissolved limited liability company may dispose of the known claims against it by following the procedure described in this section.

B. The dissolved limited liability company shall deliver to each of its known claimants written notice of the dissolution at any time after its effective date. The written notice shall:

1. Provide a reasonable description of the claim that the claimant may be entitled to assert;

2. State whether the claim is admitted, or not admitted, and if admitted (i) the amount that is admitted, which may be as of a given date, and (ii) any interest obligation if fixed by an instrument of indebtedness;

3. Provide a mailing address where a claim may be sent;

4. State a deadline, which may not be fewer than 120 days from the effective date of the written notice, by which confirmation of the claim shall be delivered to the dissolved limited liability company; and

5. State that, except to the extent that any claim is admitted, the claim will be barred if written confirmation of the claim is not delivered by the deadline.

C. A claim against the dissolved limited liability company is barred to the extent that it is not admitted:

1. If the dissolved limited liability company delivered written notice to the claimant in accordance with subsection B and the claimant does not deliver written confirmation of the claim to the dissolved limited liability company by the deadline; or

2. If the dissolved limited liability company delivered written notice to the claimant that its claim is not admitted, in whole or in part, and the claimant does not commence a proceeding to enforce the claim within 90 days from the effective date of such notice.

D. For purposes of this section, "claim" does not include (i) a contingent liability or a claim based on an event occurring after the effective date of dissolution or (ii) a liability or claim the ultimate maturity of which is more than 60 days after the delivery of written notice to the claimant pursuant to subsection B.

E. If a liability exists but the full extent of any damages is or may not be ascertainable, and a proceeding to enforce the claim is commenced pursuant to subdivision C 2, the claimant may amend the pleadings after filing to include any damages that occurred or are alleged to have occurred after filing, and the court having jurisdiction of such claim may continue such proceeding during its pendency if it appears that further damages are or still may be occurring.

2004, c. 601; 2009, c. 763.



§ 13.1-1049.2. Other claims against dissolved limited liability company

A. A dissolved limited liability company may also publish notice of its dissolution and request that persons with claims against the dissolved limited liability company present them in accordance with the notice.

B. The notice shall:

1. Be published one time in a newspaper of general circulation in the city or county where the dissolved limited liability company's principal office, or, if none in the Commonwealth, its registered office, is or was last located;

2. Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

3. State that a claim against the dissolved limited liability company will be barred unless a proceeding to enforce the claim is commenced prior to the earlier of the expiration of any applicable statute of limitations or three years after the date of publication of the notice.

C. If the dissolved limited liability company publishes a newspaper notice in accordance with subsection B, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company prior to the earlier of the expiration of any applicable statute of limitations or three years after the publication date of the newspaper notice:

1. A claimant who was not given written notice under § 13.1-1049.1;

2. A claimant whose claim was timely sent to the dissolved limited liability company but not acted on; and

3. A claimant whose claim does not meet the definition of a claim in subsection D of § 13.1-1049.1.

D. A claim that is not barred by subsection C of § 13.1-1049.1 or subsection C of § 13.1-1049.2 may be enforced:

1. Against the dissolved limited liability company, to the extent of its undistributed assets; or

2. Except as provided in subsection D of § 13.1-1049.3, if the assets have been distributed in liquidation, against a member of the dissolved limited liability company to the extent of the member's pro rata share of the claim or the limited liability company assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this section may not exceed the total amount of assets distributed to the member.

2006, c. 912.



§ 13.1-1049.3. Court proceedings

A. A dissolved limited liability company that has complied with the notice requirements of § 13.1-1049.2 may file an application with the circuit court of the city or county where the dissolved limited liability company's principal office, or, if none in the Commonwealth, its registered office, is or was last located for a determination of the amount and form of security to be provided for payment of claims that (i) are contingent or have not been made known to the dissolved limited liability company or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved limited liability company, are reasonably estimated to arise after the effective date of dissolution or (ii) are based on a liability the ultimate maturity of which is more than 60 days after delivery of written notice to the claimant pursuant to subsection B of § 13.1-1049.1. Provision need not be made for any claim that is or is reasonably anticipated to be barred under subsection C of § 13.1-1049.2.

B. Within 10 days after the filing of the application, notice of the proceeding shall be given by the dissolved limited liability company to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved limited liability company.

C. The court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the dissolved limited liability company.

D. Provision by the dissolved limited liability company for security in the amount and the form ordered by the court under subsection A shall satisfy the dissolved limited liability company's obligations with respect to claims that do not meet the definition of a claim in subsection D of § 13.1-1049.1, and such claims may not be enforced against a member who received assets in liquidation.

2006, c. 912; 2009, c. 763.



§ 13.1-1050. Articles of cancellation

A. When the affairs of a limited liability company have been wound up pursuant to § 13.1-1048, it shall file articles of cancellation with the Commission. The articles shall set forth:

1. The name of the limited liability company;

2. The identification number issued by the Commission to the limited liability company;

3. The effective date of its certificate of organization;

4. A statement that the limited liability company has completed the winding up of its affairs; and

5. Any other information the members determine to include therein, including the reason for filing the articles of cancellation.

B. If the Commission finds that the articles of cancellation comply with the requirements of law and that all required fees have been paid, it shall by order issue a certificate of cancellation, canceling the limited liability company's existence. Upon the effective date of such certificate, the existence of the limited liability company shall cease, except for the purpose of suits, other proceedings, and appropriate actions by members as provided in this chapter.

1991, c. 168; 2006, c. 748; 2008, c. 108; 2013, c. 17.



§ 13.1-1050.1. Repealed

Repealed by Acts 2008, c. 108, cl. 2, effective April 1, 2009.



§ 13.1-1050.2. Automatic cancellation of limited liability company existence

A. Whether or not the notice described in subsection B of § 13.1-1064 is mailed, if any limited liability company fails to pay its annual registration fee on or before the last day of the third month immediately following its annual registration fee due date each year, the existence of the limited liability company shall be automatically canceled as of that day.

B. If any limited liability company whose registered agent has filed with the Commission a statement of resignation pursuant to § 13.1-1017 fails to file a statement of change pursuant to § 13.1-1016 within 31 days after the date on which the statement of resignation was filed, the Commission shall mail notice to the limited liability company of the impending cancellation of its existence. If the limited liability company fails to file the statement of change on or before the last day of the second month immediately following the month in which the impending cancellation notice was mailed, the existence of the limited liability company shall be automatically canceled as of that day.

C. The properties and affairs of a limited liability company whose existence has been canceled pursuant to this section shall pass automatically to its managers, or if the limited liability company is managed by its members, then to its members, or if the limited liability company has no managers or members, then to the holders of its interests, in each such case as trustees in liquidation. The trustees shall then proceed to (i) collect the assets of the limited liability company; (ii) sell, convey, and dispose of such of its properties as are not to be distributed in kind to its members; (iii) pay, satisfy, and discharge its liabilities and obligations; and (iv) do all other acts required to liquidate its business and affairs. After paying or adequately providing for the payment of all its obligations, the trustees shall distribute the remainder of its assets, either in cash or in kind, among its members or interest holders according to their respective rights and interests.

D. No member, manager or other agent of a limited liability company shall have any personal obligation for any liabilities of the limited liability company, whether such liabilities arise in contract, tort, or otherwise, solely by reason of the cancellation of the limited liability company's existence pursuant to this section.

2008, c. 108; 2010, c. 703; 2013, c. 17.



§ 13.1-1050.3. Involuntary cancellation of limited liability company existence

A. The existence of a limited liability company may be canceled involuntarily by order of the Commission when it finds that the limited liability company has:

1. Continued to exceed or abuse the authority conferred upon it by law;

2. Failed to maintain a registered office or a registered agent in the Commonwealth as required by law;

3. Failed to file any document required by this chapter to be filed with the Commission; or

4. Been convicted for a violation of 8 U.S.C. § 1324a (f), as amended, for actions of its members or managers constituting a pattern or practice of employing unauthorized aliens in the Commonwealth.

B. Before entering any such order, the Commission shall issue a rule against the limited liability company giving it an opportunity to be heard and show cause why such an order should not be entered. The Commission may issue the rule on its own motion or on motion of the Attorney General.

C. The properties and affairs of a limited liability company whose existence has been canceled pursuant to this section shall pass automatically to its managers, or if the limited liability company is managed by its members, then to its members, or if the limited liability company has no managers or members, then to the holders of its interests, in each such case as trustees in liquidation. The trustees shall then proceed to (i) collect the assets of the limited liability company; (ii) sell, convey, and dispose of such of its properties as are not to be distributed in kind to its members; (iii) pay, satisfy, and discharge its liabilities and obligations; and (iv) do all other acts required to liquidate its business and affairs. After paying or adequately providing for the payment of all its obligations, the trustees shall distribute the remainder of its assets, either in cash or in kind, among its members or interest holders according to their respective rights and interests.

D. Any limited liability company convicted of the offense listed in subdivision A 4 shall immediately report such conviction to the Commission and file with the Commission an authenticated copy of the judgment or record of conviction. A limited liability company whose existence is canceled pursuant to subdivision A 4 shall not be eligible for reinstatement for a period of not less than one year.

2008, c. 108; 2009, c. 167.



§ 13.1-1050.4. Reinstatement of a limited liability company that has ceased to exist

A. A limited liability company that has ceased to exist may apply to the Commission for reinstatement within five years thereafter, unless the cancellation was by order of the Commission (i) entered pursuant to subdivision A 1 of § 13.1-1050.3 or (ii) entered pursuant to § 13.1-1047 and the circuit court's decree directing dissolution contains no provision for reinstatement of the existence of the limited liability company.

B. To have its existence reinstated, a limited liability company shall provide the Commission with the following:

1. An application for reinstatement, which may be in the form of a letter, that includes the identification number issued by the Commission to the limited liability company;

2. A reinstatement fee of $100;

3. All annual registration fees and penalties that were due before the limited liability company ceased to exist and that would have been assessed or imposed to the date of reinstatement if the limited liability company's existence had not been canceled;

4. If the name of the limited liability company does not comply with the provisions of § 13.1-1012 at the time of reinstatement, articles of amendment to the articles of organization to change the limited liability company's name to a name that satisfies the provisions of § 13.1-1012, with the fee required by this chapter for the filing of articles of amendment; and

5. If the limited liability company's registered agent has filed a statement of resignation and a new registered agent has not been appointed, a statement of change pursuant to § 13.1-1016.

C. If the limited liability company complies with the provisions of this section, the Commission shall enter an order of reinstatement of existence. Upon entry of the order, the existence of the limited liability company shall be deemed to have continued from the date of the cancellation as if cancellation had never occurred, and any liability incurred by the limited liability company or a member, manager, or other agent after the cancellation and before the reinstatement is determined as if cancellation of the limited liability company's existence had never occurred.

2008, c. 108; 2013, c. 17.



§ 13.1-1051. Authority to transact business required; governing law

A. A foreign limited liability company may not transact business in the Commonwealth until it obtains a certificate of registration from the Commission.

B. Subject to the Constitution of the Commonwealth:

1. The laws of the state or other jurisdiction under which a foreign limited liability company is formed govern its formation and internal affairs and the liability of its members and managers; and

2. A foreign limited liability company may not be denied a certificate of registration by reason of any difference between those laws and the laws of the Commonwealth.

However, a foreign limited liability company holding a valid certificate of registration to transact business in the Commonwealth shall have no greater rights and privileges than a domestic limited liability company. The certificate of registration shall not be deemed to authorize the foreign limited liability company to exercise any of its powers or purposes that a domestic limited liability company is forbidden by law to exercise in the Commonwealth.

1991, c. 168; 2008, c. 108.



§ 13.1-1052. Application for certificate of registration

A. A foreign limited liability company may apply to the Commission for a certificate of registration to transact business in the Commonwealth. The application shall be made on a form prescribed and furnished by the Commission. The application shall set forth:

1. The name of the foreign limited liability company and, if the limited liability company is prevented by § 13.1-1054 from using its own name in the Commonwealth, a designated name that satisfies the requirements of § 13.1-1054;

2. The name of the state or other jurisdiction under whose law it is formed, the date of its formation, and if the limited liability company was previously authorized or registered to transact business in the Commonwealth as a foreign corporation, limited liability company, business trust, limited partnership, or registered limited liability partnership, with respect to every such prior authorization or registration, (i) the name of the entity; (ii) the entity type; (iii) the state or other jurisdiction of incorporation, organization or formation; and (iv) the entity identification number issued to it by the Commission;

3. The address of the proposed registered office of the foreign limited liability company in the Commonwealth (including both (i) the post office address with street and number, if any, and (ii) the name of the county or city in which it is located) and the name of its proposed registered agent in the Commonwealth at such address and that the registered agent is either (a) an individual who is a resident of the Commonwealth and is either (1) a member or manager of the limited liability company, (2) a member or manager of a limited liability company that is a member or manager of the limited liability company, (3) an officer or director of a corporation that is a member or manager of the limited liability company, (4) a general partner of a general or limited partnership that is a member or manager of the limited liability company, (5) a trustee of a trust that is a member or manager of the limited liability company, or (6) a member of the Virginia State Bar, or (b) a domestic or foreign stock or nonstock corporation, limited liability company, or registered limited liability partnership authorized to transact business in the Commonwealth, the business office of which is identical with the registered office;

4. A statement that the clerk of the Commission is irrevocably appointed the agent of the foreign limited liability company for service of process if the foreign limited liability company fails to maintain a registered agent in the Commonwealth as required by § 13.1-1015, the registered agent's authority has been revoked, the registered agent has resigned, or the registered agent cannot be found or served with the exercise of reasonable diligence;

5. The post office address, including the street and number, if any, of the foreign limited liability company's principal office; and

6. A statement evidencing that the foreign limited liability company is a "foreign limited liability company" as defined in § 13.1-1002.

B. The foreign limited liability company shall deliver with the completed application a copy of its articles of organization or other constituent documents and all amendments and corrections thereto filed in the foreign limited liability company's state or other jurisdiction of organization, duly authenticated by the Secretary of State or other official having custody of the limited liability company records in the state or other jurisdiction under whose law it is organized.

C. If the Commission finds that the application complies with the requirements of law and that all required fees have been paid, it shall issue a certificate of registration to transact business in the Commonwealth.

1991, c. 168; 1992, c. 574; 1996, c. 265; 2002, c. 608; 2004, c. 274; 2008, c. 108.



§ 13.1-1053. Repealed

Repealed by Acts 2008, c. 108, cl. 2, effective April 1, 2009.



§ 13.1-1054. Name

No certificate of registration shall be issued to a foreign limited liability company unless the name of such foreign limited liability company satisfies the requirements of § 13.1-1012. If the name of a foreign limited liability company does not satisfy the requirements of § 13.1-1012, to obtain or maintain a certificate of registration to transact business in the Commonwealth:

1. The foreign limited liability company may add the words "limited company" or "limited liability company," or the abbreviation "L.C.," "LC," "L.L.C." or "LLC," to its name for use in the Commonwealth; or

2. If its real name is unavailable, the foreign limited liability company may use a designated name that is available, and which satisfies the requirements of § 13.1-1012, if it informs the Commission of the designated name.

1991, c. 168; 1992, c. 574; 1996, c. 265; 2012, c. 63.



§ 13.1-1055. Amendments; amended applications for registration

A. Whenever the articles of organization or other constituent document of a foreign limited liability company that is registered to transact business in the Commonwealth is amended or corrected, the foreign limited liability company shall promptly file with the Commission a copy of the amendment or correction duly authenticated by the Secretary of State or other official having custody of the limited liability company records in the state or other jurisdiction of its organization.

B. If any statement in the application for registration of a foreign limited liability company was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited liability company shall promptly file with the Commission an amended application for registration amending such statement or information. The amended application for registration shall be made on a form prescribed and furnished by the Commission.

C. Notwithstanding the provisions of subsection B, the manner by which a foreign limited liability company shall change its registered office or principal office is by filing a statement of change pursuant to § 13.1-1016 or 13.1-1018.1, as the case may be.

1991, c. 168; 1992, c. 574; 2003, c. 370; 2008, c. 108; 2009, c. 450.



§ 13.1-1056. Voluntary cancellation of certificate of registration

A. A foreign limited liability company registered to transact business in the Commonwealth may apply to the Commission for a certificate of cancellation to cancel its certificate of registration. The application shall be on a form prescribed and furnished by the Commission, which shall set forth:

1. The name of the foreign limited liability company, the name of the state or other jurisdiction under whose law it is or was formed, and the identification number issued by the Commission to the limited liability company;

2. If applicable, a statement that the foreign limited liability company was a party to a merger permitted by the laws of the state or other jurisdiction under whose laws it was organized and that it was not the surviving entity of the merger;

3. That the foreign limited liability company is not transacting business in the Commonwealth and that it surrenders its registration to transact business in the Commonwealth;

4. That the foreign limited liability company revokes the authority of its registered agent to accept service on its behalf and appoints the clerk of the Commission as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in the Commonwealth;

5. A mailing address to which the clerk of the Commission may mail a copy of any process served on him under subdivision 4; and

6. A commitment to notify the clerk of the Commission in the future of any change in the mailing address of the limited liability company.

B. If the Commission finds that the application complies with the requirements of law and all required fees have been paid, it shall issue a certificate of cancellation canceling the certificate of registration.

C. Before any foreign limited liability company registered to transact business in the Commonwealth cancels its existence, it shall file with the Commission an application for a certificate of cancellation. Whether or not such application is filed, the cancellation of the existence of such foreign limited liability company shall not take away or impair any remedy available against such limited liability company for any right or claim existing or any liability incurred prior to such cancellation. Any such action or proceeding against such foreign limited liability company may be defended by such limited liability company in its name. The members, managers, and officers shall have power to take such action as shall be appropriate to protect such remedy, right, or claim. The right of a foreign limited liability company that has canceled its existence to institute and maintain in its name actions, suits, or proceedings in the courts of the Commonwealth shall be governed by the law of the state of its organization.

D. Service of process on the clerk of the Commission is service of process on a foreign limited liability company whose certificate of registration has been canceled pursuant to this section. Service upon the clerk shall be made in accordance with § 12.1-19.1, and service upon the foreign limited liability company may be made in any other manner permitted by law.

1991, c. 168; 2008, cc. 588, 770; 2009, c. 167; 2012, c. 130; 2013, c. 17.



§ 13.1-1056.1. Automatic cancellation of certificate of registration

A. Whether or not the notice described in subsection B of § 13.1-1064 is mailed, if any foreign limited liability company fails to pay its annual registration fee on or before the last day of the third month immediately following its annual registration fee due date each year, such foreign limited liability company shall automatically cease to be authorized to transact business in the Commonwealth and its certificate of registration shall be automatically canceled as of that day.

B. If any foreign limited liability company whose registered agent has filed with the Commission a statement of resignation pursuant to § 13.1-1017 fails to file a statement of change pursuant to § 13.1-1016 within 31 days after the date on which the statement of resignation was filed, the Commission shall mail notice to the foreign limited liability company of the impending cancellation of its certificate of registration. If the foreign limited liability company fails to file the statement of change on or before the last day of the second month immediately following the month in which the impending cancellation notice was mailed, the foreign limited liability company shall automatically cease to be authorized to transact business in the Commonwealth and its certificate of registration shall be automatically canceled as of that day.

C. The automatic cancellation of a foreign limited liability company's certificate of registration constitutes the appointment of the clerk of the Commission as the foreign limited liability company's agent for service of process in any proceeding based on a cause of action arising during the time the foreign limited liability company was registered to transact business in the Commonwealth. Service of process on the clerk of the Commission under this subsection is service on the foreign limited liability company and shall be made on the clerk in accordance with § 12.1-19.1.

D. Cancellation of a foreign limited liability company's certificate of registration does not terminate the authority of the registered agent of the foreign limited liability company.

2008, c. 108; 2010, c. 703; 2013, c. 17.



§ 13.1-1056.2. Involuntary cancellation of certificate of registration

A. The certificate of registration to transact business in the Commonwealth of any foreign limited liability company may be canceled involuntarily by order of the Commission when it finds that the foreign limited liability company:

1. Has continued to exceed or abuse the authority conferred upon it by law;

2. Has failed to maintain a registered office or a registered agent in the Commonwealth as required by law;

3. Has failed to file any document required by this chapter to be filed with the Commission;

4. No longer exists under the laws of the state or other jurisdiction of its organization; or

5. Has been convicted for a violation of 8 U.S.C. § 1324a (f), as amended, for actions of its members or managers constituting a pattern or practice of employing unauthorized aliens in the Commonwealth.

B. Before entering any such order the Commission shall issue a rule against the foreign limited liability company giving it an opportunity to be heard and show cause why such an order should not be entered. The Commission may issue the rule on its own motion or on motion of the Attorney General.

C. The authority of a foreign limited liability company to transact business in the Commonwealth ceases on the date shown on the order canceling its certificate of registration.

D. The Commission's cancellation of a foreign limited liability company's certificate of registration appoints the clerk of the Commission the foreign limited liability company's agent for service of process in any proceeding based on a cause of action arising during the time the foreign limited liability company was registered to transact business in the Commonwealth. Service of process on the clerk of the Commission under this subsection is service on the foreign limited liability company and shall be made on the clerk in accordance with § 12.1-19.1.

E. Cancellation of a foreign limited liability company's certificate of registration does not terminate the authority of the registered agent of the foreign limited liability company.

F. Any foreign limited liability company convicted of the offense listed in subdivision A 5 shall immediately report such conviction to the Commission and file with the Commission an authenticated copy of the judgment or record of conviction. A certificate of registration canceled pursuant to subdivision A 5 shall not be eligible for reinstatement for a period of not less than one year.

2008, c. 108; 2009, c. 167.



§ 13.1-1056.3. Reinstatement of a certificate of registration that has been canceled

A. A foreign limited liability company whose certificate of registration to transact business in the Commonwealth has been canceled may be relieved of the cancellation and have its certificate of registration reinstated by the Commission within five years of the date of cancellation unless the certificate of registration was canceled by order of the Commission entered pursuant to subdivision A 1 of § 13.1-1056.2.

B. To have its certificate of registration reinstated, a foreign limited liability company shall provide the Commission with the following:

1. An application for reinstatement, which may be in the form of a letter, that includes the identification number issued by the Commission to the limited liability company;

2. A reinstatement fee of $100;

3. All annual registration fees and penalties that were due before the certificate of registration was canceled and that would have been assessed or imposed to the date of reinstatement if the limited liability company had not had its certificate of registration canceled;

4. A duly authenticated copy of any amendments or corrections made to the articles of organization or other constituent documents of the foreign limited liability company and any mergers entered into by the foreign limited liability company from the date of cancellation of its certificate of registration to the date of its application for reinstatement, along with an amended application for registration if required for an amendment or a correction, and all fees required by this chapter for the filing of such instruments;

5. If the name of the foreign limited liability company does not comply with the provisions of § 13.1-1054 at the time of reinstatement, an amended application for registration to adopt a designated name for use in the Commonwealth that satisfies the requirements of § 13.1-1054, with the fee required by this chapter for the filing of an amended application for registration; and

6. If the foreign limited liability company's registered agent has filed a statement of resignation and a new registered agent has not been appointed, a statement of change pursuant to § 13.1-1016.

C. If the foreign limited liability company complies with the provisions of this section, the Commission shall enter an order of reinstatement, reinstating the foreign limited liability company's certificate of registration to transact business in the Commonwealth.

2008, c. 108; 2013, c. 17.



§ 13.1-1057. Transaction of business without registration

A. A foreign limited liability company transacting business in the Commonwealth may not maintain any action, suit, or proceeding in any court of the Commonwealth until it has registered in the Commonwealth.

B. The successor to a foreign limited liability company that transacted business in the Commonwealth without registering in the Commonwealth and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in the Commonwealth until the foreign limited liability company or its successor has registered in the Commonwealth.

C. The failure of a foreign limited liability company to register in the Commonwealth does not impair the validity of any contract or act of the foreign limited liability company or prevent the foreign limited liability company from defending any action, suit, or proceeding in any court of the Commonwealth.

D. If a foreign limited liability company transacts business in the Commonwealth without a certificate of registration, each member, manager or employee of the limited liability company who does any of such business in the Commonwealth knowing that a certificate of registration is required and has not been obtained shall be liable for a penalty of not less than $500 and not more than $5,000 to be imposed by the Commission, after the limited liability company and the individual have been given notice and an opportunity to be heard.

E. Suits, actions, and proceedings may be initiated against a foreign limited liability company that transacts business in the Commonwealth without a certificate of registration by serving process on any manager, managing member, or agent of the limited liability company doing such business or, if none can be found, on the clerk of the Commission or on the limited liability company in any other manner permitted by law. If any foreign limited liability company transacts business in the Commonwealth without a certificate of registration, it shall by transacting such business be deemed to have thereby appointed the clerk of the Commission its agent for service of process. Service upon the clerk shall be made in accordance with § 12.1-19.1.

1991, c. 168; 2006, c. 912; 2008, c. 523; 2013, c. 17.



§ 13.1-1058. Actions by Attorney General

The Attorney General may bring an action to restrain a foreign limited liability company from transacting business in this Commonwealth in violation of this article.

1991, c. 168 .



§ 13.1-1059. Transactions not constituting doing business

A. The following activities of a foreign limited liability company, among others, do not constitute transacting business within the meaning of this article:

1. Maintaining, defending, or settling any proceeding;

2. Holding meetings of its members or carrying on any other activities concerning its internal affairs;

3. Maintaining bank accounts;

4. Maintaining offices or agencies for the transfer, exchange and registration of the foreign limited liability company's securities or maintaining trustees or depositaries with respect to those securities;

5. Selling through independent contractors;

6. Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this Commonwealth before they become contracts;

7. Creating or acquiring indebtedness, deeds of trust, and security interests in real or personal property;

8. Securing or collecting debts or enforcing deeds of trust and security interests in property securing the debts;

9. Owning, without more, real or personal property;

10. Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature;

11. For a period of less than 90 consecutive days, producing, directing, filming, crewing or acting in motion picture feature films, television series or commercials, or promotional films that are sent outside of the Commonwealth for processing, editing, marketing and distribution; or

12. Serving, without more, as a general partner of, or as a partner in a partnership that is a general partner of, a domestic or foreign limited partnership that does not otherwise transact business in the Commonwealth.

B. The term "transacting business" as used in this section shall have no effect on personal jurisdiction under § 8.01-328.1.

C. The list of activities in subsection A of this section is not exhaustive. This section does not apply in determining the contracts or activities that may subject a foreign limited liability company to service of process or taxation in this Commonwealth or to regulation under any other law of this Commonwealth.

1991, c. 168; 1996, c. 265; 2004, c. 601.



§ 13.1-1060. Merger of foreign limited liability company registered to transact business in Commonwealth

A. Whenever a foreign limited liability company that is registered to transact business in the Commonwealth is a party to a merger permitted by the laws of the state or other jurisdiction under whose laws it is organized, and that limited liability company is the surviving entity of the merger, it shall, within 30 days after the merger becomes effective, file with the Commission a copy of the instrument of merger duly authenticated by the Secretary of State or other official having custody of limited liability company records in the state or other jurisdiction under whose laws the merger was effected. However, the filing shall not be required when a foreign limited liability company merges with a domestic corporation, limited liability company, limited partnership, business trust, or partnership; the foreign limited liability company's articles of organization or other constituent documents are not amended by the merger; and the articles or statement of merger filed on behalf of the domestic corporation, limited liability company, limited partnership, business trust, or partnership pursuant to § 13.1-720, 13.1-1072, 13.1-1261, 50-73.48:3, or 50-73.131 contains a statement that the merger is permitted under the laws of the state or other jurisdiction in which the foreign limited liability company is organized and that the foreign limited liability company has complied with that law in effecting the merger.

B. Whenever a foreign limited liability company that is registered to transact business in the Commonwealth is a party to a merger permitted by the laws of the state or other jurisdiction under the laws of which it is organized, and that limited liability company is not the surviving entity of the merger, the surviving partnership, limited liability company, business trust, limited partnership, or corporation shall, if not continuing to transact business in the Commonwealth, within 30 days after such merger becomes effective, deliver to the Commission a copy of the instrument of merger duly authenticated by the Secretary of State or other official having custody of limited liability company records in the state or other jurisdiction under whose laws the merger was effected, and comply in behalf of the predecessor limited liability company with § 13.1-1056. If a surviving business trust, registered limited liability partnership, limited liability company, limited partnership or corporation is to continue to transact business in the Commonwealth and has not registered as a foreign registered limited liability partnership, limited liability company, business trust, or limited partnership or received a certificate of authority to transact business in the Commonwealth as a foreign corporation, as the case may be, it shall, within 30 days after the merger becomes effective, deliver to the Commission an application, if a foreign registered limited liability partnership, for registration as a foreign registered limited liability partnership, if a foreign limited liability company, for registration as a foreign limited liability company, if a foreign business trust, for registration as a foreign business trust, if a foreign limited partnership, for registration as a foreign limited partnership, or, if a foreign corporation, for a certificate of authority to transact business in the Commonwealth, together with a duly authenticated copy of the instrument of merger and also a copy of its partnership certificate, statement of registered limited liability partnership, articles of organization, articles of trust, certificate of limited partnership or articles of incorporation and all amendments thereto, duly authenticated by the Secretary of State or other official having custody of registered limited liability partnership, limited liability company, business trust, limited partnership or corporate records in the state or other jurisdiction under whose laws it is organized, formed or incorporated.

C. Upon the merger of a foreign limited liability company with one or more foreign partnerships, limited liability companies, business trusts, limited partnerships, or corporations, all property in the Commonwealth owned by any of the partnerships, limited liability companies, business trusts, limited partnerships or corporations shall pass to the surviving partnership, limited liability company, business trust, limited partnership or corporation except as otherwise provided by the laws of the state or other jurisdiction by which it is governed, but only from and after the time when a duly authenticated copy of the instrument of merger is filed with the Commission.

1991, c. 168; 1992, c. 575; 1997, c. 190; 2004, c. 274; 2008, c. 108.



§ 13.1-1060.1. Entity conversion of foreign limited liability company registered to transact business in Commonwealth

A. Whenever a foreign limited liability company that is registered to transact business in the Commonwealth converts to another type of entity, the surviving or resulting entity shall, within 30 days after such entity conversion becomes effective, file with the Commission a copy of the instrument of entity conversion duly authenticated by the Secretary of State or other official having custody of limited liability company records in the state or other jurisdiction under whose laws such entity conversion was effected; and

1. If the surviving or resulting entity is not continuing to transact business in the Commonwealth or is not a foreign corporation, business trust, limited partnership, or registered limited liability partnership, then, within 30 days after such entity conversion, it shall comply on behalf of the predecessor limited liability company with the provisions of § 13.1-1056; or

2. If the surviving or resulting entity is a foreign corporation, business trust, limited partnership, or registered limited liability partnership and is to continue to transact business in the Commonwealth, then, within such 30 days, it shall deliver to the Commission an application for a certificate of authority or registration to transact business in the Commonwealth or, in the case of a foreign registered limited liability partnership, a statement of registration.

B. Upon the entity conversion of a foreign limited liability company that is registered to transact business in the Commonwealth, all property in the Commonwealth owned by the foreign limited liability company shall pass to the surviving or resulting entity except as otherwise provided by the laws of the state or other jurisdiction by which it is governed, but only from and after the time when a duly authenticated copy of the instrument of entity conversion is filed with the Commission.

2004, c. 274.



§ 13.1-1061. Annual registration fees to be assessed and collected by Commission; application of payment

The Commission shall assess and collect the annual registration fees imposed by this chapter. When the Commission receives payment of a registration fee assessed against a domestic or foreign limited liability company, such payment shall be applied against any unpaid registration fees previously assessed against such limited liability company, including any penalties incurred thereon, beginning with the assessment that has remained unpaid for the longest period of time.

1991, c. 168 .



§ 13.1-1062. Assessment of annual registration fees; annual registration fees to be paid by domestic and foreign limited liability companies

A. Each domestic limited liability company and each foreign limited liability company registered to transact business in the Commonwealth shall pay into the state treasury on or before the last day of the twelfth month next succeeding the month in which it was organized or registered to transact business in the Commonwealth, and by such date in each year thereafter, an annual registration fee of $50, provided that the initial annual registration fee to be paid by a domestic limited liability company created by entity conversion shall be due in the year after the calendar year in which it converted.

The annual registration fee shall be imposed irrespective of any specific license tax or other tax or fee imposed by law upon the limited liability company for the privilege of carrying on its business in the Commonwealth or upon its franchise, property or receipts.

B. Each year, the Commission shall ascertain from its records each domestic limited liability company and each foreign limited liability company registered to transact business in the Commonwealth as of the first day of the second month next preceding the month in which it was organized or registered to transact business in the Commonwealth, and, except as provided in subsection A, shall assess against each such limited liability company the annual registration fee herein imposed.

C. At the discretion of the Commission, the annual registration fee due date for a limited liability company may be extended, on a monthly basis for a period of not less than one month nor more than 11 months, at the request of its registered agent of record or as may be necessary to distribute annual registration fee due dates of limited liability companies as equally as practicable throughout the year on a monthly basis.

D. A statement of the assessment, when made, shall be forwarded by the clerk of the Commission to the Comptroller and to each domestic and foreign limited liability company.

E. Any domestic limited liability company that has ceased to exist in the Commonwealth because of the issuance of a certificate of cancellation of existence, certificate of organization surrender, or certificate of entity conversion, or any foreign limited liability company that has obtained a certificate of cancellation, effective on or before its annual registration fee due date pursuant to subsection A in any year, shall not be required to pay the annual registration fee for that year. Any domestic or foreign limited liability company that has merged, effective on or before its annual registration fee due date pursuant to subsection A in any year, into a surviving domestic or foreign corporation, limited liability company, business trust, limited partnership, or partnership that files with the Commission an authenticated copy of the instrument of merger on or before such date, shall not be required to pay the annual registration fee for that year. Any foreign limited liability company that has converted, effective on or before its annual registration fee due date pursuant to subsection A in any year, to a different entity type that files with the Commission an authenticated copy of the instrument of entity conversion on or before such date, shall not be required to pay the annual registration fee for that year. The Commission shall cancel the annual registration fee assessments specified in this subsection that remain unpaid.

F. Registration fee assessments that have been paid shall not be refunded.

G. The fees paid into the state treasury under this section and the fees collected under § 13.1-1005 shall be set aside and paid into the special fund created under § 13.1-775.1, and shall be used only by the Commission as it deems necessary to defray the costs of the Commission and of the office of the clerk of the Commission in supervising, implementing, administering and enforcing the provisions of this chapter. The projected excess of fees collected over the costs of administration and enforcement so incurred shall be paid into the general fund prior to the close of each fiscal year, based on the unexpended balance of the special fund at the end of the prior fiscal year. An adjustment of this transfer amount to reflect actual fees collected shall occur during the first quarter of the succeeding fiscal year.

1991, c. 168; 1995, c. 621; 2001, c. 545; 2002, c. 1; 2006, c. 748; 2010, c. 703; 2013, c. 17.



§ 13.1-1063. Repealed

Repealed by Acts 2010, c. 703, cl. 3.



§ 13.1-1064. Penalty for failure to timely pay annual registration fees

A. Any domestic or foreign limited liability company that fails to pay the annual registration fee into the state treasury within the time prescribed in § 13.1-1062 shall incur a penalty of $25, which shall be added to the amount of the annual registration fee due. The penalty prescribed herein shall be in addition to any other penalty or liability imposed by law.

B. The Commission shall mail to each domestic and foreign limited liability company that fails to pay the annual registration fee within the time prescribed in § 13.1-1062 a notice of assessment of the penalty imposed herein and of the impending cancellation of its existence or certificate of registration, as the case may be.

1991, c. 168; 1997, c. 190; 2000, c. 52; 2004, cc. 274, 601; 2005, c. 255; 2008, c. 108.



§ 13.1-1065. Payment of fees, fines, penalties, and interest prerequisite to Commission action; refunds

A. The Commission shall not file or issue with respect to any domestic or foreign limited liability company any document or certificate specified in this chapter, except a statement of change pursuant to § 13.1-1016, a statement of resignation pursuant to § 13.1-1017, and a statement of change pursuant to § 13.1-1018.1, until all fees, fines, penalties, and interest assessed, imposed, charged, or to be collected by the Commission pursuant to this chapter or Title 12.1 have been paid by or on behalf of such limited liability company. Notwithstanding the foregoing, the Commission may file or issue any document or certificate with respect to a domestic or foreign limited liability company that has been assessed an annual registration fee if the document or certificate is filed or issued with an effective date that is on or before the due date of the limited liability company's annual registration fee payment in any year, provided that the Commission shall not issue a certificate of domestication with respect to a foreign limited liability company until the annual registration fee has been paid by or on behalf of that limited liability company.

B. The Commission shall have authority to certify to the Comptroller directing refund of any overpayment of a fee, or of any fee collected for a document that is not accepted for filing, at any time within one year from the date of its payment.

1991, c. 168; 2002, c. 608; 2004, c. 316; 2006, c. 659; 2007, c. 810; 2009, c. 450.



§ 13.1-1066. Collection by suit and of unpaid bills

The provisions of §§ 13.1-775.1 and 58.1-2814, so far as they are applicable, shall apply to the annual registration fees and penalties imposed by this chapter.

1991, c. 168 .



§ 13.1-1067. Property title records

A. Whenever the records in the office of the clerk of the Commission reflect that a domestic or foreign limited liability company has changed or corrected its name, merged into a domestic or foreign limited liability company, corporation, business trust, limited partnership or partnership, converted into a domestic or foreign corporation, business trust, limited partnership or partnership, or domesticated in or from another jurisdiction, the clerk of the Commission, upon request, shall issue a certificate reciting such change, correction, merger, conversion or domestication. The certificate may be admitted to record in the deed books, in accordance with § 17.1-227, of any court's office within the jurisdiction of which any property of the limited liability company is located in order to maintain the continuity of title records. The person filing the certificate shall pay a fee of $10 to the clerk of the court, but no tax shall be due thereon.

B. Whenever a foreign limited liability company has changed or corrected its name, merged into another business entity, converted into another type of business entity, or domesticated in another jurisdiction, and it cannot or chooses not to obtain a certificate reciting such change, correction, merger, conversion or domestication from the clerk of the Commission pursuant to subsection A, a similar certificate by any competent authority of the foreign limited liability company's jurisdiction of organization may be admitted to record in the deed books, in accordance with § 17.1-227, of any recording office within the jurisdiction of which any property of the limited liability company is located in order to maintain the continuity of title records. The person filing the certificate shall pay a fee of $10 to the clerk of the court, but no tax shall be due thereon.

1991, c. 168; 1992, cc. 574, 575; 1993, c. 113; 1996, c. 282; 1997, c. 190; 2001, c. 548; 2003, c. 340; 2006, c. 912; 2007, c. 771.



§ 13.1-1067.1. Repealed

Repealed by Acts 1993, c. 113 .



§ 13.1-1068. Repealed

Repealed by Acts 2015, c. 709, cl. 2.



§ 13.1-1069. Repealed

Repealed by Acts 2005, c. 839, effective October 1, 2005.



§ 13.1-1070. Merger

A. Pursuant to a written plan of merger, a domestic limited liability company may merge with one or more domestic or foreign limited liability companies, partnerships, limited partnerships, business trusts or corporations if:

1. The merger is not prohibited by the articles of organization or operating agreement of any domestic limited liability company that is a party to the merger, and each domestic limited liability company party to the merger approves the plan of merger in accordance with § 13.1-1071 and complies with the terms of its articles of organization and operating agreement;

2. Each domestic partnership that is a party to the merger complies with the applicable provisions of Article 9 (§ 50-73.124 et seq.) of Chapter 2.2 of Title 50;

3. Each domestic limited partnership that is a party to the merger complies with the applicable provisions of Article 7.1 (§ 50-73.48:1 et seq.) of Chapter 2.1 of Title 50;

4. Each domestic business trust that is a party to the merger complies with the applicable provisions of Article 11 (§ 13.1-1257 et seq.) of Chapter 14 of this title;

5. Each domestic corporation that is a party to the merger complies with the applicable provisions of Article 12 (§ 13.1-715.1 et seq.) of Chapter 9 of this title;

6. The merger is permitted by the laws under which each foreign limited liability company, foreign partnership, foreign limited partnership, foreign business trust, and foreign corporation party to the merger is organized, formed or incorporated, and each such foreign limited liability company, partnership, limited partnership, business trust or corporation complies with those laws in effecting the merger; and

7. No member of a domestic limited liability company that is a party to the merger will, as a result of the merger, become personally liable for the liabilities or obligations of any other person or entity unless that member approves the plan of merger or otherwise consents to becoming personally liable.

B. The plan of merger shall set forth:

1. The name of each domestic or foreign limited liability company, partnership, limited partnership, business trust or corporation planning to merge and the name of the surviving domestic or foreign limited liability company, partnership, limited partnership, business trust or corporation into which each other domestic or foreign limited liability company, partnership, limited partnership, business trust or corporation plans to merge;

2. The name of the state or country under whose law each domestic or foreign limited liability company, partnership, limited partnership, business trust or corporation planning to merge is organized, formed or incorporated and the name of the state or country of organization, formation or incorporation of the surviving domestic or foreign limited liability company, partnership, limited partnership, business trust or corporation;

3. The terms and conditions of the merger; and

4. The manner and basis of converting the membership interests of each domestic limited liability company, the shares of beneficial interest of each domestic business trust, the partnership interests of each domestic partnership or limited partnership and the shares of each domestic corporation party to the merger into membership interests, partnership interests, shares of beneficial interest, shares, obligations or other securities of the surviving or any other domestic or foreign limited liability company, partnership, limited partnership, business trust or corporation or into cash or other property in whole or in part, and the manner and basis of converting rights to acquire the membership interests of each domestic limited liability company, the partnership interests of each domestic partnership or limited partnership, the shares of beneficial interest of each domestic business trust, and the shares of each domestic corporation party to the merger into rights to acquire membership interests, partnership interests, shares of beneficial interest, shares, obligations or other securities of the surviving or any other domestic or foreign limited liability company, partnership, limited partnership, business trust, or corporation or into cash or other property in whole or in part.

C. The plan of merger may set forth:

1. If a domestic limited liability company is to be the surviving entity, amendments to the articles of organization or an operating agreement of that limited liability company;

2. If the merger is not to be effective upon the issuance of the certificate of merger described in subsection C of § 13.1-1072 by the Commission, the future effective date or time of the merger; and

3. Other provisions relating to the merger.

1992, c. 575; 1997, c. 190; 2003, c. 340; 2004, c. 601; 2005, c. 765; 2008, c. 108.



§ 13.1-1071. Approval of merger by domestic limited liability company

A. Each domestic limited liability company that is to be a party to a proposed merger shall approve the proposed merger, unless the articles of organization or a written operating agreement of that limited liability company provides otherwise, by the unanimous vote of the members of the limited liability company. However, a provision of a limited liability company's articles of organization or operating agreement purporting to authorize the limited liability company to approve a merger by a less than unanimous vote of the members shall be effective to permit approval of a merger by a less than unanimous vote only if either (i) the articles of organization or operating agreement included that provision at the time each member who does not vote in favor of the merger became bound by the articles of organization or operating agreement or (ii) the provision was added to the articles of organization or operating agreement through an amendment to which each member who does not vote in favor of the merger specifically consented.

B. Any plan of merger may provide for the manner, if any, in which the plan may be amended by a domestic limited liability company party to the merger at any time before the effective date of the certificate of merger issued by the Commission for the merger.

C. If an amendment to a plan of merger is made in accordance with subsection B of this section, and articles of merger already have been filed with the Commission, amended articles of merger shall be filed with the Commission before the effective date of any certificate of merger issued by the Commission for the articles of merger which the amended articles are to supersede.

D. Unless the domestic limited liability company's articles of organization, operating agreement or the plan of merger provides otherwise, after the merger has been authorized and at any time before the effective date of the certificate of merger issued by the Commission for the merger, the merger may be abandoned by majority vote of the members of the domestic limited liability company. If articles of merger already have been filed with the Commission, written notice of abandonment must be filed with the Commission before the effective date of the certificate of merger.

1992, c. 575; 1993, c. 113 .



§ 13.1-1072. Articles of merger

A. After a plan of merger is approved by each domestic or foreign limited liability company, partnership, limited partnership, business trust or corporation party to the merger, the surviving domestic or foreign limited liability company, partnership, limited partnership, business trust or corporation shall file with the Commission articles of merger executed by each party to the merger setting forth:

1. The plan of merger;

2. If the surviving entity of the merger is a foreign limited liability company not registered with the Commission under § 13.1-1052, a foreign limited partnership not registered with the Commission under § 50-73.54, a foreign registered limited liability partnership not registered with the Commission under § 50-73.138, a foreign business trust not registered with the Commission under § 13.1-1242, or a foreign corporation without a certificate of authority issued by the Commission under § 13.1-759, the address, including street and number, if any, of its principal office under the laws of the jurisdiction in which it was organized, formed or incorporated;

3. A statement that the plan of merger was adopted by each domestic partnership party to the merger in accordance with § 50-73.128, by each domestic limited liability company party to the merger in accordance with § 13.1-1071, by each domestic limited partnership party to the merger in accordance with § 50-73.48:2, and by each domestic business trust party to the merger in accordance with § 13.1-1258; and

4. If a domestic corporation is a party to the merger, any additional information required by § 13.1-720.

B. If a foreign limited liability company, partnership, limited partnership, business trust or corporation is a party to the merger, the articles of merger shall contain a statement that the merger is permitted by the state or other jurisdiction under whose law the limited liability company is organized, the partnership, limited partnership or business trust is formed or the corporation is incorporated and that the foreign limited liability company, partnership, limited partnership, business trust or corporation has complied with that law in effecting the merger.

C. If the Commission finds that the articles of merger comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of merger. The certificate of merger shall become effective as provided in subsection D of § 13.1-1004.

D. A certificate of merger shall act as a certificate of cancellation as described in § 13.1-1050 for a domestic limited liability company that is not the surviving party to the merger, and such limited liability company's existence shall be canceled upon the effective date of the certificate of merger.

1992, c. 575; 1993, c. 113; 1997, c. 190; 2003, cc. 340, 597; 2004, c. 274; 2008, c. 108.



§ 13.1-1073. Effect of merger

When a merger takes effect:

1. The separate existence of every domestic limited liability company that is a party to the merger except the surviving domestic limited liability company, if any, ceases;

2. The title to all real estate and other property owned by each domestic limited liability company party to the merger is vested in the surviving domestic or foreign limited liability company, partnership, limited partnership, business trust or corporation without reversion or impairment;

3. The surviving domestic or foreign limited liability company, partnership, limited partnership, business trust or corporation has all liabilities of each domestic limited liability company party to the merger;

4. A proceeding pending by or against any domestic limited liability company party to the merger may be continued as if the merger had not occurred, or the surviving domestic or foreign limited liability company, partnership, limited partnership, business trust or corporation may be substituted in the proceeding for the domestic limited liability company whose existence ceased;

5. If a domestic limited liability company is the surviving entity of the merger, the articles of organization and operating agreement of that limited liability company are amended to the extent provided in the plan of merger; and

6. The former holders of membership interests of every domestic limited liability company party to the merger are entitled only to the rights provided in the plan of merger.

1992, c. 575; 1997, c. 190; 2003, c. 340.



§ 13.1-1074. Domestication

A. A foreign limited liability company may become a domestic limited liability company if the laws of the jurisdiction in which the foreign limited liability company is organized authorize it to domesticate in another jurisdiction. The laws of this Commonwealth shall govern the effect of domesticating in this Commonwealth pursuant to this article.

B. A domestic limited liability company not required by law to be a domestic limited liability company may become a foreign limited liability company if the jurisdiction in which the limited liability company intends to domesticate allows for the domestication. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication shall be approved in the manner provided in this article. The laws of the jurisdiction in which the limited liability company domesticates shall govern the effect of domesticating in that jurisdiction.

2006, c. 912; 2013, c. 17.



§ 13.1-1075. Plan of domestication

A. The plan of domestication shall set forth:

1. The name of the state or other jurisdiction under whose laws the domestic or foreign limited liability company is organized;

2. A statement of the jurisdiction in which the domestic or foreign limited liability company is to be domesticated;

3. The terms and conditions of the domestication, provided that such terms and conditions may not alter the ownership proportion and relative rights, preferences, and limitations of the interests of the limited liability company; and

4. For a foreign limited liability company that is to become a domestic limited liability company, as a referenced attachment, amended and restated articles of organization that comply with § 13.1-1011 as they will be in effect upon consummation of the domestication.

B. The plan of domestication may include any other provision relating to the domestication.

C. The plan of domestication may also include a provision that the members may amend the plan at any time prior to the effective date of the certificate of domestication or such other document required by the laws of the other jurisdiction to consummate the domestication.

2006, c. 912; 2012, c. 130.



§ 13.1-1076. Action on plan of domestication by a domestic limited liability company

In the case of a domestic limited liability company:

A. Unless the articles of organization or a written operating agreement of the limited liability company provides otherwise, the members of the limited liability company shall approve the plan of domestication by the members in the manner provided in the limited liability company's operating agreement for amendments to the operating agreement or, if no such provision is made in an operating agreement, by all the members.

B. If an amendment to a plan of domestication is made in accordance with subsection C of § 13.1-1075, and articles of domestication already have been filed with the Commission, amended articles of domestication shall be filed with the Commission before the effective date of any certificate of domestication issued by the Commission for the articles of domestication which the amended articles are to supersede.

2006, c. 912.



§ 13.1-1077. Articles of domestication

A. After the domestication of a foreign limited liability company is approved in the manner required by the laws of the jurisdiction in which the limited liability company is organized, the limited liability company shall file with the Commission articles of domestication setting forth:

1. The name of the limited liability company immediately prior to the filing of the articles of domestication and, if that name is unavailable for use in the Commonwealth or the limited liability company desires to change its name in connection with the domestication, a name that satisfies the requirements of § 13.1-1012;

2. The plan of domestication;

3. The original jurisdiction of the limited liability company and the date the limited liability company was organized in that jurisdiction, and each subsequent jurisdiction and the date the limited liability company was domesticated in each such jurisdiction, if any, prior to the filing of the articles of domestication; and

4. A statement that the domestication is permitted by the laws of the jurisdiction in which the limited liability company is organized and that the limited liability company has complied with those laws in effecting the domestication.

B. If the Commission finds that the articles of domestication comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of domestication.

C. The certificate of domestication shall become effective pursuant to subsection D of § 13.1-1004.

D. A foreign limited liability company's existence as a domestic limited liability company shall begin when the certificate of domestication is effective. Upon becoming effective, the certificate of domestication shall be conclusive evidence that all conditions precedent required to be performed by the foreign limited liability company have been complied with and that the limited liability company has been organized under this chapter.

E. If the foreign limited liability company is authorized to transact business in the Commonwealth under Article 10 (§ 13.1-1051 et seq.), its certificate of registration shall be canceled automatically on the effective date of the certificate of domestication issued by the Commission.

2006, c. 912; 2012, c. 130; 2013, c. 17.



§ 13.1-1078. Surrender of articles of organization upon domestication

A. Whenever a domestic limited liability company has approved, in the manner required by this article, a plan of domestication providing for the limited liability company to be domesticated under the laws of another jurisdiction, the limited liability company shall file with the Commission articles of organization surrender setting forth:

1. The name of the limited liability company;

2. The limited liability company's new jurisdiction of organization;

3. The plan of domestication;

4. A statement that the plan of domestication was adopted by the limited liability company in accordance with § 13.1-1076;

5. A statement that the articles of organization surrender are being filed in connection with the domestication of the limited liability company as a foreign limited liability company to be organized under the laws of another jurisdiction and that the limited liability company is surrendering its certificate of organization under the laws of this Commonwealth;

6. A statement that the limited liability company revokes the authority of its registered agent to accept service on its behalf and appoints the clerk of the Commission as its agent for service of process in any proceeding based on a cause of action arising during the time it was organized in this Commonwealth;

7. A mailing address to which the clerk may mail a copy of any process served on him under subdivision 6; and

8. A commitment to notify the clerk of the Commission in the future of any change in the mailing address of the limited liability company.

B. If the Commission finds that the articles of organization surrender comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of organization surrender.

C. The limited liability company shall automatically cease to be a domestic limited liability company when the certificate of organization surrender becomes effective.

D. If the former domestic limited liability company intends to continue to transact business in the Commonwealth, then, within thirty days after the effective date of the certificate of organization surrender, it shall deliver to the Commission an application for a certificate of registration to transact business in the Commonwealth pursuant to § 13.1-1052 together with a copy of its instrument of domestication and articles of organization and all amendments thereto, duly authenticated by the Secretary of State or other official having custody of limited liability company records in the state or other jurisdiction under whose laws it is organized or domesticated.

2006, c. 912; 2009, c. 201.



§ 13.1-1079. Effect of domestication

A. When a foreign limited liability company's certificate of domestication in this Commonwealth becomes effective, with respect to that limited liability company:

1. The title to all real estate and other property remains in the limited liability company without reversion or impairment;

2. The liabilities remain the liabilities of the limited liability company;

3. A proceeding pending may be continued by or against the limited liability company as if the domestication did not occur;

4. The articles of organization attached to the articles of domestication constitute the articles of organization of the limited liability company; and

5. The limited liability company is deemed to:

a. Be organized under the laws of this Commonwealth for all purposes;

b. Be the same limited liability company as the limited liability company that existed under the laws of the jurisdiction or jurisdictions in which it was originally organized or formerly domesticated; and

c. Have been organized on the date it was originally formed or organized.

B. Any member of a foreign limited liability company that domesticates into this Commonwealth who, prior to the domestication, was liable for the liabilities or obligations of the limited liability company is not released from those liabilities or obligations by reason of the domestication.

2006, c. 912.



§ 13.1-1080. Abandonment of domestication

A. Unless the domestic limited liability company's articles of organization, operating agreement or the plan of domestication provides otherwise, after the domestication has been authorized and at any time before the effective date of the certificate of domestication issued by the Commission, the domestication may be abandoned by majority vote of the members of the domestic limited liability company.

B. If a domestication is abandoned under subsection A after articles of organization surrender have been filed with the Commission but before the certificate of organization surrender has become effective, written notice that the domestication has been abandoned in accordance with this section shall be filed with the Commission prior to the effective date of the certificate of organization surrender. The notice shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

C. If the domestication of a foreign limited liability company into this Commonwealth is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication have been filed with the Commission but before the certificate of domestication has become effective in this Commonwealth, written notice that the domestication has been abandoned shall be filed with the Commission prior to the effective date of the certificate of domestication. The notice shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

2006, c. 912.



§ 13.1-1100. Reservation of power to amend or repeal

The General Assembly shall have the power to amend or repeal all or part of this chapter at any time and all domestic and foreign professional limited liability companies subject to this chapter shall be governed by the amendment or repeal.

1992, c. 574 .



§ 13.1-1101. Legislative purpose

It is the legislative intent to provide for the association of a group of individuals and professional corporations, professional limited liability companies, or other business entities formed to provide professional services as a limited liability company to render the same professional service to the public for which those individuals or other business entities are required by law to be licensed or to obtain other legal authorization from the Commonwealth of Virginia.

1992, c. 574 .



§ 13.1-1101.1. Practice of certain professions by limited liability companies

Unless otherwise prohibited by law or regulation, the professional services defined in subsection A of § 13.1-1102 may be rendered in this Commonwealth by:

1. A limited liability company organized as a professional limited liability company pursuant to the provisions of this chapter;

2. A foreign limited liability company that has obtained a certificate of authority pursuant to the provisions of this chapter;

3. A limited liability company organized pursuant to the provisions of Chapter 12 (§ 13.1-1000 et seq.) of this title; or

4. A foreign limited liability company that has obtained a certificate of authority pursuant to the provisions of Chapter 12 (§ 13.1-1000 et seq.) of this title.

2003, c. 678.



§ 13.1-1102. Definitions

A. As used in this chapter:

"Professional business entity" means any entity as defined in § 13.1-603 that is duly licensed or otherwise legally authorized under the laws of the Commonwealth or the laws of the jurisdiction under whose laws the entity is formed to render the same professional service as that for which a professional corporation or professional limited liability company may be organized, including, but not limited to, (i) a professional limited liability company as defined in this subsection, (ii) a professional corporation as defined in subsection A of § 13.1-543, or (iii) a partnership that is registered as a registered limited liability partnership under § 50-73.132, all of the partners of which are duly licensed or otherwise legally authorized to render the same professional services as those for which the partnership was organized.

"Professional limited liability company" means a limited liability company whose articles of organization set forth a sole and specific purpose permitted by this chapter and that is either (i) organized under this chapter for the sole and specific purpose of rendering professional service other than that of architects, professional engineers, land surveyors, or landscape architects, or using a title other than that of certified interior designers and, except as expressly otherwise permitted by this chapter, that has as its members only individuals or professional business entities that are duly licensed or otherwise legally authorized to render the same professional service as the professional limited liability company or (ii) organized under this chapter for the sole and specific purpose of rendering professional service of architects, professional engineers, land surveyors, or landscape architects or using the title of certified interior designers, or any combination thereof, and at least two-thirds of whose membership interests are held by persons duly licensed within the Commonwealth to perform the services of an architect, professional engineer, land surveyor, or landscape architect, or by persons legally authorized within the Commonwealth to use the title of certified interior designer; or (iii) organized under this chapter for the sole and specific purpose of rendering the professional services of one or more practitioners of the healing arts, licensed under the provisions of Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1, or one or more nurse practitioners, licensed under Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1, or one or more optometrists licensed under the provisions of Chapter 32 (§ 54.1-3200 et seq.) of Title 54.1, or one or more physical therapists and physical therapist assistants licensed under the provisions of Chapter 34.1 (§ 54.1-3473 et seq.) of Title 54.1, or one or more practitioners of the behavioral science professions, licensed under the provisions of Chapter 35 (§ 54.1-3500 et seq.), 36 (§ 54.1-3600 et seq.) or 37 (§ 54.1-3700 et seq.) of Title 54.1, or one or more practitioners of audiology or speech pathology, licensed under the provisions of Chapter 26 (§ 54.1-2600 et seq.) of Title 54.1, or one or more clinical nurse specialists who render mental health services licensed under Chapter 30 (§ 54.1-3000 et seq.) of Title 54.1 and registered with the Board of Nursing, or any combination of practitioners of the healing arts, of optometry, physical therapy, the behavioral science professions, and audiology or speech pathology and all of whose members are individuals or professional business entities duly licensed or otherwise legally authorized to perform the services of a practitioner of the healing arts, nurse practitioners, optometry, physical therapy, the behavioral science professions, audiology or speech pathology or of a clinical nurse specialist who renders mental health services; however, nothing herein shall be construed so as to allow any member of the healing arts, optometry, physical therapy, the behavioral science professions, audiology or speech pathology or a nurse practitioner or clinical nurse specialist to conduct that person's practice in a manner contrary to the standards of ethics of that person's branch of the healing arts, optometry, physical therapy, the behavioral science professions, or audiology or speech pathology, or nursing as the case may be.

"Professional services" means any type of personal service to the public that requires as a condition precedent to the rendering of that service or the use of that title the obtaining of a license, certification, or other legal authorization and shall be limited to the personal services rendered by pharmacists, optometrists, physical therapists and physical therapist assistants, practitioners of the healing arts, nurse practitioners, practitioners of the behavioral science professions, veterinarians, surgeons, dentists, architects, professional engineers, land surveyors, landscape architects, certified interior designers, public accountants, certified public accountants, attorneys at law, insurance consultants, audiologists or speech pathologists and clinical nurse specialists. For the purposes of this chapter, the following shall be deemed to be rendering the same professional services:

1. Architects, professional engineers, and land surveyors; and

2. Practitioners of the healing arts, licensed under the provisions of Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1, nurse practitioners, licensed under Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1, optometrists, licensed under the provisions of Chapter 32 (§ 54.1-3200 et seq.) of Title 54.1, physical therapists, licensed under the provisions of Chapter 34.1 (§ 54.1-3473 et seq.) of Title 54.1, practitioners of the behavioral science professions, licensed under the provisions of Chapters 35 (§ 54.1-3500 et seq.), 36 (§ 54.1-3600 et seq.), and 37 (§ 54.1-3700 et seq.) of Title 54.1, and clinical nurse specialists who render mental health services licensed under Chapter 30 (§ 54.1-3000 et seq.) of Title 54.1 and registered with the Board of Nursing.

B. Persons who practice the healing art of performing professional clinical laboratory services within a hospital pathology laboratory shall be legally authorized to do so for purposes of this chapter if such persons (i) hold a doctorate degree in the biological sciences or a board certification in the clinical laboratory sciences and (ii) are tenured faculty members of an accredited medical college or university that is an "educational institution" within the meaning of § 23-14.

C. Except as expressly otherwise provided, all terms defined in § 13.1-1002 shall have the same meanings for purposes of this chapter.

1992, c. 574; 1993, c. 113; 1994, c. 349; 1996, c. 265; 1999, c. 83; 2000, cc. 194, 688, 763; 2003, c. 678; 2008, c. 265; 2009, c. 309.



§ 13.1-1103. Who may become a member

One or more individuals or professional business entities (i) duly licensed or otherwise legally authorized to render the same professional services other than those of architects, professional engineers or land surveyors, or to use a title other than those of certified landscape architects or certified interior designers, of which at least one is duly licensed or otherwise legally authorized to render such professional services within the Commonwealth or (ii) complying with the provisions of § 13.1-1111 and duly licensed to render within the Commonwealth the professional services of architects, professional engineers or land surveyors, or legally authorized to use within the Commonwealth the title of certified landscape architects or certified interior designers, or any combination thereof, may become members of a limited liability company for pecuniary profit under the provisions of Chapter 12 (§ 13.1-1000 et seq.) of this title, for the sole and specific purpose of rendering the same and specific professional service, subject to any laws, not inconsistent with the provisions of this chapter, which are applicable to the practice of that profession in the limited liability company form.

1992, c. 574; 1994, c. 349; 1997, c. 133; 2000, c. 763.



§ 13.1-1104. Use of initials "P.L.C.," "PLC," "P.L.L.C." or "PLLC" in company name

Any professional limited liability company as defined in § 13.1-1102 may, but is not required to, use the initials "P.L.C.," "PLC," "P.L.L.C." or "PLLC," or the phrase "professional limited company," "a professional limited company," "professional limited liability company," or "a professional limited liability company," at the end of its limited liability company name. Such initials or phrase may be used in the place of any words or abbreviation required by subsection A of § 13.1-1012.

1992, c. 574; 1996, c. 265; 2002, c. 608; 2003, c. 592.



§ 13.1-1105. Certificate of authority for foreign professional limited liability company

A. Notwithstanding any other provision of this chapter, a foreign professional limited liability company, organized under the laws of a jurisdiction other than the Commonwealth of Virginia to perform a professional service of the type defined in § 13.1-1102, may apply for and obtain a certificate of authority to render those professional services in Virginia on the following terms and conditions:

1. Only members, managers, employees, and agents licensed or otherwise legally qualified by this Commonwealth may perform the professional service in Virginia.

2. The professional limited liability company must meet every requirement of this chapter except for the requirement that all of its members and managers be licensed to perform the professional service in this Commonwealth.

3. The powers of any foreign professional limited liability company admitted under this section shall not exceed the powers permitted to domestic professional limited liability companies under this chapter.

B. In order to qualify, a foreign professional limited liability company shall make application to the Commission as provided in § 13.1-1052 and shall make the application for and secure any certificate of authority, registration or registration certificate may be required by §§ 13.1-1111, 13.1-1112 or § 13.1-1113 and, in addition, shall be required to set forth the name and address of each member, manager, employee, and agent of the limited liability company who will be providing the professional service in this Commonwealth and whether those members, managers, employees, and agents are licensed, or otherwise legally qualified, to perform the professional service in Virginia.

1992, c. 574; 1996, c. 265.



§ 13.1-1106. Merger with foreign professional limited liability company or foreign professional corporation

Any limited liability company organized under this chapter may merge with one or more foreign professional limited liability companies that have obtained a certificate of registration to transact business in the Commonwealth pursuant to § 13.1-1105, or one or more foreign professional corporations that have obtained a certificate of authority to transact business in the Commonwealth pursuant to § 13.1-544.2, only if the professional limited liability companies and the professional corporations are organized to render the same professional services, provided that (i) the merger is permitted by the laws of the jurisdiction under which each such foreign professional limited liability company or foreign professional corporation is organized, (ii) if the surviving or new professional business entity is a professional limited liability company organized and operating under the laws of the Commonwealth, all of its members and managers shall be licensed or otherwise legally authorized to render the same professional service as the limited liability company, provided that if such service is that of architects, professional engineers, land surveyors or certified landscape architects, or any combination thereof, at least two-thirds of its membership interests shall be held by individuals or professional business entities that are licensed or otherwise legally authorized within the Commonwealth to render the applicable service, and (iii) if the surviving or new professional business entity is a professional corporation organized and operating under the laws of the Commonwealth, all of its shareholders shall be licensed or otherwise legally authorized to render the same professional service as the professional corporation, provided that if such service is that of architects, professional engineers, land surveyors or certified landscape architects, or any combination thereof, at least two-thirds of its shares shall be held by individuals who are licensed or otherwise legally authorized within the Commonwealth to render the applicable service.

1992, c. 574; 1994, c. 349; 2008, c. 509.



§ 13.1-1107. How limited liability company may render professional services; nonprofessional employees and agents; members and managers need not be employees, etc

No limited liability company organized under this chapter may render professional services except through its members, managers, employees, independent contractors, and agents who are duly licensed or otherwise legally authorized to render those professional services, and only members, managers, employees, independent contractors, and agents licensed or otherwise legally qualified by this Commonwealth may perform the professional service in Virginia. However, this provision shall not be interpreted to preclude clerks, secretaries, bookkeepers, technicians and other assistants who are not usually and ordinarily considered by custom and practice to be rendering professional service to the public for which a license or other legal authorization is required from acting as employees, managers and agents of a professional limited liability company and performing their usual duties or from acting as employees, independent contractors, managers or agents of a professional limited liability company. Nothing contained in this chapter shall be interpreted to require that the right of an individual to be a member or manager of a limited liability company organized under this chapter, or to organize that limited liability company, is dependent upon the present or future existence of an employment relationship between that individual and that limited liability company, or that individual's present or future active participation in any capacity in the production of the income of that limited liability company or in the performance of the services rendered by that limited liability company.

1992, c. 574; 1994, c. 349; 2003, c. 786.



§ 13.1-1108. Professional law limited liability company may qualify as executor, administrator or in other fiduciary capacity

A professional limited liability company engaged in the practice of law, as a part of the practice of law, may act as an executor, trustee or administrator of an estate, guardian for an infant, or in any other fiduciary capacity. Any member, manager, employee or agent of a professional limited liability company engaged in the practice of law who is duly licensed as an attorney in the Commonwealth may perform necessary fiduciary responsibilities on behalf of the professional limited liability company.

1992, c. 574 .



§ 13.1-1109. Professional relationships not affected; liability for debts, etc., of limited liability company, its members, managers, employees, and agents

The provisions of this chapter shall not be construed to alter or affect the professional relationship between a person furnishing professional services and a person receiving that service either with respect to liability arising out of that professional service or the confidential relationship between the person rendering the professional service and the person receiving that professional service, if any, and all confidential relationships enjoyed under the laws of this Commonwealth, whether now in existence, or hereafter enacted, shall remain inviolate. A member, manager, agent or employee of a professional limited liability company shall not, by reason of being any member, manager, agent or employee of a professional limited liability company, be personally liable for any debts or claims against, or the acts or omissions of the professional limited liability company or of another member, manager, agent or employee of the professional limited liability company, but the professional limited liability company shall be liable for the acts or omissions of its members, managers, agents, employees and servants to the same extent to which any other limited liability company would be liable for the acts or omissions of its members, managers, agents, employees and servants while they are engaged in carrying on the limited liability company business.

1992, c. 574 .



§ 13.1-1110. Professional limited liability company not to engage in other business; investment of funds

No professional limited liability company organized under this chapter may engage in any business other than the rendering of the professional services for which it was specifically organized; however, nothing in this chapter or in any other provisions of existing law applicable to limited liability companies shall be interpreted to prohibit that limited liability company from investing its funds in real estate, mortgages, stocks, bonds or any other type of investments, from owning real or personal property, or from exercising any other investment power granted to limited liability companies under this title and not in conflict with the provisions of this chapter.

1992, c. 574; 1996, c. 265.



§ 13.1-1111. Qualifications of members and managers; special provisions for limited liability companies rendering service of architects, professional engineers, land surveyors and landscape architects, and using the title of certified interior designers

Not less than two-thirds of the membership interests of a professional limited liability company rendering the services of architects, professional engineers, land surveyors, or landscape architects, or using the title of certified interior designers, or any combination thereof, shall be held by individuals duly licensed or professional business entities legally authorized to render the services of architects, professional engineers, land surveyors, or landscape architects, or by individuals or professional business entities legally authorized to use the title of certified interior designers, and the remainder of the membership interests may be held only by individuals who are employees of the professional limited liability company whether or not those employees are licensed to render professional services or authorized to use a title. For those professional limited liability companies using the title of certified interior designers and providing the services of architects, professional engineers or land surveyors, or any combination thereof, not less than two-thirds of the membership interests of the professional limited liability company shall be held by individuals who are duly licensed. No other professional limited liability company, except for a professional limited liability company engaged in the practice of accounting as described in § 13.1-1112, may have as a member anyone other than an individual or a professional business entity that is duly licensed or otherwise legally authorized to render the same professional services as those for which the professional limited liability company was organized.

As an additional prerequisite for a professional limited liability company's engaging in the practice of the professions of architecture, professional engineering, land surveying, or landscape architecture, or using the title of certified interior designer, or any combination thereof, that professional limited liability company shall secure a certificate of authority, which may be renewable and may be either general or limited, from the Board for Architects, Professional Engineers, Land Surveyors, Certified Interior Designers and Landscape Architects. The certificate of authority shall be issued or renewed by the Board when in its discretion the professional limited liability company is in compliance with rules and regulations which shall be promulgated by the Board consistent with its jurisdiction to provide adequate safeguards for the public's health, welfare and safety. The fees for a certificate of authority as described above shall be the same fees as provided for in Chapter 4 (§ 54.1-400 et seq.) of Title 54.1.

1992, c. 574; 1998, c. 27; 2000, cc. 191, 763; 2009, c. 309.



§ 13.1-1112. Special provision for limited liability company engaged in practice of accounting

Before any professional limited liability company may engage in the practice of accounting in this Commonwealth, it shall first obtain and maintain any registration required for that professional limited liability company by Chapter 44 (§ 54.1-4400 et seq.) of Title 54.1. Not less than fifty-one percent of the membership interests of a professional limited liability company rendering the services of accounting shall be held by individuals or professional business entities duly licensed or otherwise legally authorized to render the services of accounting, and the remainder of the membership interests may be held only by individuals who are employees of the professional limited liability company, whether or not those employees are licensed or otherwise authorized to render professional services.

1992, c. 574; 2000, c. 191.



§ 13.1-1113. Registration certificate required for limited liability company engaged in practice of law

Before any professional limited liability company may engage in the practice of law in this Commonwealth, it shall first obtain and maintain a registration certificate required for that professional limited liability company by Chapter 39 (§ 54.1-3900 et seq.) of Title 54.1.

1992, c. 574 .



§ 13.1-1114. Repealed

Repealed by Acts 1994, c. 349.



§ 13.1-1115. Transfer of membership interests

A. No member of a professional limited liability company organized under this chapter may sell, assign in whole or in part, or otherwise transfer that member's membership interest in the professional limited liability company except to (i) the professional limited liability company, (ii) another individual or professional business entity that is eligible to be a member of that professional limited liability company, or (iii) a qualified charitable remainder trust as described in subsection B. In the case of a professional limited liability company rendering the services of architects, professional engineers, land surveyors and certified landscape architects, or any combination thereof, no person or professional business entity which is not duly licensed or otherwise legally authorized to render one of those services will be eligible unless at least two-thirds of the remaining membership interests after the sale or transfer are held by persons or professional business entities duly licensed or otherwise legally authorized to perform one of those services.

B. As used in this section, "qualified charitable remainder trust" means a trust meeting the requirements of § 664 of the United States Internal Revenue Code of 1986, as amended, and which meets all of the following conditions:

1. Has one or more current income beneficiaries, all of which are eligible to be members in the professional limited liability company under § 13.1-1103.

2. Has a trustee or independent special trustee who:

a. Is eligible to have a membership interest in the professional limited liability company under § 13.1-1103; and

b. Has exclusive authority over the membership interests while such interests are held in the trust.

3. Has one or more irrevocably designated charitable remaindermen, all of which must at all times be domiciled or maintain a local chapter in the Commonwealth of Virginia.

4. When transferring any assets during the term of the trust to charitable organizations, the distributions are made only to charitable organizations described in § 170(c) of the Internal Revenue Code that are domiciled or maintain a local chapter in this Commonwealth.

1992, c. 574; 1999, c. 100.



§ 13.1-1116. Disqualification of member, manager, agent or employee

If any member, manager, agent or employee of a professional limited liability company organized under this chapter who has been rendering professional service to the public becomes legally disqualified to render those professional services within this Commonwealth, that member, manager, agent or employee shall immediately sever all employment with, and financial interests in, that professional limited liability company except that the member, manager, agent or employee may be a member subject to the provisions of this chapter. A professional limited liability company's failure to require compliance with this provision shall constitute a ground for the forfeiture of its articles of organization and the cancellation of its existence by the State Corporation Commission.

1992, c. 574; 2009, c. 201.



§ 13.1-1117. Conversion into nonprofessional company; disposition of membership interests of deceased or disqualified members

A. A professional limited liability company organized under this chapter shall continue until dissolved in accordance with other provisions of this chapter or the provisions of Article 9 (§ 13.1-1046 et seq.) of Chapter 12 of this title.

B. Whenever all members of a professional limited liability company licensed under this chapter cease at any one time and for any reason to be licensed, certified or registered in the particular field of endeavor for which the professional limited liability company was organized, or by the vote of the holders of at least two-thirds of its membership interests, the professional limited liability company thereupon shall be treated as converted into, and shall operate henceforth solely as, a limited liability company under applicable provisions of this title, exclusive of this chapter, but may be reconverted upon removal of the disability or by the vote of the holders of at least two-thirds of its membership interests.

C. Following the occurrence of any event that terminates the continued membership of a member in a professional limited liability company, including a disqualification that terminates a member's membership as provided in § 13.1-1116, the limited liability company shall pay to the former member or the former member's successor in interest the value of the interest of the former member. The time of payment and value of the interest of the former member shall be determined in the manner provided in writing in the articles of organization or an operating agreement of the limited liability company, and to the extent not so provided in the articles of organization or an operating agreement, the payment shall be made within one year following the occurrence of the event that terminates the former member's membership and for the book value of the interest, determined as of the end of the month immediately preceding the event that terminated the membership of the former member. If applicable, the book value shall be determined from the books and records of the limited liability company in accordance with the generally accepted accounting principles on the accrual method of accounting. No subsequent adjustment of this book value, whether by the limited liability company itself, by federal income tax audit made and agreed to, or by a court decision which has become final, shall alter the amount of the payment to be made.

D. An arrangement or provision in the articles of organization, operating agreement or by contract may be made to transfer any membership interest held by a disqualified charitable remainder trust to the professional limited liability company or to persons qualified to hold such an interest under § 13.1-1103, whether made before or after the disqualification of a charitable remainder trust, provided that the membership interest involved shall have been so transferred within one year following such disqualification.

1992, c. 574; 1995, c. 168; 1996, c. 265; 1999, c. 100; 2009, c. 763.



§ 13.1-1118. Management

Unless the articles of organization or an operating agreement provides for management of a professional limited liability company by a manager or managers, management of a professional limited liability company shall be vested in its members. If the articles of organization or an operating agreement provides for management of a professional limited liability company by a manager or managers, the manager shall be an individual or professional business entity duly licensed or otherwise legally authorized to render the same professional services within this Commonwealth that the professional limited liability company was organized for the purpose of rendering. Only members or managers duly licensed or otherwise legally authorized to render the same professional services within this Commonwealth shall supervise and direct the provision of professional services within this Commonwealth, or delegate to their agents, officers, and employees or delegate by a management agreement or another agreement with, or otherwise to, other persons managerial duties and tasks related to the professional limited liability company's operations.

1992, c. 574; 2007, c. 629.



§ 13.1-1119. Repealed

Repealed by Acts 2002, ch. 346 .



§ 13.1-1120. Income and property taxes

All professional limited liability companies organized or qualifying under the provisions of this chapter shall be treated for income tax purposes under the provisions of Chapter 3 (§ 58.1-300 et seq.) of Title 58.1 in the manner determined under § 58.1-301, and property owned by professional limited liability companies shall be taxed in the actual form in which it may exist and not as capital.

1992, c. 574 .



§ 13.1-1121. Merger

A professional limited liability company operating pursuant to the terms of this chapter may merge with one or more corporations, limited liability companies, or domestic partnerships only if the surviving corporation, limited liability company, or domestic partnership is a professional corporation, a professional limited liability company, or a domestic partnership all of the partners of which are professional corporations, professional limited liability companies, or individuals duly licensed or otherwise legally authorized to render the same professional services as those for which the surviving professional corporation, professional limited liability company or domestic partnership was incorporated or organized.

1992, c. 574; 1996, c. 265; 2008, c. 509.



§ 13.1-1122. Application of Chapter 12 of this title

The provisions of Chapter 12 (§ 13.1-1000 et seq.) of this title shall be applicable to professional limited liability companies organized under the provisions of this chapter. Where a conflict arises between the provisions found in Chapter 12 (§ 13.1-1000 et seq.) of this title and this chapter, this chapter shall control.

1992, c. 574 .



§ 13.1-1123. Coordination with other provisions of Virginia Code

For purposes of all sections of this Code other than sections in Chapter 7 (§ 13.1-542 et seq.) and in this chapter, whenever the term "professional corporation" is used, that term shall be deemed to include a professional limited liability company and wherever the terms "shareholder," "employee," "officer" or "agent" are used those terms shall be deemed to include, as appropriate, the terms member, manager, employee and agent.

1992, c. 574; 2007, cc. 233, 639.



§ 13.1-1200. Short title

This chapter shall be known as the Virginia Business Trust Act.

2002, c. 621.



§ 13.1-1201. Definitions

As used in this chapter:

"Articles of trust" means all documents constituting, at any particular time, the articles of trust of a business trust. Articles of trust includes the original articles of trust, the original certificate of trust issued by the Commission, and all amendments to the articles of trust. When the articles of trust have been restated pursuant to any articles of amendment, the articles of trust includes only the restated articles of trust and any subsequent amendments to the restated articles of trust, but does not include the articles of amendment accompanying the restated articles of trust.

"Beneficial owner" means any owner of a beneficial interest in a business trust, the fact of ownership to be determined and evidenced, whether by means of registration, the issuance of certificates or otherwise, in conformity to the applicable provisions of the governing instrument of the business trust.

"Business trust" or "domestic business trust" means an unincorporated business, trust, or association that:

A. Is governed by a governing instrument under which:

1. Property is or will be held, managed, administered, controlled, invested, reinvested, or operated by a trustee for the benefit of persons as are or may become entitled to a beneficial interest in the trust property; or

2. Business or professional activities for profit are carried on or will be carried on by one or more trustees for the benefit of persons as are or may become entitled to a beneficial interest in the trust property; and

B. Files articles of trust under § 13.1-1212.

C. "Business trust" includes, without limitation, any of the following entities that conform with subsections A and B of this definition:

1. A trust of the type known at common law as a "business trust" or "Massachusetts trust;"

2. A trust qualifying as a real estate mortgage investment conduit under § 860 D of the United States Internal Revenue Code of 1986, as amended, or under any successor provision;

3. A trust qualifying as a real estate investment trust under §§ 856 through 859 of the United States Internal Revenue Code of 1986, as amended, or under any successor provision; or

4. A "real estate investment trust" or "trust" created under former Chapter 9 (§ 6-577 et seq.) of Title 6 or former Chapter 9 (§ 6.1-343 et seq.) of Title 6.1.

"Commission" means the State Corporation Commission of Virginia.

"Foreign business trust" means a business trust formed under the laws of any jurisdiction other than this Commonwealth and denominated as such under the laws of such state or foreign country or other foreign jurisdiction.

"Foreign limited liability company" has the same meaning as specified in § 13.1-1002.

"Foreign limited partnership" has the same meaning as specified in § 50-73.1.

"Governing instrument" means a trust instrument that creates a business trust and provides for the governance of the affairs of the business trust and the conduct of its business, including, without limitation, a declaration of trust.

"Other business entity" means a corporation, a professional corporation, a general or limited partnership, a registered limited liability partnership, common law trust, a limited liability company, a professional limited liability company, or any other unincorporated business. "Other business entity" shall not include a business trust.

"Person" has the same meaning as specified in § 13.1-603.

"State," when referring to a part of the United States, includes a state and commonwealth, and their agencies and governmental subdivisions; and a territory and insular possession, and their agencies and governmental subdivisions, of the United States.

"Trustee" means a person appointed as a trustee in accordance with the governing instrument of a business trust. "Trustee" may include a beneficial owner of a business trust.

"United States" includes any district, authority, bureau, commission, department, or other agency of the United States.

2002, c. 621.



§ 13.1-1202. Filing requirements

A. A document shall satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to be filed with the Commission.

B. The document shall be one that this chapter requires or permits to be filed with the Commission.

C. The document shall contain the information required by this chapter. It may also contain other information.

D. The document shall be typewritten or printed. The typewritten or printed portion shall be in black. Photocopies, or other reproduced copies, of typewritten or printed documents may be filed. In every case, information in the document shall be legible and the document shall be capable of being reformatted and reproduced in copies of archival quality.

E. The document shall be in the English language. A business trust name need not be in English if written in English letters or Arabic or Roman numerals. The articles of trust, duly authenticated by the official having custody of the applicable records in the state or other jurisdiction under whose law the business trust is formed, which are required of each foreign business trust, need not be in English if accompanied by a reasonably authenticated English translation.

F. The document shall be signed in the name of the domestic or foreign business trust:

1. By a trustee or by an officer of the business trust;

2. If the business trust has not been formed, by the person forming the business trust; or

3. If the business trust is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

G. The person executing the document shall sign it and state beneath or opposite his signature his name and the capacity in which he executes the document. Any signature may be a facsimile.

H. If, pursuant to any provision of this chapter, the Commission has prescribed a mandatory form for the document, the document shall be in or on the prescribed form.

I. The document shall be delivered to the Commission for filing and shall be accompanied by the required filing fee and any registration fee required by this chapter.

J. The Commission may accept the electronic filing of any information required or permitted to be filed by this chapter and may prescribe the methods of execution, recording, reproduction and certification of electronically filed information.

2002, c. 621; 2013, c. 25.



§ 13.1-1203. Issuance of certificate by Commission; recordation of documents

A. Whenever this chapter conditions the effectiveness of a document upon the issuance of a certificate by the Commission to evidence the effectiveness of the document, the Commission shall by order issue the certificate if it finds that the document complies with the provisions of this chapter and that all required fees have been paid. The Commission shall admit any such certificate to record in its office.

B. The existence of a business trust shall begin at the time the Commission issues a certificate of trust, unless a later date and time are specified as provided by subsection D. The certificate of trust shall be conclusive evidence that all conditions precedent required to be performed by the person or persons forming the business trust have been complied with and that the business trust has been formed under this chapter.

C. Whenever the Commission is directed to admit any document to record in its office, it shall cause it to be spread upon its record books or to be recorded or reproduced in any other manner the Commission may deem suitable. Except as otherwise provided by law, the Commission may furnish information from and provide access to any of its records by any means the Commission may deem suitable.

D.1. A certificate issued by the Commission is effective at the time such certificate is issued, unless the certificate relates to articles filed with the Commission and the articles state that the certificate shall become effective at a later time and date specified in the articles. In that event, the certificate shall become effective at the earlier of the time and date so specified or at 11:59 p.m. on the fifteenth day after the date on which the certificate is issued by the Commission. Any other document filed with the Commission shall be effective when accepted for filing unless otherwise provided for in this chapter.

2. Notwithstanding subdivision 1, any certificate that has a delayed effective time and date shall not become effective if, prior to the effective time and date, the parties to the articles to which the certificate relates file a request for cancellation with the Commission, and the Commission, by order, cancels the certificate.

3. Notwithstanding subdivision 1, for purposes of §§ 13.1-1214 and 13.1-1244, any certificate that has a delayed effective date shall be deemed to be effective when the certificate is issued.

E. The Commission shall have the power to act upon a petition filed by a business trust at any time to correct Commission records so as to eliminate the effects of clerical errors and of filings made by a person without authority to act for the business trust.

2002, c. 621; 2013, c. 25.



§ 13.1-1204. Fees for filing documents and issuing certificates

The Commission shall charge and collect the following fees, except as provided in § 12.1-21.2:

1. For filing any one of the following, the fee shall be $100:

a. Articles of trust.

b. An application for registration as a foreign business trust.

c. Articles of domestication.

d. Articles of entity conversion.

2. For filing any one of the following, the fee shall be $25:

a. Articles of amendment.

b. Articles of restatement.

c. Articles of cancellation.

d. Articles of correction referred to in § 13.1-1213, a copy of an amendment or a correction referred to in § 13.1-1245, or an amended application for registration referred to in § 13.1-1245, provided that an amended application shall not require a separate fee when it is filed with a copy of an amendment or a correction referred to in § 13.1-1245.

e. A copy of an instrument of merger of a foreign business trust referred to in § 13.1-1250.

f. Articles of merger.

g. Articles of trust surrender.

h. A copy of an instrument of entity conversion of a foreign business trust holding a certificate of registration to transact business in the Commonwealth.

i. An application for a certificate of cancellation of a foreign business trust.

3. For filing any one of the following, the fee shall be $10:

a. An application to reserve or to renew the reservation of a name for use by a domestic or foreign business trust.

b. A notice of the transfer of a name reserved for use by a domestic or foreign business trust.

4. For issuing a certificate pursuant to § 13.1-1285, the fee shall be $6.

2002, c. 621; 2003, c. 373; 2004, c. 274; 2007, c. 771; 2008, c. 101; 2012, c. 130; 2013, c. 25.



§ 13.1-1205. Unlawful to sign false documents; penalty

A. It shall be unlawful for any person to sign a document he knows is false in any material respect with intent that the document be delivered to the Commission for filing under this chapter.

B. Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor.

2002, c. 621.



§ 13.1-1206. Unlawful to transact or offer to transact business as a business trust; penalty

A. It shall be unlawful for any person to transact business in this Commonwealth as a business trust or to offer or advertise to transact business in this Commonwealth as a business trust unless the alleged business trust is either a domestic business trust or a foreign business trust authorized to transact business in this Commonwealth.

B. Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor.

2002, c. 621.



§ 13.1-1207. Tax classification

For purposes of any tax imposed by Title 58.1, a business trust shall be classified as a corporation, an association, a partnership, a trust, a real estate investment trust, a regulated investment company or otherwise, as shall be determined under the United States Internal Revenue Code of 1986, as amended, or under any successor provision.

2002, c. 621.



§ 13.1-1208. Separate legal entity

A business trust established in accordance with the provisions of this chapter is a separate legal entity.

2002, c. 621.



§ 13.1-1209. Purposes

Every business trust formed under this chapter has the purpose of engaging in any lawful business, except as otherwise may be provided by the law of this Commonwealth, unless a more limited purpose is set forth in the articles of trust.

2002, c. 621.



§ 13.1-1210. Powers

Unless the articles of trust provide otherwise, every business trust has the same powers as an individual or any other entity to do all things necessary or convenient to carry out its business and affairs, including, without limitation, the power:

1. To sue and be sued, complain and defend in its name;

2. To purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

3. To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

4. To purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any other person;

5. To make contracts and guaranties, incur liabilities, borrow money, issue its notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

6. To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

7. To conduct its business, locate offices, and exercise the powers granted by this chapter within or without this Commonwealth;

8. To elect and appoint trustees, officers, employees and agents of the business trust, define their duties, fix their compensation, and lend them money and credit;

9. To pay pensions and establish pension plans, pension trusts, profit-sharing plans, and benefit and incentive plans for all or any of the current or former beneficial owners, trustees, officers, employees, and agents of the business trust or any of its subsidiaries;

10. To make donations to the public welfare or for religious, charitable, scientific, literary or educational purposes;

11. To make payments or donations or do any other act, not inconsistent with this section or any other applicable law, that furthers the business and affairs of the business trust;

12. To pay compensation, or to pay additional compensation, to any or all beneficial owners, trustees, officers and employees on account of services previously rendered to the business trust, whether or not an agreement to pay such compensation was made before such services were rendered;

13. To insure for its benefit the life of any of its beneficial owners, trustees, officers or employees, to insure the life of any beneficial owner for the purpose of acquiring at his death the interest owned by such beneficial owner and to continue such insurance after the relationship terminates;

14. To cease its activities, wind up its affairs, and proceed to cancel its existence;

15. To enter into partnership agreements, joint ventures, or other associations of any kind with any person or persons;

16. To indemnify a trustee, officer, employee or any other person to the same extent as a corporation may indemnify any of the directors, officers, employees or agents of the corporation;

17. To transact any lawful business that a corporation, partnership, limited liability company or other business entity may conduct under the laws of the Commonwealth subject, however, to any and all laws and restrictions that govern or limit the conduct of such activity by such corporation, partnership, limited liability company or other business entity; and

18. To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the business trust is organized.

2002, c. 621; 2008, c. 101.



§ 13.1-1211. Formation

One or more persons may form a business trust by signing and filing articles of trust with the Commission. Such person or persons need not be beneficial owners of the business trust after formation has occurred.

2002, c. 621.



§ 13.1-1212. Articles of trust

A. The articles of trust shall set forth:

1. A name for the business trust that satisfies the requirements of § 13.1-1214;

2. The post office address, including the street and number, if any, of the business trust's initial registered office, the name of the city or county in which it is located, the name of its initial registered agent at that office, and that the agent is either (i) an individual who is a resident of this Commonwealth and is a trustee or officer of the business trust, an officer or director of a corporation that is a trustee of the business trust, a general partner of a general or limited partnership that is a trustee of the business trust, a member or manager of a limited liability company that is a trustee of the business trust, a trustee of a business trust or other trust that is a trustee of the business trust, or a member of the Virginia State Bar or (ii) a domestic or foreign stock or nonstock corporation, limited liability company or registered limited liability partnership authorized to transact business in this Commonwealth; and

3. The post office address, including the street and number, if any, of the principal office of the business trust, which may be the same as the registered office, but need not be within this Commonwealth.

B. The articles of trust may set forth any other matter that under this chapter is permitted to be set forth in a governing instrument of a business trust.

C. The articles of trust need not set forth any of the powers enumerated in this chapter.

D. If the Commission finds that the articles of trust comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of trust.

2002, c. 621.



§ 13.1-1213. Articles of correction

A. A business trust may correct its articles of trust at any time to correct a name or address specified in the articles of trust.

B. For a correction to the articles of trust to be adopted, the correction shall be adopted by the sole trustee or a majority of the trustees, or in accordance with the articles of trust or the governing instrument of the business trust.

C. To correct its articles of trust, a business trust shall file with the Commission articles of correction setting forth:

1. The name of the business trust;

2. The text of each correction;

3. A statement of the nature of the error necessitating each correction; and

4. A statement of the manner in which the correction was adopted.

D. If the Commission finds that the articles of correction comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of correction.

2002, c. 621; 2003, c. 373.



§ 13.1-1214. Name

A. A business trust name may contain:

1. One or more of the following words: "company," "association," "club," "foundation," "fund," "institute," "society," "union," or "syndicate," or abbreviations of like import; and

2. The word "trust," provided that the context or remaining words in the name meet the standards prescribed in §§ 6.2-939 and 6.2-1040.

B. A business trust name shall not contain:

1. Any word, abbreviation, or combination of characters that states or implies the business trust is a corporation, a limited liability company, a limited partnership, or a registered limited liability partnership; or

2. Any word or phrase the use of which is prohibited by law for such business trust.

C. Except as authorized by subsection D, a business trust name shall be distinguishable upon the records of the Commission from:

1. The name of a domestic business trust or a foreign business trust registered to transact business in the Commonwealth;

2. A business trust name reserved under § 13.1-1215;

3. The designated name adopted by a foreign business trust because its real name is unavailable for use in the Commonwealth;

4. The name of any corporation, whether issuing shares or not issuing shares, existing under the laws of the Commonwealth or authorized to transact business in the Commonwealth;

5. A corporate name reserved or registered under § 13.1-631, 13.1-632, 13.1-830, or 13.1-831;

6. The designated name adopted by a foreign corporation, whether issuing shares or not issuing shares, because its real name is unavailable for use in the Commonwealth;

7. The name of a domestic limited liability company or a foreign limited liability company registered to transact business in the Commonwealth;

8. A limited liability company name reserved under § 13.1-1013;

9. The designated name adopted by a foreign limited liability company because its real name is unavailable for use in the Commonwealth;

10. The name of a domestic limited partnership or a foreign limited partnership registered to transact business in the Commonwealth;

11. A limited partnership name reserved under § 50-73.3; and

12. The designated name adopted by a foreign limited partnership because its real name is unavailable for use in the Commonwealth.

D. A domestic business trust may apply to the Commission for authorization to use a name that is not distinguishable upon its records from one or more of the names described in subsection C. The Commission shall authorize use of the name applied for if the other domestic or foreign business trust or other business entity consents to the use in writing and submits an undertaking in form satisfactory to the Commission to change its name to a name that is distinguishable upon the records of the Commission from the name of the applying business trust.

E. The use of assumed names or fictitious names, as provided for in Chapter 5 (§ 59.1-69 et seq.) of Title 59.1, is not affected by this chapter.

F. The Commission, in determining whether a business trust name is distinguishable upon its records from the name of any of the business entities listed in subsection C, shall not consider any word, phrase, abbreviation, or designation required or permitted under § 13.1-544.1, subsection A of § 13.1-630, subsection A of § 13.1-1012, § 13.1-1104, subsection A of § 50-73.2, and subdivision A 2 of § 50-73.78 to be contained in the name of a business entity formed or organized under the laws of the Commonwealth or authorized or registered to transact business in the Commonwealth.

2002, c. 621; 2003, cc. 373, 592; 2005, c. 379; 2012, c. 63; 2013, c. 25.



§ 13.1-1215. Reserved name

A. A person may apply to the Commission to reserve the exclusive use of a business trust name, including a designated name for a foreign business trust. If the Commission finds that the business trust name applied for is distinguishable upon the records of the Commission, it shall reserve the name for the applicant's exclusive use for a 120-day period.

B. The owner of a reserved business trust name may renew the reservation for successive periods of 120 days each by filing with the Commission, during the 45-day period preceding the date of expiration of the reservation, a renewal application.

C. The owner of a reserved business trust name may transfer the reservation to another person by delivering to the Commission a notice of the transfer, signed by the applicant for whom the name was reserved, and specifying the name and address of the transferee.

D. A reserved business trust name may be used by its owner in connection with (i) the formation or an amendment to change the name of a domestic stock or nonstock corporation, limited liability company, business trust, or limited partnership; (ii) an application for a certificate of authority or registration to transact business in the Commonwealth as a foreign stock or nonstock corporation, limited liability company, business trust, or limited partnership; or (iii) an amended application for such authority or registration, provided that the proposed name complies with the provisions of § 13.1-630, 13.1-762, 13.1-829, 13.1-924, 13.1-1012, 13.1-1054, 13.1-1214, 13.1-1244, 50-73.2, or 50-73.56, as the case may be.

2002, c. 621; 2006, c. 505; 2015, c. 444.



§ 13.1-1216. Amendment of articles of trust

A. Except to the extent otherwise provided in this chapter, the articles of trust, or the governing instrument of the business trust, the sole trustee or a majority of the trustees may amend the articles of trust of a business trust at any time to add or change a provision that is required or permitted in the articles, or to delete a provision not required in the articles. An amendment to the articles of trust may delete the name and address of the initial registered agent or registered office, if a statement of change described in § 13.1-1221 is on file with the Commission.

B. A business trust amending its articles of trust shall file with the Commission articles of amendment setting forth:

1. The name of the business trust;

2. The text of each amendment adopted;

3. The date of each amendment's adoption; and

4. A statement that the amendment was adopted in accordance with the articles of trust and the governing instrument of the business trust.

C. If the Commission finds that the articles of amendment comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of amendment.

D. An amendment to the articles of the trust does not affect a cause of action existing against or in favor of the business trust, a proceeding to which the business trust is a party, or the existing rights of persons other than beneficial owners of the business trust. An amendment changing a business trust's name does not abate a proceeding brought by or against the business trust in its former name.

2002, c. 621; 2008, c. 101.



§ 13.1-1217. Restatement of articles of trust

A. Except to the extent otherwise provided in this chapter, in the articles of trust or in the governing instrument of the business trust, the sole trustee or a majority of the trustees may restate the articles of trust of a business trust at any time.

B. The restatement may include one or more amendments to the articles, including an amendment to delete the name and address of the initial registered agent or registered office, if a statement of change described in § 13.1-1221 is on file with the Commission.

C. A business trust restating its articles of trust shall file with the Commission articles of restatement setting forth:

1. The name of the business trust immediately prior to restatement;

2. Whether the restatement contains an amendment to the articles of trust;

3. The text of the restated articles of trust or amended and restated articles of trust;

4. The date of adoption of the articles of restatement; and

5. A statement that the restatement was adopted in accordance with the articles of trust and the governing instrument of the business trust.

D. If the Commission finds that the articles of restatement comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of restatement. When the certificate of restatement is effective, the restated articles of trust or amended and restated articles of trust supersede the original articles of trust and all amendments to the original articles of trust.

E. The Commission may certify restated articles of trust or amended and restated articles of trust as the articles of trust currently in effect.

2002, c. 621; 2003, c. 373; 2008, c. 101.



§ 13.1-1218. Existence

A. Except to the extent otherwise provided in this chapter, in the articles of trust or in the governing instrument of the business trust, a business trust:

1. Shall have perpetual existence; and

2. May not be terminated or revoked by a beneficial owner or other person except in accordance with the terms of the articles of trust or the governing instrument of the business trust.

B. Except to the extent otherwise provided in the articles of trust or in the governing instrument of a business trust, the death, incapacity, dissolution, termination, or bankruptcy of a beneficial owner shall not result in the termination or dissolution of a business trust.

C. In the event that a business trust does not have perpetual existence, a business trust is dissolved and its affairs shall be wound up in accordance with Article 8 (§ 13.1-1234 et seq.) of this chapter at the time or on the happening of events specified in the articles of trust or the governing instrument.

2002, c. 621.



§ 13.1-1219. Governing instrument

A. A governing instrument of a business trust may:

1. Provide that a person shall become a beneficial owner and shall become bound by the governing instrument if such person, or a representative authorized by such person, orally, in writing, or by other action such as payment for a beneficial interest, complies with the conditions for becoming a beneficial owner set forth in the governing instrument or any other writing and acquires a beneficial interest;

2. Consist of one or more agreements, instruments, or other writings and may include or incorporate a declaration of trust or bylaws containing provisions relating to the business of the business trust, the conduct of its affairs, and its rights or powers or the rights or powers of its trustees, beneficial owners, agents, or employees; and

3. Contain any provision that is not inconsistent with law or with the information contained in the articles of trust.

B. A governing instrument may contain any provision relating to the management of the business and affairs of the business trust, and the rights, duties, and obligations of the trustees, beneficial owners, and other persons, that is not contrary to any provision or requirement of this chapter or the articles of trust and without limitation:

1. May provide for classes, groups, or series of trustees or beneficial owners, or classes, groups, or series of beneficial interests, having such relative rights, powers, and duties as the governing instrument may provide; and may make provision for the future creation in the manner provided in the governing instrument of additional classes, groups or series of trustees, beneficial owners, or beneficial interests, having the relative rights, powers, and duties as may from time to time be established, including rights, powers, and duties senior or subordinate to existing classes, groups, or series of trustees, beneficial owners, or beneficial interests;

2. May establish or provide for the establishment of designated series of trustees, beneficial owners, or beneficial interests having separate rights, powers, or duties with respect to specified property or obligations of the business trust or profits and losses associated with specified property or obligations and, to the extent provided in the governing instrument, any series may have a separate business purpose or investment objective;

3. May provide for the taking of any action, including the amendment of the articles of trust or governing instrument, the accomplishment of a merger or consolidation, the appointment of one or more trustees, the sale, lease, exchange, transfer, pledge, or other disposition of all or any part of the assets of the business trust or the assets of any series, or the dissolution of the business trust; or may provide for the taking of any action to create, under the provisions of the governing instrument, a class, group, or series of beneficial interests that was not previously outstanding, in any such case without the vote or approval of any particular trustee or beneficial owner, or class, group, or series of trustees or beneficial owners;

4. May grant to or withhold from all or certain trustees or beneficial owners, or a specified class, group, or series of trustees or beneficial owners, the right to vote, separately or with any or all other classes, groups, or series of trustees or beneficial owners, on any matter, such voting being on a per capita, number, financial interest, class, group, series, or any other basis;

5. May, if and to the extent that voting rights are granted under the governing instrument, set forth provisions relating to notice of the time, place, or purpose of any meeting at which any matter is to be voted on, method of giving such notice, waiver of any such notice, action by consent without a meeting, the establishment of record dates, quorum requirements, voting in person, by proxy or in any other manner, or any other matter with respect to the exercise of the right to vote;

6. May provide for the present or future creation of more than one business trust, including the creation of a future business trust to which all or any part of the assets, liabilities, profits, or losses of any existing business trust will be transferred, and for the conversion of beneficial interests in an existing business trust or series, into beneficial interests in the separate business trust or series;

7. May provide for the appointment, election, or engagement, either as agents or independent contractors of the business trust or as delegates of the trustees, of officers, employees, managers, or other persons who may manage the business and affairs of the business trust and may have the titles and the relative rights, powers, and duties as the governing instrument shall provide; and

8. May provide for restrictions on transfer of beneficial interests to maintain the business trust's status when it is dependent on the number or identity of its beneficial owners, to preserve exemptions under federal or state securities laws or for any other purpose.

2002, c. 621.



§ 13.1-1220. Registered office and registered agent

A. Each domestic business trust and each foreign business trust registered pursuant to Article 9 (§ 13.1-1241 et seq.) of this chapter shall continuously maintain in this Commonwealth:

1. A registered office that may be the same as any of its places of business; and

2. A registered agent, who shall be either:

a. An individual who is a resident of this Commonwealth and is either (i) a trustee or officer of the business trust, (ii) an officer or director of a corporation that is a trustee of the business trust, (iii) a general partner of a general or limited partnership that is a trustee of the business trust, (iv) a member or manager of a limited liability company that is a trustee of the business trust, (v) a trustee of a business trust or other trust that is a trustee of the business trust, or (vi) a member of the Virginia State Bar, and whose business office is identical with the registered office; or

b. A domestic or foreign stock or nonstock corporation, limited liability company, registered limited liability partnership or business trust authorized to transact business in this Commonwealth, the business office of which is identical with the registered office; provided such a registered agent (i) shall not be its own registered agent and (ii) shall designate by instrument in writing, acknowledged before a notary public, one or more natural persons at the office of the registered agent upon whom any process, notice or demand may be served and shall continuously maintain at least one such person at that office. Whenever any such person accepts service, a photographic copy of such instrument shall be attached to the return.

B. The sole duty of the registered agent is to forward to the domestic business trust or the foreign business trust at its last known address any process, notice or demand that is served on the registered agent.

2002, c. 621.



§ 13.1-1221. Change of registered office or registered agent

A. A business trust or a foreign business trust registered to transact business in the Commonwealth may change its registered office or registered agent, or both, upon filing with the Commission a statement of change on a form prescribed and furnished by the Commission that sets forth:

1. The name of the business trust or foreign business trust;

2. The address of its current registered office;

3. If the current registered office is to be changed, the post office address, including the street and number, if any, of the new registered office, and the name of the city or county in which it is to be located;

4. The name of its current registered agent;

5. If the current registered agent is to be changed, the name of the new registered agent; and

6. That after the change or changes are made, the domestic or foreign business trust will be in compliance with the requirements of § 13.1-1220.

B. A statement of change shall forthwith be filed with the Commission by a domestic or foreign business trust whenever its registered agent dies, resigns or ceases to satisfy the requirements of § 13.1-1220.

C. A domestic or foreign business trust's registered agent may sign a statement as required above if (i) the business address of the registered agent changes to another post office address within the Commonwealth or (ii) the name of a registered agent has been legally changed. A domestic or foreign business trust's new registered agent may sign and submit for filing a statement as required above if (a) the former registered agent is a business entity that has been merged into the new registered agent, (b) the instrument of merger is on record in the office of the clerk of the Commission, and (c) the new registered agent is an entity that is qualified to serve as a registered agent pursuant to § 13.1-1220. In either instance, the registered agent or surviving entity shall forthwith file a statement as required above, which shall recite that a copy of the statement shall be mailed to the principal office address of the domestic or foreign business trust on or before the business day following the day on which the statement is filed.

2002, c. 621; 2003, c. 597; 2010, c. 434.



§ 13.1-1222. Resignation of registered agent

A. A registered agent may resign the agency appointment by signing and filing with the Commission a statement of resignation accompanied by a certification that the registered agent shall mail a copy thereof by certified mail to the principal office of the domestic or foreign business trust on or before the business day following the day on which the statement is filed. The statement of resignation may include a statement that the registered office is also discontinued.

B. The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

2002, c. 621; 2010, c. 434.



§ 13.1-1223. Service on business trust

A. A domestic or foreign business trust's registered agent is the business trust's agent for service of process, notice, or demand required or permitted by law to be served on the business trust. The registered agent may, by instrument in writing and acknowledged before a notary public, designate a person or persons in the office of the registered agent upon whom any such process, notice or demand may be served. Whenever any such person accepts service of process, a photographic copy of such instrument shall be attached to the return.

B. Whenever a domestic or foreign business trust fails to appoint or maintain a registered agent in this Commonwealth, or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the clerk of the Commission shall be an agent of the business trust upon whom service may be made in accordance with § 12.1-19.1.

C. This section does not prescribe the only means, or necessarily the required means, of serving a domestic or foreign business trust.

2002, c. 621.



§ 13.1-1224. Beneficial owners

A.1. A contribution of a beneficial owner to the business trust may be in cash, property, or services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services.

2. A person may become a beneficial owner of a business trust and may receive a beneficial interest in a business trust without making a contribution or being obligated to make a contribution to the business trust.

B.1. Except as provided in the articles of trust or the governing instrument of the business trust, a beneficial owner is obligated to the business trust to perform any promise to contribute cash or property or to perform services, even if the beneficial owner is unable to perform because of death, disability, or any other reason.

2. Subject to the provisions of subdivision 3 of this subsection, if a beneficial owner does not make the required contribution of property or services, the beneficial owner is obligated at the option of the business trust to contribute cash equal to that portion of the agreed value, as stated in the records of the business trust, of the contribution that has not been made.

3. The option provided in subdivision 2 shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the business trust may have against the beneficial owner under the governing instrument or applicable law.

C.1. A governing instrument may provide that the interest of any beneficial owner who fails to make any contribution that the beneficial owner is obligated to make shall be subject to specific penalties for, or specified consequences of, the failure.

2. The penalty or consequence may take the form of:

a. Reducing or eliminating the defaulting beneficial owner's proportionate interest in the business trust or subordinating the beneficial owner's interest to that of the nondefaulting beneficial owners;

b. A forced sale of the beneficial owner's interest;

c. A forfeiture of the beneficial owner's interest;

d. A lending by other beneficial owners of the amount necessary to meet the defaulting beneficial owner's commitment;

e. A fixing of the value of the defaulting beneficial owner's interest by appraisal or by formula, and a redemption or sale of the defaulting beneficial owner's interest at that value; or

f. Any other penalty or consequence.

D. No promise of a beneficial owner to contribute to a business trust is enforceable unless set out in a writing signed by the beneficial owner.

2002, c. 621.



§ 13.1-1225. Limited liability

Except to the extent otherwise expressly provided in the governing instrument of the business trust, the beneficial owners shall be entitled to the same limitation of personal liability extended to shareholders of a Virginia corporation formed under Chapter 9 (§ 13.1-601 et seq.) of this title.

2002, c. 621.



§ 13.1-1226. Beneficial interests

A. Except to the extent otherwise provided in the articles of trust or in the governing instrument of a business trust, a beneficial owner shall have an undivided beneficial interest in the property of the business trust and shall share in the profits and losses of the business trust in the proportion (expressed as a percentage) of the entire undivided beneficial interest in the business trust owned by the beneficial owner. The governing instrument of a business trust may provide that the business trust or the trustees, acting for and on behalf of the business trust, shall be deemed to hold beneficial ownership of any income earned on securities owned by the business trust issued by any business entities formed, organized or existing under the laws of any jurisdiction, including the laws of any foreign country.

B.1. Except to the extent otherwise provided in the articles of trust or in the governing instrument of a business trust, a beneficial owner has no interest in specific business trust property.

2. A creditor of the beneficial owner has no right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the business trust.

C. A beneficial owner's beneficial interest in the business trust is personal property notwithstanding the nature of the property of the business trust.

D. Except to the extent otherwise provided in the articles of trust or in the governing instrument of a business trust, a beneficial owner's beneficial interest in the business trust is freely transferable.

E. Except to the extent otherwise provided in the articles of trust or in the governing instrument of a business trust, at the time a beneficial owner becomes entitled to receive a distribution, the beneficial owner has the status of, and is entitled to all remedies available to, a creditor of the business trust with respect to the distribution. A governing instrument may provide for the establishment of record dates with respect to allocations and distributions by a business trust.

F. A beneficial owner of a business trust does not have a vested property right resulting from any provision of the articles of trust.

2002, c. 621.



§ 13.1-1227. Distributions to beneficial owners

A. The trustees may authorize and the business trust may make distributions to its beneficial owners, subject to restriction by the articles of trust or governing instrument and the limitation in subsection C.

B. If the trustees do not fix the record date for determining beneficial owners entitled to a distribution, other than one involving a repurchase or reacquisition of beneficial interests, it is the date the trustees authorize the distribution.

C. No distribution may be made if, after giving it effect:

1. The business trust would not be able to pay its debts as they become due in the usual course of business; or

2. The business trust's total assets would be less than the sum of its total liabilities plus (unless the articles of trust permit otherwise) the amount that would be needed, if the business trust were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of beneficial interests whose preferential rights are superior to those receiving the distribution.

D. The trustees may base a determination that a distribution is not prohibited under subsection C either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

E. The effect of a distribution under subsection C is measured:

1. In the case of a distribution by purchase, redemption, or other acquisition of the business trust's beneficial interests, as of the earlier of (i) the date money or other property is transferred or debt incurred by the business trust or (ii) the date the beneficial owners cease to be beneficial owners with respect to the acquired beneficial interests;

2. In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed;

3. In all other cases, as of (i) the date the distribution is authorized if the payment occurs within 120 days after the date of authorization or (ii) the date payment is made if it occurs more than 120 days after the date of authorization.

F. A business trust's indebtedness to a beneficial owner incurred by reason of a distribution made in accordance with this section is at parity with the business trust's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

2002, c. 621.



§ 13.1-1228. Trustee management; limitation on duties and liabilities of others

A. Except to the extent otherwise provided in the articles of trust or in the governing instrument of a business trust, the trustees shall choose and supervise the officers and employees of the business trust, and the business and affairs of the business trust shall be managed under the direction of the trustees.

B. Except to the extent provided in the governing instrument of a business trust, neither the power to give direction to a trustee or other persons nor the exercise by any person of a direction, including a beneficial owner, shall cause that person to have duties, including fiduciary duties, or liabilities relating to the business trust or to a beneficial owner, or cause any such person to be a trustee.

2002, c. 621.



§ 13.1-1229. Trustee standards of conduct; trustee liability; restrictions on liability limitations in governing instrument

A. A trustee shall discharge his duties as a trustee in accordance with the standards of conduct provided for directors of a Virginia corporation pursuant to §§ 13.1-690 and 13.1-691.

B. Subject to the provisions of subsection C, and except to the extent otherwise provided in the articles of trust or in the governing instrument of a business trust, a trustee, when acting in such capacity, is not personally liable to any person other than the business trust or a beneficial owner for any act, omission, or obligation of the business trust or any trustee.

C. A trustee or officer of a business trust shall have no liability to the business trust or a beneficial owner for any act or omission greater than that of directors or officers of a Virginia corporation to the corporation as provided in Chapter 9 (§ 13.1-601 et seq.) of this title, including any elimination of liability provided for in the articles of trust or governing instrument.

2002, c. 621.



§ 13.1-1230. Indemnification

A. A business trust shall have the power to indemnify and hold harmless any trustee, officer, employee or agent from and against any and all claims and demands to the same extent as a director, officer, employee or agent of a Virginia corporation under Chapter 9 (§ 13.1-601 et seq.) of this title.

B. A trustee or officer of a business trust shall be entitled to mandatory indemnification to the same extent as a director or officer of a Virginia corporation under Chapter 9 (§ 13.1-601 et seq.) of this title.

C. A trustee or officer may apply for court-ordered indemnification in the same manner as a director or officer of a Virginia corporation pursuant to § 13.1-700.1.

D. A business trust may purchase and maintain insurance on behalf of an individual who is or was a trustee, officer, employee, or agent of the business trust, or who, while a trustee, officer, employee, or agent of the business trust, is or was serving at the request of the business trust as a director, officer, partner, trustee, employee, or agent of a foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee, or agent, whether or not the business trust would have power to indemnify him against the same liability under this section.

2002, c. 621.



§ 13.1-1231. Capacity to sue and be sued; process; liabilities and obligations; attachment; seizure of certain assets

A. A business trust may sue and be sued in its own name, and service of process on one of the trustees shall be sufficient to constitute service on the business trust.

B. A business trust may be sued for debts and other obligations or liabilities contracted or incurred by the trustees, or by the duly authorized agents of such trustees, in the performance of their respective duties under the governing instrument of the business trust, and for any damages to persons or property resulting from the negligence of such trustees or agents acting in the performance of such respective duties.

C. The property of a business trust is subject to attachment and execution as if the business trust was a Virginia corporation organized under Chapter 9 (§ 13.1-601 et seq.) of this title.

D. Notwithstanding the provisions of this section, in the event that the governing instrument of a business trust, including a business trust that is a registered investment company under the Investment Company Act of 1940, as amended, creates one or more series as provided in subsection B of § 13.1-1219, and if separate and distinct records are maintained for any such series and the assets associated with any such series are held and accounted for separately from the other assets of the business trust, or any other series, and if the governing instrument so provides, and notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the articles of trust of the business trust, then the debts, liabilities, obligations, and expenses incurred, contracted for, or otherwise existing with respect to a particular series shall be enforceable against the assets of that series only, and not against the assets of the business trust generally or any other series, and, unless otherwise provided in the articles of trust or in the governing instrument, none of the debts, liabilities, obligations, and expenses incurred, contracted for, or otherwise existing with respect to the business trust generally or any other series shall be enforceable against the assets of that series.

2002, c. 621.



§ 13.1-1232. Right of action

A beneficial owner may bring a derivative proceeding in the right of a business trust to the same extent, and in the same manner, that a shareholder may bring a derivative proceeding under Chapter 9 (§ 13.1-601 et seq.) of this title.

2002, c. 621.



§ 13.1-1233. Payment of and security for expenses

On termination of a derivative proceeding, the court shall:

1. Order the business trust to pay the plaintiff's reasonable expenses, including counsel fees, incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the business trust; or

2. Order the plaintiff or the plaintiff's attorney to pay any defendant's reasonable expenses, including counsel fees, incurred in defending the proceeding if it finds that the proceeding was commenced or maintained arbitrarily, vexatiously or not in good faith.

2002, c. 621.



§ 13.1-1234. Dissolution generally

A business trust organized under this chapter is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following events:

1. At the time or on the happening of any events specified in writing in the articles of trust or a governing instrument;

2. Upon the unanimous written consent of the beneficial owners;

3. The entry of a decree of judicial dissolution under § 13.1-1235;

4. Automatic cancellation of its existence pursuant to § 13.1-1238.1; or

5. Involuntary cancellation of its existence pursuant to § 13.1-1238.2.

2002, c. 621; 2008, cc. 101, 588, 770; 2009, c. 167.



§ 13.1-1235. Judicial dissolution

A. On application by or for a beneficial owner, the circuit court of the city or county in which the registered office of the business trust is located may decree dissolution of a business trust if it is not reasonably practicable to carry on the business in conformity with the articles of trust and any governing instrument.

B. When the winding up of the affairs of the business trust has been completed, the court shall so advise the Commission, which shall enter an order of cancellation of the business trust's existence.

2002, c. 621; 2008, c. 101.



§ 13.1-1236. Winding up

A. The winding up of a business trust shall be completed when all debts, liabilities, and obligations of the business trust have been paid and discharged or reasonably adequate provision therefor has been made, and all of the remaining property and assets of the business trust have been distributed to the beneficial owners.

B. Unless otherwise provided in the articles of trust or in the governing instrument, upon the dissolution of a business trust, the trustees may wind up the business trust's affairs; however, the circuit court of the city or county in which the registered office of the business trust is located, on cause shown, may wind up the business trust's affairs on application of any beneficial owner, his legal representative, or assignee.

2002, c. 621; 2008, c. 101.



§ 13.1-1237. Distribution of assets upon dissolution

Upon the winding up of a business trust, the assets of the business trust shall be distributed as follows:

1. To creditors, including beneficial owners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the business trust, other than for distributions to beneficial owners under § 13.1-1227;

2. Unless otherwise provided in the articles of trust or in the governing instrument, to the beneficial owners and former beneficial owners in satisfaction of liabilities for distributions under § 13.1-1227; and

3. Unless otherwise provided in the articles of trust or in the governing instrument, to the beneficial owners in the proportions in which the beneficial owners share in distributions.

2002, c. 621.



§ 13.1-1238. Articles of cancellation

A. When the affairs of a business trust have been wound up pursuant to § 13.1-1236, it shall file articles of cancellation with the Commission. The articles shall set forth:

1. The name of the business trust;

2. The identification number issued by the Commission to the business trust;

3. The effective date of its certificate of trust;

4. A statement that the business trust has completed the winding up of its affairs; and

5. Any other information the trustees determine to include therein, including the reason for filing the articles of cancellation.

B. If the Commission finds that the articles of cancellation comply with the requirements of law and that all required fees have been paid, it shall by order issue a certificate of cancellation, canceling the business trust's existence. Upon the effective date of such certificate, the existence of the business trust shall cease, except for the purpose of suits, other proceedings, and appropriate actions by trustees and beneficial owners as provided in this chapter.

2002, c. 621; 2008, c. 101; 2013, c. 25.



§ 13.1-1238.1. Automatic cancellation of business trust existence

A. Whether or not the notice described in subsection B of § 13.1-1254 is mailed, if any business trust fails to pay its annual registration fee on or before December 31 of the year assessed, its existence shall be automatically canceled as of that day.

B. If any business trust whose registered agent has filed with the Commission a statement of resignation pursuant to § 13.1-1222 fails to file a statement of change pursuant to § 13.1-1221 within 31 days after the date on which the statement of resignation was filed, the Commission shall mail notice to the business trust of impending cancellation of its existence. If the business trust fails to file the statement of change before the last day of the second month immediately following the month in which the impending cancellation notice was mailed, the existence of the business trust shall be automatically canceled as of that day.

C. The properties and affairs of a business trust whose existence has been canceled pursuant to this section shall pass automatically to its trustees as trustees in liquidation. The trustees shall then proceed to (i) collect the assets of the business trust; (ii) sell, convey, and dispose of such of its properties as are not to be distributed in kind to its beneficial owners; (iii) pay, satisfy, and discharge its liabilities and obligations; and (iv) do all other acts required to liquidate its business and affairs. After paying or adequately providing for the payment of all its obligations, the liquidating trustees shall distribute the remainder of its assets, either in cash or in kind, among its beneficial owners according to their respective rights and interests.

D. No beneficial owner, trustee, or other agent of a business trust shall have any personal obligation for any liabilities of the business trust, whether such liabilities arise in contract, tort, or otherwise, solely by reason of the cancellation of the business trust's existence pursuant to this section.

2008, c. 101; 2013, c. 25.



§ 13.1-1238.2. Involuntary cancellation of business trust existence

A. The existence of a business trust may be canceled involuntarily by order of the Commission when it finds that the business trust has:

1. Continued to exceed or abuse the authority conferred upon it by law;

2. Failed to maintain a registered office or a registered agent in the Commonwealth as required by law;

3. Failed to file any document required by this chapter to be filed with the Commission; or

4. Been convicted for a violation of 8 U.S.C. § 1324a (f), as amended, for actions of its trustees or beneficial owners authorized to act on the behalf of a business trust constituting a pattern or practice of employing unauthorized aliens in the Commonwealth.

B. Before entering any such order, the Commission shall issue a rule against the business trust giving it an opportunity to be heard and show cause why such an order should not be entered. The Commission may issue the rule on its own motion or on motion of the Attorney General.

C. The properties and affairs of a business trust whose existence has been canceled pursuant to this section shall pass automatically to its trustees as trustees in liquidation. The trustees shall then proceed to (i) collect the assets of the business trust; (ii) sell, convey, and dispose of such of its properties as are not to be distributed in kind to its beneficial owners; (iii) pay, satisfy, and discharge its liabilities and obligations; and (iv) do all other acts required to liquidate its business and affairs. After paying or adequately providing for the payment of all its obligations, the liquidating trustees shall distribute the remainder of its assets, either in cash or in kind, among its beneficial owners according to their respective rights and interests.

D. Any business trust convicted of the offense listed in subdivision A 4 shall immediately report such conviction to the Commission and file with the Commission an authenticated copy of the judgment or record of conviction. A business trust whose existence is canceled pursuant to subdivision A 4 shall not be eligible for reinstatement for a period of not less than one year.

2008, c. 101; 2009, c. 167.



§ 13.1-1239. Reinstatement of a business trust that has ceased to exist

A. A business trust that has ceased to exist may apply to the Commission for reinstatement within five years thereafter, unless the cancellation was by order of the Commission (i) entered pursuant to subdivision A 1 of § 13.1-1238.2 or (ii) entered pursuant to § 13.1-1235 and the circuit court's decree directing dissolution contains no provision for reinstatement of the existence of the business trust.

B. To have its existence reinstated, a business trust shall provide the Commission with the following:

1. An application for reinstatement, which may be in the form of a letter, that includes the identification number issued by the Commission to the business trust;

2. A reinstatement fee of $100;

3. All annual registration fees and penalties that were due before the business trust ceased to exist and that would have been assessed or imposed to the date of reinstatement if the business trust's existence had not been canceled;

4. If the name of the business trust does not comply with the provisions of § 13.1-1214 at the time of reinstatement, articles of amendment to the articles of trust to change the business trust's name to a name that satisfies the provisions of § 13.1-1214, with the fee required by this chapter for the filing of articles of amendment; and

5. If the business trust's registered agent has filed a statement of resignation and a new registered agent has not been appointed, a statement of change pursuant to § 13.1-1221.

C. If the business trust complies with the provisions of this section, the Commission shall enter an order of reinstatement of existence. Upon entry of the order, the existence of the business trust shall be deemed to have continued from the date of the cancellation as if the cancellation had never occurred, and any liability incurred by the business trust or a beneficial owner, trustee or other agent after the cancellation and before the reinstatement is determined as if cancellation of the business trust's existence had never occurred.

2002, c. 621; 2004, c. 601; 2008, c. 101; 2013, c. 25.



§ 13.1-1240. Dissolution of series

A. Except to the extent otherwise provided in the articles of trust or in the governing instrument of the business trust, a series established in accordance with § 13.1-1219 may be dissolved and its affairs wound up without causing the dissolution of the business trust or any other series. Unless otherwise provided in the articles of trust or in the governing instrument of the business trust, the dissolution, winding up, liquidation or termination of the business trust or any series thereof shall not affect the limitation of liability with respect to a series established in accordance with §§ 13.1-1219 and 13.1-1231. A series established in accordance with § 13.1-1219 is dissolved and its affairs shall be wound up at the time or upon the happening of events specified in the governing instrument of the business trust. Except to the extent otherwise provided in the articles of trust or in the governing instrument of a business trust, the death, incapacity, dissolution, termination or bankruptcy of a beneficial owner of such series shall not result in the termination or dissolution of such series and such series may not be terminated or revoked by a beneficial owner of such series or other person except in accordance with the terms of the governing instrument of the business trust.

B. Upon dissolution of a series of a business trust, the persons who under the governing instrument of the business trust are responsible for winding up such series' affairs may, in the name of the business trust and for and on behalf of the business trust and such series, take all actions with respect to the series as are permitted under § 13.1-1236 and shall provide for the claims and obligations of the series and distribute the assets of the series as provided under § 13.1-1237. Any person, including any trustee, who under the governing instrument is responsible for winding up such series' affairs and who has complied with § 13.1-1237 shall not be personally liable to the claimants of the dissolved series by reason of such person's actions in winding up the series.

2002, c. 621.



§ 13.1-1241. Authority to transact business required; governing law

A. A foreign business trust may not transact business in the Commonwealth until it obtains a certificate of registration from the Commission.

B. Subject to the Constitution of the Commonwealth:

1. The laws of the state or other jurisdiction under which a foreign business trust is formed govern its formation and internal affairs and the liability of its beneficial owners and trustees; and

2. A foreign business trust may not be denied a certificate of registration by reason of any difference between those laws and the laws of the Commonwealth.

However, a foreign business trust holding a valid certificate of registration to transact business in the Commonwealth shall have no greater rights and privileges than a domestic business trust. The certificate of registration shall not be deemed to authorize the foreign business trust to exercise any of its powers or purposes that a domestic business trust is forbidden by law to exercise in the Commonwealth.

2002, c. 621; 2008, c. 101.



§ 13.1-1242. Application for certificate of registration

A. A foreign business trust may apply to the Commission for a certificate of registration to transact business in the Commonwealth. The application shall be made on a form prescribed and furnished by the Commission. The application shall set forth:

1. The name of the foreign business trust and, if the business trust is prevented by § 13.1-1244 from using its own name in the Commonwealth, a designated name that satisfies the requirements of § 13.1-1244;

2. The name of the state or other jurisdiction under whose law it is formed, the date of its formation, and if the business trust was previously authorized or registered to transact business in the Commonwealth as a foreign corporation, limited liability company, business trust, limited partnership, or registered limited liability partnership, with respect to every such prior authorization or registration, (i) the name of the entity; (ii) the entity type; (iii) the state or other jurisdiction of incorporation, organization, or formation; and (iv) the entity identification number issued to it by the Commission;

3. The address of the proposed registered office of the foreign business trust in the Commonwealth (including both (i) the post office address with street and number, if any, and (ii) the name of the county or city in which it is located) and the name of its proposed registered agent in the Commonwealth at such address and that the registered agent is either (a) an individual who is a resident of the Commonwealth and is either (1) a trustee or officer of the business trust, (2) an officer or director of a corporation that is a trustee of the business trust, (3) a general partner of a general or limited partnership that is a trustee of the business trust, (4) a member or manager of a limited liability company that is a trustee of the business trust, (5) a trustee of a business trust or other trust that is a trustee of the business trust, or (6) a member of the Virginia State Bar, or (b) a domestic or foreign stock or nonstock corporation, limited liability company, or registered limited liability partnership authorized to transact business in the Commonwealth, the business office of which is identical with the registered office;

4. A statement that the clerk of the Commission is irrevocably appointed the agent of the foreign business trust for service of process if the foreign business trust fails to maintain a registered agent in the Commonwealth as required by § 13.1-1220, the registered agent's authority has been revoked, the registered agent has resigned, or the registered agent cannot be found or served with the exercise of reasonable diligence;

5. The post office address, including the street and number, if any, of the foreign business trust's principal office; and

6. A statement evidencing that the foreign business trust is a "foreign business trust" as defined in § 13.1-1201.

B. The foreign business trust shall deliver with the completed application a copy of the articles of trust or other constituent documents and all amendments and corrections thereto filed in the foreign business trust's state or other jurisdiction of formation, duly authenticated by the Secretary of State or other official having custody of the business trust records in the state or other jurisdiction under whose laws it is formed.

C. If the Commission finds that the application complies with the requirements of law and that all required fees have been paid, it shall issue a certificate of registration to transact business in the Commonwealth.

2002, c. 621; 2004, c. 274; 2008, c. 101.



§ 13.1-1243. Repealed

Repealed by Acts 2008, c. 101, cl. 2, effective April 1, 2009.



§ 13.1-1244. Name

A. No certificate of registration shall be issued to a foreign business trust unless the name of such foreign business trust satisfies the requirements of § 13.1-1214.

B. If the name of a foreign business trust does not satisfy the requirements of § 13.1-1214, to obtain or maintain a certificate of registration to transact business in the Commonwealth, the foreign business trust may use a designated name that is available, and which satisfies the requirements of § 13.1-1214, if it informs the Commission of the designated name.

2002, c. 621; 2012, c. 63.



§ 13.1-1245. Amendments; amended applications for registration

A. Whenever the articles of trust or other constituent document of a foreign business trust that is registered to transact business in the Commonwealth is amended or corrected, the foreign business trust shall promptly file with the Commission a copy of the amendment or correction duly authenticated by the Secretary of State or other official having custody of the business trust records in the state or other jurisdiction of its formation.

B. If any statement in the application for registration of a foreign business trust was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign business trust shall promptly file with the Commission an amended application for registration amending such statement or information. The amended application for registration shall be made on a form prescribed and furnished by the Commission.

2002, c. 621; 2008, c. 101.



§ 13.1-1246. Voluntary cancellation of certificate of registration

A. A foreign business trust registered to transact business in the Commonwealth may apply to the Commission for a certificate of cancellation to cancel its certificate of registration. The application shall be on a form prescribed and furnished by the Commission, which shall set forth:

1. The name of the foreign business trust and the name of the state or other jurisdiction under whose law it is or was formed, and the identification number issued by the Commission to the business trust;

2. If applicable, that the foreign business trust was a party to a merger permitted by the laws of the state or other jurisdiction under whose laws it was organized and that it was not the surviving entity of the merger;

3. That the foreign business trust is not transacting business in the Commonwealth and that it surrenders its registration to transact business in the Commonwealth;

4. That the foreign business trust revokes the authority of its registered agent to accept service on its behalf and appoints the clerk of the Commission as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in the Commonwealth;

5. A mailing address to which the clerk of the Commission may mail a copy of any process served on him under subdivision 4; and

6. A commitment to notify the clerk of the Commission in the future of any change in the mailing address of the business trust.

B. If the Commission finds that the application complies with the requirements of law and all required fees have been paid, it shall issue a certificate of cancellation canceling the certificate of registration.

C. Before any foreign business trust registered to transact business in the Commonwealth cancels its existence, it shall file with the Commission an application for a certificate of cancellation. Whether or not such application is filed, the cancellation of the existence of such foreign business trust shall not take away or impair any remedy available against such business trust for any right or claim existing or any liability incurred prior to such cancellation. Any such action or proceeding against such foreign business trust may be defended by such business trust in its name. The trustees and beneficial owners shall have power to take such action as shall be appropriate to protect such remedy, right, or claim. The right of a foreign business trust that has canceled its existence to institute and maintain in its name actions, suits, or proceedings in the courts of the Commonwealth shall be governed by the law of the state of its formation.

D. Service of process on the clerk of the Commission is service of process on a foreign business trust whose certificate of registration has been canceled pursuant to this section. Service upon the clerk shall be made in accordance with § 12.1-19.1, and service upon the foreign business trust may be made in any other manner permitted by law.

2002, c. 621; 2008, cc. 588, 770; 2009, c. 167; 2012, c. 130; 2013, c. 25.



§ 13.1-1246.1. Automatic cancellation of registration

A. Whether or not the notice described in subsection B of § 13.1-1254 is mailed, if any foreign business trust fails to pay its annual registration fee on or before December 31 of the year assessed, such foreign business trust shall automatically cease to be authorized to transact business in the Commonwealth and its certificate of registration shall be automatically canceled as of that day.

B. If any foreign business trust whose registered agent has filed with the Commission a statement of resignation pursuant to § 13.1-1222 fails to file a statement of change pursuant to § 13.1-1221 within 31 days after the date on which the statement of resignation was filed, the Commission shall mail notice to the foreign business trust of the impending cancellation of its certificate of registration. If the business trust fails to file the statement of change before the last day of the second month immediately following the month in which the impending cancellation notice was mailed, the business trust shall automatically cease to be authorized to transact business in the Commonwealth and its certificate of registration shall be automatically canceled as of that day.

C. The automatic cancellation of a foreign business trust's certificate of registration constitutes the appointment of the clerk of the Commission as the foreign business trust's agent for service of process in any proceeding based on a cause of action arising during the time the foreign business trust was registered to transact business in the Commonwealth. Service of process on the clerk of the Commission under this subsection is service on the foreign business trust and shall be made on the clerk in accordance with § 12.1-19.1.

D. Cancellation of a foreign business trust's certificate of registration does not terminate the authority of the registered agent of the foreign business trust.

2008, c. 101; 2013, c. 25.



§ 13.1-1246.2. Involuntary cancellation of registration

A. The certificate of registration to transact business in the Commonwealth of any foreign business trust may be canceled involuntarily by order of the Commission when it finds that the foreign business trust:

1. Has continued to exceed or abuse the authority conferred upon it by law;

2. Has failed to maintain a registered office or a registered agent in the Commonwealth as required by law;

3. Has failed to file any document required by this chapter to be filed with the Commission;

4. No longer exists under the laws of the state or other jurisdiction of its formation; or

5. Has been convicted for a violation of 8 U.S.C. § 1324a (f), as amended, for actions of its trustees or beneficial owners authorized to act on the behalf of a foreign business trust constituting a pattern or practice of employing unauthorized aliens in the Commonwealth.

B. Before entering any such order, the Commission shall issue a rule against the foreign business trust giving it an opportunity to be heard and show cause why such an order should not be entered. The Commission may issue the rule on its own motion or on motion of the Attorney General.

C. The authority of a foreign business trust to transact business in the Commonwealth ceases on the date shown on the order canceling its certificate of registration.

D. The Commission's cancellation of a foreign business trust's certificate of registration appoints the clerk of the Commission the foreign business trust's agent for service of process in any proceeding based on a cause of action arising during the time the foreign business trust was authorized to transact business in the Commonwealth. Service of process on the clerk of the Commission under this subsection is service on the foreign business trust and shall be made on the clerk in accordance with § 12.1-19.1.

E. Cancellation of a foreign business trust's certificate of registration does not terminate the authority of the registered agent of the foreign business trust.

F. Any foreign business trust convicted of the offense listed in subdivision A 5 shall immediately report such conviction to the Commission and file with the Commission an authenticated copy of the judgment or record of conviction. A certificate of registration canceled pursuant to subdivision A 5 shall not be eligible for reinstatement for a period of not less than one year.

2008, c. 101; 2009, c. 167.



§ 13.1-1246.3. Reinstatement of a certificate of registration that has been canceled

A. A foreign business trust whose certificate of registration to transact business in the Commonwealth has been canceled may be relieved of the cancellation and have its certificate of registration reinstated by the Commission within five years of the date of cancellation unless the certificate of registration was canceled by order of the Commission entered pursuant to subdivision A 1 of § 13.1-1246.2.

B. To have its certificate of registration reinstated, a foreign business trust shall provide the Commission with the following:

1. An application for reinstatement, which may be in the form of a letter, that includes the identification number issued by the Commission to the business trust;

2. A reinstatement fee of $100;

3. All annual registration fees and penalties that were due before the certificate of registration was canceled and that would have been assessed or imposed to the date of reinstatement if the business trust had not had its certificate of registration canceled;

4. A duly authenticated copy of any amendments or corrections made to the articles of trust or other constituent documents of the foreign business trust and any mergers entered into by the foreign business trust from the date of cancellation of its certificate of registration to the date of its application for reinstatement, with an amended application for registration if required for an amendment or a correction, and all fees required by this chapter for the filing of such instruments;

5. If the name of the foreign business trust does not comply with the provisions of § 13.1-1214 at the time of reinstatement, an amended application for registration to adopt a designated name for use in the Commonwealth that satisfies the requirements of § 13.1-1214, along with the fee required by this chapter for the filing of an amended application for registration; and

6. If the foreign business trust's registered agent has filed a statement of resignation and a new registered agent has not been appointed, a statement of change pursuant to § 13.1-1221.

C. If the foreign business trust complies with the provisions of this section, the Commission shall enter an order of reinstatement, reinstating the foreign business trust's certificate of registration to transact business in the Commonwealth.

2008, c. 101; 2013, c. 25.



§ 13.1-1247. Transaction of business without registration; civil penalty

A. A foreign business trust transacting business in the Commonwealth shall not maintain any action, suit, or proceeding in any court of the Commonwealth until it has registered in the Commonwealth.

B. The successor to a foreign business trust that transacted business in the Commonwealth without registering in the Commonwealth and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in the Commonwealth until the foreign business trust or its successor has registered in the Commonwealth.

C. The failure of a foreign business trust to register in the Commonwealth shall not impair the validity of any contract or act of the foreign business trust or prevent the foreign business trust from defending any action, suit, or proceeding in any court of the Commonwealth.

D. If a foreign business trust transacts business in the Commonwealth without a certificate of registration, each trustee, officer or employee of the business trust who does any such business in the Commonwealth knowing that a certificate of authority is required and has not been obtained shall be liable for a civil penalty of not less than $500 and not more than $5,000, which may be imposed by the Commission or by any court in the Commonwealth before which an action against the business trust may lie, after the business trust and the individual have been given notice and an opportunity to be heard. Civil penalties paid pursuant to this chapter shall be deposited to the credit of the Literary Fund.

E. Suits, actions, and proceedings may be initiated against a foreign business trust that transacts business in the Commonwealth without a certificate of registration by serving process on any trustee, officer, or agent of the business trust doing such business, or, if none can be found, on the clerk of the Commission or on the business trust in any other manner permitted by law. If any foreign business trust transacts business in the Commonwealth without a certificate of registration, it shall by transacting such business be deemed to have thereby appointed the clerk of the Commission its agent for service of process. Service upon the clerk shall be made in accordance with § 12.1-19.1.

2002, c. 621; 2008, c. 523; 2013, c. 25.



§ 13.1-1248. Actions by Attorney General

The Attorney General may bring an action to restrain a foreign business trust from transacting business in this Commonwealth in violation of this article.

2002, c. 621.



§ 13.1-1249. Transactions not constituting doing business

A. The following activities of a foreign business trust, among others, do not constitute transacting business within the meaning of this article:

1. Maintaining, defending, or settling any proceeding;

2. Holding meetings of its beneficial owners or carrying on any other activities concerning its internal affairs;

3. Maintaining bank accounts;

4. Maintaining offices or agencies for the transfer, exchange and registration of the foreign business trust's securities or maintaining trustees or depositaries with respect to those securities;

5. Selling through independent contractors;

6. Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this Commonwealth before they become contracts;

7. Creating or acquiring indebtedness, deeds of trust, and security interests in real or personal property;

8. Securing or collecting debts or enforcing deeds of trust and security interests in property securing the debts;

9. Owning, without more, real or personal property;

10. Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature;

11. For a period of less than 90 consecutive days, producing, directing, filming, crewing or acting in motion picture feature films, television series or commercials, or promotional films that are sent outside of the Commonwealth for processing, editing, marketing and distribution; or

12. Serving, without more, as a general partner of, or as a partner in a partnership that is a general partner of, a domestic or foreign limited partnership that does not otherwise transact business in the Commonwealth.

B. The term "transacting business" as used in this section shall have no effect on personal jurisdiction under § 8.01-328.1.

C. The list of activities in subsection A is not exhaustive. This section does not apply in determining the contacts or activities that may subject a foreign business trust to service of process or taxation in this Commonwealth or to regulation under any other law of this Commonwealth.

2002, c. 621; 2013, c. 25.



§ 13.1-1250. Merger of foreign business trust registered to transact business in Commonwealth

A. Whenever a foreign business trust registered to transact business in this Commonwealth is a party to a merger permitted by the laws of the state or other jurisdiction under whose laws it is organized, and that business trust is the surviving entity of the merger, it shall, within 30 days after the merger becomes effective, file with the Commission a copy of the instrument of merger duly authenticated by the secretary of state or other official having custody of business trust records in the state or other jurisdiction under whose laws the merger was effected. However, the filing shall not be required when a foreign business trust merges with a domestic corporation, limited liability company, limited partnership, business trust, or partnership; the foreign business trust's articles of trust or other constituent documents are not amended by the merger; and the articles or statement of merger filed on behalf of the domestic corporation, limited liability company, limited partnership, business trust, or partnership pursuant to § 13.1-720, 13.1-1072, 13.1-1261, 50-73.48:3, or 50-73.131 contains a statement that the merger is permitted under the laws of the state or other jurisdiction in which the foreign business trust is formed and that the foreign business trust has complied with that law in effecting the merger.

B. Whenever a foreign business trust registered to transact business in this Commonwealth is a party to a merger permitted by the laws of the state or other jurisdiction under the laws of which it is organized, and that business trust is not the surviving entity of the merger, the surviving entity shall, if not continuing to transact business in this Commonwealth, within 30 days after such merger becomes effective, deliver to the Commission a copy of the instrument of merger duly authenticated by the secretary of state or other official having custody of business trust records in the state or other jurisdiction under whose laws the merger was effected, and comply on behalf of the predecessor business trust with the provisions of § 13.1-1246. If the surviving entity is to continue to transact business in this Commonwealth and has not received a certificate of authority to transact business in this Commonwealth or registered as a foreign business entity it shall, within 30 days after the merger becomes effective, deliver to the Commission an application (i) if a foreign business trust, for registration as a foreign business trust, (ii) if a foreign limited liability company, for registration as a foreign limited liability company, (iii) if a foreign limited partnership, for registration as a foreign limited partnership or (iv) if a foreign corporation, for a certificate of authority to transact business in this Commonwealth, together with a duly authenticated copy of the instrument of merger and also a copy of its articles of trust, articles of organization, certificate of limited partnership or articles of incorporation and all amendments thereto, duly authenticated by the secretary of state or other official having custody of the business trust, limited liability company, limited partnership or corporate records in the state or other jurisdiction under whose laws it is organized, formed or incorporated.

C. Upon the merger of a foreign business trust with one or more foreign business trusts, limited liability companies, limited partnerships or corporations, all property in this Commonwealth owned by any of the business trusts, limited liability companies, limited partnerships or corporations shall pass to the surviving business trust, limited liability company, limited partnership or corporation except as otherwise provided by the laws of the jurisdiction by which it is governed, but only from and after the time when a duly authenticated copy of the instrument of merger is filed with the Commission.

2002, c. 621; 2008, c. 101.



§ 13.1-1250.1. Entity conversion of foreign business trust registered to transact business in Commonwealth

A. Whenever a foreign business trust that is registered to transact business in the Commonwealth converts to another type of entity, the surviving or resulting entity shall, within 30 days after such entity conversion becomes effective, file with the Commission a copy of the instrument of entity conversion duly authenticated by the Secretary of State or other official having custody of business trust records in the state or other jurisdiction under whose laws such entity conversion was effected; and

1. If the surviving or resulting entity is not continuing to transact business in the Commonwealth or is not a foreign corporation, limited liability company, limited partnership, or registered limited liability partnership, then, within 30 days after such entity conversion, it shall comply on behalf of the predecessor business trust with the provisions of § 13.1-1246; or

2. If the surviving or resulting entity is a foreign corporation, limited liability company, limited partnership, or registered limited liability partnership and is to continue to transact business in the Commonwealth, then, within such 30 days, it shall deliver to the Commission an application for a certificate of authority or registration to transact business in the Commonwealth or, in the case of a foreign registered limited liability partnership, a statement of registration.

B. Upon the entity conversion of a foreign business trust that is registered to transact business in the Commonwealth, all property in the Commonwealth owned by the foreign business trust shall pass to the surviving or resulting entity except as otherwise provided by the laws of the state or other jurisdiction by which it is governed, but only from and after the time when a duly authenticated copy of the instrument of entity conversion is filed with the Commission.

2004, c. 274.



§ 13.1-1251. Annual registration fees to be assessed and collected by Commission; application of payment

The Commission shall assess and collect the annual registration fees imposed by this chapter. When the Commission receives payment of a registration fee assessed against a domestic or foreign business trust, such payment shall be applied against any unpaid registration fees previously assessed against such business trust, including any penalties incurred thereon, beginning with the assessment that has remained unpaid for the longest period of time.

2002, c. 621.



§ 13.1-1252. Assessment of annual registration fees; annual registration fee to be paid by domestic and foreign business trusts

A. Each domestic business trust and each foreign business trust registered to transact business in the Commonwealth, shall pay into the state treasury on or before October 1 in each year after the calendar year in which it was formed or registered to transact business in the Commonwealth an annual registration fee of $50, provided that the initial annual registration fee to be paid by a domestic business trust created by entity conversion shall be due in the year after the calendar year in which it converted.

The annual registration fee shall be imposed irrespective of any specific license tax or other tax or fee imposed by law upon the business trust for the privilege of carrying on its business in the Commonwealth or upon its franchise, property, or receipts.

B. Each year, the Commission shall ascertain from its records each domestic business trust and each foreign business trust registered to transact business in the Commonwealth as of July 1 and, except as provided in subsection A, shall assess against each such business trust the annual registration fee herein imposed.

C. A statement of the assessment, when made, shall be forwarded by the clerk of the Commission to the Comptroller and to each domestic and foreign business trust.

D. Any domestic business trust that has ceased to exist in the Commonwealth because of the issuance of a certificate of cancellation of existence, certificate of trust surrender, or certificate of entity conversion, or any foreign business trust that has obtained a certificate of cancellation, effective on or before its annual registration fee due date pursuant to subsection A in any year, shall not be required to pay the annual registration fee for that year. Any domestic or foreign business trust that has merged, effective on or before its annual registration fee due date pursuant to subsection A in any year, into a surviving domestic or foreign corporation, limited liability company, business trust, limited partnership, or partnership that files with the Commission an authenticated copy of the instrument of merger on or before such date, shall not be required to pay the annual registration fee for that year. Any foreign business trust that has converted, effective on or before its annual registration fee due date pursuant to subsection A in any year, to a different entity type that files with the Commission an authenticated copy of the instrument of entity conversion on or before such date, shall not be required to pay the annual registration fee for that year. The Commission shall cancel the annual registration fee assessments specified in this subsection that remain unpaid.

E. Registration fee assessments that have been paid shall not be refunded.

F. The fees paid into the state treasury under this section and the fees collected under § 13.1-1204 shall be set aside and paid into the special fund created under § 13.1-775.1, and shall be used only by the Commission as it deems necessary to defray the costs of the Commission and of the office of the clerk of the Commission in supervising, implementing, administering and enforcing the provisions of this chapter. The projected excess of fees collected over the costs of administration and enforcement so incurred shall be paid into the general fund prior to the close of each fiscal year, based on the unexpended balance of the special fund at the end of the prior fiscal year. An adjustment of this transfer amount to reflect actual fees collected shall occur during the first quarter of the succeeding fiscal year.

2002, c. 621; 2007, c. 810; 2013, c. 25.



§ 13.1-1253. Repealed

Repealed by Acts 2013, c. 25, cl. 2.



§ 13.1-1254. Penalty for failure to timely pay annual registration fees or file statement of change

A. Any domestic or any foreign business trust that fails to pay the annual registration fee into the state treasury within the time prescribed in § 13.1-1252 shall incur a penalty of $25, which shall be added to the amount of the annual registration fee due. The penalty prescribed herein shall be in addition to any other penalty or liability imposed by law.

B. The Commission shall mail to each domestic and foreign business trust that fails to pay its annual registration fee within the time prescribed in § 13.1-1252 a notice of assessment of the penalty imposed herein and of the impending cancellation of its existence or certificate of registration, as the case may be.

2002, c. 621; 2003, c. 373; 2004, cc. 274, 601; 2008, c. 101.



§ 13.1-1255. Payment of fees, fines, penalties, and interest prerequisite to Commission action; refunds

A. The Commission shall not file or issue with respect to any domestic or foreign business trust any document or certificate specified in this chapter, except a statement of change pursuant to § 13.1-1221 and a statement of resignation pursuant to § 13.1-1222, until all fees, fines, penalties, and interest assessed, imposed, charged, or to be collected by the Commission pursuant to this chapter or Title 12.1 have been paid by or on behalf of such business trust. Notwithstanding the foregoing, the Commission may file or issue any document or certificate with respect to a domestic or foreign business trust that has been assessed an annual registration fee if the document or certificate is filed or issued with an effective date that is on or before the due date of the business trust's annual registration fee payment in any year, provided that the Commission shall not issue a certificate of domestication with respect to a foreign business trust until the annual registration fee has been paid by or on behalf of that business trust.

B. The Commission shall have the authority to certify to the Comptroller directing refund of any overpayment of a fee, or of any fee collected for a document that is not accepted for filing, at any time within one year from the date of its payment.

2002, c. 621; 2004, c. 316; 2006, c. 659; 2007, c. 810.



§ 13.1-1256. Collection by suit and of unpaid bills

The provisions of §§ 13.1-775.1 and 58.1-2814, so far as they are applicable, shall apply to the annual registration fees and penalties imposed by this chapter.

2002, c. 621.



§ 13.1-1257. Authorization for merger

Unless the governing instrument provides otherwise, a domestic business trust may merge with or into one or more business trusts or other business entities formed or organized or existing under the laws of Virginia or any other state or the United States or any foreign country or other foreign jurisdiction.

2002, c. 621.



§ 13.1-1258. Approval

A. Unless otherwise provided in the articles of trust or the governing instrument of a business trust, a merger shall be approved by each business trust that is to merge by the affirmative vote of the trustees and the holders of two-thirds of the outstanding beneficial interests of such business trust.

B. A merger need be approved only by the trustees of a successor business trust if:

1. The merger does not reclassify or change its outstanding beneficial interests or otherwise amend its articles of trust or governing instrument; and

2. The beneficial interests to be issued or delivered in the merger are not more than twenty percent of the beneficial interests of the same class or series outstanding immediately before the merger becomes effective.

C. The merger shall be approved by any other business entity party to the merger in the manner required by the articles of incorporation or charter, declaration of trust, partnership agreement, or other organizational document of the other business entity and the laws of the jurisdiction where the other business entity is organized.

2002, c. 621.



§ 13.1-1259. Exchange of securities; termination or amendment of merger

In connection with a merger, rights or securities of, or interests in, a business trust or other business entity that is a constituent party to the merger may be exchanged for or converted into cash, property, rights, or securities of, or interests in, the successor business trust or any other business entity, whether or not a party to the transaction. Notwithstanding prior approval, an agreement of merger may be terminated or amended under a provision for the termination or amendment contained in the agreement of merger.

2002, c. 621.



§ 13.1-1260. Repealed

Repealed by Acts 2003, c. 373, effective October 1, 2003.



§ 13.1-1261. Articles of merger

A. After a plan of merger is approved by each party to the merger, the surviving business trust or other surviving business entity shall file with the Commission articles of merger executed by each party to the merger setting forth:

1. The name and jurisdiction of formation or organization of each of the business trusts or other business entities planning to merge and, as to each foreign entity, the date of its formation, and whether it is authorized to do business in this Commonwealth;

2. That an agreement of merger has been approved and executed by each of the business trusts or other business entities planning to merge in the manner required by its governing instrument, articles of trust, articles of incorporation or charter, articles of organization or formation, certificate of limited partnership or other constituent documents and by the laws of the jurisdiction where it is organized;

3. The name of the successor business trust or other business entity;

4. Any amendment to the articles of incorporation or charter, certificate of limited partnership, articles of organization or formation of a limited liability company, articles of trust or governing instrument of the successor to be effected as part of the merger;

5. The manner and basis of converting or exchanging issued shares of stock of the merging corporations, outstanding partnership interests of the merging general partnerships, outstanding partnership interests of the merging limited partnerships, outstanding membership interests of the merging limited liability companies, or shares of beneficial interest of the merging business trusts into different shares of stock of a corporation, partnership interests of a general partnership, partnership interests of a limited partnership, membership interests of a limited liability company, shares of beneficial interest of a business trust, or other consideration, and the treatment of any issued shares of stock of the merging corporations, partnership interests of the merging general partnerships, partnership interests of the merging limited partnerships, membership interests of the merging limited liability companies, or shares of beneficial interest of the merging business trusts not to be converted or exchanged;

6. That the executed agreement of merger is on file at the principal place of business of the successor business trust or other business entity, and shall state the address of that principal place of business; and

7. That a copy of the agreement of merger will be furnished by the successor business trust or other business entity, on request and without cost, to any beneficial owner of any business trust or any person holding an interest in any other business entity that is a party to the merger.

B. If a foreign limited liability company, partnership, limited partnership, business trust, or corporation is a party to the merger, the articles of merger shall contain a statement that the merger is permitted by the state or other jurisdiction under whose law the limited liability company is organized, the partnership, limited partnership, or business trust is formed or the corporation is incorporated and that the foreign limited liability company, partnership, limited partnership, business trust, or corporation has complied with that law in effecting the merger.

C. If the Commission finds that the articles of merger comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of merger. The certificate of merger shall become effective as provided in subsection D of § 13.1-1203.

D. A certificate of merger shall act as a certificate of cancellation as described in § 13.1-1238 for a domestic business trust that is not the surviving party to the merger, and such business trust's existence shall be canceled upon the effective date of the certificate of merger.

2002, c. 621; 2003, c. 373; 2008, c. 101.



§ 13.1-1262. Governing instrument

A. Notwithstanding anything to the contrary contained in the governing instrument of a business trust, a governing instrument of a business trust containing a specific reference to this section may provide that an agreement of merger approved in accordance with this article may:

1. Effect any amendment to the governing instrument of the business trust; or

2. Effect the adoption of a new governing instrument of the business trust if it is the successor trust in the merger.

B.1. Any amendment to the governing instrument of a business trust or adoption of a new governing instrument of the business trust made under this section shall be effective at the effective time or date of the merger.

2. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in the governing instrument of a business trust or other agreement or as otherwise permitted by law, including that the governing instrument of any constituent business trust to the merger shall be the governing instrument of the successor trust.

2002, c. 621.



§ 13.1-1263. Effect of merger

When a merger takes effect:

1. The separate existence of each business trust, corporation, partnership, limited partnership, or limited liability company party to the merger, except the successor, ceases.

2. The shares of beneficial interests of each business trust party to the merger that are to be converted or exchanged under the terms of the merger cease to exist, subject to the rights of an objecting beneficial owner under this article.

3. In addition to any other purposes and powers set forth in the articles of merger, if the articles of merger provide, the successor has the purposes and powers of each party to the merger.

4. The title to all real estate and other property of each party to the merger is vested in the successor business trust without further reservation or impairment.

5. The successor has all the liabilities of each non-surviving party to the merger.

6. A governing instrument or an agreement of merger may provide that contractual dissenter's rights with respect to a beneficial interest in a business trust shall be available for any class or group of beneficial owners or beneficial interests in connection with any amendment of a governing instrument, any merger in which the business trust is a constituent party to the merger or sale of all or substantially all of the business trust's assets.

2002, c. 621.



§ 13.1-1264. Definitions

As used in this article:

"Articles of organization" has the same meaning specified in § 13.1-1002.

"Converting entity" means the domestic or foreign business trust, corporation, limited liability company, limited partnership, partnership or other entity that adopts a plan of domestication or plan of entity conversion pursuant to this article.

"Corporation" and "domestic corporation" have the same meaning specified in § 13.1-603.

"Domestic entity" means a domestic corporation, limited liability company, limited partnership, partnership or other entity.

"Foreign corporation" has the same meaning specified in § 13.1-603.

"Foreign entity" means a foreign business trust, corporation, limited liability company, limited partnership, partnership or other entity.

"Foreign limited liability company" has the same meaning specified in § 13.1-1002.

"Foreign limited partnership" has the same meaning specified in § 50-73.1.

"Foreign partnership" has the same meaning specified in § 13.1-1002.

"Limited liability company" and "domestic limited liability company" have the same meaning specified in § 13.1-1002.

"Limited partnership" and "domestic limited partnership" have the same meaning specified in § 50-73.1.

"Member" has the same meaning specified in § 13.1-1002.

"Membership interest" or "interest" has the same meaning specified in § 13.1-1002.

"Other entity" means a domestic or foreign real estate investment trust or common law trust.

"Partnership" and "domestic partnership" mean an association of two or more persons to carry on as co-owners a business for profit formed under § 50-73.88, or predecessor law of this Commonwealth, and includes, for all purposes of the laws of this Commonwealth, a registered limited liability partnership.

"Surviving entity" means the domestic business trust that is in existence immediately after consummation of a domestication or an entity conversion pursuant to this article.

2002, c. 621.



§ 13.1-1265. Domestication

A. A foreign business trust, corporation, limited liability company, limited partnership, partnership or other entity may become a domestic business trust if the laws of the jurisdiction in which the foreign entity is formed authorize it to domesticate in another jurisdiction. The laws of this Commonwealth shall govern the effect of domesticating in this Commonwealth pursuant to this article.

B. A domestic business trust not required by law to be a domestic business trust may become a foreign business trust if the jurisdiction in which the business trust intends to domesticate allows for the domestication. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication shall be approved in the manner provided in this article. The laws of the jurisdiction in which the business trust domesticates shall govern the effect of domesticating in that jurisdiction.

2002, c. 621.



§ 13.1-1266. Plan of domestication

A. The plan of domestication shall set forth:

1. The name of the state or other jurisdiction under whose laws the domestic business trust or foreign entity is formed, organized, or incorporated;

2. A statement of the jurisdiction in which the domestic business trust or foreign entity is to be domesticated;

3. The terms and conditions of the domestication, provided that such terms and conditions may not alter the ownership proportion or the relative rights, preferences and limitations of the interests of the beneficial owners except to the extent required to conform to the requirements of this chapter; and

4. For a foreign entity that is to become a domestic business trust, as a referenced attachment, the amended and restated articles of trust that comply with § 13.1-1212 as they will be in effect upon consummation of the domestication.

B. The plan of domestication may include any other provision relating to the domestication.

C. The plan of domestication may also include a provision that the management of the converting entity may amend the plan at any time prior to issuance of the certificate of domestication or such other document required by the laws of the other jurisdiction to consummate the domestication. An amendment made subsequent to the submission of the plan to the beneficial owners of the foreign entity, if required, shall not alter or change any of the terms or conditions of the plan if the change would adversely affect the interests of the beneficial owners.

2002, c. 621; 2012, c. 130.



§ 13.1-1267. Action on plan of domestication by a domestic business trust

A. The plan of domestication shall be approved by the trustees of the domestic business trust in the manner provided in the business trust's governing instrument or articles of trust for amendments or, if no such provision is made in a governing instrument or articles of trust, by the sole trustee or a majority of the trustees of the business trust.

B. The business trust shall notify each trustee, whether or not entitled to vote, and each member of a voting group of the proposed trustees' meeting at which the plan of domestication is to be submitted for approval. The notice, which shall be given no less than twenty-five nor more than sixty days before the meeting date, shall state that a purpose of the meeting is to consider the plan of domestication and shall contain or be accompanied by a copy of the plan.

2002, c. 621.



§ 13.1-1268. Articles of domestication

A. After the domestication of a foreign entity is approved in the manner required by the laws of the jurisdiction in which the foreign entity is formed, the foreign entity shall file with the Commission articles of domestication setting forth:

1. The name of the foreign entity immediately prior to the filing of the articles of domestication and, if that name is unavailable for use in the Commonwealth or the foreign entity desires to change its name in connection with the domestication, a name that satisfies the requirements of § 13.1-1214;

2. The plan of domestication;

3. The original jurisdiction, entity type and date of formation of the foreign entity, and each subsequent jurisdiction, entity type and date the foreign entity was domesticated in each such jurisdiction or converted to a new entity type, if any, prior to the filing of the articles of domestication; and

4. A statement that the domestication is permitted by the laws of the jurisdiction in which the business trust is formed and that the business trust has complied with those laws in effecting the domestication.

B. If the Commission finds that the articles of domestication comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of domestication.

C. The certificate of domestication shall become effective pursuant to § 13.1-1203.

D. A foreign entity's existence as a domestic business trust shall begin when the certificate of domestication is effective. Upon becoming effective, the certificate of domestication shall be conclusive evidence that all conditions precedent required to be performed by the foreign business trust have been complied with and that the business trust has been formed under this chapter.

E. If the foreign business trust is authorized to transact business in the Commonwealth under Article 9 (§ 13.1-1241 et seq.), its certificate of authority shall be canceled automatically on the effective date of the certificate of domestication issued by the Commission.

2002, c. 621; 2012, c. 130.



§ 13.1-1269. Surrender of articles of trust upon domestication

A. Whenever a domestic business trust has adopted and approved, in the manner required by this article, a plan of domestication providing for the business trust to be domesticated under the laws of another jurisdiction, the business trust shall file with the Commission articles of trust surrender setting forth:

1. The name of the business trust;

2. The business trust's new jurisdiction of formation;

3. The business trust's new entity type, if any;

4. The plan of domestication;

5. A statement that the articles of trust surrender are being filed in connection with the domestication of the business trust as a foreign entity to be formed under the laws of another jurisdiction and that the business trust is surrendering its charter under the laws of this Commonwealth;

6. A statement that the plan was adopted by the business trust in accordance with § 13.1-1267;

7. A statement that the domestic business trust revokes the authority of its registered agent to accept service on its behalf and appoints the clerk of the Commission as its agent for service of process in any proceeding based on a cause of action arising during the time it was formed in this Commonwealth;

8. A mailing address to which the clerk may mail a copy of any process served on him under subdivision 7; and

9. A commitment to notify the clerk of the Commission in the future of any change in the mailing address of the business trust.

B. If the Commission finds that the articles of trust surrender comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of trust surrender.

C. The business trust shall automatically cease to be a domestic business trust when the certificate of trust surrender becomes effective.

D. If the former domestic business trust intends to continue to transact business in the Commonwealth, then, within thirty days after the effective date of the certificate of trust surrender, it shall deliver to the Commission an application for a certificate of authority to transact business in the Commonwealth pursuant to the applicable provisions of the Code of Virginia for the resulting entity type of the former domestic business trust.

2002, c. 621.



§ 13.1-1270. Effect of domestication

A. When a foreign business trust's certificate of domestication in this Commonwealth becomes effective, with respect to that business trust:

1. The title to all real estate and other property remains in the business trust without reversion or impairment;

2. The liabilities remain the liabilities of the business trust;

3. A proceeding pending may be continued by or against the business trust as if the domestication did not occur;

4. The articles of trust attached to the articles of domestication constitute the articles of trust of the business trust; and

5. The business trust is deemed to:

a. Be formed under the laws of this Commonwealth for all purposes;

b. Be the same business trust as the business trust that existed under the laws of the jurisdiction or jurisdictions in which it was originally formed or formerly domiciled; and

c. Have been formed on the date it was originally formed or organized.

B. Any trustee of a foreign business trust that domesticates into this Commonwealth who, prior to the domestication, was liable for the liabilities or obligations of the business trust is not released from those liabilities or obligations by reason of the domestication.

2002, c. 621.



§ 13.1-1271. Abandonment of domestication

A. Unless a plan of domestication of a domestic business trust prohibits abandonment of the domestication without approval of one or more voting groups, after the domestication has been authorized, and at any time before the certificate of domestication filed in the other jurisdiction has become effective, the domestication may be abandoned without further action by any voting group in accordance with the procedure set forth in the plan or, if none is set forth, in the manner determined by the trustees.

B. If a domestication is abandoned under subsection A after articles of trust surrender have been filed with the Commission but before the certificate of trust surrender has become effective, written notice that the domestication has been abandoned in accordance with this section shall be filed with the Commission prior to the effective date of the certificate of trust surrender. The notice shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

C. If the domestication of a foreign entity into a domestic business trust is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication have been filed with the Commission but before the certificate of domestication has become effective in this Commonwealth, written notice that the domestication has been abandoned shall be filed with the Commission prior to the effective date of the certificate of domestication. The notice shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

2002, c. 621.



§ 13.1-1272. Entity conversion

A. A domestic corporation, limited liability company, limited partnership, partnership and other entity may become a domestic business trust pursuant to a plan of entity conversion. Such a plan shall be adopted and approved by the domestic entity in accordance with the procedures of this article.

B. A domestic business trust may become a domestic entity pursuant to a plan of entity conversion that is authorized under the provisions of the Code regulating the business and affairs of the entity type to which the domestic business trust desires to convert.

2002, c. 621.



§ 13.1-1273. Plan of entity conversion

A. The converting domestic entity shall adopt a plan of entity conversion setting forth:

1. A statement of the domestic entity's intention to convert to a business trust;

2. The terms and conditions of the conversion, including the manner and basis of converting the shares or interests of the domestic entity into interests of the business trust, preserving the ownership proportion and relative rights, preferences, and limitations of each such share or interest;

3. As an attachment to the plan, the full text of the articles of trust of the business trust as it will be in effect immediately after consummation of the conversion; and

4. Any other provision relating to the conversion that may be desired.

B. In the case of a corporation that is a converting entity, the plan of entity conversion may also include a provision that the board of directors may amend the plan prior to the issuance of the certificate of entity conversion. An amendment made subsequent to the submission of the plan to the shareholders shall not alter or change any of the terms or conditions of the plan if the change would adversely affect the shares of any class or series of the corporation.

C. In the case of a limited liability company that is a converting entity, the plan of entity conversion may also include a provision that the plan of entity conversion may be amended prior to the issuance of the certificate of entity conversion. An amendment made subsequent to the submission of the plan to the members shall not alter or change any of the terms or conditions of the plan if the change would adversely affect the membership interests of the limited liability company.

D. In the case of a limited partnership that is a converting entity, the plan of entity conversion may also include a provision that the plan of entity conversion may be amended prior to the issuance of the certificate of entity conversion. An amendment made subsequent to the submission of the plan to the limited partners shall not alter or change any of the terms or conditions of the plan if the change would adversely affect the partnership interests of the limited partners.

2002, c. 621.



§ 13.1-1274. Action on plan of entity conversion

A. In the case of a corporation that is a converting entity:

1. The board of directors of the converting entity shall adopt the plan of entity conversion.

2. After adopting the plan of entity conversion, the board of directors shall submit the plan for approval by the shareholders.

3. For the conversion to be approved:

a. The board of directors shall recommend the plan to the shareholders unless the board of directors determines that because of conflicts of interest or other special circumstances it should make no recommendation and communicates the basis of its determination to the shareholders with the plan; and

b. The shareholders shall approve the plan as provided in subdivision 6.

4. The board of directors may condition its submission of the plan of entity conversion to the shareholders on any basis.

5. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with § 13.1-658 at which the plan of entity conversion is to be submitted for approval. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the plan and shall contain or be accompanied by a copy of the plan.

6. Unless this chapter or the board of directors, acting pursuant to subdivision 4, requires a greater vote, the plan of entity conversion shall be approved by each voting group entitled to vote on the plan by more than two-thirds of all the votes entitled to be cast by that voting group. The articles of incorporation may provide for a greater or lesser vote than that provided for in this subsection or a vote by separate voting groups so long as the vote provided for is not less than a majority of all the votes cast on the plan by each voting group entitled to vote on the plan at a meeting at which a quorum of the voting group exists.

B. In the case of a limited liability company that is a converting entity, the plan of entity conversion shall be approved by the members of the limited liability company in the manner provided in the limited liability company's operating agreement or articles of organization for amendments or, if no such provision is made in an operating agreement or articles of organization, by the unanimous vote of the members of the limited liability company.

C. In the case of a limited partnership that is a converting entity, the plan of entity conversion shall be approved by the partners of the limited partnership in the manner provided in the limited partnership's partnership agreement or certificate of limited partnership for amendments or, if no such provision is made in a partnership agreement or certificate of limited partnership, by the unanimous vote of the partners of the limited partnership.

D. In the case of a partnership that is a converting entity, the plan of entity conversion shall be approved by the partners of the partnership in the manner provided in the partnership's partnership agreement for amendments or, if no such provision is made in the partnership agreement, by the unanimous vote of the partners of the partnership.

E. In the case of an other entity that is a converting entity, the plan of entity conversion shall be approved by the persons who have authority to approve the entity conversion in the manner provided in the other entity's governing instruments for amendments or, if no such provision is made in a governing instrument, by the unanimous vote of the persons who have authority to approve the entity conversion on behalf of the other entity.

2002, c. 621.



§ 13.1-1275. Articles of entity conversion

A. After the conversion of a domestic entity into a business trust has been adopted and approved as required by this article, the converting entity shall file with the Commission articles of entity conversion setting forth:

1. The name of the domestic entity immediately prior to the filing of the articles of entity conversion and the name to which the name of the domestic entity is to be changed, which name shall satisfy the requirements of § 13.1-1214;

2. The plan of entity conversion, including as an attachment to the plan, the full text of the articles of trust of the surviving entity that comply with the requirements of § 13.1-1212 as it will be in effect immediately after consummation of the conversion;

3. If the converting entity is a corporation, a statement:

a. That the plan was adopted by the unanimous consent of the shareholders; or

b. That the plan was submitted to the shareholders by the board of directors in accordance with this chapter, and a statement of:

(1) The designation, number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on the plan; and

(2) Either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number cast for the plan by each voting group was sufficient for approval by that voting group;

4. If the converting entity is a limited liability company, a statement that the plan was adopted by the members of the limited liability company in the manner provided in the limited liability company's operating agreement or articles of organization for amendments, or, if no such provision is made in an operating agreement or articles of organization, by the unanimous vote of the members of the limited liability company;

5. If the converting entity is a limited partnership, a statement that the plan was adopted by the partners of the limited partnership in the manner provided in the limited partnership's partnership agreement or certificate of limited partnership for amendments, or, if no such provision is made in the partnership agreement or certificate of limited partnership, by the unanimous vote of the partners of the limited partnership;

6. If the converting entity is a partnership, a statement that the plan was adopted by the partners of the partnership in the manner provided in the partnership's partnership agreement for amendments, or, if no such provision is made in the partnership agreement, by the unanimous vote of the partners of the partnership; and

7. If the converting entity is an other entity, a statement that the plan was adopted by the other entity in the manner provided in the other entity's governing documents for amendments, or, if no such provision is made in the governing documents, by the unanimous vote of the persons who have authority to approve the entity conversion on behalf of the other entity.

B. If the Commission finds that the articles of entity conversion comply with the requirements of law and that all required fees have been paid, it shall issue a certificate of entity conversion.

2002, c. 621.



§ 13.1-1276. Effect of entity conversion

When an entity conversion under this article becomes effective, with respect to that entity:

1. The title to all real estate and other property remains in the surviving entity without reversion or impairment;

2. The liabilities remain the liabilities of the surviving entity;

3. A proceeding pending may be continued by or against the surviving entity as if the conversion did not occur;

4. The articles of trust attached to the articles of entity conversion constitute the articles of trust of the surviving entity;

5. The shares or interests of the converting entity are reclassified into beneficial ownership interests in accordance with the plan of entity conversion; and the shareholders, members or partners of, or other persons having an ownership or beneficial interest in, the converting entity are entitled only to the rights provided in the plan of entity conversion or, in the case of a converting entity that is a corporation, to the rights, if any, they may have under subdivision A 5 of § 13.1-730;

6. The surviving entity is deemed to:

a. Be a business trust for all purposes;

b. Be the same entity without interruption as the converting entity that existed prior to the conversion; and

c. Have been formed on the date that the converting entity was originally incorporated, organized or formed; and

7. The converting entity shall cease to be a corporation, limited liability company, limited partnership, partnership or other entity, as the case may be, when the certificate of entity conversion becomes effective.

2002, c. 621; 2005, c. 765.



§ 13.1-1277. Abandonment of entity conversion

A. Unless a plan of entity conversion of a corporation prohibits abandonment of the conversion without shareholder approval, after the conversion has been authorized, and at any time before the certificate of entity conversion has become effective, the conversion may be abandoned without further shareholder action in accordance with the procedure set forth in the plan or, if none is set forth, in the manner determined by the board of directors.

B. Unless the limited liability company's articles of organization, operating agreement or plan of entity conversion prohibits abandonment of the conversion after the conversion has been authorized, and at any time before the certificate of entity conversion has become effective, the conversion may be abandoned in the manner set forth in the plan or, if none is set forth, by majority vote of the members of the limited liability company.

C. Unless the limited partnership's certificate of limited partnership, partnership agreement or plan of entity conversion prohibits abandonment of the conversion after the conversion has been authorized, and at any time before the certificate of entity conversion has become effective, the conversion may be abandoned in the manner set forth in the plan or, if none is set forth, by majority vote of the partners of the limited partnership.

D. Unless the partnership's partnership agreement or plan of entity conversion prohibits abandonment of the conversion after the conversion has been authorized, and at any time before the certificate of entity conversion has become effective, the conversion may be abandoned in the manner set forth in the plan or, if none is set forth, by majority vote of the partners of the partnership.

E. Unless the governing documents or plan of entity conversion of an other entity prohibits abandonment of the conversion after the conversion has been authorized, and at any time before the certificate of entity conversion has become effective, the conversion may be abandoned in the manner set forth in the plan or, if none is set forth, by majority vote of the persons who had authority to approve the entity conversion on behalf of the other entity.

F. If an entity conversion is abandoned under subsection A, B, C, D or E after articles of entity conversion have been filed with the Commission but before the certificate of entity conversion has become effective, written notice that the entity conversion has been abandoned in accordance with this section shall be filed with the Commission prior to the effective date of the certificate of entity conversion. The notice shall take effect upon filing and the entity conversion shall be deemed abandoned and shall not become effective.

2002, c. 621.



§ 13.1-1278. Trust records

A. A business trust shall keep minutes of all meetings of its beneficial owners and trustees, a record of all actions taken by the beneficial owners or trustees without a meeting, and a record of all actions taken by a committee of the trustees on behalf of the business trust.

B. A business trust shall maintain appropriate accounting records.

C. A business trust or its agent shall maintain a record of its beneficial owners, in a form that permits preparation of a list of the names and addresses of all beneficial owners, in alphabetical order by class and series, if any, of beneficial interests showing the number and class and series, if any, of beneficial interests held by each.

D. A business trust shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

E. A business trust shall keep a copy of the following records:

1. Its articles or restated articles of trust and all amendments to them currently in effect;

2. Its governing instrument and all amendments to it currently in effect;

3. Resolutions adopted by its trustees creating one or more classes or series of beneficial interests, and fixing their relative rights, preferences, and limitations, if beneficial interests issued pursuant to those resolutions are outstanding;

4. The minutes of all meetings of beneficial owners, and records of all action taken by beneficial owners without a meeting, for the past three years;

5. All written communications to beneficial owners generally within the past three years; and

6. A list of the names and business addresses of its current trustees and officers.

2002, c. 621.



§ 13.1-1279. Inspection of records by beneficial owners

A. Subject to subsection C of § 13.1-1280, a beneficial owner of a business trust is entitled to inspect and copy, during regular business hours at the business trust's principal office, any of the records of the business trust described in subsection E of § 13.1-1278 if he gives the business trust written notice of his demand at least five business days before the date on which he wishes to inspect and copy.

B. A beneficial owner of a business trust is entitled to inspect and copy, during regular business hours at a reasonable location specified by the business trust, any of the following records of the business trust if the beneficial owner meets the requirements of subsection C of this section and gives the business trust written notice of his demand at least five business days before the date on which he wishes to inspect and copy:

1. Excerpts from minutes of any meeting of the trustees, records of any action of a committee of the trustees while acting in or on behalf of the business trust, minutes of any meeting of the beneficial owners, and records of action taken by the beneficial owners or trustees without a meeting, to the extent not subject to inspection under subsection A of this section;

2. Accounting records of the business trust; and

3. The record of beneficial owners.

C. A beneficial owner may inspect and copy the records identified in subsection B of this section only if:

1. He has been a beneficial owner of record for at least six months immediately preceding his demand or is the holder of record of at least five percent of all of the outstanding beneficial interests;

2. His demand is made in good faith and for a proper purpose;

3. He describes with reasonable particularity his purpose and the records he desires to inspect; and

4. The records are directly connected with his purpose.

D. The right of inspection granted by this section may not be abolished or limited by a business trust's articles of trust or governing instrument.

E. This section shall not affect:

1. The right of a beneficial owner to inspect records, if the beneficial owner is in litigation with the business trust, to the same extent as any other litigant; or

2. The power of a court, independently of this chapter, to compel the production of trust records for examination.

2002, c. 621.



§ 13.1-1280. Scope of inspection right

A. A beneficial owner's agent or attorney has the same inspection and copying rights as the beneficial owner he represents.

B. The right to copy records under § 13.1-1279 includes, if reasonable, the right to receive copies made by photographic or other means.

C. The business trust may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the beneficial owner. The charge may not exceed the estimated cost of production or reproduction of the records.

D. The business trust may comply with a beneficial owner's demand to inspect the record of beneficial owners under subdivision 3 of subsection B of § 13.1-1279 by providing him with a list of its beneficial owners that was compiled no earlier than the date of the beneficial owner's demand.

2002, c. 621.



§ 13.1-1281. Court-ordered inspection

A. If a business trust does not allow a beneficial owner who complies with subsection A of § 13.1-1279 to inspect and copy any records required by that subsection to be available for inspection, the circuit court in the city or county where the business trust's principal office is located, or, if none in this Commonwealth, where its registered office is located, may summarily order inspection and copying of the records demanded at the business trust's expense upon application of the beneficial owner.

B. If a business trust does not within a reasonable time allow a beneficial owner to inspect and copy any other record, the beneficial owner who complies with subsections B and C of § 13.1-1269 may apply to the circuit court in the city or county where the business trust's principal office is located, or, if none in this Commonwealth, where its registered office is located, for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

C. If the court orders inspection and copying of the records demanded, it may also order the business trust to pay the beneficial owner's costs, including reasonable counsel fees, incurred to obtain the order if the beneficial owner proves that the business trust refused inspection without a reasonable basis of doubt about the right of the beneficial owner to inspect the records demanded.

D. If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding beneficial owner.

2002, c. 621.



§ 13.1-1282. Construction and application of chapter and governing instrument

A. The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

B. This chapter shall be construed in furtherance of the policies of giving maximum effect to the principle of freedom of contract and of enforcing governing instruments.

C. To the extent any provision of this chapter is inconsistent with the provisions of Sections 856 through 859 of the United States Internal Revenue Code of 1986, as amended, or any successor provision, such provisions of the Internal Revenue Code shall prevail with respect to any business trust formed under this chapter that also qualifies as a real estate investment trust under such provisions.

2002, c. 621.



§ 13.1-1283. Reservation of power to amend or repeal

The General Assembly shall have the power to amend or repeal all or part of this chapter at any time and all domestic and foreign business trusts subject to this chapter shall be subject to the amendment or repeal.

2002, c. 621.



§ 13.1-1284. Application to existing real estate investment trusts and foreign business trusts

Unless otherwise provided, the provisions of this chapter shall apply to all real estate investment trusts created under former Chapter 9 (§ 6-577 et seq.) of Title 6 and Chapter 9 (§ 6.1-343 et seq.) of Title 6.1 as in effect immediately prior to the effective date of this chapter. The declaration of trust of every such real estate investment trust heretofore organized in this Commonwealth shall be subject to the provisions of this chapter.

2002, c. 621.



§ 13.1-1285. Property title records

A. Whenever the records in the office of the clerk of the Commission reflect that a domestic or foreign business trust has changed or corrected its name, merged into a domestic or foreign corporation, limited liability company, business trust, limited partnership or partnership, converted into a domestic or foreign corporation, limited liability company, limited partnership or partnership, or domesticated in or from another jurisdiction, the clerk of the Commission, upon request, shall issue a certificate reciting such change, correction, merger, conversion or domestication. The certificate may be admitted to record in the deed books, in accordance with § 17.1-227, of any clerk's office within the jurisdiction of which any property of the business trust is located in order to maintain the continuity of title records. The person filing the certificate shall pay a fee of $10 to the clerk of the court, but no tax shall be due thereon.

B. Whenever a foreign business trust has changed or corrected its name, merged into a corporation, limited liability company, business trust, limited partnership or partnership, converted into another type of business entity, or domesticated in another jurisdiction, and it cannot or chooses not to obtain a certificate reciting such change, correction, merger, conversion or domestication from the clerk of the Commission pursuant to subsection A, a similar certificate by any competent authority of the foreign business trust's jurisdiction of formation may be admitted to record in the deed books, in accordance with § 17.1-227, of any clerk's office within the jurisdiction of which any property of the business trust is located in order to maintain the continuity of title records. The person filing the certificate shall pay a fee of $10 to the clerk of the court, but no tax shall be due thereon.

2007, c. 771.






Title 15.2 - Counties, Cities and Towns

§ 15.2-100. Charter powers not affected by title

Except when otherwise expressly provided by the words, "Notwithstanding any contrary provision of law, general or special," or words of similar import, the provisions of this title shall not repeal, amend, impair or affect any power, right or privilege conferred on counties, cities and towns by charter.

Code 1950, § 15-2; 1962, c. 623, § 15.1-1; 1997, c. 587.



§ 15.2-101. Certain laws and ordinances not affected by repeal of Title 15.1; validation of laws and ordinances adopted under § 15.1-522

A. The repeal of Title 15.1 effective as of December 1, 1997, shall not affect the powers of any locality with respect to any ordinance, resolution or by-law adopted and not repealed or rescinded prior to such date.

B. The repeal of § 15.1-522 by this title shall not affect the exercise, by ordinance or otherwise, of any power conferred by this section upon any county which on November 30, 1997, was vested with such power and on or before such date exercised the power; and every power so conferred, vested and exercised is hereby continued in such cases.

C. For the purposes of this section, all laws and ordinances heretofore adopted by any county authorized to adopt such law or ordinance under former § 15.1-522 are hereby ratified, validated and confirmed, notwithstanding noncompliance with any technical requirement of such section.

1997, c. 587.



§ 15.2-102. Definitions

As used in this title unless such construction would be inconsistent with the context or manifest intent of the statute:

"Board of supervisors" means the governing body of a county.

"City" means any independent incorporated community which became a city as provided by law before noon on the first day of July, nineteen hundred seventy-one, or which has within defined boundaries a population of 5,000 or more and which has become a city as provided by law.

"Constitutional officer" means an officer provided for pursuant to Article VII, § 4 of the Constitution.

"Council" means the governing body of a city or town.

"Councilman" or "member of the council" means a member of the governing body of a city or town.

"County" means any existing county or such unit hereafter created.

"Governing body" means the board of supervisors of a county, council of a city, or council of a town, as the context may require.

"Locality" or "local government" shall be construed to mean a county, city, or town as the context may require.

"Municipality," "incorporated communities," "municipal corporation," and words or terms of similar import shall be construed to relate only to cities and towns.

"Supervisor" means a member of the board of supervisors of a county.

"Town" means any existing town or an incorporated community within one or more counties which became a town before noon, July one, nineteen hundred seventy-one, as provided by law or which has within defined boundaries a population of 1,000 or more and which has become a town as provided by law.

"Voter" means a qualified voter as defined in § 24.2-101.

Code 1950, § 15-1; 1962, c. 623, § 15.1-6; 1997, c. 587.



§ 15.2-103. Name "Mount Vernon" reserved

The name "Mount Vernon" is reserved for the home and tomb of the late General George Washington in Fairfax County. The General Assembly shall not grant to any locality the right to use the name "Mount Vernon."

Code 1950, § 15-24.4; 1956, c. 42; 1962, c. 623, § 15.1-34; 1997, c. 587.



§ 15.2-104. Liens against real estate

Notwithstanding any provision contained in this title to the contrary, wherever this title provides for or authorizes a lien upon real estate for a local assessment, fee, rent or charge, other than real estate taxes, not paid when due, such lien shall not bind or affect a subsequent bona fide purchaser of the real estate for valuable consideration without actual notice of the lien unless, at the time of the transfer of record of the real estate to the purchaser, a statement containing the name of the record owner of the real estate and the amount of such unpaid assessments, fees, rents or charges is entered in the judgment lien book in the clerk's office where deeds are recorded or is contained in records maintained by the local treasurer for real estate tax liens pursuant to § 58.1-3930 with respect to the real estate against which the lien is asserted. Any such lien binding on the owner of the real estate at the time of sale or other disposition shall be paid from the sale or other proceeds as real estate taxes assessed thereon are required to be paid. The clerk shall cause such statement to be entered and properly indexed against the record owner of the real estate, for which the clerk shall be entitled to a fee of two dollars per entry, or such other fee as may be specifically provided for such purpose in this title, to be paid by the locality or other political subdivision asserting the lien and to be added to the amount of the lien. If the amount of such lien and all accrued interest due thereon are paid in full, the locality or other political subdivision asserting the lien shall deliver a certificate evidencing such payment to the person paying the same, and, upon presentation of such certificate, the clerk having record of the lien shall mark the entry of such lien satisfied, for which he shall be entitled to a fee of one dollar, or such other fee as may be specifically provided for such purpose in this title.

1994, c. 525, § 15.1-37.3:13; 1996, c. 612; 1997, c. 587.



§ 15.2-105. Penalty and interest for failure to pay accounts when due

Any person failing to pay, pursuant to an ordinance, any account due a locality on or before its due date, other than taxes which are provided for in Title 58.1, may, at the option of the locality, incur a penalty thereon of ten dollars or an amount not exceeding ten percent. The penalty shall be added to the amount of the account due from such person. No penalty shall be imposed for failure to pay any account if such failure was not in any way the fault of the debtor.

Interest at the rate of ten percent annually from the first day following the day such account is due may be collected upon the principal and penalty of all such accounts.

1984, c. 520, § 15.1-37.3:6; 1985, c. 342; 1989, c. 366; 1992, c. 229; 1997, cc. 587, 700.



§ 15.2-106. Ordinances providing fee for passing bad checks to localities

Any locality may by ordinance provide for a fee, not exceeding $50, for the uttering, publishing or passing of any check, draft, or order for payment of taxes or any other sums due, which is subsequently returned for insufficient funds or because there is no account or the account has been closed, or because such check, draft, or order was returned because of a stop-payment order placed in bad faith on the check, draft, or order by the drawer.

1973, c. 103, § 15.1-29.4; 1982, c. 20; 1997, c. 587; 1998, c. 502; 2004, c. 565; 2010, c. 708; 2011, c. 255.



§ 15.2-107. Advertisement and enactment of certain fees and levies

All levies and fees imposed or increased by a locality pursuant to the provisions of Chapters 21 (§ 15.2-2100 et seq.) or 22 (§ 15.2-2200 et seq.) shall be adopted by ordinance. The advertising requirements of subsection F of § 15.2-1427, or § 15.2-2204, as appropriate, shall apply, except as modified in this section.

The advertisement shall include the following:

1. The time, date, and place of the public hearing.

2. The actual dollar amount or percentage change, if any, of the proposed levy, fee or increase.

3. A specific reference to the Code of Virginia section or other legal authority granting the legal authority for enactment of such proposed levy, fee, or increase.

4. A designation of the place or places where the complete ordinance, and information concerning the documentation for the proposed fee, levy or increase are available for examination by the public no later than the time of the first publication.

1987, c. 389, § 15.1-29.14; 1997, c. 587; 2005, c. 72.



§ 15.2-107.1. Advertisement of legal notices on web sites

In addition to any requirements that a locality advertise legal notices in a newspaper having a general circulation in the locality, such notices may also be published on the locality's World Wide Web site.

2000, c. 434.



§ 15.2-107.2. Alternative method for local government to give notice by mail

Notwithstanding any other provision of law, general or special, a locality may give notice by regular mail in any instance in which two or more notices are required for the same action, the first notice is required to be sent by certified or registered mail, and at least one notice has previously been sent by certified or registered mail. Such notice shall be sent to the last address available through government records.

2011, c. 127.



§ 15.2-108. Repealed

Repealed by Acts 2007, c. 250, cl. 2.



§ 15.2-108.1. Local fees charged to places of worship

Localities shall not charge any fee to any church, synagogue, or other place of worship unless authorized by general law or special act of the General Assembly. Nothing in this section shall apply to any fire prevention inspection fees.

2012, c. 804.



§ 15.2-109. Regulations on political campaign signs

No locality shall have the authority to prohibit the display of political campaign signs on private property if the signs are in compliance with zoning and right-of-way restrictions applicable to temporary nonpolitical signs, if the signs have been posted with the permission of the owner. The provisions of this section shall supersede the provisions of any local ordinance or regulation in conflict with this section. This section shall have no effect upon the regulations of the Virginia Department of Transportation.

2004, c. 388.



§ 15.2-200. Required procedure for obtaining new charter or amendment

No charter shall be granted to a locality by the General Assembly and no charter of a locality shall be amended by the General Assembly except as provided in this chapter or in Chapter 34 (§ 15.2-3400 et seq.) of this title.

Code 1950, § 15-65.1; 1958, c. 329; 1962, c. 623, § 15.1-833; 1979, c. 297; 1985, c. 387; 1986, c. 312; 1997, c. 587.



§ 15.2-201. Charter elections; subsequent procedure; procedure when bill not introduced or fails to pass in General Assembly

A locality may provide for holding an election to be conducted as provided in § 24.2-681 et seq. of Title 24.2 to determine if the voters of the locality desire that it request the General Assembly to grant to the locality a new charter or to amend its existing charter. At least ten days prior to the holding of such election, the text or an informative summary of the new charter or amendment desired shall be published in a newspaper of general circulation in the locality.

If a majority of the voters voting in such election vote in favor of such request, the locality shall transmit two certified copies of the results of such election together with the publisher's affidavit and the new charter or the amendments to the existing charter, to one or more members of the General Assembly representing such locality for introduction as a bill in the succeeding session of the General Assembly.

If a bill incorporating such charter or amendments is not introduced at the succeeding session of the General Assembly, the approval of the voters for such charter or amendments shall be void. If, at such session, members of the General Assembly fail to enact or pass by indefinitely and do not carry over such a bill incorporating such charter or amendments, the charter or amendments shall again be presented to the voters for their approval or submitted to a public hearing pursuant to § 15.2-202 before reintroduction in the General Assembly.

Code 1950, § 15-65.2; 1958, c. 329; 1962, cc. 1, 623, § 15.1-834; 1979, c. 297; 1985, c. 387; 1997, c. 587.



§ 15.2-202. Public hearing in lieu of election; procedure when bill not introduced or fails to pass in General Assembly

In lieu of the election provided for in § 15.2-201, a locality requesting the General Assembly to grant to it a new charter or to amend its existing charter may hold a public hearing with respect thereto, at which citizens shall have an opportunity to be heard to determine if the citizens of the locality desire that the locality request the General Assembly to grant to it a new charter, or to amend its existing charter. At least ten days' notice of the time and place of such hearing and the text or an informative summary of the new charter or amendment desired shall be published in a newspaper of general circulation in the locality. Such public hearing may be adjourned from time to time, and upon the completion thereof, the locality may request, in the manner provided in § 15.2-201, the General Assembly to grant the new charter or amend the existing charter and the provisions of § 15.2-201 shall be applicable thereto.

If a bill incorporating such charter or amendments is not introduced at the succeeding session of the General Assembly, the authority of the locality to request such charter or amendments by reason of such public hearing shall thereafter be void. If at such session members of the General Assembly fail to enact and do not carry over or pass by indefinitely a bill incorporating such charter or amendments, the charter or amendments may again be submitted to a public hearing in lieu of an election as provided hereinabove before reintroduction in the General Assembly.

The locality requesting a new or amended charter shall provide with such request a publisher's affidavit showing that the public hearing was advertised and a certified copy of the governing body's minutes showing the action taken at the advertised public hearing.

Code 1950, § 15-65.3; 1958, c. 329; 1962, c. 623, § 15.1-835; 1979, c. 297; 1985, c. 387; 1997, c. 587.



§ 15.2-203. Legislation granting or amending charter evidence of compliance with requirements

The passage of any legislation granting or amending any charter of a locality shall be conclusive evidence of compliance with the requirements of this chapter.

Code 1950, § 15-65.4; 1960, c. 497; 1962, c. 623, § 15.1-836; 1985, c. 387; 1997, c. 587.



§ 15.2-204. Uniform charter powers

Cities and towns shall have all powers set forth in Article 1 (§ 15.2-1100 et seq.) of Chapter 11, known as the uniform charter powers. Such powers do not need to be set out or incorporated by reference in a city or town charter.

Counties shall have all powers set forth in Article 1 (§ 15.2-1100 et seq.) of Chapter 11 only when such powers are specifically conferred upon the county.

1997, c. 587.



§ 15.2-205. Use of provisions of chapter not authorized for certain purposes

Notwithstanding any provision of law to the contrary, the statutes within this chapter shall not be used as authorization for ordering or holding any election or referendum the results of which would cause or result in the abolition of any office set forth in Article VII, Section 4 of the Constitution of Virginia until the abolition of any such office has first been provided for by a general law or special act on such question alone and approved in a referendum.

1977, c. 684, § 15.1-836.1; 1979, c. 297; 1997, c. 587.



§ 15.2-206. Special elections; request for abolition of certain local constitutional offices

No bill to enact or amend a charter which has the effect of abolishing any office set forth in Article VII, Section 4 of the Constitution of Virginia shall be considered unless a referendum, elsewhere authorized by law, has been conducted in accordance with the provisions of § 24.2-685, and a majority of the qualified voters voting thereon have approved the request for the enactment or amendment of the charter.

1985, c. 586, § 15.1-836.1:1; 1986, c. 355; 1997, c. 587.



§ 15.2-207. Boundaries of municipal corporations continued; charters not to contain metes and bounds; incorporated by reference

The boundaries of municipal corporations remain as now established unless changed as provided in this title. No charter of any municipal corporation shall contain the metes and bounds of such municipal corporation, but the boundaries shall be incorporated therein by reference to the recordation in the clerk's office of the court where deeds are admitted to record of the final decree or order of the court establishing such boundaries or the act of the General Assembly by which they are defined. The part of the charter of a municipal corporation defining its boundaries hereafter amended shall not contain the metes and bounds of the municipal corporation, but the boundaries shall be incorporated therein by reference to the recordation of a final decree or order of court or to a General Assembly act.

Code 1950, § 15.1-908; 1958, c. 328; 1962, c. 623, § 15.1-836.2; 1979, c. 297; 1997, c. 587.



§ 15.2-208. Boundaries of counties

No county charter shall contain the description of the county's boundaries.

1985, c. 387, § 15.1-836.3; 1997, c. 587.



§ 15.2-209. Notice to be given to counties, cities, and towns of tort claims for damages

A. Every claim cognizable against any county, city, or town for negligence shall be forever barred unless the claimant or his agent, attorney, or representative has filed a written statement of the nature of the claim, which includes the time and place at which the injury is alleged to have occurred, within six months after such cause of action accrued. However, if the claimant was under a disability at the time the cause of action accrued, the tolling provisions of § 8.01-229 shall apply.

B. The statement shall be filed with the county, city, or town attorney or with the chief executive or mayor of the county, city, or town.

C. The notice is deemed filed when it is received in the office of the official to whom the notice is directed. The notice may be delivered by hand, by any form of United States mail service (including regular, certified, registered or overnight mail), or by commercial delivery service.

D. In any action contesting the filing of the notice of claim, the burden of proof shall be on the claimant to establish receipt of the notice in conformity with this section. A signed United States mail return receipt indicating the date of delivery, or any other form of signed and dated acknowledgment of delivery, given by authorized personnel in the office of the official with whom the statement is filed, shall be prima facie evidence of filing of the notice under this section.

E. This section does not, and shall not be construed to, abrogate, limit, expand or modify the sovereign immunity of any county, city, town, or any officer, agent or employee of the foregoing.

F. This section, on and after June 30, 1954, shall take precedence over the provisions of all charters and amendments thereto of municipal corporations in conflict herewith granted prior to such date. It is further declared that as to any such charter or amendment thereto, granted on and after such date, that any provision therein in conflict with this section shall be deemed to be invalid as being in conflict with Article IV, Section 12 of the Constitution of Virginia unless such conflict be stated in the title to such proposed charter or amendment thereto by the words "conflicting with § 15.2-209 of the Code " or substantially similar language.

G. The provisions of this section are mandatory and shall be strictly construed. This section is procedural and compliance with its provisions is not jurisdictional.

2007, c. 368.



§ 15.2-300. Adoption of optional forms of county government; inconsistent provisions of law

A. Any county may adopt an optional form of county government in accordance with the referendum provisions of § 15.2-301, subject to the limitations specified in Chapters 3 through 8 of this title.

B. Other provisions of law in conflict with Chapters 3 through 8 of this title shall not apply to a county which has adopted an applicable form of county government pursuant to this chapter, unless such provision expressly provides otherwise.

1997, c. 587.



§ 15.2-301. Petition or resolution asking for referendum; notice; conduct of election

A. A county may adopt one of the optional forms of government provided for in Chapters 4 through 8 of this title only after approval by voter referendum. The referendum shall be initiated by (i) a petition filed with the circuit court for the county signed by at least ten percent of the voters of the county, asking that a referendum be held on the question of adopting one of the forms of government or (ii) a resolution passed by the board of supervisors and filed with the circuit court asking for a referendum. The petition or resolution shall specify which of the forms of government provided for in Chapters 4 through 8 is to be placed on the ballot for consideration. Only one form may be placed on the ballot for consideration.

B. Notice of the election shall be published in a newspaper having a general circulation in the county once a week for three consecutive weeks and shall be posted at the door of the county courthouse.

C. The election shall be conducted in accordance with the provisions of § 24.2-684. In addition to the certifications required by such section, the secretary of the appropriate electoral board shall certify the results to the Commission on Local Government.

D. Prior to adopting an optional form of government provided for in Chapter 5 or Chapter 6, a county shall also comply with the referendum requirements of § 24.2-686.

1997, c. 587; 2000, c. 741.



§ 15.2-302. When form of government to become effective

A form of government approved by the voters in accordance with § 15.2-301 shall become effective on January 1 following the election of members of the governing body under the provisions of § 15.2-303.

1997, c. 587.



§ 15.2-303. When new supervisors elected

If voters approve the adoption of an optional form of government in accordance with § 15.2-301, the members of the governing body shall be elected at the next succeeding November general election. The members' terms shall commence on January 1 following the election.

1997, c. 587.



§ 15.2-304. Effect of change on other county officers

All other officers of such county shall continue to hold office until their successors are appointed and have qualified. The term of office of any person who holds an office abolished by the form of government adopted shall terminate as soon as his powers and duties have been transferred to some other officer or employee, or are abolished.

1997, c. 587.



§ 15.2-305. Changing from one form to another

A county may change from one optional form to another optional form, or to any other form of county government prescribed by Article VII of the Constitution, only by following the procedures set out in § 15.2-301, subject to any limitations specified in Chapters 3 through 8 of this title.

1997, c. 587.



§ 15.2-306. Limitation as to frequency of elections

If any election has been held in a county to determine whether such county shall adopt a form of county government provided for in Chapters 4 through 8 of this title, or if any election has been held in a county which has adopted such form of county government to determine whether such county shall change to another form of county government or to determine whether such county shall change to some other form of county government provided for by Article VII of the Constitution of Virginia and the other provisions of general law of the Commonwealth, no further election of the nature referred to in this section shall be held in the county within three years thereafter.

1997, c. 587.



§ 15.2-307. County forms of government adopted under prior acts

Any county which has adopted an optional form of government under the authority of prior acts shall continue to operate as though created under the terms of this chapter.

1997, c. 587.



§ 15.2-400. Form of government to be known as county board form; applicability of chapter

The form of county organization and government provided for in this chapter shall be known as the county board form. The provisions of this chapter shall apply only to counties which have adopted the county board form.

Code 1950, § 15-364; 1962, c. 623, § 15.1-699; 1997, c. 587.



§ 15.2-401. Adoption of county board form

Any county may adopt the county board form of government in accordance with the provisions of Chapter 3 (§ 15.2-300 et seq.) of this title.

Code 1950, § 15-362; 1950, pp. 123, 694; 1962, c. 623, § 15.1-697; 1997, c. 587.



§ 15.2-402. Board of county supervisors; election; terms; chairman; vacancies

A. The powers and duties of the county as a body politic and corporate shall be vested in a board of county supervisors ("the board").

B. The board shall consist of one member elected from the county at large by the qualified voters of the county and one member from each magisterial or election district in the county elected by the qualified voters of such magisterial or election district. The board members shall be elected at the same time and for the same term as provided by general law for the election of boards of supervisors of counties. The board shall elect its chairman from its membership.

C. Members of the board in office immediately prior to the day upon which the county board form becomes effective in the county shall be and, unless sooner removed, continue as members until the expiration of their respective terms and until their successors have qualified.

D. If the change in the form of county organization and government becomes effective on January 1 next succeeding the regular election of board members in the county, such members-elect shall qualify and, as soon as possible after the county board form becomes effective in the county, succeed the then incumbents as board members and as such continue until the expiration of their respective terms and until their successors have qualified.

E. At the regular November election next succeeding the approval of the county board form, one board member shall be elected from the county at large by the qualified voters of the county; his term of office shall begin on January 1 next succeeding such election and shall run for a term coincident with that of the other board members. Pending his election and taking office, the office of member from the county at large shall remain vacant.

F. Except as otherwise provided in subsection E of this section, any vacancy in the membership of the board shall be filled pursuant to Article 6 (§ 24.2-225 et seq.) of Chapter 2 of Title 24.2.

Code 1950, § 15-365; 1962, c. 623, § 15.1-700; 1971, Ex. Sess., c. 158; 1993, c. 731; 1997, c. 587.



§ 15.2-403. Same; powers and duties

A. The board shall be the policy-determining body of the county and shall be vested with all the rights and powers conferred on boards of supervisors by general law, not inconsistent with the form of county organization and government herein provided.

B. The board may require of all departments, divisions, agencies and officers of the county and of the several districts of the county such annual reports and other reports as in its opinion the business of the county requires.

C. The board may inquire into the official conduct of any office or officer, whether elective or appointive, of the county or of any district thereof, and to investigate the accounts, receipts, disbursements and expenses of any county or district officer. For these purposes it may subpoena witnesses, administer oaths, and require the production of books, papers and other evidence. If any witness fails or refuses to obey any such lawful order of the board he shall be deemed guilty of a misdemeanor.

D. The board shall, as soon as the county board form of county organization and government takes effect in the county, provide for the performance of all the governmental functions of the county in a manner consistent with this chapter.

E. Whenever it is not designated herein what officer or employee of the county shall exercise any power or perform any duty conferred upon or required of the county, or any officer thereof, by general law, then any such power shall be exercised or duty performed by that officer or employee of the county so designated by ordinance or resolution of the board.

Code 1950, § 15-366; 1962, c. 623, § 15.1-701; 1997, c. 587.



§ 15.2-404. Appointment and compensation of officers and employees of county

A. The board shall, except as otherwise provided in § 15.2-408 and except as the board may authorize any officer or the head of any office to appoint employees under such officer or in such office, appoint all officers and employees, including deputies and assistants, in the administrative service of the county. Any officer or employee of the county appointed pursuant to this section may be suspended or removed from office or employment either by the board or the officer or head of the office by whom he was appointed or employed.

B. In the event of the absence or disability of any officer except those named in § 15.2-408, the board or other appointing power may designate some responsible person to perform the duties of the office.

C. The board shall, subject to such limitations as may hereafter be prescribed by general law and except as herein otherwise provided, fix the compensation of all officers and employees of the county except as it may authorize any officer or the head of any office to fix the compensation of employees under such officer or in such office. The compensation of the attorney for the Commonwealth, the commissioner of the revenue, the county clerk, the sheriff, and the treasurer of the county, and the deputies, assistants and employees of such officers, shall be determined and paid in the manner which is or may hereafter be provided for the determination and payment of the salary of each such officer, respectively, by other provisions of general law.

D. The chairman of the board shall receive compensation not in excess of $3,000 per annum, and each of the other board members shall receive not in excess of $2,700 per annum. Alternatively, the chairman and other board members may be compensated in accordance with the provisions of general law as specified in Article 1.1 (§ 15.2-1414.1 et seq.) of Chapter 14 of this title. However, in Carroll County and Grayson County, the chairman and other board members shall be compensated as provided for in § 15.2-1414.2.

Code 1950, § 15-367; 1962, c. 623, § 15.1-702; 1972, cc. 809, 815; 1973, c. 271; 1976, c. 92; 1981, c. 92; 1997, c. 587; 2000, cc. 613, 953.



§ 15.2-405. Assignment of activities

Any activity which is not assigned by this form of county organization and government shall be assigned by the board to the appropriate officer or employee of the county, and the board may reassign, transfer or combine any such activities.

Code 1950, § 15-368; 1962, c. 623, § 15.1-703; 1997, c. 587.



§ 15.2-406. Appointment, compensation and removal of county administrator

A. The board shall appoint a county administrator and fix his compensation. He shall be appointed with due regard to merit only, and need not be a resident of the county at the time of his appointment. No board member shall, during the time for which he is elected, be chosen county administrator.

B. The county administrator may be removed at the pleasure of the board.

C. In case of the absence or disability of the county administrator, the board may designate some responsible person to perform the duties of the office.

Code 1950, § 15-369; 1962, c. 623, § 15.1-704; 1973, c. 163; 1997, c. 587.



§ 15.2-407. Powers and duties of county administrator

A. The board may by resolution designate the county administrator as clerk of the board. In such case and upon the qualification of the county administrator authorized by this article the county clerk of such county shall be relieved of his duties in connection with the board and all of his duties shall be imposed upon and performed by the county administrator. If the board does not designate the county administrator as clerk, the county clerk or one of his deputies shall attend the meetings of the board and record in a book provided for the purpose all of the proceedings of the board, but he shall not be authorized and required to sign any warrants of the board, such authority being hereby vested in the county administrator. However, the board may by resolution of record require the county clerk to sign all warrants of the board.

B. The county administrator shall, insofar as the board requires, be responsible to the board for the proper administration of all affairs of the county which the board has authority to control. He shall keep the board advised as to the financial condition of the county and shall submit to the board monthly, and at such other times as may be required, reports concerning the administrative affairs of the county.

C. The county administrator shall, if the board requires, examine regularly the books and papers of each department, officer and agency of the county and report to the board the condition in which he finds them and such other information as the board may direct.

D. The county administrator shall from time to time submit to the board recommendations concerning the affairs of the county and its departments, officers and agencies as he deems proper.

E. Under the direction of the board, the county administrator, for informative and fiscal planning purposes only, shall prepare and submit to the board a proposed annual budget for the county. The board may, however, direct that the county budget be prepared by the county clerk.

F. The county administrator shall audit all claims against the county for services, materials and equipment for such county agencies and departments as the board may direct, except those required to be received and audited by the county school board, and shall present the audits to the board of county supervisors together with his recommendation and such information as necessary to enable the board to act on such claims.

G. If the board, by resolution, designates the county administrator as clerk of the board, the county administrator shall: (i) have all the powers, authority and duties vested in the county clerk as clerk of the board, under general law; (ii) pay, with his warrant, all claims against the county chargeable against any fund under the control of the board, other than the general county fund, when such expenditure is authorized and approved by the officer and/or employee authorized to procure the services, supplies, materials or equipment accountable for such claims and after auditing the claims as to their authority and correctness; (iii) pay with his warrant all claims against the county chargeable against the general county fund where the claim arose out of purchase made by the county administrator or for contractual services by him authorized and contracted within the power and authority given him by board resolution; and (iv) pay with his warrant all claims against the county authorized to be paid by the board.

Code 1950, § 15-370; 1950, pp. 123, 694; 1959, Ex. Sess., c. 69; 1962, c. 623, § 15.1-705; 1997, c. 587.



§ 15.2-408. Attorney for the Commonwealth, county clerk, sheriff, commissioner of the revenue and treasurer of the county

A. The attorney for the Commonwealth, the county clerk, the sheriff, the commissioner of the revenue and the treasurer of the county in office immediately prior to the day upon which the county board form becomes effective in the county shall continue, unless sooner removed, as attorney for the Commonwealth, county clerk, sheriff, commissioner of the revenue and treasurer, respectively, of the county until the expiration of their respective terms of office and until their successors have qualified. Thereafter, such officers shall be elected in such manner and for such terms as provided by general law.

B. When any vacancy occurs in any office named in subsection A, the vacancy shall be filled as provided by general law.

C. Each officer named in subsection A of this section may appoint such deputies, assistants and employees as he may require in the exercise of the powers conferred and in the performance of the duties imposed upon him by law.

D. Each officer, except the attorney for the Commonwealth, named in subsection A shall, except as otherwise provided in this chapter, exercise all the powers conferred and perform all the duties imposed upon such officer by general law. He shall be accountable to the board in all matters affecting the county and shall perform such duties, not inconsistent with his office, as the board directs.

Code 1950, § 15-371; 1962, c. 623, § 15.1-706; 1971, Ex. Sess., c. 158; 1977, c. 584; 1997, c. 587; 2003, c. 1015.



§ 15.2-409. Authority of boards of supervisors to require commissioners of revenue to prepare tax bills

The board may by resolution require the commissioner of revenue of such county to prepare and make all tax bills, in accord with all items shown on the land books, personal property books and income assessment books for the current year, and deliver the bills to the treasurer of the county at the time the land books, personal property books and income assessment books are delivered to such treasurer under general law. Such requirement shall not be effective, however, until the board has first installed in the office of the commissioner of revenue a suitable machine by which the tax bills may be prepared and made out simultaneously with the preparation and making out of the books. The board may prescribe the form of the tax bills and require the commissioner of revenue to destroy all unused tax bill forms in the presence of the board or a committee of its members appointed by its chairman. When the board has adopted such resolution and certified it to the county treasurer, he shall be relieved of all duties and responsibility in reference to the preparation of the bills.

Code 1950, § 15-371.1; 1952, c. 243; 1962, c. 623, § 15.1-707; 1997, c. 587.



§ 15.2-410. County school board and division superintendent of schools

A. The county school board and the division superintendent of schools shall exercise all the powers conferred and perform all the duties imposed upon them by general law.

B. The county school board shall be composed of not less than three nor more than six members chosen by the board of county supervisors to serve staggered four-year terms. Initial terms may be less than four years to establish the staggered membership. The terms of no more than three members shall expire in any one year. The board of county supervisors shall establish by resolution the number of school board members and the staggered membership. The school board membership may be increased from time to time up to six members. Three-member boards need not be staggered. All appointments to fill vacancies shall be made by the board of county supervisors and shall be for the unexpired terms.

C. Each member shall receive as compensation for his services such annual salary as may be prescribed pursuant to § 22.1-32.

D. The board of county supervisors may also appoint a resident of the county to cast the deciding vote in case of a tie vote of the school board as provided in § 22.1-75. The tie breaker, if any, shall be appointed for a four-year term whether appointed to fill a vacancy caused by expiration of a term or otherwise.

E. Notwithstanding the above provisions, the Board of Supervisors of Scott County may establish a staggered membership for its school board with the school board members serving three-year terms and the Board of Supervisors of Carroll County may continue to appoint five members to its school board to serve staggered five-year terms.

F. Notwithstanding any contrary provisions of this section, a county which has an elected school board shall comply with the applicable provisions of Article 7 (§ 22.1-57.1 et seq.) of Title 22.1.

Code 1950, § 15-372; 1950, pp. 124, 695; 1962, c. 623, § 15.1-708; 1972, c. 470; 1976, c. 92; 1980, c. 559; 1981, c. 246; 1986, c. 618; 1997, c. 587.



§ 15.2-411. County health officer; county board of health

The county health officer shall be chosen by the board of county supervisors from a list of eligibles furnished by the State Board of Health. He shall exercise all the powers conferred and shall perform all the duties imposed upon the local health officer and perform such other duties as may be imposed upon him by the board of county supervisors. The board of county supervisors may select two qualified citizens of the county, who shall serve without pay, and who together with the county health officer shall constitute the county board of health. Such board shall advise and cooperate with the county health officer. The board may at any time be abolished by the board of county supervisors. The board of county supervisors may, in lieu of establishing a local board of health as herein provided, operate its health department as a part of a State Board of Health district.

Code 1950, § 15-373; 1950, p. 696; 1962, c. 623, § 15.1-709; 1997, c. 587.



§ 15.2-412. Local board of social services and local director of social services

The board of county supervisors shall select three qualified citizens of the county, one of whom may be a member of the board of county supervisors, who shall constitute the local board of social services; alternatively, the board of county supervisors may choose a board of social services consisting of five qualified citizens. Such board shall, insofar as not inconsistent with this form of county organization and government, exercise all the powers conferred, and perform all the duties imposed, upon local boards of social services by law. There also shall be a local director of social services who shall be chosen by the board of county supervisors, or by the local board of social services if the board of county supervisors so provides, from a list of eligibles furnished by the Director of the Department of Social Services. He shall, insofar as consistent with this form of county organization and government, exercise the powers conferred and perform the duties imposed upon local directors of social services by general law. The local board of social services and the local director of social services shall also perform such other duties as required by the board of county supervisors.

Code 1950, § 15-374; 1950, p. 696; 1962, c. 623, § 15.1-710; 1968, c. 80; 1974, cc. 44, 45; 1997, c. 587; 2002, c. 747; 2010, cc. 349, 436.



§ 15.2-413. Department of extension and continuing education

The department of extension and continuing education shall be established for the purpose of conducting noncredit educational programs and disseminating useful and practical information pursuant to the provisions of § 23-132.1 et seq.

1972, c. 653, § 15.1-711.1; 1997, c. 587.



§ 15.2-414. County purchasing agent

A. The county shall have a county purchasing agent. The county administrator shall, unless and until the board selects a county purchasing agent or designates some other officer to act as county purchasing agent, exercise the powers conferred and perform the duties imposed upon the county purchasing agent.

B. The county purchasing agent shall, subject to such exceptions as the board may allow, make all purchases for the county and its departments, officers and agencies.

C. The county purchasing agent may also transfer supplies, materials and equipment between, and sell surplus equipment, materials and supplies not needed by, the departments, officers and agencies of the county.

D. With the approval of the board, the county purchasing agent may establish specifications or standards for equipment, materials and supplies to be purchased and inspect deliveries to determine their compliance with such specifications and standards.

E. All purchases and sales by the county purchasing agent shall be made in accordance with Chapter 43 (§ 2.2-4300 et seq.) of Title 2.2 and under such rules and regulations consistent with Chapter 43 of Title 2.2 as the board provides.

F. The county purchasing agent shall have charge of such storage rooms and warehouses of the county as the board provides.

Code 1950, § 15-376; 1950, p. 125; 1962, c. 623, § 15.1-712; 1972, c. 820; 1982, c. 647; 1997, c. 587.



§ 15.2-415. Schedule of compensation for officers and employees

The board shall, except as otherwise provided in this chapter, establish a schedule of compensation for officers and employees which shall, so far as practical, provide uniform compensation for like service. The compensation prescribed shall be subject to such limitations as may be made by general law.

Code 1950, § 15-378; 1962, c. 623, § 15.1-714; 1997, c. 587.



§ 15.2-416. Official bonds

The county officers shall give such bonds as required by general law, except that the treasurer's bond shall be in such penalty as the court or judge requires, but not less than fifteen percent of the amount to be received annually by him. In addition thereto, the board may fix and require bonds in excess of the amounts so required, and to require bonds of other county officers and employees in their discretion, conditioned on the faithful discharge of their duties and the proper accounting for all funds coming into their possession.

Code 1950, § 15-379; 1962, c. 623, § 15.1-715; 1997, c. 587.



§ 15.2-417. Examination and audit of accounts and books

The board shall require an annual audit of the books of every county officer who handles public funds to be made by an accountant who is not a regular officer or employee of the county and who is thoroughly qualified by training and experience. An audit by the Auditor of Public Accounts, under the provisions of law, may be considered as having satisfied the requirements of this section. The board may at any time order an examination or audit of the accounts of any officer or employee of the county government. Upon the death, resignation, removal or expiration of the term of any county officer, the board shall cause an audit and investigation of the accounts of such officer to be made. If, as a result of any such audit, an officer is found indebted to the county, the board shall proceed forthwith to collect such indebtedness.

Code 1950, § 15-380; 1962, c. 623, § 15.1-716; 1997, c. 587.



§ 15.2-418. Certain officers not affected

The following officers shall not, except as herein otherwise provided, be affected by the adoption of the county board form:

1. Jury commissioners;

2. County electoral boards;

3. Registrars;

4. Judges and clerks of election;

5. Magistrates; and

6. Commissioners of accounts.

Code 1950, § 15-383; 1950, p. 126; 1962, c. 623, § 15.1-720; 1971, Ex. Sess., c. 158; 1973, c. 545; 1997, c. 587.



§ 15.2-500. Title of form; applicability of chapter

The form of county organization and government provided for in this chapter shall be known and designated as the county executive form. The provisions of this chapter shall apply only to counties which have adopted the county executive form.

Code 1950, § 15-272; 1962, c. 623, § 15.1-588; 1997, c. 587.



§ 15.2-501. Adoption of county executive form

Any county may adopt the county executive form of government in accordance with the provisions of Chapter 3 (§ 15.2-300 et seq.).

1997, c. 587.



§ 15.2-502. Powers vested in board of county supervisors; election and terms of members; vacancies

A. The powers of the county as a body politic and corporate shall be vested in a board of county supervisors (the board), to consist of not less than three nor more than nine members to be elected by the voters of the county at large, or solely by the voters of the respective magisterial or election district of which each member is a qualified voter. There shall be on the board for each magisterial or election district one member, and no more, who shall be a qualified voter of the district.

The supervisors first elected shall hold office until January 1 following the next regular election provided by general law for the election of supervisors. At such election their successors shall be elected for terms of four years each.

B. When any vacancy occurs in the board, the vacancy shall be filled in accordance with § 24.2-228, except that the board shall have the option in its petition to the court to request that the election to fill the vacancy be held prior to the next or second ensuing general election, as the case may be. In that event, such election shall be held within sixty days of the issuance of the writ, or, if such election would fall within the sixty days prior to a general or primary election, on the general election day or within sixty days following the primary election.

C. Notwithstanding the provisions of subsection B, the provisions of this subsection shall apply to any county with the county executive form of government that is contiguous to a county with the urban county executive form of government. Notwithstanding the provisions of §§ 24.2-226 and 24.2-228, when any vacancy occurs in the membership of the board, the judge of the circuit court of the county shall issue a writ for a special election to fill the vacancy for the remainder of the unexpired term. The judge shall issue the writ within fifteen days of the occurrence of the vacancy. He shall order the election to be held not fewer than forty-five days and not more than sixty days after the issuance of the writ. However, if the election would fall within sixty days before a general election, the judge shall order the election to be held on the general election day; and, if the election would fall within sixty days before a primary election, the judge shall order the election to be held not fewer than thirty days and not more than sixty days after the primary. If the vacancy occurs prior to a general election and there is insufficient time to order the election to be held at the general election, the judge shall order the election to be held not fewer than 45 days and not more than 60 after the general election. The local electoral board shall determine and announce within three business days after the date of the writ the candidate filing deadline for the special election. The remaining members of the board shall not make a temporary appointment to fill the vacancy. However, if the vacancy occurs within the 180 days before the expiration of the term of office, there shall be no special election, and the remaining members of the board shall fill the vacancy by appointment pursuant to § 24.2-228 within thirty days of the occurrence of the vacancy and after holding a public hearing on the appointment. The appointment shall be for the duration of the unexpired term.

Code 1950, § 15-273; 1952, c. 346; 1962, c. 623, § 15.1-589; 1966, c. 463; 1971, Ex. Sess., c. 65; 1982, c. 139; 1983, c. 350; 1997, c. 587; 1999, c. 718; 2007, c. 268.



§ 15.2-503. Referendum on election of the county chairman from the county at large; powers and duties of chairman

A. The board of any county in which members of the board are elected from districts, may by resolution petition the circuit court for the county for a referendum on the question of whether there should be a chairman of the board elected at large, or the like referendum may be requested by a petition to the circuit court signed by at least ten percent of the voters of the county. Upon the filing of the petition, which shall be filed not less than ninety days before the general election, the circuit court shall order the election officials at the next general election held in the county to open the polls and take the sense of the voters therein on that question. Notice of the referendum shall be published once a week for three consecutive weeks prior to the referendum in a newspaper having general circulation in the county, and shall be posted at the door of the county courthouse. The ballot shall be printed as follows:

"Shall the chairman of the county board of supervisors, to be known as the county chairman, be elected by the voters of the county at large?

[ ] Yes

[ ] No"

The election shall be held and the results certified as provided in § 24.2-684.

B. If a majority of the qualified voters voting in such referendum vote in favor of the election of a county chairman of the board from the county at large, beginning at the next general election for the board, the county chairman shall be elected for a term of the same length and commencing at the same time as that of other members of the board. No person may be a candidate for county chairman at the same time he is a candidate for membership on the board from any district of the county.

C. Notwithstanding the provisions of § 15.2-502, the board thereafter shall consist of one member elected from each district of the county and a county chairman elected by the voters of the county at large. The county chairman shall be the chairman of the board and preside at its meetings. The chairman shall represent the county at official functions and ceremonial events. The chairman shall have all voting and other rights, privileges, and duties of other board members and such other, not in conflict with this article, as the board may prescribe. At the first meeting at the beginning of its term and any time thereafter when necessary, the board shall elect a vice-chairman from its membership, who shall perform the duties of the chairman in his absence.

1986, c. 203, § 15.1-589.3; 1997, c. 587.



§ 15.2-504. General powers of board

The board shall be the policy-determining body of the county and shall be vested with all rights and powers conferred on boards of supervisors by general law, consistent with the form of county organization and government provided in this chapter.

Code 1950, § 15-274; 1962, c. 623, § 15.1-590; 1997, c. 587.



§ 15.2-504.1. Lighting level regulation

The board of any county with a population of less than 100,000 operating under a county executive form of government may provide by ordinance for the regulation of exterior illumination levels of buildings and property.

1996, c. 567, § 15.1-687.23; 1997, cc. 194, 587.



§ 15.2-505. Appointment by certain localities of members of certain boards, authorities and commissions

The governing body of a county having the county executive form of government that is adjacent to a county having the urban county executive form of government may establish different terms of office for initial and subsequent appointments for those boards, authorities and commissions for which it is given the authority to appoint members, excluding authorities empowered to issue certificates of indebtedness.

The different terms of office for such boards, authorities and commissions shall be for fixed terms, and such different terms of office may include, but are not limited to, terms of either two or four years and terms that extend until July 1 of the year following the year in which there is a regular election provided by general law for the election of supervisors. If the board establishes different terms of office pursuant to this section, the new terms shall affect future appointments to such offices and shall not affect the existing terms of any commissioner or member then serving in office. This section shall not affect the removal of any member of a board, authority or commission for incompetency, neglect of duty or misuse of office pursuant to provisions of general law.

1989, c. 180, § 15.1-590.1; 1997, c. 587.



§ 15.2-506. Investigation of county officers

The board may inquire into the official conduct of any office or officer under its control, and investigate the accounts, receipts, disbursements and expenses of any county or district officer. For these purposes it may subpoena witnesses, administer oaths and require the production of books, papers and other evidence. Any witness who fails or refuses to obey an order of the board, shall be guilty of a misdemeanor.

Code 1950, § 15-275; 1962, c. 623, § 15.1-592; 1997, c. 587.



§ 15.2-507. Organization of departments

The board shall, as soon as its members are elected and take office, provide for the performance of all the governmental functions of the county and to that end shall provide for and set up all necessary departments of government, consistent with this chapter and general law.

Code 1950, § 15-276; 1962, c. 623, § 15.1-593; 1997, c. 587.



§ 15.2-508. Designation of officers to perform certain duties

Whenever it is not designated herein what officer or employee of the county shall exercise any power or perform any duty conferred upon or required of the county, or any officer thereof, by general law, then any such power shall be exercised or duty performed by that officer or employee of the county so designated by ordinance or resolution of the board.

Code 1950, § 15-277; 1962, c. 623, § 15.1-594; 1997, c. 587.



§ 15.2-509. County executive appointed by board

The board shall appoint a county executive and fix his compensation. He shall devote his full time to the work of the county. He shall be appointed with regard to merit only, and need not be a resident of the county at the time of his appointment. No board member shall, during the time for which he has been elected, be chosen county executive, nor shall such powers be given to a person who at the same time is filling an elective office. The head of one of the departments of county government may, however, also be appointed county executive.

Code 1950, § 15-278; 1962, c. 623, § 15.1-595; 1997, c. 587.



§ 15.2-510. Tenure of office; removal

The county executive shall not be appointed for a definite tenure, but may be removed at the pleasure of the board. If the board determines to remove the county executive, he shall be given, if he so demands, a written statement of the reasons alleged for the proposed removal and the right to a hearing thereon at a public meeting of the board prior to the date on which his final removal takes effect. Pending and during such hearing, the board may suspend him from office, provided that the period of suspension be limited to thirty days. The action of the board in suspending or removing the county executive is not subject to review.

Code 1950, § 15-279; 1962, c. 623, § 15.1-596; 1997, c. 587.



§ 15.2-511. Disability of executive

In case of the absence or disability of the county executive, the board may designate some responsible person to perform the duties of the office who meets the criteria of § 15.2-509.

Code 1950, § 15-280; 1962, c. 623, § 15.1-597; 1997, c. 587.



§ 15.2-512. Appointment of officers and employees; recommendations by county executive; discussions with board

The board shall appoint, upon the recommendation of the county executive, all officers and employees in the administrative service of the county except as otherwise provided in § 15.2-535 and except as the board may authorize the head of a department or office to appoint subordinates in such department or office. However, in appointing the county school board no recommendation by the county executive shall be required. All appointments shall be based on the ability, training and experience of the appointees which are relevant to the work which they are to perform.

The county executive shall have the right to take part in all discussions and to present his views on all matters coming before the board. The attorney for the Commonwealth, the sheriff and the directors or heads of the departments shall be entitled to present their views on matters relating to their respective departments.

Code 1950, § 15-281; 1962, c. 623, § 15.1-598; 1997, c. 587.



§ 15.2-513. Term, removal and disability of officers and employees

All appointments of officers and employees shall be without definite term, unless for temporary service not to exceed sixty days.

Any officer or employee of the county appointed pursuant to § 15.2-512 may be suspended or removed from office or employment either by the board of county supervisors or the officer by whom he was appointed or employed. In case of the absence or disability of any officer, except the county clerk, the attorney for the Commonwealth, and the sheriff, which offices shall be filled as provided by general law, the board of county supervisors or other appointing power may designate some responsible person to perform the duties of the office.

Code 1950, § 15-282; 1962, c. 623, § 15.1-599; 1997, c. 587.



§ 15.2-514. Compensation of officers and employees

The board shall, subject to the limitations of general law, establish a schedule of compensation for officers and employees which provides uniform compensation for like service and shall fix the compensation of all officers and employees of the county, except as it may authorize the head of a department or office to fix the compensation of subordinates and employees in such department or office. The board may authorize the county executive to establish terms and conditions of employment for department heads and other specified employees who report directly to the county executive.

Code 1950, §§ 15-283, 15-299; 1962, c. 623, §§ 15.1-600, 15.1-616; 1995, c. 174; 1997, c. 587.



§ 15.2-515. Restrictions on activities of former officers and employees

In any county with a population of at least 100,000, the board, by ordinance, may prohibit former officers and employees, for one year after their terms of office have ended or employment ceased, from providing personal and substantial assistance for remuneration of any kind to any party, in connection with any proceeding, application, case, contract, or other particular matter involving the county or an agency thereof, if that matter is one in which the former officer or employee participated personally and substantially as a county officer or employee through decision, approval, or recommendation.

The term "officer or employee," as used in this section, includes members of the board of county supervisors, county officers and employees, and individuals who receive monetary compensation for service on or employment by agencies, boards, authorities, sanitary districts, commissions, committees, and task forces appointed by the board of county supervisors.

1990, cc. 38, 254, § 15.1-600.1; 1997, c. 587.



§ 15.2-516. Duties of county executive

The county executive shall be the administrative head of the county. He shall attend all meetings of the board and recommend such action as he deems expedient. He shall be responsible to the board for the proper administration of the affairs of the county which the board has authority to control.

He shall also:

1. Make monthly reports to the board on matters of administration, and keep the board fully advised as to the county's financial condition.

2. Submit to the board a proposed annual budget, with his recommendations, and execute the budget as finally adopted.

3. Execute and enforce all board resolutions and orders and see that all laws of the Commonwealth required to be enforced through the board or some other county officer subject to the control of the board are faithfully executed.

4. Examine regularly the books and papers of every officer and department of the county and report to the board on their condition.

5. Perform such other duties as may be required of him by the board, and as may be otherwise required of him by law.

Code 1950, § 15-285; 1960, c. 513; 1962, c. 623, § 15.1-602; 1997, c. 587.



§ 15.2-517. Executive may also be department head

The county executive may, if the board requires, act as the director or head of any department or departments, the directors or heads of which are appointed by the board, providing he is otherwise eligible to head such department or departments.

Code 1950, § 15-286; 1962, c. 623, § 15.1-603; 1997, c. 587.



§ 15.2-518. Departments of the county

The activities or functions of the county shall, with the exceptions herein provided, be distributed among the following general divisions or departments:

1. Department of finance.

2. Department of social services.

3. Department of law enforcement.

4. Department of education.

5. Department of records.

6. Department of health.

The board may establish any of the following additional departments, and such other departments as it deems necessary to the proper conduct of the business of the county:

1. Department of assessments.

2. Department of public works.

Any activity which is unassigned by this form of county organization and government shall, upon recommendation of the county executive, be assigned by the board to the appropriate department. The board may further, upon recommendation of the county executive, reassign, transfer, rename or combine any county functions, activities or departments.

Code 1950, § 15-287; 1952, c. 168; 1962, c. 623, § 15.1-604; 1972, c. 653; 1976, c. 194; 1997, c. 587; 2002, c. 747.



§ 15.2-519. Department of finance; director; general duties

The director of finance shall be the head of the department of finance and, as such, have charge of: (i) the administration of the financial affairs of the county, including the budget; (ii) the assessment of property for taxation; (iii) the collection of taxes, license fees and other revenues; (iv) the custody of all public funds belonging to or handled by the county; (v) the supervision of the expenditures of the county and its subdivisions; (vi) the disbursement of county funds; (vii) the purchase, storage and distribution of all supplies, materials, equipment and contractual services needed by any department, office or other using agency of the county unless some other officer or employee is designated for this purpose; (viii) the keeping and supervision of all accounts; and (ix) such other duties as the board requires.

Code 1950, § 15-288; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-605; 1982, c. 647; 1984, c. 485; 1997, c. 587.



§ 15.2-520. Same; expenditures and accounts

No money shall be drawn from the treasury of the county, nor shall any obligation for the expenditure of money be incurred, except pursuant to appropriation resolutions. Funds appropriated for outstanding grants, however, may be carried over for one year without being reappropriated. Accounts shall be kept for each item of appropriation made by the board. Each such account shall show in detail the appropriations made thereto, the amount drawn thereon, the unpaid obligation charged against it, and the unencumbered balance in the appropriation account, properly chargeable, sufficient to meet the obligation entailed by contract, agreement or order.

Code 1950, § 15-288; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-605; 1982, c. 647; 1984, c. 485; 1997, c. 587.



§ 15.2-521. Same; powers of commissioners of revenue; real estate reassessments

A. The director of finance shall exercise all the powers conferred and perform all the duties imposed by general law upon commissioners of the revenue, not inconsistent herewith, and shall be subject to the obligations and penalties imposed by general law.

B. The director of finance shall make every general reassessment of real estate in the county, unless some other person is designated for this purpose by the board in accordance with § 15.2-512 or unless the board creates a separate department of assessments in accordance with § 15.2-518. The assessing officer shall collect and maintain data and devise methods and procedures to be followed in each general reassessment that will make for uniformity in assessments throughout the county.

Code 1950, § 15-288; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-605; 1982, c. 647; 1984, c. 485; 1997, c. 587.



§ 15.2-522. Same; powers of county treasurer; deposit of moneys

The director of finance shall also exercise the powers conferred and perform the duties imposed by general law upon county treasurers, and shall be subject to the obligations and penalties imposed by general law. All moneys received by any county officer or employee for or in connection with county business shall be paid promptly into the hands of the director of finance. All such money shall be promptly deposited by the director of finance to the credit of the county in such banks or trust companies as the board selects. No money shall be disbursed or paid out by the county except upon checks signed by the chairman of the board, or such other person the board designates, and countersigned by the director of the department of finance.

The board may designate one or more banks or trust companies as a receiving or collecting agency under the direction of the department of finance. All funds so collected or received shall be deposited to the credit of the county in such banks or trust companies as the board selects.

Every bank or trust company serving as a depository or as a receiving or collecting agency for county funds shall be required by the board to give adequate security therefor and to meet such interest requirements as the board may by ordinance or resolution establish. All interest on money so deposited shall accrue to the county's benefit.

Code 1950, § 15-288; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-605; 1982, c. 647; 1984, c. 485; 1997, c. 587.



§ 15.2-523. Same; claims against counties; accounts

The director of finance shall (i) audit all claims against the county for goods or services; (ii) ascertain that such claims are in accordance with the purchase orders or contracts of employment from which the claims arise; (iii) draw all checks in settlement of such claims; (iv) keep a record of the revenues and expenditures of the county; (v) keep such accounts and records of the affairs of the county as prescribed by the Auditor of Public Accounts; and (vi) prepare and submit to the board statements showing the progress and status of the county's affairs in such form and at such time as agreed upon by the Auditor of Public Accounts and the board.

Code 1950, § 15-288; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-605; 1982, c. 647; 1984, c. 485; 1997, c. 587.



§ 15.2-524. Same; director as purchasing agent

The director of finance shall act as purchasing agent for the county, unless the board designates another officer or employee for such purpose. The director of finance or the person designated as purchasing agent shall make all purchases, subject to such exceptions as the board allows. He may transfer supplies, materials and equipment between departments and offices; sell any surplus supplies, materials or equipment; and make such other sales as the board authorizes. He may, with the board's approval, establish specifications or standards for all supplies, materials and equipment to be purchased for the county and to inspect all deliveries to determine their compliance with such specifications and standards.

All purchases shall be made in accordance with Chapter 43 (§ 2.2-4300 et seq.) of Title 2.2 and under such rules and regulations consistent with Chapter 43 of Title 2.2 as the board may by ordinance or resolution establish. He shall not furnish any supplies, materials, equipment or contractual services to any department or office except upon receipt of a properly approved requisition and unless there is an unencumbered appropriation balance sufficient to pay for the supplies, materials, equipment or contractual services.

Except as provided by the board, before making any sale he shall invite competitive bids under such rules and regulations as the board may by ordinance or resolution establish.

Code 1950, § 15-288; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-605; 1982, c. 647; 1984, c. 485; 1997, c. 587.



§ 15.2-525. Same; obligations of chief assessing officer

The chief assessing officer shall be subject to the obligations and penalties imposed by general law upon commissioners of the revenue.

Code 1950, § 15-288; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-605; 1982, c. 647; 1984, c. 485; 1997, c. 587.



§ 15.2-526. Department of public works

If the department of public works is established, the director of the department shall be a person who has training and experience in the management of the construction and maintenance of public projects. He shall exercise the powers conferred and perform the duties imposed by general law upon the county road engineer and in addition shall perform such other duties as may be imposed upon him by the board. He shall also have charge of the maintenance, construction and reconstruction of county roads and bridges, unless the maintenance, construction and reconstruction of such county roads and bridges have been assumed by the Commonwealth.

Code 1950, § 15-289; 1952, c. 168; 1962, c. 623, § 15.1-606; 1997, c. 587.



§ 15.2-527. Department of social services

The local director of social services shall be head of the department of social services, and shall be chosen from a list of eligibles furnished by the Commissioner of Social Services. He shall have charge of poor relief and charitable institutions; may, at the discretion of the board, have charge of parks and playgrounds; shall exercise the powers conferred and perform the duties imposed by general law upon the local board of social services, not inconsistent herewith; and shall perform such other duties the board imposes upon him.

A local board of social services shall be appointed pursuant to the provisions of § 63.2-303.

Code 1950, § 15-290; 1952, c. 436; 1960, c. 513; 1962, c. 623, § 15.1-607; 1964, c. 497; 1997, c. 587; 2002, c. 747.



§ 15.2-528. Department of law enforcement

The department of law enforcement shall consist of such police as may be appointed pursuant to § 15.2-512, and police officers appointed by the board, pursuant to such section, including the chief of the department. All so appointed shall be conservators of the peace in the county. The county executive shall have supervision and control of the county police force.

The department of law enforcement, attorney for the Commonwealth, and sheriff shall be charged with the enforcement of all criminal laws throughout the county. The authority of the county police, upon the consent of the governing body of the incorporated town, shall be concurrent with that of any law-enforcement officers appointed by the governing body of any incorporated town located within the county for purposes of enforcing the laws of the Commonwealth.

Code 1950, § 15-291; 1952, c. 413; 1958, c. 112; 1962, c. 623, § 15.1-608; 1972, c. 360; 1977, c. 584; 1984, c. 722; 1997, c. 587.



§ 15.2-529. Appointment of county attorney

The board may appoint a county attorney pursuant to § 15.2-1542, who shall serve at a salary as fixed by the board and who shall be accountable to the board.

Code 1950, § 15-291; 1952, c. 413; 1958, c. 112; 1962, c. 623, § 15.1-608; 1972, c. 360; 1977, c. 584; 1984, c. 722; 1997, c. 587.



§ 15.2-530. Powers and duties of sheriff

The sheriff shall exercise the powers conferred and perform the duties imposed upon sheriffs by general law. He shall have the custody of, and be charged with the duty of feeding and caring for, all prisoners confined in the county jail. He shall perform such other duties the board imposes upon him.

Code 1950, § 15-291; 1952, c. 413; 1958, c. 112; 1962, c. 623, § 15.1-608; 1972, c. 360; 1977, c. 584; 1984, c. 722; 1997, c. 587.



§ 15.2-531. Department of education

The department of education shall consist of the county school board, the division superintendent of schools and the officers and employees thereof. Except as herein otherwise provided, the county school board and the division superintendent of schools shall exercise the powers conferred and perform the duties imposed upon them by general law. The county school board shall be composed of not less than three nor more than seven members, who shall be chosen by the board of county supervisors. The exact number of members shall be determined by the board.

Notwithstanding the foregoing provisions of this section, the county school board in a county which is contiguous to a county having the urban county executive form of government shall consist of the same number of members as there are supervisors' election districts for the county, one member to be appointed from each of the districts by the board of county supervisors.

The board may also appoint a county resident to cast the deciding vote in case of a tie vote of the school board as provided in § 22.1-75. Any tie breaker shall be appointed for a four-year term whether appointed to fill a vacancy caused by expiration of a term or otherwise.

The chairman of the county school board, for the purpose of appearing before the board of county supervisors, shall be considered head of this department, unless the school board designates some other person in the department for such purpose.

Code 1950, § 15-292; 1962, c. 623, § 15.1-609; 1980, c. 559; 1981, c. 246; 1988, cc. 102, 449; 1997, c. 587.



§ 15.2-532. Terms of school boards

The members of the county school board shall be appointed or reappointed, as the case may be, for terms of four years each, except that initial appointments hereunder may be for terms of one to four years, respectively, so as to provide staggered terms for such members.

Notwithstanding the foregoing provisions of this section, the terms of office of the school board members in a county which is contiguous to a county having the urban county executive form of government shall begin on July 1 of the year in which the board of supervisors takes office following the next general election for supervisors. However, all other applicable provisions of Titles 22.1 and 15.2 pertaining to the powers and duties of school boards and their appointments shall continue to apply to the members of such school board.

1966, c. 624, § 15.1-609.1; 1980, c. 559; 1986, c. 626; 1997, c. 587.



§ 15.2-533. Elected school boards

Notwithstanding any contrary provisions of §§ 15.2-531 and 15.2-532, a county which has an elected school board shall comply with the applicable provisions of Article 7 (§ 22.1-57.1 et seq.) of Title 22.1.

1997, c. 587.



§ 15.2-534. Department of health

The department of health shall consist of the health director, who shall be appointed as provided in the applicable provisions of Article 5 (§ 32.1-30 et seq.) of Chapter 1 of Title 32.1 and who shall be head thereof, and the other officers and employees of such department. The head of the department shall exercise the powers conferred and shall perform the duties imposed upon the local health director by general law, not inconsistent herewith. He shall also perform such other duties as may be imposed upon him by the board or, if the health department is operated under contract with the State Board of Health, as specified in such contract.

If the board of county supervisors appoints a local board of health as provided in § 32.1-32, it shall consist of two qualified citizens of the county, who shall serve without pay, and the county health director. Such board may adopt necessary rules and regulations, not in conflict with law, concerning the department. The board of health may at any time be abolished by the board of county supervisors.

Code 1950, § 15-294; 1962, c. 623, § 15.1-611; 1979, c. 719; 1997, c. 587.



§ 15.2-535. Department of assessments

The department of assessments, if and when established, shall be headed by a commissioner of the revenue or a supervisor of assessments, who shall exercise the powers conferred and perform the duties imposed by § 15.2-521 upon the director of finance.

In addition to the powers and duties hereinabove conferred, the governing body of any county which has provided for a department of assessments headed by a supervisor of assessments may, in lieu of the method now prescribed by law, provide for the annual assessment and equalization of assessments of real estate by such department. All real estate shall thereafter be assessed as of January 1 of each year. The provisions of this section shall not, however, apply to any real estate assessable under the law by the State Corporation Commission.

Code 1950, § 15-295; 1952, c. 500; 1962, c. 623, § 15.1-612; 1997, c. 587.



§ 15.2-536. Selection of clerk, attorney and sheriff

The county clerk, the attorney for the Commonwealth and the sheriff shall be selected in the manner and for the terms, and vacancies in such offices shall be filled, as provided by general law.

Code 1950, § 15-297; 1962, c. 623, § 15.1-614; 1997, c. 587.



§ 15.2-537. Officers not affected by adoption of plan

The following officers shall not, except as herein otherwise provided, be affected by the adoption of the county executive form:

1. Jury commissioners;

2. County electoral boards;

3. Registrars;

4. Judges and clerks of elections; and

5. Magistrates.

Code 1950, § 15-338; 1950, p. 974; 1952, c. 37; 1962, cc. 596, 623, § 15.1-662; 1973, c. 545; 1997, c. 587.



§ 15.2-538. Examination and audit of accounts and books

The board shall require an annual audit of the books of every county officer who handles public funds to be made by an accountant who is not a regular officer or employee of the county and who is thoroughly qualified by training and experience. An audit made by the Auditor of Public Accounts, under the provisions of law, may be considered as having satisfied the requirements of this paragraph.

The board may at any time order an examination or audit of the accounts of any officer or department of the county government. Upon the death, resignation, removal or expiration of the terms of any county officer, the director of finance shall cause an audit and investigation of the accounts of such officer to be made and shall report the results to the county executive and to the board. In case of the death, resignation or removal of the director of finance, the board shall cause an audit to be made of his accounts. If, as a result of any such audit, an officer is found indebted to the county, the board shall proceed forthwith to collect such indebtedness.

Code 1950, § 15-298; 1962, c. 623, § 15.1-615; 1997, c. 587.



§ 15.2-539. Submission of budget by executive; hearings; notice; adoption

Each year at least two weeks before the board must prepare its proposed annual budget, the county executive shall prepare and submit to the board a budget presenting a financial plan for conducting the county's affairs for the ensuing year. The budget shall be set up in the manner prescribed by general law. Hearings thereon shall be held and notice thereof given and the budget adopted in accordance with general law.

Code 1950, § 15-300; 1962, c. 623, § 15.1-617; 1997, c. 587.



§ 15.2-540. Officers and employees to receive regular compensation; fee system abolished; collection and disposition of fees

All county officers and employees shall be paid regular compensation and the fee system as a method of compensation in the county shall be abolished, except for those officers not affected by the adoption of this form of county organization and government. All such officers and employees shall, however, continue to collect all fees and charges provided for by general law, shall keep a record thereof, and shall promptly transmit all such fees and charges collected to the director of finance, who shall promptly provide receipt therefor. Such officers shall also keep such other records as are required by § 17.1-283. All fees and commissions, which, but for this section, would be paid to such officers by the Commonwealth for services rendered shall be paid into the county treasury.

Any excess of the fees collected by each of the officers mentioned in § 17.1-283 or collected by anyone exercising the powers of and performing the duties of any such officer, over (i) the allowance to which such officer would be entitled by general law but for the provisions of this section and (ii) expenses in such amount as allowed by the Compensation Board, shall be paid one third into the state treasury and two thirds to the county.

Any county officer or employee who fails or refuses to collect any fee which is collectible and should be collected under the provisions of this section, or who fails or refuses to pay any fee so collected to the county as herein provided, shall upon conviction be deemed guilty of a misdemeanor.

Code 1950, § 15-302; 1962, c. 623, § 15.1-619; 1997, c. 587.



§ 15.2-541. Bonds of officers

The county executive shall give bond in the amount of not less than $5,000. The director of finance shall give bond in the amount of not less than fifteen percent of the amount of money to be received by him annually. If the county executive serves also as director of finance, he shall give bond in the full amounts indicated above. The board may fix bonds in excess of these amounts and require bonds of other county officers in their discretion, conditioned on the faithful discharge of their duties and the proper account for all funds coming into their possession.

Code 1950, § 15-304; 1952, c. 242; 1962, c. 623, § 15.1-621; 1997, c. 587.



§ 15.2-542. Employee benefits; residence in county

Notwithstanding any other provision of law, the county board, in order to ensure its competitiveness as an employer, may by ordinance provide for the use of funds, other than state funds, to provide grants, loans, and other assistance for county and school board employees, as well as employees of local constitutional officers, to purchase or rent residences, for use as the employee's principal residence, within the county.

2007, cc. 288, 582.



§ 15.2-600. Designation of form; applicability of chapter

The form of county organization and government provided for in this chapter shall be known and designated as the county manager form. The provisions of this chapter shall apply only to counties which have adopted the county manager form.

Code 1950, § 15-305; 1962, c. 623, § 15.1-622; 1997, c. 587.



§ 15.2-601. Adoption of county manager form

Any county may adopt the county manager form of government in accordance with the provisions of Chapter 3 (§ 15.2-300 et seq.) of this title.

1997, c. 587.



§ 15.2-602. Powers vested in board of supervisors; election and terms of members; vacancies

The powers of the county as a body politic and corporate shall be vested in a board of supervisors ("the board"), to consist of not fewer than three nor more than nine members to be elected by the qualified voters of the county at large, or solely by the qualified voters of the respective magisterial or election district of which the member is a qualified voter, plus one additional member elected at large, depending upon the result of the election held upon the questions submitted to the voters pursuant to § 15.2-603. There shall be on the board for each magisterial or election district at least one member, and he shall be a qualified voter of such district, except as hereinabove provided.

The supervisors first elected shall hold office until January 1 following the next regular election provided by general law for the election of supervisors. At such election their successors shall be elected for terms of four years each.

Any vacancy on the board shall be filled as provided in § 24.2-228.

Code 1950, § 15-306; 1962, c. 623, § 15.1-623; 1966, cc. 255, 531; 1971, Ex. Sess., c. 65; 1981, c. 91; 1982, c. 32; 1997, c. 587.



§ 15.2-603. Referendum on election of supervisors by districts or at large

The governing body of any county which has adopted the county manager form of government, as provided in Chapter 368 of the Acts of 1932, at an election held for that purpose pursuant to the provisions of said chapter, may by resolution petition the circuit court of the county requesting that a referendum be held on the following questions: (i) Shall the board of supervisors be elected solely by the qualified voters of each magisterial or election district, or by the qualified voters of the county at large? (ii) Shall the board have in addition to the members from each magisterial or election district, one member from any district elected from and representing the county at large? The court, by order entered of record in accordance with § 24.2-684, shall require the regular election officials on a day fixed in such order to open the polls and take the sense of the qualified voters of the county on the questions submitted as herein provided. The clerk of the circuit court of the county shall cause a notice of such referendum election to be published once a week for three consecutive weeks in a newspaper published or having a general circulation in the county and shall post a copy of such notice at the door of the courthouse of the county. The ballot used shall be printed to read as follows:

Shall the board of supervisors be elected by the qualified voters of each magisterial or election district, or by the qualified voters of the county at large?

[] By the qualified voters of each magisterial or election district.

[] By the qualified voters of the county at large.

Shall the board have in addition to the members for each magisterial or election district, one member from any district elected from and representing the county at large?

[] Yes

[] No

The ballots shall be marked in accordance with the provisions of § 24.2-684.

The ballots shall be counted, returns made and canvassed as in other elections, and the result certified by the electoral board to the circuit court of the county. The circuit court shall enter of record the fact of which method of election of supervisors has been chosen by a majority of the qualified voters participating in such referendum election, and an election for members of the board by such method in that county shall be held at the next regular November election of such officers, and every four years thereafter.

In any election pursuant to Chapter 3 (§ 15.2-300 et seq.), the questions provided for in this section shall be submitted to the voters, in addition to the question or questions required by § 15.2-301.

1966, c. 531, § 15.1-623.1; 1975, c. 517; 1982, c. 32; 1997, c. 587.



§ 15.2-604. General powers of board

The board of supervisors shall be the policy-determining body of the county and shall be vested with all rights and powers conferred on boards of supervisors by general law, consistent with the form of county organization and government herein provided.

Code 1950, § 15-307; 1962, c. 623, § 15.1-625; 1997, c. 587.



§ 15.2-605. Prohibiting misdemeanors and providing penalties

The board may prohibit any act defined as a misdemeanor and prohibited by the laws of this Commonwealth and provide a penalty for violations, to the end that the board may parallel by ordinance the criminal laws of this Commonwealth.

Code 1950, § 15-307.1; 1962, c. 623, § 15.1-626; 1997, c. 587.



§ 15.2-606. Investigation of county officers

The board may inquire into the official conduct of any office or officer under its control, and investigate the accounts, receipts, disbursements and expenses of any county or district officer. For these purposes it may subpoena witnesses, administer oaths and require the production of books, papers and other evidence. Any witness who fails or refuses to obey any such lawful order of the board shall be deemed guilty of a misdemeanor.

Code 1950, § 15-308; 1962, c. 623, § 15.1-627; 1997, c. 587.



§ 15.2-607. Organization of departments

The board shall, as soon as its members are elected and take office, provide for the performance of all the governmental functions of the county and to that end shall provide for and set up all necessary departments of government, consistent with the provisions of the form of county organization and government herein provided.

Code 1950, § 15-309; 1962, c. 623, § 15.1-628; 1997, c. 587.



§ 15.2-608. Designation of officers to perform certain duties

Whenever it is not designated herein what officer or employee of the county shall exercise any power or perform any duty conferred upon or required of the county, or any officer thereof, by general law, then any such power shall be exercised or duty performed by that officer or employee of the county so designated by the board.

Code 1950, § 15-310; 1962, c. 623, § 15.1-629; 1997, c. 587.



§ 15.2-609. Appointment of county manager

The board shall appoint a county manager and fix his compensation. He shall be the administrative head of the county government and shall devote his full time to the work of the county. He shall be appointed with regard to merit only, and need not be a resident of the county at the time of his appointment. No member of the board shall, during the time for which he has been elected, be appointed county manager, nor shall the managerial powers be given to a person who at the same time is filling an elective office.

Code 1950, § 15-311; 1962, c. 623, § 15.1-631; 1997, c. 587.



§ 15.2-610. Tenure of office; removal

The county manager shall not be appointed for a definite tenure, but may be removed at the pleasure of the board. If the board determines to remove the county manager, he shall be given, if he so demands, a written statement of the reasons alleged for the proposed removal and the right to a hearing thereon at a public meeting of the board prior to the date on which his final removal takes effect. Pending and during such hearing, the board may suspend him from the office, provided that the period of suspension is limited to thirty days. The board's action in suspending or removing the county manager shall not be subject to review.

Code 1950, § 15-312; 1962, c. 623, § 15.1-632; 1997, c. 587.



§ 15.2-611. Disability of county manager

In case of the absence or disability of the manager, the board may designate some responsible person to perform the duties of the office.

Code 1950, § 15-313; 1962, c. 623, § 15.1-633; 1997, c. 587.



§ 15.2-612. Manager responsible for administration of affairs of county; appointment of officers and employees

The county manager shall be responsible to the board for the proper administration of all the affairs of the county which the board has authority to control. To that end he shall appoint all officers and employees in the county's administrative service, except as otherwise provided in this form of county organization and government, and except as he authorizes the head of a department or office responsible to him to appoint subordinates in such department or office. All appointments shall be based on the ability, training and experience of the appointees which are relevant to the work which they are to perform.

Code 1950, § 15-314; 1962, c. 623, § 15.1-634; 1997, c. 587.



§ 15.2-613. Term of office and removal of such appointees

All appointments made pursuant to § 15.2-612 shall be without definite term, unless for temporary service not to exceed twelve months. Any officer or employee of the county appointed by the manager, or upon his authorization, may be laid off, suspended or removed from office or employment either by the manager or the officer who appointed him.

Code 1950, § 15-315; 1962, c. 623, § 15.1-635; 1997, c. 587.



§ 15.2-614. Powers and duties of manager

As the administrative head of the county government for the board, the manager shall supervise the collection of all revenues, guard adequately all expenditures, secure proper accounting for all funds, safeguard the property of the county, exercise general supervision over all county institutions and agencies, and, with the board's approval, coordinate the various activities of the county and unify the management of its affairs.

He shall also:

1. Execute and enforce all board resolutions and orders and see that all laws of the Commonwealth required to be enforced through the board or other county officers subject to the board's control are faithfully executed.

2. Attend all meetings of the board and recommend such action as he deems expedient.

3. Subject to such limitations as made by general law, fix, with the board's approval, the compensation of all officers and employees whom he or a subordinate appoints or employs.

4. Submit to the board each year a proposed annual budget, with his recommendations, and execute the budget as finally adopted.

5. Make regular monthly reports to the board on administrative matters and keep the board fully advised as to the county's financial condition.

6. Examine regularly the books and papers of every officer and department of the county and report to the board the condition in which he finds them. He may order an audit of any office at any time.

7. Perform such other duties as the board imposes upon him.

Code 1950, § 15-317; 1962, c. 623, § 15.1-637; 1997, c. 587.



§ 15.2-615. Activities for which manager is responsible

The county manager shall be responsible to the board for the administration of the following activities:

1. The assessment of property for taxation and the preparation of the tax books;

2. The collection of taxes, fees and other revenues of the county;

3. The custody of and accounting for all public funds belonging to the county;

4. The procurement of goods, services, insurance and construction for the county;

5. The care of all county buildings;

6. The care and custody of all personal property of the county;

7. The construction and maintenance of county roads and bridges;

8. The administration of social service activities;

9. Public health work;

10. Such other activities of the county not specifically assigned to another officer or agency by this form of county organization and government or by other law.

Code 1950, § 15-318; 1962, c. 623, § 15.1-638; 1997, c. 587.



§ 15.2-616. Departments of the county

The activities or functions of the county shall, with the exceptions herein provided, be distributed among the following departments:

1. Department of finance.

2. Department of public works.

3. Department of social services.

4. Department of education.

5. Department of public health.

The board may establish any additional departments it deems necessary and appropriate.

In addition, any activity which is unassigned by this form of county organization and government shall, upon recommendation of the county manager, be assigned by the board to the appropriate department. The board may further, upon recommendations of the county manager, reassign, transfer or combine any county functions, activities or departments.

Code 1950, § 15-319; 1956, c. 200; 1962, c. 623, § 15.1-639; 1997, c. 587.



§ 15.2-617. Department of finance; director; general duties

The director of finance shall be the head of the department of finance and as such have charge of (i) the administration of the county's financial affairs, including the budget; (ii) the assessment of property for taxation; (iii) the collection of taxes, license fees and other revenues; (iv) the custody of all public funds belonging to or handled by the county; (v) the supervision of the expenditures of the county and its subdivisions; (vi) the disbursement of county funds; (vii) the purchase, lease, storage and distribution of all goods, and the purchase of all services, insurance or construction needed by any department, office or other using agency of the county unless some other officer or employee is designated for this purpose; (viii) the keeping and supervision of all accounts; and (ix) such other duties as the board may require.

Code 1950, § 15-320; 1954, c. 46; 1956, c. 349; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-640; 1982, c. 647; 1991, c. 16; 1997, c. 587.



§ 15.2-618. Same; expenditures and accounts

No money shall be drawn from the county treasury, nor shall any obligation for the expenditure of money be incurred except in pursuance of appropriation resolutions. Accounts shall be kept for each item of appropriation made by the board. Each such account shall show in detail the appropriations made thereto, the amount drawn thereon, the unpaid obligations charged against it, and the unencumbered balance in the appropriation account, properly chargeable, sufficient to meet the obligation entailed by contract, agreement or order.

Code 1950, § 15-320; 1954, c. 46; 1956, c. 349; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-640; 1982, c. 647; 1991, c. 16; 1997, c. 587.



§ 15.2-619. Same; powers of commissioners of revenue; real estate reassessments

The director of finance shall exercise all the powers conferred and perform all the duties imposed by general law upon commissioners of the revenue, not inconsistent herewith, and shall be subject to the obligations and penalties imposed by general law.

Every general reassessment of real estate in the county, unless some other person is designated for this purpose by the county manager in accordance with § 15.2-612 or unless the board creates a separate department of assessments in accordance with § 15.2-616, shall be made by the director of finance; he shall collect and keep in his office data and devise methods and procedures to be followed in each such general reassessment that will make for uniformity in assessments throughout the county.

In addition to any other method provided by general law or by this article or to certain classified counties, the director of finance may provide for the annual assessment and equalization of real estate and any general reassessment order by the board. The director of finance or his designated agent shall collect data, provide maps and charts, and devise methods and procedures to be followed for such assessment that will make for uniformity in assessments throughout the county.

There shall be a reassessment of all real estate at periods not to exceed six years between such reassessments.

All real estate shall be assessed as of January 1 of each year by the director of finance or such other person designated to make assessment. Such assessment shall provide for the equalization of assessments of real estate, correction of errors in tax assessment records, addition of erroneously omitted properties to the tax rolls, and removal of properties acquired by owners not subject to taxation.

The taxes for each year on the real estate assessed shall be extended on the basis of the last assessment made prior to such year.

This section shall not apply to real estate assessable under the law by the Commonwealth, and the director of finance or his designated agent shall not make any real estate assessments during the life of any general reassessment board.

Any reassessments which change the assessment of real estate shall not be extended for taxation until forty-five days after a written notice is mailed to the person in whose name such property is to be assessed at his last known address, setting forth the amount of the prior assessment and the new assessment.

The board shall establish a continuing board of real estate review and equalization to review all assessments made under authority of this section and to which all appeals by any person aggrieved by any real estate assessment shall first apply for relief. The board of real estate review and equalization shall consist of not fewer than three nor more than five members who shall be freeholders in the county. The appointment, terms of office and compensation of the members of such board shall be prescribed by the board of supervisors. The board of real estate review and equalization shall have all the powers conferred upon boards of equalization by general law. All applications for review to such board shall be made not later than April 1 of the year for which extension of taxes on the assessment is to be made. Such board shall grant a hearing to any person making application at a regular advertised meeting of the board, shall rule on all applications within sixty days after the date of the hearing, and shall thereafter promptly certify its action thereon to the director of finance. The equalization board shall conduct hearings at such times as are convenient, after publishing a notice in a newspaper having a general circulation in the county, ten days prior to any such hearing at which any person applying for review will be heard.

Any person aggrieved by any reassessment or action of the board of real estate review and equalization may apply for relief to the circuit court of the county in the manner provided by general law.

Code 1950, § 15-320; 1954, c. 46; 1956, c. 349; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-640; 1982, c. 647; 1991, c. 16; 1997, c. 587.



§ 15.2-620. Same; powers of county treasurer; deposit of moneys

The director of finance shall exercise the powers conferred and perform the duties imposed by general law upon county treasurers, and shall be subject to the obligations and penalties imposed by general law. All moneys received by any county officer or employee for or in connection with county business shall be paid promptly into the hands of the director of finance. All such money shall be promptly deposited by the director of finance to the credit of the county in such banks or trust companies the board selects. No money shall be disbursed or paid out by the county except upon check signed by the chairman of the board, or such other person the board designates, and countersigned by the director of finance.

The director of finance or his authorized deputies may transfer public funds from one depository to another by wire. Such officers may also draw any of the county's money by check or by an electronic fund wire, or by any means deemed appropriate and sound by the director of finance and approved by the board, drawn upon a warrant issued by the board. If any money is knowingly paid otherwise than upon the director of finance's check or electronic fund wire or by alternative means specifically approved by the director of finance and the board, drawn upon such warrant, the payment shall be invalid against the county.

The board may designate one or more banks or trust companies as a receiving or collecting agency under the direction of the department of finance. All funds so collected or received shall be deposited to the credit of the county in such banks or trust companies as the board selects.

Every bank or trust company serving as a depository or as a receiving or collecting agency for county funds shall be required by the board to give adequate security therefor, and to meet such requirements as to interest thereon as the board may establish. All interest on money so deposited shall accrue to the benefit of the county.

Code 1950, § 15-320; 1954, c. 46; 1956, c. 349; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-640; 1982, c. 647; 1991, c. 16; 1997, c. 587.



§ 15.2-621. Same; claims against counties; accounts

The director of finance shall audit all claims against the county for goods or services. It shall be his duty (i) to ascertain that such claims are in accordance with the purchase orders or contracts from which the claims arise; (ii) to draw all checks in settlement of such claims; (iii) to keep a record of the revenues and expenditures of the county; (iv) to keep such accounts and records of the affairs of the county as shall be prescribed by the Auditor of Public Accounts; and (v) at the end of each month, to prepare and submit to the board statements showing the progress and status of the county's affairs in such form as agreed upon by the Auditor of Public Accounts and the board.

Code 1950, § 15-320; 1954, c. 46; 1956, c. 349; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-640; 1982, c. 647; 1991, c. 16; 1997, c. 587.



§ 15.2-622. Same; director as purchasing agent

The director of finance shall act as purchasing agent for the county, unless the board designates another officer or employee for such purpose. The director of finance or the person designated as purchasing agent shall make all purchases, subject to such exceptions as the board allows. He may transfer supplies, materials and equipment between departments and offices; sell, exchange or otherwise dispose of any surplus supplies, materials or equipment; and make such other sales, exchanges and dispositions as the board authorizes. He may, with the approval of the board, establish suitable specifications or standards for all goods, services, insurance and construction to be procured for the county; inspect all deliveries to determine their compliance with such specifications and standards; and sell supplies, materials and equipment to volunteer emergency medical services agencies at the same cost as the cost of such supplies, materials and equipment to the county. He shall have charge of such storerooms and warehouses of the county as the board provides.

All purchases shall be made in accordance with Chapter 43 (§ 2.2-4300 et seq.) of Title 2.2 and under such rules and regulations consistent with Chapter 43 of Title 2.2 as the board establishes. He shall not furnish any goods, services, insurance or construction to any department or office except upon receipt of a properly approved requisition and unless there is an unencumbered appropriation balance sufficient to pay for them.

Code 1950, § 15-320; 1954, c. 46; 1956, c. 349; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-640; 1982, c. 647; 1991, c. 16; 1997, c. 587; 2015, cc. 502, 503.



§ 15.2-623. Same; assistants

The director may have such deputies or assistants in the performance of his duties as the board allows.

Code 1950, § 15-320; 1954, c. 46; 1956, c. 349; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-640; 1982, c. 647; 1991, c. 16; 1997, c. 587.



§ 15.2-624. Same; obligations of chief assessing officer

The chief assessing officer shall be subject to the obligations and penalties imposed by general law upon commissioners of the revenue.

Code 1950, § 15-320; 1954, c. 46; 1956, c. 349; 1959, Ex. Sess., c. 69; 1962, cc. 399, 623, § 15.1-640; 1982, c. 647; 1991, c. 16; 1997, c. 587.



§ 15.2-625. Department of public works

The county engineer, who shall be head of the department of public works, shall be responsible for the construction and maintenance of county roads and bridges, county stormwater systems within public rights-of-way and public easements and all other public works. He shall exercise the powers conferred and perform the duties imposed by general law upon the county engineer and in addition shall perform such other duties as the board imposes upon him.

Code 1950, § 15-321; 1962, c. 623, § 15.1-641; 1997, c. 587.



§ 15.2-626. Department and board of social services

The director of social services, who shall be head of the department of social services, shall exercise the powers conferred and perform the duties imposed by general law upon the county board of social services, not inconsistent herewith. He shall also perform such other duties as the board of supervisors imposes upon him.

The county board of social services shall consist of six members; shall have all the powers, duties, and authority set out in Chapter 3 (§ 63.2-300 et seq.) of Title 63.2 of the Code of Virginia; and shall be appointed by the board of supervisors, which may fix, within the limits set forth in § 63.2-310, the compensation of the members of such board. At all times one member of the county board of social services shall also be a member of the board of supervisors. The board of social services may at any time be abolished by the board of supervisors.

Code 1950, § 15-322; 1962, c. 623, § 15.1-642; 1997, c. 587.



§ 15.2-627. Department of education

The department of education shall consist of the county school board, the division superintendent of schools and the officers and employees thereof. Except as herein otherwise provided, the county school board and the division superintendent of schools shall exercise all the powers conferred and perform all the duties imposed upon them by general law. Except for the initial elected board which shall consist of five members, the county school board shall be composed of not less than three nor more than nine members; however, there shall be at least one school board member elected from each of the county's magisterial or election districts. The members shall be elected by popular vote from election districts coterminous with the election districts for the board of county supervisors. The exact number of members shall be determined by the board of county supervisors. Elections of school board members shall be held to coincide with the elections of members of the board of county supervisors at the regular general election in November. The terms of office for the county school board members shall be the same as the terms of the members of the board of county supervisors and shall commence on January 1 following their election.

A vacancy in the office of school board member shall be filled pursuant to §§ 24.2-226 and 24.2-228.

In order to have their names placed on the ballot, all candidates shall be nominated only by petition as provided by general law pursuant to § 24.2-506.

The county school board may also have a position of tie breaker for the purpose of casting the deciding vote in cases of tie votes of the school board as provided in § 22.1-75. The position of tie breaker, if any, shall be held by a qualified voter who is a resident of the county and who shall be elected in the same manner and for the same length of term as the members of the school board and at a general election at which members of the school board are elected. A vacancy in the position of tie breaker shall be filled pursuant to §§ 24.2-226 and 24.2-228.

The chairman of the county school board, for the purpose of appearing before the board of county supervisors, shall be considered head of this department, unless some other person in the department shall be designated by the school board for such purpose.

Code 1950, § 15-324; 1956, c. 153; 1962, c. 623, § 15.1-644; 1980, c. 559; 1981, c. 246; 1982, cc. 32, 75; 1995, c. 8; 1996, c. 873; 1997, c. 587; 2014, c. 772.



§ 15.2-628. Terms of school boards

Notwithstanding the provisions of the preceding sections, in any county which hereafter adopts the county manager form of organization and government under this chapter, the members of the county school board then in office shall be appointed or reappointed, as the case may be, for terms of four years each, except that initial appointments hereunder may be for terms of one to four years, respectively, so as to provide staggered terms for such members.

1966, c. 624, § 15.1-644.1; 1980, c. 559; 1997, c. 587.



§ 15.2-629. Department and board of health

The department of health shall consist of the county health director, who shall be appointed as provided in the applicable provisions of Article 5 (§ 32.1-30 et seq.) of Chapter 1 of Title 32.1 and who shall be head thereof, and the other officers and employees of such department. The head of the department shall exercise the powers conferred and shall perform the duties imposed upon the local health director by general law, not inconsistent herewith. He shall also perform such other duties as may be imposed upon him by the board or, if the health department is operated under contract with the State Board of Health, as may be specified in such contract.

If the board appoints a local board of health as provided in § 32.1-32, it shall consist of two qualified citizens of the county, who shall serve without pay, and the county health director. Such board shall have power to adopt necessary rules and regulations, not in conflict with law, concerning the department. The board of health may at any time be abolished by the board of supervisors.

Code 1950, § 15-326; 1962, c. 623, § 15.1-646; 1966, c. 304; 1975, c. 575; 1979, c. 719; 1997, c. 587.



§ 15.2-630. Department of assessments

The department of assessments, if and when established, shall be headed by a commissioner of the revenue or supervisor of assessments, who shall exercise the powers conferred and perform the duties imposed by § 15.2-619 upon the director of finance.

Code 1950, § 15-327; 1962, c. 623, § 15.1-647; 1997, c. 587.



§ 15.2-631. Department of extension and continuing education

The department of extension and continuing education, if and when established, shall consist of the county extension agent, who shall be head of the department, a home economics agent, a 4-H youth agent and such other extension agents and employees as may be appointed or employed. The county extension agent and the other extension agents shall be selected from a list of eligibles submitted by the Virginia Polytechnic Institute and State University. They shall perform such duties as the board imposes upon them.

Code 1950, § 15-328; 1962, c. 623, § 15.1-648; 1997, c. 587.



§ 15.2-632. Department of public safety

The department of public safety if and when established shall be under the supervision of a director of public safety appointed by the county manager. Such department shall consist of the following divisions:

1. Division of police, in charge of a chief of police and consisting of such other police officers and personnel as may be appointed, including an animal protection police officer who shall have all of the powers of an animal control officer conferred by general law and one or more deputy animal protection police officers to assist the animal protection police officer in the performance of his duties. In addition, the animal protection police officer and his deputies shall have all of the powers vested in law-enforcement officers as defined in § 9.1-101, provided they have met the minimum qualifications and have been certified under §§ 15.2-1705 and 15.2-1706.

2. Division of fire protection, in charge of a fire chief and consisting of such fire fighters, and other personnel as may be appointed.

Code 1950, § 15-328.1; 1956, c. 277; 1962, c. 623, § 15.1-649; 1977, c. 326; 1997, c. 587; 2010, c. 621.



§ 15.2-633. Office of the county attorney

The board may create the office of county attorney. The county attorney shall be appointed by the county manager, and serve at a salary fixed by the board. He shall be accountable to the county manager.

No person shall be appointed a county attorney under the provisions of this section unless at the time of his appointment he has been admitted to practice before the Supreme Court of Virginia.

1964, c. 312, § 15.1-9.1; 1973, c. 287; 1977, c. 584; 1982, c. 30; 1997, c. 587.



§ 15.2-634. Department of public utilities

The department of public utilities, if and when established, shall be under the supervision of a director of public utilities appointed by the county manager. The department shall be in charge of the construction, operation, maintenance and administration of public utilities, owned, operated and controlled by the county or any sanitary district of the county, including but not limited to water systems, sewer systems, sewage disposal systems, solid waste management, street lights and any other related functions not assigned to or administered by other departments. If the county has a division of fire and a fire chief under the provisions of § 15.2-633, then the division of fire shall not be under the department of public utilities.

Code 1950, § 15-328.2; 1956, c. 200; 1962, c. 623, § 15.1-650; 1997, c. 587.



§ 15.2-634.1. Background checks required for certain employees

As a condition of employment, any county having the county manager form of government shall require any applicant who is offered or accepts employment, whether full-time or part-time, permanent or temporary or contractual, at such county's water treatment facility after September 1, 2001, to submit to fingerprinting and to provide personal descriptive information to be forwarded along with the applicant's fingerprints through the Central Criminal Records Exchange to the Federal Bureau of Investigation for the purpose of obtaining criminal history record information regarding such applicant. Such applicants shall, if required by ordinance, pay the cost of fingerprinting or a criminal records check or both.

The Central Criminal Records Exchange, upon receipt of an applicant's record or notification that no record exists, shall make a report to the county manager or his designee, who must belong to a governmental entity. If an applicant is denied employment because of the information appearing in his criminal history record, the county shall notify the applicant that information obtained from the Central Criminal Records Exchange contributed to such denial. The information shall not be disseminated except as provided for in this section.

2003, c. 202.



§ 15.2-635. Selection or appointment of certain officers and heads of departments; filling vacancies

The clerk of the circuit court, the attorney for the Commonwealth and the sheriff shall be selected in the manner and for the terms, and vacancies in such office shall be filled, as provided by general law.

The clerk of the circuit court shall be clerk of the board of supervisors unless the board designates some other person for this purpose. The clerk of the board shall exercise the powers conferred and perform the duties imposed upon such officer by general law and shall be subject to the obligations and penalties imposed by general law. He shall also perform such other duties as the board imposes upon him.

The directors or heads of all other departments of the county shall be appointed by the county manager. The county manager may, with the board's consent, act as the director or head of one or more departments of the county, provided he is otherwise eligible to head such department or departments and, in the case of those officers whose appointments must be approved, his appointment is likewise approved.

In case of the absence or disability of any officer, other than the attorney for the Commonwealth, the clerk of the circuit court and the sheriff, which offices shall be filled as prescribed by general law, the county manager or other appointing power may designate some responsible person to perform the duties of the office.

Code 1950, § 15-329; 1962, c. 623, § 15.1-652; 1997, c. 587.



§ 15.2-636. Examination and audit of books and accounts

The board shall require an annual audit of the books of every county officer who handles public funds to be made by an accountant who is not a regular officer or employee of the county and who is qualified by training and experience. An audit made by the Auditor of Public Accounts under the provisions of law may be considered as having satisfied the requirements of this paragraph.

Either the board or the manager may at any time order an examination or audit of the accounts of any officer or department of the county government. Upon the death, resignation, removal or expiration of the term of any county officer, the director of finance shall cause an audit and investigation of the accounts of such officer to be made and shall report the results to the manager and the board. In case of the death, resignation or removal of the director of finance, the board shall cause an audit to be made of his accounts. If as a result of any such audit, an officer is found indebted to the county, the board shall proceed forthwith to collect such indebtedness.

Code 1950, § 15-330; 1962, c. 623, § 15.1-653; 1997, c. 587.



§ 15.2-637. Schedule of compensation

The board shall establish a schedule of compensation for officers and employees which shall provide uniform compensation for like service. The compensation prescribed shall be subject to such limitations as made by general law.

Code 1950, § 15-331; 1962, c. 623, § 15.1-654; 1997, c. 587.



§ 15.2-638. Submission of annual financial plan by manager; notice and hearings thereon; adoption of budget

Each year at least two weeks before the board must prepare its proposed annual budget, the county manager shall prepare and submit to the board a budget presenting a financial plan for conducting the county's affairs for the ensuing year. Such budget shall be set up in the manner prescribed by general law. Hearings shall be held, notice given and the budget adopted in accordance with general law.

Code 1950, § 15-332; 1962, c. 623, § 15.1-655; 1997, c. 587.



§ 15.2-639. Compensation; fee system abolished

All county officers and employees shall be paid regular compensation. The fee system as a method of compensation in the county shall be abolished, except for officers not affected by the adoption of this form of county organization and government. All such officers and employees shall, however, continue to collect all fees and charges provided for by general law, shall keep a record thereof, and shall promptly transmit all such fees and charges collected to the director of finance, who shall promptly receipt therefor. Such officers shall also keep such other records as are required by § 17.1-283. All fees and commissions which, but for the provisions of this section, would be paid to such officers by the Commonwealth for services rendered shall be paid to the county treasury.

The excess, if any, of the fees collected by each of the officers mentioned in § 17.1-283 or collected by anyone exercising the powers of and performing the duties of any such officer, over (i) the allowance to which such officer would be entitled by general law but for the provisions of this section and (ii) expenses in such amount as allowed by the Compensation Board, shall be paid, one third into the state treasury and the other two thirds to the county.

Any county officer or employee who fails or refuses to collect any fee which is collectible and should be collected under the provisions of this section, or who fails or refuses to pay any fee so collected to the county as herein provided, shall upon conviction be deemed guilty of a misdemeanor.

Code 1950, § 15-334; 1962, c. 623, § 15.1-657; 1997, c. 587.



§ 15.2-640. Establishing times and conditions of employment, personnel management, etc

The county may establish and prescribe for all employees of the county the following provisions applicable to such employees:

1. Normal workdays and hours of employment therein;

2. Holidays;

3. Days of vacation allowed;

4. Days of sick leave allowed;

5. Other provisions concerning the hours and conditions of employment;

6. Plans of personnel management and control.

The county may establish, alter, amend or repeal at will any provision adopted under this section.

Code 1950, § 15-334.1; 1952, c. 246; 1962, c. 623, § 15.1-658; 1997, c. 587.



§ 15.2-641. Bonds of officers

The county manager shall give bond in the amount of not less than $5,000. The director of finance shall give bond in accordance with general law. If the county manager also serves as director of finance, he shall give bond in the full amounts indicated above. The board shall have the power to fix bonds in excess of these amounts and to require bonds of other county officers in their discretion, conditioned on the faithful discharge of their duties and the proper account for all funds coming into their possession.

Code 1950, § 15-336; 1950, p. 107; 1962, c. 623, § 15.1-660; 1997, c. 587.



§ 15.2-642. Officers not affected by adoption of plan

The following officers shall not, except as herein otherwise provided, be affected by the adoption of the county manager form:

1. Jury commissioners;

2. County electoral boards;

3. Registrars;

4. Judges and clerks of elections; and

5. Magistrates.

Code 1950, § 15-338; 1950, p. 974; 1952, c. 37; 1962, cc. 596, 623, § 15.1-662; 1973, c. 545; 1997, c. 587.



§ 15.2-700. Title of plan; applicability of chapter

The form of county organization and government provided for in this chapter shall be known and designated as the county manager plan. The provisions of this chapter shall apply only to counties which have adopted the county manager plan.

1997, c. 587.



§ 15.2-701. Adoption of county manager plan

Any county with a population density of at least 500 persons per square mile may adopt the county manager plan of government in accordance with the provisions of Chapter 3 (§ 15.2-300 et seq.).

1997, c. 587.



§ 15.2-702. County board; membership, terms, chairman, etc

Under the county manager plan all of the legislative powers of the county, however conferred or possessed by it, shall be vested in a board of five members to be known as the county board ("the board"). The members of the board shall be elected in the manner hereinafter provided for terms of four years. The board shall elect one of its members as chairman, who shall preside over its meetings. The chairman shall be elected by the board annually and any vacancy in the office shall be filled by the board for the unexpired term. The chairman has the same powers and duties as other members of the board with a vote but no veto and is the official head of the county. With the exception of those officers whose election is provided for by popular vote in Article VII, Section 4 of the Constitution of Virginia, board members shall be the only elective county officials. The board shall be a body corporate and as such has the right to sue and be sued in the same manner as is now provided by law for boards of supervisors.

Code 1950, § 15-350; 1962, c. 623, § 15.1-674; 1971, Ex. Sess., c. 1; 1997, c. 587.



§ 15.2-702.1. Repealed

Repealed by Acts 2006, c. 126, cl. 2.



§ 15.2-703. Interference by members of board in appointments and removals of personnel

Neither the board nor any of its members shall in any manner dictate the appointment or removal of any county administrative officers or employees who are appointed by the manager or any of his subordinates. However, the board may express its views and fully and freely discuss with the manager anything pertaining to appointment and removal of such officers and employees. Except for the purposes of inquiry and investigation, the board and its members shall deal with county officers and employees who are subject to the direction and supervision of the manager solely through the county manager, and neither the board nor any member thereof shall give orders either publicly or privately to any such county officer or employee.

Code 1950, § 15-350.1; 1952, c. 443; 1962, c. 623, § 15.1-675; 1982, c. 108; 1997, c. 587.



§ 15.2-704. Appointment of clerk of board; powers and duties; obligations and penalties

The clerk of the board shall be such qualified person as the board designates. He shall be compensated in an amount set by the board and may employ such deputies and assistants as the board authorizes. He shall exercise the powers conferred and perform the duties imposed upon such officers by general law and shall be subject to the obligations and penalties imposed by general law. He shall also perform such other duties as the board imposes upon him.

Code 1950, § 15-350.2; 1962, c. 19, § 15.1-675.1; 1982, c. 108; 1997, c. 587.



§ 15.2-705. Election of members of board; filling vacancies

A. In any county operating as of December 1, 1993, under the county manager plan provided for in this chapter, the members of the board shall be elected and vacancies on the board shall be filled as provided in this section. The members of the board shall be elected from the county at large.

B. Two board members shall be elected at the November 1995 election to succeed the members whose terms are expiring, and one member each shall be elected at the 1994, 1996, and 1997 November elections to succeed the members whose terms respectively are expiring. Thereafter at each regular November election one or more board members shall be elected to succeed the members whose terms expire on or before January 1 next succeeding such election. The members so elected shall be elected for terms of four years each, shall take office on January 1 next succeeding their election, and shall hold office until their successors are elected and qualify.

C. Notwithstanding the provisions of § 24.2-226, when any vacancy occurs in the membership of the board, the judge of the circuit court of the county shall call a special election for the remainder of the unexpired term to be held not less than 60 days and not more than 80 days thereafter, and the local electoral board shall determine and announce within three business days after such call the candidate filing deadline for that special election. However, if any vacancy occurs within 180 days before the expiration of a term of office, the vacancy shall be filled by appointment by a majority vote of the remaining members of the board within 30 days of the occurrence of the vacancy after holding a public hearing on the appointment. The appointment shall be for the duration of the unexpired term.

Code 1950, § 15-351; 1952, c. 591; 1954, c. 151; 1958, c. 207; 1962, c. 623, § 15.1-676; 1975, cc. 517, 636; 1993, c. 731; 1997, c. 587; 1998, cc. 345, 369; 2014, c. 573.



§ 15.2-706. Duties of county manager; compensation; appointment of officers and employees

The administrative and executive powers of the county, including the power of appointment of all officers and employees whose appointment or election is not otherwise provided by law, are vested in the county manager, who shall be appointed by the board at its first meeting or as soon thereafter as practicable. The county manager need not be a resident of the county or of the Commonwealth. He shall receive such compensation as shall be fixed by the board. The officers whose election by popular vote is provided for in Article VII, Section 4 of the Constitution of Virginia, the school board and the superintendent of schools shall not be subject to appointment but shall be selected in the manner prescribed by law. The heads of all departments other than those hereinbefore referred to and excepted from the provisions of this section shall be selected by the county board. However, if a majority of the qualified voters voting in the election required by § 15.2-716 vote in favor thereof, then the heads of the several county departments, other than those hereinbefore referred to and excepted from the provisions of this section shall be appointed by the county manager.

Code 1950, § 15-352; 1952, c. 198; 1962, c. 623, § 15.1-677; 1971, Ex. Sess., c. 1; 1997, c. 587.



§ 15.2-707. Bonds of county officers and employees

The county officers shall give such bonds as are now required by general law, except that the bond of the treasurer shall be in such penalty as the court or judge requires, but not less than fifteen percent of the amount to be received annually by him. In addition, the board may fix and require bonds in excess of the amounts so required, and may require bonds of other county officers and employees in the board's discretion, conditioned on the faithful discharge of their duties and the proper accounting for all funds coming into their possession.

Code 1950, § 15-352.1; 1962, c. 623, § 15.1-678; 1997, c. 587.



§ 15.2-708. Term of office of county manager; salary and performance of duties; acting manager in case of temporary absence or disability; removal or suspension

The term of office of the county manager shall expire on June 30 of each year. Except as hereinafter provided, he shall be notified at least sixty days before the expiration of his term if his services are not desired for the ensuing twelve-month period. He shall receive such annual salary as the board may prescribe payable from county funds. He shall devote his full time to the performance of the duties imposed on him by law, and the performance of such other duties as the board directs.

To perform his duties during his temporary absence or disability the manager may designate by letter filed with the clerk of the board a qualified administrative officer of the county to be acting manager. If the manager fails to make such designation, the board may, by resolution, appoint an officer of the county to perform the duties of the manager until he returns or his disability ceases.

The board may at any time remove the county manager for neglect of duty, malfeasance or misfeasance in office, or incompetency. If a majority of the qualified voters voting in the election required by § 15.2-301 vote in favor thereof, the county manager shall be appointed for an indefinite period and be subject to removal by the county board at any time, any other provision of law to the contrary notwithstanding. If the board determines to remove the county manager, he shall be given, if he so requests, a written statement of the reasons alleged for the proposed removal and the right of a hearing thereon at a public meeting of the board prior to the date on which his final removal takes effect. Pending and during such hearing the board may suspend him from office, provided that the period of suspension be limited to thirty days. The action of the board in suspending or removing the county manager shall not be subject to review.

Code 1950, § 15-352.2; 1952, c. 198; 1962, c. 623, § 15.1-679; 1997, c. 587; 1999, c. 136.



§ 15.2-709. Investigation of county officers or employees

The board may inquire into the official conduct of any office, officer or employee under its control, and investigate the accounts, receipts, disbursements and expenses of any such office, officer or employee. For these purposes it may subpoena county employees as witnesses, administer oaths and require the production of books, papers and other evidence in their control. If any such witness fails or refuses to obey any such lawful board order, he shall be deemed guilty of a misdemeanor.

Code 1950, § 15-352.4; 1952, c. 162; 1962, c. 623, § 15.1-681; 1997, c. 587.



§ 15.2-709.1. Applicant preemployment information in Arlington County

Arlington County, having a local ordinance adopted in accordance with § 19.2-389, shall require applicants for employment with the county to submit to fingerprinting and to provide personal descriptive information to be forwarded along with the applicant's fingerprints through the Central Criminal Records Exchange and the Federal Bureau of Investigation for the purpose of obtaining criminal history record information regarding such applicant. Such applicants shall, if required by ordinance, pay the cost of the fingerprinting or criminal records check or both.

The Central Criminal Records Exchange, upon receipt of an applicant's record or notification that no record exists, shall make a report to the county manager or his designee, who must belong to a governmental entity. In determining whether a criminal conviction directly relates to a position, the locality shall consider the following criteria: (i) the nature and seriousness of the crime; (ii) the relationship of the crime to the work to be performed in the position applied for; (iii) the extent to which the position applied for might offer an opportunity to engage in further criminal activity of the same type as that in which the person had been involved; (iv) the relationship of the crime to the ability, capacity or fitness required to perform the duties and discharge the responsibilities of the position being sought; (v) the extent and nature of the person's past criminal activity; (vi) the age of the person at the time of the commission of the crime; (vii) the amount of time that has elapsed since the person's last involvement in the commission of a crime; (viii) the conduct and work activity of the person prior to and following the criminal activity; and (ix) evidence of the person's rehabilitation or rehabilitative effort while incarcerated or following release.

If an applicant is denied employment because of information appearing in his criminal history record, the county shall notify the applicant that information obtained from the Central Criminal Records Exchange contributed to such denial. The information shall not be disseminated except as provided for in this section.

2002, cc. 670, 730; 2003, c. 739.



§ 15.2-709.2. County auditor

The board may appoint a county auditor for the audit and review of county agencies and county-funded functions. The county auditor shall have the power to make performance reviews of operations of county agencies or county-funded programs to ascertain that sums appropriated are expended for the purposes for which such appropriations were made and to evaluate the effectiveness of those agencies and programs. The county auditor shall make such special studies and reports as the board directs.

The board may provide staff assistance to the county auditor that may be independent of the administrative staff of the county. The county auditor and any such staff shall be hired on the basis of merit and shall be paid in conformity with existing pay scales. The county auditor shall serve at the pleasure of the board, and if removed, such removal shall not be subject to review by any other employee, agency, board, or commission of the county or under the grievance procedure adopted pursuant to § 15.2-1506.

2015, c. 282.



§ 15.2-710. Budget; county manager to be executive and administrative officer; financial condition of county

In addition to such other duties as are or may be prescribed by law or directed by the board, the county manager shall each year on or before April 15 prepare and submit to the board a tentative budget for informative and fiscal planning purposes. The budget shall be prepared in accordance with the provisions of law in effect governing the preparation of the county budget and shall show in detail the recommendations of the county manager for expenditures on each road and bridge or for other purposes.

The county manager shall be the executive and administrative officer of the county in all matters relating to the public roads and bridges of the county, and other public work and business in the county, except public schools. He shall have general supervision and charge of construction and maintenance of the public roads, bridges and landings of the county, and of public work and business of the county, except public schools, and of the purchase of supplies, equipment and materials for the roads, bridges and landings and other public work and business of the county, and the employment of all superintendents, foremen and labor therefor. However, the board may, by ordinance, prescribe rules and regulations for the purchase of all supplies, equipment and materials for the roads, bridges and landings and other public work and business of the county.

The county manager shall keep the board advised as to the county's financial condition, and shall periodically, and upon board request, provide a report to the board on the status of expenditures and revenues for the current fiscal year. On or before October 31 of each year, he shall provide a report to the board at a regular board meeting on expenses and revenue for the preceding year, ending June 30.

Code 1950, § 15-353; 1952, c. 198; 1954, c. 102; 1959, Ex. Sess., c. 69; 1962, c. 623, § 15.1-682; 1997, c. 587; 2004, cc. 22, 510.



§ 15.2-711. Certification and payment of payrolls

The board by resolution may require the county manager to certify to the treasurer the payroll of the regular employees of the county for the successive payroll periods, and vouchers for the payment of bills for materials and supplies which have been received and for which discounts are allowed. Upon receipt thereof the treasurer shall pay the same as if they had been approved by the board. No payment shall be made hereunder when at any meeting of the county board a resolution opposing such method of payment has been adopted.

Code 1950, § 15-353.1; 1952, c. 610; 1962, c. 623, § 15.1-683; 1976, c. 175; 1982, c. 108; 1997, c. 587.



§ 15.2-712. Certification and payment of certain vouchers

The board may by resolution authorize the county manager to sign and issue an order or authorization to the treasurer for payment of vouchers for materials, supplies and services which have been received and the treasurer shall pay the same. The provisions of § 15.2-711 shall apply to actions hereunder.

Code 1950, § 15-353.2; 1954, c. 124; 1962, c. 623, § 15.1-684; 1976, c. 175; 1997, c. 587.



§ 15.2-713. Means of transferring funds

The treasurer or his duly authorized deputies may transfer public funds from one depository to another by wire. Such officers may also draw any of the county's money by check, by an electronic fund wire or payment system, or by any means deemed appropriate and sound by the county treasurer and approved by the governing body, drawn upon a warrant issued by the governing body. If any money is knowingly paid otherwise than upon the county treasurer's check, electronic fund wire or payment system or by alternative means specifically approved by the county treasurer and the governing body, drawn upon such warrant, the payment shall be invalid against the county.

1978, c. 460, § 15.1-684.1; 1986, c. 293; 1997, c. 587.



§ 15.2-714. Depository for county funds

The board may designate one or more banks or trust companies as collecting or receiving agencies for county funds, which funds shall be deposited to the county's credit and be subject to the control of the county treasurer.

1978, c. 460, § 15.1-684.2; 1997, c. 587.



§ 15.2-715. Abolition of offices and distribution of duties

The board, by a majority vote of all the members elected, may abolish any board, commission, or office of such county except the school board and school superintendent, and the officers elected by popular vote provided for in Article VII, Section 4 of the Constitution of Virginia, and may delegate and distribute the duties, authority and powers of the boards, commissions, or offices abolished to the county manager or to any other officer of the county it may think proper. If any such board, commission, or office is abolished, those to whom the duties thereof are delegated or distributed shall discharge the duties and exercise the powers and authorities of the abolished entity. Both they and the county for which they were appointed, or by whom they were employed, shall enjoy the immunities and exemptions from liability or otherwise that were enjoyed by the abolished boards, commissions, or offices, prior to the adoption of the county manager plan of government, except insofar as such duties, powers, authority, immunities and exemptions have been or hereafter may be changed according to law.

Code 1950, § 15-354; 1962, c. 623, § 15.1-685; 1971, Ex. Sess., c. 1; 1997, c. 587; 2005, c. 839.



§ 15.2-716. Referendum for establishment of department of real estate assessments; board of equalization; general reassessments in county where department established

A referendum may be initiated by a petition signed by 200 or more qualified voters of the county filed with the circuit court, asking that a referendum be held on the question of whether the county shall have a department of real estate assessments. The court shall on or before August 1 enter of record an order requiring the county election officials to open the polls at the regular election to be held in November of such year on the question stated in such order. If the petition seeks the holding of a special election on the question, then the petition hereinabove referred to shall be signed by 1,000 or more qualified voters of the county and the court shall within fifteen days of the date such petition is filed enter an order, in accordance with § 24.2-684, requiring the election officials to open the polls on a date fixed in the order and take the sense of the qualified voters of the county. The clerk of the county shall cause a notice of such election to be published in a newspaper having general circulation in the county once a week for three successive weeks, and shall post a copy of such notice at the door of the county courthouse.

If a majority of the voters voting in the referendum vote for the establishment of a department of real estate assessments, the board shall by ordinance establish such department, provide for the compensation of the department head and employees therein, and decide such other matters in relation to the powers and duties of the department, the department head and the employees, as the board deems proper. As used in this section the term "department" refers to the department of real estate assessments and where proper the department head thereof.

Upon the establishment of the department, the county manager shall select the head thereof and provide for such employees and assistants as required. Such department shall be vested with the powers and duties conferred or imposed upon commissioners of the revenue by general law to the extent that such duties and powers are consistent with this section, in relation to the assessment of real estate. All real estate shall be assessed at its fair market value as of January 1 of each year by the department and taxes for each year on such real estate shall be entered on the land book by the department in the name of the owner thereof. Whenever any such assessment is increased over the last assessment made prior to such year, the department shall give written notice to the owner of such real estate or of any interest therein, by mailing such notice to the last known post-office address of such owner. However, the validity of such assessment shall not be affected by any failure to receive such notice.

If a department of real estate assessments is appointed as above provided, the governing body of the county shall annually appoint a board of equalization of real estate assessments, pursuant to § 15.2-716.1. Any person aggrieved by any assessment made under the provisions of this section may apply for relief to such board as therein provided.

When a department of real estate assessments is appointed, the county shall not be required to undertake general reassessments of real estate every six years, but the governing body of the county may, but shall not be required to, request the circuit court of such county to order a general reassessment at such times as the governing body deems proper. Such court shall then enter an order directing a reassessment of real estate in the manner provided by law.

The department of real estate assessments may require that the owners of income-producing real estate in the county subject to local taxation, except property producing income solely from the rental of no more than four dwelling units, furnish to the department on or before a time specified by the director of the department statements of the income and expenses attributable over a specified period of time to each such parcel of real estate. If there is a willful failure to furnish statements of income and expenses in a timely manner to the director, the owner of such parcel of real estate shall be deemed to have waived his right in any proceeding contesting the assessment to utilize such income and expenses as evidence of fair market value. Each such statement shall be certified as to its accuracy by an owner of the real estate for which the statement is furnished, or a duly authorized agent thereof. Any statement required by this section shall be kept confidential as required by § 58.1-3.

Code 1950, § 15-354.1; 1952, c. 611; 1962, c. 623, § 15.1-686; 1973, c. 274; 1975, c. 517; 1978, c. 460; 1979, c. 158; 1983, c. 364; 1997, c. 587; 2010, cc. 154, 199.



§ 15.2-716.1. Board of Equalization

A. The governing body of the county shall appoint a board of equalization of real estate assessments composed of not less than three nor more than 11 members. The governing body may provide for terms varying in duration not to exceed four years. Such equalization board shall have the powers and duties provided by, and be subject to, the provisions of Article 14 (§ 58.1-3370 et seq.) of Chapter 32 of Title 58.1. Any person aggrieved by any assessment made under the provisions of this section may apply for relief to such board as therein provided. The provisions of this section shall not, however, apply to any real estate assessable under the law by the State Corporation Commission.

B. The board of equalization may sit in panels of at least three members each under the following terms and conditions:

1. The presence of all members of the panel shall be necessary to constitute a quorum.

2. The chairman of the board of equalization shall assign the members to panels and, insofar as practicable, rotate the membership of the panels.

3. The chairman of the board of equalization shall preside over any panel of which he is a member and shall designate the presiding member of the other panels.

4. Each panel shall perform its duties independently of the others.

5. The board of equalization shall sit en banc (i) when there is a dissent in the panel to which the matter was originally assigned and an aggrieved party requests an en banc hearing or (ii) upon its own motion at any time, in any matter in which a majority of the board of equalization determines it is appropriate to do so. The board of equalization sitting en banc shall consider and decide the matter and may affirm, reverse, overrule or modify any previous decision by any panel.

2010, cc. 154, 199.



§ 15.2-717. Time in which to contest real property assessments

Any person aggrieved by an assessment of real estate made by the department of real estate assessments may apply for relief to the circuit court of the county within one year from December 31 of the year in which such assessment is made for assessments made prior to January 1, 2005; within two years from December 31 of the year in which such assessment is made for assessments made on and after January 1, 2005, but prior to January 1, 2007; and within the time frame as provided by general law pursuant to § 58.1-3984 for assessments made on and after January 1, 2007. No person may make such application for a year other than the current year unless such person has provided to the assessor, commissioner of the revenue, or the governing body, written notice of disagreement with the assessment, during the applicable tax year. The application shall be before the court when it is filed in the clerk's office. In such proceeding the burden of proof shall be on the taxpayer to show that the property in question is valued at more than its fair market value or that the assessment is not uniform in its application, or that the assessment is otherwise invalid or illegal, but it shall not be necessary for the taxpayer to show that intentional, systematic and willful discrimination has taken place. The proceedings shall be conducted as an action at law before the court, sitting without a jury, and the court shall act with the authority granted by §§ 58.1-3987 and 58.1-3988.

1991, c. 143, § 15.1-686.01; 1997, c. 587; 2003, c. 1036.



§ 15.2-718. Postponement of payment of certain assessments

The board may provide for the postponement of the payment of assessments made pursuant to the provisions of Article 2 (§ 15.2-2404 et seq.) of Chapter 24 of this title by any property owner at the election of the property owner. Full payment of the assessment plus accrued interest shall become due and payable at the time of the death of the owner or the last surviving joint owner who made such an election or at the time the property or any divided part is sold, devised, subdivided, or transferred in any way. The board may impose interest on the unpaid balance of such assessments at a rate not to exceed the judgment rate, but at a rate which may be different from that imposed on property owners making installment payments under § 15.2-2413.

1988, c. 532, § 15.1-686.5; 1997, c. 587.



§ 15.2-719. Immobilization, etc., of certain vehicles

The board may by ordinance place reasonable limits on the removal or immobilization of trespassing vehicles.

1988, c. 532, § 15.1-686.6; 1997, c. 587.



§ 15.2-720. Employee salary reduction agreements

In connection with some or all of its employee benefit programs, the board is authorized to enter into voluntary salary reduction agreements with its officers and employees when such agreements are authorized under the laws of the United States relating to federal income taxes. Any such voluntary salary reduction agreements entered into prior to July 1, 1988, are hereby validated.

1988, c. 532, § 15.1-686.7; 1997, c. 587.



§ 15.2-720.1. Employee benefits; residence in county

Notwithstanding any other provision of law, the county board, in order to ensure its competitiveness as an employer, may by ordinance provide for the use of funds, other than state funds, to provide grants for county and school board employees, as well as employees of local constitutional officers, to purchase or rent residences, for use as the employee's principal residence, within the county.

2002, c. 330; 2004, cc. 22, 510.



§ 15.2-721. Civil service commission

The board, in addition to any other powers granted by general or special law may appoint a civil service commission ("the commission"), to be composed of five persons who shall receive such compensation as the board prescribes. The initial terms of office of commission members shall be staggered so that the terms of no more than two commissioners expire at one time. At the expiration of the term of each such member, his successor shall be appointed for a term of four years.

The commission, subject to the control of the board, shall establish and operate a classified civil service system for any or all classes of county employees, as designated by the board, which system shall provide for appointment, promotion, demotion, transfer, suspension, reinstatement, retirement and discharge of such employees. To this end it may establish a personnel administration and promulgate rules and regulations for the furtherance of the matters herein set out. The commission may appoint such employees and staff as it deems necessary subject to prior authorization of the board.

Notwithstanding any other provision of law, the commission may establish its own rules, regulations, or procedures to govern the conduct of hearings before the commission, including whether to permit rehearings.

Code 1950, § 15-355; 1962, c. 623, § 15.1-687; 1964, c. 64; 1978, c. 460; 1980, c. 79; 1989, c. 622; 1997, c. 587.



§ 15.2-722. Personnel studies

Notwithstanding any other provision of law to the contrary, any questionnaires, audit or interview notes, scoring keys, scoring sheets or similar documents pertaining to a classification and compensation study for county employees shall not be considered to be public or official records, except that any employee may inspect and copy any document which the employee has signed or filled out.

1989, c. 622, § 15.1-687.01; 1997, c. 587.



§ 15.2-723. Grievances by police officers

In any county for which a trial board for police officers is provided by state statute, police officers may elect the remedy provided by Chapter 5 (§ 9.1-500 et seq.) of Title 9.1 in lieu of appealing to the trial board, but such election shall bar the right of appeal to the trial board or the right to employ any other grievance procedure with regard to the matters for which the provisions of such chapter are involved.

1980, c. 79, § 15.1-687.1; 1997, c. 587.



§ 15.2-724. Choice of powers where sanitary district involved

Any county which has a sanitary district which includes the entire county, may exercise all of the powers granted to the sanitary district in the name of the county or in the name of the sanitary district, or both. If the board elects to exercise any of the powers of the sanitary district, it may expend funds from unrestricted county revenue sources, or from bonds issued pursuant to the Public Finance Act (Chapter 25 (§ 15.2-2500 et seq.) of this title), or from restricted use funds, as appropriate to exercise the powers granted the sanitary district.

1980, c. 79, § 15.1-687.2; 1997, c. 587.



§ 15.2-725. Commission on human rights; subpoena requests

A. The board may, by ordinance, establish a local commission on human rights which shall have the following duties:

1. To promote policies to ensure that all persons be afforded equal opportunity;

2. To serve as an agency for receiving, investigating and assisting in the resolution of complaints from citizens of the county regarding discriminatory practices and, with the board's approval, to seek, through appropriate enforcement authorities, prevention of or relief from such practices.

B. The board may by ordinance provide that whenever the commission has reasonable cause to believe that any person has engaged in or is engaging in a violation of an authorized local human rights ordinance, and after making a good faith effort to obtain, voluntarily, the attendance of witnesses necessary to determine whether such violation occurred, the commission is unable to obtain such attendance, it may request the county attorney, with the approval of the board, to apply to the judge of the circuit court for the locality in which the witness resides or is doing business for a subpoena against such person refusing to appear as a witness, and the judge of such court may, upon good cause shown, cause the subpoena to be issued. Such ordinance shall provide that any witness subpoena so issued shall include a statement that any statements made will be under oath and the witness is entitled to be represented by an attorney. Such ordinance shall further provide that any person failing to comply with such subpoena so issued shall be subject to punishment for contempt by the court issuing the subpoena, and that any person so subpoenaed may apply to the judge who issued a subpoena to quash it.

C. Notwithstanding the provisions of subsection A, whenever a county has adopted an ordinance prohibiting discrimination as authorized by this section, such county may also in its ordinance prohibit discrimination in commercial real estate transactions.

1982, c. 108, § 15.1-687.3; 1991, c. 143, § 15.1-687.20; 1996, c. 877, § 15.1-687.24; 1997, c. 587.



§ 15.2-726. Acquisition of easements

A. The board is hereby authorized, without limiting its authority to acquire by other means, to acquire by gift or purchase easements in gross or such other interest in real estate as are designed to maintain (i) the character and use of improved real property as rental property and not in a cooperative or condominium form of ownership or (ii) the market rents of a portion of the units in any multi-family residential property at a percentage of the market rent for the remaining units in the multi-family residential property, such percentages to be defined and stated in the easement; however, no property or interest therein shall be acquired by eminent domain by any public body for the purposes of provision (ii). However, this provision shall not limit the power of eminent domain as it was possessed by any public body prior to passage of provision (ii). Any such interest shall be for the minimum period specified by the county board and may be perpetual.

B. The county manager is hereby authorized to acquire, on behalf of the board, temporary construction easements, provided that such easements are (i) required for a construction project authorized by the board; (ii) of a duration that will end before or upon the completion of the project; and (iii) for nominal consideration.

1983, c. 364, § 15.1-687.4; 1991, c. 143; 1997, c. 587; 2004, cc. 22, 510.



§ 15.2-727. Payment of certain assessments

The board may provide that the persons, firms or corporations against whom assessments have finally been made under Article 2 (§ 15.2-2404 et seq.) of Chapter 23 of this title may pay such assessments in equal installments over a period not exceeding ten years together with interest at a rate not to exceed ten percent per year on the unpaid balance. Such installments may become due at the same time that real estate taxes become due and payable and the amount of each installment, including principal and interest, shall be shown on the tax ticket mailed to each such person, firm or corporation by the treasurer.

1983, c. 364, § 15.1-687.5; 1997, c. 587.



§ 15.2-728. Title insurance for county real estate

Notwithstanding any other provision of law, whenever any county purchases real estate for which the consideration paid exceeds $1,000, the county, in lieu of having the title examined and approved by an attorney-at-law, may purchase an insurance policy which insures the county's interest in the title to the property from a company which is authorized to issue such policies in the Commonwealth. Evidence of such insurance shall be filed with the clerk for the circuit court of the county along with the recorded deed or other papers by which the title is conveyed.

1983, c. 364, § 15.1-687.6; 1997, c. 587.



§ 15.2-729. Relocation assistance programs

The board shall provide by local ordinance for the application of Chapter 4 (§ 25.1-400 et seq.) of Title 25.1 to displaced persons as defined in § 25.1-400, in cases of acquisition of real property for use in projects or programs in which only local funds are used.

1983, c. 364, § 15.1-687.7; 1997, c. 587; 2000, c. 851; 2003, c. 940.



§ 15.2-730. Civil penalties for violations of zoning ordinance

Notwithstanding subdivision A 5 of § 15.2-2286, a county may adopt an ordinance which establishes a uniform schedule of civil penalties for violations of specified provisions of the zoning ordinances regulating the storage of junk and the repair of motor vehicles. Such schedule of offenses shall not include any zoning violation resulting in injury to any person, and the existence of a civil penalty shall not preclude action by the zoning administrator under subdivision A 4 of § 15.2-2286 or action by the governing body under § 15.2-2208.

This schedule of civil penalties may allow for progressively higher penalties for subsequent offenses whether or not the subsequent offenses arise from the same set of operative facts; however, the penalty for any one violation shall be a fine of not more than fifty dollars. Each day during which the violation is found to have existed shall constitute a separate offense. However, in no event shall specified violations arising from the same operative set of facts be charged more frequently than once in any ten-day period, and in no event shall a series of specified violations arising from the same operative set of facts result in civil penalties which exceed a total of $250. Designation of a particular zoning ordinance violation for a civil penalty pursuant to this section shall be in lieu of criminal sanctions, and except for any violation resulting in injury to any person, such designation shall preclude the prosecution of a violation as a criminal misdemeanor.

Any person summoned for a scheduled violation may make an appearance in person or in writing by mail to the treasurer of the county prior to the date fixed for trial in court. Any person so appearing may enter a waiver of trial, admit liability, and pay the civil penalty established for the offense charged. Such persons shall be informed of their right to stand trial and that a signature to an admission of liability will have the same force and effect as a judgment of court.

If a person charged with a scheduled violation does not elect to enter a waiver of trial and admit liability, the violation shall be tried in the general district court in the same manner and with the same right of appeal as provided for in Title 8.01. In any trial for a scheduled violation authorized by this section, it shall be the burden of the county to show the liability of the violator by a preponderance of the evidence. An admission of liability or finding of liability shall not be a criminal conviction for any purpose.

No provision herein shall be construed to allow the imposition of civil penalties: (i) for enforcement of the Uniform Statewide Building Code; (ii) for activities related to land development or activities related to the construction or repair of buildings and other structures; or (iii) for violation of any provision of a local zoning ordinance relating to the posting of signs on public property or public rights-of-way.

1985, c. 415, § 15.1-687.8; 1992, c. 298; 1997, c. 587.



§ 15.2-731. Retirement benefits for part-time employees

The board may by resolution elect to have those of its officers and employees who are regularly employed part-time on a salary basis, whose tenure is not restricted as to temporary or provisional appointment, become eligible to participate in the county retirement systems as provided by local ordinance.

1985, c. 415, § 15.1-687.9; 1997, c. 587.



§ 15.2-732. Peddlers; itinerant merchants

A county may provide by ordinance for the regulation of sales of goods and services by peddlers or itinerant merchants on any public street or sidewalk.

1986, c. 179, § 15.1-687.10; 1997, c. 587.



§ 15.2-733. Summons for violations of litter control ordinances

The board may adopt by ordinance procedures and a schedule of penalties so that the county manager or his designee may issue notices of violation for litter control ordinances. Before any summons is issued for the prosecution of a violation, the violator shall be notified by mail at his last known address that he may pay the fine, established by county ordinance, within five days of receipt of such notice to the county treasurer, and that the officer issuing the summons shall be notified that the violator has failed to pay such fine within such time. The notice to the violator, required by the provisions of this section, shall be contained in an envelope bearing the words "Law Enforcement Notice" stamped or printed on the face thereof in type at least one-half inch in height. The county manager may delegate the notification responsibility and the authority to make and enforce rules and regulations to the appropriate administrative official or employees.

1986, c. 293, § 15.1-687.11; 1997, c. 587.



§ 15.2-734. Purchase, sale, exchange, or lease of real property

The board may (i) sell, at public or private sale, or exchange, lease (as lessor or lessee), mortgage, pledge, subordinate its interest in, or otherwise dispose of the real property, which includes the superjacent airspace, except airspace provided for in § 15.2-2030, which may be subdivided and conveyed separate from the subjacent land surface, of the county; and (ii) purchase any real estate as may be necessary for the erection of all necessary county buildings. However, no such land shall be disposed of unless and until the governing body has held a public hearing concerning such disposal.

The board may acquire by purchase, gift, devise, bequest, grant, lease, or otherwise title to, or any interests or rights of less than fee-simple title in, any real property within its jurisdiction, for any public purposes.

The initial term of any lease shall not exceed seventy-five years, provided such lease term is not prohibited by the Constitution of Virginia. The terms and provisions of any lease shall be prescribed by the county board, provided that any lease shall have a clause to the effect that at the termination of such lease it shall not be renewed if required for any of the purposes mentioned in § 15.2-1639, and that upon termination, all improvements thereon shall revert to the county and the real property including all improvements erected thereon shall revert to the county and shall be free from any encumbrance at the time of such reversion. Such real property including all improvements situated thereon may be mortgaged or pledged by the lessee for the term of its lease. If a lease allows a lessee to mortgage or pledge the property, it may also provide that the board has the right to take all action necessary to cure the default if the lessee defaults.

The board may lease real property to private entities under terms which allow the private entities to build office and commercial buildings on the property and to use the office and commercial space itself or lease it to others. The leases by the board to private entities may provide that the rent to be paid the board is to be based in total or in part on a percentage of the profit the private entity gains from the operation of the development on the leased real property; however, the board may not participate in the management or operation of the private commercial activity on the site except during such reasonable period as it is necessary for the board to operate the property in order to protect its interest in the property if the developer defaults on the lease or on a mortgage or pledge of the property. As soon as reasonably possible the county shall provide for management and operation of the property by a private developer.

The board may lease space in the improvements constructed on the land which it leases to the private entities for use by the county government and county constitutional officers, if it pays fair market rent for the use of the space and if the lease of its land is not conditioned on the lease of such space. The lease of such space by the board may be for any terms of years not prohibited by the Virginia Constitution.

This section shall not be construed to in any way affect the requirements of §§ 15.2-1638, 15.2-1643 or § 16.1-69.50.

1986, c. 595, § 15.1-687.12; 1997, c. 587.



§ 15.2-735. Local housing fund and voluntary coordinated housing preservation and development districts

The board may establish by resolution a housing fund, the purpose of which will be to assist for-profit or nonprofit housing developers or organizations to develop or preserve affordable housing for low and moderate income persons. The fund may be used to assist the developer or organization with such items as acquisition of land and buildings, lighting, sanitary and storm sewers, landscaping, walkways, construction of parking facilities, water-sewer hookup fees, and site improvements, including sidewalks, curbs, and gutters but not street improvements. Developers assisted in this manner shall provide a minimum of twenty percent of the units for low and moderate income persons as defined by the county for a minimum of ten years.

The board may declare by resolution that a portion of the county is eligible for use of the housing fund by designation of a voluntary coordinated housing preservation and development district. Such resolution shall contain a statement that (i) there exists within the county a serious shortage of sanitary and safe residential housing at rentals and prices which persons and families of low and moderate income can afford, and that this shortage has contributed and will contribute to the creation of substandard living conditions and is inimical to the health, welfare and prosperity of the residents of the county; (ii) it is imperative that the supply of rental and other housing for such persons and families be preserved or developed; and (iii) private enterprise is unable, without assistance, to produce the needed development or rehabilitation of sanitary and safe housing which persons or families of low and moderate income can afford.

The resolution shall include a statement that the owner of such rental property, or persons showing evidence of site control by a legally binding agreement, have requested the county to designate the site a voluntary coordinated housing preservation and development district.

The resolution shall also provide a plan for the district which outlines actions to be taken by the owner and by the county to assure that physical improvements to the structures, site and infrastructure are designed to improve the neighborhood, enhance the useful life of the buildings and promote energy conservation. Such plan shall further specify the actions to be taken by the owner and by the county (i) to minimize the displacement of persons or families of low and moderate income residing in the property; (ii) to reserve some units at rents and prices affordable to persons or families of low and moderate income; and (iii) otherwise to serve public purposes.

Upon declaration of an approved district, the county may:

1. Provide for the installation, construction, or reconstruction of streets, utilities, parks, parking facilities, playgrounds, and other site improvements essential to the development, preservation or rehabilitation planned;

2. Provide encouragement or financial assistance to the owners or occupants for acquisition of land and buildings, developing or preserving and upgrading residential buildings and for improving health and safety, conserving energy, preventing erosion, enhancing the neighborhood, and reducing the displacement of low and moderate income residents of the property;

3. Require that the owner agree to maintain a portion of the property in residential rental or other residential use for a period of not less than ten years and that a portion of the dwelling units in the property be offered at rents and prices affordable to persons or families of low and moderate income; and

4. Provide that the value of assistance given by the county under subdivisions 1 and 2 above be proportionate to the value of considerations rendered by the owner in maintaining a portion of the dwelling units at reduced rents and prices for persons or families of low and moderate income.

1987, c. 29, § 15.1-687.13; 1992, c. 335; 1997, c. 587.



§ 15.2-735.1. Affordable dwelling unit ordinance; permitting certain densities in the comprehensive plan

A. In a county that provides in its comprehensive plan for the physical development within the county, adopted pursuant to § 15.2-2223, for densities of development ranging between a floor area ratio (FAR) of 1.0 FAR and 10.0 FAR, or greater, the governing body may adopt as part of its zoning ordinance requirements for the provision of (i) on-site or off-site "Affordable Dwelling Units," as defined herein, or (ii) a cash contribution to the county's affordable housing fund, in lieu of such units, in such amounts as set out herein, as a condition of the governing body's approval of a special exception application for residential, commercial, or mixed-use projects with a density equal to or greater than 1.0 FAR, or an equivalent density based on units per acre. Residential, commercial, or mixed-use projects with a density less than 1.0 FAR, or an equivalent density based on units per acre, shall be exempt from the requirements of this section and the county's zoning ordinance adopted pursuant to this section. The county's zoning ordinance requirements shall provide as follows:

1. Upon approval of a special exception application approving a residential, commercial, or mixed-use project with a density equal to or greater than 1.0 FAR, or an equivalent density based on units per acre, the applicant shall provide on-site Affordable Dwelling Units as part of the project the total gross square footage of which units shall be 5% of the amount of the gross floor area of the project that exceeds 1.0 FAR or an equivalent density based on units per acre. For purposes of this section, "applicant" shall mean the person or entity submitting a special exception application for approval of a residential, commercial or mixed-use project in the county and shall include the successors or assigns of the applicant.

2. As an alternative, upon approval of a special exception application approving a residential, commercial, or mixed-use project with a density equal to or greater than 1.0 FAR, or an equivalent density based on units per acre, the applicant may elect to provide any one of the following:

a. Affordable Dwelling Units shall be provided off-site at a location within one-half mile of any Metrorail Station for projects within a Metro Station Area as defined in the county's comprehensive plan, or within one-half mile of the residential, commercial, or mixed-use project for projects not within a Metro Station Area, as provided in the county's zoning ordinance, the total gross square footage of which units shall be 7.5% of the amount of the gross floor area of the project that is over 1.0 FAR or an equivalent density based on units per acre, or

b. Affordable Dwelling Units shall be provided off-site at any other locations in the county other than those provided in the county's zoning ordinance in accordance with subdivision a, the total gross square footage of which units shall be 10% of the amount of the gross floor area of the project that is over 1.0 FAR, or an equivalent density based on units per acre, or

c. A cash contribution to the county's affordable housing fund, which contribution shall be calculated as follows for each of the below-described density tiers:

(1) One and one-half dollars per square foot of gross floor area for the first tier of density between zero and 1.0 FAR, or an equivalent density based on units per acre.

(2) Four dollars per square foot of gross floor area for the tier of density in residential projects between 1.0 FAR and 3.0 FAR, or an equivalent density based on units per acre, and $4 per square foot of gross floor area for the tier of density in commercial projects above 1.0 FAR.

(3) Eight dollars per square foot of gross floor area for the tier of density in residential projects above 3.0 FAR, or an equivalent density based on units per acre.

(4) For mixed-use projects, cash contributions shall be calculated by applying the proportionate amount of commercial and residential gross floor area to each tier.

The cash contribution shall be indexed to the Consumer Price Index for Housing in the Washington-Baltimore MSA as published by the Bureau of Labor Statistics and shall be adjusted annually based upon the January changes to such index for that year.

3. The applicant shall provide the county manager or his designee, prior to the issuance of the first certificate of occupancy for the residential, commercial, or mixed-use project, a written plan of how the applicant proposes to address the provision of Affordable Dwelling Units or cash contribution as provided in this section and the provisions of the zoning ordinance adopted pursuant to this section. The county manager or his designee shall approve or disapprove the applicant's plan in writing within 30 days of receipt of the written proposal from the applicant. If the county manager or his designee disapproves of the applicant's plan, specific reasons for such disapproval shall be provided.

4. An applicant may submit a written plan to be considered by the governing body or its designee to address the provision of Affordable Dwelling Units or cash contribution as provided in this section and the provisions of the zoning ordinance adopted pursuant to this section that deviate from the requirements of this section and the ordinance. Any such deviations may be approved in accordance with the procedures established in the county's zoning ordinance, which procedures shall include a provision for an appeal to the governing body of any administrative decision relative to the written plan submitted by the applicant.

5. The ordinance adopted by the county pursuant to this section may provide that, in the discretion of the governing body and with the agreement of the applicant, at the time of consideration of the special exception application, the above requirements may be totally or partially substituted for other compelling public priorities established in plans, studies, policies, or other documents of the county.

6. Applications for a special exception approval of a residential, commercial, or mixed-use project that results in the demolition and rebuilding of an existing project shall be subject to the requirements of this section and the zoning ordinance adopted pursuant to this section at the time of redevelopment; however, only density that is replaced or rebuilt and any increased density shall be subject to the requirements. This section and the county's zoning ordinance adopted pursuant to this section shall not apply to rehabilitation or renovation of existing residential, commercial, or mixed-use projects.

7. For purposes of this section "Affordable Dwelling Unit" means units committed for a 30-year term as affordable to households with incomes at 60% of the area median income.

B. This section shall apply to an application for a special exception approval for a residential, commercial, or mixed-use project with a density provided for by the County's comprehensive plan designation for the property that is the subject matter of the application. This section shall further apply to such an application that requires rezoning of the property that is the subject matter of the application to permit a use provided for by the county's comprehensive plan designation for the subject property.

C. The ordinance adopted by the county pursuant to this section may provide that an application for approval of a special exception for a residential, commercial, or mixed-use project that requests an increase in density that exceeds the density provided for by the county's comprehensive plan designation for the property that is the subject matter of the application shall be subject to an affordable housing requirement in addition to the requirements of this section and the zoning ordinance adopted pursuant to this section.

D. The ordinance adopted by the county pursuant to this section or other provisions of law may provide that an application that requests to amend the county's comprehensive plan designation for the subject property to a higher density designation may be subject to an affordable housing requirement in addition to the requirements of this section and the zoning ordinance adopted pursuant to this section.

E. The ordinance adopted by the county pursuant to this section may provide that applications for a special exception approval for residential, commercial, or mixed-use projects that result in the elimination of existing units affordable to households with incomes equal to or below 80% of the area median income address replacement of the eliminated units as a condition of the governing body's approval of the special exception application.

F. With the exception of the authority under § 15.2-2304, this section establishes the legislative authority for the county to obtain Affordable Dwelling Units in exchange for the approval of a special exception application for a residential, commercial, or mixed-use project in the county, and a special exception may not be used in combination with any other provision of law in Chapter 22 (§ 15.2-2200 et seq.) of Title 15.2 to obtain Affordable Dwelling Units from an applicant. Nothing in this section shall be construed to repeal the county's authority under any other provision of law.

2006, c. 481.



§ 15.2-736. State benefits for certain employees

Notwithstanding any other provision of law to the contrary, any person who is transferred from state to local employment pursuant to Chapter 816 of the Acts of Assembly of 1988, and who is a member of the Virginia Retirement System at the time of the transfer, shall continue to be a member of the System during the period of local employment. Any such transferred employee shall remain a member of the System under the same terms and conditions as would apply if the transferred employee had remained as a state employee, so long as the employee is employed with a local health department or returns to state employment. For purposes of any employment of the transferred employee as a state employee after local employment, the membership in the System during local employment shall be treated the same as any other membership in the System.

The board shall collect and pay all employee and employer contributions to the Virginia Retirement System for retirement and group life insurance in accordance with the provisions of Chapter 1 (§ 51.1-124.1 et seq.) of Title 51.1.

1989, c. 352, § 15.1-687.14; 1997, c. 587.



§ 15.2-737. Tenant relocation payments

The board may require by ordinance that the county and the owner divide equally the reimbursement of any tenant of a building containing at least four residential units for amounts actually expended to relocate when the tenant has been terminated by 120 days' notice given under § 55-222 in order to carry out the rehabilitation of the building. The reimbursement shall not exceed the amount to which the tenant would have been entitled to receive under §§ 25.1-407 and 25.1-415 if the real estate comprising the units had been condemned by the Department of Transportation.

1989, c. 354, § 15.1-687.15; 1997, c. 587.



§ 15.2-738. Modification of grievance procedure

Notwithstanding the provisions of §§ 2.2-1202.1, 15.2-1506, and 15.2-1507 to the contrary, in any county which has the county manager plan of government provided for in this chapter, a grievance procedure may be established which permits an Equal Employment Opportunity officer, except the Director of the Department of Human Resource Management appointed pursuant to § 2.2-1200 and any employees thereof, to be present at any step of a grievance procedure established under § 15.2-1506. Such officer shall not be an advocate or representative on behalf of either the grievant or management.

1989, c. 622, § 15.1-687.16; 1991, c. 143; 1995, cc. 770, 818; 1996, cc. 164, 869; 1997, c. 587; 2000, cc. 947, 1006; 2012, cc. 803, 835.



§ 15.2-739. Diversion of certain waters

With the consent of the property owner, a county may enter private property and, at the county's expense, construct or reconstruct a system to divert water not requiring treatment by the county's sanitary sewer system into the county's storm sewer system.

1989, c. 622, § 15.1-687.17; 1997, c. 587.



§ 15.2-740. Authority to impose assessments for local improvements; purposes

The board may impose taxes or assessments upon owners of abutting property for making, improving, replacing, or enlarging the walkways upon then existing streets; for improving and paving then existing alleys; and for either the construction or the use of sanitary or storm water sewers including retaining walls, curbs, and gutters. However, such taxes or assessments shall not exceed the peculiar benefits resulting from the improvements to the owners of abutting property and no assessment for retaining walls shall be imposed upon any property owner who does not agree to such assessment.

In addition to the foregoing, the board may impose taxes or assessments upon owners of abutting property for the construction, replacement, or enlargement of sidewalks, waterlines, sanitary sewers, or storm water sewers; for the installation of street lights; for the construction or installation of canopies or other weather protective devices; for the installation of lighting in connection with the foregoing; and for permanent amenities, including, but not limited to, benches or waste receptacles, provided that such taxes or assessments shall not exceed the peculiar benefits resulting from the improvements to such owners of abutting property.

All assessments pursuant to this section shall be subject to the laws pertaining to assessments under Title 15.2, Chapter 24, Article 2 (§ 15.2-2404 et seq.), mutatis mutandis. All assessments pursuant to this section may also be made subject to installment payments and other provisions allowed for local assessments under this article.

As used in this section, "owners of abutting property" includes the owners of property that abuts a state highway when the improvement is funded solely by county revenues.

1990, c. 323, § 15.1-687.18; 1997, c. 587.



§ 15.2-741. Regulation of child-care services and facilities in certain counties

A. The board may by ordinance provide for the regulation and licensing of (i) persons who provide child-care services for remuneration and (ii) child-care facilities. "Child-care services" includes regular care, protection, or guidance during a part of a day to one or more children, not related by blood or marriage to the provider of services, while they are not attended by their parent, guardian, or person with legal custody. "Child-care facilities" includes any commercial or residential structure which is used to provide child-care services for remuneration. However, such ordinance shall not require the regulation or licensing of any facility operated by a religious institution as exempted from licensure by § 63.2-1716.

B. Such ordinance may be more restrictive or more extensive in scope than statutes or state regulations that may affect child-care services or child-care facilities, provided that such ordinance shall not impose additional requirements or restrictions on the construction or materials to be used in the erection, alteration, repair, or use of a residential dwelling.

1990, c. 545, § 15.1-687.19; 1997, c. 587.



§ 15.2-742. Lighting level regulation

The board may by ordinance provide for the regulation of exterior illumination levels of buildings and property.

1996, c. 567, § 15.1-687.23; 1997, c. 587.



§ 15.2-743. Fee for certain vacations, encroachments, and abandonments

A county may charge a fee for processing applications for vacations as provided for in § 15.2-2273, applications for encroachments as provided for in § 15.2-2012, and petitions for abandonments under § 33.2-917. The fee for processing such applications and petitions shall be, at the county's discretion, either the amount provided in § 15.2-2273, the amount provided in § 15.2-2012, or an amount not to exceed the county's demonstrable costs for such processing, which costs may include title examination and appraisal of the property that is the subject of the application or petition. In lieu of including such costs in the application fee, the county may require submission of a title examination and appraisal by the applicant or petitioner.

1991, c. 143, § 15.1-687.21; 1997, c. 587; 2005, cc. 40, 84.



§ 15.2-744. Authority of county board to impose civil penalties for wrongful demolition, razing or moving of historic buildings

The board may adopt an ordinance which establishes a civil penalty for the wrongful demolition, razing or moving of part or all of a building or structure when such building or structure has been designated as an historic structure or landmark or is part of an historic district. The civil penalty shall be imposed on the party deemed by the court to be responsible for the violation and shall not exceed twice the fair market value of the property, as determined by the county real estate tax assessment at the time of the demolition, razing or moving.

An action seeking the imposition of such a penalty shall be instituted by petition filed by the county in circuit court, which shall be tried in the same manner as any action at law. It shall be the burden of the county to show the liability of the violator by a preponderance of the evidence. An admission of liability or finding of liability shall not be a criminal conviction for any purpose. The filing of any action pursuant to this section shall preclude a criminal prosecution for the same offense.

The defendant, within twenty-one days after the filing of the petition, shall file an answer and may, without admitting liability, agree to restore the building or structure as it existed prior to demolition, razing or moving. If the restoration is completed within the time agreed upon by the parties, or as established by the court, the petition may be dismissed from the court's docket upon a finding by the court that the building or structure has been restored as it existed prior to demolition, razing or moving.

Nothing in this section shall preclude action by the zoning administrator under subdivision A 4 of § 15.2-2286 or by the county under § 15.2-2208, either by separate action or as a part of the petition seeking a civil penalty.

1991, c. 467, § 15.1-687.22; 1997, c. 587.



§ 15.2-745. Ordinance for installment collection of taxes

Notwithstanding any provisions of law to the contrary, the board is empowered to provide by ordinance for the collection of county taxes and levies on property in installments at such times and with such penalties for the delinquent payment thereof as it deems proper.

Code 1950, § 15-355.1; 1952, c. 474; 1962, c. 623, § 15.1-688; 1997, c. 587.



§ 15.2-746. Board possesses general power of management

The board shall have, possess, and exercise the general management of the affairs of the county, and, in addition to such powers and duties as are designated and imposed by this chapter, shall exercise and perform all of the powers and duties now authorized or imposed by general law or special act on the board of supervisors of such county insofar as they are not inconsistent with the provisions of this chapter. The board shall also have all the powers conferred by general law on city councils.

Code 1950, § 15-356; 1962, c. 623, § 15.1-689; 1997, c. 587.



§ 15.2-747. Board may prohibit and penalize acts which are misdemeanors under state law

In addition to the powers conferred by § 15.2-746, the board may prohibit any act defined as a misdemeanor and prohibited by the laws of this Commonwealth and provide a penalty for violations to the end that such governing body may parallel by ordinance the criminal laws of this Commonwealth.

Code 1950, § 15-356.1; 1950, p. 228; 1962, c. 623, § 15.1-690; 1997, c. 587.



§ 15.2-748. Annexation by city

No part of a county's territory may be annexed by any city unless the whole county be annexed. In such latter case the county shall not be annexed until the question of annexation has been first submitted to a referendum of the voters of such county and approved by a majority of those voting thereon.

Code 1950, §§ 15-358, 15-359; 1962, c. 623, § 15.1-692; 1997, c. 587.



§ 15.2-749. Certain referenda in certain counties

If on or before July 15 of any year in which such referendum is provided for by law a petition signed by 200 or more qualified voters of the county is filed with the circuit court of the county asking that a referendum be held on any question upon which a referendum is provided for by any applicable statute, then such court shall on or before August 1 of such year issue and enter of record an order requiring the county election officials to open the polls at the regular election to be held in November of such year on the question stated in such statute. If the statute providing for such referendum shall authorize or require the referendum to be held at a special election, then the petition hereinabove referred to shall be signed by 1,000 or more voters of the county and the court shall within fifteen days of the date such petition is filed enter an order requiring the election officials to open the polls and take the sense of the voters of the county on a date fixed in his order, which shall be in accordance with § 24.2-682. The clerk of the county shall cause a notice of such election to be published in a newspaper published or having general circulation in the county once a week for three successive weeks, and shall post a copy of the notice at the door of the county courthouse.

Code 1950, § 15-360.1; 1952, c. 49; 1962, c. 623, § 15.1-695; 1975, c. 517; 1997, c. 587.



§ 15.2-750. Board may accept dedication of rights to develop real property

The board, in addition to any other zoning powers granted by general or special law, may include a provision for the dedication of density or other rights to develop real property, as defined by the locality, from one or more parcels of property that are not the subject of a development application and are located in the locality to one or more parcels of property that are the subject of a development application and are located elsewhere in the locality. Such dedication shall be subject to such terms as may be provided by zoning regulations, the conditions of a special use permit or special exception, or the proffered conditions of a rezoning application, including that the terms are binding on the owners of such property and on their successors and assigns.

2005, c. 755.



§ 15.2-800. Designation of form of government; applicability of chapter

The form of county organization and government provided for in this chapter shall be known and designated as the urban county executive form. The provisions of this chapter shall apply only to the counties which have adopted the urban county executive form.

Code 1950, § 15-384.16; 1960, c. 382; 1962, c. 623, § 15.1-728; 1997, c. 587.



§ 15.2-801. Adoption of urban county executive form

Any county with a population of more than 90,000 may adopt the urban county executive form of government in accordance with the provisions of Chapter 3 (§ 15.2-300 et seq.) of this title.

1997, c. 587.



§ 15.2-802. Powers of county vested in board of supervisors; membership, election, terms, etc., of board; vacancies; powers of chairman

The powers of the county as a body politic and corporate shall be vested in an urban county board of supervisors, to consist of one member from each district of such county and to be known as the board of supervisors (the board). Each member shall be a qualified voter of his district and shall be elected by the qualified voters thereof. In addition to the above board members, the voters shall elect a county chairman who shall be a qualified voter of the county. No person may be a candidate for county chairman at the same time he is a candidate for membership on the county board from any district of the county. A quorum shall consist of a majority of the board and the chairman shall be included and counted.

The county chairman shall be the chairman of the board and preside at the meetings thereof. The chairman shall represent the county at official functions and ceremonial events. The chairman shall have all rights, privileges, and duties of other members of the board and such others, not in conflict with this article, as the board may prescribe. In addition, the chairman shall have the power to (i) call special meetings of the board in accordance with the procedures and restrictions of § 15.2-1418, mutatis mutandis; (ii) set the agenda for board meetings; however, any such agenda may be modified by an affirmative vote of the board; (iii) appoint county representatives to regional boards, authorities and commissions which are authorized in advance by the board; however, any such appointment shall be subject to revocation by an affirmative vote of a majority of all members elected to the board acting within the 30-day period following that appointment; and (iv) create and appoint committees of the board and name presiding members of such committees as authorized by the board; however, any such committee or appointment shall be subject to revocation by an affirmative vote of a majority of all members elected to the board.

At the first meeting at the beginning of its term and any time thereafter when necessary, the board shall elect a vice-chairman from its membership who shall perform the duties of the chairman in his absence.

The supervisors and chairman first elected under the provisions of this chapter shall hold office until January 1 following the next regular election provided by general law for the election of supervisors. At such election their successors shall be elected for terms of four years each.

If the number of districts in any such county is increased by redistricting or otherwise subsequent to a general election for supervisors, and such supervisors have taken office, then the board shall adopt a resolution requesting a judge of the circuit court for such county to call a special election for an additional supervisor or supervisors in accordance with the increase in the number of districts, such additional supervisor or supervisors to be elected from the county at large, and such election shall be held within 45 days from the date of such request. The qualifications of candidates and the election shall be as at general law applying to special elections. Any supervisors thereby elected shall hold office until January 1 following the next regular election provided by general law for the election of members of the board, and at the next regular election all supervisors of any such county shall be elected from districts as provided by law.

If a vacancy occurs on the board, the chief judge of the circuit court for such county shall call a special election, in the district if the vacancy is of a district supervisor, or in the county at large if the vacancy is of the chairman, to be held not fewer than 45 nor more than 90 days after the occurrence of the vacancy; however, if the vacancy occurs within 150 days prior to a general election, such special election may be held on the general election day; and if the vacancy occurs within 120 days prior to the date of a regular election for the board of supervisors, such vacancy shall be filled by appointment by the remaining members of the board within seven days of the occurrence of the vacancy, which appointment shall be for the duration of the term of office of the person whose absence from the board occasioned such vacancy. The qualification of candidates and the election shall be otherwise as at general law applying to special elections.

Code 1950, § 15-384.17; 1960, c. 382; 1962, c. 623, § 15.1-729; 1966, c. 464; 1968, c. 797; 1971, Ex. Sess., c. 158; 1972, c. 707; 1985, c. 138; 1994, c. 148; 1997, c. 587; 2012, c. 396.



§ 15.2-803. General powers of board of supervisors

The board shall be the policy-determining body of the county and shall be vested with all rights and powers conferred on boards of supervisors by general law, not inconsistent with the form of county organization and government herein provided.

The board shall be the governing body of the urban county and of each of the districts established under Article 4 (§ 15.2-855 et seq.) of this chapter for the provision of certain services to residents of such districts.

Code 1950, § 15-384.18; 1960, c. 382; 1962, c. 623, § 15.1-730; 1997, c. 587.



§ 15.2-804. Appointment, qualifications and compensation of urban county executive; to devote full time to work

The board shall appoint an urban county executive and fix his compensation. He shall devote his full time to the work of the county. He shall be appointed with regard to merit only, and need not be a resident of the county at the time of his appointment. No member of the board shall, during the time for which he has been elected, be chosen urban county executive, nor shall such powers be given to a person who at the same time is filling an elective office. The head of one of the departments of the county government may, however, also be appointed urban county executive.

Code 1950, § 15-384.19; 1960, c. 382; 1962, c. 623, § 15.1-731; 1997, c. 587.



§ 15.2-805. Tenure of county executive; suspension or removal

The urban county executive shall not be appointed for a definite tenure, but may be removed at the pleasure of the board. If the board determines to remove the urban county executive, he shall be given, if he so demands, a written statement of the reasons alleged for the proposed removal and the right to a hearing thereon at a public meeting of the board prior to the date on which his final removal takes effect. Pending and during such hearing, the board may suspend him from office, provided that the period of suspension be limited to thirty days. The board's action in suspending or removing the urban county executive shall not be subject to review by any court.

Code 1950, § 15-384.20; 1960, c. 382; 1962, c. 623, § 15.1-732; 1997, c. 587.



§ 15.2-806. Absence or disability of county executive

In case of the absence or disability of the urban county executive, the board may designate some responsible person to perform the duties of the office.

Code 1950, § 15-384.21; 1960, c. 382; 1962, c. 623, § 15.1-733; 1997, c. 587.



§ 15.2-807. Appointment of county officers and employees; federal employment, etc., not to disqualify; discussions with board

The board shall appoint, upon the recommendation of the urban county executive, all officers and employees in the administration service of the county, except as the board authorizes the urban county executive to appoint heads of a department or office and except as the board authorizes the heads of a department or office to appoint subordinates in such department or office. However, in appointing the county school board no recommendation by the urban county executive is required. All appointments shall be on the basis of ability, training and experience of the appointees which are relevant to the work which they are to perform.

No person otherwise eligible, shall be disqualified by reason of his accepting or holding employment, an office, post, trust or emolument under the United States government, from serving as a member of any board, commission, authority, committee or agency whose members are appointed by the board.

The county clerk, the attorney for the Commonwealth and the sheriff shall be selected in the manner and for the terms, and vacancies in such offices shall be filled, as provided by general law.

The urban county executive shall have the right to take part in all discussions and to present his views on all matters coming before the board. The attorney for the Commonwealth and the sheriff shall be entitled to present their views on matters relating to their respective departments.

Code 1950, § 15-384.22; 1960, c. 382; 1962, c. 623, § 15.1-734; 1968, c. 797; 1997, c. 587.



§ 15.2-808. Tenure of county officers and employees; suspension or removal

All such appointments shall be without definite term, unless for limited term appointments for temporary services not to exceed one year in duration, except as otherwise specifically provided for herein.

Any county officer or employee appointed pursuant to § 15.2-807 may be suspended or removed from office or employment either by the board or the officer who appointed or employed him. In case of the absence or disability of any such officer, the board or other appointing power may designate some responsible person to perform the duties of the office.

Code 1950, § 15-384.23; 1960, c. 382; 1962, c. 623, § 15.1-735; 1968, c. 797; 1987, c. 419; 1997, c. 587.



§ 15.2-809. Compensation of officers and employees

The board shall, subject to the limitations of general law, fix the compensation of all county officers and employees, except as it may authorize the head of some department or office to fix the compensation of subordinates and employees in such department or office.

Code 1950, § 15-384.24; 1960, c. 382; 1962, c. 623, § 15.1-736; 1997, c. 587.



§ 15.2-810. Restrictions on activities of former officers and employees

The board, by ordinance, may prohibit former officers and employees, for one year after their terms of office have ended or employment ceased, from assisting for remuneration a party, other than a governmental agency, in connection with any proceeding, application, case, contract, or other particular matter involving the urban county or an agency thereof, if that matter is one in which the former officer or employee participated personally and substantially as an urban county officer or employee through decision, approval, or recommendation.

The term "officer or employee," as used in this section, includes members of the board, county officers and employees, and individuals who receive monetary compensation for service on or employment by agencies, boards, authorities, sanitary districts, commissions, committees, and task forces appointed by the board.

1987, c. 419, § 15.1-736.1; 1997, c. 587.



§ 15.2-811. Powers and duties of county executive

The urban county executive shall be the administrative head of the county. He shall attend all meetings of the board and recommend such action as he may deem expedient. He shall be responsible to the board for the proper administration of all county affairs which the board has authority to control.

He shall also:

1. Make monthly reports to the board on administrative matters, and keep the board fully advised as to the county's financial condition.

2. Submit to the board a proposed annual budget, with his recommendations, and execute the budget as finally adopted.

3. Execute and enforce all board resolutions and orders and shall see that all laws of the Commonwealth required to be enforced through the board or some other county officer subject to the board's control are faithfully executed.

4. Examine regularly the books and papers of every officer and department of the county and report to the board the condition in which he finds them.

5. Perform such other duties as the board requires of him.

Code 1950, § 15-384.26; 1960, c. 382; 1962, c. 623, § 15.1-738; 1997, c. 587.



§ 15.2-812. County executive may act as director or head of department

The urban county executive may, if the board requires, act as the director or head of any department, the director or head of which is appointed by the board, provided he is otherwise eligible to head such department.

Code 1950, § 15-384.27; 1960, c. 382; 1962, c. 623, § 15.1-739; 1997, c. 587.



§ 15.2-813. Certain officers not affected by adoption of plan

The following officers shall not, except as herein otherwise provided, be affected by the adoption of the urban county executive form:

1. Jury commissioners,

2. County electoral boards,

3. Registrars,

4. Judges and clerks of elections, and

5. Magistrates.

Code 1950, § 15-384.43; 1960, c. 382; 1962, c. 623, § 15.1-755; 1973, c. 545; 1997, c. 587.



§ 15.2-814. Inquiries and investigations by board of supervisors

The board may inquire into the official conduct of any office or officer under its control, and investigate the accounts, receipts, disbursements and expenses of any county or district officer. For these purposes it may subpoena witnesses, administer oaths and require the production of books, papers and other evidence. If any witness fails or refuses to obey any such lawful order of the board, he shall be deemed guilty of a misdemeanor.

Code 1950, § 15-384.49; 1960, c. 382; 1962, c. 623, § 15.1-762; 1997, c. 587.



§ 15.2-815. Regulation of garbage, trash and refuse pickup and disposal services; contracting for such services in certain counties

The board may adopt an ordinance requiring the delivery of all or any portion of the garbage, trash and refuse generated or disposed of within such county to waste disposal facilities located therein or to waste disposal facilities located outside of such county if the county has contracted for capacity at or service from such facilities.

Such ordinances may provide that it is unlawful for any person to dispose of his garbage, trash and refuse in or at any other place. No such ordinance shall apply to the occupants of single-family residences or family farms disposing of their own garbage, trash or refuse if such occupants have paid the fees, rates and charges of other single-family residences and family farms in the same service area.

Such ordinance shall not apply to garbage, trash and refuse generated, purchased or utilized by an entity engaged in the business of manufacturing, mining, processing, refining or conversion except for an entity engaged in the production of energy or refuse-derived fuels for sale to a person other than any entity controlling, controlled by or under the same control as the manufacturer, miner, processor, refiner or converter. Nor shall such ordinance apply to (i) recyclable materials, which are those materials that have been source-separated by any person or materials that have been separated from garbage, trash and refuse by any person for utilization in both cases as a raw material to be manufactured into a new product other than fuel or energy, (ii) construction debris to be disposed of in a landfill, or (iii) waste oil. Such ordinances may provide penalties, fines and other punishment for violations.

Such county may contract with any person, whether profit or nonprofit, for garbage and refuse pickup and disposal services and enter into contracts relating to waste disposal facilities which recover energy or materials from garbage, trash and refuse. Such contracts may make provision for, among other things, (i) the purchase by the county of all or a portion of the disposal capacity of a waste disposal facility located within or outside the county for present or future waste disposal requirements; (ii) the operation of such facility by the county; (iii) the delivery by or on behalf of the contracting county of specified quantities of garbage, trash and refuse, whether or not such county collects such garbage, trash and refuse, and the making of payments for such quantities of garbage, trash and refuse whether or not such garbage, trash and refuse are delivered, including payments for revenues lost if garbage, trash and refuse are not delivered; (iv) adjustments to payments made by the county in regard to inflation, changes in energy prices or residue disposal costs, taxes imposed upon the facility owner or operator, or other events beyond the control of the facility operator or owners; (v) the fixing and collection of fees, rates or charges for use of the disposal facility and for any product or service resulting from operation of the facility; and (vi) such other provision as is necessary for the safe and effective construction, maintenance or operation of such facility, whether or not such provision displaces competition in any market. Any such contract shall not be deemed to be a debt or gift of the county within the meaning of any law, charter provision or debt limitation. Nothing in the foregoing powers granted such county shall include the authority to pledge the full faith and credit of such local government in violation of Article X, Section 10 of the Constitution of Virginia.

1985, c. 581, § 15.1-730.1; 1997, c. 587.



§ 15.2-816. Maintenance of certain sewer lines

Upon petition of a majority of the affected property owners or members of an affected owners' association, (i) the county may take over the maintenance of undersized sewer lines installed as a result of the county's waiver of its adopted requirements developed under this title or Title 62.1; and (ii) the county shall be granted the right to convert the undersized sewer lines to county standards at its expense, if the county deems the conversion to be in its best interests for health or economic reasons; or (iii) if the property owners or their associations elect to convert the undersized sewer lines to county standards, the county may take over and maintain at county expense the converted sewer lines.

The cost for the maintenance of such lines shall be borne by the county general fund; or the county, at its discretion, may incorporate the sewer lines into an existing sanitary district for uniformity of maintenance and cost/budget allocations.

If the county determines that the builder/developer installed the undersized lines without the express permission of the appropriate county agency, then the county may collect the cost of conversion from the builder/developer; however, the county shall bear the ongoing cost of maintenance.

This section applies only to sewer lines installed on or before January 1, 1987.

1987, c. 253, § 15.1-730.2; 1997, c. 587.



§ 15.2-817. No unincorporated area to be incorporated after adoption of urban county form of government

After the date of adoption of the urban county executive form of government, no unincorporated area within the limits of such county shall be incorporated as a separate town or city within the limits of such county, whether by judicial proceedings or otherwise.

Code 1950, § 15-384.72; 1960, c. 382; 1962, c. 623, § 15.1-785; 1968, c. 797; 1997, c. 587.



§ 15.2-818. City may petition to become part of county

After the date of adoption of the urban county executive form of government, a city contiguous to or within the limits of such a county may petition, by action of its governing body, to become a part of the county on terms set forth in a resolution adopted by the board. Passage of a referendum within the petitioning city shall constitute approval of the city becoming a district of the county or a part or parts of one or more districts and action of the board shall constitute final approval thereof by the county.

Code 1950, § 15-384.73; 1960, c. 382; 1962, c. 623, § 15.1-786; 1997, c. 587.



§ 15.2-819. Demolition of historic structures; civil penalty

A county may adopt an ordinance which establishes a civil penalty for the demolition, razing or moving of a building or structure which is located in an historic district or which has been designated by the governing body as an historic structure or landmark without the prior approval from either the architectural review board or the governing body as provided by subdivision A 2 of § 15.2-2306.

The civil penalty imposed for a violation of such an ordinance shall not exceed the market value of the property as determined by the assessed value of the property at the time of the destruction or removal of the building or structure. Such value shall include the value of any structures and the value of the real property upon which any such structure or structures were located. Such ordinances may be enforced by the county attorney by bringing an action in the name of the county in the circuit court. Such actions shall be brought against the party or parties deemed responsible for the violation. It shall be the burden of the county to show the liability of the violator by a preponderance of the evidence.

Nothing in this section shall preclude action by the zoning administrator under subdivision A 4 of § 15.2-2286 or action by the board under § 15.2-2208.

1991, c. 201, § 15.1-499.2; 1997, c. 587.



§ 15.2-820. Donations to legal entities owning recreational facilities

A county is authorized to make annual appropriations of public funds to any nonprofit legal entity that is not controlled in whole or in part by any church or religious body that has exclusionary membership practices or rules that owns recreational facilities in the county such as, but not limited to, swimming pools, tennis courts, etc., in an amount not to exceed the amount of real estate taxes that is owed on the recreational facilities owned by the legal entity receiving the appropriations.

The provisions of § 15.2-953 are not affected by this section.

1992, c. 866, § 15.1-27.2; 1997, c. 587; 2005, c. 928.



§ 15.2-821. Board to provide for and set up departments; removal of department head or person assigned to county executive's office; powers of supervisors generally

The board shall, as soon as its members are elected and take office, provide for the performance of all the governmental functions of the county and to that end shall provide for and set up all necessary departments of government consistent with the provisions of this chapter. Any deputy county executive, assistant county executive, or department head may be removed at the pleasure of the board, except as the board may authorize the urban county executive to remove such employees, and such removal shall not be subject to review by any other county employee, agency, board or commission or under the grievance procedure adopted pursuant to § 15.2-1506. The board shall have all authority and powers provided for by this chapter or by other law and shall have the power to raise annually by taxes and assessments on property, persons and other subjects of taxation, which are not prohibited by law, such sums of money as in the judgment of the board are necessary to pay the debts, defray the expenses, accomplish the purposes and perform the functions of the county.

However, any department head who could grieve his own removal from an office held prior to July 1, 1987, under the law in effect at the time he was appointed to office, shall retain such right to grieve his own removal from that office unless that right is waived in writing in consideration of a payment mutually agreed to by that department head and by the board.

Code 1950, § 15-384.50; 1960, c. 382; 1962, c. 623, § 15.1-763; 1966, c. 464; 1968, c. 797; 1987, c. 419; 1997, c. 587.



§ 15.2-822. Designation of officer or employee to exercise power or perform duty

Whenever it is not designated herein what officer or employee of the county shall exercise any power or perform any duty conferred upon or required of the county, or any officer thereof, by general law, then any such power shall be exercised or duty performed by that officer or employee of the county so designated by ordinance or resolution of the board.

Code 1950, § 15-384.51; 1960, c. 382; 1962, c. 623, § 15.1-764; 1997, c. 587.



§ 15.2-823. Departments and commissions of county government

The activities or functions of the county shall, with the exceptions herein provided, be distributed among the following general divisions or departments:

1. Department of finance.

2. Department of public works.

3. Department of social services.

4. Department of law enforcement.

5. Department of education.

6. Department of records.

7. Department of health.

The board may establish any of the following additional departments and commissions and such other departments and commissions as it deems necessary to the proper conduct of the county's business:

1. Department of assessments.

2. Department of farm and home demonstration.

3. Department of public safety.

4. Department of public utilities.

5. Commission on human rights.

Any activity which is unassigned by this chapter shall, upon recommendation of the urban county executive, be assigned by the board to the appropriate department. The board may, upon recommendations of the urban county executive, reassign, transfer or combine any county functions, activities or departments.

Code 1950, § 15-384.52; 1960, c. 382; 1962, c. 623, § 15.1-765; 1972, c. 73; 1980, c. 44; 1997, c. 587.



§ 15.2-824. Appointment of members of certain boards, authorities and commissions

A. Notwithstanding the provisions of §§ 15.2-837, 15.2-855, 15.2-2212, 15.2-5113, 15.2-5703 and 36-11, the board may establish different terms of office for initial and subsequent appointments of (i) the commissioners of any county redevelopment and housing authority created pursuant to the Housing Authorities Law (§§ 36-1 through 36-55.6), (ii) the members of any county authority created pursuant to the Park Authorities Act (§ 15.2-5700 et seq.), (iii) the members of the county planning commission, (iv) the members of the county school board, (v) any commissions created pursuant to § 15.2-823 and (vi) the members of any county water or sewer authority created pursuant to § 15.2-5102.

Such different terms of office for such authorities, boards and commissions shall be for fixed terms, and such different terms of office may include, but are not limited to, terms of either two or four years and terms that extend until July 1 of the year following the year in which there is a regular election provided by general law for the election of supervisors. If the board establishes different terms of office pursuant to this section, such new terms shall affect future appointments to such offices and shall not affect the existing terms of any commissioner or member then serving in office. This section shall not affect the removal of any member of an authority, board or commission for incompetency, neglect of duty or misuse of office pursuant to provisions of general law.

B. Notwithstanding the provisions of §§ 15.2-5113 and 36-11, the board may appoint as many as eleven persons as (i) commissioners of any county redevelopment and housing authority created pursuant to the Housing Authorities Law and (ii) members of any county water or sewer authority created pursuant to § 15.2-5102.

1989, c. 355, § 15.1-765.1; 1992, c. 524; 1997, c. 587.



§ 15.2-825. Committee for legislative audit and review

The board may establish a committee for the audit and review of county agencies and county-funded functions. The committee shall be composed of not more than eleven members who shall be appointed by the board for a term of two years. The committee shall have the power to make performance reviews of operations of county agencies or county-funded programs to ascertain that sums appropriated are expended for the purposes for which such appropriations were made and to evaluate the effectiveness of those agencies and programs. The committee shall make such special studies and reports as it deems appropriate and as the board requests. Notwithstanding the provisions of § 15.2-1534, the board may appoint one or more of its members to serve on this committee.

The board may provide staff assistance to the committee which shall be independent of the administrative staff of the county. Any such staff shall be hired on the basis of merit and shall be paid in conformity with existing pay scales. The director of the staff to the committee shall serve at the pleasure of the board, and if removed, such removal shall not be subject to review by any other employee, agency, board or commission of the county or under the grievance procedure adopted pursuant to § 15.2-1506. The director of any such staff shall be known as the auditor of the board.

1992, c. 524, § 15.1-765.2; 1993, cc. 621, 781; 1995, c. 722; 1997, c. 587.



§ 15.2-826. Department of finance; director; general duties

The director of finance shall be the head of the department of finance and as such have charge of (i) the administration of the county's financial affairs, including the budget; (ii) the assessment of property for taxation; (iii) the collection of taxes, license fees and other revenues; (iv) the custody of all public funds belonging to or handled by the county; (v) the supervision of the expenditures of the county and its subdivisions; (vi) the disbursement of county funds; (vii) the purchase, storage and distribution of all supplies, materials, equipment and contractual service needed by any department, office or other using agency of the county unless some other officer or employee is designated for this purpose; (viii) the keeping and supervision of all accounts; and (ix) such other duties as the board requires.

The board may assign the budget function to the urban county executive or a budget officer.

Code 1950, § 15-384.53; 1960, c. 382; 1962, c. 623, § 15.1-766; 1972, c. 456; 1982, c. 647; 1987, c. 419; 1997, c. 587.



§ 15.2-827. Same; expenditures and accounts

No money shall be drawn from the county treasury, nor shall any obligation for the expenditure of money be incurred, except in pursuance of a legally enacted appropriation resolution, or legally enacted supplement thereto passed by the board. Accounts shall be kept for each item of appropriation made by the board. Each such account shall show in detail the appropriation made thereto, the amount drawn thereon, the unpaid obligations charged against it, and the unencumbered balance in the appropriation account, properly chargeable, sufficient to meet the obligation entailed by contract, agreement or order.

Code 1950, § 15-384.53; 1960, c. 382; 1962, c. 623, § 15.1-766; 1972, c. 456; 1982, c. 647; 1987, c. 419; 1997, c. 587.



§ 15.2-828. Same; powers of commissioners of revenue; real estate assessments

A. The director of finance shall exercise all the powers conferred and perform all the duties imposed by general law upon commissioners of the revenue, not inconsistent herewith, and shall be subject to the obligations and penalties imposed by general law.

B. Every general reassessment of real estate in the county, unless some other person is designated for this purpose, shall be made by the director of finance. He shall collect and keep data and devise methods and procedures to be followed in each such general reassessment that will make for uniformity in assessments throughout the county.

In addition to any other method provided by general law or by this chapter, the director of finance may provide for the annual assessment and equalization of real estate and any general reassessment ordered by the board. The director of finance or his designated agent shall collect data, provide maps and charts, and devise methods and procedures to be followed for such assessments that will make for uniformity in assessments throughout the county.

All real estate shall be assessed as of January 1 of each year by the director of finance or other person designated to make such assessment. Such assessment shall provide for the equalization of assessments of real estate, correction of errors in tax assessment records, addition of erroneously omitted properties to the tax rolls, and the removal of properties acquired by owners not subject to taxation.

Any reassessments which change the assessment of real estate shall not be extended for taxation until after a written notice has been mailed to the person in whose name such property is to be assessed at his last known address, setting forth the amount of the new assessment.

C. This section shall not apply to real estate assessable under the law by the State Corporation Commission.

Code 1950, § 15-384.53; 1960, c. 382; 1962, c. 623, § 15.1-766; 1972, c. 456; 1982, c. 647; 1987, c. 419; 1997, c. 587.



§ 15.2-829. Same; powers of county treasurer; deposit of moneys

A. The director of finance shall also exercise the powers conferred and perform all the duties imposed by general law upon county treasurers, and shall be subject to the obligations and penalties imposed by general law. All moneys received by any county officer or employee for or in connection with the business of the county shall be paid promptly into the hands of the director of finance. All such money shall be promptly deposited by the director of finance to the credit of the county in such banks or trust companies as the board selects. No money shall be disbursed or paid out by the county except upon check signed by the chairman of the board, or other person the board designates, and countersigned by the director of the department of finance or by an electronic fund wire or payment system, or by any means deemed appropriate and sound by the director of finance and approved by the board drawn upon a warrant issued by the board. If any money is knowingly paid otherwise than upon the director of finance's check, electronic fund wire or payment system or by alternative means specifically approved by the director of finance and the urban county board of supervisors, drawn upon such warrant, this payment shall be invalid against the county.

B. The board may designate one or more banks or trust companies as a receiving or collecting agency under the direction of the department of finance. All funds so collected or received shall be deposited to the credit of the county in such banks or trust companies as the board selects.

C. Every bank or trust company serving as a depository or as a receiving or collecting agency for county funds shall be required by the board to give adequate security therefor, and to meet such interest requirements as the board establishes by ordinance or resolution. All interest on money so deposited shall accrue to the county's benefit. The director of finance or his authorized deputies may transfer funds from one such depository to another by wire.

Code 1950, § 15-384.53; 1960, c. 382; 1962, c. 623, § 15.1-766; 1972, c. 456; 1982, c. 647; 1987, c. 419; 1997, c. 587.



§ 15.2-830. Same; claims against counties; accounts

The director of finance shall audit all claims against the county for goods or services. He shall also (i) ascertain that such claims are in accordance with the purchase orders or contracts of employment from which the claims arise; (ii) present such claims to the board for approval after such audit; (iii) draw all checks in settlement of such claims after approval by the board unless the board otherwise provides; (iv) keep a record of the revenues and expenditures of the county; (v) keep such accounts and records of the county's affairs as shall be prescribed by the Auditor of Public Accounts; and (vi) at the end of each month, prepare and submit to the board statements showing the progress and status of the county's affairs in such form as agreed upon by the Auditor of Public Accounts and the board. Such accounts and records may be kept in such form, including microphotography or other reproductive method, as the board prescribes.

Code 1950, § 15-384.53; 1960, c. 382; 1962, c. 623, § 15.1-766; 1972, c. 456; 1982, c. 647; 1987, c. 419; 1997, c. 587.



§ 15.2-831. Same; director as purchasing agent

The director of finance shall act as purchasing agent for the county, unless the board designates some other officer or employee for such purpose. The director of finance or the person designated as purchasing agent shall make all purchases, subject to such exceptions as the board allows. He may transfer supplies, materials or equipment between departments and offices; sell any surplus supplies, materials or equipment; and make such other sales as the board authorizes. He may also, with the board's approval, (i) establish suitable specifications or standards for all supplies, materials and equipment to be purchased for the county; (ii) inspect all deliveries to determine their compliance with such specifications and standards; and (iii) sell supplies, materials and equipment to volunteer emergency medical services agencies and firefighting companies at the same cost of such supplies, materials and equipment to the county. He shall have charge of such storerooms and warehouses of the county as the board provides.

All purchases shall be made in accordance with Chapter 43 (§ 2.2-4300 et seq.) of Title 2.2 and under such rules and regulations consistent with Chapter 43 of Title 2.2 as the board establishes by ordinance or resolution, which ordinance or resolution may, notwithstanding the provisions of § 15.2-830, provide for the use of a combination purchase order-check, which check may be made valid for such maximum amount as the board may fix, not to exceed $250. Subject to such exceptions as the board provides, before making any sale the director shall invite competitive bidding under such rules and regulations as the board establishes by ordinance or resolution. He shall not furnish any supplies, materials, equipment or contractual services to any department or office except upon receipt of a properly approved requisition and unless there is an unencumbered appropriation balance sufficient to pay for the supplies, materials, equipment or contractual services.

Code 1950, § 15-384.53; 1960, c. 382; 1962, c. 623, § 15.1-766; 1972, c. 456; 1982, c. 647; 1987, c. 419; 1997, c. 587; 2015, cc. 502, 503.



§ 15.2-832. Same; assistants

The director may have such deputies or assistants in the performance of his duties as the board allows.

Code 1950, § 15-384.53; 1960, c. 382; 1962, c. 623, § 15.1-766; 1972, c. 456; 1982, c. 647; 1987, c. 419; 1997, c. 587.



§ 15.2-833. Same; obligations of chief assessing officer

The chief assessing officer shall be subject to the obligations and penalties imposed by general law upon commissioners of the revenue.

Code 1950, § 15-384.53; 1960, c. 382; 1962, c. 623, § 15.1-766; 1972, c. 456; 1982, c. 647; 1987, c. 419; 1997, c. 587.



§ 15.2-834. Department of public works

The director of public works shall be head of the department of public works. He shall have charge of the construction and maintenance of county drains and all other public works and construction and care of public buildings, storerooms and warehouses. He shall have the custody of such equipment and supplies as the board authorizes. He shall exercise the powers conferred and perform the duties imposed upon him by the board.

Code 1950, § 15-384.54; 1960, c. 382; 1962, c. 623, § 15.1-767; 1997, c. 587.



§ 15.2-835. Department and board of social services

The superintendent of social services, who shall be head of the department of social services, shall be chosen from a list of eligibles furnished by the State Department of Social Services. Such person shall exercise the powers conferred and perform the duties imposed by general law upon the county board of social services, not inconsistent herewith. Such person shall also perform such other duties as the board imposes upon him.

The board shall select at least five and not more than eleven qualified county citizens, one of whom may be a member of the urban county board of supervisors, who shall constitute the county board of social services. Such board shall advise and cooperate with the department of social services and may adopt necessary rules and regulations not in conflict with law concerning such department.

As provided for in Chapters 2 (§ 63.2-200 et seq.) and 3 (§ 63.2-300 et seq.) of Title 63.2, the urban county board of supervisors in its discretion may designate either the superintendent of social services or the above-mentioned county board of social services as the local board. If the urban county board of supervisors designates the superintendent of social services as constituting the local board, the county board of social services shall serve in an advisory capacity to such officer with respect to the duties and functions imposed upon him by law.

Code 1950, § 15-384.55; 1960, c. 382; 1962, c. 623, § 15.1-768; 1972, c. 73; 1974, cc. 44, 45; 1980, c. 62; 1981, c. 483; 1992, c. 524; 1997, c. 587.



§ 15.2-836. Department of law enforcement

The department of law enforcement shall consist of the attorney for the Commonwealth, chief of police, and sheriff, together with their assistants, police officers, deputies and employees. If a department of public safety is created, the chief of police, his police officers and employees shall be a part of such department as hereinafter provided.

The attorney for the Commonwealth shall exercise the powers conferred and perform the duties imposed upon such officer by general law and shall be accountable to the board in all matters affecting the county and shall perform such duties, consistent with his office, as the board directs. He shall be selected as provided by general law.

The department of law enforcement may also include a county attorney to be appointed by the board upon the recommendation of the county executive and who shall serve at an annual salary to be set by the board. If a county attorney is appointed, the attorney for the Commonwealth shall be relieved of the duties of advising the board, of drafting or preparing county ordinances, and of defending or bringing civil actions in which the county or any of its officials is a party. All such duties shall be performed by the county attorney, who shall be accountable to the board in all such matters.

The sheriff shall exercise the powers conferred and perform all the duties imposed upon sheriffs by general law except as herein provided. He shall have the custody, feeding and care of all prisoners confined in the county jail. He shall perform such other duties as the board may impose upon him. The sheriff shall be selected as provided by general law. The sheriff and such other deputies and assistants appointed hereunder shall receive such compensation as the board prescribes. Any police officer appointed by the urban county executive or the board shall be under the supervision and control of the board unless such supervision and control are conferred upon the urban county executive. Such police officer shall have such powers as may be provided by general law throughout the county, including all towns therein.

Code 1950, § 15-384.56; 1960, c. 382; 1962, c. 623, § 15.1-769; 1966, c. 464; 1968, c. 797; 1978, c. 558; 1997, c. 587.



§ 15.2-837. Department of education

The department of education shall consist of the county school board, the division superintendent of schools and the officers and employees thereof. Except as herein otherwise provided, the county school board and the division superintendent of schools shall exercise the powers conferred and perform the duties imposed upon them by general law. In addition the parks and playgrounds shall be under the supervision and control of the department of education unless otherwise provided by the urban county board of supervisors. The county school board shall be composed of not less than five nor more than twelve members, who shall be chosen by the urban county board of supervisors to serve for a term of two years, except that as many as one half of the members of the first such board appointed may be appointed for lesser terms. The exact number of members shall be determined by the urban county board of supervisors. The term of office for any member appointed after July 1, 1972, shall expire on July 1 of the second year after his appointment.

The board of county supervisors may also appoint a county resident to cast the deciding vote in case of a tie vote of the school board as provided in § 22.1-75. The tie breaker, if any, shall be appointed for a four-year term whether appointed to fill a vacancy caused by expiration of a term or otherwise.

The chairman of the county school board, unless some other person in the department is designated by the school board for such purpose, may appear before the urban county board of supervisors and present his views on matters relating to the department of education.

Notwithstanding any contrary provisions of this section, a county which has an elected school board shall comply with the applicable provisions of Article 7 (§ 22.1-57.1 et seq.) of Title 22.1.

Code 1950, § 15-384.57; 1960, c. 382; 1962, c. 623, § 15.1-770; 1968, c. 797; 1972, c. 162; 1980, c. 559; 1981, c. 246; 1994, c. 445; 1997, c. 587.



§ 15.2-838. Department of records

The department of records shall be under the supervision and control of the county clerk. He shall be clerk of the circuit court of the county and, if designated by the board, clerk for the county court. The county clerk shall also be clerk of the board unless the board designates some other person for this purpose. He shall exercise the powers conferred and perform the duties imposed upon such officers by general law and shall be subject to the obligations and penalties imposed by general law. He shall also perform such other duties the board imposes upon him.

Code 1950, § 15-384.58; 1960, c. 382; 1962, c. 623, § 15.1-771; 1966, c. 464; 1997, c. 587.



§ 15.2-839. Department and board of health

The department of health shall consist of the county health officer, who shall be chosen from a list of eligibles furnished by the State Board of Health and the other officers and employees of such department. The county health officer shall be head of such department and shall exercise the powers conferred and shall perform the duties imposed upon the local health officer and the local board of health by general law, not inconsistent herewith. He shall also perform such other duties as the board imposes upon him.

The board of supervisors may select two qualified county citizens, who, together with the county health officer, shall constitute the county board of health. Such board shall advise and cooperate with the department of health and shall have power to adopt rules and regulations, not in conflict with law, concerning the department. The board of health may at any time be abolished by the board of supervisors.

Code 1950, § 15-384.59; 1960, c. 382; 1962, c. 623, § 15.1-772; 1997, c. 587.



§ 15.2-840. Department of assessments

A. The department of assessments, if and when established, shall be headed by a commissioner of the revenue or supervisor of assessments, who shall exercise the power conferred and perform the duties imposed by § 15.2-826 upon the director of finance.

B. In addition to the powers and duties hereinabove conferred, the governing body of any county which has provided for a department of assessments headed by a supervisor of assessments may, in lieu of the method now prescribed by law, provide for the annual assessments and equalization of assessments of real estate by such department. All real estate shall thereafter be assessed as of January 1 of each year. The board of supervisors shall appoint a board of equalization of real estate assessments composed of not less than three nor more than eleven members. The board of supervisors may provide for terms varying in duration not to exceed four years. Such equalization board shall have the powers and duties provided by and be subject to, the provisions of Article 14 (§ 58.1-3370 et seq.) of Chapter 32 of Title 58.1. Any person aggrieved by any assessment made under the provisions of this section may apply for relief to such board as therein provided. The provisions of this section shall not, however, apply to any real estate assessable under the law by the State Corporation Commission.

C. The board of equalization may sit in panels of at least three members each under the following terms and conditions:

1. The presence of all members in the panel shall be necessary to constitute a quorum.

2. The chairman of the board of equalization shall assign the members to panels and, insofar as practicable, rotate the membership of the panels.

3. The chairman of the board of equalization shall preside over any panel of which he is a member and shall designate the presiding member of the other panels.

4. Each panel shall perform its duties independently of the others.

5. The board of equalization shall sit en banc (i) when there is a dissent in the panel to which the matter was originally assigned and an aggrieved party requests an en banc hearing or (ii) upon its own motion at any time, in any matter in which a majority of the board of equalization determines it is appropriate to do so. The board of equalization sitting en banc shall consider and decide the matter and may affirm, reverse, overrule or modify any previous decision by any panel.

Code 1950, § 15-384.60; 1960, c. 382; 1962, c. 623, § 15.1-773; 1968, c. 797; 1976, c. 174; 1989, c. 355; 1992, c. 524; 1997, c. 587.



§ 15.2-841. Department of farm and home demonstration

The department of farm and home demonstration shall consist of the county agricultural agent, who shall be head of the department, a home demonstration agent and such assistants and employees as may be appointed or employed. The county agricultural agent and the home demonstration agent shall be selected from lists of eligibles submitted by the Virginia Polytechnic Institute and State University. They shall perform such duties as the board imposes upon them.

Code 1950, § 15-384.61; 1960, c. 382; 1962, c. 623, § 15.1-774; 1997, c. 587.



§ 15.2-842. Department of public safety

The department of public safety, if and when established, shall be under the supervision of a director of public safety. Such department may consist of the following divisions:

1. Division of police, in the charge of a chief of police and consisting of such other police officers and personnel as may be appointed.

2. Division of fire protection, in the charge of a fire chief and consisting of such fire fighters and other personnel as may be appointed.

Code 1950, § 15-384.62; 1960, c. 382; 1962, c. 623, § 15.1-775; 1977, c. 326; 1997, c. 587.



§ 15.2-843. Department of public utilities

The department of public utilities, if and when established, shall be under the supervision of a director of public utilities. Such department shall be in charge of construction, operation, maintenance and administration of all public works coming under the general category of public utilities, owned, operated and controlled by any such county or district or any sanitary district of such county. Such department shall be responsible for the administration of the affairs of the sanitary districts, including but not limited to water systems, sewer systems, sewage disposal systems, garbage and any other sanitary district functions not assigned or administered by other departments or agencies. If the county has a division of fire protection and a fire chief under the provisions of § 15.2-842 then such fire protection shall not be under the department of public utilities.

Code 1950, § 15-384.63; 1960, c. 382; 1962, c. 623, § 15.1-776; 1997, c. 587.



§ 15.2-844. Examination and audit of books and accounts

The board shall require an annual audit of the books of every county officer who handles public funds to be made by a certified public accountant who is not a regular officer or employee of the county and who is thoroughly qualified by training and experience. An audit made by the Auditor of Public Accounts under the provisions of law may be considered as having satisfied the requirements of this paragraph.

Either the board or the urban county executive may at any time order an examination or audit of the accounts of any officer or department of the county government. Upon the death, resignation, removal or expiration of the term of any county officer, the director of finance shall cause an audit and investigation of the accounts of such officer to be made and shall report the results to the executive and the board. In the case of the death, resignation or removal of the director of finance, the board shall cause an audit to be made of his accounts. If as a result of any such audit, an officer is found indebted to the county, the board shall proceed forthwith to collect such indebtedness.

Code 1950, § 15-384.64; 1960, c. 382; 1962, c. 623, § 15.1-777; 1997, c. 587.



§ 15.2-845. Schedule of compensation

The board shall establish a schedule of compensation for officers and employees which shall provide equitable compensation for officers and employees and which shall provide for recognition of length of service and of merit. The compensation prescribed shall be subject to such limitations made by general law.

Code 1950, § 15-384.65; 1960, c. 382; 1962, c. 623, § 15.1-778; 1997, c. 587.



§ 15.2-846. Salaries and expenses of board members; administrative staff

The board shall establish the salaries and allowances of board members in accordance with the provisions of general law provided:

1. A public hearing shall be held on the salaries to be established;

2. No increase in such salaries shall be effective until the expiration of the current term of all board members whose salaries are to be increased; and

3. Any action or procedure necessary to be taken to increase such salaries shall be completed not later than April 15 of any year in which there is an election for board members.

Each board member, in addition to salary and allowances, shall be entitled to reasonable administrative staff support paid by the county in conformity with existing pay scales and whose duty shall be limited exclusively to county business.

1975, c. 143, § 15.1-778.1; 1978, c. 382; 1982, c. 376; 1983, c. 152; 1988, c. 879; 1997, c. 587.



§ 15.2-847. Budget; board to fix salaries and allowances

Each year at least two weeks before the board must prepare its proposed annual budget, the urban county executive shall prepare and submit to the board a budget presenting a financial plan for conducting the county's affairs for the ensuing year. The budget shall be set up in the manner prescribed by general law. Hearings thereon shall be held and notice thereof given and the budget adopted in accordance with such general law. The board shall establish the salary and allowances of all county employees.

Code 1950, § 15-384.66; 1960, c. 382; 1962, c. 623, § 15.1-779; 1966, c. 464; 1968, c. 797; 1975, c. 143; 1997, c. 587.



§ 15.2-848. Compensation of officers and employees; fee system abolished

All county officers and employees shall be paid regular compensation and the fee system as a method of compensation in the county shall be abolished, except as to those officers not affected by the adoption of this form of county organization and government. All such officers and employees shall, however, continue to collect all fees and charges provided for by general law, shall keep a record thereof, and shall promptly transmit all such fees and charges collected to the director of finance, who shall promptly receipt therefor. Such officers shall also keep such other records as are required by § 17.1-283. All fees and commissions, which but for this section would be paid to such officers by the Commonwealth for services rendered, shall be paid into the county treasury.

The excess, if any, of the fees collected by each of the officers mentioned in § 17.1-283 or collected by anyone exercising the powers of and performing the duties of any such officers, over (i) the allowance to which such officers would be entitled by general law but for the provisions of this section and (ii) expenses in such amount as allowed by the Compensation Board shall be paid, one third into the state treasury and two thirds to the county.

Any county officer or employee who fails or refuses to collect any fee which is collectible and should be collected under the provisions of this section, or who fails or refuses to pay any fee so collected to the county as herein provided, shall upon conviction be deemed guilty of a misdemeanor.

Code 1950, § 15-384.68; 1960, c. 382; 1962, c. 623, § 15.1-781; 1997, c. 587.



§ 15.2-849. Establishing times and conditions of employment; personnel management, etc

A. A county may establish and prescribe for all county employees and, as necessary, for officers thereof, the following provisions:

1. Normal workdays and hours of employment therein;

2. Holidays;

3. Days of vacation allowed;

4. Days of sick leave allowed;

5. Other provisions concerning the hours and conditions of employment;

6. Plans of personnel management and control;

7. Systems of retirement for all or any classes of officers and employees of the county but the adoption of the urban county executive form of government shall in no way affect any retirement system in effect in any such county prior to the date of adoption of such form; and

8. Notwithstanding any other provision of law, such employee benefit programs as it deems appropriate. In connection with some or all of such employee benefit programs, the county may enter into voluntary salary reduction agreements with its officers and employees when such agreements are authorized under the laws of the United States relating to federal income taxes. Any such voluntary salary reduction agreements entered into prior to January 1, 1988, are hereby validated.

B. Any such county shall have the power to establish, alter, amend or repeal at will any provision adopted under subsection A hereof.

Code 1950, § 15-384.69; 1960, c. 382; 1962, c. 623, § 15.1-782; 1988, c. 879; 1997, c. 587.



§ 15.2-850. Bonds of officers

The urban county executive shall give bond payable to the county in the amount of not less than $5,000. The director of finance shall give bond in the amount of not less than fifteen percent of the amount of money to be received by him annually, but he shall not be required to give a bond in excess of five million dollars except as hereinafter provided. If the urban county executive serves also as director of finance, he shall give bond to the full amount indicated above for the director of finance. The board may fix bonds in excess of these amounts and require bonds of other county officers in the board's discretion, conditioned on the faithful discharge of their duties and the proper accounting for all funds coming into their possession.

Code 1950, § 15-384.70; 1960, c. 382; 1962, c. 623, § 15.1-783; 1968, cc. 375, 797; 1997, c. 587.



§ 15.2-851. Expedited land development review procedure

A. A county may establish, by ordinance, a separate processing procedure for the review of preliminary and final subdivision and site plans and other development plans certified by licensed professional engineers, architects, landscape architects and land surveyors who are also licensed pursuant to § 54.1-408 and recommended for submission by persons who have received special training in such county's land development ordinances and regulations. The purpose of such separate review procedure is to provide a procedure to expedite the county's review of certain qualified land development plans. If a separate procedure is established, the county shall establish within the adopted ordinance the criteria for qualification of persons and whose work is eligible to use the separate procedure as well as a procedure for determining if the qualifications are met by persons applying to use the separate procedure. Persons who satisfy the criteria of subsection B below shall qualify as plans examiners. Plans reviewed and recommended for submission by plans examiners and certified by the appropriately licensed professional engineer, architect, landscape architect or land surveyor shall qualify for the separate processing procedure.

B. The qualifications of those persons who may participate in this program shall include, but not be limited to, the following:

1. A bachelor of science degree in engineering, architecture, landscape architecture or related science or equivalent experience or a land surveyor certified pursuant to § 54.1-408.

2. Successful completion of an educational program specified by the county.

3. A minimum of two years of land development engineering design experience acceptable to the county.

4. Attendance at continuing educational courses specified by the county.

5. Consistent preparation and submission of plans which meet all applicable ordinances and regulations.

C. If an expedited review procedure is adopted by the board of supervisors pursuant to this section, the board of supervisors shall establish an advisory plans examiner board which shall make recommendations to the board of supervisors on the general operation of the program, on the general qualifications of those who may participate in the expedited processing procedure, on initial and continuing educational programs needed to qualify and maintain qualification for such a program, and on the general administration and operation of such a program. In addition, the plans examiner board shall submit recommendations to the board of supervisors as to those persons who meet the established qualifications for participation in the program and as to whether those persons who have previously qualified to participate in the program should be disqualified, suspended or otherwise disciplined. The plans examiner board shall consist of six members who shall be appointed by the board of supervisors for staggered four-year terms. Initial terms may be less than four years so as to provide for staggered terms. The plans examiner board shall consist of three persons in private practice as licensed professional engineers or land surveyors certified pursuant to § 54.1-408, at least one of whom shall be a certified land surveyor; one person employed by the county government; one person employed by the Virginia Department of Transportation who shall serve as a nonvoting advisory member; and one citizen member. All plans examiner board members who serve as licensed engineers or as certified surveyors must maintain their professional license or certification as a condition of holding office, and all such persons shall have at least two years of experience in land development procedures of the county. The citizen member shall meet the qualifications provided in § 54.1-107. However, such member, notwithstanding the proscription of provision (i) of § 54.1-107, shall have training as an engineer or surveyor and may be currently licensed, certified or practicing his profession.

D. The expedited land development program shall include an educational program conducted under the auspices of a state institution of higher education. The instructors in the educational program shall consist of persons in the private and public sectors who are qualified to prepare land development plans. The educational program shall include the comprehensive and detailed study of county ordinances and regulations relating to plans and how they are applied.

E. The separate processing system may include a review of selected or random aspects of plans rather than a detailed review of all aspects. However, it shall also include periodic detailed review of plans prepared by persons who qualify for the system.

F. In no event shall this section relieve persons who prepare and submit plans of the responsibilities and obligations which they would otherwise have with regard to the preparation of plans, nor shall it relieve the county of its obligation to review other plans in the time periods and manner prescribed by law.

1989, c. 735, § 15.1-783.01; 1990, c. 822; 1997, c. 587; 2009, c. 309.



§ 15.2-851.1. Optional provisions of a subdivision ordinance

A. As an alternative to the requirements of the first paragraph of subdivision 5 of § 15.2-2241, a subdivision ordinance may include reasonable regulations and provisions that apply to or provide for the acceptance of dedication for public use of any right-of-way located within any subdivision or section thereof, which has constructed or proposed to be constructed within the subdivision or section thereof, any street, curb, gutter, sidewalk, bicycle trail, drainage or sewerage system, waterline as part of a public system or other improvement dedicated for public use, and maintained by the locality, the Commonwealth, or other public agency, and for the provision of other site-related improvements required by local ordinances for vehicular ingress and egress, including traffic signalization and control, for public access streets, for structures necessary to ensure stability of critical slopes, and for storm water management facilities, financed or to be financed in whole or in part by private funds only if the owner or developer (i) certifies to the governing body that the construction costs have been paid to the person constructing such facilities; (ii) furnishes to the governing body a certified check or cash escrow in the amount of the estimated costs of construction; (iii) furnishes a personal, corporate, or property bond, with surety satisfactory to the governing body or its designated administrative agency, in an amount sufficient for and conditioned upon the construction of such facilities, or a contract for the construction of such facilities and the contractor's bond, with like surety, in like amount and so conditioned; or (iv) furnishes to the governing body a bank or savings institution's letter of credit on certain designated funds satisfactory to the governing body or its designated administrative agency as to the bank or savings institution, the amount, and the form. If the owner or developer has not met all previous land development obligations in accordance with all development agreements with the locality as determined by the governing body or its designated administrative agency for the previous seven years, then a personal, corporate, or property bond may be disallowed by the governing body as security for such facilities, and in such event, security for such facilities shall be restricted to a certified check, cash escrow, or a letter of credit that meets the requirements of clause (iv) herein. The amount of such certified check, cash escrow, bond, or letter of credit shall not exceed the total of the estimated cost of construction based on current unit prices for new public or private sector construction in the locality and a reasonable allowance for estimated administrative costs, inflation, and potential damage to existing roads or utilities, which shall not exceed 25% of the estimated construction costs. However, if for the previous seven years the owner or developer has not met all previous land development obligations in accordance with all development agreements with the locality as determined by the governing body or its designated administrative agency, the governing body may require that the allowance for estimated administrative costs, inflation, and potential damage to existing roads or utilities be greater than 25% of the estimated construction costs, but not to exceed 50% of the estimated construction costs. "Developer," as used in this section, means any owner, builder, subdivider or other person or entity engaged in the land development process and shall include their principals, officers, members, managers, partners, alter egos, and members of the immediate family related to any of the foregoing. "Such facilities," as used in this section, means those facilities specifically provided for in this section.

B. As an alternative to the requirements of subsection E of § 15.2-2245, a subdivision ordinance may provide that upon written request by the subdivider or developer, the governing body or its designated administrative agency shall be required to make periodic partial releases of such bond, escrow, letter of credit, or other performance guarantee in a cumulative amount equal to no less than 90% of the original amount for which the bond, escrow, letter of credit, or other performance guarantee was taken, and may make partial releases to such lower amounts as may be authorized by the governing body or its designated administrative agency based upon the percentage of public facilities completed and approved by the governing body, local administrative agency, or state agency having jurisdiction. If the subdivider or developer has not met all previous land development obligations in accordance with all development agreements with the locality as determined by the governing body or its designated administrative agency for the previous seven years prior to the written request for partial release, the cumulative amount released may be equal to no less than 80% of the original amount for which the bond, escrow, letter of credit, or other performance guarantee was taken. "Subdivider" and "developer," as used in this section, mean any owner, builder, subdivider, or other person or entity engaged in the land development process and shall include their principals, officers, members, managers, partners, alter egos, and members of the immediate family related to any of the foregoing. Periodic partial releases may not occur before the completion of at least 30% of the public facilities covered by any bond, escrow, letter of credit, or other performance guarantee. The governing body or administrative agency shall not be required to execute more than three periodic partial releases in any 12-month period. Upon final completion and acceptance of the public facilities, the governing body or administrative agency shall release any remaining bond, escrow, letter of credit, or other performance guarantee to the subdivider or developer. For the purpose of final release, the term "acceptance" means when the public facility is accepted by and taken over for operation and maintenance by the state agency, local government department or agency, or other public authority which is responsible for maintaining and operating such public facility upon acceptance.

2006, c. 736.



§ 15.2-852. Disclosures in land use proceedings

A. Each individual member of the board of supervisors, the planning commission, and the board of zoning appeals in any proceeding before each such body involving an application for a special exception or variance or involving an application for amendment of a zoning ordinance map, which does not constitute the adoption of a comprehensive zoning plan, an ordinance applicable throughout the county, or an application filed by the board of supervisors that involves more than 10 parcels that are owned by different individuals, trusts, corporations, or other entities, shall, prior to any hearing on the matter or at such hearing, make a full public disclosure of any business or financial relationship which such member has, or has had within the 12-month period prior to such hearing, (i) with the applicant in such case, or (ii) with the title owner, contract purchaser or lessee of the land that is the subject of the application, except, in the case of a condominium, with the title owner, contract purchaser, or lessee of 10% or more of the units in the condominium, or (iii) if any of the foregoing is a trustee (other than a trustee under a corporate mortgage or deed of trust securing one or more issues of corporate mortgage bonds), with any trust beneficiary having an interest in such land, or (iv) with the agent, attorney or real estate broker of any of the foregoing. For the purpose of this subsection, "business or financial relationship" means any relationship (other than any ordinary customer or depositor relationship with a retail establishment, public utility or bank) such member, or any member of the member's immediate household, either directly or by way of a partnership in which any of them is a partner, employee, agent or attorney, or through a partner of any of them, or through a corporation in which any of them is an officer, director, employee, agent or attorney or holds 10 percent or more of the outstanding bonds or shares of stock of a particular class, has, or has had within the 12-month period prior to such hearing, with the applicant in the case, or with the title owner, contract purchaser or lessee of the subject land, except, in the case of a condominium, with the title owner, contract purchaser, or lessee of 10% or more of the units in the condominium, or with any of the other persons above specified. For the purpose of this subsection "business or financial relationship" also means the receipt by the member, or by any person, firm, corporation or committee in his behalf from the applicant in the case or from the title owner, contract purchaser or lessee of the subject land, except, in the case of a condominium, with the title owner, contract purchaser, or lessee of 10% or more of the units in the condominium, or from any of the other persons above specified, during the 12-month period prior to the hearing in such case, of any gift or donation having a value of more than $100, singularly or in the aggregate.

If at the time of the hearing in any such case such member has a relationship of employee-employer, agent-principal, or attorney-client with the applicant in the case or with the title owner, contract purchaser or lessee of the subject land except, in the case of a condominium, with the title owner, contract purchaser, or lessee of 10% or more of the units in the condominium, or with any of the other persons above specified, that member shall, prior to any hearing on the matter or at such hearing, make a full public disclosure of such employee-employer, agent-principal, or attorney-client relationship and shall be ineligible to vote or participate in any way in such case or in any hearing thereon.

B. In any case described in subsection A pending before the board of supervisors, planning commission or board of zoning appeals, the applicant in the case shall, prior to any hearing on the matter, file with the board or commission a statement in writing and under oath identifying by name and last known address each person, corporation, partnership or other association specified in the first paragraph of subsection A. The requirements of this section shall be applicable only with respect to those so identified.

C. Any person knowingly and willfully violating the provisions of this section shall be guilty of a Class 1 misdemeanor.

1968, c. 774, § 15.1-73.4; 1970, c. 654; 1988, c. 879; 1997, c. 587; 2004, cc. 498, 552; 2006, cc. 9, 287, 317; 2014, c. 743.



§ 15.2-853. Commission on human rights; human rights ordinance

A county may enact an ordinance prohibiting discrimination in housing, real estate transactions, employment, public accommodations, credit and education on the basis of race, color, religion, sex, pregnancy, childbirth or related medical conditions, national origin, age, marital status or disability. The board may enact an ordinance establishing a local commission on human rights which shall have the following powers and duties:

1. To promote policies to ensure that all persons be afforded equal opportunity;

2. To serve as an agency for receiving, investigating, holding hearings, processing and assisting in the voluntary resolution of complaints regarding discriminatory practices occurring within the county; and

3. With the approval of the county attorney, to seek, through appropriate enforcement authorities, prevention of or relief from a violation of any ordinance prohibiting discrimination and to exercise such other powers and duties as provided in this article. However, the commission shall have no power itself to issue subpoenas, award damages or grant injunctive relief.

For the purposes of this article, "person" means one or more individuals, labor unions, partnerships, corporations, associations, legal representatives, mutual companies, joint-stock companies, trusts or unincorporated organizations.

1986, c. 495, § 15.1-783.1; 1989, c. 355; 1997, cc. 404, 587.



§ 15.2-854. Investigations

Whenever the commission on human rights has a reasonable cause to believe that any person has engaged in, or is engaging in, any violation of a county ordinance which prohibits discrimination due to race, color, religion, sex, pregnancy, childbirth or related medical conditions, national origin, age, marital status, or disability, and, after making a good faith effort to obtain the data, information, and attendance of witnesses necessary to determine whether such violation has occurred, is unable to obtain such data, information, or attendance, it may request the county attorney to petition the judge of the general district court for its jurisdiction for a subpoena against any such person refusing to produce such data and information or refusing to appear as a witness, and the judge of such court may, upon good cause shown, cause the subpoena to be issued. Any witness subpoena issued under this section shall include a statement that any statements made will be under oath and that the respondent or other witness is entitled to be represented by an attorney. Any person failing to comply with a subpoena issued under this section shall be subject to punishment for contempt by the court issuing the subpoena. Any person so subpoenaed may apply to the judge who issued a subpoena to quash it.

1986, c. 495, § 15.1-783.2; 1994, c. 873; 1997, cc. 404, 587.



§ 15.2-855. Division of county into districts; functions of districts; appointees to planning commission and school board

Within ninety days after the adoption of the urban county executive form of government, the board, after holding a public hearing thereon, shall divide the county into from five to eleven districts. Each district shall be composed of contiguous and compact territory and shall be so constituted as to give, as nearly as is practicable, representation in proportion to the population in the district.

These districts shall serve as the electoral divisions for elections of members of the urban county board of supervisors, and as sanitary districts under the provisions of Article 5 (§ 15.2-858 ), and shall have such other functions as are specified herein.

Each district shall have at least one of its residents who is a qualified voter of the district appointed to the local planning commission of the county and to the county school board. Each member of the county school board shall be appointed for terms and serve in accordance with all the provisions of § 15.2-837.

Code 1950, § 15-384.74; 1960, c. 382; 1962, c. 623, § 15.1-787; 1966, c. 464; 1968, c. 797; 1971, Ex. Sess., c. 201; 1973, c. 545; 1997, c. 587.



§ 15.2-856. Changes in boundaries of districts

After the publication of the official results of each United States decennial census, the board shall make such changes in district boundaries as are required to meet the tests of equitable population distribution among the districts with a minimum disruption of the then existing district pattern of service. In 1971 and every ten years thereafter, and also whenever the boundaries of such districts are changed, the board shall reapportion the representation in the governing body among the districts, and may, within the limits established in § 15.2-855, increase or decrease the number of districts.

Each such reapportionment, other than decennial, shall become effective on January 1 following the year in which it occurs. If such reapportionment, other than decennial, results in the creation of a district or districts in which no member of the governing body resides, such vacancy shall be filled in the manner provided for by § 15.2-802. Each decennial reapportionment shall become effective as provided in § 24.2-311.

Code 1950, § 15-384.75; 1960, c. 382; 1962, c. 623, § 15.1-788; 1971, Ex. Sess., c. 201; 1972, c. 852; 1981, c. 12; 1990, c. 500; 1997, c. 587.



§ 15.2-857. Judicial review; mandamus

Whenever the board changes the boundaries, or increases or diminishes the number of districts, or reapportions the representation in the board as prescribed hereinabove, such action shall not be subject to judicial review, except as otherwise provided in § 24.2-304.4. Whenever the board fails to reapportion the representation among the districts of such county, or fails to change the boundaries of districts, mandamus shall lie on behalf of any citizen thereof to compel performance by the board.

1971, Ex. Sess., c. 201, § 15.1-788.1; 1997, c. 587.



§ 15.2-858. Creation, enlargement, contraction, etc., of sanitary districts

A. Notwithstanding any other provision of law, no court shall entertain any petition filed for the creation, enlargement, contraction, merger, consolidation or dissolution of a district authorized to be created in accordance with the provisions of Chapters 2 (§ 21-112.22 et seq.), 6 (§ 21-292 et seq.), 7 (§ 21-427 et seq.), or 8 (§ 21-428 et seq.) of Title 21, Chapter 161, Acts of the Assembly of 1926, as amended, or any other law providing for the creation of those subdivisions referred to generally as sanitary or small districts hereinafter referred to as "sanitary districts." No petition for the creation, enlargement, contraction, merger, consolidation or dissolution of a sanitary district filed by any person or group of persons shall be of any effect and any court in which the petition is filed shall forthwith strike the petition from its dockets and no further proceedings thereon shall be had.

B. Notwithstanding any other provision of law, each district created under the provisions of § 15.2-855 shall be a sanitary district with all the rights and powers conferred on sanitary districts by general law. However, no incorporated town shall be included within any sanitary district without the consent of the council of such town.

Every sanitary district and every small and local sanitary district existing in the county shall be dissolved on the date that the form of government herein becomes effective and each shall at that time be recreated as a small district or small districts within the respective sanitary districts. The county shall assume the liabilities of the sanitary district and shall own all its properties and the existing assets less the liabilities assumed of such sanitary district shall be used by the board as a factor in establishing service charges within the small district or small districts. The services provided by the former sanitary districts shall be continued by the county in the new small districts.

Every small and local sanitary district existing in the county on the date that the form of government herein becomes effective shall at that time be continued as small and local sanitary districts, and such small and local districts, and all small and local districts hereafter created pursuant to this article shall be deemed sanitary districts for the purpose of borrowing of funds and issuance of bonds for projects within such small districts as provided for by law for sanitary districts.

Nothing in this section shall affect any sanitary district existing at the time of adoption of this form of government in which bonds of the district have been issued and for as long as such bonds are outstanding.

C. Notwithstanding any other provision of law, the board shall have the power and authority with regard to the creation, enlargement, contraction, merger, consolidation or dissolution of small districts and local districts within such county that is granted to the circuit court for the county in connection therewith by Title 21 and by Chapter 161 of the Acts of the Assembly of 1926 as amended.

D. The board may create, enlarge, contract, merge, consolidate and dissolve small and local districts, by resolution, after giving notice of its intention to do so by publishing notice in a newspaper having general circulation in the county in the manner specified by § 15.2-1427 for the adoption of county ordinances and after conducting a public hearing on the proposed resolution. Any such district may be described in the resolution either by a metes and bounds description or by a description that uses commonly known landmarks or geographic maps.

Code 1950, § 15-384.78; 1960, c. 382; 1962, c. 623, § 15.1-791; 1966, c. 464; 1968, c. 797; 1970, c. 218; 1977, c. 231; 1997, c. 587; 2004, c. 561.



§ 15.2-900. Abatement or removal of nuisances by localities; recovery of costs

In addition to the remedy provided by § 48-5 and any other remedy provided by law, any locality may maintain an action to compel a responsible party to abate, raze, or remove a public nuisance. If the public nuisance presents an imminent and immediate threat to life or property, then the locality may abate, raze, or remove such public nuisance, and a locality may bring an action against the responsible party to recover the necessary costs incurred for the provision of public emergency services reasonably required to abate any such public nuisance.

The term "nuisance" includes, but is not limited to, dangerous or unhealthy substances which have escaped, spilled, been released or which have been allowed to accumulate in or on any place and all unsafe, dangerous, or unsanitary public or private buildings, walls, or structures which constitute a menace to the health and safety of the occupants thereof or the public. The term "responsible party" includes, but is not limited to, the owner, occupier, or possessor of the premises where the nuisance is located, the owner or agent of the owner of the material which escaped, spilled, or was released and the owner or agent of the owner who was transporting or otherwise responsible for such material and whose acts or negligence caused such public nuisance.

1990, c. 674, § 15.1-29.21; 1997, c. 587.



§ 15.2-901. Locality may provide for removal or disposal of trash, cutting of grass and weeds; penalty in certain counties; penalty

A. Any locality may, by ordinance, provide that:

1. The owners of property therein shall, at such time or times as the governing body may prescribe, remove therefrom any and all trash, garbage, refuse, litter and other substances which might endanger the health or safety of other residents of such locality; or may, whenever the governing body deems it necessary, after reasonable notice, have such trash, garbage, refuse, litter and other like substances which might endanger the health of other residents of the locality, removed by its own agents or employees, in which event the cost or expenses thereof shall be chargeable to and paid by the owners of such property and may be collected by the locality as taxes are collected;

2. Trash, garbage, refuse, litter and other debris shall be disposed of in personally owned or privately owned receptacles that are provided for such use and for the use of the persons disposing of such matter or in authorized facilities provided for such purpose and in no other manner not authorized by law;

3. The owners of occupied or vacant developed or undeveloped property therein, including such property upon which buildings or other improvements are located, shall cut the grass, weeds and other foreign growth on such property or any part thereof at such time or times as the governing body shall prescribe; or may, whenever the governing body deems it necessary, after reasonable notice as determined by the locality, have such grass, weeds or other foreign growth cut by its agents or employees, in which event the cost and expenses thereof shall be chargeable to and paid by the owner of such property and may be collected by the locality as taxes are collected. For purposes of this provision, one written notice per growing season to the owner of record of the subject property shall be considered reasonable notice. No such ordinance adopted by any county shall have any force and effect within the corporate limits of any town. No such ordinance adopted by any county having a density of population of less than 500 per square mile shall have any force or effect except within the boundaries of platted subdivisions or any other areas zoned for residential, business, commercial or industrial use. No such ordinance shall be applicable to land zoned for or in active farming operation.

B. Every charge authorized by this section with which the owner of any such property shall have been assessed and which remains unpaid shall constitute a lien against such property ranking on a parity with liens for unpaid local taxes and enforceable in the same manner as provided in Articles 3 (§ 58.1-3940 et seq.) and 4 (§ 58.1-3965 et seq.) of Chapter 39 of Title 58.1. A locality may waive such liens in order to facilitate the sale of the property. Such liens may be waived only as to a purchaser who is unrelated by blood or marriage to the owner and who has no business association with the owner. All such liens shall remain a personal obligation of the owner of the property at the time the liens were imposed.

C. The governing body of any locality may by ordinance provide that violations of this section shall be subject to a civil penalty, not to exceed $50 for the first violation, or violations arising from the same set of operative facts. The civil penalty for subsequent violations not arising from the same set of operative facts within 12 months of the first violation shall not exceed $200. Each business day during which the same violation is found to have existed shall constitute a separate offense. In no event shall a series of specified violations arising from the same set of operative facts result in civil penalties that exceed a total of $3,000 in a 12-month period.

D. Except as provided in this subsection, adoption of an ordinance pursuant to subsection C shall be in lieu of criminal penalties and shall preclude prosecution of such violation as a misdemeanor. The governing body of any locality may, however, by ordinance provide that such violations shall be a Class 3 misdemeanor in the event three civil penalties have previously been imposed on the same defendant for the same or similar violation, not arising from the same set of operative facts, within a 24-month period. Classifying such subsequent violations as criminal offenses shall preclude the imposition of civil penalties for the same violation.

Code 1950, § 15-14; 1962, cc. 400, 623, § 15.1-11; 1964, c. 31; 1968, c. 423; 1974, c. 655; 1978, c. 533; 1983, cc. 192, 390; 1990, c. 177; 1992, c. 649; 1994, c. 167; 1997, c. 587; 1999, c. 174; 2000, c. 740; 2001, c. 750; 2003, c. 829; 2006, c. 275; 2009, c. 446; 2010, cc. 161, 403, 641; 2011, cc. 542, 695; 2012, cc. 311, 403, 430, 431; 2013, cc. 189, 490, 508; 2014, cc. 383, 384, 385.



§ 15.2-902. Authority of locality to control certain noxious weeds

A. Any locality may by ordinance prevent, control and abate the growth, importation, spread and contamination of uninfested lands by the species of grass Sorghum halepense, commonly known as Johnson grass or by the woody shrub rosa multiflora, commonly known as multiflora rose.

The Virginia Department of Agriculture and Consumer Services is authorized to provide financial and technical assistance to, and enter into agreements with, any locality which adopts an ordinance for the control of Johnson grass or multiflora rose.

B. Any locality may by ordinance control the growth of musk thistle, the weed designated as Carduus nutans L., a biennial weed of the Compositae family, or curled thistle, the weed designated as Carduus acanthoides L., an annual and biennial weed of the Compositae family. Any such musk thistle or curled thistle growing in the locality may be declared a public nuisance and noxious weed, harmful to plant and grass growth and to pastures, and may be destroyed.

1984, c. 216, § 15.1-28.4; 1997, c. 587; 2008, c. 860.



§ 15.2-903. Ordinances taxing and regulating "automobile graveyards," "junkyards," and certain vacant and abandoned property

A. Any locality may adopt ordinances imposing license taxes upon and otherwise regulating the maintenance and operation of places commonly known as automobile graveyards and junkyards and may prescribe fines and other punishment for violations of such ordinances.

No such ordinance shall be adopted until after notice of the proposed ordinance has been published once a week for two successive weeks in a newspaper having general circulation in the locality. The ordinance need not be advertised in full, but may be advertised by reference. Every such advertisement shall contain a descriptive summary of the proposed ordinance and a reference to the place or places within the locality where copies of the proposed ordinance may be examined.

As used in this section the terms "automobile graveyard" and "junkyard" have the meanings ascribed to them in § 33.2-804.

B. The Counties of Bedford, Campbell, Caroline, Fauquier, Rockbridge, Shenandoah, Tazewell, Warren and York may adopt an ordinance imposing the screening of automobile graveyards and junkyards, unless screening is impractical due to topography, as set forth in § 33.2-804. Any such ordinance may apply to any automobile graveyard or junkyard within the boundaries of such county regardless of the date on which any such automobile graveyard or junkyard may have come into existence, notwithstanding the provisions of § 33.2-804.

C. The City of Newport News may adopt an ordinance imposing screening or landscape screening for retail or commercial properties that have been vacant or abandoned for more than three years within designated areas consistent with the city's comprehensive plan.

Code 1950, § 15-18; 1956, c. 672; 1958, c. 552; 1962, c. 623, § 15.1-28; 1968, c. 409; 1993, c. 714; 1995, c. 207; 1997, c. 587; 1998, c. 180; 2001, c. 10; 2004, c. 493; 2005, c. 702; 2006, cc. 669, 722.



§ 15.2-904. Authority to restrict keeping of inoperable motor vehicles, etc., on residential or commercial property; removal of such vehicles; penalty

A. Any locality may, by ordinance, provide that it shall be unlawful for any person to keep, except within a fully enclosed building or structure or otherwise shielded or screened from view, on any property zoned for residential or commercial or agricultural purposes any motor vehicle, trailer or semitrailer, as such are defined in § 46.2-100, which is inoperable. Any locality in addition may, by ordinance, limit the number of inoperable motor vehicles which any person may keep outside of a fully enclosed building or structure, but which are shielded or screened from view by covers. As used in this section, an "inoperable motor vehicle" may, at the election of the locality, mean any one or more of the following: (i) any motor vehicle which is not in operating condition; (ii) any motor vehicle which for a period of 60 days or longer has been partially or totally disassembled by the removal of tires and wheels, the engine, or other essential parts required for operation of the vehicle; or (iii) any motor vehicle on which there are displayed neither valid license plates nor a valid inspection decal. However, the provisions of this section shall not apply to a licensed business which on June 26, 1970, is regularly engaged in business as an automobile dealer, salvage dealer or scrap processor.

B. Any locality may, by ordinance, further provide that: (i) the owners of property zoned for residential, commercial or agricultural purposes shall, at such time or times as the locality prescribes, remove therefrom any such inoperable motor vehicles, trailers or semitrailers that are not kept within a fully enclosed building or structure; (ii) such locality through its own agents or employees may remove any such inoperable motor vehicles, trailers or semitrailers, whenever the owner of the premises, after reasonable notice, has failed to do so; (iii) in the event such locality, through its own agents or employees, removes any such motor vehicles, trailers or semitrailers, after having given such reasonable notice, such locality may dispose of such motor vehicles, trailers or semitrailers after giving additional notice to the owner of the vehicle; (iv) the cost of any such removal and disposal shall be chargeable to the owner of the vehicle or premises and may be collected by the locality as taxes are collected; and (v) every cost authorized by this section with which the owner of the premises has been assessed shall constitute a lien against the property from which the vehicle was removed, the lien to continue until actual payment of such costs has been made to the locality. Notwithstanding the other provisions of this subsection, if the owner of such vehicle can demonstrate that he is actively restoring or repairing the vehicle, and if it is shielded or screened from view, the vehicle and one additional inoperative motor vehicle that is shielded or screened from view and being used for the restoration or repair may remain on the property.

C. The governing body of any locality may by ordinance provide that violations of this section shall be subject to a civil penalty, which may be imposed in accordance with the provisions of § 15.2-2209.

D. Except as provided in this subsection, adoption of an ordinance pursuant to subsection C shall be in lieu of criminal penalties and shall preclude prosecution of such violation as a misdemeanor. The governing body of any locality may, however, by ordinance provide that such violations shall be a Class 3 misdemeanor in the event three civil penalties have previously been imposed on the same defendant for the same or similar violation, not arising from the same set of operative facts, within a 24-month period. Classifying such subsequent violations as criminal offenses shall preclude the imposition of civil penalties for the same violation.

E. As used in this section, notwithstanding any other provision of law, general or special, "shielded or screened from view" means not visible by someone standing at ground level from outside of the property on which the subject vehicle is located.

1966, c. 390, § 15.1-11.1; 1970, c. 196; 1972, c. 572; 1973, c. 395; 1982, c. 368; 1985, c. 289; 1986, c. 245; 1989, c. 404; 1997, c. 587; 2003, c. 829; 2004, cc. 513, 934; 2005, cc. 465, 775.



§ 15.2-905. Authority to restrict keeping of inoperable motor vehicles, etc., on residential or commercial property; removal of such vehicles

A. The governing bodies of the Counties of Albemarle, Arlington, Fairfax, Henrico, Loudoun, Prince George, and Prince William; any town located, wholly or partly, in such counties; and the Cities of Alexandria, Fairfax, Falls Church, Hampton, Hopewell, Lynchburg, Manassas, Manassas Park, Newport News, Petersburg, Portsmouth, Roanoke, and Suffolk may by ordinance prohibit any person from keeping, except within a fully enclosed building or structure or otherwise shielded or screened from view, on any property zoned or used for residential purposes, or on any property zoned for commercial or agricultural purposes, any motor vehicle, trailer or semitrailer, as such are defined in § 46.2-100, which is inoperable.

The locality in addition may by ordinance limit the number of inoperable motor vehicles that any person may keep outside of a fully enclosed building or structure.

As used in this section, notwithstanding any other provision of law, general or special, "shielded or screened from view" means not visible by someone standing at ground level from outside of the property on which the subject vehicle is located.

As used in this section, an "inoperable motor vehicle" means any motor vehicle, trailer or semitrailer which is not in operating condition; or does not display valid license plates; or does not display an inspection decal that is valid or does display an inspection decal that has been expired for more than 60 days. The provisions of this section shall not apply to a licensed business that is regularly engaged in business as an automobile dealer, salvage dealer or scrap processor.

B. The locality may, by ordinance, further provide that the owners of property zoned or used for residential purposes, or zoned for commercial or agricultural purposes, shall, at such time or times as the governing body may prescribe, remove therefrom any inoperable motor vehicle that is not kept within a fully enclosed building or structure. The locality may remove the inoperable motor vehicle, whenever the owner of the premises, after reasonable notice, has failed to do so. Notwithstanding the other provisions of this subsection, if the owner of such vehicle can demonstrate that he is actively restoring or repairing the vehicle, and if it is shielded or screened from view, the vehicle and one additional inoperative motor vehicle that is shielded or screened from view and being used for the restoration or repair may remain on the property.

In the event the locality removes the inoperable motor vehicle, after having given such reasonable notice, it may dispose of the vehicle after giving additional notice to the owner of the premises. The cost of the removal and disposal may be charged to either the owner of the inoperable vehicle or the owner of the premises and the cost may be collected by the locality as taxes are collected. Every cost authorized by this section with which the owner of the premises has been assessed shall constitute a lien against the property from which the inoperable vehicle was removed, the lien to continue until actual payment of the cost has been made to the locality.

1991, c. 673, § 15.1-11.03; 1992, c. 490; 1995, c. 58; 1997, cc. 587, 741; 1999, c. 901; 2004, cc. 508, 934; 2005, c. 775; 2013, c. 364; 2014, cc. 606, 731.



§ 15.2-906. Authority to require removal, repair, etc., of buildings and other structures

Any locality may, by ordinance, provide that:

1. The owners of property therein, shall at such time or times as the governing body may prescribe, remove, repair or secure any building, wall or any other structure that might endanger the public health or safety of other residents of such locality;

2. The locality through its own agents or employees may remove, repair or secure any building, wall or any other structure that might endanger the public health or safety of other residents of such locality, if the owner and lienholder of such property, after reasonable notice and a reasonable time to do so, has failed to remove, repair, or secure the building, wall or other structure. For purposes of this section, repair may include maintenance work to the exterior of a building to prevent deterioration of the building or adjacent buildings. For purposes of this section, reasonable notice includes a written notice (i) mailed by certified or registered mail, return receipt requested, sent to the last known address of the property owner and (ii) published once a week for two successive weeks in a newspaper having general circulation in the locality. No action shall be taken by the locality to remove, repair, or secure any building, wall, or other structure for at least 30 days following the later of the return of the receipt or newspaper publication, except that the locality may take action to prevent unauthorized access to the building within seven days of such notice if the structure is deemed to pose a significant threat to public safety and such fact is stated in the notice;

3. In the event the locality, through its own agents or employees, removes, repairs, or secures any building, wall, or any other structure after complying with the notice provisions of this section, the cost or expenses thereof shall be chargeable to and paid by the owners of such property and may be collected by the locality as taxes are collected;

4. Every charge authorized by this section or § 15.2-900 with which the owner of any such property has been assessed and that remains unpaid shall constitute a lien against such property ranking on a parity with liens for unpaid local taxes and enforceable in the same manner as provided in Articles 3 (§ 58.1-3940 et seq.) and 4 (§ 58.1-3965 et seq.) of Chapter 39 of Title 58.1. A locality may waive such liens in order to facilitate the sale of the property. Such liens may be waived only as to a purchaser who is unrelated by blood or marriage to the owner and who has no business association with the owner. All such liens shall remain a personal obligation of the owner of the property at the time the liens were imposed;

5. Notwithstanding the foregoing, with the written consent of the property owner, a locality may, through its agents or employees, demolish or remove a derelict nonresidential building or structure provided that such building or structure is neither located within or determined to be a contributing property within a state or local historic district nor individually designated in the Virginia Landmarks Register. The property owner's written consent shall identify whether the property is subject to a first lien evidenced by a recorded deed of trust or mortgage and, if so, shall document the property owner's best reasonable efforts to obtain the consent of the first lienholder or the first lienholder's authorized agent. The costs of such demolition or removal shall constitute a lien against such property. In the event the consent of the first lienholder or the first lienholder's authorized agent is obtained, such lien shall rank on a parity with liens for unpaid local taxes and be enforceable in the same manner as provided in subdivision 4. In the event the consent of the first lienholder or the first lienholder's authorized agent is not obtained, such lien shall be subordinate to that first lien but shall otherwise be subject to subdivision 4; and

6. A locality may prescribe civil penalties, not to exceed a total of $1,000, for violations of any ordinance adopted pursuant to this section.

1968, c. 423, § 15.1-11.2; 1992, c. 372; 1994, c. 505; 1995, c. 651; 1996, c. 235; 1997, c. 587; 1999, c. 174; 2003, c. 207; 2004, c. 968; 2006, c. 460; 2013, cc. 734, 770.



§ 15.2-906.1. Expired

Expired.



§ 15.2-907. Authority to require removal, repair, etc., of buildings and other structures harboring illegal drug use

A. As used in this section:

"Affidavit" means the affidavit prepared by a locality in accordance with subdivision B 1 a hereof.

"Controlled substance" means illegally obtained controlled substances or marijuana, as defined in § 54.1-3401.

"Corrective action" means the taking of steps which are reasonably expected to be effective to abate drug blight on real property, such as removal, repair or securing of any building, wall or other structure.

"Drug blight" means a condition existing on real property which tends to endanger the public health or safety of residents of a locality and is caused by the regular presence on the property of persons under the influence of controlled substances or the regular use of the property for the purpose of illegally possessing, manufacturing or distributing controlled substances.

"Owner" means the record owner of real property.

"Property" means real property.

B. Any locality may, by ordinance, provide that:

1. The locality may undertake corrective action with respect to property in accordance with the procedures described herein:

a. The locality shall execute an affidavit, citing this section, to the effect that (i) drug blight exists on the property and in the manner described therein; (ii) the locality has used diligence without effect to abate the drug blight; and (iii) the drug blight constitutes a present threat to the public's health, safety or welfare.

b. The locality shall then send a notice to the owner of the property, to be sent by regular mail to the last address listed for the owner on the locality's assessment records for the property, together with a copy of such affidavit, advising that (i) the owner has up to 30 days from the date thereof to undertake corrective action to abate the drug blight described in such affidavit and (ii) the locality will, if requested to do so, assist the owner in determining and coordinating the appropriate corrective action to abate the drug blight described in such affidavit.

c. If no corrective action is undertaken during such 30-day period, the locality shall send by regular mail an additional notice to the owner of the property, at the address stated in the preceding subdivision, stating the date on which the locality may commence corrective action to abate the drug blight on the property, which date shall be no earlier than 15 days after the date of mailing of the notice. Such additional notice shall also reasonably describe the corrective action contemplated to be taken by the locality. Upon receipt of such notice, the owner shall have a right, upon reasonable notice to the locality, to seek equitable relief, and the locality shall initiate no corrective action while a proper petition for relief is pending before a court of competent jurisdiction.

2. If the locality undertakes corrective action with respect to the property after complying with the provisions of subdivision B 1, the costs and expenses thereof shall be chargeable to and paid by the owner of such property and may be collected by the locality as taxes are collected.

3. Every charge authorized by this section with which the owner of any such property has been assessed and which remains unpaid shall constitute a lien against such property with the same priority as liens for unpaid local taxes and enforceable in the same manner as provided in Articles 3 (§ 58.1-3940 et seq.) and 4 (§ 58.1-3965 et seq.) of Chapter 39 of Title 58.1.

C. If the owner of such property takes timely corrective action pursuant to such ordinance, the locality shall deem the drug blight abated, shall close the proceeding without any charge or cost to the owner and shall promptly provide written notice to the owner that the proceeding has been terminated satisfactorily. The closing of a proceeding shall not bar the locality from initiating a subsequent proceeding if the drug blight recurs.

D. Nothing in this section shall be construed to abridge or waive any rights or remedies of an owner of property at law or in equity.

1994, c. 701, § 15.1-11.2:1; 1997, c. 587; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 15.2-907.1. Authority to require removal, repair, etc, of buildings that are declared to be derelict

Any locality that has a real estate tax abatement program in accordance with this section may, by ordinance, provide that:

1. The owners of property therein shall at such time or times as the governing body may prescribe submit a plan to demolish or renovate any building that has been declared a "derelict building." For purposes of this section, "derelict building" shall mean a residential or nonresidential building or structure, whether or not construction has been completed, that might endanger the public's health, safety, or welfare and for a continuous period in excess of six months, it has been (i) vacant, (ii) boarded up in accordance with the building code, and (iii) not lawfully connected to electric service from a utility service provider or not lawfully connected to any required water or sewer service from a utility service provider.

2. If a building qualifies as a derelict building pursuant to the ordinance, the locality shall notify the owner of the derelict building that the owner is required to submit to the locality a plan, within 90 days, to demolish or renovate the building to address the items that endanger the public's health, safety, or welfare as listed in a written notification provided by the locality. Such plan may be on a form developed by the locality and shall include a proposed time within which the plan will be commenced and completed. The plan may include one or more adjacent properties of the owner, whether or not all of such properties may have been declared derelict buildings. The plan shall be subject to approval by the locality. The locality shall deliver the written notice to the address listed on the real estate tax assessment records of the locality. Written notice sent by first-class mail, with the locality obtaining a U.S. Postal Service Certificate of Mailing shall constitute delivery pursuant to this section.

3. If a locality delivers written notice and the owner of the derelict building has not submitted a plan to the locality within 90 days as provided in subdivision 2, the locality may exercise such remedies as provided in this section or as otherwise provided by law.

4. The owner of a building may apply to the locality and request that such building be declared a derelict building for purposes of this section.

5. The locality, upon receipt of the plan to demolish or renovate the building, at the owner's request, shall meet with the owner submitting the plan and provide information to the owner on the land use and permitting requirements for demolition or renovation.

6. If the property owner's plan is to demolish the derelict building, the building permit application of such owner shall be expedited. If the owner has completed the demolition within 90 days of the date of the building permit issuance, the locality shall refund any building and demolition permit fees. This section shall not supersede any ordinance adopted pursuant to § 15.2-2306 relative to historic districts.

7. If the property owner's plan is to renovate the derelict building, and no rezoning is required for the owner's intended use of the property, the site plan or subdivision application and the building permit, as applicable, shall be expedited. The site plan or subdivision fees may be refunded, all or in part, but in no event shall the site plan or subdivision fees exceed the lesser of 50 percent of the standard fees established by the ordinance for site plan or subdivision applications for the proposed use of the property, or $5,000 per property. The building permit fees may be refunded, all or in part, but in no event shall the building permit fees exceed the lesser of 50 percent of the standard fees established by the ordinance for building permit applications for the proposed use of the property, or $5,000 per property.

8. Prior to commencement of a plan to demolish or renovate the derelict building, at the request of the property owner, the real estate assessor shall make an assessment of the property in its current derelict condition. On the building permit application, the owner shall declare the costs of demolition, or the costs of materials and labor to complete the renovation. At the request of the property owner, after demolition or renovation of the derelict building, the real estate assessor shall reflect the fair market value of the demolition costs or the fair market value of the renovation improvements, and reflect such value in the real estate tax assessment records. The real estate tax on an amount equal to the costs of demolition or an amount equal to the increase in the fair market value of the renovations shall be abated for a period of not less than 15 years, and is transferable with the property. The abatement of taxes for demolition shall not apply if the structure demolished is a registered Virginia landmark or is determined by the Department of Historic Resources to contribute to the significance of a registered historic district. However, if the locality has an existing tax abatement program for less than 15 years, as of July 1, 2009, the locality may provide for a tax abatement period of not less than five years.

9. Notwithstanding the provisions of this section, the locality may proceed to make repairs and secure the building under § 15.2-906, or the locality may proceed to abate or remove a nuisance under § 15.2-900. In addition, the locality may exercise such remedies as may exist under the Uniform Statewide Building Code and may exercise such other remedies available under general and special law.

2009, cc. 181, 551.



§ 15.2-907.2. Authority of locality to be appointed to act as a receiver to repair derelict and blighted buildings in certain limited circumstances

A. Any locality that has adopted an ordinance pursuant to § 15.2-907.1 may petition the circuit court for the appointment of the locality to act as a receiver to repair real property that contains residential dwelling units only in accordance with all of the following:

1. The locality has properly declared the subject property to be a derelict building in compliance with the provisions of § 15.2-907.1;

2. The property owners are in noncompliance with the provisions of § 15.2-907.1;

3. The locality has properly declared the subject property to be blighted in compliance with the provisions of § 36-49.1:1 for spot blight abatement, and the subject property is itself blighted;

4. The property owners are in noncompliance with the provisions of § 36-49.1:1 requiring abatement of the blighted condition of the property;

5. The locality has made bona fide efforts to ensure compliance by the property owners of the subject property with the requirements of §§ 15.2-907.1 and 36-49.1:1;

6. The repairs to the subject property are necessary to bring the subject property into compliance with the provisions of the Uniform Statewide Building Code;

7. The repairs to the subject property necessary to satisfy the requirements of subdivision 6 shall not result in a change of use for zoning purposes of the subject property;

8. Upon appointment by the circuit court to serve as a receiver, the locality shall have the authority to contract for all reasonable repairs necessary to bring the property into compliance with the provisions of the Uniform Statewide Building Code, subject to all applicable requirements of state and local procurement laws. Such repairs shall be made in a time period established by the court, but in no event shall a receivership exceed two years;

9. Notwithstanding any other provision of law, the provisions of this section are subject to the requirements of the Servicemembers Civil Relief Act, (50 U.S.C. App. §§ 501 -596 (19 Dec 2003)), et seq.; and

10. Notwithstanding any other provisions of law, the subject property shall be eligible for any real estate abatement programs that exist in the locality.

B. A petition by the locality to be appointed to act as a receiver shall include affirmative statements that the locality has satisfied each of the requirements of this section and further state that the locality has recorded a memorandum of lis pendens simultaneously with the filing of said petition. The costs of the receivership, along with reasonable attorney fees, incurred by the locality as receiver shall constitute a lien in favor of the locality against the subject property in accordance with the provisions of § 58.1-3340, and shall be on par with and collectible in the same manner as delinquent real estate taxes owed to the locality. The judicial proceedings herein shall be held in accordance with the requirements, statutory or arising at common law, relative to effecting the sale of real estate by a creditor's bill in equity to subject real estate to the lien of a judgment creditor.

C. The locality appointed to be a receiver may enforce the receiver's lien by a sale of the property at public auction, but only upon application for and entry of an order of sale by the circuit court. The court shall appoint a special commissioner to conduct the sale, and an attorney employed by the locality may serve as special commissioner. Such sale shall be upon order of the court entered after notice as required by the Rules of the Supreme Court of Virginia and following publication of notice of the sale once a week for four consecutive weeks in a newspaper of general circulation. Following such public auction, the special commissioner shall file an accounting with the court and seek confirmation of the sale. Upon confirmation, the special commissioner shall be authorized to execute a deed conveying title, which shall pass free and clear to the purchaser at public auction. Following such sale, the former owner or owners, or any heirs, assignees, devisees, or successors in interest to the property shall be entitled to the surplus received in excess of the receiver's lien, taxes, penalties, interest, reasonable attorney fees, costs, and any recorded liens chargeable against the property. At any time prior to confirmation of the sale provided for herein, the owner shall have the right to redeem the property, as provided for in subsection D. The character of the title acquired by the purchaser of the property at public auction shall be governed by the principles and rules applicable to the titles of purchases at judicial sales of real estate generally.

D. The owner of any property subject to receivership may redeem the property at any time prior to the expiration of the two-year period or prior to confirmation of sale at public auction by paying the receiver's lien in full and the taxes, penalties, interest, reasonable attorney fees, costs, and any recorded liens chargeable against the property. Partial payment shall not be sufficient to redeem the property and shall not operate to suspend the receivership.

E. In lieu of appointment of a receiver, the circuit court shall permit repair by a property owner or a person with an interest in the property secured by a deed of trust properly recorded upon the following conditions:

1. Demonstration of the ability to complete the repair within a reasonable amount of time to be determined by the court; and

2. Entry of a court order setting forth a schedule for such repair.

2012, cc. 220, 761.



§ 15.2-908. Authority of localities to remove or repair the defacement of buildings, walls, fences and other structures

A. Any locality may by ordinance undertake or contract for the removal or repair of the defacement of any public building, wall, fence or other structure or any private building, wall, fence or other structure where such defacement is visible from any public right-of-way. The ordinance may provide that whenever the property owner, after reasonable notice, fails to remove or repair the defacement, the locality may have such defacement removed or repaired by its agents or employees. Such agents or employees shall have any and all immunity normally provided to an employee of the locality. For purposes of this section, the term "defacement" means the unauthorized application by any means of any writing, painting, drawing, etching, scratching, or marking of an inscription, word, mark, figure, or design of any type.

If the defacement occurs on a public or private building, wall, fence, or other structure located on an unoccupied property, and the locality, through its own agents or employees, removes or repairs the defacement after complying with the notice provisions of this section, the actual cost or expenses thereof shall be chargeable to and paid by the owners of such property and may be collected by the locality as taxes are collected. No lien shall be chargeable to the owners of such property unless the locality shall have given a minimum of 15 days notice to the property owner prior to the removal of the defacement.

Every charge authorized by this section with which the owner of any such property shall have been assessed and that remains unpaid shall constitute a lien against such property, ranking on a parity with liens for unpaid local taxes and enforceable in the same manner as provided in Articles 3 (§ 58.1-3940 et seq.) and 4 (§ 58.1-3965 et seq.) of Chapter 39 of Title 58.1. A locality may waive and release such liens in order to facilitate the sale of the property. Such liens may be waived only as to a purchaser who is unrelated by blood or marriage to the owner and who has no business association with the owner. All such liens shall remain a personal obligation of the owner of the property at the time the liens were imposed.

B. The court may order any person convicted of unlawfully defacing property described in subsection A to pay full or partial restitution to the locality for costs incurred by the locality in removing or repairing the defacement if the locality has adopted an ordinance pursuant to this section.

C. An order of restitution pursuant to this section shall be docketed as provided in § 8.01-446 when so ordered by the court or upon written request of the locality and may be enforced by the locality in the same manner as a judgment in a civil action.

1995, cc. 332, 667, § 15.1-11.2:2; 1997, cc. 587, 874; 2008, c. 582; 2009, cc. 319, 462, 475.



§ 15.2-908.1. Authority to require removal, repair, etc., of buildings and other structures harboring a bawdy place

A. As used in this section:

"Affidavit" means the affidavit prepared by a locality in accordance with subdivision B 1 a hereof.

"Bawdy place" means the same as that term is defined in § 18.2-347.

"Corrective action" means the taking of steps which are reasonably expected to be effective to abate a bawdy place on real property, such as removal, repair or securing of any building, wall or other structure.

"Owner" means the record owner of real property.

"Property" means real property.

B. The governing body of any locality may, by ordinance, provide that:

1. The locality may undertake corrective action with respect to property in accordance with the procedures described herein:

a. The locality shall execute an affidavit, citing this section, to the effect that (i) a bawdy place exists on the property and in the manner described therein; (ii) the locality has used diligence without effect to abate the bawdy place; and (iii) the bawdy place constitutes a present threat to the public's health, safety or welfare.

b. The locality shall then send a notice to the owner of the property, to be sent by regular mail to the last address listed for the owner on the locality's assessment records for the property, together with a copy of such affidavit, advising that (i) the owner has up to thirty days from the date thereof to undertake corrective action to abate the bawdy place described in such affidavit and (ii) the locality will, if requested to do so, assist the owner in determining and coordinating the appropriate corrective action to abate the bawdy place described in such affidavit.

c. If no corrective action is undertaken during such thirty-day period, the locality shall send by regular mail an additional notice to the owner of the property, at the address stated in the preceding subdivision, stating the date on which the locality may commence corrective action to abate the bawdy place on the property, which date shall be no earlier than fifteen days after the date of mailing of the notice. Such additional notice shall also reasonably describe the corrective action contemplated to be taken by the locality. Upon receipt of such notice, the owner shall have a right, upon reasonable notice to the locality, to seek equitable relief, and the locality shall initiate no corrective action while a proper petition for relief is pending before a court of competent jurisdiction.

2. If the locality undertakes corrective action with respect to the property after complying with the provisions of subdivision B 1, the costs and expenses thereof shall be chargeable to and paid by the owner of such property and may be collected by the locality as taxes and levies are collected.

3. Every charge authorized by this section with which the owner of any such property has been assessed and which remains unpaid shall constitute a lien against such property with the same priority as liens for unpaid local taxes and enforceable in the same manner as provided in Articles 3 (§ 58.1-3940 et seq.) and 4 (§ 58.1-3965 et seq.) of Chapter 39 of Title 58.1.

C. If the owner of such property takes timely corrective action pursuant to such ordinance, the locality shall deem the bawdy place abated, shall close the proceeding without any charge or cost to the owner and shall promptly provide written notice to the owner that the proceeding has been terminated satisfactorily. The closing of a proceeding shall not bar the locality from initiating a subsequent proceeding if the bawdy place recurs.

D. Nothing in this section shall be construed to abridge or waive any rights or remedies of an owner of property at law or in equity.

1997, c. 498, § 15.1-11.2:3.



§ 15.2-909. Authority to require removal, repair, etc., of wharves, piers, pilings, bulkheads, vessels or abandoned, obstructing or hazardous property

Any locality may by ordinance provide:

1. The owners of property therein shall at such time or times as the governing body may prescribe, remove, repair or secure any vessel which has been abandoned or any wharf, pier, piling, bulkhead or any other structure or vessel which might endanger the public health or safety of other persons, or which might constitute an obstruction or hazard to the lawful use of the waters within or adjoining such locality. If such property is deemed to be abandoned, the governing body may designate and empower an official to ascertain the lawful owner of such property and to have the owner repair, remove or secure such property;

2. The locality, through its own agents or employees, may remove, repair or secure any vessel which has been abandoned or any wharf, pier, piling, bulkhead, or other structure or vessel which might endanger the public health or safety of other persons or which might constitute a hazard or obstruction to the lawful use of the waters within such locality, if the owner of such property, after reasonable notice and reasonable time to do so, has failed to remove, repair or secure such wharf, pier, piling, bulkhead or other structure or vessel;

3. In the event the locality, through its own agents or employees removes, repairs or secures any wharf, pier, piling, bulkhead or other structure or vessel after complying with the notice provisions of this section, the cost or expenses thereof shall be chargeable to and paid by the owners of such property and to the extent applicable may be collected by the locality as taxes are collected;

4. If the identity or whereabouts of the lawful owner is unknown or not able to be ascertained after a reasonable search and after lawful notice has been made to the last known address of any known owner, the locality, through its own agents or employees, may repair such wharf, pier, piling, bulkhead or other structure or vessel or remove such property after giving notice by publication once each week for two weeks in a newspaper of general circulation in the area where such property is located;

5. Every charge authorized by this section with which the owner of any such property has been assessed and which remains unpaid, to the extent applicable, shall constitute a lien against the owner's real property, and such lien shall be recorded in the judgment lien docket book in the circuit court for such locality. Such lien may also be reduced to a personal judgment against the owner.

1976, c. 449, § 15.1-11.3; 1997, cc. 548, 587.



§ 15.2-910. Ordinance certifying boiler and pressure vessel operators; penalty

A. Any locality may by ordinance require any person who engages in, or offers to engage in, for the general public for compensation, the operation or maintenance of a boiler or pressure vessel in such locality, to obtain a certificate from the locality.

B. The ordinance shall require the applicant for such certificate to furnish evidence of his ability and proficiency; shall require the examination of every such applicant to determine his qualifications; and shall designate or establish an agent or board for the locality to examine and determine a person's qualifications for certification. A certificate shall not be granted to an applicant found not to be qualified.

C. In accordance with the Administrative Process Act (§ 2.2-4000 et seq.), the Safety and Health Codes Board shall establish standards to be used in determining an applicant's ability, proficiency and qualifications.

D. No person certified pursuant to this section or certified or licensed pursuant to Chapter 3.1 (§ 40.1-51.5 et seq.) of Title 40.1 shall be required to obtain any other such certificate or to pay a fee, other than the initial certification fee, in any locality in which he practices his trade.

E. Any such ordinance adopted by a locality may provide for penalties not exceeding those applicable to Class 3 misdemeanors.

1989, c. 224, § 15.1-11.6; 1997, c. 587.



§ 15.2-911. Regulation of alarm company operators

A. Any locality may by ordinance regulate the installation and maintenance of alarm systems operated by alarm company operators.

B. As used in this section, an "alarm company operator" means and includes any business operated for profit, engaged in the installation, maintenance, alteration, or servicing of alarm systems or which responds to such alarm systems. Such term, however, shall not include alarm systems maintained by governmental agencies or departments, nor shall it include a business which merely sells from a fixed location or manufactures alarm systems unless such business services, installs, monitors or responds to alarm systems at the protected premises.

C. As used in this section, the term "alarm system" means an assembly of equipment and devices arranged to signal the presence of a hazard requiring urgent attention and to which police or firefighters are expected to respond. Such system may be installed, maintained, altered or serviced by an alarm company operator in both commercial and residential premises.

1978, c. 587, § 15.1-28.2; 1997, c. 587.



§ 15.2-912. Regulation of tattoo parlors and body-piercing salons; definition; exception

A. Any locality may by ordinance regulate the sanitary condition of the personnel, equipment and premises of tattoo parlors and body-piercing salons and specify procedures for enforcement of compliance with the disease control and disclosure requirements of § 18.2-371.3.

B. For the purposes of this section:

"Body-piercing salon" means any place in which a fee is charged for the act of penetrating the skin to make a hole, mark, or scar, generally permanent in nature. "Body piercing" does not include the use of a mechanized, presterilized ear-piercing system that penetrates the outer perimeter or lobe of the ear or both.

"Tattoo parlor" means any place in which is offered or practiced the placing of designs, letters, scrolls, figures, symbols or any other marks upon or under the skin of any person with ink or any other substance, resulting in the permanent coloration of the skin, including permanent make-up or permanent jewelry, by the aid of needles or any other instrument designed to touch or puncture the skin.

C. This section shall not apply to medical doctors, veterinarians, registered nurses or any other medical services personnel licensed pursuant to Title 54.1 in performance of their professional duties.

D. Localities requiring regulation of tattoo parlors and piercing salons by ordinance shall include in such ordinance authorization for unannounced inspections by appropriate personnel of the locality.

1983, c. 429, § 15.1-28.3; 1997, c. 587; 2000, c. 842; 2001, c. 270.



§ 15.2-912.1. Regulation of martial arts instruction

A. The Cities of Chesapeake and Norfolk may by ordinance require any person who operates a business providing martial arts instruction to have at the site where instruction is taking place a person who has current certification or, within the last two years, has received training in emergency first aid and cardio-pulmonary resuscitation.

Any person who violates such an ordinance may be subject to a civil penalty not to exceed $50 for the first violation and $100 for any subsequent violation.

B. As used in this section, "martial arts instruction" means any course of instruction for self defense, such as judo or karate.

1998, c. 583; 2007, c. 813.



§ 15.2-912.2. Proceeds exempt from local taxation

No locality may impose a gross receipts, entertainment, admission or any other tax based on revenues of qualified organizations derived from the conduct of charitable gaming.

The definitions set forth in § 18.2-340.16 shall apply to this section.

1995, c. 837, § 18.2-340.32; 1997, cc. 777, 838; 1998, c. 679; 2003, c. 884; 2004, c. 462; 2006, c. 644.



§ 15.2-912.3. Regulation of dance halls by counties, cities and towns

For the purposes of this section, "public dance hall" means any place open to the general public where dancing is permitted; however, a restaurant located in any city licensed under § 4.1-210 to serve food and beverages having a dance floor with an area not exceeding 10 percent of the total floor area of the establishment shall not be considered a public dance hall.

Any locality may by ordinance regulate public dance halls in such locality, and prescribe punishment for violation of such ordinance not to exceed that prescribed for a Class 3 misdemeanor.

Such ordinance shall prescribe for: (i) the issuance of permits to operate public dance halls, grounds for revocation and procedure for revocation of such permits; (ii) a license tax not to exceed $600 on every person operating or conducting any such dance hall; and (iii) rules and regulations for the operation of such dance halls. Such ordinances may exempt from their operation dances held for benevolent or charitable purposes and dances conducted under the auspices of religious, educational, civic or military organizations.

No county ordinance adopted under the provisions of this section shall be in effect in any town in which an ordinance adopted under the provisions of this section is in effect.

Code 1950, § 18.1-354; 1960, c. 358; 1962, c. 620; 1975, cc. 14, 15, § 18.2-433; 1978, c. 661; 1993, c. 866; 2004, c. 462.



§ 15.2-913. Ordinances regulating certain vendors

A. Any locality may by ordinance provide for the regulation of persons not otherwise licensed by the Commonwealth under Title 38.2, offering any item for sale within the locality when such persons go from one place of human habitation to another offering an item, other than newspapers and fresh farm products, for sale. The purpose of such ordinance is to reasonably control the activities of door-to-door vendors for the safety and well-being of the people residing in the locality. However, the locality may in such ordinance exempt such activities when they are conducted on behalf of a nonprofit charitable, civic or religious organization and may provide for other reasonable exemptions in such ordinance.

B. Any locality adopting an ordinance under this section may collect a fee in an amount not to exceed twenty dollars, from each person granted a permit to sell door to door.

1975, c. 378, §§ 15.1-37.3:1, 15.1-37.3:2; 1983, c. 383; 1997, c. 587.



§ 15.2-914. Regulation of child-care services and facilities in certain counties and cities

Any (i) county that has adopted the urban county executive form of government, (ii) city adjacent to a county that has adopted the urban county executive form of government, or (iii) city which is completely surrounded by such county may by ordinance provide for the regulation and licensing of persons who provide child-care services for compensation and for the regulation and licensing of child-care facilities. "Child-care services" means provision of regular care, protection and guidance to one or more children not related by blood or marriage while such children are separated from their parent, guardian or legal custodian in a dwelling not the residence of the child during a part of the day for at least four days of a calendar week. "Child-care facilities" includes any commercial or residential structure which is used to provide child-care services.

Such local ordinance shall not require the regulation or licensing of any child-care facility that is licensed by the Commonwealth and such ordinance shall not require the regulation or licensing of any facility operated by a religious institution as exempted from licensure by § 63.2-1716.

Such local ordinances shall not be more extensive in scope than comparable state regulations applicable to family day homes. Such local ordinances may regulate the possession and storage of firearms, ammunition, or components or combination thereof at child-care facilities so long as such regulation remains no more extensive in scope than comparable state regulations applicable to family day homes. Local regulations shall not affect the manner of construction or materials to be used in the erection, alteration, repair or use of a residential dwelling.

Such local ordinances may require that persons who provide child-care services shall provide certification from the Central Criminal Records Exchange and a national criminal background check, in accordance with §§ 19.2-389 and 19.2-392.02, that such persons have not been convicted of any offense involving the sexual molestation of children, the physical or sexual abuse or rape of a child or any offense identified in § 63.2-1719, and such ordinances may require that persons who provide child-care services shall provide certification from the central registry of the Department of Social Services that such persons have not been the subject of a founded complaint of abuse or neglect. If an applicant is denied licensure because of any adverse information appearing on a record obtained from the Central Criminal Records Exchange, the national criminal background check, or the Department of Social Services, the applicant shall be provided a copy of the information upon which that denial was based.

1990, cc. 605, 609, § 15.1-37.3:12; 1997, c. 587; 2010, c. 649; 2011, c. 251.



§ 15.2-915. Control of firearms; applicability to authorities and local governmental agencies

A. No locality shall adopt or enforce any ordinance, resolution or motion, as permitted by § 15.2-1425, and no agent of such locality shall take any administrative action, governing the purchase, possession, transfer, ownership, carrying, storage or transporting of firearms, ammunition, or components or combination thereof other than those expressly authorized by statute. For purposes of this section, a statute that does not refer to firearms, ammunition, or components or combination thereof, shall not be construed to provide express authorization.

Nothing in this section shall prohibit a locality from adopting workplace rules relating to terms and conditions of employment of the workforce. However, no locality shall adopt any workplace rule, other than for the purposes of a community services board or behavioral health authority as defined in § 37.2-100, that prevents an employee of that locality from storing at that locality's workplace a lawfully possessed firearm and ammunition in a locked private motor vehicle. Nothing in this section shall prohibit a law-enforcement officer, as defined in § 9.1-101, from acting within the scope of his duties.

The provisions of this section applicable to a locality shall also apply to any authority or to a local governmental entity, including a department or agency, but not including any local or regional jail, juvenile detention facility, or state-governed entity, department, or agency.

B. Any local ordinance, resolution or motion adopted prior to the effective date of this act governing the purchase, possession, transfer, ownership, carrying or transporting of firearms, ammunition, or components or combination thereof, other than those expressly authorized by statute, is invalid.

C. In addition to any other relief provided, the court may award reasonable attorney fees, expenses, and court costs to any person, group, or entity that prevails in an action challenging (i) an ordinance, resolution, or motion as being in conflict with this section or (ii) an administrative action taken in bad faith as being in conflict with this section.

D. For purposes of this section, "workplace" means "workplace of the locality."

1987, c. 629, § 15.1-29.15; 1988, c. 392; 1997, cc. 550, 587; 2002, c. 484; 2003, c. 943; 2004, cc. 837, 923; 2009, cc. 735, 772; 2012, c. 757.



§ 15.2-915.1. Limitations on authority of localities to bring lawsuits

No locality shall have the authority to bring suit against a firearms or ammunition marketer, manufacturer, distributor, dealer, seller, or trade association for damages, abatement, injunctive relief or any other remedy resulting from or relating to the lawful design, marketing, manufacture, distribution, sale, or transfer of firearms or ammunition to the public. The right to bring any such action is hereby reserved exclusively to the Commonwealth. Any action brought by the Commonwealth pursuant to this section shall be brought by the Attorney General on behalf of the Commonwealth.

This section shall not prohibit (i) a locality from bringing an action against a firearms or ammunition marketer, manufacturer, distributor, dealer, seller, or trade association for breach of contract or warranty or negligence as to firearms or ammunition purchased by the locality or (ii) an action for injuries resulting from negligence or breach of warranty or contract.

The provisions of this section applicable to a locality shall also apply equally to any state governmental entity, including a department, agency, or authority.

2000, c. 674.



§ 15.2-915.2. Regulation of transportation of a loaded rifle or shotgun

The governing body of any county or city may by ordinance make it unlawful for any person to transport, possess or carry a loaded shotgun or loaded rifle in any vehicle on any public street, road, or highway within such locality. Any violation of such ordinance shall be punishable by a fine of not more than $100. Conservation police officers, sheriffs and all other law-enforcement officers shall enforce the provisions of this section. No ordinance adopted pursuant to this section shall be enforceable unless the governing body adopting such ordinance so notifies the Director of the Department of Game and Inland Fisheries by registered mail prior to May 1 of the year in which such ordinance is to take effect.

The provisions of this section shall not apply to duly authorized law-enforcement officers or military personnel in the performance of their lawful duties, nor to any person who reasonably believes that a loaded rifle or shotgun is necessary for his personal safety in the course of his employment or business.

1976, c. 506, § 18.2-287.1; 1977, c. 377; 1989, c. 50; 2004, c. 462.



§ 15.2-915.3. Repealed

Repealed by Acts 2012, cc. 175 and 557, cl. 2.



§ 15.2-915.4. Counties, cities and towns authorized to regulate use of pneumatic guns

A. A locality may prohibit, by ordinance, the shooting of pneumatic guns in any areas of the locality that are in the opinion of the governing body so heavily populated as to make such conduct dangerous to the inhabitants thereof, and may require supervision by a parent, guardian, or other adult supervisor approved by a parent or guardian of any minor below the age of 16 in all uses of pneumatic guns on private or public property. The ordinance may specify that minors above the age of 16 may, with the written consent of a parent or guardian, use a pneumatic gun at any place designated for such use by the local governing body or on private property with the consent of the owner. The ordinance may specify that any minor, whether permitted by a parent or guardian to use a pneumatic gun or not, shall be responsible for obeying all laws, regulations and restrictions governing such use. Any penalty for a pneumatic gun offense set forth in such an ordinance shall not exceed a Class 3 misdemeanor.

B. No such ordinance authorized by subsection A shall prohibit the use of pneumatic guns at facilities approved for shooting ranges, on other property where firearms may be discharged, or on or within private property with permission of the owner or legal possessor thereof when conducted with reasonable care to prevent a projectile from crossing the bounds of the property.

C. Training of minors in the use of pneumatic guns shall be done only under direct supervision of a parent, guardian, Junior Reserve Officers Training Corps instructor, or a certified instructor. Training of minors above the age of 16 may also be done without direct supervision if approved by the minor's instructor, with the permission of and under the responsibility of a parent or guardian, and in compliance with all requirements of this section. Ranges and instructors may be certified by the National Rifle Association, a state or federal agency that has developed a certification program, any service of the Department of Defense, or any person authorized by these authorities to certify ranges and instructors.

D. Commercial or private areas designated for use of pneumatic paintball guns may be established and operated for recreational use. Equipment designed to protect the face and ears shall be provided to participants at such recreational areas, and signs must be posted to warn against entry into the paintball area by persons who are unprotected or unaware that paintball guns are in use.

E. As used in this section, "pneumatic gun" means any implement, designed as a gun, that will expel a BB or a pellet by action of pneumatic pressure. "Pneumatic gun" includes a paintball gun that expels by action of pneumatic pressure plastic balls filled with paint for the purpose of marking the point of impact.

2004, c. 930; 2011, c. 832.



§ 15.2-915.5. Disposition of firearms acquired by localities

A. No locality or agent of such locality may participate in any program in which individuals are given a thing of value provided by another individual or other entity in exchange for surrendering a firearm to the locality or agent of such locality unless the governing body of the locality has enacted an ordinance, pursuant to § 15.2-1425, authorizing the participation of the locality or agent of such locality in such program.

B. Any ordinance enacted pursuant to this section shall require that any firearm received, except a firearm of the type defined in § 18.2-288 or 18.2-299 or a firearm the transfer for which is prohibited by federal law, shall be offered for sale by public auction or sealed bids to a person licensed as a dealer pursuant to 18 U.S.C. § 921 et seq. Notice of the date, time, and place of sale shall be given by advertisement in at least two newspapers published and having general circulation in the Commonwealth, at least one of which shall have general circulation in the locality in which the property to be sold is located. At least 30 days shall elapse between publication of the notice and the auction or the date on which sealed bids will be opened. Any firearm remaining in possession of the locality or agent of the locality after attempts to sell at public auction or by sealed bids shall be disposed of in a manner the locality deems proper, which may include destruction of the firearm or, subject to any registration requirements of federal law, sale of the firearm to a licensed dealer.

2012, c. 211.



§ 15.2-916. Prohibiting shooting of compound bows, crossbows, longbows and recurve bows

Any locality may prohibit the shooting of an arrow from a bow in a manner that can be reasonably expected to result in the impact of the arrow upon the property of another without permission from the owner or tenant of such property. For the purposes of this section, "bow" includes all compound bows, crossbows, longbows and recurve bows having a peak draw weight of ten pounds or more. The term "bow" does not include bows which have a peak draw of less than ten pounds or which are designed or intended to be used principally as toys. The term "arrow" means a shaft-like projectile intended to be shot from a bow.

1995, c. 284, § 15.1-518.2; 1997, c. 587.



§ 15.2-917. Applicability of local noise ordinances to certain sport shooting ranges

A. No local ordinance regulating any noise shall subject a sport shooting range to noise control standards more stringent than those in effect at its effective date. The operation or use of a sport shooting range shall not be enjoined on the basis of noise, nor shall any person be subject to action for nuisance or criminal prosecution in any matter relating to noise resulting from the operation of the range, if the range is in compliance with all ordinances relating to noise in effect at the time construction or operation of the range was approved, or at the time any application was submitted for the construction or operation of the range.

B. Any sport shooting range operating or approved for construction within the Commonwealth, which has been condemned through an eminent domain proceeding by any condemning entity, and which relocates to another site within the same locality within two years of the final condemnation order, shall not be subjected to any noise control standard more stringent than those in effect at the effective date of such sport shooting range.

C. For purposes of this section, "sport shooting range" means an area or structure designed for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, or any other similar sport shooting.

For purposes of this section, "effective date" means the time the construction or operation of the sports shooting range initially was approved, or at the time any application was submitted for the construction or operation of the sports shooting range, whichever is earliest.

1990, cc. 541, 577, § 15.1-29.20; 1997, c. 587; 2005, c. 544; 2006, c. 704.



§ 15.2-918. Locality may prohibit or regulate use of air cannons

Any locality may by ordinance prohibit or regulate the use within its jurisdiction of certain devices, including air cannons, carbide cannons, or other loud explosive devices which are designed to produce high intensity sound percussions for the purpose of repelling birds.

Such ordinance may prescribe the degree of sound or the decibel level produced by the cannon or device which is unacceptable in that jurisdiction.

In adopting an ordinance pursuant to the provisions of this section, the governing body may provide that any person who violates the provisions of such ordinance shall be guilty of a Class 3 misdemeanor.

1986, c. 106, § 15.1-29.13; 1997, c. 587.



§ 15.2-919. Regulation of motorcycle, moped, or motorized skateboard or foot-scooter noise

Any locality may, by ordinance, regulate noise from a motorcycle, moped, or motorized skateboard or foot-scooter, as defined in § 46.2-100, which is not equipped with a muffler and exhaust system conforming to §§ 46.2-1047 and 46.2-1049, if such noise may be hazardous to the health and well-being of its citizens.

Code 1950, § 15.1-29.12; 1974, c. 339; 1985, c. 170; 1997, c. 587; 2006, cc. 529, 538; 2013, c. 783.



§ 15.2-920. Regulation of outdoor lighting near certain facilities

In addition to any other authority granted to localities by law, any locality may by ordinance regulate outdoor lighting within an area one-half mile around planetariums, astronomical observatories and meteorological laboratories. This section shall not be construed to affect any ordinance heretofore adopted by a locality.

1980, c. 512, § 15.1-29.8; 1997, c. 587.



§ 15.2-921. Ordinances requiring fencing of swimming pools

For the purposes of this section:

"Fence" means a close type vertical barrier not less than four feet in height above ground surface. A woven steel wire, chain link, picket or solid board type fence or a fence of similar construction which will prevent the smallest of children from getting through shall be construed as within this definition.

"Swimming pool" includes any outdoor man-made structure constructed from material other than natural earth or soil designed or used to hold water for the purpose of providing a swimming or bathing place for any person or any such structure for the purpose of impounding water therein to a depth of more than two feet.

Any locality may adopt ordinances making it unlawful for any person to construct, maintain, use, possess or control any pool on any property in such locality, without having a fence completely around such swimming pool. Such ordinances also may provide that every gate in such fence shall be capable of being securely fastened at a height of not less than four feet above ground level; that it shall be unlawful for any such gate to be allowed to remain unfastened while the pool is not in use; and that such fence shall be constructed so as to come within two inches of the ground at the bottom and shall be at least five feet from the edge of the pool at any point.

Violation of any such ordinance may be made punishable by a fine of not more than $300 or confinement in jail for not more than thirty days, either or both. Each day's violation may be construed as a separate offense.

Any such ordinance may be made applicable to swimming pools constructed before, as well as those constructed after, the adoption thereof. No such ordinance shall take effect less than ninety days from the adoption thereof, nor shall any such ordinance apply to any swimming pool operated by or in conjunction with any hotel located on a government reservation.

Code 1950, § 15-18.1; 1958, c. 123; 1962, c. 623, § 15.1-29; 1997, c. 587.



§ 15.2-922. Smoke detectors in certain buildings

Any locality, notwithstanding any contrary provision of law, general or special, may by ordinance require that smoke detectors be installed in the following structures or buildings: (i) any building containing one or more dwelling units, (ii) any hotel or motel regularly used or offered for, or intended to be used to provide overnight sleeping accommodations for one or more persons, and (iii) rooming houses regularly used, offered for, or intended to be used to provide overnight sleeping accommodations. Smoke detectors installed pursuant to this section shall be installed in conformance with the provisions of the Uniform Statewide Building Code (§ 36-97 et seq.), and any locality with an ordinance shall follow a uniform set of standards for maintenance of smoke detectors established in the Uniform Statewide Building Code. The ordinance shall allow the type of smoke detector to be either battery operated or AC powered units. Such ordinance shall require that the owner of any unit which is rented or leased, at the beginning of each tenancy and at least annually thereafter, shall furnish the tenant with a certificate that all required smoke detectors are present, have been inspected, and are in good working order. Except for smoke detectors located in hallways, stairwells, and other public or common areas of multifamily buildings, interim testing, repair, and maintenance of smoke detectors in rented or leased units shall be the responsibility of the tenant; however, the owner shall be obligated to service, repair, or replace any malfunctioning smoke detectors within five days of receipt of written notice from the tenant that such smoke detector is in need of service, repair, or replacement.

1981, c. 324, § 15.1-29.9; 1984, c. 387; 1990, c. 184; 1997, c. 587; 2011, c. 766.



§ 15.2-922.1. Regulating or prohibiting the making of fires

A. Any city or town may by ordinance regulate or prohibit the making of fires in streets, alleys, and other public places and regulate the making of fires on private property.

B. In addition to the authority provided under § 27-98, any county may by ordinance regulate or prohibit the making of fires in streets, alleys, and other public places and, when a declared emergency exists, pursuant to § 44-146.21, regulate the making of fires on private property.

2007, c. 256.



§ 15.2-923. Local water-saving ordinances

Notwithstanding any contrary provision of law, as shall be necessary to protect the public health, safety and welfare, any locality may by ordinance (i) require the installation of water conservation devices in the case of the retrofitting of buildings constructed prior to July 1, 1978, and (ii) restrict the nonessential use of ground water during declared water shortages or water emergencies.

For purposes of this section "nonessential use" shall not include agricultural use.

1978, c. 469, § 15.1-37.2:1; 1992, c. 589; 1997, c. 587; 2004, c. 402.



§ 15.2-924. Water supply emergency ordinances

A. Whenever the governing body of any locality finds that a water supply emergency exists or is reasonably likely to occur if water conservation measures are not taken, it may adopt an ordinance restricting the use of water by the citizens of such locality for the duration of such emergency or for a period of time necessary to prevent the occurrence of a water supply emergency. However, such ordinance shall apply only to water supplied by a locality, authority, or company distributing water for a fee or charge. Such ordinance may include appropriate penalties designed to prevent excessive use of water, including, but not limited to, a surcharge on excessive amounts used.

B. After such an emergency has been declared in any locality, any owner of a water supply system serving that locality may apply to the State Water Control Board for assistance. If the State Water Control Board confirms the existence of an emergency, and finds that such owner and such locality have exhausted available means to relieve the emergency and that the owner and locality are applying all feasible water conservation measures, and in addition finds that there is water available in neighboring localities in excess of the reasonable needs of such localities, and that there exists between such neighboring localities interconnections for the transmission of water, the Board shall so inform the Governor. The Governor, if requested jointly by the locality and the owner of the systems supplying the locality, may then appoint a committee consisting of one representative of the locality declaring the emergency, one representative of the system supplying the locality under emergency, and those two representatives shall choose a third representative and failing to choose such third representative within seven days he shall be selected by the Governor. The committee shall have the duty and authority to allocate the water available in such localities for the period of the emergency, provided that the period of the emergency shall not exceed that determined by the locality declaring the emergency or the State Water Control Board whichever period termination is earlier, so that the best water supply possible will be provided to all water users during the emergency as previously described. Nothing in this section shall be construed as requiring the construction of pipeline interconnections between any locality or any water supply system.

C. Any water taken from one water supplier for the benefit of another shall be paid for by using the established rate schedule of the supplier for treated water. Raw water shall be furnished at rates which shall reflect all costs to the supplying locality, including, but not limited to, capital investment costs. Should there be imposed upon the supplier any additional obligation, water production costs or other capital or operating expenditures beyond those normal to the suppliers' system, then the cost of same shall be chargeable to the receiving locality by single payment or by incorporation in a special rate structure, all of the same as shall be reasonable.

D. Nothing contained in this section shall authorize any locality to regulate the use of water taken from a river or any flowing stream when such water is used for industrial purposes and the approximate same quantity of water is returned to such river or stream after such industrial usage.

1978, c. 669, § 15.1-37.3:4; 1997, c. 587; 2001, c. 258.



§ 15.2-924.1. Repealed

Repealed by Acts 2011, cc. 341 and 353, cl. 2.



§ 15.2-925. Regulation, etc., of assemblies or movement of persons or vehicles under certain circumstances

Any locality may empower the chief law-enforcement officer to regulate, restrict or prohibit any assembly of persons or the movement of persons or vehicles if there exists an imminent threat of any civil commotion or disturbance in the nature of a riot which constitutes a clear and present danger. In such circumstances the governing body may convene immediately in a special meeting and enact an emergency ordinance or ordinances for such purposes, notwithstanding any contrary provisions in any charter or under the general law.

1968, c. 459, § 15.1-514.1; 1997, c. 587.



§ 15.2-925.1. Local notifications

Any locality may by ordinance establish a system to deliver notifications to residents by email, phone, text message or other similar means of communication. Such ordinance shall be adopted only after a public hearing and shall contain an opt-in provision for non-emergency notifications.

2015, c. 192.



§ 15.2-926. Prohibiting loitering; frequenting amusements and curfew for minors; penalty

A. Any locality may by ordinance prohibit loitering in, upon or around any public place, whether on public or private property. Any locality may by ordinance also prohibit minors who are not attended by their parents from frequenting or being in public places, whether on public or private property, at such times, between 10:00 p.m. and 6:00 a.m., as the governing body deems proper.

A violation of such ordinances by a minor shall be disposed of as provided in §§ 16.1-278.4 and 16.1-278.5.

B. A locality may by ordinance regulate the frequenting, playing in or loitering in public places of amusement by minors, and may prescribe punishment for violations of such ordinances not to exceed that prescribed for a Class 3 misdemeanor.

C. Without limiting or restricting the general powers created by this section, the term "public place" shall also include public libraries.

Code 1950, § 15-8; 1954, c. 529; 1956, cc. 218, 664; 1956, Ex. Sess., c. 40; 1958, c. 279; 1960, c. 606; 1962, c. 623, § 15.1-514; 1968, c. 425; 1983, c. 502, § 15.1-33.4; 1995, cc. 59, 658; 1997, c. 587; 1998, c. 865; 1999, c. 1023; 2004, c. 462; 2009, c. 481.



§ 15.2-926.1. Bounties for coyotes

Any locality may by ordinance permit the killing of coyotes within its boundaries at any time and may pay, out of any available funds, a bounty for each coyote killed within its boundaries. The ordinance may prescribe the conditions to be met and the evidence to be submitted before any such payment is made, as well as the amount of the bounty to be paid.

1999, c. 487.



§ 15.2-926.2. Adoption of ordinances prohibiting obscenity

The locality may adopt ordinances to prohibit obscenity or conduct paralleling the provisions of Article 5 (§ 18.2-372 et seq.) and Article 6 (§ 18.2-390 et seq.) of Chapter 8 of Title 18.2 and prohibiting the dissemination to juveniles of, and their access to, materials deemed harmful to juveniles as defined in subsection (6) of § 18.2-390 in public at places frequented by juveniles or where juveniles are or may be invited as part of the general public. Exceptions as provided in § 18.2-391.1 shall apply thereto. The penalty for violating the provisions of such ordinance shall not be greater than the penalty imposed for a Class 1 misdemeanor.

Code 1950, § 18.1-236.5; 1970, c. 423; 1975, cc. 14, 15, § 18.2-389; 1977, c. 295; 1982, c. 477; 1991, c. 710; 2004, c. 462.



§ 15.2-927. Garbage and refuse disposal

Any locality may collect and dispose of garbage and other refuse; may regulate and inspect incinerators, dumps and other places and facilities for the disposal of garbage and other refuse and the manner in which such incinerators, dumps, places and facilities are operated or maintained; and without liability to the owner thereof may prevent the use thereof for such purposes when they contribute or are likely to contribute to the contraction or spread of infectious, contagious or dangerous diseases.

Code 1950, § 15-77.21; 1958, c. 328; 1962, c. 623, § 15.1-857; 1997, c. 587.



§ 15.2-928. Local recycling and waste disposal; powers; penalties

A. Any locality may (i) provide and operate, within or outside its boundaries, solid waste management facilities and appurtenances for the collection, management, recycling and disposal of solid waste, recyclable materials, and other refuse of the residents and businesses of the locality; (ii) contract with other localities to provide such services jointly; (iii) contract with others for supplying such services; (iv) contract with any locality or agency of the Commonwealth to provide such services for either entity; (v) prohibit the disposal of garbage or recyclable materials in or at any place other than that provided by the public or private sector for the purpose; (vi) charge and collect compensation for such services; (vii) regulate the times and placement of waste and waste containers set out for collection, such regulation to require notice so as to allow removal by the owner of the waste or waste containers prior to imposition of a civil penalty, provided that, in the City of Roanoke, provided the third notice required herein included an opportunity for the owner to be heard, the civil penalty may be imposed without further notice after the third notice for violation; (viii) provide penalties, including either criminal or civil penalties, for the unauthorized use of or failure to use such facilities. Prosecution of either a civil or criminal offense shall preclude prosecution of the other for the same offense; and (ix) grant incentives to encourage recycling.

B. Any locality may by ordinance limit the use of solid waste depositories or receptacles, owned or maintained by the locality, to the disposal of garbage and other solid waste originating from within the boundaries of such locality. Any locality adopting such an ordinance may provide penalties for its violation pursuant to subsection A.

C. For the purposes of this section, recyclable materials shall be those materials identified in a plan adopted pursuant to § 10.1-1411 and regulations promulgated thereunder. Nothing in this section shall invalidate the actions of any locality taken prior to enactment of this section. Nothing in this section shall be construed as prohibiting any generator of recyclable materials from selling, conveying or arranging for transportation of such materials to a recycler for reuse or reclamation, nor preventing a recycling company or nonprofit entity from collecting and transporting recyclable materials from a buy-back center, drop box or any generator of recyclable materials.

1991, c. 665, § 15.1-11.5:3; 1997, cc. 236, 587; 2000, c. 231; 2002, cc. 161, 690; 2003, c. 518; 2006, c. 847.



§ 15.2-929. Solid waste management facility siting approval

A. Any locality may enact an ordinance regulating the siting of solid waste management facilities within its boundaries. The ordinance shall prescribe the criteria, form of application, and procedure, which shall include a public hearing, for siting approval. In establishing the criteria, the locality shall consider the potential effect of the siting of a solid waste management facility on the health, safety and welfare of the residents of the locality. Any person desiring to site a solid waste management facility within the boundaries of any locality which has adopted an ordinance pursuant to this section shall file its application with the governing body of the locality. Within 120 days of the receipt of an application which complies with the provisions of the ordinance, the governing body shall grant or deny siting approval. Failure to act within 120 days shall constitute a granting of siting approval.

B. Whenever any governing body denies siting approval, the applicant shall be entitled to appeal such decision to the circuit court of the jurisdiction denying siting approval.

C. Any person who has already been issued a permit to operate a solid waste management facility by the Department of Environmental Quality or has received zoning or other land use approval for the siting of the facility, prior to July 1, 1989, shall not be required to obtain siting approval for such solid waste management facility pursuant to the provisions of this section.

1989, c. 623, § 15.1-11.02; 1997, c. 587.



§ 15.2-930. Regulation of garbage and refuse pickup and disposal services; contracting for such services

A. Any locality may by ordinance impose license taxes upon and otherwise regulate the services rendered by any business engaged in the pickup and disposal of garbage, trash or refuse, wherein service will be provided to the residents of any such locality. Such regulation may include the delineation of service areas, the limitation of the number of persons engaged in such service in any such service area, including the creation of one or more exclusive service areas, and the regulation of rates of charge for any such service.

Such locality is authorized to contract with any person, whether profit or nonprofit, for garbage and refuse pickup and disposal services in its respective jurisdiction.

B. Prior to enacting an ordinance pursuant to subsection A which displaces a private company engaged in the provision of pickup and disposal of garbage, trash or refuse in service areas, the governing body shall: (i) hold at least one public hearing seeking comment on the advisability of such ordinance; (ii) provide at least forty-five days' written notice of the hearing, delivered by first class mail to all private companies which provide the service in the locality and which the locality is able to identify through local government records; and (iii) provide public notice of the hearing. Following the final public hearing held pursuant to the preceding sentence, but in no event longer than one year after the hearing, a governing body may enact an ordinance pursuant to subsection A which displaces a private company engaged in the provision of pickup and disposal of garbage, trash or refuse in a service area if the ordinance provides that private companies will not be displaced until five years after its passage. As an alternative to delaying displacement five years, a governing body may pay a company an amount equal to the company's preceding twelve months' gross receipts for the displaced service in the displacement area. Such five-year period shall lapse as to any private company being displaced when such company ceases to provide service within the displacement area.

For purposes of this section, "displace" or "displacement" means an ordinance prohibiting a private company from providing the service it is providing at the time a decision to displace is made. Displace or displacement does not mean: (i) competition between the public sector and private companies for individual contracts; (ii) situations where a locality or combination of localities, at the end of a contract with a private company, does not renew the contract and either awards the contract to another private company or, following a competitive process conducted in accordance with the Virginia Public Procurement Act, decides for any reason to contract with a public service authority established pursuant to the Virginia Water and Waste Authorities Act, or, following such competitive process, decides for any reason to provide such pickup and disposal service itself; (iii) situations where action is taken against a company because the company has acted in a manner threatening to the health and safety of the locality's citizens or resulting in a substantial public nuisance; (iv) situations where action is taken against a private company because the company has materially breached its contract with the locality or combination of localities; (v) situations where a private company refuses to continue operations under the terms and conditions of its existing agreement during the five-year period; (vi) entering into a contract with a private company to provide pickup and disposal of garbage, trash or refuse in a service area so long as such contract is not entered into pursuant to an ordinance which displaces or authorizes the displacement of another private company providing pickup and disposal of garbage, trash or refuse in such service area; or (vii) situations where at least fifty-five percent of the property owners in the displacement area petition the governing body to take over such collection service.

C. Any county with a population in excess of 800,000 may by ordinance provide civil penalties not exceeding $500 per offense for persons willfully contracting with a solid waste collector or collectors not licensed or permitted to perform refuse collection services within the county. For purposes of this section, evidence of a willful violation is the voluntary contracting by a person with a solid waste collector after having received written notice from the county that the solid waste collector is not licensed or permitted to operate within that county. Written notice may be provided by certified mail or by any appropriate method specified in Article 4 (§ 8.01-296 et seq.) of Chapter 8 of Title 8.01.

D. Fairfax County may by ordinance authorize the local police department to serve a summons to appear in court on solid waste collectors operating within that county without a license or permit. Each day the solid waste collector operates within the county without a license or permit is a separate offense, punishable by a fine of up to $500.

1968, c. 419, § 15.1-28.1; 1970, c. 219; 1978, c. 251; 1984, c. 763; 1994, c. 458; 1995, c. 660; 1997, c. 587; 2007, c. 813.



§ 15.2-931. Regulation of garbage and refuse pickup and disposal services; contracting for such services in certain localities

A. Localities may adopt ordinances requiring the delivery of all or any portion of the garbage, trash or refuse generated or disposed of within such localities to waste disposal facilities located therein, or to waste disposal facilities located outside of such localities if the localities have contracted for capacity at or service from such facilities.

Such ordinances may not be adopted until the local governing body, following one or more public hearings, has made the following findings:

1. That other waste disposal facilities, including privately owned facilities and regional facilities, are: (i) unavailable; (ii) inadequate; (iii) unreliable; or (iv) not economically feasible, to meet the current and anticipated needs of the locality for waste disposal capacity; and

2. That the ordinance is necessary to ensure the availability of adequate financing for the construction, expansion or closing of the locality's facilities, and the costs incidental or related thereto.

No ordinance adopted by a locality under this subsection shall prevent or prohibit the disposal of garbage, trash or refuse at any facility: (i) which has been issued a solid waste management facility permit by an agency of the Commonwealth on or before July 1, 1991; or (ii) for which a Part A permit application for a new solid waste management facility permit, including local governing body certification, was submitted to the Department of Waste Management in accordance with § 10.1-1408.1 B on or before December 31, 1991.

B. Localities may provide in any ordinance adopted under this section that it is unlawful for any person to dispose of his garbage, trash and refuse in or at any other place. No such ordinance making it unlawful to dispose of garbage, trash and refuse in any other place shall apply to the occupants of single-family residences or family farms disposing of their own garbage, trash or refuse if such occupants have paid the fees, rates and charges of other single-family residences and family farms in the same service area.

No ordinance adopted under this section shall apply to garbage, trash and refuse generated, purchased or utilized by an entity engaged in the business of manufacturing, mining, processing, refining or conversion except for an entity engaged in the production of energy or refuse-derived fuels for sale to a person other than any entity controlling, controlled by or under the same control as the manufacturer, miner, processor, refiner or converter. Nor shall such ordinance apply to (i) recyclable materials, which are those materials that have been source-separated by any person or materials that have been separated from garbage, trash and refuse by any person for utilization in both cases as a raw material to be manufactured into a product other than fuel or energy, (ii) construction debris to be disposed of in a landfill, or (iii) waste oil. Such ordinances may provide penalties, fines and other punishment for violations.

Such localities are authorized to contract with any person, whether profit or nonprofit, for garbage and refuse pickup and disposal services in their respective localities and to enter into contracts relating to waste disposal facilities which recover energy or materials from garbage, trash and refuse. Such contracts may make provision for, among other things, (i) the purchase by the localities of all or a portion of the disposal capacity of a waste disposal facility located within or outside the localities for their present or future waste disposal requirements, (ii) the operation of such facility by the localities, (iii) the delivery by or on behalf of the contracting localities of specified quantities of garbage, trash and refuse, whether or not such counties, cities, and towns collect such garbage, trash and refuse, and the making of payments in respect of such quantities of garbage, trash and refuse, whether or not such garbage, trash and refuse are delivered, including payments in respect of revenues lost if garbage, trash and refuse are not delivered, (iv) adjustments to payments made by the localities in respect of inflation, changes in energy prices or residue disposal costs, taxes imposed upon the facility owner or operator, or other events beyond the control of the facility operator or owners, (v) the fixing and collection of fees, rates or charges for use of the disposal facility and for any product or service resulting from operation of the facility, and (vi) such other provision as is necessary for the safe and effective construction, maintenance or operation of such facility, whether or not such provision displaces competition in any market. Any such contract shall not be deemed to be a debt or gift of the localities within the meaning of any law, charter provision or debt limitation. Nothing in the foregoing powers granted such localities includes the authority to pledge the full faith and credit of such localities in violation of Article X, Section 10 of the Constitution of Virginia.

It has been and is continuing to be the policy of the Commonwealth to authorize each locality to displace or limit competition in the area of garbage, trash or refuse collection services and garbage, trash or refuse disposal services to provide for the health and safety of its citizens, to control disease, to prevent blight and other environmental degradation, to promote the generation of energy and the recovery of useful resources from garbage, trash and refuse, to protect limited natural resources for the benefit of its citizens, to limit noxious odors and unsightly garbage, trash and refuse and decay and to promote the general health and welfare by providing for adequate garbage, trash and refuse collection services and garbage, trash and refuse disposal services. Accordingly, governing bodies are directed and authorized to exercise all powers regarding garbage, trash and refuse collection and garbage, trash and refuse disposal notwithstanding any anti-competitive effect.

C. The following localities may by ordinance require the delivery of all or any portion of the garbage, trash and refuse generated or disposed of within such localities to waste disposal facilities located therein or to waste disposal facilities located outside of such localities if the localities have contracted for capacity at or service from such facilities: (i) Arlington County or the City of Alexandria, singly or jointly, two or all of such counties and cities; (ii) Fairfax County, Fauquier County, Loudoun County, Prince William County, or Stafford County and any town situated within or city wholly surrounded by any of such counties, singly or jointly, two or more of such localities, that have by resolution of the governing body committed the locality to own or operate a resource recovery waste disposal facility; and (iii) localities which are members of the Richmond Regional Planning District No. 15 or Crater Planning District No. 19, singly or jointly, two or more of such localities, that by ordinance of the governing body after a minimum of two public hearings, and after complying with applicable provisions of the Public Procurement Act (Chapter 43 (§ 2.2-4300 et seq.) of Title 2.2), have committed the locality to own, operate or contract for the operation of a resource recovery waste disposal facility.

1984, c. 763, § 15.1-28.01; 1987, c. 422; 1988, c. 264; 1991, cc. 521, 615; 1997, c. 587; 2007, c. 813.



§ 15.2-932. Authorization to enter into certain contracts for garbage and refuse pickup and disposal services; waste recovery facilities

Any locality is authorized to contract with any person, whether profit or nonprofit, for garbage and refuse pickup and disposal services in its locality and to enter into contracts relating to waste disposal facilities which recover energy or materials from garbage, trash and refuse. Such contracts may make provision for, among other things, (i) the purchase by the locality of all or a portion of the disposal capacity of a waste disposal facility located within or outside the locality for its present or future waste disposal requirements, (ii) the operation of such facility by the locality, (iii) the delivery by or on behalf of the contracting locality of specified quantities of garbage, trash and refuse, whether or not such locality collects such garbage, trash and refuse, and the making of payments in respect of such quantities of garbage, trash and refuse, for such garbage, trash and refuse delivered, (iv) adjustments to payments made by the locality in respect of inflation, changes in energy prices or residue disposal costs, taxes imposed upon the facility owner or operator, or other events beyond the control of the facility operator or owners, (v) the fixing and collection of fees, rates or charges for use of the disposal facility and for any product or service resulting from operation of the facility, and (vi) such other provision as is necessary for the safe and effective construction, maintenance or operation of such facility, whether or not such provision displaces competition in any market. Any such contract shall not be deemed to be a debt or gift of the localities within the meaning of any law, charter provision or debt limitation. Nothing in the foregoing powers granted such locality shall include the authority to pledge the full faith and credit of such locality in violation of Article X, Section 10 of the Constitution of Virginia.

1985, c. 558, § 15.1-28.02; 1997, c. 587.



§ 15.2-933. Ordinances requiring delivery of garbage, trash and refuse to certain facilities; exceptions

Any ordinance requiring the delivery of all or any portion of the garbage, trash or refuse generated or disposed of within a locality to waste disposal facilities located within or outside the locality, or otherwise prohibiting the disposal of garbage, trash and refuse in or at any other place other than that provided for the purpose, shall not apply to garbage, trash and refuse generated, purchased or utilized by an entity engaged in the business of manufacturing, mining, processing, refining or conversion except for an entity engaged in the production of energy or refuse-derived fuels for sale to a person other than any entity controlling, controlled by or under the same control as the manufacturer, miner, processor, refiner or converter. Nor shall such ordinance apply to (i) recyclable materials, which are those materials that have been source-separated by any person or materials that have been separated from garbage, trash and refuse by any person for utilization in both cases as a raw material to be manufactured into a new product other than fuel or energy, (ii) construction debris to be disposed of in a landfill or (iii) waste oil.

1985, c. 558, § 15.1-28.03; 1997, c. 587.



§ 15.2-934. Displacement of private waste companies

No locality or combination of localities shall displace a private company providing garbage, trash or refuse collection service without first: (i) holding at least one public hearing seeking comment on the advisability of the locality or combination of localities providing such service; (ii) providing at least 45 days' written notice of the hearing, delivered by first class mail to all private companies that provide the service in the locality or localities and that the locality or localities are able to identify through local government records; (iii) providing public notice of the hearing; and (iv) making a written finding of at least one of the following: (a) adequate or sufficient privately-owned refuse collection and disposal services are not available; (b) the use of privately-owned and operated services has substantially endangered the public health or created a public nuisance; (c) privately-owned services, although available, are not able to provide needed services in a reasonable and cost-efficient manner; or (d) displacement is necessary to provide for the development or operation of a regional system of refuse collection or disposal for two or more localities. After making the findings required by this section, and not longer than one year after the final public hearing, the locality or combination of localities may proceed to take measures necessary to provide such service. A locality or combination of localities shall provide five years' notice to a private company before the locality or combination of localities engages in the actual provision of the service that displaces the company. As an alternative to delaying displacement five years, a locality or combination of localities may pay a displaced company an amount equal to the company's preceding 12 months' gross receipts for the displaced service in the displacement area. Such five-year period shall lapse as to any private company being displaced when such company ceases to provide service within the displacement area.

For purposes of this section, "displace" or "displacement" means a locality's or a combination of localities' provision of a service which prohibits a private company from providing the same service and which the company is providing at the time the decision to displace is made. Displace or displacement does not mean: (i) competition between the public sector and private companies for individual contracts; (ii) situations where a locality or combination of localities, at the end of a contract with a private company, does not renew the contract and either awards the contract to another private company or, following a competitive process conducted in accordance with the Virginia Public Procurement Act, decides for any reason to contract with a public service authority established pursuant to the Virginia Water and Waste Authorities Act, or, following such competitive process, decides for any reason to provide such collection service itself; (iii) situations where action is taken against a private company because the company has acted in a manner threatening to the health and safety of a locality's citizens or resulting in a substantial public nuisance; (iv) situations where action is taken against a private company because the company has materially breached its contract with the locality or combination of localities; (v) situations where a private company refuses to continue operations under the terms and conditions of its existing agreement during the five-year notice period; (vi) entering into a contract with a private company to provide garbage, trash or refuse collection so long as such contract is not entered into pursuant to an ordinance which displaces or authorizes the displacement of another private company providing garbage, trash or refuse collection; or (vii) situations where at least 55% of the property owners in the displacement area petition the governing body to take over such collection service.

1995, c. 660, § 15.1-28.04; 1997, c. 587; 2006, c. 74.



§ 15.2-935. Authority to prohibit placement of leaves or grass clippings in landfills

A. Any locality may by ordinance prohibit the disposal of leaves or grass clippings in any privately operated landfill within its jurisdiction, provided such locality has implemented a composting program which is capable of handling all leaves and grass clippings generated within the jurisdiction. However, no such ordinance shall contain provisions which penalize anyone other than the initial generator of such leaves or grass clippings.

B. For purposes of this section, the term "composting" means the manipulation of the natural aerobic process of decomposition of organic materials to increase the rate of decomposition.

C. Nothing in this section shall be construed to prohibit any locality from prohibiting the disposal of leaves and grass clippings in any public landfill which it operates if that locality has implemented a composting program which is capable of handling all leaves and grass clippings generated within its jurisdiction.

1990, c. 172, § 15.1-11.5:1; 1992, c. 638; 1997, c. 587.



§ 15.2-936. Garbage and refuse disposal; fee exemption

Persons may be exempted, deferred, or charged a lesser amount by a locality from paying any charges and fees authorized by any law for the collection and disposal of garbage and refuse. Ordinances providing for such exemptions, deferrals or charges of lesser amounts may be conditioned upon only the income criteria as provided by § 58.1-3211 as in effect on December 31, 2010.

1992, cc. 197, 458, § 15.1-11.04; 1993, cc. 643, 651; 1997, c. 587; 2011, cc. 438, 496.



§ 15.2-937. Separation of solid waste

A. Any locality may by ordinance require any person to separate solid waste for collection and recycling. Any such ordinance shall specify the type of materials to be separated. No such ordinance shall affect the right of any person to sell or otherwise dispose of waste material as provided in § 15.2-933 or permitted under any other law of the Commonwealth, nor shall any such ordinance impose any liability upon any apartment or commercial office building owner or manager for failure of tenants to comply with any provisions of the ordinance adopted pursuant to this section or upon any waste hauler for failure of its customers to comply with such ordinance. No such ordinance shall impose criminal penalties for failure to comply with its provisions; however, such ordinance may prescribe civil penalties for violations of the provisions of the ordinance.

B. Any locality may by ordinance provide for the reasonable inspection at any landfill within their jurisdiction of any tractor truck semitrailer combination with five or more axles transporting solid waste to any landfill within their jurisdiction to ensure separation of such solid waste in accordance with all applicable state laws and regulations. In enforcing such ordinance, there shall be a rebuttable presumption that solid waste transported from any jurisdiction which has comparable requirements for waste recycling is in compliance with such ordinance.

C. For purposes of this section, the term "recycling" has the meaning ascribed to it in § 10.1-1414.

1988, c. 373, § 15.1-11.5; 1990, cc. 608, 961; 1992, c. 638; 1997, c. 587.



§ 15.2-938. Preference for purchase of recycled paper and paper products

A. Any locality may by ordinance require that in determining the award of any contract for paper or paper products to be purchased for use by any division, department, or agency of such locality, the purchasing agent for such locality shall procure using competitive sealed bidding and shall award to the lowest responsible bidder offering recycled paper or paper products of a quality suitable for the purpose intended, so long as the bid price is not more than ten percent greater than the bid price of the low responsive and responsible bidder offering a product that does not qualify under subsection B of this section.

B. For purposes of this section, recycled paper and paper products means any paper and paper products meeting the EPA Recommended Content Standards as defined in 40 C.F.R. Part 250.

1990, cc. 449, 857, § 15.1-11.5:01; 1997, c. 587.



§ 15.2-939. Ordinances requiring recycling reports

Any locality may by ordinance require all nonresidential solid waste generators and companies that manage solid waste or recycle materials generated within its jurisdiction to annually report such nonproprietary information regarding waste generation, waste management, and recycling as is necessary to facilitate compliance with regulations adopted pursuant to § 10.1-1411. Any report required under this section shall be based on volume or weight, provided that where such measurements cannot be accurately determined, the report may be based on carefully estimated data.

1990, cc. 540, 563, § 15.1-11.5:2; 1997, c. 587.



§ 15.2-940. Expenditures for promoting resources and advantages of locality

Any locality may, in its discretion, expend funds from the locally derived revenues of the locality for the purpose of promoting the resources and advantages of the locality. Such purpose shall include, without limiting the generality thereof, watershed projects and expenditures in connection therewith.

Code 1950, §§ 15-11 through 15-13; 1952, c. 117; 1956, c. 25; 1960, cc. 168, 176; 1962, c. 623, § 15.1-10; 1994, c. 593; 1997, c. 587.



§ 15.2-941. Participation by local government in certain loan programs

Any locality or other political subdivision may participate in a program known as the "Virginia Shell Building Initiative." It is the intent of the General Assembly that this program, administered by the Virginia Economic Development Partnership, make available moneys to any locality or any other political subdivision for the express purpose of constructing industrial shell buildings, or renovating existing buildings, to be sold or leased at public or private sale to any person that will locate thereon any manufacturing, processing, technology-related or similar establishment.

Prior to filing an application with the Authority to participate in this program, the governing body shall hold a public hearing on the application and disposal of the proposed industrial shell buildings and related real estate. This public hearing process shall fulfill the public hearing requirements for the disposal of property set forth in § 15.2-1800.

1989, c. 285, § 15.1-18.4; 1996, cc. 590, 598; 1997, c. 587; 2001, c. 66.



§ 15.2-942. Local government participation in certain events

Any locality may provide for the re-creation and portrayal of important historical or cultural events associated with or which have taken place within the locality. Such locality may:

1. Enter into agreements with public or private nonprofit organizations to stage and promote such events;

2. Charge admission to such events, permit street vending, the sale of food, beverages, and merchandise related to and compatible with the objectives of the public celebration arranged for such events, or to delegate to such organizations the authority to do so;

3. Delegate to such organizations the collection of license fees from vendors;

4. Require a surety bond adequate to protect the public interest;

5. Restrict traffic on designated streets for the duration of the events; and

6. Make gifts by ordinance to such organizations from its treasury in furtherance of the re-creation and portrayal of such important historical or cultural events.

1984, c. 588, § 15.1-28.6; 1997, c. 587.



§ 15.2-943. Operation and maintenance of living historical farm museums

A. The General Assembly finds that there is a public interest in encouraging the development of living historical farm museums to preserve for posterity living examples of earlier farm operation and farm life in Virginia. Such living historical farm museums lead to respect for the past, the education of the young and also serve as tourist attractions in the Commonwealth.

B. A "living historical farm museum," for the purposes of this section, shall be a nonprofit corporation or association dedicating no less than five acres for the sole purpose of portraying by restoration, preservation or reconstruction of farm operation and farm life, including milling, of a selected period in the agricultural history of Virginia. The requirement that the museum shall be nonprofit shall not prevent the museum from charging admittance fees adequate to cover costs of operation and maintenance.

C. Any locality may provide, by appropriate ordinance, that whenever a person dedicates five or more acres to a nonprofit corporation or association dedicated solely for the purpose of organizing, operating, and maintaining a living historical farm museum, such person may be authorized to build and maintain such structures for the living historical farm museum as will be used in the operation, maintenance and support of such museum, subject, however, to any provisions of any zoning or planning ordinance of such locality.

1973, c. 332, § 15.1-18.1:1; 1997, c. 587.



§ 15.2-944. Authority to acquire and preserve places and things of historical interest

Any locality may acquire, except by condemnation, sites, landmarks, structures and records of historical interest and value to the Commonwealth and may restore and preserve them, or may convey them to a nonstock corporation chartered under Virginia law for the purposes of acquiring and preserving such places and things. A locality may appropriate money to any such corporation.

Code 1950, § 15-7.3; 1962, c. 333, § 15.1-18.1; 1997, c. 587.



§ 15.2-944.1. Notification prior to sale or transfer of ownership of certain historic properties

A. Any charitable or civic organization or museum that (i) has been granted tax exempt status under § 501(c)(3) of the Internal Revenue Code; (ii) owns real property that is designated as historic under a local zoning ordinance or meets the criteria for a historic area under § 15.2-2201; and (iii) is operating that property as a historic attraction open to the public for interpretation for more than 100 days per year, shall notify in writing the locality's chief administrative officer, the Department of Historic Resources, and the Office of Attorney General of its intent to sell or transfer ownership of such property.

B. Such notification shall be provided at least ninety days prior to the public offering for sale of such property, or if no public offering is made, at least ninety days prior to the acceptance of a purchase offer for such property.

C. The notification required pursuant to subsection A shall be waived where (i) only a portion of the property is sold or transferred and the portion that is not sold or transferred remains open to the public at least 100 days a year; (ii) the property is being transferred to another owner who has been granted tax exempt status under § 501(c)(3) of the Internal Revenue Code and the property remains open to the public at least 100 days a year; or (iii) an easement, right-of-way, or leasehold interest in the property is being sold or transferred and the property remains open to the public at least 100 days a year.

D. Failure to provide the notification required by this section shall not be the basis for invalidation of any sale, but may subject the terms of the sale to special review by the locality or the Attorney General to ensure that such sale has not resulted in a violation of any public law or charitable trust obligation by the transferring organization or entity.

2001, c. 780.



§ 15.2-945. Acquisition and housing of relics, paintings, carvings, sculpture and other works of art

The governing body of any locality may enter into agreements with appropriate authorities or agencies, acting under legislation enacted by the Congress of the United States, or with any person to provide and secure for such locality such relics and such paintings, carvings, sculpture and other works of art as may be specified in such agreements and may appropriate buildings to house them. For such purposes the governing body, notwithstanding any provision of Chapter 18 (§ 15.2-1800 et seq.) or this chapter to the contrary, may furnish such materials, services and supplies and appropriate and expend from the general funds of such locality such moneys as the governing body deems proper.

Code 1950, § 15-706; 1962, c. 623, § 15.1-281; 1997, c. 587.



§ 15.2-946. Regulation of tour guides and tourist guides

Any locality may, before issuing any license to do business as a tour guide or tourist guide, require that an applicant for such license take and pass an examination to determine the fitness of such person as to his knowledge of the history of the locality and of the historical and tourist attractions located therein.

1984, c. 675, § 15.1-28.7; 1997, c. 587.



§ 15.2-946.1. Expired

Expired.



§ 15.2-947. Systems of public transportation for certain counties or cities

Notwithstanding any other provision of law, the governing body of any county or city not a member of a transportation district, upon finding a need for a system of public transportation and the inability of the governing body to reach a reasonable agreement for membership with an existing transportation district, may create, operate, maintain or contract for a system of public transportation to be operated in such county or city for the safety, comfort and convenience of the public. The governing body of any such county or city providing a system of public transportation or desiring to provide such a system may contract with any authority providing public transportation in contiguous localities for transportation services or the interchange of passengers for the purpose of providing continuous service between localities.

1974, c. 325, § 15.1-526.2; 1975, c. 404; 1997, c. 587.



§ 15.2-948. Locality may designate continuing source of revenue for mass transit

The governing body of any locality may, within the limits permitted by the Constitution, designate any of its continuing sources of revenue, or portions thereof, as a stable and reliable source of revenue to pay its mass transit operating and debt service expenses to the extent that such designation is required by the United States as a prerequisite pursuant to Public Law 96-184 to the provision of funds for mass transit construction and debt service which benefits any such locality.

1980, c. 226, § 15.1-37.3:5; 1997, c. 587.



§ 15.2-949. Shared ride taxi systems, etc.; nonprofit vanpools

As used herein, "shared ride taxi system" means a transportation system which employs taxicab-type vehicles or other motor vehicles which can carry no more than six passengers, and which attempts to arrange for use of such vehicles by more than one passenger per trip.

Notwithstanding any other provision of law to the contrary, any locality which is a member of any transportation district may, with the concurrence of the transportation district commission that there is a need for a shared ride taxi system and the unavailability of adequate existing public transportation or public transportation proposed to be available within a reasonable period of time, construct, finance, purchase, operate, maintain or contract for a shared ride taxi system to be operated in such locality for the health, safety, welfare, comfort and convenience of the public. Such system may be financed from general revenues or funds received from the United States government, from the Commonwealth or any other source. Such system or the equipment and property needed for such system may also be constructed or purchased from proceeds of bonds which may be issued pursuant to the Public Finance Act (§ 15.2-2600 et seq.). Rates may be charged for the use of the system in such amount as the governing body of the locality deems reasonable, and different rates may be charged to different reasonable classifications of users.

The need for a shared ride taxi system and the unavailability of adequate existing or proposed public transportation may be based on the lack of such system or on the lack of such system at such user rates as will promote the health, safety, welfare, comfort and convenience of the public. Contracts may be made with existing or proposed shared ride taxi systems, both publicly and privately owned, for the subsidy of all users or groups of users.

In the administration of this section, private carriers are preferred over public ownership or operation; therefore, before any such locality undertakes to establish and operate its own transportation system which uses taxis or other similar vehicles, it shall first make a bona fide attempt to enter into contracts with existing privately owned taxi businesses. If such locality cannot reach a reasonable agreement within an equitable period of time, then it may by ordinance proceed to establish and operate its own system.

In lieu of establishing a shared ride taxi system, such a locality may provide financial subsidies, low-interest or interest-free loans, or tax incentives to assist with the capital costs involved in the establishment of nonprofit vanpools meeting the definition of ridesharing arrangements set forth in § 46.2-1400.

Any such locality shall have all powers necessary or convenient to carry out any of the foregoing powers.

1976, c. 303, § 15.1-37.3:3; 1988, c. 109; 1997, c. 587; 2002, c. 337.



§ 15.2-950. Appropriations

A locality may make appropriations for the purposes for which it is empowered to levy taxes and make assessments, for the support of the locality, for the performance of its functions, and the accomplishment of all other lawful purposes and objectives, subject to such limitations as may be imposed by law.

Code 1950, § 15-77.6; 1958, c. 328; 1962, c. 623, § 15.1-842; 1997, c. 587.



§ 15.2-951. Acquisition, disposition and use of personal property by localities generally

Localities, for the purposes of exercising any of their powers and duties and performing any of their functions, may acquire by gift, bequest, purchase, lease, or installment purchase contract; and may own and make use of and may grant security interests in, sell and otherwise dispose of, within and outside the localities, personal property, including any interest, right or estate therein. In addition, localities may sell and otherwise dispose of surplus materials, as defined in § 2.2-1124, by public sale or auction, including online public auction, provided that such sale or auction conforms with the procedures set forth in subdivisions B 3 through B 5 and subdivision B 8 of § 2.2-1124. In any instance where personal property in any of the following categories: school or transit bus fleet, vehicle fleet, or road construction equipment is sold with the intent to lease back the property, when the value of the proposed sale amount exceeds $2,000,000 approval by the governing body, after notice and a public hearing, shall be required. The public hearing shall be advertised once in a newspaper having general circulation in the locality at least seven days prior to the date set for the hearing. Any debt incurred by a municipality pursuant to the provisions of this section shall be subject to the limitations imposed by Article VII, Section 10 of the Constitution of Virginia.

1986, c. 573, § 15.1-526.4; 1988, c. 810; 1989, c. 340, § 15.1-29.17; 1997, c. 587; 2005, c. 531; 2006, cc. 468, 493.



§ 15.2-952. Political subdivisions may acquire property from United States

Notwithstanding the provisions of any charter or any ordinance, any locality, sanitary district or other political subdivision may, by ordinance or resolution, authorize the acquisition and purchase from the United States of America, or any agency thereof, whether now existing or hereafter created, of any equipment, supplies, materials or other property, real or personal, in such manner as such governing body may determine.

It is the purpose of this section to enable any political subdivision of this Commonwealth to secure from time to time promptly the benefits of acquisition and purchases as authorized by this section, to aid them in securing advantageous purchases, to prevent unemployment and thereby to assist in promotion of public welfare and to these ends such political subdivisions may do all things necessary or convenient to carry out such purpose, in addition to the expressed power conferred by this section. This section is remedial in nature and the powers hereby granted shall be liberally construed.

Code 1950, § 15-24; 1962, c. 623, § 15.1-32; 1997, c. 587.



§ 15.2-953. Donations to charitable institutions and associations, volunteer and nonprofit organizations, chambers of commerce, etc

A. Any locality may make appropriations of public funds, of personal property or of any real estate and donations to the Virginia Indigent Health Care Trust Fund and to any charitable institution or association, located within their respective limits or outside their limits if such institution or association provides services to residents of the locality; however, such institution or association shall not be controlled in whole or in part by any church or sectarian society. The words "sectarian society" shall not be construed to mean a nondenominational Young Men's Christian Association, a nondenominational Young Women's Christian Association, Habitat for Humanity, or the Salvation Army. Nothing in this section shall be construed to prohibit any county or city from making contracts with any sectarian institution for the care of indigent, sick or injured persons.

B. Any locality may make gifts and donations of property, real or personal, or money to (i) any charitable institution or nonprofit or other organization providing housing for persons 60 years of age or older or operating a hospital or nursing home; (ii) any association or other organization furnishing voluntary firefighting services; (iii) any nonprofit or volunteer emergency medical services agency, within or outside the boundaries of the locality; (iv) any nonprofit recreational association or organization; (v) any nonprofit organization providing recreational or daycare services to persons 65 years of age or older; or (vi) any nonprofit association or organization furnishing services to beautify and maintain communities or to prevent neighborhood deterioration. Gifts or donations of property, real or personal, or money by any locality to any nonprofit association, recreational association, or organization described in provision (iv), (v), or (vi) may be made provided the nonprofit association, recreational association, or organization is not controlled in whole or in part by any church or sectarian society. Donations of property or money to any such charitable, nonprofit or other hospital or nursing home, institution or organization or nonprofit recreational associations or organizations may be made for construction purposes, for operating expenses, or both.

A locality may make like gifts and donations to chambers of commerce which are nonprofit and nonsectarian.

A locality may make like gifts, donations and appropriations of money to industrial development authorities for the purposes of promoting economic development.

A locality may make like gifts and donations to any and all public and private nonprofit organizations and agencies engaged in commemorating historical events.

A locality may make like gifts and donations to any nonprofit organization that is exempt from taxation under § 501(c)(3) of the Internal Revenue Code that is engaged in providing energy efficiency services or promoting energy efficiency within or without the boundaries of the locality.

A locality may make like gifts and donations to any nonprofit organization that is exempt from taxation under § 501(c)(3) of the Internal Revenue Code that is engaged in providing emergency relief to residents, including providing the repair or replacement of private property damaged or destroyed by a natural disaster.

A locality may make like gifts and donations to nonprofit foundations established to support the locality's public parks, libraries, and law enforcement. For the purposes of this paragraph, "donations" to any such foundation shall include the lawful provision of in-kind resources.

A locality may make monetary gifts, donations and appropriations of money to a state college or university which provides services to such locality's residents.

Public library materials that are discarded from their collections may be given to nonprofit organizations that support library functions, including, but not limited to, friends of the library, library advisory boards, library foundations, library trusts and library boards of trustees.

C. Any locality may make gifts and donations of personal property and may deliver such gifts and donations to another governmental entity in or outside of the Commonwealth within the United States.

D. Any locality may by ordinance provide for payment to any volunteer emergency medical services agency that meets the required minimum standards for such volunteer emergency medical services agency set forth in the ordinance a sum for each rescue call the volunteer emergency medical services agency makes for an automobile accident in which a person has been injured on any of the highways or streets in the locality. In addition, unless otherwise prohibited by law, any locality may make appropriations of money to volunteer fire companies or any volunteer emergency medical services agency in an amount sufficient to enroll any qualified member of such volunteer fire company or emergency medical services agency in any program available within the locality intended to defray out-of-pocket expenses for transportation by an emergency medical services vehicle.

E. For the purposes of this section, "donations" shall include the lawful provision of in-kind resources for any event sponsored by the donee.

F. Nothing in this section shall be construed to obligate any locality to appropriate funds to any entity. Such charitable contribution shall be voluntary.

Code 1950, §§ 15-16, 15-16.1, 15-16.2; 1952, c. 381; 1959, Ex. Sess., c. 36; 1960, cc. 50, 225, 453; 1962, c. 623, §§ 15.1-24, 15.1-25, 15.1-26; 1964, c. 32; 1974, c. 514; 1994, cc. 254, 317; 1995, c. 333; 1997, c. 587; 1998, c. 376; 1999, c. 430; 2003, c. 182; 2004, c. 272; 2005, c. 327; 2006, c. 118; 2007, cc. 292, 592, 641; 2008, cc. 612, 632; 2010, cc. 509, 600; 2014, c. 711; 2015, cc. 502, 503.



§ 15.2-954. Loans to volunteer firefighting and rescue organizations

Any locality may make loans of money appropriated from public funds to any nonprofit organization furnishing firefighting or rescue services for the construction of facilities or the acquisition of equipment that is to be used for the purpose of providing firefighting or rescue services.

1990, c. 125, § 15.1-24.1; 1997, c. 587.



§ 15.2-954.1. Volunteer firefighter or volunteer emergency medical services personnel tuition reimbursement

Notwithstanding any other provision to the contrary, any locality may by ordinance establish and administer a tuition reimbursement program for eligible volunteer firefighters or volunteer emergency medical services personnel, or both, for the purposes of recruitment and retention.

2003, c. 208; 2015, cc. 502, 503.



§ 15.2-955. Approval by local governing body for the establishment of volunteer emergency medical services agencies and firefighting organizations

A. No volunteer emergency medical services agency or volunteer firefighting organization shall be established in any locality on or after July 1, 1984, without the prior approval by resolution of the governing body.

B. Each locality shall seek to ensure that emergency medical services are maintained throughout the entire locality.

1984, c. 599, § 15.1-26.01; 1997, c. 587; 2005, c. 418; 2015, cc. 502, 503.



§ 15.2-956. Participation in certain federal development programs

A. Any locality may participate in a program under Title I (Community Development) of the United States Housing and Community Development Act of 1974, as amended, the National Affordable Housing Act of 1990, the Housing and Community Development Act of 1992 or any other federal legislation or program under which the locality may receive and use or administer the use of federal funds for housing, community development or economic development purposes. Any such locality may undertake the community development activities specified in such legislation or programs unless such activities are prohibited by the Constitution of Virginia. Any locality may appropriate its own moneys for the same purposes for which federal funds may be employed under the provisions of such federal legislation or program unless prohibited by the Constitution of Virginia. Any federal funds, or portion thereof, received by a locality under such legislation or programs may be deposited in a special fund which shall be established separate and apart from any other funds, general or special; such funds shall be deemed to be federal funds and shall not be construed to be part of the revenues of such locality.

B. Any city with a population over 100,000 which appropriates local funds pursuant to subsection A may use the income guidelines established by the Virginia Housing Development Authority for its single-family mortgage subsidy program to determine eligibility for home-ownership assistance from its local funds.

1976, c. 251, § 15.1-29.7; 1978, c. 374; 1979, c. 187; 1993, c. 380; 1995, c. 349; 1997, c. 587.



§ 15.2-957. Participation by localities in certain leasing programs

Any locality may participate in a program under § 8 (Housing Assistance Payments Program) of the United States Housing Act of 1937, as amended, on behalf of eligible families or eligible persons leasing privately owned housing directly from owners or private leaseholders. Any such locality may also appropriate its own money for the same purposes for which federal funds may be employed under the provisions of such federal legislation as well as for the purpose of increasing the payments to eligible families or eligible persons beyond federally approved levels when the fair market rent of the rental unit is greater than that established by the United States Department of Housing and Urban Development.

If any power granted in the foregoing paragraph is held invalid, the other remaining power shall not be affected thereby. If the application of the power granted in the foregoing paragraph to any persons or circumstances is held invalid, the application of the power to other persons shall not be affected thereby. Nothing in the foregoing powers granted localities includes the authority to pledge the full faith and credit of such locality in violation of Article X, Section 10 of the Constitution of Virginia.

1975, c. 534, § 15.1-29.6; 1976, c. 154; 1978, c. 592; 1997, c. 587.



§ 15.2-958. Local funding for repair or production of low and moderate income rental property or repair of residential property; other housing experiments

It is hereby declared that the preservation of existing housing in safe and sanitary condition and the production of new housing for persons of low and moderate income are public purposes and uses for which public money may be spent, and that such preservation and production are governmental functions of concern to the Commonwealth. Therefore, the governing body of any locality may provide by ordinance that such locality may make grants or loans to owners of residential rental property occupied, or to be occupied, following rehabilitation or after construction if new, by persons of low and moderate income, for the purpose of rehabilitating or producing such property. Owners assisted in this manner must provide a minimum of 20 percent of the units for low and moderate income persons as defined by the locality for a minimum of 10 years. Participation by an owner under this section is voluntary.

Any locality in the ordinance herein authorized may:

1. Provide for the installation, construction, or reconstruction of streets, utilities, parks, parking facilities, playgrounds, and other site improvements essential to the development, preservation or rehabilitation planned;

2. Provide encouragement or financial assistance to the owners or occupants for developing or preserving and upgrading apartment buildings and for improving health and safety, conserving energy, preventing erosion, enhancing the neighborhood, and reducing the displacement of low and moderate income residents of the property;

3. Require that the owner agree to maintain a portion of the property in residential rental use for a period longer than ten years and that a portion of the dwelling units in the property be offered at rents affordable to persons or families of low and moderate income;

4. Provide that the value of assistance given by the locality under subdivisions 1 and 2 above be proportionate to the value of considerations rendered by the owner in maintaining a portion of the dwelling units at reduced rents for persons or families of low and moderate income; and

5. Make loans or grants of local funds to individuals for the purpose of rehabilitating owner-occupied residences or assisting in the purchase of an owner-occupied residence in designated conservation or rehabilitation districts. The locality shall publish annually a report listing the property purchased or rehabilitated pursuant to this provision and the amounts of any grants or loans made for such purpose. Such ordinance shall require that any such loans or grants be applied using the income guidelines issued by the Virginia Housing Development Authority for use in its single family mortgage loan program financed with bonds on which the interest is exempt from federal income taxation. The locality shall offer financial institutions as defined in § 6.2-604 the opportunity to participate in local loan programs established pursuant to this subsection.

1988, c. 862, § 15.1-37.3:9; 1993, c. 791; 1995, c. 393; 1997, c. 587; 2008, c. 580.



§ 15.2-958.1. Sale of certain property in certain cities

A. The City of Richmond may by ordinance provide for the sale of property for the nominal amount of one dollar if such property (i) has been acquired in accordance with § 58.1-3970 or § 58.1-3970.1 or (ii) has been declared a blighted structure and has been acquired by the city in accordance with § 36-49.1:1.

B. If the city sells a property acquired under subsection A, the city shall require any purchaser by covenants in the deed or other security instrument to (i) begin repair or renovation of the property within six months of purchase and (ii) complete all repairs or renovations necessary to bring the property into compliance with the local building code within a period not to exceed two years of the purchase. The city may include any additional reasonable conditions it deems appropriate in order to carry out the intent of this section and assure that the property is repaired or renovated in accordance with applicable codes.

C. A "blighted structure" means a structure as defined in § 36-49. Notwithstanding any other provisions of law, such city may exercise within its boundaries any spot blight abatement procedures set forth in § 36-49.1:1. The owner shall have the opportunity to take corrective action or present a reasonable plan to do so in accordance with such section.

2000, c. 364; 2007, c. 813.



§ 15.2-958.2. Grants for homeownership; workforce housing

A. In order to ensure its competitiveness as an employer, a locality may, by ordinance, provide for the use of funds, other than state funds, to provide homeownership grants to employees of the locality, employees of the school board and employees of constitutional officers, to purchase their primary residences in the locality. The ordinance shall require that individual grants not exceed $25,000 per employee, nor lifetime cumulative grants exceed $25,000 per employee. Any such grants issued shall be subject to the Virginia Housing and Development Authority regional sales price and household income limitations. The ordinance may establish such other terms and conditions to ensure the integrity of the homeownership grant program.

B. In addition to the homeownership grants authorized in subsection A, a locality may by ordinance, and in cooperation with the local school division, offer residential housing assistance grants in amounts not to exceed those permitted in subsection A and, with the local school division, enter into public-private partnerships and other arrangements to provide affordable workforce housing alternatives to school division personnel.

2004, c. 541; 2007, cc. 578, 674; 2009, c. 198.



§ 15.2-958.3. Financing clean energy programs

A. Any locality may, by ordinance, authorize contracts to provide loans for the initial acquisition and installation of clean energy improvements with free and willing property owners of both existing properties and new construction. Such an ordinance shall include but not be limited to the following:

1. The kinds of renewable energy production and distribution facilities, energy usage efficiency improvements, or water usage efficiency improvements for which loans may be offered;

2. The proposed arrangement for such loan program, including (i) a statement concerning the source of funding that will be used to pay for work performed pursuant to the contracts; (ii) the interest rate and time period during which contracting property owners would repay the loan; and (iii) the method of apportioning all or any portion of the costs incidental to financing, administration, and collection of the arrangement among the consenting property owners and the locality;

3. A minimum and maximum aggregate dollar amount which may be financed;

4. A method for setting requests from property owners for financing in priority order in the event that requests appear likely to exceed the authorization amount of the loan program. Priority shall be given to those requests from property owners who meet established income or assessed property value eligibility requirements;

5. Identification of a local official authorized to enter into contracts on behalf of the locality. A locality may contract with a third party for professional services to administer such loan program;

6. Identification of any fee that the locality intends to impose on the property owner requesting to participate in the loan program to offset the cost of administering the loan program. The fee may be assessed as (i) a program application fee paid by the property owner requesting to participate in the program, (ii) a component of the interest rate on the assessment in the written contract between the locality and the property owner, or (iii) a combination of (i) and (ii); and

7. A draft contract specifying the terms and conditions proposed by the locality.

B. The locality may combine the loan payments required by the contracts with billings for water or sewer charges, real property tax assessments, or other billings; in such cases, the locality may establish the order in which loan payments will be applied to the different charges. The locality may not combine its billings for loan payments required by a contract authorized pursuant to this section with billings of another locality or political subdivision, including an authority operating pursuant to Chapter 51 (§ 15.2-5100 et seq.), unless such locality or political subdivision has given its consent by duly adopted resolution or ordinance.

C. The locality shall offer private lending institutions the opportunity to participate in local loan programs established pursuant to this section.

D. In order to secure the loan authorized pursuant to this section, the locality shall be authorized to place a voluntary special assessment lien equal in value to the loan against any property where such clean energy systems are being installed. The locality may bundle or package said loans for transfer to private lenders in such a manner that would allow the voluntary special assessment liens to remain in full force to secure the loans.

E. A voluntary special assessment lien on real property other than a residential dwelling with fewer than five dwelling units or a condominium project as defined in § 55-79.2:

1. Shall have the same priority status as a property tax lien against real property, except that such voluntary special assessment lien shall have priority over any previously recorded mortgage or deed of trust lien only if (i) a written subordination agreement, in a form and substance acceptable to each prior lienholder in its sole and exclusive discretion, is executed by the holder of each mortgage or deed of trust lien on the property and recorded with the special assessment lien in the land records where the property is located, and (ii) evidence that the property owner is current on payments on loans secured by a mortgage or deed of trust lien on the property and on property tax payments, that the property owner is not insolvent or in bankruptcy proceedings, and that the title of the benefitted property is not in dispute is submitted to the locality prior to recording of the special assessment lien;

2. Shall run with the land, and that portion of the assessment under the assessment contract that has not yet become due is not eliminated by foreclosure of a property tax lien;

3. May be enforceable by the local government in the same manner that a property tax lien against real property may be enforced by the local government. A local government shall be entitled to recover costs and expenses, including attorney fees, in a suit to collect a delinquent installment of an assessment in the same manner as in a suit to collect a delinquent property tax; and

4. May incur interest and penalties for delinquent installments of the assessment in the same manner as delinquent property taxes.

F. Prior to the enactment of an ordinance pursuant to this section, a public hearing shall be held at which interested persons may object to or inquire about the proposed loan program or any of its particulars. The public hearing shall be advertised once a week for two successive weeks in a newspaper of general circulation in the locality.

2009, c. 773; 2010, c. 141; 2015, cc. 389, 427.



§ 15.2-958.4. Waiver of certain fees for affordable housing

A locality may by ordinance provide for the waiver of building permit fees and other local fees associated with the construction, renovation or rehabilitation of housing by a 501(c)(3) organization with a primary purpose of assisting with the provision of affordable housing.

2009, c. 799.



§ 15.2-958.5. Local funding for community revitalization

A. The City of Richmond may by ordinance provide for the creation of a community revitalization fund for the purpose of preventing neighborhood deterioration. The community revitalization fund shall be exclusively comprised of appropriated local moneys.

B. Any such community fund established pursuant to this section shall be used for one or more of the following purposes:

1. Loans or grants to for-profit and nonprofit organizations for the construction, renovation, or demolition of residential structures in the City;

2. Infrastructure improvements; and

3. Acquisition of blighted structures in accordance with § 36-49.1:1.

C. Such ordinance shall establish (i) qualifying income guidelines for participants and the communities in which community revitalization funds may be expended and (ii) criteria for participation by for-profit and nonprofit organizations that may be eligible for loans or grants pursuant to the provisions of this section.

2011, cc. 770, 833.



§ 15.2-958.6. Financing the repair of failed septic systems

A. Any locality may, by ordinance, authorize contracts with property owners to provide loans for the repair of septic systems. Such an ordinance shall state:

1. The kinds of septic system repairs for which loans may be offered;

2. The proposed arrangement for such loan program, including (i) the interest rate and time period during which contracting property owners shall repay the loan; (ii) the method of apportioning all or any portion of the costs incidental to financing, administration, and collection of the arrangement among the consenting property owners and the locality; and (iii) the possibility that the locality may partner with a planning district commission (PDC) to coordinate and provide financing for the repairs, including the locality's obligation to reimburse the PDC as the loan is repaid;

3. A minimum and maximum aggregate dollar amount that may be financed;

4. A method for setting requests from property owners for financing in priority order in the event that requests appear likely to exceed the authorization amount of the loan program. Priority shall be given to those requests from property owners who meet established income or assessed property value eligibility requirements;

5. Identification of a local official authorized to enter into contracts on behalf of the locality; and

6. A draft contract specifying the terms and conditions proposed by the locality or by a PDC acting on behalf of the locality.

B. The locality may combine the loan payments required by the contracts with billings for water or sewer charges, real property tax assessments, or other billings; in such cases, the locality may establish the order in which loan payments will be applied to the different charges. The locality may not combine its billings for loan payments required by a contract authorized pursuant to this section with billings of another locality or political subdivision, including an authority operating pursuant to Chapter 51 (§ 15.2-5100 et seq.), unless such locality or political subdivision has given its consent by duly adopted resolution or ordinance.

C. In cases in which local property records fail to identify all of the individuals having an ownership interest in a property containing a failing septic system, the locality may set a minimum total ownership interest that it will require a property owner or owners to prove before it will allow the owner or owners to participate in the program.

D. The locality or PDC acting on behalf of the locality shall offer private lending institutions the opportunity to participate in local loan programs established pursuant to this section.

E. In order to secure the loan authorized pursuant to this section, the locality is authorized to place a lien equal in value to the loan against any property where such septic system repair is being undertaken. Such liens shall be subordinate to all liens on the property as of the date loans authorized pursuant to this section are made, except that with the prior written consent of the holders of all liens on the property as of the date loans authorized pursuant to this section are made, the liens securing loans authorized pursuant to this section shall be liens on the property ranking on a parity with liens for unpaid local taxes. The locality may bundle or package such loans for transfer to private lenders in such a manner that would allow the liens to remain in full force to secure the loans.

F. Prior to the enactment of an ordinance pursuant to this section, a public hearing shall be held at which interested persons may object to or inquire about the proposed loan program or any of its particulars. The public hearing shall be advertised once a week for two successive weeks in a newspaper of general circulation in the locality.

2013, c. 185.



§ 15.2-959. Housing research

Any locality which does not have a redevelopment and housing authority as authorized by Chapter 1 (§ 36-1 et seq.) of Title 36, shall be authorized to engage in research, studies, and experimentation in housing alternatives, including the rehabilitation of existing housing stock and the construction of additional housing.

1988, c. 862, § 15.1-37.3:9; 1993, c. 791; 1995, c. 393; 1997, c. 587.



§ 15.2-960. Planting of trees destroyed during construction

Any locality may establish reasonable rules, regulations, and schedules for planting trees in and along areas dedicated for public use where trees have been destroyed in the construction process. This provision shall not affect the validity of any local ordinance adopted pursuant to any other provision of law.

1986, c. 183, § 15.1-14.1; 1997, c. 587.



§ 15.2-961. Replacement of trees during development process in certain localities

A. Any locality with a population density of at least 75 persons per square mile may adopt an ordinance providing for the planting and replacement of trees during the development process pursuant to the provisions of this section. Population density shall be based upon the latest population estimates of the Cooper Center for Public Service of the University of Virginia.

B. The ordinance shall require that the site plan for any subdivision or development include the planting or replacement of trees on the site to the extent that, at 20 years, minimum tree canopies or covers will be provided in areas to be designated in the ordinance, as follows:

1. Ten percent tree canopy for a site zoned business, commercial, or industrial;

2. Ten percent tree canopy for a residential site zoned 20 or more units per acre;

3. Fifteen percent tree canopy for a residential site zoned more than 10 but less than 20 units per acre;

4. Twenty percent tree canopy for a residential site zoned 10 units or less per acre; and

5. Ten percent tree canopy for a cemetery as defined in § 54.1-2310, notwithstanding any other provision of this subsection.

However, the City of Williamsburg may require at 10 years the minimum tree canopies or covers set out above.

C. The ordinance shall provide for reasonable provisions for reducing the tree canopy requirements or granting tree cover credit in consideration of the preservation of existing tree cover or for preservation of trees of outstanding age, size or physical characteristics.

D. The ordinance shall provide for reasonable exceptions to or deviations from these requirements to allow for the reasonable development of farm land or other areas devoid of healthy or suitable woody materials, for the preservation of wetlands, or otherwise when the strict application of the requirements would result in unnecessary or unreasonable hardship to the developer. In such instances, the ordinance may provide for a tree canopy bank whereby a portion of a development's tree canopy requirement may be met from off-site planting or replacement of trees at the direction of the locality. The following shall be exempt from the requirements of any tree replacement or planting ordinance promulgated under this section: dedicated school sites, playing fields and other nonwooded recreation areas, and other facilities and uses of a similar nature.

E. The ordinance may designate tree species that cannot be planted to meet minimum tree canopy requirements due to tendencies of such species to (i) negatively impact native plant communities, (ii) cause damage to nearby structures and infrastructure, or (iii) possess inherent physiological traits that cause such trees to structurally fail. All trees to be planted shall meet the specifications of the American Association of Nurserymen. The planting of trees shall be done in accordance with either the standardized landscape specifications jointly adopted by the Virginia Nurserymen's Association, the Virginia Society of Landscape Designers and the Virginia Chapter of the American Society of Landscape Architects, or the road and bridge specifications of the Virginia Department of Transportation.

F. Existing trees which are to be preserved may be included to meet all or part of the canopy requirements, and may include wooded preserves, if the site plan identifies such trees and the trees meet standards of desirability and life-year expectancy which the locality may establish.

G. For purposes of this section:

"Tree canopy" or "tree cover" includes all areas of coverage by plant material exceeding five feet in height, and the extent of planted tree canopy at 10 or 20 years maturity. Planted canopy at 10 or 20 years maturity shall be based on published reference texts generally accepted by landscape architects, nurserymen, and arborists in the community, and the texts shall be specified in the ordinance.

H. Penalties for violations of ordinances adopted pursuant to this section shall be the same as those applicable to violations of zoning ordinances of the locality.

I. In no event shall any local tree replacement or planting ordinance adopted pursuant to this section exceed the requirements set forth herein.

J. Nothing in this section shall invalidate any local ordinance adopted pursuant to the provisions of this section prior to July 1, 1990, which imposes standards for tree replacement or planting during the development process.

K. Nothing in this section shall invalidate any local ordinance adopted by the City of Williamsburg that imposes standards for 10-year-minimum tree cover replacement or planting during the development process.

L. Nothing in this section shall invalidate any local ordinance adopted pursuant to the provisions of this section after July 1, 1990, which imposes standards for 20-year-minimum tree cover replacement or planting during the development process.

1989, c. 715, § 15.1-14.2; 1990, c. 362; 1994, c. 420; 1997, c. 587; 2002, cc. 191, 226; 2003, c. 875; 2007, c. 813; 2013, c. 248.



§ 15.2-961.1. Conservation of trees during land development process in localities belonging to a nonattainment area for air quality standards

A. For purposes of this section, "tree canopy" or "tree cover" includes all areas of canopy coverage by self-supporting and healthy woody plant material exceeding five feet in height, and the extent of planted tree canopy at 20-years maturity.

B. Any locality within Planning District 8 that meets the population density criteria of subsection A of § 15.2-961 and is classified as an eight-hour nonattainment area for ozone under the federal Clean Air Act and Amendments of 1990, in effect as of July 1, 2008, may adopt an ordinance providing for the conservation of trees during the land development process pursuant to the provisions of this section. In no event shall any local tree conservation ordinance adopted pursuant to this section also impose the tree replacement provisions of § 15.2-961.

C. The ordinance shall require that the site plan for any subdivision or development provide for the preservation or replacement of trees on the development site such that the minimum tree canopy or tree cover percentage 20 years after development is projected to be as follows:

1. Ten percent tree canopy for a site zoned business, commercial, or industrial;

2. Ten percent tree canopy for a residential site zoned 20 or more units per acre;

3. Fifteen percent tree canopy for a residential site zoned more than eight but less than 20 units per acre;

4. Twenty percent tree canopy for a residential site zoned more than four but not more than eight units per acre;

5. Twenty-five percent tree canopy for a residential site zoned more than two but not more than four units per acre; and

6. Thirty percent tree canopy for a residential site zoned two or fewer units per acre.

In meeting these percentages, (i) the ordinance shall first emphasize the preservation of existing tree canopy where that canopy meets local standards for health and structural condition, and where it is feasible to do so within the framework of design standards and densities allowed by the local zoning and other development ordinances; and (ii) second, where it is not feasible in whole or in part for any of the justifications listed in subsection E to preserve existing canopy in the required percentages listed above, the ordinance shall provide for the planting of new trees to meet the required percentages.

D. Except as provided in subsection E, the percentage of the site covered by tree canopy at the time of plan submission shall equate to the minimum portion of the requirements identified in subsection C that shall be provided through tree preservation. This portion of the canopy requirements shall be identified as the "tree preservation target" and shall be included in site plan calculations or narratives demonstrating how the overall requirements of subsection C have been met.

E. The ordinance shall provide deviations, in whole or in part, from the tree preservation target defined in subsection D under the following conditions:

1. Meeting the preservation target would prevent the development of uses and densities otherwise allowed by the locality's zoning or development ordinance.

2. The predevelopment condition of vegetation does not meet the locality's standards for health and structural condition.

3. Construction activities could be reasonably expected to impact existing trees to the extent that they would not likely survive in a healthy and structurally sound manner. This includes activities that would cause direct physical damage to the trees, including root systems, or cause environmental changes that could result in or predispose the trees to structural and health problems.

If, in the opinion of the developer, the project cannot meet the tree preservation target due to the conditions described in subdivision 1, 2, or 3, the developer may request a deviation from the preservation requirement in subsection D. In the request for deviation, the developer shall provide a letter to the locality that provides justification for the deviation, describes how the deviation is the minimum necessary to afford relief, and describes how the requirements of subsection C will be met through tree planting or a tree canopy bank or fund established by the locality. Proposed deviations shall be reviewed by the locality's urban forester, arborist, or equivalent in consultation with the locality's land development or licensed professional civil engineering review staff. The locality may propose an alternative site design based upon adopted land development practices and sound vegetation management practices that take into account the relationship between the cost of conservation and the benefits of the trees to be preserved as described in ANSI A300 (Part 5) -- 2005 Management: Tree, Shrub, and Other Woody Plant Maintenance -- Standard Practices, Management of Trees and Shrubs During Site Planning, Site Development, and Construction, Annex A, A-1.5, Cost Benefits Analysis (or the latest version of this standard). The developer shall consider the alternative and redesign the plan accordingly, or elect to satisfy the unmet portion of the preservation threshold through on-site tree planting or through the off-site planting mechanisms identified in subsection G, so long as the developer provides the locality with an explanation of why the alternative design recommendations were rejected. Letters of explanation from the developer shall be prepared and certified by a licensed professional engineer as defined in § 54.1-400. If arboricultural issues are part of explanation then the letter shall be signed by a Certified Arborist who has taken and passed the certification examination sponsored by the International Society of Arboriculture and who maintains a valid certification status or by a Registered Consulting Arborist as designated by the American Society of Consulting Arborists. If arboricultural issues are the sole subject of the letter of explanation then certification by a licensed professional engineer shall not be required.

F. The ordinance shall provide for deviations of the overall canopy requirements set forth in subsection C to allow for the preservation of wetlands, the development of farm land or other areas previously devoid of healthy and/or suitable tree canopy, or where the strict application of the requirements would result in unnecessary or unreasonable hardship to the developer.

G. The ordinance shall provide for the establishment of a tree canopy bank or fund whereby any portion of the tree canopy requirement that cannot be met on-site may be met through off-site tree preservation or tree planting efforts. Such provisions may be offered where it can be demonstrated that application of the requirements of subsection C would cause irresolvable conflicts with other local site development requirements, standards, or comprehensive planning goals, where sites or portions of sites lack sufficient space for future tree growth, where planting spaces will not provide adequate space for healthy root development, where trees will cause unavoidable conflicts with underground or overhead utilities, or where it can be demonstrated that trees are likely to cause damage to public infrastructure. The ordinance may utilize any of the following off-site canopy establishment mechanisms:

1. A tree canopy bank may be established in order for the locality to facilitate off-site tree preservation, tree planting, stream bank, and riparian restoration projects. Banking efforts shall provide tree canopy that is preserved in perpetuity through conservation easements, deed restrictions, or similar protective mechanisms acceptable to the locality. Projects used in off-site banking will meet the same ordinance standards established for on-site tree canopy; however, the locality may also require the submission of five-year management plans and funds to ensure the execution of maintenance and management obligations identified in those plans. Any such bank shall occur within the same nonattainment area in which the locality approving the tree banking is situated.

2. A tree canopy fund may be established to act as a fiscal mechanism to collect, manage, and disburse fees collected from developers that cannot provide full canopy requirements on-site. The locality may use this fund directly to plant trees on public property, or the locality may elect to disburse this fund to community-based organizations exempt from taxation under § 501(c)(3) of the Internal Revenue Code with tree planting or community beautification missions for tree planting programs that benefit the community at large. For purposes of establishing consistent and predictable fees, the ordinance shall establish cost units that are based on average costs to establish 20-year canopy areas using two-inch caliper nursery stock trees. Any funds collected by localities for these purposes shall be spent within a five-year period established by the collection date, or the locality shall return such funds to the original contributor, or legal successor.

H. The following uses shall be exempt from the requirements of any ordinance promulgated under this section: bona fide silvicultural activity as defined by § 10.1-1181.1 and the areas of sites included in lakes, ponds, and the normal water elevation area of stormwater retention facilities. The ordinance shall modify the canopy requirements of dedicated school sites, playing fields, and other nonwooded active recreation areas by allowing these and other facilities and uses of a similar nature to provide 10 percent tree canopy 20 years after development.

I. 1. In recognition of the added benefits of tree preservation, the ordinance shall provide for an additional tree canopy credit of up to one and one-quarter times the canopy area at the time of plan submission for individual trees or the coalesced canopy of forested areas preserved from the predevelopment tree canopy.

2. The following additional credits may be provided in the ordinance in connection with tree preservation:

a. The ordinance may provide canopy credits of up to one and one-half times the actual canopy area for the preservation of forest communities that achieve environmental, ecological, and wildlife conservation objectives set by the locality. The ordinance may establish minimal area, dimensional and viability standards as prerequisites for the application of credits. Forest communities shall be identified using the nomenclature of either the federal National Vegetation Classification System (FGDC-STD-005, or latest version) or the Natural Communities of Virginia Classification of Ecological Community Groups, Second Approximation (Version 2.2, or latest version).

b. The ordinance may provide canopy credits of up to three times the actual canopy area of trees that are officially designated for preservation in conjunction with local tree conservation ordinances based on the authority granted by § 10.1-1127.1.

J. The following additional credits shall be provided in the ordinance in connection with tree planting:

1. The ordinance shall provide canopy credits of one and one-half the area normally projected for trees planted to absorb or intercept air pollutants, tree species that produce lower levels of reactive volatile organic compounds, or trees that act to reduce air pollution or greenhouse gas emissions by conserving the energy used to cool and heat buildings.

2. The ordinance shall provide canopy credits of one and one-quarter the area normally projected for trees planted for water quality-related reforestation or afforestation projects, and for trees planted in low-impact development and bioretention water quality facilities. The low-impact development practices and designs shall conform to local standards in order for these supplemental credits to apply.

3. The ordinance shall provide canopy credits of one and one-half the area normally projected for native tree species planted to provide food, nesting, habitat, and migration opportunities for wildlife. These canopy credits may also apply to cultivars of native species if the locality determines that such a cultivar is capable of providing the same type and extent of wildlife benefit as the species it is derived from.

4. The ordinance shall provide canopy credits of one and one-half the area normally projected for use of native tree species that are propagated from seed or tissue collected within the mid-Atlantic region.

5. The ordinance shall provide canopy credits of one and one-quarter the area normally projected for the use of cultivars or varieties that develop desirable growth and structural patterns, resist decay organisms and the development of cavities, show high levels of resistance to disease or insect infestations, or exhibit high survival rates in harsh urban environments.

K. Tree preservation areas and individual trees may not receive more than one application of additional canopy credits provided in subsection I. Individual trees planted to meet these requirements may not receive more than two categories of additional canopy credits provided in subsection J. Canopy credits will only be given to trees with trunks that are fully located on the development site, or in the case of tree banking projects only to trees with trunks located fully within easements or other areas protected by deed restrictions listed in subsection G.

L. All trees planted for tree cover credits shall meet the specifications of the American Association of Nurserymen and shall be planted in accordance with the publication entitled "Tree and Shrub Planting Guidelines," published by the Virginia Cooperative Extension.

M. In order to provide higher levels of biodiversity and to minimize the spread of pests and diseases, or to limit the use of species that cause negative impacts to native plant communities, cause damage to nearby structures, or possess inherent physiological traits that prone trees to structural failure, the ordinance may designate species that cannot be used to meet tree canopy requirements or designate species that will only receive partial 20-year tree canopy credits.

N. The locality may allow the use of tree seedlings for meeting tree canopy requirements in large open spaces, low-density residential settings, or in low-impact development reforestation/afforestation projects. In these cases, the ordinance shall allow the ground surface area of seedling planting areas to equate to a 20-year canopy credit area. Tree seedling plantings will be comprised of native species and will be planted in densities that equate to 400 seedlings per acre, or in densities specified by low-impact development designs approved by the locality. The locality may set standards for seedling mortality rates and replacement procedures if unacceptable rates of mortality occur. The locality may elect to allow native woody shrubs or native woody seed mix to substitute for tree species as long as these treatments do not exceed 33 percent of the overall seedling planting area. The number of a single species may not exceed 10 percent of the overall number of trees or shrubs planted to meet the provisions of this subsection.

O. The following process shall be used to demonstrate achievement of the required percentage of tree canopy listed in subsection C:

1. The site plan shall graphically delineate the edges of predevelopment tree canopy, the proposed limits of disturbance on grading or erosion and sedimentation control plans, and the location of tree protective fencing or other tree protective devices allowed in the Virginia Erosion and Sediment Control Handbook.

2. Site plans proposing modification to tree canopy requirements or claiming supplemental tree canopy credits will require a text narrative.

3. The site plan shall include the 20-year tree canopy calculations on a worksheet provided by the locality.

4. Site plans requiring tree planting shall provide a planting schedule that provides botanical and common names of trees, the number of trees being planted, the total of tree canopy area given to each species, variety or cultivars planted, total of tree canopy area that will be provided by all trees, planting sizes, and associated planting specifications. The site plan will also provide a landscape plan that delineates where the trees shall be planted.

P. The ordinance shall provide a list of commercially available tree species, varieties, and cultivars that are capable of thriving in the locality's climate and ranges of planting environments. The ordinance will also provide a 20-year tree canopy area credit for each tree. The amount of tree canopy area credited to individual tree species, varieties, and cultivars 20 years after they are planted shall be based on references published or endorsed by Virginia academic institutions such as the Virginia Polytechnic Institute and State University and accepted by urban foresters, arborists, and horticulturalists as being accurate for the growing conditions and climate of the locality.

Q. The ordinance shall establish standards of health and structural condition of existing trees and associated plant communities to be preserved. The ordinance may also identify standards for removal of trees or portions of trees that are dead, dying, or hazardous due to construction impacts. Such removal standards may allow for the retention of trunk snags where the locality determines that these may provide habitat or other wildlife benefits and do not represent a hazardous condition. In the event that existing tree canopy proposed to be preserved for tree canopy credits dies or must be removed because it represents a hazard, the locality may require the developer to remove the tree, or a portion of the tree and to replace the missing canopy area by the planting of nursery stock trees, or if a viable alternative, by tree seedlings. Existing trees that have been granted credits will be replaced with canopy area determined using the same supplemental credit multipliers as originally granted for that canopy area.

R. Penalties for violation of ordinances adopted pursuant to this section shall be the same as those applicable to violations of zoning ordinances of the locality.

S. In no event shall any local tree conservation ordinance adopted pursuant to this section exceed the requirements set forth herein; however, any local ordinance adopted pursuant to the provisions of § 15.2-961 prior to July 1, 1990, may adopt the tree conservation provisions of this section based on 10-year minimum tree canopy requirements.

T. Nothing in this section shall invalidate any local ordinance adopted pursuant to § 15.2-961.

2008, cc. 333, 711.



§ 15.2-962. Authority to require a unified geographic information system for a locality

Any locality may by ordinance require that any or all of its agencies, departments, authorities, committees, instrumentalities, or political subdivisions participate in one or more unified or centralized systems for geographic information, mapping, surveying, or land information. The ordinance may establish such conditions as may be necessary to develop, maintain, and operate any such system for geographic information, mapping, surveying, or land information.

1992, c. 39, § 15.1-11.7; 1997, c. 587.



§ 15.2-963. Local offices of consumer affairs; establishment; powers and duties

Any county or city may, by ordinance, establish a local office of consumer affairs that shall have only such powers as may be necessary to perform the following duties:

1. To serve as a central coordinating agency and clearinghouse for receiving and investigating complaints of illegal, fraudulent, deceptive, or dangerous practices occurring in such county or city, and referring such complaints to the local departments or agencies charged with enforcement of consumer laws. The processing of complaints involving statutes or regulations administered by state agencies shall be coordinated, where applicable, with the Division of Consumer Counsel of the Department of Law;

2. To attempt to resolve complaints received pursuant to subdivision 1 by means of voluntary mediation or arbitration that may involve the creation of written agreements to resolve individual complaints between complainants and respondents to complaints;

3. To develop programs of community consumer education and information; and

4. To maintain records of consumer complaints and their eventual disposition, provided that records disclosing the business interests of any person, trade secrets, or the names of customers shall be held confidential except to the extent that disclosures of such matters may be necessary for the enforcement of laws. A copy of all periodic reports compiled by any local office of consumer affairs shall be filed with the Division of Consumer Counsel of the Department of Law.

1974, c. 644, § 15.1-23.2; 1987, c. 463; 1997, c. 587; 1998, c. 194; 2013, c. 24.



§ 15.2-964. Organization of local human services activities; authorization of reorganization by Governor

A. Any city or county may prepare and submit to the Governor a plan to reorganize the governmental structures or administrative procedures and systems of human resources agencies should provisions of law or the rules, regulations and standards of any state agency prohibit or restrict the implementation of such a reorganization. The plan shall set forth the proposed reorganization and the provisions of law or the rules, regulations or standards that prohibit or restrict the implementation of such proposed reorganization.

B. The Governor shall prepare, and provide to those counties and cities which request them, guidelines for the preparation and submission to him of reorganization plans by a city or county. The Governor may consider only those reorganization plans adopted by resolution of the governing body of the city or county applying for approval to reorganize its human services agencies.

C. The several state boards and commissions which are empowered to promulgate rules, regulations and guidelines affecting the organization or administration of local human service agencies are hereby authorized to modify their respective rules, regulations and guidelines at the direction of the Governor in furtherance of any reorganization plan approved by him.

D. If a provision or provisions of law prohibit or restrict the implementation of all or part of such reorganization plan the Governor shall transmit such plan or such parts of such plan affected by such laws to each House of the General Assembly at least 45 days prior to the commencement of a regular or special session of the General Assembly. Such plan or portions of such plan so transmitted by the Governor under this section shall not become effective unless it is introduced by bill and enacted into law.

E. The plan or such portions of the plan transmitted by the Governor to the General Assembly shall set forth: (i) the provision or provisions of law that prohibit or restrict the implementation of such plan or parts of such plan; (ii) the changes in governmental structure or administrative procedure system of the human resources agencies affected; and (iii) the anticipated effects of such changes upon the efficiency and effectiveness of the agencies affected.

F. Any reorganization authorized under the provision of this section shall be implemented within appropriations or other funds which may be made available to the city or county requesting such reorganization approval.

G. Nothing in this section shall be interpreted to permit a city or county to eliminate the provision of any service required by law or to reduce the level of service below any level required by law.

H. The localities shall be required to maintain financial and statistical records in accordance with the guidelines issued by the Governor so as to allow responsible state agencies to review records and determine costs for programs for which the agency is responsible.

I. For the purposes of this section the term "human resource agencies" means agencies that deliver social, employment, health, mental health and developmental, rehabilitation, nursing, or information and referral services and such other related services.

1978, c. 832, § 15.1-36.2; 1983, c. 352; 1997, c. 587; 2012, cc. 476, 507.



§ 15.2-965. Human rights ordinances and commissions

A. Any locality may enact an ordinance, not inconsistent with nor more stringent than any applicable state law, prohibiting discrimination in housing, employment, public accommodations, credit, and education on the basis of race, color, religion, sex, pregnancy, childbirth or related medical conditions, national origin, age, marital status, or disability.

B. The locality may enact an ordinance establishing a local commission on human rights which shall have the powers and duties granted by the Virginia Human Rights Act (§ 2.2-3900 et seq.).

1987, c. 569, § 15.1-37.3:8; 1997, cc. 404, 587.



§ 15.2-965.1. Participation of small, women-owned, and minority-owned businesses

A. Any locality may enact an ordinance providing that whenever there exists (i) a rational basis for small business enhancement, or (ii) a persuasive analysis that documents a statistically significant disparity between the availability and utilization of women-owned and minority-owned businesses, the chief executive of the local governing entity shall be authorized and encouraged to require implementation of appropriate enhancement and remedial measures consistent with prevailing law.

B. A small, women-owned, or minority-owned business that is certified by the Department of Small Business and Supplier Diversity pursuant to § 2.2-1606 shall not be required by any locality to obtain any additional certification to participate in any program designed to enhance the participation of such businesses as vendors or to remedy any documented disparity.

2004, cc. 865, 891; 2006, cc. 831, 921; 2009, c. 869; 2013, c. 482.



§ 15.2-966. Establishment and operation of educational television stations

Any locality may provide for the establishment, ownership, maintenance and operation of educational television stations within or outside the locality. The operation of any such station shall be under the direction of the school board of the locality establishing the station.

The facilities of any such station may be made available to any educational institution upon terms as may be agreed upon by the operating board of the station and the governing body of the institution.

Code 1950, § 15-15.3; 1960, c. 533; 1962, c. 623, § 15.1-23; 1997, c. 587.



§ 15.2-967. Parking facilities

Any locality may provide off-street automobile parking facilities and open them to the public, with or without charge, and when any locality constructs or has constructed any such facility, it may lease space therein for private commercial purposes which are necessary for sound fiscal management of the parking facility or which space is not suitable for parking.

Code 1950, § 15-6; 1960, c. 528; 1962, c. 623, § 15.1-14; 1970, c. 453; 1973, c. 402; 1990, c. 58; 1997, c. 587.



§ 15.2-967.1. Regulation of certain transportation services

A local transportation service that operates as a nonprofit organization and that primarily serves senior citizens and disabled citizens shall be exempted from any local license tax imposed upon taxicab services and other for-hire transportation services.

2010, c. 556.



§ 15.2-968. Regulation of parking of vehicles within boundaries of state-supported institutions

Any county or city may, upon request of the governing body of any state-supported institution lying wholly or partially within the county or city, regulate the parking of motor vehicles and all other vehicles on the roads, streets, alleys, grounds and other areas within such portions of the boundaries of such institution as lie within the county or city.

Any city adopting an ordinance pursuant to this section may provide in the ordinance that regulations made pursuant to this section shall be enforced by persons appointed under § 19.2-13. No penalty for the violation of any such ordinance shall exceed a fine of twenty dollars. Any request from the governing body of any such institution to the governing body of the county or city shall be in writing and signed by the presiding officers of the institution's governing body and shall be accompanied by a certified copy of a resolution of such governing body authorizing the request to be made.

The circuit court for any county or city which has adopted an ordinance pursuant to this section shall have jurisdiction to try cases arising under such ordinance to the same extent as criminal cases arising in the county or city. The provisions of this section shall not affect the application of §§ 46.2-1231 through 46.2-1234.

Code 1950, § 15-6.1; 1952, c. 472; 1962, c. 623, § 15.1-516; 1964, c. 245; 1997, c. 587.



§ 15.2-968.01. Parking in certain residential areas

Notwithstanding any other provision of general law, localities may by ordinance permit the parking of vehicles within residential areas in a public right-of-way that constitutes a part of the state highway system so long as the vehicle does not obstruct the right-of-way.

2015, c. 233.



§ 15.2-968.1. Use of photo-monitoring systems to enforce traffic light signals

A. The governing body of any county, city, or town may provide by ordinance for the establishment of a traffic signal enforcement program imposing monetary liability on the operator of a motor vehicle for failure to comply with traffic light signals in such locality in accordance with the provisions of this section. Each such locality may install and operate traffic light signal photo-monitoring systems at no more than one intersection for every 10,000 residents within each county, city, or town at any one time, provided, however, that within planning District 8, each such locality may install and operate traffic light signal photo-monitoring systems at no more than 10 intersections, or at no more than one intersection for every 10,000 residents within each county, city, or town, whichever is greater, at any one time.

B. The operator of a vehicle shall be liable for a monetary penalty imposed pursuant to this section if such vehicle is found, as evidenced by information obtained from a traffic light signal violation monitoring system, to have failed to comply with a traffic light signal within such locality.

C. Proof of a violation of this section shall be evidenced by information obtained from a traffic light signal violation monitoring system authorized pursuant to this section. A certificate, sworn to or affirmed by a law-enforcement officer employed by a locality authorized to impose penalties pursuant to this section, or a facsimile thereof, based upon inspection of photographs, microphotographs, videotape, or other recorded images produced by a traffic light signal violation monitoring system, shall be prima facie evidence of the facts contained therein. Any photographs, microphotographs, videotape, or other recorded images evidencing such a violation shall be available for inspection in any proceeding to adjudicate the liability for such violation pursuant to an ordinance adopted pursuant to this section.

D. In the prosecution for a violation of any local ordinance adopted as provided in this section, prima facie evidence that the vehicle described in the summons issued pursuant to this section was operated in violation of such ordinance, together with proof that the defendant was at the time of such violation the owner, lessee, or renter of the vehicle, shall constitute in evidence a rebuttable presumption that such owner, lessee, or renter of the vehicle was the person who committed the violation. Such presumption shall be rebutted if the owner, lessee, or renter of the vehicle (i) files an affidavit by regular mail with the clerk of the general district court that he was not the operator of the vehicle at the time of the alleged violation or (ii) testifies in open court under oath that he was not the operator of the vehicle at the time of the alleged violation. Such presumption shall also be rebutted if a certified copy of a police report, showing that the vehicle had been reported to the police as stolen prior to the time of the alleged violation of this section, is presented, prior to the return date established on the summons issued pursuant to this section, to the court adjudicating the alleged violation.

E. For purposes of this section, "owner" means the registered owner of such vehicle on record with the Department of Motor Vehicles. For purposes of this section, "traffic light signal violation monitoring system" means a vehicle sensor installed to work in conjunction with a traffic light that automatically produces two or more photographs, two or more microphotographs, video, or other recorded images of each vehicle at the time it is used or operated in violation of § 46.2-833, 46.2-835, or 46.2-836. For each such vehicle, at least one recorded image shall be of the vehicle before it has illegally entered the intersection, and at least one recorded image shall be of the same vehicle after it has illegally entered that intersection.

F. Imposition of a penalty pursuant to this section shall not be deemed a conviction as an operator and shall not be made part of the operating record of the person upon whom such liability is imposed, nor shall it be used for insurance purposes in the provision of motor vehicle insurance coverage. No monetary penalty imposed under this section shall exceed $50, nor shall it include court costs. Any finding in a district court that an operator has violated an ordinance adopted as provided in this section shall be appealable to the circuit court in a civil proceeding.

G. A summons for a violation of this section may be executed pursuant to § 19.2-76.2. Notwithstanding the provisions of § 19.2-76, a summons for a violation of this section may be executed by mailing by first class mail a copy thereof to the owner, lessee, or renter of the vehicle. In the case of a vehicle owner, the copy shall be mailed to the address contained in the records of the Department of Motor Vehicles; in the case of a vehicle lessee or renter, the copy shall be mailed to the address contained in the records of the lessor or renter. Every such mailing shall include, in addition to the summons, a notice of (i) the summoned person's ability to rebut the presumption that he was the operator of the vehicle at the time of the alleged violation through the filing of an affidavit as provided in subsection D and (ii) instructions for filing such affidavit, including the address to which the affidavit is to be sent. If the summoned person fails to appear on the date of return set out in the summons mailed pursuant to this section, the summons shall be executed in the manner set out in § 19.2-76.3. No proceedings for contempt or arrest of a person summoned by mailing shall be instituted for failure to appear on the return date of the summons. Any summons executed for a violation of this section shall provide to the person summoned at least 30 business days from the mailing of the summons to inspect information collected by a traffic light signal violation monitoring system in connection with the violation.

H. Information collected by a traffic light signal violation monitoring system installed and operated pursuant to subsection A shall be limited exclusively to that information that is necessary for the enforcement of traffic light violations. On behalf of a locality, a private entity that operates a traffic light signal violation monitoring system may enter into an agreement with the Department of Motor Vehicles, in accordance with the provisions of subdivision B 21 of § 46.2-208, to obtain vehicle owner information regarding the registered owners of vehicles that fail to comply with a traffic light signal. Information provided to the operator of a traffic light signal violation monitoring system shall be protected in a database with security comparable to that of the Department of Motor Vehicles' system, and used only for enforcement against individuals who violate the provisions of this section. Notwithstanding any other provision of law, all photographs, microphotographs, electronic images, or other personal information collected by a traffic light signal violation monitoring system shall be used exclusively for enforcing traffic light violations and shall not (i) be open to the public; (ii) be sold or used for sales, solicitation, or marketing purposes; (iii) be disclosed to any other entity except as may be necessary for the enforcement of a traffic light violation or to a vehicle owner or operator as part of a challenge to the violation; or (iv) be used in a court in a pending action or proceeding unless the action or proceeding relates to a violation of § 46.2-833, 46.2-835, or 46.2-836 or requested upon order from a court of competent jurisdiction. Information collected under this section pertaining to a specific violation shall be purged and not retained later than 60 days after the collection of any civil penalties. If a locality does not execute a summons for a violation of this section within 10 business days, all information collected pertaining to that suspected violation shall be purged within two business days. Any locality operating a traffic light signal violation monitoring system shall annually certify compliance with this section and make all records pertaining to such system available for inspection and audit by the Commissioner of Highways or the Commissioner of the Department of Motor Vehicles or his designee. Any person who discloses personal information in violation of the provisions of this subsection shall be subject to a civil penalty of $1,000 per disclosure. Any unauthorized use or disclosure of such personal information shall be grounds for termination of the agreement between the Department of Motor Vehicles and the private entity.

I. A private entity may enter into an agreement with a locality to be compensated for providing the traffic light signal violation monitoring system or equipment, and all related support services, to include consulting, operations and administration. However, only a law-enforcement officer employed by a locality may swear to or affirm the certificate required by subsection C. No locality shall enter into an agreement for compensation based on the number of violations or monetary penalties imposed.

J. When selecting potential intersections for a traffic light signal violation monitoring system, a locality shall consider factors such as (i) the accident rate for the intersection, (ii) the rate of red light violations occurring at the intersection (number of violations per number of vehicles), (iii) the difficulty experienced by law-enforcement officers in patrol cars or on foot in apprehending violators, and (iv) the ability of law-enforcement officers to apprehend violators safely within a reasonable distance from the violation. Localities may consider the risk to pedestrians as a factor, if applicable.

K. Before the implementation of a traffic light signal violation monitoring system at an intersection, the locality shall complete an engineering safety analysis that addresses signal timing and other location-specific safety features. The length of the yellow phase shall be established based on the recommended methodology of the Institute of Transportation Engineers. No traffic light signal violation monitoring system shall be implemented or utilized for a traffic signal having a yellow signal phase length of less than three seconds. All traffic light signal violation monitoring systems shall provide a minimum 0.5-second grace period between the time the signal turns red and the time the first violation is recorded. If recommended by the engineering safety analysis, the locality shall make reasonable location-specific safety improvements, including signs and pavement markings.

L. Any locality that uses a traffic light signal violation monitoring system shall evaluate the system on a monthly basis to ensure all cameras and traffic signals are functioning properly. Evaluation results shall be made available to the public.

M. Any locality that uses a traffic light signal violation monitoring system to enforce traffic light signals shall place conspicuous signs within 500 feet of the intersection approach at which a traffic light signal violation monitoring system is used. There shall be a rebuttable presumption that such signs were in place at the time of the commission of the traffic light signal violation.

N. Prior to or coincident with the implementation or expansion of a traffic light signal violation monitoring system, a locality shall conduct a public awareness program, advising the public that the locality is implementing or expanding a traffic light signal violation monitoring system.

O. Notwithstanding any other provision of this section, if a vehicle depicted in images recorded by a traffic light signal photo-monitoring system is owned, leased, or rented by a county, city, or town, then the county, city, or town may access and use the recorded images and associated information for employee disciplinary purposes.

2007, cc. 836, 903; 2010, c. 175; 2012, cc. 805, 836; 2014, c. 163; 2015, c. 714.



§ 15.2-969. Ordinances prohibiting resale of tickets to certain public events; penalty

Any locality may provide, by ordinance, that it is unlawful for any person, firm or corporation to resell for profit any ticket for admission to any sporting event, theatrical production, lecture, motion picture or any other event open to the public for which tickets are ordinarily sold, except in the case of religious, charitable, or educational organizations where all or a portion of the admission price reverts to the sponsoring group and the resale for profit of such ticket is authorized by the sponsor of the event and the manager or owner of the facility in which the event is being held. Such ordinance may provide that violators thereof are guilty of a Class 3 misdemeanor.

This section shall not apply to any resale of a ticket that occurs on the Internet.

1970, c. 530, § 15.1-29.3; 1982, c. 279; 1995, c. 339; 1997, c. 587; 2009, cc. 321, 376.



§ 15.2-970. Construction of dams, levees, seawalls, etc.; certain proceedings prohibited

A. Any locality may construct a dam, levee, seawall or other structure or device, or perform dredging operations hereinafter referred to as "works," the purpose of which is to prevent the tidal erosion, flooding or inundation of such locality, or part thereof. The design, construction, performance, maintenance and operation of any of such works is hereby declared to be a proper governmental function for a public purpose.

B. No person, association or political subdivision shall bring any action at law or suit in equity against any locality because of, or arising out of, the design, maintenance, performance, operation or existence of such works but nothing herein shall prevent any such action or suit based upon a written contract. This provision shall not be construed to authorize the taking of private property without just compensation therefor and provided further that the tidal erosion, flooding or inundation of any lands of any other person by the construction of a dam or levee to impound or control fresh water shall be a taking of such land within the meaning of the foregoing provision.

Code 1950, § 15-20.6; 1960, c. 516; 1962, c. 623, § 15.1-31; 1966, c. 270; 1968, c. 793; 1980, c. 460; 1997, c. 587.



§ 15.2-971. Armories and markets; assistance to National Guard

A. A locality may provide and operate armories and markets, or may contract with others for supplying such facilities.

B. Any locality may appropriate out of the general levy, except the school fund, and expend annually such sums of money as their judgment may warrant to aid and assist in the erection and maintenance of suitable armories for companies of the Virginia National Guard, or otherwise contribute towards the assistance and maintenance of such companies.

Code 1950, §§ 15-77.44, 15-694; 1958, c. 328; 1962, c. 623, §§ 15.1-268, 15.1-880; 1970, c. 225; 1997, c. 587.



§ 15.2-972. Appropriations for the upkeep of certain cemeteries

Any locality may make appropriations in such sums and at such times as the governing body of the locality deems proper, for the care and upkeep of any cemetery in the locality in which free burial space is provided.

Code 1950, § 15-17; 1962, c. 623, § 15.1-511; 1997, c. 587.



§ 15.2-973. Ordinances imposing license taxes on owners of certain motor vehicles

Any locality may adopt an ordinance imposing a license tax, in an amount not exceeding $100 annually, upon the owners of motor vehicles that do not display current license plates and that are not exempted from the requirements of displaying such license plates under the provisions of Article 6 (§ 46.2-662 et seq.) of Chapter 6 of Title 46.2, §§ 46.2-1554 and 46.2-1555, are not in a public dump, in an "automobile graveyard" as defined in § 33.2-804, or in the possession of a licensed junk dealer or licensed motor vehicle dealer. Nothing in this section shall be applicable to any vehicle being held or stored by or at the direction of any governmental authority, to any vehicle owned by a member of the armed forces on active duty or to any vehicle regularly stored within a structure. Nothing in this section shall be applicable to motor vehicles that are stored on private property for the purpose of restoration or repair or for removing parts for the repair of another vehicle.

1970, c. 380, § 15.1-27.1; 1977, c. 557; 1982, c. 216; 1988, c. 484; 1997, c. 587; 2013, c. 347.



§ 15.2-974. Permits for display of fireworks; use and exhibitions

The governing bodies of the several counties, cities and towns shall have the power to provide for the issuance of permits for the display of fireworks by fair associations, amusement parks, or by any organization or group of individuals, under the minimum terms and conditions set forth in the Virginia Statewide Fire Prevention Code (§ 27-94 et seq.) and any additional terms and conditions as may be prescribed by the locality. Any association, organization, or group that has been issued a permit may purchase and make use of fireworks under the terms and conditions of such permit.

2002, c. 856.



§ 15.2-975. Use of cash proffers

Localities which are authorized to accept voluntary cash proffers may also issue bonds under the provisions of the Public Finance Act and other applicable law including local charters, to finance improvements contained in the construction improvement program, to the extent that the costs of such improvements have been pledged by landowners as voluntary cash proffers. Authorized localities may pledge the proceeds of such proffers as a specific undertaking from which revenue is derived pursuant to Article VII, Section 10 (a) (3) of the Constitution of Virginia. The use of pledged cash proffers to finance improvements shall be limited to the improvements or class of improvements for which the proffer was originally pledged, and all or any part of the total amount pledged through the conditional zoning process may be further pledged by the locality to support repayment of any such debt.

2004, c. 927.



§ 15.2-976. Notification of changes to the Federal Emergency Management Agency Special Flood Hazard Area map

Any locality receiving notification from the United States Federal Emergency Management Agency (FEMA) that a change in the FEMA Special Flood Hazard Area map concerns or relates to real property within such locality shall provide to each owner of any such property (i) written notification that such change has occurred within that locality and (ii) written notification of the website, address, and telephone number for the National Flood Insurance Program to aid the property owner in determining if there has been a change to the flood risk of the property. Notice sent by bulk or first class mail to the last known address of such owner as shown on the current real estate tax assessment books or current real estate tax assessment records shall be deemed adequate compliance with this requirement.

2007, c. 211.



§ 15.2-977. Green Roof Incentive Programs

A. For purposes of this section, "green roof" means a roof or partially covered roof consisting of plants, soil, or another lightweight growing medium that is installed on top of a waterproof membrane and designed in accordance with the Virginia Stormwater Management Program's standards and specifications for green roofs, as set forth in the Virginia BMP Clearinghouse.

B. Any locality may establish a rate incentive program designed to encourage the use of green roofs in the construction and remodeling of residential and commercial buildings. If established, the incentives shall be based on the percentage of stormwater runoff reduction the green roof provides.

2009, c. 402.



§ 15.2-978. Registration by locality of cemeteries, graveyards, or other places of burial on private property

Any locality may adopt an ordinance setting forth a register of identified cemeteries, graveyards, or other places of burial located on private property not belonging to any memorial or monumental association. The official local register may include an official map.

2009, c. 718.



§ 15.2-979. Notice of sale under deed of trust

A. Notice shall be given to the chief administrative officer or designee of a locality and, if the property is located in a common interest community as defined in § 55-528, to the common interest community association, when residential property located within that locality or common interest community becomes subject to a sale under a deed of trust.

B. The notice required by this section shall:

1. Be made by the trustee or any substitute trustee authorized to conduct the sale under the deed of trust;

2. Be given no later than 60 days after the sale of the residential property under the deed of trust;

3. Include (i) the street address of the residential property, (ii) the name of all property owners whose ownership was subject to the deed of trust, (iii) the name and contact information, including telephone number, of the person filing the notice, and (iv) the name and address of all owners holding the property as a result of the sale.

C. For residential properties described in subsection A, if the mortgage loan secured by the deed of trust has been registered with a national mortgage loan electronic registration system to which the locality has access and which registry includes a unique mortgage identification number specific to the loan and which number is tied to the name of the borrower, the street address of the property, and contact information consisting of the name, telephone number, and electronic address, if any, of the current mortgage lender or mortgage loan service provider and of the current property preservation contact, then the person authorized to conduct the sale under the deed of trust shall not have to give the locality the notice described in this section and shall be deemed to have complied with any such ordinance.

D. For purposes of this section, "residential property" means single-family detached dwellings, single-family attached dwellings, individual residential condominium units, and individual residential lots located in a development subject to the Property Owners' Association Act (§ 55-508 et seq.).

2009, c. 803; 2013, c. 749; 2015, cc. 93, 410.



§ 15.2-980. Civil penalties for violations of noise ordinances

Any locality may, by ordinance, adopt a uniform schedule of civil penalties for violations of that locality's noise ordinance. This provision shall not apply to noise generated in connection with the business being performed on industrial property. Civil fines will not exceed $250 for the first offense and $500 for each subsequent offense. The provisions of this section shall not apply to railroads. No ordinance of any locality shall apply to sound emanating from any area permitted by the Virginia Department of Mines, Minerals and Energy or any division thereof.

2010, cc. 501, 788.



§ 15.2-981. Authority to sell dogs trained for police work

A locality may sell any dog specially trained for police work to the handler who was last in control of such dog, at a price deemed by the locality to be appropriate. Such sale shall not be deemed a violation of the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.).

2010, c. 714.



§ 15.2-982. Designation of tourism activity zones

Any locality may designate one or more tourism activity zones as areas that may be used for special events, including parades, events requiring temporary street closures, and indoor and outdoor entertainment activities. The locality shall include any designated tourism activity zone as an amendment to the locality's zoning map.

2013, c. 246.



§ 15.2-1100. Powers conferred; exercised by council

A municipal corporation shall have and may exercise any or all powers set forth in this article, regardless of whether such powers are set out or incorporated by reference in a municipal charter. All powers vested in a municipal corporation by this chapter shall be exercised by its governing body.

Code 1950, § 15-77.2; 1958, c. 328; 1962, c. 623, § 15.1-838; 1979, c. 297; 1997, c. 587.



§ 15.2-1101. Exercise of powers outside boundaries

If a municipal corporation seeks to exercise the powers set forth in this article outside its boundaries, such powers shall, except as to existing nonconforming use, be subject to the zoning regulations of the locality in which the power is sought to be exercised, provided that, except as to existing nonconforming uses, such locality also observes the zoning regulations of the municipality as to any of such locality's property located within the corporate limits.

Code 1950, § 15-77.2; 1958, c. 328; 1962, c. 623, § 15.1-838; 1979, c. 297; 1997, c. 587.



§ 15.2-1102. General grant of power; enumeration of powers not exclusive; limitations on exercise of power

A municipal corporation shall have and may exercise all powers which it now has or which may hereafter be conferred upon or delegated to it under the Constitution and laws of the Commonwealth and all other powers pertinent to the conduct of the affairs and functions of the municipal government, the exercise of which is not expressly prohibited by the Constitution and the general laws of the Commonwealth, and which are necessary or desirable to secure and promote the general welfare of the inhabitants of the municipality and the safety, health, peace, good order, comfort, convenience, morals, trade, commerce and industry of the municipality and the inhabitants thereof, and the enumeration of specific powers shall not be construed or held to be exclusive or as a limitation upon any general grant of power, but shall be construed and held to be in addition to any general grant of power. The exercise of the powers conferred under this section is specifically limited to the area within the corporate limits of the municipality, unless otherwise conferred in the applicable sections of the Constitution and general laws, as amended, of the Commonwealth.

Code 1950, § 15-77.3; 1958, c. 328; 1962, c. 623, § 15.1-839; 1979, c. 297; 1997, c. 587.



§ 15.2-1103. Charter provisions not affected; conflict between chapter and charter

A municipal corporation, in addition to the powers granted by § 15.2-1102, shall have all the powers granted to it in its charter; and nothing contained in this article shall be construed to in anywise repeal, amend, impair or affect any provision of any existing charter or of any charter hereafter granted to a municipal corporation or any provision of any other applicable law, unless such amendment or repeal so provides. Whenever there appears to be a conflict between any provision of this article, or any amendment hereof, and that of any charter of a municipal corporation, the provisions of the charter shall be construed and held to take precedence over such conflicting or apparently conflicting provisions of this article or of any amendment hereof.

Code 1950, § 15-77.4; 1958, c. 328; 1962, c. 623, § 15.1-840; 1997, c. 587.



§ 15.2-1104. Taxes and assessments

A municipal corporation may raise annually by taxes and assessments on property, persons, and other subjects of taxation, which are not prohibited by law, such sums of money as in the judgment of the municipal corporation are necessary to pay the debts, defray the expenses, accomplish the purposes, and perform the functions of the municipal corporation, in such manner as the municipal corporation deems necessary or expedient. A municipal corporation may also establish by ordinance a discount for the early payment of any such taxes or assessments. For purposes of this section, "early payment" may include payment of real property taxes in full on or before the due date of such tax.

Code 1950, § 15-77.5; 1958, c. 328; 1962, c. 623, § 15.1-841; 1997, c. 587; 2003, c. 216; 2012, c. 585.



§ 15.2-1104.1. Tax on admissions to charitable events

A municipal corporation that generally levies an admissions tax may, by ordinance, elect not to levy an admissions tax on admission to an event, provided that the purpose of the event is solely to raise money for charitable purposes and that the net proceeds derived from the event will be transferred to an entity or entities that are exempt from sales and use tax pursuant to § 58.1-609.11.

1999, c. 986; 2003, cc. 757, 758.



§ 15.2-1105. Borrowing money and issuing evidence of indebtedness

A municipal corporation may, in the name of and for the use of the municipal corporation, borrow money and issue evidence of indebtedness therefor, subject to such limitations as may be imposed by law.

Code 1950, § 15-77.7; 1958, c. 328; 1962, c. 623, § 15.1-843; 1997, c. 587.



§ 15.2-1106. Control and management of affairs; books, records, accounts, etc., of agencies

A municipal corporation shall provide for the control and management of the affairs of the municipality, and may prescribe and require the adoption and keeping of such books, records, accounts and systems of accounting by the departments, boards, commissions, courts or other agencies of the local government as may be necessary to give full and true accounts of the affairs, resources and revenues of the municipal corporation and the handling, use and disposal thereof.

Code 1950, § 15-77.8; 1958, c. 328; 1962, c. 623, § 15.1-844; 1997, c. 587.



§ 15.2-1107. Departments, offices, boards, etc

A municipal corporation may provide for the organization, conduct and operation of all departments, offices, boards, commissions and agencies of the municipal corporation, subject to such limitations as may be imposed by its charter or otherwise by law. A municipal corporation may establish, consolidate, abolish or change departments, offices, boards, commissions and agencies of the municipal corporation and prescribe the powers, duties and functions thereof, except where such departments, offices, boards, commissions and agencies or the powers, duties and functions thereof are specifically established or prescribed by its charter or otherwise by law.

Code 1950, § 15-77.9; 1958, c. 328; 1962, c. 623, § 15.1-845; 1997, c. 587.



§ 15.2-1108. Gifts, donations, bequests or grants

A municipal corporation may accept or refuse gifts, donations, bequests or grants from any source, which are related to the powers, duties and functions of the municipal corporation.

Code 1950, § 15-77.12; 1958, c. 328; 1962, c. 623, § 15.1-848; 1997, c. 587.



§ 15.2-1109. Milk, food and food products

A municipal corporation may regulate and inspect the production, preparation, storage, distribution and sale of milk and milk products, and other beverages, and food and food products, and the sanitation of establishments in which the same are produced, prepared, processed, handled, distributed, sold or offered for sale, and facilities, equipment and vehicles used for such purposes; provided such regulations are not inconsistent with the provisions of Chapters 52 (§ 3.2-5200 et seq.) and 54 (§ 3.2-5400 et seq.) of Title 3.2; and may condemn, seize and dispose of any adulterated, impure or dangerous milk, milk product, beverage, food or food product, without liability to the owner thereof.

Code 1950, § 15-77.17; 1958, c. 328; 1962, c. 623, § 15.1-853; 1997, c. 587.



§ 15.2-1110. Swimming pools, lakes and other waters

A municipal corporation may regulate and inspect the operation, maintenance, and use of public swimming pools, lakes and other natural or artificial waters and private pools and lakes operated by clubs and associations; and without liability to the owner thereof, may prevent the use thereof when such waters are found to be polluted, adulterated, impure or dangerous or contribute or are likely to contribute to the contraction or spread of infectious, contagious or dangerous diseases.

Code 1950, § 15-77.22; 1958, c. 328; 1962, c. 623, § 15.1-858; 1997, c. 587.



§ 15.2-1111. Regulation of cemeteries and burials

A municipal corporation may regulate and inspect cemeteries and burials therein, prescribe records to be kept by the owners thereof, and prohibit burials except in public cemeteries.

Code 1950, § 15-77.24; 1958, c. 328; 1962, c. 623, § 15.1-860; 1997, c. 587.



§ 15.2-1112. Aid to military units

A municipal corporation may grant financial aid to military units organized in the municipal corporation pursuant to the laws of the Commonwealth.

Code 1950, § 15-77.26; 1958, c. 328; 1962, c. 623, § 15.1-862; 1970, c. 225; 1997, c. 587.



§ 15.2-1113. Dangerous, etc., business or employment; transportation of offensive substances; explosive or inflammable substances; fireworks

A municipal corporation may regulate or prohibit the conduct of any dangerous, offensive or unhealthful business, trade or employment; the transportation of any offensive substance; the manufacture, storage, transportation, possession and use of any explosive or inflammable substance; and the use and exhibition of fireworks and the discharge of firearms. A municipal corporation may also require the maintenance of safety devices on storage equipment for such substances or items.

Any municipal corporation that regulates or prohibits the discharge of firearms shall provide an exemption for the killing of deer pursuant to § 29.1-529. Such exemption shall apply on land of at least five acres that is zoned for agricultural use.

Code 1950, § 15-77.29; 1958, c. 328; 1962, c. 623, § 15.1-865; 1982, c. 17; 1992, c. 600; 1997, c. 587; 2000, c. 229.



§ 15.2-1113.1. Prohibiting hunting in certain areas

Any municipal corporation may by ordinance prohibit all hunting with firearms or other weapons in, or within one-half mile of, any subdivision or other area of such municipal corporation which, in the opinion of the governing body, is so heavily populated as to make such hunting dangerous to the inhabitants thereof. Any such ordinance shall clearly describe each area in which hunting is prohibited and shall further provide that appropriate signs shall be erected designating the boundaries of such area.

2000, c. 289.



§ 15.2-1114. Auctions; pawnshops; secondhand dealers; peddling; fraud and deceit in sales; weights and measures

A municipal corporation may regulate the sale of property at auction; may regulate the conduct of and prescribe the number of pawnshops and dealers in secondhand goods, wares and merchandise; may regulate or prohibit peddling; may prevent fraud or deceit in the sale of property; may require weighing, measuring, gauging and inspection of goods, wares and merchandise offered for sale; and may provide for the sealing of weights and measures and the inspection and testing thereof.

Code 1950, § 15-77.30; 1958, c. 328; 1962, c. 623, § 15.1-866; 1997, c. 587.



§ 15.2-1115. Abatement or removal of nuisances

A. A municipal corporation may compel the abatement or removal of all nuisances, including but not limited to the removal of weeds from private and public property and snow from sidewalks; the covering or removal of offensive, unwholesome, unsanitary or unhealthy substances allowed to accumulate in or on any place or premises; the filling in to the street level, fencing or protection by other means, of the portion of any lot adjacent to a street where the difference in level between the lot and the street constitutes a danger to life and limb; the raising or draining of grounds subject to be covered by stagnant water; and the razing or repair of all unsafe, dangerous or unsanitary public or private buildings, walls or structures which constitute a menace to the health and safety of the occupants thereof or the public. If after such reasonable notice as the municipal corporation may prescribe the owner or owners, occupant or occupants of the property or premises affected by the provisions of this section shall fail to abate or obviate the condition or nuisance, the municipal corporation may do so and charge and collect the cost thereof from the owner or owners, occupant or occupants of the property affected in any manner provided by law for the collection of state or local taxes.

B. Every charge authorized by this section in excess of $200 which has been assessed against the owner of any such property and which remains unpaid shall constitute a lien against such property. Such liens shall have the same priority as other unpaid local taxes and shall be enforceable in the same manner as provided in Articles 3 (§ 58.1-3940 et seq.) and 4 (§ 58.1-3965 et seq.) of Chapter 39 of Title 58.1. A locality may waive such liens in order to facilitate the sale of the property. Such liens may be waived only as to a purchaser who is unrelated by blood or marriage to the owner and who has no business association with the owner. All such liens shall remain a personal obligation of the owner of the property at the time the liens were imposed.

Code 1950, § 15-77.31; 1958, c. 328; 1962, c. 623, § 15.1-867; 1997, c. 587; 2004, cc. 533, 968.



§ 15.2-1116. Smoke; fuel-burning equipment

A municipal corporation may regulate the emission of smoke, the construction, installation and maintenance of fuel-burning equipment, and the methods of firing and stoking furnaces and boilers.

Code 1950, § 15-77.32; 1958, c. 328; 1962, c. 623, § 15.1-868; 1997, c. 587.



§ 15.2-1117. Light, ventilation, sanitation and use and occupancy of buildings

A municipal corporation may regulate the light, ventilation, sanitation and use and occupancy of buildings heretofore or hereafter constructed, altered, remodeled or improved, and the sanitation of premises surrounding the building.

Code 1950, § 15-77.33; 1958, c. 328; 1962, c. 623, § 15.1-869; 1997, c. 587.



§ 15.2-1118. Repealed

Repealed by Acts 2007, c. 256, cl. 2.



§ 15.2-1119. Hospitals, sanatoria, homes, clinics, etc

A municipal corporation may provide and operate, within or outside the municipal corporation, hospitals, sanatoria, homes, clinics, institutions and facilities for the care, treatment and maintenance of the sick, of children, the aged, destitute and indigent; may contract with others for supplying such services; and may charge and collect compensation for such care, treatment and maintenance.

Code 1950, § 15-77.45; 1958, c. 328; 1962, c. 623, § 15.1-881; 1997, c. 587.



§ 15.2-1120. Detentive, correctional and penal institutions

A municipal corporation may provide and operate, within or outside the municipal corporation, detentive, correctional and penal institutions; or may contract with others for supplying the services and facilities provided at such institutions.

Code 1950, § 15-77.46; 1958, c. 328; 1962, c. 623, § 15.1-882; 1997, c. 587.



§ 15.2-1121. Cemeteries

A municipal corporation may provide and operate, within or outside the municipal corporation, cemeteries; may contract for the perpetual care of lots and burial spaces therein; and may charge compensation for lots and burial spaces and services in connection with interments and the maintenance and operation of such cemeteries.

Code 1950, § 15-77.47; 1958, c. 328; 1962, c. 623, § 15.1-883; 1997, c. 587.



§ 15.2-1122. Parking or storage of vehicles

A municipal corporation may provide and operate places for, and limited to, the parking or storage of vehicles by the public, which shall include but shall not be limited to parking lots, garages, buildings and other land, structures, equipment and facilities; provide for their management and operation by an agency of the municipality; contract with others for the operation and management thereof upon such terms and conditions as shall be prescribed by the municipal corporation; and charge or authorize the charging of compensation for the parking or storage of vehicles.

Code 1950, § 15-77.48; 1958, c. 328; 1962, c. 623, § 15.1-884; 1997, c. 587.



§ 15.2-1123. Airports and facilities

A. A municipal corporation may provide and operate within or outside the municipal corporation airports and lands, structures, equipment and facilities appurtenant thereto; provide for their management and operation by an agency of the municipality; contract with others for the operation and management thereof upon such terms and conditions as shall be prescribed by the municipal corporation; and charge or authorize the charging of compensation for the use of the airport or any of its appurtenances or facilities.

B. A municipal corporation located in Planning District 11 or a political subdivision located in Planning District 6 or 7 may apply any deicing agent containing urea for the purpose of deicing an airport that is classified by the Virginia Air Transportation System Plan as a Commercial Service airport or General Aviation Regional airport, provided the application does not exceed Virginia Pollutant Discharge Elimination System stormwater permit requirements.

Code 1950, § 15-77.49; 1958, c. 328; 1962, c. 623, § 15.1-885; 1997, c. 587; 2013, c. 758.



§ 15.2-1123.1. Lynchburg Regional Airport police department

The City of Lynchburg may by ordinance establish an airport police department at the Lynchburg Regional Airport. The authority of the airport police department shall be limited to real property owned, leased, or controlled by the Airport. Such authority shall not supersede the authority, duties, or jurisdiction vested by law with the local police department or sheriff's office, including as provided in §§ 15.2-1609 and 15.2-1704. The airport police department and airport police officers shall be subject to and comply with the Constitution of the United States; the Constitution of Virginia; the laws governing municipal police departments, including the provisions of §§ 9.1-600, 15.2-1705 through 15.2-1708, 15.2-1719, 15.2-1721, and 15.2-1722; and any regulations adopted by the Criminal Justice Services Board that the Department of Criminal Justice Services designates as applicable to private police departments. Any person employed as an airport police officer pursuant to this section shall meet all requirements, including the minimum compulsory training requirements, for law-enforcement officers pursuant to Chapter 1 (§ 9.1-100 et seq.) of Title 9.1. An airport police officer is not entitled to benefits under the Line of Duty Act (§ 9.1-400 et seq.) or under the Virginia Retirement System, is not a "qualified law-enforcement officer" or "qualified retired law-enforcement officer" within the meaning of the federal Law Enforcement Officers Safety Act, 18 U.S.C. § 926B et seq., and shall not be deemed an employee of the Commonwealth. The airport police department may use the word "police" to describe its sworn officers and may join a regional criminal justice academy created pursuant to Article 5 (§ 15.2-1747 et seq.) of Chapter 17 of Title 15.2.

2015, c. 213.



§ 15.2-1124. Police jurisdiction over lands, buildings and structures; jurisdiction of offenses; appeals; jurisdiction in certain public buildings with magistrate's offices

A. Lands, buildings or structures provided and operated by a municipality for any purpose defined in this article shall be under the police jurisdiction of the municipal corporation for the enforcement of its regulations respecting the use or occupancy thereof. All police officers of the municipal corporation shall have jurisdiction to make arrests on such land and in such buildings or structures for violations of such regulations. Such criminal case shall be prosecuted in the locality in which the offense was committed.

B. In any public building that is located in Henry County adjoining a municipal corporation and that contains a magistrate's office which serves the municipal corporation, the sheriff, any deputy sheriff, and any police officer of the municipal corporation shall have the same powers which such sheriff, deputy sheriff or police officer would have in the municipal corporation itself. The courts of the municipal corporation and the locality in which such public building is located shall have concurrent jurisdiction of any offense committed against or any escape from any such sheriff, deputy sheriff, or police officer in such public building, provided that the sheriff, deputy sheriff, or police officer was present in the public building while in the performance of his official duties. Such police powers and concurrent jurisdiction shall also apply during travel between the municipal corporation and the public building by such sheriff, deputy sheriffs, and police officers while in the performance of their official duties. For purposes of this subsection, a "public building" shall include the surrounding grounds of such building.

Code 1950, § 15-77.51; 1958, c. 328; 1962, c. 623, § 15.1-887; 1997, cc. 587, 739; 2007, c. 813; 2014, c. 543.



§ 15.2-1125. Licenses and permits; fees; bonds or insurance

Whenever in the judgment of the municipal corporation it is advisable in the exercise of any of its powers or in the enforcement of any ordinance or regulation, it may provide for the issuance of licenses or permits in connection therewith; fix a fee to be charged the licensee or permittee and require from the licensee or permittee a bond or insurance contract of such character and in such amount and upon such terms and conditions as the municipal corporation may determine.

Code 1950, § 15-77.69; 1958, c. 328; 1962, c. 623, § 15.1-906; 1997, c. 587.



§ 15.2-1126. Posting of bond not prerequisite to exercise of right by municipality

Whenever the law requires the posting of a bond, with or without surety, as a condition precedent to the exercise of any right, a municipal corporation, without giving such bond, may exercise such right, provided all other conditions precedent are complied with, and no action shall be delayed or refused because the municipal corporation has not filed or executed the bond that might otherwise be required, and the municipal corporation shall be bound to the same extent that it would have been bound had the bond been given.

Code 1950, § 15-77.70; 1958, c. 328; 1962, c. 623, § 15.1-907; 1997, c. 587.



§ 15.2-1127. Vacant building registration; penalty

The Town of Clifton Forge, the Town of Pulaski, in a conservation and rehabilitation district of the town, and any city, by ordinance, may require the owner or owners of buildings that have been vacant for a continuous period of 12 months or more, and which meet the definition of "derelict building" under § 15.2-907.1, to register such buildings on an annual basis and may impose an annual registration fee not to exceed $100 to defray the cost of processing such registration. The registration of buildings shall be on forms designated by the locality and filed with the agency designated by the locality. Failure to register shall be a $200 civil penalty; however, failure to register in conservation and rehabilitation districts designated by the governing body, or in other areas designated as blighted pursuant to § 36-49.1:1, shall be punishable by a civil penalty not exceeding $400. Notice shall be mailed to the owner or owners, at the address to which property tax notices are sent, at least 30 days prior to the assessment of the civil penalty.

1993, c. 829, § 15.1-29.24; 1997, c. 587; 1999, c. 250; 2006, c. 299; 2013, cc. 253, 355, 405.



§ 15.2-1128. Certain cities authorized to exchange information regarding criminal history [Not set out]

(1995, c. 328, § 15.1-29.25; 1997, c. 587.)



§ 15.2-1129. Encouragement of use of city facilities in certain cities

Any city having a population of more than 75,000 and owning a city auditorium, civic center, coliseum, convention hall, stadium, theater, exhibition hall or combination thereof or other place of public assembly, may, in order to further the best interest of the public and lead to greater use of any such facilities, do all things necessary and proper to encourage the use thereof by arranging or engaging shows, plays, exhibitions, performances and all other entertainments of whatsoever nature, except motion pictures produced expressly for commercial exhibition, exclusively of a motion picture shown as a part of and related to a live program or a show, or a motion picture which has been generally removed from commercial exhibition in motion picture theaters, or a motion picture which is not shown or exhibited in such place more than twice and then only on one day, and exclusive of travelogues, educational or trade show films which are exhibited by educational, civic, trade, or religious organizations, to view which no admission fee is charged or the net proceeds of any admission fee charged are fully utilized for educational, religious or charitable purposes. Such encouragement may, without limitations as to other permissible activities, include the expenditure of city funds to promote such activities and to bring notice to the public of entertainments at such public facilities, engaging persons to bring entertainments thereto from which the city may derive income, and the payment of funds to such persons in advance or out of proceeds derived therefrom for payment therewith; and may include entering into agreements with such other persons guaranteeing minimum sums to be payable to such persons for future performances provided that at no time shall the aggregate amount of all outstanding guarantees be more than such sums as may be fixed by the governing body of such city. Notwithstanding any provision of any city charter, the council of any such city may appropriate funds to a special or revolving account in order to engage, advertise and promote any such entertainment and to operate any of the foregoing facilities, and when such fund is created such person or persons as may be designated by ordinance of such governing body, after providing fidelity bond with corporate surety payable to the city in a penalty not less than the authorized amount of such special or revolving fund, may sign checks against said fund and expend cash therefrom for any of the foregoing purposes.

1964, c. 508, § 15.1-37.2; 1970, c. 505; 1997, c. 587.



§ 15.2-1129.1. Creation of arts and cultural districts

A. Any locality may by ordinance establish within its boundaries one or more arts and cultural districts for the purpose of increasing awareness and support for the arts and culture in the locality. The locality may provide incentives for the support and creation of arts and cultural venues in each district. The locality may also grant tax incentives and provide certain regulatory flexibility in each arts and cultural district.

B. The tax incentives for each district may be provided for up to 10 years and may include, but not be limited to: (i) reduction of permit fees; (ii) reduction of user fees; (iii) reduction of any type of gross receipts tax; and (iv) rebate of real estate property taxes. The extent and duration of such incentive proposals shall conform to the requirements of the Constitutions of Virginia and of the United States.

C. Each locality may also provide for regulatory flexibility in each district that may include, but not be limited to: (i) special zoning for the district; (ii) permit process reform; (iii) exemption from ordinances; and (iv) any other incentive adopted by ordinance, which shall be binding upon the locality for a period of up to 10 years.

2001, c. 550; 2005, c. 330; 2006, c. 482; 2007, cc. 236, 251, 280; 2008, c. 290; 2009, cc. 300, 637, 738; 2012, c. 516; 2013, cc. 254, 386.



§ 15.2-1129.2. Creation of local economic revitalization zones

A. Any city may establish by ordinance one or more economic revitalization zones for the purpose of providing incentives to private entities to purchase real property and interests in real property to assemble parcels suitable for economic development. Each city establishing an economic revitalization zone may grant incentives and provide regulatory flexibility. Such zones shall be reasonably compact, shall not encompass the entire city, and shall constitute one or more tax parcels not commonly owned. Properties that are acquired through the use of eminent domain shall not be eligible for the incentives and regulatory flexibility provided by the ordinance.

B. The incentives may include, but not be limited to: (i) reduction of permit fees, (ii) reduction of user fees, (iii) reduction of any type of gross receipts tax, and (iv) waiver of tax liens to facilitate the sale of property.

C. Incentives established pursuant to this section may extend for a period of up to 10 years from the date of initial establishment of the economic revitalization zone; however, the extent and duration of any incentive shall conform to the requirements of applicable federal and state law.

D. The regulatory flexibility provided in an economic revitalization zone may include (i) special zoning for the district, (ii) the use of a special permit process, (iii) exemption from certain specified ordinances, excluding ordinances or provisions of ordinances adopted pursuant to the requirements of the Chesapeake Bay Preservation Act (§ 62.1-44.15:67 et seq.), the Erosion and Sediment Control Law (§ 62.1-44.15:51 et seq.), and the Virginia Stormwater Management Act (§ 62.1-44.15:24 et seq.), and (iv) any other incentives adopted by ordinance, which shall be binding upon the locality for a period of up to 10 years.

E. The governing body may establish a service district for the provision of additional public services pursuant to Chapter 24 (§ 15.2-2400 et seq.) of Title 15.2.

F. This section shall not authorize any local government powers that are not expressly granted herein.

G. Prior to adopting or amending any ordinance pursuant to this section, a locality shall provide for notice and public hearing in accordance with subsection A of § 15.2-2204.

2007, c. 262; 2013, cc. 756, 793.



§ 15.2-1130. Liability for failure to provide adequate security or crowd control [Not set out]

(Acts 1995, cc. 291, 408, § 15.1-132.2; 1997, c. 587; 2000, cc. 829, 840.)



§ 15.2-1131. Establishment of personnel system for city administrative officials and employees

Notwithstanding any contrary provisions of law, general or special, in the Cities of Norfolk, Richmond, or Virginia Beach, the city council, upon receiving any recommendations submitted to it by the city manager, may establish a personnel system for the city administrative officials and employees. Such system shall be based on merit and professional ability and shall not discriminate on the basis of race, national origin, religion, sex, age, disabilities, political affiliation or marital status. The personnel system shall consist of rules and regulations which provide for the general administration of personnel matters, a classification plan for employees, a uniform pay plan and a procedure for resolving grievances of employees as provided by general law for either local government or state government employees.

1997, c. 211, § 15.1-37.10; 2007, c. 813.



§ 15.2-1132. Volunteer property maintenance and zoning inspectors in certain cities

The Cities of Chesapeake, Newport News, Portsmouth, Richmond and Virginia Beach may provide that the agency charged with the enforcement of local ordinances adopted pursuant to §§ 15.2-901, 15.2-903, 15.2-904, 15.2-905 and 15.2-908 or city charter relating to the external maintenance of property or local zoning ordinances relating to motor vehicles or trailers as defined in § 46.2-100 may utilize supervised, trained and qualified volunteers to issue notices of noncompliance with such ordinances. Such volunteers shall have any and all immunity provided to an employee of the locality doing an identical job.

Acts 2000, c. 673; 2002, cc. 31, 451; 2005, cc. 265, 318; 2010, c. 202.



§ 15.2-1133. Purchase of electric power and energy; duration of contracts; source of payments

A. For purposes of this section:

"Other party" means any other entity, including but not limited to (i) another municipality or public institution of higher education or any political subdivision, public authority, agency, or instrumentality of the Commonwealth, another state, or the United States of America or (ii) a partnership, limited liability company, not-for-profit corporation, electric cooperative, or investor-owned utility, whether created, incorporated, or otherwise organized and existing under the laws of the Commonwealth or another state or the United States of America.

"Project" means any system or facilities for the generation, transmission, transformation, or supply of electrical power and energy by any means whatsoever, including but not limited to fuel, fuel transportation, and fuel supply resources and other related facilities, any one or more electric generating units situated at a particular site, in the continental United States of America, or any interest in the foregoing, whether an undivided interest as a tenant in common or otherwise, or any right to output, capacity or services thereof.

B. Any municipal corporation in the Commonwealth that on January 1, 2006, owned and operated an electric utility system may contract with any other party to buy power and energy required for its present or future requirements. Such contracts may provide that the source of such power and energy is limited to a specified project or may include provision for replacement power and energy. Any such contract may provide that the municipal corporation so contracting shall be obligated to make payments required by the contract whether or not a project is completed, operable, or operating and notwithstanding the suspension, interruption, interference, reduction, or curtailment of the output of a project or the power and energy contracted for, and that such payments under the contract shall not be subject to any reduction, whether by offset or otherwise, and shall not be conditioned upon the performance or nonperformance by any other party. Such contracts, with respect to any project, may also provide, in the event of default by any municipal corporation or other party that is a party to any such contract for such project in the performance of its obligations thereunder, for any municipal corporation or other party to any such contract for such project to succeed to the rights and interests and assume the obligations of the defaulting party, pro rata or otherwise, as may be agreed upon in such contracts. Such contracts may provide that the other party is not obligated to provide power and energy in the event that the project specified to be the source of power and energy to be purchased and sold under such contracts is inoperable or in the case of the suspension, interference, reduction or curtailment of the output of such project or in events of force majeure.

Notwithstanding the provisions of any other law or charter provision to the contrary, any such contract, with respect to the sale or purchase of capacity, output, power, or energy from a project, may extend for a period not exceeding 50 years from the date a project is estimated to be placed in normal continuous operation; and the execution and effectiveness thereof shall not be subject to any authorizations or approvals by the Commonwealth or any agency, commission, instrumentality, or political subdivision thereof except as specifically required by law.

Any such contract shall provide that payments by a municipal corporation under any such contract be made solely from and may be secured by a pledge of and lien upon the revenues derived by such municipal corporation from the ownership and operation of the electric system of such municipal corporation, and such payments shall constitute an operating expense of such electric system. No obligation under such contract shall constitute a legal or equitable pledge, charge, lien, or encumbrance upon any property of the municipal corporation or upon any of its income, receipts, or revenues, except the revenues of its electric system, and neither the faith and credit nor the taxing power of the municipal corporation are, or may be, pledged for the payment of any obligation under any such contract. A municipal corporation shall be obligated to fix, charge, and collect rents, rates, fees, and charges for electric power and energy and other services, facilities, and commodities sold, furnished, or supplied through its electric system sufficient to provide revenues adequate to meet its obligations under any such contract and to pay any and all other amounts payable from or constituting a charge and lien upon such revenues, including amounts sufficient to pay the principal of and interest on bonds of such municipal corporation heretofore or hereafter issued for purposes related to its electric system. Any pledge made by a municipal corporation pursuant to this paragraph shall be governed by the laws of the Commonwealth.

2007, cc. 612, 670.



§ 15.2-1200. General powers of counties

Any county may adopt such measures as it deems expedient to secure and promote the health, safety and general welfare of its inhabitants which are not inconsistent with the general laws of the Commonwealth. Such power shall include, but shall not be limited to, the adoption of quarantine regulations affecting both persons and animals, the adoption of necessary regulations to prevent the spread of contagious diseases among persons or animals and the adoption of regulations for the prevention of the pollution of water which is dangerous to the health or lives of persons residing in the county.

Code 1950, § 15-8; 1954, c. 529; 1956, cc. 218, 664; 1956, Ex. Sess., c. 40; 1958, c. 279; 1960, c. 606; 1962, c. 623, § 15.1-510; 1997, c. 587.



§ 15.2-1201. County boards of supervisors vested with powers and authority of councils of cities and towns; exceptions

The boards of supervisors of counties are hereby vested with the same powers and authority as the councils of cities and towns by virtue of the Constitution of the Commonwealth of Virginia or the acts of the General Assembly passed in pursuance thereof. However, with the exception of ordinances expressly authorized under Chapter 13 of Title 46.2, no ordinance shall be enacted under authority of this section regulating the equipment, operation, lighting or speed of motor-propelled vehicles operated on the public highways of a county unless it is uniform with the general laws of the Commonwealth regulating such equipment, operation, lighting or speed and with the regulations of the Commonwealth Transportation Board adopted pursuant to such laws. Nothing in this section shall be construed to give the boards of supervisors any power to control or exercise supervision over signs, signals, marking or traffic lights on any roads constructed and maintained by the Commonwealth Transportation Board. No powers or authority conferred upon the boards of supervisors of counties solely by this section shall be exercised within the corporate limits of any incorporated town except by agreement with the town council.

In the County of Fairfax an ordinance may be adopted by the board of supervisors under this section after a descriptive notice of intention to propose the same for passage has been published once a week for two successive weeks in a newspaper having a general circulation in the county. After the enactment of such ordinance by the board of supervisors, no publication of the ordinance shall be required and such ordinance shall become effective upon adoption or upon a date fixed by the board of supervisors.

Code 1950, § 15-10; 1950, p. 113; 1958, c. 190; 1962, c. 623, § 15.1-522; 1966, cc. 405, 495; 1975, c. 575; 1997, c. 587.



§ 15.2-1201.1. Discharging employee for service on board prohibited; penalty [Not set out]

(1997, c. 613, § 15.1-539.1.)



§ 15.2-1201.2. Discount for early payment of taxes

Counties may by ordinance establish a discount for the early payment of any tax or assessment imposed by the county. For purposes of this section, "early payment" may include payment of real property taxes in full on or before the due date of such tax.

2003, c. 216; 2012, c. 585.



§ 15.2-1202. Appropriation of money to incorporated towns

The governing body of any county may appropriate such sums as it desires to any incorporated town or towns within the boundaries of the county.

Code 1950, § 15-249; 1962, c. 623, § 15.1-544; 1966, c. 495; 1997, c. 587.



§ 15.2-1203. Governing body may require treasurer to pay claims

The governing body of any county may require the treasurer of the county to pay all claims or other obligations for which the governing body has appropriated funds. The treasurer of the county shall, before paying any funds as authorized by this section, first comply with § 58.1-3132.

Code 1950, § 15-551.7; 1950, p. 415; 1962, c. 623, § 15.1-121; 1964, c. 413; 1997, c. 587.



§ 15.2-1204. Appropriations for advertising resources, etc., by counties

The governing body of any county may appropriate funds for advertising and giving publicity to the resources and advantages of their county, and in securing and promoting economic development of the county. For the purposes set out in this section the county governing body may make such appropriation to chambers of commerce or similar organizations within such county, or to employ suitable persons to secure and promote economic development of the county.

Code 1950, § 15-12; 1962, c. 580, § 15.1-10.1; 1981, c. 77; 1994, c. 594; 1997, c. 587.



§ 15.2-1205. Allocation of county funds or property to authorities created by county

The governing body of any county may give, lend or advance in any manner that it deems proper funds or other county property, not otherwise specifically allocated or obligated, to any authority created by such governing body pursuant to law.

1966, c. 132, § 15.1-511.1; 1997, c. 587.



§ 15.2-1206. Repealed

Repealed by Acts 2010, c. 495, cl. 2.



§ 15.2-1207. Pistols and revolvers; reports of sales

The power of any governing body of any county to require sellers of pistols and revolvers to furnish the clerk of the circuit court of the county, after sale of any such weapon, with the name and address of the purchaser, the date of purchase, and the number, make and caliber of the weapon sold is hereby repealed. The clerk shall destroy every record of the reports previously received.

Code 1950, § 59-142; 1968, c. 439, § 15.1-524; 1997, c. 587; 2010, c. 495.



§ 15.2-1208. Same; in certain counties

Chapter 297 of the Acts of Assembly of 1944, approved March 29, 1944, requiring permits to sell or purchase pistols or revolvers in any county having a density of population of more than 1,000 a square mile, is repealed. Any records or copies thereof that were created pursuant to this section that are in the custody of any county shall be destroyed no later than July 31, 2004. Upon destroying the records, the county shall certify to the circuit court that such destruction has been completed.

Code 1950, § 59-144; 1968, c. 439, § 15.1-525; 1997, c. 587; 2004, cc. 62, 393.



§ 15.2-1209. Prohibiting outdoor shooting of firearms or arrows from bows in certain areas

Any county may prohibit the outdoor shooting of firearms or arrows from bows in any areas of the county which are in the opinion of the governing body so heavily populated as to make such conduct dangerous to the inhabitants thereof.

For purposes of this section, "bow" includes all compound bows, crossbows, longbows and recurve bows having a peak draw weight of 10 pounds or more. The term "bow" does not include bows that have a peak draw of less than 10 pounds or that are designed or intended to be used principally as toys. The term "arrow" means a shaft-like projectile intended to be shot from a bow.

Any county that prohibits the outdoor shooting of firearms or arrows from bows shall provide an exemption for the killing of deer pursuant to § 29.1-529. Such exemption for the shooting of firearms shall apply on land of at least five acres that is zoned for agricultural use. Such exemption for the shooting of arrows from bows shall apply on land of at least two acres that is zoned for agricultural use.

Code 1950, § 15-20.3; 1954, c. 223; 1962, c. 623, § 15.1-518; 1968, c. 294; 1992, c. 600; 1993, c. 367; 1995, c. 284; 1997, c. 587; 2000, c. 229; 2004, c. 930; 2005, c. 564.



§ 15.2-1209.1. Counties may regulate carrying of loaded firearms on public highways

The governing body of any county is hereby empowered to adopt ordinances making it unlawful for any person to carry or have in his possession, for the purpose of hunting, while on any part of a public highway within such county a loaded firearm when such person is not authorized to hunt on the private property on both sides of the highway along which he is standing or walking; and to provide a penalty for violation of such ordinance not to exceed a fine of $100. The provisions of this section shall not apply to persons carrying loaded firearms in moving vehicles or for purposes other than hunting, or to persons acting at the time in defense of persons or property.

Code 1950, § 18.1-272; 1975, cc. 14, 15, § 18.2-287; 2004, c. 462; 2007, c. 203.



§ 15.2-1210. Prohibiting hunting in certain areas

Any county may by ordinance prohibit all hunting with firearms or other weapons in, or within one-half mile of, any subdivision or other area of such county which, in the opinion of the governing body, is so heavily populated as to make such hunting dangerous to the inhabitants thereof. Any such ordinance shall clearly describe each area in which hunting is prohibited, and shall further provide that appropriate signs shall be erected designating the boundaries of such area.

Code 1950, § 15-20.3:1; 1962, c. 163, § 15.1-518.1; 1997, c. 587.



§ 15.2-1211. Boundaries of magisterial and election districts

A. County magisterial district boundary lines and names shall be as the governing bodies may establish. Subject to the provisions of § 24.2-304.1, whenever the boundaries of a county have been altered, the governing body shall, as may be necessary, redistrict the county into magisterial districts, change the boundaries of existing districts, change the name of any district, or increase or diminish the number of districts.

B. Whenever redistricting of magisterial or election districts is required as a result of annexation, the governing body of such county shall, within a reasonable time from the effective date of such annexation, not to exceed ninety days, commence the redistricting process which shall be completed within a reasonable time thereafter, not to exceed twelve months.

C. A county may by ordinance provide that the magisterial districts of the county shall remain the same, but that representation on the governing body shall be by election districts, in which event all sections of this Code providing for election or appointment on the basis of magisterial districts shall be construed to provide for election or appointment on the basis of election districts, including appointment to a school board as prescribed by §§ 22.1-36 and 22.1-44.

1971, Ex. Sess., c. 200, § 15.1-571.1; 1976, c. 398; 1979, c. 288; 1980, c. 559; 1995, c. 249; 1997, c. 587.



§ 15.2-1212. Frederick County; resolution of board of supervisors; referendum; election [Not set out]

Not set out. (1974, c. 398, § 15.1-527.1; 1979, c. 333; 1980, c. 393; 1997, c. 587 .)



§ 15.2-1213. Referendum in Loudoun County on election of the county chairman from the county at large [Not set out]

(1990, c. 895, § 15.1-527.3; 1997, c. 587; 2008, c. 778.)



§ 15.2-1213.1. Referendum in Page County on election of the county chairman from the county at large [Not set out]

(2004, cc. 18, 890.)



§ 15.2-1214. County may provide motor vehicle liability insurance to protect operators of motor vehicles owned or leased by county, school board, etc

The governing body of any county may provide motor vehicle liability insurance for the purpose of protecting all operators of motor vehicles owned or leased by the county, the county school board, or any sanitary district, authority, or other governmental unit established by the governing body, and may make such appropriations and expenditures from any available funds for the purpose of paying such insurance. All previous expenditures for any such purpose by any county are ratified.

1966, c. 140, § 15.1-19.1; 1997, c. 587.



§ 15.2-1215. Authority to cut growth of grass or lawn area in counties

A. Any county may by ordinance require that the owner of occupied residential real property therein cut the grass or lawn area of less than one-half acre on such property or any part thereof at such time or times as the governing body shall prescribe when growth on such grass or lawn area exceeds 12 inches in height; or may whenever the governing body deems it necessary, after reasonable notice, have such grass or lawn area cut by its agents or employees, in which event, the cost and expenses thereof shall be chargeable to and paid by the owner of such property and may be collected by the county as taxes and levies are collected. No such ordinance adopted by the county shall have any force and effect within the corporate limits of any town. Violation of such ordinance may be punishable by a civil penalty not to exceed $100.

B. No such ordinance shall be applicable to land zoned for or in active farming operation.

1988, c. 625, § 15.1-11.01; 1990, c. 155; 1991, cc. 314, 315; 1997, cc. 587, 614; 1998, cc. 640, 756; 2005, c. 309; 2006, c. 700; 2009, c. 252; 2010, c. 396; 2014, c. 385.



§ 15.2-1216. Provision of information to prospective buyers in planned development units

Any county having an urban county executive or county executive form of government, or any county adjacent to any two or more such counties, may by ordinance require that the sellers of new homes provide to home buyers access to copies of the approved subdivision plat, all development plans approved as part of the zoning for the planned unit development, proffered conditions accepted pursuant to subsection A of § 15.2-2286 as part of the zoning approval for the development, and the comprehensive plan for the area of the county, all of which documents shall include the property for sale and shall be current as of the date access to such documents is provided. The ordinance may require that, prior to execution of an offer to buy:

1. Such documents be located on the site of the property encompassed by the subdivision, plat, or planned unit development in which the property for sale is located, or at an office in its immediate vicinity; and

2. The seller of the new home notify the prospective home buyers of the location of these documents and provide a reasonable opportunity for such prospective buyers to inspect these documents.

Any violation of such an ordinance shall be punishable by a civil fine of not more than $100.

1983, c. 409, § 15.1-29.10; 1997, cc. 547, 587.



§ 15.2-1217. Regulation of emission of smoke from fuel-burning equipment

Any county may regulate the emission of smoke and the methods of firing and stoking furnaces and boilers and may charge such reasonable fees for the issuance of permits and the performing of inspections as the governing body may from time to time fix. However, counties shall not apply or enforce such regulations in incorporated towns which have in force ordinances prescribing equal or greater standards in regulating the construction, maintenance and repair of buildings and other structures, the installation, maintenance, operation and repair of plumbing, electrical, heating, elevator, escalator, boiler, unfired pressure vessel and air conditioning installations in or appurtenant to buildings and structures, the emission of smoke, the construction, installation and maintenance of fuel-burning equipment, and the methods of firing and stoking furnaces and boilers, and the light, ventilation, sanitation and use and occupancy of buildings.

1966, c. 290, §§ 15.1-510.1, 15.1-510.4, 15.1-510.6; 1970, cc. 211, 212; 1983, c. 508; 1997, c. 587.



§ 15.2-1218. Prevention of trespassing; animals running at large on highways

Any county may prevent trespassing by persons and animals and prevent animals from running at large upon the public highways, whether such highways are enclosed by a fence or not.

Code 1950, § 15-8; 1954, c. 529; 1956, cc. 218, 664; 1956, Ex. Sess., c. 40; 1958, c. 279; 1960, c. 606; 1962, c. 623, § 15.1-512; 1997, c. 587.



§ 15.2-1219. Prohibiting sale on highways of plants, shrubs or trees

Any county may prohibit the sale or the offering for sale of any plants, shrubs or trees or any part or parts thereof upon any public highway or right-of-way of any public highway located within such county. However, nothing in this section shall apply to any business in which real property is owned, leased or occupied in any way adjacent to such highway or right-of-way by such business. No penalty for the violation of any ordinance enacted pursuant to this section shall impose a fine exceeding fifty dollars.

Code 1950, § 15-8.1; 1958, c. 620; 1962, c. 623, § 15.1-513; 1997, c. 587.



§ 15.2-1220. Regulation by certain counties of persons and vehicles

The Counties of Franklin, Pulaski, and York may by ordinance impose reasonable regulations to provide for the comfort, safety and health of the general public and persons assembled, or traveling to assemble, for any outdoor occasion.

Such regulations may cover the following: (i) hours of operation, (ii) sanitary facility requirements, (iii) security personnel requirements, and (iv) maximum noise levels.

1986, c. 98, § 15.1-514.2; 1988, c. 148; 1997, c. 587; 2007, c. 813.



§ 15.2-1221. Repealed

Repealed by Acts 2000, c. 939.



§ 15.2-1222. Regulation of certain motion pictures shown at drive-in theaters

Any county may, by ordinance, regulate the screening of motion pictures, classified by the motion picture industry as being suitable for display to adult audiences only, in drive-in theaters where such motion pictures are visible to the traveling public from a highway, street or other public way for the purpose of protecting the health, safety and welfare of the public.

1979, c. 368, § 15.1-515.2; 1997, c. 587.



§ 15.2-1223. Regulation of horse riding schools

Any county may by ordinance provide for the licensing, inspection and regulation of horse riding schools for the purpose of preventing any violation of § 3.2-6570 or any local ordinance of similar import.

For the purposes of this section, "horse riding school" means any establishment operated for profit in connection with which one or more horses are let for hire to be ridden or driven, either with or without the furnishing of riding or driving instructions.

Code 1950, § 15-20.4; 1956, c. 461; 1960, c. 359; 1962, c. 623, § 15.1-519; 1997, c. 587.



§ 15.2-1224. Authority to equip and maintain television transmission and relay facilities

A. Any county may equip and maintain television transmission and relay facilities in areas which are so remote from regular transmission points of large television stations that television reception is impossible without special equipment and in which adequate, economical and proper television is not available by private sources, if a majority of the voters voting in a referendum held pursuant to subsection B vote in favor thereof.

B. If on or before the fifteenth day of July in any year a petition signed by two hundred or more qualified voters of a county is filed with the circuit court of such county asking that a referendum be held on the question set forth in this subsection, then such court shall, on or before the fifteenth day of August of such year, issue an order requiring the county election officials to open the polls at the regular election to be held in November of each year on the following question:

Shall the governing body be authorized to equip and maintain television transmission and relay facilities?

[] Yes

[] No

The election shall conform in all respects with the requirements of general law.

1970, c. 139, § 15.1-526.1; 1975, c. 517; 1997, c. 587.



§ 15.2-1225. Authority to establish hospitals

The governing body of any county may establish and operate hospitals in such county.

1979, c. 719, § 15.1-526.3; 1997, c. 587.



§ 15.2-1226. Authority of certain counties over Smith Mountain Lake [Not set out]

Not set out. (1988, c. 876, § 15.1-12.1; 1997, c. 587 .)



§ 15.2-1227. Well covers in Caroline County [Not set out]

(1950, § 15-14; 1962, cc. 400, 623, § 15.1-11; 1964, c. 31; 1968, c. 423; 1974, c. 655; 1978, c. 533; 1983, cc. 192, 390; 1990, c. 177; 1992, c. 649; 1994, c. 167; 1997, c. 587.)



§ 15.2-1228. Repair of foundation damage in certain counties [Not set out]

(1988, c. 862, § 15.1- 37.3:9; 1993, c. 791; 1995, c. 393; 1997, c. 587.)



§ 15.2-1229. Petty cash funds

Whenever the governing body of any county determines that more efficient administration would be promoted thereby, it may by resolution establish one or more petty cash funds not exceeding $5,000 each for the payment of claims arising from commitments made pursuant to law. Any person into whose hands any such fund is placed may pay such claims therefrom, without necessity of prior receipt and audit of the claims by the governing body and without approval and issuance of the warrant of the governing body or the county treasurer. Such person shall render an account of the same and make a settlement thereof annually in form and manner prescribed by the Auditor of Public Accounts. Such person shall give bond with surety in the amount of $10,000; however, additional bond shall not be required of any person already bonded in the required amount.

Code 1950, § 15-254; 1962, cc. 399, 623, § 15.1-548; 1977, c. 227; 1983, c. 101; 1997, c. 587.



§ 15.2-1230. Monthly financial reports of officers and offices

The governing body of any county may require monthly financial reports from any officer or office of the county or of any district thereof and may investigate bills and receipts of any county or district officer, and for these purposes may subpoena witnesses, administer oaths and require the production of books, papers and other evidence. Any witness who fails or refuses to obey any such lawful order of the governing body shall be guilty of a misdemeanor.

Code 1950, § 15-263; 1962, c. 623, § 15.1-556; 1997, c. 587.



§ 15.2-1231. Centralized competitive purchasing by chief administrative officer

A. The governing body of any county having a chief administrative officer may provide for the centralized competitive purchasing of all supplies, equipment, materials and commodities for all departments, officers and employees of the county, and for the county school board and the local board of social services. For counties not currently engaged in centralized competitive purchasing, the local governing body and the local school board may create a centralized competitive purchasing system only by mutual agreement. Such purchasing shall be done by the chief administrative officer under the supervision of the governing body of the county and shall be accomplished in accordance with Chapter 43 (§ 2.2-4300 et seq.) of Title 2.2.

B. Such governing bodies may establish and maintain such systems of bookkeeping, accounting and controls as are necessary to the proper operation of such system of competitive purchasing and to establish such storage facilities as are necessary therefor.

C. Such governing bodies may require all departments to obtain their supplies, equipment, materials and commodities from the chief administrative officer, on requisitions prescribed by the governing body and to charge such departments therefor.

Code 1950, §§ 15-551.12, 15-551.13, 15-551.14; 1950, pp. 444, 445; 1962, c. 623, §§ 15.1-127, 15.1-128, 15.1-129; 1982, c. 647; 1997, c. 587; 2002, cc. 452, 747.



§ 15.2-1232. Posting of bond not prerequisite to exercise of right by county

Whenever the law requires the posting of a bond, with or without surety, as a condition precedent to the exercise of any right, a county, without giving such bond, may exercise such right, provided all other conditions precedent are complied with, and no action shall be delayed or refused because the county has not filed or executed the bond that might otherwise be required, and the county shall be bound to the same extent that it would have been bound had the bond been given.

1980, c. 298, § 15.1-508.1; 1997, c. 587.



§ 15.2-1232.1. Auctions; pawnshops; secondhand dealers; peddling; fraud and deceit in sales; weights and measures

A county may regulate the sale of property at auction; may regulate the conduct of and prescribe the number of pawnshops and dealers in secondhand goods, wares and merchandise; may regulate or prohibit peddling; may prevent fraud or deceit in the sale of property; may require weighing, measuring, gauging and inspection of goods, wares and merchandise offered for sale; and may provide for the sealing of weights and measures and the inspection and testing thereof.

2003, c. 448.



§ 15.2-1233. Article not applicable until agent employed

The provisions of this article shall not apply to any county until the governing body employs a county purchasing agent or designates someone to perform such duties, as provided in § 15.2-1543.

Code 1950, § 15-549; 1962, c. 623, § 15.1-113; 1997, c. 587.



§ 15.2-1234. Definitions

As used in this article, "supplies" means any articles or things, including equipment, which are used by or furnished to any department, institution, office, board or other agency of county government.

"Contractual services" means any telephone, telegraph, postal, electric light and power service and other similar services.

Code 1950, § 15-542; 1962, c. 623, § 15.1-106; 1997, c. 587.



§ 15.2-1235. Rules and regulations to govern county purchases

A. Except as otherwise provided in this article, any supplies or contractual services needed by one or more departments or agencies of the county government shall be directly purchased or contracted for by the county purchasing agent, in accordance with rules and regulations adopted pursuant to this section.

B. The county purchasing agent, subject to the approval of the governing body of the county, shall promulgate regulations for the following purposes:

1. Prescribing the manner in which supplies shall be purchased, delivered, stored, and distributed;

2. Prescribing the dates for making requisitions and estimates, the future period which they are to cover, the form in which they shall be submitted, the manner of their authentication, and their revision by the county purchasing agent;

3. Providing for the transfer to or between county departments and agencies of supplies which are surplus with one department or agency but which may be needed by another, and for the disposal by sale, after receipt of competitive bids, of supplies which are obsolete and unusable;

4. Prescribing the amount of deposit or bond to be submitted with a bid on a contract and the amount of deposit or bond to be given for the faithful performance of a contract;

5. Prescribing the manner in which claims for supplies and contractual services delivered to the departments and agencies of the county shall be submitted, examined, approved and paid; and

6. Providing for such other matters as may be necessary to give effect to the foregoing rules and the provisions of this article.

Code 1950, § 15-543; 1962, c. 623, § 15.1-107; 1997, c. 587.



§ 15.2-1236. Purchases and sales to be based on competition

A. All purchases of, and contracts for, supplies and contractual services shall be in accordance with Chapter 43 (§ 2.2-4300 et seq.) of Title 2.2.

B. All sales of any personal property which has become obsolete and unusable shall be based wherever feasible on competitive bids. If the amount of the sale is estimated by the county purchasing agent to exceed $5,000, sealed bids shall, unless the governing body provides otherwise, be solicited by public notice published at least once in a newspaper of countywide circulation at least five calendar days before the final date of submitting bids.

Code 1950, § 15-544; 1962, c. 623, § 15.1-108; 1977, c. 217; 1980, c. 16; 1982, c. 647; 1997, c. 587.



§ 15.2-1237. Legal review of contracts; filing

All contracts shall be approved as to form by the county attorney or other qualified attorney and a copy of each long-term contract shall be filed with the treasurer or other chief financial officer of the county.

Code 1950, § 15-545; 1962, c. 623, § 15.1-109; 1977, c. 584; 1982, c. 647; 1997, c. 587.



§ 15.2-1238. Certification of sufficient funds

Except in emergency, no order for delivery on a contract or open market order for supplies or contractual services for any county department or agency shall be awarded until the chief financial officer has certified that the unencumbered balance in the appropriation concerned, in excess of all unpaid obligations, is sufficient to defray the cost of such order.

Code 1950, § 15-546; 1962, c. 623, § 15.1-110; 1997, c. 587.



§ 15.2-1239. Orders and contracts in violation of article

If any department or agency of the county government purchases or contracts for any supplies or contractual services contrary to the provisions of this article or the rules and regulations made thereunder, such order or contract shall be void and the head of such department or agency shall be personally liable for the costs of such order or contract.

Code 1950, § 15-546; 1962, c. 623, § 15.1-110; 1997, c. 587.



§ 15.2-1240. Violation of § 15.2-1238 or § 15.2-1239 a misdemeanor

Any violation of § 15.2-1238 or § 15.2-1239 shall be a misdemeanor and shall be punishable as provided by § 18.2-12.

Code 1950, § 15-548; 1960, c. 360; 1962, c. 623, § 15.1-112; 1997, c. 587.



§ 15.2-1241. Signing records when chairman has died, moved, etc., before signing them

When the chairman of any county governing body who should have signed the records of the proceedings of any meeting of the governing body has died, moved from the county, completed his term of office or for any other reason become incapacitated to perform the duties of his office, without having signed such records, the governing body shall have such records read at a regular meeting and if no error appears shall direct its then chairman to sign such record. The governing body shall thereupon enter on its records the fact of such reading and signing. Such records, when so signed, shall be as valid as if they had been signed by the chairman who presided at the time when such order or orders were made.

Code 1950, § 15-235; 1962, c. 623, § 15.1-530; 1997, c. 587.



§ 15.2-1242. Minutes of meetings and proceedings

The governing body of every county shall cause to be recorded, in well bound books or by a microphotographic process which complies with standards adopted pursuant to regulations issued under § 42.1-82 for microfilm, microfiche, or such other similar microphotographic process, complete minutes of all their respective meetings and proceedings. All bids submitted on any building, materials, supplies, work, or project to be let to contract by any governing body may be incorporated by reference in such minutes, and the record of such bids shall be retained in a separate file. Such minutes and records of bids shall be kept open to public inspection at all reasonable times for a period of three years after they have been recorded. The minutes of regularly occurring workshop meetings at which no official action is taken may be recorded by tape or sound recording, which shall be retained and available for public inspection in accordance with the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) and the Virginia Public Records Act (§ 42.1-76 et seq.).

Code 1950, § 15-248; 1962, c. 623, § 15.1-543; 1979, c. 209; 1980, c. 220; 1997, c. 587; 1999, c. 126.



§ 15.2-1243. Governing body to receive, audit and approve claims; warrants

A. The governing body of every county shall receive and audit all claims against the county, except those required to be received and audited by the county school board, and shall, by resolution or recorded vote, approve and order warrants issued in settlement of those claims that are found to be valid; provided that a county administrator, county executive or county manager may sign and issue orders or warrants under such conditions as the governing body may prescribe. Every warrant issued pursuant to the provisions of this section shall bear the date on which the governing body orders it to be issued and shall be made payable on demand, signed by the clerk of the governing body or his deputy, countersigned by the chairman or acting chairman of the governing body, and recorded in the form and manner prescribed by the Auditor of Public Accounts. Such warrant may be converted to a negotiable check by the treasurer, or appropriately designated deputy treasurer, by affixing his signature thereto in conformity with the provisions of § 58.1-3162 and by designating thereon the bank by which it is to be paid.

B. Notwithstanding the requirements of subsection A, the governing body of any county may provide, by resolution, for the drawing of special warrants on the county treasurer, payable out of county funds, in payment of compensation, when such compensation has been earned or is due for (i) all employees and officers under written contract, and all officers elected or appointed for a term of office and their deputies and employees, (ii) upon receipt of certified time sheets or other evidence of services performed, the payment of all other employees whose rates of pay have been established by such governing body or its properly designated agent, or (iii) for payment on contracts for construction projects according to the terms of such contracts. All such special warrants so authorized shall be signed by the clerk of such governing body and countersigned by the chairman of such governing body. Any special warrant may be converted into a negotiable check in the manner provided in subsection A. All such payrolls and contracts so paid shall be reviewed and approved by the governing body at its next regular meeting.

C. The governing body of any county may, in its discretion, destroy the papers constituting any or all claims allowed and paid, upon the expiration of five years after audit in accordance with retention regulations established pursuant to the Virginia Public Records Act (§ 42.1-76 et seq.).

Code 1950, § 15-253; 1952, cc. 16, 304; 1954, c. 183; 1962, c. 623, § 15.1-547; 1968, c. 269; 1979, c. 206; 1982, c. 493; 1997, c. 587.



§ 15.2-1244. Limitations on issuance of warrants

No county governing body shall order any warrant issued for any purpose other than the payment of a claim received, audited and approved as required by § 15.2-1243. No clerk, deputy clerk, chairman or acting chairman of any county governing body shall sign or countersign any warrant not ordered issued by the governing body pursuant to § 15.2-1243. No county governing body shall expend in any year for any purpose an amount greater than the amount available for such purpose during the year or order issued against any fund at any time any warrant in excess of the amount available in such fund and in the treasurer's possession at the time such warrant is issued, taking into account all previously issued and outstanding warrants payable from such fund. No interest shall be paid on any county warrant. Any clerk, deputy clerk or member of any county governing body who violates any of the provisions of this section shall be guilty of a misdemeanor, and in addition shall be guilty of malfeasance in office.

Code 1950, § 15-256; 1962, c. 623, § 15.1-549; 1997, c. 587.



§ 15.2-1245. Procedure for allowance of claims

A. No account shall be allowed by the governing body of the county unless made out in separate items with the nature of each item specifically stated. When no specific fees are allowed by law, the time actually and necessarily devoted to the performance of any service charged in such account shall be verified by affidavit, which shall be filed with the account. The attorney for the Commonwealth, or the county attorney if there is one, shall represent the county before the board and advise the board of any claim which in his opinion is illegal or not before the board in proper form or upon proper proof, or which for any other reason ought not to be allowed. No such claim shall be denied unless the attorney representing the county has, by certified mail, served written notice on the claimant or his agent of the date that the governing body will consider the claim.

B. If any claim has been allowed by the governing body against the county which in the opinion of such attorney is improper as to form or proof or illegal, the attorney shall seek the advice of the Attorney General as to legality or the State Auditor of Public Accounts as to matters of accounting. If any claim has been allowed by the governing body against the county which, in the opinion of any six owners of land within the county is improper as to form or proof or illegal, such landowners may appeal the decision of the governing body to the circuit court for the county. If either the Attorney General or the State Auditor of Public Accounts is of the opinion the claim is illegal or in improper form, the attorney for the Commonwealth shall appeal from the decision of the governing body to the circuit court for the county. In the event of any such appeal, the moving party shall serve a written notice of the appeal on the clerk of the governing body and the party in whose favor the claim is allowed within 30 days after the making of such decision. If the court finds and states in its order that the claim was improperly allowed but that the consideration received or to be received by the county for payments made or to be made was or will be for value, it shall dismiss the appeal. If the court finds otherwise, it shall remand the claim to the governing body for appropriate action.

C. Whenever any claim allowed by a county governing body is declared illegal by a court of competent jurisdiction, the attorney for the Commonwealth, or the county attorney if there is one, in the name of the county, shall institute proper proceedings in the circuit court of his county within two years from the entry of the order declaring the claim illegal, if such amount has already been paid. Such attorney shall be available to the governing body and give his legal opinion when requested.

D. Nothing in this section shall prevent any county governing body from disallowing any account, in whole or in part, when rendered and verified consistent with subsection A, or requiring any other evidence of the truth and propriety of any account as it thinks proper.

Code 1950, §§ 15-257, 15-258; 1962, c. 623, §§ 15.1-550, 15.1-551; 1968, c. 450; 1980, c. 58; 1982, c. 173; 1984, c. 617; 1997, c. 587; 2010, c. 668.



§ 15.2-1246. Appeal from disallowance of claim

When a claim of any person against a county is disallowed in whole or in part by the governing body, if such person is present, he may appeal from the decision of the governing body within 30 days from the date of the decision. If the claimant is not present, the clerk of the governing body shall serve a written notice of the disallowance on him or his agent, and he may appeal from the decision within 30 days after service of such notice. In no case shall the appeal be taken after the lapse of six months from the date of the decision. The appeal shall be filed with the circuit court for the county. No appeal shall be allowed unless the amount disallowed exceeds $10. The disallowance may be appealed by serving written notice on the clerk of the governing body and executing a cash or surety bond or irrevocable letter of credit to the county in the amount of $250, with condition for the faithful prosecution of such appeal, and the payment of all costs imposed on the appellant by the court.

Code 1950, § 15-259; 1962, c. 623, § 15.1-552; 1983, c. 114; 1997, c. 587; 2000, c. 300; 2010, c. 668.



§ 15.2-1247. When disallowance of claim final; exception; when no execution to be issued

The determination of the governing body of any county disallowing a claim, in whole or in part, shall be a bar to any action in any court founded on such claim, unless (i) the decision of the governing body disallowing the claim is appealed; (ii) the governing body consents to the institution of an action by the claimant against the county; or (iii) the governing body fails to act upon any claim within 90 days of the date the claim is received by the governing body or its clerk, provided that such time may be extended by mutual agreement of the claimant and the county. No execution shall be issued upon any judgment recovered against a county, board of supervisors, or against any officer of the county, when the judgment should be paid by the county. Any judgment against the county shall be provided for by the governing body in the next county levy and paid by the treasurer as other county charges.

Code 1950, § 15-260; 1962, c. 623, § 15.1-553; 1997, c. 587; 2010, c. 668.



§ 15.2-1248. No action against county until claim presented to governing body

No action shall be maintained by any person against a county upon any claim or demand until such person has presented his claim to the governing body of the county, unless the governing body has entered into a binding arbitration agreement or there is a provision in a written contract with the county to submit to arbitration any controversy thereafter arising. When there exists such a provision in a contract or there is a written agreement to arbitrate, the provisions of the Uniform Arbitration Act, Article 2 (§ 8.01-581.01 et seq.) of Chapter 21 of Title 8.01, shall apply.

Code 1950, § 15-261; 1962, c. 623, § 15.1-554; 1987, c. 483; 1997, c. 587.



§ 15.2-1249. Amounts allowed endorsed on claim; copies of record and accounts to be furnished

The clerk shall endorse upon every account on which any sum shall be audited and allowed by the governing body the amount so audited and allowed and the charges for which the same was allowed; every such endorsement, if found to be in order, shall be subscribed by the chairman or acting chairman of the governing body; and the clerk shall deliver to any person who may demand it a certified copy of any record in his office, or of any account therein, on receiving from such person the fees allowed to the clerk of the circuit court for similar services.

Code 1950, § 15-262; 1962, c. 623, § 15.1-555; 1997, c. 587.



§ 15.2-1300. Joint exercise of powers by political subdivisions

A. Any power, privilege or authority exercised or capable of exercise by any political subdivision of this Commonwealth may be exercised and enjoyed jointly with any other political subdivision of this Commonwealth having a similar power, privilege or authority except where an express statutory procedure is otherwise provided for the joint exercise.

B. Any two or more political subdivisions may enter into agreements with one another for joint action pursuant to the provisions of this section. The participating political subdivisions shall approve such agreement before the agreement may enter into force. Localities shall approve such agreements by ordinance. Other political subdivisions shall approve such agreements by resolution.

C. The agreement shall specify the following:

1. Its duration.

2. Its purpose or purposes.

3. The manner of financing the joint undertaking and of establishing and maintaining a budget therefor.

4. The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

5. All other necessary and proper matters.

D. The agreement, in addition to the items enumerated in subsection C hereof, may contain the following:

1. Provision for an administrator or a joint board responsible for administering the undertaking. The precise organization, composition, term, powers and duties of any administrator or joint board shall be specified.

2. The manner of acquiring, holding (including how title to such property shall be held) and disposing of real and personal property used in the undertaking.

3. How issues of liability will be dealt with and the types, amounts and coverages of insurance.

E. No agreement made pursuant to this section shall relieve any political subdivision of any obligation or responsibility imposed upon it by law except that to the extent of actual and timely performance thereof by an administrator or joint board created by an agreement made hereunder, such performance may be offered in satisfaction of the obligation or responsibility.

F. Any political subdivision entering into an agreement pursuant to this section may appropriate funds and may sell, lease, give, or otherwise supply the administrator or joint board created to operate the undertaking with such property, personnel or services therefor as may be within its legal power to furnish.

G. Any power, privilege or authority exercised or capable of exercise by any political subdivision of this Commonwealth may be exercised and enjoyed jointly with any political subdivision of any other state or the District of Columbia subject to the provisions of subsections A, B, C, D, E and F above, which shall apply mutatis mutandis.

Code 1950, § 15-13.2; 1958, c. 191; 1962, c. 623, § 15.1-21; 1976, c. 583; 1991, c. 28; 1992, c. 370; 1997, c. 587.



§ 15.2-1300.1. Joint aid agreements by localities

A locality may, by ordinance or resolution, authorize its chief administrative officer to arrange for provision of aid to other localities or receipt of aid from other localities in situations where a locality does not declare a local emergency, including approval by the chief administrator of agreements with other localities, subject to availability of resources. In situations where localities declare a local emergency, the provision or receipt of aid may occur pursuant to § 44-146.20. The ordinance or resolution may include terms and conditions deemed necessary by the governing body for participation in such aid and shall set forth the scope of the chief administrator's authority, including the type of aid that may be provided or received, or may generally authorize participation in provision or receipt of any type of aid including personnel, equipment, or other resources for public purposes. Prior to providing or receiving aid, the chief administrator shall conduct an assessment of available resources and shall consider establishing terms for the supervision of personnel, the term of deployment, payment or reimbursement of costs, and verification of insurance coverage.

The ordinance or resolution may allow for the participation of volunteers and, with approval of the constitutional officer, constitutional officers and their staffs. Deployed personnel acting pursuant to the ordinance or resolution of the governing body shall have the same authority and immunity in other localities as in the locality where they are employed or volunteer.

2011, c. 267.



§ 15.2-1301. Voluntary economic growth-sharing agreements

A. Any county, city or town, or combination thereof, may enter voluntarily into an agreement with any other county, city or town, or combination thereof, whereby the locality may agree for any purpose otherwise permitted, including the provision on a multi-jurisdictional basis of one or more public services or facilities or any type of economic development project, to enter into binding fiscal arrangements for fixed time periods, to exceed one year, to share in the benefits of the economic growth of their localities. However, if any such agreement contains any provision addressing any issue provided for in Chapters 32, 33, 36, 38, 39, or 41 of this title, the agreement shall be subject to the review and implementation process established by Chapter 34 of this title.

B. The terms and conditions of the revenue, tax base or economic growth-sharing agreement as provided in subsection A shall be determined by the affected localities and shall be approved by the governing body of each locality participating in the agreement, provided the governing body of each such locality first holds a public hearing which shall be advertised once a week for two successive weeks in a newspaper of general circulation in the locality. However, the public hearing shall not take place until the Commission on Local Government has issued its findings in accordance with subsection D. For purposes of this section, "revenue, tax base, and economic growth-sharing agreements" means any agreement authorized by subsection A which obligates any locality to pay another locality all or any portion of designated taxes or other revenues received by that political subdivision, but shall not include any interlocal service agreement.

C. Any revenue, tax base or economic growth-sharing agreement entered into under the provisions of this section that creates a debt pursuant to Article VII, Section 10 (b) of the Constitution of Virginia, shall require the board of supervisors to hold a special election on the question as provided in § 15.2-3401.

D. Revenue, tax base, and economic growth-sharing agreements drafted under the provisions of this chapter shall be submitted to the Commission on Local Government for review as provided in subdivision 4 of § 15.2-2903. However, no such review shall be required for two or more localities entering into an economic growth-sharing agreement pursuant to this section in order to facilitate the reception of grants for qualified companies in such locality pursuant to the Port of Virginia Economic and Infrastructure Development Grant Fund and Program established pursuant to § 62.1-132.3:2.

1996, cc. 713, 725, 743, § 15.1-21.2; 1997, c. 587; 2013, cc. 578, 612; 2014, c. 470.



§ 15.2-1302. Certain Commonwealth distributions to localities

Any state funds that were distributed to a locality, including a local school board, in support of a governmental program or function prior to a consolidation of such program or function or the governmental consolidation of the entities providing such programs or functions, shall continue to be distributed to the entity or entities carrying out the program or function after consolidation in accordance with the following schedule:

1. If the consolidation results in the governmental consolidation of the entities into a single locality, the state funds shall not be reduced below the amounts that would have been received by each entity from the Commonwealth for the governmental program or function computed on the premise that no consolidation occurred for a period of twenty fiscal years following the consolidation.

2. If the consolidation results in the consolidation of constitutional officers of the entities and the consolidation of school divisions and local school boards of the entities, the state funds shall not be reduced below the amounts that would have been received by each entity from the Commonwealth for the governmental program or function computed on the premise that no consolidation occurred for a period of fifteen fiscal years following the consolidation.

3. In all other consolidations, the state funds shall not be reduced below the amounts that would have been received by each entity from the Commonwealth for the governmental program or function computed on the premise that no consolidation occurred for a period of five fiscal years following the consolidation.

This section shall not prohibit the Commonwealth from terminating or modifying any program or function under which distribution to a locality, including a local school board, has been made, and if so terminated or modified all obligations hereunder shall cease or be reduced in proportion with such modifications, as the case may be.

If any such consolidations terminate prior to the end of the applicable period set forth above, the Commonwealth's obligation under this section shall cease.

For the purposes of this section, "consolidation" includes the transition of a city to town status.

The provisions of this section shall also apply to consolidations of a governmental program or function and governmental consolidations of entities, providing such consolidations take place after January 1, 1995.

1991, c. 189, § 15.1-21.1; 1994, c. 437; 1995, c. 728; 1997, c. 587; 2000, c. 708; 2001, c. 14.



§ 15.2-1303. Associations to promote welfare of political subdivisions

The governing bodies of two or more of the political subdivisions of the Commonwealth may, in their discretion, and in addition to powers prescribed in § 15.2-940, form and maintain associations for the purpose of promoting, through investigation, discussion and cooperative effort, the interest and welfare of the several political subdivisions of the Commonwealth, and to promote a closer relation between the several political subdivisions of the Commonwealth. Any such association so formed shall be an instrumentality of the political subdivisions which are members thereof.

The provisions of this section shall be applicable to any such associations created prior to and in existence on June 29, 1956.

Code 1950, § 15-13.1; 1956, c. 246; 1962, c. 623, § 15.1-20; 1997, c. 587.



§ 15.2-1304. Appropriating funds or supplying goods and services to certain regional organizations

A. The governing body of any locality which is a member, or hereafter becomes a member, of any organization or association including an organization or association having members outside of the Commonwealth which has as its principal objective one or more of the purposes set forth in subsection B hereof, is authorized to appropriate funds to such organization or to provide goods and services to such organization, all for the purpose of advancing the welfare and economic interests of such locality and the citizens thereof.

B. Funds may be appropriated or goods and services may be provided, only to an organization which has as its objective one or more of the following purposes: identification of problems hindering the growth, development and economic functioning of the region in which such locality is located; development of comprehensive plans for the growth and development of the region as a whole and the promotion of interjurisdictional cooperation; development of appropriate policies and cooperative mechanisms among the participating localities for improving the administration of public services; development of concerted action among participating localities for the benefit thereof and for the benefit of the region as a whole; defense and strengthening of local government; and taking of such other action in connection with the foregoing as will advance the best interests of the entire region and of the participating localities; however, all funds for the development of plans or planning in Virginia shall be expended through commissions created under Article 2 (§ 15.2-2210 et seq.) of Chapter 22 of Title 15.2, and other related or existing agencies authorized by the Commonwealth, to the extent that such commissions or other agencies are authorized by law to develop such plans or planning. Provided further, that no locality shall appropriate funds, unless specifically authorized by the General Assembly, to any organization or association having members outside of the Commonwealth (i) when such association or organization possesses the power of taxation or the right of condemnation and (ii) unless the locality has the right to withdraw from such association or organization at any time.

1964, c. 30, § 15.1-20.1; 1997, c. 587.



§ 15.2-1305. Review of appropriations to certain agencies; providing goods and services to such agencies in lieu of funds

The governing body of any locality may from time to time require of any board, commission or authority, hereinafter referred to as recipient agency, to which it has power to appropriate public funds and has appropriated such funds in the past or has received a request for appropriations, such information books and records of the recipient agency as the governing body deems necessary in order that it may be assured that an appropriation or proposed appropriation will not result in the dissipation of public funds and in order that it may determine the use of past and the proposed use of future appropriations, the method of management, control and organization of the recipient agency and its present and proposed programs. If the governing body determines that a particular administrative function or activity of the recipient organization duplicates the services provided by the governing body and that public funds may be conserved by combining, consolidating or coordinating the activities of the recipient agency with those of the locality, it may, in lieu of an appropriation of funds for that function or activity, provide the recipient agency with the necessary goods and services. The governing body may assign officers and employees to coordinate the functions and activities of the governing body and those of the various recipient agencies.

1968, c. 554, § 15.1-20.2; 1997, c. 587.



§ 15.2-1306. Policy of General Assembly

It shall be the policy of the General Assembly to encourage Virginia's counties, cities and towns to exercise the options provided by law to work together for their mutual benefit and the benefit of the Commonwealth.

1996, cc. 1045, 1055, § 15.1-1227.1; 1997, c. 587.



§ 15.2-1307. Definitions

As used in this article, unless a different meaning clearly appears from the context:

"Joint activity" means a governmental function which is carried out by, performed on behalf of, or contracted for two or more localities within a region and includes present and future activities.

"Locality" means all counties, cities and towns within a regional partnership.

"Region" means a planning district; however, by agreement of the localities of the planning district, localities which are not part of a planning district may be added to the region if the locality's governing body by vote agrees to become part of the region. In addition, localities may establish, with the approval of the Department of Housing and Community Development, a different regional configuration, provided that at least one of the localities is a city, if a city exists within the planning district, unless the city voluntarily agrees not to participate.

"Regional partnership" means an organization composed of government, business, education and civic leaders approved by the local governing bodies of the region to carry out the provisions of this chapter. The organization may be an existing or newly established regional planning or economic development organization serving the region.

1996, cc. 1045, 1055, § 15.1-1227.2; 1997, c. 587.



§ 15.2-1308. Incentives for certain joint activities by local governments

A. The General Assembly may establish a fund to be used to encourage regional strategic planning and cooperation. Specifically, the incentive fund shall be used to encourage and reward regional strategic economic development planning and joint activities as described in § 15.2-1309.

B. The fund shall be administered by the Department of Housing and Community Development and distributed to the qualifying localities in installments under the terms and conditions of applicable statutes and by procedures adopted by the Department.

C. All departments, agencies, institutions, and local governments of the Commonwealth shall make available such information and assistance as the Department may request in the performance of its responsibilities set forth in this section.

1996, cc. 1045, 1055, § 15.1-1227.3; 1997, c. 587; 2003, cc. 55, 77.



§ 15.2-1309. Eligibility criteria for incentive payments

The Department of Housing and Community Development, in setting the criteria for eligibility for incentive payments under § 15.2-1308, shall require that:

1. A regional partnership shall exist and effectively function in the applicant region, and membership shall include as broad a representation as is practical of local government, elementary and secondary education, higher education, the business community, and civic groups. The partnership should include as many of the following as is practical: the mayor or chair and the chief administrative officer of each member locality, president of each institution of higher education, corporate leaders of the region, and leaders of local civic associations. The Department shall issue guidelines on the structure and organization of the regional partnership.

2. Each regional partnership shall develop a regional strategic economic development plan which identifies critical issues of economic competitiveness for the region. The plan shall contain, at a minimum, a comparison of the following criteria for the region, and the primary competitor regions in the southeast United States:

a. Median family income;

b. Job creation; and

c. Differences in median family income levels among the localities in the region.

3. Each regional partnership shall issue an annual report, including, at a minimum, the region's progress towards improvement according to the criteria identified in subdivision 2 and its progress in addressing the critical issues of economic competitiveness identified in the regional strategic economic development plan.

4. Each regional partnership shall identify the existing and proposed joint activities within the region, and the joint activities shall have a combined point total of at least twenty points, based on the values established in § 15.2-1310, in order for the region to qualify for any incentive payments.

5. Subject to the provisions of § 15.2-1308, once a region becomes eligible for the annual incentive payments, it shall receive such payments for at least five years, so long as regional partnerships continue to exist and effectively function. The region may reapply before or at the end of the five-year period for requalification to continue to receive annual incentive payments.

6. Joint activities existing prior to the enactment of this section or prior to requalification may be considered by the Department of Housing and Community Development for an award up to the full value established in § 15.2-1310. Existing joint activities which are expanded in scope or number of localities may be considered a new joint activity but shall not receive the full value of points as established in § 15.2-1310. Points for existing activities (those initiated prior to July 1 of the year in which the initial qualification or the requalification is sought) may not constitute more than fifty percent of the total points assigned.

7. The year for incentive payments shall be the Commonwealth's fiscal year following the calendar year in which the region qualifies, with payments made annually by the Comptroller upon certification by the Department of Housing and Community Development. Eligible regions shall receive incentive funds in an amount equal to the percentage of the funds appropriated for incentive payments for such fiscal year that represents the region's percentage of the total population of all eligible regions. Within eligible regions, the incentive funds shall be distributed to the localities on the basis of a formula mutually agreed to by all of the localities of the region.

1996, cc. 1045, 1055, § 15.1-1227.4; 1997, c. 587; 2000, c. 749.



§ 15.2-1310. Assignment of weights for functional activities

In determining the eligibility of the region, the Department of Housing and Community Development may assign weights for each joint activity up to the number in parentheses below:

1. Job Creation or Economic Development(10)

2. Regional Revenue Sharing or Growth Sharing Agreements(10)

3. Education(10)

4. Human Services(8)

5. Local Land Use(8)

6. Housing(8)

7. Transportation(5)

8. Law Enforcement(5)

9. Solid Waste(4)

10. Water and Sewer Services(4)

11. Corrections(3)

12. Fire Services and Emergency Medical Services(3)

13. Libraries(2)

14. Parks and Recreation(2)

The assignment of values by the Department to any joint activity may be based upon the significance of the joint activity as measured by the fiscal resources committed to it, the number of regional localities participating, the significance of the activity as measured by the regional effort involved in developing joint activities, the complexity of the activity, the general impact on relations between the affected jurisdictions, or other factors deemed to be appropriate by the Department. A region may petition the Department to adjust the weights of the above criteria to reflect the relative importance of that criteria on the economic competitiveness of the region. Upon receipt of such petition, the Department may adjust the weight of any criteria; however, the weight of any one criteria shall not exceed ten. In addition to the weights listed in § 15.2-1310, the Department of Housing and Community Development may add up to a total of five points for regions that have taken successful actions to make governmental services or functions more efficient or successful actions in reducing the local property tax burden throughout the region.

1996, cc. 1045, 1055, § 15.1-1227.5; 1997, c. 587.



§ 15.2-1400. Governing bodies

A. The qualified voters of every locality shall elect a governing body for such locality. The date, place, number, term and other details of the election shall be as specified by law, general or special. Qualification for office is provided in § 15.2-1522 et seq.

B. The governing body of every locality shall be composed of not fewer than three nor more than eleven members.

C. Chairmen, mayors, supervisors and councilmen are subject to the prohibitions set forth in §§ 15.2-1534 and 15.2-1535.

D. A governing body may punish or fine a member of the governing body for disorderly behavior.

1971, Ex. Sess., c. 199, § 15.1-37.4; 1982, c. 297; 1983, c. 595; 1995, c. 249; 1997, c. 587.



§ 15.2-1401. Powers granted localities vested in their governing bodies

Unless otherwise clearly indicated by the context in which the provisions relating thereto are set forth, all powers granted to localities shall be vested in their respective governing bodies.

1962, c. 623, § 15.1-7; 1997, c. 587.



§ 15.2-1402. Declared to be body politic of Commonwealth; seal

Every locality of this Commonwealth is hereby declared to be a body politic of the Commonwealth and may have a seal and alter the same at its pleasure.

1997, c. 587.



§ 15.2-1403. Governing body to be continuing body

Every governing body of a locality shall be a continuing body, and no measure pending before such body shall abate or be discontinued by reason of expiration of the term of office or removal of any or all members of the governing body.

1997, c. 587.



§ 15.2-1404. How localities may sue or be sued; arbitration

Every locality may sue or be sued in its own name in relation to all matters connected with its duties. The process instituting suit against a locality shall be served as provided in § 8.01-300.

The governing body of any locality may enter into a written agreement to submit any existing controversy to arbitration and may execute a contract which contains a provision to submit to arbitration any controversy thereafter arising.

Code 1950, § 15-3; 1962, c. 623, § 15.1-508; 1968, c. 422; 1985, c. 416; 1987, c. 483; 1997, c. 587.



§ 15.2-1405. Immunity of members of local governmental entities; exception

The members of the governing bodies of any locality or political subdivision and the members of boards, commissions, agencies and authorities thereof and other governing bodies of any local governmental entity, whether compensated or not, shall be immune from suit arising from the exercise or failure to exercise their discretionary or governmental authority as members of the governing body, board, commission, agency or authority which does not involve the unauthorized appropriation or misappropriation of funds. However, the immunity granted by this section shall not apply to conduct constituting intentional or willful misconduct or gross negligence.

1987, cc. 261, 290, § 15.1-7.01; 1997, c. 587.



§ 15.2-1406. Compensation of governing bodies

The compensation of governing bodies and their chairmen, vice-chairmen, mayors and vice-mayors shall be determined as provided in Article 1.1 (§ 15.2-1414.1 et seq.) of Chapter 14 of Title 15.2.

1997, c. 587.



§ 15.2-1407. Administrative leave for certain members of governing bodies

Any duly elected member of a governing body who is an employee of that locality may receive administrative leave each year in addition to his annual and sick leave.

Code 1950, § 15-5; 1962, c. 623, § 15.1-13; 1987, c. 432; 1997, c. 587.



§ 15.2-1408. Restrictions on activities of former officers and employees by certain counties and cities

In the Counties of Bedford, Fauquier, James City, Pittsylvania and Stafford, and the Cities of Charlottesville and Virginia Beach, the governing body, by ordinance, may prohibit former officers and employees, for one year after their terms of office have ended or employment ceased, from providing personal and substantial assistance for remuneration of any kind to any party, in connection with any proceeding, application, case, contract, or other particular matter involving the county or city or an agency thereof, if that matter is one in which the former officer or employee participated personally and substantially as a county or city officer or employee through decision, approval, or recommendation.

The term "officer or employee," as used in this section, includes members of local governing bodies, county or city officers and employees, and individuals who receive monetary compensation for service on or employment by agencies, boards, authorities, sanitary districts, commissions, committees, and task forces appointed by the local governing body.

1991, c. 582, § 15.1-29.22; 1997, c. 587; 2003, c. 945; 2005, cc. 257, 289.



§ 15.2-1409. Investigations by governing bodies

The governing body of any locality may make such investigations relating to its government affairs as it deems necessary, may employ financial, legal and other personnel it deems necessary to assist in such investigations, may order the attendance of witnesses and the production of books and papers and may administer oaths. Such governing bodies may apply to the circuit court for their locality for a subpoena or subpoena duces tecum against any person refusing to appear and testify or refusing to produce books, papers or records as ordered by such governing bodies and the judge of such court shall, upon good cause shown, cause the subpoenas to be issued. Any person failing to comply with any such subpoena shall be subject to punishment for contempt by the court issuing the subpoena.

Code 1950, § 15-394; 1962, c. 623, § 15.1-801; 1980, c. 335; 1997, c. 587.



§ 15.2-1410. Chairman and mayor may administer oaths

Every chairman and mayor shall have power to administer an oath to any person concerning any matter submitted to the board or council or connected with their powers or duties.

Code 1950, § 15-234; 1962, c. 623, § 15.1-529; 1997, c. 587.



§ 15.2-1411. Appointment of advisory boards, committees and commissions; compensation and reimbursement of expenses

The governing body of any locality may appoint such advisory boards, committees, and commissions as it deems necessary to advise the governing body with regard to any matter of concern to the locality. Members shall be appointed to serve at the pleasure of the governing body.

The governing body may provide for (i) reimbursement of the actual expenses incurred by members while serving on such advisory boards, committees, and commissions and (ii) compensation to members for their services for attendance at regularly scheduled meetings, and for training in an amount determined appropriate by the governing body from available funds.

1981, c. 254, § 15.1-33.2; 1993, c. 894; 1994, c. 165; 1997, c. 587; 2002, c. 27; 2005, cc. 740, 879.



§ 15.2-1412. Reproductions of records and documents and legal status thereof; destruction of originals

Any locality may provide for the photographing or microphotographing, or the recording by any other process which accurately reproduces or forms a durable medium for reproducing the original of all or any part of the papers, records, documents or other material kept by or in the charge of any department, agency or institution of such locality in accordance with such standards and retention schedules as may be issued in pursuance of § 42.1-82.

A reproduction thereof if substantially the same size as the original, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not, and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of the court. The introduction of a reproduced record, enlargement or facsimile, does not preclude admission of the original.

Whenever photographs or microphotographs have been made and put in conveniently accessible files, and provision has been made for preserving, examining and using the same, the locality may notify the Librarian of Virginia that it intends to destroy the records and papers so photographed or microphotographed, or any part thereof. If within sixty days the Librarian of Virginia has not notified the locality that such records or papers should be retained, the locality may destroy them. A locality may also, in its discretion, consult with the locality's librarian with reference to the advisability of destroying any such records, papers, documents or other material because of any historical significance or value.

Code 1950, § 15-5.1; 1952, c. 289; 1958, c. 9; 1962, c. 623, § 15.1-8; 1966, c. 303; 1970, c. 225; 1979, c. 155; 1983, c. 419; 1997, c. 587; 1998, c. 427; 2012, c. 802.



§ 15.2-1413. Governing bodies of localities may provide for continuity of government in case of enemy attack, etc

Notwithstanding any contrary provision of law, general or special, any locality may, by ordinance, provide a method to assure continuity in its government, in the event of an enemy attack or other disaster. Such ordinance shall be limited in its effect to a period not exceeding six months after any such attack or disaster and shall provide for a method for the resumption of normal governmental authority by the end of the six-month period.

1964, c. 307, § 15.1-13.1; 1997, c. 587.



§ 15.2-1414. Governing bodies may have a legal enumeration of the population

Any locality wishing to have a legal enumeration of the population of the locality, or part thereof, may make application therefor to the circuit court for the locality. When the application is made, the judge shall forthwith divide the locality, or part thereof, into such districts, with well-defined boundaries, as may appear advisable and shall appoint for each of the districts one enumerator. Before entering on their duties, such appointees shall take an oath before a notary public or other officer qualified to administer oaths under the laws of this Commonwealth, for the faithful discharge of their duties. The enumerators shall at once proceed to enumerate the actual bona fide inhabitants of their respective districts. They shall report to the judge the result of their enumeration and a list of the persons enumerated by them within a reasonable time after their appointment, and a copy of the list of persons so enumerated by them shall be furnished by the enumerators to the clerk of the court, who shall receive the list and keep it open to public inspection. Upon evidence produced before him, the judge may add to the list the name of any person improperly omitted and may strike from the list the name of any person improperly listed. If it appears advisable to the judge, he may order that the enumeration for any or all of the districts be retaken under all the provisions of this section by other enumerators, who shall be forthwith appointed by him. The judge shall cause to be tabulated and consolidated the lists and return to the governing body the results thereof, in accordance with the application of the governing body. The judge shall allow each enumerator a reasonable fee for each day actually employed by him in making the enumeration. He shall certify the allowance and costs to the governing body for payment out of the local treasury, and the allowance shall be a legal charge upon the governmental unit requesting the enumeration.

Code 1950, § 15-19; 1962, c. 623, § 15.1-17; 1997, c. 587.



§ 15.2-1414.1. Each member to be paid annual salary

Each member of the board of supervisors of each county shall be allowed and paid out of the county levy an annual salary, to be fixed as herein provided, for his services in attending the meetings of the board and in discharging the duties imposed by law upon him.

Code 1950, § 14-55; 1964, c. 386, § 14.1-45; 1998, c. 872.



§ 15.2-1414.2. Salaries to be fixed by board; limits; reimbursement in addition to salary

The annual compensation to be allowed each member of the board of supervisors of a county shall be determined by the board of supervisors of such county but such compensation shall not be more than a maximum determined in the following manner. Prior to July 1 of the year in which members of the board of supervisors are to be elected or, if the board is elected for staggered terms, of any year in which at least forty percent of the members of the board are to be elected, the current board, by a recorded vote of a majority present, shall set a maximum annual compensation which will become effective as of January 1 of the next year.

Until the board is able to set a maximum compensation as provided above, the maximum compensations for the several counties shall be as authorized on July 1, 1981.

Any board of supervisors may fix a higher salary for the chairman, or the vice-chairman, or both, than for the other members of the board without respect to the limits herein set forth.

A member of the board of supervisors of any county may accept in lieu of salary, reimbursement for actual expenses incurred in maintaining an office and secretarial assistance necessary for the proper performance of his duties. Such reimbursement shall be subtracted from the amount of the salary due such official and the remaining sum shall be paid to him at his option; however, such expense shall not exceed the salary. In addition to the salary, members of each governing body may receive the same fringe benefits which are given to county employees generally, and all prior grants of such benefits are validated.

A county may provide a member of its board of supervisors in addition to salary, reimbursement for actual expenses incurred in purchasing, operating, maintaining and using a telephone, including a car telephone or other portable telephone, provided the expenses are attributable directly to the proper performance of the member's official duties.

No increase in the salary of a member of the board of supervisors shall take effect during the incumbent supervisor's term in office; however, this restriction shall not apply to boards of supervisors when the supervisors are elected for staggered terms nor to corrections to the above listed compensation.

1976, c. 590, § 14.1-46.01; 1977, cc. 391, 416; 1978, cc. 319, 435, 572; 1979, c. 256; 1980, cc. 3, 450; 1981, cc. 13, 623; 1982, c. 376; 1990, c. 518; 1996, c. 371; 1998, c. 872; 2000, c. 299.



§ 15.2-1414.3. Alternative procedure for establishing salaries of boards of supervisors; limits; fringe benefits

In lieu of other provisions of law, the boards of supervisors of the several counties may establish annually, by ordinance, and pay in monthly installments each of their members an annual salary pursuant to the following procedure and schedule:

1. On a date determined by the board of supervisors, not earlier than May 1 nor later than June 30 each year, the board, after public hearing pursuant to notice in the manner and form provided in §§ 15.2-1426 and 15.2-1427, shall establish by ordinance the salary of its members for the ensuing fiscal year not to exceed the maximums herein set out.

2. Counties within the following population brackets shall be allowed to set salaries for board members not to exceed the following amounts:

The maximum annual salaries herein provided may be adjusted in any year or years, by ordinance as above provided, by an inflation factor not to exceed five percent.

3. Any board of supervisors may fix, by ordinance as above provided, annually an additional sum to be paid as hereinabove provided to the chairman and vice-chairman of the board not to exceed $1,800 and $1,200, respectively, without regard to the maximum salary limits.

4. In addition to and without regard for the salary limits herein set out, any board of supervisors by resolution may grant to its members any or all of the fringe benefits in the manner and form as such benefits are provided for county employees or any of them.

1984, c. 221, § 14.1-46.01:1; 1990, cc. 63, 854; 1998, c. 872.



§ 15.2-1414.4. Repealed

Repealed by Acts 2006, c. 126, cl. 2.



§ 15.2-1414.5. Each councilman to be paid annual salary; effect of charter

Each member of the council of each city shall be allowed and paid out of the city levy an annual salary in equal monthly installments, or in accordance with the payroll cycle of city employees, to be fixed as herein provided, for his services in attending the meetings of the council and in discharging the duties imposed by law upon him. Any city, however, whose charter imposes no limitation on salaries, may continue to pay its councilmen and mayor pursuant to such charter.

1981, c. 358, § 14.1-47.1; 1998, c. 872; 2004, c. 570.



§ 15.2-1414.6. Permitted salaries; salary increases; reimbursement for expenses

Subject to the exception provided for in § 15.2-1414.5, the annual salary of each member of the council of any city shall be set by its members by ordinance notwithstanding any contrary provision of law, general or special. The setting of such salaries by members of council shall include the salary of the mayor or president of the council whether such official is a member of council or not.

Cities within the following population brackets shall be allowed to set salaries for mayors, which include presidents of council, and council members not to exceed the following:

No increase in the salary of a member of council shall take effect until July 1 after the next regularly scheduled general election of council members.

Every proposed increase in the salary of a member of council shall be adopted at least four months prior to the date of the next municipal election except in the case of a newly created consolidated city when the proposed increase shall be adopted at least two months prior to the date of its first municipal election.

Any member of council shall be eligible to be reimbursed for any personal expenses incurred by him for official business. However, all claims for reimbursement shall be for reasonable expenses to the extent permitted by law incurred in the conduct of official city business and shall be itemized and documented by stamped paid receipts to the extent feasible.

In addition to salary, each member of the council of any city may be compensated with such benefits as are provided city employees by the city.

1981, c. 358, § 14.1-47.2; 1982, c. 125; 1985, c. 111; 1986, cc. 111, 312; 1988, c. 213; 1996, c. 263; 1997, c. 592; 1998, c. 872.



§ 15.2-1414.7. Salaries of town council members and mayors

Notwithstanding any provision of a charter of a town or any other law, a town council may establish the compensation to be paid to council members and the mayor. No increase in salary of a council member or mayor shall take effect during the incumbent council member's or mayor's term in office; however, this restriction shall not apply to councils or mayors when the council members are elected for staggered terms. In addition to salary, each member of the council and the mayor of any town may be compensated with such benefits as are provided town employees by the town.

1975, c. 253, § 15.1-827.1; 1985, c. 63; 1997, c. 587, § 14.1-47.3; 1998, c. 872; 2001, cc. 9, 254.



§ 15.2-1415. At what meetings governing body may act

Unless otherwise specially provided, a governing body may exercise any of the powers conferred upon it at any meeting of the governing body, regular, special or adjourned at which a quorum is present. A majority of the governing body shall constitute a quorum except as may be otherwise provided in the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.). Meetings of governing bodies shall be subject to the applicable provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

Code 1950, § 15-247; 1962, c. 623, § 15.1-542; 1997, c. 587; 2007, c. 613.



§ 15.2-1416. Regular meetings

The governing body shall assemble at a public place as the governing body may prescribe, in regular session in January for counties and in July for cities and towns. Future meetings shall be held on such days as may be prescribed by resolution of the governing body but in no event shall less than six meetings be held in each fiscal year.

The days, times and places of regular meetings to be held during the ensuing months shall be established at the first meeting which meeting may be referred to as the annual or organizational meeting; however, if the governing body subsequently prescribes any public place other than the initial public meeting place, or any day or time other than that initially established, as a meeting day, place or time, the governing body shall pass a resolution as to such future meeting day, place or time. The governing body shall cause a copy of such resolution to be posted on the door of the courthouse or the initial public meeting place and inserted in a newspaper having general circulation in the county or municipality at least seven days prior to the first such meeting at such other day, place or time. Should the day established by the governing body as the regular meeting day fall on any legal holiday, the meeting shall be held on the next following regular business day, without action of any kind by the governing body.

At its annual meeting the governing body may fix the day or days to which a regular meeting shall be continued if the chairman or mayor, or vice-chairman or vice-mayor if the chairman or mayor is unable to act, finds and declares that weather or other conditions are such that it is hazardous for members to attend the regular meeting. Such finding shall be communicated to the members and the press as promptly as possible. All hearings and other matters previously advertised shall be conducted at the continued meeting and no further advertisement is required.

Regular meetings, without further public notice, may be adjourned from day to day or from time to time or from place to place, not beyond the time fixed for the next regular meeting, until the business before the governing body is completed.

Notwithstanding the provisions of this section, any city or town that holds an organizational meeting in compliance with its charter or code shall be deemed to be in compliance with this section.

Code 1950, § 15-241; 1950, p. 8; 1954, c. 286; 1958, c. 291; 1960, c. 33; 1962, cc. 218, 623, § 15.1-536; 1964, c. 403; 1980, c. 420; 1994, cc. 371, 591; 1997, c. 587; 2004, c. 549.



§ 15.2-1416.1. Actions prior to convening of meeting

During the time prior to the governing body's actual call to order or convening of business, any expressions by members of the governing body or members of the public shall be held consistent with the individual's First Amendment right of freedom of speech.

2005, c. 592.



§ 15.2-1417. Special meetings

The governing body may also hold such special meetings, as it deems necessary, at such times and places as it finds convenient. It may adjourn such special meetings from time to time as it finds convenient and necessary.

Code 1950, § 15-242; 1962, c. 623, § 15.1-537; 1997, c. 587.



§ 15.2-1418. Same; how called

A special meeting of the governing body shall be held when called by the chairman or mayor or requested by two or more of the members of the board of supervisors or council. The call or request shall be made to the clerk, and shall specify the matters to be considered at the meeting. Upon receipt of such call or request, the clerk of the governing body, after consultation with the chairman or mayor, shall immediately notify each member of the governing body and the attorney for the Commonwealth or the county or municipal attorney, as appropriate in writing delivered in person or to his place of residence or business or, if so requested by the member of the governing body, by electronic mail or facsimile to attend such meeting at the time and place stated in the notice. Such notice shall specify the matters to be considered at the meeting. No matter not specified in the notice shall be considered at such meeting, unless all members are present. The notice may be waived if all members of the governing body attend the special meeting or sign a waiver.

Code 1950, § 15-243; 1954, c. 181; 1960, c. 412; 1962, c. 623, § 15.1-538; 1964, c. 249; 1966, c. 33; 1975, c. 575; 1979, c. 210; 1983, c. 403; 1994, c. 87; 1997, c. 587; 2011, c. 180.



§ 15.2-1419. Meeting times of certain authorities, boards and commissions

Notwithstanding any contrary provision of law, general or special, the governing body of any locality may establish the regular meeting times (day and hour) of its authorities, boards and commissions so as to prevent conflict with other meetings.

1995, cc. 198, 240, § 15.1-37.3:14; 1997, c. 587.



§ 15.2-1420. How questions determined; tie breaker

All questions submitted to the governing body for decision shall be determined by a majority of the members voting on any such question unless another method of determination is required by the Constitution of Virginia or general law.

In counties which have designated a tie breaker pursuant to § 15.2-1421, in any case in which there is a tie vote of the board upon any question when all the members are not present, the question shall be passed by till the next meeting when it shall again be voted upon even though all members are not present; in any case in which there is a tie vote on any question after complying with the herein above procedure, the clerk shall record the vote and immediately notify the tie breaker elected by the voters as provided in § 15.2-1421, to give the casting vote in case of a tie, if that is practicable, and request his presence at the present meeting of the board; but if that is not practicable then the board may adjourn to a day fixed in the minutes of the board, or in case of a failure to agree on a day, to a day fixed by the clerk and entered by him on the minutes. At the present meeting or on the day named in the minutes the tie breaker shall attend. He shall be entitled to be fully advised as to the matter upon which he is to vote, and if not prepared to cast his vote at the time he may require the clerk to enter an order adjourning the meeting to some future day to be named in the minutes not to exceed thirty days and from time to time he shall have continuances entered until he is ready to vote, not to exceed thirty days. When he casts his vote the clerk shall record his vote and the tie shall be broken, and the question shall be decided as he casts his vote. If a meeting for any reason is not held on the day named in the minutes, the clerk shall enter on the minute book a day within ten days as a substitute day and duly notify all the members, and this shall continue until a meeting is held. After a tie has occurred, the tie breaker shall be considered a member of the board for the purpose of counting a quorum for the sole purpose of breaking the tie. Final votes on any ordinance or resolution shall be in accordance with the procedure provided for in Article VII, Sections 7 and 9 of the Constitution of Virginia.

Code 1950, § 15-245; 1962, c. 623, § 15.1-540; 1972, cc. 734, 790; 1974, c. 550; 1980, c. 172; 1994, c. 550; 1997, c. 587; 2007, c. 833.



§ 15.2-1421. Tie breakers

The governing body of each county may designate a tie breaker, whose duty it shall be to cast the deciding vote in case of tie, as set forth in § 15.2-1420. The designation of the tie breaker shall be by election by the voters of the county from the county at large. Every tie breaker shall serve for a period of four years from the date of his election and every tie breaker so elected shall serve the same term as a member of the governing body. No person shall be elected or serve as tie breaker who is not a resident of the county; who is not qualified to hold office as supervisor or who is an employee or officer of the county. Tie breakers heretofore appointed or elected shall continue in office until the expiration of the respective terms. Vacancies in the position of tie breaker shall be filled in the same manner as vacancies in the governing body.

Code 1950, § 15-240; 1952, c. 159; 1952, Ex. Sess., c. 10; 1954, c. 91; 1962, cc. 595, 623, § 15.1-535; 1966, c. 280; 1972, c. 593; 1974, c. 550; 1981, c. 261; 1994, c. 550; 1997, c. 587; 2007, c. 833.



§ 15.2-1422. Electing a chairman and vice-chairman; mayor and vice-mayor

Unless the chairman or mayor is elected by popular vote, every governing body, at its first meeting after taking office, shall elect one of its number as presiding officer. Such officer shall be called "chairman" if a member of a board of supervisors and "mayor" if a member of a city or town council. Such member, if present, shall preside at the first meeting and all other meetings during the term for which so elected. The governing body also shall elect a vice-chairman or vice-mayor, as the case may be, who shall preside at meetings in the absence of the chairman or mayor and may discharge any duty of the chairman or mayor during his absence or disability. Chairmen and vice-chairmen, mayors and vice-mayors, may be so elected to serve for terms corresponding with their terms as supervisors or councilmen or may be elected for such other period as determined by the governing body. Whenever any board or council at the time of such election, fails to designate the specific term of office for which a chairman or vice-chairman, a mayor or vice-mayor, is elected, it shall be presumed that such officers were elected for a term of one year and shall serve until their successors have been elected and qualify. Chairmen and vice-chairmen, mayors and vice-mayors, may succeed themselves in office. In the case of the absence from any meeting of the chairman and vice-chairman, mayor and vice-mayor, the members present shall choose one of their number as temporary presiding officer.

1997, c. 587.



§ 15.2-1423. Powers of chairman or mayor

In addition to being presiding officer, the chairman or mayor, as the case may be, shall be the head of the local government for all official functions and ceremonial purposes. He shall have a vote but no veto.

In the event that there is no chief administrative officer, it shall be the duty of the chairman or mayor, as the case may be, to see that the functions set forth in § 15.2-1541 are carried out if the governing body has not acted otherwise.

1997, c. 587.



§ 15.2-1424. Vacancies in office

Vacancies in the office of board of supervisors or of council or an elected chairman or mayor, for whatever reason, shall be filled as provided for in Title 24.2. A member of the board or council may be elected or appointed to fill a vacancy in the office of chairman or mayor.

The person appointed or elected to fill the vacancy shall possess the same legal qualifications for the office as did the person whose position he is filling.

In the event of a vacancy in the office of chairman or mayor, the duties of the office of chairman or mayor shall be performed by the vice-chairman or vice-mayor until a chairman or mayor is appointed or elected and qualifies.

Vacancies in the office of vice-chairman or vice-mayor shall be filled by appointment by the remaining members of the appropriate governing body from its membership.

1997, c. 587.



§ 15.2-1425. Actions by localities

The governing body of every locality in the performance of its duties, obligations and functions may adopt, as appropriate, ordinances, resolutions and motions.

1997, c. 587.



§ 15.2-1426. Form of ordinances

The object of every ordinance, except an ordinance approving a budget, an annual appropriation ordinance or an ordinance which codifies ordinances, shall be clearly expressed in its title. All ordinances which repeal or amend existing ordinances shall identify by title the section to be repealed or amended.

Code 1950, §§ 15-8, 15-10; 1950, p. 113; 1954, c. 529; 1956, cc. 218, 664; 1956, Ex. Sess., c. 40; 1958, cc. 190, 279; 1960, c. 606; 1962, c. 623, § 15.1-504; 1966, cc. 405, 612; 1968, c. 625; 1970, c. 581; 1972, cc. 41, 837; 1973, c. 380; 1978, c. 235; 1983, c. 11; 1997, c. 587.



§ 15.2-1427. Adoption of ordinances and resolutions generally; amending or repealing ordinances

A. Unless otherwise specifically provided for by the Constitution or by other general or special law, an ordinance may be adopted by majority vote of those present and voting at any lawful meeting.

B. On final vote on any ordinance or resolution, the name of each member of the governing body voting and how he voted shall be recorded; however, votes on all ordinances and resolutions adopted prior to February 27, 1998, in which an unanimous vote of the governing body was recorded, shall be deemed to have been validly recorded. The governing body may adopt an ordinance or resolution by a recorded voice vote unless otherwise provided by law, or any member calls for a roll call vote. An ordinance shall become effective upon adoption or upon a date fixed by the governing body.

C. All ordinances or resolutions heretofore adopted by a governing body shall be deemed to have been validly adopted, unless some provision of the Constitution of Virginia or the Constitution of the United States has been violated in such adoption.

D. An ordinance may be amended or repealed in the same manner, or by the same procedure, in which, or by which, ordinances are adopted.

E. An amendment or repeal of an ordinance shall be in the form of an ordinance which shall become effective upon adoption or upon a date fixed by the governing body, but, if no effective date is specified, then such ordinance shall become effective upon adoption.

F. In counties, except as otherwise authorized by law, no ordinance shall be passed until after descriptive notice of an intention to propose the ordinance for passage has been published once a week for two successive weeks prior to its passage in a newspaper having a general circulation in the county. The second publication shall not be sooner than one calendar week after the first publication. The publication shall include a statement either that the publication contains the full text of the ordinance or that a copy of the full text of the ordinance is on file in the clerk's office of the circuit court of the county or in the office of the county administrator; or in the case of any county organized under the form of government set out in Chapter 5, 7 or 8 of this title, a statement that a copy of the full text of the ordinance is on file in the office of the clerk of the county board. Even if the publication contains the full text of the ordinance, a complete copy shall be available for public inspection in the offices named herein.

In counties, emergency ordinances may be adopted without prior notice; however, no such ordinance shall be enforced for more than sixty days unless readopted in conformity with the provisions of this Code.

G. In towns, no tax shall be imposed except by a two-thirds vote of the council members.

Code 1950, §§ 15-8, 15-10; 1950, p. 113; 1954, c. 529; 1956, cc. 218, 664; 1956, Ex. Sess., c. 40; 1958, cc. 190, 279; 1960, c. 606; 1962, c. 623, § 15.1-504; 1966, cc. 405, 612; 1968, c. 625; 1970, c. 581; 1972, cc. 41, 837; 1973, c. 380; 1978, c. 235; 1983, c. 11; 1997, c. 587; 1998, c. 823; 2000, c. 895.



§ 15.2-1428. Procedures for certain acts

No ordinance or resolution appropriating money exceeding the sum of $500, imposing taxes, or authorizing the borrowing of money shall be passed except by a recorded affirmative vote of a majority of all members elected to the governing body. In case of the veto of such an ordinance or resolution, where the power of veto exists, it shall require for passage thereafter a recorded affirmative vote of two-thirds of all members elected to the governing body.

Code 1950, § 15-412; 1962, c. 623, § 15.1-819; 1971, Ex. Sess., c. 35; 1991, c. 668; 1997, c. 587.



§ 15.2-1429. Penalties for violation of ordinances

Any locality may prescribe fines and other punishments for violations of ordinances, which shall be enforced by proceedings as if such violations were misdemeanors. However, no fine or term of confinement for the violation of ordinances shall exceed the penalties provided by general law for the violation of a Class 1 misdemeanor, and such penalties shall not exceed those penalties prescribed by general law for like offenses.

Code 1950, §§ 15-8, 15-77.64; 1954, c. 529; 1956, cc. 218, 664; 1956, Ex. Sess., c. 40; 1958, cc. 279, 328; 1960, c. 606; 1962, c. 623, § 15.1-505, 15.1-901; 1974, c. 598; 1976, c. 582; 1978, c. 150; 1991, cc. 25, 609, 710; 1997, c. 587.



§ 15.2-1430. Bonds of persons convicted

Upon conviction for the violation of any ordinance, the court trying the case may require bond of the person so convicted with proper security in the penalty of not more than $5,000, conditioned not to violate the ordinance for the breach of which he has been convicted for the period of not more than one year.

Code 1950, § 15-77.65; 1958, c. 328; 1962, c. 623, § 15.1-902; 1997, c. 587.



§ 15.2-1431. Appeals; nonpayment of fine

An appeal from any fine or imprisonment shall be as in misdemeanor cases. Whenever any fine is imposed but not paid, the court trying the case shall proceed in accordance with Article 4 (§ 19.2-354 et seq.) of Chapter 21 of Title 19.2.

Code 1950, § 15-77.66; 1958, c. 328; 1962, c. 623, § 15.1-903; 1973, c. 342; 1997, c. 587.



§ 15.2-1432. Injunctive relief against continuing violation of ordinance

A court of competent jurisdiction, in addition to the penalty imposed for the violation of any ordinance, may enjoin the continuing violation thereof by proceedings for an injunction brought in any court for the county or municipal corporation having jurisdiction to grant injunctive relief.

Code 1950, § 15-77.68; 1958, c. 328; 1962, c. 623, § 15.1-905; 1997, c. 587.



§ 15.2-1433. Codification and recodification of ordinances

Any locality may codify or recodify any or all of its ordinances, in permanently bound or loose-leaf form. Such ordinances may be changed, altered or amended by the governing body, and ordinances or portions thereof may be deleted and new material may be added by the governing body. Such changes, alterations, amendments or deletions and such new material shall become effective on the effective date of the codification or recodification.

Ordinances relating to zoning and the subdivision of land may be included in any codification or recodification of ordinances; however, no change, alteration, amendment, deletion or addition of a substantive nature shall be made and no new material of a substantive nature shall be added to such ordinances unless, prior to the date of adoption of such codification or recodification, notice of such proposed changes, alterations, amendments, deletions or additions shall be published as required by the Code of Virginia and public hearings held thereon as provided by the Code of Virginia for adoption and amendment of zoning and subdivision ordinances. Renumbering or rearranging of sections, articles or other divisions of any such ordinance shall not be deemed to be a change, alteration or amendment of a substantive nature.

Any such codification or recodification may be adopted by reference by a single ordinance, without further publication of such codification or recodification or any portions thereof. The ordinance adopting such codification or recodification shall comply with all laws of the Commonwealth and any provision of any city or town charter requiring posting or publication of ordinances or notice of intent to adopt ordinances. At least one copy of such codification or recodification or a complete set of printer's proofs of the text thereof shall be made available for public inspection in the office of the clerk of the governing body in which such codification or recodification is proposed to be adopted.

No ordinance levying or increasing taxes shall be enacted as new material in any such codification or recodification or amended in substance therein unless advertised in accordance with general law.

Supplements for such codifications or recodifications may be prepared from time to time at the direction of the governing body of the locality, either as units or on a replacement page basis; however, where replacement pages are prepared, a distinguishing mark or notation shall be placed on each replacement page to distinguish it from original pages and pages of other supplements. No further adoption procedure shall be required for supplements or replacement pages in which no substantive change is made in ordinances previously and validly adopted by the governing body of the locality. If changes, alterations, amendments, deletions or additions of a substantive nature are made in any such supplement, then such supplement shall be adopted by the governing body in the same manner provided by general or special law.

At least one copy of any codification or recodification adopted hereunder and at least one copy of every supplement thereto shall be kept in the office of the clerk of the governing body and shall there be available for public inspection during normal business hours.

Any codification or recodification adopted hereunder shall be admitted in evidence in all courts without further proof.

1966, c. 269, § 15.1-37.3; 1997, c. 587; 2003, c. 200.



§ 15.2-1500. Organization of local government

A. Every locality shall provide for all the governmental functions of the locality, including, without limitation, the organization of all departments, offices, boards, commissions and agencies of government, and the organizational structure thereof, which are necessary and the employment of the officers and other employees needed to carry out the functions of government.

B. Except as provided in § 15.2-2160 or Article 5.1 (§ 56-484.7:1 et seq.) of Chapter 15 of Title 56, no locality shall establish any department, office, board, commission, agency or other governmental division or entity which has authority to offer telecommunications equipment, infrastructure, other than pole or tower attachments including antennas or conduit occupancy, or services, other than intragovernmental radio dispatch or paging systems shared by adjoining localities, for sale or lease to any person or entity other than (i) such locality's departments, offices, boards, commissions, agencies or other governmental divisions or entities or (ii) an adjoining locality's departments, offices, boards, commissions, agencies or other governmental divisions or entities, so long as any charges for such telecommunications equipment, infrastructure and services do not exceed the cost to the providing locality of providing such equipment, infrastructure or services. However, any town which is located adjacent to Exit 17 on Interstate 81 and which offered telecommunications services to the public on January 1, 1998, is hereby authorized to continue to offer such telecommunications services, but shall not acquire by eminent domain the facilities or other property of any telephone company or cable operator. Any locality may sell any telecommunications infrastructure, including related equipment, which such locality has constructed, and such locality may receive from the purchaser or purchasers, as full or partial consideration for the sale of such infrastructure, communications services to be used solely for internal use of the locality. The locality shall not be involved in any way in the promotion or marketing of services provided by any purchaser.

C. A locality, electric commission or board, industrial development authority, or economic development authority, may lease dark fiber. For purposes of this section, "dark fiber" means fiber optic cable that is not lighted by lasers or other electronic equipment. The locality, electric commission or board, industrial development authority, or economic development authority, shall not be involved in the promotion or marketing of the lessee as the provider of the services.

1997, c. 587; 1998, c. 906; 1999, c. 916; 2002, cc. 479, 489.



§ 15.2-1501. Designation of officers to perform certain duties

Whenever it is not designated by general law or special act which officer or employee of the locality shall exercise any power or perform any duty conferred upon or required of the locality, then any such power shall be exercised or duty performed by the officer or employee of the locality so designated by the governing body. The governing body also may authorize the chief administrative officer to designate officers and employees to perform administrative duties and to exercise administrative powers.

1997, c. 587.



§ 15.2-1502. Employment of certain deputies and assistants; delegation of powers and duties

A. Local government officers may employ, when duly authorized by the governing body, deputies and assistants to aid them in carrying out their powers and duties. The provisions of this section and § 15.2-1503 shall not be applicable to the constitutional offices of treasurer, commissioner of the revenue, sheriff, attorney for the Commonwealth and clerk of the circuit court.

B. "Deputy" means a person who is appointed to act as a substitute for his principal, in the name of the principal and in his behalf, in matters in which the principal himself may act; such person shall be a public officer. Members of governing bodies may not have or appoint deputies for themselves.

C. "Assistant" means a person who is not a public officer or deputy but who aids or helps a public officer.

D. Subject to the limitations and requirements of the preceding subsections, an officer of a locality may delegate, to a person reporting to him, his powers and duties unless it is some power or duty the exercise of which by another person is expressly forbidden by law or requires the exercise of judgment for the public welfare. However, such delegation shall not act to relieve the officer making such delegation of his legal obligations for the exercise of powers and performance of duties of his office.

Persons employed by virtue of this subsection shall be designated either deputy or assistant and shall take such oath and post such bond as may be required by ordinance.

1978, c. 264, §§ 15.1-19.4, 15.1-19.5; 1997, c. 587.



§ 15.2-1503. Tenure of officers and employees; suspension or removal

A. All appointments of officers and hiring of other employees by a locality shall be without definite term, unless for temporary services not to exceed one year or except as otherwise provided by general law or special act.

B. Any officer or employee of a locality employed pursuant to subsection A of this section may be suspended or removed from office or employment in accordance with the provisions of §§ 24.2-230 through 24.2-238, if such sections are applicable. Otherwise, any such employee may be suspended or removed in accordance with procedure established by special act or by the governing body, if any.

C. In case of the absence or disability of any officer or employee, the governing body or other appointing power may designate some responsible person to temporarily perform the duties of the office.

1997, c. 587.



§ 15.2-1503.1. Background checks required for certain employees and licensees

Any locality having a local ordinance adopted in accordance with § 19.2-389 (i) shall require any applicant who is offered or accepts employment with the locality, (ii) shall require any prospective licensee for any categories of license designated by ordinance, or (iii) may require any individual who is offered or accepts employment with a contractor or public service corporation that provides public transit services to the locality to submit to fingerprinting and to provide personal descriptive information to be forwarded along with the applicant's or licensee's fingerprints through the Central Criminal Records Exchange to the Federal Bureau of Investigation for the purpose of obtaining criminal history record information regarding such applicant or licensee. The locality may require such applicant or licensee to pay the cost of the fingerprinting or a criminal records check or both.

The Central Criminal Records Exchange, upon receipt of an applicant's or licensee's record or notification that no record exists, shall make a report to the county, city or town manager, or chief law-enforcement officer or his designee, who must belong to a governmental entity. If an applicant is denied employment or a licensee is denied a license because of the information appearing in his criminal history record, the locality shall notify the applicant or licensee that information obtained from the Central Criminal Records Exchange contributed to such denial. The information shall not be disseminated except as provided for in this section.

2003, c. 742; 2004, c. 160; 2010, cc. 189, 563.



§ 15.2-1504. Use of tobacco products by government employees

No employee of or applicant for employment with a locality or any political subdivision of the Commonwealth shall be required, as a condition of employment, to smoke or use tobacco products on the job, or to abstain from smoking or using tobacco products outside the course of his employment, provided that this section shall not apply to those classes of employees to which § 27-40.1 or § 51.1-813 are applicable.

1989, c. 511, § 15.1-29.18; 1997, c. 587.



§ 15.2-1505. Employment based on residency prohibited for certain employees

Notwithstanding any contrary provision of general or special law, no locality, or any agency thereof, including school boards, or any local housing or redevelopment authority created pursuant to § 36-4, that receives any funds from the Commonwealth, shall condition employment or any feature of employment, including promotion, on the basis of residency in a particular locality.

This section shall not apply to (i) appointees of elected groups or individuals, (ii) officials and employees who by charter or other law serve at the will or pleasure of an appointing authority, (iii) deputies and executive assistants to the chief administrative officer of a locality, or (iv) agency heads, department heads or their equivalents or chief executive officers of government operations.

1993, c. 789, § 15.1-29.23; 1997, c. 587; 1999, c. 375; 2000, c. 276; 2002, c. 37.



§ 15.2-1505.1. Applicant preemployment information

A locality may by ordinance, and in accordance with § 19.2-389, require applicants upon offer of employment with the locality to submit to fingerprinting and to provide personal descriptive information to be forwarded along with the applicant's fingerprints through the Central Criminal Records Exchange and the Federal Bureau of Investigation for the purpose of obtaining criminal history record information regarding such applicant. Such applicants shall, if required by ordinance, pay the cost of the fingerprinting or criminal records check or both.

The Central Criminal Records Exchange, upon receipt of an applicant's record or notification that no record exists, shall make a report to the chief administrative officer of the locality or his designee, who must belong to a governmental entity. In determining whether a criminal conviction directly relates to a position, the locality shall consider the following criteria: (i) the nature and seriousness of the crime; (ii) the relationship of the crime to the work to be performed in the position applied for; (iii) the extent to which the position applied for might offer an opportunity to engage in further criminal activity of the same type as that in which the person had been involved; (iv) the relationship of the crime to the ability, capacity or fitness required to perform the duties and discharge the responsibilities of the position being sought; (v) the extent and nature of the person's past criminal activity; (vi) the age of the person at the time of the commission of the crime; (vii) the amount of time that has elapsed since the person's last involvement in the commission of a crime; (viii) the conduct and work activity of the person prior to and following the criminal activity; and (ix) evidence of the person's rehabilitation or rehabilitative effort while incarcerated or following release.

If an applicant is denied employment because of information appearing in his criminal history record, the locality shall notify the applicant that information obtained from the Central Criminal Records Exchange contributed to such denial. The information shall not be disseminated except as provided for in this section.

2003, c. 739.



§ 15.2-1505.2. Personnel policies related to the use of public property

Every locality, with the exception of towns having a population of less than 3,500 that do not have a personnel policy, shall establish personnel policies covering the use of public property by officers and employees of the locality. Such policies shall address the use of telephones, computers, and related devices and peripheral equipment that are the property of the locality for (i) personal use, to the extent that such use interferes with the employees' productivity or work performance, or (ii) political activities. As used in this section, "political activities" shall have the same meaning as provided in § 15.2-1512.2.

2014, c. 405.



§ 15.2-1506. Establishment of grievance procedure, personnel system and uniform pay plan for employees

Notwithstanding any other provision of law to the contrary, general or special, every locality which has more than fifteen employees shall have a grievance procedure for its employees that affords an immediate and fair method for the resolution of disputes which may arise between the public employer and its employees and a personnel system including a classification plan for service and a uniform pay plan for all employees excluding employees and deputies of division superintendents of schools.

Notwithstanding the provisions of any local charter, a locality may establish a personnel system for local administrative officials and employees based on merit and professional ability. Such system shall consist of rules and regulations that provide for the general administration of personnel matters, a classification plan for employees, a uniform pay plan, and a procedure for resolving grievances of employees as provided by general law.

1973, c. 256, § 15.1-7.1; 1974, cc. 260, 449; 1975, c. 176; 1976, c. 93; 1978, c. 845; 1979, c. 734; 1984, c. 746; 1985, c. 515; 1988, c. 290; 1991, c. 661; 1996, cc. 164, 869; 1997, c. 587; 2000, c. 363.



§ 15.2-1507. Provision of grievance procedure; training programs

A. If a local governing body fails to adopt a grievance procedure required by § 15.2-1506 or fails to certify it as provided in this section, the local governing body shall be deemed to have adopted a grievance procedure which is consistent with the provisions of Chapter 30 (§ 2.2-3000 et seq.) of Title 2.2 and any regulations adopted pursuant thereto for so long as the locality remains in noncompliance. The locality shall provide its employees with copies of the applicable grievance procedure upon request. The term "grievance" as used herein shall not be interpreted to mean negotiations of wages, salaries, or fringe benefits.

Each grievance procedure, and each amendment thereto, in order to comply with this section, shall be certified in writing to be in compliance by the city, town or county attorney, and the chief administrative officer of the locality, and such certification filed with the clerk of the circuit court having jurisdiction in the locality in which the procedure is to apply. Local government grievance procedures in effect as of July 1, 1991, shall remain in full force and effect for 90 days thereafter, unless certified and filed as provided above within a shorter time period.

Each grievance procedure shall include the following components and features:

1. Definition of grievance. A grievance shall be a complaint or dispute by an employee relating to his employment, including but not necessarily limited to (i) disciplinary actions, including dismissals, disciplinary demotions, and suspensions, provided that dismissals shall be grievable whenever resulting from formal discipline or unsatisfactory job performance; (ii) the application of personnel policies, procedures, rules and regulations, including the application of policies involving matters referred to in subdivision 2 (iii) below; (iii) discrimination on the basis of race, color, creed, religion, political affiliation, age, disability, national origin or sex; and (iv) acts of retaliation as the result of the use of or participation in the grievance procedure or because the employee has complied with any law of the United States or of the Commonwealth, has reported any violation of such law to a governmental authority, has sought any change in law before the Congress of the United States or the General Assembly, or has reported an incidence of fraud, abuse, or gross mismanagement. For the purposes of clause (iv) there shall be a rebuttable presumption that increasing the penalty that is the subject of the grievance at any level of the grievance shall be an act of retaliation.

2. Local government responsibilities. Local governments shall retain the exclusive right to manage the affairs and operations of government. Accordingly, the following complaints are nongrievable: (i) establishment and revision of wages or salaries, position classification or general benefits; (ii) work activity accepted by the employee as a condition of employment or work activity which may reasonably be expected to be a part of the job content; (iii) the contents of ordinances, statutes or established personnel policies, procedures, rules and regulations; (iv) failure to promote except where the employee can show that established promotional policies or procedures were not followed or applied fairly; (v) the methods, means and personnel by which work activities are to be carried on; (vi) except where such action affects an employee who has been reinstated within the previous six months as the result of the final determination of a grievance, termination, layoff, demotion or suspension from duties because of lack of work, reduction in work force, or job abolition; (vii) the hiring, promotion, transfer, assignment and retention of employees within the local government; and (viii) the relief of employees from duties of the local government in emergencies. In any grievance brought under the exception to clause (vi) of this subdivision, the action shall be upheld upon a showing by the local government that: (i) there was a valid business reason for the action and (ii) the employee was notified of the reason in writing prior to the effective date of the action.

3. Coverage of personnel.

a. Unless otherwise provided by law, all nonprobationary local government permanent full-time and part-time employees are eligible to file grievances with the following exceptions:

(1) Appointees of elected groups or individuals;

(2) Officials and employees who by charter or other law serve at the will or pleasure of an appointing authority;

(3) Deputies and executive assistants to the chief administrative officer of a locality;

(4) Agency heads or chief executive officers of government operations;

(5) Employees whose terms of employment are limited by law;

(6) Temporary, limited term and seasonal employees;

(7) Law-enforcement officers as defined in Chapter 5 (§ 9.1-500 et seq.) of Title 9.1 whose grievance is subject to the provisions of Chapter 10.1 and who have elected to proceed pursuant to those provisions in the resolution of their grievance, or any other employee electing to proceed pursuant to any other existing procedure in the resolution of his grievance.

b. Notwithstanding the exceptions set forth in subdivision 3 a above, local governments, at their sole discretion, may voluntarily include employees in any of the excepted categories within the coverage of their grievance procedures.

c. The chief administrative officer of each local government, or his designee, shall determine the officers and employees excluded from the grievance procedure, and shall be responsible for maintaining an up-to-date list of the affected positions.

4. Grievance procedure availability and coverage for employees of community services boards, redevelopment and housing authorities, and regional housing authorities. Employees of community services boards, redevelopment and housing authorities created pursuant to § 36-4, and regional housing authorities created pursuant to § 36-40 shall be included in (i) a local governing body's grievance procedure or personnel system, if agreed to by the department, board, or authority and the locality or (ii) a grievance procedure established and administered by the department, board or authority which is consistent with the provisions of Chapter 30 (§ 2.2-3000 et seq.) of Title 2.2 and any regulations promulgated pursuant thereto. If a department, board or authority fails to establish a grievance procedure pursuant to clause (i) or (ii), it shall be deemed to have adopted a grievance procedure which is consistent with the provisions of Chapter 30 (§ 2.2-3000 et seq.) of Title 2.2 and any regulations adopted pursuant thereto for so long as it remains in noncompliance.

5. General requirements for procedures.

a. Each grievance procedure shall include not more than four steps for airing complaints at successively higher levels of local government management, and a final step providing for a panel hearing or a hearing before an administrative hearing officer upon the agreement of both parties.

b. Grievance procedures shall prescribe reasonable and specific time limitations for the grievant to submit an initial complaint and to appeal each decision through the steps of the grievance procedure.

c. Nothing contained in this section shall prohibit a local government from granting its employees rights greater than those contained herein, provided such grant does not exceed or violate the general law or public policy of the Commonwealth.

6. Time periods.

a. It is intended that speedy attention to employee grievances be promoted, consistent with the ability of the parties to prepare for a fair consideration of the issues of concern.

b. The time for submitting an initial complaint shall not be less than 20 calendar days after the event giving rise to the grievance, but local governments may, at their option, allow a longer time period.

c. Limits for steps after initial presentation of grievance shall be the same or greater for the grievant than the time which is allowed for local government response in each comparable situation.

d. Time frames may be extended by mutual agreement of the local government and the grievant.

7. Compliance.

a. After the initial filing of a written grievance, failure of either party to comply with all substantial procedural requirements of the grievance procedure, including the panel or administrative hearing, without just cause shall result in a decision in favor of the other party on any grievable issue, provided the party not in compliance fails to correct the noncompliance within five workdays of receipt of written notification by the other party of the compliance violation. Such written notification by the grievant shall be made to the chief administrative officer, or his designee.

b. The chief administrative officer, or his designee, at his option, may require a clear written explanation of the basis for just cause extensions or exceptions. The chief administrative officer, or his designee, shall determine compliance issues. Compliance determinations made by the chief administrative officer shall be subject to judicial review by filing petition with the circuit court within 30 days of the compliance determination.

8. Management steps.

a. The first step shall provide for an informal, initial processing of employee complaints by the immediate supervisor through a nonwritten, discussion format.

b. Management steps shall provide for a review with higher levels of local government authority following the employee's reduction to writing of the grievance and the relief requested on forms supplied by the local government. Personal face-to-face meetings are required at all of these steps.

c. With the exception of the final management step, the only persons who may normally be present in the management step meetings are the grievant, the appropriate local government official at the level at which the grievance is being heard, and appropriate witnesses for each side. Witnesses shall be present only while actually providing testimony. At the final management step, the grievant, at his option, may have present a representative of his choice. If the grievant is represented by legal counsel, local government likewise has the option of being represented by counsel.

9. Qualification for panel or administrative hearing.

a. Decisions regarding grievability and access to the procedure shall be made by the chief administrative officer of the local government, or his designee, at any time prior to the panel hearing, at the request of the local government or grievant, within 10 calendar days of the request. No city, town, or county attorney, or attorney for the Commonwealth, shall be authorized to decide the question of grievability. A copy of the ruling shall be sent to the grievant. Decisions of the chief administrative officer of the local government, or his designee, may be appealed to the circuit court having jurisdiction in the locality in which the grievant is employed for a hearing on the issue of whether the grievance qualifies for a panel hearing. Proceedings for review of the decision of the chief administrative officer or his designee shall be instituted by the grievant by filing a notice of appeal with the chief administrative officer within 10 calendar days from the date of receipt of the decision and giving a copy thereof to all other parties. Within 10 calendar days thereafter, the chief administrative officer or his designee shall transmit to the clerk of the court to which the appeal is taken: a copy of the decision of the chief administrative officer, a copy of the notice of appeal, and the exhibits. A list of the evidence furnished to the court shall also be furnished to the grievant. The failure of the chief administrative officer or his designee to transmit the record shall not prejudice the rights of the grievant. The court, on motion of the grievant, may issue a writ of certiorari requiring the chief administrative officer to transmit the record on or before a certain date.

b. Within 30 days of receipt of such records by the clerk, the court, sitting without a jury, shall hear the appeal on the record transmitted by the chief administrative officer or his designee and such additional evidence as may be necessary to resolve any controversy as to the correctness of the record. The court, in its discretion, may receive such other evidence as the ends of justice require. The court may affirm the decision of the chief administrative officer or his designee, or may reverse or modify the decision. The decision of the court shall be rendered no later than the fifteenth day from the date of the conclusion of the hearing. The decision of the court is final and is not appealable.

10. Final hearings.

a. Qualifying grievances shall advance to either a panel hearing or a hearing before an administrative hearing officer, as set forth in the locality's grievance procedure, as described below:

(1) If the grievance procedure adopted by the local governing body provides that the final step shall be an impartial panel hearing, the panel may, with the exception of those local governments covered by subdivision a (2) of this subsection, consist of one member appointed by the grievant, one member appointed by the agency head and a third member selected by the first two. In the event that agreement cannot be reached as to the final panel member, the chief judge of the circuit court of the jurisdiction wherein the dispute arose shall select the third panel member. The panel shall not be composed of any persons having direct involvement with the grievance being heard by the panel, or with the complaint or dispute giving rise to the grievance. Managers who are in a direct line of supervision of a grievant, persons residing in the same household as the grievant and the following relatives of a participant in the grievance process or a participant's spouse are prohibited from serving as panel members: spouse, parent, child, descendants of a child, sibling, niece, nephew and first cousin. No attorney having direct involvement with the subject matter of the grievance, nor a partner, associate, employee or co-employee of the attorney shall serve as a panel member.

(2) If the grievance procedure adopted by the local governing body provides for the final step to be an impartial panel hearing, local governments may retain the panel composition method previously approved by the Department of Human Resource Management and in effect as of the enactment of this statute. Modifications to the panel composition method shall be permitted with regard to the size of the panel and the terms of office for panel members, so long as the basic integrity and independence of panels are maintained. As used in this section, the term "panel" shall include all bodies designated and authorized to make final and binding decisions.

(3) When a local government elects to use an administrative hearing officer rather than a three-person panel for the final step in the grievance procedure, the administrative hearing officer shall be appointed by the Executive Secretary of the Supreme Court of Virginia. The appointment shall be made from the list of administrative hearing officers maintained by the Executive Secretary pursuant to § 2.2-4024 and shall be made from the appropriate geographical region on a rotating basis. In the alternative, the local government may request the appointment of an administrative hearing officer from the Department of Human Resource Management. If a local government elects to use an administrative hearing officer, it shall bear the expense of such officer's services.

(4) When the local government uses a panel in the final step of the procedure, there shall be a chairperson of the panel and, when panels are composed of three persons (one each selected by the respective parties and the third from an impartial source), the third member shall be the chairperson.

(5) Both the grievant and the respondent may call upon appropriate witnesses and be represented by legal counsel or other representatives at the hearing. Such representatives may examine, cross-examine, question and present evidence on behalf of the grievant or respondent before the panel or hearing officer without being in violation of the provisions of § 54.1-3904.

(6) The decision of the panel or hearing officer shall be final and binding and shall be consistent with provisions of law and written policy.

(7) The question of whether the relief granted by a panel or hearing officer is consistent with written policy shall be determined by the chief administrative officer of the local government, or his designee, unless such person has a direct personal involvement with the event or events giving rise to the grievance, in which case the decision shall be made by the attorney for the Commonwealth of the jurisdiction in which the grievance is pending.

b. Rules for panel and administrative hearings.

Unless otherwise provided by law, local governments shall adopt rules for the conduct of panel or administrative hearings as a part of their grievance procedures, or shall adopt separate rules for such hearings. Rules which are promulgated shall include, but need not be limited to the following provisions:

(1) That neither the panels nor the hearing officer have authority to formulate policies or procedures or to alter existing policies or procedures;

(2) That panels and the hearing officer have the discretion to determine the propriety of attendance at the hearing of persons not having a direct interest in the hearing, and, at the request of either party, the hearing shall be private;

(3) That the local government provide the panel or hearing officer with copies of the grievance record prior to the hearing, and provide the grievant with a list of the documents furnished to the panel or hearing officer, and the grievant and his attorney, at least 10 days prior to the scheduled hearing, shall be allowed access to and copies of all relevant files intended to be used in the grievance proceeding;

(4) That panels and hearing officers have the authority to determine the admissibility of evidence without regard to the burden of proof, or the order of presentation of evidence, so long as a full and equal opportunity is afforded to all parties for the presentation of their evidence;

(5) That all evidence be presented in the presence of the panel or hearing officer and the parties, except by mutual consent of the parties;

(6) That documents, exhibits and lists of witnesses be exchanged between the parties or hearing officer in advance of the hearing;

(7) That the majority decision of the panel or the decision of the hearing officer, acting within the scope of its or his authority, be final, subject to existing policies, procedures and law;

(8) That the panel or hearing officer's decision be provided within a specified time to all parties; and

(9) Such other provisions as may facilitate fair and expeditious hearings, with the understanding that the hearings are not intended to be conducted like proceedings in courts, and that rules of evidence do not necessarily apply.

11. Implementation of final hearing decisions.

Either party may petition the circuit court having jurisdiction in the locality in which the grievant is employed for an order requiring implementation of the hearing decision.

B. Notwithstanding the contrary provisions of this section, a final hearing decision rendered under the provisions of this section which would result in the reinstatement of any employee of a sheriff's office, who has been terminated for cause may be reviewed by the circuit court for the locality upon the petition of the locality. The review of the circuit court shall be limited to the question of whether the decision of the panel or hearing officer was consistent with provisions of law and written policy.

1978, c. 845, § 15.1-7.2; 1985, c. 515; 1988, c. 290; 1989, c. 254; 1991, c. 661; 1995, cc. 770, 818; 1996, cc. 164, 440, 579, 869; 1997, c. 587; 2000, cc. 947, 1006; 2001, c. 589; 2005, c. 714; 2009, c. 736; 2012, cc. 803, 835.



§ 15.2-1507.1. Appointment of standing panel in certain counties

Notwithstanding the provisions of § 15.2-1507, in any county with the county manager form of government, the final step of its grievance procedure shall provide for a hearing before an impartial panel consisting of one member appointed by the grievant, one member appointed by the county manager or his designee, and a third member appointed in a manner determined by the board of supervisors.

2001, c. 601.



§ 15.2-1508. Bonuses for employees of local governments

Notwithstanding any contrary provision of law, general or special, the governing body of any locality may provide for payment of monetary bonuses to its officers and employees. The payment of a bonus shall be authorized by ordinance.

1985, c. 142, § 15.1-7.4; 1997, c. 587; 2003, c. 204.



§ 15.2-1508.1. Traveling expenses on business of town, city or county

Any person traveling on business of any locality except as hereinafter provided, wherein no part of the cost is borne by the Commonwealth may be reimbursed by such locality on a basis established by the governing body of such locality; however, the rate of reimbursement per mile for private transportation shall not exceed the standard rate deductible as a business expense pursuant to the Internal Revenue Code and regulations promulgated thereunder.

Code 1950, § 14-5.2; 1954, c. 709; 1956, c. 214; 1960, c. 198; 1962, c. 441; 1964, c. 386, § 14.1-7; 1977, c. 517; 1996, c. 700; 1998, c. 872.



§ 15.2-1508.2. Same; where Commonwealth bears portion of expenses

Any person traveling on business of any locality wherein the Commonwealth is required to bear a portion of the expenses may be reimbursed by any such locality on a basis not in excess of that provided in § 2.2-2823 but the portion to be borne by the Commonwealth shall be subject to the approval of the State Compensation Board.

Code 1950, § 14-5.3; 1954, c. 709; 1956, c. 214; 1962, c. 501; 1964, c. 386, § 14.1-8; 1998, c. 872.



§ 15.2-1508.3. Governing bodies of certain cities and counties may supplement salaries and reimburse traveling expenses of employees of state and local health departments

The Counties of Arlington, Chesterfield, Clarke, Fairfax, Loudoun and Prince William may, in the discretion of their governing bodies, pay to persons employed by the State Department of Health, within such counties, in addition to the salaries as may be paid to such employees by the State Board of Health, such sum or sums of money as they may deem expedient.

In addition to supplementing the salaries of such employees as provided herein such county may reimburse such employees who travel on business of any such county, who are required to bear a portion of such travel expense in excess of the amount allowed by § 2.2-2823, from the funds of such county, upon such basis and in such manner as its governing body may prescribe.

1964, c. 321, § 14.1-11.1; 1970, c. 142; 1972, c. 314; 1973, c. 415; 1976, c. 688; 1981, c. 206; 1985, c. 80; 1991, c. 27; 1998, c. 872; 2004, c. 157.



§ 15.2-1508.4. Certain counties and cities may supplement salaries and reimburse traveling expenses of employees of state mental health clinics

The Counties of Arlington, Chesterfield, Fairfax, Henrico, Loudoun, or Prince William, or the Cities of Alexandria, Fairfax, Falls Church, Manassas, Manassas Park, or Roanoke may, in the discretion of its governing body, pay to persons employed in state mental health clinics, within such county, in addition to the salaries as may be paid to such employees by the Commonwealth, such sum or sums of money as it may deem expedient.

In addition to supplementing the salaries of such employees as provided herein, such county may reimburse such employees who travel on business of any such county, who are required to bear a portion of such travel expenses in excess of the amount allowed by § 2.2-2823, from the funds of such county, upon such basis and in such manner as its governing body may prescribe.

1966, c. 95, § 14.1-11.2; 1998, c. 872; 2007, c. 813.



§ 15.2-1509. Preferences for veterans in local government employment

Consistent with the requirements and obligations to protected classes under federal or state law, any locality shall take into consideration or give preference to an individual's status as an honorably discharged veteran of the armed forces of the United States in its employment hiring policies and practices, provided that such veteran meets all of the knowledge, skills and eligibility requirements for the available position. Additional consideration shall also be given to veterans who have a service connected disability rating fixed by the U.S. Department of Veterans Affairs. "Veterans" as used in this section refers to the same class as included in § 2.2-2903 with regard to the state service.

1988, c. 648, § 15.1-7.5; 1997, c. 587; 2005, c. 413.



§ 15.2-1510. Retirement systems

Any locality may establish a system for the retirement of injured or superannuated officers and employees; the members of the local police and fire departments; the public school teachers and other employees of the local school board; and the judges, clerks, deputy clerks and other employees of the judicial system; or any of them; and may establish a fund or funds for the payment of retirement allowances by making appropriations out of the local treasury, by levying a special tax for the benefit of such fund or funds, by requiring contributions payable from time to time from such officers, employees, members of police and fire departments, teachers, judges, clerks, deputy clerks and other employees of the judicial system, or by any combination of such methods, or by any other method not prohibited by law; provided that the total annual payments into such fund or funds shall be sufficient on sound actuarial principles for the payment of such retirement allowances therefrom. The benefits accrued or accruing to any person under such system shall not be subject to execution, levy, attachment, garnishment or any other process whatsoever nor shall any assignment of such benefits be enforceable in any court.

Code 1950, § 15-77.13; 1958, c. 328; 1962, c. 623, § 15.1-849; 1997, c. 587.



§ 15.2-1510.1. Public announcement of severance packages for certain officials

Severance benefits provided to any departing official appointed by a local governing body or school board shall be publicly announced by the local governing body or school board, respectively, prior to such departure.

2006, c. 254; 2007, c. 257.



§ 15.2-1511. Allowances to injured officials and employees and their dependents

The governing body of any locality is authorized in its discretion to make allowances by appropriation of funds, payable in monthly or semimonthly installments, for the relief of any of its officials, employees, police officers, firefighters, sheriffs or deputy sheriffs, town sergeants and town deputy sergeants, or their dependents, who suffer injury or death as defined in Title 65.2, whether such injury was suffered or death occurs before or after June 29, 1948 (which date is the effective date of the section). The allowance shall not exceed the salary or wage being paid such official, employee, police officer, firefighter, sheriff or deputy sheriff, town sergeants and town deputy sergeants, at the time of such injury or death, and the payment of the allowance shall not extend beyond the period of disability resulting from such injury. In case death results from the injury, the allowance may be made for the dependents as defined in Title 65.2. In localities which have established retirement or pension systems for injured, retired or superannuated officials, employees, members of police or fire departments, sheriffs, deputy sheriffs, town sergeants and deputy sergeants, or for the dependents of those killed in line of duty, the agencies provided for the administration of such systems shall determine the existence of such injury or cause of death before any appropriation to pay such allowance is made and shall determine the extent of and period of disability resulting from such injury and the cause in case of death. All sums paid to any such official, employee, police officer, firefighter, sheriff or deputy sheriff, town sergeants and deputy sergeants, as compensation under Title 65.2 and all sums paid to the dependents of such official, employee, police officer, firefighter, sheriff or deputy sheriff, town sergeant and deputy sergeant, if he is killed, and all sums paid under any retirement or pension system shall be deducted from the allowance made under this section in such installments as the agency determines. If the agency determines that any official, employee, police officer, firefighter, sheriff or deputy sheriff, town sergeant and deputy sergeant, who suffered injury in the line of duty is engaged or is able to engage in a gainful occupation, then the allowance shall be reduced by the agency to an amount which, together with the amount earnable by him, equals the allowance. Should the earning capacity of the official, employee, police officer, firefighter, sheriff or deputy sheriff, town sergeant and deputy sergeant, be later changed, such allowance may be further modified, up or down, provided the new allowance shall not exceed the amount of the allowance originally made nor an amount which, when added to the amount earnable by him, exceeds such allowance.

The death of, or any condition or impairment of health of, any member of a local police department, or of a sheriff or deputy sheriff, caused by hypertension or heart disease resulting in total or partial disability shall be presumed to have been suffered in the line of duty unless the contrary be shown by competent evidence; provided that prior to making any claim based upon such presumption for retirement, sickness or other benefits on account of such death or total or partial disability, such member, sheriff, or deputy sheriff, shall have been found free from hypertension or heart disease, as the case may be, by a physical examination which shall include such appropriate laboratory and other diagnostic studies as such governing body shall prescribe and which shall have been conducted by physicians whose qualifications shall have been prescribed by such governing body. In the case of a claim for disability, that any such member, sheriff, or deputy sheriff, shall, if requested by such governing body or its authorized representative, submit himself to physical examination by any physician designated by such governing body, such examination to include such tests or studies as may reasonably be prescribed by the physician so designated. Such member, sheriff or deputy sheriff, or claimant shall have the right to have present at such examination, at his own expense, any qualified physician he may designate. In the case of a claim for death benefits, any person entitled to make a claim for such benefits, claiming that such person's death was suffered in the line of duty, shall submit the body of the deceased to a postmortem examination to be performed by the medical examiner for the county, city or town appointed under § 32.1-282.

Code 1950, § 15-555; 1950, p. 315; 1954, c. 246; 1960, c. 487; 1962, c. 623, § 15.1-134; 1971, Ex. Sess., c. 155; 1973, c. 499; 1976, c. 769; 1977, c. 326; 1997, c. 587.



§ 15.2-1511.01. Allowances to injured deputy sheriffs

A. In addition to the allowances provided in § 15.2-1511, any deputy sheriff who suffers injury as defined in Title 65.2 and whose allowance as provided in § 15.2-1511 is less than 100 percent of his regular compensation shall be entitled to use any accrued vacation, compensatory, or sick leave to supplement the allowance so as to receive 100 percent of his regular compensation. In no case shall a deputy sheriff use such accrued leave so as to receive more than 100 percent of his regular compensation.

B. The governing body of a locality shall continue to pay the employer's share of the cost of health insurance to the same extent paid for other employees of the locality covered by the health insurance plan for a deputy sheriff who participates in the employer-provided health plan who suffers a compensable injury as defined under Title 65.2 so long as the deputy sheriff remains employed by the locality.

2008, cc. 335, 766.



§ 15.2-1511.1. Written benefit information to certain employees

If a local employee develops a life-threatening health condition, the local employer shall provide such employee written notification of all relevant benefit options and programs available to him, within 10 days of the date that the employer was given notice of the serious health condition by the employee or his agent, unless such information is otherwise provided annually by the local employer. The employer shall provide appropriate forms to the employee so that the employee can communicate any election of benefit options to the employer in writing on the forms.

2007, c. 333.



§ 15.2-1512. Oath and bond

Before entering upon the duties of his office, the person appointed or employed by the governing body, or its delegated representative, (i) shall take the oath of office if required by general law, special act or the governing body, (ii) shall give a bond before the clerk of the circuit court serving such governing body, if required by general law, special act or the governing body, and (iii) shall furnish surety to be approved by such clerk in an amount to be fixed by the governing body, if required by general law, special act or the governing body. The premium for such bond shall be paid by the governing body out of its general fund. The form of oath of office is that prescribed by § 49-1.

1997, c. 587.



§ 15.2-1512.1. Disposition of property received by subdivisions as result of conversion of mutual insurance company to stock corporation

The governing body of each locality that receives cash, shares of stock, or both, as a result of the conversion of Blue Cross and Blue Shield of Virginia, doing business as Trigon Blue Cross Blue Shield (hereafter referred to as Trigon), from a mutual insurance company to a stock corporation known as Trigon Healthcare, Inc., by reason of its school division's status as a present or former group policyholder of Trigon shall, by appropriate ordinance or resolution, authorize the treasurer of such locality to create two separate funds upon the books of the locality, as hereinafter described. Upon the enactment or adoption of such ordinance or resolution, the treasurer of the locality shall place all such stock, including any proceeds derived from the sale or other conveyance of any such stock, and cash, into these separate funds. The stock or proceeds and cash shall be divided equally between the two separate funds set forth in subsections A and B of this section; however, (i) the local governing body may place a greater proportion or all of the stock or proceeds and cash in the fund described in subsection A, with the consent of the school board and (ii) if on or before January 1, 1997, a school board has requested and the local governing body has approved the allocation of the proceeds from the sale of its stock for a school construction or renovation project, the remainder of such proceeds shall be used to create a fund to offset health insurance premium increases incurred by the present and future employees of the school board and governing body.

A. The first fund shall be known as the "County/City of _________________ Schools Health Insurance Premium Fund." All principal placed into this fund, together with all income arising from or attributable to the fund, shall be used solely to offset health insurance premium expenses incurred by or on behalf of present and future employees of the school division of the locality; however, the governing body of the locality may use a portion of the principal placed into the fund, a portion of the income arising from or attributable to the fund, or both, to compensate present or future retired employees of the school division of the locality for (i) health insurance premium expenses payable by the retired employees, (ii) health insurance premium expenses paid for by such retired employees for periods prior to July 1, 1997, during which the retired employees were insured under a health insurance policy through the school division of the locality as a group policyholder of Trigon, or (iii) both (i) and (ii), in such amounts, if any, as the governing body shall determine appropriate. No disbursement from the fund may be made except upon specific appropriation by the governing body in accordance with applicable law.

B. The second fund, if any, shall be known as the "County/City of _________________ School Construction, Renovation, Maintenance, Capital Outlay, and Debt Service Fund." All principal placed into this fund, together with all income arising from or attributable to the fund, shall be used solely for the purposes of school construction, school renovation, major school maintenance, capital outlay, and debt service in the public schools of the locality. No disbursement from this fund may be made except upon specific appropriation by the governing body in accordance with applicable law.

C. All stock or proceeds and cash placed into separate funds pursuant to the provisions of this act, including all income arising from or attributable to such funds, shall be deemed public funds of the locality and shall be subject to all limitations upon deposit and investment provided by general law, including without limitation the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.). Income, dividends, distributions and sale proceeds accruing to the separate funds shall be retained in the funds and may be expended only in accordance with the terms of this act.

1997, cc. 803, 888, 891, § 15.1-52.1; 1998, c. 256; 2000, cc. 66, 657; 2013, c. 687.



§ 15.2-1512.2. Political activities of employees of localities, firefighters, emergency medical services personnel, and law-enforcement officers and certain other officers and employees

A. For the purposes of this section:

"Emergency medical services personnel" means any person who is employed within the fire department or public safety department of a locality whose primary responsibility is the provision of emergency medical care to the sick or injured, using either basic or advanced techniques. Emergency medical services personnel may also provide fire protection services and assist in the enforcement of the fire prevention code.

"Firefighter" means any person who is employed within the fire department or public safety department of a locality whose primary responsibility is the prevention or extinguishment of fires, the protection of life and property, or the enforcement of local or state fire prevention codes or laws pertaining to the prevention or control of fires.

"Law-enforcement officer" means any person who is employed within the police department, bureau, or force of any locality, including the sheriff's department of any city or county, and who is authorized by law to make arrests.

"Locality" means counties, cities, towns, authorities, or special districts.

"Political campaign" means activities engaged in for the purpose of promoting a political issue, for influencing the outcome of an election for local or state office, or for influencing the outcome of a referendum or special election.

"Political candidate" means any person who has made known his or her intention to seek, or campaign for, local or state office in a general, primary, or special election.

"Political party" means any party, organization, or group having as its purpose the promotion of political candidates or political campaigns.

B. Notwithstanding any contrary provision of law, general or special, no locality shall prohibit an employee of the locality, including firefighters, emergency medical services personnel, or law-enforcement officers within its employment, or deputies, appointees, and employees of local constitutional officers as defined in § 15.2-1600, from participating in political activities while these employees are off duty, out of uniform and not on the premises of their employment with the locality.

C. For purposes of this section, the term "political activities" includes, but is not limited to, voting; registering to vote; soliciting votes or endorsements on behalf of a political candidate or political campaign; expressing opinions, privately or publicly, on political subjects and candidates; displaying a political picture, sign, sticker, badge, or button; participating in the activities of, or contributing financially to, a political party, candidate, or campaign or an organization that supports a political candidate or campaign; attending or participating in a political convention, caucus, rally, or other political gathering; initiating, circulating, or signing a political petition; engaging in fund-raising activities for any political party, candidate, or campaign; acting as a recorder, watcher, challenger, or similar officer at the polls on behalf of a political party, candidate, or campaign; or becoming a political candidate.

D. Employees of a locality, including firefighters, emergency medical services personnel, law-enforcement officers, and other employees specified in subsection B are prohibited from using their official authority to coerce or attempt to coerce a subordinate employee to pay, lend, or contribute anything of value to a political party, candidate, or campaign, or to discriminate against any employee or applicant for employment because of that person's political affiliations or political activities, except as such affiliation or activity may be established by law as disqualification for employment.

E. Employees of a locality, including firefighters, emergency medical services personnel, law-enforcement officers, and other employees specified in subsection B are prohibited from discriminating in the provision of public services, including but not limited to firefighting, emergency medical, and law-enforcement services, or responding to requests for such services, on the basis of the political affiliations or political activities of the person or organization for which such services are provided or requested.

F. Employees of a locality, including firefighters, emergency medical services personnel, law-enforcement officers, and other employees specified in subsection B are prohibited from suggesting or implying that a locality has officially endorsed a political party, candidate, or campaign.

2000, c. 791; 2002, c. 886; 2009, c. 306; 2015, cc. 502, 503.



§ 15.2-1512.3. Telecommuting by local government employees

Each local government is authorized and encouraged to establish and implement a telecommuting policy under which eligible employees of such local government may telecommute to the maximum extent possible without diminished employee performance or service delivery.

2001, c. 405.



§ 15.2-1512.4. Rights of local employees to contact elected officials

Nothing in this chapter shall be construed to prohibit or otherwise restrict the right of any local employee to express opinions to state or local elected officials on matters of public concern, nor shall a local employee be subject to acts of retaliation because the employee has expressed such opinions.

For the purposes of this section, "matters of public concern" means those matters of interest to the community as a whole, whether for social, political, or other reasons, and shall include discussions that disclose any (i) evidence of corruption, impropriety, or other malfeasance on the part of government officials; (ii) violations of law; or (iii) incidence of fraud, abuse, or gross mismanagement.

2006, c. 597.



§ 15.2-1513. Joint local government employees permitted

Localities may jointly employ or share the services of any person. Persons so employed may include officers as well as other employees.

1991, c. 234, § 15.1-20.3; 1997, c. 587.



§ 15.2-1514. Exercise of powers and duties

Every person employed under § 15.2-1513 shall exercise in each of such localities all the powers conferred and duties imposed upon such person by law or by contract.

1991, c. 234, § 15.1-20.5; 1997, c. 587.



§ 15.2-1515. Compensation, benefits and liability insurance of such persons

Every person employed under § 15.2-1513, for purposes of salary, retirement, and other employee benefits, public liability insurance and bonds, when required, shall be considered the employee of one locality. The share of the costs of salary, retirement, and other employee benefits and expenses for the jointly employed person shall be paid to the primary employing locality by the other localities using the services of such person in the manner and amount agreed upon.

Such employment may be pursuant to written or unwritten agreement between or among the employing localities containing such other terms and conditions as agreed upon.

1991, c. 234, § 15.1-20.4; 1997, c. 587.



§ 15.2-1516. Exceptions

The provisions of §§ 15.2-1513 through 15.2-1515 shall not be applicable to constitutional officers or their employees or other officers elected by the voters.

1991, c. 234, § 15.1-20.6; 1997, c. 587.



§ 15.2-1517. Insurance for employees and retired employees of localities and other local governmental entities; participation by certain volunteers

A. Any locality may provide group life, accident, and health insurance programs for its officers and employees; employees of boards, commissions, agencies, or authorities created by or controlled by such locality; or employees of boards, commissions, agencies, or authorities that are political subdivisions of the Commonwealth and work in close cooperation with such locality. In addition, any locality that provides such a health insurance program may allow eligible members of approved volunteer fire or rescue companies, as determined by the locality, to participate in such a health insurance program. Such programs may be through a program of self-insurance, purchased insurance, or partial self-insurance and purchased insurance, whichever is determined to be the most cost effective. The total cost of such policies or protection may be paid entirely by the locality or shared with the employee. The governing body of any locality may provide for its retired officers and retired employees to be eligible for such group life, accident, and health insurance programs. The cost of such insurance for retired officers and retired employees may be paid in whole or in part by the locality. The governing body of any locality may permit members of approved volunteer fire or rescue companies to participate in its group health insurance programs, subject to the eligibility criteria established by the locality. The cost of a volunteer's participation in such a health insurance program shall be paid for in full by the participating volunteer.

B. In the event a county or city elects to provide one or more of such programs for its officers and employees, it shall provide such programs to the constitutional officers and their employees on the same basis as provided to other officers and employees, unless the constitutional officers and employees are covered under a state program, and the cost of such local program shall be borne entirely by the locality or shared with the employee.

C. 1. Except as otherwise provided herein, in the event the governing body of any locality elects to provide group accident and health insurance for its officers and employees, including constitutional officers and their employees, such programs shall require that upon retirement, or upon the effective date of this provision for those who have previously retired, any such individual with (i) at least 15 years of continuous employment with the locality or (ii) less than 15 years of continuous employment who has retired due to line-of-duty injuries may choose to continue his coverage with the insurer at the retiree's expense until such individual attains 65 years of age at the insurer's customary premium rate applicable (a) to such policies, (b) to the class of risk to which the person then belongs, and (c) to his age.

2. The governing body, when providing this coverage, may further provide that the retiree be rated separately from the active employees covered under the group plan offered by such governing body.

3. Any locality that has not offered the opportunity to continue group health coverage provided by the locality as required by subdivision 1 to its retirees who had retired on or before June 30, 1993, and who meet the criteria for such coverage as set forth in subdivision 1, shall do so by July 1, 2000. Any retiree from the service of a locality who had retired on or before June 30, 1993, and who meets the criteria to continue his group health coverage from the locality under subdivision 1 who has not yet elected to continue his group health coverage from the locality shall elect whether to do so by July 1, 2000.

4. Nothing herein shall prohibit a locality from providing group accident and health coverage or benefits for its retirees in addition to the coverage required under this section.

D. Any locality that offers group health plans to its employees and the employees of constitutional officers and its retirees, as provided by this section or otherwise, may provide in the plan providing such coverage that any retiree who is participating in a group health plan provided by the locality who subsequently terminates his participation in such plan may not thereafter rejoin a group health plan provided by the locality.

1981, c. 332, § 15.1-7.3; 1984, c. 712; 1987, cc. 435, 564; 1992, c. 750; 1993, c. 782; 1997, c. 587; 1999, c. 797; 2003, c. 409; 2007, c. 150; 2012, cc. 191, 515.



§ 15.2-1517.1. Formation of not-for-profit benefits consortium

A. As used in this section:

"Benefits consortium" means a nonstock corporation formed pursuant to subsection B.

"Benefits plan" means a plan adopted by the board of directors of a benefits consortium to provide health and welfare benefits to employees of localities that are members of the benefits consortium and their dependents.

"Employee welfare benefit plan" has the meaning set forth in § 3(1) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(1).

"Locality" means any city or county or the school board with authority over public schools within the boundaries of a city or county.

B. Notwithstanding any provision of law to the contrary, the governing bodies of three or more localities that as of December 31, 2014, comprised the membership of a multiple employer welfare arrangement may form a not-for-profit benefits consortium for the purpose of establishing a self-funded employee welfare benefits plan by acting as incorporators of a nonstock corporation pursuant to the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.). In addition to provisions required or permitted by the Virginia Nonstock Corporation Act, the organizational documents of the benefits consortium shall:

1. Limit membership in the benefits consortium to localities;

2. Set forth the name and address of each of the initial members of the corporation;

3. Set forth requirements for the admission of additional localities to the corporation;

4. Set forth the procedure for admission of additional localities to the corporation;

5. Require that each initial member of the corporation and each additional locality admitted to membership agree to remain a member of the benefits consortium for a period of at least five years from the date the consortium begins operations or the date of the additional locality's admission to membership, as the case may be;

6. Provide that the number of directors of the corporation shall be equal to the number of members;

7. Provide that the board of directors shall have exclusive fiscal control over and be responsible for the operation of the benefits plan and shall govern the benefits consortium in accordance with applicable law;

8. Vest in the board of directors the power to make and collect special assessments against members and, if any assessment is not timely paid, to enforce collection of same in the name of the corporation;

9. State the purposes of the benefits consortium, including the types of risks to be shared by its members;

10. Provide that each member shall be contractually liable for its allocated share of the liabilities of the benefits consortium as determined by the board of directors;

11. Require that the benefits consortium purchase and maintain (i) a bond that satisfies the requirements of applicable law, (ii) fiduciary liability insurance, and (iii) a policy or policies of excess insurance with a retention level determined in accordance with sound actuarial principles from an insurer licensed to transact the business of insurance in the Commonwealth;

12. Require that the benefits consortium be audited annually by an independent certified public accountant engaged by the board of directors; and

13. Not include in the name of the corporation the words "insurance," "insurer," "underwriter," "mutual," or any other word or term or combination of words or terms that is uniquely descriptive of an insurance company or insurance business unless the context of the remaining words or terms clearly indicates that the corporation is not an insurance company and is not carrying on the business of insurance.

C. A benefits consortium shall establish and maintain reserves determined in accordance with sound actuarial principles. Capital may be maintained in the form of an irrevocable letter of credit issued to the benefits consortium by a state or national bank authorized to engage in the banking business in the Commonwealth.

D. A benefits consortium may create a self-funded trust through which the members provide for their employees and their dependents any benefit that a member that is a locality is authorized to provide under an accident and health insurance program authorized by § 15.2-1517.

E. Except to the extent specifically provided in this section, a benefits consortium organized under and operated in conformity with this section, so long as it remains in good standing under the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.) and otherwise meets the requirements set forth in this section, shall be exempt from all state taxation, and shall not otherwise be subject to the provisions of Title 38.2, including regulation as a multiple employer welfare arrangement.

2015, c. 136.



§ 15.2-1518. Liability insurance for officers, employees and volunteers of local government and members of its boards and commissions and constitutional officers

Any locality and any political subdivision thereof may provide liability insurance or self-insurance for its fire department operational medical director, police department operational medical director, operational medical director, physician course director for any licensed emergency medical services agency or emergency medical services training program located therein endorsed by the Office of Emergency Medical Services and for its officers, employees and volunteers, including any commission or board, and employees and members thereof, of any authority created or controlled by the local governing body, or any local agency or public service corporation owned, operated or controlled by such local governing body and constitutional officers and their employees.

The insurance or self-insurance may cover the costs and expenses incident to liability, including those for settlement, suit, or satisfaction of judgment arising from the conduct of such operational medical directors, physician course directors, officers, employees, members or volunteers in the discharge of their official duties.

For the purposes of this section, "physician course director" or "PCD" means an EMS physician who is responsible for the clinical aspects of emergency medical care training programs, including the clinical and field actions of enrolled students.

1987, c. 496, § 15.1-7.3:1; 1988, c. 432; 1997, c. 587; 1999, c. 151; 2004, c. 648; 2008, c. 118.



§ 15.2-1519. Liability insurance for employees of local departments and boards of welfare and social services; legal representation

Notwithstanding the provisions of § 15.2-1518, the state Department of Social Services is authorized to obtain liability insurance for officers and employees of local departments and boards of welfare or social services. The attorney for the Commonwealth, city attorney, or county attorney, as appropriate, shall provide whatever legal services are required for any such officers or employees sued as a result of their conduct in the discharge of their official duties.

1974, c. 658, § 15.1-506.2; 1997, c. 587.



§ 15.2-1520. Employment of counsel to defend localities and political subdivisions, governing bodies, officers or employees in certain proceedings; costs and expenses of such proceedings

Notwithstanding any provision of law to the contrary, general or special, a locality, or political subdivision of such locality may employ the county, city or town attorney, or the attorney for the Commonwealth, if there be no county, city or town attorney, or other counsel approved by the governing body to defend it, or any member thereof, or any officer of the locality, or political subdivision or employee thereof, or any trustee or member of any board or commission appointed by the governing body in any legal proceeding to which the governing body, or any member thereof, or any of the foregoing named persons may be a defendant, when such proceeding is instituted against it, or them by virtue of any actions in furtherance of their duties in serving the locality or political subdivision as its governing body or as members thereof or the duties or service of any officer or employee of the locality or political subdivision or any trustee or any member of any board or commission appointed by the governing body.

All costs and expenses of such proceedings so defended shall be charged against the treasury of the locality, or political subdivision and shall be paid out of funds provided therefor by the governing body thereof. Further, in the event any settlement is agreed upon or judgment is rendered against any of the foregoing persons or governing body, the governing body may, in its discretion, pay such settlement or judgment from public funds or other funds or in connection with all of the foregoing may expend public or other funds for insurance or to establish and maintain a self-insurance program to cover such risks or liability.

1968, c. 23, § 15.1-19.2; 1976, c. 544; 1977, c. 47; 1978, c. 442; 1997, c. 587.



§ 15.2-1521. Providing legal fees and expenses for officer or employee of county, city or town in certain proceedings

If any officer or employee of any locality is investigated, arrested or indicted or otherwise prosecuted on any criminal charge arising out of any act committed in the discharge of his official duties, and no charges are brought, or the charge is subsequently dismissed, or upon trial he is found not guilty, the governing body of the locality may reimburse the officer or employee for reasonable legal fees and expenses incurred by him in defense of the investigation or charge, the reimbursement to be paid from the treasury of the locality.

1984, c. 394, § 15.1-19.2:1; 1997, c. 587.



§ 15.2-1522. When and how officers qualify

Every elected county, city, town and district officer, unless otherwise provided by law, on or before the day on which his term of office begins, shall qualify by taking the oath prescribed by § 49-1 and give the bond, if any, required by law, before the circuit court for the county or city, having jurisdiction in the county, city, town or district for which he is elected or appointed, or before the clerk of the circuit court for such county, city, town or district. However, members of governing bodies and elected school boards may qualify up to and including the day of the initial meeting of the new governing body or elected school board.

Any such oath of town council members, town mayors or members of Boards of Supervisors may be taken before any officer authorized by law to administer oaths. Such oath shall be returned to the clerk of the council of the town, who shall enter the same record on the minute book of the council, or, for members of the Board of Supervisors, returned to the clerk of the circuit court having jurisdiction in the county for which he is elected or appointed, who shall record the same in the order book, on the law side thereof.

Whenever an officer required to give bond is included in a blanket surety bond authorized by § 2.2-1840, such officer shall furnish an extract of the master blanket surety bond on file in the Comptroller's office, reflecting the name or position of the officer and the amount of the coverage, which shall be the equivalent of giving the bond for purposes of qualification.

An appointed officer as used in this article means a person appointed to temporarily fill an elected position. District officer as used in this article means a person elected by the people other than national and statewide officers and members of the General Assembly.

Code 1950, § 15-475; 1962, c. 623, § 15.1-38; 1972, c. 549; 1979, c. 643; 1993, c. 329; 1996, c. 167; 1997, c. 587; 2000, c. 293.



§ 15.2-1523. Record of qualification

When an officer qualifies and gives bond, the judge shall certify the fact and the bond and certificate shall be returned to the clerk of the circuit court, and the certificate shall be entered in the order book of the court on the law side thereof and such bond shall be recorded by the clerk. When the officer qualifies and gives bond before the clerk, the clerk shall enter the fact of such qualification in the order book of the court, on the law side thereof, and record the bond.

Code 1950, § 15-476; 1962, c. 623, § 15.1-39; 1997, c. 587.



§ 15.2-1524. Failure to qualify vacates office

If any such officer fails to qualify and give bond, as required by § 15.2-1523, on or before the day on which his term begins, his office shall be deemed vacant. However, members of local governing bodies and elected school boards may qualify up to and including the day of the initial meeting of the new governing body or elected school board.

Code 1950, § 15-477; 1962, c. 623, § 15.1-40; 1996, c. 167; 1997, c. 587.



§ 15.2-1525. Where officers shall reside

A. Every county officer shall, at the time of his election or appointment, have resided thirty days next preceding his election or appointment, either in the county for which he is elected or appointed, or in the city wherein the courthouse of the county is or in a city wholly within the boundaries of such county. If no practicing lawyer who has resided in the county or in such city for the period aforesaid offers for election or appointment or if there is not more than one practicing lawyer residing in the jurisdiction who would be qualified to offer for election, it shall be lawful to elect or appoint as attorney for the Commonwealth for such county a nonresident, or one who has not resided in the county, or in such city, for the period above mentioned. Every city and town officer except the town attorney shall, at the time of his election or appointment, have resided thirty days next preceding his election or appointment in such city or town unless otherwise specifically provided by charter. Every district officer shall, at the time of his election or appointment, have resided in the district for which he is elected or appointed thirty days next preceding his election or appointment, and residence in any incorporated town within the district shall be regarded as residence in the district.

B. Notwithstanding the foregoing provisions, and except as other provisions of law may require otherwise, nonelected officers of any locality, and nonelected deputies of constitutional officers, shall not be required to reside in the jurisdiction in which they are appointed. However, the sheriff of any county or city may for law-enforcement purposes require that deputy sheriffs live within a reasonable distance of the administrative office of the sheriff's department.

Code 1950, § 15-487; 1952, c. 336; 1954, c. 323; 1962, c. 623, § 15.1-51; 1966, c. 97; 1968, c. 6; 1971, Ex. Sess., c. 155; 1972, cc. 549, 620, 624; 1973, c. 124; 1974, cc. 135, 229, 646; 1975, c. 100; 1976, c. 402; 1977, c. 28; 1978, cc. 106, 113; 1979, c. 362; 1980, cc. 1, 8, 11; 1981, cc. 551, 552, 556, 560, 561; 1982, c. 48; 1983, cc. 51, 76; 1984, cc. 65, 106, 711; 1994, c. 516; 1997, c. 587.



§ 15.2-1526. Removal vacates office

If any officer, required by § 15.2-1525 to be a resident at the time of his election or appointment of the county, city, town or district for which he is elected or appointed, or of the city wherein the courthouse of such county is or in a city wholly within the boundaries of such county, remove therefrom, except from the county to such city or from such city to the county, or in case a nonresident who has been elected attorney for the Commonwealth remove from the county or county seat of the county in which he resided when elected, except to the county in which he is elected, his office shall be deemed vacant.

Code 1950, § 15-488; 1962, c. 623, § 15.1-52; 1966, c. 97; 1997, c. 587.



§ 15.2-1527. Bonds of officers

Every treasurer or director of finance, sheriff, clerk of a circuit court, commissioner of the revenue, and other persons in the offices of constitutional officers required to give bond shall, at the time he qualifies, give such bond as is required by § 49-12. Bonds for a treasurer or director of finance, sheriff, clerk of the circuit court and commissioner of the revenue shall be provided through the state Department of the Treasury, Division of Risk Management pursuant to subsection B of § 2.2-1840. The penalty of the bond of each officer shall be determined by the court or clerk before whom he qualifies, within the limits prescribed in §§ 15.2-1528, 15.2-1529 and 15.2-1530.

Code 1950, § 15-478; 1962, c. 623, § 15.1-41; 1964, c. 278; 1971, Ex. Sess., c. 155; 1972, c. 549; 1997, c. 587; 2000, cc. 618, 632.



§ 15.2-1528. Penalties of bonds of sheriffs, clerks of the circuit court and commissioners of the revenue

The penalty of the bond of a sheriff shall be $30,000. The bond of the clerk of a circuit court shall not be less than $3,000 and the bond of such clerk shall bind him and his sureties, not only for the faithful discharge of his duties as clerk of the court, but also for the faithful discharge of such other duties as may be imposed upon him by law in like manner or by order of the court and with the same effect as if it were so expressed in the conditions of his bond. The bond of the commissioner of the revenue shall not be less than $1,000 nor more than $3,000.

Code 1950, § 15-479; 1962, c. 623, § 15.1-42; 1971, Ex. Sess., c. 155; 1981, c. 120; 1997, c. 587.



§ 15.2-1529. Amount of bond of treasurer or director of finance of counties

Notwithstanding the provisions of §§ 15.2-416, 15.2-541, 15.2-642, 15.2-707 and 15.2-852 requiring the surety bond given by a county treasurer or director of finance to be in an amount of not less than fifteen percent of the amounts to be received annually by such officers, the court or the governing body responsible for fixing the penalty of the bond may in its discretion exclude the amounts to be received for the county from temporary and long-term loans and federal revenue sharing funds when fixing the required minimum bond, and the amount of the bonds to be given shall not exceed the following maximums based on the population of the respective counties unless, for good cause shown, a greater bond is deemed advisable:

1. In counties having a population of not more than 10,000, the bond shall be limited to $300,000.

2. In counties having a population of more than 10,000 but not more than 30,000, the bond shall be limited to $400,000.

3. In counties having a population of more than 30,000 but not more than 50,000, the bond shall be limited to $500,000.

4. In counties having a population of more than 50,000 but not more than 100,000, the bond shall be limited to $750,000.

5. In counties having a population of more than 100,000, the bond shall be limited to one million dollars.

1973, c. 320, § 15.1-43.1; 1997, c. 587.



§ 15.2-1530. Bonds required of treasurers or directors of finance of cities

Notwithstanding any contrary provision of law, general or special, the penalty of the bond for treasurers or directors of finance of cities shall be not less than fifteen percent of the amount of revenue to be received annually by him but not more than $500,000 for treasurers or directors of finance of cities under 100,000 population nor more than $1,500,000 for treasurers or directors of finance of cities over 100,000.

Code 1950, § 15-481; 1950, p. 411; 1962, c. 623, § 15.1-44; 1973, c. 195; 1997, c. 587.



§ 15.2-1531. When certain city and county treasurers not required to give additional bond

Whenever the treasurer for any city or county is appointed finance officer under any regulation of the State Board of Education relating to the operation of jointly owned schools for cities and counties, and such duties do not substantially increase the amount of the revenue to be received annually by him, then no additional bond shall be required of him.

Code 1950, § 15-481.1; 1962, c. 493, § 15.1-44.1; 1997, c. 587.



§ 15.2-1532. Payment of premiums on bonds for more than one year in advance

Governing bodies are authorized to pay out of their respective treasuries, the premiums on the surety bonds of all local officials who are required to be bonded, for a period of more than one year when a discount for advanced payment of such premiums may be obtained under the rates, rules and regulations promulgated by the State Corporation Commission according to law.

If any such surety bond be cancelled prior to its expiration, the portion of the premiums to be returned shall be calculated on the basis of the regular annual rate of premiums for the duration of the bond as such refunds are prescribed by the rates, rules and regulations promulgated by the State Corporation Commission according to law.

Code 1950, § 15-483; 1962, c. 623, § 15.1-46; 1997, c. 587.



§ 15.2-1533. Bond plan to be forwarded to clerk and Comptroller

The state Department of the Treasury, Division of Risk Management shall forward to the clerk of the circuit court for each county and city and the Comptroller of the Commonwealth a copy of the plan promulgated pursuant to subsection B of § 2.2-1840.

Code 1950, § 15-484; 1962, c. 623, § 15.1-47; 1979, c. 643; 1997, c. 587; 2000, cc. 618, 632.



§ 15.2-1534. Certain officers not to hold more than one office

A. Pursuant to Article VII, Section 6 of the Constitution of Virginia, no person holding the office of treasurer, sheriff, attorney for the Commonwealth, clerk of the circuit court, commissioner of the revenue, supervisor, councilman, mayor, board chairman, or other member of the governing body of any locality shall hold more than one such office at the same time.

B. Subsection A shall not be construed to prohibit:

1. A commissioner of the revenue of a county from serving as appointed commissioner of the revenue of a town located in the county;

2. A treasurer of a county from serving as appointed treasurer of a town located in the county;

3. A deputy sheriff of a county from serving as appointed town sergeant of a town located in the county;

4. A person from serving simultaneously as an assistant attorney for the Commonwealth in the City of Winchester and Frederick County;

5. A person from serving as attorney for the Commonwealth for Bland County and assistant attorney for the Commonwealth of Wythe County;

6. The election of deputies of constitutional officers to school board membership, consistent with federal law and regulation; or

7. A person from serving simultaneously as a part-time assistant attorney for the Commonwealth in more than one locality with the consent of the respective attorneys for the Commonwealth and the Compensation Board in accordance with procedures adopted by the Compensation Board.

1993, cc. 621, 781, § 15.1-50.4; 1995, c. 290; 1997, c. 587; 2002, c. 294.



§ 15.2-1535. Members of governing body not to be elected or appointed by governing body to certain offices

A. Pursuant to Article VII, Section 6 of the Constitution of Virginia, no member of a governing body of a locality shall be eligible, during the term of office for which he was elected or appointed, to hold any office filled by the governing body by election or appointment, except that a member of a governing body may be named a member of such other boards, commissions, and bodies as may be permitted by general law and except that a member of a governing body may be named to fill a vacancy in the office of mayor or board chairman if permitted by general or special law.

B. Pursuant to Article VII, Section 6 of the Constitution of Virginia, and without limiting any other provision of general law, a governing body member may be named by the governing body to one or more of the following positions:

1. Director of emergency management pursuant to § 44-146.19;

2. Member of a planning district commission pursuant to § 15.2-4203;

3. Member of a transportation district commission pursuant to § 33.2-1907;

4. Member of a behavioral health authority board pursuant to Chapter 6 (§ 37.2-600 et seq.) of Title 37.2;

5. Member of a hospital or health center commission pursuant to Chapter 52 (§ 15.2-5200 et seq.) of Title 15.2;

6. Member of a community services board pursuant to Chapter 5 (§ 37.2-500 et seq.) of Title 37.2;

7. Member of a park authority pursuant to Chapter 57 (§ 15.2-5700 et seq.) of Title 15.2;

8. Member of a detention or other residential care facilities commission pursuant to Article 13 (§ 16.1-315 et seq.) of Chapter 11 of Title 16.1;

9. Member of a board of directors, governing board or advisory council of an area agency on aging pursuant to § 51.5-135;

10. Member of a regional jail or jail farm board, pursuant to § 53.1-106 or of a regional jail authority or jail authority pursuant to Article 3.1 (§ 53.1-95.2 et seq.) of Chapter 3 of Title 53.1;

11. With respect to members of the governing body of a town under 3,500 population, member of an industrial development authority's board of directors pursuant to Chapter 49 (§ 15.2-4900 et seq.) of Title 15.2;

12. Member of the board of directors, governing board, or advisory council or committee of an airport commission or authority;

13. Member of a Board of Directors of a Regional Industrial Facility Authority pursuant to Chapter 64 (§ 15.2-6400 et seq.) of Title 15.2;

14. Member of a local parks and recreation commission;

15. Member of the Board of the Richmond Ambulance Authority; and

16. Member of the Board of Directors of the Richmond Metropolitan Transportation Authority pursuant to § 33.2-2901.

C. If any governing body member is appointed or elected by the governing body to any office, his qualification in that office shall be void except as provided in subsection B or by other general law.

D. Except as specifically provided in general or special law, no appointed body listed in subsection B shall be comprised of a majority of elected officials as members, nor shall any locality be represented on such appointed body by more than one elected official.

E. For the purposes of this section, "governing body" includes the mayor of a municipality and the county board chairman.

1993, cc. 621, 781, § 15.1-50.5; 1995, cc. 696, 699; 1997, c. 587; 1998, c. 488; 1999, c. 811; 2001, c. 8; 2009, cc. 400, 649; 2011, cc. 41, 51; 2012, cc. 803, 835; 2014, c. 469.



§ 15.2-1536. Required and discretionary officers

Every locality shall appoint or designate a clerk for the governing body and in its discretion, a chief administrative officer and an attorney.

1997, c. 587.



§ 15.2-1537. Financial officer

Every locality, unless otherwise provided for by general law or special act or unless such functions are performed by the constitutional offices of treasurer and commissioner of the revenue, shall appoint an officer to be responsible for its financial affairs. Such person shall work with the above-mentioned constitutional offices in performing his duties and shall perform such other related duties as may be assigned to him by the governing body.

1997, c. 587.



§ 15.2-1537.1. Disposition of state funds locally collected

All state funds collected by the financial officer shall be paid into the state treasury without deductions on account of their compensation or on account of expenses. The Comptroller shall promptly forward to such officers his warrants on the State Treasurer for the compensation due them and the estimated amount allowed them out of such funds for expenses.

Code 1950, § 14-161; 1964, c. 386, § 14.1-161; 1998, c. 872.



§ 15.2-1538. Clerk for the governing body

The governing body of every locality in this Commonwealth shall appoint a qualified person, who shall not be a member of the governing body, to record the official actions of such governing body. The person so appointed shall be called clerk for the board of supervisors or council, as the case may be.

In localities where the clerk of court also serves as clerk of the governing body such person may receive as compensation for his services as clerk of the governing body a salary in an amount determined by the governing body. Such compensation shall be in lieu of, and in satisfaction of, any compensation allowable under § 33.2-721. Such compensation shall not be considered in determining the maximum total annual compensation of officers as set forth in §§ 17.1-283 and 17.1-287.

Code 1950, § 15-238; 1962, c. 623, § 15.1-533; 1968, c. 328; 1980, c. 257; 1985, c. 108; 1997, c. 587.



§ 15.2-1539. General duties of clerk

It shall be the clerk's general duty to:

1. Record in a book the proceedings of the governing body;

2. Make regular entries of all its ordinances, resolutions and decisions on all questions concerning the raising of money, and within five days after any order for a levy is made, to deliver a copy thereof to the commissioner of revenue of his locality or the person performing such commissioner's duties, as the case may be;

3. Record the vote of each supervisor or council member on any question submitted to the board or council, as required by law or his governing body; and

4. Preserve and file all accounts acted upon by the governing body, with its actions thereon, for a period of five years after audit and thereafter until the governing body shall authorize their destruction in accordance with retention regulations for records established pursuant to the Virginia Public Records Act.

Code 1950, § 15-237; 1956, c. 710; 1960, c. 34; 1962, c. 623, § 15.1-532; 1982, c. 493; 1997, c. 587.



§ 15.2-1540. Chief administrative officer

The governing body of any locality may appoint a chief administrative officer, who shall be designated county, city or town administrator or manager or executive, as the case may be.

1997, c. 587.



§ 15.2-1541. Administrative head of government

Every chief administrative officer shall be the administrative head of the local government in which he is employed. He shall be responsible to the governing body for the proper management of all the affairs of the locality which the governing body has authority to control.

He shall, unless it is otherwise provided by general law, charter or by ordinance or resolution of the governing body:

1. See that all ordinances, resolutions, directives and orders of the governing body and all laws of the Commonwealth required to be enforced through the governing body or officers subject to the control of the governing body are faithfully executed;

2. Make reports to the governing body from time to time as required or deemed advisable upon the affairs of the locality under his control and supervision;

3. Receive reports from, and give directions to, all heads of offices, departments and boards of the locality under his control and supervision;

4. Submit to the governing body a proposed annual budget, in accordance with general law, with his recommendations;

5. Execute the budget as finally adopted by the governing body;

6. Keep the governing body fully advised on the locality's financial condition and its future financial needs;

7. Appoint all officers and employees of the locality, except as he may authorize the head of an office, department and board responsible to him to appoint subordinates in such office, department and board;

8. Perform such other duties as may be prescribed by the governing body.

1997, c. 587.



§ 15.2-1541.1. Authority of county administrator to maintain centralized system of accounting

A county administrator shall maintain a centralized system of accounting for the county, including the county school board and the local board of social services, when such centralized system of accounting is authorized by the governing body under the provisions of § 30-137.

1998, c. 380; 2002, c. 747.



§ 15.2-1542. Creation of office of county, city or town attorney authorized; appointment, salary and duties

A. Every county, city or town, not otherwise authorized to create the office, may create the office of county, city or town attorney. Such attorney shall be appointed by the governing body to serve at the pleasure of the governing body. He shall serve at a salary or at an hourly rate to be fixed by the governing body and shall be allowed to recover his reasonable costs expended. Any such attorney serving at an hourly rate shall provide the locality with an itemized list of fees and expenses. In the event of the appointment of such attorney, the attorney for the Commonwealth for such locality shall be relieved of any duty imposed upon him by law in civil matters of advising the governing body and all boards, departments, agencies, officials and employees of the locality, of drafting or preparing ordinances, of defending or bringing actions in which the local government or any of its boards, departments or agencies, or officials or employees, thereof, shall be a party, and in any other manner advising or representing the local government, its boards, departments, agencies, officials and employees, and all such duties shall be performed by the local government attorney. Nothing herein, however, shall relieve such attorney for the Commonwealth from any of the other duties imposed on him by law including those imposed by § 2.2-3126.

B. The county attorney may prosecute violations of the Uniform Statewide Building Code, the Statewide Fire Prevention Code and all other ordinances as may be agreed upon with the attorney for the Commonwealth. Such attorney shall be accountable to the governing body in the performance of his duties.

C. The county attorney of Montgomery, Fairfax or Prince William Counties may prosecute violations of county ordinances, except those ordinances which regulate, in a manner similar to State statute, the operation of motor vehicles on the highway.

D. City and town attorneys, if so authorized by their local governing bodies, and with the concurrence of the attorney for the Commonwealth for the locality, may prosecute criminal cases charging either the violation of city or town ordinances, or the commission of misdemeanors within the city or town, notwithstanding the provisions of § 15.2-1627.

1968, c. 695, § 15.1-9.1:1; 1974, c. 305; 1977, c. 584; 1979, c. 328, § 15.1-9.1:01; 1981, c. 122; 1982, c. 30; 1994, c. 357; 1995, c. 740, § 15.1-9.1:3; 1997, c. 587; 2002, c. 802.



§ 15.2-1543. Employment of purchasing agent; duties

A. Any county may employ a county purchasing agent or designate some official or employee of the county to perform the duties herein provided, and provide compensation for such service. The person so employed or designated shall serve at the pleasure of the board and shall give bond in such amount as shall be prescribed by the board.

B. The county purchasing agent shall, under the supervision of the board of supervisors, purchase or contract for all supplies, materials, equipment and contractual services required by any department or agency of the county, subject to the provisions set forth in Article 2 (§ 15.2-1233 et seq.) of Chapter 12; shall draw up, subject to the approval of the county board, and enforce standard specifications which shall apply to all supplies, materials and equipment purchased for the use of the county government; shall have supervision over all central storerooms now operated or hereafter established by the county; and shall transfer to or between county departments and agencies or sell supplies, materials and equipment which are surplus, obsolete, or unused.

Code 1950, §§ 15-539, 15-541; 1962, c. 623, §§ 15.1-103, 15.1-105; 1997, c. 587.



§ 15.2-1544. Counties, cities, towns, school divisions, and certain political subdivisions may establish local trusts or equivalent arrangements to fund postemployment benefits other than pensions

The governing body of any county, city, or town may establish a trust, trusts, or equivalent arrangements for the purpose of accumulating and investing assets to fund postemployment benefits other than pensions, as defined herein. Deposits to any such trust, trusts, or equivalent arrangements and any earnings on those deposits shall be irrevocable; shall be dedicated to providing benefits to retirees and their beneficiaries in accordance with the terms of the plans or programs providing postemployment benefits other than pensions; and shall be exempt from taxation and execution, attachment, garnishment, or any other process. For the purposes of this article, an equivalent arrangement shall mean any fund or similar arrangement established by the governing body pursuant to this article under which funds are irrevocably allocated, segregated, or otherwise dedicated to providing postemployment benefits other than pension benefits to retirees and their beneficiaries. The governing body of any such county, city, or town also may make appropriations to any such trust, trusts, or equivalent arrangements, and any such governing body may require active and former employees covered by a postemployment benefit plan or program to contribute to such a trust or equivalent arrangement through payments or deductions from their wages, salaries, or pensions. Officers and employees who are subject to inclusion in the retirement plans described in § 51.1-800 also may be included in any such trust, trusts, or equivalent arrangements by the governing body.

The governing body also may authorize the governing body of any other political subdivision that is appointed in whole or in part by the governing body of such county, city, or town, to establish and fund a trust, trusts, or equivalent arrangements for its active and former employees. Any appointed or elected school board may establish and fund such a trust, trusts, or equivalent arrangements for its active and former employees. The governing body of any county, city, or town also may enter into agreements with the appointed or elected school board that provides public schools within its boundaries or with any other political subdivision, which is appointed in whole or in part by the governing body of any such county, city, or town, to permit any such school board or such other political subdivision to participate in any trust, trusts, or equivalent arrangements established by the governing body of any such county, city, or town.

The governing body of any such county, city, or town, the school board of the local school divisions, and the governing body of any other political subdivision that establishes or participates in any such trust, trusts, or equivalent arrangements, shall have the right to revise or discontinue its plans or programs providing such postemployment benefits other than pensions for its active and former officers and employees as it may deem necessary or transfer any assets held in any trust or equivalent arrangement established pursuant to this article to any other trust, trusts, or equivalent arrangement established pursuant to this article; provided, however, any amendment, suspension, or revocation of any plans or programs providing such postemployment benefits other than pensions or transfer of assets held in a trust or equivalent arrangement shall not have the effect of diverting the assets of any trust, trusts, or equivalent arrangements to purposes other than the exclusive benefit of the active or former employees or their dependents or beneficiaries entitled to such postemployment benefit. If all plans or programs providing such postemployment benefits other than pensions for which a trust or equivalent arrangement is established are repealed or terminated by the governing body that created such trust, trusts or equivalent arrangements, then there shall be no continuing responsibility for that governing body to continue to make appropriations to such trust, trusts or equivalent arrangements, and the assets of any such trust, trusts or equivalent arrangements shall be used to provide any benefits continuing to be due to active or former employees (and their dependents or beneficiaries) under such plans or programs. If there are no active or former employees (or dependents or beneficiaries) due a benefit under any plan or program providing such postemployment benefits other than pensions for which the trust or equivalent arrangement was established, then any remaining assets may revert to the locality.

2007, c. 710.



§ 15.2-1545. Postemployment benefits other than pensions defined

Postemployment benefits other than pensions covered by the trust, trusts, or equivalent arrangement shall be defined by the governing body of the county, city, or town, by the appointed or elected school board, or by the governing body of any other political subdivision that creates any such program or trust. Such benefits may include but are not limited to medical, dental, and life insurance provided to individuals who have terminated their service and to the dependents of such individuals and may be provided by purchasing insurance, by a program of self-insurance, or by a combination of both. Such postemployment benefits other than pensions may be provided to the officers and employees or to their dependents, estates, or designated beneficiaries. Any benefits arising from any postemployment benefits other than pension plans shall be clearly defined and strictly construed.

2007, c. 710.



§ 15.2-1546. Assets of trusts or equivalent arrangements for postemployment benefits other than pensions

The assets of any trust or equivalent arrangement for postemployment benefits other than pensions shall be exempt from state and local taxation, and the assets of any such trust or equivalent arrangement shall not be subject to execution, attachment, garnishment, or any other process.

2007, c. 710.



§ 15.2-1547. Creation of local finance boards to manage the assets of postemployment benefits trust or equivalent arrangement; composition of such boards; alternatives to such boards; liability; and removal from office

Except as otherwise provided herein, the governing body of any county, city, or town that establishes a trust, trusts, or equivalent arrangements for postemployment benefits other than pensions pursuant to this article also shall create a finance board to serve as trustee of such a trust, trusts, or equivalent arrangements and to manage and invest the assets of that trust, trusts, or equivalent arrangements. Such a finance board shall be composed of at least three members who shall include the chief financial officer of the locality, the treasurer of the locality, and at least one other additional person who shall be a citizen of the Commonwealth with proven integrity, business ability, and demonstrated experience in cash management and in investments. If the locality does not have a chief financial officer or a treasurer, then that position may be filled by the chief administrative officer of the locality or by a citizen who meets the qualifications set forth above. The citizen member shall be appointed initially by the governing body of the locality for a term of two years and if more than one citizen is appointed to serve on any such board, then the local governing body may appoint those citizens for staggered terms of one and two years. Subsequent appointments shall be for two-year terms or to fill the balance of any unexpired term. The finance board shall annually elect one of its members as chairman and another as vice-chairman. The finance board shall meet at least four times a year, and a majority of the members shall constitute a quorum.

Any school board of a local school division or the governing body of any other political subdivision that establishes its own postemployment benefits trust, trusts, or equivalent arrangements pursuant to this article shall create a finance board to serve as trustee of such a trust, trusts, or equivalent arrangements and to manage and invest the assets of that trust, trusts, or equivalent arrangements. Such a finance board shall be composed of at least three members consisting of the chief administrative officer of the entity, the chief financial officer of the entity, and at least one additional person who shall be a citizen of the Commonwealth and who meets the qualifications set forth above. The citizen member shall be appointed initially by the governing body of the locality for a term of two years and if more than one citizen is appointed to serve on any such board, then the local governing body may appoint those citizens for staggered terms of one and two years. Subsequent appointments shall be for two-year terms or to fill the balance of any unexpired term. The finance board shall annually elect one of its members as chairman and another as vice-chairman. The finance board shall meet at least four times a year, and a majority of the members shall constitute a quorum.

Alternatively, and in lieu of establishing the finance board as described in this section, the governing body of any county, city, or town, school division or other political subdivision that has established a retirement board or deferred compensation board to manage pension benefits provided to or for its active and former employees may designate that retirement board or deferred compensation board to serve as trustee and to manage the assets of a trust or equivalent arrangement established pursuant to this article. Any such retirement board or deferred compensation board shall have all the powers and duties of the finance board described in this article, mutatis mutandis.

Except in the case of gross negligence or intentional misconduct, any member of a finance board established pursuant to this section, any director of finance or another appointed official with a similarly named position, or any member of a retirement board, who is acting in accordance with the provisions of this article, shall not incur any liability for investment losses suffered by a trust established pursuant to this article. Members of any such finance board shall be subject to removal from office as set forth in §§ 24.2-230 through 24.2-238.

2007, c. 710.



§ 15.2-1548. Finance boards or alternatives thereto to manage the assets of trusts or equivalent arrangements to fund postemployment benefits other than pensions and provide annual reports; exemption from Public Procurement Act

Except as otherwise provided herein, any finance board or any other person or entity serving as an alternative thereto pursuant to § 15.2-1547 shall retain the services of an investment manager, invest its funds in accordance with § 15.2-1549, maintain records of all of its proceedings, make such records available for inspection by the public, invest the assets of the trust or equivalent arrangement in accordance with the provisions of this article, and provide the governing body that created it an annual report on the fund's performance and financial status. In lieu of any finance board or other person or entity serving as an alternative thereto pursuant to § 15.2-1547 serving as trustee, the investment manager may serve as trustee of the funds. The selection of services related to the management, purchase, or sale of authorized investments, including but not limited to actuarial services, shall not be subject to the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

2007, c. 710.



§ 15.2-1549. Investment of assets of trusts or equivalent arrangement for postemployment benefits other than pensions

All funds appropriated to a trust or equivalent arrangement for postemployment benefits other than pensions, as defined in § 15.2-1545, and all funds accrued from the investment of any such funds that are on hand at any time and are not necessary for immediate payment of benefits shall be invested by the finance board, by any person or entity serving as an alternative thereto pursuant to § 15.2-1547, or by an investment manager who is serving as a trustee of the funds. All such funds shall be invested in accordance with the prudent person standard established by § 51.1-803 and such investments shall not be limited by Chapter 45 (§ 2.2-4500 et seq.) of Title 2.2.

2007, c. 710.



§ 15.2-1600. Counties and cities required to elect certain officers; qualifications of attorney for the Commonwealth; duties and compensation of officers; vacancies, certain counties and cities excepted; officer's powers not to be diminished

A. The voters of each county and city shall elect a treasurer, a sheriff, an attorney for the Commonwealth, a clerk, who shall be clerk of the court in the office of which deeds are recorded, and a commissioner of revenue. To qualify to be elected or hold office, an attorney for the Commonwealth shall be a member of the bar of this Commonwealth. The duties and compensation of such officers shall be prescribed by general law or special act and any vacancy in such office shall be filled, notwithstanding any charter provision to the contrary, by a majority of the circuit judges of the judicial circuit for the county or city pursuant to the provisions of §§ 24.2-226 and 24.2-227. Any county or city not required to have or to elect such officers prior to July 1, 1971, shall not be so required by this section, nor shall the provisions of this section apply to those counties and cities which have heretofore adopted, or may hereafter adopt, a form of government, as provided by law, which does not require such counties or cities to have or elect one or more of such officers.

B. Nothing in this title shall be construed to authorize the governing body or the chief administrative officer of a locality to designate an elected constitutional officer to exercise a power or perform a duty which the officer is not required to perform under applicable state law without the consent of such officer, nor by designation to diminish any such officer's powers or duties as provided by applicable state law including the power to organize their offices and to appoint such deputies, assistants and other individuals as are authorized by law upon the terms and conditions specified by such officers.

1971, Ex. Sess., c. 223, § 15.1-40.1; 1979, c. 522; 1982, c. 637; 1997, c. 587.



§ 15.2-1601. Requirements for officers

The officers required by § 15.2-1600 are subject to the residency, qualification for office, bonding, dual-office-holding requirements and prohibitions provided for in Chapter 15 of this title.

1997, c. 587.



§ 15.2-1602. Sharing of such officers by two or more units of government

Two or more units of government may share the officer or officers, or any combination of them, required by § 15.2-1600 if (i) a petition, signed by a number of qualified voters equal to fifteen percent of the number of votes cast in such units of government by voters thereof and counted for candidates in the last gubernatorial election in such units of government, and in no event signed by less than 100 voters of such units of government, is filed with a circuit court having jurisdiction in one or more of such units of government, asking that a referendum be held on the question "May the (names of the units of government) share the (officer or officers), as the case may be, (naming such officers if less than all) required by Article VII, Section 4 of the Constitution of Virginia ?"; (ii) following the filing of such petition, the court shall by order entered of record, issued in accordance with Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2, require the regular election officials of the units of government to open the polls and take the sense of the voters on such question and (iii) at the election held on the day designated by order of such court, a majority of the voters voting in such election in each such unit of government shall have voted "Yes." The clerk of the circuit court which entered the order shall publish notice of the election in a newspaper of general circulation in such units of government once a week for three consecutive weeks prior to the election.

The regular election officials of the units of government shall open the polls at the various voting places in such units of government on the date specified in the order and conduct the election in the manner provided by law. The election shall be by ballot which shall be prepared by the electoral boards of the units of government and on which shall be printed the following:

"May _______________ share the officer or officers, as the case may be, (naming such officers if less than all) required by Article VII, Section 4 of the Constitution of Virginia?

[ ] Yes

[ ] No"

In the blank shall be inserted the names of the units of government in which such election is held. The question required by this section may be modified to accommodate the naming of the officer or officers. Any voter desiring to vote "Yes" shall mark a check (✓) mark or a cross (✗ or +) mark or a line (-) in the square provided for such purpose immediately preceding the word "Yes," leaving the square immediately preceding the word "No," unchanged. Any voter desiring to vote "No" shall mark a check (✓) mark or cross (✗ or +) mark or a line (-) in the square provided for such purpose immediately preceding the word "No," leaving the square immediately preceding the word "Yes," unmarked.

The ballots shall be counted, returns made and canvassed as in other elections, and the results certified by the electoral boards to the court ordering such election. Thereupon, the court shall enter an order proclaiming the results of the election, and a duly certified copy of the order shall be transmitted to the State Board of Elections and to the governing bodies of the units of government affected.

Thereafter, the officer or officers shall be elected by the voters of the units of government desiring to share such officer or officers; however, the provisions of this section shall not reduce the term of any person holding an office at the time the election provided for in this section is held.

1971, Ex. Sess., c. 223, § 15.1-40.2; 1975, c. 517; 1976, c. 301; 1997, c. 587.



§ 15.2-1603. Appointment of deputies; their powers; how removed

The treasurer, the sheriff, the commissioner of the revenue, and the clerk of any circuit court may at the time he qualifies as provided in § 15.2-1522 or thereafter appoint one or more deputies, who may discharge any of the official duties of their principal during his continuance in office, unless it is some duty the performance of which by a deputy is expressly forbidden by law. The sheriff making an appointment of a deputy under the provisions of this section may review the record of the deputy as furnished by the Federal Bureau of Investigation prior to certification to the appropriate court as provided hereunder.

The sheriff may appoint as deputies medical and rehabilitation employees as are authorized by the State Compensation Board. Deputies appointed pursuant to this paragraph shall not be considered by the State Compensation Board in fixing the number of full-time or part-time deputies which may be appointed by the sheriff pursuant to § 15.2-1609.1.

The officer making any such appointment shall certify the appointment to the court in the clerk's office of which the oath of the principal of such deputy is filed, and a record thereof shall be entered in the order book of such court. Any such deputy at the time his principal qualifies as provided in § 15.2-1522 or thereafter, and before entering upon the duties of his office, shall take and prescribe the oath now provided for in § 49-1. The oath shall be filed with the clerk of the court in whose office the oath of his principal is filed, and such clerk shall properly label and file all such oaths in his office for preservation. Any such deputy may be removed from office by his principal. The deputy may also be removed by the court as provided by § 24.2-230.

Code 1950, § 15-485; 1952, c. 112; 1962, c. 623, § 15.1-48; 1971, Ex. Sess., c. 155; 1972, c. 549; 1976, c. 199; 1979, c. 660; 1997, c. 587.



§ 15.2-1604. Appointment of deputies and employment of employees; discriminatory practices by certain officers; civil penalty

A. It shall be an unlawful employment practice for a constitutional officer:

1. To fail or refuse to appoint or hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his compensation, terms, conditions or privileges of appointment or employment, because of such individual's race, color, religion, sex or national origin; or

2. To limit, segregate, or classify his appointees, employees or applicants for appointment or employment in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his status as an employee, because of the individual's race, color, religion, sex or national origin.

B. Nothing in this section shall be construed to make it an unlawful employment practice for a constitutional officer to hire or appoint an individual on the basis of his sex or national origin in those instances where sex or national origin is a bona fide occupational qualification reasonably necessary to the normal operation of that particular office. The provisions of this section shall not apply to policy-making positions, confidential or personal staff positions, or undercover positions.

C. With regard to notices and advertisements:

1. Every constitutional officer shall, prior to hiring any employee, advertise such employment position in a newspaper having general circulation or a state or local government job placement service in such constitutional officer's locality except where the vacancy is to be used (i) as a placement opportunity for appointees or employees affected by layoff, (ii) as a transfer opportunity or demotion for an incumbent, (iii) to fill positions that have been advertised within the past 120 days, (iv) to fill positions to be filled by appointees or employees returning from leave with or without pay, (v) to fill temporary positions, temporary employees being those employees hired to work on special projects that have durations of three months or less, or (vi) to fill policy-making positions, confidential or personal staff positions, or special, sensitive law-enforcement positions normally regarded as undercover work.

2. No constitutional officer shall print or publish or cause to be printed or published any notice or advertisement relating to employment by such constitutional officer indicating any preference, limitation, specification, or discrimination, based on sex or national origin, except that such notice or advertisement may indicate a preference, limitation, specification, or discrimination based on sex or national origin when sex or national origin is a bona fide occupational qualification for employment.

D. Complaints regarding violations of subsection A may be made to the Division of Human Rights of the Department of Law. The Division shall have the authority to exercise its powers as outlined in Article 4 (§ 2.2-520 et seq.) of Chapter 5 of Title 2.2.

E. Any constitutional officer who willfully violates the provisions of subsection C shall be subject to a civil penalty not to exceed $2,000.

1989, c. 718, § 15.1-48.1; 1997, c. 587; 2004, c. 453; 2012, cc. 803, 835.



§ 15.2-1605. Vacations; sick leave and compensatory time for certain officers and employees

A. "Employee," as used in this section, means an employee or deputy of the attorney for the Commonwealth, the treasurer, the commissioner of the revenue, the clerk of the circuit court, and the sheriff and shall also include the officers and employees of all courts whose salaries are paid by the Commonwealth.

B. Every county and city for which such employees work shall annually provide for each employee at least two weeks vacation with pay, at least seven days sick leave with pay, and such legal holidays as are provided for in § 2.2-3300. If any employee or deputy is required to work on any legal holiday, he shall receive, in lieu of the holiday, an equal amount of compensatory time with pay in the same calendar year in which such holiday occurs. The county or city may provide that vacation or sick leave may be accumulated or shall terminate within a given period of time; however, such vacation may not be accumulated in excess of six weeks. The cost of providing such benefits shall be borne in the same manner and on the same basis as the costs of the office are shared or as the excess fees therefrom may be shared.

C. For the purpose of computing the Commonwealth's financial obligations for accumulated vacation time of an employee under this section, the Commonwealth shall pay the lesser, and in any event only its proportional share, of the amount due to an employee for such time when computed (i) under the applicable counties' or cities' personnel policies, regulations and rules, or (ii) by treating the employee as a Commonwealth employee, under its applicable personnel policies, regulations and rules.

1972, c. 562, § 15.1-19.3; 1974, c. 103; 1977, c. 116; 1980, c. 547; 1984, c. 365; 1997, c. 587.



§ 15.2-1605.1. Supplementing compensation of certain county and city officers and their employees

Notwithstanding any other provision of law, the governing body of any county or city, in its discretion, may supplement the compensation of the sheriff, treasurer, commissioner of the revenue, director of finance, clerk of the circuit court, or attorney for the Commonwealth, or any of their deputies or employees, above the salary of any such officer, deputy or employee, in such amounts as it may deem expedient. Such additional compensation shall be wholly payable from the funds of any such county or city.

1970, c. 153, § 14.1-11.4; 1973, c. 437; 1974, c. 423; 1998, c. 872; 1999, c. 283; 2002, c. 832.



§ 15.2-1605.2. Salary increases for constitutional officers

In every locality of this Commonwealth, whenever the Compensation Board shall provide salary increases, including but not limited to cost-of-living increases, whether specifically for constitutional officers and their assistants or deputies or for the general compensation to be paid in the aggregate to a constitutional officer, pursuant to any statutory or other authority, no locality shall use such reimbursement for any purpose other than salary during the fiscal year. A locality shall distribute such salary in appropriate proportions to its constitutional officers and their assistants or deputies.

As used in this section, "constitutional officer" means the treasurer, sheriff, attorney for the Commonwealth, clerk of circuit court, or commissioner of revenue of any locality.

1998, c. 647.



§ 15.2-1606. Defense of constitutional officers; appointment of counsel

In the event that any treasurer, sheriff, attorney for the Commonwealth, clerk of the circuit court or commissioner of the revenue, or any deputy or assistant of any of such officers, is made defendant in any civil action arising out of the performance of his official duties and does not have legal defense provided under the insurance coverage of his office, such officer, or deputy or assistant thereto, may make application to the circuit court for the county or city in which he serves to assign counsel for his defense in such action. The court may, upon good cause shown, make such orders respecting the employment of an attorney or attorneys, including the attorney for the Commonwealth, as may be appropriate, and fix his compensation. Reimbursement of any expenses incurred in the defense of such charge may also be allowed by the court. Such legal fees and expenses shall be paid from the treasury of the county or city, and reimbursement shall be made from the Compensation Board in the proportions set out in § 15.2-1636.14.

1977, c. 554, § 15.1-66.4; 1985, c. 321; 1997, c. 587.



§ 15.2-1607. Providing legal fees and expenses for sheriffs and deputies

If any sheriff or deputy sheriff is arrested or indicted or otherwise prosecuted on any charge arising out of any act committed in the discharge of his official duties, and such charge is subsequently dismissed or there is rendered a verdict of not guilty, such sheriff or deputy sheriff may submit to the governing body of the locality in which he was elected or appointed a statement of legal fees and expenses incurred in his defense of such charge. The governing body may authorize that such legal fees and expenses, or any portion thereof, be paid from the treasury of such locality. If the affected sheriff or deputy sheriff disagrees with the action of the governing body, the officer may petition the circuit court for the county or city to award the fees and cost. The circuit court, sitting without a jury, shall hold a hearing on the matter. The court for good cause shown may order the governing body to pay all or any appropriate portion of the fees and cost.

1975, c. 30, § 15.1-66.3; 1983, c. 232; 1997, c. 587.



§ 15.2-1608. Treasurer

The voters in every county and city shall elect a treasurer unless otherwise provided by general law or special act. The treasurer shall exercise all the powers conferred and perform all the duties imposed upon treasurers by law. He may perform such other duties, not inconsistent with his office, as the governing body may request. The treasurer shall pay from the funds of the local government all properly authorized accounts submitted to him for payment. He shall be elected as provided by general law for a term of four years.

1997, c. 587.



§ 15.2-1608.1. Salaries of city treasurers

The annual salaries of city treasurers or any officers, whether elected or appointed, who hold the combined office of city treasurer and commissioner of the revenue, shall be as prescribed in the general appropriation act, except as otherwise prescribed in § 15.2-1636.12.

Notwithstanding the repeal of §§ 14-8.1, 14-68, 14-68.1, 14-68.2, 14-68.3 and 14-75, effective July 1, 1964, the prior authority of such sections is continued in effect as to any persons holding office on such date.

Code 1950, §§ 14-68 through 14-68.3; 1952, c. 479; 1956, cc. 606, 715; 1958, c. 371; 1960, c. 405; 1964, c. 386, § 14.1-55; 1966, c. 637; 1970, c. 679; 1972, cc. 617, 731; 1974, c. 271; 1976, c. 400; 1977, c. 565; 1979, c. 233; 1980, c. 588; 1983, c. 600; 1998, c. 872.



§ 15.2-1608.2. Salaries of county treasurers

The annual salaries of county treasurers or any officers, whether elected or appointed, who hold the combined office of county treasurer and commissioner of the revenue subject to the provisions of § 15.2-1636.17, shall be as prescribed in the general appropriation act, except as otherwise provided in § 15.2-1636.12.

Notwithstanding the repeal of §§ 14-68.1, 14-69, 14-69.1, 14-69.2, 14-69.3 and 14-75, effective July 1, 1964, the prior authority of such sections is continued in effect as to any person holding office on such date.

Code 1950, §§ 14-69 through 14-69.3; 1952, c. 479; 1956, c. 604; 1960, c. 415; 1964, c. 386, § 14.1-56; 1966, cc. 309, 566, 637; 1970, c. 679; 1972, c. 617; 1974, c. 271; 1976, c. 400; 1977, c. 565; 1979, c. 233; 1980, c. 588; 1983, c. 600; 1998, c. 872.



§ 15.2-1609. Sheriff

The voters in every county and city shall elect a sheriff unless otherwise provided by general law or special act. The sheriff shall exercise all the powers conferred and perform all the duties imposed upon sheriffs by general law. He shall enforce the law or see that it is enforced in the locality from which he is elected; assist in the judicial process as provided by general law; and be charged with the custody, feeding and care of all prisoners confined in the county or city jail. He may perform such other duties, not inconsistent with his office, as may be requested of him by the governing body. The sheriff shall be elected as provided by general law for a term of four years.

1997, c. 587.



§ 15.2-1609.1. Number of deputies

Except as provided in § 15.2-1603, the respective number of full-time deputies appointed by the sheriff of a county or city shall be fixed by the Compensation Board after receiving such recommendation of the board of supervisors of the county or the council of the city, as the case may be, as the board of supervisors or city council may desire to make. Such recommendation, if any, shall be made to the Compensation Board on or before April 1 of each year. In any county without a police force or any city without a police force that was created by the consolidation of a city and a county subsequent to July 1, 2011, pursuant to the provisions of Chapter 35 (§ 15.2-3500 et seq.), upon the request of the board of supervisors of such county or the council of such city, the number of such law-enforcement deputies shall be fixed at not less than one such deputy for each 1,500 population in such county or city excluding the population served by state educational institution police departments if the sheriff's department does not provide the majority of the law-enforcement activities to such population according to uniform crime reports compiled by the Department of State Police. The Compensation Board shall also consider any agreement the sheriff may have pursuant to § 15.2-1726 and any obligation he may have pursuant to this section to provide law enforcement for towns or townships in fixing the number of deputies. The governing body of any county or city may employ a greater number of law-enforcement deputies than fixed by the Compensation Board, provided that the county or city shall pay the total compensation and all employer costs for such additional deputies.

Code 1950, § 14-83; 1964, c. 386, § 14.1-70; 1971, Ex. Sess., c. 155; 1973, c. 180; 1979, cc. 236, 660; 1980, c. 146; 1983, c. 382; 1989, c. 293; 1998, cc. 276, 290, 305, 307, 327, 872; 2011, cc. 339, 350.



§ 15.2-1609.2. Sheriffs' salaries; salaries of certain full-time deputies; maximum limits

A. The sheriffs of the counties and the cities of the Commonwealth and their full-time deputies shall be paid salaries for their services and allowances for the necessary expenses incurred in the performance of their duties, to be determined as hereinafter provided.

B. The annual salaries of the sheriffs of the counties and cities of the Commonwealth shall be as prescribed in the general appropriation act, except as otherwise provided in subsection C.

C. Any sheriff whose salary in the year ending June 30, 1980, included an increase under deleted provisions of former § 14.1-74 shall receive the same amount of such increase for the terms in which he continues in office.

D. The annual salary of each full-time deputy sheriff who is primarily a courtroom security officer, a correctional officer or a law-enforcement officer shall be determined by the sheriff in whose service he is employed and shall be reported to the Compensation Board by the sheriff at the time he files his report for the allowance of the expenses of his office as provided in § 15.2-1636.7 and at any time thereafter when the sheriff effects a change in the salary or employs a new such deputy sheriff. Such salaries as determined by the respective sheriff shall conform to the requirements set forth in subsection E and shall not in the aggregate exceed the aggregate allowance by the Compensation Board for personal services to the respective sheriffs for such deputy sheriffs.

However, notwithstanding any contrary provisions of this section and of § 15.2-1636.8, the salary of any full-time deputy sheriff who, in addition to having primary duties related to courtroom security, corrections or law enforcement, also supervises other deputy sheriffs, or who is designated an investigator by the sheriff in whose services he is employed, shall be fixed and determined by the Compensation Board. Nothing in this section shall prohibit the Compensation Board from setting salary levels of civil process officers in localities having a population of more than one hundred thousand at a level equal to salary levels of deputy sheriffs who are primarily courtroom security, correctional, or law-enforcement officers.

E. The salary range of any full-time deputy sheriff who is primarily a courtroom security officer, a correctional officer or a law-enforcement officer and, if employed on or after July 1, 1974, also has a high school education or the equivalent thereof, shall be no less than that of a correctional officer within the classification and pay system for state employees and shall be administered in accordance with regulations for that system administered by the Department of Human Resource Management. The Governor shall provide the Compensation Board the salary range and regulations within that system as of July 1, 1980, and as of any subsequent date on which changes in the salary ranges and regulations may be adopted.

F. The salary of any deputy sheriff shall not exceed ninety percent of the salary of the sheriff by whom he is employed.

Code 1950, §§ 14-81, 14-86, 14-86.1; 1952, c. 331; 1954, c. 683; 1956, c. 609; 1958, c. 349; 1960, c. 505; 1962, cc. 292, 439, 510, 572; 1964, cc. 386, 656, §§ 14.1-73, 14.1-74; 1966, cc. 16, 364, 704; 1970, c. 678; 1971, Ex. Sess., c. 155; 1972, c. 617; 1973, c. 519; 1974, c. 271; 1976, c. 595; 1978, c. 588; 1980, cc. 587, 588, §§ 14.1-73.1:1, 14.1-73.1:2, 14.1-73.1:3; 1981, cc. 383, 406; 1983, c. 600; 1985, c. 406; 1998, c. 872; 2000, cc. 66, 657.



§ 15.2-1609.3. Fees and mileage allowances

A. Every sheriff, and every sheriff's deputy, shall collect all fees and mileage allowances provided by law for the services of such officer, other than those he is entitled to receive from the Commonwealth or from the county or city for which he is elected or appointed and fees and mileage allowances provided for services in connection with the prosecution of any criminal matter in the circuit courts. However, no fee shall be charged for serving any public orders, for summoning or impaneling grand juries, or for services in elections except as provided under Title 24.2.

B. All fees and mileage allowances accruing in connection with any civil or criminal matter shall be collected by the clerk of the court in which the case is heard and paid by him into the treasury of the county or city in which the case is heard. All fees collected by or for every sheriff and deputy shall be paid into the treasury of the county or city for which he is elected or appointed, on or before the tenth day of the month next succeeding that in which the fees are collected. The treasurer of each county and city shall credit such amounts in excess of such fees received in fiscal year 1994 to the account of the Commonwealth to be remitted to the State Treasurer along with other funds due to the Commonwealth.

C. In any case in which a sheriff makes a levy and advertises property for sale and by reason of a settlement between the parties to the claim or suit he is not permitted to sell under the levy, the sheriff is not entitled to any commissions, but in addition to his fees for making the levy and return, he shall be entitled to recover from the party for whom the services were performed the expenses incurred for advertisement of the proposed sale of the property.

D. When, after distraining or levying on tangible property the officer neither sells nor receives payment and either takes no forthcoming bond or takes one which is not forfeited, he shall, if not in default, have in addition to the $1 for a bond, if one was taken, a fee of $12. If the fee is more than one-half of what his commission would have amounted to if he had received payment, he shall, whether a bond was taken or not, receive a fee of at least $1 and so much more as is necessary to equal the one-half.

Code 1950, §§ 14-82, 14-100, 14-105, 14-106; 1964, c. 386, §§ 14.1-69, 14.1-89, 14.1-94, 14.1-95; 1971, Ex. Sess., c. 155; 1975, c. 591; 1995, c. 51; 1997, c. 208; 1998, c. 872; 2004, c. 210.



§ 15.2-1609.4. Records of expenses of sheriffs and full-time deputies

Each sheriff and each full-time deputy shall keep a record of all expenses incurred by him including expenses for traveling, telephone, telegraph, clerical assistance, office facilities and supplies, bond premiums, cook hire, maintenance and repair cost of automobile police radio equipment including radio transmitter system and all accessories thereto, and any other expense incident to his office. Each full-time deputy shall file a monthly report with his principal showing in detail the expenses incurred by him. Each sheriff shall also include in the report the mileage which was incurred for himself and each full-time deputy as a result of patrolling performed at the direction of the sheriff, the mileage to and from the residence of the sheriff or full-time deputy and the place where the sheriff or full-time deputy starts his duty and the mileage shall be an allowable expense of the sheriff's department.

Code 1950, § 14-87, p. 71; 1952, c. 714; 1964, c. 386, § 14.1-75; 1971, Ex. Sess., c. 155; 1978, c. 666; 1983, c. 317; 1998, c. 872.



§ 15.2-1609.5. Submission of statement of expenses

Each sheriff shall submit a monthly statement of all traveling expenses incurred by him, and by each of his full-time deputies, to his county or city. The county or city shall pay the expenses to the person or vendor entitled thereto and submit same to the Compensation Board for reimbursement if within the sheriff's annual budget approved by the Board. Payments due counties and cities under this section shall be paid to the county or city within ninety days following the receipt by the Compensation Board of a completed statement of monthly expenses.

Code 1950, § 14-88; 1964, c. 386, § 14.1-76; 1971, Ex. Sess., c. 155; 1983, c. 382; 1985, c. 271; 1998, c. 872.



§ 15.2-1609.6. Agreements regarding traveling expenses

Notwithstanding the provisions of § 15.2-1609.5, the governing body of any county or city may, with the approval of the Compensation Board, enter into such agreement with the sheriff of such county or city with respect to the traveling expenses, including the use of privately owned vehicles, of such sheriff and his deputies as the governing body may deem proper. With the consent of the Compensation Board, in any county having a regular police force authorized by law and in which the jail of another county or city has been adopted as the jail of such county, the police officers, in place of the sheriff, who transport any persons charged with violation of a state law under order of the judge of the circuit court of such county to the jail so adopted, shall receive the same mileage as the sheriff would have received had he transported such persons. Any such police officer transporting any such person shall make claim for mileage on the same forms the sheriff uses for such claims and in the same manner. When any such mileage is collected by any police officer, he shall pay the same into the county treasury and the payment of such mileage shall be made in the manner provided for the payment of mileage to sheriffs.

Code 1950, § 14-89; 1964, c. 386, § 14.1-77; 1971, Ex. Sess., c. 155; 1998, c. 872.



§ 15.2-1609.7. Salaries and expense allowances to be paid by Commonwealth

The Commonwealth shall pay the salaries and expense allowances of such sheriffs and their full-time deputies, and of the compensation and expense allowances of their part-time deputies, fixed as provided except that beginning July 1, 1982, such payments to any eligible county or newly formed city under the provisions of Chapter 39 (§ 15.2-3900 et seq.) or Chapter 35 (§ 15.2-3500 et seq.) of this title, which elects to receive state law-enforcement assistance in accordance with the terms of Article 8 (§ 9.1-165) of Chapter 1 of Title 9.1 shall be reduced by an amount equal to the salaries and expense allowances of its law-enforcement deputy sheriffs or the amount of state assistance to be received by the county or newly formed city under the provisions of Chapter 39 (§ 15.2-3900 et seq.) or Chapter 35 (§ 15.2-3500 et seq.) of this title, pursuant to Article 8 (§ 9.1-165 ) of Chapter 1 of Title 9.1, whichever is the lesser. Such salaries shall be paid in equal monthly installments and the expense allowances shall be paid monthly when the amount thereof is established as hereinabove provided, except that the Board may provide advance payments on a monthly pro rata basis to any county or city and adjust subsequent monthly advances based on actual expenditures incurred in the preceding month. Notwithstanding the provisions of this section, the General Assembly, through the general appropriation act, may allow any locality receiving a 100 percent apportionment of law-enforcement assistance to continue to receive such full apportionments.

Code 1950, § 14-91; 1964, c. 386, § 14.1-79; 1971, Ex. Sess., c. 155; 1972, c. 564; 1979, c. 83; 1981, c. 485; 1983, c. 326; 1986, c. 235; 1998, c. 872.



§ 15.2-1609.8. Payments to counties having certain optional forms of organization and government

The Compensation Board shall, in the manner provided by law, determine the compensation and expense allowances for the sheriff, and his deputies, of each county which has adopted or hereafter adopts any form of county organization and government provided for in Chapter 5 (§ 15.2-500 et seq.), Chapter 6 (§ 15.2-600 et seq.) or Chapter 8 (§ 15.2-800 et seq.) of this title, so long as such county shall continue such form of county organization and government in effect in such county, as if such county had not adopted any such form of government, but the salaries and expense allowances shall be paid into the general fund of the treasury of such county. The actual compensation and expense allowance to be paid the sheriff, and his deputies, of any such county shall be fixed as provided in the form of county organization and government adopted by such county, without regard to the limits provided for in this article, and shall be paid by such county.

The provisions of this section shall also be applicable to any county which adopts and has in effect in such county any other optional form of county organization and government which may be provided by law, if such form of county organization and government shall provide that the entire compensation of the sheriff of such county shall be fixed by authorities of the county and paid by the county.

Code 1950, § 14-93; 1964, c. 386, § 14.1-82; 1971, Ex. Sess., c. 236; 1979, c. 83; 1998, c. 872.



§ 15.2-1609.9. Compensation of part-time deputies

The part-time deputies of sheriffs shall not receive fixed salaries, but shall be entitled to receive reasonable compensation for their services and allowances for their expenses, to be determined and paid as hereinafter provided. Each such part-time deputy shall keep a record of all services performed by him as such, which shall be reported to the sheriff whose deputy he is. The sheriff shall likewise keep a record of all services performed by each part-time deputy. Each sheriff shall file a monthly report with the board of supervisors or other governing body of the county or city council, as the case may be, on or before the fifth day of the month next succeeding that in which such services are performed, showing in detail all services and hours of service rendered by part-time deputies. The board of supervisors or other governing body or the city council shall recommend to the Compensation Board what in its judgment is a fair compensation to pay each individual part-time deputy of a sheriff on the basis of such reports, except that the limit for compensation per hour of service shall not exceed the hourly equivalent of the minimum annual salary paid a full-time deputy sheriff who performs like services in the same county or city. In addition, mileage and other expenses for rendering the services shall be paid. If in the judgment of the governing body such limit would work a hardship on a particular part-time deputy sheriff, each sum may be increased with the written approval of the judge of the circuit court of the county or city for which such officer is appointed.

Code 1950, § 14-90; 1964, c. 386, § 14.1-78; 1971, Ex. Sess., c. 155; 1972, c. 225; 1980, c. 550; 1998, c. 872.



§ 15.2-1610. Standard uniforms and motor vehicle markings to be adopted by sheriffs

A. Except as provided in § 15.2-1611, all uniforms used by sheriffs and their deputies and police officers under the direct control of a sheriff while in the performance of their duties shall (i) easily identify local law-enforcement officers to members of the public, (ii) be of a design and style approved by the sheriff of the locality, and (iii) be worn according to the policies established by the sheriff of the locality.

B. All marked motor vehicles used by sheriffs' offices shall be solid dark brown or, with the concurrence of the local governing body and the local sheriff, some other solid color, with a reflectorized gold, five-point star on each front side door. The lettering on such stars shall say "Sheriff's Office" or "Sheriff" in a half-circle above the Seal of the Commonwealth or the seal of the jurisdiction. The name of the county or city shall be placed in a half-circle below the Seal. The words "Sheriff's Office" or "Sheriff" shall be placed on the rear of the trunk.

C. All sheriffs' offices shall be in full compliance with specifications for uniforms and motor vehicle markings, if the sheriff prescribes that uniforms be worn and marked motor vehicles be utilized.

1988, c. 626, § 15.1-90.3; 1997, c. 587; 1998, c. 413; 2005, cc. 337, 452; 2008, c. 284; 2015, c. 132.



§ 15.2-1611. Alternate clothing for sheriff and deputies

When the duties of a sheriff or deputy sheriff are such that the wearing of the standard sheriff's uniform would adversely limit the effectiveness of the sheriff's or deputy sheriff's ability to perform his prescribed duties, then clothing appropriate for the duties to be performed may be required by the sheriff.

1984, c. 398, § 15.1-90.2; 1997, c. 587.



§ 15.2-1612. Wearing of same or similar uniforms by unauthorized persons; penalty

Any unauthorized person who wears a uniform identical to or substantially similar to a standard uniform used by an office of sheriff in accordance with § 15.2-1610 with the intent to deceive a casual observer or with the intent to impersonate the office of sheriff is guilty of a Class 1 misdemeanor. A second or subsequent offense is punishable as a Class 6 felony.

For purposes of this section, "substantially similar" means so similar in appearance as to be likely to deceive the casual observer.

1988, c. 626, § 15.1-90.4; 1997, c. 587; 2005, cc. 337, 452; 2013, c. 431.



§ 15.2-1612.1. Deputy sheriffs to complete course of instruction established by Department of Criminal Justice Services

Any full-time deputy sheriff not employed on July 1, 1971, shall successfully complete a course of instruction established by the Department of Criminal Justice Services as provided in clause (i) of subdivision 2 of § 9.1-102.

1972, c. 716, § 14.1-73.2; 1973, c. 216; 1974, c. 571; 1975, c. 387; 1976, c. 705; 1979, c. 419; 1980, c. 587; 1984, c. 779; 1998, c. 872.



§ 15.2-1613. Operation of sheriff's office

Any county or city may appropriate funds for the operation of the sheriff's office.

In addition to those items listed in § 15.2-1615.1, counties and cities shall provide at their expense in accordance with standards set forth in § 15.2-1610 a reasonable number of uniforms and items of personal equipment required by the sheriff to carry out his official duties.

1986, c. 139, § 15.1-137.3; 1990, c. 68; 1997, c. 587.



§ 15.2-1613.1. Processing fee may be imposed on certain individuals

Any county or city may by ordinance authorize a processing fee not to exceed $25 on any individual admitted to a county, city, or regional jail following conviction. The fee shall be ordered as a part of court costs collected by the clerk, deposited into the account of the treasurer of the county or city and shall be used by the local sheriff's office to defray the costs of processing arrested persons into local or regional jails. If processing costs are incurred by a regional jail rather than a local sheriff's office, the fees collected pursuant to such ordinance may be used by the regional jail to defray the costs of processing arrested persons. Where costs are incurred by a sheriff's office and a regional jail the fees collected pursuant to such ordinance may be divided proportionately as determined by the local governing body or bodies, between the sheriff's office and the regional jail. Where costs are incurred by a police department for booking or fingerprinting services, the fees collected pursuant to such ordinance may be divided proportionately as determined by the local governing body or bodies, between the sheriff's office and the police department.

2002, c. 840; 2003, c. 623; 2011, cc. 300, 664.



§ 15.2-1614. Destruction of receipts

Every sheriff shall maintain in his office all official receipt books showing receipt of any funds in his custody or that of the court, all cancelled checks showing payments from any such funds, and all statements of bank accounts in which funds of the sheriff's office are deposited. Such books, checks, receipt books and statements shall be maintained for a period of three years after they are audited by any individual or entity authorized by § 15.2-1615 to inspect them and thereafter may be destroyed in accordance with retention regulations established pursuant to the Virginia Public Records Act (§ 42.1-76 et seq.).

1976, c. 468, § 15.1-84.1; 1982, c. 493; 1993, c. 334; 1997, c. 587.



§ 15.2-1614.1. Expense of boarding and lodging jurors

Whenever it is necessary for a sheriff or sergeant to pay for the board and lodging of juries, he shall obtain a receipt for the funds so spent and on or before the fifth day of the month next succeeding he shall present such bill to the board of supervisors or other governing body of the county or to the city council, as the case may be, which shall, if it is found correct, reimburse the sheriff or sergeant for the amount so spent by him for such purpose. The county or city shall be reimbursed by the Commonwealth for all sums so expended on account of any criminal trial involving an offense against the Commonwealth.

Code 1950, § 14-94; 1964, c. 386, § 14.1-83; 1998, c. 872.



§ 15.2-1615. Sheriff to deposit funds, keep account of receipts and disbursements, keep books open for inspection

A. All money received by the sheriff shall be deposited intact and promptly with the county or city treasurer or Director of Finance, except that the sheriff shall maintain an official account for (i) funds collected for or on account of the Commonwealth or any locality or person pursuant to an order of the court and fees as provided by law and (ii) funds held in trust for prisoners held in local correctional facilities, in accordance with procedures established by the Board of Corrections pursuant to § 53.1-68.

The sheriff's official accounts shall be secured in accordance with the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.).

B. The sheriff shall keep the books, papers, receipt books and statements pertaining to the receipts and disbursements of his office at all times ready for inspection by the Auditor of Public Accounts or any other certified public accountant authorized by the governing body. Furthermore, the accounts and books of the sheriff shall be included in the audit of the local government conducted pursuant to § 15.2-2511.

1993, c. 334, § 15.1-83.1; 1997, c. 587.



§ 15.2-1615.1. Manner of payment of certain items in budgets of sheriffs

A. Whenever a sheriff purchases office furniture, office equipment, stationery, office supplies, telephone or telegraph service, postage, or repairs to office furniture and equipment in conformity and within the limits of allowances duly made and contained in the then current budget of any such sheriff under the provisions of this chapter, the invoices therefor, after examination as to their correctness, shall be paid by the county or city directly to the vendors, and the Commonwealth shall monthly reimburse the county or city the cost of such items on submission by such sheriff to the Compensation Board of duplicate invoices and such other information or evidence as the Compensation Board may deem necessary. This procedure shall also apply to the payment of the premiums on the official bonds of such sheriffs, their deputies and employees, to the premiums on burglary and other insurance, and for any physical examinations required pursuant to § 15.2-1705 for a sheriff and each of his full-time deputies at a rate specified by the Compensation Board.

B. The Compensation Board may allow as an expense allowance to the sheriff of any county or city the cost of operation, maintenance and repair of a closed circuit television system and all accessories thereto or of leasing electronic security equipment or making repairs to the same, which system and equipment are installed in any jail under his control for the surveillance of prisoners.

1964, c. 386, § 14.1-80; 1968, c. 607; 1971, Ex. Sess., c. 155; 1979, c. 83; 1983, c. 382; 1985, c. 271; 1998, c. 872.



§ 15.2-1616. When deputy may act in place of sheriff

When for any cause it is improper for the sheriff of any county or city to serve any process or notice or to summon a jury, such process may be directed to any deputy of the sheriff, and the process or notice may be served and the jury summoned by any such deputy.

Code 1950, § 15-509; 1962, c. 623, § 15.1-74; 1971, Ex. Sess., c. 155; 1997, c. 587.



§ 15.2-1617. Deputies of deceased sheriffs

If any sheriff dies during his term of office, his chief deputy shall have the same right to remove any deputy from office and to appoint another, that the sheriff himself, if alive, would have had; or any such deputy may be removed by order of the circuit court for the county or city of which his principal was sheriff; but unless so removed, the deputies of such sheriff, in office at the time of his death, shall continue in office until the qualification of any new sheriff, and execute the office in the name of the deceased, in like manner as if the sheriff had continued alive until such qualification. Any default or misfeasance in office of any such deputy shall be as much a breach of the condition of the bond of the sheriff, and of the bond of such deputy, as if the sheriff had continued alive and in the exercise of his office.

Code 1950, § 15-510; 1962, c. 623, § 15.1-75; 1971, Ex. Sess., c. 155; 1997, c. 587.



§ 15.2-1618. Compensating certain law-enforcement officers disabled in performance of duty

All counties and cities shall provide for the relief of any sheriff or deputy sheriff who is disabled, totally or partially, by injury or illness as the direct or proximate result of the performance of his duty, including the presumption under § 51.1-813. Such total disability retirement benefits shall be not less than those provided under the disability retirement provisions of § 51.1-404 of the Virginia Retirement System.

1976, c. 772, § 15.1-75.1; 1997, c. 587.



§ 15.2-1619. When officers not to take obligations

No officer shall, by color of his office, take any obligation of or for any person in his custody, otherwise than is directed by law.

Code 1950, § 15-513; 1962, c. 623, § 15.1-78; 1997, c. 587.



§ 15.2-1620. Process, etc., sent to officer by mail

Any sheriff or other officer may transmit by mail to the proper officer, with his return thereon, any order, warrant or process which came to his hands from beyond his locality and proof that any order, warrant or process was put into the post office, duly addressed to any officer, and that the postage thereon was paid, shall be prima facie evidence of the receipt thereof by the officer to whom the same is addressed, by due course of mail, and this prima facie evidence may be furnished by the receipt taken, at the time the order, warrant or process is put into the post office, from the postmaster, or his deputy, and the certificate of a magistrate of the acknowledgment of the receipt before him. However, an officer may protect himself from a forfeiture or fine upon such proof, by making oath that he did not himself receive the order, warrant or process, so addressed to him, and that he verily believes it was not received by any of his deputies.

Code 1950, § 15-518; 1962, c. 623, § 15.1-83; 1997, c. 587.



§ 15.2-1621. Receipts to be given by officers

Every officer shall deliver to each person who pays him, or from whose property he makes taxes, levies, militia fines or officers' fees, a receipt for all that is so paid or made, with a statement showing how much thereof is for taxes, how much for levies, how much for militia fines and how much for officers' fees, and also the bills for such fees. Any officer failing herein shall forfeit to such person four dollars.

Code 1950, § 15-519; 1962, c. 623, § 15.1-84; 1997, c. 587.



§ 15.2-1622. Judgment against officer for money due from him

If any officer or his deputy makes a return upon any order, warrant or process by which it appears that he has received any sum of money by virtue of such order, warrant or process or, having received any sum of money by virtue of any warrant, order or process, he fails to make proper return thereof, the person entitled to such sum of money may, by motion to the court to which, or to the clerk's office of which, such order, warrant or process was returnable, recover against such officer and his sureties and against his and their personal representatives the amount so received, with interest thereon at the annual rate of fifteen percent from the time such order, warrant or process was returnable till payment; and, upon such motion, the fact that such order, warrant or process has not been returned, as herein required, shall be prima facie proof that the whole amount required thereby to be made, principal, interest and costs, has been collected. When such collection or return is made by a deputy, there may also be a like motion and judgment against such deputy and his sureties and against his and their personal representatives.

Code 1950, § 15-520; 1962, c. 623, § 15.1-85; 1997, c. 587.



§ 15.2-1623. Judgment for officer or sureties against deputy, etc., when officer liable for misconduct of deputy

If any deputy of a sheriff or other officer commits any default or misconduct in office for which his principal or the personal representative of such principal is liable, or for which a judgment or decree shall be recovered against either, the principal or his personal representative may, on motion, obtain a judgment against such deputy and his sureties, and their personal representatives, for the full amount for which such principal or his personal representative may also be so liable or for which such judgment or decree may have been rendered. However, no judgment shall be rendered by virtue of this section for money for which any other judgment or decree has been previously rendered against such deputy or his sureties or their personal representatives.

Code 1950, § 15-521; 1962, c. 623, § 15.1-86; 1971, Ex. Sess., c. 155; 1997, c. 587.



§ 15.2-1624. When judgment against officer or sureties has been obtained and paid

If any judgment or decree is obtained against a sheriff, or other officer, or his sureties, or their personal representatives, for or on account of the default or misconduct of any such deputy and shall be paid in whole or in part by any defendant therein, he or his personal representative may, on motion, obtain a judgment or decree against such deputy and his sureties and their personal representatives for the amount so paid, with interest thereon from the time of such payment and five percent damages on such amount.

Code 1950, § 15-522; 1962, c. 623, § 15.1-87; 1971, Ex. Sess., c. 155; 1997, c. 587.



§ 15.2-1625. In what court motions may be made

Any motion under either § 15.2-1623 or § 15.2-1624 may be made in the circuit court for the county or city in which the default or misconduct of the deputy occurred or was committed.

Code 1950, § 15-523; 1962, c. 623, § 15.1-88; 1997, c. 587.



§ 15.2-1626. Attorney for the Commonwealth

The voters in every county and city shall elect an attorney for the Commonwealth unless otherwise provided by general law or special act. The attorney for the Commonwealth shall exercise all the powers conferred and perform all the duties imposed upon such officer by general law. He may perform such other duties, not inconsistent with his office, as the governing body may request. He shall be elected as provided by general law for a term of four years. Every county and city may, with the approval of the Compensation Board, provide for employing compensated assistants to the attorney for the Commonwealth as in the opinion of the Compensation Board may be required. Such assistant or assistants shall be appointed by the attorney for the Commonwealth for a term coterminous with his own. The compensation for such assistants to the attorneys for the Commonwealth shall be as provided for assistants to attorneys for the Commonwealth under § 15.2-1627.1.

1997, c. 587.



§ 15.2-1627. Duties of attorneys for the Commonwealth and their assistants

A. No attorney for the Commonwealth, or assistant attorney for the Commonwealth, shall be required to carry out any duties as a part of his office in civil matters of advising the governing body and all boards, departments, agencies, officials and employees of his county or city; of drafting or preparing county or city ordinances; of defending or bringing actions in which the county or city, or any of its boards, departments or agencies, or officials and employees thereof, shall be a party; or in any other manner of advising or representing the county or city, its boards, departments, agencies, officials and employees, except in matters involving the enforcement of the criminal law within the county or city.

B. The attorney for the Commonwealth and assistant attorney for the Commonwealth shall be a part of the department of law enforcement of the county or city in which he is elected or appointed, and shall have the duties and powers imposed upon him by general law, including the duty of prosecuting all warrants, indictments or informations charging a felony, and he may in his discretion, prosecute Class 1, 2 and 3 misdemeanors, or any other violation, the conviction of which carries a penalty of confinement in jail, or a fine of $500 or more, or both such confinement and fine. He shall enforce all forfeitures, and carry out all duties imposed upon him by § 2.2-3126. He may enforce the provisions of subsection D of § 18.2-268.3.

1977, c. 584, § 15.1-8.1; 1978, c. 141; 1988, c. 389; 1997, c. 587; 2011, c. 210.



§ 15.2-1627.1. Salaries of attorneys for the Commonwealth and assistants

A. The annual salaries of attorneys for the Commonwealth shall be as prescribed in the general appropriation act, except as otherwise provided in § 15.2-1636.12.

In cities and counties having a population of more than 35,000 inhabitants, the Compensation Board, in determining the salary for the assistants to the attorney for the Commonwealth, shall consider the provisions of §§ 15.2-1628 and 15.2-1630 requiring that such attorneys serve on a full-time basis, and shall also consider the amount of the salaries paid to the assistants to the city or county attorney of such city or county.

These same factors shall also be considered in determining the salary for assistants to the attorney for the Commonwealth in cities having a population of more than 17,000 inhabitants, and less than 35,000 inhabitants when the council for such city and the Compensation Board shall concur that the attorney for the Commonwealth and all assistant attorneys for the Commonwealth shall devote full time to their duties, and shall not engage in the private practice of law.

Any city served by a full-time attorney for the Commonwealth on January 1, 1993, under the provisions hereof shall continue to be served by a full-time attorney for the Commonwealth in the event the population of such city shall have fallen below the 17,000 population threshold in the most recent U.S. census and shall be administered in the same manner as cities with populations in excess of 17,000 but of 35,000 or less. In such jurisdictions, the attorney for the Commonwealth and his assistant attorneys and their successors in office shall be subject to the requirements regarding full-time service and part-time private practice as in effect for such positions on January 1, 1993. No further action by the council of the city or the Compensation Board shall be necessary.

B. Each assistant attorney for the Commonwealth authorized by law, if his services shall be deemed necessary by the Compensation Board, shall receive an annual salary which shall not exceed ninety percent of the salary received by the attorney for the Commonwealth of his county or city. However, after January 1, 1980, in cities having a population of more than 35,000 inhabitants, the Compensation Board shall not provide any compensation for any assistant attorney for the Commonwealth when the attorney for the Commonwealth for any such city does not serve on a full-time basis or engages in the practice of law outside of his duties as attorney for the Commonwealth.

Code 1950, § 14-66; 1950, p. 637; 1952, c. 566; 1954, cc. 648, 662; 1956, c. 630; 1964, c. 386, § 14.1-53; 1966, c. 279; 1970, c. 551; 1972, c. 215; 1973, c. 126; 1974, c. 429; 1976, c. 689; 1977, c. 623; 1980, c. 588; 1981, c. 415; 1983, c. 600; 1989, c. 293; 1993, cc. 446, 620; 1998, c. 872.



§ 15.2-1627.2. Disposition of fees of attorneys for the Commonwealth

Every such attorney for the Commonwealth shall, however, continue to collect all fees which he may be entitled to receive by law, other than from the Commonwealth and any political subdivision, and shall dispose of the same as in this section provided. One-half of all fees to which attorneys for the Commonwealth are entitled for the performance of official duties or functions, shall be paid by them or such official as may collect the same, not later than the tenth day of the month following their receipt, into the treasuries of their respective counties and cities, and the remaining one-half of all such fees shall be paid by such official as may collect the same into the state treasury, not later than the tenth day of the month following their receipt.

Code 1950, § 14-67; 1964, c. 386, § 14.1-54; 1998, c. 872.



§ 15.2-1627.3. Attorneys for the Commonwealth and city attorneys; in criminal cases; when no costs or fees taxed

The fees of attorneys for the Commonwealth in all felony and misdemeanor cases in which there is a conviction and sentence not set aside on appeal or a judgment for costs against the prosecutor, and for expenditures made in the discharge of his duties shall be as follows:

For each trial of a single count felony indictment, $40.

For each trial of a multiple count felony indictment, $40 per count.

For each person tried for a misdemeanor in his circuit court, $15, and for each person prosecuted by him before such court of his county or city for a misdemeanor, which he is required by law to prosecute, or upon an indictment found by a grand jury, $15, and in every misdemeanor case so prosecuted the court or judge shall tax in the costs and enter judgment for such misdemeanor fee.

No attorney for the Commonwealth or city attorney shall receive a fee for appearing in misdemeanor cases before a district court notwithstanding any provision of law to the contrary.

No costs or fees shall be taxed for, or in any way allowed to, an attorney for the Commonwealth of any city or county or a city attorney of any city in any case, unless he in person, or by a duly authorized assistant, actually appears and prosecutes the proceedings before the court.

Code 1950, §§ 14-99, 14-130; 1964, c. 386, §§ 14.1-88, 14.1-121; 1975, c. 591; 1983, c. 229; 1998, c. 872; 1999, c. 9; 2010, c. 874; 2011, c. 890.



§ 15.2-1627.4. Coordination of multidisciplinary response to sexual assault

The attorney for the Commonwealth in each political subdivision in the Commonwealth shall coordinate the establishment of a multidisciplinary response to criminal sexual assault as set forth in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, and hold a meeting, at least annually, to: (i) discuss implementation of protocols and policies for sexual assault response teams consistent with those established by the Department of Criminal Justice Services pursuant to subdivision 45 of § 9.1-102; and (ii) establish and review guidelines for the community's response, including the collection, preservation, and secure storage of evidence from Physical Evidence Recovery Kit examinations consistent with § 19.2-165.1. The following persons or their designees shall be invited to participate in the annual meeting: the attorney for the Commonwealth; the sheriff; the director of the local sexual assault crisis center providing services in the jurisdiction, if any; the chief of each police department and the chief of each campus police department of any institution of higher education in the jurisdiction, if any; a forensic nurse examiner or other health care provider who performs Physical Evidence Recovery Kit examinations in the jurisdiction, if any; and the director of the victim/witness program in the jurisdiction, if any.

2009, c. 817; 2012, cc. 343, 625.



§ 15.2-1627.5. Coordination of multidisciplinary response to child sexual abuse

A. The attorney for the Commonwealth in each jurisdiction in the Commonwealth shall establish a multidisciplinary child sexual abuse response team, which may be an existing multidisciplinary team. The multidisciplinary team shall conduct regular reviews of new and ongoing reports of felony sex offenses in the jurisdiction involving a child and the investigations thereof and, at the request of any member of the team, may conduct reviews of any other reports of child abuse and neglect or sex offenses in the jurisdiction involving a child and the investigations thereof. The multidisciplinary team shall meet frequently enough to ensure that no new or ongoing reports go more than 60 days without being reviewed by the team.

B. The following individuals, or their designees, shall participate in review meetings of the multidisciplinary team: the attorney for the Commonwealth; law-enforcement officials responsible for the investigation of sex offenses involving a child in the jurisdiction; a representative of the local child protective services unit; a representative of a child advocacy center serving the jurisdiction, if one exists; and a representative of an Internet Crimes Against Children task force affiliate agency serving the jurisdiction, if one exists. In addition, the attorney for the Commonwealth may invite other individuals, or their designees, including the school superintendent of the jurisdiction; a representative of any sexual assault crisis center serving the jurisdiction, if one exists; the director of the victim/witness program serving the jurisdiction, if one exists; and a health professional knowledgeable in the treatment and provision of services to children who have been sexually abused.

2014, cc. 780, 801.



§ 15.2-1628. (For applicability, see note) Attorneys for the Commonwealth and assistants in certain counties to devote full time to duties; no additional compensation for substituting for or assisting any other attorney for the Commonwealth or assistant

A. In counties having a population of more than 35,000, attorneys for the Commonwealth and all assistant attorneys for the Commonwealth shall devote full time to their duties, and shall not engage in the private practice of law.

Any attorney for the Commonwealth or assistant attorney for the Commonwealth shall, however, have a reasonable time, not to exceed thirty days, after assuming such office to provide for his disassociation from the private practice of law, if such attorney for the Commonwealth or assistant attorney for the Commonwealth was previously engaged in the private practice of law.

B. The provisions of this section shall not apply in counties reaching a population of more than 35,000, which had a population of 35,000 or less immediately prior to the commencement of the term for which the attorney for the Commonwealth sought office.

C. Notwithstanding any other provisions of law, no attorney for the Commonwealth or assistant required to devote full time to his duties shall receive any additional compensation from the Commonwealth or any county or city for substituting for or assisting any other attorney for the Commonwealth or his assistant in any criminal prosecution or investigation.

D. In any county where, on January 1, 1993, attorneys for the Commonwealth were required to devote full time to their duties in accordance with subsection A of this section, they and all assistant attorneys for the Commonwealth and their successors shall continue to devote full time to their duties and shall not engage in the private practice of law.

1977, c. 623, § 15.1-50.1; 1981, c. 296; 1982, c. 474; 1983, c. 361; 1991, c. 270; 1993, c. 858; 1994, cc. 780, 792; 1997, c. 587.



§ 15.2-1629. Part-time attorneys for the Commonwealth in certain counties may seek full-time status

A. Notwithstanding §§ 15.2-1627.1 and 15.2-1628, any attorney for the Commonwealth for a county may, with the consent of the Compensation Board, elect to devote full time to the duties of attorney for the Commonwealth at a salary equal to that for an attorney for the Commonwealth in a county with a population of more than 35,000. Such an election and consent by the Compensation Board shall be binding on the attorney for the Commonwealth and on successors in the office.

B. The Compensation Board shall prepare a list of localities eligible to have a full-time attorney for the Commonwealth and shall prioritize the list according to the same workload measures used by the Compensation Board in staffing standards established for assistant attorney for the Commonwealth positions in Commonwealth's Attorneys' offices statewide.

C. Upon electing to become a full-time attorney for the Commonwealth and upon receiving additional funding of such office by the Compensation Board, the attorney for the Commonwealth shall not thereafter engage in the private practice of law. No such election shall become effective until the July 1 immediately following the date of election, or until another date as agreed upon by the attorney for the Commonwealth and the Compensation Board.

D. The Compensation Board shall fund such additional full-time offices of the attorney for the Commonwealth according to the priority list established in subsection B of this section, subject to appropriations by the General Assembly.

1993, c. 826, § 15.1-50.3; 1996, c. 561; 1997, c. 587; 2007, c. 417.



§ 15.2-1630. (For applicability, see note) Attorneys for the Commonwealth for cities; no additional compensation for substituting for or assisting any other attorney for the Commonwealth or assistant

The voters in every city shall elect, for a term of four years, an attorney for the Commonwealth. Any city not required to have or to elect such officer prior to July 1, 1971, shall not be so required by this section. Assistant attorneys for the Commonwealth for cities may be appointed by the attorney for the Commonwealth for such city. Such assistants shall receive such compensation as shall be fixed in the manner provided by law. All assistant attorneys for the Commonwealth shall perform such duties as are prescribed by their respective attorney for the Commonwealth. In cities having a population of more than 35,000, attorneys for the Commonwealth and all assistant attorneys for the Commonwealth shall devote full time to their duties, and shall not engage in the private practice of law; however, this provision shall not apply in cities reaching a population of more than 35,000, which had a population of 35,000 or less immediately prior to the commencement of the term for which the attorney for the Commonwealth sought office. In cities having a population of more than 17,000 and less than 35,000, attorneys for the Commonwealth and all assistant attorneys for the Commonwealth shall devote full time to their duties, and shall not engage in the private practice of law, if the council of the city and the Compensation Board all concur that he shall so serve. The office of assistant attorney for the Commonwealth heretofore created and provided for in the charters of such cities is hereby abolished.

Notwithstanding any other provisions of law, no attorney for the Commonwealth or assistant required to devote full time to his duties shall receive any additional compensation from the Commonwealth or any city or county for substituting for or assisting any other attorney for the Commonwealth or his assistant in any criminal prosecution or investigation.

Any attorney for the Commonwealth who is serving full time when the population for his city declines to 35,000 or less, according to a new United States census, may elect to continue serving on a full-time basis for the remainder of his current term and any subsequent successive terms. So long as he continues to serve on a full-time basis, he shall be compensated for full-time service on the same basis as an attorney for the Commonwealth in a city having a population of 35,001.

Any city served by a full-time attorney for the Commonwealth on January 1, 1993, under the provisions hereof shall continue to be served by a full-time attorney for the Commonwealth in the event the population of such city shall have fallen below the 17,000 population threshold in the most recent U.S. census and shall be administered in the same manner as cities with populations in excess of 17,000 but of 35,000 or less. In such jurisdictions, the attorney for the Commonwealth and his assistant attorneys and their successors in office shall be subject to the requirements regarding full-time service and part-time private practice as in effect for such positions on January 1, 1993. No further action by the council of the city or the Compensation Board shall be necessary.

Code 1950, § 15-414; 1956, c. 590; 1962, cc. 523, 623, § 15.1-821; 1971, Ex. Sess., c. 159; 1974, c. 470; 1977, c. 623; 1981, c. 296; 1983, c. 361; 1986, c. 497; 1991, c. 270; 1993, cc. 446, 620; 1994, cc. 780, 792; 1997, c. 587.



§ 15.2-1631. Part-time attorneys for the Commonwealth in certain cities may seek full-time status

A. Notwithstanding §§ 15.2-1627.1 and 15.2-1630, any attorney for the Commonwealth for a city may, with the consent of the Compensation Board, elect to devote full time to the duties of attorney for the Commonwealth at a salary equal to that for an attorney for the Commonwealth in a city with a population of more than 35,000. Such an election and consent by the Compensation Board shall be binding on the attorney for the Commonwealth and on successors in the office.

B. The Compensation Board shall prepare a list of localities eligible to have a full-time attorney for the Commonwealth and shall prioritize the list according to the same workload measures used by the Compensation Board in staffing standards established for assistant attorney for the Commonwealth positions in Commonwealth's Attorneys' offices statewide.

C. Upon electing to become a full-time attorney for the Commonwealth and upon receiving additional funding of such office by the Compensation Board, the attorney for the Commonwealth shall not thereafter engage in the private practice of law. No such election shall become effective until the July 1 immediately following the date of election, or until another date as agreed upon by the attorney for the Commonwealth and the Compensation Board.

D. The Compensation Board shall fund such additional full-time offices of the attorney for the Commonwealth according to the priority list established in subsection B of this section, subject to appropriations by the General Assembly.

1993, c. 826, § 15.1-821.1; 1996, c. 561; 1997, c. 587; 2007, c. 417.



§ 15.2-1632. (For applicability, see note) Employment of assistants to attorneys for the Commonwealth, subject to approval of Compensation Board

Every county and city may, with the approval of the Compensation Board, provide for employing such additional assistant or assistants to the attorney for the Commonwealth as in the opinion of the governing body may be required. Such assistant or assistants shall be appointed by the attorney for the Commonwealth. The compensation for such assistants to the attorneys for the Commonwealth shall be as provided for assistants to attorneys for the Commonwealth under § 15.2-1627.1.

Code 1950, §§ 15-9.1, 15-9.2; 1956, cc. 245, 669; 1960, c. 53; 1962, cc. 189, 487, 623, § 15.1-9; 1964, c. 313; 1964, Ex. Sess., c. 3; 1994, cc. 780, 792; 1997, c. 587.



§ 15.2-1633. (For applicability, see note) Part-time compensated assistants to attorneys for the Commonwealth

Notwithstanding any contrary provisions of §§ 15.2-1627.1, 15.2-1628 and 15.2-1630, the Compensation Board at the request of the attorney for the Commonwealth may provide for one part-time assistant to a full-time attorney for the Commonwealth.

1983, c. 476, § 15.1-50.2; 1994, cc. 780, 792; 1997, c. 587.



§ 15.2-1633. (For applicability, see note) Part-time assistants to attorneys for the Commonwealth

Notwithstanding any contrary provisions of §§ 15.2-1627.1, 15.2-1628 and 15.2-1630, the Compensation Board at the request of the attorney for the Commonwealth may provide for one part-time assistant to a full-time attorney for the Commonwealth.

1983, c. 476, § 15.1-50.2; 1994, cc. 780, 792; 1997, c. 587.



§ 15.2-1634. Clerks of circuit courts

The voters in every county and in each city which has a circuit court, shall elect for a term of eight years, a clerk of such court unless otherwise provided by general law or special act. He shall be clerk of the circuit court and may also be the clerk of the governing body if the governing body so designates. He shall exercise all the powers conferred and perform all the duties imposed upon such officers by general law and may perform such other duties, not inconsistent with his office, as may be requested of him by the governing body.

1997, c. 587.



§ 15.2-1635. Appointment of deputy when clerk of circuit court unable to perform duties

Whenever it is found by the judge of a circuit court that a clerk of such court is, by reason of mental or physical disability, temporarily unable to perform his duties, the judge of the court may, by order entered of record, designate some other person as deputy clerk to perform the duties of such clerk. The person so designated may be the clerk or deputy clerk of another county or city or any other qualified person, and in the event that he is from another county or city, the provisions of §§ 15.2-1525 and 15.2-1534 shall not apply.

The person so designated shall thereby become a deputy of the regular clerk and shall be vested with all the authority of a regular clerk and may perform all acts which are required by law to be performed by such clerk with the same effect as if performed by the clerk for whom he serves as deputy, and shall before entering upon his duties take the oath prescribed in § 49-1, and furnish bond in the same amount as is required of the clerk.

The person so designated shall serve at the pleasure of the court during the disability of the clerk and within the limits of the unexpired term of the clerk.

No compensation out of the state or local treasury shall be paid such person designated under this section for his services while acting in such capacity but any expense incurred shall be paid by the county or city in which such service is performed upon the order of the judge of such court.

Code 1950, § 15-485.1; 1952, c. 187; 1962, c. 623, § 15.1-49; 1993, cc. 621, 781; 1997, c. 587.



§ 15.2-1635.1. Maximum total compensation for clerk of court in certain counties [Not set out]

(1998, c. 872.)



§ 15.2-1636. Commissioner of the revenue

The voters in every county and city shall elect a commissioner of the revenue, unless otherwise provided by general law or special act. The commissioner of the revenue shall exercise all the powers conferred and perform all the duties imposed upon such officer by general law. He may perform such other duties, not inconsistent with his office, as the governing body may request. He shall be elected for a term of four years as provided by general law.

1997, c. 587.



§ 15.2-1636.1. Salaries of city commissioners of the revenue

The annual salaries of city commissioners of the revenue under this article shall be as prescribed in the general appropriation act, except as otherwise provided in § 15.2-1636.12.

Notwithstanding the repeal of §§ 14-8.1, 14-70, 14-70.1, 14-70.2 and 14-75, effective July 1, 1964, the prior authority of such sections is continued in effect as to any person holding office on such date.

Code 1950, §§ 14-70 through 14-70.2; 1952, c. 479; 1956, c. 605; 1960, c. 417; 1964, c. 386, § 14.1-57; 1966, c. 637; 1970, c. 679; 1972, c. 617; 1974, c. 271; 1976, c. 400; 1977, c. 565; 1980, c. 588; 1983, c. 600; 1998, c. 872.



§ 15.2-1636.2. Salaries of county commissioners of the revenue

The annual salaries of county commissioners of the revenue under this article shall be as prescribed in the general appropriation act, except as otherwise provided in § 15.2-1636.12.

Notwithstanding the repeal of §§ 14-8.1, 14-71, 14-71.1, 14-71.2, 14-71.3 and 14-75, effective July 1, 1964, the prior authority of such sections is continued in effect as to any person holding office on such date.

Code 1950, §§ 14-71 through 14-71.3; 1952, c. 479; 1954, c. 629; 1956, c. 603; 1960, c. 416; 1964, c. 386, § 14.1-58; 1966, cc. 501, 565, 637; 1970, c. 679; 1972, c. 617; 1974, c. 271; 1976, c. 400; 1977, c. 565; 1980, c. 588; 1981, c. 415; 1983, c. 600; 1998, c. 872.



§ 15.2-1636.3. Real estate transfer and license fees in counties

The treasurers of the several counties shall hereafter collect the license fees and any other fees of the county commissioners of the revenue and shall pay the county fees into the county treasury and the state fees into the state treasury.

Code 1950, § 14-72; 1964, c. 386, § 14.1-59; 1998, c. 872.



§ 15.2-1636.4. Real estate transfer and license fees in cities

Such officers as may be authorized by law to collect city licenses shall collect all such license fees and apply them to the credit of their respective city treasuries. The treasurers of the several cities shall hereafter collect all state license fees and apply them to the credit of the Commonwealth.

Code 1950, § 14-73; 1964, c. 386, § 14.1-60; 1998, c. 872.



§ 15.2-1636.5. Membership; compensation

The Compensation Board shall consist of the Auditor of Public Accounts, the State Tax Commissioner, as ex officio members, and one member, who may or may not be an officer or employee of the Commonwealth, who shall be appointed and designated as chairman of the Board by the Governor and who shall hold office at the pleasure of the Governor. The ex officio members of the Board shall not receive any compensation for their services as such members. The member designated by the Governor as chairman shall receive such compensation as shall be fixed by law.

Code 1950, § 14-60; 1964, c. 386, § 14.1-48; 1983, c. 382; 1998, c. 872.



§ 15.2-1636.6. Duties of chairman

The chairman of the Board shall supervise the administrative work of the Board; receive, file, collate and classify the reports of the respective officers required to report to the Board; call meetings of the Board whenever any matters arise requiring its consideration or action; and have available for and lay before the Board all information necessary for the decision of questions coming before it. He shall conduct all correspondence with the various officers within the jurisdiction of the Board and institute and supervise investigations into the affairs and conduct of all such officers, as and when the Board may direct. He shall preside at all meetings of the Board and cause to be prepared and recorded proper minutes of the action taken at all such meetings, and keep and preserve all papers, books, correspondence and records of the Board.

Code 1950, § 14-61; 1964, c. 386, § 14.1-49; 1998, c. 872.



§ 15.2-1636.6:1. Statement of receipts and expenses of officers

The Compensation Board shall as soon as practicable annually furnish the board of supervisors or other governing body of each county and city with the statement showing receipts and expenses of office and of officers making report under this article.

Code 1950, § 14-158; 1964, c. 386, § 14.1-158; 1972, c. 202; 1998, c. 872.



§ 15.2-1636.7. Filing requests for salaries

At the times hereinafter prescribed, every attorney for the Commonwealth, every city and county treasurer and commissioner of the revenue, or any officer, whether elected or appointed, who holds the combined office of county or city treasurer and commissioner of the revenue, and every sheriff, in addition to all such officers serving two or more local governments who were elected pursuant to § 15.2-1602, shall file with the chairman of the Board, upon forms prescribed by it, a written request for the expense of his office, stating the amount of salaries requested, and itemizing each item of expense for which allowance is sought, and every such officer shall concurrently file a copy of the request with the governing body of the county or city. Such requests shall be filed on or before February 1 preceding the beginning of the fiscal year for which such requests are made.

The chairman of the Board may, at any time, submit to any officer a written questionnaire concerning the affairs of his office, to ascertain all facts relevant to the determination of the proper allowance to be made with respect to the officer's salaries and the expenses of his office. Every officer shall answer fully and completely all questions so propounded and shall return the questionnaire to the chairman within five days.

The provisions of this section shall not affect the powers of any county operating under an optional form of organization and government as provided by Chapter 3 (§ 15.2-300 et seq.) of this title to determine the budgets of the aforementioned officers.

Code 1950, § 14-62; 1962, c. 439; 1964, c. 386, § 14.1-50; 1966, c. 688; 1972, c. 731; 1978, c. 431; 1979, c. 233; 1980, c. 588; 1983, c. 382; 1989, c. 242; 1998, c. 872.



§ 15.2-1636.8. (For applicability, see note) Duties of Board in fixing salaries, expenses, etc

All salaries of such officers shall be as hereinafter provided. The expenses and other allowances of all such officers shall be fixed and determined on or before May 1 of each year. The Board shall, no later than the fifteenth day following final adjournment of the General Assembly of Virginia in each session, provide to such officers and the local governing body of each city and county he represents, an estimate of expenses and other allowances to be fixed by the Board for the next fiscal year. The Board shall, at meetings duly called by the chairman, carefully consider the questionnaires and written requests filed as required by § 15.2-1636.7 and consider the work involved in the discharge of the duties of the respective officers, the extent to which such duties are imposed by actions of the local governing body, the amount expended or proposed to be expended by each for clerks, deputies and other assistants, the efficiency with which the affairs of each such office are conducted, and such other matters as the Board may deem pertinent and material, including the number of local governments served if more than one, including the pay and compensation plan of each political subdivision, if it has one, and the locality's plans for adjustments of salaries and expenses for the ensuing fiscal year, as well as the plan of the Commonwealth for adjustment of state salaries and expenses for such year. The Board shall fix and determine what constitutes a fair and reasonable budget for the participation of the Commonwealth toward the total cost of the office. Such budgets, in the aggregate, shall not contemplate state expenditures in excess of the appropriation available to the Board. Prior to holding any such meeting for the fixing of salaries and expenses as provided in this article, ten days' written notice of the time, place and purpose of such meeting shall be given every officer affected and to the mayor or city manager of the city or to the chairman of the governing body and administrator, executive or manager of the county affected.

When the salaries, expenses and other allowances for the several counties and cities have been tentatively fixed by the Board they shall notify the governing body of each city and county of the amounts so fixed. Within thirty days thereafter, but not later, the governing body may file with the Compensation Board any objection it may have to such allowances so fixed. When such objection is filed the Board shall fix a time for a hearing on such objection, of which time the governing body as well as the officer affected shall have at least fifteen days' notice. For the purpose of determining the merits of such protest the governing body may designate two members of such body to serve as additional members of the Compensation Board and such additional members shall each have one vote on the Board.

The chairman of the Board shall record the salary of each such officer, his clerks, assistants and deputies, and the allowances made for other items, and shall promptly notify each such officer of the same with respect to his office.

In fixing, determining and recording the salaries of the full-time deputy sheriffs mentioned in § 15.2-1609.2, the Board shall act solely with reference to establishing an aggregate allowance for personal services to the respective sheriffs for such deputy sheriffs. The annual salary of each such full-time deputy sheriff shall be fixed and determined as provided by § 15.2-1609.2.

This section shall be effective on July 1, 1999.

Code 1950, §§ 14-63, 14-64; 1964, c. 386, § 14.1-51; 1966, c. 688; 1979, cc. 233, 538; 1980, cc. 587, 588; 1983, c. 382; 1989, c. 242; 1994, cc. 780, 792; 1998, c. 872.



§ 15.2-1636.9. Appeal from decision of Board

A. Any officer whose budget is affected by a decision of the Board under this article made for the fiscal year pursuant to and at the time designated by §§ 15.2-1636.7 and 15.2-1636.8 and no other, or any county or city affected thereby, or the Attorney General as representative of the Commonwealth, shall have the right to appeal from any such decision of the Board, within forty-five days from the date of such decision. Such appeal shall lie to the circuit court of the county or city wherein the officer making the appeal resides. The court shall be presided over by three judges of circuit courts remote from that to which the appeal is taken. The three judges shall be chosen by the Chief Justice of the Supreme Court from a panel of fifteen active or retired judges selected to hear such matters by the Supreme Court. Such judges shall remain on the panel for a period of time determined by the Chief Justice of the Supreme Court. No judge may be appointed to hear an appeal involving a jurisdiction in his current or former circuit. Notice of such appeal shall be given within the time above specified by any such officer to the Compensation Board, the county or city affected and the Attorney General. The officer appealing shall, in the appeal, state with specificity what action of the Compensation Board the officer is contesting, the additional services provided to the locality not required by law, and the cost of providing such service. The Compensation Board shall notify the Chief Justice forthwith when all administrative remedies have been exhausted by the appellant and the three-judge court shall be designated upon receipt of the notice by the Chief Justice. The appeal shall be heard within forty-five days from the date such notice is filed by the Board with the Chief Justice. At least fifteen days' notice of the time and place set for the hearing shall be given the officer noting such appeal, the county or city affected, the Compensation Board and the Attorney General. On such appeal all questions involved in said decision shall be heard de novo by the court and its decision on all questions shall be certified by the clerk thereof to the officer affected, to the locality and to the chairman of the Compensation Board.

In making its decision, the court shall give consideration to the amount of funds budgeted and expended by the local government for the constitutional officer which exceeds the amount reimbursed by the Compensation Board, the extent to which the officer provides additional services to the locality not required by law and to what extent, if any, the local government should participate in providing the additional funding requested by the constitutional officer. The court shall also give consideration both to the officer's ability to perform his statutory duties without additional funding and the ability of the Compensation Board and local government to provide additional funding for the officer's functions. The court shall also consider maximum staffing and funding levels set in the general appropriation act and any other statutory provisions which would otherwise prohibit the Compensation Board from granting the officer's request. The burden of proving the necessity of additional funding shall be borne by the officer. After due consideration of Compensation Board and local government statutory authority and the constitutional officer's demonstrated need for additional funding, the court shall determine the extent to which the Compensation Board and local government shall share in the additional funding. Should the court determine that additional funding is necessary for the officer to perform his duties, and that it is the responsibility of the Compensation Board to provide all or part of the additional funds, and that the Compensation Board does not have the ability to provide such additional funding, the Compensation Board shall request the necessary additional funding from the General Assembly at its next occurring regular session.

Should the court determine that additional funding is necessary for the officer to perform his duties and that it is the responsibility of the local government to provide all or part of the additional funds, and that the local government does not have the ability to provide such additional funding, the chief administrative officer of the local government shall include such request in the budget submission to the local governing body.

From the decision of the court there shall be no right of further appeal. The decision of the court shall be within the difference between the amounts originally requested by the appealing officer pursuant to § 15.2-1636.7 and the amounts fixed by the Compensation Board for such fiscal year; however, when the appeal is filed by a county or city such decision shall be within the difference between the prior salaries, expenses and other allowances of such officer and the amounts fixed by the Compensation Board for such fiscal year. In the event an appeal is filed by both the officer affected and the county or city affected, such decision shall be within the difference between the amounts originally requested by the appealing officer pursuant to § 15.2-1636.7 and the prior salaries, expenses and other allowances of such officer.

In pursuing the provisions of this section, constitutional officers may use funds designated by the Compensation Board or appropriated by their local governing body to employ independent counsel, provided that funds have been specifically appropriated for such purpose.

B. Notwithstanding the provisions of subsection A, no appeal of any decision of the Board shall lie to the circuit court from the date of enactment of this subsection until July 1, 1993, at which time the circuit court may consider appeals for all fiscal years affected by this moratorium and for subsequent fiscal years.

Code 1950, § 14-65; 1964, c. 386, § 14.1-52; 1971, Ex. Sess., c. 156; 1972, c. 390; 1974, c. 465; 1976, c. 673; 1977, c. 80; 1980, c. 588; 1983, c. 382; 1991, c. 617; 1992, c. 342; 1993, cc. 554, 563; 1995, c. 733; 1998, c. 872.



§ 15.2-1636.10. Appeals from certain decisions affecting expenses, etc., of circuit court clerks

Any clerk of a circuit court shall have a right to appeal from the annual budget decision of the Board under this article affecting the expenses or allowances of the clerk, or the salary and number of clerk's deputies. In addition, any county or city affected by such decision or the Attorney General as representative of the Commonwealth shall have the right to appeal from the decision. Such appeals shall be taken and heard as provided in § 15.2-1636.9.

1984, c. 654, § 14.1-52.01; 1998, c. 872.



§ 15.2-1636.11. Determination of population

For the purpose of fixing salaries specified in §§ 15.2-1608.1, 15.2-1608.2, 15.2-1609.2, 15.2-1627.1, 15.2-1636.1, and 15.2-1636.2, the population of each county and city shall be according to the last preceding United States census. If the area of any city has, since the last preceding United States census, been increased by annexation, the population of such city, for such purposes, shall be the population thereof as shown by the last preceding United States census, plus the increase resulting from such annexation. Whenever it appears to the satisfaction of the Compensation Board that the population of any county or city has, since the last preceding United States census, increased so as to entitle such county or city to be placed in a higher salary bracket, such county or city shall be considered within such higher salary brackets.

Code 1950, § 14-74; 1964, c. 386, § 14.1-61; 1983, c. 600; 1998, c. 872.



§ 15.2-1636.12. Increase in salaries in certain cases

Any officer whose salary in the year ending June 30, 1980, included an increase under deleted provisions of former § 14.1-62 shall receive the same amount of such increase for the terms in which he continues in office.

Code 1950, § 14-75; 1956, c. 455; 1964, c. 386, § 14.1-62; 1980, c. 588; 1998, c. 872.



§ 15.2-1636.13. Time and manner of payment

A. The salaries fixed in accordance with this article shall be paid in equal monthly installments. The expenses and other allowances of office within the limits fixed by the Board shall be paid monthly on the submission of satisfactory evidence that such expenses and other allowances were actually incurred. All counties and cities shall pay the entire amount of such salaries, expenses and other allowances and, upon notification to the Board, the Commonwealth shall reimburse all such counties and cities for the Commonwealth's proportionate share of such salaries, compensation, benefits under § 51.1-137, and other expense allowances.

B. In the event a county or city shall fail to make timely payment of the salaries, expenses or other allowances fixed in accordance with the provisions of law applicable thereto, the Board shall withhold all reimbursements for the office or offices affected thereby until such salaries, expenses or other allowances have been paid, unless such county or city has appealed pursuant to § 15.2-1636.8 or § 15.2-1636.9.

C. The Board may provide advance payments on a monthly pro rata basis to any county or city and adjust subsequent monthly advances based on actual expenditures incurred in the preceding month. Should the Board elect to make such advance payments to any locality, then it shall make such advance payments to all localities which request the same.

Code 1950, § 14-76; 1964, c. 386, § 14.1-63; 1972, c. 564; 1976, c. 674; 1983, c. 326; 1984, c. 564; 1998, c. 872.



§ 15.2-1636.14. Proportion borne by Commonwealth and by localities

A. The salaries, expenses and other allowances of attorneys for the Commonwealth in counties and cities as fixed and determined by the Compensation Board shall be paid by the Commonwealth after July 1, 1980.

B. The salaries, expenses and other allowances of treasurers and commissioners, or any officers, whether elected or appointed, who hold the combined office of county or city treasurer and commissioner of the revenue in the counties and cities shall be paid in the proportion of one-half by the respective counties and cities and one-half by the Commonwealth, except as hereafter in this section provided.

C. The salary, expenses and other allowances of any city treasurer who neither collects nor disburses local taxes or revenues shall be paid entirely by the Commonwealth and the salary, expenses and other allowances of any city treasurer who disburses local revenues but does not collect the same shall be paid in the proportion of one-third by the city and two-thirds by the Commonwealth.

D. In no event shall the amount paid by each city and county as its share of the salary of its respective treasurer and commissioner in any fiscal year exceed the actual dollar amount paid by such city and county for such salaries during the fiscal year ending June 30, 1980.

E. In the case of each county and city treasurer except a city treasurer who neither collects nor disburses local taxes or revenues, and in the case of each county and city commissioner of the revenue, the cost of such office furniture, office equipment and office appliances as may be specifically authorized by and included in the then current expense allowance made to such officer under the provisions of this article, shall be paid in the proportion of two-thirds by the county or city and one-third by the Commonwealth. The prices paid for such office furniture, office equipment and office appliances shall not be in excess of the prices available to the Commonwealth if such purchases were made through the Department of General Services' Division of Purchases and Supply. The words "office furniture, office equipment and office appliances," as used in this subsection, mean such items of this character as have a useful life of more than one year; and the word "cost," as used in this subsection, may include a rental cost, in the discretion of the Compensation Board, in any case in which, in the opinion of the Board, such rental cost, in whole or in part, is properly includible in the expense allowance.

F. If any county or city commissioner of the revenue or county or city treasurer uses any forms, sheets or books of any kind for the assessment or collection of state or local taxes or levies, or in connection with the assessment or collection of such taxes or levies, in lieu of the standard forms, sheets or books furnished by the Commonwealth, no part of the cost of such forms, sheets or books shall be paid by the Commonwealth, but their entire cost shall be paid out of the treasury of the county or city whose governing body required, authorized or consented to their use. This subsection shall not be construed as enlarging the existing powers of local governing bodies to require, authorize or consent to the use of such forms, sheets or books.

G. The cost of all forms, sheets and books of all kinds used for the assessment or collection of local license and local excise taxes or used in connection with the assessment or collection of local license and local excise taxes, shall be paid entirely out of the local treasury, including the cost of any tags, stamps, stickers, or other devices intended to evidence the payment of any such local license or local excise taxes.

H. The cost of all forms, sheets and books of all kinds used in the ascertainment, billing or collection of charges for utility or other special services rendered by a county or city, or by any district or agency thereof shall be paid entirely by the locality, although it may be the duty of the treasurer or the commissioner of the revenue to ascertain or collect such charges under applicable provisions of law.

The governing body of each county and city shall provide suitable office space for the treasurer and commissioner of the revenue, together with the necessary heat, light, water and janitorial service. The entire cost of providing such office space, heat, light, water and janitorial service shall be paid out of the local treasury.

The provisions of this section, as amended, shall not affect any county operating under an optional form of organization and government as provided by Chapter 3 (§ 15.2-300 et seq.) of this title.

Code 1950, § 14-77; 1954, c. 652; 1964, c. 386, § 14.1-64; 1972, c. 731; 1977, c. 623; 1979, c. 83; 1980, c. 588; 1998, c. 872.



§ 15.2-1636.15. Manner of payment of certain items contained in budgets of county and city attorneys for the Commonwealth, treasurers and commissioners of the revenue

A. Whenever a county or city attorney for the Commonwealth, treasurer or commissioner of the revenue purchases office furniture, office equipment, office appliances, tax tickets for state and local taxes collectible by county and city treasurers, stationery, office supplies, postage, data processing services, printing, advertising, telephone or telegraph service, or repairs to office furniture and equipment in conformity with and within the limits of allowances duly made and contained in the then current budget of any such officer under the provisions of this article, the invoices therefor, after examination as to their correctness, shall be paid by the county or city directly to the vendors, and the Commonwealth shall monthly pay the county or city the state's proportionate part of the cost of such items on submission by such officer to the Compensation Board of duplicate invoices and such other information or evidence as the Compensation Board may deem necessary. This section shall also apply to the payment of the premiums on the official bonds of such officers, their deputies and employees, and to the premiums on burglary and other insurance, except the premium on the bond of a treasurer the payment of which is governed by other provisions of law.

B. This section shall not apply to any city treasurer whose city is not required to pay any part of the cost of such items, in which event the Board shall pay the vendor upon receipt of the required invoices and other information.

Code 1950, § 14-77.1; 1958, c. 462; 1964, c. 386, § 14.1-65; 1983, c. 382; 1998, c. 872.



§ 15.2-1636.16. Appropriations chargeable with Commonwealth's proportion of salaries, etc

The Commonwealth's proportion of the salaries, expenses and other allowances of the treasurers, commissioners of the revenue, attorneys for the Commonwealth, and sheriffs shall be paid out of the appropriations made for those purposes in the general appropriation act.

The budgets fixed by the Compensation Board may thereafter be amended by the Compensation Board upon the request of the officer or local governing body or when changed circumstances so require. No budget shall be increased if any portion of the increase is payable from local funds without the concurrence of the local governing body.

All provisions of charters of cities and towns inconsistent with the provisions of this article are hereby repealed to the extent of such inconsistency.

Code 1950, § 14-78; 1964, c. 386, § 14.1-66; 1966, c. 688; 1980, c. 588; 1983, c. 382; 1998, c. 872.



§ 15.2-1636.17. Payments to counties which do not have certain officers

The Compensation Board shall determine the compensation and expense allowances for the attorney for the Commonwealth, the treasurer and the commissioner of the revenue for each county which adopts any form of county organization and government provided for in Chapter 5 (§ 15.2-500 et seq.) or Chapter 8 (§ 15.2-800 et seq.) of this title in the same manner as if such county had not adopted such form of county organization and government and had continued to have all of such officers. Thereafter, the portion of such compensation and such expense allowances payable by the Commonwealth shall be paid into the general fund of the treasury of the county. The actual compensation and expense allowances to be paid the attorney for the Commonwealth, the treasurer and the commissioner of the revenue, or the officers, agents or employees performing the duties and exercising the powers thereof, of any such county shall be fixed and determined as provided in said Chapter 5 (§ 15.2-500 et seq.) or Chapter 8 (§ 15.2-800 et seq.) of this title without regard to the limits provided for in this article.

Code 1950, § 14-79; 1964, c. 386, § 14.1-67; 1971, Ex. Sess., c. 236; 1998, c. 872.



§ 15.2-1636.18. Deputies, office expenses, premiums on bonds, etc

The Compensation Board shall determine (i) how many deputies and assistants, if any, are necessary to the efficient performance of the duties of the office of the officer filing a report required by § 17.1-283, (ii) what should be the compensation of such deputies and assistants, (iii) what allowance, if any, should be made for office expenses and premiums on official bonds, and (iv) the manner in which such compensation should be paid or such allowance made. Each of such officers shall, on or before the first day of November in each year, report to the Board, on official estimate blanks, furnished for such purpose, an estimate in itemized form showing the amount of expenses expected to be incurred in the operation and maintenance of his office for the ensuing year, and all such expenses must be approved in advance by the Board in order to be deductible under § 17.1-284. Nothing in this section shall be construed as prohibiting the Compensation Board from increasing at any time in the year allowances for such expenses as provided in § 15.2-1636.19. The Compensation Board shall report annually to the Governor on the expenses of such office.

Code 1950, § 14-151; 1964, c. 386, § 14.1-141; 1998, c. 872.



§ 15.2-1636.19. Adjustment of questions of division of compensation, expenses, etc

The Compensation Board may adjust equitably all questions of the division of compensation, allowances for deputies and assistants, office expenses and premiums on bonds which may arise due to the change of incumbents in any such offices or from any other cause. All adjustments shall be made as nearly as possible in accordance with the intent of this Code. The Board may, on written application from any clerk of a court of record, and for good cause shown, increase the allowance made to such clerks for deputies and assistants, office expenses and premiums on bonds. The governing body of a county or city may, by resolution adopted and certified, make to the Compensation Board any recommendation it may desire to make with respect to the expense account of any clerk of a court of record as to increase or decrease of expense.

Code 1950, § 14-152; 1964, c. 386, § 14.1-142; 1998, c. 872.



§ 15.2-1636.20. Payments to localities under the Personal Property Tax Relief Act of 1998

Localities shall be reimbursed for the administrative costs associated with the implementation of Chapter 35.1 (§ 58.1-3523 et seq.) of Title 58.1. Notwithstanding the provisions of § 15.2-1636.14 and Item 70 of Chapter 464 of the Acts of Assembly of 1998, the Compensation Board shall approve and reimburse 100 percent of such costs that it deems fair and reasonable. The manner of submitting and preparing estimates for such costs and for reimbursements shall be as directed by the Compensation Board.

1998, Sp. Sess. I, c. 2; 1999, cc. 148, 185.



§ 15.2-1637. Sharing of offices; transfer of jurisdiction

A. Any attorney for the Commonwealth, clerk of a circuit court, or sheriff who performed his duties and had jurisdiction in both a city and a county prior to July 1, 1971, as provided for in Article VII, Section 4 of the Constitution of Virginia, shall continue to serve both political subdivisions until the city is transferred in accordance with the provisions of §§ 16.1-69.6 and 17.1-506 to a judicial circuit and district which is comprised of a county other than the circuit and district where the city was situated. Until such transfer is made, the voters residing in the city shall be entitled to vote for these officers at the general election for county officers.

B. Upon the effective date of the transfer referred to in subsection A of this section, the city shall have appointed for it by the judges of the circuit court for the county in the judicial circuit to which the city was transferred an attorney for the Commonwealth, clerk of the circuit court and sheriff, which constitutional officers shall be those of the adjoining county. In cases where the city has an elected sheriff, such sheriff shall be the only sheriff for the city. The city may contract with the county to which it was transferred for jail facilities.

In any case where the effective date of the transfer is to take place within 120 days after an election for any of these officers in the county to which the city is transferred, the voters of the city shall be entitled to vote in that election for each officer. The voting wards or precincts of the city shall be treated as precincts of the adjoining county, and no candidate for these offices shall be required to qualify separately in the city. The voters of the city shall thereafter be entitled to vote for these officers.

C. In order to complete the transfer of the jurisdiction of the respective circuit courts when the situation in subsection A occurs, the following shall control:

1. As to any crime occurring or civil cause of action arising in the city before the effective date of the transfer, the circuit court of the former judicial circuit shall have jurisdiction.

2. As to any crime occurring or civil cause of action arising in the city on or after the effective date of the transfer involving a matter required by general law to be located in a circuit court, the circuit court of the judicial circuit to which the city was transferred shall have jurisdiction.

D. All writings authorized by law to be recorded in the circuit court for the city transferred pursuant to subsection A of this section shall be recorded in the circuit court to which the city was transferred beginning on the effective date of the transfer.

1980, c. 592, § 15.1-994.1; 1987, c. 624; 1997, c. 587.



§ 15.2-1638. County or city governing body to provide courthouse, clerk's office, jail and suitable facilities for attorney for the Commonwealth; acquisition of land

The governing body of every county and city shall provide courthouses with suitable space and facilities to accommodate the various courts and officials thereof serving the county or city; within or outside such courthouses, a clerk's office, the record room of which shall be fireproof; a jail; and, upon request therefor, suitable space and facilities for the attorney for the Commonwealth to discharge the duties of his office. The costs thereof and of the land on which they may be, and of keeping the same in good order, shall be chargeable to the county or city. The fee simple of the lands and of the buildings and improvements thereon utilized for such courthouses shall be in the county or city, and the governing body of the county or city may purchase so much of such property, as, with what it has, may be necessary for the purposes enumerated or for any other proper purpose of the county or city. However, any portion of the property owned by a county and located within a city or town and not actually occupied by the courthouse, clerk's office, or jail, may be sold or exchanged and conveyed to such city or town to be used for street or other public purposes. Any such sale or exchange by the governing body of a county shall be made in accordance with the provisions of § 15.2-1800.

The amendments contained in Chapter 90 of the 1986 Acts of Assembly shall not apply to the City of Virginia Beach.

Code 1950, §§ 15-686, 15-688; 1954, cc. 49, 264; 1956, c. 329; 1960, c. 145; 1962, cc. 283, 489, 623, § 15.1-257; 1964, c. 241; 1986, c. 90; 1997, c. 587; 2007, c. 813.



§ 15.2-1639. Providing offices for various officers, judges, etc

The governing body of each county and city shall, if there are offices in the courthouses of the respective counties and cities available for such purposes, provide offices for the treasurer, attorney for the Commonwealth, sheriff, commissioner of the revenue, commissioner of accounts and division superintendent of schools for such county or city. Any such governing body may, if there are offices in their respective courthouses available for such purposes, provide offices for the judge of any court sitting in the county or city, and any judge of the Court of Appeals or justice of the Supreme Court who may reside in the county or city, and if such offices are not available in the courthouse, offices may be provided by the governing body, if they deem it proper, elsewhere than in the courthouse of the county or city.

Code 1950, § 15-689; 1962, c. 623, § 15.1-258; 1984, c. 703; 1997, c. 587.



§ 15.2-1640. Renting rooms in courthouse

With the approval of the judge of the circuit court for the county or for the city, any vacant rooms in the courthouse, after furnishing offices to the officers listed in § 15.2-1639, may be rented for a term of not exceeding one year to other persons for office purposes, and any public room or hall in the building may be hired for compensation for the purpose of giving public entertainments. All moneys received by the counties or cities under this section, shall constitute a fund to maintain and care for such building.

Code 1950, § 15-690; 1962, c. 623, § 15.1-259; 1997, c. 587.



§ 15.2-1641. Leasing or other use of other buildings

When the governing body of any county or city, pursuant to § 15.2-1638, has purchased or may hereafter purchase any land, a part of which has valuable buildings thereon, whether when so purchased or since constructed, and that portion of the land so occupied by such buildings, or the buildings thereon is, in the discretion of such governing body, not required for the purposes mentioned in § 15.2-1639, such governing body, if deemed proper by it, may either lease such building or buildings for private or other purposes, or remodel and use the same for other public purposes. However, the lease or use shall be first approved by the judge of the circuit court for the county or for the city, as the case may be, and such lease or use shall be terminated when, in the opinion of such judge, the building or buildings or the land occupied by the same, is needed for any of the purposes enumerated in § 15.2-1638.

Code 1950, § 15-691; 1962, c. 623, § 15.1-260; 1997, c. 587.



§ 15.2-1642. Certain conveyances of courthouse grounds validated

Any other provision of law to the contrary, notwithstanding, any conveyance made prior to January 1, 1954, by a county, of a portion of the county courthouse grounds, to a town to be used for public purposes, shall be in all respects valid.

Code 1950, § 15-692.1; 1954, c. 150; 1962, c. 623, § 15.1-263; 1997, c. 587.



§ 15.2-1643. Circuit courts to order court facilities to be repaired

A. When it appears to the circuit court for any county or city, from the report of persons appointed to examine the court facilities, or otherwise, that the court facilities of such county or city are insecure, out of repair, or otherwise pose a danger to the health, welfare and safety of court employees or the public, the court shall enter an order, in the name and on behalf of the Commonwealth against the supervisors of the county, or the members of the council of the city, as the case may be, to show cause why a mandamus should not issue, commanding them to cause the court facilities of such county or city to be made secure, or put in good repair, or rendered otherwise safe as the case may be, and to proceed as in other cases of mandamus, to cause the necessary work to be done. The court shall cause a copy of such order to be served upon each supervisor or member of the council, as the case may be.

B. Upon the entry of such order, as provided in subsection A hereof, the chief judge of the circuit shall forthwith notify the Chief Justice of the Supreme Court of the entry thereof. Upon receipt of the notice, the Chief Justice shall assign a judge of a circuit remote from the circuit wherein the repairs are alleged to be necessary to hear and determine whether, after consideration of such matters as set forth in subdivisions 1 through 4, the court facilities are in fact insecure or out of repair or otherwise pose a danger to the health, welfare and safety of court employees or the public and the extent to which repairs, if any, are necessary.

Before a mandamus is issued, if the concerned governing body elects, or if the pleadings allege that the court facilities are in fact insecure or out of repair, or otherwise pose a danger to the health, welfare and safety of court employees or the public, the local governing body shall appoint a five-member panel, three of whom shall be qualified by training and experience as either an architect or a professional engineer, not representing the same firms, to review the court facilities in question and make recommendations to the local governing body and circuit court judge assigned by the Chief Justice concerning the construction or repairs deemed necessary.

In making their recommendations, the panel shall consider matters such as, but not limited to, the following:

1. Security provisions to safeguard court personnel, participants and the public;

2. Efficient layout and circulation patterns to maximize public access, promote efficient operations, and accommodate the diverse users;

3. Provision of administrative and service areas, judges' chambers, hearing rooms, conference rooms, prison holding areas, and public information areas; and

4. Comfort, safety and obsolescence of the existing facility or any part thereof.

The existing facilities shall be considered in relationship to their location and the extent of their use, and their failure to meet any of these general considerations shall not necessarily be deemed a cause for determining them inadequate.

In making their recommendations, the panel may consult recognized national standard works in the field.

All costs, fees and expenses of the five-member panel, after approval by the local governing body, shall be paid by the county or city that appointed the panel.

C. If, after hearing, the court finds that the court facilities are not insecure or out of repair or otherwise unsafe, or having been in such condition, that the necessary repairs have been made, the court shall vacate the order. If the court finds that the court facilities are insecure or out of repair or otherwise unsafe, it shall issue its mandamus as provided in subsection A.

D. Appeals shall be allowed to the Supreme Court of Virginia as appeals from courts of equity are allowed.

E. Nothing in this section shall be construed to authorize a circuit court to require that an additional or replacement courthouse be constructed.

Code 1950, § 15-693.1; 1962, c. 623, § 15.1-267; 1975, c. 444; 1979, c. 507; 1997, c. 587; 2002, c. 758; 2012, cc. 805, 836.



§ 15.2-1644. Petition for removal of county courthouse; writ of election

A. Whenever a number of voters equal to at least one third of the voters of a county registered in the county on the January 1 preceding filing of the petition, petition the circuit court of such county, or whenever the governing body of any county by resolution duly adopted requests the circuit court for such county, for an election in such county on the question of the removal of the courthouse to one or more places specified in the petition or resolution, such court shall issue a writ of election in accordance with Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2, which shall fix the day of holding such election. Such petition shall also state the amount to be appropriated by the board of supervisors for the purchase of land, unless the land is to be donated, and for the erection of necessary buildings and improvements at the new location.

B. If the courthouse is used before and after removal for any city as well as for the county, then the petition shall be signed by a number of voters equal to at least one-third of the total number of voters registered in the locality on the January 1 preceding filing of the petition. The registered voters of such city shall be eligible to sign the petition. The petition shall state the amounts to be appropriated by both the county and city. The voters of such city shall be eligible to vote in any election on the question of relocating the courthouse. The court shall issue a writ of election to such city the same as issued to and for the county.

The votes of such city voters shall be treated as if they were cast by qualified voters of the county for the purposes of these sections (§§ 15.2-1644 through 15.2-1654 ).

Code 1950, § 15-43; 1956, c. 95; 1962, c. 623, § 15.1-559; 1971, Ex. Sess., cc. 42, 245; 1975, c. 517; 1978, c. 380; 1997, c. 587.



§ 15.2-1645. How election held and conducted

The election specified in § 15.2-1644 shall be held and conducted as other special elections are held and conducted.

Code 1950, § 15-44; 1962, c. 623, § 15.1-560; 1971, Ex. Sess., cc. 42, 245; 1997, c. 587.



§ 15.2-1646. Certification of result to board of supervisors; procuring land and buildings; relocation to contiguous land

If it appears from the returns that a majority of the votes cast at the election specified in § 15.2-1644 are for the removal of the courthouse to one of the places specified in the petition or resolution, the results shall be certified to the board of supervisors of the county, with the amount authorized to be expended for land, if not donated, and for necessary buildings and improvements. If the vote is for removal, the board of supervisors shall at once proceed to acquire the necessary land at the new location, if the same has not been donated, and to erect the necessary buildings and improvements.

The relocation of a courthouse to land contiguous with its present location, including contiguous property directly across a public right-of-way, and within the same county is not such a removal as to require authorization by the electorate.

The provisions of these sections requiring authorization by the electorate shall not apply, in the case of a joint court system, between Albemarle County and the City of Charlottesville, James City County and the City of Williamsburg, York County and the City of Poquoson, and Greensville County and the City of Emporia, to the relocation of the courthouse to other land within the localities which it serves, from its present location, if the governing bodies find by concurrent resolutions that the existing courthouse is inadequate and that renovation or expansion of the existing courthouse is not feasible.

Code 1950, § 15-45; 1956, c. 95; 1962, c. 623, § 15.1-561; 1971, Ex. Sess., cc. 42, 245; 1975, c. 59; 1976, c. 497; 1994, c. 504; 1997, cc. 587, 598; 2005, c. 36.



§ 15.2-1647. Removal of court

As soon as the courthouse is completed, the board of supervisors shall certify the fact to the judge of the circuit court for the county, who shall, after sixty days' notice, to be published in a newspaper in the county if any, and if none, then in a newspaper having general circulation in the county, order his court to be held in the new location.

Code 1950, § 15-46; 1962, c. 623, § 15.1-562; 1997, c. 587.



§ 15.2-1648. Donation of land and money

Any town or individual may donate to the county the land necessary for its uses at any of the locations named in the petition, which shall not be less than one acre, and may offer as an inducement for such removal such sum of money as may be desired. Any offer to donate the land shall be accompanied by a deed for the land, to be regularly executed and placed in the hands of the clerk of the county. Any offer of money shall be accompanied by a certified check or other satisfactory security to be likewise placed in the hands of the clerk to be delivered by him to the treasurer of the county. If the location stated in the deed or offer of money is selected by the voters, the treasurer shall record the deed and collect and place the fund to the credit of the county to be drawn on by the board of supervisors as hereinafter directed.

Code 1950, § 15-47; 1962, c. 623, § 15.1-563; 1997, c. 587.



§ 15.2-1649. Town may issue bonds to finance donation; election on bonds

When any town desires to donate to the county any land or sums of money as an inducement for such removal and the town has not sufficient funds in its treasury as it may desire to offer, the town may borrow the money and issue its bonds therefor. Whenever a number of voters equal to at least twenty-five percent of the voters of such town, registered in the town on the January 1 preceding the filing of the petition, petition the circuit court for the county wherein such town is located for an election to be held on such bond issue, the circuit court shall, in accordance with Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2, issue a writ of election, ordering a special election upon such bond issue, in which the date of holding such election in the town shall be fixed. Such petition shall state the purposes for which the proceeds of such bond issue shall be used, and the amount of such issue. The election shall be held and the vote canvassed and returns made in accordance with the requirements of the general election law, except that the certificate of the electoral board shall be as follows:

"We hereby certify that at the election held in the town of . . . . . . . . . . . . on the . . . . . . . . . . day of . . . . . . . . . ., 20. . . . ., upon the question of a bond issue of . . . . . . . . . . dollars, to be used as a donation to . . . . . . . . . . county as an inducement for removal of the courthouse of the county to the town, . . . . . votes were cast for the bond issue and . . . . . votes were cast against the bond issue."

The ballots used in the election shall be as follows:

"Shall the Town of . . . . . . . . . . . . . issue bonds to the amount of . . . . . . . . . . . . dollars to be used as a donation to . . . . . . . . . . County, as an inducement for the removal of the courthouse?

[ ] Yes

[ ] No"

The electoral board shall certify in duplicate the vote cast in such elections, for and against the bond issue, one of such certificates to be filed with the clerk of the county and the other with the judge of the circuit court.

Such election shall be subject to inquiry in the manner provided by § 15.2-1654.

Code 1950, § 15-48; 1962, c. 623, § 15.1-564; 1975, c. 517; 1997, c. 587.



§ 15.2-1650. When and how council to issue bonds; payment of interest; sinking fund

If a majority of the voters in the town taking part in such election vote in favor of the bond issue, the council of the town may issue its bonds to the amount set out in the petition, either coupon or registered, signed by its mayor, and attested by the town clerk, and deliver the same to the clerk of the county as satisfactory security for the obligations imposed by this section. The council of the town may make annual appropriations out of the revenues of the town to pay the interest on the bonds and to provide a sinking fund for the redemption of the bonds by special levy or otherwise.

Code 1950, § 15-49; 1962, c. 623, § 15.1-565; 1997, c. 587.



§ 15.2-1651. When supervisors may issue bonds of county

If the land is not donated, and the fund offered is not sufficient to acquire the land and erect the necessary buildings, or if the land is donated and the fund offered is not sufficient for the purposes aforesaid, the board of supervisors may issue the bonds of the county to an amount which with the fund offered shall be equal to the amount set out in the petition, and the proceeds of the bonds with the amount donated shall constitute the fund out of which the land shall be acquired, if not donated, and the buildings erected and improvements made. If the financial condition of the county is such as to render the issue of bonds unnecessary, the supervisors may decline to issue them. However, the amount expended shall not exceed the amount named in the petition and authorized by the voters.

Code 1950, § 15-50; 1962, c. 623, § 15.1-566; 1997, c. 587.



§ 15.2-1652. Form of ballots for county election on removal and appropriation; certificate of electoral board

The ballots used in the election required by § 15.2-1644 shall be as follows:

"Shall the courthouse be removed to . . . . . . . . ., and shall the Board of Supervisors be permitted to spend $. . . . . therefor?

[ ] Yes

[ ] No"

The manner of ascertaining the vote and making returns thereof shall conform in all respects to the requirements of the general election law, except that the certificate of the electoral board shall be as follows:

"We hereby certify, that at the election held on the . . . . . . . . . . day of . . . . . . . . ., 20. . . . ., upon the question of removing the courthouse to . . . . . . . . . . and permitting the expenditure of $. . . . . therefor, . . . . . votes were cast Yes; and . . . . . votes were cast No."

Code 1950, § 15-51; 1962, c. 623, § 15.1-567; 1971, Ex. Sess., cc. 42, 245; 1977, c. 306; 1997, c. 587.



§ 15.2-1653. Ascertaining results

The electoral board shall ascertain the vote from the returns, and shall certify in duplicate the votes cast for removal and authorizing the expenditure of the amount stated in the petition and against removal. One of the certificates shall be filed with the county clerk and the other with the judge of the circuit court.

Code 1950, § 15-52; 1962, c. 623, § 15.1-568; 1971, Ex. Sess., cc. 42, 245; 1997, c. 587.



§ 15.2-1654. Contest of election

Returns in such election shall be subject to the inquiry, determination and judgment of the circuit court for the county in which the election is held, upon complaint of fifteen or more voters of the county of an undue election or false return. The complaint shall fully set out the grounds of contest and, if any votes were improperly received or rejected, shall give a list of such votes, with objections to the action of the election officials in receiving or rejecting the same. Two of the persons making the complaint shall take and subscribe an oath that the facts therein stated are true to the best of their knowledge and belief. The complaint shall be filed in the office of the clerk of the circuit court for the county in which such election is held. Notice of contest, stating that the complaint has been filed in the clerk's office, shall be given by posting the same at the courthouse door and at two or more public places in the county, and by publishing it once a week for two successive weeks in some newspaper published in the county or, if there is none so published, then in some newspaper having general circulation in the county. The time and place of taking depositions, if any, shall be stated in the notice, which shall entitle the parties giving the notice to take the depositions to be read as evidence in the contest. The complaint shall be filed and notice given within ten days after the election, otherwise the complaint shall not be valid. Any one or more persons who voted at such removal election may, within thirty days from the election, file in the circuit court clerk's office an answer to the complaint, in which any of the allegations of the complaint may be denied, and any statement made going to show the regularity of the old election, and the propriety of the action of the election officials in receiving or rejecting the votes set out in the complaint, and a list of the votes he or they will dispute. If the respondents desire to take depositions, notice thereof shall be given to any one or more of the persons signing the complaint. If no answer is filed to the complaint within thirty days from the election, no one shall be heard to deny the allegations of the complaint, but the persons making the same shall prove the allegations thereof to the satisfaction of the court. The circuit court for the county in which the election is held, after the expiration of thirty days from the election, shall proceed to pass upon the complaint without a jury, on such depositions as may have been taken under the notices aforesaid, and upon such other legal testimony as may be adduced by either party at the hearing of the case. In judging such election and return, the court shall proceed on the merits thereof and decide the same on the Constitution and laws and according to the right of the case and shall enter such order as will carry its decision into full and complete effect. The judgment of the court shall be final.

Code 1950, § 15-53; 1962, c. 623, § 15.1-569; 1997, c. 587.



§ 15.2-1655. No other election held for ten years

After an election has been held in any county upon the question of the removal of its courthouse, no other such election shall be held within ten years.

Code 1950, § 15-54; 1962, c. 623, § 15.1-570; 1997, c. 587.



§ 15.2-1656. Supplies and equipment to be furnished to clerks of courts of record

The governing body of each county and city shall, at the expense of the county or city, provide (i) suitable books and stationery, in addition to supplies furnished by the Commonwealth, for the use of clerks of all courts of record, together with appropriate cases and other furniture, for the safe and convenient keeping of all the books, documents and papers, in the custody of such officers; (ii) official seals for such officers; and (iii) such other office equipment, electronic or other systems, and appliances as in their judgment may be reasonably necessary for the proper conduct of such offices.

Code 1950, § 15-10.1; 1954, c. 652; 1956, c. 480; 1962, c. 623, § 15.1-19; 1973, c. 544; 1980, c. 549; 1997, c. 587; 2014, cc. 360, 589.



§ 15.2-1700. Preservation of peace and good order

Any locality may provide for the protection of its inhabitants and property and for the preservation of peace and good order therein.

Code 1950, § 15-556; 1962, c. 623, § 15.1-137; 1997, c. 587.



§ 15.2-1701. Organization of police forces

Any locality may, by ordinance, provide for the organization of its authorized police forces. Such forces shall include a chief of police, and such officers and other personnel as appropriate.

When a locality provides for a police department, the chief of police shall be the chief law-enforcement officer of that locality. However, in towns, the chief law-enforcement officer may be called the town sergeant.

1979, c. 333, § 15.1-131.7; 1997, c. 587.



§ 15.2-1702. Referendum required prior to establishment of county police force

A. A county shall not establish a police force unless (i) such action is first approved by the voters of the county in accordance with the provisions of this section and (ii) the General Assembly enacts appropriate authorizing legislation.

B. The governing body of any county shall petition the court, by resolution, asking that a referendum be held on the question, "Shall a police force be established in the county and the sheriff's office be relieved of primary law-enforcement responsibilities?" The court, by order entered of record in accordance with Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2, shall require the regular election officials of the county to open the polls and take the sense of the voters on the question as herein provided.

The clerk of the circuit court for the county shall publish notice of the election in a newspaper of general circulation in the county once a week for three consecutive weeks prior to the election. The notice shall contain the ballot question and a statement of not more than 500 words on the proposed question. The explanation shall be presented in plain English, shall be limited to a neutral explanation, and shall not present arguments by either proponents or opponents of the proposal. The attorney for the county or city or, if there is no county or city attorney, the attorney for the Commonwealth shall prepare the explanation. "Plain English" means written in nontechnical, readily understandable language using words of common everyday usage and avoiding legal terms and phrases or other terms and words of art whose usage or special meaning primarily is limited to a particular field or profession.

C. The county may expend public funds to produce and distribute neutral information concerning the referendum; provided, however, public funds may not be used to promote a particular position on the question, either in the notice called for in subsection B, or in any other distribution of information to the public.

D. The regular election officers of the county shall open the polls on the date specified in such order and conduct the election in the manner provided by law. The election shall be by ballot which shall be prepared by the electoral board of the county and on which shall be printed the following:

"Shall a police force be established in the county and the sheriff's office be relieved of primary law-enforcement responsibilities?

[ ] Yes

[ ] No"

The ballots shall be counted, returns made and canvassed as in other elections, and the results certified by the electoral board to the court ordering the election. If a majority of the voters voting in the election vote "Yes," the court shall enter an order proclaiming the results of the election and a duly certified copy of such order shall be transmitted to the governing body of the county. The governing body shall proceed to establish a police force following the enactment of authorizing legislation by the General Assembly.

E. After a referendum has been conducted pursuant to this section, no subsequent referendum shall be conducted pursuant to this section in the same county for a period of four years from the date of the prior referendum.

1983, c. 341, § 15.1-131.6:1; 1993, c. 630; 1997, c. 587; 2000, c. 298.



§ 15.2-1703. Referendum to abolish county police force

The police force in any county which established the force subsequent to July 1, 1983, may be abolished and its responsibilities assumed by the sheriff's office after a referendum held pursuant to this section.

Either (i) the voters of the county by petition signed by not less than ten percent of the registered voters therein on the January 1 preceding the filing of the petition or (ii) the governing body of the county, by resolution, may petition the circuit court for the county that a referendum be held on the question, "Shall the county police force be abolished and its responsibilities assumed by the county sheriff's office?" The court, by order entered of record in accordance with Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2, shall require the regular election officials of the county at the next general election held in the county to open the polls and take the sense of the voters on the question as herein provided. The clerk of the circuit court for the county shall publish notice of the election in a newspaper of general circulation in the county once a week for three consecutive weeks prior to the election.

The ballot shall be printed as follows:

"Shall the county police force be abolished and its responsibilities assumed by the county sheriff's office?

[ ] Yes

[ ] No"

The election shall be held and the results certified as provided in § 24.2-684. If a majority of the voters voting in the election vote in favor of the question, the court shall enter an order proclaiming the results of the election, and a duly certified copy of such order shall be transmitted to the governing body of the county. The governing body shall proceed with the necessary action to abolish the police force and transfer its responsibilities to the sheriff's office, to become effective on July 1 following the referendum.

Once a referendum has been held pursuant to this section, no further referendum shall be held pursuant to this section within four years thereafter.

1988, c. 660, § 15.1-131.6:2; 1997, c. 587.



§ 15.2-1704. Powers and duties of police force

A. The police force of a locality is hereby invested with all the power and authority which formerly belonged to the office of constable at common law and is responsible for the prevention and detection of crime, the apprehension of criminals, the safeguard of life and property, the preservation of peace and the enforcement of state and local laws, regulations, and ordinances.

B. A police officer has no authority in civil matters, except (i) to execute and serve temporary detention and emergency custody orders and any other powers granted to law-enforcement officers in § 16.1-340, 16.1-340.1, 37.2-808, or 37.2-809, (ii) to serve an order of protection pursuant to §§ 16.1-253.1, 16.1-253.4, and 16.1-279.1, (iii) to execute all warrants or summons as may be placed in his hands by any magistrate serving the locality and to make due return thereof, and (iv) to deliver, serve, execute, and enforce orders of isolation and quarantine issued pursuant to §§ 32.1-48.09, 32.1-48.012, and 32.1-48.014 and to deliver, serve, execute, and enforce an emergency custody order issued pursuant to § 32.1-48.02. A town police officer, after receiving training under subdivision 8 of § 9.1-102, may, with the concurrence of the local sheriff, also serve civil papers, and make return thereof, only when the town is the plaintiff and the defendant can be found within the corporate limits of the town.

Code 1950, § 15-557; 1960, c. 167; 1962, c. 623, § 15.1-138; 1982, c. 38; 1984, c. 661; 1992, cc. 729, 742; 1995, c. 844; 1997, c. 587; 1998, c. 425; 1999, c. 495; 2007, c. 724; 2008, cc. 551, 691; 2010, cc. 778, 825.



§ 15.2-1705. Minimum qualifications; waiver

A. The chief of police and all police officers of any locality, all deputy sheriffs and jail officers in this Commonwealth, and all law-enforcement officers as defined in § 9.1-101 who enter upon the duties of such office after July 1, 1994, are required to meet the following minimum qualifications for office. Such person shall (i) be a citizen of the United States, (ii) be required to undergo a background investigation including fingerprint-based criminal history records inquiries to both the Central Criminal Records Exchange and the Federal Bureau of Investigation, (iii) have a high school education or have passed a high school equivalency examination approved by the Board of Education, (iv) possess a valid driver's license if required by the duties of office to operate a motor vehicle, (v) undergo a physical examination, subsequent to a conditional offer of employment, conducted under the supervision of a licensed physician, (vi) be at least eighteen years of age, (vii) not have been convicted of or pled guilty or no contest to a felony or any offense that would be a felony if committed in the Commonwealth, and (viii) not have produced a positive result on a pre-employment drug screening, if such screening is required by the hiring law-enforcement agency or jail, where the positive result cannot be explained to the law-enforcement agency or jail administrator's satisfaction. In addition, all such officers who enter upon the duties of such office on or after July 1, 2013, shall not have been convicted of or pled guilty or no contest to (a) any misdemeanor involving moral turpitude, including but not limited to petit larceny under § 18.2-96, or any offense involving moral turpitude that would be a misdemeanor if committed in the Commonwealth, (b) any misdemeanor sex offense in the Commonwealth, another state, or the United States, including but not limited to sexual battery under § 18.2-67.4 or consensual sexual intercourse with a minor 15 or older under clause (ii) of § 18.2-371, or (c) domestic assault under § 18.2-57.2 or any offense that would be domestic assault under the laws of another state or the United States.

B. Upon request of a sheriff or chief of police, or the director or chief executive of any agency or department employing law-enforcement officers as defined in § 9.1-101, or jail officers as defined in § 53.1-1, the Department of Criminal Justice Services is hereby authorized to waive the requirements for qualification as set out in subsection A of this section for good cause shown.

1982, c. 442, § 15.1-131.8; 1988, c. 396; 1994, cc. 850, 905; 1995, c. 112; 1997, c. 587; 2013, cc. 307, 468; 2014, c. 84.



§ 15.2-1706. Certification through training required for all law-enforcement officers; waiver of requirements

A. All law-enforcement officers as defined in § 9.1-101 and all jail officers as defined in § 53.1-1 must be certified through the successful completion of training at an approved criminal justice training academy in order to remain eligible for appointment or employment. In order to obtain such certification, all entry level law-enforcement officers seeking certification on or after July 1, 2003, shall successfully complete statewide certification examinations developed and administered by the Department of Criminal Justice Services. The Department may delegate administration of the examinations to an approved criminal justice training academy and may revoke such delegation at its discretion. The appointee's or employee's hiring agency must provide the Department of Criminal Justice Services with verification that law-enforcement or jail officers first hired after July 1, 1994, have met the minimum standards set forth in § 15.2-1705.

B. The requirement for the successful completion of the law-enforcement certification examination may be waived by the Department of Criminal Justice Services based upon previous law-enforcement experience and training. To be eligible for such waiver, the individual must have applied for and been granted an exemption or partial exemption in accordance with § 9.1-116.

1994, cc. 850, 905, § 15.1-131.8:1; 1995, c. 112; 1997, c. 587; 1999, c. 635; 2002, c. 345; 2004, c. 477.



§ 15.2-1707. Decertification of law-enforcement officers

A. The sheriff, chief of police, or agency administrator shall notify the Criminal Justice Services Board in writing when any certified law-enforcement or jail officer currently employed by his agency has (i) been convicted of or pled guilty or no contest to a felony or any offense that would be a felony if committed in the Commonwealth, (ii) been convicted of or pled guilty or no contest to a Class 1 misdemeanor involving moral turpitude or any offense that would be any misdemeanor involving moral turpitude, including but not limited to petit larceny under § 18.2-96, or any offense involving moral turpitude that would be a misdemeanor if committed in the Commonwealth, (iii) been convicted of or pled guilty or no contest to any misdemeanor sex offense in the Commonwealth, another state, or the United States, including but not limited to sexual battery under § 18.2-67.4 or consensual sexual intercourse with a minor 15 or older under clause (ii) of § 18.2-371, (iv) been convicted of or pled guilty or no contest to domestic assault under § 18.2-57.2 or any offense that would be domestic assault under the laws of another state or the United States, (v) failed to comply with or maintain compliance with mandated training requirements, or (vi) refused to submit to a drug screening or has produced a positive result on a drug screening reported to the employing agency, where the positive result cannot be explained to the agency administrator's satisfaction. Notification shall also be provided in writing for any employee who resigned or was terminated in advance of being convicted or found guilty of an offense that requires decertification or who resigned or was terminated in advance of a pending drug screening. The notification, where appropriate, shall be accompanied by a copy of the judgment of conviction. Upon receiving such notice from the sheriff, chief of police, or agency administrator, or from an attorney for the Commonwealth, the Criminal Justice Services Board shall decertify such law-enforcement or jail officer. Such officer shall not have the right to serve as a law-enforcement officer within the Commonwealth until his certification has been reinstated by the Board.

B. When a conviction has not become final, the Board may decline to decertify the officer until the conviction becomes final, after considering the likelihood of irreparable damage to the officer if such officer is decertified during the pendency of an ultimately successful appeal, the likelihood of injury or damage to the public if the officer is not decertified, and the seriousness of the offense.

C. The Department of Criminal Justice Services is hereby authorized to waive the requirements for decertification as set out in subsection A for good cause shown.

D. The Criminal Justice Services Board may initiate decertification proceedings against any former law-enforcement or jail officer whom the Board has found to have been convicted of an offense that requires decertification or who has failed to comply with or maintain compliance with mandated training requirements.

1994, cc. 850, 905, § 15.1-131.8:2; 1995, c. 112; 1997, c. 587; 2013, cc. 307, 468.



§ 15.2-1708. Notice of decertification

A. Service of notice. The Board shall, within ten days of decertification, serve notice upon an affected officer, in person or by certified mail, and upon the law-enforcement or jail agency employing said officer, by certified mail, specifying the action taken and remedies available. The Board shall stay final action until the period for requesting a hearing expires.

B. Decertification hearing. Any law-enforcement or jail officer who has been decertified may, within thirty days of receipt of notice served by the Board, request, by certified mail, a hearing which shall be granted by the Board. Upon receipt of such request, the Board shall set a date, time, and place for the hearing within sixty days and serve notice by certified mail upon the affected officer. The Board, or a committee thereof, shall conduct such hearing. The affected officer may be represented by counsel. In the absence of a request for hearing, decertification shall, without further proceedings, become final thirty days after the initial notice.

C. Standard of review. The decertification of a law-enforcement or jail officer under § 15.2-1707 shall be sustained by the Board unless such law-enforcement or jail officer shows, by a preponderance of the evidence, good cause for his certification to be reinstated.

D. Final decision after request for hearing. The Board shall render a final decision within thirty days.

E. Notice of final action. The Board shall notify the officer and the law-enforcement or jail agency involved, by certified mail, of the final action regarding decertification.

F. Reinstatement after decertification. Any officer who is decertified may, after a period of not less than five years, petition the Board to be considered for reinstatement of certification.

1994, cc. 850, 905, § 15.1-131.8:3; 1995, c. 112; 1997, c. 587.



§ 15.2-1709. Employer immunity from liability; disclosure of information regarding former deputy sheriffs and law-enforcement officers

Any sheriff or chief of police, the director or chief executive of any agency or department employing deputy sheriffs or law-enforcement officers as defined § 9.1-101, or jail officers as defined in § 53.1-1, and the Director of the Department of Criminal Justice Services or his designee who discloses information about a former deputy sheriff's or law-enforcement officer's or jail officer's job performance to a prospective law-enforcement or jail employer of the former appointee or employee is presumed to be acting in good faith and, unless lack of good faith is shown by clear and convincing evidence, is immune from civil liability for such disclosure or its consequences. For purposes of this section, the presumption of good faith is rebutted upon a showing that the information disclosed by the former employer was knowingly false or deliberately misleading, was rendered with malicious purpose, or violated any civil right of the former employee or appointee.

1994, cc. 850, 905, § 15.1-131.8:4; 1995, c. 112; 1997, c. 587.



§ 15.2-1710. Fees and other compensation

A police officer shall not receive any fee or other compensation out of the state treasury or the treasury of a locality for any service rendered under the provisions of this chapter other than the salary paid him by the locality and a fee as a witness in cases arising under the criminal laws of the Commonwealth. A police officer shall not receive any fee as a witness in any case arising under the ordinances of his locality, nor for attendance as a witness before any magistrate serving his locality. However, if it is necessary or expedient for him to travel beyond the limits of the locality in his capacity as a police officer, he shall be entitled to his actual expenses, as provided by law for other expenses in criminal cases.

Nothing in this section shall be construed as prohibiting a police officer of a locality from claiming and receiving any reward which may be offered for the arrest and detention of any offender against the criminal laws of this or any other state or nation.

Code 1950, § 15-557; 1960, c. 167; 1962, c. 623, § 15.1-138; 1982, c. 38; 1984, c. 661; 1992, cc. 729, 742; 1995, c. 844; 1997, c. 587; 2008, cc. 551, 691.



§ 15.2-1711. Providing legal fees and expenses for law-enforcement officers; repayment to locality of two-thirds of amount by Compensation Board

If any law-enforcement officer is investigated, arrested or indicted or otherwise prosecuted on any criminal charge arising out of any act committed in the discharge of his official duties, and no charges are brought, the charge is subsequently dismissed or upon trial he is found not guilty, the governing body of the locality wherein he is appointed may reimburse such officer for reasonable legal fees and expenses incurred by him in defense of such investigation or charge; such reimbursement shall be paid from the treasury of the locality.

When a governing body reimburses its sheriff or a law-enforcement officer in the sheriff's employment for reasonable legal fees and expenses as provided for in this section, then, upon certification of the reimbursement to the Chairman of the Compensation Board by the presiding officer of the governing body, the Compensation Board shall pay to the applicable locality two-thirds of the amount so certified.

1975, c. 31, § 15.1-131.6; 1979, c. 600; 1980, c. 106; 1985, c. 321; 1997, c. 587.



§ 15.2-1712. Employment of off-duty officers

Notwithstanding the provisions of §§ 2.2-3100 through 2.2-3127, any locality may adopt an ordinance which permits law-enforcement officers and deputy sheriffs in such locality to engage in off-duty employment which may occasionally require the use of their police powers in the performance of such employment. Such ordinance may include reasonable rules to apply to such off-duty employment, or it may delegate the promulgation of such reasonable rules to the chief of the respective police departments or the sheriff of the county or city.

1978, c. 537, § 15.1-133.1; 1997, c. 587.



§ 15.2-1713. Localities authorized to offer and pay rewards in felony and misdemeanor cases

When any felony or misdemeanor has been committed, or there has been any attempt to commit a felony in any locality, the governing body of the locality or its duly authorized agent may offer and pay a reward for the arrest and final conviction of the person or persons who committed the felony or misdemeanor or attempted to commit the felony. The reward may be paid out of the general fund of such locality.

1983, c. 525, § 15.1-137.2; 1984, c. 661; 1997, c. 587.



§ 15.2-1713.1. Local "Crime Stoppers" programs; confidentiality

A. As used in this section, a "Crime Stoppers," "crime solvers," "crime line," or other similarly named organization is defined as a private, nonprofit Virginia corporation governed by a civilian volunteer board of directors that is operated on a local or statewide level that (i) offers anonymity to persons providing information to the organization, (ii) accepts and expends donations for cash rewards to persons who report to the organization information about alleged criminal activity and that the organization forwards to the appropriate law-enforcement agency, and (iii) is established as a cooperative alliance between the news media, the community, and law-enforcement officials.

B. Evidence of a communication or any information contained therein between a person submitting a report of an alleged criminal act to a "Crime Stoppers" organization and the person who accepted the report on behalf of the organization is not admissible in a court proceeding. Law-enforcement agencies receiving information concerning alleged criminal activity from a "Crime Stoppers" organization shall maintain confidentiality pursuant to subdivision A 3 of § 2.2-3706.

2003, cc. 754, 760; 2013, c. 695.



§ 15.2-1714. Establishing police lines, perimeters, or barricades

Whenever fires, accidents, wrecks, explosions, crimes, riots, or other emergency situations where life, limb, or property may be endangered may cause persons to collect on the public streets, alleys, highways, parking lots, or other public area, the chief law-enforcement officer of any locality or that officer's authorized representative who is responsible for the security of the scene may establish such areas, zones, or perimeters by the placement of police lines or barricades as are reasonably necessary to (i) preserve the integrity of evidence at such scenes, (ii) notwithstanding the provisions of §§ 46.2-888 through 46.2-891, facilitate the movement of vehicular and pedestrian traffic into, out of, and around the scene, (iii) permit firefighters, police officers, and emergency medical services personnel to perform necessary operations unimpeded, and (iv) protect persons and property.

Any police line or barricade erected for these purposes shall be clearly identified by wording such as "Police Line -- DO NOT CROSS" or other similar wording. If material or equipment is not available for identifying the prohibited area, then a verbal warning by identifiable law-enforcement officials positioned to indicate a location of a police line or barricade shall be given to any person or persons attempting to cross police lines or barricades without proper authorization.

Such scene may be secured no longer than is reasonably necessary to effect the above-described purposes. Nothing in this section shall limit or otherwise affect the authority of, or be construed to deny access to such scene by, any person charged by law with the responsibility of rendering assistance at or investigating any such fires, accidents, wrecks, explosions, crimes or riots.

Personnel from information services such as press, radio, and television, when gathering news, shall be exempt from the provisions of this section except that it shall be unlawful for such persons to obstruct the police, firefighters, or emergency medical services personnel in the performance of their duties at such scene. Such personnel shall proceed at their own risk.

1984, c. 533, § 15.1-140.1; 1990, c. 327; 1997, c. 587; 2015, cc. 502, 503.



§ 15.2-1715. Authority to declare Intensified Drug Enforcement Jurisdictions; expenditure of funds

Whenever, in the judgment of the Governor or his designee, a locality or multi-jurisdictional area is confronted with a drug trafficking problem of such a magnitude as to warrant additional resources to supplement the efforts of local officials responsible for the apprehension and prosecution of persons engaged in drug trafficking activities, he may declare such areas Intensified Drug Enforcement Jurisdictions. Upon such declaration, the Governor, or his designee, may make available funds from the Intensified Drug Enforcement Jurisdictions Fund provided for in § 9.1-105.

1990, c. 971, § 15.1-131.12; 1997, c. 587.



§ 15.2-1716. Reimbursement of expenses incurred in responding to DUI and related incidents

A. Any locality may provide by ordinance that a person convicted of violating any of the following provisions shall, at the time of sentencing or in a separate civil action, be liable to the locality or to any responding volunteer fire company or department or volunteer emergency medical services agency, or both, for restitution of reasonable expenses incurred by the locality for responding law enforcement, firefighting, and emergency medical services, including those incurred by the sheriff's office of such locality, or by any volunteer fire or volunteer emergency medical services agency, or by any combination of the foregoing, when providing an appropriate emergency response to any accident or incident related to such violation. The ordinance may further provide that a person convicted of violating any of the following provisions shall, at the time of sentencing or in a separate civil action, be liable to the locality or to any responding volunteer fire or volunteer emergency medical services agency, or both, for restitution of reasonable expenses incurred by the locality when issuing any related arrest warrant or summons, including the expenses incurred by the sheriff's office of such locality, or by any volunteer fire or volunteer emergency medical services agency, or by any combination of the foregoing:

1. The provisions of § 18.2-36.1, 18.2-51.4, 18.2-266, 18.2-266.1, 29.1-738, 29.1-738.02, or 46.2-341.24, or a similar ordinance, when such operation of a motor vehicle, engine, train or watercraft while so impaired is the proximate cause of the accident or incident;

2. The provisions of Article 7 (§ 46.2-852 et seq.) of Chapter 8 of Title 46.2 relating to reckless driving, when such reckless driving is the proximate cause of the accident or incident;

3. The provisions of Article 1 (§ 46.2-300 et seq.) of Chapter 3 of Title 46.2 relating to driving without a license or driving with a suspended or revoked license; and

4. The provisions of § 46.2-894 relating to improperly leaving the scene of an accident.

B. Personal liability under this section for reasonable expenses of an appropriate emergency response pursuant to subsection A shall not exceed $1,000 in the aggregate for a particular accident, arrest, or incident occurring in such locality. In determining the "reasonable expenses," a locality may bill a flat fee of $350 or a minute-by-minute accounting of the actual costs incurred. As used in this section, "appropriate emergency response" includes all costs of providing law-enforcement, firefighting, and emergency medical services. The court may order as restitution the reasonable expenses incurred by the locality for responding law enforcement, firefighting, and emergency medical services. The provisions of this section shall not preempt or limit any remedy available to the Commonwealth, to the locality, or to any volunteer emergency medical services agency to recover the reasonable expenses of an emergency response to an accident or incident not involving impaired driving, operation of a vehicle, or other conduct as set forth herein.

1994, c. 617, § 15.1-132.1; 1995, cc. 683, 685, 830; 1997, cc. 587, 691; 2001, c. 505; 2003, c. 796; 2004, c. 273; 2005, cc. 148, 366; 2006, c. 679; 2009, c. 245; 2010, c. 343; 2015, cc. 502, 503.



§ 15.2-1716.1. Reimbursement of expenses incurred in responding to terrorism hoax incident

Any locality may provide by ordinance that any person who is convicted of a violation of subsection B or C of § 18.2-46.6, when his violation of such section is the proximate cause of any incident resulting in an appropriate emergency response, shall be liable at the time of sentencing or in a separate civil action to the locality or to any volunteer emergency medical services agency, or both, which may provide such emergency response for the reasonable expense thereof, in an amount not to exceed $1,000 in the aggregate for a particular incident occurring in such locality. In determining the "reasonable expense," a locality may bill a flat fee of $250 or a minute-by-minute accounting of the actual costs incurred. As used in this section, "appropriate emergency response" includes all costs of providing law-enforcement, firefighting, and emergency medical services. The provisions of this section shall not preempt or limit any remedy available to the Commonwealth, to the locality, or to any volunteer emergency medical services agency to recover the reasonable expenses of an emergency response to an incident not involving a terroristic hoax as set forth herein.

2002, cc. 588, 623; 2005, c. 479; 2015, cc. 502, 503.



§ 15.2-1716.2. Methamphetamine lab cleanup costs; localities may charge for reimbursement

Any locality may provide by ordinance that any person who is convicted of an offense for manufacture of methamphetamine pursuant to § 18.2-248 or 18.2-248.03 shall be liable at the time of sentencing or in a separate civil action to the locality or to any other law-enforcement entity for the expense in cleaning up any methamphetamine lab related to the conviction. The amount charged shall not exceed the actual expenses associated with cleanup, removal, or repair of the affected property or the replacement cost of personal protective equipment used.

2012, cc. 517, 616.



§ 15.2-1717. Preventing interference with pupils at schools

Localities may adopt any reasonable ordinance necessary to prevent any improper interference with or annoyance of the pupils attending or boarding at any schools situated in such locality.

Code 1950, § 15-558; 1962, c. 623, § 15.1-139; 1973, c. 401; 1984, c. 661; 1997, c. 587.



§ 15.2-1717.1. Designation of police to enforce trespass violations

Any locality may by ordinance establish a procedure whereby the owner, lessee, custodian, or person lawfully in charge as those terms are used in § 18.2-119, of real property may designate the local law-enforcement agency as a "person lawfully in charge of the property" for the purpose of forbidding another to go or remain upon the lands, buildings or premises as specified in the designation. The ordinance shall require that any such designation be in writing and on file with the local law-enforcement agency.

1999, c. 275; 2002, c. 328.



§ 15.2-1718. Receipt of missing child reports

No police or sheriff's department shall establish or maintain any policy which requires the observance of any waiting period before accepting a missing child report as defined in § 52-32. Upon receipt of a missing child report by any police or sheriff's department, the department shall immediately, but in all cases within two hours of receiving the report, enter identifying and descriptive data about the child into the Virginia Criminal Information Network and the National Crime Information Center Systems, forward the report to the Missing Children Information Clearinghouse within the Department of State Police, notify all other law-enforcement agencies in the area, and initiate an investigation of the case.

1985, c. 259, § 15.1-131.9; 1990, c. 239; 1997, c. 587; 2004, cc. 248, 443.



§ 15.2-1718.1. Receipt of missing senior adult reports

A. No police or sheriff's department shall establish or maintain any policy which requires the observance of any waiting period before accepting a missing senior adult report. Upon receipt of a missing senior adult report by any police or sheriff's department, the department shall immediately, but in all cases within two hours of receiving the report, enter identifying and descriptive data about the senior adult into the Virginia Criminal Information Network and the National Crime Information Center Systems, forward the report to the Department of State Police, notify all other law-enforcement agencies in the area, and initiate an investigation of the case.

B. For purposes of this section:

"Missing senior adult report" means a report prepared in a format prescribed by the Superintendent of State Police for use by law-enforcement agencies to report missing senior adult information and photograph to the Department of State Police.

2007, cc. 486, 723.



§ 15.2-1718.2. Receipt of critically missing adult reports

A. No police or sheriff's department shall establish or maintain any policy that requires the observance of any waiting period before accepting a critically missing adult report. Upon receipt of a critically missing adult report by any police or sheriff's department, the department shall immediately, but in all cases within two hours of receiving the report, enter identifying and descriptive data about the critically missing adult into the Virginia Criminal Information Network and the National Crime Information Center Systems, forward the report to the Department of State Police, notify all other law-enforcement agencies in the area, and initiate an investigation of the case.

B. For purposes of this section:

"Critically missing adult" means any missing adult 21 years of age or older whose disappearance indicates a credible threat to the health and safety of the adult as determined by a law-enforcement agency and under such other circumstances as deemed appropriate after consideration of all known circumstances.

"Critically missing adult report" means a report prepared in a format prescribed by the Superintendent of State Police for use by law-enforcement agencies to report critically missing adult information, including a photograph, to the Department of State Police.

2015, cc. 205, 223.



§ 15.2-1719. Disposal of unclaimed property in possession of sheriff or police

Any locality may provide by ordinance for (i) the public sale in accordance with the provisions of this section or (ii) the retention for use by the law-enforcement agency, of any unclaimed personal property which has been in the possession of its law-enforcement agencies and unclaimed for a period of more than 60 days, after payment of a reasonable storage fee to the sheriff or other agency storing such property. No storage fee shall be charged or accounted for if such property has been stored by and is to be retained by the sheriff's office or other law-enforcement agency. As used herein, "unclaimed personal property" shall be any personal property belonging to another which has been acquired by a law-enforcement officer pursuant to his duties, which is not needed in any criminal prosecution, which has not been claimed by its rightful owner and which the State Treasurer has indicated will be declined if remitted under the Uniform Disposition of Unclaimed Property Act (§ 55-210.1 et seq.). Unclaimed bicycles and mopeds may also be disposed of in accordance with § 15.2-1720. Unclaimed firearms may also be disposed of in accordance with § 15.2-1721.

Prior to the sale or retention for use by the law-enforcement agency of any unclaimed item, the chief of police, sheriff or their duly authorized agents shall make reasonable attempts to notify the rightful owner of the property, obtain from the attorney for the Commonwealth in writing a statement advising that the item is not needed in any criminal prosecution, and cause to be published in a newspaper of general circulation in the locality once a week for two successive weeks, notice that there will be a public display and sale of unclaimed personal property. Such property, including property selected for retention by the law-enforcement agency, shall be described generally in the notice, together with the date, time and place of the sale and shall be made available for public viewing at the sale. The chief of police, sheriff or their duly authorized agents shall pay from the proceeds of sale the costs of advertisement, removal, storage, investigation as to ownership and liens, and notice of sale. The balance of the funds shall be held by such officer for the owner and paid to the owner upon satisfactory proof of ownership. Any unclaimed item retained for use by the law-enforcement agency shall become the property of the locality served by the agency and shall be retained only if, in the opinion of the chief law-enforcement officer, there is a legitimate use for the property by the agency and that retention of the item is a more economical alternative than purchase of a similar or equivalent item.

If no claim has been made by the owner for the property or proceeds of such sale within 60 days of the sale, the remaining funds shall be deposited in the general fund of the locality and the retained property may be placed into use by the law-enforcement agency. Any such owner shall be entitled to apply to the locality within three years from the date of the sale and, if timely application is made therefor and satisfactory proof of ownership of the funds or property is made, the locality shall pay the remaining proceeds of the sale or return the property to the owner without interest or other charges or compensation. No claim shall be made nor any suit, action or proceeding be instituted for the recovery of such funds or property after three years from the date of the sale.

1982, c. 163, § 15.1-133.01; 1994, c. 144; 1997, c. 587; 2010, c. 333.



§ 15.2-1720. Localities authorized to license bicycles, electric power-assisted bicycles, mopeds, and electric personal assistive mobility devices; disposition of unclaimed bicycles, electric power-assisted bicycles, mopeds, and electric personal assistive mobility devices

Any locality may, by ordinance, (i) provide for the public sale or donation to a charitable organization of any bicycle, electric personal assistive mobility device, electric power-assisted bicycle, or moped that has been in the possession of the police or sheriff's department, unclaimed, for more than thirty days; (ii) require every resident owner of a bicycle, electric power-assisted bicycle, electric personal assistive mobility device, or moped to obtain a license therefor and a license plate, tag, or adhesive license decal of such design and material as the ordinance may prescribe, to be substantially attached to the bicycle, electric personal assistive mobility device, electric power-assisted bicycle, or moped; (iii) prescribe the license fee, the license application forms and the license form; and (iv) prescribe penalties for operating a bicycle, electric personal assistive mobility device, electric power-assisted bicycle, or moped on public roads or streets within the locality without an attached license plate, tag, or adhesive decal. The ordinance shall require the license plates, tags, or adhesive decals to be provided by and at the cost of the locality. Any locality may provide that the license plates, tags, or adhesive decals shall be valid for the life of the bicycles, electric personal assistive mobility devices, electric power-assisted bicycles, and mopeds to which they are attached or for such other period as it may prescribe and may prescribe such fee therefor as it may deem reasonable. When any town license is required as provided for herein, the license shall be in lieu of any license required by any county ordinance. Any bicycle, electric personal assistive mobility device, electric power-assisted bicycle, or moped found and delivered to the police or sheriff's department by a private person that thereafter remains unclaimed for thirty days after the final date of publication as required herein may be given to the finder; however, the location and description of the bicycle, electric personal assistive mobility device, electric power-assisted bicycle, or moped shall be published at least once a week for two successive weeks in a newspaper of general circulation within the locality. In addition, if there is a license, tag, or adhesive license decal affixed to the bicycle, electric personal assistive mobility device, or electric power-assisted bicycle, or moped, the record owner shall be notified directly.

Code 1950, § 15-554; 1962, c. 623, § 15.1-133; 1968, c. 24; 1970, c. 285; 1975, c. 76; 1986, c. 52; 1994, c. 449; 1997, c. 587; 2001, c. 834; 2002, c. 254; 2013, c. 783.



§ 15.2-1721. Disposal of unclaimed firearms or other weapons in possession of sheriff or police

Any locality may destroy unclaimed firearms and other weapons which have been in the possession of law-enforcement agencies for a period of more than 120 days. For the purposes of this section, "unclaimed firearms and other weapons" means any firearm or other weapon belonging to another which has been acquired by a law-enforcement officer pursuant to his duties, which is not needed in any criminal prosecution, which has not been claimed by its rightful owner and which the State Treasurer has indicated will be declined if remitted under the Uniform Disposition of Unclaimed Property Act (§ 55-210.1 et seq.).

At the discretion of the chief of police, sheriff, or their duly authorized agents, unclaimed firearms and other weapons may be destroyed by any means which renders the firearms and other weapons permanently inoperable. Prior to the destruction of such firearms and other weapons, the chief of police, sheriff, or their duly authorized agents shall comply with the notice provision contained in § 15.2-1719.

In lieu of destroying any such unclaimed firearm, the locality may donate the firearm to the Department of Forensic Science, upon agreement of the Department.

1990, c. 324, § 15.1-133.01:1; 1997, c. 587; 2015, c. 220.



§ 15.2-1722. Certain records to be kept by sheriffs and chiefs of police

A. It shall be the duty of the sheriff or chief of police of every locality to insure, in addition to other records required by law, the maintenance of adequate personnel, arrest, investigative, reportable incidents, and noncriminal incidents records necessary for the efficient operation of a law-enforcement agency. Failure of a sheriff or a chief of police to maintain such records or failure to relinquish such records to his successor in office shall constitute a misdemeanor. Former sheriffs or chiefs of police shall be allowed access to such files for preparation of a defense in any suit or action arising from the performance of their official duties as sheriff or chief of police. The enforcement of this section shall be the duty of the attorney for the Commonwealth of the county or city wherein the violation occurs.

B. For purposes of this section, the following definitions shall apply:

"Arrest records" means a compilation of information, centrally maintained in law-enforcement custody, of any arrest or temporary detention of an individual, including the identity of the person arrested or detained, the nature of the arrest or detention, and the charge, if any.

"Investigative records" means the reports of any systematic inquiries or examinations into criminal or suspected criminal acts which have been committed, are being committed, or are about to be committed.

"Noncriminal incidents records" means compilations of noncriminal occurrences of general interest to law-enforcement agencies, such as missing persons, lost and found property, suicides and accidental deaths.

"Personnel records" means those records maintained on each and every individual employed by a law-enforcement agency which reflect personal data concerning the employee's age, length of service, amount of training, education, compensation level, and other pertinent personal information.

"Reportable incidents records" means a compilation of complaints received by a law-enforcement agency and action taken by the agency in response thereto.

1975, c. 290, § 15.1-135.1; 1979, c. 686; 1981, c. 284; 1997, c. 587; 1999, cc. 703, 726.



§ 15.2-1723. Validation of certain police forces

Any police force in existence on July 1, 1980, whose existence is authorized or was authorized by any provision of law, general or special, that was repealed by Chapter 333 of the Acts of Assembly of 1979 is hereby validated and shall continue. Any police force in existence on December 1, 1996, whose existence is authorized or was authorized by any provision of law, general or special, that is repealed by this act is hereby validated and shall continue.

1979, c. 333, § 15.1-142.2; 1983, c. 576; 1997, c. 587.



§ 15.2-1724. Police and other officers may be sent beyond territorial limits

Whenever the necessity arises (i) for the enforcement of laws designed to control or prohibit the use or sale of controlled drugs as defined in § 54.1-3401 or laws contained in Article 3 (§ 18.2-47 et seq.) of Chapter 4 or Article 3 (§ 18.2-344 et seq.) of Chapter 8 of Title 18.2, (ii) in response to any law-enforcement emergency involving any immediate threat to life or public safety, (iii) during the execution of the provisions of Article 4 (§ 37.2-808 et seq.) of Chapter 8 of Title 37.2 or § 16.1-340 or 16.1-340.1 relating to orders for temporary detention or emergency custody for mental health evaluation or (iv) during any emergency resulting from the existence of a state of war, internal disorder, or fire, flood, epidemic or other public disaster, the police officers and other officers, agents and employees of any locality, the police officers of the Division of Capitol Police, and the police of any state-supported institution of higher learning appointed pursuant to § 23-233 may, together with all necessary equipment, lawfully go or be sent beyond the territorial limits of such locality, such agency, or such state-supported institution of higher learning to any point within or without the Commonwealth to assist in meeting such emergency or need, or while enroute to a part of the jurisdiction which is only accessible by roads outside the jurisdiction. However, the police of any state-supported institution of higher learning may be sent only to a locality within the Commonwealth, or locality outside the Commonwealth, whose boundaries are contiguous with the locality in which such institution is located. No member of a police force of any state-supported institution of higher learning shall be sent beyond the territorial limits of the locality in which such institution is located unless such member has met the requirements established by the Department of Criminal Justice Services as provided in clause (i) of subdivision 2 of § 9.1-102.

In such event the acts performed for such purpose by such police officers or other officers, agents or employees and the expenditures made for such purpose by such locality, such agency, or a state-supported institution of higher learning shall be deemed conclusively to be for a public and governmental purpose, and all of the immunities from liability enjoyed by a locality, agency, or a state-supported institution of higher learning when acting through its police officers or other officers, agents or employees for a public or governmental purpose within its territorial limits shall be enjoyed by it to the same extent when such locality, agency, or a state-supported institution of higher learning within the Commonwealth is so acting, under this section or under other lawful authority, beyond its territorial limits.

The police officers and other officers, agents and employees of any locality, agency, or a state-supported institution of higher learning when acting hereunder or under other lawful authority beyond the territorial limits of such locality, agency, or such state-supported institution of higher learning shall have all of the immunities from liability and exemptions from laws, ordinances and regulations and shall have all of the pension, relief, disability, workers' compensation and other benefits enjoyed by them while performing their respective duties within the territorial limits of such locality, agency, or such state-supported institution of higher learning.

Code 1950, § 15-552; 1962, c. 623, § 15.1-131; 1968, c. 800; 1971, Ex. Sess., c. 238; 1976, c. 457; 1977, c. 79; 1979, c. 503; 1984, c. 779; 1992, c. 566; 1993, c. 860; 1995, c. 844; 1997, c. 587; 2008, c. 437; 2010, cc. 778, 825; 2013, c. 428.



§ 15.2-1725. Extending police power of localities over lands lying beyond boundaries thereof; jurisdiction of courts

Any locality owning and operating an airport, public hospital, sanitarium, nursing home, public water supply or watershed, public park, recreational area, sewage disposal plant or system, public landing, dock, wharf or canal, public school, public utility, public buildings and other public property located beyond the limits of the locality shall have and may exercise full police power over the property, and over persons using the property, and may, by ordinance, prescribe rules for the operation and use of the property and for the conduct of all persons using the property and may, further, provide penalties for the violation of such rules contained in an ordinance; such penalties, however, shall not exceed those provided by general law for misdemeanors. However, no ordinances in conflict with an ordinance of the jurisdiction wherein the property is located shall be enacted.

Any locality which maintains or operates in whole or in part any property enumerated in this section may lawfully send its law-enforcement officers to the property owned beyond the limits of the locality for the purpose of protecting the property, keeping order therein, or otherwise enforcing the laws of the Commonwealth and ordinances of the locality owning the property as such laws and ordinances may relate to the operation and use thereof. The law-enforcement officer shall have power to make an arrest for a violation of any law or ordinance relating to the operation and use of the property. The district court in the city or town where the offense occurs shall have jurisdiction of all cases arising therein, and the district court of the county where the offense occurs shall have jurisdiction of all cases arising therein.

It shall be the duty of the attorney for the Commonwealth for the locality wherein the offense occurs to prosecute all violators of the ordinances of the locality that pertain to the operation and use of the property enumerated in this section.

Code 1950, § 15-560.1; 1952, c. 382; 1962, c. 623, § 15.1-142; 1979, c. 333; 1997, c. 587.



§ 15.2-1725.1. Concurrent jurisdiction; limitations

For the purposes of local public safety regulatory authority and enforcement, the territorial limits of the City of Virginia Beach shall extend from its coastal shorelines, the coastal shorelines of Camp Pendleton, the coastal shorelines of First Landing State Park, and the coastal shorelines of False Cape State Park in a perpendicular direction for three miles into the Atlantic Ocean and Chesapeake Bay waters. This territorial jurisdiction shall be concurrent with the jurisdiction of the Commonwealth. No ordinance enacted under this authority shall conflict with the laws or regulations promulgated by the Commonwealth or any of its agencies. This authority shall not extend to the regulatory authority held by the Virginia Marine Resources Commission as provided in § 28.2-101.

2012, c. 809.



§ 15.2-1726. Agreements for consolidation of police departments or for cooperation in furnishing police services

Any locality may, in its discretion, enter into a reciprocal agreement with any other locality, any agency of the federal government exercising police powers, the police of any state-supported institution of higher learning appointed pursuant to § 23-233, the Division of Capitol Police, any private police department certified by the Department of Criminal Justice Services, or any combination of the foregoing, for such periods and under such conditions as the contracting parties deem advisable, for cooperation in the furnishing of police services. Such agreements may include designation of mutually agreed-upon boundary lines between contiguous localities for purposes of organizing 911 dispatch and response and clarifying issues related to coverage under workers' compensation and risk management laws. Such agreements may also include provisions allowing for the loan of unmarked police vehicles. Such localities also may enter into an agreement for the cooperation in the furnishing of police services with the Department of State Police. The governing body of any locality also may, in its discretion, enter into a reciprocal agreement with any other locality, or combination thereof, for the consolidation of police departments or divisions or departments thereof. Subject to the conditions of the agreement, all police officers, officers, agents and other employees of such consolidated or cooperating police departments shall have the same powers, rights, benefits, privileges and immunities in every jurisdiction subscribing to such agreement, including the authority to make arrests in every such jurisdiction subscribing to the agreement; however, no police officer of any locality shall have authority to enforce federal laws unless specifically empowered to do so by statute, and no federal law-enforcement officer shall have authority to enforce the laws of the Commonwealth unless specifically empowered to do so by statute.

The governing body of a county also may enter into a tripartite contract with the governing body of any town, one or more, in such county and the sheriff for such county for the purpose of having the sheriff furnish law-enforcement services in the town. The contract shall be structured as a service contract and may have such other terms and conditions as the contracting parties deem advisable. The sheriff and any deputy sheriff serving as a town law-enforcement officer shall have authority to enforce such town's ordinances. Likewise, subject to the conditions of the contract, the sheriff and deputy sheriffs while serving as a town's law-enforcement officers shall have the same powers, rights, benefits, privileges and immunities as those of regular town police officers. The sheriff under any such contract shall be the town's chief of police.

1970, c. 271, § 15.1-131.3; 1978, c. 9; 1984, c. 622; 1989, c. 294; 1994, c. 268; 1997, c. 587; 2008, c. 437; 2013, cc. 250, 472, 594, 775; 2014, c. 581.



§ 15.2-1727. Reciprocal agreements with localities outside the Commonwealth

A locality or a state-supported or private institution of higher learning may, in its discretion, enter into reciprocal agreements for such periods as it deems advisable with any locality outside the Commonwealth, including the District of Columbia, in order to establish and carry into effect a plan to provide mutual aid through the furnishing of its police and other employees and agents, together with all necessary equipment, in the event of such need or emergency as provided herein. No state-supported or private institution of higher learning shall enter into such agreement unless the agreement provides that each of the parties to such agreement shall: (i) waive any and all claims against all the other parties thereto which may arise out of their activities outside their respective jurisdictions under such agreement and (ii) indemnify and save harmless the other parties to such agreement from all claims by third parties for property damage or personal injury which may arise out of the activities of the other parties to such agreement outside their respective jurisdictions under such agreement. Parties responding to a reciprocal agreement for mutual aid between localities shall be liable to third parties only to the extent permitted under and in accordance with the laws of the state of the party rendering aid.

The principal law-enforcement officer in any locality or of a state-supported or private institution of higher learning having a reciprocal agreement with a jurisdiction outside the Commonwealth for police mutual aid under the provisions hereof shall be responsible for directing the activities of all police officers and other officers and agents coming into his jurisdiction under the reciprocal agreement. While operating under the terms of the reciprocal agreement, the principal law-enforcement officer is empowered to authorize all police officers and other officers and agents from outside the Commonwealth to enforce the laws of the Commonwealth of Virginia to the same extent as if they were duly authorized law-enforcement officers of the locality or a state-supported or private institution of higher learning in Virginia.

The governing body of any locality or a state-supported or private institution of higher learning in the Commonwealth is authorized to procure or extend the necessary public liability insurance to cover claims arising out of mutual aid agreements executed with other localities outside the Commonwealth.

The police officers, and other officers, agents and employees of a locality or a state-supported or private institution of higher learning serving in a jurisdiction outside the Commonwealth under a reciprocal agreement entered into pursuant hereto are authorized to carry out the duties and functions provided for in the agreement under the command and supervision of the chief law-enforcement officer of the jurisdiction outside the Commonwealth.

In counties where no police department has been established and the sheriff is the chief law-enforcement officer, the sheriff may enter into mutual aid agreements and furnish and receive such assistance as provided by this section. Sheriffs and their deputies providing assistance pursuant to such a mutual aid agreement shall enjoy all of the authority, immunities and benefits as provided herein for police officers, including full police powers.

Code 1950, § 15-552; 1962, c. 623, § 15.1-131; 1968, c. 800; 1971, Ex. Sess., c. 238; 1976, c. 457; 1977, c. 79; 1979, c. 503; 1984, c. 779; 1992, c. 566; 1993, c. 860; 1995, c. 844; 1997, cc. 587, 638, 668; 2004, c. 769; 2007, c. 724.



§ 15.2-1728. Mutual aid agreements between police departments and federal authorities

In any case where exclusive jurisdiction over any property or territory has been granted by the Commonwealth to the United States government, or to a department or agency thereof, the governing body of any contiguous locality or the Division of Capitol Police may enter into a mutual aid agreement with the appropriate federal authorities to authorize police cooperation and assistance within such property or territory. Subject to the conditions of any such agreement, all police officers and agents of the contracting governing body or agency shall have the same powers, rights, benefits, privileges and immunities while acting in the performance of their duties on the property or territory under federal authority as are lawfully conferred upon them within their own jurisdictions.

1987, c. 33, § 15.1-131.10; 1997, c. 587; 2008, c. 437.



§ 15.2-1729. Agreements for enforcement of state and county laws by federal officers on federal property

A. The governing body of any county may enter into an agreement with the United States government or a department or agency thereof, under the terms of which agreement law-enforcement officers employed by such government, including but not limited to members of the United States Park Police, may enforce the laws of such county and the Commonwealth on federally owned properties within such county, and on the highways located therein and other public places abutting such properties. In the event such an agreement is entered into, all of the provisions of §§ 15.2-1724 and 15.2-1727 shall be applicable, mutatis mutandis.

B. The governing body of any county governed under the provisions of Chapter 8 (§ 15.2-800 et seq.) of Title 15.2 may enter into an agreement with the United States government or a department or agency thereof, under the terms of which agreement law-enforcement officers employed by such government, including but not limited to members of the United States Park Police, may enforce the laws of such county and the Commonwealth on federally owned properties within such county, and on the highways and other public places abutting such properties. In the event such an agreement is entered into, all of the provisions of §§ 15.2-1724 and 15.2-1727 shall be applicable, mutatis mutandis.

1972, c. 743, § 15.1-131.4; 1997, cc. 537, 587.



§ 15.2-1730. Calling upon law-enforcement officers of counties, cities or towns for assistance

In case of an emergency declared by the chief law-enforcement officer of a locality, such officer may call upon the chief law-enforcement officer of towns within his county and the chief law-enforcement officer of an adjoining county or city, or towns in adjoining counties for assistance from him or his deputies or other police officers, without the necessity for deputizing such deputies or officers. Such deputies or officers shall have full police powers in such locality as are conferred upon them by law during the period of such emergency.

1974, c. 633, § 15.1-131.5; 1976, c. 206; 1997, c. 587.



§ 15.2-1730.1. Authority and immunity of sheriffs and deputies

In counties where no police department has been established and the sheriff is the chief law-enforcement officer, the sheriff may enter into agreements with any other governmental entity providing law-enforcement services in the Commonwealth, and may furnish and receive interjurisdictional law-enforcement assistance for all law-enforcement purposes, including those described in this chapter, and for purposes of Chapter 3.2 (§ 44-146.13 et seq.) of Title 44. Sheriffs and their deputies, providing or receiving such assistance, shall have all the authority, benefits, immunity from liability and exemptions from laws, ordinances and regulations as officers acting within their own jurisdictions.

1999, c. 352.



§ 15.2-1731. Establishment, etc., authorized; powers, authority and immunities generally

A. Localities, for the further preservation of the public peace, safety, and good order of the community, may establish, equip, and maintain auxiliary police forces that have all the powers and authority and all the immunities of full-time law-enforcement officers, if all such forces have met the training requirements established by the Department of Criminal Justice Services under § 9.1-102.

B. Notwithstanding any other provision of this section, an auxiliary officer shall be exempted from any initial training requirement established under § 9.1-102 until a date one year subsequent to the approval by the Criminal Justice Services Board of compulsory minimum training standards for auxiliary police officers, except that (i) any such officer shall not be permitted to carry or use a firearm while serving as an auxiliary police officer unless such officer has met the firearms training requirements established in accordance with in-service training standards for law-enforcement officers as prescribed by the Criminal Justice Services Board, and (ii) any such officer shall have one year following the approval by the Board to comply with the compulsory minimum training standards.

1968, c. 157, § 15.1-159.2; 1987, c. 421; 1988, c. 864; 1997, c. 587; 2012, c. 827.



§ 15.2-1732. Appropriations for equipment and maintenance

Localities may make such appropriations as may be necessary to arm, equip, uniform and maintain such auxiliary police force.

1968, c. 157, § 15.1-159.3; 1997, c. 587.



§ 15.2-1733. Appointment of auxiliary police officers; revocation of appointment; uniform; organization; rules and regulations

The governing body of the locality may appoint or provide for the appointment as auxiliary police officers as many persons of good character as it deems necessary, not to exceed the number fixed by ordinance adopted by the governing body, and their appointment shall be revocable at any time by the governing body. The governing body may prescribe the uniform, organization, and such rules as it deems necessary for the operation of the auxiliary police force.

1968, c. 157, § 15.1-159.4; 1997, c. 587.



§ 15.2-1734. Calling auxiliary police officers into service; police officers performing service to wear uniform; exception

A. A locality may call into service or provide for calling into service such auxiliary police officers as may be deemed necessary (i) in time of public emergency, (ii) at such times as there are insufficient numbers of regular police officers to preserve the peace, safety and good order of the community, or (iii) at any time for the purpose of training such auxiliary police officers. At all times when performing such service, the members of the auxiliary police force shall wear the uniform prescribed by the governing body.

B. Members of any auxiliary police force who have been trained in accordance with the provisions of § 15.2-1731 may be called into service by the chief of police of any locality to aid and assist regular police officers in the performance of their duties.

C. When the duties of an auxiliary police officer are such that the wearing of the prescribed uniform would adversely limit the effectiveness of the auxiliary police officer's ability to perform his prescribed duties, then clothing appropriate for the duties to be performed may be required by the chief of police.

1968, c. 157, § 15.1-159.5; 1987, c. 421; 1988, c. 190; 1997, c. 587.



§ 15.2-1735. Acting beyond limits of jurisdiction of locality

The members of any such auxiliary police force shall not be required to act beyond the limits of the jurisdiction of any such locality except when called upon to protect any public property belonging to the locality which may be located beyond its boundaries, or as provided in § 15.2-1736.

1968, c. 157, § 15.1-159.6; 1997, c. 587.



§ 15.2-1736. Mutual aid agreements among governing bodies of localities

The governing bodies of localities, institutions of higher learning having a police force appointed pursuant to § 23-233, and institutions of higher education having a private police force, as well as sheriffs, and the Director of the Department of Conservation and Recreation with commissioned conservation officers, or any combination thereof may, by proper resolutions, enter in and become a party to contracts or mutual aid agreements for the use of their joint forces, both regular and auxiliary, their equipment and materials to maintain peace and good order. However, no such institution of higher learning shall enter into such agreement with another institution of higher education in a noncontiguous locality without the consent of all localities within which such institutions are located. Any police or other law-enforcement officer, regular or auxiliary, while performing his duty under any such contract or agreement, shall have the same authority in such locality as he has within the locality where he was appointed.

In counties where no police department has been established, the sheriff may, in his discretion, enter into mutual aid agreements as provided by this section.

1968, c. 157, § 15.1-159.7; 1987, c. 421; 1994, c. 268; 1997, cc. 587, 604; 2002, cc. 684, 709, 876; 2005, c. 87; 2006, c. 286; 2009, cc. 461, 609; 2010, c. 523.



§ 15.2-1737. Repealed

Repealed by Acts 2014, c. 543, cl. 2.



§ 15.2-1747. Creation of academies

A. The governing bodies of two or more localities or other political subdivisions or other public bodies hereinafter collectively referred to as "governmental units," may by ordinance or resolution enter into an agreement which creates a regional criminal justice academy under an appropriate name and title containing the words "criminal justice academy" or "criminal justice training academy" which shall be a public body politic and corporate. Any regional criminal justice training academy created under this article shall also be subject to the requirements of § 9.1-102.

B. The agreement shall set forth (i) the name of the academy, (ii) the governmental subdivision in which its principal office shall be situated, (iii) the effective date of the organization of the academy and the duration of the agreement, (iv) the composition of the board of directors of the academy which may include representation of each locality, political subdivision or governmental entity party to the agreement, the members of which shall be the governing body of the academy, (v) the method for selection and the terms of office of the board of directors, (vi) the voting rights of the directors which need not be equal, (vii) the procedure for amendment of the agreement, and (viii) such other matters as the governmental units creating the academy deem appropriate. Sheriffs and members of the governing bodies of the governmental units as well as other public officials or employees may be members of the board of directors.

C. Any governmental unit not a party to an original agreement creating an academy under this section or § 15.2-1300 may join the academy only by two-thirds vote of the board of directors of the academy. The governing body of the governmental unit seeking to join the academy shall request membership by resolution or ordinance. The board of directors shall provide for the addition of the joining governmental unit to the academy and the number, terms of office, and voting rights of members of the board of directors, if any, to be appointed by the joining governmental unit.

D. A governmental unit may withdraw from an academy created under this section or § 15.2-1300 only by two-thirds vote of the board of directors of the academy. The governing body of the governmental unit seeking to withdraw from the academy shall signify its desire by resolution or ordinance. The board of directors shall consider requests to withdraw in October 2001, and in October of every fifth year thereafter. No requests to withdraw shall be considered at any other time, unless agreed to unanimously. Any withdrawal approved by the board of directors shall be effective on June 30 of the following year. The board of directors shall provide for the conditions of withdrawal.

D1. The Division of Capitol Police may become a party to an agreement creating an academy or may join an existing academy. The Chief of the Capitol Police is authorized to enter into such agreement as necessary to join an academy. The chief or his designee may serve as a member of the board of directors of such academy, and in accordance with the bylaws of the academy, may serve as a member of the executive committee or other committee of the academy.

E. The chairman of the academy board shall serve as a member and as the chairman of an executive committee. The composition of the remaining membership of the executive committee, the term of office of its members and any alternate members, procedures for the conduct of its meetings, and any limitations upon the general authority of the executive committee shall be established in the bylaws of the academy. The bylaws shall also establish any other special standing committees, advisory, technical or otherwise, as the board of directors shall deem desirable for the transaction of its affairs.

1993, c. 935, § 15.1-159.7:1; 1997, c. 587; 2000, c. 772; 2002, c. 350; 2010, c. 516.



§ 15.2-1748. Powers of the academies

A. Upon organization of an academy, it shall be a public body corporate and politic, the purposes of which shall be to establish and conduct training for public law-enforcement and correctional officers, those being trained to be public law-enforcement and correctional officers, other personnel who assist or support such officers, and those persons seeking appointments as special conservators of the peace pursuant to § 19.2-13. The persons trained by an academy need not be employed by a locality that has joined in the agreement creating the academy.

B. Criminal justice training academies may:

1. Adopt and have a common seal and alter that seal at the pleasure of the board of directors;

2. Sue and be sued;

3. Adopt bylaws and make rules and regulations for the conduct of its business;

4. Make and enter into all contracts or agreements, as it may determine are necessary, incidental or convenient to the performance of its duties and to the execution of the powers granted under this article;

5. Apply for and accept, disburse and administer for itself or for a member governmental unit any loans or grants of money, materials or property from any private or charitable source, the United States of America, the Commonwealth, any agency or instrumentality thereof, or from any other source;

6. Employ engineers, attorneys, planners and such other professional experts or consultants, and general and clerical employees as may be deemed necessary and prescribe such experts, consultants, and employees' powers, duties, and compensation;

7. Perform any acts authorized under this article through or by means of its own officers, agents and employees, or by contracts with any person, firm or corporation;

8. Acquire, whether by purchase, exchange, gift, lease or otherwise, any interest in real or personal property, and improve, maintain, equip and furnish academy facilities;

9. Lease, sell, exchange, donate and convey any interest in any or all of its projects, property or facilities in furtherance of the purposes of the academy as set forth in this article;

10. Accept contributions, grants and other financial assistance from the United States of America and its agencies or instrumentalities thereof, the Commonwealth, any political subdivision, agency or public instrumentality thereof or from any other source, for or in aid of the construction, acquisition, ownership, maintenance or repair of the academy facilities, for the payment of principal of, or interest on, any bond of the academy, or other costs incident thereto, or make loans in furtherance of the purposes of this article of such money, contributions, grants, and other financial assistance, and comply with such conditions and to execute such agreements, trust indentures, and other legal instruments as may be necessary, convenient or desirable and agree to such terms and conditions as may be imposed;

11. Borrow money from any source for capital purposes or to cover current expenditures in any given year in anticipation of the collection of revenues;

12. Mortgage and pledge any or all of its projects, property or facilities or parts thereof and pledge the revenues therefrom or from any part thereof as security for the payment of principal and premium, if any, and interest on any bonds, notes or other evidences of indebtedness;

13. Create an executive committee which may exercise the powers and authority of the academy under this article pursuant to authority delegated to it by the board of directors;

14. Establish fees or other charges for the training services provided;

15. Exercise the powers granted in the agreement creating the academy; and

16. Execute any and all instruments and do and perform any and all acts necessary, convenient or desirable for its purposes or to carry out the powers expressly given in this article.

1993, c. 935, § 15.1-159.7:2; 1997, c. 587; 2015, cc. 766, 772.



§ 15.2-1749. Revenue bonds

A. Each academy is hereby authorized, after a resolution adopted by a majority of its board of directors, to issue, at one time or from time to time, revenue bonds of the academy on a taxable or tax-exempt basis for the purpose of acquiring, purchasing, constructing, reconstructing, or improving training facilities and acquiring necessary land or equipment therefor, and to refund any bonds issued for such purposes. The bonds of each issue shall be dated, shall mature at such time or times not exceeding forty years from their issue date or dates and shall bear interest at such fixed or variable rate or rates as may be determined by the board of directors, and may be made redeemable before maturity at the option of the board of directors at such price or prices and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds. The board of directors shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall affix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or outside the Commonwealth. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before the delivery of such bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of this article or any recitals in any bonds issued under the provisions of this article, all such bonds shall be deemed to be negotiable instruments under the laws of this Commonwealth. The bonds may be issued in coupon or registered form or both, as the board of directors may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The board of directors may sell such bonds in such manner, either at public or private sale, and for such price as it may determine to be for the best interests of the academy.

B. The resolution providing for the issuance of revenue bonds, and any trust agreement securing such bonds, may also contain such limitations upon the issuance of additional revenue bonds as the board of directors may deem proper and such additional bonds as shall be issued under such restriction and limitations as may be prescribed by such resolution or trust agreement.

C. Bonds may be issued under the provisions of this article without obtaining the consent of any commission, board, bureau, or agency of the Commonwealth or of any political subdivision and without any other proceedings or conditions as are specifically required by this article.

D. Bonds issued under the provisions of this article shall not be deemed to constitute a debt of the Commonwealth or of any political subdivision thereof or a pledge of the faith and credit of the Commonwealth or of any political subdivision thereof. The bonds shall be payable solely from revenues or other property of the academy specifically pledged for such purpose.

E. "Bonds" or "revenue bonds" as used in this article shall embrace notes, bonds and other obligations authorized to be issued pursuant to this article.

1993, c. 935, § 15.1-159.7:3; 1997, c. 587.



§ 15.2-1750. Governmental units authorized to appropriate or lend funds

The governmental units which are parties of the agreement creating the academy or which arrange to have personnel trained at the academy are authorized to appropriate or lend funds; pay fees or charges for services; convey by sale, lease or gift real or personal property, or any interest therein; provide services to the academy; or enter into such other contracts with the academy as may be appropriate to carry out any other power granted to those localities or the academy.

1993, c. 935, § 15.1-159.7:4; 1997, c. 587.



§ 15.2-1751. Exemption from taxation

Any academy created under the provisions of this article shall not be required to pay taxes or assessments upon any project or upon any property acquired or used by it or upon the income therefrom and income derived from bonds shall be exempt at all times from every kind and nature of taxation by this Commonwealth or by any of its political subdivisions, municipal corporations, or public agencies of any kind.

1993, c. 935, § 15.1-159.7:5; 1997, c. 587.



§ 15.2-1752. Governmental immunity

Any academy created pursuant to this article shall be deemed to be a governmental entity exercising essential governmental powers. Any such academy; its directors, officers, and employees; and any person serving as a trainer at the academy who is certified by the Department of Criminal Justice Services or any person who is a criminal justice academy approved instructor shall be entitled to immunity in any civil action or proceeding for damages or injury to any person or property of any person to the same extent that counties and their officers and employees are immune. Members of the board of directors of the academy shall have the same immunity as members of county boards of supervisors.

1993, c. 935, § 15.1-159.7:6; 1997, c. 587; 2013, cc. 66, 99.



§ 15.2-1753. Liability of board members

No member of the board of directors of an academy shall be personally liable for any indebtedness, obligation or other liability of an academy, barring willful misconduct.

1993, c. 935, § 15.1-159.7:7; 1997, c. 587.



§ 15.2-1800. Purchase, sale, use, etc., of real property

A. A locality may acquire by purchase, gift, devise, bequest, exchange, lease as lessee, or otherwise, title to, or any interests in, any real property, whether improved or unimproved, within its jurisdiction, for any public use. Acquisition of any interest in real property by condemnation is governed by Chapter 19 (§ 15.2-1901 et seq.). The acquisition of a leasehold or other interest in a telecommunications tower, owned by a nongovernmental source, for the operation of a locality's wireless radio communications systems shall be governed by this chapter.

B. Subject to any applicable requirements of Article VII, Section 9 of the Constitution, any locality may sell, at public or private sale, exchange, lease as lessor, mortgage, pledge, subordinate interest in or otherwise dispose of its real property, which includes the superjacent airspace (except airspace provided for in § 15.2-2030 ) which may be subdivided and conveyed separate from the subjacent land surface, provided that no such real property, whether improved or unimproved, shall be disposed of until the governing body has held a public hearing concerning such disposal. However, the holding of a public hearing shall not apply to (i) the leasing of real property to another public body, political subdivision or authority of the Commonwealth or (ii) conveyance of site development easements across public property, including, but not limited to, easements for ingress, egress, utilities, cable, telecommunications, storm water management, and other similar conveyances, that are consistent with the local capital improvement program, involving improvement of property owned by the locality. The provisions of this section shall not apply to the vacation of public interests in real property under the provisions of Articles 6 (§ 15.2-2240 et seq.) and 7 (§ 15.2-2280 et seq.) of Chapter 22 of this title.

C. A city or town may also acquire real property for a public use outside its boundaries; a county may acquire real property for a public use outside its boundaries when expressly authorized by law.

D. A locality may construct, insure, and equip buildings, structures and other improvements on real property owned or leased by it.

E. A locality may operate, maintain, and regulate the use of its real property or may contract with other persons to do so.

Notwithstanding any contrary provision of law, general or special, no locality providing access and opportunity to use its real property, whether improved or unimproved, may deny equal access or a fair opportunity to use such real property to, or otherwise discriminate against, the Boy Scouts of America or the Girl Scouts of the USA. Nothing in this paragraph shall be construed to require any locality to sponsor the Boy Scouts of America or the Girl Scouts of the USA, or to exempt any such groups from local policies governing access to and use of a locality's real property. The provisions of this paragraph applicable to a locality shall also apply equally to any local governmental entity, including a department, agency, or authority.

F. This section shall not be construed to deprive the resident judge or judges of the right to control the use of the courthouse.

G. "Public use" as used in this section shall have the same meaning as in § 1-219.1.

Code 1950, § 15-692; 1962, c. 623, § 15.1-262; 1968, c. 418; 1974, c. 282; 1977, c. 269; 1979, c. 431; 1980, cc. 212, 559; 1984, c. 241; 1986, cc. 477, 573; 1990, c. 813; 1997, c. 587; 1998, c. 696; 2005, c. 822; 2006, c. 57; 2007, cc. 882, 901, 926.



§ 15.2-1800.1. Tenancy in common with school board for certain property

Notwithstanding the provisions of § 22.1-125 or any other provision of law, whenever a locality has incurred a financial obligation, payable over more than one fiscal year, to fund the acquisition, construction or improvement of public school property, the local governing body of the locality shall be deemed to have acquired title to such school property, as a tenant in common with the local school board, for the term of such financial obligation. Such tenancy in common shall arise by operation of law when such financial obligation is incurred by the local governing body, and shall terminate by operation of law when such financial obligation has been paid in full. Neither the creation nor the termination of this tenancy in common shall require the execution or recordation of any deed of conveyance by either the school board or the governing body. If the school property in question is used by more than one school division, such tenancy in common shall arise and terminate on the same basis in each of the participating localities. Nothing in this section shall alter the authority or responsibility of local school boards to control and regulate the use of the property during the existence of such tenancy in common, nor shall it confer to the local governing body any additional powers over school board decisions relative to school board property, including actions taken pursuant to § 22.1-129 of the Code . Notwithstanding the foregoing, any local governing body may elect not to acquire tenancy in common to some or all of the public school property in its locality, by adopting a resolution declining such tenancy in common for current and future financial obligations.

2002, c. 674.



§ 15.2-1801. Acquisition of real property near parks or other public property

A locality may acquire pursuant to § 15.2-1800 real property adjoining its parks, land on which its monuments are located, or other land used for public purposes; or real property in the vicinity of such parks, land on which its monuments are located or other public real property, which is used in such manner as to impair the beauty, usefulness or efficiency of such parks, land on which its monuments are located or other public real property. The locality so acquiring any such real property may subsequently dispose of the same, in whole or in part, making such limitations as to the uses thereof as it may see fit.

Code 1950, § 15-703; 1962, c. 623, § 15.1-277; 1971, Ex. Sess., c. 1; 1997, c. 587.



§ 15.2-1802. Authority of towns to acquire, lease or sell land for development of business and industry

A city or county may acquire by contract, with such consideration as is agreed to by the parties, but not by condemnation, land within its boundaries for the development thereon of business and industry. A town may acquire pursuant to § 15.2-1800, but not by condemnation, land within its boundaries or within three miles outside its boundaries, for the development thereon of business and industry. No such land shall be acquired until the governing body has held a public hearing concerning such proposed acquisition. Any land so acquired may be leased or sold at public or private sale to any person, firm or corporation who will locate thereon any business or manufacturing establishment. This section shall constitute the authority for any town to exercise the powers herein conferred notwithstanding any charter provision to the contrary.

If any land so acquired, or any part thereof, is not sold to a person, firm or corporation who will locate thereon any business or manufacturing establishment, and such land is, in the discretion of the governing body, not required for the development thereon of business and industry, the governing body, if deemed proper by it, may dispose of the land so acquired, in whole or in part, making such limitations as to the uses thereof as it may see fit. No such land shall be disposed of until the governing body has held a public hearing concerning such proposed disposal.

Code 1950, § 15-7.2; 1960, c. 545; 1962, c. 623, § 15.1-18; 1977, c. 636; 1997, c. 587; 1998, c. 198; 2012, c. 389.



§ 15.2-1803. Approval and acceptance of conveyances of real estate

Every deed purporting to convey real estate to a locality shall be in a form approved by the attorney for the locality, or if there is no such attorney, then a qualified attorney-at-law selected by the governing body. No such deed shall be valid unless accepted by the locality, which acceptance shall appear on the face thereof or on a separately recorded instrument and shall be executed by a person authorized to act on behalf of the locality. The provisions of this section shall not apply to any conveyance of real estate to any locality under the provisions of Article 6 (§ 15.2-2240 et seq.) of Chapter 22 or prior to December 1, 1997.

Code 1950, § 15-709.1; 1958, c. 360; 1962, c. 623, § 15.1-286; 1968, c. 416; 1977, c. 584; 1980, c. 215; 1984, c. 87; 1997, c. 587.



§ 15.2-1804. Building by locality

Notwithstanding any contrary provision of law, general or special, when a locality builds facilities for its own use on real property owned by it but located in another locality's jurisdiction, all building inspections required by law shall be conducted without payment of any fees or costs to the locality within whose boundaries the building occurs; however, the locality within whose boundaries the building occurs may require that such inspections be carried out by the agents of the locality building the facility.

1981, c. 256, § 15.1-33.3; 1997, c. 587.



§ 15.2-1805. Permitting visually handicapped persons to operate stands for sale of newspapers, etc

A locality, by ordinance or resolution, may authorize any visually handicapped person to construct, maintain and operate, under the supervision of the Virginia Department for the Blind and Vision Impaired, in the county or city courthouse or in any other property of the locality, a stand for the sale of newspapers, periodicals, confections, tobacco products and similar articles and may prescribe rules for the operation of such stand.

Code 1950, § 15-712; 1954, c. 71; 1962, c. 623, § 15.1-289; 1997, c. 587.



§ 15.2-1806. Parks, recreation facilities, playgrounds, etc

A. A locality may establish parks, recreation facilities and playgrounds; set apart for such use any land or buildings owned or leased by it; and acquire land, buildings and other facilities pursuant to § 15.2-1800 for the aforesaid purposes.

In regard to its parks, recreation facilities and playgrounds, a locality may:

1. Fix, prescribe, and provide for the collection of fees for their use;

2. Levy and collect an annual tax upon all property in the locality subject to local taxation to pay, in whole or in part, the expenses incident to their maintenance and operation;

3. Operate their use through a department or bureau of recreation or delegate the operation thereof to a recreation board created by it, to a school board, or any other appropriate existing board or commission.

B. A locality may also establish, conduct and regulate a system of hiking, biking, and horseback riding trails and may set apart for such use any land or buildings owned or leased by it and may obtain licenses or permits for such use on land not owned or leased by it. A locality may also establish, conduct and regulate a system of trails for all-terrain vehicles, off-road motorcycles, or both, as those terms are defined in § 46.2-100, and may set apart for such use any land or buildings owned or leased by it and may obtain licenses, easements, leases, or permits for such use on land not owned or leased by it.

In furtherance of the purposes of this subsection, a locality may provide for the protection of persons whose property interests, or personal liability, may be related to or affected by the use of such trails.

1997, c. 587; 2008, c. 381.



§ 15.2-1807. Recreation, etc., system; petition and election for establishment

A. Whenever a petition, signed by voters equal in number to at least ten percent of the number of voters registered in the locality on January 1 preceding its filing, is filed with the applicable circuit court, the court shall by order entered of record, in accordance with Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2, require the regular election officials to open the polls and submit to the voters at such election the question of establishing and conducting a system of public recreation and playgrounds and levying a specified annual tax therefor, provided that such tax shall not exceed two cents on each $100 of the assessed valuation of property subject to local taxation.

B. Upon the adoption of such proposition by a majority of the voters voting in the election, the local authorities shall provide for the establishment and conduct of a system of recreation and playgrounds and for the levy and collection of such tax and shall designate the body to be vested with the powers and duties necessary to the conduct thereof.

Code 1950, § 15-700; 1962, c. 623, § 15.1-274; 1975, c. 517; 1997, c. 587.



§ 15.2-1808. Certain sports facilities

A locality may provide and operate stadiums and arenas and the lands, structures, equipment and facilities appurtenant thereto; provide for their management and operation by an agency of the locality; contract with others for the operation and management thereof upon such terms and conditions as shall be prescribed by the locality; and charge or authorize the charging of compensation for the use of or admission to such stadiums and arenas and their appurtenances.

Code 1950, § 15-77.50; 1958, c. 328; 1962, c. 623, § 15.1-886; 1997, c. 587.



§ 15.2-1809. Liability of localities in the operation of parks, recreational facilities and playgrounds

No city or town which operates any park, recreational facility or playground shall be liable in any civil action or proceeding for damages resulting from any injury to the person or from a loss of or damage to the property of any person caused by any act or omission constituting ordinary negligence on the part of any officer or agent of such city or town in the maintenance or operation of any such park, recreational facility or playground. Every such city or town shall, however, be liable in damages for the gross negligence of any of its officers or agents in the maintenance or operation of any such park, recreational facility or playground.

The immunity created by this section is hereby conferred upon counties in addition to, and not limiting on, other immunity existing at common law or by statute.

Code 1950, § 15-714; 1962, c. 623, § 15.1-291; 1979, c. 277; 1990, c. 18; 1997, c. 587.



§ 15.2-1809.1. Liability of localities for the site of trails for all-terrain vehicles or off-road motorcycles

A locality which establishes, conducts and regulates a system of trails for all-terrain vehicles, off-road motorcycles, or both, as provided in subsection B of § 15.2-1806, and the owner of any property leased or licensed for such use, shall not be liable for damages resulting from any injury to the person or from a loss of or damage to the property of any person arising from the condition of the property used for such trails, in the absence of gross negligence or willful misconduct.

2008, c. 381.



§ 15.2-1810. Leasing land for swimming pool purposes

Any locality, in its discretion, may lease to any responsible person, firm or corporation any lands owned or held by such locality for the purpose of constructing or erecting thereon a swimming pool and buildings and improvements incident thereto. The terms and provisions of any such lease shall be prescribed by the governing body, provided that any such lease contains a clause to the effect that at the termination of such lease it shall not be renewed and that the land and all improvements thereon shall revert to the locality and shall be free from any encumbrance at the time of such reversion. All moneys received by a locality under this section shall constitute a fund for the development and improvement of recreational facilities within such locality.

Code 1950, § 15-691.1; 1954, c. 410; 1962, c. 623, § 15.1-261; 1997, c. 587.



§ 15.2-1811. Counties and cities may operate parks, recreational facilities and swimming pools in sanitary districts

The governing body of any county or city in which a sanitary district has been established under the laws of this Commonwealth may, for the use and benefit of the public in such sanitary district in addition to the other powers and duties granted under other laws:

1. Construct, maintain and operate parks, recreational facilities and swimming pools;

2. Acquire by gift, condemnation, purchase, lease or otherwise and maintain and operate parks, recreational facilities and swimming pools;

3. Contract with any person, firm, corporation or municipality to construct, establish, maintain and operate the parks, recreational facilities and swimming pools;

4. Fix, prescribe and provide for the collection of fees for use of the parks, recreational facilities and swimming pools;

5. Levy and collect an annual tax upon all the property in the district subject to local taxation to pay in whole or in part the expenses and charges incident to maintaining and operating such parks, recreational facilities and swimming pools; and

6. Employ and fix compensation of any technical, clerical or other force or help deemed necessary for the construction, operation and maintenance of the parks, recreational facilities and swimming pools.

Code 1950, § 15-704; 1962, c. 623, § 15.1-278; 1997, c. 587.



§ 15.2-1812. Memorials for war veterans

A locality may, within the geographical limits of the locality, authorize and permit the erection of monuments or memorials for any war or conflict, or for any engagement of such war or conflict, to include the following monuments or memorials: Algonquin (1622), French and Indian (1754-1763), Revolutionary (1775-1783), War of 1812 (1812-1815), Mexican (1846-1848), Confederate or Union monuments or memorials of the War Between the States (1861-1865), Spanish-American (1898), World War I (1917-1918), World War II (1941-1945), Korean (1950-1953), Vietnam (1965-1973), Operation Desert Shield-Desert Storm (1990-1991), Global War on Terrorism (2000- ), Operation Enduring Freedom (2001- ), and Operation Iraqi Freedom (2003- ). If such are erected, it shall be unlawful for the authorities of the locality, or any other person or persons, to disturb or interfere with any monuments or memorials so erected, or to prevent its citizens from taking proper measures and exercising proper means for the protection, preservation and care of same. For purposes of this section, "disturb or interfere with" includes removal of, damaging or defacing monuments or memorials, or, in the case of the War Between the States, the placement of Union markings or monuments on previously designated Confederate memorials or the placement of Confederate markings or monuments on previously designated Union memorials.

The governing body may appropriate a sufficient sum of money out of its funds to complete or aid in the erection of monuments or memorials to the veterans of such wars. The governing body may also make a special levy to raise the money necessary for the erection or completion of any such monuments or memorials, or to supplement the funds already raised or that may be raised by private persons, Veterans of Foreign Wars, the American Legion or other organizations. It may also appropriate, out of any funds of such locality, a sufficient sum of money to permanently care for, protect and preserve such monuments or memorials and may expend the same thereafter as other funds are expended.

Code 1950, § 15-696; 1962, c. 623, § 15.1-270; 1982, c. 19; 1988, c. 284; 1997, c. 587; 1998, c. 752; 2005, c. 390; 2010, c. 860.



§ 15.2-1812.1. Action for damage to memorials for war veterans

A. If any monument, marker or memorial for war veterans as designated in §§ 15.2-1812 and 18.2-137 is violated or encroached upon, an action for the recovery of damages may be commenced by the following:

1. For a publicly owned monument, marker or memorial, by the attorney for the locality in which it is located; or, if no such action has commenced within sixty days following any such violation or encroachment, by any person having an interest in the matter; and

2. For a privately owned monument, marker or memorial, by the private organization, society or museum that owns it or any member of such organization, society or museum.

Damages may be awarded in such amounts as necessary for the purposes of rebuilding, repairing, preserving and restoring such memorials or monuments to preencroachment condition. Damages other than those litigation costs recovered from any such action shall be used exclusively for said purposes.

B. Punitive damages may be recovered for reckless, willful or wanton conduct resulting in the defacement of, malicious destruction of, unlawful removal of, or placement of improper markings, monuments or statues on memorials for war veterans.

C. The party who initiates and prevails in an action authorized by this section shall be entitled to an award of the cost of the litigation, including reasonable attorney's fees. The provisions of this section shall not be construed to limit the rights of any person, organization, society, or museum to pursue any additional civil remedy otherwise allowed by law.

2000, c. 812.



§ 15.2-1812.2. Willful and malicious damage to or defacement of public or private facilities; penalty

A. Any locality may by ordinance make unlawful the willful and malicious damage to or defacement of any public buildings, facilities and personal property or of any private buildings, facilities and personal property. The penalty for violation of such ordinance is a Class 1 misdemeanor. The punishment for any such violation in which the defacement is (i) more than 20 feet off the ground, (ii) on a railroad or highway overpass, or (iii) committed for the benefit of, at the direction of, or in association with any criminal street gang, as that term is defined by § 18.2-46.1, shall include a mandatory minimum fine of $500.

B. Upon a finding of guilt under any such ordinance in any case tried before the court without a jury, in the event the violation constitutes a first offense that results in property damage or loss, the court, without entering a judgment of guilt, upon motion of the defendant, may defer further proceedings and place the defendant on probation pending completion of a plan of community service work. If the defendant fails or refuses to complete the community service as ordered by the court, the court may make final disposition of the case and proceed as otherwise provided. If the community service work is completed as the court prescribes, the court may discharge the defendant and dismiss the proceedings against him. Discharge and dismissal under this section shall be without adjudication of guilt and is a conviction only for the purposes of applying the ordinance in subsequent proceedings.

C. The ordinance shall direct that the community service, to the extent feasible, include the repair, restoration or replacement of any damage or defacement to property within the locality, and may include clean-up, beautification, landscaping or other appropriate community service within the locality. Any ordinance adopted pursuant to this section shall make provision for a designee of the locality to supervise the performance of any community service work required and to report thereon to the court imposing such requirement. At or before the time of sentencing under the ordinance, the court shall receive and consider any plan for making restitution or performing community service submitted by the defendant. The court shall also receive and consider the recommendations of the supervisor of community service in the locality concerning the plan.

D. Notwithstanding any other provision of law, no person convicted of a violation of an ordinance adopted pursuant to this section shall be placed on probation or have his sentence suspended unless such person makes at least partial restitution for such property damage or is compelled to perform community services, or both, as is more particularly set forth in § 19.2-305.1.

E. If a locality seeks to clean or cover the defacement, it shall give notice to the owner and lessee, if any, of any private building or facility that has been defaced that, within 15 days of receipt of such notice, if the owner or lessee does not clean or cover the defacement or object to the removal of the defacement, the locality may clean or cover the defacement at the locality's expense.

1995, c. 251, § 18.2-138.1; 1997, cc. 445, 461; 2004, c. 462; 2005, c. 614.



§ 15.2-1813. Notice when public hearing required

Any public hearing required by this chapter shall be advertised once in a newspaper having general circulation in the locality at least seven days prior to the date set for the hearing.

1997, c. 587.



§ 15.2-1814. Acquisition authorized by chapter declared to be for public use

Any acquisition of property authorized by any provision of this chapter is hereby declared to be for a public use as the term "public uses" is used in § 1-219.1.

1997, c. 587; 2007, cc. 882, 901, 926.



§ 15.2-1815. Definitions

As used in this chapter, unless the context otherwise requires:

"Conduit entity" means an organization described in § 501(c)(3) of the Internal Revenue Code that qualifies as a public charity under § 509(a)(2) or 509(a)(3) of the Internal Revenue Code, and the purposes of which entity allow it to perform the functions and obligations of a conduit entity prescribed in a financing agreement.

"Conveyed property" means real and personal property conveyed by a local government to a conduit or other entity pursuant to a financing agreement.

"Costs," as applied to a project or any portion thereof financed under the provisions of this chapter, means all or any part of the cost of construction, acquisition, alteration, enlargement, reconstruction, and remodeling of a project including all lands, structures, real or personal property, rights, rights-of-way, air rights, franchises, easements, and interests acquired or used for or in connection with a project; the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved; the cost of all machinery and equipment; financing charges; interest prior to, during, and for a period after completion of such construction and acquisition; provisions for reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations, and improvements; the cost of architectural, engineering, financial, and legal services, plans, specifications, studies, surveys, and estimates of cost and of revenues; administrative expenses; expenses necessary or incident to determining the feasibility or practicability of constructing the project; and such other expenses as may be necessary or incident to the construction and acquisition of the project, the financing of such construction and acquisition, and the placing of the project in operation.

"Private capital funding source" means a private entity that enters into a financing agreement, under which that private entity shall purchase a lease of the conveyed property for a consideration to be provided in such agreement, and its successors and assigns.

"Project" means a structure or structures identified in the capital improvement program of the locality or an agency or instrumentality of the locality that is a revenue-producing undertaking as provided in § 15.2-2608.

2011, cc. 562, 660.



§ 15.2-1816. Power to enter into financing agreements

In addition to other powers granted by law, every local government may, by ordinance, enter into a financing agreement as described in this section and may as part of that financing agreement (i) convey title to any property that is part of a project as defined in this chapter to a conduit or other entity in exchange for consideration provided for under the financing agreement; (ii) assign, pledge to, and create a lien in favor of a conduit or other entity, and permit the conduit or other entity to reassign, pledge to, and create a lien in favor of a private capital funding source, any revenues derived from the project being financed as provided for under the financing agreement; (iii) enter into a lease-leaseback arrangement for a term not to exceed 99 years, under which the private capital funding source will lease from the conduit or other entity, and the conduit or other entity shall lease back from the private capital funding source, the conveyed project. In addition, the conduit or other entity has the power to contribute to the local government any funds received by it in excess of the payments it is required to make to the private capital funding source under the lease-leaseback arrangement and has the power to convey the conveyed property back to the local government when the property is no longer encumbered by any lien or lease in favor of the funding source. The local government and the conduit or other entity may enter into agreements or contracts under which the local government may maintain or administer the conveyed property under the project or may collect rents or fees on behalf of the conduit or other entity. The parties may modify or extend the financing agreement subject to approval by the local government. The local government may enter into a financing agreement under this section either through a competitive selection process or by direct negotiations with a private capital funding source, as determined by the local government or as otherwise provided by law.

2011, cc. 562, 660.



§ 15.2-1817. Real estate taxation

The conveyed property under the project shall be subject to real property taxation under Chapter 32 (§ 58.1-3200 et seq.) of Title 58.1.

2011, cc. 562, 660.



§ 15.2-1900. Repealed

Repealed by Acts 2007, cc. 882, 901 and 926, cl. 2.



§ 15.2-1901. Condemnation authority

A. In addition to the authority granted to localities pursuant to any applicable charter provision or other provision of law, whenever a locality is authorized to acquire real or personal property or property interests for a public use, it may do so by exercise of the power of eminent domain, except as provided in subsection B.

B. A locality may acquire property or property interests outside its boundaries by exercise of the power of eminent domain only if such authority is expressly conferred by general law or special act. However, cities and towns shall have the right to acquire property outside their boundaries for the purposes set forth in § 15.2-2109 by exercise of the power of eminent domain. The exercise of such condemnation authority by a city or town shall not be construed to exempt the municipality from the provisions of subsection F of § 56-580.

C. Notwithstanding any other provision of law, general or special, no locality shall condition or delay the timely consideration of any application for or grant of any permit or other approval for any real property over which it enjoys jurisdiction for the purpose, expressed or implied, of allowing the locality to condemn or otherwise acquire the property or to commence any process to consider whether to undertake condemnation or acquisition of the property.

1997, c. 587; 2001, c. 538; 2013, c. 581.



§ 15.2-1901.1. Condemnation by localities authorized

The governing body of any locality may acquire by condemnation title to (i) land, buildings and structures, (ii) any easement thereover or (iii) any sand, earth, gravel, water or other necessary material for the purpose of opening, constructing, repairing or maintaining a road or for any other authorized public undertaking if the terms of purchase cannot be agreed upon or the owner (a) is unknown, (b) cannot with reasonable diligence be found in the Commonwealth or (c) due to incapacity cannot negotiate an agreement. Condemnation proceedings shall be conducted under the provisions of Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 insofar as applicable.

Code 1950, § 25-232; 1964, c. 291, § 25-232.01; 1980, c. 559; 1986, c. 117; 2003, c. 940.



§ 15.2-1902. Condemnation proceedings generally

Except where otherwise authorized by any applicable charter provision, a locality shall exercise the power of eminent domain in the manner, and in accordance with the procedures, set out in Chapter 2 (§ 25.1-200 et seq.) or Chapter 3 (§ 25.1-300 et seq.) of Title 25.1, except that:

1. Only lands or easements for (i) streets and roads, (ii) drainage facilities, (iii) water supply and sewage disposal systems, including pipes and lines, and (iv) water, sewer and governmentally owned gas, electricity, telephone, telegraph and other utility lines and pipes and related facilities, except to the extent otherwise prohibited by law, may be condemned using the procedures in Chapter 3 of Title 25.1, as provided by the applicable provisions of §§ 15.2-1904 and 15.2-1905, because the foregoing enumerated uses are inherently public uses when undertaken by a locality;

2. Existing water and sewage disposal systems in their entirety shall be condemned in accordance with the procedures in § 15.2-1906;

3. Oyster bottoms and grounds may be condemned utilizing the procedures in Chapter 3 of Title 25.1, as required by § 28.2-628; and

4. The provisions of §§ 33.2-1007 through 33.2-1011, 33.2-1014, and 33.2-1017 shall be applicable, mutatis mutandis, with respect to any condemnation by a locality of property for highway purposes.

1997, c. 587; 2003, c. 940; 2012, c. 832.



§ 15.2-1903. Requirements for initiating condemnation; filing of ordinance or resolution with petition; voluntary conveyance

A. Condemnation proceedings may be instituted when:

1. the locality and owner cannot agree on the compensation to be paid or other terms of purchase or settlement;

2. the owner is legally incapacitated;

3. either the owner or his whereabouts is unknown; or

4. the owner is unable to convey valid title to the property.

B. Prior to initiating condemnation proceedings, the governing body shall, after a public hearing, adopt a resolution or ordinance approving the proposed public use and directing the acquisition of property for the public use by condemnation or other means. The resolution or ordinance shall state the use to which the property shall be put and the necessity therefor. Furthermore, other political subdivisions of the Commonwealth shall also be required to hold a public hearing prior to initiating condemnation proceedings.

C. When a petition for condemnation is filed by or on behalf of the locality, a true copy of the resolution or ordinance duly adopted by the governing body declaring the intended public use of the property, and the necessity therefor, may be filed with the petition, and when so filed constitutes sufficient evidence of such public use and necessity.

D. The fact that no petition has been filed by a locality to condemn any interest conveyed by deed shall not by itself render such conveyance free from the threat of condemnation, nor shall such fact constitute sufficient proof of voluntary conveyance for the purposes of any taxing authority.

1997, c. 587; 2006, c. 927.



§ 15.2-1904. Possession of property prior to condemnation; authority to utilize expedited acquisition procedure conferred

A. When a condemnation is authorized by § 15.2-1901, a locality may enter upon and take possession of property before the conclusion of condemnation proceedings, using the procedures in Chapter 3 (§ 25.1-300 et seq.) of Title 25.1, for public purposes of (i) streets and roads, (ii) drainage facilities, (iii) water supply and sewage disposal systems, including pipes and lines, (iv) oyster beds and grounds, and for any of the purposes set out in § 15.2-1901.1. In such proceedings, the procedure may be the same as is prescribed in Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 or Chapter 3 of Title 25.1. Property may be condemned after the construction of a project, as well as prior thereto. The provisions of Chapter 3 of Title 25.1 shall be used to identify the fund out of which the judgment of the court in condemnation proceedings shall be paid. However, no property of any public service corporation shall be condemned except in accordance with §§ 15.2-1906, 15.2-2146 through 15.2-2148 and 25.1-102.

B. In all other condemnation proceedings authorized by § 15.2-1901, property shall be acquired by condemnation proceedings in accordance with the procedure provided in Chapter 2 of Title 25.1.

C. Before entering and taking possession of any property, the locality shall pay into court or to the clerk thereof, for the property owner's benefit, such sum as the governing body estimates to be the fair value of the property taken and damage, if any, done to the residue. Such payment shall not limit the amount to be allowed under proper proceedings.

D. When a locality enters upon and takes possession of property before the conclusion of condemnation proceedings pursuant to the procedures in Chapter 3 of Title 25.1, a certificate in lieu of payment may be issued by the governing body through its authorized designee, which certificate shall be countersigned by the locality's director of finance or authorized agent for availability of funds.

E. As soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is earlier, the locality shall reimburse the property owner, or other person legally obligated to pay the real property taxes, for the pro rata portion of real property taxes paid for the period subsequent to the date of title vesting in the locality or the effective date of possession of the real property by the locality, whichever is earlier.

Code 1950, §§ 15-668.1, 15-668.2; 1954, c. 384; 1958, c. 382; 1960, c. 6; 1962, cc. 494, 511, 623, § 15.1-238; 1964, c. 269; 1979, c. 303; 1983, c. 434; 1989, c. 304; 1990, c. 514; 1997, c. 587; 2003, cc. 680, 940.



§ 15.2-1905. Special provisions for counties

A. When a county is authorized by subsection A of § 15.2-1904 to use the procedures set forth in Chapter 3 (§ 25.1-300 et seq.) of Title 25.1, it shall comply either with the requirements of subsection B or subsection C.

B.1. No property shall be entered upon and taken by any county before the conclusion of condemnation proceedings unless, prior to entering upon and taking possession of such property or right-of-way, the governing body of the county notifies the owners of the property by certified mail, that it intends to enter upon and take the property. Such notice shall be sent by the date specified in the resolution or ordinance required by § 15.2-1903 and shall set forth the compensation and damages offered by the county to each property owner;

2. Any property owner given notice as provided in subdivision 1 may, within 30 days following the sending of the notice, institute a proceeding in the circuit court of the county, wherein the condemnation proceedings are to be instituted, to determine whether such taking is of such necessity as to justify resort to entry upon the property prior to an agreement between the county and the property owner as to compensation and damages to be paid therefor. Any other property owner affected may intervene. The county shall be served notice as provided by law and shall be made a party defendant. The proceedings shall be placed upon the privileged docket of the court and shall take precedence over all other civil matters pending therein and shall be speedily heard and disposed of. The issue in any such proceeding shall be whether the circumstances are such as to justify an entry upon and taking possession by the county of the property involved prior to an agreement or award upon compensation and damages therefor. If the court is of the opinion that no such necessity exists, and that such manner of taking would work an undue hardship upon any such owner, it shall enter an order requiring the county to proceed by methods of condemnation providing for the determination of compensation and damages for property to be taken prior to such taking, if the county deems it necessary to proceed with the project for which the property is sought; and

3. At any time after the giving of the notice as provided in subdivision 1, upon the filing of an application by the landowner to such effect in the court having jurisdiction, and, in any event, within 120 days after the completion of the project for which the entry and taking of possession prior to condemnation was undertaken, if the county and the owner of such property have been unable to agree as to compensation and damages, if any, caused thereby, the county shall institute condemnation proceedings, and the amount of such compensation and damages, if any, awarded to the owner in such proceeding shall be paid by the county. The authorities constructing such project under the authority of this section shall use diligence to protect growing crops and pastures and to prevent damage to any property not taken. So far as possible all rights-of-way shall be acquired or contracted for before any condemnation is resorted to.

C. As an alternative to the procedure set forth in subsection B, any other laws to the contrary notwithstanding, upon the passage of an ordinance or resolution following a public hearing by the board of supervisors of any county declaring its intent to enter and take certain specified properties for any of the purposes set out in subsection A of § 15.2-1904, which ordinance or resolution shall also state the compensation and damages, if any, offered each property owner by the county and declare the necessity to enter upon and take such property prior to or during the condemnation proceedings, the county, for such purposes set forth in the resolution or ordinance, shall be authorized to institute and conduct condemnation proceedings in accordance with the procedure set forth in Chapter 2 (§ 25.1-200 et seq.) of Title 25.1, except that (i) the county may institute and conduct condemnation proceedings in accordance with the procedure set forth in Chapter 3 (§ 25.1-300 et seq.) of Title 25.1 and (ii) such proceedings shall be instituted by and conducted in the name of the governing body of the county.

Code 1950, §§ 15-668.1, 15-668.2; 1954, c. 384; 1958, c. 382; 1960, c. 6; 1962, cc. 494, 511, 623, § 15.1-238; 1964, c. 269; 1979, c. 303; 1983, c. 434; 1989, c. 304; 1990, c. 514; 1997, c. 587; 2003, c. 940.



§ 15.2-1906. Condemnation of existing water or sewage disposal systems

Condemnation of existing water or sewage disposal systems shall be governed by the provisions of Chapter 19.1 (§ 15.2-1908 et seq.) of this title so far as applicable. The provisions of § 25.1-102 shall not apply in the case of condemnation of an existing water or sewage disposal system in its entirety. The circuit court for the city or county wherein the property proposed to be condemned, or any part thereof, is located, shall have jurisdiction of the condemnation proceedings. It shall not be necessary to file with the petition for the condemnation of an existing water or sewage system, in its entirety, a minute inventory and description of the property sought to be condemned, provided the property is described therein generally and with reasonable particularity and in such manner as to disclose the intention of the petitioner that such existing water or sewage system be condemned in its entirety. The court having jurisdiction of the condemnation proceedings shall, as the occasion arises and prior to the filing of the report of the commissioners appointed to determine a just compensation for the property sought to be condemned in its entirety, take such steps as may be necessary and proper to cause to be included in an inventory of the property sought to be condemned full descriptions of any and all such property whenever the exigencies of the case or the ends of justice will be promoted thereby. Such inventory shall be made a part of the record in the proceedings and referred to the commissioners.

Code 1950, § 15-754; 1962, c. 623, § 15.1-340; 1997, c. 587; 2003, c. 940.



§ 15.2-1907. Condemnation for water supplies and water lines

Upon compliance with the applicable provisions of Chapter 2 (§ 25.1-200 et seq.) of Title 25.1, cities and towns may acquire by condemnation any lands or rights-of-way necessary for maintaining, protecting, or providing supplies of water for public use or for laying water pipes, and counties may so acquire such lands or rights-of-way within their borders. Any interest acquired under this section by a county, city or town shall be subject to the provisions of § 25.1-102.

Code 1950, § 25-232; 1964, c. 291, § 25-232.01; 1980, c. 559; 1986, c. 117; 2003, c. 940.



§ 15.2-1907.1. Condemnation of lands for compensatory mitigation of wetlands

Notwithstanding any other provision of a local government charter or other special act, when authorization is required by federal or state law for any project affecting wetlands and the authorization is conditioned upon compensatory mitigation for adverse impacts to wetlands, no locality or other political subdivision shall acquire through exercise of the power of eminent domain any property to satisfy such condition unless: (i) the property sought to be acquired is located within the same locality as the project affecting wetlands, or (ii) the governing body of the locality where the property sought to be acquired consents to its acquisition for such purpose.

2005, c. 311.



§ 15.2-1908. Council or other governing body to file copy of resolution

In any proceedings instituted by any city or county to acquire a waterworks system by condemnation pursuant to the provisions of Chapter 2 (§ 25.1-200 et seq.) of Title 25.1, as authorized by § 15.2-1906 and §§ 15.2-2146, 15.2-2147, and 15.2-2148, after the body determining just compensation, as defined in § 25.1-100, has filed its report as provided by § 25.1-232, it shall be the duty of its council or other governing body, within such time as may be fixed and allowed by the court, to file in the proceedings a certified copy of a resolution of such council or other governing body stating whether the council or other governing body is of the opinion that it is in the best interest of the city or county to take the property sought to be condemned at the amount fixed by the body determining just compensation as compensation or damages on account of the taking of same. If such copy of the resolution be not filed within the time allowed by the court, or within any extension of such time which may be allowed, the proceedings shall be dismissed on motion of any party thereto.

1938, p. 48; Michie Code 1942, § 4387a; Code 1950, § 25-47; 2003, c. 940.



§ 15.2-1909. Such resolution to contain statement as to issuance of bonds

If in order to pay the amount fixed by the body determining just compensation it will be necessary for the city or county to issue and sell its bonds, such resolution filed shall so state, and shall further state that the council or other governing body proposes promptly to take the necessary and appropriate action required by law to issue and sell such bonds whenever authorized by § 15.2-1910.

1938, p. 48; Michie Code 1942, § 4387a; Code 1950, § 25-48; 2003, c. 940.



§ 15.2-1910. Prerequisite to issuance and sale of bonds

The necessary and appropriate action for the issuance and sale of such bonds may be taken: (i) whenever an order, decree or judgment of the court confirming the report of the body determining just compensation has become final and not subject to review by writ of error or appeal; (ii) if appealed, whenever the report shall be finally confirmed by any final appellate court; or (iii) whenever a sole defendant, if there be but one, or all of the defendants, if there be more than one, shall file in the proceedings a statement or statements that such defendant or defendants will accept the report of the body determining just compensation and will not dispute or contest in any manner the amount therein fixed or the legality of the proceedings.

1938, p. 48; Michie Code 1942, § 4387a; Code 1950, § 25-49; 2003, c. 940.



§ 15.2-1911. Statement by defendant precludes appeal

If a statement, as provided for in § 15.2-1910, is filed by each defendant, no appeal or writ of error shall thereafter be allowed such defendant.

1938, p. 49; Michie Code 1942, § 4387a; Code 1950, § 25-50; 2003, c. 940.



§ 15.2-1912. Time for sale of bonds or payment fixed by court

When such report is finally confirmed or when such defendant or defendants have filed in such proceedings the statement or statements as provided by § 15.2-1910, the court shall, upon motion of any party to the proceedings, after notice to all other parties thereto, fix a reasonable time within which the city or county must complete the issuance and sale of its bonds, if the sale of bonds is necessary, or pay the money to the party or parties entitled thereto, or pay the same into the court. Such time so fixed may be extended by the court for good cause shown.

1938, p. 49; Michie Code 1942, § 4387a; Code 1950, § 25-51; 2003, c. 940.



§ 15.2-1913. Time for holding election if revenue bonds are to be issued

If the bonds that any such city or county proposes to issue in order to raise the money necessary to pay the amount fixed in the report of the body determining just compensation will be revenue bonds requiring approval by the affirmative vote of a majority of the qualified voters in a referendum election as provided in Article VII, Section 10 of the Constitution of Virginia, the court shall allow a reasonable time for the holding of the required election.

1938, p. 49; Michie Code 1942, § 4387a; Code 1950, § 25-52; 2003, c. 940.



§ 15.2-1914. Proceedings dismissed if issuance defeated or bonds cannot be sold; resolution of approval of report not deemed contract to purchase

In the event that such an election is held and the proposed bond issue is not approved therein, or if approved and for any reason the bonds proposed to be issued by any such city or county cannot be sold upon terms which, in the opinion of the city council or other governing body, are reasonably advantageous to such city or county, then, upon motion of such city or county, the proceedings shall be dismissed and there shall be no obligation upon such city or county to take the property or pay the amount fixed by the report of the body determining just compensation, notwithstanding the fact that the council or other governing body may have filed the resolution of approval of the report of the body determining just compensation as provided by § 15.2-1908, nor shall the filing of any such resolution approving the award of the body determining just compensation be deemed to be a contract on the part of any such city or county to purchase or take the property sought to be condemned, or to render any such city or county liable in damages for failure to take same.

1938, p. 49; Michie Code 1942, § 4387a; Code 1950, § 25-53; 2003, c. 940.



§ 15.2-1915. Proceedings dismissed on failure to pay compensation; judgment for fees and costs

In the event that any such city or county fails to pay the amount fixed and ascertained by the report of the body determining just compensation, as directed by the court and within the time, or any extension thereof, allowed by the court as provided by § 15.2-1912, the proceedings shall be dismissed on motion of any party thereto. If such proceedings be so dismissed, judgment shall be entered against such city or county for all costs and the attorneys' fee or fees actually incurred by the defendant or defendants; provided, however, that the fee or fees shall be so paid only to the extent they are reasonable in the opinion of the court.

1938, p. 49; Michie Code 1942, § 4387a; Code 1950, § 25-54; 2003, c. 940.



§ 15.2-1916. Right to pay compensation into court and take possession and operate

A. Notwithstanding any exceptions that may be filed to the report of the body determining just compensation or the pendency of proceedings on the exceptions, or any appeal or writ of error that may be contemplated or may be pending, or the pendency of any other matters in such proceedings, any such city or county shall have the right at any time pending such proceedings, after the filing of the report of the body determining just compensation, to pay into court the amount of the award fixed by the report and take possession of and operate the property sought to be condemned and embraced in such report, and to enlarge the works taken and construct additional works on any property taken and to make any needed repairs to or replacements, or substitutions with respect to the works or any part thereof. No court or judge shall enter any order or decree restraining, prohibiting or enjoining any such city or county from taking such possession of any such waterworks or other property embraced in the report of the body determining just compensation, or from operating same or making replacements, repairs, betterments or additions thereto.

B. If such money is paid and possession taken within 90 days of the time of the filing of the report of the body determining just compensation, no interest on the amount of the award, or any part thereof, shall be allowable to the defendant or defendants, and if such money is paid and possession taken after the lapse of more than 90 days from the date of the filing of the report of the body determining just compensation, the court, upon hearing after due notice, shall adjudicate all claims made by the defendant or defendants for damages claimed to have been sustained and for interest on the value of the property taken, and for additions thereto or replacements during or for the time elapsed since the expiration of the 90 days. If the property taken, or any part thereof, be income producing the court shall take into consideration any income accruing to the property owner during such period, and shall also take into consideration depreciation of an operating water system as well as the cost of additions, betterments, and replacements made by the city or county. If the court finds that the property owner is entitled to receive any additional payment by reason of such matters, it shall render judgment against the city or county for the amount thereof.

1938, p. 50; Michie Code 1942, § 4387a; Code 1950, § 25-55; 2003, c. 940.



§ 15.2-2000. State highway systems excepted; town streets

A. Nothing contained in this chapter, except as otherwise provided, shall apply to any highway, road, street or other public right-of-way which constitutes a part of any system of state highways; however, any highway for which a locality receives highway maintenance funds pursuant to § 33.2-319 or 33.2-366 shall not, for purposes of this section, be deemed to be a part of any system of state highways.

B. Public rights-of-way subject to local control under this chapter which lie within the boundaries of incorporated towns which receive highway maintenance funds pursuant to § 33.2-319 shall be subject to the jurisdiction of the town council of such town and not the board of supervisors of the county in which such town is located.

C. The term "public right-of-way" as used in this chapter means any area over which the public has a general privilege to travel. It includes, but is not limited to, ways, areas between deeded right-of-way boundary lines, and easements of all descriptions that are available for general travel by the public.

Code 1950, § 15-77.59:1; 1958, c. 328; 1962, c. 623, § 15.1-896; 1994, c. 177; 1997, c. 587; 2005, c. 839.



§ 15.2-2001. Streets, sidewalks and public rights-of-way generally

Every locality may lay out, open, extend, widen, narrow, establish or change the grade of, close, construct, pave, curb, gutter, plant and maintain shade trees on, improve, maintain, repair, clean and light: streets, limited access highways, express highways, roads, alleys, bridges, viaducts, subways and underpasses. Localities may make, improve and repair sidewalks upon all public rights-of-way and may convert sidewalks to bicycle paths. A locality's power and authority over its public rights-of-way and other public places shall be the same, regardless of whether the public right-of-way or place has been expressly or impliedly dedicated to public use, has been conveyed to the locality by deed, or has been acquired by any other means.

Furthermore, any locality may establish highway user fees for highways that are not part of any system of state highways when such highway's traffic-carrying capacity is increased by construction or improvement.

Code 1950, § 15-77.53; 1958, c. 328; 1962, c. 623, § 15.1-889; 1974, c. 407; 1997, c. 587; 2006, c. 924.



§ 15.2-2002. Acquisitions in connection with public right-of-way changes

Every locality proposing to open or widen any public right-of-way by taking a part of any lot or other subdivision of property in such manner that the remnant thereof would, in the opinion of the governing body, be so small or of such shape as to be unsuited for the erection of appropriate buildings thereon may acquire, as permitted by § 15.2-1800, the whole of the lot or other subdivision of property. Any such acquisition is declared to be for a public use, as the term public uses is used in Article I, Section 11 of the Constitution of Virginia. The locality may subsequently replat and dispose of the remnant of such property not used for right-of-way purposes in whole or in part, limiting the uses thereof as it may see fit. Nothing in this section shall be construed to give any locality any power to condemn the property of any railroad company or public service corporation which it does not otherwise possess under existing law.

Code 1950, § 15-771; 1962, c. 623, § 15.1-372; 1971, Ex. Sess., c. 1; 1997, c. 587.



§ 15.2-2003. Acquisition of land for public rights-of-way outside certain corporate limits

Whenever the council of any city having a population of more than 100,000 seeks to acquire land for projecting roads, streets and avenues or for extending any of its existing roads, streets and avenues of uniform width into the territory adjacent to such city, it may acquire the necessary lands as permitted by § 15.2-1800; however, no such land shall be acquired except within five miles from the corporate limits, and the proposed location of any such projected or extended roads, streets and avenues shall be approved by the board of supervisors of the county in which such road, street or avenue is located.

Code 1950, § 15-772; 1962, c. 623, § 15.1-373; 1997, c. 587.



§ 15.2-2004. Streets, highways, etc., outside a city or town

A city or town may construct, improve and maintain, or aid in the construction, improvement and maintenance of streets, roads, highways, bridges and underpasses outside the city or town in order to facilitate public travel and traffic into and out of the city or town or any property owned by it outside its boundaries.

Code 1950, § 15-77.54; 1958, c. 328; 1962, c. 623, § 15.1-890; 1997, c. 587.



§ 15.2-2005. Streets, etc., through any lands belonging to Commonwealth

No street, alley or public highway not now actually improved and open to public travel shall be opened or maintained through, on or over any land lying in any city or town which belongs to the Commonwealth, without first obtaining the consent of the General Assembly, anything in the charter or ordinances of any city or town to the contrary notwithstanding.

Nothing herein shall be construed as interfering in any way with the present or future plans of any cities or towns in regard to the location and maintenance of sewerage and surface drainage on or through such properties when submitted to and approved by the Governor.

Code 1950, § 15-773; 1962, c. 623, § 15.1-374; 1997, c. 587.



§ 15.2-2006. Alteration and vacation of public rights-of-way; appeal from decision

In addition to (i) the powers contained in the charter of any locality, (ii) any powers now had by such governing bodies under the common law or (iii) powers by other provisions of law, public rights-of-way in localities may be altered or vacated on motion of such governing bodies or on application of any person after notice of intention to do so has been published at least twice, with at least six days elapsing between the first and second publication, in a newspaper having general circulation in the locality. The notice shall specify the time and place of a hearing at which persons affected may appear and be heard. The cost of publishing the notice shall be taxed to the applicant. At the conclusion of the hearing and on application of any person, the governing body may appoint three to five people to view such public right-of-way and report in writing any inconvenience that would result from discontinuing the right-of-way. The governing body may allow the viewers up to fifty dollars each for their services. The sum allowed shall be paid by the person making the application to alter or vacate the public right-of-way. From such report and other evidence, if any, and after the land owners affected thereby, along the public right-of-way proposed to be altered or vacated, have been notified, the governing body may discontinue the public right-of-way. When an applicant requests a vacation to accommodate expansion or development of an existing or proposed business, the governing body may condition the vacation upon commencement of the expansion or development within a specified period of time. Failing to commence within such time may render the vacation, at the option of the governing body, void. A certified copy of the ordinance of vacation shall be recorded as deeds are recorded and indexed in the name of the locality. A conditional vacation shall not be recorded until the condition has been met.

Any appeal shall be filed within sixty days of adoption of the ordinance with the circuit court for the locality in which the public right-of-way is located.

Code 1950, § 15-766; 1950, p. 725; 1952, c. 580; 1956, c. 487; 1958, c. 196; 1962, c. 623, § 15.1-364; 1964, c. 13; 1972, c. 357; 1973, c. 71; 1980, c. 236; 1982, c. 381; 1983, c. 33; 1984, c. 175; 1986, c. 41; 1997, c. 587.



§ 15.2-2007. Fee for processing application under § 15.2-2006

The governing body of any locality may prescribe and charge a reasonable fee not exceeding $100 for processing an application pursuant to § 15.2-2006.

1970, c. 161, § 15.1-364.1; 1976, c. 183; 1979, c. 208; 1997, c. 587.



§ 15.2-2007.1. Appointment of viewers in certain cities

Notwithstanding the provisions of § 15.2-2006, the City of Virginia Beach may by ordinance appoint three to five viewers for terms of one year to view each and every street or alley proposed to be altered or vacated during the term. The notice requirements of § 15.2-2204 shall be complied with for each hearing regarding discontinuance of the street or alley proposed to be altered or vacated. The applicant for closure of streets or alleys in such cities that have appointed viewers pursuant to this section shall not be required to advertise, and the governing body shall not be required to hold a separate hearing, for appointment of viewers for each specific street or alley proposed to be altered or vacated. The applicant and the governing body of such city shall comply with all other provisions of § 15.2-2006.

1997, c. 742, § 15.1-364.2; 2007, c. 813.



§ 15.2-2008. Sale of public rights-of-way, easements, etc., to certain purchasers

Notwithstanding any contrary provision of law, general or special, any locality, as a condition to a vacation or abandonment, may require the fractional portion of its public rights-of-way and easements to be purchased by any abutting property owner. The price shall be no greater than the property's fair market value or its contributory value to the abutting property, whichever is greater, or the amount agreed to by the parties. No such vacation or abandonment shall be concluded until the agreed price has been paid. If any abutting property owner does not pay for such owner's fractional portion within one year, or other time period made a condition of the vacation or abandonment, of the local government action to vacate or abandon, then the vacation or abandonment shall be void as to any such property owner.

1979, c. 241, § 15.1-366; 1985, c. 276; 1992, c. 362; 1993, c. 343; 1997, c. 587.



§ 15.2-2009. Obstructions or encroachments

A locality may prevent any unlawful obstruction of or encroachment over, under or in any street, highway, road, alley, bridge, viaduct, subway, underpass or other public right-of-way or place; may provide penalties for maintaining any such unlawful obstruction or encroachment; may remove the same and charge the cost thereof to the owner or occupant of the property so obstructing or encroaching; and may collect the cost in any manner provided by law for the collection of state or local taxes. The locality may require the owner or occupant of the property so obstructing or encroaching to remove the property and, pending such removal, may charge the owner of the property so obstructing or encroaching compensation for the use of such portion of the street, highway, road, alley, bridge, viaduct, subway, underpass or other public right-of-way or place obstructed or encroached upon the equivalent of what would be the tax upon the land so occupied if it were owned by the owner of the property so obstructing or encroaching. If removal is not accomplished within the time ordered, the locality may impose penalties for each day that the obstruction or encroachment is allowed to continue. The locality may authorize encroachments upon such public rights-of-way and places subject to such terms and conditions as the governing body may prescribe. However, owners or occupants shall be liable for negligence on account of such encroachment, and the governing body may institute and prosecute a suit or action in ejectment or other appropriate proceedings to recover possession of any such public right-of-way or place or any other property unlawfully occupied or encroached upon.

Code 1950, § 15-77.57; 1958, c. 328; 1962, c. 623, § 15.1-893; 1997, c. 587.



§ 15.2-2010. Localities may permit awnings, fire escapes, etc., to overhang public rights-of-way

Any locality may authorize owners or occupants of property abutting upon any public rights-of-way, within such limitations as the locality may prescribe, to construct and maintain in, upon and over such public rights-of-way, awnings, fire escapes, shutters, signs, cornices, gutters, downspouts, bay windows and other appendages to buildings; but such authority or permission shall be deemed to be a license merely and shall be revocable at the pleasure of the localities or of the General Assembly. Nothing contained in this section shall be construed to relieve such owners or occupants from liability for negligence on their part.

Code 1950, § 15-775; 1962, c. 623, § 15.1-376; 1997, c. 587.



§ 15.2-2011. Localities may permit existing encroachments

Notwithstanding the provisions of subsection A of § 15.2-2000, localities may authorize owners of buildings or structures encroaching under, upon and over any public rights-of-way therein, within such limitations as the localities may prescribe, to maintain such encroachments as they exist, until such buildings or structures are destroyed or removed; however, nothing contained in this section shall be construed to relieve the owners of negligence on their part on account of any such encroachment.

Code 1950, § 15-776; 1962, c. 623, § 15.1-377; 1966, c. 190; 1986, c. 96; 1997, c. 587.



§ 15.2-2012. Fee for processing application

A locality may prescribe and charge a fee up to $150 for processing an application pursuant to § 15.2-2011.

1986, c. 96, § 15.1-377.1; 1997, c. 587.



§ 15.2-2013. Temporary closing of rights-of-way

Any city, any town which receives highway maintenance funds pursuant to § 33.2-319, or any county which receives highway maintenance funds pursuant to § 33.2-366 may permit the temporary use of public rights-of-way for other than public purposes and close the rights-of-way for public use and travel during temporary use, subject to the following conditions:

1. No matter advertising any thing or business shall be displayed in or on the public rights-of-way in connection with such temporary use.

2. The person so permitted to use public rights-of-way shall furnish a public liability and property damage insurance contract insuring the liability of such person, firm, association, organization or corporation for personal injury or death and damages to property resulting from such temporary use in such amounts as shall be determined by the governing body of the locality; the locality shall be named as an additional insured in the contract.

3. When any rights-of-way that are closed are extensions of the state primary highway system, adequate provision shall be made to detour through traffic.

Code 1950, § 15-6; 1960, c. 528; 1962, c. 623; § 15.1-14; 1970, c. 453; 1973, c. 402; 1990, c. 58; 1997, c. 587.



§ 15.2-2014. Temporary closing of rights-of-way in certain circumstances

The chief administrative officer of any locality or, if there is none, then the chairman or mayor, may temporarily close any public right-of-way in the locality when in his judgment the public safety so requires. Such temporary closing shall not extend past the time of the next meeting of the governing body.

1970, c. 529, § 15.1-889.1; 1997, c. 587.



§ 15.2-2015. Use of streets, etc., for transportation and utilities; removal and alteration of facilities and equipment; permits and charges

Any city or town may provide for the issuance of permits, under such terms and conditions as they may impose, for the use of streets, highways, roads, alleys, bridges, viaducts, subways and underpasses and other public rights-of-way and places by railroads, buses, taxicabs and other vehicles for hire; may prescribe the location in, under or over and provide for the issuance of permits for the use of such public rights-of-way and places for the installation, maintenance and operation of tracks, poles, wires, cables, pipes, conduits, bridges, viaducts, subways, vaults, areas and cellars; may require tracks, poles, wires, cables, pipes, conduits, bridges, viaducts, subways and underpasses to be altered, removed or relocated either permanently or temporarily; may charge and collect compensation for the privileges so granted; and may prohibit such use of such public rights-of-way and places except as otherwise provided by law. No such use shall be made of the streets, highways, roads, alleys, bridges, viaducts, subways and underpasses without the consent of the city or town.

Code 1950, § 15-77.56; 1958, c. 328; 1962, c. 623, § 15.1-892; 1997, c. 587.



§ 15.2-2016. Regulation of services and rates charged by person using streets, etc

Any city or town may regulate the services rendered to the public and rates charged therefor by any person using the streets, highways, roads, alleys, bridges, viaducts, subways, underpasses or other public rights-of-way or places for the rendition of such services, which are not subject to regulation by the State Corporation Commission.

Code 1950, § 15-77.59; 1958, c. 328; 1962, c. 623, § 15.1-895; 1997, c. 587.



§ 15.2-2017. Public utilities not to use streets without consent

No street railway, gas, water, steam or electric heating, electric light or power, cold storage, compressed air, viaduct, conduit, telephone or bridge company, nor any corporation, association, person, or partnership engaged in these or like enterprises, shall be permitted to use the streets, alleys or public grounds of a city or town, without the previous consent of the corporate authorities of such city or town.

Code 1950, § 15-774; 1962, c. 623, § 15.1-375; 1997, c. 587.



§ 15.2-2018. Use of certain public property without consent or franchise

Notwithstanding the provisions of subsection A of § 15.2-2000, any person or corporation, except a public service corporation, that occupies or uses any streets, avenues, parks, bridges or any other public places or public property or any public easement of a county, in a manner not permitted to the general public, without having first obtained the consent of the governing body of such county or a franchise therefor, shall be guilty of a Class 4 misdemeanor. Each day's continuance thereof shall be a separate offense. Such occupancy or use shall be deemed a nuisance. The court trying the case may cause the nuisance to be abated and commit the offenders and all their agents and employees engaged in such offenses to jail until the order of the court is obeyed.

1983, c. 613, § 15.1-512.1; 1997, c. 587.



§ 15.2-2019. Localities may name streets, roads and alleys

Notwithstanding the provisions of subsection A of § 15.2-2000, every locality may name streets, roads and alleys. Such names shall take precedence over any other designation except those primary highways conforming to § 33.2-213, and shall be employed in references to property abutting thereon.

Renaming streets, roads and alleys on site plans or subdivision plats previously recorded and filed in a circuit court clerk's office shall not cause vacation of such site plans or subdivision plats. The locality may forward a certified copy of the action effecting such name change to the clerk of the circuit court in which the site plan or subdivision plat is recorded or filed. Upon receipt, the clerk shall (i) file the certified copy and note the name change on the site plan or subdivision plat affected or (ii) record the certified copy.

Code 1950, § 15-777.1; 1954, c. 462; 1962, c. 623, § 15.1-379; 1987, c. 384; 1997, c. 587; 1999, c. 671.



§ 15.2-2020. Lights on public rights-of-way in counties

Notwithstanding the provisions of subsection A of § 15.2-2000, counties may install and maintain suitable lights on public rights-of-way in such counties, and pay the costs of such installation and maintenance.

Code 1950, § 15-778; 1952, c. 125; 1962, c. 623, § 15.1-380; 1997, c. 587.



§ 15.2-2021. Ramps on curbs of certain streets; specifications

Notwithstanding the provisions of subsection A of § 15.2-2000, every locality requiring curbs along its streets that incorporate accessible routes for pedestrian use, such as existing or proposed sidewalks, shall require that curb ramps be constructed at intersections for use by persons with mobility impairments. The ramps shall comply with the Virginia Department of Transportation's Road and Bridge Standards. Local option, variance, or waiver of these standards is prohibited.

1974, c. 169, § 15.1-381; 1975, c. 74; 1976, c. 477; 1990, c. 186; 1993, c. 258; 1997, c. 587; 1999, cc. 409, 417.



§ 15.2-2022. Certain counties may adopt ordinance regulating tracking of mud and debris upon highways

Notwithstanding the provisions of subsection A of § 15.2-2000, any county (i) whose roads are not a part of the state secondary highway system, (ii) which has the urban county executive form of government, or (iii) is adjacent to a county which has the urban county executive form of government may, by ordinance, regulate the tracking of mud and debris upon the highways and secondary highways within the county boundaries.

1966, c. 429, § 15.1-16.1; 1987, c. 635; 1997, c. 587.



§ 15.2-2023. Expenditure of county revenues for certain roads

Any county may expend so much of its general revenues as its governing body by majority vote of its elected members deems appropriate for the construction and repair of public roads not in the primary or secondary state highway system and may own and operate the properties and equipment necessary to carry out the provisions of this section.

Any county revenues expended for such roads shall not be considered to be highway funds which are made available for highway purposes pursuant to § 33.2-358 and shall not diminish funds paid to counties under § 33.2-358.

1978, c. 163, § 15.1-26.2; 1994, c. 251; 1997, c. 587.



§ 15.2-2024. Numbers to be displayed on buildings

Notwithstanding the provisions of subsection A of § 15.2-2000, every locality, by ordinance, may require that each building that fronts on a right-of-way be numbered and such number be displayed on the primary or accompanying building or in a manner that is easily readable from the right-of-way. Every locality may adopt such rules or procedures necessary to ensure the compliance with and enforcement of the ordinance adopted pursuant to this section.

1984, c. 223, § 15.1-29.11; 1997, cc. 534, 587.



§ 15.2-2025. Removal of snow and ice

Notwithstanding the provisions of subsection A of § 15.2-2000, any county in Northern Virginia Planning District 8 may provide by ordinance reasonable criteria and requirements for the removal of accumulations of snow and ice from public sidewalks, by the owner or other person in charge of any occupied property.

Such ordinance shall include reasonable time frames for compliance and reasonable exceptions for handicapped and elderly persons, and those otherwise physically incapable of meeting the criteria and requirements for such removal.

Civil penalties not to exceed $100 may be imposed for violation of such ordinance.

1988, c. 356, § 15.1-29.16; 1997, c. 587.



§ 15.2-2026. Limited access streets

Localities shall have the same authority with respect to the planning, designation, acquisition, opening, construction, reconstruction, improvement, maintenance, discontinuance and regulation of the use of limited access streets; the designation of existing streets as limited access streets, and the extinguishment of easements and rights in connection therewith; the regulation and restriction of access to such streets; the construction of service roads in connection therewith; and all other authority with respect to such streets and incidental thereto, as the Commonwealth Transportation Board has under the provisions of §§ 33.2-400 through 33.2-404, or as the Board may be hereafter granted by amendment thereof or otherwise. "Limited access street" as used in this section means a street especially designed for through traffic over which abutters have no easement or right of light, air or access because their property abuts upon such limited access street.

Code 1950, § 15-7.1; 1952, c. 422; 1962, c. 623, § 15.1-16; 1997, c. 587.



§ 15.2-2027. Regulation of private roadways within multifamily residential developments

Any locality may regulate and control private roadways within multifamily residential developments to such extent as to allow police, fire and rescue vehicles access to the developments.

1970, c. 282, § 15.1-510.5:1; 1997, c. 587.



§ 15.2-2028. Regulation of traffic

Every locality may regulate and control the operation of motor and other vehicles and the movement of vehicular and pedestrian travel and traffic on streets, highways, roads, alleys, bridges, viaducts, subways, underpasses and other public rights-of-way and places, provided such regulations shall not be inconsistent with the provisions of Chapter 13 (§ 46.2-1300 et seq.) of Title 46.2.

Code 1950, § 15-77.55; 1958, c. 328; 1962, c. 623, § 15.1-891; 1997, c. 587.



§ 15.2-2029. Regulation of transportation of certain materials

Any locality may regulate the transportation of hay, coal, gasoline, explosives or other articles through the streets of the locality.

Code 1950, § 15-6; 1960, c. 528; 1962, c. 623, § 15.1-14; 1970, c. 453; 1973, c. 402; 1990, c. 58; 1997, c. 587.



§ 15.2-2030. Localities may sell or lease airspace over public streets, public rights-of-way, etc., under certain conditions

Notwithstanding the provisions of subsection A of § 15.2-2000, subject to the provisions of Article VII, Section 9 of the Constitution of Virginia when applicable, any locality may by ordinance authorize the sale or lease of the airspace over or under any public street, lane, alley or other public right-of-way in such locality owned by it in fee simple; provided, that any building, structure or appurtenance thereto, constructed over any such street, lane, alley or other public right-of-way shall have a minimum clearance of sixteen feet six inches and providing further that nothing herein shall be construed to relieve any such grantee or lessee of such airspace of the liability for negligence on their part. No such ordinance shall be adopted until the governing body has held a public hearing thereon after public notice as provided in § 15.2-2204. In addition, in those public rights-of-way in which the Commonwealth has a prescriptive easement for maintenance and public travel, the airspace shall be conveyed or leased only with the consent, in writing, of the Commissioner of Highways.

Should the construction of any building or structure in any such airspace require the relocation of any utility, the cost of such relocation shall be borne by the grantee or lessee.

1964, c. 373, § 15.1-376.1; 1966, c. 44; 1970, c. 570; 1979, c. 431; 1997, c. 587.



§ 15.2-2100. Restrictions on selling certain municipal public property and granting franchises

A. No rights of a city or town in and to its waterfront, wharf property, public landings, wharves, docks, streets, avenues, parks, bridges, or other public places, or its gas, water, or electric works shall be sold except by an ordinance passed by a recorded affirmative vote of three-fourths of all the members elected to the council, notwithstanding any contrary provision of law, general or special, and under such other restrictions as may be imposed by law. Notwithstanding any contrary provision of law, general or special, in case of a veto by the mayor of such an ordinance, it shall require a recorded affirmative vote of three-fourths of all the members elected to the council to override the veto.

B. No franchise, lease or right of any kind to use any such public property or any other public property or easement of any description, in a manner not permitted to the general public, shall be granted for a period longer than forty years, except for air rights together with easements for columns for support, which may be granted for a period not exceeding sixty years.

Before granting any such franchise or privilege for a term in excess of five years, except for a trunk railway, the city or town shall, after due advertisement, publicly receive bids therefor, in such manner as is provided by § 15.2-2102, and shall then act as may be required by law.

Such grant, and any contract in pursuance thereof, may provide that, upon the termination of the grant, the plant as well as the property, if any, of the grantee in the streets, avenues and other public places shall thereupon, without compensation to the grantee, or upon the payment of a fair valuation become the property of the city or town; but the grantee shall be entitled to no payment by reason of the value of the franchise. Any such plant or property acquired by a city or town may be sold or leased or, if authorized by general law, maintained, controlled, and operated by such city or town. Every such grant shall specify the mode of determining any valuation therein provided for and shall make adequate provisions by way of forfeiture of the grant, or otherwise, to secure efficiency of public service at reasonable rates and the maintenance of the property in good order throughout the term of the grant.

C. Any additional restriction now required in any existing municipal charter relating to the powers of cities and towns in selling or granting franchises or leasing any of their property is hereby superseded; however, nothing herein contained shall be construed as affecting the term of any existing franchise, lease or right. The requirement of an affirmative three-fourths vote of council shall apply only to the sale of the listed properties and not to their franchise, lease or use.

D. The provisions of this section shall only apply to cities or towns and shall not apply to counties or other political subdivisions.

Code 1950, § 15-727; 1962, c. 623, § 15.1-307; 1971, Ex. Sess., c. 64; 1997, c. 587; 2001, c. 498.



§ 15.2-2101. Ordinance proposing grant of franchise, etc., to be advertised

A. Before granting any franchise, privilege, lease or right of any kind to use any public property described in § 15.2-2100 or easement of any description, for a term in excess of five years, except in the case of and for a trunk railway, the city or town proposing to make the grant shall advertise a descriptive notice of the ordinance proposing to make the grant once a week for two successive weeks in a newspaper having general circulation in the city or town. The descriptive notice of the ordinance may also be advertised as many times in such other newspaper or newspapers, published outside the city, town or Commonwealth, as the council may determine. The advertisement shall include a statement that a copy of the full text of the ordinance is on file in the office of the clerk of the city or town council.

B. The advertisement shall invite bids for the franchise, privilege, lease or right proposed to be granted in the ordinance. The bids shall be in writing and delivered upon the day and hour named in the advertisement and shall be opened in public session and marked for identification by the person designated in the advertisement to receive such bids. The cost of the required advertisement shall be paid by the city or town which shall be reimbursed by the person to whom the grant is made. The city or town shall have the right to reject any and all bids and shall reserve this right in the advertisement.

Code 1950, §§ 15-728, 15-729; 1962, c. 623, §§ 15.1-308, 15.1-309; 1971, Ex. Sess., c. 64; 1983, c. 138; 1997, c. 587; 2001, c. 498.



§ 15.2-2102. How bids received and to whom franchise awarded

The presiding officer shall read aloud, or cause to be read aloud, a brief summary of each of the bids that have been received, for public information, and shall then inquire if any further bids are offered. If further bids are offered, they shall be received. The presiding officer shall thereafter declare the bidding closed. The presiding officer shall receive recommendations from the staff relative to any bids received in advance and staff's recommendations, if any, on any bids received at the advertised council meeting. After such other investigation as the council sees fit to make, the council shall accept the highest bid from a responsible bidder and shall adopt the ordinance as advertised, without substantial variation, except to insert the name of the accepted bidder. However, the council, by a recorded vote of a majority of the members elected to the council, may reject a higher bid and accept a lower bid from a responsible bidder and award the franchise, right, lease or privilege to the lower bidder, if, in its opinion, some reason affecting the interest of the city or town makes it advisable to do so, which reason shall be expressed in the body of the subsequent ordinance granting the franchise, right, lease or privilege. The process described in this section may run concurrently with any other advertisement or public ordinance requirements of this title, or such requirements as may be contained in charters of such cities or towns.

Code 1950, § 15-730; 1962, c. 623, § 15.1-310; 1997, c. 587; 2001, c. 498.



§ 15.2-2103. Award when no satisfactory bid received

If, after such advertisements, no bid, or no satisfactory bid, is made, the council may advertise for further bids, and in case no bid at all is made, the council, if it sees fit to do so, may adopt an ordinance in the manner required by law granting such franchises, rights, leases or privileges to any person making application therefor.

Code 1950, § 15-731; 1962, c. 623, § 15.1-311; 1997, c. 587.



§ 15.2-2104. Bond of person awarded franchise, etc

The person to whom a franchise, right, lease or privilege is awarded, whether by competing bids or otherwise, shall first execute a bond, with good and sufficient security, in favor of the city or town. The bond shall be in such sum as the city or town shall determine, conditioned upon the construction, operation and maintenance of the plant or plants provided for in the granted franchise, right, lease or privilege.

Code 1950, § 15-732; 1962, c. 623, § 15.1-312; 1997, c. 587.



§ 15.2-2105. How amendments made to franchise, etc.; notice required

No amendment or extension of any franchise, right, lease or privilege that now exists, or that may hereafter be authorized, which extends or enlarges the time or territory of such franchise, right, lease or privilege, shall be granted by any city or town until the provisions of §§ 15.2-2101 through 15.2-2104 have been complied with. No amendment that releases the grantee, or his assignee, from the performance of any duty required by the ordinance or that authorizes an increase in the user charges to be made by such grantee or assignee shall be granted until notice of such proposed amendment has given to the public by advertising the proposed amendment for ten days in some newspaper having general circulation in the city or town. The cost of such advertising shall be paid by the city or town, which shall be reimbursed by the person to whom the amendment is granted. No such amendment shall be adopted except by ordinance.

Code 1950, § 15-734; 1962, c. 623, § 15.1-314; 1997, c. 587.



§ 15.2-2105.1. Granting franchises for operation of a vehicular ferry transportation system

The authority granted by this article for the granting of franchises by localities shall include the authority to grant an exclusive franchise for the operation of a vehicular ferry transportation system in Northumberland County. The county may regulate such system, including the establishment of fees and rates.

2002, c. 154.



§ 15.2-2106. Powers of court to enforce obedience by mandamus, etc

The circuit courts for the cities and for the counties in which towns may be situated shall have jurisdiction by mandamus, according to the provisions of Article 2 (§ 8.01-644 et seq.) of Chapter 25 of Title 8.01, to enforce compliance by the cities or towns and by all grantees with all the terms, contracts and obligations of either party, as contained in the franchises, rights, leases or privileges, whether now in force or hereafter granted. The jurisdiction in mandamus shall not preclude any party from bringing any other suit or action which such party would be entitled to bring, at law or in equity.

Code 1950, § 15-735; 1962, c. 623, § 15.1-315; 1997, c. 587.



§ 15.2-2107. Persons occupying or using streets, etc., contrary to law

Any person occupying or using any of the streets, avenues, parks, bridges or any other public places or public property or any public easement of any description of a city or town, in a manner not permitted to the general public, without having first legally obtained the consent of the city or town shall be guilty of a Class 4 misdemeanor. Each day's continuance thereof shall be a separate offense. Such occupancy or use shall be deemed a nuisance. The court trying the case may cause the nuisance to be abated and commit the offenders and all their agents and employees engaged in such offenses to jail until the order of the court is obeyed.

Code 1950, § 15-736; 1962, c. 623, § 15.1-316; 1983, c. 613; 1997, c. 587.



§ 15.2-2108. Repealed

Repealed by Acts 2006, cc. 73 and 76, cl. 2, effective July 1, 2006.



§ 15.2-2108.1. Regulation of open video systems

A locality may regulate any open video system authorized pursuant to 47 U.S.C. § 573 to the maximum extent permitted by federal law, including without limitation the (i) imposition of a gross revenues fee, if such locality has not adopted a currently effective ordinance pursuant to § 58.1-3818.3 and (ii) requirement of the provision and support of public, educational and governmental access channels on any such system.

1998, cc. 643, 652.



§ 15.2-2108.1:1. Franchise fees and public rights-of-way fees on cable operators

A. As used in this section:

"Cable operator" means any person or group of persons that (i) provides cable service over a cable system and directly or through one or more affiliates owns a significant interest in such cable system or (ii) otherwise controls or is responsible for, through any arrangement, the management and operation of a cable system, whether or not the operator has entered into a franchise agreement with a locality. Cable operator does not include a provider of wireless or direct-to-home satellite transmission service.

"Cable service" means the one-way transmission to subscribers of (i) video programming as defined in 47 U.S.C. § 522 (20) or (ii) other programming service, and subscriber interaction, if any, which is required for the selection of such video programming or other programming service. Cable service does not include any video programming provided by a commercial mobile service provider as defined in 47 U.S.C. § 332 (d) and any direct-to-home satellite service as defined in 47 U.S.C. § 303 (v).

"Cable system" or "cable television system" means any facility consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service that includes video programming and that is provided to multiple subscribers within a community, except that such definition shall not include (i) a system that serves fewer than 20 subscribers; (ii) a facility that serves only to retransmit the television signals of one or more television broadcast stations; (iii) a facility that serves only subscribers without using any public right-of-way; (iv) a facility of a common carrier that is subject, in whole or in part, to the provisions of Title II of the Communications Act of 1934, 47 U.S.C. § 201 et seq., except that such facility shall be considered a cable system to the extent such facility is used in the transmission of video programming directly to subscribers, unless the extent of such use is solely to provide interactive on-demand services; (v) any facilities of any electric utility used solely for operating its electric systems; (vi) any portion of a system that serves fewer than 50 subscribers in any locality, where such portion is a part of a larger system franchised in an adjacent locality; or (vii) an open video system that complies with § 653 of Title VI of the Communications Act of 1934, as amended, 47 U.S.C. § 573.

"Franchise" means an initial authorization, or renewal thereof, issued by a franchising authority, including a locality or the Commonwealth Transportation Board, whether such authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, that authorizes the construction or operation of a cable system, a telecommunications system, or other facility in the public rights-of-way, including either a negotiated cable franchise or an ordinance cable franchise.

B. Notwithstanding any other provision of law, if a cable operator uses the public rights-of-way the cable operator shall be subject to the Public Rights-of-Way Use Fee as provided in § 56-468.1. Any limitation as to fees charged for the use of the public rights-of-way shall not be applicable to pole attachments and conduit occupancy agreements between a cable operator and a locality or its authority or commission, which permits such operator to use the public poles or conduits.

C. Notwithstanding any other provision of law, no new or renewed cable franchise entered into on or after January 1, 2007, shall include a franchise fee as long as cable services are subject to the Virginia Communications Sales and Use Tax (§ 58.1-645 et seq.). Franchise fee as used in this subsection shall have the same meaning as that term is defined in 47 U.S.C. § 542 (g).

1. All cable franchises in effect as of January 1, 2007, shall remain in full force and effect, and nothing in this section shall impair any obligation of any such agreement; provided, however, that any requirement in such an existing franchise for payment of a monetary franchise fee based on the gross revenues of the franchisee shall be fulfilled in the manner specified in subdivision 2.

2. Each cable operator owing monetary payments for franchise fees, until the expiration of one or more such existing franchises, shall include with its monthly remittance of the Communications Sales and Use Tax a report, by locality, of the amounts due for franchise fees accruing during that month. The Department of Taxation shall, on behalf of the cable operator in the relevant locality, then distribute to each county, city, or town the amount reported by each locality's franchisee(s). Such payments shall reduce the cable operator's franchise fee liability. The monthly distributions shall be paid from the Communications Sales and Use Tax Trust Fund before making the other calculations and distributions required by § 58.1-662. Until distributed to the individual localities, such amounts shall be deemed to be held in trust for their respective accounts.

3. A locality's acceptance of any payment under subdivision 2 shall not prejudice any rights of the locality under the applicable cable franchises (i) to audit or demand adjustment of the amounts reported by its franchisee, or (ii) to enforce the provisions of the franchise by any lawful administrative or judicial means.

2006, c. 780.



§ 15.2-2108.2. Definitions

As used in this article:

"Advanced service" means high-speed Internet access capability in excess of 144 kilobits per second both upstream and downstream.

"Cable television service" means (i) the one-way transmission to subscribers of video programming or other programming service; and (ii) subscriber interaction, if any, that is required for the selection or use of the video programming or other programming service.

"Capital costs" means all costs of providing a service that are capitalized in accordance with generally accepted accounting principles.

"Cross subsidize" means to pay a cost included in the direct costs or indirect costs of providing a service that is not accounted for in the full cost of accounting of providing the service.

"Direct costs" means those expenses of a municipality that are directly attributable to providing a cable television service and would be eliminated if such service were not provided by the municipality.

"Feasibility consultant" means an individual or entity with expertise in the processes and economics of providing cable television service.

"Full-cost accounting" means the accounting of all costs incurred by a municipality in providing a cable television service. The costs included in a full-cost accounting include all capital costs, direct costs, and indirect costs.

"Indirect costs" means any costs identified with two or more services or other functions; and that are not directly identified with a single service or function. "Indirect costs" may include cost factors for administration, accounting, personnel, purchasing, legal support, and other staff or departmental support.

"Private provider" means a private entity that provides cable television services.

"Telecommunications service" means the two-way transmission of signs, signals, writing, images, sounds, messages, data, or other information of any nature by wire, radio, lightwaves, or other electromagnetic means offered to the public generally.

"Subscriber" means a person who lawfully receives cable television services.

2003, c. 677.



§ 15.2-2108.3. Scope of article

A. Nothing in this article shall authorize any county or other political subdivision of the Commonwealth to (i) provide a cable television service; or (ii) purchase, lease, construct, maintain, or operate a facility for the purpose of providing a cable television service.

B. Nothing in this article shall apply to a municipality purchasing, leasing, constructing, or equipping facilities that are designed to provide services within the municipality, and that the municipality (i) uses for internal municipal government purposes; or (ii) by written contract, leases, sells capacity in, or grants other similar rights to a private provider to use the facilities in connection with a private provider offering cable television services.

2003, c. 677.



§ 15.2-2108.4. Limitations on providing cable television services

A. Except as provided in this article, a municipality shall not (i) provide a cable television service; or (ii) purchase, lease, construct, maintain, or operate any facility for the purpose of providing a cable television service to one or more subscribers.

B. For purposes of this article, a municipality provides a cable television service if the municipality provides the service:

1. Directly or indirectly, including through an authority or instrumentality acting on behalf of the municipality or acting for the benefit of the municipality; or

2. By itself, through a partnership, joint venture, or by contract, resale, or otherwise.

2003, c. 677.



§ 15.2-2108.5. Preliminary public hearing; feasibility consultant

A. Before a municipality may engage or offer to engage in an activity described in subsection A of § 15.2-2108.4, the governing body of the municipality shall hold a preliminary public hearing at which any interested party may appear and be heard.

B. If the governing body elects to proceed after holding the preliminary public hearing required by subsection A, the governing body shall approve the hiring of a feasibility consultant to conduct a feasibility study in accordance with § 15.2-2108.6.

2003, c. 677.



§ 15.2-2108.6. Feasibility study on providing cable television services

A. Upon the hiring of a feasibility consultant under § 15.2-2108.5, the governing body of the municipality shall require the feasibility consultant to:

1. Complete the feasibility study in accordance with this section;

2. Submit to the governing body by no later than 180 days from the date the feasibility consultant is hired to conduct the feasibility study the full written results of the feasibility study, and a summary of the results that is no longer than one page in length; and

3. Attend the public hearings required by § 15.2-2108.7, if held, to: (i) present the feasibility study results and (ii) respond to questions from the public.

B. The feasibility study described in subsection A shall at a minimum consider:

1. If the municipality is proposing to provide cable television services to subscribers, whether the municipality providing cable television services in the manner proposed by the municipality will hinder or advance competition for cable television services in the municipality;

2. Whether but for the municipality any person would provide the proposed cable television services;

3. The fiscal impact on the municipality of: (i) the capital investment in facilities that will be used to provide the proposed cable television services or (ii) the expenditure of funds for labor, financing, and administering the proposed cable television services;

4. The projected growth in demand in the municipality for the proposed cable television services;

5. The projections at the time of the feasibility study, and for the five years immediately thereafter, of a full-cost accounting for a municipality to purchase, lease, construct, maintain, or operate the facilities necessary to provide the proposed cable television services; and

6. The projections at the time of the feasibility study and for the five years immediately thereafter of the revenues to be generated from the proposed cable television services.

C. For purposes of the financial projections required under subdivisions B 5 and B 6 of this section, the feasibility consultant shall assume that the municipality will price the proposed cable television services consistent with subsection E of § 15.2-2108.11.

D. The governing body of the municipality shall determine whether the average annual revenues under subdivision B 6 exceed the average annual costs under subdivision B 5 by at least the amount necessary to meet the bond obligations of any bonds issued to fund the proposed cable television services based on the feasibility study's analysis for the first year of the study and the five-year projection, and separately stated with respect to the proposed cable television services.

2003, c. 677.



§ 15.2-2108.7. Public hearings on feasibility study; notice

A. If the results of the feasibility study satisfy the revenue requirements of subsection D of § 15.2-2108.6, the governing body shall, at the next regular meeting after the governing body receives the results of the feasibility study, schedule at least two public hearings to be held at least seven days apart, but both shall be held not more than 60 days from the date of the meeting at which the public hearings are scheduled. The purpose of such public hearings shall be to allow the feasibility consultant to present the results of the feasibility study, and to inform the public about the feasibility study results and offer the public the opportunity to ask questions of the feasibility consultant about the results of the feasibility study.

B. Except as provided in subsection C, the municipality shall publish notice of the public hearings required under subsection A at least once a week for three consecutive weeks in a newspaper of general circulation in the municipality. The last publication of notice required under this subsection shall be at least three days before the first public hearing required under subsection A.

C. If there is no newspaper of general circulation in the municipality, for each 1,000 residents the municipality shall post at least one notice of the hearings in a conspicuous place within the municipality that is likely to give notice of the hearings to the greatest number of residents of the municipality. The municipality shall post the notices at least seven days before the first public hearing required under subsection A is held.

D. After holding the public hearings required by this section, if the governing body of the municipality elects to proceed, the municipality shall adopt by resolution the feasibility study.

2003, c. 677.



§ 15.2-2108.8. Referendum

A. Before a municipality may offer cable television service, the governing body of the municipality shall by a majority vote call an election on whether or not the municipality shall provide the proposed cable television services.

B. When under subsection A the governing body calls an election, the election shall be held:

1. At the next municipal general election or as provided in Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2 at a local special election the purpose of which is authorized by this section; and

2. In accordance with the law of Virginia regarding elections in Title 24.2 and as provided in this section.

C. The notice of the election shall include with any other information required by law:

1. A summary of the cable television services that the governing body of the municipality proposes to provide to subscribers residing within the boundaries of the municipality;

2. The feasibility study summary under § 15.2-2108.6;

3. A statement that a full copy of the feasibility study is available for inspection and copying; and

4. The location in the municipality where the feasibility study may be inspected or copied.

D. The ballot at the election shall pose the question substantially as follows: "Shall this municipality provide cable television service to the inhabitants of the municipality?"

E. The ballot proposition shall not take effect until submitted to the electorate and approved by the majority of those voting on the ballot.

2003, c. 677.



§ 15.2-2108.9. Enterprise funds for cable television services

A. A municipality that provides a cable television service under this article shall:

1. Establish an enterprise fund to account for the municipality's operations of a cable television service; and

2. Adopt separate operating and capital budgets for the municipality's cable television services.

B. A municipality that provides a cable television service under this article shall not:

1. Transfer any appropriation or other balance in any enterprise fund established by the municipality under this section to another enterprise fund; or

2. Transfer any appropriation or other balance in any other enterprise fund established by the municipality to any enterprise fund established by the municipality under this section.

The restrictions on transfers described in this subsection do not apply to transfers made by a municipality between other enterprise funds established by the municipality.

C. A municipality authorized pursuant to subsection E of § 56-265.4:4 to provide cable television service shall:

1. Establish a separate department within an enterprise fund to account for the municipality's operations of a cable television service. This department may share a common balance sheet with other telecommunications and communications services, but the income statements must be stated separately; and

2. Adopt separate operating and capital budgets for the municipality's cable television services.

D. A municipality authorized pursuant to subsection E of § 56-265.4:4 to provide cable television service shall not transfer funds from other departments to the cable television department, but the municipality may make interdepartmental loans at market rates, upon such terms and conditions as would prevail from a private lender.

2003, c. 677.



§ 15.2-2108.10. Bonding authority

A. The governing body of a municipality may by resolution determine to issue one or more bonds to finance the capital costs for facilities necessary to provide to subscribers a cable television service. Such resolution shall: (i) describe the purpose for which the indebtedness is to be created and (ii) specify the dollar amount of the one or more bonds proposed to be issued.

B. A bond issued under this section shall be secured and paid for solely from the revenues generated by the municipality from providing cable television services with respect to bonds issued to finance facilities for the municipality's cable television services. Notwithstanding the foregoing, a municipality authorized under subsection E of § 56-265.4:4 to provide cable television services shall not be subject to the requirement that it secure a bond with solely the revenues generated by the municipality from providing cable television services, and such municipality shall repay the bond indebtedness in a fashion that reflects a reasonable pro rata allocation of such indebtedness by enterprise fund or department.

C. A municipality shall pay that portion of the origination, financing, or other carrying costs associated with one or more bonds issued under this section associated with cable television solely from the funds of the cable television department.

2003, c. 677.



§ 15.2-2108.11. General operating limitations

A. A municipality that provides a cable television service shall comply with all terms and provisions of the Cable Communications Policy Act of 1984 (47 U.S.C. § 521 et seq.) and the regulations issued by the Federal Communications Commission under such Act that would be applicable to a similarly situated private provider of cable television services.

B. A municipality may not cross subsidize its cable television services with:

1. Tax dollars;

2. Income from other municipal or utility services;

3. Below-market rate loans from the municipality; or

4. Any other means.

C. A municipality shall not make or grant any undue or unreasonable preference or advantage to itself or to any private provider of cable television services.

D. A municipality shall apply, without discrimination as to itself and to any private provider, the municipality's ordinances, rules, and policies, including those relating to (i) obligation to serve; (ii) access to public rights of way and municipal utility poles and conduits; (iii) permitting; (iv) performance bonding; (v) reporting; and (vi) quality of service.

E. In calculating the rates charged by a municipality for a cable television service:

1. The municipality shall include within its rates an amount equal to all taxes, fees, and other assessments that would be applicable to a similarly situated private provider of the same services, including federal, state, and local taxes; franchise fees; permit fees; pole attachment fees; and any similar fees; and

2. The municipality shall not price any cable television service at a level that is less than the sum of: (i) the actual direct costs of providing the service; (ii) the actual indirect costs of providing the service; and (iii) the amount determined under subdivision E 1.

F. A municipality that provides cable television services shall comply with the provisions of Title 47 of the Code of Federal Regulations regarding rate and service changes.

G. A municipality shall offer to provide or provide cable television services to only those subscriber locations within either (i) the municipality's electric utility service area as it existed on January 1, 2003, or (ii) the area, as of January 1, 2003, in which the municipality was providing local exchange service or Internet service over telecommunications facilities owned by the municipality, provided that a cable television franchise from any jurisdiction other than the municipality authorized herein shall be required for any service outside the municipality's boundaries.

H. A municipality shall keep accurate books and records of the municipality's cable television services. A municipality shall conduct an annual audit of its books and records associated with the municipality's cable television services, such audit to be performed by an independent auditor approved by the Auditor of Public Accounts. Such audit shall include such criteria as the Auditor of Public Accounts deems appropriate and be filed with him, with copies to be submitted to each private provider that holds a franchise to offer service within the municipality. If, after review of such audit, the Commonwealth's Auditor of Public Accounts determines that there are violations of this article, he shall provide public notice of same.

I. Notwithstanding any other provision of law, the Auditor of Public Accounts shall not disclose those portions of any comprehensive business plan that reveal marketing strategies of a municipal cable television service except as necessary to perform his duties and such information shall be otherwise exempt from public disclosure and not subject to the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

2003, c. 677; 2004, c. 586.



§ 15.2-2108.12. Eminent domain

A. No municipality shall exercise its power of eminent domain to condemn any plant or equipment of a private provider for the purpose of providing to a subscriber a cable television service.

B. No municipality, for the purpose of providing to a subscriber a cable television service, shall exercise its power of eminent domain to condemn real property, whether in whole or in part, or to obtain an easement.

2003, c. 677.



§ 15.2-2108.13. Quality of service standards

A municipality that provides a cable television service shall adopt an ordinance governing the quality of service the municipality shall provide to its subscribers, which standard of quality shall be no more favorable or less burdensome to the municipality than the standard of quality applied to any other private providers within the municipality.

2003, c. 677.



§ 15.2-2108.14. Civil action

A private provider may file an action against a municipality in the circuit court having jurisdiction over the municipality for equitable relief, including a restraining order and injunction, for a violation of the provisions of this article. At least 10 days before filing such action the private provider shall file a written notice thereof with the municipality.

2003, c. 677.



§ 15.2-2108.15. Consumer complaints

A municipality that provides cable television service shall enact an ordinance establishing a procedure for the filing and resolution of complaints relating to the municipality's provision of cable television service. Such ordinance shall comply with Title 47 of the Code of Federal Regulations and shall be no more favorable or less burdensome to the municipality than such procedure applicable to any private provider providing service in the municipality.

2003, c. 677.



§ 15.2-2108.16. Annual report

A municipality that provides cable television service shall provide to a private provider the same information required to be filed with the municipality by that private provider under the terms of its franchise.

2003, c. 677.



§ 15.2-2108.17. Antitrust immunity

A municipality that provides a cable television service is subject to applicable antitrust liabilities and immunities from liabilities under the federal Local Government Antitrust Act of 1984 (15 U.S.C. § 34 et seq.).

2003, c. 677.



§ 15.2-2108.18. Disclosure of certain information

A municipality's public records that contain confidential proprietary information or trade secrets pertaining to the municipality's provision of cable television service shall be exempt from disclosure under the Freedom of Information Act (§ 2.2-3700 et seq.). As used in this section, a public record contains confidential proprietary information or trade secrets if its acquisition by a competing provider of cable television service would provide the competing provider with a competitive benefit.

2005, c. 258.



§ 15.2-2108.19. Definitions

As used in this article:

"Act" means the Communications Act of 1934.

"Affiliate," in relation to any person, means another person who owns or controls, is owned or controlled by, or is under common ownership or control with, such person.

"Basic service tier" means the service tier that includes (i) the retransmission of local television broadcast channels and (ii) public, educational, and governmental channels required to be carried in the basic tier.

"Cable operator" means any person or group of persons that (i) provides cable service over a cable system and directly or through one or more affiliates owns a significant interest in such cable system or (ii) otherwise controls or is responsible for, through any arrangement, the management and operation of a cable system. Cable operator does not include a provider of wireless or direct-to-home satellite transmission service.

"Cable service" means the one-way transmission to subscribers of (i) video programming or (ii) other programming service, and subscriber interaction, if any, which is required for the selection or use of such video programming or other programming service. Cable service does not include any video programming provided by a commercial mobile service provider defined in 47 U.S.C. § 332 (d).

"Cable system" or "cable television system" means any facility consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service that includes video programming and that is provided to multiple subscribers within a community, except that such definition shall not include (i) a system that serves fewer than 20 subscribers; (ii) a facility that serves only to retransmit the television signals of one or more television broadcast stations; (iii) a facility that serves only subscribers without using any public right-of-way; (iv) a facility of a common carrier that is subject, in whole or in part, to the provisions of Title II of the Communications Act of 1934, 47 U.S.C. § 201 et seq., except that such facility shall be considered a cable system to the extent such facility is used in the transmission of video programming directly to subscribers, unless the extent of such use is solely to provide interactive on-demand services; (v) any facilities of any electric utility used solely for operating its electric systems; (vi) any portion of a system that serves fewer than 50 subscribers in any locality, where such portion is a part of a larger system franchised in an adjacent locality; or (vii) an open video system that complies with § 653 of Title VI of the Communications Act of 1934, as amended, 47 U.S.C. § 573.

"Certificated provider of telecommunications services" means a person holding a certificate issued by the State Corporation Commission to provide local exchange telephone service.

"Force majeure" means an event or events reasonably beyond the ability of the cable operator to anticipate and control. "Force majeure" includes, but is not limited to, acts of God, incidences of terrorism, war or riots, labor strikes or civil disturbances, floods, earthquakes, fire, explosions, epidemics, hurricanes, tornadoes, governmental actions and restrictions, work delays caused by waiting for utility providers to service or monitor or provide access to utility poles to which the cable operator's facilities are attached or to be attached or conduits in which the cable operator's facilities are located or to be located, and unavailability of materials or qualified labor to perform the work necessary.

"Franchise" means an initial authorization, or renewal thereof, issued by a franchising authority, including a locality or the Commonwealth Transportation Board, whether such authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, that authorizes the construction or operation of a cable system, a telecommunications system, or other facility in the public rights-of-way. A negotiated cable franchise is granted by a locality after negotiation with an applicant pursuant to § 15.2-2108.20. An ordinance cable franchise is granted by a locality when an applicant provides notice pursuant to § 15.2-2108.21 that it will provide cable service in the locality.

"Gross revenue" means all revenue, as determined in accordance with generally accepted accounting principles, that is actually received by the cable operator and derived from the operation of the cable system to provide cable services in the franchise area; however, in an ordinance cable franchise "gross revenue" shall not include: (i) refunds or rebates made to subscribers or other third parties; (ii) any revenue which is received from the sale of merchandise over home shopping channels carried on the cable system, but not including revenue received from home shopping channels for the use of the cable service to sell merchandise; (iii) any tax, fee, or charge collected by the cable operator and remitted to a governmental entity or its agent or designee, including without limitation a local public access or education group; (iv) program launch fees; (v) directory or Internet advertising revenue including, but not limited to, yellow page, white page, banner advertisement, and electronic publishing; (vi) a sale of cable service for resale or for use as a component part of or for the integration into cable services to be resold in the ordinary course of business, when the reseller is required to pay or collect franchise fees or similar fees on the resale of the cable service; (vii) revenues received by any affiliate or any other person in exchange for supplying goods or services used by the cable operator to provide cable service; and (viii) revenue derived from services classified as noncable services under federal law, including, without limitation, revenue derived from telecommunications services and information services, and any other revenues attributed by the cable operator to noncable services in accordance with rules, regulations, standards, or orders of the Federal Communications Commission.

"Interactive on-demand services" means a service providing video programming to subscribers over switched networks on an on-demand, point-to-point basis, but does not include services providing video programming prescheduled by the programming provider.

"Ordinance" includes a resolution.

"Transfer" means any transaction in which (i) an ownership or other interest in the cable operator is transferred, directly or indirectly, from one person or group of persons to another person or group of persons, so that majority control of the cable operator is transferred; or (ii) the rights and obligations held by the cable operator under the cable franchise granted under this article are transferred or assigned to another person or group of persons. However, notwithstanding clauses (i) and (ii) of the preceding sentence, a transfer of the cable franchise shall not include (a) transfer of an ownership or other interest in the cable operator to the parent of the cable operator or to another affiliate of the cable operator; (b) transfer of an interest in the cable franchise granted under this article or the rights held by the cable operator under the cable franchise granted under this article to the parent of the cable operator or to another affiliate of the cable operator; (c) any action that is the result of a merger of the parent of the cable operator; (d) any action that is the result of a merger of another affiliate of the cable operator; or (e) a transfer in trust, by mortgage, or by assignment of any rights, title, or interest of the cable operator in the cable franchise or the system used to provide cable in order to secure indebtedness.

"Video programming" means programming provided by, or generally considered comparable to, programming provided by a television broadcast station.

All terms used herein, unless otherwise defined, shall have the same meaning as set forth in Title VI of the Communications Act of 1934, 47 U.S.C. § 521 et seq. In addition, references in this article to any federal law shall include amendments thereto as are enacted from time-to-time.

2006, cc. 73, 76.



§ 15.2-2108.20. Authority to grant negotiated cable franchises and regulate cable systems

A. A locality may grant a negotiated cable franchise in accordance with Title VI of the Communications Act of 1934, as amended, 47 U.S.C. § 521 et seq., and this chapter.

B. A locality may, by ordinance, exercise all regulatory powers over cable systems granted by the Communications Act of 1934, except as limited by this article. These regulatory powers shall include the authority: (i) to enforce customer service standards in accordance with the Act; (ii) to enforce more stringent standards as agreed upon by the cable operator through the terms of a negotiated cable franchise; and (iii) to regulate the rates for basic cable service in accordance with the Act. A locality, however, shall not regulate cable operators, cable systems, or other facilities used to provide video programming through the adoption of ordinances or regulations (a) that are more onerous than ordinances or regulations adopted for existing cable operators; (b) that unreasonably prejudice or disadvantage any cable operator, whether existing or new; or (c) that are inconsistent with any provision of federal law or this article.

2006, cc. 73, 76.



§ 15.2-2108.21. Ordinance cable franchises

A. This section shall govern the procedures by which a locality may grant ordinance cable franchises.

B. An ordinance cable franchise, which shall have a term of 15 years, may be requested by (i) a certificated provider of telecommunications services with previous consent to use the public rights-of-way in a locality through a franchise; (ii) a certificated provider of telecommunications services that lacked previous consent to provide cable service in a locality but provided telecommunications services over facilities leased from an entity having previous consent to use of the public rights-of-way in such locality through a franchise; or (iii) a cable operator with previous consent to use the public rights-of-way to provide cable service in a locality through a franchise and who seeks to renew its existing cable franchise pursuant to § 15.2-2108.30 as an ordinance cable franchise. A cable operator with previous consent to use the public rights-of-way to provide cable service in a locality through a franchise may opt into the new terms of an ordinance cable franchise under § 15.2-2108.26.

C. In order to obtain an ordinance cable franchise, an applicant shall first file with the chief administrative officer of the locality from which it seeks to receive such ordinance cable franchise a request to negotiate the terms and conditions of a negotiated cable franchise under § 15.2-2108.20. An applicant shall request and make itself available to participate in cable franchise negotiations with the locality from which it seeks to receive a negotiated cable franchise at least 45 calendar days prior to filing a notice electing an ordinance cable franchise; this prerequisite shall not be applicable if a locality refuses to engage in negotiations at the request of an applicant or if the applicant already holds a negotiated cable franchise from the locality. Thereafter, an applicant, through its president or chief executive officer, shall file notice with the locality that it elects to receive an ordinance cable franchise at least 30 days prior to offering cable in such locality. The notice shall be accompanied by a map or a boundary description showing (i) the initial service area in which the cable operator intends to provide cable service in the locality within the three-year period required for an initial service area and (ii) the area in the locality in which the cable operator has its telephone facilities. The map or boundary description of the initial service areas may be amended by the cable operator by filing with the locality a new map or boundary description of the initial service area.

D. The cable operator shall assure that access to cable services is not denied to any group of potential residential cable subscribers because of the income of the residents of the local area in which such group resides. The local franchising authority shall have the right to monitor and inspect the deployment of cable services and the cable operator shall submit semiannual progress reports detailing the current provision of cable services in accordance with the deployment schedule and its new service area plans for the next six months. The failure to correct or remedy any material deficiencies shall be subject to the same remedies as contained in the cable television franchise of the existing cable operator as that franchise existed at the time of the grant of the ordinance franchise.

E. The locality from which the applicant seeks to receive an ordinance cable franchise shall adopt any ordinance requiring adoption under this article within 120 days of the applicant filing the notice required in subsection C. Any ordinance adopted under this section that relates to a cable operator's provision of cable service shall apply to such cable operator retroactively to the date on which the cable operator began to offer cable service in the locality pursuant to this article.

F. Notice of any ordinance that requires a public hearing shall be advertised once a week for two successive weeks in a newspaper having general circulation in the locality. The advertisement shall include a statement that a copy of the full text of the ordinance is on file in the office of the clerk of the locality. All costs of such advertising shall be assessed against the operator or applicant.

G. If the governing body of any town adopts an ordinance pursuant to the provisions of this article, such town shall not be subject to any ordinance adopted by the county within which such town lies.

2006, cc. 73, 76.



§ 15.2-2108.22. Regulation of fees, rates and services; penalties

Upon receiving a notice requesting an ordinance cable franchise pursuant to § 15.2-2108.21, a locality shall adopt or maintain one or more ordinances that govern a cable operator who provides cable service under an ordinance cable franchise. The requirements of any specific provision in any such ordinance shall not exceed the requirements imposed in the same provision, if any, in any existing cable franchise within the locality. Such ordinance or ordinances, which shall be adopted after a public hearing, shall:

1. Require a cable operator to provide the locality with access to a number of public, educational, and governmental access channels, equal to the lowest number of such channels provided by any other cable operator in the same franchise area of the locality. If the existing cable operator provides less than three such public, educational, and governmental access channels pursuant to a franchise agreement, the locality may require each cable operator to provide up to three such channels. Any additional channels provided subject to this provision shall be subject to the reclamation formula set forth below. In addition, a locality may, by ordinance adopted after a public hearing, require a cable operator to interconnect with any other cable operator to ensure the carriage of required public, educational, and governmental access channels; if the new cable operator and all existing cable operators cannot agree to an interconnection agreement within 180 days of a request to interconnect by the new cable operator, then the locality is authorized to determine an interconnection point. The locality or its designee shall assume responsibility for management, operation, and programming of such channels. A locality that substantially utilizes its existing public, educational, and governmental access channels may require a reasonable number of additional public, educational, and governmental access channels by the enactment of an ordinance, after a public hearing, so long as (i) the ordinance applies equally to all providers of cable service within a franchise area, (ii) the total number of additional public, educational, and governmental access channels does not exceed three channels in the basic service tier, and (iii) the total number of public, educational, and governmental access channels shall not exceed seven channels in the aggregate. Notwithstanding the foregoing, but consistent with federal law, the locality and a cable operator may enter into written agreements for the carriage of additional public, educational, and governmental access channels, including other arrangements for the carriage of such programming. Any additional public, educational, and governmental access channel provided pursuant to this article that is not utilized by the locality for at least eight hours a day shall no longer be made available to the locality, but may be programmed at the cable operator's discretion. At such time as the locality can certify to the cable operator a schedule for at least eight hours of daily programming for a period of three months, the cable operator shall restore the previously re-allocated channel. For purposes of this subdivision, a public, educational, and governmental access channel shall be considered to be substantially utilized when 12 hours are programmed on that channel each calendar day; in addition, at least 33% of the 12 hours of programming for each business day on average over each calendar quarter must be nonrepeat programming. For purposes of this subdivision, nonrepeat programming shall include the first three videocastings of a program and shall include programming on other public, educational, and governmental access channels in that locality. Programming for purposes of determining substantial utilization shall not include an alphanumeric scroll, except that for purposes of requiring one or more additional public, educational, and governmental access channels, an alphanumeric scroll shall be included as programming on not more than one channel;

2. Require a cable operator to pay a franchise fee, remitted on the same schedule as the least frequent schedule of an existing cable operator, but no more frequently than quarterly, calculated by multiplying a franchise fee percentage rate by the cable operator's gross revenues in such franchise area for the remittance period; however, the franchise fee rate shall (i) not exceed 5% of such gross revenues and (ii) not exceed the lowest franchise fee rate paid or provided by an existing cable operator in the locality. The locality may further require that the cable operator make the franchise fee payments to the locality no later than 45 days following the end of the remittance period and require that the franchise fee payment be submitted with a brief report prepared by a duly authorized representative of the cable operator showing the basis for the computation. The locality shall have the right to reasonably require further supporting information that does not exceed the information required to be provided by existing cable operators in the locality;

3. Require a cable operator to pay a recurring fee, hereafter referred to as the PEG Capital Fee, to support the capital costs of public, educational, and governmental channel facilities, including institutional networks, provided that the PEG Capital Fee is equal to the lowest recurring fee imposed on a per subscriber or a percentage of gross revenue basis and paid by any existing cable operator in the locality to support the capital costs of such facilities. The PEG Capital Fee shall only be imposed on a per subscriber or a percentage of gross revenue basis. If the existing cable operator has paid a lump sum capital grant at award or renewal of its current franchise, or is providing in-kind equipment in lieu of such a capital grant, to support public, educational, and governmental channel facilities, including institutional networks, the locality, by ordinance adopted after a public hearing, shall also impose an additional monthly recurring fee to be known as the PEG Capital Grant Surcharge Fee on the new cable operator equal to the lower of (i) 1.5% of the new cable operator's gross revenues derived from the operation of its cable system in that locality or (ii) the lowest amount of capital contribution paid or provided in-kind, as shown on the books of the cable operator, by an existing cable operator in the locality (a) when such capital contribution is amortized over the term of the existing cable operator's franchise and (b) divided by the number of subscribers or annual gross revenue of the existing cable operator as shown on its most recent report to the locality, depending on recovery methodology chosen by the locality. Both the PEG Capital Fee and the PEG Capital Grant Surcharge Fee may only be collected by the locality for the remainder of the shortest remaining franchise term of any existing cable operator in the locality; however, at the end of such term the locality may negotiate with all cable operators to set a new, recurring fee to support the reasonable and necessary capital costs of public, educational, and governmental channel facilities, including institutional networks, that shall be imposed on all cable operators such that the fee applies equally to all of the customers of all cable operators in the locality. At the end of such term, no cable operator shall be required to provide any further in-kind public, educational, and governmental access channels, including institutional network, support. If the cable operators and the locality cannot agree on such a recurring capital cost fee, the locality, by ordinance adopted after a public hearing, may impose a recurring fee, calculated on a per subscriber or percentage of gross revenue basis, to support the reasonable and necessary capital costs of public, educational, and governmental channel facilities, including institutional networks; however, such fee may not exceed the PEG Capital Fee previously imposed on cable operators by the locality. Any and all fees permitted under this subdivision shall be paid by the cable operator to the locality on the same schedule as franchise fees are paid. Nothing in this subdivision shall be construed to permit a locality to require cable operators to pay capital grants at the time of the grant or renewal of a franchise or otherwise except for the PEG Capital Grant Surcharge Fee specifically provided in this subdivision;

4. Require a cable operator to comply with the customer service requirements imposed by the locality pursuant to 47 U.S.C. § 552(a) (1) and this article through the adoption of an ordinance after a public hearing. Any customer service requirements imposed by the locality that exceed the requirements established by the Federal Communications Commission under 47 U.S.C. § 552(b) shall (i) not be designed so that the cable operator cannot also comply with any other customer service requirements under state or federal law or regulation applicable to the cable operator in its provision of other services over the same network used to provide cable service, (ii) be no more stringent than the customer service requirements applied to other cable operators in the franchise area, and (iii) be reasonably tailored to achieve appropriate customer service goals based on the technology used by the cable operator to provide cable service;

5. Adopt procedures by which it will enforce the provisions of this article and the applicable mandatory requirements of 47 U.S.C. §§ 521-573 and the regulations promulgated thereunder. Such procedures shall require the locality to: (i) informally discuss the matter with the cable operator in the event that the locality believes that a cable operator has not complied with this article or the applicable mandatory requirements of 47 U.S.C. §§ 521-573 and (ii) notify the cable operator in writing of the exact nature of the alleged noncompliance if the discussions described in the foregoing clause (i) do not lead to resolution of the alleged noncompliance. The cable operator shall have 15 days from receipt of this written notice to: (a) respond to the locality, if the cable operator contests, in whole or in part, the assertion of noncompliance; (b) cure such default; or (c) in the event that, by the nature of default, such default cannot be cured within the 15-day period, initiate reasonable steps to remedy such default and notify the locality of the steps being taken and the projected date that they will be completed. The locality shall schedule a public hearing in the event that the cable operator fails to respond to the written notice pursuant to these procedures or in the event that the alleged default is not remedied within 30 days of the date projected above if the locality intends to continue its investigation into the default. The locality shall provide the cable operator at least 30 business days prior written notice of such hearing, which will specify the time, place, and purpose of such hearing, and provide the cable operator the opportunity to be heard;

6. Adopt a schedule of uniform penalties or liquidated damages that it may impose upon any cable operator with an ordinance cable franchise when the locality determines that the cable operator has failed to materially comply with (i) customer service standards; (ii) carriage of public, educational, and governmental channels; (iii) reporting requirements; or (iv) timely and full payment of the franchise fee or the fee assessed for the provision of public, educational, or governmental access channels, including institutional networks. Any penalty or liquidated damage for any of the foregoing violations shall be the same penalty or liquidated damage already established for a cable operator in the same franchise area, if any. In addition, a locality shall not impose any penalty or liquidated damage adopted pursuant to this subdivision until the cable operator has been afforded a reasonable cure period between the time the cable operator is notified of the violation and the penalty or liquidated damage is imposed. A separate violation for purposes of this article and the ordinances passed to implement this article as it pertains to customer service standards shall be deemed to occur whenever the locality reasonably determines that a separate customer service standard violation has occurred on one day; however, the cable operator shall not be charged with multiple violations for a single act or event affecting one or more subscribers on the same day. The locality may charge interest at the legal rate as set forth in § 6.2-301 for any amounts due the locality by the cable operator in clause (iv) of this subdivision that remain unpaid and undisputed;

7. Adopt procedures under which the locality may inspect and audit, upon 30 days prior written notice, the books and records of the cable operator and recompute any amounts determined to be payable under the ordinances adopted pursuant to this article. The procedures adopted by the locality shall not exceed the following requirements: (i) the locality may require the cable operator to make available to the locality all records reasonably necessary to confirm the accurate payment of fees; (ii) the locality may require the cable operator to bear the locality's reasonable out-of-pocket audit expenses if the audit discloses an underpayment of more than 3% of any quarterly payment, but not less than $5,000; (iii) the locality may require the cable operator to pay any additional undisputed amounts due to the locality as a result of the audit within 30 days following written notice by the locality to the cable operator; (iv) in the event the cable operator disputes any underpayment discovered as the result of an audit conducted by the locality, the locality shall work together with the cable operator in good faith to promptly resolve such dispute; (v) the locality shall provide that the cable operator and the locality maintain all rights and remedies available at law regarding any disputed amounts; (vi) the locality shall have no more than three years from the time the cable operator delivers a payment to provide a written, detailed objection to or dispute of that payment, and if the locality fails to object to or dispute the payment within that time period, the locality shall be barred from objecting to or disputing it after that time period; and (vii) the locality shall not audit a cable operator more frequently than every 24 months;

8. Adopt reasonable reporting requirements for annual financial information and quarterly customer service information that must be provided by a cable operator to the locality so long as such information does not exceed the reporting requirements for any existing cable operator in that locality;

9. Require cable operators to provide, without charge, within the area actually served by the cable operator, one cable service outlet activated for basic cable service to each fire station, public school, police station, public library, and any other local government building. The ordinance shall apply equally to all providers of cable services in the locality, but shall not apply in cases where it is not technically feasible for a cable operator to comply;

10. Subject to § 15.2-2108.24, adopt requirements and procedures for (i) the management of the public rights-of-way that do not exceed the standards set forth in clauses (i) and (ii) of subsection C of § 56-462 and (ii) the construction of a cable system in the public rights-of-way;

11. Adopt the following allocation procedure if cable services subject to a franchise fee, or any other fee determined by a percentage of the cable operator's gross revenues in a locality, are provided to subscribers in conjunction with other services: the fee shall be applied only to the value of these cable services, as reflected on the books and records of the cable operator in accordance with rules, regulations, standards, or orders of the Federal Communications Commission or the State Corporation Commission, or generally accepted accounting principles. Any discounts resulting from purchasing the services as a bundle shall be reasonably allocated between the respective services that constitute the bundled transaction; and

12. Require cable operators to make cable service available to (i) up to all of the occupied residential dwelling units in the initial service area selected by cable operator within no less than three years of the date of the grant of the franchise and (ii) no more than 65% of the residential dwelling units in the area in the locality in which the cable operator has its telephone facilities, within no less than seven years of the date of the grant of the franchise. Notwithstanding the foregoing provision, a cable operator shall not be required to make cable service available: (a) for periods of force majeure; (b) for periods of delay caused by the locality; (c) for periods of delay resulting from the cable operator's inability to obtain authority to access rights-of-way in the service area; (d) in areas where developments or buildings are subject to claimed exclusive arrangements; (e) in developments or buildings that the cable operator cannot access under industry standard terms and conditions after good faith negotiation; (f) in developments or buildings that the cable operator is unable to provide cable service for technical reasons or that require facilities that are not available or cannot be deployed on a commercially reasonable basis; (g) in areas where it is not technically feasible to provide cable service due to the technology used by the cable operator to provide cable service; (h) in areas where the average occupied residential household density is less than 30 occupied residential dwelling units per mile as measured in strand footage from the nearest technically feasible point on the cable operator's active cable system (or such higher average density number as may be contained in an existing cable operator's cable franchise); and (i) when the cable operator's prior service, payment, or theft of service history with a subscriber or potential subscriber has been unfavorable. Should, through new construction, an area within the cable operator's service area meet the density requirement, a cable operator shall, subject to the exclusions in this subdivision, provide cable service to such area within six months of receiving notice from the locality that the density requirements have been met. A locality may not require a cable operator using its telephone facilities to provide cable service to provide any cable service outside of the area in the locality in which the cable operator has its telephone facilities. During the 12-month period commencing after the seventh-year anniversary date of the grant of the franchise, a locality may, by ordinance adopted after a public hearing in which the locality specifically finds that such a requirement is necessary to promote competition in cable services within the locality, require the cable operator to make service available to no more than 80% of the residential dwelling units in the area in the locality in which the cable operator has its telephone facilities within no less than 10 years of the date of the grant of the franchise, subject to the exclusions in clauses (a) through (i) of this subdivision. If the cable operator notifies the locality that it is unwilling to accept this additional service availability requirement, the locality may, after notice and public hearing, terminate the cable operator's ordinance cable franchise. The cable operator shall file a certificate at its third and seventh, and if applicable, tenth, anniversary dates certifying its compliance with the foregoing service requirements. For purposes of an ordinance cable franchise, the date of the grant of the franchise shall be the date the notice required by § 15.2-2108.21 is filed with the locality. For purposes of a negotiated cable franchise, the date of the grant of the franchise shall be the date the respective locality has granted a negotiated cable franchise pursuant to § 15.2-2108.20.

2006, cc. 73, 76.



§ 15.2-2108.23. Regulation of rights-of-way; fees

A. To the extent that a franchised cable operator has been authorized to use the public rights-of-way in a locality and is obligated to pay a franchise fee to such locality, such cable operator shall not be subject to any occupancy, use, or similar fee, with respect to its use of such rights-of-way, by the locality or the Commonwealth Transportation Board except to the extent that such cable operator is also a certificated provider of telecommunications services and subject to the public rights-of-way use fee under § 56-468.1. The Commonwealth Transportation Board may charge, on a nondiscriminatory basis, fees to recover the approximate actual cost incurred for the issuance of a permit to perform work within the rights-of-way and for inspections to ensure compliance with the conditions of the permit, as such fees shall be established by regulations adopted under the Administrative Process Act (§ 2.2-4000 et seq.); however, such fees may not apply to certificated providers of telecommunications services except to the extent permitted under §§ 56-458, 56-462, and 56-468.1.

B. A locality may charge, on a nondiscriminatory basis, fees to recover the approximate actual cost incurred for the issuance of a permit to perform work within the rights-of-way and for inspections to ensure compliance with the conditions of the permit, as such fees existed on February 1, 1997, or as subsequently modified by ordinance; however, such fees may not apply to certificated providers of telecommunications services except to the extent permitted under §§ 56-458, 56-462, and 56-468.1. The limitation as to fees charged for the use of the public rights-of-way shall not be applicable to pole attachments and conduit occupancy agreements between a franchised cable operator and a locality or its authority or commission, which permits such operator to use the public poles or conduits.

C. Except as provided in §§ 56-458, 56-462, and 56-468.1 and in any rules adopted by the Commonwealth Transportation Board under Article 2 (§ 33.2-208 et seq.) of Chapter 2 of Title 33.2, the cable franchise granted hereunder supersedes and replaces any and all other requirements and fees in local laws and the laws of the Commonwealth relating to the use of the public rights-of-way by a cable system or other facilities for the provision of cable service, whether such other authorizations are designated as franchises, permits, consents, ordinances, or otherwise. No cable operator that is (i) a certificated provider of telecommunications services that has previous consent to use the public rights-of-way in a locality through a franchise or (ii) a certificated provider of telecommunications services that lacked prior consent to provide cable service in a locality but provided telecommunications service over facilities leased from an entity having previous consent to use the public rights-of-way in such locality through a franchise and granted a franchise and paying fees pursuant to this section shall be required, in order to develop or operate a cable system or other facilities to provide video services, to (a) obtain consent in accordance with §§ 15.2-2015 through 15.2-2017, § 56-458 or 56-462, except for permits or other permission to open streets and roads, or (b) submit bids, bonds or applications in accordance with §§ 15.2-2100 through 15.2-2105, except for reasonable performance bonds or letters of credit not in excess of $50,000. The restrictions in §§ 15.2-2015 through 15.2-2018, 15.2-2100 through 15.2-2105, 15.2-2106 and 15.2-2107, including but not limited to the advertisement and receipt of bids for franchises, shall not apply to a cable system or other facilities used to provide cable services by a cable operator that is a certificated provider of telecommunications services with previous consent to use the public rights-of-way in a locality through a franchise, including the provision of telecommunications services over facilities leased from an entity with previous consent to use the public rights-of-way in a locality through a franchise, but without previous consent to provide cable service in that locality.

2006, cc. 73, 76.



§ 15.2-2108.24. Regulation of facility construction or rights-of-way management requirements for certain cable operators

A locality shall not impose through a franchise to provide cable service, whether by negotiation or by ordinance, any facility construction or rights-of-way management requirements on a cable operator that is (i) a certificated provider of telecommunications services that has a franchise to use the public rights-of-way in a locality or (ii) a certificated provider of telecommunications services that lacked prior consent to provide cable service in a locality but provided telecommunications services over facilities leased from an entity having a franchise to use the public rights-of-way in such locality, except that a municipality must meet the requirements of Article 1.1 (§ 15.2-2108.2 et seq.) of this chapter or otherwise be authorized to provide cable service.

2006, cc. 73, 76.



§ 15.2-2108.25. Itemization

A cable operator providing cable service may identify as a separate line item on each regular bill of each subscriber (i) the amount of the total bill assessed as a franchise fee, or any equivalent fee, and the locality to which such fee is paid; (ii) the amount of the total bill assessed to satisfy any requirements imposed on the cable operator, including those to support public, educational, or governmental access facilities, including institutional networks; and (iii) the amount of any other fee, tax, assessment, or charge of any kind imposed by any governmental entity on the transaction between the cable operator and the subscriber.

2006, cc. 73, 76.



§ 15.2-2108.26. Reciprocity

Upon the request by an existing cable operator in the locality, a locality that has negotiated and granted a cable franchise to a new cable provider through negotiation, whether before or after July 1, 2006, shall make available to that existing cable operator the applicable terms and conditions that such locality provides to a new cable operator, by an amendment and restatement in lieu of its existing franchise document. In addition, upon the request by an existing cable operator in the locality, a locality adopting an ordinance under this article shall make available to that existing cable operator the applicable terms and conditions from any such ordinance by opting into an ordinance cable franchise. In either such event, the existing cable operator may accept all applicable terms and conditions only in their entirety and in lieu of its existing franchise document and without the ability to accept specific terms and conditions. The locality and the existing cable operator shall amend the cable franchise of the existing cable operator to substitute the new, applicable terms and conditions upon notice of acceptance from the existing cable operator. An existing cable provider in a locality shall have an enforceable right to require that its cable franchise be amended and restated within 90 days of its request to substitute the new, applicable terms and conditions of the new negotiated franchise or new ordinance cable franchise granted to a new cable franchisee. Notwithstanding any other provision in this article, (i) no existing cable operator shall reduce the geographic area in which it actually provides cable service as of July 1, 2006, by the exercise of its rights under this article, but its service obligations within such service areas shall be subject to the service exclusions set forth in clauses (a) through (i) of subdivision 12 of § 15.2-2108.22 and (ii) the provisions of this section shall not alter the time period remaining in any unexpired, existing franchise.

2006, cc. 73, 76.



§ 15.2-2108.27. Modification

No locality, without the consent of the franchisee, shall accelerate the term of, require the renegotiation of, or otherwise modify in any way, an agreement with any entity or a franchise, ordinance, permit, consent, or other authorization for such entity to use the public rights-of-way because such entity has been granted a cable franchise under this article to use the public rights-of-way for the development and operation of a cable system.

2006, cc. 73, 76.



§ 15.2-2108.28. Transfer

No transfer of any franchise granted under this article shall occur without the prior consent of the locality, provided that such locality shall not unreasonably withhold, delay, or condition such consent. No transfer shall be made to a person, group of persons or affiliate that is not legally, technically, and financially qualified to operate the cable system and satisfy the franchise obligations.

2006, cc. 73, 76.



§ 15.2-2108.29. Surrender

Notwithstanding the provisions of this article, a new cable franchisee that considers, within three years after the grant of a cable franchise under this article, that its provision of cable services within the locality is no longer economically feasible may notify the locality and surrender its cable franchise for the entire locality without liability to such locality. If a new cable franchisee surrenders its cable service franchise, it shall not be eligible to obtain a new cable service franchise within such locality until after the normal expiration date of the franchise that such franchisee surrendered. Such surrender of a cable franchise shall have no impact on other franchises held by the new cable franchisee or noncable services offered by the new cable franchisee.

2006, cc. 73, 76.



§ 15.2-2108.30. Renewal

A cable operator electing to renew its cable franchise shall do so (i) pursuant to the renewal procedures in 47 U.S.C. § 546 or (ii) by providing notice to the locality that it will opt into an ordinance cable franchise pursuant to this article. A cable operator may file such notification that its cable franchise will be renewed by an ordinance cable franchise not more than one year in advance of the expiration date of the existing franchise or by a renewal certification filed within 90 days after the effective date of this act in the case of a current cable franchise whose original, renewal, or extension term has expired. Except as provided by federal law, the restrictions in §§ 15.2-2015 through 15.2-2018, 15.2-2100 through 15.2-2105, 15.2-2106 and 15.2-2107, including, but not limited to, the advertisement and receipt of bids for cable franchises, shall not apply to renewal certifications except where a renewal would result in a city or town having granted a cable franchise and a renewal with combined terms in excess of 40 years.

2006, cc. 73, 76.



§ 15.2-2108.31. Article construed

The fact that any person obtains a negotiated franchise or ordinance cable franchise to provide cable services under this article shall not create any presumption that such person is providing cable services, is controlling or responsible for the management and operation of a cable system, or is a cable operator, for purposes of federal law.

2006, cc. 73, 76.



§ 15.2-2108.32. Application of article to certain localities

In any locality in which the governing body of the locality has granted one or more new cable franchises during the 12-month period prior to July 1, 2006, that include an overlapping geographic service area with another cable franchise within that locality, all franchises within that locality shall remain in full force and effect until the earliest expiration date of the overlapping franchises or until one is terminated pursuant to the terms of the franchise and shall not be subject to the provisions of this article, except as set forth in this section. A locality that has granted one or more new, overlapping franchises within the 12-month period prior to July 1, 2006, shall have the option not to offer, accept, or implement the ordinance cable franchise process described in § 15.2-2108.22 until the earliest expiration date of the overlapping franchises, but may determine only to grant new cable franchises during such period through the negotiated cable franchise process. Any such locality, when granting any additional cable franchises after July 1, 2006, and until the existing cable franchises expire or are terminated pursuant to their terms, shall make the terms of any such newly granted franchise available, pursuant to § 15.2-2108.26, to all cable operators with existing franchises. Any locality in which the governing body of the locality has granted one or more new cable franchises during the 12-month period prior to July 1, 2006, that include an overlapping geographic service area with another cable franchise within that locality, shall make the terms of any such newly granted franchise available, in the manner described in § 15.2-2108.26, to all cable operators with existing franchises on the date the subsequent overlapping franchise was awarded. Upon the expiration of a current cable franchise that is subject to this section, the provisions of this section shall no longer be applicable to any cable franchise in such locality and the locality shall thereafter be subject to all provisions of this article.

2006, cc. 73, 76.



§ 15.2-2109. Powers of localities as to public utilities and computer services; prevention of pollution of certain water

A. Any locality may (i) acquire or otherwise obtain control of or (ii) establish, maintain, operate, extend and enlarge: waterworks, sewerage, gas works (natural or manufactured), electric plants, public mass transportation systems, stormwater management systems and other public utilities within or outside the limits of the locality and may acquire within or outside its limits in accordance with § 15.2-1800 whatever land may be necessary for acquiring, locating, establishing, maintaining, operating, extending or enlarging waterworks, sewerage, gas works (natural or manufactured), electric plants, public mass transportation systems, stormwater management systems and other public utilities, and the rights-of-way, rails, pipes, poles, conduits or wires connected therewith, or any of the fixtures or appurtenances thereof. As required by subsection C of § 15.2-1800, this section expressly authorizes a county to acquire real property for a public use outside its boundaries.

The locality may also prevent the pollution of water and injury to waterworks for which purpose its jurisdiction shall extend to five miles beyond the locality. It may make, erect and construct, within or near its boundaries, drains, sewers and public ducts and acquire within or outside the locality in accordance with § 15.2-1800 so much land as may be necessary to make, erect, construct, operate and maintain any of the works or plants mentioned in this section.

In the exercise of the powers granted by this section, localities shall be subject to the provisions of § 25.1-102 to the same extent as are corporations. The provisions of this section shall not be construed to confer upon any locality the power of eminent domain with respect to any public utility owned or operated by any other political subdivision of this Commonwealth. The provisions of this section shall not be construed to exempt localities from the provisions of Chapters 20 (§ 46.2-2000 et seq.), 22 (§ 46.2-2200 et seq.) and 23 (§ 46.2-2300 et seq.) of Title 46.2.

B. A locality may not (i) acquire all of a public utility's facilities, equipment or appurtenances for the production, transmission or distribution of natural or manufactured gas, or of electric power, within the limits of such locality or (ii) take over or displace, in whole or in part, the utility services provided by such gas or electric public utility to customers within the limits of such locality until after the acquisition is authorized by a majority of the voters voting in a referendum held in accordance with the provisions of Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2 in such locality on the question of whether or not such facilities, equipment or appurtenances should be acquired or such services should be taken over or displaced; however, the provisions of this subsection shall not apply to the use of energy generated from landfill gas in the City of Lynchburg or Fairfax County. In no event, however, shall a locality be required to hold a referendum in order to provide gas or electric service to its own facilities. Notwithstanding any provision of this subsection, a locality may acquire public utility facilities or provide services to customers of a public utility with the consent of the public utility. No city or town which provided electric service as of January 1, 1994, shall be required to hold such a referendum prior to the acquisition of a public utility's facilities, equipment or appurtenances used for the production, transmission or distribution of electric power or to the provision of services to customers of a public utility. Nothing in this subsection shall be deemed to (a) create a property right or property interest or (b) affect or impair any existing property right or property interest of a public utility.

C. The City of Bristol is authorized to provide computer services as defined in § 18.2-152.2. "Computer services" as used in this section shall specifically not include the communications link between the host computer and any person or entity other than (i) such locality's departments, offices, boards, commissions, agencies or other governmental divisions or entities or (ii) an adjoining locality's departments, offices, boards, commissions, agencies or other governmental divisions or entities.

Code 1950, § 15-715; 1962, c. 623, § 15.1-292; 1970, c. 565; 1980, c. 483; 1994, c. 634; 1996, c. 384; 1997, c. 587; 2000, c. 663; 2003, c. 940; 2007, c. 813.



§ 15.2-2109.1. Prescriptive easements for provision of water and sewer services

In an action to establish a prescriptive easement involving the provision of water and sewer services, a political subdivision shall demonstrate that the use has continued for a period of at least ten years. This section shall not affect any other requirement which may be necessary to establish a prescriptive easement.

1997, c. 416, § 15.1-292.01.



§ 15.2-2109.2. Mutual aid agreements for power and natural gas

Localities may enter into mutual aid agreements with investor-owned public utilities, electric cooperatives and interstate natural gas companies in order to prepare for, prevent, and restore power and natural gas outages and failures. Such authority shall include, without limitation, the power to enter into agreements relating to (i) contingency plans, (ii) emergency communications, (iii) sharing of resources and personnel, and (iv) system upgrades, maintenance, and repair.

2004, c. 693.



§ 15.2-2109.3. Provision of natural gas distribution service within counties

Any municipal corporation or public service authority created under the Virginia Water and Waste Authorities Act (§ 15.2-5100 et seq.) shall have the authority:

1. To purchase natural gas for resale within an area as described in subdivision 2 from any public utility that is certificated to provide natural gas distribution service within the Commonwealth, on such terms and conditions as the parties to such sale may agree;

2. To provide natural gas distribution service within any underserved area or county that is adjacent to the boundaries of the municipal corporation or any political subdivision that is a member of the public service authority, as applicable, provided that the area is not within the certificated territory assigned to a public utility for the provision of natural gas service, upon notifying the State Corporation Commission of its commitment to provide such service in such areas. The municipality or public service authority shall not be required to obtain a certificate of public convenience and necessity from the State Corporation Commission as a condition to providing natural gas distribution service within any such area; and

3. Upon notifying the State Corporation Commission of its commitment to provide natural gas distribution service in such areas as described in subdivision 2, to exercise the same rights that a public service authority established pursuant to the Virginia Water and Waste Authorities Act (§ 15.2-5100 et seq.) has to acquire, purchase, lease as lessee, construct, reconstruct, improve, extend, operate, and maintain any lines, pipelines, or other improvements necessary or appropriate for the provision of any stormwater control system or water or waste system or any combination of such systems under § 15.2-5114, except that such powers, including the powers to acquire by gift, purchase, or the exercise of the right of eminent domain lands or rights in land or water rights in connection therewith, except that such powers shall apply to the provision of natural gas distribution service, mutatis mutandis.

2009, c. 749.



§ 15.2-2110. Mandatory connection to water and sewage systems in certain counties

A. Amelia, Botetourt, Campbell, Cumberland, Franklin, Halifax, and Nelson Counties may require connection to their water and sewage systems by owners of property that may be served by such systems; however, those persons having a domestic supply or source of potable water and a system for the disposal of sewage adequate to prevent the contraction or spread of infectious, contagious, and dangerous diseases shall not be required to discontinue use of the same, but may be required to pay a connection fee, a front footage fee, and a monthly nonuser service charge that shall not be more than that proportion of a minimum monthly user charge as debt service compares to the total operating and debt service costs.

B. Bland County, Goochland County, Rockingham County and Wythe County may require connection to their water and sewer systems by owners of property that can be served by the systems if the property, at the time of installation of such public system, or at a future time, does not have a then-existing, correctable, or replaceable domestic supply or source of potable water and a then-existing, correctable, or replaceable system for the disposal of sewage adequate to prevent the contraction or spread of infectious, contagious and dangerous diseases. Such counties may not charge a fee for connection to its water and sewer systems until such time as connection is required. However, Bland County and Wythe County, in assuming the obligations of a public service authority, may assume such obligations under the same terms and conditions as applicable to the public service authority.

The provisions of this subsection as they apply to Goochland County shall become effective on July 1, 2002.

C. Buckingham County may require connection to its water and sewer systems by owners of property that can be served by the systems if the property, at the time of installation of such public system, or at a future time, does not have a then-existing or correctable domestic supply or source of potable water and a then-existing or correctable system for the disposal of sewage adequate to prevent the contraction or spread of infectious, contagious and dangerous diseases. Such county may not charge a fee for connection to its water and sewer systems until such time as connection is required.

1981, c. 44, § 15.1-292.1; 1990, c. 382; 1995, c. 282, § 15.1-292.1:1; 1996, c. 955; 1997, c. 587; 2000, cc. 777, 799; 2001, cc. 306, 326; 2002, c. 295; 2003, cc. 167, 215; 2004, cc. 24, 712, 816; 2005, c. 701.



§ 15.2-2111. Regulation of sewage disposal or water service

Any locality may exercise its powers to regulate sewage collection, treatment or disposal service and water service notwithstanding any anticompetitive effect. Such regulation may include the establishment of an exclusive service area for any sewage or water system, including a system owned or operated by the locality, the fixing of rates or charges for any sewage or water service, and the prohibition, restriction or regulation of competition between entities providing sewage or water service.

No power herein granted shall alter or amend the powers or the duties of any present or future authority created pursuant to the Virginia Water and Waste Authorities Act (§ 15.2-5100 et seq.) nor confer any right or responsibility upon the governing body of any locality which would supersede or be inconsistent with any of the duties or responsibilities of the State Water Control Board.

1984, c. 525, § 15.1-292.2; 1997, c. 587.



§ 15.2-2112. Agreements by political subdivisions for sewage or water service

Any two or more localities, authorities, sanitary districts or other public entities may enter into agreements or contracts that create one or more exclusive service areas for the provision of sewage or water service, that fix the rates or charges for any sewage or water service provided separately or jointly by such entities, and that restrict or eliminate competition between or among such entities and any other public entity for the provision of sewage or water service.

1985, c. 6, § 15.1-306.1; 1997, c. 587.



§ 15.2-2113. Connections of fire suppression systems

Any locality, by ordinance, may require local water utilities to allow connections of fire suppression systems to the water supply. Such ordinances may prohibit any requirement for installing water meters on a fire suppression system, may prohibit charging an availability fee to provide water service to such fire suppression systems, and may prohibit connection charges exceeding the actual cost of connecting the water supply to the fire suppression system.

1991, c. 265, § 15.1-292.3; 1997, c. 587.



§ 15.2-2114. Regulation of stormwater

A. Any locality, by ordinance, may establish a utility or enact a system of service charges to support a local stormwater management program consistent with Article 2.3 (§ 62.1-44.15:24 et seq.) of Chapter 3.1 of Title 62.1 or any other state or federal regulation governing stormwater management. Income derived from a utility or system of charges shall be dedicated special revenue, may not exceed the actual costs incurred by a locality operating under the provisions of this section, and may be used only to pay or recover costs for the following:

1. The acquisition, as permitted by § 15.2-1800, of real and personal property, and interest therein, necessary to construct, operate and maintain stormwater control facilities;

2. The cost of administration of such programs;

3. Planning, design, engineering, construction, and debt retirement for new facilities and enlargement or improvement of existing facilities, including the enlargement or improvement of dams, levees, floodwalls, and pump stations, whether publicly or privately owned, that serve to control stormwater;

4. Facility operation and maintenance, including the maintenance of dams, levees, floodwalls, and pump stations, whether publicly or privately owned, that serve to control the stormwater;

5. Monitoring of stormwater control devices and ambient water quality monitoring; and

6. Other activities consistent with the state or federal regulations or permits governing stormwater management, including, but not limited to, public education, watershed planning, inspection and enforcement activities, and pollution prevention planning and implementation.

B. The charges may be assessed to property owners or occupants, including condominium unit owners or tenants (when the tenant is the party to whom the water and sewer service is billed), and shall be based upon an analysis that demonstrates the rational relationship between the amount charged and the services provided. Prior to adopting such a system, a public hearing shall be held after giving notice as required by charter or by publishing a descriptive notice once a week for two successive weeks prior to adoption in a newspaper with a general circulation in the locality. The second publication shall not be sooner than one calendar week after the first publication. However, prior to adoption of any ordinance pursuant to this section related to the enlargement, improvement, or maintenance of privately owned dams, a locality shall comply with the notice provisions of § 15.2-1427 and hold a public hearing.

C. A locality adopting such a system shall provide for full waivers of charges to the following:

1. A federal, state, or local government, or public entity, that holds a permit to discharge stormwater from a municipal separate storm sewer system; except that the waiver of charges shall apply only to property covered by any such permit; and

2. Public roads and street rights-of-way that are owned and maintained by state or local agencies including property rights-of-way acquired through the acquisitions process.

D. A locality adopting such a system shall provide for full or partial waivers of charges to any person who installs, operates, and maintains a stormwater management facility that achieves a permanent reduction in stormwater flow or pollutant loadings. The locality shall base the amount of the waiver in part on the percentage reduction in stormwater flow or pollutant loadings, or both, from pre-installation to post-installation of the facility. No locality shall provide a waiver to any person who does not obtain a stormwater permit from the Department of Environmental Quality when such permit is required by statute or regulation.

E. A locality adopting such a system may provide for full or partial waivers of charges to cemeteries, property owned or operated by the locality administering the program, and public or private entities that implement or participate in strategies, techniques, or programs that reduce stormwater flow or pollutant loadings, or decrease the cost of maintaining or operating the public stormwater management system.

F. Any locality may issue general obligation bonds or revenue bonds in order to finance the cost of infrastructure and equipment for a stormwater control program. Infrastructure and equipment shall include structural and natural stormwater control systems of all types, including, without limitation, retention basins, sewers, conduits, pipelines, pumping and ventilating stations, and other plants, structures, and real and personal property used for support of the system. The procedure for the issuance of any such general obligation bonds or revenue bonds pursuant to this section shall be in conformity with the procedure for issuance of such bonds as set forth in the Public Finance Act (§ 15.2-2600 et seq.).

G. In the event charges are not paid when due, interest thereon shall at that time accrue at the rate, not to exceed the maximum amount allowed by law, determined by the locality until such time as the overdue payment and interest are paid. Charges and interest may be recovered by the locality by action at law or suit in equity and shall constitute a lien against the property, ranking on a parity with liens for unpaid taxes. The locality may combine the billings for stormwater charges with billings for water or sewer charges, real property tax assessments, or other billings; in such cases, the locality may establish the order in which payments will be applied to the different charges. No locality shall combine its billings with those of another locality or political subdivision, including an authority operating pursuant to Chapter 51 (§ 15.2-5100 et seq.) of Title 15.2, unless such locality or political subdivision has given its consent by duly adopted resolution or ordinance.

H. Any two or more localities may enter into cooperative agreements concerning the management of stormwater.

I. For purposes of implementing waivers pursuant to provision 1 of subsection C, for property where two adjoining localities subject to a revenue sharing agreement each hold municipal separate storm sewer permits, the waiver shall also apply to the property of each locality and of its school board that is accounted for in that locality's municipal separate storm sewer program plan, regardless of whether such property is located within the adjoining locality.

1991, c. 703, § 15.1-292.4; 1994, cc. 284, 805; 1997, cc. 331, 587; 1998, c. 182; 2003, c. 390; 2004, c. 507; 2005, c. 313; 2006, c. 11; 2009, c. 703; 2011, c. 452; 2013, cc. 756, 793; 2015, c. 683.



§ 15.2-2115. Purchase of gas, electric and water plants operating in contiguous territory

Whenever a locality leases or purchases any gas, electric or water plant operating within territory contiguous to the locality, the locality so leasing or purchasing shall have all of the rights, privileges and franchises of the person from which the property was leased or purchased and the power to operate, maintain and extend service lines in all the territory which the plant so leased or purchased had the right to do. Any locality leasing or purchasing any property hereunder shall be obligated to furnish, from the property so leased or purchased, or from any other source, an adequate supply of gas, electricity or water to the consumers of any person whose plant was leased or purchased. In the exercise of the powers granted by this section, localities shall be subject to the provisions of § 25.1-102 to the same extent as are corporations.

Code 1950, § 15-716; 1962, c. 623, § 15.1-293; 1997, c. 587; 2003, c. 940.



§ 15.2-2116. Acquisition by county or city of water supply system or sewage system from sanitary district

Any county or city may acquire any water supply or sewage systems or water supply and sewage system, from any sanitary district in any such county or city, and the sanitary district may convey the system to such county or city, upon: (i) the payment to the sanitary district by the county or city of the amount of any indebtedness owing by the county or city to the sanitary district with respect to such water supply or sewage system or water supply and sewage system (reduced by the amount of any indebtedness owing to the county or city by the sanitary district in respect of such system), provided that any such amount so paid to the sanitary district shall be set aside and applied to the payment of the outstanding bonded indebtedness of the sanitary district incurred with respect to such water supply or sewage system or water supply and sewage system; and (ii) the assumption by the county or city of the outstanding bonded indebtedness of the sanitary district incurred with respect to such water supply or sewage system, or water supply and sewage system, for which payment is not provided for pursuant to clause (i), or any portion thereof, or the payment by the county or city of moneys (reduced by any amounts paid to the sanitary district pursuant to clause (i)) sufficient for, and to be applied to, the payment of the principal of and interest on such bonded indebtedness or portion thereof not assumed by the county or city and for which payment is not provided for pursuant to clause (i), or a combination of such assumption and payment whereby the payment of the principal of and interest on all such bonds shall be made or provided for.

The county or city may limit its assumption of such sanitary district's bonded indebtedness to payment from the revenues to be derived from rates, rentals, fees and charges for the use and services of such water or sewage system, or water and sewage system. If at any time the revenues derived from rates, rentals, fees and charges for the use and services of such unified system are insufficient to provide for the operation and maintenance of the system and for payment of principal of and interest on such bonded indebtedness of the sanitary district as they become due, the sanitary district shall levy an annual tax upon all property in such sanitary district subject to local taxation to pay such principal and interest as they become due.

Nothing contained in the immediately preceding sentence shall, however, be construed to relieve the county or city of its obligations under any such agreement to impose rates, rentals, fees and charges for the use and services of such system sufficient to pay the costs of operation and maintenance and to provide for the payment of such principal and interest. Such agreement shall also provide for the assumption by the county or city of the contracts for materials and services pertaining to such water supply or sewage system or water supply and sewage system, entered into by the sanitary district and existing on the day of such acquisition.

Moneys to be applied to the payment of sanitary district bonded indebtedness under this section shall be applied to such payment upon the earlier of the stated maturity of such bonds or the first date after the acquisition that such bonds may be redeemed in accordance with their terms. Pending such application, such moneys may be invested by the governing bodies in investments permitted by subdivisions 1, 2 and 3 of § 2.2-4500, exclusive of revenue bonds. Amounts earned from time to time on the investment of such moneys and not required for the payment of the principal of and interest and premium, if any, on such bonded indebtedness shall be paid to such county or city and applied to water supply or sewerage purposes, or both. The county or city may enter into a contract with any bank or trust company within or outside the Commonwealth, not inconsistent with the foregoing provisions, with respect to the safekeeping and application of the moneys set aside in accordance herewith for the payment of such bonded indebtedness of such sanitary district, the investment of such moneys and the safekeeping and application of the earnings on such investment.

If there is a sanitary district in any such county or city having both a water supply system and a sewage system, the governing bodies, in their discretion, may acquire either or both of such systems, and if there is a single indebtedness against both such systems and the governing bodies elect to acquire only one such system, then the governing body is authorized and empowered to assume such indebtedness in whole or in part. Any such water or sewage system or water and sewage system acquired by any county or city hereunder shall constitute a "project" as defined in § 15.2-2602, and such county or city in respect of such project shall have all the powers granted by the Public Finance Act (§ 15.2-2600 et seq.). Any acquisition pursuant to this section of a water supply or sewage system, or water supply and sewage system, of a sanitary district shall be made pursuant to an agreement entered into between the county or city and such district. No proceeding or approvals other than those specifically required by this section shall be required for the acquisition by the county or city from any sanitary district, or the conveyance to the county or city by any sanitary district, of any such system or systems.

1948, c. 154, § 15.1-293.1; 1972, c. 220; 1997, c. 587.



§ 15.2-2117. Contracts with sewerage or water purification company, etc

Any locality may contract with any sewerage or water purification company to introduce, build, maintain and operate a system of sewerage and water purification or of sewers, pipes and conduits suitable, necessary and proper for the purification of the water supply or for the sewerage of any such locality, including the authority to contract for, and contract to provide, meter reading, billing and collections, leak detection, meter replacement and any related customer service functions. The authority granted localities under this chapter to enter into contracts with private entities includes the authority to enter into public-private partnerships for the establishment and operation of water and sewage systems.

Any locality may also require the owners or occupiers of the real estate within the limits of any such locality, which may front or abut on the line of any such sewers, pipes or conduits, to make connections with and to use such sewers, pipes and conduits in accordance with ordinances and regulations the governing body deems necessary to secure the proper sewerage thereof and to improve and secure good sanitary conditions. The locality may also enforce the observance of all such ordinances and regulations by the imposition and collection of fines and penalties.

Any locality, contracting with any company for the objects and purposes aforesaid may provide in any such contract for the fees and charges to be paid by the owners or occupiers of the properties within the limits of any such locality, to any such company for connecting with, tapping or using any such sewer, pipes or conduits introduced in any such locality as aforesaid.

Any locality may make and enforce all such ordinances as may be necessary and proper to compel the payment of such fees and charges and may also do all other acts and things that may be necessary to establish, enforce and maintain under any such contract a complete system of water and sewerage purification and sewerage for any such locality.

Code 1950, §§ 15-717, 15-718, 15-719; 1962, c. 623, §§ 15.1-294, 15.1-297, 15.1-298; 1997, c. 587; 2001, c. 120; 2002, c. 446.



§ 15.2-2118. Lien for water and sewer charges and taxes imposed by localities

The governing body of any county adjoining a city lying wholly within the Commonwealth and with a population of more than 75,000 according to the 1970 or any subsequent census and any county having a density of population of more than 600 per square mile according to the 1960 or any subsequent census, Botetourt, Caroline, Culpeper, Cumberland, Franklin, Gloucester, Goochland, Hanover, Isle of Wight, New Kent, Orange and any town located therein, Prince George, Rockingham, Smyth, Spotsylvania, Stafford, and York Counties; the Cities of Fairfax, Manassas Park, Newport News, Petersburg, Richmond, Roanoke, and Suffolk; and the Towns of Abingdon, Blacksburg, Clifton Forge, Front Royal, Kenbridge, Onancock, and Urbanna may by ordinance provide that taxes or charges hereafter made, imposed, or incurred for water or sewers or use thereof within or outside such locality shall be a lien on the real estate served by such waterline or sewer. Where residential rental real estate is involved, no lien shall attach (i) unless the user of the water or sewer services is also the owner of the real estate or (ii) unless the owner of the real estate negotiated or executed the agreement by which such water or sewer services were provided to the property.

Code 1950, § 15-717.1; 1950, p. 896; 1962, cc. 511, 623, § 15.1-295; 1977, c. 66; 1978, c. 478; 1980, c. 323; 1990, c. 382; 1991, c. 172; 1993, c. 359; 1994, c. 627; 1997, c. 587; 1998, cc. 313, 568; 1999, cc. 311, 767, 841; 2000, c. 287; 2002, c. 193; 2003, c. 191; 2004, cc. 24, 712; 2005, c. 730; 2006, cc. 645, 749; 2007, cc. 152, 886; 2008, cc. 332, 428; 2010, c. 631; 2011, cc. 340, 509, 533; 2012, cc. 354, 441, 620; 2014, cc. 430, 694.



§ 15.2-2118.1. Lien for gas utilities charges and taxes imposed by localities

The governing body of any locality with a municipally-owned gas utility may by ordinance provide that taxes or charges hereafter made, imposed or incurred for gas service within or outside such locality shall be a lien on the real estate served by such gas utility. Where residential rental real estate is involved, no lien shall attach (i) unless the user of the gas utility services is also the owner of the real estate or (ii) unless the owner of the real estate negotiated or executed the agreement by which such gas utility services were provided to the property. Nothing herein shall authorize a locality to require that municipal gas service be contracted for in the name of the owner of residential rental real estate if the lease between the owner and any tenant for such residential rental real estate provides that the tenant shall contract for such gas service.

2001, c. 761.



§ 15.2-2119. Fees and charges for water and sewer services

A. For water and sewer services provided by localities, fees and charges may be charged to and collected from (i) any person contracting for the same; (ii) the owner who is the occupant of the property or where a single meter serves multiple units; (iii) a lessee or tenant, provided that the lessee or tenant has written authorization from the owner of the property to obtain water and sewer services in the name of such lessee or tenant with such fees and charges applicable for water and sewer services (a) which directly or indirectly is or has been connected with the sewage disposal system and (b) from or on which sewage or industrial wastes originate or have originated and have directly or indirectly entered or will enter the sewage disposal system; or (iv) any user of a municipality's water or sewer system with respect to combined sanitary and storm water sewer systems where the user is a resident of the municipality and the purpose of any such fee or charge is related to the control of combined sewer overflow discharges from such systems. Such fees and charges shall be practicable and equitable and payable as directed by the respective locality operating or providing for the operation of the water or sewer system. A locality providing water and sewer services may establish, by adoption of a resolution, that water and sewer services may be provided to a lessee or tenant pursuant to provision (iii) without obtaining an authorization form from the property owner. For purposes of this section, a written or electronic authorization from the owner of the property to obtain water and sewer services in the name of such lessee or tenant substantially in the form as follows shall be sufficient compliance with this section:

DATE

[INSERT NAME OF WATER AND SEWER SERVICES PROVIDER AND ADDRESS]

________________________________________

________________________________________

________________________________________

RE: [INSERT FULL TENANT NAME AND ADDRESS]

________________________________________

________________________________________

________________________________________

To Whom It May Concern:

[INSERT TENANT NAME] has entered into a lease for the property located at [INSERT ADDRESS] and is authorized to obtain services at this address as a tenant of [INSERT PROPERTY OWNER NAME].

Signed: ________________________________________
PROPERTY OWNER

B. Such fees and charges, being in the nature of use or service charges, shall, as nearly as the governing body deems practicable and equitable, be uniform for the same type, class and amount of use or service of the sewage disposal system, and may be based or computed either on the consumption of water on or in connection with the real estate, making due allowances for commercial use of water, or on the number and kind of water outlets on or in connection with the real estate or on the number and kind of plumbing or sewage fixtures or facilities on or in connection with the real estate or on the number or average number of persons residing or working on or otherwise connected or identified with the real estate or any other factors determining the type, class and amount of use or service of the sewage disposal system, or any combination of such factors, or on such other basis as the governing body may determine. Such fees and charges shall be due and payable at such time as the governing body may determine, and the governing body may require the same to be paid in advance for periods of not more than six months. The revenue derived from any or all of such fees and charges is hereby declared to be revenue of such sewage disposal system.

C. Water and sewer connection fees established by any locality shall be fair and reasonable. Such fees shall be reviewed by the locality periodically and shall be adjusted, if necessary, to assure that they continue to be fair and reasonable. Nothing herein shall affect existing contracts with bondholders which are in conflict with any of the foregoing provisions.

D. If the fees and charges charged for water service or the use and services of the sewage disposal system by or in connection with any real estate are not paid when due, a penalty and interest shall at that time be owed as provided for by general law, and the owner, lessee or tenant, as the case may be, of such real estate shall, until such fees and charges are paid with such penalty and interest to the date of payment, cease to dispose of sewage or industrial waste originating from or on such real estate by discharge thereof directly or indirectly into the sewage disposal system. If such owner, lessee or tenant does not pay the full amount of charges, penalty and interest for water provided or cease such disposal within two months thereafter, the locality or person supplying water or sewage disposal services for the use of such real estate shall cease supplying water and sewage disposal services thereto unless the health officers certify that shutting off the water will endanger the health of the occupants of the premises or the health of others.

E. Such fees and charges, and any penalty and interest thereon, shall constitute a lien against the property, ranking on a parity with liens for unpaid taxes.

A lien may be placed on the property in the amount of up to three months of delinquent water and sewer charges, any applicable penalties and interest on such delinquent charges, and reasonable attorney fees and other costs of collection not exceeding 20 percent of such delinquent charges. In no case shall a lien for less than $25 be placed against the property. In the case of services to a lessee or tenant, if the locality does not cease supplying water to the lessee or tenant 60 days after the bill becomes delinquent, unless water is required to be provided pursuant to subsection D or other applicable law, there shall be no lien placed on the property for charges and collection costs beyond the 60-day period and no recourse against the property owner for service beyond the 60-day period.

F. Unless the locality has adopted a resolution to not require authorization from land owners for water and sewer service provided to lessees or tenants pursuant to subsection A, a lien may be placed on the property for water and sewer services used by a lessee or tenant only if the locality has (i) advised the owner of the property in writing that a lien may be placed on the property if the lessee or tenant fails to pay any delinquent water and sewer charges; (ii) mailed by first-class mail to the owner of the property, or sent electronically if requested by the owner, at the address listed in the written authorization from the owner of the property (or such other address as the owner may provide), a duplicate copy of the final bill sent to the lessee or tenant at the time of sending the final bill to such lessee or tenant; (iii) collected a security deposit from the lessee or tenant as reasonably determined by the locality to be sufficient to collateralize the locality for not less than three and no more than five months of water and sewer charges; (iv) has applied the security deposit held by the locality to the payment of the outstanding balance; (v) has employed reasonable collection efforts and practices to collect amounts due from a lessee or a tenant including filing for the Set-Off Debt Collection Program if the locality is a participant; and (vi) has provided the property owner with 30 days' written notice with a copy of the final bill to allow the property owner a reasonable opportunity to pay the amount of any outstanding balance and avoid the recordation of a lien against the property. If the property owner fails to pay the amount of the outstanding balance within the 30-day period, the locality may record a lien in the amount of the outstanding balance against the property owner. Upon payment of the outstanding balance, or any portion thereof, or of any amounts of such fees and charges owed by the former tenant, the property owner shall be entitled to receive any refunds and shall be subrogated against the former tenant in place of the locality in the amount paid by the property owner. The locality shall execute all documents necessary to perfect such subrogation in favor of the property owner.

G. When the owner has provided the lessee or tenant with written authorization from the owner of the property to obtain water and sewer services in the name of such lessee or tenant, nothing herein shall be construed to authorize the locality to require (i) the owner to put water and sewer services in the name of the owner, except in the case where a single meter serves multiple tenant units, or (ii) a security deposit or a guarantee of payment from an owner of property.

H. The locality shall not require a security deposit from the lessee or tenant to obtain water and sewer services in the name of such lessee or tenant if such lessee or tenant presents to the locality a landlord authorization letter which has attached documentation showing such lessee or tenant receives need-based local, state, or federal rental assistance, and the absence of a security deposit shall not prevent a locality from exercising its lien rights as authorized under subsection F.

I. Unless a lien has been recorded against the property owner, the locality shall not deny service to a new tenant who is requesting service at a particular property address based upon the fact that a former tenant has not paid any outstanding fees and charges charged for the use and services in the name of the former previous tenant. In addition, the locality shall provide information relative to a former tenant or current tenant to the property owner upon request of the property owner. If the property owner provides the locality a request to be notified of a tenant's delinquent water bill and provides an email address, the locality shall send the property owner notice when a tenant's water bill has become 15 days delinquent.

J. Notwithstanding any provision of law to the contrary, any town with a population between 11,000 and 14,000, with the concurrence of the affected county, which provides and operates sewer services outside its boundaries may provide sewer services to industrial and commercial users outside its boundaries and collect such compensation therefor as may be contracted for between the town and such user. Such town shall not thereby be obligated to provide sewer services to any other users outside its boundaries.

K. The lien shall not bind or affect a subsequent bona fide purchaser of the real estate for valuable consideration without actual notice of the lien until the amount of such delinquent charges is entered in the official records of the office of the clerk of the circuit court in the jurisdiction in which the real estate is located. The clerk shall make and index the entries in the clerk's official records for a fee of $5 per entry, to be paid by the locality and added to the amount of the lien.

L. The lien on any real estate may be discharged by the payment to the locality of the total lien amount and the interest which has accrued to the date of the payment. The locality shall deliver a fully executed lien release substantially in the form set forth in this subsection to the person making the payment. The locality shall provide the fully executed lien release to the person who made payment within 10 business days of such payment if the person who made such payment did not personally appear at the time of such payment. Upon presentation of such lien release, the clerk shall mark the lien satisfied. There shall be no separate clerk's fee for such lien release. For purposes of this section, a lien release of the water and sewer lien substantially in the form as follows shall be sufficient compliance with this section:

Prepared By and When

Recorded Return to:

________________________________________

________________________________________

________________________________________

Tax Parcel/GPIN Number: _____________________________

CERTIFICATE OF RELEASE OF WATER AND SEWER SERVICE LIEN

Pursuant to Va. Code Annotated § 15.2-2119 (L), this release is exempt from recordation fees.

Date Lien Recorded: ________________ Instrument Deed Book No.: ________________

Grantee for Index Purposes: ________________

Claim Asserted: Delinquent water and sewer service charges in the amount of $_______.

Description of Property: [Insert name of property owner and tax map parcel/GPIN Number]

The above-mentioned lien is hereby released.

BY: _____________________________

TITLE: _____________________________

COMMONWEALTH OF VIRGINIA

CITY/COUNTY OF _____________________________, to-wit:

Acknowledged, subscribed, and sworn to before me this ______________ day of ______________, by _____________________________ as ______________ of the [Insert Water/Sewer Provider Name] on behalf of [Insert Water/Sewer Provider Name].

________________________________________
Notary Public

My commission expires: ________________________________________

Notary Registration Number: ________________________________________

Code 1950, § 15-739.2; 1950, p. 1611; 1962, c. 623, § 15.1-321; 1991, c. 476; 1994, c. 932; 1997, cc. 12, 587; 1998, c. 223; 2001, c. 13; 2005, c. 912; 2011, cc. 529, 580; 2012, c. 766.



§ 15.2-2119.1. Credit for excessive water or sewer charges

A locality may provide a partial credit for excessive water and sewer charges where high water usage is caused by damaged pipes, leaks, accidents or other unintentional causes.

1998, c. 178.



§ 15.2-2119.2. Discounted fees and charges for certain low-income, elderly, or disabled customers

The City of Richmond or any locality that is the owner of a water and sewer system and that has a population density of 200 persons per square mile or less, and the Town of Louisa, by ordinance may develop criteria for providing discounted water and sewer fees and charges for low-income, elderly, or disabled customers.

2013, cc. 361, 487; 2014, cc. 387, 514, 796.



§ 15.2-2119.3. Sustainable infrastructure financial assistance

The City of Richmond may by ordinance develop criteria for financial assistance to customers for plumbing repairs and the replacement of water-inefficient appliances.

2014, cc. 387, 522.



§ 15.2-2120. Enforcement of liens for water or sewer charges

A. Any lien for water and sewer charges when properly docketed in the clerk's office may be enforced in the same manner as taxes due a locality or by cutting off water or sewer service provided the public health or safety will not be endangered thereby.

B. Such lien shall not bind or affect a subsequent bona fide purchaser of such real estate for valuable consideration without actual notice of such lien, until and except from the time that the amount of such fees and charges are entered in a judgment lien book in the circuit court for the locality wherein the real estate or a part thereof is located. It shall be the duty of the circuit court clerk to cause entries to be made and indexed therein from time to time upon certification by the locality.

C. Such lien on any real estate may be discharged by the payment to the locality of the total amount of such lien and the interest which may accrue to the date of such payment. It shall be the duty of the locality to deliver a certificate thereof to the person paying the same, and upon presentation thereof, the clerk having the record of such lien shall mark the entry of such lien satisfied.

Code 1950, § 15-717.2; 1950, p. 896; 1962, c. 623, § 15.1-296; 1977, c. 66; 1979, c. 239; 1994, c. 432; 1997, c. 587.



§ 15.2-2121. Regulations as to water, sewer and other facilities in subdivisions and development plans

Any locality which has adopted regulations under Chapter 22 (§ 15.2-2200 et seq.) governing the use and development of land may also adopt regulations, subject to the provisions of Chapter 3.1 (§ 62.1-44.2 et seq.) of Title 62.1, fixing requirements as to the extent to which and the manner in which water, sewer and other utility mains, piping, conduits, connections, pumping stations and other facilities in connection therewith shall be installed as a condition precedent to the approval of an original plat of a subdivision or a development plan adopted pursuant to § 15.2-2286, or alteration of any such plat or a development plan adopted pursuant to § 15.2-2286. Such regulations may (i) require the water source to be an approved source of supply capable of furnishing the needs of the eventual inhabitants of such subdivision proposed to be served thereby, (ii) include requirements as to the size and nature of the water and sewer and other utility mains, pipes, conduits, connections, pumping stations or other facilities installed or to be installed in connection with the proposed water or sewer systems and (iii) include requirements to extend and connect to abutting or adjacent public water or sewer systems.

Code 1950, § 15-719.1; 1954, c. 592; 1962, c. 623, § 15.1-299; 1970, c. 572; 1997, c. 587; 2005, c. 567.



§ 15.2-2122. Localities authorized to establish, etc., sewage disposal system; incidental powers

For the purpose of providing relief from pollution, and for the improvement of conditions affecting the public health, and in addition to other powers conferred by law, any locality shall have power and authority to:

1. Establish, construct, improve, enlarge, operate and maintain a sewage disposal system with all the necessary sewers, conduits, pipelines, pumping and ventilating stations, treatment plants and works, and other plants, structures, boats, conveyances and other real and personal property necessary for the operation of such system, subject to the approvals required by § 62.1-44.19.

2. Acquire as permitted by § 15.2-1800, real estate, or rights or easements therein, necessary or convenient for the establishment, enlargement, maintenance or operation of such sewage disposal system and the property, in whole or in part, of any private or public service corporation operating a sewage disposal system or chartered for the purpose of acquiring or operating such a system, including its lands, plants, works, buildings, machinery, pipes, mains and all appurtenances thereto and its contracts, easements, rights and franchises, including its franchise to be a corporation, and have the right to dispose of property so acquired no longer necessary for the use of such system. However, any locality condemning property hereunder shall rest under obligation to furnish sewage service, at appropriate rates, to the customers of any corporation whose property is condemned.

3. Borrow money for the purpose of establishing, constructing, improving and enlarging the sewage disposal system and to issue bonds therefor in the name of the locality.

4. Accept gifts or grants of real or personal property, money, material, labor or supplies for the establishment and operation of such sewage disposal system and make and perform such agreements or contracts as may be necessary or convenient in connection with the procuring or acceptance of such gifts or grants.

5. Enter on any lands, waters and premises for the purpose of making surveys, borings, soundings and examinations for constructing and operating the sewage disposal system, and for the prevention of pollution.

6. Enter into contracts with the United States of America, or any department or agency thereof, or any person, firm or corporation, or the governing body of any other locality, providing for or relating to the treatment and disposal of sewage and industrial wastes.

7. Fix, charge and collect fees or other charges for the use and services of the sewage disposal system; and, except in counties which are not otherwise authorized, require the connection of premises with facilities provided for sewage disposal services. Water and sewer connection fees established by any locality shall be fair and reasonable. Such fees shall be reviewed by the locality periodically and shall be adjusted, if necessary, to assure that they continue to be fair and reasonable. Nothing herein shall affect existing contracts with bondholders which are in conflict with any of the foregoing provisions.

8. Finance in whole or in part the cost of establishing, constructing, improving or enlarging the sewage disposal systems authorized to be established, constructed, improved or enlarged by this section, in advance of putting such systems in operation.

9. Fix, charge and collect fees and other charges for the use and services of sanitary, combined and storm water sewers operated and maintained by any locality. Such fees and charges may be fixed and collected in accordance with and subject to the provisions of § 15.2-2119.

10. Establish standards for the use and services of sanitary, combined and stormwater sewer systems, treatment works and appurtenances operated and maintained by any locality, including but not limited to implementation of applicable pretreatment requirements pursuant to the State Water Control Law (§ 62.1-44.2 et seq.) and the federal Clean Water Act (33 U.S.C. § 1251 et seq.). Such sewer use standards may be implemented by ordinance, regulation, permit or contract of the locality or of the wastewater authority or sanitation district, where applicable, and violations thereof may be enforced by the same subject to the following conditions and limitations:

a. No order assessing a civil penalty for a violation shall be issued until after the user has been provided an opportunity for a hearing, except with the consent of the user. The notice of the hearing shall be served personally or by registered or certified mail, return receipt requested, on any authorized representative of the user at least 30 days prior to the hearing. The notice shall specify the time and place for the hearing, facts and legal requirements related to the alleged violation, and the amount of any proposed penalty. At the hearing the user may present evidence including witnesses regarding the occurrence of the alleged violation and the amount of the penalty, and the user may examine any witnesses for the locality. A verbatim record of the hearing shall be made. Within 30 days after the conclusion of the hearing, the locality shall make findings of fact and conclusions of law and issue the order.

b. No order issued by the locality shall assess civil penalties in excess of the maximum amounts established in subdivision (8a) of § 62.1-44.15, except with the consent of the user. The actual amount of any penalty assessed shall be based upon the severity of the violations, the extent of any potential or actual environmental harm or facility damage, the compliance history of the user, any economic benefit realized from the noncompliance, and the ability of the user to pay the penalty, provided, however, that in accordance with subdivision 10 d, a locality may establish a uniform schedule of civil penalties for specified types of violations. In addition to civil penalties, the order may include a monetary assessment for actual damages to sewers, treatment works and appurtenances and for costs, attorney fees and other expenses resulting from the violation. Civil penalties in excess of the maximum amounts established in subdivision (8a) of § 62.1-44.15 may be imposed only by a court in amounts determined in its discretion but not to exceed the maximum amounts established in § 62.1-44.32.

c. Any order issued by the locality, whether or not such order assesses a civil penalty, shall inform the user of his right to seek reconsideration or review within the locality, if authorized, and of his right to judicial review of any final order by appeal to circuit court on the record of proceedings before the locality. To commence an appeal, the user shall file a petition in circuit court within 30 days of the date of the order, and failure to do so shall constitute a waiver of the right to appeal. With respect to matters of law, the burden shall be on the party seeking review to designate and demonstrate an error of law subject to review by the court. With respect to issues of fact, the duty of the court shall be limited to ascertaining whether there was substantial evidence in the record to reasonably support such findings.

d. In addition, a locality may, by ordinance, establish a uniform schedule of civil penalties for violations of fats, oils, and grease standards; infiltration and inflow standards; and other specified provisions of any ordinance (other than industrial pretreatment requirements of the State Water Control Law (§ 62.1-44.2 et seq.) or federal Clean Water Act (33 U.S.C. § 1251 et seq.). The schedule of civil penalties shall be uniform for each type of specified violation, and the penalty for any one violation shall be a civil penalty of not more than $100 for the initial summons, not more than $150 for each additional summons and not more than a total amount of $3,000 for a series of specified violations arising from the same operative set of facts. The locality may issue a civil summons ticket for a scheduled violation. Any person summoned or issued a ticket for a scheduled violation may make an appearance in person or in writing by mail to the treasurer of the locality prior to the date fixed for trial in court. Any person so appearing may enter a waiver of trial, admit liability and pay the civil penalty established for the offense charged. If a person charged with a scheduled violation does not elect to enter a waiver of trial and admit liability, the violation shall be tried in the general district court in the same manner and with the same right of appeal as provided for by law. In any such trial, the locality shall have the burden of proving by a preponderance of the evidence the liability of the alleged violator. An admission of liability or finding of liability under this section shall not be deemed an admission at a criminal proceeding, and no civil action authorized by this section shall proceed while a criminal action is pending.

e. This subdivision shall neither preclude a locality from proceeding directly in circuit court to compel compliance with its sewer use standards or seek civil penalties for violation of the same nor be interpreted as limiting any otherwise applicable legal remedies or sanctions. Each day during which a violation is found to have existed shall constitute a separate violation, and any civil penalties imposed under this subdivision shall be applied to the purpose of abating, preventing or mitigating environmental pollution.

f. For purposes of enforcement of standards established under this subdivision, "locality" shall mean the locality's director of public utilities or other designee of the locality with responsibility for administering and enforcing sewer use standards or, in the case of a wastewater authority or sanitation district, its chief executive.

Code 1950, § 15-739.1; 1950, p. 1610; 1954, c. 332; 1962, c. 623, § 15.1-320; 1979, c. 181; 1991, c. 194; 1997, cc. 12, 587; 2010, c. 198.



§ 15.2-2123. Sewage treatment plants to include certain capability

Whenever the governing body of a locality or a combination of governing bodies of two or more localities is using the authority of this chapter to construct a new sewage treatment plant, or a hydraulic expansion or major upgrade of an existing sewage treatment plant, the facility shall be designed and constructed so that it has the capability to treat the septage from all onsite sewage disposal systems, which are not adequately served by another approved disposal site, located in the area of the locality or combination thereof to be served by such plant. However, the locality or combination thereof may limit the amount of septage that the sewage treatment plant is designed to accept in order to eliminate or reduce a disproportionate engineering, design, or fiscal burden that may be placed on the sewage treatment plant or its users, to utilize cost-effective regional approaches, or to address engineering design considerations including protection of biological treatment processes.

The locality or combination thereof shall notify the Department of Environmental Quality of the septage treatment capability of the sewage treatment plant prior to the Department's issuance of a state certificate to construct for such new, expanded, or upgraded facility. The locality or combination thereof shall provide a copy of such notification to the Board of Health to assist the Board of Health in its long-range planning pursuant to § 32.1-163.2.

This notification requirement shall not apply to any new project for which a preliminary engineering report has been submitted to the Department of Environmental Quality on or before December 31, 2008.

1986, c. 329, § 15.1-317.1; 1997, c. 587; 2008, c. 389.



§ 15.2-2124. Contracts between localities as to sewers, pumping stations, etc., to prevent pollution

Any two or more localities may enter into contracts for the acquisition, construction, maintenance and operation of sewers, pumping stations, ventilation stations, treatment plants or works and any other plants and structures and all appurtenances necessary thereto as the localities deem proper to prevent the pollution of streams, lakes, ponds, bays, estuaries, inlets and other waters within and adjacent to such localities.

Any contract shall also set forth, as nearly as may be ascertainable, the amount of money necessary for the acquisition, construction, maintenance and operation of any works or structures and the part thereof to be provided by each locality.

Code 1950, § 15-738; 1962, c. 623, § 15.1-318; 1997, c. 587.



§ 15.2-2125. Board, etc., for supervision of such works

Localities contracting with each other pursuant to § 15.2-2124 may also provide in the contract (i) for a board, commission or other body as deemed appropriate; (ii) for the supervision, general management and operation of such works or structures; and (iii) may prescribe their authority, duties and compensation.

Code 1950, § 15-739; 1962, c. 623, § 15.1-319; 1997, c. 587.



§ 15.2-2126. Notice to governing body required prior to construction

Any person, including municipal corporations, that proposes to establish a sewage system consisting of pipelines or conduits, pumping stations, force mains or sewerage treatment plants, or any of them, or an extension of any existing system which is designed to serve three or more connections and used for conducting or treating sewage, as that term is defined in Chapter 3.1 (§ 62.1-44.2 et seq.) of Title 62.1, to serve or to be capable of serving three or more connections shall, at least sixty days prior to commencing construction thereof, notify in writing the governing body of the county in which such sewage system is to be located and shall appear at a regular meeting thereof and notify such governing body in person. However, a town proposing to construct or expand a sewage system shall not be required to provide notice in writing or in person to a county if the county itself does not operate a sewage system or provide sewerage services.

In any county having a population of more than 70,000 according to the 1950 or any subsequent census or a county adjoining a city having a population of 230,000 or more according to the 1950 or any subsequent census, no extension of an existing system for the purpose of serving three or more connections shall be made by any person, firm or corporation, other than a municipal corporation, until a plan of such proposed extension, with proof of capacity to serve, has been filed with, and a permit for the extension has been obtained from, the sanitation engineer or other county official, if any, designated therefor by the board of supervisors.

Code 1950, § 15-739.7; 1954, c. 382; 1956, c. 655; 1958, c. 284; 1962, c. 623, § 15.1-326; 1974, c. 246; 1990, c. 501; 1997, c. 587.



§ 15.2-2127. Disapproval of system by governing body; failure to disapprove within seventy days

The governing body of any county notified of the proposed establishment of a sewage system or of the extension of any existing sewage system under § 15.2-2126 is authorized to disapprove the same, if it finds that such sewage system is not capable of serving the proposed number of connections by reason of inadequate pipes, conduits, pumping stations, force mains, or sewage treatment plants or is otherwise inadequate to render the proposed service. If, at the expiration of seventy days from the date on which the applicant appeared before the governing body, such governing body has not disapproved the application, the applicant may proceed with the construction and installation of such sewage system, provided he first gives notice to the chairman of the governing body by registered mail of his intention to proceed.

Code 1950, § 15-739.8; 1954, c. 382; 1956, c. 273; 1958, c. 65; 1962, c. 623, § 15.1-327; 1997, c. 587.



§ 15.2-2128. Denial of application for sewage system by governing body of county or town which has adopted master plan for sewerage

Notwithstanding any other provision of general law relating to the approval of sewage systems, the governing body of any county or town which has adopted a master plan for a sewage system is authorized to deny an application for a sewage system if such denial appears to it to be in the best interest of the inhabitants of the county or town.

1968, c. 300, § 15.1-327.1; 1997, c. 587.



§ 15.2-2129. Contents of notice to governing body; further information

The applicant shall state in the notice to the governing body required by § 15.2-2126 the number and nature of the connections to which service will be given under the certificate applied for. The governing body may require such further information as it deems desirable in order to pass upon the application.

Code 1950, § 15-739.9; 1954, c. 382; 1962, c. 623, § 15.1-328; 1997, c. 587.



§ 15.2-2130. Extensions to systems

No person, including municipal corporations, which has constructed or installed a sewage system after having complied with the provisions of this article, shall extend the service in excess of the number of connections for which approval was originally given. In case any such extension is desired, the person shall proceed in the same manner as in the case of an original application under this article.

Code 1950, § 15-739.10; 1954, c. 382; 1962, c. 623, § 15.1-329; 1974, c. 246; 1997, c. 587.



§ 15.2-2131. Article not applicable to hotel corporations

No provision of this article shall apply to a corporation whose principal business is the operation of a hotel and which may extend the use of its surplus sewage facilities to a limited number of patrons.

Code 1950, § 15-739.11; 1954, c. 382; 1962, c. 623, § 15.1-330; 1997, c. 587.



§ 15.2-2132. Noncompliance with article; separate offense

Any person who fails or refuses to notify the governing body of the county in which any such sewage system is to be constructed or installed, or to notify such governing body of any proposed extension beyond the number of connections for which approval was originally given, and thereafter constructs and installs any such system, or having given such notice and the same having been disapproved, proceeds to construct or install any such system, shall be guilty of a misdemeanor and punished as provided in § 15.2-2133. Each day of operation without notifying the governing body as above required, or after disapproval by the governing body, shall constitute a separate offense.

Code 1950, § 15-739.12; 1954, c. 382; 1962, c. 623, § 15.1-331; 1997, c. 587.



§ 15.2-2133. Penalty; enjoining violation

Any person violating any provision of this article shall be guilty of a Class 2 misdemeanor and, in addition, may be enjoined from further violation of this article.

Code 1950, § 15-739.13; 1954, c. 382; 1962, c. 623, § 15.1-332; 1991, c. 710; 1997, c. 587.



§ 15.2-2134. Construction of dams, etc., for purpose of providing public water supply; approval by governing body of locality

Every locality is authorized to make expenditures from its general fund in order to acquire land, participate in the construction of dams and perform all other necessary acts for the purpose of providing a public water supply for the agricultural, residential, governmental and industrial development of the locality; however, such dam shall not be constructed nor any land acquired therefor when the dam would be located in another locality without the approval of such locality's governing body. No such approval shall be required when the dam is in the process of construction, or the site has been purchased, or plans for its construction were filed with any appropriate agency of the federal, state, or local government on or before July 1, 1976.

In any case in which approval by such locality's governing body is withheld, the party seeking such approval may petition for the convening of a special court, pursuant to §§ 15.2-2135 through 15.2-2141.

Code 1950 (Suppl.), §§ 15-20.8, 15-26.1; 1959, Ex. Sess., c. 18; 1960, c. 515; 1962, cc. 492, 623, § 15.1-37; 1975, c. 573; 1976, c. 69; 1997, c. 587.



§ 15.2-2135. Disputes between jurisdictions involving dams or water impoundment; constitution of special court; vacancies occurring during trial

A. The special court to hear a case between jurisdictions involving a dam or water impoundment shall be composed of three judges of circuit courts remote from the jurisdictions of the parties involved. The judges shall be designated by the Chief Justice of the Supreme Court of Virginia. The special court shall sit without a jury.

B. If a vacancy occurs on the special court at any time prior to the final disposition of the case, the vacancy shall be filled by designation of another judge and the proceeding shall continue.

1976, c. 69, § 15.1-37.1:1; 1997, c. 587.



§ 15.2-2136. Powers of special court; rules of decision; order controlling subsequent conduct of case

The court, in making its decision, shall balance the equities in the case, enter an order setting forth what it deems fair and reasonable terms and conditions, and direct the land acquisition to be in conformity therewith. It shall have power to:

1. Determine the metes and bounds of the land to be acquired, and may include a greater or smaller area than that described in the petition;

2. Require the payment by the acquiring party of a sum to be determined by the special court, payable on the effective date of acquisition, and provide for compensation for the value of any improvements also acquired;

3. Limit the number of expert witnesses, as well as require each expert witness who will testify to file a statement of his qualifications;

4. Take other action as may aid in the disposition of the case.

The special court shall make an appropriate order which will control the subsequent conduct of the case unless modified before or at the trial or hearing to prevent manifest injustice.

1976, c. 69, § 15.1-37.1:2; 1997, c. 587.



§ 15.2-2137. Special court; hearing and decision

A. The special court shall hear the case upon the evidence introduced as evidence is introduced in civil cases.

B. The special court shall determine the necessity for and expediency of the acquisition of land or other proposed action and the best interests of the parties.

C. If a majority of the special court is of the opinion that the proposed action is not necessary or expedient, the petition shall be dismissed. If a majority of the court is satisfied of the necessity for and expediency of the proposed action, it shall determine the terms and conditions of the action and shall enter an order granting the petition. In all contested cases, the special court shall render a written opinion. The order granting the petition shall set forth in detail all such terms and conditions upon which the petition is granted.

1976, c. 69, § 15.1-37.1:3; 1979, c. 671; 1997, c. 587.



§ 15.2-2138. Dispute between jurisdictions; additional parties

Any locality whose territory is affected by the proceedings or any person affected by the proceedings may appear and shall be made a party defendant to the case.

1976, c. 69, § 15.1-37.1:4; 1997, c. 587.



§ 15.2-2139. Special court; costs

The costs in the proceedings before the special court shall be paid by the party instituting the proceedings and shall be the same as in other civil cases; the costs shall also include the per diem and expenses of the court reporter, if any, and, in the discretion of the court, a reasonable allowance to the court for secretarial services in connection with the preparation of the written opinion. In the event of an appeal, the Supreme Court of Virginia shall determine by whom the appellate costs shall be paid.

1976, c. 69, § 15.1-37.1:5; 1997, c. 587.



§ 15.2-2140. Dispute between jurisdictions; appeals

A. An appeal may be granted by the Supreme Court of Virginia, or any judge thereof, to any party from the judgment of the special court, and the appeal shall be heard and determined without reference to the principles of demurrer to evidence. The special court shall certify the facts in the case to the Supreme Court, and the evidence shall be considered as on appeal in proceedings under Chapter 2 (§ 25.1-200 et seq.) of Title 25.1. In any case, by consent of all parties of record, a motion to dismiss may be made at any time before final judgment on appeal.

B. If the judgment of the special court is reversed on appeal, or if the judgment is modified, the Supreme Court shall enter such order as the special court should have entered, and the order shall be final.

1976, c. 69, § 15.1-37.1:6; 1979, c. 671; 1997, c. 587; 2003, c. 940.



§ 15.2-2141. Conflicting petitions for same territory; petition seeking territory in two or more counties

A. When proceedings for the acquisition of land by a locality are pending and a petition is filed seeking the acquisition of the same land or a portion thereof to another locality, the case shall be heard by the special court in which the original proceedings are pending. The special court shall consolidate the cases and hear them together, and shall make such decision as is just, taking into consideration the interest of all parties to each case.

B. When the land sought by a locality lies in two or more counties, all such counties shall be made parties defendant to the case. The motion or petition shall be addressed to the circuit court of the county in which the larger part of the land is located. The provisions of §§ 15.2-2135 through 15.2-2141 shall apply, mutatis mutandis, to any such proceedings.

1976, c. 69, § 15.1-37.1:7; 1997, c. 587.



§ 15.2-2142. Certain localities may construct dams across navigable streams; permission from Chief of Engineers, Secretary of Army and State Attorney General; approval of governing body

Any locality authorized by its charter or by general law to construct a dam in connection with its public water supply system and which has secured permission from the Chief of Engineers and the Secretary of the Army and the authorization of the Attorney General of Virginia with the consent and approval of the Governor, may construct such dam in and across the bed of any navigable river, stream or tributary in this Commonwealth; however, such dam shall not be constructed nor any land acquired therefor when the dam would be located in another locality without the approval of such locality's governing body. No such approval shall be required when the dam is in the process of construction, the site has been purchased, or plans for its construction were filed with any appropriate agency of the federal, state, or local government on or before July 1, 1976.

In any case in which the approval by such locality's governing body is withheld, the party seeking such approval may petition the Chief Justice of the Supreme Court of Virginia for the convening of a special court, pursuant to §§ 15.2-2135 through 15.2-2141.

Code 1950, § 15-20.7; 1962, c. 402, § 15.1-37.1; 1975, c. 573; 1976, c. 69; 1997, c. 587.



§ 15.2-2143. Water supplies and facilities

Every locality may provide and operate within or outside its boundaries water supplies and water production, preparation, distribution and transmission systems, facilities and appurtenances for the purpose of furnishing water for the use of its inhabitants; or may contract with others for such purposes and services. Fees and charges for the services of such systems shall be fair and reasonable and payable as directed by the locality. Except in counties which are not otherwise authorized, a locality may require the connection of premises with facilities provided for furnishing water; charge and collect compensation for water thus furnished; and may provide penalties for the unauthorized use thereof.

No locality, after July 1, 1976, shall construct, provide or operate outside its boundaries any water supply system prior to obtaining the consent of the locality in which the system is to be located. No consent shall be required for the operation of any such water supply system in existence on July 1, 1976, in the process of construction or for which the site has been purchased, or for its orderly expansion.

In any case in which the approval by such locality's governing body is withheld, the party seeking such approval may petition for the convening of a special court, pursuant to §§ 15.2-2135 through 15.2-2141.

Notwithstanding any provision of law to the contrary, any town with a population between 11,000 and 14,000, with the concurrence of the affected county, which provides and operates outside its boundaries any such water supply system may provide water supplies to industrial and commercial users outside its boundaries and collect such compensation therefor as may be contracted for between the town and such user. Such town shall not thereby be obligated to provide water supplies to any other users outside its boundaries.

Code 1950, § 15-77.39; 1958, c. 328; 1962, c. 623, § 15.1-875; 1975, c. 573; 1976, c. 69; 1997, c. 587; 1998, cc. 224, 328.



§ 15.2-2144. Inspection of water supplies

A. Every locality may regulate and inspect public and private water supplies; the production, preparation, transmission and distribution of water; and the sanitation of establishments, systems, facilities and equipment in or by means of which water is produced, prepared, transmitted and distributed. It may prevent the pollution of such water supplies; and, without liability to the owner thereof, may prevent the transmission or distribution of water when it is found to be polluted, adulterated, impure or dangerous.

B. Every public water supply operator shall at least annually test the public water supply for the presence of methyl tertiary-butyl ether (MTBE). The locality shall maintain a record of testing conducted pursuant to this subsection. If the results of any test conducted pursuant to this subsection indicates the presence of MTBE in excess of 15 parts per billion, the locality shall immediately notify the Department of Environmental Quality and the Department of Health. The Division of Consolidated Laboratory Services shall maintain and make available, upon the request of any person, a list of laboratories, accredited under the provisions of the federal Safe Drinking Water Act (42 U.S.C. § 300f et seq.) to analyze samples, located throughout the Commonwealth that possess the technical expertise to analyze water samples for the presence of MTBE. Any lab seeking accreditation under the Safe Drinking Water Act may contact the Division of Consolidated Laboratory Services. The Division of Consolidated Laboratory Services shall establish a fee system to offset the costs of tests performed on behalf of public water supply operators. Such test may be conducted simultaneously with other tests.

Notwithstanding the provisions of this subsection, the State Board of Health, acting pursuant to its authority regarding public water supplies, may establish an alternative schedule for water supply testing, which shall apply in lieu of this subsection, for any public waterworks where annual testing is not otherwise required, if it determines that an alternative schedule is appropriate to protect the public health and promote the public welfare.

Code 1950, § 15-77.18; 1958, c. 328; 1962, c. 623, § 15.1-854; 1997, c. 587; 2000, c. 1004; 2004, c. 438.



§ 15.2-2145. Sale of water and use of streets by one city in another

No city which owns or controls a waterworks system and which is authorized by its charter, or by general law, to sell or supply water to persons, firms or industries residing or located outside of its city limits shall be permitted to sell, supply or dispose of its water to the inhabitants, firms, corporations or industries of any other city, without the consent of such latter city; nor shall it operate any part of its waterworks system or occupy or use the streets, lanes, parks or other public places for such purpose in such latter city without first obtaining consent.

Code 1950, § 15-748; 1950, p. 851; 1962, c. 623, § 15.1-334; 1970, c. 583; 1997, c. 587.



§ 15.2-2146. Powers of localities to acquire certain waterworks system

For the purpose of providing an adequate water supply or of acquiring, maintaining or enlarging a waterworks system, including chronically noncompliant waterworks, as defined in § 32.1-167, any locality, in addition to other powers conferred by law, may acquire, as provided in § 15.2-1800, within or outside or partly within and partly outside the limits of the locality, the property, in whole or in part, whensoever acquired, of any private or public service corporation operating a waterworks system or chartered for the purpose of acquiring or operating such a system. Such property shall include its lands, plants, works, buildings, machinery, pipes, mains, wells, basins, reservoirs and all appurtenances thereto and its contracts, easements, rights and franchises, including its franchise to be a corporation, whether such property, or any part thereof, is essential to the purposes of the corporation or not. However, any locality condemning property hereunder shall furnish water, at appropriate rates, to the customers of any water company whose property is condemned. The provisions of § 25.1-102 shall not apply in the case of condemnation of an existing water or sewage disposal system in its entirety.

Code 1950, § 15-749; 1958, c. 401; 1962, c. 623, § 15.1-335; 1966, c. 170; 1987, c. 200; 1997, c. 587; 2003, c. 940; 2007, cc. 648, 774.



§ 15.2-2147. City acquiring plant within one mile of another city

If any city acquires by purchase, lease, condemnation or otherwise, the property, rights and franchises of any private or public service corporation operating a waterworks system, whose plant is located within one mile of the corporate limits of any other city and whose mains and pipes are laid in the streets of such other city, and could thereby prevent the other city from procuring water from the plant of such corporation, the city so acquiring such property shall establish and maintain the same fees for water under similar conditions and circumstances and furnish the same quality and pressure of water, all conditions considered, to all consumers of the same class in the other city as is furnished to consumers in the city acquiring the property.

Code 1950, § 15-751; 1962, c. 623, § 15.1-337; 1997, c. 587.



§ 15.2-2148. Contracts for water supply

Nothing in this article shall be construed to prevent a locality from contracting with another locality for the acquisition of a water supply or for the use and management of the water supply of either of them in any manner and upon any terms that they may see fit.

Code 1950, § 15-752; 1962, c. 623, § 15.1-338; 1997, c. 587.



§ 15.2-2149. Notice to county and State Board of Health required prior to construction

Any person, including municipal corporations, that proposes to establish a water supply consisting of a well, springs, or other source and the necessary pipes, conduits, mains, pumping stations, and other facilities in connection therewith, to serve or to be capable of serving three or more connections shall notify the State Board of Health and shall notify in writing the governing body of the county in which such water system is to be located and shall appear at a regular meeting thereof and notify such governing body in person.

In any county having a population of more than 60,000 according to the 1960 or any subsequent census or a county adjoining a city having a population of 200,000 or more according to the 1960 or any subsequent census, no extension of an existing system for the purpose of serving three or more connections shall be made by any person, firm or corporation, other than a municipal corporation, until a plan of such proposed extension, with proof of capacity to serve, has been filed with, and a permit for extension has been obtained from, the sanitation engineer or other county official, if any, designated therefor by the board of supervisors.

Code 1950, § 15-754.1; 1954, c. 455; 1956, c. 636; 1958, c. 128; 1962, c. 623, § 15.1-341; 1964, c. 191; 1974, c. 246; 1997, c. 587.



§ 15.2-2150. When approval of State Board of Health not required

The approval of the State Board of Health shall not be required unless such water supply serves or proposes to serve at least the number of persons for which the approval of the State Board of Health is required under § 32.1-172.

Code 1950, § 15-754.2; 1954, c. 455; 1962, c. 623, § 15.1-342; 1997, c. 587.



§ 15.2-2151. Disapproval of system by governing body of counties; failure to disapprove within seventy days

The governing body of any county notified of the proposed establishment of a water system or of the extension of any existing water system under the second paragraph of § 15.2-2149 may disapprove the same, if it finds that such water system does not have an adequate source of supply, or that the system is not capable of serving the proposed number of connections by reason of inadequate pipes, mains, conduits, pumping stations, or otherwise. If, at the expiration of seventy days from the date on which the applicant appeared before the governing body, such governing body has not disapproved the application, the applicant may proceed with the construction and installation of such water system, provided he first gives notice to the chairman of the governing body by registered mail of his intention to proceed.

Code 1950, § 15-754.3; 1954, c. 455; 1956, c. 273; 1958, c. 128; 1962, c. 623, § 15.1-343; 1997, c. 587.



§ 15.2-2152. Contents of notice to governing body; further information

The applicant shall state in the notice to the governing body required by § 15.2-2149 the number and nature of the connections to which service will be given under the certificate applied for. The governing body may require such further information as it deems desirable in order to pass upon the application.

Code 1950, § 15-754.4; 1954, c. 455; 1962, c. 623, § 15.1-344; 1997, c. 587.



§ 15.2-2153. Extensions to systems

No person that has constructed or installed a water system after having complied with the provisions of this article shall extend the service in excess of the number of connections for which approval was originally given. In case any such extension is desired, the person shall proceed in the same manner as in the case of an original application under this article.

Code 1950, § 15-754.5; 1954, c. 455; 1962, c. 623, § 15.1-345; 1974, c. 246; 1997, c. 587.



§ 15.2-2154. Article not applicable to hotel corporations

No provision of this article shall apply to a corporation whose principal business is the operation of a hotel and which from its surplus facilities may furnish water to a limited number of patrons.

Code 1950, § 15-754.6; 1954, c. 455; 1962, c. 623, § 15.1-346; 1997, c. 587.



§ 15.2-2155. Noncompliance with article; separate offenses

Any person that fails or refuses to notify the governing body of the county in which any such water system is to be constructed or installed, or to notify such governing body of any proposed extension beyond the number of connections for which approval was originally given, or that fails or refuses to notify the State Board of Health of the proposed construction or installation of any such system, and thereafter constructs and installs any such system, or, having given such notice and the same having been disapproved, proceeds to construct or install any such system, shall be guilty of a misdemeanor and punished as provided in § 15.2-2156. Each day of operation without notifying the governing body or State Board of Health as above required, or after disapproval by the governing body, shall constitute a separate offense.

Code 1950, § 15-754.7; 1954, c. 455; 1962, c. 623, § 15.1-347; 1974, c. 246; 1997, c. 587.



§ 15.2-2156. Penalty; enjoining violation

Any person violating any provision of this article shall be guilty of a Class 2 misdemeanor and, in addition, may be enjoined from further violation of this article.

Code 1950, § 15-754.8; 1954, c. 455; 1962, c. 623, § 15.1-348; 1991, c. 710; 1997, c. 587.



§ 15.2-2157. Onsite sewage systems when sewers not available; civil penalties

A. Any locality may require the installation, maintenance and operation of, regulate and inspect onsite sewage systems or other means of disposing of sewage when sewers or sewerage disposal facilities are not available; without liability to the owner thereof, may prevent the maintenance and operation of onsite sewage systems or such other means of disposing of sewage when they contribute or are likely to contribute to the pollution of public or private water supplies or the contraction or spread of infectious, contagious and dangerous diseases; and may regulate and inspect the disposal of human excreta.

B. Any locality that (i) has a record of the location of alternative onsite sewage systems; (ii) has notified owners of their maintenance responsibility for such systems; and (iii) has a method to identify property transfer may adopt an ordinance establishing a uniform schedule of civil penalties for violations of specified provisions for the operation and maintenance of alternative onsite sewage systems, as defined in § 32.1-163, that are not abated or remedied within 30 days after receipt of notice of violation from the local health director or his designee. No civil action authorized under this section shall proceed while a criminal action is pending.

This schedule of civil penalties shall be uniform for each type of specified violation, and the penalty for any one violation shall be a civil penalty of not more than $100 for the initial summons and not more than $150 for each additional summons. Each day during which the violation is found to have existed shall constitute a separate offense. However, specified violations arising from the same operative set of facts shall not be charged more frequently than once in any 10-day period, and a series of specified violations arising from the same operative set of facts shall not result in civil penalties exceeding a total of $3,000. If the violation is not abated after the imposition of the maximum fine, the locality may pursue other remedies as provided by law. Designation of a particular ordinance violation for a civil penalty pursuant to this section shall be in lieu of criminal penalties, except for any violation that contributes to or is likely to contribute to the pollution of public or private water supplies or the contraction or spread of infectious, contagious, and dangerous diseases.

The local health director or his designee may issue a civil summons ticket as provided by law for a scheduled violation. Any person summoned or issued a ticket for a scheduled violation may make an appearance in person or in writing by mail to the department of finance or the treasurer of the locality prior to the date fixed for trial in court. Any person so appearing may enter a waiver of trial, admit liability, and pay the civil penalty established for the offense charged.

If a person charged with a scheduled violation does not elect to enter a waiver of trial and admit liability, the violation shall be tried in the general district court in the same manner and with the same right of appeal as provided for by law. In any trial for a scheduled violation, the locality shall have the burden of proving by a preponderance of the evidence the liability of the alleged violator. An admission of liability or finding of liability under this section shall not be deemed an admission at a criminal proceeding.

This section shall be not interpreted to allow the imposition of civil penalties for activities related to land development.

C. When sewers or sewerage disposal facilities are not available, a locality shall not prohibit the use of alternative onsite sewage systems that have been approved by the Virginia Department of Health for use in the particular circumstances and conditions in which the proposed system is to be operating.

D. A locality shall not require maintenance standards and requirements for alternative onsite sewage systems that exceed those allowed under or established by the State Board of Health pursuant to § 32.1-164.

E. The State Health Commissioner shall require, as a precondition to the issuance of an alternative onsite sewage system permit pursuant to § 32.1-164 to serve a residential structure, that the property owner record an instrument identifying by reference the applicable maintenance regulations for each component of the system in the land records of the clerk of the circuit court in the jurisdiction where all or part of the site or proposed site of the onsite sewage system is to be located, which shall be transferred with the title to the property upon the sale or transfer of the land that is the subject of the permit.

Code 1950, § 15-77.20; 1958, c. 328; 1962, c. 623, § 15.1-856; 1997, c. 587; 2005, c. 814; 2007, c. 924; 2009, cc. 786, 846.



§ 15.2-2157.1. Permit for onsite sewage disposal system installation in certain counties

Augusta County may require any person desiring to install a septic tank or other onsite sewage disposal system to secure a permit to do so. A reasonable fee may be prescribed, not to exceed $150, for processing an application for such a permit.

2001, c. 204; 2007, cc. 813, 880, 920.



§ 15.2-2158. Fee for street lighting [Not set out]

Not set out. ( 1993, c. 402, § 15.1-360.1; 1997, c. 587 .)



§ 15.2-2159. Fee for solid waste disposal by counties

A. Accomack, Augusta, Floyd, Highland, Pittsylvania, and Wise Counties may by ordinance, and after a public hearing, levy a fee for the disposal of solid waste not to exceed the actual cost incurred by the county in procuring, developing, maintaining, and improving the landfill and for such reserves as may be necessary for capping and closing such landfill in the future. Southampton County may by ordinance, and after a public hearing, levy a fee for the management of solid waste not to exceed the actual cost incurred by the county in removing and disposing of solid waste. Such fee as collected shall be deposited in a special account to be expended only for the purposes for which it was levied. Except in Floyd, Pittsylvania, Southampton, and Wise Counties, such fee shall not be used to purchase or subsidize the purchase of equipment used for the collection of solid waste. In Augusta, Highland, Pittsylvania, and Southampton Counties, such fee (i) may only be levied upon persons whose residential solid waste is disposed of at a county landfill or county solid waste collection or disposal facility and (ii) shall not be levied upon persons whose residential waste is not disposed of in such landfill or facility if such nondisposal is documented by the collector or generator of such waste as required by ordinance of such county. Documentation provided by a collector of such waste pursuant to clause (ii) shall not be disclosed by the county to any other person.

B. Any fee imposed by subsection A when combined with any other fee or charge for disposal of waste shall not exceed the actual cost incurred by the county in procuring, developing, maintaining, and improving its landfill and for such reserves as may be necessary for capping and closing such landfill in the future or, in the case of Southampton County, such fee shall not exceed the costs and fees expended by the county in removing and disposing of solid waste.

C. Any county which imposes the fee allowed under subsection A may enter into a contractual agreement with any water or heat, light, and power company or other corporation coming within the provisions of Chapter 26 (§ 58.1-2600 et seq.) of Title 58.1 except Appalachian Power Company and any cooperative formed under or subject to Article 1 (§ 56-231.15 et seq.) of Chapter 9.1 of Title 56 for the collection of such fee. The agreement may include a commission for such service in the form of a deduction from the fee remitted. The commission shall be provided for by ordinance, which shall set the rate not to exceed five percent of the amount of fees due and collected.

D. Accomack, Highland, Pittsylvania, Southampton, and Wise Counties have the following authority regarding collection of said fee:

1. To prorate said fee depending upon the period a resident or business is located in said county during the year of fee levy;

2. To levy penalty for late payment of fee as set forth in § 58.1-3916 of the Code of Virginia;

3. To levy interest on unpaid fees as set forth in § 58.1-3916 of the Code of Virginia;

4. To credit the fee first against the most delinquent use fee account owing;

5. To require payment of the fee prior to approval of an application for rezoning, special exception, variance or other land use permit; and

6. To provide discounts to the standard fee rates for older persons, as defined in § 51.5-135, and disabled persons based on ability to pay.

E. Pittsylvania and Southampton Counties may by ordinance provide an exemption from the fee for the disposal of solid waste to any veteran who has been rated by the U.S. Department of Veterans Affairs or its successor agency pursuant to federal law to have a 100 percent service-connected, permanent, and total disability in accordance with the standards set forth in § 58.1-3219.5.

1991, c. 541, § 15.1-362.1; 1993, cc. 733, 763; 1995, c. 633; 1996, cc. 313, 621; 1997, cc. 234, 587; 2001, c. 338; 2002, c. 275; 2003, cc. 25, 48; 2006, cc. 102, 743; 2012, cc. 765, 803, 835; 2013, c. 699; 2014, c. 727.



§ 15.2-2160. Provision of telecommunications services

A. Any locality that operates an electric distribution system may provide telecommunications services, including local exchange telephone service as defined in § 56-1, within or outside its boundaries if the locality obtains a certificate pursuant to § 56-265.4:4. Such locality may provide telecommunications services within any locality in which it has electric distribution system facilities as of March 1, 2002. Any locality providing telecommunications services on March 1, 2002, may provide telecommunications, Internet access, broadband, information, and data transmission services within any locality within 75 miles of the geographic boundaries of its electric distribution system as such system existed on March 1, 2002.

B. A locality that has obtained a certificate pursuant to § 56-265.4:4 shall (i) comply with all applicable laws and regulations for the provision of telecommunications services; (ii) make a reasonable estimate of the amount of all federal, state, and local taxes (including income taxes and consumer utility taxes) that would be required to be paid or collected for each fiscal year if the locality were a for-profit provider of telecommunications services, (iii) prepare reasonable estimates of the amount of any franchise fees and other state and local fees (including permit fees and pole rental fees), and right-of-way charges that would be incurred in each fiscal year if the locality were a for-profit provider of telecommunications services, (iv) prepare and publish annually financial statements in accordance with generally accepted accounting principles showing the results of operations of its provision of telecommunications services, and (v) maintain records demonstrating compliance with the provisions of this section that shall be made available for inspection and copying pursuant to the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

C. Each locality that has obtained a certificate pursuant to § 56-265.4:4 shall provide nondiscriminatory access to for-profit providers of telecommunications services on a first-come, first-served basis to rights-of-way, poles, conduits or other permanent distribution facilities owned, leased or operated by the locality unless the facilities have insufficient capacity for such access and additional capacity cannot reasonably be added to the facilities.

D. The prices charged and the revenue received by a locality for providing telecommunications services shall not be cross-subsidized by other revenues of the locality or affiliated entities, except (i) in areas where no offers exist from for-profit providers of such telecommunications services, or (ii) as permitted by the provisions of subdivision B 5 of § 56-265.4:4. The provisions of this subsection shall not apply to Internet access, broadband, information, and data transmission services provided by any locality providing telecommunications services on March 1, 2002.

E. No locality providing such services shall acquire by eminent domain the facilities or other property of any telecommunications service provider to offer cable, telephone, data transmission or other information or online programming services.

F. Public records of a locality that has obtained a certificate pursuant to § 56-265.4:4, which records contain confidential proprietary information or trade secrets pertaining to the provision of telecommunications service, shall be exempt from disclosure under the Freedom of Information Act (§ 2.2-3700 et seq.). As used in this subsection, a public record contains confidential proprietary information or trade secrets if its acquisition by a competing provider of telecommunications services would provide the competing provider with a competitive benefit.

G. As used in this section, "locality" shall mean any county, city, town, authority, or other governmental entity which provides or seeks to provide telecommunications services. Every locality shall comply with the requirements of § 56-265.4:4 or 56-484.7:1 unless otherwise specifically exempt. Any locality that has obtained a certificate pursuant to § 56-265.4:4, and which surrenders or transfers such certificate shall continue to remain subject to subsections C, D, and E if any substantial part of its telecommunications assets or operations are transferred to an entity in which the locality has the right to appoint board members, directors, or managers.

2002, cc. 479, 489; 2003, c. 720; 2005, c. 258; 2006, cc. 73, 76; 2010, cc. 117, 210.



§ 15.2-2200. Declaration of legislative intent

This chapter is intended to encourage localities to improve the public health, safety, convenience, and welfare of their citizens and to plan for the future development of communities to the end that transportation systems be carefully planned; that new community centers be developed with adequate highway, utility, health, educational, and recreational facilities; that the need for mineral resources and the needs of agriculture, industry, and business be recognized in future growth; that the concerns of military installations be recognized and taken into account in consideration of future development of areas immediately surrounding installations and that where practical, installation commanders shall be consulted on such matters by local officials; that residential areas be provided with healthy surroundings for family life; that agricultural and forestal land be preserved; and that the growth of the community be consonant with the efficient and economical use of public funds.

Code 1950, §§ 15-891.1, 15-900, 15-916, 15-961; 1950, pp. 487, 889; 1956, c. 497; 1962, c. 407, § 15.1-427; 1975, c. 641; 1981, c. 418; 1996, cc. 585, 600; 1997, c. 587; 2013, cc. 149, 213.



§ 15.2-2201. Definitions

As used in this chapter, unless the context requires a different meaning:

"Affordable housing" means, as a guideline, housing that is affordable to households with incomes at or below the area median income, provided that the occupant pays no more than thirty percent of his gross income for gross housing costs, including utilities. For the purpose of administering affordable dwelling unit ordinances authorized by this chapter, local governments may establish individual definitions of affordable housing and affordable dwelling units including determination of the appropriate percent of area median income and percent of gross income.

"Conditional zoning" means, as part of classifying land within a locality into areas and districts by legislative action, the allowing of reasonable conditions governing the use of such property, such conditions being in addition to, or modification of the regulations provided for a particular zoning district or zone by the overall zoning ordinance.

"Development" means a tract of land developed or to be developed as a unit under single ownership or unified control which is to be used for any business or industrial purpose or is to contain three or more residential dwelling units. The term "development" shall not be construed to include any tract of land which will be principally devoted to agricultural production.

"Historic area" means an area containing one or more buildings or places in which historic events occurred or having special public value because of notable architectural, archaeological or other features relating to the cultural or artistic heritage of the community, of such significance as to warrant conservation and preservation.

"Incentive zoning" means the use of bonuses in the form of increased project density or other benefits to a developer in return for the developer providing certain features, design elements, uses, services, or amenities desired by the locality, including but not limited to, site design incorporating principles of new urbanism and traditional neighborhood development, environmentally sustainable and energy-efficient building design, affordable housing creation and preservation, and historical preservation, as part of the development.

"Local planning commission" means a municipal planning commission or a county planning commission.

"Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under jurisdiction of the U.S. Department of Defense, including any leased facility, or any land or interest in land owned by the Commonwealth and administered by the Adjutant General of Virginia or the Virginia Department of Military Affairs. "Military installation" does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

"Mixed use development" means property that incorporates two or more different uses, and may include a variety of housing types, within a single development.

"Official map" means a map of legally established and proposed public streets, waterways, and public areas adopted by a locality in accordance with the provisions of Article 4 (§ 15.2-2233 et seq.) hereof.

"Planned unit development" means a form of development characterized by unified site design for a variety of housing types and densities, clustering of buildings, common open space, and a mix of building types and land uses in which project planning and density calculation are performed for the entire development rather than on an individual lot basis.

"Planning district commission" means a regional planning agency chartered under the provisions of Chapter 42 (§ 15.2-4200 et seq.) of this title.

"Plat" or "plat of subdivision" means the schematic representation of land divided or to be divided and information in accordance with the provisions of §§ 15.2-2241, 15.2-2242, 15.2-2258, 15.2-2262, and 15.2-2264, and other applicable statutes.

"Preliminary subdivision plat" means the proposed schematic representation of development or subdivision that establishes how the provisions of §§ 15.2-2241 and 15.2-2242, and other applicable statutes will be achieved.

"Resident curator" means a person, firm, or corporation that leases or otherwise contracts to manage, preserve, maintain, operate, or reside in a historic property in accordance with the provisions of § 15.2-2306 and other applicable statutes.

"Site plan" means the proposal for a development or a subdivision including all covenants, grants or easements and other conditions relating to use, location and bulk of buildings, density of development, common open space, public facilities and such other information as required by the subdivision ordinance to which the proposed development or subdivision is subject.

"Special exception" means a special use that is a use not permitted in a particular district except by a special use permit granted under the provisions of this chapter and any zoning ordinances adopted herewith.

"Street" means highway, street, avenue, boulevard, road, lane, alley, or any public way.

"Subdivision," unless otherwise defined in an ordinance adopted pursuant to § 15.2-2240, means the division of a parcel of land into three or more lots or parcels of less than five acres each for the purpose of transfer of ownership or building development, or, if a new street is involved in such division, any division of a parcel of land. The term includes resubdivision and, when appropriate to the context, shall relate to the process of subdividing or to the land subdivided and solely for the purpose of recordation of any single division of land into two lots or parcels, a plat of such division shall be submitted for approval in accordance with § 15.2-2258.

"Variance" means, in the application of a zoning ordinance, a reasonable deviation from those provisions regulating the shape, size, or area of a lot or parcel of land or the size, height, area, bulk, or location of a building or structure when the strict application of the ordinance would unreasonably restrict the utilization of the property, and such need for a variance would not be shared generally by other properties, and provided such variance is not contrary to the purpose of the ordinance. It shall not include a change in use, which change shall be accomplished by a rezoning or by a conditional zoning.

"Zoning" or "to zone" means the process of classifying land within a locality into areas and districts, such areas and districts being generally referred to as "zones," by legislative action and the prescribing and application in each area and district of regulations concerning building and structure designs, building and structure placement and uses to which land, buildings and structures within such designated areas and districts may be put.

Code 1950, § 15-961.3; 1962, c. 407, § 15.1-430; 1964, c. 547; 1966, c. 344; 1975, c. 641; 1976, c. 642; 1977, c. 566; 1978, c. 320; 1987, c. 8; 1989, c. 384; 1990, c. 685; 1993, c. 770; 1995, c. 603; 1997, c. 587; 2008, cc. 635, 718; 2011, c. 237; 2012, c. 554; 2013, cc. 149, 213; 2015, c. 597.



§ 15.2-2202. Duties of state agencies; electric utilities

A. The Department of Environmental Quality shall distribute a copy of the environmental impact report submitted to the Department for every major state project pursuant to regulations promulgated under § 10.1-1191 to the chief administrative officer of every locality in which each project is proposed to be located. The purpose of the distribution is to enable the locality to evaluate the proposed project for environmental impact, consistency with the locality's comprehensive plan, local ordinances adopted pursuant to this chapter, and other applicable law and to provide the locality with an opportunity to comment. The Department shall distribute the reports to localities, solicit their comments, and consider their responses in substantially the same manner as the Department solicits and receives comments from state agencies.

B. In addition to the information supplied under subsection A, every department, board, bureau, commission, or other agency of the Commonwealth which is responsible for the construction, operation, or maintenance of public facilities within any locality shall, upon the request of the local planning commission having authority to prepare a comprehensive plan, furnish reasonable information requested by the local planning commission relative to the master plans of the state agency which may affect the locality's comprehensive plan. Each state agency shall collaborate and cooperate with the local planning commission, when requested, in the preparation of the comprehensive plan to the end that the local comprehensive plan will coordinate the interests and responsibilities of all concerned. The state agency shall notify the chief administrative officer of the locality when updates to its land use plans are completed and available.

C. Every state agency responsible for the construction, operation or maintenance of public facilities within the Commonwealth shall send a notice addressed to the chief administrative officer of every locality in which the agency intends to undertake a capital project involving new construction costing at least $500,000. The notice shall occur at the initiation of the environmental impact report process. This notice shall include a project description and a point of contact with contact information for the project. A notice shall also be given during the planning phase of the project and prior to preparation of construction and site plans and shall inform localities that preliminary construction and site plans will be available for distribution, upon the request of the locality. Agencies shall not be required to give such notice prior to acquisition of property. The purpose of the notice and distribution is to enable the locality to evaluate the project for consistency with local ordinances other than building codes and to provide the locality with an opportunity to submit comments to the agency during the planning phase of a project. Upon receipt of a request from a locality, the state agency shall transmit a copy of the plans to the locality for comment.

D. Every institution of higher education responsible for the construction, operation or maintenance of public facilities within the Commonwealth shall send a notice addressed to the chief administrative officer of every locality in which the institution intends to undertake a capital project involving new construction costing at least $500,000. The notice shall occur at the initiation of the environmental impact report process. This notice shall include a project description and a point of contact with contact information for the project. A notice shall also be given during the planning phase of the project and prior to preparation of construction and site plans and shall inform the locality that preliminary construction and site plans will be available for distribution, upon request of the locality. Institutions shall not be required to give such notice prior to acquisition of property. The purpose of the notice and distribution is to enable the locality to evaluate the project for consistency with local ordinances other than building codes and to provide the locality with an opportunity to submit comments to the agency during the planning phase of a project. Upon receipt of a request from a locality, the institution shall transmit a copy of the plans to the locality for comment.

E. Every electric utility that is responsible for the construction, operation, and maintenance of electric transmission lines of 150 kilovolts or more shall furnish reasonable information requested by the local planning commission having authority to prepare a comprehensive plan within the utility's certificated service area relative to any electric transmission line of 150 kilovolts or more that may affect the locality's comprehensive plan. If the locality seeks to include the designation of corridors or routes for electric transmission lines of 150 kilovolts or more in its comprehensive plan, the local planning commission shall give the electric utility a reasonable opportunity for consultation about such corridors or routes. The electric utility shall notify the chief administrative officer of every locality in which the electric utility plans to undertake construction of any electric transmission line of 150 kilovolts or more, prior to the filing of any application for approval of such construction with the State Corporation Commission, of its intention to file any such application and shall give the locality a reasonable opportunity for consultation about such line.

F. Nothing in this section shall be construed to require any state agency or electric utility to duplicate any submission required to be made by the agency or the electric utility to a locality under any other provision of law.

G. Nothing herein shall be deemed to abridge the authority of any state agency or the State Corporation Commission regarding the facilities now or hereafter coming under its jurisdiction. However, failure of any state agency to strictly comply with subsection C will justify entry of an injunction on behalf of the locality.

H. The provisions of this section shall not apply to highway, transit or other projects, as provided in subsection B of § 10.1-1188.

I. The provisions of this section shall not apply to the entering of any option by any state agency or electric utility for any projects listed in subsection C, D or E.

1993, c. 786, § 15.1-428.1; 1997, c. 587; 2001, c. 281; 2007, c. 761; 2011, c. 699.



§ 15.2-2203. Existing planning commissions and boards of zoning appeals; validation of plans previously adopted

Upon the effective date of this chapter, planning commissions, by whatever name designated, and boards of zoning appeals heretofore established shall continue to operate as though created under the terms of this chapter. All actions lawfully taken by such commissions and boards are hereby validated and continued in effect until amended or repealed in accordance with this chapter.

The adoption of a comprehensive or master plan or any general development plans under the authority of prior acts is hereby validated and shall continue in effect until amended under the provisions of this chapter.

Code 1950, § 15-961.2; 1962, c. 407, § 15.1-429; 1975, c. 641; 1997, c. 587.



§ 15.2-2204. Advertisement of plans, ordinances, etc.; joint public hearings; written notice of certain amendments

A. Plans or ordinances, or amendments thereof, recommended or adopted under the powers conferred by this chapter need not be advertised in full, but may be advertised by reference. Every such advertisement shall contain a descriptive summary of the proposed action and a reference to the place or places within the locality where copies of the proposed plans, ordinances or amendments may be examined.

The local planning commission shall not recommend nor the governing body adopt any plan, ordinance or amendment thereof until notice of intention to do so has been published once a week for two successive weeks in some newspaper published or having general circulation in the locality; however, the notice for both the local planning commission and the governing body may be published concurrently. The notice shall specify the time and place of hearing at which persons affected may appear and present their views, not less than five days nor more than 21 days after the second advertisement appears in such newspaper. The local planning commission and governing body may hold a joint public hearing after public notice as set forth hereinabove. If a joint hearing is held, then public notice as set forth above need be given only by the governing body. The term "two successive weeks" as used in this paragraph shall mean that such notice shall be published at least twice in such newspaper with not less than six days elapsing between the first and second publication. After enactment of any plan, ordinance or amendment, further publication thereof shall not be required.

B. When a proposed amendment of the zoning ordinance involves a change in the zoning map classification of 25 or fewer parcels of land, then, in addition to the advertising as required by subsection A, written notice shall be given by the local planning commission, or its representative, at least five days before the hearing to the owner or owners, their agent or the occupant, of each parcel involved; to the owners, their agent or the occupant, of all abutting property and property immediately across the street or road from the property affected, including those parcels which lie in other localities of the Commonwealth; and, if any portion of the affected property is within a planned unit development, then to such incorporated property owner's associations within the planned unit development that have members owning property located within 2,000 feet of the affected property as may be required by the commission or its agent. However, when a proposed amendment to the zoning ordinance involves a tract of land not less than 500 acres owned by the Commonwealth or by the federal government, and when the proposed change affects only a portion of the larger tract, notice need be given only to the owners of those properties that are adjacent to the affected area of the larger tract. Notice sent by registered or certified mail to the last known address of such owner as shown on the current real estate tax assessment books or current real estate tax assessment records shall be deemed adequate compliance with this requirement. If the hearing is continued, notice shall be remailed. Costs of any notice required under this chapter shall be taxed to the applicant.

When a proposed amendment of the zoning ordinance involves a change in the zoning map classification of more than 25 parcels of land, or a change to the applicable zoning ordinance text regulations that decreases the allowed dwelling unit density of any parcel of land, then, in addition to the advertising as required by subsection A, written notice shall be given by the local planning commission, or its representative, at least five days before the hearing to the owner, owners, or their agent of each parcel of land involved, provided, however, that written notice of such changes to zoning ordinance text regulations shall not have to be mailed to the owner, owners, or their agent of lots shown on a subdivision plat approved and recorded pursuant to the provisions of Article 6 (§ 15.2-2240 et seq.) where such lots are less than 11,500 square feet. One notice sent by first class mail to the last known address of such owner as shown on the current real estate tax assessment books or current real estate tax assessment records shall be deemed adequate compliance with this requirement, provided that a representative of the local commission shall make affidavit that such mailings have been made and file such affidavit with the papers in the case. Nothing in this subsection shall be construed as to invalidate any subsequently adopted amendment or ordinance because of the inadvertent failure by the representative of the local commission to give written notice to the owner, owners or their agent of any parcel involved.

The governing body may provide that, in the case of a condominium or a cooperative, the written notice may be mailed to the unit owners' association or proprietary lessees' association, respectively, in lieu of each individual unit owner.

Whenever the notices required hereby are sent by an agency, department or division of the local governing body, or their representative, such notices may be sent by first class mail; however, a representative of such agency, department or division shall make affidavit that such mailings have been made and file such affidavit with the papers in the case.

A party's actual notice of, or active participation in, the proceedings for which the written notice provided by this section is required shall waive the right of that party to challenge the validity of the proceeding due to failure of the party to receive the written notice required by this section.

C. When a proposed comprehensive plan or amendment thereto; a proposed change in zoning map classification; or an application for special exception for a change in use or to increase by greater than 50 percent of the bulk or height of an existing or proposed building, but not including renewals of previously approved special exceptions, involves any parcel of land located within one-half mile of a boundary of an adjoining locality of the Commonwealth, then, in addition to the advertising and written notification as required by this section, written notice shall also be given by the local commission, or its representative, at least 10 days before the hearing to the chief administrative officer, or his designee, of such adjoining locality.

D. When (i) a proposed comprehensive plan or amendment thereto, (ii) a proposed change in zoning map classification, or (iii) an application for special exception for a change in use involves any parcel of land located within 3,000 feet of a boundary of a military base, military installation, military airport, excluding armories operated by the Virginia National Guard, or licensed public-use airport then, in addition to the advertising and written notification as required by this section, written notice shall also be given by the local commission, or its representative, at least 30 days before the hearing to the commander of the military base, military installation, military airport, or owner of such public-use airport, and the notice shall advise the military commander or owner of such public-use airport of the opportunity to submit comments or recommendations.

E. The adoption or amendment prior to July 1, 1996, of any plan or ordinance under the authority of prior acts shall not be declared invalid by reason of a failure to advertise or give notice as may be required by such act or by this chapter, provided a public hearing was conducted by the governing body prior to such adoption or amendment. Every action contesting a decision of a locality based on a failure to advertise or give notice as may be required by this chapter shall be filed within 30 days of such decision with the circuit court having jurisdiction of the land affected by the decision. However, any litigation pending prior to July 1, 1996, shall not be affected by the 1996 amendment to this section.

F. Notwithstanding any contrary provision of law, general or special, the City of Richmond may cause such notice to be published in any newspaper of general circulation in the city.

G. When a proposed comprehensive plan or amendment of an existing plan designates or alters previously designated corridors or routes for electric transmission lines of 150 kilovolts or more, written notice shall also be given by the local planning commission, or its representative, at least 10 days before the hearing to each electric utility with a certificated service territory that includes all or any part of such designated electric transmission corridors or routes.

H. When any applicant requesting a written order, requirement, decision, or determination from the zoning administrator, other administrative officer, or a board of zoning appeals that is subject to the appeal provisions contained in § 15.2-2311 or 15.2-2314, is not the owner or the agent of the owner of the real property subject to the written order, requirement, decision or determination, written notice shall be given to the owner of the property within 10 days of the receipt of such request. Such written notice shall be given by the zoning administrator or other administrative officer or, at the direction of the administrator or officer, the requesting applicant shall be required to give the owner such notice and to provide satisfactory evidence to the zoning administrator or other administrative officer that the notice has been given. Written notice mailed to the owner at the last known address of the owner as shown on the current real estate tax assessment books or current real estate tax assessment records shall satisfy the notice requirements of this subsection.

This subsection shall not apply to inquiries from the governing body, planning commission, or employees of the locality made in the normal course of business.

Code 1950, § 15-961.4; 1962, c. 407, § 15.1-431; 1964, c. 632; 1968, cc. 354, 714; 1973, cc. 117, 334; 1974, cc. 100, 570; 1975, c. 641; 1976, c. 642; 1977, c. 65; 1982, c. 291; 1990, c. 61; 1992, cc. 353, 757; 1993, cc. 128, 734; 1994, c. 774; 1995, c. 178; 1996, cc. 613, 667; 1997, c. 587; 2001, c. 406; 2002, c. 634; 2004, cc. 539, 799; 2005, c. 514; 2007, cc. 761, 813; 2011, c. 457; 2012, c. 548; 2013, cc. 149, 213.



§ 15.2-2205. Additional notice of planning or zoning matters

Any locality may give, in addition to any specific notice required by law, notice by direct mail or any other means of any planning or zoning matter it deems appropriate.

1980, c. 545, § 15.1-33.1; 1981, c. 266; 1997, c. 587.



§ 15.2-2206. When locality may require applicant to give notice; how given

Any locality may by ordinance require that a person applying to the local governing body, local planning commission or board of zoning appeals pursuant to this chapter be responsible for all required notices. The locality shall require that notice be given as provided by § 15.2-2204.

The locality may provide that, in the case of a condominium or of a cooperative, the written notice may be mailed to the unit owners' association or proprietary lessee's association, respectively, in lieu of each individual unit owner.

The applicant may rely upon records of the local real estate assessor's office to ascertain the names of persons entitled to notice.

A certification of notice and a listing of the persons to whom notice has been sent shall be supplied by the applicant as required by the local governing body at least five days prior to the first hearing.

The governing body shall allow any person entitled to notice to waive such right in writing.

Nothing herein shall be construed so as to affect the validity of any ordinance or amendment adopted prior to July 1, 1992.

1992, c. 517, § 15.1-431.1; 1997, c. 587.



§ 15.2-2207. Public notice of juvenile residential care facilities in certain localities

In any locality without an applicable zoning ordinance, the local governing body may provide by ordinance that any party desiring to establish a public or private detention home, group home or other residential care facility for children in need of services or for delinquent or alleged delinquent youth must first provide public notice and participate in a public hearing in accordance with § 15.2-2204.

1994, c. 372, § 15.1-503.4; 1997, c. 587.



§ 15.2-2208. Restraining violations of chapter

A. Any violation or attempted violation of this chapter, or of any regulation adopted hereunder may be restrained, corrected, or abated as the case may be by injunction or other appropriate proceeding.

B. At any time after the filing of an injunction or other appropriate proceeding to restrain, correct, or abate a zoning ordinance violation and where the owner of the real property is a party to such proceeding, the zoning administrator or governing body may record a memorandum of lis pendens pursuant to § 8.01-268. Any memorandum of lis pendens admitted to record in an action to enforce a zoning ordinance shall expire after 180 days. If the local government has initiated an enforcement proceeding against the owner of the real property and such owner subsequently transfers the ownership of the real property to an entity in which the owner holds an ownership interest greater than 50 percent, the pending enforcement proceeding shall continue to be enforced against the owner.

Code 1950, §§ 15-840, 15-851, 15-969; 1962, c. 407, § 15.1-499; 1997, c. 587; 2008, c. 583.



§ 15.2-2208.1. Damages for unconstitutional grant or denial by locality of certain permits and approvals

A. Notwithstanding any other provision of law, general or special, any applicant aggrieved by the grant or denial by a locality of any approval or permit, however described or delineated, including a special exception, special use permit, conditional use permit, rezoning, site plan, plan of development, and subdivision plan, where such grant included, or denial was based upon, an unconstitutional condition pursuant to the United States Constitution or the Constitution of Virginia, shall be entitled to an award of compensatory damages and to an order remanding the matter to the locality with a direction to grant or issue such permits or approvals without the unconstitutional condition and may be entitled to reasonable attorney fees and court costs.

B. In any proceeding, once an unconstitutional condition has been proven by the aggrieved applicant to have been a factor in the grant or denial of the approval or permit, the court shall presume, absent clear and convincing evidence to the contrary, that such applicant's acceptance of or refusal to accept the unconstitutional condition was the controlling basis for such impermissible grant or denial provided only that the applicant objected to the condition in writing prior to such grant or denial.

C. Any action brought pursuant to this section shall be filed with the circuit court having jurisdiction of the land affected or the greater part thereof, and the court shall hear and determine the case as soon as practical, provided that such action is filed within the time limit set forth in subsection C or D of § 15.2-2259, subsection D or E of § 15.2-2260, or subsection F of § 15.2-2285, as may be applicable.

2014, cc. 671, 717.



§ 15.2-2209. Civil penalties for violations of zoning ordinance

Notwithstanding subdivision A 5 of § 15.2-2286, any locality may adopt an ordinance which establishes a uniform schedule of civil penalties for violations of specified provisions of the zoning ordinance. The schedule of offenses shall not include any zoning violation resulting in injury to any persons, and the existence of a civil penalty shall not preclude action by the zoning administrator under subdivision A 4 of § 15.2-2286 or action by the governing body under § 15.2-2208.

This schedule of civil penalties shall be uniform for each type of specified violation, and the penalty for any one violation shall be a civil penalty of not more than $200 for the initial summons and not more than $500 for each additional summons. Each day during which the violation is found to have existed shall constitute a separate offense. However, specified violations arising from the same operative set of facts shall not be charged more frequently than once in any 10-day period, and a series of specified violations arising from the same operative set of facts shall not result in civil penalties which exceed a total of $5,000. Designation of a particular zoning ordinance violation for a civil penalty pursuant to this section shall be in lieu of criminal sanctions, and except for any violation resulting in injury to persons, such designation shall preclude the prosecution of a violation as a criminal misdemeanor, provided, however, that when such civil penalties total $5,000 or more, the violation may be prosecuted as a criminal misdemeanor.

The zoning administrator or his deputy may issue a civil summons as provided by law for a scheduled violation. Any person summoned or issued a ticket for a scheduled violation may make an appearance in person or in writing by mail to the department of finance or the treasurer of the locality prior to the date fixed for trial in court. Any person so appearing may enter a waiver of trial, admit liability, and pay the civil penalty established for the offense charged. Such persons shall be informed of their right to stand trial and that a signature to an admission of liability will have the same force and effect as a judgment of court.

If a person charged with a scheduled violation does not elect to enter a waiver of trial and admit liability, the violation shall be tried in the general district court in the same manner and with the same right of appeal as provided for by law. In any trial for a scheduled violation authorized by this section, it shall be the burden of the locality to show the liability of the violator by a preponderance of the evidence. If the violation remains uncorrected at the time of the admission of liability or finding of liability, the court may order the violator to abate or remedy the violation in order to comply with the zoning ordinance. Except as otherwise provided by the court for good cause shown, any such violator shall abate or remedy the violation within a period of time as determined by the court, but not later than six months of the date of admission of liability or finding of liability. Each day during which the violation continues after the court-ordered abatement period has ended shall constitute a separate offense. An admission of liability or finding of liability shall not be a criminal conviction for any purpose.

No provision herein shall be construed to allow the imposition of civil penalties (i) for activities related to land development or (ii) for violation of any provision of a local zoning ordinance relating to the posting of signs on public property or public rights-of-way.

1985, c. 417, § 15.1-499.1; 1986, c. 97; 1987, cc. 78, 99; 1988, cc. 513, 813, 869, 895; 1989, c. 566; 1990, cc. 473, 495; 1992, c. 298; 1993, c. 823; 1994, c. 342; 1995, c. 494; 1996, c. 421; 1997, c. 587; 2003, c. 192; 2006, c. 248; 2008, c. 727.



§ 15.2-2209.1. Extension of approvals to address housing crisis

A. Notwithstanding the time limits for validity set out in § 15.2-2260 or 15.2-2261, or the provisions of subsection F of § 15.2-2260, any subdivision plat valid under § 15.2-2260 and outstanding as of January 1, 2011, and any recorded plat or final site plan valid under § 15.2-2261 and outstanding as of January 1, 2011, shall remain valid until July 1, 2017, or such later date provided for by the terms of the locality's approval, local ordinance, resolution or regulation, or for a longer period as agreed to by the locality. Any other plan or permit associated with such plat or site plan extended by this subsection shall likewise be extended for the same time period.

B. Notwithstanding any other provision of this chapter, for any valid special exception, special use permit, or conditional use permit outstanding as of January 1, 2011, and related to new residential or commercial development, any deadline in the exception permit, or in the local zoning ordinance that requires the landowner or developer to commence the project or to incur significant expenses related to improvements for the project within a certain time, shall be extended until July 1, 2017, or longer as agreed to by the locality. The provisions of this subsection shall not apply to any requirement that a use authorized pursuant to a special exception, special use permit, conditional use permit, or other agreement or zoning action be terminated or ended by a certain date or within a set number of years.

C. Notwithstanding any other provision of this chapter, for any rezoning action approved pursuant to § 15.2-2297, 15.2-2298, or 15.2-2303, valid and outstanding as of January 1, 2011, and related to new residential or commercial development, any proffered condition that requires the landowner or developer to incur significant expenses upon an event related to a stage or level of development shall be extended until July 1, 2017, or longer as agreed to by the locality. However, the extensions in this subsection shall not apply (i) to land or right-of-way dedications pursuant to § 15.2-2297, 15.2-2298, or 15.2-2303, (ii) when completion of the event related to the stage or level of development has occurred, or (iii) to events required to occur on a specified date certain or within a specified time period. Any proffered condition included in a special exception, special use permit, or conditional use permit shall only be extended if it satisfies the provisions of this subsection.

D. The extension of validity provided in subsection A and the extension of certain deadlines as provided in subsection B shall not be effective unless any unreleased performance bonds and agreements or other financial guarantees of completion of public improvements in or associated with the proposed development are continued in force; however, if the locality has enacted a bonding moratorium or deferral option, the performance bonds and agreements or other financial guarantees of completion may be waived or modified by the locality, in which case the extension of validity provided in subsection A and the extension of certain deadlines provided in subsection B shall apply. The landowner or developer must comply with the terms of any bonding moratorium or deferral agreement with the locality in order for the extensions referred to in this subsection to be effective.

2009, c. 196; 2011, c. 272; 2012, c. 508.



§ 15.2-2209.2. Public infrastructure maintenance bonds

In order to protect existing public infrastructure, the City of Charlottesville may by ordinance require public infrastructure maintenance bonds from developers and property owners in conjunction with the construction of single-family and two-family homes in instances where the provisions of a subdivision ordinance are not applicable and all required performance and maintenance bonds have been released. Such maintenance bonds shall not exceed an amount reasonably necessary to maintain and repair publicly owned streets, sidewalks, and infrastructure depicted or provided for in the approved plan, plat, permit application, or similar document for which such bond is applicable, on site or immediately adjacent to the construction, and shall not be used for the purpose of repairing damage to infrastructure that preexisted the construction, unless otherwise agreed upon by the developer, property owner, and the locality. The maximum bond shall not exceed $5,000 and shall only be required at the time of issuance of a certificate of occupancy. The ordinance shall make provision for the inspection of bonded improvements within five business days of completion and the release of any performance guarantee within five business days of such inspection.

2011, cc. 692, 711.



§ 15.2-2210. Creation of local planning commissions; participation in planning district commissions or joint local commissions

Every locality shall by resolution or ordinance create a local planning commission in order to promote the orderly development of the locality and its environs. In accomplishing the objectives of § 15.2-2200 the local planning commissions shall serve primarily in an advisory capacity to the governing bodies.

Any locality may participate in a planning district commission in accordance with Chapter 42 (§ 15.2-4200 et seq.) of this title or a joint local commission in accordance with § 15.2-2219.

1975, c. 641, § 15.1-427.1; 1997, c. 587.



§ 15.2-2211. Cooperation of local planning commissions and other agencies

The planning commission of any locality may cooperate with local planning commissions or legislative and administrative bodies and officials of other localities so as to coordinate planning and development among the localities. The planning commission of any locality shall consult with the installation commander of any military installation that will be affected by potential development within the locality so as to reasonably protect the military installation against any adverse effects that might be caused by the development. Planning commissions may appoint committees and may adopt rules as needed to effect such cooperation. Planning commissions may also cooperate with state and federal officials, departments and agencies. Planning commissions may request from such departments and agencies, and such departments and agencies of the Commonwealth shall furnish, such reasonable information which may affect the planning and development of the locality.

Code 1950, § 15-961.1; 1962, c. 407, § 15.1-428; 1975, c. 641; 1997, c. 587; 2013, cc. 149, 213.



§ 15.2-2212. Qualifications, appointment, removal, terms and compensation of members of local planning commissions

A local planning commission shall consist of not less than five nor more than fifteen members, appointed by the governing body, all of whom shall be residents of the locality, qualified by knowledge and experience to make decisions on questions of community growth and development; provided, that at least one-half of the members so appointed shall be owners of real property. The local governing body may require each member of the commission to take an oath of office.

One member of the commission may be a member of the governing body of the locality, and one member may be a member of the administrative branch of government of the locality. The term of each of these two members shall be coextensive with the term of office to which he has been elected or appointed, unless the governing body, at the first regular meeting each year, appoints others to serve as their representatives. The remaining members of the commission first appointed shall serve respectively for terms of one year, two years, three years, and four years, divided equally or as nearly equal as possible between the membership. Subsequent appointments shall be for terms of four years each. The local governing bodies may establish different terms of office for initial and subsequent appointments including terms of office that are concurrent with those of the appointing governing body. Vacancies shall be filled by appointment for the unexpired term only.

Members may be removed for malfeasance in office. Notwithstanding the foregoing provision, a member of a local planning commission may be removed from office by the local governing body without limitation in the event that the commission member is absent from any three consecutive meetings of the commission, or is absent from any four meetings of the commission within any 12-month period. In either such event, a successor shall be appointed by the governing body for the unexpired portion of the term of the member who has been removed.

The local governing body may provide for compensation to commission members for their services, reimbursement for actual expenses incurred, or both.

Code 1950, §§ 15-901, 15-916, 15-963; 1956, cc. 282, 497; 1960, c. 309; 1962, c. 407, § 15.1-437; 1973, c. 160; 1974, c. 521; 1986, c. 208; 1988, c. 256; 1997, c. 587; 2006, c. 687.



§ 15.2-2213. Advisory members

A member of a local planning commission may, with the consent of both governing bodies, serve as an advisory member of the local planning commission of a contiguous locality.

Code 1950, § 15-963.1; 1962, c. 407, § 15.1-438; 1997, c. 587.



§ 15.2-2214. Meetings

The local planning commission shall fix the time for holding regular meetings. The commission, by resolution adopted at a regular meeting, may also fix the day or days to which any meeting shall be continued if the chairman, or vice-chairman if the chairman is unable to act, finds and declares that weather or other conditions are such that it is hazardous for members to attend the meeting. Such finding shall be communicated to the members and the press as promptly as possible. All hearings and other matters previously advertised for such meeting shall be conducted at the continued meeting and no further advertisement is required. The commission shall cause a copy of such resolution to be inserted in a newspaper having general circulation in the locality at least seven days prior to the first meeting held pursuant to the adopted schedule.

Commissions shall meet at least every two months. However, in any locality with a population of not more than 7,500, the commission shall be required to meet at least once each year.

Special meetings of the commission may be called by the chairman or by two members upon written request to the secretary. The secretary shall mail to all members, at least five days in advance of a special meeting, a written notice fixing the time and place of the meeting and the purpose thereof.

Written notice of a special meeting is not required if the time of the special meeting has been fixed at a regular meeting, or if all members are present at the special meeting or file a written waiver of notice.

Code 1950, § 15-963.2; 1962, c. 407, § 15.1-439; 1990, c. 664; 1997, c. 587; 2003, c. 403.



§ 15.2-2215. Quorum majority vote

A majority of the members shall constitute a quorum and no action of the local planning commission shall be valid unless authorized by a majority vote of those present and voting.

Code 1950, § 15-963.3; 1962, c. 407, § 15.1-440; 1974, c. 99; 1975, c. 641; 1997, c. 587.



§ 15.2-2216. Facilities for holding of meetings and preservation of documents; appropriations for expenses

The governing body may provide the local planning commission with facilities for the holding of meetings and the preservation of plans, maps, documents and accounts, and may appropriate funds needed to defray the expenses of the commission.

Code 1950, § 15-963.4; 1962, c. 407, § 15.1-441; 1997, c. 587.



§ 15.2-2217. Officers, employees and consultants; expenditures; rules and records; special surveys

The local planning commission shall elect from the appointed members a chairman and a vice-chairman, whose terms shall be for one year. If authorized by the governing body the commission may (i) create and fill such other offices as it deems necessary; (ii) appoint such employees and staff as it deems necessary for its work; and (iii) contract with consultants for such services as it requires. The expenditures of the commission, exclusive of gifts or grants, shall be within the amounts appropriated for such purpose by the governing body.

The commission shall adopt rules for the transaction of business and shall keep a record of its transactions which shall be a public record. Upon request of the commission, the governing body or other public officials may, from time to time, for the purpose of special surveys under the direction of the commission, assign or detail to it any members of the staffs of county or municipal administrative departments, or such governing body or other public official may direct any such department employee to make for the commission special surveys or studies requested by the local commission.

Code 1950, § 15-963.5; 1962, c. 407, § 15.1-442; 1997, c. 587.



§ 15.2-2218. County planning commission serving as commission of town

The governing body of any town may designate, with the consent of the governing body of a contiguous county, by ordinance, the county planning commission as the local planning commission of the town.

A county commission designated as a town commission shall have all the powers and duties granted under this chapter to a local planning commission.

Any town designating a county commission as its local planning commission may contract annually to pay the county a proportionate part of the expenses properly chargeable for the planning service rendered the town, and any such payments may be appropriated to the county planning commission in addition to any funds budgeted for planning purposes.

Code 1950, §§ 15-900, 15-903, 15-963.6; 1950, p. 487; 1962, c. 407, § 15.1-443; 1997, c. 587.



§ 15.2-2219. Joint local planning commissions

Any one or more adjoining or adjacent counties or municipalities including any municipality within any such county may by agreement provide for a joint local planning commission for any two or more of such counties and municipalities. The agreement shall provide for the number of members of the commission and how they shall be appointed, in what proportion the expenses of the commission shall be borne by the participating localities, and any other matters pertinent to the operation of the commission as the joint local planning commission for the localities. Any commission so created shall have, as to each participating locality, the powers and duties granted to and imposed upon local planning commissions under this chapter.

Code 1950, §§ 15-900, 15-903, 15-963.6; 1950, p. 487; 1962, c. 407, § 15.1-443; 1997, c. 587.



§ 15.2-2220. Duplicate planning commission authorized for certain local governments

The Cities of Chesapeake and Hampton may by ordinance establish a duplicate planning commission solely for the purpose of considering matters arising from the provisions of the Chesapeake Bay Preservation Act (§ 62.1-44.15:67 et seq.). Sections 15.2-2210 through 15.2-2222 shall apply to the commission, mutatis mutandis.

The procedure, timing requirements and appeal to the circuit court set forth in §§ 15.2-2258 through 15.2-2261 shall apply to the considerations of this commission, mutatis mutandis.

To distinguish the planning commission authorized by this section from planning commissions required by § 15.2-2210, the commission established hereunder shall have the words "Chesapeake Bay Preservation" in its title.

The governing body of a city that establishes a commission pursuant to this section, in its sole discretion by ordinance, may abolish the duplicate planning commission.

1993, c. 738, § 15.1-502.1; 1997, c. 587; 2007, c. 813.



§ 15.2-2221. Duties of commissions

To effectuate this chapter, the local planning commission shall:

1. Exercise general supervision of, and make regulations for, the administration of its affairs;

2. Prescribe rules pertaining to its investigations and hearings;

3. Supervise its fiscal affairs and responsibilities, under rules and regulations as prescribed by the governing body;

4. Keep a complete record of its proceedings; and be responsible for the custody and preservation of its papers and documents;

5. Make recommendations and an annual report to the governing body concerning the operation of the commission and the status of planning within its jurisdiction;

6. Prepare, publish and distribute reports, ordinances and other material relating to its activities;

7. Prepare and submit an annual budget in the manner prescribed by the governing body of the county or municipality; and

8. If deemed advisable, establish an advisory committee or committees.

Code 1950, § 15-963.7; 1962, c. 407, § 15.1-444; 1997, c. 587.



§ 15.2-2222. Expenditures; gifts and donations

The local planning commission may expend, under regular local procedure as provided by law, sums appropriated to it for its purposes and activities.

A locality may accept gifts and donations for commission purposes. Any moneys so accepted shall be deposited with the appropriate governing body in a special nonreverting commission fund to be available for expenditure by the commission for the purpose designated by the donor. The disbursing officer of the locality may issue warrants against such special fund only upon vouchers signed by the chairman and the secretary of the commission.

Code 1950, §§ 15-905, 15-917, 15-963.8; 1962, c. 407, § 15.1-445; 1997, c. 587.



§ 15.2-2222.1. Coordination of state and local transportation planning

A. 1. Prior to adoption of any comprehensive plan pursuant to § 15.2-2223, any part of a comprehensive plan pursuant to § 15.2-2228, or any amendment to any comprehensive plan as described in § 15.2-2229, the locality shall submit such plan or amendment to the Department of Transportation for review and comment if the plan or amendment will substantially affect transportation on state-controlled highways as defined by regulations promulgated by the Department. The Department's comments on the proposed plan or amendment shall relate to plans and capacities for construction of transportation facilities affected by the proposal.

2. If the submitting locality is located within Planning District 8, the Department of Transportation shall also determine the extent to which the proposed plan or amendment will increase traffic congestion or, to the extent feasible, reduce the mobility of citizens in the event of a homeland security emergency and shall include such information as part of its comments on the proposed plan or amendment. Further, to the extent that such information is readily available, the Department shall also include in its comments an assessment of the measures and estimate of the costs necessary to mitigate or ameliorate the congestion or reduction in mobility attributable to the proposed plan or amendment.

3. Within 30 days of receipt of such proposed plan or amendment, the Department may request, and the locality shall agree to, a meeting between the Department and the local planning commission or other agent to discuss the plan or amendment, which discussions shall continue as long as the participants may deem them useful. The Department shall make written comments within 90 days after receipt of the plan or amendment, or by such later deadline as may be agreed to by the parties in the discussions.

B. Upon submission to, or initiation by, a locality of a proposed rezoning under § 15.2-2286, 15.2-2297, 15.2-2298, or 15.2-2303, the locality shall submit the proposal to the Department of Transportation within 10 business days of receipt thereof if the proposal will substantially affect transportation on state-controlled highways. Such application shall include a traffic impact statement if required by local ordinance or pursuant to regulations promulgated by the Department. Within 45 days of its receipt of such traffic impact statement, the Department shall either (i) provide written comment on the proposed rezoning to the locality or (ii) schedule a meeting, to be held within 60 days of its receipt of the proposal, with the local planning commission or other agent and the rezoning applicant to discuss potential modifications to the proposal to address any concerns or deficiencies. The Department's comments on the proposed rezoning shall be based upon the comprehensive plan, regulations and guidelines of the Department, engineering and design considerations, any adopted regional or statewide plans and short and long term traffic impacts on and off site. The Department shall complete its initial review of the rezoning proposal within 45 days, and its final review within 120 days, after it receives the rezoning proposal from the locality. Notwithstanding the foregoing provisions of this subsection, such review by the Department shall be of a more limited nature and scope in cases of rezoning a property consistent with a local comprehensive plan that has already been reviewed by the Department as provided in this section.

C. If a locality has not received written comments within the timeframes specified in subsection B, the locality may assume that the Department has no comments.

D. The review requirements set forth in this section shall be supplemental to, and shall not affect, any requirement for review by the Department of Transportation or the locality under any other provision of law. Nothing in this section shall be deemed to prohibit any additional consultations concerning land development or transportation facilities that may occur between the Department and localities as a result of existing or future administrative practice or procedure, or by mutual agreement.

E. The Department shall impose fees and charges for the review of applications, plans and plats pursuant to subsections A and B, and such fees and charges shall not exceed $1,000 for each review. However, no fee shall be charged to a locality or other public agency. Furthermore, no fee shall be charged by the Department to a citizens' organization or neighborhood association that proposes comprehensive plan amendments through its local planning commission or local governing body.

2006, cc. 527, 563; 2007, c. 792; 2010, c. 121; 2011, cc. 647, 888; 2012, c. 770; 2014, c. 766.



§ 15.2-2223. Comprehensive plan to be prepared and adopted; scope and purpose

A. The local planning commission shall prepare and recommend a comprehensive plan for the physical development of the territory within its jurisdiction and every governing body shall adopt a comprehensive plan for the territory under its jurisdiction.

In the preparation of a comprehensive plan, the commission shall make careful and comprehensive surveys and studies of the existing conditions and trends of growth, and of the probable future requirements of its territory and inhabitants. The comprehensive plan shall be made with the purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the territory which will, in accordance with present and probable future needs and resources, best promote the health, safety, morals, order, convenience, prosperity and general welfare of the inhabitants, including the elderly and persons with disabilities.

The comprehensive plan shall be general in nature, in that it shall designate the general or approximate location, character, and extent of each feature, including any road improvement and any transportation improvement, shown on the plan and shall indicate where existing lands or facilities are proposed to be extended, widened, removed, relocated, vacated, narrowed, abandoned, or changed in use as the case may be.

B.1. As part of the comprehensive plan, each locality shall develop a transportation plan that designates a system of transportation infrastructure needs and recommendations that include the designation of new and expanded transportation facilities and that support the planned development of the territory covered by the plan and shall include, as appropriate, but not be limited to, roadways, bicycle accommodations, pedestrian accommodations, railways, bridges, waterways, airports, ports, and public transportation facilities. The plan shall recognize and differentiate among a hierarchy of roads such as expressways, arterials, and collectors. In developing the plan, the locality shall take into consideration how to align transportation infrastructure and facilities with affordable, accessible housing and community services that are located within the territory in order to facilitate community integration of the elderly and persons with disabilities. The Virginia Department of Transportation shall, upon request, provide localities with technical assistance in preparing such transportation plan.

2. The transportation plan shall include a map that shall show road and transportation improvements, including the cost estimates of such road and transportation improvements from the Virginia Department of Transportation, taking into account the current and future needs of residents in the locality while considering the current and future needs of the planning district within which the locality is situated.

3. The transportation plan, and any amendment thereto pursuant to § 15.2-2229, shall be consistent with the Commonwealth Transportation Board's Statewide Transportation Plan developed pursuant to § 33.2-353, the Six-Year Improvement Program adopted pursuant to subsection B of § 33.2-214, and the location of routes to be followed by roads comprising systems of state highways pursuant to subsection A of § 33.2-208. The locality shall consult with the Virginia Department of Transportation to assure such consistency is achieved. The transportation plan need reflect only those changes in the annual update of the Six-Year Improvement Program that are deemed to be significant new, expanded, or relocated roadways.

4. Prior to the adoption of the transportation plan or any amendment to the transportation plan, the locality shall submit such plan or amendment to the Department for review and comment. The Department shall conduct its review and provide written comments to the locality on the consistency of the transportation plan or any amendment to the provisions of subdivision 1. The Department shall provide such written comments to the locality within 90 days of receipt of the plan or amendment, or such other shorter period of time as may be otherwise agreed upon by the Department and the locality.

5. The locality shall submit a copy of the adopted transportation plan or any amendment to the transportation plan to the Department for informational purposes. If the Department determines that the transportation plan or amendment is not consistent with the provisions of subdivision 1, the Department shall notify the Commonwealth Transportation Board so that the Board may take appropriate action in accordance with subsection E of § 33.2-214.

6. Each locality's amendments or updates to its transportation plan as required by subdivisions 2 through 5 shall be made on or before its ongoing scheduled date for updating its transportation plan.

C. The comprehensive plan, with the accompanying maps, plats, charts, and descriptive matter, shall show the locality's long-range recommendations for the general development of the territory covered by the plan. It may include, but need not be limited to:

1. The designation of areas for various types of public and private development and use, such as different kinds of residential, including age-restricted, housing; business; industrial; agricultural; mineral resources; conservation; active and passive recreation; public service; flood plain and drainage; and other areas;

2. The designation of a system of community service facilities such as parks, sports playing fields, forests, schools, playgrounds, public buildings and institutions, hospitals, nursing homes, assisted living facilities, community centers, waterworks, sewage disposal or waste disposal areas, and the like;

3. The designation of historical areas and areas for urban renewal or other treatment;

4. The designation of areas for the implementation of reasonable ground water protection measures;

5. A capital improvements program, a subdivision ordinance, a zoning ordinance and zoning district maps, mineral resource district maps and agricultural and forestal district maps, where applicable;

6. The location of existing or proposed recycling centers;

7. The location of military bases, military installations, and military airports and their adjacent safety areas; and

8. The designation of corridors or routes for electric transmission lines of 150 kilovolts or more.

D. The comprehensive plan shall include the designation of areas and implementation of measures for the construction, rehabilitation and maintenance of affordable housing, which is sufficient to meet the current and future needs of residents of all levels of income in the locality while considering the current and future needs of the planning district within which the locality is situated.

1975, c. 641, § 15.1-446.1; 1976, c. 650; 1977, c. 228; 1988, c. 268; 1989, c. 532; 1990, c. 19; 1993, cc. 116, 758; 1996, cc. 585, 600; 1997, c. 587; 2003, c. 811; 2004, cc. 691, 799; 2005, cc. 466, 699; 2006, cc. 527, 563, 564; 2007, c. 761; 2012, cc. 729, 733; 2013, cc. 561, 585, 646, 656; 2014, cc. 397, 443.



§ 15.2-2223.1. Comprehensive plan to include urban development areas

A. For purposes of this section:

"Commercial" means property devoted to usual and customary business purposes for the sale of goods and services and includes, but is not limited to, retail operations, hotels, motels and offices. "Commercial" does not include residential dwelling units, including apartments and condominiums, or agricultural or forestal production, or manufacturing, processing, assembling, storing, warehousing, or distributing.

"Commission" means the Commission on Local Government.

"Developable acreage," solely for the purposes of calculating density within the urban development area, means land that is not included in (i) existing parks, rights-of-way of arterial and collector streets, railways, and public utilities and (ii) other existing public lands and facilities.

"Population growth" means the difference in population from the next-to-latest to the latest decennial census year, based on population reported by the United States Bureau of the Census. In computing its population growth, a locality may exclude the inmate population of any new or expanded correctional facility that opened within the time period between the two censuses.

"Urban development area" means an area designated by a locality that is (i) appropriate for higher density development due to its proximity to transportation facilities, the availability of a public or community water and sewer system, or a developed area and (ii) to the extent feasible, to be used for redevelopment or infill development.

B. Any locality may amend its comprehensive plan to incorporate one or more urban development areas.

1. Urban development areas are areas that may be appropriate for development at a density on the developable acreage of at least four single-family residences, six townhouses, or 12 apartments, condominium units, or cooperative units per acre, and an authorized floor area ratio of at least 0.4 per acre for commercial development, any proportional combination thereof, or any other combination or arrangement that is adopted by a locality in meeting the intent of this section.

2. The urban development areas designated by a locality may be sufficient to meet projected residential and commercial growth in the locality for an ensuing period of at least 10 but not more than 20 years, which may include phasing of development within the urban development areas. Where an urban development area in a county with the urban county executive form of government includes planned or existing rail transit, the planning horizon may be for an ensuing period of at least 10 but not more than 40 years. Future residential and commercial growth shall be based on official estimates of either the Weldon Cooper Center for Public Service of the University of Virginia, the Virginia Employment Commission, the United States Bureau of the Census, or other official government projections required for federal transportation planning purposes.

3. The boundaries and size of each urban development area shall be reexamined and, if necessary, revised every five years in conjunction with the review of the comprehensive plan and in accordance with the most recent available population growth estimates and projections.

4. The boundaries of each urban development area shall be identified in the locality's comprehensive plan and shall be shown on future land use maps contained in such comprehensive plan.

5. Urban development areas, if designated, shall incorporate principles of traditional neighborhood design, which may include but need not be limited to (i) pedestrian-friendly road design, (ii) interconnection of new local streets with existing local streets and roads, (iii) connectivity of road and pedestrian networks, (iv) preservation of natural areas, (v) mixed-use neighborhoods, including mixed housing types, with affordable housing to meet the projected family income distributions of future residential growth, (vi) reduction of front and side yard building setbacks, and (vii) reduction of subdivision street widths and turning radii at subdivision street intersections.

6. The comprehensive plan shall describe any financial and other incentives for development in the urban development areas.

7. A portion of one or more urban development areas may be designated as a receiving area for any transfer of development rights program established by the locality.

C. No locality that has amended its comprehensive plan in accordance with this section shall limit or prohibit development pursuant to existing zoning or shall refuse to consider any application for rezoning based solely on the fact that the property is located outside the urban development area.

D. Localities shall consult with adjacent localities, as well as the relevant planning district commission and metropolitan planning organization, in establishing the appropriate size and location of urban development areas to promote orderly and efficient development of their region.

E. Any county that amends its comprehensive plan pursuant to subsection B may designate one or more urban development areas in any incorporated town within such county, if the council of the town has also amended its comprehensive plan to designate the same areas as urban development areas with at least the same density designated by the county. However, if a town has established an urban development area within its corporate boundaries, the county within which the town is located shall not include the town's projected population and commercial growth when initially determining or reexamining the size and boundary of any other urban development area within the county.

F. To the extent possible, federal, state and local transportation, housing, water and sewer facility, economic development, and other public infrastructure funding for new and expanded facilities shall be directed to designated urban development areas or to such similar areas that accommodate growth in a manner consistent with this section.

2007, c. 896; 2009, c. 327; 2010, cc. 465, 528; 2011, c. 561; 2012, cc. 192, 518, 805, 836.



§ 15.2-2223.2. Comprehensive plan to include coastal resource management guidance

Beginning in 2013, any locality in Tidewater Virginia, as defined in § 62.1-44.15:68, shall incorporate the guidance developed by the Virginia Institute of Marine Science pursuant to subdivision 9 of § 28.2-1100 into the next scheduled review of its comprehensive plan. The Department of Conservation and Recreation, Virginia Marine Resources Commission, and the Virginia Institute of Marine Science shall provide technical assistance to any such locality upon request.

2011, c. 885.



§ 15.2-2223.3. Comprehensive plan shall incorporate strategies to combat projected sea-level rise and recurrent flooding

Beginning July 1, 2015, any locality included in the Hampton Roads Planning District Commission shall incorporate into the next scheduled and all subsequent reviews of its comprehensive plan strategies to combat projected relative sea-level rise and recurrent flooding. Such review shall be coordinated with the other localities in the Hampton Roads Planning District Commission. The Department of Conservation and Recreation, the Department of Emergency Management, the Marine Resources Commission, Old Dominion University, and the Virginia Institute of Marine Science shall provide technical assistance to any such locality upon request. Where federal regulations as effective July 1, 2015 require a local hazard mitigation plan for participation in the Federal Emergency Management Agency (FEMA) National Flood Insurance Program, such a plan may also be incorporated into the comprehensive plan. For a locality not participating in the FEMA Community Rating System, the comprehensive plan may include an action plan and time frame for such participation.

2015, c. 186.



§ 15.2-2224. Surveys and studies to be made in preparation of plan; implementation of plan

A. In the preparation of a comprehensive plan, the local planning commission shall survey and study such matters as the following:

1. Use of land, preservation of agricultural and forestal land, production of food and fiber, characteristics and conditions of existing development, trends of growth or changes, natural resources, historic areas, ground water, surface water, geologic factors, population factors, employment, environmental and economic factors, existing public facilities, drainage, flood control and flood damage prevention measures, dam break inundation zones and potential impacts to downstream properties to the extent that information concerning such information exists and is available to the local planning authority, the transmission of electricity, road improvements, and any estimated cost thereof, transportation facilities, transportation improvements, and any cost thereof, the need for affordable housing in both the locality and planning district within which it is situated, and any other matters relating to the subject matter and general purposes of the comprehensive plan.

However, if a locality chooses not to survey and study historic areas, then the locality shall include historic areas in the comprehensive plan, if such areas are identified and surveyed by the Department of Historic Resources. Furthermore, if a locality chooses not to survey and study mineral resources, then the locality shall include mineral resources in the comprehensive plan, if such areas are identified and surveyed by the Department of Mines, Minerals and Energy. The requirement to study the production of food and fiber shall apply only to those plans adopted on or after January 1, 1981.

2. Probable future economic and population growth of the territory and requirements therefor.

B. The comprehensive plan shall recommend methods of implementation and shall include a current map of the area covered by the comprehensive plan. Unless otherwise required by this chapter, the methods of implementation may include but need not be limited to:

1. An official map;

2. A capital improvements program;

3. A subdivision ordinance;

4. A zoning ordinance and zoning district maps;

5. A mineral resource map;

6. A recreation and sports resource map; and

7. A map of dam break inundation zones.

Code 1950, § 15-964.1; 1962, c. 407, § 15.1-447; 1975, c. 641; 1977, c. 228; 1980, c. 322; 1981, c. 418; 1988, c. 438; 1990, c. 97; 1991, c. 280; 1993, cc. 758, 770; 1996, cc. 585, 600; 1997, c. 587; 2006, c. 564; 2007, c. 761; 2008, c. 491.



§ 15.2-2225. Notice and hearing on plan; recommendation by local planning commission to governing body; posting of plan on website

Prior to the recommendation of a comprehensive plan or any part thereof, the local planning commission shall (i) post the comprehensive plan or part thereof that is to be considered for recommendation on a website that is maintained by the commission or on any other website on which the commission generally posts information, and that is available to the public or that clearly describes how the public may access information regarding the plan or part thereof being considered for recommendation, (ii) give notice in accordance with § 15.2-2204, and (iii) hold a public hearing on the plan. After the public hearing, the commission may approve, amend and approve, or disapprove the plan. Upon approval, the commission shall by resolution recommend the plan, or part thereof, to the governing body and a copy shall be certified to the governing body. Any comprehensive plan or part thereof approved by the commission pursuant to this section shall be posted on a website that is maintained by the commission or on any other website on which the commission generally posts information, and that is available to the public or that clearly describes how the public may access information regarding the plan or part thereof approved by the commission and certified to the governing body. Inadvertent failure to post information on a website in accordance with this section shall not invalidate action taken by the local planning commission following notice and public hearing as required herein.

Code 1950, §§ 15-908, 15-921, 15-922, 15-964.2, 15-964.3; 1958, c. 389; 1962, c. 407, § 15.1-448, 15.1-449; 1968, c. 735; 1975, c. 641; 1976, c. 642; 1997, c. 587; 2009, c. 605.



§ 15.2-2226. Adoption or disapproval of plan by governing body

After certification of the plan or part thereof, the governing body shall post the comprehensive plan or part thereof certified by the local planning commission on a website that is maintained by the governing body or on any other website on which the governing body generally posts information, and that is available to the public or that clearly describes how the public may access information regarding the plan or part thereof being considered for adoption. After a public hearing with notice as required by § 15.2-2204, the governing body shall proceed to a consideration of the plan or part thereof and shall approve and adopt, amend and adopt, or disapprove the plan. In acting on the plan or part thereof, or any amendments to the plan, the governing body shall act within ninety days of the local planning commission's recommending resolution. Any comprehensive plan or part thereof adopted by the governing body pursuant to this section shall be posted on a website that is maintained by the local governing body or on any other website on which the governing body generally posts information, and that is available to the public or that clearly describes how the public may access information regarding the plan or part thereof adopted by the local governing body. Inadvertent failure to post information on a website in accordance with this section shall not invalidate action taken by the governing body following notice and public hearing as required herein.

Code 1950, § 15-964.4; 1962, c. 407, § 15.1-450; 1975, c. 641; 1976, c. 642; 1997, c. 587; 2000, c. 893; 2009, c. 605.



§ 15.2-2227. Return of plan to local planning commission; resubmission

If the governing body disapproves the plan, then it shall be returned to the local planning commission for its reconsideration, with a written statement of the reasons for its disapproval.

The commission shall have sixty days in which to reconsider the plan and resubmit it, with any changes, to the governing body.

Code 1950, § 15-964.5; 1962, c. 407, § 15.1-451; 1997, c. 587.



§ 15.2-2228. Adoption of parts of plan

As the work of preparing the comprehensive plan progresses, the local planning commission may, from time to time, recommend, and the governing body approve and adopt, parts thereof. Any such part shall cover one or more major sections or divisions of the locality or one or more functional matters.

Code 1950, §§ 15-906, 15-921, 15-964.6; 1958, c. 389; 1962, c. 407, § 15.1-452; 1997, c. 587.



§ 15.2-2229. Amendments

After the adoption of a comprehensive plan, all amendments to it shall be recommended, and approved and adopted, respectively, as required by § 15.2-2204. If the governing body desires an amendment, it may prepare such amendment and refer it to the local planning commission for public hearing or direct the local planning commission to prepare an amendment and submit it to public hearing within 60 days or such longer timeframe as may be specified after written request by the governing body. In acting on any amendments to the plan, the governing body shall act within 90 days of the local planning commission's recommending resolution. If the local planning commission fails to make a recommendation on the amendment within the aforesaid timeframe, the governing body may conduct a public hearing, which shall be advertised as required by § 15.2-2204.

Code 1950, §§ 15-908, 15-921, 15-964.7; 1958, c. 389; 1962, c. 407, § 15.1-453; 1975, c. 641; 1997, c. 587; 2000, c. 893; 2010, c. 821.



§ 15.2-2230. Plan to be reviewed at least once every five years

At least once every five years the comprehensive plan shall be reviewed by the local planning commission to determine whether it is advisable to amend the plan.

Code 1950, § 15-964.8; 1962, c. 407, § 15.1-454; 1975, c. 641; 1997, c. 587.



§ 15.2-2230.1. Public facilities study

In addition to reviewing the comprehensive plan, the planning commission may make a study of the public facilities, including existing facilities, which would be needed if the comprehensive plan is fully implemented. The study may include estimations of the annual prospective operating costs for such facilities and any revenues, including tax revenues, that may be generated by such facilities. For purposes of the study, public facilities may include but need not be limited to water and sewer lines and treatment plants, schools, public safety facilities, streets and highways. The planning commission may forward the study to the local governing body or any other local, regional, state or federal agency that the planning commission believes might benefit from its findings. The study shall also be forwarded to any utility companies or franchised cable operators that may be impacted by such public facilities. The utility companies, the franchised cable operators, and the locality shall cooperate and coordinate in the relocation of such utilities and cable lines as may be appropriate to avoid unnecessary delays in the construction of public facilities and capital projects by the affected localities, consistent with the service obligations of the utility companies and franchised cable operators. For purposes of this section, the term "utility company" shall not include a municipal utility that operates outside its locality's boundaries.

1998, c. 609; 2012, c. 553.



§ 15.2-2231. Inclusion of incorporated towns in county plan; inclusion of adjacent unincorporated territory in municipal plan

Any county plan may include planning of incorporated towns to the extent to which, in the county local planning commission's judgment, it is related to planning of the unincorporated territory of the county as a whole. However, the plan shall not be considered as a comprehensive plan for any incorporated town unless recommended by the town commission, if any, and adopted by the governing body of the town.

Any municipal plan may include the planning of adjacent unincorporated territory to the extent to which, in the municipal local planning commission's judgment, it is related to the planning of the incorporated territory of the municipality. However, the plan shall not be considered as a comprehensive plan for such unincorporated territory unless recommended by the county commission and approved and adopted by the governing body of the county.

Code 1950, §§ 15-922, 15-964.9; 1962, c. 407, § 15.1-455; 1997, c. 587.



§ 15.2-2232. Legal status of plan

A. Whenever a local planning commission recommends a comprehensive plan or part thereof for the locality and such plan has been approved and adopted by the governing body, it shall control the general or approximate location, character and extent of each feature shown on the plan. Thereafter, unless a feature is already shown on the adopted master plan or part thereof or is deemed so under subsection D, no street or connection to an existing street, park or other public area, public building or public structure, public utility facility or public service corporation facility other than a railroad facility or an underground natural gas or underground electric distribution facility of a public utility as defined in subdivision (b) of § 56-265.1 within its certificated service territory, whether publicly or privately owned, shall be constructed, established or authorized, unless and until the general location or approximate location, character, and extent thereof has been submitted to and approved by the commission as being substantially in accord with the adopted comprehensive plan or part thereof. In connection with any such determination, the commission may, and at the direction of the governing body shall, hold a public hearing, after notice as required by § 15.2-2204. Following the adoption of the Statewide Transportation Plan by the Commonwealth Transportation Board pursuant to § 33.2-353 and written notification to the affected local governments, each local government through which one or more of the designated corridors of statewide significance traverses, shall, at a minimum, note such corridor or corridors on the transportation plan map included in its comprehensive plan for information purposes at the next regular update of the transportation plan map. Prior to the next regular update of the transportation plan map, the local government shall acknowledge the existence of corridors of statewide significance within its boundaries.

B. The commission shall communicate its findings to the governing body, indicating its approval or disapproval with written reasons therefor. The governing body may overrule the action of the commission by a vote of a majority of its membership. Failure of the commission to act within 60 days of a submission, unless the time is extended by the governing body, shall be deemed approval. The owner or owners or their agents may appeal the decision of the commission to the governing body within 10 days after the decision of the commission. The appeal shall be by written petition to the governing body setting forth the reasons for the appeal. The appeal shall be heard and determined within 60 days from its filing. A majority vote of the governing body shall overrule the commission.

C. Widening, narrowing, extension, enlargement, vacation or change of use of streets or public areas shall likewise be submitted for approval, but paving, repair, reconstruction, improvement, drainage or similar work and normal service extensions of public utilities or public service corporations shall not require approval unless such work involves a change in location or extent of a street or public area.

D. Any public area, facility or use as set forth in subsection A which is identified within, but not the entire subject of, a submission under either § 15.2-2258 for subdivision or subdivision A 8 of § 15.2-2286 for development or both may be deemed a feature already shown on the adopted master plan, and, therefore, excepted from the requirement for submittal to and approval by the commission or the governing body; provided, that the governing body has by ordinance or resolution defined standards governing the construction, establishment or authorization of such public area, facility or use or has approved it through acceptance of a proffer made pursuant to § 15.2-2303.

E. Approval and funding of a public telecommunications facility on or before July 1, 2012, by the Virginia Public Broadcasting Board pursuant to Article 12 (§ 2.2-2426 et seq.) of Chapter 24 of Title 2.2 or after July 1, 2012, by the Board of Education pursuant to § 22.1-20.1 shall be deemed to satisfy the requirements of this section and local zoning ordinances with respect to such facility with the exception of television and radio towers and structures not necessary to house electronic apparatus. The exemption provided for in this subsection shall not apply to facilities existing or approved by the Virginia Public Telecommunications Board prior to July 1, 1990. The Board of Education shall notify the governing body of the locality in advance of any meeting where approval of any such facility shall be acted upon.

F. On any application for a telecommunications facility, the commission's decision shall comply with the requirements of the Federal Telecommunications Act of 1996. Failure of the commission to act on any such application for a telecommunications facility under subsection A submitted on or after July 1, 1998, within 90 days of such submission shall be deemed approval of the application by the commission unless the governing body has authorized an extension of time for consideration or the applicant has agreed to an extension of time. The governing body may extend the time required for action by the local commission by no more than 60 additional days. If the commission has not acted on the application by the end of the extension, or by the end of such longer period as may be agreed to by the applicant, the application is deemed approved by the commission.

Code 1950, §§ 15-909, 15-923, 15-964.10; 1958, c. 389; 1960, c. 567; 1962, c. 407, § 15.1-456; 1964, c. 528; 1966, c. 596; 1968, c. 290; 1975, c. 641; 1976, c. 291; 1978, c. 584; 1982, c. 39; 1987, c. 312; 1989, c. 532; 1990, c. 633; 1997, cc. 587, 858; 1998, c. 683; 2007, c. 801; 2009, cc. 670, 690; 2012, cc. 803, 835.



§ 15.2-2233. Maps to be prepared in localities; what map shall show

In localities where no official map exists, or where an existing official map is incomplete, the local planning commission may make, or cause to be made, a map showing the location of any:

1. Legally established public street, alley, walkway, waterway, and public area of the locality; and

2. Future or proposed public street, alley, walkway, waterway and public area.

No future or proposed street or street line, waterway, nor public area, shall be shown on an official map unless and until the centerline of the street, the course of the waterway, or the metes and bounds of the public area, have been fixed or determined in relation to known, fixed and permanent monuments by a physical survey or aerial photographic survey thereof. In addition to the centerline of each street, the map shall indicate the width of the right-of-way thereof. Local planning commissions are hereby empowered to make or cause to be made the surveys required herein.

After adoption by the governing body of an official map, the local governing body may acquire in any way permitted by law property which is or may be needed for the construction of any street, alley, walkway, waterway or public area shown on the map. When an application for a building permit is made to a locality for an area shown on the official map as a future or proposed right-of-way, the locality shall have sixty days to either grant or deny the building permit. If the permit is denied for the sole purpose of acquiring the property, the locality has 120 days from the date of denial to acquire the property, either through negotiation or by filing condemnation proceedings. If the locality has not acted within the 120 day period, the building permit shall be issued to the applicant provided all other requirements of law have been met.

Code 1950, § 15-965; 1962, c. 407, § 15.1-458; 1976, c. 619; 1988, c. 436; 1995, c. 264; 1997, c. 587.



§ 15.2-2234. Adoption; filing in office of clerk of court

After the official map has been prepared and recommended by the local planning commission it shall be certified by the commission to the governing body of the locality. The governing body may then approve and adopt the map by a majority vote of its membership and publish it as the official map of the locality. No official map shall be adopted by the governing body or have any effect until approved by ordinance duly passed by the governing body of the locality after a public hearing, preceded by public notice as required by § 15.2-2204.

Within thirty days after adoption of the official map the governing body shall cause it to be filed in the office of the clerk of the circuit court.

Code 1950, § 15-965.1; 1962, c. 407, § 15.1-459; 1997, c. 587.



§ 15.2-2235. Additions and modifications

The governing body may by ordinance make, from time to time, other additions to or modifications of the official map by placing thereon the location of any proposed street, street widening, street vacation, waterway, impounding structures and their dam break inundation zones, or public area in accordance with the procedures applicable to the locality.

Prior to making any such additions or modifications to the official map, the governing body shall refer the additions or modifications to the local planning commission for its consideration. The commission shall take action on the proposed additions or modifications within sixty days and report its recommendations to the governing body.

Upon receipt of the report of the commission, the governing body shall hold a public hearing on the proposed addition or modification to the official map and shall give notice of the hearing in accordance with § 15.2-2204. All such reports of the commission, when delivered to the governing body, shall be available for public inspection.

Any ordinance embodying additions to or modifications of the official map shall be adopted by at least the vote required for original adoption of the official map. After the public hearing and the final passage of such ordinance, the additions or modifications shall become a part of the official map of the locality. All changes, additions or modifications of the official map shall be filed with the clerk of the court as provided in § 15.2-2234.

Code 1950, § 15-965.2; 1962, c. 407, § 15.1-460; 1988, c. 436; 1997, c. 587; 2008, c. 491.



§ 15.2-2236. Periodic review and readoption

The official map and any additions thereto or modifications thereof shall be reviewed within five years from the date of adoption or readoption of the map by the governing body. The procedure by the local planning commission and the governing body in connection with the review shall conform to that prescribed as to original adoption of the map. Neither the official map nor any additions thereto or modifications thereof shall be of any force or effect for more than five years after adoption or readoption of the map unless readopted by the governing body.

Code 1950, § 15-965; 1962, c. 407, § 15.1-461; 1997, c. 587.



§ 15.2-2237. Consultation with Commonwealth Transportation Board; copies of map and ordinance to be sent to Commonwealth Transportation Board

During the preparation of an official map the local planning commission shall consult with the Commonwealth Transportation Board or its local representative as to any streets under the jurisdiction of the Board, and prior to recommendation of the map to the governing body it shall submit the map to the Board for comment. Any recommendations of the Board, not incorporated in the official map, shall be forwarded to the governing body when the map is recommended by the commission. When any locality has adopted an official map in accordance with the terms of this chapter a certified copy of the map and ordinance adopting it shall be sent to the Board.

Code 1950, § 15-965.4; 1962, c. 407, § 15.1-462; 1988, c. 436; 1997, c. 587.



§ 15.2-2238. Authority of counties under Article 2 (§ 33.2-705 et seq.) of Chapter 7 not affected

The provisions of this article shall not affect the exercise of the authority contained in Article 2 (§ 33.2-705 et seq.) of Chapter 7 by counties that have withdrawn their roads from the secondary state highway system.

Code 1950, § 15-965.5; 1962, c. 407, § 15.1-463; 1997, c. 587.



§ 15.2-2239. Local planning commissions to prepare and submit annually capital improvement programs to governing body or official charged with preparation of budget

A local planning commission may, and at the direction of the governing body shall, prepare and revise annually a capital improvement program based on the comprehensive plan of the locality for a period not to exceed the ensuing five years. The commission shall submit the program annually to the governing body, or to the chief administrative officer or other official charged with preparation of the budget for the locality, at such time as it or he shall direct. The capital improvement program shall include the commission's recommendations, and estimates of cost of the facilities and life cycle costs, including any road improvement and any transportation improvement the locality chooses to include in its capital improvement plan and as provided for in the comprehensive plan, and the means of financing them, to be undertaken in the ensuing fiscal year and in a period not to exceed the next four years, as the basis of the capital budget for the locality. In the preparation of its capital budget recommendations, the commission shall consult with the chief administrative officer or other executive head of the government of the locality, the heads of departments and interested citizens and organizations and shall hold such public hearings as it deems necessary.

Localities may use value engineering for any capital project. For purposes of this section, "value engineering" has the same meaning as that in § 2.2-1133.

Code 1950, § 15-966; 1962, c. 407, § 15.1-464; 1975, c. 641; 1976, c. 650; 1996, c. 553; 1997, c. 587; 2006, c. 565; 2011, c. 658.



§ 15.2-2240. Localities to adopt ordinances regulating subdivision and development of land

The governing body of every locality shall adopt an ordinance to assure the orderly subdivision of land and its development.

Code 1950, §§ 15-781, 15-967; 1950, p. 183; 1962, c. 407, § 15.1-465; 1975, c. 641; 1997, c. 587.



§ 15.2-2241. Mandatory provisions of a subdivision ordinance

A. A subdivision ordinance shall include reasonable regulations and provisions that apply to or provide:

1. For plat details which shall meet the standard for plats as adopted under § 42.1-82 of the Virginia Public Records Act (§ 42.1-76 et seq.);

2. For the coordination of streets within and contiguous to the subdivision with other existing or planned streets within the general area as to location, widths, grades and drainage, including, for ordinances and amendments thereto adopted on or after January 1, 1990, for the coordination of such streets with existing or planned streets in existing or future adjacent or contiguous to adjacent subdivisions;

3. For adequate provisions for drainage and flood control, for adequate provisions related to the failure of impounding structures and impacts within dam break inundation zones, and other public purposes, and for light and air, and for identifying soil characteristics;

4. For the extent to which and the manner in which streets shall be graded, graveled or otherwise improved and water and storm and sanitary sewer and other public utilities or other community facilities are to be installed;

5. For the acceptance of dedication for public use of any right-of-way located within any subdivision or section thereof, which has constructed or proposed to be constructed within the subdivision or section thereof, any street, curb, gutter, sidewalk, bicycle trail, drainage or sewerage system, waterline as part of a public system or other improvement dedicated for public use, and maintained by the locality, the Commonwealth, or other public agency, and for the provision of other site-related improvements required by local ordinances for vehicular ingress and egress, including traffic signalization and control, for public access streets, for structures necessary to ensure stability of critical slopes, and for storm water management facilities, financed or to be financed in whole or in part by private funds only if the owner or developer (i) certifies to the governing body that the construction costs have been paid to the person constructing such facilities or, at the option of the local governing body, presents evidence satisfactory to the governing body that the time for recordation of any mechanics lien has expired or evidence that any debt for said construction that may be due and owing is contested and further provides indemnity with adequate surety in an amount deemed sufficient by the governing body or its designated administrative agency; (ii) furnishes to the governing body a certified check or cash escrow in the amount of the estimated costs of construction or a personal, corporate or property bond, with surety satisfactory to the governing body or its designated administrative agency, in an amount sufficient for and conditioned upon the construction of such facilities, or a contract for the construction of such facilities and the contractor's bond, with like surety, in like amount and so conditioned; or (iii) furnishes to the governing body a bank or savings institution's letter of credit on certain designated funds satisfactory to the governing body or its designated administrative agency as to the bank or savings institution, the amount and the form. The amount of such certified check, cash escrow, bond, or letter of credit shall not exceed the total of the estimated cost of construction based on unit prices for new public or private sector construction in the locality and a reasonable allowance for estimated administrative costs, inflation, and potential damage to existing roads or utilities, which shall not exceed 10 percent of the estimated construction costs. If the owner or developer defaults on construction of such facilities, and such facilities are constructed by the surety or with funding from the aforesaid check, cash escrow, bond or letter of credit, the locality shall be entitled to retain or collect the allowance for administrative costs to the extent the costs of such construction do not exceed the total of the originally estimated costs of construction and the allowance for administrative costs. "Such facilities," as used in this section, means those facilities specifically provided for in this section.

If a developer records a final plat which may be a section of a subdivision as shown on an approved preliminary subdivision plat and furnishes to the governing body a certified check, cash escrow, bond, or letter of credit in the amount of the estimated cost of construction of the facilities to be dedicated within said section for public use and maintained by the locality, the Commonwealth, or other public agency, the developer shall have the right to record the remaining sections shown on the preliminary subdivision plat for a period of five years from the recordation date of any section, or for such longer period as the local commission or other agent may, at the approval, determine to be reasonable, taking into consideration the size and phasing of the proposed development, subject to the terms and conditions of this subsection and subject to engineering and construction standards and zoning requirements in effect at the time that each remaining section is recorded. In the event a governing body of a county, wherein the highway system is maintained by the Department of Transportation, has accepted the dedication of a road for public use and such road due to factors other than its quality of construction is not acceptable into the secondary system of state highways, then such governing body may, if so provided by its subdivision ordinance, require the subdivider or developer to furnish the county with a maintenance and indemnifying bond, with surety satisfactory to the governing body or its designated administrative agency, in an amount sufficient for and conditioned upon the maintenance of such road until such time as it is accepted into the secondary system of state highways. In lieu of such bond, the governing body or its designated administrative agency may accept a bank or savings institution's letter of credit on certain designated funds satisfactory to the governing body or its designated administrative agency as to the bank or savings institution, the amount and the form, or accept payment of a negotiated sum of money sufficient for and conditioned upon the maintenance of such road until such time as it is accepted into the secondary system of state highways and assume the subdivider's or developer's liability for maintenance of such road. "Maintenance of such road" as used in this section, means maintenance of the streets, curb, gutter, drainage facilities, utilities or other street improvements, including the correction of defects or damages and the removal of snow, water or debris, so as to keep such road reasonably open for public usage.

As used in this section, "designated administrative agency" means the planning commission of the locality or an agent designated by the governing body of the locality for such purpose as set forth in §§ 15.2-2258 through 15.2-2261;

6. For conveyance of common or shared easements to franchised cable television operators furnishing cable television and public service corporations furnishing cable television, gas, telephone and electric service to the proposed subdivision. Once a developer conveys an easement that will permit electric, cable or telephone service to be furnished to a subdivision, the developer shall, within 30 days after written request by a cable television operator or telephone service provider, grant an easement to that cable television operator or telephone service provider for the purpose of providing cable television and communications services to that subdivision, which easement shall be geographically coextensive with the electric service easement, or if only a telephone or cable service easement has been granted, then geographically coextensive with that telephone or cable service easement; however, the developer and franchised cable television operator or telephone service provider may mutually agree on an alternate location for an easement. If the final subdivision plat is recorded and does not include conveyance of a common or shared easement as provided herein, the local planning commission or agent designated by the governing body to review and act on submitted subdivision plats shall not be responsible to enforce the requirements of this subdivision;

7. For monuments of specific types to be installed establishing street and property lines;

8. That unless a plat is filed for recordation within six months after final approval thereof or such longer period as may be approved by the governing body, such approval shall be withdrawn and the plat marked void and returned to the approving official; however, in any case where construction of facilities to be dedicated for public use has commenced pursuant to an approved plan or permit with surety approved by the governing body or its designated administrative agency, or where the developer has furnished surety to the governing body or its designated administrative agency by certified check, cash escrow, bond, or letter of credit in the amount of the estimated cost of construction of such facilities, the time for plat recordation shall be extended to one year after final approval or to the time limit specified in the surety agreement approved by the governing body or its designated administrative agency, whichever is greater;

9. For the administration and enforcement of such ordinance, not inconsistent with provisions contained in this chapter, and specifically for the imposition of reasonable fees and charges for the review of plats and plans, and for the inspection of facilities required by any such ordinance to be installed; such fees and charges shall in no instance exceed an amount commensurate with the services rendered taking into consideration the time, skill and administrator's expense involved. All such charges heretofore made are hereby validated;

10. For reasonable provisions permitting a single division of a lot or parcel for the purpose of sale or gift to a member of the immediate family of the property owner in accordance with the provisions of § 15.2-2244; and

11. For the periodic partial and final complete release of any bond, escrow, letter of credit, or other performance guarantee required by the governing body under this section in accordance with the provisions of § 15.2-2245.

B. No locality shall require that any certified check, cash escrow, bond, letter of credit or other performance guarantee furnished pursuant to this chapter apply to, or include the cost of, any facility or improvement unless such facility or improvement is shown or described on the approved plat or plan of the project for which such guarantee is being furnished. Furthermore, the terms, conditions, and specifications contained in any agreement, contract, performance agreement, or similar document, however described or delineated, between a locality or its governing body and an owner or developer of property entered into pursuant to this chapter in conjunction with any performance guarantee, as described in this subsection, shall be limited to those items depicted or provided for in the approved plan, plat, permit application, or similar document for which such performance guarantee is applicable.

Code 1950, §§ 15-781, 15-967.1; 1950, p. 183; 1962, c. 407, § 15.1-466; 1970, c. 436; 1973, cc. 169, 480; 1975, c. 641; 1976, c. 270; 1978, cc. 429, 439, 440; 1979, cc. 183, 188, 395; 1980, cc. 379, 381; 1981, c. 348; 1983, cc. 167, 609; 1984, c. 111; 1985, cc. 422, 455; 1986, c. 54; 1987, c. 717; 1988, cc. 279, 735; 1989, cc. 332, 393, 403, 495; 1990, cc. 170, 176, 287, 708, 973; 1991, cc. 30, 47, 288, 538; 1992, c. 380; 1993, cc. 836, 846, 864; 1994, c. 421; 1995, cc. 386, 388, 389, 452, 457, 474; 1996, cc. 77, 325, 452, 456; 1997, cc. 587, 737; 2002, c. 517; 2004, c. 952; 2006, c. 670; 2008, cc. 491, 718; 2009, cc. 193, 194; 2010, cc. 149, 766; 2011, c. 512; 2012, c. 468.



§ 15.2-2241.1. Bonding requirements for the acceptance of dedication for public use of certain facilities

Notwithstanding the provisions of § 15.2-2241, provided the developer and the governing body have agreed on the delineation of sections within a proposed development, the developer shall not be required to furnish to the governing body a certified check, cash escrow, bond or letter of credit in the amount of the estimated cost of construction of facilities to be dedicated for public use within each section of the development until such time as construction plans are submitted for the section in which such facilities are to be located.

2007, c. 420.



§ 15.2-2242. Optional provisions of a subdivision ordinance

A subdivision ordinance may include:

1. Provisions for variations in or exceptions to the general regulations of the subdivision ordinance in cases of unusual situations or when strict adherence to the general regulations would result in substantial injustice or hardship.

2. A requirement (i) for the furnishing of a preliminary opinion from the applicable health official regarding the suitability of a subdivision for installation of subsurface sewage disposal systems where such method of sewage disposal is to be utilized in the development of a subdivision and (ii) that all buildings constructed on lots resulting from subdivision of a larger tract that abuts or adjoins a public water or sewer system or main shall be connected to that public water or sewer system or main subject to the provisions of § 15.2-2121.

3. A requirement that, in the event streets in a subdivision will not be constructed to meet the standards necessary for inclusion in the secondary system of state highways or for state street maintenance moneys paid to municipalities, the subdivision plat and all approved deeds of subdivision, or similar instruments, must contain a statement advising that the streets in the subdivision do not meet state standards and will not be maintained by the Department of Transportation or the localities enacting the ordinances. Grantors of any subdivision lots to which such statement applies must include the statement on each deed of conveyance thereof. However, localities in their ordinances may establish minimum standards for construction of streets that will not be built to state standards.

For streets constructed or to be constructed, as provided for in this subsection, a subdivision ordinance may require that the same procedure be followed as that set forth in provision 5 of § 15.2-2241. Further, the subdivision ordinance may provide that the developer's financial commitment shall continue until such time as the local government releases such financial commitment in accordance with provision 11 of § 15.2-2241.

4. Reasonable provision for the voluntary funding of off-site road improvements and reimbursements of advances by the governing body. If a subdivider or developer makes an advance of payments for or construction of reasonable and necessary road improvements located outside the property limits of the land owned or controlled by him, the need for which is substantially generated and reasonably required by the construction or improvement of his subdivision or development, and such advance is accepted, the governing body may agree to reimburse the subdivider or developer from such funds as the governing body may make available for such purpose from time to time for the cost of such advance together with interest, which shall be excludable from gross income for federal income tax purposes, at a rate equal to the rate of interest on bonds most recently issued by the governing body on the following terms and conditions:

a. The governing body shall determine or confirm that the road improvements were substantially generated and reasonably required by the construction or improvement of the subdivision or development and shall determine or confirm the cost thereof, on the basis of a study or studies conducted by qualified traffic engineers and approved and accepted by the subdivider or developer.

b. The governing body shall prepare, or cause to be prepared, a report accepted and approved by the subdivider or developer, indicating the governmental services required to be furnished to the subdivision or development and an estimate of the annual cost thereof for the period during which the reimbursement is to be made to the subdivider or developer.

c. The governing body may make annual reimbursements to the subdivider or developer from funds made available for such purpose from time to time, including but not limited to real estate taxes assessed and collected against the land and improvements on the property included in the subdivision or development in amounts equal to the amount by which such real estate taxes exceed the annual cost of providing reasonable and necessary governmental services to such subdivision or development.

5. In Arlington County, Fairfax County, Loudoun County, and Prince William County, in any town located within such counties, in Bedford County, Pittsylvania County, Spotsylvania County, and Stafford County, or in the Cities of Alexandria, Fairfax, Falls Church, Hampton, Manassas, and Manassas Park, provisions for payment by a subdivider or developer of land of a pro rata share of the cost of reasonable and necessary road improvements, located outside the property limits of the land owned or controlled by him but serving an area having related traffic needs to which his subdivision or development will contribute, to reimburse an initial subdivider or developer who has advanced such costs or constructed such road improvements. Such ordinance may apply to road improvements constructed after July 1, 1988, in Fairfax County; in Arlington County, Loudoun County, and Prince William County, in any town located within such counties, in Bedford County, Pittsylvania County, Spotsylvania County, and Stafford County, or in the Cities of Alexandria, Fairfax, Falls Church, Hampton, Manassas, and Manassas Park, such ordinance may only apply to road improvements constructed after the effective date of such ordinance.

Such provisions shall provide for the adoption of a pro rata reimbursement plan which shall include reasonable standards to identify the area having related traffic needs, to determine the total estimated or actual cost of road improvements required to adequately serve the area when fully developed in accordance with the comprehensive plan or as required by proffered conditions, and to determine the proportionate share of such costs to be reimbursed by each subsequent subdivider or developer within the area, with interest (i) at the legal rate or (ii) at an inflation rate prescribed by a generally accepted index of road construction costs, whichever is less.

For any subdivision ordinance adopted pursuant to provision 5 of this section after February 1, 1993, no such payment shall be assessed or imposed upon a subsequent developer or subdivider if (i) prior to the adoption of a pro rata reimbursement plan the subsequent subdivider or developer has proffered conditions pursuant to § 15.2-2303 for offsite road improvements and such proffered conditions have been accepted by the locality, (ii) the locality has assessed or imposed an impact fee on the subsequent development or subdivision pursuant to Article 8 (§ 15.2-2317 et seq.) of Chapter 22, or (iii) the subsequent subdivider or developer has received final site plan, subdivision plan, or plan of development approval from the locality prior to the adoption of a pro rata reimbursement plan for the area having related traffic needs.

The amount of the costs to be reimbursed by a subsequent developer or subdivider shall be determined before or at the time the site plan or subdivision is approved. The ordinance shall specify that such costs are to be collected at the time of the issuance of a temporary or final certificate of occupancy or functional use and occupancy within the development, whichever shall come first. The ordinance also may provide that the required reimbursement may be paid (i) in lump sum, (ii) by agreement of the parties on installment at a reasonable rate of interest or rate of inflation, whichever is less, for a fixed number of years, or (iii) on such terms as otherwise agreed to by the initial and subsequent subdividers and developers.

Such ordinance provisions may provide that no certificate of occupancy shall be issued to a subsequent developer or subdivider until (i) the initial developer certifies to the locality that the subsequent developer has made the required reimbursement directly to him as provided above or (ii) the subsequent developer has deposited the reimbursement amount with the locality for transfer forthwith to the initial developer.

6. Provisions for establishing and maintaining access to solar energy to encourage the use of solar heating and cooling devices in new subdivisions. The provisions shall be applicable to a new subdivision only when so requested by the subdivider.

7. Provisions, in any town with a population between 14,500 and 15,000, granting authority to the governing body, in its discretion, to use funds escrowed pursuant to provision 5 of § 15.2-2241 for improvements similar to but other than those for which the funds were escrowed, if the governing body (i) obtains the written consent of the owner or developer who submitted the escrowed funds; (ii) finds that the facilities for which funds are escrowed are not immediately required; (iii) releases the owner or developer from liability for the construction or for the future cost of constructing those improvements for which the funds were escrowed; and (iv) accepts liability for future construction of these improvements. If such town fails to locate such owner or developer after making a reasonable attempt to do so, the town may proceed as if such consent had been granted. In addition, the escrowed funds to be used for such other improvement may only come from an escrow that does not exceed a principal amount of $30,000 plus any accrued interest and shall have been escrowed for at least five years.

8. Provisions for clustering of single-family dwellings and preservation of open space developments, which provisions shall comply with the requirements and procedures set forth in § 15.2-2286.1.

9. Provisions requiring that where a lot being subdivided or developed fronts on an existing street, and adjacent property on either side has an existing sidewalk, a locality may require the dedication of land for, and construction of, a sidewalk on the property being subdivided or developed, to connect to the existing sidewalk. Nothing in this paragraph shall alter in any way any authority of localities or the Department of Transportation to require sidewalks on any newly constructed street or highway.

10. Provisions for requiring and considering Phase I environmental site assessments based on the anticipated use of the property proposed for the subdivision or development that meet generally accepted national standards for such assessments, such as those developed by the American Society for Testing and Materials, and Phase II environmental site assessments, that also meet accepted national standards, such as, but not limited to, those developed by the American Society for Testing and Materials, if the locality deems such to be reasonably necessary, based on findings in the Phase I assessment, and in accordance with regulations of the United States Environmental Protection Agency and the American Society for Testing and Materials. A reasonable fee may be charged for the review of such environmental assessments. Such fees shall not exceed an amount commensurate with the services rendered, taking into consideration the time, skill, and administrative expense involved in such review.

11. Provisions for requiring disclosure and remediation of contamination and other adverse environmental conditions of the property prior to approval of subdivision and development plans.

12. Provisions, in any town located in the Northern Virginia Transportation District, granting authority to the governing body to require the dedication of land for sidewalk, curb, and gutter improvements on the property being subdivided or developed if the property is designated for such improvements on the locality's adopted pedestrian plan.

Code 1950, §§ 15-781, 15-967.1; 1950, p. 183; 1962, c. 407, § 15.1-466; 1970, c. 436; 1973, cc. 169, 480; 1975, c. 641; 1976, c. 270; 1978, cc. 429, 439, 440; 1979, cc. 183, 188, 395; 1980, cc. 379, 381; 1981, c. 348; 1983, cc. 167, 609; 1984, c. 111; 1985, cc. 422, 455; 1986, c. 54; 1987, c. 717; 1988, cc. 279, 735; 1989, cc. 332, 393, 403, 495; 1990, cc. 170, 176, 287, 708, 973; 1991, cc. 30, 47, 288, 538; 1992, c. 380; 1993, cc. 836, 846, 864; 1994, c. 421; 1995, cc. 386, 388, 389, 452, 457, 474; 1996, cc. 77, 325, 452, 456; 1997, c. 587; 2000, cc. 652, 711; 2002, c. 703; 2005, c. 567; 2006, cc. 421, 514, 533, 903; 2007, c. 813; 2014, c. 619.



§ 15.2-2243. Payment by subdivider of the pro rata share of the cost of certain facilities

A. A locality may provide in its subdivision ordinance for payment by a subdivider or developer of land of the pro rata share of the cost of providing reasonable and necessary sewerage, water, and drainage facilities, located outside the property limits of the land owned or controlled by the subdivider or developer but necessitated or required, at least in part, by the construction or improvement of the subdivision or development; however, no such payment shall be required until such time as the governing body or a designated department or agency thereof has established a general sewer, water, and drainage improvement program for an area having related and common sewer, water, and drainage conditions and within which the land owned or controlled by the subdivider or developer is located or the governing body has committed itself by ordinance to the establishment of such a program. Such regulations or ordinance shall set forth and establish reasonable standards to determine the proportionate share of total estimated cost of ultimate sewerage, water, and drainage facilities required to adequately serve a related and common area, when and if fully developed in accord with the adopted comprehensive plan, that shall be borne by each subdivider or developer within the area. Such share shall be limited to the amount necessary to protect water quality based upon the pollutant loading caused by the subdivision or development or to the proportion of such total estimated cost which the increased sewage flow, water flow, and/or increased volume and velocity of storm water runoff to be actually caused by the subdivision or development bears to total estimated volume and velocity of such sewage, water, and/or runoff from such area in its fully developed state. In calculating the pollutant loading caused by the subdivision or development or the volume and velocity of storm water runoff, the governing body shall take into account the effect of all on-site storm water facilities or best management practices constructed or required to be constructed by the subdivider or developer and give appropriate credit therefor.

B. Each such payment received shall be expended only for necessary engineering and related studies and the construction of those facilities identified in the established sewer, water, and drainage program; however, in lieu of such payment the governing body may provide for the posting of a personal, corporate or property bond, cash escrow or other method of performance guarantee satisfactory to it conditioned on payment at commencement of such studies or construction. The payments received shall be kept in a separate account for each of the individual improvement programs until such time as they are expended for the improvement program. All bonds, payments, cash escrows or other performance guarantees hereunder shall be released and used, with any interest earned, as a tax credit on the real estate taxes on the property if construction of the facilities identified in the established water, sewer and drainage programs is not commenced within twelve years from the date of the posting of the bond, payment, cash escrow or other performance guarantee.

C. Any funds collected for pro rata programs under this section prior to July 1, 1990, shall continue to be held in separate, interest bearing accounts for the project or projects for which the funds were collected and any interest from such accounts shall continue to accrue to the benefit of the subdivider or developer until such time as the project or projects are completed or until such time as a general sewer and drainage improvement program is established to replace a prior sewer and drainage improvement program. If such a general improvement program is established, the governing body of any locality may abolish any remaining separate accounts and require the transfer of the assets therein into a separate fund for the support of each of the established sewer, water, and drainage programs. Upon the transfer of such assets, subdividers and developers who had met the terms of any existing agreements made under a previous pro rata program shall receive any outstanding interest which has accrued up to the date of transfer, and such subdividers and developers shall be released from any further obligation under those existing agreements. All bonds, payments, cash escrows or other performance guarantees hereunder shall be released and used, with any interest earned, as a tax credit on the real estate taxes on the property if construction of the facilities identified in the established water, sewer and drainage programs is not commenced within twelve years from the date of the posting of the bond, payment, cash escrow or other performance guarantee.

Code 1950, §§ 15-781, 15-967.1; 1950, p. 183; 1962, c. 407, § 15.1-466; 1970, c. 436; 1973, cc. 169, 480; 1975, c. 641; 1976, c. 270; 1978, cc. 429, 439, 440; 1979, cc. 183, 188, 395; 1980, cc. 379, 381; 1981, c. 348; 1983, cc. 167, 609; 1984, c. 111; 1985, cc. 422, 455; 1986, c. 54; 1987, c. 717; 1988, cc. 279, 735; 1989, cc. 332, 393, 403, 495; 1990, cc. 170, 176, 287, 708, 973; 1991, cc. 30, 47, 288, 538; 1992, c. 380; 1993, cc. 836, 846, 864; 1994, c. 421; 1995, cc. 386, 388, 389, 452, 457, 474; 1996, cc. 77, 325, 452, 456; 1997, c. 587; 2001, c. 704.



§ 15.2-2243.1. Payment by developer or subdivider

A. If the Department of Conservation and Recreation determines that a plan of development proposed by a developer or subdivider is wholly or partially within a dam break inundation zone and would change the spillway design flood standards of an impounding structure pursuant to § 10.1-606.3, a locality shall require, prior to its final approval of a subdivision or development, that a developer or subdivider of land submit an engineering study in conformance with the Virginia Soil and Water Conservation Board's standards under the Virginia Dam Safety Act (§ 10.1-604 et seq.) and the Virginia Impounding Structure Regulations (4 VAC 50-20). The study shall provide a contract-ready cost estimate for conducting the upgrades. The Department of Conservation and Recreation shall verify that the study conforms to the Board's standards. Following receipt of a study, the Department shall have 15 days to determine whether the study is complete. The Department shall notify the developer or subdivider of any specific deficiencies that cause the study to be determined to be incomplete. Following a determination that a submission is complete, the Department shall notify the developer or subdivider of its approval or denial within 45 days. Any decision shall be communicated in writing and shall state the reasons for any disapproval.

B. Following the completion of the engineering studies in accordance with subsection A, and prior to any development within the dam break inundation zone, a locality shall require that a developer or subdivider of land pay 50 percent of the contract-ready costs for necessary upgrades to an impounding structure attributable to the development or subdivision, together with administrative fees not to exceed one percent of the total amount of payment required or $1,000, whichever is less. Necessary upgrades shall not include costs associated with routine operation, maintenance, and repair, nor shall necessary upgrades include repairs or upgrades to the impounding structure not made necessary by the proposed development or subdivision.

C. Where a payment under subsection B is required, such payment shall be made by the developer or subdivider in accordance with the following provisions:

1. A locality may elect to receive such payment. Upon receipt, payments shall be kept in a separate account by the locality for each individual improvement project until such time as they are expended for the improvement project; however, any funds not committed by the dam owner within six years of the time of deposit shall be refunded to the developer or subdivider. The locality may issue an extension of up to an additional four years for the use of the funds if the dam owner shows that sufficient progress is being made to justify the extension and the extension is approved by the Virginia Soil and Water Conservation Board prior to the expiration of the six-year period. Should the locality be unable to locate the developer or subdivider following a period of 12 months and the exercise of due diligence, the funds shall be deposited in the Dam Safety, Flood Prevention and Protection Assistance Fund for the provision of grants and loans. Any locality maintaining an account in accordance with this section may charge an administrative fee, not to exceed one percent of the total amount of payment received or $1,000, whichever is less.

2. If the locality elects not to receive such payment, any payments shall be made to the Dam Safety, Flood Prevention and Protection Assistance Fund pursuant to § 10.1-603.19:1. The funds shall be held by the Virginia Resources Authority for each improvement project until such time as they are expended for the improvement project; however, any funds not committed by the dam owner within six years of the time of deposit shall be refunded to the developer or subdivider. The Board may issue an extension of up to an additional four years for the use of the funds if the dam owner shows that sufficient progress is being made. Should the Department of Conservation and Recreation be unable to locate the developer or subdivider following a period of 12 months and the exercise of due diligence, the funds shall be deposited in the Dam Safety, Flood Prevention and Protection Assistance Fund for the provision of grants and loans. The Virginia Resources Authority shall not have any liability for the completion of any project associated with the moneys they manage in the Dam Safety, Flood Prevention and Protection Assistance Fund.

D. No locality shall be required to assume financial responsibility for upgrades except as an owner of an impounding structure.

E. The owner of the impounding structure shall retain all liability associated with upgrades in accordance with § 10.1-613.4.

2008, c. 491.



§ 15.2-2244. Provisions for subdivision of a lot for conveyance to a family member

A. In any county a subdivision ordinance shall provide for reasonable provisions permitting a single division of a lot or parcel for the purpose of sale or gift to a member of the immediate family of the property owner, including the family member's spouse, subject only to any express requirement contained in the Code of Virginia and to any requirement imposed by the local governing body that all lots of less than five acres have reasonable right-of-way of not less than 10 feet or more than 20 feet providing ingress and egress to a dedicated recorded public street or thoroughfare. Only one such division shall be allowed per family member, and shall not be for the purpose of circumventing this section. For the purpose of this subsection, a member of the immediate family is defined as any person who is a natural or legally defined offspring, stepchild, spouse, sibling, grandchild, grandparent, or parent of the owner. In addition, any such locality may include aunts, uncles, nieces and nephews in its definition of immediate family.

B. Notwithstanding subsection A, in a county having the urban county executive form of government, a subdivision ordinance shall provide for reasonable provisions permitting a single division of a lot or parcel for the purpose of sale or gift to a member of the immediate family of the property owner, subject only to any express requirement contained in the Code of Virginia and to any requirement imposed by the local governing body that all lots of less than five acres have frontage of not less than 10 feet or more than 20 feet on a dedicated recorded public street or thoroughfare. Only one such division shall be allowed per family member, and the division shall not be for the purpose of circumventing a local subdivision ordinance. For the purpose of this subsection, a member of the immediate family is defined as any person who is a natural or legally defined offspring or parent of the owner.

C. Notwithstanding subsections A and B, a subdivision ordinance may include reasonable provisions permitting divisions of lots or parcels for the purpose of sale or gift to a member of the immediate family of the property owner in (i) any county or city which has had population growth of 10 percent or more from the next-to-latest to latest decennial census year, based on population reported by the United States Bureau of the Census; (ii) any city or county adjoining such city or county; (iii) any towns located within such county; and (iv) any county contiguous with at least three such counties, and any town located in that county. Such divisions shall be subject to all requirements of the Code of Virginia and to any requirements imposed by the local governing body.

Code 1950, §§ 15-781, 15-967.1; 1950, p. 183; 1962, c. 407, § 15.1-466; 1970, c. 436; 1973, cc. 169, 480; 1975, c. 641; 1976, c. 270; 1978, cc. 429, 439, 440; 1979, cc. 183, 188, 395; 1980, cc. 379, 381; 1981, c. 348; 1983, cc. 167, 609; 1984, c. 111; 1985, cc. 422, 455; 1986, c. 54; 1987, c. 717; 1988, cc. 279, 735; 1989, cc. 332, 393, 403, 495; 1990, cc. 170, 176, 287, 708, 973; 1991, cc. 30, 47, 288, 538; 1992, c. 380; 1993, cc. 836, 846, 864; 1994, c. 421; 1995, cc. 386, 388, 389, 452, 457, 474; 1996, cc. 77, 325, 452, 456; 1997, cc. 587, 718; 1998, c. 457; 2008, cc. 340, 717; 2009, cc. 283, 465; 2010, c. 216.



§ 15.2-2244.1. Additional method for subdivision of a lot for conveyance to a family member

In addition to § 15.2-2244, a locality may include in its subdivision ordinance provisions permitting a single division of a lot or parcel for the purpose of sale or gift to a member of the immediate family, as defined in § 15.2-2244, of the property owner, if (i) the property has been owned for at least 15 consecutive years by the current owner or member of the immediate family and (ii) the property owner agrees to place a restrictive covenant on the subdivided property that would prohibit the transfer of the property to a nonmember of the immediate family for a period of 15 years. Notwithstanding the provisions of clause (ii), a locality may reduce or provide exceptions to the period of years prescribed in such clause when changed circumstances so require. Upon such modification of a restrictive covenant, a locality shall execute a writing reflecting such modification, which writing shall be recorded in accordance with § 17.1-227. The locality may require that the subdivided lot is no more than one acre and otherwise meets any other express requirement contained in the Code of Virginia or imposed by the local governing body.

2006, c. 456; 2007, c. 856.



§ 15.2-2244.2. Subdivision of a lot of property held in trust for a family member

In addition to §§ 15.2-2244 and 15.2-2244.1, a locality may include in its subdivision ordinance provisions permitting a single division of a lot or parcel for the purpose of sale or gift to a member of the immediate family, as defined in § 15.2-2244, of beneficiaries of a trust, of land held in trust. All trust beneficiaries must (i) be immediate family members as defined in § 15.2-2244, (ii) agree that the property should be subdivided, and (iii) agree to place a restrictive covenant on the subdivided property that would prohibit the transfer of the property to a nonmember of the immediate family for a period of 15 years. Notwithstanding the provisions of clause (iii), a locality may reduce or provide exceptions to the period of years prescribed in such clause when changed circumstances so require. Upon such modification of a restrictive covenant, a locality shall execute a writing reflecting such modification, which writing shall be recorded in accordance with § 17.1-227. The locality may require that the subdivided lot is no more than one acre and otherwise meets any other express requirement contained in the Code of Virginia or imposed by the local governing body.

2011, c. 141.



§ 15.2-2245. Provisions for periodic partial and final release of certain performance guarantees

A. A subdivision ordinance shall provide for the periodic partial and final complete release of any bond, escrow, letter of credit, or other performance guarantee required by the governing body under this article within thirty days after receipt of written notice by the subdivider or developer of completion of part or all of any public facilities required to be constructed hereunder unless the governing body or its designated administrative agency notifies the subdivider or developer in writing of nonreceipt of approval by an applicable state agency, or of any specified defects or deficiencies in construction and suggested corrective measures prior to the expiration of the thirty-day period. Any inspection of such public facilities shall be based solely upon conformance with the terms and conditions of the performance agreement and the approved design plan and specifications for the facilities for which the performance guarantee is applicable, and shall not include the approval of any person other than an employee of the governing body, its administrative agency, the Virginia Department of Transportation or other political subdivision or a person who has contracted with the governing body, its administrative agency, the Virginia Department of Transportation or other political subdivision.

B. If no such action is taken by the governing body or administrative agency within the time specified above, the request shall be deemed approved, and a partial release granted to the subdivider or developer. No final release shall be granted until after expiration of such thirty-day period and there is an additional request in writing sent by certified mail return receipt to the chief administrative officer of such governing body. The governing body or its designated administrative agency shall act within ten working days of receipt of the request; then if no action is taken the request shall be deemed approved and final release granted to the subdivider or developer.

C. After receipt of the written notices required above, if the governing body or administrative agency takes no action within the times specified above and the subdivider or developer files suit in the local circuit court to obtain partial or final release of a bond, escrow, letter of credit, or other performance guarantee, as the case may be, the circuit court, upon finding the governing body or its administrative agency was without good cause in failing to act, shall award such subdivider or developer his reasonable costs and attorneys' fees.

D. No governing body or administrative agency shall refuse to make a periodic partial or final release of a bond, escrow, letter of credit, or other performance guarantee for any reason not directly related to the specified defects or deficiencies in construction of the public facilities covered by said bond, escrow, letter of credit or other performance guarantee.

E. Upon written request by the subdivider or developer, the governing body or its designated administrative agency shall be required to make periodic partial releases of such bond, escrow, letter of credit, or other performance guarantee in a cumulative amount equal to no less than ninety percent of the original amount for which the bond, escrow, letter of credit, or other performance guarantee was taken, and may make partial releases to such lower amounts as may be authorized by the governing body or its designated administrative agency based upon the percentage of public facilities completed and approved by the governing body, local administrative agency, or state agency having jurisdiction. Periodic partial releases may not occur before the completion of at least thirty percent of the public facilities covered by any bond, escrow, letter of credit, or other performance guarantee. The governing body or administrative agency shall not be required to execute more than three periodic partial releases in any twelve-month period. Upon final completion and acceptance of the public facilities, the governing body or administrative agency shall release any remaining bond, escrow, letter of credit, or other performance guarantee to the subdivider or developer. For the purpose of final release, the term "acceptance" means: when the public facility is accepted by and taken over for operation and maintenance by the state agency, local government department or agency, or other public authority which is responsible for maintaining and operating such public facility upon acceptance.

F. For the purposes of this section, a certificate of partial or final completion of such public facilities from either a duly licensed professional engineer or land surveyor, as defined in and limited to § 54.1-400, or from a department or agency designated by the locality may be accepted without requiring further inspection of such public facilities.

Code 1950, §§ 15-781, 15-967.1; 1950, p. 183; 1962, c. 407, § 15.1-466; 1970, c. 436; 1973, cc. 169, 480; 1975, c. 641; 1976, c. 270; 1978, cc. 429, 439, 440; 1979, cc. 183, 188, 395; 1980, cc. 379, 381; 1981, c. 348; 1983, cc. 167, 609; 1984, c. 111; 1985, cc. 422, 455; 1986, c. 54; 1987, c. 717; 1988, cc. 279, 735; 1989, cc. 332, 393, 403, 495; 1990, cc. 170, 176, 287, 708, 973; 1991, cc. 30, 47, 288, 538; 1992, c. 380; 1993, cc. 836, 846, 864; 1994, c. 421; 1995, cc. 386, 388, 389, 452, 457, 474; 1996, cc. 77, 325, 452, 456; 1997, c. 587; 2002, c. 779.



§ 15.2-2245.1. Stormwater management ponds; removal of trees

A locality shall not require, but may permit, the removal of trees to create stormwater management ponds or facilities if the minimum adequate outfall requirements and the requirements of the Chesapeake Bay Preservation Act (§ 62.1-44.15:67 et seq.) can otherwise be met.

1998, c. 221.



§ 15.2-2246. Site plans submitted in accordance with zoning ordinance

Site plans or plans of development which are required to be submitted and approved in accordance with subdivision A 8 of § 15.2-2286 shall be subject to the provisions of §§ 15.2-2241 through 15.2-2245, mutatis mutandis.

Code 1950, §§ 15-781, 15-967.1; 1950, p. 183; 1962, c. 407, § 15.1-466; 1970, c. 436; 1973, cc. 169, 480; 1975, c. 641; 1976, c. 270; 1978, cc. 429, 439, 440; 1979, cc. 183, 188, 395; 1980, cc. 379, 381; 1981, c. 348; 1983, cc. 167, 609; 1984, c. 111; 1985, cc. 422, 455; 1986, c. 54; 1987, c. 717; 1988, cc. 279, 735; 1989, cc. 332, 393, 403, 495; 1990, cc. 170, 176, 287, 708, 973; 1991, cc. 30, 47, 288, 538; 1992, c. 380; 1993, cc. 836, 846, 864; 1994, c. 421; 1995, cc. 386, 388, 389, 452, 457, 474; 1996, cc. 77, 325, 452, 456; 1997, c. 587.



§ 15.2-2247. Applicability of subdivision ordinance to manufactured homes

Any locality may designate by ordinance the areas within its jurisdiction in which manufactured homes may be located or manufactured home parks may be established, notwithstanding the absence of a zoning ordinance in such locality. Such ordinance may also apply to any of the provisions of §§ 15.2-2241 through 15.2-2245 in the regulation and governing of the location, establishment, and operation of manufactured homes or manufactured home parks. The ordinance may apply to any park or portion thereof licensed as a campground pursuant to Title 35.1 of this Code. In the event of irreconcilable conflict between the ordinance and state law, the state law shall supersede the ordinance.

1980, c. 539, § 15.1-466.1; 1981, c. 467; 1997, c. 587; 1999, c. 77.



§ 15.2-2248. Application of certain municipal subdivision regulations beyond corporate limits of municipality

The subdivision regulations adopted by a municipality within the counties of Giles, Clarke, Culpeper, Loudoun or Mecklenburg shall apply within the corporate limits and may apply beyond, if the municipal ordinance so provides, within the distance therefrom set out below:

1. Within a distance of five miles from the corporate limits of cities having a population of one hundred thousand or more;

2. Within a distance of three miles from the corporate limits of cities having a population of less than one hundred thousand; and

3. Within a distance of two miles from the corporate limits of incorporated towns.

Where the corporate limits of two municipalities are closer together than the sum of the distances from their respective corporate limits as above set forth, the dividing line of jurisdiction shall be halfway between the limits of the overlapping boundaries.

The foregoing distances may be modified by mutual agreement between the governing bodies concerned, depending upon their respective areas of interest, provided such modified limits bear a reasonable relationship to natural geographic considerations or to the comprehensive plans for the area. Any such modification shall be set forth in the respective subdivision ordinances, by map or description or both.

No such regulations or amendments thereto shall be finally adopted by any such municipality until the governing body of the county in which such area is located shall have been duly notified in writing by the governing body of the municipality or its designated agent of such proposed regulations, and requested to review and approve or disapprove the same; and if such county fail to notify the governing body of such municipality of its disapproval of such plan within forty-five days after the giving of such notice, such plan shall be considered approved. Provided, however, that in any county which has a duly appointed planning commission, the governing body or the council shall send a copy of such proposed regulations or amendments thereof to such commission which shall review and recommend approval or disapproval of the same. The county commission shall not take any such action until notice has been given and a hearing held as prescribed by § 15.2-2204. Such hearing shall be held by the county commission within sixty days after the giving of notice by the municipality or its agent. Such commission shall forthwith after such hearing make its recommendations to the governing body of the county which shall within thirty days after such hearing notify the municipality of its approval or disapproval of such regulations and no regulations effective beyond the corporate limits shall be finally adopted by the municipality until notification by the governing body of the county, except that if the county fails to notify the governing body of the municipality of its disapproval of such regulations within ninety days after copy of the regulations or amendments thereof are received by the county commission, the regulations shall be deemed to have been approved.

Code 1950, §§ 15-786, 15-967.2; 1954, c. 584; 1962, c. 407, § 15.1-467; 1975, c. 641; 1977, c. 524; 1979, c. 251; 1980, c. 47; 1997, c. 587.



§ 15.2-2249. Application of county subdivision regulations in area subject to municipal jurisdiction

The subdivision regulations adopted by the counties of Giles, Clarke, Culpeper, Loudoun or Mecklenburg shall apply in all the unincorporated territory of the county; provided, that no such regulations to be effective in the area of the county subject to municipal jurisdiction shall be finally adopted by the county until the governing body of the municipality shall have been notified in writing of such proposed regulations, and requested to review and approve or disapprove the same, and if such municipality fails to notify the governing body of the county of its disapproval of such regulations within forty-five days after the giving of such notice, the same shall be considered approved; and provided further, that if the municipality has a duly appointed planning commission, the governing body of the county or its agent shall give such notice to such commission as is required to be given the county planning commission by § 15.2-2248, and the provisions of that section shall apply, mutatis mutandis, to the actions of such commission and the governing bodies of the county and city, respectively.

Code 1950, §§ 15-787, 15-967.3; 1962, c. 407, § 15.1-468; 1979, c. 251; 1980, c. 47; 1982, c. 293, § 15.1-466.01; 1997, c. 587.



§ 15.2-2250. Disagreement between county and municipality as to regulations

When a disagreement arises between the counties of Giles, Clarke, Culpeper, Loudoun or Mecklenburg and a municipality as to what regulations should be adopted for the area, and such difference cannot be amicably settled, then after ten days' prior written notice by either to the other, either or both parties may petition the circuit court for the county wherein the area or a major part thereof lies to decide what regulations are to be adopted. The court shall hear the matter and enter an appropriate order.

Code 1950, §§ 15-788, 15-967.4; 1962, c. 407, § 15.1-469; 1979, c. 251; 1980, c. 47; 1997, c. 587.



§ 15.2-2251. Local planning commission shall prepare and recommend ordinance; notice and hearing on ordinance

In every locality the local planning commission shall prepare and recommend the subdivision ordinance and transmit it to the governing body. The governing body of every locality shall approve and adopt a subdivision ordinance only after notice has been published, and a public hearing held, in accordance with § 15.2-2204.

Code 1950, §§ 15-782, 15-967.5; 1962, c. 407, § 15.1-470; 1975, c. 641; 1997, c. 587.



§ 15.2-2252. Filing and recording of ordinance and amendments thereto

When a subdivision ordinance has been adopted, or amended, a certified copy of the ordinance and any and all amendments thereto shall be filed in the office of an official of the locality, designated in the ordinance, and in the clerk's office of the circuit court for each locality in which the ordinance is applicable.

Code 1950, §§ 15-783, 15-967.6; 1962, c. 407, § 15.1-471; 1975, c. 641; 1997, c. 587.



§ 15.2-2253. Preparation and adoption of amendments to ordinance

A local planning commission on its own initiative may or at the request of the governing body of the locality shall prepare and recommend amendments to the subdivision ordinance. The procedure for amendments shall be the same as for the preparation and recommendation and approval and adoption of the original ordinance; provided that no amendment shall be adopted by the governing body of a locality without a reference of the proposed amendment to the commission for recommendation, nor until sixty days after such reference, if no recommendation is made by the commission.

Code 1950, § 15-967.7; 1962, c. 407, § 15.1-472; 1975, c. 641; 1997, c. 587.



§ 15.2-2254. Statutory provisions effective after ordinance adopted

After the adoption of a subdivision ordinance in accordance with this chapter, the following provisions shall be effective in the territory to which the ordinance applies:

1. No person shall subdivide land without making and recording a plat of the subdivision and without fully complying with the provisions of this article and of the subdivision ordinance.

2. No plat of any subdivision shall be recorded unless and until it has been submitted to and approved by the local planning commission or by the governing body or its duly authorized agent, of the locality wherein the land to be subdivided is located; or by the commissions, governing bodies or agents, as the case may be, of each locality having a subdivision ordinance, in which any part of the land lies.

3. No person shall sell or transfer any land of a subdivision, before a plat has been duly approved and recorded as provided herein, unless the subdivision was lawfully created prior to the adoption of a subdivision ordinance applicable thereto. However, nothing herein contained shall be construed as preventing the recordation of the instrument by which such land is transferred or the passage of title as between the parties to the instrument.

4. Any person violating the foregoing provisions of this section shall be subject to a fine of not more than $500 for each lot or parcel of land so subdivided, transferred or sold and shall be required to comply with all provisions of this article and the subdivision ordinance. The description of the lot or parcel by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from the penalties or remedies herein provided.

5. No clerk of any court shall file or record a plat of a subdivision required by this article to be recorded until the plat has been approved as required herein. The penalties provided by § 17.1-223 shall apply to any failure to comply with the provisions of this subsection.

Code 1950, §§ 15-784, 15-785, 15-794.1, 15-967.8; 1962, c. 407, § 15.1-473; 1975, c. 641; 1997, c. 587; 2003, c. 408.



§ 15.2-2255. Administration and enforcement of regulations

The administration and enforcement of subdivision regulations insofar as they pertain to public improvements as authorized in §§ 15.2-2241 through 15.2-2245 shall be vested in the governing body of the locality in which the improvements are or will be located.

Except as provided above, the governing body shall be responsible for administering and enforcing the provisions of the subdivision regulations through its local planning commission or otherwise.

Code 1950, §§ 15-788.1, 15-967.9; 1962, c. 407, § 15.1-474; 1975, c. 641; 1997, c. 587.



§ 15.2-2256. Procedure to account for fees for common improvements

Upon a verified petition signed by the owners, other than the original subdivider, of ten percent of the lots in any subdivision, the board of directors or other governing body of the subdivision charged with collection of fees and the maintenance of common improvements shall render an annual report with a statement of account of all fees collected and the disposition of all funds derived from any fees assessed for the maintenance of common improvements to the lot owners. The board of directors or other governing body of the subdivision may charge the lot owners for the actual cost of copying the annual report.

1987, c. 501, § 15.1-474.1; 1997, c. 587.



§ 15.2-2257. Procedure to modify certain covenants in certain counties [Not set out]

Not set out. (1987, c. 501, § 15.1-474.2; 1997, c. 587; 1998, c. 623 .)



§ 15.2-2258. Plat of proposed subdivision and site plans to be submitted for approval

Whenever the owner or proprietor of any tract of land located within any territory to which a subdivision ordinance applies desires to subdivide the tract, he shall submit a plat of the proposed subdivision to the planning commission of the locality, or an agent designated by the governing body thereof for such purpose. When any part of the land proposed for subdivision lies in a drainage district such fact shall be set forth on the plat of the proposed subdivision. When any part of the land proposed for subdivision lies in a mapped dam break inundation zone such fact shall be set forth on the plat of the proposed subdivision. When any grave, object or structure marking a place of burial is located on the land proposed for subdivision, such grave, object or structure shall be identified on any plans or site plans required by this article. When the land involved lies wholly or partly within an area subject to the joint control of more than one locality, the plat shall be submitted to the planning commission or other designated agent of the locality in which the tract of land is located. Site plans or plans of development required by subdivision A 8 of § 15.2-2286 shall also be subject to the provisions of §§ 15.2-2258 through 15.2-2261, mutatis mutandis.

Code 1950, §§ 15-789, 15-967.10; 1952, c. 333; 1962, c. 407, § 15.1-475; 1964, c. 498; 1975, c. 641; 1977, c. 10; 1978, c. 283; 1979, c. 111; 1980, c. 73; 1986, c. 483; 1989, cc. 471, 495; 1990, c. 171; 1992, c. 843; 1993, c. 846; 1996, c. 353; 1997, c. 587; 2008, c. 491.



§ 15.2-2259. Local planning commission to act on proposed plat

A. 1. Except as otherwise provided in subdivisions 2 and 3, the local planning commission or other agent shall act on any proposed plat within 60 days after it has been officially submitted for approval by either approving or disapproving the plat in writing, and giving with the latter specific reasons therefor. The Commission or agent shall thoroughly review the plat and shall make a good faith effort to identify all deficiencies, if any, with the initial submission. However, if approval of a feature or features of the plat by a state agency or public authority authorized by state law is necessary, the commission or agent shall forward the plat to the appropriate state agency or agencies for review within 10 business days of receipt of such plat. The state agency shall respond in accord with the requirements set forth in § 15.2-2222.1, which shall extend the time for action by the local planning commission or other agent, as set forth in subsection B. Specific reasons for disapproval shall be contained either in a separate document or on the plat itself. The reasons for disapproval shall identify deficiencies in the plat that cause the disapproval by reference to specific duly adopted ordinances, regulations, or policies and shall identify modifications or corrections as will permit approval of the plat. The local planning commission or other agent shall act on any proposed plat that it has previously disapproved within 45 days after the plat has been modified, corrected and resubmitted for approval.

2. The approval of plats, site plans, and plans of development solely involving parcels of commercial real estate by a local planning commission or other agent shall be governed by subdivision 3 and subsections B, C, and D. For the purposes of this section, the term "commercial" means all real property used for commercial or industrial uses.

3. The local planning commission or other agent shall act on any proposed plat, site plan or plan of development within 60 days after it has been officially submitted for approval by either approving or disapproving the plat in writing, and giving with the latter specific reasons therefor. The Commission or agent shall thoroughly review the plat or plan and shall in good faith identify, to the greatest extent practicable, all deficiencies, if any, with the initial submission. However, if approval of a feature or features of the plat or plan by a state agency or public authority authorized by state law is necessary, the commission or agent shall forward the plat or plan to the appropriate state agency or agencies for review within 10 business days of receipt of such plat or plan. The state agency shall respond in accord with the requirements set forth in § 15.2-2222.1, which shall extend the time for action by the local planning commission or other agent, as set forth in subsection B. Specific reasons for disapproval shall be contained either in a separate document or on the plat or plan itself. The reasons for disapproval shall identify deficiencies in the plat or plan that caused the disapproval by reference to specific duly adopted ordinances, regulations, or policies and shall identify, to the greatest extent practicable, modifications or corrections that will permit approval of the plat or plan.

In the review of a resubmitted proposed plat, site plan or plan of development that has been previously disapproved, the local planning commission or other agent shall consider only deficiencies it had identified in its review of the initial submission of the plat or plan that have not been corrected in such resubmission and any deficiencies that arise as a result of the corrections made to address deficiencies identified in the initial submission. In the review of the resubmission of a plat or plan, the local planning commission or other agent shall identify all deficiencies with the proposed plat or plan that caused the disapproval by reference to specific duly adopted ordinances, regulations or policies and shall identify modifications or corrections that will permit approval of the plat or plan. Upon the second resubmission of such disapproved plat or plan, the local planning commission or other agent's review shall be limited solely to the previously identified deficiencies that caused its disapproval.

The local planning commission or other agent shall act on any proposed plat, site plan or plan of development that it has previously disapproved within 45 days after the plat or plan has been modified, corrected and resubmitted for approval. The failure of a local planning commission or other agent to approve or disapprove a resubmitted plat or plan within the time periods required by this section shall cause the plat or plan to be deemed approved.

Notwithstanding the approval or deemed approval of any proposed plat, site plan or plan of development, any deficiency in any proposed plat or plan, that if left uncorrected, would violate local, state or federal law, regulations, mandatory Department of Transportation engineering and safety requirements, and other mandatory engineering and safety requirements, shall not be considered, treated or deemed as having been approved by the local planning commission or other agent. Should any resubmission include a material revision of infrastructure or physical improvements from the earlier submission or if a material revision in the resubmission creates a new required review by the Virginia Department of Transportation or by a state agency or public authority authorized by state law, then the local planning commission or other agent's review shall not be limited to only the previously identified deficiencies identified in the prior submittals and may consider deficiencies initially appearing in the resubmission because of such material revision.

The provisions of this subsection shall not apply to deficiencies caused by changes, errors or omissions occurring in the applicant's plat, site plan or plan of development filings after the initial submission of such plat, site plan or plan of development. The provision of this subsection shall not apply to the review and approval of construction plans.

B. Any state agency or public authority authorized by state law making a review of a plat forwarded to it under this article, including, without limitation, the Virginia Department of Transportation and authorities authorized by Chapter 51 (§ 15.2-5100 et seq.), shall complete its review within 45 days of receipt of the plat upon first submission and within 45 days for any proposed plat that has previously been disapproved, provided, however, that the time periods set forth in § 15.2-2222.1 shall apply to plats triggering the applicability of said section. The Virginia Department of Transportation and authorities authorized by Chapter 51 (§ 15.2-5100 et seq.) shall allow use of public rights-of-way dedicated for public street purposes for placement of utilities by permit when practical and shall not unreasonably deny plat approval. If a state agency or public authority authorized by state law does not approve the plat, it shall comply with the requirements, and be subject to the restrictions, set forth in subsection A, with the exception of the time period therein specified. Upon receipt of the approvals from all state agencies and other agencies, the local agent shall act upon a plat within 35 days.

C. If the commission or other agent fails to approve or disapprove the plat within 60 days after it has been officially submitted for approval, or within 45 days after it has been officially resubmitted after a previous disapproval or within 35 days of receipt of any agency response pursuant to subsection B, the subdivider, after 10-days' written notice to the commission, or agent, may petition the circuit court for the locality in which the land involved, or the major part thereof, is located, to decide whether the plat should or should not be approved. The court shall give the petition priority on the civil docket, hear the matter expeditiously in accordance with the procedures prescribed in Article 2 (§ 8.01-644 et seq.) of Chapter 25 of Title 8.01 and make and enter an order with respect thereto as it deems proper, which may include directing approval of the plat.

D. If a commission or other agent disapproves a plat and the subdivider contends that the disapproval was not properly based on the ordinance applicable thereto, or was arbitrary or capricious, he may appeal to the circuit court having jurisdiction of such land and the court shall hear and determine the case as soon as may be, provided that his appeal is filed with the circuit court within 60 days of the written disapproval by the commission or other agent.

Code 1950, §§ 15-789, 15-967.10; 1952, c. 333; 1962, c. 407, § 15.1-475; 1964, c. 498; 1975, c. 641; 1977, c. 10; 1978, c. 283; 1979, c. 111; 1980, c. 73; 1986, c. 483; 1989, cc. 471, 495; 1990, c. 171; 1992, c. 843; 1993, c. 846; 1996, c. 353; 1997, c. 587; 2003, c. 716; 2007, c. 202; 2008, c. 855; 2015, c. 420.



§ 15.2-2260. Localities may provide for submission of preliminary subdivision plats; how long valid

A. Nothing in this article shall be deemed to prohibit the local governing body from providing in its ordinance for the mandatory submission of preliminary subdivision plats for tentative approval for plats involving more than 50 lots, provided that any such ordinance provides for the submission of a preliminary subdivision plat for tentative approval at the option of the landowner for plats involving 50 or fewer lots. The local planning commission, or an agent designated by the commission or by the governing body to review preliminary subdivision plats shall complete action on the preliminary subdivision plats within 60 days of submission. However, if approval of a feature or features of the preliminary subdivision plat by a state agency or public authority authorized by state law is necessary, the commission or agent shall forward the preliminary subdivision plat to the appropriate state agency or agencies for review within 10 business days of receipt of such preliminary subdivision plat.

B. Any state agency or public authority authorized by state law making a review of a preliminary subdivision plat forwarded to it under this section, including, without limitation, the Virginia Department of Transportation and authorities authorized by Chapter 51 (§ 15.2-5100 et seq.), shall complete its review within 45 days of receipt of the preliminary subdivision plat upon first submission and within 45 days for any proposed plat that has previously been disapproved, provided, however, that the time period set forth in § 15.2-2222.1 shall apply to plats triggering the applicability of said section. The Virginia Department of Transportation and authorities authorized by Chapter 51 (§ 15.2-5100 et seq.) shall allow use of public rights-of-way for public street purposes for placement of utilities by permit when practical and shall not unreasonably deny plat approval. If a state agency or public authority authorized by state law does not approve the plat, it shall comply with the requirements, and be subject to the restrictions, set forth in subsection A of § 15.2-2259 with the exception of the time period therein specified. Upon receipt of the approvals from all state agencies, the local agent shall act upon a preliminary subdivision plat within 35 days.

C. If a commission has the responsibility of review of preliminary subdivision plats and conducts a public hearing, it shall act on the plat within 45 days after receiving approval from all state agencies. If the local agent or commission does not approve the preliminary subdivision plat, the local agent or commission shall set forth in writing the reasons for such denial and shall state what corrections or modifications will permit approval by such agent or commission. With regard to plats involving commercial property, as that term is defined in subdivision A 2 of § 15.2-2259, the review process for such plats shall be the same as provided in subdivisions A 2 and A 3 of § 15.2-2259. However, no commission or agent shall be required to approve a preliminary subdivision plat in less than 60 days from the date of its original submission to the commission or agent, and all actions on preliminary subdivision plats shall be completed by the agent or commission and, if necessary, state agencies, within a total of 90 days of submission to the local agent or commission.

D. If the commission or other agent fails to approve or disapprove the preliminary subdivision plat within 90 days after it has been officially submitted for approval, the subdivider after 10 days' written notice to the commission, or agent, may petition the circuit court for the locality in which the land involved, or the major part thereof, is located to enter an order with respect thereto as it deems proper, which may include directing approval of the plat.

E. If a commission or other agent disapproves a preliminary subdivision plat and the subdivider contends that the disapproval was not properly based on the ordinance applicable thereto, or was arbitrary or capricious, he may appeal to the circuit court having jurisdiction of such land and the court shall hear and determine the case as soon as may be, provided that his appeal is filed with the circuit court within 60 days of the written disapproval by the commission or other agent.

F. Once a preliminary subdivision plat is approved, it shall be valid for a period of five years, provided the subdivider (i) submits a final subdivision plat for all or a portion of the property within one year of such approval or such longer period as may be prescribed by local ordinance, and (ii) thereafter diligently pursues approval of the final subdivision plat. "Diligent pursuit of approval" means that the subdivider has incurred extensive obligations or substantial expenses relating to the submitted final subdivision plat or modifications thereto. However, no sooner than three years following such preliminary subdivision plat approval, and upon 90 days' written notice by certified mail to the subdivider, the commission or other agent may revoke such approval upon a specific finding of facts that the subdivider has not diligently pursued approval of the final subdivision plat.

G. Once an approved final subdivision plat for all or a portion of the property is recorded pursuant to § 15.2-2261, the underlying preliminary plat shall remain valid for a period of five years from the date of the latest recorded plat of subdivision for the property. The five year period of validity shall extend from the date of the last recorded plat.

Code 1950, §§ 15-789, 15-967.10; 1952, c. 333; 1962, c. 407, § 15.1-475; 1964, c. 498; 1975, c. 641; 1977, c. 10; 1978, c. 283; 1979, c. 111; 1980, c. 73; 1986, c. 483; 1989, cc. 471, 495; 1990, c. 171; 1992, c. 843; 1993, c. 846; 1996, c. 353; 1997, c. 587; 2002, c. 530; 2006, c. 461; 2007, c. 202; 2008, cc. 426, 718, 855; 2009, c. 194; 2014, c. 393.



§ 15.2-2261. Recorded plats or final site plans to be valid for not less than five years

A. An approved final subdivision plat which has been recorded or an approved final site plan, hereinafter referred to as "recorded plat or final site plan," shall be valid for a period of not less than five years from the date of approval thereof or for such longer period as the local planning commission or other agent may, at the time of approval, determine to be reasonable, taking into consideration the size and phasing of the proposed development. A site plan shall be deemed final once it has been reviewed and approved by the locality if the only requirements remaining to be satisfied in order to obtain a building permit are the posting of any bonds and escrows or the submission of any other administrative documents, agreements, deposits, or fees required by the locality in order to obtain the permit. However, any fees that are customarily due and owing at the time of the agency review of the site plan shall be paid in a timely manner.

B.1. Upon application of the subdivider or developer filed prior to expiration of a recorded plat or final site plan, the local planning commission or other agent may grant one or more extensions of such approval for additional periods as the commission or other agent may, at the time the extension is granted, determine to be reasonable, taking into consideration the size and phasing of the proposed development, the laws, ordinances and regulations in effect at the time of the request for an extension.

2. If the commission or other agent denies an extension requested as provided herein and the subdivider or developer contends that such denial was not properly based on the ordinance applicable thereto, the foregoing considerations for granting an extension, or was arbitrary or capricious, he may appeal to the circuit court having jurisdiction of land subject to the recorded plat or final site plan, provided that such appeal is filed with the circuit court within sixty days of the written denial by the commission or other agency.

C. For so long as the final site plan remains valid in accordance with the provisions of this section, or in the case of a recorded plat for five years after approval, no change or amendment to any local ordinance, map, resolution, rule, regulation, policy or plan adopted subsequent to the date of approval of the recorded plat or final site plan shall adversely affect the right of the subdivider or developer or his successor in interest to commence and complete an approved development in accordance with the lawful terms of the recorded plat or site plan unless the change or amendment is required to comply with state law or there has been a mistake, fraud or a change in circumstances substantially affecting the public health, safety or welfare.

D. Application for minor modifications to recorded plats or final site plans made during the periods of validity of such plats or plans established in accordance with this section shall not constitute a waiver of the provisions hereof nor shall the approval of minor modifications extend the period of validity of such plats or plans.

E. The provisions of this section shall be applicable to all recorded plats and final site plans valid on or after January 1, 1992. Nothing contained in this section shall be construed to affect (i) any litigation concerning the validity of a site plan pending prior to January 1, 1992, or any such litigation nonsuited and thereafter refiled; (ii) the authority of a governing body to impose valid conditions upon approval of any special use permit, conditional use permit or special exception; (iii) the application to individual lots on recorded plats or parcels of land subject to final site plans, to the greatest extent possible, of the provisions of any local ordinance adopted pursuant to the Chesapeake Bay Preservation Act (§ 62.1-44.15:67 et seq.); or (iv) the application to individual lots on recorded plats or parcels of land subject to final site plans of the provisions of any local ordinance adopted to comply with the requirements of the federal Clean Water Act, Section 402 (p.) of the Stormwater Program and regulations promulgated thereunder by the Environmental Protection Agency.

F. An approved final subdivision plat that has been recorded, from which any part of the property subdivided has been conveyed to third parties (other than to the developer or local jurisdiction), shall remain valid for an indefinite period of time unless and until any portion of the property is subject to a vacation action as set forth in §§ 15.2-2270 through 15.2-2278.

Code 1950, §§ 15-789, 15-967.10; 1952, c. 333; 1962, c. 407, § 15.1-475; 1964, c. 498; 1975, c. 641; 1977, c. 10; 1978, c. 283; 1979, c. 111; 1980, c. 73; 1986, c. 483; 1989, cc. 471, 495; 1990, c. 171; 1992, c. 843; 1993, c. 846; 1996, c. 353; 1997, c. 587; 2008, c. 426; 2013, c. 509.



§ 15.2-2261.1. Recorded plat or final site plans; conflicting zoning conditions

If the provisions of a recorded plat or final site plan, which was specifically determined by the governing body and not its designee, to be in accordance with the zoning conditions previously approved pursuant to §§ 15.2-2296 through 15.2-2303, conflict with any underlying zoning conditions of such previous rezoning approval, the provisions of the recorded plat or final site plan shall control, and the zoning amendment notice requirements of § 15.2-2204 shall be deemed to have been satisfied.

2002, c. 551.



§ 15.2-2262. Requisites of plat

Every subdivision plat which is intended for recording shall be prepared by a certified professional engineer or land surveyor, who shall endorse upon each plat a certificate signed by him setting forth the source of title of the owner of the land subdivided and the place of record of the last instrument in the chain of title. When the plat is of land acquired from more than one source of title, the outlines of the several tracts shall be indicated upon the plat. However, nothing herein shall be deemed to prohibit the preparation of preliminary studies, plans or plats of a proposed subdivision by the owner of the land, city planners, land planners, architects, landscape architects or others having training or experience in subdivision planning or design.

Code 1950, §§ 15-790, 15-967.11; 1962, c. 407, § 15.1-476; 1997, c. 587.



§ 15.2-2263. Expedited land development review procedure

A. The Counties of Hanover, Loudoun, Montgomery, Prince William, and Roanoke, and the Town of Leesburg, may establish, by ordinance, a separate processing procedure for the review of preliminary and final subdivision and site plans and other development plans certified by licensed professional engineers, licensed architects, licensed land surveyors, and landscape architects who are also licensed pursuant to § 54.1-408 and recommended for submission by persons who have received special training in the locality's land development ordinances and regulations. The purpose of the separate review procedure is to provide a procedure to expedite the locality's review of certain qualified land development plans. If a separate procedure is established, the locality shall establish within the adopted ordinance the criteria for qualification of persons and whose work is eligible to use the separate procedure as well as a procedure for determining if the qualifications are met by persons applying to use the separate procedure. Persons who satisfy the criteria of subsection B below shall qualify as plans examiners. Plans reviewed and recommended for submission by plans examiners and certified by the appropriately licensed professional engineer, licensed architect, licensed land surveyor, or landscape architect shall qualify for the separate processing procedure.

B. The qualifications of those persons who may participate in this program shall include, but not be limited to, the following:

1. A bachelor of science degree in engineering, architecture, landscape architecture or related science or equivalent experience or a licensed land surveyor pursuant to § 54.1-408.

2. Successful completion of an educational program specified by the locality.

3. A minimum of two years of land development engineering design experience acceptable to the locality.

4. Attendance at continuing educational courses specified by the locality.

5. Consistent preparation and submission of plans which meet all applicable ordinances and regulations.

C. If an expedited review procedure is adopted by the board of supervisors or town council pursuant to the authority granted by this section, the board of supervisors or town council shall establish an advisory plans examiner board, which shall make recommendations to the board of supervisors or town council on the general operation of the program, on the general qualifications of those who may participate in the expedited processing procedure, on initial and continuing educational programs needed to qualify and maintain qualification for such a program and on the general administration and operation of the program. In addition, the plans examiner board shall submit recommendations to the board of supervisors or town council as to those persons who meet the established qualifications for participation in the program, and the plans examiner board shall submit recommendations as to whether those persons who have previously qualified to participate in the program should be disqualified, suspended or otherwise disciplined. The plans examiner board shall consist of six members who shall be appointed by the board of supervisors or town council for staggered four-year terms. Initial terms may be less than four years so as to provide for staggered terms. The plans examiner board shall consist of three persons in private practice as licensed professional engineers or licensed land surveyors pursuant to § 54.1-408, at least one of whom shall be a licensed land surveyor; one person employed by the government of the locality; one person employed by the Virginia Department of Transportation who shall serve as a nonvoting advisory member; and one citizen member. All members of the board who serve as licensed engineers or as licensed surveyors must maintain their professional license as a condition of holding office and shall have at least two years of experience in land development procedures of the locality. The citizen member of the board shall meet the qualifications provided in § 54.1-107 and, notwithstanding the proscription of clause (i) of § 54.1-107, shall have training as an engineer or surveyor and may be currently licensed or practicing his profession.

D. The expedited land development program shall include an educational program conducted under the auspices of a state institution of higher education. The instructors in the educational program shall consist of persons in the private and public sectors who are qualified to prepare land development plans. The educational program shall include the comprehensive and detailed study of local ordinances and regulations relating to plans and how they are applied.

E. The separate processing system may include a review of selected or random aspects of plans rather than a detailed review of all aspects; however, it shall also include a periodic detailed review of plans prepared by persons who qualify for the system.

F. In no event shall this section relieve persons who prepare and submit plans of the responsibilities and obligations that they would otherwise have with regard to the preparation of plans, nor shall it relieve the locality of its obligation to review other plans in the time periods and manner prescribed by law.

1991, c. 444, § 15.1-501.1; 1997, c. 587; 2007, c. 813; 2009, cc. 214, 309, 518.



§ 15.2-2264. Statement of consent to subdivision; execution; acknowledgment and recordation; notice to commissioner of the revenue or board of real estate assessors

Every plat, or deed of dedication to which the plat is attached, shall contain in addition to the professional engineer's or land surveyor's certificate a statement as follows: "The platting or dedication of the following described land (here insert a correct description of the land subdivided) is with the free consent and in accordance with the desire of the undersigned owners, proprietors, and trustees, if any." The statement shall be signed and duly acknowledged before an officer authorized to take acknowledgment of deeds. When thus executed and acknowledged, the plat, subject to the provisions herein, shall be filed and recorded in the office of the clerk of the circuit court for the lands contained in the plat, and indexed in the general index to deeds under the names of the owners of lands signing the statement, and under the name of the subdivision. Owners shall notify the appropriate commissioner of the revenue of improvements to real property situated in platted subdivisions.

Code 1950, §§ 15-791, 15-967.12; 1954, c. 421; 1962, c. 407, § 15.1-477; 1992, c. 581; 1997, c. 587.



§ 15.2-2265. Recordation of approved plat as transfer of streets, termination of easements and rights-of-way, etc

The recordation of an approved plat shall operate to transfer, in fee simple, to the respective localities in which the land lies the portion of the premises platted as is on the plat set apart for streets, alleys or other public use and to transfer to the locality any easement indicated on the plat to create a public right of passage over the land. The recordation of such plat shall operate to transfer to the locality, or to such association or public authority as the locality may provide, such easements shown on the plat for the conveyance of stormwater, domestic water and sewage, including the installation and maintenance of any facilities utilized for such purposes, as the locality may require. Nothing contained in this article shall affect any right of a subdivider of land heretofore validly reserved. The clerk shall index in the name of all the owners of property affected by the recordation in the grantor's index any plat recorded under this section. Nothing in this section shall obligate the locality, association or authority to install or maintain such facilities unless otherwise agreed to by the locality, association or authority.

When the authorized officials of a locality within which land is located, approve in accordance with the subdivision ordinances of the locality a plat or replat of land therein, then upon the recording of the plat or replat in the circuit court clerk's office, all rights-of-way, easements or other interest of the locality in the land included on the plat or replat, except as shown thereon, shall be terminated and extinguished, except that an interest acquired by the locality by condemnation, by purchase for valuable consideration and evidenced by a separate instrument of record, or streets, alleys or easements for public passage subject to the provisions of § 15.2-2271 or 15.2-2272 shall not be affected thereby. All public easements, except those for public passage, easements containing improvements, those that contain private utility facilities, common or shared easements for the use of franchised cable operators and public service corporations, may be relocated by recordation of plat or replat signed by the owner of the real property, approved by an authorized official of a locality, regardless of the manner of acquisition or the type of instrument used to dedicate the original easement. In the event the purpose of the easement is to convey stormwater drainage from a public roadway, the entity responsible for the operation of the roadway shall first determine that the relocation does not threaten either the integrity of the roadway or public passage. The clerk shall index the locality as grantor of any easement or portion thereof terminated and extinguished under this section.

Code 1950, §§ 15-792, 15-967.13; 1958, c. 460; 1962, c. 407, § 15.1-478; 1964, c. 564; 1974, c. 530; 1978, c. 590; 1995, cc. 431, 662; 1997, c. 587; 2000, c. 165; 2005, c. 937.



§ 15.2-2266. Validation of certain plats recorded before January 1, 1975

Any subdivision plat recorded prior to January 1, 1975, if otherwise valid, is hereby validated and declared effective even though the technical requirements for recordation existing at the time such plat was recorded were not complied with.

1968, c. 279, § 15.1-478.1; 1997, c. 587; 2007, c. 279.



§ 15.2-2267. Petition to restrict access to certain public streets

Notwithstanding the provisions of § 15.2-2265, when the streets in a subdivision have not been accepted into the highway system and serve only, or are primarily for, the general welfare of the inhabitants of the subdivision and do not serve as a connector to other public rights-of-way, then upon petition to the governing body of the locality, signed by the owners of two-thirds of the subdivision lots, including the subdivider if he has an interest in the subdivision, requesting that they be allowed to restrict ingress and egress to the subdivision, the governing body may permit the restriction subject to the following conditions:

1. The restriction may be abolished at any time in the sole discretion of the governing body,

2. The restriction shall not be asserted in opposition to the public ownership,

3. The streets shall not be blocked to ingress and egress of government or public service company vehicles,

4. Necessary maintenance of the streets will be paid for by the owners, and

5. Such other conditions as may be imposed by the governing body.

1980, c. 358, § 15.1-478.2; 1997, c. 587.



§ 15.2-2268. Localities not obligated to pay for grading, paving, etc

Nothing herein shall be construed as creating an obligation upon any locality to pay for grading or paving, or for sidewalk, sewer, curb and gutter improvements or construction.

Code 1950, § 15-967.14; 1962, c. 407, § 15.1-479; 1997, c. 587.



§ 15.2-2269. Plans and specifications for utility fixtures and systems to be submitted for approval

A. If the owners of any such subdivision desire to construct in, on, under, or adjacent to any streets or alleys located in such subdivision any gas, water, sewer or electric light or power works, pipes, wires, fixtures or systems, they shall present plans or specifications therefor to the governing body of the locality in which the subdivision is located or its authorized agent, for approval. If the subdivision is located beyond the corporate limits of a municipality but within the limits set forth in § 15.2-2248, such plans and specifications shall be presented for approval to the governing body of such municipality, or its authorized agent, if the county has not adopted a subdivision ordinance. The governing body, or agent, shall have 45 days in which to approve or disapprove the same. In event of the failure of any governing body, or its agent, to act within such period, such plans and specifications may be submitted, after ten days' notice to the locality, to the circuit court for such locality for its approval or disapproval, and its approval thereof shall, for all purposes of this article be treated and considered as approval by the locality or its authorized agent.

B. Any state agency or public authority authorized by state law making a review of any plat forwarded to it under this article, including, without limitation, the Virginia Department of Transportation and authorities authorized by Chapter 51 (§ 15.2-5100 et seq.), shall complete its review within 45 days of receipt of the plans, provided, however, that the time periods set forth in § 15.2-2222.1 shall apply to plats triggering the applicability of said section. The Virginia Department of Transportation and authorities authorized by Chapter 51 (§ 15.2-5100 et seq.) shall allow use of public rights-of-way dedicated for public street purposes for placement of utilities by permit when practical and shall not unreasonably deny plan approval. If a state agency or public authority by state law does not approve the plan, it shall comply with the requirements, and be subject to the restrictions, set forth in subsection A of § 15.2-2259, with respect to the exception of the time period therein specified. Upon receipt of the approvals from all state agencies, the local agent shall act upon a preliminary subdivision plat within 35 days.

Code 1950, § 15-967.15; 1962, c. 407, § 15.1-480; 1997, c. 587; 2007, c. 202; 2008, c. 718.



§ 15.2-2270. Vacation of interests granted to a locality as a condition of site plan approval

Any interest in streets, alleys, easements for public rights of passage, easements for drainage, and easements for a public utility granted to a locality as a condition of the approval of a site plan may be vacated according to either of the following methods:

1. By a duly executed and acknowledged written instrument of the owner of the land which has been or is to be developed in accordance with the site plan, declaring the interest or interests to be vacated, provided the governing body or authorized agent of the locality where the land lies consents to the vacation. The instrument shall be recorded in the same clerk's office wherein is recorded the written instrument describing the interest in real property to be vacated. The execution and recordation of the instrument shall operate to divest all public rights in, and to reinvest the owner with the title to the interests which formerly were held by the governing body; or

2. By ordinance of the governing body in the locality in which the property which is the subject of an approved site plan lies, provided that no interest shall be vacated in an area in which facilities, for which bonding is required pursuant to §§ 15.2-2241 through 15.2-2245, have been constructed.

The ordinance shall not be adopted until after notice has been given as required by § 15.2-2204. The notice shall clearly describe the interest of the governing body to be vacated by reference to the recorded instrument on which it was created and state the time and place of the meeting of the governing body at which the adoption of the ordinance will be voted upon. Any person may appear at the meeting for the purpose of objecting to the adoption of the ordinance. An appeal from the adoption of the ordinance may be filed within thirty days of the adoption of the ordinance with the circuit court having jurisdiction of the land over which the governing body's interest is located. Upon appeal, the court may nullify the ordinance if it finds that the owner of the property, which has been developed or is to be developed in accordance with the approved site plan, will be irreparably damaged. If no appeal from the adoption of the ordinance is filed within the time above provided or if the ordinance is upheld on appeal, a certified copy of the ordinance of vacation may be recorded in the clerk's office of any court in which the instrument creating the governing body's interest is recorded.

The execution and recordation of an ordinance of vacation shall operate to destroy the effect of the instrument which created the governing body's interest so vacated and to divest all public rights in and to the property and vest title in the streets, alleys, easements for public rights of passage, easements for drainage, and easements for a public utility as may be described in, and in accordance with, the ordinance of vacation.

1990, c. 813, § 15.1-480.1; 1997, c. 587.



§ 15.2-2271. Vacation of plat before sale of lot therein; ordinance of vacation

Where no lot has been sold, the recorded plat, or part thereof, may be vacated according to either of the following methods:

1. With the consent of the governing body, or its authorized agent, of the locality where the land lies, by the owners, proprietors and trustees, if any, who signed the statement required by § 15.2-2264 at any time before the sale of any lot therein, by a written instrument, declaring the plat to be vacated, duly executed, acknowledged or proved and recorded in the same clerk's office wherein the plat to be vacated is recorded and the execution and recordation of such writing shall operate to destroy the force and effect of the recording of the plat so vacated and to divest all public rights in, and to reinvest the owners, proprietors and trustees, if any, with the title to the streets, alleys, easements for public passage and other public areas laid out or described in the plat; or

2. By ordinance of the governing body of the locality in which the property shown on the plat or part thereof to be vacated lies, provided that no facilities for which bonding is required pursuant to §§ 15.2-2241 through 15.2-2245 have been constructed on the property and no facilities have been constructed on any related section of the property located in the subdivision within five years of the date on which the plat was first recorded.

The ordinance shall not be adopted until after notice has been given as required by § 15.2-2204. The notice shall clearly describe the plat or portion thereof to be vacated and state the time and place of the meeting of the governing body at which the adoption of the ordinance will be voted upon. Any person may appear at the meeting for the purpose of objecting to the adoption of the ordinance. An appeal from the adoption of the ordinance may be filed within thirty days of the adoption of the ordinance with the circuit court having jurisdiction of the land shown on the plat or part thereof to be vacated. Upon appeal the court may nullify the ordinance if it finds that the owner of the property shown on the plat will be irreparably damaged. If no appeal from the adoption of the ordinance is filed within the time above provided or if the ordinance is upheld on appeal, a certified copy of the ordinance of vacation may be recorded in the clerk's office of any court in which the plat is recorded.

The execution and recordation of the ordinance of vacation shall operate to destroy the force and effect of the recording of the plat, or any portion thereof, so vacated, and to divest all public rights in and to the property and reinvest the owners, proprietors and trustees, if any, with the title to the streets, alleys, and easements for public passage and other public areas laid out or described in the plat.

Code 1950, §§ 15-793, 15-967.16; 1950, p. 722; 1962, c. 407, § 15.1-481; 1964, c. 564; 1987, c. 404; 1997, c. 587.



§ 15.2-2272. Vacation of plat after sale of lot

In cases where any lot has been sold, the plat or part thereof may be vacated according to either of the following methods:

1. By instrument in writing agreeing to the vacation signed by all the owners of lots shown on the plat and also signed on behalf of the governing body of the locality in which the land shown on the plat or part thereof to be vacated lies for the purpose of showing the approval of the vacation by the governing body. In cases involving drainage easements or street rights-of-way where the vacation does not impede or alter drainage or access for any lot owners other than those lot owners immediately adjoining or contiguous to the vacated area, the governing body shall only be required to obtain the signatures of the lot owners immediately adjoining or contiguous to the vacated area. The word "owners" shall not include lien creditors except those whose debts are secured by a recorded deed of trust or mortgage and shall not include any consort of an owner. The instrument of vacation shall be acknowledged in the manner of a deed and filed for record in the clerk's office of any court in which the plat is recorded.

2. By ordinance of the governing body of the locality in which the land shown on the plat or part thereof to be vacated lies on motion of one of its members or on application of any interested person. The ordinance shall not be adopted until after notice has been given as required by § 15.2-2204. The notice shall clearly describe the plat or portion thereof to be vacated and state the time and place of the meeting of the governing body at which the adoption of the ordinance will be voted upon. Any person may appear at the meeting for the purpose of objecting to the adoption of the ordinance. An appeal from the adoption of the ordinance may be filed within thirty days with the circuit court having jurisdiction of the land shown on the plat or part thereof to be vacated. Upon appeal the court may nullify the ordinance if it finds that the owner of any lot shown on the plat will be irreparably damaged. If no appeal from the adoption of the ordinance is filed within the time above provided or if the ordinance is upheld on appeal, a certified copy of the ordinance of vacation may be recorded in the clerk's office of any court in which the plat is recorded.

Roads within the secondary system of highways may be vacated under either of the preceding methods and the action will constitute abandonment of the road, provided the land shown on the plat or part thereof to be vacated has been the subject of a rezoning or special exception application approved following public hearings required by § 15.2-2204 and provided the Commissioner of Highways or his agent is notified in writing prior to the public hearing, and provided further that the vacation is necessary in order to implement a proffered condition accepted by the governing body pursuant to §§ 15.2-2297, 15.2-2298 or 15.2-2303 or to implement a condition of special exception approval. All abandonments of roads within the secondary system of highways sought to be effected according to either of the preceding methods before July 1, 1994, are hereby validated, notwithstanding any defects or deficiencies in the proceeding; however, property rights which have vested subsequent to the attempted vacation are not impaired by such validation. The manner of reversion shall not be affected by this section.

Code 1950, §§ 15-793, 15-967.17; 1950, p. 722; 1962, c. 407, § 15.1-482; 1975, c. 641; 1990, c. 719; 1994, c. 341; 1997, c. 587.



§ 15.2-2273. Fee for processing application under § 15.2-2271 or § 15.2-2272

Any locality may prescribe and charge a reasonable fee not exceeding $150 for processing an application pursuant to § 15.2-2271 or § 15.2-2272 for the vacating of any plat.

1970, c. 161, § 15.1-482.1; 1975, c. 641; 1978, c. 554; 1984, c. 285; 1997, c. 587.



§ 15.2-2274. Effect of vacation under § 15.2-2272

The recordation of the instrument as provided under subdivision 1 of § 15.2-2272 or of the ordinance as provided under subdivision 2 of § 15.2-2272 shall operate to destroy the force and effect of the recording of the plat or part thereof so vacated, and to vest fee simple title to the centerline of any streets, alleys or easements for public passage so vacated in the owners of abutting lots free and clear of any rights of the public or other owners of lots shown on the plat, but subject to the rights of the owners of any public utility installations which have been previously erected therein. If any street, alley or easement for public passage is located on the periphery of the plat, the title for the entire width thereof shall vest in the abutting lot owners. The fee simple title to any portion of the plat so vacated as was set apart for other public use shall be revested in the owners, proprietors and trustees, if any, who signed the statement required by § 15.2-2264 free and clear of any rights of public use in the same.

Code 1950, §§ 15-793, 15-967.18; 1950, p. 722; 1962, c. 407, § 15.1-483; 1964, c. 564; 1997, c. 587.



§ 15.2-2275. Relocation or vacation of boundary lines

Any locality may provide, as a part of its subdivision ordinance, that the boundary lines of any lot or parcel of land may be vacated, relocated or otherwise altered as a part of an otherwise valid and properly recorded plat of subdivision or resubdivision (i) approved as provided in the subdivision ordinance or (ii) properly recorded prior to the applicability of a subdivision ordinance, and executed by the owner or owners of the land as provided in § 15.2-2264. The action shall not involve the relocation or alteration of streets, alleys, easements for public passage, or other public areas. No easements or utility rights-of-way shall be relocated or altered without the express consent of all persons holding any interest therein.

Alternatively, a locality may allow the vacating of lot lines by recordation of a deed providing that no easements or utility rights-of-way located along any lot lines to be vacated shall be extinguished or altered without the express consent of all persons holding any interest therein. The deed shall be approved in writing, on its face, by the local governing body or its designee. The deed shall reference the recorded plat by which the lot line was originally created.

1982, c. 294, § 15.1-483.1; 1993, c. 121; 1997, cc. 524, 545, 587; 2005, c. 338.



§ 15.2-2276. Duty of clerk when plat vacated

The clerk in whose office any plat so vacated has been recorded shall write in plain legible letters across such plat, or the part thereof so vacated, the word "vacated," and also make a reference on the plat to the volume and page in which the instrument of vacation is recorded.

Code 1950, §§ 15-794, 15-967.20; 1962, c. 407, § 15.1-485; 1997, c. 587.



§ 15.2-2277. Franklin County may require that notice be given to deed grantees of certain disclaimers regarding responsibility for roads; county eligible to have certain streets taken into secondary system [Not set out]

Not set out. ( 1990, c. 906, § 15.1-465.1; 1997, c. 587 .)



§ 15.2-2278. Vacating plat of subdivision

Any plat of subdivision recorded in any clerk's office, whether or not pursuant to this article, may be vacated in the manner prescribed by § 15.2-2272 and the provisions of §§ 15.2-2274 and 15.2-2276 shall be applicable to such vacation.

1964, c. 564, § 15.1-365; 1997, c. 587.



§ 15.2-2279. Ordinances regulating the building of houses and establishing setback lines

Any locality may by ordinance regulate the building of houses in the locality including the adoption of off-street parking requirements, minimum setbacks and side yards and the establishment of minimum lot sizes.

Any locality may by ordinance require that no building be constructed within thirty-five feet of any street or roadway and may provide for exceptions to such requirement whenever a large portion of existing buildings along a section of street or roadway is within thirty-five feet of such street or roadway. The provisions of such an ordinance shall not apply within the limits of any town which has enacted a zoning ordinance or has adopted an ordinance establishing minimum setbacks.

1970, c. 452, § 15.1-29.2; 1987, c. 399; 1997, c. 587.



§ 15.2-2280. Zoning ordinances generally

Any locality may, by ordinance, classify the territory under its jurisdiction or any substantial portion thereof into districts of such number, shape and size as it may deem best suited to carry out the purposes of this article, and in each district it may regulate, restrict, permit, prohibit, and determine the following:

1. The use of land, buildings, structures and other premises for agricultural, business, industrial, residential, flood plain and other specific uses;

2. The size, height, area, bulk, location, erection, construction, reconstruction, alteration, repair, maintenance, razing, or removal of structures;

3. The areas and dimensions of land, water, and air space to be occupied by buildings, structures and uses, and of courts, yards, and other open spaces to be left unoccupied by uses and structures, including variations in the sizes of lots based on whether a public or community water supply or sewer system is available and used; or

4. The excavation or mining of soil or other natural resources.

Code 1950, §§ 15-819, 15-844, 15-968; 1962, c. 407, § 15.1-486; 1966, c. 344; 1969, Ex. Sess., c. 1; 1972, c. 789; 1975, c. 641; 1997, c. 587.



§ 15.2-2281. Jurisdiction of localities

For the purpose of zoning, the governing body of a county shall have jurisdiction over all the unincorporated territory in the county, and the governing body of a municipality shall have jurisdiction over the incorporated area of the municipality.

Code 1950, §§ 15-819, 15-844, 15-968; 1962, c. 407, § 15.1-486; 1966, c. 344; 1969, Ex. Sess., c. 1; 1972, c. 789; 1975, c. 641; 1997, c. 587.



§ 15.2-2282. Regulations to be uniform

All zoning regulations shall be uniform for each class or kind of buildings and uses throughout each district, but the regulations in one district may differ from those in other districts.

Code 1950, §§ 15-820, 15-845, 15-968.2; 1962, c. 407, § 15.1-488; 1997, c. 587.



§ 15.2-2283. Purpose of zoning ordinances

Zoning ordinances shall be for the general purpose of promoting the health, safety or general welfare of the public and of further accomplishing the objectives of § 15.2-2200. To these ends, such ordinances shall be designed to give reasonable consideration to each of the following purposes, where applicable: (i) to provide for adequate light, air, convenience of access, and safety from fire, flood, impounding structure failure, crime and other dangers; (ii) to reduce or prevent congestion in the public streets; (iii) to facilitate the creation of a convenient, attractive and harmonious community; (iv) to facilitate the provision of adequate police and fire protection, disaster evacuation, civil defense, transportation, water, sewerage, flood protection, schools, parks, forests, playgrounds, recreational facilities, airports and other public requirements; (v) to protect against destruction of or encroachment upon historic areas; (vi) to protect against one or more of the following: overcrowding of land, undue density of population in relation to the community facilities existing or available, obstruction of light and air, danger and congestion in travel and transportation, or loss of life, health, or property from fire, flood, impounding structure failure, panic or other dangers; (vii) to encourage economic development activities that provide desirable employment and enlarge the tax base; (viii) to provide for the preservation of agricultural and forestal lands and other lands of significance for the protection of the natural environment; (ix) to protect approach slopes and other safety areas of licensed airports, including United States government and military air facilities; (x) to promote the creation and preservation of affordable housing suitable for meeting the current and future needs of the locality as well as a reasonable proportion of the current and future needs of the planning district within which the locality is situated; and (xi) to provide reasonable protection against encroachment upon military bases, military installations, and military airports and their adjacent safety areas, excluding armories operated by the Virginia National Guard. Such ordinance may also include reasonable provisions, not inconsistent with applicable state water quality standards, to protect surface water and ground water as defined in § 62.1-255.

Code 1950, §§ 15-821, 15-968.3; 1962, c. 407, § 15.1-489; 1966, c. 344; 1968, c. 407; 1975, c. 641; 1976, c. 642; 1980, c. 321; 1983, c. 439; 1988, c. 439; 1989, cc. 447, 449; 1990, cc. 19, 169, 384; 1992, c. 812; 1993, cc. 758, 884; 1997, c. 587; 2004, c. 799; 2008, c. 491.



§ 15.2-2283.1. Prohibition of sexual offender treatment office in residentially zoned subdivision

Notwithstanding any other provision of law, no individual shall knowingly provide sex offender treatment services to a convicted sex offender in an office or similar facility located in a residentially zoned subdivision.

2007, c. 878.



§ 15.2-2284. Matters to be considered in drawing and applying zoning ordinances and districts

Zoning ordinances and districts shall be drawn and applied with reasonable consideration for the existing use and character of property, the comprehensive plan, the suitability of property for various uses, the trends of growth or change, the current and future requirements of the community as to land for various purposes as determined by population and economic studies and other studies, the transportation requirements of the community, the requirements for airports, housing, schools, parks, playgrounds, recreation areas and other public services, the conservation of natural resources, the preservation of flood plains, the protection of life and property from impounding structure failures, the preservation of agricultural and forestal land, the conservation of properties and their values and the encouragement of the most appropriate use of land throughout the locality.

Code 1950, §§ 15-821, 15-968.4; 1962, c. 407, § 15.1-490; 1966, c. 344; 1974, c. 526; 1978, c. 279; 1981, c. 418; 1983, c. 530; 1989, cc. 447, 449; 1997, c. 587; 2008, c. 491.



§ 15.2-2285. Preparation and adoption of zoning ordinance and map and amendments thereto; appeal

A. The planning commission of each locality may, and at the direction of the governing body shall, prepare a proposed zoning ordinance including a map or maps showing the division of the territory into districts and a text setting forth the regulations applying in each district. The commission shall hold at least one public hearing on a proposed ordinance or any amendment of an ordinance, after notice as required by § 15.2-2204, and may make appropriate changes in the proposed ordinance or amendment as a result of the hearing. Upon the completion of its work, the commission shall present the proposed ordinance or amendment including the district maps to the governing body together with its recommendations and appropriate explanatory materials.

B. No zoning ordinance shall be amended or reenacted unless the governing body has referred the proposed amendment or reenactment to the local planning commission for its recommendations. Failure of the commission to report 100 days after the first meeting of the commission after the proposed amendment or reenactment has been referred to the commission, or such shorter period as may be prescribed by the governing body, shall be deemed approval, unless the proposed amendment or reenactment has been withdrawn by the applicant prior to the expiration of the time period. In the event of and upon such withdrawal, processing of the proposed amendment or reenactment shall cease without further action as otherwise would be required by this subsection.

C. Before approving and adopting any zoning ordinance or amendment thereof, the governing body shall hold at least one public hearing thereon, pursuant to public notice as required by § 15.2-2204, after which the governing body may make appropriate changes or corrections in the ordinance or proposed amendment. In the case of a proposed amendment to the zoning map, the public notice shall state the general usage and density range of the proposed amendment and the general usage and density range, if any, set forth in the applicable part of the comprehensive plan. However, no land may be zoned to a more intensive use classification than was contained in the public notice without an additional public hearing after notice required by § 15.2-2204. Zoning ordinances shall be enacted in the same manner as all other ordinances.

D. Any county which has adopted an urban county executive form of government provided for under Chapter 8 (§ 15.2-800 et seq.) may provide by ordinance for use of plans, profiles, elevations, and other such demonstrative materials in the presentation of requests for amendments to the zoning ordinance.

E. The adoption or amendment prior to March 1, 1968, of any plan or ordinance under the authority of prior acts shall not be declared invalid by reason of a failure to advertise, give notice or conduct more than one public hearing as may be required by such act or by this chapter, provided a public hearing was conducted by the governing body prior to the adoption or amendment.

F. Every action contesting a decision of the local governing body adopting or failing to adopt a proposed zoning ordinance or amendment thereto or granting or failing to grant a special exception shall be filed within thirty days of the decision with the circuit court having jurisdiction of the land affected by the decision. However, nothing in this subsection shall be construed to create any new right to contest the action of a local governing body.

Code 1950, §§ 15-822, 15-846, 15-968.7; 1962, c. 407, § 15.1-493; 1964, c. 279; 1968, c. 652; 1970, c. 216; 1972, c. 818; 1975, c. 641; 1984, c. 175; 1988, cc. 573, 733, 856; 1989, c. 359; 1990, c. 475; 1991, c. 235; 1996, c. 867; 1997, c. 587.



§ 15.2-2286. Permitted provisions in zoning ordinances; amendments; applicant to pay delinquent taxes; penalties

A. A zoning ordinance may include, among other things, reasonable regulations and provisions as to any or all of the following matters:

1. For variances or special exceptions, as defined in § 15.2-2201, to the general regulations in any district.

2. For the temporary application of the ordinance to any property coming into the territorial jurisdiction of the governing body by annexation or otherwise, subsequent to the adoption of the zoning ordinance, and pending the orderly amendment of the ordinance.

3. For the granting of special exceptions under suitable regulations and safeguards; notwithstanding any other provisions of this article, the governing body of any locality may reserve unto itself the right to issue such special exceptions. Conditions imposed in connection with residential special use permits, wherein the applicant proposes affordable housing, shall be consistent with the objective of providing affordable housing. When imposing conditions on residential projects specifying materials and methods of construction or specific design features, the approving body shall consider the impact of the conditions upon the affordability of housing.

The governing body or the board of zoning appeals of the City of Norfolk may impose a condition upon any special exception relating to retail alcoholic beverage control licensees which provides that such special exception will automatically expire upon a change of ownership of the property, a change in possession, a change in the operation or management of a facility or upon the passage of a specific period of time.

The governing body of the City of Richmond may impose a condition upon any special use permit issued after July 1, 2000, relating to retail alcoholic beverage licensees which provides that such special use permit shall be subject to an automatic review by the governing body upon a change in possession, a change in the owner of the business, or a transfer of majority control of the business entity. Upon review by the governing body, it may either amend or revoke the special use permit after notice and a public hearing as required by § 15.2-2206.

4. For the administration and enforcement of the ordinance including the appointment or designation of a zoning administrator who may also hold another office in the locality. The zoning administrator shall have all necessary authority on behalf of the governing body to administer and enforce the zoning ordinance. His authority shall include (i) ordering in writing the remedying of any condition found in violation of the ordinance; (ii) insuring compliance with the ordinance, bringing legal action, including injunction, abatement, or other appropriate action or proceeding subject to appeal pursuant to § 15.2-2311; and (iii) in specific cases, making findings of fact and, with concurrence of the attorney for the governing body, conclusions of law regarding determinations of rights accruing under § 15.2-2307 or subsection C of § 15.2-2311.

Whenever the zoning administrator has reasonable cause to believe that any person has engaged in or is engaging in any violation of a zoning ordinance that limits occupancy in a residential dwelling unit, which is subject to a civil penalty that may be imposed in accordance with the provisions of § 15.2-2209, and the zoning administrator, after a good faith effort to obtain the data or information necessary to determine whether a violation has occurred, has been unable to obtain such information, he may request that the attorney for the locality petition the judge of the general district court for his jurisdiction for a subpoena duces tecum against any such person refusing to produce such data or information. The judge of the court, upon good cause shown, may cause the subpoena to be issued. Any person failing to comply with such subpoena shall be subject to punishment for contempt by the court issuing the subpoena. Any person so subpoenaed may apply to the judge who issued the subpoena to quash it.

Notwithstanding the provisions of § 15.2-2311, a zoning ordinance may prescribe an appeal period of less than 30 days, but not less than 10 days, for a notice of violation involving temporary or seasonal commercial uses, parking of commercial trucks in residential zoning districts, maximum occupancy limitations of a residential dwelling unit, or similar short-term, recurring violations.

Where provided by ordinance, the zoning administrator may be authorized to grant a modification from any provision contained in the zoning ordinance with respect to physical requirements on a lot or parcel of land, including but not limited to size, height, location or features of or related to any building, structure, or improvements, if the administrator finds in writing that: (i) the strict application of the ordinance would produce undue hardship; (ii) such hardship is not shared generally by other properties in the same zoning district and the same vicinity; and (iii) the authorization of the modification will not be of substantial detriment to adjacent property and the character of the zoning district will not be changed by the granting of the modification. Prior to the granting of a modification, the zoning administrator shall give, or require the applicant to give, all adjoining property owners written notice of the request for modification, and an opportunity to respond to the request within 21 days of the date of the notice. The zoning administrator shall make a decision on the application for modification and issue a written decision with a copy provided to the applicant and any adjoining landowner who responded in writing to the notice sent pursuant to this paragraph. The decision of the zoning administrator shall constitute a decision within the purview of § 15.2-2311, and may be appealed to the board of zoning appeals as provided by that section. Decisions of the board of zoning appeals may be appealed to the circuit court as provided by § 15.2-2314.

The zoning administrator shall respond within 90 days of a request for a decision or determination on zoning matters within the scope of his authority unless the requester has agreed to a longer period.

5. For the imposition of penalties upon conviction of any violation of the zoning ordinance. Any such violation shall be a misdemeanor punishable by a fine of not less than $10 nor more than $1,000. If the violation is uncorrected at the time of the conviction, the court shall order the violator to abate or remedy the violation in compliance with the zoning ordinance, within a time period established by the court. Failure to remove or abate a zoning violation within the specified time period shall constitute a separate misdemeanor offense punishable by a fine of not less than $10 nor more than $1,000, and any such failure during any succeeding 10-day period shall constitute a separate misdemeanor offense for each 10-day period punishable by a fine of not less than $100 nor more than $1,500.

However, any conviction resulting from a violation of provisions regulating the number of unrelated persons in single-family residential dwellings shall be punishable by a fine of up to $2,000. Failure to abate the violation within the specified time period shall be punishable by a fine of up to $5,000, and any such failure during any succeeding 10-day period shall constitute a separate misdemeanor offense for each 10-day period punishable by a fine of up to $7,500. However, no such fine shall accrue against an owner or managing agent of a single-family residential dwelling unit during the pendency of any legal action commenced by such owner or managing agent of such dwelling unit against a tenant to eliminate an overcrowding condition in accordance with Chapter 13 or Chapter 13.2 of Title 55, as applicable. A conviction resulting from a violation of provisions regulating the number of unrelated persons in single-family residential dwellings shall not be punishable by a jail term.

6. For the collection of fees to cover the cost of making inspections, issuing permits, advertising of notices and other expenses incident to the administration of a zoning ordinance or to the filing or processing of any appeal or amendment thereto.

7. For the amendment of the regulations or district maps from time to time, or for their repeal. Whenever the public necessity, convenience, general welfare, or good zoning practice requires, the governing body may by ordinance amend, supplement, or change the regulations, district boundaries, or classifications of property. Any such amendment may be initiated (i) by resolution of the governing body; (ii) by motion of the local planning commission; or (iii) by petition of the owner, contract purchaser with the owner's written consent, or the owner's agent therefor, of the property which is the subject of the proposed zoning map amendment, addressed to the governing body or the local planning commission, who shall forward such petition to the governing body; however, the ordinance may provide for the consideration of proposed amendments only at specified intervals of time, and may further provide that substantially the same petition will not be reconsidered within a specific period, not exceeding one year. Any such resolution or motion by such governing body or commission proposing the rezoning shall state the above public purposes therefor.

In any county having adopted such zoning ordinance, all motions, resolutions or petitions for amendment to the zoning ordinance, and/or map shall be acted upon and a decision made within such reasonable time as may be necessary which shall not exceed 12 months unless the applicant requests or consents to action beyond such period or unless the applicant withdraws his motion, resolution or petition for amendment to the zoning ordinance or map, or both. In the event of and upon such withdrawal, processing of the motion, resolution or petition shall cease without further action as otherwise would be required by this subdivision.

8. For the submission and approval of a plan of development prior to the issuance of building permits to assure compliance with regulations contained in such zoning ordinance.

9. For areas and districts designated for mixed use developments or planned unit developments as defined in § 15.2-2201.

10. For the administration of incentive zoning as defined in § 15.2-2201.

11. For provisions allowing the locality to enter into a voluntary agreement with a landowner that would result in the downzoning of the landowner's undeveloped or underdeveloped property in exchange for a tax credit equal to the amount of excess real estate taxes that the landowner has paid due to the higher zoning classification. The locality may establish reasonable guidelines for determining the amount of excess real estate tax collected and the method and duration for applying the tax credit. For purposes of this section, "downzoning" means a zoning action by a locality that results in a reduction in a formerly permitted land use intensity or density.

12. Provisions for requiring and considering Phase I environmental site assessments based on the anticipated use of the property proposed for the subdivision or development that meet generally accepted national standards for such assessments, such as those developed by the American Society for Testing and Materials, and Phase II environmental site assessments, that also meet accepted national standards, such as, but not limited to, those developed by the American Society for Testing and Materials, if the locality deems such to be reasonably necessary, based on findings in the Phase I assessment, and in accordance with regulations of the United States Environmental Protection Agency and the American Society for Testing and Materials. A reasonable fee may be charged for the review of such environmental assessments. Such fees shall not exceed an amount commensurate with the services rendered, taking into consideration the time, skill, and administrative expense involved in such review.

13. Provisions for requiring disclosure and remediation of contamination and other adverse environmental conditions of the property prior to approval of subdivision and development plans.

14. For the enforcement of provisions of the zoning ordinance that regulate the number of persons permitted to occupy a single-family residential dwelling unit, provided such enforcement is in compliance with applicable local, state and federal fair housing laws.

15. For the issuance of inspection warrants by a magistrate or court of competent jurisdiction. The zoning administrator or his agent may make an affidavit under oath before a magistrate or court of competent jurisdiction and, if such affidavit establishes probable cause that a zoning ordinance violation has occurred, request that the magistrate or court grant the zoning administrator or his agent an inspection warrant to enable the zoning administrator or his agent to enter the subject dwelling for the purpose of determining whether violations of the zoning ordinance exist. After issuing a warrant under this section, the magistrate or judge shall file the affidavit in the manner prescribed by § 19.2-54. After executing the warrant, the zoning administrator or his agents shall return the warrant to the clerk of the circuit court of the city or county wherein the inspection was made. The zoning administrator or his agent shall make a reasonable effort to obtain consent from the owner or tenant of the subject dwelling prior to seeking the issuance of an inspection warrant under this section.

B. Prior to the initiation of an application by the owner of the subject property, the owner's agent, or any entity in which the owner holds an ownership interest greater than 50 percent, for a special exception, special use permit, variance, rezoning or other land disturbing permit, including building permits and erosion and sediment control permits, or prior to the issuance of final approval, the authorizing body may require the applicant to produce satisfactory evidence that any delinquent real estate taxes, nuisance charges, stormwater management utility fees, and any other charges that constitute a lien on the subject property, that are owed to the locality and have been properly assessed against the subject property, have been paid.

Code 1950, § 15-968.5; 1962, c. 407, § 15.1-491; 1964, c. 564; 1966, c. 455; 1968, cc. 543, 595; 1973, c. 286; 1974, c. 547; 1975, cc. 99, 575, 579, 582, 641; 1976, cc. 71, 409, 470, 683; 1977, c. 177; 1978, c. 543; 1979, c. 182; 1982, c. 44; 1983, c. 392; 1984, c. 238; 1987, c. 8; 1988, cc. 481, 856; 1989, cc. 359, 384; 1990, cc. 672, 868; 1992, c. 380; 1993, c. 672; 1994, c. 802; 1995, cc. 351, 475, 584, 603; 1996, c. 451; 1997, cc. 529, 543, 587; 1998, c. 385; 1999, c. 792; 2000, cc. 764, 817; 2001, c. 240; 2002, cc. 547, 703; 2005, cc. 625, 677; 2006, cc. 304, 514, 533, 903; 2007, cc. 821, 937; 2008, cc. 297, 317, 343, 581, 593, 720, 777; 2009, c. 721; 2012, cc. 304, 318; 2014, c. 354.



§ 15.2-2286.1. Provisions for clustering of single-family dwellings so as to preserve open space

A. The provisions of this section shall apply to any county or city that had a population growth rate of 10% or more from the next-to-latest to latest decennial census year, based on population reported by the United States Bureau of the Census. However, the requirements of this section shall not apply to any such county or city that has a population density of more than 2,000 people per square mile, according to the most recent report of the United States Bureau of the Census.

B. Any such locality shall provide in its zoning or subdivision ordinances, applicable to a minimum of 40% of the unimproved land contained in residential and agricultural zoning district classifications, standards, conditions, and criteria for the clustering of single-family dwellings and the preservation of open space developments. In establishing such standards, conditions, and criteria, the governing body may, in its discretion, include any provisions it determines appropriate to ensure quality development, preservation of open space, and compliance with its comprehensive plan and land use ordinances. A cluster development is otherwise subject to applicable land use ordinances of the locality; however, the locality shall not impose more stringent land use requirements for such cluster development.

The locality shall not prohibit extension of water or sewer from an adjacent property to a cluster development provided the cluster development is located within an area designated for water and sewer service by a county, city, or town or public service authority.

For any "open space" or "conservation areas" established in a cluster development, the locality shall not (i) require in such areas identification of slopes, species of woodlands or vegetation and whether any of such species are diseased, the locations of species listed as endangered, threatened, or of special concern, or riparian zones or require the applicant to provide a property resource map showing such matters in any conservation areas, other than that which may be required to comply with an ordinance adopted pursuant to § 15.2-961 or 15.2-961.1 or applicable state law; (ii) require such areas be excluded from the calculation of density in a cluster development or exclude land in such areas because of prior land-disturbing activities; (iii) prohibit roads from being located in such areas for purposes of access to the cluster development, but the locality may require such roads be designed to mitigate the impact on such areas; (iv) prohibit stormwater management areas from being located in such areas; or (v) require that lots in the cluster development directly abut such areas or a developed pathway providing direct access to such areas.

For purposes of this section, "open space" or "conservation areas" shall mean the same as "open-space land" in § 10.1-1700.

The density calculation of the cluster development shall be based upon the same criteria for the property as would otherwise be permitted by applicable land use ordinances. As a locality provides for the clustering of single-family dwellings and the preservation of open space developments, it may vary provisions for such developments for each different residential zoning classification within the locality. For purposes of this section, "unimproved land" shall not include land owned or controlled by the locality, the Commonwealth or the federal government, or any instrumentality thereof or land subject to a conservation easement.

If proposals for the clustering of single-family dwellings and the preservation of open space developments comply with the locality's adopted standards, conditions, and criteria, the development and open space preservation shall be permitted by right under the local subdivision ordinance. The implementation and approval of the cluster development and open space preservation shall be done administratively by the locality's staff and without a public hearing. No local ordinance shall require that a special exception, special use, or conditional use permit be obtained for such developments. However, any such ordinance may exempt (a) developments of two acres or less and (b) property located in an Air Installation Compatible Use Zone from the provisions of this subdivision.

C. Additionally, a locality may, at its option, provide for the clustering of single-family dwellings and the preservation of open space at a density calculation greater than the density permitted in the applicable land use ordinance. To implement and approve such increased density development, the locality may, at its option, (i) establish and provide, in its zoning or subdivision ordinances, standards, conditions, and criteria for such development, and if the proposed development complies with those standards, conditions, and criteria, it shall be permitted by right and approved administratively by the locality's staff in the same manner provided in subsection A, or (ii) approve the increased density development upon approval of a special exception, special use permit, conditional use permit, or rezoning.

D. Notwithstanding any of the requirements of this section to the contrary, any local government land use ordinance in effect as of June 1, 2004, that provides for the clustering of single-family dwellings and preservation of open space development by right in at least one residential zoning classification without requiring either a special exception, special use permit, conditional use permit, or other discretionary approval may remain in effect at the option of the locality and will be deemed to be in compliance with this section. Any other locality may adopt provisions for the clustering of single-family dwellings, following the procedures set out in this section, in its discretion.

2006, c. 903; 2011, cc. 519, 549.



§ 15.2-2287. Localities may require oath regarding property interest of local officials

A zoning ordinance may provide that petitions brought by property owners, contract purchasers or the agents thereof, shall be sworn to under oath before a notary public or other official before whom oaths may be taken, stating whether or not any member of the local planning commission or governing body has any interest in such property, either individually, by ownership of stock in a corporation owning such land, partnership, as the beneficiary of a trust, or the settlor of a revocable trust or whether a member of the immediate household of any member of the planning commission or governing body has any such interest.

Code 1950, § 15-968.5; 1962, c. 407, § 15.1-491; 1964, c. 564; 1966, c. 455; 1968, cc. 543, 595; 1973, c. 286; 1974, c. 547; 1975, cc. 99, 575, 579, 582, 641; 1976, cc. 71, 409, 470, 683; 1977, c. 177; 1978, c. 543; 1979, c. 182; 1982, c. 44; 1983, c. 392; 1984, c. 238; 1987, c. 8; 1988, cc. 481, 856; 1989, cc. 359, 384; 1990, cc. 672, 868; 1992, c. 380; 1993, c. 672; 1994, c. 802; 1995, cc. 351, 475, 584, 603; 1996, c. 451; 1997, c. 587.



§ 15.2-2287.1. Disclosures in land use proceedings

A. The provisions of this section shall apply in their entirety to the County of Loudoun.

B. Each individual member of the board of supervisors, the planning commission, and the board of zoning appeals in any proceeding before each such body involving an application for a special exception or variance or involving an application for amendment of a zoning ordinance map, which does not constitute the adoption of a comprehensive zoning plan, an ordinance applicable throughout the locality, or an application filed by the board of supervisors that involves more than 10 parcels that are owned by different individuals, trusts, corporations, or other entities, shall, prior to any hearing on the matter or at such hearing, make a full public disclosure of any business or financial relationship that such member has, or has had within the 12-month period prior to such hearing, (i) with the applicant in such case; or (ii) with the title owner, contract purchaser or lessee of the land that is the subject of the application, except, in the case of a condominium, with the title owner, contract purchaser, or lessee of 10 percent or more of the units in the condominium; or (iii) if any of the foregoing is a trustee (other than a trustee under a corporate mortgage or deed of trust securing one or more issues of corporate mortgage bonds), with any trust beneficiary having an interest in such land; or (iv) with the agent, attorney or real estate broker of any of the foregoing. For the purpose of this subsection, "business or financial relationship" means any relationship (other than any ordinary customer or depositor relationship with a retail establishment, public utility, or bank) such member, or any member of the member's immediate household, either directly or by way of a partnership in which any of them is a partner, employee, agent, or attorney, or through a partner of any of them, or through a corporation in which any of them is an officer, director, employee, agent, or attorney or holds 10 percent or more of the outstanding bonds or shares of stock of a particular class, has, or has had within the 12-month period prior to such hearing, with the applicant in the case, or with the title owner, contract purchaser, or lessee of the subject land, except, in the case of a condominium, with the title owner, contract purchaser, or lessee of 10 percent or more of the units in the condominium, or with any of the other persons above specified. For the purpose of this subsection "business or financial relationship" also means the receipt by the member, or by any person, firm, corporation, or committee in his behalf, from the applicant in the case or from the title owner, contract purchaser, or lessee of the subject land, except, in the case of a condominium, with the title owner, contract purchaser, or lessee of 10 percent or more of the units in the condominium, or from any of the other persons above specified, during the 12-month period prior to the hearing in such case, of any gift or donation having a value of more than $100, singularly or in the aggregate.

If at the time of the hearing in any such case such member has a relationship of employee-employer, agent-principal, or attorney-client with the applicant in the case or with the title owner, contract purchaser, or lessee of the subject land except, in the case of a condominium, with the title owner, contract purchaser, or lessee of 10 percent or more of the units in the condominium, or with any of the other persons above specified, that member shall, prior to any hearing on the matter or at such hearing, make a full public disclosure of such employee-employer, agent-principal, or attorney-client relationship and shall be ineligible to vote or participate in any way in such case or in any hearing thereon.

C. In any case described in subsection B pending before the board of supervisors, planning commission, or board of zoning appeals, the applicant in the case shall, prior to any hearing on the matter, file with the board or commission a statement in writing and under oath identifying by name and last known address each person, corporation, partnership, or other association specified in the first paragraph of subsection B. The requirements of this section shall be applicable only with respect to those so identified.

D. Any person knowingly and willfully violating the provisions of this section shall be guilty of a Class 1 misdemeanor.

2008, c. 532; 2014, c. 743.



§ 15.2-2288. Localities may not require a special use permit for certain agricultural activities

A zoning ordinance shall not require that a special exception or special use permit be obtained for any production agriculture or silviculture activity in an area that is zoned as an agricultural district or classification. For the purposes of this section, production agriculture and silviculture is the bona fide production or harvesting of agricultural products as defined in § 3.2-6400, including silviculture products, but shall not include the processing of agricultural or silviculture products, the above ground application or storage of sewage sludge, or the storage or disposal of nonagricultural excavation material, waste and debris if the excavation material, waste and debris are not generated on the farm, subject to the provisions of the Virginia Waste Management Act. However, localities may adopt setback requirements, minimum area requirements and other requirements that apply to land used for agriculture or silviculture activity within the locality that is zoned as an agricultural district or classification. Nothing herein shall require agencies of the Commonwealth or its contractors to obtain a special exception or a special use permit under this section.

Code 1950, § 15-968.5; 1962, c. 407, § 15.1-491; 1964, c. 564; 1966, c. 455; 1968, cc. 543, 595; 1973, c. 286; 1974, c. 547; 1975, cc. 99, 575, 579, 582, 641; 1976, cc. 71, 409, 470, 683; 1977, c. 177; 1978, c. 543; 1979, c. 182; 1982, c. 44; 1983, c. 392; 1984, c. 238; 1987, c. 8; 1988, cc. 481, 856; 1989, cc. 359, 384; 1990, cc. 672, 868; 1992, c. 380; 1993, c. 672; 1994, c. 802; 1995, cc. 351, 475, 584, 603; 1996, c. 451; 1997, c. 587; 2012, c. 455; 2014, c. 435.



§ 15.2-2288. (Effective until January 1, 2015) Localities may not require a special use permit for certain agricultural activities

A zoning ordinance shall not require that a special exception or special use permit be obtained for any production agriculture or silviculture activity in an area that is zoned as an agricultural district or classification. For the purposes of this section, production agriculture and silviculture is the bona fide production or harvesting of agricultural products as defined in § 3.2-6400, including silviculture products, but shall not include the processing of agricultural or silviculture products, the above ground application or storage of sewage sludge, or the storage or disposal of nonagricultural excavation material, waste and debris if the excavation material, waste and debris are not generated on the farm, subject to the provisions of the Virginia Waste Management Act. However, localities may adopt setback requirements, minimum area requirements and other requirements that apply to land used for agriculture or silviculture activity within the locality that is zoned as an agricultural district or classification. Nothing herein shall require agencies of the Commonwealth or its contractors to obtain a special exception or a special use permit under this section.

Code 1950, § 15-968.5; 1962, c. 407, § 15.1-491; 1964, c. 564; 1966, c. 455; 1968, cc. 543, 595; 1973, c. 286; 1974, c. 547; 1975, cc. 99, 575, 579, 582, 641; 1976, cc. 71, 409, 470, 683; 1977, c. 177; 1978, c. 543; 1979, c. 182; 1982, c. 44; 1983, c. 392; 1984, c. 238; 1987, c. 8; 1988, cc. 481, 856; 1989, cc. 359, 384; 1990, cc. 672, 868; 1992, c. 380; 1993, c. 672; 1994, c. 802; 1995, cc. 351, 475, 584, 603; 1996, c. 451; 1997, c. 587; 2012, c. 455; 2014, c. 435.



§ 15.2-2288.01. Localities shall not require a special use permit for certain small-scale conversion of biomass to alternative fuel

A. As used in this section, unless the context requires a different meaning:

"Biomass" means agricultural-related materials including vineyard, grain or crop residues; straws; aquatic plants; and crops and trees planted for energy production.

"Small-scale conversion of biomass" means the conversion of any renewable biomass into heat, power, or biofuels.

B. A zoning ordinance shall not require that a special exception or special use permit be obtained for the small-scale conversion of biomass if: (i) at least 50 percent of the feedstock is produced either on site or by the owner of the conversion equipment; (ii) any structure used for the processing of the feedstock into energy occupies less than 4,000 square feet, not including the space required for storage of feedstock; and (iii) the owner of the farm notifies the administrative head of the locality in which the processing occurs. Localities may adopt reasonable requirements for setback, minimum lot area, and restrictions on the hours of operation and maximum noise levels applicable to the small-scale conversion of biomass. No setback, lot area, hours of operation or noise requirements may be more restrictive than similar provisions for other agricultural structures or activities.

2009, c. 363.



§ 15.2-2288.1. Localities may not require a special use permit for certain residential uses

No local ordinance shall require as a condition of approval of a subdivision plat, site plan, or plan of development, or issuance of a building permit, that a special exception, special use, or conditional use permit be obtained for the development and construction of residential dwellings at the use, height and density permitted by right under the local zoning ordinance. Nothing herein shall restrict the use of the special exception, special use, or conditional use permit process on application of a property owner for (i) a cluster or town center as an optional form of residential development at a density greater than that permitted by right, or otherwise permitted by local ordinance; (ii) use in an area designated for steep slope mountain development; (iii) use as a utility facility to serve a residential development; or (iv) nonresidential uses including but not limited to home businesses, home occupations, day care centers, bed and breakfast inns, lodging houses, private boarding schools, and shelters established for the purpose of providing human services to the occupants thereof.

1999, c. 1041; 2002, c. 703.



§ 15.2-2288.2. Localities may not require special use permit for certain temporary structures

A zoning ordinance shall not require that a special exception or special use permit be obtained in order to erect a tent on private property (i) intended to serve as a temporary structure for a period of three days or less and (ii) that will be used primarily for private or family-related events including, but not limited to, weddings and estate sales.

2006, c. 249.



§ 15.2-2288.3. (Effective July 1, 2018) Licensed farm wineries; local regulation of certain activities

A. It is the policy of the Commonwealth to preserve the economic vitality of the Virginia wine industry while maintaining appropriate land use authority to protect the health, safety, and welfare of the citizens of the Commonwealth, and to permit the reasonable expectation of uses in specific zoning categories. Local restriction upon such activities and events of farm wineries licensed in accordance with Title 4.1 to market and sell their products shall be reasonable and shall take into account the economic impact on the farm winery of such restriction, the agricultural nature of such activities and events, and whether such activities and events are usual and customary for farm wineries throughout the Commonwealth. Usual and customary activities and events at farm wineries shall be permitted without local regulation unless there is a substantial impact on the health, safety, or welfare of the public. No local ordinance regulating noise, other than outdoor amplified music, arising from activities and events at farm wineries shall be more restrictive than that in the general noise ordinance. In authorizing outdoor amplified music at a farm winery, the locality shall consider the effect on adjacent property owners and nearby residents.

B, C. [Expired.]

D. No locality may treat private personal gatherings held by the owner of a licensed farm winery who resides at the farm winery or on property adjacent thereto that is owned or controlled by such owner at which gatherings wine is not sold or marketed and for which no consideration is received by the farm winery or its agents differently from private personal gatherings by other citizens.

E. No locality shall regulate any of the following activities of a farm winery licensed in accordance with subdivision 5 of § 4.1-207:

1. The production and harvesting of fruit and other agricultural products and the manufacturing of wine;

2. The on-premises sale, tasting, or consumption of wine during regular business hours within the normal course of business of the licensed farm winery;

3. The direct sale and shipment of wine by common carrier to consumers in accordance with Title 4.1 and regulations of the Alcoholic Beverage Control Board;

4. The sale and shipment of wine to the Alcoholic Beverage Control Board, licensed wholesalers, and out-of-state purchasers in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law;

5. The storage, warehousing, and wholesaling of wine in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law; or

6. The sale of wine-related items that are incidental to the sale of wine.

2006, c. 794; 2007, cc. 611, 657; 2009, cc. 416, 546.



§ 15.2-2288.3. (Effective until July 1, 2018) Licensed farm wineries; local regulation of certain activities

A. It is the policy of the Commonwealth to preserve the economic vitality of the Virginia wine industry while maintaining appropriate land use authority to protect the health, safety, and welfare of the citizens of the Commonwealth, and to permit the reasonable expectation of uses in specific zoning categories. Local restriction upon such activities and events of farm wineries licensed in accordance with Title 4.1 to market and sell their products shall be reasonable and shall take into account the economic impact on the farm winery of such restriction, the agricultural nature of such activities and events, and whether such activities and events are usual and customary for farm wineries throughout the Commonwealth. Usual and customary activities and events at farm wineries shall be permitted without local regulation unless there is a substantial impact on the health, safety, or welfare of the public. No local ordinance regulating noise, other than outdoor amplified music, arising from activities and events at farm wineries shall be more restrictive than that in the general noise ordinance. In authorizing outdoor amplified music at a farm winery, the locality shall consider the effect on adjacent property owners and nearby residents.

B, C. [Expired.]

D. No locality may treat private personal gatherings held by the owner of a licensed farm winery who resides at the farm winery or on property adjacent thereto that is owned or controlled by such owner at which gatherings wine is not sold or marketed and for which no consideration is received by the farm winery or its agents differently from private personal gatherings by other citizens.

E. No locality shall regulate any of the following activities of a farm winery licensed in accordance with subdivision 5 of § 4.1-207:

1. The production and harvesting of fruit and other agricultural products and the manufacturing of wine;

2. The on-premises sale, tasting, or consumption of wine during regular business hours within the normal course of business of the licensed farm winery;

3. The direct sale and shipment of wine by common carrier to consumers in accordance with Title 4.1 and regulations of the Alcoholic Beverage Control Board;

4. The sale and shipment of wine to the Alcoholic Beverage Control Board, licensed wholesalers, and out-of-state purchasers in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law;

5. The storage, warehousing, and wholesaling of wine in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law; or

6. The sale of wine-related items that are incidental to the sale of wine.

2006, c. 794; 2007, cc. 611, 657; 2009, cc. 416, 546.



§ 15.2-2288.3:1. (Effective until July 1, 2018) Limited brewery license; local regulation of certain activities

A. It is the policy of the Commonwealth to preserve the economic vitality of the Virginia beer industry while maintaining appropriate land use authority to protect the health, safety, and welfare of the citizens of the Commonwealth and to permit the reasonable expectation of uses in specific zoning categories. Local restriction upon such activities and public events of breweries licensed pursuant to subdivision 2 of § 4.1-208 to market and sell their products shall be reasonable and shall take into account the economic impact on such licensed brewery of such restriction, the agricultural nature of such activities and events, and whether such activities and events are usual and customary for such licensed breweries. Usual and customary activities and events at such licensed breweries shall be permitted unless there is a substantial impact on the health, safety, or welfare of the public. No local ordinance regulating noise, other than outdoor amplified music, arising from activities and events at such licensed breweries shall be more restrictive than that in the general noise ordinance. In authorizing outdoor amplified music at such licensed brewery, the locality shall consider the effect on adjacent property owners and nearby residents.

B. No locality shall regulate any of the following activities of a brewery licensed under subdivision 2 of § 4.1-208:

1. The production and harvesting of barley, other grains, hops, fruit, or other agricultural products and the manufacturing of beer;

2. The on-premises sale, tasting, or consumption of beer during regular business hours within the normal course of business of such licensed brewery;

3. The direct sale and shipment of beer in accordance with Title 4.1 and regulations of the Alcoholic Beverage Control Board;

4. The sale and shipment of beer to licensed wholesalers and out-of-state purchasers in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law;

5. The storage and warehousing of beer in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law; or

6. The sale of beer-related items that are incidental to the sale of beer.

C. Any locality may exempt any brewery licensed in accordance with subdivision 2 of § 4.1-208 on land zoned agricultural from any local regulation of minimum parking, road access, or road upgrade requirements.

2014, c. 365.



§ 15.2-2288.3:1. (Effective July 1, 2018) Limited brewery license; local regulation of certain activities

A. It is the policy of the Commonwealth to preserve the economic vitality of the Virginia beer industry while maintaining appropriate land use authority to protect the health, safety, and welfare of the citizens of the Commonwealth and to permit the reasonable expectation of uses in specific zoning categories. Local restriction upon such activities and public events of breweries licensed pursuant to subdivision 2 of § 4.1-208 to market and sell their products shall be reasonable and shall take into account the economic impact on such licensed brewery of such restriction, the agricultural nature of such activities and events, and whether such activities and events are usual and customary for such licensed breweries. Usual and customary activities and events at such licensed breweries shall be permitted unless there is a substantial impact on the health, safety, or welfare of the public. No local ordinance regulating noise, other than outdoor amplified music, arising from activities and events at such licensed breweries shall be more restrictive than that in the general noise ordinance. In authorizing outdoor amplified music at such licensed brewery, the locality shall consider the effect on adjacent property owners and nearby residents.

B. No locality shall regulate any of the following activities of a brewery licensed under subdivision 2 of § 4.1-208:

1. The production and harvesting of barley, other grains, hops, fruit, or other agricultural products and the manufacturing of beer;

2. The on-premises sale, tasting, or consumption of beer during regular business hours within the normal course of business of such licensed brewery;

3. The direct sale and shipment of beer in accordance with Title 4.1 and regulations of the Alcoholic Beverage Control Board;

4. The sale and shipment of beer to licensed wholesalers and out-of-state purchasers in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law;

5. The storage and warehousing of beer in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law; or

6. The sale of beer-related items that are incidental to the sale of beer.

C. Any locality may exempt any brewery licensed in accordance with subdivision 2 of § 4.1-208 on land zoned agricultural from any local regulation of minimum parking, road access, or road upgrade requirements.

2014, c. 365.



§ 15.2-2288.3:2. Limited distiller's license; local regulation of certain activities

A. Local restriction upon activities of distilleries licensed pursuant to subdivision 2 of § 4.1-206 to market and sell their products shall be reasonable and shall take into account the economic impact on such licensed distillery of such restriction, the agricultural nature of such activities and events, and whether such activities and events are usual and customary for such licensed distilleries. Usual and customary activities and events at such licensed distilleries shall be permitted unless there is a substantial impact on the health, safety, or welfare of the public.

B. No locality shall regulate any of the following activities of a distillery licensed under subdivision 2 of § 4.1-206:

1. The production and harvesting of agricultural products and the manufacturing of alcoholic beverages other than wine or beer;

2. The on-premises sale, tasting, or consumption of alcoholic beverages other than wine or beer during regular business hours in accordance with a contract between a distillery and the Alcoholic Beverage Control Board pursuant to the provisions of subsection D of § 4.1-119;

3. The sale and shipment of alcoholic beverages other than wine or beer to licensed wholesalers and out-of-state purchasers in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law;

4. The storage and warehousing of alcoholic beverages other than wine or beer in accordance with Title 4.1, regulations of the Alcoholic Beverage Control Board, and federal law; or

5. The sale of items related to alcoholic beverages other than wine or beer that are incidental to the sale of such alcoholic beverages.

C. Any locality may exempt any distillery licensed in accordance with subdivision 2 of § 4.1-206 on land zoned agricultural from any local regulation of minimum parking, road access, or road upgrade requirements.

2015, c. 695.



§ 15.2-2288.4. Extension of expiration dates for special use permits

Notwithstanding any other provision of law, any special use permit that was valid and outstanding as of January 1, 2009, is extended to July 1, 2011, regardless of whether such expiration or schedule exists by operation of statute, proffer, permit, local ordinance, or local custom. Nothing in this section shall impair the ability of any person to apply for additional extensions of time beyond the period specified in this section where permitted by other law.

2009, c. 636.



§ 15.2-2288.5. Meaning of "cemetery" for purposes of zoning

A. A "cemetery" for purposes of this chapter shall have the meaning set forth in § 54.1-2310.

B. Nothing in this section shall exempt a licensed funeral home or cemetery from any applicable zoning regulation.

C. The following uses shall be included in the approval of a cemetery without further zoning approval being required: all uses necessarily or customarily associated with interment of human remains, benches, ledges, walls, graves, roads, paths, landscaping, and soil storage consistent with federal, state, and local laws on erosion sediment control.

D. Mausoleums, columbaria, chapels, administrative offices, and maintenance and storage areas that are shown in a legislative approval for the specific cemetery obtained at the request of the owner shall not require additional local legislative approval provided such structures and uses are developed in accordance with the original local legislative approval. This subsection shall not supersede any permission required by an ordinance adopted pursuant to § 15.2-2306 relative to historic districts.

2012, cc. 414, 478.



§ 15.2-2288.6. Agricultural operations; local regulation of certain activities

A. No locality shall regulate the carrying out of any of the following activities at an agricultural operation, as defined in § 3.2-300, unless there is a substantial impact on the health, safety, or general welfare of the public:

1. Agritourism activities as defined in § 3.2-6400;

2. The sale of agricultural or silvicultural products, or the sale of agricultural-related or silvicultural-related items incidental to the agricultural operation;

3. The preparation, processing, or sale of food products in compliance with subdivisions A 3, 4, and 5 of § 3.2-5130 or related state laws and regulations; or

4. Other activities or events that are usual and customary at Virginia agricultural operations.

Any local restriction placed on an activity listed in this subsection shall be reasonable and shall take into account the economic impact of the restriction on the agricultural operation and the agricultural nature of the activity.

B. No locality shall require a special exception, administrative permit not required by state law, or special use permit for any activity listed in subsection A on property that is zoned as an agricultural district or classification unless there is a substantial impact on the health, safety, or general welfare of the public.

C. Except regarding the sound generated by outdoor amplified music, no local ordinance regulating the sound generated by any activity listed in subsection A shall be more restrictive than the general noise ordinance of the locality. In permitting outdoor amplified music at an agricultural operation, the locality shall consider the effect on adjoining property owners and nearby residents.

D. The provisions of this section shall not affect any entity licensed in accordance with Chapter 2 (§ 4.1-200 et seq.) of Title 4.1. Nothing in this section shall be construed to affect the provisions of Chapter 3 (§ 3.2-300 et seq.) of Title 3.2, to alter the provisions of § 15.2-2288.3, or to restrict the authority of any locality under Title 58.1.

2014, cc. 153, 494.



§ 15.2-2289. Localities may provide by ordinance for disclosure of real parties in interest

In addition to the powers granted by this chapter, localities may provide by ordinance that the local planning commission, governing body or zoning appeals board may require any applicant for a special exception, or a special use permit, amendment to the zoning ordinance or variance to make complete disclosure of the equitable ownership of the real estate to be affected including, in the case of corporate ownership, the name of stockholders, officers and directors and in any case the names and addresses of all of the real parties of interest. However, the requirement of listing names of stockholders, officers and directors shall not apply to a corporation whose stock is traded on a national or local stock exchange and having more than 500 shareholders. In the case of a condominium, the requirement shall apply only to the title owner, contract purchaser, or lessee if they own 10% or more of the units in the condominium.

1970, c. 573, § 15.1-486.1; 1975, cc. 575, 641; 1976, c. 370; 1980, c. 604; 1986, c. 173; 1988, c. 408; 1989, cc. 25, 232; 1992, c. 596; 1993, c. 288; 1994, c. 192; 1997, c. 587; 2006, cc. 9, 317.



§ 15.2-2290. Uniform regulations for manufactured housing

A. Localities adopting and enforcing zoning ordinances under the provisions of this article shall provide that, in all agricultural zoning districts or districts having similar classifications regardless of name or designation where agricultural, horticultural, or forest uses such as but not limited to those described in § 58.1-3230 are the dominant use, the placement of manufactured houses that are on a permanent foundation and on individual lots shall be permitted, subject to development standards that are equivalent to those applicable to site-built single family dwellings within the same or equivalent zoning district.

B. Localities adopting and enforcing zoning regulations under the provisions of this article may, to provide for the general purposes of zoning ordinances, adopt uniform standards, so long as they apply to all residential structures erected within the agricultural zoning district or other districts identified in subsection A of this section incorporating such standards. The standards shall not have the effect of excluding manufactured housing.

C. Local zoning ordinances adopting provisions consistent with this section shall not relieve lots or parcels from the obligations relating to manufactured housing units imposed by the terms of a restrictive covenant.

1990, c. 840, § 15.1-486.4; 1991, c. 198; 1995, cc. 540, 583; 1997, c. 587.



§ 15.2-2291. Assisted living facilities and group homes of eight or fewer; single-family residence

A. Zoning ordinances for all purposes shall consider a residential facility in which no more than eight individuals with mental illness, intellectual disability, or developmental disabilities reside, with one or more resident or nonresident staff persons, as residential occupancy by a single family. For the purposes of this subsection, mental illness and developmental disability shall not include current illegal use of or addiction to a controlled substance as defined in § 54.1-3401. No conditions more restrictive than those imposed on residences occupied by persons related by blood, marriage, or adoption shall be imposed on such facility. For purposes of this subsection, "residential facility" means any group home or other residential facility for which the Department of Behavioral Health and Developmental Services is the licensing authority pursuant to this Code.

B. Zoning ordinances for all purposes shall consider a residential facility in which no more than eight aged, infirm or disabled persons reside, with one or more resident counselors or other staff persons, as residential occupancy by a single family. No conditions more restrictive than those imposed on residences occupied by persons related by blood, marriage, or adoption shall be imposed on such facility. For purposes of this subsection, "residential facility" means any assisted living facility or residential facility in which aged, infirm or disabled persons reside with one or more resident counselors or other staff persons and for which the Department of Social Services is the licensing authority pursuant to this Code.

1990, c. 814, § 15.1-486.3; 1993, c. 373; 1997, c. 587; 1998, c. 585; 2007, c. 813; 2008, c. 601; 2009, cc. 813, 840; 2010, cc. 796, 847; 2012, cc. 476, 507; 2014, c. 238.



§ 15.2-2292. (Effective July 1, 2016) Zoning provisions for family day homes

A. Zoning ordinances for all purposes shall consider a family day home as defined in § 63.2-100 serving one through five children, exclusive of the provider's own children and any children who reside in the home as residential occupancy by a single family. No conditions more restrictive than those imposed on residences occupied by persons related by blood, marriage, or adoption shall be imposed upon such a home. Nothing in this section shall apply to any county or city which is subject to § 15.2-741 or § 15.2-914.

B. A local governing body may by ordinance allow a zoning administrator to use an administrative process to issue zoning permits for a family day home as defined in § 63.2-100 serving six through twelve children, exclusive of the provider's own children and any children who reside in the home. The ordinance may contain such standards as the local governing body deems appropriate and shall include a requirement that notification be sent by registered or certified letter to the last known address of each adjacent property owner. If the zoning administrator receives no written objection from a person so notified within thirty days of the date of sending the letter and determines that the family day home otherwise complies with the provisions of the ordinance, the zoning administrator may issue the permit sought. The ordinance shall provide a process whereby an applicant for a family day home that is denied a permit through the administrative process may request that its application be considered after a hearing following public notice as provided in § 15.2-2204. Upon such hearing, the local governing body may, in its discretion, approve the permit, subject to such conditions as agreed upon by the applicant and the locality, or deny the permit. The provisions of this subsection shall not prohibit a local governing body from exercising its authority, if at all, under subdivision A 3 of § 15.2-2286.

1994, cc. 781, 798, § 15.1-486.5; 1997, c. 587; 2014, c. 771.



§ 15.2-2292. (Effective until July 1, 2016) Zoning provisions for family day homes

A. Zoning ordinances for all purposes shall consider a family day home as defined in § 63.2-100 serving one through five children, exclusive of the provider's own children and any children who reside in the home as residential occupancy by a single family. No conditions more restrictive than those imposed on residences occupied by persons related by blood, marriage, or adoption shall be imposed upon such a home. Nothing in this section shall apply to any county or city which is subject to § 15.2-741 or § 15.2-914.

B. A local governing body may by ordinance allow a zoning administrator to use an administrative process to issue zoning permits for a family day home as defined in § 63.2-100 serving six through twelve children, exclusive of the provider's own children and any children who reside in the home. The ordinance may contain such standards as the local governing body deems appropriate and shall include a requirement that notification be sent by registered or certified letter to the last known address of each adjacent property owner. If the zoning administrator receives no written objection from a person so notified within thirty days of the date of sending the letter and determines that the family day home otherwise complies with the provisions of the ordinance, the zoning administrator may issue the permit sought. The ordinance shall provide a process whereby an applicant for a family day home that is denied a permit through the administrative process may request that its application be considered after a hearing following public notice as provided in § 15.2-2204. Upon such hearing, the local governing body may, in its discretion, approve the permit, subject to such conditions as agreed upon by the applicant and the locality, or deny the permit. The provisions of this subsection shall not prohibit a local governing body from exercising its authority, if at all, under subdivision A 3 of § 15.2-2286.

1994, cc. 781, 798, § 15.1-486.5; 1997, c. 587; 2014, c. 771.



§ 15.2-2292.1. Zoning provisions for temporary family health care structures

A. Zoning ordinances for all purposes shall consider temporary family health care structures (i) for use by a caregiver in providing care for a mentally or physically impaired person and (ii) on property owned or occupied by the caregiver as his residence as a permitted accessory use in any single-family residential zoning district on lots zoned for single-family detached dwellings. Such structures shall not require a special use permit or be subjected to any other local requirements beyond those imposed upon other authorized accessory structures, except as otherwise provided in this section. Such structures shall comply with all setback requirements that apply to the primary structure and with any maximum floor area ratio limitations that may apply to the primary structure. Only one family health care structure shall be allowed on a lot or parcel of land.

B. For purposes of this section:

"Caregiver" means an adult who provides care for a mentally or physically impaired person within the Commonwealth. A caregiver shall be either related by blood, marriage, or adoption to or the legally appointed guardian of the mentally or physically impaired person for whom he is caring.

"Mentally or physically impaired person" means a person who is a resident of Virginia and who requires assistance with two or more activities of daily living, as defined in § 63.2-2200, as certified in a writing provided by a physician licensed by the Commonwealth.

"Temporary family health care structure" means a transportable residential structure, providing an environment facilitating a caregiver's provision of care for a mentally or physically impaired person, that (i) is primarily assembled at a location other than its site of installation; (ii) is limited to one occupant who shall be the mentally or physically impaired person or, in the case of a married couple, two occupants, one of whom is a mentally or physically impaired person, and the other requires assistance with one or more activities of daily living as defined in § 63.2-2200, as certified in writing by a physician licensed in the Commonwealth; (iii) has no more than 300 gross square feet; and (iv) complies with applicable provisions of the Industrialized Building Safety Law (§ 36-70 et seq.) and the Uniform Statewide Building Code (§ 36-97 et seq.). Placing the temporary family health care structure on a permanent foundation shall not be required or permitted.

C. Any person proposing to install a temporary family health care structure shall first obtain a permit from the local governing body, for which the locality may charge a fee of up to $100. The locality may not withhold such permit if the applicant provides sufficient proof of compliance with this section. The locality may require that the applicant provide evidence of compliance with this section on an annual basis as long as the temporary family health care structure remains on the property. Such evidence may involve the inspection by the locality of the temporary family health care structure at reasonable times convenient to the caregiver, not limited to any annual compliance confirmation.

D. Any temporary family health care structure installed pursuant to this section may be required to connect to any water, sewer, and electric utilities that are serving the primary residence on the property and shall comply with all applicable requirements of the Virginia Department of Health.

E. No signage advertising or otherwise promoting the existence of the structure shall be permitted either on the exterior of the temporary family health care structure or elsewhere on the property.

F. Any temporary family health care structure installed pursuant to this section shall be removed within 60 days of the date on which the temporary family health care structure was last occupied by a mentally or physically impaired person receiving services or in need of the assistance provided for in this section.

G. The local governing body, or the zoning administrator on its behalf, may revoke the permit granted pursuant to subsection C if the permit holder violates any provision of this section. Additionally, the local governing body may seek injunctive relief or other appropriate actions or proceedings in the circuit court of that locality to ensure compliance with this section. The zoning administrator is vested with all necessary authority on behalf of the governing body of the locality to ensure compliance with this section.

2010, c. 296; 2013, c. 178.



§ 15.2-2293. Airspace subject to zoning ordinances

A. A zoning ordinance shall be applicable to the superjacent airspace of any nonpublic-owned land area.

B. Airspace superjacent or subjacent to any public highway, street, lane, alley or other way in this Commonwealth not required for the purpose of travel, or other public use, by the Commonwealth or other political jurisdiction owning it, shall be subject to the zoning ordinance of the locality in which the airspace is located.

C. Airspace not provided for in subsection B herein that is superjacent to any land owned by the Commonwealth or other political jurisdiction and occupied by a nonpolitical entity or person shall be subject to the zoning ordinance that would be applicable if the land were owned by a private person.

1979, c. 431, § 15.1-491.01; 1997, c. 587.



§ 15.2-2293.1. Placement of amateur radio antennas

Any ordinance involving the placement, screening or height of antennas shall reasonably accommodate amateur radio antennas and shall impose the minimum regulation necessary to accomplish the locality's legitimate purpose. In localities having a population density of 120 persons or less per square mile according to the 1990 United States census, no local ordinance shall (i) restrict amateur radio antenna height to less than 200 feet above ground level as permitted by the Federal Communications Commission or (ii) restrict the number of support structures. In localities having a population density of more than 120 persons per square mile according to the 1990 United States census, no local ordinance shall (i) restrict amateur radio antenna height to less than 75 feet above ground level or (ii) restrict the number of support structures. Reasonable and customary engineering practices shall be followed in the erection of amateur radio antennas. This section shall not preclude any locality, by ordinance, from regulating amateur radio antennas with regard to reasonable requirements relating to the use of screening, setback, placement, and health and safety requirements.

1998, c. 642.



§ 15.2-2293.2. Regulation of helicopter use

No local zoning ordinance shall impose a total ban on departures and landings within the locality by non-commercial helicopters for personal use, but local zoning ordinances may require a special exception, special use permit, or conditional use permit for repetitive helicopter landings and departures on the same parcel of land in some or all zoning districts. Special exceptions or special use permits may be made subject to reasonable conditions for the protection or benefit of owners and occupants of neighboring parcels, including but not limited to conditions related to compliance with applicable regulations of the Federal Aviation Administration.

2012, c. 506.



§ 15.2-2294. Airport safety zoning

Every locality (i) in whose jurisdiction a licensed airport or United States government or military air facility is located or (ii) over whose jurisdiction the approach slopes and other safety zones of a licensed airport, including United States government or military air facility extend shall, by ordinance, provide for the regulation of the height of structures and natural growth for the purpose of protecting the safety of air navigation and the public investment in air navigation facilities. The ordinance may be adopted regardless of whether the local governing body has adopted a zoning ordinance applicable to other land uses in the locality. The ordinance may be designed and adopted by the locality as an overlay zone superimposed on any preexisting base zone.

The provisions of the airport safety zoning ordinance shall be in compliance with the rules of the Virginia Aviation Board.

1989, cc. 447, 449, § 15.1-491.02; 1990, c. 384; 1997, c. 587.



§ 15.2-2295. Aircraft noise attenuation features in buildings and structures within airport noise zones

Any locality in whose jurisdiction, or adjacent jurisdiction, is located a licensed airport or United States government or military air facility, may enforce building regulations relating to the provision or installation of acoustical treatment measures in residential buildings and structures, or portions thereof, other than farm structures, for which building permits are issued after January 1, 2003, in areas affected by above average noise levels from aircraft due to their proximity to flight operations at nearby airports. Any locality in whose jurisdiction, or adjacent jurisdiction, is located a United States Master Jet Base, a licensed airport or United States government or military air facility, may, in addition, adopt and enforce building regulations relating to the provision or installation of acoustical treatment measures applicable to buildings and structures, or portions thereof, in Assembly, Business, Educational, Institutional, and Mercantile groups, as defined in the International Building Code.

In establishing the regulations, the locality may adopt one or more noise overlay zones as an amendment to its zoning map and may establish different measures to be provided or installed within each zone, taking into account the severity of the impact of aircraft noise upon buildings and structures within each zone. Any such regulations or amendments to a zoning map shall provide a process for reasonable notice to affected property owners. Any regulations or amendments to a zoning map shall be adopted in accordance with this chapter. A statement shall be placed on all recorded surveys, subdivision plats and all final site plans approved after January 1, 2003, giving notice that a parcel of real property either partially or wholly lies within an airport noise overlay zone. No existing use of property which is affected by the adoption of such regulations or amendments to a zoning map shall be considered a nonconforming use solely because of the regulations or amendments. The provisions of this section shall not affect any local aircraft noise attenuation regulations or ordinances adopted prior to the effective date of this act, and such regulations and ordinances may be amended provided the amendments shall not alter building materials, construction methods, plan submission requirements or inspection practices specified in the Virginia Uniform Statewide Building Code.

1994, c. 745, § 15.1-491.03; 1997, c. 587; 2002, c. 180; 2005, c. 509; 2011, c. 135.



§ 15.2-2295.1. Regulation of mountain ridge construction

A. As used in this section, unless the context requires a different meaning:

"Construction" means the building, alteration, repair, or improvement of any building or structure.

"Crest" means the uppermost line of a mountain or chain of mountains from which the land falls away on at least two sides to a lower elevation or elevations.

"Protected mountain ridge" means a ridge with (i) an elevation of 2,000 feet or more and (ii) an elevation of 500 feet or more above the elevation of an adjacent valley floor.

"Ridge" means the elongated crest or series of crests at the apex or uppermost point of intersection between two opposite slopes or sides of a mountain and includes all land within 100 feet below the elevation of any portion of such line or surface along the crest.

"Tall buildings or structures" means any building, structure or unit within a multi-unit building with a vertical height of more than 40 feet, as determined by ordinance, measured from the top of the natural finished grade of the crest or the natural finished grade of the high side of the slope of a ridge to the uppermost point of the building, structure or unit. "Tall buildings or structures" does not include (i) water, radio, telecommunications or television towers or any equipment for the transmission of electricity, telephone or cable television; (ii) structures of a relatively slender nature and minor vertical projections of a parent building, including, but not limited to, chimneys, flagpoles, flues, spires, steeples, belfries, cupolas, antennas, poles, wires or windmills; or (iii) any building or structure designated as a historic landmark, building or structure by the United States or by the Board of Historic Resources.

B. Determinations by the governing body of heights and elevations under this section shall be conclusive.

C. Any locality in which a protected mountain ridge is located may, by ordinance, provide for the regulation of the height and location of tall buildings or structures on protected mountain ridges. The ordinance may be designed and adopted by the locality as an overlay zone superimposed on any preexisting base zone.

D. An ordinance adopted under this section may include criteria for the granting or denial of permits for the construction of tall buildings or structures on protected mountain ridges. Any such ordinance shall provide that permit applications shall be denied if a permit application fails to provide for (i) adequate sewerage, water, and drainage facilities, including, but not limited to, facilities for drinking water and the adequate supply of water for fire protection and (ii) compliance with the Erosion and Sediment Control Law (§ 62.1-44.15:51 et seq.).

E. Any locality that adopts an ordinance providing for the regulation of the height and location of tall buildings or structures on protected mountain ridges shall send a copy of the ordinance to the Secretary of Natural Resources.

F. Nothing in this section shall be construed to affect or impair a governing body's authority under this chapter to define and regulate uses in any existing zoning district or to adopt overlay districts regulating uses on mountainous areas as defined by the governing body.

2000, c. 732; 2013, cc. 516, 756, 793.



§ 15.2-2295.2. Dam break inundation zones

A locality may by ordinance require the modification of an application for zoning modification, a conditional use permit, or a special exception for the area of a development that is proposed within a mapped dam break inundation zone.

2008, c. 491.



§ 15.2-2296. Conditional zoning; declaration of legislative policy and findings; purpose

It is the general policy of the Commonwealth in accordance with the provisions of § 15.2-2283 to provide for the orderly development of land, for all purposes, through zoning and other land development legislation. Frequently, where competing and incompatible uses conflict, traditional zoning methods and procedures are inadequate. In these cases, more flexible and adaptable zoning methods are needed to permit differing land uses and the same time to recognize effects of change. It is the purpose of §§ 15.2-2296 through 15.2-2300 to provide a more flexible and adaptable zoning method to cope with situations found in such zones through conditional zoning, whereby a zoning reclassification may be allowed subject to certain conditions proffered by the zoning applicant for the protection of the community that are not generally applicable to land similarly zoned. The exercise of authority granted pursuant to §§ 15.2-2296 through 15.2-2302 shall not be construed to limit or restrict powers otherwise granted to any locality, nor to affect the validity of any ordinance adopted by any such locality which would be valid without regard to this section. The provisions of this section and the following six sections shall not be used for the purpose of discrimination in housing.

1978, c. 320, § 15.1-491.1; 1997, c. 587.



§ 15.2-2297. Same; conditions as part of a rezoning or amendment to zoning map

A. A zoning ordinance may include and provide for the voluntary proffering in writing, by the owner, of reasonable conditions, prior to a public hearing before the governing body, in addition to the regulations provided for the zoning district or zone by the ordinance, as a part of a rezoning or amendment to a zoning map; provided that (i) the rezoning itself must give rise for the need for the conditions; (ii) the conditions shall have a reasonable relation to the rezoning; (iii) the conditions shall not include a cash contribution to the locality; (iv) the conditions shall not include mandatory dedication of real or personal property for open space, parks, schools, fire departments or other public facilities not otherwise provided for in § 15.2-2241; (v) the conditions shall not include a requirement that the applicant create a property owners' association under Chapter 26 (§ 55-508 et seq.) of Title 55 which includes an express further condition that members of a property owners' association pay an assessment for the maintenance of public facilities owned in fee by a public entity, including open space, parks, schools, fire departments and other public facilities not otherwise provided for in § 15.2-2241; however, such facilities shall not include sidewalks, special street signs or markers, or special street lighting in public rights-of-way not maintained by the Department of Transportation; (vi) the conditions shall not include payment for or construction of off-site improvements except those provided for in § 15.2-2241; (vii) no condition shall be proffered that is not related to the physical development or physical operation of the property; and (viii) all such conditions shall be in conformity with the comprehensive plan as defined in § 15.2-2223. The governing body may also accept amended proffers once the public hearing has begun if the amended proffers do not materially affect the overall proposal. Once proffered and accepted as part of an amendment to the zoning ordinance, the conditions shall continue in effect until a subsequent amendment changes the zoning on the property covered by the conditions. However, the conditions shall continue if the subsequent amendment is part of a comprehensive implementation of a new or substantially revised zoning ordinance.

B. In the event proffered conditions include a requirement for the dedication of real property of substantial value or construction of substantial public improvements, the need for which is not generated solely by the rezoning itself, then no amendments to the zoning map for the property subject to such conditions, nor the conditions themselves, nor any amendments to the text of the zoning ordinance with respect to the zoning district applicable thereto initiated by the governing body, which eliminate, or materially restrict, reduce, or modify the uses, the floor area ratio, or the density of use permitted in the zoning district applicable to such property, shall be effective with respect to such property unless there has been mistake, fraud, or a change in circumstances substantially affecting the public health, safety, or welfare.

C. Any landowner who has prior to July 1, 1990, proffered the dedication of real property of substantial value or construction of substantial public improvements, the need for which is not generated solely by the rezoning itself, but who has not substantially implemented such proffers prior to July 1, 1990, shall advise the local governing body by certified mail prior to July 1, 1991, that he intends to proceed with the implementation of such proffers. The notice shall identify the property to be developed, the zoning district, and the proffers applicable thereto. Thereafter, any landowner giving such notice shall have until July 1, 1995, substantially to implement the proffers, or such later time as the governing body may allow. Thereafter, the landowner in good faith shall diligently pursue the completion of the development of the property.

Any landowner who complies with the requirements of this subsection shall be entitled to the protection against action initiated by the governing body affecting use, floor area ratio, and density set out in subsection B, unless there has been mistake, fraud, or a change in circumstances substantially affecting the public health, safety, or welfare, but any landowner failing to comply with the requirements of this subsection shall acquire no rights pursuant to this section.

D. The provisions of subsections B and C of this section shall be effective prospectively only, and not retroactively, and shall not apply to any zoning ordinance text amendments which may have been enacted prior to March 10, 1990. Nothing contained herein shall be construed to affect any litigation pending prior to July 1, 1990, or any such litigation nonsuited and thereafter refiled.

Nothing in this section shall be construed to affect or impair the authority of a governing body to:

1. Accept proffered conditions which include provisions for timing or phasing of dedications, payments, or improvements; or

2. Accept or impose valid conditions pursuant to subdivision A 3 of § 15.2-2286 or other provision of law.

1978, c. 320, § 15.1-491.2; 1982, c. 293; 1990, c. 868; 1997, c. 587; 2001, c. 703; 2006, c. 450.



§ 15.2-2298. Same; additional conditions as a part of rezoning or zoning map amendment in certain high-growth localities

A. Except for those localities to which § 15.2-2303 is applicable, this section shall apply to (i) any locality which has had population growth of 5% or more from the next-to-latest to latest decennial census year, based on population reported by the United States Bureau of the Census; (ii) any city adjoining such city or county; (iii) any towns located within such county; and (iv) any county contiguous with at least three such counties, and any town located in that county. However, any such locality may by ordinance choose to utilize the conditional zoning authority granted under § 15.2-2303 rather than this section.

In any such locality, notwithstanding any contrary provisions of § 15.2-2297, a zoning ordinance may include and provide for the voluntary proffering in writing, by the owner, of reasonable conditions, prior to a public hearing before the governing body, in addition to the regulations provided for the zoning district or zone by the ordinance, as a part of a rezoning or amendment to a zoning map, provided that (i) the rezoning itself gives rise to the need for the conditions; (ii) the conditions have a reasonable relation to the rezoning; and (iii) all conditions are in conformity with the comprehensive plan as defined in § 15.2-2223.

Reasonable conditions may include the payment of cash for any off-site road improvement or any off-site transportation improvement that is adopted as an amendment to the required comprehensive plan and incorporated into the capital improvements program, provided that nothing herein shall prevent a locality from accepting proffered conditions which are not normally included in a capital improvement program. For purposes of this section, "road improvement" includes construction of new roads or improvement or expansion of existing roads as required by applicable construction standards of the Virginia Department of Transportation to meet increased demand attributable to new development. For purposes of this section, "transportation improvement" means any real or personal property acquired, constructed, improved, or used for constructing, improving, or operating any (i) public mass transit system or (ii) highway, or portion or interchange thereof, including parking facilities located within a district created pursuant to this title. Such improvements shall include, without limitation, public mass transit systems, public highways, and all buildings, structures, approaches, and facilities thereof and appurtenances thereto, rights-of-way, bridges, tunnels, stations, terminals, and all related equipment and fixtures.

Reasonable conditions shall not include, however, conditions that impose upon the applicant the requirement to create a property owners' association under Chapter 26 (§ 55-508 et seq.) of Title 55 which includes an express further condition that members of a property association pay an assessment for the maintenance of public facilities owned in fee by a public entity, including open space, parks, schools, fire departments, and other public facilities not otherwise provided for in § 15.2-2241; however, such facilities shall not include sidewalks, special street signs or markers, or special street lighting in public rights-of-way not maintained by the Department of Transportation. The governing body may also accept amended proffers once the public hearing has begun if the amended proffers do not materially affect the overall proposal. Once proffered and accepted as part of an amendment to the zoning ordinance, the conditions shall continue in effect until a subsequent amendment changes the zoning on the property covered by the conditions; however, the conditions shall continue if the subsequent amendment is part of a comprehensive implementation of a new or substantially revised zoning ordinance.

No proffer shall be accepted by a locality unless it has adopted a capital improvement program pursuant to § 15.2-2239 or local charter. In the event proffered conditions include the dedication of real property or payment of cash, the property shall not transfer and the payment of cash shall not be made until the facilities for which the property is dedicated or cash is tendered are included in the capital improvement program, provided that nothing herein shall prevent a locality from accepting proffered conditions which are not normally included in a capital improvement program. If proffered conditions include the dedication of real property or the payment of cash, the proffered conditions shall provide for the disposition of the property or cash payment in the event the property or cash payment is not used for the purpose for which proffered.

B. In the event proffered conditions include a requirement for the dedication of real property of substantial value, or substantial cash payments for or construction of substantial public improvements, the need for which is not generated solely by the rezoning itself, then no amendment to the zoning map for the property subject to such conditions, nor the conditions themselves, nor any amendments to the text of the zoning ordinance with respect to the zoning district applicable thereto initiated by the governing body, which eliminate, or materially restrict, reduce, or modify the uses, the floor area ratio, or the density of use permitted in the zoning district applicable to the property, shall be effective with respect to the property unless there has been mistake, fraud, or a change in circumstances substantially affecting the public health, safety, or welfare.

C. Any landowner who has prior to July 1, 1990, proffered the dedication of real property of substantial value, or substantial cash payments for or construction of substantial public improvements, the need for which is not generated solely by the rezoning itself, but who has not substantially implemented such proffers prior to July 1, 1990, shall advise the local governing body by certified mail prior to July 1, 1991, that he intends to proceed with the implementation of such proffers. The notice shall identify the property to be developed, the zoning district, and the proffers applicable thereto. Thereafter, any landowner giving such notice shall have until July 1, 1995, substantially to implement the proffers, or such later time as the governing body may allow. Thereafter, the landowner in good faith shall diligently pursue the completion of the development of the property. Any landowner who complies with the requirements of this subsection shall be entitled to the protection against action initiated by the governing body affecting use, floor area ratio, and density set out in subsection B above, unless there has been mistake, fraud, or a change in circumstances substantially affecting the public health, safety, or welfare, but any landowner failing to comply with the requirements of this subsection shall acquire no rights pursuant to this section.

D. The provisions of subsections B and C of this section shall be effective prospectively only, and not retroactively, and shall not apply to any zoning ordinance text amendments which may have been enacted prior to March 10, 1990. Nothing contained herein shall be construed to affect any litigation pending prior to July 1, 1990, or any such litigation nonsuited and thereafter refiled.

Nothing in this section shall be construed to affect or impair the authority of a governing body to:

1. Accept proffered conditions which include provisions for timing or phasing of dedications, payments, or improvements; or

2. Accept or impose valid conditions pursuant to subdivision A 3 of § 15.2-2286 or other provision of law.

1989, c. 697, § 15.1-492.2:1; 1990, c. 868; 1991, c. 233; 1997, c. 587; 2001, c. 703; 2006, cc. 450, 882; 2007, c. 324.



§ 15.2-2299. Same; enforcement and guarantees

The zoning administrator is vested with all necessary authority on behalf of the governing body of the locality to administer and enforce conditions attached to a rezoning or amendment to a zoning map, including (i) the ordering in writing of the remedy of any noncompliance with the conditions; (ii) the bringing of legal action to insure compliance with the conditions, including injunction, abatement, or other appropriate action or proceeding; and (iii) requiring a guarantee, satisfactory to the governing body, in an amount sufficient for and conditioned upon the construction of any physical improvements required by the conditions, or a contract for the construction of the improvements and the contractor's guarantee, in like amount and so conditioned, which guarantee shall be reduced or released by the governing body, or agent thereof, upon the submission of satisfactory evidence that construction of the improvements has been completed in whole or in part. Failure to meet all conditions shall constitute cause to deny the issuance of any of the required use, occupancy, or building permits, as may be appropriate.

1978, c. 320, § 15.1-491.3; 1983, c. 221; 1997, c. 587.



§ 15.2-2300. Same; records

The zoning map shall show by an appropriate symbol on the map the existence of conditions attaching to the zoning on the map. The zoning administrator shall keep in his office and make available for public inspection a Conditional Zoning Index. The Index shall provide ready access to the ordinance creating conditions in addition to the regulations provided for in a particular zoning district or zone. The Index shall also provide ready access to all proffered cash payments and expenditures disclosure reports prepared by the local governing body pursuant to § 15.2-2303.2. The zoning administrator shall update the Index annually and no later than November 30 of each year.

1978, c. 320, § 15.1-491.4; 1997, c. 587; 2004, c. 531.



§ 15.2-2301. Same; petition for review of decision

Any zoning applicant or any other person who is aggrieved by a decision of the zoning administrator made pursuant to the provisions of § 15.2-2299 may petition the governing body for review of the decision of the zoning administrator. All petitions for review shall be filed with the zoning administrator and with the clerk of the governing body within 30 days from the date of the decision for which review is sought and shall specify the grounds upon which the petitioner is aggrieved. A decision by the governing body on an appeal taken pursuant to this section shall be binding upon the owner of the property which is the subject of such appeal only if the owner of such property has been provided written notice of the zoning violation, written determination, or other appealable decision.

An aggrieved party may petition the circuit court for review of the decision of the governing body on an appeal taken pursuant to this section. The provisions of subsection F of § 15.2-2285 shall apply to such petitions to the circuit court, mutatis mutandis.

1978, c. 320, § 15.1-491.5; 1988, c. 856; 1997, c. 587; 2011, c. 457; 2012, c. 401.



§ 15.2-2302. Same; amendments and variations of conditions

A. Subject to any applicable public notice or hearing requirement of subsection B but notwithstanding any other provision of law, any landowner subject to conditions proffered pursuant to § 15.2-2297, 15.2-2298, 15.2-2303, or 15.2-2303.1 may apply to the governing body for amendments to or variations of such proffered conditions provided only that written notice of such application be provided in the manner prescribed by subsection H of § 15.2-2204 to any landowner subject to such existing proffered conditions. Further, the approval of such an amendment or variation by the governing body shall not in itself cause the use of any other property to be determined a nonconforming use.

B. There shall be no such amendment or variation of any conditions proffered pursuant to § 15.2-2297, 15.2-2298, 15.2-2303, or 15.2-2303.1 until after a public hearing before the governing body advertised pursuant to the provisions of § 15.2-2204. However, where an amendment to such proffered conditions is requested pursuant to subsection A, and where such amendment does not affect conditions of use or density, a local governing body may waive the requirement for a public hearing (i) under this section and (ii) under any other statute, ordinance, or proffer requiring a public hearing prior to amendment of such proffered conditions.

C. Once amended pursuant to this section, the proffered conditions shall continue to be an amendment to the zoning ordinance and may be enforced by the zoning administrator pursuant to the applicable provisions of this chapter.

D. Notwithstanding any other provision of law, no claim of any right derived from any condition proffered pursuant to § 15.2-2297, 15.2-2298, 15.2-2303, or 15.2-2303.1 shall impair the right of any landowner subject to such a proffered condition to secure amendments to or variations of such proffered conditions.

E. Notwithstanding any other provision of law, the governing body may waive the written notice requirement of subsection A in order to reduce, suspend, or eliminate outstanding cash proffer payments for residential construction calculated on a per-dwelling-unit or per-home basis that have been agreed to, but unpaid, by any landowner.

1978, c. 320, § 15.1-491.6; 1997, c. 587; 2009, c. 315; 2012, cc. 415, 465; 2013, c. 513.



§ 15.2-2303. Conditional zoning in certain localities

A. A zoning ordinance may include reasonable regulations and provisions for conditional zoning as defined in § 15.2-2201 and for the adoption, in counties, or towns therein which have planning commissions, wherein the urban county executive form of government is in effect, or in a city adjacent to or completely surrounded by such a county, or in a county contiguous to any such county, or in a city adjacent to or completely surrounded by such a contiguous county, or in any town within such contiguous county, and in the counties east of the Chesapeake Bay as a part of an amendment to the zoning map of reasonable conditions, in addition to the regulations provided for the zoning district by the ordinance, when such conditions shall have been proffered in writing, in advance of the public hearing before the governing body required by § 15.2-2285 by the owner of the property which is the subject of the proposed zoning map amendment. Reasonable conditions shall not include, however, conditions that impose upon the applicant the requirement to create a property owners' association under Chapter 26 (§ 55-508 et seq.) of Title 55 which includes an express further condition that members of a property owners' association pay an assessment for the maintenance of public facilities owned in fee by a public entity, including open space, parks, schools, fire departments, and other public facilities not otherwise provided for in § 15.2-2241; however, such facilities shall not include sidewalks, special street signs or markers, or special street lighting in public rights-of-way not maintained by the Department of Transportation. The governing body may also accept amended proffers once the public hearing has begun if the amended proffers do not materially affect the overall proposal. Once proffered and accepted as part of an amendment to the zoning ordinance, such conditions shall continue in effect until a subsequent amendment changes the zoning on the property covered by such conditions. However, such conditions shall continue if the subsequent amendment is part of a comprehensive implementation of a new or substantially revised zoning ordinance.

B. In the event proffered conditions include a requirement for the dedication of real property of substantial value, or substantial cash payments for or construction of substantial public improvements, the need for which is not generated solely by the rezoning itself, then no amendment to the zoning map for the property subject to such conditions, nor the conditions themselves, nor any amendments to the text of the zoning ordinance with respect to the zoning district applicable thereto initiated by the governing body, which eliminate, or materially restrict, reduce, or modify the uses, the floor area ratio, or the density of use permitted in the zoning district applicable to such property, shall be effective with respect to such property unless there has been mistake, fraud, or a change in circumstances substantially affecting the public health, safety, or welfare.

C. Any landowner who has prior to July 1, 1990, proffered the dedication of real property of substantial value, or substantial cash payments for or construction of substantial public improvements, the need for which is not generated solely by the rezoning itself, but who has not substantially implemented such proffers prior to July 1, 1990, shall advise the local governing body by certified mail prior to July 1, 1991, that he intends to proceed with the implementation of such proffers. Such notice shall identify the property to be developed, the zoning district, and the proffers applicable thereto. Thereafter, any landowner giving such notice shall have until July 1, 1995, substantially to implement such proffers, or such later time as the governing body may allow. Thereafter, the landowner in good faith shall diligently pursue the completion of the development of the property. Any landowner who complies with the requirements of this subsection shall be entitled to the protection against action initiated by the governing body affecting use, floor area ratio, and density set out in subsection B, unless there has been mistake, fraud, or a change in circumstances substantially affecting the public health, safety, or welfare, but any landowner failing to comply with the requirements of this subdivision shall acquire no rights pursuant to this section.

D. Subsections B and C of this section shall be effective prospectively only, and not retroactively, and shall not apply to any zoning ordinance text amendments which may have been enacted prior to March 10, 1990. Nothing contained herein shall be construed to affect any litigation pending prior to July 1, 1990, or any such litigation nonsuited and thereafter refiled.

E. Nothing in this section shall be construed to affect or impair the authority of a governing body to (i) accept proffered conditions which include provisions for timing or phasing of dedications, payments, or improvements; or (ii) accept or impose valid conditions pursuant to subdivision A 3 of § 15.2-2286, subdivision 5 of § 15.2-2242, or other provision of law.

F. In any instance in which a locality has accepted proffered conditions that include pedestrian improvements, and the Virginia Department of Transportation has reviewed and not objected to the proposed pedestrian improvements during the processing of the rezoning, the Virginia Department of Transportation shall allow the proffered improvements to be constructed, except when such improvements will violate local, state, or federal laws, regulations, or mandated engineering and safety standards.

G. In addition to the powers granted by the preceding subsections, a zoning ordinance may include reasonable regulations to implement, in whole or in part, the provisions of §§ 15.2-2296 through 15.2-2302.

Code 1950, § 15-968.5; 1962, c. 407, § 15.1-491; 1964, c. 564; 1966, c. 455; 1968, cc. 543, 595; 1973, c. 286; 1974, c. 547; 1975, cc. 99, 575, 579, 582, 641; 1976, cc. 71, 409, 470, 683; 1977, c. 177; 1978, c. 543; 1979, c. 182; 1982, c. 44; 1983, c. 392; 1984, c. 238; 1987, c. 8; 1988, cc. 481, 856; 1989, cc. 359, 384; 1990, cc. 672, 868; 1992, c. 380; 1993, c. 672; 1994, c. 802; 1995, cc. 351, 475, 584, 603; 1996, c. 451; 1997, c. 587; 2001, c. 703; 2006, c. 450; 2008, c. 733.



§ 15.2-2303.1. Development agreements in certain counties

A. In order to promote the public health, safety and welfare and to encourage economic development consistent with careful planning, New Kent County may include in its zoning ordinance provisions for the governing body to enter into binding development agreements with any persons owning legal or equitable interests in real property in the county if the property to be developed contains at least one thousand acres.

B. Any such agreements shall be for the purpose of stimulating and facilitating economic growth in the county; shall not be inconsistent with the comprehensive plan at the time of the agreement's adoption, except as may have been authorized by existing zoning ordinances; and shall not authorize any use or condition inconsistent with the zoning ordinance or other ordinances in effect at the time the agreement is made, except as may be authorized by a variance, special exception or similar authorization. The agreement shall be authorized by ordinance, shall be for a term not to exceed fifteen years, and may be renewed by mutual agreement of the parties for successive terms of not more than ten years each. It may provide, among other things, for uses; the density or intensity of uses; the maximum height, size, setback and/or location of buildings; the number of parking spaces required; the location of streets and other public improvements; the measures required to control stormwater; the phasing or timing of construction or development; or any other land use matters. It may authorize the property owner to transfer to the county land, public improvements, money or anything of value to further the purposes of the agreement or other public purposes set forth in the county's comprehensive plan, but not as a condition to obtaining any permitted use or zoning. The development agreement shall not run with the land except to the extent provided therein, and the agreement may be amended or canceled in whole or in part by the mutual consent of the parties thereto or their successors in interest and assigns.

C. If, pursuant to the agreement, a property owner who is a party thereto and is not in breach thereof, (i) dedicates or is required to dedicate real property to the county, the Commonwealth or any other political subdivision or to the federal government or any agency thereof, (ii) makes or is required to make cash payments to the county, the Commonwealth or any other political subdivision or to the federal government or any agency thereof, or (iii) makes or is required to make public improvements for the county, the Commonwealth or any other political subdivision or for the federal government or any agency thereof, such dedication, payment or construction therefor shall vest the property owner's rights under the agreement. If a property owner's rights have vested, neither any amendment to the zoning map for the subject property nor any amendment to the text of the zoning ordinance with respect to the zoning district applicable to the property which eliminates or restricts, reduces, or modifies the use; the density or intensity of uses; the maximum height, size, setback or location of buildings; the number of parking spaces required; the location of streets and other public improvements; the measures required to control stormwater; the phasing or timing of construction or development; or any other land use or other matters provided for in such agreement shall be effective with respect to such property during the term of the agreement unless there has been a mistake, fraud or change in circumstances substantially affecting the public health, safety or welfare.

D. Nothing in this section shall be construed to preclude, limit or alter the vesting of rights in accordance with existing law; authorize the impairment of such rights; or invalidate any similar agreements entered into pursuant to existing law.

1997, c. 738, § 15.1-491.001; 2007, c. 813.



§ 15.2-2303.1:1. When certain cash proffers collected or accepted

A. Notwithstanding the provisions of any cash proffer requested, offered, or accepted pursuant to § 15.2-2298, 15.2-2303, or 15.2-2303.1 for residential construction on a per-dwelling unit or per-home basis, cash payment made pursuant to such a cash proffer shall be collected or accepted by any locality only after completion of the final inspection and prior to the time of the issuance of any certificate of occupancy for the subject property.

B. Notwithstanding the provisions of any proffer to the contrary, the assertion of a right to delayed payment of cash proffers pursuant to this section shall not constitute cause for any action pursuant to § 15.2-2299.

C. In addition to any other relief provided, the court may award reasonable attorney fees, expenses, and court costs to any person, group, or entity that prevails in an action successfully challenging an ordinance, administrative or other action as being in conflict with this section.

2010, cc. 549, 613; 2011, c. 173; 2012, cc. 508, 798; 2015, c. 346.



§ 15.2-2303.2. Proffered cash payments and expenditures

A. The governing body of any locality accepting cash payments voluntarily proffered on or after July 1, 2005, pursuant to § 15.2-2298, 15.2-2303, or 15.2-2303.1 shall, within 12 years of receiving full payment of all cash proffered pursuant to an approved rezoning application, begin, or cause to begin (i) construction, (ii) site work, (iii) engineering, (iv) right-of-way acquisition, (v) surveying, or (vi) utility relocation on the improvements for which the cash payments were proffered. A locality that does not comply with the above requirement, or does not begin alternative improvements as provided for in subsection C, shall forward the amount of the proffered cash payments to the Commonwealth Transportation Board no later than December 31 following the fiscal year in which such forfeiture occurred for direct allocation to the secondary system construction program or the urban system construction program for the locality in which the proffered cash payments were collected. The funds to which any locality may be entitled under the provisions of Title 33.2 for construction, improvement, or maintenance of primary, secondary, or urban roads shall not be diminished by reason of any funds remitted pursuant to this subsection by such locality, regardless of whether such contributions are matched by state or federal funds.

B. The governing body of any locality eligible to accept any proffered cash payments pursuant to § 15.2-2298, 15.2-2303, or 15.2-2303.1 shall, for each fiscal year beginning with the fiscal year 2007, (i) include in its capital improvement program created pursuant to § 15.2-2239, or as an appendix thereto, the amount of all proffered cash payments received during the most recent fiscal year for which a report has been filed pursuant to subsection E, and (ii) include in its annual capital budget the amount of proffered cash payments projected to be used for expenditures or appropriated for capital improvements in the ensuing year.

C. Regardless of the date of rezoning approval, unless prohibited by the proffer agreement accepted by the governing body of a locality pursuant to § 15.2-2298, 15.2-2303, or 15.2-2303.1, a locality may utilize any cash payments proffered for any road improvement or any transportation improvement that is incorporated into the capital improvements program as its matching contribution under § 33.2-357. For purposes of this section, "road improvement" includes construction of new roads or improvement or expansion of existing roads as required by applicable construction standards of the Virginia Department of Transportation to meet increased demand attributable to new development. For purposes of this section, "transportation improvement" means any real or personal property acquired, constructed, improved, or used for constructing, improving, or operating any (i) public mass transit system or (ii) highway, or portion or interchange thereof, including parking facilities located within a district created pursuant to this title. Such improvements shall include, without limitation, public mass transit systems, public highways, and all buildings, structures, approaches, and facilities thereof and appurtenances thereto, rights-of-way, bridges, tunnels, stations, terminals, and all related equipment and fixtures.

Regardless of the date of rezoning approval, unless prohibited by the proffer agreement accepted by the governing body of a locality pursuant to § 15.2-2298, 15.2-2303, or 15.2-2303.1, a locality may utilize any cash payments proffered for capital improvements for alternative improvements of the same category within the locality in the vicinity of the improvements for which the cash payments were originally made. Prior to utilization of such cash payments for the alternative improvements, the governing body of the locality shall give at least 30 days' written notice of the proposed alternative improvements to the entity who paid such cash payment mailed to the last known address of such entity, or if proffer payment records no longer exist, then to the original zoning applicant, and conduct a public hearing on such proposal advertised as provided in subsection F of § 15.2-1427. The governing body of the locality prior to the use of such cash payments for alternative improvements shall, following such public hearing, find: (a) the improvements for which the cash payments were proffered cannot occur in a timely manner or the functional purpose for which the cash payment was made no longer exists; (b) the alternative improvements are within the vicinity of the proposed improvements for which the cash payments were proffered; and (c) the alternative improvements are in the public interest. Notwithstanding the provisions of the Virginia Public Procurement Act, the governing body may negotiate and award a contract without competition to an entity that is constructing road improvements pursuant to a proffered zoning condition or special exception condition in order to expand the scope of the road improvements by utilizing cash proffers of others or other available locally generated funds. The local governing body shall adopt a resolution stating the basis for awarding the construction contract to extend the scope of the road improvements. All road improvements to be included in the state primary or secondary system of highways must conform to the adopted standards of the Virginia Department of Transportation.

D. Notwithstanding any provision of this section or any other provision of law, general or special, no cash payment proffered pursuant to § 15.2-2298, 15.2-2303, or 15.2-2303.1 shall be used for any capital improvement to an existing facility, such as a renovation or technology upgrade, that does not expand the capacity of such facility or for any operating expense of any existing facility such as ordinary maintenance or repair.

E. The governing body of any locality with a population in excess of 3,500 persons accepting a cash payment voluntarily proffered pursuant to § 15.2-2298, 15.2-2303, or 15.2-2303.1 shall within three months of the close of each fiscal year, beginning in fiscal year 2002 and for each fiscal year thereafter, report to the Commission on Local Government the following information for the preceding fiscal year:

1. The aggregate dollar amount of proffered cash payments collected by the locality;

2. The estimated aggregate dollar amount of proffered cash payments that have been pledged to the locality and which pledges are not conditioned on any event other than time; and

3. The total dollar amount of proffered cash payments expended by the locality, and the aggregate dollar amount expended in each of the following categories:

F. The governing body of any locality with a population in excess of 3,500 persons eligible to accept any proffered cash payments pursuant to § 15.2-2298, 15.2-2303, or 15.2-2303.1 but that did not accept any proffered cash payments during the preceding fiscal year shall within three months of the close of each fiscal year, beginning in 2001 and for each fiscal year thereafter, so notify the Commission on Local Government.

G. The Commission on Local Government shall by November 30, 2001, and by November 30 of each fiscal year thereafter, prepare and make available to the public and the chairmen of the Senate Local Government Committee and the House Counties, Cities and Towns Committee an annual report containing the information made available to it pursuant to subsections E and F.

2001, c. 282; 2003, c. 522; 2005, c. 855; 2006, cc. 583, 872, 882; 2007, c. 321; 2012, c. 521; 2013, cc. 510, 541.



§ 15.2-2303.3. Cash proffers requested or accepted by a locality

A. No locality may require payment of a cash proffer prior to payment of any fees for the issuance of a building permit for construction on property that is the subject of a rezoning. However, a landowner petitioning for a zoning change may voluntarily agree to an earlier payment, pursuant to §§ 15.2-2298 and 15.2-2303. If the petitioner voluntarily agrees to an earlier payment, the proffered condition may be enforced as to the petitioner and any successor in interest according to its terms as part of an approved rezoning.

B. No locality shall either request or accept a cash proffer whose amount is scheduled to increase annually, from the time of proffer until tender of payment, by a percentage greater than the annual rate of inflation, as calculated by referring to the Consumer Price Index for all urban consumers (CPI-U), 1982-1984=100 (not seasonally adjusted) as reported by the United States Department of Labor, Bureau of Labor Statistics or the Marshall and Swift Building Cost Index.

C. No locality shall request or accept any provision of any proffer entered pursuant to § 15.2-2298, 15.2-2303, or 15.2-2303.1 in which the profferor purports to waive future legal rights against the locality or its agents. Any such proffer provision contained in a proffer entered and enacted on or after January 1, 2012, shall be severable from the remainder of the proffer and shall be void ab initio. In the event that a proffer containing such a provision is entered and enacted on or after January 1, 2012, the rezoning to which the proffer containing such provision is attached shall not be nullified, rescinded, or repealed, however described or delineated, by reason of any alleged breach of such a provision by the profferor, notwithstanding any provisions of the proffer to the contrary.

2005, c. 552; 2012, c. 798.



§ 15.2-2304. Affordable dwelling unit ordinances in certain localities

In furtherance of the purpose of providing affordable shelter for all residents of the Commonwealth, the governing body of any county where the urban county executive form of government or the county manager plan of government is in effect, the Counties of Albemarle and Loudoun, and the Cities of Alexandria and Fairfax may by amendment to the zoning ordinances of such locality provide for an affordable housing dwelling unit program. The program shall address housing needs, promote a full range of housing choices, and encourage the construction and continued existence of moderately priced housing by providing for optional increases in density in order to reduce land costs for such moderately priced housing. Any project that is subject to an affordable housing dwelling unit program adopted pursuant to this section shall not be subject to an additional requirement outside of such program to contribute to a county or city housing fund.

Any local ordinance of any other locality providing optional increases in density for provision of low and moderate income housing adopted before December 31, 1988, shall continue in full force and effect.

1989, cc. 634, 748, § 15.1-491.8; 1990, cc. 591, 834; 1991, c. 599; 1997, cc. 587, 607; 2001, cc. 18, 313; 2002, c. 151; 2004, c. 543; 2015, cc. 390, 605.



§ 15.2-2305. Affordable dwelling unit ordinances

A. In furtherance of the purpose of providing affordable shelter for all residents of the Commonwealth, the governing body of any locality, other than localities to which § 15.2-2304 applies, may by amendment to the zoning ordinances of such locality provide for an affordable housing dwelling unit program. Such program shall address housing needs, promote a full range of housing choices, and encourage the construction and continued existence of housing affordable to low and moderate income citizens, determined in accordance with the locality's definition of affordable housing, by providing for increases in density to the applicant in exchange for the applicant providing such affordable housing. Any local ordinance providing optional increases in density for provision of low and moderate income housing adopted before December 31, 1988, shall continue in full force and effect. Any local ordinance may authorize the governing body to (i) establish qualifying jurisdiction-wide affordable dwelling unit sales prices based on local market conditions, (ii) establish jurisdiction-wide affordable dwelling unit qualifying income guidelines, and (iii) offer incentives other than density increases, such as reductions or waiver of permit, development, and infrastructure fees, as the governing body deems appropriate to encourage the provision of affordable housing. Counties to which § 15.2-2304 applies shall be governed by the provisions of § 15.2-2304 for purposes of the adoption of an affordable dwelling unit ordinance.

B. Any zoning ordinance establishing an affordable housing dwelling unit program may include, among other things, reasonable regulations and provisions as to any or all of the following:

1. A definition of affordable housing and affordable dwelling units.

2. For application of the requirements of an affordable housing dwelling unit program to any site, as defined by the locality, or a portion thereof at one location which is the subject of an application for rezoning or special exception or, at the discretion of the local governing body, site plan or subdivision plat which yields, as submitted by the applicant, at an equivalent density greater than one unit per acre and which is located within an approved sewer area.

3. For an increase of up to 30 percent in the developable density of each site subject to the ordinance and for a provision requiring up to 17 percent of the total units approved, including the optional density increase, to be affordable dwelling units, as defined in the ordinance. In the event a 30 percent increase is not achieved, the percentage of affordable dwelling units required shall maintain the same ratio of 30 percent to 17 percent.

4. For increases by up to 30 percent of the density or of the lower and upper end of the density range set forth in the comprehensive plan of such locality applicable to rezoning and special exception applications that request approval of single family detached dwelling units or single family attached dwelling units, when such applications are approved after the effective date of a local affordable housing zoning ordinance amendment.

5. For a requirement that not less than 17 percent of the total number of dwelling units approved pursuant to a zoning ordinance amendment enacted pursuant to subdivision B 4 of this section shall be affordable dwelling units, as defined by the local zoning ordinance unless reduced by the 30 to 17 percent ratio pursuant to subdivision B 3 of this section.

6. For establishment of a local housing fund as part of its affordable housing dwelling unit program to assist in achieving the affordable housing goals of the locality pursuant to this section. The local housing fund may be a dedicated fund within the other funds of the locality, but any funds received pursuant to this section shall be used for achieving the affordable housing goals of the locality.

7. For reasonable regulations requiring the affordable dwelling units to be built and offered for sale or rental concurrently with the construction and certificate of occupancy of a reasonable proportion of the market rate units.

8. For standards of compliance with the provisions of an affordable housing dwelling unit program and for the authority of the local governing body or its designee to enforce compliance with such standards and impose reasonable penalties for noncompliance, provided that a local zoning ordinance provide for an appeal process for any party aggrieved by a decision of the local governing body.

C. For any building which is four stories or above and has an elevator, the applicant may request, and the locality shall consider, the unique ancillary costs associated with living in such a building in determining whether such housing will be affordable under the definition established by the locality in its ordinance adopted pursuant to this section. However, for localities under this section in Planning District Eight, nothing in this section shall apply to any elevator structure four stories or above.

D. Any ordinance adopted hereunder shall provide that the local governing body shall have no more than 280 days in which to process site or subdivision plans proposing the development or construction of affordable housing or affordable dwelling units under such ordinance. The calculation of such period of review shall include only the time that plans are in review by the local governing body and shall not include such time as may be required for revision or modification in order to comply with lawful requirements set forth in applicable ordinances and regulations.

E. A locality establishing an affordable housing dwelling unit program in any ordinance shall establish in its general ordinances, adopted in accordance with the requirements of subsection B of § 15.2-1427, reasonable regulations and provisions as to any or all of the following:

1. For administration and regulation by a local housing authority or by the local governing body or its designee of the sale and rental of affordable units.

2. For a local housing authority or local governing body or its designee to have an exclusive right to purchase up to one-third of the for-sale affordable housing dwelling units within a development within ninety days of a dwelling unit being completed and ready for purchase, provided that the remaining two-thirds of such units be offered for sale exclusively for a ninety-day period to persons who meet the income criteria established by the local housing authority or local governing body or the latter's designee.

3. For a local housing authority or local governing body or its designee to have an exclusive right to lease up to a specified percentage of the rental affordable dwelling units within a development within a controlled period determined by the housing authority or local governing body or its designee, provided that the remaining for-rental affordable dwelling units within a development be offered to persons who meet the income criteria established by the local housing authority or local governing body or its designee.

4. For the establishment of jurisdiction-wide affordable dwelling unit sales prices by the local housing authority or local governing body or the latter's designee, initially and adjusted semiannually, based on a determination of all ordinary, necessary and reasonable costs required to construct the affordable dwelling unit prototype dwellings by private industry after considering written comment by the public, local housing authority or advisory body to the local governing body, and other information such as the area's current general market and economic conditions, provided that sales prices not include the cost of land, on-site sales commissions and marketing expenses, but may include, among other costs, builder-paid permanent mortgage placement costs and buy-down fees and closing costs except prepaid expenses required at settlement.

5. For the establishment of jurisdiction-wide affordable dwelling unit rental prices by a local housing authority or local governing body or its designee, initially and adjusted semiannually, based on a determination of all ordinary, necessary and reasonable costs required to construct and market the required number of affordable dwelling rental units by private industry in the area, after considering written comment by the public, local housing authority, or advisory body to the local governing body, and other information such as the area's current general market and economic conditions.

6. For a requirement that the prices for resales and rerentals be controlled by the local housing authority or local governing body or designee for a period of not less than 15 years nor more than 50 years after the initial sale or rental transaction for each affordable dwelling unit, provided that the ordinance further provide for reasonable rules and regulations to implement a price control provision.

7. For establishment of an affordable dwelling unit advisory board which shall, among other things, advise the jurisdiction on sales and rental prices of affordable dwelling units; advise the housing authority or local governing body or its designees on requests for modifications of the requirements of an affordable dwelling unit program; adopt regulations concerning its recommendations of sales and rental prices of affordable dwelling units; and adopt procedures concerning requests for modifications of an affordable housing dwelling unit program. Members of the board, to be ten in number and to be appointed by the governing body, shall be qualified as follows: two members shall be either civil engineers or architects, each of whom shall be registered or certified with the relevant agency of the Commonwealth, or planners, all of whom shall have extensive experience in practice in the locality; one member shall be a real estate salesperson or broker, licensed in accordance with Chapter 21 (§ 54.1-2100 et seq.) of Title 54.1; one member shall be a representative of a lending institution which finances residential development in the locality; four members shall consist of a representative from a local housing authority or local governing body or its designee, a residential builder with extensive experience in producing single-family detached and attached dwelling units, a residential builder with extensive experience in producing multiple-family dwelling units, and a representative from either the public works or planning department of the locality; one member may be a representative of a nonprofit housing organization which provides services in the locality; and one citizen of the locality. At least four members of the advisory board shall be employed in the locality.

F. A locality establishing an affordable housing dwelling unit program in any ordinance shall establish in its general ordinances, adopted in accordance with the requirements of subsection B of § 15.2-1427, reasonable regulations and provisions as to the following:

The sales and rental price for affordable dwelling units within a development shall be established such that the owner/applicant shall not suffer economic loss as a result of providing the required affordable dwelling units. "Economic loss" for sales units means that result when the owner or applicant of a development fails to recoup the cost of construction and certain allowances as may be determined by the designee of the governing body for the affordable dwelling units, exclusive of the cost of land acquisition and cost voluntarily incurred but not authorized by the ordinance, upon the sale of an affordable dwelling unit.

1990, c. 834, § 15.1-491.9; 1991, c. 599; 1992, c. 244; 1993, c. 437; 1994, cc. 88, 679; 1996, cc. 233, 426; 1997, cc. 587, 607; 2007, cc. 695, 713; 2008, c. 790.



§ 15.2-2306. Preservation of historical sites and architectural areas

A.1. Any locality may adopt an ordinance setting forth the historic landmarks within the locality as established by the Virginia Board of Historic Resources, and any other buildings or structures within the locality having an important historic, architectural, archaeological or cultural interest, any historic areas within the locality as defined by § 15.2-2201, and areas of unique architectural value located within designated conservation, rehabilitation or redevelopment districts, amending the existing zoning ordinance and delineating one or more historic districts, adjacent to such landmarks, buildings and structures, or encompassing such areas, or encompassing parcels of land contiguous to arterial streets or highways (as designated pursuant to Title 33.2, including § 33.2-319 of that title) found by the governing body to be significant routes of tourist access to the locality or to designated historic landmarks, buildings, structures or districts therein or in a contiguous locality. A governing body may provide in the ordinance that the applicant must submit documentation that any development in an area of the locality of known historical or archaeological significance will preserve or accommodate the historical or archaeological resources. An amendment of the zoning ordinance and the establishment of a district or districts shall be in accordance with the provisions of Article 7 (§ 15.2-2280 et seq.) of this chapter. The governing body may provide for a review board to administer the ordinance and may provide compensation to the board. The ordinance may include a provision that no building or structure, including signs, shall be erected, reconstructed, altered or restored within any such district unless approved by the review board or, on appeal, by the governing body of the locality as being architecturally compatible with the historic landmarks, buildings or structures therein.

2. Subject to the provisions of subdivision 3 of this subsection the governing body may provide in the ordinance that no historic landmark, building or structure within any district shall be razed, demolished or moved until the razing, demolition or moving thereof is approved by the review board, or, on appeal, by the governing body after consultation with the review board.

3. The governing body shall provide by ordinance for appeals to the circuit court for such locality from any final decision of the governing body pursuant to subdivisions 1 and 2 of this subsection and shall specify therein the parties entitled to appeal the decisions, which parties shall have the right to appeal to the circuit court for review by filing a petition at law, setting forth the alleged illegality of the action of the governing body, provided the petition is filed within thirty days after the final decision is rendered by the governing body. The filing of the petition shall stay the decision of the governing body pending the outcome of the appeal to the court, except that the filing of the petition shall not stay the decision of the governing body if the decision denies the right to raze or demolish a historic landmark, building or structure. The court may reverse or modify the decision of the governing body, in whole or in part, if it finds upon review that the decision of the governing body is contrary to law or that its decision is arbitrary and constitutes an abuse of discretion, or it may affirm the decision of the governing body.

In addition to the right of appeal hereinabove set forth, the owner of a historic landmark, building or structure, the razing or demolition of which is subject to the provisions of subdivision 2 of this subsection, shall, as a matter of right, be entitled to raze or demolish such landmark, building or structure provided that: (i) he has applied to the governing body for such right, (ii) the owner has for the period of time set forth in the same schedule hereinafter contained and at a price reasonably related to its fair market value, made a bona fide offer to sell the landmark, building or structure, and the land pertaining thereto, to the locality or to any person, firm, corporation, government or agency thereof, or political subdivision or agency thereof, which gives reasonable assurance that it is willing to preserve and restore the landmark, building or structure and the land pertaining thereto, and (iii) no bona fide contract, binding upon all parties thereto, shall have been executed for the sale of any such landmark, building or structure, and the land pertaining thereto, prior to the expiration of the applicable time period set forth in the time schedule hereinafter contained. Any appeal which may be taken to the court from the decision of the governing body, whether instituted by the owner or by any other proper party, notwithstanding the provisions heretofore stated relating to a stay of the decision appealed from shall not affect the right of the owner to make the bona fide offer to sell referred to above. No offer to sell shall be made more than one year after a final decision by the governing body, but thereafter the owner may renew his request to the governing body to approve the razing or demolition of the historic landmark, building or structure. The time schedule for offers to sell shall be as follows: three months when the offering price is less than $25,000; four months when the offering price is $25,000 or more but less than $40,000; five months when the offering price is $40,000 or more but less than $55,000; six months when the offering price is $55,000 or more but less than $75,000; seven months when the offering price is $75,000 or more but less than $90,000; and twelve months when the offering price is $90,000 or more.

4. The governing body is authorized to acquire in any legal manner any historic area, landmark, building or structure, land pertaining thereto, or any estate or interest therein which, in the opinion of the governing body should be acquired, preserved and maintained for the use, observation, education, pleasure and welfare of the people; provide for their renovation, preservation, maintenance, management and control as places of historic interest by a department of the locality or by a board, commission or agency specially established by ordinance for the purpose; charge or authorize the charging of compensation for the use thereof or admission thereto; lease, subject to such regulations as may be established by ordinance, any such area, property, lands or estate or interest therein so acquired upon the condition that the historic character of the area, landmark, building, structure or land shall be preserved and maintained; or to enter into contracts with any person, firm or corporation for the management, preservation, maintenance or operation of any such area, landmark, building, structure, land pertaining thereto or interest therein so acquired as a place of historic interest; however, the locality shall not use the right of condemnation under this subsection unless the historic value of such area, landmark, building, structure, land pertaining thereto, or estate or interest therein is about to be destroyed.

The authority to enter into contracts with any person, firm or corporation as stated above may include the creation, by ordinance, of a resident curator program such that private entities through lease or other contract may be engaged to manage, preserve, maintain, or operate, including the option to reside in, any such historic area, property, lands, or estate owned or leased by the locality. Any leases or contracts entered into under this provision shall require that all maintenance and improvement be conducted in accordance with established treatment standards for historic landmarks, areas, buildings, and structures. For purposes of this section, leases or contracts that preserve historic landmarks, buildings, structures, or areas are deemed to be consistent with the purposes of use, observation, education, pleasure, and welfare of the people as stated above so long as the lease or contract provides for reasonable public access consistent with the property's nature and use. The Department of Historic Resources shall provide technical assistance to local governments, at their request, to assist in developing resident curator programs.

B. Notwithstanding any contrary provision of law, general or special, in the City of Portsmouth no approval of any governmental agency or review board shall be required for the construction of a ramp to serve the handicapped at any structure designated pursuant to the provisions of this section.

C. Any locality that establishes or expands a local historic district pursuant to this section shall identify and inventory all landmarks, buildings, or structures in the areas being considered for inclusion within the proposed district. Prior to adoption of an ordinance establishing or expanding a local historic district, the locality shall (i) provide for public input from the community and affected property owners in accordance with § 15.2-2204; (ii) establish written criteria to be used to determine which properties should be included within a local historic district; and (iii) review the inventory and the criteria to determine which properties in the areas being considered for inclusion within the proposed district meet the criteria to be included in a local historic district. Local historic district boundaries may be adjusted to exclude properties along the perimeter that do not meet the criteria. The locality shall include only the geographical areas in a local historic district where a majority of the properties meet the criteria established by the locality in accordance with this section. However, parcels of land contiguous to arterial streets or highways found by the governing body to be significant routes of tourist access to the locality or to designated historic landmarks, buildings, structures, or districts therein, or in a contiguous locality may be included in a local historic district notwithstanding the provisions of this subsection.

1973, c. 270, § 15.1-503.2; 1974, c. 90; 1975, cc. 98, 574, 575, 641; 1977, c. 473; 1987, c. 563; 1988, c. 700; 1989, c. 174; 1993, c. 770; 1996, c. 424; 1997, cc. 587, 676; 2009, c. 290; 2011, c. 237; 2012, c. 790.



§ 15.2-2307. Vested rights not impaired; nonconforming uses

Nothing in this article shall be construed to authorize the impairment of any vested right. Without limiting the time when rights might otherwise vest, a landowner's rights shall be deemed vested in a land use and such vesting shall not be affected by a subsequent amendment to a zoning ordinance when the landowner (i) obtains or is the beneficiary of a significant affirmative governmental act which remains in effect allowing development of a specific project, (ii) relies in good faith on the significant affirmative governmental act, and (iii) incurs extensive obligations or substantial expenses in diligent pursuit of the specific project in reliance on the significant affirmative governmental act.

For purposes of this section and without limitation, the following are deemed to be significant affirmative governmental acts allowing development of a specific project: (i) the governing body has accepted proffers or proffered conditions which specify use related to a zoning amendment; (ii) the governing body has approved an application for a rezoning for a specific use or density; (iii) the governing body or board of zoning appeals has granted a special exception or use permit with conditions; (iv) the board of zoning appeals has approved a variance; (v) the governing body or its designated agent has approved a preliminary subdivision plat, site plan or plan of development for the landowner's property and the applicant diligently pursues approval of the final plat or plan within a reasonable period of time under the circumstances; (vi) the governing body or its designated agent has approved a final subdivision plat, site plan or plan of development for the landowner's property; or (vii) the zoning administrator or other administrative officer has issued a written order, requirement, decision or determination regarding the permissibility of a specific use or density of the landowner's property that is no longer subject to appeal and no longer subject to change, modification or reversal under subsection C of § 15.2-2311.

A zoning ordinance may provide that land, buildings, and structures and the uses thereof which do not conform to the zoning prescribed for the district in which they are situated may be continued only so long as the then existing or a more restricted use continues and such use is not discontinued for more than two years, and so long as the buildings or structures are maintained in their then structural condition; and that the uses of such buildings or structures shall conform to such regulations whenever, with respect to the building or structure, the square footage of a building or structure is enlarged, or the building or structure is structurally altered as provided in the Uniform Statewide Building Code (§ 36-97 et seq.). Further, a zoning ordinance may provide that no nonconforming use may be expanded, or that no nonconforming building or structure may be moved on the same lot or to any other lot which is not properly zoned to permit such nonconforming use.

Notwithstanding any local ordinance to the contrary, if (i) the local government has issued a building permit, the building or structure was thereafter constructed in accordance with the building permit, and upon completion of construction, the local government issued a certificate of occupancy or a use permit therefor, or (ii) the owner of the building or structure has paid taxes to the locality for such building or structure for a period of more than the previous 15 years, a zoning ordinance shall not provide that such building or structure is illegal and subject to removal solely due to such nonconformity. Such building or structure shall be nonconforming. A zoning ordinance may provide that such building or structure be brought in compliance with the Uniform Statewide Building Code, provided that to do so shall not affect the nonconforming status of such building or structure. If the local government has issued a permit, other than a building permit, that authorized construction of an improvement to real property and the improvement was thereafter constructed in accordance with such permit, the ordinance may provide that the improvements are nonconforming, but not illegal.

A zoning ordinance shall permit the owner of any residential or commercial building damaged or destroyed by a natural disaster or other act of God to repair, rebuild, or replace such building to eliminate or reduce the nonconforming features to the extent possible, without the need to obtain a variance as provided in § 15.2-2310. If such building is damaged greater than 50 percent and cannot be repaired, rebuilt or replaced except to restore it to its original nonconforming condition, the owner shall have the right to do so. The owner shall apply for a building permit and any work done to repair, rebuild or replace such building shall be in compliance with the provisions of the Uniform Statewide Building Code (§ 36-97 et seq.) and any work done to repair, rebuild or replace such building shall be in compliance with the provisions of the local flood plain regulations adopted as a condition of participation in the National Flood Insurance Program. Unless such building is repaired, rebuilt or replaced within two years of the date of the natural disaster or other act of God, such building shall only be repaired, rebuilt or replaced in accordance with the provisions of the zoning ordinance of the locality. However, if the nonconforming building is in an area under a federal disaster declaration and the building has been damaged or destroyed as a direct result of conditions that gave rise to the declaration, then the zoning ordinance shall provide for an additional two years for the building to be repaired, rebuilt or replaced as otherwise provided in this paragraph. For purposes of this section, "act of God" shall include any natural disaster or phenomena including a hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, earthquake or fire caused by lightning or wildfire. For purposes of this section, owners of property damaged by an accidental fire have the same rights to rebuild such property as if it were damaged by an act of God. Nothing herein shall be construed to enable the property owner to commit an arson under § 18.2-77 or 18.2-80, and obtain vested rights under this section.

Notwithstanding any local ordinance to the contrary, an owner of real property shall be permitted to replace an existing on-site sewage system for any existing building in the same general location on the property even if a new on-site sewage system would not otherwise be permitted in that location, unless access to a public sanitary sewer is available to the property. If access to a sanitary sewer system is available, then the connection to such system shall be required. Any new on-site system shall be installed in compliance with applicable regulations of the Department of Health in effect at the time of the installation.

Nothing in this section shall be construed to prevent a locality, after making a reasonable attempt to notify such property owner, from ordering the removal of a nonconforming sign that has been abandoned. For purposes of this section, a sign shall be considered abandoned if the business for which the sign was erected has not been in operation for a period of at least two years. Any locality may, by ordinance, provide that following the expiration of the two-year period any abandoned nonconforming sign shall be removed by the owner of the property on which the sign is located, if notified by the locality to do so. If, following such two-year period, the locality has made a reasonable attempt to notify the property owner, the locality through its own agents or employees may enter the property upon which the sign is located and remove any such sign whenever the owner has refused to do so. The cost of such removal shall be chargeable to the owner of the property. Nothing herein shall prevent the locality from applying to a court of competent jurisdiction for an order requiring the removal of such abandoned nonconforming sign by the owner by means of injunction or other appropriate remedy.

Nothing in this section shall be construed to prevent the land owner or home owner from removing a valid nonconforming manufactured home from a mobile or manufactured home park and replacing that home with another comparable manufactured home that meets the current HUD manufactured housing code. In such mobile or manufactured home park, a single-section home may replace a single-section home and a multi-section home may replace a multi-section home. The owner of a valid nonconforming mobile or manufactured home not located in a mobile or manufactured home park may replace that home with a newer manufactured home, either single- or multi-section, that meets the current HUD manufactured housing code. Any such replacement home shall retain the valid nonconforming status of the prior home.

Code 1950, §§ 15-843, 15-848, 15-968.6; 1962, c. 407, § 15.1-492; 1966, c. 202; 1975, c. 641; 1997, c. 587; 1998, c. 801; 2002, c. 823; 2003, cc. 21, 53, 189; 2004, c. 538; 2006, c. 244; 2008, cc. 377, 411; 2009, c. 782; 2010, cc. 315, 698; 2014, c. 648.



§ 15.2-2307.1. Protection of established commercial fishing operations

Registered commercial fishermen and seafood buyers who operate their businesses from their waterfront residences shall not be prohibited by a locality from continuing their businesses, notwithstanding the provisions of any local zoning ordinance. This section shall only apply to businesses that have been in operation by the current owner, or a family member of the current owner, for at least 20 years at the location in question. The protection granted by this section shall continue so long as the property is owned by the current owner or a family member of the owner.

2005, c. 194.



§ 15.2-2308. Boards of zoning appeals to be created; membership, organization, etc

A. Every locality that has enacted or enacts a zoning ordinance pursuant to this chapter or prior enabling laws, shall establish a board of zoning appeals that shall consist of either five or seven residents of the locality, appointed by the circuit court for the locality. Boards of zoning appeals for a locality within the fifteenth or nineteenth judicial circuit may be appointed by the chief judge or his designated judge or judges in their respective circuit, upon concurrence of such locality. Their terms of office shall be for five years each except that original appointments shall be made for such terms that the term of one member shall expire each year. The secretary of the board shall notify the court at least thirty days in advance of the expiration of any term of office, and shall also notify the court promptly if any vacancy occurs. Appointments to fill vacancies shall be only for the unexpired portion of the term. Members may be reappointed to succeed themselves. Members of the board shall hold no other public office in the locality except that one may be a member of the local planning commission. A member whose term expires shall continue to serve until his successor is appointed and qualifies. The circuit court for the City of Chesapeake and the Circuit Court for the City of Hampton shall appoint at least one but not more than three alternates to the board of zoning appeals. At the request of the local governing body, the circuit court for any other locality may appoint not more than three alternates to the board of zoning appeals. The qualifications, terms and compensation of alternate members shall be the same as those of regular members. A regular member when he knows he will be absent from or will have to abstain from any application at a meeting shall notify the chairman twenty-four hours prior to the meeting of such fact. The chairman shall select an alternate to serve in the absent or abstaining member's place and the records of the board shall so note. Such alternate member may vote on any application in which a regular member abstains.

B. Localities may, by ordinances enacted in each jurisdiction, create a joint board of zoning appeals that shall consist of two members appointed from among the residents of each participating jurisdiction by the circuit court for each county or city, plus one member from the area at large to be appointed by the circuit court or jointly by such courts if more than one, having jurisdiction in the area. The term of office of each member shall be five years except that of the two members first appointed from each jurisdiction, the term of one shall be for two years and of the other, four years. Vacancies shall be filled for the unexpired terms. In other respects, joint boards of zoning appeals shall be governed by all other provisions of this article.

C. With the exception of its secretary and the alternates, the board shall elect from its own membership its officers who shall serve annual terms as such and may succeed themselves. The board may elect as its secretary either one of its members or a qualified individual who is not a member of the board, excluding the alternate members. A secretary who is not a member of the board shall not be entitled to vote on matters before the board. Notwithstanding any other provision of law, general or special, for the conduct of any hearing, a quorum shall be not less than a majority of all the members of the board and the board shall offer an equal amount of time in a hearing on the case to the applicant, appellant or other person aggrieved under § 15.2-2314, and the staff of the local governing body. Except for matters governed by § 15.2-2312, no action of the board shall be valid unless authorized by a majority vote of those present and voting. The board may make, alter and rescind rules and forms for its procedures, consistent with ordinances of the locality and general laws of the Commonwealth. The board shall keep a full public record of its proceedings and shall submit a report of its activities to the governing body or bodies at least once each year.

D. Within the limits of funds appropriated by the governing body, the board may employ or contract for secretaries, clerks, legal counsel, consultants, and other technical and clerical services. Members of the board may receive such compensation as may be authorized by the respective governing bodies. Any board member or alternate may be removed for malfeasance, misfeasance or nonfeasance in office, or for other just cause, by the court that appointed him, after a hearing held after at least fifteen days' notice.

E. Notwithstanding any contrary provisions of this section, in the Cities of Portsmouth and Virginia Beach, members of the board shall be appointed by the governing body. The governing body shall also appoint at least one but not more than three alternates to the board.

Code 1950, §§ 15-825, 15-850, 15-968.8; 1950, pp. 176, 489; 1952, c. 688; 1962, c. 407, § 15.1-494; 1975, c. 641; 1976, c. 642; 1977, c. 172; 1982, c. 3; 1989, c. 27; 1992, c. 47; 1997, cc. 570, 587; 1998, cc. 346, 520, 528; 1999, c. 838; 2002, cc. 205, 545; 2007, c. 813; 2009, c. 734; 2010, c. 705; 2015, cc. 406, 407, 597.



§ 15.2-2308.1. Boards of zoning appeals, ex parte communications, proceedings

A. The non-legal staff of the governing body may have ex parte communications with a member of the board prior to the hearing but may not discuss the facts or law relative to a particular case. The applicant, landowner or his agent or attorney may have ex parte communications with a member of the board prior to the hearing but may not discuss the facts or law relative to a particular case. If any ex parte discussion of facts or law in fact occurs, the party engaging in such communication shall inform the other party as soon as practicable and advise the other party of the substance of such communication. For purposes of this section, regardless of whether all parties participate, ex parte communications shall not include (i) discussions as part of a public meeting or (ii) discussions prior to a public meeting to which staff of the governing body, the applicant, landowner or his agent or attorney are all invited.

B. Any materials relating to a particular case, including a staff recommendation or report furnished to a member of the board, shall be made available without cost to such applicant, appellant or other person aggrieved under § 15.2-2314, as soon as practicable thereafter, but in no event more than three business days of providing such materials to a member of the board. If the applicant, appellant or other person aggrieved under § 15.2-2314 requests additional documents or materials be provided by the locality other than those materials provided to the board, such request shall be made pursuant to § 2.2-3704. Any such materials furnished to a member of the board shall also be made available for public inspection pursuant to subsection F of § 2.2-3707.

C. For the purposes of this section, "non-legal staff of the governing body" means any staff who is not in the office of the attorney for the locality, or for the board, or who is appointed by special law or pursuant to § 15.2-1542. Nothing in this section shall preclude the board from having ex parte communications with any attorney or staff of any attorney where such communication is protected by the attorney-client privilege or other similar privilege or protection of confidentiality.

D. This section shall not apply to cases where an application for a special exception has been filed pursuant to subdivision 6 of § 15.2-2309.

2015, c. 597.



§ 15.2-2309. Powers and duties of boards of zoning appeals

Boards of zoning appeals shall have the following powers and duties:

1. To hear and decide appeals from any order, requirement, decision, or determination made by an administrative officer in the administration or enforcement of this article or of any ordinance adopted pursuant thereto. The decision on such appeal shall be based on the board's judgment of whether the administrative officer was correct. The determination of the administrative officer shall be presumed to be correct. At a hearing on an appeal, the administrative officer shall explain the basis for his determination after which the appellant has the burden of proof to rebut such presumption of correctness by a preponderance of the evidence. The board shall consider any applicable ordinances, laws, and regulations in making its decision. For purposes of this section, determination means any order, requirement, decision or determination made by an administrative officer. Any appeal of a determination to the board shall be in compliance with this section, notwithstanding any other provision of law, general or special.

2. Notwithstanding any other provision of law, general or special, to grant upon appeal or original application in specific cases a variance as defined in § 15.2-2201, provided that the burden of proof shall be on the applicant for a variance to prove by a preponderance of the evidence that his application meets the standard for a variance as defined in § 15.2-2201 and the criteria set out in this section.

Notwithstanding any other provision of law, general or special, a variance shall be granted if the evidence shows that the strict application of the terms of the ordinance would unreasonably restrict the utilization of the property or that the granting of the variance would alleviate a hardship due to a physical condition relating to the property or improvements thereon at the time of the effective date of the ordinance, and (i) the property interest for which the variance is being requested was acquired in good faith and any hardship was not created by the applicant for the variance; (ii) the granting of the variance will not be of substantial detriment to adjacent property and nearby properties in the proximity of that geographical area; (iii) the condition or situation of the property concerned is not of so general or recurring a nature as to make reasonably practicable the formulation of a general regulation to be adopted as an amendment to the ordinance; (iv) the granting of the variance does not result in a use that is not otherwise permitted on such property or a change in the zoning classification of the property; and (v) the relief or remedy sought by the variance application is not available through a special exception process that is authorized in the ordinance pursuant to subdivision 6 of § 15.2-2309 or the process for modification of a zoning ordinance pursuant to subdivision A 4 of § 15.2-2286 at the time of the filing of the variance application.

No variance shall be considered except after notice and hearing as required by § 15.2-2204. However, when giving any required notice to the owners, their agents or the occupants of abutting property and property immediately across the street or road from the property affected, the board may give such notice by first-class mail rather than by registered or certified mail.

In granting a variance, the board may impose such conditions regarding the location, character, and other features of the proposed structure or use as it may deem necessary in the public interest and may require a guarantee or bond to ensure that the conditions imposed are being and will continue to be complied with. Notwithstanding any other provision of law, general or special, the property upon which a property owner has been granted a variance shall be treated as conforming for all purposes under state law and local ordinance; however, the structure permitted by the variance may not be expanded unless the expansion is within an area of the site or part of the structure for which no variance is required under the ordinance. Where the expansion is proposed within an area of the site or part of the structure for which a variance is required, the approval of an additional variance shall be required.

3. To hear and decide appeals from the decision of the zoning administrator after notice and hearing as provided by § 15.2-2204. However, when giving any required notice to the owners, their agents or the occupants of abutting property and property immediately across the street or road from the property affected, the board may give such notice by first-class mail rather than by registered or certified mail.

4. To hear and decide applications for interpretation of the district map where there is any uncertainty as to the location of a district boundary. After notice to the owners of the property affected by the question, and after public hearing with notice as required by § 15.2-2204, the board may interpret the map in such way as to carry out the intent and purpose of the ordinance for the particular section or district in question. However, when giving any required notice to the owners, their agents or the occupants of abutting property and property immediately across the street or road from the property affected, the board may give such notice by first-class mail rather than by registered or certified mail. The board shall not have the power to change substantially the locations of district boundaries as established by ordinance.

5. No provision of this section shall be construed as granting any board the power to rezone property or to base board decisions on the merits of the purpose and intent of local ordinances duly adopted by the governing body.

6. To hear and decide applications for special exceptions as may be authorized in the ordinance. The board may impose such conditions relating to the use for which a permit is granted as it may deem necessary in the public interest, including limiting the duration of a permit, and may require a guarantee or bond to ensure that the conditions imposed are being and will continue to be complied with.

No special exception may be granted except after notice and hearing as provided by § 15.2-2204. However, when giving any required notice to the owners, their agents or the occupants of abutting property and property immediately across the street or road from the property affected, the board may give such notice by first-class mail rather than by registered or certified mail.

7. To revoke a special exception previously granted by the board of zoning appeals if the board determines that there has not been compliance with the terms or conditions of the permit. No special exception may be revoked except after notice and hearing as provided by § 15.2-2204. However, when giving any required notice to the owners, their agents or the occupants of abutting property and property immediately across the street or road from the property affected, the board may give such notice by first-class mail rather than by registered or certified mail. If a governing body reserves unto itself the right to issue special exceptions pursuant to § 15.2-2286, and, if the governing body determines that there has not been compliance with the terms and conditions of the permit, then it may also revoke special exceptions in the manner provided by this subdivision.

8. The board by resolution may fix a schedule of regular meetings, and may also fix the day or days to which any meeting shall be continued if the chairman, or vice-chairman if the chairman is unable to act, finds and declares that weather or other conditions are such that it is hazardous for members to attend the meeting. Such finding shall be communicated to the members and the press as promptly as possible. All hearings and other matters previously advertised for such meeting in accordance with § 15.2-2312 shall be conducted at the continued meeting and no further advertisement is required.

Code 1950, §§ 15-831, 15-850, 15-968.9; 1950, p. 176; 1962, c. 407, § 15.1-495; 1964, c. 535; 1972, c. 695; 1975, cc. 521, 641; 1987, c. 8; 1991, c. 513; 1996, c. 555; 1997, c. 587; 2000, c. 1050; 2002, c. 546; 2003, c. 403; 2006, c. 264; 2008, c. 318; 2009, c. 206; 2015, c. 597.



§ 15.2-2310. Applications for special exceptions and variances

Applications for special exceptions and variances may be made by any property owner, tenant, government official, department, board or bureau. Applications shall be made to the zoning administrator in accordance with rules adopted by the board. The application and accompanying maps, plans or other information shall be transmitted promptly to the secretary of the board who shall place the matter on the docket to be acted upon by the board. No special exceptions or variances shall be authorized except after notice and hearing as required by § 15.2-2204. The zoning administrator shall also transmit a copy of the application to the local planning commission which may send a recommendation to the board or appear as a party at the hearing. Any locality may provide by ordinance that substantially the same application will not be considered by the board within a specified period, not exceeding one year.

Code 1950, §§ 15-828 through 15-830, 15-832, 15-833, 15-850, 15-968.10; 1950, p. 176; 1962, c. 407, § 15.1-496; 1966, c. 256; 1975, cc. 521, 641; 1989, c. 407; 1997, c. 587.



§ 15.2-2311. Appeals to board

A. An appeal to the board may be taken by any person aggrieved or by any officer, department, board or bureau of the locality affected by any decision of the zoning administrator or from any order, requirement, decision or determination made by any other administrative officer in the administration or enforcement of this article, any ordinance adopted pursuant to this article, or any modification of zoning requirements pursuant to § 15.2-2286. Notwithstanding any charter provision to the contrary, any written notice of a zoning violation or a written order of the zoning administrator dated on or after July 1, 1993, shall include a statement informing the recipient that he may have a right to appeal the notice of a zoning violation or a written order within 30 days in accordance with this section, and that the decision shall be final and unappealable if not appealed within 30 days. The zoning violation or written order shall include the applicable appeal fee and a reference to where additional information may be obtained regarding the filing of an appeal. The appeal period shall not commence until the statement is given. A written notice of a zoning violation or a written order of the zoning administrator that includes such statement sent by registered or certified mail to, or posted at, the last known address of the property owner as shown on the current real estate tax assessment books or current real estate tax assessment records shall be deemed sufficient notice to the property owner and shall satisfy the notice requirements of this section. The appeal shall be taken within 30 days after the decision appealed from by filing with the zoning administrator, and with the board, a notice of appeal specifying the grounds thereof. The zoning administrator shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken. The fee for filing an appeal shall not exceed the costs of advertising the appeal for public hearing and reasonable costs. A decision by the board on an appeal taken pursuant to this section shall be binding upon the owner of the property which is the subject of such appeal only if the owner of such property has been provided notice of the zoning violation or written order of the zoning administrator in accordance with this section. The owner's actual notice of such notice of zoning violation or written order or active participation in the appeal hearing shall waive the owner's right to challenge the validity of the board's decision due to failure of the owner to receive the notice of zoning violation or written order. For jurisdictions that impose civil penalties for violations of the zoning ordinance, any such civil penalty shall not be assessed by a court having jurisdiction during the pendency of the 30-day appeal period.

B. An appeal shall stay all proceedings in furtherance of the action appealed from unless the zoning administrator certifies to the board that by reason of facts stated in the certificate a stay would in his opinion cause imminent peril to life or property, in which case proceedings shall not be stayed otherwise than by a restraining order granted by the board or by a court of record, on application and on notice to the zoning administrator and for good cause shown.

C. In no event shall a written order, requirement, decision or determination made by the zoning administrator or other administrative officer be subject to change, modification or reversal by any zoning administrator or other administrative officer after 60 days have elapsed from the date of the written order, requirement, decision or determination where the person aggrieved has materially changed his position in good faith reliance on the action of the zoning administrator or other administrative officer unless it is proven that such written order, requirement, decision or determination was obtained through malfeasance of the zoning administrator or other administrative officer or through fraud. The 60-day limitation period shall not apply in any case where, with the concurrence of the attorney for the governing body, modification is required to correct clerical errors.

D. In any appeal taken pursuant to this section, if the board's attempt to reach a decision results in a tie vote, the matter may be carried over until the next scheduled meeting at the request of the person filing the appeal.

1975, c. 521, § 15.1-496.1; 1983, c. 12; 1993, c. 780; 1995, c. 424; 1997, c. 587; 2005, cc. 625, 677; 2008, c. 378; 2010, c. 241; 2011, c. 457; 2012, cc. 400, 550, 606.



§ 15.2-2312. Procedure on appeal

The board shall fix a reasonable time for the hearing of an application or appeal, give public notice thereof as well as due notice to the parties in interest and make its decision within ninety days of the filing of the application or appeal. In exercising its powers the board may reverse or affirm, wholly or partly, or may modify, an order, requirement, decision or determination appealed from. The concurring vote of a majority of the membership of the board shall be necessary to reverse any order, requirement, decision or determination of an administrative officer or to decide in favor of the applicant on any matter upon which it is required to pass under the ordinance or to effect any variance from the ordinance. The board shall keep minutes of its proceedings and other official actions which shall be filed in the office of the board and shall be public records. The chairman of the board, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses.

1975, c. 521, § 15.1-496.2; 1983, c. 444; 1986, c. 483; 1997, c. 587.



§ 15.2-2313. Proceedings to prevent construction of building in violation of zoning ordinance

Where a building permit has been issued and the construction of the building for which the permit was issued is subsequently sought to be prevented, restrained, corrected or abated as a violation of the zoning ordinance, by suit filed within fifteen days after the start of construction by a person who had no actual notice of the issuance of the permit, the court may hear and determine the issues raised in the litigation even though no appeal was taken from the decision of the administrative officer to the board of zoning appeals.

1975, c. 521, § 15.1-496.3; 1997, c. 587.



§ 15.2-2314. Certiorari to review decision of board

Any person or persons jointly or severally aggrieved by any decision of the board of zoning appeals, or any aggrieved taxpayer or any officer, department, board or bureau of the locality, may file with the clerk of the circuit court for the county or city a petition that shall be styled "In Re: date Decision of the Board of Zoning Appeals of [locality name]" specifying the grounds on which aggrieved within 30 days after the final decision of the board.

Upon the presentation of such petition, the court shall allow a writ of certiorari to review the decision of the board of zoning appeals and shall prescribe therein the time within which a return thereto must be made and served upon the secretary of the board of zoning appeals or, if no secretary exists, the chair of the board of zoning appeals, which shall not be less than 10 days and may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order.

Any review of a decision of the board shall not be considered an action against the board and the board shall not be a party to the proceedings; however, the board shall participate in the proceedings to the extent required by this section. The governing body, the landowner, and the applicant before the board of zoning appeals shall be necessary parties to the proceedings in the circuit court. The court may permit intervention by any other person or persons jointly or severally aggrieved by any decision of the board of zoning appeals.

The board of zoning appeals shall not be required to return the original papers acted upon by it but it shall be sufficient to return certified or sworn copies thereof or of the portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review.

In the case of an appeal from the board of zoning appeals to the circuit court of an order, requirement, decision or determination of a zoning administrator or other administrative officer in the administration or enforcement of any ordinance or provision of state law, or any modification of zoning requirements pursuant to § 15.2-2286, the findings and conclusions of the board of zoning appeals on questions of fact shall be presumed to be correct. The appealing party may rebut that presumption by proving by a preponderance of the evidence, including the record before the board of zoning appeals, that the board of zoning appeals erred in its decision. Any party may introduce evidence in the proceedings in the court. The court shall hear any arguments on questions of law de novo.

In the case of an appeal by a person of any decision of the board of zoning appeals that denied or granted an application for a variance, the decision of the board of zoning appeals shall be presumed to be correct. The petitioner may rebut that presumption by proving by a preponderance of the evidence, including the record before the board of zoning appeals, that the board of zoning appeals erred in its decision.

In the case of an appeal by a person of any decision of the board of zoning appeals that denied or granted application for a special exception, the decision of the board of zoning appeals shall be presumed to be correct. The petitioner may rebut that presumption by showing to the satisfaction of the court that the board of zoning appeals applied erroneous principles of law, or where the discretion of the board of zoning appeals is involved, the decision of the board of zoning appeals was plainly wrong, was in violation of the purpose and intent of the zoning ordinance, and is not fairly debatable.

In the case of an appeal from the board of zoning appeals to the circuit court of a decision of the board, any party may introduce evidence in the proceedings in the court in accordance with the Rules of Evidence of the Supreme Court of Virginia.

Costs shall not be allowed against the locality, unless it shall appear to the court that it acted in bad faith or with malice. In the event the decision of the board is affirmed and the court finds that the appeal was frivolous, the court may order the person or persons who requested the issuance of the writ of certiorari to pay the costs incurred in making the return of the record pursuant to the writ of certiorari. If the petition is withdrawn subsequent to the filing of the return, the locality may request that the court hear the matter on the question of whether the appeal was frivolous.

Code 1950, §§ 15-834 through 15-839, 15-850, 15-958.11; 1950, p. 176; 1962, c. 407, § 15.1-497; 1975, c. 641; 1988, c. 856; 1994, c. 705; 1996, c. 450; 1997, c. 587; 2001, c. 422; 2003, c. 568; 2005, cc. 625, 677; 2006, c. 446; 2010, c. 241; 2015, c. 597.



§ 15.2-2315. Conflict with statutes, local ordinances or regulations

Whenever the regulations made under authority of this article require a greater width or size of yards, courts or other open spaces, require a lower height of building or less number of stories, require a greater percentage of lot to be left unoccupied or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of this article shall govern. Whenever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts or other open spaces, require a lower height of building or a less number of stories, require a greater percentage of lot to be left unoccupied or impose other higher standards than are required by the regulations made under authority of this article, the provisions of such statute or local ordinance or regulation shall govern.

Code 1950, §§ 15-842, 15-968.12; 1962, c. 407, § 15.1-498; 1997, c. 587.



§ 15.2-2316. Validation of zoning ordinances prior to 1971

All proceedings had in the preparation, certification and adoption of zoning ordinances by every locality prior to January 1, 1971, which shall have been in substantial compliance with the provisions of this chapter are validated and confirmed, and all such zoning ordinances adopted or attempted to be adopted pursuant to the provisions of this chapter are declared to be validly adopted and enacted, notwithstanding any defects or irregularities in the adoption thereof.

Code 1950, § 15-854.2; 1962, c. 583, § 15.1-503; 1984, c. 380; 1997, c. 587.



§ 15.2-2316.1. Definitions

As used in this article, the term:

"Development rights" means the permitted uses and density of development that are allowed on the sending property under any zoning ordinance of a locality on a date prescribed by the ordinance. "Development rights" includes "transferable development rights."

"Receiving area" means one or more areas identified by an ordinance and designated by the comprehensive plan as an area authorized to receive development rights transferred from a sending area.

"Receiving property" means a lot or parcel within a receiving area and within which development rights are increased pursuant to a transfer of development rights affixed to the property. Receiving property shall be appropriate and suitable for development and shall be sufficient to accommodate the transferable development rights of the sending property. Development rights may be transferred between receiving properties, as otherwise permitted in the ordinance.

"Sending area" means one or more areas identified by an ordinance and designated by the comprehensive plan as an area from which development rights are authorized to be severed and transferred to a receiving area.

"Sending property" means a lot or parcel within a sending area from which development rights are authorized to be severed.

"Severance of development rights" means the process by which development rights from a sending property are severed pursuant to this act.

"Transfer of development rights" means the process by which development rights from a sending property are affixed to one or more receiving properties.

"Transferable development rights" means all or that portion of development rights that are transferred or are transferable.

2006, c. 573; 2007, cc. 363, 410; 2009, cc. 413, 731.



§ 15.2-2316.2. Localities may provide for transfer of development rights

A. Pursuant to the provisions of this article, the governing body of any locality by ordinance may, in order to conserve and promote the public health, safety, and general welfare, establish procedures, methods, and standards for the transfer of development rights within its jurisdiction. Any locality adopting or amending any such transfer of development rights ordinance shall give notice and hold a public hearing in accordance with § 15.2-2204 prior to approval by the governing body.

B. In order to implement the provisions of this act, a locality shall adopt an ordinance that shall provide for:

1. The issuance and recordation of the instruments necessary to sever development rights from the sending property, to convey development rights to one or more parties, or to affix development rights to one or more receiving properties. These instruments shall be executed by the property owners of the development rights being transferred, and any lien holders of such property owners. The instruments shall identify the development rights being severed, and the sending properties or the receiving properties, as applicable;

2. Assurance that the prohibitions against the use and development of the sending property shall bind the landowner and every successor in interest to the landowner;

3. The severance of transferable development rights from the sending property;

4. The purchase, sale, exchange, or other conveyance of transferable development rights, after severance, and prior to the rights being affixed to a receiving property;

5. A system for monitoring the severance, ownership, assignment, and transfer of transferable development rights;

6. A map or other description of areas designated as sending and receiving areas for the transfer of development rights between properties;

7. The identification of parcels, if any, within a receiving area that are inappropriate as receiving properties;

8. The permitted uses and the maximum increases in density in the receiving area;

9. The minimum acreage of a sending property and the minimum reduction in density of the sending property that may be conveyed in severance or transfer of development rights;

10. The development rights permitted to be attached in the receiving areas shall be equal to or greater than the development rights permitted to be severed from the sending areas;

11. An assessment of the infrastructure in the receiving area that identifies the ability of the area to accept increases in density and its plans to provide necessary utility services within any designated receiving area; and

12. The application to be deemed approved upon the determination of compliance with the ordinance by the agent of the planning commission, or other agent designated by the locality.

C. In order to implement the provisions of this act, a locality may provide in its ordinance for:

1. The purchase of all or part of such development rights, which shall retire the development rights so purchased;

2. The severance of development rights from existing zoned or subdivided properties as otherwise provided in subsection E;

3. The owner of such development rights to make application to the locality for a real estate tax abatement for a period up to 25 years, to compensate the owner of such development rights for the fair market value of all or part of the development rights, which shall retire the number of development rights equal to the amount of the tax abatement, and such abatement is transferable with the property;

4. The owner of a property to request designation by the locality of the owner's property as a "sending property" or a "receiving property";

5. The allowance for residential density to be converted to bonus density on the receiving property by (i) an increase in the residential density on the receiving property or (ii) an increase in the square feet of commercial, industrial, or other uses on the receiving property, which upon conversion shall retire the development rights so converted;

6. The receiving areas to include such urban development areas in the locality established pursuant to § 15.2-2223.1;

7. The sending properties, subsequent to severance of development rights, to generate one or more forms of renewable energy, as defined in § 56-576, subject to the provisions of the local zoning ordinance;

8. The sending properties, subsequent to severance of development rights, to produce agricultural products or forestal products, as defined in § 15.2-4302, and to include parks, campgrounds and related camping facilities; however, for purposes of this subdivision, "campgrounds" does not include use by travel trailers, motor homes, and similar vehicular type structures;

9. The review of an application by the planning commission to determine whether the application complies with the provisions of the ordinance;

10. Such other provisions as the locality deems necessary to aid in the implementation of the provisions of this act;

11. Approval of an application upon the determination of compliance with the ordinance by the agent of the planning commission; and

12. A requirement that development comply with any locality-adopted neighborhood design standards identified in the comprehensive plan for the receiving area in which the development shall occur, provided such design standard was adopted in the comprehensive plan and applied to the receiving area prior to the transfer of the development right.

D. The locality may, by ordinance, designate receiving areas or receiving properties, or add to, supplement, or amend its designations of receiving areas or receiving properties, so long as the development rights permitted to be attached in the receiving areas are equal to or greater than the development rights permitted to be severed in the sending areas.

E. Any proposed severance or transfer of development rights shall only be initiated upon application by the property owners of the sending properties, development rights, or receiving properties as otherwise provided herein.

F. A locality may not require property owners to sever or transfer development rights as a condition of the development of any property.

G. The owner of a property may sever development rights from the sending property, pursuant to the provisions of this act. An application to transfer development rights to one or more receiving properties, for the purpose of affixing such rights thereto, shall only be initiated upon application by the owner of such development rights and the owners of the receiving properties.

H. Development rights severed pursuant to this article shall be interests in real property and shall be considered as such for purposes of conveyance and taxation. Once a deed for transferable development rights, created pursuant to this act, has been recorded in the land records of the office of the circuit court clerk for the locality to reflect the transferable development rights sold, conveyed, or otherwise transferred by the owner of the sending property, the development rights shall vest in the grantee and may be transferred by such grantee to a successor in interest. Nothing herein shall be construed to prevent the owner of the sending property from recording a deed covenant against the sending property severing the development rights on said property, with the owner of the sending property retaining ownership of the severed development rights. Any transfer of the development rights to a property in a receiving area shall be in accordance with the provisions of the ordinance adopted pursuant to this article.

I. For the purposes of ad valorem real property taxation, the value of a transferable development right shall be deemed appurtenant to the sending property until the transferable development right is severed from and recorded as a distinct interest in real property, or the transferable development right is used at a receiving property and becomes appurtenant thereto. Once a transferable development right is severed from the sending property, the assessment of the fee interest in the sending property shall reflect any change in the fair market value that results from the inability of the owner of the fee interest to use such property for such uses terminated by the severance of the transferable development right. Upon severance from the sending property and recordation as a distinct interest in real property, the transferable development right shall be assessed at its fair market value on a separate real estate tax bill sent to the owner of said development right as taxable real estate in accordance with Article 1 (§ 58.1-3200 et seq.) of Chapter 32 of Title 58.1. The development right shall be taxed as taxable real estate by the local jurisdiction where the sending property is located, until such time as the development right becomes attached to a receiving property, at which time it shall be taxed as taxable real estate by the local jurisdiction where the receiving property is located.

J. The owner of a sending property from which development rights are severed shall provide a copy of the instrument, showing the deed book and page number, or instrument or GPIN, to the real estate tax assessor for the locality.

K. Localities, from time to time as the locality designates sending and receiving areas, shall incorporate the map identified in subdivision B 6 into the comprehensive plan.

L. No amendment to the zoning map, nor any amendments to the text of the zoning ordinance with respect to the zoning district applicable thereto initiated by the governing body, which eliminate, or materially restrict, reduce, or downzone the uses, or the density of uses permitted in the zoning district applicable to any property to which development rights have been transferred, shall be effective with respect to such property unless there has been mistake, fraud, or a material change in circumstances substantially affecting the public health, safety, or welfare.

M. A county adopting an ordinance pursuant to this article may designate eligible receiving areas in any incorporated town within such county, if the governing body of the town has also amended its zoning ordinance to designate the same areas as eligible to receive density being transferred from sending areas in the county. The development right shall be taxed as taxable real estate by the local jurisdiction where the sending property is located, until such time as the development right becomes attached to a receiving property, at which time it shall be taxed as taxable real estate by the local jurisdiction where the receiving property is located.

N. Any county and an adjacent city may enter voluntarily into an agreement to permit the county to designate eligible receiving areas in the city if the governing body of the city has also amended its zoning ordinance to designate the same areas as eligible to receive density being transferred from sending areas in the county. The city council shall designate areas it deems suitable as receiving areas and shall designate the maximum increases in density in each such receiving area. However, if any such agreement contains any provision addressing any issue provided for in Chapter 32 (§ 15.2-3200 et seq.), 33 (§ 15.2-3300 et seq.), 36 (§ 15.2-3600 et seq.), 38 (§ 15.2-3800 et seq.), 39 (§ 15.2-3900 et seq.), or 41 (§ 15.2-4100 et seq.), the agreement shall be subject to the review and implementation process established by Chapter 34 (§ 15.2-3400 et seq.). The development right shall be taxed as taxable real estate by the local jurisdiction where the sending property is located, until such time as the development right becomes attached to a receiving property, at which time it shall be taxed as taxable real estate by the local jurisdiction where the receiving property is located.

1. The terms and conditions of the density transfer agreement as provided in this subsection shall be determined by the affected localities and shall be approved by the governing body of each locality participating in the agreement, provided the governing body of each such locality first holds a public hearing, which shall be advertised once a week for two successive weeks in a newspaper of general circulation in the locality.

2. The governing bodies shall petition a circuit court having jurisdiction in one or more of the localities for an order affirming the proposed agreement. The circuit court shall be limited in its decision to either affirming or denying the agreement and shall have no authority, without the express approval of each local governing body, to amend or change the terms or conditions of the agreement, but shall have the authority to validate the agreement and give it full force and effect. The circuit court shall affirm the agreement unless the court finds either that the agreement is contrary to the best interests of the Commonwealth or that it is not in the best interests of each of the parties thereto.

3. The agreement shall not become binding on the localities until affirmed by the court under this subsection. Once approved by the circuit court, the agreement shall also bind future local governing bodies of the localities.

2006, c. 573; 2007, cc. 363, 410; 2009, cc. 413, 731; 2010, c. 239; 2012, c. 512; 2014, c. 527.



§ 15.2-2317. Applicability of article

This article shall apply to any locality that has adopted zoning pursuant to Article 7 (§ 15.2-2280 et seq.) of Chapter 22 of Title 15.2 and that (i) has a population of at least 20,000 and has a population growth rate of at least 5% or (ii) has population growth of 15% or more. For the purposes of this section, population growth shall be the difference in population from the next-to-latest to the latest decennial census year, based on population reported by the United States Bureau of the Census.

1989, c. 485, § 15.1-498.1; 1997, c. 587; 2000, c. 495; 2006, c. 832; 2007, c. 896.



§ 15.2-2318. Definitions

As used in this article, unless the context requires a different meaning:

"Cost" includes, in addition to all labor, materials, machinery and equipment for construction, (i) acquisition of land, rights-of-way, property rights, easements and interests, including the costs of moving or relocating utilities, (ii) demolition or removal of any structure on land so acquired, including acquisition of land to which such structure may be moved, (iii) survey, engineering, and architectural expenses, (iv) legal, administrative, and other related expenses, and (v) interest charges and other financing costs if impact fees are used for the payment of principal and interest on bonds, notes or other obligations issued by the locality to finance the road improvement.

"Impact fee" means a charge or assessment imposed against new development in order to generate revenue to fund or recover the costs of reasonable road improvements benefiting the new development. Impact fees may not be assessed and imposed for road repair, operation and maintenance, nor to meet demand which existed prior to the new development.

"Impact fee service area" means an area designated within the comprehensive plan of a locality having clearly defined boundaries and clearly related traffic needs and within which development is to be subject to the assessment of impact fees.

"Road improvement" includes construction of new roads or improvement or expansion of existing roads and related appurtenances as required by applicable standards of the Virginia Department of Transportation, or the applicable standards of a locality with road maintenance responsibilities, to meet increased demand attributable to new development. Road improvements do not include on-site construction of roads which a developer may be required to provide pursuant to §§ 15.2-2241 through 15.2-2245.

1989, c. 485, § 15.1-498.2; 1992, c. 465; 1997, c. 587; 2007, c. 896.



§ 15.2-2319. Authority to assess and impose impact fees

Any applicable locality may, by ordinance pursuant to the procedures and requirements of this article, assess and impose impact fees on new development to pay all or a part of the cost of reasonable road improvements that benefit the new development.

Prior to the adoption of the ordinance, a locality shall establish an impact fee advisory committee. The committee shall be composed of not less than five nor more than ten members appointed by the governing body of the locality and at least forty percent of the membership shall be representatives from the development, building or real estate industries. The planning commission or other existing committee that meets the membership requirements may serve as the impact fee advisory committee. The committee shall serve in an advisory capacity to assist and advise the governing body of the locality with regard to the ordinance. No action of the committee shall be considered a necessary prerequisite for any action taken by the locality in regard to the adoption of an ordinance.

1989, c. 485, § 15.1-498.2; 1992, c. 465; 1997, c. 587; 2007, c. 896.



§ 15.2-2320. Impact fee service areas to be established

The locality shall delineate one or more impact fee service areas within its comprehensive plan. Impact fees collected from new development within an impact fee service area shall be expended for road improvements benefiting that impact fee service area. An impact fee service area may encompass more than one road improvement project. A locality may exclude urban development areas designated pursuant to § 15.2-2223.1 from impact fee service areas.

1989, c. 485, § 15.1-498.3; 1992, c. 465; 1997, c. 587; 2007, c. 896.



§ 15.2-2321. Adoption of road improvements program

Prior to adopting a system of impact fees, the locality shall conduct an assessment of road improvement needs benefiting an impact fee service area and shall adopt a road improvements plan for the area showing the new roads proposed to be constructed and the existing roads to be improved or expanded and the schedule for undertaking such construction, improvement or expansion. The road improvements plan shall be adopted as an amendment to the required comprehensive plan and shall be incorporated into the capital improvements program or, in the case of the counties where applicable, the six-year plan for secondary highway construction pursuant to § 33.2-331.

The locality shall adopt the road improvements plan after holding a duly advertised public hearing. The public hearing notice shall identify the impact fee service area or areas to be designated, and shall include a summary of the needs assessment and the assumptions upon which the assessment is based, the proposed amount of the impact fee, and information as to how a copy of the complete study may be examined. A copy of the complete study shall be available for public inspection and copying at reasonable times prior to the public hearing.

The locality at a minimum shall include the following items in assessing road improvement needs and preparing a road improvements plan:

1. An analysis of the existing capacity, current usage and existing commitments to future usage of existing roads, as indicated by (i) current and projected service levels, (ii) current valid building permits outstanding, and (iii) approved and pending site plans and subdivision plats. If the current usage and commitments exceed the existing capacity of the roads, the locality also shall determine the costs of improving the roads to meet the demand. The analysis shall include any off-site road improvements or cash payments for road improvements accepted by the locality and shall include a plan to fund the current usages and commitments that exceed the existing capacity of the roads.

2. The projected need for and costs of construction of new roads or improvement or expansion of existing roads attributable in whole or in part to projected new development. Road improvement needs shall be projected for the impact fee service area when fully developed in accord with the comprehensive plan and, if full development is projected to occur more than 20 years in the future, at the end of a 20-year period. The assumptions with regard to land uses, densities, intensities, and population upon which road improvement projections are based shall be presented.

3. The total number of new service units projected for the impact fee service area when fully developed and, if full development is projected to occur more than 20 years in the future, at the end of a 20-year period. A "service unit" is a standardized measure of traffic use or generation. The locality shall develop a table or method for attributing service units to various types of development and land use, including but not limited to residential, commercial and industrial uses. The table shall be based upon the ITE manual (published by the Institute of Transportation Engineers) or locally conducted trip generation studies, and consistent with the traffic analysis standards adopted pursuant to § 15.2-2222.1.

1989, c. 485, § 15.1-498.4; 1992, c. 465; 1997, c. 587; 2007, c. 896.



§ 15.2-2322. Adoption of impact fee and schedule

After adoption of a road improvement program, the locality may adopt an ordinance establishing a system of impact fees to fund or recapture all or any part of the cost of providing reasonable road improvements benefiting new development. The ordinance shall set forth the schedule of impact fees.

1989, c. 485, § 15.1-498.5; 1997, c. 587; 2007, c. 896.



§ 15.2-2323. When impact fees assessed and imposed

The amount of impact fees to be imposed on a specific development or subdivision shall be determined before or at the time the site plan or subdivision is approved. The ordinance shall specify that the fee is to be collected at the time of the issuance of a building permit. The ordinance shall provide that fees (i) may be paid in lump sum or (ii) be paid on installment at a reasonable rate of interest for a fixed number of years. The locality by ordinance may provide for negotiated agreements with the owner of the property as to the time and method of paying the impact fees.

The maximum impact fee to be imposed shall be determined (i) by dividing projected road improvement costs in the impact fee service area when fully developed by the number of projected service units when fully developed, or (ii) for a reasonable period of time, but not less than ten years, by dividing the projected costs necessitated by development in the next ten years by the service units projected to be created in the next ten years.

The ordinance shall provide for appeals from administrative determinations, regarding the impact fees to be imposed, to the governing body or such other body as designated in the ordinance. The ordinance may provide for the resolution of disputes over an impact fee by arbitration or otherwise.

1989, c. 485, § 15.1-498.6; 1992, c. 465; 1997, c. 587; 2007, c. 896.



§ 15.2-2324. Credits against impact fee

The value of any dedication, contribution or construction from the developer for off-site road or other transportation improvements benefiting the impact fee service area shall be treated as a credit against the impact fees imposed on the developer's project. The locality shall treat as a credit any off-site transportation dedication, contribution, or construction, whether it is a condition of a rezoning or otherwise committed to the locality. The locality may by ordinance provide for credits for approved on-site transportation improvements in excess of those required by the development.

The locality also shall calculate and credit against impact fees the extent to which (i) other developments have already contributed to the cost of existing roads which will benefit the development, (ii) new development will contribute to the cost of existing roads, and (iii) new development will contribute to the cost of road improvements in the future other than through impact fees, including any special taxing districts, special assessments, or community development authorities.

1989, c. 485, § 15.1-498.7; 1992, c. 465; 1997, c. 587; 2007, c. 896.



§ 15.2-2325. Updating plan and amending impact fee

The locality shall update the needs assessment and the assumptions and projections at least once every two years. The road improvement plan shall be updated at least every two years to reflect current assumptions and projections. The impact fee schedule may be amended to reflect any substantial changes in such assumptions and projections. Any impact fees not yet paid shall be assessed at the updated rate.

1989, c. 485, § 15.1-498.8; 1997, c. 587; 2007, c. 896.



§ 15.2-2326. Use of proceeds

A separate road improvement account shall be established for the impact fee service area and all funds collected through impact fees shall be deposited in the interest-bearing account. Interest earned on deposits shall become funds of the account. The expenditure of funds from the account shall be only for road improvements benefiting the impact fee service area as set out in the road improvement plan for the impact fee service area.

1989, c. 485, § 15.1-498.9; 1992, c. 465; 1997, c. 587; 2007, c. 896.



§ 15.2-2327. Refund of impact fees

The locality shall refund any impact fee or portion thereof for which construction of a project is not completed within a reasonable period of time, not to exceed fifteen years. In the event that impact fees are not committed to road improvements benefiting the impact fee service area within seven years from the date of collection, the locality may commit any such impact fees to the secondary or urban system construction program of that locality for road improvements that benefit the impact fee service area.

Upon completion of a project, the locality shall recalculate the impact fee based on the actual cost of the improvement. It shall refund the difference if the impact fee paid exceeds actual cost by more than fifteen percent. Refunds shall be made to the record owner of the property at the time the refund is made.

1989, c. 485, § 15.1-498.10; 1992, c. 465; 1997, c. 587; 2007, c. 896.



§ 15.2-2328. Applicability of article

The provisions of this article shall apply in their entirety to any locality that has established an urban transportation service district in accordance with § 15.2-2403.1. However, the authority granted by this article may be exercised only in areas outside of urban transportation service districts and on parcels that are currently zoned agricultural and are being subdivided for by-right residential development. The authority granted by this article shall expire on December 31, 2008, for any locality that has not established an urban transportation service district and adopted an impact fee ordinance pursuant to this article by such date.

2007, c. 896.



§ 15.2-2329. Imposition of impact fees

A. Any locality that includes within its comprehensive plan a calculation of the capital costs of public facilities necessary to serve residential uses may impose and collect impact fees in amounts consistent with the methodologies used in its comprehensive plan to defray the capital costs of public facilities related to the residential development.

B. Impact fees imposed and collected pursuant to this section shall only be used for public facilities that are impacted by residential development.

C. A locality imposing impact fees as provided in this section shall allow credit against the impact fees for cash proffers collected for the purpose of defraying the capital costs of public facilities related to the residential development. A locality imposing impact fees as provided in this section shall also include within its comprehensive plan a methodology for calculating credit for the value of proffered land donations to accommodate public facilities, and for the construction cost of any public facilities or public improvements the construction of which is required by proffer.

D. A locality imposing impact fees under this section may require that such impact fees be paid prior to and as a condition of the issuance of any necessary building permits for residential uses.

E. For the purposes of this section, "public facilities" shall be deemed to include: (i) roads, streets, and bridges, including rights-of-way, traffic signals, landscaping, and any local components of federal or state highways; (ii) stormwater collection, retention, detention, treatment, and disposal facilities, flood control facilities, and bank and shore protection and enhancement improvements; (iii) parks, open space, and recreation areas and related facilities; (iv) public safety facilities, including police, fire, emergency medical, and rescue facilities; (v) primary and secondary schools and related facilities; and (vi) libraries and related facilities; however, the definition "public facilities" for counties within the Richmond MSA shall be deemed to include: roads, streets, and bridges, including rights-of-way, traffic signals, landscaping, and any local components of federal or state highways.

2007, c. 896.



§ 15.2-2400. Creation of service districts

Any locality may by ordinance, or any two or more localities may by concurrent ordinances, create service districts within the locality or localities in accordance with the provisions of this article. Service districts may be created to provide additional, more complete or more timely services of government than are desired in the locality or localities as a whole.

Any locality seeking to create a service district shall have a public hearing prior to the creation of the service district. Notice of such hearing shall be published once a week for three consecutive weeks in a newspaper of general circulation within the locality, and the hearing shall be held no sooner than ten days after the date the second notice appears in the newspaper.

Code 1950, § 15-8.2; 1962, c. 581, § 15.1-18.2; 1981, c. 631, § 15.1-18.3; 1982, c. 96; 1984, c. 385; 1985, c. 150; 1987, cc. 61, 80, 82; 1988, c. 402; 1989, c. 3; 1990, cc. 44, 515; 1991, cc. 12, 29; 1992, cc. 232, 655; 1993, c. 744; 1994, c. 166; 1996, cc. 99, 430, 844; 1997, c. 587; 2000, cc. 853, 925.



§ 15.2-2401. Creation of service districts by court order in consolidated cities

In any city which results from the consolidation of two or more localities, service districts may, in addition to the method prescribed in § 15.2-2400, be created by order of the circuit court for the city upon the petition of fifty voters of the proposed district, which order shall prescribe the metes and bounds of the district.

Upon the filing of a petition the court shall fix a date for a hearing on the question of the proposed service district, which hearing shall embrace a consideration of whether the property embraced within the proposed district will be benefited by the establishment thereof. Notice of such hearing shall be published once a week for three consecutive weeks in a newspaper of general circulation within the city, and the hearing shall not be held sooner than ten days after the last publication. Any person interested may answer the petition and make defense thereto. If upon such hearing the court is of opinion that any property embraced within the limits of such proposed district will not be benefited by the establishment thereof, then such property shall not be embraced therein.

Upon the petition of the city council and of not less than 50 voters of the territory proposed to be added, or if such territory contains less than 100 voters, of fifty percent of the voters of such territory, after notice and hearing as provided above, any service district may be extended and enlarged by order of the circuit court for the city which order shall prescribe the metes and bounds of the territory so added.

Code 1950, § 15-8.2; 1962, c. 581, § 15.1-18.2; 1985, c. 150; 1988, c. 402; 1990, c. 515; 1991, cc. 12, 29; 1992, cc. 232, 655; 1993, c. 744; 1994, c. 166; 1996, c. 430; 1997, c. 587.



§ 15.2-2402. Description of proposed service district

Any ordinance or petition to create a service district shall:

1. Set forth the name and describe the boundaries of the proposed district and specify any areas within the district that are to be excluded;

2. Describe the purposes of the district and the facilities and services proposed within the district;

3. Describe a proposed plan for providing such facilities and services within the district; and

4. Describe the benefits which can be expected from the provision of such facilities and services within the district.

Code 1950, § 15-8.2; 1962, c. 581, § 15.1-18.2; 1985, c. 150; 1988, c. 402; 1990, c. 515; 1991, cc. 12, 29; 1992, cc. 232, 655; 1993, c. 744; 1994, c. 166; 1996, c. 430; 1997, c. 587; 2000, cc. 853, 925.



§ 15.2-2402.1. Change to service district boundaries

Any locality, by majority vote of the governing body, may amend the boundaries of an established service district that lies wholly within that locality's boundaries. If more than one locality is involved in an established service district and those localities desire to amend that service district, a majority vote of the governing body of each locality affected by the amendment is required. Any locality or localities seeking to amend such service district boundaries shall follow the notice and public hearing requirements set out in § 15.2-2400.

2013, cc. 172, 524.



§ 15.2-2403. Powers of service districts

After adoption of an ordinance or ordinances or the entry of an order creating a service district, the governing body or bodies shall have the following powers with respect to the service districts:

1. To construct, maintain, and operate such facilities and equipment as may be necessary or desirable to provide additional, more complete, or more timely governmental services within a service district, including but not limited to water supply, dams, sewerage, garbage removal and disposal, heat, light, fire-fighting equipment and power and gas systems and sidewalks; economic development services; promotion of business and retail development services; beautification and landscaping; beach and shoreline management and restoration; dredging of creeks and rivers to maintain existing uses; control of infestations of insects that may carry a disease that is dangerous to humans, gypsy moths, cankerworms or other pests identified by the Commissioner of the Department of Agriculture and Consumer Services in accordance with the Virginia Pest Law (§ 3.2-700 et seq.); public parking; extra security, street cleaning, snow removal and refuse collection services; sponsorship and promotion of recreational and cultural activities; upon petition of over 50 percent of the property owners who own not less than 50 percent of the property to be served, construction, maintenance, and general upkeep of streets and roads; construction, maintenance, and general upkeep of streets and roads through creation of urban transportation service districts pursuant to § 15.2-2403.1; and other services, events, or activities that will enhance the public use and enjoyment of and the public safety, public convenience, and public well-being within a service district. Such services, events, or activities shall not be undertaken for the sole or dominant benefit of any particular individual, business or other private entity. Any transportation service, system, facility, roadway, or roadway appurtenance established under this subdivision that will be operated or maintained by the Virginia Department of Transportation shall be established with the involvement of the governing body of the locality and meet the appropriate requirements of the Department.

2. Notwithstanding the provisions of § 33.2-326, to provide, in addition to services authorized by subdivision 1, transportation and transportation services within a service district, regardless of whether the facilities subject to the services are or will be operated or maintained by the Virginia Department of Transportation, including, but not limited to: public transportation systems serving the district; transportation management services; road construction, including any new roads or improvements to existing roads; rehabilitation and replacement of existing transportation facilities or systems; and sound walls or sound barriers. However, any transportation service, system, facility, roadway, or roadway appurtenance established under this subdivision that will be operated or maintained by the Virginia Department of Transportation shall be established with the involvement of the governing body of the locality and meet the appropriate requirements of the Department. The proceeds from any annual tax or portion thereof collected for road construction pursuant to subdivision 6 may be accumulated and set aside for such reasonable period of time as is necessary to finance such construction; however, the governing body or bodies shall make available an annual disclosure statement, which shall contain the amount of any such proceeds accumulated and set aside to finance such road construction.

3. To acquire in accordance with § 15.2-1800, any such facilities and equipment and rights, title, interest or easements therefor in and to real estate in such district and maintain and operate the same as may be necessary and desirable to provide the governmental services authorized by subdivisions 1 and 2.

4. To contract with any person, municipality or state agency to provide the governmental services authorized by subdivisions 1 and 2 and to construct, establish, maintain, and operate any such facilities and equipment as may be necessary and desirable in connection therewith.

5. To require owners or tenants of any property in the district to connect with any such system or systems, and to contract with the owners or tenants for such connections. The owners or tenants shall have the right of appeal to the circuit court within 10 days from action by the governing body.

6. To levy and collect an annual tax upon any property in such service district subject to local taxation to pay, either in whole or in part, the expenses and charges for providing the governmental services authorized by subdivisions 1, 2 and 11 and for constructing, maintaining, and operating such facilities and equipment as may be necessary and desirable in connection therewith; however, such annual tax shall not be levied for or used to pay for schools, police, or general government services not authorized by this section, and the proceeds from such annual tax shall be so segregated as to enable the same to be expended in the district in which raised. Such tax may be levied on taxable real estate zoned for residential, commercial, industrial or other uses, or any combination of such use classification, within the geographic boundaries of the service district; however, such tax shall only be levied upon the specific classification of real estate that the local governing body deems the provided governmental services to benefit. In addition to the tax on property authorized herein, in the City of Virginia Beach, the city council shall have the power to impose a tax on the base transient room rentals, excluding hotels, motels, and travel campgrounds, within such service district at a rate or percentage not higher than five percent which is in addition to any other transient room rental tax imposed by the city. The proceeds from such additional transient room rental tax shall be deposited in a special fund to be used only for the purpose of beach and shoreline management and restoration. Any locality imposing a tax pursuant to this subdivision may base the tax on the full assessed value of the taxable property within the service district, notwithstanding any special use value assessment of property within the service district for land preservation pursuant to Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1, provided the owner of such property has given written consent. In addition to the taxes and assessments described herein, a locality creating a service district may contribute from its general fund any amount of funds it deems appropriate to pay for the governmental services authorized by subdivisions 1, 2, and 11 of this section.

7. To accept the allocation, contribution or funds of, or to reimburse from, any available source, including, but not limited to, any person, authority, transportation district, locality, or state or federal agency for either the whole or any part of the costs, expenses and charges incident to the acquisition, construction, reconstruction, maintenance, alteration, improvement, expansion, and the operation or maintenance of any facilities and services in the district.

8. To employ and fix the compensation of any technical, clerical, or other force and help which from time to time, in their judgment may be necessary or desirable to provide the governmental services authorized by subdivisions 1, 2 and 11 or for the construction, operation, or maintenance of any such facilities and equipment as may be necessary or desirable in connection therewith.

9. To create and terminate a development board or other body to which shall be granted and assigned such powers and responsibilities with respect to a special service district as are delegated to it by ordinance adopted by the governing body of such locality or localities. Any such board or alternative body created shall be responsible for control and management of funds appropriated for its use by the governing body or bodies, and such funds may be used to employ or contract with, on such terms and conditions as the board or other body shall determine, persons, municipal or other governmental entities or such other entities as the development board or alternative body deems necessary to accomplish the purposes for which the development board or alternative body has been created. If the district was created by court order, the ordinance creating the development board or alternative body may provide that the members appointed to the board or alternative body shall consist of a majority of the landowners who petitioned for the creation of the district, or their designees or nominees.

10. To negotiate and contract with any person or municipality with regard to the connections of any such system or systems with any other system or systems now in operation or hereafter established, and with regard to any other matter necessary and proper for the construction or operation and maintenance of any such system within the district.

11. To acquire by purchase, gift, devise, bequest, grant, or otherwise title to or any interests or rights of not less than five years' duration in real property that will provide a means for the preservation or provision of open-space land as provided for in the Open-Space Land Act (§ 10.1-1700 et seq.). Notwithstanding the provisions of subdivision 3, the governing body shall not use the power of condemnation to acquire any interest in land for the purposes of this subdivision.

12. To contract with any state agency or state or local authority for services within the power of the agency or authority related to the financing, construction, or operation of the facilities and services to be provided within the district; however, nothing in this subdivision shall authorize a locality to obligate its general tax revenues, or to pledge its full faith and credit.

13. In the Town of Front Royal, to construct, maintain, and operate facilities, equipment, and programs as may be necessary or desirable to control, eradicate, and prevent the infestation of rats and removal of skunks and the conditions that harbor them.

14. In Accomack County, to construct, maintain, and operate in the Wallops Research Park, consistent with all applicable federal, state, and local laws and regulations, such infrastructure, services, or amenities as may be necessary or desirable to provide access for aerospace-related economic development to the NASA/Wallops Flight Facility runway and related facilities, and to create and terminate a Wallops Research Park Partnership body, which shall consist of one representative of the NASA/Wallops Research Flight Facility, one representative of the U.S. Navy Surface Combat Systems Center, one representative of the Marine Science Consortium, one representative of the Accomack County government, the Chancellor of the Virginia Community College System, and one representative of the Virginia Economic Development Partnership. The Partnership body shall have all of the powers enumerated in § 15.2-2403. Federal appointees to the Partnership body shall maintain their absolute duties of loyalty to the U.S. government.

Code 1950, § 15-8.2; 1962, c. 581, § 15.1-18.2; 1981, c. 631, § 15.1-18.3; 1982, c. 96; 1984, c. 385; 1985, c. 150; 1987, cc. 61, 80, 82; 1988, c. 402; 1989, c. 3; 1990, cc. 44, 515; 1991, cc. 12, 29; 1992, cc. 232, 655; 1993, c. 744; 1994, c. 166; 1996, cc. 99, 430, 844; 1997, c. 587; 1999, c. 295; 2000, cc. 743, 853, 925; 2002, cc. 198, 202, 230, 356; 2003, c. 493; 2004, c. 810; 2006, cc. 10, 394; 2007, cc. 210, 229, 813, 835, 896; 2009, cc. 302, 408; 2010, c. 212.



§ 15.2-2403.1. Creation of urban transportation service districts

A. The boundaries of any urban transportation service district created pursuant to this article shall be agreed upon by both the local governing body of an urban county and by the Commonwealth Transportation Board. The overall density of an urban transportation service district shall be one residential unit per gross acre or greater. In the event of a disagreement between the Board and the governing body of an urban county in regard to the boundaries of an urban transportation service district, the parties may request that the Commission on Local Government serve as a mediator. For purposes of this section, an "urban county" means any county with a population of greater than 90,000, according to the United States Census of 2000, that did not maintain its roads as of January 1, 2007.

B. Any urban county that has established an urban transportation service district in accordance with this section shall maintain the roads within such district. Any such county shall receive an amount equal to the per lane mile maintenance payments made to cities and certain towns pursuant to § 33.2-319 for the area within the district for purposes of road maintenance.

2007, c. 896.



§ 15.2-2403.2. Virginia Wallops Research Park Leadership Council established

A. The Virginia Wallops Research Park Leadership Council (the Council) is established as a cooperative management and oversight body to superintend the development and operation of the Wallops Research Park, a service district created pursuant to § 15.2-2400, consisting uniquely and exclusively of adjacent lands being a portion of NASA/Wallops Flight Facility, the Marine Science Consortium, and lands of Accomack County, a political subdivision of the Commonwealth. The purpose of the Council shall be to advise the Governor, state economic development officials, state workforce development officials, and the Wallops Research Park landowners on appropriate development and operations strategies for the Park with emphasis on policy recommendations that will enhance the Park's global competitive advantage in both research and technology-based commercial endeavors.

B. Persons appointed to the Council shall be selected for their knowledge of, background in, or experience with basic and applied research, emerging technologies, workforce development needs of industries, commercialization of the results and outputs of research activities, and the development and financing of technology intensive enterprises.

C. The Council shall consist of six members, all of whom shall serve as ex officio members with voting privileges: the Director of the NASA/Wallops Flight Facility or his designee, who shall retain his absolute duty of loyalty to the federal government; the Director of the U.S. Navy Surface Combat Systems Center or his designee, who shall retain his absolute duty of loyalty to the federal government; the Director of the Marine Science Consortium or his designee, who shall retain his absolute duty of loyalty to the Consortium; the Accomack County Administrator or his designee, who shall retain his absolute duty of loyalty to Accomack County; the Chancellor of the Virginia Community College System or his designee; and the Virginia Secretary of Commerce and Trade, or his designee. All members shall be appointed to serve terms coincident with their terms of office.

D. The Council shall designate one member as its chair, and is authorized to adopt bylaws.

E. A majority of the members of the Council shall constitute a quorum. Council meetings shall be as specified in its bylaws or upon the call of the chair.

F. Members of the Council shall receive no compensation, but shall be entitled to be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties.

G. The Council shall:

1. Undertake studies, gather and analyze information, and make recommendations in order to accomplish its purposes as set forth in subsection A;

2. Apply for, accept, and expend gifts, grants, or donations from public, quasi-public or private sources, and state funds that may be appropriated by the federal government, the General Assembly, or any state government to carry out its purpose;

3. Report annually its findings and recommendations regarding the development and operation of the Wallops Research Park. The Council may make interim reports as it deems advisable; and

4. Assist the Virginia Community College System and Eastern Shore Community College, the lead education and training entities for the Park, in developing the necessary infrastructure to meet the workforce and education needs of the Park to include the development of an Education and Training Center.

H. Funding necessary to support the Council's work, including but not limited to the reimbursement pursuant to subsection F, shall be provided by Accomack County from the rent revenues generated by the Wallops Research Park.

I. Accomack County shall provide staff support to the Council. All agencies of the Commonwealth shall assist the Council upon request.

2009, cc. 302, 408.



§ 15.2-2403.3. Stormwater service districts; allocation of revenues

Any town located within a stormwater service district created pursuant to this chapter shall be entitled to any revenues collected within the town pursuant to subdivision 6 of § 15.2-2403, subject to the limitations set forth therein, so long as the town maintains its own MS4 permit issued pursuant to § 62.1-44.15:26 or maintains its own stormwater service district.

2012, c. 814; 2013, cc. 756, 793.



§ 15.2-2403.4. Community improvement districts

A. Any locality may by ordinance, or any two or more localities may by concurrent ordinances, create community improvement districts within the locality or localities by the method prescribed in § 15.2-2400. Any ordinance to create such a district shall include the words "Community Improvement District" in the name of the district. After adoption of an ordinance or ordinances creating a community improvement district, the governing body or bodies shall have all powers with respect to the community improvement district that they possess with respect to service districts.

B. To the extent the governing body of a locality contracts for the provision to a community improvement district of any of the governmental services authorized by subdivisions 1 and 2 of § 15.2-2403, such governing body shall contract with a nonprofit corporation, a majority of whose board members own property in the community improvement district, to provide such service.

2014, c. 736.



§ 15.2-2404. Authority to impose taxes or assessments for local improvements; purposes

A. A locality may impose taxes or assessments upon the owners of abutting property for constructing, improving, replacing or enlarging the sidewalks upon existing streets, for improving and paving existing alleys, and for the construction or the use of sanitary or storm water management facilities, retaining walls, curbs and gutters. Such taxes or assessments may include the legal, financial or other directly attributable costs incurred by the locality in creating a district, if a district is created, and financing the payment of the improvements. The taxes or assessments shall not be in excess of the peculiar benefits resulting from the improvements to such abutting property owners. No tax or assessment for retaining walls shall be imposed upon any property owner who does not agree to such tax or assessment.

B. In addition to the foregoing, a locality may impose taxes or assessments upon the owners of abutting property for the construction, replacement or enlargement of waterlines; for the installation of street lights; for the construction or installation of canopies or other weather protective devices; for the installation of lighting in connection with the foregoing; and for permanent amenities, including, but not limited to, benches or waste receptacles. With regard to installation of street lights, a locality may provide by ordinance that upon a petition of at least 60 percent of the property owners within a subdivision, or such higher percent as provided in the ordinance, the locality may impose taxes or assessments upon all owners within the subdivision who benefit from such improvements. The taxes or assessments shall not be in excess of the peculiar benefits resulting from the improvements to such property owners.

C. In the Cities of Chesapeake, Hampton, Hopewell, Newport News, Norfolk, Richmond, and Virginia Beach, the governing body may impose taxes or assessments upon the abutting property owners for the initial improving and paving of an existing street provided not less than 50 percent of such abutting property owners who own not less than 50 percent of the property abutting such street request the improvement or paving. The taxes or assessments permitted by this paragraph shall not be in excess of the peculiar benefits resulting from the improvements to such abutting property owners and in no event shall such amount exceed the sum of $10 per front foot of property abutting such street or the sum of $1,000 for any one subdivided lot or parcel abutting such street, whichever is the lesser.

D. The governing bodies of the Cities of Buena Vista, Hampton, and Waynesboro and the County of Augusta may, by duly adopted ordinance, impose taxes or assessments upon abutting property owners subjected to frequent flooding for special benefits conferred upon that property by the installation or construction of flood control barriers, equipment or other improvements for the prevention of flooding in such area and shall provide for the payment of all or any part of the above projects out of the proceeds of such taxes or assessments, provided that such taxes or assessments shall not be in excess of the peculiar benefits resulting from the improvements to such abutting property owners.

E. In the Cities of Hampton, Poquoson and Williamsburg, the governing body may impose taxes or assessments upon the owners of abutting property for the underground relocation of distribution lines for electricity, telephone, cable television and similar utilities. Notwithstanding the provisions of § 15.2-2405, such underground relocation of distribution lines may only be ordered by the governing body and the cost thereof apportioned in pursuance of an agreement between the governing body and the abutting landowners. Notice shall be given to the abutting landowners, notifying them when and where they may appear before the governing body, or some committee thereof, or the administrative board or other similar board of the locality to whom the matter may be referred, to be heard in favor of or against such improvements.

F. The governing body of any locality may request an electric utility that proposes to construct an overhead electric transmission line of 150 kilovolts or more, any portion of which would be located in such locality, to enter into an agreement with the locality that provides (i) the locality will impose a tax or assessment on electric utility customers in a special rate district in an amount sufficient to cover the utility's additional costs of constructing that portion of the proposed line to be located in such locality, or any smaller portion thereof as the utility and the locality may agree, as an underground rather than an overhead line; (ii) the tax or assessment will be shown as a separate item on such customers' electric bills and will be collected by the utility on behalf of the locality; (iii) the utility will construct, operate, and maintain the agreed portion of the line underground; (iv) the locality will pay to the utility its full additional costs of constructing that portion of the line underground rather than overhead; and (v) such other terms and conditions as the parties may agree. This provision shall not apply, however, to lines in operation as of March 1, 2005.

If the locality and the utility enter into such an agreement, the locality shall by ordinance (a) set the boundaries of the special rate district within a reasonable distance of the route of that portion of the line to be placed underground pursuant to the agreement, and (b) fix the amount of such tax or assessment, which shall be based on the assessed value of real property within such district. Thereafter, owners of real property comprising not less than 60 percent of the assessed value of real property within such district may petition the locality to impose such tax or assessment. If such petition is filed, the locality shall submit the agreement to the State Corporation Commission on or before the date by which respondents must prefile testimony and exhibits in any application for approval of the line before the State Corporation Commission, which, after notice and opportunity for hearing, shall approve the agreement if it finds it to be in the public interest. If there exists a practicably feasible overhead alternative for construction of the electric transmission line, the State Corporation Commission shall not approve the agreement unless the governing body of every locality in which the underground segment of the line would be located requests the electric utility to construct the line underground in accordance with this subdivision. If the agreement is approved by the State Corporation Commission, the locality shall impose such tax or assessment on electric utility customers within the district, and the locality and the utility shall carry out the agreement according to its terms and conditions.

G. In the County of Loudoun, the governing body may impose taxes or assessments upon the abutting property owners of Crooked Bridge Lane, located in the Blue Ridge District, for the improvement of the bridge located on Crooked Bridge Lane, including construction, repair and maintenance, provided not less than 50 percent of such abutting property owners who own not less than 50 percent of the property abutting such street request the improvement. The taxes or assessments permitted by this paragraph shall not be in excess of the peculiar benefits resulting from the improvements to such abutting property owners.

Code 1950, § 15-669; 1962, c. 623, § 15.1-239; 1966, c. 127; 1971, Ex. Sess., c. 126; 1972, cc. 704, 767; 1976, cc. 512, 617; 1977, c. 225; 1981, c. 581; 1985, c. 59; 1989, cc. 24, 564; 1991, c. 422; 1997, c. 587; 1998, cc. 324, 864; 1999, c. 386; 2005, c. 854; 2007, cc. 260, 813; 2008, c. 355; 2008, Sp. Sess. II, c. 8; 2009, c. 335; 2010, c. 392; 2012, cc. 186, 404.



§ 15.2-2405. How imposed

Such improvements may be ordered by the governing body and the cost thereof apportioned in pursuance of an agreement between the governing body and the abutting landowners, and, in the absence of such an agreement, the cost of improvements which is to be defrayed in whole or in part by such local tax or assessment, may in cities and towns be ordered on a petition from not less than three-fourths of the landowners to be affected thereby, or in counties on a petition from not less than sixty percent of the landowners to be affected thereby or by a two-thirds vote of all the members elected to the governing body. Notice shall be given to the abutting landowners, notifying them when and where they may appear before the governing body, or some committee thereof, or the administrative board or other similar board of the locality to whom the matter may be referred, to be heard in favor of or against such improvements.

Code 1950, § 15-670; 1962, c. 623, § 15.1-240; 1997, c. 587.



§ 15.2-2406. How cost assessed or apportioned

The cost of such improvement, when the same shall have been ascertained, shall be assessed or apportioned by the governing body, or by some committee thereof, or by any officer or board authorized by the governing body to make such assessment or apportionment, between the locality and the abutting property owners when less than the whole is assessed, provided that in cities and towns, except when it is otherwise agreed, that portion assessed against the abutting property owner or owners shall not exceed one-half of the total cost; but in cities and towns having a population not exceeding 12,000, the amount assessed shall not exceed three-fourths of the total cost of such improvement, and in the City of Chesapeake and the City of Virginia Beach, the amount assessed shall not exceed the total cost. Notwithstanding any other provision of this article, any portion of the cost of such improvements not funded by such special assessment may be paid from federal or state funds received by the locality for such purpose.

Code 1950, § 15-671; 1956, c. 27; 1962, c. 623, § 15.1-241; 1972, c. 767; 1974, c. 623; 1978, c. 594; 1997, c. 587; 2005, c. 515; 2007, c. 813.



§ 15.2-2407. Assessments to be reported to collector of taxes; postponement of payment by certain property owners

The amount assessed against each landowner, or for which he is liable by agreement, shall be reported as soon as practicable to the collector of taxes, who shall enter the same as provided for other taxes.

The governing body may provide for the postponement of the payment of such assessment by certain elderly or permanently and totally disabled property owners meeting certain conditions until the sale of the property or the death of the last eligible owner. Eligibility for postponement shall be subject to the conditions set forth in § 58.1-3211 as in effect on December 31, 2010, for such elderly or permanently and totally disabled persons. The governing body may provide for the postponement of the payment of such assessment until the property owner actually connects to the public utility system. However, if the property is conveyed between the time the assessment is made and the time the property owner actually connects to the public utility system, then the entire amount due under the assessment becomes due and payable on the day of the conveyance. In any event, the entire amount of assessment due shall be paid no later than ten years from the creation of the district.

The collector of taxes shall enter those assessments postponed by the governing body in accordance with the conditions prescribed as provided for other taxes, but the eligible property owner shall have the option of payment or postponement.

Code 1950, § 15-672; 1962, c. 623, § 15.1-242; 1973, c. 211; 1978, c. 711; 1980, c. 726; 1996, c. 222; 1997, c. 587; 2011, cc. 438, 496.



§ 15.2-2408. Notice to landowner of amount of assessment

When the assessment or apportionment is not fixed by agreement, notice thereof, and of the amount so assessed or apportioned, shall be given to each of the abutting owners who shall be cited to appear before governing body, committee, officer or board having charge of the matter, not less than ten days thereafter, at the time and place designated, to show cause, if he can, against such assessment or apportionment.

Code 1950, § 15-673; 1962, c. 623, § 15.1-243; 1997, c. 587.



§ 15.2-2409. How notice given; objections

The notice may be given by personal service on all persons entitled to such notice, except (i) notice to an infant, a mentally incapacitated person or other person under a disability may be served on his guardian, conservator or committee; (ii) notice to a nonresident may be mailed to him at his place of residence or served on any agent of his having charge of the property or on the tenant of the property; or (iii) in any case when the owner is a nonresident or when the owner's residence is not known, such notice may be given by publication in a newspaper having general circulation in the locality once a week for four successive weeks. In lieu of such personal service on the parties or their agents and of such publication, the notice to all parties may be given by publishing the same in a newspaper having general circulation in the locality, once a week for two successive weeks; the second publication shall be made at least seven days before the parties are cited to appear. Any landowner wishing to make objections to an assessment or apportionment may appear in person or by counsel and state such objections.

Code 1950, § 15-674; 1962, c. 623, § 15.1-244; 1984, c. 331; 1997, cc. 587, 801.



§ 15.2-2410. Appeal to court; duty of clerk of governing body, etc

If a property owner's objections are overruled, he shall, within thirty days thereafter, but not afterwards, have an appeal as of right to the circuit court for the locality. When an appeal is taken, the clerk of the governing body, committee or board, or the officer having charge of the matter, shall immediately deliver to the clerk of such court the original notice relating to the assessment, with the judgment of the governing body, committee, officer or board endorsed thereon, and the clerk of the court shall docket the same.

Code 1950, § 15-675; 1962, c. 623, § 15.1-245; 1997, c. 587.



§ 15.2-2411. How such appeal tried; lien of judgment; when to take effect; how enforced

Such appeal shall be tried by the court in a summary way, without pleadings in writing and without a jury, after ten days' notice to the adverse party, and the hearing shall be de novo. The amount finally assessed against or apportioned to each landowner, or fixed by agreement with him, as hereinbefore provided, shall be a lien enforceable in equity on his abutting land, from the time when the work of improvement has been completed, subject to his right of appeal and objections as aforesaid. Such lien shall be enforceable against any person deemed to have had notice of the proposed assessment under § 15.2-2412, but if no abstract of the resolution or ordinance authorizing the improvement is docketed as provided in § 15.2-2412, such lien shall be void as to all purchasers for valuable consideration without notice and lien creditors until and except from the time it is duly admitted to record in the county or city wherein the land is situated.

Code 1950, § 15-676; 1952, c. 332; 1962, c. 623, § 15.1-246; 1964, c. 521; 1978, c. 15; 1989, c. 171; 1997, c. 587.



§ 15.2-2412. Docketing of abstracts of resolutions or ordinances

When any improvement is authorized for which assessments may be made against the abutting landowners, the governing body may, before the amount to be finally assessed against or apportioned to each landowner or fixed by agreement is determined, cause to be recorded in the deed book of the circuit court clerk's office for such locality, an abstract of the resolution or ordinance authorizing such improvement showing the ownership and location of the property to be affected by the proposed improvement and the estimated amount that will be assessed against or apportioned to each landowner or fixed by agreement with him and the same shall be indexed in the name of the owner of the property. Such assessment shall be a lien solely on the abutting land as provided in § 15.2-2411.

After the completion of the improvement, the estimated amount shall be amended to show the amount finally assessed against or apportioned to each landowner or fixed by agreement with him, which final amount shall in no event exceed the estimated amount for the improvements as initially authorized. The amount finally assessed against or apportioned to each landowner may be greater than the initially assessed amount when the increased amount is for additional work being performed when the work was requested by the landowner and the additional work and its estimated amount is written into a separate agreement between the locality and the affected landowner. From the time of the docketing of such abstract, any purchaser of, or creditor acquiring a lien on, any of the property described therein shall be deemed to have had notice of the proposed assessment.

Code 1950, § 15-677; 1962, c. 623, § 15.1-247; 1964, c. 521; 1985, c. 169; 1996, c. 222; 1997, c. 587.



§ 15.2-2413. Installment payment of assessments

The locality making assessments under the provisions of this article may provide that the persons against whom the assessments have been made may pay such assessments in equal installments over a period not exceeding 20 years, together with interest on the unpaid balances at an annual interest rate not to exceed the rate of the index of average yield on United States Treasury securities adjusted to a constant maturity of one year as made available by the Federal Reserve Bank at the time the assessment ordinance was adopted. Such installments shall become due at the same time that real estate taxes become due and payable in the locality in which the assessment was made, and the amount of each installment, including principal and interest, shall be shown on a bill mailed, not later than 14 days prior to the installment due date, to each such person by the treasurer.

In cities, the council, in its discretion, may cause the payment of the amount assessed or apportioned against each landowner, or fixed by agreement with him, for improving sidewalks upon streets or for improving and paving alleys to be made in such manner divided into such installments as shall be determined by the council, bearing interest at such rate as shall be fixed by the council.

If an assessment is made under the provisions of this article for the installation of street lights, the locality making the assessment may provide by ordinance that the actual costs of installing, maintaining and operating such street lights be charged to and collected from each landowner as a separate component of the locality's billing system for any public utility.

1964, c. 304, § 15.1-249.1; 1978, c. 15; 1983, c. 179; 1987, c. 201; 1989, c. 171; 1997, cc. 587, 601; 1999, c. 386; 2003, c. 198.



§ 15.2-2414. Definitions

As used in this chapter, unless the context requires a different meaning:

"Board" means the Board of Housing and Community Development.

"Department" means the Department of Housing and Community Development.

"Fund" means the Urban Public-Private Partnership Redevelopment Fund created by this chapter.

"Local government" or "locality" means any county, city or town in the Commonwealth.

2000, c. 757.



§ 15.2-2415. Creation and management of the Urban Public-Private Partnership Redevelopment Fund

There is hereby established in the state treasury a permanent and perpetual fund to be known as the Urban Public-Private Partnership Redevelopment Fund. The Fund shall consist of sums appropriated to the Fund by the General Assembly; sums which may be allocated to the Commonwealth for this purpose by the United States government; all interest earned on moneys in the Fund; and any other sums designated for deposit to the Fund from any source, public or private. The Fund is created to address the serious problem of a lack of developable land in urban areas of the Commonwealth and the high cost of redeveloping such land. The Fund shall make grants or loans to local governments for assembling, planning, clearing, and remediating sites for the purpose of promoting such sites to private developers for redevelopment.

The Fund shall be administered and managed by the Department as prescribed in this chapter. The Department may disburse from the Fund reasonable costs and expenses incurred in administration and management of the Fund.

2000, c. 757.



§ 15.2-2416. Annual audit

The Auditor of Public Accounts or his legally authorized representatives shall annually audit the accounts of the Fund in accordance with generally accepted auditing standards, and the cost of such audit services shall be borne by the Fund.

2000, c. 757.



§ 15.2-2417. Grants and loans

Except as otherwise provided in this chapter, money in the Fund shall be used to make grants or loans to local governments to finance the assembling, planning, clearing, and remediation of sites for the purpose of promoting such sites to private developers for redevelopment.

No grant shall exceed $500,000. Each grant shall be conditioned upon a 100 percent match of funds by the local government. The Board shall develop guidelines for the administration of the grant program established by this chapter.

The Board shall determine the terms and conditions of any loan from the Fund; however, it is the intent of this chapter that the Board make long-term no-interest loans to localities to encourage utilization of any available funds. All loans from the Fund shall be evidenced by appropriate notes of the loan recipient payable to the Fund. The Director of the Department is authorized to require in connection with any loan from the Fund any documents, instruments, certificates, legal opinions or other information he deems necessary or convenient.

2000, c. 757.



§ 15.2-2418. Reports

On or before September 30 of each year, each local government recipient shall report to the Department on the status of all sites being prepared for redevelopment with the grant or loan.

2000, c. 757; 2004, c. 577.



§ 15.2-2419. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means the Virginia Resources Authority created in Chapter 21 (§ 62.1-197 et seq.) of Title 62.1.

"Cost," as applied to any project financed under the provisions of this chapter, means the total of all costs incurred by the local government as reasonable and necessary for carrying out all works and undertakings necessary or incident to the accomplishment of any project.

"Fund" means the Virginia Broadband Infrastructure Loan Fund.

"Local government" means any county, city, town, municipal corporation, authority, district, commission, or political subdivision created by the General Assembly or pursuant to the Constitution or laws of the Commonwealth.

"Project" means any undertaking by a local government to build or facilitate the building of broadband infrastructure, including wireless broadband infrastructure which will provide broadband services only to areas within the Commonwealth which are currently unserved by broadband services.

2009, c. 131.



§ 15.2-2420. Creation and management of Fund

There shall be set apart as a permanent and perpetual fund, to be known as the Virginia Broadband Infrastructure Loan Fund, consisting of such sums that may be appropriated to the Fund by the General Assembly, all receipts by the Fund from loans made by it to local governments, all income from the investment of moneys held in the Fund, and any other sums designated for deposit to the Fund from any source public or private. The Fund shall be administered and managed by the Authority as prescribed in this chapter. The Authority shall establish guidelines regarding the distribution of loans or grants from the Fund, prioritization of such loans and grants, and shall establish interest rates and repayment terms of such loans as provided in this chapter. The Authority may disperse from the Fund its reasonable costs and expenses incurred in the administration and management of the Fund.

2009, c. 131.



§ 15.2-2421. Deposit of money; expenditures; investments

All money belonging to the Fund shall be deposited in an account or accounts in banks or trust companies organized under the laws of the Commonwealth or in national banking associations located in Virginia or in savings institutions located in Virginia organized under the laws of the Commonwealth or the United States. The money in these accounts shall be paid by check signed by the Executive Director of the Authority or other officers or employees designated by the Board of Directors of the Authority. All deposits of money shall, if required by the Authority, be secured in a manner determined by the Authority to be prudent, and all banks, trust companies, and savings institutions are authorized to give security for the deposits. Money in the Fund shall not be comingled with other money of the Authority. Money in the Fund not needed for immediate use or disbursement may be invested or reinvested by the Authority in obligations or securities that are considered lawful investments for public funds under the laws of the Commonwealth.

2009, c. 131.



§ 15.2-2422. Annual audit

The Auditor of Public Accounts, or his legally authorized representatives, shall annually audit the accounts of the Authority, and the cost of such audit services as shall be required shall be borne by the Authority. The audit shall be performed at least each fiscal year, in accordance with generally accepted auditing standards and, accordingly, include such tests of the accounting records and such auditing procedures as are considered necessary under the circumstances. The Authority shall furnish copies of such audit to the Governor.

2009, c. 131.



§ 15.2-2423. Collection of money due Fund

The Authority is empowered to collect, or to authorize others to collect on its behalf, amounts due to the Fund under any loan to a local government, including, if appropriate, taking the action required by § 15.2-2659 to obtain payment of any amounts in default. Proceedings to recover amounts due to the Fund may be instituted by the Authority in the name of the Fund in the appropriate circuit court.

2009, c. 131.



§ 15.2-2424. Loans to local governments

Except as otherwise provided in this chapter, money in the Fund shall be used solely to make loans to local governments to finance or refinance the cost of any project. No loan from the Fund shall exceed the total cost of the project to be financed or the outstanding principal amount of indebtedness to be refinanced plus reasonable financing expenses.

The Authority shall determine the terms and conditions of any loan from the Fund, which may vary between local governments. Each loan shall be evidenced by appropriate bonds or notes of the local government payable to the Fund. The bonds or notes shall have been duly authorized by the local government and executed by its authorized legal representatives. The Authority is authorized to require in connection with any loan from the Fund such documents, instruments, certificates, legal opinions, and other information as it may deem necessary or convenient. In addition to any other terms or conditions which the Authority may establish, the Authority may require, as a condition to making any loan from the Fund, that the local government receiving the loan covenant perform any of the following:

1. Establish and collect rents, rates, fees, and charges to produce revenue sufficient to pay all or a specified portion of (i) the costs of operation, maintenance, replacement, renewal, and repairs of the project; (ii) any outstanding indebtedness incurred for the purposes of the project, including the principal and premium, if any, and interest on the loan from the Fund to the local government; and (iii) any amounts necessary to create and maintain any required reserve, including any rate stabilization fund deemed necessary or appropriate by the Authority to offset the need, in whole or in part, for future increases in rents, rates, fees, or charges;

2. Levy and collect ad valorem taxes on all property within the jurisdiction of the local government subject to local taxation sufficient to pay the principal and premium, if any, and interest on the loan from the Fund to the local government;

3. Create and maintain a special fund or funds for the payment of the principal and premium, if any, and interest on the loan from the Fund to the local government and any other amounts becoming due under any agreement entered into in connection with the loan, or for the operation, maintenance, repair, or replacement of the project or any portions thereof or other property of the local government, and deposit into any fund or funds amounts sufficient to make any payments on the loan as they become due and payable;

4. Create and maintain other special funds as required by the Authority; and

5. Perform other acts, including the conveyance of, or the granting of liens on or security interests in, real and personal property, together with all rights, title and interest therein, to the Fund, or to take other actions as may be deemed necessary or desirable by the Authority to secure payment of the principal and premium, if any, and interest on the loan from the Fund to the local government and to provide for the remedies of the Fund in the event of any default by the local government in the payment of the loan, including, without limitation, any of the following:

a. The procurement of insurance, guarantees, letters of credit, and other forms of collateral, security, liquidity arrangements or credit supports for the loan from any source, public or private, and the payment therefor of premiums, fees, or other charges;

b. The combination of one or more projects, or the combination of one or more projects with one or more other undertakings, facilities, utilities, or systems, for the purpose of operations and financing, and the pledging of the revenues from such combined projects, undertakings, facilities, utilities, and systems to secure the loan from the Fund to the local government made in connection with such combination or any part or parts thereof;

c. The maintenance, replacement, renewal, and repair of the project; and

d. The procurement of casualty and liability insurance.

All local governments borrowing money from the Fund are authorized to perform any acts, take any action, adopt any proceedings, and make and carry out any contracts that are contemplated by this chapter. Such contracts need not be identical among all local governments, but may be structured as determined by the Authority according to the needs of the contracting local governments and the Fund.

Subject to the rights, if any, of the registered owners of any of the bonds of the Authority, the Authority may consent to and approve any modification in the terms of any loan to any local government subject to the guidelines adopted by the Board.

2009, c. 131.



§ 15.2-2425. Prioritization of loans

In approving loans, the Authority shall give preference to loans for projects that will (i) utilize private industry in the operation and maintenance of such projects where a material savings in cost can be shown over public operation and maintenance, (ii) serve two or more local governments to encourage regional cooperation, or (iii) provide broadband services in areas with a demonstrated need that, in the opinion of the Secretary of Technology and the Secretary of Commerce and Trade, are currently unserved by broadband providers.

2009, c. 131.



§ 15.2-2426. Pledge of loans to secure bonds of Authority

The Authority is empowered at any time and from time to time to transfer from the Fund to banks or trust companies designated by the Authority any or all assets of the Fund to be held in trust as security for the payment of the principal and premium, if any, and interest on any or all of the bonds (as defined in § 62.1-199 ) of the Authority. The interests of the Fund in any obligations so transferred shall be subordinate to the rights of the trustee under the pledge. To the extent funds are not available from other sources pledged for such purpose, any payments of principal and interest received on the assets transferred or held in trust may be applied by the trustee thereof to the payment of the principal and premium, if any, and interest on such bonds of the Authority to which the obligations have been pledged, and, if such payments are insufficient for such purpose, the trustee is empowered to sell any or all of such assets and apply the net proceeds from the sale to the payment of the principal and premium, if any, and interest on such bonds of the Authority. Any assets of the Fund transferred in trust as set forth above and any payments of principal, interest, or earnings received thereon shall remain part of the Fund but shall be subject to the pledge to secure the bonds of the Authority and shall be held by the trustee to which they are pledged until no longer required for such purpose by the terms of the pledge. On or before January 10 each year, the Authority shall transfer, or shall cause the trustee to transfer, to the Fund any assets transferred or held in trust as set forth above that are no longer required to be held in trust pursuant to the terms of the pledge.

2009, c. 131.



§ 15.2-2427. Sale of loans

The Authority is empowered at any time and from time to time to sell, upon such terms and conditions as the Authority shall deem appropriate, any loan, or interest therein, made pursuant to this chapter. The net proceeds of sale remaining after payment of the costs and expenses of the sale shall be designated for deposit to, and become part of, the Fund.

2009, c. 131.



§ 15.2-2428. Powers of the Authority

The Authority is authorized to do any act necessary or convenient to the exercise of the powers granted in this chapter or reasonably implied thereby.

2009, c. 131.



§ 15.2-2429. Liberal construction of chapter

The provisions of this chapter shall be liberally construed to the end that its beneficial purposes may be effectuated. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter shall be controlling.

2009, c. 131.



§ 15.2-2430. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means the Virginia Resources Authority created in Chapter 21 (§ 62.1-197 et seq.) of Title 62.1.

"Cost," as applied to any project financed under the provisions of this chapter, means the total of all costs incurred by the local government as reasonable and necessary for carrying out all works and undertakings necessary or incident to the accomplishment of any project.

"Fund" means the Virginia Infrastructure Project Loan Fund.

"Local government" means any county, city, town, municipal corporation, authority, district, commission, or political subdivision created by the General Assembly or pursuant to the Constitution or laws of the Commonwealth.

"Project" means any undertaking by a local government to build or facilitate the building of a facility, located at or adjacent to (i) a solid waste management facility permitted by the Department of Environmental Quality or (ii) a sewerage system or sewage treatment work described in § 62.1-44.18 that is constructed and operated for the purpose of treating sewage and wastewater for discharge to state waters, which facility or work is constructed and operated for the purpose of (a) reclaiming or collecting methane or other combustible gas from the biodegradation or decomposition of solid waste, as defined in § 10.1-1400, that has been deposited in the solid waste management facility or sewerage system or sewage treatment work and (b) either using such gas to generate electric energy or upgrading the gas to pipeline quality and transmitting it off premises for sale or delivery to commercial or industrial purchasers or to a public utility or locality.

2010, c. 724.



§ 15.2-2431. Creation and management of Fund

There shall be set apart a permanent and perpetual fund, to be known as the Virginia Infrastructure Project Loan Fund, consisting of such sums that may be appropriated to the Fund by the General Assembly, all receipts by the Fund from loans made by it to local governments, all income from the investment of moneys held in the Fund, and any other sums designated for deposit to the Fund from any source public or private. The Fund shall be administered and managed by the Authority as prescribed in this chapter. The Authority shall establish guidelines regarding the distribution of loans from the Fund and prioritization of such loans, and shall establish interest rates and repayment terms of such loans as provided in this chapter. The Authority may disperse from the Fund its reasonable costs and expenses incurred in the administration and management of the Fund.

2010, c. 724.



§ 15.2-2432. Deposit of money; expenditures; investments

All money belonging to the Fund shall be deposited in an account or accounts in banks or trust companies organized under the laws of the Commonwealth or in national banking associations located in Virginia or in savings institutions located in Virginia organized under the laws of the Commonwealth or the United States. The money in these accounts shall be paid by check signed by the Executive Director of the Authority or other officers or employees designated by the Board of Directors of the Authority. All deposits of money shall, if required by the Authority, be secured in a manner determined by the Authority to be prudent, and all banks, trust companies, and savings institutions are authorized to give security for the deposits. Money in the Fund shall not be commingled with other money of the Authority. Money in the Fund not needed for immediate use or disbursement may be invested or reinvested by the Authority in obligations or securities that are considered lawful investments for public funds under the laws of the Commonwealth.

2010, c. 724.



§ 15.2-2433. Annual audit

The Auditor of Public Accounts, or his legally authorized representatives, shall annually audit the accounts of the Authority, and the cost of such audit services as shall be required shall be borne by the Authority. The audit shall be performed at least each fiscal year, in accordance with generally accepted auditing standards and, accordingly, include such tests of the accounting records and such auditing procedures as are considered necessary under the circumstances. The Authority shall furnish copies of such audit to the Governor.

2010, c. 724.



§ 15.2-2434. Collection of money due Fund

The Authority is empowered to collect, or to authorize others to collect on its behalf, amounts due to the Fund under any loan to a local government, including, if appropriate, taking the action required by § 15.2-2659 to obtain payment of any amounts in default. Proceedings to recover amounts due to the Fund may be instituted by the Authority in the name of the Fund in the appropriate circuit court.

2010, c. 724.



§ 15.2-2435. Loans to local governments

A. Except as otherwise provided in this chapter, money in the Fund shall be used solely to make loans to local governments to finance or refinance the cost of any project. No loan from the Fund shall exceed the total cost of the project to be financed or the outstanding principal amount of indebtedness to be refinanced plus reasonable financing expenses.

B. The Authority shall determine the terms and conditions of any loan from the Fund, which may vary between local governments. Each loan shall be evidenced by appropriate bonds or notes of the local government payable to the Fund. The bonds or notes shall have been duly authorized by the local government and executed by its authorized legal representatives. The Authority is authorized to require in connection with any loan from the Fund such documents, instruments, certificates, legal opinions, and other information as it may deem necessary or convenient. In addition to any other terms or conditions that the Authority may establish, the Authority may require, as a condition to making any loan from the Fund, that the local government receiving the loan covenant perform any of the following:

1. Establish and collect rents, rates, fees, and charges to produce revenue sufficient to pay all or a specified portion of (i) the costs of operation, maintenance, replacement, renewal, and repairs of the project; (ii) any outstanding indebtedness incurred for the purposes of the project, including the principal and premium, if any, and interest on the loan from the Fund to the local government; and (iii) any amounts necessary to create and maintain any required reserve, including any rate stabilization fund deemed necessary or appropriate by the Authority to offset the need, in whole or in part, for future increases in rents, rates, fees, or charges;

2. Levy and collect ad valorem taxes on all property within the jurisdiction of the local government subject to local taxation sufficient to pay the principal and premium, if any, and interest on the loan from the Fund to the local government;

3. Create and maintain a special fund or funds for the payment of the principal and premium, if any, and interest on the loan from the Fund to the local government and any other amounts becoming due under any agreement entered into in connection with the loan, or for the operation, maintenance, repair, or replacement of the project or any portions thereof or other property of the local government, and deposit into any fund or funds amounts sufficient to make any payments on the loan as they become due and payable;

4. Create and maintain other special funds as required by the Authority; and

5. Perform other acts, including the conveyance of, or the granting of liens on or security interests in, real and personal property, together with all rights, title, and interest therein, to the Fund, or to take other actions as may be deemed necessary or desirable by the Authority to secure payment of the principal and premium, if any, and interest on the loan from the Fund to the local government and to provide for the remedies of the Fund in the event of any default by the local government in the payment of the loan, including, without limitation, any of the following:

a. The procurement of insurance, guarantees, letters of credit, and other forms of collateral, security, liquidity arrangements or credit supports for the loan from any source, public or private, and the payment therefor of premiums, fees, or other charges;

b. The combination of one or more projects, or the combination of one or more projects with one or more other undertakings, facilities, utilities, or systems, for the purpose of operations and financing, and the pledging of the revenues from such combined projects, undertakings, facilities, utilities, and systems to secure the loan from the Fund to the local government made in connection with such combination or any part or parts thereof;

c. The maintenance, replacement, renewal, and repair of the project; and

d. The procurement of casualty and liability insurance.

C. All local governments borrowing money from the Fund are authorized to perform any acts, take any actions, adopt any proceedings, and make and carry out any contracts that are contemplated by this chapter. Such contracts need not be identical among all local governments, but may be structured as determined by the Authority according to the needs of the contracting local governments and the Fund.

D. Subject to the rights, if any, of the registered owners of any of the bonds of the Authority, the Authority may consent to and approve any modification in the terms of any loan to any local government subject to the guidelines adopted by the Board of Directors of the Authority.

2010, c. 724.



§ 15.2-2436. Prioritization of loans

In approving loans, the Authority shall give preference to loans for projects that will (i) utilize private industry in the operation and maintenance of such projects where a material savings in cost can be shown over public operation and maintenance or (ii) serve two or more local governments to encourage regional cooperation.

2010, c. 724.



§ 15.2-2437. Pledge of loans to secure bonds of Authority

The Authority is empowered at any time and from time to time to transfer from the Fund to banks or trust companies designated by the Authority any or all assets of the Fund to be held in trust as security for the payment of the principal and premium, if any, and interest on any or all of the bonds, as defined in § 62.1-199 of the Authority. The interests of the Fund in any obligations so transferred shall be subordinate to the rights of the trustee under the pledge. To the extent funds are not available from other sources pledged for such purpose, any payments of principal and interest received on the assets transferred or held in trust may be applied by the trustee thereof to the payment of the principal and premium, if any, and interest on such bonds of the Authority to which the obligations have been pledged, and, if such payments are insufficient for such purpose, the trustee is empowered to sell any or all of such assets and apply the net proceeds from the sale to the payment of the principal and premium, if any, and interest on such bonds of the Authority. Any assets of the Fund transferred in trust as set forth in this section and any payments of principal, interest, or earnings received thereon shall remain part of the Fund but shall be subject to the pledge to secure the bonds of the Authority and shall be held by the trustee to which they are pledged until no longer required for such purpose by the terms of the pledge. On or before January 10 each year, the Authority shall transfer, or shall cause the trustee to transfer, to the Fund any assets transferred or held in trust as set forth above that are no longer required to be held in trust pursuant to the terms of the pledge.

2010, c. 724.



§ 15.2-2438. Sale of loans

The Authority is empowered at any time and from time to time to sell, upon such terms and conditions as the Authority shall deem appropriate, any loan, or interest therein, made pursuant to this chapter. The net proceeds of sale remaining after payment of the costs and expenses of the sale shall be designated for deposit to, and become part of, the Fund.

2010, c. 724.



§ 15.2-2439. Powers of the Authority

The Authority is authorized to do any act necessary or convenient to the exercise of the powers granted in this chapter or reasonably implied thereby.

2010, c. 724.



§ 15.2-2440. Liberal construction of chapter

The provisions of this chapter shall be liberally construed to the end that its beneficial purposes may be effectuated. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter shall be controlling.

2010, c. 724.



§ 15.2-2500. Uniform fiscal year for all localities and school divisions

Notwithstanding any contrary provision of a local charter, the fiscal year of every locality and school division shall begin on the first day of July and end on the thirtieth day of June.

1979, c. 318, § 15.1-159.8; 1997, c. 587.



§ 15.2-2501. Establishment of funds for accounting and budgeting; separate depository and investment accounts not required

Every locality and school division shall establish such funds as may be required by law and as may otherwise be deemed necessary to provide appropriate accounting and budgetary control over the activities and affairs of the locality or school division. This section shall not be construed to require separate depository or investment accounts for the assets of each fund.

1997, c. 587.



§ 15.2-2502. Notification by state officials and agencies

Notwithstanding any contrary provision of general law, the Compensation Board and Department of Taxation shall, no later than the fifteenth day following final adjournment of each regular session of the General Assembly, inform all localities and school divisions of the estimated amounts of all state moneys they will receive during the upcoming fiscal year and any other information that may be required for such localities and school divisions to be able to compute amounts of moneys they may collect.

1989, c. 242, § 15.1-159.9; 1997, c. 587.



§ 15.2-2503. Time for preparation and approval of budget; contents

All officers and heads of departments, offices, divisions, boards, commissions, and agencies of every locality shall, on or before the first day of April of each year, prepare and submit to the governing body an estimate of the amount of money needed during the ensuing fiscal year for his department, office, division, board, commission or agency. If such person does not submit an estimate in accordance with this section, the clerk of the governing body or other designated person or persons shall prepare and submit an estimate for that department, office, division, board, commission or agency.

The governing body shall prepare and approve a budget for informative and fiscal planning purposes only, containing a complete itemized and classified plan of all contemplated expenditures and all estimated revenues and borrowings for the locality for the ensuing fiscal year. The itemized contemplated expenditures shall include any discretionary funds to be designated by individual members of the governing body and the specific uses and funding allocation planned for those funds by the individual member; however, notwithstanding any provision of law to the contrary, general or special, an amendment to a locality's budget that changes the uses or allocation or both of such discretionary funds may be adopted by the governing body of the locality. The governing body shall approve the budget and fix a tax rate for the budget year no later than the date on which the fiscal year begins. The governing body shall annually publish the approved budget on the locality's website, if any, or shall otherwise make the approved budget available in hard copy as needed to citizens for inspection.

Code 1950, § 15-575; 1959, Ex. Sess., c. 69; 1962, c. 623, § 15.1-160; 1976, c. 762; 1978, c. 551; 1997, c. 587; 2008, c. 353; 2013, c. 747.



§ 15.2-2504. What budget to show

Opposite each item of the contemplated expenditures the budget shall show in separate parallel columns the aggregate amount appropriated during the preceding fiscal year, the amount expended during that year, the aggregate amount appropriated and expected to be appropriated during the current fiscal year, and the increases or decreases in the contemplated expenditures for the ensuing year as compared with the aggregate amount appropriated or expected to be appropriated for the current year. This budget shall be accompanied by:

1. A statement of the contemplated revenue and disbursements, liabilities, reserves and surplus or deficit of the locality as of the date of the preparation of the budget; and

2. An itemized and complete financial balance sheet for the locality at the close of the last preceding fiscal year.

Code 1950, § 15-576; 1959, Ex. Sess., c. 69; 1962, c. 623, § 15.1-161; 1997, c. 587.



§ 15.2-2505. Budget may include reserve for contingencies and capital improvements

Any locality may include in its budget a reasonable reserve for contingencies and capital improvements.

1980, c. 258, § 15.1-161.1; 1997, c. 587.



§ 15.2-2506. Publication and notice; public hearing; adjournment; moneys not to be paid out until appropriated

A brief synopsis of the budget which, except in the case of the school division budget, shall be for informative and fiscal planning purposes only, shall be published once in a newspaper having general circulation in the locality affected, and notice given of one or more public hearings, at least seven days prior to the date set for hearing, at which any citizen of the locality shall have the right to attend and state his views thereon. Any locality not having a newspaper of general circulation may in lieu of the foregoing notice provide for notice by written or printed handbills, posted at such places as it may direct. The hearing shall be held at least seven days prior to the approval of the budget as prescribed in § 15.2-2503. With respect to the school division budget, which shall include the estimated required local match, such hearing shall be held at least seven days prior to the approval of that budget as prescribed in § 22.1-93. With respect to the budget of a constitutional officer, if the proposed budget reduces funding of such officer at a rate greater than the average rate of reduced funding for other agencies appropriated through such locality's general fund, exclusive of the school division, the locality shall give written notice to such constitutional officer at least 14 days prior to adoption of the budget. If a constitutional officer determines that the proposed budget cuts would impair the performance of his statutory duties, such constitutional officer shall make a written objection to the local governing body within seven days after receipt of the written notice and shall deliver a copy of such objection to the Compensation Board. The local governing body shall consider the written objection of such constitutional officer. The governing body may adjourn such hearing from time to time. The fact of such notice and hearing shall be entered of record in the minute book.

In no event, including school division budgets, shall such preparation, publication and approval be deemed to be an appropriation. No money shall be paid out or become available to be paid out for any contemplated expenditure unless and until there has first been made an annual, semiannual, quarterly or monthly appropriation for such contemplated expenditure by the governing body, except funds appropriated in a county having adopted the county executive form of government, outstanding grants may be carried over for one year without being reappropriated.

Code 1950, § 15-577; 1956, Ex. Sess., c. 67; 1959, Ex. Sess., c. 69; 1962, c. 623, § 15.1-162; 1976, c. 762; 1978, cc. 126, 551; 1984, c. 485; 1997, c. 587; 2009, c. 280; 2014, cc. 360, 589.



§ 15.2-2507. Amendment of budget

A. Any locality may amend its budget to adjust the aggregate amount to be appropriated during the current fiscal year as shown in the currently adopted budget as prescribed by § 15.2-2504. However, any such amendment which exceeds one percent of the total expenditures shown in the currently adopted budget must be accomplished by publishing a notice of a meeting and a public hearing once in a newspaper having general circulation in that locality at least seven days prior to the meeting date. The notice shall state the governing body's intent to amend the budget and include a brief synopsis of the proposed budget amendment. Any local governing body may adopt such amendment at the advertised meeting, after first providing a public hearing during such meeting on the proposed budget amendments.

B. Pursuant to the requirements of §§ 15.2-1609.1, 15.2-1609.7, 15.2-1636.8, and 15.2-1636.13 through 15.2-1636.17 every county and city shall appropriate as part of its annual budget or in amendments thereto amounts for salaries, expenses and other allowances for its constitutional officers that are not less than those established for such offices in the locality by the Compensation Board pursuant to applicable law or, in the event of an appeal pursuant to § 15.2-1636.9, by the circuit court in accordance with the provisions of that section.

1983, c. 319, § 15.1-162.1; 1984, c. 523; 1997, cc. 587, 602; 2007, c. 297.



§ 15.2-2508. Governing bodies may require information of departments, etc

A. Local governing bodies may require the heads or other responsible representatives of all departments, offices, divisions, boards, commissions and agencies of their localities to furnish such information as may be deemed advisable.

B. A constitutional officer, as defined in § 15.2-2511, for any such locality, to the extent information is required, shall be subject to the provisions of this section.

Code 1950, § 15-578; 1962, c. 623, § 15.1-163; 1993, c. 681; 1997, c. 587.



§ 15.2-2509. Auditor to devise system of bookkeeping and accounting

The Auditor of Public Accounts shall devise a system of bookkeeping and accounting for use by local governments and others pursuant to § 30-137.

Code 1950, § 15-579; 1959, Ex. Sess., c. 69; 1962, c. 623, § 15.1-164; 1968, c. 602; 1997, c. 587.



§ 15.2-2510. Comparative report of local government revenues and expenditures

A. The treasurer or other chief financial officer of each locality shall file annually on or before November 30 with the Auditor of Public Accounts a detailed statement prepared according to the Auditor's specifications showing the amount of revenues, expenditures and fund balances of the locality for the preceding fiscal year, accompanied by the locality's audited financial report.

B. If such annual statement is not filed with the Auditor of Public Accounts, he may perform such work as is necessary to comply with the provisions of this section or hire certified public accountants to do such work. In either event the expenses of such work shall be charged to and paid by the locality failing to supply the required information.

C. The Auditor of Public Accounts shall prepare and publish annually by January 31 a statement showing in detail the total and per capita revenues and expenditures of all localities for the preceding fiscal year. The statement shall contain such analytical tables, explanations and comparisons as may lead to a clear understanding of such information and make the information readily accessible to the readers.

The Auditor of Public Accounts shall mail or deliver by February 1 of each year a copy of the statement to the members of the General Assembly, to the members and clerks of the local governing bodies, and until the supply is exhausted to every citizen who may request a copy.

The provisions of this section shall apply to all counties and cities, to all towns having a population of 3,500 or over, and to all towns constituting a separate school division regardless of their population.

Code 1950, § 15-581; 1962, c. 623, § 15.1-166; 1978, c. 725; 1981, c. 139; 1997, c. 587.



§ 15.2-2511. Audit of local government records, etc.; Auditor of Public Accounts; audit of shortages

A. Localities shall have all their accounts and records, including all accounts and records of their constitutional officers, audited annually as of June 30 by an independent certified public accountant in accordance with the specifications furnished by the Auditor of Public Accounts. The certified public accountant shall present a detailed written report to the local governing body at a public session by the following December 31. Every locality shall contract for the performance of the annual audit not later than April 1 of each fiscal year and such contract shall incorporate the provisions of this section relating to audit specifications and report date. The report shall be preserved by the clerk of the local governing body, and shall be open to public inspection at all times by any qualified voter.

The accounts and records of any county or city officer listed in Article VII, Section 4 of the Constitution of Virginia, hereinafter referred to as "constitutional officers," shall be subject to the provisions of this section.

When the annual audit conducted pursuant to this subsection includes the clerk of the circuit court, the audit shall satisfy the requirement of an audit pursuant to § 30-134.

In the event a locality fails to obtain the annual audit prescribed by this subsection, the Auditor of Public Accounts may undertake the audit or may employ the services of certified public accountants and charge the full cost of such services to the locality. However, no part of the cost and expense of such audit shall be paid by any locality whose governing body has its accounts audited for the fiscal years in question as prescribed above and furnishes the Auditor of Public Accounts with a copy of such audit.

B. Except where otherwise authorized by statute, the Auditor of Public Accounts shall audit the accounts of local governments and constitutional officers only when (i) special circumstances require an audit, or (ii) there is suspected fraud or inappropriate handling of funds which may affect the financial interests of the Commonwealth. However, the Auditor of Public Accounts shall also audit the accounts of a local government at any other time upon a majority vote of the local governing body, with all expenses of the audit to be borne by the requesting locality. In all instances, such audits shall be carried out with the approval of the Joint Legislative Audit and Review Commission.

Any shortage existing in the accounts of the locality or constitutional officer, as ascertained by the audit, shall be made public within 30 days after the shortage is discovered, and a brief statement thereof shall be sent by the Auditor of Public Accounts to the members and clerk of the local governing body and to the circuit court for the locality, and shall be filed in the clerk's office of such court.

C. The provisions of this section shall apply to all counties and cities, to all towns having a population of 3,500 or over, and to all towns constituting a separate school division regardless of their population.

Code 1950, § 15-583; 1958, c. 615; 1962, c. 623, § 15.1-167; 1978, c. 725; 1981, c. 139; 1985, c. 315; 1993, c. 681; 1997, c. 587; 2013, cc. 239, 392.



§ 15.2-2511.1. Return of local surplus funds

Any locality may by ordinance develop a method for returning surplus real property tax revenues to taxpayers who are assessed real property taxes in any fiscal year in which the locality reports a surplus. The locality may reduce a taxpayer's refund by the amount of any taxes, penalties and interest that are due from such taxpayer, or any past-due taxes, penalties and interest that have been assessed within the appropriate period of limitations.

2001, c. 246; 2005, c. 835.



§ 15.2-2511.2. Duties of local government auditors

A. As used in this section:

"Abuse" means the excessive or improper use of something, or the employment of something in a manner contrary to the natural or legal rules for its use; the intentional destruction, diversion, manipulation, misapplication, maltreatment, or misuse of resources owned or operated by the locality; or extravagant or excessive use so as to abuse one's position or authority.

"Fraud" means the intentional deception perpetrated by an individual or individuals, or an organization or organizations, either internal or external to local government, that could result in a tangible or intangible benefit to themselves, others, or the locality or could cause detriment to others or the locality. Fraud includes a false representation of a matter of fact, whether by words or by conduct, by false or misleading statements, or by concealment of that which should have been disclosed, which deceives and is intended to deceive.

"Waste" means the intentional or unintentional, thoughtless or careless expenditure, consumption, mismanagement, use, or squandering of resources owned or operated by the locality to the detriment or potential detriment of the locality. Waste also includes incurring unnecessary costs because of inefficient or ineffective practices, systems, or controls.

B. Any fraud, waste, and abuse auditor appointed by the local governing body of any county, city, or town having a population of at least 10,000, or any town constituting a separate school division regardless of its population, who by charter, ordinance, or statute has responsibility for conducting an investigation of any officer, department or program of such body, shall be responsible for administering a telephone hotline, and a website, if cost-effective, through which employees and residents of the locality may report anonymously any incidence of fraud, waste, or abuse committed by any such officer, or within any such department or program, of that body. Such auditor may inform employees of the locality of the hotline and website, if any, and the conditions of anonymity, through the conspicuous posting of announcements in the locality's personnel newsletters, articles in local newspapers issued daily or regularly at average intervals, hotline posters on local employee bulletin boards, periodic messages on local employee payroll check stubs, or other reasonable efforts.

Such auditor shall determine the authenticity of every allegation received on the hotline or website and ensure that investigation and resolution activities are undertaken in response to any such authentic allegation in the most cost-effective and confidential manner available; provided, however, that the officer shall assign responsibility for investigation and resolution to other investigative and law-enforcement personnel where such responsibility is prescribed by general law and where appropriate to avoid duplicating or replacing existing investigation and resolution functions.

2006, c. 597.



§ 15.2-2512. Audit of accounts of certain county officers, boards and commissions

Whenever, upon a petition filed in the circuit court for any county by at least fifty residents of the county, it is believed by the judge of the court that the public interests will be promoted by an audit or examination of the whole or any part of the financial transactions of any county officer, board or commission of the county, the judge may appoint one or more certified public accountants to make and report to the court the result of such audit or examination. The court shall fix the compensation to be paid by the board of supervisors to the accountants.

Code 1950, § 15-264; 1962, c. 623, § 15.1-557; 1997, c. 587.



§ 15.2-2513. Special budget provisions

Every locality having special budget provisions in general or special law may choose, by resolution, to comply with the budget provisions of this chapter rather than those special budget provisions.

Code 1950, §§ 15-584, 15-585; 1959, Ex. Sess., c. 69; 1962, c. 623, §§ 15.1-168, 15.1-169; 1997, c. 587.



§ 15.2-2600. Short title

This chapter shall be known and may be cited as the "Public Finance Act of 1991."

Code 1950, § 15-666.13; 1958, c. 640; 1962, c. 623, § 15.1-170; 1971, Ex. Sess., c. 224; 1991, c. 668, § 15.1-227.1; 1997, c. 587.



§ 15.2-2601. Chapter not to affect general, special and local acts and charters under which bonds are issued or validated

Unless expressly stated to the contrary nothing in this chapter repeals, amends, impairs or in any way affects (i) any act under the provisions of which bonds have heretofore been issued and are outstanding as of June 30, 1991, (ii) any act, general or special, validating bonds or any proceedings in connection with the issuance of bonds, or (iii) any special rights, privileges, restrictions or limitations now contained in any locality's charter. Nothing in this chapter repeals, amends, impairs or in any way affects any of the provisions of any charter or special or local act authorizing or regulating the issuance of bonds by a locality. The provisions of this chapter are in addition to the powers conferred by any charter or special or local act, and a locality may issue bonds, at the election of its governing body, under either (i) the provisions of this chapter without regard to the requirements, restrictions or other provisions contained in any charter or local or special act applicable to the locality or (ii) the provisions of such charter or local or special act; however, after July 1, 1992, notwithstanding the foregoing, any referendum requirement for the issuance of bonds or debt limit contained in any charter or local or special act shall control over the provisions of this chapter.

Code 1950, § 15-666.14; 1958, c. 640; 1962, c. 623, § 15.1-171; 1991, c. 668, § 15.1-227.2; 1997, c. 587.



§ 15.2-2602. Definitions

As used in this chapter, the following words and terms have the following meanings, unless some other meaning is plainly intended:

"Bonds" mean any obligations of a locality for the payment of money.

"Cost" as applied to any project or to extensions or additions to any project, includes the purchase price of any project acquired by the locality or the cost of acquiring all of the capital stock of the corporation owning the project and the amount to be paid to discharge any obligations in order to vest title to the project or any part of it in the locality, the cost of improvements, property or equipment, the cost of construction or reconstruction, the cost of all labor, materials, machinery and equipment, the cost of all land, property, rights, easements and franchises acquired, financing charges, interest before and during construction and for up to one year after completion of construction, start-up costs and operating capital, the cost of plans and specifications, surveys and estimates of cost and of revenues, the cost of engineering, legal and other professional services, expenses incident to determining the feasibility or practicability of the project, payments by a locality of its share of the cost of any multi-jurisdictional project, administrative expense, any amounts to be deposited to reserve or replacement funds, and other expenses as may be necessary or incident to the financing of the project. Any obligation or expense incurred by the locality in connection with any of the foregoing items of cost may be regarded as a part of the cost and reimbursed to the locality out of the proceeds of bonds issued to finance the project.

"General obligation bonds" mean the bonds of a locality for the payment of which the locality is required to levy ad valorem taxes, including any obligations which may be additionally secured by a pledge of revenues, special assessments or funds derived from any other source.

"Governing body" means the board of supervisors, council, or other local legislative body, board, commission or authority having charge of the finances of any locality, and when the separate concurrence or approval of two or more sets of authorities is required by law for the making of appropriations, to the extent so required "governing body" includes both or all of them.

"Project" means any public improvement, property or undertaking for which the locality is authorized by law to appropriate money, except for current expenses, and specific undertakings from which the locality may derive revenues (sometimes called "revenue-producing undertakings") including, without limitation, water, sewer, sewage disposal, and garbage and refuse collection and disposal systems and facilities as defined in § 15.2-5101, recycling facilities, facilities for the production of energy from waste, gasworks, electric light and other lighting systems, airports, off-street parking facilities, and facilities for public transit or transportation systems.

"Revenue bonds" mean bonds of a locality for which only the specified revenues of the locality are pledged and to which no ad valorem or other taxes of the locality are pledged, including, without limitation bonds of a locality for which only the revenues of a revenue producing undertaking or undertakings, or such revenues together with a mortgage or deed of trust lien on the undertaking or undertakings, are pledged to their payment.

Code 1950, § 15-666.15; 1958, c. 640; 1962, c. 623, § 15.1-172; 1970, c. 268; 1973, c. 513; 1991, c. 668, § 15.1-227.3; 1997, c. 587.



§ 15.2-2603. Disposition of unclaimed funds due on matured bonds or coupons

Any locality having bonds outstanding on which principal, premium or interest has matured for a period of more than five years may pay any money being held to pay the matured principal, premium or interest into the general fund of the locality. The locality shall maintain a record of the bonds for which the funds were held. Thereafter the owners of the matured bonds may look only to the locality for payment.

Code 1950, § 15-666.17; 1958, c. 640; 1962, c. 623, § 15.1-174; 1991, c. 668, § 15.1-227.6; 1997, c. 587.



§ 15.2-2604. Powers generally

Subject to the provisions of Articles 3 (§ 15.2-2632 et seq.) and 4 (§ 15.2-2638 et seq.) of this chapter, any locality may:

1. Acquire, construct, reconstruct, improve, extend, enlarge, equip, maintain, repair and operate any project which is located within or outside the locality;

2. Contract debts for any project, borrow money for any project, and issue its bonds to pay all or any part of the cost of acquiring, constructing, reconstructing, improving, extending, enlarging and equipping any project;

3. Refund any bonds previously issued by the locality or for which the locality is responsible or may assume responsibility for payment;

4. Provide for the rights of the owners of bonds issued by the locality;

5. Secure bonds issued by the locality as permitted by law;

6. Issue bonds to create any self-insurance reserve fund;

7. Issue bonds to pay all or any part of the cost of satisfying a final judgment imposed against the locality (including its local school board) by a court of competent jurisdiction;

8. Acquire in the name of the locality, by purchase, gift or the exercise of the power of eminent domain, land and rights and interests in land, including land under water and riparian rights, and acquire personal property as the governing body of the locality may deem necessary in connection with any project;

9. Enter on any land, water or premises located within or outside the locality for the purpose of making surveys, borings, soundings or examinations in connection with any project; any such entry shall not be deemed a trespass or an entry under any eminent domain proceedings, but the locality shall make reimbursement for any actual damages resulting from the entry;

10. Receive and accept from any federal or state agency grants for or in aid of the construction of any project, and receive and accept aid or contributions from any source of money, property, labor or other things of value, to be held, used and applied for the purposes for which the aid or contributions may be made; and comply with any conditions not inconsistent with the Constitution of Virginia or provision of law imposed by any federal or state agency as a prerequisite to obtaining any grant, including, but not limited to, the execution of any required contracts or arrangements;

11. Employ consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and other employees and agents as may be necessary;

12. Acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this chapter;

13. Enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter;

14. Do all things necessary or convenient to carry out the powers expressly given in this chapter and to carry out any project;

15. Assess, levy and collect unlimited ad valorem taxes on all property subject to taxation to pay the principal of and premium, if any, and interest on any bonds issued under the provisions of this chapter, subject to and in accordance with the provisions of any ordinance, resolution, trust agreement, indenture or other instrument providing for the issuance of the bonds; and

16. Fix and collect rates, rents, fees and other charges for the services and facilities furnished by, or for the use of, or in connection with any revenue-producing undertaking or undertakings, subject to and in accordance with the provisions of any ordinance, resolution, trust agreement, indenture or other instrument providing for the issuance of the bonds.

Code 1950, § 15-666.18; 1958, c. 640; 1962, c. 623, § 15.1-175; 1986, cc. 379, 468; 1991, c. 668, § 15.1-227.7; 1994, cc. 432, 714; 1997, c. 587.



§ 15.2-2605. Collection of rents and charges; liens on real estate; discharge and enforcement of liens

The rates, rents, fees or charges when made for the use of any revenue-producing undertaking may be collected by distress, levy, garnishment, attachment or as otherwise provided by law. Any unpaid rate, rent, fee or charge shall become a lien superior to the interest of any owner, lessee or tenant, and next in succession to taxes, on the real property on or for which the use of any such undertaking was made and for which the rate, rent, fee or charge was imposed. However, the lien shall not bind or affect a subsequent bona fide purchaser of the real estate for valuable consideration without actual notice of the lien, until amount of the rate, rent, fee or charge is entered in the judgment records kept in the clerk's office where deeds are recorded with respect to the real estate against which the lien is asserted. It shall be the duty of the clerk in such office to keep, preserve and hold available for public inspection the judgment records and to cause entries to be made and indexed in them from time to time upon certification by the locality.

The lien on any real estate may be discharged by the payment to the locality of the total amount of the lien, plus interest at the judgment rate of interest provided for in § 6.2-302 from the date the rate, rent, fee or charge was due and payable to the date of payment. It shall be the duty of the locality to deliver a certificate of payment to the person paying the lien. Upon presentation of the certificate, the clerk having the record of the lien shall mark the lien satisfied.

Jurisdiction to enforce any lien shall be in equity, and the court may order any real estate subject to the lien, or any part of it, sold and the proceeds applied to the payment of the lien and the interest which may accrue to the date of payment.

Nothing contained in this section shall be construed to prejudice the right of the locality to recover the amount of any lien, or of the rate, rent, fee or charge, and the interest which may accrue, by action at law or otherwise.

Code 1950, § 15-666.18; 1958, c. 640; 1962, c. 623, § 15.1-175; 1986, cc. 379, 468; 1991, c. 668, § 15.1-227.7; 1994, cc. 432, 714; 1997, c. 587.



§ 15.2-2606. Public hearing before issuance of bonds

A. Notwithstanding any contrary provision of law, general or special, but subject to subsection B of this section, before the final authorization of the issuance of any bonds by a locality, the governing body of the locality shall hold a public hearing on the proposed bond issue. Notice of the hearing shall be published once a week for two successive weeks in a newspaper published or having general circulation in the locality. The notice shall (i) state the estimated maximum amount of the bonds proposed to be issued, (ii) state the proposed use of the bond proceeds, and if there is more than one use, state the proposed uses for which more than 10 percent of the total bond proceeds is expected to be used, and (iii) specify the time and place of the hearing at which persons may appear and present their views. The hearing shall not be held less than six nor more than 21 days after the date the second notice appears in the newspaper.

B. No notice or public hearing shall be required for (i) bonds which have been approved by a majority of the voters of the issuing locality voting on the issuance of such bonds or (ii) obligations issued pursuant to § 15.2-2629, 15.2-2630 or 15.2-2643.

1987, c. 402, § 15.1-171.1; 1990, c. 175; 1991, c. 668, § 15.1-227.8; 1994, c. 714; 1997, c. 587; 2011, c. 590.



§ 15.2-2607. Provisions which may be embodied in bond ordinances or resolution; adoption; filing copy with court

The governing body of any locality, subject to the approval of a majority of the qualified voters of the locality voting on the issuance of such bonds if required by the Constitution of Virginia or by this chapter, is authorized to provide by ordinance or resolution for the issuance, at one time or from time to time, of bonds of the locality for the purposes set forth in and subject to the provisions of this chapter.

Any such ordinance or resolution may contain provisions which shall be a part of the contract with the owners of the bonds as to:

1. The payment of the principal of and premium, if any, and the interest on bonds from ad valorem taxes to be levied without limitation as to rate or amount on all property subject to taxation and the pledging of the full faith and credit of the locality to secure the payment of bonds;

2. The pledge of specified revenues of the locality, other than taxes, ad valorem or otherwise, including, without limitation, the pledge of the revenues of any revenue-producing undertaking or undertakings, to the payment of the principal of and premium, if any, and interest on bonds;

3. The granting of a mortgage or deed of trust lien on any specific revenue-producing undertaking or undertakings to secure the payment of the principal of and premium, if any, and interest on bonds issued to finance in whole or in part the costs of the undertaking or undertakings, but only if the full faith and credit of the locality is not pledged to the payment of the bonds;

4. The securing of the payment of the principal of and premium, if any, and interest on bonds by an ordinance resolution, trust agreement, indenture or other instrument, which may (i) appoint any trust company or bank having the powers of a trust company within or outside the Commonwealth as corporate trustee, (ii) set forth the rights and remedies of the bondholders and of the trustee, (iii) restrict the individual right of action by bondholders, and (iv) contain any other provisions as the governing body of the locality deems reasonable and proper for the security of the bondholders;

5. The payment of the principal of and premium, if any, and the interest on bonds from any one or more of the sources of funds provided for in this section or any combination of them and the pledging of any one or more of the sources of funds or any combination of them to secure the payment of the principal of and premium, if any and interest on bonds;

6. The rates, rents, fees, charges, taxes and other revenues or receipts of any revenue-producing undertaking or undertakings and the amounts to be raised in each year by them, and the use and disposition of such rates, rents, fees, charges, taxes and other revenues and receipts of any undertaking or undertakings;

7. The setting aside of reserves or sinking funds and the regulation and disposition of them;

8. Limitations on the right of the locality to restrict and regulate the use of any project;

9. Limitations on the purpose to which the proceeds of sale of any bonds may be applied;

10. Limitations on issuance of additional revenue bonds;

11. The procedure, if any, by which the terms of any contract with bondholders may be amended or discharged, the amount of bonds the owners of which shall consent to the amendment or abrogation, and the manner in which the consent must be given;

12. Conferring upon the bondholders or the trustee under any ordinance, resolution, trust agreement, indenture or other instrument remedies for enforcing the rights of the bondholders and requiring the governing body to carry out any agreement with the bondholders;

13. Any other matter required by any state or federal agency as a condition precedent to the obtaining of a direct grant or grants of money for or in aid of any project or to defray or partially to defray the cost of the labor and materials employed upon any project, or to obtain a loan or loans of money for or in aid of any project from any state or federal agency; and

14. Any provisions necessary to qualify the interest on the bonds for exclusion from gross income for federal income tax purposes and to maintain that exclusion.

Any ordinance or resolution authorizing the issuance of bonds may be finally adopted at the meeting at which it is introduced, which may be a regular or special meeting, by a majority of the members of the governing body. A certified copy of each such ordinance or resolution shall be filed in the circuit court having jurisdiction over the locality. When any town is situated partly in two or more counties, the certified copy of the ordinance or resolution may be presented to the circuit court for any of the counties. Except as expressly required by this article, the ordinance or resolution need not be published, posted or advertised.

Code 1950, § 15-666.40; 1958, c. 640; 1962, c. 623, § 15.1-199; 1973, c. 513; 1991, c. 668, § 15.1-227.9; 1994, c. 714; 1997, c. 587.



§ 15.2-2608. Bonds for revenue-producing undertakings

The governing body of any locality may, in accordance with the provisions of Article VII, Section 10 of the Constitution of Virginia, issue bonds for any revenue-producing undertaking.

Code 1950, § 15-666.21; 1958, c. 640; 1962, c. 623, § 15.1-178; 1971, Ex. Sess., c. 224; 1991, c. 668, § 15.1-227.10; 1997, c. 587.



§ 15.2-2609. Covenants relating to issuance of revenue bonds

The governing body of any locality proposing to issue bonds for any revenue-producing undertaking may covenant in the ordinance, resolution, trust agreement, indenture or other instrument providing for the issuance of the bonds that the rates, rents, fees or other charges for the services and facilities furnished by, for the use of, or in connection with the undertaking shall be fixed and maintained at the level that will produce sufficient revenue to pay the cost of operation and administration, the cost of insurance against loss by injury to persons or property, and the principal of and premium, if any, and interest on the bonds when due and payable, and to provide reserves for such purposes. The ordinance, resolution, trust agreement, indenture or other instrument, in order to assure the faithful observance of such covenant, may provide for the creation of a commission, or the appointment of a receiver, vested with such powers as to the management of the undertaking, or the fixing of rates, rents, fees or other charges, or both, as the governing body may deem proper.

Code 1950, § 15-666.27; 1958, c. 640; 1962, c. 623, § 15.1-184; 1991, c. 668, § 15.1-227.11; 1997, c. 587.



§ 15.2-2610. Request for referendum filed with court; order for election; notice

If voter approval of any bond issue by a locality is required by the Constitution of Virginia or this chapter or any charter provision, a copy of the resolution or ordinance adopted by the governing body of the locality, certified by the clerk of the governing body, requesting that a referendum on the question of the issuance of the bonds be held, shall be filed with the circuit court for the locality or in the case of a town the circuit court for the county in which the town is located. The circuit court shall order a special election, in accordance with § 24.2-681 et seq., requiring the election officers of the locality on the day fixed in the order to open the polls and take the sense of the voters of the locality on the question of contracting the debt and issuing bonds for the purpose or purposes set forth in the resolution or ordinance. When any town is situated partly in two or more counties, the certified copy of the resolution or ordinance may be presented to the circuit court for any of the counties and the court shall order an election to be held in the town in accordance with the provisions of §§ 24.2-601 and 24.2-681 et seq. Notice of the election in the form prescribed by the court shall be published at least once but not less than ten days before the election in a newspaper published or having general circulation in the locality.

Where voter approval is required by the Constitution of Virginia, this chapter or any charter provision, a locality may, at its option, provide in the ordinance or resolution that any two or more purposes and amounts of the bonds proposed to be issued for such purposes be combined into a single question for the election and referred to as "capital improvement bonds" in an aggregate principal amount equal to the sum of the amounts for the purposes so combined.

Code 1950, §§ 15-666.25, 15-666.30; 1958, c. 640; 1962, c. 623, §§ 15.1-182, 15.1-187; 1968, c. 579; 1971, Ex. Sess., c. 224; 1975, c. 517; 1982, c. 181; 1991, c. 668, § 15.1-227.12; 1997, c. 587.



§ 15.2-2611. Holding of election; order authorizing bonds; authority of governing body

The regular election officers of the locality at the time designated in the order authorizing the vote shall open the polls at the various voting places in the locality and conduct the election in the manner provided by law for other elections. At the election, each voter may cast his or her vote for or against the bond issue. The votes shall be counted, the returns made and canvassed and the results certified as provided in § 24.2-681 et seq. If it appears from the returns that a majority of the voters of the locality voting on the question at the election are against the proposed bond issue, an order shall be entered by the court to such effect. If a majority of the voters of the locality voting on the question approve the bond issue, the court shall enter an order to such effect, a copy of which shall be promptly certified by the clerk of the court to the governing body of the locality. The locality may then proceed to prepare, issue and sell its bonds up to the amount so authorized and in doing so shall have all of the powers granted to the locality by this chapter with respect to incurring debt and issuing bonds. Bonds authorized by a referendum may not be issued by a locality more than eight years after the date of the referendum; however, this eight-year period may, at the request of the governing body of the locality, be extended to up to ten years after the date of the referendum by order of the circuit court for the locality, or in the case of a town the circuit court for the county in which the town is located, entered before the expiration of the eight-year period. The court shall grant such extension unless the court is shown by clear and convincing evidence that the extension is not in the best interests of the locality.

Code 1950, § 15-666.31; 1958, c. 640; 1962, c. 623, § 15.1-188; 1982, c. 181; 1991, c. 668, § 15.1-227.13; 1997, c. 587.



§ 15.2-2612. Dating; rate of interest; maturity; denomination; place of payment

The bonds of a locality may be dated, may mature at such time or times not exceeding forty years from their date or dates, may be subject to redemption or repurchase, at such price or prices and under such terms and conditions, and may contain such other provisions, all as determined before their issuance by the governing body or in such manner as the governing body may provide. The bonds may bear interest payable at such time or times and at such rate or rates as determined by the governing body or in such manner as the governing body may provide, including the determination by reference to indices or formulas or by agents designated by the governing body under guidelines established by it. The governing body may fix the denomination or denominations of the bonds and the place or places of payment.

Code 1950, § 15-666.41; 1958, c. 640; 1962, cc. 496, 623, § 15.1-200; 1984, c. 451; 1991, c. 668, § 15.1-227.14; 1997, c. 587.



§ 15.2-2613. Form and manner of execution; signature of person ceasing to be officer

The governing body shall determine the form and the manner of execution of bonds. Any bonds issued under the provisions of this chapter, and any bonds previously or hereafter authorized to be issued by any locality under the provisions of any general or special law, if so authorized by the governing body of the locality, may bear or be executed with the facsimile signature of any official authorized to sign or execute them. If any law provides for the sealing of bonds with the official or corporate seal of the locality or of its governing body, a facsimile of the seal may be imprinted on the bonds, if so authorized by the governing body of the locality, and it will not be necessary in such case to impress the seal physically on the bonds.

In case any officer whose signature or a facsimile of whose signature appears on any bonds ceases to be such officer before the delivery of the bonds, the signature or facsimile will nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until the delivery. Any bond may bear the facsimile signature of, or may be signed by, the person who at the actual time of the execution of the bond is the proper officer to sign the bond although at the date of the bond the person may not have been such officer.

When all signatures on bonds are facsimiles, the bonds must be authenticated by an agent appointed by the governing body of the locality issuing the bonds or in such manner as the governing body may provide.

Code 1950, § 15-666.42; 1958, c. 640; 1962, c. 623, § 15.1-201; 1983, c. 607; 1991, c. 668, § 15.1-227.15; 1997, c. 587.



§ 15.2-2614. Bearer, registered or book entry form

The bonds may be issued in bearer, registered or book entry form, or any combination of such forms, as the governing body may determine.

Code 1950, § 15-666.43; 1958, c. 640; 1962, c. 623, § 15.1-202; 1991, c. 668, § 15.1-227.16; 1997, c. 587.



§ 15.2-2615. Bonds deemed negotiable instruments

Notwithstanding any of the foregoing provisions of this chapter or any recitals in any bonds issued under the provisions of this chapter, all bonds shall be deemed to be negotiable instruments under the laws of the Commonwealth.

Code 1950, § 15-666.44; 1958, c. 640; 1962, c. 623, § 15.1-203; 1991, c. 668, § 15.1-227.17; 1997, c. 587.



§ 15.2-2616. Interim receipts or temporary bonds exchangeable for definitive bonds

Before the preparation of definitive bonds, the governing body of a locality may, subject to the same provisions of this chapter as are applicable to the issuance of definitive bonds, issue interim receipts or temporary bonds, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

Code 1950, § 15-666.45; 1958, c. 640; 1962, c. 623, § 15.1-204; 1991, c. 668, § 15.1-227.18; 1997, c. 587.



§ 15.2-2617. Sale of bonds

Any locality may sell any bonds authorized under the provisions of this chapter in such manner, either at public or private sale, and for such price as the governing body of the locality may determine.

Code 1950, § 15-666.46; 1958, c. 640; 1962, c. 623, § 15.1-205; 1991, c. 668, § 15.1-227.19; 1997, c. 587.



§ 15.2-2618. Disposition of proceeds; separate fund

Unless otherwise specifically provided by the governing body of a locality or in the ordinance, resolution, trust agreement, indenture or other instrument authorizing the issuance of bonds, all proceeds received from the sale of the bonds of any locality issued under the provisions of this chapter shall be paid to, or at the direction of, the treasurer or chief financial officer of the locality who shall promptly deposit the funds in a bank or other depository to the credit of the locality as prescribed by general law or the provisions of the charter applicable to the locality. The treasurer or chief financial officer shall account for the money through a fund, separate from all other funds, in the system of accounting of the locality.

Code 1950, § 15-666.47; 1958, c. 640; 1962, c. 623, § 15.1-206; 1991, c. 668, § 15.1-227.20; 1997, c. 587.



§ 15.2-2619. Investment of proceeds pending application to authorized purpose

Pending the application of the proceeds of any bonds authorized under the provisions of this chapter to the purpose or purposes for which the bonds have been authorized, all or any part of the proceeds may be invested, in accordance with Chapter 45 (§ 2.2-4500 et seq.) of Title 2.2. Any security purchased as an investment of the proceeds of bonds shall be deemed at all times to be a part of the proceeds, and the interest accruing on the investment and any profit realized from it shall be credited to the proceeds; provided, however, if authorized by resolution of the governing body, the locality may apply the interest accruing on the investment and any profit realized from it to pay costs as defined by this chapter.

Code 1950, § 15-666.48; 1958, c. 640; 1960, c. 92; 1962, c. 623, § 15.1-207; 1988, c. 834; 1991, c. 668, § 15.1-227.21; 1997, c. 587.



§ 15.2-2620. Bonds made legal investments

Bonds issued under this chapter are made securities in which public officers and bodies of the Commonwealth, counties, cities and towns and municipal subdivisions of the Commonwealth, insurance companies and associations, savings banks, savings institutions, savings and loan associations, trust companies, beneficial and benevolent associations, administrators, guardians, executors, trustees and other fiduciaries in the Commonwealth may properly and legally invest funds under their control.

Code 1950, § 15-666.49; 1958, c. 640; 1962, c. 623, § 15.1-208; 1991, c. 668, § 15.1-227.22; 1997, c. 587.



§ 15.2-2621. Bonds mutilated, lost or destroyed

If any bond is mutilated, destroyed or lost, the governing body of the locality obligated to pay the bond may cause a new bond of like date, number and tenor to be executed and delivered in exchange and substitution for and upon the cancellation of the mutilated bond, or in lieu of and in substitution for the bond destroyed or lost, upon the owner paying the reasonable expense and charges in connection therewith. In the case of a bond destroyed or lost, its owner may be required to file with the person having custody of the funds from which the bond is to be paid evidence satisfactory to that person that the bond was destroyed or lost, and evidence of the ownership of the bond and may be required to furnish indemnity satisfactory to that person.

Code 1950, § 15-666.50; 1958, c. 640; 1962, c. 623, § 15.1-209; 1986, c. 468; 1991, c. 668, § 15.1-227.23; 1997, c. 587.



§ 15.2-2622. Destruction of bonds and coupons after payment in full

A. Whenever the fiscal agent for any locality pays in full any bonds representing an obligation of the locality, the fiscal agent may, by agreement with the locality, destroy the bond and certify the facts of the payment and destruction to the treasurer or director of finance, as the case may be, of the locality.

B. The certification required by this section shall set forth the issue, series, number and maturity date of each bond, together with any additional facts as are necessary to specifically identify each bond paid and destroyed. However, the treasurer or director of finance may waive the requirement that the number of each interest coupon be supplied.

C. Every certification shall be in such form as is prescribed by the Auditor of Public Accounts and shall be acknowledged in the manner prescribed by law for the acknowledgment of deeds.

D. Whenever any certification, appearing on its face to have been executed and acknowledged as prescribed by this section, has been delivered to the treasurer or director of finance of any locality by the fiscal agent, the treasurer or director of finance shall, in the absence of actual knowledge of any misrepresentation or irregularity as to the certification, be relieved of all further liability for all the bonds represented in the certificate to have been paid and destroyed. For accounting purposes, every such certification which appears on its face to have complied with the requirements of this section shall constitute sufficient evidence of the facts set forth in it.

Code 1950, § 15-666.27:1; 1962, c. 310, § 15.1-184.1; 1966, c. 574; 1983, c. 30; 1991, c. 668, § 15.1-227.24; 1997, c. 587.



§ 15.2-2623. Defeasance of indebtedness; rights of owners

The governing body of any locality is authorized to provide by resolution or ordinance for the defeasance of any bonds of the locality now or hereafter outstanding, to the extent that the defeasance of such bonds is not otherwise provided for in the resolution, ordinance, indenture or other document governing the issuance of such bonds. Bonds to be defeased pursuant to this section shall be deemed defeased and no longer outstanding when there has been established with a bank or trust company designated by the locality an escrow or sinking fund consisting of cash and noncallable obligations of, or unconditionally guaranteed by, the United States of America or noncallable obligations of, or unconditionally guaranteed by, the Commonwealth in an amount which together with interest to be earned on such obligations will be sufficient to pay all bonds to be defeased either at maturity or upon redemption; however, if such bonds are to be defeased either at maturity or upon redemption, notice of the redemption of such bonds shall have been duly given or irrevocable instructions to redeem such bonds shall have been given by the locality.

Any escrow fund established pursuant to this section shall be irrevocably pledged to the payment of the bonds to be defeased and shall be used solely to pay such bonds at maturity or upon earlier redemption. It is the intent that any escrow fund established pursuant to this section shall constitute a special fund for the payment of the defeased bonds and that the defeased bonds shall not be included for the purpose of determining any limitation upon the amount of indebtedness of the locality which is imposed by law.

The owners of any outstanding bonds to be defeased shall be divested of all rights and security relating to the bonds, except the right to payment due to principal, premium, if any, and interest, which shall be paid solely from the escrow fund.

1994, c. 714, § 15.1-227.24:1; 1997, c. 587.



§ 15.2-2624. Tax to pay principal and interest

Notwithstanding any other provision of law or any charter provision, the governing body is authorized and required to levy and collect annually, at the same time and in the same manner as other taxes of the locality are assessed, levied and collected, a tax upon all taxable property within the locality, over and above all other taxes, authorized or limited by law and without limitation as to rate or amount, sufficient to pay when due the principal of and premium, if any, and interest on any general obligation bonds of the locality issued under the provisions of this chapter to the extent other funds of the locality are not lawfully available and appropriated for such purpose.

1991, c. 668, § 15.1-227.25; 1997, c. 587.



§ 15.2-2625. Deposit of funds; security; investment of funds

Unless otherwise provided in the ordinance, resolution, trust agreement, indenture or other instrument authorizing the issuance of bonds, all money collected and required to be set aside for the payment of bonds issued under the provisions of this chapter, whether from the proceeds of taxes levied for such purpose or from revenues or special assessments pledged for such purpose, shall be deposited in escrow with some solvent bank or trust company in the Commonwealth which is acceptable to the governing body and shall be secured pursuant to the Virginia Security for Public Deposits Act, Chapter 44 (§ 2.2-4400 et seq.) of Title 2.2. In lieu of retaining the money on deposit, all or part of the money may be invested in securities that are legal investments under the laws of the Commonwealth, which mature, or which are subject to redemption by the owner at the option of the owner, not later than the date upon which the money shall be required to make the payments for which it has been designated.

Code 1950, § 15-666.52; 1958, c. 640; 1960, c. 92; 1962, c. 623, § 15.1-211; 1978, c. 389; 1988, c. 834; 1991, c. 668, § 15.1-227.26; 1997, c. 587.



§ 15.2-2626. Contracts concerning interest rates, currency, cash flow or other basis

A. Any locality may enter into any contract which the governing body of the locality determines to be necessary or appropriate to place the obligation or investment of the locality, as represented by the bonds or the investment of their proceeds, in whole or in part, on the interest rate, cash flow or other basis desired by the locality, which contract may include without limitation, contracts commonly known as interest rate swap agreements, and futures or contracts providing for payments based on levels of, or changes in, interest rates. These contracts or arrangements may be entered into by the locality in connection with, or incidental to, entering into, or maintaining any (i) agreement which secures bonds or (ii) investment, or contract providing for investment, otherwise authorized by law. These contracts and arrangements may contain such payment, security, default, remedy, and other terms and conditions as determined by the governing body of the locality, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including any rating by any nationally recognized rating agency, and any other criteria as may be appropriate.

B. Any money set aside and pledged to secure payments of bonds or any of the contracts entered into pursuant to this section, may be invested in accordance with Chapter 45 (§ 2.2-4500 et seq.) of Title 2.2 and may be pledged to and used to service any of the contracts or agreements entered into pursuant to this section.

1991, c. 668, § 15.1-227.27; 1997, c. 587.



§ 15.2-2627. Time for contesting validity of proposed bond issue; when bonds presumed valid

For a period of thirty days after the date of the filing with the circuit court having jurisdiction over the locality of a certified copy of the initial ordinance or resolution of the governing body of the locality authorizing the issuance of bonds, any person in interest has the right to contest the validity of the bonds, the taxes to be levied for the payment of the bonds, the rates, rents, fees and other charges for the services and facilities furnished by, for the use of, or in connection with, any revenue-producing undertaking, the pledge of the revenues of any revenue-producing undertaking, any provisions which may be recited in any ordinance, resolution, trust agreement, indenture or other instrument authorizing the issuance of bonds, or any matter contained in, provided for or done or to be done pursuant to the foregoing. If such contest is not begun within the thirty-day period, the authority to issue the bonds, the validity of the taxes or the pledge of revenues necessary to pay the bonds, the validity of any other provision contained in the ordinance, resolution, trust agreement, indenture or other instrument, and all proceedings in connection with the authorization and the issuance of the bonds shall be conclusively presumed to have been legally taken and no court shall have authority to inquire into such matters and no such contest shall thereafter be instituted.

Upon the delivery of any bonds reciting that they are issued pursuant to this chapter and an election held or ordinance or resolution adopted under this chapter, the bonds shall be conclusively presumed to be fully authorized by all the laws of the Commonwealth and to have been sold, executed and delivered by the locality in conformity with such laws, and the validity of the bonds shall not be questioned by a party plaintiff, a party defendant, the locality, any taxpayer of the locality, or any other interested party in any court, anything in this chapter or in any other statutes to the contrary notwithstanding.

Code 1950, § 15-666.53; 1958, c. 640; 1962, c. 623, § 15.1-212; 1991, c. 668, § 15.1-227.28; 1997, c. 587.



§ 15.2-2628. Notes in anticipation of bond issue

In anticipation of the issuance of bonds under the provisions of this chapter and of the receipt of the proceeds from the sale of bonds, any locality may borrow money and issue its notes for any purpose for which bonds of the locality have been authorized in a principal amount not to exceed the principal amount of the authorized bonds. The notes shall mature and be paid within five years of the date of their original issuance. Any notes may be extended or refinanced from time to time, provided that no extension or refinancing matures later than five years from the date of the original issuance of the notes.

The locality may, in its discretion, retire any notes by means of current revenues, special assessments, or other funds, in lieu of retiring them by the issuance of bonds, provided that the maximum amount of bonds that has been authorized must be reduced by the amount of the notes retired in such manner.

Code 1950, § 15-666.64; 1958, c. 640; 1962, cc. 220, 623, § 15.1-223; 1966, c. 161; 1970, c. 144; 1991, c. 668, § 15.1-227.29; 1997, c. 587.



§ 15.2-2629. Loans to meet appropriations for current year

Any locality may borrow money and issue its notes in anticipation of the collection of the taxes and revenues of the locality for the current year, but the principal amount of the notes may not exceed the anticipated revenues for such year. Such notes shall mature and be paid within one year from the date they are issued. No extension of such notes shall be valid and no additional notes shall be issued under this section until all notes issued during preceding years have been paid.

1991, c. 668, § 15.1-227.30; 1997, c. 587.



§ 15.2-2630. Loans in anticipation of federal and state funds

Any locality may borrow money and issue its notes in advance of grants and reimbursements due the locality from the federal or state government for the purpose of meeting appropriations made for the then fiscal year. "Grants" means grants which the locality has been formally advised in writing it will receive and "reimbursements" means money which either the federal or state government is obligated to pay the locality on account of expenditures made in anticipation of receiving the payment from the federal or state government. The locality may borrow the full amount of the grant or reimbursement that the federal or state government is obligated to pay at the time the notes are issued. The notes shall be repaid by the earlier of thirty days after the grant or reimbursement is received or one year from the date of their issuance.

1991, c. 668, § 15.1-227.31; 1997, c. 587.



§ 15.2-2631. Terms of temporary loans

The temporary loans authorized by §§ 15.2-2628, 15.2-2629, and 15.2-2630, shall be evidenced by bonds or notes issued under and governed by the provisions of this chapter insofar as they are applicable. The bonds or notes may be extended or refinanced from time to time, but shall mature within the time limits prescribed by §§ 15.2-2628, 15.2-2629, and 15.2-2630.

1991, c. 668, § 15.1-227.32; 1997, c. 587.



§ 15.2-2632. Certain debts that may be contracted by city on transition from town

Any city may, within one year from the date of its transition from a town to a city pursuant to the provisions of Chapter 38 (§ 15.2-3800 et seq.) of this title, contract debts, borrow money, and authorize the issuance of its bonds in the principal amount of its proportionate share of all state, county, and district levies on property within the territory occupied by the city actually collected by the county treasurer pursuant to § 15.2-3828 in the year in which the transition takes place, and which does or would constitute credit against the amount of the assumption of county indebtedness by the city pursuant to § 15.2-3829.

Code 1950, § 15-666.18:1; 1962, c. 558, § 15.1-175.1; 1991, c. 668, § 15.1-227.33; 1997, c. 587.



§ 15.2-2633. Borrowing by certain cities to pay expenses

Notwithstanding any provision of law to the contrary, any city may contract debts by borrowing money and authorizing the issuance of its bonds maturing more than one year after their date to pay the expenses associated with it becoming a city, including without limitation, payments to any county for educational services pending the establishment of its school system, provided:

1. The debts shall not be created after five years from the date it became a city, and

2. The debts shall not at any time during the five-year period exceed one percent of the assessed valuation of the real estate in the city subject to taxation, as shown by the last preceding assessment for taxes.

1978, c. 524, § 15.1-175.2; 1991, c. 668, § 15.1-227.34; 1997, c. 587.



§ 15.2-2634. Limitation on amount of outstanding bonds

Subject to §§ 15.2-2601 and 15.2-2635, no municipality may issue any bonds or other interest-bearing indebtedness which, including existing indebtedness, at any time exceeds ten percent of the assessed valuation of the real estate in the municipality subject to taxation, as shown by the last preceding assessment for taxes.

Code 1950, § 15-666.19; 1958, c. 640; 1962, c. 623, § 15.1-176; 1971, Ex. Sess., c. 224; 1985, c. 56; 1991, c. 668, § 15.1-227.35; 1997, c. 587.



§ 15.2-2635. What indebtedness not included in determining limitation

In determining the limitation contained in § 15.2-2634, there shall not be included the classes of indebtedness described in clauses (1) through (4) of Article VII, Section 10 (a) of the Constitution of Virginia.

1991, c. 668, § 15.1-227.36; 1997, c. 587.



§ 15.2-2636. Ordinance or resolution to provide for issue of bonds

Except as otherwise provided in this section, whenever any municipality proposes to borrow money and issue its bonds under the provisions of Article VII, Section 10(a), of the Constitution of Virginia and this chapter, the governing body shall adopt an ordinance or resolution, stating the maximum principal amount of the bonds to be issued and in brief and general terms the purpose or purposes for which the proceeds of the bonds are to be used. Subject to § 15.2-2601, if the proposed bond issue is pursuant to the provisions of Article VII, Section 10(a) of the Constitution of Virginia (other than subsection (2) thereof), the governing body may authorize and issue bonds in accordance with the applicable provisions of this chapter, without submission of the question of the issuance of the bonds to the voters for approval. If the bonds are being issued under the provisions of Article VII, Section 10(a)(2) of the Constitution of Virginia, and are not to be included within the otherwise authorized indebtedness of the municipality, the bonds shall be authorized by an ordinance which shall state that fact, as well as the specific undertaking for which the money is proposed to be borrowed and the bonds are to be issued, and request that a referendum on the issuance of the bonds be held in accordance with §§ 15.2-2610 and 15.2-2611. Any ordinance or resolution authorizing the issuance of bonds by a municipality must be passed by the recorded affirmative vote of a majority of all the members elected to its governing body. If the ordinance or resolution is vetoed by the mayor, where the power of veto exists, it may be adopted notwithstanding the veto in the manner prescribed by Article VII, Section 7 of the Constitution of Virginia.

Code 1950, § 15-666.22; 1958, c. 640; 1962, c. 623, § 15.1-179; 1971, Ex. Sess., c. 224; 1973, c. 144; 1991, c. 668, § 15.1-227.37; 1997, c. 587.



§ 15.2-2637. Danville to incur indebtedness only in accordance with charter

In the City of Danville no money shall be borrowed, no bonds issued and no indebtedness incurred under this chapter except in accordance with the terms of its charter.

Code 1950, § 15-666.24; 1958, c. 640; 1962, c. 623, § 15.1-181; 1970, c. 209; 1991, c. 668, § 15.1-227.38; 1997, c. 587.



§ 15.2-2638. Powers of counties generally; approval of voters required

A. Except as provided in subsection B of this section, no county has the power to contract any debt or to issue its bonds unless a majority of the voters of the county voting on the question at an election held in accordance with §§ 15.2-2610 and 15.2-2611 approve contracting the debt, borrowing the money and issuing the bonds.

B. Voter approval is not required for a county (i) to contract debt or to issue bonds described in Article VII, Section 10(a)(1) and (3) of the Constitution of Virginia, (ii) to issue refunding bonds, or (iii) to issue bonds, with the consent of the school board and the governing body of the county, for capital projects for school purposes which are sold to the Literary Fund, the Virginia Retirement System, or other state agency prescribed by law.

Code 1950, § 15-666.28; 1958, c. 640; 1962, c. 623, § 15.1-185; 1971, Ex. Sess., c. 224; 1991, c. 668, § 15.1-227.39; 1997, c. 587.



§ 15.2-2639. County may elect to be treated as city for issuing bonds

Any county may, upon approval by the affirmative vote of the voters of the county voting in an election on the question, elect to be treated as a city for the purpose of incurring debt and issuing bonds under this chapter. If a county so elects, it will thereafter be subject to all of the benefits and limitations of Article VII, Section 10 (a) of the Constitution of Virginia and all provisions of this chapter relating to bonded indebtedness applicable to municipalities, but in determining the debt limitation for such county under § 15.2-2634 there shall be included, unless otherwise excluded under Article VII, Section 10 (a) of the Constitution of Virginia, indebtedness of any town or district in that county empowered to levy taxes on real estate.

1971, Ex. Sess., c. 224, § 15.1-185.1; 1991, c. 668, § 15.1-227.40; 1997, c. 587.



§ 15.2-2640. Resolution for bond issue; contents; request for bonds for school purposes

Whenever the governing body of any county determines that it is advisable to contract a debt and issue general obligation bonds of the county, it shall adopt an ordinance or resolution setting forth in brief and general terms the purpose or purposes for which the bonds are to be issued and the maximum amount of the bonds to be issued.

Where voter approval is required or permitted by the Constitution of Virginia or this chapter, the ordinance or resolution shall request the circuit court to order an election to be held pursuant to §§ 15.2-2610 and 15.2-2611 on the question of contracting the debt and issuing the proposed bonds.

Before the adoption of an ordinance or resolution by the governing body of any county requesting the ordering of an election on the question of contracting a debt and issuing bonds for school purposes, or, if no referendum is required, adopting an ordinance or resolution authorizing the issuance of bonds for school purposes, the school board of the county must first request, by resolution, the governing body of the county to take such action.

If voter approval is not required by the Constitution of Virginia or the provisions of this chapter, the governing body of the county has all the powers granted by this chapter to the governing bodies of municipalities with respect to incurring debt and issuing bonds.

Code 1950, § 15-666.29; 1958, c. 640; 1960, c. 563; 1962, c. 623, § 15.1-186; 1971, Ex. Sess., c. 224; 1980, c. 559; 1989, c. 177; 1991, c. 668, § 15.1-227.41; 1997, c. 587.



§ 15.2-2641. Subsequent resolutions

If the question of contracting a debt, borrowing money and issuing bonds for the purpose or purposes set forth in the ordinance or resolution is approved at the election called and held for such purpose, the governing body of the county, subsequent to the recording of the results of the election, may, by ordinance or resolution, at one time or from time to time, authorize the issuance of bonds. A copy of each ordinance or resolution authorizing the issuance of bonds, certified by the clerk of the governing body of the county, shall be filed with the clerk of the circuit court for the county.

Code 1950, § 15-666.32; 1958, c. 640; 1962, c. 623, § 15.1-189; 1980, c. 559; 1991, c. 668, § 15.1-227.42; 1997, c. 587.



§ 15.2-2642. School district bonds

The governing body of any county, acting for and on behalf of any school district in the county, or acting for and on behalf of two or more school districts jointly, may provide for the issuance of general obligation bonds of the school district or districts for school purposes. Where voter approval is required by the Constitution of Virginia or the provisions of this chapter, the bonds shall not be issued unless a majority of the voters of the district voting in the election held pursuant to §§ 15.2-2610 and 15.2-2611 on the question in the district, or in each of the districts separately, approve the contracting of the debt and the issuing of the bonds. The bonds of two or more school districts shall be issued as joint obligations of such school districts. Any school district, or any school districts jointly, shall constitute a locality. For the purpose of this section, each magisterial district in each county shall constitute a school district, but any such school district shall not include a town constituting a separate school district. In any county where an incorporated town constitutes both a school district and an entire magisterial district, the remaining magisterial districts shall, upon the adoption of resolutions by the governing body and the school board, constitute a single school district which may thereafter issue general obligation bonds for school purposes after approval by a majority of all the voters of the district voting in an election on the question. The issuance of the bonds shall be governed by the provisions of this chapter.

Code 1950, § 15-666.32:1; 1958, c. 640; 1962, cc. 76, 623, § 15.1-190; 1964, c. 133; 1968, c. 611; 1971, Ex. Sess., c. 224; 1991, c. 668, § 15.1-227.43; 1997, c. 587.



§ 15.2-2643. Authority for issuance; resolutions or ordinances

The governing body of any locality is authorized to provide by resolution or ordinance for the issuance of bonds of the locality for the purpose of refunding any or all bonds of the locality now or hereafter outstanding, other than obligations issued in anticipation of the collection of the revenue of the locality for the then current year, and for the purpose of paying the cost of issuing the refunding bonds, whether the locality created the indebtedness or assumed or became liable for it and whether or not the indebtedness to be refunded has matured or is then subject to redemption.

This article shall without reference to any other sections of the Code or acts of the General Assembly be full authority for the issuance, sale, or exchange of bonds authorized under it, and no order, resolution or proceeding in respect of the issuance of the bonds shall be necessary except as required by this article. No approval of the authorization, sale, or exchange of bonds under this article shall be required by any official, court, board, or body and no publication of any notice, order, resolution, or proceeding relating to the issuance of refunding bonds shall be necessary, except as expressly required in this article. The authorization and issuance of refunding bonds shall not be subject to referendum.

Code 1950, § 15-666.33; 1958, c. 640; 1962, c. 623, § 15.1-192; 1977, c. 442; 1991, c. 668, § 15.1-227.44; 1997, c. 587.



§ 15.2-2644. Issuance or exchange for indebtedness to be retired; sale and disposition of proceeds; rights of owners

Any refunding bonds may be issued or exchanged for the indebtedness to be retired by them, including indebtedness not matured, redeemable or surrendered for retirement. Unless so exchanged, any locality may sell refunding bonds authorized under the provisions of this article in such manner, either at public or private sale, and for such price as the governing body of the locality may determine. The proceeds of any refunding bonds may be applied to (i) the payment of matured or redeemable indebtedness, including any redemption premium, (ii) the payment of unmatured indebtedness the evidences of which are on deposit with a bank or trust company designated by the locality for surrender to the locality upon receipt of payment in an amount not exceeding the amount of the indebtedness, or (iii) the establishment of an escrow or sinking fund consisting of cash and noncallable obligations of, or unconditionally guaranteed by, the United States of America or noncallable obligations of, or unconditionally guaranteed by, the Commonwealth in an amount which together with interest to be earned on such obligations shall be sufficient to pay all indebtedness to be refunded either at maturity or upon redemption as provided for upon the creation of the escrow or sinking fund. Any escrow or sinking fund established, in whole or in part, from the proceeds of the sale of refunding bonds shall be irrevocably pledged to the payment of the indebtedness to be refunded and shall be used solely to pay the indebtedness at maturity or upon redemption or for the purchase of not less than all of the indebtedness to be refunded. It is the intent that any escrow or sinking fund established pursuant to this section shall constitute a special fund for the payment of the refunded indebtedness and that the refunded indebtedness shall not be included for the purpose of determining any limitation upon the amount of indebtedness of the locality which is imposed by law.

The owners of any outstanding indebtedness to be refunded shall be divested of all rights and security relating to the indebtedness, except the right to payment when due of principal, premium, if any, and interest, which shall be paid solely from the escrow or sinking fund; provided that, in the case of debt issued before March 27, 1977, the governing body of the locality may provide that if the escrow or sinking fund is in any respect insufficient to make payment of principal, premium, if any, and interest, the original rights and security relating to the indebtedness shall be restored to the extent necessary to provide full payment.

Code 1950, § 15-666.34; 1958, c. 640; 1962, c. 623, § 15.1-193; 1977, c. 442; 1985, c. 196; 1991, c. 668, § 15.1-227.45; 1994, c. 714; 1997, c. 587.



§ 15.2-2645. Amount of bonds

No refunding bonds shall be issued in a principal amount exceeding that necessary to amortize the principal of and premium, if any, and interest on the bonds to be refunded and pay all expenses reasonably incurred in the issuance of the refunding bonds less the amount then in any sinking, escrow and other funds which are available for the payment of the principal, premium, if any, or interest on the bonds to be refunded.

Code 1950, § 15-666.35; 1958, c. 640; 1962, c. 623, § 15.1-194; 1977, c. 442; 1991, c. 668, § 15.1-227.47; 1997, c. 587.



§ 15.2-2646. Participation in funds donated by the Commonwealth

The issuance of refunding bonds for the retirement of bonds which are now or may hereafter be entitled to participate in funds donated by the Commonwealth, or funds receivable from any source other than local taxes levied for such purposes, shall not be construed to deprive the bonds of the right to continue to participate in the distribution of those funds, and the refunding bonds after their issuance shall enjoy all rights as would have been enjoyed by the bonds refunded.

Code 1950, § 15-666.36; 1958, c. 640; 1962, c. 623, § 15.1-195; 1991, c. 668, § 15.1-227.48; 1997, c. 587.



§ 15.2-2647. Expenses of authorization and issuance; agent to assist in refunding transaction

The governing body may authorize the payment by any locality of all expenses reasonably incurred by it in connection with the authorization and issuance of refunding bonds. The governing body may appoint or retain an agent for the purpose of assisting it in the refunding transaction and in obtaining the surrender of its outstanding bonds and may pay a fee to the agent as it may consider proper.

Code 1950, § 15-666.37; 1958, c. 640; 1962, c. 623, § 15.1-196; 1991, c. 668, § 15.1-227.49; 1997, c. 587.



§ 15.2-2648. Purchase in open market

Provision may be made in the proceedings authorizing refunding bonds for the purchase of the refunded bonds in the open market or pursuant to tenders made from time to time when there is available in the escrow or sinking fund for the payment of the refunded bonds a surplus in an amount or amounts to be fixed in such proceedings.

Code 1950, § 15-666.38; 1958, c. 640; 1962, c. 623, § 15.1-197; 1991, c. 668, § 15.1-227.50; 1997, c. 587.



§ 15.2-2649. District refunding bonds

The governing body of any county, acting for and in behalf of any road district, magisterial district, sanitary district, or school district in the county, may provide for the issuance of refunding bonds of the district for the purpose of refunding any bonds of the district. The issuance of the refunding bonds shall be governed by the provisions of this chapter insofar as they may be applicable.

Code 1950, § 15-666.39; 1958, c. 640; 1962, c. 623, § 15.1-198; 1991, c. 668, § 15.1-227.51; 1997, c. 587.



§ 15.2-2650. Article controlling as to proceedings involving validity

The provisions of this article apply to all suits, actions and proceedings of whatever nature involving the validity of bonds of any locality or other political subdivision, agency or instrumentality of the Commonwealth or of any locality, whether the bonds are to be issued following an election on the question of their issuance or without necessity of an election. These provisions supersede all other acts and statutes on the subject and are controlling in all cases, notwithstanding the provisions of any other law or charter to the contrary.

Code 1950, § 15-666.54; 1958, c. 640; 1962, c. 623, § 15.1-213; 1991, c. 668, § 15.1-227.52; 1997, c. 587; 2003, c. 570.



§ 15.2-2651. Proceeding by political subdivision to establish validity; procedure; parties defendant

The governing body of any locality or other political subdivision, agency or instrumentality of the Commonwealth or of any locality proposing to issue bonds may bring at any time a proceeding in any court of the county or city having general jurisdiction and in which the issuer is located to establish the validity of the bonds, the legality of all proceedings taken in connection with the authorization or issuance of the bonds, the validity of the tax or other means provided for the payment of the bonds, and the validity of all pledges of revenues and of all covenants and provisions which constitute a part of the contract between the issuer and the owners of the bonds. The proceeding shall be brought by filing a motion for judgment describing the bonds and the proceedings taken in connection with their issuance and alleging that the bonds when issued shall be valid and legal obligations of the issuer. In the motion for judgment the taxpayers, property owners and citizens of the jurisdiction where the issuer is located, including nonresidents owning property in or subject to taxation by it, and all other persons interested in or affected in any way by the issuance of the bonds shall be made parties defendant.

Code 1950, § 15-666.55; 1958, c. 640; 1962, c. 623, § 15.1-214; 1991, c. 668, § 15.1-227.53; 1997, c. 587; 2003, c. 570.



§ 15.2-2652. Service by publication of motion for judgment; parties defendant

Upon the filing of the motion for judgment the court shall fix the time and place for hearing the proceeding and shall enter an order requiring the publication of the motion for judgment or a summary of it approved by the court, together with the order setting forth the time and place of the hearing, once a week for two consecutive weeks in a newspaper published or having general circulation in the jurisdiction where the issuer is located. The date fixed for the hearing shall not be sooner than ten days after the date the second publication of the motion for judgment or summary and the order appears in the newspaper.

By the publication of the motion for judgment or summary and the order, all taxpayers, property owners and citizens of the jurisdiction where the issuer is located, including nonresidents owning property in or subject to taxation by it, and all other persons having or claiming any right, title or interest in any property or funds affected in any way by the issuance of the bonds, or having or claiming to have any right or interest in the subject matter of the motion for judgment, shall be considered parties defendant in the proceedings, and the court shall have jurisdiction of them the same as if each of them were named individually as a defendant in the motion for judgment and personally served with process.

Code 1950, § 15-666.56; 1958, c. 640; 1962, c. 623, § 15.1-215; 1991, c. 668, § 15.1-227.54; 1997, c. 587.



§ 15.2-2653. Contesting issuance of bonds; notice and hearing; service on member of governing body, etc

Any person, corporation, or association desiring to contest the issuance of any bonds pursuant to the provisions of this chapter, or any other law, general or special, shall proceed by filing a motion for judgment within thirty days after the filing of the resolution or ordinance authorizing the issuance of the bonds with the circuit court having jurisdiction over the issuer, or in contesting the validity of a petition for or the results of a referendum, within thirty days after the date that the result of the election for the issuance of the bonds is certified, in the court having jurisdiction as provided in § 15.2-2651. For bonds which are not authorized pursuant to a referendum, or for which the authorizing resolution or ordinance is not required to be filed with the circuit court, the contestant shall proceed by filing a motion for judgment within thirty days after the adoption of the authorizing resolution or ordinance. Upon the filing of a motion for judgment, the court shall fix a time and place for hearing the proceeding and shall enter an order requiring the publication of the motion for judgment or a summary of it approved by the court, together with the order setting forth the time and place of the hearing, once a week for two consecutive weeks in a newspaper published or having general circulation in the jurisdiction where the issuer is located. The date fixed for the hearing shall not be sooner than ten days after the date the second publication of the motion for judgment or summary and the order appears in the newspaper. In addition to such publication, the plaintiff shall secure personal service on at least one member of the governing body of the issuer.

Code 1950, § 15-666.57; 1958, c. 640; 1962, c. 623, § 15.1-216; 1979, c. 184; 1991, c. 668, § 15.1-227.55; 1994, c. 714; 1997, c. 587.



§ 15.2-2654. Reply by party defendant; intervention by interested parties; determination of questions; orders; precedence over other business

Any party defendant may reply to the motion for judgment within ten days after its second publication as required by §§ 15.2-2652 and 15.2-2653 but not thereafter. Any property owner, taxpayer, citizen or other person in interest may become a party to the proceedings by pleading to the motion for judgment on or before the time set for hearing as provided by § 15.2-2652 or § 15.2-2653, or such earlier time as may be specified in the order of the court, or thereafter by intervention upon leave of the court. At the time and place designated in the order for the hearing as provided for in § 15.2-2652 or § 15.2-2653, the judge shall proceed to hear and determine all questions of law and fact in the proceeding and may make such orders as to the proceeding and such adjournments as will enable the judge properly to try and determine the proceeding and to render a final decree with the least possible delay. The proceeding shall take precedence over all other business of the court.

Code 1950, § 15-666.58; 1958, c. 640; 1962, c. 623, § 15.1-217; 1991, c. 668, § 15.1-227.56; 1997, c. 587.



§ 15.2-2655. Consolidation of actions or proceedings

Upon motion of the plaintiff or the issuer, the court in which the first proceeding to invalidate or sustain the bonds was instituted may enjoin the commencement by any person, corporation, or association of any other action or proceeding involving the validity of the bonds or any matter recited in the motion for judgment. The court may order a joint hearing before it of all issues then pending in any actions or proceedings in any court in the Commonwealth, may order all such actions or proceedings consolidated with the validation proceeding pending before it, and may make such orders as may be necessary or proper to effect consolidation and as may tend to avoid unnecessary costs or delays. Such orders shall not be appealable.

Code 1950, § 15-666.59; 1958, c. 640; 1962, c. 623, § 15.1-218; 1991, c. 668, § 15.1-227.57; 1997, c. 587.



§ 15.2-2656. Appeals

An appeal from the final judgment of the circuit court in a bond validation proceeding may be taken to the Supreme Court of Virginia. No appeal shall be allowed unless a notice of appeal is filed in the circuit court within 15 days after the date on which the final judgment of the court is entered and unless the appealing party's petition for appeal is filed with the Supreme Court of Virginia within 30 days after the date on which the final judgment of the court is entered. When a notice of appeal is timely and properly filed with the clerk of the circuit court, the clerk shall certify and transmit the record to the Clerk of the Supreme Court of Virginia within 30 days after the date on which the final judgment of the circuit court is entered. Failure of the clerk to comply with this requirement shall not affect the jurisdiction of the Supreme Court of Virginia to consider the appeal. If the Supreme Court of Virginia grants the petition for appeal, it shall be placed on the privileged docket.

Code 1950, § 15-666.60; 1958, c. 640; 1962, c. 623, § 15.1-219; 1991, c. 668, § 15.1-227.58; 1997, c. 587; 2003, c. 679.



§ 15.2-2657. Decree validating bonds binding and conclusive

In the event the decree of the court validates the bonds and no appeal is taken within the time prescribed in § 15.2-2656, or if an appeal is taken and the decree of the court is affirmed, the decree shall be forever binding and conclusive as to the validity of the bonds, the validity of the tax or other means provided for the payment of the bonds, and the validity of all pledges of revenues and of all covenants and provisions contained in any ordinance, resolution, trust agreement, indenture, or other instrument authorizing or providing for the issuance of the bonds, the legality of proceedings taken in connection with the issuance of the bonds, and all matters adjudicated and all objections presented or which might have been presented in the proceeding, and shall constitute a permanent injunction against the institution by any person of any action or proceeding contesting the validity of the bonds or any other matter adjudicated or which might have been called in question in such proceedings.

Code 1950, § 15-666.61; 1958, c. 640; 1962, c. 623, § 15.1-220; 1991, c. 668, § 15.1-227.59; 1997, c. 587.



§ 15.2-2658. Bonds invalidated only for substantial defects, etc.; matters of form disregarded

No court in which a proceeding to invalidate or sustain bonds is brought shall invalidate the bonds unless it finds substantial defects, material errors, and omissions in the bond issue. Matters of form shall be disregarded.

Code 1950, § 15-666.62; 1958, c. 640; 1962, c. 623, § 15.1-221; 1991, c. 668, § 15.1-227.60; 1997, c. 587.



§ 15.2-2659. Investigation by Governor of alleged defaults; withholding state funds from defaulting locality; payment of funds withheld; receipts, reports, etc.; magisterial and school district defaults included

Whenever it appears to the Governor from an affidavit filed with him by or on behalf of the owner or owners of any general obligation bonds of any locality, or by any paying agent for the bonds that the locality has defaulted in the payment of the principal of or premium, if any, or interest on any of its outstanding general obligation bonds, the Governor shall immediately make a summary investigation into the facts set forth in the affidavit.

If it is established to the satisfaction of the Governor that the locality is in default in the payment of its bonds or the interest on them, the Governor shall immediately make an order directing the Comptroller to withhold all further payment to the locality of all funds, or of any part of them, appropriated and payable by the Commonwealth to the locality for any and all purposes, until the default is cured. The Governor shall, while the default continues, direct in writing the payment of all sums withheld by the Comptroller, or as much of them as is necessary, to the owners of the bonds in default, or the paying agent for the bonds, so as to cure, or cure insofar as possible, the default as to the bonds or interest on them.

The Governor shall, as soon as practicable, give notice of the default and of the availability of funds with the paying agent or with the Comptroller by publication one time in a daily newspaper of general circulation in the City of Richmond and in the case of registered bonds, by mail, to the registered owners of the bonds. The cost of the publication and mailing shall be a further charge against the funds in the hands of the Comptroller payable to the locality. Any payment so made by the Comptroller to the owners of the bonds in default, or to the paying agent for the bonds, shall be credited as if made directly by the locality and shall be charged by the Comptroller against the first appropriations otherwise payable to the locality as if paid to the locality. The owners of the bonds in default, or the paying agent for the bonds, at the time of payment or at the time of each payment shall receipt for the payment and deliver to the Comptroller all bonds and interest coupons or assignments, in a form satisfactory to the Comptroller, of the right to receive the principal or interest satisfied by the payment. The Comptroller shall report each payment made to the governing body of the defaulting locality and deliver or send by registered mail to the governing body all bonds, interest coupons, and assignments received by the Comptroller under the provisions of this section.

If there is no paying agent for the bonds, the Comptroller shall hold for the benefit of the owners of the bonds in default who do not present their bonds, coupons or assignments for payment their pro rata share of the amounts so withheld and shall pay their share of such amounts when the bonds, coupons or assignments are presented.

For the purpose of this section, bonds of any magisterial district or school district of any county shall be treated as bonds of the county in which the magisterial district or school district is located.

Nothing in this section shall be construed to create any obligation on the part of the Comptroller or the Commonwealth to make any payment on behalf of the defaulting locality other than from funds appropriated and payable to the defaulting locality.

Code 1950, § 15-666.66; 1958, c. 640; 1962, c. 623, § 15.1-225; 1964, c. 46; 1971, Ex. Sess., c. 224; 1988, c. 210; 1991, c. 668, § 15.1-227.61; 1997, c. 587.



§ 15.2-2660. Bonds not affected by project undertaken

The authorization and issuance of the bonds under this chapter shall not be dependent on or affected in any way by proceedings taken, contracts made, or acts performed or done in connection with, or in furtherance of, the project undertaken by the locality authorizing and issuing the bonds.

Code 1950, § 15-666.67; 1958, c. 640; 1962, c. 623, § 15.1-226; 1991, c. 668, § 15.1-227.62; 1997, c. 587.



§ 15.2-2661. Provisions of chapter controlling; powers conferred are additional

Insofar as the provisions of this chapter are inconsistent with the provisions of any law, the provisions of this chapter shall be controlling. The powers conferred by this chapter are in addition to the powers conferred by any other law. Bonds may be issued under this chapter for any permitted purpose notwithstanding that any other law may provide for the issuance of bonds for like purposes and without regard to the requirements, restrictions or other provisions contained in any other law. Bonds may be issued under this chapter notwithstanding any debt or other limitation prescribed by any other law. The mode and method of procedure for the issuance of bonds under this chapter need not conform to the provisions of any other law.

Bonds may be issued under the provisions of this chapter without obtaining the consent of any commission, board, bureau or agency of the Commonwealth, and without any other proceeding or the happening of any other condition or thing except those proceedings, conditions or things which are specifically required by this chapter.

Notwithstanding anything in this section to the contrary, any referendum requirement for the issuance of bonds or debt limitation contained in any charter or local or special act shall control over the provisions of this chapter after July 1, 1992.

Code 1950, § 15-666.68; 1958, c. 640; 1962, c. 623, § 15.1-227; 1991, c. 668, § 15.1-227.63; 1997, c. 587.



§ 15.2-2662. Validation of bonds

All proceedings taken before July 1, 1991, for or with respect to the authorization, issuance, sale, execution or delivery of bonds by or on behalf of any locality are validated, ratified, approved and confirmed, and any bonds so issued are valid, legal, binding and enforceable obligations of the locality.

All proceedings taken before July 1, 1992, for or with respect to the authorization, issuance, sale, execution or delivery of bonds by or on behalf of any locality are validated, ratified, approved and confirmed, and any bonds so issued, are valid, legal, binding and enforceable obligations of the locality.

1991, c. 668, §§ 15.1-227.64; 1994, c. 714; 1997, c. 587.



§ 15.2-2663. Transition

If any proceedings with respect to the authorization, issuance, sale, execution or delivery of bonds have been commenced before July 1, 1991, the bonds may, at the election of the governing body of the locality issuing the bonds, be issued under the provisions of this chapter or under the provisions of law in effect immediately before July 1, 1991.

1991, c. 668, § 15.1-227.65; 1997, c. 587.



§ 15.2-2700. Declaration of policy, findings and purpose

The General Assembly hereby finds and determines that insurance protection is essential to the proper functioning of political subdivisions; that the resources of political subdivisions are burdened by the high cost of and frequent inability to secure such protection through standard carriers; that proper risk management requires the spreading of risk so as to minimize fluctuation in insurance needs; and that, therefore, all contributions of financial and administrative resources made by a political subdivision pursuant to an intergovernmental contract as authorized by this chapter are made for a public and governmental purpose, and that such contributions benefit each contributing political subdivision.

1986, cc. 520, 556, § 15.1-503.4:1; 1997, c. 587.



§ 15.2-2701. Definition

For the purposes of this chapter, "political subdivision" means any county, city, or town, school board, Transportation District Commission, or any other local governmental authority or local agency or public service corporation owned, operated or controlled by a locality or local government authority, with power to enter into contractual undertakings.

1986, cc. 520, 556, § 15.1-503.4:2; 1997, c. 587.



§ 15.2-2702. Commonwealth and agencies thereof authorized to exercise powers under this chapter

The Commonwealth, or any agency of the Commonwealth, is authorized to exercise any of the powers granted to political subdivisions by this chapter, and when so doing shall be subject to the provisions of this chapter; provided, no agency of the Commonwealth may without the prior written consent of the Governor join in any self-insurance pool provided for in this chapter where, pursuant to the provisions of Article 5 (§ 2.2-1832 et seq.) of Chapter 18 of Title 2.2, the Division of Risk Management has established an insurance plan providing the type of insurance coverage that would be provided to such state agency under the provisions of this chapter. However, nothing contained in this chapter shall affect any insurance plan now or hereafter adopted pursuant to the provisions of Article 5 (§ 2.2-1832 et seq.) of Chapter 18 of Title 2.2.

1987, c. 651, § 15.1-503.4:2.1; 1997, c. 587; 2000, cc. 618, 632.



§ 15.2-2703. Group self-insurance pools authorized

A. Any political subdivision of this Commonwealth may, by contract with one or more political subdivisions of this Commonwealth or of another state, form a group self-insurance pool to provide for joint or cooperative action relative to their financial and administrative resources for the purpose of providing to the participating political subdivisions risk management services as well as insurance coverage for pool members and employees of pool members, for acts or omissions arising out of the scope of their employment, including any or all of the following:

1. Casualty insurance, including workers' compensation under Title 65.2, employers' liability, general, professional and public officials liability coverage;

2. Property insurance, including marine insurance and inland marine and transportation insurance coverage;

3. Group life, accident and health coverages including hospital, medical, surgical and dental benefits to the employees of member political subdivisions and their dependents;

4. Automobile insurance, including motor vehicle liability insurance coverage and collision and security for motor vehicles owned or operated, as required by Title 46.2, and protection against other liability and loss associated with the ownership and use of motor vehicles;

5. Surety and fidelity insurance coverage; and

6. Umbrella and excess insurance coverages.

B. A group self-insurance pool may obtain excess insurance or reinsurance of risks, and may cede and sell the risks for coverages set forth in this section.

C. Member political subdivisions that join together for the purpose of pooling their workers' compensation liabilities pursuant to Title 65.2 shall execute a written agreement, which has been approved by the State Corporation Commission under which each member agrees to be jointly and severally liable for the other members that are also party to such agreement. In addition to the rights the pool may have under such agreements, in the event of failure of the pool to enforce such rights after reasonable notice to the pool, the State Corporation Commission shall have the right independently to enforce on behalf of the pool the joint and several liability of its members under this title and the liability of members for any unpaid contributions and assessments. The State Corporation Commission shall be entitled to recover its expenses and attorneys' fees. However, no such agreement to be jointly and severally liable, nor membership in a group self-insurance pool as defined in this section, shall relieve an employer of the liabilities imposed under Title 65.2 with respect to its employees. Members of a group self-insurance pool created pursuant to this title and licensed by the State Corporation Commission shall not be jointly and severally liable for unpaid contributions or assessments for any line of business other than workers' compensation offered by the group self-insurance pool.

D. Subject to the approval of the State Corporation Commission and with such conditions as such Commission may require, a group self-insurance association formed pursuant to § 65.2-802, consisting solely of political subdivisions, may merge with a group self-insurance pool if the group self-insurance pool assumes in full all obligations of such group self-insurance association originally licensed pursuant to § 65.2-802.

1986, cc. 520, 556, § 15.1-503.4:3; 1997, c. 587; 2009, cc. 285, 336.



§ 15.2-2704. Powers of group self-insurance pool; self-insurer for motor vehicle security; surety

A group self-insurance pool, for the purposes of carrying on the business of the group self-insurance pool whether or not a body corporate, shall have the power to sue and be sued, to make contracts, to hold and dispose of real and personal property, and to borrow money, contract debts, and pledge assets in the name of the group self-insurance pool. The assets of any group self-insurance pool established pursuant to this chapter shall be invested in those securities and investments permitted by regulation adopted by the State Corporation Commission for group self-insurance pools.

A group self-insurance pool shall be deemed a self-insurer for motor vehicle security under § 46.2-368. Members of the pool participating in the motor vehicle self-insurance provided by the pool shall be deemed to meet the requirements of security as required and an application for a certificate of self-insurance under § 46.2-368 shall not be required. Additionally, a group self-insurance pool shall not be subject to the provisions of § 38.2-2206 relating to uninsured motorist coverage unless it elects by resolution of its governing authority to provide such coverage to its pool members.

The provisions of any statute or charter requiring a public official to post bond or obtain a surety bond, the premium on which may lawfully be paid by a public agency of the Commonwealth, may be satisfied with surety or fidelity insurance coverage furnished by a group self-insurance pool organized under this chapter, including any deductible amount or other portion self-insured by the public agency itself.

The power to enter into intergovernmental contracts under § 15.2-2703 specifically includes the power to establish the pool as a separate legal or administrative entity for purposes of effectuating group self-insurance pool agreements.

1986, cc. 520, 556, § 15.1-503.4:4; 1997, c. 587; 2003, c. 566.



§ 15.2-2705. Required provisions in contract; election of governing authority; financial plan; management plan

Any intergovernmental contract entered into pursuant to this chapter for the purpose of establishing a group self-insurance pool shall provide:

1. For election by pool members of a governing authority for the pool, which may be a board of directors, a majority of whom shall be elected or appointed officials of pool members.

2. A financial plan setting forth in general terms:

a. The insurance coverages to be offered by the group self-insurance pool, applicable deductible levels, and the maximum level of claims which the pool will self-insure;

b. The amount of cash reserves to be set aside for the payment of claims;

c. The amount of insurance to be purchased by the pool to provide coverage over and above the claims which are not to be satisfied directly from the pool's resources; and

d. The amount, if any, of aggregate excess insurance coverage to be purchased and maintained in the event that the group self-insurance pool's resources are exhausted in a given fiscal period.

3. A plan of management which provides for all of the following:

a. The means of establishing the governing authority of the pool;

b. The responsibility of the governing authority for fixing contributions to the pool, maintaining reserves, levying and collecting assessments for deficiencies, disposing of surpluses, and administration of the pool in the event of termination or insolvency;

c. The basis upon which new members may be admitted to, and existing members may leave, the pool;

d. The identification of funds and reserves by exposure areas; and

e. Such other provisions as are necessary or desirable for the operation of the pool.

1986, cc. 520, 556, § 15.1-503.4:5; 1997, c. 587.



§ 15.2-2706. State Corporation Commission approval required

The formation and operation of a group self-insurance pool under this section shall be subject to approval by the State Corporation Commission which may, after notice and hearing, establish reasonable requirements and regulations for the approval and monitoring of such pools, including prior approval of pool administrators and provisions for periodic examinations of financial condition.

The Commission may disapprove an application for the formation of a group self-insurance pool, and may suspend or withdraw such approval whenever it finds that such applicant or pool:

1. Has refused to submit its books, papers, accounts, or affairs to the reasonable inspection of the Commission or its representative;

2. Has refused, or its officers or agents have refused, to furnish satisfactory evidence of its financial and business standing or solvency;

3. Is insolvent, or is in such condition that its further transaction of business in the Commonwealth is hazardous to its members and creditors in the Commonwealth, and to the public;

4. Has refused or neglected to pay a valid final judgment against it within sixty days after its rendition;

5. Has violated any law of the Commonwealth or has violated or exceeded the powers granted by its members;

6. Has failed to pay any fees, taxes or charges imposed in the Commonwealth within sixty days after they are due and payable, or within sixty days after final disposition or any legal contest with respect to liability therefor; or

7. Has been found insolvent by a court of any other state, or by the Insurance Commissioner or other proper officer or agency of any other state, and has been prohibited from doing business in such state.

1986, cc. 520, 556, § 15.1-503.4:6; 1997, c. 587.



§ 15.2-2707. Filing of annual financial statements, deficit correction financial plan with State Corporation Commission required

Each group self-insurance pool created in the Commonwealth shall file with the State Corporation Commission and with the members of the pool audited financial statements certified by an independent certified public accountant within 120 days after the end of the pool's fiscal year. If a group self-insurance pool fails to file the audited financial statements as required, the Commission may perform the audit and the group self-insurance pool shall reimburse the Commission for the cost of the audit.

The Commission shall prescribe a uniform reporting format for the preparation of pool-audited financial statements and shall also devise a uniform accounting system to be used by group self-insurance pools. The working papers of the certified public accountant and other records pertaining to the preparation of the audited financial statements may be reviewed by the Commission.

If a group self-insurance pool is in a deficit condition, the group self-insurance pool shall promptly file with the Commission a financial plan to correct the deficit condition. If the plan is found to be unacceptable by the Commission and written notice thereof is given to the governing authority of the pool, delinquency proceedings may be commenced and conducted by the Commission in accordance with the provisions of Chapter 15 (§ 38.2-1500 et seq.) of Title 38.2.

1986, cc. 520, 556, § 15.1-503.4:7; 1997, c. 587.



§ 15.2-2708. Exemptions from disclosure

Information regarding that portion of the funds or liability reserve of a pool established for purposes of satisfying a specific pending and unresolved claim or cause of action shall be exempt from disclosure under the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

In a claim or action against any group self-insurance pool, a person shall not be entitled to discover that portion of the funds or liability reserve established for purposes of satisfying a claim or cause of action, except that the reserve is discoverable in any supplemental or ancillary proceeding to enforce a judgment.

1986, cc. 520, 556, § 15.1-503.4:8; 1997, c. 587.



§ 15.2-2709. Group self-insurance pool not an insurer

Any group self-insurance pool organized pursuant to this chapter is not an insurance company or insurer under the laws of the Commonwealth. The development, administration, and provision of group self-insurance programs and coverages authorized by this chapter by the governing authority created to administer the pool does not constitute doing an insurance business.

However, a group self-insurance pool shall be subject to the provisions of Chapters 5, Unfair Trade Practices and 6, Insurance Information and Privacy Protection Act of Title 38.2.

1986, cc. 520, 556, § 15.1-503.4:9; 1997, c. 587.



§ 15.2-2800. Repealed

Repealed by Acts 2009, cc. 153 and 154, cl. 2, effective December 1, 2009.



§ 15.2-2811. "Human services" defined

For the purposes of this chapter, "human services" shall mean any service provided by the Commonwealth or a county or city, or jointly by the two, to an individual or family for his or their physical, mental or economic well-being.

1974, c. 395, § 63.1-291; 2002, c. 747.



§ 15.2-2812. Governor may authorize certain counties or cities to develop and implement pilot programs

The Governor is hereby empowered to authorize certain counties or cities in this Commonwealth, not to exceed five, to develop and implement a pilot program for the delivery of human services and the administration of such a delivery system to provide for the most efficient and economical manner of delivering human services to the individual or family and to eliminate the difficulty of an individual or family with multiple needs obtaining the available and necessary human services.

1974, c. 395, § 63.1-292; 2002, c. 747.



§ 15.2-2813. Power to change existing regulations and request changes in federal regulations

1. The Governor and the several boards and commissions empowered to adopt regulations are hereby further empowered to change, alter or revise the regulations of any state agency in order to assure the proper functioning of the pilot program.

2. The Governor may also, on behalf of a state agency or locality, make requests to any agency or instrumentality of the federal government for exceptions to or variances from regulations governing the administration of the use of funds for human services programs.

1974, c. 395, § 63.1-293; 2002, c. 747.



§ 15.2-2814. Governor to adopt regulations

The Governor shall adopt regulations concerning programs, budget and administration to be used as guidelines for counties and cities desiring to establish a pilot program in human services delivery. These regulations should provide for evaluating the effectiveness of such a pilot program.

1974, c. 395, § 63.1-294; 2002, c. 747.



§ 15.2-2815. No program established unless requested by local governing body

No pilot program shall be established unless such program has been requested by a resolution of the governing body of the county or city wherein the program will be located.

1974, c. 395, § 63.1-296; 2002, c. 747.



§ 15.2-2816. Cooperation of state agencies

All state agencies shall cooperate with the Governor and the local governing body of the county or city wherein the pilot program is located in carrying out the purposes of this chapter. The Governor may consult from time to time with the directors and commissioners of state agencies involved and with the appropriate boards and commissions.

1974, c. 395, § 63.1-297; 2002, c. 747.



§ 15.2-2817. Cost of administering programs

The cost of administering such pilot projects shall be determined by the appropriate state agencies and the counties and cities wherein a pilot program is located and shall have the approval of the Governor.

1974, c. 395, § 63.1-298; 2002, c. 747.



§ 15.2-2820. Definitions

As used in this chapter, unless the context requires a different meaning:

"Bar or lounge area" means any establishment or portion of an establishment devoted to the sale and service of alcoholic beverages for consumption on the premises and where the sale or service of food or meals is incidental to the consumption of the alcoholic beverages.

"Educational facility" means any building used for instruction of enrolled students, including but not limited to any day-care center, nursery school, public or private school, college, university, medical school, law school, or career and technical education school.

"Health care facility" means any institution, place, building, or agency required to be licensed under Virginia law, including but not limited to any hospital, nursing facility or nursing home, boarding home, assisted living facility, supervised living facility, or ambulatory medical and surgical center.

"Private club" means an organization, whether incorporated or not, that (i) is the owner, lessee, or occupant of a building or portion thereof used exclusively for club purposes, including club or member sponsored events; (ii) is operated solely for recreational, fraternal, social, patriotic, political, benevolent, or athletic purposes, and only sells alcoholic beverages incidental to its operation; (iii) has established bylaws, a constitution, or both that govern its activities; and (iv) the affairs and management of which are conducted by a board of directors, executive committee, or similar body chosen by the members at an annual meeting.

"Private function" means any gathering of persons for the purpose of deliberation, education, instruction, entertainment, amusement, or dining that is not intended to be open to the public and for which membership or specific invitation is a prerequisite to entry.

"Private work place" means any office or work area that is not open to the public in the normal course of business except by individual invitation.

"Proprietor" means the owner or lessee of the public place, who ultimately controls the activities within the public place. The term "proprietor" includes corporations, associations, or partnerships as well as individuals.

"Public conveyance" or "public vehicle" means any air, land, or water vehicle used for the mass transportation of persons in intrastate travel for compensation, including but not limited to any airplane, train, bus, or boat that is not subject to federal smoking regulations.

"Public place" means any enclosed, indoor area used by the general public, including but not limited to any building owned or leased by the Commonwealth or any agency thereof or any locality, public conveyance or public vehicle, educational facility, hospital, nursing facility or nursing home, other health care facility, library, retail store of 15,000 square feet or more, auditorium, arena, theater, museum, concert hall, or other area used for a performance or an exhibit of the arts or sciences, or any meeting room.

"Recreational facility" means any enclosed, indoor area used by the general public and used as a stadium, arena, skating rink, video game facility, or senior citizen recreational facility.

"Restaurant" means any place where food is prepared for service to the public on or off the premises, or any place where food is served. Examples of such places include but are not limited to lunchrooms, short order places, cafeterias, coffee shops, cafes, taverns, delicatessens, dining accommodations of public or private clubs, kitchen facilities of hospitals and nursing homes, dining accommodations of public and private schools and colleges, and kitchen areas of local correctional facilities subject to standards adopted under § 53.1-68. "Restaurant" shall not include (i) places where packaged or canned foods are manufactured and then distributed to grocery stores or other similar food retailers for sale to the public, (ii) mobile points of service to the general public that are outdoors, or (iii) mobile points of service where such service and consumption occur in a private residence or in any location that is not a public place. "Restaurant" shall include any bar or lounge area that is part of such restaurant.

"Smoke" or "smoking" means the carrying or holding of any lighted pipe, cigar, or cigarette of any kind, or any other lighted smoking equipment, or the lighting, inhaling, or exhaling of smoke from a pipe, cigar, or cigarette of any kind.

"Theater" means any indoor facility or auditorium, open to the public, which is primarily used or designed for the purpose of exhibiting any motion picture, stage production, musical recital, dance, lecture, or other similar performance.

2009, cc. 153, 154.



§ 15.2-2821. Applicability

Nothing in this chapter shall be construed to:

1. Permit smoking where it is otherwise prohibited or restricted by other applicable provisions of law; or

2. Regulate smoking in retail tobacco stores, tobacco warehouses, or tobacco manufacturing facilities.

2009, cc. 153, 154.



§ 15.2-2822. Authority of law-enforcement officials

Any law-enforcement officer may issue a summons regarding a violation of this chapter.

2009, cc. 153, 154.



§ 15.2-2823. Smoking in public buildings or facilities; exception

A. The Commonwealth or any agency thereof and every locality shall provide reasonable no-smoking areas, considering the nature of the use and the size of the building, in any building owned or leased by the Commonwealth or any agency thereof or a locality.

B. The provisions of this chapter shall not apply to office, work, or other areas of the Department of Corrections that are not entered by the general public in the normal course of business or use of the premises.

2009, cc. 153, 154.



§ 15.2-2824. Prohibitions on smoking generally; penalty for violation

A. Smoking shall be prohibited in (i) elevators, regardless of capacity, except in any open material hoist elevator not intended for use by the general public; (ii) public school buses; (iii) the interior of any public elementary, intermediate, and secondary school; (iv) hospital emergency rooms; (v) local or district health departments; (vi) polling rooms; (vii) indoor service lines and cashier lines; (viii) public restrooms in any building owned or leased by the Commonwealth or any agency thereof; (ix) the interior of a child day center licensed pursuant to § 63.2-1701 that is not also used for residential purposes; however, this prohibition shall not apply to any area of a building not utilized by a child day center, unless otherwise prohibited by this chapter; and (x) public restrooms of health care facilities.

B. No person shall smoke in any area or place specified in subsection A and any person who continues to smoke in such area or place after having been asked to refrain from smoking shall be subject to a civil penalty of not more than $25.

C. Civil penalties assessed under this section shall be paid into the Virginia Health Care Fund established under § 32.1-366.

2009, cc. 153, 154.



§ 15.2-2825. Smoking in restaurants prohibited; exceptions; posting of signs; penalty for violation

A. Effective December 1, 2009, smoking shall be prohibited and no person shall smoke in any restaurant in the Commonwealth or in any restroom within such restaurant, except that smoking may be permitted in:

1. Any place or operation that prepares or stores food for distribution to persons of the same business operation or of a related business operation for service to the public. Examples of such places or operations include the preparation or storage of food for catering services, pushcart operations, hotdog stands, and other mobile points of service;

2. Any outdoor area of a restaurant, with or without roof covering, at such times when such outdoor area is not enclosed in whole or in part by any screened walls, roll-up doors, windows or other seasonal or temporary enclosures;

3. Any restaurants located on the premises of any manufacturer of tobacco products;

4. Any portion of a restaurant that is used exclusively for private functions, provided such functions are limited to those portions of the restaurant that meet the requirements of subdivision 5;

5. Any portion of a restaurant that is constructed in such a manner that the area where smoking may be permitted is (i) structurally separated from the portion of the restaurant in which smoking is prohibited and to which ingress and egress is through a door and (ii) separately vented to prevent the recirculation of air from such area to the area of the restaurant where smoking is prohibited. At least one public entrance to the restaurant shall be into an area of the restaurant where smoking is prohibited. For the purposes of the preceding sentence, nothing shall be construed to require the creation of an additional public entrance in cases where the only public entrance to a restaurant in existence as of December 1, 2009, is through an outdoor area described in subdivision 2; and

6. Any private club.

B. For the purposes of this section:

"Proprietor" means the owner, lessee or other person who ultimately controls the activities within the restaurant. The term "proprietor" includes corporations, associations, or partnerships as well as individuals.

"Structurally separated" means a stud wall covered with drywall or other building material or other like barrier, which, when completed, extends from the floor to the ceiling, resulting in a physically separated room. Such wall or barrier may include portions that are glass or other gas-impervious building material.

C. No individual who is wait staff or bus staff in a restaurant shall be required by the proprietor to work in any area of the restaurant where smoking may be permitted without the consent of such individual. Nothing in this subsection shall be interpreted to create a cause of action against such proprietor.

D. The proprietor of any restaurant shall:

1. Post signs stating "No Smoking" or containing the international "No Smoking" symbol, consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a bar across it, clearly and conspicuously in every restaurant where smoking is prohibited in accordance with this section; and

2. Remove all ashtrays and other smoking paraphernalia from any area in the restaurant where smoking is prohibited in accordance with this section.

E. Any proprietor of a restaurant who fails to comply with the requirements of this section shall be subject to the civil penalty of not more than $25.

F. No person shall smoke in any area of a restaurant in which smoking is prohibited as provided in this section. Any person who continues to smoke in such area after having been asked to refrain from smoking shall be subject to a civil penalty of not more than $25.

G. It shall be an affirmative defense to a complaint brought against a proprietor for a violation of this section that the proprietor or an employee of such proprietor:

1. Posted a "No Smoking" sign as required;

2. Removed all ashtrays and other smoking paraphernalia from all areas where smoking is prohibited;

3. Refused to seat or serve any individual who was smoking in a prohibited area; and

4. If the individual continued to smoke after an initial warning, asked the individual to leave the establishment.

H. Civil penalties assessed under this section shall be paid into the Virginia Health Care Fund established under § 32.1-366.

I. Any local health department or its designee shall, while inspecting a restaurant as otherwise required by law, inspect for compliance with this section.

2009, cc. 153, 154.



§ 15.2-2826. Designation of "No-Smoking" areas; smoking prohibited in "No-Smoking" areas; penalty for violation

A. The proprietor or other person in charge of (i) an educational facility, except any public elementary, intermediate, or secondary school; (ii) a health care facility; (iii) a retail establishment of 15,000 square feet or more serving the general public, including, but not limited to, department stores, grocery stores, drug stores, clothing stores, and shoe stores; and (iv) recreational facilities shall designate reasonable no-smoking areas, considering the nature of the use and the size of the building.

B. The proprietor or other person in charge of a space subject to the provisions of this section shall post signs conspicuous to public view stating "Smoking Permitted" or "No Smoking." Any person failing to post such signs shall be subject to a civil penalty of not more than $25.

C. No person shall smoke in a designated no-smoking area and any person who continues to smoke in such area after having been asked to refrain from smoking shall be subject to a civil penalty of not more than $25.

D. Civil penalties assessed under this section shall be paid into the Virginia Health Care Fund established under § 32.1-366.

2009, cc. 153, 154.



§ 15.2-2827. Responsibility of building proprietors and managers

Except as provided in § 15.2-2825, proprietors or persons who manage or otherwise control any building, structure, space, place, or area governed by this chapter in which smoking is not otherwise prohibited may designate rooms or areas in which smoking is permitted as follows:

1. Designated smoking areas shall not encompass so much of the building, structure, space, place, or area open to the general public that reasonable no-smoking areas, considering the nature of the use and the size of the building, are not provided;

2. Designated smoking areas shall be separate to the extent reasonably practicable from those rooms or areas entered by the general public in the normal use of the particular business or institution; and

3. In designated smoking areas, ventilation systems and existing physical barriers shall be used when reasonably practicable to minimize the permeation of smoke into no-smoking areas. However, this chapter shall not be construed as requiring physical modifications or alterations to any structure.

2009, cc. 153, 154.



§ 15.2-2828. Ordinances regulating smoking generally

A. No ordinances enacted by a locality prior to January 1, 1990, shall be deemed invalid or unenforceable because of lack of consistency with the provisions of this chapter.

B. Except as provided in § 15.2-2829, no ordinances adopted after January 1, 1990, shall contain provisions or standards that exceed those established in this chapter.

C. However, any ordinance may provide that employers may regulate smoking in the private work place as they deem appropriate under the following circumstances: (i) if the designation of smoking and no-smoking areas is the subject of a written agreement between the employer and his employees, the provisions of the written agreement shall control such designation and (ii) a total ban on smoking in any work place shall only be enforced by the employer upon an affirmative vote of a majority of the affected employees voting, unless such ban is the subject of a contract of employment between the employer and the employees as a prior condition of employment. No ordinance adopted pursuant to this subsection shall affect no-smoking policies established by employers prior to the adoption of such ordinance.

2009, cc. 153, 154.



§ 15.2-2829. Mandatory provisions of ordinances

If an ordinance is enacted by a locality in accordance with this chapter, it shall provide that it is unlawful for any person to smoke in any of the following places:

1. Common areas in an educational facility, including but not limited to, classrooms, hallways, auditoriums, and public meeting rooms;

2. School buses and public conveyances; and

3. Any of the places governed by § 15.2-2824 or 15.2-2825.

2009, cc. 153, 154.



§ 15.2-2830. Optional provisions of ordinances

If an ordinance is enacted by a locality in accordance with this chapter, it may provide that management shall designate reasonable no-smoking areas, considering the nature of the use and the size of the building, in the following places:

1. Retail and service establishments of 15,000 square feet or more serving the general public, including, but not limited to, department stores, grocery stores, drug stores, clothing stores, and shoe stores;

2. Educational facilities, except as provided in § 15.2-2824;

3. Health care facilities;

4. Rooms in which a public meeting or hearing is being held;

5. Places of entertainment and cultural facilities, including but not limited to theaters, concert halls, gymnasiums, auditoriums, other enclosed arenas, art galleries, libraries, and museums;

6. Indoor facilities used for recreational purposes; or

7. Other public places.

2009, cc. 153, 154.



§ 15.2-2831. Other ordinances not authorized

The provisions of §§ 15.2-2828, 15.2-2829, and 15.2-2830 shall not be construed to allow local regulation of smoking in:

1. Conference or meeting rooms and public or private assembly rooms while such rooms are being used for private functions;

2. Private work places;

3. Areas of enclosed shopping centers or malls that are external to the retail stores therein, are used by customers as a route of travel from one store to another, and consist primarily of walkways and seating arrangements; or

4. Lobby areas of hotels, motels, and other establishments open to the general public for overnight accommodation.

2009, cc. 153, 154.



§ 15.2-2832. Regulation of smoking; posting of signs

Any person who owns, manages, or otherwise controls any building or area in which smoking is regulated by an ordinance shall post in an appropriate place, in a clear, conspicuous, and sufficient manner, "Smoking Permitted" signs, "No Smoking" signs, or "No-Smoking Section Available" signs.

2009, cc. 153, 154.



§ 15.2-2833. Enforcement of ordinances

A. Any ordinance may provide a civil penalty of not more than $25 for violations of any provision of such ordinance.

B. Any ordinance may provide that no person shall smoke in a designated no-smoking area and any person who continues to smoke in such area after being asked to refrain from smoking may be subject to a civil penalty of not more than $25.

C. Any ordinance shall provide that any law-enforcement officer may issue a summons regarding a violation of the ordinance.

D. Any civil penalties assessed under this section shall be paid into the treasury of the locality where the offense occurred and shall be expended solely for public health purposes.

2009, cc. 153, 154.



§ 15.2-2900. Purpose and intent

It is the purpose and intent of the General Assembly to create a procedure whereby the Commonwealth will help ensure that all of its localities are maintained as viable communities in which their citizens can live. To carry out this purpose and intent, there is hereby established the Commission on Local Government.

1979, c. 85, § 15.1-945.1; 1997, c. 587.



§ 15.2-2901. Membership; appointment, terms and qualifications of members; vacancies; Executive Director

The Commission shall consist of five members appointed by the Governor subject to confirmation by the General Assembly. The members' terms of office shall be for five years except that original appointments shall be made for such terms that the term of one member shall expire each year. Members initially appointed shall take office on January 1, 1980; thereafter, the members appointed for regular terms shall take office at the beginning of the term for which appointed and those appointed to fill vacancies shall take office immediately upon their appointment. Members shall be eligible for reappointment.

Each member shall, at the time of appointment and during his term of office, be a qualified voter under the Constitution and laws of the Commonwealth and shall further be a person qualified by knowledge and experience in local government. No member of the Commission shall hold any other elective or appointive public office. Notwithstanding any provision of law to the contrary, no person shall be disqualified from membership on the Commission by virtue of any employment held by him with the United States or a state-supported institution of higher learning.

Any vacancy in the membership of the Commission shall be filled for the unexpired term in the same manner in which the original appointment was made.

The Director of the Department of Housing and Community Development shall also serve as the Executive Director of the Commission, who shall employ such personnel as may be required to carry out the purposes of this chapter. The Executive Director shall also (i) make and enter into contracts as necessary or incidental to the performance of the Commission's duties; (ii) accept grants from the United States or other sources; (iii) exercise supervision of the administration of Commission affairs; and (iv) prepare and submit a budget to the Governor as requested.

1979, c. 85, § 15.1-945.2; 1980, c. 728; 1984, c. 444; 1985, c. 397; 1997, c. 587; 2003, c. 197.



§ 15.2-2902. Continuing temporary membership for purposes of Commission reports

A member whose term expires and who is not reappointed may continue to serve as a temporary member of the Commission if a final report has not been made on an issue with respect to which he has participated in previous hearings, presentations, or investigations prior to the expiration of his term. Such continuing temporary membership shall be solely for the purpose of and limited to participation in the specific report. The beginning of the term of, and the rights, powers, and duties of the successor to the member whose term has expired shall not be affected by such continuing temporary membership.

1985, c. 478, § 15.1-945.2:1; 1997, c. 587.



§ 15.2-2903. General powers and duties of Commission

The Commission shall have the following general powers and duties:

1. To make regulations, including rules of procedure for the conducting of hearings;

2. To keep a record of its proceedings and to be responsible for the custody and preservation of its papers and documents;

3. To serve as a mediator between localities;

4. To investigate, analyze, and make findings of fact, as directed by law, as to the probable effect on the people residing in any area of the Commonwealth of any proposed action in that area:

a. To annex territory,

b. To have an area declared immune from annexation,

c. To establish a town or independent city,

d. To settle or adjust boundaries between localities,

e. To make a transition from city status to town status,

f. To make a transition from a county to a city,

g. To consolidate two or more localities, at least one of which is a county, into a city, or

h. To enter into economic growth-sharing agreements among localities;

5. To conduct investigations, analyses and determinations, in the sole discretion of the Commission, for the guidance of localities in the conduct of their affairs upon the request of such localities;

6. To receive from all agencies, as defined in § 2.2-128, assessments of all mandates imposed on localities administered by such agencies. The assessments shall be conducted on a schedule to be set by the Commission, with the approval of the Governor and the Secretary of Commerce and Trade, provided that the assessments shall not be required to be performed more than once every four years. The purpose of the assessments shall be to determine which mandates, if any, may be altered or eliminated. If an assessment reveals that such mandates may be altered or eliminated without interruption of local service delivery and without undue threat to the health, safety and welfare of the residents of the Commonwealth, the Commission shall so advise the Governor and the General Assembly;

7. To prepare and annually update a catalog of state and federal mandates imposed on localities including, where available, a summary of the fiscal impact on localities of all new mandates. All departments, agencies of government, and localities are directed to make available such information and assistance as the Commission may request in maintaining the catalog;

8. At the direction of the Governor, to assist a five-member task force appointed by the Governor to review state mandates imposed on localities and to recommend temporary suspension or permanent repeal of such mandates, or any other action, as appropriate. The Governor shall have all necessary authority granted under § 2.2-113, or any other provision of law, to implement the task force recommendations or may recommend legislation to the General Assembly as needed. The task force shall be appointed by and serve at the pleasure of the Governor and shall serve without compensation. The task force may include city or town managers, county administrators, members of local governing bodies and members of appointed or elected school boards. All agencies of the Commonwealth shall provide assistance to the Commission, upon request. The provisions of this subdivision shall expire July 1, 2018; and

9. To perform such other duties as may be imposed upon it, from time to time, by law.

1979, c. 85, § 15.1-945.3; 1980, c. 592; 1984, c. 444; 1985, cc. 397, 478; 1988, c. 881; 1993, cc. 652, 723; 1997, c. 587; 2004, c. 234; 2011, c. 381; 2014, c. 242.



§ 15.2-2904. Meetings; quorum; majority vote; panel to conduct investigation and make report; compensation and expenses

The Commission shall fix the time and place for holding regular meetings, which shall be held at least once every two months. Special meetings of the Commission may be called by any member and shall be held on such occasions as may be reasonably necessary to carry out the duties imposed by this chapter. The chairman shall cause to be mailed to all members, at least five days in advance of a special meeting, written notice fixing the time, place, and purpose of such meeting. Written notice of a special meeting shall not be required if the time of the special meeting has been fixed at a regular meeting or if all members file a written waiver of notice. A majority of the members shall constitute a quorum, and no action of the Commission shall be valid unless authorized by a majority vote of those present.

The Commission may appoint a panel of three members of the Commission to conduct any hearing and investigation and make any report required by this chapter. Any vote taken or report made shall be only by those members of the Commission who sat on the panel that heard the evidence. Any temporary absence of a panel member from a hearing will not disqualify such member from participation in the vote or discussion, deliberation, drafting or approval of a report.

Notwithstanding the provisions of § 2.2-2813, each member of the Commission shall be compensated at the rate of $100 per day, plus reasonable and necessary expenses, for each day or portion thereof in which the member is engaged in the business of the Commission.

1979, c. 85, § 15.1-945.4; 1980, c. 592; 1983, c. 202; 1986, c. 384; 1997, c. 587.



§ 15.2-2905. Officers

The members of the Commission shall elect from their number a chairman and vice-chairman whose terms shall be for one year. The Commission may create and fill such other offices as it may deem necessary.

1979, c. 85, § 15.1-945.5; 1997, c. 587.



§ 15.2-2906. Disqualification of Commissioners

No member of the Commission shall participate in the discussion, deliberation, drafting or approval of any report or finding required to be made under this chapter when any of the parties to the proceeding to which such report relates is a locality in which such member presently resides or owns an interest in real property, or in which such member has resided or owned any interest in real property within the preceding five years.

1979, c. 85, § 15.1-945.6; 1980, c. 592; 1997, c. 587.



§ 15.2-2907. Actions for annexation, immunity, establishment of city, etc.; investigations and reports by Commission; negotiation

A. No locality or person shall file any action in any court in Virginia to annex territory, to have an area declared immune from annexation based upon provision of urban-type services, to establish an independent city, to consolidate two or more localities, at least one of which is a county, into a city, to make a transition from a county to a city or to make a transition from city status to town status, without first notifying the Commission and all local governments located within or contiguous to, or sharing functions, revenue, or tax sources with, the locality proposing such action. Upon receipt of the notice the Commission shall hold hearings, make investigations, analyze local needs and make findings of facts and recommendations, which may, in cases where immunity or annexation is sought, recommend a grant of immunity or annexation of a greater or smaller area than that proposed by the locality pursuant to the procedures of this chapter. Such findings shall be rendered within six months after the Commission receives notice from the locality intending to file court action, provided that the Commission on its own motion may extend the period for filing its report by no more than sixty days. No further extension thereafter of the time for filing shall be made by the Commission without the agreement of the parties. No court action may be filed until the Commission has made its findings of facts. Unless the parties agree otherwise, no court action may be filed more than 180 days after the Commission renders its final report as provided for in this section. While the matter is before the Commission, the Commission may actively seek to negotiate a settlement of the proposed action between the affected localities. The Commission may direct that the conduct of the negotiations be in executive session. In addition, the Commission may, with the agreement of the parties, appoint an independent mediator, who shall be compensated as agreed to by the parties. Offers and statements made in negotiations shall not be reported in the finding of facts or introduced in evidence in any subsequent court proceedings between the parties.

B. The Commission shall report, in writing, its findings and recommendations to the affected localities, any other localities likely to be affected by such proposed action, and to any court which may subsequently consider the action. The report shall be based upon the criteria and standards established by law for any such proposed action. The report, or any copy thereof, bearing the signature of the chairman of the Commission shall be admissible in evidence in any subsequent proceeding relating to the subject matter thereof. The court in any such proceeding shall consider the report but shall not be bound by the report's findings or recommendations.

Before making the report the Commission shall conduct hearings at which any interested person may testify. Prior to the hearing, the Commission shall publish a notice of the hearing once a week for two successive weeks in a newspaper of general circulation in the affected counties and cities. The second advertisement shall appear not less than six days nor more than twenty-one days prior to the hearing.

C. A court on motion of any party or of the Commission may for cause shown extend the time for filing of the Commission's report but no such extension of time shall exceed ninety days unless the parties agree otherwise.

D. Except for any hearing or meeting specifically required by law, Chapter 37 (§ 2.2-3700 et seq.) of Title 2.2 shall not be applicable to the Commission nor meetings convened by members of the Commission, its employees, or by its designated mediators with local governing bodies or members thereof, nor shall such chapter be applicable to meetings of local governing bodies, or members thereof, held for purpose of negotiating any issues which are or would be subject to the Commission's review. Offers and statements made in any negotiation or mediation activity conducted under the direction of the Commission shall not be recorded in any report issued by the Commission, nor shall they be introduced in evidence in any subsequent court proceeding by the Commission or any other party.

E. Notwithstanding any other provision of law, any locality, either prior or subsequent to the filing of any annexation or partial immunity suit in any court of this Commonwealth in which it is one of the parties, may notify the Commission on Local Government that it desires to attempt to negotiate an agreement with one or more adjacent localities relative to annexation or partial immunity under the direction of the Commission. A copy of the notice shall be served on all adjacent localities. The affected localities shall then attempt to resolve their differences relative to annexation or partial immunity, and shall keep the Commission advised of the progress being made. The Commission, or its designee, may serve as a mediator and the Commission's staff and resources shall be available to the negotiating localities. All expenses of the negotiations, including expenses of the Commission or its staff incurred in the negotiations, shall be borne by the parties initiating the notice unless otherwise agreed by the parties. All suits for either annexation or partial immunity by or against any locality involved in such negotiations shall be stayed while the negotiations are in progress. If, after a hearing, the Commission finds that none of the parties is willing to continue to negotiate, or if it finds that three months have elapsed with no substantial progress toward settlement, it shall declare the negotiations to be terminated. Unless the parties agree otherwise, negotiations shall in any event terminate twelve months from the date the initial notice was given to the Commission. Immediately upon such finding and declaration by the Commission, or upon the expiration of twelve months from the initial notice or any agreed extension thereof, whichever first occurs, any stay of a pending suit for annexation or partial immunity entered under this section shall automatically terminate and no new notice to negotiate shall thereafter be filed by any party.

F. A locality may proceed simultaneously under subsections A and E of this section.

1980, c. 558, 577, 592, § 15.1-945.7; 1983, c. 217; 1985, c. 478; 1988, c. 881; 1997, c. 587.



§ 15.2-2908. Notice to Commission deemed to institute action or proceeding

An action or proceeding to which the Commission on Local Government has jurisdiction shall be deemed to have been instituted upon the initial notice to the Commission required by subsection A of § 15.2-2907.

1985, c. 478, § 15.1-945.8; 1997, c. 587.



§ 15.2-3000. Special court to hear certain cases

Notwithstanding any contrary provision of law, whenever any matter provided for in Chapters 32 (§ 15.2-3200 et seq.), 33 (§ 15.2-3300 et seq.), 34 (§ 15.2-3400 et seq.), 35 (§ 15.2-3500 et seq.), 36 (§ 15.2-3600 et seq.), 38 (§ 15.2-3800 et seq.), 39, (§ 15.2-3900 et seq.), 40 (§ 15.2-4000 et seq.) and 41 (§ 15.2-4100 et seq.) of this title, is required to be decided by a court, the court, unless a different intent appears from the context, shall be composed of three circuit court judges appointed by the Supreme Court of Virginia. Such special court shall sit without a jury. The three judges shall be chosen from a panel of fifteen judges selected to hear such matters by the Supreme Court. Such judges shall remain on the panel for a period of time determined by the Chief Justice of the Supreme Court unless otherwise provided by law. When any petition or other matter required by the above-stated chapters to be decided by the special court is filed in a circuit court, the chief circuit court judge shall certify the filing to the Supreme Court and request the appointment of three members from the panel to hear the matter. No judge may be appointed to hear a matter involving jurisdictions in his own circuit.

1979, c. 85, § 15.1-1168; 1983, c. 523; 1985, c. 66; 1988, c. 881; 1997, c. 587.



§ 15.2-3001. Priority of proceedings in special courts

Any proceeding heard by a special court appointed pursuant to §§ 15.2-3000 and 15.2-3002 shall have priority over all other cases, including criminal cases, on the docket of the court in which such proceeding is pending or on the docket of each judge designated to hear the case.

1993, c. 398, § 15.1-1168.1; 1997, c. 587.



§ 15.2-3002. Designation of judges for panel

The Supreme Court of Virginia shall designate fifteen circuit court judges to compose the panel of judges provided for in this chapter. All special courts appointed pursuant to § 15.2-3000 shall be composed of three judges appointed from this panel. The chief justice shall designate one of the judges as chief judge.

1979, c. 85, § 15.1-1169; 1993, c. 398; 1997, c. 587.



§ 15.2-3003. Service on special court

Judges selected for the panel shall continue to perform their regular duties as required by law. Appointment by the Supreme Court to sit on a three-judge court shall relieve the judge of his other duties to the extent necessary to serve on the three-judge court and participate in the proceedings and decision.

1979, c. 85, § 15.1-1170; 1997, c. 587.



§ 15.2-3004. Vacancies on court occurring during trial

If a vacancy occurs on such court at any time prior to the final disposition of the case and the completion of all duties required to be performed by it, the court shall not be dissolved and the proceeding shall not fail; the vacancy shall be filled by designation of another judge from the panel provided for in this chapter. Such substitute judge shall have all the power and authority of his predecessor, and the court shall proceed as so constituted to hear and determine the case and do all things necessary to accomplish its final disposition and the completion of all the duties of the court, including such matters as the certification of evidence and exceptions. No decision shall be rendered or action taken after such designation with respect to any question previously submitted to but not decided by the court except after a full hearing in open court by the court as reconstituted of all the evidence theretofore introduced before the court and a hearing of all arguments theretofore made with reference to such question.

Code 1950, § 15-152.9; 1952, c. 328; 1960, c. 474; 1962, c. 623, § 15.1-1039; 1979, c. 85; 1997, c. 587.



§ 15.2-3100. Commissioners to settle disputed boundary lines

Whenever a doubt exists or dispute arises over the true boundary line between any two localities, the circuit courts for the respective localities may each appoint not fewer than three nor more than five commissioners, who shall be resident landowners of their respective localities, a majority of those appointed for each locality being necessary to act, who shall meet and proceed to ascertain and establish the true line.

Code 1950, § 15-38; 1954, c. 536; 1962, c. 623, § 15.1-1026; 1979, c. 456; 1997, c. 587.



§ 15.2-3101. Survey and plats

Commissioners appointed pursuant to § 15.2-3100, before proceeding to ascertain a boundary, shall employ a competent surveyor to run the boundary. The commissioners shall, with the best evidence which they can procure, direct the surveyor where to run the line and shall have him mark the boundary. After the boundary line has been run and marked, the commissioners shall require the surveyor to make two plats of the courses and distances of the line and to note thereon particularly such well-known places or prominent objects through or by which it passes as, in the opinion of the commissioners, will best designate the line.

Code 1950, § 15-39; 1962, c. 623, § 15.1-1027; 1997, c. 587.



§ 15.2-3102. Report of commissioners

The commissioners shall return such plats to the respective courts by which they were appointed, together with their report of the performance of their duties in ascertaining and establishing the line, which report shall fully describe the line. If the report meets the requirements of this article and is unanimous, the courts shall approve the report. The courts shall direct that the approved report, together with the plat, be recorded in the deed books of their respective clerks' offices and indexed in the name of each locality. The courts shall certify a copy of the report to the Secretary of the Commonwealth. In all controversies thereafter concerning the location of the line, the reports and plats shall be taken as conclusive evidence of its location.

Code 1950, § 15-40; 1954, c. 536; 1962, c. 623, § 15.1-1028; 1970, c. 751; 1978, c. 642; 1997, c. 587.



§ 15.2-3103. Compensation of commissioners, etc

The circuit court for each locality shall allow a reasonable compensation to the commissioners of such localities respectively, and to the surveyor and his assistants, to be paid by the localities.

Code 1950, § 15-41; 1954, c. 536; 1962, c. 623, § 15.1-1029; 1979, c. 456; 1997, c. 587.



§ 15.2-3104. Procedure when commissioners fail to agree

If the commissioners fail to agree upon the location of the line, they shall so report to the circuit courts for their respective localities, stating in their reports the points and grounds of disagreement and describing fully the conflicting lines. Either locality may file a petition in the circuit court for either locality to have a court, constituted as hereinafter provided, ascertain and establish the true boundary line in doubt or dispute. Such petition shall describe, with reasonable certainty, the location contended for and shall state the grounds of such contention. A plat, showing the location contended for, filed with the petition, may serve the purposes of such description. The petitioner shall make the other locality the party defendant, and the case shall be commenced by serving a copy of the petition upon the county attorney, if any, or the attorney for the Commonwealth of such county, the city attorney of such city or the town attorney of such town. No formal plea or answer to the petition shall be necessary, but the defendant shall state its grounds of defense in writing, describing, with the same degree of certainty required of the petitioner, the line as contended for by the defendant, and the locality shall be deemed to be at issue. The issue shall be the true location of the boundary line so in doubt or dispute.

The case shall be heard and decided by a court without a jury presided over by three judges as follows: the judge of the circuit court for the petitioning locality, the judge of the circuit court for the defendant locality, and a judge of some circuit court in this Commonwealth remote from the localities, to be designated by the Chief Justice. When the localities are within the same circuit, the Chief Justice shall designate a third judge from an adjoining circuit. The court shall hear the case upon the evidence introduced in the manner in which evidence is introduced in common-law cases and shall ascertain and establish the true boundary line by a majority decision, and shall give judgment accordingly. Costs shall be awarded as the court shall determine. The judgment of the court shall be recorded in the common-law order book and in the current deed book of the court and indexed in the names of the localities, and, unless reversed, shall forever settle, determine, designate and establish the true boundary line. A copy of any final judgment shall be certified to the Secretary of the Commonwealth. An appeal may be granted by the Supreme Court, or any justice thereof, to either party from the judgment of the court, and the cost of such appeal shall be awarded to the party substantially prevailing.

Code 1950, § 15-42; 1954, c. 536; 1962, c. 623, § 15.1-1030; 1970, c. 751; 1973, c. 544; 1978, c. 642; 1979, c. 456; 1997, c. 587.



§ 15.2-3105. Boundaries to embrace wharves, piers, docks and certain other structures

The boundary of every locality bordering on the Chesapeake Bay, including its tidal tributaries (the Elizabeth River, among others), or the Atlantic Ocean shall embrace all wharves, piers, docks and other structures, except bridges and tunnels that have been or may hereafter be erected along the waterfront of such locality, and extending into the Chesapeake Bay, including its tidal tributaries (the Elizabeth River, among others), or the Atlantic Ocean. However, only the wharves, piers, docks, or other structures which lie within the territorial jurisdiction of this Commonwealth shall be embraced within the boundary of such locality.

Code 1950, § 15-42.1; 1958, c. 280; 1962, c. 623, § 15.1-1031; 1976, c. 646; 1997, c. 587.



§ 15.2-3106. Establishment by agreement

Whenever any two or more localities wish to relocate or change the boundary line between them, the governing bodies of such localities may, by agreement, establish, relocate or change such boundary line between them.

1977, c. 277, § 15.1-1031.1; 1983, c. 594; 1993, c. 392; 1997, c. 587.



§ 15.2-3107. Publication of agreed boundary line

A. Before adopting an agreement pursuant to § 15.2-3106, each governing body shall advertise its intention to approve such an agreement at least once a week for two successive weeks in a newspaper having general circulation in its locality, and such notice shall include a descriptive summary of the proposed agreement. The summary shall describe the new boundary, but need not include a metes and bounds description. The publication shall include a statement that a copy of the agreement is on file in the office of the clerk of the governing body which is considering the proposed agreement. A joint publication of the proposed agreement by the localities which otherwise meets the requirements of this section shall satisfy this requirement. If joint publication is used, the publication costs shall be apportioned between the participating localities in the manner agreed upon by them. After providing the notice required by this section, each locality shall hold at least one public hearing on the agreement prior to its adoption.

B. Notice of any agreement as provided in subsection A hereof shall be served upon the affected property owners, if any, of the area affected by the agreement, and if the owners of at least one third of the affected parcels object to the change, they shall be permitted to intervene in the proceedings as prescribed in § 15.2-3108 and show cause why the boundary line should not be changed. For purposes of this article "affected parcel" means a parcel of real property that is the subject of the boundary relocation or change, as shown on the current real estate tax assessment records. One notice sent by first class mail to the last known address of the owners of such parcels as shown on the current real estate tax assessment books or current real estate tax assessment records shall be deemed adequate compliance with this requirement, provided that a representative of each local governing body shall make affidavit that such mailings have been made and file such affidavit with the papers in the petition as prescribed in § 15.2-3108. Nothing in this subsection shall be construed as to invalidate any subsequently adopted boundary line agreement because of the inadvertent failure by the representatives of the local governments to give written notice to the owner, owners, or their agent of any parcel involved.

1977, c. 277, § 15.1-1031.2; 1983, c. 594; 1993, c. 392; 1997, c. 587; 2014, c. 503.



§ 15.2-3108. Petition and hearing; recordation of order; costs

Within a reasonable time after a voluntary boundary agreement is adopted by the affected localities, each affected locality shall petition the circuit court for one of the affected localities to approve the boundary agreement. The petition shall set forth the facts pertaining to the desire to relocate or change the boundary line between the localities, and the petition shall include or have attached to it either (i) a plat depicting the change in the boundaries of the localities as agreed; (ii) a metes and bounds description of the new boundary line as agreed upon by the two localities; or (iii) regarding the boundary between the Counties of Louisa and Goochland, a Geographic Information System (GIS) map depicting the change in the boundaries of the localities as agreed, having been established by Virginia State Plane Coordinates, South Zone, meeting National Geodetic Survey standards. If the court finds that the procedures required by § 15.2-3107 have been complied with and that the petition is otherwise in proper order, the court shall enter an appropriate order establishing the new boundary. The order shall include a plat depicting the change in the boundaries of the locality, a metes and bounds description of the new boundary line of the locality, or, regarding the boundary between the Counties of Louisa and Goochland, a GIS map depicting the change in the boundaries of the localities that includes the Virginia State Plane, South Zone coordinates, and that order shall be entered in the land records of the court and indexed in the names of the localities which were involved. Costs shall be awarded as the court may determine. Whenever such an order is entered, a certified copy of the order shall be sent to the Secretary of the Commonwealth by the clerk of the court.

1977, c. 277, § 15.1-1031.3; 1983, c. 594; 1993, c. 392; 1997, c. 587; 2013, c. 773.



§ 15.2-3109. Court-ordered adjustment of boundary lines

A. Whenever any two localities have agreed that a change should be made to their common boundary line so that public services in an area may be provided more effectively and more efficiently, but are unable to agree as to the proper location for the new boundary line, their governing bodies may petition jointly either of the circuit courts for their respective localities for an order establishing the new boundary line within the terms of the petition. The court shall refer the petition to the Commission on Local Government, and shall also certify the filing of the petition to the Supreme Court with a request that a three-judge court be convened pursuant to § 15.2-3000 to decide the matter. The Commission shall conduct a hearing to receive evidence concerning the location of the new boundary line. Any interested persons may present evidence. The Commission shall publish notice of its hearing at least once a week for two successive weeks in newspapers of general circulation in each locality. Based upon the evidence and the report of its staff, the Commission shall determine a new boundary line that best promotes the more effective and efficient provision of public services. The Commission shall transmit its findings to the court in writing, where they shall be received in evidence. The court shall hear evidence with respect to relocating the boundary line and shall enter an order establishing the new boundary line so as to promote, to the extent possible, the more effective and more efficient provision of public services. Such order shall set forth the terms for the transfer of territory and shall be recorded in the common-law order book and in the current deed book for both localities' courts and indexed in the name of the localities as the case may be. A certified copy of the order shall be sent to the Secretary of the Commonwealth by the clerk of the circuit court.

B. Notice of any application as provided in subsection A hereof shall be served upon the property owners, if any, of the area affected by the agreement, and if such property owners object to the change, they shall be permitted to intervene in the proceedings and show cause why the boundary line should not be changed.

1979, c. 85, § 15.1-1031.4; 1997, c. 587.



§ 15.2-3200. Boundaries of cities and towns to remain as established until changed

The boundaries of the cities and towns of this Commonwealth shall be and remain as now established unless changed as provided in this title.

Code 1950, § 15-152.2; 1952, c. 328; 1962, c. 623, § 15.1-1032; 1997, c. 587.



§ 15.2-3201. Temporary restrictions on granting of city charters, filing annexation notices, institutions of annexation proceedings and county immunity proceedings

Beginning January 1, 1987, and terminating on the first to occur of (i) July 1, 2018, or (ii) the July 1 next following the expiration of any biennium, other than the 1998-2000, 2000-2002, 2002-2004, 2006-2008, 2008-2010, 2010-2012, 2012-2014, and 2014-2016 bienniums, during which the General Assembly appropriated for distribution to localities for aid in their law-enforcement expenditures pursuant to Article 8 (§ 9.1-165 et seq.) of Chapter 1 of Title 9.1 an amount that is less than the total amount required to be appropriated for such purpose pursuant to subsection A of § 9.1-169, no city shall file against any county an annexation notice with the Commission on Local Government pursuant to § 15.2-2907, and no city shall institute an annexation court action against any county under any provision of this chapter except a city that filed an annexation notice before the Commission on Local Government prior to January 1, 1987. During the same period, with the exception of a charter for a proposed consolidated city, no city charter shall be granted or come into force and no suit or notice shall be filed to secure a city charter. However, the foregoing shall not prohibit the institution of nor require the stay of an annexation proceeding or the filing of an annexation notice for the purpose of implementing an annexation agreement, the extent, terms and conditions of which have been agreed upon by a county and city; nor shall the foregoing prohibit the institution of or require the stay of an annexation proceeding by a city which, prior to January 1, 1987, commenced a proceeding before the Commission on Local Government to review a proposed voluntary settlement pursuant to § 15.2-3400; nor shall the foregoing prohibit the institution of or require the stay of any annexation proceeding commenced pursuant to § 15.2-2907 or 15.2-3203, except that no such proceeding may be commenced by a city against any county, nor shall any city be a petitioner in any annexation proceeding instituted pursuant to § 15.2-3203.

Beginning January 1, 1988, and terminating on the first to occur of (i) July 1, 2018, or (ii) the July 1 next following the expiration of any biennium, other than the 1998-2000, 2000-2002, 2002-2004, 2006-2008, 2008-2010, 2010-2012, 2012-2014, and 2014-2016 bienniums, during which the General Assembly appropriated for distribution to localities for aid in their law-enforcement expenditures pursuant to Article 8 (§ 9.1-165 et seq.) of Chapter 1 of Title 9.1 an amount that is less than the total amount required to be appropriated for such purpose pursuant to subsection A of § 9.1-169, no county shall file a notice or petition pursuant to the provisions of Chapter 29 (§ 15.2-2900 et seq.) or Chapter 33 (§ 15.2-3300 et seq.) requesting total or partial immunity from city-initiated annexation and from the incorporation of new cities within its boundaries. However, the foregoing shall not prohibit the institution of nor require the stay of an immunity proceeding or the filing of an immunity notice for the purpose of implementing an immunity agreement, the extent, terms and conditions of which have been agreed upon by a county and city.

1987, c. 216, § 15.1-1032.2; 1988, c. 270; 1989, c. 134; 1990, c. 759; 1991, c. 359; 1993, c. 611; 1994, c. 557; 1996, cc. 225, 572; 1997, c. 587; 1999, cc. 692, 705, 744; 2001, c. 733; 2002, c. 786; 2004, c. 879; 2008, c. 347; 2009, cc. 129, 435, 631; 2012, c. 537; 2014, c. 697.



§ 15.2-3202. Ordinance for annexation by city or town; appointment of special court

The council of any city or town may by an ordinance passed by a recorded affirmative vote of a majority of all the members elected to the council, petition the circuit court for the county in which any territory adjacent to the city or town lies, for the annexation of such territory. The circuit court with which the petition is filed shall notify the Supreme Court, which shall appoint a special court to hear the case as prescribed by Chapter 30 (§ 15.2-3000 et seq.) of this title.

The ordinance shall set forth the necessity for or expediency of annexation and shall contain the following detailed information:

1. Metes and bounds and size of area sought;

2. Information, which may be shown on a map annexed to the ordinance, of the area sought to be annexed, indicating generally subdivisions, industrial areas, farm areas, vacant areas and others, together with any other information deemed relevant as to possible future uses of property within the area. If a map is not annexed as part of the ordinance, then such information shall be set forth in the ordinance;

3. A general statement of the terms and conditions upon which annexation is sought, and the provisions planned for the future improvement of the annexed territory, including the provision of public utilities and services therein.

Code 1950, § 15-152.3; 1952, c. 328; 1962, c. 623, § 15.1-1033; 1997, c. 587.



§ 15.2-3203. Petition by voters of adjacent territory, or governing body of adjacent county or town, for annexation; voluntary agreement by governing body to reject annexation

A. Whenever fifty-one percent of the voters of any territory adjacent to any city or town or fifty-one percent of the owners of real estate in number and land area in a designated area, or the governing body of the county in which such territory is located, or of the town desiring to annex such territory petition the circuit court for the county, stating that it is desirable that such territory be annexed to the city or town and setting forth the metes and bounds thereof, a copy of such petition shall be served on the city or town council, and published in the manner prescribed in § 15.2-3204. The case shall, except as otherwise provided in this chapter, proceed in all respects as though instituted in the manner prescribed in § 15.2-3202; however, the special court shall not increase the area of the territory described in the petition.

B. Any city or town to which the annexation is proposed may reject such annexation by ordinance, duly adopted by a majority of the elected members of the governing body of the city or town, if such ordinance is adopted either prior to the pretrial conference provided for in § 15.2-3207 or within the time limits set forth in § 15.2-3213.

C. Any county, city or town may enter into a voluntary agreement with any other county, city or town or combination thereof, whereby such city or town agrees to reject any annexations initiated under subsection A. Such agreement may be for such period of time as specified by the parties to such agreement with respect to all or a portion of the county.

Code 1950, § 15-152.4; 1952, c. 328; 1962, c. 623, § 15.1-1034; 1979, c. 85; 1983, c. 594; 1985, c. 478; 1997, c. 587.



§ 15.2-3204. Notice of motion; service and publication

At least thirty days before instituting any annexation proceeding under this chapter, a city or town shall serve notice and a certified copy of the ordinance on the attorney for the Commonwealth, or on the county attorney, if there is one, and on the chairman of the governing body of the county wherein such territory lies that it will, on a given day, petition the circuit court to grant the annexation requested in the ordinance. A copy of the notice and ordinance, or a descriptive summary of the notice and ordinance and a reference to the place within the city or town where copies of the notice and ordinance may be examined, shall be published at least once a week for four successive weeks in some newspaper published in such city or town, and when there is no newspaper published therein, then in a newspaper having general circulation in the county whose territory is affected. The proof of service or certificate of service of the notice and ordinance shall be returned after service to the clerk of the circuit court. Certification from the owner, editor or manager of the newspaper publishing the notice and ordinance or descriptive summary shall be proof of publication.

Code 1950, § 15-152.5; 1952, c. 328; 1962, c. 623, § 15.1-1035; 1979, c. 85; 1997, c. 587.



§ 15.2-3205. Additional parties

A. In any proceedings hereunder any qualified voters or property owners in the territory proposed to be annexed or any adjoining city or town may, by petition, become parties to such proceeding as provided in subsection B hereof. Any county whose territory is affected by the proceedings, or any city, town or persons affected thereby, may appear and shall be made parties defendant to the case, and be represented by counsel.

B. The special court shall by order, fix a time within which such additional parties not served may become defendants to such proceeding, and thereafter, no such petition shall be received, except for good cause shown. A copy of the order shall be published at least once a week for two successive weeks in a newspaper of general circulation in the city or town seeking the territory and in the territory sought to be annexed.

C. The cost of such publication shall be paid by the petitioner or applicant.

Code 1950, § 15-152.6; 1952, c. 328; 1962, c. 623, § 15.1-1036; 1979, c. 85; 1996, c. 352; 1997, c. 587.



§ 15.2-3206. Conflicting petitions for same territory; petition seeking territory lying in two or more counties; procedure

A. When proceedings for the annexation of territory to a city or town are pending and a petition is filed seeking the annexation of the same territory or a portion thereof to another city or town the case shall be heard by the court in which the original proceedings are pending. The court shall consolidate the cases, hear them together, and make such decision as is just, taking into consideration the interests of all parties to each case.

B. When the territory sought by a city or town lies in two or more counties, all such counties shall be made parties defendant to the case. The motion or petition shall be addressed to the circuit court for the county in which the larger part of the territory is located. The provisions of this article shall apply, mutatis, mutandis, to any such proceedings.

Code 1950, § 15-152.7; 1952, c. 328; 1962, c. 623, § 15.1-1037; 1997, c. 587.



§ 15.2-3207. Pretrial conference; matters considered

The special court shall, prior to hearing any case under this chapter, direct the attorneys for the parties to appear before it, or in its discretion before a single judge for a conference to consider:

1. Simplification of the issues;

2. Amendment of pleadings and filing of additional pleadings;

3. Stipulations as to facts, documents, records, photographs, plans and like matters, which will dispense with formal proof thereof, including:

a. Assessed values and the ratio of assessed values to true values as determined by the State Department of Taxation in the area sought to be annexed, city or town and county, including real property, personal property, machinery and tools, merchants' capital and public service corporation assessment for each year of the five years immediately preceding;

b. Tax rate for the five years next preceding in the area sought, including any sanitary district therein, and in the city or town;

c. School population and school enrollment in the county, in the area sought, and in the city or town, as shown by the records in the office of the division superintendent of schools; and cost of education per pupil in average daily membership as shown by the last preceding report of the Superintendent of Public Instruction;

4. Estimated population of the county, the area sought and the city or town;

5. Limitation on the number of expert witnesses; each expert witness who will testify shall file a statement of his qualifications;

6. Such other matters as may aid in the disposition of the case.

The court, or judge as the case may be, shall make an appropriate order which will control the subsequent conduct of the case unless modified before or at the trial or hearing to prevent manifest injustice.

Code 1950, § 15-152.10; 1952, c. 328; 1962, c. 623, § 15.1-1040; 1979, c. 85; 1997, c. 587; 2010, cc. 386, 629.



§ 15.2-3208. Assistance of state agencies

The special court may, in its discretion, direct any appropriate state agency, in addition to the Commission on Local Government, to gather and present evidence, including statistical data and exhibits, for the guidance of the court. The court shall determine the actual expense of preparing such evidence, other than that secured by the Commission on Local Government, and shall tax such expense as costs in this case; the costs shall be paid by the clerk into the general fund of the state treasury, and credited to the appropriation of the agency furnishing the evidence.

1979, c. 85, § 15.1-1040.1; 1997, c. 587.



§ 15.2-3209. Hearing and decision

The special court shall hear the case upon the evidence introduced as evidence is introduced in civil cases.

The court shall determine the necessity for and expediency of annexation, considering the best interests of the people of the county and the city or town, services to be rendered and needs of the people of the area proposed to be annexed, the best interests of the people in the remaining portion of the county and the best interests of the Commonwealth in promoting strong and viable units of government.

Related to the best interests of the people of the county and city or town, the court shall consider to the extent relevant:

1. The need for urban services in the area proposed for annexation, the level of services provided in the county, city or town, and the ability of such county, city or town to provide services in the area sought to be annexed, including, but not limited to: sewage treatment, water, solid waste collection and disposal, public planning, subdivision regulation and zoning, crime prevention and detection, fire prevention and protection, public recreational facilities, library facilities, curbs, gutters, sidewalks, storm drains, street lighting, snow removal, and street maintenance;

2. The current relative level of services provided by the county and the city or town;

3. The efforts by the county and the city or town to comply with applicable state policies with respect to environmental protection, public planning, education, public transportation, housing, or other state service policies promulgated by the General Assembly;

4. The community of interest which may exist between the petitioner, the territory sought to be annexed and its citizens as well as the community of interest that exists between such area and its citizens and the county. The term "community of interest" may include, but not be limited to, the consideration of natural neighborhoods, natural and man-made boundaries, and the similarity of needs of the people of the annexing area and the area sought to be annexed;

5. Any arbitrary prior refusal by the governing body of the petitioner or the county whose territory is sought to be annexed to enter into cooperative agreements providing for joint activities which would have benefited citizens of both localities; however, the court shall draw no adverse inference from joint activities undertaken and implemented pursuant to cooperative agreements of the parties. It is the purpose of this subdivision to encourage adjoining localities to enter into such cooperative agreements voluntarily, and without apprehension of prejudice;

6. The need for the city or town seeking to annex to expand its tax resources, including its real estate and personal property tax base;

7. The need for the city or town seeking to annex to obtain land for industrial or commercial use, together with the adverse effect on a county of the loss of areas suitable and developable for industrial or commercial uses;

8. The adverse effect of the loss of tax resources and public facilities on the ability of the county to provide service to the people in the remaining portion of the county; and

9. The adverse impact on agricultural operations in the area proposed for annexation.

If a majority of the court is of the opinion that annexation is not necessary or expedient, the petition for annexation shall be dismissed. If a majority of the court is satisfied of the necessity for and expediency of annexation, it shall determine the terms and conditions upon which annexation is to be had, and shall enter an order granting the petition. The court may in the order awarding annexation of any area, fix terms and conditions, including but not limited to the rights provided in Chapter 3 (§ 3.2-300 et seq.) of Title 3.2, to protect agricultural operations in the area annexed. In all cases, the court shall render a written opinion.

The order granting the petition shall set forth in detail all such terms and conditions upon which the petition is granted. Every annexation order shall be effective on January 1 following the year in which issued or, in the discretion of the court, on the second January 1 following the year in which issued; however, the court, upon joint petition of the parties, may order an annexation effective on any other date. Unless the parties otherwise agree, all taxes assessed in the territory annexed for the year at the end of which annexation becomes effective and for all prior years shall be paid to the county.

In any proceedings instituted by a city or town, no annexation shall be decreed unless the court is satisfied that the city or town has substantially complied with the conditions of the last preceding annexation by such city or town, or that compliance therewith was impossible, or that sufficient time for compliance has not elapsed.

In the event that the court enters an order granting the petition, a copy of the order shall be certified to the Secretary of the Commonwealth. The Secretary shall immediately transmit a copy of such order to the State Comptroller for his use in complying with § 4.1-117.

Code 1950, § 15-152.11; 1952, c. 328; 1962, c. 623, § 15.1-1041; 1970, c. 751; 1978, c. 642; 1979, c. 85; 1985, c. 478; 1997, c. 587; 1999, c. 345.



§ 15.2-3210. Boundary line where territory fronts on river, bay, etc

A. In any proceeding under the provisions of this chapter to annex territory, when such territory fronts on a river or creek, the petition may ask that the boundary line be established along the centerline of such river or creek. If any territory is awarded in such proceeding that borders on a river or creek, the decision may order that the boundary line be the centerline of the river or creek that flows beside such territory.

B. If the territory sought to be annexed fronts on a bay, lake or similar type body of water, the boundary line shall be by metes and bounds in such bay, lake or similar type body of water. If a river or creek flows into such bay, lake or similar type body of water and such river or creek fronts all or a portion of the territory sought to be annexed, the metes and bounds shall run only to the point where such river or creek enters the bay, lake or similar type body of water and thereafter the centerline of the river or creek may be the boundary line to the extent applicable.

C. For purposes of this article, if any city is bisected by a river or any branch thereof then such river or branch shall lie within the boundaries of such city to the extent that there are portions of such city on both opposite shores of such river or branch.

D. For purposes of this article, if any river in the Commonwealth is bordered on both sides by cities of a population of 100,000 or more, according to the 1970 census, to the extent that such cities' borders along the river are in opposition, including the border across any branch as provided in subsection C, the boundaries of such cities shall be the centerline of the river and such cities shall be contiguous one to the other, notwithstanding any judicial decree to the contrary entered prior to 1976. Nothing in this subsection shall apply to that body of water known as Hampton Roads, located between Norfolk, Portsmouth and Suffolk on the south and Newport News and Hampton on the north.

1976, c. 662, § 15.1-1041.1; 1997, c. 587.



§ 15.2-3211. Powers of court and rules of decision; terms and conditions

The special court, in making its decision, shall balance the equities in the case, shall enter an order setting forth what it deems fair and reasonable terms and conditions, and shall direct the annexation in conformity therewith. It shall have power to:

1. Determine the metes and bounds of the territory to be annexed, and may include a greater or smaller area than that described in the ordinance or petition; the court shall so draw the lines of annexation as to have a reasonably compact body of land and so that no land shall be taken into the city which is not adapted to city improvements or which the city will not need in the reasonably near future for development, unless necessarily embraced in such compact body of land;

2. Require the assumption by the city or town of a just proportion of any existing debt of the county or any district therein;

3. Require the payment by the city of a sum to be determined by the court, payable on the effective date of annexation, to compensate the county for the value of public improvements, including but not limited to the paving of public roads and streets, the construction of sidewalks thereon, the installation of water mains, or sewers, garbage disposal systems, fire protection facilities, bridges, public schools and equipment thereof, or any other permanent public improvements owned and maintained by the county at the time of annexation; and further to compensate the county, in not more than five annual installments, for the prospective loss of net tax revenues during the next five years, to such extent as the court in its discretion may determine, because of the annexation of taxable values to the city;

4. Require the payment by a town of a sum to be determined by the court, payable on the effective date of annexation to compensate the county for any such public improvement which becomes the property of the town by annexation; the order may provide that if, within five years after the order, such town becomes a city, it shall, from and after it becomes a city, make such payments as are provided for in subdivision 3 for a period not to exceed five years from the date of such order;

5. In lieu of providing for compensation of the county for any public improvement, provide that any such improvement shall remain the property of the county, or provide for joint use thereof by the county and the city or town under such conditions as the court may prescribe with the consent of the affected localities;

6. Prescribe what capital outlays shall be made by the city in the area after annexation; the court shall require of the city the provision of any capital improvements which in its judgment are essential to meet the needs of the annexed area and to bring the same up to a standard equal to that of the remainder of the city; and the court may, in its discretion, require as a condition of annexation the provision of capital improvements in addition to those specified in the annexation ordinance when the same are required to meet the needs of the area annexed;

7. Require the payment by the city or town to any common carrier of passengers by motor bus, who may become a party to the annexation proceeding, of a sum to be determined by the court to compensate such carrier for any loss or damage such carrier may suffer from the effects of the annexation order upon its operations. However, the city or town may elect to permit the carrier to continue to operate within the annexed area for such period of time, to be determined by the court, as will permit the carrier to liquidate and recover its investment through depreciation.

Code 1950, § 15-152.12; 1952, c. 328; 1960, c. 550; 1962, c. 623, § 15.1-1042; 1997, c. 587.



§ 15.2-3212. Determination of value of public improvements

In determining the value of any public improvement for the purposes set forth in § 15.2-3211 the special court shall take into consideration the original cost thereof less depreciation, reproduction cost at the time of annexation less depreciation, as well as present value.

The city or town shall receive credit, upon a basis to be determined by the court, for any sums it may have contributed to such public improvement and may in the discretion of the court be allowed credit for any portion of the cost thereof contributed by any federal, state or other agency and not borne by the county. When such improvements consist of a school financed in part from county funds and in part from a state grant, the city or town shall receive such credit only upon that portion of the cost paid for by the state grant and only then upon the ratio that children residing in the area annexed and enrolled in such school therein bears to the total attendance of school children in the county.

The governing body of the county or any town therein, portions of which are proposed to be annexed, shall not between the entry of the decree of annexation and the date when the same becomes effective, make or contract for any permanent public improvements, to be paid for by the city or town seeking annexation, without the consent of the corporate authorities of the city or town and the supervision of the official thereof charged with making similar public improvements within the city or town.

Code 1950, § 15-152.13; 1952, c. 328; 1962, c. 623, § 15.1-1043; 1997, c. 587.



§ 15.2-3213. Declining to accept annexation on terms and conditions imposed by court

In any annexation proceedings instituted by a city or town, the council thereof may, subject to the approval of the special court in which the case is pending, and prior to twenty-one days after entry of an annexation order, or within twenty-one days after denial of a petition for appeal or within twenty-one days after the entry of the mandate in an appeal which has been granted, by ordinance duly adopted decline to accept annexation on the terms and conditions imposed by such court. In such case the court shall enter an order dismissing the motion to annex, and shall direct the payment of the entire costs of the proceedings by the city or town, including reimbursement of the county of costs incurred by it in defending the suit, including such reasonable attorneys' fees, engineering fees, witness fees and other costs as such court shall determine and allow.

Code 1950, § 15-152.14; 1952, c. 328; 1962, c. 623, § 15.1-1044; 1979, c. 85; 1997, c. 587.



§ 15.2-3214. Costs

The costs in annexation proceedings shall be paid by the locality instituting the proceedings and shall be the same as in other civil cases; however, in proceedings instituted by a town, in assessing the costs, the special court shall consider the extent to which county revenues are derived from within the town, the relative financial abilities of the parties and the relative merits of the case. The costs shall include the per diem and expenses of the court reporter, if any, and, in the discretion of the court, a reasonable allowance to the court for secretarial services in connection with the preparation of the written opinion. If the proceedings are instituted otherwise than by a city, town or county, such costs shall be paid as the court directs considering the relative merits of the case.

On appeal, the appellate court shall determine by whom the appellate costs shall be paid.

Code 1950, § 15-152.15; 1952, c. 328; 1962, c. 623, § 15.1-1045; 1979, c. 85; 1997, c. 587.



§ 15.2-3215. County reimbursement for town annexation proceedings

In any annexation proceedings in which a town participates, except those in which a town declines to accept an award by the special court, in which case § 15.2-3213 shall apply, the court may direct the county within which the town is located to reimburse the town, as hereinafter provided, for reasonable costs incurred by it in presenting its case. Such costs shall include attorneys' fees, engineering fees, witness fees, and other reasonable costs as the court shall determine and allow. The court shall hear evidence regarding the costs incurred by the town in presenting its annexation case and may order part payment by the county to the town based upon a consideration of the extent to which county revenues are derived from within the town, the relative financial ability of the town and county, and the relative merits of the case.

1979, c. 85, § 15.1-1045.1; 1997, c. 587.



§ 15.2-3216. Proceedings not to fail for technical or procedural defects or errors

No proceedings brought under this chapter shall fail because of a defect, imperfection or omission in the annexation ordinance or the pleadings which does not affect the substantial rights of the parties or any other technical or procedural defect, imperfection or error, but the special court shall at any time allow amendment of the ordinance or the pleadings or make any other order necessary to ensure the hearing of the case on its merits.

Code 1950, § 15-152.16; 1952, c. 328; 1962, c. 623, § 15.1-1046; 1979, c. 85; 1980, c. 592; 1997, c. 587.



§ 15.2-3217. Court granting annexation to exist for ten years

The special court shall not be dissolved after rendering a decision granting any motion or petition for annexation, but shall remain in existence for a period of ten years from the effective date of any annexation order entered, or from the date of any decision of the Supreme Court affirming such an order. Vacancies occurring in the court during such ten-year period shall be filled as provided in § 15.2-3004.

The court may be reconvened at any time during the ten-year period on its own motion, or on motion of the governing body of the county, or of the city or town, or on petition of not less than fifty registered voters or property owners in the area annexed; however, if the area annexed contains fewer than 100 registered voters or property owners, a majority of such registered voters or property owners may petition for the reconvening of the court.

The court shall have power and it shall be its duty, at any time during such period, to enforce the performance of the terms and conditions under which annexation was granted, and to issue appropriate process to compel such performance. The court may, in its discretion, award attorneys' fees, and court and other reasonable costs to the party or parties on whose motion the court is reconvened.

Any such action of the court shall be subject to review by the Supreme Court in the same manner as is provided with respect to the original decision of the court.

Code 1950, § 15-152.17; 1952, c. 328; 1962, c. 623, § 15.1-1047; 1979, c. 85; 1997, c. 587.



§ 15.2-3218. Continued existence of court under certain conditions

Notwithstanding the provisions of § 15.2-3217, if a decision granting any motion or petition for annexation is subjected to collateral attack in any court, state or federal, the special court shall not be dissolved; or, if heretofore or hereafter dissolved at the time such attack is made or is pending, shall be revived. The court shall thereafter continue in existence for one year after all collateral issues have been resolved, and shall have the same powers and duties as set out in § 15.2-3217. In addition, it shall have the power to fully implement any order or decision of any court of competent jurisdiction with respect to such collateral attack.

1975, c. 32, § 15.1-1047.2; 1997, c. 587.



§ 15.2-3219. Reduced taxation on real estate in territory added to corporate limits

The council of any city or town to which territory has been added may, by ordinance, allow a lower rate of taxation to be imposed for a period not to exceed ten years after the effective date of the annexation upon the real estate or any portion thus added to its corporate limits, than is imposed on similar property within its limits at the time such territory was added.

Such differences in the rate of taxation hereafter shall be established annually and shall bear a reasonable relationship to differences between nonrevenue-producing governmental services giving land urban character which are furnished in the area added as compared to other areas in the city or town.

1970, c. 37, § 15.1-1047.1; 1971, Ex. Sess., c. 36; 1985, c. 478; 1997, c. 587.



§ 15.2-3220. Mandamus and prohibition

Mandamus and prohibition shall lie from the Supreme Court or any circuit court to compel a city or town to carry out the provisions of this article or to forbid any violation of the same.

Code 1950, § 15-152.18; 1952, c. 328; 1962, c. 623, § 15.1-1048; 1997, c. 587.



§ 15.2-3221. Appeals; how heard

An appeal may be granted by the Supreme Court, or any justice thereof. The special court shall certify the facts in the case to the Supreme Court, and the evidence shall be considered as on appeal in proceedings under Chapter 2 (§ 25.1-200 et seq.) of Title 25.1. In any case, by consent of all parties of record, the motion to annex may be dismissed at any time before final judgment on appeal.

Code 1950, § 15-152.19; 1952, c. 328; 1962, c. 623, § 15.1-1049; 1997, c. 587; 2003, c. 940.



§ 15.2-3222. What order to be entered by Supreme Court

If the judgment of the special court is reversed on appeal, or if the judgment is modified, the Supreme Court shall enter such order as the special court should have entered, and such order shall be final. In the event that the Supreme Court enters such order, a copy of the order shall be certified to the Secretary of the Commonwealth.

Code 1950, § 15-152.20; 1952, c. 328; 1962, c. 623, § 15.1-1050; 1970, c. 751; 1978, c. 642; 1997, c. 587.



§ 15.2-3223. What order and proceedings clerk to certify, and where same shall be recorded; fees

The clerk of the court wherein an order is entered for the annexation of territory shall make and certify copies of so much of the order and proceedings as shall show the authorization of the transfer of territory from the county or town to the city or town, as the case may be. He shall transmit one copy, along with a full description of the territory so annexed, to the county clerk of the county whose territory is affected, who shall forthwith record the same in the name of the city or town to which the territory is annexed, and one copy to the clerk of the court of such city in which deeds are recorded, who shall likewise record and index the same. The fees of the clerk for such recordation shall be the same as for recording a deed and such fees, as well as the fees of the clerk for making the copies aforesaid, shall be paid by the city or town.

Code 1950, § 15-152.21; 1952, c. 328; 1962, c. 623, § 15.1-1051; 1997, c. 587.



§ 15.2-3224. Commissioner of revenue for the county to certify list of real estate in annexed territory to commissioner of revenue

The commissioner of the revenue of such county shall forthwith make from the land books and certify to the commissioner of the revenue of the city a list of all real estate within the annexed territory as it appears on such land books, embracing every entry thereon in regard thereto, for which service he shall be paid by such city a reasonable fee.

Code 1950, § 15-152.22; 1952, c. 328; 1962, c. 623, § 15.1-1052; 1994, c. 539; 1997, c. 587.



§ 15.2-3225. County or district officers resident in annexed territory to remain in office; reelection

If a county or district officer resides in a territory annexed to a city, such officer may continue in office until the end of the term for which he was elected or appointed. The provisions of § 15.2-3823 shall prevail with respect to successive reelections of such officers. Removal of such officer, during his term of office from any such territory, to another part of the city or town to which it is annexed shall not vacate his office, but residence in any part of such city or town shall during his term of office be deemed residence in the county or district.

Code 1950, § 15-152.23; 1952, c. 328; 1962, c. 623, § 15.1-1053; 1964, c. 202; 1997, c. 587.



§ 15.2-3226. Redistricting and elections in city or town following annexation; registration and transfer of registration of voters in annexed territory

A. Whenever the boundaries of a city or town, which elects its council by wards or districts, have been expanded through annexation, subject to the provisions of § 24.2-304.1, the council of the city or town shall redistrict the municipality into wards or districts, change the boundaries of existing wards or districts, or increase or diminish the number of wards or districts to incorporate the additional territory.

B. Notwithstanding the provisions of § 24.2-312, there shall be an election for members of council on the first Tuesday in May following the effective date of annexation for terms to commence on July 1 following the election; however, upon the approval of the governing bodies affected and the special court, such election may be on the Tuesday after the first Monday in November following the effective date of annexation for terms to commence on January 1 following the election. If council members are chosen on an at-large basis the election shall be held for the unexpired portion of the term of each council member whose term extends beyond July 1 immediately following the effective date of annexation. If council members are chosen on a ward basis, the election shall be held for each ward affected by the annexation. However, no such election shall be held as a result of an annexation instituted under § 15.2-3202 or § 15.2-3203, unless the city or town increases its population by more than five percent due to the annexation.

C. The registration records of voters residing in the annexed areas shall be transferred, and the appropriate notice given, in accordance with § 24.2-114. Any person residing in the annexed territory who has not registered shall be entitled to register and vote in the city or town if he would have been entitled to register and vote at the next election of the county.

Code 1950, § 15-152.24; 1952, c. 328; 1962, c. 623, § 15.1-1054; 1970, c. 172; 1974, c. 401; 1976, c. 9; 1977, c. 307; 1994, c. 293; 1997, c. 587; 2001, Sp. Sess. I, c. 3.



§ 15.2-3227. Annexation proceedings final for ten years

Except by mutual agreement of the governing bodies affected, no city or town, having instituted proceedings to annex territory of a county, shall again seek to annex territory of such county within the ten years next succeeding the effective date of annexation in any proceeding under this article or previous acts. In the event annexation is denied, such prohibition shall begin with the date of the final order of the court denying annexation or, in the case of an appeal to the Supreme Court, with the date of the final order of the Supreme Court. However, a city or town moving to dismiss the proceedings before a hearing on its merits may file a new petition five years after the filing of the petition in the prior suit. No county shall, except with the consent of its governing body, be made defendant in any annexation proceeding brought by any city within such ten-year period.

Notwithstanding the foregoing provisions, a city shall have the right to file and maintain an annexation proceeding against any county against which it has not filed such a proceeding during the preceding thirteen years.

The provisions of this section shall not apply to any petition for annexation brought by a city or town, within such ten-year period, if the previous petition was dismissed due to a procedural defect, lack of jurisdiction, or any defense other than the merits of the case. The provisions of this section shall not apply to a city or town which institutes an annexation proceeding by filing notice with the Commission on Local Government but which subsequently fails to petition the court to grant such annexation. In that event, however, the city or town shall not again institute proceedings for annexation against the county for at least two years after the date the Commission renders its final report on the initial proceeding.

This section shall also apply to any city which was a town at the time of the filing of such petition.

Code 1950, § 15-152.25; 1952, c. 328; 1958, c. 378; 1962, c. 623, § 15.1-1055; 1979, c. 85; 1985, c. 478; 1997, c. 587.



§ 15.2-3228. County not to be reduced to insufficient area, population or sources of revenue

If, as the result of an annexation, the area remaining in a county (i) would be reduced below sixty square miles, excluding property owned by the United States of America, or (ii) would otherwise be insufficient in area, population, or sources of revenue to adequately support the county government and schools, then the annexation shall not be decreed unless the whole county is annexed.

Code 1950, § 15-152.26; 1952, c. 328; 1960, c. 519; 1962, c. 623, § 15.1-1056; 1997, c. 587.



§ 15.2-3229. Annexation of whole town

The provisions of this article shall apply to the annexation by a city or town of an adjoining town. No part of a town shall be annexed unless the whole town is annexed. The annexing city or town shall assume all the indebtedness of the town annexed, and shall own all the corporate property, franchises and rights thereof.

Code 1950, § 15-152.27; 1952, c. 328; 1962, c. 623, § 15.1-1057; 1997, c. 587.



§ 15.2-3230. Article not applicable to consolidation of two cities

The provisions of this article shall not apply to the consolidation of two cities.

Code 1950, § 15-152.28; 1952, c. 328; 1962, c. 623, § 15.1-1058; 1997, c. 587.



§ 15.2-3231. Agreements between towns and counties authorized; effect; provisions

Towns in counties, or parts of counties, not immune from annexation may voluntarily enter into agreements with such counties for the purpose of defining the town's annexation rights in the future. Upon the execution of such an agreement by both the town and the county, the town shall permanently renounce its right to become a city. Any such agreement shall provide for the regular and orderly growth of the town in conjunction with the county and for an equitable sharing of resources and liabilities. It shall also provide that the town may annex at regular intervals by the adoption of an ordinance.

1979, c. 85, § 15.1-1058.1; 1997, c. 587.



§ 15.2-3232. Hearing before Commission on Local Government required; notice

A. Once the town and county governing bodies have decided upon the terms of an agreement pursuant to § 15.2-3231, the proposed agreement shall be presented to the Commission on Local Government. The Commission shall conduct a public hearing at some location in the town or the county and interested parties may appear and offer evidence or comments. The hearing shall be duly advertised in some newspaper having general circulation in the county and the town once a week for two successive weeks, stating the time and place of the hearing, and summarizing the terms of the proposed agreement. The second advertisement shall appear not less than six days nor more than 21 days prior to the hearing. The Commission shall then determine whether the proposed agreement provides for the orderly and regular growth of the town and county together, for an equitable sharing of the resources and liabilities of the town and the county, and whether the agreement is in the best interest of the community at large, and shall so advise the governing bodies in a written opinion.

B. In addition to the advertising required in subsection A, written notice of the Commission on Local Government's hearing shall be given by the town at least 10 days before the hearing to the owner, owners, or their agent of each parcel of land included in the area proposed for annexation under the terms of the agreement. One notice sent by first-class mail to the last known address of such owner, owners, or their agent as shown on the current county real estate tax assessment books or current county real estate tax assessment records shall be deemed adequate compliance with this requirement, provided that the clerk of the town shall make an affidavit that such mailings have been made and file such affidavit with the Commission. Nothing in this subsection shall be construed as to invalidate any subsequently adopted agreement because of the inadvertent failure by the town to give written notice to the owner, owners, their agent or the occupant of any parcel in the area proposed for annexation.

1979, c. 85, § 15.1-1058.2; 1997, c. 587; 2003, c. 173.



§ 15.2-3233. Adoption of agreement

After the Commission has advised the governing bodies of the two jurisdictions of its determination, and regardless of whether its determination is favorable, such bodies may adopt the agreement. If the Commission's determination is unfavorable, however, the governing bodies shall first conduct an additional joint public hearing advertised as provided in § 15.2-3232. Adoption of the agreement by both governing bodies will operate permanently to divest the town of its right to become a city.

1979, c. 85, § 15.1-1058.3; 1997, c. 587.



§ 15.2-3234. Inability to agree; petition to Commission on Local Government

In the event the governing bodies of the town and county cannot reach a voluntary agreement as to future annexation rights, the town may, by ordinance duly adopted by a majority vote of its governing body, petition the Commission on Local Government for an order establishing the rights of the town to annex territory by ordinance under specified agreed terms. A copy of such petition and ordinance shall be served on the attorney for the Commonwealth, or county attorney, if there is one, and on the chairman of the board of supervisors of the county. The county shall file its response to such petition with the Commission within sixty days after receipt of service thereof.

After the time for filing of a response by the county has elapsed, the Commission shall establish a date, time and place for a hearing, to be conducted in the county or the town, at which the parties, and any resident or property owner of either the county or the town may appear and present evidence or comment on the rights petitioned for by the town. After receiving such evidence, and making such further investigation as it deems appropriate, and based upon the criteria set forth in § 15.2-3209, the Commission shall enter an order which grants such rights to the town, either upon the terms set forth in the petition or upon some modified basis. The order shall in no event grant to the town the right to annex county territory by ordinance more frequently than once every five years.

1979, c. 85, § 15.1-1058.4; 1997, c. 587.



§ 15.2-3235. Appeal

Any order of the Commission regarding future annexation rights of a town shall become final unless either the town or the county or five percent of the registered voters in either jurisdiction, within thirty days of the entry of the order, petition the circuit court to review such order. The circuit court with which the petition is filed shall notify the Supreme Court, which shall appoint a special court to hear the case as provided by Chapter 30 (§ 15.2-3000 et seq.) of this title. The special court shall review such decision and enter any order it deems appropriate. A final order of either the Commission or the court granting the town the right to future annexation through the periodic adoption of ordinances shall operate permanently to divest the town of its rights to become a city.

1979, c. 85, § 15.1-1058.5; 1997, c. 587.



§ 15.2-3236. Council may enact ordinance

Whenever it is deemed desirable to contract the corporate limits of any city or town, the council thereof may enact an ordinance defining accurately the boundary of the territory proposed to be abandoned. The ordinance, or a descriptive summary of the ordinance, along with a reference of the place in the city or town where the ordinance may be examined, shall be published in at least ten issues of a daily paper having general circulation in the city or town, if there is such a paper, or in two successive issues of a weekly newspaper having general circulation in such city or town, if there is such a paper. If there is no daily newspaper having general circulation therein, the ordinance shall be conspicuously posted in at least ten public places in the territory for at least ten days before the application to the circuit court for the city or town as provided for in § 15.2-3237 in addition to the publication in the weekly newspaper. A copy of the ordinance shall be served by the city or town upon the chairman of the board of supervisors of the contiguous county or counties of which the territory may become a part.

Code 1950, § 15-153; 1962, c. 623, § 15.1-1059; 1997, c. 587.



§ 15.2-3237. Application to be made to circuit court; appointment of special court; who may appear against

Within thirty days of the enactment of an ordinance proposing to reduce the corporate limits of a city or town, the city or town shall apply to the circuit court for the city, or to the circuit court for the city or town, for an order confirming the ordinance. The circuit court with which the petition is filed shall notify the Supreme Court, which shall appoint a special court to hear the case as prescribed by Chapter 30 (§ 15.2-3000 et seq.) of this title. One or more residents or landowners of the territory proposed to be abandoned, or the governing body of the county or counties contiguous thereto, may appear and by petition set forth reasons why the corporate limits should not be reduced.

Code 1950, § 15-154; 1962, c. 623, § 15.1-1060; 1997, c. 587.



§ 15.2-3238. What court may do

If the special court is satisfied that: (i) such contraction of the corporate limits will not leave the bonded debt of the city or town in excess of ten percent of the assessed valuation of the real estate that will be left in the city or town after the proposed contraction, which debt shall be determined as is provided in Article VII, Section 10 of the Constitution of Virginia; (ii) less than three fourths of the landowners in that territory oppose the contraction; (iii) no substantial damage to persons owning real estate in the territory proposed to be abandoned, or to the county of which it will become a part, will be caused by the contraction; and (iv) the abandonment of such territory will be in the best interest of the city or town, the court shall render an order confirming the ordinance contracting the limits of the city or town and declaring the territory abandoned to be a part of the contiguous county designated in the order. Such contraction shall thereupon become final and be taken cognizance of by all public officers, and the territory abandoned shall become a part of the county so designated. Whenever such an order is rendered, a copy of the order shall be certified to the Secretary of the Commonwealth.

Code 1950, § 15-155; 1962, c. 623, § 15.1-1061; 1970, c. 751; 1971, Ex. Sess., c. 1; 1978, c. 642; 1997, c. 587.



§ 15.2-3239. Certification of real estate list

Upon entry of the order under § 15.2-3238, the proper city officers shall certify to the clerk of the county a list of all real estate within the territory, with every entry in regard thereto, as it appears on the city land books. The list and entries so certified shall be entered upon the county land books.

Code 1950, § 15-156; 1962, c. 623, § 15.1-1062; 1997, c. 587.



§ 15.2-3240. Transfer of registration records

Upon entry of the court order under § 15.2-3238, the registration records of voters residing within the territory shall be transferred, and the appropriate notice given, in accordance with § 24.2-114.

Code 1950, § 15-157; 1962, c. 623, § 15.1-1063; 1997, c. 587.



§ 15.2-3241. Petition for contraction of towns located in two or more counties; appointment of special court

Whenever it is deemed desirable to contract the corporate limits of a town located partially in one county and partially in another, a majority of voters registered to vote at the preceding November general election residing in that part of the town which is proposed to be abandoned may petition the circuit court for the county in which that part of the town is located to amend the charter of the town so as to exclude from the corporate limits of the town that part of the town which is located in such county.

Such petition shall be signed by the petitioners. It shall accurately define the boundary of the territory proposed to be abandoned and shall pray that the charter of the town may be amended so as to exclude such territory from the corporate limits of the town. The circuit court with which the petition was filed shall notify the Supreme Court which shall appoint a special court to hear the case as prescribed by Chapter 30 (§ 15.2-3000 et seq.) of this title.

Code 1950, § 15-158; 1962, c. 623, § 15.1-1064; 1997, c. 587.



§ 15.2-3242. Parties defendant and publication of such petition

The county in which the part of the town proposed to be abandoned under § 15.2-3241 is located shall be named as defendant to the petition. Satisfactory proof that the petition, or a descriptive summary of the petition along with a reference to the place in the town where the petition may be examined, has been published in a newspaper having general circulation in the county or town once a week for four successive weeks and has been posted at the front door of the courthouse of the county for a like period shall be filed with the petition. A statement in the publication to the effect that a certain number of registered voters of the territory proposed to be abandoned signed the petition shall be sufficient in lieu of the names of the signers.

Code 1950, § 15-159; 1962, c. 623, § 15.1-1065; 1997, c. 587.



§ 15.2-3243. Hearing and order upon such petition

The special court shall fix a day on which the petition filed pursuant to § 15.2-3241 shall be heard and shall direct the clerk of the court to cause to be summoned the chairman of the board of supervisors of the county and the mayor of the town, who without formal pleadings shall make such defense against the prayer of the petition as they may have. One or more residents or landowners of the territory proposed to be abandoned may appear and set forth reasons why the same should not be done.

If the court is satisfied that it will be in the best interest of a majority of the people of the territory proposed to be abandoned and that the general good of the community will not be materially affected, it shall by an order entered in its common-law order book, reciting the fact of the due publication of the petition, that it is in the best interest of a majority of the people of that part of the town proposed to be abandoned, and that the general good of the community will not be materially affected by amendment of the charter, order that the charter of such town be amended accordingly. Whenever such an order is entered, a copy of the order shall be certified to the Secretary of the Commonwealth.

The court in its order may make such disposition of the corporate property of the town as may seem to it just and equitable and shall also make such provision as to the payment of any debts or obligations of the town as between the county and the inhabitants of the town as to the court may seem just and equitable.

At the next session of the General Assembly following the final determination of such order, the town shall request that the General Assembly amend its charter in accordance with the court order. The effective date of the transfer of territory shall be the effective date of the court order and not the effective date of the Act of Assembly.

Code 1950, § 15-160; 1962, c. 623, § 15.1-1066; 1970, c. 751; 1978, c. 642; 1997, c. 587.



§ 15.2-3244. Appeal from such order

Any one or more of the petitioners, or the defendants, or any inhabitants of the town, who may feel themselves aggrieved by an order declaring territory to be abandoned as provided by this article, or by the refusal to enter such order, may, at any time within sixty days from the date of the order, upon giving bond for costs, the amount thereof to be fixed by the court, apply to the Supreme Court for a writ of error and supersedeas according to the general law.

Code 1950, § 15-161; 1962, c. 623, § 15.1-1067; 1997, c. 587.



§ 15.2-3245. Validation of proceedings [Not set out]

Not set out. (1960, c. 420, § 15.1-1067.1; 1997, c. 587 .)



§ 15.2-3300. Purposes of chapter

The purposes of this chapter are: (i) to provide complete immunity from annexation and incorporation of new cities for those counties or tier-cities which by reason of their population density and numbers are providing urban services and (ii) to provide a system by which portions of counties may receive immunity from annexation and incorporation of new cities in the future if qualified pursuant to this chapter.

1979, c. 85, § 15.1-977.19:1; 1984, c. 695; 1997, c. 587.



§ 15.2-3301. Initiation of proceeding for declaration of immunity

The governing body of any county or tier-city may, by ordinance passed by a recorded affirmative vote of a majority of the members thereof, petition the circuit court for the county for an order declaring the county or tier-city totally or partially immune, as the case may be, from city-initiated annexation and from the incorporation of new cities within its boundaries.

If the petition for total or partial county immunity is filed after the institution of a proceeding for city-initiated annexation of county or tier-city territory or for the incorporation of a new city within the county's or tier-city's boundaries under the provisions of Chapters 32 (§ 15.2-3200 et seq.) or 38 (§ 15.2-3800 et seq.) and before the time limit for pleadings established by the court pursuant to § 15.2-3204 or § 15.2-3805, the proceeding for annexation or incorporation shall be stayed until the court determines the question of total or partial county immunity. The clerk of the circuit court shall give notice of its receipt of a county's or tier-city's petition for immunity to each court in which the county or tier-city may be a party to a city-initiated annexation proceeding or to a proceeding for the incorporation of a new city.

1979, c. 85, § 15.1-977.20; 1984, c. 695; 1985, c. 478; 1997, c. 587.



§ 15.2-3302. Criteria for total immunity; judicial determination

A. If, after receipt of a petition for immunity, the circuit court determines that the county or tier-city has a population at the time of the filing of the petition of at least 20,000 persons and a population density of at least 300 persons per square mile, or a minimum population of at least 50,000 persons and a population density of at least 140 persons per square mile, based either on the latest United States census, on the latest population estimates of the Weldon Cooper Center for Public Service of the University of Virginia, or on a special census conducted under court supervision, it shall enter an order declaring the total county or tier-city immune from city-initiated annexation and incorporation of new cities.

B. If the court determines that the county or tier-city has not met the criteria for immunity as set forth in this section, it shall deny the county's or tier-city's petition.

C. In the determination of its population density, a county or tier-city may elect to have excluded from consideration the area of property within its boundaries which is owned by the federal and state governments and the area covered by bodies of water of forty acres or more in size. If a county or tier-city elects to exclude such areas from consideration, any county or tier-city residents residing in such areas must also be excluded in determining the county's or tier-city's population and population density.

1979, c. 85, § 15.1-977.21; 1984, c. 695; 1997, c. 587.



§ 15.2-3303. Notice of determination by court; effect on other proceedings

The clerk of the circuit court shall give notice of the court's determination of a county's or tier-city's eligibility for immunity to any court in which proceedings were stayed pending a determination of county or tier-city immunity. If county or tier-city immunity is granted by order of the court, any suits stayed pending a determination of such immunity shall be dismissed. If county or tier-city immunity is not granted by order of the court, such stays shall be dissolved.

1979, c. 85, § 15.1-977.22; 1984, c. 695; 1997, c. 587.



§ 15.2-3304. Immunity based upon provision of urban-type services

The governing body of any county which feels appropriate urban-type services are being provided, exclusive of those services which are provided by a city but inclusive of those services provided by cooperative agreement between the county and city, in the part of the county proposed for immunity may, by ordinance passed by a recorded affirmative vote of a majority of the members thereof, petition the circuit court for the county for an order declaring some part or parts of the county immune from city-initiated annexation and from incorporation of new cities within such part or parts. The ordinance passed by the governing body of the county shall designate the area or areas for which the county desires such partial immunity. The circuit court with which the petition is filed shall notify the Supreme Court, which shall appoint a special court to hear the case as prescribed by Chapter 30 (§ 15.2-3000 et seq.) of this title.

In considering the petition, the special court shall use the list of services set out in subdivision 1 of § 15.2-3209 as a guide in determining whether appropriate urban-type services are being provided in such part or parts of the county. The court shall also consider (i) whether the county has made efforts to comply with applicable state policies with respect to environmental protection, public planning, education, public transportation, housing, and other state service policies promulgated by the General Assembly; (ii) whether a community of interest exists between that part of the county for which immunity is sought and the remainder of the county that is greater than the community of interest that exists between that part of the county for which the immunity is sought and the adjoining municipality; and (iii) whether either party has arbitrarily refused to cooperate in the joint provision of services. Unless the population of a city adjoining a county which is seeking partial immunity exceeds 100,000 persons, the court shall not grant partial immunity to such county which would result in substantially foreclosing such a city from expanding its boundaries by annexation. The court may include a greater or smaller area than the area for which immunity is sought.

Any city or town adjoining or within the county, or the parts proposed for immunity, shall be made parties to the action. The finding of the Commission on Local Government shall be received into evidence, and the court shall receive such additional evidence as the parties may introduce. The court may limit additional evidence to those kinds of services considered by the Commission. If, after consideration of the evidence, the court finds that the county has appropriate urban-type services, comparable to the type and level of services furnished in the city from which the county seeks immunity, within such parts of the county that are proposed for immunity and that the other conditions in this section are satisfied, the court shall enter an order declaring such part or parts of the county to be immune from city-initiated annexation and incorporation of new cities.

1979, c. 85, § 15.1-977.22:1; 1983, c. 217; 1997, c. 587.



§ 15.2-3305. Duration of immunity

After a county or tier-city or part of a county is once granted immunity as provided by this chapter, it shall thereafter retain it.

1979, c. 85, § 15.1-977.22:2; 1984, c. 695; 1997, c. 587.



§ 15.2-3306. Limitations to immunity

A. Immunity granted by this chapter shall not be interpreted to prohibit any town annexations, or to prohibit annexations to a city initiated under the provisions of § 15.2-3203, except that no city may commence or be a petitioner in any such proceeding.

B. Notwithstanding other provisions of law, including § 15.2-3800, no grant of county immunity shall be interpreted to deny the right of any town, which in 1979 possessed a population in excess of 5,000 persons and was situated in a county possessing a population of 20,000 or more persons and a population density of 300 or more persons per square mile, or a population of 50,000 or more persons and a population density of 140 persons or more per square mile, based either on the United States census, on population estimates of the Weldon Cooper Center for Public Service of the University of Virginia, or on a special census conducted under court supervision, to obtain city status. Where a town seeks to become a city under the provisions of this section, the special court shall be limited in its review to a determination of the town's population and population density. Where the court determines that such town has a population of at least 5,000 persons and a density of 200 persons per square mile, it shall enter an order granting the town city status.

1979, c. 85, § 15.1-977.23; 1997, c. 587; 2002, c. 199.



§ 15.2-3307. Election of city barred from annexation to be treated as immune county

Notwithstanding any other provision of law, any city that is barred or that may hereafter become barred from further annexation may, by resolution passed by a majority vote of its governing body, elect to be treated the same as an immune county for purposes of state police services and for the maintenance and construction of streets and highways. Such election shall be exercised by notifying the Governor of the election at least two years prior to the beginning of the biennium in which it takes effect. If, after a minimum period of eight years following the date upon which such treatment has become effective, a city wishes to terminate such treatment as an immune county, it shall notify the Governor of its intention to return to being treated as a city for such purposes. Such return shall become effective two years after such notification to the Governor.

1979, c. 85, § 15.1-977.24; 1997, c. 587.



§ 15.2-3308. Partial immunity proceedings final for five years; exceptions

No county, having instituted proceedings for immunity for part or parts of the county, shall again seek immunity for substantially the same part or parts of the county within the next five years.

Such prohibition shall begin with the date of the final order of the court granting or denying immunity or, in the case of an appeal to the Supreme Court, with the date of the final order of the Supreme Court. The provisions of this section shall not apply to a petition for partial immunity if the previous petition was withdrawn, or was dismissed for any reason other than the merits of the case.

The provisions of this section further shall not apply to a county which institutes an immunity proceeding by filing notice with the Commission on Local Government but subsequently fails to petition the court to grant such immunity. In that event, however, the county shall not again institute proceedings for immunity for substantially the same part or parts of the county for at least two years after the date the Commission renders its final report on the initial proceeding.

1985, c. 478, § 15.1-977.25; 1997, c. 587.



§ 15.2-3400. Voluntary settlements among local governments

Recognizing that the localities of the Commonwealth may be able to settle the matters provided for in this subtitle through voluntary agreements and further recognizing that such a resolution can be beneficial to the orderly growth and continued viability of the localities of the Commonwealth the following provisions are made:

1. Any locality may enter voluntarily into agreement with any other locality or combination of localities whereby any rights provided for its benefit in this subtitle may be modified or waived in whole or in part, as determined by its governing body, provided that the modification or waiver does not conflict with the Constitution of Virginia.

2. The terms of the agreement may include fiscal arrangements, land use arrangements, zoning arrangements, subdivision arrangements and arrangements for infrastructure, revenue and economic growth sharing, provisions for the acceptance on each other's behalf of proffered conditions under § 15.2-2298 or 15.2-2303, dedication of all or any portion of tax revenues to a revenue and economic growth sharing account, boundary line adjustments, acquisition of real property and buildings and the joint exercise or delegation of powers as well as the modification or waiver of specific annexation, transition or immunity rights as determined by the local governing body including opposition to petitions filed pursuant to § 15.2-3203, and such other provisions as the parties deem in their best interest. The terms of the agreement may also provide for subsequent court review, instituted pursuant to provisions contained in the agreement, by a special court convened under Chapter 30 (§ 15.2-3000 et seq.) of this title.

3. If a voluntary agreement is reached pursuant to this chapter, the governing bodies shall present to the Commission the proposed settlement. The Commission shall conduct a hearing pursuant to subsection A of § 15.2-2907. The Commission shall report, in writing, its findings and recommendations as to whether the proposed settlement is in the best interest of the Commonwealth. Such report shall not be binding upon any court but shall be advisory in nature only.

4. Upon receipt of the Commission report, the localities, by ordinance passed by a recorded affirmative vote of a majority of the members of each governing body thereof, may adopt either the original or a modified agreement acceptable to all parties. Before adopting such ordinance each local governing body shall advertise its intention to approve such agreement, or modified agreement, at least once a week for two successive weeks in a newspaper having a general circulation in its jurisdiction and such advertisements shall contain a descriptive summary of the agreement or modified agreement. Each locality shall hold at least one public hearing on the agreement or modified agreement prior to the adoption of the ordinance. The publication shall include a statement that a copy of the agreement, or modified agreement, is on file in the office of the clerk of the circuit court for each of the affected jurisdictions.

5. The governing bodies shall petition a circuit court having jurisdiction in one or more of the localities for an order affirming the proposed settlement. The circuit court with which the petition is filed shall notify the Supreme Court, which shall appoint a special court to hear the case as prescribed by Chapter 30 (§ 15.2-3000 et seq.) of this title. The special court shall be limited in its decision to either affirming or denying the voluntary agreement and shall have no authority, without the express approval of each local governing body, to amend or change the terms or conditions of the agreement, but shall have the authority to validate the agreement and give it full force and effect. The court shall affirm the agreement unless the court finds either that the agreement is contrary to the best interests of the Commonwealth or that it is not in the best interests of each of the parties thereto. In determining whether such agreement should be affirmed, the court shall consider, among other things, whether the interest of the Commonwealth in promoting orderly growth and the continued viability of localities has been met. If the agreement is validated and provides for annexation by a city or town, the agreement shall take effect on the first day of the month succeeding validation of the agreement unless the agreement stipulates that the annexation shall be effective on some other date.

6. The agreement shall not become binding on the localities until affirmed by the special court under this section. Once approved by the special court, the agreement shall also bind future local governing bodies of the localities.

7. The applicable provisions of this chapter shall be deemed to have been met with regard to any voluntary fiscal agreement or voluntary agreement in settlement of an annexation, transition or immunity petition or voluntary settlement agreement entered into pursuant to this chapter (i) which was entered into before July 1, 1990, (ii) which had been reviewed or was in the process of review by the Commission on Local Government on or before July 1, 1990, (iii) which had been or was the subject of review by a special court convened under Chapter 30 of this title on or before July 1, 1990, or (iv) which had been or was approved by a special court convened under Chapter 30 of this title on or before July 1, 1990.

8. The provisions of § 15.2-3226 shall apply when a voluntary agreement made under this section includes the annexation of territory by a city or town. No election for members of council shall be held as a result of such annexation unless the city or town increases its population by more than five percent due to the annexation.

1983, c. 523, § 15.1-1167.1; 1985, c. 478; 1986, c. 333; 1988, c. 881; 1990, cc. 62, 326; 1994, c. 293; 1996, cc. 644, 650; 1997, c. 587; 2003, cc. 197, 444, 583; 2006, c. 212.



§ 15.2-3401. Referendum on contracting of debt by counties in voluntary settlement agreements

Before a county, under the terms of a voluntary agreement pursuant to this chapter, contracts a debt pursuant to Article VII, Section 10 (b) of the Constitution of Virginia, the board of supervisors shall, in conformity with Article VII, Section 10 (b) of the Constitution of Virginia, petition the circuit court for the county for an order calling for a special election in the county on the question of contracting such debt.

The question on the ballot shall be as follows, provided that the circuit court in its order calling for the election may substitute alternative language necessary to specify the type of agreement or the particular debt which the county proposes to contract under an agreement:

"Shall (name of county) be authorized to contract a debt by entering into a contract for the payment (describe the debt or payment) to (name of locality to whom payments are to be made) as a part of the proposed voluntary annexation and immunity settlement agreement between the county and (name of other locality)?

[ ] Yes

[ ] No"

The clerk of the county shall cause a notice of the referendum to be published in a newspaper having general circulation in the county once a week for three consecutive weeks, the first such notice of which must be published not more than sixty days prior to the election and shall post a copy of the notice at the door of the county courthouse.

The election shall be held and the results thereof ascertained and certified in accordance with Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2. If a majority of the voters of the county voting in such election approve the contracting of such debt, the county may proceed to adopt, by ordinance, the agreement.

1985, c. 66, § 15.1-1167.2; 1997, c. 587.



§ 15.2-3500. Application of article

The provisions of this article shall be applicable only to the consolidation of like units of local government into a consolidated like unit of local government. As used in this article "like unit" means the consolidation of (i) two or more counties into a consolidated county, (ii) two or more cities into a consolidated city or (iii) two or more towns into a consolidated town.

1997, c. 587.



§ 15.2-3501. Authority to consolidate counties, cities or towns

Any two or more adjoining like units of local government are hereby authorized to consolidate into a single consolidated like unit of local government.

Code 1950, § 15-162; 1962, c. 623, § 15.1-1071; 1997, c. 587.



§ 15.2-3502. Agreement for consolidation

The governing bodies of any two or more adjoining localities desiring to consolidate into a consolidated locality in accordance with this article may enter into an agreement for the consolidation, setting forth in such consolidation agreement:

1. The names of the localities which are proposed to be consolidated;

2. The name of the proposed consolidated locality, which name shall be such as to distinguish it from the name of any other like unit of government in Virginia;

3. The property, real and personal, belonging to each locality and the fair value thereof in current money of the United States;

4. The indebtedness, bonded and otherwise, of each locality;

5. The proposed name and location of the county seat of the consolidated county or the address of the administrative offices of the city or town;

6. If the counties have different forms of county organization and government, the proposed form of county organization and government of the consolidated county, or if the cities or towns are to adopt the charter of one of the cities or towns, the name of the city or town whose charter is adopted; and

7. The other terms of the agreement.

The governing body of each of the localities may appoint an advisory committee composed of three persons to assist in the preparation of such agreement and may pay the members of such advisory committee reasonable compensation, approved by the judge of the circuit court for the locality.

In counties, no consolidation agreement shall become effective unless approved by a referendum. In cities and towns, the consolidation agreement may include a provision requiring approval by referendum.

The original of the consolidation agreement and, if appropriate, a petition on behalf of the several governing bodies asking for a referendum on the question of consolidation shall be filed with the judge or one of the judges of the circuit courts for the localities; there shall be filed with each of the other judges a copy of the consolidation agreement and of the petition.

Code 1950, § 15-163; 1962, c. 623, § 15.1-1072; 1997, c. 587.



§ 15.2-3503. Petition requesting agreement

The voters of any locality whose governing body has not taken the initiative under § 15.2-3502 may require the governing body to do so by filing a petition with the governing body. The petition shall be signed by not less than ten percent of the voters of the locality registered as of January 1 of the year in which the petition is filed, which in no case shall be less than 100 voters, and shall ask the governing body to effect, in accordance with § 15.2-3502, a consolidation agreement with the locality named in the petition and to petition the judge for a referendum on the question. A copy of the petition of the voters shall also be filed with the judge of the circuit court for the locality. If the governing body within six months is unable or for any reason fails to perfect such consolidation agreement, then the judge of the circuit court for the locality shall appoint a committee of five representative citizens of the locality to act for and in lieu of the governing body in perfecting the consolidation agreement and in petitioning for a referendum.

Code 1950, § 15-164; 1962, c. 623, § 15.1-1073; 1997, c. 587.



§ 15.2-3504. Publication of agreement

The governing body of each of the consolidating localities shall cause a copy of the consolidation agreement, or a descriptive summary of the agreement and a reference to the place within the locality where a copy of the agreement may be examined, to be published in each locality with which it is proposed to consolidate at least once a week for four successive weeks in a newspaper having a general circulation therein. A copy of the agreement shall be available for public inspection at the circuit court clerk's office of each of the consolidating localities.

Code 1950, § 15-165; 1962, c. 623, § 15.1-1074; 1997, c. 587.



§ 15.2-3505. Order for election

When the publication of the consolidation agreement in each of the localities is completed, the judge or judges of the circuit courts for the counties and, if appropriate, for the cities or towns shall by order entered of record, in accordance with Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2, require the regular election officers of such localities on the day fixed in the order, which day shall be the same in each of the localities proposing to consolidate, to open a poll and take the sense of the qualified voters therein on the question submitted as hereinafter provided. Certification from the owner, editor or manager of each newspaper publishing the agreement shall be proof of publication.

Code 1950, § 15-166; 1962, c. 623, § 15.1-1075; 1975, c. 517; 1997, c. 587.



§ 15.2-3506. Conduct of election

The election authorized by § 15.2-3505 shall be conducted in accordance with general law. The ballots used shall be printed and shall contain the following:

"Shall ____________________ (here insert names of counties, cities or towns proposing
to consolidate) consolidate pursuant to the consolidation agreement?

[ ] Yes

[ ] No."

Code 1950, § 15-167; 1950, p. 395; 1962, c. 623, § 15.1-1076; 1997, c. 587.



§ 15.2-3507. Result of election

The ballots shall be counted, returns made and canvassed as in other elections and the results certified by the electoral boards to the judge or judges of the circuit courts for the localities. If it appears by the report of the electoral boards that a majority of the voters of each locality proposing to consolidate voting on the question submitted are in favor of the consolidation, the judge or judges shall enter of record such fact and shall notify the Secretary of the Commonwealth of such fact.

Code 1950, § 15-168; 1962, c. 623, § 15.1-1077; 1970, c. 751; 1978, c. 642; 1997, c. 587.



§ 15.2-3508. Election or appointment of county officers

At the next regular November election held at least sixty days after the election at which the consolidation is approved by the voters, all county officers provided for by general law shall be elected for the consolidated county. Their terms shall begin on January 1 next succeeding their election, at which time they shall replace all elective county officers of the consolidated counties whose terms shall terminate on such day. The terms of the new officers shall expire on January 1 next succeeding the regular election of county officers in the Commonwealth.

All appointive county officers shall be appointed by the person, board or authority upon whom the power to appoint such officers in other counties is conferred. The terms of such officers shall commence on January 1 next succeeding the first election of officers for the consolidated county and shall continue, unless otherwise removed, until their successors have been appointed and qualified.

The successors of all such officers whose first election or appointment is herein provided for shall thereafter be elected or appointed at the time, in the manner and for the terms provided by general law.

Code 1950, § 15-169; 1962, c. 623, § 15.1-1078; 1997, c. 587.



§ 15.2-3509. Election or appointment of city or town officers

At the next regular May election held at least sixty days after the adoption of the consolidation ordinance by the governing bodies or, if applicable, the election at which the consolidation is approved by the voters, such officers as are provided for by general or special law shall be elected for the consolidated city or town. Their terms shall begin on July 1 next succeeding their election, at which time they shall replace all elective city or town officers of the consolidated cities or towns whose terms shall terminate on such day. The terms of the new officers shall expire on January 1 for constitutional officers next succeeding the regular election of city constitutional officers in the Commonwealth and July 1 next succeeding the regular election of all other city and town officers.

All appointive city and town officers shall be appointed by the person, board or authority upon whom the power to appoint such officers in other cities and towns is conferred. The terms of such officers shall commence on January 1 next succeeding the first election of officers for the consolidated city or town and shall continue, unless otherwise removed, until their successors have been appointed and qualified.

The successors of all such officers whose first election or appointment is herein provided for shall thereafter be elected or appointed at the time, in the manner and for the terms provided by general or special law.

1997, c. 587.



§ 15.2-3510. General effect of consolidation

Upon the first day of office following the first election of county, city or town officers for the consolidated localities, the several localities shall be thereafter for all purposes treated and considered as one county, city or town, as the case may be, under the name and upon the terms and conditions set forth in the consolidation agreement and in accordance with the provisions of this article. All the rights, privileges and franchises of each of the several localities and all property, real and personal, and all debts due on whatever account, as well as other things in action, belonging to each of such localities shall be deemed as transferred to and vested in the consolidated locality without further act or deed. All property, all rights-of-way and all other interests shall be as effectually the property of the consolidated locality as they were of the several localities prior to their consolidation. The title to real estate, either by deed or otherwise, under the laws of this Commonwealth vested in any of the localities shall not be deemed to revert or be in any way impaired by reason of the consolidation. The rights of creditors and all liens upon the property of any of the localities shall be preserved unimpaired; the respective localities shall be deemed to continue in existence to preserve such rights and liens, and all debts, liabilities and duties of any of the localities shall thenceforth attach to the consolidated locality and be enforced against it to the same extent as if such debts, liabilities and duties had been incurred or contracted by it.

Such consolidated locality shall in all respects, except as otherwise provided herein, be subject to all the obligations and liabilities imposed and shall possess all the rights, powers, and privileges vested by law in other localities.

Code 1950, § 15-170; 1962, c. 623, § 15.1-1079; 1997, c. 587.



§ 15.2-3511. Liabilities

All valid and lawful charges and liabilities existing against a consolidated locality, or which may thereafter arise or accrue against such locality, which, but for such consolidation would be valid, and lawful charges or liabilities against them, or either of them, shall be deemed and taken to be like charges against or liabilities of the consolidated locality and shall accordingly be defrayed and answered to by it to the same extent, and no further than, the several localities would have been bound if no consolidation had taken place. All bonds, contracts and obligations of the localities which exist as legal obligations shall be deemed like obligations of the consolidated locality, and all such obligations as are authorized or required to be issued or entered into shall be issued or entered into by and in the name of such consolidated jurisdictions.

Code 1950, § 15-213; 1962, c. 623, § 15.1-1123; 1997, c. 587.



§ 15.2-3512. Suits and prosecutions

From and after the date when consolidation becomes effective, all indictments and prosecutions for crimes committed or ordinances violated and all suits or causes of action arising within the territory of the consolidated locality may be instituted in the county, city or town with the same force and effect as if consolidation had always been effective.

Suits may be brought and maintained against a consolidated locality in any of the courts of this Commonwealth in the same manner as against any other locality.

Any action or proceeding pending by or against any of the consolidating localities may be prosecuted to judgment as if such consolidation had not taken place, or the consolidated locality may be substituted in its place.

Code 1950, §§ 15-171, 15-216; 1962, c. 623, §§ 15.1-1080, 15.1-1126; 1997, c. 587.



§ 15.2-3513. Magisterial, school and election districts, etc

The magisterial districts in a county, and the school districts, election districts and voting places in the consolidated county, city or town shall continue as in the several counties, cities or towns prior to consolidation, unless and until changed in accordance with law.

Code 1950, § 15-172; 1962, c. 623, § 15.1-1081; 1997, c. 587.



§ 15.2-3514. Courts and judicial circuits

Until changed by law, the same judicial circuits shall continue, though this may result in the consolidated county or city being a part of two or more circuits. All such courts shall, however, be held at the place designated as the seat of the consolidated county or administrative offices of the city, and each such court shall continue to have and exercise the same jurisdiction as it had and exercised before such consolidation. If two or more judges have jurisdiction in any consolidated county or city, they or a majority of them shall exercise the power to appoint officers and fill vacancies as is vested in judges of circuit courts of other counties and cities.

Code 1950, § 15-173; 1962, c. 623, § 15.1-1082; 1997, c. 587.



§ 15.2-3515. Congressional and assembly districts

For the purpose of representation in Congress and in the General Assembly, the existing congressional, senatorial and house districts shall continue until changed in accordance with law.

Code 1950, § 15-174; 1962, c. 623, § 15.1-1083; 1997, c. 587.



§ 15.2-3516. Registration of voters

No new registration shall be necessary in case of consolidation, but all voter registrations of the localities shall be transferred to the proper registration books of the consolidated locality, and new registrations shall be made as provided by law just as if no consolidation had taken place.

Code 1950, § 15-187; 1962, c. 623, § 15.1-1096; 1997, c. 587.



§ 15.2-3517. Existing ordinances

The ordinances in force in the localities at the time of consolidation, insofar as they are not in conflict with the consolidation agreement, shall be continued in force and effect within the limits of the consolidated localities, subject to repeal or amendment by the governing bodies of the consolidated localities; however, in case of a conflict between the ordinances of localities when the charter of one of them has been retained, the ordinances of the one whose charter has been surrendered shall to the extent of such conflict be void and of no effect. Localities may also provide in the consolidation agreement for an alternative procedure for resolving conflicts between ordinances.

Code 1950, § 15-188; 1962, c. 623, § 15.1-1097; 1997, c. 587.



§ 15.2-3518. Determination of rights

If any right, title, interest, claim or case arises out of any consolidation or by reason thereof which is not determinable by reference to the provisions of this article or by the Constitution and other laws of the Commonwealth, the governing body of the consolidated locality may by ordinance provide therefor in a manner conforming to law.

Code 1950, § 15-189; 1962, c. 623, § 15.1-1098; 1997, c. 587.



§ 15.2-3519. Repeal of certain charters

At the session of the General Assembly that follows the elections provided for in either § 15.2-3508 or § 15.2-3509, the governing body of the resulting consolidated county, city or town shall request its delegate or senator in the General Assembly to introduce a bill to repeal all obsolete charters of the local governments that have been consolidated.

1997, c. 587.



§ 15.2-3520. Counties, cities and towns specified; alternative consolidations

By complying with the requirements specified in this article, any one or more counties or cities having a common boundary, or any county and all incorporated towns located entirely therein, may consolidate into a single county or city; however, no consolidation instituted under the provisions of this article shall result in the creation of consolidated cities, unless such proposed consolidation is reviewed by the Commission on Local Government and a special court established pursuant to § 15.2-3522 and they meet the criteria set out in subsection A of § 15.2-3526.

The term "incorporated towns" as used in this article means only those incorporated towns which have held municipal elections in the ten years preceding the date of the filing of a petition for a referendum pursuant to § 15.2-3529.

If two or more like units of local government propose to consolidate into a consolidated like unit of local government, they shall do so in accordance with the provisions of Article 1 of this chapter.

This article applies to the (i) consolidation of unlike units of local governments such as a county and a city joining to form either a county or city; (ii) consolidation of like units of local governments into an unlike unit of local government such as a county and a county joining to form a city; or (iii) other combinations provided for herein.

1979, c. 85, § 15.1-1130.1; 1983, c. 4; 1997, c. 587.



§ 15.2-3521. Proposed consolidated city; notice of motion; service and publication

At least thirty days before instituting a proceeding under the provisions of this article for the creation of a consolidated city, the counties and cities proposing to consolidate shall serve notice on the attorney for the Commonwealth or the attorney for the city or county, and on the chairman of the governing body or mayor of each county and city having a common boundary that they will, on a given day, petition the circuit court for a determination of whether the proposed consolidated city is eligible for city status. The notice served on each official shall include a certified copy of the consolidation agreement. A copy of the notice and the consolidation agreement, or a descriptive summary of the notice and agreement and a reference to the place within the city or town where copies of the notice and agreement may be examined, shall be published at least once a week for four successive weeks in some newspaper or newspapers having general circulation in the localities which are parties to the agreement. The notice and consolidation agreement shall be returned after service to the clerk of the circuit court. Certification of the owner, editor or manager of the newspaper publishing the notice and agreement shall be proof of publication.

1979, c. 85, § 15.1-1130.2; 1986, c. 312; 1997, c. 587.



§ 15.2-3522. Petition; appointment of special court

When a consolidation agreement proposing the creation of a consolidated city in accordance with § 15.2-3529 has been adopted, the original of the consolidation agreement, a petition on behalf of the several governing bodies, signed by the chairman, the mayor and the clerk of each such body, and certificates of publication as provided for in § 15.2-3521 shall be presented to a circuit court having jurisdiction over one or more of the localities. Upon receipt of the consolidation agreement, the petition, and the certificates of publication, the chief judge of the circuit court shall request the Supreme Court to appoint pursuant to Chapter 30 (§ 15.2-3000 et seq.) of this title the special court which shall determine whether the proposed consolidation is eligible for city status.

1979, c. 85, § 15.1-1130.3; 1997, c. 587.



§ 15.2-3523. Parties

In any proceedings instituted under the provisions of this article for the creation of a consolidated city, any voter, person having an interest or property owner of any locality which is a party to the consolidation agreement may by petition become party to the proceedings. Any locality having a common boundary, or other person affected by the proceedings may appear and shall be made party to the case.

1979, c. 85, § 15.1-1130.4; 1997, c. 587.



§ 15.2-3524. Time limit for intervenors

The court shall by order fix a time within which a voter, property owner, other person or political subdivision not served may become a party to proceedings instituted under this article for the creation of a consolidated city and thereafter no such petition shall be received, except for good cause shown. A copy of the order shall be published at least once a week for two successive weeks in a newspaper or newspapers of general circulation in the localities proposing to consolidate and in the counties and cities contiguous thereto.

1979, c. 85, § 15.1-1130.5; 1997, c. 587.



§ 15.2-3525. Pretrial conference; matters considered

The special court shall, prior to hearing any case under this article for the establishment of a consolidated city, direct the attorneys for the parties to appear before it, or, in its discretion, before a single judge for a conference to consider:

1. Simplification of the issues;

2. Amendment of pleadings and filing of additional pleadings;

3. Stipulations as to facts, documents, records, photographs, plans and like matters, which will dispense with formal proof thereof, including:

a. The assessed values and the ratio of assessed values to true values as determined by the State Department of Taxation in the counties, cities and towns proposing to consolidate, including real property, personal property, machinery and tools, merchants' capital and public service corporation assessments for each year of the five years immediately preceding;

b. The school population and school enrollment in the area proposing to consolidate, as shown by the records in the office of the division superintendent of schools; and the cost of education per pupil in average daily membership as shown by the last preceding report of the Superintendent of Public Instruction; and

c. The population and the density of population of the area proposing to consolidate;

4. The method of taking any population census requested by the petitioner;

5. Limitation on the number of expert witnesses, as well as requiring each expert witness who will testify to file a statement of his qualifications;

6. Such other matters as may aid in the disposition of the case.

The court, or the judge as the case may be, shall make an appropriate order which will control the subsequent conduct of the case unless modified before or at the trial or hearing to prevent manifest injustice.

1979, c. 85, § 15.1-1130.7; 1997, c. 587; 2010, cc. 386, 629.



§ 15.2-3526. Hearing and decision by court

A. The court shall order an election to be held as provided in § 15.2-3538 if, after hearing the evidence, it finds that:

1. The proposed consolidation has a minimum population of 20,000 persons and a density of at least 300 persons per square mile, or a minimum population of 50,000 persons and a population density of at least 140 persons per square mile, based on the latest United States census, or on the latest population estimates of the Weldon Cooper Center for Public Service of the University of Virginia, or on a special census conducted under court supervision; however, where the proposed consolidation includes an existing city, the population and density requirements set forth in this subdivision shall not apply;

2. The proposed consolidation has the fiscal capacity to function as an independent city and is able to provide appropriate services; and

3. After a consideration of the best interests of the parties, the interest of the Commonwealth in the compliance with and the promotion of applicable state policies with respect to environmental protection, public planning, education, public transportation, housing and other state service policies declared by the General Assembly, and the interest of the Commonwealth in promoting strong and viable units of government in the area, the proposed consolidation is eligible for city status.

B. The court shall be limited in its decision to granting or denying eligibility for city status and shall have no authority to impose terms or conditions with respect to a proposed consolidation.

C. If a majority of the court is of the opinion that the criteria set out in subsection A herein have not been met, then eligibility for city status shall be denied.

D. The court shall render a written opinion in every case brought under the provisions of this article.

1979, c. 85, § 15.1-1130.8; 1997, c. 587.



§ 15.2-3527. Assistance of state agencies

The court may, in its discretion, direct any appropriate state agency, in addition to the Commission on Local Government, to gather and present evidence, including statistical data and exhibits, for the court, to be subject to the usual rules of evidence. The court shall determine the actual expense of preparing such evidence, and shall tax such expense as costs in the case; the costs shall be paid by the clerk into the general fund of the state treasury and credited to the agency furnishing the evidence.

1979, c. 85, § 15.1-1130.9; 1997, c. 587.



§ 15.2-3528. Appeals

Appeals may be granted by the Supreme Court of Virginia as provided in §§ 15.2-3221 and 15.2-3222, which shall apply mutatis mutandis.

1979, c. 85, § 15.1-1130.10; 1997, c. 587.



§ 15.2-3529. Consolidation agreement generally; advisory committee; filing agreement and referendum petition with court

The board of supervisors or council of the locality desiring to consolidate into a county or city, or any county and all incorporated towns located entirely therein desiring to consolidate into a county or city may enter into a joint agreement for such consolidation, setting forth in such consolidation agreement the following:

1. The names of the localities proposing to consolidate;

2. The name of the county or counties or city into which the localities propose to consolidate; or that the localities agree to conduct a subsequent referendum to be voted on by the people of the consolidated county or city prior to the effective date of the consolidation to select the name for the consolidated county or city. The name chosen shall not be one that has been restricted or prohibited by law;

3. The property, real or personal, belonging to each locality, and the fair value thereof in current money of the United States;

4. The indebtedness, bonded and otherwise, of each locality;

5. The day upon which the consolidation agreement shall become effective, provided that, if an agreement proposes the creation of a consolidated city, the effective date shall be stated in the charter enacted by the General Assembly; and

6. Any other provisions which may be properly embodied in the agreement.

Each governing body may appoint an advisory committee composed of three persons to assist it in the preparation of an agreement, and may pay the members of the advisory committee reasonable compensation, which shall be approved by the circuit court for the locality.

The original of the consolidation agreement, together with a petition on behalf of the several governing bodies, signed by the chairman and the mayor and the clerk of each of the bodies, asking that a referendum on the question of consolidation of the localities, shall be filed with a judge of a circuit court having jurisdiction over any of the localities proposing to consolidate; however, when the consolidation agreement proposes the creation of a consolidated city that includes at least one county, the petition shall ask for proceedings pursuant to §§ 15.2-3521 through 15.2-3528 prior to such referendum. A copy of the agreement shall be filed with the judge of each circuit court having jurisdiction in the localities that are parties to the agreement.

Code 1950, § 15-221; 1956, c. 554; 1962, c. 623, § 15.1-1131; 1968, c. 694; 1975, c. 517; 1979, c. 85; 1997, c. 587.



§ 15.2-3530. Continuation of services of Department of Transportation after consolidation

When a county and city consolidate into a city, or a combination of counties and a city or cities consolidate into a city, or when any county and all of the incorporated towns located entirely therein are consolidated into a city or cities, the Commissioner of Highways shall continue the full services of the Department of Transportation in those areas which were formerly a county or counties in the same manner and to the same extent such services were rendered prior to such consolidation. Funds for the maintenance, construction and reconstruction of streets within the areas formerly a county or counties shall continue to be allocated as if such areas were still in the county or counties, and such city or cities shall not receive funds for maintenance, construction or reconstruction of streets in those areas. In those areas where the Department of Transportation provides the above services, the governing body of such city or cities, as the case may be, shall have control over the streets and highways to the same extent as was formerly vested in the governing body of the county or counties.

Notwithstanding the above, at any time subsequent to the consolidation, when in the opinion of the Commissioner, the consolidated area which was formerly a county or counties or any portion thereof becomes substantially urbanized, the Commissioner may by agreement with the governing body of the city, transfer the streets in any area deemed urbanized to the city for construction, reconstruction and maintenance, and thereafter funds for such streets shall be allocated as otherwise provided by law for city streets.

1968, c. 694, § 15.1-1131.1; 1970, cc. 180, 223; 1979, c. 85; 1991, c. 189; 1997, c. 587.



§ 15.2-3531. Voters' petition requesting consolidation agreement and referendum

The voters of any locality whose governing body has not taken the initiative under § 15.2-3529, may require it to do so by filing a petition with the governing body. The petition shall be signed by not less than fifteen percent of the voters of the locality registered to vote as of January 1 of the year in which the petition is filed, which number in no case shall be less than 100, and shall ask the governing body in accordance with § 15.2-3529 to effect a consolidation agreement with the localities named in the petition and to petition the judge for a referendum on the question. All of the signatures on the petition must have been made within twelve months. A copy of the petition of the voters shall also be filed with the judge of each circuit court having jurisdiction in the county or town or the judge of the circuit court in the city. If the governing body within one year is unable, or for any reason fails, to perfect such consolidation agreement, then the judge of the circuit court having jurisdiction in the county or town or the judge of the circuit court of the city shall appoint a committee of five representative citizens of the locality to act for and in lieu of the governing body in perfecting the consolidation agreement and in petitioning for a referendum.

When a consolidation agreement adopted under the provisions of this section proposes the creation of a consolidated city which will include at least one existing county, the petition shall ask for proceedings pursuant to §§ 15.2-3521 through 15.2-3528 prior to such referendum.

Code 1950, § 15-222; 1962, c. 623, § 15.1-1132; 1968, c. 634; 1975, c. 517; 1979, c. 85; 1981, c. 78; 1988, c. 728; 1997, c. 587.



§ 15.2-3532. Required provisions of consolidation agreement

In addition to the provisions required by § 15.2-3529, any consolidation agreement adopted pursuant to this article shall contain the following provisions:

1. The disposition of all property, real or personal, of any locality affected by the proposed consolidation, including any and all debts due to any such locality;

2. Reimbursement for, or assumption of, a just proportion of any existing debt of any locality proposed to be consolidated by the consolidated county or city;

3. Towns located within any county which proposes to consolidate with another county or city, or combination thereof, into a consolidated city, and not a party to the consolidation agreement, shall continue as townships within the proposed consolidated city;

4. Towns located within any county which proposes to consolidate with another county or city, or combination thereof, into a consolidated county, and not a party to the consolidation agreement, shall continue as towns within the proposed consolidated county.

Code 1950, § 15-222.1; 1962, c. 623, § 15.1-1133; 1979, c. 85; 1997, c. 587.



§ 15.2-3533. Transfer of property and indebtedness

If the proposed consolidation is approved by a majority vote of the voters of each locality proposed to be consolidated, voting in the election hereinafter provided for, then the title to all property shall be vested in, and the indebtedness become a debt of, the respective localities according to the agreement, without any further act or deed.

Code 1950, § 15-222.2; 1962, c. 623, § 15.1-1134; 1997, c. 587.



§ 15.2-3534. Optional provisions of consolidation agreement

Any such consolidation agreement may contain any of the following provisions:

1. In any territory that will be a part of the consolidated city there shall be no increase in assessments, except for permanent improvements made after the consolidation, for a period not exceeding five years.

2. The rate of tax on real property in any such territory shall be lower than in other territory of the consolidated unit for a period of five years, provided that any difference between such rates of taxation shall bear a reasonable relationship to differences in nonrevenue-producing governmental services giving land urban character which are furnished in such territories.

3. In any area specified in such agreement, for the purpose of repaying existing indebtedness chargeable to such area prior to consolidation, there may be levied a special tax on real property for a period not exceeding twenty years, which may be different from and in addition to the general tax rate throughout the entire consolidated county or counties, city or cities, or tier-city, as the case may be.

4. Geographical subdivisions of the consolidated city, to be known as boroughs, may be established, which may be the same as the existing (i) cities, (ii) counties, or (iii) portions of such counties, which are included in the consolidated city, and may be the same as the temporary special debt districts referred to in subdivision 3 of this section; the names of such boroughs shall be set forth in the consolidation agreement.

5. Geographical subdivisions of the consolidated county or counties, to be known as shires, may be established, which shall be the same as and bear the names of the existing counties, towns, communities, or portions of counties, which are included in the consolidated county or counties, and may be the same as the temporary special debt districts referred to in subdivision 3 of this section.

6. In the event of consolidation of such counties and cities into a single county, there may be established geographical subdivisions of such county, to be known as shires, which shall be the same as and bear the names of the existing cities and counties.

7. In the event of consolidation of such counties and cities into a single county incorporating a tier-city therein, there shall be established geographical and political subdivisions of such county, to be known as "tier-cities"; such tier-cities shall apply for and may receive a charter from the General Assembly in the same manner as may any municipality and when issued shall thereafter qualify in general law, mutatis mutandis, as a town with respect to its rights, powers and obligations, and shall have such other rights, powers and obligations as may be given it by law, general or special.

8. In the event of the establishment of such shires or boroughs, it shall be the duty of the Commissioner of Highways and the Director of the Department of Historic Resources to have suitable monuments or markers erected indicating the limits of such geographical subdivisions and setting forth the history of each.

9. a. In the event of establishment of a consolidated city, there shall be a new election of officers therefor whose election and qualification shall terminate the terms of office of their predecessors; provision may be made for the exclusion from such new election of such elective officers as is deemed desirable.

b. In the event of the establishment of a consolidated city, the constitutional officers of the consolidating jurisdictions may continue in office at not less than their salaries in effect at the effective date of consolidation; the selection of each constitutional officer for the consolidated city shall be made by agreement between those persons holding such respective offices, and the other or others, as the case may be, shall become assistants or chief deputies, upon filing of a certification of such agreement in a circuit court and approval by the court; in the event no agreement is reached or no certification is filed on or before a date stated in the consolidation agreement, the circuit court shall designate one officer as principal and the other or others, as the case may be, as assistants or chief deputies; and in the event of a vacancy in the office of assistant or chief deputy thereby created during such term, the position shall be abolished. Each such officer shall continue in office, whether as the principal officer or as chief deputy or assistant, until January 1 following the next regularly scheduled election pursuant to § 24.2-217, whether or not the term to which such officer was elected may have expired prior to that date. When the effective date of the consolidation plan is the same as the end of the term of one or more existing constitutional officers for the consolidating jurisdictions, an election shall be held to elect such constitutional officers for the consolidating jurisdictions for a new term to begin on the effective date of consolidation. Such newly elected officers may or may not become the principal constitutional officers of the consolidated city under this provision.

c. In the event of the establishment of a consolidated city, the persons holding office as the superintendents of the school divisions within the consolidating jurisdictions may continue in office at no less than their salaries in effect at the effective date of consolidation, for the terms to which they were appointed; the consolidated city school board shall designate one of such persons as division superintendent and the other as associate superintendent; in the event no designation is made on or before a date stated in the consolidation agreement, the designation shall be made by the circuit court for the consolidated city; and in the event of a vacancy in the position of superintendent or associate superintendent during the term to which appointed, the remaining incumbent shall be the superintendent and the position of associate superintendent shall be abolished.

10. In the event of the establishment of a consolidated city, the tax rate on all property of the same class within the city shall be uniform. However, the council shall have power to levy a higher tax in such areas of the city which desire additional or more complete services of government than are desired in the city as a whole, and, in such case, the proceeds therefrom shall be so segregated as to enable the same to be expended in the areas in which raised; such higher tax rate shall not be levied for school, police or general government services but only for those services which prior to consolidation were not offered in the whole of all of the consolidated localities.

11. The agreement, when proposing the creation of a consolidated city, may incorporate in a proposed charter, subject to the subsequent approval of the General Assembly, any provisions of any charter heretofore granted by the General Assembly for any of the localities proposing to consolidate. It is the intention of this subsection to permit the drafting by the governing bodies, or the committees acting for and in lieu of the governing bodies under § 15.2-3531, of a charter to be adopted as a part of the consolidation agreement for the proposed consolidated city. In such charter the name of the consolidated city, if agreed upon, shall be inserted in lieu of the name of the city which may be specified in the original charters from which the provisions are taken, or if the name of the consolidated city is left to subsequent referendum, then the phrase "the consolidated city" shall be substituted. Any such charter shall be published as provided in § 15.2-3537 as a part of the consolidation agreement.

Any agreement between any localities to form a consolidated city when adopted and approved as provided herein, together with the charter, shall be the form of the consolidated city. The governing body of the consolidated city shall have the power to make amendments to the consolidation agreement not contrary to general law. No such amendments shall become effective until such amendments have been approved by the General Assembly in accordance with the procedures established by Chapter 2 (§ 15.2-200 et seq.).

12. Any agreement between any localities to form a consolidated county may likewise incorporate provisions of any charter of any such localities proposing to consolidate and also may include the provisions of any of the optional forms of county government set forth in this title. In any form of government approved by the voters hereunder, irrespective of any other provisions of law, the initial membership of the governing body shall be as set forth in such consolidation agreement. Such agreement when adopted and approved as provided herein shall be the form of the consolidated county, and the provisions of the first paragraph of subdivision 11 above shall be applicable, mutatis mutandis. The governing body of the consolidated county shall have the power to make amendments to the consolidation agreement not contrary to general law. No such amendments, excluding membership of the governing body, shall become effective until such amendments have been approved by the General Assembly in accordance with the procedures established by Chapter 2 (§ 15.2-200 et seq.).

13. In any consolidation by a county and all the towns therein into a consolidated county, or in any consolidation of a county and a city into a consolidated county, the area of any of such town or towns, city or cities may be designated as a special service district, and the delivery of water, sewer and similar type services may be continued. The consolidated county shall have the same powers, rights and duties with respect to the public rights-of-way, streets and alleys within such district and receive State Highway Fund allocations as did such town or towns, city or cities prior to consolidation. The roads in the area formerly located solely within the county shall continue to be maintained as they were prior to the consolidation, and this subdivision shall not be construed to authorize any allocation from highway funds not previously authorized. The boundaries of such special service district or districts may be altered from time to time by ordinance of the governing body duly adopted after public hearing.

14. Any consolidation agreement may provide for offering to the voters the option of adopting a city or county form of government as well as the option between forms of county governments.

15. The agreement between a county and the incorporated towns located entirely therein consolidated pursuant to this article may contain provisions for the establishment of special service tax districts wherein a tax may be levied on all classes of property within those shires, where, upon the effective date of the consolidation agreement, there exists, or the consolidation agreement provides for, additional or more complete governmental services than the level of services which are being provided or will, under the agreement, be provided in other shires, or in the consolidated county as a whole. Additional or more complete governmental services include, but are not limited to, water supply, sewerage, garbage removal and disposal, heat, lighting, streets, sidewalks and storm drains, fire-fighting equipment and services, and additional law-enforcement services but shall not include separate police forces, additional schools or other basic governmental services to which all citizens are entitled. Any additional revenue produced from any such tax shall be segregated into a separate fund and expended by such consolidated county solely in the shire or special service tax district wherein such additional tax is assessed. The consolidation agreement shall establish the initial boundary lines of the shires and the tax rates within each shire. Future adjustments in the boundaries of the shires or special service tax districts shall be made in accordance with § 15.2-2401, which shall apply to the consolidated county as it does to the consolidated cities described therein. The governing body of the consolidated county shall have the same power as the city council referred to in such section. Such governing body also shall have the power to tax all sources of revenue which the previous county or incorporated towns therein had prior to such consolidation.

16. In the event of consolidation of a county and a city into a single county incorporating a tier-city therein, any rights provided to counties, cities and towns in Chapters 32 (§ 15.2-3200 et seq.), 33 (§ 15.2-3300 et seq.), 36 (§ 15.2-3600 et seq.), 38 (§ 15.2-3800 et seq.), and 39 (§ 15.2-3900 et seq.) may be modified or waived in whole or in part, as set forth in the consolidation agreement, provided that the modification or waiver does not conflict with the Constitution of Virginia and provided that such provision in the consolidation agreement is approved pursuant to the provisions of Chapter 34 (§ 15.2-3400 et seq.) prior to the effective date of consolidation.

17. The agreement may provide for a subsequent referendum of the voters of all or part of one or more of the consolidating localities to be held after a favorable referendum on the initial question of consolidating. This subsequent referendum shall take the sense of the voters of an area or areas of the consolidating localities, as determined in the discretion of the governing bodies of the consolidating localities, on the question of dividing that area or portion from the newly consolidated locality and consolidating that area or portion with an adjoining locality not a part of the newly consolidated locality. The terms and conditions of this division and consolidation may be included in the agreement or may be determined by the Commission on Local Government if the affected localities are unable to agree. The nonagreeing locality shall have the right to reject the recommendations of the Commission, and not accept such area or portion.

18. In the event of consolidation of counties and cities into a single city which completely surrounds another city, the agreement may provide for the subsequent unilateral consolidation of the surrounded city into the consolidated city at any time. The agreement shall provide that a referendum take the sense of the voters of the surrounded city on the question of whether the surrounded city and the surrounding consolidated city shall consolidate.

19. In the event of consolidation of such counties and cities into a single city which completely surrounds another city, the agreement may provide for the subsequent unilateral consolidation and conversion of the surrounded city to a township within the surrounding consolidated city at any time. The agreement shall provide that a referendum take the sense of the voters of the surrounded city on the question of whether such city shall convert to a township. The township may, in the discretion of its council, continue to be called a city and may formally be referred to as ____________________ city, a Virginia township. Such township shall have no right to become an independent city, nor to annex or exercise any extraterritorial jurisdiction within the consolidated city but otherwise shall have the rights, powers and immunities granted towns. The consolidated city's legal relationship with such township shall be governed by the same laws that govern county-town relationships, except as modified herein.

Code 1950, § 15-222.3; 1950, p. 1607; 1956, c. 554; 1962, c. 623, § 15.1-1135; 1971, Ex. Sess., c. 36; 1975, c. 214; 1979, c. 85; 1983, c. 4; 1984, c. 695; 1986, c. 312; 1989, c. 656; 1990, c. 424; 1991, c. 189; 1995, c. 728; 1997, c. 587.



§ 15.2-3535. Advertising of charter

The governing bodies, or a committee acting for and in lieu of the governing body under § 15.2-3531, may draft a charter for a consolidated city or a tier-city to be adopted as a part of the consolidation agreement. The advertising of the consolidation agreement as provided in § 15.2-3537 shall include a statement that a copy of the text of the charter is on file in the clerks' offices of the circuit courts of the consolidating localities and is open to public inspection.

1984, c. 695, § 15.1-1135.1; 1986, c. 312; 1997, c. 587.



§ 15.2-3536. Charter for consolidated city

If a proposed charter for a consolidated city has been approved by the General Assembly for adoption in any area in which a consolidation of localities is proposed to be effected in accordance with the provisions of this article, then in any subsequent proceedings under the provisions of this article, such charter may be used as the basis for a new consolidation agreement, or upon petition of ten percent of the registered voters of any county and city as of January 1 of the year in which the petition is filed subject to the provisions of this article, such proposed charter may be submitted to the voters of such counties and cities for adoption as the charter of the consolidated city and shall in all respects fulfill the requirements of the consolidation agreement provided for in this article.

Code 1950, § 15-222.4; 1950, p. 1609; 1952, c. 267; 1962, c. 623, § 15.1-1136; 1997, c. 587.



§ 15.2-3537. Publication of consolidation agreement

Each locality which is a party to a consolidation agreement shall cause a copy of the consolidation agreement, or a descriptive summary of the agreement and a reference to the place in the locality where a copy of the agreement may be examined, to be published in its locality at least once a week for four successive weeks in a newspaper having a general circulation in the locality.

Code 1950, § 15-223; 1962, c. 623, § 15.1-1137; 1997, c. 587.



§ 15.2-3538. Order for election

When publication of the consolidation agreement or descriptive summary in each of the localities is completed or, in the case of a proposed consolidated new city, when the court has entered an appropriate order under the provisions of subsection A of § 15.2-3526, the respective chief judges of the circuit courts for the counties and for the cities, shall, by order entered of record in each county and city, require the regular election officers of the locality on the day fixed in the order, issued in accordance with Article 5 (§ 24.2-681 et seq.) of Chapter 6 of Title 24.2, which date shall be the same in each of the localities proposing to consolidate, to open a poll and take the sense of the voters of each locality on the question submitted as hereinafter provided. Certification from the owner, editor or manager of each newspaper publishing the agreement or descriptive summary shall be proof of publication.

Code 1950, § 15-224; 1950, p. 1608; 1956, c. 554; 1962, c. 623, § 15.1-1138; 1975, c. 517; 1979, c. 85; 1986, c. 312; 1997, c. 587.



§ 15.2-3539. Conduct of election

The regular election officers, at the time designated in the order authorizing the vote, shall open the polls at the various voting places in their respective localities and conduct the election in such manner as is provided by general law for other elections insofar as the same is applicable. The ballots for each county, including the towns therein, and for each city shall be prepared by the electoral boards thereof and distributed to the various election precincts thereof as provided by law. The ballots used shall be printed and shall contain the following:

"Shall ........… (here insert the names of localities proposing to
consolidate) consolidate?

[] Yes

[] No"

In the case of a consolidation agreement offering to the voters the option of choosing between two forms of government, the ballots used shall also contain the following:

"What form of consolidated government shall be adopted?

(Vote for one only)

[] City charter, or

[] County form"

If the option is between other forms of county government, then the ballots shall be printed accordingly.

Code 1950, § 15-225; 1962, c. 623, § 15.1-1139; 1975, c. 214; 1997, c. 587.



§ 15.2-3540. Result of elections; determination of form of government

The ballots shall be counted and returns made and canvassed as in other elections, and the results certified by the electoral board to each of the judges of the circuit courts having jurisdiction in the localities proposing to be consolidated. If it appears by the report that a majority of the voters of each locality voting on the question submitted are in favor of the consolidation provided that no separate vote on the question shall be required in towns within a county when such county proposes to consolidate in its entirety with a county or city having a common boundary, the judge or judges shall enter such fact of record in each such county and city and shall notify the Secretary of the Commonwealth. Upon the day prescribed in the order for the consolidation agreement to become effective, the localities shall be consolidated into a city or into a city and one or more counties or into a single county as proposed in the consolidation agreement.

If the election offers to the voters a choice between forms of government, the question shall be determined by a majority of all the voters voting in such election and reported accordingly.

Code 1950, § 15-226; 1962, c. 623, § 15.1-1140; 1970, c. 751; 1975, c. 214; 1978, c. 642; 1979, c. 85; 1997, c. 587.



§ 15.2-3541. General effect of consolidation; officers

Upon the effective date of consolidation, the localities so consolidated, other than the consolidated county or city or town, and other than townships as provided by § 15.2-3548, shall terminate, as shall the terms of office and the rights, powers, duties and compensation of the officers, agents and employees of each such county, city or town. When such agreement provides for consolidation of the area into a county or city, or when such agreement provides for consolidation of the area into a county in which a tier-city will exist, then the judge or judges of the court or courts having jurisdiction within the area comprised by the consolidated county or city shall order an election to be held not less than thirty nor more than 185 days after the date upon which the referendum provided for in §§ 15.2-3538, 15.2-3539 and 15.2-3540 was held, but at least thirty days before the effective date of such consolidation agreement, at which election officers for the new consolidated county or city, or for the new consolidated county and tier-city shall be elected.

The officers so elected shall take office upon the effective date of consolidation and shall serve until their successors have been elected, qualified and taken office. Their successors shall be elected at the next regular election time for such officers as provided for by general law.

No election required by this section or by § 15.2-3538 shall be held on the day of a primary election nor within the sixty days prior to a general or primary election. Should the final day by which either such election must be held fall within the sixty days prior to a general election, the required election must be held on the same day as the general election. Should such final day fall within the sixty days prior to a primary election, the required election must be held not less than thirty nor more than forty-five days after the primary election.

Code 1950, § 15-227; 1962, c. 623, § 15.1-1141; 1979, c. 85; 1984, c. 695; 1997, c. 587.



§ 15.2-3542. Governing body to be elected and take office before effective date of consolidation in certain cases; powers

A. Notwithstanding the provisions of § 15.2-3541 or any other statutory provision, in any consolidation which results in the formation of a consolidated county with a tier-city therein, the consolidation agreement may provide as follows:

1. The special election provided in § 15.2-3541 may apply solely to election of members of boards of supervisors and members of tier-city councils, with all other elected officers being elected at the general election next preceding the effective date of consolidation.

2. Members of the governing bodies elected at such special elections may assume office immediately upon qualification, and no later than thirty days following the date upon which the special election was held, as provided in § 24.2-201, and shall hold office prior to the effective date of consolidation, only for such of the following limited purposes as may be provided by the consolidation agreement:

a. Organization of itself and election of one of its members as chairman of the board of supervisors or as mayor, as the case may be.

b. Preparation and approval of budgets applicable to the respective newly formed governmental entities, for the fiscal year or partial fiscal year beginning with the effective date of consolidation.

c. Adoption of ordinances required or permitted by the consolidation agreement, to be effective upon the date of consolidation.

d. Hiring by the newly elected tier-city council of a tier-city manager, tier-city attorney and clerk of council.

e. Hiring by the newly elected board of supervisors of its chief administrative officer, county attorney, and clerk of board.

f. Negotiation, preparation and approval of leases, servicing agreements, and other documents required by the consolidation agreement, or otherwise deemed advisable.

B. Prior to the effective date of consolidation, provision shall be made for funding the activities described in subdivision 2 of subsection A.

C. Upon the effective date of consolidation, all elected officers who have taken the oath of office shall assume full powers, duties, rights and responsibilities of their respective offices.

D. Any member of a governing body of a consolidating locality may be elected to public office, for which he or she is otherwise qualified, in a governing body of a new governmental entity formed by consolidation. For the limited time period and limited purposes specified in subdivision 2 of subsection A, such officers may hold both offices at the same time.

1984, c. 695, § 15.1-1141.1; 1997, c. 587.



§ 15.2-3543. Electoral board, general registrar and officers of election

A. If any county and all incorporated towns located therein consolidate into a county or city, the members of the electoral board, general registrar and officers of election of the consolidating county or city shall continue to serve as like officers of the consolidated county or city until the expiration of the terms to which they were appointed.

B. If one or more counties or cities consolidate into a single county or city, the provisions set forth in this subsection shall apply as follows:

1. Electoral Board. -- The terms of the electoral board members of the consolidating localities shall expire on the effective date of consolidation. The judges of the circuit courts of the consolidating localities, no later than thirty days prior to the effective date of consolidation, shall appoint pursuant to § 24.2-106 for the consolidated county or city an electoral board of three members who shall qualify and take office on the day following the effective date of consolidation. The term of the first member so appointed shall expire at midnight on the last day of February in the year following the year in which he takes office; the term of the second member appointed shall expire one year later; and the term of the third member shall expire two years later. At a meeting to be held on the day its members take office, the electoral board for the consolidated county or city shall (i) designate one of the general registrars of the consolidating jurisdictions to serve as the general registrar of the consolidated county or city until midnight on March 31 following the effective date of consolidation and (ii) appoint pursuant to §§ 24.2-109 and 24.2-115 the officers of election for the consolidated county or city. At a meeting to be held in the first week of March following the effective date of consolidation, such electoral board shall appoint pursuant to §§ 24.2-109 and 24.2-110 a general registrar for the consolidated county or city who shall qualify and take office on April 1 following the effective date of consolidation and serve for the remainder of the term set forth in § 24.2-110.

2. General Registrar. -- The general registrars of the consolidating jurisdictions shall continue in office, with one of them designated the general registrar for the consolidated county or city as hereinabove provided, until midnight on March 31 following the effective date of consolidation during which time they shall compile, on the schedule and in the manner prescribed by the State Board of Elections, the registration records for the consolidated county or city. The governing body of the consolidated county or city shall pay the salary of each such general registrar in the amount authorized by the State Board of Elections and shall be reimbursed for such compensation from the state treasury.

3. Officers of Election. -- The terms of the officers of election of the consolidating jurisdictions shall expire on the effective date of consolidation.

1986, c. 312, § 15.1-1141.2; 1997, c. 587.



§ 15.2-3544. Effect on pending suits

Any action or proceeding pending by or against any of the consolidated localities may be perfected to judgment as if such consolidation had not taken place, or the consolidated locality, if any, may be substituted.

Code 1950, § 15-228; 1962, c. 623, § 15.1-1142; 1997, c. 587.



§ 15.2-3545. Effect on assembly districts

For the purpose of representation of the consolidated localities in the General Assembly, the existing senatorial and house districts shall continue until changed in accordance with law.

Code 1950, § 15-229; 1958, c. 332; 1962, c. 623, § 15.1-1143; 1997, c. 587.



§ 15.2-3546. Effect on jurisdiction of courts

Unless and until changed by general law, the jurisdiction and authority of the circuit courts having jurisdiction within any area covered by the consolidation agreement shall remain as provided for in general law as if no consolidation had occurred.

Code 1950, § 15-230; 1956, c. 554; 1958, c. 101; 1962, c. 623, § 15.1-1144; 1997, c. 587.



§ 15.2-3547. Consolidation of entire county requires no action of town council

An entire county may be consolidated with any county or city having a common boundary in accordance with the foregoing provisions of this article without the necessity of any action concerning the consolidation being taken by the council of any town situated in such county and without the necessity of a separate referendum in any such town on the question of the consolidation.

Code 1950, § 15-231; 1962, c. 623, § 15.1-1145; 1979, c. 85; 1997, c. 587.



§ 15.2-3548. Effect on town charter

A. Notwithstanding any other provision of this article, any town located within or partially within a county proposing to consolidate with another county or city, or combination thereof, into a consolidated county and which is not a party to the consolidation agreement, shall continue as a town in the consolidated county.

B. Notwithstanding any other provision of this article, in the event a proposed consolidation of a county with another county or city into a consolidated city is approved by the voters as provided in § 15.2-3540, any town located within or partially within a county and not a party to the consolidation agreement shall continue as a township. The charter of such town shall become the charter of the township. Such townships established pursuant to this subsection shall continue to exercise such powers and elect such officers as the township charter may authorize and shall exercise such other powers as towns exercise under general law. However, no township shall exercise the powers granted towns by Chapter 38 (§ 15.2-3800 et seq.) or by Article 1 (§ 15.2-3200 et seq.) of Chapter 32, or any extraterritorial authority granted towns by Chapter 22 (§ 15.2-2200 et seq.), except that a township created as a result of a consolidation of a city and county subsequent to July 1, 2011, may institute proceedings for annexation pursuant to Article 1 (§ 15.2-3200 et seq.) of Chapter 32 if the consolidation agreement permits a township to exercise such authority. The consolidated city shall exercise such powers in the township as were exercised by the county in the town prior to consolidation. Townships shall receive from the Commonwealth financial assistance in the same manner and to the same extent as is provided towns. A township may transfer all or part of the revenues it receives, the services it performs, its facilities, other assets, and debts to the consolidated city by agreement of the governing bodies.

1979, c. 85, § 15.1-1146.1; 1997, c. 587; 2011, cc. 337, 349.



§ 15.2-3549. Powers of a tier-city

Notwithstanding any other provisions of this article, any city located entirely within the boundary of any county proposing to consolidate with such county, and which becomes a tier-city shall have, mutatis mutandis, all the powers, duties and responsibilities of a town together with such additional powers as may be granted it by law, general or special. The appropriate provisions of the charter for such city may be made a part of the consolidation agreement and in that event shall become the charter of such tier-city, subject to the subsequent approval of the General Assembly. Such tier-city established pursuant to this section shall continue to exercise such powers and elect such officers as the tier-city charter may authorize and such other powers as tier-cities or towns exercise under general law. Except for those powers reserved to the tier-city in the consolidation agreement, the consolidated county shall exercise such powers in the tier-city as are exercised by counties in towns. Tier-cities shall receive from the Commonwealth financial assistance in the same manner and to the same extent as is provided towns. A tier-city may transfer all or part of the revenues it receives, the services it performs, its facilities, or other assets to the county by agreement of the governing bodies. The governing bodies may provide by agreement for the assumption of all or part of the tier-city's debt by the consolidated county. The tier-city boundaries within the county may be established initially as agreed to and provided for in the consolidation agreement.

1984, c. 695, § 15.1-1146.1:1; 1997, c. 587.



§ 15.2-3550. Effect of consolidation into single county; exceptions for tier-city

If the consolidation agreement provides for the consolidation of counties, cities and towns or any of them into a single county, and such agreement is approved by a majority of the voters voting in the election provided for in this article, then the existence of such localities as governmental entities of the Commonwealth shall cease, except as to towns continued under the provisions of § 15.2-3548. The governmental powers and functions of the consolidated governmental entities shall be transferred to the county therein provided for, except as herein otherwise set forth. The streets of the former cities and towns shall become and remain a part of the primary state highway system unless otherwise provided in the consolidation agreement. All property, real and personal, of each such county, city or town shall be transferred to and vested in such consolidated county, except as may be otherwise provided for in the consolidation agreement providing for the establishment of a tier-city. All suits or actions or causes of action pending by or against any such county, city or town shall continue to exist and may be brought or continued by or against such consolidated county, except as may be otherwise provided for in the consolidation agreement providing for the establishment of a tier-city.

Code 1950, § 15-231.2; 1962, c. 623, § 15.1-1147; 1975, c. 214; 1979, c. 85; 1984, c. 695; 1997, c. 587.



§ 15.2-3600. Petition for incorporation of community; appointment of special court

A petition signed by 100 voters of any community may be presented to the circuit court for the county in which such community, or the greater part thereof, is situated, requesting that the community be incorporated as a town. A plat showing the boundaries of the community shall be attached to the petition. The circuit court with which the petition is filed shall notify the Supreme Court, which shall appoint a special court to hear the case as prescribed by Chapter 30 (§ 15.2-3000 et seq.) of this title. The plat shall be prepared by a registered surveyor in a form suitable for recording in the clerk's office of the circuit court. A copy of the petition shall be served upon the county attorney or, if there is no county attorney, the attorney for the Commonwealth, and each member of the governing body of the county or counties wherein the area sought to be incorporated lies. The governing body at its option may become a party to the proceeding. The petition shall be accompanied by proof that:

1. The petition has been available for public inspection in the office of the clerk of the circuit court; and

2. The following have been published once a week for four successive weeks in a newspaper having general circulation in the county:

a. Notice of the time and place the petition would be presented; and

b. The text of the petition in full; or

c. A descriptive summary of the petition and notice that the petition may be inspected at the circuit court clerk's office.

Code 1950, § 15-66; 1962, c. 623, § 15.1-966; 1964, c. 467; 1975, c. 629; 1976, c. 586; 1979, c. 85; 1980, c. 45; 1997, c. 587.



§ 15.2-3601. Hearing before Commission on Local Government; notice; parties; finding of Commission

Upon request of the special court, the Commission on Local Government shall conduct a hearing to determine whether the criteria in § 15.2-3602 have been satisfied. The hearing shall be set no less than thirty days after receipt of the petition by the Commission. All interested parties may present evidence before the Commission, and any county in which is located the area proposed for incorporation shall be made parties to the Commission's hearing.

1979, c. 85, § 15.1-966.1; 1980, c. 170; 1997, c. 587.



§ 15.2-3602. Proof required and order for incorporation

A. The special court shall order that the proposed town be incorporated upon proof that:

1. It will be in the interest of the inhabitants within the proposed town;

2. The prayer of the petition is reasonable;

3. The general good of the community will be promoted;

4. The number of inhabitants of the proposed town exceeds 1,000;

5. The area of land designated to be embraced within the town is not excessive;

6. The population density of the county in which such community is located does not exceed 200 persons per square mile according to the last preceding United States census, or other census directed by the court; and

7. The services required by the community cannot be provided by the establishment of a sanitary district, or under other arrangements provided by law, or through extension of existing services provided by the county in which the community is located.

B. The order shall recite the substance of the petition and the due publication thereof, and that the requirements of subsection A have been met. The order shall (i) be entered upon the court's common-law order book, (ii) decree that the community is incorporated as a town by the name of "The Town of ____________________ (naming it)," and (iii) designate the metes and bounds of the town or incorporate by reference the recorded plat. Thereafter the inhabitants within such bounds shall be a body politic and corporate, with all the powers, privileges and duties conferred upon and appertaining to towns under the general law. However, such town shall perform no municipal services or contract any debt until its governing body is elected, qualifies and takes office. A copy of the order shall be certified by the court to the Secretary of the Commonwealth, who shall certify it to all proper officers of the Commonwealth. No town created under this section subsequent to January 1, 1972, and no city formed from such town shall consolidate with any county or portion thereof under the provisions of Article 2 (§ 15.2-3520 et seq.) of Chapter 35 of this title.

Code 1950, § 15-67; 1950, p. 443; 1956, c. 217; 1962, c. 623, § 15.1-967; 1964, c. 467; 1972, c. 863; 1979, c. 85; 1980, c. 45; 1997, c. 587.



§ 15.2-3603. Request for charter

At the session of the General Assembly following its incorporation, the town shall request the General Assembly to grant it a charter.

No judge shall grant a town a charter. Until a town is granted a charter by the General Assembly, the town's affairs shall be conducted exclusively under the provisions of general law.

1980, c. 45, § 15.1-967.2; 1997, c. 587.



§ 15.2-3604. How first election ordered and held

An order incorporating a town under this chapter shall order the first election of town officers and shall designate the time and place where the election shall be held in the town. The election shall be at least 90 days from the date of the order and not within 120 days of a general election. The electoral board of the county within which the town, or the greater part thereof, is situated shall, not less than 90 days before the election, determine the qualified voters within the town, and the general registrar for the county shall provide the appropriate notice, in accordance with § 24.2-114. At any time the books are not closed pursuant to § 24.2-416, any person residing in the town who has not registered shall be entitled to register and vote in the town if he would have been entitled to register and vote in the county. Five members of council shall be elected and shall serve until their successors, elected pursuant to charter provisions, qualify and take office. The officers of election shall comply with the requirements of Title 24.2. If, for any cause no election is held on the day fixed in the order, the court may, by an order entered in its common-law order book, fix another day for the election, which shall be held as required by this section.

Code 1950, § 15-69; 1962, c. 623, § 15.1-969; 1980, c. 45; 1997, c. 587; 2003, c. 1015.



§ 15.2-3605. How appeals granted and heard

An appeal may be granted by the Supreme Court or any justice thereof. Court costs shall be awarded as the Supreme Court determines. The costs in the Supreme Court shall be awarded to the party substantially prevailing.

Code 1950, § 15-71; 1962, c. 623, § 15.1-971; 1979, c. 85; 1997, c. 587.



§ 15.2-3700. Towns may annul charters

A town may annul its charter in accordance with the provisions of this chapter.

1992, c. 453, § 15.1-965.28; 1997, c. 587.



§ 15.2-3701. Agreement required

Before initiating proceedings pursuant to this chapter, a town council shall enter into an agreement with the board of supervisors of the county or counties within which the town is located. The agreement shall provide for the transfer to the county or counties of all of the revenues the town receives, the services it performs, its facilities, including real and personal property, and other assets, including all debts due to the town, and for the assumption by the county or counties of all of the town's indebtedness, bonded and otherwise.

The agreement required by this section may be an agreement between the governing body of the town and the governing bodies of two or more counties or cities, in one or more of which the town is located, which are parties to a consolidation agreement under Chapter 35 (§ 15.2-3500 et seq.) of this title and may provide that the agreement shall be binding on the consolidated jurisdiction upon the effective date of consolidation.

1992, c. 453, § 15.1-965.29; 1997, c. 587.



§ 15.2-3702. Ordinance required

After the agreement required by § 15.2-3701 has been reached, the town council may, by ordinance passed by a recorded majority vote of all the members thereof, petition the circuit court for the county or counties in which the town is located for an order requiring a referendum on the question of whether the town charter shall be annulled and repealed.

1992, c. 453, § 15.1-965.30; 1997, c. 587.



§ 15.2-3703. Notice of motion; service and publication; docketing

Upon adoption of the ordinance required by § 15.2-3702, the town shall serve notice on the attorney for the Commonwealth, or on the county attorney, if there is one, and on the chairman of the governing body of the county or counties in which the town is located that it will, on a given day, not less than thirty days thereafter, move the circuit court for an order as provided by § 15.2-3702. A copy of the notice and ordinance, or a descriptive summary of the notice and ordinance and a reference to the place within the town where copies of the notice and ordinance may be examined, shall be published at least once a week for four successive weeks in a newspaper having general circulation in the town. The proof of service or certificate of service of the notice and ordinance shall be returned after service to the clerk of the circuit court. When the publication of the notice and ordinance is completed, the case shall be docketed for entry of the referendum order. Certification of the owner, editor or manager of the newspaper publishing the notice and ordinance shall be proof of publication.

1992, c. 453, § 15.1-965.31; 1997, c. 587.



§ 15.2-3704. Order for election; conduct of election

When publication of the notice and ordinance is completed, the circuit court shall by order issued in accordance with § 24.2-684 require the regular election officers of the county or counties in which the town is located to open the polls on the day fixed in the order and take the sense of the qualified voters of the town on the question submitted as provided in this section. The regular election officers, at the time designated in the order, shall open the polls at the various voting places in the town and conduct the election in the manner provided by general law for other elections. The ballots used shall be printed and shall contain the following:

"Shall the charter for the Town of ____________________ be annulled and repealed?

[ ] Yes

[ ] No."

1992, c. 453, §§ 15.1-965.32, 15.1-965.33; 1997, c. 587.



§ 15.2-3705. Results of election

The ballots shall be counted and returns made and canvassed as in other elections and the results certified by the secretary of the electoral board to the judge of the circuit court. If the report of the secretary of the electoral board shows that a majority of the qualified voters of the town voting on the question submitted are in favor of the annulment, the judge shall enter such fact of record and shall notify the Secretary of the Commonwealth, and the annulment shall be effective on January 1 of the year following the year in which the order entering such fact of record is issued or, in the discretion of the court, on the second January 1 following the year in which issued. However, the court, upon joint petition of the governing bodies of the town and county or counties in which the town is located, may order the annulment effective on any other date or dates.

1992, c. 453, § 15.1-965.34; 1997, c. 587.



§ 15.2-3706. Annulment of surrendered charter

Upon the effective date of the annulment, the town charter which is surrendered by the ordinance shall be annulled. The terms and conditions of the contract with the county or counties in which the town is located required by § 15.2-3701 shall be a binding and irrevocable contract in favor of the public, compliance with which in all its parts may be enforced, and violation of which may be prevented, by mandamus or injunction from the Supreme Court or from any circuit court at the suit or relation of any citizen or taxpayer.

1992, c. 453, § 15.1-965.35; 1997, c. 587.



§ 15.2-3707. General effect of annulment

Upon the effective date of annulment, the town shall terminate, as shall the terms of office and the rights, powers, duties and compensation of the officers, agents and employees of the town.

1992, c. 453, § 15.1-965.36; 1997, c. 587.



§ 15.2-3708. Transfer of property and indebtedness

Upon the effective date of annulment, the title to all property, real and personal, tangible and intangible, of the former town shall be vested in, and the indebtedness become a debt of, the county or counties in which the town was located without any further act or deed.

1992, c. 453, § 15.1-965.37; 1997, c. 587.



§ 15.2-3709. Special debt district

If so provided in the agreement required by § 15.2-3701, the territory constituting the former town may be a special debt district for the purpose of repaying all or part of the existing indebtedness chargeable to the town before annulment. A special tax on real property within the special debt district shall be levied for a period not exceeding twenty years. The special tax may be different from and in addition to the general tax rate throughout the entire county or counties in which the town was located.

1992, c. 453, § 15.1-965.38; 1997, c. 587.



§ 15.2-3710. Records and documents

All records and documents of the former town shall pass to and be held by the county or counties in which the town was located which shall be responsible for the preservation, maintenance and custody of these records and documents.

1992, c. 453, § 15.1-965.39; 1997, c. 587.



§ 15.2-3711. Effect on pending suits

If at the time of annulment there are any pending actions or proceedings by or against the town, or if after the effective date of annulment an action or proceeding out of a cause of action which arose prior to the time of annulment, which but for the annulment would have been by or against the town, is instituted, the county or counties in which the town was located shall be substituted in place thereof and the proceeding may be perfected to judgment. The agreement required by § 15.2-3701 may provide that if judgment against the county or counties results from the proceeding, the liability shall be paid by the special debt district as provided in § 15.2-3709.

1992, c. 453, § 15.1-965.40; 1997, c. 587.



§ 15.2-3712. Repeal of charter

After a town charter has been annulled in accordance with this chapter, the local governing body of the county or counties in which the town was located shall make a request to a state legislator representing that county that the General Assembly repeal the town charter at the next legislative session.

1992, c. 453, § 15.1-965.41; 1997, c. 587.



§ 15.2-3800. Ordinance petitioning court for city status; appointment of special court

Any town, except a town located within a county or any portion of a county granted immunity as provided by Chapter 33 (§ 15.2-3300 et seq.) from the incorporation of new cities within its boundaries, may, by ordinance passed by a recorded majority vote of all the members thereof, petition the circuit court for the county within which the town lies, alleging that the town meets the criteria set out in subsection A of § 15.2-3807, for an order granting city status to the town. The circuit court with which the petition is filed shall notify the Supreme Court, which shall appoint a special court to hear the case as prescribed by Chapter 30 (§ 15.2-3000 et seq.) of this title.

1979, c. 85, § 15.1-982.1; 1997, c. 587.



§ 15.2-3801. Referendum

Prior to the adoption of an ordinance petitioning the court for city status, the town council shall petition the court to order a referendum held within the town on the question of seeking city status. The provisions of § 24.2-684 shall govern the order for a referendum. The question on the ballot shall be:

"Shall the Town of ____________________ seek to become a city?

[ ] Yes

[ ] No."

If a majority of the electorate voting in the referendum vote "No," the town council shall not proceed in seeking city status. If a majority of the electorate voting in such referendum vote "Yes," the town council shall proceed as provided in § 15.2-3800.

1979, c. 85, § 15.1-982.2; 1982, c. 181; 1997, c. 587.



§ 15.2-3802. Town and county agreement concerning proposed city

No court proceedings shall be instituted until the governing bodies of the town and county have failed, in the sole opinion of the governing body of the town, to reach an agreement with respect to the proposed city. If the governing bodies reach an agreement, it shall be certified by order of the special court and a grant of city status shall be made upon a finding that the criteria set out in subsection A of § 15.2-3807 have been satisfied.

1979, c. 85, § 15.1-982.2; 1982, c. 181; 1997, c. 587.



§ 15.2-3803. Notice of motion; service and publication; answer or other pleading

At least thirty days before instituting a proceeding for a grant of city status, a town shall serve notice on the county attorney, or if there is none, on the attorney for the Commonwealth, and on the chairman of the board of supervisors of the county or counties within which the town lies that it will, on a given day, petition the circuit court for a grant of city status. The notice served on each official shall include a certified copy of the ordinance. A copy of the notice and ordinance, or a descriptive summary of the notice and ordinance and a reference to the place within the town where copies of the notice and ordinance may be examined, shall be published at least once a week for four successive weeks in a newspaper having general circulation in the town and county, or counties, in which the town is situated. The notice and ordinance shall be returned after service to the clerk of the circuit court. Certification from the owner, editor or manager of the newspaper publishing the notice and ordinance shall be proof of publication.

1979, c. 85, § 15.1-982.3; 1997, c. 587.



§ 15.2-3804. Parties

In any proceeding instituted under the provisions of this chapter, the county or counties in which the town is situated shall be made party to the case. Any voter or property owner of the town or county or counties in which the town is situated may by petition become party to the proceeding. Any locality with a common boundary or other person affected by the proceeding may appear and shall be made party to the case.

1979, c. 85, § 15.1-982.4; 1997, c. 587.



§ 15.2-3805. Time limit for intervenors; publication of order

The special court shall by order fix a time within which a voter, property owner or political subdivision not served may become a party to a proceeding instituted under this chapter, and thereafter no such petition shall be received, except for good cause shown. A copy of the order shall be published at least once a week for two successive weeks in a newspaper of general circulation in the county and in the adjoining or adjacent counties and cities.

1979, c. 85, § 15.1-982.5; 1997, c. 587.



§ 15.2-3806. Pretrial conference; matters considered

The special court shall, prior to hearing any case under this chapter, direct the attorneys for the parties to appear before it or, in its discretion, before a single judge, for a conference to consider:

1. Simplification of the issues;

2. Amendment of pleadings and filing of additional pleadings;

3. Stipulations as to facts, documents, records, photographs, plans and like matters, which will dispense with formal proof thereof, including:

a. Assessed values and the ratio of assessed values to true values, as determined by the State Department of Taxation, in the town seeking to become a city and in the remaining portion of the county including real property, personal property, machinery and tools, merchants' capital and public service corporation assessment for each year of the five years immediately preceding;

b. School population and school enrollment in the town seeking to become a city and in the remaining portion of the county, as shown by the records in the office of the division superintendent of schools; and the cost of education per pupil in average daily membership, as shown by the most recent report of the Superintendent of Public Instruction; and

c. Population and the population density of the town seeking to become a city and of the remaining portion of the county;

4. The method of taking any population census requested by the petitioner;

5. Limitation on the number of expert witnesses; each expert witness who will testify shall file a statement of his qualifications; and

6. Such other matters as may aid in the disposition of the case.

The court, or the judge, as the case may be, shall make an appropriate order which will control the subsequent conduct of the case unless modified before or during the trial or hearing to prevent manifest injustice.

1979, c. 85, § 15.1-982.7; 1997, c. 587; 2010, cc. 386, 629.



§ 15.2-3807. Hearing and decision by court

A. The special court shall enter an order granting city status to a town if, after hearing the evidence, it finds that:

1. The town has a minimum population of 5,000 persons;

2. The town has the fiscal ability to function as an independent city and is able to provide appropriate urban-type services including, based on the advice of the State Department of Education, an independent school system;

3. The creation of the new independent city will not substantially impair the ability of the county or counties from which the town is to be separated to meet the service needs of the remaining population, particularly in education, unless provision is made by order of the court or by agreement of the governing bodies to offset such impairment; and

4. After a consideration of the best interests of the parties, the interest of the Commonwealth in the compliance with and promotion of state policies with respect to environmental protection, public planning, education, public transportation, housing and other state service policies declared by the General Assembly, and the interest of the Commonwealth in promoting strong and viable units of government in the area, a grant of city status should be made.

B. Any order granting city status to a town shall set forth in detail all such terms and conditions upon which the city status is granted as are not provided in this chapter. The order shall be effective on January 1 following the year in which the order is issued or, in the discretion of the court, on the second January 1 following the year in which the order is issued. All county taxes assessed in the town for the year before which the transition becomes effective, and for all prior years, shall be paid to the county.

C. A copy of the order shall be certified to the Secretary of the Commonwealth.

D. If a majority of the court is of the opinion that the criteria set out in subsection A have not been met, then the petition shall be dismissed.

E. The court shall render a written opinion in every case brought under this chapter.

1979, c. 85, § 15.1-982.8; 1997, c. 587.



§ 15.2-3808. Assistance of state agencies

The special court may, in its discretion, direct any appropriate state agency, in addition to the Commission on Local Government, to gather and present evidence, including statistical data and exhibits, for the court, subject to the usual rules of evidence. The court shall determine the actual expense of preparing such evidence, and shall tax such expense as costs in the case, which costs shall be paid by the clerk into the general fund of the state treasury, and credited to the agency furnishing the evidence.

1979, c. 85, § 15.1-982.9; 1997, c. 587.



§ 15.2-3809. Appeals

Appeals may be granted by the Supreme Court of Virginia as provided in §§ 15.2-3221 and 15.2-3222, which shall apply mutatis mutandis.

1979, c. 85, § 15.1-982.10; 1997, c. 587.



§ 15.2-3810. Declining of grant of city status

In any proceeding brought under this chapter, the town council may, by ordinance or resolution, decline to accept city status on the terms and conditions imposed by the court at any time prior to twenty-one days after final adjudication establishing city status. In such case the court shall apportion the total costs, taking into consideration the extent to which county revenues are derived from within the town, the relative financial abilities of the parties, and the relative merits of the case.

1979, c. 85, § 15.1-982.11; 1997, c. 587.



§ 15.2-3811. Proceeding final for three years

If city status is denied a town, or if city status is declined under § 15.2-3810, no subsequent proceeding shall be brought under this chapter for three years from the date of the final order.

1979, c. 85, § 15.1-982.12; 1997, c. 587.



§ 15.2-3812. Effect when town becomes city

If a town becomes a city under this chapter, then:

1. Its charter, if it has one, shall remain in full force and effect insofar as its provisions do not conflict with this chapter;

2. Its ordinances shall be the ordinances of the city, insofar as they are applicable, until they are repealed by the city;

3. The officers of the town shall be the officers of the city until their successors are elected or appointed and qualify, except as provided in this chapter, and shall discharge the duties and be subject to the penalties imposed by such charter and ordinances and by general law; and

4. Provisions of the town charter in conflict with this title or other provisions of general law shall be repealed thereby.

Code 1950, § 15-83; 1962, c. 623, § 15.1-983; 1979, c. 85; 1997, c. 587.



§ 15.2-3813. Town liabilities and assets

If a town becomes a city under this chapter, the city shall be liable for the bonded indebtedness and current debts and obligations of the town and shall be liable for the obligations or other liabilities of the town, both in law and in equity, arising out of any plans or annexations theretofore consummated between the town and any other territory. The title to all the property of the town, and its rights and privileges under any contract, including all moneys belonging to the town, and its books, records, papers and other things of value, shall vest in and become the city's property.

Code 1950, § 15-84; 1962, c. 623, § 15.1-984; 1997, c. 587.



§ 15.2-3814. Mayor of town to continue in office

If a town becomes a city under this chapter, the mayor of the town shall be the mayor of the city; shall receive the same salary and fees; and shall discharge the duties, be vested with the authority and be subject to the penalties imposed on him by the charter or general law. He shall serve until his successor is elected and qualified.

Code 1950, § 15-85; 1962, c. 623, § 15.1-985; 1997, c. 587.



§ 15.2-3815. Council of town to continue in office; additional members

If a town becomes a city under this chapter, the town council shall be the city council and discharge the duties and exercise the authority imposed on it by the charter and by general law. If in the order granting city status the special court prescribes a greater number to compose the city council than the number composing the town council, then the council shall, within thirty days after the date of the order of the court, or as soon thereafter as practicable, proceed to elect the additional members of the city council necessary to fill out the number prescribed in such order. The members shall serve until their successors are elected and qualified.

Code 1950, § 15-86; 1962, c. 623, § 15.1-986; 1997, c. 587.



§ 15.2-3816. Town treasurer to continue in office; appointment where town had no treasurer

If a town becomes a city under this chapter, the town treasurer, if there is one, shall be the city treasurer. If there is no town treasurer, then the vacancy shall be filled by appointment by the circuit court having jurisdiction over the city or town, pending the next ensuing general election or, if the vacancy occurs within 120 days prior to such election, pending the second ensuing general election.

The city treasurer, whether he is such by reason of having held the office of town treasurer or by appointment, shall not discharge any duties as city treasurer until he has given bond in a penalty to be fixed by the city council pursuant to § 15.2-1512 and also the bond required by § 15.2-1530. The treasurer so appointed shall qualify before the court appointing him. The treasurer's duties shall include handling the city's revenues from all sources as the council directs. He shall serve until his successor is elected and qualified.

Code 1950, § 15-87; 1962, c. 623, § 15.1-987; 1971, Ex. Sess., c. 158; 1997, c. 587.



§ 15.2-3817. Commissioner of revenue or assessor to continue in office; appointment where town had no commissioner or assessor

If a town becomes a city under this chapter, the commissioner of revenue or assessor of the town, if there is one, shall be the commissioner of revenue of the city and discharge the duties imposed on him by the charter or by general law. If there is no commissioner of revenue or assessor of the town, then the circuit court having jurisdiction over such city or town shall, within thirty days after the town is declared to be a city, fill the vacancy by appointment, pending the next ensuing general election or, if the vacancy occurs within 120 days prior to such election, pending the second ensuing general election. The commissioner of revenue so appointed shall forthwith qualify before the court or judge appointing him or before the clerk of the circuit court in the clerk's office. He shall serve until his successor is elected and qualified.

Code 1950, § 15-88; 1962, c. 623, § 15.1-988; 1971, Ex. Sess., c. 158; 1997, c. 587.



§ 15.2-3818. Town sergeant to continue in office

If a town becomes a city under this chapter, the sergeant of the town, if there is one, shall be the sheriff of the city and discharge all the duties imposed on him by the charter or by general law. The sheriff's duties and compensation shall be such as are provided by law for town sergeants. He shall serve until his successor is elected and qualified.

Code 1950, § 15-89; 1962, c. 623, § 15.1-989; 1971, Ex. Sess., c. 155; 1997, c. 587.



§ 15.2-3819. Election and terms of office of mayor and councilmen after town becomes city

At a general election of city officers, to be held on the second Tuesday in May after a town is declared to be a city, a mayor and city council shall be elected for the city. The terms of office of the mayor and city council shall begin on July 1 following their election. The mayor shall serve for four years. One half of the council shall serve for two years, and the other half for four years.

Code 1950, § 15-90; 1962, c. 623, § 15.1-990; 1997, c. 587.



§ 15.2-3820. Election and terms of other city officers

At the next general election of state officers after (i) the town is declared to be a city and (ii) the regular term of office of the existing municipal officers expires, to be held on Tuesday after the first Monday in November, when similar officers are elected for other cities, a treasurer, a sheriff, an attorney for the Commonwealth, a clerk of the circuit court, and other officers elected by the qualified voters whose election is not otherwise provided for by law shall be elected. The terms of office of such officers shall begin on January 1 following their election and continue in accordance with § 24.2-217 as applicable to such elections and until their respective successors have been elected and qualify. The commissioner of revenue shall be elected or appointed as the general law directs.

Code 1950, § 15-91; 1962, c. 623, § 15.1-991; 1971, Ex. Sess., c. 68; 1973, c. 545; 1979, c. 85; 1997, c. 587.



§ 15.2-3821. Qualification of officers; vacancies

The officers for the election of whom provision is made by § 15.2-3820 whether elected at the first election for such officers held in the city or at any subsequent election held pursuant to § 24.2-217 or § 24.2-222 shall qualify before the circuit court having jurisdiction in the city or before the clerk of such court in the clerk's office. In the case of a vacancy in any such office the office shall be filled by appointment by the court, pending the next ensuing general election or, if the vacancy occurs within 120 days prior to such election, pending the second ensuing general election.

Code 1950, § 15-92; 1962, c. 623, § 15.1-992; 1971, Ex. Sess., c. 158; 1997, c. 587.



§ 15.2-3822. Sharing of offices; transfer of jurisdiction

A. Any attorney for the Commonwealth, clerk of a circuit court, or sheriff who performed his duties and had jurisdiction in both a city and a county prior to July 1, 1979, under provisions of this chapter in effect prior to that date, shall continue to serve both localities until (i) the city ceases to share such positions in accordance with the provisions of general law or (ii) the city is transferred in accordance with the provisions of §§ 16.1-69.6 and 17.1-506 to a judicial circuit and district which is comprised of a county other than the circuit and district where the city was situated. Until such declaration or transfer is made, the qualified voters residing in the city may vote for these officers at the general election for county officers.

B. Upon the effective date of the transfer referred to in clause (ii) of subsection A, the judges of the circuit court for the county in the judicial circuit to which the city was transferred shall appoint the attorney for the Commonwealth and clerk of the circuit court for that adjoining county. If the city has a locally elected city sheriff, the city sheriff shall be the only sheriff for the city. The city may contract with the county to which it was transferred for jail facilities. If the effective date of the transfer is to take place within 120 days after an election for the clerk of the circuit court or attorney for the Commonwealth in the county to which the city is transferred, the voters of the city shall be entitled to vote in the election for each officer. The voting wards or precincts of the city shall be treated as precincts of the adjoining county and no candidate for these offices shall be required to qualify separately in the city. The qualified voters of the city shall thereafter be entitled to vote for these officers.

C. If the situation in either clause (i) or (ii) of subsection A occurs, then:

1. As to any crime occurring or civil cause of action arising in the city before the effective date of the transfer, the circuit court for the former judicial circuit shall have jurisdiction; and

2. As to any crime occurring or civil cause of action arising in the city on or after the effective date of the transfer involving a matter required by general law to be located in a circuit court, the circuit court for the judicial circuit to which the city was transferred shall have jurisdiction.

D. All writings authorized by law to be recorded in the circuit court for the city transferred pursuant to clause (ii) of subsection A shall be recorded in the circuit court to which the city was transferred beginning on the effective date of the transfer.

1980, c. 592, § 15.1-994.1; 1987, c. 624; 1997, c. 587.



§ 15.2-3823. Tenure and reelection of county officer whose homesite becomes part of city

Any county officer who resides in the county or in any town therein, and has an established home therein, which homesite becomes a part of a city after such officer's election or appointment, shall not vacate his office by reason of his residence in the city, but shall continue to hold such office so long as he is successively elected or appointed to the office held by him at the time of the transition. Such officer shall for the purpose of his office be deemed to be a resident of the magisterial district in which the homesite was before becoming a part of a city. This section shall not apply to members of the school board of such county, who shall be governed by § 22.1-29.

Code 1950, § 15-94.1; 1950, p. 28; 1962, c. 623, § 15.1-995; 1964, c. 202; 1966, c. 239; 1970, c. 455; 1997, c. 587.



§ 15.2-3824. Town officers

Except as provided in this chapter, if a town becomes a city, officers of the town shall be officers of the city until the expiration of the term for which they were chosen or until they are removed according to law or their offices abolished by the city council.

Code 1950, § 15-95; 1962, c. 623, § 15.1-996; 1997, c. 587.



§ 15.2-3825. Courts

When a town is declared to be a city, such city shall at once be, become and continue unless and until changed by general law in every respect within the jurisdiction of the circuit court for the county wherein it is situated.

Code 1950, § 15-96; 1962, c. 623, § 15.1-997; 1979, c. 85; 1997, c. 587.



§ 15.2-3826. Appointment of electoral board, sheriff, attorney for the Commonwealth and circuit court clerk

If a town becomes a city under this chapter, the circuit court having jurisdiction over the city shall appoint for the city an electoral board of three members, the term of one of whom shall expire on the first day of the following March, the term of another to expire one year later, and the term of the third to expire two years later than the term of the first. The court shall at the same time, if necessary, appoint one sheriff, one attorney for the Commonwealth and one clerk of the circuit court. The terms of all officers appointed by the circuit court shall expire when their successors are elected or appointed and qualify, pending the next ensuing general election or, if the vacancy occurs within 120 days prior to such election, pending the second ensuing general election.

Code 1950, § 15-97; 1962, c. 623, § 15.1-998; 1971, Ex. Sess., c. 158; 1979, c. 85; 1997, c. 587.



§ 15.2-3827. Transfer of assessments to city books

When the commissioner of the revenue of a city created under this chapter applies to the commissioner of the revenue of the county or other officer assessing real estate, he shall furnish from his books a transcript of the assessment of all real estate and personal property, and on his books he shall note that all such assessments have been transferred to the city books.

Code 1950, § 15-99; 1962, c. 623, § 15.1-1000; 1997, c. 587.



§ 15.2-3828. State, county and district taxes accruing before transition; county sales and use tax becomes city sales and use tax

All state, county and district taxes on property within the territory occupied by a city created under this chapter that accrued before the city became such shall be payable to and collected by the county treasurer. The proceeds of all county and district taxes on property within the city shall be held by the county treasurer subject to the rights of the city to be adjusted in the manner hereinafter provided.

If a town becomes a city of the second class under this chapter, and a county sales and use tax was in force in the county in which such town was located at the time the order was entered pursuant to § 15.2-3807, such local sales and use tax shall continue in effect in the city as a city sales and use tax on and after the effective date of such order the same as if the tax had been duly imposed by the council of the city. The preceding sentence shall apply until the effective date of a local sales and use tax ordinance adopted by the city council under the applicable provisions of law; but the preceding sentence shall not apply if the council of the city, immediately after the town becomes a city, adopts a resolution to the effect that such local sales and use tax shall not be effective in the city.

Code 1950, § 15-101; 1962, c. 623, § 15.1-1002; 1968, c. 315; 1997, c. 587.



§ 15.2-3829. Assumption of debt; adjustment

If a town becomes a city under this chapter, the city shall assume and provide for the reimbursement of the county of a just and reasonable proportion of any county debt existing at the date the town becomes a city, including any debt existing on any school district of which the town was a part.

The city council and the board of supervisors shall make an equitable adjustment of such debts. In making such adjustment the parties shall consider (i) the city's just proportion of money collected by the county treasurer under § 15.2-3828 and of any unexpended balance in the county treasury belonging to any fund to which the territory embraced in the city has contributed and (ii) all other equitable claims of the city, county and district. If the parties fail to make such adjustment, either party may proceed against the other by a bill in equity in the circuit court for the county in which the former town lies for a proper adjustment of such matter.

Code 1950, §§ 15-102, 15-103; 1962, c. 623, §§ 15.1-1003, 15.1-1004; 1980, c. 559; 1997, c. 587.



§ 15.2-3830. Certain costs and expenses to be apportioned between city and county

After a town becomes a city under this chapter, the costs and expenses of the circuit court for the county, including jury costs, and the salaries of the judge and clerk of the circuit court and the clerk, attorney for the Commonwealth and sheriff of the county shall be borne by the city and county in the proportion that the population of each bears to the aggregate population of the city and county.

Such expenses and costs shall include stationery, furniture, books, office supplies and equipment for the court and clerk's office; supplies, repairs and alterations on the buildings used jointly by the city and county; and insurance, fuel, water, lights, etc., used in and about the buildings and the grounds thereto. The cost of any new building erected for the joint use of the city and county shall be provided for in like manner. However, in the case of buildings used jointly by the City of Covington and Alleghany County, no repairs or alterations shall be made to any such building, and no new building shall be erected without the approval of the governing body of both the city and the county. If such governing bodies cannot agree, relevant controversies shall be resolved in the manner provided by § 15.2-3829.

Code 1950, § 15-104; 1962, c. 623, § 15.1-1005; 1970, c. 143; 1997, c. 587; 2007, c. 813.



§ 15.2-3831. Registrars and their duties

Upon its appointment, the electoral board for a city created under this chapter shall appoint a general registrar pursuant to § 24.2-110. The registration records of voters residing in the city shall be transferred, and the appropriate notice given, in accordance with § 24.2-114. At any time the books are not closed pursuant to § 24.2-416, any person residing in the city who has not registered shall be entitled to register and vote in the city if he would have been entitled to register and vote in the county.

Code 1950, § 15-105; 1962, c. 623, § 15.1-1006; 1997, c. 587; 2003, c. 1015.



§ 15.2-3832. Authority to city to provide by condemnation, etc., water, light, power and fuel

In addition to the authority given by general law to cities, a city organized under this chapter may acquire in accordance with § 15.2-1800 or construct, own and operate, its own plant, machinery and equipment for supplying its inhabitants, streets, grounds, or buildings with water, light, power or fuel. To that end it may acquire any plant existing in or near the city; may acquire land and franchises outside of the limits of the city; and may buy, purchase or acquire easements and rights-of-way.

Code 1950, § 15-106; 1962, c. 623, § 15.1-1007; 1997, c. 587.



§ 15.2-3833. Chapter not applicable to cities already existing

This chapter shall not affect the organization, government, officers, charter or laws governing any city declared to be such prior to January 1, 1976, under former acts of the General Assembly. Statutes under which cities declared to be such prior to January 1, 1976, were organized as cities shall continue in force.

Code 1950, § 15-108; 1962, c. 623, § 15.1-1009; 1979, c. 85; 1997, c. 587.



§ 15.2-3834. Congressional, etc., districts and judicial circuit not changed

Any city created under this chapter shall continue to be and remain a part of the congressional, senatorial and legislative districts, respectively, and of the judicial circuit wherein such city is geographically located.

Code 1950, § 15-109; 1962, c. 623, § 15.1-1010; 1997, c. 587.



§ 15.2-3900. Transition authorized

Any county in this Commonwealth may become an independent city by complying with the requirements and procedures set forth in this chapter.

1979, c. 85, § 15.1-977.1; 1997, c. 587.



§ 15.2-3901. Ordinance petitioning court to declare eligibility

The governing body of any county may, by ordinance passed by a recorded majority vote of all the members thereof, petition the circuit court for the county, alleging that the county meets the criteria set out in § 15.2-3907, for an order declaring the county eligible for city status. The circuit court with which the petition is filed shall notify the Supreme Court, which shall appoint a special court to hear the case as prescribed by Chapter 30 (§ 15.2-3000 et seq.) of this title.

1979, c. 85, § 15.1-977.2; 1997, c. 587.



§ 15.2-3902. Moratorium on annexation suits pending transition to city

Any annexation suit filed against a county on or after the day the county's petition for city status is filed in the circuit court shall be stayed pending the special court's order denying eligibility for city status or the election ordered on the proposed city charter, whichever occurs. If the voters approve the city charter, all annexation suits stayed pending the outcome of the election shall be dismissed. If the voters disapprove the city charter, all pending stays shall be dissolved.

1979, c. 85, § 15.1-977.2:1; 1997, c. 587.



§ 15.2-3903. Notice of motion; service and publication; answer

At least thirty days before instituting a proceeding under the provisions of this chapter, a county shall serve notice on the attorney for the Commonwealth, or on the city or county attorney, if there is one, and on the chairman of the board of supervisors of each adjoining county and the mayor of each city and town within the county instituting proceedings that it will, on a given day, petition the circuit court for an order declaring the county eligible for city status. The notice served on each official shall include a certified copy of the ordinance. A copy of the notice and ordinance, or a descriptive summary of the notice and ordinance and a reference to the place within the county where copies of the notice and ordinance may be examined, shall be published at least once a week for four successive weeks in some newspaper having general circulation in the county seeking eligibility for city status. The notice and ordinance shall be returned after service to the clerk of the circuit court. Certification from the owner, editor or manager of the newspaper publishing the notice and ordinance shall be proof of publication.

1979, c. 85, § 15.1-977.3; 1997, c. 587.



§ 15.2-3904. Parties

In any proceedings instituted under the provisions of this chapter, any voter or property owner or person having an interest in the county may by petition become a party to the proceedings. Any locality having a common boundary or other person affected by the proceedings may appear and shall be made a party to the case.

1979, c. 85, § 15.1-977.5; 1997, c. 587.



§ 15.2-3905. Time limit for intervenors; publication of order

The special court shall by order fix a time within which a voter, property owner, person having an interest, or locality not served may become a party to proceedings instituted under this chapter, and thereafter no such petition shall be received, except for good cause shown. A copy of the order shall be published at least once a week for two successive weeks in a newspaper or newspapers of general circulation in the county and in the adjoining or adjacent counties and cities.

1979, c. 85, § 15.1-977.6; 1997, c. 587.



§ 15.2-3906. Pretrial conference; matters considered

The special court shall, prior to hearing any case under this chapter, direct the attorneys for the parties to appear before it, or in its discretion before a single judge, for a conference to consider:

1. Simplification of the issues;

2. Amendment of pleadings and filing of additional pleadings;

3. Stipulations as to facts, documents, records, photographs, plans and like matters, which will dispense with formal proof thereof, including:

a. Assessed values, if appropriate, and the ratio of assessed values to true values, as determined by the State Department of Taxation, in the county seeking to become a city, including real property, personal property, machinery and tools, merchants' capital and public service corporation assessment for each year of the five years immediately preceding;

b. School population and school enrollment in the county, as shown by the records in the office of the division superintendent of schools; and the cost of education per pupil in average daily membership as shown by the last preceding report of the Superintendent of Public Instruction;

c. Population of the county and its population density;

4. The method of taking any population census requested by the petitioner;

5. Limitation on the number of expert witnesses; each expert witness who will testify shall file a statement of his qualifications;

6. Such other matters as may aid in the disposition of the case.

The court, or the judge, as the case may be, shall make an appropriate order which will control the subsequent conduct of the case unless modified before or during the trial or hearing to prevent manifest injustice.

1979, c. 85, § 15.1-977.8; 1997, c. 587; 2010, cc. 386, 629.



§ 15.2-3907. Hearing and decision by court

A. The special court shall order an election to determine if the voters of the county desire the General Assembly to grant the county a municipal charter if, after hearing the evidence, it finds that:

1. The county possesses at the time of the filing of the petition a minimum population of 20,000 persons and a density of population of at least 300 persons per square mile, or a minimum population of 50,000 persons and a density of population of at least 140 persons per square mile, based either on the latest United States census, on the latest estimates of the Weldon Cooper Center for Public Service of the University of Virginia, or on a special census conducted under court supervision; and

2. The county has the fiscal capacity to function as an independent city and to provide appropriate services; and

3. After a consideration of the best interests of the parties, the interest of the Commonwealth in the county's compliance with and promotion of applicable State policies with respect to environmental protection, public planning, education, public transportation, housing and other State service policies declared by the General Assembly, and the interest of the Commonwealth in promoting strong and viable units of government in the area, the county is eligible for city status.

B. An election held pursuant to this section shall comply with §§ 24.2-682 and 24.2-684. The order for election shall allow sufficient time for the preparation of a charter as hereafter provided for in this chapter. Such election shall be held no earlier than 180 days and no later than 300 days subsequent to the entry of the order of election.

C. The court shall be limited in its decision to granting or denying eligibility for city status and shall have no authority to impose terms or conditions with respect to such eligibility.

D. If a majority of the court is of the opinion that the criteria set out in subsection A have not been met, then eligibility for city status shall be denied.

E. The court shall render a written opinion in every case brought under the provisions of this chapter.

1979, c. 85, § 15.1-977.9; 1997, c. 587.



§ 15.2-3908. Assistance of state agencies

The special court may, in its discretion, direct any appropriate state agency, in addition to the Commission on Local Government, to gather and present evidence, including statistical data and exhibits, for the court, subject to the usual rules of evidence. The court shall determine the actual expense of preparing such evidence and shall tax such expense as costs in the case; the costs shall be paid by the clerk into the general fund of the state treasury, and credited to the agency furnishing the evidence.

1979, c. 85, § 15.1-977.10; 1997, c. 587.



§ 15.2-3909. Appeals

Appeals may be granted by the Supreme Court of Virginia as provided in §§ 15.2-3221 and 15.2-3222, which shall apply mutatis mutandis.

1979, c. 85, § 15.1-977.11; 1997, c. 587.



§ 15.2-3910. Charter commission; appointment; compensation

Upon entry of the order provided in subsection A of § 15.2-3907, the governing body of the county shall appoint a charter commission, composed of not less than seven persons, to assist it in the preparation of a charter and form of government for the new city. The governing body shall fix the compensation of members of the charter commission, the amount of which shall be subject to approval by the circuit court for the county.

1979, c. 85, § 15.1-977.12; 1997, c. 587.



§ 15.2-3911. Charter provisions generally

The charter shall provide for the orderly transition from a county form of government to a city form, for the assumption by the new city of the debt and contractual obligations of the former county and of all towns formerly located therein, and for the transfer of all assets from such county and towns to the new city. The city charter shall recognize any townships which may be created pursuant to § 15.2-3916, and where such townships are created, they shall assume the assets and debts of the towns they succeed. However, the city charter shall provide that all or part of the revenues of a township, the services it performs, its facilities, other assets, and debts may be transferred to the city by agreement of the governing bodies. The provisions of the charter with respect to elected officials shall conform to the applicable requirements of the Constitution of Virginia. The charter may also provide that the new city may continue any agreements or arrangements undertaken under other provisions of law for the joint support of officials, facilities, and services that exist on the effective date of the city charter. Such charter shall become effective on July 1 in the year of enactment by the General Assembly.

1979, c. 85, § 15.1-977.13; 1997, c. 587.



§ 15.2-3912. Optional charter provisions

Any charter adopted pursuant to this chapter may include any of the following provisions:

1. The rate of tax on real property in any territory which is a part of the proposed city shall be lower than in other territory of the proposed city for a period of five years, provided that any difference between such rates of taxation shall bear a reasonable relationship to differences in nonrevenue-producing governmental services giving land urban character which are furnished in such territories.

2. A special tax may be levied on real property for a period not exceeding twenty years in any area specified in the charter. The special tax may be different from and in addition to the general tax rate throughout the entire city and shall be for the purpose of repaying existing indebtedness chargeable to such area prior to the county becoming a city.

3. There shall be a new election of officers for the city whose election and qualification shall terminate the terms of office of the officers of the former county. However, no new election need be held for offices required to be continued by the Constitution, nor for any other office for which a new election is deemed unnecessary.

4. The tax rate on all property of the same class within the city shall be uniform. However, the governing body of the city shall have power to levy a higher tax in such areas of the city that desire additional or more complete services of government than are desired in the city as a whole. The proceeds of the higher tax shall be segregated and expended in the areas in which raised. Such higher tax rate shall not be levied for school, police or general government services but only for those services which prior to the transition were not offered in the whole of the former county.

1979, c. 85, § 15.1-977.13:1; 1997, c. 587.



§ 15.2-3913. Public hearing on charter; notice and publication; adoption of charter by governing body

Upon the completion of the proposed charter the governing body shall hold a public hearing at which the citizens shall have an opportunity to be heard with respect thereto. Notice of the time and place of such hearing and the text of the charter, or an informative summary thereof, shall be published in a newspaper of general circulation in the county at least once a week for two successive weeks. The hearing shall not be held sooner than thirty days subsequent to the first publication. Such hearing may be adjourned from time to time, but shall be completed not less than thirty days before the election. Upon completion of the hearing the governing body shall adopt the charter with such revisions as it may accept.

1979, c. 85, § 15.1-977.14; 1997, c. 587.



§ 15.2-3914. Rejection or adoption of charter at election

If the proposed charter is not adopted by a majority of those voting in the election, an order shall be entered of record accordingly, and no other election for any change in the county form of government shall be held within three years after the date of the election. If the proposed charter is adopted by a majority of those voting in the election, the special court shall enter an order accordingly, a copy of which shall be forthwith certified to the Secretary of the Commonwealth, and two copies, in the form of a proposed bill to grant the charter, shall be certified to one or more members of the General Assembly representing the county for introduction as a bill in the General Assembly.

1979, c. 85, § 15.1-977.15; 1997, c. 587.



§ 15.2-3915. Transition of county to independent city requires no action of town council

A county may become an independent city in accordance with the foregoing provisions of this chapter without the necessity of any action being taken by the council of any town situated in such county and without the necessity of separate referenda in any such town on the question of the transition of the county to a city.

1979, c. 85, § 15.1-977.16; 1997, c. 587.



§ 15.2-3916. Creation of townships; effect on town charters; right of certain townships to obtain city status

A. Each town located within any county which becomes a city pursuant to the provisions of this chapter shall automatically continue as a township within the city, and the charter of each such town shall become the charter of the township with the law governing the relationship of the town to the county continuing in effect. Such townships established pursuant to this subsection shall continue to exercise such powers and elect such officers as the township charter may authorize and such other powers as the former town previously exercised under general law. However, no township shall exercise the authority granted towns by Chapter 38 (§ 15.2-3800 et seq.) of this title or by Article 1 (§ 15.2-3200 et seq.) of Chapter 32 of this title, or any extraterritorial authority granted towns by Chapter 22 (§ 15.2-2200 et seq.) of this title. Townships shall receive from the Commonwealth financial assistance in the same manner and to the same extent as is provided towns. However, a township may transfer all or part of the revenues it receives, the services it performs, its facilities, other assets, and debts to the city by agreement of the governing bodies.

B. Notwithstanding the provisions of subsection A of this section, any town which in 1979 possessed a population in excess of 5,000 persons and was situated within a county possessing a population of 20,000 or more persons and a density of population of 300 or more persons per square mile, or a minimum population of 50,000 persons and a density of population of at least 140 persons per square mile, based on the United States census, on population estimates of the Weldon Cooper Center for Public Service of the University of Virginia, or on a special census conducted under court supervision, shall retain as a township the right to obtain city status. Where such township seeks to become a city under the authority granted by this subsection and in accordance with § 15.2-3801 et seq., the special court shall be limited in its review, as provided in § 15.2-3809, to a determination of the township's population and population density. Where the court determines that such township has a population of at least 5,000 persons and a density of at least 200 persons per square mile, it shall enter an order granting the township city status.

1979, c. 85, § 15.1-977.17; 1997, c. 587.



§ 15.2-3917. Certain cities not affected by chapter

This chapter shall in no way affect the organization, government, officers, charter or laws governing any city declared to be such prior to July 1, 1978.

1979, c. 85, § 15.1-977.18; 1997, c. 587.



§ 15.2-3918. Optional status of streets

Any city formed under the provisions of this chapter may, by ordinance, elect to continue receiving, for a period not to exceed ten years from the date of the granting of a city charter, the full services of the Department of Transportation in the same manner and to the same extent such services were rendered prior to such city being formed. Upon the passage of such ordinance, funds for the maintenance, construction or reconstruction of streets within the areas formerly a county shall continue to be allocated as if such areas were still in a county and the city shall not receive funds for maintenance, construction or reconstruction of streets in those areas during the period the Department of Transportation furnishes such services. In those areas where the Department provides the above services, the governing body of the city shall have control over the streets and highways to the same extent as was formerly vested in the governing body of the county. At any time prior to the expiration of the ten-year period, the governing body may elect, by ordinance, to place its streets, or a portion of them, in the urban system of highways and shall receive funds as provided by law for all cities.

1979, c. 85, § 15.1-977.18:1; 1997, c. 587.



§ 15.2-3919. Legislative, etc., district and judicial circuit not affected

Any city formed under the provisions of this chapter shall be and remain a part of the congressional, senatorial and legislative districts, respectively, and of the judicial circuit in which, as a county, it was geographically located, unless otherwise changed by general law.

1979, c. 85, § 15.1-977.19; 1997, c. 587.



§ 15.2-4000. Enjoyment of city status until requirements of chapter fulfilled

A city which no longer qualifies for city status under Article VII, Section 1 of the Constitution of Virginia shall change to town status under the provisions of this chapter. Until the court enters an order under § 15.2-4004 for such change, a city shall enjoy all the rights and obligations of city status.

1971, Ex. Sess., c. 140, § 15.1-965.1; 1988, c. 881; 1997, c. 587.



§ 15.2-4001. Investigation by Commission on Local Government; certification of findings to governing body

If it appears from the most recent United States census that a city may not meet the requirements for city status under Article VII, Section 1 of the Constitution of Virginia, the Commission on Local Government shall commence an investigation of the population, assets, liabilities, rights and obligations of such city and certify the findings to the governing body.

1971, Ex. Sess., c. 140, § 15.1-965.2; 1997, c. 587.



§ 15.2-4002. Report from Commission to be certified to circuit court; appointment of special court

When the governing body of any city receives a report compiled pursuant to § 15.2-4001 from the Commission on Local Government concluding that the city does not meet the requirements for city status under Article VII, Section 1 of the Constitution of Virginia, it shall petition the circuit court for the city for a determination of city status. All adjoining counties shall be given notice of the petition.

The circuit court with which the petition is filed shall notify the Supreme Court, which shall appoint a special court to hear the case as prescribed by Chapter 30 (§ 15.2-3000 et seq.) of this title.

1971, Ex. Sess., c. 140, § 15.1-965.3; 1997, c. 587.



§ 15.2-4003. Investigation by special court; public hearing

A special court appointed pursuant to this chapter shall investigate all matters contained in the report certified to the court under § 15.2-4002, and any other matters it deems pertinent to the purpose of the inquiry. The court shall fix a time and place for a public hearing on such report.

1971, Ex. Sess., c. 140, § 15.1-965.6; 1997, c. 587.



§ 15.2-4004. Determination of city status

If the special court determines that the city no longer qualifies for city status, it shall enter an order changing the city to a town. The court shall have authority to impose such terms and conditions as it deems appropriate to ensure an orderly transition from city status to town status.

1997, c. 587.



§ 15.2-4005. Effect when city becomes town; officers

When a city becomes a town under the provisions of this chapter, its ordinances shall become the ordinances of the town, insofar as they are applicable and consistent with law, until they are repealed, and the existence of such city as an independent city of the Commonwealth shall terminate, as shall the terms of office and the rights, powers, duties and compensation of its constitutional officers and their deputies and employees. All officers, agents and employees of the city, including the mayor and the members of city council, shall continue to serve as the officers, agents and employees of the town, until they are terminated as provided by law, or in the case of the mayor and members of council, until their successors are elected or appointed. The court shall order an election to be held pursuant to § 24.2-682 not less than thirty nor more than 180 days after the date of the court order granting town status, but at least thirty days before the effective date of the transition from city to town status, at which election the town council and other elected officers of the town shall be selected. The terms of such officers shall commence on the day the transition from city to town status becomes effective and shall continue, unless otherwise removed, until their successors have been elected and assume office. The successors or all such officers whose first election is herein provided for shall thereafter be elected at the time, in the manner and for the terms provided by general law.

1997, c. 587.



§ 15.2-4100. City may change to town status

A city may change to town status in accordance with the provisions of this chapter.

1988, c. 881, § 15.1-965.9; 1997, c. 587.



§ 15.2-4101. Ordinance petitioning court for town status; notice of motion

A. Any city in this Commonwealth with a population at the time of the latest United States decennial census of less than 50,000 people, after fulfilling the requirements of Chapter 29 (§ 15.2-2900 et seq.), may by ordinance passed by a recorded majority vote of all the members thereof, petition the circuit court for the city, alleging that the city meets the criteria set out in § 15.2-4106 for an order granting town status to the city. The circuit court with which the petition is filed shall notify the Supreme Court, which shall appoint a special court to hear the case as prescribed by Chapter 30 (§ 15.2-3000 et seq.) of this title.

B. Before instituting a proceeding under this chapter for a grant of town status, a city shall serve notice on the county attorney, or if there is none, on the attorney for the Commonwealth, and on the chairman of the board of supervisors of the adjoining county that it will, on a given day, petition the circuit court for a grant of town status. The notice served on each official shall include a certified copy of the ordinance. A copy of the notice and ordinance, or a descriptive summary of the notice and ordinance and a reference to the place within the city or adjoining county where copies of the notice and ordinance may be examined, shall be published at least once a week for four successive weeks in some newspaper having general circulation in the city and adjoining county. The notice and ordinance shall be returned after service to the clerk of the circuit court. Certification by the owner, editor or manager of the newspaper publishing the notice and ordinance shall be proof of publication.

1988, c. 881, §§ 15.1-965.10, 15.1-965.11; 1997, c. 587.



§ 15.2-4102. Citizen petition for town status

Voters equal in number to fifteen percent or more of the registered voters of the city as of January 1 of the year in which the petition is filed may petition the circuit court for the city, stating that it is desirable that such city make the transition to town status. All of the signatures on the petition shall have been made and filed within a twelve-month period. A copy of the petition shall be served on the city attorney and the county attorney, or if there is none, on the attorney for the Commonwealth for the county and on the mayor of the city and the chairman of the board of supervisors of the adjoining counties. A copy of the petition shall be published at least once a week for four successive weeks in a newspaper having general circulation in the city and the adjoining county. The case shall proceed in all respects as though instituted in the manner prescribed in § 15.2-4101, and the court shall forthwith refer the petition to the Commission on Local Government for review pursuant to Chapter 29 (§ 15.2-2900 et seq.).

1988, c. 881, § 15.1-965.10; 1997, cc. 178, 587.



§ 15.2-4103. Parties

In any proceedings instituted under the provisions of this chapter, the adjoining county shall be made party to the case. Any qualified voter or property owner of the city or adjoining county may by petition become party to the proceedings.

1988, c. 881, § 15.1-965.12; 1997, c. 587.



§ 15.2-4104. Time limit for intervenors; publication of order

The special court shall by order fix a time within which a qualified voter, property owner, political subdivision, or other interested party not served may become a party to proceedings instituted under this chapter, and thereafter no such petition shall be received except for good cause shown. A copy of the order shall be published at least once a week for two successive weeks in a newspaper of general circulation in the city and county.

1988, c. 881, § 15.1-965.13; 1997, c. 587.



§ 15.2-4105. Pretrial conference; matters considered

The special court shall, prior to hearing any case under this chapter, direct the attorneys for the parties to appear before it or, in its discretion, before a single judge, for a conference to consider:

1. Simplification of the issues;

2. Amendment of pleadings and filing of additional pleadings;

3. Stipulations as to facts, documents, records, photographs, plans and like matters, which will dispense with formal proof thereof, including:

a. Assessed values and the ratio of assessed values to true values, as determined by the State Department of Taxation, in the city seeking to become a town and in the county including real property, personal property, machinery and tools, merchants' capital and public service corporation assessment for each year of the five years immediately preceding;

b. School population and school enrollment in the city seeking to become a town and in the county, as shown by the records in the office of the division superintendent of schools; and cost of education per pupil in average daily membership, as shown by the last preceding report of the Superintendent of Public Instruction;

c. Population and population density of the city seeking to become a town and of the county;

4. Long-term and short-term indebtedness of both the city and the county;

5. Limitation or expansion of pretrial discovery procedures;

6. Limitation of the number of expert witnesses; each expert witness who will testify shall file a statement of his qualifications;

7. Such other matters as may aid in the disposition of the case.

The court, or the judge, as the case may be, shall make an appropriate order which will control the subsequent conduct of the case unless modified for good cause before or during the trial or hearing.

1988, c. 881, § 15.1-965.15; 1997, c. 587; 2010, cc. 386, 629.



§ 15.2-4106. Hearing and decision by court

A. The special court shall enter an order granting town status if, after hearing the evidence, the court finds that:

1. The city has a current population of less than 50,000 people;

2. The adjoining county or counties have been made party defendants to the proceedings;

3. The proposed change from city to town status will not substantially impair the ability of the adjoining county in which the town will be located to meet the service needs of its population;

4. The proposed change from city to town status will not result in a substantially inequitable sharing of the resources and liabilities of the town and the county;

5. The proposed change from city to town status is, in the balance of equities, in the best interests of the city, the county, the Commonwealth, and the people of the county and the city; and

6. The proposed change from city status to town status is in the best interests of the Commonwealth in promoting strong and viable units of government.

B. The court shall have authority to impose such terms and conditions as it deems appropriate to:

1. Ensure an orderly transition from city status to town status;

2. Adjust financial inequities;

3. Balance the equities between the parties; and

4. Ensure protection of the best interests of the city, the county, the Commonwealth, and the people of the county and the city.

C. The court shall render a written opinion in every case brought under the provisions of this chapter.

D. In the event the court enters an order declaring the city eligible for town status, a copy of the order shall be certified to the Secretary of the Commonwealth.

1988, c. 881, § 15.1-965.16; 1997, c. 587.



§ 15.2-4107. Assistance of state agencies

The special court may, in its discretion, direct any appropriate state agency, in addition to the Commission on Local Government, to gather and present evidence, including statistical data and exhibits, for the court, to be subject to the usual rules of evidence. The court may determine the actual expense of preparing such evidence and may tax such expense as costs in the case; the costs, if so taxed, shall be paid by the clerk into the general fund of the state treasury, and credited to the agency furnishing the evidence.

1988, c. 881, § 15.1-965.17; 1997, c. 587.



§ 15.2-4108. Appeals

Appeals may be granted by the Supreme Court of Virginia as provided in §§ 15.2-3221 and 15.2-3222, which shall apply mutatis mutandis.

1988, c. 881, § 15.1-965.18; 1997, c. 587.



§ 15.2-4109. Declining a grant of town status

In any proceedings brought under the provisions of this chapter, the governing body of the city, may, by ordinance or resolution, decline to accept eligibility for town status on the terms and conditions imposed by the special court at any time prior to twenty-one days after entry of an order granting eligibility for town status, or within twenty-one days after denial of a petition for appeal or within twenty-one days after the entry of the mandate in an appeal which has been granted.

1988, c. 881, § 15.1-965.19; 1997, c. 587.



§ 15.2-4110. Proceedings final for five years

In the event the special court determines the city to be ineligible for town status or in the event that town status is declined under the provisions of § 15.2-4109, no subsequent proceedings shall be brought under the provisions of this chapter within five years of the date of the final order.

1988, c. 881, § 15.1-965.20; 1997, c. 587.



§ 15.2-4111. Effective date of transition

The special court in its order granting town status shall specify the effective date of transition from city status to town status, but in no event shall such date be sooner than six months from the date of the court order.

1988, c. 881, § 15.1-965.21; 1997, c. 587.



§ 15.2-4112. Charter for resulting town

A. If a proposed charter for the resulting town has been approved by the General Assembly for adoption pending order of the special court pursuant to this chapter, such proposed charter shall be the charter of the town upon approval of the transition from city to town status.

B. If no such proposed charter for the resulting town has been approved by the General Assembly, the court shall enter an order conforming the city charter to a town charter, which shall be the charter of the town until a new charter is granted by the General Assembly.

1988, c. 881, § 15.1-965.22; 1997, c. 587.



§ 15.2-4113. Restriction on subsequent change in status

Notwithstanding any contrary provision of law, general or special, a town created under this chapter shall not return to its previous independent city status.

1996, cc. 337, 349, § 15.1-965.22:1; 1997, c. 587.



§ 15.2-4114. Liabilities and assets of such city

Unless otherwise provided by agreement of the governing bodies of the city and county, or by order of the special court pursuant to § 15.2-4106, a town created under this chapter shall remain liable for all of the bonded indebtedness, current debts, obligations, and liabilities if incurred as a city. Unless otherwise provided by agreement of the governing bodies of the city and county, or by order of the court pursuant to § 15.2-4106, the title to all of the real and personal property of the former city and all of its rights and privileges under any contract, and all of its books, records, papers and other things of value, shall vest in and become the property of the town.

1988, c. 881, § 15.1-965.23; 1997, c. 587.



§ 15.2-4115. Effect when city becomes town; officers

When a city becomes a town under the provisions of this chapter, its ordinances shall become the ordinances of the town, insofar as they are applicable, and consistent with law, until they are repealed, and the existence of such city as an independent city of the Commonwealth shall terminate, as shall the terms of office and the rights, powers, duties and compensation of its constitutional officers and their deputies and employees. All officers, agents and employees of the city, including the mayor and the members of city council, shall continue to serve as the officers, agents and employees of the town, until their positions or offices are terminated as provided by law, or in the case of the mayor and members of council, until their successors are elected or appointed. The circuit court shall order an election to be held pursuant to § 24.2-682 not less than thirty nor more than 180 days after the date of the special court order granting town status, but at least thirty days before the effective date of the transition from city to town status, at which election the town council and other elected officers of the town shall be selected. The terms of such officers shall commence on the day the transition from city to town status becomes effective and shall continue, unless otherwise removed, until their successors have been elected and assume office. The successors or all such officers whose first election is herein provided for shall thereafter be elected at the time, in the manner and for the terms provided by general law.

1988, c. 881, § 15.1-965.24; 1997, c. 587.



§ 15.2-4116. Library aid continued

In any transition under the provisions of this chapter, if a regional library system existed between a former city and the county surrounding it, or if the former city continues to operate an independent library, the Commonwealth shall continue state aid to the former regional library system or independent library the same as if no transition had occurred.

1991, c. 189, § 15.1-965.24:1; 1994, c. 775; 1997, c. 587; 2009, c. 483; 2013, c. 363.



§ 15.2-4117. Temporary restriction on annexation

For a period of two years from the effective date of a court order granting town status to a city making the transition from city status to town status, the town shall not file an annexation notice with the Commission on Local Government pursuant to § 15.2-2907, nor shall it institute an annexation court action against any county. However, the foregoing shall not prohibit the institution of nor require the stay of an annexation proceeding or the filing of an annexation notice for the purpose of implementing an annexation agreement, provided that the extent, terms and conditions of such agreement have been agreed upon by the governing bodies of the county and the town.

1996, cc. 641, 649, § 15.1-965.24:2; 1997, c. 587.



§ 15.2-4118. Effect on pending suits

If at the time a city becomes a town under the provisions of this chapter there are any pending actions or proceedings by or against the city, or if after a city becomes a town under the provisions of this chapter an action or proceeding out of a cause of action which arose prior to the time the city became a town, which but for said transition would have been by or against the city, is instituted, the resulting town shall be substituted in place of the city and the action or proceeding may be perfected to judgment.

1988, c. 881, § 15.1-965.25; 1997, c. 587.



§ 15.2-4119. Effect on jurisdiction of courts

Upon the effective date of the transition from city to town status, all criminal prosecutions then pending therein, whether by indictment, warrant or other complaint, and all suits, actions, motions, warrants, and other proceedings of a civil nature, with all the records of the courts of the city, shall stand ipso facto removed to the courts of concurrent or like jurisdiction of the appropriate county. The circuit and other courts having courthouses and records in and jurisdiction over the city shall, at some convenient time, as closely preceding the period of removal as practicable, by formal orders entered of record, direct the removal of all such causes and proceedings, civil and criminal, to the court or courts of concurrent or like jurisdiction of the county. The clerk of the court or courts to which the causes and proceedings have been removed shall thereupon proceed as in other cases of removal or changes of venue and such matters shall be docketed and handled as though initially filed in such court or courts. At the same time such clerk or clerks shall also deliver to the proper clerk or clerks of the county all the deed books, order or minute books, execution dockets, judgment dockets and other records of his office, of whatever kind or nature. The clerk or clerks of the court or courts to which the records are removed shall take charge of and preserve the records for reference and use in the same manner and with the same effect as though they were original records of his office.

1988, c. 881, § 15.1-965.26; 1997, c. 587; 2005, c. 681.



§ 15.2-4120. Court granting transition to town status to exist for ten years

A. The special court created pursuant to § 15.2-4101 shall not be dissolved after rendering a decision granting any motion or petition for transition to town status, but shall remain in existence for a period of ten years from the effective date of any transition order entered, or from the date of any decision of the Supreme Court affirming such an order. Vacancies occurring in the court during such ten-year period shall be filled by designation of another judge from the panel provided for in Chapter 30 (§ 15.2-3000 et seq.) of this title.

B. The court may be reconvened at any time during the ten-year period on its own motion, or on motion of the governing body of the county, or of the town, or on petition of not less than fifteen percent of the registered voters of the town.

C. The court shall have power and it shall be its duty, at any time during such period, to enforce the performance of the terms and conditions under which town status was granted, and to issue appropriate process to compel such performance. The court may, in its discretion, award attorneys' fees, court and other reasonable costs to the party or parties on whose motion the court is reconvened.

D. Any such action of the court shall be subject to review by the Supreme Court in the same manner as is provided with respect to the original decision of the court.

1988, c. 881, § 15.1-965.27; 1997, c. 587.



§ 15.2-4200. Short title

This chapter shall be known and may be cited as the "Regional Cooperation Act."

1968, c. 224, § 15.1-1400; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4201. Purpose of chapter

This chapter is enacted:

1. To improve public health, safety, convenience and welfare, and to provide for the social, economic and physical development of communities and metropolitan areas of the Commonwealth on a sound and orderly basis, within a governmental framework and economic environment which will foster constructive growth and efficient administration.

2. To provide a means of coherent articulation of community needs, problems, and potential for service.

3. To foster planning for such development by encouraging the creation of effective regional planning agencies and providing the financial and professional assistance of the Commonwealth.

4. To provide a forum for state and local government on issues of a regional nature.

5. To encourage regional cooperation and coordination with the goals of improved services to citizens and increased cost-effectiveness of governmental activities.

6. To deter the fragmentation of governmental units and services.

1968, c. 224, § 15.1-1401; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4202. Definitions

For the purposes of this chapter:

"Commission" means a planning district commission. Planning district commissions are composed of the duly appointed representatives of the localities which are parties to the charter agreement.

"Planning district" means a contiguous area within the boundaries established by the Department of Housing and Community Development.

"Population," unless a different census is clearly set forth, means the number of inhabitants according to the United States census latest preceding the time at which any provision dependent upon population is being applied, or the time as of which it is being construed, unless there is available an annual estimate of population prepared by the Weldon Cooper Center for Public Service of the University of Virginia, which has been filed with the Department of Housing and Community Development, in which event the estimate shall govern.

1968, c. 224, § 15.1-1402; 1976, c. 760; 1986, c. 164; 1990, c. 722; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4203. Organization of planning district commission

A. At any time after the establishment of the geographic boundaries of a planning district, the localities embracing at least 45 percent of the population within the district acting by their governing bodies may organize a planning district commission by written agreement. Any locality not a party to such charter agreement shall continue as a part of the planning district but, until such time as such locality elects to become a part of the planning district commission as hereinafter provided, shall not be represented in the composition of the membership of the planning district commission. Whenever a planning district is created which contains only two counties, the governing body of either county may organize a planning district commission in accordance with the provisions of this chapter if the governing body of the other county does not agree to organize such a planning district commission.

B. The charter agreement shall set forth:

1. The name of the planning district. An entity organized as a planning district commission under this act may employ the name "regional council" or "regional commission" as a substitute for the name "planning district commission."

2. The locality in which its principal office shall be situated.

3. The effective date of the organization of the planning district commission.

4. The composition of the membership of the planning district commission. At least a majority of its members shall be elected officials of the governing bodies of the localities within the district, or members of the General Assembly, with each county, city and town of more than 3,500 population having at least one representative. In any planning district other than planning district number 23, a town of 3,500 or less population may petition the planning district commission to be represented thereon. The planning district commission may, in its discretion, grant representation to such town by a majority vote of the members of the commission. Other members shall be qualified voters and residents of the district. In planning districts number 4 and 14, the membership may also include representatives of higher education institutions. Should the charter agreement, as adopted, so provide, an alternate may serve in lieu of one of the elected officials of each of the governing bodies of the participating localities.

5. The term of office of the members, their method of selection or removal and the method for the selection and the term of office of a chairman.

6. The voting rights of members. Such voting rights need not be equal and may be weighed on the basis of the population of the locality represented by the member, the aggregation of the voting rights of members representing one locality, or otherwise.

7. The procedure for amendment, for addition of other localities within the planning district which are not parties to the original charter agreement, and the withdrawal from the charter agreement by localities within the planning district electing to do so.

C. The governing body of any locality which is a member of the planning district commission may provide for compensation to be paid by it for its commission members, except for any full-time salaried employees of the locality. The amount of such compensation shall not exceed the amount fixed by the planning district commission.

1968, c. 224, § 15.1-1403; 1970, cc. 303, 703; 1972, c. 595; 1973, c. 176; 1982, c. 660; 1989, c. 49; 1993, c. 838; 1995, cc. 732, 796; 1997, c. 587; 1998, cc. 668, 686; 2000, c. 984; 2005, c. 819.



§ 15.2-4204. Disposition of earnings and assets of planning district commissions

No part of the net earnings of any planning district commission organized under the provisions of this chapter shall inure to the benefit of, or be distributable to, any of its members, officers or other private persons, other than to its member localities as provided in this chapter. However, the commission may pay reasonable compensation for services rendered and make payments and distributions in furtherance of the purposes of a planning district commission as set forth in this chapter and in its charter and bylaws. Upon the dissolution or termination of any planning district commission, it shall, after paying or making provisions for the payment of its liabilities, distribute its assets to its member localities, pro rata, based upon the formula used to determine local government dues to the commission.

1989, c. 178, § 15.1-1403.1; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4205. Powers of commission generally

A. Upon organization of a planning district commission, pursuant to charter agreement, it shall be a public body corporate and politic, the purposes of which shall be to perform the planning and other functions provided by this chapter, and it shall have the power to perform such functions and all other powers incidental thereto.

B. Without in any manner limiting or restricting the general powers conferred by this chapter, the planning district commission may:

1. Adopt and have a common seal and to alter the same at pleasure.

2. Sue and be sued.

3. Adopt bylaws and make rules and regulations for the conduct of its business; however, a planning district commission shall not amend its budget once adopted during the applicable fiscal year except pursuant to an affirmative vote of the same number of the entire membership of the planning district commission required to adopt the budget.

4. Make and enter into all contracts or agreements, as it may determine, which are necessary or incidental to the performance of its duties and to the execution of the powers granted under this chapter.

5. Apply for and accept, disburse and administer, for itself or for member localities so requesting, loans and grants of money or materials or property at any time from any private or charitable source or the United States of America or the Commonwealth, or any agency or instrumentality thereof.

6. Exercise any power usually possessed by private corporations, including the right to expend such funds as may be considered by it to be advisable or necessary in the performance of its duties and functions.

7. Employ engineers, attorneys, planners, such other professional experts and consultants and such general and clerical employees as may be deemed necessary, and prescribe their powers and duties and fix their compensation.

8. Do and perform any acts and things authorized by this chapter through or by means of its own officers, agents and employees, or by contracts with any persons.

9. Execute instruments and do and perform acts or things necessary, convenient or desirable for its purposes or to carry out the powers expressly given in this chapter.

10. Create an executive committee which may exercise the powers and authority of the planning district commission under this chapter. The chairman of the planning district commission shall serve as a member and as the chairman of the executive committee. The composition of the remaining membership of the executive committee, the term of office of its members and any alternate members, their method of selection or removal, the voting rights of members, procedures for the conduct of its meetings, and any limitations upon the general authority of the executive committee shall be established by the bylaws of the planning district commission. Any planning district commission may establish such other special and standing committees, advisory, technical, or otherwise, as it deems desirable for the transaction of its affairs.

1968, c. 224, § 15.1-1404; 1975, c. 83; 1986, c. 164; 1990, c. 722; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4206. Additional powers of planning district commissions

Planning district commissions may, in addition to and not in limitation of all other powers granted by this chapter:

1. Acquire, lease, sell, exchange, donate and convey its projects, property or facilities in furtherance of the purposes of planning district commissions as set forth in this chapter;

2. Issue its bonds, notes or other evidences of indebtedness, whether payable solely out of the revenues and receipts derived or to be derived from the leasing, sale or other disposition or use of such projects, property or facilities or otherwise, for the purpose of carrying out any of its powers or purposes set forth in this chapter; and

3. As security for the payment of the principal of and premium, if any, and interest on any such bonds, notes or other evidences of indebtedness, mortgage and pledge its projects, property or facilities or any part or parts thereof and pledge the revenues therefrom or from any part thereof.

1989, c. 178, § 15.1-1404.1; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4207. Purposes of commission

A. It is the purpose of the planning district commission to encourage and facilitate local government cooperation and state-local cooperation in addressing on a regional basis problems of greater than local significance. The cooperation resulting from this chapter is intended to facilitate the recognition and analysis of regional opportunities and take account of regional influences in planning and implementing public policies and services. Functional areas warranting regional cooperation may include, but shall not be limited to: (i) economic and physical infrastructure development; (ii) solid waste, water supply and other environmental management; (iii) transportation; (iv) criminal justice; (v) emergency management; (vi) human services; and (vii) recreation.

Types of regional cooperative arrangements that commissions may pursue include but are not limited to (i) the facilitation of revenue sharing agreements; (ii) joint service delivery approaches; (iii) joint government purchasing of goods and services; (iv) regional data bases; and (v) regional plans.

B. The planning district commission shall also promote the orderly and efficient development of the physical, social and economic elements of the district by planning, and encouraging and assisting localities to plan, for the future. If requested by a member locality or group of member localities and to the extent the commission may elect to act, the commission may assist the localities by carrying out plans and programs for the improvement and utilization of their physical, social and economic elements. The commission shall not, however, have a legal obligation to perform the functions necessary to implement the plans and policies established by it or to furnish governmental services to the district. Additionally, Planning District Commissions 1, 2, and 13 shall be designated as economic development organizations within the Commonwealth.

C. The authority of the commission includes the power, to the extent the commission may from time to time determine, when requested to do so by a member locality or group of member localities, (i) to participate in the creation or organization of nonprofit corporations to perform functions or operate programs in furtherance of the purposes of this chapter; (ii) to perform such functions and to operate such programs itself; (iii) to contract with nonprofit entities, including localities, performing such functions or operating such programs to provide administrative, management, and staff support, accommodations in its offices, and financial assistance; and (iv) to provide financial assistance, including matching funds, to interdistrict entities which perform governmental or quasi-governmental functions directly benefiting the commission's district and which are organized under authority of the Commonwealth or of the federal government.

D. Nothing herein shall be construed to permit the commission to perform functions, operate programs, or provide services within and for a locality if the governing body of that jurisdiction opposes its doing so.

1968, c. 224, § 15.1-1405; 1972, c. 814; 1975, c. 381; 1984, c. 739; 1986, c. 164; 1991, c. 208; 1995, cc. 732, 796; 1997, c. 587; 1998, cc. 668, 686; 2009, c. 863.



§ 15.2-4208. General duties of planning district commissions

Planning district commissions shall have the following duties and authority:

1. To conduct studies on issues and problems of regional significance;

2. To identify and study potential opportunities for state and local cost savings and staffing efficiencies through coordinated governmental efforts;

3. To identify mechanisms for the coordination of state and local interests on a regional basis;

4. To implement services upon request of member localities;

5. To provide technical assistance to state government and member localities;

6. To serve as a liaison between localities and state agencies as requested;

7. To review local government aid applications as required by § 15.2-4213 and other state or federal law or regulation;

8. To conduct strategic planning for the region as required by §§ 15.2-4209 through 15.2-4212;

9. To develop regional functional area plans as deemed necessary by the commission or as requested by member localities;

10. To assist state agencies, as requested, in the development of substate plans;

11. To participate in a statewide geographic information system, the Virginia Geographic Information Network, as directed by the Department of Planning and Budget; and

12. To collect and maintain demographic, economic and other data concerning the region and member localities, and act as a state data center affiliate in cooperation with the Virginia Employment Commission.

1995, cc. 732, 796, § 15.1-1405.1; 1997, c. 587; 1998, cc. 668, 686.



§ 15.2-4209. Preparation and adoption of regional strategic plan

A. Except in planning districts in which regional planning also is conducted by multi-state councils of government, each planning district commission shall prepare a regional strategic plan for the guidance of the district. The plan shall concern those elements which are of importance in more than one of the localities within the district, as distinguished from matters of only local importance. The plan shall include regional goals and objectives, strategies to meet those goals and objectives and mechanisms for measuring progress toward the goals and objectives. The strategic plan shall include those subjects necessary to promote the orderly and efficient development of the physical, social and economic elements of the district such as transportation, housing, economic development and environmental management. The plan may be divided into parts or sections as the planning district commission deems desirable. In developing the regional strategic plan, the planning district commission shall seek input from a wide range of organizations in the region, including local governing bodies, the business community and citizen organizations.

B. In planning districts in which regional planning also is conducted by multi-state councils of government, each planning district commission may prepare a regional strategic plan for the guidance of the district. If prepared in accordance with this section, such plan shall conform with the requirements of subsection A and also shall include references to the relevant provisions of the most current regional strategic plan prepared by the multi-state council of governments that includes any of the area comprising the planning district.

C. Before the strategic plan is adopted, it shall be submitted to the Department of Housing and Community Development and to the governing body of each locality within the district for a period of not less than thirty days prior to a hearing to be held by the planning district commission thereon, after notice as provided in § 15.2-2204. Each such local governing body shall make recommendations to the planning district commission on or before the date of the hearing with respect to the effect of the plan within its locality. The Department of Housing and Community Development shall notify the planning district commission prior to the hearing as to whether the proposed strategic plan conflicts with plans of adjacent planning districts.

D. Upon approval of the strategic plan by a planning district commission after a public hearing, it shall be submitted to the governing body of each locality (excluding towns of less than 3,500 population unless members of the commission) within the district for review and possible adoption. The plan shall become effective with respect to all action of a planning district commission upon approval by the planning district commission. The plan shall not become effective with respect to the action of the governing body of any locality within the district until adopted by the governing body of such locality.

E. The adopted strategic plan shall be submitted within thirty days of adoption to the Department of Housing and Community Development for information and coordination purposes.

1968, c. 224, § 15.1-1406; 1976, c. 760; 1981, c. 315; 1995, cc. 732, 796; 1997, c. 587; 1998, cc. 668, 686; 2013, c. 607.



§ 15.2-4210. Commission to act only in conformity with regional strategic plan

When the strategic plan becomes effective as the district plan, the planning district commission shall not, except as provided in the plan, establish any policies or take any action which, in its opinion, is not in conformity with the plan.

1968, c. 224, § 15.1-1407; 1995, cc. 732, 796; 1997, c. 587; 1998, cc. 668, 686.



§ 15.2-4211. Amendment of regional strategic plan

The strategic plan may be amended in the same manner as provided for the original approval and adoption of the plan. However, if the planning district commission determines that a proposed amendment has less than districtwide significance, such amendment may be submitted only to the governing bodies of those localities which the planning district commission determines to be affected. The amended strategic plan shall be submitted within thirty days of amendment to the Department of Housing and Community Development.

1968, c. 224, § 15.1-1408; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4212. Review of regional strategic plan by commission

At least once every five years the regional strategic plan shall be revised and formally approved by the planning district commission. The revised plan shall not become effective with respect to the action of the governing body of any locality within the district until adopted by the governing body of such locality.

1968, c. 224, § 15.1-1409; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4213. Commission to be informed of applications for state or federal aid by local governing bodies

In each planning district in which a planning district commission has been organized, the governing body of each locality shall make available to the planning district commission a summary of applications to agencies of the state or federal government for loans or grants-in-aid for local projects. Submission of the summary of applications is for informational purposes only, unless otherwise directed by state or federal regulations or laws.

1968, c. 224, § 15.1-1410; 1972, c. 599; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4214. Cooperation and consultation with other agencies

A planning district commission may cooperate with other planning district commissions, councils of governments, or the legislative and administrative bodies and officials of other districts or localities within or outside a district, so as to coordinate the planning, development and services of a district with the plans and services of other districts and localities and the Commonwealth. A planning district commission may appoint committees and adopt rules to effect such cooperation. A planning district commission shall also cooperate with the Department of Housing and Community Development and use advice and information furnished by such Department and by other state and federal officials, departments and agencies. Such Department and such officials, departments and agencies having information, maps and data pertinent to the planning and development of a district may make the material, together with services and funds, available for use of a planning district commission.

All agencies of the Commonwealth shall notify the Department of Housing and Community Development prior to engaging in planning activities which will require planning district commission participation. State agencies are encouraged to consult with planning district commissions in the development of regional plans and services and for data collection.

1968, c. 224, § 15.1-1411; 1976, cc. 488, 760; 1977, c. 613; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4215. Annual report required

Each planning district commission shall submit an annual report by September 1 to its member local governments and the Department of Housing and Community Development in accordance with a format prescribed by the Department. The annual report shall contain at a minimum a description of the activities conducted by the planning district commission during the preceding fiscal year, including how the commission met the provisions of this chapter, and information showing the sources and amounts of funding provided to the commission. The Department of Housing and Community Development shall summarize the annual reports in a report to be distributed in accordance with § 36-139.6.

1995, cc. 732, 796, § 15.1-1411.1; 1997, c. 587.



§ 15.2-4216. State aid

A. Upon the organization of a planning district commission, it shall be entitled to receive state financial support to assist it in carrying out its purposes. Such state aid shall be in an amount as provided in the general appropriations act. In order to be allocated such state aid, each planning district commission shall prepare and submit an annual report, as required in § 15.2-4215, which details its compliance with the provisions of this chapter, and an annual work program of activities proposed for the next fiscal year. The fiscal year of the planning district commission shall end June 30.

B. If two planning districts are merged pursuant to § 15.2-4221, the new district shall be entitled to receive the combined amount of aid to which the two districts it replaced separately would have been entitled for five years from the effective date of the merger.

1968, c. 224, § 15.1-1412; 1977, c. 613; 1985, c. 127; 1990, c. 722; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4217. Regional Cooperation Incentive Fund created; administration thereof

A. There is hereby created a Regional Cooperation Incentive Fund for the purpose of encouraging inter-local strategic and functional area planning and other regional cooperative activities. In addition, the fund shall have the purpose of fostering inter-local service delivery consolidation or coordination where such consolidation or coordination will result in the more efficient use of local funds. The Fund shall be administered by the Department of Housing and Community Development. Fund availability is subject to the Appropriation Act.

B. From time to time the General Assembly and the Governor may designate specific functional areas or activities which are to be given highest priority for funding, including but not limited to economic development, criminal justice, solid waste management, water supply, emergency management and transportation.

C. Disbursements from the Regional Cooperation Incentive Fund shall be made on a matching grant basis to planning district commissions, or in the case of inter-local service delivery consolidation or coordination, to two or more cooperating localities. The Department of Housing and Community Development shall promulgate regulations for the administration of the funds, including application forms, eligibility requirements and terms and duration of grants. In establishing regulations, the following criteria shall be met:

1. The planning district commission or member localities must provide, at a minimum, a 25 percent match to the grant, or in the case of inter-local service delivery consolidation or coordination, the Regional Cooperation Incentive Fund may provide up to 50 percent of the cost of implementation; and

2. Any project for which a grant is sought shall use private initiative and enterprise insofar as feasible, and emphasize coordination of available governmental and private financial and technical resources.

D. The Department of Housing and Community Development shall require periodic reports from grant recipients concerning progress of the project and the use of funds.

1995, cc. 732, 796, § 15.1-1412.1; 1997, c. 587; 2012, c. 500.



§ 15.2-4217.1. Specialized Transportation Incentive Fund

The Specialized Transportation Incentive Fund (the "Fund") is established and shall be used to assist participating planning districts in the development of coordinated specialized transportation plans and projects. In order to be eligible to receive monies from the Fund, a planning district commission or single locality shall establish, in consultation with its metropolitan planning organization if one exists, an advisory transportation coordination committee and shall submit to the Disability Commission a plan for cost-effective coordination of specialized transportation services in the planning district or in localities within the planning district. Single localities may appoint an advisory transportation coordinating committee independent of the planning district commission and receive specialized transportation incentive funds if the locality is located in a regional planning district in which all other localities are recipients of the federal funds and subject to the provisions of Title II of the Americans with Disabilities Act, Public Law 101-336 (42 U.S.C. § 12131 et seq.). The advisory transportation coordination committee shall guide planning for the coordination and administration of specialized transportation with human service agencies, participating public transportation systems and, where appropriate, with private for-profit and nonprofit transportation providers. Advisory transportation coordination committees shall be composed of, but not limited to, elderly and disabled persons, providers of specialized transportation systems, participating public transportation systems, and local private for-profit and nonprofit transportation providers. Localities and public transportation systems subject to Title II of the Americans with Disabilities Act, Public Law 101-336 (42 U.S.C. § 12131 et seq.), shall not be required to participate in coordinated specialized transportation plans, but may participate at their option.

2003, c. 454.



§ 15.2-4218. Local governing bodies authorized to appropriate or lend funds

The governing bodies of the localities within a planning district are authorized to appropriate or lend funds to the planning district commission.

1968, c. 224, § 15.1-1413; 1997, c. 587.



§ 15.2-4219. Exemption of commission from taxation

The planning district commission shall not be required to pay any taxes or assessments upon any project or upon any property acquired or used by it or upon the income therefrom. For purposes of subdivision 4 of § 58.1-609.1, a planning district commission is deemed a "political subdivision of this Commonwealth" as the term is used in that section.

1968, c. 224, § 15.1-1415; 1993, c. 310; 1997, c. 587.



§ 15.2-4220. Dual membership authorized

Any locality which is a member of a planning district commission may become a member of an additional planning district commission upon such terms and conditions as mutually agreed to by the locality and the additional planning district commission. The locality shall notify the Department of Housing and Community Development of its membership status in the additional planning district commission within thirty days of becoming a member. Whenever a state-directed activity is conducted by all the planning district commissions, the planning district boundaries identified by the Department of Housing and Community Development shall be used, unless alternative boundaries are agreed to by the localities and the planning district commissions affected. No additional state financial support shall be paid due to a locality becoming a member of an additional planning district commission.

1985, c. 109, § 15.1-1416; 1988, c. 263; 1991, c. 35; 1993, c. 797; 1994, c. 650; 1995, cc. 732, 796; 1997, c. 587.



§ 15.2-4221. Merger of two planning district commissions

The commissions of any two planning districts and a majority of the governing bodies of the localities comprising each district, upon finding that the community of interest, ease of communications and transportation, and geographic factors and natural boundaries among the localities of the two districts are such that the best interest of the localities would be served, may by resolutions concurrently adopted vote to merge into one district and request the Department of Housing and Community Development to declare the districts so merged. Upon such declaration, the commissions of the two districts shall be merged into one commission. The commission of the new district thereupon shall organize as provided in § 15.2-4203; however, nothing shall prevent the commissions of the two districts which are to be merged from agreeing to the terms of such organization prior to their vote to merge.

1990, c. 722, § 15.1-1416.1; 1997, c. 587.



§ 15.2-4222. Inconsistent laws inapplicable

All other general or special laws inconsistent with any provisions of this chapter are hereby declared to be inapplicable to the provisions of this chapter.

1968, c. 224, § 15.1-1452; 1997, c. 587.



§ 15.2-4300. Short title

This chapter shall be known and may be cited as the "Agricultural and Forestal Districts Act."

1977, c. 681, § 15.1-1506; 1997, c. 587.



§ 15.2-4301. Declaration of policy findings and purpose

It is the policy of the Commonwealth to conserve and protect and to encourage the development and improvement of the Commonwealth's agricultural and forestal lands for the production of food and other agricultural and forestal products. It is also the policy of the Commonwealth to conserve and protect agricultural and forestal lands as valued natural and ecological resources which provide essential open spaces for clean air sheds, watershed protection, wildlife habitat, as well as for aesthetic purposes. It is the purpose of this chapter to provide a means for a mutual undertaking by landowners and localities to protect and enhance agricultural and forestal land as a viable segment of the Commonwealth's economy and as an economic and environmental resource of major importance.

1977, c. 681, § 15.1-1507; 1987, c. 552; 1997, c. 587.



§ 15.2-4302. Definitions

As used in this chapter, unless the context requires a different meaning:

"Advisory committee" means the agricultural and forestal districts advisory committee.

"Agricultural products" means crops, livestock and livestock products, including but not limited to: field crops, fruits, vegetables, horticultural specialties, cattle, sheep, hogs, goats, horses, poultry, furbearing animals, milk, eggs and furs.

"Agricultural production" means the production for commercial purposes of crops, livestock and livestock products, and includes the processing or retail sales by the producer of crops, livestock or livestock products which are produced on the parcel or in the district.

"Agriculturally and forestally significant land" means land that has recently or historically produced agricultural and forestal products, is suitable for agricultural or forestal production or is considered appropriate to be retained for agricultural and forestal production as determined by such factors as soil quality, topography, climate, markets, farm structures, and other relevant factors.

"Application" means the set of items a landowner or landowners must submit to the local governing body when applying for the creation of a district or an addition to an existing district.

"District" means an agricultural, forestal, or agricultural and forestal district.

"Forestal production" means the production for commercial purposes of forestal products and includes the processing or retail sales, by the producer, of forestal products which are produced on the parcel or in the district. "Forestal products" includes, but is not limited to, saw timber, pulpwood, posts, firewood, Christmas trees and other tree and wood products for sale or for farm use.

"Landowner" or "owner of land" means any person holding a fee simple interest in property but does not mean the holder of an easement.

"Program administrator" means the local governing body or local official appointed by the local governing body to administer the agricultural and forestal districts program.

1977, c. 681, § 15.1-1508; 1979, c. 377; 1981, c. 54; 1987, c. 552; 1997, c. 587; 2011, cc. 344, 355.



§ 15.2-4303. Power of localities to enact ordinances; application form and fees; maps; sample form

A. Each locality shall have the authority to promulgate forms and to enact ordinances to effectuate this chapter. The locality may charge a reasonable fee for each application submitted pursuant to this chapter; such fee shall not exceed $500 or the costs of processing and reviewing an application, whichever is less.

B. The locality shall prescribe application forms for districts that include but need not be limited to the following information:

1. The general location of the district;

2. The total acreage in the district or acreage to be added to an existing district;

3. The name, address, and signature of each landowner applying for creation of a district or an addition to an existing district and the acreage each owner owns within the district or addition;

4. The conditions proposed by the applicant pursuant to § 15.2-4309;

5. The period before first review proposed by the applicant pursuant to § 15.2-4309; and

6. The date of application, date of final action by the local governing body and whether approved, modified or rejected.

C. The application form shall be accompanied by maps or aerial photographs, or both, prescribed by the locality that clearly show the boundaries of the proposed district and each addition and boundaries of properties owned by each applicant, and any other features as prescribed by the locality.

D. For each notice required by this chapter to be sent to a landowner, notice shall be sent by first-class mail to the last known address of such owner as shown on the application hereunder or on the current real estate tax assessment books or maps. A representative of the local planning commission or local governing body shall make affidavit that such mailing has been made and file such affidavit with the papers in the case.

1977, c. 681, § 15.1-1509; 1978, c. 604; 1979, c. 377; 1984, c. 20; 1987 c. 552; 1997, c. 587; 2005, c. 667; 2011, cc. 344, 355.



§ 15.2-4304. Agricultural and forestal districts advisory committee

A. Upon receipt of the first agricultural and forestal districts application, the local governing body shall establish an advisory committee which shall consist of four landowners who are engaged in agricultural or forestal production, four other landowners of the locality, the commissioner of revenue or the local government's chief property assessment officer, and a member of the local governing body. The members of the committee shall be appointed by and serve at the pleasure of the local governing body. The advisory committee shall elect a chairman and a vice-chairman and elect or appoint a secretary who need not be a member of the committee. The advisory committee shall serve without pay but the locality may reimburse each member for actual and necessary expenses incurred in the performance of his duties. Any expenditures of the committee shall be within the amounts appropriated for such purpose by the local governing body. The committee shall advise the local planning commission and the local governing body and assist in creating, reviewing, modifying, continuing or terminating districts within the locality. In particular, the committee shall render expert advice as to the nature of farming and forestry and agricultural and forestal resources within the district and their relation to the entire locality.

B. The local governing body may designate the planning commission to act for and in lieu of an agricultural and forestal districts advisory committee if the membership of the planning commission includes at least four landowners who are engaged in agricultural or forestal production.

1977, c. 681, § 15.1-1510; 1987, c. 552; 1989, c. 52; 1997, c. 587; 2011, cc. 344, 355.



§ 15.2-4305. Application for creation of district in one or more localities; size and location of parcels

On or before November 1 of each year or any other annual date selected by the locality, any owner or owners of land may submit an application to the locality for the creation of a district or addition of land to an existing district within the locality. Each district shall have a core of no less than 200 acres in one parcel or in contiguous parcels. A parcel not part of the core may be included in a district (i) if the nearest boundary of the parcel is within one mile of the boundary of the core, (ii) if it is contiguous to a parcel in the district the nearest boundary of which is within one mile of the boundary of the core, or (iii) if the local governing body finds, in consultation with the advisory committee or planning commission, that the parcel not part of the core or within one mile of the boundary of the core contains agriculturally and forestally significant land. No land shall be included in any district without the signature on the application, or the written approval of all owners thereof. A district may be located in more than one locality, provided that (i) separate application is made to each locality involved, (ii) each local governing body approves the district, and (iii) the district meets the size requirements of this section. In the event that one of the local governing bodies disapproves the creation of a district within its boundaries, the creation of the district within the adjacent localities' boundaries shall not be affected, provided that the district otherwise meets the requirements set out in this chapter. In no event shall the act of creating a single district located in two localities pursuant to this subsection be construed to create two districts.

1977, c. 681, § 15.1-1511; 1979, c. 377; 1981, c. 546; 1984, c. 20; 1985, c. 13; 1987, c. 552; 1993, cc. 745, 761; 1997, c. 587; 1998, c. 833; 2011, cc. 344, 355.



§ 15.2-4306. Criteria for evaluating application

Land being considered for inclusion in a district may be evaluated by the advisory committee and the planning commission through the Virginia Land Evaluation and Site Assessment (LESA) System or, if one has been developed, a local LESA System. The following factors should be considered by the local planning commission and the advisory committee, and at any public hearing at which an application that has been filed pursuant to § 15.2-4303 is being considered:

1. The agricultural and forestal significance of land within the district or addition and in areas adjacent thereto;

2. The presence of any significant agricultural lands or significant forestal lands within the district and in areas adjacent thereto that are not now in active agricultural or forestal production;

3. The nature and extent of land uses other than active farming or forestry within the district and in areas adjacent thereto;

4. Local developmental patterns and needs;

5. The comprehensive plan and, if applicable, the zoning regulations;

6. The environmental benefits of retaining the lands in the district for agricultural and forestal uses; and

7. Any other matter which may be relevant.

In judging the agricultural and forestal significance of land, any relevant agricultural or forestal maps may be considered, as well as soil, climate, topography, other natural factors, markets for agricultural and forestal products, the extent and nature of farm structures, the present status of agriculture and forestry, anticipated trends in agricultural economic conditions and such other factors as may be relevant.

1977, c. 681, § 15.1-1511; 1979, c. 377; 1981, c. 546; 1984, c. 20; 1985, c. 13; 1987, c. 552; 1993, cc. 745, 761; 1997, c. 587.



§ 15.2-4307. Review of application; notice; hearing

Upon the receipt of an application for a district or for an addition to an existing district, the program administrator shall refer such application to the advisory committee.

The advisory committee shall review and make recommendations concerning the application or modification thereof to the local planning commission, which shall:

1. Notify, by first-class mail, adjacent property owners, as shown on the maps of the locality used for tax assessment purposes, and where applicable, any political subdivision whose territory encompasses or is part of the district, of the application. The notice shall contain (i) a statement that an application for a district has been filed with the program administrator pursuant to this chapter; (ii) a statement that the application will be on file open to public inspection in the office of the clerk of the local governing body; (iii) where applicable a statement that any political subdivision whose territory encompasses or is part of the district may propose a modification which must be filed with the local planning commission within thirty days of the date of the notice; (iv) a statement that any owner of additional qualifying land may join the application within thirty days from the date of the notice or, with the consent of the local governing body, at any time before the public hearing the local governing body must hold on the application; (v) a statement that any owner who joined in the application may withdraw his land, in whole or in part, by written notice filed with the local governing body, at any time before the local governing body acts pursuant to § 15.2-4309; and (vi) a statement that additional qualifying lands may be added to an already created district at any time upon separate application pursuant to this chapter;

2. Hold a public hearing as prescribed by law; and

3. Report its recommendations to the local governing body including but not limited to the potential effect of the district and proposed modifications upon the locality's planning policies and objectives.

1977, c. 681, § 15.1-1511; 1979, c. 377; 1981, c. 546; 1984, c. 20; 1985, c. 13; 1987, c. 552; 1993, cc. 745, 761; 1997, c. 587; 1998, c. 833; 2011, cc. 344, 355.



§ 15.2-4308. Repealed

Repealed by Acts 2011, cc. 344 and 355, cl. 2.



§ 15.2-4309. Hearing; creation of district; conditions; notice

A. The local governing body, after receiving the report of the local planning commission and the advisory committee, shall hold a public hearing as provided by law, and after such public hearing, may by ordinance create the district or add land to an existing district as applied for, or with any modifications it deems appropriate.

B. The governing body may require, as a condition to creation of the district, that any parcel in the district shall not, without the prior approval of the governing body, be developed to any more intensive use or to certain more intensive uses, other than uses resulting in more intensive agricultural or forestal production, during the period which the parcel remains within the district. Local governing bodies shall not prohibit as a more intensive use, construction and placement of dwellings for persons who earn a substantial part of their livelihood from a farm or forestry operation on the same property, or for members of the immediate family of the owner, or divisions of parcels for such family members, unless the governing body finds that such use in the particular case would be incompatible with farming or forestry in the district. To further the purposes of this chapter and to promote agriculture and forestry and the creation of districts, the local governing body may adopt programs offering incentives to landowners to impose land use and conservation restrictions on their land within the district. Programs offering such incentives shall not be permitted unless authorized by law. Any conditions to creation of the district and the period before the review of the district shall be described, either in the application or in a notice sent by first-class mail to all landowners in the district and published in a newspaper having a general circulation within the district at least two weeks prior to adoption of the ordinance creating the district. The ordinance shall state any conditions to creation of the district and shall prescribe the period before the first review of the district, which shall be no less than four years but not more than ten years from the date of its creation. In prescribing the period before the first review, the local governing body shall consider the period proposed in the application. The ordinance shall remain in effect at least until such time as the district is to be reviewed. In the event of annexation by a city or town of any land within a district, the district shall continue until the time prescribed for review.

C. The local governing body shall act to adopt or reject the application, or any modification of it, no later than 180 days from (i) November 1 or (ii) the other date selected by the locality as provided in § 15.2-4305. Upon the adoption of an ordinance creating a district or adding land to an existing district, the local governing body shall submit a copy of the ordinance with maps to the local commissioner of the revenue, and the State Forester, and the Commissioner of Agriculture and Consumer Services for information purposes. The commissioner of the revenue shall identify the parcels of land in the district in the land book and on the tax map, and the local governing body shall identify such parcels on the zoning map, where applicable and shall designate the districts on the official comprehensive plan map each time the comprehensive plan map is updated.

1977, c. 681, § 15.1-1511; 1979, c. 377; 1981, c. 546; 1984, c. 20; 1985, c. 13; 1987, c. 552; 1993, cc. 745, 761; 1997, c. 587; 1998, c. 833; 2011, cc. 344, 355.



§ 15.2-4310. Additions to a district

Additional parcels of land may be added to an existing district at any time by following the process and application deadlines prescribed for the creation of a new district.

1977, c. 681, § 15.1-1511; 1979, c. 377; 1981, c. 546; 1984, c. 20; 1985, c. 13; 1987, c. 552; 1993, cc. 745, 761; 1997, c. 587; 2011, cc. 344, 355.



§ 15.2-4311. Review of districts

The local governing body may complete a review of any district created under this section, together with additions to such district, no less than four years but no more than ten years after the date of its creation and every four to ten years thereafter. If the local governing body determines that a review is necessary, it shall begin such review at least ninety days before the expiration date of the period established when the district was created. In conducting such review, the local governing body shall ask for the recommendations of the local advisory committee and the planning commission in order to determine whether to terminate, modify or continue the district. When each district is reviewed, land within the district may be withdrawn at the owner's discretion by filing a written notice with the local governing body at any time before it acts to continue, modify or terminate the district. The local planning commission or the advisory committee shall schedule as part of the review a public meeting with the owners of land within the district, and shall send by first-class mail a written notice of the meeting and review to all such owners. The notice shall state the time and place for the meeting; that the district is being reviewed by the local governing body; that the local governing body may continue, modify, or terminate the district; and that land may be withdrawn from the district at the owner's discretion by filing a written notice with the local governing body at any time before it acts to continue, modify or terminate the district. The local governing body shall hold a public hearing as provided by law. The governing body may stipulate conditions to continuation of the district and may establish a period before the next review of the district, which may be different from the conditions or period established when the district was created. Any such different conditions or period shall be described in a notice sent by first-class mail to all owners of land within the district and published in a newspaper having a general circulation within the district at least two weeks prior to adoption of the ordinance continuing the district. Unless the district is modified or terminated by the local governing body, the district shall continue as originally constituted, with the same conditions and period before the next review as that established when the district was created.

If the local governing body determines that a review is unnecessary, it shall set the year in which the next review shall occur.

1977, c. 681, § 15.1-1511; 1979, c. 377; 1981, c. 546; 1984, c. 20; 1985, c. 13; 1987, c. 552; 1993, cc. 745, 761; 1997, c. 587.



§ 15.2-4312. Effects of districts

A. Land lying within a district and used in agricultural or forestal production shall automatically qualify for an agricultural or forestal use-value assessment pursuant to Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1, if the requirements for such assessment contained therein are satisfied. Any ordinance adopted pursuant to § 15.2-4303 shall extend such use-value assessment and taxation to eligible real property within such district whether or not a local ordinance pursuant to § 58.1-3231 has been adopted.

B. No local government shall exercise any of its powers to enact local laws or ordinances within a district in a manner which would unreasonably restrict or regulate farm structures or farming and forestry practices in contravention of the purposes of this chapter unless such restrictions or regulations bear a direct relationship to public health and safety. The comprehensive plan and zoning and subdivision ordinances shall be applicable within said districts, to the extent that such ordinances are not in conflict with the conditions to creation or continuation of the district set forth in the ordinance creating or continuing the district or the purposes of this chapter. Nothing in this chapter shall affect the authority of the locality to regulate the processing or retail sales of agricultural or forestal products, or structures therefor, in accordance with the local comprehensive plan or any local ordinances. Local ordinances, comprehensive plans, land use planning decisions, administrative decisions and procedures affecting parcels of land adjacent to any district shall take into account the existence of such district and the purposes of this chapter.

C. It shall be the policy of all agencies of the Commonwealth to encourage the maintenance of farming and forestry in districts and all administrative regulations and procedures of such agencies shall be modified to this end insofar as is consistent with the promotion of public health and safety and with the provisions of any federal statutes, standards, criteria, rules, regulations, or policies, and any other requirements of federal agencies, including provisions applicable only to obtaining federal grants, loans or other funding.

D. No special district for sewer, water or electricity or for nonfarm or nonforest drainage may impose benefit assessments or special tax levies on the basis of frontage, acreage or value on land used for primarily agricultural or forestal production within a district, except a lot not exceeding one-half acre surrounding any dwelling or nonfarm structure located on such land. However, such benefit assessment or special ad valorem levies may continue if imposed prior to the formation of the district.

1977, c. 681, § 15.1-1512; 1979, c. 377; 1987, c. 552; 1997, c. 587.



§ 15.2-4313. Proposals as to land acquisition or construction within district

A. Any agency of the Commonwealth or any political subdivision which intends to acquire land or any interest therein other than by gift, devise, bequest or grant, or any public service corporation which intends to: (i) acquire land or any interest therein for public utility facilities not subject to approval by the State Corporation Commission, provided that the proposed acquisition from any one farm or forestry operation within the district is in excess of one acre or that the total proposed acquisition within the district is in excess of ten acres or (ii) advance a grant, loan, interest subsidy or other funds within a district for the construction of dwellings, commercial or industrial facilities, or water or sewer facilities to serve nonfarm structures, shall at least ninety days prior to such action notify the local governing body and all of the owners of land within the district. Notice to landowners shall be sent by first-class or registered mail and shall state that further information on the proposed action is on file with the local governing body. Notice to the local governing body shall be filed in the form of a report containing the following information:

1. A detailed description of the proposed action, including a proposed construction schedule;

2. All the reasons for the proposed action;

3. A map indicating the land proposed to be acquired or on which the proposed dwellings, commercial or industrial facilities, or water or sewer facilities to serve nonfarm structures are to be constructed;

4. An evaluation of anticipated short-term and long-term adverse impacts on agricultural and forestal operations within the district and how such impacts are proposed to be minimized;

5. An evaluation of alternatives which would not require action within the district; and

6. Any other relevant information required by the local governing body.

B. Upon receipt of a notice filed pursuant to subsection A, the local governing body, in consultation with the local planning commission and the advisory committee, shall review the proposed action and make written findings as to (i) the effect the action would have upon the preservation and enhancement of agriculture and forestry and agricultural and forestal resources within the district and the policy of this chapter; (ii) the necessity of the proposed action to provide service to the public in the most economical and practical manner; and (iii) whether reasonable alternatives to the proposed action are available that would minimize or avoid any adverse impacts on agricultural and forestal resources within the district. If requested to do so by any owner of land that will be directly affected by the proposed action of the agency, corporation, or political subdivision, the Director of the Department of Conservation and Recreation, or his designee, may advise the local governing body on the issues listed in clauses (i), (ii) and (iii) of this subsection.

C. If the local governing body finds that the proposed action might have an unreasonably adverse effect upon either state or local policy, it shall (i) issue an order within ninety days from the date the notice was filed directing the agency, corporation or political subdivision not to take the proposed action for a period of 150 days from the date the notice was filed and (ii) hold a public hearing, as prescribed by law, concerning the proposed action. The hearing shall be held where the local governing body usually meets or at a place otherwise easily accessible to the district. The locality shall publish notice in a newspaper having a general circulation within the district, and mail individual notice of the hearing to the political subdivisions whose territory encompasses or is part of the district, and the agency, corporation or political subdivision proposing to take the action. Before the conclusion of the 150-day period, the local governing body shall issue a final order on the proposed action. Unless the local governing body, by an affirmative vote of a majority of all the members elected to it, determines that the proposed action is necessary to provide service to the public in the most economic and practical manner and will not have an unreasonably adverse effect upon state or local policy, the order shall prohibit the agency, corporation or political subdivision from proceeding with the proposed action. If the agency, corporation or political subdivision is aggrieved by the final order of the local governing body, an appeal shall lie to the circuit court having jurisdiction of the territory wherein a majority of the land affected by the acquisition is located. However, if such public service corporation is regulated by the State Corporation Commission, an appeal shall be to the State Corporation Commission.

1977, c. 681, § 15.1-1512; 1979, c. 377; 1987, c. 552; 1997, c. 587; 1998, c. 833; 2000, c. 1069.



§ 15.2-4314. Withdrawal of land from a district; termination of a district

A. At any time after the creation of a district within any locality, any owner of land lying in such district may file with the program administrator a written request to withdraw all or part of his land from the district for good and reasonable cause. The program administrator shall refer the request to the advisory committee for its recommendation. The advisory committee shall make recommendations concerning the request to withdraw to the local planning commission, which shall hold a public hearing and make recommendations to the local governing body. Land proposed to be withdrawn may be reevaluated through the Virginia or local Land Evaluation and Site Assessment (LESA) System. The landowner seeking to withdraw land from a district, if denied favorable action by the governing body, shall have an immediate right of appeal de novo to the circuit court serving the territory wherein the district is located. This section shall in no way affect the ability of an owner to withdraw an application for a proposed district or withdraw from a district pursuant to clause (v) of subdivision 1 of § 15.2-4307 or § 15.2-4311.

B. Upon termination of a district or withdrawal or removal of any land from a district created pursuant to this chapter, land that is no longer part of a district shall be subject to and liable for roll-back taxes as are provided in § 58.1-3237. Sale or gift of a portion of land in a district to a member of the immediate family as defined in § 15.2-2244 shall not in and of itself constitute a withdrawal or removal of any of the land from a district.

C. Upon termination of a district or upon withdrawal or removal of any land from a district, land that is no longer part of a district shall be subject to those local laws and ordinances prohibited by the provisions of subsection B of § 15.2-4312.

D. Upon the death of a property owner, any heir at law, devisee, surviving cotenant or personal representative of a sole owner of any fee simple interest in land lying within a district shall, as a matter of right, be entitled to withdraw such land from such district upon the inheritance or descent of such land provided that such heir at law, devisee, surviving cotenant or personal representative files written notice of withdrawal with the local governing body and the local commissioner of the revenue within two years of the date of death of the owner.

E. Upon termination or modification of a district, or upon withdrawal or removal of any parcel of land from a district, the local governing body shall submit a copy of the ordinance or notice of withdrawal to the local commissioner of revenue, the State Forester and the State Commissioner of Agriculture and Consumer Services for information purposes. The commissioner of revenue shall delete the identification of such parcel from the land book and the tax map, and the local governing body shall delete the identification of such parcel from the zoning map, where applicable.

F. The withdrawal or removal of any parcel of land from a lawfully constituted district shall not in itself serve to terminate the existence of the district. The district shall continue in effect and be subject to review as to whether it should be terminated, modified or continued pursuant to § 15.2-4311 of this chapter.

1977, c. 681, § 15.1-1513; 1979, c. 377; 1985, c. 13; 1987, c. 552; 1997, c. 587; 2000, c. 521; 2011, cc. 344, 355.



§ 15.2-4400. Short title

This chapter shall be known and may be cited as the "Local Agricultural and Forestal Districts Act."

1982, c. 374, § 15.1-1513.1; 1997, c. 587.



§ 15.2-4401. Declaration of policy findings and purpose

It is state policy to encourage localities of the Commonwealth to conserve and protect and to encourage the development and improvement of their agricultural and forestal lands for the production of food and other agricultural and forestal products. It is also state policy to encourage localities of the Commonwealth to conserve and protect agricultural and forestal lands as valued natural and ecological resources which provide essential open spaces for clean air sheds, watershed protection, wildlife habitat, aesthetic quality and other environmental purposes. It is the purpose of this chapter to provide a means by which localities may protect and enhance agricultural and forestal lands of local significance as a viable segment of the local economy and as an important economic and environmental resource.

1982, c. 374, § 15.1-1513.2; 1997, c. 587.



§ 15.2-4402. Definitions

As used in this chapter, unless the context requires a different meaning:

"Advisory committee" means the agricultural and forestal advisory committee.

"Agricultural products" means crops, livestock and livestock products, including but not limited to field crops, fruits, vegetables, horticultural specialties, cattle, sheep, hogs, goats, horses, poultry, furbearing animals, milk, eggs and furs.

"Agricultural production" means the production for commercial purposes of crops, livestock and livestock products, but not processing or retail merchandising of crops, livestock or livestock products.

"Agriculturally and forestally significant land" means land that has historically produced agricultural and forestal products, or land that an advisory committee considers good agricultural and forestal land based upon such factors as soil quality, topography, climate, markets, farm improvements, agricultural and forestry economics and technology, and other relevant factors.

"Clerk" means the clerk of the local circuit court or the clerk of the local governing body.

"Forestal products" includes, but is not limited to, lumber, pulpwood, posts, firewood, Christmas trees and other wood products for sale or for farm use.

"Landowner" or "owner of land" means any person holding a fee simple interest in property but does not mean the holder of an easement.

"Participating locality" means the Counties of Albemarle, Augusta, Fairfax, Hanover, James City, Loudoun, Prince William, Roanoke, and Rockingham.

1982, c. 374, § 15.1-1513.3; 1991, c. 67; 1992, c. 344; 1997, c. 587; 2007, c. 813; 2012, c. 419.



§ 15.2-4403. Power of participating localities to enact ordinances; application form and fees

A. Participating localities shall have the authority to enact ordinances and to promulgate forms to effectuate this chapter. The participating locality may charge a reasonable fee for all applications submitted pursuant to this chapter; such fee shall not to exceed fifty dollars or the costs of processing and reviewing an application, whichever is less.

B. The participating locality shall prescribe application forms for agricultural and forestal districts that include but are not limited to the following information:

1. The general location and boundaries of the district;

2. A summary of the acreage in the district including (i) estimated total acreage in the district and (ii) acreage owned by persons proposing the district;

3. The name, address, total acreage owned within the proposed district and signature of each landowner proposing the district; and

4. The date of application, date of final county action and whether approved, modified or rejected.

C. The application form shall be accompanied by maps or aerial photographs, or both, prescribed by the participating locality which clearly show the boundaries of the proposed district, boundaries of properties within the proposed district owned by each applicant, and any other features as prescribed by the participating locality.

1982, c. 374, § 15.1-1513.4; 1997, c. 587.



§ 15.2-4404. Agricultural and forestal districts advisory committee

Upon receipt of the first agricultural and forestal district application submitted as permitted under an ordinance adopted pursuant to this chapter, the local governing body shall establish an advisory committee as prescribed in § 15.2-4304, which section shall apply mutatis mutandis. If an advisory committee has already been established pursuant to § 15.2-4304, it shall carry out the duties prescribed in Chapter 43 (§ 15.2-4300 et seq.) as well as in this chapter.

1982, c. 374, § 15.1-1513.5; 1997, c. 587.



§ 15.2-4405. Creation of districts of local significance

A. A participating locality shall have the authority to create agricultural, forestal, or agricultural and forestal districts of local significance by the adoption of a general ordinance establishing a local districts program according to the provisions of this chapter.

B. In participating localities where such an ordinance has been adopted by the local governing body, any owner or owners of land may submit an application pursuant to § 15.2-4403 to the locality for the creation of an agricultural, forestal, or an agricultural and forestal district of local significance within such locality. Each individual district of local significance shall have a core of no less than the minimum acreage specified in the general ordinance, which minimum acreage in no case shall be less than 20 acres in one parcel or contiguous parcels, provided that (i) any noncontiguous parcel that is not part of the core may be included in a district of local significance if the nearest boundary of such noncontiguous parcel is within one-quarter of a mile of the core and (ii) such noncontiguous parcel had previously been included in a district of local significance. No owner of land shall be included in any agricultural, forestal, or agricultural and forestal district of local significance without the owner's written approval. A separate application may be made by any owner or owners of land for additional contiguous qualifying lands, or noncontiguous lands that meet the conditions of clauses (i) and (ii), to be included in an already created district at any time following such creation.

C. Upon receipt of a proposal for a district of local significance, the local governing body shall refer the proposal to the planning commission which shall:

1. Provide notice of the proposal by publishing a notice in a newspaper having general circulation within the proposed district and by posting such notice in three conspicuous places within the jurisdiction in which the proposed district is located. The notice shall state that an application for an agricultural, forestal, or agricultural and forestal district of local significance has been submitted to the local governing body, that a copy of the application is on file open to public inspection in the office of the clerk, that any proposals for modifications of the district shall be filed within 30 days, that any owner included in the proposal may withdraw his land, in whole or in part, at any time until the local governing body makes a final decision as to the constitution of the district pursuant to subsection D, and that hearing dates of the planning commission and local governing body shall be published and posted within 30 days.

2. Refer such proposal and modifications to the advisory committee.

D. Within one year of the date of filing of the application for such original proposal, the proposal: shall be reviewed by (i) the advisory committee, which shall report to the local planning commission its recommendations concerning the proposal and proposed modifications; (ii) the planning commission, which, after receiving the report of the advisory committee, shall hold a public hearing as prescribed in subsection E, and shall report its recommendations concerning the proposal and proposed modifications to the local governing body; and (iii) the local governing body, which, after receiving the report of the local planning commission and the advisory committee, shall hold a public hearing as prescribed below, and may create the district or any modification of the district by the adoption of a district ordinance as described in subsection E, or reject the creation of a district as it deems appropriate. All districts shall meet the minimum requirements set forth in the participating locality's general ordinance for the creation of districts of local significance.

E. Public hearings required to be held by the planning commission and local governing body shall be conducted in the following manner:

1. The hearing as prescribed by law shall be held where the local governing body usually meets or at a place otherwise readily accessible to the proposed district;

2. The notice of the public hearing as prescribed by law shall contain a description of the proposed district, any proposed modifications and any recommendations of the local planning commission or the advisory committee; and

3. The notice shall be published in a newspaper having a general circulation within the proposed district and shall be given in writing complete with proposed modifications to those municipalities whose territory encompasses or is part of the proposed district.

F. The general ordinance establishing the program to create agricultural, forestal, or agricultural and forestal districts of local significance shall state the criteria which shall be considered by the advisory committee and the local planning commission in advising the local governing body and by the local governing body in making its decision on whether or not to create a district. These criteria shall be based on and consistent with the following factors:

1. The agricultural and forestal significance within the proposed district and in areas adjacent thereto;

2. The presence of any significant agricultural lands or significant forestal lands within the proposed district and adjacent thereto that are not now in active farming or production;

3. The nature and extent of land uses other than active farming or forestry within the proposed district and adjacent thereto;

4. Local developmental patterns and needs including zoning and the comprehensive plan;

5. The scenic and historic features of land uses within the proposed district and adjacent thereto;

6. The environmental benefits of preserving the lands in the district in their existing use; and

7. Any other matter which may be relevant.

In judging significance, any relevant agricultural and forest maps may be considered as well as soil, climate, topography, quality of tree cover, other natural factors, markets for farm and forest products, the extent and nature of farm and forest improvements, evidence of commitment to long-term farm and forest use, anticipated trends in agricultural and forest economic conditions and technology, and such other factors as may be relevant. Criteria for judging the significance of lands in local agricultural and forestal districts to be created pursuant to this chapter may differ from those for judging the significance of lands in statewide districts to be created pursuant to Chapter 43 (§ 15.2-4300 et seq.).

1982, c. 374, § 15.1-1513.6; 1994, c. 431; 1997, c. 587; 2010, c. 653.



§ 15.2-4406. Provisions of district ordinances for districts of local significance

Any district ordinance adopted by the local governing body in order to create or renew an agricultural, forestal, or agricultural and forestal district shall include the following provisions:

1. That no parcel included within the district shall be developed to a more intensive use than its existing use at the time of adoption of the ordinance creating the district for eight years from the date of adoption of such ordinance;

2. That no parcel added to an already created district shall be developed to a more intensive use than its existing use at the time of addition to the district for eight years from the date of adoption of the original district ordinance;

3. That land used in agricultural and forestal production within the agricultural and forestal district of local significance shall automatically qualify for an agricultural or forestal value assessment on such land pursuant to Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1, if the requirements for such assessment contained therein are satisfied, whether or not a local land-use plan or local ordinance pursuant to § 58.1-3231 has been adopted;

4. That the district shall be reviewed by the local governing body at the end of the eight-year period and that it may by ordinance renew the district or modification thereof for another eight-year period; and

5. Any other provisions to the mutual agreement of the landowner and the local governing body that further the purposes of this chapter.

1982, c. 374, § 15.1-1513.7; 1997, c. 587.



§ 15.2-4407. Withdrawal of land from district of local significance

A. At any time after the creation of an agricultural, forestal, or an agricultural and forestal district of local significance within Fairfax County, any owner of land lying in such district may file a written notice of withdrawal with the local governing body which created the district, and upon the filing of such notice, the withdrawal shall be effective. In no way shall this section affect the ability of an owner to withdraw his land from a proposed district as is authorized by subsection C of § 15.2-4405.

B. Any person withdrawing land from a district located in the Counties of Albemarle, Augusta, Hanover, James City, Loudoun, Prince William, Roanoke, and Rockingham shall follow the withdrawal procedures required by § 15.2-4314.

C. Upon withdrawal of land from a district, the real estate previously included in such district shall be subject to roll-back taxes, as are provided in § 58.1-3237, and also a penalty in the amount equal to two times the taxes determined in the year following the withdrawal from the district on all land previously within the district.

D. Upon withdrawal of land from a district no provisions of the ordinance which created the district shall any longer apply to the lands previously in the district which were withdrawn.

E. The withdrawal of land from a district shall not itself serve to terminate the existence of the district. Such district shall continue in effect and be subject to review as to whether it should be terminated, modified or continued pursuant to § 15.2-4405.

1982, c. 374, § 15.1-1513.8; 1983, c. 558; 1991, c. 67, § 15.1-1513.9; 1994, c. 193; 1997, c. 587; 2007, c. 813; 2012, c. 419.



§ 15.2-4500. Repealed



§ 15.2-4600. Short title [Not set out]

Not set out. ( 1997, c. 587 . [Amendments: § 15.2-4603:: 2000, c. 435; 2002, c. 770 . §§ 15.2-4608 and 15.2-4616:: 2002, c. 770 .])



§ 15.2-4601. Purpose of chapter [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4602. Definitions [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4603. Creation of district; extension of term of district [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4604. Commission established [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4605. Creation of district advisory boards [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4606. Powers and duties of commission [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4607. Annual special improvements tax; use of revenues [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4608. Agreements with Commonwealth Transportation Board; payment of special improvements tax to Transportation Trust Fund [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4609. Jurisdiction of counties and officers, etc., not affected [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4610. Allocation of funds to local transportation districts [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4611. Reimbursement for advances to local transportation district [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4612. Cooperation between districts and other political subdivisions [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4613. Tort liability [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4614. Approval by Commonwealth Transportation Board [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4615. Enlargement of local districts [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4616. Abolition of local transportation districts [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4617. Chapter to constitute complete district for acts authorized; liberal construction

This chapter shall constitute full and complete authority for the district, without regard to the provisions of any other law, for the doing of the acts and things herein authorized. This chapter, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purposes hereof. Any court test concerning the validity of any bonds which may be issued for transportation improvements made pursuant to this chapter may be determined pursuant to Article 6 (§ 15.2-2650 et seq.) of Chapter 26.

1997, c. 587; 2015, c. 709.



§ 15.2-4618. Validation of districts [Not set out]

(1997, c. 587. [Amendments: § 15.2-4603: 2000, c. 435; 2002, c. 770. §§ 15.2-4608 and 15.2-4616: 2002, c. 770.])



§ 15.2-4700. Short title; application [Not set out]

Not set out. ( 1997, c. 587 .)



§ 15.2-4701. Definitions [Not set out]

(1997, c. 587.)



§ 15.2-4702. Creation of district [Not set out]

(1997, c. 587.)



§ 15.2-4703. Commission established [Not set out]

(1997, c. 587.)



§ 15.2-4704. Creation of district advisory boards [Not set out]

(1997, c. 587.)



§ 15.2-4705. Powers and duties of commission [Not set out]

(1997, c. 587.)



§ 15.2-4706. Annual special improvement tax; use of revenues [Not set out]

(1997, c. 587.)



§ 15.2-4707. Jurisdiction of localities and officers, etc., not affected [Not set out]

(1997, c. 587.)



§ 15.2-4708. Allocation of funds to local transportation districts [Not set out]

(1997, c. 587.)



§ 15.2-4709. Reimbursement for advances to local transportation district [Not set out]

(1997, c. 587.)



§ 15.2-4710. Cooperation between districts and other political subdivisions [Not set out]

(1997, c. 587.)



§ 15.2-4711. Tort liability [Not set out]

(1997, c. 587.)



§ 15.2-4712. Approval by Commonwealth Transportation Board [Not set out]

(1997, c. 587.)



§ 15.2-4713. Enlargement of local districts [Not set out]

(1997, c. 587.)



§ 15.2-4714. Abolition of local transportation districts [Not set out]

(1997, c. 587.)



§ 15.2-4715. Chapter to constitute complete district for acts authorized; liberal construction

This chapter shall constitute full and complete authority for the district, without regard to the provisions of any other law, for the doing of the acts and things herein authorized. This chapter, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purposes hereof. Any court test concerning the validity of any bonds which may be issued for transportation improvements made pursuant to this chapter may be determined pursuant to Article 6 (§ 15.2-2650 et seq.) of Chapter 26.

1997, c. 587; 2015, c. 709.



§ 15.2-4716. Validation of districts [Not set out]

(1997, c. 587.)



§ 15.2-4800. Short title; application [Not set out]

Not set out. ( 1997, c. 587 .)



§ 15.2-4801. Definitions [Not set out]

(1997, c. 587.)



§ 15.2-4802. Creation of district [Not set out]

(1997, c. 587.)



§ 15.2-4803. Commission established [Not set out]

(1997, c. 587.)



§ 15.2-4804. Creation of district advisory board [Not set out]

(1997, c. 587.)



§ 15.2-4805. Powers and duties of commission [Not set out]

(1997, c. 587.)



§ 15.2-4806. Annual special improvement tax; use of revenues [Not set out]

(1997, c. 587.)



§ 15.2-4807. Allocation of funds to district [Not set out]

(1997, c. 587.)



§ 15.2-4808. Reimbursement for advances to district [Not set out]

(1997, c. 587.)



§ 15.2-4809. Cooperation between districts and adjoining localities [Not set out]

(1997, c. 587.)



§ 15.2-4810. Tort liability [Not set out]

(1997, c. 587.)



§ 15.2-4811. Approval by Commonwealth Transportation Board [Not set out]

(1997, c. 587.)



§ 15.2-4812. Enlargement of districts [Not set out]

(1997, c. 587.)



§ 15.2-4813. Abolition of district [Not set out]

(1997, c. 587.)



§ 15.2-4814. Article to constitute complete authority for district for acts authorized; liberal construction

This article shall constitute full and complete authority for the district, without regard to the provisions of any other law, for doing the acts and things herein authorized. This article, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purposes hereof. Any court test concerning the validity of any bonds which may be issued for transportation improvements made pursuant to this article shall be determined pursuant to Article 6 (§ 15.2-2650 et seq.) of Chapter 26 of this title.

1997, c. 587; 2015, c. 709.



§ 15.2-4815. Jurisdiction of counties, towns and officers, etc., not affected [Not set out]

(1997, c. 587.)



§ 15.2-4816. Repealed

Repealed by Acts 2002, c. 846.



§ 15.2-4829. Repealed



§ 15.2-4900. Short title

This chapter shall be known and may be cited as the "Industrial Development and Revenue Bond Act."

1966, c. 651, § 15.1-1373; 1997, c. 587.



§ 15.2-4901. Purpose of chapter

It is the intent of the legislature by the passage of this chapter to authorize the creation of industrial development authorities by the localities in the Commonwealth so that such authorities may acquire, own, lease, and dispose of properties and make loans to the end that such authorities may be able to promote industry and develop trade by inducing manufacturing, industrial, governmental, nonprofit and commercial enterprises and institutions of higher education to locate in or remain in the Commonwealth and further the use of its agricultural products and natural resources, and to vest such authorities with all powers that may be necessary to enable them to accomplish such purposes, which powers shall be exercised for the benefit of the inhabitants of the Commonwealth, either through the increase of their commerce, or through the promotion of their safety, health, welfare, convenience or prosperity. Such authority shall not itself be authorized to operate any such manufacturing, industrial, nonprofit or commercial enterprise or any facility of an institution of higher education.

It is the further intent of the legislature and shall be the policy of the Commonwealth to grant to industrial development authorities the powers contained herein with respect to pollution control facilities to the end that such authorities may protect and promote the health of the inhabitants of the Commonwealth and the conservation, protection and improvement of its natural resources by exercising such powers for the control or abatement of land, sewer, water, air, noise and general environmental pollution derived from the operation of any industrial or medical facility and to vest such authorities with all powers that may be necessary to enable them to accomplish such purpose, which powers shall be exercised for the benefit of the inhabitants of the Commonwealth, either through the increase of their commerce, or through the promotion of their safety, health, welfare, convenience or prosperity.

It is the further intent of the legislature and shall be the policy of the Commonwealth to grant to industrial development authorities the powers contained herein with respect to medical facilities and facilities for the residence or care of the aged to the end that such authorities may protect and promote the health and welfare of the inhabitants of the Commonwealth by assisting in the acquisition, construction, equipping, expansion, enlargement and improvement of medical facilities and facilities for the residence or care of the aged in order to provide modern and efficient medical services to the inhabitants of the Commonwealth and care of the aged of the Commonwealth in accordance with their special needs and also by assisting in the refinancing of medical facilities and facilities for the residence or care of the aged owned and operated by organizations which are exempt from taxation pursuant to § 501(c)(3) of the Internal Revenue Code of 1954, as amended, in order to reduce the costs to residents of the Commonwealth of utilizing such facilities and to vest such authorities with all powers that may be necessary to enable them to accomplish such purposes, which powers shall be exercised for the benefit of the inhabitants of the Commonwealth and for the promotion of their health and welfare. It is not intended hereby that any such authority shall itself be authorized to operate any such medical facility or facility for the residence or care of the aged.

It is the further intent of the legislature and shall be the policy of the Commonwealth to grant to industrial development authorities the powers contained herein with respect to facilities for use by organizations (other than institutions organized and operated exclusively for religious purposes) which are described in § 501(c)(3) of the Internal Revenue Code of 1954, as amended, and which are exempt from federal income taxation pursuant to § 501(a) of the Internal Revenue Code of 1954, as amended, to the end that such authorities may protect or promote the safety, health, welfare, convenience, and prosperity of the inhabitants of the Commonwealth by assisting in the acquisition, construction, equipping, expansion, enlargement, improvement, financing, and refinancing of such facilities of the aforesaid entities and organizations in order to provide operations, recreational, activity centers, and other facilities for the use of the inhabitants of the Commonwealth and to vest such authorities with all powers that may be necessary to enable them to accomplish such purposes, which powers shall be exercised for the benefit of the inhabitants of the Commonwealth and for the promotion of their safety, health, welfare, convenience or prosperity. It is not intended hereby that any such authority shall itself be authorized to operate any such facility.

It is the further intent of the legislature and shall be the policy of the Commonwealth to grant to industrial development authorities the powers contained herein with respect to facilities for private, accredited and nonprofit institutions of collegiate education in the Commonwealth whose primary purpose is to provide collegiate or graduate education and not to provide religious training or theological education to the end that such authorities may protect and promote the health and welfare of the inhabitants of the Commonwealth by assisting in the acquisition, construction, equipping, expansion, enlargement, and improvement of facilities of aforesaid institutions in order to provide improved educational facilities for the use of the inhabitants of the Commonwealth and to vest such authorities with all powers that may be necessary to enable them to accomplish such purposes, which powers shall be exercised for the benefit of the inhabitants of the Commonwealth and for the promotion of their health, welfare, convenience or prosperity. It is not intended hereby that any such authority shall itself be authorized to operate any such educational facility.

It is the further intent of the legislature and shall be the policy of the Commonwealth to grant industrial development authorities the powers contained herein with respect to facilities for a locality, the Commonwealth and its agencies, and governmental and nonprofit organizations and to vest such authorities with all powers that may be necessary to enable them to accomplish such purposes, which powers shall be exercised for the benefit of the inhabitants of the Commonwealth and for the promotion of their health, welfare, convenience or prosperity.

It is further the intent of the legislature and shall be the policy of the Commonwealth to grant to industrial development authorities the powers contained herein with respect to facilities for museums and historical education, demonstration and interpretation, together with any and all buildings, structures or other facilities necessary or desirable in connection with the foregoing, for use by nonprofit organizations in order to promote tourism and economic development in the Commonwealth, to promote the knowledge of and appreciation by the citizens of the Commonwealth of the historical and cultural development and heritage of the Commonwealth and the United States and to promote thereby their health, welfare, convenience and prosperity. It is not intended hereby that any such authority shall itself be authorized to operate any such facility.

It is the further intent of the legislature and shall be the policy of the Commonwealth to grant to industrial development authorities the powers contained herein with respect to facilities devoted to the staging of equine events and activities (other than racing) for use by governmental or nonprofit, nonreligious organizations and operated by such governmental or nonprofit, nonreligious organizations in order to promote the equine industry and equine-related activities (other than racing) which are integral to the Commonwealth's economy and heritage and to promote thereby the safety, health, welfare, convenience, and prosperity of the inhabitants of the Commonwealth.

It is the further intent of the legislature and shall be the policy of the Commonwealth to grant to industrial development authorities the powers contained herein with respect to acquiring, developing, owning and operating an industrial park and any utilities that are intended primarily to serve the park and to issue bonds for such purposes. The bonds may be secured by revenues generated by the industrial park or the utilities being financed or by any other funds of the authority.

It is the further intent of the legislature and shall be the policy of the Commonwealth to grant to industrial development authorities created by one or more municipalities whose housing authorities have not been activated as provided by §§ 36-4 and 36-4.1, in addition to the powers previously or hereafter granted in this chapter, the powers contained herein with respect to facilities used primarily for single or multi-family residences in order to promote safe and affordable housing in the Commonwealth and to benefit thereby the safety, health, welfare and prosperity of the inhabitants of the Commonwealth. It is not intended hereby that any such authority shall itself be authorized to operate any such facility or exercise any powers of eminent domain set forth in § 36-27.

In any instance in this chapter where an industrial development authority may issue bonds through its authority to finance, the authority may also refinance such bonds.

This chapter shall be liberally construed in conformity with these intentions.

1966, c. 651, § 15.1-1375; 1972, c. 783; 1975, c. 489; 1977, c. 619; 1978, cc. 276, 526; 1984, c. 700; 1985, c. 317, § 15.1-1392; 1986, c. 473; 1988, c. 211; 1990, c. 312; 1991, c. 6; 1997, cc. 587, 758, 763; 2002, cc. 680, 725; 2005, c. 928; 2012, c. 498.



§ 15.2-4902. Definitions

Wherever used in this chapter, unless a different meaning clearly appears in the context:

"Authority" means any political subdivision, a body politic and corporate, created, organized and operated pursuant to the provisions of this chapter, or if the authority is abolished, the board, body, commission, department or officer succeeding to the principal functions thereof or to whom the powers given by this chapter are given by law.

"Authority facilities" or "facilities" means any or all (i) medical (including, but not limited to, office and treatment facilities), pollution control or industrial facilities; (ii) facilities for the residence or care of the aged; (iii) multi-state regional or national headquarters offices or operations centers; (iv) facilities for private, accredited and nonprofit institutions of collegiate, elementary, or secondary education in the Commonwealth whose primary purpose is to provide collegiate, elementary, secondary, or graduate education and not to provide religious training or theological education, such facilities being for use as academic or administration buildings or any other structure or application usual and customary to a college, elementary or secondary school campus other than chapels and their like; (v) parking facilities, including parking structures; (vi) facilities for use as office space by nonprofit, nonreligious organizations; (vii) facilities for museums and historical education, demonstration and interpretation, together with buildings, structures or other facilities necessary or desirable in connection with the foregoing, for use by nonprofit organizations; (viii) facilities for use by an organization (other than an organization organized and operated exclusively for religious purposes) which is described in § 501(c) (3) of the Internal Revenue Code of 1986, as amended, and which is exempt from federal income taxation pursuant to § 501 (a) of such Internal Revenue Code; (ix) facilities for use by a locality, the Commonwealth and its agencies, or other governmental organizations, provided that any such facilities owned by a locality, the Commonwealth or its agencies or other public bodies subject to the Virginia Public Procurement Act (§ 2.2-4300 et seq.) shall not be exempt from competitive procurement requirements, under the exception granted in subsection B of § 2.2-4344; (x) facilities devoted to the staging of equine events and activities (other than racing events); however, such facilities must be owned by a governmental or nonprofit, nonreligious organization and operated by any such governmental or nonprofit, nonreligious organization; (xi) facilities for commercial enterprises that are not enterprise zone facilities (as defined in § 1394 (b) of the Internal Revenue Code of 1986, as amended) now existing or hereafter acquired, constructed or installed by or for the authority pursuant to the terms of this chapter; however, facilities for commercial enterprise that are not enterprise zone facilities but which are taxable authority facilities shall constitute authority facilities only if the interest on any bonds issued to finance such facilities is not exempt from federal income taxation; (xii) enterprise zone facilities; and (xiii) facilities used primarily for single or multi-family residences. Clause (xiii) applies only to industrial development authorities created by one or more localities whose housing authorities have not been activated as provided by §§ 36-4 and 36-4.1. Any facility may be located within or outside or partly within or outside the locality creating the authority. Any facility may consist of or include any or all buildings, improvements, additions, extensions, replacements, machinery or equipment, and may also include appurtenances, lands, rights in land, water rights, franchises, furnishings, landscaping, utilities, approaches, roadways and other facilities necessary or desirable in connection therewith or incidental thereto, acquired, constructed, or installed by or on behalf of the authority. A pollution control facility shall include any facility acquired, constructed or installed or any expenditure made, including the reconstruction, modernization or modification of any existing building, improvement, addition, extension, replacement, machinery or equipment, and which is designed to further the control or abatement of land, sewer, water, air, noise or general environmental pollution derived from the operation of any industrial or medical facility. Any facility may be constructed on or installed in or upon lands, structures, rights-of-way, easements, air rights, franchises or other property rights or interests whether owned by the authority or others.

"Bonds" or "revenue bonds" embraces notes, bonds and other obligations authorized to be issued by the authority pursuant to the provisions of this chapter.

"Cost" means, as applied to authority facilities, the cost of construction; the cost of acquisition of all lands, structures, rights-of-way, franchises, easements and other property rights and interests; the cost of demolishing, removing or relocating any buildings or structures on lands acquired, including the cost of acquiring any lands to which such buildings or structures may be moved or relocated; the cost of all labor, materials, machinery and equipment; financing charges and interest on all bonds prior to and during construction and, if deemed advisable by the authority, for a period not exceeding one year after completion of such construction; cost of engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues, and other expenses necessary or incident to determining the feasibility or practicability of constructing the authority facilities; administrative expenses, provisions for working capital, reserves for interest and for extensions, enlargements, additions and improvements; and such other expenses as may be necessary or incident to the construction of the authority facilities, the financing of such construction and the placing of the authority facilities in operation. Any obligation or expense incurred by the Commonwealth or any agency thereof, with the approval of the authority, for studies, surveys, borings, preparation of plans and specifications or other work or materials in connection with the construction of the authority facilities may be regarded as a part of the cost of the authority facilities and may be reimbursed to the Commonwealth or any agency thereof out of the proceeds of the bonds issued for such authority facilities as hereinafter authorized.

"Enterprise" means any industry for manufacturing, processing, assembling, storing, warehousing, distributing, or selling any products of agriculture, mining, or industry and for research and development or scientific laboratories, including, but not limited to, the practice of medicine and all other activities related thereto or for such other businesses or activities as will be in the furtherance of the public purposes of this chapter.

"Loans" means any loans made by the authority in furtherance of the purposes of this chapter from the proceeds of the issuance and sale of the authority's bonds and from any of its revenues or other moneys available to it as provided herein.

"Revenues" means any or all fees, rates, rentals and receipts collected by, payable to or otherwise derived by the authority from, and all other moneys and income of whatsoever kind or character collected by, payable to or otherwise derived by the authority in connection with the ownership, leasing or sale of the authority facilities or in connection with any loans made by the authority under this chapter.

"Taxable authority facilities" means any private or commercial golf course, country club, massage parlor, tennis club, skating facility (including roller skating, skateboard and ice skating), racquet sports facility, suntan facility, race track, or facility the primary purpose of which is one of the following: (i) retail food and beverage services (excluding grocery stores), (ii) automobile sales and service, (iii) recreation or entertainment, or (iv) banks, savings and loan institutions or mortgage loan companies. The foregoing sentence notwithstanding, no facility financed as an enterprise zone facility using tax-exempt "enterprise zone facility bonds" (as such term is used in § 1394 of the Internal Revenue Code ) shall constitute a taxable authority facility.

"Trust indenture" means any trust agreement or mortgage under which bonds authorized pursuant to this chapter may be secured.

1966, c. 651, § 15.1-1374; 1968, c. 687; 1970, c. 725; 1972, c. 783; 1973, c. 528; 1977, cc. 238, 619, 673; 1978, c. 526; 1980, c. 372; 1983, c. 514; 1984, c. 700; 1986, c. 473; 1988, c. 211; 1990, cc. 312, 469; 1991, c. 6; 1994, c. 737; 1997, cc. 587, 758, 763; 1999, c. 379; 2005, c. 928; 2006, c. 324.



§ 15.2-4903. Creation of industrial development authorities

A. The governing body of any locality in this Commonwealth is hereby authorized to create by ordinance a political subdivision of the Commonwealth, with such public and corporate powers as are set forth in this chapter. Any such ordinance may limit the type and number of facilities that the authority may otherwise finance under this chapter, which ordinance of limitation may, from time to time, be amended. In the absence of any such limitation, an authority shall have all powers granted under this chapter.

B. The name of the authority shall be the Industrial Development Authority of __________ __________ (the blank spaces to be filled in with the name of the locality which created the authority, including the proper designation thereof as a county, city or town).

C. Notwithstanding subsection B, for any authority authorized by this section, the name of the authority may be the Economic Development Authority of __________ (the blank space to be filled in with the name of the locality that created the authority), if the governing body of such locality so chooses.

D. The authority jointly created by the Town of South Boston and Halifax County pursuant to § 15.2-4916 may be named the Economic Development Authority of Halifax, Virginia, or such other name as the governing bodies of the Town of South Boston and Halifax County shall choose in the concurrent resolutions creating such authority. The authority jointly created by the City of Bedford and Bedford County pursuant to § 15.2-4916 may be named the Bedford Joint Economic Development Authority, or such other name as the governing bodies of the City of Bedford and Bedford County shall choose in the concurrent resolutions creating such authority.

1966, c. 651, § 15.1-1376; 1975, c. 254; 1997, c. 587; 1999, c. 157; 2000, c. 398; 2001, cc. 5, 6, 730; 2002, cc. 169, 680, 725; 2003, cc. 159, 343, 345, 350, 357; 2004, cc. 292, 782, 933.



§ 15.2-4904. Directors; qualifications; terms; vacancies; compensation and expenses; quorum; records; certification and distribution of report concerning bond issuance

A. The authority shall be governed by a board of directors in which all powers of the authority shall be vested and which board shall be composed of seven directors, appointed by the governing body of the locality. The seven directors shall be appointed initially for terms of one, two, three and four years; two being appointed for one-year terms; two being appointed for two-year terms; two being appointed for three-year terms and one being appointed for a four-year term. Subsequent appointments shall be for terms of four years, except appointments to fill vacancies which shall be for the unexpired terms. All terms of office shall be deemed to commence upon the date of the initial appointment to the authority, and thereafter, in accordance with the provisions of the immediately preceding sentence. If at the end of any term of office of any director a successor thereto has not been appointed, then the director whose term of office has expired shall continue to hold office until his successor is appointed and qualified.

Notwithstanding the provisions of this subsection, the board of supervisors of Wise County may appoint eight members to serve on the board of the authority, with terms staggered as agreed upon by the board of supervisors, the board of supervisors of Henrico County may appoint 10 members to serve on the board of the authority, two from each magisterial district, with terms staggered as agreed upon by the board of supervisors, the board of supervisors of Roanoke County may appoint 10 members to serve on the board of the authority, two from each magisterial district, with terms staggered as agreed upon by the board of supervisors, the town council of the Town of Saint Paul may appoint 10 members to serve on the board of the authority, with terms staggered as agreed upon by the town council, however, the town council may at its option return to a seven member board by removing the last three members appointed, the board of supervisors of Russell County may appoint nine members, two of whom shall come from a town that has used its borrowing capacity to borrow $2 million or more for industrial development, with terms staggered as agreed upon by the board of supervisors and the town council of the Town of South Boston shall appoint two at-large members, Page County may appoint nine members, with one member from each incorporated town, one member from each magisterial district, and one at-large, with terms staggered as agreed upon by the board of supervisors, Halifax County shall appoint five at-large members to serve on the board of the authority jointly created by the Town of South Boston and Halifax County pursuant to § 15.2-4916, with terms staggered as agreed upon by the governing bodies of the Town of South Boston and Halifax County in the concurrent resolutions creating such authority, the town council of the Town of Coeburn may appoint five members to serve on the board of the authority, with terms staggered as agreed upon by the town council, the city council of Suffolk may appoint eight members to serve on the board of the authority, with one member from each of the boroughs, and one at-large member, with terms staggered as agreed upon by the city council, the City of Chesapeake may appoint nine members, with terms staggered as agreed upon by the city council, and the city council of the City of Norfolk may appoint 11 members, with terms staggered as agreed upon by the city council.

A member of the board of directors of the authority may be removed from office by the local governing body without limitation in the event that the board member is absent from any three consecutive meetings of the authority, or is absent from any four meetings of the authority within any 12-month period. In either such event, a successor shall be appointed by the governing body for the unexpired portion of the term of the member who has been removed.

B. Each director shall, upon appointment or reappointment, before entering upon his duties take and subscribe the oath prescribed by § 49-1.

C. No director shall be an officer or employee of the locality except (i) in a town with a population of less than 3,500 where members of the town governing body may serve as directors provided they do not constitute a majority of the board, (ii) in Buchanan County where a constitutional officer who has previously served on the board of directors may serve as a director provided the governing body of such county approves, and (iii) in Frederick County where the board of supervisors may appoint one of its members to the Economic Development Authority of the County of Frederick, Virginia. Every director shall, at the time of his appointment and thereafter, reside in a locality within which the authority operates or in an adjoining locality. When a director ceases to be a resident of such locality, the director's office shall be vacant and a new director may be appointed for the remainder of the term.

D. The directors shall elect from their membership a chairman, a vice-chairman, and from their membership or not, as they desire, a secretary and a treasurer, or a secretary-treasurer, who shall continue to hold such office until their respective successors are elected. The directors shall receive no salary but may be compensated such amount per regular, special, or committee meeting or per each official representation as may be approved by the appointing authority, not to exceed $200 per meeting or official representation, and shall be reimbursed for necessary traveling and other expenses incurred in the performance of their duties.

E. Four members of the board of directors shall constitute a quorum of the board for the purposes of conducting its business and exercising its powers and for all other purposes, except that no facilities owned by the authority shall be leased or disposed of in any manner without a majority vote of the members of the board of directors. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board.

F. The board shall keep detailed minutes of its proceedings, which shall be open to public inspection at all times. It shall keep suitable records of its financial transactions and, unless exempted by § 30-140, it shall arrange to have the records audited annually. Copies of each such audit shall be furnished to the governing body of the locality and shall be open to public inspection.

Two copies of the report concerning issuance of bonds required to be filed with the United States Internal Revenue Service shall be certified as true and correct copies by the secretary or assistant secretary of the authority. One copy shall be furnished to the governing body of the locality and the other copy mailed to the Department of Small Business and Supplier Diversity.

1966, c. 651, § 15.1-1377; 1979, c. 35; 1980, c. 304; 1982, c. 463; 1983, c. 514; 1984, c. 750; 1987, c. 368; 1990, c. 87; 1993, c. 896; 1996, cc. 589, 599; 1997, c. 587; 1999, cc. 337, 408, 414; 2000, c. 963; 2001, c. 121; 2003, cc. 347, 357; 2006, c. 687; 2007, cc. 283, 338; 2008, c. 619; 2009, cc. 199, 200, 460, 597; 2012, cc. 337, 352; 2013, c. 482; 2014, cc. 381, 382.



§ 15.2-4905. Powers of authority

The authority shall have the following powers together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

1. To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

2. To adopt and use a corporate seal and to alter the same at pleasure;

3. To enter into contracts; however, any written contract of the authority shall contain provisions addressing the issue of whether attorney's fees shall be recoverable by the prevailing party in the event the contract is subject to litigation;

4. To acquire, whether by purchase, exchange, gift, lease or otherwise, and to improve, maintain, equip and furnish one or more authority facilities including all real and personal properties which the board of directors of the authority may deem necessary in connection therewith and regardless of whether any such facilities shall then be in existence;

5. To lease to others any or all of its facilities and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and to include in any such lease, if desired, a provision that the lessee thereof shall have options to renew such lease or to purchase any or all of the leased facilities, or that upon payment of all of the indebtedness of the authority it may lease or convey any or all of its facilities to the lessee thereof with or without consideration;

6. To sell, exchange, donate, and convey any or all of its facilities or properties whenever its board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized;

7. To issue its bonds for the purpose of carrying out any of its powers including specifically, but without intending to limit any power conferred by this section or this chapter, the issuance of bonds to provide long-term financing of any pollution control facility, whether any such facility was constructed prior to or after the enactment hereof or the receipt of a commitment from an authority to undertake financing pursuant hereto, unless the major part of the proceeds of such bonds will be used to redeem any prior long-term financing of such facility other than financings pursuant to this chapter or any similar law;

8. As security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, to mortgage and pledge any or all of its facilities or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues therefrom or from any part thereof or from any loans made by the authority;

9. To employ and pay compensation to such employees and agents, including attorneys, and real estate brokers whether engaged by the authority or otherwise, as the board of directors shall deem necessary in carrying on the business of the authority;

10. To exercise all powers expressly given the authority by the governing body of the locality which established the authority and to establish bylaws and make all rules and regulations, not inconsistent with the provisions of this chapter, deemed expedient for the management of the authority's affairs;

11. To appoint an industrial advisory committee or similar committee or committees to advise the authority, consisting of such number of persons as it may deem advisable. Such persons may be compensated such amount per regular, special, or committee meeting as may be approved by the appointing authority, not to exceed $50 per meeting day, and may be reimbursed for necessary traveling and other expenses incurred while on the business of the authority;

12. To borrow money and to accept contributions, grants and other financial assistance from the United States of America and agencies or instrumentalities thereof, the Commonwealth, or any political subdivision, agency, or public instrumentality of the Commonwealth, for or in aid of the construction, acquisition, ownership, maintenance or repair of the authority facilities, for the payment of principal of any bond of the authority, interest thereon, or other cost incident thereto, or in order to make loans in furtherance of the purposes of this chapter of such money, contributions, grants, and other financial assistance, and to this end the authority shall have the power to comply with such conditions and to execute such agreements, trust indentures, and other legal instruments as may be necessary, convenient or desirable and to agree to such terms and conditions as may be imposed; and

13. To make loans or grants to any person, partnership, association, corporation, business, or governmental entity in furtherance of the purposes of this chapter including for the purposes of promoting economic development, provided that such loans or grants shall be made only from revenues of the authority which have not been pledged or assigned for the payment of any of the authority's bonds, and to enter into such contracts, instruments, and agreements as may be expedient to provide for such loans and any security therefor. An authority may also be permitted to forgive loans or other obligations if it is deemed to further economic development. The word "revenues" as used in this subdivision includes contributions, grants and other financial assistance, as set out in subdivision 12.

The authority shall not have power to operate any facility as a business other than as lessor and shall not have the power to operate any single or multi-family housing facilities. However, the authority shall have the power to apply for, establish, operate and maintain a foreign-trade zone in accordance with the provisions of Chapter 14 (§ 62.1-159 et seq.) of Title 62.1. Any meeting held by the board of directors at which formal action is taken shall be open to the public.

If a locality has created an industrial development authority pursuant to this chapter or any other provision of law, no other such authority, not created by such locality, shall finance facilities, except pollution control facilities, within the boundaries of such locality, unless the governing body of such locality in which the facilities are located or are proposed to be located, concurs with the inducement resolution adopted by the authority, and shows such concurrence in a duly adopted resolution. Notwithstanding the foregoing, nothing contained herein shall be deemed to invalidate or otherwise impair any existing financing by an authority or the financing of any facilities for which application has been made to an authority prior to July 1, 1981.

1966, c. 651, § 15.1-1378; 1970, c. 598; 1972, c. 783; 1973, c. 528; 1981, c. 3; 1991, c. 6; 1993, c. 896; 1994, c. 317; 1997, cc. 587, 758, 763; 1998, c. 728; 2005, c. 575.



§ 15.2-4906. Public hearing and approval

A. Whenever federal law requires public hearings and public approval as a prerequisite to obtaining federal tax exemption for the interest paid on industrial development bonds, unless otherwise specified by federal law or regulation, the public hearing shall be conducted by the authority and the procedure for the public hearing and public approval shall be in accordance with this section.

B. For a public hearing by the authority, notice of the hearing shall be published once a week for two successive weeks in a newspaper having general circulation in the locality in which the facility to be financed is to be located of intention to provide financing for a named individual or business entity. The applicant shall pay the cost of publication. The notice shall specify the time and place of hearing at which persons may appear and present their views. The hearing shall be held not less than six days nor more than twenty-one days after the second notice shall appear in such newspaper.

The notice shall contain: (i) the name and address of the authority; (ii) the name and address (principal place of business, if any) of the party seeking financing; (iii) the maximum dollar amount of financing sought; and (iv) the type of business and purpose and specific location, if known, of the facility to be financed.

If after the hearing has been held the authority approves the financing, a reasonably detailed summary of the comments expressed at the hearing shall be conveyed promptly to the locality's governing body together with the recommendation of the authority.

C. For public approval, the governing body of the locality on behalf of which the bonds of the authority are issued shall within sixty calendar days from the public hearing held by the authority either approve or disapprove financing of any facility recommended by the authority.

Action of the governing body shall be by a majority of a quorum set out in a resolution. Such vote shall be recorded and disclose how each member voted.

In case of a joint authority the approval required by the governing body of the locality shall be that governing body of the area where the facility will be located, if permitted by federal law or regulation.

The provisions of this section shall not apply to bonds, notes or other obligations issued pursuant to hearings held and governmental approvals obtained prior to the effective date of this act in compliance with federal law or regulation.

1983, c. 514, § 15.1-1378.1; 1997, c. 587.



§ 15.2-4907. Fiscal impact statement

Every request for industrial development (facility) financing when submitted to the governing body of the locality for approval shall be accompanied by a statement in the following form:

____________________
Date

________________________________________
(Name of Applicant)
________________________________________
(Facility)

Signature

________________________________________
Authority Chairman
________________________________________
Name of Authority

If one or more of the above questions do not apply to the facility indicate by writing N/A (not applicable) on the appropriate line.

The provisions of this section shall not apply to bonds, notes or other obligations issued pursuant to hearings held and governmental approvals obtained prior to the effective date of this act in compliance with federal law or regulation.

1983, c. 514, § 15.1-1378.2; 1997, c. 587; 1998, c. 728.



§ 15.2-4908. Issuance of bonds, notes and other obligations of authority

A. Subject to the limitations of Chapter 50 (§ 15.2-5000 et seq.) of this title, the authority may issue bonds from time to time in its discretion, for any of its purposes, including the payment of all or any part of the cost of authority facilities and including the payment or retirement of bonds previously issued by it. All bonds issued by the authority shall be payable solely from the revenues and receipts derived from the leasing or sale by the authority of its facilities or any part thereof or from payments received by the authority in connection with its loans, and the authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds payable, both as to principal and interest: (i) from its revenues and receipts generally; (ii) exclusively from the revenues and receipts of a particular facility or loan; or (iii) exclusively from the revenues and receipts of certain designated facilities or loans whether or not they are financed in whole or in part from the proceeds of such bonds. Unless otherwise provided in the proceeding authorizing the issuance of the bonds, or in the trust indenture securing the bonds, all bonds shall be payable solely and exclusively from the revenues and receipts of a particular facility or loan. Bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding 40 years from the date thereof, may be payable at such place or places whether within or outside the Commonwealth, may bear interest at such rate or rates, may be payable at such time or times, may be evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be determined by the board of directors. If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the authority are authorized to be issued an option to redeem all or any part thereof, at such price or prices and after such notice or notices and on such terms and conditions as may be determined by the board of directors and as may be briefly recited on the face of the bonds, but nothing herein contained shall be construed to confer on the authority any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the authority may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all costs, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the issuance thereof. Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same facility or any other facility, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Any bonds of the authority at any time outstanding may from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any costs, premiums or commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby, with the consent of the holders of the bonds so to be refunded, and regardless of whether the bonds to be refunded were issued in connection with the same facilities or separate facilities, and regardless of whether the bonds proposed to be refunded are payable on the same date or on different dates or are due serially or otherwise. The determination of the form, denominations, maturities, redemption provisions, places of payment, interest rate or rates, payment installations, dates and all other terms and provisions of bonds as authorized in this section may be made by the board of directors in such manner as the board may provide, including the determination by reference to indices and formulas or by agents designated by the board of directors under guidelines established by it.

B. All bonds shall be signed by the chairman or vice-chairman of the authority or shall bear his facsimile signature, and the corporate seal of the authority or a facsimile thereof shall be impressed or imprinted thereon and attested by the signature of the secretary (or the secretary-treasurer) or the assistant secretary (or assistant secretary-treasurer) of the authority or shall bear his facsimile signature, and any coupons attached thereto shall bear the facsimile signature of the chairman. In case any officer whose signature or a facsimile signature appears on any bonds or coupons ceases to be an officer before delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. When the signatures of both the chairman or the vice-chairman and the secretary (or the secretary-treasurer) or the assistant secretary (or the assistant secretary-treasurer) are facsimiles, the bonds shall be authenticated by a corporate trustee or other authenticating agent approved by the authority.

C. If the proceeds derived from a particular bond issue, due to error of estimates or otherwise, are less than the cost of the authority facilities for which such bonds were issued, additional bonds may in like manner be issued to provide the amount of such deficit and, unless otherwise provided in the proceedings authorizing the issuance of the bonds of such issue or in the trust indenture securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds of the first issue. If the proceeds of the bonds of any issue shall exceed such cost, the surplus may be deposited to the credit of the sinking fund for such bonds or may be applied to the payment of the cost of any additions, improvements or enlargements of the authority facilities for which such bonds shall have been issued.

D. Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds which are mutilated, destroyed or lost. Bonds may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, bureau or agency of the Commonwealth, and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions or things which are specifically required by this chapter; however, nothing contained in this chapter shall be construed as affecting the powers and duties now conferred by law upon the State Corporation Commission.

E. All bonds issued under the provisions of this chapter shall have and are hereby declared to have all the qualities and incidents of and shall be and are hereby made negotiable instruments under the Uniform Commercial Code of Virginia (§ 8.1A-101 et seq.), subject only to provisions respecting registration of the bonds.

F. In addition to all other powers granted to the authority by this chapter, the authority may issue, from time to time, notes or other obligations of the authority for any of its authorized purposes. The provisions of this chapter which relate to bonds or revenue bonds shall apply to such notes or other obligations insofar as such provisions may be appropriate.

1966, c. 651, § 15.1-1379; 1968, c. 687; 1983, c. 514; 1991, c. 6; 1997, c. 587; 2003, cc. 353, 683.



§ 15.2-4909. Liability of Commonwealth, political subdivisions, directors and officers

A. Bonds issued pursuant to this chapter shall not be deemed to constitute a debt or a pledge of the faith and credit of the Commonwealth, or any political subdivision thereof, including the locality which created the authority issuing such bonds, but such bonds shall be payable solely from the funds provided therefor as herein authorized. All such bonds shall contain on the face thereof a statement to the effect that neither the Commonwealth, nor any political subdivision thereof, nor the authority shall be obligated to pay the same or the interest thereon or other costs incident thereto except from the revenues and moneys pledged therefor and that neither the faith and credit nor the taxing power of the Commonwealth, or any political subdivision thereof, is pledged to the payment of the principal of such bonds or the interest thereon or other costs incident thereto.

B. Neither the directors of the authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.

C. All expenses incurred in carrying out the provisions of this chapter shall be payable solely from the funds of the authority and no liability or obligation shall be incurred by the authority hereunder beyond the extent to which moneys shall be available to the authority.

D. Bonds issued pursuant to the provisions of this chapter shall not constitute an indebtedness within the meaning of any debt limitation or restriction.

1966, c. 651, § 15.1-1380; 1997, c. 587.



§ 15.2-4910. Security for payment of bonds; default

The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable, and may be secured by a trust indenture covering all or any part of the authority facilities from which revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made. The resolution under which the bonds are authorized to be issued and any such trust indenture may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents for any portions thereof leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable not in conflict with the provisions hereof. Each pledge, agreement and trust indenture made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on such bonds have been fully paid. In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any trust indenture executed as security therefor, such payment or agreements may be enforced by writ of mandamus, or by a suit, action or proceeding at law or in equity to compel the authority and the directors, officers, agents or employees thereof to perform the terms, provisions, and covenants contained in any trust indenture of the authority, by the appointment of a receiver in equity or by foreclosure of any such trust indenture or any one or more of said remedies.

1966, c. 651, § 15.1-1381; 1997, c. 587.



§ 15.2-4911. Rents, fees and other charges

The authority shall fix and revise from time to time the rents, fees and other charges to be paid to it in connection with the lease or sale of various authority facilities and for any other services furnished or provided by the authority. Such rents, fees and charges shall provide at least sufficient funds to pay the cost of maintaining, repairing and operating such projects and the principal and interest of any bonds issued by the authority or other debts contracted as the bonds become due and payable. The authority and the political subdivision in which all or any part of a particular authority facility is located may agree on payment by the authority on account of governmental services to be rendered by the political subdivision in such amounts as the authority may find to be consistent with the purposes of this chapter. A reserve may be accumulated and maintained out of the revenues and receipts of the authority for extraordinary repairs and expenses and for such other purposes as may be provided in any resolution authorizing a bond issue or in any trust indenture securing the authority's bonds. Subject to such provisions and restrictions as may be set forth in the resolution or in the trust indenture authorizing or securing any of the bonds or other obligations hereunder, the authority shall have exclusive control of the revenues and receipts derived from the lease or sale of any authority facility and the right to use the revenues and receipts in the exercise of its powers and duties set forth in this chapter.

1966, c. 651, § 15.1-1382; 1968, c. 687; 1973, c. 528; 1997, c. 587.



§ 15.2-4912. Exemption from taxation

The authority is hereby declared to be performing a public function in behalf of the locality with respect to which the authority is created and to be a public instrumentality of such locality. Accordingly, the income, including any profit made on the sale thereof from all bonds issued by the authority, shall at all times be exempt from all taxation by the Commonwealth or any political subdivision thereof.

1966, c. 651, § 15.1-1383; 1997, c. 587.



§ 15.2-4913. Authority to be nonprofit; excess earnings

The authority shall be nonprofit and no part of its net earnings remaining after payment of its expenses shall enure to the benefit of any individual, firm or corporation, except that if the board of directors of the authority determines that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority then any net earnings of the authority thereafter accruing shall be paid to the locality with respect to which the authority was created. However, nothing herein contained shall prevent the board of directors from transferring all or any part of its facilities or properties in accordance with the terms of any contract entered into by the authority.

1966, c. 651, § 15.1-1384; 1973, c. 528; 1997, c. 587.



§ 15.2-4914. Dissolution of authority; disposition of property

Whenever the board of directors of the authority by resolution determines that the purposes for which the authority was formed have been substantially complied with and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, the then members of the board of directors of the authority shall thereupon execute and file for record with the governing body of the locality which created the authority, a resolution declaring such facts. If the governing body of the locality which created the authority is of the opinion that the facts stated in the authority's resolution are true and that the authority should be dissolved, it shall so resolve and the authority shall stand dissolved. Upon such dissolution, the title to all funds and properties owned by the authority at the time of such dissolution shall vest in the locality creating the authority and possession of such funds and properties shall forthwith be delivered to such locality.

1966, c. 651, § 15.1-1385; 1997, c. 587.



§ 15.2-4915. Bonds as legal investments and lawful security

The bonds issued pursuant to this chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, guardians and for all public funds of the Commonwealth or other political corporations or subdivisions of the Commonwealth. Such bonds shall be eligible to secure the deposit of public funds of the Commonwealth, localities, school districts or other political corporations or subdivisions of the Commonwealth, and shall be security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto.

1966, c. 651, § 15.1-1386; 1997, c. 587.



§ 15.2-4916. Authorities acting jointly

The powers herein conferred upon authorities created under this chapter may be exercised by two or more authorities acting jointly. Two or more localities may jointly create an authority, in which case each of the directors of such authority shall be appointed by the governing body of the respective locality which the director represents.

1966, c. 651, § 15.1-1387; 1982, c. 463; 1997, c. 587.



§ 15.2-4917. Facility sites

Any locality may acquire, pursuant to § 15.2-1800, but not by condemnation, a facility site and may likewise transfer any facility site to an authority. Such transfer may be authorized by a resolution of the governing body of the locality without submission of the question to the voters and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law. Such facility sites may be located within or outside or partially within or outside the locality creating the authority. If a real estate broker licensed under § 54.1-2100 represents a party in a transaction through which a facility site is acquired, the locality may pay a reasonable brokerage fee to such real estate broker.

1966, c. 651, § 15.1-1388; 1997, c. 587; 1998, c. 728.



§ 15.2-4918. Provisions of chapter cumulative; construction

This chapter neither limits nor restricts any powers which the authority might otherwise have under any laws of this Commonwealth. No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security therefor, except as herein provided. However, nothing herein shall be construed to deprive the Commonwealth and its political subdivisions of their respective police powers over properties of the authority or to impair any power thereover of any official or agency of the Commonwealth and its political subdivisions which may be otherwise provided by law. Nothing contained in this chapter shall be deemed to authorize the authority to occupy or use any land, streets, buildings, structures or other property of any kind, owned or used by any political subdivision within its jurisdiction, or any public improvement or facility maintained by such political subdivision for the use of its inhabitants, without first obtaining the consent of the governing body thereof.

1966, c. 651, § 15.1-1389; 1997, c. 587.



§ 15.2-4919. Provisions of chapter controlling over other statutes and charters

Any provision of this chapter which is found to be in conflict with any other statute or charter shall be controlling and shall supersede such other statute or charter to the extent of such conflict.

1966, c. 651, § 15.1-1390; 1997, c. 587; 2015, c. 709.



§ 15.2-4920. Validation of creation of authorities, appointment of directors and proceedings; curative resolutions

All proceedings heretofore taken with respect to the creation of authorities by any locality pursuant to this chapter are hereby validated and confirmed and all such authorities are declared to be legally created. All incumbent directors of authorities are declared to be and are lawfully appointed directors of authorities, notwithstanding any failure to conform to the requirements of this chapter, and all such appointments are hereby ratified, validated and confirmed. However, all terms of incumbent directors shall conform to § 15.2-4904. The governing body of any locality is hereby authorized to adopt such corrective resolutions as may be necessary to carry out the requirements of the immediately preceding sentence. All proceedings heretofore taken to provide for or with respect to the authorization, issuance, sale, execution or delivery of bonds by or on behalf of any authority are hereby validated, ratified, approved and confirmed, and any such bonds so issued shall be valid, legal, binding and enforceable obligations of such authority.

1980, c. 304, § 15.1-1391; 1997, c. 587.



§ 15.2-5000. Definitions

As used in this chapter:

"Exempt project" for the purposes of the industrial development portion of the state ceiling means the following facilities:

1. Sewage, solid waste and qualified hazardous waste disposal facilities; and facilities for the local furnishing of electric energy or gas;

2. Certain facilities for the furnishing of water (including irrigation systems);

3. Mass commuting facilities;

4. Local district heating and cooling facilities.

"Industrial development bond" means those obligations issued by the Commonwealth and its issuing authorities which constitute manufacturing and exempt facility private activity bonds and the private use portion of governmental projects over the fifteen million-dollar threshold amount.

"Issuing authority" means any political subdivision, governmental unit, authority, or other entity of the Commonwealth which is empowered to issue private activity bonds.

"Local housing authority" means any issuer of multifamily housing bonds or single family housing bonds, created and existing under the laws of the Commonwealth, excluding the Virginia Housing Development Authority.

"Manufacturing facility" means (i) any facility which is used in the manufacturing or production of tangible personal property, including the processing resulting in a change of condition of such property, (ii) any facility which is used in the creation or production of intangible property as described in § 197(d)(1)(C)(iii) of the Internal Revenue Code of 1986, as amended, to be any patent, copyright, formula, process, design, pattern, knowhow, format, or other similar item, or (iii) any facility which is functionally related and subordinate to a manufacturing facility if such facility is located on the same site as the manufacturing facility. This definition is for bonding purposes under this chapter only and shall not apply to local taxation under Title 58.1.

"Multifamily housing bond" means any obligation which constitutes an exempt facility bond under federal law for the financing of a qualified residential rental project within the meaning of § 142 of the Internal Revenue Code of 1986, as amended.

"Private activity bond" means a part or all of any bond (or other instrument) required to obtain an allocation from the state's volume cap pursuant to § 146 of the Internal Revenue Code of 1986, as amended, in order to be tax exempt, including but not limited to the following:

1. Exempt project bonds,

2. Manufacturing facility bonds,

3. Industrial development bonds,

4. Multifamily housing bonds,

5. Single family housing bonds,

6. Any other bond eligible for a tax exemption as a private activity bond pursuant to § 141 of the Internal Revenue Code of 1986, as amended.

"Single family housing bonds" means any obligation described as a qualified mortgage bond under § 143 of the Internal Revenue Code of 1986, as amended.

"State ceiling" means the maximum amount of private activity bonds that the Commonwealth of Virginia may issue in a calendar year as limited by federal law under the Internal Revenue Code of 1986, as amended.

1987, c. 306, § 15.1-1399.10; 1990, c. 299; 1997, c. 587; 2008, c. 445; 2010, cc. 122, 360.



§ 15.2-5001. Purpose of chapter

It is the intent of the legislature by the passage of this chapter to allocate Virginia's total private activity bond issuing authority to those issuing authorities empowered to issue private activity bonds.

The Tax Reform Act of 1986 imposes restrictions on the issuance of bonds designated in the Act as "private activity bonds." These restrictions include limitations on the aggregate amount of private activity bonds that may be issued in each state in any calendar year that may be regarded as exempt from federal income taxation. Section 146 (e) of the Tax Reform Act of 1986 provides the authority for each state to establish a system for the allocation of the state ceiling on private activity bonds.

It is the intent of the legislature to provide for the allocation of the state ceiling among issuers of such bonds in a manner which will promote the public purposes and maximize the public benefits created by the issuance of such bonds.

1987, c. 306, § 15.1-1399.11; 1997, c. 587; 2008, c. 445.



§ 15.2-5002. Allocation of state ceiling for 2008 and beyond

This section shall apply to all private activity bonds issued by issuing authorities during 2008 and in years subsequent to 2008. The state ceiling for these calendar years shall be allocated as follows:

1. "Housing." For calendar years 2008 and beyond, an amount equal to 57 percent of the Virginia state ceiling on private activity bonds shall be set aside for single family and multifamily housing bonds. The housing portion of the state ceiling shall be divided between local housing authorities and the Virginia Housing Development Authority. The bond authority allocated to these issuers shall be distributed as follows:

2. "Industrial Development." For calendar years 2008 and beyond, an amount equal to 25 percent of the Virginia state ceiling on private activity bonds shall be set aside for the issuance of industrial development bonds for manufacturing and exempt facilities; provided, however, that in the event that on July 1, 2008, the amount of private activity bonds allocated since January 1, 2008, for manufacturing and exempt facilities pursuant to the guidelines established under § 15.2-5003 shall have exceeded such 25 percent amount, the amount set aside for the Virginia Housing Development Authority under this section for calendar year 2008 shall be reduced by the amount of such excess, but in no event shall the amount of private activity bonds so allocated exceed 41 percent of the Virginia state ceiling on private activity bonds for calendar year 2008.

3. "State allocation." For calendar years 2008 and beyond, an amount equal to eighteen percent of the Virginia state ceiling on private activity bonds shall be set aside for state issuing authorities for allocations to housing and to exempt projects and manufacturing facilities of state and regional interests as determined by the Governor.

1987, c. 306, § 15.1-1399.14; 1990, c. 299; 1995, cc. 359, 384; 1997, c. 587; 1998, cc. 39, 784; 2008, c. 445.



§ 15.2-5003. Administration

The Board of Housing and Community Development shall establish guidelines in accordance with this chapter that shall detail (i) the specific administrative policies, criteria, and procedures for the allocation to local housing authorities set forth in subdivision 1 of § 15.2-5002 and (ii) the administrative procedures for the state allocation set forth in subdivision 3 of § 15.2-5002. The Virginia Housing Development Authority shall administer its allocation set forth in subdivision 1 of § 15.2-5002 and shall use such allocation to finance loans for single family and multi-family housing in accordance with the policies, criteria, and procedures in its rules and regulations applicable to such loans, provided, however, that notwithstanding any other provision of this chapter, the Virginia Housing Development Authority may use any or all of its allocation of bond authority under § 15.2-5002 and any unused bond authority reallocated or continued to be allocated to the Virginia Housing Development Authority under § 15.2-5004 to issue mortgage credit certificates in accordance with (a) the provisions of § 25 of the United States Internal Revenue Code of 1986, as amended, and any successor provisions and (b) the policies, criteria, and procedures in its rules and regulations applicable to such certificates. The Virginia Small Business Financing Authority shall establish guidelines in accordance with this chapter which detail the specific administrative policies, criteria, and procedures for the use of the allocation for industrial development set forth in subdivision 2 of § 15.2-5002. Specific application, allocation, and reporting requirements shall be provided by the guidelines. The guidelines of the Board of Housing and Community Development and the Virginia Small Business Financing Authority shall be in accordance with the limitations and restrictions contained in federal law.

1987, c. 306, § 15.1-1399.15; 1995, c. 128; 1997, c. 587; 2008, c. 445; 2012, c. 239.



§ 15.2-5004. Reallocation of bond authority

The allocation formulas prescribed in this chapter are established to utilize the entire state ceiling on private activity bonds by providing issuing authority to housing and industrial development projects. The allocation to local housing authorities and the allocation for industrial development provided in § 15.2-5002 shall be effective for such period in each calendar year as is set forth in the guidelines established pursuant to § 15.2-5003.

Any unused bond authority remaining in any category after the effective period of the allocation set forth in such guidelines shall be reallocated to the Virginia Housing Development Authority (and any unused bond authority allocated to the Virginia Housing Development Authority shall continue to be allocated to the Virginia Housing Development Authority) in the amount requested by the Virginia Housing Development Authority, subject to the receipt by the Director of the Department of Housing and Community Development of assurances from the Virginia Housing Development Authority of anticipated usage of such amount of unused bond authority within the time period permitted by federal law, and any remaining amount that is not so reallocated (or continued to be allocated) to the Virginia Housing Development Authority shall be reallocated according to the guidelines established by the Board of the Department of Housing and Community Development and the Virginia Small Business Financing Authority. The guidelines shall also provide a priority system for the reallocation of any such remaining unused bond authority not reallocated (or continued to be allocated) to the Virginia Housing Development Authority at year-end to projects that are eligible to carry forward issuing authority to later years. The provisions of this section shall not apply to the amount of the state ceiling set aside for the state allocation during any calendar year.

1987, c. 306, § 15.1-1399.16; 1989, c. 35; 1990, c. 299; 1995, c. 128; 1997, c. 587; 2008, c. 445.



§ 15.2-5005. Changes by the federal government

If federal laws or regulations controlling private activity bonds are revised so that the provisions of this chapter are affected or the tax exempt status of certain private activity bonds expires or is extended, the Governor may establish measures through executive order to allocate Virginia's total bond issuing authority in accordance with the limitations and restrictions contained in the revised federal law.

1987, c. 306, § 15.1-1399.17; 1990, c. 299; 1997, c. 587.



§ 15.2-5100. Title of chapter

This chapter shall be known and may be cited as the "Virginia Water and Waste Authorities Act." This chapter shall constitute full and complete authority, without regard to the provisions of any other law for the doing of the acts herein authorized, and shall be liberally construed to effect the purposes of the chapter.

Code 1950, § 15-764.1; 1950, p. 1312; 1962, c. 623, § 15.1-1239; 1997, c. 587.



§ 15.2-5101. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means an authority created under the provisions of § 15.2-5102 or Article 6 (§ 15.2-5152 et seq.) of this chapter or, if any such authority has been abolished, the entity succeeding to the principal functions thereof.

"Bonds" and "revenue bonds" include notes, bonds, bond anticipation notes, and other obligations of an authority for the payment of money.

"Cost," as applied to a system, includes the purchase price of the system or the cost of acquiring all of the capital stock of the corporation owning such system and the amount to be paid to discharge all of its obligations in order to vest title to the system or any part thereof in the authority; the cost of improvements; the cost of all land, properties, rights, easements, franchises and permits acquired; the cost of all labor, machinery and equipment; financing and credit enhancement charges; interest prior to and during construction and for one year after completion of construction; any deposit to any bond interest and principal reserve account, start-up costs and reserves and expenditures for operating capital; cost of engineering and legal services, plans, specifications, surveys, estimates of costs and revenues; other expenses necessary or incident to the determining of the feasibility or practicability of any such acquisition, improvement, or construction; administrative expenses and such other expenses as may be necessary or incident to the financing authorized in this chapter and to the acquisition, improvement, or construction of any such system and the placing of the system in operation by the authority. Any obligation or expense incurred by an authority in connection with any of the foregoing items of cost and any obligation or expense incurred by the authority prior to the issuance of revenue bonds under the provisions of this chapter for engineering studies, for estimates of cost and revenues, and for other technical or professional services which may be utilized in the acquisition, improvement or construction of such system is a part of the cost of such system.

"Cost of improvements" means the cost of constructing improvements and includes the cost of all labor and material; the cost of all land, property, rights, easements, franchises, and permits acquired which are deemed necessary for such construction; interest during any period of disuse during such construction; the cost of all machinery and equipment; financing charges; cost of engineering and legal expenses, plans, specifications; and such other expenses as may be necessary or incident to such construction.

"Federal agency" means the United States of America or any department, agency, instrumentality, or bureau thereof.

"Green roof" means a roof or partially covered roof consisting of plants, soil, or another lightweight growing medium that is installed on top of a waterproof membrane and designed in accordance with the Virginia Stormwater Management Program's standards and specifications for green roofs, as set forth in the Virginia BMP Clearinghouse.

"Improvements" means such repairs, replacements, additions, extensions and betterments of and to a system as an authority deems necessary to place or maintain the system in proper condition for the safe, efficient and economical operation thereof or to provide service in areas not currently receiving such service.

"Owner" includes persons, federal agencies, and units of the Commonwealth having any title or interest in any system, or the services or facilities to be rendered thereby.

"Political subdivision" means a locality or any institution or commission of the Commonwealth of Virginia.

"Refuse" means solid waste, including sludge and other discarded material, such as solid, liquid, semi-solid or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations or from community activities or residences. "Refuse" does not include (i) solid and dissolved materials in domestic sewage, (ii) solid or dissolved material in irrigation return flows or in industrial discharges which are sources subject to a permit from the State Water Control Board, or (iii) source, special nuclear, or by-product material as defined by the Federal Atomic Energy Act of 1954 (42 U.S.C. § 2011, et seq.), as amended.

"Refuse collection and disposal system" means a system, plant or facility designed to collect, manage, dispose of, or recover and use energy from refuse and the land, structures, vehicles and equipment for use in connection therewith.

"Sewage" means the water-carried wastes created in and carried, or to be carried, away from residences, hotels, schools, hospitals, industrial establishments, commercial establishments or any other private or public buildings, together with such surface or ground water and household and industrial wastes as may be present.

"Sewage disposal system" means any system, plant, disposal field, lagoon, pumping station, constructed drainage ditch or surface water intercepting ditch, incinerator, area devoted to sanitary landfills, or other works, installed for the purpose of treating, neutralizing, stabilizing or disposing of sewage, industrial waste or other wastes.

"Sewer system" or "sewage system" means pipelines or conduits, pumping stations, and force mains, and all other constructions, devices, and appliances appurtenant thereto, used for conducting sewage, industrial wastes or other wastes to a plant of ultimate disposal.

"Stormwater control system" means a structural system of any type that is designed to manage the runoff from land development projects or natural systems designated for such purposes, including, without limitation, retention basins, ponds, wetlands, sewers, conduits, pipelines, pumping and ventilating stations, and other plants, structures, and real and personal property used for support of the system.

"System" means any sewage disposal system, sewer system, stormwater control system, water or waste system, and for authorities created under Article 6 (§ 15.2-5152 et seq.) of this chapter, such facilities as may be provided by the authority under § 15.2-5158.

"Unit" means any department, institution or commission of the Commonwealth; any public corporate instrumentality thereof; any district; or any locality.

"Water or waste system" means any water system, sewer system, sewage disposal system, or refuse collection and disposal system, or any combination of such systems. "Water system" means all plants, systems, facilities or properties used or useful or having the present capacity for future use in connection with the supply or distribution of water, or facilities incident thereto, and any integral part thereof, including water supply systems, water distribution systems, dams and facilities for the generation or transmission of hydroelectric power, reservoirs, wells, intakes, mains, laterals, pumping stations, standpipes, filtration plants, purification plants, hydrants, meters, valves and equipment, appurtenances, and all properties, rights, easements and franchises relating thereto and deemed necessary or convenient by the authority for the operation thereof but not including dams or facilities for the generation or transmission of hydroelectric power that are not incident to plants, systems, facilities or properties used or useful or having the present capacity for future use in connection with the supply or distribution of water.

Code 1950, § 15-764.2; 1950, p. 1312; 1952, c. 430; 1962, c. 623, § 15.1-1240; 1970, c. 617; 1979, c. 280; 1982, c. 469; 1997, cc. 527, 573, 587; 2006, c. 219; 2009, cc. 402, 473.



§ 15.2-5102. One or more localities may create authority

A. The governing body of a locality may by ordinance or resolution, or the governing bodies of two or more localities may by concurrent ordinances or resolutions or by agreement, create a water authority, a sewer authority, a sewage disposal authority, a stormwater control authority, a refuse collection and disposal authority, or any combination or parts thereof. The name of the authority shall contain the word "authority." The authority shall be a public body politic and corporate and a political subdivision of the Commonwealth. The ordinance, resolution or agreement creating the authority shall not be adopted or approved until a public hearing has been held on the question of its adoption or approval, and after approval at a referendum if one has been ordered pursuant to this chapter.

B. Any authority, or any subsidiary thereof, organized pursuant to this section to operate a refuse collection and disposal system that, pursuant to statute, is specifically authorized to include in the system (i) facilities for processing solid waste as a fuel and (ii) facilities for generating steam and electricity for sale, shall not be subject to regulation under the Utilities Facilities Act (§ 56-265.1 et seq.), provided that sales of electricity generated at such facilities are made only to a federal agency whose primary responsibility is national defense and the energy is delivered directly from the generator to the customer's facilities or to a public utility.

Code 1950, § 15-764.3; 1950, p. 1315; 1962, c. 623, § 15.1-1241; 1972, c. 370; 1973, c. 478; 1993, c. 850; 1995, c. 402; 1996, c. 897; 1997, cc. 527, 573, 587; 1999, cc. 896, 925; 2011, c. 199.



§ 15.2-5102.1. (For contingent expiration, see Editor's note) Hampton Roads area refuse collection and disposal system authority

Any authority, or any subsidiary thereof, organized pursuant to § 15.2-5102 to operate a refuse collection and disposal system that has among its members the Cities of Norfolk, Virginia Beach, Portsmouth, Chesapeake, and Franklin, and the Counties of Isle of Wight, Southampton, and Suffolk, shall, notwithstanding any other law to the contrary, comply with the following requirements:

1. Each locality that is a member of the authority shall be entitled to nominate individuals to fill one position on the Board of Directors (the Board) by submitting a list of three potential directors, each of whom shall possess general business knowledge and shall not be an elected official, to the Governor. The Governor shall then select and appoint one director from each of the lists of nominees prepared by the member localities. In addition, each member locality shall be authorized to directly appoint, upon a majority vote of the governing body of the member locality, one ex officio member of the Board who shall be an employee of the member locality. The members of the Board shall be appointed for terms of four years each. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term. Vacancies shall be filled in the same manner as the original appointments. No member shall serve for more than two consecutive four-year terms, except that any member appointed to the unexpired term of another shall be eligible to serve two consecutive four-year terms.

2. The authority shall develop and maintain an overall strategic plan that shall cover a period of at least five years forward from the year in which it is submitted and approved by the Board. The plans shall be reviewed annually to determine whether amendments are needed. Any such amendments shall be submitted to the board of directors for approval.

3. The authority's core purpose shall be defined as "management of the safe and environmentally sound disposal of regional waste." The authority shall devote its time and effort to activities associated with its core purpose. A vote of a majority of the Board shall be required prior to undertaking any activities not associated with the authority's core purpose.

4. The authority shall develop and maintain a strategic operating plan identifying all elements of its core business units and core purpose, how each business and administrative unit will support the overall strategic plan, and how the authority will achieve its stated mission and core purpose. The strategic operating plan shall be subject to review and approval of the Board on an annual basis.

5. The authority shall consider outsourcing any or all functions that may result in reduced costs to the authority, and the authority shall annually issue requests for proposals that potentially reduce the costs of any of its programs. In addition, the authority shall accept and review any proposals under the Public-Private Education Facilities and Infrastructure Act of 2002 (§ 56-575.1 et seq.) that potentially reduce the costs of any of the authority's programs.

6. The authority shall evaluate its landfill capacity annually, taking into consideration and projecting future changes in the quantity of waste disposed of in its landfill, or landfills reasonably situated or contractually obligated to accept its waste.

7. The authority shall keep records of its costs, revenue, debts, and capital expenses by fiscal year for each program. The authority shall also keep records of costs for each individual capital project.

8. The authority shall maintain a detailed financing plan that shall include a plan for the retirement of all debt and a plan for the funding of all planned capital projects. The plan for the funding of all planned capital projects shall specify the amount of debt the authority will issue in furtherance of the projects and the debt repayment plan for any new debt created by the capital projects, including the revenue source that will be used to repay the debt. The detailed financing plan shall be updated and approved annually by the Board and reviewed and certified annually by an external certified public accountant.

9. Prior to issuance of new debt, the Board shall perform a due diligence investigation of the appropriateness of issuing the debt, including an analysis of the costs of repaying the debt. Such analysis shall be certified by an external certified public accountant, reviewed by the Board, and approved by a vote of a minimum of 75 percent of the Board. The issuance of new debt shall require a vote of a minimum of 75 percent of the Board of Directors of the authority. The authority shall not issue long-term bond indebtedness to fund operational expenses. The provisions of this subdivision shall not apply to the issuance of new debt issued for the purpose of refunding or refinancing debt incurred by the authority prior to September 30, 2009.

10. In the interest of open and transparent government, the authority shall adhere strictly to the requirements of the Freedom of Information Act (§ 2.2-3700 et seq.).

11. The executive director of the authority shall not be permitted to execute or commit the authority to any contract, memorandum of agreement or memorandum of understanding without an informed vote of approval by the Board. This subdivision shall not apply in the case of (i) contracts for the purchase of goods and services for an aggregate sum of less than $30,000, which are subject to the Virginia Procurement Act ( Va. Code § 2.2-4300 et seq.) but exempted from competitive negotiation or competitive sealed bidding by a duly adopted policy of the Board and (ii) sole source and emergency procurements made pursuant to subsections E and F of § 2.2-4303.

2009, c. 742.



§ 15.2-5103. Ordinance, agreement or resolution creating authority to include articles of incorporation

A. The ordinance, agreement or resolution creating an authority shall include articles of incorporation which shall set forth:

1. The name of the authority and address of its principal office.

2. The name of each participating locality and the names, addresses and terms of office of the first members of the board of the authority.

3. The purposes for which the authority is being created and, to the extent that the governing body of the locality determines to be practicable, preliminary estimates of capital costs, proposals for any specific projects to be undertaken by the authority, and preliminary estimates of initial rates for services of such projects as certified by responsible engineers.

4. If there is more than one participating locality, the number of board members who shall exercise the powers of the authority and the number from each participating locality.

B. Any such ordinance, agreement or resolution that does not set forth the information required in subdivision 3 of subsection A regarding capital cost estimates, project proposals and project service rate estimates shall set forth a finding by the governing body that inclusion of such information is impracticable.

C. Any ordinance, agreement or resolution adopted pursuant to §§ 15.2-5152 through 15.2-5157 shall provide that any bonds issued by the community development authority shall be a debt of the authority, not the local government. Unless otherwise provided in the ordinance which establishes the authority, the local government shall not retire any part of the bonds or pay any debt service of an authority out of revenues or funds derived from sources other than those set out in § 15.2-5158, except that, where the authority finances improvements not contemplated by the original ordinance, the local government may, by ordinance or resolution, make such provisions for repayment as are otherwise permitted under general law. This subsection shall have no effect upon authorities formed pursuant to § 15.2-5102.

Code 1950, § 15-764.4; 1950, p. 1315; 1962, c. 623, § 15.1-1242; 1972, cc. 370, 544; 1984, c. 239; 1997, cc. 363, 587.



§ 15.2-5104. Advertisement of ordinance, agreement or resolution and notice of hearing

The governing body of each participating locality shall cause to be advertised at least one time in a newspaper of general circulation in such locality a copy of the ordinance, agreement or resolution creating an authority, or a descriptive summary of the ordinance, agreement or resolution and a reference to the place within the locality where a copy of the ordinance, agreement or resolution can be obtained, and notice of the day, not less than thirty days after publication of the advertisement, on which a public hearing will be held on the ordinance, agreement or resolution.

Code 1950, § 15-764.5; 1950, p. 1315; 1962, c. 623, § 15.1-1243; 1972, c. 370; 1983, c. 80; 1997, c. 587.



§ 15.2-5105. Hearing; referendum

If at the hearing, in the judgment of the governing body of the participating locality, substantial opposition is heard, the governing body may at its discretion petition the circuit court to order a referendum on the question of adopting or approving the ordinance, agreement or resolution. The provisions of § 24.2-684 shall govern the order for a referendum. When two or more localities are participating in the formation of such authority, the referendum, if ordered, shall be held on the same date in all participating localities. If ten percent of the qualified voters in a locality file a petition with the governing body at the hearing calling for a referendum, such governing body shall petition the circuit court to order a referendum in that locality as provided in this section.

Code 1950, § 15-764.6; 1950, p. 1315; 1962, c. 623, § 15.1-1244; 1970, c. 617; 1972, c. 370; 1973, c. 478; 1975, c. 517; 1997, c. 587.



§ 15.2-5106. Voters' petition requesting agreement and referendum

The qualified voters of any locality whose governing body has not acted to create an authority under § 15.2-5102 may file with the governing body of such locality a petition asking the governing body to effect an agreement in accordance with § 15.2-5102 with the localities named in the petition. Such petition shall be signed by at least ten percent of the number of the locality's voters who voted in the last presidential election and in no case be signed by fewer than fifty voters. The petition shall ask the governing body to petition the circuit court for a referendum on the question of the creation of the authority.

If the governing body is unable, or for any reason fails, to perfect such agreement within three months of the day the petition was filed with such governing body, then the circuit court for the locality shall appoint a committee of five representative citizens of the locality to act for and in lieu of the governing body in perfecting the agreement and in petitioning for a referendum. The agreement shall not take effect unless approved in the referendum by a majority of the voters voting in the referendum.

1972, c. 370, § 15.1-1244.1; 1975, c. 517; 1997, c. 587.



§ 15.2-5107. Filing articles of incorporation

After adoption or approval of an ordinance, resolution or agreement creating an authority, the governing bodies of the participating localities shall file with the State Corporation Commission the authority's articles of incorporation.

Code 1950, § 15-764.7; 1950, p. 1316; 1962, c. 623, § 15.1-1245; 1973, c. 478; 1997, c. 587.



§ 15.2-5108. Issuance of certificate or charter

The State Corporation Commission shall issue a certificate of incorporation or charter to the authority if it finds that:

1. The articles of incorporation conform to law; and

2. The estimated costs and rates for services of the proposed projects are fair and equitable, and have been advertised under § 15.2-5104 or subsection A of § 15.2-5156, as applicable.

Upon the issuance of the certificate or charter such authority shall be conclusively deemed to have been lawfully and properly created and established and authorized to exercise its powers under this chapter.

Code 1950, § 15-764.8; 1950, p. 1316; 1962, c. 623, § 15.1-1246; 1973, c. 478; 1983, c. 80; 1984, c. 239; 1997, c. 587; 2009, c. 473.



§ 15.2-5109. Dissolution and termination of authority

Whenever the board of an authority determines that the purposes for which it was created have been completed or are impractical or impossible or that its functions have been taken over by one or more political subdivisions and that all its obligations have been paid or have been assumed by one or more of such political subdivisions or any authority created thereby or that cash or United States government securities have been deposited for their payment, it shall adopt and file with the governing body of each political subdivision which is a member of the authority a resolution declaring such facts. If all the governing bodies adopt resolutions concurring in such declaration and finding that the authority should be dissolved, they shall file appropriate articles of dissolution with the State Corporation Commission. When the affairs of the authority have been wound up and all of its assets have been distributed, the governing bodies shall file appropriate articles of termination of corporate existence with the State Corporation Commission.

If any of the governing bodies refuse to adopt resolutions concurring in such declaration, then the authority may petition the circuit court for any locality which is a member of the authority to order one or more of such governing bodies to create a new authority. The circuit court may order the governing body of the political subdivision requesting dissolution of the existing authority to adopt an ordinance establishing a new authority to which the provisions of §§ 15.2-5102 through 15.2-5106 shall not apply. Thereafter, the court may order that the assets be divided among the authorities and, subject to the approval of any debt holder, require the assumption of a proportionate share of the obligations of the existing authority by the new authority.

Notwithstanding the provisions of subdivision 1 of § 15.2-5114, an authority shall continue in existence and shall not be dissolved because the term for which it was created, including any extensions thereof, has expired, unless all of such authority's functions have been taken over and its obligations have been paid or have been assumed by one or more political subdivisions or by an authority created thereby, or cash or United States government securities have been deposited for their payment.

1970, c. 617, § 15.1-1269.1; 1982, c. 662; 1997, c. 587; 2009, c. 216.



§ 15.2-5110. Amendment of articles of incorporation

The articles of incorporation of any authority created under the provisions of this chapter may be amended with respect to the name or powers of such authority or in any other manner not inconsistent with this chapter by following the procedure prescribed by law for the creation of an authority.

Code 1950, § 15-764.12; 1950, p. 1318; 1954, c. 554; 1958, cc. 400, 402; 1960, c. 430; 1962, cc. 130, 623, § 15.1-1250; 1968, cc. 355, 556; 1970, cc. 444, 617; 1972, c. 161; 1979, c. 280; 1980, c. 159; 1981, c. 610; 1983, c. 422; 1984, c. 554; 1994, c. 477; 1997, c. 587.



§ 15.2-5111. Specification of projects

If they have specified the initial purpose or purposes of the authority and insofar as practicable, any project or projects to be undertaken by the authority, the governing bodies of any of the localities organizing an authority may, at any time by ordinance or resolution, after a public hearing, and with or without a referendum, specify further projects to be undertaken by the authority. No other projects shall be undertaken by the authority than those so specified. If the governing bodies of the localities organizing the authority fail to specify any project or projects to be undertaken, then the authority shall be deemed to have all the powers granted by this chapter.

Code 1950, § 15-764.9; 1950, p. 1316; 1962, c. 623, § 15.1-1247; 1984, c. 239; 1997, c. 587.



§ 15.2-5112. Joinder of another locality or authority; withdrawal from authority

A. Any locality may become a member of any existing authority, and any locality which is a member of an existing authority may withdraw therefrom upon unanimous consent of the remaining members of the authority in accordance with this section. However, no locality may withdraw from any authority that has outstanding bonds without the unanimous consent of all the holders of such bonds unless all such bonds have been paid or cashed or United States government obligations have been deposited for their payment.

B. The governing body of any locality wishing to withdraw from an existing authority shall signify its desire by resolution or ordinance.

C. The governing body of any locality wishing to become a member of an existing authority and the governing bodies of the political subdivisions then members of the authority shall by concurrent resolutions or ordinances or by agreement provide for the joinder of such locality. The resolutions, ordinances or agreement creating the expanded authority shall specify the number and terms of office of members of the board of the expanded authority which are to be appointed by each of the participating political subdivisions, and the names, addresses and terms of office of initial appointments to board membership. Upon the date of issuance of the certificate by the State Corporation Commission as provided in this section, the terms of office of the board members of the existing authority shall terminate and the appointments made in the resolutions, ordinances or agreement creating the expanded authority shall become effective.

D. If the authority by resolution expresses its consent to withdrawal or joinder of a locality, the governing body of such locality and the governing bodies of the political subdivisions then members of the authority shall advertise the ordinance, resolution or agreement and hold a public hearing in accordance with § 15.2-5104.

Upon adoption or approval of the ordinance, resolution or agreement, the governing body seeking to withdraw or join the authority shall file either an application to withdraw from or an application to become a member of the authority, whichever applies, with the State Corporation Commission. A joinder application shall set forth all of the information required in the case of original incorporation and shall be accompanied by certified copies of the resolutions, ordinances or agreement described in subsection B. Joinder and withdrawal applications shall be executed by the proper officers of the withdrawing or incoming locality under its official seal, and shall be joined in by the proper officers of the governing board of the authority, and in the case of a locality seeking to become a member of the authority also by the proper officers of each of the political subdivisions that are then members of the authority, pursuant to resolutions by the governing bodies of such political subdivisions.

E. If the State Corporation Commission finds that the application conforms to law it shall approve the application. When all proper fees and charges have been paid, it shall file the approved application and issue to the applicant a certificate of withdrawal or a certificate of joinder, whichever applies, attached to a copy of the approved application. The withdrawal or joinder shall become effective upon the issuing of such certificate.

F. Any authority may join an existing authority if the joinder is approved by concurrent ordinances or resolutions of the localities which created the joining authority, notwithstanding any contrary provisions of § 15.2-5150. However, if the localities, at the time of the creation of an authority, state that the authority is created with the intention of joining an existing authority, such concurrent ordinances or resolutions shall not be necessary. The provisions of this section pertaining to a locality becoming a member or withdrawing from an authority shall also apply, mutatis mutandis, to an authority becoming a member or withdrawing.

Code 1950, § 15-764.10; 1950, p. 1316; 1960, c. 313; 1962, c. 623, § 15.1-1248; 1968, c. 355; 1973, c. 478; 1993, cc. 670, 690; 1995, cc. 414, 415, 634; 1997, c. 587.



§ 15.2-5113. Members of authority board; chief administrative or executive officer

A. The powers of each authority created by the governing body of a single locality shall be exercised by an authority board of five members, or at the option of the board of supervisors of a county, a number of board members equal to the number of members of the board of supervisors. The powers of each authority created by the governing bodies of two or more localities shall be exercised by the number of authority board members specified in its articles of incorporation, which shall be not less than one member from each participating locality and not less than a total of five members. The board members of an authority shall be selected in the manner and for the terms provided by the agreement or ordinance or resolution or concurrent ordinances or resolutions creating the authority. One or more members of the governing body or one or more directors of an industrial or economic development authority of a locality may be appointed board members of the authority, the provisions of any other law to the contrary notwithstanding. No board member shall be appointed for a term of more than four years. When one or more additional political subdivisions join an existing authority, each of such joining political subdivisions shall have at least one member on the board. Board members shall hold office until their successors have been appointed and may succeed themselves. The board members of the authority shall elect one of their number chairman, and shall elect a secretary and treasurer who need not be members. The offices of secretary and treasurer may be combined.

B. A majority of board members shall constitute a quorum and the vote of a majority of board members shall be necessary for any action taken by the authority. An authority may, by bylaw, provide a method to resolve tie votes or deadlocked issues.

C. No vacancy in the board membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. If a vacancy occurs by reason of the death, disqualification or resignation of a board member, the governing body of the political subdivision which appointed the authority board member shall appoint a successor to fill the unexpired term. Whenever a political subdivision withdraws its membership from an authority, the term of any board member appointed to the board of the authority from such political subdivision shall immediately terminate. Board members shall receive such compensation as fixed by resolution of the governing body or bodies which are members of the authority, and shall be reimbursed for any actual expenses necessarily incurred in the performance of their duties.

D. Alternate board members may also be selected. Such alternates shall be selected in the same manner and shall have the same qualifications as the board members except that an alternate for an elected board member need not be an elected official. The term of each alternate shall be the same as the term of the board member for whom each serves as an alternate; however, the alternate's term shall not expire because of the board member's death, disqualification, resignation, or termination of employment with the member's political subdivision. If a board member is not present at a meeting of the authority, the alternate for that board member shall have all the voting and other rights of a board member and shall be counted for purposes of determining a quorum.

E. The board members may appoint a chief administrative or executive officer who shall serve at the pleasure of the board members. He shall execute and enforce the orders and resolutions adopted by the board members and perform such duties as may be delegated to him by the board members.

Code 1950, § 15-764.11; 1950, p. 1317; 1962, c. 623, § 15.1-1249; 1968, c. 355; 1972, c. 544; 1973, cc. 135, 521; 1974, c. 276; 1979, cc. 273, 280; 1980, c. 67; 1995, c. 285; 1997, c. 587; 2009, c. 655.



§ 15.2-5114. Powers of authority

Each authority is an instrumentality exercising public and essential governmental functions to provide for the public health and welfare, and each authority may:

1. Exist for a term of 50 years as a corporation, and for such further period or periods as may from time to time be provided by appropriate resolutions of the political subdivisions which are members of the authority; however, the term of an authority shall not be extended beyond a date 50 years from the date of the adoption of such resolutions;

2. Adopt, amend or repeal bylaws, rules and regulations, not inconsistent with this chapter or the general laws of the Commonwealth, for the regulation of its affairs and the conduct of its business and to carry into effect its powers and purposes;

3. Adopt an official seal and alter the same at pleasure;

4. Maintain an office at such place or places as it may designate;

5. Sue and be sued;

6. Acquire, purchase, lease as lessee, construct, reconstruct, improve, extend, operate and maintain any system or any combination of systems within, outside, or partly within and partly outside one or more of the localities which created the authority, or which after February 27, 1962, joined such authority; acquire by gift, purchase or the exercise of the right of eminent domain lands or rights in land or water rights in connection therewith, within, outside, or partly within and partly outside one or more of the localities which created the authority, or which after February 27, 1962, joined such authority; and sell, lease as lessor, transfer or dispose of all or any part of any property, real, personal or mixed, or interest therein, acquired by it; however, in the exercise of the right of eminent domain the provisions of § 25.1-102 shall apply. In addition, the authority in any county or city to which §§ 15.2-1906 and 15.2-2146 are applicable shall have the same power of eminent domain and shall follow the same procedure provided in §§ 15.2-1906 and 15.2-2146. No property or any interest or estate owned by any political subdivision shall be acquired by an authority by the exercise of the power of eminent domain without the consent of the governing body of such political subdivision. Except as otherwise provided in this section, each authority is hereby vested with the same authority to exercise the power of eminent domain as is set out in Chapter 2 (§ 25.1-200 et seq.) or Chapter 3 (§ 25.1-300 et seq.) of Title 25.1. In acquiring personal property or any interest, right, or estate therein by purchase, lease as lessee, or installment purchase contract, an authority may grant security interests in such personal property or any interest, right, or estate therein;

7. Issue revenue bonds of the authority, such bonds to be payable solely from revenues to pay all or a part of the cost of a system;

8. Combine any systems as a single system for the purpose of operation and financing;

9. Borrow at such rates of interest as authorized by the general law for authorities and as the authority may determine and issue its notes, bonds or other obligations therefor. Any political subdivision that is a member of an authority may lend, advance or give money to such authority;

10. Fix, charge and collect rates, fees and charges for the use of, or for the services furnished by, or for the benefit derived from, any facilities or systems owned, operated or financed by the authority. Such rates, fees, rents and charges shall be charged to and collected by such persons and in such manner as the authority may determine from (i) any person contracting for any such services and/or (ii) the owners or tenants who own, use or occupy any real estate or improvements that are served by, or benefit from, any such facilities or systems, and, if authorized by the authority, customers of facilities within a community development authority district. Water and sewer connection fees established by any authority shall be fair and reasonable, and each authority may establish and offer rate incentives designed to encourage the use of green roofs. If established, the incentives shall be based on the percentage of stormwater runoff reduction the green roof provides. Such fees and incentives shall be reviewed by the authority periodically and shall be adjusted, if necessary, to assure that they continue to be fair and reasonable. Nothing herein shall affect existing contracts with bondholders that are in conflict with any of the foregoing provisions;

11. Enter into contracts with the federal government, the Commonwealth, the District of Columbia or any adjoining state or any agency or instrumentality thereof, any unit or any person. Such contracts may provide for or relate to the furnishing of services and facilities of any system of the authority or in connection with the services and facilities rendered by any like system owned or controlled by the federal government, the Commonwealth, the District of Columbia or any adjoining state or any agency or instrumentality thereof, any unit or any person, and may include contracts providing for or relating to the right of an authority, created for such purpose, to receive and use and dispose of all or any portion of the refuse generated or collected by or within the jurisdiction or under the control of any one or more of them. In the implementation of any such contract, an authority may exercise the powers set forth in §§ 15.2-927 and 15.2-928. The power granted authorities under this chapter to enter into contracts with private entities includes the authority to enter into public-private partnerships for the establishment and operation of systems, including the authority to contract for, and contract to provide, meter reading, billing and collections, leak detection, meter replacement and any related customer service functions;

12. Contract with the federal government, the Commonwealth, the District of Columbia, any adjoining state, any person, any locality or any public authority or unit thereof, on such terms as the authority deems proper, for the construction, operation or use of any project which is located partly or wholly outside the Commonwealth;

13. Enter upon, use, occupy, and dig up any street, road, highway or private or public lands in connection with the acquisition, construction or improvement, maintenance or operation of a system, or streetlight system in King George County, subject, however, to such reasonable local police regulation as may be established by the governing body of any unit having jurisdiction;

14. Contract with any person, political subdivision, federal agency, or any public authority or unit, on such terms as the authority deems proper, for the purpose of acting as a billing and collecting agent for rates, fees, rents or charges imposed by any such authority;

15. Install, own and lease pipe or conduit for the purpose of carrying fiber optic cable, provided that such pipe or conduit and the rights-of-way in which they are contained are made available on a nondiscriminatory, first-come, first-served basis to retail providers of broadband and other telecommunications services unless the facilities have insufficient capacity for such access and additional capacity cannot reasonably be added to the facilities; and

16. Create, acquire, purchase, own, maintain, use, license, and sell intellectual property rights, including any patent, trademark, or copyright, relating to the business of the authority.

Code 1950, § 15-764.12; 1950, p. 1318; 1954, c. 554; 1958, cc. 400, 402; 1960, c. 430; 1962, cc. 130, 623, § 15.1-1250; 1968, cc. 355, 556; 1970, cc. 444, 617; 1972, c. 161; 1979, c. 280; 1980, c. 159; 1981, c. 610; 1983, c. 422; 1984, c. 554; 1994, c. 477; 1997, cc. 12, 527, 573, 587; 2001, c. 120; 2002, c. 446; 2003, c. 940; 2004, c. 545; 2005, c. 666; 2007, c. 813; 2008, c. 542; 2009, cc. 402, 473; 2011, c. 653.



§ 15.2-5115. Same; contracts relating to use of systems

An authority may make and enter into all contracts or agreements, as the authority may determine, which are necessary or incidental to the performance of its duties and to the execution of the powers granted by this chapter, including contracts with any federal agency, the Commonwealth, the District of Columbia or any adjoining state or any unit thereof, on such terms and conditions as the authority may approve, relating to (i) the use of any system, or streetlight system in King George County acquired or constructed by the authority under this chapter, or the services therefrom or the facilities thereof, or (ii) the use by the authority of the services or facilities of any system, or streetlight system in King George County owned or operated by an owner other than the authority.

The contract shall be subject to such provisions, limitations or conditions as may be contained in the resolution of the authority authorizing revenue bonds of the authority or the provisions of any trust agreement securing such bonds. Such contract may provide for the collecting of fees, rates or charges for the services and facilities rendered to a unit or to the inhabitants thereof, by such unit or by its agents or by the agents of the authority, and for the enforcement of delinquent charges for such services and facilities. The provisions of the contract and of any ordinance or resolution of the governing body of a unit enacted pursuant thereto shall not be repealed so long as any of the revenue bonds issued under the authority of this chapter are outstanding and unpaid. The provisions of the contract, and of any ordinance or resolution enacted pursuant thereto, shall be for the benefit of the bondholders. The aggregate of any fees, rates or charges which are required to be collected pursuant to any such contract, ordinance or resolution shall be sufficient to pay all obligations which may be assumed by the other contracting party.

Code 1950, § 15-764.12; 1950, p. 1318; 1954, c. 554; 1958, cc. 400, 402; 1960, c. 430; 1962, cc. 130, 623, § 15.1-1250; 1968, cc. 355, 556; 1970, cc. 444, 617; 1972, c. 161; 1979, c. 280; 1980, c. 159; 1981, c. 610; 1983, c. 422; 1984, c. 554; 1994, c. 477; 1997, cc. 527, 573, 587; 2007, c. 813; 2009, c. 473.



§ 15.2-5116. Same; effect of annexation

In the event of any annexation by a municipality not a member of the authority of lands, areas, or territory served by the authority, an authority may continue to do business and exercise its jurisdiction over its properties and facilities in and upon or over such lands, areas or territory as long as any bonds or indebtedness remain outstanding or unpaid, or any contracts or other obligations remain in force.

Code 1950, § 15-764.12; 1950, p. 1318; 1954, c. 554; 1958, cc. 400, 402; 1960, c. 430; 1962, cc. 130, 623, § 15.1-1250; 1968, cc. 355, 556; 1970, cc. 444, 617; 1972, c. 161; 1979, c. 280; 1980, c. 159; 1981, c. 610; 1983, c. 422; 1984, c. 554; 1994, c. 477; 1997, c. 587.



§ 15.2-5117. Same; insurance for employees

An authority may establish retirement, group life insurance, and group accident and sickness insurance plans or systems for its employees in the same manner as localities are permitted under §§ 51.1-801 and 51.1-802.

Code 1950, § 15-764.12; 1950, p. 1318; 1954, c. 554; 1958, cc. 400, 402; 1960, c. 430; 1962, cc. 130, 623, § 15.1-1250; 1968, cc. 355, 556; 1970, cc. 444, 617; 1972, c. 161; 1979, c. 280; 1980, c. 159; 1981, c. 610; 1983, c. 422; 1984, c. 554; 1994, c. 477; 1997, c. 587.



§ 15.2-5118. Same; streetlights in King George County [Not set out]

Not set out. ( 1997, c. 587 .)



§ 15.2-5119. Power to provide and operate electric energy systems

Notwithstanding any contrary provision of law in this chapter, an authority operating a water supply impoundment facility may, in connection with such facility, generate, produce, transmit, deliver, exchange, purchase or sell electric power and energy at wholesale and enter into contracts for such purposes.

1982, c. 469, § 15.1-1250.2; 1997, c. 587.



§ 15.2-5120. Powers of authority in certain counties and cities [Not set out]

Not set out. ( 1997, c. 587 .)



§ 15.2-5121. Operation of refuse collection systems; displacement of private companies

A. No authority shall operate or contract for the operation of a refuse collection and disposal system for any political subdivision, or collect service charges therefor, unless the authority, and subsequently the locality's governing body find: (i) that privately owned and operated refuse collection and disposal services are not available on a voluntary basis by contract or otherwise, (ii) that the use of such privately owned services has substantially endangered the public health or has resulted in substantial public nuisance, (iii) that the privately owned refuse collection and disposal service is not able to perform the service in a reasonable and cost-efficient manner, or (iv) that operation by such authority or the contract for such operation, in spite of any potential anti-competitive effect, is important in order to provide for the development and/or operation of a regional system of refuse collection and disposal for two or more units.

B. Notwithstanding the provisions of subsection A, an authority formed under this chapter shall not operate or contract for the operation of a refuse collection and disposal system which displaces a private company engaged in the provision of refuse collection and disposal unless it provides the company with five years' notice of its decision to operate such a system. As an alternative to delaying displacement five years, the governing body or authority may pay a displaced company an amount equal to the company's preceding twelve months' gross receipts for the displaced service in the displacement area. Such five-year period shall lapse as to any private company being displaced when such company ceases to provide service within the displacement area.

C. For purposes of this section, "displace" or "displacement" means an authority's provision of a system which prohibits a private company from providing the same service and which it is providing at the time the decision that will result in the displacement is made. Displace or displacement does not mean: (i) competition between the public sector and private companies for individual contracts; (ii) situations in which an authority, at the end of a contract with a private company, does not renew the contract and either awards the contract to another private company or, following a competitive process conducted in accordance with the Virginia Public Procurement Act, decides for any reason to provide such service itself; (iii) situations in which action is taken against a private company because the company has acted in a manner threatening to the public health and safety or resulting in a substantial public nuisance; (iv) situations in which action is taken against a private company because the company has materially breached its contract with the political subdivision; (v) entering into a contract with a private company to provide refuse collection and disposal so long as such contract is not entered into pursuant to an ordinance which displaces or authorizes the displacement of another private company providing refuse collection and disposal; or (vi) situations in which a private company refuses to continue operations under the terms and conditions of its existing agreement during the five-year notice period.

D. An authority shall not make the findings required by subsection A or proceed to seek to operate a refuse collection and disposal system for any political subdivision that would displace a private company pursuant to subsection B until it has provided (i) public notice; (ii) a public hearing; and (iii) no less than forty-five days prior to the public hearing, written notice mailed first class to all private companies providing a refuse collection and disposal system in the political subdivision that can be identified through the political subdivision's records.

E. The requirements and restrictions of this section shall not apply in any political subdivision wherein refuse collection and disposal services are being operated or contracted for by any sanitary district located therein, as of July 1, 1983.

F. Notwithstanding the provisions of this section, a political subdivision need not comply with the requirements of this section if:

1. The authority proposes to contract with the private sector for services or systems involving discarded or waste materials removed from the nonhazardous solid waste stream for recycling; or

2. The authority proposes to contract with the private sector for services or systems involving collection and disposal of nonhazardous solid waste and (i) the collected waste will be disposed of in a state-permitted waste management facility; (ii) the authority has a contract for services which shall be paid for through a supporting financial agreement approved by the participating locality's governing body; and (iii) such action will not displace a private company engaged in refuse collection and disposal. For purposes of this section, "recycling" means the process of separating a particular nonhazardous waste material from the waste stream and processing it so that it may be used again as a new material.

1983, c. 155, § 15.1-1250.01; 1992, c. 247; 1993, c. 497; 1994, c. 190; 1995, c. 660; 1997, c. 587.



§ 15.2-5122. Approval for certain water supply impoundment facilities

No locality or authority shall construct, provide or operate outside its boundaries any water supply impoundment system without first obtaining the consent of the governing body of the locality in which such system is to be located; however, no consent shall be required for the operation of any such water supply impoundment system in existence on July 1, 1976, or in the process of construction or for which the site has been purchased or for the orderly expansion of such water supply system.

In any case in which the approval by such governing body is withheld, the party seeking such approval may petition for the convening of a special court, pursuant to §§ 15.2-2135 through 15.2-2141.

1975, c. 573, § 15.1-1250.1; 1976, c. 69; 1997, c. 587.



§ 15.2-5123. Sewage treatment plants to include certain capability

Whenever an authority is constructing a new sewage treatment plant, the facility shall be designed and constructed so that it has the capability to treat the sewage from all onsite sewage disposal systems which are not served by another approved disposal site located within the area of the locality or localities which created the authority to be served by such plant.

1986, c. 329, § 15.1-1239.1; 1997, c. 587.



§ 15.2-5124. Repealed

Repealed by Acts 2015, cc. 263 and 284, cl. 1.



§ 15.2-5125. Issuance of revenue bonds

An authority may provide by resolution for the issuance of revenue bonds of the authority for the purpose of paying the whole or any part of the cost of any system. A community development authority created under Article 6 (§ 15.2-5152 et seq.) of this chapter may provide by resolution for the issuance of revenue bonds of the authority for the purpose of paying the whole or any part of the cost of such facilities which may be provided by the authority under § 15.2-5158. The principal of and the interest on the bonds shall be payable solely from the funds provided for in this chapter for such payment. The full faith and credit of a political subdivision shall not be pledged to support the bonds. The bonds of each issue may be dated, may mature at any time or times not exceeding forty years from their date or dates, may be subject to redemption or repurchase at such price or prices and under such terms and conditions, and may contain such other provisions, all as determined before their issuance by the authority or in such manner as the authority may provide. The bonds may bear interest payable at such time or times and at such rate or rates as determined by the authority or in such manner as the authority may provide, including the determination by reference to indices or formulas or by agents designated by the authority under guidelines established by it. The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or outside the Commonwealth. If any officer whose signature or a facsimile of whose signature appears on any bonds or coupons, ceases to be an officer before the delivery of such bonds, his signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until delivery. All revenue bonds issued under the provisions of this chapter shall have, as between successive holders, all the qualities and incidents of negotiable instruments under the negotiable instruments law of the Commonwealth. The bonds may be issued in coupon, bearer, registered or book entry form, or any combination of such forms, as the authority may determine. Provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The issuance of such bonds shall not be subject to any limitations or conditions contained in any other law, and the authority may sell such bonds in such manner, either at a public or a private sale, and for such price, as it may determine to be for the best interest of the authority and the political subdivisions to be served thereby.

Code 1950, § 15-764.14; 1950, p. 1321; 1958, c. 484; 1962, c. 623, § 15.1-1252; 1970, c. 617; 1993, c. 850; 1997, cc. 527, 573, 587; 2009, c. 473.



§ 15.2-5126. Time for contesting validity of proposed bond issue; when bonds presumed valid

For a period of thirty days after the date of the filing with the circuit court having jurisdiction over any of the political subdivisions which are members of the authority a certified copy of the initial resolution of the authority authorizing the issuance of bonds, any person in interest may contest the validity of the bonds, the rates, fees and other charges for the services and facilities furnished by, for the use of, or in connection with, any water or waste system or, for authorities created under Article 6 (§ 15.2-5152 et seq.) of this chapter, such other facilities which may be provided by the authority under § 15.2-5158, the pledge of the revenues of any water or waste system, or any combination of any thereof or, for authorities created under Article 6 of this chapter, such other facilities which may be provided by the authority under § 15.2-5158, any provisions which may be recited in any resolution, trust agreement, indenture or other instrument authorizing the issuance of bonds, or any matter contained in, provided for or done or to be done pursuant to the foregoing. If such contest is not given within the thirty-day period, the authority to issue the bonds, the validity of the pledge of revenues necessary to pay the bonds, the validity of any other provision contained in the resolution, trust agreement, indenture or other instrument, and all proceedings in connection with the authorization and the issuance of the bonds shall be conclusively presumed to have been legally taken and no court shall have authority to inquire into such matters and no such contest shall thereafter be instituted.

Upon the delivery of any bonds reciting that they are issued pursuant to this chapter and a resolution or resolutions adopted under this chapter, the bonds shall be conclusively presumed to be fully authorized by all the laws of the Commonwealth and to have been sold, executed and delivered by the authority in conformity with such laws, and the validity of the bonds shall not be questioned by a party plaintiff, a party defendant, the authority, or any other interested party in any court, anything in this chapter or in any other statutes to the contrary notwithstanding.

1997, c. 587.



§ 15.2-5127. Proceeds of bonds

The proceeds of bonds issued pursuant to § 15.2-5125 shall be used solely for the payment of the cost of the system or systems for which they were issued and shall be disbursed in such manner and under such restrictions, if any, as the authority may provide in the authorizing resolution or in any trust agreement. If the proceeds of the bonds, by error of estimates or otherwise, are less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit and, unless otherwise provided in the authorizing resolution or in the trust agreement securing them, shall be deemed to be of the same issue and entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose. If the proceeds of the bonds of any issue exceed the amount required for the purpose for which such bonds were issued, the surplus shall be deposited to the credit of the sinking fund for such bonds.

Code 1950, § 15-764.15; 1950, p. 1322; 1962, c. 623, § 15.1-1253; 1997, c. 587.



§ 15.2-5128. Interim receipts and temporary bonds; bonds mutilated, lost or destroyed

Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

If any bond issued under this chapter is mutilated, lost or destroyed, the authority may cause a new bond of like date, number and tenor to be executed and delivered upon the cancellation in exchange or substitution for a mutilated bond and its interest coupons, or in lieu of and in substitution for a lost or destroyed bond and its unmatured interest coupons. Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost or destroyed bond has (i) paid the reasonable expense and charges in connection therewith and, in the case of a lost or destroyed bond, has filed with the authority and its treasurer evidence satisfactory to such authority and its treasurer that such bond was lost or destroyed and that the holder was the owner and (ii) furnished indemnity satisfactory to the treasurer of the authority.

Code 1950, § 15-764.16; 1950, p. 1322; 1962, cc. 206, 623, § 15.1-1254; 1997, c. 587.



§ 15.2-5129. Provisions of chapter only requirements for issue

Bonds may be issued under the provisions of this chapter without obtaining the approval or consent of any department, division, commission, board, bureau or agency of the Commonwealth, and without any other proceeding or the happening of any other condition or thing than those proceedings, conditions or things which are specifically required by this chapter.

Code 1950, § 15-764.17; 1950, p. 1322; 1962, c. 623, § 15.1-1255; 1997, c. 587.



§ 15.2-5130. Limitations in bond resolution or trust agreement

The resolution providing for the issuance of revenue bonds of the authority, and any trust agreement securing such bonds, may contain such limitations upon the issuance of additional revenue bonds as the authority deems proper. Such additional revenue bonds shall be issued under such limitations.

Code 1950, § 15-764.18; 1950, p. 1323; 1962, c. 623, § 15.1-1256; 1997, c. 587.



§ 15.2-5131. Bonds not debts of Commonwealth or participating political subdivision

A. Revenue bonds issued under the provisions of this chapter shall not constitute a pledge of the faith and credit of the Commonwealth or of any political subdivision. All bonds shall contain a statement on their face substantially to the effect that neither the faith and credit of the Commonwealth nor the faith and credit of any political subdivision are pledged to the payment of the principal of or the interest on the bonds. The issuance of revenue bonds under the provisions of this chapter shall not directly or indirectly or contingently obligate the Commonwealth or any political subdivision to levy any taxes or to make any appropriation for their payment except from the funds pledged under the provisions of this chapter.

B. Unless otherwise provided in the ordinance which forms the authority or in a subsequent ordinance or resolution authorizing additional improvements, neither the Commonwealth nor any locality shall pay any part of the principal or interest of any bonds issued by a community development authority formed pursuant to §§ 15.2-5152 through 15.2-5157, nor shall any locality carry any part of such bonds on its financial statements as a contingent obligation; except that if a community development authority fails to pay such bonds, to the extent that a locality has imposed a real property tax surcharge or a special assessment at the request of a community development authority pursuant to subdivisions A 3 or A 5 of § 15.2-5158, funds collected from such sources may be paid against such debt.

C. Debt issued by a community development authority formed pursuant to §§ 15.2-5152 through 15.2-5157 shall not be considered in determining the debt limit of any locality.

Code 1950, § 15-764.19; 1950, p. 1323; 1962, c. 623, § 15.1-1257; 1997, cc. 363, 587.



§ 15.2-5132. Exemption from taxation

No authority shall be required to pay any taxes or assessments upon any system acquired or constructed by it under the provisions of this chapter or upon the income therefrom. The bonds issued under the provisions of this chapter, their transfer and the income therefor, including any profit made on their sale, shall be free from taxation within the Commonwealth.

Code 1950, § 15-764.20; 1950, p. 1323; 1962, c. 623, § 15.1-1258; 1997, cc. 527, 573, 587; 2009, c. 473.



§ 15.2-5133. Trust agreement; bond resolution

In the discretion of the authority, any revenue bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the Commonwealth. The resolution authorizing the issuance of the bonds or the trust agreement may pledge or assign the revenues to be received. The resolution or trust agreement shall not convey or mortgage any stormwater control system or water or waste system or any part thereof, or any improvement financed pursuant to § 15.2-5158 which is, or will be, dedicated to a public entity other than the authority financing such improvement. However, a bond issued by a community development authority pursuant to subdivision A 2 of § 15.2-5158 may pledge or assign a mortgage in other real property or improvements not otherwise proscribed hereunder and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law. Such provisions may include covenants setting forth the duties of the authority in relation to the acquisition, construction, improvement, maintenance, operation, repair and insurance of the system or systems for which such bonds are issued and provisions for the custody, safeguarding and application of all moneys and for the employment of consulting engineers in connection with such construction, reconstruction, or operation. The resolution or trust agreement may set forth the rights and remedies of the bondholders, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. The resolution or trust agreement may also contain such other provisions as the authority deems reasonable and proper for the security of the bondholders. Except as otherwise provided in this chapter, the authority may provide for the payment of the proceeds of the sale of the bonds and its revenues to such officer, board or depositary as it may designate for the custody thereof, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out the provisions of the resolution or trust agreement may be treated as part of the cost of operation.

Code 1950, § 15-764.21; 1950, p. 1323; 1962, c. 623, § 15.1-1259; 1993, c. 850; 1997, cc. 527, 573, 587; 2009, c. 473.



§ 15.2-5134. Disposition of unclaimed funds due on matured bonds or coupons

Any authority having bonds outstanding on which principal, premium or interest has matured for a period of more than five years may pay any money being held to pay the matured principal, premium or interest into the general fund of the authority. Thereafter, the owners of the matured bonds may look only to the authority for payment. The authority shall maintain a record of the bonds for which the funds were held.

1997, c. 587.



§ 15.2-5135. Contracts concerning interest rates, currency, cash flow and other basis

A. Any authority may enter into any contract which the authority determines to be necessary or appropriate to place the obligation or investment of the authority, as represented by the bonds or the investment of their proceeds, in whole or in part, on the interest rate, cash flow or other basis desired by the authority. Such contracts may include without limitation contracts commonly known as interest rate swap agreements and futures or contracts providing for payments based on levels of, or changes in, interest rates. Such contracts or arrangements may be entered into by the authority in connection with, or incidental to, entering into or maintaining any (i) agreement which secures bonds or (ii) investment, or contract providing for investment, otherwise authorized by law. These contracts and arrangements may contain such payment, security, default, remedy, and other terms and conditions as determined by the authority, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including any rating by any nationally recognized rating agency.

B. Any money set aside and pledged to secure payments of bonds or any contracts entered into pursuant to this section, may be invested in accordance with Chapter 45 (§ 2.2-4500 et seq.) of Title 2.2 and may be pledged to and used to service any of the contracts or agreements entered into pursuant to this section, and any other criteria as may be appropriate.

1997, c. 587.



§ 15.2-5136. Rates and charges

A. The authority may fix and revise rates, fees and other charges (which shall include, but not be limited to, a penalty not to exceed 10 percent on delinquent accounts, and interest on the principal), subject to the provisions of this section, for the use of and for the services furnished or to be furnished by any system, or streetlight system in King George County, or refuse collection and disposal system or facilities incident thereto, owned, operated or maintained by the authority, or facilities incident thereto, for which the authority has issued revenue bonds as authorized by this chapter. Such rates, fees and charges shall be so fixed and revised as to provide funds, with other funds available for such purposes, sufficient at all times (i) to pay the cost of maintaining, repairing and operating the system or systems, or facilities incident thereto, for which such bonds were issued, including reserves for such purposes and for replacement and depreciation and necessary extensions, (ii) to pay the principal of and the interest on the revenue bonds as they become due and reserves therefor, and (iii) to provide a margin of safety for making such payments. The authority shall charge and collect the rates, fees and charges so fixed or revised.

B. The rates for water (including fire protection) and sewer service (including disposal) shall be sufficient to cover the expenses necessary or properly attributable to furnishing the class of services for which the charges are made. However, the authority may fix rates and charges for the services and facilities of its water system sufficient to pay all or any part of the cost of operating and maintaining its sewer system (including disposal) and all or any part of the principal of or the interest on the revenue bonds issued for such sewer or sewage disposal system, and may pledge any surplus revenues of its water system, subject to prior pledges thereof, for such purposes.

C. Rates, fees and charges for the services of a sewer or sewage disposal system shall be just and equitable, and may be based upon:

1. The quantity of water used or the number and size of sewer connections;

2. The number and kind of plumbing fixtures in use in the premises connected with the sewer or sewage disposal system;

3. The number or average number of persons residing or working in or otherwise connected with such premises or the type or character of such premises;

4. Any other factor affecting the use of the facilities furnished; or

5. Any combination of the foregoing factors.

However, the authority may fix rates and charges for services of its sewer or sewage disposal system sufficient to pay all or any part of the cost of operating and maintaining its water system, including distribution and disposal, and all or any part of the principal of or the interest on the revenue bonds issued for such water system, and to pledge any surplus revenues of its water system, subject to prior pledges thereof, for such purposes.

D. Water and sewer rates, fees and charges established by any authority shall be fair and reasonable. An authority may charge fair and reasonable rates, fees, and charges to create reserves for expansion of its water and sewer or sewage disposal systems. Such rates, fees, and charges shall be reviewed by the authority periodically and shall be adjusted, if necessary, to assure that they continue to be fair and reasonable. However, any authority may charge and collect rates, fees, and charges to create a reserve fund for reasonable expansion of its water, sewer, or sewage disposal system. Nothing herein shall affect existing contracts with bondholders which are in conflict with any of the foregoing provisions.

E. Rates, fees and charges for the service of a streetlight system shall be just and equitable, and may be based upon:

1. The portion of such system used;

2. The number and size of premises benefiting therefrom;

3. The number or average number of persons residing or working in or otherwise connected with such premises;

4. The type or character of such premises;

5. Any other factor affecting the use of the facilities furnished; or

6. Any combination of the foregoing factors.

However, the authority may fix rates and charges for the service of its streetlight system sufficient to pay all or any part of the cost of operating and maintaining such system.

F. The authority may also fix rates and charges for the services and facilities of a water system or a refuse collection and disposal system sufficient to pay all or any part of the cost of operating and maintaining facilities incident thereto for the generation or transmission of power and all or any part of the principal of or interest upon the revenue bonds issued for any such facilities incident thereto, and to pledge any surplus revenues from any such system, subject to prior pledges thereof, for such purposes. Charges for services to premises, including services to manufacturing and industrial plants, obtaining all or a part of their water supply from sources other than a public water system may be determined by gauging or metering or in any other manner approved by the authority.

G. No rates, fees or charges shall be fixed under subsections A through F of this section or under subdivision 10 of § 15.2-5114 until after a public hearing at which all of the users of the systems or facilities; the owners, tenants or occupants of property served or to be served thereby; and all others interested have had an opportunity to be heard concerning the proposed rates, fees and charges. After the adoption by the authority of a resolution setting forth the preliminary schedule or schedules fixing and classifying such rates, fees and charges, notice of a public hearing, setting forth the proposed schedule or schedules of rates, fees and charges, shall be given by two publications, at least six days apart, in a newspaper having a general circulation in the area to be served by such systems or facilities, with the second notice being published at least 14 days before the date fixed in such notice for the hearing. The hearing may be adjourned from time to time. A copy of the notice shall be mailed to the governing bodies of all localities in which such systems or facilities or any part thereof is located. After the hearing the preliminary schedule or schedules, either as originally adopted or as amended, shall be adopted and put into effect.

H. A copy of the schedule or schedules of the final rates, fees and charges fixed in accordance with subsection G shall be kept on file in the office of the clerk or secretary of the governing body of each locality in which such systems or any part thereof is located, and shall be open to inspection by all interested parties. The rates, fees or charges so fixed for any class of users or property served shall be extended to cover any additional properties thereafter served which fall within the same class, without the necessity of a hearing or notice. Any increase in any rates, fees or charges under this section shall be made in the manner provided in subsection G. Any other change or revision of the rates, fees or charges may be made in the same manner as the rates, fees or charges were originally established as provided in subsection G.

I. No rates, fees or charges established, fixed, changed or revised before January 1, 2013, by any authority pursuant to this section or to subdivision 10 of § 15.2-5114 shall be invalidated because of any defect in or failure to publish or provide any notice required under this section or any predecessor provision.

Code 1950, § 15-764.22; 1950, p. 1324; 1962, c. 623, § 15.1-1260; 1978, cc. 298, 407; 1982, c. 469; 1988, c. 169; 1994, c. 477; 1997, cc. 12, 527, 573, 587; 1998, c. 869; 2001, c. 400; 2007, c. 813; 2009, c. 473; 2013, c. 51.



§ 15.2-5137. Water and sewer connections; exceptions

A. Upon or after the acquisition or construction of any water system or sewer system under the provisions of this chapter, the owner, tenant, or occupant of each lot or parcel of land (i) which abuts a street or other public right of way which contains, or is adjacent to an easement containing, a water main or a water system, or a sanitary sewer which is a part of or which is or may be served by such sewer system and (ii) upon which a building has been constructed for residential, commercial or industrial use, shall, if so required by the rules and regulations or a resolution of the authority, with concurrence of the locality in which the land is located, connect the building with the water main or sanitary sewer, and shall cease to use any other source of water supply for domestic use or any other method for the disposal of sewage, sewage waste or other polluting matter. All such connections shall be made in accordance with rules and regulations adopted by the authority, which may provide for a reasonable charge for making such a connection. A private water company which purchases water from a regional authority for sale or delivery to or within a municipality may impose a charge for connection to the water company's system in the same manner, and subject to the same restrictions, as an authority may impose for connection to its water system, subject to the approval of the State Corporation Commission.

B. Notwithstanding any other provision of this chapter, those persons having a domestic supply or source of potable water shall not be required to discontinue the use of such water. However, persons not served by a water supply system, as defined in § 15.2-2149, producing potable water meeting the standards established by the Virginia Department of Health may be required to pay a connection fee, a front footage fee, and a monthly nonuser service charge, which charge shall not be more than that proportion of the minimum monthly user charge, imposed by the authority, as debt service bears to the total operating and debt service costs, or any combination of such fees and charges. In York County and James City County, the monthly nonuser fee may be as provided by general law or not more than 85 percent of the minimum monthly user charge imposed by the authority, whichever is greater.

C. Notwithstanding any other provision of this chapter, those persons having a private septic system or domestic sewage system meeting applicable standards established by the Virginia Department of Health shall not be required under this chapter to discontinue the use of such system. However, such persons may be required to pay a connection fee, a front footage fee, and a monthly nonuser service charge, which charge shall not be more than that proportion of the minimum monthly user charge, imposed by the authority, as debt service bears to the total operating and debt service costs, or any combination of such fees and charges.

D. Persons who have obtained exemption from or deferral of taxation pursuant to an ordinance authorized by § 58.1-3210 may be exempted or deferred by the authority from paying any charges and fees authorized by subsection C, to the same extent as the exemption from or deferral of taxation pursuant to such ordinance.

E. Water and sewer connection fees established by any authority shall be fair and reasonable. Such fees shall be reviewed by the authority periodically and shall be adjusted, if necessary, to assure that they continue to be fair and reasonable. Nothing herein shall affect existing contracts with bondholders which are in conflict with any of the foregoing provisions.

Code 1950, § 15-764.23; 1950, p. 1326; 1962, c. 623, § 15.1-1261; 1970, c. 617; 1980, c. 603; 1982, cc. 562, 567; 1984, c. 552; 1987, c. 75; 1997, cc. 12, 587; 2011, c. 642.



§ 15.2-5138. Enforcement of charges

Any resolution or trust agreement providing for the issuance of revenue bonds under the provisions of this chapter may include any of the following provisions, and may require the authority to adopt such resolutions or to take such other lawful action as is necessary to effectuate such provisions. The authority may adopt such resolutions and take such other actions as follows:

1. Require the owner, tenant or occupant of each lot or parcel of land who is obligated to pay rates, fees or charges for the use of or for the services furnished by any system acquired or constructed by the authority under the provisions of this chapter to make a reasonable deposit with the authority in advance to insure the payment of such rates, fees or charges and to be subject to application to the payment thereof if delinquent.

2. If any rates, fees or charges for the use of and for the services furnished by any system acquired or constructed by the authority under the provisions of this chapter are not paid within thirty days after due, the authority may at the expiration of such thirty-day period disconnect the premises from the water or sewer system, or otherwise suspend services and proceed to recover the amount of any such delinquent rates, fees or charges, with interest, in a civil action.

3. If any rates, fees or charges for the use and services of any sewer system acquired or constructed by the authority under the provisions of this chapter are not paid within thirty days after they become due, require that the owner, tenant or occupant of such premises cease disposing of sewage or industrial wastes originating from or on such premises by discharge directly or indirectly into the sewer system until such rates, fees or charges, with interest, are paid. If such owner, tenant or occupant does not cease such disposal at the expiration of the thirty-day period, the authority may require any political subdivision, district, private corporation, board, body or person supplying water to or selling water for use on such premises to cease supplying water to or selling water for use on such premises within five days after the receipt of notice of such delinquency from the authority. If such political subdivision, district, private corporation, board, body or person does not, at the expiration of such five-day period, cease supplying water to or selling water for use on such premises, then the authority may shut off the supply of water to such premises.

The water supply to or for any person, or for use on real estate of any person, shall not be shut off or stopped under this section if the State Health Commissioner, upon application of the local board of health or health officer of the locality in which such water is supplied or such real estate is located, has found and certifies to the authorities charged with the responsibility of ceasing to supply or sell such water, or to shut off the supply of such water, that ceasing to supply or shutting off such water supply will endanger the health of such person and the health of others in the locality.

Code 1950, § 15-764.24; 1950, p. 1326; 1962, c. 623, § 15.1-1262; 1997, c. 587.



§ 15.2-5138.1. Enforcement of certain charges when authority does not provide water services

A. This section shall apply only to an authority operating in Planning District 1 or Planning District 2.

B. If any rates, fees or charges for the use and services of any sewer system acquired or constructed by the authority under the provisions of this chapter are not paid within 60 days after they become due, the authority may require that the owner, tenant or occupant of such premises cease disposing of sewage or industrial wastes originating from or on such premises by discharge directly or indirectly into the sewer system until such rates, fees or charges, with interest, are paid. If such owner, tenant or occupant does not cease such disposal at the expiration of the 60-day period, the authority may require any political subdivision, district, private corporation, board, body or person supplying water to or selling water for use on such premises to cease supplying water to or selling water for use on such premises within five days after the receipt of notice of such delinquency from the authority. If such political subdivision, district, private corporation, board, body or person does not, at the expiration of such five-day period, cease supplying water to or selling water for use on such premises, then the authority may shut off the supply of water to such premises.

C. The water supply to or for any person, or for use on real estate of any person, shall not be shut off or stopped under this section if the State Health Commissioner, upon application of the local board of health or health officer of the locality in which such water is supplied or such real estate is located, has found and certifies to the authorities charged with the responsibility of ceasing to supply or sell such water, or to shut off the supply of such water, that ceasing to supply or shutting off such water supply will endanger the health of such person and the health of others in the locality.

2008, c. 452.



§ 15.2-5139. Lien for charges

An authority may place a lien upon the real property of an owner only in the same manner provided by § 15.2-2119 and such lien may only be processed, recorded, and released in accordance therewith.

An authority may contract with a locality to collect amounts due on properly recorded utility liens in the same manner as unpaid real estate taxes due the locality.

Code 1950, § 15-764.25; 1950, p. 1327; 1958, c. 97; 1962, c. 623, § 15.1-1263; 1976, c. 243; 1983, c. 422; 1987, c. 307; 1993, c. 383; 1994, cc. 599, 602; 1997, c. 587; 2009, c. 420; 2011, cc. 529, 580; 2012, c. 766.



§ 15.2-5140. Trust funds

All moneys received pursuant to this chapter shall be deemed to be trust funds, to be held and applied solely as provided in this chapter. The resolution or trust agreement providing for the issuance of revenue bonds of the authority shall provide that any officer to whom, or any bank, trust company or other fiscal agent to which, such moneys are paid shall act as trustee of such moneys and shall hold and apply the same for the purposes provided in this chapter, subject to such regulations as such resolution or trust agreement may provide.

Code 1950, § 15-764.26; 1950, p. 1328; 1962, c. 623, § 15.1-1264; 1997, c. 587.



§ 15.2-5141. Bondholder's remedies

Any holder of revenue bonds issued by an authority under this chapter, or of any of the coupons appertaining thereto, except to the extent the rights given by this chapter may be restricted by the resolution or trust agreement providing for the issuance of such bonds, may, either at law or in equity, by suit, mandamus or other proceeding, enforce all rights under the laws of Virginia or granted by this chapter or under such resolution or trust agreement. Such holder may also compel the performance of all duties required by this chapter or by the resolution or trust agreement to be performed by the authority or by any officer thereof, including the fixing, charging and collecting of rates, fees and charges for the use of or for the services furnished by any system.

Code 1950, § 15-764.27; 1950, p. 1328; 1962, c. 623, § 15.1-1265; 1997, c. 587; 2009, c. 473.



§ 15.2-5142. Refunding bonds

An authority may provide by resolution for the issuance of revenue refunding bonds of the authority to refund any revenue bonds outstanding and issued under this chapter, whether or not such outstanding bonds have matured or are then subject to redemption. Proceeds of such revenue refunding bonds may be used to discharge the revenue bonds, or such revenue refunding bonds may be exchanged for the revenue bonds. Each such authority may provide by resolution for the issuance of a single issue of revenue bonds of the authority for the combined purposes of (i) paying the cost of any system, or any combination thereof, or the improvement, extension, addition or reconstruction thereof, and (ii) refunding revenue bonds of the authority which have been issued under the provisions of this chapter which are outstanding, whether or not such outstanding bonds have matured or are then subject to redemption. The issuance of such bonds, the maturities and other details thereof, the rights and remedies of the bondholders, and the rights, powers, privileges, duties and obligations of the authority with respect to such bonds, shall be governed by the foregoing provisions of this chapter to the extent that they are applicable.

Code 1950, § 15-764.28; 1950, p. 1328; 1962, c. 623, § 15.1-1266; 1974, c. 226; 1997, c. 587; 2009, c. 473.



§ 15.2-5143. Purchase in open market or otherwise

Provision may be made in the proceedings authorizing refunding revenue bonds for the purchase of the refunded revenue bonds in the open market or pursuant to tenders made from time to time when there is available in the escrow or sinking fund for the payment of the refunded revenue bonds a surplus in an amount or amounts to be fixed in such proceedings.

1997, c. 587.



§ 15.2-5144. Investment in bonds

Any bonds issued pursuant to this chapter are hereby made securities in which all public officers, bodies and political subdivisions of the Commonwealth; all insurance companies and associations; and all savings banks and savings institutions, including savings and loan associations, trust companies, beneficial and benevolent associations, administrators, guardians, executors, trustees and other fiduciaries in the Commonwealth, may properly and legally invest funds in their control.

Code 1950, § 15-764.29; 1950, p. 1329; 1962, c. 623, § 15.1-1267; 1997, c. 587.



§ 15.2-5145. Financial report; authority budget; audit

Any locality may, by resolution, require an authority to:

1. Submit to it an annual financial statement in a form prescribed by the Auditor of Public Accounts; or

2. Have an audit conducted for any fiscal year according to generally accepted auditing and accounting standards or according to the audit specifications and audit program prescribed by the Auditor of Public Accounts.

1978, c. 617, § 15.1-1269.2; 1997, c. 587.



§ 15.2-5146. Use of state land

A. The Commonwealth hereby consents to the use of all lands above or under water and owned or controlled by it which are necessary for the construction, improvement, operation or maintenance of any stormwater control system or water or waste system; except that the use of any portion between the right-of-way limits of any primary or secondary highway in this Commonwealth shall be subject to the approval of the Commissioner of Highways.

B. In addition to the provisions of subsection A, the Governor is authorized, at the request of an authority created pursuant to § 15.2-5102 and in a form approved by the Attorney General, to disclaim any and all rights, title, and interest of the Commonwealth in and to lands used pursuant to subsection A if he finds (i) there is no greater public need or purpose than such use or (ii) that public use and necessity have been established pursuant to subsection B of § 15.2-1903. Such disclaimer shall be filed with the appropriate court and shall have the legal force and effect of disclaiming, releasing, and renouncing all of the right, title, and interest of the Commonwealth in and to such lands.

Code 1950, § 15-764.12; 1950, p. 1318; 1954, c. 554; 1958, cc. 400, 402; 1960, c. 430; 1962, cc. 130, 623, § 15.1-1250; 1968, cc. 355, 556; 1970, cc. 444, 617; 1972, c. 161; 1979, c. 280; 1980, c. 159; 1981, c. 610; 1983, c. 422; 1984, c. 554; 1994, c. 477; 1997, c. 587; 2009, c. 861.



§ 15.2-5147. Powers of localities, etc., to make grants and conveyances to and contracts with authority

Each political subdivision may:

1. Convey or lease to any authority, with or without consideration, any system or portion thereof, or any right or interest in such facilities or any property appertaining thereto, upon such terms and conditions as the governing body determines to be in the best interest of such political subdivision;

2. Contract, jointly or severally, with any authority for the collection, treatment or disposal of sewage, industrial waste or refuse; and grant to such authority the right to receive, use and dispose of all or any portion of the refuse generated or collected by or within the jurisdiction or under the control of such unit; and in implementation of such contract or grant, exercise the powers set forth in §§ 15.2-927 and 15.2-928; and

3. Contract with any authority for shutting off the supply of water furnished by any water system owned or operated by such political subdivision or under its jurisdiction or control to any premises connected with any sewer system of the authority if the owner, tenant or occupant of such premises fails to pay any rates, fees or charges for the use of or for the services furnished by such sewer system within the time or times specified in such contract.

Code 1950, § 15-764.31; 1950, p. 1330; 1962, c. 623, § 15.1-1269; 1979, c. 280; 1997, c. 587; 2009, c. 473.



§ 15.2-5148. Units may convey property

Any unit, notwithstanding any contrary provision of law, may transfer jurisdiction over or lease, lend, grant or convey to an authority, upon the request of the authority and upon such terms and conditions to which the governing body and authority may agree, such real or personal property as may be necessary or desirable in connection with the acquisition, construction, improvement, operation or maintenance of a system by the authority, including public roads and other property already devoted to public use.

Code 1950, § 15-764.12; 1950, p. 1318; 1954, c. 554; 1958, cc. 400, 402; 1960, c. 430; 1962, cc. 130, 623, § 15.1-1250; 1968, cc. 355, 556; 1970, cc. 444, 617; 1972, c. 161; 1979, c. 280; 1980, c. 159; 1981, c. 610; 1983, c. 422; 1984, c. 554; 1994, c. 477; 1997, cc. 527, 573, 587; 2009, c. 473.



§ 15.2-5149. Interference with railroad structures

Whenever any railroad tracks, pipes, poles, wires, conduits or other structures or facilities which are located in, along, across, over or under any public road, street, highway, alley or other public right-of-way become an obstruction to, interfere with or are endangered by the construction, operation or maintenance of any system of the authority, the unit having ownership, control or jurisdiction over such public road, street, highway, alley or other public right-of-way may, as the exercise of an essential governmental function, order the safeguarding, maintaining, relocating, rebuilding, removing or replacing of such railroad tracks, pipes, poles, wires, conduits or other structures or facilities by the owner thereof at the expense of the authority, subject to the provisions of § 25.1-102.

Code 1950, § 15-764.12; 1950, p. 1318; 1954, c. 554; 1958, cc. 400, 402; 1960, c. 430; 1962, cc. 130, 623, § 15.1-1250; 1968, cc. 355, 556; 1970, cc. 444, 617; 1972, c. 161; 1979, c. 280; 1980, c. 159; 1981, c. 610; 1983, c. 422; 1984, c. 554; 1994, c. 477; 1997, c. 587.



§ 15.2-5150. Creating or joining more than one authority

No governing body that is a member of an authority, shall create or join with any other governing body in the creation of another authority or join another authority if the latter authority would duplicate the services being performed in any part of the areas being served by the authority of which the governing body is a member.

Code 1950, § 15-764.13; 1950, p. 1321; 1958, c. 402; 1962, c. 623, § 15.1-1251; 1968, c. 355; 1997, c. 587.



§ 15.2-5151. Water utilities may act as billing agents

Any public utility supplying water to the owners, lessees or tenants of real estate which is or will be served by any sewer or sewage disposal system of an authority may act as the billing and collecting agent of the authority for any rates, fees, rents or charges imposed by the authority for the service rendered by such sewer or sewage disposal system. Such water utility shall furnish to the authority copies of its regular periodic meter reading and water consumption records and other pertinent data as may be required for the authority to act as its own billing and collecting agent. The authority shall pay to the water utility the reasonable additional cost of clerical services and other expenses incurred by the water utility in rendering such services to the authority. Upon the inability of the authority and the water utility to agree upon the terms and conditions under which the water utility will act as the billing and collecting agent of the authority, either or both may petition the State Corporation Commission for a determination of the terms and conditions under which the water company shall act as the billing and collecting agent of the authority. If the water utility acts as the billing and collecting agent of an authority it shall set forth separately on its bills the rates, fees or charges imposed by the authority. However, both the water and sewage disposal charges shall be payable to and collected by the water utility, and payment of either shall be refused unless both are paid. The authority shall pay to the water utility the cost of shutting off any water service on account of nonpayment of the sewage disposal charge. In the event of such discontinuance of water service the water service shall not be reestablished until the sewage disposal charge has been paid.

Code 1950, § 15-764.12; 1950, p. 1318; 1954, c. 554; 1958, cc. 400, 402; 1960, c. 430; 1962, cc. 130, 623, § 15.1-1250; 1968, cc. 355, 556; 1970, cc. 444, 617; 1972, c. 161; 1979, c. 280; 1980, c. 159; 1981, c. 610; 1983, c. 422; 1984, c. 554; 1994, c. 477; 1997, c. 587.



§ 15.2-5152. Localities may consider petitions for creation of authority

A. Any city may consider petitions for the creation of community development authorities in accordance with this article.

B. Any town may by ordinance elect to assume the power to consider petitions for the creation of community development authorities in accordance with this article. A public hearing shall be held on such ordinance.

C. Any county may by ordinance elect to assume the power to consider petitions for the creation of community development authorities in accordance with this article. A public hearing shall be held on such ordinance.

D. Notwithstanding any other provision of law, community development authorities shall be created pursuant to this Article and the provisions of §§ 15.2-5103 and 15.2-5107 through 15.2-5111.

Code 1950, § 15-764.3; 1950, p. 1315; 1962, c. 623, § 15.1-1241; 1972, c. 370; 1973, c. 478; 1993, c. 850; 1995, c. 402; 1996, c. 897; 1997, c. 587; 2003, c. 712; 2005, c. 547; 2009, c. 473.



§ 15.2-5153. Landowners may petition localities

The owner or owners of at least 51 percent of the land area or assessed value of land in any tract or tracts of land in any locality or localities may petition the locality or localities in which the tract or tracts are located for the creation of a community development authority, provided that before the creation of a community development authority in any town or county, the town or county has elected to consider petitions to create community development authorities pursuant to the applicable provisions of § 15.2-5152. Any petition for the creation of a community development authority in multiple tracts which are not contiguous shall be signed by the owner or owners of at least 51 percent of the land area or assessed value of land in each such non-contiguous tract.

Code 1950, § 15-764.3; 1950, p. 1315; 1962, c. 623, § 15.1-1241; 1972, c. 370; 1973, c. 478; 1993, c. 850; 1995, c. 402; 1996, c. 897; 1997, c. 587; 2003, c. 443; 2005, c. 547; 2009, c. 473.



§ 15.2-5154. Contents of petition

A petition for the creation of a community development authority shall:

1. Set forth the name and describe the boundaries of the proposed district, including any provisions for adjusting the community development authority district boundaries pursuant to subsection A of § 15.2-5155;

2. Describe the services and facilities proposed to be undertaken by the community development authority within the district;

3. Describe a proposed plan for providing and financing such services and facilities within the district;

4. Describe the benefits which can be expected from the provision of such services and facilities by the community development authority;

5. Provide that the board members of the community development authority shall be selected under the applicable provisions of § 15.2-5113; and

6. Request the local governing body to establish the proposed community development authority for the purposes set forth in the petition.

Such petition may provide that the board members of the community development authority appointed pursuant to § 15.2-5113 shall consist of a majority of the petitioning landowners or their designees or nominees.

Code 1950, § 15-764.3; 1950, p. 1315; 1962, c. 623, § 15.1-1241; 1972, c. 370; 1973, c. 478; 1993, c. 850; 1995, c. 402; 1996, c. 897; 1997, c. 587; 2009, c. 473.



§ 15.2-5155. Ordinance or resolution creating authority

A. Any locality authorized to consider petitions under this article may, by ordinance or resolution not inconsistent with the petition proposing the creation of the authority, create a community development authority, a public body politic and corporate and political subdivision of the Commonwealth. Community development authorities proposed for districts that are within any two or more localities may be formed by concurrent ordinances of each locality, and such localities may contract with one another for administration of the authority. If the boundaries of the proposed community development authority district are located wholly in a town, the owner or owners shall petition the town and need not petition the county and the town may create the authority without action by the county. If the petition for the creation of a community development authority so provides, the ordinance or resolution creating the community development authority may provide for the locality at any time after the creation of the community development authority to adjust the boundaries of the community development authority district to exclude certain land as long as the owners of at least 51 percent of the land area or assessed value of land remaining in the community development authority district after the adjustment petitioned for the creation of the community development authority.

B. An ordinance or resolution creating a community development authority shall not permit the community development authority to provide services which are provided by, or are obligated to be provided by, any authority already in existence whose charter requires or permits service within the proposed community development district, unless the existing authority first certifies to the governing body that the services provided by the proposed community development authority will not have a negative impact upon the existing authority's operational or financial condition. Such certification shall not be unreasonably withheld by the existing authority.

Code 1950, § 15-764.3; 1950, p. 1315; 1962, c. 623, § 15.1-1241; 1972, c. 370; 1973, c. 478; 1993, c. 850; 1995, c. 402; 1996, c. 897; 1997, c. 587; 2003, c. 712; 2009, c. 473.



§ 15.2-5156. Hearing; notice

A. An ordinance or resolution creating a community development authority shall not be adopted or approved until a public hearing has been held by the governing body on the question of its adoption or approval. Notice of the public hearing shall be published once a week for three successive weeks in a newspaper of general circulation within the locality. The petitioning landowners shall bear the expense of publishing the notice. The hearing shall not be held sooner than ten days after completion of publication of the notice.

B. After the public hearing and before adoption of the ordinance or resolution, the local governing body shall mail a true copy of its proposed ordinance or resolution creating the development authority to the petitioning landowners or their attorney in fact. Unless waived in writing, any petitioning landowner shall have thirty days from mailing of the proposed ordinance or resolution in which to withdraw his signature from the petition in writing prior to the vote of the local governing body on such ordinance or resolution. If any signatures on the petition are so withdrawn, the local governing body may pass the proposed ordinance or resolution only upon certification by the petitioners that the petition continues to meet the requirements of § 15.2-5152. If all petitioning landowners waive the right to withdraw their signatures from the petition, the local governing body may adopt the ordinance or resolution upon compliance with the provisions of subsection A and any other applicable provisions of law.

Code 1950, § 15-764.3; 1950, p. 1315; 1962, c. 623, § 15.1-1241; 1972, c. 370; 1973, c. 478; 1993, c. 850; 1995, c. 402; 1996, c. 897; 1997, c. 587; 1998, c. 188.



§ 15.2-5157. Recording in land records

The local governing body, upon approving the resolution or ordinance creating the district, shall direct that a copy of the resolution or ordinance be recorded in the land records of the circuit court for the locality in which the district is located for each parcel included in the district and be noted on the land books of the locality. For the purposes of this section, "parcel" is defined as tax map parcel.

Code 1950, § 15-764.3; 1950, p. 1315; 1962, c. 623, § 15.1-1241; 1972, c. 370; 1973, c. 478; 1993, c. 850; 1995, c. 402; 1996, c. 897; 1997, c. 587.



§ 15.2-5158. Additional powers of community development authorities

A. Each community development authority created under this article, in addition to the powers provided in Article 3 (§ 15.2-5110 et seq.) of Chapter 51 of this title, may:

1. Subject to any statutory or regulatory jurisdiction and permitting authority of all applicable governmental bodies and agencies having authority with respect to any area included therein, finance, fund, plan, establish, acquire, construct or reconstruct, enlarge, extend, equip, operate, and maintain the infrastructure improvements enumerated in the ordinance or resolution establishing the district, as necessary or desirable for development or redevelopment within or affecting the district or to meet the increased demands placed upon the locality as a result of development or redevelopment within or affecting the district, including, but not limited to:

a. Roads, bridges, parking facilities, curbs, gutters, sidewalks, traffic signals, storm water management and retention systems, gas and electric lines and street lights within or serving the district which meet or exceed the specifications of the locality in which the roads are located.

b. Parks and facilities for indoor and outdoor recreational, cultural and educational uses; entrance areas; security facilities; fencing and landscaping improvements throughout the district.

c. Fire prevention and control systems, including fire stations, water mains and plugs, fire trucks, rescue vehicles and other vehicles and equipment.

d. School buildings and related structures, which may be leased, sold or donated to the school district, for use in the educational system when authorized by the local governing body and the school board.

e. Infrastructure and recreational facilities for age-restricted active adult communities, and any other necessary infrastructure improvements as provided above, with a minimum population approved under local zoning laws of 1,000 residents. Such development may include security facilities and systems or measures which control or restrict access to such community and its improvements.

2. Issue revenue bonds of the development authority as provided in § 15.2-5125, including but not limited to refunding bonds, subject to such limitation in amount, and terms and conditions regarding capitalized interest, reserve funds, contingent funds, and investment restrictions, as may be established in the ordinance or resolution establishing the district, for all costs associated with the improvements enumerated in subdivision 1 of this subsection. Such revenue bonds shall be payable solely from revenues received by the development authority. The revenue bonds issued by a development authority shall not require the consent of the locality, except where consent is specifically required by the provisions of the resolution authorizing the collection of revenues and/or the trust agreement securing the same, and shall not be deemed to constitute a debt, liability, or obligation of any other political subdivision, and shall not impact upon the debt capacity of any other political subdivision.

3. Request annually that the locality levy and collect a special tax on taxable real property within the development authority's jurisdiction to finance the services and facilities provided by the authority. Notwithstanding the provisions of Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1, any such special tax imposed by the locality shall be levied upon the assessed fair market value of the taxable real property. Unless requested by every property owner within the proposed district, the rate of the special tax shall not be more than $.25 per $100 of the assessed fair market value of any taxable real estate or the assessable value of taxable leasehold property as specified by § 58.1-3203. The proceeds of the special taxes collected shall be kept in a separate account and be used only for the purposes provided in this chapter. All revenues received by the locality from such special tax shall be paid over to the development authority for its use pursuant to this chapter subject to annual appropriation. No other funds of the locality shall be loaned or paid to the development authority without the prior approval of the local governing body.

4. Provide special services, including: garbage and trash removal and disposal, street cleaning, snow removal, extra security personnel and equipment, recreational management and supervision, and grounds keeping.

5. Finance the services and facilities it provides to abutting property within the district by special assessment thereon imposed by the local governing body. All assessments pursuant to this section shall be subject to the laws pertaining to assessments under Article 2 (§ 15.2-2404 et seq.) of Chapter 24; provided that any other provision of law notwithstanding, (i) the taxes or assessments shall not exceed the full cost of the improvements, including without limitation the legal, financial and other directly attributable costs of creating the district and the planning, designing, operating and financing of the improvements which include administration of the collection and payment of the assessments and reserve funds permitted by applicable law; (ii) the taxes or assessments may be imposed upon abutting land which is later subdivided in accordance with the terms of the ordinance forming the district, in amounts which do not exceed the peculiar benefits of the improvements to the abutting land as subdivided; and (iii) the taxes or assessments may be made subject to installment payments for up to 40 years in an amount calculated to cover principal, interest and administrative costs in connection with any financing by the authority, without a penalty for prepayment. Notwithstanding any other provision of law, any assessments made pursuant to this section may be made effective as a lien upon a specified date, by ordinance, but such assessments may not thereafter be modified in a manner inconsistent with the terms of the debt instruments financing the improvements. All assessments pursuant to this section may also be made subject to installment payments and other provisions allowed for local assessments under this section or under Article 2 of Chapter 24. All revenues received by the locality pursuant to any such special assessments which the locality elects to impose upon request of the development authority shall be paid over to the development authority for its use under this chapter, subject to annual appropriation, and may be used for no other purposes.

6. Fix, charge, and collect rates, fees, and charges for the use of, or the benefit derived from, the services and/or facilities provided, owned, operated, or financed by the authority benefiting property within the district. Such rates, fees, and charges may be charged to and collected by such persons and in such manner as the authority may determine from (i) any person contracting for the services or using the facilities and/or (ii) the owners, tenants, or customers of the real estate and improvements that are served by, or benefit from the use of, any such services or facilities, in such manner as shall be authorized by the authority in connection with the provision of such services or facilities.

7. Purchase development rights that will be dedicated as easements for conservation, open space or other purposes pursuant to the Open-Space Land Act (§ 10.1-1700 et seq.). For purposes of this subdivision, "development rights" means the level and quantity of development permitted by the zoning ordinance expressed in terms of housing units per acre, floor area ratio or equivalent local measure. An authority shall not use the power of condemnation to acquire development rights.

8. Subject to any statutory or regulatory jurisdiction and permitting authority of all applicable governmental bodies and agencies having authority with respect to any area included therein, finance and fund the acquisition of land within the district. All financing authority and methods provided by subsections 2, 3, 4, 5, 6, and 7 shall be permitted for the acquisition of land as provided herein.

9. Any special tax levied pursuant to subdivision 3 and any special assessment imposed pursuant to subdivision 5, whether previously or hereafter levied or imposed, constitute a lien on real estate ranking on parity with real estate taxes, and any such delinquent special tax or delinquent special assessment may be collected in accordance with the procedures set forth in Article 4 (§ 58.1-3965 et seq.) of Chapter 39 of Title 58.1, provided that the enforcement of the lien for any special assessment under subdivision 5 made subject to installment payments shall be limited to the installment payments due or past due at the time the lien is enforced through sale in accordance with Article 4 (§ 58.1-3965 et seq.) of Chapter 39 of Title 58.1, and any sale to enforce payment of any delinquent taxes, assessments, or other levies shall not extinguish installment payments that are not yet due.

B. Nothing contained in this chapter shall relieve the local governing body of its general obligations to provide services and facilities to the district to the same extent as would otherwise be provided were the district not formed.

1993, c. 850, § 15.1-1250.03; 1995, c. 402; 1997, cc. 363, 587; 2000, cc. 724, 747; 2004, c. 637; 2005, c. 547; 2009, c. 473; 2015, c. 39.



§ 15.2-5159. Validation of creation of authorities; bonds issued

All proceedings heretofore taken with respect to the creation of a community development authority by any locality pursuant to this chapter are hereby presumed to be valid and all such authorities are presumed to be legally created. All proceedings heretofore taken by any community development authority with respect to the authorization, issuance, sale, execution, delivery, and repayment of bonds by any community development authority are presumed to be valid, and any such bonds so issued are presumed valid and legal obligations of such community development authority, enforceable in accordance with law.

2009, c. 473.



§ 15.2-5200. Creation of commission

In each locality, and in each group of two or more of such political subdivisions whose governing bodies declare by resolution that the locality needs a hospital or health center, a hospital or health center commission shall be created as a public body corporate, with such public and corporate powers as are set forth in this chapter. Such commission shall not transact any business or exercise its powers until the governing body of the subdivision, or the governing bodies of the subdivisions, declares the need for the hospital or health center commission to function therein.

Code 1950, § 32-276; 1950, p. 243; 1979, c. 719, § 15.1-1514; 1997, c. 587.



§ 15.2-5201. Definitions

As used in this chapter:

"Bond" includes any interest-bearing obligation, including promissory notes.

"Hospital or health center" means any and all medical facilities and approaches thereto and appurtenances thereof. Medical facilities shall include any and all facilities suitable for providing hospital and medical care, including any and all structures, buildings, improvements, additions, extensions, replacements, appurtenances, lands, rights in lands, franchises, machinery, equipment, furnishing, landscaping, approaches, roadways and other facilities necessary or desirable in connection therewith or incidental thereto (including, without limitation, hospitals, nursing homes, assisted living facilities, continuing care facilities, self-care facilities, medical office facilities, clinics, out-patient surgical centers, alcohol, substance abuse and drug treatment centers, laboratories, research facilities, sanitariums, hospices, facilities for the residence or care of the elderly, the handicapped or the chronically ill, residential facilities for nurses, interns, and physicians and any other kind of facility for the diagnosis, treatment, rehabilitation, prevention, or palliation of any human illness, injury, disorder, or disability), together with all related and supporting facilities and equipment necessary and desirable in connection therewith or incidental thereto, or equipment alone, including, without limitation, kitchen, laundry, laboratory, pharmaceutical, administrative, communications, computer and recreational facilities and equipment, storage space, mobile medical facilities, vehicles and other equipment necessary or desirable for the transportation of medical equipment or the transportation of patients.

Code 1950, § 32-276.1; 1975, c. 295, § 15.1-1515; 1979, c. 719; 1997, c. 587; 2000, c. 468; 2006, c. 658.



§ 15.2-5202. When governing bodies may declare need for commission

Governing bodies may adopt resolutions declaring the need for hospital or health center commissions in political subdivisions, if they find that the public health and welfare, including the health and welfare of persons of low income in such subdivisions and surrounding areas require the acquisition, construction, financing, or operation of a hospital or health center.

Code 1950, § 32-277; 1979, c. 719, § 15.1-1516; 1997, c. 587; 2006, c. 658.



§ 15.2-5203. Effect of adoption of resolution

In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of the hospital or health center commission, such commission shall be conclusively deemed to have become created as a body politic and corporate, and to have become established and authorized to transact business and exercise its powers, upon proof of the adoption of a resolution by the governing body of each locality for which the commission is created declaring the need for such commission, and, if more than one political subdivision is involved, that it unites with the other political subdivisions in declaring such needs. A copy of the resolution, certified by the clerk of the locality by which it is adopted, shall be admissible in evidence in any suit, action or proceeding.

Code 1950, § 32-278; 1950, p. 243; 1979, c. 719, § 15.1-1517; 1997, c. 587.



§ 15.2-5204. Members of commission; quorum; compensation; expenses; removal and vacancies

A. A hospital or health center commission shall consist of the following number of members based upon the number of political subdivisions participating: for one political subdivision, five members; for two, six members; for three, six members; for four, eight members; and for more than four, one member for each of the participating subdivisions. The respective members shall be appointed by the governing bodies of the subdivisions they represent, may be members of such governing bodies, may be residents of such subdivisions, and shall be appointed for such terms as the appointing body designates. A member shall hold office until the earlier of the effective date of his resignation or the date on which his successor has been appointed and has qualified. Vacancies shall be filled for the unexpired term. The powers of the commission conferred by this chapter shall be vested in and exercised by the members in office. A majority of the members then in office shall constitute a quorum. The commission shall elect its own chairman and shall adopt rules and regulations for its own procedure and government. The commission members may receive up to $50 for attendance at each commission meeting, not to exceed $1,200 per year, and shall be paid their actual expenses incurred in the performance of their duties. Any commission member may be removed at any time by the governing body appointing him, and vacancies on the commission shall be filled for the unexpired terms.

B. In Chesterfield County, the number of commission members shall be seven and their terms may be staggered as the appointing body designates. Such members shall not be removable at any time by the County's governing body except for malfeasance or at the end of the member's term.

Code 1950, § 32-279; 1978, c. 83, § 15.1-1518; 1979, c. 719; 1980, c. 86; 1993, c. 266; 1997, c. 587; 2006, c. 658; 2007, cc. 472, 813; 2014, c. 735.



§ 15.2-5205. Powers of commission

Any hospital or health center commission established hereunder shall have all powers necessary or convenient to carry out the general purposes of this chapter, including the power to:

1. Sue and be sued; to adopt a seal and alter the same at pleasure; to have perpetual succession; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

2. Employ such technical experts and such other officers, agents and employees as it may require, to fix their qualifications, duties and compensation and to remove such employees at pleasure.

3. Acquire within the territorial limits of the political subdivisions for which it is formed, by purchase, lease, gift or otherwise, whatever lands, buildings and structures as may be reasonably necessary for the purpose of establishing, constructing, enlarging, maintaining and operating one or more hospitals or health centers.

4. Sell, lease, exchange, transfer, or assign any of its real or personal property, or any portion thereof or interest therein, to any person, firm, or corporation, whenever the commission finds such action to be in furtherance of the purposes for which the commission was created.

5. Acquire, establish, construct, enlarge, improve, maintain, equip and operate any hospital or health center, and any other facilities and services for the care and treatment of sick persons.

6. Make and enforce rules and regulations for the management and conduct of its business and affairs and for the use, maintenance and operation of its facilities and properties.

7. Accept gifts and grants, including real or personal property, from the Commonwealth or any political subdivision thereof and from the United States and any of its agencies; and to accept donations of money, personal property or real estate, and take title thereto from any person.

8. Make rules and regulations governing the admission, care and treatment of patients in such hospital or health center, to classify patients as to charges to be paid by them, if any, and to determine the nature and extent of the service to be rendered patients.

9. Comply with the provisions of the laws of the United States and the Commonwealth, and any rules and regulations made thereunder, for the expenditures of federal or state money in connection with hospitals or health centers and to accept, receive and receipt for federal and state money granted the commission, or granted any of the political subdivisions for which it is formed, for hospital or health center purposes.

10. Borrow money upon its bonds, notes, debentures, or other evidences of indebtedness issued for the purpose only of acquiring, constructing, improving, furnishing or equipping buildings or structures for use as a hospital or health center, and to secure the same by pledges of its revenues and property as hereafter provided. This power shall include the power to refinance all or any portion of such debt, to renegotiate the terms of all or any portion of such debt, and to retire all or any portion of such debt prior to its maturity date.

11. Execute all instruments necessary or convenient in connection with the borrowing of money and issuing bonds as herein authorized.

12. Enter into leases and agreements with persons for the construction or operation or both of a hospital or health center by such persons on land of the commission.

13. Contract for the management and operation of any hospital or health center subject to the control of the commission; however, the commission may charge such rates for service as will enable it to make reasonable compensation for such management and operation.

14. Assist in or provide for the creation of domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations or other entities and to purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, shares of or other interests in, or obligations of, any domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations, joint ventures or other entities organized for any purpose, or direct or indirect obligations of the United States, or of any other government, state, territory, governmental district or municipality or of any other obligations of any domestic or foreign stock or nonstock corporation, limited liability company, partnership, limited partnership, association, foundation or other supporting organization, joint venture or other entity organized for any purpose or any individual. The investments of any entity wholly owned or controlled by a hospital or health center commission that is an "institution," as such term is defined in § 64.2-1100 shall be governed by the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.).

15. Participate in joint ventures with individuals, domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations or other entities for providing medical care or related services or other activities that the hospital or health center commission may undertake to the extent that such undertakings assist the hospital or health center commission in carrying out the purposes and intent of this chapter.

16. Provide domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations, joint ventures or other entities owned in whole or in part or controlled, directly or indirectly, in whole or in part, by the hospital or health center commission with appropriate assistance, including making loans and providing time of employees, in carrying out any activities authorized by this chapter.

17. Make loans and provide other assistance to domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations, joint ventures or other entities.

18. Transact its business, locate its offices and control, directly or through domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations, joint ventures or other entities, facilities that will assist or aid the hospital or health center commission in carrying out the purposes and intent of this chapter.

19. Procure such insurance, participate in such insurance plans, or provide such self-insurance, or any combination thereof, as it deems necessary or convenient to carry out the purposes and provisions of this chapter. The purchase of insurance, participation in an insurance plan, or creation of a self-insurance plan by the hospital or health center commission shall not be deemed a waiver or relinquishment of any sovereign immunity to which the hospital or health center commission or its members, officers, directors, employees, or agents are otherwise entitled.

20. Exercise all other powers granted to nonstock corporations pursuant to § 13.1-826.

Code 1950, § 32-280; 1975, c. 295, § 15.1-1519; 1979, c. 719; 1994, c. 759; 1996, c. 464; 1997, c. 587; 2006, c. 658; 2008, c. 184.



§ 15.2-5206. Appropriations to commission

Any political subdivision for which the commission is created is authorized to make appropriations to the commission from available funds, or from funds provided for the purpose by bond issues, for the acquisition of land or improvements to land, and/or the construction, improvement, maintenance and operation of any hospital or health center operated or controlled or proposed to be operated or controlled by the commission. The political subdivision may also transfer to the commission, with or without consideration, real or personal property for any or all of such purposes.

Code 1950, § 32-281; 1975, c. 295, § 15.1-1520; 1979, c. 719; 1997, c. 587.



§ 15.2-5207. Issuance of bonds by political subdivisions and validation thereof

Any political subdivision for which the commission is created may issue its general obligation bonds in the manner provided in the Public Finance Act (§ 15.2-2600 et seq.) in furtherance of the establishment, construction and enlargement of a hospital or health center. All such bonds issued prior to June 1, 1975, for such purposes by any political subdivision are hereby ratified, validated and confirmed, and all proceedings taken prior to such date to authorize the issuance of bonds for such purposes by any political subdivision are hereby ratified, validated and confirmed, and all such bonds may be issued pursuant to the Public Finance Act.

Code 1950, § 32-281.1; 1975, c. 295, § 15.1-1521; 1979, c. 719; 1997, c. 587.



§ 15.2-5208. Issuance and sale of bonds

Any bonds issued by a hospital or health center commission may be issued in one or more series, shall bear such date or dates, mature at such time or times, bear interest at such rate or rates payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to such terms of redemption, with or without premium, as the commission by resolution may prescribe. Such bonds may be sold at public or private sale for such price or prices as the commission determines.

Code 1950, § 32-282; 1979, c. 719, § 15.1-1522; 1997, c. 587.



§ 15.2-5209. Provisions to secure payment of bonds

Any commission resolution authorizing the issuance of any bonds may contain provisions, which shall be a part of the contract with the holders of the bonds, (i) pledging any or all revenues of the hospital or health center to secure the payment of the interest on such bonds and to create a sinking fund to retire the principal thereof at maturity; (ii) providing for the granting of a lien on, or the creation of a security interest in, any property, real or personal, of the commission as security for the payment of the principal of, and interest on, such bonds and the due and punctual performance of any agreements made in connection therewith; (iii) providing for such schedule of fees and charges as will produce funds sufficient to pay operating costs and debt service until such bonds are retired; and (iv) prescribing the rights, obligations, powers and duties of the commission, the trustee under any trust indenture under which the bonds are issued, and the bondholders, in connection with or pertaining to such bonds.

Code 1950, § 32-283; 1979, c. 719, § 15.1-1523; 1994, c. 759; 1997, c. 587.



§ 15.2-5210. Bonds made legal investments

Any bonds issued pursuant to the authority of this chapter are hereby made securities in which all public officers and bodies of this Commonwealth and all political subdivisions thereof, all insurance companies and associations, and all savings banks and savings institutions, including savings and loan associations, in the Commonwealth may properly and legally invest funds in their control.

Code 1950, § 32-284; 1979, c. 719, § 15.1-1524; 1997, c. 587.



§ 15.2-5211. Bonds payable from revenues of hospital or health centers

Any bonds issued under this chapter shall be payable only from the revenues and receipts of the hospital or health center for the acquisition, establishment or construction of which the bonds were issued and from any property the commission has made subject to a lien to secure such bonds. The bonds and other obligations of the commission shall not be a debt of any locality or of the Commonwealth, and neither the commission members nor any person executing the bonds or other obligations shall be liable personally thereon by reason of the issuance thereof.

Code 1950, § 32-285; 1950, p. 244; 1979, c. 719, § 15.1-1525; 1994, c. 759; 1997, c. 587.



§ 15.2-5212. Property of commission exempt from foreclosure or execution sale and judgment lien

No interest of the commission in any property, real or personal, shall be subject to sale by foreclosure of a mortgage, trust indenture, or any other instrument, either through judicial proceedings or the exercise of a power of sale contained in the instrument. All commission property shall be exempt from levy and sale by virtue of an execution, and no execution or judicial process shall issue against the commission. No judgment against the commission shall be a charge or lien upon its property, real or personal.

Nothing contained in this section shall prohibit the owner of a leasehold interest granted by the commission from granting a lien or other security interest in his leasehold which would be subject to sale or foreclosure as provided in any instrument creating the lien or other security interest. Nothing contained in this section shall prohibit the commission from granting a lien on, or creating a security interest in, commission property, real or personal, to secure any bonds issued under this chapter, any of which property will be subject to sale or foreclosure as provided in the instrument granting such lien or creating such security interest.

Code 1950, § 32-286; 1975, c. 295, § 15.1-1526; 1979, c. 719; 1994, c. 759; 1997, c. 587.



§ 15.2-5213. Receiver

The commission may, by its trust indenture given to secure bond issues or other obligations, provide for the appointment of a receiver of the hospital or health center or that part thereof acquired or constructed from funds received from a sale of bonds secured by the pledge of its revenues. If a receiver is appointed, he may enter, take possession of, operate and maintain such hospital or health center or part thereof; collect and receive all fees, rents, revenues or other charges arising therefrom in the same manner as the commission might do; keep such moneys in a separate account or accounts; and apply the moneys in accordance with the obligations of the commission as the court directs.

Code 1950, § 32-287; 1979, c. 719, § 15.1-1527; 1997, c. 587.



§ 15.2-5214. Eminent domain

The commission shall have the right to acquire by eminent domain any real property, including fixtures and improvements, which it deems necessary to carry out the purposes of this chapter after it adopts a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use. The commission may exercise the power of eminent domain pursuant to the provisions of any applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain by any locality.

Property already devoted to a public use may be acquired; however, no property belonging to any locality, government, religious corporation, unincorporated church or charitable corporation may be acquired without its consent.

Code 1950, § 32-288; 1950, p. 244; 1979, c. 719, § 15.1-1528; 1997, c. 587; 2005, c. 928; 2006, c. 673.



§ 15.2-5215. Records and reports

The commission shall keep and preserve complete records of its operations and transactions, which records shall be open to inspection by the participating subdivisions at all times. It shall make reports to such subdivisions annually and at such other times as they may require.

Code 1950, § 32-289; 1979, c. 719, § 15.1-1529; 1997, c. 587.



§ 15.2-5216. When court may enter order declaring need for commission no longer exists

Whenever it appears to commission members that the need, as stated in § 15.2-5202, for such commission no longer exists, the members may, after ten days' notice to the governing body of the locality establishing a commission pursuant to §§ 15.2-5200 and 15.2-5202, file a petition with the circuit court for such political subdivision or for any of such political subdivisions. Upon the production of satisfactory evidence in support of the petition, the court may, in its discretion, enter an order declaring that the need for such commission in the locality or combination thereof no longer exists and approving a plan for completing the business of the commission, the payment or assumption of its obligations, and the transfer of its assets.

Code 1950, § 32-290.1; 1970, c. 150, § 15.1-1530; 1979, c. 719; 1997, c. 587.



§ 15.2-5217. Finality of order; effect

If the court enters an order as provided in § 15.2-5216 that the need for the commission no longer exists, such order shall be final and, except for completing its affairs in accordance with the plan approved by the court, its authorities, powers and duties to transact business or to function shall cease to exist as of the date set forth in the court order.

Code 1950, § 32-290.2; 1970, c. 150, § 15.1-1531; 1979, c. 719; 1997, c. 587.



§ 15.2-5218. Appeal from order; supersedeas

Any party aggrieved by such order may apply for an appeal to the Supreme Court of Virginia and a supersedeas may be granted in the same manner as is now or hereafter shall be provided by law and the rules of court applicable to civil cases.

Code 1950, § 32-290.3; 1970, c. 150, § 15.1-1532; 1979, c. 719; 1997, c. 587.



§ 15.2-5219. Chapter supplemental; application of other laws; consent of local governing bodies or other agencies not required

The provisions of this chapter shall be deemed to provide a complete, additional, and alternative method for doing the things authorized herein and shall be regarded as supplemental and additional to powers conferred by other laws; the issuance of revenue bonds and revenue refunding bonds under the provisions of this chapter need not comply with the requirements of any other laws applicable to the issuance of bonds. Except as otherwise expressly provided in this chapter, none of the powers granted to the authority under the provisions of this chapter shall be subject to the supervision or regulation or require the approval or consent of any locality or any commission, board, bureau, or agency of any of the foregoing.

2006, c. 658.



§ 15.2-5300. Finding and declaration of necessity

It is declared that conditions resulting from the concentration of population of various cities of the Commonwealth require the construction, maintenance and operation of adequate hospital facilities for the care of the public health, for the control and treatment of epidemics, for the care of the indigent and for the public welfare. In various cities of the Commonwealth, adequate hospital facilities are not available to the inhabitants, and, consequently, many persons, including persons of low income, are forced to do without adequate medical and hospital care and accommodations. These conditions cause an increase in and the spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the Commonwealth and impair economic values. The aforesaid conditions also exist in certain areas surrounding such cities, and these conditions cannot be remedied by the ordinary operations of private enterprises. The providing of adequate hospital and medical care are public uses and purposes for which public money may be spent and private property acquired. It is in the public interest that adequate hospital and medical facilities and care be provided in such concentrated centers of population in order to care for and protect the health and public welfare. The provisions hereinafter enacted are declared as a matter of legislative determination necessary in the public interest.

Code 1950, § 32-213; 1979, c. 719, § 15.1-1533; 1997, c. 587.



§ 15.2-5301. Definitions

As used or referred to in this chapter unless a different meaning clearly appears from the context:

"Authority" or "hospital authority" means a body corporate organized in accordance with the provisions of this chapter for the purposes, with the powers and subject to the restrictions hereinafter set forth.

"Bonds" means any bonds, interim certificates, notes, debentures, or other obligations of the authority issued pursuant to this chapter.

"City," means both cities and counties, and city-specific terms such as "mayor" shall be deemed to also include the equivalent county term.

"Commissioner" means one of the members of an authority appointed in accordance with the provisions of this chapter.

"Contract" means any agreement of an authority with or for the benefit of an obligee whether contained in a resolution, trust indenture, mortgage, lease, bond or other instrument.

"Cost," as applied to a hospital project, means all or any part of the cost of acquisition, construction, alteration, enlargement, reconstruction and remodeling of a hospital project, including all lands, structures, real or personal property, interest in land and air rights, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all labor, materials, machinery and equipment, financing charges, interest on all bonds prior to, during and for a period of time not to exceed two years after completion, provisions for working capital, the cost of architectural engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing the hospital project and such other expenses as may be necessary or incidental to the acquisition and construction of such project, the financing of such acquisition and construction and the placing of the project in operation.

"Federal government" means the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America.

"Government" means the Commonwealth and the federal government and any subdivision, agency or instrumentality, corporate or otherwise, of either of them.

"Hospital project" or "project" means any and all medical facilities and approaches thereto and appurtenances thereof. Medical facilities shall include any and all facilities suitable for providing adequate hospital facilities and medical care for concentrated centers of population, and also includes any and all structures, buildings, improvements, additions, extensions, replacements, appurtenances, lands, rights in land, franchises, machinery, equipment, furnishings, landscaping, approaches, roadways and other facilities necessary or desirable in connection therewith or incidental thereto, including, without limitation, hospitals, nursing homes, assisted living facilities, continuing care facilities, self-care facilities, medical office facilities, clinics, out-patient surgical centers, alcohol, substance abuse and drug treatment centers, laboratories, research facilities, sanitariums, hospices, facilities for the residence or care of the elderly, the handicapped or the chronically ill, residential facilities for nurses, interns, and physicians and any other kind of facility for the diagnosis, treatment, rehabilitation, prevention or palliation of any human illness, injury, disorder, or disability; together with all related and supporting facilities and equipment necessary and desirable in connection therewith or incidental thereto; or equipment alone, including, without limitation, parking facilities, kitchen, laundry, laboratory, pharmaceutical, administrative, communications, computer and recreational facilities and equipment, storage space, mobile medical facilities, vehicles, and other equipment necessary or desirable for the transportation of medical equipment or the transportation of patients.

"Obligee of the authority" or "obligee" includes any bondholder, trustee or trustees for any bondholders, any lessor demising property to the authority used in connection with a hospital project or any assignee or assignees of such lessor's interest or any part thereof, and the United States of America when it is a party to any contract with the authority.

"Real property" includes lands under water, structures, and any and all easements, franchises and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgments, mortgage or otherwise.

"Trust indenture" includes instruments pledging the revenues of real or personal properties but not conveying such properties or conferring a right to foreclose and cause a sale thereof.

Code 1950, § 32-214; 1973, c. 462, § 15.1-1534; 1979, c. 719; 1997, c. 587; 2006, c. 658; 2014, c. 502.



§ 15.2-5302. Creation of hospital authorities

In each city there shall be a political subdivision of the Commonwealth, with such public and corporate powers as are set forth in this chapter, to be known as the "hospital authority" of the city.

Code 1950, § 32-215; 1979, c. 719, § 15.1-1535; 1997, c. 587.



§ 15.2-5303. Not to function until council declares need

No authority shall transact any business or exercise its powers until or unless the council of the city by resolution declares at any time hereafter that there is need for an authority to function in the city.

Code 1950, § 32-216; 1979, c. 719, § 15.1-1536; 1997, c. 587.



§ 15.2-5304. How need determined

The determination as to whether there is a need for an authority to function may be made by the governing body on its own motion or upon the filing of a petition, signed by 100 registered voters of the city, asserting that there is need for an authority to function in the city and requesting that the governing body so declare.

Code 1950, § 32-217; 1979, c. 719, § 15.1-1537; 1997, c. 587.



§ 15.2-5305. What constitutes need

The council may adopt a resolution declaring that there is need for a hospital authority in the city if it finds (i) that there are inadequate hospital facilities and medical accommodations from the operations of private enterprises in the city and the surrounding area, or (ii) that the public health and welfare, including the health and welfare of persons of low income in the city and the surrounding area, require the construction, maintenance or operation of public hospital facilities for such inhabitants.

Code 1950, § 32-218; 1979, c. 719, § 15.1-1538; 1997, c. 587.



§ 15.2-5306. Effect and sufficiency of resolution declaring need

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution of the governing body declaring the need for the authority. Such resolution shall be deemed sufficient if it declares that there is such need for an authority and finds in substantially the foregoing terms (no further detail being necessary) that either or both of the conditions enumerated in § 15.2-5305 exist in the city. A copy of such resolution duly certified by the clerk shall be admissible in evidence in any suit, action or proceeding.

Code 1950, § 32-219; 1979, c. 719, § 15.1-1539; 1997, c. 587.



§ 15.2-5307. Appointment, qualifications, tenure and compensation of commissioners

An authority shall consist of not more than 15 commissioners appointed by the mayor, and he shall designate the first chairman. No more than three commissioners shall be practicing physicians. No officer or employee of the city, with the exception of the director of a local health department, shall be eligible for appointment; however, no director of a local health department shall serve as chairman of the authority. No local health director who serves as a hospital authority commissioner shall serve as a member of the regional health planning agency board simultaneously. No practicing physician shall be appointed to such authority in the City of Hopewell.

One-third of the commissioners who are first appointed shall be designated by the mayor to serve for terms of two years, one-third to serve for terms of four years, and one-third to serve for terms of six years, respectively, from the date of their appointment. Thereafter, the term of office shall be six years. No person shall be appointed to succeed himself following four successive terms in office; no term of less than six years shall be deemed a term in office for the purposes of this sentence.

A commissioner shall hold office until the earlier of the effective date of his resignation or the date on which his successor has been appointed and has qualified. Vacancies shall be filled for the unexpired term. In the event of a vacancy in the office of commissioner by expiration of term of office or otherwise, the remaining commissioners shall submit to the mayor nominations for appointments. The mayor may successively require additional nominations and shall have power to appoint any person so nominated. All such vacancies shall be filled from such nominations. A majority of the commissioners currently in office shall constitute a quorum. The mayor may file with the city clerk a certificate of the appointment or reappointment of any commissioner, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. A commissioner shall receive no compensation for his services, but he shall be entitled to the necessary expenses including traveling expenses incurred in the discharge of his duties.

Code 1950, § 32-220; 1960, c. 305; 1968, c. 783, § 15.1-1540; 1977, c. 158; 1979, c. 719; 1986, c. 240; 1997, c. 587; 2005, c. 630; 2006, c. 658; 2007, c. 813.



§ 15.2-5308. Officers and agents

When the office of the first chairman of the authority becomes vacant, the authority shall select a chairman from among its commissioners. An authority shall select from among its members a vice-chairman, and it may employ a secretary, technical experts, and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. An authority may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it deems proper.

Code 1950, § 32-221; 1979, c. 719, § 15.1-1541; 1997, c. 587.



§ 15.2-5309. Effect of inclusion of existing hospital

If the authority and the trustees, directors or managers of any nonprofit or charitable hospital in a city should agree upon and consummate a transaction whereby the nonprofit or charitable hospital should thereafter be included within the hospital project or projects of the authority, the number of commissioners of such authority shall be increased to not exceeding fifteen. The additional commissioners shall be appointed by the mayor from nominations of the commissioners then in office, and the terms of the additional commissioners shall be arranged by the mayor in making such appointments as follows:

The terms of one-third of the commissioners shall expire in two years or less, one-third in four years or less, and one-third in six years or less, concurrently with the expiration of the terms of the commissioners then in office.

Code 1950, § 32-222; 1960, c. 305; 1979, c. 719, § 15.1-1542; 1997, c. 587.



§ 15.2-5310. Authority and commissioners must comply with law and contracts

The authority and its commissioners shall be under a statutory duty to comply or to cause compliance strictly with all provisions of this chapter and the laws of the Commonwealth and, in addition thereto, with each and every term, provision and covenant in any contract of the authority on its part to be kept or performed.

Code 1950, § 32-223; 1979, c. 719, § 15.1-1543; 1997, c. 587.



§ 15.2-5311. Removal of commissioner on charges of mayor

The mayor may remove a commissioner for inefficiency or neglect of duty or misconduct in office, but only after the commissioner has been given a copy of the charges against him, which may be made by the mayor, at least ten days prior to the hearing thereon and has had an opportunity to be heard in person or by counsel.

Code 1950, § 32-225; 1979, c. 719, § 15.1-1544; 1997, c. 587.



§ 15.2-5312. Removal of commissioner on charges of obligee

Any obligee of the authority may file with the mayor written charges that the authority is willfully violating any law of the Commonwealth or any term, provision or covenant in any contract to which the authority is a party. The mayor shall give each of the commissioners a copy of such charges at least ten days prior to the hearing thereon and an opportunity to be heard in person or by counsel and shall within fifteen days after receipt of such charges remove any commissioners of the authority who shall have been found to have acquiesced in any such willful violation.

Code 1950, § 32-226; 1979, c. 719, § 15.1-1545; 1997, c. 587.



§ 15.2-5313. Service on commissioner by mail

If, after due and diligent search, a commissioner to whom charges are required to be delivered hereunder cannot be found within the city where the authority is located, such charges shall be deemed served upon the commissioner if mailed to him at his last known address as it appears upon the records of the authority.

Code 1950, § 32-227; 1979, c. 719, § 15.1-1546; 1997, c. 587.



§ 15.2-5314. When commissioner deemed to have acquiesced in violation

A commissioner shall be deemed to have acquiesced in a willful violation by the authority of a law of this Commonwealth or of any term, provision or covenant contained in a contract to which the authority is a party if, before a hearing is held on charges against him, he has not filed a written statement with the authority of his objections to, or lack of participation in, such violation.

Code 1950, § 32-228; 1979, c. 719, § 15.1-1547; 1997, c. 587.



§ 15.2-5315. Record of removal proceedings

In the event of the removal of any commissioner, the mayor shall file in the office of the city clerk a record of the proceedings together with the charges made against the commissioner and the findings thereon.

Code 1950, § 32-229; 1979, c. 719, § 15.1-1548; 1997, c. 587.



§ 15.2-5316. Removed commissioner may appeal

Any commissioner thus removed may, within ten days after the mayor's action, appeal to the circuit court of the city, and the decision of such court shall be final.

Code 1950, § 32-230; 1979, c. 719, § 15.1-1549; 1997, c. 587.



§ 15.2-5317. Planning and zoning laws

All hospital projects of an authority shall be subject to the planning and zoning laws, ordinances and regulations applicable to the locality in which the hospital project is situated.

Code 1950, § 32-231; 1979, c. 719, § 15.1-1550; 1997, c. 587.



§ 15.2-5318. Reports

The authority shall at least once a year file with the mayor of the city an audit report by a certified public accountant of its activities for the preceding year, and shall make any recommendations with reference to any additional legislation or other action that may be necessary in order to carry out the purposes of this chapter.

Code 1950, § 32-232; 1979, c. 719, § 15.1-1551; 1997, c. 587.



§ 15.2-5319. Appropriations by city

The governing body of any city in which the authority is located may make appropriations for the improvement, maintenance or operation of any public hospital or hospital project constructed, maintained, or operated by or to be constructed, maintained or operated by an authority.

Code 1950, § 32-233; 1979, c. 719, § 15.1-1552; 1997, c. 587.



§ 15.2-5320. Conveyance, lease or transfers of property by city to authority

In order to provide for the construction, reconstruction, improvement, repair or management of any hospital or hospital project or in order to accomplish any of the purposes of this chapter, any city may, with or without consideration or for a nominal consideration, lease, sell, convey or otherwise transfer to an authority, within such city, any real, personal or mixed property including, but not limited to, any existing hospital or hospital project as a going concern or otherwise, and including the assignment and transfer of any part of or all money, choses in action and other assets used or held for the use of such hospital or hospital project. In connection with any such transaction the authority involved may accept such lease, transfer, assignment and conveyance and bind itself to the performance and observance of any agreements and conditions attached thereto.

Code 1950, § 32-234; 1979, c. 719, § 15.1-1553; 1997, c. 587.



§ 15.2-5321. Chapter controlling

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling. Nothing in this chapter shall prevent any city from establishing, equipping, and operating a hospital or hospitals or improving or extending existing hospitals and hospital facilities under the provisions of its charter or any general law other than this chapter.

Code 1950, § 32-235; 1979, c. 719, § 15.1-1554; 1997, c. 587.



§ 15.2-5322. In general

An authority shall constitute a body politic and corporate with perpetual succession, exercising public powers, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter. It may sue and be sued and have a seal with power to alter same at pleasure.

Code 1950, § 32-236; 1979, c. 719, § 15.1-1555; 1997, c. 587.



§ 15.2-5323. Study and investigation concerning plan

An authority shall have power to investigate hospital, medical and health conditions and the means and methods of improving such conditions; to determine where inadequate hospital and medical facilities exist; to study and make recommendations concerning the plan of any city in relation to the problem of providing adequate hospital, medical and nursing facilities; and to provide adequate hospital, medical and nursing facilities for the inhabitants of such city and surrounding area, including persons of low income in such city and area.

Code 1950, § 32-237; 1979, c. 719, § 15.1-1556; 1997, c. 587.



§ 15.2-5324. Preparation and operation of hospital projects; facilities relating to health care; additional powers

An authority shall have power to prepare, carry out and operate hospital projects and to establish facilities to provide goods and services relating to health care.

The powers granted to an authority pursuant to the provisions of this chapter may be exercised in cities or counties other than the city or county in which the authority has been organized. However, an authority shall not commence the exercise of any of these powers in any city in which another authority already has been organized.

Code 1950, §§ 32-238, 32-238.1; 1977, c. 159, § 15.1-1558; 1979, c. 719, § 15.1-1557; 1987, c. 432; 1997, c. 587.



§ 15.2-5325. Clinics and instruction programs

An authority shall have power to provide and operate outpatient departments, maternity clinics and any other clinics customarily operated in hospitals in metropolitan centers and to provide teaching and instruction programs and schools for medical students, interns, physicians and nurses.

Code 1950, § 32-239; 1979, c. 719, § 15.1-1559; 1997, c. 587.



§ 15.2-5326. Physicians and employees

An authority shall have power to provide and maintain continuous resident physician and intern medical services; to appoint an administrator or superintendent and necessary assistants, and any and all other employees deemed necessary or advisable and fix their compensation; and to remove such appointees.

Code 1950, § 32-240; 1979, c. 719, § 15.1-1560; 1997, c. 587.



§ 15.2-5327. Powers of nonstock corporations

An authority shall have all powers granted to corporations under the provisions of § 13.1-826, including, without limitation, the power to own or control stock and nonstock subsidiaries.

Code 1950, § 32-240.1; 1970, c. 554, § 15.1-1561; 1979, c. 719; 1986, c. 347; 1997, c. 587.



§ 15.2-5328. Bylaws and rules and regulations

An authority shall have power to adopt bylaws for the conduct of its business and to adopt necessary rules and regulations for the government of the authority and its employees.

Code 1950, § 32-241; 1979, c. 719, § 15.1-1562; 1997, c. 587.



§ 15.2-5329. Committees

An authority shall have power to appoint such committees or subcommittees as it deems advisable and fix their duties and responsibilities.

Code 1950, § 32-242; 1979, c. 719, § 15.1-1563; 1997, c. 587.



§ 15.2-5330. Construction, repair and management

An authority shall have power to do all things necessary in connection with the construction, improvement, alteration, repair, reconstruction, management, supervision, control and operation of its business, including but not limited to the hospitals and all departments thereof.

Code 1950, § 32-243; 1979, c. 719, § 15.1-1564; 1997, c. 587.



§ 15.2-5331. Donations

An authority shall have power to accept donations of money, personal property or real estate for the benefit of the authority and take title thereto from any person desiring to make such donations.

Code 1950, § 32-244; 1979, c. 719, § 15.1-1565; 1997, c. 587.



§ 15.2-5332. Regulating practice and nursing in hospital

An authority shall have power to determine and regulate the conditions under which the privilege of practicing within any hospital operated by the authority may be available to physicians, to promulgate reasonable rules governing the conduct of physicians and nurses while on duty in such hospital, and to establish and maintain a training school for nurses.

Code 1950, § 32-245; 1979, c. 719, § 15.1-1566; 1997, c. 587.



§ 15.2-5333. Rules as to patients

An authority shall have power to make rules governing the admission of patients to, and the care, conduct, and treatment of patients in, any hospital operated by the authority; to determine whether patients presented to the hospital for treatment are subjects for charity, to fix the compensation to be paid by patients other than those unable to assist themselves; and to maintain and operate isolation wards for the care and treatment of mental, contagious or other similar diseases.

Code 1950, § 32-246; 1979, c. 719, § 15.1-1567; 1997, c. 587.



§ 15.2-5334. Purchases or leases of hospital projects

An authority shall have power to take over by purchase, lease or otherwise any hospital project located within its boundaries undertaken by any government or by any city.

Code 1950, § 32-247; 1979, c. 719, § 15.1-1568; 1997, c. 587.



§ 15.2-5335. Acting with federal government

An authority shall have power to act as agent for the federal government in connection with the acquisition, construction, operation and management of a hospital project or any part thereof.

Code 1950, § 32-248; 1979, c. 719, § 15.1-1569; 1997, c. 587.



§ 15.2-5336. Cooperation with subdivision of Commonwealth

An authority shall have power:

1. To arrange with any city or with a government for the (i) furnishing, planning, replanning, installing, opening or closing of streets, roads, roadways, alleys, sidewalks, or other places or facilities, (ii) acquisition by such city or government of property, options or property rights, and (iii) furnishing of property or services in connection with a project;

2. To arrange with the Commonwealth, its subdivisions and agencies, and any locality of the Commonwealth, to the extent that it is within the scope of each of their respective functions, (i) to cause the services customarily provided by each of them to be rendered for the benefit of such hospital authority, (ii) to provide and maintain parks and sewerage, water and other facilities adjacent to or in connection with hospital projects, and (iii) to lease or rent any of the dwellings or other accommodations or any of the lands, buildings, structures or facilities embraced in any hospital project and to establish and revise the rents or charges therefor.

Code 1950, § 32-249; 1979, c. 719, § 15.1-1570; 1997, c. 587.



§ 15.2-5337. Purchase or lease of property; sale of property

An authority shall have power to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise any property real or personal or any interest therein from any person, locality or government.

An authority shall have power to sell, exchange, transfer, or assign any of its property real or personal or any interest therein to any person, locality or government.

Code 1950, §§ 32-250, 32-251; 1979, c. 719, §§ 15.1-1571, 15.1-1572; 1997, c. 587.



§ 15.2-5338. Owning property

An authority shall have power to own, hold, clear and improve property and to insure or provide for the insurance of the property or operations of the authority against such risks as the authority may deem advisable.

Code 1950, § 32-252; 1979, c. 719, § 15.1-1573; 1997, c. 587.



§ 15.2-5339. Borrowing money

An authority shall have power to borrow money upon its bonds, notes, debentures, or other evidences of indebtedness and to secure the same by pledges of its revenues in the manner and to the extent hereinafter provided and, in connection with any loan by a government, to agree to limitations upon the exercise of any powers conferred upon the authority by this chapter. This power shall include the power to refinance all or any portion of such debt, to renegotiate the terms of all or any portion of such debt, and to retire all or any portion of such debt prior to its maturity date.

Code 1950, § 32-253; 1979, c. 719, § 15.1-1574; 1997, c. 587; 2006, c. 658.



§ 15.2-5340. Contracts

An authority shall have power to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority.

Code 1950, § 32-255; 1979, c. 719, § 15.1-1575; 1997, c. 587.



§ 15.2-5340.1. Joint ventures; subsidiaries; investments

An authority shall have the power to:

1. Assist in or provide for the creation of domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations or other entities and to purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, shares of or other interests in, or obligations of, any domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations, joint ventures or other entities organized for any purpose, or direct or indirect obligations of the United States, or of any other government, state, territory, governmental district or municipality or of any other obligations of any domestic or foreign stock or nonstock corporation, limited liability company, partnership, limited partnership, association, foundation or other supporting organization, joint venture or other entity organized for any purpose or any individual. The investments of any entity wholly owned or controlled by a hospital authority that is an "institution," as such term is defined in § 64.2-1100 shall be governed by the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.).

2. Participate in joint ventures with individuals, domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations or other entities for providing medical care or related services or other activities that the authority may undertake to the extent that such undertakings assist the authority in carrying out the purposes and intent of this chapter.

3. Provide domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations, joint ventures or other entities owned in whole or in part or controlled, directly or indirectly, in whole or in part, by the authority with appropriate assistance, including making loans and providing time of employees, in carrying out any activities authorized by this chapter.

4. Make loans and provide other assistance to domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations, joint ventures or other entities.

5. Transact its business, locate its offices and control, directly or through domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations, joint ventures or other entities, facilities that will assist or aid the authority in carrying out the purposes and intent of this chapter.

2006, c. 658; 2008, c. 184.



§ 15.2-5340.2. Insurance

An authority shall have the power to procure such insurance, participate in such insurance plans or provide such self-insurance, or any combination thereof, as it deems necessary or convenient to carry out the purposes and provisions of this chapter. The purchase of insurance, participation in an insurance plan, or creation of a self-insurance plan by an authority shall not be deemed a waiver or relinquishment of any sovereign immunity to which the authority or its commissioners, members, officers, directors, employees, or agents are otherwise entitled.

2006, c. 658.



§ 15.2-5341. Rules and regulations not to be inconsistent

An authority shall have power to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with this chapter, to carry into effect the powers and purposes of the authority.

Code 1950, § 32-256; 1979, c. 719, § 15.1-1576; 1997, c. 587.



§ 15.2-5342. Incidental powers

An authority shall have power, in addition to all of the other powers herein conferred upon it, to do all things necessary and convenient to carry out the powers expressly given in this chapter.

Code 1950, § 32-257; 1979, c. 719, § 15.1-1577; 1997, c. 587.



§ 15.2-5343. Eminent domain

The authority shall have the right to acquire by eminent domain any real property, including fixtures and improvements, which it may deem necessary to carry out the purposes of this chapter after the adoption by it of a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use. The authority may exercise the power of eminent domain pursuant to the provisions of Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 and any applicable statutory provisions in force or hereafter enacted for the exercise of the power of eminent domain by cities.

Property already devoted to a public use may be acquired. No property belonging to any locality, government, religious corporation, unincorporated church or charitable corporation may be acquired without its consent.

Code 1950, § 32-258; 1979, c. 719, § 15.1-1578; 1997, c. 587; 2003, c. 940; 2005, c. 928; 2006, c. 673.



§ 15.2-5344. Contracts with federal government

The authority is empowered to borrow money and accept grants from the federal government for or in aid of the construction of any hospital project which such authority is authorized by this chapter to undertake, to take over any land acquired by the federal government for the construction of a hospital project, to take over or lease or manage any hospital project constructed or owned by the federal government, and to these ends, to enter into such contracts, trust indentures, leases, or other agreements that the federal government shall have the right to supervise and approve the construction, maintenance and operation of such hospital project. Pursuant to this chapter an authority may do any and all things necessary to secure the financial aid and the cooperation of the federal government in the construction, maintenance and operation of any hospital project of the authority.

Code 1950, § 32-259; 1979, c. 719, § 15.1-1579; 1997, c. 587.



§ 15.2-5345. Security for funds deposited by authorities; deposit in certain savings accounts, etc., authorized

The authority may by resolution provide that all moneys deposited by it shall be secured:

1. By obligations of the United States or of the Commonwealth of a market value equal at all times to the amount of such deposits;

2. By any securities in which trustees, guardians, executors, administrators and others acting in a fiduciary capacity may legally invest funds within their control; or

3. By an undertaking with such sureties as shall be approved by the authority faithfully to keep and pay over upon the order of the authority any such deposits and agreed interest thereon.

All banks and trust companies are authorized to give any such security for such deposits.

Deposit of such funds in savings accounts and certificates of savings institutions which are under state supervision and of federal associations organized under the laws of the United States and under federal supervision, is hereby authorized, provided that such institution's deposits are insured by the Federal Deposit Insurance Corporation or other federal insurance agency.

Code 1950, § 32-260; 1976, c. 281, § 15.1-1580; 1979, c. 719; 1990, c. 3; 1997, c. 587.



§ 15.2-5346. Authority to issue

The authority shall have power and is hereby authorized from time to time in its discretion to issue bonds for any of its purposes, including the payment of all or any part of the cost of any hospital project and the refunding of any bonds previously issued by it. Bonds may be issued under this chapter notwithstanding any debt or other limitation prescribed in any statute and without obtaining the consent of any locality, government or any commission, board, bureau or agency of any of the foregoing; and without any other proceedings or the happening of other conditions or things than those proceedings, conditions or things which are specifically required by this chapter.

Code 1950, § 32-261; 1973, c. 462, § 15.1-1581; 1979, c. 719; 1997, c. 587.



§ 15.2-5347. How payable

The principal and interest on such bonds shall be payable from such sources as the authority may determine, including (without limiting the generality of the foregoing) (i) its revenues generally, (ii) exclusively from the revenues and receipts of a particular hospital project, or (iii) exclusively from the revenues and receipts of certain designated hospital projects, whether they are financed in whole or in part from the proceeds of such bonds. The bonds may be additionally secured by a pledge of any grant or contribution from any locality or from any government or governmental authority.

Code 1950, § 32-262; 1973, c. 462, § 15.1-1582; 1979, c. 719; 1997, c. 587.



§ 15.2-5348. Commissioners not liable

Neither the commissioners of the authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.

Code 1950, § 32-263; 1979, c. 719, § 15.1-1583; 1997, c. 587.



§ 15.2-5349. Bond indebtedness

The bonds and other obligations of the authority, and such bonds and obligations shall so state on their face, shall not be a debt of any city in which the authority is located or of the Commonwealth, and neither the Commonwealth nor any such city shall be liable thereon. In no event shall they be payable out of any funds or properties other than those of the authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation of the laws of the Commonwealth.

Code 1950, § 32-264; 1979, c. 719, § 15.1-1584; 1997, c. 587.



§ 15.2-5350. Form

The bonds of the authority shall be authorized by its resolution and shall be issued in one or more series and shall bear such date or dates, mature at such time or times, not exceeding sixty years from their respective dates, bear interest at such rate or rates payable at such time or times, be in such denominations (which may be made interchangeable), be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or its trust indenture may provide.

Code 1950, § 32-265; 1973, c. 462, § 15.1-1585; 1979, c. 719; 1997, c. 587.



§ 15.2-5351. Sale

The bonds may be sold at public or private sale at such price or prices as the authority determines.

Code 1950, § 32-266; 1973, c. 462, § 15.1-1586; 1979, c. 719; 1997, c. 587.



§ 15.2-5352. Interim certificates

Pending the authorization, preparation, execution or delivery of definitive bonds, the authority may issue interim certificates, or other temporary obligations, to the purchaser of such bonds. Such interim certificates, or other temporary obligations, shall be in such form, contain such terms, conditions and provisions, bear such date or dates, and evidence such agreements, relating to their discharge or payment or the delivery of definitive bonds as the authority may by resolution or trust indenture determine.

Code 1950, § 32-267; 1979, c. 719, § 15.1-1587; 1997, c. 587.



§ 15.2-5353. Signature of former officers

If any of the officers whose signatures appear on any bonds or coupons cease to be such officers before the delivery of the bonds, their signatures shall be valid and sufficient for all purposes as if they had remained in office until such delivery.

Code 1950, § 32-268; 1979, c. 719, § 15.1-1588; 1997, c. 587.



§ 15.2-5354. Purchase by authority

The authority shall have the power out of any funds available therefor to purchase any bonds issued by it. Bonds payable exclusively from the revenues of a designated project or projects shall only be purchased with the revenues available therefor. All bonds so purchased shall be canceled. This section shall not apply to the redemption of bonds.

Code 1950, § 32-269; 1973, c. 462, § 15.1-1589; 1979, c. 719; 1997, c. 587.



§ 15.2-5355. Negotiability

Any provision of any law to the contrary notwithstanding, any bonds, interim certificates, or other obligations issued pursuant to this chapter shall be fully negotiable.

Code 1950, § 32-270; 1979, c. 719, § 15.1-1590; 1997, c. 587.



§ 15.2-5356. Provisions of bonds and trust indentures

In connection with the issuance of bonds or the incurring of any obligations and in order to secure the payment of such bonds or obligations, the authority shall have power:

1. To pledge by resolution, trust indenture, or other contract, all or any part of its rents, fees, or revenues.

2. To covenant to impose and maintain such schedule of fees and charges as will produce funds sufficient to pay operating costs and debt service.

3. To covenant with respect to limitations on its right to sell, lease or otherwise dispose of any hospital project or other property of the authority or any part thereof or with respect to limitations on its right to undertake additional hospital projects.

4. To covenant against pledging all or any part of its rents, fees and revenues to which its right then exists or the right to which may thereafter come into existence or against permitting or suffering any lien thereon.

5. To provide for the release of rents, fees, and revenues from any pledge and reserve rights and powers in, or the right to dispose of, property, the rents, fees and revenues from which are subject to a pledge.

6. To covenant as to the bonds to be issued pursuant to any resolution, trust indenture, or other instrument and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof.

7. To covenant as to what other, or additional, debt may be incurred by it.

8. To provide for the terms, form, registration, exchange, execution and authentication of bonds.

9. To provide for the replacement of lost, destroyed, or mutilated bonds.

10. To covenant as to the use of any or all of its property, real or personal.

11. To create or authorize the creation of special funds in which there shall be segregated: (i) the proceeds of any loan or grant; (ii) all of the rents, fees and revenues of any hospital project or projects or parts thereof; (iii) any moneys held for the payment of the costs of operation and maintenance of any such hospital projects or as a reserve for the meeting of contingencies in the operation and maintenance thereof; (iv) any moneys held for the payment of the principal and interest on its bonds or the sums due under its leases or as a reserve for such payments; and (v) any moneys held for any other reserve or contingency; and to covenant as to the use and disposal of the moneys held in such funds.

12. To redeem the bonds and covenant for their redemption and provide the terms and conditions thereof.

13. To covenant against extending the time for the payment of its bonds or interest thereon, directly or indirectly, by any means or in any manner.

14. To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

15. To covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys.

16. To vest in an obligee of the authority the right, in the event of the failure of the authority, to observe or perform any covenant on its part to be kept or performed, cure any such default and advance any moneys necessary for such purpose. The moneys so advanced may be made an additional obligation of the authority with such interest, security and priority as may be provided in any trust indenture, lease or contract of the authority with reference thereto.

17. To covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

18. To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation.

19. To covenant to surrender possession of all or any part of any hospital project or other property of the authority, the revenues from which have been pledged, upon the happening of any event of default (as defined in the contract) and to vest in an obligee the right without judicial proceeding to take possession; to use, operate, manage and control such hospital project or other property or any part thereof; to collect and receive all rents, fees and revenues arising therefrom in the same manner as the authority itself might do; and to dispose of the moneys collected in accordance with the agreement of the authority with such obligee.

20. To vest in a trustee or trustees the right to enforce any covenant made to secure, to pay, or in relation to the bonds, to provide for the powers and duties of such trustee or trustees, to limit liabilities thereof and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any such covenant.

21. To make covenants other than and in addition to the covenants herein expressly authorized, of like or different character.

22. To execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties, which may contain such covenants and provisions, in addition to those above specified, as the government or any purchaser of the bonds of the authority may reasonably require.

23. To make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds or, in the absolute discretion of the authority, tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein. It is the intention hereof to give the authority power to do all things in the issuance of bonds and in the provisions for their security that are not inconsistent with the Constitution of Virginia.

Code 1950, § 32-271; 1973, c. 462, § 15.1-1591; 1979, c. 719; 1997, c. 587.



§ 15.2-5357. Further provisions as to trust indenture or bond resolution; security required of depository of proceeds of bonds

In the discretion of the authority, any bonds issued under the provisions of this chapter may be secured by a trust indenture by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within the Commonwealth. Such trust indenture or the resolution authorizing the issuance of such bonds may pledge or assign the fees, rents and other charges to be received or proceeds of or rights under any contract or contracts pledged. Such trust indenture or resolution may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly the appointment of a receiver for any hospital project or other property of the authority from which the revenues have been pledged and such other provisions as have hereinabove been specifically authorized to be included in any trust indenture or resolution of the authority. Any bank or trust company incorporated under the laws of the Commonwealth acting as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Any such trust indenture or resolution may set forth the rights and remedies of the bondholders and of the trustee or trustees and may restrict individual rights of action by bondholders. In addition to the foregoing, any such trust indenture or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or resolution may be treated as a part of the cost of the operation of a project.

Code 1950, § 32-271.1; 1973, c. 462, § 15.1-1592; 1979, c. 719; 1997, c. 587.



§ 15.2-5358. Fees, rents and charges for use of project and facilities; sinking fund

The authority is hereby authorized to fix, revise, charge and collect fees, rents and other charges for the use of any project and the facilities thereof. Such fees, rents and other charges shall be so fixed and adjusted as to provide, together with other revenues determined by the authority to be available, a fund sufficient to pay the cost of maintaining, repairing and operating the project, the principal of and interest on such bonds as they become due and payable and the amounts necessary to create and maintain reserves for such purposes and for other purposes of the authority. Such fees, rents and charges shall not be subject to supervision or regulation by any locality or by any commission, board, bureau or agency of any of the foregoing. The authority may provide in the resolution authorizing the issuance of such bonds, or in the trust indenture securing the same, for setting aside any part or all of the fees, rents and other charges received by it in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds, as they become due, and the redemption price or the purchase price of such bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. The fees, rents and charges so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor trust indenture need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of a sinking or other similar fund shall be subject to the provisions of such resolution or trust indenture. Except as may otherwise be provided in such resolution or trust indenture, the sinking or other similar fund shall be a fund for all such bonds without distinction or priority of one over another.

Code 1950, § 32-271.2; 1973, c. 462, § 15.1-1593; 1979, c. 719; 1997, c. 587.



§ 15.2-5359. Moneys received deemed trust funds

All moneys received pursuant to the provisions of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to the provisions of this chapter and the resolution authorizing the issuance of such bonds or the trust indenture securing the same.

Code 1950, § 32-271.3; 1973, c. 462, § 15.1-1594; 1979, c. 719; 1997, c. 587.



§ 15.2-5360. Protection and enforcement of rights and duties under chapter

Any holder of bonds issued under the provisions of this chapter, or of any of the coupons appertaining thereto, and the trustee under any trust indenture securing the same, except to the extent the rights herein given may be restricted by such trust indenture or any resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, injunction, mandamus or other proceedings, protect and enforce any and all rights under the laws of this Commonwealth or granted by this chapter or under such trust indenture or resolution and may enforce and compel the performance of all duties required by this chapter or by such trust indenture or resolution to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collection of fees, rents and other charges.

Code 1950, § 32-271.4; 1973, c. 462, § 15.1-1595; 1979, c. 719; 1997, c. 587.



§ 15.2-5361. Exemption from taxation

The exercise of the powers granted by this chapter shall be in all respects for the benefit of the inhabitants of the Commonwealth and for the promotion of their safety, health, welfare, convenience and prosperity. The operation and maintenance of any hospital project which the authority is authorized to undertake will constitute the performance of an essential governmental function; therefore, the authority shall not be required to pay any taxes or assessments upon any hospital project acquired or constructed by it. The bonds issued under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the Commonwealth and any political subdivision thereof.

Code 1950, § 32-271.5; 1973, c. 462, § 15.1-1596; 1979, c. 719; 1997, c. 587.



§ 15.2-5362. Bonds legal investments; deposit with public agencies

Bonds issued by the authority under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the Commonwealth and all its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations of the Commonwealth is now or may hereafter be authorized by law.

Code 1950, § 32-271.6; 1973, c. 462, § 15.1-1597; 1979, c. 719; 1997, c. 587.



§ 15.2-5363. Chapter supplemental; application of other laws; consent of local governing bodies or other agencies not required

The foregoing sections of this chapter shall be deemed to provide a complete, additional and alternative method for doing the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws; the issuance of revenue bonds and revenue refunding bonds under the provisions of this chapter need not comply with the requirements of any other laws applicable to the issuance of bonds. Except as otherwise expressly provided in this chapter, none of the powers granted to the authority under the provisions of this chapter shall be subject to the supervision or regulation or require the approval or consent of any locality or any commission, board, bureau or agency of any of the foregoing.

Code 1950, § 32-271.7; 1973, c. 462, § 15.1-1598; 1979, c. 719; 1997, c. 587.



§ 15.2-5364. Liberal construction

This chapter, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purposes hereof.

Code 1950, § 32-271.8; 1973, c. 462, § 15.1-1599; 1979, c. 719; 1997, c. 587; 2015, c. 709.



§ 15.2-5365. Proceedings for dissolution

Whenever it appears to the commissioners of an authority that the need, as provided in § 15.2-5305, for such authority in the city in which it was created no longer exists, upon petition by the commissioners to the circuit court for such city, after giving to the city ten days' notice and upon the production of satisfactory evidence in support of such petition, the court may, in its discretion, enter an order declaring that the need for such authority in the city no longer exists and approving a plan for completing the business of the authority, the payment or assumption of its obligations, and the transfer of its assets.

Code 1950, § 32-275.1; 1962, c. 395, § 15.1-1600; 1979, c. 719; 1997, c. 587.



§ 15.2-5366. When powers and duties cease to exist

If the court enters an order, as provided in § 15.2-5365, that the need for such authority no longer exists, except for completing its affairs in accordance with the plan approved by the court, its authorities, powers and duties to transact business or to function shall cease to exist as of the date set forth in the order of the court.

Code 1950, § 32-275.2; 1962, c. 395, § 15.1-1601; 1979, c. 719; 1997, c. 587.



§ 15.2-5367. Appeal

An appeal may be granted by the Supreme Court of Virginia, or any judge thereof, to either the authority or the city from the judgment of the court, and the appeal shall be heard and determined without reference to the principles of demurrer to evidence. The trial court shall certify the facts in the case to the Supreme Court and the evidence shall be considered as on appeal in proceedings under Chapter 2 (§ 25.1-200 et seq.) of Title 25.1. By consent of both parties of record, the petition may be dismissed at any time before final judgment on the appeal.

Code 1950, § 32-275.3; 1962, c. 395, § 15.1-1602; 1979, c. 719; 1997, c. 587; 2003, c. 940.



§ 15.2-5368. Southwest Virginia Health Authority established

A. There is hereby established a Health Authority for the LENOWISCO and Cumberland Plateau Planning District Commissions, the Counties of Smyth and Washington, and the City of Bristol.

B. The General Assembly recognizes that rural communities such as those served by the Authority confront unique challenges in the effort to improve health care outcomes and access to quality health care. It is important to facilitate the provision of quality, cost-efficient medical care to rural patients. The provision of care by local providers is important to enhancing, fostering, and creating opportunities that advance health status and provide health-related economic benefits. The Authority shall establish regional health goals directed at improving access to care, advancing health status, targeting regional health issues, promoting technological advancement, ensuring accountability of the cost of care, enhancing academic engagement in regional health, strengthening the workforce for health-related careers, and improving health entity collaboration and regional integration where appropriate.

C. Technological and improved scientific methods have contributed to the improvement of health care in the Commonwealth. The cost of improved technology and improved scientific methods for the provision of hospital care, particularly in rural communities, contributes substantially to the increasing cost of hospital care. Cost increases make it increasingly difficult for hospitals in rural areas of the Commonwealth, including those areas served by the Authority, to offer care. Cooperative agreements among hospitals and between hospitals and others for the provision of health care services may foster improvements in the quality of health care, moderate increases in cost, improve access to needed services in rural areas of the Commonwealth, and enhance the likelihood that smaller hospitals in the Commonwealth will remain open in beneficial service to their communities.

2007, c. 676; 2009, c. 464; 2014, c. 236; 2015, c. 741.



§ 15.2-5369. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means any political subdivision, a body politic and corporate, created, organized, and operated pursuant to the provisions of this chapter or, if such Authority is abolished, the board, body, authority, department, or officer succeeding to the principal functions thereof or to whom the powers given by this chapter are given by law.

"Bond" includes any interest bearing obligation, including promissory notes.

"Commissioner" means the State Health Commissioner.

"Cooperative agreement" means an agreement among two or more hospitals for the sharing, allocation, consolidation by merger or other combination of assets, or referral of patients, personnel, instructional programs, support services, and facilities or medical, diagnostic, or laboratory facilities or procedures or other services traditionally offered by hospitals.

"Hospital" includes any health center and health provider under common ownership with the hospital and means any and all providers of dental, medical, and mental health services, including all related facilities and approaches thereto and appurtenances thereof. Dental, medical, and mental health facilities includes any and all facilities suitable for providing hospital, dental, medical, and mental health care, including any and all structures, buildings, improvements, additions, extensions, replacements, appurtenances, lands, rights in lands, franchises, machinery, equipment, furnishing, landscaping, approaches, roadways, and other facilities necessary or desirable in connection therewith or incidental thereto (including, without limitation, hospitals, nursing homes, assisted living facilities, continuing care facilities, self-care facilities, mental health facilities, wellness and health maintenance centers, medical office facilities, clinics, outpatient surgical centers, alcohol, substance abuse and drug treatment centers, dental care clinics, laboratories, research facilities, sanitariums, hospices, facilities for the residence or care of the elderly, the handicapped or the chronically ill, residential facilities for nurses, interns, and physicians and any other kind of facility for the diagnosis, treatment, rehabilitation, prevention, or palliation of any human illness, injury, disorder, or disability), together with all related and supporting facilities and equipment necessary and desirable in connection therewith or incidental thereto, or equipment alone, including, without limitation, kitchen, laundry, laboratory, wellness, pharmaceutical, administrative, communications, computer and recreational facilities and equipment, storage space, mobile medical facilities, vehicles and other equipment necessary or desirable for the transportation of medical equipment or the transportation of patients. Dental, medical, and mental health facilities also includes facilities for graduate-level instruction in medicine or dentistry and clinics appurtenant thereto offering free or reduced rate dental, medical, or mental health services to the public.

"Participating locality" means any county or city in the LENOWISCO or Cumberland Plateau Planning District Commissions and the Counties of Smyth and Washington and the City of Bristol with respect to which an authority may be organized and in which it is contemplated that the Authority will function.

2007, c. 676; 2013, c. 660; 2015, c. 741.



§ 15.2-5370. Directors; qualifications; terms; vacancies

The Authority shall be governed by a board of directors in which all powers of the Authority shall be vested. The Authority shall consist of members as follows:

The Executive Director for the Coalfield Economic Development Authority, or his designee;

The Chief Executive Officer of the Norton Community Hospital located in the City of Norton, Virginia, or his designee;

One representative from the Lonesome Pine Hospital;

The Chief Executive Officer of the Virginia Community Healthcare Association, or his designee;

The Chief Executive Officer of the Russell County Medical Center, or his designee;

The Chief Executive Officer of the Clinch Valley Medical Center, or his designee;

The District Health Director for the Cumberland Health District, or his designee;

The District Health Director for the LENOWISCO Health District, or his designee;

The Dean of the University of Virginia School of Medicine, or his designee;

The Dean of the School of Dentistry at the Medical College of Virginia of Virginia Commonwealth University, or his designee;

The Dean of the Lincoln Memorial University-DeBusk College of Osteopathic Medicine, or his designee;

The Chancellor of the University of Virginia's College at Wise, or his designee;

The President of the East Tennessee State University Quillen College of Medicine, or his designee;

The President of Frontier Health, or his designee;

The President of the University of Appalachia College of Pharmacy, or his designee;

The President of the Edward Via Virginia College of Osteopathic Medicine, or his designee;

The Chairman of the Board of the Southwest Virginia Graduate Medical Education Consortium, or his designee;

Two members of the Senate to be appointed by the Senate Committee on Rules;

Two members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; and

One member for each participating locality, provided that each such member shall be appointed initially as follows: the representatives of Buchanan and Dickenson Counties being appointed for one-year terms; the representatives of Lee County and the City of Norton being appointed for two-year terms; the representatives of Russell and Scott Counties being appointed for three-year terms; and the representatives of Tazewell and Wise Counties being appointed for four-year terms. Subsequent appointments shall be for terms of four years, except appointments to fill vacancies shall be for the unexpired terms. In addition, representatives may be selected from the Counties of Smyth and Washington and the City of Bristol and shall serve initial terms as determined by the board of directors. All terms of office shall be deemed to commence upon the date of the initial appointment to the Authority, and thereafter in accordance with the provisions of this paragraph. If, at the end of any term of office of any director a successor thereto has not been appointed, then the director whose term of office has expired shall continue to hold office until his successor is appointed and qualified. Each director shall, upon appointment or reappointment, before entering upon his duties take and subscribe the oath prescribed by § 49-1.

The directors shall elect from their membership a chairman and a vice-chairman and from their membership or not, as they desire, a secretary and a treasurer or a secretary-treasurer, who shall continue to hold such office until their respective successors are elected.

2007, c. 676; 2008, c. 803; 2010, c. 575; 2011, c. 514; 2014, c. 236; 2015, c. 741.



§ 15.2-5371. Decisions of Authority

A majority of the Authority shall constitute a quorum for the purposes of conducting its business and exercising its powers and for all other purposes. Actions of the Authority shall receive the affirmative vote of a majority of the quorum to be effective. No vacancy on the Authority shall impair the right of a quorum to exercise all rights and perform all the duties of the Authority. The Authority shall determine the times and places of its regular meetings. Special meetings of the Authority shall be held when requested by two or more members of the Authority. Any such request for a special meeting shall be in writing, and the request shall specify the time and place of the meeting and the matters to be considered at the meeting. A reasonable effort shall be made to provide each member with notice of any special meeting. No matter not specified in the notice shall be considered at such special meeting unless all the members of the Authority are present.

2007, c. 676; 2010, c. 575.



§ 15.2-5372. Payment to members of Authority

The members of the Authority may be paid for their services compensation in either (i) the amount provided in the general appropriation act for members of the General Assembly engaged in legislative business between sessions or (ii) a lesser amount as determined by the Authority. Members may be reimbursed for all reasonable and necessary expenses provided in §§ 2.2-2813 and 2.2-2825, if approved by the Authority. Funding for the costs of compensation and expenses of the members shall be provided by the Authority.

2007, c. 676.



§ 15.2-5373. Executive director; staff

The Authority shall appoint an executive director, who shall be authorized to employ such staff as necessary to enable the Authority to perform its duties as set forth in this chapter. No such person shall contemporaneously serve as a member of the Authority. The Authority is authorized to determine the duties of such staff and to fix salaries and compensation from such funds as may be received or appropriated.

2007, c. 676.



§ 15.2-5374. Powers of Authority

The Authority shall have all powers necessary or convenient to carry out the general purposes of this chapter, including the power to:

1. Sue and be sued; adopt a seal and alter the same at pleasure; have perpetual succession; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

2. Employ such technical experts and such other officers, agents, and employees as it may require, to fix their qualifications, duties, and compensation, and to remove such employees at pleasure.

3. Acquire within the territorial limits of the participating localities embraced by it, by purchase, lease, gift, or otherwise, whatever lands, buildings, and structures as may be reasonably necessary for the purpose of establishing, constructing, enlarging, maintaining, and operating one or more hospitals or health centers.

4. Sell, lease, exchange, transfer, or assign any of its real or personal property or any portion thereof or interest therein to any person, firm, or corporation whenever the Authority finds such action to be in furtherance of the purposes for which the Authority was created.

5. Acquire, establish, construct, enlarge, improve, maintain, equip, and operate any hospital or health center and any other facility and service for the care and treatment of sick persons.

6. Make and enforce rules and regulations for the management and conduct of its business and affairs and for the use, maintenance and operation of its facilities and properties.

7. Accept gifts and grants, including real or personal property, from the Commonwealth or any political subdivision thereof and from the United States and any of its agencies; and accept donations of money, personal property, or real estate and take title thereto from any person.

8. Make rules and regulations governing the admission, care, and treatment of patients in such hospital or health center, classify patients as to charges to be paid by them, if any, and determine the nature and extent of the service to be rendered patients.

9. Comply with the provisions of the laws of the United States and the Commonwealth and any rules and regulations made thereunder for the expenditures of federal or state money in connection with hospitals or health centers and to accept, receive, and receipt for federal and state money granted the Authority or granted any of the participating localities embraced by it for hospital or health center purposes.

10. Borrow money upon its bonds, notes, debentures, or other evidences of indebtedness issued for the purpose only of acquiring, constructing, improving, furnishing, or equipping buildings or structures for use as a hospital or health center, and to secure the same by pledges of its revenues and property as hereafter provided. This power shall include the power to refinance all or any portion of such debt, to renegotiate the terms of all or any portion of such debt, and to retire all or any portion of such debt prior to its maturity date. This power shall include the power to borrow money upon its bonds, notes, debentures, or other evidences of indebtedness for the purpose of operations of any not-for-profit or nonprofit dental or medical facility for which the Authority or any participating locality has also provided funding pursuant to this chapter in furtherance of any lease, contract, or agreement entered into by the Authority pursuant to subdivision 12 or 13. Such power to borrow money upon its bonds, notes, debentures, or other evidences of indebtedness shall only be considered by the Authority after receipt of a prospectus, operational budget, and five-year business plan for the dental or medical facility together with identification of all revenue and funding resources required to fully meet the five-year operational budget. Upon receipt, the Authority shall make the prospectus, operational budget, and business plan available to the public and enable the public to respond in a public hearing prior to approval being taken up for consideration. In addition, the prospectus, operational budget, and business plan shall be reviewed by the State Council of Higher Education for Virginia prior to approval by the Authority. Thereafter, the Council shall review the operations of the Authority prior to the exercise of bond authority pursuant to this subdivision. The Council shall report its findings to the Chairman of the House Committee on Appropriations and the Chairman of the Senate Committee on Finance.

11. Execute all instruments necessary or convenient in connection with the borrowing of money and issuing bonds as herein authorized.

12. Enter into leases and agreements with persons for the construction or operation or both of a hospital or health center by such persons on land of the Authority.

13. Contract for the management and operation of any hospital or health center subject to the control of the Authority; however, the Authority may charge such rates for service as will enable it to make reasonable compensation for such management and operation.

14. Assist in or provide for the creation of domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations, or other supporting organizations or other entities and to purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of shares of or other interests in or obligations of any domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations, or other supporting organizations, joint ventures, or other entities organized for any purpose, or direct or indirect obligations of the United States, or of any other government, state, territory, governmental district or municipality or of any other obligations of any domestic or foreign stock or nonstock corporation, limited liability company, partnership, limited partnership, association, foundation, or other supporting organization, joint venture or other entity organized for any purpose or any individual. The investments of any entity wholly owned or controlled by the Authority that is an "institution," as such term is defined in § 64.2-1100 shall be governed by the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.).

15. Participate in joint ventures with individuals, domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations, or other supporting organizations or other entities for providing medical care or related services or other activities that the Authority may undertake to the extent that such undertakings assist the Authority in carrying out the purposes and intent of this chapter.

16. Provide domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations, joint ventures or other entities owned in whole or in part or controlled, directly or indirectly, in whole or in part, by the Authority with appropriate assistance, including making loans and providing time of employees, in carrying out any activities authorized by this chapter.

17. Make loans and provide other assistance to domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations, joint ventures, or other entities.

18. Transact its business, locate its offices and control, directly or through domestic or foreign stock and nonstock corporations, limited liability companies, partnerships, limited partnerships, associations, foundations or other supporting organizations, joint ventures, or other entities, facilities that will assist or aid the Authority in carrying out the purposes and intent of this chapter.

19. Procure such insurance, participate in such insurance plans, or provide such self-insurance, or any combination thereof, as it deems necessary or convenient to carry out the purposes and provisions of this chapter. The purchase of insurance, participation in an insurance plan, or creation of a self-insurance plan by the Authority shall not be deemed a waiver or relinquishment of any sovereign immunity to which the Authority or its members, officers, directors, employees, or agents are otherwise entitled.

20. Exercise all other powers granted to nonstock corporations pursuant to § 13.1-826.

21. Receive and review applications for approval of proposed cooperative agreements submitted by two or more hospitals pursuant to § 15.2-5384.1, and provide recommendations to the Commissioner regarding the approval of such applications. The Authority may establish a fee structure, and may assess a fee, to support its review of applications for approval of proposed cooperative agreements. The amount of the fee that the Authority is authorized to assess the parties submitting such an application shall not exceed $50,000.

2007, c. 676; 2008, c. 184; 2013, c. 660; 2015, c. 741.



§ 15.2-5375. Appropriations to Authority

Any participating locality is authorized to make appropriations to the Authority from available funds or from funds provided for the purpose by bond issues for the acquisition of land or improvements to land or the construction, improvement, maintenance, and operation of any hospital or health center operated or controlled or proposed to be operated or controlled by the Authority. The participating locality may also transfer to the Authority, with or without consideration, real or personal property for any or all of such purposes.

2007, c. 676.



§ 15.2-5376. Issuance of bonds by participating localities and validation thereof

Any participating locality may issue its general obligation bonds in the manner provided in the Public Finance Act (§ 15.2-2600 et seq.) in furtherance of the establishment, construction, or enlargement of a hospital or health center. The industrial development authority of any participating locality may issue its bonds in the manner provided in the Industrial Development and Revenue Bond Act (§ 15.2-4900 et seq.) in furtherance of the establishment, construction, enlargement, or operation of a nonprofit or not-for-profit hospital or health center with the concurrence of the governing body of the participating locality.

2007, c. 676; 2013, c. 660.



§ 15.2-5377. Issuance and sale of bonds

Any bonds issued by the Authority may be issued in one or more series, shall bear such date or dates, mature at such time or times, bear interest at such rate or rates payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to such terms of redemption, with or without premium, as the Authority by resolution may prescribe. Such bonds may be sold at public or private sale for such price or prices as the Authority determines.

2007, c. 676.



§ 15.2-5378. Provisions to secure payment of bonds

Any Authority resolution authorizing the issuance of any bonds may contain provisions, which shall be a part of the contract with the holders of the bonds, (i) pledging any or all revenues of the hospital or health center to secure the payment of the interest on such bonds and to create a sinking fund to retire the principal thereof at maturity; (ii) providing for the granting of a lien on or the creation of a security interest in any property, real or personal, of the Authority as security for the payment of the principal of, and interest on, such bonds and the due and punctual performance of any agreements made in connection therewith; (iii) providing for such schedule of fees and charges as will produce funds sufficient to pay operating costs and debt service until such bonds are retired; and (iv) prescribing the rights, obligations, powers, and duties of the Authority, the trustee under any trust indenture under which the bonds are issued, and the bondholders, in connection with or pertaining to such bonds.

2007, c. 676.



§ 15.2-5379. Bonds made legal investments

Any bonds issued pursuant to the authority of this chapter are hereby made securities in which all public officers and bodies of this Commonwealth and all political subdivisions thereof, all insurance companies and associations, and all savings banks and savings institutions, including savings and loan associations, in the Commonwealth may properly and legally invest funds in their control.

2007, c. 676.



§ 15.2-5380. Bonds payable from revenues of hospital or health centers

Any bonds issued under this chapter shall be payable only from the revenues and receipts of the hospital or health center for the acquisition, establishment, or construction of which the bonds were issued and from any property the Authority has made subject to a lien to secure such bonds. The bonds and other obligations of the Authority shall not be a debt of any locality or of the Commonwealth, and neither the Authority members nor any person executing the bonds or other obligations shall be liable personally thereon by reason of the issuance thereof.

2007, c. 676.



§ 15.2-5381. Property of Authority exempt from foreclosure or execution sale and judgment lien

No interest of the Authority in any property, real or personal, shall be subject to sale by foreclosure of a mortgage, trust indenture, or any other instrument, either through judicial proceedings or the exercise of a power of sale contained in the instrument. All Authority property shall be exempt from levy and sale by virtue of an execution, and no execution or judicial process shall issue against the Authority. No judgment against the Authority shall be a charge or lien upon its property, real or personal.

Nothing contained in this section shall prohibit the owner of a leasehold interest granted by the Authority from granting a lien or other security interest in his leasehold that would be subject to sale or foreclosure as provided in any instrument creating the lien or other security interest. Nothing contained in this section shall prohibit the Authority from granting a lien on or creating a security interest in Authority property, real or personal, to secure any bonds issued under this chapter, any of which property will be subject to sale or foreclosure as provided in the instrument granting such lien or creating such security interest.

2007, c. 676.



§ 15.2-5382. Receiver

The Authority may, by its trust indenture given to secure bond issues or other obligations, provide for the appointment of a receiver of the hospital or health center or that part thereof acquired or constructed from funds received from a sale of bonds secured by the pledge of its revenues. If a receiver is appointed, he may enter, take possession of, operate, and maintain such hospital or health center or part thereof; collect and receive all fees, rents, revenues, or other charges arising therefrom in the same manner as the Authority might do; keep such moneys in a separate account or accounts; and apply the moneys in accordance with the obligations of the Authority as the court directs.

2007, c. 676.



§ 15.2-5383. Eminent domain

The Authority shall have the right to acquire by eminent domain any real property, including fixtures and improvements, that it deems necessary to carry out the purposes of this chapter after it adopts a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use. The Authority may exercise the power of eminent domain pursuant to the provisions of any applicable statutory provision now in force or hereafter enacted for the exercise of the power of eminent domain by any locality.

Property already devoted to a public use may be acquired; however, no property belonging to any locality, government, religious corporation, unincorporated church, or charitable corporation may be acquired without its consent.

2007, c. 676.



§ 15.2-5384. Records and reports

The Authority shall keep and preserve complete records of its operations and transactions, which records shall be open to inspection by the participating subdivisions at all times. It shall make reports to such subdivisions annually and at such other times as they may require.

2007, c. 676.



§ 15.2-5384.1. Review of cooperative agreements

A. The policy of the Commonwealth related to each participating locality is to encourage cooperative, collaborative, and integrative arrangements, including mergers and acquisitions among hospitals, health centers, or health providers who might otherwise be competitors. To the extent such cooperative agreements, or the planning and negotiations that precede such cooperative agreements, might be anticompetitive within the meaning and intent of state and federal antitrust laws, the intent of the Commonwealth with respect to each participating locality is to supplant competition with a regulatory program to permit cooperative agreements that are beneficial to citizens served by the Authority, and to invest in the Commissioner the authority to approve cooperative agreements recommended by the Authority and the duty of active supervision to ensure compliance with the provisions of the cooperative agreements that have been approved. Such intent is within the public policy of the Commonwealth to facilitate the provision of quality, cost-efficient medical care to rural patients.

B. A hospital may negotiate and enter into proposed cooperative agreements with other hospitals in the Commonwealth if the likely benefits resulting from the proposed cooperative agreements outweigh any disadvantages attributable to a reduction in competition that may result from the proposed cooperative agreements. Benefits to such a cooperative agreement may include, but are not limited to, improving access to care, advancing health status, targeting regional health issues, promoting technological advancement, ensuring accountability of the cost of care, enhancing academic engagement in regional health, strengthening the workforce for health-related careers, and improving health entity collaboration and regional integration where appropriate.

C. 1. Parties located within any participating locality may submit an application for approval of a proposed cooperative agreement to the Authority. In such an application, the applicants shall state in detail the nature of the proposed arrangement between them, including without limitation the parties' goals for, and methods for achieving, population health improvement, improved access to health care services, improved quality, cost efficiencies, ensuring affordability of care, and, as applicable, supporting the Authority's goals and strategic mission. The Authority shall determine whether the application is complete. If the Authority determines that the application is not complete, the Authority shall notify the applicants in writing of the additional items required to complete the application. A copy of the complete application shall be provided to the Commissioner and the Office of the Attorney General at the same time that it is submitted to the Authority. If the applicants believe the materials submitted contain proprietary information that are required to remain confidential, such information must be clearly identified and the applicants shall submit duplicate applications, one with full information for the Authority's use and one redacted application available for release to the public.

2. The Authority, promptly upon receipt of a complete application, shall publish notification of the application in a newspaper of general circulation in the LENOWISCO and Cumberland Plateau Planning Districts and on the Authority's website. The public may submit written comments regarding the application to the Authority within 20 days after the notice is first published. The Authority shall promptly make any such comments available to the applicants. The applicants may respond in writing to the comments within 10 days after the deadline for submitting comments. Following the close of the written comment period, the Authority shall, in conjunction with the Commissioner, schedule a public hearing on the application. The hearing shall be held no later than 45 days after receipt of the application. Notice of the hearing shall be mailed to the applicants and to all persons who have submitted written comments on the proposed cooperative agreement. The Authority, no later than 15 days prior to the scheduled date of the hearing, also shall publish notice of the hearing in a newspaper of general circulation in the LENOWISCO and Cumberland Plateau Planning Districts and on the Authority's website.

D. In its review of an application submitted pursuant to subsection C, the Authority may consider the proposed cooperative agreement and any supporting documents submitted by the applicants, any written comments submitted by any person, any written response by the applicants, and any written or oral comments submitted at the public hearing. The Authority shall review a proposed cooperative agreement in consideration of the Commonwealth's policy to facilitate improvements in patient health care outcomes and access to quality health care, and population health improvement, in rural communities and in accordance with the standards set forth in subsection E. Any applicants to the proposed cooperative agreement under review, and their affiliates or employees, who are members of the Authority, as well as any members of the Authority that are competitors, or affiliates or employees of competitors, of the applicants proposing such cooperative agreement, shall not participate as a member of the Authority in the Authority's review of, or decision relating to, the proposed cooperative agreement; however, this prohibition on such person's participation shall not prohibit the person from providing comment on a proposed cooperative agreement to the Authority or the Commissioner. The Authority shall determine whether the proposed cooperative agreement should be recommended for approval by the Commissioner within 75 days of the date the completed application for the proposed cooperative agreement is submitted for approval. The Authority may extend the review period for a specified period of time upon 15 days' notice to the parties.

E. 1. The Authority shall recommend for approval by the Commissioner a proposed cooperative agreement if it determines that the benefits likely to result from the proposed cooperative agreement outweigh the disadvantages likely to result from a reduction in competition from the proposed cooperative agreement.

2. In evaluating the potential benefits of a proposed cooperative agreement, the Authority shall consider whether one or more of the following benefits may result from the proposed cooperative agreement:

a. Enhancement of the quality of hospital and hospital-related care, including mental health services and treatment of substance abuse, provided to citizens served by the Authority, resulting in improved patient satisfaction;

b. Enhancement of population health status consistent with the regional health goals established by the Authority;

c. Preservation of hospital facilities in geographical proximity to the communities traditionally served by those facilities to ensure access to care;

d. Gains in the cost-efficiency of services provided by the hospitals involved;

e. Improvements in the utilization of hospital resources and equipment;

f. Avoidance of duplication of hospital resources;

g. Participation in the state Medicaid program; and

h. Total cost of care.

3. The Authority's evaluation of any disadvantages attributable to any reduction in competition likely to result from the proposed cooperative agreement shall include, but need not be limited to, the following factors:

a. The extent of any likely adverse impact of the proposed cooperative agreement on the ability of health maintenance organizations, preferred provider organizations, managed health care organizations, or other health care payors to negotiate reasonable payment and service arrangements with hospitals, physicians, allied health care professionals, or other health care providers;

b. The extent of any reduction in competition among physicians, allied health professionals, other health care providers, or other persons furnishing goods or services to, or in competition with, hospitals that is likely to result directly or indirectly from the proposed cooperative agreement;

c. The extent of any likely adverse impact on patients in the quality, availability, and price of health care services; and

d. The availability of arrangements that are less restrictive to competition and achieve the same benefits or a more favorable balance of benefits over disadvantages attributable to any reduction in competition likely to result from the proposed cooperative agreement.

F. 1. If the Authority deems that the proposed cooperative agreement should be recommended for approval, it shall provide such recommendation to the Commissioner.

2. Upon receipt of the Authority's recommendation, the Commissioner may request from the applicants such supplemental information as the Commissioner deems necessary to the assessment of whether to approve the proposed cooperative agreement. The Commissioner shall consult with the Attorney General regarding his assessment of whether to approve the proposed cooperative agreement. On the basis of his review of the record developed by the Authority, including the Authority's recommendation, as well as any additional information received from the applicants as well as any other data, information, or advice available to the Commissioner, the Commissioner shall approve the proposed cooperative agreement if he finds after considering the factors in subsection E that the benefits likely to result from the proposed cooperative agreement outweigh the disadvantages likely to result from a reduction in competition from the proposed cooperative agreement. The Commissioner shall issue his decision in writing within 45 days of receipt of the Authority's recommendation. However, if the Commissioner has requested additional information from the applicants, the Commissioner shall have an additional 15 days, following receipt of the supplemental information, to approve or deny the proposed cooperative agreement. The Commissioner may reasonably condition approval of the proposed cooperative agreement upon the parties' commitments to achieving the improvements in population health, access to health care services, quality, and cost efficiencies identified by the parties in support of their application for approval of the proposed cooperative agreement. Such conditions shall be fully enforceable by the Commissioner. The Commissioner's decision to approve or deny an application shall constitute a case decision pursuant to the Virginia Administrative Process Act (§ 2.2-4000 et seq.).

G. If approved, the cooperative agreement is entrusted to the Commissioner for active and continuing supervision to ensure compliance with the provisions of the cooperative agreement. The parties to a cooperative agreement that has been approved by the Commissioner shall report annually to the Commissioner on the extent of the benefits realized and compliance with other terms and conditions of the approval. The report shall describe the activities conducted pursuant to the cooperative agreement, including any actions taken in furtherance of commitments made by the parties or terms imposed by the Commissioner as a condition for approval of the cooperative agreement, and shall include information relating to price, cost, quality, access to care, and population health improvement. The Commissioner may require the parties to a cooperative agreement to supplement such report with additional information to the extent necessary to the Commissioner's active and continuing supervision to ensure compliance with the cooperative agreement. The Commissioner shall have the authority to investigate as needed, including the authority to conduct onsite inspections, to ensure compliance with the cooperative agreement.

H. If the Commissioner has reason to believe that compliance with a cooperative agreement no longer meets the requirements of this chapter, the Commissioner shall initiate a proceeding to determine whether compliance with the cooperative agreement no longer meets the requirements of this chapter. In the course of such proceeding, the Commissioner is authorized to seek reasonable modifications to a cooperative agreement, with the consent of the parties to the agreement, in order to ensure that it continues to meet the requirements of this chapter. The Commissioner is authorized to revoke a cooperative agreement upon a finding that (i) the parties to the agreement are not complying with its terms or the conditions of approval; (ii) the agreement is not in substantial compliance with the terms of the application or the conditions of approval; (iii) the benefits resulting from the approved agreement no longer outweigh the disadvantages attributable to the reduction in competition resulting from the agreement; (iv) the Commissioner's approval was obtained as a result of intentional material misrepresentation to the Commissioner or as the result of coercion, threats, or intimidation toward any party to the cooperative agreement; or (v) the parties to the agreement have failed to pay any required fee. All proceedings initiated by the Commissioner under this chapter and any judicial review thereof shall be held in accordance with and governed by the Virginia Administrative Process Act (§ 2.2-4000 et seq.).

I. The Commissioner shall maintain on file all cooperative agreements that the Commissioner has approved, including any conditions imposed by the Commissioner. Any party to a cooperative agreement that terminates its participation in such cooperative agreement shall file a notice of termination with the Commissioner within 30 days after termination.

J. The Commissioner shall be entitled to reimbursement from the parties seeking approval of a cooperative agreement for all reasonable and actual costs, not to exceed $75,000, incurred by the Commissioner in his review and approval of any cooperative agreement approved pursuant to this chapter. In addition, the Commissioner may assess an annual fee, in an amount established by regulation promulgated by the State Board of Health that does not exceed $75,000, for the supervision of any cooperative agreement approved pursuant to this chapter and to support the implementation and administration of the provisions of this chapter.

2015, c. 741.



§ 15.2-5385. Chapter supplemental; application of other laws; consent of local governing bodies or other agencies not required

The provisions of this chapter shall be deemed to provide a complete, additional, and alternative method for doing the things authorized herein and shall be regarded as supplemental and additional to powers conferred by other laws; the issuance of revenue bonds and revenue refunding bonds under the provisions of this chapter need not comply with the requirements of any other laws applicable to the issuance of bonds. Activities conducted pursuant to cooperative agreements approved and supervised by the Commissioner are immunized from challenge or scrutiny under the Commonwealth's antitrust laws. It is the intention of the General Assembly that this chapter shall also immunize cooperative agreements approved and supervised by the Commissioner from challenge or scrutiny under federal antitrust law. Except as otherwise expressly provided in this chapter, none of the powers granted to the Authority under the provisions of this chapter shall be subject to the supervision or regulation or require the approval or consent of any locality or any authority, board, bureau, or agency of any of the foregoing. Nothing in this chapter shall affect the authority of the Attorney General to conduct appropriate reviews under §§ 55-531 and 55-532.

2007, c. 676; 2015, c. 741.



§ 15.2-5386. Limitations of the Authority

A. No provision related to the establishment, powers, or authorities of the Southwest Virginia Health Authority, its subsidiaries, or successors, shall apply to the facilities, equipment, or appropriations of any state agency including, but not limited to, the Virginia Department of Health and the Department of Behavioral Health and Developmental Services.

B. The Authority, its subsidiaries or successors, shall not be exempt from the Certificate of Public Need law and regulations or licensure standards of the Virginia Department of Health.

C. No provision of this chapter related to the establishment, power or authority of the Authority or participating localities shall apply to or affect any hospital as defined in § 32.1-123.

2007, c. 676; 2009, cc. 464, 813, 840.



§ 15.2-5400. Short title

This chapter shall be known and may be cited as the "Electric Authorities Act."

1979, c. 416, § 15.1-1603; 1997, c. 587.



§ 15.2-5401. Intent of General Assembly

It is the intent of the General Assembly by the passage of this chapter to authorize the creation of electric authorities by localities of this Commonwealth, either acting jointly or separately, in order to provide facilities for the generation, transmission, and distribution of electric power and energy, and to vest such authorities with all powers that may be necessary to enable them to accomplish such purposes, which powers shall be exercised for the benefit of the inhabitants of the Commonwealth.

It is further the intent of the General Assembly that in order to achieve the economies and efficiencies made possible by the proper planning, financing, sizing and location of facilities for the generation, transmission, and distribution of electric power and energy which are not practical for any locality or electric authority acting alone, and to insure an adequate, reliable and economical supply of electric power and energy to the inhabitants of the Commonwealth, electric authorities shall be authorized to jointly cooperate and plan, finance, develop, own and operate with other electric authorities and other public corporations and governmental entities and investor-owned electric power companies and electric power cooperative associations or corporations, within or outside the Commonwealth, electric generation, transmission, and distribution facilities in order to provide for the present and future requirements of the electric authorities and their participating localities. It is further the intent of the General Assembly that an authority that is created by the Town of Elkton and that is limited by its articles of incorporation to having the Town of Elkton as its sole member throughout its life is authorized to become an authority to distribute electric energy for retail sale. The distribution of electric energy for retail sale by an authority that is created by the Town of Elkton and that is limited by its articles of incorporation to having the Town of Elkton as its sole member throughout its life shall be limited to the geographic area that was served as of January 1, 2006, by the Town of Elkton.

Accordingly, it is determined that the exercise of the powers granted herein will benefit the inhabitants of the Commonwealth and serve a valid public purpose in improving and otherwise promoting their health, welfare and prosperity.

This chapter shall be liberally construed in conformity with these intentions.

1979, c. 416, § 15.1-1604; 1997, c. 587; 2006, cc. 929, 941.



§ 15.2-5402. Definitions

Wherever used in this chapter, unless a different meaning clearly appears in the context:

"Authority" means a political subdivision and a body politic and corporate created, organized and existing pursuant to the provisions of this chapter, or if the authority is abolished, the board, body, commission, department or officer succeeding to the principal functions thereof or to whom the powers given by this chapter shall be given by law.

"Bonds" or "revenue bonds" means bonds, notes and other evidences of indebtedness of an authority issued by the authority pursuant to the provisions of this chapter.

"Cost" or "cost of a project" means, but shall not be limited to, the cost of acquisition, construction, reconstruction, improvement, enlargement, betterment or extension of any project, including the cost of studies, plans, specifications, surveys, and estimates of costs and revenues relating thereto, the cost of labor and materials; the cost of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications for and securing the same; administrative, legal, engineering and inspection expenses; financing fees, expenses and costs; working capital; costs of fuel and of fuel supply resources and related facilities; interest on bonds during the period of construction and for such reasonable period thereafter as may be determined by the issuing authority; establishment of reserves; and all other expenditures of the issuing authority incidental, necessary or convenient to the acquisition, construction, reconstruction, improvement, enlargement, betterment or extension of any project and the placing of the project in operation.

"Governmental unit" means any incorporated city or town in the Commonwealth owning on January 1, 1979, a system or facilities for the generation, transmission or distribution of electric power and energy for public and private uses and engaged in the generation or retail distribution of electricity; any incorporated city in the Commonwealth which on January 1, 1979, has a population of 200,000 or more; or any county or incorporated city or town in the Commonwealth which after January 1, 1979, is authorized to participate in an authority pursuant to an act of the General Assembly.

"Project" means any system of facilities for the generation, transmission, transformation, supply, or distribution of electric power and energy by any means whatsoever, including fuel and fuel supply resources and other related facilities, any interest therein and any right to output, capacity or services thereof, but does not include facilities for the distribution of electric energy for retail sale unless the facilities are owned by an authority created by a governmental unit that is exempt from the referendum requirement of § 15.2-5403, and the distribution is limited to retail sales within the geographic area that was served as of January 1, 2006, by the governmental unit that is the sole member of such authority.

"Unit" means any governmental unit; any electric authority; any investor-owned electric power company; any electric cooperative association or corporation; the Commonwealth or any other state; or any department, institution, commission, public instrumentality or political subdivision of the Commonwealth, any other state, or the United States.

1979, c. 416, § 15.1-1605; 1997, c. 587; 2006, cc. 929, 941.



§ 15.2-5403. Creation of electric authority; referendum

The governing body of a governmental unit may by ordinance, or the governing bodies of two or more governmental units may by concurrent ordinances or agreement authorized by ordinance of each of the respective governmental units, create an electric authority, under any appropriate name and title containing the words "electric authority." Upon compliance with the provisions of this section and §§ 15.2-5404 and 15.2-5405, the authority shall be a political subdivision of the Commonwealth and a body politic and corporate. Any such ordinance shall be adopted in accordance with applicable general or special laws or charter provisions providing for the adoption of ordinances of the particular governmental unit, and shall be published once a week for two successive weeks prior to adoption in a newspaper of general circulation within the governmental unit. The second publication shall not be sooner than one calendar week after the first publication.

No governmental unit shall participate as a member of such an authority unless and until such participation is authorized by a majority of the voters voting in a referendum held in the governmental unit on the question of whether or not the governmental unit should participate in the authority. The referendum shall be held as provided in §§ 24.2-682 and 24.2-684. The foregoing referendum requirement shall not apply to the Town of Elkton if the Town creates an authority by an ordinance that includes articles of incorporation which comply with the provisions of § 15.2-5404 and also set forth a statement that such authority shall have only the Town as its sole member throughout its life.

1979, c. 416, § 15.1-1606; 1997, c. 587; 2006, cc. 929, 941.



§ 15.2-5404. Articles of incorporation

Each ordinance or agreement providing for the creation of an authority shall include articles of incorporation which shall set forth:

1. The name of the authority and the address of its principal office;

2. The names of the governmental units which are to be the initial members of the authority;

3. The purpose or purposes for which the authority is to be created;

4. The number of directors who shall initially serve on the board of directors which shall exercise the powers of the authority, the number of directors from each member governmental unit, and the names, addresses and terms of office of the initial directors of the authority; and

5. Any other provisions for regulating the business of the authority or the conduct of its affairs, including provisions for amendment of the articles of incorporation.

1979, c. 416, § 15.1-1607; 1997, c. 587.



§ 15.2-5405. Certificate of incorporation or charter; addition and withdrawal of members; board of directors; indemnification of directors, officers or employees

A. After adoption or approval of the ordinances or agreement providing for the creation of an authority, the articles of incorporation of the authority shall be filed with the State Corporation Commission. If the State Corporation Commission finds that the articles of incorporation conform to law, and the creation of such an authority is in the public interest, a certificate of incorporation or charter shall forthwith be issued, and thereupon the authority shall constitute a political subdivision of the Commonwealth and a body politic and corporate and shall be deemed to have been lawfully and properly created, established and authorized to exercise the powers granted under this chapter.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract or action of the authority, the authority, in the absence of establishing fraud in the premises, shall be conclusively deemed to have been established in accordance with the provisions of this chapter upon proof of the issuance of the aforesaid certificate by the State Corporation Commission. A copy of such certificate, duly certified by the State Corporation Commission, shall be admissible in evidence in any such suit, action or proceeding, and shall be conclusive evidence of the filing and contents thereof.

Notice of the issuance of such certificate by the State Corporation Commission shall be given to each of the member governmental units of the authority by the State Corporation Commission.

B. After the creation of an authority, any other governmental unit may become a member thereof upon application to such authority after the adoption of an ordinance by the governing body of the governmental unit authorizing such governmental unit to become a member of the authority, and with the unanimous consent of the members of the authority evidenced by ordinances of their respective governing bodies. Except for an authority created by a governmental unit exempt from the referendum requirement of § 15.2-5403, any governmental unit may withdraw from an authority; however, all contractual rights acquired and obligations incurred while a governmental unit was a member shall remain in full force and effect.

In the case of the joining of a new member governmental unit to an authority, or in the case of the withdrawal of an existing member governmental unit from an authority, the articles of incorporation of the authority shall be amended to evidence such joinder or withdrawal, as the case may be, and such amendment shall be filed with the State Corporation Commission. Thereupon, the State Corporation Commission shall issue a certificate of joinder or withdrawal, as the case may be, to which shall be attached a copy of the amendment to the articles of incorporation. The joining or withdrawal shall become effective upon the issuance of such certificate.

C. The powers of each authority created by the governing body of a single governmental unit shall be exercised by a board of five directors, or, at the option of the governing body of the particular governmental unit, a number of directors equal to the number of persons on the governing body of the governmental unit. The powers of each authority created by the governing bodies of two or more governmental units shall be exercised by a board of such number of directors specified in its articles of incorporation, which shall be not less than one member for each governmental unit and not less than a total of five directors. The directors of an authority shall be selected in the manner and for the terms provided by the ordinance of a single governmental unit, or the concurrent ordinances or agreement of two or more of the governmental units creating the authority. No director shall be appointed for a term of more than four years but a director may be reappointed and succeed himself or herself. Directors shall hold office until their successors have been appointed. When one or more additional governmental units join an existing authority, each of such joining governmental units shall appoint not less than one director of the authority.

The directors of the authority shall elect one of their number chairman of the authority, and shall elect a secretary and treasurer and such other officers as are deemed necessary who need not be directors of the authority. The offices of secretary and treasurer may be combined. A majority of the directors of the authority shall constitute a quorum, and the vote of a majority of the directors shall be necessary for any action taken by the authority. No vacancy in the board of directors of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. If a vacancy occurs by reason of the death, disqualification or resignation of a director, the governing body of the governmental unit which appointed such director shall appoint a successor to fill his unexpired term. In the event of a vacancy in the board of directors for any reason, a successor shall be appointed within six months of the date on which such vacancy occurred.

Whenever a governmental unit withdraws from an authority, the term of any director appointed to the board of directors from such governmental unit shall immediately terminate, and, if such termination results in less than five directors of the authority, additional directors shall be selected in the manner and for the terms provided by the ordinances or agreement creating the authority so as to comply with the requirements of this section. No elected official of a member governmental unit shall be a director of an authority. No person shall serve as a director unless he resides within the governmental unit which has appointed him. Directors shall receive such compensation as shall be fixed from time to time by resolution or resolutions of the governing body or bodies of the member governmental unit or units of the authority, and shall be reimbursed for any actual expenses necessarily incurred in the performance of their duties.

D. An authority may defend, indemnify against loss or liability and save harmless any of its directors, officers or employees whenever a claim or demand is made or threatened, or whenever proceeded against in any investigation or before any court, board, commission or other public body to defend or maintain his official position or a position taken in the course of the execution of his duties or because of any act or omission arising out of the performance of his official duties if the director, officer or employee acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the authority. If it is ultimately determined that a director, officer or employee of an authority is entitled to be indemnified by the authority as authorized in this section, he shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection therewith. Expenses, including attorneys' fees, incurred in defending a civil action, suit or proceeding may be paid by an authority in advance of the final disposition of such action, suit or proceeding as authorized in the manner provided in this section upon receipt of an undertaking by or on behalf of the director, officer or employee, to repay such amount unless it shall ultimately be determined that he is entitled to be indemnified by the authority as authorized in this section.

The indemnification provided by this section shall not be deemed exclusive of any other rights to which those indemnified may be entitled under any bylaw, agreement, or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, officer or employee, and shall inure to the benefit of the heirs, executors and administrators of such person. An authority shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer or employee of the authority against any liability asserted against him and incurred by him in any such capacity or arising out of his status as such, whether or not the authority would have the power to indemnify him against such liability under the provisions of this section.

1979, c. 416, § 15.1-1608; 1997, c. 587; 2006, cc. 929, 941.



§ 15.2-5405.1. Applicability of personnel and procurement procedures to certain authorities

The provisions of the Virginia Personnel Act (§ 2.2-2900 et seq.) and the Virginia Public Procurement Act (§ 2.2-4300 et seq.) shall apply to an authority created by a governmental unit exempt from the referendum requirement of § 15.2-5403 in the exercise of any power conferred under this article only to the extent that such provisions would have applied to the sole member of such authority in the exercise of such power directly.

2006, cc. 929, 941.



§ 15.2-5406. Rights, powers and duties of authority

An authority shall have all of the rights and powers necessary and convenient to carry out and effectuate the purposes and provisions of this chapter, including, but without limiting the generality of the foregoing, the rights and powers:

1. To adopt bylaws or rules for the regulation of its affairs and the conduct of its business;

2. To adopt an official seal and alter the same at pleasure;

3. To maintain an office at such place or places as it may designate;

4. To sue and be sued;

5. To receive, administer and comply with the conditions and requirements respecting any gift, grant or donation of any property or money;

6. To study, plan, research, develop, finance, construct, reconstruct, acquire, improve, enlarge, extend, better, lease, own, operate and maintain any project or any interest in any project, within or outside the Commonwealth, including the acquisition of an ownership interest in any project as a tenant in common with any other unit or units whether public or private, and to enter into and perform contracts with respect thereto, and if the authority acquires an ownership interest as a tenant in common in any project within the Commonwealth, the surrender or waiver by any such owner of its right to partition such property for a period not exceeding the period for which the property is used or useful for electric utility purposes shall not be invalid and unenforceable by reason of length of such period or as unduly restricting the alienation of such property;

7. To acquire by private negotiated purchase or lease or otherwise an existing project, a project under construction, or other property within or outside the Commonwealth, either individually or jointly with any other unit or units whether public or private; to acquire by private negotiated purchase or lease or otherwise any facilities for the development, production, manufacture, procurement, handling, transportation, storage, fabrication, enrichment, processing or reprocessing of fuel of any kind or any facility or rights with respect to the supply of water; and to enter into agreements by private negotiation or otherwise, for such period as the authority shall determine, for the development, production, manufacture, procurement, handling, storage, fabrication, enrichment, processing or reprocessing of fuel of any kind or any facility or rights with respect to the supply of water;

8. To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, including an interest in land less than the fee thereof;

9. To sell, lease, exchange, transfer or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein;

10. To dispose of by private negotiated sale or lease or otherwise an existing project, a project under construction, or other property owned either individually or jointly, and to dispose of by private negotiated sale or lease or otherwise any facilities for the development, production, manufacture, procurement, handling, transportation, storage, fabrication, enrichment, processing or reprocessing of fuel of any kind or any facility or rights with respect to the supply of water;

11. To borrow money and issue revenue bonds of the authority in the manner hereinafter provided;

12. To accept advice and money from any member governmental unit of the authority;

13. To apply and contract for and to expend assistance from the United States or other public or private sources, whether in form of a grant or loan or otherwise;

14. To fix, charge and collect rents, rates, fees and charges for output or capacity of any project and for the use of, or for, the other services, facilities and commodities sold, furnished or supplied through any project;

15. To authorize the acquisition, construction, operation or maintenance of any project by any unit or individual on such terms as the authority shall deem proper, and, in connection with any project which is owned jointly by the authority and one or more units, to act as agent, or designate one or more of the other units to act as agent, for all the owners of the project for the construction, operation or maintenance of such project;

16. To generate, produce, transmit, deliver, exchange, purchase or sell electric power and energy at wholesale or retail, and to enter into contracts for any or all such purposes;

17. To negotiate and enter into contracts for the purchase, sale, exchange, interchange, wheeling, pooling, transmission or use of electric power and energy at wholesale or retail with any unit within or outside the Commonwealth;

18. To purchase power and energy and related services from any source on behalf of its member governmental units and other customers and to sell the same to its member governmental units and other customers in such amounts, with such characteristics, for such periods of time and under such terms and conditions as the authority shall determine;

19. In the event of any annexation by a governmental unit which is not a member governmental unit of the authority of lands, areas, or territory in which the authority's projects exist, to continue to do business and to exercise jurisdiction over its properties and facilities in and upon or over such lands, areas or territory as long as any bonds remain outstanding or unpaid, or any contracts or other obligations remain in force;

20. To amend the articles of incorporation with respect to the name or powers of such authority or in any other manner not inconsistent with this chapter by following the procedure prescribed by law for the creation of an authority;

21. To enter into contracts with any unit on such terms as the authority shall deem proper for the purposes of acting as a billing and collecting agent for electric service or electric service fees, rents or charges imposed by any such unit;

22. To pledge or assign any moneys, fees, rents, charges or other revenues and any proceeds derived by the authority from the sales of bonds, property, insurance or condemnation awards;

23. To make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the authority under this chapter, including contracts with persons, firms, corporations and others;

24. To apply to the appropriate agencies of the Commonwealth, the United States or any state thereof, and to any other proper agency for such permits, licenses, certificates or approvals as may be necessary, to construct, maintain and operate projects in accordance with such licenses, permits, certificates or approvals; and to obtain, hold and use such licenses, permits, certificates and approvals in the same manner as any other person or operating unit;

25. To employ such persons as may be required in the judgment of the authority and to fix and pay their compensation from funds available to the authority therefor; and

26. To do all acts and things necessary and convenient to carry out the purposes and to exercise the powers granted to the authority herein.

In undertaking a project, an authority shall apply to the appropriate agencies of the Commonwealth, the United States, or any state therein, for such permits, licenses, certificates, or approvals as may be necessary, including, in any event, those referred to in §§ 56-46.1, 56-234.3, and 56-265.2; former § 62.1-3; and Chapter 7 (§ 62.1-80 et seq.) of Title 62.1 of the Code of Virginia. An authority shall construct, maintain and operate such projects in accordance with such permits, licenses, certificates and approvals. The foregoing sentence shall apply to an authority created by a governmental unit exempt from the referendum requirement of § 15.2-5403 only to the extent that it would have applied to the governmental unit that is the sole member of such authority if the governmental unit had directly undertaken the project.

In determining which project or projects to undertake in furtherance of its purposes and powers under this chapter, an authority shall take into account estimated future power requirements of member governmental units which have entered into, or propose to enter into, contracts with the authority for the purchase of output, capacity, use or services of such project or projects, and in making such determinations the authority shall consider the following:

1. Economies and efficiencies to be achieved in constructing, on a large scale, facilities for the generation and distribution of electric power and energy;

2. Needs of the authority for reserve and peaking capacity and to meet obligations under pooling and reserve-sharing agreements reasonably related to its needs for power and energy to which the authority is or may become a party;

3. Estimated useful life of such project;

4. Estimated time necessary for the planning, development, acquisition, or construction of such project and length of time required in advance to obtain, acquire or construct an additional power supply for the member governmental units of the authority; and

5. Reliability and availability of alternative power supply sources and cost of such alternative power supply sources.

Nothing herein contained shall prevent an authority from undertaking studies to determine whether there is a need for a project or whether such project is feasible.

1979, c. 416, § 15.1-1609; 1997, c. 587; 2006, cc. 929, 941.



§ 15.2-5406.1. Retail distribution of electric energy limited to certain authorities

Notwithstanding any other provision in this chapter to the contrary, an authority is not authorized to distribute electric energy for retail sale unless the authority is an authority created by a governmental unit exempt from the referendum requirement of § 15.2-5403. Such distribution shall be limited to retail sales within the geographic area that was, as of January 1, 2006, by the governmental unit of such authority. Nothing in this chapter shall be construed to impair or abridge the exclusive territorial electric distribution rights or property rights of any certificated incumbent public service company operating in the Commonwealth. No such authority is authorized or empowered to take by condemnation, eminent domain, or otherwise, the electric distribution system, utility facilities, or other utility property of any public service company without the consent of such public service company.

2006, cc. 929, 941.



§ 15.2-5406.2. Tort claims against certain authorities

An authority created by a governmental unit exempt from the referendum requirement of § 15.2-5403 shall be subject to tort liability only to the extent that the governmental unit that is the sole member of such authority is subject to such liability.

2006, cc. 929, 941.



§ 15.2-5407. Membership in more than one authority

Nothing herein contained shall prohibit any governmental unit from being a member of more than one authority for the purpose of obtaining an adequate electric power supply.

1979, c. 416, § 15.1-1610; 1997, c. 587.



§ 15.2-5408. Sale of power and energy, including capacity and output to member governmental units by authority; duration of contracts; source of payments; furnishing of money, property or services by member governmental units

Any member governmental unit of an authority may contract to buy from the authority power and energy required for its present or future requirements, including the capacity and output of one or more specified projects. Any such contract may provide that the governmental unit so contracting shall be obligated to make payments required by the contract whether or not a project is completed, operable or operating and notwithstanding the suspension, interruption, interference, reduction or curtailment of the output of a project or the power and energy contracted for, and that such payments under the contract shall not be subject to any reduction, whether by offset or otherwise, and shall not be conditioned upon the performance or nonperformance by the authority or any other member governmental unit under the contract or any other instrument. Such contracts with respect to any project may also provide, in the event of default by any member governmental unit which is a party to any such contract for such project in the performance of its obligations thereunder, for other member governmental units which are parties to any such contract for such project to succeed to the rights and interests and assume the obligations of the defaulting party, pro rata or otherwise as may be agreed upon in such contracts.

Notwithstanding the provisions of any other law or local charter provision to the contrary, any such contracts with respect to the sale or purchase of capacity, output, power or energy from a project may extend for a period not exceeding fifty years from the date a project is estimated to be placed in normal continuous operation; the execution and effectiveness thereof shall not be subject to any authorizations or approvals by the Commonwealth or any agency, commission or instrumentality or political subdivision thereof except as specifically required and provided in this chapter.

Payments by a governmental unit under any contract for the purchase of capacity and output from an authority shall be made solely from, and may be secured by a pledge of and lien upon, the revenues derived by such governmental unit from the ownership and operation of the electric system of such governmental unit, and such payments may be made as an operating expense of such electric system. No obligation under such contract shall constitute a legal or equitable pledge, charge, lien or encumbrance upon any property of the governmental unit or upon any of its income, receipts or revenues, except the revenues of its electric system, and neither the faith and credit nor the taxing power of the governmental unit are, or may be, pledged for the payment of any obligation under any such contract. A governmental unit shall be obligated to fix, charge and collect rents, rates, fees and charges for electric power and energy and other services, facilities and commodities sold, furnished or supplied through its electric system sufficient to provide revenues adequate to meet its obligations under any such contract and to pay any and all other amounts payable from or constituting a charge and lien upon such revenues, including amounts sufficient to pay the principal of and interest on bonds of such governmental unit heretofore or hereafter issued for purposes related to its electric system. Any pledge made by a governmental unit pursuant to this paragraph shall be governed by the laws of the Commonwealth.

Any member governmental unit of an authority may furnish the authority with money and provide the authority with personnel, equipment and property, both real and personal. Any member governmental unit may also provide any services to an authority. Any member governmental unit may contract for, advance or contribute funds to an authority as may be agreed upon by the authority, and the member governmental unit and the authority shall repay such advances or contributions from proceeds of bonds, from operating revenues or from any other funds of the authority, together with interest thereon as may be agreed upon by the member governmental units and authority.

1979, c. 416, § 15.1-1611; 1997, c. 587.



§ 15.2-5409. Sale of capacity and output to nonmembers; limitations

An authority may sell or exchange the capacity or output of a project not then required by any of its member governmental units for such consideration, for such period, and upon such other terms and conditions as may be determined by the parties, to any person, firm, association or corporation, public or private within or outside the Commonwealth; however, this shall not authorize retail sales by an authority to any nongovernmental end user of electric capacity or energy, except as set forth in § 15.2-5406.1, and sales of such capacity or output of a project shall not be made in such amounts, for such periods of time, and under such terms and conditions as will cause the interest on bonds issued to finance the cost of a project to become taxable by the federal government.

1979, c. 416, § 15.1-1612; 1997, c. 587; 2006, cc. 929, 941.



§ 15.2-5410. Contents of agreement as to joint ownership of project; designation of party to agreement as agent for construction, operation and maintenance of project; powers and duties of agent

Any agreement between an authority and a unit with respect to the joint ownership of a project shall provide that each party to the agreement shall own a percentage of the project equal to the percentage of the money furnished or the value of property supplied by the respective parties for the acquisition and construction thereof and shall own and control a like percentage of the output thereof. The agreement shall further provide that an authority shall be liable only for its own acts thereunder and that no moneys or other contributions supplied by an authority shall be applied in any way to the account of any other party to the agreement. Any such agreement may contain such terms, conditions, and provisions as the board of directors of an authority shall deem to be in the best interest of such authority.

The agreement may include, but shall not be limited to, provisions for the construction, operation and maintenance of a project by one of the parties thereto, which shall be designated in or pursuant to such agreement as agent on behalf of itself and the other parties, or by such other means as may be determined by the parties and provisions for a uniform method of determining, and allocating among the parties, costs of construction, operation, maintenance, renewals, replacements, and improvements with respect to such project. In carrying out its functions and activities as such agent with respect to the construction, operation, and maintenance of such a project, including without limitation the letting of contracts therefor, the agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other parties. Notwithstanding the provisions of any other law to the contrary, the authority may delegate its powers and duties with respect to the construction, operation and maintenance of such project to such agent, and all actions taken by the agent in accordance with the provisions of such agreement shall be binding upon each of the parties without further action or approval by their respective boards of directors or governing bodies. The agent shall be required to exercise all such powers and perform its duties and functions under the agreement in a manner consistent with prudent utility practice.

As used in this section, "prudent utility practice" means any of the practices, methods, and acts at a particular time which, in the exercise of reasonable judgment in the light of the facts, including but not limited to the practices, methods, and acts engaged in or approved by a significant portion of the electrical utility industry prior thereto, known at the time the decision was made, would have been expected to accomplish the desired result at the lowest reasonable cost consistent with reliability, safety and expedition.

1979, c. 416, § 15.1-1613; 1997, c. 587.



§ 15.2-5411. Contracts for planning, acquisition, construction, etc., of projects

An authority may contract for the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension, and improvement of a project or may contract with one or more units to perform these functions, by advertising for bids, preparing plans and specifications in advance of construction, or securing performances and payment bonds to the extent that its board of directors determines that these actions are desirable in furtherance of the purposes of this chapter. Except as otherwise provided by this section, no contract shall be invalid or unenforceable by reason of nonperformance of the conditions required by any other law relating to public contracts.

1979, c. 416, § 15.1-1614; 1997, c. 587.



§ 15.2-5412. Issuance of bonds by authority

An authority may issue from time to time its bonds in such principal amounts as the authority shall deem necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including but not limited to the payment of all or any part of the cost of a project or projects. The principal of, redemption premium, if any, and interest on such bonds shall be payable solely from, and may be secured solely by, a pledge of and lien upon the revenues, or any portion thereof, derived or to be derived by the authority from one or more of its projects, or contributions or advances from its members, or moneys derived from any source, as the authority shall determine. Bonds of the authority shall be authorized by a resolution adopted by its board of directors, and such resolution shall be spread upon its minutes. The bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding fifty years from their date or dates, shall have such rank or priority and may be made redeemable before maturity at the option of the authority, at such price or prices and under such terms and conditions, as may be determined by the authority. The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or outside the Commonwealth. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons shall cease to be such officer before the delivery of such bonds, his signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The bonds may be issued in coupon or in registered form, or both, as the authority may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The authority may sell such bonds in such manner, either, at public or at private sale, and for such price as it may determine to be for the best interest of the authority and the member governmental units to be served thereby.

The issuance of such bonds shall not be subject to any limitations or conditions contained in any other law, and bonds may be issued without obtaining the consent of the Commonwealth or any political subdivisions, or of any agency, commission or instrumentality of either thereof, and without any other approvals, proceedings or the happening of any conditions or things other than those specifically required by this chapter and the provisions of the resolution authorizing the issuance of such bonds or the trust agreement securing the same.

1979, c. 416, § 15.1-1615; 1997, c. 587.



§ 15.2-5413. Interim receipts and temporary bonds; lost, stolen and destroyed bonds

Prior to the preparation of definitive bonds, the authority may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

Should any bond issued under this chapter or any coupon appertaining thereto become mutilated or be lost, stolen or destroyed, the authority may cause a new bond or coupon of like date, number and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of such mutilated bond or coupon, or in lieu of and in substitution for such lost, stolen or destroyed bond or coupon. Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost, stolen or destroyed bond or coupon has (i) paid the reasonable expense and charges in connection therewith; (ii) in the case of a lost, stolen or destroyed bond or coupon, filed with the authority or its fiduciary evidence satisfactory to such authority or its fiduciary that such bond or coupon was lost, stolen or destroyed and that the holder was the owner thereof; and (iii) furnished indemnity satisfactory to the authority.

1979, c. 416, § 15.1-1616; 1997, c. 587.



§ 15.2-5414. Bonds not debts of Commonwealth or member governmental unit

Bonds issued under the provisions of this chapter shall not be deemed to constitute a pledge of the faith and credit of the Commonwealth or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the faith and credit of the Commonwealth nor the faith and credit of any governmental unit of the Commonwealth is pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this chapter shall not directly, indirectly or contingently obligate the Commonwealth or any governmental unit of the Commonwealth to levy any taxes whatever therefor or to make any appropriation for their payment.

1979, c. 416, § 15.1-1617; 1997, c. 587.



§ 15.2-5415. Security for bonds; trust agreement; bond resolution

In the discretion of any authority, any revenue bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee. Such corporate trustee, and any depository of funds of the authority, may be any trust company or bank having the powers of a trust company within the Commonwealth. The resolution authorizing the issuance of the bonds or the trust agreement may pledge or assign all or a portion of the revenues to be received by the authority in respect of any project or projects but shall not convey or mortgage any project, may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by bondholders. The trust agreement or the resolution providing for the issuance of such bonds may contain covenants including, but not limited to, the following:

1. The pledge of all or any part of the revenues derived from the project or projects to be financed by the bonds or from the electric system or facilities of the authority;

2. The rents, rates, fees and charges to be established, maintained, and collected, and the use and disposal of revenues, gifts, grants and funds received or to be received by the authority;

3. The setting aside of reserves and the investment, regulation and disposition thereof;

4. The custody, collection, securing, investment, and payment of any moneys held for the payment of bonds;

5. Limitations or restrictions on the purposes to which the proceeds of the sale of bonds then or thereafter to be issued may be applied;

6. Limitations or restrictions on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured or the refunding of outstanding or other bonds;

7. The procedure, if any, by which the terms of any contract with bondholders may be amended, the percentage of bonds the bondholders of which must consent thereto, and the manner in which such consent may be given;

8. Events of default and the rights and liabilities arising thereupon, the terms and conditions upon which bonds issued under this chapter shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived;

9. The preparation and maintenance of a budget;

10. The retention or employment of consulting engineers, independent auditors, and other technical consultants;

11. Limitations on or the prohibition of free service to any person, firm or corporation, public or private;

12. The acquisition and disposal of property, and the appointment of a receiver of the funds and property of the authority in the event of a default;

13. Provisions for insurance and for accounting reports and the inspection and audit thereof; and

14. The continuing operation and maintenance of the project or projects.

Any pledge made by an authority pursuant to this chapter shall be governed by the laws of the Commonwealth.

1979, c. 416, § 15.1-1618; 1997, c. 587.



§ 15.2-5416. Rents, rates, fees and other charges

The authority is hereby authorized to fix, charge and collect rents, rates, fees and other charges for the purchase of output or capacity of, or for the use of and for the electric power and energy or services, facilities and commodities sold, furnished or supplied by, any project. Such rates, fees and charges shall be so fixed and revised as to provide funds, with other funds available for such purposes, sufficient at all times to (i) pay the cost of maintaining, operating and repairing the project or projects on account of which such bonds are issued, including reserves for such purposes and for replacement and depreciation and necessary extensions; (ii) pay the principal of and redemption premium, if any, and interest on the revenue bonds as the same shall become due and to create and maintain reserves therefor; (iii) comply with the terms of any resolution or trust agreement securing bonds of the authority; and (iv) pay any and all amounts which the authority may be obligated to pay from such revenues by law or contract.

In fixing rents, rates, fees and other charges as provided in this section, the authority shall hold a public hearing, advertised as required in § 15.2-5403, at which hearing the public may submit comments with respect to such rents, rates, fees and other charges to the authority. The authority shall charge and collect the rates, fees and charges so fixed or revised. Rates, rentals, fees and charges for the sale or purchase of output or capacity of, or for the use of and for the electric power and energy or services, facilities and commodities sold, furnished or supplied by a project may be fixed and revised and charged and collected by the authority under this chapter without obtaining the approval or consent of any department, division, commission, board, bureau or agency of the Commonwealth, and without any other proceeding or the happening of any other condition or thing than those proceedings, conditions or things which are specifically required by this chapter.

1979, c. 416, § 15.1-1619; 1997, c. 587.



§ 15.2-5417. Moneys received deemed trust funds

Notwithstanding any other provisions of law to the contrary, all moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. The resolution authorizing the issuance of bonds or the trust agreement securing such bonds may provide that any of such moneys may be temporarily invested and reinvested, pending the disbursement thereof, in such securities and other investments as shall be provided in such resolution or trust agreement, and shall provide that any officer with whom, or any bank or trust company with which, such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution or trust agreement may provide.

1979, c. 416, § 15.1-1620; 1997, c. 587.



§ 15.2-5418. Bondholders' and trustees' remedies

Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the Commonwealth or granted hereunder, or, to the extent permitted by law, under such trust agreement or resolution authorizing the issuance of such bonds or under any agreement or other contract executed by the authority pursuant to this chapter, and may enforce and compel the performance of all duties required by this chapter or by such trust agreement or resolution to be performed by any authority or by any officer thereof, including the fixing, charging and collecting of rents, rates, fees and charges for the purchase of output or capacity of any project or for the use of or for the electric power and energy or services furnished by any project.

1979, c. 416, § 15.1-1621; 1997, c. 587.



§ 15.2-5419. Refunding bonds

An authority created hereunder is hereby authorized to provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds then outstanding and issued under the provisions of this chapter, whether or not such outstanding bonds have matured or are then subject to redemption. Each such authority is further authorized to provide by resolution for the issuance of a single issue of revenue bonds of the authority for the combined purposes of (i) paying the cost of any project and (ii) refunding the revenue bonds of the authority which have been issued under the provisions of this chapter and are then outstanding, whether or not such outstanding bonds have matured or are then subject to redemption. The issuance of such bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties and obligations of the authority with respect to the bonds, shall be governed by the foregoing provisions of this chapter insofar as they are applicable.

1979, c. 416, § 15.1-1622; 1997, c. 587.



§ 15.2-5420. Status of bonds under Uniform Commercial Code

Notwithstanding any of the provisions of this chapter or any recitals in any bonds issued under this chapter, all such bonds shall be deemed to be investment securities under the Uniform Commercial Code as enacted in this Commonwealth, subject only to the provisions of the bonds pertaining to registration.

1979, c. 416, § 15.1-1623; 1997, c. 587.



§ 15.2-5421. Bonds as legal investments and lawful security

The bonds issued pursuant to this chapter shall be and are hereby declared to be legal and authorized investments for banks, savings institutions, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians and for all public funds of the Commonwealth or other political corporations or subdivisions of the Commonwealth. Such bonds shall be eligible to secure the deposit of any and all public funds of the Commonwealth and any and all public funds of localities, school districts or other political corporations or subdivisions of the Commonwealth, and such bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto.

1979, c. 416, § 15.1-1624; 1996, c. 77; 1997, c. 587.



§ 15.2-5422. Bonds exempt from taxation

Bonds, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be exempt from all taxation by the Commonwealth or any political subdivision thereof, except inheritance or gift taxes.

1979, c. 416, § 15.1-1625; 1997, c. 587.



§ 15.2-5423. Payments in lieu of property taxes; license tax

A project owned by an authority shall be exempt from property taxes. However, an authority, other than an authority created by a governmental unit exempt from the referendum requirement of § 15.2-5403, owning a project shall, in lieu of property taxes, pay to any governmental body authorized to levy property taxes, the amount which would be assessed as taxes on real and personal property of a project if such project were otherwise subject to valuation and assessment by the State Corporation Commission, in the same manner as are public utility companies. Such payments in lieu of taxes shall be due and shall bear interest, if unpaid, as in the cases of taxes on other property. Authorities, other than an authority created by a governmental unit exempt from the referendum requirement of § 15.2-5403, shall pay the annual state license tax imposed by § 58.1-2626, or an equal amount in lieu of such tax, to the same extent as if § 58.1-2626 were by its terms expressly applicable to authorities. Payments in lieu of taxes made hereunder shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law. The retail sales of an authority created by a governmental unit exempt from the referendum requirement of § 15.2-5403 shall be subject to the taxes imposed under § 58.1-2900. Except as herein expressly provided with respect to projects owned by an authority, no other property of such authority used or useful in the generation, transmission, transformation, and distribution of electric power and energy shall be subject to payment in lieu of taxes.

1979, c. 416, § 15.1-1626; 1997, c. 587; 2006, cc. 929, 941.



§ 15.2-5423.1. Exemption from taxation for certain authorities

An authority created by a governmental unit exempt from the referendum requirement of § 15.2-5403 is hereby declared to be performing a public function on behalf of the governmental unit that is the sole member of such authority with respect to which the authority is created and to be a public instrumentality of such governmental unit. Accordingly, an authority created by a governmental unit exempt from the referendum requirement of § 15.2-5403 shall be exempt from state and local taxation to the same extent that the governmental unit that is the sole member of such authority is exempt from such taxation.

2006, cc. 929, 941.



§ 15.2-5424. Transfer, etc., of property of political subdivisions upon request of authority

The governing body of any political subdivision, notwithstanding any contrary provision of law, is hereby authorized to transfer jurisdiction over, to permit the use of, lease, lend, grant or convey to the authority upon the request of the authority, upon such terms and conditions as the governing body of such subdivision may agree with the authority as reasonable and fair, such real or personal property as may be necessary or desirable in connection with the acquisition, construction, improvement, operation or maintenance of any project by the authority, including public roads and other property already donated to public use. However, the authority must pay full market value for any such real or personal property conveyed by the governing body of any political subdivision to the authority. Whenever any railroad tracks, pipes, poles, wires, conduits or other structures or facilities which are located in, along, across, over or under any public road, street, highway, alley or other public right-of-way shall become an obstruction to, interfere with or be endangered by the construction, operation or maintenance of any project of the authority, the political subdivision having ownership, control or jurisdiction over such public road, street, highway, alley or other public right-of-way may, as the exercise of an essential governmental function, order the safeguarding, maintaining, relocating, rebuilding, removing and replacing of such railroad tracks, pipes, poles, wires, conduits or other structures or facilities by the owner thereof at the expense of the authority, and subject to the provisions of § 25.1-102.

1979, c. 416, § 15.1-1627; 1997, c. 587.



§ 15.2-5425. Eminent domain

An authority created under the provisions of this chapter is hereby vested with the power of eminent domain and the same authority to exercise the power of eminent domain as is granted in Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 and as is granted in Chapter 3 (§ 25.1-300 et seq.) of Title 25.1, subject to the provisions of § 25.1-102, provided that this power shall not be used to acquire existing power supply facilities or plants held for future use. Furthermore, no authority may condemn property outside of the territorial limits of its member governmental units without obtaining the consent of the governing body of the locality in which such property is located; however, in any case in which the approval by such locality is withheld, the authority seeking such approval may petition for the convening of a special court, pursuant to §§ 15.2-2135 through 15.2-2141.

1979, c. 416, § 15.1-1628; 1997, c. 587; 2003, c. 940.



§ 15.2-5426. Annual reports

Each authority, promptly following the close of the calendar year, shall submit an annual report of its activities for the preceding year to the governing body of its member governmental unit. Each such report shall set forth a complete operating and financial statement covering the operation of the authority during such year. The authority shall cause an audit of its books and accounts to be made at least once each year by a certified public accountant, and the cost thereof may be treated as part of the cost of a project, or otherwise as part of the expense of operation of the project by such audit.

1979, c. 416, § 15.1-1629; 1997, c. 587.



§ 15.2-5427. Liability of members or officers

No member of any authority or officer of any governing body of any member governmental unit creating such authority, or person or persons acting in their behalf, while acting within the scope of their authority shall be subject to any personal liability by reason of his carrying out of any of the powers expressly given in this chapter.

1979, c. 416, § 15.1-1630; 1997, c. 587.



§ 15.2-5428. Dissolution of authority

Whenever the board of directors of an authority and its member governmental units determines that the purposes for which it was created have been substantially fulfilled or are impractical or impossible to accomplish and that all bonds theretofore issued and all other obligations theretofore incurred by the authority have been paid or that cash or a sufficient amount of United States government securities has been deposited for their payment, the board of directors of the authority and the governing bodies of the member governmental units may adopt resolutions or ordinances declaring and finding that the authority should be dissolved, and that appropriate articles of dissolution shall be filed with the State Corporation Commission. Upon the filing of such articles of dissolution by the authority, such dissolution shall become effective, and the title to all funds and other property owned by the authority at the time of such filing shall vest in the member governmental units of the authority.

1979, c. 416, § 15.1-1631; 1997, c. 587.



§ 15.2-5429. Legislative consent to application of laws of other states

Legislative consent is hereby given (i) to the application of the laws of other states with respect to taxation, payments in lieu of taxes, and the assessment thereof, to any authority created pursuant to this chapter, which has acquired or has an interest in a project, real or personal, situated outside the Commonwealth or which owns or operates a project outside the Commonwealth pursuant to this chapter and (ii) to the application of regulatory and other laws of other states and of the United States to any authority which owns or operates a project outside the Commonwealth.

1979, c. 416, § 15.1-1632; 1997, c. 587.



§ 15.2-5430. Provisions of chapter cumulative; construction

Neither this chapter nor anything herein contained shall be construed as a restriction or limitation upon any powers which an authority or governmental unit acting under the provisions of this chapter might otherwise have under any laws of this Commonwealth, but shall be construed as cumulative of any such powers. This chapter shall be construed as complete and independent authority for the performance of each and every act and thing authorized by this chapter. No proceedings, notice or approval shall be required for the organization of an authority or the issuance of any bonds or any instrument as security therefor, except as herein provided, any other law to the contrary notwithstanding. However, nothing herein shall be construed to deprive the Commonwealth and its political subdivisions of their respective police powers over properties of an authority or to impair any power thereover of any official or agency of the Commonwealth and its political subdivisions which may be otherwise provided by law. Nothing contained in this chapter shall be deemed to authorize an authority to occupy or use any land, streets, buildings, structures or other property of any kind, owned or used by any political subdivision within its jurisdiction, or any public improvement or facility maintained by such political subdivision for the use of its inhabitants, without first obtaining the consent of the governing body thereof.

1979, c. 416, § 15.1-1633; 1997, c. 587.



§ 15.2-5431. Provisions of chapter controlling over other statutes and charters

Any provision of this chapter which is found to be in conflict with any other statute or charter shall be controlling and shall supersede such other statute or charter to the extent of such conflict.

1979, c. 416, § 15.1-1634; 1997, c. 587; 2015, c. 709.



§ 15.2-5431.1. Title of chapter; construction

This chapter shall be known and may be cited as the "Virginia Wireless Service Authorities Act." This chapter shall constitute full and complete authority for the doing of the acts herein authorized, and shall be liberally construed to effect the purposes of the chapter.

2003, c. 643.



§ 15.2-5431.2. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means an authority created under the provisions of this chapter or, if any such authority has been abolished, the entity succeeding to the principal functions thereof.

"Bonds" and "revenue bonds" include notes, bonds, bond anticipation notes, and other obligations of an authority for the payment of money.

"Cost" or "cost of a project" means, but shall not be limited to, the cost of acquisition, construction, reconstruction, improvement, enlargement, betterment or extension of any project, including the cost of studies, plans, specifications, surveys, and estimates of costs and revenues relating thereto, the cost of labor and materials; the cost of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications for and securing the same; administrative, legal, engineering and inspection expenses; financing fees, expenses and costs; working capital; interest on bonds during the period of construction and for such reasonable period thereafter as may be determined by the issuing authority; establishment of reserves; and all other expenditures of the issuing authority incidental, necessary or convenient to the acquisition, construction, reconstruction, improvement, enlargement, betterment or extension of any project and the placing of the project in operation.

"Project" means any system of facilities for provision of qualifying communications services as authorized by Article 5.1 (§ 56-484.7:1 et seq.) of Chapter 15 of Title 56.

2003, c. 643.



§ 15.2-5431.3. Creation of authority

The governing body of a locality may by resolution, or two or more localities may by concurrent resolutions, create an authority, the name of which shall contain the word "authority." The authority shall be a public body politic and corporate. The resolution creating the authority shall not be adopted or approved until a public hearing has been held in each participating locality on the question of its adoption or approval.

2003, c. 643; 2005, c. 299.



§ 15.2-5431.4. Resolution creating authority to include articles of incorporation

The resolution creating an authority shall include articles of incorporation, which shall set forth:

1. The name of the authority and address of its principal office.

2. The name of the locality creating the authority and the names, addresses and terms of office of the first members of the board of the authority.

3. The purposes for which the authority is being created, which shall be to provide qualifying communications services as authorized by Article 5.1 (§ 56-484.7:1 et seq.) of Chapter 15 of Title 56.

2003, c. 643.



§ 15.2-5431.5. Advertisement of resolution and notice of hearing

The governing body of the locality shall cause to be advertised at least one time in a newspaper of general circulation in such locality a copy of the resolution creating the authority, or a descriptive summary of the resolution and a reference to the place within the locality where a copy of the resolution can be obtained, and notice of the day, not less than 30 days after publication of the advertisement, on which a public hearing will be held on the resolution.

2003, c. 643.



§ 15.2-5431.6. Hearing; referendum

If at the hearing, in the judgment of the governing body of the locality, substantial opposition is heard, the governing body may at its discretion petition the circuit court to order a referendum on the question of adopting or approving the ordinance, agreement or resolution. The provisions of § 24.2-684 shall govern the order for a referendum. If 10 percent of the qualified voters in a locality file a petition with the governing body at the hearing calling for a referendum, such governing body shall petition the circuit court to order a referendum in that locality as provided in this section.

2003, c. 643.



§ 15.2-5431.7. Filing articles of incorporation

After adoption or approval of a resolution creating an authority, the governing body of the locality shall file with the State Corporation Commission the authority's articles of incorporation.

2003, c. 643.



§ 15.2-5431.8. Issuance of certificate or charter

The State Corporation Commission shall issue a certificate of incorporation or charter to the authority if it finds that the articles of incorporation conform to law. Upon the issuance of the certificate or charter such authority shall be conclusively deemed to have been lawfully and properly created and established and authorized to exercise its powers under this chapter.

2003, c. 643.



§ 15.2-5431.9. Dissolution of authority

A. Whenever the board of an authority determines that the purposes for which it was created have been completed or are impractical or impossible and that all its obligations have been paid or have been assumed by one or more of such political subdivisions or any authority created thereby or that cash or United States government securities have been deposited for their payment, it shall adopt and file with the governing body a resolution declaring such facts. If the governing body adopts a resolution concurring in such declaration and finding that the authority should be dissolved, they shall file appropriate articles of dissolution with the State Corporation Commission.

B. Notwithstanding the provisions of subdivision 1 of § 15.2-5431.11, an authority shall continue in existence and shall not be dissolved because the term for which it was created, including any extensions thereof, has expired, unless all of such authority's functions have been taken over and its obligations have been paid or have been assumed by one or more political subdivisions or by an authority created thereby, or cash or United States government securities have been deposited for their payment.

2003, c. 643.



§ 15.2-5431.10. Members of authority board; chief administrative or executive officer

A. The powers of each authority created by the governing body of a locality shall be exercised by an authority board of five members, or at the option of the board of supervisors of a county, a number of board members equal to the number of members of the board of supervisors. The board members of an authority shall be selected in the manner and for the terms provided by the agreement or ordinance or resolution or concurrent ordinances or resolutions creating the authority. One or more members of the governing body of a locality may be appointed board members of the authority, the provisions of any other law to the contrary notwithstanding. No board member shall be appointed for a term of more than four years. When one or more additional political subdivisions join an existing authority, each of such joining political subdivisions shall have at least one member on the board. Board members shall hold office until their successors have been appointed and may succeed themselves. The board members of the authority shall elect one of their number chairman, and shall elect a secretary and treasurer who need not be members. The offices of secretary and treasurer may be combined.

B. A majority of board members shall constitute a quorum and the vote of a majority of board members shall be necessary for any action taken by the authority. An authority may, by bylaw, provide a method to resolve tie votes or deadlocked issues.

C. No vacancy in the board membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. If a vacancy occurs by reason of the death, disqualification or resignation of a board member, the governing body of the locality that created the authority shall appoint a successor to fill the unexpired term. Whenever a political subdivision withdraws its membership from an authority, the term of any board member appointed to the board of the authority from such political subdivision shall immediately terminate. Board members shall receive such compensation as fixed by resolution of the governing body that created the authority, and shall be reimbursed for any actual expenses necessarily incurred in the performance of their duties.

D. The board members may appoint a chief administrative or executive officer who shall serve at the pleasure of the board members. He shall execute and enforce the orders and resolutions adopted by the board members and perform such duties as may be delegated to him by the board members.

2003, c. 643.



§ 15.2-5431.11. Powers of authority

Each authority is an instrumentality exercising public and essential governmental functions to provide for the public health and welfare, and each authority may:

1. Exist for a term of 50 years as a corporation, and for such further period or periods as may from time to time be provided by appropriate resolutions of the political subdivision creating the authority; however, the term of an authority shall not be extended beyond a date 50 years from the date of the adoption of such resolutions;

2. Adopt, amend or repeal bylaws, rules and regulations, not inconsistent with this chapter or the general laws of the Commonwealth, for the regulation of its affairs and the conduct of its business and to carry into effect its powers and purposes;

3. Adopt an official seal and alter the same at pleasure;

4. Maintain an office at such place or places as it may designate;

5. Sue and be sued;

6. Acquire, construct, reconstruct, improve, enlarge, operate or extend any project;

7. Issue revenue bonds of the authority, such bonds to be payable solely from revenues to pay all or a part of the cost of a project;

8. Borrow at such rates of interest as authorized by the general law for authorities and as the authority may determine and issue its notes, bonds or other obligations therefor. The political subdivision creating the authority may lend, advance or give money to such authority;

9. Fix, charge and collect rates, fees and charges for the use of or for the services furnished by or for the benefit from any project operated by the authority. Such rates, fees, rents and charges shall be charged to and collected from any person contracting for the services or the lessee or tenant who uses or occupies any real estate that is served by or benefits from any such project. Connection and service fees established by an authority shall be fair and reasonable. Such fees shall be reviewed by the authority periodically and shall be adjusted, if necessary, to assure that they continue to be fair and reasonable; and

10. Contract with any person, political subdivision, federal agency, or any public authority or unit, on such terms as the authority deems proper, for the purpose of acting as a billing and collecting agent for service fees, rents or charges imposed by an authority.

2003, c. 643.



§ 15.2-5431.12. Contracts relating to use of systems

An authority may make and enter into all contracts or agreements, as the authority may determine, which are necessary or incidental to the performance of its duties and to the execution of the powers granted by this chapter, on such terms and conditions as the authority may approve. The contract shall be subject to such provisions, limitations or conditions as may be contained in the resolution of the authority authorizing revenue bonds of the authority or the provisions of any trust agreement securing such bonds. Such contract may provide for the collecting of fees, rates or charges for the services and facilities rendered to a subscriber thereof services provided by the authority and for the enforcement of delinquent charges for such services and facilities. The provisions of the contract and of any resolution of the governing body shall not be repealed so long as any of the revenue bonds issued under the authority of this chapter are outstanding and unpaid. The provisions of the contract, and of any resolution enacted pursuant thereto, shall be for the benefit of the bondholders.

2003, c. 643.



§ 15.2-5431.13. Insurance for employees

An authority may establish retirement, group life insurance, and group accident and sickness insurance plans or systems for its employees in the same manner as localities are permitted under §§ 51.1-801 and 51.1-802.

2003, c. 643.



§ 15.2-5431.14. Issuance of revenue bonds

An authority may provide by resolution for the issuance of revenue bonds of the authority for the purpose of paying the whole or any part of the cost of any project. The principal of and the interest on the bonds shall be payable solely from the funds provided for in this chapter for such payment. The full faith and credit of the locality shall not be pledged to support the bonds. The bonds of each issue may be dated, may mature at any time or times not exceeding 40 years from their date or dates, may be subject to redemption or repurchase at such price or prices and under such terms and conditions, and may contain such other provisions, all as determined before their issuance by the authority or in such manner as the authority may provide. The bonds may bear interest payable at such time or times and at such rate or rates as determined by the authority or in such manner as the authority may provide, including the determination by reference to indices or formulas or by agents designated by the authority under guidelines established by it. The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or outside the Commonwealth. If any officer whose signature or a facsimile of whose signature appears on any bonds or coupons, ceases to be an officer before the delivery of such bonds, his signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until delivery. All revenue bonds issued under the provisions of this chapter shall have, as between successive holders, all the qualities and incidents of negotiable instruments under the negotiable instruments law of the Commonwealth. The bonds may be issued in coupon, bearer, registered or book entry form, or any combination of such forms, as the authority may determine. Provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The issuance of such bonds shall not be subject to any limitations or conditions contained in any other law, and the authority may sell such bonds in such manner, either at a public or a private sale, and for such price, as it may determine to be for the best interest of the authority and the political subdivisions to be served thereby.

2003, c. 643.



§ 15.2-5431.15. Time for contesting validity of proposed bond issue; when bonds presumed valid

A. For a period of 30 days after the date of the filing with the circuit court having jurisdiction over the locality creating the authority, any person in interest may contest the validity of the bonds, the rates, fees and other charges for the services and facilities furnished by, for the use of, or in connection with, any such project, the pledge of the revenues of therefrom, or any combination of any thereof. If such contest is not given within the 30-day period, the authority to issue the bonds, the validity of the pledge of revenues necessary to pay the bonds, the validity of any other provision contained in the resolution, trust agreement, indenture or other instrument, and all proceedings in connection with the authorization and the issuance of the bonds shall be conclusively presumed to have been legally taken and no court shall have authority to inquire into such matters and no such contest shall thereafter be instituted.

B. Upon the delivery of any bonds reciting that they are issued pursuant to this chapter and a resolution or resolutions adopted under this chapter, the bonds shall be conclusively presumed to be fully authorized by all the laws of the Commonwealth and to have been sold, executed and delivered by the authority in conformity with such laws, and the validity of the bonds shall not be questioned by a party plaintiff, a party defendant, the authority, or any other interested party in any court, anything in this chapter or in any other statutes to the contrary notwithstanding.

2003, c. 643.



§ 15.2-5431.16. Proceeds of bonds

The proceeds of bonds issued pursuant to § 15.2-5431.14 shall be used solely for the payment of the cost of the project or projects for which they were issued and shall be disbursed in such manner and under such restrictions, if any, as the authority may provide in the authorizing resolution or in any trust agreement. If the proceeds of the bonds, by error of estimates or otherwise, are less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit and, unless otherwise provided in the authorizing resolution or in the trust agreement securing them, shall be deemed to be of the same issue and entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose. If the proceeds of the bonds of any issue exceed the amount required for the purpose for which such bonds were issued, the surplus shall be deposited to the credit of the sinking fund for such bonds.

2003, c. 643.



§ 15.2-5431.17. Interim receipts and temporary bonds; bonds mutilated, lost or destroyed

A. Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

B. If any bond issued under this chapter is mutilated, lost or destroyed, the authority may cause a new bond of like date, number and tenor to be executed and delivered upon the cancellation in exchange or substitution for a mutilated bond and its interest coupons, or in lieu of and in substitution for a lost or destroyed bond and its unmatured interest coupons. Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost or destroyed bond has (i) paid the reasonable expense and charges in connection therewith and, in the case of a lost or destroyed bond, has filed with the authority and its treasurer evidence satisfactory to such authority and its treasurer that such bond was lost or destroyed and that the holder was the owner and (ii) furnished indemnity satisfactory to the treasurer of the authority.

2003, c. 643.



§ 15.2-5431.18. Provisions of chapter only requirements for issue

Bonds may be issued under the provisions of this chapter without obtaining the approval or consent of any department, division, commission, board, bureau or agency of the Commonwealth, and without any other proceeding or the happening of any other condition or thing than those proceedings, conditions or things that are specifically required by this chapter.

2003, c. 643.



§ 15.2-5431.19. Limitations in bond resolution or trust agreement

The resolution providing for the issuance of revenue bonds of the authority, and any trust agreement securing such bonds, may contain such limitations upon the issuance of additional revenue bonds as the authority deems proper. Such additional revenue bonds shall be issued under such limitations.

2003, c. 643.



§ 15.2-5431.20. Bonds not debts of Commonwealth or participating political subdivision

Revenue bonds issued under the provisions of this chapter shall not constitute a pledge of the faith and credit of the Commonwealth or of any political subdivision or locality. All bonds shall contain a statement on their face substantially to the effect that neither the faith and credit of the Commonwealth nor the faith and credit of any political subdivision are pledged to the payment of the principal of or the interest on the bonds. The issuance of revenue bonds under the provisions of this chapter shall not directly or indirectly or contingently obligate the Commonwealth or any political subdivision to levy any taxes or to make any appropriation for their payment except from the funds pledged under the provisions of this chapter.

2003, c. 643.



§ 15.2-5431.21. Exemption from taxation

No authority shall be required to pay any taxes or assessments upon any project acquired or constructed by it under the provisions of this chapter or upon the income therefrom. The bonds issued under the provisions of this chapter, their transfer and the income therefor, including any profit made on their sale, shall be free from taxation within the Commonwealth.

2003, c. 643.



§ 15.2-5431.22. Trust agreement; bond resolution

In the discretion of the authority, any revenue bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the Commonwealth. The resolution authorizing the issuance of the bonds or the trust agreement may pledge or assign the revenues to be received. The resolution or trust agreement may set forth the rights and remedies of the bondholders, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. The resolution or trust agreement may also contain such other provisions as the authority deems reasonable and proper for the security of the bondholders. Except as otherwise provided in this chapter, the authority may provide for the payment of the proceeds of the sale of the bonds and its revenues to such officer, board or depositary as it may designate for the custody thereof, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out the provisions of the resolution or trust agreement may be treated as part of the cost of operation.

2003, c. 643.



§ 15.2-5431.23. Disposition of unclaimed funds due on matured bonds or coupons

Any authority having bonds outstanding on which principal, premium or interest has matured for a period of more than five years may pay any money being held to pay the matured principal, premium or interest into the general fund of the authority. Thereafter, the owners of the matured bonds may look only to the authority for payment. The authority shall maintain a record of the bonds for which the funds were held.

2003, c. 643.



§ 15.2-5431.24. Contracts concerning interest rates, currency, cash flow and other basis

A. Any authority may enter into any contract that the authority determines to be necessary or appropriate to place the obligation or investment of the authority, as represented by the bonds or the investment of their proceeds, in whole or in part, on the interest rate, cash flow or other basis desired by the authority. Such contracts may include without limitation contracts commonly known as interest rate swap agreements and futures or contracts providing for payments based on levels of, or changes in, interest rates. Such contracts or arrangements may be entered into by the authority in connection with, or incidental to, entering into or maintaining any (i) agreement that secures bonds or (ii) investment, or contract providing for investment, otherwise authorized by law. These contracts and arrangements may contain such payment, security, default, remedy, and other terms and conditions as determined by the authority, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including any rating by any nationally recognized rating agency.

B. Any money set aside and pledged to secure payments of bonds or any contracts entered into pursuant to this section, may be invested in accordance with Chapter 45 (§ 2.2-4500 et seq.) of Title 2.2 and may be pledged to and used to service any of the contracts or agreements entered into pursuant to this section, and any other criteria as may be appropriate.

2003, c. 643.



§ 15.2-5431.25. Rates and charges

A. The authority may fix and revise rates, fees and other charges (which shall include, but not be limited to, a penalty not to exceed 10 percent on delinquent accounts, and interest on the principal), subject to the provisions of this section, for the use of a project or any portion thereof and for the services furnished or to be furnished by the authority, or facilities incident thereto, owned, operated or maintained by the authority, or facilities incident thereto, for which the authority has issued revenue bonds as authorized by this chapter. Such rates, fees and charges shall be so fixed and revised as to provide funds, with other funds available for such purposes, sufficient at all times (i) to pay the cost of maintaining, repairing and operating the project or systems, or facilities incident thereto, for which such bonds were issued, including reserves for such purposes and for replacement and depreciation and necessary extensions, (ii) to pay the principal of and the interest on the revenue bonds as they become due and reserves therefor, and (iii) to provide a margin of safety for making such payments. The authority shall charge and collect the rates, fees and charges so fixed or revised.

B. No rates, fees or charges shall be fixed under subsection A until after a public hearing at which all of the users of such facilities; the owners, tenants or occupants of property served or to be served thereby; and all others interested have had an opportunity to be heard concerning the proposed rates, fees and charges. After the adoption by the authority of a resolution setting forth the preliminary schedule or schedules fixing and classifying such rates, fees and charges, notice of a public hearing, setting forth the proposed schedule or schedules of rates, fees and charges, shall be given by two publications, at least six days apart, in a newspaper having a general circulation in the area to be served by such systems at least 60 days before the date fixed in such notice for the hearing. The hearing may be adjourned from time to time. A copy of the notice shall be mailed to the governing bodies of all localities in which such systems or any part thereof is located. After the hearing the preliminary schedule or schedules, either as originally adopted or as amended, shall be adopted and put into effect.

C. A copy of the schedule or schedules of the final rates, fees and charges fixed in accordance with subsection B shall be kept on file in the office of the clerk or secretary of the governing body of the locality, and shall be open to inspection by all interested parties. The rates, fees or charges so fixed for any class of users or property served shall be extended to cover any additional properties thereafter served which fall within the same class, without the necessity of a hearing or notice. Any increase in any rates, fees or charges under this section shall be made in the manner provided in subsection B. Any other change or revision of the rates, fees or charges may be made in the same manner as the rates, fees or charges were originally established as provided in subsection B.

D. Connection fees established by any authority shall be fair and reasonable. Such fees shall be reviewed by the authority periodically and shall be adjusted, if necessary, to assure that they continue to be fair and reasonable. Nothing herein shall affect existing contracts with bondholders which are in conflict with any of the foregoing provisions.

2003, c. 643.



§ 15.2-5431.26. Enforcement of charges

Any resolution or trust agreement providing for the issuance of revenue bonds under the provisions of this chapter may include any of the following provisions, and may require the authority to adopt such resolutions or to take such other lawful action as is necessary to effectuate such provisions. The authority may adopt such resolutions and take such other actions as follows:

1. Require any person who subscribes to pay rates, fees or charges for the use of or for the services furnished by any system acquired or constructed by the authority under the provisions of this chapter to make a reasonable deposit with the authority in advance to insure the payment of such rates, fees or charges and to be subject to application to the payment thereof if delinquent.

2. If any rates, fees or charges for the use of and for the services furnished by any system acquired or constructed by the authority under the provisions of this chapter are not paid within 30 days after due, the authority may at the expiration of such period disconnect the premises from the system, or otherwise suspend services and proceed to recover the amount of any such delinquent rates, fees or charges, with interest, in a civil action.

2003, c. 643.



§ 15.2-5431.27. Lien for charges

A. There shall be a lien upon real estate for the amount of any fees other charges by an authority to the owner or lessee or tenant of the real estate for the use and services of any system of the authority by or in connection with the real estate from the time when the fees, rents or charges are due, and for the interest which may accrue thereon. Such lien shall be superior to the interest of any owner, lessee or tenant of the real estate and rank on a parity with liens for unpaid real estate taxes. An authority may contract with a locality to collect amounts due on properly recorded liens in the same manner as unpaid real estate taxes due the locality. A lien for delinquent rates or charges applicable to three or fewer delinquent billing periods not exceeding 30 days each may be placed by an authority if the authority or its billing and collection agent (i) has advised the owner of such real estate at the time of initiating service to a lessee or tenant of such real estate that a lien will be placed on the real estate if the lessee or tenant fails to pay any fees, rents or other charges when due for services rendered to the lessee or tenant; (ii) has mailed to the owner of the real estate a duplicate copy of the final bill rendered to the lessee or tenant at the time of rendering the final bill to such lessee or tenant; and (iii) employs the same collection efforts and practices to collect amounts due the authority from a lessee or a tenant as are employed with respect to collection of such amounts due from customers who are owners of the real estate for which service is provided.

B. The lien shall not bind or affect a subsequent bona fide purchaser of the real estate for valuable consideration without actual notice of the lien until the amount of such fees, rents and charges is entered in a judgment lien book in the office where deeds may be recorded in the locality in which the real estate or a part thereof is located. The clerk in whose office deeds may be recorded shall make and index the entries therein upon certification by the authority, for which he shall be entitled to a fee of $2 per entry, to be paid by the authority and added to the amount of the lien. The authority shall give the owner of the real estate notice in writing that it has made such certification to the clerk.

C. The lien on any real estate may be discharged by the payment to the authority of the total lien amount, and the interest which has accrued to the date of the payment. The authority shall deliver a certificate thereof to the person making the payment. Upon presentation of such certificate, the clerk having the record of the lien shall mark the entry of the lien satisfied, for which he shall be entitled to a fee of $1.

2003, c. 643.



§ 15.2-5431.28. Trust funds

All moneys received pursuant to this chapter shall be deemed to be trust funds, to be held and applied solely as provided in this chapter. The resolution or trust agreement providing for the issuance of revenue bonds of the authority shall provide that any officer to whom, or any bank, trust company or other fiscal agent to which, such moneys are paid shall act as trustee of such moneys and shall hold and apply the same for the purposes provided in this chapter, subject to such regulations as such resolution or trust agreement may provide.

2003, c. 643.



§ 15.2-5431.29. Bondholder's remedies

Any holder of revenue bonds issued by an authority under this chapter, or of any of the coupons appertaining thereto, except to the extent the rights given by this chapter may be restricted by the resolution or trust agreement providing for the issuance of such bonds, may, either at law or in equity, by suit, mandamus or other proceeding, enforce all rights under the laws of Virginia or granted by this chapter or under such resolution or trust agreement. Such holder may also compel the performance of all duties required by this chapter or by the resolution or trust agreement to be performed by the authority or by any officer thereof, including the fixing, charging and collecting of rates, fees and charges for the use of or for the services furnished by any system.

2003, c. 643.



§ 15.2-5431.30. Refunding bonds

An authority may provide by resolution for the issuance of revenue refunding bonds of the authority to refund any revenue bonds outstanding and issued under this chapter, whether or not such outstanding bonds have matured or are then subject to redemption. Proceeds of such revenue refunding bonds may be used to discharge the revenue bonds, or such revenue refunding bonds may be exchanged for the revenue bonds. Each such authority may provide by resolution for the issuance of a single issue of revenue bonds of the authority for the combined purposes of (i) paying the cost of any project or the improvement, extension, addition or reconstruction thereof, and (ii) refunding outstanding revenue bonds of the authority which have been issued under the provisions of this chapter, whether or not such outstanding bonds have matured or are then subject to redemption. The issuance of such bonds, the maturities and other details thereof, the rights and remedies of the bondholders, and the rights, powers, privileges, duties and obligations of the authority with respect to such bonds, shall be governed by the foregoing provisions of this chapter to the extent that they are applicable.

2003, c. 643.



§ 15.2-5431.31. Purchase in open market or otherwise

Provision may be made in the proceedings authorizing refunding revenue bonds for the purchase of the refunded revenue bonds in the open market or pursuant to tenders made from time to time when there is available in the escrow or sinking fund for the payment of the refunded revenue bonds a surplus in an amount or amounts to be fixed in such proceedings.

2003, c. 643.



§ 15.2-5431.32. Investment in bonds

Any bonds issued pursuant to this chapter are hereby made securities in which all public officers, bodies and political subdivisions of the Commonwealth; all insurance companies and associations; and all savings banks and savings institutions, including savings and loan associations, trust companies, beneficial and benevolent associations, administrators, guardians, executors, trustees and other fiduciaries in the Commonwealth, may properly and legally invest funds in their control.

2003, c. 643.



§ 15.2-5431.33. Financial report; authority budget; audit

Any locality may, by resolution, require an authority to:

1. Submit to it an annual financial statement in a form prescribed by the Auditor of Public Accounts; or

2. Have an audit conducted for any fiscal year according to generally accepted auditing and accounting standards or according to the audit specifications and audit program prescribed by the Auditor of Public Accounts.

2003, c. 643.



§ 15.2-5431.34. Use of state land

The Commonwealth hereby consents to the use of all lands above or under water and owned or controlled by it which are necessary for the construction, improvement, operation or maintenance of any project; except that the use of any portion between the right-of-way limits of any primary or secondary highway in this Commonwealth shall be subject to the approval of the Commissioner of Highways.

2003, c. 643.



§ 15.2-5431.35. Powers of localities to make grants and conveyances to and contracts with authority

Each political subdivision may:

1. Convey or lease to any authority, with or without consideration, any systems or facilities for the provision of qualifying communications services as authorized by Article 5.1 (§ 56-484.7:1 et seq.) of Chapter 15 of Title 56;

2. Contract, jointly or severally, with any authority for the provision of qualifying communications services as authorized by Article 5.1 (§ 56-484.7:1 et seq.) of Chapter 15 of Title 56;

3. Contract with any authority for terminating any service furnished by the authority to any premises that is connected to the system of the authority if the owner, tenant or occupant of such premises fails to pay any rates, fees or charges for the use of or for the services furnished by the authority within the time or times specified in such contract; and

4. In any instance in which a locality makes rights-of-way, poles, conduits or other permanent distribution facilities available to the authority, the authority shall make these facilities available to private providers of communications services in a nondiscriminatory basis unless the facilities have insufficient capacity for such access and additional capacity cannot reasonably be added to the facilities.

2003, c. 643.



§ 15.2-5431.36. Liability of members or officers

No member of any authority or officer of any governing body of locality creating such authority, or person or persons acting in their behalf, while acting within the scope of their authority shall be subject to any personal liability by reason of his carrying out of any of the powers expressly given in this chapter.

2003, c. 643.



§ 15.2-5431.37. Provisions of chapter cumulative; construction

Neither this chapter nor anything herein contained shall be construed as a restriction or limitation upon any powers which an authority or governmental unit acting under the provisions of this chapter might otherwise have under any laws of the Commonwealth, but shall be construed as cumulative of any such powers. This chapter shall be construed as complete and independent authority for the performance of each and every act and thing authorized by this chapter. No proceedings, notice or approval shall be required for the organization of an authority or the issuance of any bonds or any instrument as security therefor, except as herein provided, any other law to the contrary notwithstanding. However, nothing herein shall be construed to deprive the Commonwealth and its political subdivisions of their respective police powers over properties of an authority or to impair any power thereover of any official or agency of the Commonwealth and its political subdivisions that may be otherwise provided by law. Nothing contained in this chapter shall be deemed to authorize an authority to occupy or use any land, streets, buildings, structures or other property of any kind, owned or used by any political subdivision within its jurisdiction, or any public improvement or facility maintained by such political subdivision for the use of its inhabitants, without first obtaining the consent of the governing body thereof.

2003, c. 643.



§ 15.2-5500. Tourism Development Authority established

There is hereby established a Tourism Development Authority for the LENOWISCO and Cumberland Plateau Planning District Commissions. The Authority shall promote, expand and develop the tourism industries of this coal-producing region as a whole.

1993, c. 663, § 15.1-1399.19; 1994, c. 160; 1997, c. 587.



§ 15.2-5501. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means any political subdivision, a body politic and corporate, created, organized and operated pursuant to the provisions of this chapter, or if such Authority is abolished, the board, body, commission, department or officer succeeding to the principal functions thereof or to whom the powers given by this chapter are given by law.

"Participating locality" means any county or city in the LENOWISCO or Cumberland Plateau Planning District Commissions with respect to which an authority may be organized and in which it is contemplated the Authority will function.

1993, c. 663, § 15.1-1399.18; 1994, c. 160; 1997, c. 587.



§ 15.2-5502. Directors; qualifications; terms; vacancies; compensation and expenses; quorum; records; certification and distribution of report concerning bond issuance

The Authority shall be governed by a board of directors in which all powers of the Authority shall be vested and which board shall be composed of the eight chairmen of the local tourism development committees established in § 15.2-5505. The eight directors shall be appointed initially for terms of one, two, three and four years: the representatives of Buchanan and Dickenson Counties being appointed for one-year terms; the representatives of Lee County and the City of Norton being appointed for two-year terms; the representatives of Russell and Scott Counties being appointed for three-year terms; and the representatives of Tazewell and Wise Counties being appointed for four-year terms. Subsequent appointments shall be for terms of four years, except appointments to fill vacancies shall be for the unexpired terms. All terms of office shall be deemed to commence upon the date of the initial appointment to the Authority, and thereafter, in accordance with the provisions of the preceding sentence. If, at the end of any term of office of any director a successor thereto has not been appointed, then the director whose term of office has expired shall continue to hold office until his successor is appointed and qualified. Each director shall, upon appointment or reappointment, before entering upon his duties take and subscribe the oath prescribed by § 49-1.

The directors shall elect from their membership a chairman, a vice-chairman, and from their membership or not, as they desire, a secretary and a treasurer, or a secretary-treasurer, who shall continue to hold such office until their respective successors are elected. The directors shall receive no salary but the directors may be compensated such amount per regular, special, or committee meeting as may be approved by the appointing authority, not to exceed fifty dollars per meeting, and shall be reimbursed for necessary traveling and other expenses incurred in the performance of their duties. Five members of the board of directors shall constitute a quorum of the board for the purposes of conducting its business and exercising its powers and for all other purposes. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board. The board shall keep detailed minutes of its proceedings, which shall be open to public inspection at all times. It shall keep suitable records of its financial transactions and, unless exempted by § 30-140, it shall arrange to have the records audited annually. Copies of each such audit shall be furnished to the governing bodies of the participating localities and shall be open to public inspection.

1993, c. 663, § 15.1-1399.20; 1994, c. 160; 1997, c. 587.



§ 15.2-5503. Executive director; staff

The Authority shall appoint an executive director, who shall be authorized to employ such staff as necessary to enable the Authority to perform its duties as set forth in this chapter. The Authority is authorized to determine the duties of such staff and to fix salaries and compensation from such funds as may be received or appropriated.

1993, c. 663, § 15.1-1399.22; 1997, c. 587.



§ 15.2-5504. Powers of Authority

The Authority shall have the following powers together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

1. To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

2. To adopt and use a corporate seal and to alter the same at pleasure;

3. To contract and be contracted with;

4. To employ and pay compensation to such employees and agents, including attorneys, as the board of directors deem necessary in carrying on the business of the Authority;

5. To exercise all powers expressly given the Authority by the governing bodies of the participating localities which established the Authority and to establish bylaws and make all rules and regulations, not inconsistent with the provisions of this chapter, deemed expedient for the management of the Authority's affairs;

6. To borrow money and to accept contributions, grants and other financial assistance from the United States of America and agencies or instrumentalities thereof, the Commonwealth, or any political subdivision, agency, or public instrumentality of the Commonwealth;

7. To formulate a tourism development agenda for each participating locality in the LENOWISCO and Cumberland Plateau Planning District Commissions;

8. To receive and expend moneys on behalf of tourism development;

9. To coordinate the participating localities' individual tourism plans; and

10. To form corporations, limited partnerships or limited liability companies for the purposes of fostering or promoting tourism, job creation, economic development, or the sale of goods manufactured and produced in Virginia.

1993, c. 663, § 15.1-1399.21; 1997, c. 587; 2004, c. 806.



§ 15.2-5505. Establishment of local tourism development committees

Each of the participating localities in the LENOWISCO and Cumberland Plateau Planning District Commissions shall establish a local tourism development committee to promote tourism in the participating locality, participate and assist in the planning of the regional Tourism Development Authority, and develop a tourism development plan for its participating locality. The local governing body of each participating locality shall appoint five members to serve on its local tourism development committee. The committee shall elect a chairman from its membership, and such chairman shall represent his participating locality by serving as a member of the regional Tourism Development Authority.

1993, c. 663, § 15.1-1399.19; 1994, c. 160; 1997, c. 587.



§ 15.2-5506. Responsibilities and duties; local tourism development committees

The local tourism development committees established in § 15.2-5505 shall:

1. Promote and assist tourism development in their individual participating localities;

2. Develop and assist in the implementation of a tourism development plan to increase tourism revenue in their respective participating localities;

3. Encourage individuals, businesses and their local government to invest in tourism development as an integral part of overall economic development; and

4. Assist the regional Tourism Development Authority in planning and implementing a regional tourism development plan.

1993, c. 663, § 15.1-1399.23; 1994, c. 160; 1997, c. 587.



§ 15.2-5507. Application for and acceptance of gifts and grants by local tourism development committees

The local tourism development committees are authorized to apply for, accept and expend gifts, grants or donations from public or private sources to enable them to carry out their objectives.

1993, c. 663, § 15.1-1399.24; 1997, c. 587.



§ 15.2-5508. Provisions of chapter controlling over other statutes and charters

Any provision of this chapter which is found to be in conflict with any other statute or charter shall be controlling and shall supersede such other statute or charter to the extent of such conflict.

1993, c. 663, § 15.1-1399.25; 1997, c. 587; 2015, c. 709.



§ 15.2-5509. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means any political subdivision, a body politic and corporate, created, organized and operated pursuant to the provisions of this chapter, or if such Authority is abolished, the board, body, commission, department or officer succeeding to the principal functions thereof or to whom the powers given by this chapter are given by law.

"Governing body" means the board or body in which the general legislative powers of the municipality are vested.

"Municipality" means any county or incorporated city or town in the West Piedmont or Southside Planning District Commission with respect to which an Authority may be organized and in which it is contemplated the Authority will function.

2002, c. 791.



§ 15.2-5510. Southside Virginia Tourism Development Authority created

A. There is hereby established a Tourism Development Authority for the West Piedmont and the Southside Planning District Commissions that shall be known as the Southside Virginia Tourism Development Authority. The Authority shall inventory attractions and events and market, promote, expand and develop the tourism industries of these tobacco-producing localities as a whole.

B. On the local level, the governing body of each county and city shall appoint one member to represent the member's locality on the Southside Virginia Tourism Development Authority.

2002, c. 791.



§ 15.2-5511. Directors; qualifications; terms; vacancies; compensation and expenses; quorum; records; certification and distribution of report concerning bond issuance

The Authority shall be governed by a board of directors in which all powers of the Authority shall be vested. Directors shall be appointed initially for staggered terms of one, two, three and four years. Subsequent appointments shall be for terms of four years, except appointments to fill vacancies shall be for the unexpired terms. All terms of office shall be deemed to commence upon the date of the initial appointment to the Authority, and thereafter, in accordance with the provisions of the preceding sentence. If, at the end of any term of office of any director a successor thereto has not been appointed, then the director whose term of office has expired shall continue to hold office until his successor is appointed and qualified. Each director shall, upon appointment or reappointment, before entering upon his duties take and subscribe the oath prescribed by § 49-1.

The directors shall elect from their membership a chairman, a vice-chairman, and from their membership or not, as they desire, a secretary and a treasurer, or a secretary-treasurer, who shall continue to hold such office until their respective successors are elected. Subject to availability of funds, the directors shall receive no salary but the directors may be compensated such amount per regular, special, or committee meeting as may be approved by the appointing authority, not to exceed fifty dollars per meeting, and shall be reimbursed for necessary traveling and other expenses incurred in the performance of their duties. A majority of Authority members shall constitute a quorum of the board for the purposes of conducting its business and exercising its powers and for all other purposes. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the Authority. The Authority shall keep detailed minutes of its proceedings, which shall be open to public inspection at all times. It shall keep suitable records of its financial transactions and, unless exempted by § 30-140, it shall arrange to have the records audited annually. Copies of each such audit shall be furnished to the governing bodies of the participating localities and shall be open to public inspection.

2002, c. 791.



§ 15.2-5512. Powers of Authority

The Authority shall have the following powers together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

1. To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

2. To adopt and use a corporate seal and to alter the same at pleasure;

3. To contract and be contracted with;

4. To employ and pay compensation to such employees and agents, including attorneys, as the board of directors deem necessary in carrying on the business of the Authority;

5. To exercise all powers expressly given the Authority and to establish bylaws and make all rules and regulations, not inconsistent with the provisions of this chapter, deemed expedient for the management of the Authority's affairs;

6. To borrow money and to accept contributions, grants and other financial assistance from the United States of America and agencies or instrumentalities thereof, the Commonwealth, or any political subdivision, agency, or public instrumentality of the Commonwealth;

7. To formulate a tourism development and marketing agenda for each locality in the West Piedmont and Southside Planning District Commissions;

8. To receive and expend moneys on behalf of tourism marketing and development; and

9. To coordinate the individual tourism efforts of the localities who choose to be members of the Authority.

2002, c. 791.



§ 15.2-5513. Executive director; staff

Subject to the availability of funds, the Authority may appoint an executive director, who shall be authorized to employ such staff as necessary to enable the Authority to perform its duties as set forth in this chapter. The Authority is authorized to determine the duties of such staff and to fix salaries and compensation from such funds as may be received.

2002, c. 791.



§ 15.2-5514. Application for and acceptance of gifts and grants

The Authority is authorized to apply for, accept and expend gifts, grants or donations from public or private sources to enable it to carry out its objectives. Authority funds assigned to the Authority are approved for use as matching funds to the funds appropriated pursuant to the Cooperative Tourism Advertising Fund as administered by the Virginia Tourism Corporation and such other tourism grants and programs as may be created to assist communities and regional authorities.

2002, c. 791.



§ 15.2-5515. Provisions of chapter controlling over other statutes and charters

Any provision of this chapter that is found to be in conflict with any other statute or charter shall be controlling and shall supersede such other statute or charter to the extent of such conflict.

2002, c. 791; 2015, c. 709.



§ 15.2-5516. Short title

This chapter shall be known and may be cited as the "Tourism Financing Development Authority Act."

2007, c. 864.



§ 15.2-5517. One or more localities may create authority

The governing body of a locality may by ordinance or resolution, or the governing bodies of two or more localities may by concurrent ordinances or resolutions or by agreement, create a tourism financing development authority for the purpose of supporting tourism infrastructure in localities. The name of the authority shall contain the word "authority." The authority shall be a public body politic and corporate. Any such locality that levies a transient occupancy tax pursuant to § 58.1-3819 shall designate any excess over two percent to be used for purposes of the authority except such revenues that are otherwise encumbered by the locality.

2007, c. 864.



§ 15.2-5518. Directors; qualifications; terms; vacancies; compensation and expenses; quorum; records

A. The authority shall be governed by a board of directors in which all powers of the authority shall be vested and which board shall be composed of seven directors, appointed by the governing body of the locality. If the authority is created by two or more localities, the members of the board shall be appointed as agreed upon by the localities. The seven directors shall be appointed initially for terms of one, two, three and four years; two being appointed for one-year terms; two being appointed for two-year terms; two being appointed for three-year terms; and one being appointed for a four-year term. Subsequent appointments shall be for terms of four years, except appointments to fill vacancies, which shall be for the unexpired terms. All terms of office shall be deemed to commence upon the date of the initial appointment to the authority and thereafter, in accordance with the provisions of the immediately preceding sentence. If at the end of any term of office of any director a successor thereto has not been appointed, then the director whose term of office has expired shall continue to hold office until his successor is appointed and qualified.

B. Each director shall, upon appointment or reappointment, before entering upon his duties take and subscribe the oath prescribed by § 49-1.

C. Four members of the board of directors shall constitute a quorum of the board for the purposes of conducting its business and exercising its powers and for all other purposes, except that no facilities owned by the authority shall be leased or disposed of in any manner without a majority vote of the members of the board of directors. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board.

D. The board shall keep detailed minutes of its proceedings, which shall be open to public inspection at all times. It shall keep suitable records of its financial transactions and, unless exempted by § 30-140, it shall arrange to have the records audited annually. Copies of each such audit shall be furnished to the governing body of the locality and shall be open to public inspection.

2007, c. 864.



§ 15.2-5519. Powers of authority

The authority shall have the following powers together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

1. To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

2. To adopt and use a corporate seal and to alter the same at its pleasure;

3. To enter into contracts;

4. To acquire, whether by purchase, exchange, gift, lease or otherwise, and to improve, maintain, equip, and furnish one or more authority facilities including all real and personal properties that the board of directors of the authority may deem necessary in connection therewith and regardless of whether any such facilities shall then be in existence;

5. To lease to others any or all of its facilities and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and to include in any such lease, if desired, a provision that the lessee thereof shall have options to renew such lease or to purchase any or all of the leased facilities, or that upon payment of all of the indebtedness of the authority it may lease or convey any or all of its facilities to the lessee thereof with or without consideration;

6. To sell, exchange, donate, and convey any or all of its facilities or properties whenever its board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized;

7. To employ and pay compensation to such employees and agents, including attorneys and real estate brokers whether engaged by the authority or otherwise, as the board of directors shall deem necessary in carrying on the business of the authority;

8. To exercise all powers expressly given the authority by the governing body of the locality that established the authority and to establish bylaws and make all rules and regulations, not inconsistent with the provisions of this chapter, deemed expedient for the management of the authority's affairs;

9. To accept contributions, grants, and other financial assistance from the United States of America and agencies or instrumentalities thereof, the Commonwealth, or any political subdivision, agency, or public instrumentality of the Commonwealth, for or in aid of the construction, acquisition, ownership, maintenance, or repair of the authority facilities; or in order to make loans in furtherance of the purposes of this chapter of such contributions, grants, and other financial assistance, and to this end the authority shall have the power to comply with such conditions and to execute such agreements, trust indentures, and other legal instruments as may be necessary, convenient, or desirable and to agree to such terms and conditions as may be imposed;

10. To make loans or grants to any person, partnership, association, corporation, business, or governmental entity in furtherance of the purposes of this chapter including for the purposes of promoting economic development, and to enter into such contracts, instruments, and agreements as may be expedient to provide for such loans and any security therefor. An authority may also be permitted to forgive loans or other obligations if it is deemed to further economic development. The word "revenues" as used in this subdivision includes contributions, grants, and other financial assistance, as set out in subdivision 9; and

11. To establish a revolving loan fund or loan guarantee program to help carry out its powers and promote establishment of tourism infrastructure.

2007, c. 864.



§ 15.2-5520. Liability of authority

All expenses incurred in carrying out the provisions of this chapter shall be payable solely from the funds of the authority and no liability or obligation shall be incurred by the authority hereunder beyond the extent to which moneys shall be available to the authority.

2007, c. 864.



§ 15.2-5521. Dissolution of authority; disposition of property

Whenever the board of directors of the authority by resolution determines that the purposes for which the authority was formed have been substantially complied with, the then members of the board of directors of the authority shall thereupon execute and file for record with the governing body of the locality that created the authority, a resolution declaring such facts. If the governing body of the locality that created the authority is of the opinion that the facts stated in the authority's resolution are true and that the authority should be dissolved, it shall so resolve and the authority shall stand dissolved. Upon such dissolution, the title to all funds and properties owned by the authority at the time of such dissolution shall vest in the locality creating the authority and possession of such funds and properties shall forthwith be delivered to such locality.

2007, c. 864.



§ 15.2-5522. Provisions of chapter controlling over other statutes and charters

Any provision of this chapter that is found to be in conflict with any other statute or charter shall be controlling and shall supersede such other statute or charter to the extent of such conflict.

2007, c. 864; 2015, c. 709.



§ 15.2-5600. Short title

This chapter shall be known and may be cited as the "Public Recreational Facilities Authorities Act."

Code 1950, § 15-714.13; 1962, c. 393, § 1, § 15.1-1271; 1997, c. 587.



§ 15.2-5601. Definitions

As used in this chapter, the following words and terms shall mean, unless the context indicates otherwise:

"Authority" means an authority created under the provisions of § 15.2-5602 or, if any such authority shall be abolished the entity succeeding to the principal functions thereof.

"Bonds" or "revenue bonds" means bonds, notes, certificates or other evidences of borrowing.

"Cost" means, as applied to any project, all or any part of the cost of acquisition, construction, alteration, enlargement, reconstruction and remodeling of a project or portion thereof, including the cost of the acquisition of all land, rights-of-way, property, rights, easements and interests acquired by the authority for such construction, additions or expansion, the cost of demolishing or removing any building or structure on land so acquired, including the cost of acquiring any lands to which such building or structures may be removed, the cost of all labor, materials, machinery and equipment, financing charges, insurance, interest on all bonds prior to and during such construction, and during the construction of any addition or expansion, and if deemed advisable by the authority, for a period not exceeding one year after completion of such construction, addition or expansion, reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations and improvements, provisions for working capital, the cost of surveys, engineering and architectural expenses, borings, plans and specifications and other engineering and architectural services, legal expenses, studies, estimates of cost and revenues, administrative expenses and such other expenses as may be necessary or incident to the construction of the project, and of such subsequent additions thereto or expansion thereof, the cost of financing such construction, additions or expansion and placing the project and such additions or expansion in operation.

"Federal agency" means the United States of America and any department, bureau, agency or instrumentality thereof.

"Project" or "projects" means any one or more of the following: auditorium, theater, concert or entertainment hall, coliseum, convention center, arena, field house, stadium, fairground, campground, land conservation project, including but not limited to the holding of conservation easements, sports facilities, including racetracks, amusement park or center, garden, park, zoo and museum, as such terms are generally used, and parking, transportation, utility and restaurant facilities and concessions in connection with any of the foregoing, including any and all buildings, structures, approaches, roadways, and other facilities and appurtenances thereto which the authority may deem necessary or desirable, together with all property, rights, easements and interests which may be acquired by the authority for the construction, improvement and operation of any of the foregoing. The transportation facilities hereinabove mentioned may be principally for the use and benefit of the inhabitants of the locality creating the authority so long as they are incidentally related to the acquisition and construction of any of the foregoing and may be financed contemporaneously with, prior to or subsequent to the acquisition and construction of any of the foregoing.

Code 1950, § 15-714.14; 1962, c. 393, § 2, § 15.1-1272; 1973, c. 238; 1974, c. 132; 1986, c. 442; 1997, c. 587; 1999, cc. 502, 528.



§ 15.2-5602. Creation of authorities

A. A locality may by ordinance or resolution, or two or more localities, may by concurrent ordinances or resolutions, signify their intention to create an authority under an appropriate name and title containing the word "authority." Each participating locality shall hold a public hearing, notice of which shall be given by publication at least once, not less than ten days prior to the date fixed for the hearing, in a newspaper having general circulation in the locality. The notice shall contain a brief statement of the substance of the proposed authority, shall set forth the proposed articles of incorporation of the authority and shall state the time and place of the public hearing. The locality, by resolution, may call for a referendum on the question of the creation of an authority, which shall be held as provided by § 24.2-681 et seq. When a referendum is to be held in more than one locality, the referendum shall be held on the same date in all of such localities.

B. The articles of incorporation shall set forth:

1. The name of the authority and address of its principal office.

2. A statement that the authority is created under this chapter.

3. The name of each participating locality.

4. The names, addresses and terms of office of the first members of the authority.

5. The purpose or purposes for which the authority is to be created.

C. Passage of such ordinance or resolution by the governing body or governing bodies shall constitute the authority a body politic and corporate of the Commonwealth.

D. Any locality may become a member of an existing authority, and any locality which is a member of an existing authority may withdraw therefrom, but no locality shall be permitted to withdraw from any authority that has outstanding obligations unless United States securities have been deposited for their payment or without the unanimous consent of all holders of the outstanding obligations.

E. Having specified the initial purpose or purposes of the authority in the articles of incorporation, the governing bodies of the participating localities may, from time to time by subsequent ordinance or resolution, after public hearing, modify the articles of incorporation and the purpose or purposes specified therein. Such modification may be made either with or without a referendum.

Code 1950, § 15-714.15; 1962, c. 393, § 3, § 15.1-1273; 1975, c. 517; 1996, c. 1021; 1997, c. 587.



§ 15.2-5603. Board to exercise powers of authority

The powers of each authority created hereunder shall be exercised by a board which shall consist of not less than five nor more than seventeen members who shall be appointed by the participating localities and who shall be selected in the manner and for the terms provided by the ordinance or resolution creating the authority. Officers and employees of the participating localities may be appointed to the board and may constitute a majority of the members of the board. The members of the board shall elect one of their number chairman and shall elect a secretary and treasurer who need not be members of the board. The offices of secretary and treasurer may be combined. A majority of the members of the board shall constitute a quorum and the vote of a majority of such members shall be necessary for any action taken by the authority. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. The members of the board shall be reimbursed for the amount of actual expenses incurred by them in the performance of their duties. The localities may provide for compensation of the members of the board; provided no compensation shall be paid for meetings not attended.

Alternate members of the board may also be selected. Such alternates shall be selected in the same manner as the members. The term of each alternate shall be the same as the term of the member for whom each serves as an alternate; however, the alternate's term shall not expire because of the member's death, disqualification, resignation or termination of employment with the member's locality. If a member is not present at a meeting of the authority, the alternate for the member shall have all the voting and other rights of a member and shall be counted for purposes of determining a quorum at any meeting of the authority.

Code 1950, § 15-714.16; 1962, c. 393, § 4, § 15.1-1274; 1974, c. 132; 1986, c. 442; 1995, c. 626; 1996, c. 1021; 1997, c. 587.



§ 15.2-5604. Powers of authority generally

Each authority created hereunder shall be a political subdivision of the Commonwealth Virginia and shall be an instrumentality exercising public and essential governmental functions to provide for the public health and welfare. Each authority is authorized and empowered:

1. To have existence for such term of years as specified by the participating localities;

2. To contract and be contracted with; to sue and be sued; to make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with general law to carry out its purposes; and to adopt a corporate seal and alter the same at its pleasure;

3. To acquire, purchase, lease as lessee, construct, reconstruct, improve, extend, operate and maintain projects within or outside any of the participating localities; and to acquire by gift or purchase lands or rights in land in connection therewith and to sell, lease as lessor, transfer or dispose of any property or interest therein acquired by it, at any time;

4. To lease all or any part of any project upon any such terms or conditions and for such term of years as it may deem advisable to carry out the provisions of this chapter;

5. To regulate the uses of all lands and facilities under control of the authority;

6. To fix and revise from time to time and to charge and collect fees, rents and other charges for the use of any project or facilities thereof owned or controlled, and to establish and revise from time to time regulations in respect of the use, operation and occupancy of any such project or facilities thereof;

7. To enter into contracts with any participating locality, the Commonwealth, or any other political subdivision, agency or instrumentality thereof, any federal agency or with any person providing for or relating to any project, including contracts for the management or operation of all or any part of a project;

8. To accept grants and gifts from any participating locality, the Commonwealth or any other political subdivision, agency or instrumentality thereof, any federal agency and from any person;

9. To issue bonds and refunding bonds of the authority, such bonds to be payable solely from funds of the authority; and from such other sources of payment as are authorized by § 15.2-5607;

10. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including a trust agreement or trust agreements securing any bonds or refunding bonds issued hereunder; and

11. To do all acts and things necessary or convenient to carry out the powers granted by this chapter.

Code 1950, § 15-714.17; 1962, c. 393, § 5, § 15.1-1275; 1973, c. 238; 1986, c. 442; 1997, c. 587.



§ 15.2-5605. Transfers of property, appropriations and contracts by participating localities

Each participating locality is authorized and empowered:

1. To transfer jurisdiction over, to lease, lend, grant or convey to the authority at its request, with or without consideration, such real or personal property as may be necessary or desirable to carry out the purposes of the authority, upon such terms and conditions as such participating locality shall determine to be for its best interests;

2. To make appropriations and to provide funds for any purpose of the authority, including the acquisition, construction, improvement and operation of any project or facilities thereof and payment of principal and interest on its indebtedness;

3. To enter into contracts agreeing to carry out any of the provisions set forth in subdivisions 1 or 2, providing for the operation and maintenance of all or any part of a project or otherwise facilitating the construction, development, operation or financing of all or any part of a project; and

4. To enter into leases with the authority pursuant to which a project or any part thereof is leased to the locality. The lease may be for a term ending not later than the end of the then current fiscal year of the locality and renewable for additional terms of one fiscal year each or as may be agreed upon by the parties provided that the total of the original term and any renewals shall in no event exceed fifty years. Each renewal shall be at the option of such locality and the lease may provide that it is renewed for an additional term if the locality fails to cancel the lease in writing on or prior to sixty days before the end of the then current term. Rentals under such lease may be computed at fixed amounts or by a formula based on any factors provided therein and the rentals payable may include provision for all or any part of or a share of the amounts necessary (i) to pay or provide for the expenses of operation and maintenance of a project, (ii) to provide for the payment of principal and interest on any bonds of the authority, and (iii) to maintain such reserves or sinking funds as may be required by the terms of any contract of the authority or as may be deemed necessary or desirable by the authority. Such payments shall be payable only from revenues of the locality available during the fiscal year during which the lease is in effect. Notwithstanding the provisions of § 15.2-5606 or any other provision hereof the authority or the locality leasing the project may contract with a person as sublessee or operator of the project at a compensation to be agreed upon by the parties.

Code 1950, § 15-714.18; 1962, c. 393, § 6, § 15.1-1276; 1973, c. 238; 1975, c. 109; 1997, c. 587.



§ 15.2-5606. Acquisition, maintenance and operation of projects; revenues from projects

The authority may acquire or construct and maintain and operate any one or more projects under this chapter in such manner as the authority may determine, and the authority may operate each project separately or it may operate one or more projects together. The authority shall have exclusive control over the revenues derived from its operations and may use revenues from one project in connection with any other project. No person shall receive any profit or dividend from the revenues, earnings or other funds or assets of the authority other than for debts contracted, for services rendered, for materials and supplies furnished and for other value actually received by the authority.

Code 1950, § 15-714.19; 1962, c. 393, § 7, § 15.1-1277; 1997, c. 587.



§ 15.2-5607. Authority to issue bonds; source of payment

The authority is authorized to issue bonds from time to time in its discretion for the purpose of paying all or any part of the cost of acquiring, purchasing, constructing, reconstructing, improving or extending any project and acquiring necessary land and equipment therefor. The authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds payable as to principal and interest: (i) from its revenues generally; (ii) exclusively from the income and revenues of a particular project; or (iii) exclusively from the income and revenues of certain designated projects, whether or not they are financed in whole or in part from the proceeds of such bonds.

Any such bonds may be additionally secured by a pledge of any grant or contribution from a participating locality, the Commonwealth or any political subdivision, agency or instrumentality thereof, any federal agency or any unit, private corporation, copartnership, association, or individual, or a pledge of any income or revenues of the authority, or a mortgage on any project or other property of the authority, or any contract obligation or undertaking, whether in the nature of a guaranty or otherwise, of any participating locality. However, any such contract obligation or undertaking by any participating locality which is a city or town shall not be considered an indebtedness within the meaning of any debt limitation or restriction and that any such contract obligation or undertaking by a participating locality which is a county shall be authorized in accordance with the provisions of Article VII, Section 10 (b) of the Constitution of Virginia.

Neither the members of the board of the authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the authority (and such bonds and obligations shall so state on their face) shall not be a debt of the Commonwealth or any political subdivision thereof other than the participating localities which have entered into contract obligations or other undertakings with respect to the repayment thereof as authorized in the preceding paragraph, and neither the Commonwealth nor any political subdivision thereof other than the authority and, to the extent provided in the preceding paragraph, participating localities, shall be liable thereon, nor shall such bonds or obligations be payable out of any funds or properties other than those of the authority and those created by contract obligations or undertakings of any participating localities entered into pursuant to the preceding paragraph. The bonds shall not constitute an indebtedness within the meaning of any debt limitation or restriction. Bonds of the authority are declared to be issued for an essential public and governmental purpose.

Code 1950, § 15-714.20; 1962, c. 393, § 8, § 15.1-1278; 1986, c. 442; 1997, c. 587.



§ 15.2-5608. Bond resolution; terms, conditions, form and execution of bonds; sale; interim receipts or temporary bonds

Bonds of the authority shall be authorized by resolution of the board and may be issued in one or more series, shall be dated, shall mature at such time or times not exceeding forty years from their date or dates and shall bear interest at such rate or rates, as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority at such price or prices and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds. The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or outside the Commonwealth. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before delivery of such bond, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of this chapter or any recitals in any bonds issued under the provisions of this chapter, all such bonds shall be deemed to be negotiable instruments under the laws of the Commonwealth. The bonds may be issued in coupon or registered form or both, as the authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The authority may sell such bonds in such manner, either at public or private sale, and for such price, as it may determine to be for the best interests of the authority.

Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost.

Bonds may be issued under the provisions of this chapter without obtaining the consent of any commission, board, bureau or agency of the Commonwealth or of any political subdivision thereof, and without any other proceedings or the happening of other conditions or things than those proceedings, conditions or things which are specifically required by this chapter.

Code 1950, § 15-714.21; 1962, c. 393, § 9, § 15.1-1279; 1973, c. 238; 1997, c. 587.



§ 15.2-5609. Trust indenture or agreement to secure payment of bonds

In the discretion of the authority, any bonds issued under the provisions of this chapter may be secured by a trust indenture by way of conveyance, deed of trust or mortgage of any project or any other property of the authority, whether or not financed in whole or in part from the proceeds of such bonds, or by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the Commonwealth or by both such conveyance, deed of trust or mortgage and indenture or trust agreement. Such trust indenture or agreement, or the resolution providing for the issuance of such bonds may pledge or assign fees, rents, charges and receipts, collected by, payable to or otherwise derived by the authority, and all other moneys and income of whatever kind or character collected by, payable to or otherwise derived from any project. Such trust indenture or agreement, or resolution providing for the issuance of such bonds, may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation and issuance of any project or other property of the authority, and the rates of fees, rents and other charges to be charged, and the custody, safeguarding and application of all moneys of the authority, and conditions or limitations with respect to the issuance of additional bonds. It shall be lawful for any bank or trust company incorporated under the laws of the Commonwealth which may act as depository of the proceeds of such bonds or of other revenues of the authority to furnish indemnifying bonds or to pledge such securities as may be required by the authority. Such trust indenture or agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders.

In addition to the foregoing, such trust indenture or agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or agreement or resolution may be treated as a part of the cost of a project.

Code 1950, § 15-714.22; 1962, c. 393, § 10, § 15.1-1280; 1973, c. 238; 1997, c. 587.



§ 15.2-5610. Fees, rents and other charges; reserves

The authority is authorized to fix, revise, charge and collect fees, rents and other charges for the use of any project and the facilities thereof. The fees, rents and other charges shall be fixed and adjusted so as to provide funds, which when added to other funds, are sufficient to pay: (i) the cost of maintaining, repairing and operating the project and (ii) the principal and any interest on the bonds as the same shall become due and payable. Reserves may be accumulated and maintained out of the revenues and receipts of the authority for extraordinary repairs and expenses and for such other purposes as may be provided in any resolution authorizing a bond issue or in any trust indenture securing the authority's bonds. Such fees, rents and charges shall not be subject to supervision or regulation by any commission, board, bureau or agency of the Commonwealth or any participating locality.

Code 1950, § 15-714.23; 1962, c. 393, § 11, § 15.1-1281; 1973, c. 238; 1986, c. 442; 1997, c. 587.



§ 15.2-5611. Moneys received deemed trust funds

All moneys received pursuant to the provisions of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter.

Code 1950, § 15-714.24; 1962, c. 393, § 12, § 15.1-1282; 1997, c. 587.



§ 15.2-5612. Remedies of bondholders and trustee

Any holder of bonds, notes, certificates or other evidences of borrowing or any coupons appertaining thereto issued under the provisions of this chapter and the trustee under any trust indenture or agreement, except to the extent of the rights herein given may be restricted by such trust indenture, or agreement may protect and enforce their rights under (i) the laws of the Commonwealth; (ii) this chapter; (iii) the trust indenture or agreement; or (iv) the resolution authorizing the issuance of such bonds, notes or certificates. Such holder and trustee may enforce and compel the performance of all duties required by this chapter or by such trust indenture or agreement or resolution to be performed by the authority or by any officer or agent thereof, including the fixing, charging and collection of fees, rents and other charges.

Code 1950, § 15-714.25; 1962, c. 393, § 13, § 15.1-1283; 1997, c. 587.



§ 15.2-5613. Authority to exercise a governmental function; exemption from taxation

The exercise of the powers granted by this chapter shall be in all respects for the benefit of the inhabitants of the Commonwealth, for the increase of their commerce, and for the promotion of their safety, health, welfare, convenience and prosperity, and as the operation and maintenance of any project which the authority may undertake will constitute the performance of an essential governmental function, no authority shall be required to pay any taxes or assessments upon any project acquired and constructed by it under the provisions of this chapter. The bonds, notes, certificates or other evidences of debt issued under the provisions of this chapter, their transfer and the income therefrom including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the Commonwealth and by any political subdivision thereof.

Code 1950, § 15-714.26; 1962, c. 393, § 14, § 15.1-1284; 1997, c. 587.



§ 15.2-5614. Bonds legal investments

Bonds issued by the authority are securities in which all public officers and public bodies of the Commonwealth and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are securities which legally may be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations is, or may hereafter be, authorized by law.

Code 1950, § 15-714.27; 1962, c. 393, § 15, § 15.1-1285; 1997, c. 587.



§ 15.2-5615. Chapter to constitute complete authority for acts authorized; liberal construction

This chapter shall constitute full and complete authority, without regard to the provisions of any other law, for the doing of the acts and things herein authorized. This chapter, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purposes hereof.

Code 1950, § 15-714.28; 1962, c. 393, § 16, § 15.1-1286; 1973, c. 238; 1997, c. 587; 2015, c. 709.



§ 15.2-5616. Dissolution of authority; disposition of property

Whenever the board of the authority shall by resolution determine that the purposes for which the authority was formed have been substantially complied with and all bonds therefore issued and all obligations theretofore incurred by the authority have been fully paid or adequate provisions have been made for the payment, the board shall execute and file for record with the participating localities a resolution declaring such facts. If the participating localities are of the opinion that the facts stated in the authority's resolution are true and the authority should be dissolved, they shall so resolve and the authority shall stand dissolved as of the date on which the last participating locality adopts such resolution. Upon such dissolution, the title to all funds and properties owned by the authority at the time of such dissolution shall vest in the participating localities.

1986, c. 442, § 15.1-1286.1; 1997, c. 587.



§ 15.2-5700. Short title; application

This chapter shall be known and may be cited as the "Park Authorities Act." The chapter shall apply to all localities of the Commonwealth.

Code 1950, § 15-714.1; 1950, p. 1244; 1952, c. 401; 1962, c. 623, § 15.1-1228; 1997, c. 587.



§ 15.2-5701. Definitions

As used in this chapter, the following words and terms shall mean unless the context shall indicate otherwise:

"Authority" means an authority created under the provisions of § 15.2-5702 or, if any such authority shall be abolished, the entity succeeding to the principal functions thereof.

"Federal agency" means the United States of America and any department or bureau thereof, and any other agency or instrumentality of the United States of America heretofore established or which may be established hereafter.

"Park" means public parks and recreation areas as the terms are generally used.

Code 1950, § 15-714.2; 1950, p. 1244; 1952, c. 401; 1962, c. 623, § 15.1-1229; 1997, c. 587.



§ 15.2-5702. Creation of authorities

A. A locality may by ordinance or resolution, or two or more localities may by concurrent ordinances or resolutions, signify their intention to create a park authority, under an appropriate name and title, containing the word "authority" which shall be a body politic and corporate.

Whenever an authority has been incorporated by two or more localities, any one or more of the localities may withdraw therefrom, but no locality shall be permitted to withdraw from any authority that has outstanding obligations unless United States securities have been deposited for their payment or without unanimous consent of all holders of the outstanding obligations.

Other localities may join the authority as provided in the ordinances or resolutions.

B. Each ordinance or resolution shall include articles of incorporation setting forth:

1. The name of the authority and the address of its principal office.

2. The name of each incorporating locality, together with the names, addresses and terms of office of the first members of the board of the authority.

3. The purpose or purposes for which the authority is created.

C. Each participating locality shall cause to be published at least one time in a newspaper of general circulation in its locality, a copy of the ordinance or resolution together with a notice stating that on a day certain, not less than ten days after publication of the notice, a public hearing will be held on such ordinance or resolution. If at the hearing substantial opposition to the proposed park authority is heard, the members of the participating localities' governing bodies may in their discretion call for a referendum on the question of establishing such an authority. The request for a referendum shall be initiated by resolution of the governing body and filed with the clerk of the circuit court for the locality. The court shall order the referendum as provided for in § 24.2-681 et seq. Where two or more localities are participating in the formation of an authority the referendum, if any be ordered, shall be held on the same date in all such localities so participating. In any event if ten percent of the registered voters in such locality file a petition with the governing body at the hearing calling for a referendum such governing body shall request a referendum as herein provided.

D. Having specified the initial plan of organization of the authority, and having initiated the program, the localities organizing such authority may, from time to time, by subsequent ordinance or resolution, after public hearing, and with or without referendum, specify further parks to be acquired and maintained by the authority, and no other parks shall be acquired or maintained by the authority than those so specified. However, if the governing bodies of the localities fail to specify any project or projects to be undertaken, and if the governing bodies do not disapprove any project or projects proposed by the authority, then the authority shall be deemed to have all the powers granted by this chapter.

Code 1950, § 15-714.3; 1950, p. 1244; 1952, c. 401; 1962, c. 623, § 15.1-1230; 1975, c. 517; 1997, c. 587.



§ 15.2-5703. Members of authority; appointment, terms, compensation, etc.; officers, quorum

Each authority created hereunder, whether created by single or multiple localities, shall be governed by a board of not less than six members, but always an even number, appointed by the governing body of the locality. The board members shall be appointed for staggered four-year terms. Members of the governing body may be appointed to the board but shall not comprise a majority thereon.

When an authority is created by participating localities, each shall appoint at least two members, one of whom may be a member of the governing body. One-half of the members first appointed by each governing body shall serve for two years and one-half shall serve for four years. After the first appointment, the term of office of all members shall be four years. When one or more additional localities join an existing authority, each of such participating localities shall have not less than two members on the authority's board. The first members shall be appointed immediately upon the admission of the locality into the authority in the same manner as were the first members of the authority.

The members of the board of the authority shall elect one of their number chairman and shall elect a secretary and a treasurer who need not be members of the board of the authority. The offices of secretary and treasurer may be combined. A majority of the members of the authority shall constitute a quorum and the vote of a majority of such quorum shall be necessary for any action taken by the authority. No vacancy in the membership of the board of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

Localities which created or thereafter joined the authority, by ordinance or resolution or concurrent ordinances or resolutions, may provide for the payment of compensation to the members of the authority; provided no compensation shall be paid for meetings not attended and for the reimbursement to each member of the authority the amount of his actual expenses necessarily incurred in the performance of that member's duties.

Code 1950, § 15-714.4; 1950, p. 1246; 1952, c. 401; 1962, c. 623, § 15.1-1231; 1978, cc. 37, 717; 1984, cc. 142, 255; 1995, c. 626; 1997, c. 587.



§ 15.2-5704. Powers of authority

Each authority shall be deemed to be performing essential governmental functions providing for the public health and welfare, and is authorized and empowered:

1. To have existence for such term of years as specified by the participating localities;

2. To adopt bylaws for the regulation of its affairs and the conduct of its business;

3. To adopt an official seal and alter the same at pleasure;

4. To maintain an office at such place or places as it may designate;

5. To sue and be sued;

6. To acquire, purchase, lease as lessee, construct, reconstruct, improve, extend, operate and maintain parks within, or partly within and partly outside, one or more of the participating localities; to acquire by gift, purchase or the exercise of the right of eminent domain lands or rights in land or water rights in connection therewith; and to sell, lease as lessor, transfer or dispose of any property or interest therein acquired by it; however, the power of eminent domain shall not extend beyond the geographical limits of the localities composing the authority;

7. To regulate the uses of all lands and facilities under control of the authority;

8. To issue revenue bonds and revenue refunding bonds of the authority, such bonds to be payable solely from revenues derived from the use of the facilities or the furnishing of park services;

9. To accept grants and gifts from the localities forming or thereafter joining the authority, the Commonwealth, the federal government or any other governmental bodies or political subdivisions, and from any other person;

10. To enter into contracts with the federal government, the Commonwealth, any political subdivision, or any agency or instrumentality thereof, or with any other person providing for or relating to the furnishing of park services or facilities;

11. To contract with any municipality, county, person or any public authority or political subdivision of this or any adjoining state, on such terms as the authority shall deem proper, for the construction, operation and maintenance of any park which is partly in this Commonwealth and partly in such adjoining state;

12. To exercise the same rights for acquiring property for the construction or improvement, maintenance or operation of a park as the locality or localities by which such authority is created may exercise. The governing body of any participating locality, notwithstanding any contrary provision of law, general or special, is authorized and empowered to transfer jurisdiction over, to lease, lend, grant or convey to the authority, upon the request of the authority, upon such terms and conditions as the governing body of such locality may agree with the authority as reasonable and fair, real or personal property as may be necessary or desirable in connection with the acquisition, construction, improvement, operation or maintenance of a park, including public roads and other property already devoted to public use. Agreements may be entered into by the authority with the Commonwealth, or any agency acting on behalf of the Commonwealth, for the acquisition of any lands or property, owned or controlled by the Commonwealth, for the purposes of construction or improvement, maintenance or operation of a park;

13. In the event of annexation by a municipality not a member of the authority of lands, areas, or territory served by the authority, then such authority may continue to do business, exercise its jurisdiction over properties and facilities in and upon or over such lands, areas or territory as long as any bonds or indebtedness remain outstanding or unpaid, or any contracts or other obligations remain in force;

14. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including a trust agreement or trust agreements securing any revenue bonds or revenue refunding bonds issued hereunder;

15. To do all acts and things necessary or convenient to carry out the powers granted by this chapter;

16. To borrow, at such rates of interest as the law authorizes, from the federal government or any agency thereof, individuals, partnerships, or private or municipal corporations, for the purpose of acquiring parklands and improvements thereon; to issue its notes, bonds or other obligations; to secure such obligations by mortgage or pledge of the property and improvements being acquired and the income derived therefrom; and to use any revenues and other income of the authority for payment of interest and retirement of principal of such obligations provided that prior approval of the governing body of the locality shall be obtained by an authority that was created by a single locality. Any locality which has formed or joined an authority may lend money to the authority. The power to borrow set forth in this subdivision shall be in addition to the power to issue revenue bonds and revenue refunding bonds set forth in subdivision 8 of this section and § 15.2-5712. Notes, bonds or other obligations issued under this subdivision shall not be deemed to constitute a debt of the Commonwealth or of any political subdivision of the Commonwealth or a pledge of the faith and credit of the Commonwealth or of any political subdivision of the Commonwealth; and

17. To adopt such rules and regulations from time to time, not in conflict with the laws of this Commonwealth, concerning the use of properties under its control as will tend to the protection of such property and the public thereon. No such rule or regulation shall be adopted until after descriptive notice of an intention to propose such rule or regulation for passage has been published in accordance with the procedures required for the adoption of general county ordinances and emergency county ordinances as set forth in § 15.2-1427, mutatis mutandis. The full text of any proposed rule or regulation shall be available for public inspection and copying during regular office hours of the authority at a place designated in the published notice.

Code 1950, § 15-714.5; 1950, p. 1246; 1952, c. 401; 1956, c. 472; 1962, c. 623, § 15.1-1232; 1968, c. 613; 1976, c. 483; 1977, c. 381; 1981, c. 182; 1996, c. 279; 1997, c. 587.



§ 15.2-5705. Violation of rules and regulations

Any violation of any such rule and regulation adopted pursuant to subdivision 17 of § 15.2-5704 shall constitute a Class 4 misdemeanor.

1977, c. 381, § 15.1-1232.1; 1997, c. 587.



§ 15.2-5706. Appointment of special conservators of the peace

The chairman of the board of any authority created pursuant to the provisions of this chapter may apply to the circuit court for any locality for the appointment of one or more special conservators of the peace under procedures specified by § 19.2-13. Any such special conservator of the peace shall have, within the lands and facilities controlled by such authority, the powers, functions, duties, responsibilities and authority of any other conservator of the peace.

1977, c. 381, § 15.1-1232.2; 1997, c. 587.



§ 15.2-5707. Recordation of conveyances of real estate to park authorities

No deed purporting to convey real estate to a park authority shall be recorded unless accepted by a person authorized to act on behalf of the park authority, which acceptance shall appear on the face thereof.

1983, c. 52, § 15.1-1232.3; 1997, c. 587.



§ 15.2-5708. Exemption from taxation

No authority shall be required to pay any taxes or assessments upon any park acquired and constructed by it under the provisions of this chapter.

Code 1950, § 15-714.6; 1950, p. 1248; 1962, c. 623, § 15.1-1233; 1997, c. 587.



§ 15.2-5709. Rates and charges

The authority is hereby authorized to fix and revise from time to time rates, fees and other charges for the use of and for the services furnished or to be furnished by any park.

Code 1950, § 15-714.7; 1950, p. 1248; 1962, c. 623, § 15.1-1234; 1997, c. 587.



§ 15.2-5710. Funds

All moneys received pursuant to the powers granted in this chapter shall be held and applied solely as provided in this chapter. The authority shall provide that any officer or other fiscal agent to which such moneys shall be paid shall hold and apply the same for the purposes hereof, subject to such regulations as the authority may provide.

Code 1950, § 15-714.8; 1950, p. 1248; 1962, c. 623, § 15.1-1235; 1997, c. 587.



§ 15.2-5711. Conveyance or lease of park to authority; contract for park services; when referendum required before certain contracts made

Each locality and other public body is hereby authorized and empowered:

1. To convey or lease to any authority created hereunder, with or without consideration, any park upon such terms and conditions as the governing body thereof shall determine to be for the best interests of such locality or other public body; and

2. To contract with any authority created hereunder for park services; provided, that no locality shall enter into any contract with an authority involving payments by such locality to such authority for park services which requires the locality to incur an indebtedness extending beyond one fiscal year, unless the question of entering into such contract shall first be submitted to the voters of the locality for approval or rejection by a majority vote. Nothing herein shall prevent any locality from making a voluntary contribution to any authority.

In the event that a locality shall desire to contract with an authority under this subdivision, such governing body shall adopt a resolution stating in brief and general terms the substance of the proposed contract for park services and requesting the circuit court for the locality to order an election upon the question of entering into such contract. A copy of such resolution, certified by the clerk of the governing body, shall be filed with the judge of the circuit court who shall thereupon enter an order in accordance with § 24.2-681 et seq. Notice of such election entered and paid for by the locality shall be published at least once in a newspaper of general circulation in the locality at least ten days before the election.

The question to be submitted to the voters for determination shall include the names of the locality and the authority between whom the contract is proposed and the nature, duration and cost of such contract.

Code 1950, § 15-714.9; 1950, p. 1248; 1956, c. 474; 1962, c. 623, § 15.1-1236; 1997, c. 587.



§ 15.2-5712. Revenue bonds

Each authority is authorized to issue, at one time or from time to time, revenue bonds of the authority for the purpose of acquiring, purchasing, constructing, reconstructing, improving or extending parks and acquiring necessary land or equipment therefor, and revenue refunding bonds of the authority for the purpose of refunding any revenue bonds outstanding. The bonds of each issue shall be dated, shall mature at such time or times not exceeding forty years from their date or dates and shall bear interest at such rate or rates as authorized by law, as may be determined by the authority. Bonds may be made redeemable before maturity, at the option of the authority at such price or prices and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds. The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or outside the Commonwealth. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of this chapter or any recitals in any bonds issued under the provisions of this chapter, all such bonds shall be deemed to be negotiable instruments under the laws of this Commonwealth. The bonds may be issued in coupon or registered form or both, as the authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The authority may sell such bonds in such manner, either at public or private sale, and for such price, as it may determine to be for the best interests of the authority.

The resolution providing for the issuance of revenue bonds, and any trust agreement securing such bonds, may also contain such limitations upon the issuance of additional revenue bonds as the authority may deem proper, and such additional bonds shall be issued under such restrictions and limitations as may be prescribed by such resolution or trust agreement.

Bonds may be issued under the provisions of this chapter without obtaining the consent of any commission, board, bureau or agency of the Commonwealth of Virginia or of any political subdivision, and without any other proceedings or the happening of other conditions or things than those proceedings, conditions or things which are specifically required by this chapter.

Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt of the Commonwealth or of any political subdivision of the Commonwealth or a pledge of the faith and credit of the Commonwealth or of any political subdivision of the Commonwealth, but such bonds shall be payable solely from revenues of the authority as provided herein.

Code 1950, § 15-714.10; 1956, c. 472; 1958, c. 484; 1962, c. 623, § 15.1-1237; 1997, c. 587.



§ 15.2-5713. Same; for water or sewer systems, etc

An authority created under the provisions of this chapter is hereby authorized to provide by resolution, at one time or from time to time, for the issuance of revenue bonds of the authority for the purpose of paying the whole or any part of the cost of any water system, sewer system, sewage disposal system, or garbage and refuse collection and disposal system, or any combination of any thereof and for improvement and maintenance of any such system. The principal of and the interest on such bonds shall be payable solely from the funds herein provided for such payment. The bonds of each issue shall be dated, shall bear interest at such rate or rates as may be authorized by law, shall mature at such time or times not exceeding twenty years from their date or dates, as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds.

Revenue bonds issued under the provisions of this chapter shall not be deemed to constitute a debt of the Commonwealth or of any incorporating or participating locality, or a pledge of the faith and credit of the Commonwealth or of any incorporating or participating locality.

Code 1950, § 15-714.11; 1954, c. 540; 1962, c. 623, § 15.1-1238; 1997, c. 587.



§ 15.2-5714. Bonds mutilated, lost or destroyed

Should any bond issued under this chapter become mutilated or be lost or destroyed, the authority may cause a new bond of like date, number and tenor to be executed and delivered in exchange and substitution for, and upon cancellation of, such mutilated bond and its coupons, or in lieu of and in substitution for such lost or destroyed bond and its unmatured coupons. Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost or destroyed bond (i) has paid the reasonable expense and charges in connection therewith; (ii) in the case of a lost or destroyed bond, has filed with the authority and its treasurer satisfactory evidence that such bond was lost or destroyed and that the holder was the owner thereof; and (iii) has furnished indemnity satisfactory to its treasurer.

Code 1950, § 15-714.12; 1962, c. 203, § 15.1-1238.1; 1997, c. 587.



§ 15.2-5800. Definitions; professional baseball games; consent for construction

As used in this chapter the following words have the meanings indicated:

"Authority" means the Virginia Baseball Stadium Authority.

"Facility" means (i) major league and minor league baseball stadiums, (ii) practice fields or other areas where major league and minor league professional baseball teams may practice or perform, (iii) offices for major league and minor league professional baseball teams or franchises, (iv) office, restaurant, concessions, retail and lodging facilities which are owned and operated in connection with a major league baseball stadium, and (v) any other directly related properties including, but not limited to, onsite and offsite parking lots, garages, and other properties.

"Major league baseball" means the organization which controls the administrative functions for the ownership and operation of major league baseball operations in the United States and Canada.

"Major league baseball franchise" means the contractual right granted by major league baseball to any person or persons to own or operate a major league baseball team in a specified location.

"Major league baseball stadium" means a sports facility which is designed for use primarily as a baseball stadium and which meets criteria that may be established by major league baseball.

"Minor league baseball stadium" means a sports facility which is designed for use primarily as a stadium for a minor league professional baseball team.

"Sales tax revenues" means taxes collected under the Virginia Retail Sales and Use Tax Act (§ 58.1-600 et seq.), as limited herein. Sales tax revenues shall not include any local general retail sales and use tax levied pursuant to §§ 58.1-605 and 58.1-606.

1992, c. 823, § 15.1-227.70; 1995, cc. 613, 629; 1996, cc. 950, 1038; 1997, c. 587.



§ 15.2-5801. Creation of Authority

There is hereby established a body corporate and politic known as the Virginia Baseball Stadium Authority. The Authority is a political subdivision of the Commonwealth.

1992, c. 823, § 15.1-227.71; 1995, cc. 613, 629; 1997, c. 587.



§ 15.2-5802. Members of Authority; chairman; terms

A. The Authority shall consist of nine members who shall be appointed by the Governor, and the Governor shall designate one of the members as chairman. The members of the Authority annually shall elect a vice-chairman from their membership who shall perform the duties of the chairman in his absence. In making appointments to the Authority, the Governor shall ensure that the geographic areas of the Commonwealth are represented; however, in the event a major league baseball stadium is proposed, at least four members of the Authority shall be residents of the county or city in which the facility is proposed to be located. The appointments of the members by the Governor shall be confirmed in accordance with § 2.2-107.

B. The term of a member of the Authority is four years. However, upon the initial appointment of the members of the Authority, the terms of the members shall be staggered as follows: The initial term of three of the members shall be four years; the initial term of three members shall be three years; and the initial term of the remaining three members shall be two years. The Governor shall designate the term to be served by each appointee at the time of appointment.

At the end of a term, a member shall continue to serve until a successor is appointed and qualifies. A member who is appointed after a term has begun serves only for the rest of the term and until a successor is appointed and qualifies. Upon the end of the term of a member, or upon the resignation or removal of a member, the Governor shall appoint a member to the Authority. The Governor may remove a member for cause in accordance with § 2.2-108. The members of the Authority shall receive no compensation for their services, but a member may be reimbursed by the Authority for reasonable expenses actually incurred in the performance of the duties of that office.

1992, c. 823, § 15.1-227.72; 1995, cc. 613, 629; 1997, c. 587.



§ 15.2-5803. Quorum; actions of Authority; meetings

Five members of the Authority shall constitute a quorum for the purpose of conducting business. Actions of the Authority shall receive the affirmative vote of a majority of the quorum to be effective. No vacancy on the Authority shall impair the right of a quorum to exercise all rights and perform all the duties of the Authority. The Authority shall determine the times and places of its regular meetings. Special meetings of the Authority shall be held when requested by two or more members of the Authority. Any such request for a special meeting shall be in writing, and the request shall specify the time and place of the meeting and the matters to be considered at the meeting. A reasonable effort shall be made to provide each member with notice of any special meeting. No matter not specified in the notice shall be considered at such special meeting unless all the members of the Authority are present.

1992, c. 823, § 15.1-227.73; 1995, cc. 613, 629; 1997, c. 587.



§ 15.2-5804. Executive Director appointment; duties

A. The Authority shall appoint an Executive Director, who is the chief administrative officer and secretary of the Authority and serves at the pleasure of the Authority. The Executive Director shall be paid from funds as may be appropriated or received by the Authority.

B. In addition to any other duties set forth in this chapter, the Executive Director shall:

1. Direct and supervise the administrative affairs and activities of the Authority in accordance with its rules, regulations, and policies;

2. Attend all meetings and keep minutes of all proceedings;

3. Approve all accounts for salaries, per diem payments, and allowable expenses of the Authority and its employees and consultants and approve all expenses incidental to the operation of the Authority;

4. Report and make recommendations to the Authority on the merits and status of any proposed facility; and

5. Perform any other duty that the Authority requires for carrying out the provisions of this chapter.

1992, c. 823, § 15.1-227.74; 1995, cc. 613, 629; 1996, cc. 950, 1038; 1997, c. 587.



§ 15.2-5805. Powers

In addition to the powers set forth elsewhere in this chapter, the Authority may:

1. Adopt and alter an official seal;

2. Sue and be sued in its own name;

3. Adopt bylaws, rules and regulations to carry out the provisions of this chapter;

4. Maintain an office at such place as the Authority may designate;

5. Employ, either as regular employees or independent contractors, consultants, engineers, architects, accountants, attorneys, financial experts, construction experts and personnel, superintendents, managers and other professional personnel, personnel, and agents as may be necessary in the judgment of the Authority, and fix their compensation;

6. Determine the locations of, develop, establish, construct, erect, acquire, own, repair, remodel, add to, extend, improve, equip, operate, regulate, and maintain facilities to the extent necessary to accomplish the purposes of the Authority;

7. Acquire, hold, lease, use, encumber, transfer, or dispose of real and personal property, including a lease of its property or any interest therein whatever the condition thereof, whether or not constructed or acquired, to the Commonwealth or any political subdivision of the Commonwealth. The Commonwealth and any such political subdivision are authorized to acquire or lease such property or any interest therein; however, the Commonwealth shall not enter into any such lease or purchase agreement unless such lease or purchase agreement has first been approved pursuant to subsections E and F of § 15.2-5806;

8. Enter into contracts of any kind, and execute all instruments necessary or convenient with respect to its carrying out the powers in this chapter to accomplish the purposes of the Authority;

9. Operate, enter into contracts for the operation of, and regulate the use and operation of facilities developed under the provisions of the chapter;

10. Fix and revise from time to time and charge and collect rates, rents, fees, or other charges for the use of facilities or for services rendered in connection with the facilities;

11. Borrow money from any source for any valid purpose, including working capital for its operations, reserve funds, or interest, and to mortgage, pledge, or otherwise encumber the property or funds of the Authority and to contract with or engage the services of any person in connection with any financing, including financial institutions, issuers of letters of credit, or insurers;

12. Issue bonds under this chapter;

13. Receive and accept from any source, private or public, contributions, gifts, or grants of money or property; and

14. Do all things necessary or convenient to carry out the powers granted by this chapter.

1992, c. 823, § 15.1-227.75; 1995, cc. 613, 629; 1996, cc. 950, 1038; 1997, c. 587.



§ 15.2-5806. Public hearings; notice; reports

A. At least sixty days prior to selecting a site for a major league or minor league baseball stadium, the Authority shall hold a public hearing within thirty miles of the site proposed to be acquired for the purpose of soliciting public comment.

B. Except as otherwise provided herein, at least sixty days prior to the public hearing required by this section, the Authority shall notify the local governing body in which the major league or minor league baseball stadium is proposed to be located and advertise the notice in a newspaper of general circulation in that locality. The notice shall include: (i) a description of the site proposed to be acquired, (ii) the intended use of the site, and (iii) the date, time, and location of the public hearing. After receipt of the notice required by this section, the local governing body in which a major league or minor league baseball stadium is proposed to be located may require that this period be extended for up to sixty additional days or for such other time period as agreed upon by the local governing body and the Authority.

C. At least thirty days before acquiring or entering into a lease involving a major league or minor league baseball stadium and before entering into a construction contract involving a major league or minor league baseball stadium or stadium site, the Authority shall submit a detailed written report and the findings of the Authority that justify the proposed acquisition, lease, or contract to the General Assembly. The report and findings shall include a detailed plan of the method of funding and the economic necessity of the proposed acquisition, lease, or contract.

D. The time periods in subsections A, B, and C of this section may not run concurrently.

E. The Commonwealth shall not enter into any purchase agreement, lease agreement, lease-purchase agreement, master lease agreement or any other contractual arrangement that creates a direct or contingent financial obligation of the Commonwealth unless such agreement or arrangement has first been submitted to the State Treasurer sufficiently prior to the execution of such agreement or arrangement to allow the State Treasurer to undertake a review for the purposes of determining (i) whether the agreement or arrangement may constitute tax-supported debt of the Commonwealth and (ii) the potential impact of the agreement or arrangement on the debt capacity and credit ratings of the Commonwealth. If after such review the State Treasurer determines that the agreement or arrangement may constitute tax-supported debt of the Commonwealth, or may have an adverse impact on the debt capacity or the credit ratings of the Commonwealth, the agreement or arrangement and any associated financing shall be submitted to the Treasury Board for review and approval of terms and structures in a manner consistent with § 2.2-2416.

F. The Commonwealth shall not enter into any purchase agreement, lease agreement, lease-purchase agreement, master lease agreement or any other contractual arrangement that creates a direct or contingent financial obligation of the Commonwealth unless such agreement or arrangement has first been reviewed and approved as required by subsection E and subsequently approved in writing by the Governor.

1992, c. 823, § 15.1-227.76; 1995, cc. 613, 629; 1996, cc. 950, 1038; 1997, c. 587.



§ 15.2-5807. Acquisition of property

A. The Authority may acquire in its own name, by gift or purchase, any real or personal property, or interests in property, necessary or convenient to construct or operate any facility.

B. In any jurisdiction where planning, zoning, and development regulations may apply, the Authority shall comply with and is subject to those regulations to the same extent as a private commercial or industrial enterprise.

C. This section does not affect the right of the Authority to acquire an option for acquisition of the property, prior to 2000, once the approval required by this section is obtained.

D. Any locality shall have the power to acquire by eminent domain, in the manner and in accordance with the procedure provided in Chapter 2 (§ 25.1-200 et seq.) of Title 25.1, any real property, including fixtures and improvements, and personal property, including any interest, right, easement, or estate therein, located within such locality for public purposes. For purposes of this section, public purpose means the construction and operation of any facility, as defined in § 15.2-5800, when determined by the governing body of such locality that the construction and operation of such a facility would enhance the economic development, resources, or advantages of the locality. In furtherance of this public purpose, the locality may convey any such real property, including fixtures and improvements, and personal property acquired pursuant to this section to the Authority, by sale, gift or lease, upon terms mutually agreed upon by the Authority and the locality. The Authority and locality may enter into agreements regarding the initiation and prosecution of such condemnation proceedings, including payment and reimbursement of any costs, fees, expenses, or awards resulting from the proceedings. Upon the written request of the Authority, the locality in which the stadium site is proposed may, by majority vote, exercise its power of eminent domain as provided herein.

1992, c. 823, § 15.1-227.77; 1995, cc. 613, 629; 1996, cc. 950, 1038; 1997, c. 587; 2003, c. 940.



§ 15.2-5808. Bond issues

A. The Authority may at any time and from time to time issue bonds for any valid purpose, including the establishment of reserves and the payment of interest. In this chapter the term "bonds" includes notes of any kind, interim certificates, refunding bonds, or any other evidence of obligation.

B. The bonds of any issue shall be payable solely from the property or receipts of the Authority, including, but not limited to:

1. Taxes, fees, charges, or other revenues payable to the Authority;

2. Payments by financial institutions, insurance companies, or others pursuant to letters or line of credit, policies of insurance, or purchase agreements;

3. Investment earnings from funds or accounts maintained pursuant to a bond resolution or trust agreement; and

4. Proceeds of refunding bonds.

C. Bonds shall be authorized by resolution of the Authority and may be secured by a trust agreement by and between the Authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or outside the Commonwealth. The bonds shall:

1. Be issued at, above, or below par value, for cash or other valuable consideration, and mature at a time or times, whether as serial bonds or as term bonds or both, not exceeding forty years from their respective dates of issue;

2. Bear interest at the fixed or variable rate or rates determined by the method provided in the resolution or trust agreement;

3. Be payable at a time or times, in the denominations and form, and carry the registration and privileges as to conversion and for the replacement of mutilated, lost, or destroyed bonds as the resolution or trust agreement may provide;

4. Be payable in lawful money of the United States at a designated place;

5. Be subject to the terms of purchase, payment, redemption, refunding, or refinancing that the resolution or trust agreement provides;

6. Be executed by the manual or facsimile signatures of the officers of the Authority designated by the Authority which signatures shall be valid at delivery even for one who has ceased to hold office; and

7. Be sold in the manner and upon the terms determined by the Authority including private (negotiated) sale.

D. Any resolution or trust agreement may contain provisions which shall be a part of the contract with the holders of the bonds as to:

1. Pledging, assigning, or directing the use, investment, or disposition of receipts of the Authority or proceeds or benefits of any contract and conveying or otherwise securing any property rights;

2. The setting aside of loan funding deposits, debt service reserves, capitalized interest accounts, cost of issuance accounts and sinking funds, and the regulation, investment, and disposition thereof;

3. Limitations on the purpose to which or the investments in which the proceeds of sale of any issue of bonds may be applied and restrictions to investments of revenues or bond proceeds in government obligations for which principal and interest are unconditionally guaranteed by the United States of America;

4. Limitations on the issuance of additional bonds and the terms upon which additional bonds may be issued and secured and may rank on a parity with, or be subordinate or superior to, other bonds;

5. The refunding or refinancing of outstanding bonds;

6. The procedure, if any, by which the terms of any contract with bondholders may be altered or amended and the amount of bonds the holders of which must consent thereto, and the manner in which consent shall be given;

7. Defining the acts or omissions which shall constitute a default in the duties of the Authority to bondholders and providing the rights or remedies of such holders in the event of a default which may include provisions restricting individual right of action by bondholders;

8. Providing for guarantees, pledges of property, letters of credit, or other security, or insurance for the benefit of bondholders; and

9. Any other matter relating to the bonds which the Authority determines appropriate.

E. No member of the Authority nor any person executing the bonds on behalf of the Authority shall be liable personally for the bonds or subject to any personal liability by reason of the issuance of the bonds.

F. The Authority may enter into agreements with agents, banks, insurers, or others for the purpose of enhancing the marketability of, or as security for, its bonds.

G. A pledge by the Authority of revenues as security for an issue of bonds shall be valid and binding from the time the pledge is made.

The revenues pledged shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of any pledge shall be valid and binding against any person having any claim of any kind in tort, contract or otherwise against the Authority, irrespective of whether the person has notice.

No resolution, trust agreement or financing statement, continuation statement, or other instrument adopted or entered into by the Authority need be filed or recorded in any public record other than the records of the Authority in order to perfect the lien against third persons, regardless of any contrary provision of public general or public local law.

H. Except to the extent restricted by an applicable resolution or trust agreement, any holder of bonds issued under this chapter or a trustee acting under a trust agreement entered into under this chapter, may, by any suitable form of legal proceedings, protect and enforce any rights granted under the laws of Virginia or by any applicable resolution or trust agreement.

I. The Authority may issue bonds to refund any of its bonds then outstanding, including the payment of any redemption premium and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of the bonds. Refunding bonds may be issued for the public purposes of realizing savings in the effective costs of debt service, directly or through a debt restructuring, for alleviating impending or actual default and may be issued in one or more series in an amount in excess of that of the bonds to be refunded.

J. The franchise holder must agree that the franchise will not be relocated until any bonds issued hereunder are defeased.

K. In the event a major league baseball facility is planned, no bonds shall be issued hereunder until the Authority has executed a long-term lease with a major league baseball franchise. In the event a minor league baseball facility is planned, the same requirements, mutatis mutandis, shall apply.

1992, c. 823, § 15.1-227.78; 1996, cc. 950, 1038; 1997, c. 587.



§ 15.2-5809. Investments in bonds

Any financial institution, investment company, insurance company or association, and any personal representative, guardian, trustee, or other fiduciary, may legally invest any moneys belonging to them or within their control in any bonds issued by the Authority.

1992, c. 823, § 15.1-227.79; 1997, c. 587.



§ 15.2-5810. Bonds are tax exempt

The Authority shall not be required to pay any taxes or assessments of any kind whatsoever and its bonds, their transfer, the interest payable on them, and any income derived from them, including any profit realized in their sale or exchange, shall be exempt at all times from every kind and nature of taxation by this Commonwealth or by any of its political subdivisions, municipal corporations, or public agencies of any kind.

1992, c. 823, § 15.1-227.80; 1997, c. 587.



§ 15.2-5811. Stadium Authority Financing Fund; use

A. There is hereby created a Virginia Baseball Stadium Authority Financing Fund ("Fund"). The Authority shall use the Fund as a nonlapsing revolving fund for carrying out the provisions of this chapter.

B. All of the following receipts of the Authority shall be placed in the Fund: (i) proceeds from the sale of bonds, (ii) revenues collected or received from any source under the provisions of this chapter, and (iii) any other revenues under the jurisdiction of the Authority.

C. The Authority shall pay all expenses and make all expenditures from the Fund. To the extent deemed appropriate by the Authority, the receipts of the Fund shall be pledged to and charged with the payment of debt service on Authority bonds and all reasonable charges and expenses related to Authority borrowing and the management of Authority obligation.

1992, c. 823, § 15.1-227.81; 1997, c. 587.



§ 15.2-5812. Additional duties

In addition to the duties set forth elsewhere in this chapter, the Authority shall:

1. Keep records as are consistent with sound business practices and accounting records using generally accepted accounting practices;

2. Cause an audit by an independent certified public accountant to be made of accounts and transactions at the conclusion of each fiscal year;

3. Be subject to audit and examination at any reasonable time of its accounts and transactions by the Auditor of Public Accounts; and

4. Submit a detailed annual report of its activities and financial standing to the Governor and to the General Assembly.

1992, c. 823, § 15.1-227.82; 1997, c. 587.



§ 15.2-5813. Creation of local advisory boards

Prior to constructing any facility, the Authority shall create a local advisory board for that facility. Each local advisory board shall be composed of twelve members. Six members shall be appointed by the local governing body in which the proposed facility is to be located. Notwithstanding the provisions of § 15.2-1534, the governing body may appoint one or more of its members to serve on the local advisory board. Six members shall be appointed by the Authority, and each of those six members shall reside in the locality in which the facility is proposed to be located. All advisory board members shall be appointed for a term of four years. All advisory board members shall serve without pay, but a member may be reimbursed by the Authority for reasonable expenses actually incurred in the performance of advisory functions. Each advisory board shall elect a chairman and a secretary and such other officers as it deems necessary. The Authority shall give each local advisory board reasonable opportunity to provide appropriate comments and recommendations on the design and the operation of the facility in its locality.

1995, cc. 613, 629, § 15.1-227.83; 1997, c. 587.



§ 15.2-5814. Entitlement to sales tax revenues derived from a major league baseball stadium

A. In connection with the issuance of bonds by the Authority to finance or refinance a major league baseball stadium, the Authority shall be entitled to all sales tax revenues that are generated by transactions taking place upon the premises of the major league baseball stadium. Such entitlement shall continue for the lifetime of such bonds, but that entitlement shall not exceed thirty years. Sales tax revenues may be applied to repayment of the bonds, stadium operating expenses, master lease rental payments by the Commonwealth, capital expenditures and other purposes of the Authority. The State Comptroller shall remit such sales tax revenues to the Authority on a quarterly basis, subject to such reasonable processing delays as may be required by the Department of Taxation to calculate the actual net sales tax revenues generated by transactions taking place upon the premises of the major league baseball stadium. The State Comptroller shall make such remittances to the Authority, as provided herein, notwithstanding any provisions to the contrary in the Virginia Retail Sales and Use Tax Act (§ 58.1-600 et seq.).

B. In connection with the issuance of bonds by the Authority to finance or refinance a major league baseball stadium, the local governing body of the locality in which the stadium is located may direct, by ordinance or resolution, that all local sales and use tax revenues generated by transactions taking place upon the premises of the major league stadium from taxes levied pursuant to §§ 58.1-605 and 58.1-606 shall be remitted by the State Comptroller to the Authority for the repayment of bonds, stadium operating expenses, master lease rental payments by the Commonwealth, capital expenditures and other purposes of the Authority. Such remittances shall be for the same period and under the same conditions as remittances to the Authority paid in accordance with subsection A, mutatis mutandis.

C. In connection with the issuance of bonds by the Authority to finance or refinance a major league baseball stadium, the local governing body of the locality in which the stadium is located may direct, by ordinance or resolution, that all admissions tax revenues of such locality generated by admissions to the major league stadium from taxes levied pursuant to §§ 58.1-3818 and 58.1-3840 shall be remitted to the Authority for the repayment of bonds, stadium operating expenses, master lease rental payments by the Commonwealth, capital expenditures and other purposes of the Authority. Any levy pursuant to this section may be for the lifetime of such bonds, but such levy shall not exceed thirty years.

1995, cc. 613, 629, § 15.1-227.84; 1996, cc. 950, 1038; 1997, c. 587.



§ 15.2-5815. Tax revenues of the Commonwealth or any other political subdivision not pledged

Nothing in this chapter shall be construed as authorizing the pledging of the faith and credit of the Commonwealth, or any of its revenues, or the faith and credit of any other political subdivision of the Commonwealth, or any of its revenues, for the payment of any bonds.

1995, cc. 613, 629, § 15.1-227.85; 1996, cc. 950, 1038; 1997, c. 587.



§ 15.2-5816. Cooperation between the Authority and other political subdivisions

The Authority may enter into agreements with any other political subdivision of the Commonwealth for joint or cooperative action in accordance with § 15.2-1300.

1995, cc. 613, 629, § 15.1-227.86; 1997, c. 587.



§ 15.2-5817. Tort liability

No pecuniary liability of any kind shall be imposed on the Commonwealth or on any other political subdivision of the Commonwealth because of any act, agreement, contract, tort, malfeasance or nonfeasance by or on the part of the Authority, its agents, servants or employees.

1995, cc. 613, 629, § 15.1-227.87; 1997, c. 587.



§ 15.2-5818. Tort claims

For purposes of Article 18.1 (§ 8.01-195.1 et seq.) of Chapter 3 of Title 8.01, the Authority is an "agency" within the meaning of § 8.01-195.2, and each of its members and agents is an "employee" within the meaning of such section.

1996, cc. 950, 1038, § 15.1-227.88; 1997, c. 587.



§ 15.2-5819. Policy statement

It is hereby found, determined, and declared that the acquisition of a major league baseball franchise and a major league baseball stadium will result in substantial economic development in the Commonwealth and is in all respects for the benefit of the people of the Commonwealth and is a public purpose and that the Authority will be performing an essential government function in the exercise of the powers conferred by this chapter.

1996, cc. 950, 1038, § 15.1-227.89; 1997, c. 587.



§ 15.2-5820. Expired

Expired.



§ 15.2-5822. Expired

Expired.



§ 15.2-5900. Definitions

As used in this chapter the following words have the meanings indicated:

"Authority" means the Hampton Roads Sports Facility Authority.

"Facility" means (i) stadium or arena for major league professional sports teams, except major league baseball, (ii) practice facilities or other areas where sports teams may practice or perform, (iii) offices for sports teams or franchises, (iv) office, restaurant, concessions, retail and lodging facilities which are owned and operated in connection with a sports stadium or other structure, and (v) any other directly related properties including, but not limited to, onsite and offsite parking lots, garages, and other properties.

"Sales tax revenues" means taxes collected under the Virginia Retail Sales and Use Tax Act (§ 58.1-600 et seq.), as limited herein. Sales tax revenues shall not include any local general retail sales and use tax levied pursuant to §§ 58.1-605 and 58.1-606.

"Sports franchise" means the contractual right granted to any person or persons to own or operate a sports team in a specified location.

"Stadium" means a stadium or arena constructed for the purpose of the conduct of games by a team which is a part of the National Basketball Association or the National Hockey League.

"Temporary facility" means a facility or arena in which a sports franchise plays its "home" schedule on a temporary basis during the development and construction of an arena.

1996, c. 1021, § 15.1-1688; 1997, c. 587; 2002, cc. 651, 689.



§ 15.2-5901. Creation of Authority

There is hereby established a body corporate and politic known as the Hampton Roads Sports Facility Authority. The Authority is a political subdivision of the Commonwealth.

1996, c. 1021, § 15.1-1689; 1997, c. 587.



§ 15.2-5902. Members of Authority; chairman; terms

A. The Authority shall consist of fifteen members appointed by the Governor and subject to confirmation by the General Assembly. The Governor shall consider recommendations from each locality in Planning District 23 before making such appointments. The members of the Authority annually shall elect a chairman and a vice-chairman from their membership; the vice-chairman shall perform the duties of the chairman in his absence.

B. The term of a member of the Authority is four years. However, upon the initial appointment of the members of the Authority, the terms of the members shall be staggered as follows: the initial term of five of the members shall be four years; the initial term of five members shall be three years; and the initial term of the remaining five members shall be two years. The Governor shall designate the initial term to be served by each appointee.

At the end of a term, a member shall continue to serve until a successor is appointed and qualifies. A member who is appointed after a term has begun serves only for the rest of the term and until a successor is appointed and qualifies. The members of the Authority shall receive no compensation for their services, but a member may be reimbursed by the Authority for reasonable expenses actually incurred in the performance of the duties of that office.

1996, c. 1021, § 15.1-1690; 1997, c. 587.



§ 15.2-5903. Quorum; actions of Authority; meetings

Eight members of the Authority shall constitute a quorum for the purpose of conducting business. Actions of the Authority shall receive the affirmative vote of a majority of the quorum to be effective. No vacancy on the Authority shall impair the right of a quorum to exercise all rights and perform all the duties of the Authority. The Authority shall determine the times and places of its regular meetings. Special meetings of the Authority shall be held when requested by two or more members of the Authority. Any such request for a special meeting shall be in writing, and the request shall specify the time and place of the meeting and the matters to be considered at the meeting. A reasonable effort shall be made to provide each member with notice of any special meeting. Only matters specified in the notice shall be considered at such special meeting unless all the members of the Authority are present.

1996, c. 1021, § 15.1-1691; 1997, c. 587.



§ 15.2-5904. Executive Director appointment; duties

A. The Authority shall appoint an Executive Director, who is the chief administrative officer and secretary of the Authority and serves at the pleasure of the Authority. The Executive Director shall be paid from funds received by the Authority. No state funds shall be used to pay the salary or the expenses of this office.

B. In addition to any other duties set forth in this chapter, the Executive Director shall:

1. Direct and supervise the administrative affairs and activities of the Authority in accordance with its rules, regulations, and policies;

2. Attend all meetings and keep minutes of all proceedings;

3. Approve all accounts for salaries, per diem payments, and allowable expenses of the Authority and its employees and consultants and approve all expenses incidental to the operation of the Authority;

4. Report and make recommendations to the Authority on the merits and status of any proposed facility; and

5. Perform any other duty that the Authority requires for carrying out the provisions of this chapter.

1996, c. 1021, § 15.1-1692; 1997, c. 587.



§ 15.2-5905. Powers

In addition to the powers set forth elsewhere in this chapter, the Authority may:

1. Adopt and alter an official seal;

2. Sue and be sued in its own name;

3. Adopt bylaws, rules and regulations to carry out the provisions of this chapter;

4. Maintain an office at such place as the Authority may designate;

5. Employ, either as regular employees or independent contractors, consultants, engineers, architects, accountants, attorneys, financial experts, construction experts and personnel, superintendents, managers and other professional personnel, personnel, and agents as may be necessary in the judgment of the Authority, and fix their compensation;

6. Determine the locations of, develop, establish, construct, erect, acquire, own, repair, remodel, add to, extend, improve, equip, operate, regulate, and maintain facilities to the extent necessary to accomplish the purposes of the Authority;

7. Acquire, hold, lease, use, encumber, transfer, or dispose of real and personal property;

8. Enter into contracts of any kind, and execute all instruments necessary or convenient with respect to its carrying out the powers in this chapter to accomplish the purposes of the Authority;

9. Regulate the use and operation of facilities developed under the provisions of this chapter;

10. Fix and revise from time to time and charge and collect rates, rents, fees, or other charges for the use of facilities or for services rendered in connection with the facilities;

11. Borrow money from any source for any valid purpose, including working capital for its operations, reserve funds, or interest, and to mortgage, pledge, or otherwise encumber the property or funds of the Authority and to contract with or engage the services of any person in connection with any financing, including financial institutions, issuers of letters of credit, or insurers;

12. Issue bonds under this chapter;

13. Receive and accept from any source, private or public, contributions, gifts, or grants of money or property; and

14. Do all things necessary or convenient to carry out the powers granted by this chapter.

1996, c. 1021, § 15.1-1693; 1997, c. 587.



§ 15.2-5906. Public hearings; notice; reports

A. At least sixty days prior to selecting a facility site, the Authority shall hold a public hearing within thirty miles of the site proposed to be acquired for the purpose of soliciting public comment.

B. Except as otherwise provided herein, at least sixty days prior to the public hearing required by this section, the Authority shall notify the local governing body in which the facility is proposed to be located and advertise the notice in a newspaper of general circulation in that locality. The notice shall include: (i) a description of the site proposed to be acquired, (ii) the intended use of the site, and (iii) the date, time, and location of the public hearing. After receipt of the notice required by this section, the local governing body in which a facility is proposed to be located may require that this period be extended for up to sixty additional days or for such other time period as agreed upon by the local governing body and the Authority.

C. At least thirty days before acquiring or entering into a lease involving a facility site and before entering into a construction contract involving a new facility or facility site, the Authority shall submit a detailed written report and findings of the Authority that justify the proposed acquisition, lease, or contract to the General Assembly. The report and findings shall include a detailed plan of the method of funding and the economic necessity of the proposed acquisition, lease, or contract.

D. The time periods in subsections A, B, and C of this section may not run concurrently.

1996, c. 1021, § 15.1-1694; 1997, c. 587.



§ 15.2-5907. Acquisition of property

A. The Authority may acquire in its own name, by gift or purchase, any real or personal property, or interests in property, necessary or convenient to construct or operate any facility.

B. In any jurisdiction where planning, zoning, and development regulations may apply, the Authority shall comply with and is subject to those regulations to the same extent as a private commercial or industrial enterprise.

1996, c. 1021, § 15.1-1695; 1997, c. 587.



§ 15.2-5908. Bond issues

A. The Authority may at any time and from time to time issue bonds for any valid purpose, including the establishment of reserves and the payment of interest. In this chapter the term "bonds" includes notes of any kind, interim certificates, refunding bonds, or any other evidence of obligation.

B. The bonds of any issue shall be payable solely from the property or receipts of the Authority, including, but not limited to:

1. Taxes, fees, charges, or other revenues payable to the Authority;

2. Payments by financial institutions, insurance companies, or others pursuant to letters or lines of credit, policies of insurance, or purchase agreements;

3. Investment earnings from funds or accounts maintained pursuant to a bond resolution or trust agreement; and

4. Proceeds of refunding bonds.

C. Bonds shall be authorized by resolution of the Authority and may be secured by a trust agreement by and between the Authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or outside the Commonwealth. The bonds shall:

1. Be issued at, above, or below par value, for cash or other valuable consideration, and mature at a time or times, whether as serial bonds or as term bonds or both, not exceeding forty years from their respective dates of issue;

2. Bear interest at the fixed or variable rate or rates determined by the method provided in the resolution or trust agreement;

3. Be payable at a time or times, in the denominations and form, and carry the registration and privileges as to conversion and for the replacement of mutilated, lost, or destroyed bonds as the resolution or trust agreement may provide;

4. Be payable in lawful money of the United States at a designated place;

5. Be subject to the terms of purchase, payment, redemption, refunding, or refinancing that the resolution or trust agreement provides;

6. Be executed by the manual or facsimile signatures of the officers of the Authority designated by the Authority which signatures shall be valid at delivery even for one who has ceased to hold office; and

7. Be sold in the manner and upon the terms determined by the Authority including private (negotiated) sale.

D. Any resolution or trust agreement may contain provisions which shall be a part of the contract with the holders of the bonds as to:

1. Pledging, assigning, or directing the use, investment, or disposition of receipts of the Authority or proceeds or benefits of any contract and conveying or otherwise securing any property rights;

2. The setting aside of loan funding deposits, debt service reserves, capitalized interest accounts, cost of issuance accounts and sinking funds, and the regulation, investment, and disposition thereof;

3. Limitations on the purpose to which or the investments in which the proceeds of sale of any issue of bonds may be applied and restrictions to investments of revenues or bond proceeds in government obligations for which principal and interest are unconditionally guaranteed by the United States of America;

4. Limitations on the issuance of additional bonds and the terms upon which additional bonds may be issued and secured and may rank on a parity with, or be subordinate or superior to, other bonds;

5. The refunding or refinancing of outstanding bonds;

6. The procedure, if any, by which the terms of any contract with bondholders may be altered or amended and the amount of bonds the holders of which must consent thereto, and the manner in which consent shall be given;

7. Defining the acts or omissions which shall constitute a default in the duties of the Authority to bondholders and providing the rights or remedies of such holders in the event of a default which may include provisions restricting individual right of action by bondholders;

8. Providing for guarantees, pledges of property, letters of credit, or other security, or insurance for the benefit of bondholders; and

9. Any other matter relating to the bonds which the Authority determines appropriate.

E. No member of the Authority nor any person executing the bonds on behalf of the Authority shall be liable personally for the bonds or subject to any personal liability by reason of the issuance of the bonds.

F. The Authority may enter into agreements with agents, banks, insurers, any political subdivision of the Commonwealth or others for the purpose of enhancing the marketability of, or as security for, its bonds.

G. A pledge by the Authority of revenues as security for an issue of bonds shall be valid and binding from the time the pledge is made.

The revenues pledged shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of any pledge shall be valid and binding against any person having any claim of any kind in tort, contract or otherwise against the Authority, irrespective of whether the person has notice.

No resolution, trust agreement or financing statement, continuation statement, or other instrument adopted or entered into by the Authority need be filed or recorded in any public record other than the records of the Authority in order to perfect the lien against third persons, regardless of any contrary provision of public general or public local law.

H. Except to the extent restricted by an applicable resolution or trust agreement, any holder of bonds issued under this chapter or a trustee acting under a trust agreement entered into under this chapter, may, by any suitable form of legal proceedings, protect and enforce any rights granted under the laws of Virginia or by any applicable resolution or trust agreement.

I. The Authority may issue bonds to refund any of its bonds then outstanding, including the payment of any redemption premium and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of the bonds. Refunding bonds may be issued for the public purposes of realizing savings in the effective costs of debt service, directly or through a debt restructuring, for alleviating impending or actual default and may be issued in one or more series in an amount in excess of that of the bonds to be refunded.

J. The franchise holder shall agree that the franchise will not be relocated until any bonds issued hereunder are defeased.

K. In the event a facility is planned, no bonds shall be issued hereunder until the Authority has executed a long-term lease with a person or persons who hold a sports franchise from the National Basketball Association or the National Hockey League.

1996, c. 1021, § 15.1-1696; 1997, c. 587; 2002, cc. 651, 689.



§ 15.2-5909. Investments in bonds

Any financial institution, investment company, insurance company or association, and any personal representative, guardian, trustee, or other fiduciary, may legally invest any moneys belonging to them or within their control in any bonds issued by the Authority.

1996, c. 1021, § 15.1-1697; 1997, c. 587.



§ 15.2-5910. Bonds are tax exempt

The Authority shall not be required to pay any taxes or assessments of any kind whatsoever and its bonds, their transfer, the interest payable on them, and any income derived from them, including any profit realized in their sale or exchange, shall be exempt at all times from every kind and nature of taxation by this Commonwealth or by any of its political subdivisions, municipal corporations, or public agencies of any kind.

1996, c. 1021, § 15.1-1698; 1997, c. 587.



§ 15.2-5911. Sports Facility Authority Financing Fund; use

A. There is hereby created a Hampton Roads Sports Facility Authority Financing Fund ("Fund"). The Authority shall use the Fund as a nonlapsing revolving fund for carrying out the provisions of this chapter.

B. All of the following receipts of the Authority shall be placed in the Fund: (i) proceeds from the sale of bonds, (ii) revenues collected or received from any source under the provisions of this chapter, and (iii) any other revenues under the jurisdiction of the Authority.

C. The Authority shall pay all expenses and make all expenditures from the Fund. To the extent deemed appropriate by the Authority, the receipts of the Fund shall be pledged to and charged with the payment of debt service on Authority bonds and all reasonable charges and expenses related to Authority borrowing and the management of Authority obligation.

1996, c. 1021, § 15.1-1699; 1997, c. 587.



§ 15.2-5912. Additional duties

In addition to the duties set forth elsewhere in this chapter, the Authority shall:

1. Keep records as are consistent with sound business practices and accounting records using generally accepted accounting practices;

2. Cause an audit by an independent certified public accountant to be made of accounts and transactions at the conclusion of each fiscal year;

3. Be subject to audit and examination at any reasonable time of its accounts and transactions by the Auditor of Public Accounts; and

4. Submit a detailed report of any activities and change in financial standing to the Governor and to the General Assembly.

1996, c. 1021, § 15.1-1700; 1997, c. 587; 2005, c. 633.



§ 15.2-5913. Creation of local advisory boards

Prior to constructing any facility, the Authority shall create a local advisory board for that facility. Each local advisory board shall be composed of twelve members. Six members shall be appointed by the local governing body in which the proposed facility is to be located. Notwithstanding the provisions of § 15.2-1534, the governing body may appoint one or more of its members to serve on the local advisory board. Six members shall be appointed by the Authority, and each of those six members shall reside in the county or city in which the facility is proposed to be located. All advisory board members shall be appointed for a term of four years. All advisory board members shall serve without pay, but a member may be reimbursed by the Authority for reasonable expenses actually incurred in the performance of advisory functions. Each advisory board shall elect a chairman and a secretary and such other officers as it deems necessary. The Authority shall give each local advisory board reasonable opportunity to provide appropriate comments and recommendations on the design and the operation of the facility in its locality.

1996, c. 1021, § 15.1-1701; 1997, c. 587.



§ 15.2-5914. Entitlement to sales tax revenues derived from a stadium

A. If the Authority has issued bonds to finance or refinance a stadium, the Authority shall be entitled to all sales tax revenues that are generated by transactions taking place upon the premises of the stadium. Such entitlement shall continue for the lifetime of such bonds, but that entitlement shall not exceed thirty years. All sales tax revenues shall be applied to repayment of the bonds. The State Comptroller shall remit such sales tax revenues to the Authority on a quarterly basis, subject to such reasonable processing delays as may be required by the Department of Taxation to calculate the actual net sales tax revenues generated by transactions taking place upon the premises of the stadium. The State Comptroller shall make such remittances to the Authority, as provided herein, notwithstanding any provisions to the contrary in the Virginia Retail Sales and Use Tax Act (§ 58.1-600 et seq.).

B. If the Authority has issued bonds to finance or refinance a stadium, the local governing body of the locality in which the stadium is located may direct, by ordinance or resolution, that all local sales and use tax revenues generated by transactions taking place upon the premises of the stadium from taxes levied pursuant to §§ 58.1-605 and 58.1-606 shall be remitted by the State Comptroller to the Authority for the repayment of bonds. Such remittances shall be for the same period and under the same conditions as remittances to the Authority paid in accordance with subsection A, mutatis mutandis.

1996, c. 1021, § 15.1-1702; 1997, c. 587.



§ 15.2-5915. Tax revenues of the Commonwealth or any other political subdivision not pledged

Nothing in this chapter shall be construed as authorizing the pledging of the faith and credit of the Commonwealth, or any of its revenues, or the faith and credit of any other political subdivision of the Commonwealth, or any of its revenues, for the payment of any bonds. Any appropriation made pursuant to this chapter shall be made only from sales tax revenues generated from transactions taking place upon the premises of the stadium for which bonds may have been issued to pay the cost, in whole or in part.

1996, c. 1021, § 15.1-1703; 1997, c. 587.



§ 15.2-5916. Cooperation between the Authority and other political subdivisions

The Authority may enter into agreements with any other political subdivision of the Commonwealth for joint or cooperative action in accordance with § 15.2-1300.

1996, c. 1021, § 15.1-1704; 1997, c. 587.



§ 15.2-5917. Expired

Expired.



§ 15.2-5921. (Contingent expiration date) Definitions

As used in this chapter, unless the context requires a different meaning:

"Arena" means an arena or stadium with a seating capacity of at least 15,000 proposed to be constructed in the City of Virginia Beach, the purpose of which shall be (i) the conduct of games by a team that is a part of the National Hockey League or National Basketball Association or (ii) the holding of conferences and entertainment events.

"Facility" means an arena and any one or more of the following, which are both appurtenant to and directly or indirectly benefited by the presence of such arena or sports franchise: (i) practice facilities or other areas where sports teams may practice or perform; (ii) offices for sports teams or franchises; (iii) any office, restaurant, concessions, retail, and lodging facilities that are owned and operated adjacent to or in connection with an arena or other structure; and (iv) any other directly related properties including, but not limited to, onsite and offsite parking lots, garages, and other properties.

"National Basketball Association team" or "Team that is a part of the National Basketball Association" means a team that is part of the National Basketball Association, the National Basketball Association Development League, or the Women's National Basketball Association.

"Sales and use tax revenues" means tax collections under the Virginia Retail Sales and Use Tax Act (§ 58.1-600 et seq.), as limited herein, generated by (i) transactions taking place upon the premises of a facility including transactions generating revenues in connection with the development and construction of a facility that would not be generated but for the existence of the facility and (ii) transactions taking place upon the premises of a temporary facility in connection with games or other activities of a sports franchise conducted at such temporary facility based on the information supplied pursuant to § 15.2-5926. For purposes of this chapter, "sales and use tax revenues" shall not include the revenue generated by (i) the one-half percent sales and use tax increase enacted by the 1986 Special Session of the General Assembly which shall be paid into the Transportation Trust Fund as defined in § 33.2-1524, (ii) the one percent of the state sales and use tax revenue distributed among the counties and cities of the Commonwealth pursuant to subsection D of § 58.1-638 on the basis of school-age population, or (iii) any sales and use tax revenues generated by increases or allocation changes imposed by the 2013 Session of the General Assembly.

"Sports franchise" means the contractual right granted to any person or persons to own or operate a team that is a part of the National Hockey League or National Basketball Association in a specified location.

"Temporary facility" means a facility or arena in which a sports franchise plays its "home" schedule on a temporary basis during the development and construction of an arena.

2013, c. 767.



§ 15.2-5922. (Contingent expiration date) Powers

In addition to all other powers it possesses, the City of Virginia Beach may:

1. Determine the locations of, develop, establish, construct, erect, acquire, own, repair, remodel, add to, extend, improve, equip, operate, regulate, and maintain facilities to the extent necessary to accomplish the purposes of this chapter;

2. Operate, enter into contracts for the construction, development, maintenance, or operation of, and regulate the use and operation of facilities developed under the provisions of this chapter;

3. Fix and revise from time to time and charge and collect rates, rents, fees, ticket surcharges, or other charges for the use of facilities or for services rendered in connection with the facilities;

4. Dedicate the funds made available pursuant to this chapter for the construction, development, operation, or maintenance of the facilities;

5. Issue bonds under this chapter; and

6. Do all things necessary or convenient to carry out the powers granted by this chapter.

2013, c. 767; 2014, cc. 738, 742.



§ 15.2-5923. (Contingent expiration date) Public hearings; notice; reports

A. At least 30 days before acquiring or entering into a lease involving a facility site and before entering into a construction contract involving a new facility or facility site, the City of Virginia Beach shall submit to the General Assembly a detailed written report and findings of the City on the proposed acquisition, lease, or contract. The report and findings shall include a detailed plan of the method of funding and the economic benefits of the proposed acquisition, lease, or contract.

B. The State Treasurer shall be provided with copies of all documents relating to the proposed issuance of any bonds pursuant to § 15.2-5924 or any contract that includes the dedication of those funds authorized by this chapter sufficiently in advance of such bond issue or execution of such contract to conduct such reviews as the State Treasurer deems necessary. Such reviews shall be completed within 120 days after the date that the Treasurer is provided such documents. In the event that the Commonwealth is an obligated person determined to be material to an evaluation of the offering for which financial information will be included or referenced in the offering document in accordance with Securities and Exchange Commission Rule 15c 2-12 under the federal Securities Exchange Act of 1934, or in the event that in the opinion of the State Treasurer, with the concurrence of the Debt Capacity Advisory Committee established under Article 5 (§ 2.2-2712 et seq.) of Chapter 27 of Title 2.2, such bond issue or contractual obligation will be considered tax-supported debt of the Commonwealth or have an adverse impact on the debt capacity or the credit ratings of the Commonwealth, such bond issue or contractual obligation must be authorized by the General Assembly.

2013, c. 767; 2014, cc. 738, 742.



§ 15.2-5924. (Contingent expiration date) Bond issues

A. For purposes of this section, the "City of Virginia Beach" means the City of Virginia Beach or the City of Virginia Beach Development Authority.

B. The City of Virginia Beach may at any time and from time to time issue bonds for any valid purpose, including the establishment of reserves and the payment of interest. As used in this chapter the term "bonds" includes notes of any kind, interim certificates, refunding bonds, or any other evidence of obligation.

C. The bonds of any issue shall be payable solely from the property or receipts of the City of Virginia Beach, or other security specifically pledged by the City of Virginia Beach to the payment thereof, including, but not limited to:

1. Taxes, fees, charges, or other revenues;

2. Payments by financial institutions, insurance companies, or others pursuant to letters or lines of credit, policies of insurance, or purchase agreements;

3. Investment earnings from funds or accounts maintained pursuant to a bond resolution or trust agreement;

4. Tax revenues appropriated pursuant to § 15.2-5926; and

5. Proceeds of refunding bonds.

D. Bonds shall be authorized by resolution of the City of Virginia Beach and may be secured by a trust agreement by and between the City of Virginia Beach and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or outside the Commonwealth. The bonds shall:

1. Be issued at, above, or below par value, for cash or other valuable consideration, and mature at a time or times, whether as serial bonds or as term bonds or both, not exceeding 40 years from their respective dates of issue;

2. Bear interest at the fixed or variable rate or rates determined by the method provided in the resolution or trust agreement;

3. Be payable at a time or times, in the denominations and form, and carry the registration and privileges as to conversion and for the replacement of mutilated, lost, or destroyed bonds as the resolution or trust agreement may provide;

4. Be payable in lawful money of the United States at a designated place;

5. Be subject to the terms of purchase, payment, redemption, refunding, or refinancing that the resolution or trust agreement provides; and

6. Be sold in the manner and upon the terms determined by the City, including private (negotiated) sale.

E. Any resolution or trust agreement may contain provisions that shall be a part of the contract with the holders of the bonds as to:

1. Pledging, assigning, or directing the use, investment, or disposition of receipts of the City of Virginia Beach or proceeds or benefits of any contract and conveying or otherwise securing any property rights;

2. The setting aside of loan funding deposits, debt service reserves, capitalized interest accounts, cost of issuance accounts, and sinking funds, and the regulation, investment, and disposition thereof;

3. Limitations on the purpose to which or the investments in which the proceeds of sale of any issue of bonds may be applied and restrictions to investments of revenues or bond proceeds in government obligations for which principal and interest are unconditionally guaranteed by the United States of America;

4. Limitations on the issuance of additional bonds and the terms upon which additional bonds may be issued and secured and may rank on a parity with, or be subordinate or superior to, other bonds;

5. The refunding or refinancing of outstanding bonds;

6. The procedure, if any, by which the terms of any contract with bondholders may be altered or amended and the amount of bonds the holders of which must consent thereto, and the manner in which consent shall be given;

7. Defining the acts or omissions that shall constitute a default in the duties of the City of Virginia Beach to bondholders and providing the rights or remedies of such holders in the event of a default, which may include provisions restricting individual right of action by bondholders;

8. Providing for guarantees, pledges of property, letters of credit, or other security, or insurance for the benefit of bondholders; and

9. Any other matter relating to the bonds that the City of Virginia Beach determines appropriate.

F. No member of the governing body of the City of Virginia Beach nor any person executing the bonds on behalf of the City of Virginia Beach shall be liable personally for the bonds or subject to any personal liability by reason of the issuance of the bonds.

G. The City of Virginia Beach may enter into agreements with agents, banks, insurers, any political subdivision of the Commonwealth, or others for the purpose of enhancing the marketability of, or as security for, its bonds.

H. A pledge by the City of Virginia Beach of its revenues as security for an issue of bonds shall be valid and binding from the time the pledge is made.

The revenues pledged shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of any pledge shall be valid and binding against any person having any claim of any kind in tort, contract, or otherwise against the City of Virginia Beach, irrespective of whether the person has notice.

No resolution, trust agreement or financing statement, continuation statement, or other instrument adopted or entered into by the City of Virginia Beach need be filed or recorded in any public record other than the records of the City of Virginia Beach in order to perfect the lien against third persons, regardless of any contrary provision of public general or public local law.

I. Except to the extent restricted by an applicable resolution or trust agreement, any holder of bonds issued under this chapter or a trustee acting under a trust agreement entered into under this chapter may, by any suitable form of legal proceedings, protect and enforce any rights granted under the laws of the Commonwealth or by any applicable resolution or trust agreement.

J. The City of Virginia Beach may issue bonds to refund any of its bonds then outstanding, including the payment of any redemption premium and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase, or maturity of the bonds. Refunding bonds may be issued for the public purposes of realizing savings in the effective costs of debt service, directly or through a debt restructuring, for alleviating impending or actual default and may be issued in one or more series in an amount in excess of that of the bonds to be refunded.

K. If an arena is to be used for the purpose of conducting games by a team that is a part of the National Hockey League or National Basketball Association, the sports franchise holder shall agree that the sports franchise will not be relocated and that the sports team operating the sports franchise will operate within the applicable facility until any bonds issued hereunder are repaid or defeased.

L. In the event a facility is planned for the purpose of conducting games by a team that is a part of the National Hockey League or National Basketball Association, no bonds shall be issued hereunder until the City of Virginia Beach has executed a long-term lease with a person or persons who hold a sports franchise, or has executed a long-term lease with a third party that has entered into a long-term sublease with a person or persons who hold a sports franchise. The provisions of this subsection shall not apply if a facility is planned for holding conferences and entertainment events.

2013, c. 767.



§ 15.2-5925. (Contingent expiration date) Arena Financing Fund; use

A. If the City of Virginia Beach issues bonds pursuant to § 15.2-5924 for an arena as defined in § 15.2-5921 or enters into a contract for the construction, development, operation, or maintenance of a facility as defined in § 15.2-5921, then it shall create an Arena Financing Fund, referred to in this section as "the Fund." The City of Virginia Beach may use the Fund as a nonlapsing revolving fund for carrying out the provisions of this chapter.

B. All of the following receipts of the City of Virginia Beach shall be placed in the Fund: (i) proceeds from the sale of bonds issued pursuant to § 15.2-5924 and (ii) revenues collected or received from any source under the provisions of this chapter. The City of Virginia Beach may also place any other revenues under the jurisdiction of the City of Virginia Beach in the Fund.

C. The City of Virginia Beach shall, subject to appropriation by City Council, pay expenses and make expenditures from the Fund. The revenues authorized under the provisions of this chapter shall only be used to support the payment of debt service on City of Virginia Beach bonds issued pursuant to § 15.2-5924 or to meet contractual obligations for the construction, development, operation, and maintenance of the facility, and all reasonable charges and expenses related to the City borrowing and the management of the City's obligations.

2013, c. 767; 2014, cc. 738, 742.



§ 15.2-5926. (Contingent expiration date) Entitlement to tax revenues derived from the operation of a facility

A. The City of Virginia Beach shall be entitled, subject to appropriation, to sales and use tax revenues defined in this chapter. The State Comptroller shall remit such tax revenues to the City of Virginia Beach on a quarterly basis, subject to such reasonable processing delays as may be required by the Department of Taxation. The State Comptroller shall make such remittances to the City of Virginia Beach, as provided herein, notwithstanding any provisions to the contrary in the Virginia Retail Sales and Use Tax Act (§ 58.1-600 et seq.). The sales and use tax revenues defined in this chapter shall be used only for the payment of debt service or to meet contractual obligations for the construction, development, operation, and maintenance of the facility.

B. The local governing body of the City of Virginia Beach may, by ordinance or resolution, fix and revise from time to time and charge and collect rates, rents, fees, ticket surcharges, or other charges for a facility and any temporary facility developed under the provisions of this chapter.

2013, c. 767; 2014, cc. 738, 742.



§ 15.2-5927. (Contingent expiration date) Tax revenues of the Commonwealth or any other political subdivision not pledged

Nothing in this chapter shall be construed as authorizing the pledging of the faith and credit of the Commonwealth, or the faith and credit of any other political subdivision of the Commonwealth, for the payment of any bonds or meeting the contractual obligations of the City of Virginia Beach. No bonds issued pursuant to § 15.2-5924 or contractual obligations of the City of Virginia Beach shall pledge the full faith and credit of the Commonwealth nor shall such bonds or contract constitute a debt of the Commonwealth, and the bonds shall so state on their face. Bondholders or parties to a contract shall have no recourse whatsoever against the Commonwealth for the payment of principal, interest, contractually obligated moneys, or redemption premium, if any, on such bonds or contracts.

2013, c. 767; 2014, cc. 738, 742.



§ 15.2-6000. Authority created; name

The Virginia Coalfield Economic Development Authority, hereinafter referred to as the Authority, is created as a body politic and corporate, a political subdivision of the Commonwealth. As such it shall have, and is hereby vested with, the powers and duties hereinafter conferred in this chapter.

1988, c. 833, § 15.1-1635; 1997, c. 587.



§ 15.2-6001. Findings of fact

The economy of Southwest Virginia has not kept pace with that of the rest of the Commonwealth. The economic problems of Southwest Virginia are due in large part to its present inability to diversify. The Southwest has suffered, and continues to suffer, widespread unemployment in great disproportion to the rest of the Commonwealth.

The Virginia Coalfield Economic Development Authority will assist the seven county and one city coal producing areas of the Commonwealth to achieve some degree of economic stability.

It is hereby further declared that the foregoing is a public purpose and use for which public moneys may be spent and such activity will serve a public purpose in providing jobs to the citizens of the Commonwealth.

1988, c. 833, § 15.1-1636; 1997, c. 587.



§ 15.2-6002. Purpose of Authority; performs governmental function

The primary purpose of the Authority is to enhance the economic base for the seven county and one city coalfield region of Virginia (Lee, Wise, Scott, Buchanan, Russell, Tazewell and Dickenson Counties and the City of Norton).

The Authority shall provide financial support for the purchase of real estate, construction of buildings for sale or lease, installation of utilities, direct loans and grants to private for-profit basic employers; may apply for matching funds from the state or federal government, or the private sector; and any other support improvements it deems necessary, including flood control dams. All such loans and grants may be managed by the LENOWISCO and Cumberland Plateau Planning District Commissions in their respective service areas.

The exercise of the powers granted by this chapter shall be in all respects for the benefit of the inhabitants of the Commonwealth, particularly the aforesaid seven county and one city areas, for the increase of their commerce, and for the promotion of their safety, health, welfare, convenience and prosperity.

1988, c. 833, § 15.1-1637; 1990, c. 341; 1992, c. 32; 1997, c. 587.



§ 15.2-6003. Board of Authority; members and officers; staff; annual report

All powers, rights and duties conferred by this chapter, or other provisions of law, upon the Authority shall be exercised by the Board of the Virginia Coalfield Economic Development Authority, hereinafter referred to as the Board or the Board of the Authority. Board members shall serve for terms of four years except that all vacancies shall be filled for the unexpired term. All terms shall commence July 1 of the year of appointment. Initial appointments shall begin July 1, 1988. The Board shall consist of sixteen members, residents of the Commonwealth, as follows:

Three initial members shall be the sitting chairmen of the county boards of supervisors of the three counties which are the three largest contributors to the coal and gas road improvement fund for the fiscal year immediately preceding July 1, 1988, as reported by the treasurers of the affected counties and city. Every four years thereafter, the three members shall be supervisors from the county boards of supervisors of the three counties which are the three largest contributors to the Virginia Coalfield Economic Development Fund for the fiscal year immediately preceding July 1 of the year in which new terms of members are to begin. Such supervisors shall be selected by their respective county boards of supervisors.

Five members shall be appointed by the Governor at large; however, if there is any participating county or city in which there resides no member of the Board appointed by the other methods herein specified, the Governor shall include at least one member who is a resident of each such county or city among his appointees. For the first four-year terms these five members shall be selected to the extent possible from former members of the Southwest Virginia Economic Development Commission who reside in Planning District 1 or 2.

One member shall be a representative of the Virginia Economic Development Partnership, as designated by the Chief Executive Officer of the Partnership.

One member shall be a representative named by the Virginia Coal and Energy Alliance.

Two members shall be the Executive Directors of the LENOWISCO and Cumberland Plateau Planning District Commissions.

Three initial members shall be representatives named by the three largest coal producers determined by the dollar value of their contribution to the respective county coal and gas road improvement funds for the fiscal year immediately preceding July 1, 1988, as reported by the treasurers of the affected counties and city. Every four years thereafter, the three members shall be representatives named by the three largest coal producers determined by the dollar value of their contributions to the Virginia Coalfield Economic Development Fund for the fiscal year immediately preceding July 1 of the year in which new terms of members are to begin.

One member shall be a representative named by the largest oil and gas producer determined by the dollar value of its contributions to the Virginia Coalfield Economic Development Fund for the fiscal year immediately preceding July 1 of the year in which new terms of members are to begin.

Should a member who is a member solely by virtue of his office as member of a board of supervisors or executive director of a planning district commission cease to hold such office, then an immediate vacancy shall occur, and the vacancy shall be filled for the remainder of the term by his successor selected by the board of supervisors of his county or as executive director.

Each member of the Board shall, before entering upon the discharge of the duties of this office, take and subscribe the oath prescribed in § 49-1. They shall receive their expenses spent on business of the Authority.

Ten members of the Authority shall constitute a quorum and the affirmative vote of a majority of the quorum present shall be necessary for any action taken by the Authority. No vacancy in the membership of the Authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the Authority.

The Board shall elect from its membership a chairman, a vice-chairman, a treasurer and a secretary for each calendar year. The secretary shall keep the minutes of the Board and affix the seal of the Authority.

The Board may also appoint an executive director, an assistant treasurer and an assistant secretary, and staff to assist same, who shall discharge such functions as may be directed by the Board.

Staff functions of the Authority may be undertaken by the LENOWISCO and Cumberland Plateau Planning District Commissions, as agreed by the Board and participating Commissions.

The Board, promptly following the close of the calendar year, shall submit an annual report of the Authority's activities for the preceding year to the Governor, the General Assembly, the boards of supervisors of the seven coalfield counties and the Norton City Council. Each such report shall set forth a complete operating and financial statement covering the operation of the Authority during such year. The Authority shall cause an audit of its books and accounts to be made at least once each year by a certified public accountant and the cost thereof may be treated as part of the expense of operation.

1988, c. 833, § 15.1-1638; 1989, c. 281; 1990, c. 341; 1995, c. 334; 1996, cc. 590, 598, 607; 1997, c. 587; 2010, c. 869; 2014, c. 438.



§ 15.2-6004. Office of Authority; title to property

The Authority shall have and maintain its principal office as determined by the Board, within the participating counties and one city at which all of its records shall be kept, and from which its business shall be transacted. The title to all property of every kind belonging to the Authority shall be titled to the Authority, which shall hold it for the benefit of the member localities and the Commonwealth.

1988, c. 833, § 15.1-1639; 1990, c. 341; 1997, c. 587.



§ 15.2-6005. General powers of Authority; regulations; enforcement of statutes, rules, etc

In order to enable it to carry out the purposes of this chapter, the Authority acting through its Board:

1. Is vested with the powers of a body corporate, including the power to sue and be sued, to plead and be impleaded, to make contracts, and to adopt and use a common seal and to alter the same as may be deemed expedient;

2. May retain legal counsel to represent the Authority in hearings, controversies, or matters involving the interests of the Authority and the furtherance of its purpose; and

3. Is vested with power to adopt, alter or repeal its own bylaws, regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed, and may provide for the appointment of such committees, and the functions thereof, as the Authority may deem necessary to facilitate its business. Such committees shall consist of such number of persons as the Authority shall deem advisable. Members of committees shall receive no compensation for their services, but may be reimbursed their necessary traveling and other expenses incurred while on business of the Authority. The Authority may set flat fees for expenses for a member's attendance at all meetings of the Authority or at its other functions. Such fees shall not exceed $100 per day.

1988, c. 833, § 15.1-1640; 1990, c. 341; 1997, c. 587.



§ 15.2-6006. Further powers

The Authority, to accomplish its general purpose, is given the following powers, namely:

1. To enter into contractual agreements in furtherance of its purpose;

2. To rent, lease, buy, own, acquire and dispose of such property, real or personal, as the Authority deems proper to carry out any of the purposes and provisions of this chapter, including the execution of leases with option to purchase;

3. To apply for and accept grants or loans of money or other property from any federal agency for any of the purposes authorized in this chapter, and to expend or use the same in accordance with the directions and requirements attached thereto or imposed thereon by any such federal agency;

4. To engage in economic development marketing and business attraction activities and to pay from the Authority's funds any and all expenses incurred in connection with such economic development marketing and business attraction activities;

5. To pay from the Authority's funds any and all expenses incurred by the Authority including, but not limited to, administrative, operational, personnel, consultant, legal, marketing, business attraction, advertising, promotional, and any other expenses incurred in furtherance of the purposes of this chapter; and

6. To do and perform any act or function that is in accord with the purposes of the chapter, including (i) borrowing money and (ii) employing such persons as the Board deems necessary to carry on the business of the Authority.

1988, c. 833, § 15.1-1641; 1990, c. 341; 1997, c. 587; 2004, cc. 36, 177.



§ 15.2-6007. Acceptance of funds, property and grants or loans

The Authority may accept funds and property from the federal government, the Commonwealth, persons and localities, and may use the same for any of the purposes for which the Authority is created.

Localities are hereby authorized to lend or donate money or other property to the Authority for any of its purposes. The locality making the grant or loan may restrict the use of such grants or loans to a specific project, within or outside that locality.

1988, c. 833, § 15.1-1642; 1990, c. 341; 1997, c. 587.



§ 15.2-6008. Forms of accounts and records; audit of same

The accounts and records of the Authority showing the receipt and disbursement of funds from whatever source derived shall be in such form as the Auditor of Public Accounts prescribes, provided that such accounts shall correspond as nearly as possible to the accounts and records for such matters maintained by corporate enterprises. The accounts and records of the Authority shall be subject to audit by the Auditor of Public Accounts on an annual basis and the costs of such audit services shall be borne by the Authority. The Authority's fiscal year shall be the same as the Commonwealth's.

1988, c. 833, § 15.1-1643; 1997, c. 587.



§ 15.2-6009. Capitalization of Authority

On September 1, 1988, and on the first day of each month thereafter, each county and city shall remit to the Virginia Coalfield Economic Development Fund 25 percent of the revenues collected during the next to last calendar month from the (i) gas road improvement tax pursuant to § 58.1-3713 and (ii) local coal road improvement severance license tax pursuant to subsection B of § 58.1-3741.

1988, c. 833, § 15.1-1644; 1997, c. 587; 2013, cc. 305, 618.



§ 15.2-6010. Proceeds held

The treasurer may invest and reinvest funds of the Authority pending their need. All moneys received by the Authority pursuant to § 15.2-6009, together with any matching funds received from state or federal sources, shall be applied and used only in the county or city from which the funds were received, unless the governing body of the county or city consents to their use in another county or city.

Moneys received pursuant to § 58.1-3713.4 may be used at the discretion of the Authority for purposes and projects as determined by the Authority.

1988, c. 833, § 15.1-1645; 1990, c. 341; 1997, c. 587.



§ 15.2-6011. Eligible use of funds

The Authority is hereby empowered to pledge its funds, and make loans and grants to or for the benefit of for-profit enterprises or entities; governmental or corporate instrumentalities in the coalfield region of Virginia (including any political subdivision of the Commonwealth and the Breaks Interstate Park); not-for-profit enterprises or entities; nonprofit industrial development corporations; economic development authorities; or industrial development authorities for financing the following:

1. Purchase of real estate;

2. Grading of site(s);

3. Construction of flood control dams;

4. Water, sewer, natural gas and electrical line replacement and extensions;

5. Construction or rehabilitation or expansion of buildings;

6. Construction of parking facilities;

7. Access roads construction and street improvements;

8. Purchase, lease, or relocation of machinery, tools, equipment, furniture, software, or other personal property;

9. Construction of improvements outside the Commonwealth if in the Breaks Interstate Park;

10. Feasibility studies, site studies, preliminary engineering or architectural reports, and other studies and plans;

11. Such other improvements, projects, activities, or purposes as the Authority deems necessary to accomplish its purpose; and

12. Costs and expenses associated with any item listed in subdivisions 1 through 11, including, but not limited to, architectural, engineering, consulting, legal, closing, installation, delivery, and assembly expenses.

1988, c. 833, § 15.1-1646; 1990, c. 341; 1992, c. 32; 1993, c. 771; 1994, cc. 615, 674; 1997, c. 587; 2004, cc. 36, 177.



§ 15.2-6012. Dissolution of Authority

Whenever the Board determines that the purpose for which the Authority was created has been substantially fulfilled or is impractical or impossible of accomplishment and that all obligations incurred by the Authority have been paid or that cash or a sufficient amount of United States government securities has been deposited for their payment or provisions satisfactory for the timely payment of all its outstanding obligations have been arranged, the Board may adopt resolutions declaring and finding that the Authority shall be dissolved. Appropriate attested copies of such resolutions shall be delivered to the Governor so that legislation dissolving the Authority may be introduced in the General Assembly. The dissolution of the Authority shall become effective according to the terms of such legislation. The title to all funds and other property owned by the Authority at the time of such dissolution shall vest in the counties and cities which have contributed to the fund in proportion to their respective contributions.

1988, c. 833, § 15.1-1647; 1997, c. 587.



§ 15.2-6013. Chapter liberally construed

This chapter, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purposes thereof.

1988, c. 833, § 15.1-1648; 1997, c. 587.



§ 15.2-6014. Inconsistent laws inapplicable

All other general or special laws inconsistent with any provision of this chapter are hereby declared to be inapplicable to the provisions of this chapter.

1988, c. 833, § 15.1-1649; 1997, c. 587.



§ 15.2-6015. City of Norton deemed contributing jurisdiction of Wise County

For the purpose of this chapter the City of Norton shall be deemed a contributing jurisdiction of Wise County and moneys collected from Wise County may be used in the City of Norton.

1988, c. 833, § 15.1-1650; 1997, c. 587.



§ 15.2-6016. Southwest Regional Recreation Authority established

There is hereby established a Southwest Regional Recreation Authority for the LENOWISCO and Cumberland Plateau Planning District Commissions for the purpose of establishing and maintaining a Southwest Regional Recreation Area.

2008, cc. 645, 648.



§ 15.2-6017. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means the Southwest Regional Recreation Authority, a body politic and corporate, created, organized, and operated pursuant to the provisions of this chapter or, if such Authority is abolished, the board, body, authority, department, or officer succeeding to the principal functions thereof or to whom the powers given by this chapter are given by law.

"Board" means the board of the Southwest Regional Recreation Authority established pursuant to § 15.2-6018.

"Land" includes roads, water, watercourses, private ways and buildings, structures, and machinery or equipment thereon when attached to the realty.

"Owner" includes tenant, lessee, occupant, or person in control of the premises.

"Recreational purposes" includes any one or any combination of the following recreational activities: hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, motorcycle or all-terrain vehicle riding, bicycling, horseback riding, nature study, water skiing, winter sports, and visiting, viewing or enjoying historical, archaeological, scenic, or scientific sites or otherwise using land for purposes of the user.

"Southwest Regional Recreation Area" means a system of recreational trails and appurtenant facilities, including trail-head centers, parking areas, camping facilities, picnic areas, recreational areas, historic or cultural interpretive sites, and other facilities that are a part of the system.

2008, cc. 645, 648.



§ 15.2-6018. Board of directors; appointments; terms

The Authority shall be governed by a board of directors in which all powers of the Authority shall be vested. The Authority shall consist of members as follows:

1. One representative each appointed by the governing body of the City of Norton and the Counties of Buchanan, Dickenson, Lee, Russell, Scott, Tazewell, and Wise to serve terms of three years;

2. Four additional non-voting members appointed by a majority vote of the members appointed in subdivision 1 to serve terms of two years; and

3. Any additional non-voting members as determined by the board.

Appointments to fill vacancies shall be for the unexpired terms. Any member may be reappointed. The directors shall elect from their membership a chairman and a vice-chairman. Each director shall, upon appointment or reappointment, before entering upon his duties take and subscribe the oath prescribed by § 49-1.

2008, cc. 645, 648; 2009, c. 720.



§ 15.2-6019. Meetings; decisions of Authority; compensation

The board shall meet quarterly, unless a special meeting is called by its chairman. A majority of the Authority shall constitute a quorum. Decisions of the Authority shall require a quorum and shall be in accordance with voting procedures established by the Authority.

The board shall prescribe, amend, and repeal bylaws and rules governing the manner in which the business of the Authority is conducted and shall review and approve an annual budget. The board shall appoint an executive director to act as its chief executive officer, to serve at the will and pleasure of the board. The board, acting through its executive director, may employ any other personnel considered necessary and may appoint counsel and legal staff for the Authority and retain such temporary engineering, financial, and other consultants or technicians as may be required for any special study or survey consistent with the provisions of this chapter. The executive director shall carry out plans to implement the provisions of this chapter and to exercise those powers enumerated in the bylaws. The executive director shall prepare annually a budget to be submitted to the board for its review and approval.

All costs incidental to the administration of the Authority, including office expenses, personal services expense, and current expense, shall be paid in accordance with guidelines issued by the board from funds accruing to the Authority.

All expenses incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under this chapter, and no liability or obligation may be incurred by the Authority under this chapter beyond the extent to which moneys have been provided under the authority of this chapter.

2008, cc. 645, 648.



§ 15.2-6020. Powers of Authority

The Authority, as a public corporation and governmental instrumentality exercising public powers of the state, may exercise all powers necessary or appropriate to carry out the purposes of this chapter, including the power to:

1. Acquire, own, hold and dispose of property, real and personal, tangible and intangible; provided that, the Authority shall not acquire such property through the exercise of the power of eminent domain;

2. Lease property, whether as lessee or lessor, and acquire or grant through easement, license or other appropriate legal form, the right to develop and use property and open it to the use of the public;

3. Mortgage or otherwise grant security interests in its property;

4. Procure insurance against any losses in connection with its property, license or easements, contracts, including hold-harmless agreements, operations or assets in such amounts and from such insurers as the Authority considers desirable;

5. Maintain such sinking funds and reserves as the board determines appropriate for the purposes of meeting future monetary obligations and needs of the Authority;

6. Sue and be sued, implead and be impleaded, and complain and defend in any court;

7. Adopt, use, and alter at will a corporate seal;

8. Make, amend, repeal, and adopt bylaws for the management and regulation of its affairs;

9. Make contracts of every kind and nature and execute all instruments necessary or convenient for carrying on its business, including contracts with any other governmental agency of this state or of the federal government or with any person, individual, partnership, or corporation to effect any or all of the purposes of this chapter;

10. Accept grants and loans from and enter into contracts and other transactions with any federal agency;

11. Maintain an office at such places within the state as it may designate;

12. Borrow money and issue bonds, security interests, or notes and provide for and secure the payment of the bonds, security interests, or notes and provide for the rights of the holders of the bonds, security interests, or notes and purchase, hold, and dispose of any of its bonds, security interests, or notes;

13. Accept gifts or grants of property, funds, security interests, money, materials, labor, supplies, or services from the federal government or from any governmental unit or any person, firm, or corporation and to carry out the terms or provisions of or make agreements with respect to or pledge any gifts or grants and to do any and all things necessary, useful, desirable, or convenient in connection with the procuring, acceptance, or disposition of gifts or grants;

14. Enter into contract with landowners and other persons holding an interest in the land being used for its recreational facilities to hold those landowners and other persons harmless with respect to any claim in tort growing out of the use of the land for public recreation or growing out of the recreational activities operated or managed by the Authority from any claim except a claim for damages proximately caused by the willful or malicious conduct of the landowner or other person or any of his or her agents or employees;

15. Assess and collect a reasonable fee from those persons who use the trails, parking facilities, visitor centers, or other facilities which are part of the Southwest Regional Recreation Area and to retain and utilize that revenue for any purposes consistent with this chapter;

16. Adopt rules to regulate the use and maintenance of the Southwest Regional Recreation Area;

17. Cooperate with the states of Kentucky, Tennessee, and West Virginia and appropriate state and local officials and community leaders in those states to connect the trails in Virginia with similar recreation facilities in those states; and

18. Exercise all of the powers that a corporation may lawfully exercise under the laws of the Commonwealth.

2008, cc. 645, 648.



§ 15.2-6021. Southwest Regional Recreation Area rangers

The board may appoint qualified persons as Southwest Regional Recreation Area rangers. The ranger may enforce the rules adopted by the Board and issue civil penalties for violations thereof and further be eligible for appointment as a special conservator of the peace in accordance with § 19.2-13 as necessary and proper to protect and enforce the safe use and enjoyment of the properties under the use and control of the Southwest Regional Recreation Area Authority. The ranger may preserve law and order on any premises that is part of the Southwest Regional Recreation Area, any immediately adjacent property of landowners who are making land available for public use under agreement with the Authority, and on streets, highways, or other public lands utilized by the trails, parking areas, or related recreational facilities and other immediately adjacent public lands. The assignment of rangers to the duties authorized by this section shall not supersede the authority of any law-enforcement officers. The salary of all rangers shall be paid by the board. The board shall furnish each ranger with an official uniform to be worn while on duty and shall furnish and require each ranger while on duty to wear a shield with an appropriate inscription and to carry credentials certifying the person's identity and authority as a ranger.

2008, cc. 645, 648; 2009, c. 720.



§ 15.2-6022. Bonds not a debt of the Commonwealth

Revenue bonds and revenue refunding bonds of the Authority issued under the provisions of this chapter do not constitute a debt of the Commonwealth or of any political subdivision of the Commonwealth or a pledge of the faith and credit of the Commonwealth or of any political subdivision, but the bonds shall be payable solely from the funds provided for in this chapter from revenues resulting from the issuance of bonds. All bonds shall contain on the face of the bond a statement to the effect that neither the Commonwealth nor any political subdivision of the Commonwealth is obligated to pay the bond or the interest on the bond except from revenues of the recreational project or projects for which they are issued and that neither the faith or credit nor the taxing power of the Commonwealth or any political subdivision of the Commonwealth is pledged to the payment of the principal or the interest on the bonds.

2008, cc. 645, 648.



§ 15.2-6023. Violation of rules; civil penalties

Any person who violates any of the rules adopted by the board pursuant to this chapter relating to permits or failure to purchase a permit, safety violations, or other civil violations is subject to a civil penalty of $100. All penalties collected pursuant to this section shall be allocated to the Southwest Regional Recreation Authority.

2008, cc. 645, 648; 2010, c. 798.



§ 15.2-6023.1. Additional civil penalties

Any locality within the Southwest Regional Recreation Area may, by ordinance, allocate to the Authority a specified portion of civil penalties paid for violations of ordinances.

2010, c. 798.



§ 15.2-6024. Limiting liability

A. An owner of land used by or for the stated purposes of the Authority, whether with or without charge, owes no duty of care to keep the premises safe for entry or use by others for recreational purposes or to give any warning of a dangerous or hazardous condition, use, structure, or activity on the premises to persons entering for those purposes.

B. The landowner or lessor of the property used for recreational purposes does not: (i) extend any assurance that the premises are safe for any purpose; (ii) confer upon users the legal status of an invitee or licensee to whom a duty of care is owed; or (iii) assume responsibility for or incur liability for any injury to person or property caused by an act or omission of these persons.

C. Nothing herein limits in any way any liability which otherwise exists for deliberate, willful, or malicious infliction of injury to persons or property. Nothing herein limits in any way the obligation of a person entering upon or using the land of another for recreational purposes to exercise due care in his or her use of the land and in his or her activities thereon, so as to prevent the creation of hazards or waste.

2008, cc. 645, 648.



§ 15.2-6100. Repealed

Repealed by Acts 2003, c. 158, cl. 1.



§ 15.2-6200. Authority created; name

The Alleghany-Highlands Economic Development Authority, hereinafter referred to as the Authority, is created as a body politic and corporate, a political subdivision of the Commonwealth. As such it shall have, and is hereby vested with, the powers and duties hereinafter conferred in this chapter. Each locality within the region may become a member of the Authority upon passage of a region-wide concurrent resolution by the governing bodies. The resolution may be passed at any time prior to the effective date of this chapter; otherwise, membership shall be effective July 1, 1993.

1993, c. 982, § 15.1-1662; 1997, c. 587.



§ 15.2-6201. Findings of fact [Not set out]

Not set out. ( 1997, c. 587 .)



§ 15.2-6202. Duties of Authority; governmental functions

A. The Authority shall provide financial support (i) for the purchase of real estate, construction of buildings for sale or lease, installation of utilities and any other support improvements it deems necessary, including flood control dams, and (ii) for direct loans and grants to private for-profit basic employers. The Authority shall also apply for matching funds from the state or federal government, or the private sector. All such loans and grants may be managed by the Fifth Planning District Commission.

B. The exercise of the powers granted by this chapter shall be in all respects for the benefit of the inhabitants of the Commonwealth, particularly the County of Alleghany and the Town of Clifton Forge; for the increase of their commerce; and for the promotion of their safety, health, welfare, convenience and prosperity.

C. For purposes of this chapter, "Alleghany-Highlands Region" includes the County of Alleghany and the Town of Clifton Forge.

1993, c. 982, § 15.1-1663; 1997, c. 587; 2006, c. 861.



§ 15.2-6203. Board of Authority; members and officers; staff; annual report

A. All powers, rights and duties conferred by this chapter, or other provisions of law, upon the Authority shall be exercised by the Board of the Alleghany-Highlands Economic Development Authority, hereinafter referred to as the Board or the Board of the Authority. Initial appointments shall begin July 1, 1993. The Board shall consist of seven members as follows: one representative of each of the region's governing bodies, or their designees, who shall be appointed by the respective governing bodies and shall be residents of the region; four at-large members, who shall be appointed by the Governor and shall be residents of the region; and one member to be appointed by the Chief Executive Officer of the Virginia Economic Development Partnership. However, all appointments made after July 1, 2005, shall be made solely by the participating governing bodies, in a manner agreed to by the governing bodies. All members shall serve for a term of four years and may be reappointed for one additional term. For the initial appointments only, two of the four at-large members shall be appointed for two-year terms and such initial terms shall not be counted toward the term limitation.

B. Each member of the Board shall, before entering upon the discharge of the duties of his office, take and subscribe to the oath prescribed in § 49-1. Members shall be reimbursed for actual expenses incurred in the performance of their duties.

C. Four members of the Board shall constitute a quorum, and the affirmative vote of four members of the Board shall be necessary for any action taken by the Board. No vacancy in the membership of the Board shall impair the right of a quorum to exercise all the rights and perform all the duties of the Board.

D. The Board shall elect from its membership a chairman and a secretary-treasurer for each calendar year. The secretary-treasurer shall keep the minutes of the Board and affix the seal of the Authority.

The Board may also appoint an executive director and staff who shall discharge such functions as may be directed by the Board.

E. The Board, promptly following the close of the fiscal year, shall submit an annual report of the Authority's activities for the preceding year to the Governor, the General Assembly, and the board of supervisors and town council of the Region. Each such report shall set forth a complete operating and financial statement covering the operation of the Authority during such year.

1993, c. 982, § 15.1-1664; 1994, c. 448; 1996, cc. 590, 598; 1997, c. 587; 2005, c. 671; 2006, c. 861; 2010, c. 869.



§ 15.2-6204. Office of Authority; title to property

The Board shall maintain the principal office of the Authority within the Region. All records shall be kept and business transacted at such office. The title to all property of every kind belonging to the Authority shall be titled to the Authority, which shall hold it for the benefit of its members and the Commonwealth.

1993, c. 982, § 15.1-1665; 1997, c. 587.



§ 15.2-6205. General powers of Authority; regulations; enforcement of statutes, rules, etc

The Authority acting through its Board:

1. Is vested with the powers of a body corporate, including the power to sue and be sued, plead and be impleaded, make contracts, and adopt and use a common seal and alter the same as may be deemed expedient;

2. May retain legal counsel to represent the Authority in hearings, controversies, or matters involving the interests of the Authority and the furtherance of its purposes; and

3. May adopt, alter or repeal its own bylaws and regulations which govern the manner in which its business may be transacted and may provide for the appointment of such committees, and the functions thereof, as the Authority deems necessary to facilitate its business. Each committee shall consist of the number of persons as the Authority deems advisable. Committee members shall receive no compensation for their services, but may be reimbursed their necessary traveling and other expenses incurred while on the business of the Authority. The Authority may set a flat fee for the expenses of a member in attendance at a meeting of the Authority or at its other functions. Such fee shall not exceed $100 per day.

1993, c. 982, § 15.1-1666; 1997, c. 587.



§ 15.2-6206. Further powers

The Authority may:

1. Enter into contractual agreements in furtherance of its purpose;

2. Rent, lease, including the execution of leases with option to purchase, buy, own, acquire and dispose of such property, real or personal, as the Authority deems proper to carry out any of the purposes and provisions of this chapter;

3. Apply for and accept grants or loans of money or other property from any federal agency for any of the purposes authorized in this chapter and expend or use the same in accordance with the directions and requirements attached thereto or imposed thereon by any such federal agency; and

4. Perform any act or function which is in accord with the purposes of this chapter, including (i) borrowing money, including issuing bonds, (ii) providing for the guarantee of loans, and (iii) employing such persons as the Board deems necessary to carry on the business of the Authority.

1993, c. 982, § 15.1-1667; 1997, c. 587.



§ 15.2-6207. Acceptance of funds, property, grants, or loans

The Authority may accept funds and property from the federal government, the Commonwealth, persons, and localities and may use the same for any of the purposes for which the Authority is created.

Localities are hereby authorized to lend or donate money or other property to the Authority for any of its purposes. The locality making the grant or loan may restrict the use of such grants or loans to a specific project, within or outside that locality.

1993, c. 982, § 15.1-1668; 1997, c. 587.



§ 15.2-6208. Eligible use of funds

From such funds as may be appropriated or received, the Authority may make loans and grants for the benefit of qualified private, for-profit enterprises and public or not-for-profit enterprises, nonprofit industrial development corporations, or industrial development authorities for financing the following:

1. Purchase of real estate;

2. Grading of sites;

3. Water, sewer, natural gas or electrical line improvements, replacement and extensions;

4. Construction, rehabilitation, and expansion of buildings;

5. Construction of parking facilities;

6. Access roads construction and street improvements;

7. Purchase or lease of machinery and tools; and

8. Any other improvements deemed necessary by the Authority to meet its objectives.

1993, c. 982, § 15.1-1669; 1997, c. 587.



§ 15.2-6209. Capitalization of Authority

On or before January 1, 1994, and on or before the first day of each year thereafter, each county and town that is a member of the Authority may remit to the Authority an amount it deems appropriate for Authority purposes.

1993, c. 982, § 15.1-1670; 1997, c. 587; 2005, c. 671; 2006, c. 861.



§ 15.2-6210. Proceeds held

The secretary-treasurer may invest and reinvest funds of the Authority pending their need. All moneys received by the Authority pursuant to § 15.2-6208, together with any matching funds received from state or federal sources, shall be applied and used only in the county or town from which the funds were received, unless the governing body of the county or town consents to their use in another county, city, or town.

1993, c. 982, § 15.1-1671; 1997, c. 587; 2006, c. 861.



§ 15.2-6211. Forms of accounts and records; audit of same

The accounts and records of the Authority showing the receipt and disbursement of funds from whatever source derived shall be in such form as the Auditor of Public Accounts prescribes, provided that such accounts correspond as nearly as possible to the accounts and records for such matters maintained by corporate enterprises. The accounts and records of the Authority shall be subject to audit pursuant to § 30-140 and the costs of such audit services shall be borne by the Authority. The Authority's fiscal year shall be the same as the Commonwealth's.

1993, c. 982, § 15.1-1672; 1997, c. 587.



§ 15.2-6212. Dissolution of Authority

Each member locality of the Authority may withdraw from the Authority only upon dissolution of the Authority as set forth herein. Whenever the Board determines that the purpose for which the Authority was created has been substantially fulfilled or is impractical or impossible to accomplish and that all obligations incurred by the Authority have been paid or that cash or a sufficient amount of United States government securities has been deposited for their payment, or provisions satisfactory for the timely payment of all its outstanding obligations have been arranged, the Board may adopt resolutions declaring and finding that the Authority shall be dissolved. Appropriate attested copies of such resolutions shall be delivered to the Governor so that legislation dissolving the Authority may be introduced in the General Assembly. The dissolution of the Authority shall become effective according to the terms of such legislation. The title to all funds and other property owned by the Authority at the time of such dissolution shall vest in the counties and cities which have contributed to the fund in proportion to their respective contributions.

1993, c. 982, § 15.1-1673; 1997, c. 587.



§ 15.2-6213. Chapter liberally construed

This chapter, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purposes thereof.

1993, c. 982, § 15.1-1674; 1997, c. 587.



§ 15.2-6214. Revenue sharing agreements

Notwithstanding the requirements of Chapter 34 (§ 15.2-3400 et seq.) of Title 15.2, the County of Alleghany and the Town of Clifton Forge may agree to a revenue and economic growth sharing arrangement with respect to tax revenues generated by any industry, business or other for-profit employment generating enterprise locating in any of the localities. The obligations of the parties to any such agreement shall not be construed to be debt within the meaning of Article VII, Section 10 of the Constitution of Virginia. Any such agreement shall be approved by a majority vote of the governing bodies of the localities reaching agreement but shall not require any other approval.

1993, c. 982, § 15.1-1675; 1997, c. 587; 2006, c. 861.



§ 15.2-6300. Declaration of policy for authorities created by the Governor

This legislation is enacted to provide for the acquisition by political subdivisions of areas which have been or may hereafter be occupied as United States government military installations and which are disposed of by the United States government. The industrial and economic development of localities included in or adjacent to such military installations and the tax revenues of the Commonwealth will be seriously affected by the manner in which such areas are returned to nonmilitary uses and to the tax rolls, no provision having been made therefor. The proper development of such areas industrially and otherwise is required so that local governments may derive revenues with which to render necessary services to their citizens and so that industrial development; job creation; and housing, recreational, commercial, educational and other economic and social development may be fostered and stimulated to prevent the creation of blighted areas in the Commonwealth with resultant injury to all. The creation by this chapter and operation of authorities pursuant to this chapter are governmental functions of the gravest concern to the Commonwealth and the need for this enactment being a matter of legislative policy such need is hereby declared as a matter of legislative determination.

Code 1950, § 15-937; 1954, c. 645; 1962, c. 623, § 15.1-1320; 1996, c. 740; 1997, c. 587; 2005, cc. 869, 887.



§ 15.2-6300.1. Declaration of policy for authorities created by a locality

It is further found and declared that: It being the policy of the federal government to promote the development of federal employee housing, including military housing, office buildings and other infrastructure through partnerships with private and governmental entities, the purpose of such transactions being to help the federal government get needed infrastructure in place more quickly, and to increase the value of its installations, the creation and operation of the authorities by a locality and the granting to such an authority of the powers set forth under this chapter are necessary for the public welfare, to enable more efficient cooperation with the federal government, and to increase the value of federal installations in the Commonwealth.

2005, cc. 869, 887.



§ 15.2-6301. Definitions

As used in this chapter, unless the context or subject matter requires otherwise:

"Adjacent to such authority" includes real or personal property which is contiguous, neighboring, or within reasonable proximity of an authority.

"Area of operation" means an area coextensive with the territorial boundaries of the land acquired from the federal government by the authority.

"Authority" means any political subdivision created by this chapter. The terms "an authority" or "the authority" refer to each such authority.

"Bonds" means any bonds, notes, interim certificates, debentures, or other obligations issued by an authority pursuant to this chapter.

"Commissioners" means the members of the board of commissioners of an authority.

"Facility" means a particular building or structure or particular buildings or structures, including all equipment, appurtenances and accessories necessary or appropriate for the operation of such facility.

"Federal area" means an area coextensive with the territorial boundaries that is, or has been, occupied by a United States governmental activity or operation.

"Federal government" includes the United States of America, or any department, agency or instrumentality, corporate or otherwise, of the United States of America.

"Former federal area" means an area coextensive with the territorial boundaries that is, or has been, occupied by a United States governmental military installation and which is, or appears likely to be, subject to disposal by the United States government to public bodies, or otherwise.

"Obligee of the authority" or "obligee" includes any bondholder, trustee or trustees for any bondholders, and the federal government when it is a party to any contract with the authority.

"Project" means any specific enterprise undertaken by an authority, including the facilities as hereinafter defined, and all other property, real or personal or any interest therein, necessary or appropriate for the operation of such property.

"Public body of the Commonwealth" means any city, town, county, municipal corporation, commission, district, authority, other political subdivision or public body of the Commonwealth.

"Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise and the indebtedness secured by such liens.

Code 1950, § 15-938; 1954, c. 645; 1962, c. 623, § 15.1-1321; 1997, c. 587; 2005, cc. 839, 869, 887.



§ 15.2-6302. Establishment of development authorities

With regard to an authority created by the Governor, there is hereby created with respect to every former federal area a political subdivision of the Commonwealth, with such public and corporate powers as are set forth in this chapter. Each such authority shall be designated as the ____________________ Development Authority (with a name chosen by the Governor descriptive of the area in which the property is located); however, no authority shall exercise any power or transact any business hereunder unless or until the Governor upon receipt of a duly certified resolution of the governing body of each of the localities within the area of operation of an authority requesting such action, shall proclaim that a former federal area exists with respect to which an authority should function under the terms of this chapter. Any such authority for which such a proclamation has been issued may proceed to transact business and to exercise its powers hereunder at any time after the selection of the commissioners of the authority, as set forth in § 15.2-6304.

Alternatively, the governing body of the City of Hampton may by ordinance create a development authority for the development or redevelopment of federal areas. The ordinance creating such an authority shall not be adopted or approved until a public hearing has been held on the question of its adoption or approval.

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of or action by the authority, the authority shall be conclusively presumed to have been established and authorized to transact business and exercise its powers hereunder (i) upon proof of the action of the Governor in issuing a proclamation with reference to such authority and the designation of its name by the Governor, which descriptive name can be altered by the authority as may be deemed expedient, or (ii) upon the adoption and approval of an ordinance by the City of Hampton in accordance with this section.

Code 1950, § 15-939; 1954, c. 645; 1962, c. 623, § 15.1-1322; 1997, c. 587; 2003, c. 246; 2005, cc. 869, 887.



§ 15.2-6303. Authorities to file annual reports

At least once a year, each authority shall file with the Governor a report of its activities for the preceding year.

Code 1950, § 15-940; 1954, c. 645; 1962, c. 623, § 15.1-1323; 1997, c. 587.



§ 15.2-6304. Board of commissioners; appointment of director, agents and employees

A. All powers, rights and duties conferred by this chapter, or other provisions of law, upon an authority created hereunder shall be exercised by a board of commissioners of that authority, hereinafter referred to as board or board of commissioners.

B. In the case of authorities created by proclamation of the Governor pursuant to § 15.2-6302, the board shall consist of seven members to be appointed by the Governor, of whom at least five shall be residents of the locality or localities in which the authority is located. The members shall serve for terms of six years each, the initial appointment to be two members for terms of six years, two members for terms of five years, two members for terms of four years and one member for a term of three years, and subsequent appointments to be made for terms of six years, except appointments to fill vacancies which shall be made for the unexpired term.

C. In the case of authorities created by the City of Hampton pursuant to § 15.2-6302, the board shall initially consist of up to seven members appointed by the locality in which the authority is located, all of whom shall be residents of such locality. Beginning in 2010, the board shall consist of up to nine members appointed by the locality in which the authority is located, all of whom shall be residents of such locality. The members shall serve for terms of not more than four years each. If a member resigns, dies, or is otherwise removed from his position on the board, the locality may appoint a new member to fill the vacancy for the remainder of the unexpired term.

D. Members shall receive from the authority their necessary travel and business expenses while on business of the board. Each commissioner shall before entering on his duties take and subscribe the oath prescribed by § 49-1.

E. The board shall appoint the chief executive officer of the authority, who shall not be a member thereof, to be known as the director of that authority, hereinafter referred to as director, and whose compensation shall be paid by the authority in the amount determined by the board. The board shall employ or retain such other agents or employees subordinate to the director as may be necessary, including persons with special qualifications, and shall determine which such agents or employees shall be bonded and the amount of such bonds. The director and other agents and employees so appointed shall serve at the pleasure of the board, which shall fix their compensation and prescribe their duties.

The board shall elect from its membership a chairman, vice-chairman, a secretary and a treasurer, or secretary-treasurer, and shall prescribe their powers and duties. Four members shall constitute a quorum of the board for the purpose of conducting its business and exercising its powers and for all other purposes. The board shall keep detailed minutes of its proceedings, which shall be open to public inspection. It shall keep suitable records of all of its financial transactions and shall arrange to have the same audited annually.

Code 1950, § 15-941; 1954, c. 645; 1962, c. 623, § 15.1-1324; 1996, c. 740; 1997, c. 587; 2005, cc. 869, 887; 2007, cc. 707, 740; 2010, cc. 338, 381, 460.



§ 15.2-6304.1. Repealed

Repealed by Acts 2010, cc. 338 and 460, cl. 3.



§ 15.2-6305. Powers and duties of director

The director shall exercise such of the powers and duties relating to the authority conferred upon the board as may be delegated to him by the board, including powers and duties involving the exercise of discretion. The director shall also exercise and perform such other powers and duties as may be lawfully delegated to him, and such powers and duties as may be conferred or imposed upon him by law.

Code 1950, § 15-942; 1954, c. 645; 1962, c. 623, § 15.1-1325; 1997, c. 587.



§ 15.2-6306. Principal and branch offices

The board of each authority created by proclamation of the Governor pursuant to § 15.2-6302 shall establish a principal office within one of the counties included in the authority. The board may also establish such branch offices as may be considered by the board to be appropriate to the efficient operation of the authority.

Code 1950, § 15-943; 1954, c. 645; 1962, c. 623, § 15.1-1326; 1997, c. 587; 2005, cc. 869, 887.



§ 15.2-6307. Legal services

For such legal services as it may require, the authority may employ its own counsel and legal staff or make use of legal services made available to it by any public body, or both.

Code 1950, § 15-944; 1954, c. 645; 1962, c. 623, § 15.1-1327; 1997, c. 587.



§ 15.2-6308. Powers of authorities generally

An authority shall have the following powers:

1. To sue and be sued; to adopt and use a common seal and to alter the same as may be deemed expedient; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with law, to carry into effect the powers and purposes of the authority.

2. To foster and stimulate the industrial, social and other economic development of its area of operation, including without limitation development for industrial, employment, housing, commercial, recreational, educational and other public purposes; to prepare and carry out plans and projects to accomplish such objectives; to provide for the construction, reconstruction, improvement, alteration, maintenance, removal, equipping or repair of any buildings, structures or land of any kind; to sell, lease or rent to others or to develop, operate or manage with others in a joint venture or other partnering arrangement, on such terms as it deems proper and which are consistent with the provisions of § 15.2-6317, any lands, dwellings, houses, accommodations, structures, buildings, facilities, or appurtenances embraced within its area of operations; to establish, collect and revise the rents charged and terms and conditions of occupancy thereof; to terminate any such lease or rental obligation upon the failure of the lessee or renter to comply with any of the obligations thereof; to arrange or contract for the furnishing by any person or agency, public or private, of works, services, privileges or facilities in connection with any activity in which the authority may engage; to acquire, own, hold, and improve real or personal property; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, easement, dedication or otherwise any real or personal property or any interest therein, which purchase, lease, or acquisition may be made for less than fair market value; to sell, lease, exchange, transfer, assign, or pledge any real or personal property or any interest therein, which sale, lease, or other transfer or assignment may be made for less than fair market value; to dedicate, make a gift of, or lease for a nominal amount, any real or personal property or any interest therein to the Commonwealth, or the localities or agencies, public or private, within the area of operation or adjacent to such authority, jointly or severally, for public use or benefit, such as, but not limited to, game preserves, playgrounds, park and recreational areas and facilities, hospitals, clinics, schools and airports; to acquire, lease, maintain, alter, operate, improve, expand, sell or otherwise dispose of on-site utility and infrastructure systems or sell any excess service capacity for off-site use; to acquire, lease, construct, maintain and operate and dispose of tracks, spurs, crossings, terminals, warehouses and terminal facilities of every kind and description necessary or useful in the transportation and storage of goods, wares and merchandise; and to insure or provide for the insurance of any real or personal property or operation of the authority against any risks or hazards.

3. To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursements, in property or security in which fiduciaries may legally invest funds subject to their control; to purchase its bonds at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be cancelled.

4. To undertake and carry out examinations, investigations, studies and analyses of the business, industrial, agricultural, utility, transportation and other economic development needs, requirements and potentialities of its area of operation, or off-site needs, requirements and potentialities which directly affect the successful industrial and economic development of its area of operation, and the manner in which such needs and requirements and potentialities are being met, or should be met, in order to accomplish the purposes for which it is created; to make use of the facts determined in such research and analyses in its own operation; and to make the results of such studies and analyses available to public bodies and to private individuals, groups and businesses, except as such information may be exempted pursuant to the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

5. In the discharge of its enumerated powers, to cooperate with the federal government, the Commonwealth and the localities within its area of operation or adjacent to such authority.

6. To appoint an authority advisory committee to advise it, consisting of such number of persons as it may deem proper. Such persons so appointed shall be residents of the locality in which the authority is located. They shall not receive any compensation for their services but may be reimbursed for their necessary traveling and other expenses incurred while on business of the authority.

7. To exercise all or any part or combination of powers herein granted.

8. To do any and all other acts and things that may be reasonably necessary and convenient to carry out its purposes and powers.

No provision of law with respect to the acquisition, operation or disposition of property by other political subdivisions or public bodies shall be applicable to an authority unless specifically stated therein. In any locality where planning, zoning or development regulations may apply, the authority shall comply with and is subject to those regulations to the same extent as a private commercial or industrial enterprise.

Code 1950, § 15-946; 1954, c. 645; 1962, c. 623, § 15.1-1329; 1996, c. 740; 1997, c. 587; 2005, cc. 869, 887.



§ 15.2-6308.1. Approval of Governor required

If an authority desires to undertake a project or other activity as provided in this chapter, and the property involved in such undertaking is subject to a reversionary interest in favor of the Commonwealth, such undertaking shall require the prior approval of the Governor but shall not require the approval of any other agency or political subdivision of the Commonwealth. Once the Governor grants such approval, the Commonwealth's reversionary interest in such property shall be subordinate to any lease, mortgage, or other transaction entered into by such authority with regard to such property.

2005, cc. 869, 887.



§ 15.2-6309. Two or more authorities may join or cooperate in exercising powers

Any two or more authorities may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of the powers granted to such authorities.

Code 1950, § 15-947; 1954, c. 645; 1962, c. 623, § 15.1-1330; 1997, c. 587.



§ 15.2-6310. Payments to Commonwealth or political subdivisions thereof

An authority may agree to make such payments to the Commonwealth, a locality, or any political subdivision thereof, which payments such bodies are hereby authorized to accept, as the authority finds consistent with the purposes for which the authority has been created.

Code 1950, § 15-948; 1954, c. 645; 1962, c. 623, § 15.1-1331; 1997, c. 587.



§ 15.2-6311. Authorities may borrow money, accept contributions, etc

In addition to the powers conferred upon an authority by other provisions of this chapter, an authority is empowered to borrow money or accept contributions, grants or other financial assistance from the federal government; the Commonwealth; any locality or political subdivision; or any agency or instrumentality thereof; or from any source, public or private, for or in aid of any project of the authority, and to these ends, to comply with such conditions and enter into such mortgages, trust indentures, leases or agreements as may be necessary, convenient or desirable.

Code 1950, § 15-949; 1954, c. 645; 1962, c. 623, § 15.1-1332; 1996, c. 740; 1997, c. 587.



§ 15.2-6312. Authorities empowered to issue bonds; additional security; liability thereon

An authority shall have power to issue bonds from time to time in its discretion, for any of its corporate purposes, including the issuance of refunding bonds for the payment or retirement of bonds previously issued by it. An authority may issue such type of bonds as it may determine, including (without limiting the generality of the foregoing):

1. Bonds on which the principal and interest are payable:

a. Exclusively from the income and revenues of the project or facility financed with the proceeds of such bonds; or

b. Exclusively from the income and revenues of certain designated projects or facilities whether or not they are financed in whole or in part with the proceeds of such bonds; or

c. From its revenues generally.

2. Bonds on which the principal and/or interest are payable solely from contributions or grants received from the federal government, the Commonwealth or any other source, public or private.

Any such bonds may be additionally secured by a pledge of any grants or contributions from the federal government, the Commonwealth or any political subdivision of the Commonwealth, or other source, or a pledge of any income or revenues of the authority, or a mortgage of any particular projects or facilities or other property of the authority.

Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority (and such bonds and obligations shall so state on their face) shall not be a debt of the Commonwealth, or any political subdivision thereof (other than the issuing authority), and neither the Commonwealth nor any political subdivision thereof (other than the issuing authority) shall be liable thereon, nor shall such bonds or obligations be payable out of any funds or properties other than those of the authority. The bonds shall not constitute an indebtedness within the meaning of any debt limitation or restriction. Bonds of an authority are declared to be issued for an essential public and governmental purpose.

Code 1950, § 15-950; 1954, c. 645; 1962, c. 623, § 15.1-1333; 1996, c. 740; 1997, c. 587.



§ 15.2-6313. Bonds to be authorized by resolution of board; terms; sale; negotiability; validity

Bonds of an authority shall be authorized by resolution of its board and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such annual rate or rates, not exceeding nine percent, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable to such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide. The bonds may be sold at public or private sale.

In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provisions of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable within the meaning and for all the purposes of Title 8.3A.

In any suit, action or proceedings involving the validity or enforceability of any bond of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a specific project or facility of such authority shall be conclusively deemed to have been issued for such enumerated purpose and such project or facility shall be conclusively deemed to have been conducted and operated in all respects in accordance with the purposes and provisions of this chapter.

Code 1950, § 15-951; 1954, c. 645; 1962, c. 623, § 15.1-1334; 1996, c. 740; 1997, c. 587.



§ 15.2-6314. Exemption from taxation; authorities to be municipal corporate instrumentalities of Commonwealth

The bonds or other securities issued by an authority, the interest thereon, and all real and personal property and any interest therein of an authority, and all income derived therefrom by an authority shall at all times be free from taxation by the Commonwealth, or by any political subdivision thereof. The authority shall be regarded as a municipal corporate instrumentality of the Commonwealth for the purpose of discharging its functions and exercising its powers under this chapter.

Code 1950, § 15-952; 1954, c. 645; 1962, c. 623, § 15.1-1335; 1997, c. 587.



§ 15.2-6314.1. Applicability of the Virginia Personnel Act and the Virginia Public Procurement Act

A. Employees of an authority created by a locality shall be exempt from the provisions of the Virginia Personnel Act (§ 2.2-2900 et seq.) if (i) the locality has personnel policies and procedures that are consistent with the goals, objectives, and policies of the Virginia Personnel Act; and (ii) such authority adopts the locality's personnel policies and procedures. In any event, personnel actions shall be taken without regard to race, sex, color, national origin, religion, age, handicap, or political affiliation.

B. Any authority created under this chapter shall be subject to the terms of the Virginia Public Procurement Act (§ 2.2-4300 et seq.). Notwithstanding the foregoing, should the United States Department of Defense place a federal area on a list of installations to be closed or realigned under the authority granted to the United States Department of Defense pursuant to the federal Defense Base Closure And Realignment Act of 1990 (United States Public Law 101-501, as amended through the National Defense Authorization Act of Fiscal Year 2003), and such federal area is subject to the jurisdiction of an authority created by a locality, such listing of that installation shall qualify as an "emergency" under subsection F of § 2.2-4303 of the Virginia Public Procurement Act.

2005, cc. 869, 887.



§ 15.2-6315. Provisions for securing payment of bonds

In order to secure the payment of such bonds, the authority shall have power by provision or provisions included in any resolution authorizing said bonds or in any indenture made to secure their payment:

1. To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence.

2. To mortgage all or any part of its real or personal property, then owned or thereafter acquired.

3. To covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any property or any part thereof; and to covenant as to what other or additional debts or obligations may be incurred by it.

4. To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time of the payment of its bonds or interest thereon; and to redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof.

5. To covenant as to the rents and fees to be charged in the operation of a specific project or facility, the amount to be raised each year or other period of time by rents, fees, and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds.

6. To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

7. To covenant as to the use of any or all of its real or personal property; and to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys.

8. To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

9. To vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in a trustee or trustees the right, in the event of a default by the authority, to take possession and use, operate and manage any property or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with said trustee; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any portion of them may enforce any covenant or rights securing or relating to the bonds.

10. To exercise all or any part or combination of the powers herein granted; and to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; to make such covenant and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or in the absolute discretion of the authority as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

Code 1950, § 15-953; 1954, c. 645; 1962, c. 623, § 15.1-1336; 1997, c. 587.



§ 15.2-6316. Rights and remedies of obligees

An obligee of an authority shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

1. By mandamus, suit, action or proceeding at law or in equity to compel the authority and the commissioners, officers, agents or employees thereof, to perform each and every term, provision and covenant contained in any contract of the authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this chapter.

2. By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful or the violation of any of the rights of such obligee of the authority.

Code 1950, § 15-954; 1954, c. 645; 1962, c. 623, § 15.1-1337; 1997, c. 587.



§ 15.2-6317. Rents, fees and charges; disposition of revenues

The rents, fees and charges established by the authority for the use of its property, projects and facilities and for any other service furnished or provided by the authority shall be fixed so that they, together with other revenues of the authority, shall provide at least sufficient funds to pay the cost of maintaining, repairing and operating the authority, its property, projects and facilities and the principal and interest of any bonds issued by the authority or other debts contracted as the same shall become due and payable. A reserve may be accumulated and maintained out of the revenues of the authority for extraordinary repairs and expenses and for such other purposes as may be provided in any resolution authorizing a bond issue or in any trust indenture securing such bonds. Subject to such provisions and restrictions as may be set forth in the resolution or in the trust indenture authorizing or securing any of the bonds or other obligations issued hereunder, the authority shall have exclusive control of the revenue derived from the operation of the authority and the right to use such revenues in the exercise of its powers and duties set forth in this chapter. No person, firm, association or corporation shall receive any profit or dividend from the revenues, earnings or other funds or assets of such authority other than for debts contracted, for services rendered, for materials and supplies furnished and for other value actually received by the authority.

Code 1950, § 15-955; 1954, c. 645; 1962, c. 623, § 15.1-1338; 1997, c. 587.



§ 15.2-6318. Investment in bonds issued by authorities

The Commonwealth and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, except domestic life insurance companies, and all fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by any such authority, and such bonds and other obligations shall be authorized security for all public deposits and shall be fully negotiable in this Commonwealth; it being the purpose of this chapter to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension funds, and funds held on deposit, for the purchase of any such bonds or other obligations and that any such bonds or other obligations shall be authorized security for all public deposits and shall be fully negotiable in this Commonwealth.

Code 1950, § 15-956; 1954, c. 645; 1962, c. 623, § 15.1-1339; 1997, c. 587.



§ 15.2-6319. (Effective until July 1, 2016) Dissolution of authority

Whenever the commission of the authority by resolution determines that the purposes for which the authority was formed have been substantially complied with and all bonds issued and all obligations incurred by the authority have been fully paid, the commission shall execute and file for record with the governing body or bodies of the locality in which the authority was created, a resolution declaring such facts. If the governing bodies are of the opinion that the facts stated in the authority's resolution are true and the authority should be dissolved, they shall so resolve; however, in the case of an authority created after January 1, 1997, by proclamation of the Governor pursuant to § 15.2-6302, the authority shall not be dissolved unless or until the Governor, upon determination that such dissolution is appropriate or upon receipt of a duly certified resolution of each governing body of each locality within the area of operation of the authority requesting dissolution, shall proclaim that the authority is dissolved. Any such authority for which such a proclamation was issued shall be dissolved as of the date on which the proclamation was issued. Upon dissolution, the title to all funds and properties owned by the authority at the time of such dissolution shall vest, (i) in the case of authorities created by proclamation of the Governor, in the localities in the area of operation or to not-for-profit agencies, public or private, as may be designated by the localities, or (ii) in the case of authorities created by the City of Hampton pursuant to § 15.2-6302, in such locality or to not-for-profit agencies, public or private, as may be designated by such locality.

1996, c. 740, § 15.1-1339.1; 1997, c. 587; 2005, cc. 869, 887; 2011, cc. 126, 178; 2014, c. 640.



§ 15.2-6319. (Effective July 1, 2016) Dissolution of authority

Whenever the commission of the authority by resolution determines that the purposes for which the authority was formed have been substantially complied with and all bonds issued and all obligations incurred by the authority have been fully paid, the commission shall execute and file for record with the governing body or bodies of the locality in which the authority was created, a resolution declaring such facts. If the governing bodies are of the opinion that the facts stated in the authority's resolution are true and the authority should be dissolved, they shall so resolve; however, in the case of an authority created after January 1, 1997, by proclamation of the Governor pursuant to § 15.2-6302, the authority shall not be dissolved unless or until the Governor, upon determination that such dissolution is appropriate or upon receipt of a duly certified resolution of each governing body of each locality within the area of operation of the authority requesting dissolution, shall proclaim that the authority is dissolved. Any such authority for which such a proclamation was issued shall be dissolved as of the date on which the proclamation was issued. Upon dissolution, the title to all funds and properties owned by the authority at the time of such dissolution shall vest, (i) in the case of authorities created by proclamation of the Governor, in the localities in the area of operation or to not-for-profit agencies, public or private, as may be designated by the localities, or (ii) in the case of authorities created by the City of Hampton pursuant to § 15.2-6302, in such locality or to not-for-profit agencies, public or private, as may be designated by such locality.

1996, c. 740, § 15.1-1339.1; 1997, c. 587; 2005, cc. 869, 887; 2011, cc. 126, 178; 2014, c. 640.



§ 15.2-6320. Powers conferred additional and supplemental; liberal construction

The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law. This chapter shall be liberally construed to effect the purposes hereof.

Code 1950, § 15-957; 1954, c. 645; 1962, c. 623, § 15.1-1340; 1996, c. 740; 1997, c. 587; 2015, c. 709.



§ 15.2-6321. Chapter controlling over inconsistent laws

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special or local, including provisions of charters of localities, the provisions of this chapter shall be controlling.

Code 1950, § 15-958; 1954, c. 645; 1962, c. 623, § 15.1-1341; 1997, c. 587.



§ 15.2-6322. Sovereign immunity

No provisions of this chapter nor act of an authority, including the procurement of insurance or self-insurance, shall be deemed a waiver of any sovereign immunity to which the authority or its directors, officers, employees, or agents are otherwise entitled.

2005, cc. 869, 887.



§ 15.2-6400. Definitions

As used in this chapter the following words have the meanings indicated:

"Authority" means any regional facility authority organized and existing pursuant to this chapter.

"Board" means the board of directors of an authority.

"Facility" means any structure or park, including real estate and improvements as applicable, for manufacturing, warehousing, distribution, office, or other industrial, residential, recreational or commercial purposes. A facility specifically includes structures or parks that are not owned by an authority or its member localities, but are subject to a cooperative arrangement pursuant to subdivision 13 of § 15.2-6405.

"Governing bodies" means the boards of supervisors of counties and the councils of cities and towns which are members of an authority.

"Member localities" means the counties, cities, and towns, or combination thereof, which are members of an authority.

"Region" means the area within the boundaries of the member localities.

1997, cc. 276, 587, § 15.1-1710; 1999, cc. 540, 804, 820, 837, 882; 2000, cc. 892, 915, 960, 965; 2001, cc. 391, 404; 2003, c. 874; 2004, cc. 603, 640; 2007, cc. 941, 947; 2009, c. 616.



§ 15.2-6401. Findings; purpose; governmental functions

A. The economies of many localities within the region have not kept pace with those of the rest of the Commonwealth. Individual localities in the region often lack the financial resources to assist in the development of economic development projects. Providing a mechanism for localities in the region to cooperate in the development of facilities will assist the region in overcoming this barrier to economic growth. The creation of regional industrial facility authorities will assist this area of the Commonwealth in achieving a greater degree of economic stability.

B. The purpose of a regional industrial facility authority is to enhance the economic base for the member localities by developing, owning, and operating one or more facilities on a cooperative basis involving its member localities.

C. The exercise of the powers granted by this chapter shall be in all respects for the benefit of the inhabitants of the region and other areas of the Commonwealth, for the increase of their commerce, and for the promotion of their safety, health, welfare, convenience and prosperity.

1997, cc. 276, 587, § 15.1-1711.



§ 15.2-6402. Procedure for creation of authorities

The governing bodies of any three or more localities within the region, provided that two or more of the localities are cities or counties or a combination thereof, may, in conformance with the procedure set forth herein, create a regional industrial facility authority by adopting ordinances proposing to create an authority which shall (i) set forth the name of the proposed regional industrial facility authority (which shall include the words "industrial facility authority"); (ii) name the member localities; (iii) contain findings that the economic growth and development of the locality and the comfort, convenience and welfare of its citizens require the development of facilities and that joint action through a regional industrial facility authority by the localities which are to be members of the proposed authority will facilitate the development of the needed facilities; and (iv) authorize the execution of an agreement establishing the respective rights and obligations of the member localities with respect to the authority consistent with the provisions of this chapter. However, with regard to Planning Districts 2, 3, 10, 11 and 12, the governing bodies of any two or more localities within the region, provided that one or more of the localities is a city or county, may adopt such an ordinance. Such ordinances shall be filed with the Secretary of the Commonwealth. Upon certification by the Secretary of the Commonwealth that the ordinances required by this chapter have been filed and, upon the basis of the facts set forth therein, satisfy such requirements, the proposed authority shall be and constitute an authority for all of the purposes of this chapter, to be known and designated by the name stated in the ordinances. Upon the issuance of such certificate, the authority shall be deemed to have been lawfully and properly created and established and authorized to exercise its powers under this chapter. Each authority created pursuant to this chapter is hereby created as a political subdivision of the Commonwealth. At any time subsequent to the creation of an authority under this chapter, the membership of the authority may, with the approval of the authority's board, be expanded to include any locality within the region that would have been eligible to be an initial member of the authority. The governing body of a locality seeking to become a member of an existing authority shall evidence its intent to become a member by adopting an ordinance proposing to join the authority that conforms, to the extent applicable, to the requirements for an ordinance set forth in clauses (i), (iii), and (iv) of this section.

1997, cc. 276, 587, § 15.1-1712; 1999, cc. 820, 882; 2000, c. 892; 2001, c. 391; 2002, c. 691; 2006, c. 324.



§ 15.2-6403. Board of the authority

A. All powers, rights and duties conferred by this chapter, or other provisions of law, upon an authority shall be exercised by a board of directors. A board shall consist of two members for each member locality. The governing body of each member locality shall appoint two members to the board. Any person who is a resident of the Commonwealth may be appointed to the board. However, if an authority has only two member localities, the governing body of each locality may appoint three members each. However, in any instance in which the member localities are not equally contributing funding to the authority, and upon agreement by each member locality, the number of appointments to be made by each locality may be based upon the percentage of local funds contributed by each of the member localities. Each member of a board shall serve for a term of four years and may be reappointed for as many terms as the governing body desires. However, the board may elect to provide for staggered terms, in which case some members may draw an initial two-year term. If a vacancy occurs by reason of the death, disqualification or resignation of a board member, the governing body of the member locality that appointed the authority board member shall appoint a successor to fill the unexpired term.

However, with regard to any authority created by Planning Districts 10, 11, and 12, only members of the appointing governing body of each member locality shall be appointed to the board. In the event such board members feel it is necessary to have an odd number of members, they may establish a rotation system that will allow one locality to appoint one extra member to serve for up to two years. Each locality will, in turn, appoint such extra member. Once the cycle is completed, the rotation shall be repeated.

Each member locality may appoint up to two alternate board members. Alternates shall be selected in the same manner as board members, and may serve as an alternate for either board member from the member locality that appoints the alternate. Alternates shall be appointed for terms that coincide with one or more of the board members from the member locality that appoints the alternate. If a board member is not present at a meeting of the authority, the alternate shall have all the voting and other rights of the board member not present and shall be counted for purposes of determining a quorum. Alternates are required to take an oath of office and are entitled to reimbursement for expenses in the same manner as board members.

B. Each member of a board shall, before entering upon the discharge of the duties of his office, take and subscribe to the oath prescribed in § 49-1. Members shall be reimbursed for actual expenses incurred in the performance of their duties from funds available to the authority.

C. A quorum shall exist when a majority of the member localities are represented by at least one member of the board. The affirmative vote of a quorum of the board shall be necessary for any action taken by the board. No vacancy in the membership of a board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board. The board shall determine the times and places of its regular meetings, which may be adjourned or continued, without further public notice, from day to day or from time to time or from place to place, but not beyond the time fixed for the next regular meeting, until the business before the board is completed. Special meetings of a board shall be held when requested by members of the board representing two or more localities. Any such request for a special meeting shall be in writing, and the request shall specify the time and place of the meeting and the matters to be considered at the meeting. A reasonable effort shall be made to provide each member with notice of any special meeting. No matter not specified in the notice shall be considered at such special meeting unless all the members of the board are present. Special meetings may be adjourned or continued, without further public notice, from day to day or from time to time or from place to place, not beyond the time fixed for the next regular meeting, until the business before the board is completed.

D. Each board shall elect from its membership a chairman for each calendar year. The board may also appoint an executive director and staff who shall discharge such functions as may be directed by the board. The executive director and staff shall be paid from funds received by the authority.

E. Each board, promptly following the close of the fiscal year, shall submit an annual report of the authority's activities of the preceding year to the governing body of each member locality. Each such report shall set forth a complete operating and financial statement covering the operation of the authority during such year.

1997, cc. 276, 587, § 15.1-1713; 1999, cc. 820, 882; 2000, c. 892; 2001, cc. 7, 15, 390, 391; 2002, c. 691; 2006, c. 758; 2014, c. 728.



§ 15.2-6404. Office of authority; title to property

Each board shall maintain the principal office of the authority within a member locality. All records shall be kept at such office. The title to all property of every kind belonging to an authority shall be titled to the authority, which shall hold it for the benefit of its member localities.

1997, cc. 276, 587, § 15.1-1714.



§ 15.2-6405. Powers of the authority

Each authority is vested with the powers of a body corporate, including the power to sue and be sued in its own name, plead and be impleaded, and adopt and use a common seal and alter the same as may be deemed expedient. In addition to the powers set forth elsewhere in this chapter, an authority may:

1. Adopt bylaws, rules and regulations to carry out the provisions of this chapter;

2. Employ, either as regular employees or as independent contractors, consultants, engineers, architects, accountants, attorneys, financial experts, construction experts and personnel, superintendents, managers and other professional personnel, personnel, and agents as may be necessary in the judgment of the authority, and fix their compensation;

3. Determine the locations of, develop, establish, construct, erect, repair, remodel, add to, extend, improve, equip, operate, regulate, and maintain facilities to the extent necessary or convenient to accomplish the purposes of the authority;

4. Acquire, own, hold, lease, use, sell, encumber, transfer, or dispose of, in its own name, any real or personal property or interests therein;

5. Invest and reinvest funds of the authority;

6. Enter into contracts of any kind, and execute all instruments necessary or convenient with respect to its carrying out the powers in this chapter to accomplish the purposes of the authority;

7. Expend such funds as may be available to it for the purpose of developing facilities, including but not limited to (i) purchasing real estate; (ii) grading sites; (iii) improving, replacing, and extending water, sewer, natural gas, electrical, and other utility lines; (iv) constructing, rehabilitating, and expanding buildings; (v) constructing parking facilities; (vi) constructing access roads, streets, and rail lines; (vii) purchasing or leasing machinery and tools; and (viii) making any other improvements deemed necessary by the authority to meet its objectives;

8. Fix and revise from time to time and charge and collect rates, rents, fees, or other charges for the use of facilities or for services rendered in connection with the facilities;

9. Borrow money from any source for any valid purpose, including working capital for its operations, reserve funds, or interest; mortgage, pledge, or otherwise encumber the property or funds of the authority; and contract with or engage the services of any person in connection with any financing, including financial institutions, issuers of letters of credit, or insurers;

10. Issue bonds under this chapter;

11. Accept funds and property from the Commonwealth, persons, counties, cities, and towns and use the same for any of the purposes for which the authority is created;

12. Apply for and accept grants or loans of money or other property from any federal agency for any of the purposes authorized in this chapter and expend or use the same in accordance with the directions and requirements attached thereto or imposed thereon by any such federal agency;

13. Make loans or grants to, and enter into cooperative arrangements with, any person, partnership, association, corporation, business or governmental entity in furtherance of the purposes of this chapter, for the purposes of promoting economic and workforce development, provided that such loans or grants shall be made only from revenues of the authority that have not been pledged or assigned for the payment of any of the authority's bonds, and to enter into such contracts, instruments, and agreements as may be expedient to provide for such loans, and any security therefor. The word "revenues" as used in this subdivision includes grants, loans, funds and property, as set out in subdivisions 11 and 12;

14. Enter into agreements with any other political subdivision of the Commonwealth for joint or cooperative action in accordance with § 15.2-1300; and

15. Do all things necessary or convenient to carry out the purposes of this chapter.

1997, cc. 276, 587, § 15.1-1715; 2002, c. 691; 2003, c. 874.



§ 15.2-6406. Donations to authority; remittance of tax revenue

A. Member localities are hereby authorized to lend or donate money or other property to an authority for any of its purposes. The member locality making the grant or loan may restrict the use of such grants or loans to a specific facility owned by the authority, within or without that member locality.

B. The governing body of the member locality in which a facility owned by an authority is located may direct, by resolution or ordinance, that all tax revenue collected with respect to the facility shall be remitted to the authority. Such revenues may be used for the payment of debt service on bonds of the authority and other obligations of the authority incurred with respect to such facility. The action of such governing body shall not constitute a pledge of the credit or taxing power of such locality.

1997, cc. 276, 587, § 15.1-1716; 2004, cc. 42, 603, 640.



§ 15.2-6407. Revenue sharing agreements

Notwithstanding the requirements of Chapter 34 (§ 15.2-3400 et seq.) of this title, the member localities may agree to a revenue and economic growth-sharing arrangement with respect to tax revenues and other income and revenues generated by any facility owned by an authority. Such member localities may be located in any jurisdiction participating in the Appalachian Region Interstate Compact or a similar agreement for interstate cooperation for economic and workforce development authorized by law. The obligations of the parties to any such agreement shall not be construed to be debt within the meaning of Article VII, Section 10 of the Constitution of Virginia. Any such agreement shall be approved by a majority vote of the governing bodies of the member localities reaching such an agreement but shall not require any other approval.

1997, cc. 276, 587, § 15.1-1717; 2007, cc. 941, 947.



§ 15.2-6408. Applicability of land use regulations

In any locality where planning, zoning, and development regulations may apply, an authority shall comply with and is subject to those regulations to the same extent as a private commercial or industrial enterprise.

1997, cc. 276, 587, § 15.1-1718.



§ 15.2-6409. Bond issues; contesting validity of bonds

A. An authority may at any time and from time to time issue bonds for any valid purpose, including the establishment of reserves and the payment of interest. In this chapter, "bonds" includes notes of any kind, interim certificates, refunding bonds, or any other evidence of obligation.

B. The bonds of any issue shall be payable solely from the property or receipts of the authority, including, but not limited to:

1. Taxes, rents, fees, charges, or other revenues payable to the authority;

2. Payments by financial institutions, insurance companies, or others pursuant to letters or lines of credit, policies of insurance, or purchase agreements;

3. Investment earnings from funds or accounts maintained pursuant to a bond resolution or trust agreement; and

4. Proceeds of refunding bonds.

C. Bonds shall be authorized by resolution of an authority and may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the Commonwealth. The bonds shall:

1. Be issued at, above, or below par value, for cash or other valuable consideration, and mature at a time or times, whether as serial bonds or as term bonds or both, not exceeding forty years from their respective dates of issue;

2. Bear interest at the fixed or variable rate or rates determined by the method provided in the resolution or trust agreement;

3. Be payable at a time or times, in the denominations and form, and carry the registration and privileges as to conversion and for the replacement of mutilated, lost, or destroyed bonds as the resolution or trust agreement may provide;

4. Be payable in lawful money of the United States at a designated place;

5. Be subject to the terms of purchase, payment, redemption, refunding, or refinancing that the resolution or trust agreement provides;

6. Be executed by the manual or facsimile signatures of the officers of the authority designated by the authority, which signatures shall be valid at delivery even for one who has ceased to hold office; and

7. Be sold in the manner and upon the terms determined by the authority including private (negotiated) sale.

D. Any resolution or trust agreement may contain provisions which shall be a part of the contract with the holders of the bonds as to:

1. Pledging, assigning, or directing the use, investment, or disposition of receipts of the authority or proceeds or benefits of any contract and conveying or otherwise securing any property rights;

2. Setting aside loan funding deposits, debt service reserves, capitalized interest accounts, cost of issuance accounts and sinking funds, and the regulation, investment, and disposition thereof;

3. Limiting the purpose to which, or the investments in which, the proceeds of the sale of any issue of bonds may be applied and restrictions to investments of revenues or bond proceeds in government obligations for which principal and interest are unconditionally guaranteed by the United States of America;

4. Limiting the issuance of additional bonds and the terms upon which additional bonds may be issued and secured and may rank on a parity with, or be subordinate or superior to, other bonds;

5. Refunding or refinancing outstanding bonds;

6. Providing a procedure, if any, by which the terms of any contract with bondholders may be altered or amended and the amount of bonds the holders of which must consent thereto, and the manner in which consent shall be given;

7. Defining the acts or omissions which shall constitute a default in the duties of the authority to bondholders and providing the rights of or remedies for such holders in the event of a default which may include provisions restricting individual right of action by bondholders;

8. Providing for guarantees, pledges of property, letters of credit, or other security, or insurance for the benefit of the bondholders; and

9. Addressing any other matter relating to the bonds which the authority determines appropriate.

E. No member of an authority, member of a board, or any person executing the bonds on behalf of an authority shall be liable personally for the bonds or subject to any personal liability by reason of the issuance of the bonds.

F. An authority may enter into agreements with agents, banks, insurers, or others for the purpose of enhancing the marketability of, or as security for, its bonds.

G. A pledge by an authority of revenues as security for an issue of bonds shall be valid and binding from the time the pledge is made.

The revenues pledged shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of any pledge shall be valid and binding against any person having any claim of any kind in tort, contract or otherwise against an authority, irrespective of whether the person has notice.

No resolution, trust agreement or financing statement, continuation statement, or other instrument adopted or entered into by an authority need be filed or recorded in any public record other than the records of the authority in order to perfect the lien against third persons, regardless of any contrary provision of public general or local law.

H. Except to the extent restricted by an applicable resolution or trust agreement, any holder of bonds issued under this chapter or a trustee acting under a trust agreement entered into under this chapter, may, by any suitable form of legal proceedings, protect and enforce any rights granted under the laws of Virginia or by any applicable resolution or trust agreement.

I. An authority may issue bonds to refund any of its bonds then outstanding, including the payment of any redemption premium and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of the bonds. Refunding bonds may be issued for the public purposes of realizing savings in the effective costs of debt service, directly or through a debt restructuring, for alleviating impending or actual default and may be issued in one or more series in an amount in excess of that of the bonds to be refunded.

J. For a period of thirty days after the date of the filing with the circuit court having jurisdiction over any of the political subdivisions that are members of the authority and in which the facility or any portion thereof being financed is located a certified copy of the initial resolution of the authority authorizing the issuance of bonds, any person in interest may contest the validity of the bonds, the rates, rents, fees and other charges for the services and facilities furnished by, for the use of, or in connection with, the facility or any portion thereof being financed, the pledge of revenues pledged to payment of the bonds, any provisions that may be recited in any resolution, trust agreement, indenture or other instrument authorizing the issuance of bonds, or any matter contained in, provided for or done or to be done pursuant to the foregoing. If such contest is not given within the thirty-day period, the authority to issue bonds, the validity of any other provision contained in the resolution, trust agreement, indenture or other instrument, and all proceedings in connection with the authorization and the issuance of the bonds shall be conclusively presumed to have been legally taken and no court shall have authority to inquire into such matters and no such contest shall thereafter be instituted.

Upon the delivery of any bonds reciting that they are issued pursuant to this chapter and a resolution or resolutions adopted under this chapter, the bonds shall be conclusively presumed to be fully authorized by all the laws of the Commonwealth and to have been sold, executed and delivered by the authority in conformity with such laws, and the validity of the bonds shall not be questioned by a party plaintiff, a party defendant, the authority, or any other interested party in any court, anything in this chapter or in any other statutes to the contrary notwithstanding.

1997, cc. 276, 587, § 15.1-1719; 2002, c. 691.



§ 15.2-6410. Investments in bonds

Any financial institution, investment company, insurance company or association, and any personal representative, guardian, trustee, or other fiduciary, may legally invest any moneys belonging to them or within their control in any bonds issued by an authority.

1997, cc. 276, 587, § 15.1-1720.



§ 15.2-6411. Bonds exempt from taxation

An authority shall not be required to pay any taxes or assessments of any kind whatsoever, and its bonds, their transfer, the interest payable on them, and any income derived from them, including any profit realized in their sale or exchange, shall be exempt at all times from every kind and nature of taxation by this Commonwealth or by any of its political subdivisions, municipal corporations, or public agencies of any kind.

1997, cc. 276, 587, § 15.1-1721.



§ 15.2-6412. Tax revenues of the Commonwealth or any other political subdivision not pledged

Nothing in this chapter shall be construed as authorizing the pledging of the faith and credit of the Commonwealth of Virginia, or any of its revenues, or the faith and credit of any other political subdivision of the Commonwealth, or any of its revenues, for the payment of any bonds issued by an authority.

1997, cc. 276, 587, § 15.1-1722.



§ 15.2-6413. Forms of accounts and records; audit of same

The accounts and records of an authority showing the receipt and disbursement of funds from whatever source derived shall be in such form as the Auditor of Public Accounts prescribes, provided that such accounts correspond as nearly as possible to the accounts and records for such matters maintained by corporate enterprises. The accounts and records of an authority shall be subject to audit pursuant to § 30-140, and the costs of such audit services shall be borne by the authority. An authority's fiscal year shall be the same as the Commonwealth's.

1997, cc. 276, 587, § 15.1-1723.



§ 15.2-6414. Tort liability

No pecuniary liability of any kind shall be imposed on the Commonwealth or on any other political subdivision of the Commonwealth because of any act, agreement, contract, tort, malfeasance or nonfeasance by or on the part of an authority, its agents, servants or employees.

1997, cc. 276, 587, § 15.1-1724.



§ 15.2-6415. Dissolution of authority

A member locality of an authority may withdraw from the authority only (i) upon dissolution of the authority as set forth herein, or (ii) with the majority approval of all other members of such authority, upon a resolution adopted by the governing body of a member locality and after satisfaction of such member locality's legal obligations, including repayment of its portion of any debt incurred, with regard to the authority, or after making contractual provisions for the repayment of its portion of any debt incurred, with regard to the authority, as well as pledging to pay general dues for operation of the authority for the current and succeeding fiscal year following the effective date of withdrawal. No member seeking withdrawal shall retain, without the consent of a majority of the remaining members, any rights to contributions made by such member, to any property held by such authority or to any revenue sharing as allowed by §§ 15.2-6406 and 15.2-6407. Upon withdrawal, the withdrawing member shall also return to the authority any dues or other contributions refunded to such member during its membership in the authority. Whenever the board determines that the purpose for which the authority was created has been substantially fulfilled or is impractical or impossible to accomplish and that all obligations incurred by the authority have been paid or that cash or a sufficient amount of United States government securities has been deposited for their payment, or provisions satisfactory for the timely payment of all its outstanding obligations have been arranged, the board may adopt resolutions declaring and finding that the authority shall be dissolved. Appropriate attested copies of such resolutions shall be delivered to the Governor so that legislation dissolving such authority may be introduced in the General Assembly. The dissolution of an authority shall become effective according to the terms of such legislation. The title to all funds and other property owned by such authority at the time of such dissolution shall vest in the member localities which have contributed to the authority in proportion to their respective contributions.

1997, cc. 276, 587, § 15.1-1725; 2010, c. 531.



§ 15.2-6416. Chapter liberally construed

This chapter, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purposes thereof.

1997, cc. 276, 587, § 15.1-1726.



§ 15.2-6500. Repealed

Repealed by Acts 2011, cc. 594 and 681, cl. 2.



§ 15.2-6550. Tourist Train Development Authority established

The Tourist Train Development Authority, hereinafter referred to as the "Authority," is created as a body politic and corporate, a political subdivision of the Commonwealth. As such it shall have, and is hereby vested with, the powers and duties hereinafter conferred in this chapter.

2014, c. 608.



§ 15.2-6551. Board of the Authority; qualifications; terms; quorum; records

All powers, rights, and duties conferred by this chapter, or by other provisions of law, upon the Authority shall be exercised by the Board of the Tourist Train Development Authority, hereinafter referred to as "the board." Initial appointments to the board shall begin July 1, 2014. The board shall consist of nine members as follows: seven members appointed by the Governor, of whom three shall be representatives from the governing bodies of Tazewell County, the Town of Bluefield, and the Town of Pocahontas and four shall be nonlegislative citizen members who reside in Tazewell County; one member of the House of Delegates representing Tazewell County, who shall be appointed by the Speaker of the House of Delegates if more than one Delegate represents Tazewell County; and one member of the Senate representing Tazewell County, who shall be appointed by the Senate Committee on Rules if more than one Senator represents Tazewell County. All members shall serve for a term of four years and may be reappointed for one additional term, except legislative members, who shall serve terms coincident with their terms of office and may be reappointed. The term of any member of the board shall immediately terminate if the member no longer meets the eligibility criteria of the initial appointment. Vacancies shall be filled for the unexpired term. For the initial appointments only, three of the members shall be appointed for two-year terms and such initial terms shall not be counted toward the term limitation.

The board shall elect from its membership a chairman and a vice-chairman and from its membership or not, as they desire, a secretary and a treasurer, or a secretary-treasurer, who shall continue to hold such office until their respective successors are elected. The members of the board shall receive no compensation. All members may be reimbursed for reasonable and necessary expenses incurred in the performance of their duties from such funds as may be available to the Authority.

Four members of the board shall constitute a quorum of the board for the purposes of conducting its business and exercising its powers and for all other purposes. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board. The board shall keep detailed minutes of its proceedings, which shall be open to public inspection at all times. It shall keep suitable records of its financial transactions, and, unless exempted by § 30-140, it shall arrange to have the records audited annually. Copies of each such audit shall be furnished to the governing bodies of Tazewell County and all adjacent counties and the Auditor of Public Accounts and shall be open to public inspection.

2014, c. 608.



§ 15.2-6552. Executive director; staff

The Authority shall appoint an executive director, who shall be authorized to employ such staff as necessary to enable the Authority to perform its duties as set forth in this chapter. The Authority is authorized to determine the duties of such staff and to fix salaries and compensation from such funds as may be received or appropriated.

2014, c. 608.



§ 15.2-6553. Powers of Authority

The Authority shall have the following powers together with all powers incidental thereto or necessary for the performance of those hereafter stated:

1. To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

2. To adopt and use a corporate seal and to alter the same at its pleasure;

3. To contract and be contracted with;

4. To employ and pay compensation to such employees and agents, including attorneys, as the board deems necessary in carrying on the business of the Authority;

5. To establish bylaws and make all rules and regulations, not inconsistent with the provisions of this chapter, deemed expedient for the management of the Authority's affairs;

6. To borrow money and to accept contributions, grants, and other financial assistance from the United States of America and agencies or instrumentalities thereof, the Commonwealth, or any political subdivision, agency, or public instrumentality of the Commonwealth;

7. To issue bonds in accordance with applicable law;

8. To receive and expend moneys on behalf of tourist train development; and

9. To cooperate with any private or governmental entity in the state of West Virginia in the development of a tourist train.

2014, c. 608.



§ 15.2-6554. Authority of localities

Localities are hereby authorized to lend or donate money or other property or services to the Authority for any of its purposes. The locality making the grant or loan may restrict the use of such grants or loans to a specific project, within or outside that locality.

2014, c. 608.



§ 15.2-6600. Title

This act shall be known and may be cited as the Middle Peninsula Chesapeake Bay Public Access Authority Act.

2002, c. 766.



§ 15.2-6601. Creation; public purpose

If any of the governing bodies of the Counties of Essex, Gloucester, King William, King and Queen, Mathews, Middlesex, and the Towns of West Point, Tappahannock and Urbanna by resolution declare that there is a need for a public access authority to be created and an operating agreement is developed for the purpose of establishing or operating a public access authority for any such participating political subdivisions and that they should unite in the formation of an authority to be known as the Middle Peninsula Chesapeake Bay Public Access Authority (hereinafter the "Authority"), which shall thereupon exist for such participating counties and town and shall exercise its powers and functions as prescribed herein. The region for which such Authority shall exist shall be coterminous with the boundaries of the participating political subdivisions. The Authority shall be charged with the following duties:

1. Identify land, either owned by the Commonwealth or private holdings that can be secured for use by the general public as a public access site;

2. Research and determine ownership of all identified sites;

3. Determine appropriate public use levels of identified access sites;

4. Develop appropriate mechanisms for transferring title of Commonwealth or private holdings to the Authority;

5. Develop appropriate acquisition and site management plans for public access usage;

6. Determine which holdings should be sold to advance the mission of the Authority;

7. Receive and expend public funds and private donations in order to restore or create tidal wetlands within the region for which the Authority exists; provided that any tidal mitigation credits resulting from such restoration or creation projects shall be held by the Authority for the benefit and use of participating political subdivisions and shall not be sold or conveyed to any private party by the Authority or any participating political subdivision; and

8. Perform other duties required to fulfill the mission of the Middle Peninsula Chesapeake Bay Public Access Authority.

In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of the Middle Peninsula Chesapeake Bay Public Access Authority, the Authority shall be deemed to have been created as a body corporate and to have been established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution as aforesaid by the participating political subdivisions declaring that there is a need for such Authority. A copy of such resolution duly certified by the clerks of the counties and towns by which it is adopted shall be admissible as evidence in any suit, action, or proceeding. Any political subdivision of the Commonwealth is authorized to join such Authority pursuant to the terms and conditions of this act.

The ownership and operation by the Authority of any public access sites and related facilities and the exercise of powers conferred by this act are proper and essential governmental functions and public purposes and matters of public necessity for which public moneys may be spent and private property acquired. The Authority is a regional entity of government by or on behalf of which debt may be contracted by or on behalf of any county or town pursuant to Section 10 (a) of Article VII of the Constitution of Virginia.

2002, c. 766; 2009, c. 429.



§ 15.2-6602. Definitions

As used in this act the following words and terms have the following meanings unless a different meaning clearly appears from the context:

"Act" means the Middle Peninsula Chesapeake Bay Public Access Authority Act.

"Authority" means the Middle Peninsula Chesapeake Bay Public Access Authority created by this act.

"Board of Directors" means the governing body of the Authority.

"Bonds" means any bonds, notes, debentures, or other evidence of financial indebtedness issued by this Authority pursuant to this act.

"Commonwealth" means the Commonwealth of Virginia.

"Participating political subdivision" means any of the counties of the Middle Peninsula Planning District Commission or any other subdivision that may join the Authority pursuant to the act.

"Political subdivision" means a county, municipality or other public body of the Commonwealth.

"Site" means any land holding that can improve public access to waters of the Commonwealth.

2002, c. 766.



§ 15.2-6603. Participating political subdivision

No pecuniary liability of any kind shall be imposed upon any participating political subdivision because of any act, omission, agreement, contract, tort, malfeasance, misfeasance, or nonfeasance by or on the part of the Authority or any member thereof, or its agents, servants, or employees, except as otherwise provided in this act with respect to contracts and agreements between the Authority and any other political subdivision.

2002, c. 766.



§ 15.2-6604. Appointment of a board of directors

The powers of the Authority shall be vested in the directors of the Authority. The governing body of each participating political subdivision shall appoint either one or two directors, one of whom shall be a member of the appointing governing body or its chief operating officer. In the event there are two or fewer participating jurisdictions in the Authority, each participating jurisdiction shall appoint two directors.

The governing body of each political subdivision shall be empowered to remove at any time, without cause, any director appointed by it and appoint a successor director to fill the unexpired portion of the removed director's term.

If financial funds are available, each director may be reimbursed by the Authority for the amount of actual expenses incurred by him in the performance of his duties.

2002, c. 766.



§ 15.2-6605. Organization

A simple majority of the directors in office shall constitute a quorum. No vacancy in the membership of the Authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the Authority.

The Authority shall hold regular meetings at such times and places as may be established by its bylaws duly adopted and published at the organizational meeting of that body.

The board of directors shall annually elect a chairman and a vice-chairman from their membership, a secretary and a treasurer or a secretary-treasurer from their membership or not as they deem appropriate, and such other officers as they may deem appropriate.

The board of directors may make and from time to time amend and repeal bylaws, not inconsistent with this act, governing the manner in which the Authority's business may be transacted and in which the power granted to it may be enjoyed. The board of directors may appoint such committees as they may deem advisable and fix the duties and responsibilities of such committees.

2002, c. 766.



§ 15.2-6606. Powers

The Authority is hereby granted all powers necessary or appropriate to carry out the purposes of this act, including the following, to:

1. Adopt bylaws for the regulation of its affairs and the conduct of its business;

2. Sue and be sued in its own name;

3. Have perpetual succession;

4. Adopt a corporate seal and alter the same at its pleasure;

5. Maintain offices at such places as it may designate;

6. Acquire, establish, construct, enlarge, improve, maintain, equip, operate and regulate public access sites that are owned or managed by the authority within the territorial limits of the participating political subdivisions;

7. Construct, install, maintain, and operate facilities for managing access sites;

8. Determine fees, rates, and charges for the use of its facilities;

9. Apply for and accept gifts, or grants of money or gifts, grants or loans of other property or other financial assistance from the United States of America and agencies and instrumentalities thereof, the Commonwealth of Virginia, or any other person or entity, for or in aid of the construction, acquisition, ownership, operation, maintenance or repair of the public access sites or for the payment of principal of any indebtedness of the Authority, interest thereon or other cost incident thereto, and to this end the Authority shall have the power to render such services, comply with such conditions and execute such agreements, and legal instruments, as may be necessary, convenient or desirable or imposed as a condition to such financial aid;

10. Appoint, employ or engage such officers, employees, architects, engineers, attorneys, accountants, financial advisors, investment bankers, and other advisors, consultants, and agents as may be necessary or appropriate, and to fix their duties and compensation;

11. Contract with any participating political subdivision for such subdivision to provide legal services, engineering services, depository and investment services contemplated by § 15.2-6612 hereof, accounting services, including the annual independent audit required by § 15.2-6609 hereof, procurement of goods and services, and to act as fiscal agent for the Authority;

12. Establish personnel rules;

13. Own, purchase, lease, obtain options upon, acquire by gift, grant, or bequest or otherwise acquire any property, real or personal, or any interest therein, and in connection therewith to assume or take subject to any indebtedness secured by such property;

14. Make, assume, and enter into all contracts, leases, and arrangements necessary or incidental to the exercise of its powers, including contracts for the management or operation of all or any part of its facilities;

15. Borrow money, as hereinafter provided, and to borrow money for the purpose of meeting casual deficits in its revenues;

16. Adopt, amend, and repeal rules and regulations for the use, maintenance, and operation of its facilities and governing the conduct of persons and organizations using its facilities and to enforce such rules and regulations and all other rules, regulations, ordinances, and statutes relating to its facilities, all as hereinafter provided;

17. Purchase and maintain insurance or provide indemnification on behalf of any person who is or was a director, officer, employee or agent of the Authority against any liability asserted against him or incurred by him in any such capacity or arising out of his status as such;

18. Do all things necessary or convenient to the purposes of this act. To that end, the Authority may acquire, own, or convey property; enter into contracts; seek financial assistance and incur debt; and adopt rules and regulations; and

19. Whenever it shall appear to the Authority, or to a simple majority of participating political subdivisions, that the need for the Authority no longer exists, the Authority, or in the proper case, any such subdivision, may petition the circuit court of a participating political subdivision for the dissolution of the Authority. If the court shall determine that the need for the Authority as set forth in this act no longer exists and that all debts and pecuniary obligations of the Authority have been fully paid or provided for, it may enter an order dissolving the Authority.

Upon dissolution, the court shall order any real or tangible personal property contributed to the Authority by a participating political subdivision, together with any improvements thereon, returned to such participating political subdivisions. The remaining assets of the Authority shall be distributed to the participating political subdivisions in proportion to their respective contributions theretofore made to the Authority.

Each participating political subdivision and all holders of the Authority's bonds shall be made parties to any such proceeding and shall be given notice as provided by law. Any party defendant may reply to such petition at any time within six months after the filing of the petition. From the final judgment of the court, an appeal shall lie to the Supreme Court of Virginia.

2002, c. 766.



§ 15.2-6607. Name of authority

The name of the Authority shall be the Middle Peninsula Chesapeake Bay Public Access Authority. The name of this authority may be changed upon approval of a simple majority of the directors of the Authority.

2002, c. 766.



§ 15.2-6608. Rules, regulations, and minimum standards

The Authority shall have the power to adopt, amend, and repeal rules, regulations, and minimum standards, for the use, maintenance, and operation of its facilities and governing the conduct of persons and organizations using its facilities.

Unless the Authority shall by unanimous vote of the board of directors determine that an emergency exists, the Authority shall, prior to the adoption of any rule or regulation or alteration, amendment or modification thereof:

1. Make such rule, regulation, alteration, amendment or modification in convenient form available for public inspection in the office of the Authority for at least ten days; and

2. Post in a public place a notice declaring the board of directors' intention to consider adopting such rule, regulation, alteration, amendment or modification and informing the public that the Authority will at a public meeting consider the adoption of such rule or regulation or such alteration, amendment, or modification, on a day and at a time to be specified in the notice, after the expiration of at least ten days from the first day of the posting of the notice thereof. The Authority's rules and regulations shall be available for public inspection in the Authority's principal office.

The Authority's rules and regulations relating to: (i) traffic, including but not limited to motor vehicle speed limits and the location of and charges for public parking; (ii) access to Authority facilities, including but not limited to solicitation, handbilling, and picketing; and (iii) site management and maintenance shall have the force of law, as shall any other rule or regulation of the Authority, which shall contain a determination by the Authority that it is necessary to accord the same force and effect of law in the interest of the public safety. However, with respect to motor vehicle traffic rules and regulations, the Authority shall obtain the approval of the appropriate official of the political subdivision in which such rules or regulations are to be enforced. The violation of any rule or regulation of the Authority relating to motor vehicle traffic shall be tried and punished in the same manner as if it had been committed on the public roads of the participating political subdivision in which such violation occurred. All other violations of the rules and regulations having the force of law shall be punishable as misdemeanors.

2002, c. 766.



§ 15.2-6609. Reports

The Authority shall keep minutes of its proceedings, which minutes shall be open to public inspection during normal business hours. It shall keep suitable records of all its financial transactions and shall arrange to have the same audited annually by an independent certified public accountant. Copies of each such audit shall be furnished to each participating political subdivision and shall be open to public inspection.

2002, c. 766.



§ 15.2-6610. Procurement

All contracts that the Authority may let for professional services, nonprofessional services, or materials shall be subject to the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

2002, c. 766.



§ 15.2-6611. Deposit and investment of funds

Except as provided by contract with a participating political subdivision, all moneys received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues or otherwise, shall be deemed to be trust funds to be held and applied solely as provided in this act. All moneys of the Authority shall be deposited as soon as practicable in a separate account or accounts in one or more banks or trust companies organized under the laws of the Commonwealth or national banking associations having their principal offices in the Commonwealth. Such deposits shall be continuously secured in accordance with the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.).

Funds of the Authority not needed for immediate use or disbursement may, subject to the provisions of any contract between the Authority and the holders of its bonds, be invested in securities that are considered lawful investments for fiduciaries.

2002, c. 766.



§ 15.2-6612. Authority to issue bonds

The Authority shall have the power to issue bonds from time to time in its discretion, for any of its purposes, including the payment of all or any part of the cost of Authority facilities and including the payment or retirement of bonds previously issued by it. The Authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds payable, both as to principal and interest: (i) from its revenues and receipts generally and (ii) exclusively from the revenues and receipts of certain designated facilities or loans whether or not they are financed in whole or in part from the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any grant or contribution from a participating political subdivision, the Commonwealth or any political subdivision, agency or instrumentality thereof, any federal agency or any unit, private corporation, co-partnership, association, or individual, as such participating political subdivision, or other entities, may be authorized to make under general law or by pledge of any income or revenues of the Authority or by mortgage or encumbrance of any property or facilities of the Authority. Unless otherwise provided in the proceeding authorizing the issuance of the bonds, or in the trust indenture securing the same, all bonds shall be payable solely and exclusively from the revenues and receipts of a particular facility or loan. Bonds may be executed and delivered by the Authority at any time and from time to time may be in such form and denominations and of such terms and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding 40 years from the date thereof, may be payable at such place or places whether within or without the Commonwealth, may bear interest at such rate or rates, may be payable at such time or times and at such places, may be evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided and specified by the board of directors in authorizing each particular bond issue.

If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the Authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds, but nothing herein contained shall be construed to confer on the Authority any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the Authority may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors of the Authority to be most advantageous, and the Authority may pay all costs, premiums, and commissions that its board of directors may deem necessary or advantageous in connection with the issuance thereof. Issuance by the Authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same facility or any other facility, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Any bonds of the Authority at any time outstanding may from time to time be refunded by the Authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any costs, premiums, or commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby, with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same facilities or separate facilities, and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or on different dates or shall be due serially or otherwise.

All bonds shall be signed by the chairman or vice-chairman of the Authority or shall bear his facsimile signature, and the corporate seal of the Authority or a facsimile thereof shall be impressed or imprinted thereon and attested by the signature of the secretary (or the secretary-treasurer) or the assistant secretary (or assistant secretary-treasurer) of the Authority or shall bear his facsimile signature, and any coupons attached thereto shall bear the facsimile signature of said chairman. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be an officer before delivery of such bonds, such signature, or such facsimile, shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. When the signatures of both the chairman or the vice-chairman and the secretary (or the secretary-treasurer) or the assistant secretary (or the assistant secretary-treasurer) are facsimiles, the bonds must be authenticated by a corporate trustee or other authenticating agent approved by the Authority.

If the proceeds derived from a particular bond issue, due to error of estimates or otherwise, shall be less than the cost of the Authority facilities for which such bonds were issued, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the proceedings authorizing the issuance of the bonds of such issue or in the trust indenture securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds of the first issue. If the proceeds of the bonds of any issue shall exceed such cost, the surplus may be deposited to the credit of the sinking fund for such bonds or may be applied to the payment of the cost of any additions, improvements, or enlargements of the Authority facilities for which such bonds shall have been issued.

Prior to the preparation of definitive bonds, the Authority may, under like restrictions, issue interim receipts or temporary bonds with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Authority may also provide for the replacement of any bonds that shall become mutilated or shall be destroyed or lost. Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the Commonwealth, and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions, or things that are specifically required by this act; provided, however, that nothing contained in this act shall be construed as affecting the powers and duties now conferred by law upon the State Corporation Commission.

All bonds issued under the provisions of this act shall have and are hereby declared to have all the qualities and incidents of and shall be and are hereby made negotiable instruments under the Uniform Commercial Code of Virginia (§ 8.1A-101 et seq.), subject only to provisions respecting registration of the bonds.

In addition to all other powers granted to the Authority by this act, the Authority is authorized to provide for the issuance, from time to time of notes or other obligations of the Authority for any of its authorized purposes. All of the provisions of this act that relate to bonds or revenue bonds shall apply to such notes or other obligations insofar as such provisions may be appropriate.

2002, c. 766; 2003, c. 353.



§ 15.2-6613. Fees, rents, and charges

The Authority is hereby authorized to and shall fix, revise, charge, and collect fees, rents, and other charges for the use and services of any facilities or access site. Such fees, rents, and other charges shall be so fixed and adjusted as to provide a fund sufficient with other revenues to pay the cost of maintaining, repairing, and operating the facilities and the principal and any interest on its bonds as the same shall become due and payable, including reserves therefor. Such fees, rents, and charges shall not be subject to supervision or regulation by any commission, board, bureau, or agency of the Commonwealth or any participating political subdivision. The fees, rents, and other charges received by the Authority, except such part thereof as may be necessary to pay the cost of maintenance, repair, and operation and to provide such reserves therefor as may be provided for in any resolution authorizing the issuance of such bonds or in any trust indenture or agreement securing the same, shall to the extent necessary be set aside at such regular intervals as may be provided in any such resolution or trust indenture or agreement in a sinking fund or sinking funds pledged to, and charged with, the payment and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of such bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. So long as any of its bonds are outstanding, the fees, rents, and charges so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Authority irrespective of whether such parties have notice thereof. Neither the resolution nor any trust indenture by which a pledge is created need be filed or recorded except in the records of the Authority. The use and disposition of moneys to the credit of any such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust indenture or agreement.

2002, c. 766.



§ 15.2-6614. Credit of Commonwealth and political subdivisions not pledged

Bonds issued pursuant to the provisions of this act shall not be deemed to constitute a debt of the Commonwealth, or any political subdivision thereof other than the Authority, but such bonds shall be payable solely from the funds provided therefor as herein authorized. All such bonds shall contain on the face thereof a statement to the effect that neither the Commonwealth, nor any political subdivision thereof, nor the Authority, shall be obligated to pay the same or the interest thereon or other costs incident thereto except from the revenues and money pledged therefor and that neither the faith and credit nor the taxing power of the Commonwealth, or any political subdivision thereof, is pledged to the payment of the principal of such bonds or the interest thereon or other costs incident thereto.

All expenses incurred in carrying out the provisions of this act shall be payable solely from the funds of the Authority and no liability or obligation shall be incurred by the Authority hereunder beyond the extent to which moneys shall be available to the Authority.

Bonds issued pursuant to the provisions of this act shall not constitute an indebtedness within the meaning of any debt limitation or restriction.

2002, c. 766.



§ 15.2-6615. Directors and persons executing bonds not liable thereon

Neither the board of directors nor any person executing the bonds shall be liable personally for the Authority's bonds by reasons of the issuance thereof.

2002, c. 766.



§ 15.2-6616. Security for payment of bonds; default

The principal of and interest on any bonds issued by the Authority shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable, and may be secured by a trust indenture covering all or any part of the Authority facilities from which revenues or receipts so pledged may be derived, including any enlargements of any additions to any such projects thereafter made. The resolution under which the bonds are authorized to be issued and any such trust indenture may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents for any portions thereof leased by the Authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable not in conflict with the provisions hereof. Each pledge, agreement, and trust indenture made for the benefit or security of any of the bonds of the Authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid. In the event of default in such payment or in any agreements of the Authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any trust indenture executed as security therefor, may be enforced by mandamus, suit, action, or proceeding at law or in equity to compel the Authority and the directors, officers, agents, or employees thereof to perform each and every term, provision and covenant contained in any trust indenture of the Authority, the appointment of a receiver in equity, or by foreclosure of any such trust indenture, or any one or more of said remedies.

2002, c. 766.



§ 15.2-6617. Taxation

The exercise of the powers granted by this act shall in all respects be presumed to be for the benefit of the inhabitants of the Commonwealth, for the increase of their commerce, and for the promotion of their health, safety, welfare, convenience and prosperity, and as the operation and maintenance of any project that the Authority is authorized to undertake will constitute the performance of an essential governmental function, the Authority shall not be required to pay any taxes or assessments upon any facilities acquired and constructed by it under the provisions of this act and the bonds issued under the provisions of this act, their transfer and the income therefrom including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the Commonwealth and by any political subdivision thereof. Persons, firms, partnerships, associations, corporations, and organizations leasing property of the Authority or doing business on property of the Authority shall be subject to and liable for payment of all applicable taxes of the political subdivision in which such leased property lies or in which business is conducted including, but not limited to, any leasehold tax on real property and taxes on hotel and motel rooms, taxes on the sale of tobacco products, taxes on the sale of meals and beverages, privilege taxes and local general retail sales and use taxes, taxes to be paid on licenses in respect to any business, profession, vocation or calling, and taxes upon consumers of gas, electricity, telephone, and other public utility services.

2002, c. 766.



§ 15.2-6618. Bonds as legal investments

Bonds issued by the Authority under the provisions of this act are hereby made securities in which all public officers and public bodies of the Commonwealth and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital, in their control or belonging to them. Such bonds are hereby made securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

2002, c. 766.



§ 15.2-6619. Appropriation by political subdivision

Any participating political subdivision, or other political subdivision of the Commonwealth, is authorized to provide services, to donate real or personal property and to make appropriations to the Authority for the acquisition, construction, maintenance, and operation of the Authority's facilities. Any such political subdivision is hereby authorized to issue its bonds, including general obligation bonds, in the manner provided in the Public Finance Act (§ 15.2-2600 et seq.) or in any applicable municipal charter for the purpose of providing funds to be appropriated to the Authority, and such political subdivisions may enter into contracts obligating such bond proceeds to the Authority.

The Authority may agree to assume, or reimburse a participating political subdivision for any indebtedness incurred by, such participating political subdivision with respect to facilities conveyed by it to the Authority.

2002, c. 766.



§ 15.2-6620. Contracts with political subdivisions

The Authority is authorized to enter into contracts with any one or more political subdivisions.

2002, c. 766.



§ 15.2-6621. Agreement with Commonwealth and participating political subdivisions

The Commonwealth and, by participating in the Authority, each participating political subdivision, pledge to and agree with the holders of any bonds issued by the Authority that neither the Commonwealth nor any participating political subdivision will limit or alter the rights hereunder vested in the Authority to fulfill the terms of any agreements made with said holders or in any way impair the rights and remedies of said holders until such bonds are fully met and discharged. The Authority is authorized to include this pledge and agreement in any contract with the holders of the Authority's bonds.

2002, c. 766.



§ 15.2-6622. Liberal construction

Neither this act nor anything contained herein is or shall be construed as a restriction or limitation upon any powers that the Authority might otherwise have under any laws of the Commonwealth, and this act is cumulative to any such powers. This act does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

2002, c. 766; 2015, c. 709.



§ 15.2-6623. Application of local ordinances, service charges, and taxes upon leaseholds

Nothing herein contained shall be construed to exempt the Authority's property from any applicable zoning, subdivision, erosion and sediment control, and fire prevention codes or from building regulations of a political subdivision in which such property is located. Nor shall anything herein contained exempt the property of the Authority from any service charge authorized by the General Assembly pursuant to Article X, Section 6 (g) of the Constitution of Virginia, or exempt any lessee of any of the Authority's property from any tax imposed upon his leasehold interest in such property or upon the receipts derived therefrom.

2002, c. 766.



§ 15.2-6624. Existing contracts, leases, franchises, etc., not impaired

No provisions of this act shall relieve, impair, or affect any right, duty, liability, or obligation arising out of any contract, concession, lease, or franchise now in existence except to the extent that such contract, concession, lease, or franchise may permit. Notwithstanding the foregoing provisions of this section, the Authority may renegotiate, renew, extend the term of, or otherwise modify at any time any contract, concession, lease, or franchise now in existence in such manner and on such terms and conditions as it may deem appropriate, provided that the operator of or under any said contract, concession, lease, or franchise consents to said renegotiation, renewal, extension, or modification.

2002, c. 766.



§ 15.2-6625. Withdrawal of membership

Any member jurisdiction may withdraw from membership in the Authority by resolution or ordinance of its governing body. However, no member jurisdiction shall be permitted to withdraw from the Authority after any obligation has been incurred except by unanimous vote of all member jurisdictions.

2002, c. 766.



§ 15.2-6626. Title

This act shall be known and may be cited as the Northern Neck Chesapeake Bay Public Access Authority Act.

2005, c. 842.



§ 15.2-6627. Creation; public purpose

If any of the governing bodies of the Counties of Lancaster, Northumberland, Richmond, and Westmoreland by resolution declare that there is a need for a public access authority to be created and an operating agreement, which shall be approved by participating localities by ordinance, is developed for the purpose of establishing or operating a public access authority for any such participating political subdivisions and that they should unite in the formation of an authority to be known as the Northern Neck Chesapeake Bay Public Access Authority (hereinafter the "Authority"), which shall thereupon exist for such participating counties and towns and shall exercise its powers and functions as prescribed herein. The region for which such Authority shall exist shall be coterminous with the boundaries of the participating political subdivisions. The Authority shall be charged with the following duties:

1. Identify land, either owned by the Commonwealth or private holdings that can be secured for use by the general public as a public access site;

2. Research and determine ownership of all identified sites;

3. Determine appropriate public use levels of identified access sites;

4. Develop appropriate mechanisms for transferring title of Commonwealth or private holdings to the Authority;

5. Develop appropriate acquisition and site management plans for public access usage;

6. Determine which holdings should be sold to advance the mission of the Authority; and

7. Perform other duties required to fulfill the mission of the Northern Neck Chesapeake Bay Public Access Authority.

In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of the Northern Neck Chesapeake Bay Public Access Authority, the Authority shall be deemed to have been created as a body corporate and to have been established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution as aforesaid by the participating political subdivisions declaring that there is a need for such Authority. A copy of such resolution duly certified by the clerks of the counties and towns by which it is adopted shall be admissible as evidence in any suit, action, or proceeding. Any political subdivision of the Commonwealth is authorized to join such Authority pursuant to the terms and conditions of this act.

The ownership and operation by the Authority of any public access sites and related facilities and the exercise of powers conferred by this act are proper and essential governmental functions and public purposes and matters of public necessity for which public moneys may be spent and private property acquired. The Authority is a regional entity of government by or on behalf of which debt may be contracted by or on behalf of any county or town pursuant to Section 10 (a) of Article VII of the Constitution of Virginia.

2005, c. 842.



§ 15.2-6628. Definitions

As used in this act the following words and terms have the following meanings unless a different meaning clearly appears from the context:

"Act" means the Northern Neck Chesapeake Bay Public Access Authority Act.

"Authority" means the Northern Neck Chesapeake Bay Public Access Authority created by this act.

"Board of Directors" means the governing body of the Authority.

"Bonds" means any bonds, notes, debentures, or other evidence of financial indebtedness issued by this Authority pursuant to this act.

"Commonwealth" means the Commonwealth of Virginia.

"Participating political subdivision" means any of the counties of the Northern Neck Planning District Commission or any other subdivision that may join the Authority pursuant to the act.

"Political subdivision" means a county, municipality, or other public body of the Commonwealth.

"Site" means any land holding that can improve public access to waters of the Commonwealth.

2005, c. 842.



§ 15.2-6629. Participating political subdivision

No pecuniary liability of any kind shall be imposed upon any participating political subdivision because of any act, omission, agreement, contract, tort, malfeasance, misfeasance, or nonfeasance by or on the part of the Authority or any member thereof, or its agents, servants, or employees, except as otherwise provided in this act with respect to contracts and agreements between the Authority and any other political subdivision.

2005, c. 842.



§ 15.2-6630. Appointment of a board of directors

The powers of the Authority shall be vested in the directors of the Authority. The governing body of each participating political subdivision shall appoint either one or two directors, one of whom shall be a member of the appointing governing body or its chief operating officer. In the event there are two or fewer participating jurisdictions in the Authority, each participating jurisdiction shall appoint two directors.

The governing body of each political subdivision shall be empowered to remove at any time, without cause, any director appointed by it and appoint a successor director to fill the unexpired portion of the removed director's term.

If financial funds are available, each director may be reimbursed by the Authority for the amount of actual expenses incurred by him in the performance of his duties.

2005, c. 842.



§ 15.2-6631. Organization

A simple majority of the directors in office shall constitute a quorum. No vacancy in the membership of the Authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the Authority.

The Authority shall hold regular meetings at such times and places as may be established by its bylaws duly adopted and published at the organizational meeting of that body.

The board of directors shall annually elect a chairman and a vice-chairman from their membership, and a secretary and a treasurer or a secretary-treasurer from their membership, or not, as they deem appropriate, and such other officers as they may deem appropriate.

The board of directors may make and from time to time amend and repeal bylaws, not inconsistent with this act, governing the manner in which the Authority's business may be transacted and in which the power granted to it may be enjoyed. The board of directors may appoint such committees as they may deem advisable and fix the duties and responsibilities of such committees.

2005, c. 842.



§ 15.2-6632. Powers

The Authority is hereby granted all powers necessary or appropriate to carry out the purposes of this act, including the following, to:

1. Adopt bylaws for the regulation of its affairs and the conduct of its business;

2. Sue and be sued in its own name;

3. Have perpetual succession;

4. Adopt a corporate seal and alter the same at its pleasure;

5. Maintain offices at such places as it may designate;

6. Acquire, establish, construct, enlarge, improve, maintain, equip, operate, and regulate public access sites that are owned or managed by the authority within the territorial limits of the participating political subdivisions;

7. Construct, install, maintain, and operate facilities for managing access sites;

8. Determine fees, rates, and charges for the use of its facilities;

9. Apply for and accept gifts, or grants of money or gifts, grants or loans of other property, or other financial assistance from the United States of America and agencies and instrumentalities thereof, the Commonwealth of Virginia, or any other person or entity, for or in aid of the construction, acquisition, ownership, operation, maintenance, or repair of the public access sites or for the payment of principal of any indebtedness of the Authority, interest thereon or other cost incident thereto, and to this end the Authority shall have the power to render such services, comply with such conditions, and execute such agreements, and legal instruments, as may be necessary, convenient, or desirable or imposed as a condition to such financial aid;

10. Appoint, employ, or engage such officers, employees, architects, engineers, attorneys, accountants, financial advisors, investment bankers, and other advisors, consultants, and agents as may be necessary or appropriate, and to fix their duties and compensation;

11. Contract with any participating political subdivision for such subdivision to provide legal services, engineering services, and depository and investment services contemplated by § 15.2-6638 hereof, accounting services, including the annual independent audit required by § 15.2-6635 hereof, procurement of goods and services, and to act as fiscal agent for the Authority;

12. Establish personnel rules;

13. Own, purchase, lease, obtain options upon, acquire by gift, grant, or bequest or otherwise acquire any property, real or personal, or any interest therein, and in connection therewith to assume or take subject to any indebtedness secured by such property;

14. Make, assume, and enter into all contracts, leases, and arrangements necessary or incidental to the exercise of its powers, including contracts for the management or operation of all or any part of its facilities;

15. Borrow money, as hereinafter provided, and to borrow money for the purpose of meeting casual deficits in its revenues;

16. Adopt, amend, and repeal rules and regulations for the use, maintenance, and operation of its facilities and governing the conduct of persons and organizations using its facilities and to enforce such rules and regulations and all other rules, regulations, ordinances, and statutes relating to its facilities, all as hereinafter provided;

17. Purchase and maintain insurance or provide indemnification on behalf of any person who is or was a director, officer, employee or agent of the Authority against any liability asserted against him or incurred by him in any such capacity or arising out of his status as such;

18. Do all things necessary or convenient to the purposes of this act. To that end, the Authority may acquire, own, or convey property; enter into contracts; seek financial assistance and incur debt; and adopt rules and regulations; and

19. Whenever it shall appear to the Authority, or to a simple majority of participating political subdivisions, that the need for the Authority no longer exists, the Authority, or in the proper case, any such subdivision, may petition the circuit court of a participating political subdivision for the dissolution of the Authority. If the court shall determine that the need for the Authority as set forth in this act no longer exists and that all debts and pecuniary obligations of the Authority have been fully paid or provided for, it may enter an order dissolving the Authority.

Upon dissolution, the court shall order any real or tangible personal property contributed to the Authority by a participating political subdivision, together with any improvements thereon, returned to such participating political subdivisions. The remaining assets of the Authority shall be distributed to the participating political subdivisions in proportion to their respective contributions theretofore made to the Authority.

Each participating political subdivision and all holders of the Authority's bonds shall be made parties to any such proceeding and shall be given notice as provided by law. Any party defendant may reply to such petition at any time within six months after the filing of the petition. From the final judgment of the court, an appeal shall lie to the Supreme Court of Virginia.

2005, c. 842.



§ 15.2-6633. Name of Authority

The name of the Authority shall be the Northern Neck Chesapeake Bay Public Access Authority. The name of this authority may be changed upon approval of a simple majority of the directors of the Authority.

2005, c. 842.



§ 15.2-6634. Rules, regulations, and minimum standards

The Authority shall have the power to adopt, amend, and repeal rules, regulations, and minimum standards, for the use, maintenance, and operation of its facilities and governing the conduct of persons and organizations using its facilities.

Unless the Authority shall by unanimous vote of the board of directors determine that an emergency exists, the Authority shall, prior to the adoption of any rule or regulation or alteration, amendment, or modification thereof:

1. Make such rule, regulation, alteration, amendment, or modification in convenient form available for public inspection in the office of the Authority for at least 10 days; and

2. Post in a public place a notice declaring the board of directors' intention to consider adopting such rule, regulation, alteration, amendment, or modification and informing the public that the Authority will at a public meeting consider the adoption of such rule or regulation or such alteration, amendment, or modification, on a day and at a time to be specified in the notice, after the expiration of at least 10 days from the first day of the posting of the notice thereof. The Authority's rules and regulations shall be available for public inspection in the Authority's principal office.

The Authority's rules and regulations relating to: (i) traffic, including but not limited to motor vehicle speed limits and the location of and charges for public parking; (ii) access to Authority facilities, including but not limited to solicitation, handbilling, and picketing; and (iii) site management and maintenance shall have the force of law, as shall any other rule or regulation of the Authority, which shall contain a determination by the Authority that it is necessary to accord the same force and effect of law in the interest of the public safety. However, with respect to motor vehicle traffic rules and regulations, the Authority shall obtain the approval of the appropriate official of the political subdivision in which such rules or regulations are to be enforced. The violation of any rule or regulation of the Authority relating to motor vehicle traffic shall be tried and punished in the same manner as if it had been committed on the public roads of the participating political subdivision in which such violation occurred. All other violations of the rules and regulations having the force of law shall be punishable as misdemeanors.

2005, c. 842.



§ 15.2-6635. Reports

The Authority shall keep minutes of its proceedings, which minutes shall be open to public inspection during normal business hours. It shall keep suitable records of all its financial transactions and shall arrange to have the same audited annually by an independent certified public accountant. Copies of each such audit shall be furnished to each participating political subdivision and shall be open to public inspection.

2005, c. 842.



§ 15.2-6636. Procurement

All contracts that the Authority may let for professional services, nonprofessional services, or materials shall be subject to the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

2005, c. 842.



§ 15.2-6637. Deposit and investment of funds

Except as provided by contract with a participating political subdivision, all moneys received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues or otherwise, shall be deemed to be trust funds to be held and applied solely as provided in this act. All moneys of the Authority shall be deposited as soon as practicable in a separate account or accounts in one or more banks or trust companies organized under the laws of the Commonwealth or national banking associations having their principal offices in the Commonwealth. Such deposits shall be continuously secured in accordance with the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.).

Funds of the Authority not needed for immediate use or disbursement may, subject to the provisions of any contract between the Authority and the holders of its bonds, be invested in securities that are considered lawful investments for fiduciaries.

2005, c. 842.



§ 15.2-6638. Authority to issue bonds

The Authority shall have the power to issue bonds from time to time in its discretion, for any of its purposes, including the payment of all or any part of the cost of Authority facilities and including the payment or retirement of bonds previously issued by it. The Authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds payable, both as to principal and interest: (i) from its revenues and receipts generally and (ii) exclusively from the revenues and receipts of certain designated facilities or loans whether or not they are financed in whole or in part from the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any grant or contribution from a participating political subdivision, the Commonwealth, or any political subdivision, agency, or instrumentality thereof, any federal agency or any unit, private corporation, co-partnership, association, or individual, as such participating political subdivision, or other entities, may be authorized to make under general law or by pledge of any income or revenues of the Authority or by mortgage or encumbrance of any property or facilities of the Authority. Unless otherwise provided in the proceeding authorizing the issuance of the bonds, or in the trust indenture securing the same, all bonds shall be payable solely and exclusively from the revenues and receipts of a particular facility or loan. Bonds may be executed and delivered by the Authority at any time and from time to time may be in such form and denominations and of such terms and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding 40 years from the date thereof, may be payable at such place or places whether within or without the Commonwealth, may bear interest at such rate or rates, may be payable at such time or times and at such places, may be evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided and specified by the board of directors in authorizing each particular bond issue.

If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the Authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds, but nothing herein contained shall be construed to confer on the Authority any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the Authority may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors of the Authority to be most advantageous, and the Authority may pay all costs, premiums, and commissions that its board of directors may deem necessary or advantageous in connection with the issuance thereof. Issuance by the Authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same facility or any other facility, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Any bonds of the Authority at any time outstanding may from time to time be refunded by the Authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any costs, premiums, or commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby, with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same facilities or separate facilities, and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or on different dates or shall be due serially or otherwise.

All bonds shall be signed by the chairman or vice-chairman of the Authority or shall bear his facsimile signature, and the corporate seal of the Authority or a facsimile thereof shall be impressed or imprinted thereon and attested by the signature of the secretary (or the secretary-treasurer) or the assistant secretary (or assistant secretary-treasurer) of the Authority or shall bear his facsimile signature, and any coupons attached thereto shall bear the facsimile signature of said chairman. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be an officer before delivery of such bonds, such signature, or such facsimile, shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. When the signatures of both the chairman or the vice-chairman and the secretary (or the secretary-treasurer) or the assistant secretary (or the assistant secretary-treasurer) are facsimiles, the bonds must be authenticated by a corporate trustee or other authenticating agent approved by the Authority.

If the proceeds derived from a particular bond issue, due to error of estimates or otherwise, shall be less than the cost of the Authority facilities for which such bonds were issued, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the proceedings authorizing the issuance of the bonds of such issue or in the trust indenture securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds of the first issue. If the proceeds of the bonds of any issue shall exceed such cost, the surplus may be deposited to the credit of the sinking fund for such bonds or may be applied to the payment of the cost of any additions, improvements, or enlargements of the Authority facilities for which such bonds shall have been issued.

Prior to the preparation of definitive bonds, the Authority may, under like restrictions, issue interim receipts or temporary bonds with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Authority may also provide for the replacement of any bonds that shall become mutilated or shall be destroyed or lost. Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau, or agency of the Commonwealth, and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions, or things that are specifically required by this act; provided, however, that nothing contained in this act shall be construed as affecting the powers and duties now conferred by law upon the State Corporation Commission.

All bonds issued under the provisions of this act shall have and are hereby declared to have all the qualities and incidents of and shall be and are hereby made negotiable instruments under the Uniform Commercial Code of Virginia (§ 8.1A-101 et seq.), subject only to provisions respecting registration of the bonds.

In addition to all other powers granted to the Authority by this act, the Authority is authorized to provide for the issuance, from time to time, of notes or other obligations of the Authority for any of its authorized purposes. All of the provisions of this act that relate to bonds or revenue bonds shall apply to such notes or other obligations insofar as such provisions may be appropriate.

2005, c. 842.



§ 15.2-6639. Fees, rents, and charges

The Authority is hereby authorized to and shall fix, revise, charge, and collect fees, rents, and other charges for the use and services of any facilities or access site. Such fees, rents, and other charges shall be so fixed and adjusted as to provide a fund sufficient with other revenues to pay the cost of maintaining, repairing, and operating the facilities and the principal and any interest on its bonds as the same shall become due and payable, including reserves therefor. Such fees, rents, and charges shall not be subject to supervision or regulation by any commission, board, bureau, or agency of the Commonwealth or any participating political subdivision. The fees, rents, and other charges received by the Authority, except such part thereof as may be necessary to pay the cost of maintenance, repair, and operation and to provide such reserves therefor as may be provided for in any resolution authorizing the issuance of such bonds or in any trust indenture or agreement securing the same, shall to the extent necessary be set aside at such regular intervals as may be provided in any such resolution or trust indenture or agreement in a sinking fund or sinking funds pledged to, and charged with, the payment and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of such bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. So long as any of its bonds are outstanding, the fees, rents, and charges so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Authority irrespective of whether such parties have notice thereof. Neither the resolution nor any trust indenture by which a pledge is created need be filed or recorded except in the records of the Authority. The use and disposition of moneys to the credit of any such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust indenture or agreement.

2005, c. 842.



§ 15.2-6640. Credit of Commonwealth and political subdivisions not pledged

Bonds issued pursuant to the provisions of this act shall not be deemed to constitute a debt of the Commonwealth, or any political subdivision thereof other than the Authority, but such bonds shall be payable solely from the funds provided therefor as herein authorized. All such bonds shall contain on the face thereof a statement to the effect that neither the Commonwealth, nor any political subdivision thereof, nor the Authority, shall be obligated to pay the same or the interest thereon or other costs incident thereto except from the revenues and money pledged therefor and that neither the faith and credit nor the taxing power of the Commonwealth, or any political subdivision thereof, is pledged to the payment of the principal of such bonds or the interest thereon or other costs incident thereto.

All expenses incurred in carrying out the provisions of this act shall be payable solely from the funds of the Authority and no liability or obligation shall be incurred by the Authority hereunder beyond the extent to which moneys shall be available to the Authority.

Bonds issued pursuant to the provisions of this act shall not constitute an indebtedness within the meaning of any debt limitation or restriction.

2005, c. 842.



§ 15.2-6641. Directors and persons executing bonds not liable thereon

Neither the board of directors nor any person executing the bonds shall be liable personally for the Authority's bonds by reasons of the issuance thereof.

2005, c. 842.



§ 15.2-6642. Security for payment of bonds; default

The principal of and interest on any bonds issued by the Authority shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable, and may be secured by a trust indenture covering all or any part of the Authority facilities from which revenues or receipts so pledged may be derived, including any enlargements of any additions to any such projects thereafter made. The resolution under which the bonds are authorized to be issued and any such trust indenture may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents for any portions thereof leased by the Authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable not in conflict with the provisions hereof. Each pledge, agreement, and trust indenture made for the benefit or security of any of the bonds of the Authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid. In the event of default in such payment or in any agreements of the Authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any trust indenture executed as security therefor, may be enforced by mandamus, suit, action, or proceeding at law or in equity to compel the Authority and the directors, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any trust indenture of the Authority, the appointment of a receiver in equity, or by foreclosure of any such trust indenture, or any one or more of said remedies.

2005, c. 842.



§ 15.2-6643. Taxation

The exercise of the powers granted by this act shall in all respects be presumed to be for the benefit of the inhabitants of the Commonwealth, for the increase of their commerce, and for the promotion of their health, safety, welfare, convenience, and prosperity, and as the operation and maintenance of any project that the Authority is authorized to undertake will constitute the performance of an essential governmental function, the Authority shall not be required to pay any taxes or assessments upon any facilities acquired and constructed by it under the provisions of this act and the bonds issued under the provisions of this act, their transfer, and the income therefrom including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the Commonwealth and by any political subdivision thereof. Persons, firms, partnerships, associations, corporations, and organizations leasing property of the Authority or doing business on property of the Authority shall be subject to and liable for payment of all applicable taxes of the political subdivision in which such leased property lies or in which business is conducted including, but not limited to, any leasehold tax on real property and taxes on hotel and motel rooms, taxes on the sale of tobacco products, taxes on the sale of meals and beverages, privilege taxes and local general retail sales and use taxes, taxes to be paid on licenses in respect to any business, profession, vocation, or calling, and taxes upon consumers of gas, electricity, telephone, and other public utility services.

2005, c. 842.



§ 15.2-6644. Bonds as legal investments

Bonds issued by the Authority under the provisions of this act are hereby made securities in which all public officers and public bodies of the Commonwealth and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital, in their control or belonging to them. Such bonds are hereby made securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

2005, c. 842.



§ 15.2-6645. Appropriation by political subdivision

Any participating political subdivision, or other political subdivision of the Commonwealth, is authorized to provide services, to donate real or personal property, and to make appropriations to the Authority for the acquisition, construction, maintenance, and operation of the Authority's facilities. Any such political subdivision is hereby authorized to issue its bonds, including general obligation bonds, in the manner provided in the Public Finance Act of 1991 (§ 15.2-2600 et seq.) or in any applicable municipal charter for the purpose of providing funds to be appropriated to the Authority, and such political subdivisions may enter into contracts obligating such bond proceeds to the Authority.

The Authority may agree to assume, or reimburse a participating political subdivision for any indebtedness incurred by, such participating political subdivision with respect to facilities conveyed by it to the Authority.

2005, c. 842.



§ 15.2-6646. Contracts with political subdivisions

The Authority is authorized to enter into contracts with any one or more political subdivisions.

2005, c. 842.



§ 15.2-6647. Agreement with Commonwealth and participating political subdivisions

The Commonwealth and, by participating in the Authority, each participating political subdivision, pledge to and agree with the holders of any bonds issued by the Authority that neither the Commonwealth nor any participating political subdivision will limit or alter the rights hereunder vested in the Authority to fulfill the terms of any agreements made with said holders or in any way impair the rights and remedies of said holders until such bonds are fully met and discharged. The Authority is authorized to include this pledge and agreement in any contract with the holders of the Authority's bonds.

2005, c. 842.



§ 15.2-6648. Liberal construction

Neither this act nor anything contained herein is or shall be construed as a restriction or limitation upon any powers that the Authority might otherwise have under any laws of the Commonwealth, and this act is cumulative to any such powers. This act does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

2005, c. 842; 2015, c. 709.



§ 15.2-6649. Application of local ordinances, service charges, and taxes upon leaseholds

Nothing herein contained shall be construed to exempt the Authority's property from any applicable zoning, subdivision, erosion and sediment control, and fire prevention codes or from building regulations of a political subdivision in which such property is located. Nor shall anything herein contained exempt the property of the Authority from any service charge authorized by the General Assembly pursuant to Article X, Section 6 (g) of the Constitution of Virginia, or exempt any lessee of any of the Authority's property from any tax imposed upon his leasehold interest in such property or upon the receipts derived therefrom.

2005, c. 842.



§ 15.2-6650. Existing contracts, leases, franchises, etc., not impaired

No provisions of this act shall relieve, impair, or affect any right, duty, liability, or obligation arising out of any contract, concession, lease, or franchise now in existence except to the extent that such contract, concession, lease, or franchise may permit. Notwithstanding the foregoing provisions of this section, the Authority may renegotiate, renew, extend the term of, or otherwise modify at any time any contract, concession, lease, or franchise now in existence in such manner and on such terms and conditions as it may deem appropriate, provided that the operator of or under any said contract, concession, lease, or franchise consents to said renegotiation, renewal, extension, or modification.

2005, c. 842.



§ 15.2-6651. Withdrawal of membership

Any member jurisdiction may withdraw from membership in the Authority by resolution or ordinance of its governing body. However, no member jurisdiction shall be permitted to withdraw from the Authority after any obligation has been incurred except by unanimous vote of all member jurisdictions.

2005, c. 842.



§ 15.2-6700. Buchanan County Tourist Train Development Authority established

The Buchanan County Tourist Train Development Authority, hereinafter referred to as the "Authority," is created as a body politic and corporate, a political subdivision of the Commonwealth. As such it shall have, and is hereby vested with, the powers and duties hereinafter conferred in this chapter.

2003, c. 577.



§ 15.2-6701. Board of the Authority; qualifications; terms; quorum; records

All powers, rights, and duties conferred by this chapter, or other provisions of law, upon the Authority shall be exercised by the Board of the Buchanan County Tourist Train Development Authority, hereinafter referred to as "the board." Initial appointments to the board shall begin July 1, 2003. The board shall consist of 22 members appointed by the governing body of Buchanan County as follows: two representatives from the governing body of Buchanan County, 19 citizen members, at least three of whom shall be residents of Buchanan County, and one member of the General Assembly representing Buchanan County, who shall serve as an ex officio, voting member. All board members shall serve for a term of four years and may be reappointed for additional terms. The term of any member of the board shall immediately terminate if the member no longer meets the eligibility criteria of the initial appointment. Vacancies shall be filled for the unexpired term.

The board shall elect from its membership a chairman, a vice-chairman, and from its membership or not, as they desire, a secretary and a treasurer, or a secretary-treasurer, who shall continue to hold such office until their respective successors are elected. The members of the board shall receive no salary, unless specifically authorized by the governing body of Buchanan County. Four members of the board shall constitute a quorum of the board for the purposes of conducting its business and exercising its powers and for all other purposes. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board. The board shall keep detailed minutes of its proceedings, which shall be open to public inspection at all times. It shall keep suitable records of its financial transactions and, unless exempted by § 30-140, it shall arrange to have the records audited annually. Copies of each such audit shall be furnished to the governing bodies of Buchanan County and all adjacent counties and the Auditor of Public Accounts and shall be open to public inspection.

2003, c. 577; 2004, cc. 35, 158.



§ 15.2-6702. Executive director; staff

The Authority shall appoint an executive director, who shall be authorized to employ such staff as necessary to enable the Authority to perform its duties as set forth in this chapter. The Authority is authorized to determine the duties of such staff and to fix salaries and compensation from such funds as may be received or appropriated.

2003, c. 577.



§ 15.2-6703. Powers of Authority

The Authority shall have the following powers together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

1. To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

2. To adopt and use a corporate seal and to alter the same at pleasure;

3. To contract and be contracted with;

4. To employ and pay compensation to such employees and agents, including attorneys, as the board deems necessary in carrying on the business of the Authority;

5. To establish bylaws and make all rules and regulations, not inconsistent with the provisions of this chapter, deemed expedient for the management of the Authority's affairs;

6. To borrow money and to accept contributions, grants, and other financial assistance from the United States of America and agencies or instrumentalities thereof, the Commonwealth, or any political subdivision, agency, or public instrumentality of the Commonwealth or any private person, foundation or financial institution;

7. To issue bonds in accordance with applicable law;

8. To receive and expend moneys on behalf of tourist train development; and

9. To cooperate with any private or governmental entities in the states of West Virginia, Kentucky, Tennessee, or North Carolina in the development of a tourist train and theme park.

2003, c. 577; 2004, cc. 35, 158.



§ 15.2-6704. Authority of localities

Localities are hereby authorized to lend or donate money or other property or services to the Authority for any of its purposes. The locality making the grant or loan may restrict the use of such grants or loans to a specific project, within or outside that locality.

2003, c. 577.



§ 15.2-6800. Repealed

Repealed by Acts 2015, c. 256, cl. 9.



§ 15.2-7000. Repealed



§ 15.2-7022. Repealed



§ 15.2-7200. Short title

This chapter shall be known and may be cited as the BVU Authority Act.

2010, cc. 117, 210.



§ 15.2-7201. Creation; public purpose

There is hereby created a political subdivision of the Commonwealth known as the BVU Authority.

The BVU Authority is created for the express purpose of receiving, by operation of this chapter, the powers, assets, and debts of that separately managed and financed division of the City of Bristol, Virginia, heretofore known as Bristol Virginia Utilities and to provide the services Bristol Virginia Utilities has provided or may lawfully provide. The General Assembly therefore deems this to be an entity conversion and for all purposes the BVU Authority is the same entity as Bristol Virginia Utilities, which is hereby converted to the BVU Authority. The BVU Authority shall exercise the rights and duties as hereinafter set out to provide the various utility services it currently lawfully provides all subject to the limitations as are herein set forth or referenced.

2010, cc. 117, 210.



§ 15.2-7202. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authority" means the BVU Authority created by entity conversion of Bristol Virginia Utilities by this chapter.

"Board," "Authority Board," or "Board of Directors" means the governing body of the Authority.

"Bonds" means any bonds, notes, debentures, bond acceptance notes, or other evidence of financial indebtedness either issued or assumed by the Authority pursuant to this chapter.

"Bristol Virginia Utilities Board" means the Board of Directors of Bristol Virginia Utilities governing that entity until the Authority Board takes office on July 1, 2010.

"City" means the City of Bristol, Virginia.

"City Council" means the City Council of the City of Bristol, Virginia.

"Commission" means the Virginia State Corporation Commission.

"Commonwealth" means the Commonwealth of Virginia.

"Infrastructure" means all property, whether attached to real property or not, now used by Bristol Virginia Utilities and hereafter used by the Authority for the provision of (i) electric, water, sewer, telecommunications, internet, and cable television services and (ii) all other utility, management, and consulting services the Authority may lawfully provide.

"MLEC" means any city, county, or town certificated to provide local exchange and/or interexchange telecommunications services pursuant to § 56-265.4:4 and any authority granted such powers pursuant to § 15.2-7209.

"Political subdivision" means a locality, authority, or other public body of the Commonwealth or of any state in which the Authority does business.

"Utility," "utilities," or "utility services" means and includes electric, water, sewer, and telecommunications, internet and cable television services, including all other services that might be lawfully rendered by use of its fiber optic system.

2010, cc. 117, 210.



§ 15.2-7203. Name of Authority; operating name or names

The name of the Authority shall be "BVU Authority."

The BVU Authority is hereby authorized to operate under the names BVU, BVU OptiNet, CPC OptiNet, and BVU Focus. The name of the Authority and any division or operating name may be changed upon approval of a simple majority of the Board of Directors. The Board of Directors may adopt additional operating names in the future. If it does so, it shall comply with requisite fictitious name recording requirements for any areas in which it is doing business.

2010, cc. 117, 210.



§ 15.2-7204. Divisions

The Board may create such divisions of the Authority as it deems expedient to perform such services as are authorized by statute.

2010, cc. 117, 210.



§ 15.2-7205. Appointment of a Board of Directors

A. The powers of the Authority shall be vested in an Authority Board of Directors consisting of nine directors. The number of Directors on the Board may not be increased by the Authority Board.

B. The Authority's Board, which will initially take office on July 1, 2010, shall be constituted as follows:

1. Four Bristol, Virginia, citizen appointees. The four Bristol, Virginia, citizen appointees currently on the Bristol Virginia Utilities Board are hereby directors on the Authority's Board and their respective terms are extended on the Authority Board as follows:

a. The term ending June 30, 2010, will be extended to end June 30, 2014.

b. The term ending June 30, 2011, will be extended to end June 30, 2015.

c. The second term ending June 30, 2011, will be extended to end June 30, 2016.

d. The term ending June 30, 2012, will be extended to end June 30, 2016.

Each of said members will thereafter be eligible for one additional consecutive four-year term pursuant to the limitation set forth herein.

2. Two members appointed by the Bristol City Council who are members of the Bristol City Council serving on the Bristol Virginia Utilities Board as of June 1, 2010. Such members shall serve a four-year term, coterminous with their term on Council, commencing July 1, 2010. Should no present member of Council serving on the Bristol Virginia Utilities Board be a member of Council on that date, Council may appoint two other members of Council to serve on the initial Authority Board for a term that is coterminous with that member's term on Council.

3. One new Bristol, Virginia, citizen, who is not a city council member. Such citizen will be appointed by the Bristol, Virginia, City Council and shall serve a term from July 1, 2010, until June 30, 2015.

4. One new member, a Bristol, Virginia, citizen, appointed by the Bristol Virginia Utilities Board whose term will start July 1, 2010, and end June 30, 2014.

5. One member of the Board of Supervisors of Washington County, Virginia, who will be appointed by that Board of Supervisors to a four-year term coterminous with his or her term on the Board of Supervisors commencing July 1, 2010.

C. If any appointments to the initial Board are made prior to the effective date of this chapter, such appointments shall be deemed valid and effective as of such date.

D. The City Council shall elect, in addition to its Council members, three of the Bristol, Virginia, citizen Board members when the above terms expire. The remaining three Bristol, Virginia, citizen members will be elected by the Authority Board when the above terms expire. The City Council and the Authority Board will alternate electing persons to fill an expiring term until each has appointed the number it appoints to the Board. Any vacancy in a term shall be filled by the body making the original appointment and shall be for the remainder of the term. Said appointment shall be made within 30 days from the date the vacancy occurs.

E. The term of the Council members shall be for four years coterminous with those members' terms of office on the City Council. Those City Council Members may serve as many terms as the City Council decides as long as the appointees are members of the City Council. The City Council may appoint other members of the City Council at the end of any four-year Council term or upon exit of the Council member from the Council. In the latter case the Council Member will serve for the remainder of the term vacated by an exiting City Council member.

F. All other directors shall serve four-year terms, except for the longer appointments to the initial Board. Those directors may serve a maximum of two terms and then must be off the Board for one full year before election to fill another full term or to fill the remainder of a vacated term.

G. If funds are available, each director may be reimbursed by the Authority for the amount of actual expenses incurred by him in the performance of his duties. Such expense allowance shall constitute a cost of operation and maintenance of such utility systems and shall be prorated among each of the systems it manages using the "3-Factor" allocation method approved by the Commission. The three factors consist of the percentages that each division comprises of total plant in service, total operating revenues, and total customer accounts. Once each operating division's percentage of each of the three factors is calculated, the sum of the three factors divided by 3 results in the operating division's share of the total direct or indirect costs.

2010, cc. 117, 210.



§ 15.2-7206. Organization; compensation

A simple majority of the directors in office shall constitute a quorum. No vacancy in the Board of Directors shall impair the right of a quorum to exercise all the rights and perform all the duties of the Authority.

The Board of Directors shall hold regular meetings at such times and places as may be established by its bylaws.

The Board of Directors shall hold its first organizational meeting on July 1, 2010. Bylaws shall be duly adopted and published at said meeting. Also at said meeting, the Board of Directors shall elect a chairman and a vice-chairman from its membership and a secretary of the Board from the staff of the Authority to take office as of that same date. Thereafter the Board of Directors shall annually elect a chairman and a vice-chairman from its membership and a secretary from the staff of the Authority at its June meeting, to take office on the following July 1. The terms of such officers shall be for one year.

The Board of Directors shall continue to appoint and contract with a president and CEO to manage the operations of the Authority and a licensed attorney to serve as general counsel for the Authority, and the contracts with the president and general counsel of Bristol Virginia Utilities shall continue in effect and be binding upon the Authority. The Board of Directors shall also authorize the position of executive vice-president and CFO, to be filled and managed by the president. The president shall have the authority to hire, fire, and manage such staff as the president deems expedient to the operation of the Authority, subject to the availability of budgeted funds, and to assign such positions, titles, powers, and duties at such salaries as the president deems most effective for the efficient operation of the Authority.

Except for the purpose of inquiry, the Board and its individual members shall deal with Authority employees solely through the president. Neither the Board nor any member thereof shall give orders to any of the subordinates of the president, either publicly or privately. Any such orders or other interferences on the part of the Board or any of its members with subordinates or appointees of the president, instead of dealing or communicating directly with the president, are prohibited. Neither shall the Board or any of its members direct the appointment or removal of any person from any office or employment by the president or any of his subordinates. Nothing herein shall be construed to limit or prohibit contact with the president and general counsel, both of whom report directly to the Board.

The Board of Directors shall make and, by recorded affirmative vote of three-fourths of all members, amend and repeal bylaws governing the manner in which the Authority's business may be transacted and in which the power granted to it may be enjoyed not inconsistent with this chapter. The initial set of such bylaws shall be adopted at the first regular meeting of the Board following the Board's first organizational meeting. The Board of Directors may appoint such committees as it may deem advisable and fix the duties and responsibilities of such committees. The Board of Directors shall have the power to request amendments to this chapter as set forth by the Code of Virginia that the Board deems necessary and expedient for the proper operation of the Authority.

2010, cc. 117, 210.



§ 15.2-7207. Powers generally

The Authority is hereby granted all powers necessary or appropriate to carry out the purposes of this chapter in order to provide electric, water, sewer, and telecommunication and related services, including without limitation, cable television internet, and all other services that might be lawfully rendered by use of the Authority's fiber optic system, subject to all existing limitations and restrictions thereon. Such powers include, without limitation, except as set forth hereafter, the following:

1. To adopt bylaws for the regulation of its affairs and the conduct of its business;

2. To sue and be sued in the Authority's name;

3. To have perpetual succession;

4. To adopt a corporate seal and alter the same at its pleasure;

5. To maintain offices at such places as it may designate;

6. To appoint, employ, or engage such officers, employees, architects, engineers, attorneys, accountants, financial advisors, investment bankers, and other advisors, consultants, and agents as may be necessary or appropriate, and to fix their duties and compensation;

7. To establish personnel rules;

8. To make, assume, and enter into all contracts, leases, and arrangements necessary or incidental to the exercise of its powers, including contracts for the management or operation of all or any part of its facilities;

9. To borrow money, as hereinafter provided, and to borrow money for the purpose of meeting casual deficits in its revenues;

10. To provide electric, water, sewer, and telecommunication and related services, including without limitation, cable television, internet, and all other services that might be lawfully rendered by use of the Authority's fiber optic system as set forth in § 15.2-7208 subject to all existing restrictions and limitations thereon;

11. To determine fees, rates, and charges for the services and products it provides, subject only to such state or federal regulation as the Tennessee Valley Authority (TVA) or other cognizant state or federal agency may impose by order, rulemaking, contract or otherwise, including, without limitation, electric, water and sewer, and internet and cable television services, including all other services that might be rendered by use of its fiber optic system, furnished by the Authority. MLEC telephone service, including rates, is regulated by the Commission. All rate increases for services other than electric, which are set by the TVA, and telephone, which are set by the Commission and applicable law, shall require a favorable vote at two meetings, one of which must be a regular meeting of the BVU Authority Board.

The Authority may assess such rates and charges for such services or products in such manner mutatis mutandis as BVU or the City has the authority to do so at present subject to the same restrictions and limitations thereon;

12. To adopt, amend, and repeal rules and regulations for the use, maintenance, and operation of its facilities and utility services and governing the conduct of persons and organizations using its facilities or obtaining its utility services and to enforce such rules and regulations and all other rules, regulations, ordinances, and statutes relating to its facilities and services, as authorized by the enacting body of such rules, regulations, ordinances, and statutes. The civil penalty for violation of any such rules and regulations shall be set forth in the rules and may be enforced by the Authority by direct action in terminating services and by the imposition of monetary penalties to be billed to the customer. The Authority may request the governing body of each locality in which it does business to impose by ordinance such penal liability for violation of such rules and regulations as such body deems appropriate;

13. To apply for and accept gifts or grants of money or gifts, grants or loans of other property or other financial assistance from the United States of America and agencies and instrumentalities thereof, this Commonwealth and political subdivisions, agencies and instrumentalities thereof, or any other person or entity, for or in aid of the construction, acquisition, ownership, operation, maintenance, or repair of its infrastructure or for the payment of principal of any indebtedness of the Authority, interest thereon, or other cost incident thereto, or for the operation of any of its services, or for any other purpose of the Authority, and to this end the Authority shall have the power to render such services, comply with such conditions, and execute such agreements and legal instruments as may be necessary, convenient or desirable or imposed as a condition to such financial aid;

14. Subject to subdivision 16 and all existing limitations and restrictions thereon, to acquire, establish, construct, enlarge, improve, maintain, equip, operate, and regulate electric, water, sewer, telecommunications, internet and cable television services, including all other services that might be rendered by use of its fiber optic system, and other infrastructure and facilities that are owned or managed by the Authority within the territorial areas in which it operates or provides services;

15. To construct, install, maintain, and operate facilities and infrastructure for managing its utility, consulting and operational management services. The Authority shall have the power and duty to manage and operate the electric, public lighting, water, sewerage, telecommunications, internet and cable television services, including all other services that might be rendered by use of its fiber optic system directly subject to all existing limitations and restrictions thereon, or it may subcontract such functions. The Authority shall construct, maintain, and operate all facilities necessary thereto; shall sell and distribute to the public electric power, light, water, sewer, telecommunications, internet and cable television, and other services as they now exist or may exist in the future subject to all existing limitations and restrictions thereon; and shall collect the rates and charges provided for all such services;

16. To own, purchase, lease, obtain options upon, acquire by gift, grant, or bequest or otherwise acquire any property, real or personal, or any interest therein, and in connection therewith to assume or take subject to any indebtedness secured by such property and dispose of any or all such properties as is deemed appropriate by the Board. The Authority shall have the power of eminent domain to acquire property and easements as needed for its various utility services within the areas it provides or can provide such services. The power of eminent domain shall not include the power to acquire existing telecommunications, internet or cable facilities, which is expressly prohibited, and the Authority shall not accept or receive any telecommunications, internet or cable facilities from an entity that acquired such facilities by use of eminent domain;

17. To purchase and maintain insurance or provide indemnification on behalf of any person who is or was a director, officer, employee, or agent of the Authority and on behalf of the Authority itself against any liability asserted against it or him or incurred by it or him in any such capacity or arising out of his status as such;

18. To establish and charge such fees as it deems appropriate for attachment to or inclusion in the Authority's infrastructure, including but not limited to its poles, conduits, and collocation sites, subject to all existing limitations and restrictions thereon;

19. To fund economic development projects and, in advance of economic development projects, to enter into contracts, to borrow money and to do all other such acts as will allow it to encourage and support economic development; and

20. To have police powers on all of the properties of the Authority within the Commonwealth, exercised through appointment of an armed conservator of the peace. The President of the Authority may apply to the circuit court for any locality in which the Authority has property for the appointment of one or more special conservators of the peace under procedures specified by Chapter 2 (§ 19.2-12 et seq.) of Title 19.2 of the Code of Virginia or any successor provisions. Any such special conservator of the peace shall have, within the lands and facilities controlled by the Authority, the powers, functions, duties, responsibilities, and authority of any other armed conservator of the peace. Nothing in this section shall be construed to prevent the conservator of the peace currently serving Bristol Virginia Utilities from continuing as an armed special conservator of the peace for the Authority during the remainder of his term, if not removed for cause.

2010, cc. 117, 210.



§ 15.2-7208. Powers

The Authority shall have those powers possessed by the City of Bristol necessary and convenient for the provision of electric, water and sanitary sewer services, and those powers possessed by the Bristol Virginia Utilities Board and the division of the city known as Bristol Virginia Utilities as they existed on July 1, 2001, in the Charter of the City of Bristol, Virginia and the general laws of the Commonwealth. The Authority shall also possess all those powers, subject to the limitations and restrictions thereon, as granted to the City, the Bristol Virginia Utilities Board, and BVU by Chapter 479 of the Acts of Assembly of 2002, Chapters 539, 546, and 677 of the Acts of Assembly 2003, Chapter 586 of the Acts of Assembly of 2004, Chapter 258 of the Acts of Assembly of 2005, Chapters 607 and 682 of the Acts of Assembly of 2007, and Chapters 99 and 323 of the Acts of Assembly of 2008 .

2010, cc. 117, 210.



§ 15.2-7209. Authority deemed to be an MLEC

A. The establishment of the BVU Authority is deemed to be an entity conversion and all assets of, tariffs on file with the Commission, and all certificates authorizing the furnishing of Local Exchange Telephone Service and the furnishing of interexchange telecommunications services, granted to and held by Bristol Virginia Utilities and the City of Bristol, Bristol Virginia Utilities Division are hereby deemed to be transferred to BVU Authority without further application by BVU Authority to the Commission. The Commission shall issue appropriate documentation to effectuate this transfer without further action on behalf of BVU Authority. It is further deemed that the Authority has met all conditions precedent to qualify for such certificates and the powers granted therein and the limitations, restrictions, and requirements set forth thereto continuing in full force and effect.

B. BVU Authority will be deemed to be an MLEC.

C. Upon enactment of this chapter, the Authority shall file a name change with the Commission.

D. No bond shall be required of BVU Authority by the Commission.

2010, cc. 117, 210.



§ 15.2-7210. Transfer of properties and debt

All of the properties, infrastructure, and other assets used by Bristol Virginia Utilities for any of its utility services or otherwise, whether held in its name or in the name of the City of Bristol, Virginia, are hereby transferred to the Authority and declared to be held by the Authority as its property. The portion of the City's debt that was incurred for the benefit of Bristol Virginia Utilities is hereby declared to be the debt of the Authority. That debt will be the sole responsibility of the Authority. The Authority will either assume that debt or issue new bonded indebtedness to pay it off as soon as practical and in accordance with all bond covenants in the BVU bonds on the City's financial statements.

2010, cc. 117, 210.



§ 15.2-7211. Reports

The Authority shall keep minutes of its proceedings, which minutes shall be open to public inspection during normal business hours. It shall keep suitable records of all its financial transactions and shall arrange to have the same audited annually by an independent certified public accountant. Such audited financial reports will be provided to the Commonwealth Auditor of Public Accounts and to each participating political subdivision each year and shall be open to public inspection.

2010, cc. 11, 210.



§ 15.2-7212. Procurement

All contracts that the Authority may let for professional services, nonprofessional services, or goods, materials, and equipment shall be subject to the Virginia Public Procurement Act (§ 2.2-4300 et seq.). Nothing herein will be construed to prevent the Authority from adopting a small purchases policy in keeping with such Act. If the Authority is procuring pursuant to a federal grant or program that requires compliance with federal procurement law, then the Authority may procure in compliance with federal law. If the Authority in the exercise of its powers is procuring in another state for use in that state, the Authority may procure in compliance with that state's procurement law.

2010, cc. 117, 210.



§ 15.2-7213. Deposit and investment of funds

All moneys of the Authority shall be deposited as soon as practicable in a separate account or accounts in one or more banks or trust companies organized under the laws of the Commonwealth or national banking associations having their principal offices in the Commonwealth. Such deposits shall be continuously secured in accordance with the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.).

Funds of the Authority not needed for immediate use or disbursement may, subject to the provisions of any contract between the Authority and the holders of its bonds or any contract between the Authority and TVA, be invested in securities that are considered lawful investments for fiduciaries.

2010, cc. 117, 210.



§ 15.2-7214. Authority to issue bonds

The Authority shall have the power to issue bonds from time to time in its discretion, for any of its purposes, including the payment of all or any part of the cost of Authority infrastructure and facilities; including the payment or retirement of bonds previously issued by it and including the costs of the issuance of such bonds. The Authority may issue such types of bonds as it may determine, including, without limitation, bonds payable, both as to principal and interest: (i) from its revenues and receipts generally and (ii) exclusively from the revenues and receipts of certain designated operations or facilities whether or not they are financed in whole or in part from the proceeds of such bonds. Any such bonds may be additionally secured (a) by a pledge of any grant or contribution from the Commonwealth, or any political subdivision, agency, or instrumentality thereof, any federal agency or any unit, private corporation, co-partnership, association, or individual, or other entity, or (b) by mortgage or encumbrance of any property or facilities of the Authority. Unless otherwise provided in the proceedings authorizing the issuance of the bonds, or in the trust indenture securing the same, all bonds shall be payable solely and exclusively from the revenues and receipts of the Authority. Bonds may be executed and delivered by the Authority at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in registered, book entry, or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times, may be payable at such place or places whether within or without the Commonwealth, may bear interest at such rate or rates, may be payable at such time or times, and at such place or places, may be evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided and specified by the Board of Directors in authorizing each particular bond issue including any designation of an agent or officer of the Authority to establish such provisions under guidelines established by the Authority.

If deemed advisable by the Board of Directors, there may be retained in the proceedings under which any bonds of the Authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds, but nothing herein contained shall be construed to confer on the Authority any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the Authority may be sold at public or private sale in such manner and from time to time as may be determined by the Board of Directors of the Authority to be most advantageous, and the Authority may pay all costs, premiums, and commissions that its Board of Directors may deem necessary or advantageous in connection with the issuance thereof. Issuance by the Authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same facility or any other facility, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Any bonds of the Authority at any time outstanding may from time to time be refunded by the Authority by the issuance of its refunding bonds in such amount as the Board of Directors may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any costs, including insurance costs, premiums, or commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby.

All bonds shall be signed on behalf of the Authority by the chairman or vice-chairman of the Authority, or shall bear the facsimile signature of such officer, and shall bear the official seal of the Authority, or a facsimile thereof shall be impressed or imprinted thereon and shall be attested to by the manual or facsimile signature of the secretary (or the secretary-treasurer) or assistant secretary (or assistant secretary-treasurer) of the Authority. Any coupons attached thereto shall bear the signature or facsimile signature of such chairman. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes as if such officer had remained in office until such delivery. When the signatures of both the chairman or the vice-chairman and the secretary (or the secretary-treasurer) or the assistant secretary (or the assistant secretary-treasurer) are facsimiles, the bonds must be authenticated by a corporate trustee or other authenticating agent approved by the Authority.

If the proceeds derived from a particular bond issue, due to error of estimates or otherwise, shall be less than the cost of the Authority facilities or infrastructure for which such bonds were issued, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the proceedings authorizing the issuance of the bonds of such issue or in the trust indenture securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds of the first issue. If the proceeds of the bonds of any issue shall exceed such cost, the surplus may be deposited to the credit of the sinking fund for such bonds or may be applied to the payment of the cost of any additions, improvements, or enlargements of the Authority facilities or infrastructure for which such bonds shall have been issued.

Prior to the preparation of definitive bonds, the Authority may, under like restrictions, issue interim receipts or temporary bonds with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Authority may also provide for the replacement of any bonds that shall become mutilated or shall be destroyed or lost. Bonds may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, bureau, or agency of the Commonwealth, and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions, or things that are specifically required by this chapter.

All bonds issued under the provisions of this chapter shall have and are hereby declared to have all the qualities and incidents of and shall be and are hereby made negotiable instruments under the Uniform Commercial Code of Virginia (§ 8.1A-101 et seq.), subject only to provisions respecting registration of the bonds.

The interest income from and any profit made on the sale of the obligations issued under the provisions of this Act shall at all times be free and exempt from taxation by the Commonwealth and by any municipality, county, or other political subdivision thereof.

2010, cc. 117, 210.



§ 15.2-7215. Credit of Commonwealth and political subdivisions not pledged

Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt of the Commonwealth of Virginia, or any political subdivision thereof other than the Authority, but such bonds shall be payable solely from the funds provided therefor as herein authorized. All such bonds shall state on their face that neither the Commonwealth of Virginia nor any political subdivisions thereof, nor the Authority, are obligated to pay the same or the interest thereon or other costs incident thereto except from the revenues and money pledged therefor and that neither the faith and credit nor the taxing power of the Commonwealth, or any political subdivision thereof, is pledged to the payment of the principal of such bonds, the redemption premium, if any, thereon, or the interest thereon or other costs incident thereto.

All expenses incurred in carrying out the provisions of this chapter shall be payable solely from the funds of the Authority and no liability or obligation shall be incurred by the Authority hereunder beyond the extent to which moneys shall be available to the Authority.

Bonds issued pursuant to the provisions of this Act shall not constitute indebtedness within the meaning of any debt limitation or restriction.

2010, cc. 117, 210.



§ 15.2-7216. Directors and persons executing bonds not liable thereon

Neither the Board of Directors nor any person executing the bonds shall be liable personally on the Authority's bonds by reasons of the issuance thereof.

2010, cc. 117, 210.



§ 15.2-7217. Security for payment of bonds; default

The principal of and interest on any bonds issued by the Authority shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable, and may be secured by a trust indenture covering all or any part of the Authority facilities from which revenues or receipts so pledged may be derived, including any enlargements of any additions to any such projects thereafter made. The resolution under which the bonds are authorized to be issued and any such trust indenture may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents for any portions thereof leased by the Authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the Board of Directors shall deem advisable not in conflict with the provisions hereof. Each pledge, agreement and trust indenture made for the benefit or security of any of the bonds of the Authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid. In the event of default in such payment or in any agreements of the Authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any trust indenture executed as security therefor, may be enforced by mandamus, suit, action, or proceeding at law or in equity to compel the Authority and the directors, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any trust indenture of the Authority, the appointment of a receiver in equity, or by foreclosure of any such trust indenture, or any one or more of such remedies.

2010, cc. 117, 210.



§ 15.2-7218. Bonds as legal investments

All bonds issued under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the Commonwealth and its political subdivisions and all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital, under their control or belonging to them. Such bonds are hereby made securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

2010, cc. 117, 210.



§ 15.2-7219. Contracts concerning interest rates and investments

The Authority may enter into any contract that the Board of Directors determines to be necessary or appropriate to place the obligation or investment of the Authority, as represented by the bonds or the investment of their proceeds, in whole or in part, on the interest rate, cash flow, or other basis desired by the Authority, which contract may include, without limitation, interest rate swap agreements, future contracts and contracts providing for payments based upon levels of, or changes in, interest rates. These contracts or arrangements may be entered into by the Authority in connection with, or incidental to, entering into or maintaining any (i) agreement that secures bonds or (ii) investment, or contract providing for investment, otherwise authorized by law. These contracts may contain such payment, security, default, remedy, and other terms as determined by the Authority. Any money set aside and pledged to secure payments of bonds or any contracts entered into pursuant to this section may be invested in accordance with Chapter 45 (§ 2.2-4500 et seq.) of Title 2.2 and may be pledged to and used to service any of the contracts or agreements entered into pursuant to this section.

2010, cc. 117, 210.



§ 15.2-7220. Taxation

The exercise of the powers granted by this Act shall in all respects be presumed to be for the benefit of the public, for the increase of their commerce and for the promotion of their health, safety, welfare, convenience, and prosperity, and as the operation and maintenance of any service that the Authority is authorized to provide will constitute the performance of an essential governmental function, the Authority shall not be required to pay any taxes or assessments upon any facilities acquired and constructed by it under the provisions of this Act and the bonds issued under the provisions of this Act, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the Commonwealth and by any political subdivision thereof. Persons, firms, partnerships, associations, corporations, and organizations leasing property of the Authority or doing business on property of the Authority shall be subject to and liable for payment of all applicable taxes of the political subdivision in which such leased property lies or in which business is conducted including but not limited to any leasehold tax on real property and taxes on the sale of utility services and local general retail sales and use taxes, taxes to be paid on licenses in respect to any business, profession, vocation or calling, and taxes upon consumers of gas, electricity, telephone, and other public utility services. The Authority shall continue to pay or impute any taxes presently paid or imputed by Bristol Virginia Utilities and to collect and remit all taxes presently collected and remitted by Bristol Virginia Utilities.

2010, cc. 117, 210.



§ 15.2-7221. Sovereign immunity

No provisions of this chapter nor act of an authority, including the procurement of insurance or self-insurance, shall be deemed a waiver of any sovereign immunity to which the Authority or its directors, officers, employees, or agents are otherwise entitled.

2010, cc. 117, 210.



§ 15.2-7222. Appropriation by political subdivision

Any political subdivision of the Commonwealth is authorized to provide services, to donate real or personal property, and to make appropriations to the Authority for the acquisition, construction, maintenance, and operation of the Authority's facilities. Any such political subdivision is hereby authorized to issue its bonds, including general obligation bonds, in the manner provided in the Public Finance Act of 1991 (§ 15.2-2600 et seq.) or in any applicable municipal charter for the purpose of providing funds to be appropriated to the Authority, and such political subdivisions may enter into contracts obligating such bond proceeds to the Authority.

2010, cc. 117, 210.



§ 15.2-7223. Contracts with political subdivisions

The Authority is authorized to enter into contracts with the Commonwealth, with the states it operates within, with any one or more political subdivisions within and without the Commonwealth, and with any other person or entity for any legal purpose.

2010, cc. 117, 210.



§ 15.2-7224. Application of local ordinances, service charges, and taxes upon leaseholds

Nothing herein contained shall be construed to exempt the Authority's property from any applicable zoning, subdivision, erosion and sediment control, and fire prevention codes or from building regulations of a political subdivision in which such property is located, except as otherwise specifically excluded herein. Nor shall anything herein contained exempt the property of the Authority from any service charge authorized by the General Assembly pursuant to Article X, Section 6 (g) of the Constitution of Virginia, or exempt any lessee of any of the Authority's property from any tax imposed upon his leasehold interest in such property or upon the receipts derived therefrom.

2010, cc. 117, 210.



§ 15.2-7225. Existing contracts, leases, franchises, etc, not impaired

No provisions of this Act shall relieve, impair, or affect any right, duty, liability, or obligation arising out of any contract, concession, lease, or franchise now in existence, including all contracts entered into by Bristol Virginia Utilities except to the extent that such contract, concession, lease, or franchise may permit. Notwithstanding the foregoing provisions of this section, the Authority may renegotiate, renew, extend the term of, or otherwise modify at any time any contract, concession, lease, or franchise now in existence in such manner and on such terms and conditions as it may deem appropriate, provided that the operator of or under any said contract, concession, lease, or franchise consents to such renegotiation, renewal, extension, or modification. The Authority shall be obligated for the performance of any contract of Bristol Virginia Utilities now in existence in accordance with its terms, and such contracts shall remain in full force and effect.

2010, cc. 117, 210.



§ 15.2-7226. Liberal construction

Neither this chapter nor anything contained herein is or shall be construed as a restriction or limitation upon any powers that the Authority might otherwise have under any laws of the Commonwealth, and this chapter is cumulative to any such powers, provided, however, that nothing in the foregoing provision shall be deemed to have expanded the powers of the Authority to provide and operate telecommunication and related services, including without limitation, cable television, internet, and all other services that might be rendered by use of the Authority's fiber optic system, beyond existing restrictions and limitations thereon. This chapter does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

2010, cc. 117, 210; 2015, c. 709.



§ 15.2-7300. Repealed

Repealed by Acts 2011, c. 716, cl. 2.



§ 15.2-7400. Title

This act shall be known and may be cited as the Eastern Shore Water Access Authority Act.

2014, c. 471.



§ 15.2-7401. Creation; public purpose

If any of the governing bodies of the Counties of Accomack and Northampton by resolution declare that there is a need for a public access authority to be created and an operating agreement is developed for the purpose of establishing or operating a public access authority for any such participating political subdivisions and that they should unite in the formation of an authority to be known as the Eastern Shore Water Access Authority (the Authority), which shall thereupon exist for such participating counties and shall exercise its powers and functions as prescribed herein. The region for which such Authority shall exist shall be coterminous with the boundaries of the participating political subdivisions. The Authority shall be charged with the following duties:

1. Identify land, either owned by the Commonwealth or private holdings, that can be secured for use by the general public as a public access site;

2. Research and determine ownership of all identified sites;

3. Determine appropriate public use levels of identified access sites;

4. Develop appropriate mechanisms for transferring title of Commonwealth or private holdings to the Authority;

5. Develop appropriate acquisition and site management plans for public access usage;

6. Determine which holdings should be sold to advance the mission of the Authority;

7. Receive and expend public funds and private donations in order to restore or create tidal wetlands within the region for which the Authority exists, provided that any tidal mitigation credits resulting from such restoration or creation projects shall be held by the Authority for the benefit and use of participating political subdivisions and shall not be sold or conveyed to any private party by the Authority or any participating political subdivision;

8. Receive and expend public funds and private donations and apply for permits in order to perform dredging projects on waterways and construct facilities and infrastructure within the region for which the Authority exists, provided that such projects enhance recreational and commercial public access; and

9. Perform other duties required to fulfill the mission of the Authority.

In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of the Authority, the Authority shall be deemed to have been created as a body corporate and to have been established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution as aforesaid by the participating political subdivisions declaring that there is a need for such Authority. A copy of such resolution duly certified by the clerks of the counties by which it is adopted shall be admissible as evidence in any suit, action, or proceeding. Any political subdivision of the Commonwealth is authorized to join such Authority pursuant to the terms and conditions of this act.

The ownership and operation by the Authority of any public access sites and related facilities and the exercise of powers conferred by this act are proper and essential governmental functions and public purposes and matters of public necessity for which public moneys may be spent and private property acquired. The Authority is a regional entity of government by or on behalf of which debt may be contracted by or on behalf of any county pursuant to Article VII, Section 10 (a) of the Constitution of Virginia.

2014, c. 471.



§ 15.2-7402. Definitions

As used in this act, the following words and terms have the following meanings unless a different meaning clearly appears from the context:

"Act" means the Eastern Shore Water Access Authority Act.

"Authority" means the Eastern Shore Water Access Authority created by this act.

"Board of directors" means the governing body of the Authority.

"Bonds" means any bonds, notes, debentures, or other evidence of financial indebtedness issued by the Authority pursuant to this act.

"Commonwealth" means the Commonwealth of Virginia.

"Participating political subdivision" means any of the counties of the Accomack-Northampton Planning District Commission or any other subdivision that may join the Authority pursuant to this act.

"Political subdivision" means a locality or other public body of the Commonwealth.

"Site" means any land holding that can improve public access to waters of the Commonwealth.

2014, c. 471.



§ 15.2-7403. Participating political subdivision

No pecuniary liability of any kind shall be imposed upon any participating political subdivision because of any act, omission, agreement, contract, tort, malfeasance, misfeasance, or nonfeasance by or on the part of the Authority or any member thereof, or its agents, servants, or employees, except as otherwise provided in this act with respect to contracts and agreements between the Authority and any other political subdivision.

2014, c. 471.



§ 15.2-7404. Appointment of a board of directors

The powers of the Authority shall be vested in the directors of the Authority. The governing body of each participating political subdivision shall appoint either one or two directors, one of whom shall be a member of the appointing governing body or its chief operating officer. In the event there are two or fewer participating political subdivisions in the Authority, each participating political subdivision shall appoint two directors.

The governing body of each political subdivision shall be empowered to remove at any time, without cause, any director appointed by it and appoint a successor director to fill the unexpired portion of the removed director's term.

If financial funds are available, each director may be reimbursed by the Authority for the amount of actual expenses incurred by him in the performance of his duties.

2014, c. 471.



§ 15.2-7405. Organization

A simple majority of the directors in office shall constitute a quorum. No vacancy in the membership of the Authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the Authority.

The Authority shall hold regular meetings at such times and places as may be established by its bylaws duly adopted and published at the organizational meeting of that body.

The board of directors shall annually elect a chairman and a vice-chairman from its membership, a secretary and a treasurer or a secretary-treasurer from its membership or not as the board of directors deems appropriate, an assistant secretary or assistant secretary-treasurer from its membership or not as the board of directors deems appropriate, and such other officers as the board of directors may deem appropriate.

The board of directors may make and from time to time amend and repeal bylaws, not inconsistent with this act, governing the manner in which the Authority's business may be transacted and in which the power granted to it may be enjoyed. The board of directors may appoint such committees as it may deem advisable and fix the duties and responsibilities of such committees.

2014, c. 471.



§ 15.2-7406. Powers

The Authority is hereby granted all powers necessary or appropriate to carry out the purposes of this act, including the following, to:

1. Adopt bylaws for the regulation of its affairs and the conduct of its business;

2. Sue and be sued in its own name;

3. Have perpetual succession;

4. Adopt a corporate seal and alter the same at its pleasure;

5. Maintain offices at such places as it may designate;

6. Acquire, establish, construct, enlarge, improve, maintain, equip, operate, and regulate public access sites that are owned or managed by the Authority within the territorial limits of the participating political subdivisions;

7. Construct, install, maintain, and operate facilities for managing access sites;

8. Determine fees, rates, and charges for the use of its facilities;

9. Apply for and accept gifts, grants of money, or gifts, grants, or loans of other property or other financial assistance from the United States of America and agencies and instrumentalities thereof, the Commonwealth, or any other person or entity, for or in aid of the construction, acquisition, ownership, operation, maintenance, or repair of the public access sites or for the payment of principal of any indebtedness of the Authority, interest thereon, or other cost incident thereto, and to this end the Authority shall have the power to render such services, comply with such conditions, and execute such agreements and legal instruments as may be necessary, convenient, or desirable or imposed as a condition to such financial aid;

10. Appoint, employ, or engage such officers, employees, architects, engineers, attorneys, accountants, financial advisors, investment bankers, and other advisors, consultants, and agents as may be necessary or appropriate, and fix their duties and compensation;

11. Contract with any participating political subdivision for such subdivision to provide legal services, engineering services, depository and investment services contemplated by § 15.2-7412, accounting services, including the annual independent audit required by § 15.2-7409, and procurement of goods and services and act as fiscal agent for the Authority;

12. Establish personnel rules;

13. Own, purchase, lease, obtain options upon, acquire by gift, grant, or bequest, or otherwise acquire any property, real or personal, or any interest therein, and in connection therewith to assume or take subject to any indebtedness secured by such property;

14. Make, assume, and enter into all contracts, leases, and arrangements necessary or incidental to the exercise of its powers, including contracts for the management or operation of all or any part of its facilities;

15. Borrow money, as hereinafter provided, and borrow money for the purpose of meeting casual deficits in its revenues;

16. Adopt, amend, and repeal rules and regulations for the use, maintenance, and operation of its facilities and governing the conduct of persons and organizations using its facilities and enforce such rules and regulations and all other rules, regulations, ordinances, and statutes relating to its facilities, all as hereinafter provided;

17. Purchase and maintain insurance or provide indemnification on behalf of any person who is or was a director, officer, employee, or agent of the Authority against any liability asserted against him or incurred by him in any such capacity or arising out of his status as such;

18. Do all things necessary or convenient to the purposes of this act. To that end, the Authority may acquire, own, or convey property; enter into contracts; seek financial assistance and incur debt; and adopt rules and regulations; and

19. Whenever it shall appear to the Authority that the need for the Authority no longer exists, the Authority, or in the proper case, any such subdivision, may petition the circuit court of a participating political subdivision for the dissolution of the Authority. If the court determines that the need for the Authority as set forth in this act no longer exists and that all debts and pecuniary obligations of the Authority have been fully paid or provided for, it may enter an order dissolving the Authority.

Upon dissolution, the court shall order any real or tangible personal property contributed to the Authority by a participating political subdivision, together with any improvements thereon, returned to such participating political subdivision. The remaining assets of the Authority shall be distributed to the participating political subdivisions in proportion to their respective contributions theretofore made to the Authority.

Each participating political subdivision and all holders of the Authority's bonds shall be made parties to any such proceeding and shall be given notice as provided by law. Any party defendant may reply to such petition at any time within six months after the filing of the petition. From the final judgment of the court, an appeal shall lie to the Supreme Court of Virginia.

2014, c. 471.



§ 15.2-7407. Name of authority

The name of the Authority shall be the Eastern Shore Water Access Authority. The name of the Authority may be changed upon approval of a simple majority of the directors of the Authority.

2014, c. 471.



§ 15.2-7408. Rules, regulations, and minimum standards

The Authority shall have the power to adopt, amend, and repeal rules, regulations, and minimum standards for the use, maintenance, and operation of its facilities and governing the conduct of persons and organizations using its facilities.

Unless the Authority shall by unanimous vote of the board of directors determine that an emergency exists, the Authority shall, prior to the adoption of any rule or regulation or alteration, amendment, or modification thereof:

1. Make such rule, regulation, alteration, amendment, or modification in convenient form available for public inspection in the office of the Authority for at least 10 days; and

2. Post in a public place a notice declaring the board of directors' intention to consider adopting such rule, regulation, alteration, amendment, or modification and informing the public that the Authority will at a public meeting consider the adoption of such rule or regulation or such alteration, amendment, or modification, on a day and at a time to be specified in the notice, after the expiration of at least 10 days from the first day of the posting of the notice thereof. The Authority's rules and regulations shall be available for public inspection in the Authority's principal office.

The Authority's rules and regulations relating to (i) traffic, including but not limited to motor vehicle speed limits and the location of and charges for public parking; (ii) access to Authority facilities, including but not limited to solicitation, handbilling, and picketing; and (iii) site management and maintenance shall have the force of law, as shall any other rule or regulation of the Authority, which shall contain a determination by the Authority that it is necessary to accord the same force and effect of law in the interest of the public safety. However, with respect to motor vehicle traffic rules and regulations, the Authority shall obtain the approval of the appropriate official of the political subdivision in which such rules or regulations are to be enforced. The violation of any rule or regulation of the Authority relating to motor vehicle traffic shall be tried and punished in the same manner as if it had been committed on the public roads of the participating political subdivision in which such violation occurred. All other violations of the rules and regulations having the force of law shall be punishable as misdemeanors.

2014, c. 471.



§ 15.2-7409. Reports

The Authority shall keep minutes of its proceedings, which minutes shall be open to public inspection during normal business hours. It shall keep suitable records of all its financial transactions and shall arrange to have the same audited annually by an independent certified public accountant. Copies of each such audit shall be furnished to each participating political subdivision and shall be open to public inspection.

2014, c. 471.



§ 15.2-7410. Procurement

All contracts that the Authority may let for professional services, nonprofessional services, or materials shall be subject to the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

2014, c. 471.



§ 15.2-7411. Deposit and investment of funds

Except as provided by contract with a participating political subdivision, all moneys received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues or otherwise, shall be deemed to be trust funds to be held and applied solely as provided in this act. All moneys of the Authority shall be deposited as soon as practicable in a separate account or accounts in one or more banks or trust companies organized under the laws of the Commonwealth or national banking associations having their principal offices in the Commonwealth. Such deposits shall be continuously secured in accordance with the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.).

Funds of the Authority not needed for immediate use or disbursement may, subject to the provisions of any contract between the Authority and the holders of its bonds, be invested in securities that are considered lawful investments for fiduciaries.

2014, c. 471.



§ 15.2-7412. Authority to issue bonds

The Authority shall have the power to issue bonds from time to time in its discretion, for any of its purposes, including the payment of all or any part of the cost of Authority facilities and including the payment or retirement of bonds previously issued by it. The Authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds payable, both as to principal and interest, (i) from its revenues and receipts generally and (ii) exclusively from the revenues and receipts of certain designated facilities or loans whether or not they are financed in whole or in part from the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any grant or contribution from a participating political subdivision; the Commonwealth or any political subdivision, agency, or instrumentality thereof; any federal agency; or any unit, private corporation, co-partnership, association, or individual, as such participating political subdivision, or other entities, may be authorized to make under general law or by pledge of any income or revenues of the Authority or by mortgage or encumbrance of any property or facilities of the Authority. Unless otherwise provided in the proceeding authorizing the issuance of the bonds, or in the trust indenture securing the same, all bonds shall be payable solely and exclusively from the revenues and receipts of a particular facility or loan. Bonds may be executed and delivered by the Authority at any time and from time to time may be in such form and denominations and of such terms and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding 40 years from the date thereof, may be payable at such place or places whether within or without the Commonwealth, may bear interest at such rate or rates, may be payable at such time or times and at such places, may be evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided and specified by the board of directors in authorizing each particular bond issue.

If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the Authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds, but nothing herein contained shall be construed to confer on the Authority any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the Authority may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors of the Authority to be most advantageous, and the Authority may pay all costs, premiums, and commissions that its board of directors may deem necessary or advantageous in connection with the issuance thereof. Issuance by the Authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same facility or any other facility, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Any bonds of the Authority at any time outstanding may from time to time be refunded by the Authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any costs, premiums, or commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby, with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same facilities or separate facilities, and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or on different dates or shall be due serially or otherwise.

All bonds shall be signed by the chairman or vice-chairman of the Authority or shall bear his facsimile signature, and the corporate seal of the Authority or a facsimile thereof shall be impressed or imprinted thereon and attested by the signature of the secretary (or the secretary-treasurer) or the assistant secretary (or assistant secretary-treasurer) of the Authority or shall bear his facsimile signature, and any coupons attached thereto shall bear the facsimile signature of said chairman. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be an officer before delivery of such bonds, such signature, or such facsimile, shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. When the signatures of both the chairman or the vice-chairman and the secretary (or the secretary-treasurer) or the assistant secretary (or the assistant secretary-treasurer) are facsimiles, the bonds must be authenticated by a corporate trustee or other authenticating agent approved by the Authority.

If the proceeds derived from a particular bond issue, due to error of estimates or otherwise, shall be less than the cost of the Authority facilities for which such bonds were issued, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the proceedings authorizing the issuance of the bonds of such issue or in the trust indenture securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds of the first issue. If the proceeds of the bonds of any issue shall exceed such cost, the surplus may be deposited to the credit of the sinking fund for such bonds or may be applied to the payment of the cost of any additions, improvements, or enlargements of the Authority facilities for which such bonds shall have been issued.

Prior to the preparation of definitive bonds, the Authority may, under like restrictions, issue interim receipts or temporary bonds with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Authority may also provide for the replacement of any bonds that become mutilated or are destroyed or lost. Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau, or agency of the Commonwealth, and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions, or things that are specifically required by this act, provided, however, that nothing contained in this act shall be construed as affecting the powers and duties now conferred by law upon the State Corporation Commission.

All bonds issued under the provisions of this act shall have and are hereby declared to have all the qualities and incidents of and shall be and are hereby made negotiable instruments under the Uniform Commercial Code of Virginia (§ 8.1A-101 et seq.), subject only to provisions respecting registration of the bonds.

In addition to all other powers granted to the Authority by this act, the Authority is authorized to provide for the issuance from time to time of notes or other obligations of the Authority for any of its authorized purposes. All of the provisions of this act that relate to bonds or revenue bonds shall apply to such notes or other obligations insofar as such provisions may be appropriate.

2014, c. 471.



§ 15.2-7413. Fees, rents, and charges

The Authority is hereby authorized to and shall fix, revise, charge, and collect fees, rents, and other charges for the use and services of any facilities or access site. Such fees, rents, and other charges shall be so fixed and adjusted as to provide a fund sufficient with other revenues to pay the cost of maintaining, repairing, and operating the facilities and the principal and any interest on its bonds as the same shall become due and payable, including reserves therefor. Such fees, rents, and charges shall not be subject to supervision or regulation by any commission, board, bureau, or agency of the Commonwealth or any participating political subdivision. The fees, rents, and other charges received by the Authority, except such part thereof as may be necessary to pay the cost of maintenance, repair, and operation and to provide such reserves therefor as may be provided for in any resolution authorizing the issuance of such bonds or in any trust indenture or agreement securing the same, shall to the extent necessary be set aside at such regular intervals as may be provided in any such resolution or trust indenture or agreement in a sinking fund or sinking funds pledged to, and charged with, the payment and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of such bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. So long as any of its bonds are outstanding, the fees, rents, and charges so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Authority irrespective of whether such parties have notice thereof. Neither the resolution nor any trust indenture by which a pledge is created need be filed or recorded except in the records of the Authority. The use and disposition of moneys to the credit of any such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust indenture or agreement.

2014, c. 471.



§ 15.2-7414. Credit of Commonwealth and political subdivisions not pledged

Bonds issued pursuant to the provisions of this act shall not be deemed to constitute a debt of the Commonwealth, or any political subdivision thereof other than the Authority, but such bonds shall be payable solely from the funds provided therefor as herein authorized. All such bonds shall contain on the face thereof a statement to the effect that neither the Commonwealth, nor any political subdivision thereof, nor the Authority, shall be obligated to pay the same or the interest thereon or other costs incident thereto except from the revenues and money pledged therefor and that neither the faith and credit nor the taxing power of the Commonwealth, or any political subdivision thereof, is pledged to the payment of the principal of such bonds or the interest thereon or other costs incident thereto.

All expenses incurred in carrying out the provisions of this act shall be payable solely from the funds of the Authority and no liability or obligation shall be incurred by the Authority hereunder beyond the extent to which moneys shall be available to the Authority.

Bonds issued pursuant to the provisions of this act shall not constitute an indebtedness within the meaning of any debt limitation or restriction.

2014, c. 471.



§ 15.2-7415. Directors and persons executing bonds not liable thereon

Neither the board of directors nor any person executing the bonds shall be liable personally for the Authority's bonds by reasons of the issuance thereof.

2014, c. 471.



§ 15.2-7416. Security for payment of bonds; default

The principal of and interest on any bonds issued by the Authority shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable, and may be secured by a trust indenture covering all or any part of the Authority facilities from which revenues or receipts so pledged may be derived, including any enlargements of any additions to any such projects thereafter made. The resolution under which the bonds are authorized to be issued and any such trust indenture may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents for any portions thereof leased by the Authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable not in conflict with the provisions hereof. Each pledge, agreement, and trust indenture made for the benefit or security of any of the bonds of the Authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid. In the event of default in such payment or in any agreements of the Authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any trust indenture executed as security therefor, said pledge or agreement may be enforced by mandamus, suit, action, or proceeding at law or in equity to compel the Authority and the directors, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any trust indenture of the Authority, the appointment of a receiver in equity, or by foreclosure of any such trust indenture, or any one or more of said remedies.

2014, c. 471.



§ 15.2-7417. Taxation

The exercise of the powers granted by this act shall in all respects be presumed to be for the benefit of the inhabitants of the Commonwealth, for the increase of their commerce, and for the promotion of their health, safety, welfare, convenience, and prosperity, and as the operation and maintenance of any project that the Authority is authorized to undertake will constitute the performance of an essential governmental function, the Authority shall not be required to pay any taxes or assessments upon any facilities acquired and constructed by it under the provisions of this act, and the bonds issued under the provisions of this act, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the Commonwealth and by any political subdivision thereof. Persons, firms, partnerships, associations, corporations, and organizations leasing property of the Authority or doing business on property of the Authority shall be subject to and liable for payment of all applicable taxes of the political subdivision in which such leased property lies or in which business is conducted, including, but not limited to, any leasehold tax on real property and taxes on hotel and motel rooms, taxes on the sale of tobacco products, taxes on the sale of meals and beverages, privilege taxes and local general retail sales and use taxes, taxes to be paid on licenses in respect to any business, profession, vocation, or calling, and taxes upon consumers of gas, electricity, telephone, and other public utility services.

2014, c. 471.



§ 15.2-7418. Bonds as legal investments

Bonds issued by the Authority under the provisions of this act are hereby made securities in which all public officers and public bodies of the Commonwealth and its political subdivisions and all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital, in their control or belonging to them. Such bonds are hereby made securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

2014, c. 471.



§ 15.2-7419. Appropriation by political subdivision

Any participating political subdivision, or other political subdivision of the Commonwealth, is authorized to provide services, to donate real or personal property, and to make appropriations to the Authority for the acquisition, construction, maintenance, and operation of the Authority's facilities. Any such political subdivision is hereby authorized to issue its bonds, including general obligation bonds, in the manner provided in the Public Finance Act (§ 15.2-2600 et seq.) or in any applicable municipal charter for the purpose of providing funds to be appropriated to the Authority, and such political subdivisions may enter into contracts obligating such bond proceeds to the Authority.

The Authority may agree to assume or reimburse a participating political subdivision for any indebtedness incurred by such participating political subdivision with respect to facilities conveyed by it to the Authority.

2014, c. 471.



§ 15.2-7420. Contracts with political subdivisions

The Authority is authorized to enter into contracts with any one or more political subdivisions.

2014, c. 471.



§ 15.2-7421. Agreement with Commonwealth and participating political subdivisions

The Commonwealth and, by participating in the Authority, each participating political subdivision pledge to and agree with the holders of any bonds issued by the Authority that neither the Commonwealth nor any participating political subdivision will limit or alter the rights hereunder vested in the Authority to fulfill the terms of any agreements made with said holders or in any way impair the rights and remedies of said holders until such bonds are fully met and discharged. The Authority is authorized to include this pledge and agreement in any contract with the holders of the Authority's bonds.

2014, c. 471.



§ 15.2-7422. Liberal construction

Neither this act nor anything contained herein is or shall be construed as a restriction or limitation upon any powers that the Authority might otherwise have under any laws of the Commonwealth, and this act is cumulative to any such powers. This act does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

2014, c. 471; 2015, c. 709.



§ 15.2-7423. Application of local ordinances, service charges, and taxes upon leaseholds

Nothing herein contained shall be construed to exempt the Authority's property from any applicable zoning, subdivision, erosion and sediment control, and fire prevention codes or from building regulations of a political subdivision in which such property is located. Nor shall anything herein contained exempt the property of the Authority from any service charge authorized by the General Assembly pursuant to Article X, Section 6 (g) of the Constitution of Virginia or exempt any lessee of any of the Authority's property from any tax imposed upon his leasehold interest in such property or upon the receipts derived therefrom.

2014, c. 471.



§ 15.2-7424. Existing contracts, leases, franchises, etc., not impaired

No provision of this act shall relieve, impair, or affect any right, duty, liability, or obligation arising out of any contract, concession, lease, or franchise now in existence except to the extent that such contract, concession, lease, or franchise may permit. Notwithstanding the foregoing provisions of this section, the Authority may renegotiate, renew, extend the term of, or otherwise modify at any time any contract, concession, lease, or franchise now in existence in such manner and on such terms and conditions as it may deem appropriate, provided that the operator of or under any said contract, concession, lease, or franchise consents to said renegotiation, renewal, extension, or modification.

2014, c. 471.



§ 15.2-7425. Withdrawal of membership

Any member jurisdiction may withdraw from membership in the Authority by resolution or ordinance of its governing body. However, no member jurisdiction shall be permitted to withdraw from the Authority after any obligation has been incurred except by unanimous vote of all member jurisdictions.

2014, c. 471.






Title 16.1 - Courts Not of Record

§ 16.1-1. Repealed

Repealed by Acts 1972, c. 708; 1973, c. 546.



§ 16.1-36. Repealed

Repealed by Acts 1972, c. 708; 1973, c. 546.



§ 16.1-52. Repealed

Repealed by Acts 1972, c. 708; 1973, c. 546.



§ 16.1-64. Repealed

Repealed by Acts 1972, c. 708; 1973, c. 546.



§ 16.1-69.1. Repealing clause

All acts and parts of acts, all sections of this Code, and all provisions of municipal charters, inconsistent with the provisions of this title, as amended, are, except as herein otherwise provided, repealed to the extent of such inconsistency.

1972, c. 708; 1973, c. 546.



§ 16.1-69.2. Effect of repeal of Title 16 and amendment of Title 16.1 [Not set out]

Not set out. (1956, c. 555; 1972, c. 708; 1973, c. 546.)



§ 16.1-69.3. Certain notices, recognizances and processes validated [Not set out]

Not set out. (1956, c. 555; 1972, c. 708; 1973, c. 546.)



§ 16.1-69.4. References to former sections, articles or chapters of Title 16 or Title 16.1 as amended [Not set out]

Not set out. (1956, c. 555; 1972, c. 708; 1973, c. 546.)



§ 16.1-69.5. Meaning of certain terms

Unless the context should otherwise require, the terms set out in this section shall be construed as follows:

(a) "Courts not of record" shall mean all courts in the Commonwealth below the jurisdictional level of the circuit courts including general district courts and juvenile and domestic relations district courts;

(b) "General district courts" shall mean all courts not of record, except juvenile and domestic relations district courts in counties and cities heretofore designated as county and municipal courts;

(c) "Juvenile and domestic relations district courts" shall mean all courts in counties and cities heretofore designated as juvenile and domestic relations courts or regional juvenile and domestic relations courts;

(d) "District courts" shall mean general district courts and juvenile and domestic relations district courts;

(e) "County courts" and "municipal courts" shall be deemed to refer to general district courts;

(f) "Juvenile and domestic relations courts" and "regional juvenile and domestic relations courts" shall be deemed to refer to juvenile and domestic relations district courts; and

(g) "Chief judge" shall mean that judge so designated for a term to assume primary administrative responsibility for the general district courts or the juvenile and domestic relations district courts in the district served by such judge.

1972, c. 708; 1973, c. 546; 1975, c. 334.



§ 16.1-69.6. Establishment of districts

On and after July 1, 1973, the Commonwealth shall be divided into districts encompassing all counties and cities in the Commonwealth to provide a basis for the sound and efficient administration of the courts not of record, as follows:

(1) The City of Chesapeake shall constitute the first district.

(2) The City of Virginia Beach shall constitute the second district.

(2-A) The Counties of Accomack and Northampton shall constitute district two-A.

(3) The City of Portsmouth shall constitute the third district.

(4) The City of Norfolk shall constitute the fourth district.

(5) The Cities of Franklin and Suffolk and the Counties of Isle of Wight and Southampton shall constitute the fifth district.

(6) The Cities of Emporia and Hopewell and the Counties of Prince George, Surry, Sussex, Greensville and Brunswick shall constitute the sixth district.

(7) The City of Newport News shall constitute the seventh district.

(8) The City of Hampton shall constitute the eighth district.

(9) The Cities of Williamsburg and Poquoson and the Counties of York, James City, Charles City, New Kent, Gloucester, Mathews, Middlesex, King William and King and Queen shall constitute the ninth district.

(10) The Counties of Cumberland, Buckingham, Appomattox, Prince Edward, Charlotte, Lunenburg, Mecklenburg and Halifax shall constitute the tenth district.

(11) The City of Petersburg and the Counties of Dinwiddie, Nottoway, Amelia and Powhatan shall constitute the eleventh district.

(12) The City of Colonial Heights and the County of Chesterfield shall constitute the twelfth district.

(13) The City of Richmond shall constitute the thirteenth district.

(14) The County of Henrico shall constitute the fourteenth district.

(15) The City of Fredericksburg and the Counties of King George, Stafford, Spotsylvania, Caroline, Hanover, Lancaster, Northumberland, Westmoreland, Richmond and Essex shall constitute the fifteenth district.

(16) The City of Charlottesville and the Counties of Madison, Greene, Albemarle, Fluvanna, Goochland, Louisa, Orange and Culpeper shall constitute the sixteenth district.

(17) The County of Arlington and the City of Falls Church shall constitute the seventeenth district.

(18) The City of Alexandria shall constitute the eighteenth district.

(19) The City of Fairfax and the County of Fairfax shall constitute the nineteenth district.

(20) The Counties of Loudoun, Fauquier and Rappahannock shall constitute the twentieth district.

(21) The City of Martinsville and the Counties of Patrick and Henry shall constitute the twenty-first district.

(22) The City of Danville and the Counties of Pittsylvania and Franklin shall constitute the twenty-second district.

(23) The Cities of Roanoke and Salem and the County of Roanoke shall constitute the twenty-third district.

(24) The Cities of Lynchburg and Bedford and the Counties of Nelson, Amherst, Campbell and Bedford shall constitute the twenty-fourth district.

(25) The Cities of Covington, Lexington, Staunton, Buena Vista, and Waynesboro and the Counties of Highland, Augusta, Rockbridge, Bath, Alleghany, Botetourt and Craig shall constitute the twenty-fifth district.

(26) The Cities of Harrisonburg and Winchester and the Counties of Frederick, Clarke, Warren, Shenandoah, Page and Rockingham shall constitute the twenty-sixth district.

(27) The Cities of Galax and Radford and the Counties of Pulaski, Wythe, Carroll, Montgomery, Floyd, Giles, Bland and Grayson shall constitute the twenty-seventh district.

(28) The City of Bristol and the Counties of Smyth and Washington shall constitute the twenty-eighth district.

(29) The Counties of Tazewell, Buchanan, Russell and Dickenson shall constitute the twenty-ninth district.

(30) The City of Norton and the Counties of Wise, Scott and Lee shall constitute the thirtieth district.

(31) The Cities of Manassas and Manassas Park, and the County of Prince William shall constitute the thirty-first district.

1972, c. 708; 1973, c. 546; 1974, c. 297; 1976, c. 126; 1977, c. 5; 1983, c. 149; 1986, c. 405; 1987, c. 624; 1992, c. 744; 2006, c. 861.



§ 16.1-69.6:1. Number of judges

For the several judicial districts there shall be full-time general district court judges and juvenile and domestic relations district court judges, the maximum number as hereinafter set forth, who shall during their service reside within their respective districts, except as provided in § 16.1-69.16, and whose compensation and powers shall be the same as now and hereafter prescribed for general district court judges and juvenile and domestic relations district court judges.

The maximum number of judges of the districts shall be as follows:

The election or appointment of any district judge shall be subject to the provisions of § 16.1-69.9:3.

1974, c. 1; 1975, c. 41; 1976, c. 56; 1977, c. 5; 1978, c. 2; 1979, c. 7; 1980, c. 93; 1981, c. 26; 1982, c. 4; 1983, c. 1; 1985, c. 44; 1986, c. 75; 1987, c. 16; 1988, c. 22; 1989, c. 44; 1990, c. 112; 1992, c. 91; 1993, cc. 8, 31; 1994, c. 89; 1994, 1st Sp. Sess., cc. 3, 7; 1995, c. 20; 1996, c. 121; 1997, c. 16; 1998, c. 2; 1999, c. 11; 2000, c. 43; 2001, c. 16; 2004, Sp. Sess. I, c. 4; 2005, cc. 189, 228, 951; 2006, cc. 34, 488; 2006, Sp. Sess. I, c. 2; 2014, cc. 812, 822.



§ 16.1-69.7. District courts

On and after July 1, 1973, in every county and city there shall be one court which shall be called the "________________ (Name of County or City) General District Court" and one court which shall be called the "________________ (Name of County or City) Juvenile and Domestic Relations District Court," and for each such court there shall be one or more judges who shall be called the judge of such general district court or juvenile and domestic relations district court as appropriate. Unless the General Assembly specifically so provides to the contrary, however, no general district court shall be established in any city in which there is no municipal court with general civil or criminal jurisdiction in operation prior to July 1, 1973, and jurisdiction previously exercised in such city by a county court shall be vested in the general district court of such county.

1972, c. 708; 1973, c. 546.



§ 16.1-69.7:1. Establishment of certain district courts [Not set out]

Not set out. (1976, c. 319.)



§ 16.1-69.8. Existing courts continued and redesignated; exception

The present system of courts not of record is continued as follows on and after July 1, 1973:

(a) The county court in each county shall continue as the general district court of such county with the same powers and with territorial jurisdiction over such county and over any city within the county for which a municipal court with general civil or criminal jurisdiction or separate general district court has not been established.

(b) The municipal court or courts in each city, excluding courts of limited jurisdiction established pursuant to Chapter 5 (§ 16.1-70 et seq.) of this title and juvenile and domestic relations courts, shall continue as the general district court of the city with the same powers and territorial jurisdiction over such city; provided that in the case of more than one such municipal court in operation in any city, all such courts shall be merged on July 1, 1973, and their powers and territorial jurisdiction merged in the general district court.

(c) The juvenile and domestic relations court of each county and city shall continue as the juvenile and domestic relations district court of the county or city with the same powers and territorial jurisdiction as heretofore provided.

(d) The municipal court of any town and/or other court of any town having general civil and criminal jurisdiction however called shall be abolished and all jurisdiction and power conferred upon any such court shall pass to and be exercised by the district courts having jurisdiction over the county wherein the town is located.

1972, c. 708; 1973, c. 546.



§ 16.1-69.9. Judges in office continued; terms of judges; how elected or appointed

Every judge or justice and every associate, assistant and substitute judge or justice of a court not of record in office January 1, 1973, shall continue in office as a judge or substitute judge of such court under its designation as a general district court or juvenile and domestic relations district court until the expiration of the term for which he was appointed or elected, or until a vacancy shall occur in his office or until a successor shall be appointed or elected, whichever is the latter.

Upon the expiration of such terms, or when a vacancy occurs, successors shall be elected only as authorized pursuant to §§ 16.1-69.10 and 16.1-69.14 and for the term and in the manner following:

(a), (a1) [Repealed.]

(b) With respect to terms expiring on or after July 1, 1980, successors to judges shall be elected for a term of six years by the General Assembly as provided in (c) hereof.

Any vacancy in the office of any full-time district court judge shall be filled for a full term of six years in the manner prescribed herein; provided that such vacancy shall not be filled except as provided in § 16.1-69.9:3.

(c) Full-time district court judges shall be elected by the majority of the members elected to each house of the General Assembly. No person shall be elected or reelected to a subsequent term under this section until he has submitted to a criminal history record search and a report of such search has been received by the chairmen of the House and Senate Committees for Courts of Justice. The judges of the circuit court having jurisdiction over the district may nominate a panel of no more than three persons for each judgeship within the district who are deemed qualified to hold the office. The General Assembly may consider such nominations in electing a judge to fill the office but may elect a person not on such panel to fill the office. Nominations shall be forwarded to the clerks of both houses of the General Assembly on or before December 15.

(d) No person with a criminal conviction for a felony shall be appointed as a substitute judge.

If an appointment is to be made by two or more judges and there is a tie vote, then the senior judge of the circuit court having jurisdiction in the district shall make the appointment.

1972, c. 708; 1973, c. 546; 1975, c. 5; 1976, c. 374; 1977, c. 536; 1980, c. 194; 2004, c. 452.



§ 16.1-69.9:1. Appointment, terms, etc., of substitute judges

(a) Substitute judges shall be appointed by the chief judge of the circuit court having jurisdiction within the district for a term of six years.

(b) [Repealed.]

(c) Each substitute judge shall be appointed to serve every general district court and every juvenile and domestic relations district court within the judicial district for which the appointment is made.

(d) No person shall be appointed under this section until he has submitted his fingerprints to be used for the conduct of a national criminal records search and a Virginia criminal history records search. No person with a criminal conviction for a felony shall be appointed as a substitute judge.

1973, c. 546; 1975, c. 334; 2004, c. 452.



§ 16.1-69.9:2. Vacancies in office of judges; terms of successor judges; appointment while General Assembly not in session

Whenever a vacancy occurs in the office of a full-time district court judge the successor shall be elected for a full term of six years and upon qualification shall enter at once upon the discharge of the duties of his office. But subject to the provisions of § 16.1-69.9:3, the judges of the circuit having jurisdiction over the district shall have the power while the General Assembly is not in session to fill pro tempore vacancies in the office of full-time district court judges. Appointment to every such vacancy shall be by commission to expire at the end of thirty days after the commencement of the next session of the General Assembly.

1973, c. 546; 1980, c. 194; 2001, c. 256.



§ 16.1-69.9:3. Investigation and certification of necessity before vacancies filled

When a vacancy occurs in the office of any judge of any district, the vacancy shall not be filled until, after investigation, the Committee on District Courts certifies that the filling of the vacancy is necessary. The Committee shall publish notice of such certification in a publication of general circulation among attorneys licensed to practice in the Commonwealth. No notice of retirement submitted under § 51.1-305 or § 51.1-307 shall be revoked after certification of the vacancy by the Committee. If the Committee certifies that the filling of the vacancy is not necessary, it shall direct the manner of distributing the work created by the vacancy, and the vacancy shall not be filled if not certified as necessary.

1973, c. 546; 1975, c. 101; 1999, c. 319; 2004, c. 331.



§ 16.1-69.9:4. Same; election of successor judges

Whenever a vacancy occurs or exists in the office of a full-time district judge while the General Assembly is in session, or whenever the term of a full-time judge of a district court will expire or the office will be vacated at a date certain between the adjournment of the General Assembly and the commencement of the next session of the General Assembly, a successor judge may be elected at any time during a session preceding the date of such vacancy, by the vote of a majority of the members elected to each house of the General Assembly, for a full term of six years and, upon qualification, the successor judge shall enter at once upon the discharge of the duties of his office. However, such successor judge shall not enter upon the discharge of his duties prior to the commencement of his term of office. No person shall be elected or reelected to a subsequent term under this section until he has submitted to a criminal history record search and a report of such search has been received by the chairmen of the House and Senate Committees for Courts of Justice.

1973, c. 546; 1993, c. 368; 2004, c. 452.



§ 16.1-69.10. Number of judges

The number of general district court judges and juvenile and domestic relations district court judges, excluding substitute judges, shall be determined as follows:

(a) Judges in office on January 1, 1973, shall be permitted to complete their terms pursuant to § 16.1-69.9;

(b) [Repealed.]

(c) On and after January 1, 1974, the number of judges authorized in each district shall be determined by the General Assembly based on the requirement that all judges whose terms commence on and after July 1, 1980, serve on a full-time basis; and

(d) On and after July 1, 1980, the number of judges authorized in each district by the General Assembly shall be based on the requirement that no district judge whose term commences on or after July 1, 1980, shall be elected to serve in more than one district or to serve both a general district court and juvenile and domestic relations district court in any district; provided, however, that a judge may serve more than one general district court or more than one juvenile and domestic relations district court in one district. The Committee on District Courts shall make a study and report to the General Assembly on or before December 1 of each year on the number of judges needed and the districts for which they should be authorized. If the Committee recommends the creation of an additional judgeship in any district, it shall publish notice of such recommendation in a publication of general circulation among attorneys licensed to practice in the Commonwealth.

1972, c. 708; 1973, c. 546; 1980, c. 194; 1999, c. 319.



§ 16.1-69.11. Chief judges; judges; substitute judges

Judges of the district courts shall be designated as follows:

(a) In each district there shall be one chief general district judge and one chief juvenile and domestic relations district judge who shall serve as such for a term of two years commencing July 1 of the even-numbered years. The chief district judges shall be designated by judges of the district court having jurisdiction in the district. If the designation is to be made by more than one judge and there is a tie vote, then the chief circuit judge having jurisdiction in the district shall make the designation. The incumbent chief judge shall call for an election at the conclusion of the term as chief judge and shall report the results of such election forthwith to the office of the Executive Secretary. The incumbent chief judge may succeed himself;

(b) Each judge, except substitute judges, shall be designated either general district court judge or juvenile and domestic relations district court judge depending on the court he is so designated to serve; the terms "associate judge" and "assistant judge" shall no longer be applicable and wherever such terms appear in the Code of Virginia they shall be deemed to refer to either general district court judges or juvenile and domestic relations court judges as appropriate;

(c) Substitute judges shall continue to be designated as such.

1972, c. 708; 1973, c. 546; 1975, c. 334; 1976, c. 374.



§ 16.1-69.11:1. Acting chief judge

If the chief judge of a district court is unable to perform the duties required by law, the chief judge shall notify the other judges of such district court, or if the chief judge is unable to notify the other judges, the judge longest in continuous service who is available shall provide such notice, and the judge longest in continuous service who is available shall be the acting chief judge, and perform such duties during the chief judge's absence. If two or more judges of such district court have served for the same period, the judge most senior in years shall be the acting chief judge. Upon assuming such duties, the acting chief judge shall immediately notify the Executive Secretary of the Supreme Court and the other judges of such district court.

When the chief judge is able to resume the duties of chief judge, the chief judge shall immediately notify the Executive Secretary and the other judges of such district court, and thereupon shall resume such duties.

2010, cc. 560, 596.



§ 16.1-69.12. Limitations on practice of law by judges

(a) A general district court judge or juvenile and domestic relations district court judge elected as a full-time judge for a term commencing on or after July 1, 1980, shall be prohibited from engaging in the practice of law.

(b) [Repealed.]

(c) Substitute judges shall not appear as counsel in any civil or criminal case arising out of the circumstances which were involved in any other case brought before them.

1972, c. 708; 1973, c. 546; 1980, c. 194.



§ 16.1-69.13. Compensation and benefits [Not set out]

Not set out. (1972, c. 708; 1973, c. 546.)



§ 16.1-69.14. Number of substitute judges

The number of substitute judges shall be determined as follows:

(a) Substitute judges in office on June 30, 1975, shall be permitted to complete their terms;

(b) Subject to the expiration of such terms, the Committee on District Courts shall determine the number of substitute judges for each district which shall be necessary for the effective administration of justice. In determining the total number of substitute judges authorized for each district, the Committee shall consider, among other factors, the number of full-time and part-time judges serving the district.

1972, c. 708; 1973, c. 546; 1975, c. 334.



§ 16.1-69.15. Qualifications of judges

On and after July 1, 1973, every full-time judge and substitute judge of a district court shall be at the time of his appointment or election a person licensed to practice law in this Commonwealth.

1972, c. 708; 1973, c. 546.



§ 16.1-69.16. Residence requirements

A. Every judge or substitute judge of a district court shall, during his term of office, reside within the boundaries of the district in which he serves as set out in § 16.1-69.6; provided, that judges and substitute judges in office on January 1, 1977, or who are otherwise eligible may continue in office and shall be eligible for reappointment or reelection to successive terms in accordance with the provisions of § 16.1-69.10.

B. Notwithstanding any provision of law to the contrary, the residency requirement set out herein shall not apply to any judge whose residence prior to July 1, 1977, is outside the boundaries of a new district created by § 16.1-69.6, if such judge is a resident in the geographical area which encompassed the prior district. This provision shall also apply to any subsequent term for which he is elected.

C. When the boundary of a judicial district is changed to create a new judicial district, any duly elected or appointed judge of the existing judicial district may continue to serve as judge of the new judicial district if he resides therein.

1972, c. 708; 1973, c. 546; 1977, c. 25; 1991, c. 403.



§ 16.1-69.17. Oath of office of judges, clerks and others

Every judge, substitute judge, clerk, deputy clerk, and juvenile and domestic relations probation officer of a juvenile and domestic relations district court shall, before entering upon the duties of his office, take the oath required by law. The oath of the judge and substitute judge shall be taken before a clerk of a court of record to which appeals from his court lie or any judge, and the oath of the clerk and other officers of the court shall be taken before the judge of the court he serves. Any oath taken before a judge or clerk prior to July 1, 1992, and otherwise conforming with this section is valid.

1972, c. 708; 1973, c. 546; 1992, c. 390; 1992, Sp. Sess., cc. 1, 2.



§ 16.1-69.17:1. Time within which a judge may qualify; failure to do so vacates office

Any district court judge of this Commonwealth may qualify at any time after receiving his commission and before the expiration of thirty days after the commencement of his term of office; but if he fails to receive his commission until after the commencement of his term of office, he may qualify within thirty days from the date of receiving such commission. If a judge fails to qualify as above provided, his office shall be deemed to be vacant.

1976, c. 374.



§ 16.1-69.18. Bonds of judges, clerks, and others handling funds

Before entering upon the performance of his duties every judge, substitute judge, clerk, deputy clerk or other officer or employee of a district court shall enter into bond before the clerk of a circuit court to which appeals from his court lie, except as hereinafter provided. The bond shall be in a penalty and with corporate surety approved by the judge of such appellate court. No such bond shall be in a penalty of less than $3,000, nor more than $75,000, and all such bonds shall be conditioned for the faithful performance of the duties of the principal. The bonds shall be made payable to the Commonwealth and shall be filed with the clerk of such appellate court. Provided, however, that instead of specific bonds being given as stipulated herein, the Committee on District Courts may in their discretion procure faithful performance of duty blanket bonds for any or all of the districts enumerated in § 16.1-69.6 covering the judges, substitute judges, clerks and other personnel of the several district courts included in such districts and within the penalty limits contained in this section, unless in the discretion of the Committee, bonds with a larger maximum penalty should be obtained. Provided further, that in those instances where specific bonds for judges, clerks, deputy clerks or other officers or employees of a district court are in effect, the Committee on District Courts may, whenever they deem it advisable, terminate such specific bonds upon obtaining a blanket bond covering such court personnel with appropriate refund or credit being made for the unearned premiums on the specific bonds being terminated. A copy of any such blanket bond so procured shall be filed with the Division of Risk Management within the Department of Treasury and with the clerk of the respective circuit courts to which appeals from the decisions of the several district courts may lie. The premiums for such bonds shall be paid by the Commonwealth.

1972, c. 708; 1973, c. 546; 1974, c. 3; 1975, c. 334; 2002, c. 406.



§ 16.1-69.19. Incompatible offices

No person shall at the same time hold the office of judge or substitute judge of a district court and the office of magistrate, clerk of a court, sheriff, treasurer, or commissioner of the revenue, or deputy of either of them. A full-time district court judge may not serve as a commissioner of accounts, commissioner in chancery or a marriage celebrant appointed by the circuit court pursuant to § 20-25, nor shall such judge, during his continuance in office, seek or accept any nonjudicial elective office, or hold any other office of public trust or engage in any other incompatible activity. If any judge of a district court shall accept any office for which he is ineligible under this section, such acceptance shall vacate his office as judge of such court.

1972, c. 708; 1973, c. 546; 1976, c. 374; 1993, c. 312.



§ 16.1-69.20. Repealed

Repealed by Acts 1973, c. 546.



§ 16.1-69.21. When substitute to serve; his powers and duties

In the event of the inability of the judge to perform the duties of his office or any of them by reason of sickness, absence, vacation, interest in the proceeding or parties before the court, or otherwise, such judge or a person acting on his behalf shall promptly notify the appropriate chief district judge of such inability. If the chief district judge determines that the provisions of § 16.1-69.35 have been complied with or cannot reasonably be done within the time permitted and that no other full-time or retired judge is reasonably available to serve, the chief district judge may direct a substitute judge to serve as a judge of the court, which substitute may serve concurrently with one or more of the judges of the court or alone. In designating a substitute judge to serve, the chief district judge shall, whenever possible, select a substitute judge who does not regularly practice law in the court requiring the substitute. Where reasonably available, the chief district judge may designate a substitute judge from another district within the Commonwealth. The committee on district courts may adopt policies and procedures governing the utilization of substitute judges. In such event, those policies and procedures will, where applicable, control. While acting as judge a substitute judge shall perform the same duties, exercise the same power and authority, and be subject to the same obligations as prescribed herein for the judge. While serving as judge of the court the judge or the substitute judge may perform all acts with respect to the proceedings, judgments and acts of any other judge in connection with any action or proceeding then pending or theretofore disposed of in the court except as otherwise provided in this chapter in the same manner and with the same force and effect as if they were his own.

1972, c. 708; 1973, c. 546; 1983, c. 128; 1984, c. 570.



§ 16.1-69.22. Removal of judges and substitute judges

Any judge or substitute judge of a district court may be removed from office in the manner and for any of the causes prescribed in Chapter 9 (§ 17.1-900 et seq.) of Title 17.1; provided, that substitute judges may be removed from office under the provisions of §§ 24.2-230 through 24.2-238.

1972, c. 708; 1973, c. 546.



§ 16.1-69.22:1. Temporary recall of retired district court judges

A. The Chief Justice of the Supreme Court may call upon and authorize any judge of a district court who is retired under the Judicial Retirement System (§ 51.1-300 et seq.) to (i) hear a specific case or cases pursuant to the provisions of § 16.1-69.35 with such designation to continue in effect for the duration of the case or cases or (ii) perform, for a period not to exceed ninety days at any one time, such judicial duties in any district court as the Chief Justice of the Supreme Court shall deem in the public interest for the expeditious disposition of the business of such courts.

B. It shall be the obligation of any retired judge who is recalled to temporary service under this section and who has not attained age seventy to accept the recall and perform the duties assigned. It shall be within the discretion of any judge who has attained age seventy to accept such recall.

C. Any judge recalled to duty under this section shall have all the powers, duties, and privileges attendant on the position he is recalled to serve.

1990, c. 832; 2014, c. 776.



§ 16.1-69.23. In what cases judge disqualified

If the judge or substitute judge of any district court:

(1) Be a party to an action;

(2) Be interested in the result of any action, otherwise than as resident or taxpayer of the city or county;

(3) Be related to any party to the action as spouse, grandparent, parent, father-in-law, mother-in-law, child, grandchild, son-in-law, daughter-in-law, brother, sister, brother-in-law, sister-in-law, nephew, niece, uncle, aunt, first cousin, guardian or ward;

(4) Be a material witness for either party to the action;

(5) Be counsel for any party to the action;

he shall not take cognizance thereof.

1972, c. 708; 1973, c. 546.



§ 16.1-69.24. Contempt of court

A judge of a district court shall have the same powers and jurisdiction as a judge of a circuit court to punish summarily for contempt, but in no case shall the fine exceed $250 and imprisonment exceed ten days for the same contempt. From any such fine or sentence there shall be an appeal of right within the period prescribed in this title and to the court or courts designated therein for appeals in other cases and the proceedings on such appeal shall conform in all respects to the provisions of §§ 18.2-456 through 18.2-459.

1972, c. 708; 1973, c. 546; 2000, cc. 164, 185.



§ 16.1-69.25. Judge may issue warrants, summons, and subpoenas

Except as otherwise provided by general law, a judge of a district court may, within the scope of his general jurisdiction, issue warrants, summons, and subpoenas, including subpoenas duces tecum or other process, in civil, traffic and criminal cases, to be returned before his court, and may also issue fugitive warrants and conduct proceedings thereon in accordance with the provisions of §§ 19.2-99 through 19.2-104.

1972, c. 708; 1973, c. 546; 1994, c. 500; 2014, cc. 305, 310.



§ 16.1-69.25:1. Judge shall order bill of particulars; time for motion

Upon request of either party, a judge of a district court may direct the filing of a written bill of particulars at any time before trial and within a period of time specified in the order so requiring. Motions for bills of particulars in criminal cases before general district courts shall be made before a plea is entered and at least seven days before the day fixed for trial.

1980, c. 338; 1998, cc. 482, 495.



§ 16.1-69.26. Judges as conservators of the peace

The judge of each district court having criminal jurisdiction shall be a conservator of the peace within the limits of the territory in which he serves; and if such court is a city court, the judge thereof shall, except as otherwise provided by general law, also be a conservator of the peace for the area extending for one mile beyond the corporate limits of the city.

1972, c. 708; 1973, c. 546.



§ 16.1-69.27. Additional powers of judges

A judge of a district court may take affidavits and administer oaths and affirmations in all matters and proceedings, may issue all appropriate orders or writs, including orders appointing guardians ad litem in all proper cases, in aid of the jurisdiction conferred upon him, and may certify transcripts of the records and proceedings of the court for use elsewhere. But he shall have no authority to take acknowledgments to deeds or other writings for purposes of recordation.

1972, c. 708; 1973, c. 546.



§ 16.1-69.28. Commitment of insane, etc., persons

A judge of a district court shall have and may exercise, concurrently with special justices appointed for the purpose, the jurisdiction conferred by general law upon justices, and special justices in all matters in connection with the adjudication and commitment of incapacitated persons, including drug-addicted and inebriate persons, and the institution and conduct of proceedings thereof. Such proceedings may be had at any place within the jurisdiction of the court over which such judge presides.

1972, c. 708; 1973, c. 546; 1997, c. 801.



§ 16.1-69.29. Jurisdiction over certain waters

Where any river, watercourse or bay lies between any counties or any cities, or any county and city in this Commonwealth, the district courts therein, on each side, respectively, shall have concurrent territorial jurisdiction over so much thereof as shall be opposite to such counties and cities. And such courts for counties or cities lying on the waters bounding the Commonwealth shall have concurrent territorial jurisdiction respectively over such waters opposite such counties and cities, as far as the jurisdiction of this Commonwealth extends. But this section shall not apply to the City of Richmond.

1972, c. 708; 1973, c. 546; 2005, cc. 45, 114.



§ 16.1-69.30. District system within unified court system

The district court system shall be within the unified court system of the Commonwealth subordinate to the Supreme Court and subject to the administrative supervision of the Chief Justice of the Supreme Court.

1972, c. 708; 1973, c. 546.



§ 16.1-69.31. The duties of the Judicial Council

The duties of the Judicial Council with respect to the district court system shall include those set forth in §§ 16.1-69.6 through 16.1-69.13, and such other duties as may be assigned to the Council by law.

1972, c. 708; 1973, c. 546.



§ 16.1-69.32. Rules

The Supreme Court may formulate rules of practice and procedure for the general district courts and juvenile and domestic relations district courts following consultation with the Chairmen of the House and Senate Courts of Justice Committees and the executive committee of the Judicial Conference of Virginia for District Courts. Such rules, subject to the strict construction of the provisions of § 8.01-3, which shall be the only rules of practice and procedure in all the district courts in the Commonwealth, shall be included in the Code of Virginia as provided in § 8.01-3, subject to revision by the General Assembly.

1972, c. 708; 1973, c. 546; 1975, c. 334; 1976, c. 306.



§ 16.1-69.32:1. Substitution of counsel

Except in case of court-appointed counsel, no rule of court shall be made or construed so as to preclude substitution of counsel in civil and criminal cases in the district courts, nor shall any order or appearance in person, be required, to relieve original counsel of his duties in any such case. It shall be sufficient that new counsel represents to the court that the substitution is made pursuant to agreement by the parties represented and original counsel.

1980, c. 434.



§ 16.1-69.33. Committee on District Courts

There is hereby established a Committee on District Courts to be composed of the Majority Leader of the Senate, the Speaker of the House of Delegates, the chairmen of the House and Senate Courts of Justice Committees or their designees who shall be members of the Courts of Justice committees, two members of each of the Committees for Courts of Justice of each house, to be appointed by the chairman of their Committee, the Chief Justice of the Supreme Court of Virginia who shall be chair of the Committee, one judge of a circuit court, two general district court judges and two juvenile and domestic relations district court judges. The judicial members of the Committee on District Courts shall be made to give representation insofar as feasible to various geographic areas of the Commonwealth. The judicial members of the Committee on District Courts shall be appointed by, and serve at the pleasure of the Chief Justice.

The Committee shall meet at such times and places as it may from time to time designate for the purposes of authorizing the appointment of substitute judges pursuant to § 16.1-69.14, authorizing the establishment of clerks' offices in counties or cities as may be requisite, and establishing when such offices shall be open for business, authorizing the appointment of personnel for the district courts pursuant to Article 4 (§ 16.1-69.37 et seq.) of this chapter and establishing procedures for administrative review of appeals from personnel actions for district court personnel and magistrates, fixing salary classification schedules of court personnel pursuant to Article 5 (§ 16.1-69.44 et seq.) of this chapter and establishing vacation and sick leave for district court judges, district court personnel and magistrates, and for such other duties or matters as are now, or may hereafter be conferred upon the Committee by law. The Committee may also adopt an official seal and authorize its use by district court clerks and deputy clerks of the district courts. Such salary classification schedules, vacation and sick leave policies shall be uniform throughout the Commonwealth.

The Committee on District Courts shall have sole authority and discretion in adjusting salary classification schedules for district court personnel. The Committee shall fix such salaries for the several district court personnel at least annually at such time as it deems it proper and as soon as practicable thereafter certify to the Comptroller and the Executive Secretary of the Supreme Court a detailed statement of the salaries fixed by them for the several district courts and the effective date of any salary adjustments.

The Committee on District Courts shall appoint (i) a Clerk's Advisory Committee composed of two clerks from the general district courts and two clerks from the juvenile and domestic relations district courts; such appointments shall be made after giving due consideration to former clerks of county and municipal courts not of record; (ii) a Magistrate's Advisory Committee composed of two magistrates; such advisory committees are to make recommendations to the Committee regarding administrative functions of the district courts.

For the performance of their duties, the Committee shall be reimbursed out of the money appropriated for the adjudication of cases in the district trial courts for their actual expenses incurred in the performance of their duties and in addition, per diem compensation allowed for members of the General Assembly for each day spent in performing such duties; provided, however, that no additional compensation shall be paid to members of the judiciary serving on the Committee.

In the event of the establishment of personal liability of a district court judge or magistrate for the loss of property or money from a district court or magistrate's office by reason of robbery or burglary, the Committee on District Courts shall have the authority, after appropriate investigation and upon its determination that the individual judge or magistrate was not negligent in the performance of his duties, to reimburse such judge or magistrate to the extent of his personal liability on a warrant of the Comptroller issued as provided by law. However, such reimbursement shall not exceed $1,000 per claim. This paragraph shall apply to all claims arising on and after July 1, 1976.

1972, c. 708; 1973, cc. 546, 547; 1974, cc. 333, 484; 1975, c. 334; 1976, cc. 52, 444; 1978, c. 133; 1984, c. 23; 1992, c. 497; 2001, c. 367; 2004, c. 330; 2008, c. 115; 2015, c. 331.



§ 16.1-69.34. Reserved

Reserved.



§ 16.1-69.35. Administrative duties of chief district judge

The chief judge of each district shall have the following administrative duties and authority with respect to his district:

1. When any district court judge is under any disability or for any other cause is unable to hold court and the chief judge determines that assistance is needed:

a. The chief district judge shall designate a judge within the district or a judge of another district court within the Commonwealth, if one is reasonably available, to hear and dispose of any action or actions properly coming before such district court for disposition;

b. If unable to designate a judge as provided in subdivision 1 a, the chief district judge may designate a retired district judge eligible for recall pursuant to § 16.1-69.22:1 for such hearing and disposition if such judge consents; or

c. If unable to assign a retired district court judge, the chief district judge may designate a retired circuit court judge eligible for recall pursuant to § 17.1-106 if such judge consents or the chief district judge may request that the Chief Justice of the Supreme Court designate a circuit judge if such judge consents.

If no judges are available under subdivision a, b or c, then a substitute judge shall be designated pursuant to § 16.1-69.21.

While acting, any judge so designated shall have all the authority and power of the judge of the court, and his order or judgment shall, to all intents and purposes, be the judgment of the court. A general district court judge designated pursuant to subdivision 1 a, may, with his consent, substitute for or replace a juvenile and domestic relations district court judge, and vice versa. The names of the judges designated under subdivisions b and c shall be selected from a list provided by the Executive Secretary and approved by the Chief Justice of the Supreme Court.

2. The chief general district court judge of a district may designate any juvenile and domestic relations district court judge of the district, with the judge's consent, for an individual case or to sit and hear cases for a period of not more than one year, in any of the general district courts within the district. The chief juvenile and domestic relations district court judge of a district may designate any general district court judge of the district, with the judge's consent, for an individual case or to sit and hear cases for a period of not more than one year, in any of the juvenile and domestic relations district courts within the district. Every judge so designated shall have the same powers and jurisdiction and be authorized to perform the same duties as any judge of the district for which he is designated to assist, and, while so acting, his order or judgment shall be, for all purposes, the judgment of the court to which he is assigned.

3. If on account of congestion in the work of any district court or when in his opinion the administration of justice so requires, the Chief Justice of the Supreme Court may, upon his own initiative or upon written application of the chief district court judge desiring assistance, designate a judge from another district or any circuit court judge, if such circuit court judge consents, or a retired judge eligible for recall, to provide judicial assistance to such district. Every judge so designated shall have the same powers and jurisdiction and be authorized to perform the same duties as any judge of the district for which he is designated to assist and while so acting his order or judgment shall be, to all intents and purposes, the judgment of the court to which he is assigned.

4. Subject to such rules as may be established pursuant to § 16.1-69.32, the chief judge may establish special divisions of any general district court when the work of the court may be more efficiently handled thereby such as through the establishment of special civil, criminal or traffic divisions, and he may assign the judges of the general district court with respect to serving such special divisions. In the City of Richmond the general district court shall, in addition to any specialized divisions, maintain a separate division of such court in that part of Richmond south of the James River with concurrent jurisdiction in civil matters whenever one or more of the defendants reside or the cause of action or any part thereof arises in that part of the city, concurrent jurisdiction over all traffic matters arising in that part of the city and exclusive jurisdiction over all other criminal matters arising in that part of the city.

5. Subject to such rules as may be established pursuant to § 16.1-69.32, the chief judge shall determine when the district courts or divisions of such courts shall be open for the transaction of business. The chief judge or presiding judge of any district court may authorize the clerk's office to close on any date when the chief judge or presiding judge determines that operation of the clerk's office, under prevailing conditions, would constitute a threat to the health or safety of the clerk's office personnel or the general public. Closing of the clerk's office pursuant to this subsection shall have the same effect as provided in subsection B of § 1-210. In determining whether to close because of a threat to the health or safety of the general public, the chief judge or the presiding judge of the district court shall coordinate with the chief judge or presiding judge of the circuit court so that, where possible and appropriate, both the circuit and district courts take the same action. He shall determine the times each such court shall be held for the trial of civil, criminal or traffic matters and cases. He shall determine whether, in the case of district courts in counties, court shall be held at any place or places in addition to the county seat. He shall determine the office hours and arrange a vacation schedule of the judges within his district, in order to ensure the availability of a judge or judges to the public at normal times of business. A schedule of the times and places at which court is held shall be filed with the Executive Secretary of the Supreme Court and kept posted at the courthouse, and in any county also at any such other place or places where court may be held, and the clerk shall make such schedules available to the public upon request. Any matter may, in the discretion of the judge, or by direction of the chief district judge, be removed from any one of such designated places to another, or to or from the county seat, in order to serve the convenience of the parties or to expedite the administration of justice; however, any town having a population of over 15,000 as of July 1, 1972, having court facilities and a court with both general criminal and civil jurisdiction prior to July 1, 1972, shall be designated by the chief judge as a place to hold court.

6. Subject to the provisions of § 16.1-69.38, the chief judge of a general district court or the chief judge of a juvenile and domestic relations district court may establish a voluntary civil mediation program for the alternate resolution of disputes. The costs of the program shall be paid by the local governing bodies within the district or by the parties who voluntarily participate in the program.

1972, c. 708; 1973, c. 546; 1976, cc. 307, 444; 1978, c. 200; 1984, c. 570; 1987, c. 703; 1989, c. 264; 1991, cc. 177, 392; 1992, c. 387; 1995, c. 57; 2001, c. 494; 2003, c. 102; 2005, cc. 207, 839; 2006, c. 144; 2014, c. 776.



§ 16.1-69.35:1. Location of district courts for Carroll County [Not set out]

Not set out. (1974, c. 508.)



§ 16.1-69.35:2. Recording of proceedings in district courts

An audio recording of proceedings in a general district court may be made by a party or his counsel.

1985, c. 378; 2014, c. 268.



§ 16.1-69.36. Where process returnable and trials held in certain cases

All process, civil and criminal, returnable before a district court of a county shall, if the defendants or any of them reside in a city or town in which the court is held, be made returnable at the courtroom or place the court is held in such city or town, but if none of the defendants reside therein it shall be made returnable to the county seat, or to one of the other places where the court is held, whichever shall be nearer or more accessible to such defendant or defendants. If the process is made returnable to some other place than the county seat the place to which it is returnable shall be designated therein. For all jurisdictional requirements hereunder the county seat and each and all of the places designated for the holding of the court shall be deemed to be a part of each and every magisterial district in the county.

1972, c. 708; 1973, c. 546.



§ 16.1-69.37. Personnel continued in office

The clerks, deputy clerks, referees, bailiffs and other officers and employees of county, municipal and juvenile and domestic relations courts shall continue in office in like positions with the general district courts and juvenile and domestic relations district courts until the expiration of the term, if any, for which elected or appointed. Nothing contained in this chapter shall be construed to effect or authorize any reduction in the compensation of any such officer or employee during such term.

1972, c. 708; 1973, c. 546.



§ 16.1-69.38. Authorization for substitute judges and personnel

The Committee on District Courts established in § 16.1-69.33 shall, subject to the provision of § 16.1-69.37, establish guidelines and determine the necessity for the employment of substitute judges, clerks, deputy clerks and all other personnel of the district courts and authorize the employment of such personnel by the courts. For purposes of this chapter, the term "personnel," as related to the courts, shall not include probation officers and other social service officers of a juvenile and domestic relations district court. The Executive Secretary of the Supreme Court shall obtain pertinent personnel policies of local units of government as to personnel of courts not of record who become employees of district courts pursuant to this chapter, and he shall assist the Committee in the performance of its duties. The Committee may receive the advice and recommendations of the Executive Secretary with respect to authorization of personnel for the district courts, job classifications, salary scales, vacation and sick leave and related personnel matters.

The Committee may authorize the appointment of any personnel to serve one or more district courts within any district and in addition may authorize the clerk and deputy clerks of the circuit court of a political subdivision to serve as clerk and deputy clerks of one or more district courts within the political subdivision.

1972, c. 708; 1973, c. 546.



§ 16.1-69.39. Appointment of personnel

All personnel shall be appointed by, serve at the pleasure of, and be subject to removal by the chief judge of the district court in which they serve. In the event of any personnel authorized to serve in both a general district court and juvenile and domestic relations district court within any district, appointments and removals shall be made by the chief judges of such courts and in the event of a tie vote on any such matter the chief judges of the district shall certify such fact to the Committee on District Courts who shall decide the matter. The provisions of this section shall not be applicable in the event of authorization for any deputy circuit court clerk or deputy clerk to serve any district court. Personnel subject to the provisions of this article shall not be subject to the Virginia Personnel Act (§ 2.2-2900 et seq.).

1972, c. 708; 1973, c. 546; 1975, c. 334.



§ 16.1-69.39:1. Legal service to district court employees and magistrates

All legal services for personnel of the district courts or magistrates in civil matters, including civil litigation, arising out of the performance of their duties, shall be provided by the office of the Attorney General. If, in the opinion of the Attorney General, it is impractical or uneconomical for such service to be rendered by his office, the Committee on District Courts may employ special counsel for such purpose, whose compensation shall be fixed by the Committee. The compensation for such special counsel shall be paid out of the funds appropriated for the administration of the district courts.

1977, c. 94; 1980, c. 197.



§ 16.1-69.40. Powers and duties of clerks; civil liability

The clerk and deputy clerks shall be conservators of the peace within the territory for which the court has jurisdiction, and may, within such judicial district, issue warrants, detention orders, and other processes, original, mesne and final, both civil and criminal, commit to jail or other detention facility, or admit to bail upon recognizance, persons charged with crimes or before the court on civil petition, subject to the limitations set forth by law, and issue subpoenas for witnesses, writs of fieri facias and writs of possession, attachments and garnishments and abstracts of judgments. A record made in the performance of the clerk's official duties may be authenticated as a true copy by the clerk or by a deputy clerk without additional authentication by the judge to whom the clerk reports, notwithstanding the provisions of subsection B of § 8.01-391.

No clerk or deputy clerk shall issue any warrant or process based on complaint of his spouse, child, grandchild, parent, grandparent, parent-in-law, child-in-law, brother, sister, brother-in-law, sister-in-law, nephew, niece, uncle, aunt, first cousin, guardian or ward. They may take affidavits and administer oaths and affirmations, take and certify depositions in the same manner as a notary public, perform such other notarial acts as allowed under § 47.1-12, take acknowledgments to deeds or other writings for purposes of recordation, and issue all other legal processes which may be issued by the judge of such court and exercise such other powers and perform such other duties as are conferred or imposed upon them by law. The clerk may also issue to interested persons informational brochures authorized by a judge of such court explaining the legal rights of such persons.

No clerk or deputy clerk shall be civilly liable for providing information or assistance that is within the scope of his duties.

The clerk shall develop, implement and administer procedures necessary for the efficient operation of the clerk's office, keep the records and accounts of the court, supervise nonjudicial personnel and discharge such other duties as may be prescribed by the judge.

1972, c. 708; 1973, c. 546; 1974, c. 671; 1978, c. 463; 1983, c. 135; 1985, c. 99; 1989, c. 229; 2001, cc. 488, 499.



§ 16.1-69.40:1. Traffic infractions within authority of traffic violations clerk; schedule of fines; prepayment of local ordinances

A. The Supreme Court shall by rule, which may from time to time be amended, supplemented or repealed, but which shall be uniform in its application throughout the Commonwealth, designate the traffic infractions for which a pretrial waiver of appearance, plea of guilty and fine payment may be accepted. Such designated infractions shall include violations of §§ 46.2-878.2 and 46.2-1242 or any parallel local ordinances. Notwithstanding any rule of the Supreme Court, a person charged with a traffic offense that is listed as prepayable in the Uniform Fine Schedule may prepay his fines and costs without court appearance whether or not he was involved in an accident. The prepayable fine amount for a violation of § 46.2-878.2 shall be $200 plus an amount per mile-per-hour in excess of posted speed limits, as authorized in § 46.2-878.3.

Such infractions shall not include:

1. Indictable offenses;

2. [Repealed.]

3. Operation of a motor vehicle while under the influence of intoxicating liquor or a narcotic or habit-producing drug, or permitting another person, who is under the influence of intoxicating liquor or a narcotic or habit-producing drug, to operate a motor vehicle owned by the defendant or in his custody or control;

4. Reckless driving;

5. Leaving the scene of an accident;

6. Driving while under suspension or revocation of driver's license;

7. Driving without being licensed to drive.

8. [Repealed.]

B. An appearance may be made in person or in writing by mail to a clerk of court or in person before a magistrate, prior to any date fixed for trial in court. Any person so appearing may enter a waiver of trial and a plea of guilty and pay the fine and any civil penalties established for the offense charged, with costs. He shall, prior to the plea, waiver, and payment, be informed of his right to stand trial, that his signature to a plea of guilty will have the same force and effect as a judgment of court, and that the record of conviction will be sent to the Commissioner of the Department of Motor Vehicles or the appropriate offices of the State where he received his license to drive.

C. The Supreme Court, upon the recommendation of the Committee on District Courts, shall establish a schedule, within the limits prescribed by law, of the amounts of fines and any civil penalties to be imposed, designating each infraction specifically. The schedule, which may from time to time be amended, supplemented or repealed, shall be uniform in its application throughout the Commonwealth. Such schedule shall not be construed or interpreted so as to limit the discretion of any trial judge trying individual cases at the time fixed for trial. The rule of the Supreme Court establishing the schedule shall be prominently posted in the place where the fines are paid. Fines and costs shall be paid in accordance with the provisions of this Code or any rules or regulations promulgated thereunder.

D. Fines imposed under local traffic infraction ordinances that do not parallel provisions of state law and fulfill the criteria set out in subsection A may be prepayable in the manner set forth in subsection B if such ordinances appear in a schedule entered by order of the local circuit courts. The chief judge of each circuit may establish a schedule of the fines, within the limits prescribed by local ordinances, to be imposed for prepayment of local ordinances designating each offense specifically. Upon the entry of such order it shall be forwarded within 10 days to the Supreme Court of Virginia by the clerk of the local circuit court. The schedule, which from time to time may be amended, supplemented or repealed, shall be uniform in its application throughout the circuit. Such schedule shall not be construed or interpreted so as to limit the discretion of any trial judge trying individual cases at the time fixed for trial. This schedule shall be prominently posted in the place where fines are paid. Fines and costs shall be paid in accordance with the provisions of this Code or any rules or regulations promulgated thereunder.

1977, c. 585; 1978, c. 605; 1979, c. 510; 1983, c. 388; 1994, c. 912; 1998, c. 209; 2000, c. 841; 2003, c. 282; 2004, c. 350; 2011, c. 694.



§ 16.1-69.40:2. Nontraffic offenses for which prepayment authorized; schedules, fines; prepayment of local ordinances

A. The Supreme Court shall by rule, which may from time to time be amended, supplemented or repealed, but which shall be uniform in its application throughout the Commonwealth, designate the nontraffic offenses for which a pretrial waiver of appearance, plea of guilty and fine payment may be accepted. Such offenses shall not include:

1. Indictable offenses;

2. Class 1 or Class 2 misdemeanors;

3. Offenses which involve moral turpitude;

4. Any offenses involving injury to persons;

5. Any offense punishable by incarceration or by a fine of more than $500.

B. An appearance may be made in person or in writing by mail to a clerk of court or in person before a magistrate, prior to any date fixed for trial in court. Any person so appearing may enter a waiver of trial and plea of guilty and pay the fine established for the offense charged, with costs. He shall, prior to the plea, waiver and payment, be informed of his right to stand trial and that his signature to a plea of guilty will have the same force and effect as a judgment of court.

C. The Supreme Court, upon the recommendation of the Committee on District Courts, shall establish a schedule, within the limits prescribed by law, of the amounts of fines to be imposed upon prepayment of nontraffic offenses authorized as prepayable under subsection A, designating each offense specifically. The schedule, which may from time to time be amended, supplemented or repealed, shall be uniform in its application throughout the Commonwealth. Such schedule shall not be construed or interpreted so as to limit the discretion of any trial judge trying individual cases at the time fixed for trial. The Rule of the Court establishing the schedule shall be prominently posted in the place where the fines are paid. Fines and costs shall be paid in accordance with the provisions of this Code or any rules or regulations promulgated thereunder.

D. Local ordinances fulfilling the criteria set out in subsection A may be prepayable in a like manner if such ordinances appear in a schedule entered by order of the local circuit courts. The chief judge of each circuit may establish a schedule of the fines, within the limits prescribed by local ordinances to be imposed for prepayment of local ordinances designating each offense specifically. Upon the entry of such order it shall be forwarded within 10 days to the Supreme Court of Virginia by the clerk of the local circuit court. The schedule, which may from time to time be amended, supplemented or repealed, shall be uniform in its application throughout the circuit. Such schedule shall not be construed or interpreted so as to limit the discretion of any trial judge trying individual cases at the time fixed for trial. This schedule shall be prominently posted in the place where the fines are paid. Fines and costs shall be paid in accordance with the provisions of this Code or any rules or regulations promulgated thereunder.

1978, c. 605; 1989, c. 421; 2011, c. 694.



§ 16.1-69.40:3. Financial responsibilities of judges and clerks

The judge of each district court shall have management responsibility over the collection and distribution of all funds received by such court; provided, however, that no judge or clerk shall incur personal liability for a shortage in such funds unless such shortage is a result of his negligence, failure to exercise appropriate supervision or intentional misconduct.

1979, c. 511.



§ 16.1-69.41. Repealed

Repealed by Acts 1974, c. 3.



§ 16.1-69.42. Clerk when authorized by judge may execute appeal bonds; may make out and attest transcripts

The clerk of a district court may, when authorized so to do by the judge of the court he serves, execute appeal bonds in appeals from judgment of the court. Any such clerk may make out and attest transcripts of the papers and records of the court for use in evidence elsewhere.

1972, c. 708; 1973, c. 546.



§ 16.1-69.43. Judge before whom accused was arraigned may hear case on merits; judge who has heard part of case may hear case to conclusion

No rule shall hereafter be promulgated under the limitations of § 8.01-4 or otherwise, which would avoid or preclude the judge before whom an accused is arraigned in criminal cases from hearing all aspects of the case on its merits, or to avoid or preclude any judge in any case who has heard any part of the case on its merits, from hearing the case to its conclusion; provided, however, another judge may hear portions of a case where a judge is required to disqualify himself, in cases in which a mistrial is declared, or in cases which have been reversed on appeal, or in the event of sickness, disability or vacation of the judge. The parties to any suit, action, cause or prosecution may waive the provisions of this section. Such waiver shall be entered of record.

1973, c. 546.



§ 16.1-69.44. Salaries of judges

Each district court judge shall be paid by the Commonwealth an annual salary which shall be fixed in the general appropriation acts and set at an amount equal to ninety percent of the annual salary fixed by state law for judges of the circuit courts.

Each substitute judge of a district court shall receive for his services a per diem compensation of $200 except when such judge sits pursuant to the provisions of Title 37.2, in which case compensation shall be limited to that provided in § 37.2-804. The judge replaced may certify that the substitute judge is entitled to $100 if the substitute judge acted in his official capacity for less than a full court docket or served less than four hours. A full-time judge elected to an initial term after January 1, 1974, shall also be prohibited from engaging in the practice of law.

1972, c. 708; 1973, c. 546; 1974, c. 612; 1976, cc. 374, 459, 667; 1979, c. 445; 1980, c. 536; 1984, c. 570; 1993, c. 327; 1999, c. 730.



§ 16.1-69.45. Salaries of clerks and personnel

The Committee on District Courts shall fix the salaries for the clerks and personnel of the district courts. Any county or city may supplement the salaries of the clerks and other personnel of the district court wholly out of local funds. However, no supplements may be paid to full-time district court judges or substitute judges. The Commonwealth shall assume the cost of any supplement being paid to a district court employee on January 1, 1980.

1972, c. 708; 1973, c. 546; 1975, c. 334; 1976, c. 667; 1980, c. 613; 2008, cc. 349, 804; 2012, c. 62.



§ 16.1-69.46. How salaries payable

All salaries determined according to the provisions of §§ 16.1-69.44 and 16.1-69.45 and any salary payment required by § 16.1-69.13 or 16.1-69.37 shall be payable by the Commonwealth, except any supplements paid to district court employees. All annual salaries shall be paid in semimonthly installments within the limits fixed by the Committee.

1972, c. 708; 1973, c. 546; 2008, cc. 349, 804.



§ 16.1-69.47. Repealed

Repealed by Acts 1980, c. 194.



§ 16.1-69.47:1. Travel expenses of judges and clerks; how paid

Any judge or clerk traveling more than five miles from the courthouse in the city or county in which he resides on court business shall be entitled to reimbursement by the Commonwealth for such of his actual expenses as are necessarily and ordinarily incidental to such travel. If conveyance is by public transportation, reimbursement shall be at the actual cost thereof. If conveyance is by private transportation, reimbursement shall be at the rate established for members of the General Assembly.

1973, c. 546; 1975, c. 334; 1978, c. 404.



§ 16.1-69.48. Fees and fines

A. All fees collected by the judge, substitute judge, clerk or employees, but not including fees belonging to officers other than the judge, clerk or employees, of a general district court or juvenile and domestic relations district court shall be paid promptly to the clerk of the circuit court who shall pay the same into the state treasury. Fees collected for services of the attorney for the Commonwealth shall be paid by the clerk of the circuit court, one-half of such fee shall be paid into the treasury of the county or city in which the offense for which warrant issued was committed, and the other one-half of such fees shall be paid by such clerk on his monthly remittance into the state treasury.

B. Fines collected for violations of city, town or county ordinances shall be paid promptly to the clerk of the circuit court who shall pay monthly into the treasury of the city, town or county whose ordinance has been violated. All fines collected for violations of the laws of the Commonwealth shall be paid promptly to the clerk of the circuit court who shall pay the same into the state treasury.

C. The word "fees" as used in this section shall include all moneys from every source, exclusive of monthly bank charges, and except collections for child support or support for a spouse or parent, including by way of illustration, but not limited to, the fees collected pursuant to §§ 15.2-1627.3, 16.1-69.48:1, 18.2-268.1 through 18.2-268.12, 18.2-271.1, 19.2-163, 19.2-368.18, 29.1-551, 46.2-383, 46.2-1135, 46.2-1137 and 46.2-1138.1.

1972, c. 708; 1973, c. 546; 1976, c. 465; 1977, c. 385; 1978, c. 611; 2006, c. 305.



§ 16.1-69.48:1. (Effective until January 1, 2015) Fixed fee for misdemeanors, traffic infractions and other violations in district court; additional fees to be added

A. Assessment of the fees provided for in this section shall be based on (i) an appearance for court hearing in which there has been a finding of guilty; (ii) a written appearance with waiver of court hearing and entry of guilty plea; (iii) for a defendant failing to appear, a trial in his or her absence resulting in a finding of guilty; (iv) an appearance for court hearing in which the court requires that the defendant successfully complete traffic school, a mature driver motor vehicle crash prevention course, or a driver improvement clinic, in lieu of a finding of guilty; (v) a deferral of proceedings pursuant to §§ 4.1-305, 16.1-278.8, 16.1-278.9, 18.2-57.3, 18.2-251 or 19.2-303.2; or (vi) proof of compliance with law under §§ 46.2-104 and 46.2-1158.02.

In addition to any other fee prescribed by this section, a fee of $35 shall be taxed as costs whenever a defendant fails to appear, unless, after a hearing requested by such person, good cause is shown for such failure to appear. No defendant with multiple charges arising from a single incident shall be taxed the applicable fixed fee provided in subsection B, C, or D more than once for a single appearance or trial in absence related to that incident. However, when a defendant who has multiple charges arising from the same incident and who has been assessed a fixed fee for one of those charges is later convicted of another charge that arises from that same incident and that has a higher fixed fee, he shall be assessed the difference between the fixed fee earlier assessed and the higher fixed fee.

A defendant with charges which arise from separate incidents shall be taxed a fee for each incident even if the charges from the multiple incidents are disposed of in a single appearance or trial in absence.

In addition to the fixed fees assessed pursuant to this section, in the appropriate cases, the clerk shall also assess any costs otherwise specifically provided by statute.

B. In misdemeanors tried in district court, except for those proceedings provided for in subsection C, there shall be assessed as court costs a fixed fee of $61. The amount collected, in whole or in part, for the fixed fee shall be apportioned, as provided by law, to the following funds in the fractional amounts designated:

1. Processing fee (General Fund) (.573770);

2. Virginia Crime Victim-Witness Fund (.049180);

3. Regional Criminal Justice Training Academies Fund (.016393);

4. Courthouse Construction/Maintenance Fund (.032787);

5. Criminal Injuries Compensation Fund (.098361);

6. Intensified Drug Enforcement Jurisdiction Fund (.065574);

7. Sentencing/supervision fee (General Fund) (.131148); and

8. Virginia Sexual and Domestic Violence Victim Fund (.032787).

C. In criminal actions and proceedings in district court for a violation of any provision of Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, there shall be assessed as court costs a fixed fee of $136. The amount collected, in whole or in part, for the fixed fee shall be apportioned, as provided by law, to the following funds in the fractional amounts designated:

1. Processing fee (General Fund) (.257353);

2. Virginia Crime Victim-Witness Fund (.022059);

3. Regional Criminal Justice Training Academies Fund (.007353);

4. Courthouse Construction/Maintenance Fund (.014706);

5. Criminal Injuries Compensation Fund (.044118);

6. Intensified Drug Enforcement Jurisdiction Fund (.029412);

7. Drug Offender Assessment and Treatment Fund (.551471);

8. Forensic laboratory fee and sentencing/supervision fee (General Fund) (.058824); and

9. Virginia Sexual and Domestic Violence Victim Fund (.014706).

D. In traffic infractions tried in district court, there shall be assessed as court costs a fixed fee of $51. The amount collected, in whole or in part, for the fixed fee shall be apportioned, as provided by law, to the following funds in the fractional amounts designated:

1. Processing fee (General Fund) (.764706);

2. Virginia Crime Victim-Witness Fund (.058824);

3. Regional Criminal Justice Training Academies Fund (.019608);

4. Courthouse Construction/Maintenance Fund (.039216);

5. Intensified Drug Enforcement Jurisdiction Fund (.078431); and

6. Virginia Sexual and Domestic Violence Victim Fund (.039216).

Code 1950, § 14-132; 1956, c. 556; 1956, Ex. Sess., c. 10; 1958, c. 286; 1960, cc. 278, 368; 1962, c. 546; 1964, c. 386, § 14.1-123; 1968, c. 639; 1970, c. 553; 1975, c. 591; 1977, c. 585; 1978, c. 605; 1979, cc. 525, 594; 1982, cc. 494, 569; 1983, c. 499; 1989, c. 595; 1990, c. 971; 1992, cc. 555, 558; 1995, c. 371; 1996, cc. 62, 976; 1997, c. 215; 1998, c. 872; 2003, cc. 883, 1039; 2004, cc. 371, 375, 1004; 2005, c. 631; 2006, c. 288; 2009, c. 756; 2010, c. 874; 2011, cc. 283, 890; 2014, c. 282.



§ 16.1-69.48:1. Fixed fee for misdemeanors, traffic infractions and other violations in district court; additional fees to be added

A. Assessment of the fees provided for in this section shall be based on (i) an appearance for court hearing in which there has been a finding of guilty; (ii) a written appearance with waiver of court hearing and entry of guilty plea; (iii) for a defendant failing to appear, a trial in his or her absence resulting in a finding of guilty; (iv) an appearance for court hearing in which the court requires that the defendant successfully complete traffic school, a mature driver motor vehicle crash prevention course, or a driver improvement clinic, in lieu of a finding of guilty; (v) a deferral of proceedings pursuant to §§ 4.1-305, 16.1-278.8, 16.1-278.9, 18.2-57.3, 18.2-251 or 19.2-303.2; or (vi) proof of compliance with law under §§ 46.2-104 and 46.2-1158.02.

In addition to any other fee prescribed by this section, a fee of $35 shall be taxed as costs whenever a defendant fails to appear, unless, after a hearing requested by such person, good cause is shown for such failure to appear. No defendant with multiple charges arising from a single incident shall be taxed the applicable fixed fee provided in subsection B, C, or D more than once for a single appearance or trial in absence related to that incident. However, when a defendant who has multiple charges arising from the same incident and who has been assessed a fixed fee for one of those charges is later convicted of another charge that arises from that same incident and that has a higher fixed fee, he shall be assessed the difference between the fixed fee earlier assessed and the higher fixed fee.

A defendant with charges which arise from separate incidents shall be taxed a fee for each incident even if the charges from the multiple incidents are disposed of in a single appearance or trial in absence.

In addition to the fixed fees assessed pursuant to this section, in the appropriate cases, the clerk shall also assess any costs otherwise specifically provided by statute.

B. In misdemeanors tried in district court, except for those proceedings provided for in subsection C, there shall be assessed as court costs a fixed fee of $61. The amount collected, in whole or in part, for the fixed fee shall be apportioned, as provided by law, to the following funds in the fractional amounts designated:

1. Processing fee (General Fund) (.573770);

2. Virginia Crime Victim-Witness Fund (.049180);

3. Regional Criminal Justice Training Academies Fund (.016393);

4. Courthouse Construction/Maintenance Fund (.032787);

5. Criminal Injuries Compensation Fund (.098361);

6. Intensified Drug Enforcement Jurisdiction Fund (.065574);

7. Sentencing/supervision fee (General Fund) (.131148); and

8. Virginia Sexual and Domestic Violence Victim Fund (.032787).

C. In criminal actions and proceedings in district court for a violation of any provision of Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, there shall be assessed as court costs a fixed fee of $136. The amount collected, in whole or in part, for the fixed fee shall be apportioned, as provided by law, to the following funds in the fractional amounts designated:

1. Processing fee (General Fund) (.257353);

2. Virginia Crime Victim-Witness Fund (.022059);

3. Regional Criminal Justice Training Academies Fund (.007353);

4. Courthouse Construction/Maintenance Fund (.014706);

5. Criminal Injuries Compensation Fund (.044118);

6. Intensified Drug Enforcement Jurisdiction Fund (.029412);

7. Drug Offender Assessment and Treatment Fund (.551471);

8. Forensic laboratory fee and sentencing/supervision fee (General Fund) (.058824); and

9. Virginia Sexual and Domestic Violence Victim Fund (.014706).

D. In traffic infractions tried in district court, there shall be assessed as court costs a fixed fee of $51. The amount collected, in whole or in part, for the fixed fee shall be apportioned, as provided by law, to the following funds in the fractional amounts designated:

1. Processing fee (General Fund) (.764706);

2. Virginia Crime Victim-Witness Fund (.058824);

3. Regional Criminal Justice Training Academies Fund (.019608);

4. Courthouse Construction/Maintenance Fund (.039216);

5. Intensified Drug Enforcement Jurisdiction Fund (.078431); and

6. Virginia Sexual and Domestic Violence Victim Fund (.039216).

Code 1950, § 14-132; 1956, c. 556; 1956, Ex. Sess., c. 10; 1958, c. 286; 1960, cc. 278, 368; 1962, c. 546; 1964, c. 386, § 14.1-123; 1968, c. 639; 1970, c. 553; 1975, c. 591; 1977, c. 585; 1978, c. 605; 1979, cc. 525, 594; 1982, cc. 494, 569; 1983, c. 499; 1989, c. 595; 1990, c. 971; 1992, cc. 555, 558; 1995, c. 371; 1996, cc. 62, 976; 1997, c. 215; 1998, c. 872; 2003, cc. 883, 1039; 2004, cc. 371, 375, 1004; 2005, c. 631; 2006, c. 288; 2009, c. 756; 2010, c. 874; 2011, cc. 283, 890; 2014, c. 282.



§ 16.1-69.48:1.01. Additional fee assessed for conviction of certain offenses

Beginning May 1, 2003, the clerk shall assess a person, in addition to the fees provided for by § 16.1-69.48:1, a fee of $100 upon conviction of any and each charge of a violation of §§ 18.2-36.1, 18.2-51.4, 18.2-266, 18.2-266.1, 18.2-268.3, 46.2-341.24 or § 46.2-341.26:3, or any similar local ordinance.

2003, c. 1042, cl. 9.



§ 16.1-69.48:1.02. Additional fee assessed for conviction requiring computer analysis

In addition to the fees provided for by § 16.1-69.48:1, upon a finding of guilty of any charge or charges in which any computer forensic analysis revealed evidence used at trial of a defendant, the defendant may be assessed costs in an amount equal to the actual cost of the computer forensic analysis not to exceed $100 for each computer analyzed by any state or local law-enforcement agency. Upon motion and submission to the court of an affidavit by the law-enforcement agency setting forth the number of computers analyzed and the total amount of costs requested, the court shall determine the appropriate amount to be assessed and order such amount paid to the law-enforcement agency.

2011, c. 511.



§ 16.1-69.48:2. Fees for services of district court judges and clerks and magistrates in civil cases

Fees in civil cases for services performed by the judges or clerks of general district courts or magistrates in the event any such services are performed by magistrates in civil cases shall be as provided in this section, and, unless otherwise provided, shall be included in the taxed costs and shall not be refundable, except in case of error or as herein provided.

For all court and magistrate services in each distress, detinue, interrogatory summons, unlawful detainer, civil warrant, notice of motion, garnishment, attachment issued, or other civil proceeding, the fee shall be $30. No such fee shall be collected (i) in any tax case instituted by any county, city or town or (ii) in any case instituted by a school board for collection of overdue book rental fees. Of the fees collected under this section, $10 of each such fee collected shall be apportioned to the Courts Technology Fund established under § 17.1-132.

The judge or clerk shall collect the foregoing fee at the time of issuing process. Any magistrate or other issuing officer shall collect the foregoing fee at the time of issuing process, and shall remit the entire fee promptly to the court to which such process is returnable, or to its clerk. When no service of process is had on a defendant named in any civil process other than a notice of motion for judgment, such process may be reissued once by the court or clerk at the court's direction by changing the return day of such process, for which service by the court or clerk there shall be no charge; however, reissuance of such process shall be within three months after the original return day.

The clerk of any district court may charge a fee for making a copy of any paper of record to go out of his office which is not otherwise specifically provided for. The amount of this fee shall be set in the discretion of the clerk but shall not exceed $1 for the first two pages and $.50 for each page thereafter.

The fees prescribed in this section shall be the only fees charged in civil cases for services performed by such judges and clerks, and when the services referred to herein are performed by magistrates such fees shall be the only fees charged by such magistrates for the prescribed services.

Code 1950, § 14-133; 1954, c. 287; 1956, c. 556; 1958, c. 555; 1960, cc. 17, 106; 1964, c. 386, § 14.1-125; 1970, c. 569; 1971, Ex. Sess., cc. 155, 253; 1973, c. 545; 1975, c. 591; 1982, c. 569; 1983, c. 499; 1984, cc. 293, 702; 1990, c. 943; 1991, c. 577; 1992, c. 555; 1997, c. 42; 1998, c. 872; 2003, c. 1039; 2006, cc. 623, 718; 2010, c. 874; 2011, c. 890.



§ 16.1-69.48:3. Fees charged to drug offenders

Whenever in a general district court the costs provided for in subsection C of § 16.1-69.48:1 are assessed for a violation of any provision of Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, a portion of the costs, as specified in subsection C of § 16.1-69.48:1, shall be included in the taxed costs and paid into the Drug Offender Assessment and Treatment Fund.

1995, c. 463, § 14.1-134.1; 1998, cc. 783, 840, 872; 2002, c. 831; 2004, c. 1004.



§ 16.1-69.48:4. Costs generally

The provisions of Chapter 6 (§ 17.1-600 et seq.) of Title 17.1 shall apply, mutatis mutandis, to the laws of costs in the district courts.

1998, c. 872.



§ 16.1-69.48:5. Fees for services of juvenile and domestic relations district court judges and clerks in certain civil cases

Except as otherwise provided, upon the initial commencement of any case in the juvenile and domestic relations district court pursuant to subdivision A 3 of § 16.1-241 when the custody or visitation of a child is a subject of controversy or requires determination, there shall be a filing fee of $25. However, only one $25 fee shall be required for all custody and visitation petitions simultaneously initiated by a single petitioner. Notwithstanding any other provision of law, there shall be no other fees or costs added to this fee as a condition of filing. No case to which this fee is applicable shall be set for hearing by the clerk until this fee has been paid except on account of poverty as provided in § 17.1-606. Fees shall be paid to the clerk in the jurisdiction in which the petition is filed.

This fee shall not be charged in any case brought by an agent of the Commonwealth or of a local government entity.

When service of process is had on the respondent named in a petition for which the filing fee established by this section has been paid, such petition may be reissued once by changing the return day of such process, for which service there shall be no charge; however, reissuance of such process shall be within three months after the original return day.

In the case of an appeal filed pursuant to § 16.1-296, the clerk shall collect any applicable fees for service of process of the notice of appeal in the circuit court from the appellant prior to transmitting the case to the clerk of the circuit court. For purposes of this section, service of process in the circuit court may include service on the appellee by the sheriff or private process server or certified or registered mail, and service on the attorney for the appellee by regular mail.

2003, c. 906; 2004, cc. 366, 659, 727.



§ 16.1-69.49. Repealed

Repealed by Acts 1978, c. 611.



§ 16.1-69.50. Quarters for court and clerk

Each county and city having a general district court or juvenile and domestic relations district court shall provide suitable quarters for such court and its clerk and social services staff and a suitable room or rooms for the sessions of the court at the places designated for such purpose, except that if the court of a county is held in a city or town, other than the county seat, such city or town shall provide a suitable place for the court to be held. Such county or city shall also provide all necessary furniture, filing cabinets and other equipment necessary for the efficient operation of the court.

1972, c. 708; 1973, c. 546.



§ 16.1-69.51. Books, supplies, etc.; how furnished; Committee to determine form of records

The Commonwealth shall provide dockets and other books, stationery and supplies necessary for the efficient operation of all district courts. Notwithstanding any other provision of law, the Committee on District Courts, after consultation with the Executive Secretary of the Supreme Court, may determine the form and character of the records of the district courts and magistrates. All dockets shall be uniform, and the form thereof shall also be subject to approval by the Auditor of Public Accounts.

1972, c. 708; 1973, c. 546; 1975, c. 334; 1985, c. 133.



§ 16.1-69.51:1. Display of flags in courtrooms

There shall be displayed inside each courtroom of all district courts in the cities and counties of the Commonwealth the flag of the United States of America and the flag of the Commonwealth of Virginia. The governing bodies of the respective counties and cities shall make provision for such display and may accept gifts or flags for such purpose.

1976, c. 445.



§ 16.1-69.52. Repealed

Repealed by Acts 1983, c. 499.



§ 16.1-69.53. Definitions; construction of references to period of years

As used in this article, the following terms shall have the following meanings:

"Court records" shall include case records, financial records and administrative records as defined in this section.

"Case records" shall mean all documents, dockets and indices.

"Documents" shall mean all motions for judgment, bills of complaint, answers, bills of particulars, other pleadings, interrogatories, motions in writing, warrants, summonses, petitions, proof of service, witness summonses and subpoenas, documents received in evidence, transcripts, orders, judgments, writs, and any other similar case-related records and papers in the possession of the district courts and filed with the pleadings in the case.

"Financial records" shall mean all papers and records related to the receipt and disbursement of money by the district court.

"Administrative records" shall mean all other court papers and records not otherwise defined.

Whenever a reference to a period of years for the retention of documents is made in this section, it shall be construed to commence on January 2 of the first year following (i) the final adjudication of a civil case or (ii) the final disposition in all other cases, unless otherwise specified herein. In foster care cases, the final disposition date is the date of transfer of custody to a local board of social services or a child welfare agency.

1983, c. 499; 2002, c. 747.



§ 16.1-69.54. General provisions

Each district court shall retain and store its court records as provided in this article. The Committee on District Courts, after consultation with the Executive Secretary of the Supreme Court of Virginia, shall determine the methods of processing, retention, reproduction and disposal of records and information in district courts, including records required to be retained in district courts by statute.

Whenever a court record has been reproduced for the purpose of record retention under this article, such original may be disposed of upon completion of the Commonwealth's audit of the court records unless approval is given by the Auditor of Public Accounts for earlier disposition. In the event of such reproduction, the reproduction of the court record shall be retained in accordance with the retention periods specified in this section. The reproduction shall have the same force and effect as the original court record and shall be given the same faith and credit to which the original itself would have been entitled in any judicial or administrative proceeding.

1983, c. 499.



§ 16.1-69.55. Retention of case records; limitations on enforcement of judgments; extensions

A. Criminal and traffic infraction proceedings:

1. In misdemeanor and traffic infraction cases, except misdemeanor cases under § 16.1-253.2, 18.2-57.2, or 18.2-60.4, all documents shall be retained for 10 years, including cases sealed in expungement proceedings under § 19.2-392.2. In misdemeanor cases under § 16.1-253.2, 18.2-57.2, or 18.2-60.4, all documents shall be retained for 20 years. In misdemeanor cases under §§ 18.2-67.4, 18.2-67.4:1, 18.2-67.4:2, 18.2-346, 18.2-347, 18.2-348, 18.2-349, 18.2-370, 18.2-370.01, 18.2-374, 18.2-386.1, 18.2-387, and 18.2-387.1, all documents shall be retained for 50 years. Documents in misdemeanor and traffic infraction cases for which an appeal has been made shall be returned to and filed with the clerk of the appropriate circuit court pursuant to § 16.1-135;

2. In felony cases that are certified to the grand jury, all documents shall be certified to the clerk of the appropriate circuit court pursuant to §§ 19.2-186 and 19.2-190. All other felony case documents shall be handled as provided in subdivision 1;

3. Dockets and indices shall be retained for 10 years.

B. Civil proceedings:

1. All documents in civil proceedings in district court that are dismissed, including dismissal under § 8.01-335, shall be retained until completion of the Commonwealth's audit of the court records. Notwithstanding § 8.01-275.1, the clerks of the district courts may destroy documents in civil proceedings in which no service of process is had 24 months after the last return date;

2. In civil actions that result in a judgment, all documents in the possession of the general district court shall be retained for 10 years and, unless sooner satisfied, the judgment shall remain in force for a period of 10 years;

3. In civil cases that are appealed to the circuit court pursuant to § 16.1-112, all documents pertaining thereto shall be transferred to the circuit court in accordance with those sections;

4. The limitations on enforcement of general district court judgments provided in § 16.1-94.1 shall not apply if the plaintiff, prior to the expiration of that period for enforcement, pays the circuit court docketing and indexing fees on judgments from other courts together with any other required filing fees and dockets the judgment in the circuit court having jurisdiction in the same geographic area as the general district court. However, a judgment debtor wishing to discharge a judgment pursuant to the provisions of § 8.01-456, when the judgment creditor cannot be located, may, prior to the expiration of that period for enforcement, pay the circuit court docketing and indexing fees on judgments from other courts together with any other required filing fees and docket the judgment in the circuit court having jurisdiction in the same geographic area as the general district court. After the expiration of the period provided in § 16.1-94.1, executions on such docketed civil judgments may issue from the general district court wherein the judgment was obtained upon the filing in the general district court of an abstract from the circuit court. In all other respects, the docketing of a general district court judgment in a circuit court confers upon such judgment the same status as if the judgment were a circuit court judgment;

5. Dockets for civil cases shall be retained for 10 years;

6. Indices in civil cases shall be retained for 10 years.

C. Juvenile and domestic relations district court proceedings:

1. In adult criminal cases, all records shall be retained as provided in subdivision A 1;

2. In juvenile cases, all documents and indices shall be governed by the provisions of § 16.1-306;

3. In all cases involving support arising under Title 16.1, 20, or 63.2, all documents and indices shall be retained until the last juvenile involved, if any, has reached 19 years of age and 10 years have elapsed from either dismissal or termination of the case by court order or by operation of law. Financial records in connection with such cases shall be subject to the provisions of § 16.1-69.56;

4. In all cases involving sexually violent offenses, as defined in § 37.2-900, and in all misdemeanor cases under §§ 18.2-67.4, 18.2-67.4:1, 18.2-67.4:2, 18.2-346, 18.2-347, 18.2-348, 18.2-349, 18.2-370, 18.2-370.01, 18.2-374, 18.2-386.1, 18.2-387, and 18.2-387.1, all documents shall be retained for 50 years;

5. In cases transferred to circuit court for trial as an adult or appealed to circuit court, all documents pertaining thereto shall be transferred to circuit court;

6. All dockets in juvenile cases shall be governed by the provisions of subsection F of § 16.1-306.

D. At the direction of the chief judge of a district court, the clerk of that court may cause any or all papers or documents pertaining to civil and criminal cases that have been ended for a period of three years or longer to be destroyed if such records, papers, or documents will no longer have administrative, fiscal, historical, or legal value to warrant continued retention, provided such records, papers, or documents have been microfilmed or converted to an electronic format. Such microfilm and microphotographic processes and equipment shall meet state archival microfilm standards pursuant to § 42.1-82, or such electronic format shall follow state electronic records guidelines, and such records, papers, or documents so converted shall be placed in conveniently accessible files and provisions made for examining and using the same. The provisions of this subsection shall not apply to the documents for misdemeanor cases under §§ 16.1-253.2, 18.2-57.2, 18.2-60.4, 18.2-67.4, 18.2-67.4:1, 18.2-67.4:2, 18.2-346, 18.2-347, 18.2-348, 18.2-349, 18.2-370, 18.2-370.01, 18.2-374, 18.2-386.1, 18.2-387, and 18.2-387.1, which shall be retained as provided in subsection A.

1983, c. 499; 1990, c. 258; 1996, c. 463; 2003, c. 126; 2005, c. 135; 2007, cc. 369, 468, 869; 2008, c. 749; 2009, c. 740; 2011, cc. 445, 480; 2013, cc. 187, 377; 2014, c. 287.



§ 16.1-69.56. Retention of financial and administrative records

Appropriate retention periods for the financial and administrative records of the district courts and magistrates shall be prescribed by the Supreme Court of Virginia. In the case of financial records only, the retention period prescribed by the court shall be subject to approval by the Auditor of Public Accounts.

1983, c. 499; 1987, c. 160.



§ 16.1-69.57. Destruction of court records

The clerk of each district court shall destroy the court records upon expiration of the appropriate retention period as set forth in §§ 16.1-69.55 and 16.1-69.56 and consistent with the requirements of confidentiality for juvenile records. The Supreme Court shall determine the methods to be used in destroying court records. Likewise, magistrates shall destroy records retained in the office of the magistrate upon the expiration of the appropriate retention period as set forth in § 16.1-69.56.

1983, c. 499; 1987, c. 160.



§ 16.1-69.58. Processing, retention and reproduction of court records; retention and destruction of records in which final disposition was entered before January 1, 1985

The Committee on District Courts, after consultation with the Executive Secretary of the Supreme Court, shall determine the methods for processing, retention and reproduction of court records and all other records required by statute to be retained in the district courts and for records retained in the office of the magistrate.

The provisions for retention and destruction of records contained in §§ 16.1-117, 16.1-118 and 16.1-118.1 shall apply to court records in district court cases in which a final disposition was entered before January 1, 1985.

1983, c. 499; 1987, c. 160.



§ 16.1-70. Certain city and town courts of limited jurisdiction continued; to be known as police courts [Not set out]

Not set out. (1956, c. 555.)



§ 16.1-70.1. Abolition of courts of limited jurisdiction; municipal court of Herndon [Not set out]

Not set out. (Acts 1972, c. 708; 1973, c. 546; 1974, c. 648; 1977, c. 95.)



§ 16.1-71. What provisions of municipal charters applicable; authority of city or town council [Not set out]

Not set out. (1956, c. 555.)



§ 16.1-72. Removal of actions involving more than fifty dollars [Not set out]

Not set out. (1956, c. 555.)



§ 16.1-73. Appeals [Not set out]

Not set out. (1956, c. 555.)



§ 16.1-74. Procedure [Not set out]

Not set out. (1956, c. 555.)



§ 16.1-75. Jurisdiction of mayors, etc., superseded; other powers continued [Not set out]

Not set out. (1956, c. 555.)



§ 16.1-75.1. Repealed

Repealed by Acts 1973, c. 545.



§ 16.1-76. Venue

In all civil actions over which the general district courts have jurisdiction pursuant to § 16.1-77, venue shall be determined in accordance with the provisions of Chapter 5 (§ 8.01-257 et seq.) of Title 8.01.

1956, c. 555; 1977, c. 624; 1978, c. 421.



§ 16.1-77. Civil jurisdiction of general district courts

Except as provided in Article 5 (§ 16.1-122.1 et seq.) of this chapter, each general district court shall have, within the limits of the territory it serves, civil jurisdiction as follows:

(1) Exclusive original jurisdiction of any claim to specific personal property or to any debt, fine or other money, or to damages for breach of contract or for injury done to property, real or personal, or for any injury to the person that would be recoverable by action at law or suit in equity, when the amount of such claim does not exceed $4,500 exclusive of interest and any attorney's fees contracted for in the instrument, and concurrent jurisdiction with the circuit courts having jurisdiction in such territory of any such claim when the amount thereof exceeds $4,500 but does not exceed $25,000, exclusive of interest and any attorney's fees contracted for in the instrument. However, this $25,000 limit shall not apply with respect to distress warrants under the provisions of § 55-230, cases involving liquidated damages for violations of vehicle weight limits pursuant to § 46.2-1135, nor cases involving forfeiture of a bond pursuant to § 19.2-143.

(2) Jurisdiction to try and decide attachment cases when the amount of the plaintiff's claim does not exceed $25,000 exclusive of interest and any attorney's fees contracted for in the instrument.

(3) Jurisdiction of actions of unlawful entry or detainer as provided in Article 13 (§ 8.01-124 et seq.) of Chapter 3 of Title 8.01, and in Chapter 13 (§ 55-217 et seq.) of Title 55, and the maximum jurisdictional limits prescribed in subdivision (1) shall not apply to any claim, counter-claim or cross-claim in an unlawful detainer action that includes a claim for damages sustained or rent against any person obligated on the lease or guarantee of such lease.

(4) Except where otherwise specifically provided, all jurisdiction, power and authority over any civil action or proceeding conferred upon any general district court judge or magistrate under or by virtue of any provisions of the Code of Virginia.

(5) Jurisdiction to try and decide suits in interpleader involving personal or real property where the amount of money or value of the property is not more than the maximum jurisdictional limits of the general district court. However, the maximum jurisdictional limits prescribed in subdivision (1) shall not apply to any claim, counter-claim, or cross-claim in an interpleader action that is limited to the disposition of an earnest money deposit pursuant to a real estate purchase contract. The action shall be brought in accordance with the procedures for interpleader as set forth in § 8.01-364. However, the general district court shall not have any power to issue injunctions. Actions in interpleader may be brought by either the stakeholder or any of the claimants. The initial pleading shall be either by motion for judgment, by warrant in debt, or by other uniform court form established by the Supreme Court of Virginia. The initial pleading shall briefly set forth the circumstances of the claim and shall name as defendant all parties in interest who are not parties plaintiff.

(6) Jurisdiction to try and decide any cases pursuant to § 2.2-3713 of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) or § 2.2-3809 of the Government Data Collection and Dissemination Practices Act, for writs of mandamus or for injunctions.

(7) Concurrent jurisdiction with the circuit courts having jurisdiction in such territory to adjudicate habitual offenders pursuant to the provisions of Article 9 (§ 46.2-355.1 et seq.) of Chapter 3 of Title 46.2.

(8) Jurisdiction to try and decide cases alleging a civil violation described in § 18.2-76.

(9) Jurisdiction to try and decide any cases pursuant to § 55-79.80:2 of the Condominium Act (§ 55-79.39 et seq.) or § 55-513 of the Property Owners' Association Act (§ 55-508 et seq.).

1956, c. 555; 1968, c. 5; 1973, c. 440; 1978, c. 40; 1981, c. 404; 1983, c. 616; 1987, cc. 87, 93; 1988, c. 799; 1990, cc. 217, 471; 1991, c. 135; 1992, cc. 111, 777; 1995, c. 799; 1997, c. 753; 1998, cc. 482, 495; 1999, cc. 945, 987; 2001, cc. 473, 477; 2002, cc. 200, 506, 645; 2004, cc. 344, 460; 2008, cc. 840, 843; 2009, c. 663; 2010, c. 181; 2011, cc. 14, 76, 372, 378, 702.



§ 16.1-77.1. When general district court may give judgment on forthcoming bond

A general district court may, on motion, after 10 days' notice of the time and place thereof, give judgment on any forthcoming bond taken by a sheriff or other officer upon a fieri facias issued by such court.

Code 1950, § 8-457; 1977, c. 624; 1983, c. 616; 2007, c. 869.



§ 16.1-77.2. Jurisdiction of partition of personal property and proceedings therefor

Every general district court shall have jurisdiction of proceedings for partition of personal property, within the limits as to value and in accordance with the provisions hereinafter contained.

When joint owners of personal property of the value of more than $20 but not more than maximum jurisdictional limits of the court as provided in § 16.1-77 (1) cannot agree upon a partition thereof, any party in interest may compel partition, the proceeding for which shall be commenced by a petition presented to a general district court as prescribed in subsection 5 of § 8.01-262. A copy of the petition, together with a notice of the time and place the petitioner will ask for a hearing thereon, shall be served on each of the defendants at least 10 days prior to the day of hearing. The court shall hear and decide the matter without the appointment or use of commissioners.

Any party aggrieved by a final judgment rendered by the general district court in any such proceeding shall have an appeal of right to any circuit court of the county or city having jurisdiction of appeals from such general district court, to be perfected within the time, and in all other respects in accordance with the provisions of law concerning appeals from general district courts in other civil cases.

Code 1950, § 8-703; 1952, c. 252; 1972, c. 368; 1977, c. 624; 1983, c. 616; 2007, c. 869.



§ 16.1-78. Judgment by confession not affected

None of the provisions of § 16.1-77 shall affect the right of any person to obtain judgment by confession in any court of record having jurisdiction thereof, or in the clerk's office of any such court, when such right exists under some other statute or act, on any claim for money, property or damages, regardless of the amount of such claim for money or damages or the value of such property.

1956, c. 555.



§ 16.1-79. Actions brought on warrant

A civil action in a general district court may be brought by warrant directed to the sheriff or to any other person authorized to serve process in such county or city, requiring the person against whom the claim is asserted to appear before the court on a certain day, not exceeding sixty days from the date of service thereof, to answer the complaint of the plaintiff set out in the warrant. After the warrant has been issued and delivered for service it shall not be altered, nor any blank filled, except by order of the court.

1956, c. 555; 1991, c. 26.



§ 16.1-79.1. Electronic filing of civil cases

The general district courts shall accept case data in an electronic format for any civil action filed. The use of the electronic transfer shall be at the option of the plaintiff or the plaintiff's attorney, and if electronic transfer is utilized, the plaintiff or the plaintiff's attorney shall comply with the security and data configuration standards established by the Office of the Executive Secretary of the Supreme Court. If electronic transfer is utilized, the plaintiff or the plaintiff's attorney shall be responsible for filing with the clerk of the general district court the paper copies of any pleading for the proper processing of such civil actions as otherwise required by law, unless the plaintiff or the plaintiff's attorney has established at his expense a system for the filing of a pleading generated through the electronic transfer of data; such system has been authorized by, and meets the filing requirements of, the clerk; and the plaintiff or plaintiff's attorney transmits the process in an electronic format directly with the sheriff as otherwise provided by law. Notwithstanding any electronic transfer, the plaintiff shall remain responsible for payment of any required fees upon case initiation or filing and as otherwise required by law.

2010, cc. 550, 622; 2011, c. 766.



§ 16.1-80. Service of warrant and return thereof

The officer issuing a warrant shall deliver to the officer to whom it is directed, or to the plaintiff, for service, one or more original warrants and as many copies as there are defendants upon whom it is to be served. Service of the warrant shall be made as provided in Chapter 8 (§ 8.01-285 et seq.) of Title 8.01, but the warrant must be served not less than five days before the return day. Returns shall be made on the original, or on one or more of them if there be more than one issued, and shall show when, where, how and upon whom service was made. The warrant or warrants with the returns thereon shall be delivered to the court prior to the return day thereof, but if not so delivered may, in the discretion of the judge of the court, be delivered before the court convenes on the return day.

1956, c. 555.



§ 16.1-81. Actions brought by motion for judgment

A civil action in a general district court may be brought by motion for judgment. Such motion shall be in writing, signed by the plaintiff or his attorney, and shall contain a caption setting forth the name of the court and the title of the action, which shall include the names of all parties and the address of each defendant. It shall state the facts on which the plaintiff relies, and shall be sufficient if it clearly informs the defendant or defendants of the true nature of the claim asserted. The motion shall notify the defendant or defendants of the day on which such motion shall be made, which day shall not be more than sixty days from the date of service of the motion.

1956, c. 555; 1990, c. 762.



§ 16.1-81.1. Certain corporations; pro se representation

When the amount in controversy in any action at law in a general district court does not exceed the sum of $2,500, exclusive of interest, attorney fees contracted for in the instrument, and costs, a corporate plaintiff or defendant, the stock of which is held by no more than five persons and is not publicly offered or planned to be publicly offered at the time of the litigation, may be represented by an officer of that corporation who shall have all the rights and privileges given an individual to represent, plead, and try a case without an attorney, provided that such officer has the unanimous consent of all the shareholders to do so.

2009, c. 666.



§ 16.1-82. Service of motion; return thereon and delivery to the court; how disposed of

The plaintiff shall file with the clerk of the court an original motion for judgment and as many copies as there are defendants upon whom it is to be served, with the proper fees. The original motion and copies thereof shall then be delivered to the sheriff or other person for service. Service of such motion shall be as provided in Chapter 8 (§ 8.01-285 et seq.) of Title 8.01, but the motion must be served not less than five days before the return day. Returns shall be made on the original motion for judgment and shall show when, where, how and upon whom service was made. The motion or motions with the returns thereon shall be returned by the sheriff or other persons making service to the court within three days of the date service is made. The motion for judgment shall be heard and disposed of by the court in the same manner as if it were a civil warrant. Except as otherwise provided herein, procedure upon such motion for judgment shall conform as nearly as practicable to the procedure in motions for judgment prescribed by Rules of Court for civil actions in courts of record.

1956, c. 555; 1981, c. 576; 1990, c. 943.



§ 16.1-83. Consent of parties required for trial within five days of service

No trial of a warrant or motion for judgment under this title may be had within five days after service thereof except with the consent of the parties. Proceedings to enforce the rights and privileges conferred by the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) shall be conducted within the time limitations specified in § 2.2-3713.

1956, c. 555; 1990, c. 217.



§ 16.1-83.1. Certification of expert witness opinion at time of service of process

Every warrant in debt, counter claim, or third party claim in a medical malpractice action, at the time the plaintiff requests service of process upon a defendant, or requests a defendant to accept service of process, shall be deemed a certification that the plaintiff has obtained from an expert whom the plaintiff reasonably believes would qualify as an expert witness pursuant to subsection A of § 8.01-581.20 a written opinion signed by the expert witness that, based upon a reasonable understanding of the facts, the defendant for whom service of process has been requested deviated from the applicable standard of care and the deviation was a proximate cause of the injuries claimed. This certification is not necessary if the plaintiff, in good faith, alleges a medical malpractice action that asserts a theory of liability where expert testimony is unnecessary because the alleged act of negligence clearly lies within the range of the jury's common knowledge and experience.

The certifying expert shall not be required to be an expert witness expected to testify at trial nor shall any defendant be entitled to discover the identity or qualifications of the certifying expert or the nature of the certifying expert opinions. Should the certifying expert be identified as an expert expected to testify at trial, the opinions and bases therefor shall be discoverable pursuant to Rule 4:1 of the Rules of Supreme Court of Virginia with the exception of the expert's status as a certifying expert.

Upon written request of any defendant, the plaintiff shall, within 10 business days after receipt of such request, provide the defendant with a certification form which affirms that the plaintiff had obtained the necessary certifying expert opinion at the time service was requested or affirms that the plaintiff did not need to obtain a certifying expert opinion. The court, upon good cause shown, may conduct an in camera review of the certifying expert opinion obtained by the plaintiff as the court may deem appropriate. If the plaintiff did not obtain a necessary certifying expert opinion at the time the plaintiff requested service of process on a defendant, the court shall impose sanctions according to the provisions of § 8.01-271.1 and may dismiss the case with prejudice.

2005, cc. 649, 692; 2007, c. 489; 2013, cc. 65, 610.



§ 16.1-84. When action or proceeding not lost; when matured for hearing

In the event the return day of any civil action or other proceeding is a day on which the court does not sit, such action or proceeding shall not be lost, but shall be deemed matured for hearing or other disposition by the court on the first day thereafter on which the court sits for hearing civil actions.

1956, c. 555; 1958, c. 210.



§ 16.1-85. What term "warrant" to include

Whenever the word "warrant" is used in any section of the Code or act of assembly relating to civil proceedings, it shall, unless the context or use indicates a different meaning, be construed to mean "warrant or motion for judgment."

1956, c. 555.



§ 16.1-86. When action deemed brought

A civil action on a warrant in a district court shall be deemed brought when the memorandum required by § 8.01-290 is filed with the clerk, magistrate, or other officer authorized to issue warrants and the required fee is paid. The officer issuing the warrant shall note on the memorandum the date and time it is received by him with the required fee.

A civil action on a motion for judgment as authorized in § 16.1-81 shall be deemed brought on the day on which the motion is filed with the court.

Whenever any other pleading in any civil action is filed in a district court, the clerk or his designee shall stamp or mark the date received and time of filing on the face of such pleading.

1956, c. 555; 1980, c. 739; 1990, c. 109.



§ 16.1-86.1. Repealed

Repealed by Acts 1990, c. 109.



§ 16.1-87. Repealed

Repealed by Acts 1983, c. 499.



§ 16.1-88. Procedure when plaintiff sues on sworn claim

If a civil action in a general district court is upon a contract, express or implied, for the payment of money, or unlawful detainer pursuant to § 55-225 or § 55-248.31 for the payment of money or possession of the premises, or both, or is brought by the Commonwealth or any political subdivision or agency thereof for the collection of taxes or to enforce any other obligation for the payment of money, an affidavit and a copy of the account if there be one and, in actions pursuant to § 55-225 or § 55-248.31, proof of required notice may be made and served on the defendant in accordance with § 8.01-296 with the warrant or motion for judgment as provided in § 8.01-28 for actions at law, whereupon the provisions of § 8.01-28 shall be applicable to the further proceedings therein. The affidavit and the account if there is one and proof of appropriate notice may be attached to the warrant or motion, in which event the combined papers shall be served as a single paper.

1956, c. 555; 1973, c. 440; 1991, c. 503.



§ 16.1-88.01. Counterclaims

In any proceeding before any general district court a defendant may, at his option, at any time before trial, plead in writing as a counterclaim, any cause of action at law for a money judgment in personam, or any matter which would entitle him to relief in equity in the nature of damages, that he has against the plaintiff or all plaintiffs jointly, whether or not it grows out of any transaction mentioned in the warrant or notice of motion for judgment, whether or not it is for liquidated damages, whether or not it is in tort or contract, and whether or not the amount demanded exceeds the amount claimed by the plaintiff in the warrant or notice of motion for judgment; however, no such counterclaim shall be filed or heard when the amount claimed therein exceeds the amount within the jurisdiction of such court.

Upon the request of either party, bills of particulars and grounds of defense may be ordered to ensure a fair trial on the merits of the issue presented. The court may, in its discretion, hear the counterclaim together with the original case, or may order and hold a separate hearing of any cause of action asserted in a counterclaim. In either event, the court shall render such final judgment on the whole case as the law and the evidence require.

Code 1950, § 8-239.1; 1954, c. 608; 1977, c. 624; 1998, cc. 482, 495.



§ 16.1-88.02. Cross-claims

Subject to the jurisdictional limitations prescribed by law, in any proceeding before a general district court a defendant may, at his option, at any time before trial, plead in writing as a cross-claim any cause of action that he has against one or more defendants growing out of any matter pleaded in the plaintiff's warrant or notice or motion for judgment. The court may order and hold a separate hearing upon any cause of action asserted in a cross-claim.

Code 1950, § 8-239.2; 1954, c. 608; 1977, c. 624.



§ 16.1-88.03. Pleadings and other papers by certain parties not represented by attorneys

A. Any corporation, partnership, limited liability company, limited partnership, professional corporation, professional limited liability company, registered limited liability partnership, registered limited liability limited partnership or business trust, when the amount claimed in any civil action pursuant to subdivision (1) or (3) of § 16.1-77 does not exceed the jurisdictional amounts authorized in such subsections, exclusive of interest, may prepare, execute, file, and have served on other parties in any proceeding in a general district court a warrant in debt, motion for judgment, warrant in detinue, distress warrant, summons for unlawful detainer, counterclaim, crossclaim, suggestion for summons in garnishment, garnishment summons, writ of possession, writ of fieri facias, interpleader and civil appeal notice without the intervention of an attorney. Such papers may be signed by a corporate officer, a manager of a limited liability company, a general partner of any form of partnership or a trustee of any business trust, or such corporate officer, with the approval of the board of directors, or manager, general partner or trustee may authorize in writing an employee, a person licensed under the provisions of § 54.1-2106.1, a property manager, or a managing agent of a landlord as defined in § 55-248.4 to sign such papers as the agent of the business entity. However, this section shall not apply to an action under subdivision (1) or (3) of § 16.1-77 which was assigned to a corporation, partnership, limited liability company, limited partnership, professional corporation, professional limited liability company, registered limited liability partnership, registered limited liability limited partnership or business trust, or individual solely for the purpose of enforcing an obligation owed or right inuring to another.

B. Nothing in this section shall allow a nonlawyer to file a bill of particulars or grounds of defense or to argue motions, issue a subpoena, rule to show cause, or capias; file or interrogate at debtor interrogatories; or to file, issue or argue any other paper, pleading or proceeding not set forth in subsection A.

C. The provisions of § 8.01-271.1 shall apply to any pleading, motion or other paper filed or made pursuant to this section.

D. Parties not represented by counsel, and who have made an appearance in the case, shall promptly notify in writing the clerk of court wherein the litigation is pending, and any adverse party, of any change in the party's address necessary for accurate mailing or service of any pleadings or notices. In the absence of such notification, a mailing to or service upon a party at the most recent address contained in the court file of the case shall be deemed effective service or other notice.

1990, c. 645; 1992, c. 814; 1993, cc. 473, 478; 2003, cc. 665, 667; 2004, cc. 338, 365; 2005, c. 136; 2006, c. 374.



§ 16.1-88.1. Repealed

Repealed by Acts 1980, c. 183.



§ 16.1-88.2. Evidence of medical reports or records; testimony of health care provider or custodian of records

In a civil suit tried in a general district court or appealed to the circuit court to recover damages for personal injuries or to resolve any dispute with an insurance company or health care provider, either party may present evidence as to the extent, nature, and treatment of the injury, the examination of the person so injured, and the costs of such treatment and examination by the following:

1. A report from the treating or examining health care provider as defined in § 8.01-581.1 or a health care provider licensed outside of the Commonwealth for his treatment of the plaintiff outside of the Commonwealth. Such medical report shall be admitted if the party intending to present evidence by the use of a report gives the opposing party or parties a copy of the report and written notice of such intention 10 days in advance of trial and if attached to such report is a sworn statement of (i) the treating or examining health care provider that (a) the person named therein was treated or examined by such health care provider, (b) the information contained in the report is true and accurate and fully descriptive as to the nature and extent of the injury, and (c) any statement of costs contained in the report is true and accurate or (ii) the custodian of such report that the same is a true and accurate copy of the report; or

2. The records or bills of a hospital or similar medical facility at which the treatment or examination was performed. Such hospital or other medical facility records or bills shall be admitted if (i) the party intending to present evidence by the use of records or bills gives the opposing party or parties a copy of the records or bills and written notice of such intention 10 days in advance of trial and (ii) attached to the records or bills is a sworn statement of the custodian thereof that the same is a true and accurate copy of the records or bills of such hospital or other medical facility.

If, thereafter, the plaintiff or defendant summons the health care provider or custodian making such statement to testify in proper person or by deposition, the court shall determine which party shall pay the fee and costs for such appearance or depositions, or may apportion the same among the parties in such proportions as the ends of justice may require. If such health care provider or custodian is not subject to subpoena for cross-examination in court or by a deposition, then the court shall allow a reasonable opportunity for the party seeking the subpoena for such health care provider or custodian to obtain his testimony as the ends of justice may require. The plaintiff may only present evidence pursuant to this section in circuit court if he has not requested an amount in excess of the ad damnum in the motion for judgment filed in the general district court.

1978, c. 490; 1983, c. 616; 1985, c. 379; 1989, c. 563; 1990, c. 279; 1996, c. 749; 2005, c. 811; 2007, cc. 425, 869; 2013, cc. 78, 145; 2014, cc. 25, 85, 446.



§ 16.1-89. Subpoena duces tecum; attorney-issued subpoena duces tecum

A judge or clerk of a district court may issue a subpoena duces tecum pursuant to the terms of Rule 4:9A of the Rules of the Supreme Court of Virginia except that such subpoena may be directed to a party to the case as well as to a person who is not a party.

Subpoenas duces tecum for medical records issued by an attorney shall be subject to the provisions of §§ 8.01-413 and 32.1-127.1:03 except that no separate fee for issuance shall be imposed.

A subpoena duces tecum may also be issued by an attorney-at-law who is an active member of the Virginia State Bar at the time of issuance, as an officer of the court. Any such subpoena duces tecum shall be on a form approved by the Committee on District Courts, signed by the attorney as if a pleading and shall include the attorney's address. A copy, together with the attorney's certificate of service pursuant to Rule 1:12, shall be mailed or delivered to the clerk's office of the court in which the case is pending on the day of issuance by the attorney. The law governing subpoenas duces tecum issued by a clerk shall apply mutatis mutandis, except that attorneys may not issue subpoenas duces tecum in those cases in which they may not issue a summons as provided in § 8.01-407. A sheriff shall not be required to serve an attorney-issued subpoena that is not issued at least five business days prior to the date production of evidence is desired. When an attorney-at-law transmits one or more subpoenas duces tecum to a sheriff to be served in his jurisdiction, the provisions in § 8.01-407 regarding such transmittals shall apply.

If the time for compliance with a subpoena duces tecum issued by an attorney is less than 14 days after service of the subpoena, the person to whom it is directed may serve upon the party issuing the subpoena a written objection setting forth any grounds upon which such production, inspection or testing should not be had. If objection is made, the party on whose behalf the subpoena was issued and served shall not be entitled to the requested production, inspection or testing, except pursuant to an order of the court, but may, upon notice to the person to whom the subpoena was directed, move for an order to compel production, inspection or testing. Upon such timely motion, the court may quash, modify or sustain the subpoena.

1956, c. 555; 1979, c. 668; 1984, c. 500; 1986, c. 160; 2000, c. 813; 2004, c. 335.



§ 16.1-90. Recognizance upon continuation of case

Judges of courts not of record may, upon the continuance of any case, require the witnesses or any of them, to enter into recognizance in such penalty as the judge may deem proper, either with or without security, for their appearance at a subsequent date to give evidence in the case, such recognizance to conform to the requirements of §§ 19.2-135 through 19.2-137 for taking recognizance of witnesses.

1956, c. 555; 1960, c. 372.



§ 16.1-91. Repealed

Repealed by Acts 1984, c. 25.



§ 16.1-91.1. Costs to be included in judgment on forthcoming bond

The judge of a general district court, on giving judgment on a forthcoming bond, shall include in the costs of the judgment the clerk's fee as stated in subdivision A 21 of § 17.1-275; and the clerk shall not receive any fee or reward for any service he is required to perform by the provisions of § 8.01-529, except that specified in subdivision A 21 of § 17.1-275.

Code 1950, § 8-460; 1962, c. 10; 1977, c. 624.



§ 16.1-91.2. Judge to keep record of judgment on forthcoming bond; how to endorse execution

The judge of the general district court, rendering a judgment under the provisions of Chapter 19 (§ 8.01-526 et seq.) of Title 8.01, shall keep a record thereof in the same manner as he is required by law in other cases. He shall not stay execution upon such judgment, and shall endorse on any fieri facias issued thereon "no security is to be taken."

Code 1950, § 8-461; 1962, c. 10; 1977, c. 624.



§ 16.1-92. Repealed

Repealed by Acts 2007, c. 869, cl. 2.



§ 16.1-93. Principles applicable to trial of cases

Every action or other proceeding in a court not of record shall be tried according to the principles of law and equity, and when the same conflict the principles of equity shall prevail. No warrant, motion or other pleading shall be dismissed by reason of a mere defect, irregularity or omission in the proceedings or in the form of the pleadings when the same may be corrected by an order of the court. The court may direct such proceedings and enter such orders as may be necessary to correct any such defects, irregularities and omissions, and to bring about a trial of the merits of the controversy and promote substantial justice to all parties. The court may make such provisions as to costs and continuances as may be just.

1956, c. 555.



§ 16.1-93.1. Use of telephonic communication systems or electronic video and audio communication systems to conduct hearing

Notwithstanding any other provision of law, in any proceeding under this chapter in which a party or witness is incarcerated or when otherwise authorized by the court, the court may, in its discretion, conduct any hearing using a telephonic communication system or an electronic audio and video communication system to provide for the appearance of any parties and witnesses. Any electronic audio and video communication system used to conduct such a hearing shall meet the standards set forth in subsection B of § 19.2-3.1.

2001, c. 513.



§ 16.1-94. Judgment to be noted on papers; formal orders may be entered

Whenever a judgment is rendered in a court not of record the judgment shall be entered on the warrant, motion for judgment, counterclaim, cross-claim or other pleading and signed by the judge, or the signature of the judge may be affixed by a facsimile stamp, in which event the judge shall initial a notation of the judgment made on the warrant or other paper. If the action is on a note, bond or other written obligation, the date and amount of the judgment rendered shall be noted thereon, to which notation the judge or clerk shall affix his name or his initials. Nothing in this section shall be construed to prevent the judge from entering a formal order in any case in which he deems such order to be appropriate, including but not limited to settlement and installment orders endorsed by counsel, or to affect the validity of any formal order so entered. If such action is on a lease for the recovery of rent or possession of property this section shall not operate to require marking of such lease unless the judge deems such marking necessary.

1956, c. 555; 1962, c. 361; 2004, c. 341.



§ 16.1-94.01. When and how satisfaction entered on judgment

A. When satisfaction of any judgment rendered in a court not of record is made, the judgment creditor shall by himself, or his agent or attorney, give written notice of such satisfaction, within 30 days of receipt, to the clerk of the court in which the judgment was rendered. Such notice shall include the docket number, the names of the parties, the date and amount of the judgment, and the date of the satisfaction. The clerk of the court shall then mark the judgment satisfied. For any money judgment marked as satisfied pursuant to this section, nothing herein shall satisfy an unexecuted order of possession entered pursuant to § 8.01-126.

B. If the judgment creditor fails to comply with subsection A, the judgment debtor, his heirs or personal representatives, may, on motion, after 10 days' notice thereof to the judgment creditor, or his assignee, his personal representative, or his agent or attorney, apply to the court in which the judgment was rendered to have the judgment marked satisfied. Upon proof that the judgment has been satisfied, the clerk shall mark the judgment satisfied. If the judgment creditor or his legal representatives cannot be reasonably located, the notice may be published and posted as an order of publication is required to be published and posted under §§ 8.01-316 and 8.01-317.

C. The cost of such proceedings, including reasonable attorney fees and the cost of publication, may be ordered to be paid by the judgment creditor.

1999, c. 370; 2015, c. 547.



§ 16.1-94.1. Limitations on enforcement of district court judgments

For judgments entered in a general district court on or after January 1, 1985, no execution shall be issued or action brought on such judgment, including a judgment in favor of the Commonwealth, after ten years from the date of such judgment except as provided in § 16.1-69.55 B 4.

1983, c. 499.



§ 16.1-95. Abstract of judgment

At any time while the papers in any case in which a judgment has been rendered by a general district court are retained by the court, the judge or clerk of the court shall certify and deliver an abstract of the judgment to any person interested therein. In the absence of any such judge or clerk, or in the event of a vacancy in the office of such judge or clerk, such abstract of judgment may be made and certified by the substitute judge or clerk, if there be one, or by any other judge of a general district court in such county or city.

1956, c. 555; 1983, c. 499.



§ 16.1-96. What abstract to contain

An abstract of a judgment rendered in a court not of record shall contain the information required by § 8.01-449 for entry in the judgment dockets of courts of record, except that it shall not be necessary to include any information as to executions which have been issued thereon.

1956, c. 555.



§ 16.1-97. Repealed

Repealed by Acts 1987, c. 98.



§ 16.1-97.1. When a new trial is granted

A. No new trial may be granted from any judgment in a district court unless a motion by one of the parties is made within thirty days after the date of judgment, not including the date of entry of such judgment. The motion for new trial shall be heard by the judge who rendered the judgment, but if the judge is not in office, is absent from the jurisdiction, or is otherwise unavailable to hear the motion for new trial, such motion may be heard by a judge of that district court.

B. A hearing shall be held by the court, as provided herein, and the court shall rule on any such motions not later than forty-five days after the date of judgment, not including the date of entry of such judgment. Nothing contained in this section shall operate to alter the granting of a new trial by the court pursuant to § 8.01-428, or to alter the requirements for appeal from any judgment of any district court as otherwise provided by law.

1987, c. 98; 1988, c. 506.



§ 16.1-98. Fieri facias or writ of possession on judgment

Upon a judgment being rendered in a general district court a writ of fieri facias or a writ of possession shall be issued thereon only upon request of the judgment creditor, his assignee or his attorney. When the judgment is for personal property and the defendant is not given the option under § 8.01-121 to pay the amount of the judgment or surrender the property, the plaintiff may, at his option, have a writ of possession for the specific property and a writ of fieri facias for the damages or profits and costs, and if the writ of possession prove ineffectual he may have a writ of fieri facias for the alternate value. The judge or clerk shall write or stamp upon the docket of the court, or upon the original warrant or motion, the issuing of each such writ and the date of issuance.

1956, c. 555; 1968, c. 260; 1974, c. 666; 1977, c. 624; 1983, c. 499.



§ 16.1-99. When and where executions returnable; to whom directed

A writ of fieri facias or a writ of possession issued from a general district court shall be made returnable within 90 days to the court from which it was issued, except that a writ of fieri facias issued in the instance of a wage garnishment shall be returnable not more than 180 days after the date of issuance. If, after the return day of the writ and the completion of any garnishment, interrogatory or other proceeding in connection therewith, the papers in the case have been returned to a circuit court, then the writ and other papers in connection with such proceeding shall likewise be returned to the circuit court and filed with the papers in the case. A writ of fieri facias may be directed to the sheriff of any county or to the sergeant or constable of any corporation.

1956, c. 555; 1979, c. 45; 2003, c. 234.



§ 16.1-100. Additional executions; by whom issued

Subject to the limitations prescribed in Chapter 17 (§ 8.01-426 et seq.) of Title 8.01, additional executions may be issued as provided in § 8.01-475. Such executions shall be issued by the judge or clerk of the general district court and shall be returned to the court in which such papers are held on the return day of the execution.

1956, c. 555; 1983, c. 499.



§ 16.1-101. Proceedings against officer failing to make or making improper return

If an officer fail to make due return of any execution issued from a court not of record, he may, on motion of the plaintiff and after ten days' notice, be fined from time to time by the judge of such court in an amount not less than five nor more than twenty dollars for each offense. And if an officer make such return upon an execution issued from a court not of record as would, on a motion against the officer, authorize judgment to be entered against him for all or any part of the amount of such execution if the execution had issued from a court of record, the creditor on whose behalf such execution issued, or his personal representative, may, on a motion before the judge of such court after like notice obtain such judgment against the officer, his sureties and others as could be given by a court of record if the execution had issued therefrom. Section 16.1-106 with respect to appeals in civil actions shall apply to such judgment. Notwithstanding the provisions of this section any such officer may be proceeded against as provided in Chapter 16 (§ 15.2-1600 et seq.) of Title 15.2, or a motion for judgment may be brought as authorized in § 8.01-227.

1956, c. 555.



§ 16.1-102. Officers and sureties liable for money collected after return day

If, after the return day of an execution issued on a judgment rendered by a court not of record, an officer shall collect money or take possession of property under such execution, he and his sureties shall be liable for such money or property in like manner as if it had been collected or taken before the return day.

1956, c. 555.



§ 16.1-103. Proceedings by interrogatories

Whenever a fieri facias has been issued upon a judgment rendered in a general district court the judge or clerk of the court may issue the summons provided for in § 8.01-506. In such case the judge of the general district court shall have all of the powers and authority respecting interrogatories conferred by §§ 8.01-506 to 8.01-510 upon any court or judge mentioned therein. The commissioner before whom any person is required to appear by such summons shall have the same powers and authority as if such summons had been issued under § 8.01-506. All interrogatories, answers, reports and other proceedings under such summons, and also all money, evidences of indebtedness and other security in the hands of an officer which are directed by any section of Chapter 18 (§ 8.01-466 et seq.) of Title 8.01 to be returned or delivered to such court or judge, or to the clerk's office of such court, shall, when the summons was issued by a judge of a general district court be returned or delivered in like manner to the court from which the summons issued.

From any order of the judge of the general district court which involves the disposition of any money or property exceeding the sum of fifty dollars in value, exclusive of interest, there shall be an appeal in the same manner and upon the same conditions as in appeals from judgments rendered in civil matters in general district courts.

1956, c. 555; 1978, c. 66; 1983, c. 499.



§ 16.1-104. Repealed

Repealed by Acts 1983, c. 499.



§ 16.1-105. Attachments

The proceedings on any attachment brought in a court not of record shall conform to the provisions of Chapter 20 (§ 8.01-533 et seq.) of Title 8.01, but if an attachment is returned executed and the defendant has not been served with a copy thereof, and the amount claimed in the attachment does not exceed $500, exclusive of interest and any attorney's fees contracted for in the instrument, the judge or clerk of the court, upon affidavit in conformity with §§ 8.01-316 and 8.01-317, shall forthwith cause a copy of the attachment to be posted at the front door of the courthouse of the county or the front door of the courtroom of the city or town wherein the attachment was issued, and shall file a certificate of the fact with the papers in the case, and, in addition to such posting, the plaintiff in the attachment or his attorney shall give to the judge or his clerk the last known address or place of abode of the defendant, verified by affidavit, and the judge or clerk shall forthwith mail a copy of the attachment to the defendant at his last known address or place of abode, or if the defendant be a corporation, at its last known address. The mailing of the copy as herein required shall be certified by the judge or clerk in writing, and such certification shall be filed with the papers in the case. Fifteen days after the copy of the attachment has been posted and a copy thereof mailed as herein required, the court may hear and decide the attachment. If the amount claimed in the attachment is more than $500, exclusive of interest and any attorney's fees contracted for in the instrument, an order of publication shall be entered and published and other proceedings had in accordance with the provisions of §§ 8.01-316, 8.01-317, 8.01-318, and 8.01-320. Personal service on a nonresident defendant out of this Commonwealth as provided in § 8.01-320 shall have the same effect, and no other, as an order of publication duly executed or the posting and mailing of a copy of the attachment as provided herein.

If any such attachment is levied on real estate, the court shall not take cognizance of the case, but the same shall be forthwith removed to a court of record having jurisdiction of other actions removed therefrom, to be further proceeded with in such court of record as if the attachment had originated therein.

1956, c. 555; 2010, c. 343.



§ 16.1-106. Appeals from courts not of record in civil cases

From any order entered or judgment rendered in a court not of record in a civil case in which the matter in controversy is of greater value than $20, exclusive of interest, any attorney fees contracted for in the instrument, and costs, or when the case involves the constitutionality or validity of a statute of the Commonwealth, or of an ordinance or bylaw of a municipal corporation, or of the enforcement of rights and privileges conferred by the Virginia Freedom of Information Act (§ 2.2-3700 et seq.), or of a protective order pursuant to § 19.2-152.10, or of an action filed by a condominium unit owners' association or unit owner pursuant to § 55-79.80:2, or of an action filed by a property owners' association or lot owner pursuant to § 55-513, there shall be an appeal of right, if taken within 10 days after such order or judgment, to a court of record. Such appeal shall be to a court of record having jurisdiction within the territory of the court from which the appeal is taken and shall be heard de novo.

The court from which an appeal is sought may refuse to suspend the execution of a judgment that refuses, grants, modifies, or dissolves an injunction in a case brought pursuant to § 2.2-3713 of the Virginia Freedom of Information Act. A protective order issued pursuant to § 19.2-152.10, including a protective order required by § 18.2-60.4, shall remain in effect upon petition for or the pendency of an appeal or writ of error unless ordered suspended by the judge of a circuit court or so directed in a writ of supersedeas by the Court of Appeals or the Supreme Court.

1956, c. 555; 1977, c. 624; 1990, c. 217; 1997, c. 831; 2009, c. 729; 2013, cc. 73, 97; 2014, c. 784; 2015, c. 714.



§ 16.1-106.1. Withdrawal of appeal in civil cases

A. A party who has appealed a final judgment or order rendered by a general district court or a juvenile and domestic relations district court in a civil case may seek to withdraw that appeal at any time.

1. If the appeal has not been perfected by posting a required appeal bond or paying required costs, or within 10 days after entry of the judgment or order when no appeal bond or costs are required to perfect the appeal, the appeal may be withdrawn by filing in the district court that entered the judgment or order and serving, in person or by first-class mail, on all parties or their counsel a written notice of intent to withdraw the appeal. When the appeal is withdrawn in the district court, the judgment or order of the district court shall have the same effect as if no appeal had been noted.

2. After the appeal is perfected by posting a required appeal bond or paying required costs, or after 10 days have elapsed since the entry of the judgment or order when no appeal bond or costs are required to perfect the appeal, an appealing party may request that the appeal be withdrawn by filing in the circuit court and serving, in person or by first-class mail, on all parties or their counsel a written notice of intent to withdraw the appeal.

B. Upon receipt of a notice of intent to withdraw an appeal filed in the circuit court, any party to the appeal, or the circuit court on its own motion, may give notice of a hearing, which shall be scheduled no later than the date set by the circuit court for trial of the appeal. Unless the hearing is scheduled at the time previously set for trial of the appeal, notice of the hearing shall be given, in person or by first-class mail, to all parties or their counsel, any non-party who has posted an appeal bond, and, when appropriate, the Department of Social Services, Division of Child Support Enforcement.

C. At the hearing, the circuit court shall determine whether any party objects to the proposed withdrawal. A party may object to the withdrawal of an appeal by filing in the circuit court and serving, in person or by first-class mail, on all parties or their counsel a written notice of objection to withdrawal of the appeal. If such a written objection is filed and served within a reasonable period after service of the notice of intent to withdraw the appeal, upon a showing of good cause by the party objecting to the withdrawal of the appeal, the circuit court may decline to permit the withdrawal of the appeal. If no such written objection is timely filed, the appeal shall be deemed to be withdrawn and, subject to subsections E and F, the circuit court shall enter an order disposing of the case in accordance with the judgment or order entered in the district court.

D. If a party who has appealed a judgment or order of a district court fails to appear in circuit court either at the time for setting the appeal for trial or on the trial date, the circuit court may, upon the motion of any party, enter an order treating the appeal as withdrawn and disposing of the case in accordance with this section. If no party appears for trial, the court may deem the appeal to be withdrawn without a motion and enter an order disposing of the case in accordance with this section.

E. Upon the withdrawal of an appeal from a general district court, the circuit court shall, upon request of a party who did not appeal the judgment or order, determine whether, as a result of the appeal, a party has a right to additional relief in the circuit court which has accrued since the appeal was noted, including but not limited to attorneys' fees provided for by contract or statute. Subject to any rights of a surety pursuant to § 16.1-110, the circuit court shall also order its clerk to disburse any cash bond posted to perfect the appeal as follows:

1. First, to the clerk of the court to cover taxable costs in the circuit court as provided by statute;

2. Second, to the prevailing party in an amount sufficient to satisfy any judgment or order entered in the general district court and any additional relief granted by the circuit court; and

3. Third, the balance, if any, to the person who posted the bond in the general district court.

In addition, the circuit court shall enter such order as may be appropriate to conclude all matters arising out of the appeal from the general district court.

F. Upon the withdrawal of an appeal from a juvenile and domestic relations district court, the circuit court shall, upon request of a party who did not appeal the judgment or order, determine whether, as a result of the appeal, a party has a right to additional relief in the circuit court which has accrued since the appeal was noted, including but not limited to attorneys' fees provided for by contract or statute. Subject to any rights of a surety pursuant to § 16.1-110, the circuit court shall also order its clerk to disburse any cash bond posted to perfect the appeal as follows:

1. First, to the clerk of the court to cover taxable costs in the circuit court as provided by statute;

2. Second, to the prevailing party in an amount sufficient to satisfy any judgment or order entered in the juvenile and domestic relations district court and any additional relief granted by the circuit court; and

3. Third, the balance, if any, to the person who posted the bond in the juvenile and domestic relations district court.

In addition, the circuit court shall enter such order as may be appropriate to conclude all matters arising out of the petition or motion filed in the juvenile and domestic relations district court and the appeal in circuit court, consistent with the judgment or order entered in the juvenile and domestic relations district court, as modified by the grant of any additional relief by the circuit court pursuant to this subsection. Unless the circuit court orders that the case remain in the circuit court, the case shall be remanded to the juvenile and domestic relations district court for purposes of enforcement and future modification and shall be subject to all the requirements of § 16.1-297.

2008, c. 706.



§ 16.1-107. Requirements for appeal

No appeal shall be allowed unless and until the party applying for the same or someone for him shall give bond, in an amount and with sufficient surety approved by the judge or by his clerk if there is one, or in an amount sufficient to satisfy the judgment of the court in which it was rendered. Such bond shall be posted within 30 days from the date of judgment, except for an appeal from the judgment of a general district court on an unlawful detainer pursuant to § 8.01-129. However, no appeal bond shall be required of a plaintiff in a civil case where the defendant has not asserted a counterclaim, the Commonwealth or when an appeal is proper to protect the estate of a decedent, an infant, a convict, or an insane person, or the interest of a county, city, town or transportation district created pursuant to the Transportation District Act of 1964 (§ 33.2-1900 et seq.) of Title 33.2. No appeal bond shall be required of a defendant with indemnity coverage through a policy of liability insurance sufficient to satisfy the judgment if the defendant's insurer provides a written irrevocable confirmation of coverage in the amount of the judgment. If defendant's insurer does not provide a written irrevocable confirmation of coverage in the amount of the judgment then an appeal bond will be required. In all civil cases, except trespass, ejectment, unlawful detainer against a former owner based upon a foreclosure against that owner, or any action involving the recovering rents, no indigent person shall be required to post an appeal bond. In cases of unlawful detainer against a former owner based upon a foreclosure against that owner, a person who has been determined to be indigent pursuant to the guidelines set forth in § 19.2-159 shall post an appeal bond within 30 days from the date of judgment.

If such bond is furnished by or on behalf of any party against whom judgment has been rendered for money or property or both, the bond shall be conditioned for the performance and satisfaction of such judgment or order as may be entered against such party on appeal, and for the payment of all costs and damages which may be awarded against him in the appellate court. If the appeal is by a party against whom there is no recovery except for costs, the bond shall be conditioned for the payment of such costs and damages as may be awarded against him on the appeal.

In addition to the foregoing, any party applying for appeal shall, within 30 days from the date of the judgment, pay to the clerk of the court from which the appeal is taken the amount of the writ tax of the court to which the appeal is taken and costs as required by subdivision A 13 of § 17.1-275, including all fees for service of process of the notice of appeal in the circuit court pursuant to § 16.1-112.

1956, c. 555; 1972, c. 585; 1978, c. 501; 1992, c. 565; 1993, c. 970; 1998, c. 266; 2004, c. 366; 2006, c. 116; 2007, c. 869; 2008, c. 706; 2010, c. 267; 2011, c. 58.



§ 16.1-108. Deposit of money in lieu of bond

In lieu of giving bond with surety as provided in this article, any party appealing from the judgment or order of the court may deposit with the judge or clerk thereof, who shall issue his official receipt therefor, such sum of money as the judge or clerk may estimate to be sufficient to discharge any judgment or order which may be entered by the court of record on the trial of the appeal to secure the appeal bond. The money so deposited shall be transmitted in cash, by check of the court, surety bond, or bank check, or by draft from the escrow account of the appealing party's attorney to the clerk of the court to which the appeal is taken, who shall likewise issue his official receipt therefor.

1956, c. 555; 1975, c. 227; 1988, c. 698; 2007, c. 131.



§ 16.1-109. Appellate court may require new or additional security

A. The court to which the appeal is taken may on motion for good cause shown, after reasonable notice to the appellant, require the appellant to give new or additional security, and if such security be not given within the time prescribed by the appellate court the appeal shall be dismissed with costs, and the judgment or order of the court from which the appeal was taken shall remain in effect and the appellate court shall award execution thereon, with costs, against the appellant and his surety.

B. When a bond or other security is required by law to be posted or given in connection with an appeal or removal from a district court, and there is either (i) a defect in such bond or other security as a result of an error of the district court, or (ii) the district court erroneously failed to require the bond or other security, and the defect or failure is discovered prior to sending the case to the circuit court, the district court shall order that the appellant or applicant for removal cure such defect or failure within a period not longer than the initial period of time for posting the bond or giving the security. If the error or failure is discovered after the case has been sent to the circuit court, the circuit court shall return the case to the district court for the district court to order the appellant or applicant for removal to cure the defect or post the required bond or give the required security within a period of time not longer than the initial period of time for posting the bond or giving the security for removal. Failure to comply with such order shall result in the disallowance of the appeal or denial of the application for removal.

1956, c. 555; 2007, c. 464.



§ 16.1-110. Bankruptcy of appellant does not release surety

No surety in any appeal bond given by the appellant shall be released by the appellant's being adjudicated a bankrupt at any time subsequent to the judgment rendered in the court not of record, but such surety shall be entitled to make any defense on the trial of the appeal that the appellant could have made, except the defense of bankruptcy.

1956, c. 555.



§ 16.1-111. Court to which appeal sent

The party taking an appeal may, when there is more than one court having jurisdiction, direct to which of such courts the appeal shall be sent for trial, but in the absence of such directions the judge or clerk shall send the same to any court having jurisdiction.

1956, c. 555.



§ 16.1-112. All papers transmitted to appellate court; further proceedings

The judge or clerk of any court from which an appeal is taken under this article shall promptly transmit to the clerk of the appellate court the original warrant or warrants or other notices or pleadings with the judgment endorsed thereon, together with all pleadings, exhibits and other papers filed in the trial of the case, the required bond, and, if applicable, the money deposited to secure such bond and the writ tax and costs paid pursuant to § 16.1-107, and the fees for service of process of the notice of appeal in the circuit court. Upon receipt of the foregoing by the clerk of the appellate court, the case shall then be docketed.

When such case has been docketed, the clerk of such appellate court shall by writing to be served, as provided in §§ 8.01-288, 8.01-293, 8.01-296 and 8.01-325, or by certified mail, with certified delivery receipt requested, notify the appellee, or by regular mail to his attorney, that such an appeal has been docketed in his office; provided, that upon affidavit by the appellant or his agent in conformity with § 8.01-316 being filed with the clerk, the clerk shall post such notice at the front door of his courtroom and shall mail a copy thereof to the appellee at his last known address or place of abode or to his attorney; and he shall file a certificate of such posting and mailing with the papers in the case. No such appeal shall be heard unless it appears that the appellee or his attorney has had such notice, or that such certificate has been filed, 10 days before the date fixed for trial, or has in person or by attorney waived such notice.

1956, c. 555; 1958, c. 211; 1972, c. 585; 1984, c. 108; 1988, c. 698; 2004, c. 366.



§ 16.1-113. How appeals tried

Every such appeal shall be tried by the court in a summary way, or, if the amount in controversy exceeds fifty dollars, by a jury if either party requires it. All legal evidence produced by either party shall be heard, whether or not it was produced before the court from which the appeal is taken. If judgment is recovered by the appellee, execution shall issue against the principal and his surety, jointly or separately, for the amount of the judgment, including interests and costs, with damages on the aggregate at the rate of ten percent annually, from the date of that judgment until payment, and for the costs of the appeal; and the execution shall be endorsed "No security is to be taken." If the decision is reversed, the party substantially prevailing shall recover his costs and the order or judgment shall be made or given as ought to have been made or given by the judge of the court from which the appeal was taken. When the appeal is from an order or judgment under §§ 16.1-119 through 16.1-121, the court shall enter such judgment respecting the property, the expense of keeping it, and any injury done to it, as may be equitable among the parties.

1956, c. 555; 1980, c. 129; 1984, c. 38; 1988, c. 337.



§ 16.1-114. Repealed

Repealed by Acts 1983, c. 499.



§ 16.1-114.1. Principles applicable in trial of appeals; defective or irregular warrants or motions

Actions or proceedings appealed from district courts shall be tried according to the principles of law and equity, and when the same conflict the principles of equity shall prevail. No warrant, motion or other pleading shall be dismissed by reason of a mere defect, irregularity or omission in the proceedings in the district court, or in the form of any such pleading, when the same may be corrected by a proper order of the court of record. In any such case the court of record shall retain the same, with full power to direct all necessary amendments, to enter orders and direct proceedings to correct such defects, irregularities and omissions, to promote substantial justice to all parties, and to bring about a trial of the merits of the controversy. In any case where an appeal is taken by a defendant the circuit court may direct amendments to increase the amount of the claim above the jurisdictional amount set forth in § 16.1-77. This section shall be liberally construed, to the end that justice is not delayed or denied by reason of errors in the pleadings or in the form of the proceedings.

1986, c. 45; 1997, c. 753; 2007, c. 869.



§ 16.1-115. Repealed

Repealed by Acts 1986, c. 45.



§ 16.1-116. Issuance of executions and abstracts and proceedings by interrogatories after papers returned to circuit court

When a judgment has been rendered in a civil action in a general district court and the papers in the action have been returned to the clerk of the circuit court for filing and preserving, executions upon and abstracts of the judgment may be issued by the clerk of such circuit court within the periods permitted under § 8.01-251, provided that such judgment has been duly entered in the judgment lien docket book of such court. However, for a period of two years from the date of any such judgment, the judge or clerk of the general district court may also issue executions upon and abstracts of the judgment. In addition, proceedings by interrogatories may be had in the circuit court as if the judgment had been rendered by that court.

1956, c. 555; 1962, c. 444; 1983, c. 499.



§ 16.1-117. When papers in civil cases in certain municipal courts may be destroyed

The clerk of any municipal court in which papers are filed and preserved under § 16.1-69.55 may destroy the files, papers and records connected with any civil case in such court, if:

(1) Such case was dismissed without any adjudication of the merits of the controversy, and the final order entered was one of dismissal and six months have elapsed from the date of such dismissal; or

(2) Judgment was entered in such case but the right to issue an execution or bring a scire facias or an action on such judgment is barred by § 8.01-251; and

(3) The destruction of such papers is authorized and directed by an order of the judge of the court in which they are filed and preserved, which order may refer to such papers by any one or more of the above classifications, or to any group or kind of cases embraced therein, without express reference to any particular case.

1956, c. 555.



§ 16.1-118. When papers in civil cases returned to courts of record may be destroyed

The clerk of any court of record to whose office papers in civil cases in the district court have been returned for indexing and preserving under § 16.1-69.55 may destroy the files, papers and records connected with any such civil case, if:

(1) Such case was dismissed without any adjudication of the merits of the controversy, and the final order entered was one of dismissal and one year has elapsed from the date of such dismissal; or

(2) Judgment was entered in such case but twenty years have elapsed since entry of such judgment and a motion to extend the period for enforcement of judgment has not been brought prior to the expiration of twenty years from the date such judgment was entered; or

(3) No service of the warrant or motion or other process or summons was had on any defendant and one year has elapsed from the date of such process or summons; and

(4) The destruction of such papers is authorized and directed by an order of the judge of the court in which they are preserved, which order may refer to such papers by any one or more of the above classifications, or to any group or kind of cases embraced therein, without express reference to any particular case.

1956, c. 555; 1962, c. 444; 1972, c. 491; 1977, c. 169; 1982, c. 153.



§ 16.1-118.1. Destruction of papers in civil cases in certain district courts

In Henrico County or Montgomery County, the clerk of any district court in which papers are filed and preserved under § 16.1-69.55 may destroy the files, papers and records connected with any civil case in such court, if:

(1) Such case was dismissed without any adjudication of the merits of the controversy, and the final order entered was one of dismissal and one year has elapsed from the date of such dismissal; or

(2) Judgment was entered in such case but the right to issue an execution or bring a motion to extend the period for enforcing a judgment or an action on such judgment is barred by § 8.01-251; or

(3) No service of the warrant or motion or other process or summons was had on any defendant and one year has elapsed from the date of such process or summons; and

(4) The destruction of such papers is authorized and directed by an order of the judge of the court in which they are preserved, which order may refer to such papers by any one or more of the above classifications, or to any group or kind of cases embraced therein, without express reference to any particular case; and

(5) The audit has been made for the period to which the files, papers and records are applicable.

1966, c. 404; 1973, c. 143; 1977, c. 169; 1982, c. 153; 2007, c. 813.



§ 16.1-119. Proceedings to try title to property levied on under distress or execution

When an execution on a judgment of a general district court, or a warrant of distress, is levied on property, or when a lien is acquired on money or other personal estate by virtue of § 8.01-501 and some person other than the party against whom the process issued claims such property, money or other personal estate, or some part thereof, either the claimant, the officer having such process, or the party who had the same issued may apply to the general district court of the county or city wherein the property, money or other personal estate may be to try the claim of the party so claiming the same or some part thereof, provided that the property, money or other personal estate does not exceed the maximum jurisdictional limit of the court as provided in § 16.1-77 (1).

1956, c. 555; 1978, c. 42; 1986, c. 27.



§ 16.1-120. Summons in such case

If the party making such application shall make and file an affidavit that to the best of his belief such property, money or other personal estate so claimed by such third party is not of greater value than the maximum jurisdictional limits of the court as provided by § 16.1-77 (1), the judge or clerk of the court shall issue a summons directed to the sheriff of his county or city, as the case may be, requiring him to summon both the creditor and the debtor to appear and show cause why such property, money or other personal estate, or any part thereof, should not be discharged from levy or lien of such execution or distress warrant. A copy of such summons shall be served upon the claimant of the property, money or other personal estate, unless the summons is sued out at his instance. The summons shall be made returnable not less than five days after date of its issuance, and if an earlier day shall have been fixed for the sale of the property, or for the return of any process subjecting such money or other personal estate to a final disposition, the judge shall make and endorse on the summons an order requiring the postponement of the sale, or the hearing to be had on such process, until after the return day of the summons.

1956, c. 555; 1978, c. 42; 1983, c. 616.



§ 16.1-121. Order after hearing

After hearing the parties or such of them as may attend after being summoned, and such witnesses as may be introduced by either party, the judge shall order the officer, or the possessor of any money or other personal estate, to deliver the same to the claimant, if he be of opinion that the same belongs to the claimant; but if he be of opinion that the property, money or other personal estate, or any part thereof, belongs to the person against whom the execution or warrant of distress issued, he shall order the officer who levied on the same to sell the property so liable, to satisfy the execution or warrant of distress; or when there is money or other personal estate in the possession of a bailee or garnishee, he shall order the bailee or garnishee, as the case may be, to make delivery to the execution creditor of all such money or other personal estate so found to belong to the execution debtor, or so much thereof as may be necessary to satisfy the execution; and he may give such judgment respecting the property, the expense of keeping it, any injury done by it, and for the costs, as may be just and equitable among the parties.

1956, c. 555.



§ 16.1-122. Appeal

If the property or money claimed in any such proceeding is more than $50 in value, an appeal of right may be had to the judgment or order of the court as provided in § 16.1-106.

1956, c. 555; 1978, c. 42; 1986, c. 25; 1998, cc. 482, 495; 2002, c. 645; 2007, c. 869.



§ 16.1-122.1. Small claims court; designated

On or before July 1, 1999, each general district court shall establish, using existing facilities, a small claims division to be designated a small claims court.

Such courts shall not have jurisdiction over suits against the Commonwealth under the Virginia Tort Claims Act (§ 8.01-195.1 et seq.) or suits against any officer or employee of the Commonwealth for claims arising out of the performance of their official duties or responsibilities.

1988, c. 799; 1989, c. 451; 1990, c. 564; 1994, c. 576; 1995, c. 589; 1998, cc. 656, 779.



§ 16.1-122.2. Jurisdiction

Notwithstanding any provision of law to the contrary, the small claims court shall have jurisdiction, concurrent with that of the general district court, over the civil action specified in § 16.1-77 (1) when the amount claimed does not exceed $5,000, exclusive of interest.

1988, c. 799; 2002, c. 704; 2006, c. 141.



§ 16.1-122.3. Actions; how commenced; notice; continuances; pleadings

A. Actions in the small claims court shall be commenced by the filing of a small claims civil warrant by a plaintiff.

B. At the time of filing a small claims civil warrant, the plaintiff shall pay to the clerk a required fee, which will be taxed as costs in the case. The plaintiff may be afforded the opportunity to receive preprinted information promulgated by the Committee on District Courts explaining the small claims court, including but not limited to information on case preparation, courtroom procedures, methods of collection, removal rights and appeals. The plaintiff shall select a time for the hearing which shall be held at least five days after service of the warrant. Such time shall be subject to concurrence by the clerk's office. The chief judge may limit the number of cases any one person may set for trial on any one date.

C. Upon the filing of the small claims civil warrant in small claims court, the court shall cause notice of process to be served upon the defendant. Notice of process shall consist of a copy of the warrant and shall be served by the method used in general district court. If applicable, the defendant shall be served with a copy of the preprinted information identified in subsection B of this section attached to the copy of the civil warrant.

D. All forms required by this article shall be prescribed by the Supreme Court of Virginia.

E. The trial shall be conducted on the first return date. However, by consent of all parties or upon order of the court, the time for trial may be changed from the time set for the first return. A continuance shall be granted to either the plaintiff or defendant only upon good cause shown.

F. There shall be no pleadings in small claims court actions other than the warrant and answer, grounds of defense and counterclaims not to exceed $5,000.

1988, c. 799; 1990, c. 564; 2002, c. 704; 2006, c. 141.



§ 16.1-122.4. Representation and removal; rights of parties

A. All parties shall be represented by themselves in actions before the small claims court except as follows:

1. A corporate or partnership plaintiff or defendant may be represented by an owner, a general partner, an officer or an employee of that corporation or partnership who shall have all the rights and privileges given an individual to represent, plead and try a case without an attorney. An attorney may serve in this capacity if he is appearing pro se, but he may not serve in a representative capacity.

2. A plaintiff or defendant who, in the judge's opinion, is unable to understand or participate on his own behalf in the hearing may be represented by a friend or relative if the representative is familiar with the facts of the case and is not an attorney.

B. A defendant shall have the right to remove the case to the general district court at any point preceding the handing down of the decision by the judge and may be represented by an attorney for that purpose.

1988, c. 799; 1997, c. 243; 2001, c. 74.



§ 16.1-122.5. Informal hearings; rules of evidence suspended

In trials before the small claims court, witnesses shall be sworn. The general district court judge shall conduct the trial in an informal manner so as to do substantial justice between the parties. The judge shall have the discretion to admit all evidence which may be of probative value although not in accordance with formal rules of practice, procedure, pleading or evidence, except that privileged communications shall not be admissible. The object of such trials shall be to determine the rights of the litigants on the merits and to dispense expeditious justice between the parties.

1988, c. 799.



§ 16.1-122.6. Judgment and collection

The small claims court shall follow the procedures of the general district court in judgment and collection.

1988, c. 799.



§ 16.1-122.7. Appeals

Appeals from the small claims court shall be as in other cases from the general district court.

1988, c. 799.



§ 16.1-123. Repealed

Repealed by Acts 1984, c. 506.



§ 16.1-123.1. Criminal and traffic jurisdiction of general district courts

1. Each general district court shall have, within the county, including the towns within such county, or city for which it is established, exclusive original jurisdiction for the trial of:

a. All offenses against the ordinances, laws and bylaws of such county, including the towns within such county, or city or of any service district within such county or city, except a city ordinance enacted pursuant to §§ 18.2-372 through 18.2-391.1. All offenses against the ordinances of a service district shall be prosecuted in the name of such service district;

b. All other misdemeanors and traffic infractions arising in such county, including the towns in such county, or city.

2. Each general district court which is established within a city shall also have:

a. Concurrent jurisdiction with the circuit court of such city for all violations of state revenue and election laws; and

b. Exclusive original jurisdiction, except as otherwise provided by general law or the city charter, within the area extending for one mile beyond the corporate limits thereof, for the trial of all offenses against the ordinances, laws and bylaws of the city.

3. If a city lying within a county has no general district court provided by city charter or under general law, then the general district court of the county within which such city lies shall have the same jurisdiction in such city as a general district court established for a city would have.

4. Each general district court shall have such other jurisdiction, exclusive or concurrent, as may be conferred on such court by general law or by provisions of the charter of the city for which the court was established.

5. Nothing herein shall affect the jurisdiction conferred on the juvenile and domestic relations district court by Chapter 11 (§ 16.1-226 et seq.) of this title.

1984, c. 506.



§ 16.1-124. Repealed

Repealed by Acts 1984, c. 506.



§ 16.1-126. Certain courts of record may try misdemeanors; procedure

Notwithstanding the provisions of this chapter, the circuit court of any county or city having criminal jurisdiction, shall have jurisdiction to try any person for any misdemeanor for which a presentment or indictment is brought in or for which an information is filed; or such court may certify the presentment, indictment or information for trial to the court not of record which would otherwise have jurisdiction of the offense; in which event the presentment, indictment or information shall be in lieu of any warrant, petition or other pleading which might otherwise be required by law.

1956, c. 555.



§ 16.1-127. Courts may conduct preliminary examinations

In addition to the power and authority conferred by this chapter on courts not of record having criminal jurisdiction, each such court shall have power to conduct preliminary examinations of persons charged with crime within its jurisdiction in the manner prescribed in Chapter 7 (§ 19.2-71 et seq.) of Title 19.2.

1956, c. 555; 1960, c. 362.



§ 16.1-128. Exception when jurisdiction in State Corporation Commission

Nothing in this chapter shall be held to confer upon courts not of record any jurisdiction or power over offenses of which jurisdiction is specifically vested in the State Corporation Commission or in courts of record under the corporation laws of the Commonwealth.

1956, c. 555.



§ 16.1-129. Offenses tried on warrants, or as provided in Chapter 7 of Title 19.2

Every offense of which a court not of record is given jurisdiction under this title may be tried upon a warrant; or the judge of such court may, in his discretion, make an examination into the offense and proceed according to the provisions of Chapter 7 (§ 19.2-71 et seq.) of Title 19.2. The word warrant as used in this chapter shall be construed to include a summons or notice requiring a person to appear and answer a charge of having violated any statute, ordinance, or any regulation having the force and effect of law.

1956, c. 555; 1960, c. 373.



§ 16.1-129.1. Repealed

Repealed by Acts 1990, c. 75.



§ 16.1-129.2. Procedure when warrant defective

Upon the trial of a warrant, the court may, upon its own motion or upon the request either of the attorney for the prosecution or for the accused, amend the form of the warrant in any respect in which it appears to be defective. But when the warrant is so defective in form that it does not substantially appear from the same what is the offense with which the accused is charged, or even when it is not so seriously defective, the judge of the court having examined on oath the original complainant, if there be one, or if he sees good reason to believe that an offense has been committed, then without examination of witnesses, may issue under his own hand his warrant reciting the offense and requiring the defendant in the original warrant to be arrested and brought before him. Upon the arrest of the defendant on the new warrant and his production or appearance in court the trial shall proceed upon the new warrant. When there is an amendment of the original warrant the trial shall proceed on the amended warrant. But whether the warrant is amended or a new warrant is issued, the court before proceeding to trial on the same may grant a continuance to the prosecution or to the defendant upon such terms as to costs as may be proper under the circumstances of the case; provided, however, that if the warrant be amended or if a new warrant be issued after any evidence has been heard, the accused shall be entitled to a continuance as a matter of right.

When a warrant is amended or a new warrant is issued the costs already accrued shall be taxed against the defendant, if he is ultimately convicted, as a part of the costs arising under the new or amended warrant.

1968, c. 495.



§ 16.1-129.3. Repealed

Repealed by Acts 1974, c. 481.



§ 16.1-130. Repealed

Repealed by Acts 1983, c. 499.



§ 16.1-131. Subpoenas duces tecum and recognizances of witnesses; applicable provisions

The provisions of § 16.1-90 with respect to recognizances for witnesses upon the continuation of any case, shall be applicable to proceedings of a criminal nature as well as to civil actions. The provisions of Rule 3A:12 of the Rules of the Supreme Court shall apply to the issuance of a subpoena duces tecum and punishment for failure to comply.

1956, c. 555; 1986, c. 160.



§ 16.1-131.1. Procedure when constitutionality of a statute is challenged in a court not of record

In any criminal or traffic case in a court not of record, if the court rules that a statute or local ordinance is unconstitutional, it shall upon motion of the Commonwealth, or the locality if a local ordinance is the subject of the ruling, stay the proceedings and issue a written statement of its findings of law and relevant facts, if any, in support of its ruling and shall transmit the case, together with all papers, documents, and evidence connected therewith, to the circuit court for a determination of constitutionality. Either party may file a brief with the circuit court. Either party may request oral argument before the circuit court. The circuit court shall give the issue priority on its docket. If the circuit court rules that the statute or local ordinance is unconstitutional, the Commonwealth or the locality may appeal such interlocutory order to the Court of Appeals and thereafter to the Supreme Court; however, if the circuit court rules that the statute or local ordinance is constitutional, the circuit court shall remand the case to the court not of record for trial consistent with the ruling of the circuit court.

2006, cc. 571, 876; 2010, cc. 303, 609.



§ 16.1-132. Right of appeal

Any person convicted in a district court of an offense not felonious shall have the right, at any time within ten days from such conviction, and whether or not such conviction was upon a plea of guilty, to appeal to the circuit court. There shall also be an appeal of right from any order or judgment of a district court forfeiting any recognizance or revoking any suspension of sentence.

1956, c. 555.



§ 16.1-133. Withdrawal of appeal

Notwithstanding the provisions of § 16.1-135, any person convicted in a general district court, a juvenile and domestic relations district court, or a court of limited jurisdiction of an offense not felonious may, at any time before the appeal is heard, withdraw an appeal which has been noted, pay the fine and costs to such court, and serve any sentence which has been imposed.

A person withdrawing an appeal shall give written notice of withdrawal to the court and counsel for the prosecution prior to the hearing date of the appeal. If the appeal is withdrawn more than ten days after conviction, the circuit court shall forthwith enter an order affirming the judgment of the lower court and the clerk shall tax the costs as provided by statute. Fines and costs shall be collected by the circuit court, and all papers shall be retained in the circuit court clerk's office.

Where the withdrawal is within ten days after conviction, no additional costs shall be charged, and the judgment of the lower court shall be imposed without further action of the circuit court.

1956, c. 555; 1973, c. 18; 1974, c. 228; 1979, c. 536; 1982, c. 366; 1983, c. 105; 1990, c. 25 .



§ 16.1-133.1. Reopening case after conviction

Within sixty days from the date of conviction of any person in a general district court or juvenile and domestic relations district court for an offense not felonious, the case may be reopened upon the application of such person and for good cause shown. Such application shall be heard by the judge who presided at the trial in which the conviction was had, but if he be not in office, or be absent from the county or city or is otherwise unavailable to hear the application, it may be heard by his successor or by any other judge or substitute judge of such court. If the case is reopened after the case documents have been filed with the circuit court, the clerk of the circuit court shall return the case documents to the district court in which the case was originally tried.

1973, c. 440; 1975, c. 298; 1983, c. 21.



§ 16.1-134. Appeal by Commonwealth in revenue cases

In any case involving the violation of a law relating to the state revenue tried in a court not of record under this title, the Commonwealth shall also have the right at any time within ten days from final judgment to appeal to the circuit court.

1956, c. 555.



§ 16.1-135. Bail and recognizance; papers filed with circuit court

A person who has been convicted of an offense in a district court and who has noted an appeal, either at the time judgment is rendered or subsequent to its entry, shall be given credit for any bond that he may have posted in the court from which he appeals and shall be treated in accordance with the provisions of Article 1 (§ 19.2-119 et seq.) of Chapter 9 of Title 19.2. Any new bond which may be required for the release of such person pending the appeal shall be given before the judge or the clerk of the district court and treated in accordance with Article 1 of Chapter 9 of Title 19.2; however, if the judge or clerk is not available to take the bond, the bond may be given before a magistrate serving the jurisdiction. Whenever an appeal is taken and the ten-day period prescribed by § 16.1-133 has expired the papers shall be promptly filed with the clerk of the circuit court.

1956, c. 555; 1981, c. 159; 1999, cc. 829, 846; 2008, cc. 551, 691.



§ 16.1-136. How appeal tried

Any appeal taken under the provisions of this chapter shall be heard de novo in the appellate court and shall be tried without formal pleadings in writing; and, except in the case of an appeal from any order or judgment of a court not of record forfeiting any recognizance or revoking any suspension of sentence, the accused shall be entitled to trial by a jury in the same manner as if he had been indicted for the offense in the circuit court.

1956, c. 555.



§ 16.1-137. Procedure on appeal when warrant defective

Upon the trial of the warrant on appeal the court may, upon its own motion or upon the request either of the attorney for the prosecution or for the accused, amend the form of the warrant in any respect in which it appears to be defective. But when the warrant is so defective in form that it does not substantially appear from the same what is the offense with which the accused is charged, or even when it is not so seriously defective, the judge of the court having examined on oath the original complainant, if there be one, or if he sees good reason to believe that an offense has been committed, then without examination of witnesses, may issue under his own hand his warrant reciting the offense and requiring the defendant in the original warrant to be arrested and brought before him. Upon the arrest of the defendant on the new warrant and his production or appearance in court the trial shall proceed upon the new warrant. When there is an amendment of the original warrant the trial shall proceed on the amended warrant. But whether the warrant is amended or a new warrant is issued, the court before proceeding to trial on the same may grant a continuance to the prosecution or to the defendant upon such terms as to costs as may be proper under the circumstances of the case; provided, however, that if the warrant be amended or if a new warrant be issued after any evidence has been heard, the accused shall be entitled to a continuance as a matter of right.

When a warrant is amended or a new warrant is issued the costs already accrued shall be taxed against the defendant, if he is ultimately convicted, as a part of the costs arising under the new or amended warrant.

1956, c. 555; 1958, c. 399.



§ 16.1-138. Repealed

Repealed by Acts 1983, c. 499.



§ 16.1-139. Repealed

Repealed by Acts 1977, c. 559.



§ 16.1-217.1. Repealed

Repealed by Acts 1975, c. 341.



§ 16.1-218. Established; active and honorary members

There is hereby established a Judicial Conference of Virginia for District Courts whose active members shall be the judge of every general district court and juvenile and domestic relations district court of the Commonwealth. The Attorney General of Virginia, the chairmen of the Courts of Justice Committees of the Senate and House of Delegates or their designees who shall be members of the Courts of Justice committees, the president and secretary of the Virginia State Bar, the president and secretary of the Virginia Bar Association, the president and secretary of the Virginia Trial Lawyers Association, the president and secretary of the Old Dominion Bar Association, the president and secretary of the Virginia Association of Commonwealth's Attorneys, the president and secretary of the Virginia Women Attorneys Association, the president and secretary of the Virginia College of Criminal Defense Attorneys, and the president and secretary of the Virginia Association of Defense Attorneys shall be honorary members of the Conference without voting privilege.

1962, c. 622; 1970, c. 559; 1972, c. 518; 1975, c. 334; 1980, c. 447; 1981, c. 231; 1989, c. 597; 1990, c. 249; 2001, c. 229; 2008, c. 115.



§ 16.1-219. President; election of executive committee; assistance by Executive Secretary of Supreme Court

The Chief Justice of the Supreme Court shall be president of the Conference. The Conference shall elect from the judges of courts not of record seven judges who shall act as an executive committee. The Chief Justice shall be chairman of the executive committee, but he may designate the Executive Secretary of the Supreme Court to preside at meetings of the executive committee and the Conference and may assign him administrative duties relating to the committee and Conference.

1962, c. 622; 1970, c. 559.



§ 16.1-220. Meetings; active members must give notice of inability to attend; special session concerning motor vehicle and traffic laws

The Conference shall meet at least once in each calendar year at the call of the president and at such other times as may be designated by him or by the executive committee for the purpose of discussing and considering means and methods of improving the administration of justice in this Commonwealth. If any active member shall for any cause be unable to attend, he shall promptly notify the president. Unless excused from attendance, it shall be the duty of each active member to attend and remain throughout the proceedings of the Conference.

In conjunction with said meetings and as a part thereof, the Conference shall conduct a session at least once each year devoted to the consideration of and instruction on the Commonwealth's motor vehicle and traffic laws and their proper administration. Unless excused from attendance, it shall be the duty of each active member whose jurisdiction includes cases involving violations of such laws to attend this session. The Executive Secretary of the Supreme Court shall be responsible for preparing the program for this session, and the office of the Attorney General, Department of State Police and Department of Motor Vehicles shall cooperate with him in preparing for this session.

1962, c. 622; 1968, c. 496; 1970, c. 559.



§ 16.1-221. Members to receive actual expenses

The active members and honorary members shall receive their actual expenses while in attendance at the meetings of the Conference, and of the executive committee.

1962, c. 622; 1964, c. 9.



§ 16.1-222. Established; powers of Director

A. There is hereby established within the Department of Juvenile Justice the Virginia Juvenile Justice Information System which shall operate separate and apart from the Central Criminal Records Exchange.

B. The Director of the Department of Juvenile Justice is authorized to employ such personnel, establish such offices, acquire such equipment and use such available equipment as shall be necessary to carry out the purpose of this chapter. He is further authorized to enter into agreements with other state agencies for services to be performed for the Virginia Juvenile Justice Information System by employees of such other agencies.

1976, c. 589; 1989, c. 733 .



§ 16.1-223. Receipt, etc., of data; forms for reports; confidentiality

A. The Virginia Juvenile Justice Information System shall receive, classify and file data reported to it pursuant to § 16.1-224. The Director is authorized to prepare and furnish to all court service personnel automated data processing equipment, which shall be used for making the data submissions.

B. Data stored in the Virginia Juvenile Justice Information System shall be confidential, and information from such data that may be used to identify a juvenile may be released only in accordance with § 16.1-300.

The data submissions may be made available to the Central Criminal Records Exchange or any other automated data processing system, unless the data is identifiable with a particular juvenile. The State Board of Juvenile Justice shall promulgate regulations governing the security and confidentiality of the data submission.

1976, c. 589; 1978, c. 684; 1988, c. 541; 2001, cc. 203, 215.



§ 16.1-224. Data submissions by court service units

A. All court service units serving juvenile and domestic relations district courts shall make data submissions to the Virginia Juvenile Justice Information System of any persons referred to an intake officer of a court service unit pursuant to § 16.1-260, except that no data submission shall be required for a juvenile charged with a traffic infraction as defined in § 46.2-100.

B. In the case of a juvenile who is alleged to be delinquent and who is referred to a court service unit pursuant to § 16.1-260, the data submissions required by subsection A of this section shall contain the name, date of birth and, if any, the social security number of the juvenile before the court. The data submissions concerning all other children coming before a juvenile and domestic relations district court, except those charged with traffic infractions, may in accordance with standards adopted by the Department of Juvenile Justice, contain information identifying the child.

C. The court service unit shall make a data submission to the Virginia Juvenile Justice Information System of the final disposition of each case reported to the System. When the court service unit reports a disposition of a case which is other than a finding of guilty, the name and other personal identification of the juvenile shall be deleted from the data submissions required by subsection B of this section and from the report of final disposition required by this subsection.

1976, c. 589; 1978, c. 684; 1988, c. 541.



§ 16.1-225. Penalty for violation of confidentiality of records

Any person who knowingly and willfully violates the provisions of this chapter which require confidentiality of such records shall be guilty of a Class 2 misdemeanor.

1976, c. 589; 1977, c. 360; 1988, c. 541.



§ 16.1-226. Short title

The short title of the statutes embraced in this chapter is "Juvenile and Domestic Relations District Court Law."

Code 1950, § 16.1-139; 1956, c. 555; 1972, c. 708; 1973, c. 546; 1977, c. 559.



§ 16.1-227. Purpose and intent

This law shall be construed liberally and as remedial in character, and the powers hereby conferred are intended to be general to effect the beneficial purposes herein set forth. It is the intention of this law that in all proceedings the welfare of the child and the family, the safety of the community and the protection of the rights of victims are the paramount concerns of the Commonwealth and to the end that these purposes may be attained, the judge shall possess all necessary and incidental powers and authority, whether legal or equitable in their nature.

This law shall be interpreted and construed so as to effectuate the following purposes:

1. To divert from or within the juvenile justice system, to the extent possible, consistent with the protection of the public safety, those children who can be cared for or treated through alternative programs;

2. To provide judicial procedures through which the provisions of this law are executed and enforced and in which the parties are assured a fair hearing and their constitutional and other rights are recognized and enforced;

3. To separate a child from such child's parents, guardian, legal custodian or other person standing in loco parentis only when the child's welfare is endangered or it is in the interest of public safety and then only after consideration of alternatives to out-of-home placement which afford effective protection to the child, his family, and the community; and

4. To protect the community against those acts of its citizens, both juveniles and adults, which are harmful to others and to reduce the incidence of delinquent behavior and to hold offenders accountable for their behavior.

Code 1950, § 16.1-140; 1956, c. 555; 1977, c. 559; 1990, c. 554; 1991, c. 392; 1996, cc. 755, 914.



§ 16.1-228. Definitions

When used in this chapter, unless the context otherwise requires:

"Abused or neglected child" means any child:

1. Whose parents or other person responsible for his care creates or inflicts, threatens to create or inflict, or allows to be created or inflicted upon such child a physical or mental injury by other than accidental means, or creates a substantial risk of death, disfigurement or impairment of bodily or mental functions, including, but not limited to, a child who is with his parent or other person responsible for his care either (i) during the manufacture or attempted manufacture of a Schedule I or II controlled substance, or (ii) during the unlawful sale of such substance by that child's parents or other person responsible for his care, where such manufacture, or attempted manufacture or unlawful sale would constitute a felony violation of § 18.2-248;

2. Whose parents or other person responsible for his care neglects or refuses to provide care necessary for his health; however, no child who in good faith is under treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination shall for that reason alone be considered to be an abused or neglected child;

3. Whose parents or other person responsible for his care abandons such child;

4. Whose parents or other person responsible for his care commits or allows to be committed any sexual act upon a child in violation of the law;

5. Who is without parental care or guardianship caused by the unreasonable absence or the mental or physical incapacity of the child's parent, guardian, legal custodian, or other person standing in loco parentis; or

6. Whose parents or other person responsible for his care creates a substantial risk of physical or mental injury by knowingly leaving the child alone in the same dwelling, including an apartment as defined in § 55-79.2, with a person to whom the child is not related by blood or marriage and who the parent or other person responsible for his care knows has been convicted of an offense against a minor for which registration is required as a violent sexual offender pursuant to § 9.1-902.

If a civil proceeding under this chapter is based solely on the parent having left the child at a hospital or emergency medical services agency, it shall be an affirmative defense that such parent safely delivered the child to a hospital that provides 24-hour emergency services or to an attended emergency medical services agency that employs emergency medical services personnel, within 14 days of the child's birth. For purposes of terminating parental rights pursuant to § 16.1-283 and placement for adoption, the court may find such a child is a neglected child upon the ground of abandonment.

"Adoptive home" means the place of residence of any natural person in which a child resides as a member of the household and in which he has been placed for the purposes of adoption or in which he has been legally adopted by another member of the household.

"Adult" means a person 18 years of age or older.

"Ancillary crime" or "ancillary charge" means any delinquent act committed by a juvenile as a part of the same act or transaction as, or which constitutes a part of a common scheme or plan with, a delinquent act which would be a felony if committed by an adult.

"Boot camp" means a short term secure or nonsecure juvenile residential facility with highly structured components including, but not limited to, military style drill and ceremony, physical labor, education and rigid discipline, and no less than six months of intensive aftercare.

"Child," "juvenile," or "minor" means a person less than 18 years of age.

"Child in need of services" means (i) a child whose behavior, conduct or condition presents or results in a serious threat to the well-being and physical safety of the child or (ii) a child under the age of 14 whose behavior, conduct or condition presents or results in a serious threat to the well-being and physical safety of another person; however, no child who in good faith is under treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination shall for that reason alone be considered to be a child in need of services, nor shall any child who habitually remains away from or habitually deserts or abandons his family as a result of what the court or the local child protective services unit determines to be incidents of physical, emotional or sexual abuse in the home be considered a child in need of services for that reason alone.

However, to find that a child falls within these provisions, (i) the conduct complained of must present a clear and substantial danger to the child's life or health or to the life or health of another person, (ii) the child or his family is in need of treatment, rehabilitation or services not presently being received, and (iii) the intervention of the court is essential to provide the treatment, rehabilitation or services needed by the child or his family.

"Child in need of supervision" means:

1. A child who, while subject to compulsory school attendance, is habitually and without justification absent from school, and (i) the child has been offered an adequate opportunity to receive the benefit of any and all educational services and programs that are required to be provided by law and which meet the child's particular educational needs, (ii) the school system from which the child is absent or other appropriate agency has made a reasonable effort to effect the child's regular attendance without success, and (iii) the school system has provided documentation that it has complied with the provisions of § 22.1-258; or

2. A child who, without reasonable cause and without the consent of his parent, lawful custodian or placement authority, remains away from or deserts or abandons his family or lawful custodian on more than one occasion or escapes or remains away without proper authority from a residential care facility in which he has been placed by the court, and (i) such conduct presents a clear and substantial danger to the child's life or health, (ii) the child or his family is in need of treatment, rehabilitation or services not presently being received, and (iii) the intervention of the court is essential to provide the treatment, rehabilitation or services needed by the child or his family.

"Child welfare agency" means a child-placing agency, child-caring institution or independent foster home as defined in § 63.2-100.

"The court" or the "juvenile court" or the "juvenile and domestic relations court" means the juvenile and domestic relations district court of each county or city.

"Delinquent act" means (i) an act designated a crime under the law of the Commonwealth, or an ordinance of any city, county, town, or service district, or under federal law, (ii) a violation of § 18.2-308.7, or (iii) a violation of a court order as provided for in § 16.1-292, but shall not include an act other than a violation of § 18.2-308.7, which is otherwise lawful, but is designated a crime only if committed by a child. For purposes of §§ 16.1-241 and 16.1-278.9, the term shall include a refusal to take a blood or breath test in violation of § 18.2-268.2 or a similar ordinance of any county, city, or town.

"Delinquent child" means a child who has committed a delinquent act or an adult who has committed a delinquent act prior to his 18th birthday, except where the jurisdiction of the juvenile court has been terminated under the provisions of § 16.1-269.6.

"Department" means the Department of Juvenile Justice and "Director" means the administrative head in charge thereof or such of his assistants and subordinates as are designated by him to discharge the duties imposed upon him under this law.

"Family abuse" means any act involving violence, force, or threat that results in bodily injury or places one in reasonable apprehension of death, sexual assault, or bodily injury and that is committed by a person against such person's family or household member. Such act includes, but is not limited to, any forceful detention, stalking, criminal sexual assault in violation of Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, or any criminal offense that results in bodily injury or places one in reasonable apprehension of death, sexual assault, or bodily injury.

"Family or household member" means (i) the person's spouse, whether or not he or she resides in the same home with the person, (ii) the person's former spouse, whether or not he or she resides in the same home with the person, (iii) the person's parents, stepparents, children, stepchildren, brothers, sisters, half-brothers, half-sisters, grandparents and grandchildren, regardless of whether such persons reside in the same home with the person, (iv) the person's mother-in-law, father-in-law, sons-in-law, daughters-in-law, brothers-in-law and sisters-in-law who reside in the same home with the person, (v) any individual who has a child in common with the person, whether or not the person and that individual have been married or have resided together at any time, or (vi) any individual who cohabits or who, within the previous 12 months, cohabited with the person, and any children of either of them then residing in the same home with the person.

"Foster care services" means the provision of a full range of casework, treatment and community services for a planned period of time to a child who is abused or neglected as defined in § 63.2-100 or in need of services as defined in this section and his family when the child (i) has been identified as needing services to prevent or eliminate the need for foster care placement, (ii) has been placed through an agreement between the local board of social services or a public agency designated by the community policy and management team and the parents or guardians where legal custody remains with the parents or guardians, (iii) has been committed or entrusted to a local board of social services or child welfare agency, or (iv) has been placed under the supervisory responsibility of the local board pursuant to § 16.1-293.

"Independent living arrangement" means placement of a child at least 16 years of age who is in the custody of a local board or licensed child-placing agency and has been placed by the local board or licensed child-placing agency in a living arrangement in which he does not have daily substitute parental supervision.

"Independent living services" means services and activities provided to a child in foster care 14 years of age or older and who has been committed or entrusted to a local board of social services, child welfare agency, or private child-placing agency. "Independent living services" may also mean services and activities provided to a person who was in foster care on his 18th birthday and has not yet reached the age of 21 years. Such services shall include counseling, education, housing, employment, and money management skills development and access to essential documents and other appropriate services to help children or persons prepare for self-sufficiency.

"Intake officer" means a juvenile probation officer appointed as such pursuant to the authority of this chapter.

"Jail" or "other facility designed for the detention of adults" means a local or regional correctional facility as defined in § 53.1-1, except those facilities utilized on a temporary basis as a court holding cell for a child incident to a court hearing or as a temporary lock-up room or ward incident to the transfer of a child to a juvenile facility.

"The judge" means the judge or the substitute judge of the juvenile and domestic relations district court of each county or city.

"This law" or "the law" means the Juvenile and Domestic Relations District Court Law embraced in this chapter.

"Legal custody" means (i) a legal status created by court order which vests in a custodian the right to have physical custody of the child, to determine and redetermine where and with whom he shall live, the right and duty to protect, train and discipline him and to provide him with food, shelter, education and ordinary medical care, all subject to any residual parental rights and responsibilities or (ii) the legal status created by court order of joint custody as defined in § 20-107.2.

"Permanent foster care placement" means the place of residence in which a child resides and in which he has been placed pursuant to the provisions of §§ 63.2-900 and 63.2-908 with the expectation and agreement between the placing agency and the place of permanent foster care that the child shall remain in the placement until he reaches the age of majority unless modified by court order or unless removed pursuant to § 16.1-251 or 63.2-1517. A permanent foster care placement may be a place of residence of any natural person or persons deemed appropriate to meet a child's needs on a long-term basis.

"Residual parental rights and responsibilities" means all rights and responsibilities remaining with the parent after the transfer of legal custody or guardianship of the person, including but not limited to the right of visitation, consent to adoption, the right to determine religious affiliation and the responsibility for support.

"Secure facility" or "detention home" means a local, regional or state public or private locked residential facility that has construction fixtures designed to prevent escape and to restrict the movement and activities of children held in lawful custody.

"Shelter care" means the temporary care of children in physically unrestricting facilities.

"State Board" means the State Board of Juvenile Justice.

"Status offender" means a child who commits an act prohibited by law which would not be criminal if committed by an adult.

"Status offense" means an act prohibited by law which would not be an offense if committed by an adult.

"Violent juvenile felony" means any of the delinquent acts enumerated in subsection B or C of § 16.1-269.1 when committed by a juvenile 14 years of age or older.

Code 1950, § 16.1-141; 1956, c. 555; 1972, c. 708; 1973, c. 546; 1974, cc. 44, 45; 1977, c. 559; 1978, c. 605; 1979, c. 15; 1981, c. 491; 1984, c. 631; 1985, c. 260; 1986, cc. 281, 308; 1987, c. 632; 1988, c. 794; 1990, cc. 704, 769, 842; 1991, c. 534; 1992, cc. 742, 830, 886; 1993, cc. 435, 467, 494; 1994, cc. 859, 865, 949; 1996, cc. 755, 914; 1999, cc. 453, 665, 697, 721; 2002, cc. 810, 818; 2003, cc. 538, 547, 835; 2004, cc. 245, 753; 2006, c. 868; 2008, cc. 475, 483; 2011, cc. 445, 480; 2015, cc. 502, 503.



§ 16.1-229. This chapter controlling in event of conflict

Whenever any specific provision of this chapter differs from or is in conflict with any provision or requirement of any other chapters of this title relating to the same or a similar subject, then such specific provision shall be controlling with respect to such subject or requirement.

Code 1950, § 16.1-142; 1956, c. 555; 1977, c. 559.



§ 16.1-230. Organization and operation of juvenile and domestic relations district courts

The provisions of Chapter 4.1 (§ 16.1-69.1 et seq.) of this title establishing the district court system shall be controlling over the provisions of this chapter with respect to the organization, judges, administration and supervision, personnel, and financing of the juvenile and domestic relations district courts in the event of any conflict between the provisions of Chapter 4.1 and this chapter.

Code 1950, § 16.1-153.1; 1972, c. 708; 1973, c. 546; 1977, c. 559.



§ 16.1-231. Rules of procedure

The chief judge may adopt and publish rules not in violation of law or in conflict with rules adopted pursuant to Chapter 4.1 (§ 16.1-69.1 et seq.) of this title to regulate the conduct of the clerks and employees of the court, which rules shall be construed and enforced liberally in furtherance of the remedial purposes of this chapter. Insofar as is practicable all such records and rules shall be uniform throughout the Commonwealth.

Code 1950, § 16.1-154; 1956, c. 555; 1968, c. 451; 1972, c. 708; 1973, c. 546; 1975, c. 334; 1977, c. 559.



§ 16.1-232. Attorney for the Commonwealth to prosecute certain cases and represent Commonwealth on appeal

The attorney for the Commonwealth shall prosecute felony charges before the juvenile court, unless relieved of such responsibility by order of the court. In his discretion, the attorney for the Commonwealth may prosecute misdemeanor charges before such court.

The attorney for the Commonwealth shall represent the Commonwealth in all cases appealed from the juvenile and domestic relations district court to the circuit court.

Code 1950, § 16.1-155; 1956, c. 555; 1977, c. 559; 1980, c. 530; 1991, c. 262.



§ 16.1-233. Department to develop court services; court services units; appointment and removal of employees; salaries

A. Within funds appropriated for the purpose, it shall be a function of the Department to develop and operate, except as hereinafter provided, probation, parole and other court services for juvenile and domestic relations district courts in order that all children coming within the jurisdiction of such courts throughout the Commonwealth shall receive the fullest protection of the court. To this end the Director may establish court services units in the Department. The Director shall appoint such employees as he may find to be necessary to carry out properly the responsibilities of the Department relative to the development, supervision and operation of probation, parole and other court services throughout the Commonwealth as set forth in this chapter.

B. The salaries of the persons employed pursuant to this section shall be paid out of funds appropriated for such purpose to the Department of Juvenile Justice. The Director and such employees as he may find necessary to carry out properly the responsibilities of the Department pursuant to subsection A of this section shall have access to all probation offices, other social services and to their records.

C. The State Board shall establish minimum standards for court service staffs and related supportive personnel and promulgate regulations pertaining to their appointment and function to the end that uniform services, insofar as is practical, will be available to juvenile and domestic relations district courts throughout the Commonwealth. In counties or cities now served by regional juvenile and domestic relations courts or where specialized court service units are not provided, and in any county or city which provided specialized services on June 30, 1973, that requests the development of a court service unit, appointment to positions in such units shall be based on merit as provided in the Virginia Personnel Act (§ 2.2-2900 et seq.).

D. No person shall be assigned to or discharged from the state-operated court service staff of a juvenile and domestic relations district court except as provided in the Virginia Personnel Act (§ 2.2-2900 et seq.). The Director shall have the authority, for good cause, after consulting with the judge or judges of that juvenile and domestic relations district court and after due notice and opportunity to be heard, to order the transfer, demotion or separation of any person from the court service staff subject only to the limitations of the Virginia Personnel Act.

Code 1950, § 16.1-203; 1956, c. 555; 1972, c. 708; 1973, c. 546; 1974, cc. 44, 45; 1977, c. 559; 1979, c. 700; 1989, c. 733; 1995, cc. 696, 699; 2001, c. 853; 2003, c. 648.



§ 16.1-234. Duties of Department; provision of quarters, utilities, and office equipment to court service unit

The Director shall cause the Department to study the conditions existing in the several cities and counties, to confer with the judges of the juvenile and domestic relations district courts, the directors and boards of social services, and other appropriate officials, as the case may be, and to plan, establish and operate unless otherwise provided an adequate and coordinated program of probation, parole and related services to all juvenile and domestic relations district courts in counties or cities heretofore served by regional juvenile and domestic relations courts, and where specialized probation, parole and related court services were not provided as of July 1, 1973, and to counties and cities that request a development of a court service unit with the approval of the governing bodies after consultation with the chief juvenile and domestic relations district court judge.

In each county and city in which there is located an office for a state juvenile and domestic relations district court service unit such jurisdiction shall provide suitable quarters and utilities, including telephone service, for such court service unit staff. Such county or city shall also provide all necessary furniture and furnishings for the efficient operation of the unit. When such court service unit serves counties or cities in addition to the county or city where the office is located, the jurisdiction or jurisdictions so served shall share proportionately, based on the population of the jurisdictions, in the cost of the quarters and utilities, including telephone service and necessary furniture and furnishings. All other office equipment and supplies, including postage, shall be furnished by the Commonwealth and shall be paid out of the appropriation for criminal charges.

In counties and cities that provided specialized court service programs prior to July 1, 1973, which do not request the development of a state-operated court service unit, it shall be the duty of the Department to insure that minimum standards established by the State Board are adhered to, to confer with the judges of the juvenile and domestic relations district court and other appropriate officials as the case may be, and to assist in the continued development and extension of an adequate and coordinated program of court services, probation, parole and detention facilities and other specialized services and facilities to such juvenile and domestic relations district courts.

Code 1950, § 16.1-204; 1956, c. 555; 1972, c. 708; 1973, c. 546; 1974, c. 641; 1977, c. 559; 1979, c. 700; 2001, c. 853.



§ 16.1-235. How probation, parole and related court services provided

Probation, parole and related court services shall be provided through the following means:

A. State court service units. -- The Department shall develop and operate probation, parole and related court services in counties or cities heretofore served by regional juvenile and domestic relations district courts and where specialized probation, parole and related court services were not provided as of July 1, 1973, and make such services available to juvenile and domestic relations district courts, as required by this chapter and by regulations established by the Board. All other counties or cities may request the development of a state-operated court service unit with the approval of their governing bodies after consultation with the chief judge of the juvenile and domestic relations district court of such jurisdiction.

B. Local units. -- In counties and cities providing specialized court services as of July 1, 1973, who do not request the development of a state-operated court service unit, the governing body or bodies of the district shall appoint one or more suitable persons as probation and parole officers and related court service personnel in accordance with established qualifications and regulations and shall develop and operate probation, parole, detention and related court services.

The transfer, demotion, or separation of probation officers and related court service personnel appointed pursuant to this subsection shall be under the authority of the governing body or bodies of the district and shall be only for good cause shown, after consulting with the judge or judges of that juvenile and domestic relations district court, in accordance with the Virginia Personnel Act (§ 2.2-2900 et seq.) and after due notice and opportunity to be heard.

C. A county or city that is providing court services through a state-operated court services unit, with the approval of its governing body after consultation with the chief judge of the juvenile and domestic relations district court of the jurisdiction, may cease providing services through a state-operated court services unit and commence operation as a local unit, subject to all laws, regulations, policies and procedures applicable to a local unit.

Code 1950, § 16.1-205; 1956, c. 555; 1972, cc. 73, 708; 1973, c. 546; 1974, cc. 44, 45, 673; 1977, c. 559; 2001, c. 853; 2002, c. 510; 2003, c. 648.



§ 16.1-235.1. Provision of court services; replacement intake officers

The chief judge may make arrangements for a replacement intake officer from another court service unit to ensure the capability of a prompt response in matters under § 16.1-255 or 16.1-260 during hours the court is closed. The replacement intake officer shall have all the authority and power of an intake officer of that district when authorized in writing by the appointing authority and by the chief judge of that district.

2002, c. 700; 2012, cc. 164, 456.



§ 16.1-236. Supervisory officers

In any court where more than one probation or parole officer or other court services staff has been appointed under the provisions of this law, one or more probation or parole officers may be designated to serve in a supervisory position, other than court services unit director, by the Director, if it is a state-operated court services unit, or by the local governing body, if it is a locally operated court services unit.

The transfer, demotion, or separation of supervisory officers, other than court services unit directors, of state court service units shall be under the authority of the Director and shall be only for good cause shown, after consulting with the judge or judges of that juvenile and domestic relations district court, and in accordance with the Virginia Personnel Act (§ 2.2-2900 et seq.). The transfer, demotion or separation of supervisory officers of local court service units shall be under the authority of the local governing body and shall be only for good cause shown, after consulting with the judge or judges of that juvenile and domestic relations district court and after due notice and opportunity to be heard.

Code 1950, § 16.1-207; 1956, c. 555; 1972, c. 708; 1973, c. 546; 1974, c. 673; 1977, c. 559; 2001, c. 853; 2003, c. 648.



§ 16.1-236.1. Court services unit directors

A. State-operated court services units. A court services unit director shall be designated for each state-operated court services unit. The judge or judges of the juvenile and domestic relations district court shall, from a list of eligible persons submitted by the Director appoint one court services unit director for the state-operated court services unit serving that district court. The list of eligible persons shall be developed in accordance with state personnel laws and regulations, and Department policies and procedures.

If any list of eligible persons submitted by the Director is unsatisfactory to the judge or judges, the judge or judges may request the Director to submit a new list containing the names of additional eligible persons. Upon such request by the judge or judges, the Director shall develop and submit a new list of eligible persons in accordance with state personnel laws and regulations, and Department policies and procedures.

The transfer, demotion, or separation of a court services unit director, appointed pursuant to this subsection shall be under the authority of the Director and shall be only for good cause shown, after consulting with the judge or judges of that juvenile and domestic relations district court, and in accordance with the Virginia Personnel Act (§ 2.2-2900 et seq.).

B. Locally operated court services units. A court services unit director shall be designated for each locally operated court services unit. The judge or judges of the juvenile and domestic relations district court shall, from a list of eligible persons submitted by the governing body or bodies of the district, appoint one court services unit director for the locally operated court services unit serving that district court. The list of eligible persons shall be in accordance with locally established qualifications that are consistent with state personnel laws and regulations, and Department policies and procedures.

If any list of eligible persons submitted by the governing body or bodies of the district is unsatisfactory to the judge or judges, the judge or judges may request the governing body or bodies to submit a new list containing the names of additional eligible persons. Upon such request by the judge or judges, the governing body or bodies shall develop and submit a new list of eligible persons in accordance with locally established qualifications that are consistent with state personnel laws and regulations, and Department policies and procedures.

The transfer, demotion, or separation of a court services unit director appointed pursuant to this subsection shall be under the authority of the local governing body or bodies and shall be only for good cause shown after consulting with the judge or judges of that juvenile and domestic relations district court and in accordance with the Virginia Personnel Act (§ 2.2-2900 et seq.).

2003, c. 648.



§ 16.1-237. Powers, duties and functions of probation and parole officers

In addition to any other powers and duties imposed by this law, a probation or parole officer appointed hereunder shall:

A. Investigate all cases referred to him by the judge or any person designated so to do, and shall render reports of such investigation as required;

B. Supervise persons placed under his supervision and shall keep informed concerning the conduct and condition of every person under his supervision by visiting, requiring reports and in other ways, and shall report thereon as required;

C. Under the general supervision of the director of the court service unit, investigate complaints and accept for informal supervision cases wherein such handling would best serve the interests of all concerned;

D. Use all suitable methods not inconsistent with conditions imposed by the court to aid and encourage persons on probation or parole and to bring about improvement in their conduct and condition;

E. Furnish to each person placed on probation or parole a written statement of the conditions of his probation or parole and instruct him regarding the same;

F. Keep records of his work including photographs and perform such other duties as the judge or other person designated by the judge or the Director shall require;

G. Have the authority to administer oaths and take acknowledgements for the purposes of §§ 16.1-259 and 16.1-260 to facilitate the processes of intake and petition;

H. Have the powers of arrest of a police officer and the power to carry a concealed weapon when specifically so authorized by the judge; and

I. Determine by reviewing the Local Inmate Data System or the Juvenile Tracking System (JTS) upon intake and again prior to discharge whether a blood, saliva, or tissue sample has been taken for DNA analysis for each offender required to submit a sample pursuant to § 16.1-299.1 and, if no sample has been taken, require an offender to submit a sample for DNA analysis.

Code 1950, § 16.1-208; 1956, c. 555; 1964, c. 516; 1972, c. 708; 1973, c. 546; 1974, c. 464; 1977, c. 559; 2001, c. 853; 2007, c. 528; 2009, c. 726.



§ 16.1-238. Compensation of probation officers, court service staff members and related court service personnel; reimbursement; traveling and other expenses

The compensation of probation officers and other court service staff members appointed in accordance with subsection B of § 16.1-235 shall be fixed by the governing body of the city or county in which they serve. They shall be paid out of the county or city treasury. One-half of such compensation shall be reimbursed to any city or county from funds appropriated to the Department. Any funds from the Department of Criminal Justice Services or from other public fund sources outside of the provisions of this law which are used in compensating such personnel shall not be considered state funds.

Compensation of all other probation officers and related court service personnel appointed in accordance with subsection A of § 16.1-235 shall be fixed in accordance with Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2. Personnel transferred from local and regional court staffs shall suffer no reduction in pay and shall transfer into the state program all accrued leave and other benefits allowable under Chapter 29 of Title 2.2. Probation officers and related court service personnel appointed in accordance with subsection A of § 16.1-235 shall be paid necessary traveling and other expenses incurred in the discharge of their duties.

The salary and expenses provided for personnel appointed in accordance with subsection A of § 16.1-235 shall be paid by the Commonwealth, and no part shall be paid by or chargeable to any county or city. The governing body of any county or city, however, may add to the compensation of such personnel such an amount as the governing body may appropriate not to exceed 50 percent of the amount paid by the Commonwealth. No such additional amount paid by a local governing body shall be chargeable to the Department of Juvenile Justice nor shall it remove or supersede any authority, control or supervision of the Department.

Code 1950, § 16.1-206; 1956, c. 555; 1972, c. 708; 1973, c. 546; 1974, cc. 44, 45; 1977, c. 559; 1982, c. 636; 1983, c. 358; 1989, c. 733; 2012, cc. 164, 456.



§ 16.1-239. Payment of traveling expenses of court officers; reimbursement

In counties and cities providing specialized court service programs prior to July 1, 1973, as provided in §§ 16.1-234 and 16.1-235, and under the rules of the Department the traveling expenses incurred by a probation officer, court service officer or other officer of the court when traveling under the order of the judge, shall be paid out of the county or city treasury. One-half of such expenses shall be reimbursed to the city or county by the Department out of funds appropriated for such purposes.

Code 1950, § 16.1-213; 1956, c. 555; 1972, c. 708; 1973, c. 546; 1977, c. 559; 1982, c. 636; 1983, c. 358.



§ 16.1-240. Citizens advisory council

A. The governing bodies of each county and city served by a court service unit may appoint one or more members to a citizens advisory council, in total not to exceed 15 members; and the chief judge of the juvenile and domestic relations district court may appoint one or more members to the advisory council, in total not to exceed five members. The duties of the council shall be as follows:

1. To advise and cooperate with the court upon all matters affecting the working of this law and other laws relating to children, their care and protection and to domestic relations;

2. To consult and confer with the court and director of the court service unit from time to time relative to the development and extension of the court service program;

3. To encourage the member selected by the council to serve on the central advisory council to visit, as often as the member conveniently can, institutions and associations receiving children under this law, and to report to the court from time to time and at least annually in its report made pursuant to subdivision 5 the conditions and surroundings of the children received by or in charge of any such persons, institutions or associations;

4. To make themselves familiar with the work of the court under this law; and

5. To make an annual report to the court and the participating governing bodies on the work of the council.

B. If the governing body does not exercise its option to appoint a citizens advisory council pursuant to subsection A, the judge of the juvenile and domestic relations district court may appoint an advisory board of citizens, not to exceed 15 members, who shall perform the same duties as provided in this section.

Code 1950, § 16.1-157; 1956, c. 555; 1968, c. 435; 1977, c. 559; 1989, c. 733; 2012, cc. 164, 456.



§ 16.1-241. Jurisdiction; consent for abortion

The judges of the juvenile and domestic relations district court elected or appointed under this law shall be conservators of the peace within the corporate limits of the cities and the boundaries of the counties for which they are respectively chosen and within one mile beyond the limits of such cities and counties. Except as hereinafter provided, each juvenile and domestic relations district court shall have, within the limits of the territory for which it is created, exclusive original jurisdiction, and within one mile beyond the limits of said city or county, concurrent jurisdiction with the juvenile court or courts of the adjoining city or county, over all cases, matters and proceedings involving:

A. The custody, visitation, support, control or disposition of a child:

1. Who is alleged to be abused, neglected, in need of services, in need of supervision, a status offender, or delinquent except where the jurisdiction of the juvenile court has been terminated or divested;

2. Who is abandoned by his parent or other custodian or who by reason of the absence or physical or mental incapacity of his parents is without parental care and guardianship;

2a. Who is at risk of being abused or neglected by a parent or custodian who has been adjudicated as having abused or neglected another child in the care of the parent or custodian;

3. Whose custody, visitation or support is a subject of controversy or requires determination. In such cases jurisdiction shall be concurrent with and not exclusive of courts having equity jurisdiction, except as provided in § 16.1-244;

4. Who is the subject of an entrustment agreement entered into pursuant to § 63.2-903 or 63.2-1817 or whose parent or parents for good cause desire to be relieved of his care and custody;

5. Where the termination of residual parental rights and responsibilities is sought. In such cases jurisdiction shall be concurrent with and not exclusive of courts having equity jurisdiction, as provided in § 16.1-244; and

6. Who is charged with a traffic infraction as defined in § 46.2-100.

In any case in which the juvenile is alleged to have committed a violent juvenile felony enumerated in subsection B of § 16.1-269.1, and for any charges ancillary thereto, the jurisdiction of the juvenile court shall be limited to conducting a preliminary hearing to determine if there is probable cause to believe that the juvenile committed the act alleged and that the juvenile was 14 years of age or older at the time of the commission of the alleged offense, and any matters related thereto. In any case in which the juvenile is alleged to have committed a violent juvenile felony enumerated in subsection C of § 16.1-269.1, and for all charges ancillary thereto, if the attorney for the Commonwealth has given notice as provided in subsection C of § 16.1-269.1, the jurisdiction of the juvenile court shall be limited to conducting a preliminary hearing to determine if there is probable cause to believe that the juvenile committed the act alleged and that the juvenile was 14 years of age or older at the time of the commission of the alleged offense, and any matters related thereto. A determination by the juvenile court following a preliminary hearing pursuant to subsection B or C of § 16.1-269.1 to certify a charge to the grand jury shall divest the juvenile court of jurisdiction over the charge and any ancillary charge. In any case in which a transfer hearing is held pursuant to subsection A of § 16.1-269.1, if the juvenile court determines to transfer the case, jurisdiction of the juvenile court over the case shall be divested as provided in § 16.1-269.6.

In all other cases involving delinquent acts, and in cases in which an ancillary charge remains after a violent juvenile felony charge has been dismissed or a violent juvenile felony has been reduced to a lesser offense not constituting a violent juvenile felony, the jurisdiction of the juvenile court shall not be divested unless there is a transfer pursuant to subsection A of § 16.1-269.1.

The authority of the juvenile court to adjudicate matters involving the custody, visitation, support, control or disposition of a child shall not be limited to the consideration of petitions filed by a mother, father or legal guardian but shall include petitions filed at any time by any party with a legitimate interest therein. A party with a legitimate interest shall be broadly construed and shall include, but not be limited to, grandparents, step-grandparents, stepparents, former stepparents, blood relatives and family members. A party with a legitimate interest shall not include any person (i) whose parental rights have been terminated by court order, either voluntarily or involuntarily, (ii) whose interest in the child derives from or through a person whose parental rights have been terminated by court order, either voluntarily or involuntarily, including, but not limited to, grandparents, stepparents, former stepparents, blood relatives and family members, if the child subsequently has been legally adopted, except where a final order of adoption is entered pursuant to § 63.2-1241, or (iii) who has been convicted of a violation of subsection A of § 18.2-61, § 18.2-63, subsection B of § 18.2-366, or an equivalent offense of another state, the United States, or any foreign jurisdiction, when the child who is the subject of the petition was conceived as a result of such violation. The authority of the juvenile court to consider a petition involving the custody of a child shall not be proscribed or limited where the child has previously been awarded to the custody of a local board of social services.

B. The admission of minors for inpatient treatment in a mental health facility in accordance with the provisions of Article 16 (§ 16.1-335 et seq.) and the involuntary admission of a person with mental illness or judicial certification of eligibility for admission to a training center for persons with intellectual disability in accordance with the provisions of Chapter 8 (§ 37.2-800 et seq.) of Title 37.2. Jurisdiction of the involuntary admission and certification of adults shall be concurrent with the general district court.

C. Except as provided in subsections D and H, judicial consent to such activities as may require parental consent may be given for a child who has been separated from his parents, guardian, legal custodian or other person standing in loco parentis and is in the custody of the court when such consent is required by law.

D. Judicial consent for emergency surgical or medical treatment for a child who is neither married nor has ever been married, when the consent of his parent, guardian, legal custodian or other person standing in loco parentis is unobtainable because such parent, guardian, legal custodian or other person standing in loco parentis (i) is not a resident of the Commonwealth, (ii) has his whereabouts unknown, (iii) cannot be consulted with promptness, reasonable under the circumstances, or (iv) fails to give such consent or provide such treatment when requested by the judge to do so.

E. Any person charged with deserting, abandoning or failing to provide support for any person in violation of law.

F. Any parent, guardian, legal custodian or other person standing in loco parentis of a child:

1. Who has been abused or neglected;

2. Who is the subject of an entrustment agreement entered into pursuant to § 63.2-903 or 63.2-1817 or is otherwise before the court pursuant to subdivision A 4; or

3. Who has been adjudicated in need of services, in need of supervision, or delinquent, if the court finds that such person has by overt act or omission induced, caused, encouraged or contributed to the conduct of the child complained of in the petition.

G. Petitions filed by or on behalf of a child or such child's parent, guardian, legal custodian or other person standing in loco parentis for the purpose of obtaining treatment, rehabilitation or other services that are required by law to be provided for that child or such child's parent, guardian, legal custodian or other person standing in loco parentis. Jurisdiction in such cases shall be concurrent with and not exclusive of that of courts having equity jurisdiction as provided in § 16.1-244.

H. Judicial consent to apply for a work permit for a child when such child is separated from his parents, legal guardian or other person standing in loco parentis.

I. The prosecution and punishment of persons charged with ill-treatment, abuse, abandonment or neglect of children or with any violation of law that causes or tends to cause a child to come within the purview of this law, or with any other offense against the person of a child. In prosecution for felonies over which the court has jurisdiction, jurisdiction shall be limited to determining whether or not there is probable cause.

J. All offenses in which one family or household member is charged with an offense in which another family or household member is the victim and all offenses under § 18.2-49.1.

In prosecution for felonies over which the court has jurisdiction, jurisdiction shall be limited to determining whether or not there is probable cause. Any objection based on jurisdiction under this subsection shall be made before a jury is impaneled and sworn in a jury trial or, in a nonjury trial, before the earlier of when the court begins to hear or receive evidence or the first witness is sworn, or it shall be conclusively waived for all purposes. Any such objection shall not affect or be grounds for challenging directly or collaterally the jurisdiction of the court in which the case is tried.

K. Petitions filed by a natural parent, whose parental rights to a child have been voluntarily relinquished pursuant to a court proceeding, to seek a reversal of the court order terminating such parental rights. No such petition shall be accepted, however, after the child has been placed in the home of adoptive parents.

L. Any person who seeks spousal support after having separated from his spouse. A decision under this subdivision shall not be res judicata in any subsequent action for spousal support in a circuit court. A circuit court shall have concurrent original jurisdiction in all causes of action under this subdivision.

M. Petitions filed for the purpose of obtaining an order of protection pursuant to § 16.1-253.1, 16.1-253.4, or 16.1-279.1, and all petitions filed for the purpose of obtaining an order of protection pursuant to § 19.2-152.8, 19.2-152.9, or 19.2-152.10 if either the alleged victim or the respondent is a juvenile.

N. Any person who escapes or remains away without proper authority from a residential care facility in which he had been placed by the court or as a result of his commitment to the Virginia Department of Juvenile Justice.

O. Petitions for emancipation of a minor pursuant to Article 15 (§ 16.1-331 et seq.).

P. Petitions for enforcement of administrative support orders entered pursuant to Chapter 19 (§ 63.2-1900 et seq.) of Title 63.2, or by another state in the same manner as if the orders were entered by a juvenile and domestic relations district court upon the filing of a certified copy of such order in the juvenile and domestic relations district court.

Q. Petitions for a determination of parentage pursuant to Chapter 3.1 (§ 20-49.1 et seq.) of Title 20. A circuit court shall have concurrent original jurisdiction to the extent provided for in § 20-49.2.

R. [Repealed.]

S. Petitions filed by school boards against parents pursuant to §§ 16.1-241.2 and 22.1-279.3.

T. Petitions to enforce any request for information or subpoena that is not complied with or to review any refusal to issue a subpoena in an administrative appeal regarding child abuse and neglect pursuant to § 63.2-1526.

U. Petitions filed in connection with parental placement adoption consent hearings pursuant to § 63.2-1233. Such proceedings shall be advanced on the docket so as to be heard by the court within 10 days of filing of the petition, or as soon thereafter as practicable so as to provide the earliest possible disposition.

V. Petitions filed for the purpose of obtaining the court's assistance with the execution of consent to an adoption when the consent to an adoption is executed pursuant to the laws of another state and the laws of that state provide for the execution of consent to an adoption in the court of the Commonwealth.

W. Petitions filed by a juvenile seeking judicial authorization for a physician to perform an abortion if a minor elects not to seek consent of an authorized person.

After a hearing, a judge shall issue an order authorizing a physician to perform an abortion, without the consent of any authorized person, if he finds that (i) the minor is mature enough and well enough informed to make her abortion decision, in consultation with her physician, independent of the wishes of any authorized person, or (ii) the minor is not mature enough or well enough informed to make such decision, but the desired abortion would be in her best interest.

If the judge authorizes an abortion based on the best interests of the minor, such order shall expressly state that such authorization is subject to the physician or his agent giving notice of intent to perform the abortion; however, no such notice shall be required if the judge finds that such notice would not be in the best interest of the minor. In determining whether notice is in the best interest of the minor, the judge shall consider the totality of the circumstances; however, he shall find that notice is not in the best interest of the minor if he finds that (i) one or more authorized persons with whom the minor regularly and customarily resides is abusive or neglectful, and (ii) every other authorized person, if any, is either abusive or neglectful or has refused to accept responsibility as parent, legal guardian, custodian or person standing in loco parentis.

The minor may participate in the court proceedings on her own behalf, and the court may appoint a guardian ad litem for the minor. The court shall advise the minor that she has a right to counsel and shall, upon her request, appoint counsel for her.

Notwithstanding any other provision of law, the provisions of this subsection shall govern proceedings relating to consent for a minor's abortion. Court proceedings under this subsection and records of such proceedings shall be confidential. Such proceedings shall be given precedence over other pending matters so that the court may reach a decision promptly and without delay in order to serve the best interests of the minor. Court proceedings under this subsection shall be heard and decided as soon as practicable but in no event later than four days after the petition is filed.

An expedited confidential appeal to the circuit court shall be available to any minor for whom the court denies an order authorizing an abortion without consent or without notice. Any such appeal shall be heard and decided no later than five days after the appeal is filed. The time periods required by this subsection shall be subject to subsection B of § 1-210. An order authorizing an abortion without consent or without notice shall not be subject to appeal.

No filing fees shall be required of the minor at trial or upon appeal.

If either the original court or the circuit court fails to act within the time periods required by this subsection, the court before which the proceeding is pending shall immediately authorize a physician to perform the abortion without consent of or notice to an authorized person.

Nothing contained in this subsection shall be construed to authorize a physician to perform an abortion on a minor in circumstances or in a manner that would be unlawful if performed on an adult woman.

A physician shall not knowingly perform an abortion upon an unemancipated minor unless consent has been obtained or the minor delivers to the physician a court order entered pursuant to this section and the physician or his agent provides such notice as such order may require. However, neither consent nor judicial authorization nor notice shall be required if the minor declares that she is abused or neglected and the attending physician has reason to suspect that the minor may be an abused or neglected child as defined in § 63.2-100 and reports the suspected abuse or neglect in accordance with § 63.2-1509; or if there is a medical emergency, in which case the attending physician shall certify the facts justifying the exception in the minor's medical record.

For purposes of this subsection:

"Authorization" means the minor has delivered to the physician a notarized, written statement signed by an authorized person that the authorized person knows of the minor's intent to have an abortion and consents to such abortion being performed on the minor.

"Authorized person" means (i) a parent or duly appointed legal guardian or custodian of the minor or (ii) a person standing in loco parentis, including, but not limited to, a grandparent or adult sibling with whom the minor regularly and customarily resides and who has care and control of the minor. Any person who knows he is not an authorized person and who knowingly and willfully signs an authorization statement consenting to an abortion for a minor is guilty of a Class 3 misdemeanor.

"Consent" means that (i) the physician has given notice of intent to perform the abortion and has received authorization from an authorized person, or (ii) at least one authorized person is present with the minor seeking the abortion and provides written authorization to the physician, which shall be witnessed by the physician or an agent thereof. In either case, the written authorization shall be incorporated into the minor's medical record and maintained as a part thereof.

"Medical emergency" means any condition which, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of the pregnant minor as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create a serious risk of substantial and irreversible impairment of a major bodily function.

"Notice of intent to perform the abortion" means that (i) the physician or his agent has given actual notice of his intention to perform such abortion to an authorized person, either in person or by telephone, at least 24 hours previous to the performance of the abortion; or (ii) the physician or his agent, after a reasonable effort to notify an authorized person, has mailed notice to an authorized person by certified mail, addressed to such person at his usual place of abode, with return receipt requested, at least 72 hours prior to the performance of the abortion.

"Perform an abortion" means to interrupt or terminate a pregnancy by any surgical or nonsurgical procedure or to induce a miscarriage as provided in § 18.2-72, 18.2-73, or 18.2-74.

"Unemancipated minor" means a minor who has not been emancipated by (i) entry into a valid marriage, even though the marriage may have been terminated by dissolution; (ii) active duty with any of the Armed Forces of the United States; (iii) willingly living separate and apart from his or her parents or guardian, with the consent or acquiescence of the parents or guardian; or (iv) entry of an order of emancipation pursuant to Article 15 (§ 16.1-331 et seq.).

X. Petitions filed pursuant to Article 17 (§ 16.1-349 et seq.) relating to standby guardians for minor children.

The ages specified in this law refer to the age of the child at the time of the acts complained of in the petition.

Notwithstanding any other provision of law, no fees shall be charged by a sheriff for the service of any process in a proceeding pursuant to subdivision A 3, except as provided in subdivision A 6 of § 17.1-272, or subsection B, D, M, or R.

Notwithstanding the provisions of § 18.2-71, any physician who performs an abortion in violation of subsection W shall be guilty of a Class 3 misdemeanor.

Code 1950, § 16.1-158; 1956, c. 555; 1960, c. 388; 1968, c. 225; 1970, cc. 232, 600; 1973, c. 440; 1976, cc. 42, 324; 1977, cc. 525, 559; 1978, c. 648; 1979, cc. 597, 605, 628; 1980, cc. 527, 529; 1981, cc. 454, 475, 488, 491, 501, 502, 510; 1982, c. 46; 1983, c. 280; 1984, cc. 631, 645, 651, 665, 669; 1985, c. 270; 1986, cc. 59, 506; 1987, c. 632; 1988, cc. 797, 906; 1989, cc. 368, 733; 1990, cc. 704, 975; 1991, cc. 511, 715; 1992, cc. 585, 742; 1994, cc. 575, 719, 813, 859, 949; 1995, cc. 7, 665, 772, 826, 852; 1996, cc. 755, 914; 1997, cc. 690, 708; 1998, c. 829; 1999, cc. 697, 721, 1028; 2000, c. 830; 2003, cc. 229, 960, 962; 2004, c. 588; 2005, cc. 716, 839, 890; 2007, cc. 284, 370; 2008, cc. 164, 201; 2010, c. 402; 2012, cc. 424, 476, 507, 637; 2014, c. 653.



§ 16.1-241.1. Repealed

Repealed by Acts 2002, c. 305.



§ 16.1-241.2. Proceedings against certain parents

A. Upon the failure of a parent to comply with the provisions of § 22.1-279.3, the school board may, by petition to the juvenile and domestic relations court, proceed against such parent for willful and unreasonable refusal to participate in efforts to improve the student's behavior as follows:

1. If the court finds that the parent has willfully and unreasonably failed to meet, pursuant to a request of the principal as set forth in subsection D of § 22.1-279.3, to review the school board's standards of student conduct and the parent's responsibility to assist the school in disciplining the student, maintaining order, or ensuring the child's school attendance, and to discuss improvement of the child's behavior, school attendance, or educational progress, it may order the parent to so meet; or

2. If the court finds that the parent has willfully and unreasonably failed to accompany a suspended student to meet with school officials pursuant to subsection F of § 22.1-279.3, or upon the student receiving a second suspension or being expelled, it may order (i) the student or his parent to participate in such programs or such treatment as the court deems appropriate to improve the student's behavior, including, but not limited to, extended day programs and summer school or other education programs and counseling, or (ii) the student or his parent to be subject to such conditions and limitations as the court deems appropriate for the supervision, care, and rehabilitation of the student or his parent; in addition, the court may order the parent to pay a civil penalty not to exceed $500.

The court may use its contempt power to enforce any order entered under this section.

B. The civil penalties established pursuant to this section shall be enforceable in the juvenile and domestic relations court or its successor in interest in which the student's school is located and shall be paid into a fund maintained by the appropriate local governing body to support programs or treatments designed to improve the behavior and school attendance of students as described in subdivision 2 of subsection G of § 22.1-279.3. Upon the failure to pay any civil penalties imposed by this section and § 22.1-279.3, the attorney for the appropriate county, city, or town shall enforce the collection of such civil penalties.

C. For the purposes of this section and § 22.1-279.3, "parent" or "parents" means any parent, guardian, legal custodian, or other person having control or charge of a child.

1994, c. 813; 1995, c. 852; 1996, c. 771; 2004, c. 573.



§ 16.1-241.3. Newborn children; substance abuse

Upon the filing of a petition alleging that an investigation has been commenced in response to a report of suspected abuse or neglect of the child based upon a factor specified in subsection B of § 63.2-1509, the court may enter any order authorized pursuant to this chapter which the court deems necessary to protect the health and welfare of the child pending final disposition of the investigation pursuant to Chapter 15 (§ 63.2-1500 et seq.) of Title 63.2 or other proceedings brought pursuant to this chapter. Such orders may include, but shall not be limited to, an emergency removal order pursuant to § 16.1-251, a preliminary protective order pursuant to § 16.1-253 or an order authorized pursuant to subdivisions A 1 through 4 of § 16.1-278.2. The fact that an order was entered pursuant to this section shall not be admissible as evidence in any criminal, civil or administrative proceeding other than a proceeding to enforce the order.

The order shall be effective for a limited duration not to exceed the period of time necessary to conclude the investigation and any proceedings initiated pursuant to Chapter 15 (§ 63.2-1500 et seq.) of Title 63.2, but shall be a final order subject to appeal.

1998, cc. 704, 716; 2002, c. 860; 2012, cc. 504, 640.



§ 16.1-242. Retention of jurisdiction

When jurisdiction has been obtained by the court in the case of any child, such jurisdiction may be retained by the court until such person becomes twenty-one years of age, except when the person is in the custody of the Department or when jurisdiction is divested under the provisions of § 16.1-244. In any event, when such person reaches the age of twenty-one and a prosecution has not been commenced against him, he shall be proceeded against as an adult, even if he was a juvenile when the offense was committed.

Code 1950, § 16.1-159; 1956, c. 555; 1977, c. 559; 1978, c. 740; 1992, c. 509.



§ 16.1-242.1. Retention of jurisdiction; appeals involving children in foster care

Upon appeal to the circuit court of any case involving a child placed in foster care and in any appeal to the Court of Appeals or Supreme Court of Virginia, the juvenile court shall retain jurisdiction to continue to hear petitions filed pursuant to §§ 16.1-282 and 16.1-282.1. Orders of the juvenile court in such cases shall continue to be reviewed and enforced by the juvenile court until the circuit court, Court of Appeals or Supreme Court rules otherwise.

1998, c. 550.



§ 16.1-243. Venue

A. Original venue:

1. Cases involving children, other than support or where protective order issued: Proceedings with respect to children under this law, except support proceedings as provided in subdivision 2 or family abuse proceedings as provided in subdivision 3, shall:

a. Delinquency: If delinquency is alleged, be commenced in the city or county where the acts constituting the alleged delinquency occurred or they may, with the written consent of the child and the attorney for the Commonwealth for both jurisdictions, be commenced in the city or county where the child resides;

b. Custody or visitation: In cases involving custody or visitation, be commenced in the court of the city or county which, in order of priority, (i) is the home of the child at the time of the filing of the petition, or had been the home of the child within six months before the filing of the petition and the child is absent from the city or county because of his removal or retention by a person claiming his custody or for other reasons, and a parent or person acting as a parent continues to live in the city or county, (ii) has significant connection with the child and in which there is substantial evidence concerning the child's present or future care, protection, training and personal relationships, (iii) is where the child is physically present and the child has been abandoned or it is necessary in an emergency to protect the child because he has been subjected to or threatened with mistreatment or abuse or is otherwise neglected or dependent or (iv) it is in the best interest of the child for the court to assume jurisdiction as no other city or county is an appropriate venue under the preceding provisions of this subdivision;

c. Adoption: In parental placement adoption consent hearings pursuant to §§ 16.1-241, 63.2-1233, and 63.2-1237, be commenced in any city or county, provided, however, that diligent efforts shall first be made to commence such hearings (i) in the city or county where the child to be adopted was born, (ii) in the city or county where the birth parent(s) reside, or (iii) in the city or county where the prospective adoptive parent(s) reside. In cases in which a hearing is commenced in a city or county other than one described in clauses (i) through (iii), the petitioner shall certify in writing to the court that diligent efforts to commence a hearing in such city or county have been made but have proven ineffective; and

d. All other cases: In all other proceedings, be commenced in the city or county where the child resides or in the city or county where the child is present when the proceedings are commenced.

2. Support: Proceedings that involve child or spousal support or child and spousal support, exclusive of proceedings arising under Chapter 5 (§ 20-61 et seq.) of Title 20, shall be commenced in the city or county where either party resides or in the city or county where the respondent is present when the proceeding commences.

3. Family abuse: Proceedings in which an order of protection is sought as a result of family abuse shall be commenced where (i) either party has his or her principal residence (ii) the abuse occurred or (iii) a protective order was issued if at the time the proceeding is commenced the order is in effect to protect the petitioner or a family or household member of the petitioner.

B. Transfer of venue:

1. Generally: Except in custody, visitation and support cases, if the child resides in a city or county of the Commonwealth and the proceeding is commenced in a court of another city or county, that court may at any time, on its own motion or a motion of a party for good cause shown, transfer the proceeding to the city or county of the child's residence for such further action or proceedings as the court receiving the transfer may deem proper. However, such transfer may occur only after adjudication in delinquency proceedings.

2. Custody and visitation: In custody and visitation cases, if venue lies in one of several cities or counties, the court in which the motion for transfer is made shall determine which such city or county is the most appropriate venue unless the parties mutually agree to the selection of venue. In the consideration of the motion, the best interests of the child shall determine the most appropriate forum.

3. Support: In support proceedings, exclusive of proceedings arising under Chapter 5 of Title 20, if the respondent resides in a city or county in the Commonwealth and the proceeding is commenced in a court of another city or county, that court may, at any time on its own motion or a motion of a party for good cause shown or by agreement of the parties, transfer the proceeding to the city or county of the respondent's residence for such further action or proceedings as the court receiving the transfer may deem proper. For the purposes of determining venue of cases involving support, the respondent's residence shall include any city or county in which the respondent has resided within the last six months prior to the commencement of the proceeding or in which the respondent is residing at the time that the motion for transfer of venue is made. If venue is transferable to one of several cities or counties, the court in which the motion for transfer is made shall determine which such city or county is the most appropriate venue unless the parties mutually agree to the selection of such venue.

When the support proceeding is a companion case to a child custody or visitation proceeding, the provisions governing venue in the proceeding involving the child's custody or visitation shall govern.

4. Subsequent transfers: Any court receiving a transferred proceeding as provided in this section may in its discretion transfer such proceeding to a court in an appropriate venue for good cause shown based either upon changes in circumstances or mistakes of fact or upon agreement of the parties. In any transfer of venue in cases involving children, the best interests of the child shall be considered in deciding if and to which court a transfer of venue would be appropriate.

5. Enforcement of orders for support, maintenance and custody: Any juvenile and domestic relations district court to which a suit is transferred for enforcement of orders pertaining to support, maintenance, care or custody pursuant to § 20-79 (c) may transfer the case as provided in this section.

C. Records: Originals of all legal and social records pertaining to the case shall accompany the transfer of venue. Records imaged from the original documents shall be considered original documents for purposes of the transfer of venue. The transferor court may, in its discretion, retain copies as it deems appropriate.

Code 1950, § 16.1-160; 1956, c. 555; 1977, c. 559; 1985, c. 367; 1987, cc. 598, 608, 620; 1989, c. 545; 1995, cc. 772, 826; 1996, c. 866; 2000, c. 830; 2010, cc. 717, 760; 2012, c. 424.



§ 16.1-244. Concurrent jurisdiction; exceptions

A. Nothing contained in this law shall deprive any other court of the concurrent jurisdiction to determine the custody of children upon a writ of habeas corpus under the law, or to determine the custody, guardianship, visitation or support of children when such custody, guardianship, visitation or support is incidental to the determination of causes pending in such courts, nor deprive a circuit court of jurisdiction to determine spousal support in a suit for separate maintenance. However, when a suit for divorce has been filed in a circuit court, in which the custody, guardianship, visitation or support of children of the parties or spousal support is raised by the pleadings and a hearing, including a pendente lite hearing, is set by the circuit court on any such issue for a date certain or on a motions docket to be heard within 21 days of the filing, the juvenile and domestic relations district courts shall be divested of the right to enter any further decrees or orders to determine custody, guardianship, visitation or support when raised for such hearing and such matters shall be determined by the circuit court unless both parties agreed to a referral to the juvenile court. Nothing in this section shall deprive a circuit court of the authority to refer any such case to a commissioner for a hearing or shall deprive the juvenile and domestic relations district courts of the jurisdiction to enforce its valid orders prior to the entry of a conflicting order of any circuit court for any period during which the order was in effect or to temporarily place a child in the custody of any person when that child has been adjudicated abused, neglected, in need of services or delinquent subsequent to the order of any circuit court.

B. Jurisdiction of cases involving violations of federal law by a child shall be concurrent and shall be assumed only if waived by the federal court or the United States attorney.

Code 1950, § 16.1-161; 1956, c. 555; 1977, c. 559; 1978, c. 740; 1984, cc. 657, 669; 1985, c. 183; 1987, c. 36; 1989, c. 509; 1990, c. 600; 2000, c. 781; 2003, c. 129.



§ 16.1-245. Transfer from other courts

If, during the pendency of a proceeding in any other court, it is ascertained for the first time that exclusive jurisdiction lies within the juvenile and domestic relations district court, such court shall forthwith transfer the case, together with all papers, documents and evidence connected therewith, to the juvenile and domestic relations district court of the city or county having jurisdiction. The court making the transfer shall determine who is to have custody of the child pending action by the juvenile and domestic relations district court pursuant to § 16.1-247. If, during the pendency of a proceeding in the juvenile and domestic relations district court, it is ascertained for the first time that exclusive jurisdiction lies in the general district or circuit court, the juvenile and domestic relations district court shall likewise transfer the case to the appropriate court.

Code 1950, § 16.1-175; 1956, c. 555; 1977, c. 559; 1992, c. 496.



§ 16.1-245.1. Medical evidence admissible in juvenile and domestic relations district court

In any civil case heard in a juvenile and domestic relations district court involving allegations of child abuse or neglect or family abuse, any party may present evidence, by a report from the treating or examining health care provider as defined in § 8.01-581.1 or the records of a hospital, medical facility or laboratory at which the treatment, examination or laboratory analysis was performed, or both, as to the extent, nature, and treatment of any physical condition or injury suffered by a person and the examination of the person or the result of the laboratory analysis.

A medical report shall be admitted if the party intending to present such evidence at trial or hearing gives the opposing party or parties a copy of the evidence and written notice of intention to present it at least ten days, or in the case of a preliminary removal hearing under § 16.1-252 or § 16.1-253.1 at least twenty-four hours, prior to the trial or hearing and if attached to such evidence is a sworn statement of the treating or examining health care provider or laboratory analyst who made the report that (i) the information contained therein is true, accurate, and fully describes the nature and extent of the physical condition or injury and (ii) the patient named therein was the person treated or examined by such health care provider; or, in the case of a laboratory analysis, that the information contained therein is true and accurate.

A hospital or other medical facility record shall be admitted if attached to it is a sworn statement of the custodian thereof that the same is a true and accurate copy of the record of such hospital or other medical facility. If thereafter a party summons the health care provider or custodian making such statement to testify in proper person or by deposition taken de bene esse, the court shall determine which party shall pay the fees and costs for such appearance or depositions, or may apportion the same among the parties in such proportion as the ends of justice may require. If such health care provider or custodian is not subject to subpoena for cross-examination in court or by a deposition de bene esse, then the court shall allow a reasonable opportunity for the party seeking the subpoena for such health care provider or custodian to obtain his testimony as the ends of justice may require.

1990, c. 560; 1996, c. 866; 2000, c. 163.



§ 16.1-246. When and how child may be taken into immediate custody

No child may be taken into immediate custody except:

A. With a detention order issued by the judge, the intake officer or the clerk, when authorized by the judge, of the juvenile and domestic relations district court in accordance with the provisions of this law or with a warrant issued by a magistrate; or

B. When a child is alleged to be in need of services or supervision and (i) there is a clear and substantial danger to the child's life or health or (ii) the assumption of custody is necessary to ensure the child's appearance before the court; or

C. When, in the presence of the officer who makes the arrest, a child has committed an act designated a crime under the law of this Commonwealth, or an ordinance of any city, county, town or service district, or under federal law and the officer believes that such is necessary for the protection of the public interest; or

C1. When a child has committed a misdemeanor offense involving (i) shoplifting in violation of § 18.2-103, (ii) assault and battery or (iii) carrying a weapon on school property in violation of § 18.2-308.1 and, although the offense was not committed in the presence of the officer who makes the arrest, the arrest is based on probable cause on reasonable complaint of a person who observed the alleged offense; or

D. When there is probable cause to believe that a child has committed an offense which if committed by an adult would be a felony; or

E. When a law-enforcement officer has probable cause to believe that a person committed to the Department of Juvenile Justice as a child has run away or that a child has escaped from a jail or detention home; or

F. When a law-enforcement officer has probable cause to believe a child has run away from a residential, child-caring facility or home in which he had been placed by the court, the local department of social services or a licensed child welfare agency; or

G. When a law-enforcement officer has probable cause to believe that a child (i) has run away from home or (ii) is without adult supervision at such hours of the night and under such circumstances that the law-enforcement officer reasonably concludes that there is a clear and substantial danger to the child's welfare; or

H. When a child is believed to be in need of inpatient treatment for mental illness as provided in § 16.1-340.

Code 1950, § 16.1-194; 1956, c. 555; 1958, c. 344; 1974, cc. 585, 671; 1977, c. 559; 1978, cc. 643, 740; 1979, c. 701; 1981, c. 487; 1982, c. 683; 1985, c. 540; 1990, cc. 635, 642, 743, 744, 975; 2002, c. 747.



§ 16.1-247. Duties of person taking child into custody

A. A person taking a child into custody pursuant to the provisions of subsection A of § 16.1-246, during such hours as the court is open, shall, with all practicable speed, and in accordance with the provisions of this law and the orders of court pursuant thereto, bring the child to the judge or intake officer of the court and the judge, intake officer or arresting officer shall, in the most expeditious manner practicable, give notice of the action taken, together with a statement of the reasons for taking the child into custody, orally or in writing to the child's parent, guardian, legal custodian or other person standing in loco parentis.

B. A person taking a child into custody pursuant to the provisions of subsection B, C, or D of § 16.1-246, during such hours as the court is open, shall, with all practicable speed, and in accordance with the provisions of this law and the orders of court pursuant thereto:

1. Release the child to such child's parents, guardian, custodian or other suitable person able and willing to provide supervision and care for such child and issue oral counsel and warning as may be appropriate; or

2. Release the child to such child's parents, guardian, legal custodian or other person standing in loco parentis upon their promise to bring the child before the court when requested; or

3. If not released, bring the child to the judge or intake officer of the court and, in the most expeditious manner practicable, give notice of the action taken, together with a statement of the reasons for taking the child into custody, in writing to the judge or intake officer, and the judge, intake officer or arresting officer shall give notice of the action taken orally or in writing to the child's parent, guardian, legal custodian or other person standing in loco parentis. Nothing herein shall prevent the child from being held for the purpose of administering a blood or breath test to determine the alcoholic content of his blood where the child has been taken into custody pursuant to § 18.2-266.

C. A person taking a child into custody pursuant to the provisions of subsections E and F of § 16.1-246, during such hours as the court is open, shall, with all practicable speed and in accordance with the provisions of this law and the orders of court pursuant thereto:

1. Release the child to the institution, facility or home from which he ran away or escaped; or

2. If not released, bring the child to the judge or intake officer of the court and, in the most expeditious manner practicable, give notice of the action taken, together with a statement of the reasons for taking the child into custody, in writing to the judge or intake officer, and the judge, intake officer or arresting officer shall give notice of the action taken orally or in writing to the institution, facility or home in which the child had been placed and orally or in writing to the child's parent, guardian, legal custodian or other person standing in loco parentis.

D. A person taking a child into custody pursuant to the provisions of subsection A of § 16.1-246, during such hours as the court is not open, shall with all practicable speed and in accordance with the provisions of this law and the orders of court pursuant thereto:

1. Release the child taken into custody pursuant to a warrant on bail or recognizance pursuant to Chapter 9 (§ 19.2-119 et seq.) of Title 19.2; or

2. Place the child in a detention home or in shelter care; or

3. Place the child in a jail subject to the provisions of § 16.1-249.

E. A person taking a child into custody pursuant to the provisions of subsection B, C, or D of § 16.1-246 during such hours as the court is not open, shall:

1. Release the child pursuant to the provisions of subdivision B 1 or B 2 of this section; or

2. Release the child on bail or recognizance pursuant to Chapter 9 (§ 19.2-119 et seq.) of Title 19.2; or

3. Place the child taken into custody pursuant to subsection B of § 16.1-246 in shelter care after the issuance of a detention order pursuant to § 16.1-255; or

4. Place the child taken into custody pursuant to subsection C or D of § 16.1-246 in shelter care or in a detention home after the issuance of a warrant by a magistrate; or

5. Place the child in a jail subject to the provisions of § 16.1-249 after the issuance of a warrant by a magistrate or after the issuance of a detention order pursuant to § 16.1-255; or

6. In addition to any other provisions of this subsection, detain the child for a reasonably necessary period of time in order to administer a breath or blood test to determine the alcohol content of his blood, if such child was taken into custody pursuant to § 18.2-266.

F. A person taking a child into custody pursuant to the provisions of subsection E of § 16.1-246, during such hours as the court is not open, shall:

1. Release the child to the institution or facility from which he ran away or escaped; or

2. Detain the child in a detention home or in a jail subject to the provisions of § 16.1-249 after the issuance of a warrant by a magistrate or after the issuance of a detention order pursuant to § 16.1-255.

G. A person taking a child into custody pursuant to the provisions of subsection F of § 16.1-246, during such hours as the court is not open, shall:

1. Release the child to the facility or home from which he ran away; or

2. Detain the child in shelter care after the issuance of a detention order pursuant to § 16.1-255 or after the issuance of a warrant by a magistrate.

H. If a parent, guardian or other custodian fails, when requested, to bring the child before the court as provided in subdivisions B 2 and E 1, the court may issue a detention order directing that the child be taken into custody and be brought before the court.

I. A law-enforcement officer taking a child into custody pursuant to the provisions of subsection G of § 16.1-246 shall notify the intake officer of the juvenile court of the action taken. The intake officer shall determine if the child's conduct or situation is within the jurisdiction of the court and if a petition should be filed on behalf of the child. If the intake officer determines that a petition should not be filed, the law-enforcement officer shall as soon as practicable:

1. Return the child to his home;

2. Release the child to such child's parents, guardian, legal custodian or other person standing in loco parentis;

3. Place the child in shelter care for a period not longer than 24 hours after the issuance of a detention order pursuant to § 16.1-255; or

4. Release the child.

During the period of detention authorized by this subsection no child shall be confined in any detention home, jail or other facility for the detention of adults.

J. If a child is taken into custody pursuant to the provisions of subsection B, F, or G of § 16.1-246 by a law-enforcement officer during such hours as the court is not in session and the child is not released or transferred to a facility or institution in accordance with subsection E, G, or I of this section, the child shall be held in custody only so long as is reasonably necessary to complete identification, investigation and processing. The child shall be held under visual supervision in a nonlocked, multipurpose area which is not designated for residential use. The child shall not be handcuffed or otherwise secured to a stationary object.

K. When an adult is taken into custody pursuant to a warrant or detention order alleging a delinquent act committed when he was a juvenile, he may be released on bail or recognizance pursuant to Chapter 9 (§ 19.2-119 et seq.) of Title 19.2.

Code 1950, § 16.1-197; 1956, c. 550; 1958, c. 344; 1973, c. 440; 1974, c. 584; 1975, c. 248; 1977, c. 559; 1978, c. 643; 1979, c. 701; 1984, c. 567; 1992, cc. 728, 830; 2004, cc. 415, 439; 2012, c. 253.



§ 16.1-248. Repealed

Repealed by Acts 1985, c. 260.



§ 16.1-248.1. Criteria for detention or shelter care

A. A juvenile taken into custody whose case is considered by a judge, intake officer or magistrate pursuant to § 16.1-247 shall immediately be released, upon the ascertainment of the necessary facts, to the care, custody and control of such juvenile's parent, guardian, custodian or other suitable person able and willing to provide supervision and care for such juvenile, either on bail or recognizance pursuant to Chapter 9 (§ 19.2-119 et seq.) of Title 19.2 or under such conditions as may be imposed or otherwise. However, at any time prior to an order of final disposition, a juvenile may be detained in a secure facility, pursuant to a detention order or warrant, only upon a finding by the judge, intake officer, or magistrate, that there is probable cause to believe that the juvenile committed the act alleged, and that at least one of the following conditions is met:

1. The juvenile is alleged to have (a) violated the terms of his probation or parole when the charge for which he was placed on probation or parole would have been a felony or Class 1 misdemeanor if committed by an adult; (b) committed an act that would be a felony or Class 1 misdemeanor if committed by an adult; or (c) violated any of the provisions of § 18.2-308.7, and there is clear and convincing evidence that:

a. Considering the seriousness of the current offense or offenses and other pending charges, the seriousness of prior adjudicated offenses, the legal status of the juvenile and any aggravating and mitigating circumstances, the liberty of the juvenile, constitutes a clear and substantial threat to the person or property of others;

b. The liberty of the juvenile would present a clear and substantial threat of serious harm to such juvenile's life or health; or

c. The juvenile has threatened to abscond from the court's jurisdiction during the pendency of the instant proceedings or has a record of willful failure to appear at a court hearing within the immediately preceding 12 months.

2. The juvenile has absconded from a detention home or facility where he has been directed to remain by the lawful order of a judge or intake officer.

3. The juvenile is a fugitive from a jurisdiction outside the Commonwealth and subject to a verified petition or warrant, in which case such juvenile may be detained for a period not to exceed that provided for in § 16.1-323 while arrangements are made to return the juvenile to the lawful custody of a parent, guardian or other authority in another state.

4. The juvenile has failed to appear in court after having been duly served with a summons in any case in which it is alleged that the juvenile has committed a delinquent act or that the child is in need of services or is in need of supervision; however, a child alleged to be in need of services or in need of supervision may be detained for good cause pursuant to this subsection only until the next day upon which the court sits within the county or city in which the charge against the child is pending, and under no circumstances longer than 72 hours from the time he was taken into custody. If the 72-hour period expires on a Saturday, Sunday, legal holiday or day on which the court is lawfully closed, the 72 hours shall be extended to the next day that is not a Saturday, Sunday, legal holiday or day on which the court is lawfully closed.

5. The juvenile failed to adhere to the conditions imposed upon him by the court, intake officer or magistrate following his release upon a Class 1 misdemeanor charge or a felony charge.

When a juvenile is placed in secure detention, the detention order shall state the offense for which the juvenile is being detained, and, to the extent practicable, other pending and previous charges.

B. Any juvenile not meeting the criteria for placement in a secure facility shall be released to a parent, guardian or other person willing and able to provide supervision and care under such conditions as the judge, intake officer or magistrate may impose. However, a juvenile may be placed in shelter care if:

1. The juvenile is eligible for placement in a secure facility;

2. The juvenile has failed to adhere to the directions of the court, intake officer or magistrate while on conditional release;

3. The juvenile's parent, guardian or other person able to provide supervision cannot be reached within a reasonable time;

4. The juvenile does not consent to return home;

5. Neither the juvenile's parent or guardian nor any other person able to provide proper supervision can arrive to assume custody within a reasonable time; or

6. The juvenile's parent or guardian refuses to permit the juvenile to return home and no relative or other person willing and able to provide proper supervision and care can be located within a reasonable time.

C. When a juvenile is detained in a secure facility, the juvenile's probation officer may review such placement for the purpose of seeking a less restrictive alternative to confinement in that secure facility.

D. The criteria for continuing the juvenile in detention or shelter care as set forth in this section shall govern the decisions of all persons involved in determining whether the continued detention or shelter care is warranted pending court disposition. Such criteria shall be supported by clear and convincing evidence in support of the decision not to release the juvenile.

E. Nothing in this section shall be construed to deprive the court of its power to punish a juvenile summarily for contempt for acts set forth in § 18.2-456, other than acts of disobedience of the court's dispositional order which are committed outside the presence of the court.

F. A detention order may be issued pursuant to subdivision 2 of subsection A by the committing court or by the court in the jurisdiction from which the juvenile fled or where he was taken into custody.

G. The court is authorized to detain a juvenile based upon the criteria set forth in subsection A at any time after a delinquency petition has been filed, both prior to adjudication and after adjudication pending final disposition subject to the time limitations set forth in § 16.1-277.1.

H. If the intake officer or magistrate releases the juvenile, either on bail or recognizance or under such conditions as may be imposed, no motion to revoke bail, or change such conditions may be made unless (i) the juvenile has violated a term or condition of his release, or is convicted of or taken into custody for an additional offense, or (ii) the attorney for the Commonwealth presents evidence that incorrect or incomplete information regarding the factors in subsection A was relied upon by the intake officer or magistrate establishing the initial terms of release. If the juvenile court releases the juvenile, either on bail or recognizance or under such conditions as may be imposed, over the objection of the attorney for the Commonwealth, the attorney for the Commonwealth may appeal such decision to the circuit court. The order of the juvenile court releasing the juvenile shall remain in effect until the circuit court, Court of Appeals or Supreme Court rules otherwise.

1977, c. 559; 1979, c. 701; 1985, c. 260; 1986, c. 517; 1987, c. 632; 1989, c. 725; 1990, c. 257; 1996, cc. 755, 914; 2000, c. 836; 2001, c. 837; 2002, cc. 55, 359; 2003, cc. 104, 851; 2004, c. 374; 2005, c. 647; 2010, c. 683; 2011, c. 644.



§ 16.1-248.2. Mental health screening and assessment for certain juveniles

Whenever a juvenile is placed in a secure facility pursuant to § 16.1-248.1, the staff of the facility shall gather such information from the juvenile and the probation officer as is reasonably available and deemed necessary by the facility staff. As part of the intake procedures at each such facility, the staff shall ascertain the juvenile's need for a mental health assessment. If it is determined that the juvenile needs such an assessment, the assessment shall take place within twenty-four hours of such determination. The community services board serving the jurisdiction where the facility is located shall be responsible for conducting the assessments and shall be compensated from funds appropriated to the Department of Juvenile Justice for this purpose. The Department of Juvenile Justice shall develop criteria and a compensation plan for such assessments.

1996, cc. 755, 914; 1998, c. 434.



§ 16.1-248.3. Medical records of juveniles in secure facility

Whenever a juvenile is placed in a secure facility or a shelter care facility pursuant to § 16.1-248.1, the director of the facility or his designee shall be entitled to obtain medical records concerning the juvenile from a provider. Prior to using the authority granted by this section to obtain such records, the director of the facility or his designee shall make a reasonable attempt to obtain consent for the release of the records from the juvenile's parent or legal guardian or, in instances where the juvenile may consent pursuant to § 54.1-2969, from the juvenile. The director of the facility or his designee may proceed to obtain the records from the provider if such consent is refused or is not readily obtainable and the records are necessary (i) for the provision of health care to the juvenile, (ii) to protect the health and safety of the juvenile or other residents or staff of the facility or (iii) to maintain the security and safety of the facility.

The director or his designee shall document in writing the reason that the records were requested and that a reasonable attempt was made to obtain consent for the release of records and that consent was refused or not readily obtainable.

No person to whom disclosure of records was made pursuant to this section shall redisclose or otherwise reveal the records, beyond the purpose for which such disclosure was made, without first obtaining specific consent to redisclose from the juvenile's parent or legal guardian or, in instances where the juvenile may consent pursuant to § 54.1-2969, from the juvenile.

Substance abuse records subject to federal regulations, Confidentiality of Alcohol and Drug Abuse Patient Records, 42 C.F.R. Part 2, shall not be subject to the provisions of this section. The disclosure of results of a test for human immunodeficiency virus shall not be permitted except as provided in § 32.1-36.1.

The definitions of "provider" and "records" in § 32.1-127.1:03 shall apply to this section.

2003, c. 983.



§ 16.1-249. Places of confinement for juveniles

A. If it is ordered that a juvenile remain in detention or shelter care pursuant to § 16.1-248.1, such juvenile may be detained, pending a court hearing, in the following places:

1. An approved foster home or a home otherwise authorized by law to provide such care;

2. A facility operated by a licensed child welfare agency;

3. If a juvenile is alleged to be delinquent, in a detention home or group home approved by the Department;

4. Any other suitable place designated by the court and approved by the Department;

5. To the extent permitted by federal law, a separate juvenile detention facility located upon the site of an adult regional jail facility established by any county, city or any combination thereof constructed after 1994, approved by the Department of Juvenile Justice and certified by the Board of Juvenile Justice for the holding and detention of juveniles.

B. No juvenile shall be detained or confined in any jail or other facility for the detention of adult offenders or persons charged with crime except as provided in subsection D, E, F or G of this section.

C. The official in charge of a jail or other facility for the detention of adult offenders or persons charged with crime shall inform the court immediately when a juvenile who is or appears to be under the age of 18 years is received at the facility, and shall deliver him to the court upon request, or transfer him to a detention facility designated by the court.

D. When a case is transferred to the circuit court in accordance with the provisions of subsection A of § 16.1-269.1 and an order is entered by the circuit court in accordance with § 16.1-269.6, or in accordance with the provisions of § 16.1-270 where the juvenile has waived the jurisdiction of the district court, or when the district court has certified a charge to the grand jury pursuant to subsection B or C of § 16.1-269.1, the juvenile, if in confinement, shall be placed in a juvenile secure facility, unless the court determines that the juvenile is a threat to the security or safety of the other juveniles detained or the staff of the facility, in which case the court may transfer the juvenile to a jail or other facility for the detention of adults and need no longer be entirely separate and removed from adults.

E. If, in the judgment of the custodian, a juvenile has demonstrated that he is a threat to the security or safety of the other juveniles detained or the staff of the home or facility, the judge shall determine whether such juvenile should be transferred to another juvenile facility or, if the child is 14 years of age or older, a jail or other facility for the detention of adults; provided, that (i) the detention is in a room or ward entirely separate and removed from adults, (ii) adequate supervision is provided, and (iii) the facility is approved by the State Board of Corrections for detention of juveniles.

F. If, in the judgment of the custodian, it has been demonstrated that the presence of a juvenile in a facility creates a threat to the security or safety of the other juveniles detained or the staff of the home or facility, the custodian may transfer the juvenile to another juvenile facility, or, if the child is 14 years of age or older, a jail or other facility for the detention of adults pursuant to the limitations of clauses (i), (ii) and (iii) of subsection E for a period not to exceed six hours prior to a court hearing and an additional six hours after the court hearing unless a longer period is ordered pursuant to subsection E.

G. If a juvenile 14 years of age or older is charged with an offense which, if committed by an adult, would be a felony or Class 1 misdemeanor, and the judge or intake officer determines that secure detention is needed for the safety of the juvenile or the community, such juvenile may be detained for a period not to exceed six hours prior to a court hearing and six hours after the court hearing in a temporary lock-up room or ward for juveniles while arrangements are completed to transfer the juvenile to a juvenile facility. Such room or ward may be located in a building which also contains a jail or other facility for the detention of adults, provided (i) such room or ward is totally separate and removed from adults or juveniles transferred to the circuit court pursuant to Article 7 (§ 16.1-269.1 et seq.) of this chapter, (ii) constant supervision is provided, and (iii) the facility is approved by the State Board of Corrections for the detention of juveniles. The State Board of Corrections is authorized and directed to prescribe minimum standards for temporary lock-up rooms and wards based on the requirements set out in this subsection.

G1. Any juvenile who has been ordered detained in a secure detention facility pursuant to § 16.1-248.1 may be held incident to a court hearing (i) in a court holding cell for a period not to exceed six hours provided the juvenile is entirely separate and removed from detained adults or (ii) in a nonsecure area provided constant supervision is provided.

H. If a judge, intake officer or magistrate orders the predispositional detention of persons 18 years of age or older, such detention shall be in an adult facility; however, if the predispositional detention is ordered for a violation of the terms and conditions of release from a juvenile correctional center, the judge, intake officer or magistrate may order such detention be in a juvenile facility.

I. The Departments of Corrections, Juvenile Justice and Criminal Justice Services shall assist the localities or combinations thereof in implementing this section and ensuring compliance herewith.

1977, c. 559; 1979, c. 655; 1983, c. 336; 1985, c. 260; 1988, c. 886; 1989, c. 557; 1993, c. 435; 1994, cc. 859, 904, 949; 1995, cc. 746, 748, 798, 802; 1996, cc. 755, 914; 1998, cc. 576, 830; 2002, c. 558; 2004, cc. 415, 439; 2010, c. 739.



§ 16.1-249.1. Places of confinement to give notice of intake of certain persons

A. At the time of receipt of any person, for whom registration with the Sex Offender and Crimes Against Minors Registry is required pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1 into a secure facility, the secure facility shall obtain from that person all necessary registration information, including fingerprints and photographs of a type and kind approved by the Department of State Police. A person required to register shall register and submit to be photographed as part of the registration. The facility shall forthwith forward the registration information to the Department of State Police on the date of the receipt of the prisoner.

B. Whenever a person required to register has failed to comply with the provisions of subsection A, the facility shall promptly investigate or request the State Police promptly investigate and, if there is probable cause to believe a violation has occurred, obtain a warrant, or assist in obtaining an indictment charging a violation of § 18.2-472.1 in the jurisdiction in which the person was received. The facility shall notify the State Police forthwith of such actions taken pursuant to this section.

2006, cc. 857, 914.



§ 16.1-250. Procedure for detention hearing

A. When a child has been taken into immediate custody and not released as provided in § 16.1-247 or § 16.1-248.1, such child shall appear before a judge on the next day on which the court sits within the county or city wherein the charge against the child is pending. In the event the court does not sit within the county or city on the following day, such child shall appear before a judge within a reasonable time, not to exceed 72 hours, after he has been taken into custody. If the 72-hour period expires on a Saturday, Sunday or other legal holiday, the 72 hours shall be extended to the next day which is not a Saturday, Sunday or legal holiday. In the event the court does not sit on the following day within the county or city wherein the charge against the child is pending, the court may conduct the hearing in another county or city, but only if two-way electronic video and audio communication is available in the courthouse of the county or city wherein the charge is pending.

B. The appearance of the child, the attorney for the Commonwealth, the attorney for the child and the parent, guardian, legal custodian or other person standing in loco parentis may be by (i) personal appearance before the judge or (ii) use of two-way electronic video and audio communication. If two-way electronic video and audio communication is used, a judge may exercise all powers conferred by law and all communications and proceedings shall be conducted in the same manner as if the appearance were in person, and any documents filed may be transmitted by electronically transmitted facsimile process. The facsimile may be served or executed by the officer or person to whom sent, and returned in the same manner, and with the same force, effect, authority, and liability as an original document. All signatures thereon shall be treated as original signatures. Any two-way electronic video and audio communication system used for an appearance shall meet the standards as set forth in subsection B of § 19.2-3.1.

C. Notice of the detention hearing or any rehearing, either oral or written, stating the time, place and purpose of the hearing shall be given to the parent, guardian, legal custodian or other person standing in loco parentis if he can be found, to the child's attorney, to the child if 12 years of age or older and to the attorney for the Commonwealth.

D. During the detention hearing, the parties shall be informed of the child's right to remain silent with respect to any allegation of delinquency and of the contents of the petition. The attorney for the child and the attorney for the Commonwealth shall be given the opportunity to be heard.

E. If the judge finds that there is not probable cause to believe that the child committed the delinquent act alleged, the court shall order his release. If the judge finds that there is probable cause to believe that the child committed the delinquent act alleged but that the full-time detention of a child who is alleged to be delinquent is not required, the court shall order his release, and in so doing, the court may impose one or more of the following conditions singly or in combination:

1. Place the child in the custody of a parent, guardian, legal custodian or other person standing in loco parentis under their supervision, or under the supervision of an organization or individual agreeing to supervise him;

2. Place restrictions on the child's travel, association or place of abode during the period of his release;

3. Impose any other condition deemed reasonably necessary and consistent with the criteria for detaining children specified in § 16.1-248.1; or

4. Release the child on bail or recognizance in accordance with the provisions of Chapter 9 (§ 19.2-119 et seq.) of Title 19.2.

F. An order releasing a child on any of the conditions specified in this section may, at any time, be amended to impose additional or different conditions of release or to return the child who is alleged to be delinquent to custody for failure to conform to the conditions previously imposed.

G. All relevant and material evidence helpful in determining probable cause under this section or the need for detention may be admitted by the court even though not competent in a hearing on the petition.

H. If the child is not released and a parent, guardian, legal custodian or other person standing in loco parentis is not notified and does not appear or does not waive appearance at the hearing, upon the written request of such person stating that such person is willing and available to supervise the child upon release from detention and to return the child to court for all scheduled proceedings on the pending charges, the court shall rehear the matter on the next day on which the court sits within the county or city wherein the charge against the child is pending. If the court does not sit within the county or city on the following day, such hearing shall be held before a judge within a reasonable time, not to exceed 72 hours, after the request.

I. In considering probable cause under this section, if the court deems it necessary to summon witnesses to assist in such determination then the hearing may be continued and the child remain in detention, but in no event longer than three consecutive days, exclusive of Saturdays, Sundays, and legal holidays.

1977, c. 559; 1979, c. 338; 1985, c. 260; 1986, c. 542; 1988, c. 220; 1989, c. 549; 1992, c. 508; 1995, c. 451; 2004, c. 437; 2006, c. 89.



§ 16.1-250.1. Repealed

Repealed by Acts 2004, c. 437, cl. 2, effective July 1, 2005.



§ 16.1-251. Emergency removal order

A. A child may be taken into immediate custody and placed in shelter care pursuant to an emergency removal order in cases in which the child is alleged to have been abused or neglected. Such order may be issued ex parte by the court upon a petition supported by an affidavit or by sworn testimony in person before the judge or intake officer which establishes that:

1. The child would be subjected to an imminent threat to life or health to the extent that severe or irremediable injury would be likely to result if the child were returned to or left in the custody of his parents, guardian, legal custodian or other person standing in loco parentis pending a final hearing on the petition.

2. Reasonable efforts have been made to prevent removal of the child from his home and there are no alternatives less drastic than removal of the child from his home which could reasonably protect the child's life or health pending a final hearing on the petition. The alternatives less drastic than removal may include but not be limited to the provision of medical, educational, psychiatric, psychological, homemaking or other similar services to the child or family or the issuance of a preliminary protective order pursuant to § 16.1-253.

If the petitioner fails to obtain an emergency removal order within four hours of taking custody of the child, the affidavit or sworn testimony before the judge or intake officer shall state the reasons therefor.

When a child is removed from his home and there is no reasonable opportunity to provide preventive services, reasonable efforts to prevent removal shall be deemed to have been made.

B. Whenever a child is taken into immediate custody pursuant to an emergency removal order, a hearing shall be held in accordance with § 16.1-252 as soon as practicable, but in no event later than five business days after the removal of the child.

C. In the emergency removal order the court shall give consideration to temporary placement of the child with a relative or other interested individual, including grandparents, under the supervision of the local department of social services, until such time as the hearing in accordance with § 16.1-252 is held.

D. The local department of social services having "legal custody" of a child as defined in § 16.1-228 (i) shall not be required to comply with the requirements of this section in order to redetermine where and with whom the child shall live, notwithstanding that the child had been placed with a natural parent.

1977, c. 559; 1984, c. 499; 1985, c. 584; 1986, c. 308; 1990, c. 769; 2000, c. 385; 2003, c. 508.



§ 16.1-252. Preliminary removal order; hearing

A. A preliminary removal order in cases in which a child is alleged to have been abused or neglected may be issued by the court after a hearing wherein the court finds that reasonable efforts have been made to prevent removal of the child from his home. The hearing shall be in the nature of a preliminary hearing rather than a final determination of custody.

B. Prior to the removal hearing, notice of the hearing shall be given at least 24 hours in advance of the hearing to the guardian ad litem for the child, to the parents, guardian, legal custodian or other person standing in loco parentis of the child and to the child if he or she is 12 years of age or older. If notice to the parents, guardian, legal custodian or other person standing in loco parentis cannot be given despite diligent efforts to do so, the hearing shall be held nonetheless, and the parents, guardian, legal custodian or other person standing in loco parentis shall be afforded a later hearing on their motion regarding a continuation of the summary removal order. The notice provided herein shall include (i) the time, date and place for the hearing; (ii) a specific statement of the factual circumstances which allegedly necessitate removal of the child; and (iii) notice that child support will be considered if a determination is made that the child must be removed from the home.

C. All parties to the hearing shall be informed of their right to counsel pursuant to § 16.1-266.

D. At the removal hearing the child and his parent, guardian, legal custodian or other person standing in loco parentis shall have the right to confront and cross-examine all adverse witnesses and evidence and to present evidence on their own behalf. If the child was 14 years of age or under on the date of the alleged offense and is 16 or under at the time of the hearing, the child's attorney or guardian ad litem, or if the child has been committed to the custody of the Department of Social Services, the local department of social services, may apply for an order from the court that the child's testimony be taken in a room outside the courtroom and be televised by two-way closed-circuit television. The provisions of § 63.2-1521 shall apply, mutatis mutandis, to the use of two-way closed-circuit television except that the person seeking the order shall apply for the order at least 48 hours before the hearing, unless the court for good cause shown allows the application to be made at a later time.

E. In order for a preliminary order to issue or for an existing order to be continued, the petitioning party or agency must prove:

1. The child would be subjected to an imminent threat to life or health to the extent that severe or irremediable injury would be likely to result if the child were returned to or left in the custody of his parents, guardian, legal custodian or other person standing in loco parentis pending a final hearing on the petition; and

2. Reasonable efforts have been made to prevent removal of the child from his home and there are no alternatives less drastic than removal of the child from his home which could reasonably and adequately protect the child's life or health pending a final hearing on the petition. The alternatives less drastic than removal may include but not be limited to the provision of medical, educational, psychiatric, psychological, homemaking or other similar services to the child or family or the issuance of a preliminary protective order pursuant to § 16.1-253.

When a child is removed from his home and there is no reasonable opportunity to provide preventive services, reasonable efforts to prevent removal shall be deemed to have been made.

F. If the court determines that pursuant to subsection E hereof the removal of the child is proper, the court shall:

1. Order that the child be placed in the temporary care and custody of a suitable person, subject to the provisions of subsection F1 of this section and under the supervision of the local department of social services, with consideration being given to placement in the temporary care and custody of a relative or other interested individual, including grandparents, until such time as the court enters an order of disposition pursuant to § 16.1-278.2, or, if such placement is not available, in the care and custody of a suitable agency;

2. Order that reasonable visitation be allowed between the child and his parents, guardian, legal custodian or other person standing in loco parentis, and between the child and his siblings, if such visitation would not endanger the child's life or health; and

3. Order that the parent or other legally obligated person pay child support pursuant to § 16.1-290.

In addition, the court may enter a preliminary protective order pursuant to § 16.1-253 imposing requirements and conditions as specified in that section which the court deems appropriate for protection of the welfare of the child.

F1. Prior to the entry of an order pursuant to subsection F of this section transferring temporary custody of the child to a relative or other interested individual, including grandparents, the court shall consider whether the relative or other interested individual is one who (i) is willing and qualified to receive and care for the child; (ii) is willing to have a positive, continuous relationship with the child; and (iii) is willing and has the ability to protect the child from abuse and neglect. The court's order transferring temporary custody to a relative or other interested individual should provide for compliance with any preliminary protective order entered on behalf of the child in accordance with the provisions of § 16.1-253; initiation and completion of the investigation as directed by the court and court review of the child's placement required in accordance with the provisions of § 16.1-278.2; and, as appropriate, ongoing provision of social services to the child and the temporary custodian.

G. At the conclusion of the preliminary removal order hearing, the court shall determine whether the allegations of abuse or neglect have been proven by a preponderance of the evidence. Any finding of abuse or neglect shall be stated in the court order. However, if, before such a finding is made, a person responsible for the care and custody of the child, the child's guardian ad litem or the local department of social services objects to a finding being made at the hearing, the court shall schedule an adjudicatory hearing to be held within 30 days of the date of the initial preliminary removal hearing. The adjudicatory hearing shall be held to determine whether the allegations of abuse and neglect have been proven by a preponderance of the evidence. Parties who are present at the preliminary removal order hearing shall be given notice of the date set for the adjudicatory hearing and parties who are not present shall be summoned as provided in § 16.1-263. The hearing shall be held and an order may be entered, although a party to the preliminary removal order hearing fails to appear and is not represented by counsel, provided personal or substituted service was made on the person, or the court determines that such person cannot be found, after reasonable effort, or in the case of a person who is without the Commonwealth, the person cannot be found or his post office address cannot be ascertained after reasonable effort.

The preliminary removal order and any preliminary protective order issued shall remain in full force and effect pending the adjudicatory hearing.

H. If the preliminary removal order includes a finding of abuse or neglect and the child is removed from his home or a preliminary protective order is issued, a dispositional hearing shall be held pursuant to § 16.1-278.2. The dispositional hearing shall be scheduled at the time of the preliminary removal order hearing and shall be held within 60 days of the preliminary removal order hearing. If an adjudicatory hearing is requested pursuant to subsection G, the dispositional hearing shall nonetheless be scheduled at the initial preliminary removal order hearing. All parties present at the preliminary removal order hearing shall be given notice of the date scheduled for the dispositional hearing; parties who are not present shall be summoned to appear as provided in § 16.1-263.

I. The local department of social services having "legal custody" of a child as defined in § 16.1-228 (i) shall not be required to comply with the requirements of this section in order to redetermine where and with whom the child shall live, notwithstanding that the child had been placed with a natural parent.

J. Violation of any order issued pursuant to this section shall constitute contempt of court.

1977, c. 559; 1984, c. 499; 1985, c. 584; 1986, c. 308; 1990, c. 769; 1994, c. 42; 1995, c. 817; 1997, c. 790; 1999, c. 668; 2000, c. 385; 2008, c. 397; 2013, c. 130.



§ 16.1-253. Preliminary protective order

A. Upon the motion of any person or upon the court's own motion, the court may issue a preliminary protective order, after a hearing, if necessary to protect a child's life, health, safety or normal development pending the final determination of any matter before the court. The order may require a child's parents, guardian, legal custodian, other person standing in loco parentis or other family or household member of the child to observe reasonable conditions of behavior for a specified length of time. These conditions shall include any one or more of the following:

1. To abstain from offensive conduct against the child, a family or household member of the child or any person to whom custody of the child is awarded;

2. To cooperate in the provision of reasonable services or programs designed to protect the child's life, health or normal development;

3. To allow persons named by the court to come into the child's home at reasonable times designated by the court to visit the child or inspect the fitness of the home and to determine the physical or emotional health of the child;

4. To allow visitation with the child by persons entitled thereto, as determined by the court;

5. To refrain from acts of commission or omission which tend to endanger the child's life, health or normal development;

6. To refrain from such contact with the child or family or household members of the child, as the court may deem appropriate, including removal of such person from the residence of the child. However, prior to the issuance by the court of an order removing such person from the residence of the child, the petitioner must prove by a preponderance of the evidence that such person's probable future conduct would constitute a danger to the life or health of such child, and that there are no less drastic alternatives which could reasonably and adequately protect the child's life or health pending a final determination on the petition; or

7. To grant the person on whose behalf the order is issued the possession of any companion animal as defined in § 3.2-6500 if such person meets the definition of owner in § 3.2-6500.

B. A preliminary protective order may be issued ex parte upon motion of any person or the court's own motion in any matter before the court, or upon petition. The motion or petition shall be supported by an affidavit or by sworn testimony in person before the judge or intake officer which establishes that the child would be subjected to an imminent threat to life or health to the extent that delay for the provision of an adversary hearing would be likely to result in serious or irremediable injury to the child's life or health. If an ex parte order is issued without an affidavit being presented, the court, in its order, shall state the basis upon which the order was entered, including a summary of the allegations made and the court's findings. Following the issuance of an ex parte order the court shall provide an adversary hearing to the affected parties within the shortest practicable time not to exceed five business days after the issuance of the order.

C. Prior to the hearing required by this section, notice of the hearing shall be given at least 24 hours in advance of the hearing to the guardian ad litem for the child, to the parents, guardian, legal custodian, or other person standing in loco parentis of the child, to any other family or household member of the child to whom the protective order may be directed and to the child if he or she is 12 years of age or older. The notice provided herein shall include (i) the time, date and place for the hearing and (ii) a specific statement of the factual circumstances which allegedly necessitate the issuance of a preliminary protective order.

D. All parties to the hearing shall be informed of their right to counsel pursuant to § 16.1-266.

E. At the hearing the child, his or her parents, guardian, legal custodian or other person standing in loco parentis and any other family or household member of the child to whom notice was given shall have the right to confront and cross-examine all adverse witnesses and evidence and to present evidence on their own behalf.

F. If a petition alleging abuse or neglect of a child has been filed, at the hearing pursuant to this section the court shall determine whether the allegations of abuse or neglect have been proven by a preponderance of the evidence. Any finding of abuse or neglect shall be stated in the court order. However, if, before such a finding is made, a person responsible for the care and custody of the child, the child's guardian ad litem or the local department of social services objects to a finding being made at the hearing, the court shall schedule an adjudicatory hearing to be held within 30 days of the date of the initial preliminary protective order hearing. The adjudicatory hearing shall be held to determine whether the allegations of abuse and neglect have been proven by a preponderance of the evidence. Parties who are present at the hearing shall be given notice of the date set for the adjudicatory hearing and parties who are not present shall be summoned as provided in § 16.1-263. The adjudicatory hearing shall be held and an order may be entered, although a party to the hearing fails to appear and is not represented by counsel, provided personal or substituted service was made on the person, or the court determines that such person cannot be found, after reasonable effort, or in the case of a person who is without the Commonwealth, the person cannot be found or his post office address cannot be ascertained after reasonable effort.

Any preliminary protective order issued shall remain in full force and effect pending the adjudicatory hearing.

G. If at the preliminary protective order hearing held pursuant to this section the court makes a finding of abuse or neglect and a preliminary protective order is issued, a dispositional hearing shall be held pursuant to § 16.1-278.2. The court shall forthwith, but in all cases no later than the end of the business day on which the order was issued, enter and transfer electronically to the Virginia Criminal Information Network the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court. A copy of the preliminary protective order containing any such identifying information shall be forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders. Upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department of State Police pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith on the allegedly abusing person in person as provided in § 16.1-264 and due return made to the court. However, if the order is issued by the circuit court, the clerk of the circuit court shall forthwith forward an attested copy of the order containing the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court to the primary law-enforcement agency providing service and entry of protective orders and upon receipt of the order, the primary law-enforcement agency shall enter the name of the person subject to the order and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith upon the allegedly abusing person in person as provided in § 16.1-264. Upon service, the agency making service shall enter the date and time of service and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network and make due return to the court. The preliminary order shall specify a date for the dispositional hearing. The dispositional hearing shall be scheduled at the time of the hearing pursuant to this section, and shall be held within 60 days of this hearing. If an adjudicatory hearing is requested pursuant to subsection F, the dispositional hearing shall nonetheless be scheduled at the hearing pursuant to this section. All parties present at the hearing shall be given notice of the date and time scheduled for the dispositional hearing; parties who are not present shall be summoned to appear as provided in § 16.1-263.

H. Nothing in this section enables the court to remove a child from the custody of his or her parents, guardian, legal custodian or other person standing in loco parentis, except as provided in § 16.1-278.2, and no order hereunder shall be entered against a person over whom the court does not have jurisdiction.

I. Neither a law-enforcement agency, the attorney for the Commonwealth, a court nor the clerk's office, nor any employee of them, may disclose, except among themselves, the residential address, telephone number, or place of employment of the person protected by the order or that of the family of such person, except to the extent that disclosure is (i) required by law or the Rules of the Supreme Court, (ii) necessary for law-enforcement purposes, or (iii) permitted by the court for good cause.

J. Violation of any order issued pursuant to this section shall constitute contempt of court.

K. The court shall forthwith, but in all cases no later than the end of the business day on which the order was issued, enter and transfer electronically to the Virginia Criminal Information Network the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court. A copy of the preliminary protective order containing any such identifying information shall be forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders. Upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith on the allegedly abusing person in person as provided in § 16.1-264 and due return made to the court. However, if the order is issued by the circuit court, the clerk of the circuit court shall forthwith forward an attested copy of the order containing the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court to the primary law-enforcement agency providing service and entry of protective orders and upon receipt of the order, the primary law-enforcement agency shall enter the name of the person subject to the order and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith on the allegedly abusing person in person as provided in § 16.1-264. Upon service, the agency making service shall enter the date and time of service and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network and make due return to the court. The preliminary order shall specify a date for the full hearing.

Upon receipt of the return of service or other proof of service pursuant to subsection C of § 16.1-264, the clerk shall forthwith forward an attested copy of the preliminary protective order to the primary law-enforcement agency and the agency shall forthwith verify and enter any modification as necessary into the Virginia Criminal Information Network as described above. If the order is later dissolved or modified, a copy of the dissolution or modification order shall also be attested, forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders, and upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network as described above and the order shall be served forthwith and due return made to the court.

L. No fee shall be charged for filing or serving any petition or order pursuant to this section.

1977, c. 559; 1985, c. 595; 1986, c. 308; 1987, c. 497; 1996, c. 866; 1997, c. 790; 1998, c. 550; 2002, cc. 508, 810, 818; 2008, cc. 73, 246; 2009, c. 732; 2013, c. 130; 2014, c. 346.



§ 16.1-253.1. Preliminary protective orders in cases of family abuse; confidentiality

A. Upon the filing of a petition alleging that the petitioner is or has been, within a reasonable period of time, subjected to family abuse, the court may issue a preliminary protective order against an allegedly abusing person in order to protect the health and safety of the petitioner or any family or household member of the petitioner. The order may be issued in an ex parte proceeding upon good cause shown when the petition is supported by an affidavit or sworn testimony before the judge or intake officer. Immediate and present danger of family abuse or evidence sufficient to establish probable cause that family abuse has recently occurred shall constitute good cause. Evidence that the petitioner has been subjected to family abuse within a reasonable time and evidence of immediate and present danger of family abuse may be established by a showing that (i) the allegedly abusing person is incarcerated and is to be released from incarceration within 30 days following the petition or has been released from incarceration within 30 days prior to the petition, (ii) the crime for which the allegedly abusing person was convicted and incarcerated involved family abuse against the petitioner, and (iii) the allegedly abusing person has made threatening contact with the petitioner while he was incarcerated, exhibiting a renewed threat to the petitioner of family abuse.

A preliminary protective order may include any one or more of the following conditions to be imposed on the allegedly abusing person:

1. Prohibiting acts of family abuse or criminal offenses that result in injury to person or property.

2. Prohibiting such contacts by the respondent with the petitioner or family or household members of the petitioner as the court deems necessary for the health or safety of such persons.

3. Granting the petitioner possession of the premises occupied by the parties to the exclusion of the allegedly abusing person; however, no such grant of possession shall affect title to any real or personal property.

4. Enjoining the respondent from terminating any necessary utility service to a premises that the petitioner has been granted possession of pursuant to subdivision 3 or, where appropriate, ordering the respondent to restore utility services to such premises.

5. Granting the petitioner temporary possession or use of a motor vehicle owned by the petitioner alone or jointly owned by the parties to the exclusion of the allegedly abusing person; however, no such grant of possession or use shall affect title to the vehicle.

6. Requiring that the allegedly abusing person provide suitable alternative housing for the petitioner and any other family or household member and, where appropriate, requiring the respondent to pay deposits to connect or restore necessary utility services in the alternative housing provided.

7. Granting the petitioner the possession of any companion animal as defined in § 3.2-6500 if such petitioner meets the definition of owner in § 3.2-6500.

8. Any other relief necessary for the protection of the petitioner and family or household members of the petitioner.

B. The court shall forthwith, but in all cases no later than the end of the business day on which the order was issued, enter and transfer electronically to the Virginia Criminal Information Network the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court. A copy of a preliminary protective order containing any such identifying information shall be forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders. Upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith on the allegedly abusing person in person as provided in § 16.1-264 and due return made to the court. However, if the order is issued by the circuit court, the clerk of the circuit court shall forthwith forward an attested copy of the order containing the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court to the primary law-enforcement agency providing service and entry of protective orders and upon receipt of the order, the primary law-enforcement agency shall enter the name of the person subject to the order and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith on the allegedly abusing person in person as provided in § 16.1-264. Upon service, the agency making service shall enter the date and time of service and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network and make due return to the court. The preliminary order shall specify a date for the full hearing. The hearing shall be held within 15 days of the issuance of the preliminary order. If the respondent fails to appear at this hearing because the respondent was not personally served, or if personally served was incarcerated and not transported to the hearing, the court may extend the protective order for a period not to exceed six months. The extended protective order shall be served forthwith on the respondent. However, upon motion of the respondent and for good cause shown, the court may continue the hearing. The preliminary order shall remain in effect until the hearing. Upon request after the order is issued, the clerk shall provide the petitioner with a copy of the order and information regarding the date and time of service. The order shall further specify that either party may at any time file a motion with the court requesting a hearing to dissolve or modify the order. The hearing on the motion shall be given precedence on the docket of the court.

Upon receipt of the return of service or other proof of service pursuant to subsection C of § 16.1-264, the clerk shall forthwith forward an attested copy of the preliminary protective order to the primary law-enforcement agency, and the agency shall forthwith verify and enter any modification as necessary into the Virginia Criminal Information Network as described above. If the order is later dissolved or modified, a copy of the dissolution or modification order shall also be attested, forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders, and upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network as described above and the order shall be served forthwith and due return made to the court.

C. The preliminary order is effective upon personal service on the allegedly abusing person. Except as otherwise provided in § 16.1-253.2, a violation of the order shall constitute contempt of court.

D. At a full hearing on the petition, the court may issue a protective order pursuant to § 16.1-279.1 if the court finds that the petitioner has proven the allegation of family abuse by a preponderance of the evidence.

E. Neither a law-enforcement agency, the attorney for the Commonwealth, a court nor the clerk's office, nor any employee of them, may disclose, except among themselves, the residential address, telephone number, or place of employment of the person protected by the order or that of the family of such person, except to the extent that disclosure is (i) required by law or the Rules of the Supreme Court, (ii) necessary for law-enforcement purposes, or (iii) permitted by the court for good cause.

F. As used in this section, "copy" includes a facsimile copy.

G. No fee shall be charged for filing or serving any petition or order pursuant to this section.

1984, c. 631; 1987, c. 497; 1988, c. 165; 1992, c. 886; 1994, c. 907; 1996, c. 866; 1997, c. 603; 1998, c. 684; 2000, cc. 34, 654; 2001, c. 101; 2002, cc. 508, 810, 818; 2006, c. 308; 2007, c. 205; 2008, cc. 73, 246; 2009, cc. 343, 732; 2011, cc. 445, 480; 2014, c. 346.



§ 16.1-253.2. Violation of provisions of protective orders; penalty

In addition to any other penalty provided by law, any person who violates any provision of a protective order issued pursuant to § 16.1-253, 16.1-253.1, 16.1-253.4, 16.1-278.14, or 16.1-279.1 or subsection B of § 20-103, when such violation involves a provision of the protective order that prohibits such person from (i) going or remaining upon land, buildings, or premises; (ii) further acts of family abuse; or (iii) committing a criminal offense, or which prohibits contacts by the respondent with the allegedly abused person or family or household members of the allegedly abused person as the court deems appropriate, is guilty of a Class 1 misdemeanor. The punishment for any person convicted of a second offense of violating a protective order, when the offense is committed within five years of the prior conviction and when either the instant or prior offense was based on an act or threat of violence, shall include a mandatory minimum term of confinement of 60 days. Any person convicted of a third or subsequent offense of violating a protective order, when the offense is committed within 20 years of the first conviction and when either the instant or one of the prior offenses was based on an act or threat of violence is guilty of a Class 6 felony and the punishment shall include a mandatory minimum term of confinement of six months. The mandatory minimum terms of confinement prescribed for violations of this section shall be served consecutively with any other sentence.

If the respondent commits an assault and battery upon any party protected by the protective order, resulting in serious bodily injury to the party, he is guilty of a Class 6 felony. Any person who violates such a protective order by furtively entering the home of any protected party while the party is present, or by entering and remaining in the home of the protected party until the party arrives, is guilty of a Class 6 felony, in addition to any other penalty provided by law.

Upon conviction of any offense hereunder for which a mandatory minimum term of confinement is not specified, the person shall be sentenced to a term of confinement and in no case shall the entire term imposed be suspended. Upon conviction, the court shall, in addition to the sentence imposed, enter a protective order pursuant to § 16.1-279.1 for a specified period not exceeding two years from the date of conviction.

1987, c. 700; 1988, c. 501; 1991, cc. 534, 715; 1992, c. 886; 1996, c. 866; 2003, c. 219; 2004, cc. 972, 980; 2007, cc. 745, 923; 2012, c. 637; 2013, cc. 761, 774.



§ 16.1-253.3. Repealed

Repealed by Acts 1992, c. 886.



§ 16.1-253.4. Emergency protective orders authorized in certain cases; penalty

A. Any judge of a circuit court, general district court, juvenile and domestic relations district court or magistrate may issue a written or oral ex parte emergency protective order pursuant to this section in order to protect the health or safety of any person.

B. When a law-enforcement officer or an allegedly abused person asserts under oath to a judge or magistrate, and on that assertion or other evidence the judge or magistrate (i) finds that a warrant for a violation of § 18.2-57.2 has been issued or issues a warrant for violation of § 18.2-57.2 and finds that there is probable danger of further acts of family abuse against a family or household member by the respondent or (ii) finds that reasonable grounds exist to believe that the respondent has committed family abuse and there is probable danger of a further such offense against a family or household member by the respondent, the judge or magistrate shall issue an ex parte emergency protective order, except if the respondent is a minor, an emergency protective order shall not be required, imposing one or more of the following conditions on the respondent:

1. Prohibiting acts of family abuse or criminal offenses that result in injury to person or property;

2. Prohibiting such contacts by the respondent with the allegedly abused person or family or household members of the allegedly abused person as the judge or magistrate deems necessary to protect the safety of such persons;

3. Granting the family or household member possession of the premises occupied by the parties to the exclusion of the respondent; however, no such grant of possession shall affect title to any real or personal property; and

4. Granting the petitioner the possession of any companion animal as defined in § 3.2-6500 if such petitioner meets the definition of owner in § 3.2-6500.

When the judge or magistrate considers the issuance of an emergency protective order pursuant to clause (i), he shall presume that there is probable danger of further acts of family abuse against a family or household member by the respondent unless the presumption is rebutted by the allegedly abused person.

C. An emergency protective order issued pursuant to this section shall expire at 11:59 p.m. on the third day following issuance. If the expiration occurs on a day that the court is not in session, the emergency protective order shall be extended until 11:59 p.m. on the next day that the juvenile and domestic relations district court is in session. When issuing an emergency protective order under this section, the judge or magistrate shall provide the protected person or the law-enforcement officer seeking the emergency protective order with the form for use in filing petitions pursuant to § 16.1-253.1 and written information regarding protective orders that shall include the telephone numbers of domestic violence agencies and legal referral sources on a form prepared by the Supreme Court. If these forms are provided to a law-enforcement officer, the officer may provide these forms to the protected person when giving the emergency protective order to the protected person. The respondent may at any time file a motion with the court requesting a hearing to dissolve or modify the order issued hereunder. The hearing on the motion shall be given precedence on the docket of the court.

D. A law-enforcement officer may request an emergency protective order pursuant to this section and, if the person in need of protection is physically or mentally incapable of filing a petition pursuant to § 16.1-253.1 or 16.1-279.1, may request the extension of an emergency protective order for an additional period of time not to exceed three days after expiration of the original order. The request for an emergency protective order or extension of an order may be made orally, in person or by electronic means, and the judge of a circuit court, general district court, or juvenile and domestic relations district court or a magistrate may issue an oral emergency protective order. An oral emergency protective order issued pursuant to this section shall be reduced to writing, by the law-enforcement officer requesting the order or the magistrate on a preprinted form approved and provided by the Supreme Court of Virginia. The completed form shall include a statement of the grounds for the order asserted by the officer or the allegedly abused person.

E. The court or magistrate shall forthwith, but in all cases no later than the end of the business day on which the order was issued, enter and transfer electronically to the Virginia Criminal Information Network the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court or magistrate. A copy of an emergency protective order issued pursuant to this section containing any such identifying information shall be forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders. Upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith upon the respondent and due return made to the court. However, if the order is issued by the circuit court, the clerk of the circuit court shall forthwith forward an attested copy of the order containing the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court to the primary law-enforcement agency providing service and entry of protective orders and upon receipt of the order, the primary law-enforcement agency shall enter the name of the person subject to the order and other appropriate information required by the Department of State Police into the Virginia Criminal Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith on the respondent. Upon service, the agency making service shall enter the date and time of service and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network and make due return to the court. One copy of the order shall be given to the allegedly abused person when it is issued, and one copy shall be filed with the written report required by subsection D of § 19.2-81.3. The judge or magistrate who issues an oral order pursuant to an electronic request by a law-enforcement officer shall verify the written order to determine whether the officer who reduced it to writing accurately transcribed the contents of the oral order. The original copy shall be filed with the clerk of the juvenile and domestic relations district court within five business days of the issuance of the order. If the order is later dissolved or modified, a copy of the dissolution or modification order shall also be attested, forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders, and upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network as described above and the order shall be served forthwith and due return made to the court. Upon request, the clerk shall provide the allegedly abused person with information regarding the date and time of service.

F. The availability of an emergency protective order shall not be affected by the fact that the family or household member left the premises to avoid the danger of family abuse by the respondent.

G. The issuance of an emergency protective order shall not be considered evidence of any wrongdoing by the respondent.

H. As used in this section, "law-enforcement officer" means (i) any full-time or part-time employee of a police department or sheriff's office which is part of or administered by the Commonwealth or any political subdivision thereof and who is responsible for the prevention and detection of crime and the enforcement of the penal, traffic, or highway laws of the Commonwealth; (ii) any member of an auxiliary police force established pursuant to § 15.2-1731; and (iii) any special conservator of the peace who meets the certification requirements for a law-enforcement officer as set forth in § 15.2-1706. Part-time employees are compensated officers who are not full-time employees as defined by the employing police department or sheriff's office.

I. Neither a law-enforcement agency, the attorney for the Commonwealth, a court nor the clerk's office, nor any employee of them, may disclose, except among themselves, the residential address, telephone number, or place of employment of the person protected by the order or that of the family of such person, except to the extent that disclosure is (i) required by law or the Rules of the Supreme Court, (ii) necessary for law-enforcement purposes, or (iii) permitted by the court for good cause.

J. As used in this section, "copy" includes a facsimile copy.

K. No fee shall be charged for filing or serving any petition or order pursuant to this section.

L. Except as provided in § 16.1-253.2, a violation of a protective order issued under this section shall constitute contempt of court.

1991, c. 715; 1992, c. 742; 1994, c. 907; 1996, c. 866; 1997, c. 603; 1998, cc. 677, 684; 1999, c. 807; 2001, c. 474; 2002, cc. 508, 706, 810, 818; 2007, cc. 396, 661; 2008, cc. 73, 246; 2009, c. 732; 2011, cc. 445, 480; 2012, cc. 637, 827; 2014, cc. 346, 779, 797.



§ 16.1-254. Responsibility for and limitation on transportation of children

A. The detention home having custody or responsibility for supervision of a child pursuant to §§ 16.1-246, 16.1-247, 16.1-248.1, 16.1-249, and 16.1-250 shall be responsible for transportation of the child to all local medical appointments, dental appointments, psychological and psychiatric evaluations. Transportation of youth to special placements pursuant to § 16.1-286 shall be the responsibility of the court service unit.

B. However, the chief judge of the juvenile and domestic relations district court, on the basis of guidelines approved by the Board, shall designate the appropriate agencies in each county, city and town, other than the Department of State Police, to be responsible for (i) the transportation of violent and disruptive children and (ii) the transportation of children to destinations other than those set forth in subsection A of this section, pursuant to §§ 16.1-246, 16.1-247, 16.1-248.1, 16.1-249, and 16.1-250, and as otherwise ordered by the judge.

No child shall be transported with adults suspected of or charged with criminal acts.

Code 1950, § 16.1-196; 1956, c. 555; 1958, c. 344; 1971, Ex. Sess., c. 109; 1973, c. 440; 1974, c. 358; 1977, c. 559; 1979, c. 202; 1990, cc. 629, 673.



§ 16.1-255. Limitation on issuance of detention orders for juveniles; appearance by juvenile

No detention order shall be issued for any juvenile except when authorized by the judge or intake officer of a juvenile court or by a magistrate as provided in § 16.1-256.

In matters involving the issuance of detention orders each state or local court service unit shall ensure the capability of a prompt response by an intake officer who is either on duty or on call.

A child may appear before an intake officer either (i) by personal appearance before the intake officer or (ii) by the use of two-way electronic video and audio communication. All communications and proceedings shall be conducted in the same manner and the intake officer shall have the same powers as if the appearance were in person. Any documents filed may be transmitted by facsimile and the facsimile and any signatures thereon shall serve, for all purposes, as an original document. Any two-way electronic video and audio communication system used shall comply with the provisions of subsection B of § 19.2-3.1.

1977, c. 559; 1985, c. 260; 1996, cc. 755, 914; 1997, c. 862; 2002, c. 700.



§ 16.1-256. Limitations as to issuance of warrants for juveniles; detention orders

No warrant of arrest shall be issued for any juvenile by a magistrate, except as follows:

1. As provided in § 16.1-260 on appeal from a decision of an intake officer; or

2. Upon a finding of probable cause to believe that the child is in need of services or is a delinquent, when (i) the court is not open and (ii) the judge and the intake officer of the juvenile and domestic relations district court are not reasonably available. For purposes of this section, the phrase "not reasonably available" means that neither the judge nor the intake officer of the juvenile and domestic relations district court could be reached after the appearance by the juvenile before a magistrate or that neither could arrive within one hour after he was contacted.

When a magistrate is authorized to issue a warrant pursuant to subdivision 2, he may also issue a detention order, if the criteria for detention set forth in § 16.1-248.1 have been satisfied.

Warrants issued pursuant to this section shall be delivered forthwith to the juvenile court.

Code 1950, § 16.1-195; 1956, c. 555; 1958, c. 344; 1973, c. 440; 1977, c. 559; 1979, c. 701; 1980, c. 234; 1981, c. 184; 1983, c. 349; 1986, c. 295; 1996, cc. 755, 914.



§ 16.1-257. Interference with or obstruction of officer; concealment or removal of child

No person shall interfere with or obstruct any officer, juvenile probation officer or other officer or employee of the court in the discharge of his duties under this law, nor remove or conceal or cause to be removed or concealed any child in order that he or she may not be brought before the court, nor interfere with or remove or attempt to remove any child who is in the custody of the court or of an officer or who has been lawfully committed under this law. Any person willfully violating any provision of this section is guilty of a Class 1 misdemeanor.

Code 1950, § 16.1-191; 1956, c. 555; 1977, c. 559.



§ 16.1-258. Bonds and forfeitures thereof

All bonds and other undertakings taken and approved by any judicial officer as defined in § 19.2-119, either for the appearance of any person or for the performance of any other duty or undertaking set forth in the bond, shall be valid and enforceable even if the principal in the bond shall be a person under eighteen years of age. In the event of a failure upon the part of the principal or sureties in any bond taken in such court to faithfully carry out and discharge the undertakings of such bond, the judge shall have the right to declare the bond forfeited in accordance with § 19.2-143. The complainant in nonsupport cases shall not be required to furnish an indemnifying bond.

Code 1950, § 16.1-189; 1956, c. 555; 1973, c. 440; 1977, c. 559; 1986, c. 26.



§ 16.1-259. Procedure in cases of adults

A. In cases where an adult is charged with violations of the criminal law pursuant to subsection I or J of § 16.1-241, the procedure and disposition applicable in the trial of such cases in general district court shall be applicable to trial in juvenile court. The provisions of this law shall govern in all other cases involving adults.

B. Proceedings in cases of adults may be instituted on petition by any interested party, or on a warrant issued as provided by law, or upon the court's own motion.

Code 1950, § 16.1-186; 1956, c. 555; 1977, c. 559; 1986, c. 95.



§ 16.1-260. Intake; petition; investigation

A. All matters alleged to be within the jurisdiction of the court shall be commenced by the filing of a petition, except as provided in subsection H and in § 16.1-259. The form and content of the petition shall be as provided in § 16.1-262. No individual shall be required to obtain support services from the Department of Social Services prior to filing a petition seeking support for a child. Complaints, requests and the processing of petitions to initiate a case shall be the responsibility of the intake officer. However, (i) the attorney for the Commonwealth of the city or county may file a petition on his own motion with the clerk, (ii) designated nonattorney employees of the Department of Social Services may complete, sign and file petitions and motions relating to the establishment, modification, or enforcement of support on forms approved by the Supreme Court of Virginia with the clerk, and (iii) any attorney may file petitions on behalf of his client with the clerk except petitions alleging that the subject of the petition is a child alleged to be in need of services, in need of supervision or delinquent. Complaints alleging abuse or neglect of a child shall be referred initially to the local department of social services in accordance with the provisions of Chapter 15 (§ 63.2-1500 et seq.) of Title 63.2. Motions and other subsequent pleadings in a case shall be filed directly with the clerk. The intake officer or clerk with whom the petition or motion is filed shall inquire whether the petitioner is receiving child support services or public assistance. No individual who is receiving support services or public assistance shall be denied the right to file a petition or motion to establish, modify or enforce an order for support of a child. If the petitioner is seeking or receiving child support services or public assistance, the clerk, upon issuance of process, shall forward a copy of the petition or motion, together with notice of the court date, to the Division of Child Support Enforcement.

B. The appearance of a child before an intake officer may be by (i) personal appearance before the intake officer or (ii) use of two-way electronic video and audio communication. If two-way electronic video and audio communication is used, an intake officer may exercise all powers conferred by law. All communications and proceedings shall be conducted in the same manner as if the appearance were in person, and any documents filed may be transmitted by facsimile process. The facsimile may be served or executed by the officer or person to whom sent, and returned in the same manner, and with the same force, effect, authority, and liability as an original document. All signatures thereon shall be treated as original signatures. Any two-way electronic video and audio communication system used for an appearance shall meet the standards as set forth in subsection B of § 19.2-3.1.

When the court service unit of any court receives a complaint alleging facts which may be sufficient to invoke the jurisdiction of the court pursuant to § 16.1-241, the unit, through an intake officer, may proceed informally to make such adjustment as is practicable without the filing of a petition or may authorize a petition to be filed by any complainant having sufficient knowledge of the matter to establish probable cause for the issuance of the petition.

An intake officer may proceed informally on a complaint alleging a child is in need of services, in need of supervision or delinquent only if the juvenile (i) is not alleged to have committed a violent juvenile felony or (ii) has not previously been proceeded against informally or adjudicated delinquent for an offense that would be a felony if committed by an adult. A petition alleging that a juvenile committed a violent juvenile felony shall be filed with the court. A petition alleging that a juvenile is delinquent for an offense that would be a felony if committed by an adult shall be filed with the court if the juvenile had previously been proceeded against informally by intake or had been adjudicated delinquent for an offense that would be a felony if committed by an adult.

If a juvenile is alleged to be a truant pursuant to a complaint filed in accordance with § 22.1-258 and the attendance officer has provided documentation to the intake officer that the relevant school division has complied with the provisions of § 22.1-258, then the intake officer shall file a petition with the court. The intake officer may defer filing the complaint for 90 days and proceed informally by developing a truancy plan. The intake officer may proceed informally only if the juvenile has not previously been proceeded against informally or adjudicated in need of supervision for failure to comply with compulsory school attendance as provided in § 22.1-254. The juvenile and his parent or parents, guardian or other person standing in loco parentis must agree, in writing, for the development of a truancy plan. The truancy plan may include requirements that the juvenile and his parent or parents, guardian or other person standing in loco parentis participate in such programs, cooperate in such treatment or be subject to such conditions and limitations as necessary to ensure the juvenile's compliance with compulsory school attendance as provided in § 22.1-254. The intake officer may refer the juvenile to the appropriate public agency for the purpose of developing a truancy plan using an interagency interdisciplinary team approach. The team may include qualified personnel who are reasonably available from the appropriate department of social services, community services board, local school division, court service unit and other appropriate and available public and private agencies and may be the family assessment and planning team established pursuant to § 2.2-5207. If at the end of the 90-day period the juvenile has not successfully completed the truancy plan or the truancy program, then the intake officer shall file the petition.

Whenever informal action is taken as provided in this subsection on a complaint alleging that a child is in need of services, in need of supervision or delinquent, the intake officer shall (i) develop a plan for the juvenile, which may include restitution and the performance of community service, based upon community resources and the circumstances which resulted in the complaint, (ii) create an official record of the action taken by the intake officer and file such record in the juvenile's case file, and (iii) advise the juvenile and the juvenile's parent, guardian or other person standing in loco parentis and the complainant that any subsequent complaint alleging that the child is in need of supervision or delinquent based upon facts which may be sufficient to invoke the jurisdiction of the court pursuant to § 16.1-241 will result in the filing of a petition with the court.

C. The intake officer shall accept and file a petition in which it is alleged that (i) the custody, visitation or support of a child is the subject of controversy or requires determination, (ii) a person has deserted, abandoned or failed to provide support for any person in violation of law, (iii) a child or such child's parent, guardian, legal custodian or other person standing in loco parentis is entitled to treatment, rehabilitation or other services which are required by law, (iv) family abuse has occurred and a protective order is being sought pursuant to § 16.1-253.1, 16.1-253.4, or 16.1-279.1, or (v) an act of violence, force, or threat has occurred, a protective order is being sought pursuant to § 19.2-152.8, 19.2-152.9, or 19.2-152.10, and either the alleged victim or the respondent is a juvenile. If any such complainant does not file a petition, the intake officer may file it. In cases in which a child is alleged to be abused, neglected, in need of services, in need of supervision or delinquent, if the intake officer believes that probable cause does not exist, or that the authorization of a petition will not be in the best interest of the family or juvenile or that the matter may be effectively dealt with by some agency other than the court, he may refuse to authorize the filing of a petition. The intake officer shall provide to a person seeking a protective order pursuant to § 16.1-253.1, 16.1-253.4, or 16.1-279.1 a written explanation of the conditions, procedures and time limits applicable to the issuance of protective orders pursuant to § 16.1-253.1, 16.1-253.4, or 16.1-279.1. If the person is seeking a protective order pursuant to § 19.2-152.8, 19.2-152.9, or 19.2-152.10, the intake officer shall provide a written explanation of the conditions, procedures, and time limits applicable to the issuance of protective orders pursuant to § 19.2-152.8, 19.2-152.9, or 19.2-152.10.

D. Prior to the filing of any petition alleging that a child is in need of supervision, the matter shall be reviewed by an intake officer who shall determine whether the petitioner and the child alleged to be in need of supervision have utilized or attempted to utilize treatment and services available in the community and have exhausted all appropriate nonjudicial remedies which are available to them. When the intake officer determines that the parties have not attempted to utilize available treatment or services or have not exhausted all appropriate nonjudicial remedies which are available, he shall refer the petitioner and the child alleged to be in need of supervision to the appropriate agency, treatment facility or individual to receive treatment or services, and a petition shall not be filed. Only after the intake officer determines that the parties have made a reasonable effort to utilize available community treatment or services may he permit the petition to be filed.

E. If the intake officer refuses to authorize a petition relating to an offense that if committed by an adult would be punishable as a Class 1 misdemeanor or as a felony, the complainant shall be notified in writing at that time of the complainant's right to apply to a magistrate for a warrant. If a magistrate determines that probable cause exists, he shall issue a warrant returnable to the juvenile and domestic relations district court. The warrant shall be delivered forthwith to the juvenile court, and the intake officer shall accept and file a petition founded upon the warrant. If the court is closed and the magistrate finds that the criteria for detention or shelter care set forth in § 16.1-248.1 have been satisfied, the juvenile may be detained pursuant to the warrant issued in accordance with this subsection. If the intake officer refuses to authorize a petition relating to a child in need of services or in need of supervision, a status offense, or a misdemeanor other than Class 1, his decision is final.

Upon delivery to the juvenile court of a warrant issued pursuant to subdivision 2 of § 16.1-256, the intake officer shall accept and file a petition founded upon the warrant.

F. The intake officer shall notify the attorney for the Commonwealth of the filing of any petition which alleges facts of an offense which would be a felony if committed by an adult.

G. Notwithstanding the provisions of Article 12 (§ 16.1-299 et seq.), the intake officer shall file a report with the division superintendent of the school division in which any student who is the subject of a petition alleging that such student who is a juvenile has committed an act, wherever committed, which would be a crime if committed by an adult, or that such student who is an adult has committed a crime and is alleged to be within the jurisdiction of the court. The report shall notify the division superintendent of the filing of the petition and the nature of the offense, if the violation involves:

1. A firearm offense pursuant to Article 4 (§ 18.2-279 et seq.), 5 (§ 18.2-288 et seq.), 6 (§ 18.2-299 et seq.), 6.1 (§ 18.2-307.1 et seq.), or 7 (§ 18.2-308.1 et seq.) of Chapter 7 of Title 18.2;

2. Homicide, pursuant to Article 1 (§ 18.2-30 et seq.) of Chapter 4 of Title 18.2;

3. Felonious assault and bodily wounding, pursuant to Article 4 (§ 18.2-51 et seq.) of Chapter 4 of Title 18.2;

4. Criminal sexual assault, pursuant to Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2;

5. Manufacture, sale, gift, distribution or possession of Schedule I or II controlled substances, pursuant to Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2;

6. Manufacture, sale or distribution of marijuana pursuant to Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2;

7. Arson and related crimes, pursuant to Article 1 (§ 18.2-77 et seq.) of Chapter 5 of Title 18.2;

8. Burglary and related offenses, pursuant to §§ 18.2-89 through 18.2-93;

9. Robbery pursuant to § 18.2-58;

10. Prohibited criminal street gang activity pursuant to § 18.2-46.2;

11. Recruitment of other juveniles for a criminal street gang activity pursuant to § 18.2-46.3; or

12. An act of violence by a mob pursuant to § 18.2-42.1.

The failure to provide information regarding the school in which the student who is the subject of the petition may be enrolled shall not be grounds for refusing to file a petition.

The information provided to a division superintendent pursuant to this section may be disclosed only as provided in § 16.1-305.2.

H. The filing of a petition shall not be necessary:

1. In the case of violations of the traffic laws, including offenses involving bicycles, hitchhiking and other pedestrian offenses, game and fish laws or a violation of the ordinance of any city regulating surfing or any ordinance establishing curfew violations, animal control violations or littering violations. In such cases the court may proceed on a summons issued by the officer investigating the violation in the same manner as provided by law for adults. Additionally, an officer investigating a motor vehicle accident may, at the scene of the accident or at any other location where a juvenile who is involved in such an accident may be located, proceed on a summons in lieu of filing a petition.

2. In the case of seeking consent to apply for the issuance of a work permit pursuant to subsection H of § 16.1-241.

3. In the case of a misdemeanor violation of § 18.2-250.1, 18.2-266, 18.2-266.1, or 29.1-738, or the commission of any other alcohol-related offense, provided the juvenile is released to the custody of a parent or legal guardian pending the initial court date. The officer releasing a juvenile to the custody of a parent or legal guardian shall issue a summons to the juvenile and shall also issue a summons requiring the parent or legal guardian to appear before the court with the juvenile. Disposition of the charge shall be in the manner provided in § 16.1-278.8, 16.1-278.8:01, or 16.1-278.9. If the juvenile so charged with a violation of § 18.2-51.4, 18.2-266, 18.2-266.1, 18.2-272, or 29.1-738 refuses to provide a sample of blood or breath or samples of both blood and breath for chemical analysis pursuant to §§ 18.2-268.1 through 18.2-268.12 or 29.1-738.2, the provisions of these sections shall be followed except that the magistrate shall authorize execution of the warrant as a summons. The summons shall be served on a parent or legal guardian and the juvenile, and a copy of the summons shall be forwarded to the court in which the violation is to be tried. When a violation of § 18.2-250.1 is charged by summons, the juvenile shall be entitled to have the charge referred to intake for consideration of informal proceedings pursuant to subsection B, provided such right is exercised by written notification to the clerk not later than 10 days prior to trial. At the time such summons alleging a violation of § 18.2-250.1 is served, the officer shall also serve upon the juvenile written notice of the right to have the charge referred to intake on a form approved by the Supreme Court and make return of such service to the court. If the officer fails to make such service or return, the court shall dismiss the summons without prejudice.

4. In the case of offenses which, if committed by an adult, would be punishable as a Class 3 or Class 4 misdemeanor. In such cases the court may direct that an intake officer proceed as provided in § 16.1-237 on a summons issued by the officer investigating the violation in the same manner as provided by law for adults provided that notice of the summons to appear is mailed by the investigating officer within five days of the issuance of the summons to a parent or legal guardian of the juvenile.

I. Failure to comply with the procedures set forth in this section shall not divest the juvenile court of the jurisdiction granted it in § 16.1-241.

Code 1950, § 16.1-164; 1956, c. 555; 1972, cc. 672, 835; 1973, c. 440; 1977, c. 559; 1979, c. 701; 1982, c. 91; 1983, c. 349; 1985, c. 488; 1986, c. 381; 1987, cc. 203, 632; 1988, cc. 792, 803; 1990, c. 742; 1991, cc. 496, 511, 534; 1992, cc. 502, 527, 542; 1993, c. 981; 1995, cc. 347, 429; 1996, cc. 755, 914; 1997, c. 862; 1999, cc. 54, 526, 952; 2002, c. 747; 2003, c. 587; 2004, cc. 105, 255, 309, 416, 517, 558; 2006, c. 677; 2008, cc. 136, 845; 2009, cc. 385, 726; 2010, c. 742; 2011, cc. 384, 410, 825; 2012, c. 637; 2013, c. 746; 2014, cc. 674, 719.



§ 16.1-261. Statements made at intake or mental health screening and assessment

Statements made by a child to the intake officer or probation officer during the intake process or during a mental health screening or assessment conducted pursuant to § 16.1-248.2 and prior to a hearing on the merits of the petition filed against the child, shall not be admissible at any stage of the proceedings.

1977, c. 559; 1996, cc. 755, 914.



§ 16.1-262. Form and content of petition

The petition shall contain the facts below indicated:

"Commonwealth of Virginia, In re ____________________ (name of child)" a child under eighteen years of age.

"In the Juvenile and Domestic Relations District Court of the county (or city) of ____________________"

1. Statement of name, age, date of birth, if known, and residence of the child.

2. Statement of names and residence of his parents, guardian, legal custodian or other person standing in loco parentis and spouse, if any.

3. Statement of names and residence of the nearest known relatives if no parent or guardian can be found.

4. Statement of the specific facts which allegedly bring the child within the purview of this law. If the petition alleges a delinquent act, it shall make reference to the applicable sections of the Code which designate the act a crime.

5. Statement as to whether the child is in custody, and if so, the place of detention or shelter care, and the time the child was taken into custody, and the time the child was placed in detention or shelter care.

If any of the facts herein required to be stated are not known by the petitioner, the petition shall so state. The petition shall be verified, except that petitions filed under § 63.2-1237 may be signed by the petitioner's counsel, and may be upon information.

In accordance with § 16.1-69.32, the Supreme Court may formulate rules for the form and content of petitions in the juvenile court concerning matters related to the custody, visitation or support of a child and the protection, support or maintenance of an adult where the provisions of this section are not appropriate.

Code 1950, § 16.1-165; 1956, c. 555; 1977, c. 559; 1979, c. 615; 1984, c. 631; 1995, cc. 772, 826; 2000, c. 830.



§ 16.1-263. Summonses

A. After a petition has been filed, the court shall direct the issuance of summonses, one directed to the juvenile, if the juvenile is twelve or more years of age, and another to at least one parent, guardian, legal custodian or other person standing in loco parentis, and such other persons as appear to the court to be proper or necessary parties to the proceedings. The summons shall require them to appear personally before the court at the time fixed to answer or testify as to the allegations of the petition. Where the custodian is summoned and such person is not a parent of the juvenile in question, a parent shall also be served with a summons. The court may direct that other proper or necessary parties to the proceedings be notified of the pendency of the case, the charge and the time and place for the hearing.

Any such summons shall be deemed a mandate of the court, and willful failure to obey its requirements shall subject any person guilty thereof to liability for punishment for contempt. Upon the failure of any person to appear as ordered in the summons, the court shall immediately issue an order for such person to show cause why he should not be held in contempt.

B. The summons shall advise the parties of their right to counsel as provided in § 16.1-266. A copy of the petition shall accompany each summons for the initial proceedings. The summons shall include notice that in the event that the juvenile is committed to the Department or to a secure local facility, at least one parent or other person legally obligated to care for and support the juvenile may be required to pay a reasonable sum for support and treatment of the juvenile pursuant to § 16.1-290. Notice of subsequent proceedings shall be provided to all parties in interest. In all cases where a party is represented by counsel and counsel has been provided with a copy of the petition and due notice as to time, date and place of the hearing, such action shall be deemed due notice to such party, unless such counsel has notified the court that he no longer represents such party.

C. The judge may endorse upon the summons an order directing a parent or parents, guardian or other custodian having the custody or control of the juvenile to bring the juvenile to the hearing.

D. A party, other than the juvenile, may waive service of summons by written stipulation or by voluntary appearance at the hearing.

E. No such summons or notification shall be required if the judge shall certify on the record that (i) the identity of a parent or guardian is not reasonably ascertainable or (ii) in cases in which it is alleged that a juvenile has committed a delinquent act, crime, status offense or traffic infraction or is in need of services or supervision, the location, or in the case of a parent or guardian located outside of the Commonwealth the location or mailing address, of a parent or guardian is not reasonably ascertainable. An affidavit of the mother that the identity of the father is not reasonably ascertainable shall be sufficient evidence of this fact, provided there is no other evidence before the court which would refute such an affidavit. In cases referred to in clause (ii), an affidavit of a law-enforcement officer or juvenile probation officer that the location of a parent or guardian is not reasonably ascertainable shall be sufficient evidence of this fact, provided that there is no other evidence before the court which would refute the affidavit.

Code 1950, §§ 16.1-166, 16.1-172; 1956, c. 555; 1974, c. 620; 1975, c. 128; 1977, c. 559; 1978, cc. 613, 740; 1996, cc. 755, 914; 1997, c. 441; 1999, c. 952; 2004, c. 573.



§ 16.1-264. Service of summons; proof of service; penalty

A. If a party designated in subsection A of § 16.1-263 to be served with a summons can be found within the Commonwealth, the summons shall be served upon him in person or by substituted service as prescribed in subdivision 2 of § 8.01-296.

If a party designated to be served in § 16.1-263 is without the Commonwealth but can be found or his address is known, or can with reasonable diligence be ascertained, service of summons may be made either by delivering a copy thereof to him personally or by mailing a copy thereof to him by certified mail return receipt requested.

If after reasonable effort a party other than the person who is the subject of the petition cannot be found or his post-office address cannot be ascertained, whether he is within or without the Commonwealth, the court may order service of the summons upon him by publication in accordance with the provisions of §§ 8.01-316 and 8.01-317.

A1. Any person who is subject to an emergency protective order issued pursuant to § 16.1-253.4 or 19.2-152.8 shall have been personally served with the protective order if a law-enforcement officer, as defined in § 9.1-101, personally provides to such person a notification of the issuance of the order, which shall be on a form approved by the Executive Secretary of the Supreme Court of Virginia, provided that all of the information and individual requirements of the order are included on the form. The officer making service shall enter or cause to be entered the date and time of service and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network and make due return to the court.

B. Service of summons may be made under the direction of the court by sheriffs, their deputies and police officers in counties and cities or by any other suitable person designated by the court. However, in any case in which custody or visitation of a minor child or children is at issue and a summons is issued for the attendance and testimony of a teacher or other school personnel who is not a party to the proceeding, if such summons is served on school property, it shall be served only by a sheriff or his deputy.

C. Proof of service may be made by the affidavit of the person other than an officer designated in subsection B hereof who delivers a copy of the summons to the person summoned, but if served by a state, county or municipal officer his return shall be sufficient without oath.

D. The summons shall be considered a mandate of the court and willful failure to obey its requirements shall subject any person guilty thereof to liability for punishment as for contempt.

Code 1950, §§ 16.1-167 to 16.1-170; 1956, c. 555; 1977, c. 559; 1984, c. 594; 1987, c. 632; 1991, c. 62; 2004, c. 588; 2011, c. 482.



§ 16.1-265. Subpoena; attorney-issued subpoena

Upon application of a party and pursuant to the rules of the Supreme Court of Virginia for the issuance of subpoenas, the clerk of the court shall issue, and the court on its own motion may issue, subpoenas requiring attendance and testimony of witnesses and production of records, documents or other tangible objects at any hearing.

Subpoenas duces tecum for medical records shall be subject to the provisions of §§ 8.01-413 and 32.1-127.1:03 except that no separate fee shall be imposed. A subpoena may also be issued in a civil proceeding by an attorney-at-law who is an active member of the Virginia State Bar at the time of issuance, as an officer of the court. Any such subpoena shall be on a form approved by the Committee on District Courts, signed by the attorney as if a pleading and shall include the attorney's address. A copy, together with the attorney's certificate of service pursuant to Rule 1:12, shall be mailed or delivered to the clerk's office of the court in which the case is pending on the day of issuance by the attorney. The law governing subpoenas issued by a clerk shall apply mutatis mutandis, except that attorneys may not issue subpoenas in those cases in which they may not issue a summons as provided in § 8.01-407. When an attorney-at-law transmits one or more subpoenas or subpoenas duces tecum to a sheriff to be served in his jurisdiction, the provisions in § 8.01-407 regarding such transmittals shall apply. A sheriff shall not be required to serve an attorney-issued subpoena that is not issued at least five business days prior to the date production of evidence is required.

If the time for compliance with a subpoena issued by an attorney is less than 14 days after service of the subpoena, the person to whom it is directed may serve upon the party issuing the subpoena a written objection setting forth any grounds therefor. If objection is made, the party on whose behalf the subpoena was issued and served shall not be entitled to compliance, except pursuant to an order of the court, but may, upon notice to the person to whom the subpoena was directed, move for an order to compel compliance. Upon such timely motion, the court may quash, modify or sustain the subpoena.

1977, c. 559; 2000, c. 813; 2004, c. 335.



§ 16.1-266. Appointment of counsel and guardian ad litem

A. Prior to the hearing by the court of any case involving a child who is alleged to be abused or neglected or who is the subject of an entrustment agreement or a petition seeking termination of residual parental rights or who is otherwise before the court pursuant to subdivision A 4 of § 16.1-241 or § 63.2-1230, the court shall appoint a discreet and competent attorney-at-law as guardian ad litem to represent the child pursuant to § 16.1-266.1.

B. Prior to the detention hearing held pursuant to § 16.1-250, the court shall appoint a qualified and competent attorney-at-law to represent the child unless an attorney has been retained and appears on behalf of the child. For the purposes of appointment of counsel for the detention hearing held pursuant to § 16.1-250 only, a child's indigence shall be presumed. Nothing in this subsection shall prohibit a judge from releasing a child from detention prior to appointment of counsel.

C. Subsequent to the detention hearing, if any, and prior to the adjudicatory or transfer hearing by the court of any case involving a child who is alleged to be in need of services, in need of supervision or delinquent, such child and his parent, guardian, legal custodian or other person standing in loco parentis shall be informed by a judge, clerk or probation officer of the child's right to counsel and of the liability of the parent, guardian, legal custodian or other person standing in loco parentis for the costs of such legal services pursuant to § 16.1-267 and be given an opportunity to:

1. Obtain and employ counsel of the child's own choice; or

2. Request that the court appoint counsel, provided that before counsel is appointed or the court continues any appointment previously made pursuant to subsection B, the court shall determine that the child is indigent within the contemplation of the law pursuant to guidelines set forth in § 19.2-159 by requiring the child's parent, guardian, legal custodian or other person standing in loco parentis to complete a statement of indigence substantially in the form provided by § 19.2-159 and a financial statement, and upon determination of indigence the court shall appoint an attorney from the list maintained by the Indigent Defense Commission pursuant to § 19.2-163.01 to represent the child; or

3. Waive the right to representation by an attorney, if the court finds the child and the parent, guardian, legal custodian or other person standing in loco parentis of the child consent, in writing, and such waiver is consistent with the interests of the child. Such written waiver shall be in accordance with law and shall be filed with the court records of the case. A child who is alleged to have committed an offense that would be a felony if committed by an adult, may waive such right only after he consults with an attorney and the court determines that his waiver is free and voluntary. The waiver shall be in writing, signed by both the child and the child's attorney and shall be filed with the court records of the case.

D. A judge, clerk or probation officer shall inform the parent or guardian of his right to counsel prior to the adjudicatory hearing of a petition in which a child is alleged to be abused or neglected or at risk of abuse or neglect as provided in subdivision A 2a of § 16.1-241 and prior to a hearing at which a parent could be subjected to the loss of residual parental rights. In addition, prior to the hearing by the court of any case involving any other adult charged with abuse or neglect of a child, this adult shall be informed of his right to counsel. This adult and the parent or guardian shall be given an opportunity to:

1. Obtain and employ counsel of the parent's, guardian's or other adult's own choice; or

2. If the court determines that the parent, guardian or other adult is indigent within the contemplation of the law pursuant to the guidelines set forth in § 19.2-159, a statement substantially in the form provided by § 19.2-159 and a financial statement shall be executed by such parent, guardian or other adult and the court shall appoint an attorney-at-law to represent him; or

3. Waive the right to representation by an attorney in accordance with the provisions of § 19.2-160.

If the identity or location of a parent or guardian is not reasonably ascertainable or a parent or guardian fails to appear, the court shall consider appointing an attorney-at-law to represent the interests of the absent parent or guardian, and the hearing may be held.

Prior to a hearing at which a child is the subject of an initial foster care plan filed pursuant to § 16.1-281, a foster care review hearing pursuant to § 16.1-282 and a permanency planning hearing pursuant to § 16.1-282.1, the court shall consider appointing counsel to represent the child's parent or guardian.

E. In those cases described in subsections A, B, C and D, which in the discretion of the court require counsel or a guardian ad litem to represent the child or children or the parent or guardian or other adult party in addition to the representation provided in those subsections, a discreet and competent attorney-at-law may be appointed by the court as counsel or a guardian ad litem.

F. In all other cases which in the discretion of the court require counsel or a guardian ad litem, or both, to represent the child or children or the parent or guardian, discreet and competent attorneys-at-law may be appointed by the court. However, in cases where the custody of a child or children is the subject of controversy or requires determination and each of the parents or other persons claiming a right to custody is represented by counsel, the court shall not appoint counsel or a guardian ad litem to represent the interests of the child or children unless the court finds, at any stage in the proceedings in a specific case, that the interests of the child or children are not otherwise adequately represented.

G. Any state or local agency, department, authority or institution and any school, hospital, physician or other health or mental health care provider shall permit a guardian ad litem or counsel for the child appointed pursuant to this section to inspect and copy, without the consent of the child or his parents, any records relating to the child whom the guardian or counsel represents upon presentation by him of a copy of the court order appointing him or a court order specifically allowing him such access. Upon request therefor by the guardian ad litem or counsel for the child made at least 72 hours in advance, a mental health care provider shall make himself available to conduct a review and interpretation of the child's treatment records which are specifically related to the investigation. Such a request may be made in lieu of or in addition to inspection and copying of the records.

Code 1950, §§ 16.1-173, 63.1-248.12; 1956, c. 555; 1966, c. 709; 1968, c. 581; 1970, c. 87; 1973, c. 440; 1974, c. 513; 1975, cc. 341, 465, 559; 1977, c. 559; 1980, c. 572; 1982, c. 451; 1984, c. 709; 1985, c. 260; 1987, c. 632; 1994, c. 36; 1997, c. 790; 2002, c. 687; 2003, c. 98; 2004, cc. 66, 437, 884, 921, 1014; 2005, c. 427.



§ 16.1-266.1. Standards for attorneys appointed as guardians ad litem; list of qualified attorneys

A. On or before January 1, 1995, the Judicial Council of Virginia, in conjunction with the Virginia State Bar and the Virginia Bar Association, shall adopt standards for attorneys appointed as guardians ad litem pursuant to § 16.1-266. The standards shall, in so far as practicable, take into consideration the following criteria: (i) license or permission to practice law in Virginia, (ii) current training in the roles, responsibilities and duties of guardian ad litem representation, (iii) familiarity with the court system and general background in juvenile law, and (iv) demonstrated proficiency in this area of the law.

B. The Judicial Council shall maintain a list of attorneys admitted to practice law in Virginia who are qualified to serve as guardians ad litem based upon the standards and shall make the names available to the courts. If no attorney who is on the list is reasonably available, a judge in his discretion, may appoint any discreet and competent attorney who is admitted to practice law in Virginia.

1994, c. 36; 1995, c. 273.



§ 16.1-266.2. Appointment of pro bono counsel by judges of the First and Second Judicial District in certain cases

The judges of the juvenile and domestic relations district court of the First and Second Judicial District are authorized to appoint pro bono counsel for alleged victims in family abuse cases in which the court is authorized to issue a preliminary protective order under § 16.1-253.1, or an emergency protective order under § 16.1-253.4. Such counsel shall have no prosecutorial authority except as granted in writing by the attorney for the Commonwealth for the jurisdiction in which the representation is to occur.

Any attorney appointed under the provisions of this section shall be a volunteer and serve without compensation and shall be subject to any rules adopted by the court and approved by the Virginia Supreme Court providing for the establishment and conduct of a project providing pro bono services to victims of family abuse.

1995, c. 806.



§ 16.1-267. Compensation of appointed counsel

A. When the court appoints counsel to represent a child pursuant to subsection A of § 16.1-266 and, after an investigation by the court services unit, finds that the parents are financially able to pay for the attorney and refuse to do so, the court shall assess costs against the parents for such legal services in the maximum amount of that awarded the attorney by the court under the circumstances of the case, considering such factors as the ability of the parents to pay and the nature and extent of the counsel's duties in the case. Such amount shall not exceed the maximum amount specified in subdivision 1 of § 19.2-163 if the action is in district court.

When the court appoints counsel to represent a child pursuant to subsection B or C of § 16.1-266 and, after an investigation by the court services unit, finds that the parents are financially able to pay for the attorney in whole or in part and refuse to do so, the court shall assess costs in whole or in part against the parents for such legal services in the amount awarded the attorney by the court. Such amount shall not exceed $100 if the action is in circuit court or the maximum amount specified in subdivision 1 of § 19.2-163 if the action is in district court. In determining the financial ability of the parents to pay for an attorney to represent the child, the court shall utilize the financial statement required by § 19.2-159.

In all other cases, except as provided in § 16.1-343, counsel appointed to represent a child shall be compensated for his services pursuant to § 19.2-163.

B. When the court appoints counsel to represent a parent, guardian or other adult pursuant to § 16.1-266, such counsel shall be compensated for his services pursuant to § 19.2-163.

Code 1950, § 16.1-173; 1956, c. 555; 1966, c. 709; 1968, c. 581; 1970, c. 87; 1973, c. 440; 1974, c. 513; 1975, cc. 465, 559; 1977, c. 559; 1981, c. 213; 1984, c. 709; 1986, c. 425; 1993, c. 344; 2004, cc. 342, 437.



§ 16.1-268. Order of appointment

The order of appointment of counsel pursuant to § 16.1-266 shall be filed with and become a part of the record of such proceeding. The attorney so appointed shall represent the child or parent, guardian or other adult at any such hearing and at all other stages of the proceeding unless relieved or replaced in the manner provided by law.

1977, c. 559.



§ 16.1-269. Repealed

Repealed by Acts 1994, cc. 859 and 949.



§ 16.1-269.1. Trial in circuit court; preliminary hearing; direct indictment; remand

A. Except as provided in subsections B and C, if a juvenile 14 years of age or older at the time of an alleged offense is charged with an offense which would be a felony if committed by an adult, the court shall, on motion of the attorney for the Commonwealth and prior to a hearing on the merits, hold a transfer hearing and may retain jurisdiction or transfer such juvenile for proper criminal proceedings to the appropriate circuit court having criminal jurisdiction of such offenses if committed by an adult. Any transfer to the appropriate circuit court shall be subject to the following conditions:

1. Notice as prescribed in §§ 16.1-263 and 16.1-264 shall be given to the juvenile and his parent, guardian, legal custodian or other person standing in loco parentis; or attorney;

2. The juvenile court finds that probable cause exists to believe that the juvenile committed the delinquent act as alleged or a lesser included delinquent act which would be a felony if committed by an adult;

3. The juvenile is competent to stand trial. The juvenile is presumed to be competent and the burden is on the party alleging the juvenile is not competent to rebut the presumption by a preponderance of the evidence; and

4. The court finds by a preponderance of the evidence that the juvenile is not a proper person to remain within the jurisdiction of the juvenile court. In determining whether a juvenile is a proper person to remain within the jurisdiction of the juvenile court, the court shall consider, but not be limited to, the following factors:

a. The juvenile's age;

b. The seriousness and number of alleged offenses, including (i) whether the alleged offense was committed in an aggressive, violent, premeditated, or willful manner; (ii) whether the alleged offense was against persons or property, with greater weight being given to offenses against persons, especially if death or bodily injury resulted; (iii) whether the maximum punishment for such an offense is greater than 20 years confinement if committed by an adult; (iv) whether the alleged offense involved the use of a firearm or other dangerous weapon by brandishing, threatening, displaying or otherwise employing such weapon; and (v) the nature of the juvenile's participation in the alleged offense;

c. Whether the juvenile can be retained in the juvenile justice system long enough for effective treatment and rehabilitation;

d. The appropriateness and availability of the services and dispositional alternatives in both the criminal justice and juvenile justice systems for dealing with the juvenile's problems;

e. The record and previous history of the juvenile in this or other jurisdictions, including (i) the number and nature of previous contacts with juvenile or circuit courts, (ii) the number and nature of prior periods of probation, (iii) the number and nature of prior commitments to juvenile correctional centers, (iv) the number and nature of previous residential and community-based treatments, (v) whether previous adjudications and commitments were for delinquent acts that involved the infliction of serious bodily injury, and (vi) whether the alleged offense is part of a repetitive pattern of similar adjudicated offenses;

f. Whether the juvenile has previously absconded from the legal custody of a juvenile correctional entity in this or any other jurisdiction;

g. The extent, if any, of the juvenile's degree of intellectual disability or mental illness;

h. The juvenile's school record and education;

i. The juvenile's mental and emotional maturity; and

j. The juvenile's physical condition and physical maturity.

No transfer decision shall be precluded or reversed on the grounds that the court failed to consider any of the factors specified in subdivision 4.

B. The juvenile court shall conduct a preliminary hearing whenever a juvenile 14 years of age or older is charged with murder in violation of § 18.2-31, 18.2-32 or 18.2-40, or aggravated malicious wounding in violation of § 18.2-51.2.

C. The juvenile court shall conduct a preliminary hearing whenever a juvenile 14 years of age or older is charged with murder in violation of § 18.2-33; felonious injury by mob in violation of § 18.2-41; abduction in violation of § 18.2-48; malicious wounding in violation of § 18.2-51; malicious wounding of a law-enforcement officer in violation of § 18.2-51.1; felonious poisoning in violation of § 18.2-54.1; adulteration of products in violation of § 18.2-54.2; robbery in violation of § 18.2-58 or carjacking in violation of § 18.2-58.1; rape in violation of § 18.2-61; forcible sodomy in violation of § 18.2-67.1; object sexual penetration in violation of § 18.2-67.2; manufacturing, selling, giving, distributing, or possessing with intent to manufacture, sell, give, or distribute a controlled substance or an imitation controlled substance in violation of § 18.2-248 if the juvenile has been previously adjudicated delinquent on two or more occasions of violating § 18.2-248 provided the adjudications occurred after the juvenile was at least 14 years of age; manufacturing, selling, giving, distributing, or possessing with intent to manufacture, sell, give, or distribute methamphetamine in violation of § 18.2-248.03 if the juvenile has been previously adjudicated delinquent on two or more occasions of violating § 18.2-248.03 provided the adjudications occurred after the juvenile was at least 14 years of age; or felonious manufacturing, selling, giving, distributing, or possessing with intent to manufacture, sell, give, or distribute anabolic steroids in violation of § 18.2-248.5 if the juvenile has been previously adjudicated delinquent on two or more occasions of violating § 18.2-248.5 provided the adjudications occurred after the juvenile was at least 14 years of age, provided the attorney for the Commonwealth gives written notice of his intent to proceed pursuant to this subsection. The notice shall be filed with the court and mailed or delivered to counsel for the juvenile or, if the juvenile is not then represented by counsel, to the juvenile and a parent, guardian or other person standing in loco parentis with respect to the juvenile at least seven days prior to the preliminary hearing. If the attorney for the Commonwealth elects not to give such notice, or if he elects to withdraw the notice prior to certification of the charge to the grand jury, he may proceed as provided in subsection A.

D. Upon a finding of probable cause pursuant to a preliminary hearing under subsection B or C, the juvenile court shall certify the charge, and all ancillary charges, to the grand jury. Such certification shall divest the juvenile court of jurisdiction as to the charge and any ancillary charges. Nothing in this subsection shall divest the juvenile court of jurisdiction over any matters unrelated to such charge and ancillary charges which may otherwise be properly within the jurisdiction of the juvenile court.

If the court does not find probable cause to believe that the juvenile has committed the violent juvenile felony as charged in the petition or warrant or if the petition or warrant is terminated by dismissal in the juvenile court, the attorney for the Commonwealth may seek a direct indictment in the circuit court. If the petition or warrant is terminated by nolle prosequi in the juvenile court, the attorney for the Commonwealth may seek an indictment only after a preliminary hearing in juvenile court.

If the court finds that the juvenile was not 14 years of age or older at the time of the alleged commission of the offense or that the conditions specified in subdivision A 1, 2, or 3 have not been met, the case shall proceed as otherwise provided for by law.

E. An indictment in the circuit court cures any error or defect in any proceeding held in the juvenile court except with respect to the juvenile's age. If an indictment is terminated by nolle prosequi, the Commonwealth may reinstate the proceeding by seeking a subsequent indictment.

1994, cc. 859, 949; 1996, cc. 755, 914; 1997, c. 862; 2012, cc. 476, 507, 772.



§ 16.1-269.2. Admissibility of statement; investigation and report; bail

A. Statements made by the juvenile at the transfer hearing provided for under § 16.1-269.1 shall not be admissible against him over objection in any criminal proceedings following the transfer, except for purposes of impeachment.

B. Prior to a transfer hearing pursuant to subsection A of § 16.1-269.1, a study and report to the court, in writing, relevant to the factors set out in subdivision A 4 of § 16.1-269.1, as well as an assessment of any affiliation with a criminal street gang as defined in § 18.2-46.1, shall be made by the probation services or other qualified agency designated by the court. Upon motion of the attorney for the Commonwealth for a transfer hearing pursuant to subsection A of § 16.1-269.1, the attorney for the Commonwealth shall provide notice to the designated probation services or other qualified agency of the need for a transfer report. Counsel for the juvenile and the attorney for the Commonwealth shall have full access to the study and report and any other report or data concerning the juvenile which are available to the court. The court shall not consider the report until a finding has been made concerning probable cause. If the court so orders, the study and report may be expanded to include matters provided for in § 16.1-273, whereupon it may also serve as the report required by this subsection, but on the condition that it will not be submitted to the judge who will preside at any subsequent hearings except as provided for by law.

C. After the completion of the hearing, whether or not the juvenile court decides to retain jurisdiction over the juvenile or transfer such juvenile for criminal proceedings in the circuit court, the juvenile court shall set bail for the juvenile in accordance with Chapter 9 (§ 19.2-119 et seq.) of Title 19.2, if bail has not already been set.

1994, cc. 859, 949; 1999, c. 350; 2005, cc. 590, 843.



§ 16.1-269.3. Retention by juvenile court; appeal

If a case is not transferred following a transfer hearing or is not certified following a probable cause hearing, the judge who conducted the hearing shall not, over the objection of any interested party, preside at the adjudicatory hearing on the petition, but rather it shall be presided over by another judge of that court. If the attorney for the Commonwealth deems it to be in the public interest, and the juvenile is fourteen years of age or older he may, within ten days after the juvenile court's final decision to retain the case in accordance with subsection A of § 16.1-269.1, file a notice of appeal of the decision to the appropriate circuit court. A copy of such notice shall be furnished at the same time to the counsel for the juvenile.

1994, cc. 859, 949; 1996, cc. 755, 914.



§ 16.1-269.4. Transfer to circuit court; appeal by juvenile

If the juvenile court transfers the case pursuant to subsection A of § 16.1-269.1, the juvenile may, within ten days after the juvenile court's final decision, file a notice of appeal of the decision to the appropriate circuit court. A copy of the notice shall be furnished at the same time to the attorney for the Commonwealth.

1994, cc. 859, 949; 1996, cc. 755, 914.



§ 16.1-269.5. Placement of juvenile

The juvenile court may order placement of the transferred juvenile in either a local correctional facility as approved by the State Board of Corrections pursuant to the limitations of subsections D and E of § 16.1-249 or a juvenile detention facility.

1994, cc. 859, 949; 1995, cc. 746, 798, 802; 2010, c. 739.



§ 16.1-269.6. Circuit court hearing; jury; termination of juvenile court jurisdiction; objections and appeals

A. Within seven days after receipt of notice of an appeal from the transfer decision pursuant to subsection A of § 16.1-269.1, by either the attorney for the Commonwealth or the juvenile, or if an appeal to such a decision to transfer is not noted, upon expiration of the time in which to note such an appeal, the clerk of the court shall forward to the circuit court all papers connected with the case, including any report required by subsection B of § 16.1-269.2, as well as a written court order setting forth the reasons for the juvenile court's decision. Within seven days after receipt of notice of an appeal, the clerk shall forward copies of the order to the attorney for the Commonwealth and other counsel of record.

B. The circuit court, when practicable, shall, within 45 days after receipt of the case from the juvenile court pursuant to subsection A of § 16.1-269.1, (i) if either the juvenile or the attorney for the Commonwealth has appealed the transfer decision, examine all such papers, reports and orders and conduct a hearing to take further evidence on the issue of transfer, to determine if there has been substantial compliance with subsection A of § 16.1-269.1, but without redetermining whether the juvenile court had sufficient evidence to find probable cause; and (ii) enter an order either remanding the case to the juvenile court or advising the attorney for the Commonwealth that he may seek an indictment. A juvenile held continuously in secure detention shall be released from confinement if there is no hearing on the merits of his case within 45 days of the filing of the appeal. The circuit court may extend the time limitations for a reasonable period of time based upon good cause shown, provided the basis for such extension is recorded in writing and filed among the papers of the proceedings. However, in cases where a charge has been certified by the juvenile court to the grand jury pursuant to subsection B or C of § 16.1-269.1, the attorney for the Commonwealth may seek an indictment upon such charge and any ancillary charge without obtaining an order of the circuit court advising him that he may do so.

C. The circuit court order advising the attorney for the Commonwealth that he may seek an indictment shall divest the juvenile court of its jurisdiction over the case as well as the juvenile court's jurisdiction over any other allegations of delinquency arising from the same act, transaction or scheme giving rise to the charge for which the juvenile has been transferred. In addition, upon conviction of the juvenile following transfer or certification and trial as an adult, the circuit court shall issue an order terminating the juvenile court's jurisdiction over that juvenile with respect to any future criminal acts alleged to have been committed by such juvenile and with respect to any pending allegations of delinquency which have not been disposed of by the juvenile court at the time of the criminal conviction. However, such an order terminating the juvenile court's jurisdiction shall not apply to any allegations of criminal conduct that would properly be within the jurisdiction of the juvenile and domestic relations district court if the defendant were an adult. Upon receipt of the order terminating the juvenile court's jurisdiction over the juvenile, the clerk of the juvenile court shall forward any pending petitions of delinquency for proceedings in the appropriate general district court.

D. The judge of the circuit court who reviewed the case after receipt from the juvenile court shall not, over the objection of any interested party, preside over the trial of such charge or charges.

E. Any objection to the jurisdiction of the circuit court pursuant to this article shall be waived if not made before arraignment.

F. The time period beginning with the filing of a notice of appeal pursuant to § 16.1-269.3 or § 16.1-269.4 and ending with the order of the circuit court disposing of the appeal shall not be included as applying to the provisions of § 19.2-243.

1994, cc. 859, 949; 1996, cc. 755, 914; 1997, c. 862; 2003, c. 144; 2004, c. 468; 2010, c. 739.



§ 16.1-270. Waiver of jurisdiction of juvenile court in certain cases

At any time prior to commencement of the adjudicatory hearing, a juvenile fourteen years of age or older charged with an offense which if committed by an adult could be punishable by confinement in a state correctional facility, with the written consent of his counsel, may elect in writing to waive the jurisdiction of the juvenile court and have his case transferred to the appropriate circuit court, in which event his case shall thereafter be dealt with in the same manner as if he had been transferred pursuant to this article.

Code 1950, § 16.1-176.2; 1973, c. 440; 1977, c. 559; 1994, cc. 859, 949.



§ 16.1-271. Subsequent offenses by juvenile

Conviction of a juvenile as an adult pursuant to the provisions of this chapter shall preclude the juvenile court from taking jurisdiction of such juvenile for subsequent offenses committed by that juvenile.

Any juvenile who is tried and convicted in a circuit court as an adult under the provisions of this article shall be considered and treated as an adult in any criminal proceeding resulting from any alleged future criminal acts and any pending allegations of delinquency which have not been disposed of by the juvenile court at the time of the criminal conviction.

All procedures and dispositions applicable to adults charged with such a criminal offense shall apply in such cases, including, but not limited to, arrest; probable cause determination by a magistrate or grand jury; the use of a warrant, summons, or capias instead of a petition to initiate the case; adult bail; preliminary hearing and right to counsel provisions; trial in a court having jurisdiction over adults; and trial and sentencing as an adult. The provisions of this article regarding a transfer hearing shall not be applicable to such juveniles.

1977, c. 559; 1989, c. 675; 1990, c. 668; 1994, cc. 859, 949; 2007, c. 221.



§ 16.1-272. (Effective until October 1, 2014) Power of circuit court over juvenile offender

A. In any case in which a juvenile is indicted, the offense for which he is indicted and all ancillary charges shall be tried in the same manner as provided for in the trial of adults, except as otherwise provided with regard to sentencing. Upon a finding of guilty of any charge, the court shall fix the sentence without the intervention of a jury. Nothing in this subsection shall be construed to require a court to review the results of an investigation completed pursuant to § 16.1-273.

1. If a juvenile is convicted of a violent juvenile felony, for that offense and for all ancillary crimes the court may order that (i) the juvenile serve a portion of the sentence as a serious juvenile offender under § 16.1-285.1 and the remainder of such sentence in the same manner as provided for adults; (ii) the juvenile serve the entire sentence in the same manner as provided for adults; or (iii) the portion of the sentence to be served in the same manner as provided for adults be suspended conditioned upon successful completion of such terms and conditions as may be imposed in a juvenile court upon disposition of a delinquency case including, but not limited to, commitment under subdivision A 14 of § 16.1-278.8 or § 16.1-285.1.

2. If the juvenile is convicted of any other felony, the court may sentence or commit the juvenile offender in accordance with the criminal laws of this Commonwealth or may in its discretion deal with the juvenile in the manner prescribed in this chapter for the hearing and disposition of cases in the juvenile court, including, but not limited to, commitment under § 16.1-285.1 or may in its discretion impose an adult sentence and suspend the sentence conditioned upon successful completion of such terms and conditions as may be imposed in a juvenile court upon disposition of a delinquency case.

3. If the juvenile is not convicted of a felony but is convicted of a misdemeanor, the court shall deal with the juvenile in the manner prescribed by law for the disposition of a delinquency case in the juvenile court.

B. If the circuit court decides to deal with the juvenile in the same manner as a case in the juvenile court and places the juvenile on probation, the juvenile may be supervised by a juvenile probation officer.

C. Whether the court sentences and commits the juvenile as a juvenile under this chapter or under the criminal law, in cases where the juvenile is convicted of a felony in violation of § 18.2-61, 18.2-63, 18.2-64.1, 18.2-67.1, 18.2-67.2, 18.2-67.3, 18.2-67.5, 18.2-370 or 18.2-370.1 or, where the victim is a minor or is physically helpless or mentally incapacitated as defined in § 18.2-67.10, subsection B of § 18.2-361 or subsection B of § 18.2-366, the clerk shall make the report required by § 19.2-390 to the Sex Offender and Crimes Against Minors Registry established pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1.

D. A juvenile sentenced pursuant to clause (i) of subdivision A 1 shall be eligible to earn sentence credits in the manner prescribed by § 53.1-202.2 for the portion of the sentence served as a serious juvenile offender under § 16.1-285.1.

E. If the court sentences the juvenile as a juvenile under this chapter, the clerk shall provide a copy of the court's final order or judgment to the court service unit in the same locality as the juvenile court to which the case had been transferred.

Code 1950, § 16.1-177; 1956, c. 555; 1977, c. 559; 1994, c. 362; 1996, cc. 755, 914; 2000, c. 793; 2002, c. 511; 2003, c. 584; 2005, c. 590; 2007, c. 460; 2008, c. 517; 2014, cc. 20, 249.



§ 16.1-272. Power of circuit court over juvenile offender

A. In any case in which a juvenile is indicted, the offense for which he is indicted and all ancillary charges shall be tried in the same manner as provided for in the trial of adults, except as otherwise provided with regard to sentencing. Upon a finding of guilty of any charge, the court shall fix the sentence without the intervention of a jury. Nothing in this subsection shall be construed to require a court to review the results of an investigation completed pursuant to § 16.1-273.

1. If a juvenile is convicted of a violent juvenile felony, for that offense and for all ancillary crimes the court may order that (i) the juvenile serve a portion of the sentence as a serious juvenile offender under § 16.1-285.1 and the remainder of such sentence in the same manner as provided for adults; (ii) the juvenile serve the entire sentence in the same manner as provided for adults; or (iii) the portion of the sentence to be served in the same manner as provided for adults be suspended conditioned upon successful completion of such terms and conditions as may be imposed in a juvenile court upon disposition of a delinquency case including, but not limited to, commitment under subdivision A 14 of § 16.1-278.8 or § 16.1-285.1.

2. If the juvenile is convicted of any other felony, the court may sentence or commit the juvenile offender in accordance with the criminal laws of this Commonwealth or may in its discretion deal with the juvenile in the manner prescribed in this chapter for the hearing and disposition of cases in the juvenile court, including, but not limited to, commitment under § 16.1-285.1 or may in its discretion impose an adult sentence and suspend the sentence conditioned upon successful completion of such terms and conditions as may be imposed in a juvenile court upon disposition of a delinquency case.

3. If the juvenile is not convicted of a felony but is convicted of a misdemeanor, the court shall deal with the juvenile in the manner prescribed by law for the disposition of a delinquency case in the juvenile court.

B. If the circuit court decides to deal with the juvenile in the same manner as a case in the juvenile court and places the juvenile on probation, the juvenile may be supervised by a juvenile probation officer.

C. Whether the court sentences and commits the juvenile as a juvenile under this chapter or under the criminal law, in cases where the juvenile is convicted of a felony in violation of § 18.2-61, 18.2-63, 18.2-64.1, 18.2-67.1, 18.2-67.2, 18.2-67.3, 18.2-67.5, 18.2-370 or 18.2-370.1 or, where the victim is a minor or is physically helpless or mentally incapacitated as defined in § 18.2-67.10, subsection B of § 18.2-361 or subsection B of § 18.2-366, the clerk shall make the report required by § 19.2-390 to the Sex Offender and Crimes Against Minors Registry established pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1.

D. A juvenile sentenced pursuant to clause (i) of subdivision A 1 shall be eligible to earn sentence credits in the manner prescribed by § 53.1-202.2 for the portion of the sentence served as a serious juvenile offender under § 16.1-285.1.

E. If the court sentences the juvenile as a juvenile under this chapter, the clerk shall provide a copy of the court's final order or judgment to the court service unit in the same locality as the juvenile court to which the case had been transferred.

Code 1950, § 16.1-177; 1956, c. 555; 1977, c. 559; 1994, c. 362; 1996, cc. 755, 914; 2000, c. 793; 2002, c. 511; 2003, c. 584; 2005, c. 590; 2007, c. 460; 2008, c. 517; 2014, cc. 20, 249.



§ 16.1-272.1. Claim of error to be raised within one year

In addition to any other curative provisions, waivers, procedural defaults, or requirements for timely objection, including but not limited to those in subsection J of § 16.1-241, subsection E of § 16.1-269.1 and subsection E of § 16.1-269.6, any claim of error or defect under this chapter, jurisdictional or otherwise, that is not raised within one year from the date of final judgment of the circuit court or one year from the effective date of this act, whichever is later, shall not constitute a ground for relief in any judicial proceeding.

2000, c. 418.



§ 16.1-273. Court may require investigation of social history and preparation of victim impact statement

A. When a juvenile and domestic relations district court or circuit court has adjudicated any case involving a child subject to the jurisdiction of the court hereunder, except for a traffic violation, a violation of the game and fish law, or a violation of any city ordinance regulating surfing or establishing curfew violations, the court before final disposition thereof may require an investigation, which (i) shall include a drug screening and (ii) may, and for the purposes of subdivision A 14 or A 17 of § 16.1-278.8 shall, include a social history of the physical, mental, and social conditions, including an assessment of any affiliation with a criminal street gang as defined in § 18.2-46.1, and personality of the child and the facts and circumstances surrounding the violation of law. However, in the case of a juvenile adjudicated delinquent on the basis of an act committed on or after January 1, 2000, which would be a felony if committed by an adult, or a violation under Article 1 (§ 18.2-247 et seq.) or Article 1.1 (§ 18.2-265.1 et seq.) of Chapter 7 of Title 18.2 and such offense would be punishable as a Class 1 or Class 2 misdemeanor if committed by an adult, the court shall order the juvenile to undergo a drug screening. If the drug screening indicates that the juvenile has a substance abuse or dependence problem, an assessment shall be completed by a certified substance abuse counselor as defined in § 54.1-3500 employed by the Department of Juvenile Justice or by a locally operated court services unit or by an individual employed by or currently under contract to such agencies and who is specifically trained to conduct such assessments under the supervision of such counselor.

B. The court also shall, on motion of the attorney for the Commonwealth with the consent of the victim, or may in its discretion, require the preparation of a victim impact statement in accordance with the provisions of § 19.2-299.1 if the court determines that the victim may have suffered significant physical, psychological, or economic injury as a result of the violation of law.

Code 1950, § 16.1-164; 1956, c. 555; 1972, cc. 672, 835; 1973, c. 440; 1977, cc. 559, 627; 1993, c. 603; 1998, cc. 783, 840; 1999, cc. 350, 891, 913; 2000, cc. 1020, 1041; 2005, c. 843; 2007, c. 510; 2014, cc. 20, 249.



§ 16.1-273. (Effective until October 1, 2014) Court may require investigation of social history and preparation of victim impact statement

A. When a juvenile and domestic relations district court or circuit court has adjudicated any case involving a child subject to the jurisdiction of the court hereunder, except for a traffic violation, a violation of the game and fish law, or a violation of any city ordinance regulating surfing or establishing curfew violations, the court before final disposition thereof may require an investigation, which (i) shall include a drug screening and (ii) may, and for the purposes of subdivision A 14 or A 17 of § 16.1-278.8 shall, include a social history of the physical, mental, and social conditions, including an assessment of any affiliation with a criminal street gang as defined in § 18.2-46.1, and personality of the child and the facts and circumstances surrounding the violation of law. However, in the case of a juvenile adjudicated delinquent on the basis of an act committed on or after January 1, 2000, which would be a felony if committed by an adult, or a violation under Article 1 (§ 18.2-247 et seq.) or Article 1.1 (§ 18.2-265.1 et seq.) of Chapter 7 of Title 18.2 and such offense would be punishable as a Class 1 or Class 2 misdemeanor if committed by an adult, the court shall order the juvenile to undergo a drug screening. If the drug screening indicates that the juvenile has a substance abuse or dependence problem, an assessment shall be completed by a certified substance abuse counselor as defined in § 54.1-3500 employed by the Department of Juvenile Justice or by a locally operated court services unit or by an individual employed by or currently under contract to such agencies and who is specifically trained to conduct such assessments under the supervision of such counselor.

B. The court also shall, on motion of the attorney for the Commonwealth with the consent of the victim, or may in its discretion, require the preparation of a victim impact statement in accordance with the provisions of § 19.2-299.1 if the court determines that the victim may have suffered significant physical, psychological, or economic injury as a result of the violation of law.

Code 1950, § 16.1-164; 1956, c. 555; 1972, cc. 672, 835; 1973, c. 440; 1977, cc. 559, 627; 1993, c. 603; 1998, cc. 783, 840; 1999, cc. 350, 891, 913; 2000, cc. 1020, 1041; 2005, c. 843; 2007, c. 510; 2014, cc. 20, 249.



§ 16.1-274. Time for filing of reports; copies furnished to attorneys; amended reports; fees

A. Whenever any court directs an investigation pursuant to subdivision A of § 16.1-237 or § 16.1-273 or 9.1-153, or an evaluation pursuant to § 16.1-278.5, the probation officer, court-appointed special advocate, or other agency conducting such investigation shall file such report with the clerk of the court directing the investigation. The clerk shall furnish a copy of such report to all attorneys representing parties in the matter before the court no later than 72 hours, and in cases of child custody, 15 days, prior to the time set by the court for hearing the matter. If such probation officer or other agency discovers additional information or a change in circumstance after the filing of the report, an amended report shall be filed forthwith and a copy sent to each person who received a copy of the original report. Whenever such a report is not filed or an amended report is filed, the court shall grant such continuance of the proceedings as justice requires. All attorneys receiving such report or amended report shall return such to the clerk upon the conclusion of the hearing and shall not make copies of such report or amended report or any portion thereof. However, the chief judge of each juvenile and domestic relations district court may provide for an alternative means of copying and distributing reports or amended reports filed pursuant to § 9.1-153.

B. Notwithstanding the provisions of §§ 16.1-69.48:2 and 17.1-275, when the court directs the appropriate local department of social services to conduct supervised visitation or directs the appropriate local department of social services or court services unit to conduct an investigation pursuant to § 16.1-273 or to provide mediation services in matters involving a child's custody, visitation, or support, the court shall assess a fee against the petitioner, the respondent, or both, in accordance with fee schedules established by the appropriate local board of social services when the service is provided by a local department of social services or by a court services unit. The fee schedules shall include (i) standards for determining the paying party's or parties' ability to pay and (ii) a scale of fees based on the paying party's or parties' income and family size and the actual cost of the services provided. The fee charged shall not exceed the actual cost of the service. The fee shall be assessed as a cost of the case and shall be paid as prescribed by the court to the local department of social services, locally operated court services unit or Department of Juvenile Justice, whichever performed the service, unless payment is waived. The method and medium for payment for such services shall be determined by the local department of social services, Department of Juvenile Justice, or the locally operated court services unit that provided the services.

C. When a local department of social services or any court services unit is requested by another local department or court services unit in the Commonwealth or by a similar department or entity in another state to conduct an investigation involving a child's custody, visitation or support pursuant to § 16.1-273 or, in the case of a request from another state pursuant to a provision corresponding to § 16.1-273, or to provide mediation services, or for a local department of social services to provide supervised visitation, the local department or the court services unit performing the service may require payment of fees prior to conducting the investigation or providing mediation services or supervised visitation.

Code 1950, § 16.1-208.1; 1972, c. 111; 1975, c. 286; 1977, c. 559; 1983, c. 174; 1987, c. 5; 1989, c. 725; 1990, c. 752; 1991, cc. 534, 618; 1992, c. 554; 1993, c. 975; 2001, c. 364; 2006, c. 675; 2012, cc. 164, 456.



§ 16.1-274.1. Admission of evidence of juvenile's age

In any proceeding in a district court or circuit court where a juvenile is alleged to have committed a delinquent act, the Commonwealth shall be permitted to introduce evidence establishing the age of the juvenile at any time prior to adjudication of the case.

1994, c. 913; 1996, cc. 755, 914.



§ 16.1-275. Physical and mental examinations and treatment; nursing and medical care

The juvenile court or the circuit court may cause any juvenile within its jurisdiction under the provisions of this law to be physically examined and treated by a physician or to be examined and treated at a local mental health center. If no such appropriate facility is available locally, the court may order the juvenile to be examined and treated by any physician or psychiatrist or examined by a clinical psychologist. The Commissioner of Behavioral Health and Developmental Services shall provide for distribution a list of appropriate mental health centers available throughout the Commonwealth. Upon the written recommendation of the person examining the juvenile that an adequate evaluation of the juvenile's treatment needs can only be performed in an inpatient hospital setting, the court shall have the power to send any such juvenile to a state mental hospital for not more than 10 days for the purpose of obtaining a recommendation for the treatment of the juvenile. No juvenile sent to a state mental hospital pursuant to this provision shall be held or cared for in any maximum security unit where adults determined to be criminally insane reside; the juvenile shall be kept separate and apart from such adults. However, the Commissioner of Behavioral Health and Developmental Services may place a juvenile who has been certified to the circuit court for trial as an adult pursuant to § 16.1-269.6 or 16.1-270 or who has been convicted as an adult of a felony in the circuit court in a unit appropriate for the care and treatment of persons under a criminal charge when, in his discretion, such placement is necessary to protect the security or safety of other patients, staff or the public.

Whenever the parent or other person responsible for the care and support of a juvenile is determined by the court to be financially unable to pay the costs of such examination as ordered by the juvenile court or the circuit court, such costs may be paid according to procedures and rates adopted by the Department from funds appropriated in the general appropriation act for the Department.

The juvenile court or the circuit court may cause any juvenile within its jurisdiction who is found to be delinquent for an offense that is eligible for commitment pursuant to subdivision A 14 of § 16.1-278.8 or § 16.1-285.1 to be placed in the temporary custody of the Department of Juvenile Justice for a period of time not to exceed 30 days for diagnostic assessment services after the adjudicatory hearing and prior to final disposition of his or her case. Prior to such a placement, the Department shall determine that the personnel, services and space are available in the appropriate correctional facility for the care, supervision and study of such juvenile and that the juvenile's case is appropriate for referral for diagnostic services.

Whenever a juvenile concerning whom a petition has been filed appears to be in need of nursing, medical or surgical care, the juvenile court or the circuit court may order the parent or other person responsible for the care and support of the juvenile to provide such care in a hospital or otherwise and to pay the expenses thereof. If the parent or other person is unable or fails to provide such care, the juvenile court or the circuit court may refer the matter to the authority designated in accordance with law for the determination of eligibility for such services in the county or city in which such juvenile or his parents have residence or legal domicile.

In any such case, if a parent who is able to do so fails or refuses to comply with the order, the juvenile court or the circuit court may proceed against him as for contempt or may proceed against him for nonsupport.

Code 1950, § 16.1-190; 1956, c. 555; 1972, c. 354; 1975, c. 430; 1976, c. 321; 1977, c. 559; 1978, c. 739; 1982, c. 636; 1983, c. 358; 1984, c. 44; 1988, cc. 47, 826; 1990, c. 975; 1994, cc. 859, 949; 2004, c. 321; 2009, cc. 813, 840; 2012, cc. 164, 456.



§ 16.1-276. Fees and travel expenses of witnesses

The judge may authorize the payment of the fees and mileage provided by law in § 19.2-278 of any witness or person summoned or otherwise required to appear at the hearing of any case coming within the jurisdiction of the court, which sum shall be paid by the State Treasurer out of funds appropriated in the general appropriations act to the Supreme Court of Virginia.

Code 1950, § 16.1-171; 1956, c. 555; 1977, c. 559; 1982, c. 636.



§ 16.1-276.1. Repealed

Repealed by Acts 2002, c. 305.



§ 16.1-276.2. Transportation orders in certain proceedings

In any proceeding (i) pursuant to subdivisions 2, 4 or 5 of subsection A of § 16.1-241, (ii) pursuant to subsections K or U of § 16.1-241, (iii) involving a child who is alleged to be abused or neglected, or (iv) involving a child who is before the court pursuant to §§ 16.1-281, 16.1-282 or § 16.1-282.1, if the judge finds that the presence at a hearing of a prisoner in a state, local or regional correctional institution is essential to the just adjudication and disposition of the proceeding, the judge may issue an order to the Director of the Department of Corrections or the administrator of the state, local or regional correctional institution to deliver such witness to the sheriff of the jurisdiction of the court issuing the order. Such orders shall be executed in accordance with § 8.01-410. Any such orders shall issue only upon consideration of the importance of the personal appearance of the person.

The party seeking the testimony of such prisoner shall advance a sum sufficient to defray the expenses and compensation of the officers, which the court shall tax as costs. When the party seeking the attendance of the prisoner is an agency of the Commonwealth or when the attendance is sought on motion of the court, no sum shall be advanced to defray the expenses or compensation of the correctional officers and sheriff nor shall any such sum be taxed as costs.

2001, c. 513.



§ 16.1-276.3. Use of telephonic communication systems or electronic video and audio communication systems to conduct hearing

Notwithstanding any other provision of law, in any civil proceeding under this chapter in which a party or witness is incarcerated or when otherwise authorized by the court, the court may, in its discretion, conduct any hearing using a telephonic communication system or an electronic audio and video communication system to provide for the appearance of any parties and witnesses. Any electronic audio and video communication system used to conduct such a hearing shall meet the standards set forth in subsection B of § 19.2-3.1.

2001, c. 513.



§ 16.1-277. Repealed

Repealed by Acts 1999, c. 889.



§ 16.1-277.01. Approval of entrustment agreement

A. In any case in which a child has been entrusted pursuant to § 63.2-903 or 63.2-1817 to the local board of social services or to a child welfare agency, a petition for approval of the entrustment agreement by the board or agency:

1. Shall be filed within a reasonable period of time, no later than 89 days after the execution of an entrustment agreement for less than 90 days, if the child is not returned to the caretaker from whom he was entrusted within that period;

2. Shall be filed within a reasonable period of time, not to exceed 30 days after the execution of an entrustment agreement for 90 days or longer or for an unspecified period of time, if such entrustment agreement does not provide for the termination of all parental rights and responsibilities with respect to the child; and

3. May be filed in the case of a permanent entrustment agreement which provides for the termination of all parental rights and responsibilities with respect to the child.

The board or agency shall file a foster care plan pursuant to § 16.1-281 to be heard with any petition for approval of an entrustment agreement.

B. Upon the filing of a petition for approval of an entrustment agreement pursuant to subsection A of § 16.1-241, the court shall appoint a guardian ad litem to represent the child in accordance with the provisions of § 16.1-266, and shall schedule the matter for a hearing to be held as follows: within 45 days of the filing of a petition pursuant to subdivision A 1, A 2 or A 3, except where an order of publication has been ordered by the court, in which case the hearing shall be held within 75 days of the filing of the petition. The court shall provide notice of the hearing and a copy of the petition to the following, each of whom shall be a party entitled to participate in the proceeding:

1. The local board of social services or child welfare agency;

2. The child, if he is 12 years of age or older;

3. The guardian ad litem for the child; and

4. The child's parents, guardian, legal custodian or other person standing in loco parentis to the child. No such notification shall be required, however, if the judge certifies on the record that the identity of the parent or guardian is not reasonably ascertainable. A birth father shall be given notice of the proceedings if he is an acknowledged father pursuant to § 20-49.1, adjudicated pursuant to § 20-49.8, or presumed pursuant to § 63.2-1202, or has registered with the Putative Father Registry pursuant to Article 7 (§ 63.2-1249 et seq.). An affidavit of the mother that the identity of the father is not reasonably ascertainable shall be sufficient evidence of this fact, provided there is no other evidence before the court which would refute such an affidavit. Failure to register with the Putative Father Registry pursuant to Article 7 (§ 63.2-1249 et seq.) of Chapter 12 of Title 63.2 shall be evidence that the identity of the father is not reasonably ascertainable. The hearing shall be held and an order may be entered, although a parent, guardian, legal custodian or person standing in loco parentis fails to appear and is not represented by counsel, provided personal or substituted service was made on the person, or the court determines that such person cannot be found, after reasonable effort, or in the case of a person who is without the Commonwealth, the person cannot be found or his post office address cannot be ascertained after reasonable effort. However, when a petition seeks approval of a permanent entrustment agreement which provides for the termination of all parental rights and responsibilities with respect to the child, a summons shall be served upon the parent or parents and the other parties specified in § 16.1-263. The summons or notice of hearing shall clearly state the consequences of a termination of residual parental rights. Service shall be made pursuant to § 16.1-264. The remaining parent's parental rights may be terminated even though that parent has not entered into an entrustment agreement if the court finds, based upon clear and convincing evidence, that it is in the best interest of the child and that (i) the identity of the parent is not reasonably ascertainable; (ii) the identity and whereabouts of the parent are known or reasonably ascertainable, and the parent is personally served with notice of the termination proceeding pursuant to § 8.01-296 or 8.01-320; (iii) the whereabouts of the parent are not reasonably ascertainable and the parent is given notice of the termination proceedings by certified or registered mail to the last known address and such parent fails to object to the proceedings within 15 days of the mailing of such notice; or (iv) the whereabouts of the parent are not reasonably ascertainable and the parent is given notice of the termination proceedings through an order of publication pursuant to §§ 8.01-316 and 8.01-317, and such parent fails to object to the proceedings.

C. At the hearing held pursuant to this section, the court shall hear evidence on the petition filed and shall review the foster care plan for the child filed by the local board or child welfare agency in accordance with § 16.1-281.

D. At the conclusion of the hearing, the court shall make a finding, based upon a preponderance of the evidence, whether approval of the entrustment agreement is in the best interest of the child. However, if the petition seeks approval of a permanent entrustment agreement which provides for the termination of all parental rights and responsibilities with respect to the child, the court shall make a finding, based upon clear and convincing evidence, whether termination of parental rights is in the best interest of the child. If the court makes either of these findings, the court may make any of the orders of disposition permitted in a case involving an abused or neglected child pursuant to § 16.1-278.2. Any such order transferring legal custody of the child shall be made in accordance with the provisions of subdivision A 5 of § 16.1-278.2 and shall be subject to the provisions of subsection D1. This order shall include, but need not be limited to, the following findings: (i) that there is no less drastic alternative to granting the requested relief; and (ii) that reasonable efforts have been made to prevent removal and that continued placement in the home would be contrary to the welfare of the child, if the order transfers legal custody of the child to a local board of social services. At any time subsequent to the transfer of legal custody of the child pursuant to this section, a birth parent or parents of the child and the pre-adoptive parent or parents may enter into a written post-adoption contact and communication agreement in accordance with the provisions of § 16.1-283.1 and Article 1.1 (§ 63.2-1220.2 et seq.) of Chapter 12 of Title 63.2. The court shall not require a written post-adoption contact and communication agreement as a precondition to entry of an order in any case involving the child.

The effect of the court's order approving a permanent entrustment agreement is to terminate an entrusting parent's residual parental rights. Any order terminating parental rights shall be accompanied by an order (i) continuing or granting custody to a local board of social services or to a licensed child-placing agency or (ii) granting custody or guardianship to a relative or other interested individual. Such an order continuing or granting custody to a local board of social services or to a licensed child-placing agency shall indicate whether that board or agency shall have the authority to place the child for adoption and consent thereto. A final order terminating parental rights pursuant to this section renders the approved entrustment agreement irrevocable. Such order may be appealed in accordance with the provisions of § 16.1-296.

D1. Any order transferring custody of the child to a relative or other interested individual pursuant to subsection D shall be entered only upon a finding, based upon a preponderance of the evidence, that the relative or other interested individual is one who (i) after an investigation as directed by the court, is found by the court to be willing and qualified to receive and care for the child; (ii) is willing to have a positive, continuous relationship with the child; (iii) is committed to providing a permanent, suitable home for the child; and (iv) is willing and has the ability to protect the child from abuse and neglect; and the order shall so state. The court's order transferring custody to a relative or other interested individual should further provide for, as appropriate, any terms and conditions which would promote the child's interest and welfare; ongoing provision of social services to the child and the child's custodian; and court review of the child's placement.

E. The local board or licensed child-placing agency to which authority is given to place the child for adoption and consent thereto after an order terminating parental rights is entered pursuant to this section shall file a written Adoption Progress Report with the juvenile court on the progress being made to place the child in an adoptive home. The report shall be filed with the court every six months from the date of the final order terminating parental rights until a final order of adoption is entered on behalf of the child in the circuit court. At the conclusion of the hearing at which termination of parental rights is ordered and authority is given to the local board or licensed child-placing agency to place the child for adoption, the juvenile court shall schedule a date by which the board or agency shall file the first Adoption Progress Report required by this section. A copy of the Adoption Progress Report shall be sent by the court to the guardian ad litem for the child. The court may schedule a hearing on the report with or without the request of a party.

1999, c. 889; 2000, c. 385; 2006, c. 825; 2009, cc. 98, 260; 2010, c. 331.



§ 16.1-277.02. Petition for relief of care and custody

A. Requests for petitions for relief of the care and custody of a child shall be referred initially to the local department of social services for investigation and the provision of services, if appropriate, in accordance with the provisions of § 63.2-319 or Chapter 15 (§ 63.2-1500 et seq.) of Title 63.2. Upon the filing of a petition for relief of a child's care and custody pursuant to subdivision A 4 of § 16.1-241, the court shall appoint a guardian ad litem to represent the child in accordance with the provisions of § 16.1-266, and shall schedule the matter for a hearing on the petition. Such hearing on the petition may include partial or final disposition of the matter. The court shall provide notice of the hearing and a copy of the petition to the following, each of whom shall be a party entitled to participate in the proceeding:

1. The child, if he is 12 years of age or older;

2. The guardian ad litem for the child;

3. The child's parents, custodian or other person standing in loco parentis to the child. No such notification shall be required, however, if the judge certifies on the record that the identity of the parent is not reasonably ascertainable. An affidavit of the mother that the identity of the father is not reasonably ascertainable shall be sufficient evidence of this fact, provided there is no other evidence before the court which would refute such an affidavit. The hearing on the petition shall be held pursuant to this section although a parent fails to appear and is not represented by counsel, provided personal or substituted service was made on the parent, or the court determines that such person cannot be found, after reasonable effort, or in the case of a person who is without the Commonwealth, the person cannot be found or his post office address cannot be ascertained after reasonable effort. However, in the case of a hearing to grant a petition for permanent relief of custody and terminate a parent's residual parental rights, notice to the parent whose rights may be affected shall be provided in accordance with the provisions of §§ 16.1-263 and 16.1-264; and

4. The local board of social services. Upon receiving notice of the hearing pursuant to this section, the local board of social services shall investigate the matter and provide services, as appropriate, in accordance with the provisions of § 63.2-319 or Chapter 15 (§ 63.2-1500 et seq.) of Title 63.2.

B. At the hearing, the local board of social services, the child, the child's parents, guardian, legal custodian or other person standing in loco parentis and any other family or household member of the child to whom notice was given shall have the right to confront and cross-examine all adverse witnesses and evidence and to present evidence on their own behalf.

C. At the conclusion of the hearing on the petition, the court shall make a finding, based upon a preponderance of the evidence, whether there is good cause shown for the petitioner's desire to be relieved of the child's care and custody, unless the petition seeks permanent relief of custody and termination of parental rights. If the petition seeks permanent relief of custody and termination of parental rights, the court shall make a finding, based upon clear and convincing evidence, whether termination of parental rights is in the best interest of the child. If the court makes either of these findings, the court may enter:

1. A preliminary protective order pursuant to § 16.1-253;

2. An order that requires the local board of social services to provide services to the family as required by law;

3. An order that is consistent with any of the dispositional alternatives pursuant to § 16.1-278.3; or

4. Any combination of these orders.

Any such order transferring legal custody of the child shall be made in accordance with the provisions of subdivision A 5 of § 16.1-278.2 and shall be subject to the provisions of subsection C1. This order shall include, but need not be limited to, the following findings: (i) that there is no less drastic alternative to granting the requested relief; and (ii) that reasonable efforts have been made to prevent removal and that continued placement in the home would be contrary to the welfare of the child, if the order transfers legal custody of the child to a local board of social services. Any order terminating residual parental rights shall be accompanied by an order continuing or granting custody to a local board of social services, to a licensed child-placing agency or the granting of custody or guardianship to a relative or other interested individual. Such an order continuing or granting custody to a local board of social services or to a licensed child-placing agency shall indicate whether that board or agency shall have the authority to place the child for adoption and consent thereto. At any time subsequent to the transfer of legal custody of the child pursuant to this section, a birth parent or parents of the child and the pre-adoptive parent or parents may enter into a written post-adoption contact and communication agreement in accordance with the provisions of § 16.1-283.1 and Article 1.1 (§ 63.2-1220.2 et seq.) of Chapter 12 of Title 63.2. The court shall not require a written post-adoption contact and communication agreement as a precondition to entry of an order in any case involving the child.

The court shall schedule a subsequent hearing within 60 days of the hearing held pursuant to this section: (a) to enter a final order of disposition pursuant to § 16.1-278.3 or (b) if the child is placed in foster care, for review of the foster care plan filed pursuant to § 16.1-281. If a party is required to be present at the subsequent hearing, and (1) is present at the hearing on the petition, the party shall be given notice of the date set for the subsequent hearing; (2) if not present, shall be summoned as provided in § 16.1-263.

C1. Any order transferring temporary custody of the child to a relative or other interested individual pursuant to subsection C shall be entered only upon a finding, based upon a preponderance of the evidence, that the relative or other interested individual is one who (i) is found by the court to be willing and qualified to receive and care for the child; (ii) is willing to have a positive, continuous relationship with the child; and (iii) is willing and has the ability to protect the child from abuse and neglect. The court's order transferring temporary custody to a relative or other interested individual should further provide for compliance with any preliminary protective order entered on behalf of the child in accordance with the provisions of § 16.1-253; and, as appropriate, ongoing provision of social services to the child and the child's custodian; and court review of the child's placement with the relative or other individual. Any final order transferring custody of the child to a relative or other interested individual pursuant to this section shall, in addition, be entered only after an investigation as directed by the court and upon a finding, stated in the court's order, that the relative or other interested individual is one who satisfies clauses (i), (ii), and (iii) and is committed to providing a permanent, suitable home for the child.

D. The local board or licensed child-placing agency to which authority is given to place the child for adoption and consent thereto after an order terminating parental rights is entered pursuant to this section shall file a written Adoption Progress Report with the juvenile court on the progress being made to place the child in an adoptive home. The report shall be filed with the court every six months from the date of the final order terminating parental rights until a final order of adoption is entered on behalf of the child in the circuit court. At the conclusion of the hearing at which termination of parental rights is ordered and authority is given to the local board or licensed child-placing agency to place the child for adoption, the juvenile court shall schedule a date by which the board or agency shall file the first Adoption Progress Report required by this section. A copy of the Adoption Progress Report shall be sent by the court to the guardian ad litem for the child. The court may schedule a hearing on the report with or without the request of a party.

1999, c. 889; 2000, c. 385; 2009, cc. 98, 260; 2010, c. 331; 2013, c. 130.



§ 16.1-277.1. Time limitation

A. When a child is held continuously in secure detention, he shall be released from confinement if there is no adjudicatory or transfer hearing conducted by the court for the matters upon which he was detained within twenty-one days from the date he was first detained.

B. If a child is not held in secure detention or is released from same after having been confined, an adjudicatory or transfer hearing on the matters charged in the petition or petitions issued against him shall be conducted within 120 days from the date the petition or petitions are filed.

C. When a child is held in secure detention after the completion of his adjudicatory hearing or is detained when the juvenile court has retained jurisdiction as a result of a transfer hearing, he shall be released from such detention if the disposition hearing is not completed within thirty days from the date of the adjudicatory or transfer hearing.

D. The time limitations provided for in this section shall be tolled during any period in which (i) the whereabouts of the child are unknown, (ii) the child has escaped from custody, or (iii) the child has failed to appear pursuant to a court order. The limitations also may be extended by the court for a reasonable period of time based upon good cause shown, provided that the basis for such extension is recorded in writing and filed among the papers of the proceedings. For the purposes of this section, good cause includes, but is not limited to, extension of limitations necessary to obtain the presence of a witness to testify regarding the results of scientific analyses or examinations.

1985, c. 260; 1988, c. 220; 1999, c. 58; 2009, Sp. Sess. I, cc. 1, 4.



§ 16.1-277.2. Rejection of plea agreement; recusal

Upon rejecting a plea agreement in any delinquency matter, a judge shall immediately recuse himself from any further proceedings on the same matter unless the parties agree otherwise.

2014, c. 165.



§ 16.1-278. Cooperation of certain agencies, officials, institutions and associations

A. The judge may order, after notice and opportunity to be heard, any state, county or municipal officer or employee or any governmental agency or other governmental institution to render only such information, assistance, services and cooperation as may be provided for by state or federal law or an ordinance of any city, county or town.

The officer, employee, agency or institution may appeal such order to the circuit court in accordance with § 16.1-296. The circuit court shall advance such appeals on its docket and may stay the order of the juvenile court during the pendency of the appeal. The circuit court may affirm or reverse the order of the juvenile court. Upon reversal, the circuit court may remand the case to the juvenile court for an alternative disposition.

B. The court is authorized to cooperate with and make use of the services of all public or private societies or organizations which seek to protect or aid children or families, in order that the court may be assisted in giving the children and families within its jurisdiction such care, protection and assistance as will best enhance their welfare.

Code 1950, § 16.1-156; 1956, c. 555; 1977, c. 559; 1980, c. 245.



§ 16.1-278.1. Definitions

As used in this article, unless the context clearly indicates otherwise:

"Parent" includes parent, guardian, legal custodian, or other person standing in loco parentis.

"Public service project" means any governmental or quasi-governmental agency project or any project of a nonprofit corporation or association operated exclusively for charitable or community purposes.

1991, c. 534.



§ 16.1-278.2. Abused, neglected, or abandoned children or children without parental care

A. Within 60 days of a preliminary removal order hearing held pursuant to § 16.1-252 or a hearing on a preliminary protective order held pursuant to § 16.1-253, a dispositional hearing shall be held if the court found abuse or neglect and (i) removed the child from his home or (ii) entered a preliminary protective order. Notice of the dispositional hearing shall be provided to the child's parent, guardian, legal custodian, or other person standing in loco parentis in accordance with § 16.1-263. The hearing shall be held and a dispositional order may be entered, although a parent, guardian, legal custodian, or person standing in loco parentis fails to appear and is not represented by counsel, provided personal or substituted service was made on the person, or the court determines that such person cannot be found, after reasonable effort, or in the case of a person who is without the Commonwealth, the person cannot be found or his post office address cannot be ascertained after reasonable effort. Notice shall also be provided to the local department of social services, the guardian ad litem and, if appointed, the court-appointed special advocate.

If a child is found to be (a) abused or neglected; (b) at risk of being abused or neglected by a parent or custodian who has been adjudicated as having abused or neglected another child in his care; or (c) abandoned by his parent or other custodian, or without parental care and guardianship because of his parent's absence or physical or mental incapacity, the juvenile court or the circuit court may make any of the following orders of disposition to protect the welfare of the child:

1. Enter an order pursuant to the provisions of § 16.1-278;

2. Permit the child to remain with his parent, subject to such conditions and limitations as the court may order with respect to such child and his parent or other adult occupant of the same dwelling;

3. Prohibit or limit contact as the court deems appropriate between the child and his parent or other adult occupant of the same dwelling whose presence tends to endanger the child's life, health or normal development. The prohibition may exclude any such individual from the home under such conditions as the court may prescribe for a period to be determined by the court but in no event for longer than 180 days from the date of such determination. A hearing shall be held within 150 days to determine further disposition of the matter that may include limiting or prohibiting contact for another 180 days;

4. Permit the local board of social services or a public agency designated by the community policy and management team to place the child, subject to the provisions of § 16.1-281, in suitable family homes, child-caring institutions, residential facilities, or independent living arrangements with legal custody remaining with the parents or guardians. The local board or public agency and the parents or guardians shall enter into an agreement which shall specify the responsibilities of each for the care and control of the child. The board or public agency that places the child shall have the final authority to determine the appropriate placement for the child.

Any order allowing a local board or public agency to place a child where legal custody remains with the parents or guardians as provided in this section shall be entered only upon a finding by the court that reasonable efforts have been made to prevent placement out of the home and that continued placement in the home would be contrary to the welfare of the child; and the order shall so state.

5. After a finding that there is no less drastic alternative, transfer legal custody, subject to the provisions of § 16.1-281, to any of the following:

a. A relative or other interested individual subject to the provisions of subsection A1 of this section;

b. A child welfare agency, private organization or facility that is licensed or otherwise authorized by law to receive and provide care for such child; however, a court shall not transfer legal custody of an abused or neglected child to an agency, organization or facility out of the Commonwealth without the approval of the Commissioner of Social Services; or

c. The local board of social services of the county or city in which the court has jurisdiction or, at the discretion of the court, to the local board of the county or city in which the child has residence if other than the county or city in which the court has jurisdiction. The local board shall accept the child for care and custody, provided that it has been given reasonable notice of the pendency of the case and an opportunity to be heard. However, in an emergency in the county or city in which the court has jurisdiction, the local board may be required to accept a child for a period not to exceed 14 days without prior notice or an opportunity to be heard if the judge entering the placement order describes the emergency and the need for such temporary placement in the order. Nothing in this section shall prohibit the commitment of a child to any local board of social services in the Commonwealth when the local board consents to the commitment. The board to which the child is committed shall have the final authority to determine the appropriate placement for the child.

Any order authorizing removal from the home and transferring legal custody of a child to a local board of social services as provided in this section shall be entered only upon a finding by the court that reasonable efforts have been made to prevent removal and that continued placement in the home would be contrary to the welfare of the child; and the order shall so state.

6. Transfer legal custody pursuant to subdivision 5 of this section and order the parent to participate in such services and programs or to refrain from such conduct as the court may prescribe; or

7. Terminate the rights of the parent pursuant to § 16.1-283.

A1. Any order transferring custody of the child to a relative or other interested individual pursuant to subdivision A 5 a shall be entered only upon a finding, based upon a preponderance of the evidence, that the relative or other interested individual is one who, after an investigation as directed by the court, (i) is found by the court to be willing and qualified to receive and care for the child; (ii) is willing to have a positive, continuous relationship with the child; (iii) is committed to providing a permanent, suitable home for the child; and (iv) is willing and has the ability to protect the child from abuse and neglect; and the order shall so state. The court's order transferring custody to a relative or other interested individual should further provide for, as appropriate, any terms or conditions which would promote the child's interest and welfare; ongoing provision of social services to the child and the child's custodian; and court review of the child's placement.

B. If the child has been placed in foster care, at the dispositional hearing the court shall review the foster care plan for the child filed in accordance with § 16.1-281 by the local department of social services, a public agency designated by the community policy and management team which places a child through an agreement with the parents or guardians where legal custody remains with the parents or guardians, or child welfare agency.

C. Any preliminary protective orders entered on behalf of the child shall be reviewed at the dispositional hearing and may be incorporated, as appropriate, in the dispositional order.

D. A dispositional order entered pursuant to this section is a final order from which an appeal may be taken in accordance with § 16.1-296.

1991, c. 534; 1994, c. 865; 1997, c. 790; 2000, c. 385; 2002, c. 747; 2013, c. 130.



§ 16.1-278.3. Relief of care and custody

A. Within 60 days of a hearing on a petition for relief of the care and custody of any child pursuant to § 16.1-277.02 at which the court found (i) good cause for the petitioner's desire to be relieved of a child's care and custody or (ii) that permanent relief of custody and termination of residual parental rights is in the best interest of the child, a dispositional hearing shall be held, if a final order disposing of the matter was not entered at the conclusion of the hearing on the petition held pursuant to § 16.1-277.02.

B. Notice of the dispositional hearing shall be provided to the local department of social services, the guardian ad litem for the child, the child if he is at least 12 years of age, and the child's parents, custodian or other person standing in loco parentis. However, if a parent's residual parental rights were terminated at the hearing on the petition held pursuant to § 16.1-277.02, no such notice of the hearing pursuant to this section shall be provided to the parent. The hearing shall be held and a dispositional order may be entered, although a parent, guardian, legal custodian or person standing in loco parentis fails to appear and is not represented by counsel, provided personal or substituted service was made on the person, or the court determines that the person cannot be found, after reasonable effort, or in the case of a person who is without the Commonwealth, the person cannot be found or his post office address cannot be ascertained after reasonable effort. However, in the case of a hearing to grant a petition for permanent relief of custody and terminate a parent's residual parental rights, notice to the parent whose rights may be affected shall be provided in accordance with the provisions of §§ 16.1-263 and 16.1-264.

C. The court may make any of the orders of disposition permitted in a case involving an abused or neglected child pursuant to § 16.1-278.2. Any such order transferring legal custody of the child shall be made in accordance with the provisions of subdivision A 5 of § 16.1-278.2 and shall be subject to the provisions of subsection D1. This order shall include, but need not be limited to, the following findings: (i) that there is no less drastic alternative to granting the requested relief; and (ii) that reasonable efforts have been made to prevent removal and that continued placement in the home would be contrary to the welfare of the child, if the order transfers legal custody of the child to a local board of social services. Any preliminary protective orders entered on behalf of the child shall be reviewed at the dispositional hearing and may be incorporated, as appropriate, in the dispositional order. If the child has been placed in foster care, at the dispositional hearing the court shall review the foster care plan for the child filed by the local board of social services or child welfare agency in accordance with § 16.1-281.

D. If the parent or other custodian seeks to be relieved permanently of the care and custody of any child and the court finds by clear and convincing evidence that termination of the parent's parental rights is in the best interest of the child, the court may terminate the parental rights of that parent. If the remaining parent has not petitioned for permanent relief of the care and custody of the child, the remaining parent's parental rights may be terminated in accordance with the provisions of § 16.1-283. Any order terminating parental rights shall be accompanied by an order (i) continuing or granting custody to a local board of social services or to a licensed child-placing agency, or (ii) granting custody or guardianship to a relative or other interested individual. Such an order continuing or granting custody to a local board of social services or to a licensed child-placing agency shall indicate whether that board or agency shall have the authority to place the child for adoption and consent thereto. Proceedings under this section shall be advanced on the docket so as to provide for their earliest practicable disposition. At any time subsequent to the transfer of legal custody of the child pursuant to this section, a birth parent or parents of the child and the pre-adoptive parent or parents may enter into a written post-adoption contact and communication agreement in accordance with the provisions of § 16.1-283.1 and Article 1.1 (§ 63.2-1220.2 et seq.) of Chapter 12 of Title 63.2. The court shall not require a written post-adoption contact and communication agreement as a precondition to entry of an order in any case involving the child.

D1. Any order transferring custody of the child to a relative or other interested individual pursuant to subsection C or D shall be entered only upon a finding, based upon a preponderance of the evidence, that the relative or other interested individual is one who, after an investigation as directed by the court, (i) is found by the court to be willing and qualified to receive and care for the child; (ii) is willing to have a positive, continuous relationship with the child; (iii) is committed to providing a permanent, suitable home for the child; and (iv) is willing and has the ability to protect the child from abuse and neglect; and the order shall so state. The court's order transferring custody to a relative or other interested individual should further provide for, as appropriate, any terms or conditions which would promote the child's interest and welfare; ongoing provision of social services to the child and the child's custodian; and court review of the child's placement.

E. The local board or licensed child-placing agency to which authority is given to place the child for adoption and consent thereto after an order terminating parental rights is entered pursuant to this section shall file a written Adoption Progress Report with the juvenile court on the progress being made to place the child in an adoptive home. The report shall be filed with the court every six months from the date of the final order terminating parental rights until a final order of adoption is entered on behalf of the child in the circuit court. At the conclusion of the hearing at which termination of parental rights is ordered and authority is given to the local board or licensed child-placing agency to place the child for adoption, the juvenile court shall schedule a date by which the board or agency shall file the first Adoption Progress Report required by this section. A copy of the Adoption Progress Report shall be sent by the court to the guardian ad litem for the child. The court may schedule a hearing on the report with or without the request of a party.

F. A dispositional order entered pursuant to this section is a final order from which an appeal may be taken in accordance with § 16.1-296.

1991, c. 534; 1999, c. 889; 2000, c. 385; 2009, cc. 98, 260; 2010, c. 331; 2013, c. 130.



§ 16.1-278.4. Children in need of services

If a child is found to be in need of services or a status offender, the juvenile court or the circuit court may make any of the following orders of disposition for the supervision, care and rehabilitation of the child:

1. Enter an order pursuant to the provisions of § 16.1-278.

2. Permit the child to remain with his parent subject to such conditions and limitations as the court may order with respect to such child and his parent.

3. Order the parent with whom the child is living to participate in such programs, cooperate in such treatment or be subject to such conditions and limitations as the court may order and as are designed for the rehabilitation of the child and his parent.

4. Beginning July 1, 1992, in the case of any child fourteen years of age or older, where the court finds that the child is not able to benefit appreciably from further schooling, the court may excuse the child from further compliance with any legal requirement of compulsory school attendance as provided under § 22.1-254 or authorize the child, notwithstanding the provisions of any other law, to be employed in any occupation which is not legally declared hazardous for children under the age of eighteen.

5. Permit the local board of social services or a public agency designated by the community policy and management team to place the child, subject to the provisions of § 16.1-281, in suitable family homes, child caring-institutions, residential facilities, or independent living arrangements with legal custody remaining with the parents or guardians. The local board or public agency and the parents or guardians shall enter into an agreement which shall specify the responsibilities of each for the care and control of the child. The board or public agency that places the child shall have the final authority to determine the appropriate placement for the child.

Any order allowing a local board or public agency to place a child where legal custody remains with the parents or guardians as provided in this section shall be entered only upon a finding by the court that reasonable efforts have been made to prevent placement out of the home and that continued placement in the home would be contrary to the welfare of the child, and the order shall so state.

6. Transfer legal custody to any of the following:

a. A relative or other individual who, after study, is found by the court to be qualified to receive and care for the child;

b. A child welfare agency, private organization or facility that is licensed or otherwise authorized by law to receive and provide care for such child. The court shall not transfer legal custody of a child in need of services to an agency, organization or facility out of the Commonwealth without the approval of the Commissioner of Social Services; or

c. The local board of social services of the county or city in which the court has jurisdiction or, at the discretion of the court, to the local board of the county or city in which the child has residence if other than the county or city in which the court has jurisdiction. The local board shall accept the child for care and custody, provided that it has been given reasonable notice of the pendency of the case and an opportunity to be heard. However, in an emergency in the county or city in which the court has jurisdiction, the local board may be required to accept a child for a period not to exceed fourteen days without prior notice or an opportunity to be heard if the judge entering the placement order describes the emergency and the need for such temporary placement in the order. Nothing in this subdivision shall prohibit the commitment of a child to any local board of social services in the Commonwealth when the local board consents to the commitment. The board to which the child is committed shall have the final authority to determine the appropriate placement for the child.

Any order authorizing removal from the home and transferring legal custody of a child to a local board of social services as provided in this subdivision shall be entered only upon a finding by the court that reasonable efforts have been made to prevent removal and that continued placement in the home would be contrary to the welfare of the child, and the order shall so state.

7. Require the child to participate in a public service project under such conditions as the court prescribes.

1991, c. 534; 1994, c. 865; 1997, c. 463; 1999, cc. 488, 552; 2002, c. 747.



§ 16.1-278.5. Children in need of supervision

A. If a child is found to be in need of supervision, the court shall, before final disposition of the case, direct the appropriate public agency to evaluate the child's service needs using an interdisciplinary team approach. The team shall consist of qualified personnel who are reasonably available from the appropriate department of social services, community services board, local school division, court service unit and other appropriate and available public and private agencies and may be the family assessment and planning team established pursuant to § 2.2-5207. A report of the evaluation shall be filed as provided in § 16.1-274 A. In lieu of directing an evaluation be made, the court may consider the report concerning the child of an interdisciplinary team which met not more than ninety days prior to the court's making a finding that the child is in need of supervision.

B. The court may make any of the following orders of disposition for the supervision, care and rehabilitation of the child:

1. Enter any order of disposition authorized by § 16.1-278.4 for a child found to be in need of services;

2. Place the child on probation under such conditions and limitations as the court may prescribe including suspension of the child's driver's license upon terms and conditions which may include the issuance of a restricted license for those purposes set forth in subsection E of § 18.2-271.1;

3. Order the child and/or his parent to participate in such programs, cooperate in such treatment or be subject to such conditions and limitations as the court may order and as are designed for the rehabilitation of the child;

4. Require the child to participate in a public service project under such conditions as the court may prescribe; or

5. a. Beginning July 1, 1992, in the case of any child subject to compulsory school attendance as provided in § 22.1-254, where the court finds that the child's parent is in violation of §§ 22.1-254, 22.1-255, 22.1-265, or § 22.1-267, in addition to any penalties provided in § 22.1-263 or § 22.1-265, the court may order the parent with whom the child is living to participate in such programs, cooperate in such treatment, or be subject to such conditions and limitations as the court may order and as are designed for the rehabilitation of the child and/or the parent. Upon the failure of the parent to so participate or cooperate, or to comply with the conditions and limitations that the court orders, the court may impose a fine of not more than $100 for each day in which the person fails to comply with the court order.

b. If the court finds that the parent has willfully disobeyed a lawful process, judgment, decree, or court order requiring such person to comply with the compulsory school attendance law, in addition to any conditions or limitations that the court may order or any penalties provided by §§ 16.1-278.2 through 16.1-278.19, 22.1-263 or § 22.1-265, the court may impose the penalty authorized by § 18.2-371.

C. Any order entered pursuant to this section shall be provided in writing to the child, his parent or legal custodian, and to the child's attorney and shall contain adequate notice of the provisions of § 16.1-292 regarding willful violation of such order.

1991, c. 534; 1992, cc. 837, 880; 1996, c. 45; 1997, c. 210.



§ 16.1-278.6. Status offenders

If a child is alleged to be a status offender, including but not limited to those cases in which the juvenile is alleged to have committed a curfew violation or a violation of the law regarding tobacco, the juvenile court or the circuit court may enter any order of disposition authorized by § 16.1-278.4.

1991, c. 534; 1997, c. 463.



§ 16.1-278.7. Commitment to Department of Juvenile Justice

Only a juvenile who is adjudicated as a delinquent and is 11 years of age or older may be committed to the Department of Juvenile Justice. In cases where a waiver of an investigation has been granted pursuant to subdivision A 14 or A 17 of § 16.1-278.8, at the time a court commits a child to the Department of Juvenile Justice the court shall order an investigation pursuant to § 16.1-273 to be completed within 15 days. No juvenile court or circuit court shall order the commitment of any child jointly to the Department of Juvenile Justice and to a local board of social services or transfer the custody of a child jointly to a court service unit of a juvenile court and to a local board of social services. Any person sentenced and committed to an active term of incarceration in the Department of Corrections who is, at the time of such sentencing, in the custody of the Department of Juvenile Justice, upon pronouncement of sentence, shall be immediately transferred to the Department of Corrections.

1991, c. 534; 2000, cc. 954, 981, 988; 2007, c. 510; 2014, cc. 20, 249.



§ 16.1-278.7. (Effective until October 1, 2014) Commitment to Department of Juvenile Justice

Only a juvenile who is adjudicated as a delinquent and is 11 years of age or older may be committed to the Department of Juvenile Justice. In cases where a waiver of an investigation has been granted pursuant to subdivision A 14 or A 17 of § 16.1-278.8, at the time a court commits a child to the Department of Juvenile Justice the court shall order an investigation pursuant to § 16.1-273 to be completed within 15 days. No juvenile court or circuit court shall order the commitment of any child jointly to the Department of Juvenile Justice and to a local board of social services or transfer the custody of a child jointly to a court service unit of a juvenile court and to a local board of social services. Any person sentenced and committed to an active term of incarceration in the Department of Corrections who is, at the time of such sentencing, in the custody of the Department of Juvenile Justice, upon pronouncement of sentence, shall be immediately transferred to the Department of Corrections.

1991, c. 534; 2000, cc. 954, 981, 988; 2007, c. 510; 2014, cc. 20, 249.



§ 16.1-278.7:01. Department to give notice of the receipt of certain persons

A. At the time or receipt of any person, for whom registration with the Sex Offender and Crimes Against Minors Registry is required pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, the Department shall obtain from that person all necessary registration information, including fingerprints and photographs of a type and kind approved by the Department of State Police. A person required to register shall register and submit to be photographed as part of the registration. The Department shall forthwith forward the registration information and photograph to the Department of State Police on the date of the receipt of the person.

B. Whenever a person required to register has failed to comply with the provisions of subsection A, the Department shall promptly investigate or request the State Police promptly investigate and, if there is probable cause to believe a violation has occurred, obtain a warrant or petition or assist in obtaining an indictment charging a violation of § 18.2-472.1 in the jurisdiction in which the person was received. The Department shall notify the State Police forthwith of such actions taken pursuant to this section.

2006, cc. 857, 914.



§ 16.1-278.7:02. Department to give notice of Sex Offender and Crimes Against Minors Registry requirements to certain persons

A. Prior to the release or discharge of any persons for whom registration with the Sex Offender and Crimes Against Minors Registry is required pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, the Department shall give notice to the persons of his duty to register with the State Police. A person required to register shall register, submit to be photographed as part of the registration, and provide information regarding place of employment, if available, to the Department. The Department shall also obtain from that person all necessary registration information, including fingerprints and photographs of a type and kind approved by the Department of State Police; inform the person of his duties regarding reregistration and change of address; and inform the person of his duty to register. The Department of Juvenile Justice shall forward the registration information to the Department of State Police on the date of the person's release or discharge.

B. Whenever a person required to register has failed to comply with the provisions of subsection A, the Department shall promptly investigate or request the State Police promptly investigate and, if there is probable cause to believe a violation has occurred, obtain a warrant or assist in obtaining an indictment charging a violation of § 18.2-472.1 in the jurisdiction in which the person was discharged. The Department shall notify the State Police forthwith of such actions taken pursuant to this section.

2006, cc. 857, 914.



§ 16.1-278.8. Delinquent juveniles

A. If a juvenile is found to be delinquent, except where such finding involves a refusal to take a blood or breath test in violation of § 18.2-268.2 or a similar ordinance, the juvenile court or the circuit court may make any of the following orders of disposition for his supervision, care and rehabilitation:

1. Enter an order pursuant to the provisions of § 16.1-278;

2. Permit the juvenile to remain with his parent, subject to such conditions and limitations as the court may order with respect to the juvenile and his parent;

3. Order the parent of a juvenile living with him to participate in such programs, cooperate in such treatment or be subject to such conditions and limitations as the court may order and as are designed for the rehabilitation of the juvenile and his parent;

4. Defer disposition for a specific period of time established by the court with due regard for the gravity of the offense and the juvenile's history, after which time the charge may be dismissed by the judge if the juvenile exhibits good behavior during the period for which disposition is deferred;

4a. Defer disposition and place the juvenile in the temporary custody of the Department to attend a boot camp established pursuant to § 66-13 provided bed space is available for confinement and the juvenile (i) has been found delinquent for an offense that would be a Class 1 misdemeanor or felony if committed by an adult, (ii) has not previously been and is not currently being adjudicated delinquent or found guilty of a violent juvenile felony, (iii) has not previously attended a boot camp, (iv) has not previously been committed to and received by the Department, and (v) has had an assessment completed by the Department or its contractor concerning the appropriateness of the candidate for a boot camp. Upon the juvenile's withdrawal, removal or refusal to comply with the terms and conditions of participation in the program, he shall be brought before the court for a hearing at which the court may impose any other disposition as authorized by this section which could have been imposed at the time the juvenile was placed in the custody of the Department;

5. Without entering a judgment of guilty and with the consent of the juvenile and his attorney, defer disposition of the delinquency charge for a specific period of time established by the court with due regard for the gravity of the offense and the juvenile's history, and place the juvenile on probation under such conditions and limitations as the court may prescribe. Upon fulfillment of the terms and conditions, the court shall discharge the juvenile and dismiss the proceedings against him. Discharge and dismissal under these provisions shall be without adjudication of guilt;

6. Order the parent of a juvenile with whom the juvenile does not reside to participate in such programs, cooperate in such treatment or be subject to such conditions and limitations as the court may order and as are designed for the rehabilitation of the juvenile where the court determines this participation to be in the best interest of the juvenile and other parties concerned and where the court determines it reasonable to expect the parent to be able to comply with such order;

7. Place the juvenile on probation under such conditions and limitations as the court may prescribe;

7a. Place the juvenile on probation and order treatment for the abuse or dependence on alcohol or drugs in a program licensed by the Department of Behavioral Health and Developmental Services for the treatment of juveniles for substance abuse provided that (i) the juvenile has received a substance abuse screening and assessment pursuant to § 16.1-273 and that such assessment reasonably indicates that the commission of the offense was motivated by, or closely related to, the habitual use of alcohol or drugs and indicates that the juvenile is in need of treatment for this condition; (ii) the juvenile has not previously been and is not currently being adjudicated for a violent juvenile felony; and (iii) such facility is available. Upon the juvenile's withdrawal, removal, or refusal to comply with the conditions of participation in the program, he shall be brought before the court for a hearing at which the court may impose any other disposition authorized by this section. The court shall review such placements at 30-day intervals;

8. Impose a fine not to exceed $500 upon such juvenile;

9. Suspend the motor vehicle and driver's license of such juvenile or impose a curfew on the juvenile as to the hours during which he may operate a motor vehicle. Any juvenile whose driver's license is suspended may be referred for an assessment and subsequent referral to appropriate services, upon such terms and conditions as the court may order. The court, in its discretion and upon a demonstration of hardship, may authorize the use of a restricted permit to operate a motor vehicle by any juvenile who enters such program for any of the purposes set forth in subsection E of § 18.2-271.1 or for travel to and from school. The restricted permit shall be issued in accordance with the provisions of such subsection. However, only an abstract of the court order that identifies the juvenile and the conditions under which the restricted license is to be issued shall be sent to the Department of Motor Vehicles.

If a curfew is imposed, the juvenile shall surrender his driver's license, which shall be held in the physical custody of the court during any period of curfew restriction. The court shall send an abstract of any order issued under the provisions of this section to the Department of Motor Vehicles, which shall preserve a record thereof. Notwithstanding the provisions of Article 12 (§ 16.1-299 et seq.) of this chapter or the provisions of Title 46.2, this record shall be available only to all law-enforcement officers, attorneys for the Commonwealth and courts. A copy of the court order, upon which shall be noted all curfew restrictions, shall be provided to the juvenile and shall contain such information regarding the juvenile as is reasonably necessary to identify him. The juvenile may operate a motor vehicle under the court order in accordance with its terms.

Any juvenile who operates a motor vehicle in violation of any restrictions imposed pursuant to this section shall be guilty of a violation of § 46.2-301.

The Department of Motor Vehicles shall refuse to issue a driver's license to any juvenile denied a driver's license until such time as is stipulated in the court order or until notification by the court of withdrawal of the order imposing the curfew;

10. Require the juvenile to make restitution or reparation to the aggrieved party or parties for actual damages or loss caused by the offense for which the juvenile was found to be delinquent;

11. Require the juvenile to participate in a public service project under such conditions as the court prescribes;

12. In case of traffic violations, impose only those penalties that are authorized to be imposed on adults for such violations. However, for those violations punishable by confinement if committed by an adult, confinement shall be imposed only as authorized by this title;

13. Transfer legal custody to any of the following:

a. A relative or other individual who, after study, is found by the court to be qualified to receive and care for the juvenile;

b. A child welfare agency, private organization or facility that is licensed or otherwise authorized by law to receive and provide care for such juvenile. The court shall not transfer legal custody of a delinquent juvenile to an agency, organization or facility outside of the Commonwealth without the approval of the Director; or

c. The local board of social services of the county or city in which the court has jurisdiction or, at the discretion of the court, to the local board of the county or city in which the juvenile has residence if other than the county or city in which the court has jurisdiction. The board shall accept the juvenile for care and custody, provided that it has been given reasonable notice of the pendency of the case and an opportunity to be heard. However, in an emergency in the county or city in which the court has jurisdiction, such local board may be required to temporarily accept a juvenile for a period not to exceed 14 days without prior notice or an opportunity to be heard if the judge entering the placement order describes the emergency and the need for such temporary placement in the order. Nothing in this subdivision shall prohibit the commitment of a juvenile to any local board of social services in the Commonwealth when such local board consents to the commitment. The board to which the juvenile is committed shall have the final authority to determine the appropriate placement for the juvenile. Any order authorizing removal from the home and transferring legal custody of a juvenile to a local board of social services as provided in this subdivision shall be entered only upon a finding by the court that reasonable efforts have been made to prevent removal and that continued placement in the home would be contrary to the welfare of the juvenile, and the order shall so state;

14. Unless waived by an agreement between the attorney for the Commonwealth and the juvenile and his attorney or other legal representative, upon consideration of the results of an investigation completed pursuant to § 16.1-273, commit the juvenile to the Department of Juvenile Justice, but only if he is 11 years of age or older and the current offense is (i) an offense that would be a felony if committed by an adult, (ii) an offense that would be a Class 1 misdemeanor if committed by an adult and the juvenile has previously been found to be delinquent based on an offense that would be a felony if committed by an adult, or (iii) an offense that would be a Class 1 misdemeanor if committed by an adult and the juvenile has previously been adjudicated delinquent of three or more offenses that would be a Class 1 misdemeanor if committed by an adult, and each such offense was not a part of a common act, transaction or scheme;

15. Impose the penalty authorized by § 16.1-284;

16. Impose the penalty authorized by § 16.1-284.1;

17. Unless waived by an agreement between the attorney for the Commonwealth and the juvenile and his attorney or other legal representative, upon consideration of the results of an investigation completed pursuant to § 16.1-273, impose the penalty authorized by § 16.1-285.1;

18. Impose the penalty authorized by § 16.1-278.9; or

19. Require the juvenile to participate in a gang-activity prevention program including, but not limited to, programs funded under the Virginia Juvenile Community Crime Control Act pursuant to § 16.1-309.7, if available, when a juvenile has been found delinquent of any of the following violations: § 18.2-51, 18.2-51.1, 18.2-52, 18.2-53, 18.2-55, 18.2-56, 18.2-57, 18.2-57.2, 18.2-121, 18.2-127, 18.2-128, 18.2-137, 18.2-138, 18.2-146, or 18.2-147, or any violation of a local ordinance adopted pursuant to § 15.2-1812.2.

B. If the court finds a juvenile delinquent of any of the following offenses, the court shall require the juvenile to make at least partial restitution or reparation for any property damage, for loss caused by the offense, or for actual medical expenses incurred by the victim as a result of the offense: § 18.2-51, 18.2-51.1, 18.2-52, 18.2-53, 18.2-55, 18.2-56, 18.2-57, 18.2-57.2, 18.2-121, 18.2-127, 18.2-128, 18.2-137, 18.2-138, 18.2-146, or 18.2-147; or for any violation of a local ordinance adopted pursuant to § 15.2-1812.2. The court shall further require the juvenile to participate in a community service project under such conditions as the court prescribes.

1991, c. 534; 1992, c. 830; 1994, cc. 859, 949; 1996, cc. 755, 914; 1997, c. 318; 1999, cc. 350, 622; 2000, cc. 954, 978, 981, 988, 1020, 1041; 2004, cc. 325, 462; 2005, c. 810; 2009, cc. 813, 840; 2014, cc. 20, 249.



§ 16.1-278.8. (Effective until October 1, 2014) Delinquent juveniles

A. If a juvenile is found to be delinquent, except where such finding involves a refusal to take a blood or breath test in violation of § 18.2-268.2 or a similar ordinance, the juvenile court or the circuit court may make any of the following orders of disposition for his supervision, care and rehabilitation:

1. Enter an order pursuant to the provisions of § 16.1-278;

2. Permit the juvenile to remain with his parent, subject to such conditions and limitations as the court may order with respect to the juvenile and his parent;

3. Order the parent of a juvenile living with him to participate in such programs, cooperate in such treatment or be subject to such conditions and limitations as the court may order and as are designed for the rehabilitation of the juvenile and his parent;

4. Defer disposition for a specific period of time established by the court with due regard for the gravity of the offense and the juvenile's history, after which time the charge may be dismissed by the judge if the juvenile exhibits good behavior during the period for which disposition is deferred;

4a. Defer disposition and place the juvenile in the temporary custody of the Department to attend a boot camp established pursuant to § 66-13 provided bed space is available for confinement and the juvenile (i) has been found delinquent for an offense that would be a Class 1 misdemeanor or felony if committed by an adult, (ii) has not previously been and is not currently being adjudicated delinquent or found guilty of a violent juvenile felony, (iii) has not previously attended a boot camp, (iv) has not previously been committed to and received by the Department, and (v) has had an assessment completed by the Department or its contractor concerning the appropriateness of the candidate for a boot camp. Upon the juvenile's withdrawal, removal or refusal to comply with the terms and conditions of participation in the program, he shall be brought before the court for a hearing at which the court may impose any other disposition as authorized by this section which could have been imposed at the time the juvenile was placed in the custody of the Department;

5. Without entering a judgment of guilty and with the consent of the juvenile and his attorney, defer disposition of the delinquency charge for a specific period of time established by the court with due regard for the gravity of the offense and the juvenile's history, and place the juvenile on probation under such conditions and limitations as the court may prescribe. Upon fulfillment of the terms and conditions, the court shall discharge the juvenile and dismiss the proceedings against him. Discharge and dismissal under these provisions shall be without adjudication of guilt;

6. Order the parent of a juvenile with whom the juvenile does not reside to participate in such programs, cooperate in such treatment or be subject to such conditions and limitations as the court may order and as are designed for the rehabilitation of the juvenile where the court determines this participation to be in the best interest of the juvenile and other parties concerned and where the court determines it reasonable to expect the parent to be able to comply with such order;

7. Place the juvenile on probation under such conditions and limitations as the court may prescribe;

7a. Place the juvenile on probation and order treatment for the abuse or dependence on alcohol or drugs in a program licensed by the Department of Behavioral Health and Developmental Services for the treatment of juveniles for substance abuse provided that (i) the juvenile has received a substance abuse screening and assessment pursuant to § 16.1-273 and that such assessment reasonably indicates that the commission of the offense was motivated by, or closely related to, the habitual use of alcohol or drugs and indicates that the juvenile is in need of treatment for this condition; (ii) the juvenile has not previously been and is not currently being adjudicated for a violent juvenile felony; and (iii) such facility is available. Upon the juvenile's withdrawal, removal, or refusal to comply with the conditions of participation in the program, he shall be brought before the court for a hearing at which the court may impose any other disposition authorized by this section. The court shall review such placements at 30-day intervals;

8. Impose a fine not to exceed $500 upon such juvenile;

9. Suspend the motor vehicle and driver's license of such juvenile or impose a curfew on the juvenile as to the hours during which he may operate a motor vehicle. Any juvenile whose driver's license is suspended may be referred for an assessment and subsequent referral to appropriate services, upon such terms and conditions as the court may order. The court, in its discretion and upon a demonstration of hardship, may authorize the use of a restricted permit to operate a motor vehicle by any juvenile who enters such program for any of the purposes set forth in subsection E of § 18.2-271.1 or for travel to and from school. The restricted permit shall be issued in accordance with the provisions of such subsection. However, only an abstract of the court order that identifies the juvenile and the conditions under which the restricted license is to be issued shall be sent to the Department of Motor Vehicles.

If a curfew is imposed, the juvenile shall surrender his driver's license, which shall be held in the physical custody of the court during any period of curfew restriction. The court shall send an abstract of any order issued under the provisions of this section to the Department of Motor Vehicles, which shall preserve a record thereof. Notwithstanding the provisions of Article 12 (§ 16.1-299 et seq.) of this chapter or the provisions of Title 46.2, this record shall be available only to all law-enforcement officers, attorneys for the Commonwealth and courts. A copy of the court order, upon which shall be noted all curfew restrictions, shall be provided to the juvenile and shall contain such information regarding the juvenile as is reasonably necessary to identify him. The juvenile may operate a motor vehicle under the court order in accordance with its terms.

Any juvenile who operates a motor vehicle in violation of any restrictions imposed pursuant to this section shall be guilty of a violation of § 46.2-301.

The Department of Motor Vehicles shall refuse to issue a driver's license to any juvenile denied a driver's license until such time as is stipulated in the court order or until notification by the court of withdrawal of the order imposing the curfew;

10. Require the juvenile to make restitution or reparation to the aggrieved party or parties for actual damages or loss caused by the offense for which the juvenile was found to be delinquent;

11. Require the juvenile to participate in a public service project under such conditions as the court prescribes;

12. In case of traffic violations, impose only those penalties that are authorized to be imposed on adults for such violations. However, for those violations punishable by confinement if committed by an adult, confinement shall be imposed only as authorized by this title;

13. Transfer legal custody to any of the following:

a. A relative or other individual who, after study, is found by the court to be qualified to receive and care for the juvenile;

b. A child welfare agency, private organization or facility that is licensed or otherwise authorized by law to receive and provide care for such juvenile. The court shall not transfer legal custody of a delinquent juvenile to an agency, organization or facility outside of the Commonwealth without the approval of the Director; or

c. The local board of social services of the county or city in which the court has jurisdiction or, at the discretion of the court, to the local board of the county or city in which the juvenile has residence if other than the county or city in which the court has jurisdiction. The board shall accept the juvenile for care and custody, provided that it has been given reasonable notice of the pendency of the case and an opportunity to be heard. However, in an emergency in the county or city in which the court has jurisdiction, such local board may be required to temporarily accept a juvenile for a period not to exceed 14 days without prior notice or an opportunity to be heard if the judge entering the placement order describes the emergency and the need for such temporary placement in the order. Nothing in this subdivision shall prohibit the commitment of a juvenile to any local board of social services in the Commonwealth when such local board consents to the commitment. The board to which the juvenile is committed shall have the final authority to determine the appropriate placement for the juvenile. Any order authorizing removal from the home and transferring legal custody of a juvenile to a local board of social services as provided in this subdivision shall be entered only upon a finding by the court that reasonable efforts have been made to prevent removal and that continued placement in the home would be contrary to the welfare of the juvenile, and the order shall so state;

14. Unless waived by an agreement between the attorney for the Commonwealth and the juvenile and his attorney or other legal representative, upon consideration of the results of an investigation completed pursuant to § 16.1-273, commit the juvenile to the Department of Juvenile Justice, but only if he is 11 years of age or older and the current offense is (i) an offense that would be a felony if committed by an adult, (ii) an offense that would be a Class 1 misdemeanor if committed by an adult and the juvenile has previously been found to be delinquent based on an offense that would be a felony if committed by an adult, or (iii) an offense that would be a Class 1 misdemeanor if committed by an adult and the juvenile has previously been adjudicated delinquent of three or more offenses that would be a Class 1 misdemeanor if committed by an adult, and each such offense was not a part of a common act, transaction or scheme;

15. Impose the penalty authorized by § 16.1-284;

16. Impose the penalty authorized by § 16.1-284.1;

17. Unless waived by an agreement between the attorney for the Commonwealth and the juvenile and his attorney or other legal representative, upon consideration of the results of an investigation completed pursuant to § 16.1-273, impose the penalty authorized by § 16.1-285.1;

18. Impose the penalty authorized by § 16.1-278.9; or

19. Require the juvenile to participate in a gang-activity prevention program including, but not limited to, programs funded under the Virginia Juvenile Community Crime Control Act pursuant to § 16.1-309.7, if available, when a juvenile has been found delinquent of any of the following violations: § 18.2-51, 18.2-51.1, 18.2-52, 18.2-53, 18.2-55, 18.2-56, 18.2-57, 18.2-57.2, 18.2-121, 18.2-127, 18.2-128, 18.2-137, 18.2-138, 18.2-146, or 18.2-147, or any violation of a local ordinance adopted pursuant to § 15.2-1812.2.

B. If the court finds a juvenile delinquent of any of the following offenses, the court shall require the juvenile to make at least partial restitution or reparation for any property damage, for loss caused by the offense, or for actual medical expenses incurred by the victim as a result of the offense: § 18.2-51, 18.2-51.1, 18.2-52, 18.2-53, 18.2-55, 18.2-56, 18.2-57, 18.2-57.2, 18.2-121, 18.2-127, 18.2-128, 18.2-137, 18.2-138, 18.2-146, or 18.2-147; or for any violation of a local ordinance adopted pursuant to § 15.2-1812.2. The court shall further require the juvenile to participate in a community service project under such conditions as the court prescribes.

1991, c. 534; 1992, c. 830; 1994, cc. 859, 949; 1996, cc. 755, 914; 1997, c. 318; 1999, cc. 350, 622; 2000, cc. 954, 978, 981, 988, 1020, 1041; 2004, cc. 325, 462; 2005, c. 810; 2009, cc. 813, 840; 2014, cc. 20, 249.



§ 16.1-278.8:01. Juveniles found delinquent of first drug offense; screening; assessment; drug tests; costs and fees; education or treatment programs

Whenever any juvenile who has not previously been found delinquent of any offense under Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2 or under any statute of the United States or of any state relating to narcotic drugs, marijuana, or stimulant, depressant or hallucinogenic drugs, or has not previously had a proceeding against him for a violation of such an offense dismissed as provided in § 18.2-251, is found delinquent of any offense concerning the use, in any manner, of drugs, controlled substances, narcotics, marijuana, noxious chemical substances and like substances, the juvenile court or the circuit court shall require such juvenile to undergo a substance abuse screening pursuant to § 16.1-273 and to submit to such periodic substance abuse testing, to include alcohol testing, as may be directed by the court. Such testing shall be conducted by a court services unit of the Department of Juvenile Justice, or by a locally operated court services unit or by personnel of any program or agency approved by the Department. The cost of such testing ordered by the court shall be paid by the Commonwealth from funds appropriated to the Department for this purpose. The court shall also order the juvenile to undergo such treatment or education program for substance abuse, if available, as the court deems appropriate based upon consideration of the substance abuse assessment. The treatment or education shall be provided by a program licensed by the Department of Behavioral Health and Developmental Services or by a similar program available through a facility or program operated by or under contract to the Department of Juvenile Justice or a locally operated court services unit or a program funded through the Virginia Juvenile Community Crime Control Act (§ 16.1-309.2 et seq.).

2000, cc. 1020, 1041; 2009, cc. 813, 840; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 16.1-278.9. Delinquent children; loss of driving privileges for alcohol, firearm, and drug offenses; truancy

A. If a court has found facts which would justify a finding that a child at least 13 years of age at the time of the offense is delinquent and such finding involves (i) a violation of § 18.2-266 or of a similar ordinance of any county, city or town, (ii) a refusal to take a blood or breath test in violation of § 18.2-268.2, (iii) a felony violation of § 18.2-248, 18.2-248.1 or 18.2-250, (iv) a misdemeanor violation of § 18.2-248, 18.2-248.1, or 18.2-250 or a violation of § 18.2-250.1, (v) the unlawful purchase, possession or consumption of alcohol in violation of § 4.1-305 or the unlawful drinking or possession of alcoholic beverages in or on public school grounds in violation of § 4.1-309, (vi) public intoxication in violation of § 18.2-388 or a similar ordinance of a county, city or town, (vii) the unlawful use or possession of a handgun or possession of a "streetsweeper" as defined below, or (viii) a violation of § 18.2-83, the court shall order, in addition to any other penalty that it may impose as provided by law for the offense, that the child be denied a driver's license. In addition to any other penalty authorized by this section, if the offense involves a violation designated under clause (i) and the child was transporting a person 17 years of age or younger, the court shall impose the additional fine and order community service as provided in § 18.2-270. If the offense involves a violation designated under clause (i), (ii), (iii) or (viii), the denial of a driver's license shall be for a period of one year or until the juvenile reaches the age of 17, whichever is longer, for a first such offense or for a period of one year or until the juvenile reaches the age of 18, whichever is longer, for a second or subsequent such offense. If the offense involves a violation designated under clause (iv), (v) or (vi) the denial of driving privileges shall be for a period of six months unless the offense is committed by a child under the age of 16 years and three months, in which case the child's ability to apply for a driver's license shall be delayed for a period of six months following the date he reaches the age of 16 and three months. If the offense involves a first violation designated under clause (v) or (vi), the court shall impose the license sanction and may enter a judgment of guilt or, without entering a judgment of guilt, may defer disposition of the delinquency charge until such time as the court disposes of the case pursuant to subsection F of this section. If the offense involves a violation designated under clause (iii) or (iv), the court shall impose the license sanction and shall dispose of the delinquency charge pursuant to the provisions of this chapter or § 18.2-251. If the offense involves a violation designated under clause (vii), the denial of driving privileges shall be for a period of not less than 30 days, except when the offense involves possession of a concealed handgun or a striker 12, commonly called a "streetsweeper," or any semi-automatic folding stock shotgun of like kind with a spring tension drum magazine capable of holding 12 shotgun shells, in which case the denial of driving privileges shall be for a period of two years unless the offense is committed by a child under the age of 16 years and three months, in which event the child's ability to apply for a driver's license shall be delayed for a period of two years following the date he reaches the age of 16 and three months.

A1. If a court finds that a child at least 13 years of age has failed to comply with school attendance and meeting requirements as provided in § 22.1-258, the court shall order the denial of the child's driving privileges for a period of not less than 30 days. If such failure to comply involves a child under the age of 16 years and three months, the child's ability to apply for a driver's license shall be delayed for a period of not less than 30 days following the date he reaches the age of 16 and three months.

If the court finds a second or subsequent such offense, it may order the denial of a driver's license for a period of one year or until the juvenile reaches the age of 18, whichever is longer, or delay the child's ability to apply for a driver's license for a period of one year following the date he reaches the age of 16 and three months, as may be appropriate.

B. Any child who has a driver's license at the time of the offense or at the time of the court's finding as provided in subsection A1 shall be ordered to surrender his driver's license, which shall be held in the physical custody of the court during any period of license denial.

C. The court shall report any order issued under this section to the Department of Motor Vehicles, which shall preserve a record thereof. The report and the record shall include a statement as to whether the child was represented by or waived counsel or whether the order was issued pursuant to subsection A1 of this section. Notwithstanding the provisions of Article 12 (§ 16.1-299 et seq.) of this chapter or the provisions of Title 46.2, this record shall be available only to all law-enforcement officers, attorneys for the Commonwealth and courts. No other record of the proceeding shall be forwarded to the Department of Motor Vehicles unless the proceeding results in an adjudication of guilt pursuant to subsection F.

The Department of Motor Vehicles shall refuse to issue a driver's license to any child denied a driver's license until such time as is stipulated in the court order or until notification by the court of withdrawal of the order of denial under subsection E.

D. If the finding as to the child involves a violation designated under clause (i), (ii), (iii) or (vi) of subsection A, the child may be referred to a certified alcohol safety action program in accordance with § 18.2-271.1 upon such terms and conditions as the court may set forth. If the finding as to such child involves a violation designated under clause (iii), (iv), (v), (vii) or (viii) of subsection A, such child may be referred to appropriate rehabilitative or educational services upon such terms and conditions as the court may set forth.

The court, in its discretion and upon a demonstration of hardship, may authorize the use of a restricted permit to operate a motor vehicle by any child who has a driver's license at the time of the offense or at the time of the court's finding as provided in subsection A1 for any of the purposes set forth in subsection E of § 18.2-271.1 or for travel to and from school, except that no restricted license shall be issued for travel to and from home and school when school-provided transportation is available and no restricted license shall be issued if the finding as to such child involves a violation designated under clause (iii) or (iv) of subsection A, or if it involves a second or subsequent violation of any offense designated in subsection A or a second finding by the court of failure to comply with school attendance and meeting requirements as provided in subsection A1. The issuance of the restricted permit shall be set forth within the court order, a copy of which shall be provided to the child, and shall specifically enumerate the restrictions imposed and contain such information regarding the child as is reasonably necessary to identify him. The child may operate a motor vehicle under the court order in accordance with its terms. Any child who operates a motor vehicle in violation of any restrictions imposed pursuant to this section shall be guilty of a violation of § 46.2-301.

E. Upon petition made at least 90 days after issuance of the order, the court may review and withdraw any order of denial of a driver's license if for a first such offense or finding as provided in subsection A1. For a second or subsequent such offense or finding, the order may not be reviewed and withdrawn until one year after its issuance.

F. If the finding as to such child involves a first violation designated under clause (vii) of subsection A, upon fulfillment of the terms and conditions prescribed by the court and after the child's driver's license has been restored, the court shall or, in the event the violation resulted in the injury or death of any person or if the finding involves a violation designated under clause (i), (ii), (v), or (vi) of subsection A, may discharge the child and dismiss the proceedings against him. Discharge and dismissal under these provisions shall be without an adjudication of guilt but a record of the proceeding shall be retained for the purpose of applying this section in subsequent proceedings. Failure of the child to fulfill such terms and conditions shall result in an adjudication of guilt. If the finding as to such child involves a violation designated under clause (iii) or (iv) of subsection A, the charge shall not be dismissed pursuant to this subsection but shall be disposed of pursuant to the provisions of this chapter or § 18.2-251. If the finding as to such child involves a second violation under clause (v), (vi) or (vii) of subsection A, the charge shall not be dismissed pursuant to this subsection but shall be disposed of under § 16.1-278.8.

1991, cc. 534, 696; 1992, cc. 701, 736, 830; 1993, cc. 482, 866, 972; 1994, c. 338; 2000, c. 835; 2001, cc. 248, 266; 2002, cc. 519, 755; 2003, c. 118; 2005, c. 895; 2007, c. 731; 2010, cc. 522, 569, 570.



§ 16.1-278.10. Traffic infractions

In cases involving a child who is charged with a traffic infraction, the court may impose only those penalties which are authorized to be imposed on adults for such infractions.

1991, c. 534.



§ 16.1-278.11. Mental illness and intellectual disability

In cases involving a person who is involuntarily admitted because of a mental illness or is judicially certified as eligible for admission to a training center for persons with intellectual disability, disposition shall be in accordance with the provisions of Chapter 8 (§ 37.2-800 et seq.) of Title 37.2. A child shall not be committed pursuant to §§ 16.1-278.2 through 16.1-278.8 or the provisions of Title 37.2 to a maximum security unit within any state hospital where adults determined to be criminally insane reside.

1991, c. 534; 2005, c. 716; 2012, cc. 476, 507.



§ 16.1-278.12. When judicial consent in lieu of parental consent authorized

In cases involving judicial consent to the matters set out in subsections C and D of § 16.1-241, the juvenile court or the circuit court providing consent may also make any appropriate order to protect the health and welfare of the child.

1991, c. 534.



§ 16.1-278.13. Work permits; petitions for treatment, etc

In cases involving judicial consent to apply for a work permit for a child, the juvenile court shall enter an order either granting, in whole or in part, consent to such application or withholding such consent as is appropriate to protect the health and welfare of the child.

In cases involving petitions filed by or on behalf of a child or such child's parent to obtain treatment, rehabilitation or other services required by law to be provided for such persons, the juvenile court or the circuit court may enter an order in accordance with § 16.1-278.

1991, cc. 511, 534.



§ 16.1-278.14. Criminal jurisdiction; protective orders; family offenses

In cases involving the violation of any law, regulation or ordinance for the education, protection or care of children or involving offenses committed by one family or household member against another, the juvenile court or the circuit court may impose a penalty prescribed by applicable sections of the Code and may impose conditions and limitations upon the defendant to protect the health or safety of family or household members, including, but not limited to, a protective order as provided in § 16.1-279.1, treatment and counseling for the defendant and payment by the defendant for crisis shelter care for the complaining family or household member.

1991, c. 534; 1992, c. 742; 1996, c. 866.



§ 16.1-278.15. Custody or visitation, child or spousal support generally

A. In cases involving the custody, visitation or support of a child pursuant to subdivision A 3 of § 16.1-241, the court may make any order of disposition to protect the welfare of the child and family as may be made by the circuit court. The parties to any petition where a child whose custody, visitation, or support is contested shall show proof that they have attended within the 12 months prior to their court appearance or that they shall attend within 45 days thereafter an educational seminar or other like program conducted by a qualified person or organization approved by the court. The court may require the parties to attend such seminar or program in uncontested cases only if the court finds good cause. The seminar or other program shall be a minimum of four hours in length and shall address the effects of separation or divorce on children, parenting responsibilities, options for conflict resolution and financial responsibilities. Once a party has completed one educational seminar or other like program, the required completion of additional programs shall be at the court's discretion. Parties under this section shall include natural or adoptive parents of the child, or any person with a legitimate interest as defined in § 20-124.1. The fee charged a party for participation in such program shall be based on the party's ability to pay; however, no fee in excess of $50 may be charged. Whenever possible, before participating in mediation or alternative dispute resolution to address custody, visitation or support, each party shall have attended the educational seminar or other like program. The court may grant an exemption from attendance of such program for good cause shown or if there is no program reasonably available. Other than statements or admissions by a party admitting criminal activity or child abuse or neglect, no statement or admission by a party in such seminar or program shall be admissible into evidence in any subsequent proceeding. If support is ordered for a child, the order shall also provide that support will continue to be paid for a child over the age of 18 who is (i) a full-time high school student, (ii) not self-supporting, and (iii) living in the home of the parent seeking or receiving child support, until the child reaches the age of 19 or graduates from high school, whichever occurs first. The court may also order that support be paid or continue to be paid for any child over the age of 18 who is (a) severely and permanently mentally or physically disabled, and such disability existed prior to the child reaching the age of 18 or the age of 19 if the child met the requirements of clauses (i), (ii), and (iii); (b) unable to live independently and support himself; and (c) residing in the home of the parent seeking or receiving child support.

B. In any case involving the custody or visitation of a child, the court may award custody upon petition to any party with a legitimate interest therein, including, but not limited to, grandparents, stepparents, former stepparents, blood relatives and family members. The term "legitimate interest" shall be broadly construed to accommodate the best interest of the child. The authority of the juvenile court to consider a petition involving the custody of a child shall not be proscribed or limited where the custody of the child has previously been awarded to a local board of social services.

C. In any determination of support obligation under this section, the support obligation as it becomes due and unpaid creates a judgment by operation of law. Such judgment becomes a lien against real estate only when docketed in the county or city where such real estate is located. Nothing herein shall be construed to alter or amend the process of attachment of any lien on personal property.

D. Orders entered prior to July 1, 2008, shall not be deemed void or voidable solely because the petition or motion that resulted in the order was completed, signed and filed by a nonattorney employee of the Department of Social Services.

E. In cases involving charges for desertion, abandonment or failure to provide support by any person in violation of law, disposition shall be made in accordance with Chapter 5 (§ 20-61 et seq.) of Title 20.

F. In cases involving a spouse who seeks spousal support after having separated from his spouse, the court may enter any appropriate order to protect the welfare of the spouse seeking support.

G. In any case or proceeding involving the custody or visitation of a child, the court shall consider the best interest of the child, including the considerations for determining custody and visitation set forth in Chapter 6.1 (§ 20-124.1 et seq.) of Title 20.

H. In any proceeding before the court for custody or visitation of a child, the court may order a custody or a psychological evaluation of any parent, guardian, legal custodian or person standing in loco parentis to the child, if the court finds such evaluation would assist it in its determination. The court may enter such orders as it deems appropriate for the payment of the costs of the evaluation by the parties.

I. When deemed appropriate by the court in any custody or visitation matter, the court may order drug testing of any parent, guardian, legal custodian or person standing in loco parentis to the child. The court may enter such orders as it deems appropriate for the payment of the costs of the testing by the parties.

1991, c. 534; 1992, cc. 585, 716, 742; 1994, c. 769; 1996, cc. 767, 879, 884; 2000, c. 586; 2002, c. 300; 2003, cc. 31, 45; 2004, c. 732; 2008, cc. 136, 845; 2015, cc. 653, 654.



§ 16.1-278.16. Failure to comply with support obligation; payroll deduction; commitment

In cases involving (i) the custody, visitation or support of a child arising under subdivision A 3 of § 16.1-241, (ii) spousal support arising under subsection L of § 16.1-241, (iii) support, maintenance, care, and custody of a child or support and maintenance of a spouse transferred to the juvenile and domestic relations district court pursuant to § 20-79, or (iv) motions to enforce administrative support orders entered pursuant to Chapter 19 (§ 63.2-1900 et seq.) of Title 63.2, when the court finds that the respondent (i) has failed to perform or comply with a court order concerning the custody and visitation of a child or a court or administrative order concerning the support and maintenance of a child or a court order concerning the support and maintenance of a spouse or (ii) under existing circumstances, is under a duty to render support or additional support to a child or pay the support and maintenance of a spouse, the court may order a payroll deduction as provided in § 20-79.1, or the giving of a recognizance as provided in § 20-114. If the court finds that the respondent has failed to perform or comply with such order, and personal or substitute service has been obtained, the court may issue a civil show cause summons or a capias pursuant to this section. The court also may order the commitment of the person as provided in § 20-115 or the court may, in its discretion, impose a sentence of up to 12 months in jail, notwithstanding the provisions of §§ 16.1-69.24 and 18.2-458, relating to punishment for contempt. If the court finds that an employer, who is under a payroll deduction order pursuant to § 20-79.1, has failed to comply with such order after being given a reasonable opportunity to show cause why he failed to comply with such order, then the court may proceed to impose sanctions on the employer pursuant to subdivision A 9 of § 20-79.3.

1991, c. 534; 2003, cc. 929, 942; 2004, c. 219.



§ 16.1-278.17. Pendente lite support

In cases involving (i) the custody, visitation or support of a child arising under subdivision A 3 of § 16.1-241, (ii) spousal support arising under subsection L of § 16.1-241, or (iii) support, maintenance, care, and custody of a child or support and maintenance of a spouse transferred to the juvenile and domestic relations district court pursuant to § 20-79, the court may enter support orders in pendente lite proceedings, provided such proceedings are not ex parte.

1991, c. 534.



§ 16.1-278.17:1. Formula for determination of pendente lite spousal support

A. There shall be a presumption in any judicial proceeding for pendente lite spousal support and maintenance under this title that the amount of the award that would result from the application of the formula set forth in this section is the correct amount of spousal support to be awarded. The court may deviate from the presumptive amount as provided in subsection D.

B. If the court is determining both an award of pendente lite spousal support and maintenance and an award of child support, the court shall first make a determination of the amount of the award of pendente lite spousal support, if any, owed by one party to the other under this section.

C. If the parties have minor children in common, the presumptive amount of an award of pendente lite spousal support and maintenance shall be the difference between 28% of the payor spouse's monthly gross income and 58% of the payee spouse's monthly gross income. If the parties have no minor children in common, the presumptive amount of the award shall be the difference between 30% of the payor spouse's monthly gross income and 50% of the payee spouse's monthly gross income. For the purposes of this section, monthly gross income shall have the same meaning as it does in section § 20-108.2, as amended.

D. The court may deviate from the presumptive amount for good cause shown, including any relevant evidence relating to the parties' current financial circumstances that indicates the presumptive amount is inappropriate.

E. The formula set forth in this section shall only apply to cases where the parties' combined monthly gross income does not exceed $10,000.

2007, c. 909.



§ 16.1-278.18. Money judgments

A. Each juvenile and domestic relations district court may enter judgment for money in any amount for arrears of support and maintenance of any person in cases in which (i) the court has previously acquired personal jurisdiction over all necessary parties or a proceeding in which such jurisdiction has been obtained has been referred or transferred to the court by a circuit court or another juvenile and domestic relations district court and (ii) payment of such money has been previously ordered by the court, a circuit court, or another juvenile and domestic relations district court. Such judgment shall include reasonable attorneys' fees in cases where the total arrearage for support and maintenance, excluding interest, is equal to or greater than three months of support and maintenance. However, no judgment shall be entered unless the motion of a party, a probation officer, a local director of social services, or the court's own motion is duly served on the person against whom judgment is sought, in accordance with the applicable provisions of law relating to notice when proceedings are reopened. The motion shall contain a caption stating the name of the court, the title of the action, the names of all parties and the address of the party against whom judgment is sought, the amount of arrearage for which judgment is sought, and the date and time when such judgment will be sought. No support order may be retroactively modified. It may, however, be modified with respect to any period during which there is a pending petition for modification in any court, but only from the date that notice of such petition has been given to the responding party.

B. The judge or clerk of the court shall, upon written request of the obligee under a judgment entered pursuant to this section, certify and deliver an abstract of that judgment to the obligee or Department of Social Services, who may deliver the abstract to the clerk of the circuit court having jurisdiction over appeals from juvenile and domestic relations district court. The clerk shall issue executions of the judgment.

C. If the judgment amount does not exceed the jurisdictional limits of subdivision (1) of § 16.1-77, exclusive of interest and any attorneys' fees, an abstract of any such judgment entered pursuant to this section may be delivered to the clerk of the general district court of the same judicial district. The clerk shall issue executions upon the judgment.

D. Arrearages accumulated prior to July 1, 1976, shall also be subject to the provisions of this section.

1991, c. 534; 2002, c. 747; 2004, c. 204; 2005, c. 880.



§ 16.1-278.19. Attorneys' fees

In any matter properly before the court, the court may award attorneys' fees and costs on behalf of any party as the court deems appropriate based on the relative financial ability of the parties.

1991, c. 534.



§ 16.1-279. Repealed

Repealed by Acts 1991, c. 534.



§ 16.1-279.1. Protective order in cases of family abuse

A. In cases of family abuse, including any case involving an incarcerated or recently incarcerated respondent against whom a preliminary protective order has been issued pursuant to § 16.1-253.1, the court may issue a protective order to protect the health and safety of the petitioner and family or household members of the petitioner. A protective order issued under this section may include any one or more of the following conditions to be imposed on the respondent:

1. Prohibiting acts of family abuse or criminal offenses that result in injury to person or property;

2. Prohibiting such contacts by the respondent with the petitioner or family or household members of the petitioner as the court deems necessary for the health or safety of such persons;

3. Granting the petitioner possession of the residence occupied by the parties to the exclusion of the respondent; however, no such grant of possession shall affect title to any real or personal property;

4. Enjoining the respondent from terminating any necessary utility service to the residence to which the petitioner was granted possession pursuant to subdivision 3 or, where appropriate, ordering the respondent to restore utility services to that residence;

5. Granting the petitioner temporary possession or use of a motor vehicle owned by the petitioner alone or jointly owned by the parties to the exclusion of the respondent and enjoining the respondent from terminating any insurance, registration, or taxes on the motor vehicle and directing the respondent to maintain the insurance, registration, and taxes, as appropriate; however, no such grant of possession or use shall affect title to the vehicle;

6. Requiring that the respondent provide suitable alternative housing for the petitioner and, if appropriate, any other family or household member and where appropriate, requiring the respondent to pay deposits to connect or restore necessary utility services in the alternative housing provided;

7. Ordering the respondent to participate in treatment, counseling or other programs as the court deems appropriate;

8. Granting the petitioner the possession of any companion animal as defined in § 3.2-6500 if such petitioner meets the definition of owner in § 3.2-6500; and

9. Any other relief necessary for the protection of the petitioner and family or household members of the petitioner, including a provision for temporary custody or visitation of a minor child.

A1. If a protective order is issued pursuant to subsection A, the court may also issue a temporary child support order for the support of any children of the petitioner whom the respondent has a legal obligation to support. Such order shall terminate upon the determination of support pursuant to § 20-108.1.

B. The protective order may be issued for a specified period of time up to a maximum of two years. The protective order shall expire at 11:59 p.m. on the last day specified or at 11:59 p.m. on the last day of the two-year period if no date is specified. Prior to the expiration of the protective order, a petitioner may file a written motion requesting a hearing to extend the order. Proceedings to extend a protective order shall be given precedence on the docket of the court. If the petitioner was a member of the respondent's family or household at the time the initial protective order was issued, the court may extend the protective order for a period not longer than two years to protect the health and safety of the petitioner or persons who are family or household members of the petitioner at the time the request for an extension is made. The extension of the protective order shall expire at 11:59 p.m. on the last day specified or at 11:59 p.m. on the last day of the two-year period if no date is specified. Nothing herein shall limit the number of extensions that may be requested or issued.

C. A copy of the protective order shall be served on the respondent and provided to the petitioner as soon as possible. The court, including a circuit court if the circuit court issued the order, shall forthwith, but in all cases no later than the end of the business day on which the order was issued, enter and transfer electronically to the Virginia Criminal Information Network the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court and shall forthwith forward the attested copy of the protective order containing any such identifying information to the primary law-enforcement agency responsible for service and entry of protective orders. Upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith upon the respondent and due return made to the court. Upon service, the agency making service shall enter the date and time of service and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network and make due return to the court. If the order is later dissolved or modified, a copy of the dissolution or modification order shall also be attested, forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders, and upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network as described above and the order shall be served forthwith and due return made to the court.

D. Except as otherwise provided in § 16.1-253.2, a violation of a protective order issued under this section shall constitute contempt of court.

E. The court may assess costs and attorneys' fees against either party regardless of whether an order of protection has been issued as a result of a full hearing.

F. Any judgment, order or decree, whether permanent or temporary, issued by a court of appropriate jurisdiction in another state, the United States or any of its territories, possessions or Commonwealths, the District of Columbia or by any tribal court of appropriate jurisdiction for the purpose of preventing violent or threatening acts or harassment against or contact or communication with or physical proximity to another person, including any of the conditions specified in subsection A, shall be accorded full faith and credit and enforced in the Commonwealth as if it were an order of the Commonwealth, provided reasonable notice and opportunity to be heard were given by the issuing jurisdiction to the person against whom the order is sought to be enforced sufficient to protect such person's due process rights and consistent with federal law. A person entitled to protection under such a foreign order may file the order in any juvenile and domestic relations district court by filing with the court an attested or exemplified copy of the order. Upon such a filing, the clerk shall forthwith forward an attested copy of the order to the primary law-enforcement agency responsible for service and entry of protective orders which shall, upon receipt, enter the name of the person subject to the order and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52. Where practical, the court may transfer information electronically to the Virginia Criminal Information Network.

Upon inquiry by any law-enforcement agency of the Commonwealth, the clerk shall make a copy available of any foreign order filed with that court. A law-enforcement officer may, in the performance of his duties, rely upon a copy of a foreign protective order or other suitable evidence which has been provided to him by any source and may also rely upon the statement of any person protected by the order that the order remains in effect.

G. Either party may at any time file a written motion with the court requesting a hearing to dissolve or modify the order. Proceedings to dissolve or modify a protective order shall be given precedence on the docket of the court.

H. As used in this section:

"Copy" includes a facsimile copy; and

"Protective order" includes an initial, modified or extended protective order.

I. Neither a law-enforcement agency, the attorney for the Commonwealth, a court nor the clerk's office, nor any employee of them, may disclose, except among themselves, the residential address, telephone number, or place of employment of the person protected by the order or that of the family of such person, except to the extent that disclosure is (i) required by law or the Rules of the Supreme Court, (ii) necessary for law-enforcement purposes, or (iii) permitted by the court for good cause.

J. No fee shall be charged for filing or serving any petition or order pursuant to this section.

1984, c. 631; 1987, c. 497; 1992, c. 886; 1994, cc. 360, 521, 739, 907; 1996, cc. 866, 900, 945; 1997, c. 603; 1998, c. 684; 2000, cc. 34, 654; 2002, cc. 508, 810, 818; 2004, cc. 972, 980; 2006, c. 308; 2008, cc. 73, 246; 2009, cc. 343, 732; 2010, cc. 425, 468; 2011, cc. 445, 480; 2012, cc. 152, 261; 2014, cc. 318, 346, 613.



§ 16.1-280. Commitment of juveniles with mental illness or intellectual disability

When any juvenile court has found a juvenile to be in need of services or delinquent pursuant to the provisions of this law and reasonably believes such juvenile has mental illness or intellectual disability, the court may commit him to an appropriate hospital or order mandatory outpatient treatment in accordance with the provisions of Article 16 (§ 16.1-335 et seq.) or admit him to a training center in accordance with the provisions of § 37.2-806 for observation as to his mental condition. No juvenile shall be committed pursuant to this section or Article 16 (§ 16.1-335 et seq.) to a maximum security unit within any state hospital where adults determined to be criminally insane reside. However, the Commissioner of Behavioral Health and Developmental Services may place a juvenile who has been certified to the circuit court for trial as an adult pursuant to § 16.1-269.6 or 16.1-270 or who has been convicted as an adult of a felony in the circuit court in a unit appropriate for the care and treatment of persons under a criminal charge when, in his discretion, such placement is necessary to protect the security or safety of other patients, staff, or the public. The Commissioner shall notify the committing court of any placement in such unit. The committing court shall review the placement at 30-day intervals.

Code 1950, § 16.1-178.2; 1960, c. 103; 1974, cc. 44, 45; 1977, c. 559; 1978, c. 739; 1981, c. 487; 1988, c. 826; 1990, c. 975; 1994, cc. 859, 949; 2009, cc. 813, 840; 2010, cc. 778, 825; 2012, cc. 476, 507.



§ 16.1-281. Foster care plan

A. In any case in which (i) a local board of social services places a child through an agreement with the parents or guardians where legal custody remains with the parents or guardian, or (ii) legal custody of a child is given to a local board of social services or a child welfare agency, the local department of social services or child welfare agency shall prepare a foster care plan for such child, as described hereinafter. The individual family service plan developed by the family assessment and planning team pursuant to § 2.2-5208 may be accepted by the court as the foster care plan if it meets the requirements of this section.

The representatives of such department or agency shall involve the child's parent(s) in the development of the plan, except when parental rights have been terminated or the local department of social services or child welfare agency has made diligent efforts to locate the parent(s) and such parent(s) cannot be located, and any other person or persons standing in loco parentis at the time the board or child welfare agency obtained custody or the board placed the child. The representatives of such department or agency shall involve the child in the development of the plan, if such involvement is consistent with the best interests of the child. In cases where either the parent(s) or child is not involved in the development of the plan, the department or agency shall include in the plan a full description of the reasons therefor.

The department or child welfare agency shall file the plan with the juvenile and domestic relations district court within 45 days following the transfer of custody or the board's placement of the child unless the court, for good cause shown, allows an extension of time, which shall not exceed an additional 60 days. However, a foster care plan shall be filed in accordance with the provisions of § 16.1-277.01 with a petition for approval of an entrustment agreement. A foster care plan need not be prepared if the child is returned to his prior family or placed in an adoptive home within 45 days following transfer of custody to the board or agency or the board's placement of the child.

B. The foster care plan shall describe in writing (i) the programs, care, services and other support which will be offered to the child and his parents and other prior custodians; (ii) the participation and conduct which will be sought from the child's parents and other prior custodians; (iii) the visitation and other contacts which will be permitted between the child and his parents and other prior custodians, and between the child and his siblings; (iv) the nature of the placement or placements which will be provided for the child; (v) for school-age children, the school placement of the child; and (vi) for children 14 years of age and older, the child's needs and goals in the areas of counseling, education, housing, employment, and money management skills development, along with specific independent living services that will be provided to the child to help him reach these goals. In cases in which a foster care plan approved prior to July 1, 2011, identifies independent living as the goal for the child, and in cases involving children admitted to the United States as refugees or asylees who are 16 years of age or older and for whom the goal is independent living, the plan shall also describe the programs and services which will help the child prepare for the transition from foster care to independent living. If consistent with the child's health and safety, the plan shall be designed to support reasonable efforts which lead to the return of the child to his parents or other prior custodians within the shortest practicable time which shall be specified in the plan. The child's health and safety shall be the paramount concern of the court and the agency throughout the placement, case planning, service provision and review process.

If the department or child welfare agency concludes that it is not reasonably likely that the child can be returned to his prior family within a practicable time, consistent with the best interests of the child, the department, child welfare agency or team shall (a) include a full description of the reasons for this conclusion; (b) provide information on the opportunities for placing the child with a relative or in an adoptive home; (c) design the plan to lead to the child's successful placement with a relative if a subsequent transfer of custody to the relative is planned, or in an adoptive home within the shortest practicable time, and if neither of such placements is feasible; (d) explain why permanent foster care is the plan for the child or independent living is the plan for the child in cases involving children admitted to the United States as refugees or asylees who are 16 years of age or older and for whom the goal is independent living.

"Independent living" as used in this section has the meaning set forth in § 63.2-100.

The local board or other child welfare agency having custody of the child shall not be required by the court to make reasonable efforts to reunite the child with a parent if the court finds that (1) the residual parental rights of the parent regarding a sibling of the child have previously been involuntarily terminated; (2) the parent has been convicted of an offense under the laws of the Commonwealth or a substantially similar law of any other state, the United States or any foreign jurisdiction that constitutes murder or voluntary manslaughter, or a felony attempt, conspiracy or solicitation to commit any such offense, if the victim of the offense was a child of the parent, a child with whom the parent resided at the time such offense occurred or the other parent of the child; (3) the parent has been convicted of an offense under the laws of the Commonwealth or a substantially similar law of any other state, the United States or any foreign jurisdiction that constitutes felony assault resulting in serious bodily injury or felony bodily wounding resulting in serious bodily injury or felony sexual assault, if the victim of the offense was a child of the parent or a child with whom the parent resided at the time of such offense; or (4) based on clear and convincing evidence, the parent has subjected any child to aggravated circumstances, or abandoned a child under circumstances which would justify the termination of residual parental rights pursuant to subsection D of § 16.1-283.

As used in this section:

"Aggravated circumstances" means torture, chronic or severe abuse, or chronic or severe sexual abuse, if the victim of such conduct was a child of the parent or child with whom the parent resided at the time such conduct occurred, including the failure to protect such a child from such conduct, which conduct or failure to protect: (i) evinces a wanton or depraved indifference to human life, or (ii) has resulted in the death of such a child or in serious bodily injury to such a child.

"Chronic abuse" or "chronic sexual abuse" means recurring acts of physical abuse that place the child's health, safety and well-being at risk.

"Serious bodily injury" means bodily injury that involves substantial risk of death, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ or mental faculty.

"Severe abuse" or "severe sexual abuse" may include an act or omission that occurred only once, but otherwise meets the definition of "aggravated circumstances."

Within 30 days of making a determination that reasonable efforts to reunite the child with the parents are not required, the court shall hold a permanency planning hearing pursuant to § 16.1-282.1.

C. A copy of the entire foster care plan shall be sent by the court to the child, if he is 12 years of age or older; the guardian ad litem for the child, the attorney for the child's parents or for any other person standing in loco parentis at the time the board or child welfare agency obtained custody or the board placed the child, to the parents or other person standing in loco parentis, and such other persons as appear to the court to have a proper interest in the plan. However, a copy of the plan shall not be sent to a parent whose parental rights regarding the child have been terminated. A copy of the plan shall be sent by the court to the foster parents. A hearing shall be held for the purpose of reviewing and approving the foster care plan. The hearing shall be held within 60 days of (i) the child's initial foster care placement, if the child was placed through an agreement between the parents or guardians and the local department of social services or a child welfare agency; (ii) the original preliminary removal order hearing, if the child was placed in foster care pursuant to § 16.1-252; (iii) the hearing on the petition for relief of custody, if the child was placed in foster care pursuant to § 16.1-277.02; or (iv) the dispositional hearing at which the child was placed in foster care and an order was entered pursuant to § 16.1-278.2, 16.1-278.3, 16.1-278.4, 16.1-278.5, 16.1-278.6, or 16.1-278.8. However, the hearing shall be held in accordance with the provisions of § 16.1-277.01 with a petition for approval of an entrustment agreement. If the judge makes any revision in any part of the foster care plan, a copy of the changes shall be sent by the court to all persons who received a copy of the original of that part of the plan.

C1. Any order transferring custody of the child to a relative other than the child's prior family shall be entered only upon a finding, based upon a preponderance of the evidence, that the relative is one who, after an investigation as directed by the court, (i) is found by the court to be willing and qualified to receive and care for the child; (ii) is willing to have a positive, continuous relationship with the child; (iii) is committed to providing a permanent, suitable home for the child; and (iv) is willing and has the ability to protect the child from abuse and neglect; and the order shall so state. The court's order transferring custody to a relative should further provide for, as appropriate, any terms or conditions which would promote the child's interest and welfare; ongoing provision of social services to the child and the child's custodian; and court review of the child's placement.

C2. Any order entered at the conclusion of the hearing that has the effect of achieving a permanent goal for the child by terminating residual parental rights pursuant to § 16.1-277.01, 16.1-277.02, 16.1-278.3, or 16.1-283; by placing the child in permanent foster care pursuant to clause (iv) of subsection A of § 16.1-282.1; or, in cases in which independent living was identified as the goal for a child in a foster care plan approved prior to July 1, 2011, or in which a child has been admitted to the United States as a refugee or asylee and is over 16 years of age and independent living has been identified as the permanency goal for the child, by directing the board or agency to provide the child with services to achieve independent living status, if the child has attained the age of 16 years, pursuant to clause (v) of subsection A of § 16.1-282.1 shall state whether reasonable efforts have been made to place the child in a timely manner in accordance with the foster care plan and to complete the steps necessary to finalize the permanent placement of the child.

D. The court in which the foster care plan is filed shall be notified immediately if the child is returned to his parents or other persons standing in loco parentis at the time the board or agency obtained custody or the board placed the child.

E. At the conclusion of the hearing at which the initial foster care plan is reviewed, the court shall schedule a foster care review hearing to be held within four months in accordance with § 16.1-282. However, if an order is entered pursuant to subsection C2, the court shall schedule a foster care review hearing to be held within 12 months of the entry of such order in accordance with the provisions of § 16.1-282.2. Parties who are present at the hearing at which the initial foster care plan is reviewed shall be given notice of the date set for the foster care review hearing and parties who are not present shall be summoned as provided in § 16.1-263.

F. Nothing in this section shall limit the authority of the juvenile judge or the staff of the juvenile court, upon order of the judge, to review the status of children in the custody of local boards of social services or placed by local boards of social services on its own motion. The court shall appoint an attorney to act as guardian ad litem to represent the child any time a hearing is held to review the foster care plan filed for the child or to review the child's status in foster care.

1977, c. 559; 1978, cc. 732, 740; 1982, c. 171; 1984, c. 373; 1985, c. 210; 1991, c. 98; 1994, cc. 604, 865; 1997, c. 790; 1998, c. 550; 2000, c. 385; 2002, cc. 397, 512, 664, 729, 747; 2005, c. 653; 2008, cc. 397, 475, 483, 678; 2009, c. 80; 2011, cc. 154, 730; 2013, c. 130; 2015, c. 120.



§ 16.1-282. Foster care review

A. In the case of a child who was the subject of a foster care plan filed with the court pursuant to § 16.1-281, a foster care review hearing shall be held within four months of the dispositional hearing at which the foster care plan pursuant to § 16.1-281 was reviewed if the child: (a) was placed through an agreement between the parents or guardians and the local board of social services where legal custody remains with the parents or guardians and such agreement has not been dissolved by court order; or (b) is under the legal custody of a local board of social services or a child welfare agency and has not had a petition to terminate parental rights granted, filed or ordered to be filed on the child's behalf; has not been placed in permanent foster care; or is age 16 or over and the plan for the child is not independent living.

Any interested party, including the parent, guardian or person who stood in loco parentis prior to the board's placement of the child or the board's or child welfare agency's assumption of legal custody, may file with the court the petition for a foster care review hearing hereinafter described at any time after the initial foster care placement of the child. However, the board or child welfare agency shall file the petition within three months of the dispositional hearing at which the foster care plan was reviewed pursuant to § 16.1-281.

B. The petition shall:

1. Be filed in the court in which the foster care plan for the child was reviewed and approved. Upon the order of such court, however, the petition may be filed in the court of the county or city in which the board or child welfare agency having legal custody or having placed the child has its principal office or where the child resides;

2. State, if such is reasonably obtainable, the current address of the child's parents and, if the child was in the custody of a person or persons standing in loco parentis at the time the board or child welfare agency obtained legal custody or the board placed the child, of such person or persons;

3. Describe the placement or placements provided for the child while in foster care and the services or programs offered to the child and his parents and, if applicable, the persons previously standing in loco parentis;

4. Describe the nature and frequency of the contacts between the child and his parents and, if applicable, the persons previously standing in loco parentis;

5. Set forth in detail the manner in which the foster care plan previously filed with the court was or was not complied with and the extent to which the goals thereof have been met; and

6. Set forth the disposition sought and the grounds therefor; however, in the case of a child who has attained age 16 and for whom the plan is independent living, the foster care plan shall be included and shall address the services needed to assist the child to transition from foster care to independent living.

C. Upon receipt of the petition filed by the board, child welfare agency, or any interested party as provided in subsection B of this section, the court shall schedule a hearing to be held within 30 days if a hearing was not previously scheduled. The court shall provide notice of the hearing and a copy of the petition to the following, each of whom shall be a party entitled to participate in the proceeding:

1. The child, if he is 12 years of age or older;

2. The attorney-at-law representing the child as guardian ad litem;

3. The child's parents and, if the child was in the custody of a person standing in loco parentis at the time the department obtained custody, such person or persons. No such notification shall be required, however, if the judge certifies on the record that the identity of the parent or guardian is not reasonably ascertainable. An affidavit of the mother that the identity of the father is not reasonably ascertainable shall be sufficient evidence of this fact, provided there is no other evidence before the court which would refute such an affidavit. If the parent or guardian of the child did not appear at the dispositional hearing and was not noticed to return for the foster care review hearing in accordance with subsection E of § 16.1-281, the parent or guardian shall be summoned to appear at the foster care review hearing in accordance with § 16.1-263. The review hearing shall be held pursuant to this section although a parent or guardian fails to appear and is not represented by counsel, provided personal or substituted service was made on the parent or guardian, or the court determines that such person cannot be found, after reasonable effort, or in the case of a person who is without the Commonwealth, the person cannot be found or his post office address cannot be ascertained after reasonable effort;

4. The foster parent or foster parents or other care providers of the child;

5. The petitioning board or child welfare agency; and

6. Such other persons as the court, in its discretion, may direct. The local board of social services or other child welfare agency shall identify for the court such other persons as have a legitimate interest in the hearing, including, but not limited to, preadoptive parents for a child in foster care.

D. At the conclusion of the hearing, the court shall, upon the proof adduced in accordance with the best interests of the child and subject to the provisions of subsection D1, enter any appropriate order of disposition consistent with the dispositional alternatives available to the court at the time of the original hearing. The court order shall state whether reasonable efforts, if applicable, have been made to reunite the child with his parents, guardian or other person standing in loco parentis to the child. Any order entered at the conclusion of this hearing that has the effect of achieving a permanent goal for the child by terminating residual parental rights pursuant to § 16.1-277.01, 16.1-277.02, 16.1-278.3, or 16.1-283; by placing the child in permanent foster care pursuant to subdivision A iv of § 16.1-282.1; or, if the child has attained the age of 16 years and the plan for the child is independent living, directing the board or agency to provide the necessary services to transition from foster care, pursuant to subdivision A v of § 16.1-282.1 shall state whether reasonable efforts have been made to place the child in a timely manner in accordance with the foster care plan and to complete the steps necessary to finalize the permanent placement of the child.

D1. Any order transferring custody of the child to a relative other than the child's prior family shall be entered only upon a finding, based upon a preponderance of the evidence, that the relative is one who, after an investigation as directed by the court, (i) is found by the court to be willing and qualified to receive and care for the child; (ii) is willing to have a positive, continuous relationship with the child; (iii) is committed to providing a permanent, suitable home for the child; and (iv) is willing and has the ability to protect the child from abuse and neglect; and the order shall so state. The court's order transferring custody to a relative should further provide for, as appropriate, any terms and conditions which would promote the child's interest and welfare; ongoing provision of social services to the child and the child's custodian; and court review of the child's placement.

E. The court shall possess continuing jurisdiction over cases reviewed under this section for so long as a child remains in a foster care placement or, when a child is returned to his prior family subject to conditions imposed by the court, for so long as such conditions are effective. After the hearing required pursuant to subsection C, the court shall schedule a permanency planning hearing on the case to be held five months thereafter in accordance with § 16.1-282.1 or within 30 days upon the petition of any party entitled to notice in proceedings under this section when the judge determines there is good cause shown for such a hearing. However, in the case of a child who is the subject of an order that has the effect of achieving a permanent goal for the child by terminating residual parental rights pursuant to § 16.1-277.01, 16.1-277.02, 16.1-278.3, or 16.1-283; by placing the child in permanent foster care pursuant to subdivision A iv of § 16.1-282.1; or by directing the board or agency to provide the child with services to achieve independent living status, if the child has attained the age of 16 years, pursuant to subdivision A v of § 16.1-282.1, a permanency planning hearing within five months shall not be required and the court shall schedule a foster care review hearing to be held within 12 months of the entry of such order in accordance with the provisions of § 16.1-282.2.

1977, c. 559; 1978, c. 740; 1982, c. 171; 1984, c. 71; 1987, c. 250; 1991, c. 98; 1992, c. 869; 1994, cc. 223, 604, 865; 1997, c. 790; 1998, c. 550; 1999, c. 889; 2000, c. 385; 2002, c. 512; 2008, cc. 475, 483, 678; 2009, c. 80; 2011, c. 730; 2013, c. 130.



§ 16.1-282.1. Permanency planning hearing for children in foster care

A. In the case of a child who was the subject of a foster care plan filed with the court pursuant to § 16.1-281, a permanency planning hearing shall be held within 10 months of the dispositional hearing at which the foster care plan pursuant to § 16.1-281 was reviewed if the child (a) was placed through an agreement between the parents or guardians and the local board of social services where legal custody remains with the parents or guardians and such agreement has not been dissolved by court order; or (b) is under the legal custody of a local board of social services or a child welfare agency and has not had a petition to terminate parental rights filed on the child's behalf, has not been placed in permanent foster care, or is age 16 or over and the plan for the child is not independent living. The board or child welfare agency shall file a petition for a permanency planning hearing 30 days prior to the date of the permanency planning hearing scheduled by the court. The purpose of this hearing is to establish a permanent goal for the child and either to achieve the permanent goal or to defer such action through the approval of an interim plan for the child.

To achieve the permanent goal, the petition for a permanency planning hearing shall seek to (i) transfer the custody of the child to his prior family, or dissolve the board's placement agreement and return the child to his prior family; (ii) transfer custody of the child to a relative other than the child's prior family, subject to the provisions of subsection A1; (iii) terminate residual parental rights pursuant to § 16.1-277.01 or 16.1-283; (iv) place the child in permanent foster care pursuant to § 63.2-908; (v) if the child has been admitted to the United States as a refugee or asylee and has attained the age of 16 years or over and the plan is independent living, direct the board or agency to provide the child with services to transition from foster care; or (vi) place the child in another planned permanent living arrangement in accordance with the provisions of subsection A2. In cases in which a foster care plan approved prior to July 1, 2011, includes independent living as the goal for a child who is not admitted to the United States as an asylee or refugee, the petition shall direct the board or agency to provide the child with services to transition from foster care.

For approval of an interim plan, the petition for a permanency planning hearing shall seek to continue custody with the board or agency, or continue placement with the board through a parental agreement; or transfer custody to the board or child welfare agency from the parents or guardian of a child who has been in foster care through an agreement where the parents or guardian retains custody.

Upon receipt of the petition, if a permanency planning hearing has not already been scheduled, the court shall schedule such a hearing to be held within 30 days. The permanency planning hearing shall be held within 10 months of the dispositional hearing at which the foster care plan was reviewed pursuant to § 16.1-281. The provisions of subsection B of § 16.1-282 shall apply to this petition. The procedures of subsection C of § 16.1-282 and the provisions of subsection E of § 16.1-282 shall apply to the scheduling and notice of proceedings under this section.

A1. The following requirements shall apply to the transfer of custody of the child to a relative other than the child's prior family in accordance with the provisions of (ii) of subsection A of this section. Any order transferring custody of the child to a relative other than the child's prior family shall be entered only upon a finding, based upon a preponderance of the evidence, that the relative is one who, after an investigation as directed by the court, (i) is found by the court to be willing and qualified to receive and care for the child; (ii) is willing to have a positive, continuous relationship with the child; (iii) is committed to providing a permanent, suitable home for the child; and (iv) is willing and has the ability to protect the child from abuse and neglect; and the order shall so state. The court's order transferring custody to a relative should further provide, as appropriate, for any terms or conditions which would promote the child's interest and welfare.

A2. The following requirements shall apply to the selection and approval of placement in another planned permanent living arrangement as the permanent goal for the child in accordance with clause (vi) of subsection A of this section.

1. The board or child welfare agency shall petition for alternative (vi) of subsection A only if the child has a severe and chronic emotional, physical or neurological disabling condition for which the child requires long-term residential treatment; and the board or child welfare agency has thoroughly investigated the feasibility of the alternatives listed in clauses (i) through (v) of subsection A and determined that none of those alternatives is in the best interests of the child. In a foster care plan filed with the petition pursuant to this section, the board or agency shall document the following: (i) the investigation conducted of the placement alternatives listed in clauses (i) through (v) of subsection A and why each of these is not currently in the best interest of the child; (ii) at least one compelling reason why none of the alternatives listed in clauses (i) through (v) is achievable for the child at the time placement in another planned permanent living arrangement is selected as the permanent goal for the child; (iii) the identity of the long-term residential treatment service provider; (iv) the nature of the child's disability; (v) the anticipated length of time required for the child's treatment; and (vi) the status of the child's eligibility for admission and long-term treatment.

2. Before approving alternative (vi) of subsection A of this section as the plan for the child, the court shall find (i) that the child has a severe and chronic emotional, physical or neurological disabling condition; (ii) that the child requires long-term residential treatment for the disabling condition; and (iii) that none of the alternatives listed in clauses (i) through (v) of subsection A is achievable for the child at the time placement in another planned permanent living arrangement is approved as the permanent goal for the child. If the board or agency petitions for alternative (vi), alternative (vi) may be approved by the court for a period of six months at a time.

3. At the conclusion of the permanency planning hearing, if alternative (vi) of subsection A of this section is the permanent plan, the court shall schedule a hearing to be held within six months to review the child's placement in another planned permanent living arrangement in accordance with subdivision 4 of subsection A2. All parties present at the hearing at which clause (vi) of subsection A is approved as the permanent plan for the child shall be given notice of the date scheduled for the foster care review hearing. Parties not present shall be summoned to appear as provided in § 16.1-263. Otherwise, this subsection A2 shall govern the scheduling and notice for such hearings.

4. The court shall review a foster care plan for any child who is placed in another planned permanent living arrangement every six months from the date of the permanency planning hearing held pursuant to this subsection, so long as the child remains in the legal custody of the board or child welfare agency. The board or child welfare agency shall file such petitions for review pursuant to the provisions of § 16.1-282 and shall, in addition, include in the petition the information required by subdivision 1 of subsection A2 of this section. The petition for foster care review shall be filed no later than 30 days prior to the hearing scheduled in accordance with subdivision 3 of subsection A2. At the conclusion of the foster care review hearing, if alternative (vi) of subsection A of this section remains the permanent plan, the court shall enter an order that states whether reasonable efforts have been made to place the child in a timely manner in accordance with the permanency plan and to monitor the child's status in another planned permanent living arrangement.

However, if at any time during the six-month approval periods permitted by this subsection, a determination is made by treatment providers that the child's need for long-term residential treatment for the child's disabling condition is eliminated, the board or agency shall immediately begin to plan for post-discharge services and shall, within 30 days of making such a determination, file a petition for a permanency planning hearing pursuant to subsection A of this section. Upon receipt of the petition, the court shall schedule a permanency planning hearing to be held within 30 days. The provisions of subsection B of § 16.1-282 shall apply to this petition. The procedures of subsection C of § 16.1-282 and the provisions of subsection E of § 16.1-282 shall apply to proceedings under this section.

B. The following requirements shall apply to the selection and approval of an interim plan for the child in accordance with subsection A.

1. The board or child welfare agency shall petition for approval of an interim plan only if the board or child welfare agency has thoroughly investigated the feasibility of the alternatives listed in clauses (i) through (v) of subsection A and determined that none of those alternatives is in the best interest of the child. If the board or agency petitions for approval of an interim plan, such plan may be approved by the court for a maximum period of six months. The board or agency shall also file a foster care plan that (i) identifies a permanent goal for the child that corresponds with one of the alternatives specified in clauses (i) through (v) of subsection A; (ii) includes provisions for accomplishing the permanent goal within six months; and (iii) summarizes the investigation conducted of the alternatives listed in clauses (i) through (v) of subsection A and why achieving each of these is not in the best interest of the child at this time.

2. Before approving an interim plan for the child, the court shall find:

a. When returning home remains the plan for the child, that the parent has made marked progress toward reunification with the child, the parent has maintained a close and positive relationship with the child, and the child is likely to return home within the near future, although it is premature to set an exact date for return at the time of this hearing; or

b. When returning home is not the plan for the child, that marked progress is being made to achieve the permanent goal identified by the board or child welfare agency and that it is premature to set an exact date for accomplishing the goal at the time of this hearing.

3. Upon approval of an interim plan, the court shall schedule a hearing to be held within six months to determine that the permanent goal is accomplished and to enter an order consistent with alternative (i), (ii), (iii), (iv), or (v) of subsection A. All parties present at the initial permanency planning hearing shall be given notice of the date scheduled for the second permanency planning hearing. Parties not present shall be summoned to appear as provided in § 16.1-263. Otherwise, subsection A shall govern the scheduling and notice for such hearings.

C. At the conclusion of the permanency planning hearing held pursuant to this section, whether action is taken or deferred to achieve the permanent goal for the child, the court shall enter an order that states whether reasonable efforts have been made to reunite the child with the child's prior family, if returning home is the permanent goal for the child; or whether reasonable efforts have been made to achieve the permanent goal identified by the board or agency, if the goal is other than returning the child home.

In making this determination, the court shall give consideration to whether the board or agency has placed the child in a timely manner in accordance with the foster care plan and completed the steps necessary to finalize the permanent placement of the child.

1997, c. 790; 1998, c. 550; 1999, c. 889; 2000, c. 385; 2002, c. 512; 2008, cc. 475, 483, 678; 2011, c. 730; 2013, c. 130.



§ 16.1-282.2. Annual foster care review

A. The court shall review a foster care plan annually for any child who remains in the legal custody of a local board of social services or a child welfare agency and (i) on whose behalf a petition to terminate parental rights has been granted, filed or ordered to be filed, (ii) who is placed in permanent foster care, or (iii) who is age 16 or over and for whom the plan is independent living. The foster care review hearing shall be scheduled at the conclusion of a hearing held pursuant to § 16.1-281, 16.1-282, or 16.1-282.1 at which the order is entered: terminating parental rights, directing the filing of a petition for termination of parental rights by the board or agency, placing the child in permanent foster care, or directing the board or agency to provide the child who is age 16 or over and for whom the plan is independent living with services to transition from foster care. The foster care review hearing shall be held within 12 months of the date of such order, so long as the child remains in the custody of the board or agency.

The board or agency shall file the petition for a foster care review hearing, and the court shall provide notice of the foster care review hearing in accordance with the provisions of § 16.1-282. The board or agency shall file a written Adoption Progress Report with the juvenile court pursuant to § 16.1-277.01, 16.1-277.02, 16.1-278.3, or 16.1-283, if applicable, with the petition required by this section. The court order entered at the conclusion of the hearing held on the petition shall state whether reasonable efforts have been made to place the child in a timely manner in accordance with the approved foster care plan that established a permanent goal for the child and to complete the steps necessary to finalize the permanent placement of the child.

B. At the foster care review hearing in the case of a child who is placed in permanent foster care, the court shall give consideration to the appropriateness of the services being provided to the child and permanent foster parents, to any change in circumstances since the entry of the order placing the child in permanent foster care, and to such other factors as the court deems proper.

2002, c. 512; 2008, cc. 475, 483.



§ 16.1-283. Termination of residual parental rights

A. The residual parental rights of a parent or parents may be terminated by the court as hereinafter provided in a separate proceeding if the petition specifically requests such relief. No petition seeking termination of residual parental rights shall be accepted by the court prior to the filing of a foster care plan, pursuant to § 16.1-281, which documents termination of residual parental rights as being in the best interests of the child. The court may hear and adjudicate a petition for termination of parental rights in the same proceeding in which the court has approved a foster care plan which documents that termination is in the best interests of the child. The court may terminate the residual parental rights of one parent without affecting the rights of the other parent. The local board of social services or a licensed child-placing agency need not have identified an available and eligible family to adopt a child for whom termination of parental rights is being sought prior to the entry of an order terminating parental rights.

Any order terminating residual parental rights shall be accompanied by an order continuing or granting custody to a local board of social services, to a licensed child-placing agency or the granting of custody or guardianship to a relative or other interested individual, subject to the provisions of subsection A1. However, in such cases the court shall give a consideration to granting custody to relatives of the child, including grandparents. An order continuing or granting custody to a local board of social services or to a licensed child-placing agency shall indicate whether that board or agency shall have the authority to place the child for adoption and consent thereto.

The summons shall be served upon the parent or parents and the other parties specified in § 16.1-263. Written notice of the hearing shall also be provided to the foster parents of the child, a relative providing care for the child, and any preadoptive parents for the child informing them that they may appear as witnesses at the hearing to give testimony and otherwise participate in the proceeding. The persons entitled to notice and an opportunity to be heard need not be made parties to the proceedings. The summons or notice of hearing shall clearly state the consequences of a termination of residual parental rights. Service shall be made pursuant to § 16.1-264.

A1. Any order transferring custody of the child to a relative or other interested individual pursuant to subsection A shall be entered only upon a finding, based upon a preponderance of the evidence, that the relative or other interested individual is one who, after an investigation as directed by the court, (i) is found by the court to be willing and qualified to receive and care for the child; (ii) is willing to have a positive, continuous relationship with the child; (iii) is committed to providing a permanent, suitable home for the child; and (iv) is willing and has the ability to protect the child from abuse and neglect; and the order shall so state. The court's order transferring custody to a relative or other interested individual should further provide, as appropriate, for any terms and conditions which would promote the child's interest and welfare.

B. The residual parental rights of a parent or parents of a child found by the court to be neglected or abused and placed in foster care as a result of (i) court commitment; (ii) an entrustment agreement entered into by the parent or parents; or (iii) other voluntary relinquishment by the parent or parents may be terminated if the court finds, based upon clear and convincing evidence, that it is in the best interests of the child and that:

1. The neglect or abuse suffered by such child presented a serious and substantial threat to his life, health or development; and

2. It is not reasonably likely that the conditions which resulted in such neglect or abuse can be substantially corrected or eliminated so as to allow the child's safe return to his parent or parents within a reasonable period of time. In making this determination, the court shall take into consideration the efforts made to rehabilitate the parent or parents by any public or private social, medical, mental health or other rehabilitative agencies prior to the child's initial placement in foster care.

Proof of any of the following shall constitute prima facie evidence of the conditions set forth in subdivision B 2:

a. The parent or parents have a mental or emotional illness or intellectual disability of such severity that there is no reasonable expectation that such parent will be able to undertake responsibility for the care needed by the child in accordance with his age and stage of development;

b. The parent or parents have habitually abused or are addicted to intoxicating liquors, narcotics or other dangerous drugs to the extent that proper parental ability has been seriously impaired and the parent, without good cause, has not responded to or followed through with recommended and available treatment which could have improved the capacity for adequate parental functioning; or

c. The parent or parents, without good cause, have not responded to or followed through with appropriate, available and reasonable rehabilitative efforts on the part of social, medical, mental health or other rehabilitative agencies designed to reduce, eliminate or prevent the neglect or abuse of the child.

C. The residual parental rights of a parent or parents of a child placed in foster care as a result of court commitment, an entrustment agreement entered into by the parent or parents or other voluntary relinquishment by the parent or parents may be terminated if the court finds, based upon clear and convincing evidence, that it is in the best interests of the child and that:

1. The parent or parents have, without good cause, failed to maintain continuing contact with and to provide or substantially plan for the future of the child for a period of six months after the child's placement in foster care notwithstanding the reasonable and appropriate efforts of social, medical, mental health or other rehabilitative agencies to communicate with the parent or parents and to strengthen the parent-child relationship. Proof that the parent or parents have failed without good cause to communicate on a continuing and planned basis with the child for a period of six months shall constitute prima facie evidence of this condition; or

2. The parent or parents, without good cause, have been unwilling or unable within a reasonable period of time not to exceed 12 months from the date the child was placed in foster care to remedy substantially the conditions which led to or required continuation of the child's foster care placement, notwithstanding the reasonable and appropriate efforts of social, medical, mental health or other rehabilitative agencies to such end. Proof that the parent or parents, without good cause, have failed or been unable to make substantial progress towards elimination of the conditions which led to or required continuation of the child's foster care placement in accordance with their obligations under and within the time limits or goals set forth in a foster care plan filed with the court or any other plan jointly designed and agreed to by the parent or parents and a public or private social, medical, mental health or other rehabilitative agency shall constitute prima facie evidence of this condition. The court shall take into consideration the prior efforts of such agencies to rehabilitate the parent or parents prior to the placement of the child in foster care.

D. The residual parental rights of a parent or parents of a child found by the court to be neglected or abused upon the ground of abandonment may be terminated if the court finds, based upon clear and convincing evidence, that it is in the best interests of the child and that:

1. The child was abandoned under such circumstances that either the identity or the whereabouts of the parent or parents cannot be determined; and

2. The child's parent or parents, guardian or relatives have not come forward to identify such child and claim a relationship to the child within three months following the issuance of an order by the court placing the child in foster care; and

3. Diligent efforts have been made to locate the child's parent or parents without avail.

E. The residual parental rights of a parent or parents of a child who is in the custody of a local board or licensed child-placing agency may be terminated by the court if the court finds, based upon clear and convincing evidence, that it is in the best interests of the child and that (i) the residual parental rights of the parent regarding a sibling of the child have previously been involuntarily terminated; (ii) the parent has been convicted of an offense under the laws of the Commonwealth or a substantially similar law of any other state, the United States or any foreign jurisdiction that constitutes murder or voluntary manslaughter, or a felony attempt, conspiracy or solicitation to commit any such offense, if the victim of the offense was a child of the parent, a child with whom the parent resided at the time such offense occurred or the other parent of the child; (iii) the parent has been convicted of an offense under the laws of the Commonwealth or a substantially similar law of any other state, the United States or any foreign jurisdiction that constitutes felony assault resulting in serious bodily injury or felony bodily wounding resulting in serious bodily injury or felony sexual assault, if the victim of the offense was a child of the parent or a child with whom the parent resided at the time of such offense; or (iv) the parent has subjected any child to aggravated circumstances.

As used in this section:

"Aggravated circumstances" means torture, chronic or severe abuse, or chronic or severe sexual abuse, if the victim of such conduct was a child of the parent or a child with whom the parent resided at the time such conduct occurred, including the failure to protect such a child from such conduct, which conduct or failure to protect: (i) evinces a wanton or depraved indifference to human life, or (ii) has resulted in the death of such a child or in serious bodily injury to such a child.

"Chronic abuse" or "chronic sexual abuse" means recurring acts of physical abuse which place the child's health, safety and well-being at risk.

"Serious bodily injury" means bodily injury that involves substantial risk of death, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ or mental faculty.

"Severe abuse" or "severe sexual abuse" may include an act or omission that occurred only once, but otherwise meets the definition of "aggravated circumstances."

The local board or other child welfare agency having custody of the child shall not be required by the court to make reasonable efforts to reunite the child with a parent who has been convicted of one of the felonies specified in this subsection or who has been found by the court to have subjected any child to aggravated circumstances.

F. The local board or licensed child-placing agency to which authority is given to place the child for adoption and consent thereto after an order terminating parental rights is entered shall file a written Adoption Progress Report with the juvenile court on the progress being made to place the child in an adoptive home. The report shall be filed with the court every six months from the date of the final order terminating parental rights until a final order of adoption is entered on behalf of the child in the circuit court. At the conclusion of the hearing at which termination of parental rights is ordered and authority is given to the local board or licensed child-placing agency to place the child for adoption, the juvenile court shall schedule a date by which the board or agency shall file the first written Adoption Progress Report required by this section. A copy of the Adoption Progress Report shall be sent by the court to the guardian ad litem for the child. The court may schedule a hearing on the report with or without the request of a party.

G. Notwithstanding any other provisions of this section, residual parental rights shall not be terminated if it is established that the child, if he is 14 years of age or older or otherwise of an age of discretion as determined by the court, objects to such termination. However, residual parental rights of a child 14 years of age or older may be terminated over the objection of the child, if the court finds that any disability of the child reduces the child's developmental age and that the child is not otherwise of an age of discretion.

1977, c. 559; 1978, c. 340; 1979, c. 281; 1980, c. 295; 1985, c. 584; 1987, c. 6; 1988, c. 791; 1998, c. 550; 1999, c. 889; 2000, c. 385; 2002, cc. 664, 729; 2012, cc. 476, 507.



§ 16.1-283.1. Authority to enter into voluntary post-adoption contact and communication agreement

A. In any case in which a child has been placed in foster care as a result of court commitment, an entrustment agreement entered into by the parent or parents, or other voluntary relinquishment by the parent or parents, or in which the parent or parents have voluntarily consented to the adoption of the child, the child's birth parent or parents may enter into a written post-adoption contact and communication agreement with the pre-adoptive parent or parents as provided in Article 1.1 (§ 63.2-1220.2 et seq.) of Chapter 12 of Title 63.2.

B. The court may consider the appropriateness of a written post-adoption contact and communication agreement entered into pursuant to subsection A and in accordance with Article 1.1 (§ 63.2-1220.2 et seq.) of Chapter 12 of Title 63.2 at the permanency planning hearing pursuant to § 16.1-282.1 and, if the court finds that all of the requirements of subsection A and Article 1.1 (§ 63.2-1220.2 et seq.) of Chapter 12 of Title 63.2 have been met, shall incorporate the written post-adoption contact and communication agreement into an order entered at the conclusion of such hearing.

2009, cc. 98, 260; 2010, c. 331.



§ 16.1-283.2. Restoration of parental rights

A. If a child is in the custody of the local department of social services and a pre-adoptive parent or parents have not been identified and approved for the child, the child's guardian ad litem or the local board of social services may file a petition to restore the previously terminated parental rights of the child's parent under the following circumstances:

1. The child is at least 14 years of age;

2. The child was previously adjudicated to be an abused or neglected child, child in need of services, child in need of supervision, or delinquent child;

3. The parent's rights were terminated under a final order pursuant to subsection B, C, or D of § 16.1-283 at least two years prior to the filing of the petition to restore parental rights;

4. The child has not achieved his permanency goal or the permanency goal was achieved but not sustained; and

5. The child, if he is 14 years of age or older, and the parent whose rights are to be reinstated consent to the restoration of the parental rights.

B. Notwithstanding the provisions of subsection A, the court may accept (i) a petition involving a child younger than 14 years of age if (a) the child is the sibling of a child for whom a petition for restoration of parental rights has been filed and the child who is younger than 14 years of age meets all other criteria for restoration of parental rights set forth in subsection A, or (b) the child's guardian ad litem and the local department of social services jointly file the petition for restoration; or (ii) a petition filed before the expiration of the two-year period following termination of parental rights if the child will turn 18 before the expiration of the two-year period, and the court finds that accepting such a petition is in the best interest of the child.

C. The court shall set a hearing on the petition and serve notice of the hearing along with a copy of the petition on the former parent of the child whose rights are the subject of the petition, any other parent who retains legal rights to the child, the child's court-appointed special advocate, if one has been appointed, and either the child's guardian ad litem or the local board of social services, whichever is not the petitioner.

D. If the court finds, based upon clear and convincing evidence, that the parent is willing and able to (i) receive and care for the child; (ii) have a positive, continuous relationship with the child; (iii) provide a permanent, suitable home for the child; and (iv) protect the child from abuse and neglect, the court may enter an order permitting the local board of social services to place the child with the former parent whose rights are the subject of the petition, subject to the requirements of the placement plan developed pursuant to subsection E and for visitation required pursuant to subsection F.

E. Within 60 days of the filing of the petition for restoration of parental rights and prior to the entry of an order pursuant to subsection D, the local board of social services shall develop a written placement plan for the child, which shall (i) describe the programs, services, and other supports that shall be offered to the child and the former parent with whom the child has been placed and (ii) set forth requirements for the participation of the former parent with whom the child has been placed in programs and services described in the placement plan and the conduct of the child's former parent with whom the child has been placed. Such plan shall be incorporated into the order entered pursuant to subsection D.

F. Following the placement of a child with his former parent following entry of an order pursuant to subsection D, the director of the local department of social services shall cause the child to be visited by an agent of such local board or local department at least three times within the six-month period immediately following placement of the child in order to evaluate the suitability of the placement and the progress of the former parent toward remedying the factors and conditions that led to or required continuation of the child's foster care placement; however, no less than 90 days shall elapse between the first visit and the last visit. At least one of the visits shall be conducted in the home of the former parent whose rights are the subject of the petition in the presence of the former parent.

G. Upon completion of the visitation required pursuant to subsection F, the director of the local department of social services shall make a written report to the court, in such form as the Commissioner of Social Services may prescribe, describing (i) findings made as a result of the visits required pursuant to subsection F and (ii) findings and information related to the former parent's compliance with requirements of the placement plan developed pursuant to subsection E.

H. Upon receipt of the report required pursuant to subsection G, the court shall set a hearing on the petition for restoration of parental rights and serve notice of the hearing, along with a copy of the report required pursuant to subsection G, on the former parent of the child whose rights are the subject of the petition, any other parent who retains legal rights to the child, the child's court-appointed special advocate, if one has been appointed, and the child's guardian ad litem.

I. If, upon consideration of the report required pursuant to subsection G, the court finds by clear and convincing evidence that the restoration of parental rights is in the child's best interest, the court shall enter an order restoring the parental rights of the child's parent. In determining whether restoration is in the best interest of the child, the court shall consider the following:

1. Whether the parent whose rights are to be reinstated agrees to the reinstatement and has substantially remedied the conditions that led to or required continuation of the child's foster care placement;

2. The age and maturity of the child and whether the child consents to the reinstatement of the former parent's rights, if the child is 14 years of age or older, or the child's preference with regard to the reinstatement of the former parent's rights, if the child is younger than 14 years of age;

3. Whether the restoration of parental rights will present a risk to the child's life, health, or development;

4. Whether the restoration of parental rights will affect benefits available to the child; and

5. Other material changes in circumstances, if any, that warrant the granting of the petition.

J. The court may revoke its order permitting the placement of a child with his former parent pursuant to subsection D at any time prior to entry of an order restoring parental rights to the former parent of the child, for good cause shown, on its own motion or on the motion of the child's guardian ad litem or the local department.

K. A petition for restoration of parental rights filed while the child is younger than 18 years of age shall not become invalid because the child reaches 18 years of age prior to the entry of an order of restoration of parental rights. Any order restoring parental rights to a parent of a child pursuant to this section entered after a child reaches 18 years of age, where the petition was filed prior to the child turning 18 years of age, shall have the same effect as if the child was under 18 years of age at the time the order was entered by the court.

L. The granting of a petition under this section does not vacate the findings of fact or conclusions of law contained in the original order that terminated the parental rights of the child's parent.

2013, cc. 338, 685.



§ 16.1-284. When adult sentenced for juvenile offense

When the juvenile court sentences an adult who has committed, before attaining the age of eighteen, an offense which would be a crime if committed by an adult, the court may impose the penalties which are authorized to be imposed on adults for such violations, not to exceed the punishment for a Class 1 misdemeanor for a single offense or multiple offenses.

Code 1950, § 16.1-177.1; 1956, c. 555; 1973, c. 440; 1977, c. 559; 1978, c. 142; 1980, c. 235; 1983, c. 336; 1985, c. 260; 1996, cc. 755, 914.



§ 16.1-284.1. Placement in secure local facility

A. If a juvenile 14 years of age or older is found to have committed an offense which if committed by an adult would be punishable by confinement in a state or local correctional facility as defined in § 53.1-1, and the court determines (i) that the juvenile has not previously been and is not currently adjudicated delinquent of a violent juvenile felony or found guilty of a violent juvenile felony, (ii) that the juvenile has not been released from the custody of the Department within the previous 18 months, (iii) that the interests of the juvenile and the community require that the juvenile be placed under legal restraint or discipline, and (iv) that other placements authorized by this title will not serve the best interests of the juvenile, then the court may order the juvenile confined in a detention home or other secure facility for juveniles for a period not to exceed six months from the date the order is entered, for a single offense or multiple offenses. However, if the single offense or multiple offenses, which if committed by an adult would be punishable as a felony or a Class 1 misdemeanor, caused the death of any person, then the court may order the juvenile confined in a detention home or other secure facility for juveniles for a period not to exceed 12 months from the date the order is entered.

The period of confinement ordered may exceed 30 calendar days if the juvenile has had an assessment completed by the secure facility to which he is ordered concerning the appropriateness of the placement.

B. If the period of confinement in a detention home or other secure facility for juveniles is to exceed 30 calendar days, and the juvenile is eligible for commitment pursuant to subdivision A 14 of § 16.1-278.8, then the court shall order the juvenile committed to the Department, but suspend such commitment. In suspending the commitment to the Department as provided for in this subsection, the court shall specify conditions for the juvenile's satisfactory completion of one or more community or facility based treatment programs as may be appropriate for the juvenile's rehabilitation.

C. During any period of confinement which exceeds 30 calendar days ordered pursuant to this section, the court shall conduct a mandatory review hearing at least once during each 30 days and at such other times upon the request of the juvenile's probation officer, for good cause shown. If it appears at such hearing that the purpose of the order of confinement has been achieved, the juvenile shall be released on probation for such period and under such conditions as the court may specify and remain subject to the order suspending commitment to the State Department of Juvenile Justice. If the juvenile's commitment to the Department has been suspended as provided in subsection B of this section, and if the court determines at the first or any subsequent review hearing that the juvenile is consistently failing to comply with the conditions specified by the court or the policies and program requirements of the facility, then the court shall order that the juvenile be committed to the State Department of Juvenile Justice. If the court determines at the first or any subsequent review hearing that the juvenile is not actively involved in any community facility based treatment program through no fault of his own, then the court shall order that the juvenile be released under such conditions as the court may specify subject to the suspended commitment.

C1. The appearance of the juvenile before the court for a hearing pursuant to subsection C may be by (i) personal appearance before the judge or (ii) use of two-way electronic video and audio communication. If two-way electronic video and audio communication is used, a judge may exercise all powers conferred by law and all communications and proceedings shall be conducted in the same manner as if the appearance were in person, and any documents filed may be transmitted by facsimile process. A facsimile may be served or executed by the officer or person to whom sent, and returned in the same manner, and with the same force, effect, authority, and liability as an original document. All signatures thereon shall be treated as original signatures. Any two-way electronic video and audio communication system used for an appearance shall meet the standards as set forth in subsection B of § 19.2-3.1.

D. A juvenile may only be ordered confined pursuant to this section to a facility in compliance with standards established by the State Board for such placements. Standards for these facilities shall require juveniles placed pursuant to this section for a period which exceeds 30 calendar days be provided separate services for their rehabilitation, consistent with the intent of this section.

E. The Department of Juvenile Justice shall assist the localities or combinations thereof in implementing this section consistent with the statewide plan required by § 16.1-309.4 and pursuant to standards promulgated by the State Board, in order to ensure the availability and reasonable access of each court to the facilities the use of which is authorized by this section.

1985, c. 260; 1989, c. 733; 1995, cc. 696, 699; 1996, cc. 755, 914; 2000, c. 978; 2001, c. 140; 2012, c. 94; 2013, c. 651; 2015, c. 391.



§ 16.1-285. Duration of commitments

Except as provided in § 16.1-285.1, all commitments under this chapter shall be for an indeterminate period having regard to the welfare of the juvenile and interests of the public, but no juvenile committed hereunder shall be held or detained longer than thirty-six continuous months or after such juvenile has attained the age of twenty-one years. However, the thirty-six month limitation shall not apply in cases of commitment for an act of murder or manslaughter. The Department shall have the authority to discharge any juvenile or person from its custody, including releasing a juvenile or person to parole supervision, in accordance with policies and procedures established by the State Board and with other provisions of law. Parole supervision programs shall be operated through the court services units established pursuant to § 16.1-233. A juvenile or person who violates the conditions of his parole granted pursuant to this section may be proceeded against for a revocation or modification of parole status pursuant to § 16.1-291.

Code 1950, § 16.1-180; 1956, c. 555; 1977, c. 559; 1985, cc. 260, 388; 1996, cc. 755, 914; 2000, cc. 954, 981, 988; 2001, c. 853.



§ 16.1-285.1. Commitment of serious offenders

A. In the case of a juvenile fourteen years of age or older who has been found guilty of an offense which would be a felony if committed by an adult, and either (i) the juvenile is on parole for an offense which would be a felony if committed by an adult, (ii) the juvenile was committed to the state for an offense which would be a felony if committed by an adult within the immediately preceding twelve months, (iii) the felony offense is punishable by a term of confinement of greater than twenty years if the felony was committed by an adult, or (iv) the juvenile has been previously adjudicated delinquent for an offense which if committed by an adult would be a felony punishable by a term of confinement of twenty years or more, and the circuit court, or the juvenile or family court, as the case may be, finds that commitment under this section is necessary to meet the rehabilitative needs of the juvenile and would serve the best interests of the community, then the court may order the juvenile committed to the Department of Juvenile Justice for placement in a juvenile correctional center for the period of time prescribed pursuant to this section.

Alternatively, in order to determine if a juvenile, transferred from a juvenile and domestic relations district court to a circuit court pursuant to § 16.1-269.1, appropriately qualifies for commitment pursuant to this section, notwithstanding the inapplicability of the qualification criteria set forth in clauses (i) through (iv), the circuit court may consider the commitment criteria set forth in subdivisions 1, 2, and 3 of subsection B as well as other components of the juvenile's life history and, if upon such consideration in the opinion of the court the needs of the juvenile and the interests of the community would clearly best be served by commitment hereunder, may so commit the juvenile.

B. Prior to committing any juvenile pursuant to this section, the court shall consider:

1. The juvenile's age;

2. The seriousness and number of the present offenses, including (i) whether the offense was committed in an aggressive, violent, premeditated, or willful manner; (ii) whether the offense was against persons or property, with greater weight being given to offenses against persons, especially if death or injury resulted; (iii) whether the offense involved the use of a firearm or other dangerous weapon by brandishing, displaying, threatening with or otherwise employing such weapon; and (iv) the nature of the juvenile's participation in the alleged offense;

3. The record and previous history of the juvenile in this or any other jurisdiction, including (i) the number and nature of previous contacts with courts, (ii) the number and nature of prior periods of probation, (iii) the number and nature of prior commitments to juvenile correctional centers, (iv) the number and nature of previous residential and community-based treatments, (v) whether previous adjudications and commitments were for delinquent acts that involved the infliction of serious bodily injury, and (vi) whether the offense is part of a repetitive pattern of similar adjudicated offenses; and

4. The Department's estimated length of stay.

Such commitment order must be supported by a determination that the interests of the juvenile and community require that the juvenile be placed under legal restraint or discipline and that the juvenile is not a proper person to receive treatment or rehabilitation through other juvenile programs or facilities.

C. In ordering commitment pursuant to this section, the court shall specify a period of commitment not to exceed seven years or the juvenile's twenty-first birthday, whichever shall occur first. The court may also order a period of determinate or indeterminate parole supervision to follow the commitment but the total period of commitment and parole supervision shall not exceed seven years or the juvenile's twenty-first birthday, whichever occurs first.

D. Upon receipt of a juvenile committed under the provisions of this section, the Department shall evaluate the juvenile for the purpose of considering placement of the juvenile in an appropriate juvenile correctional center for the time prescribed by the committing court. Such a placement decision shall be made based on the availability of treatment programs at the facility; the level of security at the facility; the offense for which the juvenile has been committed; and the welfare, age and gender of the juvenile.

E. The court which commits the juvenile to the Department under this section shall have continuing jurisdiction over the juvenile throughout his commitment. The continuing jurisdiction of the court shall not prevent the Department from removing the juvenile from a juvenile correctional center without prior court approval for the sole purposes of routine or emergency medical treatment, routine educational services, or family emergencies.

F. Any juvenile committed under the provisions of this section shall not be released at a time earlier than that specified by the court in its dispositional order except as provided for in § 16.1-285.2. The Department may petition the committing court for a hearing as provided for in § 16.1-285.2 for an earlier release of the juvenile when good cause exists for an earlier release. In addition, the Department shall petition the committing court for a determination as to the continued commitment of each juvenile sentenced under this section at least sixty days prior to the second anniversary of the juvenile's date of commitment and sixty days prior to each annual anniversary thereafter.

1985, c. 260; 1989, c. 717; 1992, c. 484; 1994, cc. 859, 949; 1996, cc. 755, 914; 2001, c. 563.



§ 16.1-285.2. Release and review hearing for serious offender

A. Upon receipt of a petition of the Department of Juvenile Justice for a hearing concerning a juvenile committed under § 16.1-285.1, the court shall schedule a hearing within thirty days and shall appoint counsel for the juvenile pursuant to § 16.1-266. The court shall provide a copy of the petition, the progress report required by this section, and notice of the time and place of the hearing to (i) the juvenile, (ii) the juvenile's parent, legal guardian, or person standing in loco parentis, (iii) the juvenile's guardian ad litem, if any, (iv) the juvenile's legal counsel, and (v) the attorney for the Commonwealth who prosecuted the juvenile during the delinquency proceeding. The attorney for the Commonwealth shall provide notice of the time and place of the hearing by first-class mail to the last known address of any victim of the offense for which the juvenile was committed if such victim has submitted a written request for notification to the attorney for the Commonwealth.

B. The petition shall be filed in the committing court and shall be accompanied by a progress report from the Department. This report shall describe (i) the facility and living arrangement provided for the juvenile by the Department, (ii) the services and treatment programs afforded the juvenile, (iii) the juvenile's progress toward treatment goals and objectives, which shall include a summary of his educational progress, (iv) the juvenile's potential for danger to either himself or the community, and (v) a comprehensive aftercare plan for the juvenile.

B1. The appearance of the juvenile before the court may be by (i) personal appearance before the judge, or (ii) use of two-way electronic video and audio communication. If two-way electronic video and audio communication is used, a judge may exercise all powers conferred by law and all communications and proceedings shall be conducted in the same manner as if the appearance were in person, and any documents filed may be transmitted by facsimile process. A facsimile may be served or executed by the officer or person to whom sent, and returned in the same manner, and with the same force, effect, authority, and liability as an original document. All signatures thereon shall be treated as original signatures. Any two-way electronic video and audio communication system used for an appearance shall meet the standards as set forth in subsection B of § 19.2-3.1.

C. At the hearing the court shall consider the progress report. The court may also consider additional evidence from (i) probation officers, the juvenile correctional center, treatment professionals, and the court service unit; (ii) the juvenile, his legal counsel, parent, guardian or family member; or (iii) other sources the court deems relevant. The hearing and all records relating thereto shall be governed by the confidentiality provisions of Article 12 (§ 16.1-299 et seq.) of this chapter.

D. At the conclusion of the hearing, the court shall order (i) continued commitment of the juvenile to the Department for completion of the original determinate period of commitment or such lesser time as the court may order or (ii) release of the juvenile under such terms and conditions as the court may prescribe. In making a determination under this section, the court shall consider (i) the experiences and character of the juvenile before and after commitment, (ii) the nature of the offenses that the juvenile was found to have committed, (iii) the manner in which the offenses were committed, (iv) the protection of the community, (v) the recommendations of the Department, and (vi) any other factors the court deems relevant. The order of the court shall be final and not subject to appeal.

E. In the case of a juvenile convicted as an adult and committed as a serious offender under subdivision A 1 of § 16.1-272, at the conclusion of the review hearing, the circuit court shall order (i) the juvenile to begin serving any adult sentence in whole or in part that may include any remaining part of the original determinate period of commitment, or (ii) the suspension of the unserved portion of the adult sentence in whole or in part based upon the juvenile's successful completion of the commitment as a serious offender, or (iii) the continued commitment of the juvenile to the Department for completion of the original determinate period of commitment or such lesser time as the court may order, or (iv) the release of the juvenile under such terms and conditions as the court may prescribe.

1994, cc. 859, 949; 1995, c. 536; 1996, cc. 755, 914; 2002, c. 511.



§ 16.1-286. Cost of maintenance; approval of placement; semiannual review

A. When the court determines that the behavior of a child within its jurisdiction is such that it cannot be dealt with in the child's own locality or with the resources of his locality, the judge shall refer the child to the locality's family assessment and planning team for assessment and a recommendation for services. Based on this recommendation, the court may take custody and place the child, pursuant to the provisions of subdivision 5 of § 16.1-278.4 or subdivision A 13 b of § 16.1-278.8, in a private or locally operated public facility, or nonresidential program with funding in accordance with the Children's Services Act (§ 2.2-5200 et seq.). No child shall be placed outside the Commonwealth by a court without first complying with the appropriate provisions of Chapter 11 (§ 63.2-1100 et seq.) of Title 63.2 or with regulations of the State Board of Social Services relating to resident children placed out of the Commonwealth.

The Board shall establish a per diem allowance to cover the cost of such placements. This allowance may be drawn from funds allocated through the state pool of funds to the community policy and management team of the locality where the child resides as such residence is determined by the court. The cost, however, shall not exceed that amount which would be incurred if the services required by the child were provided in a juvenile facility operated by the Department of Juvenile Justice. However, when the court determines after an investigation and a hearing that the child's parent or other person legally obligated to provide support is financially able to contribute to support of the child, the court may order that the parent or other legally obligated person pay, pursuant to § 16.1-290. If the parent or other obligated person willfully fails or refuses to pay such sum, the court may proceed against him for contempt. Alternatively, the court, after reasonable notice to the obligor, may enter an order adjudicating that the obligor is delinquent and such order shall have the effect of a civil judgment when duly docketed in the manner prescribed for the docketing of other judgments for money provided.

B. The court service unit of the locality which made the placement shall be responsible for monitoring and supervising all children placed pursuant to this section. The court shall receive and review, at least semiannually, recommendations concerning the continued care of each child in such placements.

Code 1950, § 16.1-181.1; 1976, c. 464; 1977, c. 559; 1978, c. 310; 1982, c. 166; 1987, c. 667; 1989, c. 733; 1991, c. 534; 1992, cc. 732, 837, 880; 1995, cc. 696, 699; 1997, c. 347; 1999, c. 669; 2003, c. 579; 2015, c. 366.



§ 16.1-287. Transfer of information upon commitment; information to be furnished by and to local school boards

Whenever the court commits a child to the Department of Juvenile Justice, or to any other institution or agency, it shall transmit with the order of commitment copies of the clinical reports, predisposition study and other information it has pertinent to the care and treatment of the child. The Department shall not be responsible for any such committed child until it has received the court order and the information concerning the child. All local school boards shall be required to furnish the Department promptly with any information from their files that the Department deems to be necessary in the classification, evaluation, placement or treatment of any child committed to the Department. The Department of Juvenile Justice's Education Division, pursuant to § 22.1-289, shall likewise be required to furnish local school boards academic, and career and technical education and related achievement information promptly from its files that the local school board may deem necessary when children are returned to the community from the Department's care. The Department and other institutions or agencies shall give to the court such information concerning the child as the court at any time requires. All such information shall be treated as confidential.

Code 1950, § 16.1-181; 1956, c. 555; 1974, cc. 44, 45, 266; 1977, c. 559; 1981, c. 487; 1989, c. 733; 2001, c. 483; 2005, c. 154; 2012, cc. 803, 835.



§ 16.1-288. Protection of religious affiliations

In placing a child under the guardianship or custody of an individual or of a private agency or institution, the court shall whenever practicable select a person, or an agency or institution governed by persons, of the same religious faith as that of the parents of the child, or in case of a difference in the religious faith of the parents and religious faith of the child, or, if the religious faith of the child is not ascertainable, then of the faith of either of the parents or of the child, unless the parent or parents of the child waive such selection.

Code 1950, § 16.1-182; 1956, c. 555; 1977, c. 559.



§ 16.1-289. Review of order of commitment

The juvenile court or the circuit court, as the case may be, of its own motion may reopen any case and may modify or revoke its order. The juvenile court or the circuit court shall before modifying or revoking such order grant a hearing after notice in writing to the complainant, if any, and to the person or agency having custody of the child; provided, however, that this section shall not apply in the case of a child committed to the Department after sixty days from the date of the order of commitment.

Code 1950, § 16.1-183; 1956, c. 555; 1977, c. 559.



§ 16.1-289.1. Motions to reconsider orders for participation in continuing programs

When a person is ordered to participate in therapy, counseling or similar continuing programs, a motion may be filed with the court to reconsider the order, whether interlocutory or final, or the terms and conditions of participation at any time after the order is entered. The motion shall be heard within thirty days. Any order disposing of such motion shall be deemed to be a final order for purposes of appeal pursuant to Article 11 (§ 16.1-296 et seq.), of this chapter.

1988, c. 771.



§ 16.1-290. Support of committed juvenile; support from estate of juvenile

A. Whenever (i) legal custody of a juvenile is vested by the court in someone other than his parents or (ii) a juvenile is placed in temporary shelter care regardless of whether or not legal custody is retained by his parents, after due notice in writing to the parents, the court, pursuant to §§ 20-108.1 and 20-108.2, or the Department of Social Services, pursuant to Chapter 19 (§ 63.2-1900 et seq.) of Title 63.2, shall order the parents to pay support to the Department of Social Services. If the parents fail or refuse to pay such support, the court may proceed against them for contempt, or the order may be filed and shall have the effect of a civil judgment.

B. If a juvenile has an estate in the hands of a guardian or trustee, the guardian or trustee may be required to pay for his education and maintenance so long as there may be funds for that purpose.

C. Whenever a juvenile is placed in foster care by the court, the court shall order and decree that the parents shall pay the Department of Social Services pursuant to §§ 20-108.1, 20-108.2, 63.2-909, and 63.2-1910.

D. Whenever a juvenile is placed in temporary custody of the Department pursuant to subdivision A 4a of § 16.1-278.8 or committed to the Department pursuant to subdivision A 14 or A 17 of § 16.1-278.8, the Department shall apply for child support with the Department of Social Services. The parents shall be responsible for child support, pursuant to §§ 20-108.1 and 20-108.2, from the date the Department receives the juvenile. The Department shall notify in writing the parents of their responsibilities to pay child support from the date the Department receives the juvenile.

Code 1950, §§ 16.1-184, 16.1-185; 1956, c. 555; 1972, c. 177; 1977, c. 559; 1995, cc. 448, 817; 1996, cc. 755, 914; 2003, c. 579; 2006, c. 282.



§ 16.1-290.1. Payment for court-ordered counseling, treatment or programs

The court shall order the participant in any treatment, counseling or other program for the rehabilitation of a minor child or his family to pay as much of the applicable fee for participation as such person is able to pay. A finding of guilt shall not be required for the court so to order payment.

2004, c. 573.



§ 16.1-291. Revocation or modification of probation, protective supervision or parole; proceedings; disposition

A. A juvenile or person who violates an order of the juvenile court entered into pursuant to §§ 16.1-278.2 through 16.1-278.10, who violates the conditions of his probation granted pursuant to § 16.1-278.5 or § 16.1-278.8, or who violates the conditions of his parole granted pursuant to §§ 16.1-285, 16.1-285.1 or § 16.1-293, may be proceeded against for a revocation or modification of such order or parole status. A proceeding to revoke or modify probation, protective supervision or parole shall be commenced by the filing of a petition. Except as otherwise provided, such petitions shall be screened, reviewed and prepared in the same manner and shall contain the same information as provided in §§ 16.1-260 and 16.1-262. The petition shall recite the date that the juvenile or person was placed on probation, under protective supervision or on parole and shall state the time and manner in which notice of the terms of probation, protective supervision or parole were given.

B. If a juvenile or person is found to have violated a prior order of the court or the terms of probation or parole, the court may, in accordance with the provisions of §§ 16.1-278.2 through 16.1-278.10, upon a revocation or modification hearing, modify or extend the terms of the order of probation or parole, including termination of probation or parole. However, notwithstanding the contempt power of the court as provided in § 16.1-292, the court shall be limited in the actions it may take to those that the court may have taken at the time of the court's original disposition pursuant to §§ 16.1-278.2 through 16.1-278.10, except as hereinafter provided.

C. In the event that a child in need of supervision is found to have willfully and materially violated an order of the court or the terms of his probation granted pursuant to § 16.1-278.5, in addition to or in lieu of the dispositions specified in that section, the court may enter any of the following orders of disposition:

1. Suspend the child's driver's license upon terms and conditions which may include the issuance of a restricted license for those purposes set forth in subsection E of § 18.2-271.1; or

2. Order any such child fourteen years of age or older to be (i) placed in a foster home, group home or other nonsecure residential facility, or, (ii) if the court finds that such placement is not likely to meet the child's needs, that all other treatment options in the community have been exhausted, and that secure placement is necessary in order to meet the child's service needs, detained in a secure facility for a period of time not to exceed ten consecutive days for violation of any order of the court or violation of probation arising out of the same petition. The court shall state in its order for detention the basis for all findings required by this section. When any child is detained in a secure facility pursuant to this section, the court shall direct the agency evaluating the child pursuant to § 16.1-278.5 to reconvene the interdisciplinary team participating in such evaluation, develop further treatment plans as may be appropriate and submit its report to the court of its determination as to further treatment efforts either during or following the period the child is in secure detention. A child may only be detained pursuant to this section in a detention home or other secure facility in compliance with standards established by the State Board. Any order issued pursuant to this subsection is a final order and is appealable as provided by law.

D. Nothing in this section shall be construed to reclassify a child in need of supervision as a delinquent.

E. If a person adjudicated delinquent and found to have violated an order of the court or the terms of his probation or parole was a juvenile at the time of the original offense and is eighteen years of age or older when the court enters disposition for violation of the order of the court or the terms of his probation or parole, the dispositional alternative specified in § 16.1-284 shall be available to the court.

Code 1950, § 16.1-188; 1956, c. 555; 1977, c. 559; 1991, c. 534; 1992, c. 90; 2001, c. 853.



§ 16.1-292. Violation of court order by any person

A. Any person violating an order of the juvenile court entered pursuant to §§ 16.1-278.2 through 16.1-278.19, including a parent subject to an order issued pursuant to subdivision 3 of § 16.1-278.8, may be proceeded against (i) by an order requiring the person to show cause why the order of the court entered pursuant to §§ 16.1-278.2 through 16.1-278.19 has not been complied with, (ii) for contempt of court pursuant to § 16.1-69.24 or as otherwise provided in this section, or (iii) by both. Except as otherwise expressly provided herein, nothing in this chapter shall deprive the court of its power to punish summarily for contempt for such acts as set forth in § 18.2-456, or to punish for contempt after notice and an opportunity for a hearing on the contempt except that confinement in the case of a juvenile shall be in a secure facility for juveniles rather than in jail and shall not exceed a period of ten days for each offense. However, if the person violating the order was a juvenile at the time of the original act and is eighteen years of age or older when the court enters a disposition for violation of the order, the judge may order confinement in jail.

B. Upon conviction of any party for contempt of court in failing or refusing to comply with an order of a juvenile court for spousal support or child support under § 16.1-278.15, the court may commit and sentence such party to confinement in a jail, workhouse, city farm or work squad as provided in §§ 20-61 and 20-62, for a fixed or indeterminate period or until the further order of the court. In no event, however, shall such sentence be imposed for a period of more than twelve months. The sum or sums as provided for in § 20-63 shall be paid as therein set forth, to be used for the support and maintenance of the spouse or the child or children for whose benefit such order or decree provided.

C. Notwithstanding the contempt power of the court, the court shall be limited in the actions it may take with respect to a child violating the terms and conditions of an order to those which the court could have taken at the time of the court's original disposition pursuant to §§ 16.1-278.2 through 16.1-278.10, except as hereinafter provided. However, this limitation shall not be construed to deprive the court of its power to (i) punish a child summarily for contempt for acts set forth in § 18.2-456 or (ii) punish a child for contempt for violation of a dispositional order in a delinquency proceeding after notice and an opportunity for a hearing regarding such contempt, including acts of disobedience of the court's dispositional order which are committed outside the presence of the court.

D. In the event a child in need of services is found to have willfully and materially violated for a second or subsequent time the order of the court pursuant to § 16.1-278.4, the dispositional alternatives specified in subdivision 9 of § 16.1-278.8 shall be available to the court.

E. In the event a child in need of supervision is found to have willfully and materially violated an order of the court pursuant to § 16.1-278.5, the court may enter any of the following orders of disposition:

1. Suspend the child's motor vehicle driver's license;

2. Order any such child fourteen years of age or older to be (i) placed in a foster home, group home or other nonsecure residential facility, or, (ii) if the court finds that such placement is not likely to meet the child's needs, that all other treatment options in the community have been exhausted, and that secure placement is necessary in order to meet the child's service needs, detained in a secure facility for a period of time not to exceed ten consecutive days for violation of any order of the court arising out of the same petition. The court shall state in its order for detention the basis for all findings required by this section. When any child is detained in a secure facility pursuant to this section, the court shall direct the agency evaluating the child pursuant to § 16.1-278.5 to reconvene the interdisciplinary team participating in such evaluation as promptly as possible to review its evaluation, develop further treatment plans as may be appropriate and submit its report to the court for its determination as to further treatment efforts either during or following the period the child is in secure detention. A juvenile may only be detained pursuant to this section in a detention home or other secure facility in compliance with standards established by the State Board. Any order issued pursuant to this subsection is a final order and is appealable to the circuit court as provided by law.

F. Nothing in this section shall be construed to reclassify a child in need of services or in need of supervision as a delinquent.

1977, c. 559; 1983, c. 501; 1985, cc. 1, 260; 1987, c. 632; 1988, c. 771; 1989, c. 725; 1990, c. 110; 1991, c. 534; 1993, c. 632; 1994, c. 21; 2000, c. 978.



§ 16.1-293. Supervision of juvenile or person during commitment and on parole; placing juvenile in halfway house

At such time as the court commits a juvenile to the Department, the juvenile and domestic relations district court service unit shall maintain contact with the juvenile during the juvenile's commitment.

If a person is placed on parole supervision following that person's release from commitment to the Department, the court services unit providing parole supervision shall furnish the person a written statement of the conditions of his parole and shall instruct him regarding the same. The conditions of the reenrollment plan may be included in the conditions of parole. Violations of parole shall be heard by the court pursuant to § 16.1-291. If the parole supervision is for an indeterminate period of time, the director of the supervising court services unit may approve termination of parole supervision.

The Department shall notify the school division superintendent in the locality where the person was enrolled of his commitment to a facility. The court services unit shall, in consultation with the local school division, the Department's Division of Education and the juvenile correctional counselor, develop a reenrollment plan if the person is of compulsory school attendance age or is eligible for special education services pursuant to § 22.1-213. The reenrollment plan shall be in accordance with regulations adopted by the Board of Education pursuant to § 22.1-17.1. The superintendent shall provide the person's scholastic records, as defined in § 22.1-289, and the terms and conditions of any expulsion which was in effect at the time of commitment or which will be in effect upon release. A court may not order a local school board to reenroll a person who has been expelled in accordance with the procedures set forth in § 22.1-277.06. At least 14 days prior to the person's scheduled release, the Department shall notify the school division superintendent in the locality where the person will reside.

In the event it is determined by the juvenile and domestic relations district court that a person may benefit from placement in the halfway house program operated by the Department, the person may be referred for care and treatment to a halfway house. Persons so placed in a halfway house shall remain in parole status and cannot be transferred or otherwise placed in another institutional setting or institutional placement operated by the Department except as elsewhere provided by law for those persons who have violated their parole status.

In the event that the person was in the custody of the local department of social services immediately prior to his commitment to the Department and has not attained the age of 18 years, the local department of social services shall resume custody upon the person's release from commitment, unless an alternative arrangement for the custody of the person has been made and communicated in writing to the Department. At least 90 days prior to the person's release from commitment on parole supervision, (i) the court services unit shall consult with the local department of social services concerning return of the person to the locality and the placement of the person and (ii) the local department of social services and the court services unit shall collaborate to develop a plan that prepares the person for successful transition from the Department's commitment to the custody of the local department of social services or to an alternative custody arrangement if applicable. The plan shall identify the services necessary for such transition and how the services are to be provided. The court services unit will be responsible for supervising the person's terms and conditions of parole.

In the event that the person was in the custody of the local department of social services immediately prior to his commitment to the Department, is between 18 and 21 years of age, provides written notice of his intent to receive independent living services to the local department of social services, and enters into a written agreement with the local department of social services as set forth in § 63.2-905.1, the person shall be eligible to receive independent living services from the local department or a child-placing agency pursuant to § 63.2-905.1. At least 90 days prior to the person's release from commitment on parole supervision, (i) the court services unit shall inform the person of the availability of independent living services and shall consult with the local department of social services concerning return of the person to the locality and living arrangements for the person and (ii) the local department of social services and the court services unit shall work collaboratively to develop a plan for the successful transition of the person from the custody of the Department to independent living, which shall identify the services necessary to facilitate the person's transition to independent living and describe how the necessary services shall be provided.

In all cases in which a person who is in the custody of the local department of social services is committed to the Department, the local department of social services and the Department shall work cooperatively through the duration of the person's commitment to ensure communication of information regarding the status of the person and to facilitate transition planning for the person prior to his release.

Code 1950, § 16.1-210; 1956, c. 555; 1962, c. 628; 1972, cc. 73, 708; 1973, cc. 440, 546; 1977, c. 559; 1980, c. 217; 1981, c. 487; 1985, c. 203; 1988, c. 453; 1996, cc. 755, 914, 916, 1000; 2001, cc. 688, 820, 853; 2010, c. 742; 2011, cc. 39, 442; 2012, cc. 803, 835; 2013, cc. 362, 564.



§ 16.1-293.1. Mental health services transition plan

A. The Board of Juvenile Justice, after consultation with the Department of Behavioral Health and Developmental Services, shall promulgate regulations for the planning and provision of post-release services for persons committed to the Department of Juvenile Justice pursuant to subdivision A 14 of § 16.1-278.8 or placed in a postdispositional detention program pursuant to subsection B of § 16.1-284.1 and identified as having a recognized mental health, substance abuse, or other therapeutic treatment need. The plan shall be in writing and completed prior to the person's release. The purpose of the plan shall be to ensure continuity of necessary treatment and services.

B. The mental health services transition plan shall identify the mental health, substance abuse, or other therapeutic needs of the person being released. Appropriate treatment providers and other persons from state and local agencies or entities, as defined by the Board, shall participate in the development of the plan. Appropriate family members, caregivers, or other persons, as defined by the Board, shall be invited to participate in the development of the person's plan.

C. Prior to the person's release from incarceration, the identified agency or agencies responsible for the case management of the mental health services transition plan shall make the necessary referrals specified in the plan and assist the person in applying for insurance and other services identified in the plan, including completing and submitting applications that may only be submitted upon release.

2005, cc. 334, 405; 2009, cc. 813, 840.



§ 16.1-294. Placing child on parole in foster home or with institution; how cost paid

When the child is returned to the custody of the court for parole supervision by the court service unit or the local department of social services for supervision, and, after a full investigation, the court is of the opinion that the child should not be placed in his home or is in need of treatment, and there are no funds available to board and maintain the child or to purchase the needed treatment services, the court service unit or the local department of social services shall arrange with the Director of the Department of Juvenile Justice for the boarding of the child in a foster home or with any private institution, society or association or for the purchase of treatment services. In determining the proper placement for such a child, the Department may refer the child to the locality's family assessment and planning team for assessment and recommendation for services. The cost of maintaining such child shall be paid monthly, according to schedules prepared and adopted by the Department, out of funds appropriated for such purposes. Treatment services for such child shall be paid from funds appropriated to the Department for such purpose.

Code 1950, § 16.1-211; 1956, c. 555; 1972, cc. 73, 708; 1973, c. 546; 1974, cc. 44, 45; 1977, c. 559; 1982, c. 636; 1983, c. 358; 1985, c. 203; 1988, c. 376; 1989, c. 733; 1992, cc. 837, 880; 2002, c. 747.



§ 16.1-295. Transfer of supervision from one county or city to another, or to another state

If any person on probation to or under the supervision of any juvenile probation officer or other officer of the court removes his residence or place of abode from the county or city in which he was so placed on probation or under supervision to another county or city in the Commonwealth, the court in the city or county from which he removed his residence or place of abode may then arrange the transfer of the supervision to the city or county to which he moves his place of residence or abode, or such transfer may be ordered by the transferring court.

The Director of the Department of Juvenile Justice may make provision for the transfer of a juvenile placed on probation in this Commonwealth to another state to be there placed on probation under the terms of Article 4 (§ 53.1-166 et seq.) of Chapter 4 of Title 53.1.

The costs of returning juveniles on probation or parole to their places of residence, whether within or outside of this Commonwealth, shall be paid in accordance with regulations established by the State Board from funds appropriated in the general appropriation act for criminal costs.

Code 1950, § 16.1-212; 1956, c. 555; 1972, c. 708; 1973, c. 546; 1974, cc. 44, 45; 1977, c. 559; 1989, c. 733.



§ 16.1-296. Jurisdiction of appeals; procedure

A. From any final order or judgment of the juvenile court affecting the rights or interests of any person coming within its jurisdiction, an appeal may be taken to the circuit court within 10 days from the entry of a final judgment, order or conviction and shall be heard de novo. However, in a case arising under the Uniform Interstate Family Support Act (§ 20-88.32 et seq.), a party may take an appeal pursuant to this section within 30 days from entry of a final order or judgment. Protective orders issued pursuant to § 16.1-279.1 in cases of family abuse and orders entered pursuant to § 16.1-278.2 are final orders from which an appeal may be taken.

B. Upon receipt of notice of such appeal the juvenile court shall forthwith transmit to the attorney for the Commonwealth a report incorporating the results of any investigation conducted pursuant to § 16.1-273, which shall be confidential in nature and made available only to the court and the attorney for the defendant (i) after the guilt or innocence of the accused has been determined or (ii) after the court has made its findings on the issues subject to appeal. After final determination of the case, the report and all copies thereof shall be forthwith returned to such juvenile court.

C. Where an appeal is taken by a child on a finding that he or she is delinquent and on a disposition pursuant to § 16.1-278.8, trial by jury on the issue of guilt or innocence of the alleged delinquent act may be had on motion of the child, the attorney for the Commonwealth or the circuit court judge. If the alleged delinquent act is one which, if committed by an adult, would constitute a felony, the child shall be entitled to a jury of 12 persons. In all other cases, the jury shall consist of seven persons. If the jury in such a trial finds the child guilty, disposition shall be by the judge pursuant to the provisions of § 16.1-278.8 after taking into consideration the report of any investigation made pursuant to § 16.1-237 or 16.1-273.

C1. In any hearing held upon an appeal taken by a child on a finding that he is delinquent and on a disposition pursuant to § 16.1-278.8, the provisions of § 16.1-302 shall apply mutatis mutandis, except in the case of trial by jury which shall be open. If proceedings in the circuit court are closed pursuant to this subsection, any records or portions thereof relating to such closed proceedings shall remain confidential.

C2. Where an appeal is taken by a juvenile on a finding that he is delinquent and on a disposition pursuant to § 16.1-278.8 and the juvenile is in a secure facility pending the appeal, the circuit court, when practicable, shall hold a hearing on the merits of the case within 45 days of the filing of the appeal. Upon receipt of the notice of appeal from the juvenile court, the circuit court shall provide a copy of the order and a copy of the notice of appeal to the attorney for the Commonwealth within seven days after receipt of notice of an appeal. The time limitations shall be tolled during any period in which the juvenile has escaped from custody. A juvenile held continuously in secure detention shall be released from confinement if there is no hearing on the merits of his case within 45 days of the filing of the appeal. The circuit court may extend the time limitations for a reasonable period of time based upon good cause shown, provided the basis for such extension is recorded in writing and filed among the papers of the proceedings.

D. When an appeal is taken in a case involving termination of parental rights brought under § 16.1-283, the circuit court shall hold a hearing on the merits of the case within 90 days of the perfecting of the appeal. An appeal of the case to the Court of Appeals shall take precedence on the docket of the Court.

E. Where an appeal is taken by an adult on a finding of guilty of an offense within the jurisdiction of the juvenile and domestic relations district court, the appeal shall be dealt with in all respects as is an appeal from a general district court pursuant to §§ 16.1-132 through 16.1-137; however, where an appeal is taken by any person on a charge of nonsupport, the procedure shall be as is provided for appeals in prosecutions under Chapter 5 (§ 20-61 et seq.) of Title 20.

F. In all other cases on appeal, proceedings in the circuit court shall be heard without a jury; however, hearing of an issue by an advisory jury may be allowed, in the discretion of the judge, upon the motion of any party. An appeal from an order of protection issued pursuant to § 16.1-279.1 shall be given precedence on the docket of the court over other civil appeals taken to the circuit court from the district courts, but shall otherwise be docketed and processed as other civil cases.

G. Costs, taxes and fees on appealed cases shall be assessed only in those cases in which a trial fee could have been assessed in the juvenile and domestic relations court and shall be collected in the circuit court, except that the appeal to circuit court of any case in which a fee either was or could have been assessed pursuant to § 16.1-69.48:5 shall also be in accordance with § 16.1-296.2.

H. No appeal bond shall be required of a party appealing from an order of a juvenile and domestic relations district court except for that portion of any order or judgment establishing a support arrearage or suspending payment of support during pendency of an appeal. In cases involving support, no appeal shall be allowed until the party applying for the same or someone for him gives bond, in an amount and with sufficient surety approved by the judge or by his clerk if there is one, to abide by such judgment as may be rendered on appeal if the appeal is perfected or, if not perfected, then to satisfy the judgment of the court in which it was rendered. Upon appeal from a conviction for failure to support or from a finding of civil or criminal contempt involving a failure to support, the juvenile and domestic relations district court may require the party applying for the appeal or someone for him to give bond, with or without surety, to insure his appearance and may also require bond in an amount and with sufficient surety to secure the payment of prospective support accruing during the pendency of the appeal. An appeal will not be perfected unless such appeal bond as may be required is filed within 30 days from the entry of the final judgment or order. However, no appeal bond shall be required of the Commonwealth or when an appeal is proper to protect the estate of a decedent, an infant, a convict or an insane person, or the interest of a county, city or town.

If bond is furnished by or on behalf of any party against whom judgment has been rendered for money, the bond shall be conditioned for the performance and satisfaction of such judgment or order as may be entered against the party on appeal, and for the payment of all damages which may be awarded against him in the appellate court. If the appeal is by a party against whom there is no recovery, the bond shall be conditioned for the payment of any damages as may be awarded against him on the appeal. The provisions of § 16.1-109 shall apply to bonds required pursuant to this subsection.

This subsection shall not apply to release on bail pursuant to other subsections of this section or § 16.1-298.

I. In all cases on appeal, the circuit court in the disposition of such cases shall have all the powers and authority granted by the chapter to the juvenile and domestic relations district court. Unless otherwise specifically provided by this Code, the circuit court judge shall have the authority to appoint counsel for the parties and compensate such counsel in accordance with the provisions of Article 6 (§ 16.1-266 et seq.) of this chapter.

J. In any case which has been referred or transferred from a circuit court to a juvenile court and an appeal is taken from an order or judgment of the juvenile court, the appeal shall be taken to the circuit court in the same locality as the juvenile court to which the case had been referred or transferred.

Code 1950, § 16.1-214; 1956, c. 555; 1966, c. 237; 1977, c. 559; 1978, c. 445; 1981, c. 109; 1982, c. 465; 1983, c. 88; 1984, c. 631; 1986, cc. 143, 465; 1989, c. 473; 1991, c. 534; 1993, c. 970; 1994, c. 673; 1995, c. 517; 1996, c. 866; 1997, cc. 654, 664, 790, 862; 1998, c. 550; 2004, cc. 468, 659, 727; 2005, c. 681; 2007, c. 464; 2009, c. 729.



§ 16.1-296.1. Repealed

Repealed by Acts 1999, c. 161.



§ 16.1-296.2. Appeals of certain custody and visitation proceedings

A. In any matter in which a filing fee either was or could have been assessed pursuant to § 16.1-69.48:5, no appeal shall be allowed unless and until the party applying for appeal shall, within 10 days from the entry of the final judgment or order, either (i) pay to the clerk of the court from which the appeal is taken the amount of the writ tax of the court to which the appeal is taken and all other applicable costs or (ii) file with the clerk of the court from which the appeal is taken a petition to have the court to which the appeal is taken determine that the writ tax and costs need not be paid on account of poverty as provided in § 17.1-606. The judge or clerk of any court from which the appeal is taken shall promptly transmit to the clerk of the appellate court the original pleadings, together with all exhibits and other papers filed in the trial of the case, and either (i) the writ tax and costs paid or (ii) a petition filed to have the court to which the appeal is taken determine that the writ tax and costs need not be paid on account of poverty as provided in § 17.1-606. Upon receipt of the foregoing by the clerk of the appellate court, the case shall then be docketed.

B. Notwithstanding any other provision of law, the writ tax of the court to which the appeal is taken and other applicable costs shall be assessed only once for all custody and visitation petitions simultaneously appealed by a single appellant.

2004, cc. 659, 727.



§ 16.1-297. Final judgment; copy filed with juvenile court; proceeding may be remanded to juvenile court

Upon the rendition of final judgment upon an appeal from the juvenile and domestic relations district court, the circuit court shall cause a copy of its judgment to be filed with the juvenile court within twenty-one days of entry of its order, which shall thereupon become the judgment of the juvenile court. In the event such circuit court does not dismiss the proceedings or discharge such child or adult, the circuit court may remand the child or adult to the jurisdiction of the juvenile court for its supervision and care, under the terms of its order or judgment, and thereafter such child or adult shall be and remain under the jurisdiction of the juvenile court in the same manner as if such court had rendered the judgment in the first instance.

Code 1950, § 16.1-215; 1956, c. 555; 1977, c. 559; 1996, c. 828.



§ 16.1-298. Effect of petition for or pendency of appeal; bail

A. Except as provided herein, a petition for or the pendency of an appeal or writ of error shall not suspend any judgment, order or decree of the juvenile court nor operate to discharge any child concerned or involved in the case from the custody of the court or other person, institution or agency to which the child has been committed unless so ordered by the judge of the juvenile court, the judge of a circuit court or directed in a writ of supersedeas by the Court of Appeals or the Supreme Court or a judge or justice thereof.

B. The judgment, order or decree of the juvenile court shall be suspended upon a petition for or the pendency of an appeal or writ of error:

1. In cases of delinquency in which the final order of the juvenile court is pursuant to subdivision 8, 9, 10, 12, 14, or 15 of § 16.1-278.8.

2. In cases involving a child and any local ordinance.

3. In cases involving any person over the age of 18 years.

Such suspension as is provided for in this subsection shall not apply to (i) an order for support of a spouse, parent or child or to a preliminary protective order issued pursuant to § 16.1-253, (ii) an order disposing of a motion to reconsider relating to participation in continuing programs pursuant to § 16.1-289.1, (iii) a protective order in cases of family abuse issued pursuant to § 16.1-279.1, including a protective order required by § 16.1-253.2, or a protective order entered in conjunction with a disposition pursuant to § 16.1-278.2, 16.1-278.4, 16.1-278.5, 16.1-278.6, 16.1-278.8, or 16.1-278.14, (iv) a protective order issued pursuant to § 19.2-152.10, including a protective order required by § 18.2-60.4, or (v) an order pertaining to the custody, visitation, or placement of a minor child, unless so ordered by the judge of a circuit court or directed in a writ of supersedeas by the Court of Appeals or the Supreme Court.

C. In cases where the order of the juvenile court is suspended pursuant to subsection B hereof or by order of the juvenile court or the circuit court, bail may be required as provided for in § 16.1-135.

D. If an appeal to the circuit court is withdrawn in accordance with § 16.1-106.1, the judgment, order, or decree rendered by the juvenile court shall have the same legal effect as if no appeal had been noted, except as to the disposition of any bond in circuit court or as modified by the circuit court pursuant to subsection F of § 16.1-106.1. If an appeal is withdrawn, any court-appointed counsel or court-appointed guardian ad litem shall, absent further order of the court, be relieved of any further obligation respecting the matter for which they were appointed.

E. Except as to matters pending on the docket of a circuit court as of July 1, 2008, all orders that were entered by a juvenile and domestic relations district court prior to July 1, 2008, and appealed to a circuit court, where the appeal was withdrawn, shall have the same effect as if no appeal had been noted.

Code 1950, § 16.1-216; 1956, c. 555; 1966, c. 224; 1977, c. 559; 1984, cc. 631, 703; 1988, c. 771; 1991, c. 534; 1996, c. 866; 1997, c. 831; 1998, c. 550; 2008, c. 706; 2013, cc. 73, 97.



§ 16.1-299. Fingerprints and photographs of juveniles

A. All duly constituted police authorities having the power of arrest shall take fingerprints and photographs of any juvenile who is taken into custody and charged with a delinquent act an arrest for which, if committed by an adult, is required to be reported to the Central Criminal Records Exchange pursuant to subsection A of § 19.2-390. Whenever fingerprints are taken, they shall be maintained separately from adult records and a copy shall be filed with the juvenile court on forms provided by the Central Criminal Records Exchange.

B. If a juvenile of any age (i) is convicted of a felony, (ii) is adjudicated delinquent of an offense that would be a felony if committed by an adult, (iii) has a case involving an offense, which would be a felony if committed by an adult, that is dismissed pursuant to the deferred disposition provisions of § 16.1-278.8, or (iv) is convicted or adjudicated delinquent of any other offense for which a report to the Central Criminal Records Exchange is required by subsection C of § 19.2-390 if the offense were committed by an adult, copies of his fingerprints and a report of the disposition shall be forwarded to the Central Criminal Records Exchange and to the jurisdiction making the arrest by the clerk of the court which heard the case.

C. If a petition or warrant is not filed against a juvenile whose fingerprints or photographs have been taken in connection with an alleged violation of law, the fingerprint card, all copies of the fingerprints and all photographs shall be destroyed 60 days after fingerprints were taken. If a juvenile charged with a delinquent act other than a violent juvenile felony or a crime ancillary thereto is found not guilty, or in any other case resulting in a disposition for which fingerprints are not required to be forwarded to the Central Criminal Records Exchange, the court shall order that the fingerprint card, all copies of the fingerprints and all photographs be destroyed within six months of the date of disposition of the case.

1977, c. 559; 1978, c. 383; 1979, c. 267; 1982, c. 514; 1985, c. 211; 1986, c. 264; 1993, cc. 468, 926; 1994, cc. 859, 949; 1996, cc. 755, 914; 1997, c. 657; 2000, c. 431; 2004, c. 464; 2008, c. 636.



§ 16.1-299.1. Sample required for DNA analysis upon conviction or adjudication of felony

A juvenile convicted of a felony or adjudicated delinquent on the basis of an act which would be a felony if committed by an adult shall have a sample of his blood, saliva or tissue taken for DNA analysis provided the juvenile was 14 years of age or older at the time of the commission of the offense.

The provisions of Article 1.1 (§ 19.2-310.2 et seq.) of Chapter 18 of Title 19.2 shall apply to all persons and all DNA samples taken as required by this section, mutatis mutandis.

The Department of Juvenile Justice shall verify that a DNA sample required to be taken has been received by the Department of Forensic Science. In any case where a DNA sample has not been received, the Department of Juvenile Justice shall notify the court and the court shall require the person to submit a sample for DNA analysis.

1996, cc. 755, 914; 1998, c. 280; 2003, cc. 150, 607; 2007, c. 528.



§ 16.1-299.2. Repealed

Repealed by Acts 2005, c. 843, cl. 2.



§ 16.1-300. Confidentiality of Department records

A. The social, medical, psychiatric and psychological reports and records of children who are or have been (i) before the court, (ii) under supervision, or (iii) receiving services from a court service unit or who are committed to the Department of Juvenile Justice shall be confidential and shall be open for inspection only to the following:

1. The judge, prosecuting attorney, probation officers and professional staff assigned to serve a court having the child currently before it in any proceeding;

2. Any public agency, child welfare agency, private organization, facility or person who is treating or providing services to the child pursuant to a contract with the Department or pursuant to the Virginia Juvenile Community Crime Control Act as set out in Article 12.1 (§ 16.1-309.2 et seq.);

3. The child's parent, guardian, legal custodian or other person standing in loco parentis and the child's attorney;

4. Any person who has reached the age of majority and requests access to his own records or reports;

5. Any state agency providing funds to the Department of Juvenile Justice and required by the federal government to monitor or audit the effectiveness of programs for the benefit of juveniles which are financed in whole or in part by federal funds;

6. Any other person, agency or institution, including any law-enforcement agency, school administration, or probation office by order of the court, having a legitimate interest in the case, the juvenile, or in the work of the court;

7. Any person, agency, or institution, in any state, having a legitimate interest (i) when release of the confidential information is for the provision of treatment or rehabilitation services for the juvenile who is the subject of the information, (ii) when the requesting party has custody or is providing supervision for a juvenile and the release of the confidential information is in the interest of maintaining security in a secure facility, as defined by § 16.1-228 if the facility is located in Virginia, or as similarly defined by the law of the state in which such facility is located if it is not located in Virginia, or (iii) when release of the confidential information is for consideration of admission to any group home, residential facility, or postdispositional facility, and copies of the records in the custody of such home or facility shall be destroyed if the child is not admitted to the home or facility;

8. Any attorney for the Commonwealth, any pretrial services officer, local community-based probation officer and adult probation and parole officer for the purpose of preparing pretrial investigation, including risk assessment instruments, presentence reports, including those provided in § 19.2-299, discretionary sentencing guidelines worksheets, including related risk assessment instruments, as directed by the court pursuant to subsection C of § 19.2-298.01 or any court-ordered post-sentence investigation report;

9. Any person, agency, organization or institution outside the Department that, at the Department's request, is conducting research or evaluation on the work of the Department or any of its divisions; or any state criminal justice agency that is conducting research, provided that the agency agrees that all information received shall be kept confidential, or released or published only in aggregate form;

10. With the exception of medical, psychiatric, and psychological records and reports, any full-time or part-time employee of the Department of State Police or of a police department or sheriff's office that is a part of or administrated by the Commonwealth or any political subdivision thereof, and who is responsible for the enforcement of the penal, traffic, or motor vehicle laws of the Commonwealth, is entitled to any information related to a criminal street gang including that a person is a member of a criminal street gang as defined in § 18.2-46.1. Information shall be provided by the Department to law enforcement without their request to aid in initiating an investigation or assist in an ongoing investigation of a criminal street gang as defined in § 18.2-46.1. The Department shall not release the identifying information of a juvenile not affiliated with or involved in a criminal street gang unless that information relates to a specific criminal act. No person who obtains information pursuant to this subdivision shall divulge such information except in connection with a criminal investigation regarding a criminal street gang as defined in § 18.2-46.1 that is authorized by the Attorney General or by the attorney for the Commonwealth or in connection with a prosecution or proceeding in court;

11. The Commonwealth's Attorneys' Services Council and any attorney for the Commonwealth, as permitted under subsection B of § 66-3.2;

12. Any state or local correctional facility as defined in § 53.1-1 when such facility has custody of or is providing supervision for a person convicted as an adult who is the subject of the reports and records. The reports and records shall remain confidential and shall be open for inspection only in accordance with this section; and

13. The Office of the Attorney General, for all criminal justice activities otherwise permitted and for purposes of performing duties required by Chapter 9 (§ 37.2-900 et seq.) of Title 37.2.

A designated individual treating or responsible for the treatment of a person may inspect such reports and records as are kept by the Department on such person or receive copies thereof, when the person who is the subject of the reports and records or his parent, guardian, legal custodian or other person standing in loco parentis if the person is under the age of 18, provides written authorization to the Department prior to the release of such reports and records for inspection or copying to the designated individual.

B. The Department may withhold from inspection by a child's parent, guardian, legal custodian or other person standing in loco parentis that portion of the records referred to in subsection A hereof, when the staff of the Department determines, in its discretion, that disclosure of such information would be detrimental to the child or to a third party, provided that the juvenile and domestic relations district court (i) having jurisdiction over the facility where the child is currently placed or (ii) that last had jurisdiction over the child if such child is no longer in the custody or under the supervision of the Department shall concur in such determination.

If any person authorized under subsection A to inspect Department records requests to inspect the reports and records and if the Department withholds from inspection any portion of such record or report pursuant to the preceding provisions, the Department shall (i) inform the individual making the request of the action taken to withhold any information and the reasons for such action; (ii) provide such individual with as much information as is deemed appropriate under the circumstances; and (iii) notify the individual in writing at the time of the request of his right to request judicial review of the Department's decision. The circuit court (a) having jurisdiction over the facility where the child is currently placed or (b) that had jurisdiction over the original proceeding or over an appeal of the juvenile and domestic relations district court final order of disposition concerning the child if such child is no longer in the custody or under the supervision of the Department shall have jurisdiction over petitions filed for review of the Department's decision to withhold reports or records as provided herein.

1977, c. 559; 1978, cc. 738, 740; 1981, c. 487; 1988, c. 541; 1989, c. 733; 1994, c. 19; 2000, c. 212; 2002, c. 735; 2003, cc. 108, 143; 2006, cc. 431, 500; 2007, c. 511; 2009, c. 740; 2010, cc. 367, 472; 2011, cc. 99, 169; 2012, cc. 262, 421.



§ 16.1-301. Confidentiality of juvenile law-enforcement records; disclosures to school principal

A. The court shall require all law-enforcement agencies to take special precautions to ensure that law-enforcement records concerning a juvenile are protected against disclosure to any unauthorized person. The police departments of the cities of the Commonwealth, and the police departments or sheriffs of the counties, as the case may be, shall keep separate records as to violations of law other than violations of motor vehicle laws committed by juveniles. Such records with respect to such juvenile shall not be open to public inspection nor their contents disclosed to the public unless a juvenile 14 years of age or older is charged with a violent juvenile felony as specified in subsections B and C of § 16.1-269.1.

B. Notwithstanding any other provision of law, the chief of police or sheriff of a jurisdiction or his designee may disclose, for the protection of the juvenile, his fellow students and school personnel, to the school principal that a juvenile is a suspect in or has been charged with (i) a violent juvenile felony, as specified in subsections B and C of § 16.1-269.1; (ii) a violation of any of the provisions of Article 1 (§ 18.2-77 et seq.) of Chapter 5 of Title 18.2; or (iii) a violation of law involving any weapon as described in subsection A of § 18.2-308. If a chief of police, sheriff or a designee has disclosed to a school principal pursuant to this section that a juvenile is a suspect in or has been charged with a crime listed above, upon a court disposition of a proceeding regarding such crime in which a juvenile is adjudicated delinquent, convicted, found not guilty or the charges are reduced, the chief of police, sheriff or a designee shall, within 15 days of the expiration of the appeal period, if there is no notice of appeal, provide notice of the disposition ordered by the court to the school principal to whom disclosure was made. If the court defers disposition or if charges are withdrawn, dismissed or nolle prosequi, the chief of police, sheriff or a designee shall, within 15 days of such action provide notice of such action to the school principal to whom disclosure was made. If charges are withdrawn in intake or handled informally without a court disposition or if charges are not filed within 90 days of the initial disclosure, the chief of police, sheriff or a designee shall so notify the school principal to whom disclosure was made. In addition to any other disclosure that is permitted by this subsection, the principal in his discretion may provide such information to a threat assessment team established by the local school division. No member of a threat assessment team shall (a) disclose any juvenile record information obtained pursuant to this section or (b) use such information for any purpose other than evaluating threats to students and school personnel. For the purposes of this subsection, "principal" also refers to the chief administrator of any private primary or secondary school.

C. Inspection of law-enforcement records concerning juveniles shall be permitted only by the following:

1. A court having the juvenile currently before it in any proceeding;

2. The officers of public and nongovernmental institutions or agencies to which the juvenile is currently committed, and those responsible for his supervision after release;

3. Any other person, agency, or institution, by order of the court, having a legitimate interest in the case or in the work of the law-enforcement agency;

4. Law-enforcement officers of other jurisdictions, by order of the court, when necessary for the discharge of their current official duties;

5. The probation and other professional staff of a court in which the juvenile is subsequently convicted of a criminal offense for the purpose of a presentence report or other dispositional proceedings, or by officials of penal institutions and other penal facilities to which he is committed, or by a parole board in considering his parole or discharge or in exercising supervision over him;

6. The juvenile, parent, guardian or other custodian and counsel for the juvenile by order of the court; and

7. As provided in §§ 19.2-389.1 and 19.2-390.

D. The police departments of the cities and towns and the police departments or sheriffs of the counties may release, upon request to one another and to state and federal law-enforcement agencies, and to law-enforcement agencies in other states, current information on juvenile arrests. The information exchanged shall be used by the receiving agency for current investigation purposes only and shall not result in the creation of new files or records on individual juveniles on the part of the receiving agency.

E. Upon request, the police departments of the cities and towns and the police departments or sheriffs of the counties may release current information on juvenile arrests or juvenile victims to the Virginia Workers' Compensation Commission solely for purposes of determining whether to make an award to the victim of a crime, and such information shall not be disseminated or used by the Commission for any other purpose than provided in § 19.2-368.3.

F. Nothing in this section shall prohibit the exchange of other criminal investigative or intelligence information among law-enforcement agencies.

Code 1950, § 16.1-163; 1956, c. 555; 1977, cc. 559, 618; 1978, c. 740; 1981, c. 175; 1993, cc. 468, 926; 1994, cc. 859, 949; 1995, c. 752; 1996, cc. 755, 914; 1997, c. 430; 2000, c. 211; 2001, c. 770; 2003, c. 119; 2005, c. 683; 2009, c. 286; 2013, c. 769.



§ 16.1-302. Dockets, indices and order books; when hearings and records private; right to public hearing; presence of juvenile in court

A. Every juvenile court shall keep a separate docket of cases arising under this law.

B. Every circuit court shall keep a separate docket, index, and, for entry of its orders, a separate order book or file for cases on appeal from the juvenile court except: (i) cases involving support pursuant to § 20-61 or subdivisions A 3, F or L of § 16.1-241; (ii) cases involving criminal offenses committed by adults which are commenced on a warrant or a summons as described in Title 19.2; and (iii) cases involving civil commitments of adults pursuant to Title 37.2. Such cases shall be docketed on the appropriate docket and the orders in such cases shall be entered in the appropriate order book as used with similar cases commenced in circuit court.

C. The general public shall be excluded from all juvenile court hearings and only such persons admitted as the judge shall deem proper. However, proceedings in cases involving an adult charged with a crime and hearings held on a petition or warrant alleging that a juvenile fourteen years of age or older committed an offense which would be a felony if committed by an adult shall be open. Subject to the provisions of subsection D for good cause shown, the court may, sua sponte or on motion of the accused or the attorney for the Commonwealth close the proceedings. If the proceedings are closed, the court shall state in writing its reasons and the statement shall be made a part of the public record.

D. In any hearing held for the purpose of adjudicating an alleged violation of any criminal law, or law defining a traffic infraction, the juvenile or adult so charged shall have a right to be present and shall have the right to a public hearing unless expressly waived by such person. The chief judge may provide by rule that any juvenile licensed to operate a motor vehicle who has been charged with a traffic infraction may waive court appearance and admit to the infraction or infractions charged if he or she and a parent, legal guardian, or person standing in loco parentis to the juvenile appear in person at the court or before a magistrate or sign and either mail or deliver to the court or magistrate a written form of appearance, plea and waiver, provided that the written form contains the notarized signature of the parent, legal guardian, or person standing in loco parentis to the juvenile. An emancipated juvenile charged with a traffic infraction shall have the opportunity to waive court appearance and admit to the infraction or infractions if he or she appears in person at the court or before a magistrate or signs and either mails or delivers to the court or magistrate a written form of appearance, plea, and waiver, provided that the written plea form containing the signature of the emancipated juvenile is accompanied by a notarized sworn statement which details the facts supporting the claim of emancipated status. Whenever the sole purpose of a proceeding is to determine the custody of a child of tender years, the presence of such juvenile in court may be waived by the judge at any stage thereof.

Code 1950, § 16.1-162; 1956, c. 555; 1958, c. 353; 1971, Ex. Sess., c. 228; 1975, c. 334; 1977, cc. 559, 585; 1978, c. 605; 1979, c. 393; 1983, c. 293; 1996, cc. 755, 914.



§ 16.1-302.1. Right of victim or representative to attend certain proceedings; notice of hearings

During proceedings involving petitions or warrants alleging that a juvenile is delinquent, including proceedings on appeal, a victim may remain in the courtroom and shall not be excluded unless the court determines in its discretion, that the presence of the victim would impair the conduct of a fair trial. In any such case involving a minor victim, the court may permit an adult chosen by the minor victim to be present in the courtroom during the proceedings in addition to or in lieu of the minor's parent or guardian.

The attorney for the Commonwealth shall give prior notice of any such proceedings and changes in the scheduling thereof to any known victim and to any known adult chosen in accordance with this section by a minor victim at the address or telephone number, or both, provided in writing by such persons.

1996, cc. 755, 914; 2000, c. 339.



§ 16.1-303. Reports of court officials and employees when privileged

All information obtained in discharge of official duties by any official or by any employee of the court shall be privileged, and shall not be disclosed to anyone other than the judge unless and until otherwise ordered by the judge or by the judge of a circuit court; provided, however, that in any case when such information shall disclose that an offense has been committed which would be a felony if committed by an adult, it shall be the duty of the official or employee of the court obtaining such information to report the same promptly to the attorney for the Commonwealth or the police in the county, city or town where the offense occurred. It shall not be deemed a violation of this section if the disclosed information is otherwise available to the public.

Code 1950, § 16.1-209; 1956, c. 555; 1958, c. 354; 1977, c. 559; 1996, cc. 755, 914.



§ 16.1-304. Repealed

Repealed by Acts 1983, c. 499.



§ 16.1-305. Confidentiality of court records

A. Social, medical and psychiatric or psychological records, including reports or preliminary inquiries, predisposition studies and supervision records, of neglected and abused children, children in need of services, children in need of supervision and delinquent children shall be filed with the other papers in the juvenile's case file. All juvenile case files shall be filed separately from adult files and records of the court and shall be open for inspection only to the following:

1. The judge, probation officers and professional staff assigned to serve the juvenile and domestic relations district courts;

2. Representatives of a public or private agency or department providing supervision or having legal custody of the child or furnishing evaluation or treatment of the child ordered or requested by the court;

3. The attorney for any party, including the attorney for the Commonwealth;

4. Any other person, agency or institution, by order of the court, having a legitimate interest in the case or in the work of the court. However, for the purposes of an investigation conducted by a local community-based probation services agency, preparation of a pretrial investigation report, or of a presentence or postsentence report upon a finding of guilty in a circuit court or for the preparation of a background report for the Parole Board, adult probation and parole officers, including United States Probation and Pretrial Services Officers, any officer of a local pretrial services agency established or operated pursuant to Article 5 (§ 19.2-152.2 et seq.) of Chapter 9 of Title 19.2, and any officer of a local community-based probation services agency established or operated pursuant to the Comprehensive Community Corrections Act for Local-Responsible Offenders (§ 9.1-173 et seq.) shall have access to an accused's or inmate's records in juvenile court without a court order and for the purpose of preparing the discretionary sentencing guidelines worksheets and related risk assessment instruments as directed by the court pursuant to subsection C of § 19.2-298.01, the attorney for the Commonwealth and any pretrial services or probation officer shall have access to the defendant's records in juvenile court without a court order;

5. Any attorney for the Commonwealth and any local pretrial services or community-based probation officer or state adult probation or parole officer shall have direct access to the defendant's juvenile court delinquency records maintained in an electronic format by the court for the strictly limited purposes of preparing a pretrial investigation report, including any related risk assessment instrument, any presentence report, any discretionary sentencing guidelines worksheets, including related risk assessment instruments, any post-sentence investigation report or preparing for any transfer or sentencing hearing.

A copy of the court order of disposition in a delinquency case shall be provided to a probation officer or attorney for the Commonwealth, when requested for the purpose of calculating sentencing guidelines. The copies shall remain confidential, but reports may be prepared using the information contained therein as provided in §§ 19.2-298.01 and 19.2-299.

6. The Office of the Attorney General, for all criminal justice activities otherwise permitted and for purposes of performing duties required by Chapter 9 (§ 37.2-900 et seq.) of Title 37.2.

A1. Any person, agency, or institution that may inspect juvenile case files pursuant to subdivisions A 1 through A 4 shall be authorized to have copies made of such records, subject to any restrictions, conditions, or prohibitions that the court may impose.

B. All or any part of the records enumerated in subsection A, or information secured from such records, which is presented to the judge in court or otherwise in a proceeding under this law shall also be made available to the parties to the proceedings and their attorneys.

B1. If a juvenile 14 years of age or older at the time of the offense is adjudicated delinquent on the basis of an act which would be a felony if committed by an adult, all court records regarding that adjudication and any subsequent adjudication of delinquency, other than those records specified in subsection A, shall be open to the public. However, if a hearing was closed, the judge may order that certain records or portions thereof remain confidential to the extent necessary to protect any juvenile victim or juvenile witness.

C. All other juvenile records, including the docket, petitions, motions and other papers filed with a case, transcripts of testimony, findings, verdicts, orders and decrees shall be open to inspection only by those persons and agencies designated in subsections A and B of this section. However, a licensed bail bondsman shall be entitled to know the status of a bond he has posted or provided surety on for a juvenile under § 16.1-258. This shall not authorize a bail bondsman to have access to or inspect any other portion of his principal's juvenile court records.

D. Attested copies of papers filed in connection with an adjudication of guilty for an offense for which the clerk is required by § 46.2-383 to furnish an abstract to the Department of Motor Vehicles, which shows the charge, finding, disposition, name of the attorney for the juvenile, or waiver of attorney shall be furnished to an attorney for the Commonwealth upon certification by the prosecuting attorney that such papers are needed as evidence in a pending criminal, traffic, or habitual offender proceeding and that such papers will be only used for such evidentiary purpose.

D1. Attested copies of papers filed in connection with an adjudication of guilt for a delinquent act that would be a felony if committed by an adult, which show the charge, finding, disposition, name of the attorney for the juvenile, or waiver of attorney by the juvenile, shall be furnished to an attorney for the Commonwealth upon his certification that such papers are needed as evidence in a pending criminal prosecution for a violation of § 18.2-308.2 and that such papers will be only used for such evidentiary purpose.

E. Upon request, a copy of the court order of disposition in a delinquency case shall be provided to the Virginia Workers' Compensation Commission solely for purposes of determining whether to make an award to the victim of a crime, and such information shall not be disseminated or used by the Commission for any other purpose including but not limited to actions pursuant to § 19.2-368.15.

F. Staff of the court services unit or the attorney for the Commonwealth shall provide notice of the disposition in a case involving a juvenile who is committed to state care after being adjudicated for a criminal sexual assault as specified in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2 to the victim or a parent of a minor victim, upon request. Additionally, if the victim or parent submits a written request, the Department of Juvenile Justice shall provide advance notice of such juvenile offender's anticipated date of release from commitment.

G. Any record in a juvenile case file which is open for inspection by the professional staff of the Department of Juvenile Justice pursuant to subsection A and is maintained in an electronic format by the court, may be transmitted electronically to the Department of Juvenile Justice. Any record so transmitted shall be subject to the provisions of § 16.1-300.

Code 1950, § 16.1-162; 1956, c. 555; 1958, c. 353; 1971, Ex. Sess., c. 228; 1975, c. 334; 1977, c. 559; 1979, c. 605; 1983, c. 389; 1984, c. 34; 1988, c. 541; 1989, c. 182; 1990, c. 258; 1992, c. 547; 1994, c. 603; 1995, c. 430; 1996, cc. 755, 870, 914; 1998, cc. 278, 521; 2002, cc. 701, 735, 741; 2003, c. 143; 2004, c. 446; 2007, c. 133; 2009, cc. 138, 308, 740.



§ 16.1-305.1. Disclosure of disposition in certain delinquency cases

Upon a court's disposition of a proceeding where a juvenile is charged with a crime listed in subsection G of § 16.1-260 in which a juvenile is adjudicated delinquent, convicted, found not guilty or the charges are reduced, the clerk of the court in which the disposition is entered shall, within 15 days of the expiration of the appeal period, if there has been no notice of an appeal, provide written notice of the disposition ordered by the court, including the nature of the offense upon which the disposition was based, to the superintendent of the school division in which the child is enrolled at the time of the disposition or, if he is not then enrolled in school, the division in which he was enrolled at the time of the offense. If the court defers disposition, or the charges are nolle prosequi, withdrawn, or dismissed the clerk shall, within 15 days of such action, provide written notice of such action to the superintendent of the school division in which the child is enrolled at such time or, if he is not then enrolled in school, the division in which he was enrolled at the time of the offense. If charges are withdrawn in intake or handled informally without a court disposition, the intake officer shall, within 15 days of such action, provide written notification of the action to the superintendent of the school division in which the child is enrolled at that time or, if he is not then enrolled in school, the division in which he was enrolled at the time of the offense.

If the child is not enrolled in the school division that receives notification under this section, the superintendent of that division may forward the notification to the superintendent of the school division where the child is enrolled.

A superintendent who receives notification under this section may disclose the information received to anyone to whom he or a principal disclosed that a petition had been filed. Further disclosure of information received under this section by the superintendent to school personnel is authorized only as provided in § 22.1-288.2.

1993, cc. 645, 889; 1994, cc. 835, 913; 1996, cc. 755, 914; 1997, c. 371; 1999, c. 952; 2003, c. 119.



§ 16.1-305.2. Disclosure of notice of the filing of a petition and certain reports by division superintendent

Except as otherwise provided in this section, a division superintendent shall not disclose information contained in or derived from a (i) notice of petition received pursuant to § 16.1-260 or (ii) report received pursuant to § 66-25.2:1. If the juvenile is not enrolled as a student in a public school in the division to which the notice or report was given, the superintendent shall promptly so notify the intake officer of the juvenile court in which the petition was filed or the Director of the Department who sent the report and may forward the notice of petition or report to the superintendent of the division in which the juvenile is enrolled, if known.

If the division superintendent believes that disclosure of information regarding a petition to school personnel is necessary to ensure the physical safety of the juvenile, other students or school personnel within the division, he may at any time prior to receipt of the notice of disposition in accordance with § 16.1-305.1, disclose the fact of the filing of the petition and the nature of the offense to the principal of the school in which the juvenile who is the subject of the petition is enrolled. The principal may further disseminate the information regarding a petition, after the juvenile has been taken into custody, whether or not the child has been released, only to those students and school personnel having direct contact with the juvenile and need of the information to ensure physical safety or the appropriate educational placement or other educational services.

If the division superintendent believes that disclosure of information regarding a report received pursuant to § 66-25.2:1 to school personnel is necessary to ensure the physical safety of the juvenile, other students, or school personnel within the division he may disclose the information to the principal of the school in which the juvenile is enrolled. The principal may further disseminate the information regarding such report only to school personnel as necessary to protect the juvenile, the subject or subjects of the danger, other students, or school personnel.

1995, c. 429; 2003, c. 119; 2009, c. 276.



§ 16.1-306. Expungement of court records

A. Notwithstanding the provisions of § 16.1-69.55, the clerk of the juvenile and domestic relations district court shall, on January 2 of each year or on a date designated by the court, destroy its files, papers and records, including electronic records, connected with any proceeding concerning a juvenile in such court, if such juvenile has attained the age of 19 years and five years have elapsed since the date of the last hearing in any case of the juvenile which is subject to this section. However, if the juvenile was found guilty of an offense for which the clerk is required by § 46.2-383 to furnish an abstract to the Department of Motor Vehicles, the records shall be destroyed when the juvenile has attained the age of 29. If the juvenile was found guilty of a delinquent act which would be a felony if committed by an adult, the records shall be retained.

B. However, in all files in which the court records concerning a juvenile contain a finding of guilty of any offense ancillary to (i) a delinquent act that would be a felony if committed by an adult or (ii) any offense for which the clerk is required by § 46.2-383 to furnish an abstract to the Department of Motor Vehicles, the records of any such ancillary offense shall also be retained for the time specified for the felony or the offense reported to the Department of Motor Vehicles as specified in subsection A, and all such records shall be available for inspection as provided in § 16.1-305.

C. A person who has been the subject of a delinquency or traffic proceeding and (i) has been found innocent thereof or (ii) such proceeding was otherwise dismissed, may file a motion requesting the destruction of all records pertaining to such charge. Notice of such motion shall be given to the attorney for the Commonwealth. Unless good cause is shown why such records should not be destroyed, the court shall grant the motion, and shall send copies of the order to all officers or agencies that are repositories of such records, and all such officers and agencies shall comply with the order.

D. Each person shall be notified of his rights under subsections A and C of this section at the time of his dispositional hearing.

E. Upon destruction of the records of a proceeding as provided in subsections A, B, and C, the violation of law shall be treated as if it never occurred. All index references shall be deleted and the court and law-enforcement officers and agencies shall reply and the person may reply to any inquiry that no record exists with respect to such person.

F. All docket sheets shall be destroyed in the sixth year after the last hearing date recorded on the docket sheet.

Code 1950, § 16.1-193; 1956, c. 555; 1977, c. 559; 1979, cc. 736, 737; 1989, c. 183; 1990, c. 258; 1993, cc. 468, 589, 926; 1994, cc. 859, 949; 1996, c. 463; 2008, c. 519; 2014, c. 271.



§ 16.1-307. Circuit court records regarding juveniles

In proceedings against a juvenile in the circuit court in which the circuit court deals with the child in the same manner as a case in the juvenile court, the clerk of the court shall preserve all records connected with the proceedings in files separate from other files and records of the court as provided in § 16.1-302. Except as provided in §§ 19.2-389.1 and 19.2-390, such records shall be open for inspection only in accordance with the provisions of § 16.1-305 and shall be subject to expungement provisions of § 16.1-306. In proceedings in which a juvenile, fourteen years of age or older at the time of the offense, was adjudicated delinquent in juvenile court on the basis of an act which would be a felony if committed by an adult, or was found guilty of a felony in the circuit court, any court records, other than those specified in subsection A of § 16.1-305, regarding that adjudication or conviction and any subsequent adjudication of delinquency or conviction of a crime, shall be available and shall be treated in the same manner as adult criminal records.

1977, c. 559; 1990, c. 258; 1993, cc. 468, 926; 1996, cc. 755, 914.



§ 16.1-308. Effect of adjudication on status of child

Except as otherwise provided by law for a juvenile found guilty of a felony in circuit court whose case is disposed of in the same manner as an adult criminal case, a finding of guilty on a petition charging delinquency under the provisions of this law shall not operate to impose any of the civil disabilities ordinarily imposed by conviction for a crime, nor shall any such finding operate to disqualify the child for employment by any state or local governmental agency.

Nothing in this section shall prohibit the State Police or a police department or sheriff's office that is a part of or administered by the Commonwealth or any political subdivision thereof from denying employment to a person who had been adjudicated delinquent where such denial is based on the nature and gravity of the offense, the time since adjudication, the time since completion of any sentence, and the nature of the job sought.

Code 1950, § 16.1-179; 1956, c. 555; 1977, c. 559; 1996, cc. 755, 914; 2011, c. 622.



§ 16.1-309. Penalty

A. Except as provided in §§ 16.1-299, 16.1-300, 16.1-301, 16.1-305 and 16.1-307, any person who (i) files a petition, (ii) receives a petition or has access to court records in an official capacity, (iii) participates in the investigation of allegations which form the basis of a petition, (iv) is interviewed concerning such allegations and whose information is derived solely from such interview or (v) is present during any court proceeding, who discloses or makes use of or knowingly permits the use of identifying information not otherwise available to the public concerning a juvenile who is suspected of being or is the subject of a proceeding within the jurisdiction of the juvenile court pursuant to subdivisions 1 through 5 of subsection A of § 16.1-241 or who is in the custody of the State Department of Juvenile Justice, which information is directly or indirectly derived from the records or files of a law-enforcement agency, court or the Department of Juvenile Justice or acquired in the course of official duties, shall be guilty of a Class 3 misdemeanor.

B. The provisions of this section shall not apply to any law-enforcement officer or school employee who discloses to school personnel identifying information concerning a juvenile who is suspected of committing or has committed a delinquent act that has met applicable criteria of § 16.1-260 and is committed or alleged to have been committed on school property during a school-sponsored activity or on the way to or from such activity, if the disclosure is made solely for the purpose of enabling school personnel to take appropriate disciplinary action within the school setting against the juvenile. Further, the provisions of this section shall not apply to school personnel who disclose information obtained pursuant to §§ 16.1-305.1 and 22.1-288.2, if the disclosure is made in compliance with those sections.

1977, c. 559; 1978, c. 626; 1979, c. 481; 1989, cc. 520, 733; 1993, cc. 645, 889; 1994, cc. 835, 913; 1996, cc. 755, 914; 2003, c. 119.



§ 16.1-309.1. Exception as to confidentiality

A. Notwithstanding any other provision of this article, where consideration of public interest requires, the judge shall make available to the public the name and address of a juvenile and the nature of the offense for which a juvenile has been adjudicated delinquent (i) for an act which would be a Class 1, 2, or 3 felony, forcible rape, robbery or burglary or a related offense as set out in Article 2 (§ 18.2-89 et seq.) of Chapter 5 of Title 18.2 if committed by an adult or (ii) in any case where a juvenile is sentenced as an adult in circuit court.

B. 1. a. At any time prior to disposition, if a juvenile charged with a delinquent act which would constitute a felony if committed by an adult, or held in custody by a law-enforcement officer, or held in a secure facility pursuant to such charge becomes a fugitive from justice, the attorney for the Commonwealth or, upon notice to the Commonwealth's attorney, the Department of Juvenile Justice or a locally operated court services unit, may, with notice to the juvenile's attorney of record, petition the court having jurisdiction of the offense to authorize public release of the juvenile's name, age, physical description and photograph, the charge for which he is sought or for which he was adjudicated and any other information which may expedite his apprehension. Upon a showing that the juvenile is a fugitive and for good cause, the court shall order release of this information to the public. If a juvenile charged with a delinquent act that would constitute a felony if committed by an adult, or held in custody by a law-enforcement officer, or held in a secure facility pursuant to such charge becomes a fugitive from justice at a time when the court is not in session, the Commonwealth's attorney, the Department of Juvenile Justice, or a locally operated court services unit may, with notice to the juvenile's attorney of record, authorize the public release of the juvenile's name, age, physical description and photograph, the charge for which he is sought, and any other information which may expedite his apprehension.

b. At any time prior to disposition, if a juvenile charged with a delinquent act which would constitute a misdemeanor if committed by an adult, or held in custody by a law-enforcement officer, or held in a secure facility pursuant to such charge becomes a fugitive from justice, the attorney for the Commonwealth may, with notice to the juvenile's attorney of record, petition the court having jurisdiction of the offense to authorize public release of the juvenile's name, age, physical description and photograph, the charge for which he is sought or for which he was adjudicated and any other information which may expedite his apprehension. Upon a showing that the juvenile is a fugitive and for good cause, the court shall order release of this information to the public. If a juvenile charged with a delinquent act that would constitute a misdemeanor if committed by an adult, or held in custody by a law-enforcement officer, or held in a secure facility pursuant to such charge becomes a fugitive from justice at a time when the court is not in session, the attorney for the Commonwealth may, with notice to the juvenile's attorney of record, authorize the public release of the juvenile's name, age, physical description and photograph, the charge for which he is sought, and any other information which may expedite his apprehension.

2. After final disposition, if a juvenile (i) found to have committed a delinquent act becomes a fugitive from justice or (ii) who has been committed to the Department of Juvenile Justice pursuant to subdivision 14 of § 16.1-278.8 or 16.1-285.1 becomes a fugitive from justice by escaping from a facility operated by or under contract with the Department or from the custody of any employee of such facility, the Department may release to the public the juvenile's name, age, physical description and photograph, the charge for which he is sought or for which he was committed, and any other information which may expedite his apprehension. The Department shall promptly notify the attorney for the Commonwealth of the jurisdiction in which the juvenile was tried whenever information is released pursuant to this subdivision. If a juvenile specified in clause (i) being held after disposition in a secure facility not operated by or under contract with the Department becomes a fugitive by such escape, the attorney for the Commonwealth of the locality in which the facility is located may release the information as provided in this subdivision.

C. Whenever a juvenile 14 years of age or older is charged with a delinquent act that would be a criminal violation of Article 2 (§ 18.2-38 et seq.) of Chapter 4 of Title 18.2, a felony involving a weapon, a felony violation of Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, or an "act of violence" as defined in subsection A of § 19.2-297.1 if committed by an adult, the judge may, where consideration of the public interest requires, make the juvenile's name and address available to the public.

D. Upon the request of a victim of a delinquent act that would be a felony or that would be a misdemeanor violation of § 16.1-253.2, 18.2-57, 18.2-57.2, 18.2-60.3, 18.2-60.4, 18.2-67.4, or 18.2-67.5 if committed by an adult, the court may order that such victim be informed of the charge or charges brought, the findings of the court, and the disposition of the case. For purposes of this section, "victim" shall be defined as in § 19.2-11.01.

E. Upon request, the judge or clerk may disclose if an order of emancipation of a juvenile pursuant to § 16.1-333 has been entered, provided (i) the order is not being appealed, (ii) the order has not been terminated, or (iii) there has not been a judicial determination that the order is void ab initio.

F. Notwithstanding any other provision of law, a copy of any court order that imposes a curfew or other restriction on a juvenile may be provided to the chief law-enforcement officer of the county or city wherein the juvenile resides. The chief law-enforcement officer shall only disclose information contained in the court order to other law-enforcement officers in the conduct of official duties.

G. Notwithstanding any other provision of law, where consideration of public safety requires, the Department and locally operated court service unit shall release information relating to a juvenile's criminal street gang involvement, if any, and the criminal street gang-related activity and membership of others, as criminal street gang is defined in § 18.2-46.1, obtained from an investigation or supervision of a juvenile and shall include the identity or identifying information of the juvenile; however, the Department and local court service unit shall not release the identifying information of a juvenile not affiliated with or involved in a criminal street gang unless that information relates to a specific criminal act. Such information shall be released to any State Police, local police department, sheriff's office, or law-enforcement task force that is a part of or administered by the Commonwealth or any political subdivision thereof, and that is responsible for the prevention and detection of crime and the enforcement of the penal, traffic, or highway laws of the Commonwealth. The exchange of information shall be for the purpose of an investigation into criminal street gang activity.

H. Notwithstanding any other provision of Article 12 (§ 16.1-299 et seq.), an intake officer shall report to the Bureau of Immigration and Customs Enforcement of the United States Department of Homeland Security a juvenile who has been detained in a secure facility based on an allegation that the juvenile committed a violent juvenile felony and who the intake officer has probable cause to believe is in the United States illegally.

1979, c. 94; 1981, c. 307; 1986, c. 506; 1988, c. 749; 1993, c. 297; 1994, cc. 499, 542; 1995, cc. 558, 687, 804; 1997, cc. 434, 452; 1999, c. 710; 2000, cc. 563, 603; 2005, c. 364; 2006, cc. 259, 309, 682; 2008, c. 798; 2010, cc. 367, 472, 526; 2014, c. 230.



§ 16.1-309.2. Purpose and intent

The General Assembly, to ensure the imposition of appropriate and just sanctions and to make the most efficient use of correctional resources for those juveniles before intake on complaints or the court on petitions alleging that the juvenile is a child in need of services, child in need of supervision, or delinquent, has determined that it is in the best interest of the Commonwealth to establish a community-based system of progressive intensive sanctions and services that correspond to the severity of offense and treatment needs. The purpose of this system shall be to deter crime by providing immediate, effective punishment that emphasizes accountability of the juvenile offender for his actions as well as reduces the pattern of repeat offending. In furtherance of this purpose, counties, cities or combinations thereof are encouraged to develop, implement, operate and evaluate programs and services responsive to their specific juvenile offender needs and juvenile crime trends.

This article shall be interpreted and construed to accomplish the following purposes:

1. Promote an adequate level of services to be available to every juvenile and domestic relations district court.

2. Ensure local autonomy and flexibility in addressing juvenile crime.

3. Encourage a public and private partnership in the design and delivery of services for juveniles who come before intake on a complaint or the court on a petition alleging a child is in need of services, in need of supervision or delinquent.

4. Emphasize parental responsibility and provide community-based services for juveniles and their families which hold them accountable for their behavior.

5. Establish a locally driven statewide planning process for the allocation of state resources.

6. Promote the development of an adequate service capacity for juveniles before intake on a complaint or the court on petitions alleging status or delinquent offenses.

1995, cc. 698, 840; 1996, cc. 671, 682.



§ 16.1-309.3. Establishment of a community-based system of services; biennial local plan; quarterly report

A. Any county, city or combination thereof may establish a community-based system pursuant to this article, which shall provide, or arrange to have accessible, a variety of predispositional and postdispositional services. These services may include, but are not limited to, diversion, community service, restitution, house arrest, intensive juvenile supervision, substance abuse assessment and testing, first-time offender programs, intensive individual and family treatment, structured day treatment and structured residential programs, aftercare/parole community supervision and residential and nonresidential services for juvenile offenders who are before intake on complaints or the court on petitions alleging that the juvenile is delinquent, in need of services or in need of supervision but shall not include secure detention for the purposes of this article. Such community-based systems shall be based on an annual review of court-related data and an objective assessment of the need for services and programs for juveniles before intake on complaints or the court on petitions alleging that the juvenile is a child in need of services, in need of supervision, or delinquent. The community- based system shall be developed after consultation with the judge or judges of the juvenile and domestic relations district court, the director of the court services unit, the community policy and management team established under § 2.2-5205, and, if applicable, the director of any program established pursuant to § 66-26.

B. Community-based services instituted pursuant to this article shall be administered by a county, city or combination thereof, and may be administered through a community policy and management team established under § 2.2-5204 or a commission established under § 16.1-315. Such programs and services may be provided by qualified public or private agencies, pursuant to appropriate contracts. Any commission established under § 16.1-315 providing predispositional and postdispositional services prior to the enactment of this article which serves the City of Chesapeake or the City of Hampton shall directly receive the proportion of funds calculated under § 16.1-309.7 on behalf of the owner localities. The funds received shall be allocated directly to the member localities. Any member locality which elects to withdraw from the commission shall be entitled to its full allocation as provided in §§ 16.1-309.6 and 16.1-309.7. The Department of Juvenile Justice shall provide technical assistance to localities, upon request, for establishing or expanding programs or services pursuant to this article.

C. Funds provided to implement the provisions of this article shall not be used to supplant funds established as the state pool of funds under § 2.2-5211.

D. Any county, city or combination thereof which establishes a community-based system pursuant to this article shall biennially submit to the State Board for approval a local plan for the development, implementation and operation of such services, programs and facilities pursuant to this article. The plan shall provide (i) the projected number of juveniles served by alternatives to secure detention and (ii) any reduction in secure detention rates and commitments to state care as a result of programs funded pursuant to this article. The State Board shall solicit written comments on the plan from the judge or judges of the juvenile and domestic relations court, the director of the court services unit, and if applicable, the director of programs established pursuant to § 66-26. Prior to the initiation of any new services, the plan shall also include a cost comparison for the private operation of such services.

E. Each locality shall report quarterly to the Director the data required by the Department to measure progress on stated objectives and to evaluate programs and services within such locality's plan.

1995, cc. 698, 840; 1996, cc. 671, 682; 1997, c. 347; 2000, cc. 195, 806; 2007, c. 813.



§ 16.1-309.4. Statewide plan for juvenile services

It shall be the duty of the Department of Juvenile Justice to devise, develop and promulgate a statewide plan for the establishment and maintenance of a range of institutional and community-based, diversion, predispositional and postdispositional services to be reasonably accessible to each court. The Department shall be responsible for the collection and dissemination of the required court data necessary for the development of the plan. The plan shall utilize the information provided by local plans submitted under § 16.1-309.3. The plan shall be submitted to the Board on or before July 1 in odd-numbered years. The plan shall include a biennial forecast with appropriate annual updates as may be required of future juvenile correctional center and detention home needs.

1995, cc. 698, 840; 1996, cc. 671, 682, 755, 914.



§ 16.1-309.5. Construction, etc., of detention homes and other facilities; reimbursement in part by Commonwealth

A. The Commonwealth shall reimburse any county, city or any combination thereof for one-half the cost of construction, enlargement, renovation, purchase or rental of a detention home or other facilities the plans and specifications of which were approved by the Board and the Governor in accordance with the provisions of subsection C of this section.

B. The construction, renovation, purchase, rental, maintenance and operation of a detention home or other facilities established by a county, city or any combination thereof and the necessary expenses incurred in operating such facilities shall be the responsibility of the county, city or any combination thereof.

C. The Board shall promulgate regulations to include criteria to serve as guidelines in evaluating requests for such reimbursements and to ensure the geographically equitable distribution of state funds provided for such purpose. Priority funding shall be given to multijurisdictional initiatives. No such reimbursement for costs of construction shall be made, however, unless the plans and specifications, including the need for additional personnel therefor, have been submitted to the Governor and the construction has been approved by him. Such reimbursement shall be paid by the State Treasurer out of funds appropriated to the Department. In the event that a county or city requests and receives financial assistance from other public fund sources outside the provisions of this law, the total financial assistance and reimbursement shall not exceed the total construction cost of the project exclusive of land and site improvement costs, and such funds shall not be considered state funds.

1995, cc. 698, 840; 2000, cc. 562, 601.



§ 16.1-309.6. How state appropriations for operating costs of Juvenile Community Crime Control Act programs determined; notice of financial aid

The Governor's proposed biennial budget shall include, for each fiscal year, an appropriation for operating costs for Juvenile Community Crime Control Act programs. The proposed appropriation shall include amounts for compensating counties, cities and combinations thereof which elect to establish a system of community-based services pursuant to this article. Upon approval pursuant to the provisions of this article, any county, city or combination thereof which utilized predispositional or postdispositional block grant services or programs in fiscal year 1995 shall contribute an amount not less than the sum of its fiscal year 1995 expenditures for child care day placements in predispositional and postdispositional block grant alternatives to secure detention for implementation of its local plan. Such amount shall not include any expenditures in fiscal year 1995 for secure detention and placements made pursuant to § 2.2-5211.

The Department shall review annually the costs of operating services, programs and facilities pursuant to this article and recommend adjustments to maintain the Commonwealth's proportionate share. The Department shall no later than the fifteenth day following adjournment sine die of the General Assembly provide each county and city an estimate of funds appropriated pursuant to this article.

1995, cc. 698, 840; 1996, cc. 671, 682; 1998, c. 54.



§ 16.1-309.7. Determination of payment

A. The Commonwealth shall provide financial assistance to localities whose plans have been approved pursuant to subsection D of § 16.1-309.3 in quarterly payments based on the annual calculated costs which shall be determined as follows:

1. For community diversion services, one-half of the calculated costs as determined by the following factors: (i) the statewide daily average costs for predispositional nonresidential services and (ii) the total number of children in need of services and children in need of supervision complaints diverted at intake by the locality in the previous year.

2. For predispositional community-based services, three-quarters of the calculated costs as determined by the following factors: (i) the statewide daily average cost evenly divided for predispositional community-based residential and nonresidential services and (ii) the number of arrests of juveniles based on the locality's most recent year available Uniform Crime Reports for (a) one-third of all Part 1 crimes against property, (b) one-third of all drug offenses and (c) all remaining Part 2 arrests.

3. For postdispositional community-based services for adjudicated juveniles, one-half of the calculated costs as determined by the following factors: (i) the statewide average daily costs for postdispositional community-based nonresidential services and (ii) the locality's total number of juveniles, who, in the previous year, were adjudicated delinquent for the first time.

4. For postdispositional community-based services for juveniles adjudicated delinquent for a second or subsequent offense, one-half of the calculated costs as determined by the following factors: (i) the statewide average daily costs evenly divided for postdispositional community-based residential and nonresidential services and (ii) the locality's total number of court dispositions which, in the previous year, adjudicated juveniles as (a) delinquent for a second or subsequent offense, (b) children in need of services, or (c) children in need of supervision, less those juveniles receiving services under the provisions of §§ 16.1-285.1 and 16.1-286.

B. Any moneys distributed by the Commonwealth under this article which are unexpended at the end of each fiscal year within a biennium shall be retained by the county, city or combination thereof and subsequently expended for operating expenses of Juvenile Community Crime Control Act programs. Any surplus funds remaining at the end of a biennium shall be returned to the state treasury.

1995, cc. 698, 840; 1996, cc. 820, 970.



§ 16.1-309.8. Costs of maintenance of juveniles in Community Crime Control Act programs

Any county, city or combination thereof operating a Juvenile Community Crime Control Act program may collect from any locality of this Commonwealth from which a juvenile is placed in its program a daily rate calculated to allow the operating locality or localities to meet but not exceed the costs of providing services. Additionally, this rate may not be higher than the rate charged other counties, cities or combinations thereof using the same program.

1995, cc. 698, 840; 1996, cc. 671, 682; 1998, c. 538.



§ 16.1-309.9. Establishment of standards; determination of compliance

A. The State Board of Juvenile Justice shall develop, promulgate and approve standards for the development, implementation, operation and evaluation of the range of community-based programs, services and facilities authorized by this article. The State Board shall also approve minimum standards for the construction and equipment of detention homes or other facilities and for food, clothing, medical attention, and supervision of juveniles to be housed in these facilities and programs.

B. The State Board may prohibit, by its order, the placement of juveniles in any place of residence which does not comply with the minimum standards. It may limit the number of juveniles to be detained or housed in a detention home or other facility and may designate some other place of detention or housing for juveniles who would otherwise be held therein.

C. The Department shall periodically review all services established and annually review expenditures made under this article to determine compliance with the approved local plans and operating standards. If the Department determines that a program is not in substantial compliance with the approved plan or standards, the Department may suspend all or any portion of financial aid made available to the locality until there is compliance.

D. Orders of the State Board of Juvenile Justice shall be enforced by circuit courts as is provided for the enforcement of orders of the State Board of Corrections under § 53.1-70.

1995, cc. 698, 840.



§ 16.1-309.10. Visitation and management of detention homes; other facilities; reports of superintendent

In the event that a detention home, group home or other residential care facility for children in need of services or delinquent or alleged delinquent youth is established by a county, city, or any combination thereof, it shall be subject to visitation, inspection and regulation by the State Board or its agents, and shall be furnished and operated so far as possible as a family home under the management of a superintendent. It shall be the duty of the superintendent to furnish the Department such reports and other statistical data relating to the operation of such detention homes, group homes or other residential care facilities for children in need of services or delinquent or alleged delinquent youth as may be required by the Director.

1995, cc. 698, 840.



§ 16.1-310. Repealed

Repealed by Acts 1995, cc. 698 and 840.



§ 16.1-315. Joint or regional citizen detention commissions authorized

The governing bodies of three or more counties, cities or towns (hereinafter referred to as "political subdivisions") may, by concurrent ordinances or resolutions, provide for the establishment of a joint or regional citizen juvenile detention home, group home or other residential care facility commission. Such commission shall be a public body corporate, with such powers as are set forth in this article.

Code 1950, § 16.1-202.2; 1974, c. 645; 1977, c. 559.



§ 16.1-316. Number and terms of members; admission of additional local governing bodies

A juvenile detention home, group home or other residential care facility commission shall consist of not less than three members and shall be comprised of at least one member from each participating political subdivision. In addition, the participating political subdivisions may provide for the appointment of an alternate for each principal member of such a commission. The alternate members may attend and participate in all meetings of the commission and may vote in the absence of their respective principals. Such members and alternates, if any, shall be appointed, after consultation with the chief judge of the juvenile and domestic relations district court, by the governing body. Neither the chief judge nor any judge of the juvenile and domestic relations district court from his district shall be a member of the commission.

The term of office of all members and alternates, if any, shall be for four years. When additional local governing bodies desire to join the commission, they may do so upon the recommendation of the commission and with the approval of the sponsoring local governing bodies. The number of members which the applicant local governments will be entitled to appoint to such commission and other conditions relating to the expansion of sponsoring membership shall be determined by the agreement entered into between or among the sponsoring local governments and such applicant local governments.

Code 1950, § 16.1-202.3; 1966, c. 509; 1972, cc. 365, 430; 1974, c. 645; 1976, c. 448; 1977, c. 559; 1978, cc. 37, 717; 1984, c. 77; 1988, c. 885; 1992, c. 441; 1998, c. 488.



§ 16.1-317. Quorum; chairman; rules of procedure; compensation

The appointive members of the commission shall constitute the commission, and the powers of the commission shall be vested in and exercised by the members in office from time to time. Neither the chief judge nor any judge of the juvenile and domestic relations district court shall be a member of the commission.

A majority of the members in office shall constitute a quorum. The commission shall elect a chairman, and shall adopt rules and regulations for its own procedure and government. The governing bodies of the participating political subdivisions may by ordinance or resolution provide for the payment of compensation to the members of the commission and for the reimbursement of their actual expenses incurred in the performance of their duties.

Code 1950, § 16.1-202.4; 1966, c. 509; 1977, c. 559; 1978, cc. 37, 717; 1988, c. 885; 1992, c. 441.



§ 16.1-318. Powers of commission generally; supervision by Director of Department of Juvenile Justice

Each commission created hereunder shall have all powers necessary or convenient for carrying out the general purposes of this article, including the following powers in addition to others herein granted, and subject to such supervision by the Director of the Department of Juvenile Justice as is provided in §§ 16.1-309.4, 16.1-309.9, and 16.1-309.10 of this law:

A. In general. -- To adopt a seal and alter the same at pleasure; to have perpetual succession; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

B. Officers, agents and employees. -- To employ such technical experts, and such other officers, agents and employees as it may require, to fix their qualifications, duties and compensation and to remove such employees at pleasure.

C. Acquisition of property. -- To acquire within the territorial limits of the political subdivisions for which it is formed, by purchase, lease, gift, or exercise of the right of eminent domain, subject to conditions hereinafter set forth, whatever lands, buildings and structures may be reasonably necessary for the purpose of establishing, constructing, enlarging, maintaining and operating one or more juvenile detention homes or facilities for the reception of juveniles committed thereto under the provisions of this chapter; however, such lands, buildings and structures may be acquired by purchase, lease or gift, although not within the territorial limits, if the location thereof is feasible and practicable with relation to the several political subdivisions for which such commission is formed. Such location shall be approved by resolution of the governing bodies of the participating political subdivisions and of the governing body of the political subdivision in which such lands, buildings and structures are to be located, and the consent in writing of the Director of the Department is given thereto.

D. Construction. -- To acquire, establish, construct, enlarge, improve, maintain, equip and operate any juvenile detention home or facility.

E. Rules and regulations for management. -- To make and enforce rules and regulations for the management and conduct of its business and affairs and for the use, maintenance and operation of its facilities and properties.

F. Acceptance of donations. -- To accept gifts and grants from the Commonwealth or any political subdivision thereof, and from the United States and any of its agencies; and to accept donations of money, personal property or real estate, and take title thereto from any person, firm, corporation or association.

G. Regulations as to juveniles under care. -- To make regulations and policies governing the care, guidance and training of juveniles in such detention facilities.

H. Borrowing. -- To borrow money for any of its corporate purposes and to execute evidences of such indebtedness and to secure the same and to issue negotiable revenue bonds payable solely from funds pledged for that purpose and to provide for the payment of the same and for the rights of the holders thereof. Any city or county participating in the commission may lend, advance or give money or materials or property of any kind to the commission.

I. Issuance of revenue bonds. -- To issue revenue bonds in accordance with, and subject to the terms and conditions of § 53.1-95.10, in the same manner in which jail authorities are authorized to issue such bonds.

Bonds issued under the provisions of this section shall not be deemed to constitute a pledge of the faith and credit of the Commonwealth or of any political subdivision thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the faith and credit of the Commonwealth nor the faith and credit of any county, city, town, or other subdivision of the Commonwealth is pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this section shall not directly, indirectly or contingently obligate the Commonwealth or any county, city, town, or other subdivision of the Commonwealth to levy any taxes whatever therefor or to make any appropriation for their payment except from the funds pledged under the provisions of this section. Any reimbursement payments made pursuant to § 16.1-309.5 for juvenile detention homes or facilities for which bonds are issued pursuant to this section shall not (i) exceed the maximum reimbursement limits established by the Board of Juvenile Justice or (ii) include any sums for the payment of interest costs incurred by the Commission in connection with the issuance of such bonds.

Code 1950, § 16.1-202.5; 1964, Ex. Sess., c. 21; 1974, cc. 44, 45; 1977, c. 559; 1989, c. 733; 1993, c. 833; 1995, cc. 696, 699; 1997, c. 752.



§ 16.1-319. Acquisition of property by commission

The commission shall have the right to acquire by eminent domain any real property, including fixtures and improvements, which it may deem necessary to carry out the purposes of this article, after the adoption by it of a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use; provided, however, that no such real property shall be so acquired or such facility established within the territorial limits of such political subdivision without the approval, after public hearing, of the governing body of such political subdivision.

Subject to the provisions of § 25.1-102, property already devoted to a public use may be acquired, provided, that no property belonging to any county or city, religious corporation, unincorporated church or charitable corporation may be acquired without its consent.

Code 1950, § 16.1-202.6; 1977, c. 559; 2003, c. 940; 2006, c. 673.



§ 16.1-320. Property of commission exempt from execution and judgment liens

All property of the commission shall be exempt from levy and sale by virtue of an execution. No judgment against the commission shall be a charge or lien upon its property, real or personal.

Code 1950, § 16.1-202.7; 1977, c. 559.



§ 16.1-321. Appropriations by political subdivisions; issuance of bonds

The political subdivisions for which the commission is created are authorized to make appropriations to the commission from available funds for the construction, improvement, maintenance and operation of any juvenile detention facility operated or proposed to be operated by the commission; and subject to other applicable provisions of law may issue general obligation bonds and appropriate the proceeds thereof for capital costs of such facility.

Code 1950, § 16.1-202.8; 1977, c. 559.



§ 16.1-322. Record of commission; reports

The commission shall keep and preserve complete records of its administrative operations and transactions, which records shall be open to inspection by the participating political subdivisions at all times. It shall make reports to such subdivisions annually, and at such other times as they may require.

Code 1950, § 16.1-202.9; 1977, c. 559.



§ 16.1-322.1. Apportionment of funds to localities or commissions operating juvenile secure detention facilities or programs; standards for apportionment

The Department shall apportion among the localities or commissions operating a juvenile secure detention facility the moneys appropriated to the Department in the general appropriation act for the support of such facilities, excluding amounts approved for the state share of construction and rental of facilities, state ward per diem allowances, and payments for the United States Department of Agriculture lunch program. Such apportionment shall be made as follows:

The allocation shall be apportioned to provide each locality or commission operating a juvenile secure detention facility an allowance for salaries and expenses. Such allowance shall be at least equal to the amount of the allowance provided to each locality or commission for such salaries and expenses in the immediately preceding fiscal year for similar services. The Department may adjust such allowance, where applicable, for new programs and facilities or for discontinued programs and services.

The Department may reduce the apportionments made in accordance with this section from time to time if any facility fails to comply with Department policy or standards approved by the Board. In effecting such a reduction of funds, the Department shall not be required to comply with the provisions of Chapter 40 (§ 2.2-4000 et seq.) of Title 2.2. Each locality or commission eligible to receive state funds apportioned under this section shall maintain operational and financial records which shall be open for evaluation by the Department and audit by the Auditor of Public Accounts.

The Governor may withhold approval for state expenditures, by reimbursement or otherwise, for the purposes set out in this section as provided in the current general appropriations act.

1982, c. 636; 1983, c. 358; 1986, c. 394; 1995, cc. 698, 840.



§ 16.1-322.2. Payment of funds quarterly; distribution and reallocation of reserve

State moneys appropriated to the Department for the support of local juvenile secure detention facilities and apportioned in accordance with § 16.1-322.1 shall be paid to localities or commissions quarterly. If a local juvenile secure detention facility fails to comply with Department policy or standards adopted by the State Board, the next quarterly payment may be reduced and the difference paid into the general fund of the state treasury. In effecting such a reduction of funds, the Department shall not be required to comply with the provisions of Chapter 40 (§ 2.2-4000 et seq.) of Title 2.2.

Any moneys distributed by the Commonwealth under this section which are unexpended at the end of each fiscal year within a biennium shall be retained by the locality or commission and subsequently expended for operating expenses of juvenile secure detention facilities. Any surplus funds remaining at the end of the biennium shall be returned to the state treasury.

The Governor may withhold approval for state expenditures, by reimbursement or otherwise, for the purpose set out in this section as provided in the current general appropriations act.

1982, c. 636; 1983, c. 358; 1986, c. 394; 1995, cc. 698, 840.



§ 16.1-322.3. Localities and commissions to make monthly reports to Director; penalty for willfully falsifying information; procedure when locality or commission fails to make report

Each locality or commission eligible to receive state funds in accordance with the terms of this article shall report each month to the Director on blank forms furnished by the Department the number of child care days registered during the preceding month by each juvenile correctional program or facility operated by such locality or commission. Such report shall be signed by both the chief administrative officer of the facility or program and fiscal officer of the locality or commission who shall certify the accuracy of the report. Either signer found guilty of willfully falsifying the information contained in such report shall be guilty of a Class 1 misdemeanor.

If any locality or commission fails to send such report within five days after the date when the report should be forwarded, the Director shall notify the chief administrative officer of such locality or commission of such failure. If the locality or commission fails to make the report within ten days from the date of such notice, then the Director shall cause the report to be prepared from the books of the locality or commission and shall certify the cost thereof to the Comptroller. The Comptroller shall issue his warrant on the Treasurer for that amount, deducting the same from any that may be due the locality or commission pursuant to § 16.1-322.2 by the Commonwealth.

1983, c. 358.



§ 16.1-322.4. Payments for children from other counties or cities

Any locality or commission operating a juvenile secure detention facility may collect from any locality of this Commonwealth from which a child is placed in its facility a daily rate which does not exceed the sum total of the daily operating costs less any state aid for the purposes of construction and operation of such program. Daily cost shall be based on the cost of capital construction debt service and the cost of feeding, clothing, caring for, and furnishing medicine and medical attention for such child as may be agreed upon by the governmental units involved.

1983, c. 358; 1995, cc. 698, 840; 1998, c. 856.



§ 16.1-322.5. State Board may authorize private construction, operation, etc., of local or regional detention homes, etc

A. The State Board of Juvenile Justice may authorize a county or city or any combination of counties, cities, or towns established pursuant to § 16.1-315 to contract with a private entity for the financing, site selection, acquisition, construction, maintenance, leasing, management or operation of a local or regional detention home or other secure facility, or any combination of those services. Any project authorized pursuant to this article shall be consistent with the statewide plan developed pursuant to § 16.1-309.4.

B. Any project the State Board authorizes pursuant to subsection A of this section shall be subject to the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.) and subject to the requirements and limitations set out below.

1. Contracts entered into under the terms of this article shall be with an entity submitting an acceptable response pursuant to a request for proposals. An acceptable response shall be one which meets all the requirements in the request for proposals. However, no such contract may be entered into unless the private contractor demonstrates that it has:

a. The qualifications, experience and management personnel necessary to carry out the terms of this contract;

b. The financial resources to provide indemnification for liability arising from detention home or other secure facility management projects;

c. Evidence of past performance of similar contracts; and

d. The ability to comply with all applicable federal and state constitutional standards; federal, state, and local laws; court orders; and standards for a detention home or other secure facility.

2. Contracts awarded under the provisions of this article, including contracts for the provision of juvenile correctional facilities or programs or for the lease or use of public lands or buildings for use in the operation of facilities, may be entered into for a period of up to thirty years, subject to the requirements for expenditure of funds by the local governing body or bodies.

3. No contract for juvenile correctional facilities or programs shall be entered into unless the following requirements are met:

a. The contractor provides audited financial statements for the previous five years or for each of the years the contractor has been in operation if fewer than five years, and provides other financial information as requested; and

b. The contractor provides an adequate plan of indemnification, specifically including indemnity for civil rights claims. The indemnification plan shall be adequate to protect the county or city or combination of counties, cities, or towns established pursuant to § 16.1-315 and public officials from all claims and losses incurred as a result of the contract. Nothing herein is intended to deprive a contractor or the county or city or combination of counties, cities, or towns established pursuant to § 16.1-315 of the benefits of any law limiting exposure to liability or setting a limit on damages.

4. No contract for correctional services shall be executed unless:

a. The proposed contract has been reviewed and approved by the State Board;

b. An appropriation for the services to be provided under the contract has been expressly approved as is otherwise provided by law;

c. The juvenile correctional facilities or programs proposed by the contract are of at least the same quality as those routinely provided by a governmental agency to similarly situated children; and

d. An evaluation of the proposed contract demonstrates a cost benefit to the county or city or combination of counties, cities, or towns established pursuant to § 16.1-315 when compared to alternative means of providing the services through governmental agencies.

1991, c. 258; 1992, c. 652; 1995, cc. 696, 699.



§ 16.1-322.6. Powers and duties not delegable to contractor

No contract for juvenile correctional facilities or programs shall authorize, allow, or imply a delegation of authority or responsibility to a juvenile correctional facilities or programs contractor for any of the following:

1. Developing and implementing procedures for calculating a detainee's release date;

2. Classifying detainees or placing detainees in less restrictive custody or more restrictive custody;

3. Transferring a detainee; however, the contractor may make written recommendations regarding the transfer of a detainee or detainees;

4. Formulating rules of detainee behavior, violations of which may subject detainees to sanctions; however, the contractor may propose such rules for review and adoption, rejection, or modification as otherwise provided by law or regulation; and

5. Disciplining detainees in any manner which requires a discretionary application of rules of detainee behavior or a discretionary imposition of a sanction for violations of such rules.

1991, c. 258; 1992, c. 652.



§ 16.1-322.7. State Board to promulgate regulations

The State Board shall make, adopt, and promulgate regulations governing the following aspects of private management and operation of local or regional detention homes or other secure facilities:

1. The schedule for state reimbursement to the cities or counties or any combination thereof, as the case may be, for costs of construction;

2. The manner of state payment to the localities for the care and custody costs at the facility of children for whom the Commonwealth is required to provide funds. However, in no event shall the payment to the localities, when calculated on a per diem per child basis, exceed the total cost ordinarily paid by the Commonwealth to the locality for the care and custody expenses of such children, when calculated on a per diem per child basis;

3. Minimum standards for the construction, equipment, administration, and operation of the facilities; however, the standards must be at least as stringent as those established for other local or regional detention homes or other secure facilities;

4. Contingency plans for operation of a contractor-operated facility in the event of a termination of the contract;

5. The powers and duties of contractors' personnel charged with the care and custody of detainees, including use of force and discipline;

6. Methods of monitoring a contractor-operated facility by an appropriate state or local governmental entity or entities;

7. Public access to a contractor-operated facility; and

8. Such other regulations as may be necessary to carry out the provisions of this article.

1991, c. 258; 1992, c. 652.



§ 16.1-324. Repealed

Repealed by Acts 2007, cc. 277 and 387, cl. 2, effective August 26, 2008.



§ 16.1-330.1. Serious or Habitual Offender Comprehensive Action Program; definition; disclosure of information; penalty

A. For purposes of this article, a serious or habitual juvenile offender is a minor who has been (i) adjudicated delinquent or convicted of murder or attempted murder, armed robbery, any felony sexual assault or malicious wounding, or a felony violation of a gang-related crime pursuant to Article 2.1 (§ 18.2-46.1 et seq.) of Chapter 4 of Title 18.2, or (ii) convicted at least three times for offenses which would be felonies or Class 1 misdemeanors if committed by an adult. Qualifying convictions or adjudications shall include only those for offenses occurring after July 1, 1993. However, any Serious or Habitual Offender Comprehensive Action Program (SHOCAP) in existence on July 1, 1993, shall be deemed to have been established pursuant to this article and, notwithstanding the limitations of this subsection, may continue to supervise persons who were being supervised on July 1, 1993. Juvenile offenders under SHOCAP supervision at the time of their eighteenth birthday who have been committed to state care pursuant to subdivision A 14 of § 16.1-278.8 or § 16.1-285.1 may continue to be supervised by SHOCAP until their twenty-first birthday.

B. The Serious or Habitual Offender Comprehensive Action Program (SHOCAP) is a multidisciplinary interagency case management and information sharing system which enables the juvenile and criminal justice system, schools, and social service agencies to make more informed decisions regarding juveniles who repeatedly commit serious criminal and delinquent acts. Each SHOCAP shall supervise serious or habitual juvenile offenders in the community as well as those under probation or parole supervision and enhance current conduct control, supervision and treatment efforts to provide a more coordinated public safety approach to serious juvenile crime, increase the opportunity for success with juvenile offenders and assist in the development of early intervention strategies.

C. Any county or city in the Commonwealth may by action of its governing body establish a SHOCAP committee. The committee shall consist of representatives from local law enforcement, schools, attorneys for the Commonwealth, juvenile court services, juvenile detention centers or group homes, mental and medical health agencies, state and local children and family service agencies, and the Department of Juvenile Justice. Any county or city which establishes a SHOCAP committee shall, within 45 days of such action, notify the Department of Criminal Justice Services. The Department shall issue statewide SHOCAP guidelines and provide technical assistance to local jurisdictions on implementation of SHOCAP.

D. Each SHOCAP committee shall share among its members and with other SHOCAP committees otherwise confidential information on identified serious or habitual juvenile offenders. Every person, including members of the SHOCAP committee, who is to receive confidential information pursuant to this article shall maintain the confidentiality of that information.

All records and reports concerning serious or habitual juvenile offenders made available to members of a SHOCAP committee and all records and reports identifying an individual offender which are generated by the committee from such reports shall be confidential and shall not be disclosed, except as specifically authorized by this article or other applicable law. Disclosure of the information may be made to other staff from member agencies as authorized by the SHOCAP committee for the furtherance of case management, community supervision, conduct control and locating of the offender for the application and coordination of appropriate services. Staff from the member agencies who receive such information will be governed by the confidentiality provisions of this article. The staff from the member agencies who will qualify to have access to the SHOCAP information shall be limited to those individuals who provide direct services to the offender or who provide community conduct control and supervision to the offender.

The provisions of this article authorizing information sharing between and among SHOCAP committees shall take precedence over the provisions of (i) Article 12 (§ 16.1-299 et seq.) of Chapter 11 of this title governing dissemination of court and law-enforcement records concerning juveniles, (ii) Article 5 (§ 22.1-287 et seq.) of Chapter 14 of Title 22.1 governing access to pupil records, (iii) Title 37.2 and any regulations enacted pursuant thereto governing access to juvenile mental health records, and (iv) Title 63.2 and any regulations enacted pursuant thereto governing access to records concerning treatments or services provided to a juvenile.

E. It shall be unlawful for any staff person from a member agency to disclose or to knowingly permit, assist or encourage the unauthorized release of any identifying information contained in any reports or records received or generated by a SHOCAP committee. A violation of this subsection shall be punishable as a Class 3 misdemeanor.

1993, cc. 465, 927; 1996, c. 293; 1999, c. 508; 2004, c. 418.



§ 16.1-330.2. Immunity

Any staff person or agency who is sharing information within the structure of a SHOCAP committee established pursuant to this article shall have immunity from civil or criminal liability that otherwise might result by reason of the type of information exchanged.

1993, cc. 465, 927.



§ 16.1-331. Petition for emancipation

Any minor who has reached his sixteenth birthday and is residing in this Commonwealth, or any parent or guardian of such minor, may petition the juvenile and domestic relations district court for the county or city in which either the minor or his parents or guardian resides for a determination that the minor named in the petition be emancipated. The petition shall contain, in addition to the information required by § 16.1-262, the gender of the minor and, if the petitioner is not the minor, the name of the petitioner and the relationship of the petitioner to the minor.

1986, c. 506.



§ 16.1-332. Orders of court; investigation, report and appointment of counsel

If deemed appropriate the court may (i) require the local department of social services or any other agency or person to investigate the allegations in the petition and file a report of that investigation with the court, (ii) appoint counsel for the minor's parents or guardian, or (iii) make any other orders regarding the matter which the court deems appropriate. In any case pursuant to this article the court shall appoint counsel for the minor to serve as guardian ad litem.

1986, c. 506; 2002, c. 747.



§ 16.1-333. Findings necessary to order that minor is emancipated

The court may enter an order declaring the minor emancipated if, after a hearing, it is found that: (i) the minor has entered into a valid marriage, whether or not that marriage has been terminated by dissolution; or (ii) the minor is on active duty with any of the armed forces of the United States of America; or (iii) the minor willingly lives separate and apart from his parents or guardian, with the consent or acquiescence of the parents or guardian, and that the minor is or is capable of supporting himself and competently managing his own financial affairs.

1986, c. 506.



§ 16.1-334. Effects of order

An order that a minor is emancipated shall have the following effects:

1. The minor may consent to medical, dental, or psychiatric care, without parental consent, knowledge, or liability;

2. The minor may enter into a binding contract or execute a will;

3. The minor may sue and be sued in his own name;

4. The minor shall be entitled to his own earnings and shall be free of control by his parents or guardian;

5. The minor may establish his own residence;

6. The minor may buy and sell real property;

7. The minor may not thereafter be the subject of a petition under this chapter as abused, neglected, abandoned, in need of services, in need of supervision, or in violation of a juvenile curfew ordinance enacted by a local governing body;

8. The minor may enroll in any school or college, without parental consent;

9. The minor may secure a driver's license under § 46.2-334 or § 46.2-335 without parental consent;

10. The parents of the minor shall no longer be the guardians of the minor;

11. The parents of a minor shall be relieved of any obligations respecting his school attendance under Article 1 (§ 22.1-254 et seq.) of Chapter 14 of Title 22.1;

12. The parents shall be relieved of all obligation to support the minor;

13. The minor shall be emancipated for the purposes of parental liability for his acts;

14. The minor may execute releases in his own name;

15. The minor may not have a guardian ad litem appointed for him pursuant to any statute solely because he is under age eighteen; and

16. The minor may marry without parental, judicial, or other consent.

The acts done when such order is or is purported to be in effect shall be valid notwithstanding any subsequent action terminating such order or a judicial determination that the order was void ab initio.

1986, c. 506; 1990, c. 568; 1993, c. 778.



§ 16.1-334.1. Identification card issued to minor by DMV

When entering an emancipation order under § 16.1-333, the court shall issue to the emancipated minor a copy of the order. Upon application to the Department of Motor Vehicles and submission of the copy, the Department shall issue to the minor an identification card containing the minor's photograph, a statement that such minor is emancipated, and a listing of all effects of the emancipation order as set forth in § 16.1-334.

1990, c. 568.



§ 16.1-335. Short title

The provisions of this article shall be known and may be cited as "The Psychiatric Treatment of Minors Act."

1990, c. 975; 2010, cc. 778, 825.



§ 16.1-336. Definitions

When used in this article, unless the context otherwise requires:

"Community services board" has the same meaning as provided in § 37.2-100. Whenever the term community services board appears, it shall include behavioral health authority, as that term is defined in § 37.2-100.

"Consent" means the voluntary, express, and informed agreement to treatment in a mental health facility by a minor 14 years of age or older and by a parent or a legally authorized custodian.

"Designee of the local community services board" means an examiner designated by the local community services board who (i) is skilled in the assessment and treatment of mental illness, (ii) has completed a certification program approved by the Department of Behavioral Health and Developmental Services, (iii) is able to provide an independent examination of the minor, (iv) is not related by blood, marriage, or adoption to, or is not the legal guardian of, the minor being evaluated, (v) has no financial interest in the admission or treatment of the minor being evaluated, (vi) has no investment interest in the facility detaining or admitting the minor under this article, and (vii) except for employees of state hospitals and of the U.S. Department of Veterans Affairs, is not employed by the facility.

"Employee" means an employee of the local community services board who is skilled in the assessment and treatment of mental illness and has completed a certification program approved by the Department of Behavioral Health and Developmental Services.

"Incapable of making an informed decision" means unable to understand the nature, extent, or probable consequences of a proposed treatment or unable to make a rational evaluation of the risks and benefits of the proposed treatment as compared with the risks and benefits of alternatives to the treatment. Persons with dysphasia or other communication disorders who are mentally competent and able to communicate shall not be considered incapable of giving informed consent.

"Inpatient treatment" means placement for observation, diagnosis, or treatment of mental illness in a psychiatric hospital or in any other type of mental health facility determined by the Department of Behavioral Health and Developmental Services to be substantially similar to a psychiatric hospital with respect to restrictions on freedom and therapeutic intrusiveness.

"Investment interest" means the ownership or holding of an equity or debt security, including shares of stock in a corporation, interests or units of a partnership, bonds, debentures, notes, or other equity or debt instruments.

"Judge" means a juvenile and domestic relations district judge. In addition, "judge" includes a retired judge sitting by designation pursuant to § 16.1-69.35, substitute judge, or special justice authorized by § 37.2-803 who has completed a training program regarding the provisions of this article, prescribed by the Executive Secretary of the Supreme Court.

"Least restrictive alternative" means the treatment and conditions of treatment which, separately and in combination, are no more intrusive or restrictive of freedom than reasonably necessary to achieve a substantial therapeutic benefit or to protect the minor or others from physical injury.

"Mental health facility" means a public or private facility for the treatment of mental illness operated or licensed by the Department of Behavioral Health and Developmental Services.

"Mental illness" means a substantial disorder of the minor's cognitive, volitional, or emotional processes that demonstrably and significantly impairs judgment or capacity to recognize reality or to control behavior. "Mental illness" may include substance abuse, which is the use, without compelling medical reason, of any substance which results in psychological or physiological dependency as a function of continued use in such a manner as to induce mental, emotional, or physical impairment and cause socially dysfunctional or socially disordering behavior. Intellectual disability, head injury, a learning disability, or a seizure disorder is not sufficient, in itself, to justify a finding of mental illness within the meaning of this article.

"Minor" means a person less than 18 years of age.

"Parent" means (i) a biological or adoptive parent who has legal custody of the minor, including either parent if custody is shared under a joint decree or agreement, (ii) a biological or adoptive parent with whom the minor regularly resides, (iii) a person judicially appointed as a legal guardian of the minor, or (iv) a person who exercises the rights and responsibilities of legal custody by delegation from a biological or adoptive parent, upon provisional adoption or otherwise by operation of law. The director of the local department of social services, or his designee, may stand as the minor's parent when the minor is in the legal custody of the local department of social services.

"Qualified evaluator" means a psychiatrist or a psychologist licensed in Virginia by either the Board of Medicine or the Board of Psychology, or if such psychiatrist or psychologist is unavailable, (i) any mental health professional licensed in Virginia through the Department of Health Professions as a clinical social worker, professional counselor, marriage and family therapist, psychiatric nurse practitioner, or clinical nurse specialist, or (ii) any mental health professional employed by a community services board. All qualified evaluators shall (a) be skilled in the diagnosis and treatment of mental illness in minors, (b) be familiar with the provisions of this article, and (c) have completed a certification program approved by the Department of Behavioral Health and Developmental Services. The qualified evaluator shall (1) not be related by blood, marriage, or adoption to, or is not the legal guardian of, the minor being evaluated, (2) not be responsible for treating the minor, (3) have no financial interest in the admission or treatment of the minor, (4) have no investment interest in the facility detaining or admitting the minor under this article, and (5) except for employees of state hospitals, the U.S. Department of Veterans Affairs, and community services boards, not be employed by the facility.

"Treatment" means any planned intervention intended to improve a minor's functioning in those areas which show impairment as a result of mental illness.

1990, c. 975; 1991, c. 159; 2007, cc. 500, 897; 2008, cc. 139, 774; 2009, cc. 455, 555, 813, 840; 2010, cc. 778, 825; 2012, cc. 476, 507.



§ 16.1-336.1. Admission forms

The Office of the Executive Secretary of the Supreme Court of Virginia shall prepare the petitions, orders, and such other legal forms as may be required in proceedings for custody, detention, and involuntary admission pursuant to this article, and shall distribute such forms to the clerks of the juvenile and domestic relations district courts of the Commonwealth. The Department of Behavioral Health and Developmental Services shall prepare the preadmission screening report, evaluation, and such other clinical forms as may be required in proceedings for custody, detention, and admission pursuant to this article, and shall distribute such forms to community services boards, mental health care providers, and directors of state facilities.

2010, cc. 778, 825.



§ 16.1-337. Inpatient treatment of minors; general applicability; disclosure of records

A. A minor may be admitted to a mental health facility for inpatient treatment only pursuant to § 16.1-338, 16.1-339, or 16.1-340.1 or in accordance with an order of involuntary commitment entered pursuant to §§ 16.1-341 through 16.1-345. The provisions of Article 12 (§ 16.1-299 et seq.) of Chapter 11 of this title relating to the confidentiality of files, papers, and records shall apply to proceedings under this article.

B. Any health care provider, as defined in § 32.1-127.1:03, or other provider rendering services to a minor who is the subject of proceedings under this article, upon request, shall disclose to a magistrate, the juvenile intake officer, the court, the minor's attorney, the minor's guardian ad litem, the qualified evaluator performing the evaluation required under §§ 16.1-338, 16.1-339, and 16.1-342, the community services board or its designee performing the evaluation, preadmission screening, or monitoring duties under this article, or a law-enforcement officer any and all information that is necessary and appropriate to enable each of them to perform his duties under this article. These health care providers and other service providers shall disclose to one another health records and information where necessary to provide care and treatment to the person and to monitor that care and treatment. Health records disclosed to a law-enforcement officer shall be limited to information necessary to protect the officer, the minor, or the public from physical injury or to address the health care needs of the minor. Information disclosed to a law-enforcement officer shall not be used for any other purpose, disclosed to others, or retained.

Any health care provider providing services to a minor who is the subject of proceedings under this article may notify the minor's parent of information which is directly relevant to such individual's involvement with the minor's health care, which may include the minor's location and general condition, in accordance with subdivision D 34 of § 32.1-127.1:03, unless the provider has actual knowledge that the parent is currently prohibited by court order from contacting the minor.

Any health care provider disclosing records pursuant to this section shall be immune from civil liability for any harm resulting from the disclosure, including any liability under the federal Health Insurance Portability and Accountability Act (42 U.S.C. § 1320d et seq.), as amended, unless the person or provider disclosing such records intended the harm or acted in bad faith.

C. Any order entered where a minor is the subject of proceedings under this article shall provide for the disclosure of health records pursuant to subsection B. This subsection shall not preclude any other disclosures as required or permitted by law.

1990, c. 975; 1992, c. 539; 2008, cc. 782, 850, 870; 2009, cc. 455, 555; 2010, cc. 778, 825.



§ 16.1-338. Parental admission of minors younger than 14 and nonobjecting minors 14 years of age or older

A. A minor younger than 14 years of age may be admitted to a willing mental health facility for inpatient treatment upon application and with the consent of a parent. A minor 14 years of age or older may be admitted to a willing mental health facility for inpatient treatment upon the joint application and consent of the minor and the minor's parent.

B. Admission of a minor under this section shall be approved by a qualified evaluator who has conducted a personal examination of the minor within 48 hours after admission and has made the following written findings:

1. The minor appears to have a mental illness serious enough to warrant inpatient treatment and is reasonably likely to benefit from the treatment; and

2. The minor has been provided with a clinically appropriate explanation of the nature and purpose of the treatment; and

3. If the minor is 14 years of age or older, that he has been provided with an explanation of his rights under this Act as they would apply if he were to object to admission, and that he has consented to admission; and

4. All available modalities of treatment less restrictive than inpatient treatment have been considered and no less restrictive alternative is available that would offer comparable benefits to the minor.

If admission is sought to a state hospital, the community services board serving the area in which the minor resides shall provide, in lieu of the examination required by this section, a preadmission screening report conducted by an employee or designee of the community services board and shall ensure that the necessary written findings have been made before approving the admission. A copy of the written findings of the evaluation or preadmission screening report required by this section shall be provided to the consenting parent and the parent shall have the opportunity to discuss the findings with the qualified evaluator or employee or designee of the community services board.

C. Within 10 days after the admission of a minor under this section, the director of the facility or the director's designee shall ensure that an individualized plan of treatment has been prepared by the provider responsible for the minor's treatment and has been explained to the parent consenting to the admission and to the minor. The minor shall be involved in the preparation of the plan to the maximum feasible extent consistent with his ability to understand and participate, and the minor's family shall be involved to the maximum extent consistent with the minor's treatment needs. The plan shall include a preliminary plan for placement and aftercare upon completion of inpatient treatment and shall include specific behavioral and emotional goals against which the success of treatment may be measured. A copy of the plan shall be provided to the minor and to his parents.

D. If the parent who consented to a minor's admission under this section revokes his consent at any time, or if a minor 14 or older objects at any time to further treatment, the minor shall be discharged within 48 hours to the custody of such consenting parent unless the minor's continued hospitalization is authorized pursuant to § 16.1-339, 16.1-340.1, or 16.1-345. If the 48-hour time period expires on a Saturday, Sunday, legal holiday or day on which the court is lawfully closed, the 48 hours shall extend to the next day that is not a Saturday, Sunday, legal holiday or day on which the court is lawfully closed. If a minor 14 or older objects to further treatment, the mental health facility shall (i) immediately notify the consenting parent of the minor's objections and (ii) provide to the consenting parent a summary, prepared by the Office of the Attorney General, of the procedures for requesting continued treatment of the minor pursuant to § 16.1-339, 16.1-340.1, or 16.1-345.

E. Inpatient treatment of a minor hospitalized under this section may not exceed 90 consecutive days unless it has been authorized by appropriate hospital medical personnel, based upon their written findings that the criteria set forth in subsection B of this section continue to be met, after such persons have examined the minor and interviewed the consenting parent and reviewed reports submitted by members of the facility staff familiar with the minor's condition.

F. Any minor admitted under this section while younger than 14 and his consenting parent shall be informed orally and in writing by the director of the facility for inpatient treatment within 10 days of his fourteenth birthday that continued voluntary treatment under the authority of this section requires his consent.

G. Any minor 14 years of age or older who joins in an application and consents to admission pursuant to subsection A, shall, in addition to his parent, have the right to access his health information. The concurrent authorization of both the parent and the minor shall be required to disclose such minor's health information.

H. A minor who has been hospitalized while properly detained by a juvenile and domestic relations district court or circuit court shall be returned to the detention home, shelter care, or other facility approved by the Department of Juvenile Justice by the sheriff serving the jurisdiction where the minor was detained within 24 hours following completion of a period of inpatient treatment, unless the court having jurisdiction over the case orders that the minor be released from custody.

1990, c. 975; 1991, c. 159; 2005, cc. 181, 227; 2008, cc. 783, 808; 2009, cc. 455, 555; 2010, cc. 778, 825; 2015, cc. 504, 543.



§ 16.1-339. Parental admission of an objecting minor 14 years of age or older

A. A minor 14 years of age or older who (i) objects to admission or (ii) is incapable of making an informed decision may be admitted to a willing facility for up to 120 hours, pending the review required by subsections B and C, upon the application of a parent. If admission is sought to a state hospital, the community services board serving the area in which the minor resides shall provide the preadmission screening report required by subsection B of § 16.1-338 and shall ensure that the necessary written findings, except the minor's consent, have been made before approving the admission.

B. A minor admitted under this section shall be examined within 24 hours of his admission by a qualified evaluator designated by the community services board serving the area where the facility is located. If the 24-hour time period expires on a Saturday, Sunday, legal holiday, or day on which the court is lawfully closed, the 24 hours shall extend to the next day that is not a Saturday, Sunday, legal holiday, or day on which the court is lawfully closed. The evaluator shall prepare a report that shall include written findings as to whether:

1. The minor appears to have a mental illness serious enough to warrant inpatient treatment and is reasonably likely to benefit from the treatment;

2. The minor has been provided with a clinically appropriate explanation of the nature and purpose of the treatment; and

3. All available modalities of treatment less restrictive than inpatient treatment have been considered and no less restrictive alternative is available that would offer comparable benefits to the minor.

The qualified evaluator shall submit his report to the juvenile and domestic relations district court for the jurisdiction in which the facility is located.

C. Upon admission of a minor under this section, the facility shall file a petition for judicial approval no sooner than 24 hours and no later than 120 hours after admission with the juvenile and domestic relations district court for the jurisdiction in which the facility is located. To the extent available, the petition shall contain the information required by § 16.1-339.1. A copy of this petition shall be delivered to the minor's consenting parent. Upon receipt of the petition and of the evaluator's report submitted pursuant to subsection B, the judge shall appoint a guardian ad litem for the minor and counsel to represent the minor, unless it has been determined that the minor has retained counsel. A copy of the evaluator's report shall be provided to the minor's counsel and guardian ad litem. The court and the guardian ad litem shall review the petition and evaluator's report and shall ascertain the views of the minor, the minor's consenting parent, the evaluator, and the attending psychiatrist. The court shall conduct its review in such place and manner, including the facility, as it deems to be in the best interests of the minor. Based upon its review and the recommendations of the guardian ad litem, the court shall order one of the following dispositions:

1. If the court finds that the minor does not meet the criteria for admission specified in subsection B, the court shall issue an order directing the facility to release the minor into the custody of the parent who consented to the minor's admission. However, nothing herein shall be deemed to affect the terms and provisions of any valid court order of custody affecting the minor.

2. If the court finds that the minor meets the criteria for admission specified in subsection B, the court shall issue an order authorizing continued hospitalization of the minor for up to 90 days on the basis of the parent's consent.

Within 10 days after the admission of a minor under this section, the director of the facility or the director's designee shall ensure that an individualized plan of treatment has been prepared by the provider responsible for the minor's treatment and has been explained to the parent consenting to the admission and to the minor. A copy of the plan shall also be provided to the guardian ad litem and to counsel for the minor. The minor shall be involved in the preparation of the plan to the maximum feasible extent consistent with his ability to understand and participate, and the minor's family shall be involved to the maximum extent consistent with the minor's treatment needs. The plan shall include a preliminary plan for placement and aftercare upon completion of inpatient treatment and shall include specific behavioral and emotional goals against which the success of treatment may be measured.

3. If the court determines that the available information is insufficient to permit an informed determination regarding whether the minor meets the criteria specified in subsection B, the court shall schedule a commitment hearing that shall be conducted in accordance with the procedures specified in §§ 16.1-341 through 16.1-345. The minor may be detained in the hospital for up to 120 additional hours pending the holding of the commitment hearing.

D. A minor admitted under this section who rescinds his objection may be retained in the hospital pursuant to § 16.1-338.

E. If the parent who consented to a minor's admission under this section revokes his consent at any time, the minor shall be released within 48 hours to the parent's custody unless the minor's continued hospitalization is authorized pursuant to § 16.1-340.1 or 16.1-345. If the 48-hour time period expires on a Saturday, Sunday, legal holiday, or day on which the court is lawfully closed, the 48 hours shall extend to the next day that is not a Saturday, Sunday, legal holiday, or day on which the court is lawfully closed.

F. A minor who has been hospitalized while properly detained by a juvenile and domestic relations district court or circuit court shall be returned to the detention home, shelter care, or other facility approved by the Department of Juvenile Justice by the sheriff serving the jurisdiction where the minor was detained within 24 hours following completion of a period of inpatient treatment, unless the court having jurisdiction over the case orders that the minor be released from custody.

1990, c. 975; 1991, c. 159; 2005, c. 716; 2007, cc. 500, 897; 2008, cc. 139, 774, 783, 807, 808; 2009, cc. 455, 555; 2010, cc. 778, 825; 2015, cc. 504, 535, 543.



§ 16.1-339.1. Minors in detention homes or shelter care facilities

If a minor admitted to a mental health facility pursuant to this article was in a detention home or a shelter care facility at the time of his admission, the director of the detention home or shelter care facility or his designee shall provide, if available, the charges against the minor that are the basis of the detention and the names and addresses of the minor's parents and the juvenile and domestic relations district court ordering the minor's placement in detention or shelter care to the mental health facility and to the juvenile and domestic relations district court for the jurisdiction in which the mental health facility is located if different from the court ordering the minor's placement in detention or shelter care.

2009, cc. 455, 555.



§ 16.1-340. Emergency custody; issuance and execution of order

A. Any magistrate shall issue, upon the sworn petition of a minor's treating physician or parent or, if the parent is not available or is unable or unwilling to file a petition, by any responsible adult, including the person having custody over a minor in detention or shelter care pursuant to an order of a juvenile and domestic relations district court, or upon his own motion, an emergency custody order when he has probable cause to believe that (i) because of mental illness, the minor (a) presents a serious danger to himself or others to the extent that severe or irremediable injury is likely to result, as evidenced by recent acts or threats, or (b) is experiencing a serious deterioration of his ability to care for himself in a developmentally age-appropriate manner, as evidenced by delusionary thinking or by a significant impairment of functioning in hydration, nutrition, self-protection, or self-control; and (ii) the minor is in need of compulsory treatment for a mental illness and is reasonably likely to benefit from the proposed treatment. Any emergency custody order entered pursuant to this section shall provide for the disclosure of medical records pursuant to subsection B of § 16.1-337. This subsection shall not preclude any other disclosures as required or permitted by law. To the extent possible, the petition shall contain the information required by § 16.1-339.1.

When considering whether there is probable cause to issue an emergency custody order, the magistrate may, in addition to the petition, consider (1) the recommendations of any treating or examining physician or psychologist licensed in Virginia, if available, (2) any past actions of the minor, (3) any past mental health treatment of the minor, (4) any relevant hearsay evidence, (5) any medical records available, (6) any affidavits submitted, if the witness is unavailable and it so states in the affidavit, and (7) any other information available that the magistrate considers relevant to the determination of whether probable cause exists to issue an emergency custody order.

B. Any minor for whom an emergency custody order is issued shall be taken into custody and transported to a convenient location to be evaluated to determine whether he meets the criteria for temporary detention pursuant to § 16.1-340.1 and to assess the need for hospitalization or treatment. The evaluation shall be made by a person designated by the community services board serving the area in which the minor is located who is skilled in the diagnosis and treatment of mental illness and who has completed a certification program approved by the Department.

C. The magistrate issuing an emergency custody order shall specify the primary law-enforcement agency and jurisdiction to execute the emergency custody order and provide transportation. However, the magistrate may authorize transportation by an alternative transportation provider, including a parent, family member, or friend of the minor who is the subject of the order, a representative of the community services board, or other transportation provider with personnel trained to provide transportation in a safe manner, upon determining, following consideration of information provided by the petitioner; the community services board or its designee; the local law-enforcement agency, if any; the minor's treating physician, if any; or other persons who are available and have knowledge of the minor, and, when the magistrate deems appropriate, the proposed alternative transportation provider, either in person or via two-way electronic video and audio or telephone communication system, that the proposed alternative transportation provider is available to provide transportation, willing to provide transportation, and able to provide transportation in a safe manner. When transportation is ordered to be provided by an alternative transportation provider, the magistrate shall order the specified primary law-enforcement agency to execute the order, to take the minor into custody, and to transfer custody of the minor to the alternative transportation provider identified in the order. In such cases, a copy of the emergency custody order shall accompany the minor being transported pursuant to this section at all times and shall be delivered by the alternative transportation provider to the community services board or its designee responsible for conducting the evaluation. The community services board or its designee conducting the evaluation shall return a copy of the emergency custody order to the court designated by the magistrate as soon as is practicable. Delivery of an order to a law-enforcement officer or alternative transportation provider and return of an order to the court may be accomplished electronically or by facsimile.

Transportation under this section shall include transportation to a medical facility as may be necessary to obtain emergency medical evaluation or treatment that shall be conducted immediately in accordance with state and federal law. Transportation under this section shall include transportation to a medical facility for a medical evaluation if a physician at the hospital in which the minor subject to the emergency custody order may be detained requires a medical evaluation prior to admission.

D. In specifying the primary law-enforcement agency and jurisdiction for purposes of this section, the magistrate shall order the primary law-enforcement agency from the jurisdiction served by the community services board that designated the person to perform the evaluation required in subsection B to execute the order and, in cases in which transportation is ordered to be provided by the primary law-enforcement agency, provide transportation. If the community services board serves more than one jurisdiction, the magistrate shall designate the primary law-enforcement agency from the particular jurisdiction within the community services board's service area where the minor who is the subject of the emergency custody order was taken into custody or, if the minor has not yet been taken into custody, the primary law-enforcement agency from the jurisdiction where the minor is presently located to execute the order and provide transportation.

E. The law-enforcement agency or alternative transportation provider providing transportation pursuant to this section may transfer custody of the minor to the facility or location to which the minor is transported for the evaluation required in subsection B, G, or H if the facility or location (i) is licensed to provide the level of security necessary to protect both the minor and others from harm, (ii) is actually capable of providing the level of security necessary to protect the minor and others from harm, and (iii) in cases in which transportation is provided by a law-enforcement agency, has entered into an agreement or memorandum of understanding with the law-enforcement agency setting forth the terms and conditions under which it will accept a transfer of custody, provided, however, that the facility or location may not require the law-enforcement agency to pay any fees or costs for the transfer of custody.

F. A law-enforcement officer may lawfully go or be sent beyond the territorial limits of the county, city, or town in which he serves to any point in the Commonwealth for the purpose of executing an emergency custody order pursuant to this section.

G. A law-enforcement officer who, based upon his observation or the reliable reports of others, has probable cause to believe that a minor meets the criteria for emergency custody as stated in this section may take that minor into custody and transport that minor to an appropriate location to assess the need for hospitalization or treatment without prior authorization. A law-enforcement officer who takes a person into custody pursuant to this subsection or subsection H may lawfully go or be sent beyond the territorial limits of the county, city, or town in which he serves to any point in the Commonwealth for the purpose of obtaining the assessment. Such evaluation shall be conducted immediately. The period of custody shall not exceed eight hours from the time the law-enforcement officer takes the minor into custody.

H. A law-enforcement officer who is transporting a minor who has voluntarily consented to be transported to a facility for the purpose of assessment or evaluation and who is beyond the territorial limits of the county, city, or town in which he serves may take such minor into custody and transport him to an appropriate location to assess the need for hospitalization or treatment without prior authorization when the law-enforcement officer determines (i) that the minor has revoked consent to be transported to a facility for the purpose of assessment or evaluation and (ii) based upon his observations, that probable cause exists to believe that the minor meets the criteria for emergency custody as stated in this section. The period of custody shall not exceed eight hours from the time the law-enforcement officer takes the minor into custody.

I. A representative of the primary law-enforcement agency specified to execute an emergency custody order or a representative of the law-enforcement agency employing a law-enforcement officer who takes a person into custody pursuant to subsection G or H shall notify the community services board responsible for conducting the evaluation required in subsection B, G, or H as soon as practicable after execution of the emergency custody order or after the person has been taken into custody pursuant to subsection G or H.

J. Nothing herein shall preclude a law-enforcement officer or alternative transportation provider from obtaining emergency medical treatment or further medical evaluation at any time for a minor in his custody as provided in this section.

K. The minor shall remain in custody until a temporary detention order is issued, until the minor is released, or until the emergency custody order expires. An emergency custody order shall be valid for a period not to exceed eight hours from the time of execution.

L. If an emergency custody order is not executed within eight hours of its issuance, the order shall be void and shall be returned unexecuted to the office of the clerk of the issuing court or, if such office is not open, to any magistrate serving the jurisdiction of the issuing court.

M. (Expires June 30, 2018) In addition to the eight-hour period of emergency custody set forth in subsection G, H, or K, if the minor is detained in a state facility pursuant to subsection D of § 16.1-340.1, the state facility and an employee or designee of the community services board may, for an additional four hours, continue to attempt to identify an alternative facility that is able and willing to provide temporary detention and appropriate care to the minor.

N. Payments shall be made pursuant to § 37.2-804 to licensed health care providers for medical screening and assessment services provided to minors with mental illnesses while in emergency custody.

O. No person who provides alternative transportation pursuant to this section shall be liable to the person being transported for any civil damages for ordinary negligence in acts or omissions that result from providing such alternative transportation.

1990, c. 975; 1991, c. 159; 1992, c. 884; 2000, cc. 65, 246; 2001, c. 837; 2004, c. 283; 2005, c. 346; 2006, c. 401; 2008, cc. 783, 808; 2009, cc. 455, 555; 2010, cc. 778, 825; 2011, c. 249; 2014, cc. 691, 761; 2015, cc. 297, 308.



§ 16.1-340.1. Involuntary temporary detention; issuance and execution of order

A. A magistrate shall issue, upon the sworn petition of a minor's treating physician or parent or, if the parent is not available or is unable or unwilling to file a petition, by any responsible adult, including the person having custody over a minor in detention or shelter care pursuant to an order of a juvenile and domestic relations district court, or upon his own motion and only after an evaluation conducted in-person or by means of a two-way electronic video and audio communication system as authorized in § 16.1-345.1 by an employee or designee of the local community services board to determine whether the minor meets the criteria for temporary detention, a temporary detention order if it appears from all evidence readily available, including any recommendation from a physician or clinical psychologist treating the person, that (i) because of mental illness, the minor (a) presents a serious danger to himself or others to the extent that severe or irremediable injury is likely to result, as evidenced by recent acts or threats, or (b) is experiencing a serious deterioration of his ability to care for himself in a developmentally age-appropriate manner, as evidenced by delusionary thinking or by a significant impairment of functioning in hydration, nutrition, self-protection, or self-control; and (ii) the minor is in need of compulsory treatment for a mental illness and is reasonably likely to benefit from the proposed treatment. The magistrate shall also consider the recommendations of the minor's parents and of any treating or examining physician licensed in Virginia if available either verbally or in writing prior to rendering a decision. To the extent possible, the petition shall contain the information required by § 16.1-339.1. Any temporary detention order entered pursuant to this section shall be effective until such time as the juvenile and domestic relations district court serving the jurisdiction in which the minor is located conducts a hearing pursuant to subsection B of § 16.1-341. Any temporary detention order entered pursuant to this section shall provide for the disclosure of medical records pursuant to subsection B of § 16.1-337. This subsection shall not preclude any other disclosures as required or permitted by law.

B. When considering whether there is probable cause to issue a temporary detention order, the magistrate may, in addition to the petition, consider (i) the recommendations of any treating or examining physician or psychologist licensed in Virginia, if available, (ii) any past actions of the minor, (iii) any past mental health treatment of the minor, (iv) any relevant hearsay evidence, (v) any medical records available, (vi) any affidavits submitted, if the witness is unavailable and it so states in the affidavit, and (vii) any other information available that the magistrate considers relevant to the determination of whether probable cause exists to issue a temporary detention order.

C. A magistrate may issue a temporary detention order without an emergency custody order proceeding. A magistrate may issue a temporary detention order without a prior evaluation pursuant to subsection A if (i) the minor has been personally examined within the previous 72 hours by an employee or designee of the local community services board or (ii) there is a significant physical, psychological, or medical risk to the minor or to others associated with conducting such evaluation.

D. An employee or designee of the community services board shall determine the facility of temporary detention in accordance with the provisions of § 16.1-340.1:1 for all minors detained pursuant to this section. The facility shall be identified on the preadmission screening report and indicated on the temporary detention order. Subject to the provisions of § 16.1-340.1:1, if a facility of temporary detention cannot be identified by the time of the expiration of the period of emergency custody pursuant to § 16.1-340, the minor shall be detained in a state facility for the treatment of minors with mental illness and such facility shall be indicated on the temporary detention order. Except for minors who are detained for a criminal offense by a juvenile and domestic relations district court and who require hospitalization in accordance with this article, the minor shall not be detained in a jail or other place of confinement for persons charged with criminal offenses and shall remain in the custody of law enforcement until the minor is either detained within a secure facility or custody has been accepted by the appropriate personnel designated by the facility identified in the temporary detention order.

E. Any facility caring for a minor placed with it pursuant to a temporary detention order is authorized to provide emergency medical and psychiatric services within its capabilities when the facility determines that the services are in the best interests of the minor within its care. The costs incurred as a result of the hearings and by the facility in providing services during the period of temporary detention shall be paid and recovered pursuant to § 37.2-804. The maximum costs reimbursable by the Commonwealth pursuant to this section shall be established by the State Board of Medical Assistance Services based on reasonable criteria. The State Board of Medical Assistance Services shall, by regulation, establish a reasonable rate per day of inpatient care for temporary detention.

F. The employee or designee of the local community services board who is conducting the evaluation pursuant to this section shall determine, prior to the issuance of the temporary detention order, the insurance status of the minor. Where coverage by a third party payor exists, the facility seeking reimbursement under this section shall first seek reimbursement from the third party payor. The Commonwealth shall reimburse the facility only for the balance of costs remaining after the allowances covered by the third party payor have been received.

G. The duration of temporary detention shall be sufficient to allow for completion of the examination required by § 16.1-342, preparation of the preadmission screening report required by § 16.1-340.4, and initiation of mental health treatment to stabilize the minor's psychiatric condition to avoid involuntary commitment where possible, but shall not exceed 96 hours prior to a hearing. If the 96-hour period herein specified terminates on a Saturday, Sunday, or legal holiday, the minor may be detained, as herein provided, until the close of business on the next day that is not a Saturday, Sunday, or legal holiday. The minor may be released, pursuant to § 16.1-340.3, before the 96-hour period herein specified has run.

H. If a temporary detention order is not executed within 24 hours of its issuance, or within a shorter period as is specified in the order, the order shall be void and shall be returned unexecuted to the office of the clerk of the issuing court or, if the office is not open, to any magistrate serving the jurisdiction of the issuing court. Subsequent orders may be issued upon the original petition within 96 hours after the petition is filed. However, a magistrate must again obtain the advice of an employee or designee of the local community services board prior to issuing a subsequent order upon the original petition. Any petition for which no temporary detention order or other process in connection therewith is served on the subject of the petition within 96 hours after the petition is filed shall be void and shall be returned to the office of the clerk of the issuing court.

I. For purposes of this section a healthcare provider or an employee or designee of the local community services board shall not be required to encrypt any email containing information or medical records provided to a magistrate unless there is reason to believe that a third party will attempt to intercept the email.

J. The employee or designee of the local community services board who is conducting the evaluation pursuant to this section shall, if he recommends that the minor should not be subject to a temporary detention order, inform the petitioner and an on-site treating physician of his recommendation.

K. Each community services board shall provide to each juvenile and domestic relations district court and magistrate's office within its service area a list of employees and designees who are available to perform the evaluations required herein.

2010, cc. 778, 825; 2014, cc. 691, 773.



§ 16.1-340.1:1. Facility of temporary detention

A. In each case in which an employee or designee of the local community services board is required to make an evaluation of a minor pursuant to subsection B, G, or H of § 16.1-340, an employee or designee of the local community services board shall, upon being notified of the need for such evaluation, contact the state facility for the area in which the community services board is located and notify the state facility that the minor will be transported to the facility upon issuance of a temporary detention order if no other facility of temporary detention can be identified by the time of the expiration of the period of emergency custody pursuant to § 16.1-340. Upon completion of the evaluation, the employee or designee of the local community services board shall convey to the state facility information about the minor necessary to allow the state facility to determine the services the minor will require upon admission.

B. A state facility may, following the notice in accordance with subsection A, conduct a search for an alternative facility that is able and willing to provide temporary detention and appropriate care to the minor, which may include another state facility if the state facility notified in accordance with subsection A is unable to provide temporary detention and appropriate care for the minor. Under no circumstances shall a state facility fail or refuse to admit a minor who meets the criteria for temporary detention pursuant to § 16.1-340.1 unless an alternative facility that is able to provide temporary detention and appropriate care agrees to accept the minor for temporary detention, and the minor shall not during the duration of the temporary detention order be released from custody except for purposes of transporting the minor to the state facility or alternative facility in accordance with the provisions of § 16.1-340.2. If an alternative facility is identified and agrees to accept the minor for temporary detention, the state facility shall notify the community services board, and an employee or designee of the community services board shall designate the alternative facility on the prescreening report.

C. The facility of temporary detention designated in accordance with this section shall be one that has been approved pursuant to regulations of the State Board of Behavioral Health and Developmental Services.

2014, cc. 691, 773; 2015, cc. 121, 309.



§ 16.1-340.2. Transportation of minor in the temporary detention process

A. In specifying the primary law-enforcement agency and jurisdiction for purposes of this section, the magistrate shall specify in the temporary detention order the law-enforcement agency of the jurisdiction in which the minor resides to execute the order and, in cases in which transportation is ordered to be provided by the primary law-enforcement agency, provide transportation. However, if the nearest boundary of the jurisdiction in which the minor resides is more than 50 miles from the nearest boundary of the jurisdiction in which the minor is located, the law-enforcement agency of the jurisdiction in which the minor is located shall execute the order and provide transportation.

B. The magistrate issuing the temporary detention order shall specify the law-enforcement agency to execute the order and provide transportation. However, the magistrate may authorize transportation by an alternative transportation provider, including a parent, family member, or friend of the minor who is the subject of the temporary detention order, a representative of the community services board, or other transportation provider with personnel trained to provide transportation in a safe manner upon determining, following consideration of information provided by the petitioner; the community services board or its designee; the local law-enforcement agency, if any; the minor's treating physician, if any; or other persons who are available and have knowledge of the minor, and, when the magistrate deems appropriate, the proposed alternative transportation provider, either in person or via two-way electronic video and audio or telephone communication system, that the proposed alternative transportation provider is available to provide transportation, willing to provide transportation, and able to provide transportation in a safe manner. When transportation is ordered to be provided by an alternative transportation provider, the magistrate shall order the specified primary law-enforcement agency to execute the order, to take the minor into custody, and to transfer custody of the minor to the alternative transportation provider identified in the order. In such cases, a copy of the temporary detention order shall accompany the minor being transported pursuant to this section at all times and shall be delivered by the alternative transportation provider to the temporary detention facility. The temporary detention facility shall return a copy of the temporary detention order to the court designated by the magistrate as soon as is practicable. Delivery of an order to a law-enforcement officer or alternative transportation provider and return of an order to the court may be accomplished electronically or by facsimile.

The order may include transportation of the minor to such other medical facility as may be necessary to obtain further medical evaluation or treatment prior to placement as required by a physician at the admitting temporary detention facility. Nothing herein shall preclude a law-enforcement officer or alternative transportation provider from obtaining emergency medical treatment or further medical evaluation at any time for a minor in his custody as provided in this section. Such medical evaluation or treatment shall be conducted immediately in accordance with state and federal law.

C. A law-enforcement officer may lawfully go or be sent beyond the territorial limits of the county, city, or town in which he serves to any point in the Commonwealth for the purpose of executing any temporary detention order pursuant to this section. Law-enforcement agencies may enter into agreements to facilitate the execution of temporary detention orders and provide transportation.

D. No person who provides alternative transportation pursuant to this section shall be liable to the person being transported for any civil damages for ordinary negligence in acts or omissions that result from providing such alternative transportation.

2010, cc. 778, 825; 2015, cc. 297, 308.



§ 16.1-340.3. Release of minor prior to commitment hearing for involuntary admission

Prior to a hearing as authorized in § 16.1-341, the judge may release the minor to his parent if it appears from all evidence readily available that the minor does not meet the commitment criteria specified in § 16.1-345. The director of any facility in which the minor is detained may release the minor prior to a hearing as authorized in § 16.1-341 if it appears, based on an evaluation conducted by the psychiatrist or clinical psychologist treating the minor, that the minor would not meet the commitment criteria specified in § 16.1-345 if released.

2010, cc. 778, 825.



§ 16.1-340.4. Involuntary commitment; preadmission screening report

The juvenile and domestic relations district court shall require a preadmission screening report from the community services board that serves the area where the minor resides or, if impractical, where the minor is located. The report shall be prepared by an employee or designee of the community services board. The report shall be admitted as evidence of the facts stated therein and shall state (i) whether the minor has mental illness and whether, because of mental illness, the minor (a) presents a serious danger to himself or others to the extent that severe or irremediable injury is likely to result, as evidenced by recent acts or threats, or (b) is experiencing a serious deterioration of his ability to care for himself in a developmentally age-appropriate manner, as evidenced by delusionary thinking or by a significant impairment of functioning in hydration, nutrition, self-protection, or self-control; (ii) whether the minor is in need of compulsory treatment for a mental illness and is reasonably likely to benefit from the proposed treatment; (iii) whether inpatient treatment is the least restrictive alternative that meets the minor's needs; and (iv) the recommendations for the minor's placement, care, and treatment including, where appropriate, recommendations for mandatory outpatient treatment. The board shall provide the preadmission screening report to the court prior to the hearing, and the report shall be admitted into evidence and made part of the record of the case.

2010, cc. 778, 825.



§ 16.1-341. Involuntary commitment; petition; hearing scheduled; notice and appointment of counsel

A. A petition for the involuntary commitment of a minor may be filed with the juvenile and domestic relations district court serving the jurisdiction in which the minor is located by a parent or, if the parent is not available or is unable or unwilling to file a petition, by any responsible adult, including the person having custody over a minor in detention or shelter care pursuant to an order of a juvenile and domestic relations district court. The petition shall include the name and address of the petitioner and the minor and shall set forth in specific terms why the petitioner believes the minor meets the criteria for involuntary commitment specified in § 16.1-345. To the extent available, the petition shall contain the information required by § 16.1-339.1. The petition shall be taken under oath.

If a commitment hearing has been scheduled pursuant to subdivision 3 of subsection C of § 16.1-339, the petition for judicial approval filed by the facility under subsection C of § 16.1-339 shall serve as the petition for involuntary commitment as long as such petition complies in substance with the provisions of this subsection.

B. Upon the filing of a petition for involuntary commitment of a minor, the juvenile and domestic relations district court serving the jurisdiction in which the minor is located shall schedule a hearing which shall occur no sooner than 24 hours and no later than 96 hours from the time the petition was filed or from the issuance of the temporary detention order as provided in § 16.1-340.1, whichever occurs later, or from the time of the hearing held pursuant to subsection C of § 16.1-339 if the commitment hearing has been conducted pursuant to subdivision C 3 of § 16.1-339. If the 96-hour period expires on a Saturday, Sunday, legal holiday or day on which the court is lawfully closed, the 96 hours shall be extended to the next day that is not a Saturday, Sunday, legal holiday or day on which the court is lawfully closed. The attorney for the minor, the guardian ad litem for the minor, the attorney for the Commonwealth in the jurisdiction giving rise to the detention, and the juvenile and domestic relations district court having jurisdiction over any minor in detention or shelter care shall be given notice prior to the hearing.

If the petition is not dismissed or withdrawn, copies of the petition, together with a notice of the hearing, shall be served immediately upon the minor and the minor's parents, if they are not petitioners, by the sheriffs of the jurisdictions in which the minor and his parents are located. No later than 24 hours before the hearing, the court shall appoint a guardian ad litem for the minor and counsel to represent the minor, unless it has determined that the minor has retained counsel. Upon the request of the minor's counsel, for good cause shown, and after notice to the petitioner and all other persons receiving notice of the hearing, the court may continue the hearing once for a period not to exceed 96 hours.

Any recommendation made by a state mental health facility or state hospital regarding the minor's involuntary commitment may be admissible during the course of the hearing.

1990, c. 975; 1991, c. 159; 1992, c. 539; 2001, c. 837; 2004, c. 283; 2005, c. 346; 2006, c. 401; 2007, cc. 500, 897; 2008, cc. 140, 776, 783, 807, 808; 2009, cc. 455, 555; 2010, cc. 778, 825.



§ 16.1-342. Involuntary commitment; clinical evaluation

A. Upon the filing of a petition for involuntary commitment, the juvenile and domestic relations district court shall direct the community services board serving the area in which the minor is located to arrange for an evaluation by a qualified evaluator, if one has not already been performed pursuant to subsection B of § 16.1-339. All such evaluations shall be conducted in private. In conducting a clinical evaluation of a minor in detention or shelter care, if the evaluator finds, irrespective of the fact that the minor has been detained, that the minor meets the criteria for involuntary commitment in § 16.1-345, the evaluator shall recommend that the minor meets the criteria for involuntary commitment. The petitioner, all public agencies, and all providers or programs which have treated or who are treating the minor, shall cooperate with the evaluator and shall promptly deliver, upon request and without charge, all records of treatment or education of the minor. At least 24 hours before the scheduled hearing, the evaluator shall submit to the court a written report which includes the evaluator's opinion regarding whether the minor meets the criteria for involuntary commitment specified in § 16.1-345. A copy of the evaluator's report shall be provided to the minor's guardian ad litem and to the minor's counsel. The evaluator, if not physically present at the hearing, shall be available for questioning during the hearing through a two-way electronic video and audio or telephonic communication system as authorized in § 16.1-345.1. When the qualified evaluator attends the hearing in person or by electronic communication, he shall not be excluded from the hearing pursuant to an order of sequestration of witnesses.

B. Any evaluation conducted pursuant to this section shall be a comprehensive evaluation of the minor conducted in-person or, if that is not practicable, by a two-way electronic video and audio communication system as authorized in § 16.1-345.1. Translation or interpreter services shall be provided during the evaluation where necessary. The examination shall consist of (i) a clinical assessment that includes a mental status examination; determination of current use of psychotropic and other medications; a medical and psychiatric history; a substance use, abuse, or dependency determination; and a determination of the likelihood that, because of mental illness, the minor is experiencing a serious deterioration of his ability to care for himself in a developmentally age-appropriate manner, as evidenced by delusionary thinking or by a significant impairment of functioning in hydration, nutrition, self-protection, or self-control; (ii) a substance abuse screening, when indicated; (iii) a risk assessment that includes an evaluation of the likelihood that, because of mental illness, the minor presents a serious danger to himself or others to the extent that severe or irremediable injury is likely to result, as evidenced by recent acts or threats; (iv) for a minor 14 years of age or older, an assessment of the minor's capacity to consent to treatment, including his ability to maintain and communicate choice, understand relevant information, and comprehend the situation and its consequences; (v) if prior to the examination the minor has been temporarily detained pursuant to this article, a review of the temporary detention facility's records for the minor, including the treating physician's evaluation, any collateral information, reports of any laboratory or toxicology tests conducted, and all admission forms and nurses' notes; (vi) a discussion of treatment preferences expressed by the minor or his parents or contained in a document provided by the minor or his parents in support of recovery; (vii) an assessment of alternatives to involuntary inpatient treatment; and (viii) recommendations for the placement, care, and treatment of the minor.

1990, c. 975; 2005, c. 346; 2009, cc. 455, 555; 2010, cc. 778, 825.



§ 16.1-343. Involuntary commitment; duties of attorney for the minor

As far in advance as practicable after an attorney is appointed to represent a minor under this article, the minor's attorney shall interview the minor; the minor's parent, if available; the petitioner; and the qualified evaluator. He shall interview all other material witnesses, and examine all relevant diagnostic and other reports.

Any state or local agency, department, authority or institution and any school, hospital, physician or other health or mental health care provider shall permit the attorney appointed pursuant to this article to inspect and copy, without the consent of the minor or his parents, any records relating to the minor whom the attorney represents.

The obligation of the minor's attorney during the hearing or appeal is to interview witnesses, obtain independent experts when possible, cross-examine adverse witnesses, present witnesses on behalf of the minor, articulate the wishes of the minor, and otherwise fully represent the minor in the proceeding. Counsel appointed by the court shall be compensated in an amount not to exceed $100.

1990, c. 975; 1993, c. 344; 2004, cc. 66, 1014; 2008, c. 807; 2010, cc. 778, 825.



§ 16.1-344. Involuntary commitment; hearing

A. The court shall summon to the hearing all material witnesses requested by either the minor or the petitioner. All testimony shall be under oath. The rules of evidence shall apply. The petitioner, minor and, with leave of court for good cause shown, any other person shall be given the opportunity to present evidence and cross-examine witnesses. The hearing shall be closed to the public unless the minor and petitioner request that it be open.

B. At the commencement of the hearing involving a minor 14 years of age or older, the court shall inform the minor whose involuntary commitment is being sought of his right to be voluntarily admitted for inpatient treatment as provided for in § 16.1-338 and shall afford the minor an opportunity for voluntary admission, provided that the minor's parent consents to such voluntary admission. In determining whether a minor is capable of consenting to voluntary admission, the court may consider evidence regarding the minor's past compliance or noncompliance with treatment.

C. An employee or a designee of the community services board that arranged for the evaluation of the minor shall attend the hearing in person or, if physical attendance is not practicable, shall participate in the hearing through a two-way electronic video and audio or telephonic communication system as authorized in § 16.1-345.1. If (i) the minor does not reside in the jurisdiction served by the juvenile and domestic relations district court that conducts the hearing and (ii) the minor is being considered for mandatory outpatient treatment pursuant to § 16.1-345.2, an employee or designee of the community services board serving the area where the minor resides shall also attend the hearing in person or, if physical attendance is not practicable, shall participate in the hearing through a two-way electronic video and audio or telephonic communication system as authorized in § 16.1-345.1. The employee or designee of the community services board serving the area where the minor resides may, instead of attending the hearing, make arrangements with the community services board that arranged for the evaluation of the minor to present on its behalf the recommendations for a specific course of treatment and programs for the provision of mandatory outpatient treatment required by subsection C of § 16.1-345.2 and the initial mandatory outpatient treatment plan required by subsection D of § 16.1-345.2. When a community services board attends the hearing on behalf of the community services board serving the area where the minor resides, the attending community services board shall inform the community services board serving the area where the minor resides of the disposition of the matter upon the conclusion of the hearing. In addition, the attending community services board shall transmit the disposition through certified mail, personal delivery, facsimile with return receipt acknowledged, or other electronic means to the community services board serving the area where the minor resides. Any employee or designee of the community services board attending or participating in the hearing shall not be excluded from the hearing pursuant to an order of sequestration of witnesses.

At least 12 hours prior to the hearing, the court shall provide the time and location of the hearing to the community services board that arranged for the evaluation of the minor. If the community services board will be present by telephonic means, the court shall provide the telephone number to the board.

1990, c. 975; 1992, c. 539; 2009, cc. 455, 555; 2010, cc. 778, 825.



§ 16.1-345. Involuntary commitment; criteria

After observing the minor and considering (i) the recommendations of any treating or examining physician or psychologist licensed in Virginia, if available, (ii) any past actions of the minor, (iii) any past mental health treatment of the minor, (iv) any qualified evaluator's report, (v) any medical records available, (vi) the preadmission screening report, and (vii) any other evidence that may have been admitted, the court shall order the involuntary commitment of the minor to a mental health facility for treatment for a period not to exceed 90 days if it finds, by clear and convincing evidence, that:

1. Because of mental illness, the minor (i) presents a serious danger to himself or others to the extent that severe or irremediable injury is likely to result, as evidenced by recent acts or threats or (ii) is experiencing a serious deterioration of his ability to care for himself in a developmentally age-appropriate manner, as evidenced by delusionary thinking or by a significant impairment of functioning in hydration, nutrition, self-protection, or self-control;

2. The minor is in need of compulsory treatment for a mental illness and is reasonably likely to benefit from the proposed treatment; and

3. If the court finds that inpatient treatment is not the least restrictive treatment, the court shall consider entering an order for mandatory outpatient treatment pursuant to § 16.1-345.2.

Upon the expiration of an order for involuntary commitment, the minor shall be released unless he is involuntarily admitted by further petition and order of a court, which shall be for a period not to exceed 90 days from the date of the subsequent court order, or the minor or his parent rescinds the objection to inpatient treatment and consents to admission pursuant to § 16.1-338 or subsection D of § 16.1-339 or the minor is ordered to mandatory outpatient treatment pursuant to § 16.1-345.2.

A minor who has been hospitalized while properly detained by a juvenile and domestic relations district court shall be returned to the detention home, shelter care, or other facility approved by the Department of Juvenile Justice by the sheriff serving the jurisdiction where the minor was detained within 24 hours following completion of a period of inpatient treatment, unless the court having jurisdiction over the case orders that the minor be released from custody. However, such a minor shall not be eligible for mandatory outpatient treatment.

In conducting an evaluation of a minor who has been properly detained, if the evaluator finds, irrespective of the fact that the minor has been detained, that the minor meets the criteria for involuntary commitment in this section, the evaluator shall recommend that the minor meets the criteria for involuntary commitment.

If the parent or parents with whom the minor resides are not willing to approve the proposed commitment, the court shall order inpatient treatment only if it finds, in addition to the criteria specified in this section, that such treatment is necessary to protect the minor's life, health, safety, or normal development. If a special justice believes that issuance of a removal order or protective order may be in the child's best interest, the special justice shall report the matter to the local department of social services for the county or city where the minor resides.

Upon finding that the best interests of the minor so require, the court may enter an order directing either or both of the minor's parents to comply with reasonable conditions relating to the minor's treatment.

If the minor is committed to inpatient treatment, such placement shall be in a mental health facility for inpatient treatment designated by the community services board which serves the political subdivision in which the minor was evaluated pursuant to § 16.1-342. If the community services board does not provide a placement recommendation at the hearing, the minor shall be placed in a mental health facility designated by the Commissioner of Behavioral Health and Developmental Services.

When a minor has been involuntarily committed pursuant to this section, the judge shall determine, after consideration of information provided by the minor's treating mental health professional and any involved community services board staff regarding the minor's dangerousness, whether transportation shall be provided by the sheriff or may be provided by an alternative transportation provider, including a parent, family member, or friend of the minor, a representative of the community services board, a representative of the facility at which the minor was detained pursuant to a temporary detention order, or other alternative transportation provider with personnel trained to provide transportation in a safe manner. If the judge determines that transportation may be provided by an alternative transportation provider, the judge may consult with the proposed alternative transportation provider either in person or via two-way electronic video and audio or telephone communication system to determine whether the proposed alternative transportation provider is available to provide transportation, willing to provide transportation, and able to provide transportation in a safe manner. If the judge finds that the proposed alternative transportation provider is available to provide transportation, willing to provide transportation, and able to provide transportation in a safe manner, the judge may order transportation by the proposed alternative transportation provider. In all other cases, the judge shall order transportation by the sheriff of the jurisdiction where the minor is a resident unless the sheriff's office of that jurisdiction is located more than 100 road miles from the nearest boundary of the jurisdiction in which the proceedings took place. In cases where the sheriff of the jurisdiction in which the minor is a resident is more than 100 road miles from the nearest boundary of the jurisdiction in which the proceedings took place, it shall be the responsibility of the sheriff of the latter jurisdiction to transport the minor.

If the judge determines that the minor requires transportation by the sheriff, the sheriff, as specified in this section shall transport the minor to the proper facility. In no event shall transport commence later than six hours after notification to the sheriff or alternative transportation provider of the judge's order.

No person who provides alternative transportation pursuant to this section shall be liable to the person being transported for any civil damages for ordinary negligence in acts or omissions that result from providing such alternative transportation.

1990, c. 975; 1992, c. 539; 2005, c. 346; 2009, cc. 112, 455, 555, 697, 813, 840; 2010, cc. 778, 825; 2015, cc. 297, 308.



§ 16.1-345.1. Use of electronic communication

A. Petitions and orders for emergency custody, temporary detention, and involuntary commitment of minors pursuant to this article may be filed, issued, served, or executed by electronic means, with or without the use of two-way electronic video and audio communication, and returned in the same manner with the same force, effect, and authority as an original document. All signatures thereon shall be treated as original signatures.

B. Any judge may conduct proceedings pursuant to this article using any two-way electronic video and audio communication system to provide for the appearance of any parties and witnesses. Any two-way electronic video and audio communication system used to conduct a proceeding shall meet the standards set forth in subsection B of § 19.2-3.1. When a witness whose testimony would be helpful to the conduct of the proceeding is not able to be physically present, his testimony may be received using a telephonic communication system.

2005, c. 51; 2007, cc. 500, 897; 2009, cc. 455, 555; 2010, cc. 778, 825.



§ 16.1-345.2. Mandatory outpatient treatment; criteria; orders

A. After observing the minor and considering (i) the recommendations of any treating or examining physician or psychologist licensed in Virginia, if available, (ii) any past actions of the minor, (iii) any past mental health treatment of the minor, (iv) any evaluation of the minor, (v) any medical records available, (vi) the preadmission screening report, and (vii) any other relevant evidence that may have been admitted, the court shall order that the minor be admitted involuntarily to mandatory outpatient treatment for a period not to exceed 90 days if it finds, by clear and convincing evidence, that:

1. Because of mental illness, the minor (i) presents a serious danger to himself or others to the extent that severe or irremediable injury is likely to result, as evidenced by recent acts or threats or (ii) is experiencing a serious deterioration of his ability to care for himself in a developmentally age-appropriate manner, as evidenced by delusionary thinking or by a significant impairment of functioning in hydration, nutrition, self-protection, or self-control;

2. The minor is in need of compulsory treatment for a mental illness and is reasonably likely to benefit from the proposed treatment;

3. Less restrictive alternatives to involuntary inpatient treatment that would offer an opportunity for improvement of his condition have been investigated and are determined to be appropriate;

4. The minor, if 14 years of age or older, and his parents (i) have sufficient capacity to understand the stipulations of the minor's treatment, (ii) have expressed an interest in the minor's living in the community and have agreed to abide by the minor's treatment plan, and (iii) are deemed to have the capacity to comply with the treatment plan and understand and adhere to conditions and requirements of the treatment and services; and

5. The ordered treatment can be delivered on an outpatient basis by the community services board or a designated provider.

Less restrictive alternatives shall not be determined to be appropriate unless the services are actually available in the community and providers of the services have actually agreed to deliver the services.

B. Mandatory outpatient treatment may include day treatment in a hospital, night treatment in a hospital, or other appropriate course of treatment as may be necessary to meet the needs of the minor. The community services board serving the area in which the minor resides shall recommend a specific course of treatment and programs for the provision of mandatory outpatient treatment. Upon expiration of an order for mandatory outpatient treatment, the minor shall be released from the requirements of the order unless the order is continued in accordance with § 16.1-345.5.

C. Any order for mandatory outpatient treatment shall include an initial mandatory outpatient treatment plan developed by the community services board serving the area in which the minor resides. The plan shall, at a minimum, (i) identify the specific services to be provided, (ii) identify the provider who has agreed to provide each service, (iii) describe the arrangements made for the initial in-person appointment or contact with each service provider, and (iv) include any other relevant information that may be available regarding the mandatory outpatient treatment ordered. The order shall require the community services board to monitor the implementation of the mandatory outpatient treatment plan and report any material noncompliance to the court.

D. No later than five business days after an order for mandatory outpatient treatment has been entered pursuant to this section, the community services board that is responsible for monitoring compliance with the order shall file a comprehensive mandatory outpatient treatment plan. The comprehensive mandatory outpatient treatment plan shall (i) identify the specific type, amount, duration, and frequency of each service to be provided to the minor, (ii) identify the provider that has agreed to provide each service included in the plan, (iii) certify that the services are the most appropriate and least restrictive treatment available for the minor, (iv) certify that each provider has complied and continues to comply with applicable provisions of the Department of Behavioral Health and Developmental Services' licensing regulations, (v) be developed with the fullest involvement and participation of the minor and his parents and reflect their preferences to the greatest extent possible to support the minor's recovery and self-determination, (vi) specify the particular conditions with which the minor shall be required to comply, and (vii) describe how the community services board shall monitor the minor's compliance with the plan and report any material noncompliance with the plan. The minor shall be involved in the preparation of the plan to the maximum feasible extent consistent with his ability to understand and participate, and the minor's family shall be involved to the maximum extent consistent with the minor's treatment needs. The community services board shall submit the comprehensive mandatory outpatient treatment plan to the court for approval. Upon approval by the court, the comprehensive mandatory outpatient treatment plan shall be filed with the court and incorporated into the order of mandatory outpatient treatment. Any subsequent substantive modifications to the plan shall be filed with the court for review and attached to any order for mandatory outpatient treatment.

E. If the community services board responsible for developing the comprehensive mandatory outpatient treatment plan determines that the services necessary for the treatment of the minor's mental illness are not available or cannot be provided to the minor in accordance with the order for mandatory outpatient treatment, it shall notify the court within five business days of the entry of the order for mandatory outpatient treatment. Within five business days of receiving such notice, the judge, after notice to the minor, the minor's attorney, and the community services board responsible for developing the comprehensive mandatory outpatient treatment plan, shall hold a hearing pursuant to § 16.1-345.4.

F. Upon entry of any order for mandatory outpatient treatment, the clerk of the court shall provide a copy of the order to the minor who is the subject of the order, his parents, his attorney, his guardian ad litem, and the community services board required to monitor his compliance with the plan. The community services board shall acknowledge receipt of the order to the clerk of the court on a form established by the Office of the Executive Secretary of the Supreme Court and provided by the court for this purpose.

G. After entry of any order for mandatory outpatient treatment if the court that entered the order is not the juvenile and domestic relations district court for the jurisdiction in which the minor resides, it shall transfer jurisdiction of the case to the court where the minor resides.

2009, cc. 455, 555; 2010, cc. 778, 825.



§ 16.1-345.3. Monitoring mandatory outpatient treatment; motion for review

A. The community services board where the minor resides shall monitor the minor's compliance with the mandatory outpatient treatment plan ordered by the court pursuant to § 16.1-345.2. Monitoring compliance shall include (i) contacting the service providers to determine if the minor is complying with the mandatory outpatient treatment order and (ii) notifying the court of the minor's material noncompliance with the mandatory outpatient treatment order. Providers of services identified in the plan shall report any material noncompliance to the community services board.

B. If the community services board determines that the minor materially failed to comply with the order, it shall file with the juvenile and domestic relations district court for the jurisdiction in which the minor resides a motion for review of the mandatory outpatient treatment order as provided in § 16.1-345.4. The community services board shall file the motion for review of the mandatory outpatient treatment order within three business days of making that determination, or within 24 hours if the minor is being detained under a temporary detention order, and shall recommend an appropriate disposition. Copies of the motion for review shall be sent to the minor, his parents, his attorney, and his guardian ad litem.

C. If the community services board determines that the minor is not materially complying with the mandatory outpatient treatment order or for any other reason, and that because of mental illness, the minor (i) presents a serious danger to himself or others to the extent that severe or irremediable injury is likely to result, as evidenced by recent acts or threats or (ii) is experiencing a serious deterioration of his ability to care for himself in a developmentally age-appropriate manner, as evidenced by delusionary thinking or by a significant impairment of functioning in hydration, nutrition, self-protection, or self-control, it shall immediately request that the magistrate issue an emergency custody order pursuant to § 16.1-340 or a temporary detention order pursuant to § 16.1-340.1.

D. If the community services board determines at any time prior to the expiration of the mandatory outpatient treatment order that the minor has complied with the order and that continued mandatory outpatient treatment is no longer necessary, it shall file a motion to review the order with the juvenile and domestic relations district court for the jurisdiction in which the minor resides. The court shall schedule a hearing and provide notice of the hearing in accordance with subsection A of § 16.1-345.4.

2009, cc. 455, 555; 2010, cc. 778, 825.



§ 16.1-345.4. Court review of mandatory outpatient treatment plan

A. The juvenile and domestic relations district court judge shall hold a hearing within 15 days after receiving the motion for review of the mandatory outpatient treatment plan; however, if the fifteenth day is a Saturday, Sunday, legal holiday, or day on which the court is lawfully closed, the hearing shall be held on the next day that is not a Saturday, Sunday, legal holiday, or day on which the court is lawfully closed. If the minor is being detained under a temporary detention order, the hearing shall be scheduled within the same time frame provided for a commitment hearing under § 16.1-341. The clerk shall provide notice of the hearing to the minor, his parents, the community services board, all treatment providers listed in the comprehensive mandatory outpatient treatment order, and the original petitioner for the minor's involuntary treatment. If the minor is not represented by counsel, the judge shall appoint an attorney to represent the minor in this hearing and any subsequent hearings under § 16.1-345.5, giving consideration to appointing the attorney who represented the minor at the proceeding that resulted in the issuance of the mandatory outpatient treatment order. The judge shall also appoint a guardian ad litem for the minor. The community services board shall offer to arrange the minor's transportation to the hearing if the minor is not detained and has no other source of transportation.

B. If requested by the minor's parents, the community services board, a treatment provider listed in the comprehensive mandatory outpatient treatment plan, or the original petitioner for the minor's involuntary treatment, the juvenile and domestic relations district court judge may order an evaluation and appoint a qualified evaluator in accordance with § 16.1-342 who shall personally examine the minor and certify to the court whether or not he has probable cause to believe that the minor meets the criteria for involuntary inpatient treatment or mandatory outpatient treatment as specified in § 16.1-345 and subsection A of § 16.1-345.2. The evaluator's report may be admitted into evidence without the appearance of the evaluator at the hearing if not objected to by the minor or his attorney. If the minor is not detained in an inpatient facility, the community services board shall arrange for the minor to be examined at a convenient location and time. The community services board shall offer to arrange for the minor's transportation to the examination, if the minor has no other source of transportation. If the minor refuses or fails to appear, the community services board shall notify the court, and the court shall issue a mandatory examination order and a civil show cause summons. The return date for the civil show cause summons shall be set on a date prior to the review hearing scheduled pursuant to subsection A, and the examination of the minor shall be conducted immediately after the hearing thereon, but in no event shall the period for the examination exceed eight hours.

C. If the minor fails to appear for the hearing, the juvenile and domestic relations district court judge shall, after consideration of any evidence from the minor, from his parents, from the community services board, or from any treatment provider identified in the mandatory outpatient treatment plan regarding why the minor failed to appear at the hearing, either (i) reschedule the hearing pursuant to subsection A, (ii) issue an emergency custody order pursuant to § 16.1-340, or (iii) issue a temporary detention order pursuant to § 16.1-340.1.

D. After hearing the evidence regarding the minor's material noncompliance with the mandatory outpatient treatment order and the minor's current condition, and any other relevant information referenced in § 16.1-345 and subsection A of § 16.1-345.2, the juvenile and domestic relations district court judge may make one of the following dispositions:

1. Upon finding by clear and convincing evidence that the minor meets the criteria for involuntary admission and treatment specified in § 16.1-345, the judge shall order the minor's involuntary admission to a facility designated by the community services board for a period of treatment not to exceed 30 days;

2. Upon finding that the minor continues to meet the criteria for mandatory outpatient treatment specified in subsection A of § 16.1-345.2, and that a continued period of mandatory outpatient treatment appears warranted, the judge may renew the order for mandatory outpatient treatment, making any necessary modifications that are acceptable to the community services board or treatment provider responsible for the minor's treatment. In determining the appropriateness of outpatient treatment, the court may consider the minor's material noncompliance with the previous mandatory treatment order; or

3. Upon finding that neither of the above dispositions is appropriate, the judge may rescind the order for mandatory outpatient treatment.

Upon entry of an order for involuntary inpatient admission, transportation shall be provided in accordance with § 16.1-345.

E. For the purposes of this section, "juvenile and domestic relations district court judge" shall not include a special justice as authorized by § 37.2-803.

2009, cc. 455, 555; 2010, cc. 778, 825; 2014, cc. 691, 761.



§ 16.1-345.5. Continuation of mandatory outpatient treatment order

A. At any time within 30 days prior to the expiration of a mandatory outpatient treatment order, the community services board that is required to monitor the minor's compliance with the order may file with the juvenile and domestic relations district court for the jurisdiction in which the minor resides a motion for review to continue the order for a period not to exceed 90 days.

B. The court shall grant the motion for review and enter an appropriate order without further hearing if it is joined by (i) the minor's parents and the minor if he is 14 years of age or older, or (ii) the minor's parents if the minor is younger than 14 years of age. If the minor's parents and the minor, if necessary, do not join the motion, the court shall schedule a hearing and provide notice of the hearing in accordance with subsection A of § 16.1-345.4.

C. Upon receipt of the motion for review, the court shall appoint a qualified evaluator who shall personally examine the minor pursuant to § 16.1-342. The community services board required to monitor the minor's compliance with the mandatory outpatient treatment order shall provide a preadmission screening report as required in § 16.1-340.4.

D. After observing the minor, reviewing the preadmission screening report, and considering the appointed qualified evaluator's report and any other relevant evidence referenced in § 16.1-345 and subsection A of § 16.1-345.2, the court may make one of the dispositions specified in subsection D of § 16.1-345.4. If the court finds that a continued period of mandatory outpatient treatment is warranted, it may continue the order for a period not to exceed 90 days. Any order of mandatory outpatient treatment that is in effect at the time a motion for review for the continuation of the order is filed shall remain in effect until the court enters a subsequent order in the case.

E. For the purposes of this section, the "court" shall not include a special justice as authorized in § 37.2-803.

2009, cc. 455, 555; 2010, cc. 778, 825.



§ 16.1-345.6. Appeal of final order

A. The minor shall have the right to appeal any final order committing the minor or ordering the minor to mandatory outpatient treatment to the circuit court in the jurisdiction where the minor was committed, hospitalized pursuant to the commitment order, or ordered to mandatory outpatient treatment. Venue shall be in the circuit court having jurisdiction within the territory of the court that issued the final order. The circuit court may transfer the case upon a finding that another forum is more convenient. The appeal shall be heard de novo by the circuit court in accordance with the provisions set forth in this article. Any order of the circuit court shall not extend the period of commitment or mandatory outpatient treatment set forth in the order appealed from.

B. Notice of an appeal shall be filed within 10 days from the date of the order. The appeal shall be given priority over all other pending matters before the circuit court and heard as soon as possible, notwithstanding § 19.2-241 regarding the time within which the court shall set criminal cases for trial. A petition for or the pendency of an appeal shall not suspend any order unless so ordered by the court, however a minor may be released after a petition for or during the pendency of an appeal pursuant to subsection B of § 16.1-346. The clerk of the court from which the appeal is taken shall immediately transmit the record to the clerk of the appellate court. The clerk of the circuit court shall provide written notification of the appeal to the person who initiated the petition under this article in accordance with procedures set forth in § 16.1-112.

C. The juvenile and domestic relations district court shall appoint an attorney and a guardian ad litem to represent any minor desiring to appeal who is not already represented.

2010, cc. 778, 825.



§ 16.1-346. Treatment plans; periodic review of status

A. Within 10 days of commitment ordered under § 16.1-345, the director of the facility to which the minor was committed shall ensure that an individualized plan of treatment has been prepared by the provider responsible for the minor's treatment and, if applicable, has been communicated to the parent. The minor shall be involved in the preparation of the plan to the maximum feasible extent consistent with his ability to understand and participate, and the minor's family shall be involved to the maximum extent consistent with the minor's treatment needs. The plan shall include a preliminary plan for placement and aftercare upon completion of inpatient treatment and shall include specific behavioral and emotional goals against which the success of treatment may be measured. A copy of the plan shall be provided to the minor, his parents, and, upon request, to his attorney and his guardian ad litem.

B. A minor committed to inpatient treatment shall be discharged from the facility when he no longer meets the commitment criteria as determined by appropriate hospital medical staff review.

1990, c. 975; 1991, c. 159; 2010, cc. 778, 825.



§ 16.1-346.1. Discharge plan

Prior to discharge of any minor admitted to inpatient treatment, including a minor in detention or shelter care pursuant to an order of a juvenile and domestic relations district court, a discharge plan shall be formulated, provided and explained to the minor, and copies thereof shall be sent (i) to the minor's parents or (ii) if the minor is in the custody of the local department of social services, to the department's director or the director's designee or (iii) to the minor's parents and (a) if the juvenile is to be housed in a detention home upon discharge, to the court in which the petition has been filed and the facility superintendent, or (b) if the minor is in custody of the local department of social services, to the department. A copy of the plan shall also be provided, upon request, to the minor's attorney and guardian ad litem. If the minor was admitted to a state facility, the discharge plan shall be contained in a uniform discharge document developed by the Department of Behavioral Health and Developmental Services. The plan shall, at a minimum, (i) specify the services required by the released minor in the community to meet his needs for treatment, housing, nutrition, physical care, and safety; (ii) specify any income subsidies for which the minor is eligible; (iii) identify all local and state agencies which will be involved in providing treatment and support to the minor; and (iv) specify services which would be appropriate for the minor's treatment and support in the community but which are currently unavailable. A minor in detention or shelter care prior to admission to inpatient treatment shall be returned to the detention home, shelter care, or other facility approved by the Department of Juvenile Justice within 24 hours by the sheriff serving the jurisdiction where the minor was detained upon release from the treating facility, unless the juvenile and domestic relations district court having jurisdiction over the case has provided written authorization for release of the minor, prior to the scheduled date of release.

1991, c. 159; 1995, c. 304; 2005, cc. 346, 716; 2010, cc. 778, 825.



§ 16.1-347. Fees and expenses for qualified evaluators

Every qualified evaluator appointed by the court to conduct an evaluation pursuant to this article who is not regularly employed by the Commonwealth shall be compensated for fees and expenses as provided in § 37.2-804.

1990, c. 975; 2010, cc. 778, 825.



§ 16.1-348. Availability of judge

The chief judge of every juvenile and domestic relations district court shall establish and require that a judge be available seven days a week, 24 hours a day, for the purpose of performing the duties established by this article. Such judge shall have the authority to perform the duties established by this article.

1990, c. 975; 2005, c. 716; 2007, cc. 500, 897.



§ 16.1-349. Definitions

"Attending physician" means the physician who has primary responsibility for the treatment and care of a qualified parent.

"Designation" means a writing which (i) is voluntarily executed in conformance with the requirements of § 16.1-351 and signed by a parent and (ii) names a person to act as standby guardian.

"Determination of debilitation" means a written determination made by an attending physician that a qualified parent is chronically and substantially unable to care for a minor child as a result of a debilitating illness, disease or injury. Such a determination shall include the physician's medical opinion to a reasonable degree of medical certainty, regarding the nature, cause, extent and probable duration of the parent's debilitating condition.

"Determination of incompetence" means a written determination made by the attending physician that to a reasonable degree of medical certainty a qualified parent is chronically and substantially unable to understand the nature and consequences of decisions concerning the care of a minor child as a result of a mental or organic impairment and is consequently unable to care for the child. Such a determination shall include the physician's medical opinion, to a reasonable degree of medical certainty, regarding the nature, cause, extent and probable duration of the parent's incompetence.

"Parent" means a genetic or adoptive parent or parent determined in accordance with the standards set forth in § 20-49.1 or § 20-158, and includes a person, other than a parent, who has physical custody of a child and who has either been awarded custody by a court or claims a right to custody.

"Qualified parent" means a parent who has been diagnosed, as evidenced in writing, by a licensed physician to be afflicted with a progressive or chronic condition caused by injury, disease or illness from which, to a reasonable degree of medical probability, the patient cannot recover.

"Standby guardian" means a person who, in accordance with this article, is designated in writing or approved by the court to temporarily assume the duties of guardian of the person or guardian of the property, or both, of a minor child on behalf of or in conjunction with a qualified parent upon the occurrence of a triggering event. The term shall be so construed as to enable the parent to plan for the future care of a child, without terminating parental or legal rights, and to give the standby guardian the authority to act in a manner consistent with the known wishes of a qualified parent regarding the care, custody and support of the minor child.

"Triggering event" means the event upon the occurrence of which the standby guardian may be authorized to act. The triggering event shall be specified in the court order or written designation and shall be the earlier of a determination of incompetence or the death of the qualified parent. However, in the case of a standby guardian judicially approved pursuant to § 16.1-350, the triggering event may also be specified as the qualified parent's written consent to the commencement of the standby guardian's authority. In the case of a standby guardian designated pursuant to § 16.1-351, the triggering event may also be specified as (i) a determination of debilitation of the qualified parent and (ii) that parent's written consent to the commencement of the designated standby guardian's authority.

1998, c. 829.



§ 16.1-350. Petition for court approval of standby guardian

A. Upon petition of any person, the juvenile court of the jurisdiction in which a child resides may approve a person as standby guardian for a child of a qualified parent upon the occurrence of a specified triggering event. If requested in the petition, the court may also approve an alternate standby guardian identified by the petitioner, to act in the event that at any time after approval pursuant to this section the standby guardian is unable or unwilling to assume the responsibilities of the standby guardianship.

B. The petition shall state:

1. The name and address of the petitioner and his relationship to the child and the name and address of the child's qualified parent, and the name and address of any other parent of the child whose identity and whereabouts are known to the petitioner or can reasonably be ascertained;

2. The name, address and birthdate of the child;

3. The nature of the proposed triggering event, including when a qualified parent's consent would be effective in those cases where such consent is chosen as the triggering event;

4. Whether a determination of incompetence or debilitation has been made and, if so, when and by whom;

5. Whether there is a significant risk that the qualified parent will imminently become physically or mentally incapable of caring for the child or die as the result of a progressive chronic condition or illness; however, a petitioner shall not be required to submit medical documentation of a parent's medical status with the petition;

6. The name and address of the person proposed as standby guardian and any alternate and whether the petition requests that such person be given authority as a guardian of the person or guardian of the property of the minor, or both;

7. A statement of any known reasons as to why the child's other parent is not assuming or should not assume the responsibilities of a standby guardian;

8. Whether there is any prior judicial history regarding custody of the child or any pending litigation regarding custody of the child; and

9. The name and address of the attending physician.

C. Upon the filing of a petition, notice of the filing shall promptly be given to each parent of the child whose identity and whereabouts are known to the petitioner. The court shall direct the issuance of summonses to the child, if the child is twelve or more years of age and the proposed standby guardian and alternate, if any, and such other persons as appear to the court to be proper or necessary parties to the proceedings including the child's parents, guardian, legal custodian or other person standing in loco parentis, if the identity and whereabouts of such persons are known. Service of the summons shall be made pursuant to § 16.1-264.

An order approving the standby guardian shall not be entered without a hearing if there is another known parent, stepparents, adult siblings, or other adult related to the child by blood, marriage, or adoption who requests a hearing within ten days of the date that notice of the filing was sent or if there is other litigation pending regarding custody of the child.

Prior to any hearing on the petition, the court may appoint a discreet and competent attorney at law as guardian ad litem to represent the child pursuant to § 16.1-266.1. In the case of a petition filed by anyone other than a parent of the child, the court shall appoint a guardian ad litem. The qualified parent shall not be required to appear in court if the parent is medically unable to appear, except upon motion for good cause shown.

1998, c. 829.



§ 16.1-351. Court order approving standby guardianship; authority; when effective

Upon consideration of the factors set out in § 20-124.3 and finding that (i) the child's parent is a qualified parent and (ii) appointment of a standby guardian is in the best interest of the child, the court shall appoint a proper and suitable person as standby guardian and, if requested, a proper and suitable person as alternate standby guardian. However, when a petition is filed by a person other than a parent having custody of the child, the standby guardian shall be appointed only with the consent of the qualified parent unless the court finds that such consent cannot be given for medical reasons.

The order shall specify the triggering event and shall provide that the authority of the standby guardian is effective (i) upon receipt by the standby guardian of a determination of incompetence or a certificate of death or the earlier of either or (ii) if so requested in the petition, upon receipt by the standby guardian of a written consent of the qualified parent and filing of the consent with the court. The written consent shall be executed after the entry of the court order and signed by the qualified parent, or by another in his presence and on his behalf.

As soon as practicable after entry of the order, a copy shall be served on the standby guardian.

A standby guardian shall have the powers and duties of a guardian of the person and a guardian of the property of a minor, unless otherwise specified in the order.

The standby guardian shall file with the court, as soon as practicable but in no event later than thirty days following a parent's death, determination of incompetence or consent, a copy of the certificate of death, determination of incompetence or consent of the qualified parent upon which his authority is based. Failure to file within the time specified shall be grounds for the court to rescind the authority of the standby guardian sua sponte or upon petition of any person but all acts undertaken by the standby guardian on behalf of and in the interests of the child shall be valid and enforceable.

1998, c. 829.



§ 16.1-352. Written designation of a standby guardian by a parent; commencement of authority; court approval required

A. A parent may execute a written designation of a standby guardian at any time. The written designation shall state:

1. The name, address and birthdate of the child affected;

2. The triggering event; and

3. The name and address of the person designated as standby guardian or alternate.

The written designation shall be signed by the parent. Another adult may sign the written designation on behalf of the parent if the parent is physically unable to do so, provided the designation is signed at the express request of the parent and in the presence of the parent. The designated standby guardian or alternate may not sign on behalf of the parent. The signed designation shall be delivered to the standby guardian and any alternate named as soon as practicable.

B. Following such delivery of the designation, the authority of a standby guardian to act for a qualified parent shall commence upon the occurrence of the specified triggering event and receipt by him of (i) a determination of incompetence, (ii) a certificate of death of the parent, or (iii) a determination of debilitation and the qualified parent's written consent to such commencement, signed by the parent or another on his behalf and at his direction as provided in subsection A for the designation.

C. A standby guardian under a designation shall have the authority of a guardian of the person and a guardian of the property of the child, unless otherwise specified in the designation.

D. A designated standby guardian or alternate shall file a petition for approval as standby guardian. The petition shall be filed as soon as practicable after the occurrence of the triggering event but in no event later than thirty days after the date of the commencement of his authority. The authority of the standby guardian shall cease upon his failure to so file, but shall recommence upon such filing. The petition shall be accompanied by a copy of the designation and any determinations of incapacity or debilitation or a certificate of death.

The provisions of § 16.1-350 C shall apply to a petition filed pursuant to this section. The court shall enter an order approving the designated guardian as standby guardian upon finding that:

1. The person was duly designated as standby guardian pursuant to this section and the designation has not been revoked;

2. A determination of incompetence was made; a determination of debilitation was made and the parent consented to commencement of the standby guardians authority; or the parent has died as evidenced by a death certificate;

3. The best interests of the child will be served by approval of the standby guardian; and

4. If the petition is by an alternate, that the designated standby guardian is unwilling or unable to serve.

1998, c. 829.



§ 16.1-353. Further proceedings to determine permanent guardianship, custody

A. If the triggering event was death of the qualified parent, within ninety days following the occurrence of the triggering event or, if later, commencement of the standby guardian's authority, the standby guardian shall (i) petition for appointment of a guardian for the child as otherwise provided by law or (ii) initiate other proceedings to determine custody of the child pursuant to Chapter 6.1 (§ 20-124.1 et seq.) of Title 20, or both.

B. In all other cases a standby guardian shall promptly after occurrence of the triggering event initiate such proceedings to determine permanent custody, absent objection by the qualified parent.

The petition shall be accompanied by:

1. The court order approving or written designation of a standby guardian; and

2. The attending physician's written determination of incompetence or debilitation or a verification of death.

1998, c. 829.



§ 16.1-354. Revocation, refusal, termination of standby guardianship

A. The authority of a standby guardian approved by the court may be revoked by the qualified parent by his filing a notice of revocation with the court. The notice of revocation shall identify the standby guardian or alternate standby guardian to which the revocation will apply. A copy of the revocation shall also be delivered to the standby guardian whose authority is revoked and any alternate standby guardian who may then be authorized to act.

At any time following his approval by the court, a standby guardian approved by the court may decline to serve by filing a written statement of refusal with the court and having the statement personally served on the qualified parent and any alternate standby guardian who may then be authorized to act.

B. When a written designation has been executed, but is not yet effective because the triggering event has not yet occurred, the parent may revoke or the prospective standby guardian may refuse the designation by notifying the other party in writing.

A written designation may also be revoked by the execution of a subsequent inconsistent designation.

C. When a standby guardian's authority is effective upon debilitation or incompetence of the qualified parent, the standby guardian's authority to act on behalf of the parent continues even though the parent is restored to health unless the qualified parent notifies the guardian and, if appropriate, the court, in writing, that the standby guardian's authority is revoked upon such restoration or otherwise.

If at any time the court finds that the parent no longer meets the definition of "qualified parent," the court shall rescind its approval of the standby guardian.

1998, c. 829.



§ 16.1-355. Review of standby guardianship

A child's parent, stepparent, adult sibling or any adult related to the child by blood, marriage or adoption may petition the court which approved the standby guardian at any time following such approval and prior to any termination of the standby guardianship for review of whether continuation of the standby guardianship is in the best interests of the child. Notice of the filing of a petition shall promptly be given to the standby guardian, the child, if the child is twelve or more years of age, and each parent of the child whose identity and whereabouts are known or could reasonably be ascertained.

1998, c. 829.



§ 16.1-356. Raising question of competency to stand trial; evaluation and determination of competency

A. If, at any time after the attorney for the juvenile has been retained or appointed pursuant to a delinquency proceeding and before the end of trial, the court finds, sua sponte or upon hearing evidence or representations of counsel for the juvenile or the attorney for the Commonwealth, that there is probable cause to believe that the juvenile lacks substantial capacity to understand the proceedings against him or to assist his attorney in his own defense, the court shall order that a competency evaluation be performed by at least one psychiatrist, clinical psychologist, licensed professional counselor, licensed clinical social worker, or licensed marriage and family therapist, who is qualified by training and experience in the forensic evaluation of juveniles.

The Commissioner of Behavioral Health and Developmental Services shall approve the training and qualifications for individuals authorized to conduct juvenile competency evaluations and provide restoration services to juveniles pursuant to this article. The Commissioner shall also provide all juvenile courts with a list of guidelines for the court to use in the determination of qualifying individuals as experts in matters relating to juvenile competency and restoration.

B. The evaluation shall be performed on an outpatient basis at a community services board or behavioral health authority, juvenile detention home or juvenile justice facility unless the court specifically finds that (i) the results of the outpatient competency evaluation indicate that hospitalization of the juvenile for evaluation of competency is necessary or (ii) the juvenile is currently hospitalized in a psychiatric hospital. If one of these findings is made, the court, under authority of this subsection, may order the juvenile sent to a hospital designated by the Commissioner of Behavioral Health and Developmental Services as appropriate for the evaluation of juveniles against whom a delinquency petition has been filed.

C. The court shall require the attorney for the Commonwealth to provide to the evaluators appointed under subsection A any information relevant to the evaluation, including, but not limited to (i) a copy of the warrant or petition, (ii) the names and addresses of the attorney for the Commonwealth, the attorney for the juvenile, and the judge ordering the evaluation; and (iii) information about the alleged offense. The court shall require the attorney for the juvenile to provide to the evaluator only the psychiatric records and other information that is deemed relevant to the evaluation of competency. The moving party shall provide the evaluator a summary of the reasons for the evaluation request. All information required by this subsection shall be provided to the evaluator within 96 hours of the issuance of the court order requiring the evaluation and when applicable, shall be submitted prior to admission to the facility providing the inpatient evaluation. If the 96-hour period expires on a Saturday, Sunday or other legal holiday, the 96 hours shall be extended to the next day which is not a Saturday, Sunday or legal holiday.

D. If the juvenile is hospitalized under the provisions of subsection B, the juvenile shall be hospitalized for such time as the director of the hospital deems necessary to perform an adequate evaluation of the juvenile's competency, but not to exceed 10 days from the date of admission to the hospital. All evaluations shall be completed and the report filed with the court within 14 days of receipt by the evaluator of all information required under subsection C.

E. Upon completion of the evaluation, the evaluator shall promptly and in no event exceeding 14 days after receipt of all required information submit the report in writing to the court and the attorneys of record concerning (i) the juvenile's capacity to understand the proceedings against him; (ii) his ability to assist his attorney; and (iii) his need for services in the event he is found incompetent, including a description of the suggested necessary services and least restrictive setting to assist the juvenile in restoration to competency. No statements of the juvenile relating to the alleged offense shall be included in the report.

F. After receiving the report described in subsection E, the court shall promptly determine whether the juvenile is competent to stand trial for adjudication or disposition. A hearing on the juvenile's competency is not required unless one is requested by the attorney for the Commonwealth or the attorney for the juvenile or when required under § 16.1-357 B. If a hearing is held, the party alleging that the juvenile is incompetent shall bear the burden of proving by a preponderance of the evidence the juvenile's incompetency. The juvenile shall have the right to notice of the hearing and the right to personally participate in and introduce evidence at the hearing.

If the juvenile is otherwise able to understand the charges against him and assist in his defense, a finding of incompetency shall not be made based solely on any or all of the following: (i) the juvenile's age or developmental factors, (ii) the juvenile's claim to be unable to remember the time period surrounding the alleged offense, or (iii) the fact that the juvenile is under the influence of medication.

1999, cc. 958, 997; 2000, c. 337; 2005, c. 110; 2009, cc. 813, 840.



§ 16.1-357. Disposition when juvenile found incompetent

A. Upon finding pursuant to subsection F of § 16.1-356 that the juvenile is incompetent, the court shall order that the juvenile receive services to restore his competency in either a nonsecure community setting or a secure facility as defined in § 16.1-228. A copy of the order shall be forwarded to the Commissioner of Behavioral Health and Developmental Services, who shall arrange for the provision of restoration services in a manner consistent with the order. Any report submitted pursuant to subsection E of § 16.1-356 shall be made available to the agent providing restoration.

B. If the court finds the juvenile incompetent but restorable to competency in the foreseeable future, it shall order restoration services for up to three months. At the end of three months from the date restoration is ordered under subsection A of this section, if the juvenile remains incompetent in the opinion of the agent providing restoration, the agent shall so notify the court and make recommendations concerning disposition of the juvenile. The court shall hold a hearing according to the procedures specified in subsection F of § 16.1-356 and, if it finds the juvenile unrestorably incompetent, shall order one of the dispositions pursuant to § 16.1-358. If the court finds the juvenile incompetent but restorable to competency, it may order continued restoration services for additional three-month periods, provided a hearing pursuant to subsection F of § 16.1-356 is held at the completion of each such period and the juvenile continues to be incompetent but restorable to competency in the foreseeable future.

C. If, at any time after the juvenile is ordered to undergo services under subsection A of this section, the agent providing restoration believes the juvenile's competency is restored, the agent shall immediately send a report to the court as prescribed in subsection E of § 16.1-356. The court shall make a ruling on the juvenile's competency according to the procedures specified in subsection F of § 16.1-356.

1999, cc. 958, 997; 2009, cc. 813, 840.



§ 16.1-358. Disposition of the unrestorably incompetent juvenile

If, at any time after the juvenile is ordered to undergo services pursuant to subsection A of § 16.1-357, the agent providing restoration concludes that the juvenile is likely to remain incompetent for the foreseeable future, he shall send a report to the court so stating. The report shall also indicate whether, in the agent's opinion, the juvenile should be (i) committed pursuant to Article 16 (§ 16.1-335 et seq.) of this chapter or, if the juvenile has reached the age of eighteen years at the time of the competency determination, pursuant to Article 5 (§ 37.2-814 et seq.) of Chapter 8 of Title 37.2, (ii) certified pursuant to § 37.2-806, (iii) provided other services by the court, or (iv) released. Upon receipt of the report, the court shall make a competency determination according to the procedures specified in subsection F of § 16.1-356. If the court finds that the juvenile is incompetent and is likely to remain so for the foreseeable future, it shall order that the juvenile (i) be committed pursuant to Article 16 (§ 16.1-335 et seq.) of this chapter or, if the juvenile has reached the age of eighteen years at the time of the competency determination, pursuant to Article 5 (§ 37.2-814 et seq.) of Chapter 8 of Title 37.2, (ii) be certified pursuant to § 37.2-806, (iii) have a child in need of services petition filed on his behalf pursuant to § 16.1-260 D, or (iv) be released. If the court finds the juvenile incompetent but restorable to competency in the foreseeable future, it may order restoration services continued until three months have elapsed from the date of the provision of restoration ordered under subsection A of § 16.1-357.

If not dismissed without prejudice at an earlier time, charges against an unrestorably incompetent juvenile shall be dismissed in compliance with the time frames as follows: in the case of a charge which would be a misdemeanor, one year from the date of the juvenile's arrest for such charge; and in the case of a charge which would be a felony, three years from the date of the juvenile's arrest for such charges.

1999, cc. 958, 997; 2000, c. 216.



§ 16.1-359. Litigating certain issues when the juvenile is incompetent

A finding of incompetency does not preclude the adjudication, at any time before trial, of a motion objecting to the sufficiency of the petition, nor does it preclude the adjudication of similar legal objections which, in the court's opinion, may be undertaken without the personal participation of the juvenile.

1999, cc. 958, 997.



§ 16.1-360. Disclosure by juvenile during evaluation or restoration; use at guilt phase of trial adjudication or disposition hearing

No statement or disclosure by the juvenile concerning the alleged offense made during a competency evaluation ordered pursuant to § 16.1-356, or services ordered pursuant to § 16.1-357 may be used against the juvenile at the adjudication or disposition hearings as evidence or as a basis for such evidence.

1999, cc. 958, 997.



§ 16.1-361. Compensation of experts

Each psychiatrist, clinical psychologist, licensed clinical social worker, licensed professional counselor, licensed marriage and family therapist, or other expert appointed by the court to render professional service pursuant to § 16.1-356, shall receive a reasonable fee for such service. With the exception of services provided by state hospitals or training centers, the fee shall be determined in each instance by the court that appointed the expert, in accordance with guidelines established by the Supreme Court after consultation with the Department of Behavioral Health and Developmental Services. If any such expert is required to appear as a witness in any hearing held pursuant to § 16.1-356, he shall receive mileage and a fee of $100 for each day during which he is required to serve. An itemized account of expenses, duly sworn to, must be presented to the court, and when allowed shall be certified to the Supreme Court for payment out of the state treasury, and be charged against the appropriations made to pay criminal charges. Allowance for the fee and for the per diem authorized shall also be made by order of the court, duly certified to the Supreme Court for payment out of the appropriation to pay criminal charges.

1999, cc. 958, 997; 2000, c. 337; 2005, c. 110; 2009, cc. 813, 840; 2012, cc. 476, 507.






Title 17.1 - Courts of Record

§ 17.1-100. Judicial performance evaluation program

A. The Supreme Court, by rule, shall establish and maintain a judicial performance evaluation program that will provide a self-improvement mechanism for judges and a source of information for the reelection process. By December 1 of each year, the Supreme Court, or its designee, shall transmit a report of the evaluation in the final year of the term of each justice and judge whose term expires during the next session of the General Assembly to the Chairmen of the House and Senate Committees for Courts of Justice.

B. The reporting requirement of this section shall become effective when funds are appropriated for this program and shall apply to the evaluation of any justice or judge who has had at least one interim evaluation conducted during his term. For any judge or justice elected or reelected on or after January 1, 2014, an interim evaluation of each individual justice or judge shall be completed during his term. Such interim evaluation shall be commenced by the judicial performance evaluation program no later than the midpoint of his term.

C. All records created or maintained by or on behalf of the judicial performance evaluation program related to an evaluation of any individual justice or judge are confidential and shall not be disclosed, except that any report provided to the General Assembly pursuant to this section shall be a public record that is open to inspection.

2002, c. 726; 2005, c. 633; 2014, c. 808.



§ 17.1-101. Time within which a judge may qualify; failure vacates office

Any judge of this Commonwealth may qualify at any time after receiving his commission and before the expiration of thirty days after the commencement of his term of office. If any judge does not receive his commission until after the commencement of his term of office he may qualify within thirty days from the date of receiving the same. The failure of any judge to qualify within these time limits shall vacate his office.

Code 1919, § 5978, § 17-2; 1998, c. 872.



§ 17.1-102. Justices and judges not permitted to practice law or seek or hold elective or other office

No justice or judge shall, during his continuance in office, engage in the practice of law within or without the Commonwealth, or seek or accept any nonjudicial elective office, or hold any other office of public trust, or engage in any other incompatible activity.

1971, Ex. Sess., c. 50, § 17-3.1; 1998, c. 872.



§ 17.1-103. Residence requirements of judges

Each judge of a circuit court shall, during his term of office, reside within the circuit to which he was appointed or elected and his removal therefrom shall vacate his office. Where the boundary of the jurisdiction of a court is changed by annexation or otherwise, a judge thereof shall not become disqualified from office or ineligible for reelection if, except for such annexation or change, he would otherwise be qualified.

Code 1919, § 5977, § 17-5; 1964, c. 108; 1970, c. 122; 1971, Ex. Sess., c. 50; 1998, c. 872.



§ 17.1-104. In election by court, votes to be recorded

In every appointment or election by a court to fill any office or post, the votes shall be made in writing and recorded in the order or minute book.

Code 1919, § 5961, § 17-6; 1986, c. 294; 1998, c. 872.



§ 17.1-105. Designation of judges to hold courts and assist other judges

A. If a judge of any court of record is absent, sick or disabled or for any other reason unable to hold any regular or special term of the court, or any part thereof, or to perform or discharge any official duty or function authorized or required by law, a judge or retired judge of any court of record may be obtained by personal request of the disabled judge, or another judge of the circuit to hold the court for the whole or any part of such regular or special term and to discharge during vacation such duty or function, or, if the circumstances require, to perform all the duties and exercise all the powers and jurisdiction as judges of such circuit until the judge is again able to attend his duties. The designation of such judge shall be entered in the civil order book of the court, and a copy thereof sent to the Chief Justice of the Supreme Court. The Chief Justice shall be notified forthwith at the time any disabled judge is able to return to his duties.

B. If all the judges of any court of record are so situated in respect to any case, civil or criminal, pending in their court as to render it improper, in their opinion, for them to preside at the trial, unless the cause or proceeding is removed, as provided by law, they shall enter the fact of record and the clerk of the court shall at once certify the same to the Chief Justice of the Supreme Court, who shall designate a judge of some other court of record or a retired judge of any such court to preside at the trial of such case.

C. If a vacancy occurs in the office of a judge of a court of record that fact shall be immediately certified by the clerk of such court to the Governor, who may, instead of appointing a successor at once, request the Chief Justice to designate a judge of some other court of record or a retired judge of any such court to carry out the duties of the office, if there are insufficient judges in the circuit to carry out the work of the court, until the office has been filled in the mode prescribed by law. If any judge so designated shall be prevented by the duties of his court, or by sickness, from performing the duties required, he shall so inform the Chief Justice, who may designate another judge in his place.

D. Due to congestion in the work of any court of record or when in his opinion the administration of justice so requires, the Chief Justice may, upon his own initiative or upon application of the judge desiring assistance, designate a judge or retired judge of any court of record to assist the judge in the performance of his duties and every judge so designated shall have the same powers and jurisdiction and be authorized to perform the same duties as the judge whom he is designated to assist.

E. Any judge or retired judge sitting under any provision of this section or sitting by designation on any three-judge court shall receive from the state treasury actual expenses for the time he is actually engaged in holding court, except in those cases where the payment of such expenses is otherwise specifically provided by law.

F. The powers and duties herein conferred and imposed upon the Chief Justice may be exercised and performed by any justice, or any committee of justices, of the Court, designated by the Chief Justice for such purpose.

G. If the chief judge of any circuit is unable to perform the duties required by law, he shall notify the Chief Justice, who shall designate another judge of the same circuit to perform such duties.

H. If any judge refuses unreasonably to serve as requested under the provisions of this section, the chief judge may report his refusal to the Judicial Inquiry and Review Commission.

I. As used in this section, "retired judge" means a judge eligible for recall pursuant to § 17.1-106.

Code 1919, § 5898, § 17-7; 1928, p. 746; 1936, p. 405; 1938, p. 138; 1948, p. 535; 1950, p. 52; 1954, c. 165; 1973, c. 544; 1998, c. 872; 2006, cc. 144, 306; 2014, c. 776.



§ 17.1-106. Temporary recall of retired judges

A. The Chief Justice of the Supreme Court may call upon and authorize any justice or judge of a court of record who is retired under the Judicial Retirement System (§ 51.1-300 et seq.) either to (i) hear a specific case or cases pursuant to the provisions of § 17.1-105 such designation to continue in effect for the duration of the case or cases or (ii) perform for a period of time not to exceed ninety days at any one time, such judicial duties in any court of record as the Chief Justice shall deem in the public interest for the expeditious disposition of the business of the courts of record.

B. It shall be the obligation of any retired judge or justice who is recalled to temporary service under this section and who has not attained age seventy to accept the recall and perform the duties assigned. It shall be within the discretion of any justice or judge who has attained age seventy to accept such recall.

C. Any justice or judge recalled to duty under this section shall have all the powers, duties, and privileges attendant on the position he is recalled to serve.

D. A retired justice of the Supreme Court or judge of the Court of Appeals recalled to active service shall be furnished an office, office supplies, and stenographer while performing such active service.

1990, c. 832, § 17-7.01; 1998, c. 872; 2001, c. 59; 2014, c. 776.



§ 17.1-107. Designation of judge to assist regular judge holding case under advisement for unreasonable length of time

A. In any civil action, a judge of a circuit court who fails to act on any matter, claim, motion, or issue that has been submitted to the court for a decision or render a final decision in the action shall report, in writing, to the parties or their counsel on any such matter, claim, motion, issue, or action held under advisement for more than 60 days after such submission stating an expected time of a decision. In any civil action in which a judge fails to report as required by this section or fails to render a decision within the expected time stated in the report, any party or their counsel may notify the Chief Justice of the Supreme Court. Whenever the Chief Justice of the Supreme Court, or any justice designated by him, has reasonable cause to believe that any judge of a court of record may be holding any matter, claim, motion, issue, or case under advisement for an unreasonable length of time, he shall inquire into the cause of such delay, and if he finds it necessary in order to expedite the administration of justice, he shall designate a judge or retired judge of a court of record to assist the regular judge in the performance of his duties.

B. Complaints made hereunder shall be absolutely privileged and the name of the complainant shall not be disclosed without his consent.

1962, c. 285, § 17-7.1; 1973, c. 544; 1998, c. 872; 2008, c. 813; 2014, c. 62.



§ 17.1-108. Reserved

Reserved.



§ 17.1-109. Judges pro tempore

Any cause pending in a circuit court, when the judge of the court is disqualified or unable for any reason to try the same, may be tried by a judge pro tempore who shall be a citizen of this Commonwealth and shall be licensed to practice law in this Commonwealth.

Code 1919, § 5899, § 17-8; 1996, c. 616; 1998, c. 872.



§ 17.1-110. Their appointment and powers

When all the parties to any cause pending in a circuit court, or their attorneys of record, shall enter into a written stipulation appointing a judge pro tempore for the trial of the cause and approved by a judge of said court in his discretion, and the person appointed shall take and subscribe an oath faithfully to try and determine the issues joined between the parties, the clerk of the court in which such action or suit is pending shall record the stipulation and oath. The person appointed shall be vested with the same power and authority and shall be charged with the same duties as to the cause in and as to which he is appointed as though he were the regularly elected and qualified judge of such court. However, the parties may, by the terms of their stipulation, limit the power of the judge pro tempore to the trial and determination of any specified issue or issues, either of law or fact and in such cases the oath of the person appointed shall correspond to the terms of the stipulation.

The provisions of this section and § 17.1-109 shall be in addition to the provisions of § 17.1-105.

Code 1919, § 5900, § 17-9; 1977, c. 237; 1996, c. 616; 1998, c. 872.



§ 17.1-111. Compensation

Judges pro tempore shall serve without compensation from any public treasury, but it shall be lawful for the parties to agree upon and express in their written stipulation any mode or amount of compensation, together with any further agreement as to the taxing of the same as costs.

Code 1919, § 5901, § 17-10; 1998, c. 872.



§ 17.1-112. Sheriff to attend court as its officer

Neither the Supreme Court nor the Court of Appeals shall be attended by any sheriff in the City of Richmond. In all other cases, the sheriff of the county or city in which any court is held shall attend it and act as its officer.

Code 1919, § 5963, § 17-13; 1984, c. 703; 1998, c. 872.



§ 17.1-113. Places of holding courts; certain orders and decrees entered elsewhere

Every circuit court for any county or city shall be held at the courthouse of such county or city, except when some other place is prescribed by law or lawfully appointed. However, the judge of the circuit court of any county or city may enter any order or decree at his home or office or elsewhere within his circuit.

In the interest of justice, the chief judges of the Twenty-first and the Twenty-third Judicial Circuits may, by order, designate one or more of the courtrooms of any circuit court within their respective circuits as the courtroom or courtrooms in which civil or criminal cases whose venue is laid within the circuit may be tried. In criminal cases, jurors summoned to appear at such courtroom or courtrooms shall reside in the locality in which the crime was committed, except as otherwise provided by law.

Code 1919, § 5964, § 17-14; 1940, p. 325; 1998, c. 872; 2005, c. 389.



§ 17.1-114. When and how changed

Whenever in the opinion of a circuit court or the judge thereof, the courthouse or other place wherein it is required to hold its session cannot or should not for any reason be occupied by it, or if the same has been destroyed, or is being repaired, renovated, or enlarged, the court may hold its session at such places within the geographical limits of the same judicial circuit as the court may direct by an order to its clerk. The court shall continue to hold its sessions in such other place until the courthouse or its lawful place of session can be occupied, or until another has been built and fitted for the court's occupation, or until such repairs, renovations or additions have been completed, or until some other place is designated by the court. Except as provided in subsection C of § 17.1-330 or this section or as agreed to by all parties to an action, no session of a circuit court shall be held outside the geographical limits of the county or city of which it is the court.

In the interest of justice, the chief judges of the Twenty-first and the Twenty-third Judicial Circuits may, by order, designate one or more of the courtrooms of any circuit court within their respective circuits as the courtroom or courtrooms in which civil or criminal cases whose venue is laid within the circuit may be tried. In criminal cases, jurors summoned to appear at such courtroom or courtrooms shall reside in the locality in which the crime was committed, except as otherwise provided by law.

Code 1919, § 5965, §§ 17-15, 17-18; 1962, c. 405; 1966, c. 348; 1971, Ex. Sess., c. 156; 1998, c. 872; 2005, c. 389; 2010, cc. 451, 757.



§ 17.1-115. How order or warrant making change posted

A copy of every order of court of a judge issued under § 17.1-114 shall, if practicable, be posted by the clerk of the court at the door of his office and at the courthouse door, and also at the place where the court has designated that its session be held.

Code 1919, § 5966, § 17-16; 1998, c. 872.



§ 17.1-116. Change of place or time for holding session of Supreme Court

Whenever, by reason of the destruction, possession by a public enemy, or infection with contagious disease of any building in which the Supreme Court is to be held, it seems necessary to the Chief Justice, he shall, by proclamation, designate a place at which the Court shall be held, so long as such reason may continue, and when the circumstances require it, may postpone the time for holding the Court. In the case of the destruction of the building, the place designated by the Chief Justice shall be within the same county, city or town as the destroyed building. A copy of such designation shall be sent to the clerk and to each of the justices of the Court and published in some newspaper at the seat of government and near the regular place of session of the Court.

Code 1919, § 5967, § 5968, §§ 17-17, 17-18; 1962, c. 405; 1966, c. 348; 1971, Ex. Sess., c. 156; 1998, c. 872.



§ 17.1-117. Certain acts of courts held at improper places confirmed

When any court has at any time prior to June 13, 1919, been held at a place not authorized by law, in consequence of the destruction of the courthouse, or other unavoidable cause, the acts and proceedings of such court shall be as valid as if the court had been held at the proper place.

Code 1919, § 5969, § 17-19; 1998, c. 872.



§ 17.1-118. Display of flags in courtrooms

There shall be displayed inside each courtroom of a court of record in the cities and counties of the Commonwealth the flag of the United States of America and the flag of the Commonwealth of Virginia. The governing bodies of the respective counties and cities shall make provision for such display and may accept gifts or flags for such purpose.

1954, c. 132, § 17-19.1; 1998, c. 872.



§ 17.1-119. Courts may adjourn for a period not exceeding thirty days

Any court of record may at any term, whether regular or special, adjourn from time to time for a period not exceeding thirty days until the business before it is dispatched, or until the end of its term. The judge of the court shall, during the period of such adjournment, have the power and authority to hold regular or special terms at any other place as if there had been a final adjournment of such term.

Code 1919, § 5959, § 17-21; 1998, c. 872.



§ 17.1-120. Adjournment from day to day; effect of failure to sit on day to which adjourned

After a court is opened it shall, during the term, adjourn from day to day, unless the court shall order otherwise, and if it fails to sit on any day to which it is adjourned it may nevertheless sit on any subsequent day of the term.

Code 1919, § 5970, § 17-23; 1944, p. 399; 1998, c. 872.



§ 17.1-121. Effect of change of time or place of court or failure to sit generally

When the place for holding any court or the day for commencing any term is changed or when a court fails to sit on any day appointed for it or to which it may have adjourned there shall be no discontinuance, but every notice, recognizance or process given, taken or returnable to the day on which the failure occurred, or to any day between that day and the next that the court may sit, or to the day and place as it was before such change, and all matters ready for the court to act upon if it had been held on any such day shall be in the same condition and have the same effect as if given, taken, returnable, or continued to the substituted term or place, or to the next day of the same term that the court may sit, or to the next court in course, as the case may be.

In the interest of justice, the chief judges of the Twenty-first and the Twenty-third Judicial Circuits may, by order, designate one or more of the courtrooms of any circuit court within their respective circuits as the courtroom or courtrooms in which civil or criminal cases whose venue is laid within the circuit may be tried. In criminal cases, jurors summoned to appear at such courtroom or courtrooms shall reside in the locality in which the crime was committed, except as otherwise provided by law.

Code 1919, § 5971, § 17-24; 1998, c. 872; 2005, c. 389.



§ 17.1-122. Matters not determined to stand continued

All causes on the docket of any court and all other matters ready for its decision which have not been determined before the end of a term, whether regular or special, shall, without any order of continuance, stand continued to the next term.

Code 1919, § 5972, § 17-25; 1998, c. 872.



§ 17.1-123. How orders are recorded and signed

A. All orders that make up each day's proceedings of every circuit court shall be recorded by the clerk in a book known as the order book. Orders that make up each day's proceedings that have been recorded in the order book shall be deemed the official record pursuant to § 8.01-389 when (i) the judge's signature is shown in the order, (ii) the judge's signature is shown in the order book, or (iii) an order is recorded in the order book on the last day of each term showing the signature of each judge presiding during the term.

B. If a judge dies, retires or resigns before orders recorded in the order book have been authenticated, the orders shall have the same force and effect and shall be deemed authenticated when the signature of another judge of the same circuit court or the signature of the judge appointed to fill the vacancy or to preside over the court until the vacancy is filled is authenticated as provided in subsection A.

Code 1919, § 5962, § 17-27; 1940, p. 364; 1954, c. 175; 1966, c. 385; 1990, c. 566; 1998, c. 872; 2014, c. 291.



§ 17.1-124. Order books; automated systems

Except as otherwise provided herein, each circuit court clerk shall keep order books or, in lieu thereof, an automated system recording all proceedings, orders and judgments of the court in all matters, all decrees, and decretal orders of such court and all matters pertaining to trusts, the appointment and qualification of trustees, committees, administrators, executors, conservators and guardians shall be recorded, except when the same are appointed by the clerk of court, in which event the order appointing such administrators or executors, shall be made and entered in the clerk's order book. In any circuit court, the clerk may, with the approval of the chief judge of the court, by order entered of record, divide the order book into two sections, to be known as the civil order book and the criminal order book. All proceedings, orders and judgments of the court in all matters at civil law shall be recorded in the civil order book, and all proceedings, orders and judgments of the court in all matters at criminal law shall be recorded in the criminal order book. In any proceeding brought for the condemnation of property, all proceedings, orders, judgments and decrees of the court shall be recorded in the civil order book of the court. The recordation prior to January 1, 1974, of all proceedings, orders, judgments and decrees in such cases, whether entered in the common-law order book or the chancery order book of any court, is hereby declared a valid and proper recordation of the same. Orders in cases appealed from the juvenile and domestic relations district courts shall be maintained as provided in this section and, to the extent inconsistent with this section, § 16.1-302.

The clerk shall ensure that these order books have been microfilmed or converted to or created in an electronic format. Such microfilm and microphotographic processes and equipment shall meet state microfilm standards, and such electronic format shall follow state electronic records guidelines, pursuant to § 42.1-82. The clerk shall further provide the master reel of any such microfilm for storage in the Library of Virginia and shall provide for the secured, off-site back up of any electronic copies of such records.

1926, p. 750, § 17-28; 1932, p. 765; 1936, p. 557; Michie Code 1942, § 5962a; 1962, c. 233; 1973, c. 9; 1974, c. 524; 1990, c. 258; 1997, c. 801; 1998, c. 872; 2005, c. 681; 2007, c. 567; 2010, cc. 717, 760; 2014, c. 460.



§ 17.1-125. Trust fund order book

There shall be kept in the office of the clerk of every circuit court an order book to be known as the trust fund order book, in which shall be recorded all reports, orders and decrees concerning moneys received or to be received by general receivers pursuant to § 8.01-582 and by clerks pursuant to § 8.01-600. Recording of orders and decrees pursuant to this section shall be in addition to, and not in lieu of, any recording otherwise required by statute.

1988, c. 553, § 17-28.1; 1998, c. 872.



§ 17.1-126. Repealed

Repealed by Acts 2001, c. 836, cl. 2.



§ 17.1-128. Recording evidence and incidents of trial in certain civil cases and cost thereof; cost of transcripts; preservation of original notes or records; certified transcript prima facie correct

In all civil cases, the court or judge trying the case may by order entered of record provide for the recording verbatim of the evidence and incidents of trial either by a court reporter or by mechanical or electronic devices approved by the court. The expense of reporting and recording the trial of a civil case shall be paid by the litigants in the manner and in the proportion as the court may in its discretion direct. A transcript of the record, when required by any party, shall be paid for by such party. The court on appeal may provide that such cost may, in civil cases, be reimbursed to the party prevailing. The failure to secure the services of a reporter, or the failure to have the case reported or recorded for any other reason, shall not affect the proceeding or trial. The reporter or other individual designated to report and record the trial shall preserve the original shorthand notes or other original records for not less than five years. The transcript in any case certified by the reporter or other individual designated to report and record the trial shall be deemed prima facie a correct statement of the evidence and incidents of trial.

The administration of this section shall be under the direction of the Supreme Court of Virginia.

1952, c. 642, § 17-30.1; 1956, c. 699; 1962, c. 419; 1964, c. 533; 1968, c. 358; 1975, c. 640; 1984, c. 752; 1994, c. 496; 1998, c. 872.



§ 17.1-128.1. Recording evidence and incidents of trial in certain misdemeanor cases

In any misdemeanor case in circuit court for which no recording verbatim of the evidence and incidents of trial either by a court reporter or by mechanical or electronic devices approved by the court will be used, the court shall allow the defendant, the Commonwealth, or both to record the evidence and incidents of trial by mechanical or electronic device to aid counsel in producing a thorough, complete, and accurate written statement of facts in lieu of transcript for purposes of any appeal. The recording shall not be made a part of the record unless otherwise permitted.

2014, c. 78.



§ 17.1-129. Filing date and time to be noted on papers

Whenever a pleading in any civil action is filed in a circuit court, the clerk or his designee shall stamp or mark the date and time of filing on the face of such pleading.

1985, c. 369, § 17-30.3; 1998, c. 872.



§ 17.1-130. Execution of judgments and decrees of courts no longer existing

Every judgment, decree or order entered in a court which has ceased to exist shall be executed by the court in the custody of whose clerk the record of such judgment, decree or order may be. Every judgment, decree or order of the Supreme Court effecting any judgment, decree or order shall be certified by the court and the case shall be proceeded in as if such court had rendered the same.

Code 1919, § 5974, § 17-32; 1998, c. 872.



§ 17.1-131. Jurisdiction to issue writs of mandamus in matters pertaining to action of service district commission

The circuit court of a county or city having original and general jurisdiction of civil actions in which county or city is situated the seat of government of a service district, shall have original exclusive jurisdiction to issue writs of mandamus in all matters or proceedings arising from or pertaining to the action of the service district commission.

1968, c. 225, § 17-32.1; 1998, c. 872; 2005, c. 681.



§ 17.1-132. Courts Technology Fund

A. There is hereby established the Courts Technology Fund as a special nonreverting fund to be administered by the Supreme Court of Virginia. A portion of the sums collected pursuant to §§ 16.1-69.48:2, 17.1-275, 17.1-328, and 17.1-418 as specified in each section shall be deposited into the state treasury to the credit of the Fund.

B. The Fund shall be established on the books of the Comptroller. Any funds remaining in the Fund at the end of the biennium shall not revert to the general fund, but shall remain in the Fund. Interest earned on the Fund shall be credited to the Fund. Except for transfers pursuant to this section, there shall be no transfers out of the Fund, including transfers to the general fund.

C. Money in the Fund shall be allocated at the direction of the Supreme Court of Virginia to staff, advance, update, maintain, replace, repair, and support the telecommunications and technology systems of the judicial system. The revenue raised in support of the Fund shall not be used to supplant current funding to the judicial branch.

2006, cc. 623, 718.



§ 17.1-200. Clerk of Supreme Court; appointment; removal

There shall be a clerk of the Supreme Court, who shall be appointed by and shall hold office at the pleasure of the Court. In addition to his regular duties as clerk, he shall perform such other duties and services as the Court may require, without additional compensation.

Code 1919, § 3378, § 17-33; 1934, p. 427; 1938, p. 131; 1998, c. 872.



§ 17.1-201. Appointment of deputies; their duties; how removed, etc

The Supreme Court, or any four of the justices thereof in vacation concurring in the appointment, may appoint one or more deputy clerks, who may discharge any of the official duties of the clerk during their continuance in office. Any deputy clerk may be removed from office by the Court or by any four of the justices thereof in vacation. Any such appointment or removal in vacation shall be in writing and shall be maintained with the records of the Court.

Code 1919, § 3379, § 17-34; 1934, p. 427; 1938, p. 131; 1998, c. 872.



§ 17.1-202. Clerk, etc., of Supreme Court not to act as counsel

No clerk, deputy clerk or employee of the Supreme Court shall act as counsel in any case pending in the Court or which may be taken to the Court by appeal or otherwise. Any clerk, deputy clerk or employee violating this section shall be removed from office or employment, as the case may be, in the manner provided in § 17.1-201.

Code 1919, § 3380, § 17-35; 1938, p. 131; 1998, c. 872.



§ 17.1-203. Where clerk's offices to be kept

The clerk of the Supreme Court shall maintain a clerk's office at Richmond, at such place as the Court shall direct.

Code 1919, § 3385, § 17-37; 1938, p. 132; 1998, c. 872.



§ 17.1-204. Examination of office and accounts of clerk

The books and accounts of the clerk of the Supreme Court shall be audited annually and at such other times as the Court may deem proper by the Auditor of Public Accounts who shall make reports of his findings to the Governor and file a copy of such report with the Court within thirty days after the completion of any such audit.

Code 1919, § 3383, § 17-39; 1934, p. 427; 1938, p. 132; 1998, c. 872.



§ 17.1-205. Pro Hac Vice Fund

There is hereby established the Pro Hac Vice Fund, a special, nonreverting fund comprised of moneys collected pursuant to Rule 1A:4 of the Rules of the Supreme Court and subsection B of § 17.1-328. The Fund shall be established on the books of the Comptroller. All moneys received by the Clerk of the Supreme Court for this Fund shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purpose of improving the administration of justice. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written authorization of the Executive Secretary of the Supreme Court.

2007, cc. 113, 372.



§ 17.1-206. Where offices to be located

The clerk's office of every circuit court, or any division thereof, of any county or city shall be kept at the courthouse of such county or city, unless there is a failure by the proper authorities to provide an office there, in which case the clerk's office may be kept at such other place within the county or city as the court may direct. However, nothing in this section shall prohibit the establishment of a clerk's office satellite facility or annex which is not located at the courthouse; provided that recording of all land records, docketing of all monetary judgments, filing of U.C.C. financing statements, and filing of matters at law and in equity shall be conducted at the courthouse location. All expenses related to the establishment and operation of a satellite facility or annex shall be the responsibility of the locality.

Code 1919, § 3385, § 17-40; 1938, p. 132; 1973, c. 406; 1997, c. 325; 1998, c. 872.



§ 17.1-207. Days of operation of clerks' offices

A. The clerk's office of every court shall be kept open on every day except Saturday, except as provided in subsection B, and Sunday, and the days provided for in § 2.2-3300, for the transaction of business; provided that:

1. The clerk's office of the circuit court of any county or city may be closed on any day which is established as a general holiday for the employees of such county or city by a resolution duly adopted by the governing body of such county or city and approved by the judge or judges of the circuit court and filed in the office of the clerk; provided that such general holiday shall have the same force and effect as a legal holiday as set forth in subsection B of § 1-210;

2. The judge or judges of any circuit court in any county or city may authorize the clerk of such court to close the clerk's office on Christmas Eve; provided that the closing of any clerk's office as provided by this subdivision shall have the same force and effect as a legal holiday as set forth in subsection B of § 1-210;

3. The chief judge or presiding judge of any circuit court may authorize the clerk of the court to close the clerk's office on any day when the chief judge or presiding judge determines that operation of the clerk's office, under prevailing conditions, would constitute a threat to the health and safety of the clerk's office personnel or the general public. Closing of the clerk's office pursuant to this subdivision shall have the same effect as provided in subsection B of § 1-210;

4. The judge or judges of the circuit court of any county or city may authorize the clerk of such court to close the clerk's office on any day or portion of a day which the Governor declares as a holiday for state employees, or on any day or portion of a day on which the Governor authorizes state offices to be closed; provided that such closing of any clerk's office shall have the same force and effect as a legal holiday as set forth in subsection B of § 1-210.

Except for closings pursuant to subdivision 3, whenever the authorization of the judge is necessary to close a clerk's office and a court has more than one judge, the authorization of all such judges shall be necessary.

The judge of the circuit court of any county or city may require the clerk's office to be kept open continuously for the transaction of business during convenient hours on all the days on which it is required by this section to be kept open.

B. Nothing in this section shall be construed to prohibit the clerk, with the approval of the chief judge, to open the clerk's office on Saturdays, during such hours as the chief judge may authorize, solely for the purposes of (i) permitting examination and copying of court records, (ii) accepting applications for and granting licenses pursuant to applicable law, and (iii) recording instruments. For all other purposes, including without limitation the filing of actions at law and suits in equity and all pleadings, pleas and motions therein, such clerk's office shall be closed with the force and effect of a statutory closing as provided in subsection B of § 1-210.

Code 1919, § 3388, § 17-41; 1920, p. 242; 1930, p. 353; 1936, p. 16; 1942, p. 242; 1944, p. 39; 1946, p. 55; 1947, p. 95; 1950, p. 1166; 1952, c. 434; 1954, c. 304; 1956, c. 24; 1959, Ex. Sess., c. 64; 1960, cc. 25, 482; 1962, c. 409; 1966, c. 250; 1970, c. 61; 1972, c. 128; 1974, cc. 279, 569; 1986, c. 166; 1993, c. 429; 1996, cc. 588, 592; 1998, c. 872; 2000, cc. 412, 444; 2001, c. 287; 2005, c. 839.



§ 17.1-208. Records, etc., open to inspection; copies; exception

Except as otherwise provided by law, any records that are maintained by the clerk of the circuit court shall be open to inspection by any person and the clerk shall, when requested, furnish copies thereof subject to any fee charged by the clerk pursuant to § 17.1-275, except in cases in which it is otherwise specially provided by statute. No person shall be permitted to use the clerk's office for the purpose of making copies of records in such manner, or to such extent, as will, in the determination of the clerk, interfere with the business of the office or with its reasonable use by the general public. The certificate of the clerk to copies furnished by the clerk shall, if the paper copied be recorded in a bound volume, contain the name and number of the volume and the page or folio at which the recordation of the paper begins, or the instrument number as applicable, and the clerk may charge a fee therefor pursuant to § 17.1-275. The certificate of the clerk to such copies may be provided electronically subject to the provisions of § 17.1-258.3:2. Such electronic certificate may reference an instrument number, bound volume, or other case number, but is not required to do so.

Code 1919, § 3388, § 17-43; 1920, p. 242; 1930, p. 353; 1936, p. 17; 1942, p. 242; 1944, p. 40; 1946, p. 56; 1947, p. 96; 1952, c. 286; 1998, c. 872; 2002, c. 299; 2007, cc. 548, 626; 2013, c. 77; 2015, c. 641.



§ 17.1-209. Repealed

Repealed by Acts 2012, c. 802, cl. 2.



§ 17.1-210. Removal of records or papers prohibited; exceptions

None of the records or papers of a circuit court shall be removed by the clerk nor allowed by him to be removed out of the county or city wherein the clerk's office is kept, except: (i) on the order of the court or judge; (ii) the clerk, court or judge may allow the records and papers of a pending case to be removed by an attorney of record in that case to any location within the Commonwealth unless the court or judge shall enter an order prohibiting the removal of such records or paper; (iii) on an occasion of invasion or insurrection, when, in the opinion of the court, or, in a very sudden case, of the clerk, the same will be endangered, after which they shall be returned as soon as the danger ceases; and (iv) in such other cases as are specially provided for by law.

Code 1919, § 3387, § 17-45; 1973, c. 54; 1998, c. 872.



§ 17.1-211. Maintenance and disposition of certain receipt books, cancelled checks and statements

The clerk of each court of record shall maintain in his office all official receipt books showing receipt of any funds in his custody or that of the court, all canceled checks showing payments from any such funds, and all statements of bank accounts in which funds of the clerk's office or of the court are deposited. Such books, checks and statements shall be maintained until they have been audited by the Auditor of Public Accounts, and for a further period of three years, in the case of receipt books, canceled checks, and bank statements. Thereafter, the clerk may destroy such records in accordance with retention regulations for records maintained by the clerk established under the Virginia Public Records Act (§ 42.1-76 et seq.).

1962, c. 445, § 17-46.1; 1981, c. 637; 1998, c. 872.



§ 17.1-212. Copying of records becoming illegible

The judge or, if so designated by the judge, the clerk of each court of record, when satisfied that the records and papers in the office of the clerk of court are becoming illegible or are wearing out and is of the opinion that the same should be preserved, may order the records and papers copied or photographed or otherwise duplicated at the expense of the county or city in which the clerk's office is located.

The copies of the records and papers shall be examined and compared by the clerk with the originals and when he is satisfied that the copies are exact he shall certify them as true copies. The certified copies shall be kept in the same place in which the originals are kept and the latter shall continue to be carefully preserved.

1944, p. 195, § 17-47; Michie Suppl. 1946, § 3387a; 1997, c. 836; 1998, c. 872.



§ 17.1-213. Disposition of papers in ended cases

A. All case files for cases ended prior to January 1, 1913, shall be permanently maintained in hardcopy form, either in the locality served by the circuit court where such files originated or in The Library of Virginia in accordance with the provisions of § 42.1-86 and subsection C of § 42.1-87.

B. The following records for cases ending on or after January 1, 1913, shall be retained for 10 years after conclusion:

1. Conditional sales contracts;

2. Concealed weapons permit applications;

3. Minister appointments;

4. Petitions for appointment of trustee;

5. Name changes;

6. Nolle prosequi cases;

7. Civil actions that are voluntarily dismissed, including nonsuits, cases that are dismissed as settled and agreed, cases that are dismissed with or without prejudice, cases that are discontinued or dismissed under § 8.01-335, and district court appeals dismissed under § 16.1-113 prior to 1988;

8. Misdemeanor and traffic cases, except as provided in subdivision C 3, including those which were commenced on a felony charge but concluded as a misdemeanor;

9. Suits to enforce a lien;

10. Garnishments;

11. Executions except for those covered in § 8.01-484;

12. Miscellaneous oaths and qualifications, but only if the order or oath or qualification is spread in the appropriate order book; and

13. Civil cases pertaining to declarations of habitual offender status and full restoration of driving privileges.

C. All other records or cases ending on or after January 1, 1913, shall be retained subject to the following:

1. All civil case files to which subsection D does not pertain shall be retained 20 years from the court order date.

2. All criminal cases dismissed, including those not a true bill, acquittals, and not guilty verdicts, shall be retained 10 years from the court order date.

3. Except as otherwise provided in this subdivision, criminal case files involving a felony conviction and all criminal case files involving a misdemeanor conviction under § 16.1-253.2, 18.2-57.2, or 18.2-60.4 shall be retained (i) 20 years from the sentencing date or (ii) until the sentence term ends, whichever comes later. Case files involving a conviction for a sexually violent offense as defined in § 37.2-900 shall be retained (a) 50 years from the sentencing date or (b) until the sentence term ends, whichever comes later.

D. Under the provisions of subsections B and C, the entire file of any case deemed by the local clerk of court to have historical value, as defined in § 42.1-77, or genealogical or sensational significance shall be retained permanently as shall all cases in which the title to real estate is established, conveyed or condemned by an order or decree of the court. The final order for all cases in which the title to real estate is so affected shall include an appropriate notification thereof to the clerk.

E. Except as provided in subsection A, the clerk of a circuit court may cause (i) any or all papers or documents pertaining to civil and criminal cases; (ii) any unexecuted search warrants and affidavits for unexecuted search warrants, provided at least three years have passed since issued; (iii) any abstracts of judgments; and (iv) original wills, to be destroyed if such records, papers, documents, or wills no longer have administrative, fiscal, historical, or legal value to warrant continued retention, provided such records, papers, or documents have been microfilmed or converted to an electronic format. Such microfilm and microphotographic processes and equipment shall meet state archival microfilm standards pursuant to § 42.1-82, or such electronic format shall follow state electronic records guidelines, and such records, papers, or documents so converted shall be placed in conveniently accessible files and provisions made for examining and using same. The clerk shall further provide security negative copies of any such microfilmed materials for storage in The Library of Virginia.

1981, c. 637, § 17-47.4; 1989, c. 445; 1990, c. 583; 1994, cc. 64, 822; 1997, c. 561; 1998, c. 872; 2001, c. 836; 2002, c. 832; 2004, c. 433; 2005, c. 681; 2006, c. 60; 2008, c. 749; 2011, cc. 445, 480; 2012, c. 802; 2015, c. 552.



§ 17.1-214. Clerk to deliver or send process to sheriff

The clerk of the circuit court from whose office may be issued any process, original, mesne or final, or any order or decree to be served on any person, shall, unless the party interested, or his attorney, direct otherwise, deliver the same to the sheriff of the county or city for which the court is held, if it is to be executed therein, and if it is to be executed in any other county or city, shall enclose the same to the sheriff thereof, properly addressed, put it in the post office and pay the postage thereon.

Code 1919, § 3403, § 17-50; 1946, p. 54; 1998, c. 872.



§ 17.1-215. Process book

The clerk of a circuit court shall keep a process book or file or, in lieu thereof, an automated system, in which the clerk shall enter every such process, order or decree, showing its nature, date, return day and the person to whom, and the time when, it was delivered, or, if it was mailed, the time thereof and the person to whom it was addressed. From any officer, to whom there is such delivery, the clerk shall take a receipt in the process book or file or enter the receipt on the automated system.

Code 1919, § 3403, § 17-51; 1946, p. 54; 1989, c. 137; 1998, c. 872.



§ 17.1-216. Handling fee for service of process

The fee for serving such process, order or decree may be delivered to the clerk, who shall transmit it with the papers to be served to the sheriff and the fee paid shall be taxed by the clerk as a part of the costs of the proceeding.

Code 1919, § 3403, § 17-52; 1946, p. 55; 1998, c. 872.



§ 17.1-217. Power of clerk to administer oath

Any clerk of a court may administer an oath in any case wherein an affidavit is necessary or proper as the foundation of an official act to be performed by him.

Code 1919, § 3389, § 17-53; 1998, c. 872.



§ 17.1-218. Repealed

Repealed by Acts 2011, c. 63, cl. 1.



§ 17.1-219. Clerk to prepare bonds

Every clerk of a court of record shall prepare, in a proper manner, any bond to be taken by, or given before, him or his court or the judge thereof.

Code 1919, § 3390, § 17-55; 1998, c. 872.



§ 17.1-219.1. Transportation orders; authorization for clerk to issue orders to custodian

In a criminal proceeding, upon authorization by the judge, the clerk of a circuit court may issue orders for commitment of the defendant or orders for release of the defendant to the appropriate custodian when the judge has ordered the defendant (i) to be committed to custody upon a denial of bail, upon a revocation of bail or upon a change in bail condition, (ii) to be continued in custody upon a continuance of the proceeding, or (iii) to be released upon meeting bail requirements, upon being sentenced to time already served or upon being found not guilty.

2002, c. 832.



§ 17.1-220. Duplicate certificate of allowance prohibited, unless ordered by court

Upon proof by the oath of a party or otherwise of the loss or destruction of an original certificate of any allowance to be paid out of the state treasury, the court shall order a duplicate which shall show on its face that it is a duplicate issued by order of the court.

Code 1919, § 3404, § 17-56; 1998, c. 872.



§ 17.1-221. Reports by clerks of the business of courts of record

The clerk of each court of record in this Commonwealth, including the clerk of the Court of Appeals, within fifteen days from the end of each calendar month, shall make to the Supreme Court a report of the business disposed of by his court during the month just ended. The report shall be made upon a form furnished by the Executive Secretary and shall contain such information as the Supreme Court deems proper to enable it to gain a fair knowledge of the business of the several courts of the Commonwealth.

The reports shall be filed in the office of the Executive Secretary and the General Assembly or any other body or officer of this Commonwealth shall have access thereto.

Code 1919, § 3405, § 17-57; 1928, p. 1121; 1938, p. 129; 1944, p. 131; 1964, c. 10; 1984, c. 703; 1998, c. 872.



§ 17.1-222. Failure to make report

The Executive Secretary, at the direction of the Court, shall report every clerk who fails to make the report mentioned in § 17.1-221 to the chief judge of the clerk's court.

Code 1919, § 3406, § 17-58; 1938, p. 130; 1964, c. 10; 1998, c. 872.



§ 17.1-222.1. Collection of fees, etc., by court clerks in lieu of money

The clerks of the several courts of the Commonwealth may, in lieu of money, collect or secure all fees, and fines and penalties collected for offenses committed against the Commonwealth or against any county, city or town, and for payment of spousal or child support, by any means provided in § 2.2-614.1. Such clerks shall not by virtue of acceptance of any such payment be held to be guarantors of the payment thereof, but they shall exercise ordinary care in such acceptance.

1977, c. 139, § 14.1-3.1; 1978, c. 117; 1998, c. 872; 2002, c. 719.



§ 17.1-223. Duty of clerk to record writings, etc., and make index

A. Every writing authorized by law to be recorded, with all certificates, plats, schedules or other papers thereto annexed or thereon endorsed, upon payment of fees for the same and the tax thereon, if any, shall, when admitted to record, be recorded by or under the direction of the clerk on such media as are prescribed by § 17.1-239. However, unless a cover sheet is submitted with the writing in accordance with § 17.1-227.1, the clerk has the authority to reject any writing for recordation unless (i) as to any individual who is a party to such writing, the surname only of such individual is underscored or written entirely in capital letters in the first clause of the writing that identifies the names of the parties; (ii) each page of the writing is numbered consecutively; (iii) in the case of a writing described in § 58.1-801 or 58.1-807, the amount of the consideration and the actual value of the property conveyed is stated on the first page of the writing; (iv) the laws of the United States or the Commonwealth under which any exemption from recordation taxes is claimed is clearly stated on the face of the writing; and (v) the name of each party to such writing under whose name the writing is to be indexed as grantor, grantee, or both is listed in the first clause of the writing that identifies the names of the parties and identified therein as grantor, grantee, or both, as applicable. Such writing, once recorded, may be returned to any party to such writing who is identified therein as a grantee unless otherwise indicated clearly on the face of the writing, or any cover sheet, including an appropriate current address to which such writing shall be returned.

B. The attorney or party who prepares the writing for recordation shall ensure that the writing satisfies the requirements of subsection A and that (i) the social security number is removed from the writing prior to the instrument being submitted for recordation, (ii) a deed conveying residential property containing not more than four residential dwelling units states on the first page of the document the name of the title insurance underwriter insuring such instrument or a statement that the existence of title insurance is unknown to the preparer, and (iii) a deed conveying residential property containing not more than four residential dwelling units states on the first page of the document that it was prepared by the owner of the real property or by an attorney licensed to practice law in the Commonwealth where such statement by an attorney shall include the name and Virginia State Bar number of the attorney who prepared the deed, provided, however, that clause (iii) shall not apply to deeds of trust or to deeds in which a public service company, railroad, or cable system operator is either a grantor or grantee, and it shall be sufficient for the purposes of clause (iii) that deeds prepared under the supervision of the Office of the Attorney General of Virginia so state without the name of an attorney or bar number.

C. A writing that appears on its face to have been properly notarized in accordance with the Virginia Notary Act (§ 47.1-1 et seq.) shall be presumed to have been notarized properly and may be recorded by the clerk.

D. If the writing is accepted for recordation in the deed books, it shall be deemed to be validly recorded for all purposes. Such books shall be indexed by the clerk as provided by § 17.1-249 and carefully preserved. Upon admitting any such writing or other paper to record, the clerk shall endorse thereon the day and time of day of such recordation. More than one book may be used contemporaneously under the direction of the clerk for the recordation of the writings mentioned in this section whenever it may be necessary to use more than one book for the proper conduct of the business of the clerk's office.

Code 1919, § 3392, § 17-59; 1926, p. 465; 1934, p. 514; 1979, c. 527; 1983, c. 293; 1985, c. 246; 1986, c. 167; 1990, c. 374; 1996, c. 454; 1998, c. 872; 2004, c. 336; 2007, c. 451; 2008, cc. 117, 814, 823, 833; 2012, c. 74; 2013, c. 193; 2014, c. 338.



§ 17.1-223. (Effective until January 1, 2015) Duty of clerk to record writings, etc., and make index

A. Every writing authorized by law to be recorded, with all certificates, plats, schedules or other papers thereto annexed or thereon endorsed, upon payment of fees for the same and the tax thereon, if any, shall, when admitted to record, be recorded by or under the direction of the clerk on such media as are prescribed by § 17.1-239. However, unless a cover sheet is submitted with the writing in accordance with § 17.1-227.1, the clerk has the authority to reject any writing for recordation unless (i) as to any individual who is a party to such writing, the surname only of such individual is underscored or written entirely in capital letters in the first clause of the writing that identifies the names of the parties; (ii) each page of the writing is numbered consecutively; (iii) in the case of a writing described in § 58.1-801 or 58.1-807, the amount of the consideration and the actual value of the property conveyed is stated on the first page of the writing; (iv) the laws of the United States or the Commonwealth under which any exemption from recordation taxes is claimed is clearly stated on the face of the writing; and (v) the name of each party to such writing under whose name the writing is to be indexed as grantor, grantee, or both is listed in the first clause of the writing that identifies the names of the parties and identified therein as grantor, grantee, or both, as applicable. Such writing, once recorded, may be returned to any party to such writing who is identified therein as a grantee unless otherwise indicated clearly on the face of the writing, or any cover sheet, including an appropriate current address to which such writing shall be returned.

B. The attorney or party who prepares the writing for recordation shall ensure that the writing satisfies the requirements of subsection A and that (i) the social security number is removed from the writing prior to the instrument being submitted for recordation, (ii) a deed conveying residential property containing not more than four residential dwelling units states on the first page of the document the name of the title insurance underwriter insuring such instrument or a statement that the existence of title insurance is unknown to the preparer, and (iii) a deed conveying residential property containing not more than four residential dwelling units states on the first page of the document that it was prepared by the owner of the real property or by an attorney licensed to practice law in the Commonwealth where such statement by an attorney shall include the name and Virginia State Bar number of the attorney who prepared the deed, provided, however, that clause (iii) shall not apply to deeds of trust or to deeds in which a public service company, railroad, or cable system operator is either a grantor or grantee, and it shall be sufficient for the purposes of clause (iii) that deeds prepared under the supervision of the Office of the Attorney General of Virginia so state without the name of an attorney or bar number.

C. A writing that appears on its face to have been properly notarized in accordance with the Virginia Notary Act (§ 47.1-1 et seq.) shall be presumed to have been notarized properly and may be recorded by the clerk.

D. If the writing is accepted for recordation in the deed books, it shall be deemed to be validly recorded for all purposes. Such books shall be indexed by the clerk as provided by § 17.1-249 and carefully preserved. Upon admitting any such writing or other paper to record, the clerk shall endorse thereon the day and time of day of such recordation. More than one book may be used contemporaneously under the direction of the clerk for the recordation of the writings mentioned in this section whenever it may be necessary to use more than one book for the proper conduct of the business of the clerk's office.

Code 1919, § 3392, § 17-59; 1926, p. 465; 1934, p. 514; 1979, c. 527; 1983, c. 293; 1985, c. 246; 1986, c. 167; 1990, c. 374; 1996, c. 454; 1998, c. 872; 2004, c. 336; 2007, c. 451; 2008, cc. 117, 814, 823, 833; 2012, c. 74; 2013, c. 193; 2014, c. 338.



§ 17.1-224. Copy of illegible instrument used for making permanent record

In offices of clerks of courts of record in which instruments are recorded by any photographic or electronic imaging process, the clerk may, in the event any such instrument is in such condition that a perfect and legible record cannot be produced by such process, make and certify a copy of such instrument, for which he shall be entitled to such fees as are prescribed by law for making and certifying copies of instruments, and use such copy for making permanent records of his office by such photographic or electronic imaging process. Such original instrument shall be preserved in the clerk's office, in the same manner as is prescribed by law for preserving wills.

1948, p. 776; Michie Suppl. 1948, § 3387b, § 17-59.1; 1998, c. 872; 2010, cc. 717, 760.



§ 17.1-225. Remote access to nonconfidential court records

The clerk of the circuit court of any county or city may provide remote access, including Internet access, to all nonconfidential court records on an automated case management or other system maintained by his office and described in § 17.1-242. The clerk shall be responsible for insuring that proper security measures are implemented and maintained to prevent remote access users from obtaining any data that are confidential under this Code and to prevent the modification or destruction of any records by remote access users. For purposes of this section, remote access users are those individuals who are not employees of the clerk's office. Secure remote access to land records shall be governed by § 17.1-294.

1985, c. 489, § 17-59.2; 1993, c. 445; 1997, c. 413; 1998, c. 872; 2001, c. 497; 2008, cc. 823, 833; 2014, c. 460.



§ 17.1-226. Remote access to certain agencies from clerk of court

The governing body of any locality may give the clerk of its circuit court information from local agencies that the clerk may provide to remote access users.

1985, c. 489, § 17-59.3; 1998, c. 872; 2008, cc. 823, 833.



§ 17.1-227. Documents to be recorded in deed books; social security numbers

All deeds, deeds of trust, deeds of release, certificates of satisfaction or certificates of partial satisfaction, quitclaim deeds, homestead deeds, grants, transfers and mortgages of real estate, releases of such mortgages, powers of attorney to convey real estate, leases of real estate, notices of lis pendens and all contracts in reference to real estate, which have been acknowledged as required by law, and certified copies of final judgments or decrees of partition affecting the title or possession of real estate, any part of which is situated in the county or city in which it is sought to be recorded, and all other writings relating to or affecting real estate which are authorized to be recorded, shall, unless otherwise provided, be recorded in a book to be known as the deed book. All deeds, deeds of trust, deeds of release, quitclaim deeds, grants, transfers, and mortgages of real estate or any addendum or memorandum relating to any of these instruments submitted for recordation in the deed books of the appropriate office of the clerk of court shall be prepared according to the requirements for deeds and deeds of trust as set forth in §§ 55-48 and 55-58, as applicable. The clerk may refuse to accept any instrument submitted for recordation that includes a social security number. However, the attorney or party who prepares or submits the instrument has responsibility for ensuring that the social security number is removed from the instrument prior to the instrument being submitted for recordation. The clerk shall be immune from suits arising from the recordation of any document, or the content of any document recorded, in the land records pursuant to this or any other applicable provision of this Code unless the clerk was grossly negligent or engaged in willful misconduct. Each instrument shall be indexed under all such names in accordance with the provisions of § 17.1-249.

Code 1919, § 3393, § 17-60; 1920, p. 313; 1932, p. 333; 1975, c. 469; 1976, c. 561; 1977, c. 282; 1990, c. 374; 1994, c. 64; 1997, c. 579; 1998, c. 872; 2003, cc. 862, 914, 918; 2004, c. 352; 2014, c. 338.



§ 17.1-227.1. Use of cover sheets on deeds or other instruments by circuit court clerks

A. Circuit court clerks may require that any deed or other instrument conveying or relating to an interest in real property be submitted for recordation with a cover sheet detailing the information contained in the deed or other instrument necessary for the clerk to properly index such instrument. The cover sheet shall be developed in conjunction with the Office of the Executive Secretary of the Supreme Court of Virginia and shall include the following information: (i) the name of each party to be indexed as grantor and the name of each party to be indexed as grantee and, in the case of any individual grantor or grantee, the surname of each individual identified as such; (ii) in the case of a deed or other instrument described in § 58.1-801 or 58.1-807, the amount of the consideration and the actual value of the property conveyed; (iii) the Virginia or federal law under which any exemption from recordation taxes is claimed; (iv) if required under § 17.1-252, the tax map reference number or numbers, or the parcel identification number (PIN) or numbers, of the affected parcel or parcels; and (v) the name and current address of the person to whom the instrument should be returned after recordation.

B. In any clerk's office that does not require a cover sheet, the attorney or other party presenting a deed or other instrument conveying or relating to an interest in real property may submit a cover sheet with such deed or other instrument containing all of the information required under subsection A, and in such case the deed or other instrument need not contain the information otherwise required to be included under subsection A of § 17.1-223, except that each page thereof shall be numbered consecutively as provided in subsection A of § 17.1-223.

C. The attorney or other party who prepares the cover sheet submitted with any deed or other instrument conveying or relating to an interest in real property for recordation has the responsibility for ensuring the accuracy of the information contained in the cover sheet, and the clerk may rely on the information provided therein.

The cover sheet may be recorded with the deed or other instrument with which it is submitted, but it shall not be included as a page for determining the amount of any applicable filing fees pursuant to subdivision A 2 of § 17.1-275 except in the case of a cover sheet submitted pursuant to subsection B. The cover sheet shall be provided only for information purposes to facilitate the recordation of the deed or other instrument with which it is submitted. The cover sheet shall not be construed to convey title to any interest in real property, purport to be a document in the chain of title conveying any interest in real property, or be considered a part of, or affect the interpretation of, the deed or other instrument with which it is submitted, regardless of whether the clerk records the cover sheet with such instrument.

1999, cc. 363, 369; 2000, cc. 440, 446; 2008, cc. 823, 833; 2014, c. 338.



§ 17.1-227.1. (Effective until January 1, 2015) Use of cover sheets on deeds or other instruments by circuit court clerks

A. Circuit court clerks may require that any deed or other instrument conveying or relating to an interest in real property be submitted for recordation with a cover sheet detailing the information contained in the deed or other instrument necessary for the clerk to properly index such instrument. The cover sheet shall be developed in conjunction with the Office of the Executive Secretary of the Supreme Court of Virginia and shall include the following information: (i) the name of each party to be indexed as grantor and the name of each party to be indexed as grantee and, in the case of any individual grantor or grantee, the surname of each individual identified as such; (ii) in the case of a deed or other instrument described in § 58.1-801 or 58.1-807, the amount of the consideration and the actual value of the property conveyed; (iii) the Virginia or federal law under which any exemption from recordation taxes is claimed; (iv) if required under § 17.1-252, the tax map reference number or numbers, or the parcel identification number (PIN) or numbers, of the affected parcel or parcels; and (v) the name and current address of the person to whom the instrument should be returned after recordation.

B. In any clerk's office that does not require a cover sheet, the attorney or other party presenting a deed or other instrument conveying or relating to an interest in real property may submit a cover sheet with such deed or other instrument containing all of the information required under subsection A, and in such case the deed or other instrument need not contain the information otherwise required to be included under subsection A of § 17.1-223, except that each page thereof shall be numbered consecutively as provided in subsection A of § 17.1-223.

C. The attorney or other party who prepares the cover sheet submitted with any deed or other instrument conveying or relating to an interest in real property for recordation has the responsibility for ensuring the accuracy of the information contained in the cover sheet, and the clerk may rely on the information provided therein.

The cover sheet may be recorded with the deed or other instrument with which it is submitted, but it shall not be included as a page for determining the amount of any applicable filing fees pursuant to subdivision A 2 of § 17.1-275 except in the case of a cover sheet submitted pursuant to subsection B. The cover sheet shall be provided only for information purposes to facilitate the recordation of the deed or other instrument with which it is submitted. The cover sheet shall not be construed to convey title to any interest in real property, purport to be a document in the chain of title conveying any interest in real property, or be considered a part of, or affect the interpretation of, the deed or other instrument with which it is submitted, regardless of whether the clerk records the cover sheet with such instrument.

1999, cc. 363, 369; 2000, cc. 440, 446; 2008, cc. 823, 833; 2014, c. 338.



§ 17.1-228. Recording releases of deeds of trust, partial releases of deeds of trust, court ordered releases, or other liens or assignments in cities and counties using microfilm

Notwithstanding any other provision of law, whenever the writings required by law to be recorded in the deed book in the office of the clerk of the circuit court of any city or county are recorded by a microphotographic process or by any other method or process which renders impractical or impossible the subsequent entering of marginal notations upon a recorded instrument, an appropriate certificate, certificate of satisfaction, certificate of partial satisfaction, certified copy of order, or other separate instrument setting forth the necessary information shall be recorded and indexed according to law.

When existing deed books in the office of the clerk of the circuit court of any county or city are to be microfilmed or digitally reproduced for security purposes, the clerk may provide that marginal notations to accomplish the release of deeds of trust or other liens shall not be made in such deed book so microfilmed or digitally reproduced.

1975, c. 469, § 17-60.1; 1978, c. 629; 1991, c. 414; 1998, c. 872; 2008, cc. 823, 833.



§ 17.1-229. Additional documents to be recorded in deed book

All deeds, homestead deeds and leases of personal property, bills of sale, and all other contracts or liens as to personal property, which are by law required or permitted to be recorded, all mechanics' liens, all other liens not directed to be recorded elsewhere and all other writings relating to or affecting personal property which are authorized to be recorded shall, unless otherwise provided, be recorded in the deed book and shall be indexed in the general index book; provided, however, the clerk may reject any writing for recordation that is not specifically authorized by law and set out in the Code of Virginia.

Code 1919, § 3393, § 17-61; 1920, p. 313; 1932, p. 333; 1985, c. 392; 1998, c. 872; 2010, c. 352.



§ 17.1-230. Documents to be recorded in bond book

All bonds taken of officers, executors, administrators, trustees or other fiduciaries and all bonds of commissioners and receivers, and all suspending bonds, appeal bonds, injunction bonds, attachment bonds, cost bonds, and all other bonds required to be recorded, shall be recorded in a book known as the bond book.

Code 1919, § 3393, § 17-62; 1920, p. 313; 1932, p. 333; 1981, c. 295; 1998, c. 872.



§ 17.1-231. Documents to be recorded in will book

All wills, inventories, appraisements, lists of sales and settlements of accounts of executors, administrators, curators, trustees or other fiduciaries shall be recorded in a book to be known as the will book. Provided, that the judges of the several courts of the Commonwealth before whom fiduciaries qualify may, by order, prescribe that inventories, appraisements, accounts of sale and settlement of accounts of fiduciaries, together with all reports and decrees or orders, or portions thereof, proper to be recorded therewith, shall be recorded either in the current will book or in a book to be kept by the clerk for that purpose. Such courts may prescribe that the settlements of accounts of fiduciaries be recorded in the mode prescribed by § 64.2-1214.

Code 1919, § 3393, § 17-63; 1920, p. 313; 1932, p. 333; 1998, c. 872.



§ 17.1-232. What to be recorded in judgment docket

Abstracts of all judgments authorized or required by law to be docketed or recorded shall be recorded in a book to be known as the judgment docket.

Code 1919, § 3393, § 17-64; 1920, p. 314; 1932, p. 334; 1998, c. 872; 2002, c. 832.



§ 17.1-233. What to be recorded in marriage register

All marriage licenses and all matters relating to marriages required or authorized to be recorded under § 20-20 shall be recorded in a book to be known as the marriage register.

Code 1919, § 3393, § 17-65; 1920, p. 314; 1932, p. 334; 1998, c. 872.



§ 17.1-234. Documents to be recorded in "writings partially proved."

All deeds and other instruments which have been only partially proved shall be recorded in a separate book to be known as "writings partially proved."

Code 1919, § 3393, § 17-66; 1920, p. 314; 1932, p. 334; 1998, c. 872.



§ 17.1-235. Recordation of federal farm loan mortgages

The clerks of the circuit courts shall keep a separate book, which shall be known as the federal farm loan mortgage book, in which shall be recorded mortgages executed to secure the payment of loans made by federal land banks under authority of the act of Congress, approved July 17, 1916, known as the Federal Farm Loan Act, which mortgages, when so recorded in such book shall be indexed in the proper general index book, as well as in the index to such farm loan mortgage book; provided that any such clerk instead of providing such separate book may immediately spread upon the book in which deeds are recorded in his office any and all proper mortgages or deeds of trust executed to secure such loans and all of such mortgages and deeds of trust shall be immediately spread upon such records when received, so that the original thereof may be returned to the federal land bank as soon as possible.

1918, p. 437, § 17-67; Michie Code 1942, § 3393b; 1998, c. 872.



§ 17.1-236. Recordation of plats and maps

All plats and maps may in the discretion of the clerks of the several circuit courts be recorded in a book to be known as the plat book. In case of such recordation of any plat or map which is attached to or made a part of any deed, deed of trust or writing which is recorded in the deed book, an appropriate note shall be made on the deed book where such deed, deed of trust or other writing is recorded, referring to the plat book and page where the plat or map is recorded and the clerk shall endorse on the plat and plat book the date of the recordation and a reference by book and page to the recorded instrument of which it is a part and shall sign the certificate. In those courts where deeds and other writings are recorded by a procedural microfilm recording system, all plats shall be recorded with the deeds and other writings and indexed in the general index to deeds. Wherever plats are maintained singly, as in a cabinet or on microfilm aperture cards, they shall be cross-referenced with the deed books in the same manner as prescribed herein when plats are recorded in a separate plat book. All plats submitted for recordation shall meet the standards for plats as adopted under § 42.1-82 of the Virginia Public Records Act (§ 42.1-76 et seq.).

1918, p. 504, § 17-68; Michie Code 1942, § 3393a; 1944, p. 472; 1983, c. 180; 1998, c. 872.



§ 17.1-237. Validation of recordations in certain plat books

All books in which prior to June 24, 1944, plats were recorded separately from the deed books in all the clerks' offices of this Commonwealth are hereby validated and made parts of the official records of the offices.

1918, p. 504, § 17-69; Michie Code 1942, § 3393a; 1944, p. 472; 1998, c. 872.



§ 17.1-238. State highway plat book

The state highway plat book, which shall be provided by the Department of Transportation, shall be installed in the circuit court clerk's office of each county of the Commonwealth and in the clerk's office of the circuit court of any city wherein the Department of Transportation has acquired any interest in land, and all highway plats pertaining to the primary and secondary highway systems, and all plats in connection therewith, shall be filed therein by the clerk. The state highway plat book may be produced in one of the following forms: (i) paper; (ii) microfilm, microfiche, or any other microphotographic process, that meets state archival microfilm standards and state electronic records guidelines pursuant to § 42.1-82; or (iii) electronic process. The clerk shall note on each recorded deed relating to such plats and in the deed book, wherein such deed is recorded, or through recordation of a separate instrument referencing the page where such deed is recorded, the numbers of the state highway plat book and page wherein such plats are filed. The clerk so filing the plats and so noting the same shall receive a fee of $5. All plats filed prior to July 1, 1950, in such state highway plat book are hereby validated.

1950, p. 477, § 17-69.1; 1956, c. 19; 1994, c. 432; 1998, c. 872; 2014, c. 330; 2015, c. 641.



§ 17.1-239. Character of books used for recording; standards for microfilm, etc

All books used in the clerk's office for the permanent recordation of deeds, wills and other instruments shall either be made of high quality record paper, strictly number one rag stock, or permanent-durable, acid-free paper composed of strong, well-purified chemical wood fibers as prescribed by regulations pursuant to subdivision 2 of § 42.1-82, or, if microfilm, microfiche, or microphotographic process is used in the clerk's office, the deeds, wills or other instruments shall be processed in accordance with standards established pursuant to § 42.1-82. All books are to be substantially bound, with a durable cloth or plastic cover over all.

Code 1919, § 3399, § 17-70; 1934, p. 174; 1972, c. 501; 1975, c. 58; 1983, c. 293; 1988, c. 35; 1998, c. 872.



§ 17.1-240. Recording by microphotographic or electronic process

A procedural microphotographic process, digital reproduction, or any other micrographic process which stores images of documents in reduced size or in electronic format, may be used to accomplish the recording of writings otherwise required by any provision of law to be spread in a book or retained in the circuit court clerk's office, including, but not limited to, the civil and criminal order books, the Will Book or Fiduciary Account Book, the Juvenile Order Book, the Adoption Order Book, the Trust Fund Order Book, the Deed Book, the Plat Book, the Land Book, the Judgment Docket Book, the Partnership or Assumed Name Certificate Book, marriage records, and financing statements. Any such micrographic, microphotographic or electronic recording process shall meet archival standards as recommended by The Library of Virginia.

1977, c. 142, § 17-70.1; 1983, c. 293; 1997, c. 579; 1998, c. 872; 2005, c. 681.



§ 17.1-241. Clerks to procure books for record

Every circuit court clerk shall procure appropriate books for records as the business of his office requires. But orders for the same shall first be obtained by the clerks from the governing bodies of their respective counties or cities.

Code 1919, § 3400, § 17-71; 1998, c. 872.



§ 17.1-242. Custody of books, records, etc

The circuit court clerks shall have custody of and shall keep all court records, including books, evidence, records, maps, and papers, deposited in their offices or at such location otherwise designated by the clerk, as well as records stored in electronic format whether the storage media for such electronic records are on premises or elsewhere.

Code 1919, § 3400, § 17-72; 1998, c. 872; 2001, c. 497; 2014, c. 460.



§ 17.1-243. Clerks to have land books bound

Except those clerks using an automated system, clerks shall bind, in volumes of convenient size, all books in their respective clerks' offices not currently bound showing the assessments of lands since the year 1850, and shall bind in like volumes such books hereafter filed in their clerks' offices at intervals of not more than five years.

Code 1919, § 5979, § 17-73; 1998, c. 872; 2014, c. 460.



§ 17.1-244. Books, etc., in clerks' offices rebound, transcribed, microfilmed or digitally reproduced; credit given to transcripts, etc

Any court of record or, if so designated by the judge, the clerk thereof may cause any of the books or records in the clerk's office which may be in need thereof to be rebound, transcribed, microfilmed or digitally reproduced. The same faith and credit shall be given to such transcript or reproductions from the microfilm or digitally reproduced record as the book or record transcribed would have been entitled to.

Code 1919, § 5980, § 17-74; 1972, c. 549; 1976, c. 630; 1997, c. 836; 1998, c. 872; 2008, cc. 823, 833.



§ 17.1-245. Books may be taken from clerk's office to be rebound, etc

The court or, if so designated by the judge, the clerk directing any book or books to be bound, rebound, microfilmed or digitally reproduced may allow the same to be taken from the clerk's office in which such book or books may be on file, but shall take all necessary and proper precautions, by requiring bonds or otherwise, to insure the preservation and return and to prevent the mutilation thereof.

Code 1919, § 5981, § 17-75; 1976, c. 630; 1997, c. 836; 1998, c. 872.



§ 17.1-246. How costs thereof certified and paid

The cost incurred shall be certified by the court or, if so designated by the judge, the clerk, to the governing body of the county or city in whose clerk's office the books or records so bound, rebound, microfilmed, transcribed or digitally reproduced are on file, to be paid by such county or city.

Code 1919, § 5982, § 17-76; 1976, c. 630; 1997, c. 836; 1998, c. 872.



§ 17.1-247. Repealed

Repealed by Acts 2013, c. 263, cl. 2.



§ 17.1-248. Clerk to make index to each of his books

The clerk of every circuit court shall have an index to each book he is required to keep, except those for which general indexes are required or permitted, and kept, making convenient reference to every order, record or entry therein. Every execution and every judgment or decree for money shall be indexed, in the name of the person against whom and in the name of the person in whose favor the judgment or decree was rendered.

Code 1919, § 3391, § 17-78; 1942, p. 179; 1998, c. 872.



§ 17.1-249. General indexes for clerks' offices; daily index

A. There shall be kept in every clerk's office modern, family name or ledgerized alphabetical key-table general indexes to all deed books, miscellaneous liens, will books, judgment dockets and court order books. The clerk shall enter daily, either in such general indexes or in the daily index to instruments admitted to record, every deed, corrected or amended deed, deed of release, deed of trust, contract of sale, or any addendum, modification, or memorandum relating to any of these instruments, indexing each instrument in the names of all parties identified in the instrument as grantor, grantee, or both, as required by § 17.1-223, or identified in the cover sheet as grantor, grantee, or both, pursuant to § 17.1-227.1, as applicable.

B. A deed of trust made to one or more trustees to secure the payment of an indebtedness, and any certificate of satisfaction or certificate of partial satisfaction, assignment, loan modification agreement, substitution of trustees or similar instrument subsequently recorded with respect to such deed, shall be sufficiently indexed if the clerk enters in the appropriate places in the general index to deeds provided for in subsection A the names of the grantor and the name of the beneficiary or, in lieu of the name of the beneficiary, the first listed trustee as grantee. The beneficiary need not be named in the first clause of the deed as a condition of recordation.

C. A deed made by a person in a representative capacity, or by devisees or coparceners, shall be indexed in the names of the grantors and grantees and the name of the former record title owner listed in the first clause of the instrument.

D. The general indexes of civil causes shall be sufficiently kept if the clerk indexes such causes under the short style or title thereof, except that in multiple suits brought under § 58.1-3968, the names of all of the defendants disclosed by the pleadings shall be entered in the general index or book.

E. Every deed of conveyance of real estate in which a vendor's lien is reserved shall be indexed twice so as to show not only the conveyance from the grantor to the grantee in the instrument, but also the reservation of the lien as if it were a grant of such lien from the grantee to the grantor by a separate instrument and the fact of the lien shall be noted in the index.

F. All deed books, miscellaneous liens, will books, judgment dockets, and court order books shall be numbered or otherwise adequately designated and the clerk upon the delivery of any writing to him for record required by law to be recorded shall duly index it upon the general index in the manner hereinbefore required. When the writing has been actually transcribed on the book, the clerk shall add to the general index the number of the book in which, and the page on which, the writing is recorded.

G. The clerk on receipt of any such writing for record may immediately index it in a book to be known as the "daily index of instruments admitted to record" and within 90 days after its admission to record the clerk shall index all such writings indexed in the daily index in the appropriate general index as hereinbefore provided. The daily index book shall, at all times, be kept in the office of the clerk and conveniently available for examination by the public. During the period permitted for transfer from the daily index to the general index, indexing in the daily index shall be a sufficient compliance with the requirements of this section as to indexing.

H. The judge of any circuit court may make such orders as he deems advisable as to the time and method of indexing the order books in the clerk's office of the court and may dispense with a general index for order books of the court.

I. The clerk may maintain his indexes on computer, word processor, microfilm, microfiche, or other micrographic medium and, in addition, may maintain his grantor and grantee indexes on paper.

Code 1919, § 3394, § 17-79; 1920, p. 105; 1926, p. 125; 1936, p. 82; 1944, p. 355; 1952, c. 34; 1960, c. 146; 1974, c. 515; 1983, c. 293; 1990, c. 374; 1991, cc. 203, 204; 1998, c. 872; 2002, cc. 276, 832; 2005, c. 681; 2008, cc. 823, 833; 2014, c. 338.



§ 17.1-250. Correction of indexes

No clerk or deputy clerk of any court in which deeds are recorded shall correct any indexing mistake by insertion, or alter or reprint the page, unless, at the time of such insertion, alteration or reprinting, he (i) notes the date and nature of the change in the index or (ii) by any other means capable of maintaining a permanent record of the change together with the original recording, indicates the date and nature of the change and the name of the person who made it.

1966, c. 403, § 17-79.1; 1991, c. 652; 1998, c. 872; 2014, c. 330.



§ 17.1-251. Indexing of certain subdivision plats or maps

When any plat or map of a subdivision which contains fifteen lots or more is recorded in the general index, the clerk shall, in addition to complying with the requirements set forth in § 17.1-249, add the magisterial district wherein the subdivision is located. Such plat or map shall also show the source of title of the immediate grantor.

1974, c. 349, § 17-79.2; 1998, c. 872.



§ 17.1-252. Indexing by tax map reference number

Circuit court clerks in those localities with a unique parcel identification system shall require that any deed or other instrument conveying or relating to an interest in real property bear, on the first page of the deed or other instrument, or state in the cover sheet submitted with the deed or other instrument, the tax map reference number or numbers, or the parcel identification number (PIN) or numbers, of the affected parcel or parcels. Upon admitting the deed or other instrument to record, the clerk may, in addition to any other indexing required by law, index the deed or other instrument by the tax map reference number or numbers or by the parcel identification number or numbers.

1982, c. 597, § 17-79.3; 1986, c. 21; 1988, c. 116; 1992, c. 478; 1996, c. 231; 1997, cc. 224, 902; 1998, cc. 75, 872; 1999, cc. 133, 163; 2000, cc. 440, 446; 2014, c. 338.



§ 17.1-253. Committee to inquire into necessity of general index; report; plan adopted; locality to cover cost

A. Whenever the circuit court, or the judge thereof, finds that there is need of an improved system of general indexing to any of the records kept by the clerk of court, it shall be the duty of the court or judge, in its or his discretion, to appoint a committee to inquire into the necessity for such indexing, and make a report to the court, or the judge thereof.

B. If the committee reports that the work is needed, the court or judge shall authorize and direct the committee to make a written contract with some responsible and experienced person or persons, but such contract shall be approved by the court or judge before it becomes effective.

C. When such index is installed in any clerk's office the same plan of index to current records shall be adopted and used by the clerk of such court.

D. The governing body of the county or city wherein such indexing shall be directed by the court or judge to be done shall, if necessary, provide a sufficient sum to pay for such indexing and materials.

Code 1919, §§ 3395, 3396, 3397, 3398, §§ 17-80, 17-81, 17-82, 17-83; 1948, p. 62; 1998, c. 872.



§ 17.1-254. Validation of judgment records in office of clerk of Circuit Court of Norfolk

The "General Index to Judgment Lien Docket and Execution Books" designated "A-D," "E-K," "L-R" and "S-Z," respectively, in the office of the clerk of the Circuit Court of the City of Norfolk is hereby validated, and is and shall be for all purposes whatever the legal record of judgments docketed as provided by law in the office of such clerk for the period beginning January 2, 1917.

1948, p. 59, § 17-83.1; 1998, c. 872.



§ 17.1-255. Expired

Expired.



§ 17.1-257. Repealed

Repealed by Acts 2000, c. 800, cl. 2.



§ 17.1-258. Expired

Expired.



§ 17.1-258.1. Repealed

Repealed by Acts 2003, c. 127, cl. 2.



§ 17.1-258.2. Definition

As used in this article, "electronic filing of documents" means the filing or recordation with a circuit court clerk of written information as defined in § 1-257, for the purpose of creating an electronic record as defined in subdivision 7 of § 59.1-480.

2005, c. 744.



§ 17.1-258.3. Electronic filing in civil or criminal proceedings

Any clerk of circuit court may establish and operate a system for electronic filing in civil or criminal proceedings that shall be governed by the Rules of Supreme Court of Virginia. The circuit court clerk may require each person whom the clerk authorizes to file documents electronically to provide proof of identity to the clerk and to enter into an agreement specifying the electronic filing procedures to be followed, including, but not limited to, security procedures, as defined in the Uniform Electronic Transactions Act (§ 59.1-479 et seq.), for transmitting signed or notarized documents. The clerk may charge copy fees per page, as provided in subdivision A 8 of § 17.1-275, and obtain reimbursement for fees paid by subscribers to its designated application service providers for the technology systems used to operate electronic filing in civil and criminal cases in the clerk's office. The fees and reimbursements collected shall be deposited by the clerk into the clerk's nonreverting local fund to be used to cover operational expenses as defined in § 17.1-295. Nothing herein shall be construed to prevent the clerk from entering into agreements with designated application service providers to provide all or part of the network or system for electronic filing of civil or criminal records as provided herein. Further, nothing herein shall be construed to require the electronic filing of any civil or criminal record, and such records may continue to be filed in paper form.

Any clerk of circuit court with an electronic filing system established in accordance with the Rules of Supreme Court of Virginia may charge an additional $5 fee for every civil case initially filed by paper, except that a person who is determined to be indigent pursuant to § 19.2-159 shall be exempt from the payment of such fee. The fee shall be paid to the clerk's office and deposited by the clerk into the clerk's nonreverting local fund to be exclusively used to cover the operational expenses as defined in § 17.1-295.

2005, c. 744; 2008, cc. 823, 833; 2010, cc. 430, 717, 760; 2013, cc. 74, 77; 2014, c. 460; 2015, c. 317.



§ 17.1-258.3:1. Electronic filing of land records

A clerk of a circuit court may provide a network or system for electronic filing of land records in accordance with the Uniform Real Property Electronic Recording Act (§ 55-142.10 et seq.) and the provisions of Article 2.1 (§ 55-66.8 et seq.) of Chapter 4 of Title 55 regarding the satisfaction of mortgages. The clerk may charge a fee to be assessed for each instrument recorded electronically in an amount not to exceed $5 per document. The fee shall be paid to the clerk's office and deposited by the clerk into the clerk's nonreverting local fund to be used to cover operational expenses as defined in § 17.1-295. The clerk may require each filer to provide proof of identity to the clerk. The clerk shall enter into an electronic filing agreement with each filer in accordance with Virginia Real Property Electronic Recording Standards established by the Virginia Information Technologies Agency. Nothing herein shall be construed to prevent the clerk from entering into agreements with designated application service providers to provide all or part of the network or system for electronic filing of land records as provided herein. Further, nothing herein shall be construed to require the electronic filing of any land record, and such records may continue to be filed in paper form.

2008, cc. 823, 833; 2010, c. 430; 2012, c. 234; 2013, c. 77.



§ 17.1-258.3:2. Official certificates and certified records in digital form

A clerk of circuit court may establish a system for providing official certificates and certified records in digital form of any document maintained by the clerk. The clerk may require any person to provide proof of identity to the clerk in order to obtain access to such records. The clerk or his designated application service provider may assess an additional fee not to exceed $5 per official certificate accompanying or attesting the certified records, subject to subdivision A 8 of § 17.1-275 and to the exemptions provided in § 17.1-267. The clerk may perform such other notarial acts as allowed under § 47.1-12. The fee shall be paid to the clerk's office and deposited by the clerk into the clerk's nonreverting local fund to be used to cover operational expenses as defined in § 17.1-295. Nothing herein shall be construed to require any person to obtain an electronic certificate of any record maintained by the clerk, and such record may continue to be obtained in paper form. The clerk of the circuit court of any jurisdiction shall be immune from suit arising from any acts or omissions relating to providing official certificates and certified records in digital form of any document maintained by the clerk pursuant to this section unless the clerk was grossly negligent or engaged in willful misconduct.

2010, c. 430; 2011, c. 715; 2013, c. 77.



§ 17.1-258.3:3. Submission of records as electronic documents

Upon written agreement with the clerk, any agency or instrumentality of the Commonwealth may submit any record to the clerk as an electronic document. The form of electronic submission shall comply with the security and data standards established by the Virginia Information Technologies Agency for any such electronic submission. Any record so submitted shall satisfy any law requiring that a document be an original, be on paper or another tangible medium, or be in writing.

2015, c. 641.



§ 17.1-258.4. Signature; when effective as original; notarization; seal

A. If the electronically filed document contains an electronic signature pursuant to the Uniform Electronic Transactions Act (§ 59.1-479 et seq.) that is capable of independent verification and renders any subsequent changes or modifications to the electronic document evident, any statutory requirement for original signature shall be deemed to be satisfied.

B. Any statutory requirement for a document to be notarized shall be deemed satisfied by the appropriately executed electronic signature of such notary pursuant to the Virginia Notary Act (§ 47.1-1 et seq.).

C. When a seal or stamp is required to be affixed by any court or clerk on a document, the attachment of an official electronic seal or official electronic stamp to the electronic document is sufficient. "Official electronic seal" and "official electronic stamp" mean an electronic image of a seal or stamp, respectively, of the court or clerk, that is produced by software applications authorized by the clerk that are protected by system credentials to which only the clerk or persons authorized by the clerk have access.

2005, c. 744; 2008, cc. 823, 833; 2010, cc. 717, 760; 2013, c. 77.



§ 17.1-258.5. Application

All documents recorded on or after July 1, 2004 that comply with the provisions of this article shall be conclusively presumed to be in proper form for recording, except in cases of fraud.

2005, c. 744.



§ 17.1-258.6. (Effective until January 1, 2016) Acceptability of electronic medium

A. In connection with civil proceedings in circuit court, any statutory requirement for an original, original paper, paper, record, document, facsimile, memorandum, exhibit, certification, or transcript shall be satisfied if such is in an electronic form approved for filing under the Rules of the Supreme Court of Virginia. However, this section shall not apply to documents the form of which is specified in any statute governing the creation and execution of wills, codicils, testamentary trusts, premarital agreements, and negotiable instruments.

B. Notwithstanding any other provision of law, any statutory authorization for the use of copies or reproductions in civil proceedings in circuit court shall be satisfied by use of such copies or reproductions in hard copy or electronic form approved for filing under the Rules of the Supreme Court of Virginia.

2010, cc. 717, 760.



§ 17.1-258.6. (Effective January 1, 2016) Acceptability of electronic medium; submission of trial court record to appellate court

A. In connection with civil proceedings in circuit court, any statutory requirement for an original, original paper, paper, record, document, facsimile, memorandum, exhibit, certification, or transcript shall be satisfied if such is in an electronic form approved for filing under the Rules of the Supreme Court of Virginia. However, this section shall not apply to documents the form of which is specified in any statute governing the creation and execution of wills, codicils, testamentary trusts, premarital agreements, and negotiable instruments.

B. Notwithstanding any other provision of law, any statutory authorization for the use of copies or reproductions in civil proceedings in circuit court shall be satisfied by use of such copies or reproductions in hard copy or electronic form approved for filing under the Rules of the Supreme Court of Virginia.

2010, cc. 717, 760.



§ 17.1-259. Recordation of master deed of trust; form and requisites

A. Any person may record in any clerk's office in the Commonwealth where deeds are recorded a form of a deed of trust, hereinafter referred to as a "master deed."

B. The master deed shall bear the caption "Master Deed of Trust," and may contain any provisions not in conflict with law. The provisions shall be numbered or lettered, clearly distinguishable one from the other, and susceptible of exact reference.

1954, c. 8, §§ 17-83.2, 17-83.3; 1998, c. 872.



§ 17.1-260. Recordation, effect and requisites of incorporating deed

Any person may record a deed of trust hereinafter referred to as an "incorporating deed," which incorporates by reference any one or more of the provisions of a master deed recorded in the same clerk's office. The provisions incorporated by reference shall be of the same force and effect and shall be as binding upon the parties to the incorporating deed and their successors in title as if fully set forth in the incorporating deed. No incorporating deed shall refer to more than one master deed.

1954, c. 8, § 17-83.4; 1998, c. 872.



§ 17.1-261. Recordation of names of men who served during World War I

The clerk of the circuit court of each county or city shall preserve the book or books in which have been recorded the lists of the residents of such counties or cities, who became members of the military forces of the United States during World War I.

Any person who has joined either the naval or military forces of the United States or its allies, may have his name spread upon such record, upon application and proof of such service, or some person may make such application for him, and when done his name shall be placed upon the record.

The clerks shall be entitled to the fees allowed by law for copying in similar cases.

1918, p. 500, § 17-84; Michie Code 1942, § 5214a; 1998, c. 872.



§ 17.1-262. Recordation of discharges of those who served in World War I

Whenever the honorable discharge of any person who served in the military or naval forces of the United States or its associates during World War I, and who at the time of entering such service was a resident of Virginia shall be delivered to the clerk of any circuit court in this Commonwealth, the clerk shall record the same in the book hereinafter provided for. Copies of honorable discharges certified by the clerk shall be received as evidence of the facts therein stated.

1924, p. 471, 472, §§ 17-85, 17-86; Michie Code 1942, §§ 5214b, 5214d; 1998, c. 872.



§ 17.1-263. World War I Memorial Record

Each circuit court clerk shall maintain a loose-leaf binder suitable for permanent record purposes of such standard form as was prescribed by the Virginia World War I History Commission, and sufficient loose leaves printed in such blank form as was prescribed by such commission, known as the "World War I Memorial Record," which shall be a public record book of the clerk's office. The clerk shall record therein the honorable discharges.

If the clerk has recorded the honorable discharges in any other book prior to receipt of the special books, such prior recordations are hereby validated and approved. Recordations and certified copies thereof heretofore or hereafter furnished shall have the same force and effect as those provided by § 17.1-262 and whenever the World War I History Commission shall have approved the form of the record book so previously in use, it shall be optional with the clerk to continue the use of such record book.

1924, p. 471, § 17-87; Michie Code 1942, § 5214c; 1998, c. 872.



§ 17.1-264. Recording information on discharges of World War II servicemen

A. When the honorable or dishonorable discharge of any person who served in the armed forces of the United States, or its associates, during World War II and who was a resident of the county or city at the time of his induction is presented, the clerk shall record the information contained therein in the proper spaces provided for such purpose in the book known as "Induction and Discharge Record, World War II." If the induction record of the veteran presenting a discharge for recordation is not already recorded, the clerk shall ascertain this information and record it along with the discharge.

B. Such record book shall be kept in the clerk's office as a public record and shall be paid for by the county or city, as other public record books are paid for. It shall be standard loose-leaf construction, suitable for permanent record purposes, and shall consist of a binder with canvas jacket, an index and a quantity of sheets printed to provide space for (i) the induction record, (ii) the service record, and (iii) the discharge. Under clause (i) suitable headings and space for recording the induction information obtained from the draft boards shall be provided and under clauses (ii) and (iii) suitable headings and space for recording the information contained in the discharge papers shall be provided.

1944, p. 33, §§ 17-90, 17-91; Michie Suppl. 1946, § 3392a; 1998, c. 872.



§ 17.1-265. Recordation of evidence of discharge generally; confidentiality

A. The clerk of the circuit court of the county or city wherein a person discharged from the armed forces of the United States resides shall record, upon presentation, free of charge, the original or a properly authenticated copy of either the discharge certificate or the report of separation from active duty (Department of Defense Document DD-214), or both.

B. Notwithstanding the provisions of § 17.1-208, discharge certificates and reports of separation from active duty recorded pursuant to this section shall be open for inspection and copying only by the following:

1. The subject of the record;

2. The duly qualified conservator or guardian of the subject of the record;

3. The duly qualified executor or administrator of the estate of the subject of the record, if deceased, or, in the event no executor or administrator has qualified, the next of kin of the deceased subject;

4. An attorney, attorney-in-fact, or other agent or representative of any of the persons described in subdivision 1, 2 or 3, acting pursuant to a written power of attorney or other written authorization; or

5. A duly authorized representative of an agency or instrumentality of federal, state, or local government seeking the record in the ordinary course of performing its official duties.

Under the circumstances in which time is of the essence, including but not limited to, requests for copies of records attendant to the making of funeral arrangements or arrangements for medical care, the clerk, in ascertaining whether a person seeking access to discharge certificates or reports of separation from active duty is qualified to do so pursuant to this section, may rely upon the sworn statement of the requestor made in person before the clerk or his deputy.

C. Notwithstanding the provisions of subsection B, the clerk may permit access to discharge certificates or reports of separation from active duty of deceased persons for bona fide genealogical or other research purposes.

1934, p. 99, § 17-92; Michie Code 1942, § 5214f; 1980, c. 392; 1998, c. 872; 2002, c. 299.



§ 17.1-266. Services rendered in Commonwealth's cases

No clerk, sheriff or other officer shall receive payment out of the state treasury for any services rendered in cases of the Commonwealth, whether in a court of record or a court not of record, except as allowed by statute. Localities shall be exempt from paying fees for services rendered by a clerk or other court officer for cases, whether in a court of record or a court not of record, when the locality is a party to a case commenced in a court serving that locality or in any other jurisdiction when the localities have a reciprocal waiver of fees agreement. Sheriffs may, in writing, grant a waiver of the sheriff's fee to one or more localities.

Code 1950, § 14-98; 1964, c. 386, § 14.1-87; 1971, Ex. Sess., c. 155; 1998, c. 872; 2007, c. 800.



§ 17.1-267. Services for which clerks may not charge

A. No clerk shall charge for taking bond from, administering oath to, or making or copying orders as to the appointment or qualification of any judge, magistrate, sheriff, treasurer, commissioner of the revenue, or of a deputy of any of them, or of any escheator, supervisor, or of a guardian or conservator, when his bond is in a penalty not exceeding $1,000.00, or for making or copying orders as to county allowances, or grand juries, and administering the necessary oaths.

B. No clerk shall charge for copying or making for or furnishing to the Department of Corrections or a federal probation officer a certified copy of a criminal judgment order or criminal sentencing order.

C. No clerk shall charge a fee for (i) executing any order of publication under § 17.1-626; (ii) keeping, preserving, and holding available for public inspection judgment records, and making entries in and indexing such judgments, or discharging, or marking satisfied, a lien under §§ 15.2-2604, 15.2-2605 and 15.2-2120; (iii) docketing judgment on forfeited recognizance or bond under § 19.2-147; (iv) making out reports to the Central Criminal Records Exchange under § 19.2-390; (v) recording a lien in the miscellaneous lien book under § 43-42 or § 43-43; or (vi) filing an appraiser's report under § 56-436.

D. No clerk shall charge a fee for (i) recording the reports of special receivers and commissioners as required by § 8.01-617; (ii) copying in the Induction and Discharge Record information obtained from draft boards or recording the discharge papers, or certified copy of such, of a person who has served in the armed forces of the United States; or (iii) receiving any mark of designation under § 59.1-103.

Code 1950, § 14-101; 1964, c. 386, § 14.1-90; 1972, c. 549; 1991, c. 46; 1992, c. 498; 1994, c. 432; 1997, c. 801; 1998, c. 872.



§ 17.1-268. Fee for effort to serve when person cannot be found

Whenever a sheriff is required to serve a declaration in ejectment or an order, notice, summons or other process in a pending civil case and make return thereon and shall after due effort and without fault be unable to locate such person or make service of such process in some method provided by law, the sheriff shall be paid the same fee provided by law for serving an order, notice or other process and making return thereof, to be taxed as other costs. When service is required in a proceeding not pending in a court then the service shall be paid for by the party at whose instance it is had. No fee shall be paid unless the sheriff returns such paper unexecuted and makes and files therewith an affidavit setting forth the fact that he has made diligent effort to execute such paper and without avail.

Code 1950, § 14-107; 1964, c. 386, § 14.1-96; 1971, Ex. Sess., c. 155; 1998, c. 872.



§ 17.1-269. To whom fees charged

Unless otherwise provided, the fees mentioned in this article shall be chargeable to the party at whose instance the service is performed, except that fees for entering and certifying the attendance of witnesses and the proceedings to compel payment for such attendance shall be charged to the party for whom the witness attended.

Code 1950, § 14-108; 1964, c. 386, § 14.1-97; 1998, c. 872.



§ 17.1-270. Officer to state fees, etc., on affidavit, deposition or report

A notary or other officer returning affidavits or depositions of witnesses and a commissioner returning a report shall state at the foot thereof the fees therefor, to whom charged and, if paid, by whom.

Code 1950, § 14-109; 1964, c. 386, § 14.1-98; 1998, c. 872.



§ 17.1-271. Deposit of money in bank

Whenever any clerk of a court receives or collects any money for or on account of the Commonwealth or any county, city, town or person, he shall, within a reasonable time, deposit the same in such bank or banks selected by him to the credit of an official account, and in the event of the failure or insolvency of such bank, the clerk shall not be responsible for any loss of funds resulting from such failure or insolvency.

Any such officer who deposits any such money in his personal account, knowingly intermingles any of the same with his personal funds, or otherwise violates any of the provisions of this section shall be deemed guilty of a misdemeanor. However, prosecution hereunder shall not preclude criminal prosecution under any other section of this Code.

Code 1950, § 14-112; 1964, c. 386, § 14.1-101; 1971, Ex. Sess., c. 155; 1981, c. 152; 1993, c. 334; 1998, c. 872.



§ 17.1-272. Process and service fees generally

A. The fee for process and service in the following instances shall be $12:

1. Service on any person, firm or corporation, an order, notice, summons or any other civil process, except as herein otherwise provided, and for service on any person, firm, or corporation any process when the body is not taken and making a return thereof, except that no fee shall be charged for service pursuant to § 2.2-4022.

2. Summoning a witness or garnishee on an attachment.

3. Service on any person of an attachment or other process under which the body is taken and making a return thereon.

4. Service of any order of court not otherwise provided for, except that no fees shall be charged for protective orders issued pursuant to Chapter 11 (§ 16.1-226 et seq.) of Title 16.1.

5. Making a return of a writ of fieri facias where no levy is made or forthcoming bond is taken.

6. Summoning a witness in any case in which custody or visitation of a minor child or children is at issue.

B. The fees for process and service in the following instances shall be $25:

1. Service and publication of any notice of a publicly-advertised public sale.

2. Service of a writ of possession, except that there shall be an additional fee of $12 for each additional defendant.

3. Levying upon current money, bank notes, goods or chattels of a judgment debtor pursuant to § 8.01-478.

4. Service of a declaration in ejectment on any person, firm or corporation, except that there shall be an additional fee of $12 for each additional defendant.

5. Levying distress warrant or an attachment.

6. Levying an execution.

C. The process and service fee for serving any papers returnable out of state shall be $75, except no fees shall be charged for the service of papers in connection with the prosecution of any misdemeanor or felony domestic violence offense, or in connection with the filing, issuance, registration, or service of a protective order or a petition for a protective order. A victim of domestic violence, stalking, or sexual assault shall not bear the costs associated with the filing of criminal charges against the offender, and no victim shall bear the costs associated with the filing, issuance, registration, or service of a warrant, protective order, petition for a protective order, or witness subpoena, issued inside or outside the Commonwealth.

D. The fees set out in this section shall be allowable for services provided by such officers in the circuit and district courts.

Code 1950, §§ 14-104, 14-116, p. 25; 1964, c. 386, §§ 14.1-93, 14.1-105; 1971, Ex. Sess., c. 155; 1972, c. 719; 1975, c. 591; 1976, cc. 308, 310; 1981, c. 411; 1982, c. 674; 1983, c. 407; 1984, c. 317; 1992, c. 648; 1995, c. 51, § 14.1-95.1; 1998, c. 872; 2002, c. 508; 2004, cc. 198, 211, 588; 2011, cc. 445, 480.



§ 17.1-273. Establishment and disposition of fees collected by certain high constable

Notwithstanding any provision of law to the contrary, including a general or special act, the City of Norfolk, may, by duly adopted local ordinance, establish fees for the service of process by the office of the high constable. The office of the high constable in such city shall publish a schedule of such fees by January 1 of each year. Copies of the schedule shall be forwarded to the Clerk of the Supreme Court of Virginia. Only in the City of Norfolk, shall high constables execute all processes, warrants, summonses and notices in civil cases before the general district court of the city to the exclusion of the sheriff of the city. Any fees, collected by the office of the high constable for such process, shall be deposited in the treasury of the city wherein such office is situated for use in the general operation of city government.

1998, c. 872; 2007, c. 813.



§ 17.1-274. Commission on forthcoming bond

A. The commission to be included in a forthcoming bond, when one is taken, shall be five percent. Such commission shall not be received unless the bond is forfeited or paid, including the commission, to the plaintiffs. Of whatever interest accrues on such bond, or the execution of judgment thereon, the officer shall be entitled to his proportionable share, on account of his fees included in such bond.

B. In cities of a population of 100,000 and more, however, the commission to be included in a forthcoming bond, when one is taken, shall be ten percent on the first $100 of the money for which the distress or levy is and two percent on the residue. Such commission shall not be received unless the bond is forfeited or paid, including the commission, to the plaintiffs. Of whatever interest may accrue on such bonds, or the execution of judgment thereon, the officer shall be entitled to his proportionate share, on account of his fees included in the sale. An officer in any such city receiving payment in money or selling goods shall receive the like commission of ten percent on the first $100 of the money paid or proceeding from the sale and two percent on the residue; except that when such payment or sale is on an execution on a forthcoming bond, his commission shall only be half what it would be if the execution were not on such bond.

Code 1950, §§ 14-119, 14-121; 1964, c. 386, §§ 14.1-108, 14.1-110; 1995, c. 51; 1998, c. 872.



§ 17.1-275. Fees collected by clerks of circuit courts; generally

A. A clerk of a circuit court shall, for services performed by virtue of his office, charge the following fees:

1. [Repealed.]

2. For recording and indexing in the proper book any writing and all matters therewith, or for recording and indexing anything not otherwise provided for, $16 for an instrument or document consisting of 10 or fewer pages or sheets; $30 for an instrument or document consisting of 11 to 30 pages or sheets; and $50 for an instrument or document consisting of 31 or more pages or sheets. Whenever any writing to be recorded includes plat or map sheets no larger than eight and one-half inches by 14 inches, such plat or map sheets shall be counted as ordinary pages for the purpose of computing the recording fee due pursuant to this section. A fee of $15 per page or sheet shall be charged with respect to plat or map sheets larger than eight and one-half inches by 14 inches. Only a single fee as authorized by this subdivision shall be charged for recording a certificate of satisfaction that releases the original deed of trust and any corrected or revised deeds of trust. One dollar and fifty cents of the fee collected for recording and indexing shall be designated for use in preserving the permanent records of the circuit courts. The sum collected for this purpose shall be administered by The Library of Virginia in cooperation with the circuit court clerks.

3. For appointing and qualifying any personal representative, committee, trustee, guardian, or other fiduciary, in addition to any fees for recording allowed by this section, $20 for estates not exceeding $50,000, $25 for estates not exceeding $100,000 and $30 for estates exceeding $100,000. No fee shall be charged for estates of $5,000 or less.

4. For entering and granting and for issuing any license, other than a marriage license or a hunting and fishing license, and administering an oath when necessary, $10.

5. For issuing a marriage license, attaching certificate, administering or receiving all necessary oaths or affidavits, indexing and recording, $10. For recording an order to celebrate the rites of marriage pursuant to § 20-25, $25 to be paid by the petitioner.

6. For making out any bond, other than those under § 17.1-267 or subdivision A 4, administering all necessary oaths and writing proper affidavits, $3.

7. For all services rendered by the clerk in any garnishment or attachment proceeding, the clerk's fee shall be $15 in cases not exceeding $500 and $25 in all other cases.

8. For making out a copy of any paper, record, or electronic record to go out of the office, which is not otherwise specifically provided for herein, a fee of $0.50 for each page or, if an electronic record, each image. From such fees, the clerk shall reimburse the locality the costs of making out the copies and pay the remaining fees directly to the Commonwealth. The funds to recoup the cost of making out the copies shall be deposited with the county or city treasurer or Director of Finance, and the governing body shall budget and appropriate such funds to be used to support the cost of copies pursuant to this subdivision. For purposes of this section, the costs of making out the copies authorized under this section shall include costs included in the lease and maintenance agreements for the equipment and the technology needed to operate electronic systems in the clerk's office used to make out the copies, but shall not include salaries or related benefits. The costs of copies shall otherwise be determined in accordance with § 2.2-3704. However, there shall be no charge to the recipient of a final order or decree to send an attested copy to such party.

9. For annexing the seal of the court to any paper, writing the certificate of the clerk accompanying it, the clerk shall charge $2 and for attaching the certificate of the judge, if the clerk is requested to do so, the clerk shall charge an additional $0.50.

10. In any case in which a person is convicted of a violation of any provision of Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2 or is subject to a disposition under § 18.2-251, the clerk shall assess a fee of $150 for each felony conviction and each felony disposition under § 18.2-251 which shall be taxed as costs to the defendant and shall be paid into the Drug Offender Assessment and Treatment Fund.

11. In any case in which a person is convicted of a violation of any provision of Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2 or is subject to a disposition under § 18.2-251, the clerk shall assess a fee for each misdemeanor conviction and each misdemeanor disposition under § 18.2-251, which shall be taxed as costs to the defendant and shall be paid into the Drug Offender Assessment and Treatment Fund as provided in § 17.1-275.8.

12. Upon the defendant's being required to successfully complete traffic school, a mature driver motor vehicle crash prevention course, or a driver improvement clinic in lieu of a finding of guilty, the court shall charge the defendant fees and costs as if he had been convicted.

13. In all civil actions that include one or more claims for the award of monetary damages the clerk's fee chargeable to the plaintiff shall be $100 in cases seeking recovery not exceeding $49,999; $200 in cases seeking recovery exceeding $49,999, but not exceeding $100,000; $250 in cases seeking recovery exceeding $100,000, but not exceeding $500,000; and $300 in cases seeking recovery exceeding $500,000. Ten dollars of each such fee shall be apportioned to the Courts Technology Fund established under § 17.1-132. A fee of $25 shall be paid by the plaintiff at the time of instituting a condemnation case, in lieu of any other fees. There shall be no fee charged for the filing of a cross-claim or setoff in any pending action. However, the fees prescribed by this subdivision shall be charged upon the filing of a counterclaim or a claim impleading a third-party defendant. The fees prescribed above shall be collected upon the filing of papers for the commencement of civil actions. This subdivision shall not be applicable to cases filed in the Supreme Court of Virginia.

13a. For the filing of any petition seeking court approval of a settlement where no action has yet been filed, the clerk's fee, chargeable to the petitioner, shall be $50, to be paid by the petitioner at the time of filing the petition.

14. In addition to the fees chargeable for civil actions, for the costs of proceedings for judgments by confession under §§ 8.01-432 through 8.01-440, the clerk shall tax as costs (i) the cost of registered or certified mail; (ii) the statutory writ tax, in the amount required by law to be paid on a suit for the amount of the confessed judgment; (iii) for the sheriff for serving each copy of the order entering judgment, $12; and (iv) for docketing the judgment and issuing executions thereon, the same fees as prescribed in subdivision A 17.

15. For qualifying notaries public, including the making out of the bond and any copies thereof, administering the necessary oaths, and entering the order, $10.

16. For each habeas corpus proceeding, the clerk shall receive $10 for all services required thereunder. This subdivision shall not be applicable to such suits filed in the Supreme Court of Virginia.

17. For docketing and indexing a judgment from any other court of the Commonwealth, for docketing and indexing a judgment in the new name of a judgment debtor pursuant to the provisions of § 8.01-451, but not when incident to a divorce, for noting and filing the assignment of a judgment pursuant to § 8.01-452, a fee of $5; and for issuing an abstract of any recorded judgment, when proper to do so, a fee of $5; and for filing, docketing, indexing and mailing notice of a foreign judgment, a fee of $20.

18. For all services rendered by the clerk in any court proceeding for which no specific fee is provided by law, the clerk shall charge $10, to be paid by the party filing said papers at the time of filing; however, this subdivision shall not be applicable in a divorce cause prior to and including the entry of a decree of divorce from the bond of matrimony.

19, 20. [Repealed.]

21. For making the endorsements on a forthcoming bond and recording the matters relating to such bond pursuant to the provisions of § 8.01-529, $1.

22. For all services rendered by the clerk in any proceeding pursuant to § 57-8 or 57-15, $10.

23. For preparation and issuance of a subpoena duces tecum, $5.

24. For all services rendered by the clerk in matters under § 8.01-217 relating to change of name, $20; however, this subdivision shall not be applicable in cases where the change of name is incident to a divorce.

25. For providing court records or documents on microfilm, per frame, $0.50.

26. In all divorce and separate maintenance proceedings, and all civil actions that do not include one or more claims for the award of monetary damages, the clerk's fee chargeable to the plaintiff shall be $60, $10 of which shall be apportioned to the Courts Technology Fund established under § 17.1-132 to be paid by the plaintiff at the time of instituting the suit, which shall include the furnishing of a duly certified copy of the final decree. The fees prescribed by this subdivision shall be charged upon the filing of a counterclaim or a claim impleading a third-party defendant. However, no fee shall be charged for (i) the filing of a cross-claim or setoff in any pending suit or (ii) the filing of a counterclaim or any other responsive pleading in any annulment, divorce, or separate maintenance proceeding. In divorce cases, when there is a merger of a divorce of separation a mensa et thoro into a decree of divorce a vinculo, the above mentioned fee shall include the furnishing of a duly certified copy of both such decrees.

27. For the acceptance of credit or debit cards in lieu of money to collect and secure all fees, including filing fees, fines, restitution, forfeiture, penalties and costs, the clerk shall collect from the person presenting such credit or debit card a reasonable convenience fee for the processing of such credit or debit card. Such convenience fee shall not exceed four percent of the amount paid for the transaction or a flat fee of $2 per transaction. The clerk may set a lower convenience fee for electronic filing of civil or criminal proceedings pursuant to § 17.1-258.3. Nothing herein shall be construed to prohibit the clerk from outsourcing the processing of credit and debit card transactions to a third-party private vendor engaged by the clerk. Convenience fees shall be used to cover operational expenses as defined in § 17.1-295.

28. For the return of any check unpaid by the financial institution on which it was drawn or notice is received from the credit or debit card issuer that payment will not be made for any reason, the clerk may collect a fee of $50 or 10 percent of the amount of the payment, whichever is greater.

29. For all services rendered, except in cases in which costs are assessed pursuant to § 17.1-275.1, 17.1-275.2, 17.1-275.3, or 17.1-275.4, in an adoption proceeding, a fee of $20, in addition to the fee imposed under § 63.2-1246, to be paid by the petitioner or petitioners. For each petition for adoption filed pursuant to § 63.2-1201, except those filed pursuant to subdivisions 5 and 6 of § 63.2-1210, an additional $50 filing fee as required under § 63.2-1201 shall be deposited in the Putative Father Registry Fund pursuant to § 63.2-1249.

30. For issuing a duplicate license for one lost or destroyed as provided in § 29.1-334, a fee in the same amount as the fee for the original license.

31. For the filing of any petition as provided in §§ 33.2-1023, 33.2-1024, and 33.2-1027, a fee of $5 to be paid by the petitioner; and for the recordation of a certificate or copy thereof, as provided for in § 33.2-1021, as well as for any order of the court relating thereto, the clerk shall charge the same fee as for recording a deed as provided for in this section, to be paid by the party upon whose request such certificate is recorded or order is entered.

32. For making up, certifying and transmitting original record pursuant to the Rules of the Supreme Court, including all papers necessary to be copied and other services rendered, except in cases in which costs are assessed pursuant to § 17.1-275.1, 17.1-275.2, 17.1-275.3, 17.1-275.4, 17.1-275.7, 17.1-275.8, or 17.1-275.9, a fee of $20.

33. [Repealed.]

34. For filings, etc., under the Uniform Federal Lien Registration Act (§ 55-142.1 et seq.), the fees shall be as prescribed in that Act.

35. For filing the appointment of a resident agent for a nonresident property owner in accordance with § 55-218.1, a fee of $10.

36. [Repealed.]

37. For recordation of certificate and registration of names of nonresident owners in accordance with § 59.1-74, a fee of $10.

38. For maintaining the information required under the Overhead High Voltage Line Safety Act (§ 59.1-406 et seq.), the fee as prescribed in § 59.1-411.

39. For lodging, indexing and preserving a will in accordance with § 64.2-409, a fee of $2.

40. For filing a financing statement in accordance with § 8.9A-505, the fee shall be as prescribed under § 8.9A-525.

41. For filing a termination statement in accordance with § 8.9A-513, the fee shall be as prescribed under § 8.9A-525.

42. For filing assignment of security interest in accordance with § 8.9A-514, the fee shall be as prescribed under § 8.9A-525.

43. For filing a petition as provided in §§ 64.2-2001 and 64.2-2013, the fee shall be $10.

44. For issuing any execution, and recording the return thereof, a fee of $1.50.

45. For the preparation and issuance of a summons for interrogation by an execution creditor, a fee of $5. If there is no outstanding execution, and one is requested herewith, the clerk shall be allowed an additional fee of $1.50, in accordance with subdivision A 44.

B. In accordance with § 17.1-281, the clerk shall collect fees under subdivisions A 7, A 13, A 16, A 18 if applicable, A 20, A 22, A 24, A 26, A 29, and A 31 to be designated for courthouse construction, renovation or maintenance.

C. In accordance with § 17.1-278, the clerk shall collect fees under subdivisions A 7, A 13, A 16, A 18 if applicable, A 20, A 22, A 24, A 26, A 29, and A 31 to be designated for services provided for the poor, without charge, by a nonprofit legal aid program.

D. In accordance with § 42.1-70, the clerk shall collect fees under subdivisions A 7, A 13, A 16, A 18 if applicable, A 20, A 22, A 24, A 26, A 29, and A 31 to be designated for public law libraries.

E. All fees collected pursuant to subdivision A 27 and § 17.1-276 shall be deposited by the clerk into a special revenue fund held by the clerk, which will restrict the funds to their statutory purpose.

F. The provisions of this section shall control the fees charged by clerks of circuit courts for the services above described.

Code 1950, § 14-123, p. 614; 1952, c. 146; 1954, c. 138; 1956, c. 217; 1964, c. 386, § 14.1-112; 1966, c. 217; 1970, c. 522; 1971, Ex. Sess., c. 95; 1972, cc. 626, 627, 647; 1973, c. 159; 1974, cc. 370, 523; 1975, c. 226; 1976, c. 344; 1977, cc. 449, 463; 1978, c. 502; 1980, c. 145; 1983, c. 103; 1984, cc. 225, 356; 1985, cc. 94, 201; 1986, c. 538; 1988, cc. 49, 52; 1989, c. 595; 1990, cc. 88, 738, 971; 1992, c. 784; 1993, cc. 95, 299, 386; 1994, cc. 64, 432, 498, 842; 1995, cc. 51, 371, 440, 463, 525, § 14.1-111.1; 1996, cc. 344, 976; 1997, cc. 215, 921; 1998, cc. 783, 840, 872; 1999, cc. 9, 1003; 2000, cc. 826, 830; 2001, cc. 481, 496, 501, 836; 2002, cc. 831, 832; 2004, c. 1004; 2005, cc. 373, 681; 2006, cc. 318, 623, 718, 825; 2007, cc. 548, 626, 646; 2009, c. 594; 2010, c. 874; 2011, cc. 707, 890; 2012, cc. 420, 714, 780; 2013, c. 263; 2014, c. 282; 2015, c. 641.



§ 17.1-275.1. Fixed felony fee

Upon conviction of any and each felony charge or upon a deferred disposition of proceedings in circuit court in the case of any and each felony disposition deferred pursuant to the terms and conditions of § 16.1-278.8, 16.1-278.9, 18.2-61, 18.2-67.1, or 18.2-251, there shall be assessed as court costs a fee of $375, to be known as the fixed felony fee.

The amount collected, in whole or in part, for the fixed felony fee shall be apportioned, as provided by law, to the following funds in the fractional amounts designated:

1. Sentencing/supervision fee (General Fund) (.4705067);

2. Forensic science fund (.1033333);

3. Court reporter fund (.0887200);

4. Witness expenses/expert witness fund (.0053333);

5. Virginia Crime Victim-Witness Fund (.0080000);

6. Intensified Drug Enforcement Jurisdiction Fund (.0106667);

7. Criminal Injuries Compensation Fund (.0800000);

8. Commonwealth's attorney fund (state share) (.0533333);

9. Commonwealth's attorney fund (local share) (.0533333);

10. Regional Criminal Justice Academy Training Fund (.0026667);

11. Warrant fee (.0320000);

12. Courthouse construction/maintenance fund (.0053333); and

13. Clerk of the circuit court (.0867733).

1999, c. 9; 2002, c. 831; 2003, c. 1039; 2005, c. 631; 2011, c. 565.



§ 17.1-275.2. Fixed fee for felony reduced to misdemeanor

In circuit court, upon the conviction of a person of any and each misdemeanor reduced from a felony charge, or upon a deferred disposition of proceedings in the case of any and each misdemeanor reduced from a felony charge and deferred pursuant to the terms and conditions of § 4.1-305, 16.1-278.8, 16.1-278.9, 18.2-57.3, or 19.2-303.2, there shall be assessed as court costs a fee of $227, to be known as the fixed fee for felony reduced to misdemeanor. However, this section shall not apply to those proceedings provided for in § 17.1-275.8.

The amount collected, in whole or in part, for the fixed fee for felony reduced to misdemeanor shall be apportioned to the following funds in the fractional amounts designated:

1. Sentencing/supervision fee (General Fund) (.1695154);

2. Forensic science fund (.1707048);

3. Court reporter fund (.1465639);

4. Witness expenses/expert witness fund (.0088106);

5. Virginia Crime Victim-Witness Fund (.0132159);

6. Intensified Drug Enforcement Jurisdiction Fund (.0176211);

7. Criminal Injuries Compensation Fund (.0881057);

8. Commonwealth's attorney fund (state share) (.0881057);

9. Commonwealth's attorney fund (local share) (.0881057);

10. Regional Criminal Justice Academy Training Fund (.0044053);

11. Warrant fee (.0528634);

12. Courthouse construction/maintenance fund (.0088106); and

13. Clerk of the circuit court (.1431718).

1999, c. 9; 2002, c. 831; 2003, c. 1039; 2005, c. 631; 2011, c. 565.



§ 17.1-275.3. Fixed felony revocation fee

Upon the partial or full revocation of suspension of sentence or probation of a convicted felon pursuant to § 19.2-306, other than a revocation for failure to pay previously assessed court costs, there shall be assessed as court costs a fee of $158 to be known as the fixed felony revocation fee. A single fixed felony revocation fee shall be assessed per defendant per hearing without regard to the number of revocations being considered.

The amount collected, in whole or in part, for the fixed felony revocation fee shall be apportioned to the following funds in the fractional amounts designated:

1. Virginia Crime Victim-Witness Fund (.0189873);

2. Intensified Drug Enforcement Jurisdiction Fund (.0253165);

3. Court reporter fund (.2105696);

4. Witness expenses/expert witness fund (.0126582);

5. Commonwealth's attorney fund (state share) (.1265823);

6. Commonwealth's attorney fund (local share) (.1265823);

7. Criminal Injuries Compensation Fund (.1898734);

8. Regional Criminal Justice Academy Training Fund (.0063291);

9. Warrant fee (.0759494); and

10. Clerk of the circuit court (.2071519).

1999, c. 9; 2003, c. 1039; 2011, c. 565.



§ 17.1-275.4. Fixed misdemeanor reduced from felony revocation fee

In circuit court, when a person whose charge was reduced from a felony charge is convicted of a misdemeanor and subsequently suffers partial or full revocation of his suspension of sentence or probation pursuant to § 19.2-306, other than a revocation for failure to pay previously assessed court costs, he shall be assessed as court costs a fee of $114.50 to be known as the fixed misdemeanor reduced from felony revocation fee. A single fixed misdemeanor reduced from felony revocation fee shall be assessed per defendant per hearing without regard to the number of misdemeanor revocations being considered except that if a revocation of probation or suspended sentence upon a felony conviction is also being considered at the same revocation proceeding, a single fixed felony revocation fee shall apply instead. The amount collected, in whole or in part, for the fixed misdemeanor reduced from felony revocation fee shall be apportioned, as provided by law, to the following funds in the fractional amounts designated:

1. Virginia Crime Victim-Witness Fund (.0262009);

2. Intensified Drug Enforcement Jurisdiction Fund (.0349345);

3. Witness expenses/expert witness fund (.0174672);

4. Commonwealth's attorney fund (state share) (.1746725);

5. Commonwealth's attorney fund (local share) (.1746725);

6. Criminal Injuries Compensation Fund (.1746725);

7. Regional Criminal Justice Training Academy Fund (.0087336);

8. Warrant fee, as prescribed by § 17.1-272 (.1048035); and

9. Clerk of the circuit court (.2838428).

1999, c. 9; 2002, c. 831; 2003, c. 1039; 2011, c. 565.



§ 17.1-275.5. Amounts to be added; judgment in favor of the Commonwealth

A. The clerk shall assess, in addition to the fees provided for by § 17.1-275.1, 17.1-275.2, 17.1-275.3, 17.1-275.4, 17.1-275.7, 17.1-275.8, 17.1-275.9, 17.1-275.10, 17.1-275.11, 17.1-275.11:1, or 17.1-275.12, the following costs:

1. Any amount paid by the Commonwealth for legal representation of the defendant;

2. Any amount paid for trial transcripts;

3. Extradition costs;

4. Costs of psychiatric evaluation;

5. Costs taxed against the defendant as appellant under Rule 5A:30 of the Rules of the Supreme Court;

6. Any fee for a returned check or disallowed credit card charge assessed pursuant to subdivision A 28 of § 17.1-275;

7. Any jury costs;

8. Any assessment made pursuant to subdivision A 10 of § 17.1-275;

9. Any fees prescribed in §§ 18.2-268.8 and 46.2-341.26:8;

10. Any court costs related to an ignition interlock device;

11. Any fee for testing for HIV;

12. Any fee for processing an individual admitted to jail as prescribed in § 15.2-1613.1;

13. Any fee for courthouse security personnel as prescribed in § 53.1-120;

14. Any fee for a DNA sample as prescribed in § 19.2-310.2;

15. Reimbursement to the Commonwealth of medical fees as prescribed in § 19.2-165.1;

16. Any fee for a local criminal justice training academy as prescribed in § 9.1-106;

17. Any fee prescribed by §§ 16.1-69.48:1.01 and 17.1-275.11;

18. Any expenses charged pursuant to subsection B or F of § 19.2-187.1; and

19. Any fee for an electronic summons system as prescribed in § 17.1-279.1.

B. The total amount of assessments described in subsection A, including (i) the fees provided for by § 17.1-275.1, 17.1-275.2, 17.1-275.3, 17.1-275.4, 17.1-275.7, 17.1-275.8, 17.1-275.9, 17.1-275.10, 17.1-275.11, 17.1-275.11:1, or 17.1-275.12 and (ii) all other fines and costs, shall be docketed by the clerk as a judgment against the defendant in favor of the Commonwealth in accordance with § 8.01-446.

1999, c. 9; 2002, c. 831; 2003, cc. 1001, 1022, 1039; 2010, c. 555; 2012, c. 714; 2013, c. 263; 2014, c. 325; 2015, c. 641.



§ 17.1-275.6. Fees collected from court reporter fund

Notwithstanding any other provision of law, in any court in which electronic devices are used for recording testimony, a sum not to exceed twenty dollars for each day or part of a day of the trial shall be paid by the clerk, from the court reporter fund as set forth in §§ 17.1-275.1, 17.1-275.2 and 17.1-275.3, or a sum not to exceed five dollars for each day or part of a day of the trial of a case wherein costs are assessed pursuant to § 17.1-275.8 shall be paid by the clerk, from the court reporter fund as set forth in § 17.1-275.8, into a special fund to be used for the purpose of repairing, replacing or supplementing such electronic devices or, if a sufficient amount is available, to pay the purchase price of such devices in whole or in part. For the purpose of this section, repairing shall include maintenance and service contracts. Fees collected under this article shall be retained locally and shall not be subject to the provisions of § 17.1-286.

2000, c. 875; 2002, c. 831.



§ 17.1-275.7. Fixed misdemeanor fee

In circuit court, upon (i) conviction of any and each misdemeanor, not originally charged as a felony; (ii) a deferred disposition of proceedings in the case of any and each misdemeanor not originally charged as a felony and deferred pursuant to the terms and conditions of § 4.1-305, 16.1-278.8, 16.1-278.9, 18.2-57.3, or 19.2-303.2; (iii) any and each conviction of a traffic infraction or referral to a driver improvement clinic or traffic school in lieu of a finding of guilt for a traffic infraction; or (iv) proof of compliance with law under §§ 46.2-104 and 46.2-1158.02, there shall be assessed as court costs a fee of $80, to be known as the fixed misdemeanor fee. However, this section shall not apply to those proceedings provided for in § 17.1-275.8. This fee shall be in addition to any fee assessed in the district court.

The amount collected, in whole or in part, for the fixed misdemeanor fee shall be apportioned, as provided by law, to the following funds in the fractional amounts designated:

1. Sentencing/supervision fee (General Fund) (.0125000);

2. Witness expenses/expert witness fee (General Fund) (.0250000);

3. Virginia Crime Victim-Witness Fund (.0375000);

4. Intensified Drug Enforcement Jurisdiction Fund (.0500000);

5. Criminal Injuries Compensation Fund (.2500000);

6. Commonwealth's Attorney Fund (state share) (.0937500);

7. Commonwealth's Attorney Fund (local share) (.0937500);

8. Regional Criminal Justice Academy Training Fund (.0125000);

9. Warrant fee, as prescribed by § 17.1-272 (.1500000);

10. Courthouse Construction/Maintenance Fund (.0250000); and

11. Clerk of the circuit court (.2500000).

2002, c. 831; 2003, c. 1039; 2005, c. 631; 2009, c. 756; 2011, cc. 283, 565.



§ 17.1-275.8. Fixed drug misdemeanor fee

In circuit court, upon conviction of any and each misdemeanor charge, whether or not originally charged as a felony, for a violation of any provision of Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, or upon a deferred disposition of proceedings in the case of any and each misdemeanor charge, whether or not originally charged as a felony, deferred pursuant to the terms and conditions of § 18.2-251, there shall be assessed as court costs a fee of $296.50, to be known as the fixed drug misdemeanor fee. This fee shall be in addition to any fee assessed in the district court.

The amount collected, in whole or in part, for the fixed drug misdemeanor fee shall be apportioned, as provided by law, to the following funds in the fractional amounts designated:

1. Sentencing/supervision fee (General Fund) (.1264755);

2. Court Reporter Fund (.0168634);

3. Witness expenses/expert witness fee (General Fund) (.0067454);

4. Virginia Crime Victim-Witness Fund (.0101180);

5. Intensified Drug Enforcement Jurisdiction Fund (.0134907);

6. Criminal Injuries Compensation Fund (.0674536);

7. Commonwealth's Attorney Fund (state share) (.0252951);

8. Commonwealth's Attorney Fund (local share) (.0252951);

9. Regional Criminal Justice Academy Training Fund (.0033727);

10. Warrant fee, as prescribed by § 17.1-272 (.0404722);

11. Courthouse Construction/Maintenance Fund (.0067454);

12. Clerk of the circuit court (.0674536);

13. Forensic laboratory fee (General Fund) (.3372681); and

14. Drug Offender Assessment and Treatment Fund (.2529511).

2002, c. 831; 2003, c. 1039; 2004, c. 1004; 2011, c. 565.



§ 17.1-275.9. Fixed misdemeanor revocation fee

In circuit court, when a person is convicted of a misdemeanor not originally charged as a felony and subsequently suffers partial or full revocation of his suspension of sentence or probation pursuant to § 19.2-306, he shall be assessed as court costs a fee of $77 to be known as the fixed misdemeanor revocation fee. A single fixed misdemeanor revocation fee shall be assessed per defendant per hearing without regard to the number of misdemeanor revocations being considered, except that if a revocation of probation or suspended sentence upon a felony conviction is also being considered at the same revocation proceeding, a single fixed felony revocation fee shall apply instead. The amount collected, in whole or in part, for the fixed misdemeanor revocation fee shall be apportioned, as provided by law, to the following funds in the fractional amounts designated:

1. Virginia Crime Victim-Witness Fund (.0389610);

2. Intensified Drug Enforcement Jurisdiction Fund (.0519481);

3. Witness expenses/expert witness fee (General Fund) (.0259740);

4. Commonwealth's Attorney Fund (state share) (.0974026);

5. Commonwealth's Attorney Fund (local share) (.0974026);

6. Criminal Injuries Compensation Fund (.2597403);

7. Regional Criminal Justice Training Academy Fund (.0129870);

8. Warrant fee, as prescribed by § 17.1-272 (.1558442); and

9. Clerk of the circuit court (.2597403).

2002, c. 831; 2003, c. 1039; 2011, c. 565.



§ 17.1-275.10. Additional fee

Beginning May 1, 2003, in addition to the fees set forth in §§ 17.1-275.1, 17.1-275.2, 17.1-275.3, 17.1-275.4, 17.1-275.7, 17.1-275.8, and 17.1-275.9, there shall be assessed as court costs, a fee of $2, at the same time fees in such sections are assessed. All fees collected pursuant to this section shall be deposited into the Intensified Drug Enforcement Jurisdiction Fund.

2003, c. 1042, cl. 9.



§ 17.1-275.11. Additional fee assessed for conviction of certain offenses

Beginning May 1, 2003, the clerk shall assess a person, in addition to the fees provided for by §§ 17.1-275.1, 17.1-275.2, 17.1-275.3, 17.1-275.4, 17.1-275.5, 17.1-275.7, 17.1-275.8, and 17.1-275.9, a fee of $100 upon conviction of any and each charge of a violation of §§ 18.2-36.1, 18.2-51.4, 18.2-266, 18.2-266.1, 18.2-268.3, 46.2-341.24 or § 46.2-341.26:3, or any similar local ordinance.

2003, c. 1042, cl. 9.



§ 17.1-275.11:1. Additional fee assessed for conviction requiring computer analysis

In addition to the fees provided for by §§ 17.1-275.1 through 17.1-275.5, 17.1-275.7, 17.1-275.8, and 17.1-275.9, upon a finding of guilty of any charge or charges in which any computer forensic analysis revealed evidence used at trial of a defendant, the defendant may be assessed costs in an amount equal to the actual cost of the computer forensic analysis not to exceed $100 for each computer analyzed by any state or local law-enforcement agency. Upon motion and submission to the court of an affidavit by the law-enforcement agency setting forth the number of computers analyzed and the total amount of costs requested, the court shall determine the appropriate amount to be assessed and order such amount paid to the law-enforcement agency.

2011, c. 511.



§ 17.1-275.12. Additional fee for Internet Crimes Against Children Fund

In addition to the fees provided for by §§ 16.1-69.48:1, 16.1-69.48:1.01, 17.1-275.1, 17.1-275.2, 17.1-275.3, 17.1-275.4, 17.1-275.5, 17.1-275.7, 17.1-275.8, 17.1-275.9, 17.1-275.10, and 17.1-275.11, a fee of $15 upon each felony or misdemeanor conviction shall be assessed as court costs. All fees collected pursuant to this section shall be deposited into the state treasury and credited to the Internet Crimes Against Children Fund.

There is hereby established in the state treasury the Internet Crimes Against Children Fund. Such fund shall consist of all fees collected under this section, moneys appropriated directly to the Fund, and any other grants or gifts made to the Fund. Moneys in the Fund shall be disbursed in the following manner: to the Virginia State Police, 33.3333 percent of the total annual deposits to support the Northern Virginia Internet Crimes Against Children program; to the Department of Criminal Justice Services, 33.3333 percent of the total annual deposits to support the Southern Virginia Internet Crimes Against Children program; to the Department of Criminal Justice Services, 27.7777 percent of the total annual deposits to support grants and training and equipment for local law-enforcement agencies' use in investigating and prosecuting Internet crimes against children; and to the Department of Social Services, 5.5555 percent of the total annual deposits to support the Virginia Child Protection Accountability System established under § 63.2-1530.

2010, c. 685; 2014, c. 794.



§ 17.1-276. Fee allowed for providing secure remote access to land records

A. A clerk of the circuit court who provides secure remote access to land records pursuant to § 17.1-294 may charge a fee as provided in this section. The fee shall be paid to the clerk's office and deposited by the clerk into the clerk's nonreverting local fund to be used to cover operational expenses as defined in § 17.1-295. The clerk may charge a flat clerk's fee to be assessed for each subscriber, as defined in § 17.1-295, in an amount not to exceed $50 per month and a separate fee per image downloaded in an amount not to exceed the fee provided in subdivision A 8 of § 17.1-275. The clerk's fees shall be used to cover operational expenses as defined in § 17.1-295.

The Office of the Attorney General, the Division of Debt Collection, the Department of Transportation, the Virginia Outdoors Foundation, the Department of Historic Resources, and the Department of Rail and Public Transportation shall be exempt from paying any fee for remote access to land records. If any clerk contracts with an outside vendor to provide remote access to land records to subscribers, such contract shall contain a provision exempting the Office of the Attorney General, the Division of Debt Collection, the Department of Transportation, the Virginia Outdoors Foundation, the Department of Historic Resources, and the Department of Rail and Public Transportation from paying any access or subscription fee.

B. The circuit court clerk shall enter into an agreement with each person whom the clerk authorizes to have remote access, in accordance with the security standards established by the Virginia Information Technologies Agency. Any such agreement between a state agency or employee thereof acting in the employee's official capacity and the clerk or an outside vendor contracted by the clerk to provide remote access to land records to subscribers, or such an agreement between a state agency or employee thereof acting in the employee's official capacity and both the clerk and the outside vendor, shall not contain any provision requiring the state agency or employee thereof acting in the employee's official capacity to indemnify the clerk or the vendor.

C. The clerk may establish a program under which the clerk assesses a reasonable convenience fee that shall not exceed $2 per transaction for remote access to land records and a separate fee per image downloaded in an amount not to exceed the fee provided in subdivision A 8 of § 17.1-275.

D. Nothing herein shall be construed to require the use by the general public of the secure remote access to land records made available by the clerk, and such records may continue to be accessed in person in the clerk's office.

1985, c. 489, § 14.1-118.1; 1993, c. 445; 1995, c. 592; 1997, c. 413; 1998, cc. 650, 872; 2004, c. 230; 2006, c. 474; 2008, cc. 823, 833; 2009, cc. 76, 723, 797; 2010, c. 430; 2011, cc. 434, 493; 2012, cc. 234, 469, 780; 2013, c. 77; 2015, cc. 65, 174.



§ 17.1-277. Repealed

Repealed by Acts 2002, c. 831, cl. 2, effective July 1, 2003.



§ 17.1-278. Additional fees in certain courts; use by Virginia State Bar

In addition to the fees prescribed by § 16.1-69.48:2 and subdivision A 13 of § 17.1-275 and to be collected by the clerk of the circuit or general district court upon the filing of papers for the commencement of civil actions in such courts, the following additional fees shall be collected in all cities and counties in which civil legal representation is provided for the poor, without charge, by a nonprofit legal aid program organized under the auspices of the Virginia State Bar: (i) upon commencement of a civil action in such circuit court, an additional fee of $10 and (ii) upon commencement of a civil action in such general district court, an additional fee of $10.

The additional fees prescribed by this action shall be collected by the clerk at the time of the filing. The amounts so collected shall be paid by the clerk to the state treasury and credited as follows: (i) $9 to a special fund within the Virginia State Bar fund to be designated the Legal Aid Services Fund, and (ii) $1 to the general fund for funding of the district courts of the Commonwealth. Such amount for the district courts shall be used to assist indigent litigants. Such amounts credited to the Legal Aid Services Fund shall be disbursed by the Virginia State Bar by check from the State Treasurer upon a warrant of the Comptroller to nonprofit legal aid programs organized under the auspices of the Virginia State Bar through the Legal Services Corporation of Virginia to assist in defraying the costs of such programs. However, the additional fees prescribed by this section shall not be collected in actions initiated by any local government or by the Commonwealth.

1992, cc. 249, 749, § 14.1-125.1; 1998, c. 872; 2002, c. 318; 2004, c. 925; 2005, c. 681; 2006, c. 189; 2008, c. 692.



§ 17.1-279. Additional fee to be assessed by circuit court clerks for information technology

A. In addition to the fees otherwise authorized by this chapter, the clerk of each circuit court shall assess a $5 fee, known as the "Technology Trust Fund Fee," in each civil action, upon each instrument to be recorded in the deed books, and upon each judgment to be docketed in the judgment lien docket book. Such fee shall be deposited by the State Treasurer into a trust fund. The State Treasurer shall maintain a record of such deposits.

B. Four dollars of every $5 fee shall be allocated by the Compensation Board from the trust fund for the purposes of: (i) developing and updating individual land records automation plans for individual circuit court clerks' offices; (ii) implementing automation plans to modernize land records in individual circuit court clerks' offices and provide secure remote access to land records throughout the Commonwealth pursuant to § 17.1-294; (iii) obtaining and updating office automation and information technology equipment including software and conversion services; (iv) preserving, maintaining and enhancing court records, including, but not limited to, the costs of repairs, maintenance, land records, consulting services, service contracts, redaction of social security numbers from land records, and system replacements or upgrades; and (v) improving public access to court records. The Compensation Board in consultation with circuit court clerks and other users of court records shall develop and update policies governing the allocation of funds for these purposes. However, such funds shall not be used for personnel costs within the circuit court clerks' offices. The Compensation Board policies governing the allocation of funds shall require that a clerk submit to the Compensation Board a written certification that the clerk's proposed technology improvements of his land records will provide secure remote access to those land records on or before July 1, 2008.

The annual budget submitted by each circuit court clerk pursuant to § 15.2-1636.7 may include a request for technology improvements in the upcoming fiscal year to be allocated by the Compensation Board from the trust fund. Such request shall not exceed the deposits into the trust fund credited to that locality. The Compensation Board shall allocate the funds requested by the clerks in an amount not to exceed the deposits into the trust fund credited to their respective localities.

C. The remaining $1 of each such fee may be allocated by the Compensation Board from the trust fund (i) for the purposes of funding studies to develop and update individual land-records automation plans for individual circuit court clerks' offices, at the request of and in consultation with the individual circuit court clerk's offices, and (ii) for the purposes enumerated in subsection B to implement the plan to modernize land records in individual circuit court clerks' offices and provide secure remote access to land records throughout the Commonwealth. The allocations pursuant to this subsection may give priority to those individual clerks' offices whose deposits into the trust fund would not be sufficient to implement its modernization plan. The Compensation Board policies governing the allocation of funds shall require that a clerk submit to the Compensation Board a written certification that the clerk's proposed technology improvements of his land records will provide secure remote access to those land records on or before July 1, 2008.

D. 1. Secure remote access to land records shall be by paid subscription service through individual circuit court clerk's offices pursuant to § 17.1-276, or through designated application service providers. The clerk may require any entity that is a nonresident of the Commonwealth, prior to becoming a subscriber, to demonstrate that such entity is authorized to do business in Virginia and is in good standing with the State Corporation Commission or other applicable state or federal regulatory agency and that such entity will comply with the secure remote access standards developed by the Virginia Information Technologies Agency pursuant to § 17.1-294. In the case of an individual, the clerk may require a person who is a nonresident of the Commonwealth to demonstrate that such person has a legal presence in Virginia and will comply with the secure remote access standards developed by the Virginia Information Technologies Agency pursuant to § 17.1-294. Compliance with secure remote access standards developed by the Virginia Information Technologies Agency pursuant to § 17.1-294 shall be certified by the individual circuit court clerks' offices to the Compensation Board. The individual circuit court clerk's office or its designated application service provider shall certify compliance with such secure remote access standards. Nothing in this section shall prohibit the clerk from entering into a subscriber agreement with an agency of the Commonwealth and delegating the responsibility for compliance with such secure remote access standards to such agency. Nothing in this section shall prohibit the Compensation Board from allocating trust fund money to individual circuit court clerks' offices for the purpose of complying with such secure remote access standards or redaction of social security numbers from land records.

2. Every circuit court clerk shall provide secure remote access to land records pursuant to § 17.1-294 on or before July 1, 2008.

E. Such fee shall not be assessed to any instrument to be recorded in the deed books nor any judgment to be docketed in the judgment lien docket books tendered by any federal, state or local government.

F. If such an application includes automation or technology improvements that would require an interface with the case management system or the financial management system operated and maintained by the Executive Secretary of the Supreme Court for the purpose of providing electronic information to state agencies in accordance with § 17.1-502, the circuit court clerk, or the court's designated application service provider, shall certify to the Compensation Board that such automation or technology improvements will comply with the security and data standards of the systems operated and maintained by the Executive Secretary of the Supreme Court.

G. Information regarding the technology programs adopted by the circuit court clerks shall be shared with the Virginia Information Technologies Agency, The Library of Virginia, and the Office of the Executive Secretary of the Supreme Court.

H. Nothing in this section shall be construed to diminish the duty of local governing bodies to furnish supplies and equipment to the clerks of the circuit courts pursuant to § 15.2-1656. Revenue raised as a result of this section shall in no way supplant current funding to circuit court clerks' offices by local governing bodies.

I. Effective July 1, 2006, except for transfers pursuant to this section, there shall be no transfers out of the Technology Trust Fund, including transfers to the general fund.

1996, c. 431, § 14.1-125.2; 1997, c. 675; 1998, c. 872; 2000, cc. 440, 446; 2002, cc. 140, 250, 637; 2003, cc. 205, 865, 981, 1021; 2004, c. 676; 2005, cc. 681, 738; 2006, c. 647; 2007, cc. 548, 626; 2009, cc. 793, 858; 2010, c. 430; 2014, c. 460.



§ 17.1-279.1. Additional assessment for electronic summons system

Any county, city, or town, through its governing body, may assess an additional sum not in excess of $5 as part of the costs in each criminal or traffic case in the district or circuit courts located where such cases are brought in which the defendant is charged with a violation of any statute or ordinance, which violation in the case of towns arose within the town. The imposition of such assessment shall be by ordinance of the governing body, which may provide for different sums in circuit courts and district courts. The assessment shall be collected by the clerk of the court in which the action is filed, remitted to the treasurer of the appropriate county, city, or town, and held by such treasurer subject to disbursements by the governing body to a local law-enforcement agency solely to fund software, hardware, and associated equipment costs for the implementation and maintenance of an electronic summons system. The imposition of a town assessment shall replace any county fee that would otherwise apply.

2014, c. 325; 2015, cc. 546, 643.



§ 17.1-280. What costs chargeable against prosecutor

If any warrant of arrest for a misdemeanor or felony, or any search warrant, is issued or procured at the instance of a prosecutor, other than a public officer charged with the enforcement of the laws, and the warrant is dismissed or the accused discharged from the charge or charges, the judge before whom the proceeding is held may give judgment against the prosecutor in favor of the accused for his costs. If the judge believes from the evidence that the warrant was procured by the prosecutor through malice or without reasonable and probable cause, the judge shall grant judgment in favor of the accused for his costs.

Code 1950, § 14-140; 1960, c. 369; 1964, c. 386, § 14.1-131; 1998, c. 872.



§ 17.1-281. Assessment for courthouse construction, renovation or maintenance

A. Any county or city, through its governing body, may assess a sum not in excess of two dollars as part of the costs in (i) each civil action filed in the district or circuit courts located within its boundaries and (ii) each criminal or traffic case in its district or circuit court in which the defendant is charged with a violation of any statute or ordinance. If a town provides court facilities for a county, the governing body of the county shall return to the town a portion of the assessments collected based on the number of civil, criminal and traffic cases originating and heard in the town.

B. The imposition of such assessment shall be by ordinance of the governing body which may provide for different sums in circuit courts and district courts. The assessment shall be collected by the clerk of the court in which the action is filed, remitted to the treasurer of the appropriate county or city and held by such treasurer subject to disbursements by the governing body for the construction, renovation, or maintenance of courthouse or jail and court-related facilities and to defray increases in the cost of heating, cooling, electricity, and ordinary maintenance.

C. Any county or city which, on or after January 1, 2008, operated a courthouse not in compliance with the current safety and security guidelines contained in the Virginia Courthouse Facility Guidelines, as certified by the Department of General Services upon application to the Department by the county or city, and which cannot be feasibly renovated to correct such non-compliance, through its governing body, may assess an additional sum not in excess of three dollars as part of the costs in (i) each civil action filed in the district or circuit courts located within its boundaries and (ii) each criminal or traffic case in its district or circuit court in which the defendant is charged with a violation of any statute or ordinance. Such additional fee assessed under this subsection shall not be assessed in any civil action if the amount in controversy is $500 or less. Any locality which applies for certification from the Department under this subsection shall reimburse the Department for the actual costs incurred by the Department in complying with the certification request.

D. The imposition of such assessment shall be by ordinance of the governing body, which may provide for different sums in circuit courts and district courts. The assessment shall be collected by the clerk of the court in which the action is filed, remitted to the treasurer of the appropriate county or city, and held by such treasurer subject to disbursements by the governing body solely for the construction, reconstruction, renovation of, or adaptive re-use of a structure for a courthouse.

E. The assessments provided for herein shall be in addition to any other fees prescribed by law. The assessments shall be required in each felony, misdemeanor, or traffic infraction case, regardless of the existence of a local ordinance requiring their payment.

1990, c. 543, § 14.1-133.2; 1991, c. 689; 1992, cc. 698, 863; 1998, c. 872; 1999, c. 9; 2002, c. 831; 2009, cc. 814, 857.



§ 17.1-282. Reserved

Reserved.



§ 17.1-283. Statements required of clerks of courts of record; exceptions

A. Every clerk of a court of record, except the Clerks of the Supreme Court and the Court of Appeals, shall file monthly with the Compensation Board a full and accurate statement showing all such fees, allowances, commissions, salaries or other compensation or emolument of office, derived from the Commonwealth or any political subdivision thereof, or from any other source whatever, collected or received by him. The statements shall include the date of collection and sources from which the collections were made, and shall be verified by a procedure agreed upon by the Compensation Board and the Auditor of Public Accounts. The statements shall be open to public inspection at all times.

B. The statements shall show in detail all sums actually paid for necessary office expenses, premiums on official bond of the principal and deputies, name and amount of compensation to each deputy or assistant, and a detailed statement of every other expense in connection with the administration of the office actually paid out.

Code 1950, §§ 14-145, 14-147, 14-148; 1952, c. 446; 1960, c. 584; 1962, c. 439; 1964, c. 386, §§ 14.1-136, 14.1-138, 14.1-139; 1971, Ex. Sess., c. 155; 1983, c. 293; 1996, c. 696; 1998, c. 872.



§ 17.1-284. How excess payable into state or local treasury determined

In determining the excess, if any, to be paid into the state treasury by the clerks, all fees, allowances, commissions, salary or other compensation or emolument of office derived from the Commonwealth or any political subdivision thereof, or from any source whatever, shall be included and enter into the determination of the excess to be paid.

Code 1950, § 14-149; 1964, c. 386, § 14.1-140; 1998, c. 872.



§ 17.1-285. Payment of excess

A. The Commonwealth shall be entitled to one-third of the excess fees collected by clerks as required to be reported under § 17.1-283 and the governing body of the county or city shall be entitled to two-thirds of the excess fees collected unless otherwise provided by law. The Compensation Board shall determine on an annual basis by June 30 of each year the methods by which excess fees shall be disbursed.

B. All of the excess paid into the state treasury by the clerks of the Supreme Court of Virginia and the Court of Appeals shall be retained therein.

Code 1950, § 14-150; 1964, c. 386, § 14.1-140.1; 1985, c. 575; 1998, c. 872.



§ 17.1-286. Disposition of state funds locally collected

All state funds collected by clerks of courts shall be paid into the state treasury without deductions on account of their compensation or on account of expenses. The Comptroller shall promptly forward to such officers his warrants on the State Treasurer for the compensation due them and the estimated amount allowed them out of such funds for expenses.

Code 1950, § 14-161; 1964, c. 386, § 14.1-161; 1998, c. 872.



§ 17.1-287. Salaries of clerks of circuit courts

The annual salaries of clerks of circuit courts shall be as prescribed in the general appropriation act.

1982, c. 589, § 14.1-143.2; 1986, c. 370; 1988, c. 841; 1998, c. 872.



§ 17.1-288. Compensation and expenses of clerks of circuit courts in Cities of Richmond and Newport News

In the City of Richmond and in the City of Newport News, the clerk of the circuit court shall be paid a salary by the city of not less than the amount which would be allowed to be retained by the respective clerks under state law. Nothing in this paragraph shall be construed to prevent such clerks from receiving any future increases that may be allowed clerks of circuit courts from time to time by the General Assembly.

Such salaries shall be in full compensation for services and shall be in lieu of the retention by such clerks of any and all official fees, commissions and emoluments of whatever kind or character, and from whatever source derived; and the city council of each such city shall provide for the payment of such salaries out of the city treasury in equal biweekly, semimonthly or monthly installments. The expenses of office of such clerks, including the compensation of all deputies and employees, shall likewise be paid to each such clerk out of the city treasury on duly authenticated vouchers when and as such expenses are incurred or may become due and payable or at least monthly. The maximum amount of such expenses shall be fixed by the Compensation Board, and the Board shall fix the number and compensation of the deputies and employees of each such clerk.

All fees, commissions, and emoluments of every kind or character received or collected by such clerks, and from whatever source derived, shall be paid into the city treasury by such clerks monthly. All fees, commissions, and emoluments of every kind and character whether payable by the Commonwealth, the United States, or by private persons, firms or corporations, now or hereafter made receivable by laws or ordinance by such clerks, shall continue to be paid to and collected by such clerks and shall be paid into the city treasury monthly, except that the city aforesaid shall not be required to pay any such clerk any fees or commissions for services performed for such city.

Except as to the Clerk of the Circuit Court of the City of Newport News, nothing in this section shall be construed to affect or remove any of such clerks, their deputies, or employees from coverage by the Virginia Retirement System, but they shall remain in such system, and the city shall pay to the Virginia Retirement System such amount as the Commonwealth would have been required to pay had such clerks, deputies and employees continued to be compensated under other provisions of former Article 3 (§ 14.1-136 et seq.) of Chapter 2 of Title 14.1, and the city shall deduct from the salaries paid such clerks, their deputies and employees the employee contribution to the Virginia Retirement System as provided by law.

1970, c. 382, § 14.1-144.1; 1973, c. 544; 1981, c. 14; 1983, c. 580; 1998, c. 872.



§ 17.1-289. Commission on certain local collections not otherwise provided for

The clerk of every circuit court shall be entitled to a commission of five percent on local collections received by the clerk on which a commission is not otherwise provided for by law. The commissions shall be deducted by the clerk before the collections are paid into the county, town or city treasury.

1977, c. 290, § 14.1-155.2; 1998, c. 872.



§ 17.1-290. Contracts by cities

Subject to the approval of the Compensation Board, the council of any city may enter into contracts with officers providing for salaries for the maximum amount allowed in § 17.1-287 and for the city's pro rata part of the expense of the office approved by the State Compensation Board, in lieu of fees and commissions prescribed by law for services performed for the city and such contracts may relieve the officer from collecting such fees and commissions. In the event such contract is entered into and approved by the Compensation Board, the officer and the city shall not be liable to the Commonwealth for the failure of such officer to collect fees and commissions prescribed by law for services rendered the city. A copy of every such contract, certified by the clerk of the city council, shall be filed with the Comptroller.

Code 1950, § 14-162; 1964, c. 386, § 14.1-162; 1998, c. 872.



§ 17.1-291. Penalty for officers

Any officer failing to comply with the duties imposed upon him by the provisions of this article shall forfeit to the Commonwealth not less than $25 nor more than $500 for each such failure, such forfeiture to be enforced by the attorney for the Commonwealth in the circuit court having criminal jurisdiction in his city or county.

Code 1950, § 14-163; 1964, c. 386, § 14.1-163; 1972, c. 170; 1998, c. 872.



§ 17.1-292. Applicability; definitions

A. The provisions of § 17.1-293 of this article shall apply to clerks of the courts of record as defined in § 1-212 and courts not of record as defined in § 16.1-69.5.

B. As used in this article:

"Court records" means any record maintained by the clerk in a civil, traffic, or criminal proceeding in the court, and any appeal from a district court.

"Internet" means the international computer network of interoperable packet-switched data networks.

"Land records" means any writing authorized by law to be recorded on paper or in electronic format that the clerk records affecting title to real property, including but not limited to instruments, orders, or any other writings recorded under this title, Article 5 (§ 8.01-446 et seq.) of Chapter 17 of Title 8.01, Title 8.9A and Chapter 6 (§ 55-106 et seq.) of Title 55.

2007, cc. 548, 626; 2013, c. 77.



§ 17.1-293. Posting and availability of certain information on the Internet; prohibitions

A. Notwithstanding Chapter 37 (§ 2.2-3700 et seq.) of Title 2.2 or subsection B, it shall be unlawful for any court clerk to disclose the social security number or other identification numbers appearing on driver's licenses or information on credit cards, debit cards, bank accounts, or other electronic billing and payment systems that was supplied to a court clerk for the purpose of paying fees, fines, taxes, or other charges collected by such court clerk. The prohibition shall not apply where disclosure of such information is required (i) to conduct or complete the transaction for which such information was submitted or (ii) by other law or court order.

B. Beginning January 1, 2004, no court clerk shall post on the Internet any document that contains the following information: (i) an actual signature, (ii) a social security number, (iii) a date of birth identified with a particular person, (iv) the maiden name of a person's parent so as to be identified with a particular person, (v) any financial account number or numbers, or (vi) the name and age of any minor child.

C. Each such clerk shall post notice that includes a list of the documents routinely posted on its website. However, the clerk shall not post information on his website that includes private activity for private financial gain.

D. Nothing in this section shall be construed to prohibit access to any original document as provided by law.

E. This section shall not apply to the following:

1. Providing access to any document among the land records via secure remote access pursuant to § 17.1-294;

2. Postings related to legitimate law-enforcement purposes;

3. Postings of historical, genealogical, interpretive, or educational documents and information about historic persons and events;

4. Postings of instruments and records filed or recorded that are more than 100 years old;

5. Providing secure remote access to any person, his counsel, or staff which counsel directly supervises to documents filed in matters to which such person is a party;

6. Providing official certificates and certified records in digital form of any document maintained by the clerk pursuant to § 17.1-258.3:2; and

7. Providing secure remote access to nonconfidential court records, subject to any fees charged by the clerk, to members in good standing with the Virginia State Bar and their authorized agents, pro hac vice attorneys authorized by the court for purposes of the practice of law, and such governmental agencies as authorized by the clerk.

F. Nothing in this section shall prohibit the Supreme Court or any other court clerk from providing online access to a case management system that may include abstracts of case filings and proceedings in the courts of the Commonwealth.

G. The court clerk shall be immune from suit arising from any acts or omissions relating to providing remote access on the Internet pursuant to this section unless the clerk was grossly negligent or engaged in willful misconduct.

This subsection shall not be construed to limit, withdraw, or overturn any defense or immunity already existing in statutory or common law, or to affect any cause of action accruing prior to July 1, 2005.

H. Nothing in this section shall be construed to permit any data accessed by secure remote access to be sold or posted on any other website or in any way redistributed to any third party, and the clerk, in his discretion, may deny secure remote access to ensure compliance with these provisions. However, the data accessed by secure remote access may be included in products or services provided to a third party of the subscriber provided that (i) such data is not made available to the general public and (ii) the subscriber maintains administrative, technical, and security safeguards to protect the confidentiality, integrity, and limited availability of the data.

2007, cc. 548, 626; 2010, c. 430; 2011, cc. 557, 625, 689, 715; 2012, c. 234; 2013, c. 77; 2014, c. 460.



§ 17.1-294. Secure remote access to land records

A. No circuit court clerk shall provide secure remote access to any land record that does not comply with the provisions of this section and the secure remote access standards developed by the Virginia Information Technologies Agency in consultation with the circuit court clerks, the Executive Secretary of the Supreme Court, the Compensation Board, and users of land and other court records.

B.1. Beginning July 1, 2012, any land record made available to subscribers via secure remote access may contain only the last four digits of the social security number of any party. Nothing in this subsection shall be construed to require the clerk to reinsert the last four digits of a social security number on any land record where the redaction of the entire social security number has been completed prior to July 1, 2012.

2. However, the original land record maintained by the clerk may contain a social security number if otherwise provided by law, but that original record shall not be made available via secure remote access unless it complies with this section.

3. Except in cases where the original record is required by law to contain a social security number, the attorney or party who prepares or submits the land record for recordation has the responsibility for ensuring that the social security number has been removed from the writing prior to the instrument's being submitted for recordation.

C. Nothing in this section shall be construed to prohibit access to any original document as provided by law.

D. Nothing in this section shall be construed to permit any data accessed by secure remote access to be sold or posted on any other website or in any way redistributed to any third party, and the clerk, in his discretion, may deny secure remote access to ensure compliance with these provisions. However, the data accessed by secure remote access may be included in products or services provided to a third party of the subscriber provided that (i) such data is not made available to the general public and (ii) the subscriber maintains administrative, technical, and security safeguards to protect the confidentiality, integrity, and limited availability of the data.

E. The clerk of the circuit court of any jurisdiction shall be immune from suit arising from any acts or omissions relating to providing secure remote access to land records pursuant to this section unless the clerk was grossly negligent or engaged in willful misconduct.

2007, cc. 548, 626; 2009, c. 312; 2011, c. 715; 2012, c. 234.



§ 17.1-295. Definitions

As used in this title:

"Confidential court records" means any civil or criminal record maintained by a clerk of the circuit court designated by this Code as confidential or any such record sealed pursuant to court order.

"Electronic filing of court records" means the networks or systems maintained by a clerk of the circuit court, or the clerk's designated application service providers, for the submittal of instruments for electronic filing of court records in accordance with this title, the Rules of the Supreme Court of Virginia, and the secure remote access standards developed by the Virginia Information Technologies Agency.

"Electronic recording of land records" means the networks or systems maintained by a clerk of the circuit court, or the clerk's designated application service providers, for the submittal of instruments for electronic filing of land records in accordance with the Uniform Real Property Electronic Recording Act (§ 55-142.10 et seq.), the provisions of Article 2.1 (§ 55-66.8 et seq.) of Chapter 4 of Title 55 regarding the satisfaction of mortgages and the provisions of this title.

"Operational expenses" means expenses of the clerk of court used to maintain the clerk's office and includes, but is not limited to, (i) computer support, maintenance, enhancements, upgrades, and replacements and office automation and information technology equipment, including software and conversion services; (ii) preserving, maintaining, and enhancing court records, including, but not limited to, the costs of repairs, maintenance, consulting services, service contracts, redaction of social security numbers from certain records, and system replacements or upgrades; and (iii) improving public access to records maintained by the clerk, including locating technology in an offsite facility for such purposes or for implementation of a disaster recovery plan.

"Public access" means that the clerk of the circuit court has made available to subscribers that are other than governmental agencies, secure remote access to land records maintained by the clerk in accordance with § 17.1-294.

"Secure remote access to court records" means public access by electronic means on a network or system to land records maintained by the clerk of the circuit court or the clerk's designated application service providers, in compliance with this title, the Rules of the Supreme Court of Virginia, and the secure remote access standards developed by the Virginia Information Technologies Agency.

"Secure remote access to land records" means public access by electronic means on a network or system to land records maintained by the clerk of the circuit court or the clerk's designated application service providers, in compliance with the Secure Remote Access Standards developed by the Virginia Information Technologies Agency.

"Subscriber" means any person who has entered into a subscriber agreement with the clerk of the circuit court authorizing the subscriber to have secure remote access to land records or secure remote access to court records maintained by the clerk or the clerk's designated application service providers. If the subscriber is an entity with more than one person who will use the network or system to access land records maintained by the clerk, or the clerk's designated application service providers, each individual user shall execute a subscriber agreement and obtain a separate "user id" and "password" from the clerk. The subscriber is responsible for the fees due under this title and the proper use of the secure remote access system pursuant to the subscriber agreement, applicable Virginia law, and Secure Remote Access Standards developed by the Virginia Information Technologies Agency.

2008, cc. 823, 833; 2013, cc. 77, 263, 422.



§ 17.1-300. Composition of Court; quorum; Chief Justice

The Supreme Court shall consist of seven justices, any four of whom convened shall constitute a quorum. The Chief Justice shall be elected by majority vote of the justices of the Supreme Court to serve a term of four years. An eligible justice may decline to serve as Chief Justice, or a Chief Justice may resign as such, without thereby relinquishing his membership on the Court as a justice thereof.

Code 1919, § 5862, § 17-93; 1938, p. 133; 1971, Ex. Sess., c. 51; 1998, c. 872; 2002, cc. 43, 552.



§ 17.1-301. Presiding justice when Chief Justice absent

In the absence of the Chief Justice, the justice longest in continuous service present shall be the presiding justice. If two or more justices have served for the same period, the justice senior in years of these present shall be the presiding justice.

Code 1919, § 5863, § 17-95; 1938, p. 134; 1998, c. 872.



§ 17.1-302. Senior justice

A. Any Chief Justice or justice of the Supreme Court of Virginia who is eligible for retirement, other than for disability, with the prior consent of a majority of the members of the Court, may elect to retire under the Judicial Retirement System (§ 51.1-300 et seq.) and be designated a senior justice. In addition, any Chief Justice or justice of the Supreme Court of Virginia who is retired under the Judicial Retirement System (§ 51.1-300 et seq.) and subject to recall pursuant to § 17.1-106, with the consent of a majority of the members of the court, may be known and designated as a senior justice.

B. Any Chief Justice or justice who has retired from active service, as provided in subsection A, may be designated and assigned by the Chief Justice of the Supreme Court of Virginia to perform the duties of a justice of the Court.

C. While serving in such status, a senior justice shall be deemed to be serving in a temporary capacity and, in addition to the retirement benefits received by such justice, shall receive as compensation a sum equal to one-fourth of the total compensation of an active justice of the Supreme Court of Virginia for a similar period of service. A retired justice, while performing the duties of a senior justice, shall be furnished office space, support staff, a telephone, and supplies as are furnished a justice of the Court.

D. A justice may terminate his status as a senior justice, or such status may be terminated by a majority of the members of the Court. Each justice designated a senior justice shall serve a one-year term unless the Court, by order or otherwise, extends the term for an additional year. There shall be no limit on the number of terms a senior justice may so serve.

E. Only five retired justices shall serve as senior justices at any one time.

F. Nothing in this section shall be construed to increase the number of justices of the Supreme Court provided for in Section 2 of Article VI of the Constitution of Virginia and in § 17.1-300.

1977, c. 251, § 17-95.1; 1990, c. 897; 1998, cc. 190, 872; 2001, c. 295; 2004, c. 346; 2014, c. 776.



§ 17.1-303. Election of successor justice before date of vacancy

Whenever a vacancy occurs or exists in the office of a justice of the Supreme Court while the General Assembly is in session, or whenever the term of office of a justice of the Supreme Court will expire or the office will be vacated at a date certain between the adjournment of the General Assembly and the commencement of the next session of the General Assembly, a successor may be elected at any time during a session preceding the date of such vacancy, by the vote of a majority of the members elected to each house of the General Assembly, for a full term and, upon qualification, the successor shall enter at once upon the discharge of the duties of the office; however, such successor shall not qualify prior to the predecessor leaving office. No person shall be elected or reelected to a subsequent term under this section until he has submitted to a criminal history record search and a report of such search has been received by the chairmen of the House and Senate Committees for Courts of Justice.

1991, c. 31, § 17-93.1; 1998, c. 872; 2004, c. 452.



§ 17.1-304. Terms and sessions, state of emergency

A. The Supreme Court shall hold one term annually, commencing at such time and continuing for such period as it may determine. Sessions shall be held at Richmond commencing at such times and continuing for such periods as the Court from time to time directs.

B. In the event of a state of emergency declared by the Governor pursuant to Chapter 3.2 (§ 44-146.13 et seq.) of Title 44 or declared by the President of the United States or the governor of another state pursuant to law and confirmed by the Governor by an executive order, the Supreme Court may convene at such time, in such location, and for such purposes as the Court determines is necessary for the efficient and effective administration of justice.

C. When the Court convenes pursuant to subsection B, the Court may satisfy its quorum by the presence of the justices through the use of technology.

Code 1919, § 5866, § 17-99; 1938, p. 134; 1944, p. 486; 1971, Ex. Sess., c. 51; 1972, c. 856; 1998, c. 872; 2006, c. 357.



§ 17.1-305. Special sessions

The Supreme Court by an order entered of record, may direct a special session to be held at such time as it may deem proper.

A special session may also be held, by order of the Chief Justice in vacation, on the written request of the Governor to him, or whenever it is proper in the opinion of the Chief Justice. The time of holding the special session shall be designated in the order, which shall be directed to the clerk, who shall enter it in his record book and give notice thereof to each justice of the Court.

Code 1919, §§ 5884, 5885, §§ 17-100, 17-101; 1971, Ex. Sess., c. 51; 1998, c. 872.



§ 17.1-306. What may be tried at special session; effect of decisions

At any such special session, the Supreme Court, by consent of the parties or their counsel, may hear and determine any cause then ready for a hearing, or, without such consent, upon twenty days' previous notice in writing, given by a party desiring a hearing to the adverse party, of his intention to insist on the same. The Court, at such special session, shall, after notice to the parties or their counsel from the clerk of the Court, hear any cause which, in its opinion, the public interest requires to be heard and determined. Any judgment, decree or order entered or made at such special session shall have the same effect and may be reviewed and reheard in like manner and subject to the same rules as a judgment, decree or order entered or made at a regular session.

Code 1919, § 5886, § 17-102; 1971, Ex. Sess., c. 51; 1998, c. 872.



§ 17.1-307. Information and recommendations as to other courts

The Supreme Court, with the aid of the Executive Secretary, shall obtain the information to be contained in the reports to be made pursuant to § 17.1-221 and present the same to the next regular session of the General Assembly, and at each recurring session, together with any recommendation it sees fit to make, looking to the equalization of the work of the courts of record of this Commonwealth or any matter pertaining to the conduct of the work of the courts which may enable the General Assembly to have complete knowledge thereof.

Code 1919, § 3405, § 17-103; 1928, p. 1121; 1938, p. 130; 1944, p. 131; 1973, c. 544; 1998, c. 872.



§ 17.1-308. Court may sit and render final judgment en banc or in divisions; when decision becomes judgment of Court; majority must concur in declaring law unconstitutional; rehearings

The Supreme Court may sit and render final judgment en banc or in divisions, as may be prescribed by rules of the Court not inconsistent with the provisions of this section. No decision shall become the judgment of the Court, however, except on the concurrence of at least three justices, and no law shall be declared unconstitutional under either the Constitution of Virginia or the Constitution of the United States except on the concurrence of at least a majority of all justices of the Supreme Court. If the justices composing any division differ as to the judgment to be rendered in any cause or if any justice of such division, within a time and in a manner to be fixed by the rules of the Court, shall certify that in his opinion any decision of such division of the Court is in conflict with a prior decision of the Court, or of one of the divisions thereof, the case shall be reheard and decided by the Court sitting en banc.

Code 1919, § 5862, § 17-94; 1938, p. 133; 1971, Ex. Sess., c. 51; 1998, c. 872.



§ 17.1-309. Jurisdiction of writs of mandamus and prohibition

The Supreme Court shall have jurisdiction to issue writs of mandamus and prohibition to the circuit and district courts and to the State Corporation Commission and in all other cases in which such writs, respectively, would lie according to the principles of the common law. Provided that no writ of mandamus, prohibition or any other summary process whatever shall issue in any case of the collection of revenue or attempt to collect the same, or to compel the collecting officers to receive anything in payment of taxes except such money as is legal tender for the payment of revenue, or in any case arising out of the collection of revenue in which the applicant for the writ of process has any other remedy adequate for the protection and enforcement of his individual right, claim and demand, if just.

Code 1919, § 5864, § 17-96; 1998, c. 872.



§ 17.1-310. Habeas corpus, appeals, writs of error and supersedeas

The Supreme Court shall also have jurisdiction to award writs of habeas corpus and of such appeals, writs of error and supersedeas as may be legally docketed in or transferred to the Court. In accordance with § 8.01-654, the Court shall have exclusive jurisdiction to award writs of habeas corpus upon petitions filed by prisoners held under the sentence of death.

Code 1919, § 5865, § 17-97; 1995, c. 503; 1998, c. 872.



§ 17.1-311. Where prohibition and mandamus issued and tried

Writs of prohibition or mandamus from the Supreme Court shall issue and be tried at any place of session of the Court.

Code 1919, § 5872, § 17-98; 1998, c. 872.



§ 17.1-312. Where criminal jurisdiction exercised

The appellate jurisdiction of the Supreme Court in any criminal case may be exercised at any place of session, no matter where the court may have been held which rendered the judgment in such case.

Code 1919, § 5870, § 17-110; 1998, c. 872.



§ 17.1-313. Review of death sentence

A. A sentence of death, upon the judgment thereon becoming final in the circuit court, shall be reviewed on the record by the Supreme Court.

B. The proceeding in the circuit court shall be transcribed as expeditiously as practicable, and the transcript filed forthwith upon transcription with the clerk of the circuit court, who shall, within ten days after receipt of the transcript, compile the record as provided in Rule 5:14 and transmit it to the Supreme Court.

C. In addition to consideration of any errors in the trial enumerated by appeal, the court shall consider and determine:

1. Whether the sentence of death was imposed under the influence of passion, prejudice or any other arbitrary factor; and

2. Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.

D. In addition to the review and correction of errors in the trial of the case, with respect to review of the sentence of death, the court may:

1. Affirm the sentence of death;

2. Commute the sentence of death to imprisonment for life; or

3. Remand to the trial court for a new sentencing proceeding.

E. The Supreme Court may accumulate the records of all capital felony cases tried within such period of time as the court may determine. The court shall consider such records as are available as a guide in determining whether the sentence imposed in the case under review is excessive. Such records as are accumulated shall be made available to the circuit courts.

F. Sentence review shall be in addition to appeals, if taken, and review and appeal may be consolidated. The defendant and the Commonwealth shall have the right to submit briefs within time limits imposed by the court, either by rule or order, and to present oral argument.

G. The Supreme Court shall, in setting its docket, give priority to the review of cases in which the sentence of death has been imposed over other cases pending in the Court. In setting its docket, the Court shall also give priority to the consideration and disposition of petitions for writs of habeas corpus filed by prisoners held under sentence of death.

1977, c. 492, §§ 17-110.1, 17-110.2; 1983, c. 519; 1995, c. 503; 1998, c. 872.



§ 17.1-314. Executive Secretary

The Office of Executive Secretary to the Supreme Court, to be filled by a person having the qualifications as may be prescribed by the justices of the Supreme Court, is hereby created to be the court administrator for the Commonwealth. He shall be appointed by the Supreme Court, shall hold office at the pleasure of the Court, and during his term of office shall not engage in the private practice of law. He shall receive such compensation as may be fixed by the Court. He may, with the approval of the Court, employ such persons as are necessary for the performance of the duties of his office, whose compensation shall be fixed by the Court within the limits of the amounts appropriated by law.

1952, c. 506, § 17-111.1; 1966, c. 148; 1973, c. 544; 1998, c. 872; 2005, c. 237.



§ 17.1-315. Duties of Executive Secretary

The Executive Secretary to the Supreme Court shall have the following duties:

1. He shall be the Secretary of the Judicial Council;

2. He shall be the Secretary of the Judicial Conference;

3. He shall assist the Chief Justice and the Supreme Court in the administration of the judicial branch of the government to the end that litigation may be expedited and the administration of justice improved in the courts of the Commonwealth; and

4. He shall have such other duties as may be required of him by the Chief Justice or by the Supreme Court in the performance of the administrative functions of that Court.

1952, c. 506, § 17-111.2; 1998, c. 872.



§ 17.1-316. Printing and binding reports of Supreme Court

When notified by the reporter of the Supreme Court that he has sufficient copy to issue a volume of the Virginia Reports, or a substantial part thereof, the Executive Secretary of the Supreme Court of Virginia shall order the printing of such copy. The Executive Secretary of the Supreme Court of Virginia shall order sufficient copies for distribution as set forth in § 17.1-319 and for sale to the public.

All reports sold by authority of this section shall be sold at a price per volume fixed by the Executive Secretary, said price to be reasonable and sufficient to cover the cost of printing, binding, mailing and handling. The receipts from such sales shall be paid into the state treasury and credited as revenue to a special fund for use by the Supreme Court. The Executive Secretary may arrange for quantity, volume sales to book dealers or publishers for resale and on such quantity sales he may allow a reasonable discount; but the Executive Secretary may limit such sales whenever such sales would reduce the stock below a reasonable number of volumes to be held for sale to individuals for their own use.

1980, c. 615, § 17-111.3; 1983, c. 588; 1998, c. 872.



§ 17.1-317. Printing and distribution of advance sheets of such reports

A. In addition to the copies authorized to be printed and bound under § 17.1-316, the Executive Secretary of the Supreme Court of Virginia may have printed, for sale as advance sheets, a number of copies of each such report sufficient to fill orders received for advance sheets. He shall fix the price for advance sheets in an amount to cover the cost of printing, mailing and handling. All the funds collected from the sale of advance sheets shall be paid into the state treasury and reported to the Comptroller for credit to the general fund of the Commonwealth.

B. The Executive Secretary of the Supreme Court of Virginia may also have printed as advance sheets a number of copies of each such report sufficient to furnish one copy of each such report to the following for their use and the use of their successors in office:

1. The Clerk of the Supreme Court;

2. The reporter of the Supreme Court;

3. The judges of each court of record of this Commonwealth;

4. The Division of Legislative Services;

5. The Secretary of the Virginia State Bar;

6. Each justice of the Supreme Court;

7. The members of the State Corporation Commission;

8. Each judge of a general district court and each judge of a juvenile and domestic relations district court and such district courts as shall be designated by the Executive Secretary of the Supreme Court of Virginia not to exceed 250 copies;

9. The Attorney General, his deputies and assistants upon written application to the Executive Secretary of the Supreme Court of Virginia; and

10. Any member of the General Assembly upon written application to the Executive Secretary of the Supreme Court of Virginia.

1980, c. 615, § 17-111.4; 1990, c. 731; 1998, c. 872.



§ 17.1-318. Repealed

Repealed by Acts 2003, c. 280, cl. 2.



§ 17.1-319. Custody and distribution of reports of Supreme Court; Court of Appeals

A. The Executive Secretary of the Supreme Court of Virginia shall be charged with the custody, disposal and sale of the published reports of the decisions of the Supreme Court and the Court of Appeals. One copy of each volume of the reports hereafter published shall be furnished either in print or in electronic format to each of the following for their use and the use of their successors in office:

1. The Clerk and the Executive Secretary of the Supreme Court;

2. The reporter of the Supreme Court;

3. The judges and retired judges of each circuit court of this Commonwealth;

4. The clerk of each such court;

5. Each judge of a general district court and each judge of a juvenile and domestic relations district court, and such district courts as shall be designated by the Executive Secretary of the Supreme Court of Virginia not to exceed 250 copies;

6. The Clerk of the House of Delegates;

7. The Clerk of the Senate;

8. The Division of Legislative Services;

9. The Virginia Workers' Compensation Commission;

10. The Secretary of the Virginia State Bar;

11. The clerk of each of the district courts of the United States held in this Commonwealth for the use of the courts and the members of the bar practicing therein;

12. The attorney for the Commonwealth in counties and cities, and the county attorney in those counties which created the office of the county attorney;

13. The Attorney General, his deputies and assistants upon written application to the Executive Secretary of the Supreme Court of Virginia.

B. Two copies of each volume of the reports hereafter published shall be furnished to each of the justices of the Supreme Court, to each of the judges of the Court of Appeals and to each of the members of the State Corporation Commission for their use and for the use of their successors in office, except that each justice, judge or member shall be entitled to retain for personal use one copy of each volume in which appear any opinions authored by him. Eight copies of each volume of the reports hereafter published shall be furnished to each university and college in the Commonwealth in which a law school approved by the American Bar Association is established. Fifteen copies of each such volume shall be placed in the State Law Library at Richmond.

C. He shall place in the Law Library at Richmond such additional copies of all of the decisions of the Supreme Court as are available, so as to make up 15 complete sets of the Virginia Reports for the justices' private offices, conference rooms and the Law Library.

1980, c. 615, § 17-111.6; 1984, c. 703; 1990, c. 739; 1998, c. 872; 2003, c. 141.



§ 17.1-320. Furnishing reports to law libraries destroyed by fire

The Executive Secretary of the Supreme Court of Virginia is authorized and directed to furnish to the law school of any university or incorporated college in the Commonwealth whose law library has been destroyed by fire, out of any surplus copies on hand and available for such distribution, eight copies of each volume of the Virginia Reports, or so many thereof as may be necessary to replace copies of such volumes which have been destroyed by such fire.

Nothing in this section shall be construed to require the Executive Secretary of the Supreme Court of Virginia to purchase any such copies for distribution hereunder.

1980, c. 615, § 17-111.7; 1998, c. 872.



§ 17.1-321. Reporter of Court; his appointment and salary

The Supreme Court shall have authority to contract with some suitable person to report such of its decisions as the Court shall direct, at such compensation as may be appropriated by law for the purpose, payable in monthly installments.

The Court may at any time put an end to such contract and contract with another person for performing the service, upon the same terms.

Code 1919, §§ 5879 and 5882, §§ 17-113, 17-114; 1998, c. 872.



§ 17.1-322. Duties

The Reporter shall prepare and deliver from time to time to such printer as the Comptroller may direct manuscript reports of such decisions of the Court as the judges thereof shall direct, with an abstract of the points decided in each case and an index to the contents of the volume, a table of cases reported, a table of cases cited and a table of Virginia statutes cited and construed in the volume. The Reporter shall examine and correct the proof sheets thereof as they shall be furnished him by the printer.

Code 1919, §§ 5880, 5881, § 17-115; 1998, c. 872.



§ 17.1-323. Clerk to deliver opinions to Reporter

In those cases which the Reporter is directed to report, copies of the reasons stated in writing, under Section 6 of Article VI of the Constitution of Virginia, shall be delivered by the clerk of the Court to the Reporter.

Code 1919, § 5883, § 17-116; 1938, p. 134; 1971, Ex. Sess., c. 1; 1998, c. 872.



§ 17.1-324. Justices of Supreme Court

The justices of the Supreme Court shall receive such salaries as shall be fixed from time to time in the general appropriation act.

Code 1950, § 14-38; 1964, c. 386, § 14.1-29; 1971, Ex. Sess., c. 156; 1972, c. 856; 1998, c. 872.



§ 17.1-325. Clerk and deputy clerks of Supreme Court

The Clerk of the Supreme Court and the deputy clerks of the Court shall each receive an annual salary, as fixed by the Court. The salaries prescribed in this section for the Clerk and deputy clerks of the Supreme Court shall be the entire compensation for all services rendered by them, respectively, and shall be in lieu of any and all fees and other emoluments of their offices, prescribed by any other statutes or acts. A reasonable sum as approved by the Court, shall be allowed for the necessary expenses of maintaining the offices of the Clerk.

Nothing herein contained, however, shall be construed to lessen or eliminate the authority of the General Assembly to fix and determine such salaries.

Code 1950, § 14-39; 1964, c. 386, § 14.1-30; 1971, Ex. Sess., c. 156; 1972, c. 856; 1998, c. 872.



§ 17.1-326. Reporter of Supreme Court

The reporter of the Supreme Court shall receive an annual salary as fixed by the Court.

Nothing herein contained, however, shall be construed to lessen or eliminate the authority of the General Assembly to fix and determine such salary.

Code 1950, § 14-41; 1964, c. 386, § 14.1-32; 1971, Ex. Sess., c. 156; 1972, c. 856; 1998, c. 872.



§ 17.1-327. Payment for services of retired judges; members of the State Corporation Commission and Virginia Workers' Compensation Commission

Any justice, judge, member of the State Corporation Commission, or member of the Virginia Workers' Compensation Commission who is retired under the Judicial Retirement System (§ 51.1-300 et seq.) and who is temporarily recalled to service shall be reimbursed for actual expenses incurred during such service and shall be paid a per diem of $200 for each day he actually sits, exclusive of travel time.

1990, c. 832, § 14.1-39.1; 1998, c. 872; 1999, c. 730.



§ 17.1-328. Fees charged and collected by Clerk of Supreme Court

A. The Clerk of the Supreme Court shall charge the following fees:

1. In every case in which a petition is presented, $50, which shall be collected at the time such petition is presented. Twenty-five dollars of each fee collected under this section shall be apportioned to the Courts Technology Fund established under § 17.1-132.

2. For making and certifying a copy of any record or document in the clerk's office, ten cents per 100 words or twenty-five cents per page.

3. For verifying and certifying any record or document not actually copied by the clerk, one-half of the fee for copying and certifying, which shall not, however, be applied to the certification of a copy of the record in this court which has already been printed.

4. For authentication of any record, document or paper under the seal of the court, fifty cents.

5. For copying and certifying any document or paper of less than 250 words, twenty-five cents.

6. For administering an oath and entering an order qualifying an attorney to practice in the court, two dollars and fifty cents.

7. For certificate of such qualification under seal of the court, one dollar plus the cost of engrossing.

8. For entering an order and licensing an attorney from another state, under the reciprocity statute, $500.

9. For a law license certificate under seal of the court and a certificate of qualification under seal of the court, $15, which shall be apportioned to the Courts Technology Fund established under § 17.1-132, plus the cost of engrossing.

10. For all other services not specifically mentioned above, the same fee as would be charged by a clerk of a circuit court in similar cases.

B. The tribunal wherein a motion to associate counsel pro hac vice and an application of an out-of-state lawyer are filed shall collect the fee specified in Rule 1A:4 of the Rules of the Supreme Court and transmit such fee to the Clerk of the Supreme Court, who shall deposit such fee in the Pro Hac Vice Fund established pursuant to § 17.1-205.

Code 1950, § 14-129; 1964, c. 386, § 14.1-120; 1971, Ex. Sess., c. 156; 1972, c. 856; 1977, c. 449; 1992, c. 252; 1998, c. 872; 2006, cc. 623, 718; 2007, cc. 113, 372.



§ 17.1-329. Disposition of fees of Clerk of Supreme Court

The Clerk of the Supreme Court shall keep an accurate account of all fees and costs collected by him and shall make monthly deposits thereof in a depository, or depositories, approved by the State Treasurer, to the credit of the Commonwealth of Virginia. A report of each deposit shall be promptly submitted to the State Treasurer, and detailed reports thereof shall be made monthly to the State Comptroller. Except as provided in § 17.1-328, all such fees and costs shall be credited by the Comptroller to the general fund of the state treasury.

Code 1950, § 14-40; 1964, c. 386, § 14.1-31; 1971, Ex. Sess., c. 156; 1998, c. 872; 2006, cc. 623, 718.



§ 17.1-330. Declaration of judicial emergency

A. A judicial emergency may be declared as provided in this section when a disaster, as defined in § 44-146.16, substantially endangers or impedes the operation of a court, the ability of persons to avail themselves of the court, or the ability of litigants or others to have access to the court or to meet schedules or time deadlines imposed by court order, rule, or statute. Notwithstanding any other provision of law, the Chief Justice of the Supreme Court or, if the Chief Justice is unavailable, the justice longest in continuous service who is available, shall have the power to declare by order a judicial emergency (i) for any court upon the request of the Governor, (ii) for the Supreme Court sua sponte, (iii) for the Court of Appeals, upon the request of the chief judge of the Court of Appeals or, if the chief judge is unavailable, the judge of the Court of Appeals longest in continuous service who is available, or (iv) for any circuit or district court upon the request of the chief judge of the affected circuit or district court or, if the chief judge is unavailable, the judge from the affected circuit or district court longest in continuous service who is available.

B. Any order declaring a judicial emergency shall specify (i) the court or courts and facilities affected by the order; (ii) the nature of the disaster necessitating the order; (iii) the time period or duration of the judicial emergency; and (iv) any other information relevant to the suspension or restoration of court operations, including but not limited to extension of deadlines. The order shall become effective for each affected court upon the date set forth in the order or, if no date is set forth in the order, upon the date the order is signed.

C. Notwithstanding any other provision of law, an order declaring a judicial emergency may designate a neighboring city or county not affected by the disaster for the temporary relocation of the affected circuit or district court. Locations designated under this section may be outside the geographical limits of the affected court's circuit or district.

If an affected circuit or district court conducts sessions in a city or county not affected by the disaster pursuant to this section, the unaffected city or county shall be a proper venue for civil and criminal actions to the same extent as if the affected court were operating in its original city or county. An affected circuit court may, upon motion of either party, and for good cause shown, summon jurors from the jurisdiction where the affected circuit court has been temporarily relocated.

D. Notwithstanding any other provision of law, such order may suspend, toll, extend, or otherwise grant relief from deadlines, time schedules, or filing requirements imposed by otherwise applicable statutes, rules, or court orders in any court processes and proceedings, including all appellate court time limitations.

E. The duration of the order shall be for the shortest period of time necessary under the circumstances of the emergency, but in no event shall the period exceed 21 calendar days. Any such order may be extended for additional periods not to exceed 21 calendar days by a majority of the justices of the Supreme Court, and any order of extension shall include the information required by subsection B for the issuance of an initial order. In the event of a communicable disease of public health threat, as defined in § 44-146.16, a majority of the justices of the Supreme Court may extend such order for the duration of the threat.

2010, cc. 451, 757.



§ 17.1-331. Notice

Any order declaring a judicial emergency shall be recorded in the order book maintained by the clerk of the Supreme Court, and notice shall be provided to the clerk of the Court of Appeals and all judges and clerks of the courts within any affected circuit or district. Notice to the public shall be given by any means reasonably calculated to inform interested persons and may, without limitation, include publication in a newspaper of local or state-wide distribution, posting of written notices at courthouses and other public facilities, and announcements on television, radio, and the Internet.

2010, cc. 451, 757.



§ 17.1-400. Creation and organization; election and terms of judges; oath; vacancies; qualifications; incompatible activities prohibited; chief judge

A. The Court of Appeals of Virginia is hereby established effective January 1, 1985. It shall consist of 11 judges who shall be elected for terms of eight years by the majority of the members elected to each house of the General Assembly. Before entering upon the duties of the office, a judge of the Court of Appeals shall take the oath of office required by law. The oath shall be taken before a justice of the Supreme Court of Virginia or before any officer authorized by law to administer an oath. When any vacancy exists while the General Assembly is not in session, the Governor may appoint a successor to serve until 30 days after the commencement of the next regular session of the General Assembly. Whenever a vacancy occurs or exists in the office of a judge of the Court of Appeals while the General Assembly is in session, or when the term of office of a judge of the Court of Appeals will expire or the office will be vacated at a date certain between the adjournment of the General Assembly and the commencement of the next session of the General Assembly, a successor may be elected at any time during a session preceding the date of such vacancy by the vote of a majority of the members elected to each house of the General Assembly for a full term and, upon qualification, the successor shall enter at once upon the discharge of the duties of the office; however, such successor shall not qualify prior to the predecessor leaving office. No person shall be elected or reelected to a subsequent term under this section until he has submitted to a criminal history record search and a report of such search has been received by the chairmen of the House and Senate Committees for Courts of Justice.

All judges of the Court of Appeals shall be residents of the Commonwealth and shall, at least five years prior to the appointment or election, have been licensed to practice law in the Commonwealth. No judge of the Court of Appeals, during his continuance in office, shall engage in the practice of law within or without the Commonwealth or seek or accept any nonjudicial elective office, or hold any other office of public trust, or engage in any other incompatible activity.

B. The chief judge shall be elected by majority vote of the judges of the Court of Appeals to serve a term of four years.

C. If a judge of the Court of Appeals is absent or unable through sickness, disability, or any other reason to perform or discharge any official duty or function authorized or required by law, a (i) retired chief justice or retired justice of the Supreme Court of Virginia, (ii) retired chief judge or retired judge of the Court of Appeals of Virginia, or (iii) retired judge of a circuit court of Virginia, with his or her prior consent, may be appointed by the chief judge of the Court of Appeals, acting upon his own initiative or upon a personal request from the absent or disabled judge, to perform or discharge the official duties or functions of the absent or disabled judge until that judge shall again be able to attend his duties. The chief judge of the Court of Appeals shall be notified forthwith at the time any absent or disabled judge is able to return to his duties.

D. The chief judge of the Court of Appeals may, upon his own initiative, designate a (i) retired chief justice or retired justice of the Supreme Court of Virginia, (ii) retired chief judge or retired judge of the Court of Appeals of Virginia, or (iii) retired or active judge of a circuit court of Virginia, with the prior consent of such justice or judge, to perform or discharge the official duties or functions of a judge of the Court of Appeals if there is a need to do so due to congestion in the work of the court. Nothing in this subsection shall be construed to increase the number of judges of the Court of Appeals provided for in subsection A of this section.

E. Any retired chief justice, retired justice, retired chief judge or active or retired judge sitting on the Court of Appeals pursuant to subsection C or D shall receive from the state treasury actual expenses for the time he or she is actually engaged in holding court.

F. The powers and duties herein conferred or empowered upon the chief judge of the Court of Appeals may be exercised and performed by any judge or any committee of judges of the court designated by the chief judge for such purpose.

1983, c. 413, § 17-116.01; 1984, c. 701; 1987, c. 88; 1991, cc. 31, 442; 1998, c. 872; 2000, c. 8; 2004, c. 452.



§ 17.1-401. Senior judge

A. Any chief judge or judge of the Court of Appeals who is eligible for retirement, other than for disability, with the consent of a majority of the members of the court first obtained, may elect to retire under the Judicial Retirement System (§ 51.1-300 et seq.) and be known and designated as a senior judge. In addition, any chief judge or judge of the Court of Appeals who is retired under the Judicial Retirement System (§ 51.1-300 et seq.) and subject to recall pursuant to § 17.1-106, with the consent of a majority of the members of the court, may be known and designated as a senior judge.

B. Any chief judge or judge who has retired from active service, as provided in subsection A, may be designated and assigned by the Chief Judge of the Court of Appeals to perform the duties of a judge of the court.

C. While serving in such status, a senior judge shall be deemed to be serving in a temporary capacity and, in addition to the retirement benefits received by such judge, shall receive as compensation a sum equal to one-fourth of the total compensation of an active judge of the Court of Appeals for a similar period of service. A retired judge, while performing the duties of a senior judge, shall be furnished office space, support staff, a telephone, and supplies as are furnished a judge of the court.

D. A judge may terminate his status as a senior judge, or such status may be terminated by a majority of the members of the court. Each judge designated a senior judge shall serve a one-year term unless the court, by order or otherwise, extends the term for an additional year. There shall be no limit on the number of terms a senior judge may so serve.

E. Only five retired judges shall serve as senior judges at any one time.

F. Nothing in this section shall be construed to increase the number of judges of the Court of Appeals provided for in § 17.1-400.

1993, c. 421, § 17-116.01:1; 1994, c. 401; 1998, cc. 190, 872; 2001, c. 295; 2004, c. 346; 2014, c. 776.



§ 17.1-402. Sessions; panels; quorum; presiding judges; hearings en banc

A. The Court of Appeals shall sit at such locations within the Commonwealth as the chief judge, upon consultation with the other judges of the court, shall designate so as to provide, insofar as feasible, convenient access to the various geographic areas of the Commonwealth. The chief judge shall schedule sessions of the court as required to discharge expeditiously the business of the court.

B. The Court of Appeals shall sit in panels of at least three judges each. The presence of all judges in the panel shall be necessary to constitute a quorum. The chief judge shall assign the members to panels and, insofar as practicable, rotate the membership of the panels. The chief judge shall preside over any panel of which he is a member and shall designate the presiding judges of the other panels.

C. Each panel shall hear and determine, independently of the others, the petitions for appeal and appeals granted in criminal cases and the other cases assigned to that panel.

D. The Court of Appeals shall sit en banc (i) when there is a dissent in the panel to which the case was originally assigned and an aggrieved party requests an en banc hearing and at least four judges of the court vote in favor of such a hearing or (ii) when any judge of any panel shall certify that in his opinion a decision of such panel of the court is in conflict with a prior decision of the court or of any panel thereof and three other judges of the court concur in that view. The court may sit en banc upon its own motion at any time, in any case in which a majority of the court determines it is appropriate to do so. The court sitting en banc shall consider and decide the case and may overrule any previous decision by any panel or of the full court.

E. The court may sit en banc with no fewer than eight judges. In all cases decided by the court en banc, the concurrence of at least a majority of the judges sitting shall be required to reverse a judgment, in whole or in part.

1983, c. 413, § 17-116.02; 1984, c. 701; 1988, cc. 71, 478; 1998, c. 872; 2000, c. 8; 2001, c. 555; 2008, cc. 54, 156.



§ 17.1-403. Rules of practice, procedure, and internal processes; promulgation by Supreme Court; amendments; summary disposition of appeals without merit

The Supreme Court shall prescribe and publish the initial rules governing practice, procedure, and internal processes for the Court of Appeals designed to achieve the just, speedy, and inexpensive disposition of all litigation in that court consistent with the ends of justice and to maintain uniformity in the law of the Commonwealth. Before amending the rules thereafter, the Supreme Court shall receive and consider recommendations from the Court of Appeals. The rules shall prescribe procedures governing the summary disposition of appeals which are determined to be without merit.

1983, c. 413, § 17-116.03; 1984, cc. 632, 701; 1998, c. 872.



§ 17.1-404. Original jurisdiction in matters of contempt and injunctions, writs of mandamus, prohibition and habeas corpus

The Court of Appeals shall have authority to punish for contempt. A judge of the Court of Appeals shall exercise initially the authority concerning injunctions vested in a justice of the Supreme Court by § 8.01-626 in any case over which the court would have appellate jurisdiction as provided in §§ 17.1-405 and 17.1-406. In addition, in such cases over which the court would have appellate jurisdiction, the court shall have original jurisdiction to issue writs of mandamus, prohibition and habeas corpus.

1983, c. 413, § 17-116.04; 1984, c. 701; 1998, c. 872.



§ 17.1-405. Appellate jurisdiction -- Administrative agency, Virginia Workers' Compensation Commission, and domestic relations appeals

Any aggrieved party may appeal to the Court of Appeals from:

1. Any final decision of a circuit court on appeal from (i) a decision of an administrative agency, or (ii) a grievance hearing decision issued pursuant to § 2.2-3005;

2. Any final decision of the Virginia Workers' Compensation Commission;

3. Any final judgment, order, or decree of a circuit court involving:

a. Affirmance or annulment of a marriage;

b. Divorce;

c. Custody;

d. Spousal or child support;

e. The control or disposition of a child;

f. Any other domestic relations matter arising under Title 16.1 or Title 20;

g. Adoption under Chapter 12 (§ 63.2-1200 et seq.) of Title 63.2; or

h. A final grievance hearing decision issued pursuant to subsection B of § 2.2-3007.

4. Any interlocutory decree or order entered in any of the cases listed in this section (i) granting, dissolving, or denying an injunction or (ii) adjudicating the principles of a cause.

1983, c. 413, § 17-116.05; 1984, c. 701; 1985, c. 283; 1990, c. 897; 1998, c. 872; 2000, cc. 830, 947, 1006; 2001, cc. 393, 420.



§ 17.1-406. Petitions for appeal; cases over which Court of Appeals does not have jurisdiction

A. Any aggrieved party may present a petition for appeal to the Court of Appeals from (i) any final conviction in a circuit court of a traffic infraction or a crime, except where a sentence of death has been imposed, (ii) any final decision of a circuit court on an application for a concealed weapons permit pursuant to Article 6.1 (§ 18.2-307.1 et seq.) of Chapter 7 of Title 18.2, (iii) any final order of a circuit court involving involuntary treatment of prisoners pursuant to § 53.1-40.1, or (iv) any final order for declaratory or injunctive relief under § 57-2.02. The Commonwealth or any county, city or town may petition the Court of Appeals for an appeal pursuant to this subsection in any case in which such party previously could have petitioned the Supreme Court for a writ of error under § 19.2-317. The Commonwealth may also petition the Court of Appeals for an appeal in a criminal case pursuant to § 19.2-398.

B. In accordance with other applicable provisions of law, appeals lie directly to the Supreme Court from a conviction in which a sentence of death is imposed, from a final decision, judgment or order of a circuit court involving a petition for a writ of habeas corpus, from any final finding, decision, order, or judgment of the State Corporation Commission, and from proceedings under §§ 54.1-3935 and 54.1-3937. Complaints of the Judicial Inquiry and Review Commission shall be filed with the Supreme Court of Virginia. The Court of Appeals shall not have jurisdiction over any cases or proceedings described in this subsection.

1984, c. 701, § 17-116.05:1; 1985, c. 371; 1987, cc. 707, 710; 1988, c. 873; 1998, c. 872; 2007, c. 889; 2013, c. 746.



§ 17.1-407. Procedures on appeal

A. The notice of appeal in all cases within the jurisdiction of the court shall be filed with the clerk of the trial court or the clerk of the Virginia Workers' Compensation Commission, as appropriate, and a copy of such notice shall be mailed or delivered to all opposing counsel and parties not represented by counsel, and to the clerk of the Court of Appeals. The clerk shall endorse thereon the day and year he received it.

B. Appeals pursuant to § 17.1-405 are appeals of right. The clerk of the Court of Appeals shall refer each case for which a notice of appeal has been filed, other than appeals in criminal cases, to a panel of the court as the court may direct.

C. Each petition for appeal in a criminal case shall be referred to one or more judges of the Court of Appeals as the court shall direct. A judge to whom the petition is referred may grant the petition on the basis of the record without the necessity of oral argument. The clerk shall refer each appeal for which a petition has been granted to a panel of the court as the court shall direct.

D. If the judge to whom a petition is initially referred does not grant the appeal, counsel for the petitioner shall be entitled to state orally before a panel of the court the reasons why his appeal should be granted. If all of the judges of the panel to whom the petition is referred are of the opinion that the petition ought not be granted, the order denying the appeal shall state the reasons for the denial. Thereafter, no other petition in the matter shall be entertained in the Court of Appeals.

1984, c. 701, § 17-116.05:2; 1988, cc. 71, 479; 1998, c. 872.



§ 17.1-408. Time for filing; notice; petition

The notice of appeal to the Court of Appeals shall be filed in every case within the court's appellate jurisdiction as provided in § 8.01-675.3. The petition for appeal in a criminal case shall be filed not more than forty days after the filing of the record with the Court of Appeals. However, a thirty-day extension may be granted in the discretion of the court in order to attain the ends of justice. When an appeal from an interlocutory decree or order is permitted in a criminal case, the petition for appeal shall be presented within the forty-day time limitation provided in this section.

1984, c. 701, § 17-116.05:3; 1998, c. 872.



§ 17.1-409. Certification to the Supreme Court

A. In any case in which an appeal has been taken to or filed with the Court of Appeals, the Supreme Court in its discretion, on motion of the Court of Appeals, or on its own motion, may certify the case for review by the Supreme Court before it has been determined by the Court of Appeals. The effect of such certification shall be to transfer jurisdiction over the case to the Supreme Court for all purposes.

B. Such certification may be made only when, in its discretion, the Supreme Court determines that:

1. The case is of such imperative public importance as to justify the deviation from normal appellate practice and to require prompt decision in the Supreme Court; or

2. The docket or the status of the work of the Court of Appeals is such that the sound or expeditious administration of justice requires that jurisdiction over the case be transferred to the Supreme Court.

1983, c. 413, § 17-116.06; 1984, c. 701; 1998, c. 872.



§ 17.1-410. Disposition of appeals; finality of decisions

A. Each appeal of right taken to the Court of Appeals and each appeal for which a petition for appeal has been granted shall be considered by a panel of the court.

When the Court of Appeals has (i) rejected a petition for appeal, (ii) dismissed an appeal in any case in accordance with the Rules of Court, or (iii) decided an appeal, its decision shall be final, without appeal to the Supreme Court, in:

1. Traffic infraction and misdemeanor cases where no incarceration is imposed;

2. Cases originating before any administrative agency or the Virginia Workers' Compensation Commission;

3. Cases involving the affirmance or annulment of a marriage, divorce, custody, spousal or child support or the control or disposition of a juvenile and other domestic relations cases arising under Title 16.1 or Title 20, or involving adoption under Chapter 12 (§ 63.2-1200 et seq.) of Title 63.2;

4. Appeals in criminal cases pursuant to §§ 19.2-398 and 19.2-401. Such finality of the Court of Appeals' decision shall not preclude a defendant, if he is convicted, from requesting the Court of Appeals or Supreme Court on direct appeal to reconsider an issue which was the subject of the pretrial appeal; and

5. Appeals involving involuntary treatment of prisoners pursuant to § 53.1-40.1.

B. Notwithstanding the provisions of subsection A, in any case other than an appeal pursuant to § 19.2-398, in which the Supreme Court determines on a petition for review that the decision of the Court of Appeals involves a substantial constitutional question as a determinative issue or matters of significant precedential value, review may be had in the Supreme Court in accordance with the provisions of § 17.1-411.

1983, c. 413, § 17-116.07; 1984, c. 701; 1987, c. 710; 1988, c. 873; 1998, c. 872; 2000, c. 830.



§ 17.1-411. Review by the Supreme Court

Except where the decision of the Court of Appeals is made final under § 17.1-410 or § 19.2-408, any party aggrieved by a final decision of the Court of Appeals, including the Commonwealth, may petition the Supreme Court for an appeal. The Commonwealth, or any county, city, or town, may also petition the Supreme Court for review pursuant to § 19.2-317. The granting of such petitions shall be in the discretion of the Supreme Court.

1983, c. 413, § 17-116.08; 1997, c. 358; 1998, c. 872.



§ 17.1-412. Affirmance, reversal, or modification of judgment; petition for appeal to Supreme Court upon award of new trial

A judgment, order, conviction, or decree of a circuit court or award of the Virginia Workers' Compensation Commission may be affirmed, or it may be reversed, modified, or set aside by the Court of Appeals for errors appearing in the record. If the decision of the Court of Appeals is to reverse and remand the case for a new trial, any party aggrieved by the granting of the new trial may accept the remand or proceed to petition for appeal in the Supreme Court pursuant to § 17.1-411.

1983, c. 413, § 17-116.09; 1984, c. 701; 1998, c. 872.



§ 17.1-413. Opinions; reporting, printing and electronic publication

A. The Court of Appeals shall state in writing the reasons for its decision (i) rejecting a petition for appeal or (ii) deciding a case after hearing. Subject to rules promulgated under § 17.1-403 the Court in its discretion may render its decision by order or memorandum opinion. All orders and opinions of the Court of Appeals shall be preserved with the record of the case. Opinions designated by the Court of Appeals as having precedential value or as otherwise having significance for the law or legal system shall be expeditiously reported in separate Court of Appeals Reports in the same manner as the decisions and opinions of the Supreme Court. The clerk of the Court of Appeals shall retain in the clerk's office a list and brief summary of the case for all unpublished decisions and opinions of the Court of Appeals. The list of cases and summary shall be made available to any person upon request.

B. The Executive Secretary of the Supreme Court shall contract for the printing of the reports of the Supreme Court and the Court of Appeals and for the advance sheets of each court. He shall select a printer for the reports and prescribe such contract terms as will ensure issuance of the reports as soon as practicable after a sufficient number of opinions are filed. He shall make such contracts after consultation with the Department of General Services and shall distribute these reports in accordance with the applicable provisions of law. He shall also provide for the electronic publication on the Internet of the opinions of the Supreme Court and Court of Appeals subject to conditions and restrictions established by each court regarding the electronic publication of its opinions.

1983, c. 413, § 17-116.010; 1984, cc. 635, 701; 1997, c. 316; 1998, c. 872.



§ 17.1-414. Facilities and supplies

A. The Court of Appeals shall be housed in the City of Richmond and, if practicable, in the same building occupied by the Supreme Court. When facilities are required for the convening of panels in other areas of the Commonwealth, the chief judge of the Court of Appeals shall provide for such physical facilities as are available for the operation of the Court of Appeals. The Court of Appeals may use any public property of, or any property leased or rented to, the Commonwealth or any of its political subdivisions for the holding of court and for its ancillary functions upon proper agreement with the applicable authorities. The Court of Appeals may use any federal courtroom or other facility for the holding of court and for its ancillary functions upon proper agreement with the applicable authorities. Any expense incurred for use of such facilities may be paid from the funds appropriated by the General Assembly to the Court of Appeals.

B. The Court of Appeals shall purchase such books, pamphlets, publications, supplies, furnishings, and equipment as necessary for the efficient operation of the Court, and the cost thereof shall be paid by the clerk from the appropriation for the operation of the Court of Appeals.

C. The Court of Appeals shall utilize the State Law Library provided by § 42.1-60.

1983, c. 413, § 17-116.011; 1984, c. 701; 1998, c. 872.



§ 17.1-415. Compensation for judges; expenses

The judges of the Court of Appeals shall receive from the Commonwealth an annual salary that shall be fixed in the general appropriations act and set at an amount equal to ninety-five percent of the annual salary fixed by law for justices of the Supreme Court. The Chief Judge of the Court of Appeals shall receive $3,000 per year in addition to the amount received by the other judges of the Court of Appeals. Each judge shall receive such amount as shall be fixed in the general appropriations act for all other expenses not otherwise reimbursed and incurred incident to the conduct of the business of the court.

1983, c. 413, § 17-116.012; 1998, c. 872; 2001, c. 35; 2006, c. 218.



§ 17.1-416. Clerk; seal; deputies and other employees; clerk's fees

There shall be a clerk of the Court of Appeals, who shall be appointed by and serve at the pleasure of the Court of Appeals. The clerk shall adopt a separate seal of office for the Court of Appeals as approved by the Court of Appeals. The number and salaries of the deputies and other employees necessary to perform the duties of the Court of Appeals shall be fixed by the Court of Appeals. The Supreme Court by rule of court may promulgate uniform fees for services rendered by the clerk.

1983, c. 413, § 17-116.013; 1988, c. 391; 1998, c. 872.



§ 17.1-417. Support staff

Each judge of the Court of Appeals shall be entitled to the services of such support staff as shall be authorized by and paid from the appropriation to the Court of Appeals.

1983, c. 413, § 17-116.014; 1984, c. 701; 1998, c. 872; 2001, c. 35.



§ 17.1-418. Fees charged by Clerk of the Court of Appeals

The Clerk of the Court of Appeals shall charge the following fees:

1. For filing a notice of appeal or initiating any matter under the original jurisdiction of the court, $50 payable by check or money order to the Clerk of the Court of Appeals. Twenty-five dollars of each fee collected under this section shall be apportioned to the Courts Technology Fund established under § 17.1-132.

2. For making and certifying a copy of any record or document in the Clerk's office, ten cents per 100 words or twenty-five cents per page.

3. For verifying and certifying any record or document not actually copied by the Clerk, one-half of the fee for copying and certifying, which shall not, however, be applied to the certification of a copy of the record in the Court which has already been printed.

4. For authentication of any record, document or paper under the seal of the Court, fifty cents.

5. For copying and certifying any document or paper of less than 250 words, twenty-five cents.

6. For all other services not specifically mentioned above, the same fee that would be charged by a clerk of a circuit court in similar cases.

1992, c. 253, § 14.1-120.1; 1998, c. 872; 2006, cc. 623, 718.



§ 17.1-500. Establishment of circuit courts

For the City of Williamsburg and James City County, and every other county in the Commonwealth, and the Cities of Alexandria, Bristol, Buena Vista, Charlottesville, Chesapeake, Colonial Heights, Danville, Fredericksburg, Hampton, Hopewell, Lynchburg, Martinsville, Newport News, Norfolk, Petersburg, Portsmouth, Radford, Richmond, Roanoke, Salem, Staunton, Suffolk, Virginia Beach, Waynesboro and Winchester, there shall be a circuit court, which shall be called the circuit court of such county or city, or county and city, as the case may be. Each city circuit court shall be the sole court of record for the city and have jurisdiction over each suit, motion, prosecution or thing now or heretofore properly pending in the former courts of record of the city and over the records of such courts. Any reference in this Code or in any act of the General Assembly to a corporation, hustings, law and chancery, law and equity, chancery or other court of record of a city shall apply to the circuit court thereof, mutatis mutandis.

1973, c. 544, § 17-116.1; 1974, c. 297; 1981, c. 628; 1983, c. 580; 1991, c. 189; 1998, c. 872; 2006, c. 861.



§ 17.1-501. Judges of circuit courts; selection, powers and duties of chief judges; exercise of appointive powers

A. There shall be as many judges of the circuit courts as may be fixed by the General Assembly. The judges of each circuit shall select from their number by majority vote a chief judge of the circuit, who shall serve for the term of two years. In the event such judges cannot agree as to who shall be chief judge, the Chief Justice of the Supreme Court shall act as tie breaker.

B. The chief judge of the circuit shall ensure that the system of justice in his circuit operates smoothly and efficiently. He shall have authority to assign the work of the circuit among the judges, and in doing so he may consider the nature and categories of the cases to be assigned.

C. Unless otherwise provided by law, powers of appointment within a circuit shall be exercised by a majority of the judges of the circuit; however, the order of appointment may be signed by the chief judge or that judge's designee on behalf of the other judges. In case of a tie, the Chief Justice of the Supreme Court shall appoint a circuit judge from another circuit who shall act as tie breaker. Where the power of appointment is to be exercised by a majority of the judges of the Second Judicial Circuit and such appointment is to a local post, board or commission in Accomack or Northampton County, the resident judge or judges of the County of Accomack or Northampton shall exercise such appointment power as if he or they comprise the majority of the judges of the circuit.

D. No person shall be appointed or reappointed under this section until he has submitted his fingerprints to be used for the conduct of a national criminal records search and a Virginia criminal history records search. No person with a criminal conviction for a felony shall be appointed as a judge.

1973, c. 544, § 17-116.2; 1976, c. 124; 1994, c. 407; 1998, c. 872; 2004, c. 452; 2005, c. 183.



§ 17.1-502. Administrator of circuit court system

A. The Executive Secretary of the Supreme Court shall be the administrator of the circuit court system, which includes the operation and maintenance of a case management system and financial management system and related technology improvements.

B. Any circuit court clerk may establish and maintain his own case management system, financial management system, or other independent technology using automation or technology improvements provided by a private vendor or the locality. Any data from the clerk's independent system may be provided directly from such clerk to designated state agencies. The data from the clerk's independent system may also be provided to designated state agencies through an interface with the technology systems operated by the Executive Secretary.

C. The Executive Secretary shall provide an electronic interface with his case management system, financial management system, or other technology improvements upon written request of any circuit court clerk. The circuit court clerk and the clerk's designated application service provider shall comply with the security and data standards established by the Executive Secretary for any such electronic interface. The Executive Secretary shall establish security and data standards for such electronic interfaces on or before June 30, 2013, and such standards shall be consistent with the policies, standards, and guidelines established pursuant to § 2.2-2009.

D. The costs of designing, implementing, and maintaining any such interface with the systems of the Executive Secretary shall be the responsibility of the circuit court clerk. Prior to incurring any costs, the Office of the Executive Secretary shall provide the circuit court clerk a written explanation of the options for providing such interfaces and provide the clerk with a proposal for such costs and enter into a written contract with the clerk to provide such services.

E. The Executive Secretary shall assist the chief judges in the performance of their administrative duties. He may employ such staff and other assistants, from state funds appropriated to him for the purpose, as may be necessary to carry out his duties, and may secure such office space as may be requisite, to be located in an appropriate place to be selected by the Executive Secretary.

1973, c. 544, § 17-116.3; 1998, c. 872; 2009, cc. 793, 858; 2011, c. 715; 2012, c. 234; 2013, c. 422.



§ 17.1-503. Rules of practice and procedure; rules not to preclude judges from hearing certain cases

A. The Supreme Court may formulate rules of practice and procedure for the circuit courts following consultation with the chairmen of the House and Senate Courts of Justice Committees and the executive committee of the Judicial Conference of Virginia for courts of record. Such rules, subject to the strict construction of the provisions of § 8.01-4, which shall be the only rules of practice and procedure in the circuit courts of the Commonwealth, shall be included in the Code of Virginia as provided in § 8.01-3, subject to revision by the General Assembly.

B. No rule shall hereafter be promulgated under the limitations of § 8.01-4, or otherwise which would avoid or preclude the judge before whom an accused is arraigned in criminal cases from hearing all aspects of the case on its merits, or to avoid or preclude any judge in any case who has heard any part of the case on its merits, from hearing the case to its conclusion. However, another judge may hear portions of a case where a judge is required to disqualify himself, in cases in which a mistrial is declared, or in cases which have been reversed on appeal, or in the event of sickness, disability or vacation of the judge. The parties to any suit, action, cause or prosecution may waive the provisions of this section. Such waiver shall be entered of record.

C. In its rules of practice and procedure for the circuit courts, the Supreme Court shall include rules relating to court decisions on any order of quarantine or isolation issued by the State Health Commissioner pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of Chapter 2 of Title 32.1 that shall ensure, to the extent possible, that such hearings are held in a manner that will protect the health and safety of individuals subject to any such order of quarantine or isolation, court personnel, counsels, witnesses, and the general public. The rules shall also provide for expedited reviews by the Supreme Court of decisions by any circuit court relating to appeals of any order of quarantine or isolation.

1973, c. 544, § 17-116.4; 1976, c. 212; 1998, c. 872; 2004, cc. 773, 1021.



§ 17.1-504. Reserved

Reserved.



§ 17.1-505. Circuit court of county to constitute circuit court of certain cities

The circuit court of any county, within which is situated any city which has undergone transition from a city of the second class to a city of the first class since the Constitution of 1902, went into effect, shall have concurrent jurisdiction with the circuit court of such city in all proceedings at law or in equity, except criminal prosecutions; and the circuit court of such county shall constitute the circuit court of such city. This section shall not apply to the Cities of Bristol, Colonial Heights, Fredericksburg, Martinsville, Salem and Suffolk for which separate circuit courts have heretofore been established and which are continued.

Code 1919, § 5911, § 17-118; 1920, p. 607; 1962, c. 237; 1968, c. 107; 1971, Ex. Sess., c. 27; 1998, c. 872.



§ 17.1-506. Judicial circuits

1. The City of Chesapeake shall constitute the first circuit.

2. The City of Virginia Beach and the Counties of Accomack and Northampton shall constitute the second circuit.

3. The City of Portsmouth shall constitute the third circuit.

4. The City of Norfolk shall constitute the fourth circuit.

5. The Cities of Franklin and Suffolk and the Counties of Isle of Wight and Southampton shall constitute the fifth circuit.

6. The Cities of Emporia and Hopewell and the Counties of Brunswick, Greensville, Prince George, Surry and Sussex shall constitute the sixth circuit.

7. The City of Newport News shall constitute the seventh circuit.

8. The City of Hampton shall constitute the eighth circuit.

9. The Cities of Poquoson and Williamsburg and the Counties of Charles City, Gloucester, James City, King and Queen, King William, Mathews, Middlesex, New Kent and York shall constitute the ninth circuit.

10. The Counties of Appomattox, Buckingham, Charlotte, Cumberland, Halifax, Lunenburg, Mecklenburg and Prince Edward shall constitute the tenth circuit.

11. The City of Petersburg and the Counties of Amelia, Dinwiddie, Nottoway and Powhatan shall constitute the eleventh circuit.

12. The City of Colonial Heights and the County of Chesterfield shall constitute the twelfth circuit.

13. The City of Richmond shall constitute the thirteenth circuit.

14. The County of Henrico shall constitute the fourteenth circuit.

15. The City of Fredericksburg and the Counties of Caroline, Essex, Hanover, King George, Lancaster, Northumberland, Richmond, Spotsylvania, Stafford and Westmoreland shall constitute the fifteenth circuit.

16. The City of Charlottesville and the Counties of Albemarle, Culpeper, Fluvanna, Goochland, Greene, Louisa, Madison and Orange shall constitute the sixteenth circuit.

17. The County of Arlington and the City of Falls Church shall constitute the seventeenth circuit.

18. The City of Alexandria shall constitute the eighteenth circuit.

19. The City of Fairfax and the County of Fairfax shall constitute the nineteenth circuit.

20. The Counties of Fauquier, Loudoun and Rappahannock shall constitute the twentieth circuit.

21. The City of Martinsville and the Counties of Henry and Patrick shall constitute the twenty-first circuit.

22. The City of Danville and the Counties of Franklin and Pittsylvania shall constitute the twenty-second circuit.

23. The Cities of Roanoke and Salem and the County of Roanoke shall constitute the twenty-third circuit.

24. The Cities of Bedford and Lynchburg and the Counties of Amherst, Bedford, Campbell and Nelson shall constitute the twenty-fourth circuit.

25. The Cities of Buena Vista, Covington, Lexington, Staunton and Waynesboro and the Counties of Alleghany, Augusta, Bath, Botetourt, Craig, Highland and Rockbridge shall constitute the twenty-fifth circuit.

26. The Cities of Harrisonburg and Winchester and the Counties of Clarke, Frederick, Page, Rockingham, Shenandoah and Warren shall constitute the twenty-sixth circuit.

27. The Cities of Galax and Radford and the Counties of Bland, Carroll, Floyd, Giles, Grayson, Montgomery, Pulaski and Wythe shall constitute the twenty-seventh circuit.

28. The City of Bristol and the Counties of Smyth and Washington shall constitute the twenty-eighth circuit.

29. The Counties of Buchanan, Dickenson, Russell and Tazewell shall constitute the twenty-ninth circuit.

30. The City of Norton and the Counties of Lee, Scott and Wise shall constitute the thirtieth circuit.

31. The Cities of Manassas and Manassas Park and the County of Prince William shall constitute the thirty-first circuit.

1973, c. 544, § 17-119.1:1; 1974, c. 297; 1976, c. 126; 1977, c. 4; 1983, c. 149; 1986, c. 405; 1987, c. 624; 1991, c. 189; 1998, c. 872; 2006, c. 861.



§ 17.1-507. Maximum number of judges; residence requirement; compensation; powers; etc

A. For the several judicial circuits there shall be judges, the maximum number as hereinafter set forth, who shall during their service reside within their respective circuits and whose compensation and powers shall be the same as now and hereafter prescribed for circuit judges.

The maximum number of judges of the circuits shall be as follows:

First -- 5

Second -- 9

Third -- 4

Fourth -- 8

Fifth -- 3

Sixth -- 3

Seventh -- 6

Eighth -- 3

Ninth -- 4

Tenth -- 4

Eleventh -- 3

Twelfth -- 6

Thirteenth -- 8

Fourteenth -- 5

Fifteenth -- 11

Sixteenth -- 6

Seventeenth -- 3

Eighteenth -- 4

Nineteenth -- 15

Twentieth -- 5

Twenty-first -- 2

Twenty-second -- 5

Twenty-third -- 5

Twenty-fourth -- 5

Twenty-fifth -- 5

Twenty-sixth -- 8

Twenty-seventh -- 7

Twenty-eighth -- 4

Twenty-ninth -- 5

Thirtieth -- 4

Thirty-first -- 6

B. No additional circuit court judge shall be authorized or provided for any judicial circuit until the Judicial Council has made a study of the need for such additional circuit court judge and has reported its findings and recommendations to the Courts of Justice Committees of the House of Delegates and Senate. The boundary of any judicial circuit shall not be changed until a study has been made by the Judicial Council and a report of its findings and recommendations made to said Committees.

C. If the Judicial Council finds the need for an additional circuit court judge after a study is made pursuant to subsection B, the study shall be made available to the Compensation Board and the Courts of Justice Committees of the House of Delegates and Senate and Council shall publish notice of such finding in a publication of general circulation among attorneys licensed to practice in the Commonwealth. The Compensation Board shall make a study of the need to provide additional courtroom security and deputy court clerk staffing. This study shall be reported to the Courts of Justice Committees of the House of Delegates and the Senate, and to the Department of Planning and Budget.

1973, c. 544, § 17-119.1:2; 1974, cc. 42, 43; 1975, c. 40; 1977, c. 4; 1979, c. 6; 1980, c. 29; 1981, c. 27; 1982, c. 57; 1983, c. 2; 1985, c. 43; 1986, cc. 78, 479; 1989, c. 43; 1990, cc. 113, 114; 1991, cc. 20, 419, 623; 1992, c. 92; 1993, cc. 9, 89; 1994, cc. 89, 454; 1995, c. 20; 1996, c. 120; 1997, c. 17; 1998, cc. 3, 872; 1999, cc. 10, 319; 2000, c. 37; 2004, Sp. Sess. I, c. 4; 2005, cc. 190, 231, 951; 2006, cc. 35, 738; 2006, Sp. Sess. I, c. 2; 2013, c. 806; 2014, cc. 812, 822.



§ 17.1-508. Judges in new or changed circuits; ratifying, validating and confirming certain actions

In any case heretofore or hereafter arising in which a judge has been judge of a circuit created under § 17.1-506 as amended, and the counties and cities, or one or more of them, have been transferred to and constituted as part of a new judicial circuit and the remaining counties and cities constituted as a circuit, the judges of the respective circuits are hereby declared to be judges of said circuits in which they reside and their actions are hereby ratified, validated and confirmed.

1962, c. 3, § 17-119.2; 1978, c. 480; 1998, c. 872.



§ 17.1-509. Vacancies in office of judge

Whenever a vacancy occurs in the office of judge, a successor, who shall be a resident of the same circuit, shall be elected for a full term of eight years and upon qualification shall enter at once upon the discharge of the duties of his office. No person shall be elected or reelected to a subsequent term under this section until he has submitted to a criminal history record search and a report of such search has been received by the chairmen of the House and Senate Committees for Courts of Justice. Subject to the provisions of §§ 17.1-511 and 17.1-512, the Governor shall have the power while the General Assembly is not in session to fill pro tempore vacancies in such office. Such appointment to every vacancy shall be by commission to expire at the end of 30 days after the commencement of the next regular session of the General Assembly. No person with a criminal conviction for a felony shall be appointed as a judge.

Code 1919, § 5889, § 17-120; 1920, p. 123; 1924, p. 310; 1944, p. 95; 1971, Ex. Sess., c. 27; 1973, c. 544; 1977, c. 197; 1998, c. 872; 2001, c. 256; 2004, c. 452.



§ 17.1-510. Election of judge of new circuit; how court held meanwhile

If a new or additional circuit is created, a judge or judges shall be elected or appointed thereto in the same manner as provided by law for the filling of vacancies or newly created judgeships in existing circuits.

During any vacancy from the creation of the new circuit until a judge has been elected or appointed to fill the vacancy and has qualified, terms of the court shall be held by a judge or by judges designated as provided by law in cases of vacancies.

Code 1919, § 5889, § 17-121; 1920, p. 123; 1924, p. 310; 1944, p. 95; 1998, c. 872.



§ 17.1-511. Investigation and certification of necessity before vacancies filled

When a vacancy occurs in the office of judge of any court of record, the vacancy shall not be filled until, after investigation, the Supreme Court certifies that the filling of the vacancy is or is not necessary. If the Court certifies that the filling of the vacancy is necessary, the Court shall publish notice of such certification in a publication of general circulation among attorneys licensed to practice in the Commonwealth. No notice of retirement submitted under § 51.1-305 or § 51.1-307 shall be revoked after certification of the vacancy by the Court. If the Court certifies that the filling of the vacancy is not necessary, it shall recommend to the General Assembly the manner of distributing the work of the judge; and the Governor shall not fill the vacancy.

1940, p. 178, § 17-122; Michie Code 1942, § 5889a; 1944, p. 96; 1962, c. 287; 1973, c. 544; 1998, c. 872; 1999, c. 319; 2004, c. 331.



§ 17.1-512. Election of successor judge before date of vacancy

Whenever a vacancy occurs or exists in the office of a judge of a circuit while the General Assembly is in session, or whenever the term of office of a judge of a circuit court will expire or the office will be vacated at a date certain between the adjournment of the General Assembly and the commencement of the next session of the General Assembly, a successor judge may be elected at any time during a session preceding the date of such vacancy, by the vote of a majority of the members elected to each house of the General Assembly, for a term of eight years and upon qualification, the successor judge shall enter at once upon the discharge of the duties of his office. However, such successor judge shall not enter upon the discharge of his duties prior to the commencement of his term of office. No person shall be elected or reelected to a subsequent term under this section until he has submitted to a criminal history record search and a report of such search has been received by the chairmen of the House and Senate Committees for Courts of Justice. No person with a criminal conviction for a felony shall be appointed as a judge.

1973, c. 544, § 17-122.1; 1993, c. 368; 1998, c. 872; 2004, c. 452.



§ 17.1-513. Jurisdiction of circuit courts

The circuit courts shall have jurisdiction of proceedings by quo warranto or information in the nature of quo warranto and to issue writs of mandamus, prohibition and certiorari to all inferior tribunals created or existing under the laws of the Commonwealth, and to issue writs of mandamus in all matters of proceedings arising from or pertaining to the action of the boards of supervisors or other governing bodies of the several counties for which such courts are respectively held or in other cases in which it may be necessary to prevent the failure of justice and in which mandamus may issue according to the principles of common law. They shall have appellate jurisdiction in all cases, civil and criminal, in which an appeal may, as provided by law, be taken from the judgment or proceedings of any inferior tribunal.

They shall have original and general jurisdiction of all civil cases, except cases upon claims to recover personal property or money not of greater value than $100, exclusive of interest, and except such cases as are assigned to some other tribunal; also in all cases for the recovery of fees in excess of $100; penalties or cases involving the right to levy and collect toll or taxes or the validity of an ordinance or bylaw of any corporation; and also, of all cases, civil or criminal, in which an appeal may be had to the Supreme Court.

They shall have jurisdiction to hear motions filed for the purpose of modifying, dissolving, or extending a protective order pursuant to § 16.1-279.1 or 19.2-152.10 if the circuit court issued such order, unless the circuit court remanded the matter to the jurisdiction of the juvenile and domestic relations district court in accordance with § 16.1-297. They shall also have original jurisdiction of all indictments for felonies and of presentments, informations and indictments for misdemeanors. They shall also have jurisdiction for bail hearings pursuant to §§ 19.2-327.2:1 and 19.2-327.10:1.

They shall have appellate jurisdiction of all cases, civil and criminal, in which an appeal, writ of error or supersedeas may, as provided by law, be taken to or allowed by such courts, or the judges thereof, from or to the judgment or proceedings of any inferior tribunal. They shall also have jurisdiction of all other matters, civil and criminal, made cognizable therein by law and when a motion to recover money is allowed in such tribunals, they may hear and determine the same, although it is to recover less than $100.

Code 1919, § 5890, § 17-123; 1928, p. 1164; 1973, c. 544; 1977, c. 624; 1998, c. 872; 2005, c. 681; 2012, cc. 152, 261; 2015, c. 66.



§ 17.1-513.01. Jurisdiction of circuit courts with respect to charitable assets

A. The circuit courts shall have the same subject matter jurisdiction over matters pertaining to assets of charitable corporations, incorporated in or doing any business in Virginia, as the circuit courts have with respect to assets held by unincorporated charitable trusts and other charitable entities, including the power to require accountings, appoint receivers, award damages, and enter injunctive relief against such charitable corporations, their officers, directors, agents, employees and others as may be necessary to protect the public interest in such assets.

B. Nothing contained in this section is intended to modify the standard of conduct applicable under existing law to the directors of charitable corporations incorporated in or doing any business in Virginia.

2002, c. 792; 2004, c. 289.



§ 17.1-513.1. Appeals from administrative proceedings; abuse and neglect; record to be sealed

In cases appealed to the circuit court involving child abuse and neglect pursuant to § 63.2-1526, proceedings shall be confidential and the record in the case shall be sealed. However, the court may, for good cause shown, unseal the record.

2000, c. 478.



§ 17.1-513.2. Use of telephonic communication systems or electronic video and audio communication systems to conduct hearing

Notwithstanding any other provision of law, in any civil proceeding in which a party or a witness is incarcerated or when otherwise authorized by the court, the court may, in its discretion, conduct any hearing using a telephonic communication system or an electronic audio and video communication system to provide for the appearance of any parties and witnesses. Any electronic audio and video communication system used to conduct such a hearing shall meet the standards set forth in subsection B of § 19.2-3.1.

2001, c. 513.



§ 17.1-514. When plaintiff entitled to less than $100; judgment for defendant

In any personal action in a circuit court, wherein it is ascertained that less than $100, exclusive of interest, is due to the plaintiff, judgment shall be for the defendant, unless the court enter of record that the matter in controversy was of greater value than $100, exclusive of interest, in which case it may render judgment for the plaintiff for what is ascertained to be due him, with or without costs, in the court's discretion.

Code 1950, § 8-511.1; 1952, c. 248; 1977, c. 624, § 17-123.1; 1998, c. 872.



§ 17.1-515. Jurisdiction formerly in county courts

The jurisdiction and powers which were vested in the county courts and the judges and officers thereof, respectively, on January 31, 1904, by the laws of this Commonwealth or under any will or other instrument of writing shall be vested in, exercised by and imposed upon the circuit courts and the judges and officers thereof, except when otherwise specially provided.

All such acts and proceedings of the circuit courts, judges and officers thereof, respectively, whether de jure or de facto officers, done or had since January 31, 1904, as may hereafter be done under this section, are hereby ratified and made valid.

Code 1919, § 5891, § 17-124; 1998, c. 872.



§ 17.1-516. Jurisdiction of courts over certain waters

Where any river, watercourse, or bay lies between any counties or any cities, or any county and city in this Commonwealth, the circuit courts for the counties and the cities, on each side, respectively, shall have concurrent territorial jurisdiction over so much thereof as shall be opposite to such counties and cities. And the circuit courts for counties and cities lying on the waters bounding the Commonwealth shall have concurrent territorial jurisdiction respectively over such waters opposite such counties and cities, as far as the jurisdiction of this Commonwealth extends. This section shall not apply to the City of Richmond.

Code 1919, § 5958, § 17-1; 1948, p. 151; 1998, c. 872; 2005, cc. 45, 114.



§ 17.1-517. Number of terms; how fixed

The chief judge of each circuit shall fix the terms of each of the courts within his circuit; provided, that there shall be at least four terms of court each year, and the dockets for criminal and civil cases may be called on the same or different days in any courtroom of the circuit. Such terms shall be fixed by order, which shall be entered in the common-law order book in each court. The order fixing or changing the terms of court shall be entered on or before January 1, to become effective July 1, and a copy of the order shall be forwarded to the Executive Secretary of the Supreme Court, who shall cause an abstract thereof to be published in the Code of Virginia, as a part of the Rules of Court.

1973, c. 544, § 17-127.21; 1976, c. 133; 1998, c. 872.



§ 17.1-518. Special terms; when, how and by whom appointed

If any term of a circuit court is to end, or has ended, without the dispatch of all its business or if there be a failure to hold any term or it is expedient in the opinion of the judge of the court to hold a special term for the trial of any cause pending in such court or of issues made up in any cause by consent of parties, or if the situation of a person confined in jail for trial in such circuit court makes it proper that his case should be disposed of before the next regular term thereof, or necessity in the judge's opinion requires it, the judge of such circuit court or, if he is dead or is unable from any cause to hold his court, the judge of any other circuit court who has been designated to hold such terms, may, by order entered in such court or by a warrant directed to the clerk, appoint a special term thereof and prescribe in such order or warrant whether any venire is to be summoned to attend the term. The clerk shall inform the attorney for the Commonwealth and the sheriff of such appointment, post a copy of the warrant or order at the front door of the courthouse and issue all proper process to such special term and the sheriff shall execute the process.

Code 1919, § 5894, § 17-129; 1973, c. 544; 1998, c. 872.



§ 17.1-519. Adjournment thereof to a future day

Whenever any judge of a circuit court has appointed a special term of any circuit court, by adjournment or warrant in the manner directed by § 17.1-518, and shall afterward ascertain that he cannot hold the special term on the day appointed for it, he may, by warrant, directed to the clerk of the court, adjourn it to such other day as he deems proper. The warrant shall be transmitted to the clerk, who shall immediately enter it in the order book of the court and, as to the special term thereafter to be held under the continuance, proceed in all other respects in the manner directed by § 17.1-518.

Code 1919, § 5895, § 17-130; 1998, c. 872.



§ 17.1-520. What tried at a special term

At any such special term:

1. Any civil case may be tried which could lawfully have been but was not tried at the last preceding term that was or should have been held;

2. Any motion cognizable by such court may be heard and determined, whether it was pending at the preceding term or not;

3. Any criminal case may be tried at such special term as if it were a regular term, although at the preceding regular term the same may not have been pending in the court or may have been continued; and

4. Any cause or matter of controversy, then ready for hearing or which may be made ready by consent of parties, may, with the consent of the parties to such cause or controversy, be heard and determined, although it could not lawfully have been heard at the preceding term that was or should have been held.

Code 1919, § 5896, § 17-131; 1998, c. 872; 2005, c. 681.



§ 17.1-521. Who to hold special term; powers

Every such special term may be held by the judge of the circuit court or, if he is dead or absent or is so situated in respect to any cause pending in the court as in his opinion to make it improper for him to try it, by such other circuit or city judge as may be selected or designated in the manner prescribed by law. The judge so selected or designated shall hold the special term and part of its session may be held by one judge and part of it by another. A judge selected or designated to hold a special term shall have all the powers and is authorized to discharge all the duties of the judge of such circuit court.

Code 1919, § 5896, § 17-132; 1998, c. 872.



§ 17.1-522. Adjournment of special term

A special term may be adjourned from time to time during intervals between the regular terms, as necessary, for the dispatch of the business of the court.

Code 1919, § 5896, § 17-133; 1998, c. 872.



§ 17.1-523. Salaries of judges of circuit courts

The judges of the circuit courts shall each receive such salary as shall be fixed from time to time in the general appropriation acts. Such salary shall be the total compensation for circuit court judges. However, any county or city which has, prior to March 1, 1976, maintained any program of supplemental retirement or insurance for the benefit of such judges, may continue the same in effect as to judges theretofore covered thereby. The whole of such salaries shall be paid out of the state treasury.

Code 1950, § 14-43; 1964, c. 386, § 14.1-33; 1972, c. 43; 1973, c. 544; 1974, c. 225; 1976, c. 667; 1978, c. 249; 1979, c. 83; 1998, c. 872.



§ 17.1-524. Repealed

Repealed by Acts 2009, c. 592.



§ 17.1-600. Laws of costs not penal; discretion of courts of equity

The laws of costs shall not be interpreted as penal laws; nor shall anything in this chapter take away or abridge the discretion of a court of equity over the subject of costs, except as provided in § 17.1-604.

Code 1950, § 14-174; 1964, c. 386, § 14.1-177; 1998, c. 872.



§ 17.1-601. General rule as to recovery of costs on final judgment

Except when it is otherwise provided, the party for whom final judgment is given in an action or motion shall recover his costs against the opposite party. When the action is against two or more and there is a judgment for, or discontinuance as to, some, but not all of the defendants, unless the court enter of record that there was reasonable cause for making defendants those for whom there is such judgment, or as to whom there is such discontinuance and shall order otherwise, they shall recover their costs.

Code 1950, § 14-175; 1964, c. 386, § 14.1-178; 1998, c. 872.



§ 17.1-602. When successful plaintiff not to recover costs

In any personal action not on contract, if a verdict is returned for the plaintiff, on an issue or otherwise, for less damages than ten dollars, he shall not recover in respect to such verdict any costs, unless the court enter of record that the object of the action was to try a right, besides the mere right to recover damages for the trespass or grievance in respect to which the action was brought, or that the trespass or grievance was willful or malicious.

Code 1950, § 14-176; 1964, c. 386, § 14.1-179; 1998, c. 872.



§ 17.1-603. Costs when suit is in name of one person for another

When a suit is in the name of one person for the benefit of any other, if judgment is entered for the defendant's costs, it shall be against such other.

Code 1950, § 14-177; 1964, c. 386, § 14.1-180; 1998, c. 872.



§ 17.1-604. Costs in appellate courts

In every case in the Supreme Court or the Court of Appeals, costs shall be recovered in such court by the party substantially prevailing.

Code 1950, § 14-178; 1964, c. 386, § 14.1-181; 1971, Ex. Sess., c. 156; 1988, c. 525; 1998, c. 872.



§ 17.1-605. Same; printing or otherwise reproducing brief and appendix

Any party in whose favor costs are allowed in the Supreme Court shall have taxed as part of the costs the actual cost incurred by him in printing or otherwise any brief filed with the Court, not to exceed $500 for all briefs filed and the actual cost incurred by him in printing or otherwise reproducing the appendix containing parts of the record filed with the Court, except that the Court for good cause may direct that such party shall recover less than the entire cost incurred by him in printing or otherwise reproducing (i) briefs filed by him (even though less than $500) or (ii) the appendix.

Code 1950, § 14-179; 1958, c. 601; 1964, c. 386, § 14.1-182; 1970, c. 250; 1971, Ex. Sess., c. 156; 1972, c. 856; 1998, c. 872; 2010, c. 343.



§ 17.1-606. Persons allowed services without fees or costs

Any person, who is a resident of this Commonwealth, and on account of his poverty is unable to pay fees or costs may be allowed by a court to sue or defend a suit therein, without paying fees or costs; whereupon he shall have, from any counsel whom the court may assign him, and from all officers, all needful services and process, without any fees, except what may be included in the costs recovered from the opposite party.

Code 1950, § 14-180; 1964, c. 386, § 14.1-183; 1972, c. 839; 1987, c. 197; 1998, c. 872.



§ 17.1-607. Security for costs upon suit by nonresident

In any suit or action, except when an indigent is plaintiff, there may be a suggestion on the record in court, or, if the case be at rules, on the rule docket, by a defendant, or any officer of the court, that the plaintiff is not a resident of this Commonwealth and the security is required of him. After sixty days from such suggestion, the suit or action shall, by order of the court, be dismissed, unless, before the dismissal, it is proven that plaintiff is a resident of the Commonwealth or security be given before the court, or its clerk, for the payment of the costs and damages in the court in which the suit or action is instituted which may be awarded to the defendant, and of the fees due, or to become due, in such suit or action to the officers of the court. The security shall be by bond, payable to the Commonwealth, but there need only be one obligor therein, if he be sufficient and a resident of the Commonwealth. The court before whom, or before whose clerk, such bond is given, may, on motion by a defendant or officer, give judgment for so much as he is entitled to by virtue of such bond.

Code 1950, § 14-182; 1964, c. 386, § 14.1-185; 1998, c. 872.



§ 17.1-608. How obligor in such bond may obtain indemnity

On the motion of an obligor in such bond, after reasonable notice to the plaintiff, his attorney-at-law or agent, the court may order bond to be given, with sufficient surety, in a penalty equal to the penalty of the former bond, payable to the applicant and with condition to indemnify and save harmless the applicant against all loss or damage, in consequence of executing the former bond. If the bond required under this section is not given within such time as the court may prescribe, it may order the suit to be dismissed.

Code 1950, § 14-183; 1964, c. 386, § 14.1-186; 1998, c. 872.



§ 17.1-609. Costs on certain motions and interlocutory orders

Upon any motion, other than for a judgment for money, or upon any interlocutory order or proceeding, the court may give or refuse costs, at its discretion, unless otherwise provided. It may, when a demurrer is sustained to a plea in abatement, give judgment for the plaintiff for his full costs, to the time of sustaining it, an attorney's fee only excepted; and when any other part of the pleading is adjudged insufficient, order all costs occasioned by such insufficient pleading to be paid by him who committed the fault.

Code 1950, § 14-184; 1964, c. 386, § 14.1-187; 1998, c. 872.



§ 17.1-610. Payment of costs when new trial granted

The party to whom a new trial is granted shall, prior to such new trial, pay the costs of the former trial, unless the court enter that the new trial is granted for misconduct of the opposite party, who, in such case, may be ordered to pay any costs which seem to the court reasonable. Such costs shall include the allowances to witnesses as provided in § 17.1-612. If the party who is to pay the costs of the former trial fails to pay the same at or before the next term after the new trial is granted, the court may, on the motion of the opposite party, set aside the order granting it, and proceed to judgment on the verdict or award execution for the costs, whichever seems best.

Code 1950, § 14-185; 1962, c. 227; 1964, c. 386, § 14.1-188; 1998, c. 872.



§ 17.1-611. Allowances to witnesses for Commonwealth

All witnesses summoned for the Commonwealth shall be entitled to receive for each day's attendance all necessary tolls, and such reimbursement for his daily mileage as prescribed in § 2.2-2823. All allowances to witnesses summoned on behalf of the Commonwealth shall be paid by the treasurer of the county or corporation in which the trial is held or in which the grand jury is summoned and the amount so paid by such treasurer shall be refunded to him out of the state treasury, on a certificate of the clerk of the court in which the trial was held or before which the grand jury was summoned.

Code 1950, § 14-186; 1954, c. 709; 1964, c. 386, § 14.1-189; 1972, c. 719; 1976, c. 308; 1977, c. 483; 1998, c. 872.



§ 17.1-612. Allowances to other witnesses

A person attending as a witness under a summons not covered by § 17.1-611, whether he is a witness from within or without the Commonwealth, shall be reimbursed for his daily mileage as prescribed in § 2.2-2823, and expenses for the tolls. On his oath an entry of the sum he is entitled to and for what and by what party it is to be paid shall be made: (i) by the clerk of either house or a committee of the General Assembly when the attendance is before such house or committee and (ii) in other cases by the clerk of the court in which the case is or the person before whom the witness attended. When the attendance was on behalf of the Commonwealth before a court, the entry shall be made upon the minutes of the court in which the case is docketed. A witness from outside the Commonwealth in any civil action may be allowed the same mileage and attendance fee as any other witness in any such action. However, no sums for attendance and mileage shall be allowed a witness from outside the Commonwealth, in any civil action, unless the judge of the court determines and certifies that the witness is a material witness in the matter for which he appeared. The court may allow such mileage and attendance fee or any portion thereof as the court may determine to be reasonable under the circumstances of the case. A witness summoned to attend in several cases may have the entry made against either of the parties by whom he is summoned, but no witness shall be allowed reimbursement for his attendance in more than one case at the same time. Every witness who qualifies as an expert witness, when compelled to attend and testify, shall be allowed such compensation and mileage as the court may, if requested in its discretion, order without regard to any limitation described above, but the same shall be paid by the party in whose behalf he shall testify.

Code 1950, § 14-187; 1952, c. 701; 1954, c. 709; 1962, c. 227; 1964, c. 386, § 14.1-190; 1966, c. 671; 1972, c. 719; 1976, c. 308; 1977, c. 483; 1998, c. 872.



§ 17.1-613. By whom and upon what certificate allowances to witnesses paid

The sum to which a witness is entitled shall be paid out of the state treasury in any case of attendance before either house or a committee of the General Assembly and in any other case in which the attendance is for the Commonwealth except when it is otherwise specially provided. In all other cases it shall be paid by the party for whom the summons issued. The payment shall be on a certificate of the person required by § 17.1-612 to make the entry or the clerk of the court in whose minutes the entry is made. The certificate shall express by letters and not by figures the separate amount to which the witness is entitled for his attendance, traveling, and tolls which he may have to pay and the aggregate thereof. No clerk or other person authorized to make such entry or give such certificate shall become interested by purchase in any claim payable out of the state treasury which by law he is authorized to certify.

Code 1950, § 14-188; 1964, c. 386, § 14.1-191; 1998, c. 872.



§ 17.1-614. List of entries made on behalf of witnesses

The clerk shall, immediately after the adjournment of any court, make out two lists of all entries made on behalf of witnesses attending for the Commonwealth, and certify one to the Supreme Court and the other to the county or city treasurer, to which lists shall be attached a certificate to the correctness of the allowances therein and the aggregate amount thereof signed by the judge of the court and by the clerk. Any dispute before or after issuing the certificate between the witness and the party against whom his claim is made as to its justice or amount may, when the case is in a court, be determined by such court. The Comptroller shall not issue a warrant for any claim allowed by a court to a witness unless it appears upon the list certified as herein provided, and, upon the payment of any such claim, the date of approval by the Supreme Court shall be noted on such list.

Code 1950, § 14-189; 1964, c. 386, § 14.1-192; 1978, c. 195; 1998, c. 872.



§ 17.1-615. Time within which witnesses may be paid out of state treasury

No payment out of the state treasury shall be made to witnesses unless their claims are presented within two years from the time of rendering the service.

Code 1950, § 14-190; 1964, c. 386, § 14.1-193; 1998, c. 872.



§ 17.1-616. Restriction of costs for witnesses generally; when entry for witness not allowed

The court may restrict the taxation in the costs for witnesses to so many as may be deemed just. No entry for a witness shall be made against a party recovering costs, after execution has issued for such party. In no case shall there be an entry of a witness for attendance at a term, after sixty days from the end of such term.

Code 1950, § 14-191; 1964, c. 386, § 14.1-194; 1998, c. 872.



§ 17.1-617. Number of witnesses paid fees in criminal cases

Not more than the maximum number of witnesses provided for herein shall be paid out of the state treasury in criminal cases.

The maximum number that may be (i) caused to be summoned by an attorney for the Commonwealth in any one case to go before a grand jury -- five; (ii) used before a court not of record in the trial of any criminal case -- five; and (iii) caused to be summoned by an attorney for the Commonwealth for the trial of any criminal case -- ten.

Nothing herein shall be construed to limit (i) the number of witnesses that may be authorized by any court or the judge thereof to be used when the necessity for additional witnesses appears to the court or judge and the consent of the court or judge is first obtained or (ii) the number of witnesses that a grand jury may of its own motion summon.

Code 1950, § 14-192; 1964, c. 386, § 14.1-195; 1998, c. 872.



§ 17.1-618. Allowances for jurors; expenses of keeping jury together; fees of jury commissioners and commissioner in chancery for drawing of juries

Every person summoned as a juror in a civil or criminal case shall be entitled to thirty dollars for each day of attendance upon the court for expenses of travel incident to jury service and other necessary and reasonable costs as the court may direct. Jurors summoned from another political subdivision pursuant to § 8.01-363 may be allowed by the court, in addition to the above allowance, their actual expenses. When kept together overnight under the supervision of the court, the jurors and the sheriff or his deputies keeping the jury shall be furnished suitable board and lodging. Reimbursement for board and lodging shall be set by the judge in an amount not to exceed the amount authorized by travel regulations promulgated pursuant to § 2.2-2823. Allowances and other costs will be allowed a juror in only one case the same day.

Every person serving as a jury commissioner and every person serving as a commissioner in chancery for the drawing of juries for a circuit court of this Commonwealth may be allowed, by the court appointing him, a fee not exceeding thirty dollars per day for the time actually engaged in such work and such other necessary and reasonable costs as the court may direct.

Code 1950, § 8-208.33; 1954, c. 709; 1958, cc. 216, 303; 1960, c. 366; 1964, c. 268, § 14.1-195.1; 1968, c. 632; 1969, Ex. Sess., c. 20; 1972, c. 719; 1973, c. 439; 1974, c. 220; 1975, c. 193; 1976, c. 308; 1977, c. 624; 1978, c. 230; 1980, cc. 593, 594; 1982, c. 610; 1983, c. 495; 1984, c. 512; 1993, cc. 345, 635; 1996, c. 332; 1998, c. 872.



§ 17.1-619. How jurors paid

A. The compensation and allowances of persons attending the court as jurors in all felony cases shall be paid by the Commonwealth. Jurors in misdemeanor cases shall be paid by the Commonwealth unless the charge is written on a local warrant or summons, in which case the jurors shall be paid by the political subdivision in which the summons is issued. Jurors in all civil cases shall be paid by the political subdivision in which the summons is issued. Payment in all cases shall be by negotiable check, warrant, cash, or electronic transfer upon the Commonwealth, or the political subdivision, as the case may be.

When, during the same day any juror is entitled to compensation from both the Commonwealth and from the political subdivision in which he has served, the court shall divide the pay for such day between the Commonwealth and the political subdivision. It shall be the duty of the sheriff at the term of the court during which an allowance is made or has been made under this section, to furnish the clerk of the court with a statement showing the number and names of the jurors in attendance upon the court.

B. A county or city may provide by local ordinance that a juror may direct in writing that compensation due him be paid to the court service unit or to any other agency, authority or organization which is ancillary to and provides services to the courts of the county or city.

Code 1950, § 8-208.34; 1954, c. 709; 1958, c. 303; 1960, c. 366; 1968, c. 632, § 14.1-195.2; 1969, Ex. Sess., c. 20; 1972, c. 719; 1973, c. 739; 1974, c. 208; 1975, c. 193; 1977, c. 624; 1982, c. 610; 1991, c. 78; 1998, c. 872; 2005, c. 173.



§ 17.1-620. When juror not entitled to compensation

No person shall be entitled to receive any compensation for service as a juror if he departs without the leave of the court, or, being summoned as a witness for the Commonwealth, charges for his attendance as such.

Code 1950, § 8-208.35; 1973, c. 439, § 14.1-195.3; 1977, c. 624; 1998, c. 872.



§ 17.1-621. Clerk to make entry on minutes stating amount due and by whom payable

The clerk of any court in which juries are impaneled shall, before its final adjournment at each term, and under the direction of the court, make an entry upon its minutes stating the amount to which each juror is entitled for his services or attendance during the term, and specifying how much is payable by the Commonwealth, and how much by the political subdivision.

Code 1950, § 8-208.36; 1973, c. 439, § 14.1-195.4; 1977, c. 624; 1998, c. 872.



§ 17.1-622. Clerk to transmit orders making allowances to Supreme Court, treasurer and jurors

Such clerk shall immediately, after the adjournment of the court, transmit to the Supreme Court a list of all orders under § 17.1-621 making allowances against the Commonwealth, and to the treasurer of the political subdivision a list of all such orders making allowances against the political subdivision, with a certificate to the correctness of the list and the aggregate amount thereof annexed thereto and signed by the judge of the court and himself, and such clerk shall also deliver to each juror copies of any orders making an allowance to him, whether the same be payable by the Commonwealth or by the political subdivision.

Code 1950, § 8-208.37; 1973, c. 439, § 14.1-195.5; 1977, c. 624; 1978, c. 195; 1998, c. 872.



§ 17.1-623. Payment of allowances

The treasurer of such political subdivision shall upon demand pay to such juror the amount allowed him by negotiable check, cash, or electronic transfer which shall be repaid to such treasurer out of the public treasury or out of the political subdivision levy, as the case may be, upon the production of satisfactory proof that the same has been actually paid by him. But such treasurer shall not be repaid any allowance made against the Commonwealth unless it appear on the list directed to be sent to the Supreme Court. No such allowance shall be paid unless presented within two years from the time of rendering the service.

Code 1950, § 8-208.38; 1973, c. 439, § 14.1-195.6; 1975, c. 193; 1977, c. 624; 1978, c. 195; 1998, c. 872; 2005, c. 173.



§ 17.1-624. Who to tax costs

The clerk of the court wherein any party recovers costs shall tax the same.

Code 1950, § 14-193; 1952, c. 616; 1954, c. 99; 1964, c. 386, § 14.1-196; 1984, c. 703; 1998, c. 872; 2014, c. 315.



§ 17.1-625. Fee of one attorney only to be taxed

Although the party recovering may have had more than one attorney, only the fees of one shall be taxed in the same court.

Code 1950, § 14-194; 1964, c. 386, § 14.1-197; 1998, c. 872.



§ 17.1-626. Other items to be taxed in costs

The clerk shall tax in the costs all taxes on process, and all fees of officers which the party appears to be chargeable with in the case wherein the recovery is, except that when in any court, on the same side, more than one copy of anything is obtained or taken out, there shall be taxed only the fee for one copy of the same thing. He shall also tax the costs of executing any order of publication made in the case for such party and of any advertisement from him in the case, made in pursuance of law, allowing the amount charged by the publisher, provided such publisher shall file with his certificate of publication or account a printed copy of his fixed rates of advertising, and his charge shall not exceed them, and the allowances to his witnesses, and every further sum which the court may deem reasonable and direct to be taxed for depositions taken out of the Commonwealth, or for any other matter.

Code 1950, § 14-195; 1964, c. 386, § 14.1-198; 1994, c. 432; 1998, c. 872.



§ 17.1-626.1. Recovery of costs in civil actions for bad checks

A. In any civil action by a holder to recover the sum payable of a check drawn by the defendant on which payment has been refused by the payor bank because the drawer had no account or insufficient funds, or in any civil action following an arrest under § 18.2-181 or 18.2-182, the court, upon a determination that the plaintiff has prevailed, shall add the following amounts, as costs, to the amount due to the plaintiff for the check: (i) the sum of $30 to defray the cost of processing the returned check; and (ii) the base wage of one employee for time actually spent acting as a witness for the Commonwealth; provided, however, that the total amount of allowable costs granted under the provisions of this section shall not exceed the sum of $250 excluding restitution for the amount of the check.

B. Such award of costs shall be contingent upon a finding (i) that the plaintiff complied with the provisions in § 18.2-183 relating to notice and (ii) that the defendant failed to deliver payment or evidence of bank error to the plaintiff within five days after receipt of such notice.

1977, c. 329, § 6.1-118.1; 2010, cc. 343, 794.



§ 17.1-627. Premium on indemnifying bond taxed as costs

In case of any attachment or any levy pursuant to a judgment, where the attaching or judgment creditor is required to give bond to indemnify and save harmless the officer executing such attachment or levy, the clerk shall tax in the costs of the proceeding wherein such attachment is had or judgment is entered the reasonable cost of such bond, such costs to be recovered as provided in § 17.1-601.

Code 1950, § 14-195.1; 1954, c. 470; 1964, c. 386, § 14.1-199; 1998, c. 872.



§ 17.1-628. Judgment or decree for costs on behalf of Commonwealth; costs to be paid into state treasury

In a case wherein there is judgment or decree on behalf of the Commonwealth for costs, there shall be taxed in the costs the charge actually incurred to give any notice, although it be more than fifty cents; and the fees of attorneys and other officers for services, and allowances for attendance, as if such fees and allowances were payable out of the state treasury. What is so taxed for fees of, or allowance to, any person, shall be paid by the sheriff or officer who may receive such costs into the state treasury.

Code 1950, § 14-196; 1964, c. 386, § 14.1-200; 1998, c. 872.



§ 17.1-629. No judgment for costs against Commonwealth; exception

In no case, civil or criminal, whether in a court of record or a court not of record, except when otherwise specially provided, shall there be a judgment for costs against the Commonwealth.

Code 1950, § 14-197; 1964, c. 386, § 14.1-201; 1998, c. 872.



§ 17.1-700. Composition of Council; committees

The Judicial Council shall be established in the judiciary branch of state government and composed of 14 members consisting of the Chief Justice of the Supreme Court, one judge of the Court of Appeals, six circuit court judges, one general district court judge, one juvenile and domestic relations district court judge, two attorneys qualified to practice in the Supreme Court, and the Chairmen of the Committees for Courts of Justice of the Senate and the House of Delegates or their designees who shall be members of the Courts of Justice committees. The Council may appoint committees to aid it in the performance of its duties, and members of such committees need not be members of the Council.

1930, p. 788, § 17-222; Michie Code 1942, § 6571f; 1968, c. 387; 1972, c. 708; 1973, c. 546; 1984, c. 703; 1987, c. 141; 1998, c. 872; 2004, c. 1000; 2008, c. 115.



§ 17.1-701. Appointment and terms of members

The Chief Justice of the Supreme Court and the legislative members shall serve terms coincident with their terms of office. The other members of the Council shall be appointed by the Chief Justice of the Supreme Court, to serve for four years, or at his pleasure. No member appointed by the Chief Justice shall be eligible to serve more than two consecutive terms. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term. Vacancies shall be filled in the same manner as the original appointments. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment.

1930, p. 789, § 17-223; Michie Code 1942, § 6571f; 1980, c. 177; 1998, c. 872; 2004, c. 1000.



§ 17.1-702. Meetings of Council and committees

The Chief Justice, or, in case of his inability to do so, one of the other justices of the Supreme Court, shall summon the Council to meet at Richmond during the month of October in each year, and at such other times and places as the Chief Justice, or such other justice, may designate. If any member, when so summoned, shall for any cause be unable to attend, he shall promptly notify the justice who issued the summons, of such fact, and such justice shall thereupon summon some other person possessing similar qualifications to attend and act in his stead.

Each member or other person, when so summoned, shall attend and remain throughout the proceedings of the Council, unless excused by the presiding officer, and shall advise as to any matters in respect to which, in his opinion, the administration of justice in the courts of this Commonwealth may be improved.

The Chief Justice or, in case of his inability to do so, one of the other justices of the Supreme Court, may summon the chairman or members of any committee to meet at such time and place as the Chief Justice, or such other justice, may designate.

1930, p. 789, § 17-224; Michie Code 1942, § 6571g; 1966, c. 23; 1968, c. 387; 1998, c. 872.



§ 17.1-703. Presiding officer; study of procedure

The Chief Justice of the Supreme Court, or the other justice summoning the Council, shall be its presiding officer.

The Council shall, during each of its meetings, make a continuous study of the organization and the rules and methods of procedure and practice of the judicial system of the Commonwealth, the work accomplished and the results produced by the system and its various parts; and shall make studies of the need, or lack of need, of additional judges or justices of the Supreme Court of Virginia, the Court of Appeals of Virginia, and the circuit courts.

On the request of the presiding officer, the Attorney General shall attend the Council and confer with the members thereof, more particularly on the Commonwealth's business in the courts, and for the purpose of devising methods for the prevention of undue delay in the trial of such cases.

1930, p. 789, § 17-225; Michie Code 1942, § 6571h; 1968, c. 387; 1991, c. 406; 1995, c. 41; 1998, c. 872.



§ 17.1-704. Expenses; Secretary and assistants; printing

Each member of the Council shall serve without compensation, and each member of the Council and of its committees summoned and attending its meetings shall be reimbursed for all reasonable and necessary expenses in the performance of his duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of expenses of the members shall be paid by the Virginia Supreme Court. As provided by § 17.1-315 the Executive Secretary of the Supreme Court shall be the Secretary of the Judicial Council. The Council may engage such consultants or other assistants as it deems necessary for the performance of its duties.

1930, p. 789, § 17-226; Michie Code 1942, § 6571i; 1964, c. 9; 1968, c. 387; 1973, c. 544; 1998, c. 872; 2004, c. 1000.



§ 17.1-705. Report and recommendations

A report of the proceedings of the Council shall be made to the General Assembly and to the Supreme Court, with such recommendations as may be agreed upon. However, this authority to make recommendations shall in no event be construed to establish rules for the judicial system of the Commonwealth.

1930, p. 789, § 17-227; Michie Code 1942, § 6571i; 1991, c. 406; 1998, c. 872.



§ 17.1-705.1. Civil immunity for investigation of commissioners of accounts, etc

All members of the Standing Committee on Commissioners of Accounts of the Judicial Council of Virginia shall be immune from civil liability for, or resulting from, any act, decision, omission, communication, finding, opinion or conclusion done or made in connection with the investigation of complaints against any commissioner of accounts, assistant commissioner of accounts or deputy commissioner of accounts, if such act, decision, omission, communication, finding, opinion or conclusion is done in good faith and without malicious intent.

2004, c. 976.



§ 17.1-706. Establishment and membership

There is hereby established the Judicial Conference of Virginia, which shall have as its active members the Chief Justice and justices of the Supreme Court of Virginia, the chief judge and judges of the Court of Appeals, all other judges of the circuit courts of the Commonwealth and all retired justices and judges of such courts. The honorary membership shall consist of the Attorney General of Virginia, the Chairmen of the Courts of Justice Committees of the Senate and House of Delegates or their designees who shall be members of the Courts of Justice committees, the president and secretary of the Virginia State Bar, the president and secretary of the Virginia Bar Association, the president and secretary of the Virginia Trial Lawyers Association, the president and secretary of the Virginia Association of Defense Attorneys, the president and secretary of the Old Dominion Bar Association, the president and secretary of the Virginia Association of Commonwealth's Attorneys, the president and secretary of the Virginia Women Attorneys Association, the president and secretary of the Virginia Association of Criminal Defense Lawyers, the deans of the law schools of the College of William and Mary, University of Richmond, University of Virginia, Washington and Lee University, George Mason University, Regent University, Liberty University, and the Appalachian School of Law, and the two attorneys appointed by the Chief Justice of the Supreme Court as members of the Judicial Council. The honorary members shall not have voting privileges.

1950, p. 69, § 17-228; 1964, c. 9; 1970, c. 404; 1980, c. 447; 1981, c. 231; 1984, c. 703; 1989, c. 597; 1990, c. 249; 1998, cc. 38, 872; 2008, c. 115; 2012, c. 76.



§ 17.1-707. President; executive committee

The Chief Justice of the Supreme Court shall be the president of the Judicial Conference. The Conference shall be served by an executive committee composed of eight judges. The Chief Justice, or a justice of the Supreme Court designated by him, shall be chairman of the executive committee.

1950, p. 70, § 17-229; 1964, c. 9; 1980, c. 178; 1987, c. 161; 1998, c. 872.



§ 17.1-708. Meetings

The Conference shall meet at least once in each calendar year at the call of the president and at such other times as may be designated by him or by the executive committee for the purpose of discussing and considering means and methods of improving the administration of justice in this Commonwealth. If any active member shall for any cause be unable to attend, he shall promptly notify the president. Unless excused from attendance, it shall be the duty of each active member to attend and remain throughout the proceedings of the Conference.

1950, p. 70, § 17-230; 1964, c. 9; 1998, c. 872.



§ 17.1-709. Expenses of members

The active members and honorary members shall receive their reasonable expenses while in attendance at the meetings of the Conference, and of the executive committee.

1950, p. 70, § 17-231; 1964, c. 9; 1998, c. 872.



§ 17.1-800. Virginia Criminal Sentencing Commission created

There is hereby created within the judicial branch as an agency of the Supreme Court of Virginia, the Virginia Criminal Sentencing Commission, hereinafter referred to in this chapter as the Commission.

1994, 2nd Sp. Sess., cc. 1, 2, § 17-232; 1998, c. 872.



§ 17.1-801. Purpose

The General Assembly, to ensure the imposition of appropriate and just criminal penalties, and to make the most efficient use of correctional resources, especially for the effective incapacitation of violent criminal offenders, has determined that it is in the best interest of the Commonwealth to develop, implement, and revise discretionary sentencing guidelines. The purposes of the Commission established under this chapter are to assist the judiciary in the imposition of sentences by establishing a system of discretionary guidelines and to establish a discretionary sentencing guidelines system which emphasizes accountability of the offender and of the criminal justice system to the citizens of the Commonwealth.

The Commission shall develop discretionary sentencing guidelines to achieve the goals of certainty, consistency, and adequacy of punishment with due regard to the seriousness of the offense, the dangerousness of the offender, deterrence of individuals from committing criminal offenses and the use of alternative sanctions, where appropriate.

1994, 2nd Sp. Sess., cc. 1, 2, § 17-233; 1998, c. 872.



§ 17.1-802. Membership; terms; compensation and expenses

A. The Commission shall be composed of 17 members as follows:

1. Six judges or justices, who may be judges of a circuit court who regularly hear criminal cases or judges or justices of the Supreme Court or the Court of Appeals, to be appointed by the Chief Justice of the Supreme Court of Virginia;

2. One person who is not an active member of the judiciary, to be appointed as Chairman by the Chief Justice of the Supreme Court of Virginia for a term of four years subject to confirmation by the General Assembly. The Chairman shall designate a vice-chairman from among the other members to serve a term commensurate with that of the Chairman;

3. The Chairman of the House Committee for Courts of Justice or his designee who shall be a member of the committee and two persons to be appointed by the Speaker of the House of Delegates;

4. The Chairman of the Senate Committee for Courts of Justice or his designee who shall be a member of the committee and one person to be appointed by the Senate Committee on Rules;

5. Four persons to be appointed by the Governor, at least one of whom shall be a representative of a crime victims' organization or a victim of crime as defined in subsection B of § 19.2-11.01; and

6. The Attorney General of Virginia or his designee for a term commensurate with his term of office.

All members shall be citizens of the Commonwealth.

B. Except for legislative members and gubernatorial appointments, appointments to the Commission made on and after January 1, 2001, shall be for terms of four years. Legislative members shall serve terms coincident with their terms of office. Appointments to the Commission made by the Governor on and after January 1, 2006, shall be for terms of four years. Members initially appointed to the Commission prior to January 1, 1998, may serve no more than three consecutive terms. Members initially appointed on and after January 1, 1998, shall not be eligible to serve more than two consecutive terms except for the Attorney General who shall serve by virtue of his office. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term. Vacancies shall be filled in the same manner as the original appointments. The remainder of any term to which a member is appointed to fill a vacancy or the service of an initial term of three years or less shall not constitute a term in determining the member's eligibility for reappointment.

C. Legislative members of the Commission shall receive compensation as provided in § 30-19.12 and nonlegislative citizen members of the Commission shall receive compensation as provided in § 2.2-2813 and all members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Virginia Sentencing Commission.

1994, 2nd Sp. Sess., cc. 1, 2, § 17-234; 1997, cc. 795, 883; 1998, cc. 226, 872; 2002, c. 79; 2004, c. 1000; 2005, c. 596.



§ 17.1-803. Powers and duties

The Commission shall:

1. Develop, maintain and modify as may be deemed necessary, a proposed system of statewide discretionary sentencing guidelines for use in all felony cases which will take into account historical data, when available, concerning time actually served for various felony offenses committed prior to January 1, 1995, and sentences imposed for various felony offenses committed on or after January 1, 1995, and such other factors as may be deemed relevant to sentencing.

2. Prepare, periodically update, and distribute sentencing worksheets for the use of sentencing courts which, when used, will produce a recommended sentencing range for a felony offense in accordance with the discretionary sentencing guidelines established pursuant to subdivision 1.

3. Prepare, periodically update, and distribute a form for the use of sentencing courts which will assist such courts in recording the reason or reasons for any sentence imposed in a felony case which is greater or less than the sentence recommended by the discretionary sentencing guidelines.

4. Prepare guidelines for sentencing courts to use in determining appropriate candidates for alternative sanctions which may include, but not be limited to (i) fines and day fines, (ii) boot camp incarceration, (iii) local correctional facility incarceration, (iv) diversion center incarceration, (v) detention center incarceration, (vi) home incarceration/electronic monitoring, (vii) day or evening reporting, (viii) probation supervision, (ix) intensive probation supervision, and (x) performance of community service.

5. Develop an offender risk assessment instrument for use in all felony cases, based on a study of Virginia felons, that will be predictive of the relative risk that a felon will become a threat to public safety.

6. Apply the risk assessment instrument to offenders convicted of any felony that is not specified in (i) subdivision 1, 2 or 3 of subsection A of § 17.1-805 or (ii) subsection C of § 17.1-805 under the discretionary sentencing guidelines, and shall determine, on the basis of such assessment and with due regard for public safety needs, the feasibility of achieving the goal of placing 25 percent of such offenders in one of the alternative sanctions listed in subdivision 4. If the Commission so determines that achieving the 25 percent or a higher percentage goal is feasible, it shall incorporate such goal into the discretionary sentencing guidelines, to become effective on January 1, 1996. If the Commission so determines that achieving the goal is not feasible, the Commission shall report that determination to the General Assembly, the Governor and the Chief Justice of the Supreme Court of Virginia on or before December 1, 1995, and shall make such recommendations as it deems appropriate.

7. Monitor sentencing practices in felony cases throughout the Commonwealth, including the use of the discretionary sentencing guidelines, and maintain a database containing the information obtained.

8. Monitor felony sentence lengths, crime trends, correctional facility population trends and correctional resources and make recommendations regarding projected correctional facilities capacity requirements and related correctional resource needs.

9. Study felony statutes in the context of judge-sentencing and jury-sentencing patterns as they evolve after January 1, 1995, and make recommendations for the revision of general criminal offense statutes to provide more specific offense definitions and more narrowly prescribed ranges of punishment.

10. Report upon its work and recommendations annually on or before December 1 to the General Assembly, the Governor and the Chief Justice of the Supreme Court of Virginia. Such report shall include any modifications to the discretionary sentencing guidelines adopted by the Commission pursuant to subdivision 1 and shall be accompanied by a statement of the reasons for those modifications.

11. Perform such other functions as may be otherwise required by law or as may be necessary to carry out the provisions of this chapter.

1994, 2nd Sp. Sess., cc. 1, 2, § 17-235; 1998, c. 872; 2003, c. 139.



§ 17.1-804. Meetings; staff support

A. Regular meetings of the Commission shall be held on a quarterly basis and at such other times as the Chairman may determine. Nine members of the Commission shall constitute a quorum. The Commission may hold public hearings.

B. The Commission may appoint a director and fix his duties and compensation. The Director may with prior approval of the Commission employ and fix the duties and compensation of such adequate staff as may be requisite to carry out the duties of the Commission. Other professional personnel, consultants and secretarial and clerical employees may be employed or contracted upon such terms and conditions as set forth by the Commission. The salaries, per diem and other expenses necessary to the functions of the Commission shall be payable from funds appropriated to the Commission. Adequate office space shall be provided by the Executive Secretary of the Supreme Court.

C. All agencies of the Commonwealth, their staffs and employees shall provide the Commission with necessary information for the performance of its duties.

1994, 2nd Sp. Sess., cc. 1, 2, § 17-236; 1998, c. 872.



§ 17.1-805. Adoption of initial discretionary sentencing guideline midpoints

A. The Commission shall adopt an initial set of discretionary felony sentencing guidelines which shall become effective on January 1, 1995. The initial recommended sentencing range for each felony offense shall be determined first, by computing the actual time-served distribution for similarly situated offenders, in terms of their conviction offense and prior criminal history, released from incarceration during the base period of calendar years 1988 through 1992, increased by 13.4 percent, and second, by eliminating from this range the upper and lower quartiles. The midpoint of each initial recommended sentencing range shall be the median time served for the middle two quartiles and subject to the following additional enhancements:

1. The midpoint of the initial recommended sentencing range for first degree murder, second degree murder, rape in violation of § 18.2-61, forcible sodomy, object sexual penetration, and aggravated sexual battery, shall be further increased by (i) 125 percent in cases in which the defendant has no previous conviction of a violent felony offense; (ii) 300 percent in cases in which the defendant has previously been convicted of a violent felony offense punishable by a maximum punishment of less than 40 years; or (iii) 500 percent in cases in which the defendant has previously been convicted of a violent felony offense punishable by a maximum punishment of 40 years or more, except that the recommended sentence for a defendant convicted of first degree murder who has previously been convicted of a violent felony offense punishable by a maximum term of imprisonment of 40 years or more shall be imprisonment for life;

2. The midpoint of the initial recommended sentencing range for voluntary manslaughter, robbery, aggravated malicious wounding, malicious wounding, and any burglary of a dwelling house or statutory burglary of a dwelling house or any burglary committed while armed with a deadly weapon or any statutory burglary committed while armed with a deadly weapon shall be further increased by (i) 100 percent in cases in which the defendant has no previous conviction of a violent felony offense, (ii) 300 percent in cases in which the defendant has previously been convicted of a violent felony offense punishable by a maximum term of imprisonment of less than 40 years, or (iii) 500 percent in cases in which the defendant has previously been convicted of a violent felony offense punishable by a maximum term of imprisonment of 40 years or more;

3. The midpoint of the initial recommended sentencing range for manufacturing, selling, giving or distributing, or possessing with the intent to manufacture, sell, give or distribute a Schedule I or II controlled substance shall be increased by (i) 200 percent in cases in which the defendant has previously been convicted of a violent felony offense punishable by a maximum punishment of less than 40 years or (ii) 400 percent in cases in which the defendant has previously been convicted of a violent felony offense punishable by a maximum term of imprisonment of 40 years or more; and

4. The midpoint of the initial recommended sentencing range for felony offenses not specified in subdivision 1, 2, or 3 shall be increased by 100 percent in cases in which the defendant has previously been convicted of a violent felony offense punishable by a maximum punishment of less than 40 years, and by 300 percent in cases in which the defendant has previously been convicted of a violent felony offense punishable by a maximum term of imprisonment of 40 years or more.

B. For purposes of this chapter, previous convictions shall include prior adult convictions and juvenile convictions and adjudications of delinquency based on an offense which would have been at the time of conviction a felony if committed by an adult under the laws of any state, the District of Columbia, the United States or its territories.

C. For purposes of this chapter, violent felony offenses shall include any felony violation of § 16.1-253.2; solicitation to commit murder under § 18.2-29; any violation of § 18.2-31, 18.2-32, 18.2-32.1, 18.2-32.2, 18.2-33, or 18.2-35; any violation of subsection B of § 18.2-36.1; any violation of § 18.2-40 or 18.2-41; any violation of clause (c)(i) or (ii) of subsection B of § 18.2-46.3; any violation of § 18.2-46.5, 18.2-46.6, or 18.2-46.7; any Class 5 felony violation of § 18.2-47; any felony violation of § 18.2-48, 18.2-48.1, or 18.2-49; any violation of § 18.2-51, 18.2-51.1, 18.2-51.2, 18.2-51.3, 18.2-51.4, 18.2-51.6, 18.2-52, 18.2-52.1, 18.2-53, 18.2-53.1, 18.2-54.1, 18.2-54.2, or 18.2-55; any violation of subsection B of § 18.2-57; any felony violation of § 18.2-57.2; any violation of § 18.2-58 or 18.2-58.1; any felony violation of § 18.2-60.1, 18.2-60.3, or 18.2-60.4; any violation of § 18.2-61, 18.2-64.1, 18.2-67.1, 18.2-67.2, former § 18.2-67.2:1, 18.2-67.3, 18.2-67.5, or 18.2-67.5:1 involving a third conviction of either sexual battery in violation of § 18.2-67.4 or attempted sexual battery in violation of subsection C of § 18.2-67.5; any Class 4 felony violation of § 18.2-63; any violation of subsection A of § 18.2-67.4:1; any violation of subsection A of § 18.2-77; any Class 3 felony violation of § 18.2-79; any Class 3 felony violation of § 18.2-80; any violation of § 18.2-85, 18.2-89, 18.2-90, 18.2-91, 18.2-92, or 18.2-93; any felony violation of § 18.2-152.7; any Class 4 felony violation of § 18.2-153; any Class 4 felony violation of § 18.2-154; any Class 4 felony violation of § 18.2-155; any felony violation of § 18.2-162; any violation of § 18.2-279 involving an occupied dwelling; any felony violation of subsection A or B of § 18.2-280; any violation of § 18.2-281; any felony violation of subsection A of § 18.2-282; any felony violation of § 18.2-282.1; any violation of § 18.2-286.1, 18.2-287.2, 18.2-289, or 18.2-290; any violation of subsection A of § 18.2-300; any felony violation of subsection C of § 18.2-308.1 or 18.2-308.2; any violation of § 18.2-308.2:1 or subsection M or N of § 18.2-308.2:2; any violation of § 18.2-308.3 or 18.2-312; any violation of subdivision (2) or (3) of § 18.2-355; any violation of § 18.2-357.1; any violation of former § 18.2-358; any violation of subsection B of § 18.2-361; any violation of subsection B of § 18.2-366; any violation of § 18.2-368, 18.2-370, or 18.2-370.1; any violation of subsection A of § 18.2-371.1; any felony violation of § 18.2-369 resulting in serious bodily injury or disease; any violation of § 18.2-374.1; any felony violation of § 18.2-374.1:1; any violation of § 18.2-374.3 or 18.2-374.4; any second or subsequent offense under §§ 18.2-379 and 18.2-381; any felony violation of § 18.2-405 or 18.2-406; any violation of § 18.2-408, 18.2-413, 18.2-414, 18.2-423, 18.2-423.01, 18.2-423.1, 18.2-423.2, or 18.2-433.2; any felony violation of § 18.2-460, 18.2-474.1, or 18.2-477.1; any violation of § 18.2-477, 18.2-478, 18.2-480, 18.2-481, or 18.2-485; any violation of § 37.2-917; any violation of § 52-48; any violation of § 53.1-203; or any conspiracy or attempt to commit any offense specified in this subsection, and any substantially similar offense under the laws of any state, the District of Columbia, the United States or its territories.

1994, 2nd Sp. Sess., cc. 1, 2, § 17-237; 1995, c. 482; 1998, cc. 277, 872; 1999, c. 349; 2004, cc. 459, 866; 2005, c. 631; 2011, c. 282; 2013, cc. 424, 647; 2015, cc. 690, 691.



§ 17.1-806. Sentencing guidelines modifications; effective date

After adoption of the initial guidelines, any modification to the discretionary sentencing guidelines adopted by the Commission shall be contained in the annual report required under § 17.1-803 and shall, unless otherwise provided by law, become effective on the next following July 1.

1994, 2nd Sp. Sess., cc. 1, 2, § 17-238; 1998, c. 872.



§ 17.1-900. Definitions and application of chapter

As used in this chapter, unless the context requires a different meaning:

"Commission" means the Judicial Inquiry and Review Commission provided for in Article VI, Section 10 of the Constitution of Virginia.

"Judge" means a justice of the Supreme Court, judge of the Court of Appeals, judge of a circuit or district court, member of the State Corporation Commission, or a member of the Virginia Workers' Compensation Commission and includes (i) persons who have been elected or appointed to be judges but have not taken the oath of office as judge as well as persons who have taken such oath, (ii) judges designated under § 17.1-105, (iii) judges under temporary recall under § 17.1-106, (iv) judges pro tempore under § 17.1-109 and (v) special justices appointed pursuant to § 37.2-803, all of whom shall be subject to investigations and proceedings under the provisions of this chapter.

"Term" means (i) the period of time between either election or appointment of service as a judge and the first taking of the oath of office, (ii) each period of time for which the person was either elected or appointed as a judge, and (iii) any period of time after retirement during which the person hears cases as a retired judge.

1971, Ex. Sess., c. 154, § 2.1-37.1; 1984, c. 703; 2001, cc. 113, 844; 2004, c. 363.



§ 17.1-901. Commission created; membership and terms of office

There is created a Judicial Inquiry and Review Commission in the judiciary branch of government, composed of seven persons who shall be citizens and residents of the Commonwealth. The members of the Commission shall be chosen by the vote of a majority of the members elected to each house of the General Assembly. The Commission shall elect a chairman and vice-chairman annually from its membership.

The Commission shall consist of three judicial members, who shall be (i) one active judge of a circuit court, (ii) one active judge of a general district court and (iii) one active judge of a juvenile and domestic relations district court; two lawyer members, who shall be active members of the Virginia State Bar who are not judges and who have practiced law in the Commonwealth for 15 or more years immediately preceding their appointment; and two public members who shall not be active or retired judges and shall never have been licensed lawyers.

After the initial appointments, the term of office of each member shall be four years commencing on July 1. No member of the Commission shall be eligible to serve more than two consecutive terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment.

Commission membership terminates whenever a member resigns or ceases to possess the qualifications that made him eligible for appointment. During any vacancy, which may exist while the General Assembly is not in session, the Governor may appoint a successor to serve until 30 days after the commencement of the next session of the General Assembly. Upon election of a successor by the General Assembly, the new member of the Commission shall serve for the remainder of the term of office of his predecessor.

Any member of the Commission who is the subject of an investigation or hearing by it or is otherwise personally involved therein shall be disqualified by the Commission from acting in such proceedings. In such a case the Governor shall appoint a person possessing the original qualifications of such member as prescribed by this section to serve temporarily as a substitute member of the Commission in such proceedings.

1971, Ex. Sess., c. 154, § 2.1-37.3; 1978, c. 452; 2001, c. 844; 2004, c. 1000.



§ 17.1-902. Powers and duties of Commission generally

The Commission is vested with the power, and it shall be its duty, to investigate charges arising out of the present or any prior term of office which would be the basis for retirement, censure, or removal of a judge under Article VI, Section 10 of the Constitution of Virginia and the provisions of this chapter even though the subject judge may have been reelected to a new term of office.

The Commission, after such investigation as it deems necessary, may order and conduct hearings at such times and places in the Commonwealth as it shall determine.

If the Commission finds the charges to be well-founded, and sufficient to constitute the basis for retirement, censure, or removal of a judge, it may file a formal complaint before the Supreme Court.

The Commission shall have the authority to make rules, not in conflict with the provisions of this chapter or of general law, to govern investigations and hearings conducted by it.

No act of the Commission shall be valid unless concurred with by a majority of its members.

1971, Ex. Sess., c. 154, §§ 2.1-37.4, 2.1-37.5, 2.1-37.6; 2001, c. 844.



§ 17.1-903. Officers and employees; experts and reporters; witnesses; legal counsel

The Commission may (i) employ such officers, assistants, and other employees it deems necessary for the performance of its duties; (ii) arrange for and compensate medical and other experts and reporters; (iii) arrange for attendance of witnesses, including witnesses not subject to subpoena; and (iv) pay from funds available to it all expenses reasonably necessary for effectuating the purposes of Article VI, Section 10 of the Constitution of Virginia and the provisions of this chapter, whether or not specifically enumerated herein. The Attorney General shall, if requested by the Commission, act as its counsel generally or in any particular investigation or proceeding.

The Commission may employ counsel, notwithstanding the provisions of § 2.2-510.

1971, Ex. Sess., c. 154, § 2.1-37.7; 1978, c. 260; 2001, c. 844.



§ 17.1-904. Compensation and expenses

Members of the Commission shall receive compensation for their services and shall be allowed all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. The compensation and expenses of members and all other necessary expenses of the Commission shall be provided from existing appropriations to the Commission.

1971, Ex. Sess., c. 154, § 2.1-37.8; 1978, c. 452; 1979, c. 316; 2001, c. 844; 2004, c. 1000.



§ 17.1-905. Annual report

On or before December 1 of each year, the Commission shall publish a report detailing the activities of the Commission for the prior year. The report shall include the number of complaints filed with the Commission; the number of complaints originating from attorneys, judges, court employees, or the general public; the number of complaints dismissed based on (i) failure to fall within the jurisdiction of the Commission, (ii) failure to state a violation of the Canons of Judicial Conduct, or (iii) failure of the Commission to reach a conclusion that the Canons were breached; the number of complaints for which the Commission concluded that the Canons of Judicial Conduct were breached; and the number of cases from which the staff or any member of the Commission recused himself due to an actual or possible conflict.

1997, cc. 914, 921, § 2.1-37.8:1; 2001, c. 844.



§ 17.1-906. Jurisdiction of Supreme Court

In addition to the jurisdiction conferred on the Supreme Court by Article VI, Section 1 and Section 10 of the Constitution of Virginia, to conduct hearings and impose sanctions upon the filing by the Commission of complaints against justices of the Supreme Court, judges of other courts of record, and members of the State Corporation Commission, the Supreme Court by virtue of this chapter shall have the same jurisdiction, to be exercised in the same manner, upon the filing by the Commission of complaints against all other judges as defined in this chapter.

1971, Ex. Sess., c. 154, § 2.1-37.2; 2001, c. 844.



§ 17.1-907. Oaths; inspection of books and records; subpoenas

In the conduct of investigations and formal hearings, the Commission may (i) administer oaths and affirmations; (ii) order and otherwise provide for the inspection of books and records; and (iii) issue subpoenas for the attendance of witnesses and the production of papers, books, accounts, documents, and other records or tangible evidence relevant to any such investigation or formal hearing.

The power to administer oaths and affirmations, to issue subpoenas, or to make orders for or concerning the inspection of books and records may be exercised by any member of the Commission, unless the Commission shall otherwise determine.

1971, Ex. Sess., c. 154, § 2.1-37.9; 2001, c. 844.



§ 17.1-908. Scope of process

In any investigation or formal proceeding in any part of the Commonwealth, any process issued pursuant to the provisions of § 17.1-907 shall be effective throughout the Commonwealth.

1971, Ex. Sess., c. 154, § 2.1-37.10; 2001, c. 844.



§ 17.1-909. Order compelling witness to attend and testify

If any person refuses to attend or testify or produce any writings or things required by any such subpoena, the Commission may petition any court of record in the Commonwealth for an order compelling such person to attend and testify or produce the writings or things required by the subpoena before the Commission. The court shall order such person to appear before it at a specified time and place and show cause why he had not attended or testified or produced the writings or things as required. A copy of the order shall be served upon him. If it appears to the court that the subpoena was regularly issued, the court shall order such person to appear before the Commission at the time and place fixed in the order and testify or produce the required writings or things. Upon failure to obey the order, such person shall be dealt with by such court as for contempt of court.

All process in any such case may be served in the manner prescribed by law for service of process in civil actions.

1971, Ex. Sess., c. 154, § 2.1-37.11; 2001, c. 844.



§ 17.1-910. Depositions

In any pending investigation or formal hearing, the Commission may order
the deposition of a person residing within or without the Commonwealth to be
taken in such form and subject to such limitations as may be prescribed in the
order. If the subject judge and counsel for the Commission do not stipulate as
to the manner of taking the deposition, either the judge or counsel for the
Commission may file in a trial court of record a petition entitled "In the
Matter of Proceeding of Judicial Inquiry and Review Commission No. ....…
(state number)" and stating generally, without identifying the judge, the
nature of the pending matter, the name and residence of the person whose
testimony is desired, and directions, if any, of the Commission, asking that
an order be made requiring such person to appear and testify before a
designated officer. Upon the filing of the petition, the court may make an
order requiring such person to appear and testify. A subpoena for such
deposition shall be issued by the clerk of the court and the deposition shall
be taken and returned, in the manner prescribed by law for depositions in
civil actions. Upon failure of the person named in the subpoena to appear and
testify, he shall be dealt with by such court as for contempt of court. If the
deposition is that of a person residing or present within this Commonwealth,
the petition shall be filed in the court of record of the county or
corporation in which such person resides or is present; otherwise in the
Circuit Court of the City of Richmond.

1971, Ex. Sess., c. 154, § 2.1-37.12; 2001, c. 844.



§ 17.1-911. Suspension of judge

A. In any pending investigation or formal hearing, the Commission may suspend a judge with pay if it finds that there is probable cause to believe that the continued performance of judicial duties by the judge constitutes both a substantial and immediate threat to the public interest in the administration of justice.

B. The Commission shall give the judge reasonable notice of such suspension as prescribed by the rules of the Commission and, if requested by the judge or his attorney, shall schedule a hearing during the first fifteen days of the suspension in order to determine whether justice would be served for the suspension to continue until the completion of the investigation or formal hearing.

C. Any judge whose powers are suspended by the Commission shall not exercise judicial powers during such suspension, but shall continue to be bound by the Canons of Judicial Conduct.

1998, cc. 672, 862, § 2.1-37.12:1; 2001, cc. 309, 318, 844.



§ 17.1-912. Physical or mental examination

A. Whenever the Commission has probable cause to believe a judge is unable to perform his duties as a judge because of excessive use of alcohol or drugs or physical or mental illness, the Commission, after preliminary investigation by informal conference, may direct that the judge submit to a mental or physical examination by a health care provider approved by the Commission after consultation with the judge. The health care provider's report shall be in writing. Upon request, the judge shall provide the Commission with all waivers and releases necessary to authorize the Commission to receive all medical records, reports, and information from any health care provider regarding the judge's mental or physical condition.

B. Any judge ordered to be examined pursuant to this section shall be afforded reasonable notice and an opportunity for a hearing before such examination is conducted as to any matters regarding the examination and as to whether there is probable cause to believe that the judge is unable to perform his duties as a judge because of excessive use of alcohol or drugs or physical or mental illness. During such hearing, the judge shall have the right to call witnesses on his behalf.

C. All costs related to examinations conducted at the direction of the Commission shall be paid out of sums appropriated for the operation of the Commission. The failure of a judge to submit to an examination ordered pursuant to this section or to provide waivers and releases required by this section shall constitute grounds for a new charge.

1998, cc. 672, 862, § 2.1-37.12:2; 2001, c. 844.



§ 17.1-913. Confidentiality of papers and proceedings

A. All papers filed with and proceedings before the Commission, and under §§ 17.1-909 and 17.1-910, including the identification of the subject judge as well as all testimony and other evidence and any transcript thereof made by a reporter, shall be confidential and shall not be divulged, other than to the Commission, by any person who (i) either files a complaint with the Commission, or receives such complaint in an official capacity; (ii) investigates such complaint; (iii) is interviewed concerning such complaint by a member, employee or agent of the Commission; or (iv) participates in any proceeding of the Commission or in the official recording or transcription thereof, except that the record of any proceeding filed with the Supreme Court shall lose its confidential character. However, if the Commission finds cause to believe that any witness under oath has willfully and intentionally testified falsely, the Commission may direct the chairman or one of its members to report such finding and the details leading thereto including any transcript thereof to the attorney for the Commonwealth of the city or county where such act occurred for such disposition as to a charge of perjury as the Commonwealth may be advised. In any subsequent prosecution for perjury based thereon, the proceedings before the Commission relevant thereto shall lose their confidential character.

All records of proceedings before the Commission which are not filed with the Supreme Court in connection with a formal complaint filed with that tribunal, shall be kept in the confidential files of the Commission.

However, a judge who is under investigation by the Commission, or any person authorized by him, may divulge information pertaining to a complaint filed against such judge as may be necessary for the judge to investigate the allegations in the complaint in preparation for the proceedings before the Commission.

B. Advice on judicial ethics given by an attorney employed by the Commission to a judge and the records of such advice shall be confidential and not be divulged except as permitted in subsection A. However, the Commission may share such advice, but not the identity of the judge to whom the advice was given, with a committee established by the Supreme Court for the development of formal judicial ethics advisory opinions. Any such shared information shall remain confidential within such committee.

1971, Ex. Sess., c. 154, § 2.1-37.13; 1979, c. 11; 1984, c. 650; 1993, c. 92; 2001, c. 844; 2005, c. 508.



§ 17.1-914. Privilege

The filing of papers with and the giving of testimony before the Commission shall be privileged, except where such filing of papers or giving of testimony is motivated or accompanied by actual malice. No other publication of such papers or proceedings shall be privileged in any action for defamation except that (i) the record filed by the Commission with the Supreme Court, in support of a formal complaint filed therewith, continues to be privileged and (ii) a writing which was privileged before its filing with the Commission shall not lose such privilege by such filing.

1971, Ex. Sess., c. 154, § 2.1-37.14; 2001, c. 844.



§ 17.1-915. Witness fees; mileage; exception

A. Each witness, shall receive for his attendance the same fees and all witnesses shall receive the same mileage allowed by law to a witness in civil cases. The amount shall be paid by the Commission from funds appropriated for the use of the Commission.

B. This section shall not apply to an officer or employee of the Commonwealth or a political subdivision thereof, or an officer or an employee of a court of the Commonwealth.

1971, Ex. Sess., c. 154, § 2.1-37.15; 2001, c. 844.



§ 17.1-916. Costs

No award of costs shall be made in any proceeding before the Commission or the Supreme Court.

1971, Ex. Sess., c. 154, § 2.1-37.16; 2001, c. 844.



§ 17.1-917. Assistance and information

State and local public bodies and departments, officers and employees thereof, and officials and all personnel of the courts of the Commonwealth shall cooperate with and give reasonable assistance and information to the Commission and any authorized representative thereof, in connection with any investigations or proceedings within the jurisdiction of the Commission.

1971, Ex. Sess., c. 154, § 2.1-37.17; 2001, c. 844.



§ 17.1-918. Transmission of certain information to Virginia State Bar, House and Senate Committees for Courts of Justice, and other members of the General Assembly

A. The Judicial Inquiry and Review Commission shall transmit to the appropriate District Committee of the Virginia State Bar any complaint or evidence that may come to its attention with reference to the alleged misconduct of a judge, substitute judge or pro tempore judge which relates to his private practice of law.

B. The Commission shall also transmit any evidence that it has in its possession with reference to the alleged misconduct of any judge whose election is to be considered at the next session of the General Assembly to (i) the House and Senate Committees for Courts of Justice and (ii) any member of the General Assembly, upon request. Such evidence shall include the nature of the complaint, the current status of the complaint, the duration of any suspension and the evidence supporting the probable cause finding therefor, a description of any remedial course of action, and a statement concluding whether any such remedial course was successfully undertaken. A copy of any evidence in whatever form so transmitted shall be sent to the judge in question. Any such evidence transmitted to the House and Senate Committees for Courts of Justice or to any member of the General Assembly shall lose its confidential character.

1973, c. 387, § 2.1-37.17:1; 1993, c. 92; 1997, c. 914; 1998, cc. 757, 804; 2001, c. 844; 2004, cc. 332, 363.



§ 17.1-919. Service of process; execution of orders

It shall be the duty of the sheriffs and sergeants in the several counties, cities, and towns, upon request of the Commission or its authorized representative, to serve process and execute all lawful orders of the Commission or entered by the court at its request without costs therefor.

1971, Ex. Sess., c. 154, § 2.1-37.18; 2001, c. 844.






Title 18.2 - Crimes and Offenses Generally

§ 18.2-1. Repealing clause

All acts and parts of acts, all sections of this Code, and all provisions of municipal charters, inconsistent with the provisions of this title, are, except as herein otherwise provided, repealed to the extent of such inconsistency.

1975, cc. 14, 15.



§ 18.2-2. Effect of repeal of Title 18.1 and enactment of this title

The repeal of Title 18.1, effective as of October 1, 1975, shall not affect any act or offense done or committed, or any penalty or forfeiture incurred, or any right established, accrued or accruing on or before such date, or any prosecution, suit or action pending on that day. Except as herein otherwise provided, neither the repeal of Title 18.1 nor the enactment of this title shall apply to offenses committed prior to October 1, 1975, and prosecutions for such offenses shall be governed by the prior law, which is continued in effect for that purpose. For the purposes of this section, an offense was committed prior to October 1, 1975, if any of the essential elements of the offense occurred prior thereto.

1975, cc. 14, 15.



§ 18.2-3. Certain notices, recognizances and processes validated

Any notice given, recognizance taken, or process or writ issued before October 1, 1975, shall be valid although given, taken or to be returned to a day after such date, in like manner as if this title had been effective before the same was given, taken or issued.

1975, cc. 14, 15.



§ 18.2-4. References to former sections, articles and chapters of Title 18.1 and others

Whenever in this title any of the conditions, requirements, provisions or contents of any section, article or chapter of Title 18.1 or any other title of this Code as such titles existed prior to October 1, 1975, are transferred in the same or in modified form to a new section, article or chapter of this title or any other title of this Code and whenever any such former section, article or chapter is given a new number in this or any other title, all references to any such former section, article or chapter of Title 18.1 or such other title appearing elsewhere in this Code than in this title shall be construed to apply to the new or renumbered section, article or chapter containing such conditions, requirements, provisions or contents or portions thereof.

1975, cc. 14, 15.



§ 18.2-5. Repealed

Repealed by Acts 2005, c. 839, cl. 10, effective October 1, 2005.



§ 18.2-6. Meaning of certain terms

As used in this title:

The word "court," unless otherwise clearly indicated by the context in which it appears, shall mean and include any court vested with appropriate jurisdiction under the Constitution and laws of this Commonwealth.

The word "judge," unless otherwise clearly indicated by the context in which it appears, shall mean and include any judge, associate judge or substitute judge, or police justice, of any court.

The words "motor vehicle," "semitrailer," "trailer" and "vehicle" shall have the respective meanings assigned to them by § 46.2-100.

Code 1950, § 18.1-5; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-7. Criminal act not to merge civil remedy

The commission of a crime shall not stay or merge any civil remedy.

Code 1950, § 18.1-7; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-8. Felonies, misdemeanors and traffic infractions defined

Offenses are either felonies or misdemeanors. Such offenses as are punishable with death or confinement in a state correctional facility are felonies; all other offenses are misdemeanors. Traffic infractions are violations of public order as defined in § 46.2-100 and not deemed to be criminal in nature.

Code 1950, § 18.1-6; 1960, c. 358; 1975, cc. 14, 15; 1977, c. 585.



§ 18.2-9. Classification of criminal offenses

(1) Felonies are classified, for the purposes of punishment and sentencing, into six classes:

(a) Class 1 felony

(b) Class 2 felony

(c) Class 3 felony

(d) Class 4 felony

(e) Class 5 felony

(f) Class 6 felony.

(2) Misdemeanors are classified, for the purposes of punishment and sentencing, into four classes:

(a) Class 1 misdemeanor

(b) Class 2 misdemeanor

(c) Class 3 misdemeanor

(d) Class 4 misdemeanor.

1975, cc. 14, 15.



§ 18.2-10. Punishment for conviction of felony; penalty

The authorized punishments for conviction of a felony are:

(a) For Class 1 felonies, death, if the person so convicted was 18 years of age or older at the time of the offense and is not determined to be mentally retarded pursuant to § 19.2-264.3:1.1, or imprisonment for life and, subject to subdivision (g), a fine of not more than $100,000. If the person was under 18 years of age at the time of the offense or is determined to be mentally retarded pursuant to § 19.2-264.3:1.1, the punishment shall be imprisonment for life and, subject to subdivision (g), a fine of not more than $100,000.

(b) For Class 2 felonies, imprisonment for life or for any term not less than 20 years and, subject to subdivision (g), a fine of not more than $100,000.

(c) For Class 3 felonies, a term of imprisonment of not less than five years nor more than 20 years and, subject to subdivision (g), a fine of not more than $100,000.

(d) For Class 4 felonies, a term of imprisonment of not less than two years nor more than 10 years and, subject to subdivision (g), a fine of not more than $100,000.

(e) For Class 5 felonies, a term of imprisonment of not less than one year nor more than 10 years, or in the discretion of the jury or the court trying the case without a jury, confinement in jail for not more than 12 months and a fine of not more than $2,500, either or both.

(f) For Class 6 felonies, a term of imprisonment of not less than one year nor more than five years, or in the discretion of the jury or the court trying the case without a jury, confinement in jail for not more than 12 months and a fine of not more than $2,500, either or both.

(g) Except as specifically authorized in subdivision (e) or (f), or in Class 1 felonies for which a sentence of death is imposed, the court shall impose either a sentence of imprisonment together with a fine, or imprisonment only. However, if the defendant is not a natural person, the court shall impose only a fine.

For any felony offense committed (i) on or after January 1, 1995, the court may, and (ii) on or after July 1, 2000, shall, except in cases in which the court orders a suspended term of confinement of at least six months, impose an additional term of not less than six months nor more than three years, which shall be suspended conditioned upon successful completion of a period of post-release supervision pursuant to § 19.2-295.2 and compliance with such other terms as the sentencing court may require. However, such additional term may only be imposed when the sentence includes an active term of incarceration in a correctional facility.

For a felony offense prohibiting proximity to children as described in subsection A of § 18.2-370.2, the sentencing court is authorized to impose the punishment set forth in that section in addition to any other penalty provided by law.

1975, cc. 14, 15; 1977, c. 492; 1990, c. 788; 1991, c. 7; 1994, 2nd Sp. Sess., cc. 1, 2; 1995, c. 427; 2000, cc. 361, 767, 770; 2003, cc. 1031, 1040; 2006, cc. 36, 733; 2008, c. 579.



§ 18.2-11. Punishment for conviction of misdemeanor

The authorized punishments for conviction of a misdemeanor are:

(a) For Class 1 misdemeanors, confinement in jail for not more than twelve months and a fine of not more than $2,500, either or both.

(b) For Class 2 misdemeanors, confinement in jail for not more than six months and a fine of not more than $1,000, either or both.

(c) For Class 3 misdemeanors, a fine of not more than $500.

(d) For Class 4 misdemeanors, a fine of not more than $250.

For a misdemeanor offense prohibiting proximity to children as described in subsection A of § 18.2-370.2, the sentencing court is authorized to impose the punishment set forth in subsection B of that section in addition to any other penalty provided by law.

1975, cc. 14, 15; 1990, c. 788; 2000, c. 770.



§ 18.2-12. Same; where no punishment or maximum punishment prescribed

A misdemeanor for which no punishment or no maximum punishment is prescribed by statute shall be punishable as a Class 1 misdemeanor.

Code 1950, § 18.1-9; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-12.1. Mandatory minimum punishment; definition

"Mandatory minimum" wherever it appears in this Code means, for purposes of imposing punishment upon a person convicted of a crime, that the court shall impose the entire term of confinement, the full amount of the fine and the complete requirement of community service prescribed by law. The court shall not suspend in full or in part any punishment described as mandatory minimum punishment.

2004, c. 461.



§ 18.2-13. Same; by reference

Where a statute in this Code prescribes punishment by stating that the offense is a misdemeanor, or that it is punishable as provided for in § 18.2-12, the offense shall be deemed to be a Class 1 misdemeanor.

1975, cc. 14, 15.



§ 18.2-14. How unclassified offenses punished

Offenses defined in Title 18.2 and in other titles in the Code, for which punishment is prescribed without specification as to the class of the offense, shall be punished according to the punishment prescribed in the section or sections thus defining the offense.

1975, cc. 14, 15.



§ 18.2-15. Place of punishment

Imprisonment for conviction of a felony shall be by confinement in a state correctional facility, unless in Class 5 and Class 6 felonies the jury or court trying the case without a jury fixes the punishment at confinement in jail. Imprisonment for conviction of a misdemeanor shall be by confinement in jail.

1975, cc. 14, 15.



§ 18.2-16. How common-law offenses punished

A common-law offense, for which punishment is prescribed by statute, shall be punished only in the mode so prescribed.

Code 1950, § 18.1-8; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-17. When capital punishment inflicted

No crime shall be punished with death unless it be authorized by statute.

Code 1950, § 18.1-10; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-18. How principals in second degree and accessories before the fact punished

In the case of every felony, every principal in the second degree and every accessory before the fact may be indicted, tried, convicted and punished in all respects as if a principal in the first degree; provided, however, that except in the case of a killing for hire under the provisions of subdivision 2 of § 18.2-31 or a killing pursuant to the direction or order of one who is engaged in a continuing criminal enterprise under the provisions of subdivision 10 of § 18.2-31 or a killing pursuant to the direction or order of one who is engaged in the commission of or attempted commission of an act of terrorism under the provisions of subdivision 13 of § 18.2-31, an accessory before the fact or principal in the second degree to a capital murder shall be indicted, tried, convicted and punished as though the offense were murder in the first degree.

Code 1950, § 18.1-11; 1960, c. 358; 1975, cc. 14, 15; 1977, c. 478; 1997, c. 313; 2002, cc. 588, 623.



§ 18.2-19. How accessories after the fact punished; certain exceptions

Every accessory after the fact is guilty of (i) a Class 6 felony in the case of a homicide offense that is punishable by death or as a Class 2 felony or (ii) a Class 1 misdemeanor in the case of any other felony. However, no person in the relation of husband or wife, parent or grandparent, child or grandchild, brother or sister, by consanguinity or affinity, or servant to the offender, who, after the commission of a felony, shall aid or assist a principal felon or accessory before the fact to avoid or escape from prosecution or punishment, shall be deemed an accessory after the fact.

Code 1950, §§ 18.1-11, 18.1-12; 1960, c. 358; 1975, cc. 14, 15; 2014, c. 668.



§ 18.2-20. Reserved

Reserved.



§ 18.2-21. When and where accessories tried; how indicted

An accessory, either before or after the fact, may, whether the principal felon be convicted or not, or be amenable to justice or not, be indicted, tried, convicted and punished in the county or corporation in which he became accessory, or in which the principal felon might be indicted. Any such accessory before the fact may be indicted either with such principal or separately.

Code 1950, § 18.1-13; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-22. Conspiracy to commit felony

(a) If any person shall conspire, confederate or combine with another, either within or without this Commonwealth, to commit a felony within this Commonwealth, or if he shall so conspire, confederate or combine with another within this Commonwealth to commit a felony either within or without this Commonwealth, he shall be guilty of a felony which shall be punishable as follows:

(1) Every person who so conspires to commit an offense which is punishable by death shall be guilty of a Class 3 felony;

(2) Every person who so conspires to commit an offense which is a noncapital felony shall be guilty of a Class 5 felony; and

(3) Every person who so conspires to commit an offense the maximum punishment for which is confinement in a state correctional facility for a period of less than five years shall be confined in a state correctional facility for a period of one year, or, in the discretion of the jury or the court trying the case without a jury, may be confined in jail not exceeding twelve months and fined not exceeding $500, either or both.

(b) However, in no event shall the punishment for a conspiracy to commit an offense exceed the maximum punishment for the commission of the offense itself.

(c) Jurisdiction for the trial of any person accused of a conspiracy under this section shall be in the county or city wherein any part of such conspiracy is planned or in the county or city wherein any act is done toward the consummation of such plan or conspiracy.

(d) The penalty provisions of this section shall not apply to any person who conspires to commit any offense defined in Chapter 34 of Title 54.1 or of Article 1 (§ 18.2-247 et seq.), Chapter 7 of this title. The penalty for any such violation shall be as provided in § 18.2-256.

Code 1950, § 18.1-15.3; 1972, c. 484; 1973, c. 399; 1975, cc. 14, 15; 1983, c. 19.



§ 18.2-23. Conspiring to trespass or commit larceny

A. If any person shall conspire, confederate or combine with another or others in the Commonwealth to go upon or remain upon the lands, buildings or premises of another, or any part, portion or area thereof, having knowledge that any of them have been forbidden, either orally or in writing, to do so by the owner, lessee, custodian or other person lawfully in charge thereof, or having knowledge that any of them have been forbidden to do so by a sign or signs posted on such lands, buildings, premises or part, portion or area thereof at a place or places where it or they may reasonably be seen, he shall be deemed guilty of a Class 3 misdemeanor.

B. If any person shall conspire, confederate or combine with another or others in the Commonwealth to commit larceny or counsel, assist, aid or abet another in the performance of a larceny, where the aggregate value of the goods or merchandise involved is more than $200, he is guilty of a felony punishable by confinement in a state correctional facility for not less than one year nor more than 20 years. The willful concealment of goods or merchandise of any store or other mercantile establishment, while still on the premises thereof, shall be prima facie evidence of an intent to convert and defraud the owner thereof out of the value of the goods or merchandise. A violation of this subsection constitutes a separate and distinct felony.

C. Jurisdiction for the trial of any person charged under this section shall be in the county or city wherein any part of such conspiracy is planned, or in the county or city wherein any act is done toward the consummation of such plan or conspiracy.

Code 1950, § 18.1-15.1; 1960, cc. 99, 358; 1975, cc. 14, 15; 2003, c. 831.



§ 18.2-23.1. Completed substantive offense bars conviction for conspiracy

Notwithstanding any other provision of this article or of § 18.2-256, in any case where a defendant has been tried and convicted of an act he has also conspired to commit, such defendant shall be subject to conviction only for the completed substantive offense and not thereafter be convicted for the underlying conspiracy.

1985, c. 376.



§ 18.2-24. Reserved

Reserved.



§ 18.2-25. Attempts to commit capital offenses; how punished

If any person attempts to commit an offense which is punishable with death, he shall be guilty of a Class 2 felony.

Code 1950, § 18.1-16; 1960, c. 358; 1975, cc. 14, 15; 1985, c. 280.



§ 18.2-26. Attempts to commit noncapital felonies; how punished

Every person who attempts to commit an offense which is a noncapital felony shall be punished as follows:

(1) If the felony attempted is punishable by a maximum punishment of life imprisonment or a term of years in excess of twenty years, an attempt thereat shall be punishable as a Class 4 felony.

(2) If the felony attempted is punishable by a maximum punishment of twenty years' imprisonment, an attempt thereat shall be punishable as a Class 5 felony.

(3) If the felony attempted is punishable by a maximum punishment of less than twenty years' imprisonment, an attempt thereat shall be punishable as a Class 6 felony.

Code 1950, §§ 18.1-17, 18.1-18; 1960, c. 358; 1975, cc. 14, 15; 1994, c. 639.



§ 18.2-27. Attempts to commit misdemeanors; how punished

Every person who attempts to commit an offense which is a misdemeanor shall be punishable by the same punishment prescribed for the offense the commission of which was the object of the attempt.

Code 1950, § 18.1-19; 1960, c. 358; 1972, c. 52; 1975, cc. 14, 15.



§ 18.2-28. Maximum punishment for attempts

Any provision in this article notwithstanding, in no event shall the punishment for an attempt to commit an offense exceed the maximum punishment had the offense been committed.

Code 1950, § 18.1-20; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-29. Criminal solicitation; penalty

Any person who commands, entreats, or otherwise attempts to persuade another person to commit a felony other than murder, shall be guilty of a Class 6 felony. Any person age eighteen or older who commands, entreats, or otherwise attempts to persuade another person under age eighteen to commit a felony other than murder, shall be guilty of a Class 5 felony. Any person who commands, entreats, or otherwise attempts to persuade another person to commit a murder is guilty of a felony punishable by confinement in a state correctional facility for a term not less than five years or more than forty years.

1975, cc. 14, 15; 1994, cc. 364, 440; 2002, cc. 615, 635.



§ 18.2-30. Murder and manslaughter declared felonies

Any person who commits capital murder, murder of the first degree, murder of the second degree, voluntary manslaughter, or involuntary manslaughter, shall be guilty of a felony.

1975, cc. 14, 15.



§ 18.2-31. Capital murder defined; punishment

The following offenses shall constitute capital murder, punishable as a Class 1 felony:

1. The willful, deliberate, and premeditated killing of any person in the commission of abduction, as defined in § 18.2-48, when such abduction was committed with the intent to extort money or a pecuniary benefit or with the intent to defile the victim of such abduction;

2. The willful, deliberate, and premeditated killing of any person by another for hire;

3. The willful, deliberate, and premeditated killing of any person by a prisoner confined in a state or local correctional facility as defined in § 53.1-1, or while in the custody of an employee thereof;

4. The willful, deliberate, and premeditated killing of any person in the commission of robbery or attempted robbery;

5. The willful, deliberate, and premeditated killing of any person in the commission of, or subsequent to, rape or attempted rape, forcible sodomy or attempted forcible sodomy or object sexual penetration;

6. The willful, deliberate, and premeditated killing of a law-enforcement officer as defined in § 9.1-101, a fire marshal appointed pursuant to § 27-30 or a deputy or an assistant fire marshal appointed pursuant to § 27-36, when such fire marshal or deputy or assistant fire marshal has police powers as set forth in §§ 27-34.2 and 27-34.2:1, an auxiliary police officer appointed or provided for pursuant to §§ 15.2-1731 and 15.2-1733, an auxiliary deputy sheriff appointed pursuant to § 15.2-1603, or any law-enforcement officer of another state or the United States having the power to arrest for a felony under the laws of such state or the United States, when such killing is for the purpose of interfering with the performance of his official duties;

7. The willful, deliberate, and premeditated killing of more than one person as a part of the same act or transaction;

8. The willful, deliberate, and premeditated killing of more than one person within a three-year period;

9. The willful, deliberate, and premeditated killing of any person in the commission of or attempted commission of a violation of § 18.2-248, involving a Schedule I or II controlled substance, when such killing is for the purpose of furthering the commission or attempted commission of such violation;

10. The willful, deliberate, and premeditated killing of any person by another pursuant to the direction or order of one who is engaged in a continuing criminal enterprise as defined in subsection I of § 18.2-248;

11. The willful, deliberate, and premeditated killing of a pregnant woman by one who knows that the woman is pregnant and has the intent to cause the involuntary termination of the woman's pregnancy without a live birth;

12. The willful, deliberate, and premeditated killing of a person under the age of fourteen by a person age twenty-one or older;

13. The willful, deliberate, and premeditated killing of any person by another in the commission of or attempted commission of an act of terrorism as defined in § 18.2-46.4;

14. The willful, deliberate, and premeditated killing of a justice of the Supreme Court, a judge of the Court of Appeals, a judge of a circuit court or district court, a retired judge sitting by designation or under temporary recall, or a substitute judge appointed under § 16.1-69.9:1 when the killing is for the purpose of interfering with his official duties as a judge; and

15. The willful, deliberate, and premeditated killing of any witness in a criminal case after a subpoena has been issued for such witness by the court, the clerk, or an attorney, when the killing is for the purpose of interfering with the person's duties in such case.

If any one or more subsections, sentences, or parts of this section shall be judged unconstitutional or invalid, such adjudication shall not affect, impair, or invalidate the remaining provisions thereof but shall be confined in its operation to the specific provisions so held unconstitutional or invalid.

Code 1950, §§ 18.1-21, 53-291; 1960, c. 358; 1962, c. 42; 1966, c. 300; 1970, c. 648; 1973, c. 403; 1975, cc. 14, 15; 1976, c. 503; 1977, c. 478; 1979, c. 582; 1980, c. 221; 1981, c. 607; 1982, c. 636; 1983, c. 175; 1985, c. 428; 1988, c. 550; 1989, c. 527; 1990, c. 746; 1991, c. 232; 1995, c. 340; 1996, cc. 876, 959; 1997, cc. 235, 313, 514, 709; 1998, c. 887; 2002, cc. 588, 623; 2007, cc. 844, 845, 846; 2010, cc. 399, 428, 475.



§ 18.2-32. First and second degree murder defined; punishment

Murder, other than capital murder, by poison, lying in wait, imprisonment, starving, or by any willful, deliberate, and premeditated killing, or in the commission of, or attempt to commit, arson, rape, forcible sodomy, inanimate or animate object sexual penetration, robbery, burglary or abduction, except as provided in § 18.2-31, is murder of the first degree, punishable as a Class 2 felony.

All murder other than capital murder and murder in the first degree is murder of the second degree and is punishable by confinement in a state correctional facility for not less than five nor more than forty years.

Code 1950, § 18.1-21; 1960, c. 358; 1962, c. 42; 1975, cc. 14, 15; 1976, c. 503; 1977, cc. 478, 492; 1981, c. 397; 1993, cc. 463, 490; 1998, c. 281.



§ 18.2-32.1. Murder of a pregnant woman; penalty

The willful and deliberate killing of a pregnant woman without premeditation by one who knows that the woman is pregnant and has the intent to cause the involuntary termination of the woman's pregnancy without a live birth shall be punished by a term of imprisonment of not less than ten years nor more than forty years.

1997, c. 709.



§ 18.2-32.2. Killing a fetus; penalty

A. Any person who unlawfully, willfully, deliberately, maliciously and with premeditation kills the fetus of another is guilty of a Class 2 felony.

B. Any person who unlawfully, willfully, deliberately and maliciously kills the fetus of another is guilty of a felony punishable by confinement in a state correctional facility for not less than five nor more than 40 years.

2004, cc. 1023, 1026.



§ 18.2-32.3. Human infant; independent and separate existence

For the purposes of this article, the fact that the umbilical cord has not been cut or that the placenta remains attached shall not be considered in determining whether a human infant has achieved an independent and separate existence.

2010, cc. 810, 851.



§ 18.2-33. Felony homicide defined; punishment

The killing of one accidentally, contrary to the intention of the parties, while in the prosecution of some felonious act other than those specified in §§ 18.2-31 and 18.2-32, is murder of the second degree and is punishable by confinement in a state correctional facility for not less than five years nor more than forty years.

1975, cc. 14, 15; 1999, c. 282.



§ 18.2-34. Reserved

Reserved.



§ 18.2-35. How voluntary manslaughter punished

Voluntary manslaughter is punishable as a Class 5 felony.

Code 1950, § 18.1-24; 1960, c. 358; 1972, cc. 14, 15.



§ 18.2-36. How involuntary manslaughter punished

Involuntary manslaughter is punishable as a Class 5 felony.

Code 1950, § 18.1-25; 1960, c. 358; 1975, cc. 14, 15; 1982, c. 301.



§ 18.2-36.1. Certain conduct punishable as involuntary manslaughter

A. Any person who, as a result of driving under the influence in violation of clause (ii), (iii), or (iv) of § 18.2-266 or any local ordinance substantially similar thereto unintentionally causes the death of another person, shall be guilty of involuntary manslaughter.

B. If, in addition, the conduct of the defendant was so gross, wanton and culpable as to show a reckless disregard for human life, he shall be guilty of aggravated involuntary manslaughter, a felony punishable by a term of imprisonment of not less than one nor more than 20 years, one year of which shall be a mandatory minimum term of imprisonment.

C. The provisions of this section shall not preclude prosecution under any other homicide statute. This section shall not preclude any other revocation or suspension required by law. The driver's license of any person convicted under this section shall be revoked pursuant to subsection B of § 46.2-391.

1989, cc. 554, 574; 1992, c. 862; 1994, cc. 635, 682; 1999, cc. 945, 987; 2000, cc. 956, 982; 2004, c. 461.



§ 18.2-36.2. Involuntary manslaughter; operating a watercraft while under the influence; penalties

A. Any person who, as a result of operating a watercraft or motorboat in violation of clause (ii), (iii), or (iv) of subsection B of § 29.1-738 or a similar local ordinance, unintentionally causes the death of another person, is guilty of involuntary manslaughter.

B. If, in addition, the conduct of the defendant was so gross, wanton, and culpable as to show a reckless disregard for human life, he shall be guilty of aggravated involuntary manslaughter, a felony punishable by a term of imprisonment of not less than one nor more than 20 years, one year of which shall be a mandatory minimum term of imprisonment.

C. The provisions of this section shall not preclude prosecution under any other homicide statute. The court shall order any person convicted under this section not to operate a watercraft or motorboat that is underway upon the waters of the Commonwealth. After five years have passed from the date of the conviction, the convicted person may petition the court that entered the conviction for the right to operate a watercraft or motorboat upon the waters of the Commonwealth. Upon consideration of such petition, the court may restore the right to operate a watercraft or motorboat subject to such terms and conditions as the court deems appropriate, including the successful completion of a water safety alcohol rehabilitation program described in § 29.1-738.5.

2005, c. 376.



§ 18.2-37. How and where homicide prosecuted and punished if death occur without the Commonwealth

If any person be stricken or poisoned in this Commonwealth, and die by reason thereof out of this Commonwealth, the offender shall be as guilty, and shall be prosecuted and punished, as if the death had occurred in the county or corporation in which the stroke or poison was given or administered.

Code 1950, § 18.1-26; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-38. "Mob" defined

Any collection of people, assembled for the purpose and with the intention of committing an assault or a battery upon any person or an act of violence as defined in § 19.2-297.1, without authority of law, shall be deemed a "mob."

Code 1950, § 18.1-27; 1960, c. 358; 1975, cc. 14, 15; 1999, c. 623.



§ 18.2-39. "Lynching" defined

Any act of violence by a mob upon the body of any person, which shall result in the death of such person, shall constitute a "lynching."

Code 1950, § 18.1-28; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-40. Lynching deemed murder

Every lynching shall be deemed murder. Any and every person composing a mob and any and every accessory thereto, by which any person is lynched, shall be guilty of murder, and upon conviction, shall be punished as provided in Article 1 (§ 18.2-30 et seq.) of this chapter.

Code 1950, § 18.1-29; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-41. Shooting, stabbing, etc., with intent to maim, kill, etc., by mob

Any and every person composing a mob which shall maliciously or unlawfully shoot, stab, cut or wound any person, or by any means cause him bodily injury with intent to maim, disable, disfigure or kill him, shall be guilty of a Class 3 felony.

Code 1950, § 18.1-30; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-42. Assault or battery by mob

Any and every person composing a mob which shall commit a simple assault or battery shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-31; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-42.1. Acts of violence by mob

Any and every person composing a mob which commits an act of violence as defined in § 19.2-297.1 shall be guilty of that act of violence and, upon conviction, shall be punished as provided in the section of this title which makes that act of violence unlawful.

1999, c. 623.



§ 18.2-43. Apprehension and prosecution of participants in lynching

The attorney for the Commonwealth of any county or city in which a lynching may occur shall promptly and diligently endeavor to ascertain the identity of the persons who in any way participated therein, or who composed the mob which perpetrated the same, and have them apprehended, and shall promptly proceed with the prosecution of any and all persons so found; and to the end that such offenders may not escape proper punishment, such attorney for the Commonwealth may be assisted in all such endeavors and prosecutions by the Attorney General, or other prosecutors designated by the Governor for the purpose; and the Governor may have full authority to spend such sums as he may deem necessary for the purpose of seeking out the identity, and apprehending the members of such mob.

Code 1950, § 18.1-32; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-44. Civil liability for lynching

No provisions of this article shall be construed to relieve any member of a mob from civil liability to the personal representative of the victim of a lynching.

Code 1950, § 18.1-33; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-45. Persons suffering death from mob attempting to lynch another person

Every person suffering death from a mob attempting to lynch another person shall come within the provisions of this article, and his personal representative shall be entitled to relief in the same manner and to the same extent as if he were the originally intended victim of such mob.

Code 1950, § 18.1-34; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-46. Venue

Venue for all actions and prosecutions under any of the provisions of this article shall be in the county or city wherein a lynching or other violation of any of the provisions of this article may have occurred, or of the county or city from which the person lynched or assaulted may have been taken as aforesaid.

Code 1950, § 18.1-35; 1960, c. 358; 1975, cc. 14, 15; 2004, c. 144.



§ 18.2-46.1. Definitions

As used in this article unless the context requires otherwise or it is otherwise provided:

"Act of violence" means those felony offenses described in subsection A of § 19.2-297.1.

"Criminal street gang" means any ongoing organization, association, or group of three or more persons, whether formal or informal, (i) which has as one of its primary objectives or activities the commission of one or more criminal activities; (ii) which has an identifiable name or identifying sign or symbol; and (iii) whose members individually or collectively have engaged in the commission of, attempt to commit, conspiracy to commit, or solicitation of two or more predicate criminal acts, at least one of which is an act of violence, provided such acts were not part of a common act or transaction.

"Predicate criminal act" means (i) an act of violence; (ii) any violation of § 18.2-31, 18.2-42, 18.2-46.3, 18.2-51, 18.2-51.1, 18.2-51.2, 18.2-51.3, 18.2-51.6, 18.2-52, 18.2-52.1, 18.2-53, 18.2-53.1, 18.2-55, 18.2-56.1, 18.2-57, 18.2-57.2, 18.2-59, 18.2-83, 18.2-89, 18.2-90, 18.2-95, 18.2-108.1, 18.2-121, 18.2-127, 18.2-128, 18.2-137, 18.2-138, 18.2-146, 18.2-147, 18.2-248.01, 18.2-248.03, 18.2-255, 18.2-255.2, 18.2-279, 18.2-282.1, 18.2-286.1, 18.2-287.4, 18.2-289, 18.2-300, 18.2-308.1, 18.2-308.2, 18.2-308.2:01, 18.2-308.4, 18.2-355, 18.2-356, 18.2-357, or 18.2-357.1; (iii) a felony violation of § 18.2-60.3; (iv) a felony violation of § 18.2-248 or of 18.2-248.1 or a conspiracy to commit a felony violation of § 18.2-248 or 18.2-248.1; (v) any violation of a local ordinance adopted pursuant to § 15.2-1812.2; or (vi) any substantially similar offense under the laws of another state or territory of the United States, the District of Columbia, or the United States.

2000, c. 332; 2004, cc. 396, 435, 462, 867; 2005, cc. 764, 813; 2006, cc. 262, 319, 844, 895; 2007, c. 499; 2012, c. 364; 2013, cc. 573, 645; 2014, cc. 674, 719; 2015, cc. 690, 691.



§ 18.2-46.2. Prohibited criminal street gang participation; penalty

A. Any person who actively participates in or is a member of a criminal street gang and who knowingly and willfully participates in any predicate criminal act committed for the benefit of, at the direction of, or in association with any criminal street gang shall be guilty of a Class 5 felony. However, if such participant in or member of a criminal street gang is age eighteen years or older and knows or has reason to know that such criminal street gang also includes a juvenile member or participant, he shall be guilty of a Class 4 felony.

B. Violation of this section shall constitute a separate and distinct offense. If the acts or activities violating this section also violate another provision of law, a prosecution under this section shall not prohibit or bar any prosecution or proceeding under such other provision or the imposition of any penalties provided for thereby.

2000, c. 332.



§ 18.2-46.3. Recruitment of persons for criminal street gang; penalty

A. Any person who solicits, invites, recruits, encourages or otherwise causes or attempts to cause another to actively participate in or become a member of what he knows to be a criminal street gang is guilty of a Class 1 misdemeanor. Any person age 18 years or older who solicits, invites, recruits, encourages or otherwise causes or attempts to cause a juvenile to actively participate in or become a member of what he knows to be a criminal street gang is guilty of a Class 6 felony.

B. Any person who, in order to encourage an individual (a) to join a criminal street gang, (b) to remain as a participant in or a member of a criminal street gang, or (c) to submit to a demand made by a criminal street gang to commit a felony violation of this title, (i) uses force against the individual or a member of his family or household or (ii) threatens force against the individual or a member of his family or household, which threat would place any person in reasonable apprehension of death or bodily injury, is guilty of a Class 6 felony. The definition of "family or household member" set forth in § 16.1-228 applies to this section.

2000, c. 332; 2004, cc. 396, 435.



§ 18.2-46.3:1. Third or subsequent conviction of criminal street gang crimes

Upon a felony conviction of § 18.2-46.2 or § 18.2-46.3, where it is alleged in the warrant, information or indictment on which a person is convicted that (i) such person has been previously convicted twice under any combination of § 18.2-46.2 or § 18.2-46.3, within 10 years of the third or subsequent offense, and (ii) each such offense occurred on different dates, such person is guilty of a Class 3 felony.

2004, cc. 396, 435, 847.



§ 18.2-46.3:2. Forfeiture

All property, both personal and real, of any kind or character used in substantial connection with, intended for use in the course of, derived from, traceable to, or realized through, including any profit or interest derived from, any conduct in violation of any provision of this article is subject to civil forfeiture to the Commonwealth. Further, all property, both personal and real, of any kind or character used or intended to be used in substantial connection with, during the course of, derived from, traceable to, or realized through, including any profit or interest derived from, criminal street gang member recruitment as prohibited under § 18.2-46.3 is subject to civil forfeiture to the Commonwealth. The forfeiture proceeding shall utilize the provisions of Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2 and the procedures specified therein shall apply, mutatis mutandis, to all forfeitures under this article. The application of one civil remedy under the article does not preclude the application of any other remedy, civil or criminal, under this article or any other provision of the Code.

2004, cc. 396, 435.



§ 18.2-46.3:3. Enhanced punishment for gang activity taking place in a gang-free zone; penalties

Any person who violates § 18.2-46.2 (i) upon the property, including buildings and grounds, of any public or private elementary, secondary, or postsecondary school, or any public or private two-year or four-year institution of higher education; (ii) upon public property or any property open to public use within 1,000 feet of such school property; (iii) on any school bus as defined in § 46.2-100; or (iv) upon the property, including buildings and grounds, of any publicly owned or operated community center or any publicly owned or operated recreation center is guilty of a felony punishable as specified in § 18.2-46.2, and shall be sentenced to a mandatory minimum term of imprisonment of two years to be served consecutively with any other sentence. A person who violates subsection A of § 18.2-46.3 upon any property listed in this section is guilty of a Class 6 felony, except that any person 18 years of age or older who violates subsection A of § 18.2-46.3 upon any property listed in this section, when such offense is committed against a juvenile, is guilty of a Class 5 felony. Any person who violates subsection B of § 18.2-46.3 upon any property listed in this section is guilty of a Class 5 felony. It is a violation of this section if the person violated § 18.2-46.2 or 18.2-46.3 on the property described in clauses (i) through (iii) regardless of where the person intended to commit such violation.

2005, cc. 764, 813; 2010, c. 364; 2013, cc. 761, 774.



§ 18.2-46.4. Definitions

As used in this article unless the context requires otherwise or it is otherwise provided:

"Act of terrorism" means an act of violence as defined in clause (i) of subdivision A of § 19.2-297.1 committed with the intent to (i) intimidate the civilian population at large; or (ii) influence the conduct or activities of the government of the United States, a state or locality through intimidation.

"Base offense" means an act of violence as defined in clause (i) of subdivision A of § 19.2-297.1 committed with the intent required to commit an act of terrorism.

"Weapon of terrorism" means any device or material that is designed, intended or used to cause death, bodily injury or serious bodily harm, through the release, dissemination, or impact of (i) poisonous chemicals; (ii) an infectious biological substance; or (iii) release of radiation or radioactivity.

2002, cc. 588, 623.



§ 18.2-46.5. Committing, conspiring and aiding and abetting acts of terrorism prohibited; penalty

A. Any person who commits or conspires to commit, or aids and abets the commission of an act of terrorism, as defined in § 18.2-46.4, is guilty of a Class 2 felony if the base offense of such act of terrorism may be punished by life imprisonment, or a term of imprisonment of not less than twenty years.

B. Any person who commits, conspires to commit, or aids and abets the commission of an act of terrorism, as defined in § 18.2-46.4, is guilty of a Class 3 felony if the maximum penalty for the base offense of such act of terrorism is a term of imprisonment or incarceration in jail of less than twenty years.

C. Any person who solicits, invites, recruits, encourages, or otherwise causes or attempts to cause another to participate in an act or acts of terrorism, as defined in § 18.2-46.4, is guilty of a Class 4 felony.

2002, cc. 588, 623; 2007, c. 409.



§ 18.2-46.6. Possession, manufacture, distribution, etc. of weapon of terrorism or hoax device prohibited; penalty

A. Any person who, with the intent to commit an act of terrorism, possesses, uses, sells, gives, distributes or manufactures (i) a weapon of terrorism or (ii) a "fire bomb," "explosive material," or "device," as those terms are defined in § 18.2-85, is guilty of a Class 2 felony.

B. Any person who, with the intent to commit an act of terrorism, possesses, uses, sells, gives, distributes or manufactures any device or material that by its design, construction, content or characteristics appears to be or appears to contain a (i) weapon of terrorism or (ii) a "fire bomb," "explosive material," or "device," as those terms are defined in § 18.2-85, but that is an imitation of any such weapon of terrorism, "fire bomb," "explosive material," or "device" is guilty of a Class 3 felony.

C. Any person who, with the intent to (i) intimidate the civilian population, (ii) influence the conduct or activities of the government of the United States, a state or locality through intimidation, (iii) compel the emergency evacuation of any place of assembly, building or other structure or any means of mass transportation, or (iv) place any person in reasonable apprehension of bodily harm, uses, sells, gives, distributes or manufactures any device or material that by its design, construction, content or characteristics appears to be or appears to contain a weapon of terrorism, but that is an imitation of any such weapon of terrorism is guilty of a Class 6 felony.

2002, cc. 588, 623.



§ 18.2-46.7. Act of bioterrorism against agricultural crops or animals; penalty

Any person who maliciously destroys or devastates agricultural crops or agricultural animals having a value of $2,500 or more through the use of an infectious biological substance with the intent to (i) intimidate the civilian population or (ii) influence the conduct or activities of the government of the United States, a state or locality through intimidation, is guilty of a Class 3 felony.

For the purposes of this section "agricultural animal" means all livestock and poultry as defined in § 3.2-5900 and "agricultural crop" means cultivated plants or produce, including grain, silage, forages, oilseeds, vegetables, fruits, nursery stock or turf grass.

2002, cc. 588, 623.



§ 18.2-46.8. Venue

Venue for any violation of this article may be had in the county or city where such crime is alleged to have occurred or where any act in furtherance of an act prohibited by this article was committed.

2002, cc. 588, 623.



§ 18.2-46.9. Repealed

Repealed by Acts 2004, c. 995.



§ 18.2-46.10. Violation of sections within article separate and distinct offenses

A violation of any section in this article shall constitute a separate and distinct offense. If the acts or activities violating any section within this article also violate another provision of law, a prosecution under any section in this article shall not prohibit or bar any prosecution or proceeding under such other provision or the imposition of any penalties provided for thereby.

2002, cc. 588, 623.



§ 18.2-47. Abduction and kidnapping defined; punishment

A. Any person who, by force, intimidation or deception, and without legal justification or excuse, seizes, takes, transports, detains or secretes another person with the intent to deprive such other person of his personal liberty or to withhold or conceal him from any person, authority or institution lawfully entitled to his charge, shall be deemed guilty of "abduction."

B. Any person who, by force, intimidation or deception, and without legal justification or excuse, seizes, takes, transports, detains or secretes another person with the intent to subject him to forced labor or services shall be deemed guilty of "abduction." For purposes of this subsection, the term "intimidation" shall include destroying, concealing, confiscating, withholding, or threatening to withhold a passport, immigration document, or other governmental identification or threatening to report another as being illegally present in the United States.

C. The provisions of this section shall not apply to any law-enforcement officer in the performance of his duty. The terms "abduction" and "kidnapping" shall be synonymous in this Code. Abduction for which no punishment is otherwise prescribed shall be punished as a Class 5 felony.

D. If an offense under subsection A is committed by the parent of the person abducted and punishable as contempt of court in any proceeding then pending, the offense shall be a Class 1 misdemeanor in addition to being punishable as contempt of court. However, such offense, if committed by the parent of the person abducted and punishable as contempt of court in any proceeding then pending and the person abducted is removed from the Commonwealth by the abducting parent, shall be a Class 6 felony in addition to being punishable as contempt of court.

Code 1950, §§ 18.1-36, 18.1-37; 1960, c. 358; 1975, cc. 14, 15; 1979, c. 663; 1980, c. 506; 1997, c. 747; 2009, c. 662.



§ 18.2-48. Abduction with intent to extort money or for immoral purpose

Abduction (i) of any person with the intent to extort money or pecuniary benefit, (ii) of any person with intent to defile such person, (iii) of any child under sixteen years of age for the purpose of concubinage or prostitution, (iv) of any person for the purpose of prostitution, or (v) of any minor for the purpose of manufacturing child pornography shall be punishable as a Class 2 felony. If the sentence imposed for a violation of (ii), (iii), (iv), or (v) includes a term of confinement less than life imprisonment, the judge shall impose, in addition to any active sentence, a suspended sentence of no less than 40 years. This suspended sentence shall be suspended for the remainder of the defendant's life subject to revocation by the court.

Code 1950, § 18.1-38; 1960, c. 358; 1966, c. 214; 1975, cc. 14, 15; 1993, c. 317; 1997, c. 747; 2006, cc. 853, 914; 2011, c. 785.



§ 18.2-48.1. Abduction by prisoners or committed persons; penalty

Any person confined in a state, local, or community correctional facility or committed to the Department of Juvenile Justice in any juvenile correctional center, or in the custody of an employee thereof, or who has escaped from any such facility or from any person in charge of such prisoner or committed person, who abducts or takes any person hostage is guilty of a Class 3 felony.

1985, c. 526; 1986, c. 414; 2013, cc. 707, 782.



§ 18.2-49. Threatening, attempting or assisting in such abduction

Any person who (1) threatens, or attempts, to abduct any other person with intent to extort money, or pecuniary benefit, or (2) assists or aids in the abduction of, or threatens to abduct, any person with the intent to defile such person, or (3) assists or aids in the abduction of, or threatens to abduct, any female under sixteen years of age for the purpose of concubinage or prostitution, shall be guilty of a Class 5 felony.

Code 1950, § 18.1-39; 1960, c. 358; 1966, c. 214; 1975, cc. 14, 15.



§ 18.2-49.1. Violation of court order regarding custody and visitation; penalty

A. Any person who knowingly, wrongfully and intentionally withholds a child from either of a child's parents or other legal guardian in a clear and significant violation of a court order respecting the custody or visitation of such child, provided such child is withheld outside of the Commonwealth, is guilty of a Class 6 felony.

B. Any person who knowingly, wrongfully and intentionally engages in conduct that constitutes a clear and significant violation of a court order respecting the custody or visitation of a child is guilty of a Class 3 misdemeanor upon conviction of a first offense. Any person who commits a second violation of this section within 12 months of a first conviction is guilty of a Class 2 misdemeanor, and any person who commits a third violation occurring within 24 months of the first conviction is guilty of a Class 1 misdemeanor.

1987, c. 704; 1989, c. 486; 1994, c. 575; 2002, cc. 576, 596; 2003, c. 261.



§ 18.2-50. Disclosure of information and assistance to law-enforcement officers required

Whenever it is brought to the attention of the members of the immediate family of any person that such person has been abducted, or that threats or attempts have been made to abduct any such person, such members shall make immediate report thereof to the police or other law-enforcement officers of the county, city or town where such person resides, and shall render all such possible assistance to such officers in the capture and conviction of the person or persons guilty of the alleged offense. Any person violating any of the provisions of this section shall be guilty of a Class 2 misdemeanor.

Code 1950, § 18.1-40; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-50.1. Repealed

Repealed by Acts 1992, c. 479 .



§ 18.2-50.2. Emergency control of telephone service in hostage or barricaded person situation

A. The Superintendent of the State Police or the chief law-enforcement officer or sheriff of any county, city or town may designate one or more law-enforcement officers with appropriate technical training or expertise as a hostage and barricade communications specialist.

B. Each telephone company providing service to Virginia residents shall designate a department or one or more individuals to provide liaison with law-enforcement agencies for the purposes of this section and shall designate telephone numbers, not exceeding two, at which such law-enforcement liaison department or individual can be contacted.

C. The supervising law-enforcement officer, who has jurisdiction in any situation in which there is probable cause to believe that the criminal enterprise of hostage holding is occurring or that a person has barricaded himself within a structure and poses an immediate threat to the life, safety or property of himself or others, may order a telephone company, or a hostage and barricade communications specialist to interrupt, reroute, divert, or otherwise control any telephone communications service involved in the hostage or barricade situation for the purpose of preventing telephone communication by a hostage holder or barricaded person with any person other than a law-enforcement officer or a person authorized by the officer.

D. A hostage and barricade communication specialist shall be ordered to act under subsection C only if the telephone company providing service in the area has been contacted and requested to act under subsection C or an attempt to contact has been made, using the telephone company's designated liaison telephone numbers and:

1. The officer's attempt to contact after ten rings for each call is unsuccessful;

2. The telephone company declines to respond to the officer's request because of a threat of personal injury to its employees; or

3. The telephone company indicates when contacted that it will be unable to respond appropriately to the officer's request within a reasonable time from the receipt of the request.

E. The supervising law-enforcement officer may give an order under subsection C only after that supervising law-enforcement officer has given or attempted to give written notification or oral notification of the hostage or barricade situation to the telephone company providing service to the area in which it is occurring. If an order is given on the basis of an oral notice, the oral notice shall be followed by a written confirmation of that notice within forty-eight hours of the order.

F. Good faith reliance on an order by a supervising law-enforcement officer who has the real or apparent authority to issue an order under this section shall constitute a complete defense to any action against a telephone company or a telephone company employee that rises out of attempts by the telephone company or the employees of the telephone company to comply with such an order.

1992, c. 479 .



§ 18.2-50.3. Enticing, etc., another into a dwelling house with intent to commit certain felonies; penalty

Any person who commits a violation of § 18.2-31, 18.2-32, 18.2-32.1, 18.2-48, 18.2-51.2, 18.2-58, 18.2-61, 18.2-67.1, or 18.2-67.2 within a dwelling house and who, with the intent to commit a felony listed in this section, enticed, solicited, requested, or otherwise caused the victim to enter such dwelling house is guilty of a Class 6 felony. A violation of this section is a separate and distinct felony.

2015, c. 392.



§ 18.2-51. Shooting, stabbing, etc., with intent to maim, kill, etc

If any person maliciously shoot, stab, cut, or wound any person or by any means cause him bodily injury, with the intent to maim, disfigure, disable, or kill, he shall, except where it is otherwise provided, be guilty of a Class 3 felony. If such act be done unlawfully but not maliciously, with the intent aforesaid, the offender shall be guilty of a Class 6 felony.

Code 1950, § 18.1-65; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-51.1. Malicious bodily injury to law-enforcement officers, firefighters, search and rescue personnel, or emergency medical services personnel; penalty; lesser-included offense

If any person maliciously causes bodily injury to another by any means including the means set out in § 18.2-52, with intent to maim, disfigure, disable or kill, and knowing or having reason to know that such other person is a law-enforcement officer, as defined hereinafter, firefighter, as defined in § 65.2-102, search and rescue personnel as defined hereinafter, or emergency medical services personnel, as defined in § 32.1-111.1 engaged in the performance of his public duties as a law-enforcement officer, firefighter, search and rescue personnel, or emergency medical services personnel, such person is guilty of a felony punishable by imprisonment for a period of not less than five years nor more than 30 years and, subject to subdivision (g) of § 18.2-10, a fine of not more than $100,000. Upon conviction, the sentence of such person shall include a mandatory minimum term of imprisonment of two years.

If any person unlawfully, but not maliciously, with the intent aforesaid, causes bodily injury to another by any means, knowing or having reason to know such other person is a law-enforcement officer, firefighter, as defined in § 65.2-102, search and rescue personnel, or emergency medical services personnel, engaged in the performance of his public duties as a law-enforcement officer, firefighter, search and rescue personnel, or emergency medical services personnel as defined in § 32.1-111.1, he is guilty of a Class 6 felony, and upon conviction, the sentence of such person shall include a mandatory minimum term of imprisonment of one year.

Nothing in this section shall be construed to affect the right of any person charged with a violation of this section from asserting and presenting evidence in support of any defenses to the charge that may be available under common law.

As used in this section, "law-enforcement officer" means any full-time or part-time employee of a police department or sheriff's office that is part of or administered by the Commonwealth or any political subdivision thereof, who is responsible for the prevention or detection of crime and the enforcement of the penal, traffic, or highway laws of the Commonwealth; any conservation officer of the Department of Conservation and Recreation commissioned pursuant to § 10.1-115; any conservation police officer appointed pursuant to § 29.1-200; and auxiliary police officers appointed or provided for pursuant to §§ 15.2-1731 and 15.2-1733 and auxiliary deputy sheriffs appointed pursuant to § 15.2-1603.

As used in this section, "search and rescue personnel" means any employee or member of a search and rescue organization that is authorized by a resolution or ordinance duly adopted by the governing body of any county, city, or town of the Commonwealth or any member of a search and rescue organization operating under a memorandum of understanding with the Virginia Department of Emergency Management.

The provisions of § 18.2-51 shall be deemed to provide a lesser-included offense hereof.

1983, c. 578; 1985, c. 444; 1994, cc. 205, 427; 1997, cc. 8, 120; 2002, cc. 588, 623; 2004, cc. 461, 841; 2007, c. 87; 2010, c. 344; 2015, cc. 502, 503.



§ 18.2-51.2. Aggravated malicious wounding; penalty

A. If any person maliciously shoots, stabs, cuts or wounds any other person, or by any means causes bodily injury, with the intent to maim, disfigure, disable or kill, he shall be guilty of a Class 2 felony if the victim is thereby severely injured and is caused to suffer permanent and significant physical impairment.

B. If any person maliciously shoots, stabs, cuts or wounds any other woman who is pregnant, or by any other means causes bodily injury, with the intent to maim, disfigure, disable or kill the pregnant woman or to cause the involuntary termination of her pregnancy, he shall be guilty of a Class 2 felony if the victim is thereby severely injured and is caused to suffer permanent and significant physical impairment.

C. For purposes of this section, the involuntary termination of a woman's pregnancy shall be deemed a severe injury and a permanent and significant physical impairment.

1986, c. 460; 1991, c. 670; 1997, c. 709.



§ 18.2-51.3. Prohibition against reckless endangerment of others by throwing objects from places higher than one story; penalty

A. It shall be unlawful for any person, with the intent to cause injury to another, to intentionally throw from a balcony, roof top, or other place more than one story above ground level any object capable of causing any such injury.

B. A violation of this section shall be punishable as a Class 6 felony.

1990, c. 761 .



§ 18.2-51.4. Maiming, etc., of another resulting from driving while intoxicated

A. Any person who, as a result of driving while intoxicated in violation of § 18.2-266 or any local ordinance substantially similar thereto in a manner so gross, wanton and culpable as to show a reckless disregard for human life, unintentionally causes the serious bodily injury of another person resulting in permanent and significant physical impairment shall be guilty of a Class 6 felony. The driver's license of any person convicted under this section shall be revoked pursuant to subsection B of § 46.2-391.

B. The provisions of Article 2 (§ 18.2-266 et seq.) of Chapter 7 of Title 18.2 shall apply, mutatis mutandis, upon arrest for a violation of this section.

1997, c. 691; 1999, cc. 945, 987; 2000, cc. 956, 982.



§ 18.2-51.5. Maiming, etc., of another resulting from operating a watercraft while intoxicated; penalty

A. Any person who, as a result of operating a watercraft or motorboat in violation of subsection B of § 29.1-738 or a similar local ordinance in a manner so gross, wanton, and culpable as to show reckless disregard for human life, unintentionally causes the serious bodily injury of another person resulting in permanent and significant physical impairment is guilty of a Class 6 felony. The court shall order any person convicted under this section not to operate a watercraft or motorboat that is underway upon the waters of the Commonwealth. After two years have passed from the date of the conviction, the convicted person may petition the court that entered the conviction for the right to operate a watercraft or motorboat upon the waters of the Commonwealth. Upon consideration of such petition, the court may restore the right to operate a watercraft or motorboat subject to such terms and conditions as the court deems appropriate, including the successful completion of a water safety alcohol rehabilitation program described in § 29.1-738.5.

B. The provisions of Article 3 (§ 29.1-734 et seq.) of Chapter 7 of Title 29.1 shall apply, mutatis mutandis, upon arrest for a violation of this section.

2007, cc. 379, 679.



§ 18.2-51.6. Strangulation of another; penalty

Any person who, without consent, impedes the blood circulation or respiration of another person by knowingly, intentionally, and unlawfully applying pressure to the neck of such person resulting in the wounding or bodily injury of such person is guilty of strangulation, a Class 6 felony.

2012, cc. 577, 602.



§ 18.2-52. Malicious bodily injury by means of any caustic substance or agent or use of any explosive or fire

If any person maliciously causes any other person bodily injury by means of any acid, lye or other caustic substance or agent or use of any explosive or fire, he shall be guilty of a felony and shall be punished by confinement in a state correctional facility for a period of not less than five years nor more than thirty years. If such act is done unlawfully but not maliciously, the offender shall be guilty of a Class 6 felony.

Code 1950, § 18.1-67; 1960, c. 358; 1975, cc. 14, 15, 604; 1995, c. 439.



§ 18.2-52.1. Possession of infectious biological substances or radiological agents; penalties

A. Any person who possesses, with the intent thereby to injure another, an infectious biological substance or radiological agent is guilty of a Class 5 felony.

B. Any person who (i) destroys or damages, or attempts to destroy or damage, any facility, equipment or material involved in the sale, manufacturing, storage or distribution of an infectious biological substance or radiological agent, with the intent to injure another by releasing the substance, or (ii) manufactures, sells, gives, distributes or uses an infectious biological substance or radiological agent with the intent to injure another is guilty of a Class 4 felony.

C. Any person who maliciously and intentionally causes any other person bodily injury by means of an infectious biological substance or radiological agent is guilty of a felony and shall be punished by confinement in a state correctional facility for a period of not less than five years nor more than 30 years.

An "infectious biological substance" includes any bacteria, viruses, fungi, protozoa, or rickettsiae capable of causing death or serious bodily injury. This definition shall not include HIV as defined in § 18.2-67.4:1, syphilis or hepatitis B.

A "radiological agent" includes any substance able to release radiation at levels that are capable of causing death or serious bodily injury.

1996, c. 769; 2002, cc. 588, 623, 816; 2004, c. 833.



§ 18.2-53. Shooting, etc., in committing or attempting a felony

If any person, in the commission of, or attempt to commit, felony, unlawfully shoot, stab, cut or wound another person he shall be guilty of a Class 6 felony.

Code 1950, § 18.1-68; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-53.1. Use or display of firearm in committing felony

It shall be unlawful for any person to use or attempt to use any pistol, shotgun, rifle, or other firearm or display such weapon in a threatening manner while committing or attempting to commit murder, rape, forcible sodomy, inanimate or animate object sexual penetration as defined in § 18.2-67.2, robbery, carjacking, burglary, malicious wounding as defined in § 18.2-51, malicious bodily injury to a law-enforcement officer as defined in § 18.2-51.1, aggravated malicious wounding as defined in § 18.2-51.2, malicious wounding by mob as defined in § 18.2-41 or abduction. Violation of this section shall constitute a separate and distinct felony and any person found guilty thereof shall be sentenced to a mandatory minimum term of imprisonment of three years for a first conviction, and to a mandatory minimum term of five years for a second or subsequent conviction under the provisions of this section. Such punishment shall be separate and apart from, and shall be made to run consecutively with, any punishment received for the commission of the primary felony.

1975, cc. 624, 628; 1976, c. 371; 1980, c. 333; 1982, c. 654; 1991, c. 506; 1992, cc. 191, 726; 1993, cc. 549, 835; 1994, c. 950; 2004, c. 461.



§ 18.2-54. Conviction of lesser offenses under certain indictments

On any indictment for maliciously shooting, stabbing, cutting or wounding a person or by any means causing him bodily injury, with intent to maim, disfigure, disable or kill him, or of causing bodily injury by means of any acid, lye or other caustic substance or agent, the jury or the court trying the case without a jury may find the accused not guilty of the offense charged but guilty of unlawfully doing such act with the intent aforesaid, or of assault and battery if the evidence warrants.

Code 1950, § 19.1-251; 1960, c. 366; 1975, cc. 14, 15.



§ 18.2-54.1. Attempts to poison

If any person administers or attempts to administer any poison or destructive substance in food, drink, prescription or over-the-counter medicine, or otherwise, or poisons any spring, well, waterworks as defined in § 32.1-167, or reservoir of water with intent to kill or injure another person, he shall be guilty of a Class 3 felony.

Code 1950, § 18.1-64; 1960, c. 358; 1975, cc. 14, 15; 1983, c. 129; 2006, c. 300.



§ 18.2-54.2. Adulteration of food, drink, drugs, cosmetics, etc.; penalty

Any person who adulterates or causes to be adulterated any food, drink, prescription or over-the-counter medicine, cosmetic or other substance with the intent to kill or injure any individual who ingests, inhales or uses such substance shall be guilty of a Class 3 felony.

1983, c. 129.



§ 18.2-55. Bodily injuries caused by prisoners, state juvenile probationers and state and local adult probationers or adult parolees

A. It shall be unlawful for a person confined in a state, local or regional correctional facility as defined in § 53.1-1; in a secure facility or detention home as defined in § 16.1-228 or in any facility designed for the secure detention of juveniles; or while in the custody of an employee thereof to knowingly and willfully inflict bodily injury on:

1. An employee thereof, or

2. Any other person lawfully admitted to such facility, except another prisoner or person held in legal custody, or

3. Any person who is supervising or working with prisoners or persons held in legal custody, or

4. Any such employee or other person while such prisoner or person held in legal custody is committing any act in violation of § 53.1-203.

B. It shall be unlawful for an accused, probationer or parolee under the supervision of, or being investigated by, (i) a probation or parole officer whose powers and duties are defined in § 16.1-237 or § 53.1-145, (ii) a local pretrial services officer associated with an agency established pursuant to Article 5 (§ 19.2-152.2 ) of Chapter 9 of Title 19.2, or (iii) a local community-based probation officer associated with an agency established pursuant to Article 9 (§ 9.1-173 et seq.) of Chapter 1 of Title 9.1, to knowingly and willfully inflict bodily injury on such officer while he is in the performance of his duty, knowing or having reason to know that the officer is engaged in the performance of his duty.

Any person violating any provision of this section is guilty of a Class 5 felony.

1975, cc. 14, 15; 1977, c. 553; 1982, c. 636; 1985, c. 508; 1996, c. 527; 1999, cc. 618, 658; 2001, cc. 818, 848; 2007, c. 133.



§ 18.2-55.1. Hazing of youth gang members unlawful; criminal liability

It shall be unlawful to cause bodily injury by hazing (i) any member of a criminal street gang as defined in § 18.2-46.1, or (ii) a person seeking to become a member of a youth gang or criminal street gang. Any person found guilty of hazing is guilty of a Class 1 misdemeanor.

For the purposes of this section, "hazing" means to recklessly or intentionally endanger the health or safety of a person or to inflict bodily injury on a person in connection with or for the purpose of initiation, admission into or affiliation with or as a condition for continued membership in a youth gang or criminal street gang regardless of whether the person so endangered or injured participated voluntarily in the relevant activity.

2004, c. 850; 2005, c. 843.



§ 18.2-56. Hazing unlawful; civil and criminal liability; duty of school, etc., officials; penalty

It shall be unlawful to haze so as to cause bodily injury, any student at any school, college, or university.

Any person found guilty thereof shall be guilty of a Class 1 misdemeanor.

Any person receiving bodily injury by hazing shall have a right to sue, civilly, the person or persons guilty thereof, whether adults or infants.

The president or other presiding official of any school, college or university receiving appropriations from the state treasury shall, upon satisfactory proof of the guilt of any student hazing another student, sanction and discipline such student in accordance with the institution's policies and procedures. The institution's policies and procedures shall provide for expulsions or other appropriate discipline based on the facts and circumstances of each case and shall be consistent with the model policies established by the Department of Education or the State Council of Higher Education for Virginia, as applicable. The president or other presiding official of any school, college or university receiving appropriations from the state treasury shall report hazing which causes bodily injury to the attorney for the Commonwealth of the county or city in which such school, college or university is, who shall take such action as he deems appropriate.

For the purposes of this section, "hazing" means to recklessly or intentionally endanger the health or safety of a student or students or to inflict bodily injury on a student or students in connection with or for the purpose of initiation, admission into or affiliation with or as a condition for continued membership in a club, organization, association, fraternity, sorority, or student body regardless of whether the student or students so endangered or injured participated voluntarily in the relevant activity.

Code 1950, § 18.1-71; 1960, c. 358; 1975, cc. 14, 15; 2003, cc. 62, 67; 2014, c. 627.



§ 18.2-56.1. Reckless handling of firearms; reckless handling while hunting

A. It shall be unlawful for any person to handle recklessly any firearm so as to endanger the life, limb or property of any person. Any person violating this section shall be guilty of a Class 1 misdemeanor.

A1. Any person who handles any firearm in a manner so gross, wanton, and culpable as to show a reckless disregard for human life and causes the serious bodily injury of another person resulting in permanent and significant physical impairment is guilty of a Class 6 felony.

B. If this section is violated while the person is engaged in hunting, trapping or pursuing game, the trial judge may, in addition to the penalty imposed by the jury or the court trying the case without a jury, revoke such person's hunting or trapping license and privileges to hunt or trap while possessing a firearm for a period of one to five years.

C. Upon a revocation pursuant to subsection B hereof, the clerk of the court in which the case is tried pursuant to this section shall forthwith send to the Department of Game and Inland Fisheries (i) such person's revoked hunting or trapping license or notice that such person's privilege to hunt or trap while in possession of a firearm has been revoked and (ii) a notice of the length of revocation imposed. The Department shall keep a list which shall be furnished upon request to any law-enforcement officer, the attorney for the Commonwealth or court in this Commonwealth, and such list shall contain the names and addresses of all persons whose license or privilege to hunt or trap while in possession of a firearm has been revoked and the court which took such action.

D. If any person whose license to hunt and trap, or whose privilege to hunt and trap while in possession of a firearm, has been revoked pursuant to this section, thereafter hunts or traps while in possession of a firearm, he shall be guilty of a Class 1 misdemeanor, and, in addition to any penalty imposed by the jury or the court trying the case without a jury, the trial judge may revoke such person's hunting or trapping license and privileges to hunt or trap while in possession of a firearm for a period of one year to life. The clerk of the court shall notify the Department of Game and Inland Fisheries as is provided in subsection C herein.

1977, c. 194; 1985, c. 182; 1991, c. 384; 2010, c. 183; 2011, c. 684; 2014, cc. 444, 579.



§ 18.2-56.2. Allowing access to firearms by children; penalty

A. It shall be unlawful for any person to recklessly leave a loaded, unsecured firearm in such a manner as to endanger the life or limb of any child under the age of fourteen. Any person violating the provisions of this subsection shall be guilty of a Class 3 misdemeanor.

B. It shall be unlawful for any person knowingly to authorize a child under the age of twelve to use a firearm except when the child is under the supervision of an adult. Any person violating this subsection shall be guilty of a Class 1 misdemeanor. For purposes of this subsection, "adult" shall mean a parent, guardian, person standing in loco parentis to the child or a person twenty-one years or over who has the permission of the parent, guardian, or person standing in loco parentis to supervise the child in the use of a firearm.

1991, c. 537; 1994, c. 832.



§ 18.2-57. Assault and battery; penalty

A. Any person who commits a simple assault or assault and battery is guilty of a Class 1 misdemeanor, and if the person intentionally selects the person against whom a simple assault is committed because of his race, religious conviction, color or national origin, the penalty upon conviction shall include a term of confinement of at least six months, 30 days of which shall be a mandatory minimum term of confinement.

B. However, if a person intentionally selects the person against whom an assault and battery resulting in bodily injury is committed because of his race, religious conviction, color or national origin, the person is guilty of a Class 6 felony, and the penalty upon conviction shall include a term of confinement of at least six months, 30 days of which shall be a mandatory minimum term of confinement.

C. In addition, if any person commits an assault or an assault and battery against another knowing or having reason to know that such other person is a judge, a magistrate, a law-enforcement officer as defined in subsection F, a correctional officer as defined in § 53.1-1, a person directly involved in the care, treatment, or supervision of inmates in the custody of the Department of Corrections or an employee of a local or regional correctional facility directly involved in the care, treatment, or supervision of inmates in the custody of the facility, a person directly involved in the care, treatment, or supervision of persons in the custody of or under the supervision of the Department of Juvenile Justice, an employee or other individual who provides control, care, or treatment of sexually violent predators committed to the custody of the Department of Behavioral Health and Developmental Services, a firefighter as defined in § 65.2-102, or a volunteer firefighter or any emergency medical services personnel member who is employed by or is a volunteer of an emergency medical services agency or as a member of a bona fide volunteer fire department or volunteer emergency medical services agency, regardless of whether a resolution has been adopted by the governing body of a political subdivision recognizing such firefighters or emergency medical services personnel as employees, engaged in the performance of his public duties anywhere in the Commonwealth, such person is guilty of a Class 6 felony, and, upon conviction, the sentence of such person shall include a mandatory minimum term of confinement of six months.

Nothing in this subsection shall be construed to affect the right of any person charged with a violation of this section from asserting and presenting evidence in support of any defenses to the charge that may be available under common law.

D. In addition, if any person commits a battery against another knowing or having reason to know that such other person is a full-time or part-time employee of any public or private elementary or secondary school and is engaged in the performance of his duties as such, he is guilty of a Class 1 misdemeanor and the sentence of such person upon conviction shall include a sentence of 15 days in jail, two days of which shall be a mandatory minimum term of confinement. However, if the offense is committed by use of a firearm or other weapon prohibited on school property pursuant to § 18.2-308.1, the person shall serve a mandatory minimum sentence of confinement of six months.

E. In addition, any person who commits a battery against another knowing or having reason to know that such individual is a health care provider as defined in § 8.01-581.1 who is engaged in the performance of his duties as an emergency health care provider in an emergency room of a hospital or clinic or on the premises of any other facility rendering emergency medical care is guilty of a Class 1 misdemeanor. The sentence of such person, upon conviction, shall include a term of confinement of 15 days in jail, two days of which shall be a mandatory minimum term of confinement.

F. As used in this section:

"Judge" means any justice or judge of a court of record of the Commonwealth including a judge designated under § 17.1-105, a judge under temporary recall under § 17.1-106, or a judge pro tempore under § 17.1-109, any member of the State Corporation Commission, or of the Virginia Workers' Compensation Commission, and any judge of a district court of the Commonwealth or any substitute judge of such district court.

(Effective until July 1, 2018) "Law-enforcement officer" means any full-time or part-time employee of a police department or sheriff's office that is part of or administered by the Commonwealth or any political subdivision thereof who is responsible for the prevention or detection of crime and the enforcement of the penal, traffic or highway laws of the Commonwealth, any conservation officer of the Department of Conservation and Recreation commissioned pursuant to § 10.1-115, any special agent of the Department of Alcoholic Beverage Control, conservation police officers appointed pursuant to § 29.1-200, and full-time sworn members of the enforcement division of the Department of Motor Vehicles appointed pursuant to § 46.2-217, and such officer also includes jail officers in local and regional correctional facilities, all deputy sheriffs, whether assigned to law-enforcement duties, court services or local jail responsibilities, auxiliary police officers appointed or provided for pursuant to §§ 15.2-1731 and 15.2-1733, auxiliary deputy sheriffs appointed pursuant to § 15.2-1603, police officers of the Metropolitan Washington Airports Authority pursuant to § 5.1-158, and fire marshals appointed pursuant to § 27-30 when such fire marshals have police powers as set out in §§ 27-34.2 and 27-34.2:1.

(Effective July 1, 2018) "Law-enforcement officer" means any full-time or part-time employee of a police department or sheriff's office that is part of or administered by the Commonwealth or any political subdivision thereof who is responsible for the prevention or detection of crime and the enforcement of the penal, traffic or highway laws of the Commonwealth, any conservation officer of the Department of Conservation and Recreation commissioned pursuant to § 10.1-115, any special agent of the Virginia Alcoholic Beverage Control Authority, conservation police officers appointed pursuant to § 29.1-200, and full-time sworn members of the enforcement division of the Department of Motor Vehicles appointed pursuant to § 46.2-217, and such officer also includes jail officers in local and regional correctional facilities, all deputy sheriffs, whether assigned to law-enforcement duties, court services or local jail responsibilities, auxiliary police officers appointed or provided for pursuant to §§ 15.2-1731 and 15.2-1733, auxiliary deputy sheriffs appointed pursuant to § 15.2-1603, police officers of the Metropolitan Washington Airports Authority pursuant to § 5.1-158, and fire marshals appointed pursuant to § 27-30 when such fire marshals have police powers as set out in §§ 27-34.2 and 27-34.2:1.

"School security officer" means an individual who is employed by the local school board for the purpose of maintaining order and discipline, preventing crime, investigating violations of school board policies and detaining persons violating the law or school board policies on school property, a school bus or at a school-sponsored activity and who is responsible solely for ensuring the safety, security and welfare of all students, faculty and staff in the assigned school.

G. "Simple assault" or "assault and battery" shall not be construed to include the use of, by any school security officer or full-time or part-time employee of any public or private elementary or secondary school while acting in the course and scope of his official capacity, any of the following: (i) incidental, minor or reasonable physical contact or other actions designed to maintain order and control; (ii) reasonable and necessary force to quell a disturbance or remove a student from the scene of a disturbance that threatens physical injury to persons or damage to property; (iii) reasonable and necessary force to prevent a student from inflicting physical harm on himself; (iv) reasonable and necessary force for self-defense or the defense of others; or (v) reasonable and necessary force to obtain possession of weapons or other dangerous objects or controlled substances or associated paraphernalia that are upon the person of the student or within his control.

In determining whether a person was acting within the exceptions provided in this subsection, due deference shall be given to reasonable judgments that were made by a school security officer or full-time or part-time employee of any public or private elementary or secondary school at the time of the event.

1975, cc. 14, 15; 1994, c. 658; 1997, c. 833; 1999, cc. 771, 1036; 2000, cc. 288, 682; 2001, c. 129; 2002, c. 817; 2004, cc. 420, 461; 2006, cc. 270, 709, 829; 2008, c. 460; 2009, c. 257; 2011, cc. 230, 233, 374; 2013, cc. 698, 707, 711, 748, 782; 2014, cc. 663, 714; 2015, cc. 38, 196, 730.



§ 18.2-57.01. Pointing laser at law-enforcement officer unlawful; penalty

If any person, knowing or having reason to know another person is a law-enforcement officer as defined in § 18.2-57, a probation or parole officer appointed pursuant to § 53.1-143, a correctional officer as defined in § 53.1-1, or a person employed by the Department of Corrections directly involved in the care, treatment or supervision of inmates in the custody of the Department engaged in the performance of his public duties as such, intentionally projects at such other person a beam or a point of light from a laser, a laser gun sight, or any device that simulates a laser, shall be guilty of a Class 2 misdemeanor.

2000, c. 350.



§ 18.2-57.02. Disarming a law-enforcement or correctional officer; penalty

Any person who knows or has reason to know a person is a law-enforcement officer as defined in § 18.2-57, a correctional officer as defined in § 53.1-1, or a person employed by the Department of Corrections directly involved in the care, treatment or supervision of inmates in the custody of the Department, who is engaged in the performance of his duties as such and, with the intent to impede or prevent any such person from performing his official duties, knowingly and without the person's permission removes a chemical irritant weapon or impact weapon from the possession of the officer or deprives the officer of the use of the weapon is guilty of a Class 1 misdemeanor. However, if the weapon removed or deprived in violation of this section is the officer's firearm or stun weapon as defined in § 18.2-308.1, he shall be guilty of a Class 6 felony. A violation of this section shall constitute a separate and distinct offense.

2001, c. 2; 2007, c. 519.



§ 18.2-57.1. Repealed

Repealed by Acts 1997, c. 833.



§ 18.2-57.2. Assault and battery against a family or household member; penalty

A. Any person who commits an assault and battery against a family or household member is guilty of a Class 1 misdemeanor.

B. Upon a conviction for assault and battery against a family or household member, where it is alleged in the warrant, petition, information, or indictment on which a person is convicted, that such person has been previously convicted of two offenses against a family or household member of (i) assault and battery against a family or household member in violation of this section, (ii) malicious wounding or unlawful wounding in violation of § 18.2-51, (iii) aggravated malicious wounding in violation of § 18.2-51.2, (iv) malicious bodily injury by means of a substance in violation of § 18.2-52, (v) strangulation in violation of § 18.2-51.6, or (vi) an offense under the law of any other jurisdiction which has the same elements of any of the above offenses, in any combination, all of which occurred within a period of 20 years, and each of which occurred on a different date, such person is guilty of a Class 6 felony.

C. Whenever a warrant for a violation of this section is issued, the magistrate shall issue an emergency protective order as authorized by § 16.1-253.4, except if the defendant is a minor, an emergency protective order shall not be required.

D. The definition of "family or household member" in § 16.1-228 applies to this section.

1991, c. 238; 1992, cc. 526, 886; 1996, c. 866; 1997, c. 603; 1999, cc. 697, 721, 807; 2004, cc. 448, 738; 2009, c. 726; 2014, c. 660.



§ 18.2-57.3. Persons charged with first offense of assault and battery against a family or household member may be placed on local community-based probation; conditions; education and treatment programs; costs and fees; violations; discharge

A. When a person is charged with a violation of § 18.2-57.2, the court may defer the proceedings against such person, without a finding of guilt, and place him on probation under the terms of this section.

B. For a person to be eligible for such deferral, the court shall find that (i) the person was an adult at the time of the commission of the offense, (ii) the person has not previously been convicted of any offense under this article or under any statute of the United States or of any state or any ordinance of any local government relating to assault and battery against a family or household member, (iii) the person has not previously had a proceeding against him for violation of such an offense dismissed as provided in this section, (iv) the person pleads guilty to, or enters a plea of not guilty or nolo contendere and the court finds the evidence is sufficient to find the person guilty of, a violation of § 18.2-57.2, and (v) the person consents to such deferral.

C. The court may (i) where a local community-based probation services agency established pursuant to Article 9 (§ 9.1-173 et seq.) of Chapter 1 of Title 9.1 is available, order that the eligible person be placed with such agency and require, as a condition of local community-based probation, the person to successfully complete all treatment, education programs or services, or any combination thereof indicated by an assessment or evaluation obtained by the local community-based probation services agency if such assessment, treatment or education services are available; or (ii) require successful completion of treatment, education programs or services, or any combination thereof, such as, in the opinion of the court, may be best suited to the needs of the person.

D. The court shall require the person entering such education or treatment program or services under the provisions of this section to pay all or part of the costs of the program or services, including the costs of any assessment, evaluation, testing, education and treatment, based upon the person's ability to pay. Such programs or services shall offer a sliding-scale fee structure or other mechanism to assist participants who are unable to pay the full costs of the required programs or services.

The court shall order the person to be of good behavior for a total period of not less than two years following the deferral of proceedings, including the period of supervised probation, if available.

The court shall, unless done at arrest, order the person to report to the original arresting law-enforcement agency to submit to fingerprinting.

E. Upon fulfillment of the terms and conditions specified in the court order, the court shall discharge the person and dismiss the proceedings against him. Discharge and dismissal under this section shall be without adjudication of guilt and is a conviction only for the purposes of applying this section in subsequent proceedings. No charges dismissed pursuant to this section shall be eligible for expungement under § 19.2-392.2.

F. Upon violation of a term or condition of supervised probation or of the period of good behavior, the court may enter an adjudication of guilt and proceed as otherwise provided by law.

G. Notwithstanding any other provision of this section, whenever a court places a person on probation upon terms and conditions pursuant to this section, such action shall be treated as a conviction for purposes of Article 6.1 (§ 18.2-307.1 et seq.) of Chapter 7.

1999, c. 963; 2000, c. 1040; 2003, cc. 33, 38; 2004, c. 377; 2007, c. 133; 2009, cc. 313, 347; 2013, c. 746.



§ 18.2-57.4. Reporting findings of assault and battery to military family advocacy representatives

If any active duty member of the United States Armed Forces is found guilty of a violation of § 18.2-57.2 or § 18.2-57.3, the court shall report the conviction to family advocacy representatives of the United States Armed Forces.

2004, c. 681.



§ 18.2-58. How punished

If any person commit robbery by partial strangulation, or suffocation, or by striking or beating, or by other violence to the person, or by assault or otherwise putting a person in fear of serious bodily harm, or by the threat or presenting of firearms, or other deadly weapon or instrumentality whatsoever, he shall be guilty of a felony and shall be punished by confinement in a state correctional facility for life or any term not less than five years.

Code 1950, § 18.1-91; 1960, c. 358; 1966, c. 361; 1975, cc. 14, 15, 605; 1978, c. 608.



§ 18.2-58.1. Carjacking; penalty

A. Any person who commits carjacking, as herein defined, shall be guilty of a felony punishable by imprisonment for life or a term not less than fifteen years.

B. As used in this section, "carjacking" means the intentional seizure or seizure of control of a motor vehicle of another with intent to permanently or temporarily deprive another in possession or control of the vehicle of that possession or control by means of partial strangulation, or suffocation, or by striking or beating, or by other violence to the person, or by assault or otherwise putting a person in fear of serious bodily harm, or by the threat or presenting of firearms, or other deadly weapon or instrumentality whatsoever. "Motor vehicle" shall have the same meaning as set forth in § 46.2-100.

C. The provisions of this section shall not preclude the applicability of any other provision of the criminal law of the Commonwealth which may apply to any course of conduct which violates this section.

1993, c. 500 .



§ 18.2-59. Extortion of money, property or pecuniary benefit

Any person who (i) threatens injury to the character, person, or property of another person, (ii) accuses him of any offense, (iii) threatens to report him as being illegally present in the United States, or (iv) knowingly destroys, conceals, removes, confiscates, withholds or threatens to withhold, or possesses any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person, and thereby extorts money, property, or pecuniary benefit or any note, bond, or other evidence of debt from him or any other person, is guilty of a Class 5 felony.

For the purposes of this section, injury to property includes the sale, distribution, or release of identifying information defined in clauses (iii) through (xii) of subsection C of § 18.2-186.3, but does not include the distribution or release of such information by a person who does so with the intent to obtain money, property or a pecuniary benefit to which he reasonably believes he is lawfully entitled.

Code 1950, § 18.1-184; 1960, c. 358; 1975, cc. 14, 15; 2006, c. 313; 2007, cc. 453, 547; 2010, c. 298.



§ 18.2-60. Threats of death or bodily injury to a person or member of his family; threats to commit serious bodily harm to persons on school property; penalty

A. 1. Any person who knowingly communicates, in a writing, including an electronically transmitted communication producing a visual or electronic message, a threat to kill or do bodily injury to a person, regarding that person or any member of his family, and the threat places such person in reasonable apprehension of death or bodily injury to himself or his family member, is guilty of a Class 6 felony. However, any person who violates this subsection with the intent to commit an act of terrorism as defined in § 18.2-46.4 is guilty of a Class 5 felony.

2. Any person who communicates a threat, in a writing, including an electronically transmitted communication producing a visual or electronic message, to kill or do bodily harm, (i) on the grounds or premises of any elementary, middle or secondary school property, (ii) at any elementary, middle or secondary school-sponsored event or (iii) on a school bus to any person or persons, regardless of whether the person who is the object of the threat actually receives the threat, and the threat would place the person who is the object of the threat in reasonable apprehension of death or bodily harm, is guilty of a Class 6 felony.

B. Any person who orally makes a threat to any employee of any elementary, middle or secondary school, while on a school bus, on school property or at a school-sponsored activity, to kill or to do bodily injury to such person, is guilty of a Class 1 misdemeanor.

A prosecution pursuant to this section may be either in the county, city or town in which the communication was made or received.

Code 1950, § 18.1-257; 1960, c. 358; 1973, c. 118; 1975, cc. 14, 15; 1994, c. 265; 1998, cc. 687, 788; 2001, cc. 644, 653; 2002, cc. 588, 623.



§ 18.2-60.1. Threatening the Governor or his immediate family

Any person who shall knowingly and willfully send, deliver or convey, or cause to be sent, delivered or conveyed, to the Governor or his immediate family any threat to take the life of or inflict bodily harm upon the Governor or his immediate family, whether such threat be oral or written, shall be guilty of a Class 6 felony.

1982, c. 568.



§ 18.2-60.2. Members of the Governor's immediate family

As used in § 18.2-60.1, the immediate family of the Governor shall include any parent, sibling, child, grandchild, spouse, parent of a spouse, and spouse of a sibling, child or grandchild who resides in the same household as the Governor.

1982, c. 568.



§ 18.2-60.3. Stalking; penalty

A. Any person, except a law-enforcement officer, as defined in § 9.1-101, and acting in the performance of his official duties, and a registered private investigator, as defined in § 9.1-138, who is regulated in accordance with § 9.1-139 and acting in the course of his legitimate business, who on more than one occasion engages in conduct directed at another person with the intent to place, or when he knows or reasonably should know that the conduct places that other person in reasonable fear of death, criminal sexual assault, or bodily injury to that other person or to that other person's family or household member is guilty of a Class 1 misdemeanor.

B. Any person who is convicted of a second offense of subsection A occurring within five years of a prior conviction of such an offense when the person was also convicted within the five-year period prior to the instant offense of a violation of (i) § 18.2-51, 18.2-51.2, 18.2-51.6, 18.2-52, or 18.2-57 and the victim of that crime was the same person who is the victim of the stalking activity in the instant conviction, (ii) § 18.2-57.2, or (iii) a protective order, is guilty of a Class 6 felony.

C. Any person convicted of a third or subsequent conviction of subsection A occurring within five years of a conviction for an offense under this section or for a similar offense under the law of any other jurisdiction is guilty of a Class 6 felony.

D. A person may be convicted under this section irrespective of the jurisdiction or jurisdictions within the Commonwealth wherein the conduct described in subsection A occurred, if the person engaged in that conduct on at least one occasion in the jurisdiction where the person is tried. Evidence of any such conduct that occurred outside the Commonwealth may be admissible, if relevant, in any prosecution under this section provided that the prosecution is based upon conduct occurring within the Commonwealth.

E. Upon finding a person guilty under this section, the court shall, in addition to the sentence imposed, issue an order prohibiting contact between the defendant and the victim or the victim's family or household member.

F. The Department of Corrections, sheriff or regional jail director shall give notice prior to the release from a state correctional facility or a local or regional jail of any person incarcerated upon conviction of a violation of this section, to any victim of the offense who, in writing, requests notice, or to any person designated in writing by the victim. The notice shall be given at least 15 days prior to release of a person sentenced to a term of incarceration of more than 30 days or, if the person was sentenced to a term of incarceration of at least 48 hours but no more than 30 days, 24 hours prior to release. If the person escapes, notice shall be given as soon as practicable following the escape. The victim shall keep the Department of Corrections, sheriff or regional jail director informed of the current mailing address and telephone number of the person named in the writing submitted to receive notice.

All information relating to any person who receives or may receive notice under this subsection shall remain confidential and shall not be made available to the person convicted of violating this section.

For purposes of this subsection, "release" includes a release of the offender from a state correctional facility or a local or regional jail (i) upon completion of his term of incarceration or (ii) on probation or parole.

No civil liability shall attach to the Department of Corrections nor to any sheriff or regional jail director or their deputies or employees for a failure to comply with the requirements of this subsection.

G. For purposes of this section:

"Family or household member" has the same meaning as provided in § 16.1-228.

1992, c. 888; 1994, cc. 360, 521, 739; 1995, c. 824; 1996, cc. 540, 866; 1998, c. 570; 2001, c. 197; 2002, c. 377; 2013, c. 759.



§ 18.2-60.4. Violation of protective orders; penalty

Any person who violates any provision of a protective order issued pursuant to § 19.2-152.8, 19.2-152.9, or 19.2-152.10 is guilty of a Class 1 misdemeanor. Conviction hereunder shall bar a finding of contempt for the same act. The punishment for any person convicted of a second offense of violating a protective order, when the offense is committed within five years of the prior conviction and when either the instant or prior offense was based on an act or threat of violence, shall include a mandatory minimum term of confinement of 60 days. Any person convicted of a third or subsequent offense of violating a protective order, when the offense is committed within 20 years of the first conviction and when either the instant or one of the prior offenses was based on an act or threat of violence, is guilty of a Class 6 felony and the punishment shall include a mandatory minimum term of confinement of six months. The mandatory minimum terms of confinement prescribed for violations of this section shall be served consecutively with any other sentence.

If the respondent commits an assault and battery upon any party protected by the protective order resulting in serious bodily injury to the party, he is guilty of a Class 6 felony. Any person who violates such a protective order by furtively entering the home of any protected party while the party is present, or by entering and remaining in the home of the protected party until the party arrives, is guilty of a Class 6 felony, in addition to any other penalty provided by law.

Upon conviction of any offense hereunder for which a mandatory minimum term of confinement is not specified, the person shall be sentenced to a term of confinement and in no case shall the entire term imposed be suspended.

Upon conviction, the court shall, in addition to the sentence imposed, enter a protective order pursuant to § 19.2-152.10 for a specified period not exceeding two years from the date of conviction.

1998, c. 569; 2003, c. 219; 2011, cc. 445, 480; 2013, cc. 761, 774.



§ 18.2-60.5. Unauthorized use of electronic tracking device; penalty

A. Any person who installs or places an electronic tracking device through intentionally deceptive means and without consent, or causes an electronic tracking device to be installed or placed through intentionally deceptive means and without consent, and uses such device to track the location of any person is guilty of a Class 3 misdemeanor.

B. The provisions of this section shall not apply to the installation, placement, or use of an electronic tracking device by:

1. A law-enforcement officer, judicial officer, probation or parole officer, or employee of the Department of Corrections when any such person is engaged in the lawful performance of official duties and in accordance with other state or federal law;

2. The parent or legal guardian of a minor when tracking (i) the minor or (ii) any person authorized by the parent or legal guardian as a caretaker of the minor at any time when the minor is under the person's sole care;

3. A legally authorized representative of an incapacitated adult, as defined in § 18.2-369;

4. The owner of fleet vehicles, when tracking such vehicles;

5. An electronic communications provider to the extent that such installation, placement, or use is disclosed in the provider's terms of use, privacy policy, or similar document made available to the customer; or

6. A registered private investigator, as defined in § 9.1-138, who is regulated in accordance with § 9.1-139 and is acting in the normal course of his business and with the consent of the owner of the property upon which the electronic tracking device is installed and placed. However, such exception shall not apply if the private investigator is working on behalf of a client who is subject to a protective order under § 16.1-253, 16.1-253.1, 16.1-253.4, 16.1-279.1, 19.2-152.8, 19.2-152.9, 19.2-152.10, or subsection B of § 20-103, or if the private investigator knows or should reasonably know that the client seeks the private investigator's services to aid in the commission of a crime.

C. For the purposes of this section:

"Electronic tracking device" means an electronic or mechanical device that permits a person to remotely determine or track the position and movement of another person.

"Fleet vehicle" means (i) one or more motor vehicles owned by a single entity and operated by employees or agents of the entity for business or government purposes, (ii) motor vehicles held for lease or rental to the general public, or (iii) motor vehicles held for sale by motor vehicle dealers.

2013, c. 434.



§ 18.2-61. Rape

A. If any person has sexual intercourse with a complaining witness, whether or not his or her spouse, or causes a complaining witness, whether or not his or her spouse, to engage in sexual intercourse with any other person and such act is accomplished (i) against the complaining witness's will, by force, threat or intimidation of or against the complaining witness or another person; or (ii) through the use of the complaining witness's mental incapacity or physical helplessness; or (iii) with a child under age 13 as the victim, he or she shall be guilty of rape.

B. A violation of this section shall be punishable, in the discretion of the court or jury, by confinement in a state correctional facility for life or for any term not less than five years; and in addition:

1. For a violation of clause (iii) of subsection A where the offender is more than three years older than the victim, if done in the commission of, or as part of the same course of conduct as, or as part of a common scheme or plan as a violation of (i) subsection A of § 18.2-47 or § 18.2-48, (ii) § 18.2-89, 18.2-90, or 18.2-91, or (iii) § 18.2-51.2, the punishment shall include a mandatory minimum term of confinement of 25 years; or

2. For a violation of clause (iii) of subsection A where it is alleged in the indictment that the offender was 18 years of age or older at the time of the offense, the punishment shall include a mandatory minimum term of confinement for life.

The mandatory minimum terms of confinement prescribed for violations of this section shall be served consecutively with any other sentence. If the term of confinement imposed for any violation of clause (iii) of subsection A, where the offender is more than three years older than the victim, is for a term less than life imprisonment, the judge shall impose, in addition to any active sentence, a suspended sentence of no less than 40 years. This suspended sentence shall be suspended for the remainder of the defendant's life, subject to revocation by the court.

There shall be a rebuttable presumption that a juvenile over the age of 10 but less than 12, does not possess the physical capacity to commit a violation of this section. In any case deemed appropriate by the court, all or part of any sentence imposed for a violation under this section against a spouse may be suspended upon the defendant's completion of counseling or therapy, if not already provided, in the manner prescribed under § 19.2-218.1 if, after consideration of the views of the complaining witness and such other evidence as may be relevant, the court finds such action will promote maintenance of the family unit and will be in the best interest of the complaining witness.

C. Upon a finding of guilt under this section, when a spouse is the complaining witness in any case tried by the court without a jury, the court, without entering a judgment of guilt, upon motion of the defendant who has not previously had a proceeding against him for violation of this section dismissed pursuant to this subsection and with the consent of the complaining witness and the attorney for the Commonwealth, may defer further proceedings and place the defendant on probation pending completion of counseling or therapy, if not already provided, in the manner prescribed under § 19.2-218.1. If the defendant fails to so complete such counseling or therapy, the court may make final disposition of the case and proceed as otherwise provided. If such counseling is completed as prescribed under § 19.2-218.1, the court may discharge the defendant and dismiss the proceedings against him if, after consideration of the views of the complaining witness and such other evidence as may be relevant, the court finds such action will promote maintenance of the family unit and be in the best interest of the complaining witness.

Code 1950, § 18.1-44; 1960, c. 358; 1972, c. 394; 1975, cc. 14, 15, 606; 1981, c. 397; 1982, c. 506; 1986, c. 516; 1994, cc. 339, 772, 794; 1997, c. 330; 1999, c. 367; 2002, cc. 810, 818; 2005, c. 631; 2006, cc. 853, 914; 2012, cc. 575, 605; 2013, cc. 761, 774.



§ 18.2-62. Testing of certain persons for human immunodeficiency virus or hepatitis B or C viruses

A. As soon as practicable following arrest, the attorney for the Commonwealth may request, after consultation with any complaining witness, that any person charged with (i) any crime involving sexual assault pursuant to this article, (ii) any offenses against children as prohibited by §§ 18.2-361, 18.2-366, 18.2-370, and 18.2-370.1, or (iii) any assault and battery in which the complaining witness was exposed to body fluids of the person arrested, be requested to submit to testing for infection with human immunodeficiency virus or hepatitis B or C viruses. The person so charged shall be counseled about the meaning of the test, about acquired immunodeficiency syndrome or hepatitis B or C viruses, and about the transmission and prevention of infection with human immunodeficiency virus or hepatitis B or C viruses.

If the person so charged refuses to submit to the test or the competency of the person to consent to the test is at issue, the court with jurisdiction of the case shall hold a hearing to determine whether there is probable cause that the individual has committed the crime with which he is charged. If the court finds probable cause, the court shall order the accused to undergo testing for infection with human immunodeficiency virus or hepatitis B or C viruses. The court may enter such an order in the absence of the defendant if the defendant is represented at the hearing by counsel or a guardian ad litem. The court's finding shall be without prejudice to either the Commonwealth or the person charged and shall not be evidence in any proceeding, civil or criminal.

B. At any point following indictment, arrest by warrant, or service of a petition in the case of a juvenile, of any crime involving sexual assault pursuant to this article or any offenses against children as prohibited by §§ 18.2-361, 18.2-366, 18.2-370, and 18.2-370.1, the attorney for the Commonwealth may request, or after consultation with a complaining witness and, upon the request of the complaining witness shall request, and the court shall order the defendant to submit to testing for infection with human immunodeficiency virus or hepatitis B or C viruses within 48 hours, and follow-up testing as may be medically appropriate. Any test conducted following indictment, arrest by warrant, or service of a petition shall be in addition to such tests as may have been conducted following arrest pursuant to subsection A.

C. Confirmatory tests shall be conducted before any test result shall be determined to be positive. The results of the tests for infection with human immunodeficiency virus or hepatitis B or C viruses shall be confidential as provided in § 32.1-36.1; however, the Department of Health shall also disclose the results to any victim and offer appropriate counseling as provided by subsection B of § 32.1-37.2. The Department shall conduct surveillance and investigation in accordance with § 32.1-39.

The results of such tests shall not be admissible as evidence in any criminal proceeding.

The cost of such tests shall be paid by the Commonwealth and taxed as part of the cost of such criminal proceedings.

1990, c. 957; 1992, cc. 500, 587; 1993, c. 512; 2001, c. 862; 2005, c. 661; 2008, c. 756.



§ 18.2-63. Carnal knowledge of child between thirteen and fifteen years of age

A. If any person carnally knows, without the use of force, a child thirteen years of age or older but under fifteen years of age, such person shall be guilty of a Class 4 felony.

B. If any person carnally knows, without the use of force, a child thirteen years of age or older but under fifteen years of age who consents to sexual intercourse and the accused is a minor and such consenting child is three years or more the accused's junior, the accused shall be guilty of a Class 6 felony. If such consenting child is less than three years the accused's junior, the accused shall be guilty of a Class 4 misdemeanor.

In calculating whether such child is three years or more a junior of the accused minor, the actual dates of birth of the child and the accused, respectively, shall be used.

C. For the purposes of this section, (i) a child under the age of thirteen years shall not be considered a consenting child and (ii) "carnal knowledge" includes the acts of sexual intercourse, cunnilingus, fellatio, anilingus, anal intercourse, and animate and inanimate object sexual penetration.

Code 1950, § 18.1-44; 1960, c. 358; 1972, c. 394; 1975, cc. 14, 15, 606; 1981, c. 397; 1993, c. 852; 2007, c. 718.



§ 18.2-63.1. Death of victim

When the death of the victim occurs in connection with an offense under this article, it shall be immaterial in the prosecution thereof whether the alleged offense occurred before or after the death of the victim.

1978, c. 803; 1981, c. 397.



§ 18.2-64. Repealed

Repealed by Acts 1981, c. 397.



§ 18.2-64.1. Carnal knowledge of certain minors

If any person providing services, paid or unpaid, to juveniles under the purview of the Juvenile and Domestic Relations District Court Law, or to juveniles who have been committed to the custody of the State Department of Juvenile Justice, carnally knows, without the use of force, any minor fifteen years of age or older, when such minor is confined or detained in jail, is detained in any facility mentioned in § 16.1-249, or has been committed to the custody of the Department of Juvenile Justice pursuant to § 16.1-278.8, knowing or having good reason to believe that (i) such minor is in such confinement or detention status, (ii) such minor is a ward of the Department of Juvenile Justice, or (iii) such minor is on probation, furlough, or leave from or has escaped or absconded from such confinement, detention, or custody, he shall be guilty of a Class 6 felony.

For the purposes of this section, "carnal knowledge" includes the acts of sexual intercourse, cunnilingus, fellatio, anallingus, anal intercourse, and animate and inanimate object sexual penetration.

1977, c. 304; 1981, c. 397; 1989, c. 733; 1991, c. 534; 1993, c. 852 .



§ 18.2-64.2. Carnal knowledge of an inmate, parolee, probationer, detainee, or pretrial or posttrial offender; penalty

An accused is guilty of carnal knowledge of an inmate, parolee, probationer, detainee, or pretrial defendant or posttrial offender if he is an employee or contractual employee of, or a volunteer with, a state or local correctional facility or regional jail, the Department of Corrections, the Department of Juvenile Justice, a secure facility or detention home, as defined in § 16.1-228, a state or local court services unit, as defined in § 16.1-235, a local community-based probation services agency or a pretrial services agency; is in a position of authority over the inmate, probationer, parolee, detainee, or a pretrial defendant or posttrial offender; knows that the inmate, probationer, parolee, detainee, or pretrial defendant or posttrial offender is under the jurisdiction of the state or local correctional facility, a regional jail, the Department of Corrections, the Department of Juvenile Justice, a secure facility or detention home, as defined in § 16.1-228, a state or local court services unit, as defined in § 16.1-235, a local community-based probation services agency, or a pretrial services agency; and carnally knows, without the use of force, threat or intimidation (i) an inmate who has been committed to jail or convicted and sentenced to confinement in a state or local correctional facility or regional jail or (ii) a probationer, parolee, detainee, or a pretrial defendant or posttrial offender under the jurisdiction of the Department of Corrections, the Department of Juvenile Justice, a secure facility or detention home, as defined in § 16.1-228, a state or local court services unit, as defined in § 16.1-235, a local community-based probation services agency, a pretrial services agency, a local or regional jail for the purposes of imprisonment, a work program or any other parole/probationary or pretrial services program or agency. Such offense is a Class 6 felony.

An accused is guilty of carnal knowledge of a pretrial defendant or posttrial offender if he (a) is an owner or employee of the bail bond company that posted the pretrial defendant's or posttrial offender's bond, (b) has the authority to revoke the pretrial defendant's or posttrial offender's bond, and (c) carnally knows, without use of force, threat, or intimidation, a pretrial defendant or posttrial offender. Such offense is a Class 1 misdemeanor.

For the purposes of this section, "carnal knowledge" includes the acts of sexual intercourse, cunnilingus, fellatio, anallingus, anal intercourse and animate or inanimate object sexual penetration.

1999, c. 294; 2000, c. 1040; 2001, c. 385; 2007, c. 133; 2013, c. 602.



§ 18.2-65. Repealed

Repealed by Acts 1981, c. 397.



§ 18.2-66. Repealed

Repealed by Acts 2008, cc. 174 and 206, cl. 2.



§ 18.2-67. Depositions of complaining witnesses in cases of criminal sexual assault and attempted criminal sexual assault

Before or during the trial for an offense or attempted offense under this article, the judge of the court in which the case is pending, with the consent of the accused first obtained in open court, by an order of record, may direct that the deposition of the complaining witness be taken at a time and place designated in the order, and the judge may adjourn the taking thereof to such other time and places as he may deem necessary. Such deposition shall be taken before a judge of a circuit court in the county or city in which the offense was committed or the trial is had, and the judge shall rule upon all questions of evidence, and otherwise control the taking of the same as though it were taken in open court. At the taking of such deposition the attorney for the Commonwealth, as well as the accused and his attorneys, shall be present and they shall have the same rights in regard to the examination of such witness as if he or she were testifying in open court. No other person shall be present unless expressly permitted by the judge. Such deposition shall be read to the jury at the time such witness might have testified if such deposition had not been taken, and shall be considered by them, and shall have the same force and effect as though such testimony had been given orally in court. The judge may, in like manner, direct other depositions of the complaining witness, in rebuttal or otherwise, which shall be taken and read in the manner and under the conditions herein prescribed as to the first deposition. The cost of taking such depositions shall be paid by the Commonwealth.

Code 1950, § 18.1-47; 1960, c. 358; 1975, cc. 14, 15, 606; 1981, c. 397.



§ 18.2-67.01. Not in effect

Not in effect.



§ 18.2-67.1. Forcible sodomy

A. An accused shall be guilty of forcible sodomy if he or she engages in cunnilingus, fellatio, anilingus, or anal intercourse with a complaining witness whether or not his or her spouse, or causes a complaining witness, whether or not his or her spouse, to engage in such acts with any other person, and

1. The complaining witness is less than 13 years of age; or

2. The act is accomplished against the will of the complaining witness, by force, threat or intimidation of or against the complaining witness or another person, or through the use of the complaining witness's mental incapacity or physical helplessness.

B. Forcible sodomy is a felony punishable by confinement in a state correctional facility for life or for any term not less than five years; and in addition:

1. For a violation of subdivision A 1, where the offender is more than three years older than the victim, if done in the commission of, or as part of the same course of conduct as, or as part of a common scheme or plan as a violation of (i) subsection A of § 18.2-47 or § 18.2-48, (ii) § 18.2-89, 18.2-90, or 18.2-91, or (iii) § 18.2-51.2, the punishment shall include a mandatory minimum term of confinement of 25 years; or

2. For a violation of subdivision A 1 where it is alleged in the indictment that the offender was 18 years of age or older at the time of the offense, the punishment shall include a mandatory minimum term of confinement for life.

The mandatory minimum terms of confinement prescribed for violations of this section shall be served consecutively with any other sentence. If the term of confinement imposed for any violation of subdivision A 1, where the offender is more than three years older than the victim, is for a term less than life imprisonment, the judge shall impose, in addition to any active sentence, a suspended sentence of no less than 40 years. This suspended sentence shall be suspended for the remainder of the defendant's life, subject to revocation by the court.

In any case deemed appropriate by the court, all or part of any sentence imposed for a violation under this section against a spouse may be suspended upon the defendant's completion of counseling or therapy, if not already provided, in the manner prescribed under § 19.2-218.1 if, after consideration of the views of the complaining witness and such other evidence as may be relevant, the court finds such action will promote maintenance of the family unit and will be in the best interest of the complaining witness.

C. Upon a finding of guilt under this section, when a spouse is the complaining witness in any case tried by the court without a jury, the court, without entering a judgment of guilt, upon motion of the defendant who has not previously had a proceeding against him for violation of this section dismissed pursuant to this subsection and with the consent of the complaining witness and the attorney for the Commonwealth, may defer further proceedings and place the defendant on probation pending completion of counseling or therapy, if not already provided, in the manner prescribed under § 19.2-218.1. If the defendant fails to so complete such counseling or therapy, the court may make final disposition of the case and proceed as otherwise provided. If such counseling is completed as prescribed under § 19.2-218.1, the court may discharge the defendant and dismiss the proceedings against him if, after consideration of the views of the complaining witness and such other evidence as may be relevant, the court finds such action will promote maintenance of the family unit and be in the best interest of the complaining witness.

1981, c. 397; 1986, c. 516; 1994, cc. 772, 794; 1999, c. 367; 2005, c. 631; 2006, cc. 853, 914; 2012, cc. 575, 605; 2013, cc. 761, 774.



§ 18.2-67.2. Object sexual penetration; penalty

A. An accused shall be guilty of inanimate or animate object sexual penetration if he or she penetrates the labia majora or anus of a complaining witness, whether or not his or her spouse, other than for a bona fide medical purpose, or causes such complaining witness to so penetrate his or her own body with an object or causes a complaining witness, whether or not his or her spouse, to engage in such acts with any other person or to penetrate, or to be penetrated by, an animal, and

1. The complaining witness is less than 13 years of age; or

2. The act is accomplished against the will of the complaining witness, by force, threat or intimidation of or against the complaining witness or another person, or through the use of the complaining witness's mental incapacity or physical helplessness.

B. Inanimate or animate object sexual penetration is a felony punishable by confinement in the state correctional facility for life or for any term not less than five years; and in addition:

1. For a violation of subdivision A 1, where the offender is more than three years older than the victim, if done in the commission of, or as part of the same course of conduct as, or as part of a common scheme or plan as a violation of (i) subsection A of § 18.2-47 or § 18.2-48, (ii) § 18.2-89, 18.2-90, or 18.2-91, or (iii) § 18.2-51.2, the punishment shall include a mandatory minimum term of confinement of 25 years; or

2. For a violation of subdivision A 1 where it is alleged in the indictment that the offender was 18 years of age or older at the time of the offense, the punishment shall include a mandatory minimum term of confinement for life.

The mandatory minimum terms of confinement prescribed for violations of this section shall be served consecutively with any other sentence. If the term of confinement imposed for any violation of subdivision A 1, where the offender is more than three years older than the victim, is for a term less than life imprisonment, the judge shall impose, in addition to any active sentence, a suspended sentence of no less than 40 years. This suspended sentence shall be suspended for the remainder of the defendant's life, subject to revocation by the court.

In any case deemed appropriate by the court, all or part of any sentence imposed for a violation under this section against a spouse may be suspended upon the defendant's completion of counseling or therapy, if not already provided, in the manner prescribed under § 19.2-218.1 if, after consideration of the views of the complaining witness and such other evidence as may be relevant, the court finds such action will promote maintenance of the family unit and will be in the best interest of the complaining witness.

C. Upon a finding of guilt under this section, when a spouse is the complaining witness in any case tried by the court without a jury, the court, without entering a judgment of guilt, upon motion of the defendant who has not previously had a proceeding against him for violation of this section dismissed pursuant to this subsection and with the consent of the complaining witness and the attorney for the Commonwealth, may defer further proceedings and place the defendant on probation pending completion of counseling or therapy, if not already provided, in the manner prescribed under § 19.2-218.1. If the defendant fails to so complete such counseling or therapy, the court may make final disposition of the case and proceed as otherwise provided. If such counseling is completed as prescribed under § 19.2-218.1, the court may discharge the defendant and dismiss the proceedings against him if, after consideration of the views of the complaining witness and such other evidence as may be relevant, the court finds such action will promote maintenance of the family unit and be in the best interest of the complaining witness.

1981, c. 397; 1982, c. 508; 1986, c. 516; 1988, c. 437; 1993, c. 549; 1994, cc. 772, 794; 1999, c. 367; 2005, c. 631; 2006, cc. 853, 914; 2012, cc. 575, 605; 2013, cc. 761, 774.



§ 18.2-67.2:1. Repealed

Repealed by Acts 2005, c. 631, cl. 2.



§ 18.2-67.3. Aggravated sexual battery; penalty

A. An accused shall be guilty of aggravated sexual battery if he or she sexually abuses the complaining witness, and

1. The complaining witness is less than 13 years of age, or

2. The act is accomplished through the use of the complaining witness's mental incapacity or physical helplessness, or

3. The offense is committed by a parent, step-parent, grandparent, or step-grandparent and the complaining witness is at least 13 but less than 18 years of age, or

4. The act is accomplished against the will of the complaining witness by force, threat or intimidation, and

a. The complaining witness is at least 13 but less than 15 years of age, or

b. The accused causes serious bodily or mental injury to the complaining witness, or

c. The accused uses or threatens to use a dangerous weapon.

B. Aggravated sexual battery is a felony punishable by confinement in a state correctional facility for a term of not less than one nor more than 20 years and by a fine of not more than $100,000.

1981, c. 397; 1993, c. 590; 2004, c. 843; 2005, cc. 185, 406.



§ 18.2-67.4. Sexual battery

A. An accused is guilty of sexual battery if he sexually abuses, as defined in § 18.2-67.10, (i) the complaining witness against the will of the complaining witness, by force, threat, intimidation, or ruse, (ii) within a two-year period, more than one complaining witness or one complaining witness on more than one occasion intentionally and without the consent of the complaining witness, (iii) an inmate who has been committed to jail or convicted and sentenced to confinement in a state or local correctional facility or regional jail, and the accused is an employee or contractual employee of, or a volunteer with, the state or local correctional facility or regional jail; is in a position of authority over the inmate; and knows that the inmate is under the jurisdiction of the state or local correctional facility or regional jail, or (iv) a probationer, parolee, or a pretrial defendant or posttrial offender under the jurisdiction of the Department of Corrections, a local community-based probation services agency, a pretrial services agency, a local or regional jail for the purposes of imprisonment, a work program or any other parole/probationary or pretrial services or agency and the accused is an employee or contractual employee of, or a volunteer with, the Department of Corrections, a local community-based probation services agency, a pretrial services agency or a local or regional jail; is in a position of authority over an offender; and knows that the offender is under the jurisdiction of the Department of Corrections, a local community-based probation services agency, a pretrial services agency or a local or regional jail.

B. Sexual battery is a Class 1 misdemeanor.

1981, c. 397; 1997, c. 643; 1999, c. 294; 2000, cc. 832, 1040; 2006, c. 284; 2007, c. 133; 2014, c. 656.



§ 18.2-67.4:1. Infected sexual battery; penalty

A. Any person who, knowing he is infected with HIV, syphilis, or hepatitis B, has sexual intercourse, cunnilingus, fellatio, anallingus or anal intercourse with the intent to transmit the infection to another person is guilty of a Class 6 felony.

B. Any person who, knowing he is infected with HIV, syphilis, or hepatitis B, has sexual intercourse, cunnilingus, fellatio, anallingus or anal intercourse with another person without having previously disclosed the existence of his infection to the other person is guilty of a Class 1 misdemeanor.

C. "HIV" means the human immunodeficiency virus or any other related virus that causes acquired immunodeficiency syndrome (AIDS).

Nothing in this section shall prevent the prosecution of any other crime against persons under Chapter 4 (§ 18.2-30 et seq.) of this title. Any person charged with a violation of this section alleging he is infected with HIV shall be subject to the testing provisions of § 18.2-62.

2000, c. 831; 2004, c. 449.



§ 18.2-67.4:2. Sexual abuse of a child under 15 years of age; penalty

Any adult who, with lascivious intent, commits an act of sexual abuse, as defined in § 18.2-67.10, with any child 13 years of age or older but under 15 years of age is guilty of a Class 1 misdemeanor.

2007, c. 463.



§ 18.2-67.5. Attempted rape, forcible sodomy, object sexual penetration, aggravated sexual battery, and sexual battery

A. An attempt to commit rape, forcible sodomy, or inanimate or animate object sexual penetration shall be punishable as a Class 4 felony.

B. An attempt to commit aggravated sexual battery shall be a felony punishable as a Class 6 felony.

C. An attempt to commit sexual battery is a Class 1 misdemeanor.

1981, c. 397; 1993, c. 549 .



§ 18.2-67.5:1. Punishment upon conviction of third misdemeanor offense

When a person is convicted of sexual battery in violation of § 18.2-67.4, attempted sexual battery in violation of subsection C of § 18.2-67.5, a violation of § 18.2-371 involving consensual intercourse, anal intercourse, cunnilingus, fellatio, or anilingus with a child, indecent exposure of himself or procuring another to expose himself in violation of § 18.2-387, or a violation of § 18.2-130, and it is alleged in the warrant, information, or indictment on which the person is convicted and found by the court or jury trying the case that the person has previously been convicted within the 10-year period immediately preceding the offense charged of two or more of the offenses specified in this section, each such offense occurring on a different date, he is guilty of a Class 6 felony.

1994, c. 468; 2006, c. 875; 2014, c. 794.



§ 18.2-67.5:2. Punishment upon conviction of certain subsequent felony sexual assault

A. Any person convicted of (i) more than one offense specified in subsection B or (ii) one of the offenses specified in subsection B of this section and one of the offenses specified in subsection B of § 18.2-67.5:3 when such offenses were not part of a common act, transaction or scheme, and who has been at liberty as defined in § 53.1-151 between each conviction shall, upon conviction of the second or subsequent such offense, be sentenced to the maximum term authorized by statute for such offense, and shall not have all or any part of such sentence suspended, provided it is admitted, or found by the jury or judge before whom the person is tried, that he has been previously convicted of at least one of the specified offenses.

B. The provisions of subsection A shall apply to felony convictions for:

1. Carnal knowledge of a child between thirteen and fifteen years of age in violation of § 18.2-63 when the offense is committed by a person over the age of eighteen;

2. Carnal knowledge of certain minors in violation of § 18.2-64.1;

3. Aggravated sexual battery in violation of § 18.2-67.3;

4. Crimes against nature in violation of subsection B of § 18.2-361;

5. Adultery or fornication with one's own child or grandchild in violation of § 18.2-366;

6. Taking indecent liberties with a child in violation of § 18.2-370 or § 18.2-370.1; or

7. Conspiracy to commit any offense listed in subdivisions 1 through 6 pursuant to § 18.2-22.

C. For purposes of this section, prior convictions shall include (i) adult convictions for felonies under the laws of any state or the United States that are substantially similar to those listed in subsection B and (ii) findings of not innocent, adjudications or convictions in the case of a juvenile if the juvenile offense is substantially similar to those listed in subsection B, the offense would be a felony if committed by an adult in the Commonwealth and the offense was committed less than twenty years before the second offense.

The Commonwealth shall notify the defendant in writing, at least thirty days prior to trial, of its intention to seek punishment pursuant to this section.

1995, c. 834; 2000, c. 333.



§ 18.2-67.5:3. Punishment upon conviction of certain subsequent violent felony sexual assault

A. Any person convicted of more than one offense specified in subsection B, when such offenses were not part of a common act, transaction or scheme, and who has been at liberty as defined in § 53.1-151 between each conviction shall, upon conviction of the second or subsequent such offense, be sentenced to life imprisonment and shall not have all or any portion of the sentence suspended, provided it is admitted, or found by the jury or judge before whom he is tried, that he has been previously convicted of at least one of the specified offenses.

B. The provisions of subsection A shall apply to convictions for:

1. Rape in violation of § 18.2-61;

2. Forcible sodomy in violation of § 18.2-67.1;

3. Object sexual penetration in violation of § 18.2-67.2;

4. Abduction with intent to defile in violation of § 18.2-48; or

5. Conspiracy to commit any offense listed in subdivisions 1 through 4 pursuant to § 18.2-22.

C. For purposes of this section, prior convictions shall include (i) adult convictions for felonies under the laws of any state or the United States that are substantially similar to those listed in subsection B and (ii) findings of not innocent, adjudications or convictions in the case of a juvenile if the juvenile offense is substantially similar to those listed in subsection B, the offense would be a felony if committed by an adult in the Commonwealth and the offense was committed less than twenty years before the second offense.

The Commonwealth shall notify the defendant in the indictment, information, or warrant, at least thirty days prior to trial, of its intention to seek punishment pursuant to this section.

1995, c. 834; 2007, c. 506.



§ 18.2-67.6. Proof of physical resistance not required

The Commonwealth need not demonstrate that the complaining witness cried out or physically resisted the accused in order to convict the accused of an offense under this article, but the absence of such resistance may be considered when relevant to show that the act alleged was not against the will of the complaining witness.

1981, c. 397.



§ 18.2-67.7. Admission of evidence (Supreme Court Rule 2:412 derived from this section)

A. In prosecutions under this article, or under clause (iii) or (iv) of § 18.2-48, 18.2-370, 18.2-370.01, or 18.2-370.1, general reputation or opinion evidence of the complaining witness's unchaste character or prior sexual conduct shall not be admitted. Unless the complaining witness voluntarily agrees otherwise, evidence of specific instances of his or her prior sexual conduct shall be admitted only if it is relevant and is:

1. Evidence offered to provide an alternative explanation for physical evidence of the offense charged which is introduced by the prosecution, limited to evidence designed to explain the presence of semen, pregnancy, disease, or physical injury to the complaining witness's intimate parts; or

2. Evidence of sexual conduct between the complaining witness and the accused offered to support a contention that the alleged offense was not accomplished by force, threat or intimidation or through the use of the complaining witness's mental incapacity or physical helplessness, provided that the sexual conduct occurred within a period of time reasonably proximate to the offense charged under the circumstances of this case; or

3. Evidence offered to rebut evidence of the complaining witness's prior sexual conduct introduced by the prosecution.

B. Nothing contained in this section shall prohibit the accused from presenting evidence relevant to show that the complaining witness had a motive to fabricate the charge against the accused. If such evidence relates to the past sexual conduct of the complaining witness with a person other than the accused, it shall not be admitted and may not be referred to at any preliminary hearing or trial unless the party offering same files a written notice generally describing the evidence prior to the introduction of any evidence, or the opening statement of either counsel, whichever first occurs, at the preliminary hearing or trial at which the admission of the evidence may be sought.

C. Evidence described in subsections A and B of this section shall not be admitted and may not be referred to at any preliminary hearing or trial until the court first determines the admissibility of that evidence at an evidentiary hearing to be held before the evidence is introduced at such preliminary hearing or trial. The court shall exclude from the evidentiary hearing all persons except the accused, the complaining witness, other necessary witnesses, and required court personnel. If the court determines that the evidence meets the requirements of subsections A and B of this section, it shall be admissible before the judge or jury trying the case in the ordinary course of the preliminary hearing or trial. If the court initially determines that the evidence is inadmissible, but new information is discovered during the course of the preliminary hearing or trial which may make such evidence admissible, the court shall determine in an evidentiary hearing whether such evidence is admissible.

1981, c. 397; 2007, c. 890; 2011, c. 785.



§ 18.2-67.7:1. Evidence of similar crimes in child sexual offense cases (Supreme Court Rule 2:413 derived from this section)

A. In a criminal case in which the defendant is accused of a felony sexual offense involving a child victim, evidence of the defendant's conviction of another sexual offense or offenses is admissible and may be considered for its bearing on any matter to which it is relevant.

B. The Commonwealth shall provide to the defendant 14 days prior to trial notice of its intention to introduce copies of final orders evidencing the defendant's qualifying prior criminal convictions. Such notice shall include (i) the date of each prior conviction, (ii) the name and jurisdiction of the court where each prior conviction was obtained, and (iii) each offense of which the defendant was convicted. Prior to commencement of the trial, the Commonwealth shall provide to the defendant photocopies of certified copies of the final orders that it intends to introduce.

C. This section shall not be construed to limit the admission or consideration of evidence under any other section or rule of court.

D. For purposes of this section, "sexual offense" means any offense or any attempt or conspiracy to engage in any offense described in Article 7 (§ 18.2-61 et seq.) of Chapter 4 or § 18.2-370, 18.2-370.01, or 18.2-370.1 or any substantially similar offense under the laws of another state or territory of the United States, the District of Columbia, or the United States.

E. Evidence offered in a criminal case pursuant to the provisions of this section shall be subject to exclusion in accordance with the Virginia Rules of Evidence, including but not limited to Rule 2:403.

2014, c. 782.



§ 18.2-67.8. Closed preliminary hearings

In preliminary hearings for offenses charged under this article or under §§ 18.2-361, 18.2-366, 18.2-370 or § 18.2-370.1, the court may, on its own motion or at the request of the Commonwealth, the complaining witness, the accused, or their counsel, exclude from the courtroom all persons except officers of the court and persons whose presence, in the judgment of the court, would be supportive of the complaining witness or the accused and would not impair the conduct of a fair hearing.

1981, c. 397; 1993, c. 440 .



§ 18.2-67.9. Testimony by child victims and witnesses using two-way closed-circuit television

A. The provisions of this section shall apply to an alleged victim who was fourteen years of age or under at the time of the alleged offense and is sixteen or under at the time of the trial and to a witness who is fourteen years of age or under at the time of the trial.

In any criminal proceeding, including preliminary hearings, involving an alleged offense against a child, relating to a violation of the laws pertaining to kidnapping (§ 18.2-47 et seq.), criminal sexual assault (§ 18.2-61 et seq.) or family offenses pursuant to Article 4 (§ 18.2-362 et seq.) of Chapter 8 of Title 18.2, or involving an alleged murder of a person of any age, the attorney for the Commonwealth or the defendant may apply for an order from the court that the testimony of the alleged victim or a child witness be taken in a room outside the courtroom and be televised by two-way closed-circuit television. The party seeking such order shall apply for the order at least seven days before the trial date or at least seven days before such other preliminary proceeding to which the order is to apply.

B. The court may order that the testimony of the child be taken by closed-circuit television as provided in subsection A if it finds that the child is unavailable to testify in open court in the presence of the defendant, the jury, the judge, and the public, for any of the following reasons:

1. The child's persistent refusal to testify despite judicial requests to do so;

2. The child's substantial inability to communicate about the offense; or

3. The substantial likelihood, based upon expert opinion testimony, that the child will suffer severe emotional trauma from so testifying.

Any ruling on the child's unavailability under this subsection shall be supported by the court with findings on the record or with written findings in a court not of record.

C. In any proceeding in which closed-circuit television is used to receive testimony, the attorney for the Commonwealth and the defendant's attorney shall be present in the room with the child, and the child shall be subject to direct and cross-examination. The only other persons allowed to be present in the room with the child during his testimony shall be those persons necessary to operate the closed-circuit equipment, and any other person whose presence is determined by the court to be necessary to the welfare and well-being of the child.

D. The child's testimony shall be transmitted by closed-circuit television into the courtroom for the defendant, jury, judge and public to view. The defendant shall be provided with a means of private, contemporaneous communication with his attorney during the testimony.

E. Notwithstanding any other provision of law, none of the cost of the two-way closed-circuit television shall be assessed against the defendant.

1988, c. 846; 1999, c. 668; 2001, c. 410.



§ 18.2-67.10. General definitions

As used in this article:

1. "Complaining witness" means the person alleged to have been subjected to rape, forcible sodomy, inanimate or animate object sexual penetration, marital sexual assault, aggravated sexual battery, or sexual battery.

2. "Intimate parts" means the genitalia, anus, groin, breast, or buttocks of any person.

3. "Mental incapacity" means that condition of the complaining witness existing at the time of an offense under this article which prevents the complaining witness from understanding the nature or consequences of the sexual act involved in such offense and about which the accused knew or should have known.

4. "Physical helplessness" means unconsciousness or any other condition existing at the time of an offense under this article which otherwise rendered the complaining witness physically unable to communicate an unwillingness to act and about which the accused knew or should have known.

5. The complaining witness's "prior sexual conduct" means any sexual conduct on the part of the complaining witness which took place before the conclusion of the trial, excluding the conduct involved in the offense alleged under this article.

6. "Sexual abuse" means an act committed with the intent to sexually molest, arouse, or gratify any person, where:

a. The accused intentionally touches the complaining witness's intimate parts or material directly covering such intimate parts;

b. The accused forces the complaining witness to touch the accused's, the witness's own, or another person's intimate parts or material directly covering such intimate parts;

c. If the complaining witness is under the age of 13, the accused causes or assists the complaining witness to touch the accused's, the witness's own, or another person's intimate parts or material directly covering such intimate parts; or

d. The accused forces another person to touch the complaining witness's intimate parts or material directly covering such intimate parts.

1981, c. 397; 1987, c. 277; 1993, c. 549; 1994, c. 568; 2004, c. 741.



§ 18.2-68. Repealed

Repealed by Acts 1994, c. 59.



§ 18.2-71. Producing abortion or miscarriage, etc.; penalty

Except as provided in other sections of this article, if any person administer to, or cause to be taken by a woman, any drug or other thing, or use means, with intent to destroy her unborn child, or to produce abortion or miscarriage, and thereby destroy such child, or produce such abortion or miscarriage, he shall be guilty of a Class 4 felony.

Code 1950, § 18.1-62; 1960, c. 358; 1970, c. 508; 1975, cc. 14, 15.



§ 18.2-71.1. Partial birth infanticide; penalty

A. Any person who knowingly performs partial birth infanticide and thereby kills a human infant is guilty of a Class 4 felony.

B. For the purposes of this section, "partial birth infanticide" means any deliberate act that (i) is intended to kill a human infant who has been born alive, but who has not been completely extracted or expelled from its mother, and that (ii) does kill such infant, regardless of whether death occurs before or after extraction or expulsion from its mother has been completed.

The term "partial birth infanticide" shall not under any circumstances be construed to include any of the following procedures: (i) the suction curettage abortion procedure, (ii) the suction aspiration abortion procedure, (iii) the dilation and evacuation abortion procedure involving dismemberment of the fetus prior to removal from the body of the mother, or (iv) completing delivery of a living human infant and severing the umbilical cord of any infant who has been completely delivered.

C. For the purposes of this section, "human infant who has been born alive" means a product of human conception that has been completely or substantially expelled or extracted from its mother, regardless of the duration of pregnancy, which after such expulsion or extraction breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

D. For purposes of this section, "substantially expelled or extracted from its mother" means, in the case of a headfirst presentation, the infant's entire head is outside the body of the mother, or, in the case of breech presentation, any part of the infant's trunk past the navel is outside the body of the mother.

E. This section shall not prohibit the use by a physician of any procedure that, in reasonable medical judgment, is necessary to prevent the death of the mother, so long as the physician takes every medically reasonable step, consistent with such procedure, to preserve the life and health of the infant. A procedure shall not be deemed necessary to prevent the death of the mother if completing the delivery of the living infant would prevent the death of the mother.

F. The mother may not be prosecuted for any criminal offense based on the performance of any act or procedure by a physician in violation of this section.

2003, cc. 961, 963.



§ 18.2-72. When abortion lawful during first trimester of pregnancy

Notwithstanding any of the provisions of § 18.2-71, it shall be lawful for any physician licensed by the Board of Medicine to practice medicine and surgery, to terminate or attempt to terminate a human pregnancy or aid or assist in the termination of a human pregnancy by performing an abortion or causing a miscarriage on any woman during the first trimester of pregnancy.

1975, cc. 14, 15.



§ 18.2-73. When abortion lawful during second trimester of pregnancy

Notwithstanding any of the provisions of § 18.2-71 and in addition to the provisions of § 18.2-72, it shall be lawful for any physician licensed by the Board of Medicine to practice medicine and surgery, to terminate or attempt to terminate a human pregnancy or aid or assist in the termination of a human pregnancy by performing an abortion or causing a miscarriage on any woman during the second trimester of pregnancy and prior to the third trimester of pregnancy provided such procedure is performed in a hospital licensed by the State Department of Health or operated by the Department of Behavioral Health and Developmental Services.

1975, cc. 14, 15; 2009, cc. 813, 840.



§ 18.2-74. When abortion or termination of pregnancy lawful after second trimester of pregnancy

Notwithstanding any of the provisions of § 18.2-71 and in addition to the provisions of §§ 18.2-72 and 18.2-73, it shall be lawful for any physician licensed by the Board of Medicine to practice medicine and surgery to terminate or attempt to terminate a human pregnancy or aid or assist in the termination of a human pregnancy by performing an abortion or causing a miscarriage on any woman in a stage of pregnancy subsequent to the second trimester provided the following conditions are met:

(a) Said operation is performed in a hospital licensed by the Virginia State Department of Health or operated by the Department of Behavioral Health and Developmental Services.

(b) The physician and two consulting physicians certify and so enter in the hospital record of the woman, that in their medical opinion, based upon their best clinical judgment, the continuation of the pregnancy is likely to result in the death of the woman or substantially and irremediably impair the mental or physical health of the woman.

(c) Measures for life support for the product of such abortion or miscarriage must be available and utilized if there is any clearly visible evidence of viability.

1975, cc. 14, 15; 2009, cc. 813, 840.



§ 18.2-74.1. Abortion, etc., when necessary to save life of woman

In the event it is necessary for a licensed physician to terminate a human pregnancy or assist in the termination of a human pregnancy by performing an abortion or causing a miscarriage on any woman in order to save her life, in the opinion of the physician so performing the abortion or causing the miscarriage, §§ 18.2-71, 18.2-73 and 18.2-74 shall not be applicable.

Code 1950, § 18.1-62.3; 1970, c. 508; 1975, cc. 14, 15.



§ 18.2-74.2. Repealed

Repealed by Acts 2003, cc. 961 and 963.



§ 18.2-75. Conscience clause

Nothing in §§ 18.2-72, 18.2-73 or § 18.2-74 shall require a hospital or other medical facility or physician to admit any patient under the provisions hereof for the purpose of performing an abortion. In addition, any person who shall state in writing an objection to any abortion or all abortions on personal, ethical, moral or religious grounds shall not be required to participate in procedures which will result in such abortion, and the refusal of such person, hospital or other medical facility to participate therein shall not form the basis of any claim for damages on account of such refusal or for any disciplinary or recriminatory action against such person, nor shall any such person be denied employment because of such objection or refusal. The written objection shall remain in effect until such person shall revoke it in writing or terminate his association with the facility with which it is filed.

Code 1950, § 18.1-63.1; 1974, c. 679; 1975, cc. 14, 15.



§ 18.2-76. Informed written consent required; civil penalty

A. Before performing any abortion or inducing any miscarriage or terminating a pregnancy as provided in § 18.2-72, 18.2-73, or 18.2-74, the physician shall obtain the informed written consent of the pregnant woman. However, if the woman has been adjudicated incapacitated by any court of competent jurisdiction or if the physician knows or has good reason to believe that such woman is incapacitated as adjudicated by a court of competent jurisdiction, then only after permission is given in writing by a parent, guardian, committee, or other person standing in loco parentis to the woman, may the physician perform the abortion or otherwise terminate the pregnancy.

B. At least 24 hours before the performance of an abortion, a qualified medical professional trained in sonography and working under the supervision of a physician licensed in the Commonwealth shall perform fetal transabdominal ultrasound imaging on the patient undergoing the abortion for the purpose of determining gestational age. If the pregnant woman lives at least 100 miles from the facility where the abortion is to be performed, the fetal ultrasound imaging shall be performed at least two hours before the abortion. The ultrasound image shall contain the dimensions of the fetus and accurately portray the presence of external members and internal organs of the fetus, if present or viewable. Determination of gestational age shall be based upon measurement of the fetus in a manner consistent with standard medical practice in the community for determining gestational age. When only the gestational sac is visible during ultrasound imaging, gestational age may be based upon measurement of the gestational sac. If gestational age cannot be determined by a transabdominal ultrasound, then the patient undergoing the abortion shall be verbally offered other ultrasound imaging to determine gestational age, which she may refuse. A print of the ultrasound image shall be made to document the measurements that have been taken to determine the gestational age of the fetus.

The provisions of this subsection shall not apply if the woman seeking an abortion is the victim of rape or incest, if the incident was reported to law-enforcement authorities. Nothing herein shall preclude the physician from using any ultrasound imaging that he considers to be medically appropriate pursuant to the standard medical practice in the community.

C. The qualified medical professional performing fetal ultrasound imaging pursuant to subsection B shall verbally offer the woman an opportunity to view the ultrasound image, receive a printed copy of the ultrasound image and hear the fetal heart tones pursuant to standard medical practice in the community, and shall obtain from the woman written certification that this opportunity was offered and whether or not it was accepted and, if applicable, verification that the pregnant woman lives at least 100 miles from the facility where the abortion is to be performed. A printed copy of the ultrasound image shall be maintained in the woman's medical record at the facility where the abortion is to be performed for the longer of (i) seven years or (ii) the extent required by applicable federal or state law.

D. For purposes of this section:

"Informed written consent" means the knowing and voluntary written consent to abortion by a pregnant woman of any age, without undue inducement or any element of force, fraud, deceit, duress, or other form of constraint or coercion by the physician who is to perform the abortion or his agent. The basic information to effect such consent, as required by this subsection, shall be provided by telephone or in person to the woman at least 24 hours before the abortion by the physician who is to perform the abortion, by a referring physician, or by a licensed professional or practical nurse working under the direct supervision of either the physician who is to perform the abortion or the referring physician; however, the information in subdivision 5 may be provided instead by a licensed health-care professional working under the direct supervision of either the physician who is to perform the abortion or the referring physician. This basic information shall include:

1. A full, reasonable and comprehensible medical explanation of the nature, benefits, and risks of and alternatives to the proposed procedures or protocols to be followed in her particular case;

2. An instruction that the woman may withdraw her consent at any time prior to the performance of the procedure;

3. An offer for the woman to speak with the physician who is to perform the abortion so that he may answer any questions that the woman may have and provide further information concerning the procedures and protocols;

4. A statement of the probable gestational age of the fetus at the time the abortion is to be performed and that fetal ultrasound imaging shall be performed prior to the abortion to confirm the gestational age; and

5. An offer to review the printed materials described in subsection F. If the woman chooses to review such materials, they shall be provided to her in a respectful and understandable manner, without prejudice and intended to give the woman the opportunity to make an informed choice and shall be provided to her at least 24 hours before the abortion or mailed to her at least 72 hours before the abortion by first-class mail or, if the woman requests, by certified mail, restricted delivery. This offer for the woman to review the material shall advise her of the following: (i) the Department of Health publishes printed materials that describe the unborn child and list agencies that offer alternatives to abortion; (ii) medical assistance benefits may be available for prenatal care, childbirth and neonatal care, and that more detailed information on the availability of such assistance is contained in the printed materials published by the Department; (iii) the father of the unborn child is liable to assist in the support of her child, even in instances where he has offered to pay for the abortion, that assistance in the collection of such support is available, and that more detailed information on the availability of such assistance is contained in the printed materials published by the Department; (iv) she has the right to review the materials printed by the Department and that copies will be provided to her free of charge if she chooses to review them; and (v) a statewide list of public and private agencies and services that provide ultrasound imaging and auscultation of fetal heart tone services free of charge. Where the woman has advised that the pregnancy is the result of a rape, the information in clause (iii) may be omitted.

The information required by this subsection may be provided by telephone or in person.

E. The physician need not obtain the informed written consent of the woman when the abortion is to be performed pursuant to a medical emergency or spontaneous miscarriage. "Medical emergency" means any condition which, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create a serious risk of substantial and irreversible impairment of a major bodily function.

F. On or before October 1, 2001, the Department of Health shall publish, in English and in each language which is the primary language of two percent or more of the population of the Commonwealth, the following printed materials in such a way as to ensure that the information is easily comprehensible:

1. Geographically indexed materials designed to inform the woman of public and private agencies and services available to assist a woman through pregnancy, upon childbirth and while the child is dependent, including, but not limited to, information on services relating to (i) adoption as a positive alternative, (ii) information relative to counseling services, benefits, financial assistance, medical care and contact persons or groups, (iii) paternity establishment and child support enforcement, (iv) child development, (v) child rearing and stress management, (vi) pediatric and maternal health care, and (vii) public and private agencies and services that provide ultrasound imaging and auscultation of fetal heart tone services free of charge. The materials shall include a comprehensive list of the names and telephone numbers of the agencies, or, at the option of the Department of Health, printed materials including a toll-free, 24-hour-a-day telephone number which may be called to obtain, orally, such a list and description of agencies in the locality of the caller and of the services they offer;

2. Materials designed to inform the woman of the probable anatomical and physiological characteristics of the human fetus at two-week gestational increments from the time when a woman can be known to be pregnant to full term, including any relevant information on the possibility of the fetus's survival and pictures or drawings representing the development of the human fetus at two-week gestational increments. Such pictures or drawings shall contain the dimensions of the fetus and shall be realistic and appropriate for the stage of pregnancy depicted. The materials shall be objective, nonjudgmental and designed to convey only accurate scientific information about the human fetus at the various gestational ages; and

3. Materials containing objective information describing the methods of abortion procedures commonly employed, the medical risks commonly associated with each such procedure, the possible detrimental psychological effects of abortion, and the medical risks commonly associated with carrying a child to term.

The Department of Health shall make these materials available at each local health department and, upon request, to any person or entity, in reasonable numbers and without cost to the requesting party.

G. Any physician who fails to comply with the provisions of this section shall be subject to a $2,500 civil penalty.

Code 1950, § 18.1-62.1; 1970, c. 508; 1972, c. 823; 1975, cc. 14, 15; 1979, c. 250; 1997, c. 801; 2001, cc. 473, 477; 2003, c. 784; 2012, c. 131.



§ 18.2-76.1. Encouraging or promoting abortion

If any person, by publication, lecture, advertisement, or by the sale or circulation of any publication, or through the use of a referral agency for profit, or in any other manner, encourage or promote the performing of an abortion or the inducing of a miscarriage in this Commonwealth which is prohibited under this article, he shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-63; 1960, c. 358; 1972, c. 725; 1975, cc. 14, 15.



§ 18.2-76.2. Repealed

Repealed by Acts 2015, c. 709, cl. 2.



§ 18.2-77. Burning or destroying dwelling house, etc

A. If any person maliciously (i) burns, or by use of any explosive device or substance destroys, in whole or in part, or causes to be burned or destroyed, or (ii) aids, counsels or procures the burning or destruction of any dwelling house or manufactured home whether belonging to himself or another, or any occupied hotel, hospital, mental health facility, or other house in which persons usually dwell or lodge, any occupied railroad car, boat, vessel, or river craft in which persons usually dwell or lodge, or any occupied jail or prison, or any occupied church or occupied building owned or leased by a church that is immediately adjacent to a church, he shall be guilty of a felony, punishable by imprisonment for life or for any period not less than five years and, subject to subdivision g of § 18.2-10, a fine of not more than $100,000. Any person who maliciously sets fire to anything, or aids, counsels or procures the setting fire to anything, by the burning whereof such occupied dwelling house, manufactured home, hotel, hospital, mental health facility or other house, or railroad car, boat, vessel, or river craft, jail or prison, church or building owned or leased by a church that is immediately adjacent to a church, is burned shall be guilty of a violation of this subsection.

B. Any such burning or destruction when the building or other place mentioned in subsection A is unoccupied, shall be punishable as a Class 4 felony.

C. For purposes of this section, "church" shall be defined as in § 18.2-127.

Code 1950, § 18.1-75; 1960, c. 358; 1975, cc. 14, 15; 1977, c. 63; 1978, c. 443; 1993, c. 406; 1997, c. 832.



§ 18.2-78. What not deemed dwelling house

No outhouse, not adjoining a dwelling house, nor under the same roof, although within the curtilage thereof, shall be deemed a part of such dwelling house, within the meaning of this chapter, unless some person usually lodge therein at night.

Code 1950, § 18.1-77; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-79. Burning or destroying meeting house, etc

If any person maliciously burns, or by the use of any explosive device or substance, maliciously destroys, in whole or in part, or causes to be burned or destroyed, or aids, counsels, or procures the burning or destroying, of any meeting house, courthouse, townhouse, college, academy, schoolhouse, or other building erected for public use except an asylum, hotel, jail, prison or church or building owned or leased by a church that is immediately adjacent to a church, or any banking house, warehouse, storehouse, manufactory, mill, or other house, whether the property of himself or of another person, not usually occupied by persons lodging therein at night, at a time when any person is therein, or if he maliciously sets fire to anything, or causes to be set on fire, or aids, counsels, or procures the setting on fire of anything, by the burning whereof any building mentioned in this section is burned, at a time when any person is therein, he shall be guilty of a Class 3 felony. If such offense is committed when no person is in such building mentioned in this section, the offender shall be guilty of a Class 4 felony.

Code 1950, § 18.1-78; 1960, c. 358; 1975, cc. 14, 15; 1997, c. 832.



§ 18.2-80. Burning or destroying any other building or structure

If any person maliciously, or with intent to defraud an insurance company or other person, burn, or by the use of any explosive device or substance, maliciously destroy, in whole or in part, or cause to be burned or destroyed, or aid, counsel or procure the burning or destruction of any building, bridge, lock, dam or other structure, whether the property of himself or of another, at a time when any person is therein or thereon, the burning or destruction whereof is not punishable under any other section of this chapter, he shall be guilty of a Class 3 felony. If he commits such offense at a time when no person is in such building, or other structure, and such building, or other structure, with the property therein, be of the value of $200, or more, he shall be guilty of a Class 4 felony, and if it and the property therein be of less value, he shall be guilty of a Class 1 misdemeanor.

Code 1950, §§ 18.1-80, 18.1-81, 18.1-85; 1960, c. 358; 1975, cc. 14, 15; 1981, c. 197.



§ 18.2-81. Burning or destroying personal property, standing grain, etc

If any person maliciously, or with intent to defraud an insurance company or other person, set fire to or burn or destroy by any explosive device or substance, or cause to be burned, or destroyed by any explosive device or substance, or aid, counsel, or procure the burning or destroying by any explosive device or substance, of any personal property, standing grain or other crop, he shall, if the thing burnt or destroyed, be of the value of $200 or more, be guilty of a Class 4 felony; and if the thing burnt or destroyed be of less value, he shall be guilty of a Class 1 misdemeanor.

Code 1950, §§ 18.1-79, 18.1-85; 1960, c. 358; 1972, c. 53; 1975, cc. 14, 15; 1981, c. 197.



§ 18.2-82. Burning building or structure while in such building or structure with intent to commit felony

If any person while in any building or other structure unlawfully, with intent to commit a felony therein, shall burn or cause to be burned, in whole or in part, such building or other structure, the burning of which is not punishable under any other section of this chapter, he shall be guilty of a Class 4 felony.

Code 1950, § 18.1-80.1; 1970, c. 356; 1975, cc. 14, 15.



§ 18.2-83. Threats to bomb or damage buildings or means of transportation; false information as to danger to such buildings, etc.; punishment; venue

A. Any person (a) who makes and communicates to another by any means any threat to bomb, burn, destroy or in any manner damage any place of assembly, building or other structure, or any means of transportation, or (b) who communicates to another, by any means, information, knowing the same to be false, as to the existence of any peril of bombing, burning, destruction or damage to any such place of assembly, building or other structure, or any means of transportation, shall be guilty of a Class 5 felony; provided, however, that if such person be under fifteen years of age, he shall be guilty of a Class 1 misdemeanor.

B. A violation of this section may be prosecuted either in the jurisdiction from which the communication was made or in the jurisdiction where the communication was received.

Code 1950, §§ 18.1-78.1 through 18.2-78.4; 1960, c. 358; 1975, cc. 14, 15; 1982, c. 502.



§ 18.2-84. Causing, inciting, etc., commission of act proscribed by § 18.2-83

Any person fifteen years of age or over, including the parent of any child, who shall cause, encourage, incite, entice or solicit any person, including a child, to commit any act proscribed by the provisions of § 18.2-83, shall be guilty of a Class 5 felony.

Code 1950, § 18.1-78.5; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-85. Manufacture, possession, use, etc., of fire bombs or explosive materials or devices; penalties

For the purpose of this section:

"Device" means any instrument, apparatus or contrivance, including its component parts, that is capable of producing or intended to produce an explosion but shall not include fireworks as defined in § 27-95.

"Explosive material" means any chemical compound, mechanical mixture or device that is commonly used or can be used for the purpose of producing an explosion and which contains any oxidizing and combustive agents or other ingredients in such proportions, quantities or packaging that an ignition by fire, friction, concussion, percussion, detonation or by any part of the compound or mixture may cause a sudden generation of highly heated gases. These materials include, but are not limited to, gunpowder, powders for blasting, high explosives, blasting materials, fuses (other than electric circuit breakers), detonators, and other detonating agents and smokeless powder.

"Fire bomb" means any container of a flammable material such as gasoline, kerosene, fuel oil, or other chemical compound, having a wick composed of any material or a device or other substance which, if set or ignited, is capable of igniting such flammable material or chemical compound but does not include a similar device commercially manufactured and used solely for the purpose of illumination or cooking.

"Hoax explosive device" means any device which by its design, construction, content or characteristics appears to be or to contain a bomb or other destructive device or explosive but which is an imitation of any such device or explosive.

Any person who (i) possesses materials with which fire bombs or explosive materials or devices can be made with the intent to manufacture fire bombs or explosive materials or devices or, (ii) manufactures, transports, distributes, possesses or uses a fire bomb or explosive materials or devices shall be guilty of a Class 5 felony. Any person who constructs, uses, places, sends, or causes to be sent any hoax explosive device so as to intentionally cause another person to believe that such device is a bomb or explosive shall be guilty of a Class 6 felony.

Nothing in this section shall prohibit the authorized manufacture, transportation, distribution, use or possession of any material, substance, or device by a member of the armed forces of the United States, fire fighters or law-enforcement officers, nor shall it prohibit the manufacture, transportation, distribution, use or possession of any material, substance or device to be used solely for scientific research, educational purposes or for any lawful purpose, subject to the provisions of §§ 27-97 and 27-97.2.

Code 1950, § 18.1-78.6; 1968, c. 249; 1972, c. 126; 1975, cc. 14, 15, 497; 1976, c. 526; 1977, c. 326; 1990, cc. 644, 647; 1992, c. 540; 2000, cc. 951, 1065; 2002, cc. 588, 623; 2005, c. 204.



§ 18.2-86. Setting fire to woods, fences, grass, etc

If any person maliciously set fire to any wood, fence, grass, straw or other thing capable of spreading fire on land, he shall be guilty of a Class 6 felony.

Code 1950, § 18.1-82; 1960, c. 358; 1968, c. 362; 1975, cc. 14, 15.



§ 18.2-87. Setting woods, etc., on fire intentionally whereby another is damaged or jeopardized

Any person who intentionally sets or procures another to set fire to any woods, brush, leaves, grass, straw, or any other inflammable substance capable of spreading fire, and who intentionally allows the fire to escape to lands not his own, whereby the property of another is damaged or jeopardized, shall be guilty of a Class 1 misdemeanor, and shall be liable for the full amount of all expenses incurred in fighting the fire.

Code 1950, § 18.1-83; 1960, c. 358; 1975, cc. 14, 15; 1988, c. 403.



§ 18.2-87.1. Setting off chemical bombs capable of producing smoke in certain public buildings

It shall be unlawful for any person to willfully and intentionally set off or cause to be set off any chemical bomb capable of producing smoke in any building used for public assembly or regularly used by the public including, but not limited to, schools, theaters, stores, office buildings, shopping malls, coliseums and arenas. Any person convicted of a violation of this section shall be guilty of a Class 2 misdemeanor.

1976, c. 153.



§ 18.2-88. Carelessly damaging property by fire

If any person carelessly, negligently or intentionally set any woods or marshes on fire, or set fire to any stubble, brush, straw, or any other substance capable of spreading fire on lands, whereby the property of another is damaged or jeopardized, he shall be guilty of a Class 4 misdemeanor, and shall be liable for the full amount of all expenses incurred in fighting the fire.

Code 1950, § 18.1-84; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-89. Burglary; how punished

If any person break and enter the dwelling house of another in the nighttime with intent to commit a felony or any larceny therein, he shall be guilty of burglary, punishable as a Class 3 felony; provided, however, that if such person was armed with a deadly weapon at the time of such entry, he shall be guilty of a Class 2 felony.

Code 1950, § 18.1-86; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-90. Entering dwelling house, etc., with intent to commit murder, rape, robbery or arson; penalty

If any person in the nighttime enters without breaking or in the daytime breaks and enters or enters and conceals himself in a dwelling house or an adjoining, occupied outhouse or in the nighttime enters without breaking or at any time breaks and enters or enters and conceals himself in any building permanently affixed to realty, or any ship, vessel or river craft or any railroad car, or any automobile, truck or trailer, if such automobile, truck or trailer is used as a dwelling or place of human habitation, with intent to commit murder, rape, robbery or arson in violation of §§ 18.2-77, 18.2-79 or § 18.2-80, he shall be deemed guilty of statutory burglary, which offense shall be a Class 3 felony. However, if such person was armed with a deadly weapon at the time of such entry, he shall be guilty of a Class 2 felony.

Code 1950, § 18.1-88; 1960, c. 358; 1970, c. 381; 1975, cc. 14, 15; 1985, c. 110; 1992, c. 546; 1997, c. 832; 2004, c. 842.



§ 18.2-91. Entering dwelling house, etc., with intent to commit larceny, assault and battery or other felony

If any person commits any of the acts mentioned in § 18.2-90 with intent to commit larceny, or any felony other than murder, rape, robbery or arson in violation of §§ 18.2-77, 18.2-79 or § 18.2-80, or if any person commits any of the acts mentioned in § 18.2-89 or § 18.2-90 with intent to commit assault and battery, he shall be guilty of statutory burglary, punishable by confinement in a state correctional facility for not less than one or more than twenty years or, in the discretion of the jury or the court trying the case without a jury, be confined in jail for a period not exceeding twelve months or fined not more than $2,500, either or both. However, if the person was armed with a deadly weapon at the time of such entry, he shall be guilty of a Class 2 felony.

Code 1950, § 18.1-89; 1960, c. 358; 1962, c. 505; 1970, c. 381; 1975, cc. 14, 15, 602; 1991, c. 710; 1992, c. 486; 1996, c. 1040; 1997, c. 832.



§ 18.2-92. Breaking and entering dwelling house with intent to commit other misdemeanor

If any person break and enter a dwelling house while said dwelling is occupied, either in the day or nighttime, with the intent to commit any misdemeanor except assault and battery or trespass, he shall be guilty of a Class 6 felony. However, if the person was armed with a deadly weapon at the time of such entry, he shall be guilty of a Class 2 felony.

Code 1950, § 18.1-88.1; 1968, c. 530; 1970, c. 381; 1975, cc. 14, 15; 1992, c. 486 .



§ 18.2-93. Entering bank, armed, with intent to commit larceny

If any person, armed with a deadly weapon, shall enter any banking house, in the daytime or in the nighttime, with intent to commit larceny of money, bonds, notes, or other evidence of debt therein, he shall be guilty of a Class 2 felony.

Code 1950, § 18.1-90; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-94. Possession of burglarious tools, etc

If any person have in his possession any tools, implements or outfit, with intent to commit burglary, robbery or larceny, upon conviction thereof he shall be guilty of a Class 5 felony. The possession of such burglarious tools, implements or outfit by any person other than a licensed dealer, shall be prima facie evidence of an intent to commit burglary, robbery or larceny.

Code 1950, § 18.1-87; 1960, c. 358; 1970, c. 587; 1975, cc. 14, 15.



§ 18.2-95. Grand larceny defined; how punished

Any person who (i) commits larceny from the person of another of money or other thing of value of $5 or more, (ii) commits simple larceny not from the person of another of goods and chattels of the value of $200 or more, or (iii) commits simple larceny not from the person of another of any firearm, regardless of the firearm's value, shall be guilty of grand larceny, punishable by imprisonment in a state correctional facility for not less than one nor more than twenty years or, in the discretion of the jury or court trying the case without a jury, be confined in jail for a period not exceeding twelve months or fined not more than $2,500, either or both.

Code 1950, § 18.1-100; 1960, c. 358; 1966, c. 247; 1975, cc. 14, 15, 603; 1980, c. 175; 1991, c. 710; 1992, c. 822; 1998, c. 821.



§ 18.2-96. Petit larceny defined; how punished

Any person who:

1. Commits larceny from the person of another of money or other thing of value of less than $5, or

2. Commits simple larceny not from the person of another of goods and chattels of the value of less than $200, except as provided in subdivision (iii) of § 18.2-95, shall be deemed guilty of petit larceny, which shall be punishable as a Class 1 misdemeanor.

Code 1950, § 18.1-101; 1960, c. 358; 1966, c. 247; 1975, cc. 14, 15; 1980, c. 175; 1992, c. 822 .



§ 18.2-96.1. Identification of certain personalty

A. The owner of personal property may permanently mark such property, including any part thereof, for the purpose of identification with the social security number of the owner, preceded by the letters "VA."

B. [Repealed.]

C. It shall be unlawful for any person to remove, alter, deface, destroy, conceal, or otherwise obscure the manufacturer's serial number or marks, including personalty marked with a social security number preceded by the letters "VA," from such personal property or any part thereof, without the consent of the owner, with intent to render it or other property unidentifiable.

D. It shall be unlawful for any person to possess such personal property or any part thereof, without the consent of the owner, knowing that the manufacturer's serial number or any other distinguishing identification number or mark, including personalty marked with a social security number preceded by the letters "VA," has been removed, altered, defaced, destroyed, concealed, or otherwise obscured with the intent to violate the provisions of this section.

E. A person in possession of such property which is otherwise in violation of this section may apply in writing to the Bureau of Criminal Investigation, Virginia State Police, for assignment of a number for the personal property providing he can show that he is the lawful owner of the property. If a number is issued in conformity with the provisions of this section, then the person to whom it was issued and any person to whom the property is lawfully disposed of shall not be in violation of this section. This subsection shall apply only when the application has been filed by a person prior to arrest or authorization of a warrant of arrest for that person by a court.

F. Any person convicted of an offense under this section, when the value of the personalty is less than $200, shall be guilty of a Class 1 misdemeanor and, when the value of the personalty is $200 or more, shall be guilty of a Class 5 felony.

1981, c. 165; 1982, c. 382.



§ 18.2-97. Larceny of certain animals and poultry

Any person who shall be guilty of the larceny of a dog, horse, pony, mule, cow, steer, bull or calf shall be guilty of a Class 5 felony; and any person who shall be guilty of the larceny of any poultry of the value of $5 dollars or more, but of the value of less than $200, or of a sheep, lamb, swine, or goat, of the value of less than $200, shall be guilty of a Class 6 felony.

Code 1950, § 18.1-102; 1960, c. 358; 1962, c. 15; 1966, c. 247; 1975, cc. 14, 15; 1981, c. 197.



§ 18.2-97.1. Removal of a transmitting device; penalty

Any person who removes an electronic or radio transmitting device from a dog, falcon, hawk, or owl without the permission of the owner and with the intent to prevent or hinder the owner from locating the dog, falcon, hawk, or owl is guilty of a Class 1 misdemeanor. Upon a finding of guilt, the court shall order that the defendant pay as restitution the actual value of any dog, falcon, hawk, or owl lost or killed as a result of such removal. The court may also order restitution to the owner for any lost breeding revenues.

2007, cc. 484, 721; 2011, c. 191.



§ 18.2-98. Larceny of bank notes, checks, etc., or any book of accounts

If any person steal any bank note, check, or other writing or paper of value, whether the same represents money and passes as currency, or otherwise, or any book of accounts, for or concerning money or goods due or to be delivered, he shall be deemed guilty of larceny thereof, and may be charged for such larceny under § 18.2-95 or 18.2-96, and if convicted shall receive the same punishment, according to the value of the thing stolen, prescribed for the punishment of the larceny of goods and chattels. The provisions of this section shall be construed to embrace all bank notes and papers of value representing money and passing as currency, whether the same be the issue of this Commonwealth or any other state, or of the United States, or of any corporation, and shall include all other papers of value, of whatever description. In a prosecution under this section, the money due on or secured by the writing, paper or book, and remaining unsatisfied, or which in any event might be collected thereon, or the value of the property or money affected thereby, shall be deemed to be the value of the article stolen.

Code 1950, §§ 18.1-104, 18.1-105; 1960, c. 358; 1975, cc. 14, 15; 2009, c. 591.



§ 18.2-98.1. Repealed

Repealed by Acts 1984, c. 751.



§ 18.2-99. Larceny of things fixed to the freehold

Things which savor of the realty, and are at the time they are taken part of the freehold, whether they be of the substance or produce thereof, or affixed thereto, shall be deemed goods and chattels of which larceny may be committed, although there be no interval between the severing and taking away.

Code 1950, § 18.1-106; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-100. Removal of crop by tenant before rents and advances are satisfied

It shall be unlawful for any person renting the lands of another, either for a share of the crop or for money consideration, to remove therefrom, without the consent of the landlord, any part of such crop until the rents and advances are satisfied. Every such offense shall be punishable as a Class 3 misdemeanor.

Code 1950, § 18.1-115; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-101. Selling, etc., of goods distrained or levied on

If any person fraudulently sell, pledge, encumber, remove, destroy, receive or secrete any goods, chattels or other personal property of any kind whatsoever that has been distrained or levied upon, with intent to defeat such distress or levy, he shall be deemed guilty of the larceny thereof.

Code 1950, § 18.1-108; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-102. Unauthorized use of animal, aircraft, vehicle or boat; consent; accessories or accomplices

Any person who shall take, drive or use any animal, aircraft, vehicle, boat or vessel, not his own, without the consent of the owner thereof and in the absence of the owner, and with intent temporarily to deprive the owner thereof of his possession thereof, without intent to steal the same, shall be guilty of a Class 6 felony; provided, however, that if the value of such animal, aircraft, vehicle, boat or vessel shall be less than $200, such person shall be guilty of a Class 1 misdemeanor. The consent of the owner of an animal, aircraft, vehicle, boat or vessel to its taking, driving or using shall not in any case be presumed or implied because of such owner's consent on a previous occasion to the taking, driving or using of such animal, aircraft, vehicle, boat or vessel by the same or a different person. Any person who assists in, or is a party or accessory to, or an accomplice in, any such unauthorized taking, driving or using shall be subject to the same punishment as if he were the principal offender.

Code 1950, § 18.1-164; 1960, c. 358; 1970, c. 8; 1975, cc. 14, 15; 1981, c. 197.



§ 18.2-102.1. Removal of shopping cart from store premises

(1) The term "shopping cart" when used in this section means those push carts of the type or types which are commonly provided by grocery stores, drugstores, or other merchant stores or markets for the use of the public in transporting commodities in stores and markets from the store to a place outside the store.

(2) It shall be unlawful for any person to remove a shopping cart from the premises, of the owner of such shopping cart without the consent, of the owner or of his agent, servant, or employee given at the time of such removal. For the purpose of this section, the premises shall include all the parking area set aside by the owner, or on behalf of the owner, for the parking of cars for the convenience of the patrons of the owner.

(3) Any person convicted of a violation under subsection (2) shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-117.2; 1975, c. 269.



§ 18.2-102.2. Unauthorized use of dairy milk cases or milk crates; penalty

It shall be unlawful for any person to:

1. Buy, sell, or dispose of any milk case or milk crate bearing the name or label of the owner without the written consent of the owner or his designated agent;

2. Refuse, upon written demand of the owner or his designated agent, to return to the owner or his designated agent any milk case or milk crate bearing the name or label of the owner; or

3. Deface, obliterate, erase, cover up, or otherwise remove or conceal any name, label, registered trademark, insignia, or other business identification of an owner of a milk case or milk crate without the consent of the owner, for the purpose of destroying or removing from the milk case or milk crate evidence of its ownership.

A violation of this section shall be punishable as a Class 4 misdemeanor.

For purposes of this section, milk cases or milk crates shall be deemed to bear a name or label of an owner when there is imprinted or attached on the case or crate a name, insignia, mark, business identification, or label showing ownership or sufficient information to ascertain ownership. The term "milk case" or "milk crate" means a wire or plastic container which holds sixteen quarts or more of beverage and is used by distributors or retailers or their agents as a means to transport, store, or carry dairy products.

1990, c. 452 .



§ 18.2-103. Concealing or taking possession of merchandise; altering price tags; transferring goods from one container to another; counseling, etc., another in performance of such acts

Whoever, without authority, with the intention of converting goods or merchandise to his own or another's use without having paid the full purchase price thereof, or of defrauding the owner of the value of the goods or merchandise, (i) willfully conceals or takes possession of the goods or merchandise of any store or other mercantile establishment, or (ii) alters the price tag or other price marking on such goods or merchandise, or transfers the goods from one container to another, or (iii) counsels, assists, aids or abets another in the performance of any of the above acts, when the value of the goods or merchandise involved in the offense is less than $200, shall be guilty of petit larceny and, when the value of the goods or merchandise involved in the offense is $200 or more, shall be guilty of grand larceny. The willful concealment of goods or merchandise of any store or other mercantile establishment, while still on the premises thereof, shall be prima facie evidence of an intent to convert and defraud the owner thereof out of the value of the goods or merchandise.

Code 1950, § 18.1-126; 1960, c. 358; 1970, c. 652; 1975, cc. 14, 15; 1994, c. 706.



§ 18.2-104. Punishment for conviction of misdemeanor larceny

When a person is convicted of an offense of larceny or any offense deemed to be or punished as larceny under any provision of the Code, and it is alleged in the warrant, indictment or information on which he is convicted, and admitted, or found by the jury or judge before whom he is tried, that he has been before convicted in the Commonwealth of Virginia or in another jurisdiction for any offense of larceny or any offense deemed or punishable as larceny, or of any substantially similar offense in any other jurisdiction, regardless of whether the prior convictions were misdemeanors, felonies or a combination thereof, he shall be confined in jail not less than thirty days nor more than twelve months; and for a third, or any subsequent offense, he shall be guilty of a Class 6 felony.

Code 1950, § 18.1-126.1; 1970, c. 652; 1975, cc. 14, 15; 1980, c. 174; 1987, c. 178; 1994, c. 706.



§ 18.2-104.1. Liability upon conviction under § 18.2-103

Any person who has been convicted of violating the provisions of § 18.2-103 shall be civilly liable to the owner for the retail value of any goods and merchandise illegally converted and not recovered by the owner, and for all costs incurred in prosecuting such person under the provisions of § 18.2-103. Such costs shall be limited to actual expenses, including the base wage of one employee acting as a witness for the Commonwealth and suit costs. Provided, however, the total amount of allowable costs granted hereunder shall not exceed $250, excluding the retail value of the goods and merchandise.

1976, c. 577.



§ 18.2-105. Repealed

Repealed by Acts 2004, c. 462.



§ 18.2-105.1. Detention of suspected shoplifter

A merchant, agent or employee of the merchant, who has probable cause to believe that a person has shoplifted in violation of § 18.2-95 or § 18.2-96 or § 18.2-103, on the premises of the merchant, may detain such person for a period not to exceed one hour pending arrival of a law-enforcement officer.

1976, c. 515.



§ 18.2-105.2. Manufacture, sale, etc., of devices to shield against electronic detection of shoplifting prohibited; penalty

It shall be unlawful to manufacture, sell, offer for sale, distribute or possess any specially coated or laminated bag or other device primarily designed and intended to shield shoplifted merchandise from detection by an anti-theft electronic alarm sensor, with the intention that the same be used to aid in the shoplifting of merchandise. A violation of this section shall be punishable as a Class 1 misdemeanor.

1984, c. 386; 2003, c. 831.



§ 18.2-106. "Agents of the merchant" defined

As used in this article "agents of the merchant" shall include attendants at any parking lot owned or leased by the merchant, or generally used by customers of the merchant through any contract or agreement between the owner of the parking lot and the merchant.

Code 1950, § 18.1-128; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-107. Theft or destruction of public records by others than officers

If any person steal or fraudulently secrete or destroy a public record or part thereof, including a microphotographic copy thereof, he shall, if the offense be not embraced by § 18.2-472 be guilty of a Class 6 felony.

Code 1950, § 18.1-308; 1960, c. 358; 1974, c. 649; 1975, cc. 14, 15; 1977, c. 107.



§ 18.2-108. Receiving, etc., stolen goods

A. If any person buys or receives from another person, or aids in concealing, any stolen goods or other thing, knowing the same to have been stolen, he shall be deemed guilty of larceny thereof, and may be proceeded against, although the principal offender is not convicted.

B. If any person buys or receives any goods or other thing, used in the course of a criminal investigation by law enforcement that such person believes to have been stolen, he shall be deemed guilty of larceny thereof.

Code 1950, § 18.1-107; 1960, c. 358; 1975, cc. 14, 15; 2008, c. 578.



§ 18.2-108.01. Larceny with intent to sell or distribute; sale of stolen property; penalty

A. Any person who commits larceny of property with a value of $200 or more with the intent to sell or distribute such property is guilty of a felony punishable by confinement in a state correctional facility for not less than two years nor more than 20 years. The larceny of more than one item of the same product is prima facie evidence of intent to sell or intent to distribute for sale.

B. Any person who sells, attempts to sell or possesses with intent to sell or distribute any stolen property with an aggregate value of $200 or more where he knew or should have known that the property was stolen is guilty of a Class 5 felony.

C. A violation of this section constitutes a separate and distinct offense.

2003, c. 831.



§ 18.2-108.1. Receipt of stolen firearm

Notwithstanding the provisions of § 18.2-108, any person who buys or receives a firearm from another person or aids in concealing a firearm, knowing that the firearm was stolen, shall be guilty of a Class 6 felony and may be proceeded against although the principal offender is not convicted.

1988, c. 358; 1998, c. 821.



§ 18.2-109. Receipt or transfer of possession of stolen vehicle, aircraft or boat

Any person who, with intent to procure or pass title to a vehicle, aircraft, boat or vessel, which he knows or has reason to believe has been stolen, shall receive or transfer possession of the same from one to another or who shall with like intent have in his possession any vehicle, aircraft, boat or vessel which he knows or has reason to believe has been stolen, and who is not an officer of the law engaged at the time in the performance of his duty as an officer, shall be guilty of a Class 6 felony.

Code 1950, § 18.1-165; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-110. Repealed

Repealed by Acts 2004, c. 995.



§ 18.2-111. Embezzlement deemed larceny; indictment

If any person wrongfully and fraudulently use, dispose of, conceal or embezzle any money, bill, note, check, order, draft, bond, receipt, bill of lading or any other personal property, tangible or intangible, which he shall have received for another or for his employer, principal or bailor, or by virtue of his office, trust, or employment, or which shall have been entrusted or delivered to him by another or by any court, corporation or company, he shall be guilty of embezzlement. Proof of embezzlement shall be sufficient to sustain the charge of larceny. Any person convicted hereunder shall be deemed guilty of larceny and may be indicted as for larceny and upon conviction shall be punished as provided in § 18.2-95 or § 18.2-96.

Code 1950, § 18.1-109; 1960, c. 358; 1975, cc. 14, 15; 1979, c. 349; 1994, c. 555; 2003, c. 733.



§ 18.2-111.1. Repealed

Repealed by Acts 2004, c. 459.



§ 18.2-111.2. Failure to pay withheld child support; embezzlement

If any employer withholds money from the pay of his employee for the purpose of paying administrative or court-ordered child support on behalf of the employee and then wrongfully and fraudulently fails to make payment of the money withheld, the employer shall be guilty of embezzlement.

1999, c. 56.



§ 18.2-112. Embezzlement by officers, etc., of public or other funds; default in paying over funds evidence of guilt

If any officer, agent or employee of the Commonwealth or of any city, town, county, or any other political subdivision, or the deputy of any such officer having custody of public funds, or other funds coming into his custody under his official capacity, knowingly misuse or misappropriate the same or knowingly dispose thereof otherwise than in accordance with law, he shall be guilty of a Class 4 felony; and any default of such officer, agent, employee or deputy in paying over any such funds to the proper authorities when required by law to do so shall be deemed prima facie evidence of his guilt.

Code 1950, § 18.1-110; 1960, c. 358; 1973, c. 15; 1975, cc. 14, 15; 1979, c. 585.



§ 18.2-112.1. Misuse of public assets; penalty

A. For purposes of this section, "public assets" means personal property belonging to or paid for by the Commonwealth, or any city, town, county, or any other political subdivision, or the labor of any person other than the accused that is paid for by the Commonwealth, or any city, town, county, or any other political subdivision.

B. Any full-time officer, agent, or employee of the Commonwealth, or of any city, town, county, or any other political subdivision who, without lawful authorization, uses or permits the use of public assets for private or personal purposes unrelated to the duties and office of the accused or any other legitimate government interest when the value of such use exceeds $1,000 in any 12-month period, is guilty of a Class 4 felony.

C. Any county, city, or town shall be permitted to adopt a local ordinance that provides that any non-full-time officer, agent, employee, or elected official of the county, city, or town who, without lawful authorization, uses or permits the use of public assets for private or personal purposes unrelated to the duties and office of the accused or any other legitimate government interest when the value of such use exceeds $1,000 in any 12-month period is guilty of a Class 1 misdemeanor.

2008, cc. 738, 755; 2014, c. 321.



§ 18.2-113. Fraudulent entries, etc., in accounts by officers or clerks of financial institutions, joint stock companies or corporations; penalty

If any officer or clerk of any financial institution, joint stock company or corporation makes, alters or omits to make any entry in any account kept in or by such financial institution, company or corporation, with intent, in so doing, to conceal the true state of such account, or to defraud such financial institution, company or corporation, or to enable or assist any person to obtain money to which he was not entitled, such officer or clerk shall be guilty of a Class 4 felony.

Code 1950, § 18.1-111; 1960, c. 358; 1975, cc. 14, 15; 1996, c. 77; 2003, c. 740.



§ 18.2-114. Repealed

Repealed by Acts 2004, c. 459.



§ 18.2-114.1. When collection of money by commissioner, etc., larceny

If any special commissioner or receiver, appointed by any court to collect money, and required by law, or decree of the court, to give bond before collecting the same, shall collect such money, or any part thereof, without giving such bond, and fail properly to account for the same, he shall be deemed guilty of larceny of the money so collected and not so accounted for.

1978, c. 718.



§ 18.2-115. Fraudulent conversion or removal of property subject to lien or title to which is in another

Whenever any person is in possession of any personal property, including motor vehicles or farm products, in any capacity, the title or ownership of which he has agreed in writing shall be or remain in another, or on which he has given a lien, and such person so in possession shall fraudulently sell, pledge, pawn or remove such property from the premises where it has been agreed that it shall remain, and refuse to disclose the location thereof, or otherwise dispose of the property or fraudulently remove the same from the Commonwealth, without the written consent of the owner or lienor or the person in whom the title is, or, if such writing be a deed of trust, without the written consent of the trustee or beneficiary in such deed of trust, he shall be deemed guilty of the larceny thereof.

In any prosecution hereunder, the fact that such person after demand therefor by the lienholder or person in whom the title or ownership of the property is, or his agent, shall fail or refuse to disclose to such claimant or his agent the location of the property, or to surrender the same, shall be prima facie evidence of the violation of the provisions of this section. In the case of farm products, failure to pay the proceeds of the sale of the farm products to the secured party, lienholder or person in whom the title or ownership of the property is, or his agent, within ten days after the sale or other disposition of the farm products unless otherwise agreed by the lender and borrower in the obligation of indebtedness, note or other evidence of the debt shall be prima facie evidence of a violation of the provisions of this section. The venue of prosecutions against persons fraudulently removing any such property, including motor vehicles, from the Commonwealth shall be the county or city in which such property or motor vehicle was purchased or in which the accused last had a legal residence.

This section shall not be construed to interfere with the rights of any innocent third party purchasing such property, unless such writing shall be docketed or recorded as provided by law.

Code 1950, § 18.1-116; 1960, c. 358; 1975, cc. 14, 15; 1986, c. 484.



§ 18.2-115.1. Unlawful sublease of a motor vehicle; penalty

A. It shall be unlawful for any person, for profit in the course of business, who is not a party to a lease contract, conditional sales contract, or security agreement which transfers any right or interest in a motor vehicle, knowing that the motor vehicle is subject to a lease, security interest or lien, to:

1. Obtain or exercise control over a motor vehicle and sell, transfer, assign, or lease the motor vehicle to another person without the prior written authorization of the secured creditor, lessor, or lienholder if he receives compensation or other consideration for the sale, transfer, assignment, or lease of the motor vehicle; or

2. Assist, cause, or arrange the actual or purported sale, transfer, assignment, or lease of a motor vehicle to another person without the prior written authorization of the secured creditor, lessor, or lienholder if he receives compensation or other consideration for assisting, causing, or arranging the sale, transfer, assignment, or lease of the motor vehicle.

B. A violation of this section is punishable as a Class 3 misdemeanor.

C. This section shall not apply to any employee acting upon request of his employer.

D. This section shall not apply if the entire indebtedness owed under or secured by the lease, conditional sales contract, or security agreement through the date of payment is paid in full and received by the lessor or secured party within thirty days after the sale, transfer, assignment, or lease of the motor vehicle.

1990, c. 844; 1993, c. 608 .



§ 18.2-116. Failure to pay for or return goods delivered for selection or approval

If any person shall solicit and obtain from any merchant any goods, wares or merchandise for examination or approval, and shall thereafter, upon written demand, refuse or fail to return the same to such merchant in unused condition, or to pay for the same, such person so offending shall be deemed guilty of the larceny thereof. But the provisions of this section shall not apply unless such written demand be made within five days after delivery, and unless the goods, wares or merchandise shall have attached to them or to the package in which they are contained a label, card or tag containing the words, "Delivered for selection or approval."

Code 1950, § 18.1-117; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-117. Failure of bailee to return animal, aircraft, vehicle or boat

If any person comes into the possession as bailee of any animal, aircraft, vehicle, boat or vessel, and fail to return the same to the bailor, in accordance with the bailment agreement, he shall be deemed guilty of larceny thereof and receive the same punishment, according to the value of the thing stolen, prescribed for the punishment of the larceny of goods and chattels. The failure to return to the bailor such animal, aircraft, vehicle, boat or vessel, within five days from the time the bailee has agreed in writing to return the same shall be prima facie evidence of larceny by such bailee of such animal, aircraft, vehicle, boat or vessel.

Code 1950, § 18.1-163; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-118. Fraudulent conversion or removal of leased personal property

A. Whenever any person is in possession or control of any personal property, by virtue of or subject to a written lease of such property, except property described in § 18.2-117 or in the Virginia Lease-Purchase Agreement Act (§ 59.1-207.17 et seq.), and such person so in possession or control shall, with intent to defraud, sell, secrete, or destroy the property, or dispose of the property for his own use, or fraudulently remove the same from the Commonwealth without the written consent of the lessor thereof, or fail to return such property to the lessor thereof within 30 days after expiration of the lease or rental period for such property stated in such written lease, he shall be deemed guilty of the larceny thereof.

B. The fact that such person signs the lease or rental agreement with a name other than his own, or fails to return such property to the lessor thereof within 30 days after the giving of written notice to such person that the lease or rental period for such property has expired, shall be prima facie evidence of intent to defraud. For purposes of this section, notice mailed by certified mail and addressed to such person at the address of the lessee stated in the lease, shall be sufficient giving of written notice under this section.

C. The venue of prosecution under this section shall be the county or city in which such property was leased or in which such accused person last had a legal residence.

D. The court shall order a person found guilty of an offense under this section to make restitution as the court deems appropriate to the lessor. Such restitution may include (i) the cost of repairing such property; (ii) if the property is not returned or cannot reasonably be repaired, the actual value of such property; and (iii) any reasonable loss of revenue by the lessor resulting from the fraudulent conversion or removal of such property.

Code 1950, § 18.1-117.1; 1966, c. 474; 1975, cc. 14, 15; 1978, c. 675; 2013, c. 536; 2014, c. 56.



§ 18.2-119. Trespass after having been forbidden to do so; penalties

If any person without authority of law goes upon or remains upon the lands, buildings or premises of another, or any portion or area thereof, after having been forbidden to do so, either orally or in writing, by the owner, lessee, custodian, or the agent of any such person, or other person lawfully in charge thereof, or after having been forbidden to do so by a sign or signs posted by or at the direction of such persons or the agent of any such person or by the holder of any easement or other right-of-way authorized by the instrument creating such interest to post such signs on such lands, structures, premises or portion or area thereof at a place or places where it or they may be reasonably seen, or if any person, whether he is the owner, tenant or otherwise entitled to the use of such land, building or premises, goes upon, or remains upon such land, building or premises after having been prohibited from doing so by a court of competent jurisdiction by an order issued pursuant to §§ 16.1-253, 16.1-253.1, 16.1-253.4, 16.1-278.2 through 16.1-278.6, 16.1-278.8, 16.1-278.14, 16.1-278.15, 16.1-279.1, 19.2-152.8, 19.2-152.9 or § 19.2-152.10 or an ex parte order issued pursuant to § 20-103, and after having been served with such order, he shall be guilty of a Class 1 misdemeanor. This section shall not be construed to affect in any way the provisions of §§ 18.2-132 through 18.2-136.

Code 1950, § 18.1-173; 1960, c. 358; 1975, cc. 14, 15; 1982, c. 169; 1987, cc. 625, 705; 1991, c. 534; 1998, cc. 569, 684; 2011, c. 195.



§ 18.2-119.1. Validity of signs forbidding trespass; penalty

If any person knowingly and intentionally posts No Trespassing signs on the land of another without the permission of a person authorized to post such signs on that land, he shall be guilty of a Class 3 misdemeanor.

1999, c. 274.



§ 18.2-120. Instigating, etc., such trespass by others; preventing service to persons not forbidden to trespass

If any person shall solicit, urge, encourage, exhort, instigate or procure another or others to go upon or remain upon the lands, buildings, or premises of another, or any part, portion or area thereof, knowing such other person or persons to have been forbidden, either orally or in writing, to do so by the owner, lessee, custodian or other person lawfully in charge thereof, or knowing such other person or persons to have been forbidden to do so by a sign or signs posted on such lands, buildings, premises or part, portion or area thereof at a place or places where it or they may reasonably be seen; or if any person shall, on such lands, buildings, premises or part, portion or area thereof prevent or seek to prevent the owner, lessee, custodian, person in charge or any of his employees from rendering service to any person or persons not so forbidden, he shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-173.1; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-121. Entering property of another for purpose of damaging it, etc

It shall be unlawful for any person to enter the land, dwelling, outhouse or any other building of another for the purpose of damaging such property or any of the contents thereof or in any manner to interfere with the rights of the owner, user or the occupant thereof to use such property free from interference.

Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor. However, if a person intentionally selects the property entered because of the race, religious conviction, color or national origin of the owner, user or occupant of the property, the person shall be guilty of a Class 6 felony, and the penalty upon conviction shall include a term of confinement of at least six months, 30 days of which shall be a mandatory minimum term of confinement.

Code 1950, § 18.1-183; 1960, c. 358; 1975, cc. 14, 15; 1994, c. 658; 1997, c. 833; 2004, c. 461.



§ 18.2-121.1. Permitting certain animals to run at large

The owner or manager of any animal mentioned in § 55-316, who shall knowingly permit such animal to run at large in any county or portion thereof, under quarantine, shall be deemed to be guilty of a Class 4 misdemeanor.

Code 1950, § 8-885; 1977, c. 624.



§ 18.2-121.2. Trespass by spotlight on agricultural land

If any person shall willfully use a spotlight or similar lighting apparatus to cast a light upon private property used for livestock or crops without the written permission of the person in legal possession of such property, he shall be guilty of a Class 3 misdemeanor.

The prohibition of this section shall not apply to light cast by (i) permanently installed outdoor lighting fixtures, (ii) headlamps on vehicles moving in normal travel on public or private roads, (iii) railroad locomotives or rolling stock being operated on the tracks or right-of-way of a railroad company, (iv) aircraft or watercraft, (v) apparatus used by employees of any public utility in maintaining the utility's lines and equipment, (vi) emergency medical services vehicles used by emergency medical services personnel or fire apparatus used by members of fire departments in the performance of their official duties, (vii) apparatus used by any law-enforcement officer in the performance of his official duties, or (viii) farm machinery or motor vehicles being used in normal farming operations.

1981, c. 460; 2015, cc. 502, 503.



§ 18.2-122. Repealed

Repealed by Acts 1998, c. 6.



§ 18.2-123. Repealed

Repealed by Acts 2004, c. 459.



§ 18.2-124. Jurisdiction over offenses committed in Capitol Square

The Circuit Court of the City of Richmond shall have jurisdiction to try cases of offenses committed in Capitol Square except as hereinafter provided. The district court of the City of Richmond shall have jurisdiction to try misdemeanor cases arising under § 18.2-122, and all other offenses committed in the Capitol Square of which it would have jurisdiction if committed within the corporate limits and jurisdiction of the city; and the Capitol Police, or any member thereof, shall have the same authority to arrest and to swear out warrants for offenses committed on the Capitol Square as policemen of the City of Richmond have to arrest or to swear out warrants for offenses committed within the jurisdiction of the city.

Code 1950, § 2.1-97; 1966, c. 677; 1975, cc. 14, 15; 2004, c. 459.



§ 18.2-125. Trespass at night upon any cemetery

If any person, without the consent of the owner, proprietor or custodian, go or enter in the nighttime, upon the premises, property, driveways or walks of any cemetery, either public or private, for any purpose other than to visit the burial lot or grave of some member of his family, he shall be guilty of a Class 4 misdemeanor.

Code 1950, § 18.1-181; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-126. Violation of sepulture; defilement of a dead human body; penalties

A. If a person unlawfully disinters or displaces a dead human body, or any part of a dead human body which has been deposited in any vault, grave or other burial place, he is guilty of a Class 4 felony.

B. If a person willfully and intentionally physically defiles a dead human body he is guilty of a Class 6 felony. For the purposes of this section, the term "defile" shall not include any autopsy or the recovery of organs or tissues for transplantation, or any other lawful purpose.

Code 1950, § 18.1-243; 1960, c. 358; 1975, cc. 14, 15; 1995, c. 306.



§ 18.2-127. Injuries to churches, church property, cemeteries, burial grounds, etc.; penalty

A. Any person who willfully or maliciously commits any of the following acts is guilty of a Class 1 misdemeanor:

1. Destroys, removes, cuts, breaks, or injures any tree, shrub, or plant on any church property or within any cemetery or lot of any memorial or monumental association;

2. Destroys, mutilates, injures, or removes and carries away any flowers, wreaths, vases, or other ornaments placed within any church or on church property, or placed upon or around any grave, tomb, monument, or lot in any cemetery, graveyard, or other place of burial; or

3. Obstructs proper ingress to and egress from any church or any cemetery or lot belonging to any memorial or monumental association.

B. Any person who willfully or maliciously destroys, mutilates, defaces, injures, or removes any object or structure permanently attached or affixed within any church or on church property, any tomb, monument, gravestone, or other structure placed within any cemetery, graveyard, or place of burial, or within any lot belonging to any memorial or monumental association, or any fence, railing, or other work for the protection or ornament of any tomb, monument, gravestone, or other structure aforesaid, or of any cemetery lot within any cemetery is guilty of a Class 6 felony. A person convicted under this section who is required to pay restitution by the court shall be required to pay restitution to the church, if the property damaged is property of the church, or to the owner of a cemetery, if the property damaged is located within such cemetery regardless of whether the property damaged is owned by the cemetery or by another person.

C. This section shall not apply to any work which is done by the authorities of a church or congregation in the maintenance or improvement of any church property or any burial ground or cemetery belonging to it and under its management or control and which does not injure or result in the removal of a tomb, monument, gravestone, grave marker or vault. For purposes of this section, "church" shall mean any place of worship, and "church property" shall mean any educational building or community center owned or rented by a church.

Code 1950, § 18.1-244; 1960, c. 358; 1975, cc. 14, 15; 1982, c. 561; 1983, c. 579; 1990, c. 510; 2004, c. 203.



§ 18.2-128. Trespass upon church or school property

A. Any person who, without the consent of some person authorized to give such consent, goes or enters upon, in the nighttime, the premises or property of any church or upon any school property for any purpose other than to attend a meeting or service held or conducted in such church or school property, shall be guilty of a Class 3 misdemeanor.

B. It shall be unlawful for any person, whether or not a church member or student, to enter upon or remain upon any church or school property in violation of (i) any direction to vacate the property by a person authorized to give such direction or (ii) any posted notice which contains such information, posted at a place where it reasonably may be seen. Each time such person enters upon or remains on the posted premises or after such direction that person refuses to vacate such property, it shall constitute a separate offense.

A violation of this subsection shall be punishable as a Class 1 misdemeanor, except that any person, other than a parent, who violates this subsection on school property with the intent to abduct a student shall be guilty of a Class 6 felony.

C. For purposes of this section: (i) "school property" includes a school bus as defined in § 46.2-100 and (ii) "church" means any place of worship and includes any educational building or community center owned or leased by a church.

Code 1950, § 18.1-182; 1960, c. 358; 1975, cc. 14, 15; 1988, c. 497; 1989, c. 680; 1993, c. 961; 1994, c. 326; 1995, cc. 493, 642; 1997, c. 779.



§ 18.2-129. Repealed

Repealed by Acts 1989, c. 680 .



§ 18.2-130. Peeping or spying into dwelling or enclosure

A. It shall be unlawful for any person to enter upon the property of another and secretly or furtively peep, spy or attempt to peep or spy into or through a window, door or other aperture of any building, structure, or other enclosure of any nature occupied or intended for occupancy as a dwelling, whether or not such building, structure or enclosure is permanently situated or transportable and whether or not such occupancy is permanent or temporary, or to do the same, without just cause, upon property owned by him and leased or rented to another under circumstances that would violate the occupant's reasonable expectation of privacy.

B. It shall be unlawful for any person to use a peephole or other aperture to secretly or furtively peep, spy or attempt to peep or spy into a restroom, dressing room, locker room, hotel room, motel room, tanning bed, tanning booth, bedroom or other location or enclosure for the purpose of viewing any nonconsenting person who is totally nude, clad in undergarments, or in a state of undress exposing the genitals, pubic area, buttocks or female breast and the circumstances are such that the person would otherwise have a reasonable expectation of privacy.

C. The provisions of this section shall not apply to a lawful criminal investigation or a correctional official or local or regional jail official conducting surveillance for security purposes or during an investigation of alleged misconduct involving a person committed to the Department of Corrections or to a local or regional jail.

D. As used in this section, "peephole" means any hole, crack or other similar opening through which a person can see.

E. A violation of this section is a Class 1 misdemeanor.

Code 1950, § 18.1-174; 1960, c. 358; 1975, cc. 14, 15; 1992, c. 520; 1999, c. 351; 2003, cc. 81, 87.



§ 18.2-131. Trespass upon licensed shooting preserve

It shall be unlawful for any person to trespass on a licensed shooting preserve. Any person convicted of such trespass shall be guilty of a Class 4 misdemeanor and shall be responsible for all damage. Owners or keepers of dogs trespassing on preserves shall be responsible for all damage done by such dogs.

Code 1950, § 29-49; 1975, cc. 14, 15.



§ 18.2-132. Trespass by hunters and fishers

Any person who goes on the lands, waters, ponds, boats or blinds of another to hunt, fish or trap without the consent of the landowner or his agent shall be deemed guilty of a Class 3 misdemeanor.

Code 1950, § 29-165; 1954, c. 155; 1962, c. 469; 1975, cc. 14, 15.



§ 18.2-133. Refusal of person on land, etc., of another to identify himself

Any person who goes on the lands, waters, ponds, boats or blinds of another to hunt, fish, or trap and willfully refuses to identify himself when requested by the landowner or his agent so to do shall be deemed guilty of a Class 4 misdemeanor.

Code 1950, § 29-165.1; 1954, c. 156; 1962, c. 469; 1975, cc. 14, 15.



§ 18.2-134. Trespass on posted property

Any person who goes on the lands, waters, ponds, boats or blinds of another, which have been posted in accordance with the provisions of § 18.2-134.1, to hunt, fish or trap except with the written consent of or in the presence of the owner or his agent shall be guilty of a Class 1 misdemeanor.

Code 1950, § 29-166; 1954, c. 155; 1962, c. 469; 1975, cc. 14, 15; 1987, c. 603.



§ 18.2-134.1. Method of posting lands

A. The owner or lessee of property described in § 18.2-134 may post property by (i) placing signs prohibiting hunting, fishing or trapping where they may reasonably be seen; or (ii) placing identifying paint marks on trees or posts at each road entrance and adjacent to public roadways and public waterways adjoining the property. Each paint mark shall be a vertical line of at least two inches in width and at least eight inches in length and the center of the mark shall be no less than three feet nor more than six feet from the ground or normal water surface. Such paint marks shall be readily visible to any person approaching the property.

B. The type and color of the paint to be used for posting shall be prescribed by the Department of Game and Inland Fisheries.

1987, c. 603.



§ 18.2-135. Destruction of posted signs; posting land of another

Any person who shall mutilate, destroy or take down any "posted," "no hunting" or similar sign or poster on the lands or waters of another, or who shall post such sign or poster on the lands or waters of another, without the consent of the landowner or his agent, shall be deemed guilty of a Class 3 misdemeanor and his hunting, fishing, and trapping license and privileges shall be revoked for a period of one to five years from the date of conviction.

Code 1950, § 29-167; 1962, c. 469; 1975, cc. 14, 15; 2010, c. 183.



§ 18.2-136. Right of certain hunters to go on lands of another; carrying firearms or bows and arrows prohibited

Fox hunters and coon hunters, when the chase begins on other lands, may follow their dogs on prohibited lands, and hunters of all other game, when the chase begins on other lands, may go upon prohibited lands to retrieve their dogs, falcons, hawks, or owls but may not carry firearms or bows and arrows on their persons or hunt any game while thereon. The use of vehicles to retrieve dogs, falcons, hawks, or owls on prohibited lands shall be allowed only with the permission of the landowner or his agent. Any person who goes on prohibited lands to retrieve his dogs, falcons, hawks, or owls pursuant to this section and who willfully refuses to identify himself when requested by the landowner or his agent to do so is guilty of a Class 4 misdemeanor.

Code 1950, § 29-168; 1964, c. 600; 1975, cc. 14, 15; 1988, c. 593; 1991, cc. 317, 327; 2007, cc. 145, 658; 2011, c. 191.



§ 18.2-136.1. Enforcement of §§ 18.2-131 through 18.2-135

Conservation police officers, sheriffs and all other law-enforcement officers shall enforce the provisions of §§ 18.2-131, 18.2-132, 18.2-133, 18.2-134 and 18.2-135.

1975, cc. 14, 15.



§ 18.2-137. Injuring, etc., any property, monument, etc

A. If any person unlawfully destroys, defaces, damages or removes without the intent to steal any property, real or personal, not his own, or breaks down, destroys, defaces, damages or removes without the intent to steal, any monument or memorial for war veterans described in § 15.2-1812, any monument erected for the purpose of marking the site of any engagement fought during the War between the States, or for the purpose of designating the boundaries of any city, town, tract of land, or any tree marked for that purpose, he shall be guilty of a Class 3 misdemeanor; provided that the court may, in its discretion, dismiss the charge if the locality or organization responsible for maintaining the injured property, monument, or memorial files a written affidavit with the court stating it has received full payment for the injury.

B. If any person intentionally causes such injury, he shall be guilty of (i) a Class 1 misdemeanor if the value of or damage to the property, memorial or monument is less than $1,000 or (ii) a Class 6 felony if the value of or damage to the property, memorial or monument is $1,000 or more. The amount of loss caused by the destruction, defacing, damage or removal of such property, memorial or monument may be established by proof of the fair market cost of repair or fair market replacement value. Upon conviction, the court may order that the defendant pay restitution.

Code 1950, § 18.1-172; 1960, c. 358; 1975, cc. 14, 15, 598; 1990, c. 933; 1999, c. 625.



§ 18.2-138. Damaging public buildings, etc.; penalty

Any person who willfully and maliciously (i) breaks any window or door of the Capitol, any courthouse, house of public worship, college, school house, city or town hall, or other public building or library, (ii) damages or defaces the Capitol or any other public building or any statuary in the Capitol, on the Capitol Square, or in or on any other public buildings or public grounds, or (iii) destroys any property in any of such buildings shall be guilty of a Class 6 felony if damage to the property is $1,000 or more or a Class 1 misdemeanor if the damage is less than $1,000.

Any person who willfully and unlawfully damages or defaces any book, newspaper, magazine, pamphlet, map, picture, manuscript, or other property located in any library, reading room, museum, or other educational institution shall be guilty of a Class 6 felony if damage to the property is $1,000 or more or a Class 1 misdemeanor if the damage is less than $1,000.

Code 1950, § 18.1-177; 1960, c. 358; 1975, cc. 14, 15; 1990, c. 454 .



§ 18.2-138.1. Repealed

Repealed by Acts 2004, c. 462.



§ 18.2-139. Injuries to trees, fences or herbage on grounds of Capitol, or in any public square

If any person:

(1) Cut down, pull up, girdle or otherwise injure or destroy any tree growing in the grounds of the Capitol, or in any public square or grounds, without the consent of the Governor, or of the circuit court of the county or city in which such grounds or square is situated; or

(2) Willfully and maliciously injure the fences or herbage of the Capitol grounds, or of any such square or grounds,

he shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-180; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-140. Destruction of trees, shrubs, etc

It shall be unlawful for any person to pick, pull, pull up, tear, tear up, dig, dig up, cut, break, injure, burn or destroy, in whole or in part, any tree, shrub, vine, plant, flower or turf found, growing or being upon the land of another, or upon any land reserved, set aside or maintained by the Commonwealth as a public park, or as a refuge or sanctuary for wild animals, birds or fish, or upon any land reserved, set aside or maintained as a public park by a park authority created under the provisions of § 15.2-5702, without having previously obtained the permission in writing of such other or his agent or of the superintendent or custodian of such park, refuge or sanctuary so to do, unless the same be done under the personal direction of such owner, his agent, tenant or lessee or superintendent or custodian of such park, refuge or sanctuary.

Any person violating this section shall be guilty of a Class 3 misdemeanor; provided, however, that the approval of the owner, his agent, tenant or lessee, or the superintendent or custodian of such park or sanctuary afterwards given in writing or in open court shall be a bar to further prosecution or suit.

Code 1950, § 18.1-178; 1960, c. 358; 1975, cc. 14, 15; 1976, c. 757; 1998, c. 81.



§ 18.2-141. Cutting or destroying trees; carrying axe, saw, etc., while hunting

It shall be unlawful for any person while hunting for game or wildlife on the property of another to carry any axe other than a belt axe with a handle less than twenty inches, saw or other tool or instrument customarily used for the purpose of cutting, felling, mutilating or destroying trees without obtaining prior permission of the landowner. Any person violating the provisions of this section shall be guilty of a Class 3 misdemeanor.

Conservation police officers, sheriffs and all law-enforcement officers shall enforce the provisions of this section.

Code 1950, § 18.1-179; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-142. Repealed

Repealed by Acts 1979, c. 252.



§ 18.2-143. Pulling down fences or leaving open gates

If any person, without permission of the owner, pull down the fence of another and leave the same down, or, without permission, open and leave open the gate of another, or any gate across a public road established by order of court, or if any person other than the owner or owners of the lands through which a line of railroad runs open and leave open a gate at any public or private crossing of the right-of-way of a railroad, he shall be guilty of a Class 4 misdemeanor.

Code 1950, § 18.1-176; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-144. Maiming, killing or poisoning animals, fowl, etc

Except as otherwise provided for by law, if any person maliciously shoot, stab, wound or otherwise cause bodily injury to, or administer poison to or expose poison with intent that it be taken by, any horse, mule, pony, cattle, swine or other livestock of another, with intent to maim, disfigure, disable or kill the same, or if he do any of the foregoing acts to any animal of his own with intent to defraud any insurer thereof, he shall be guilty of a Class 5 felony. If any person do any of the foregoing acts to any fowl or to any companion animal with any of the aforesaid intents, he shall be guilty of a Class 1 misdemeanor, except that any second or subsequent offense shall be a Class 6 felony if the current offense or any previous offense resulted in the death of an animal or the euthanasia of an animal based on the recommendation of a licensed veterinarian upon determination that such euthanasia was necessary due to the condition of the animal, and such condition was a direct result of a violation of this section.

Code 1950, § 18.1-159; 1960, c. 358; 1964, c. 400; 1975, cc. 14, 15; 1977, c. 598; 1978, c. 559; 1999, c. 620.



§ 18.2-144.1. Prohibition against killing or injuring police animals; penalty

It shall be unlawful for any person to maliciously shoot, stab, wound or otherwise cause bodily injury to, or administer poison to or expose poison with intent that it be taken by a dog, horse or other animal owned, used or trained by a law-enforcement agency, regional jail or the Department of Corrections while such animal is performing his lawful duties or is being kept in a kennel, pen or stable while off duty. A violation of this section shall be punishable as a Class 5 felony. The court shall order that the defendant pay restitution for the cost of any animal killed or rendered unable to perform its duties. Such cost shall include training expenses.

1989, c. 558; 1998, c. 8.



§ 18.2-144.2. Prohibition against making a false representation of ownership of an animal to a public or private animal shelter; penalty

A. It shall be unlawful for any person to deliver or release any animal not owned by that person to a public or private animal shelter or humane society, as these terms are defined in § 3.2-6500, or to any other similar facility for animals, or any agent thereof, and to falsely represent to such facility or agent that such person is the owner of the animal.

B. A violation of subsection A is a Class 1 misdemeanor.

C. No public or private animal shelter, humane society or other similar facility for animals, or the directors or employees of any such business or facility, shall, in the absence of gross negligence, be civilly liable for accepting and disposing of any animal in good faith from a person who falsely claims to be the owner of the animal.

1994, c. 885; 2014, c. 148.



§ 18.2-145. Protection of homing pigeons

It shall be unlawful for any person at any time or in any manner to hunt, pursue, take, capture, wound, maim, disfigure, or kill any homing pigeon of another person, or to make use of any pit or pitfall, scaffold, cage, snare, trap, net, baited hook or similar device or drug, poison chemical or explosive, for the purpose of injuring, capturing or killing any such homing pigeon, provided that any officer, employee or agent of a city or county acting pursuant to authority of an ordinance thereof may take, capture and kill pigeons in, on and about any building or structure devoted to business, commercial or industrial purposes when any pigeons are using such premises for roosting, resting or congregating thereon; all pigeons taken upon such premises shall be conclusively deemed not to be homing pigeons or the property of any person.

Any person violating any of the foregoing provisions shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-160; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-145.1. Damaging or destroying research farm product; penalty; restitution

A. Any person or entity that (i) maliciously damages or destroys any farm product, as defined in § 3.2-4709 and (ii) knows the product is grown for testing or research purposes in the context of product development in conjunction or coordination with a private research facility or a university or any federal, state or local government agency is guilty of a Class 1 misdemeanor if the value of the farm product was less than $200, or a Class 6 felony if the value of the farm product was $200 or more.

B. The court shall order the defendant to make restitution in accordance with § 19.2-305.1 for the damage or destruction caused. For the purpose of awarding restitution under this section, the court shall determine the market value of the farm product prior to its damage or destruction and, in so doing, shall include the cost of: (i) production, (ii) research, (iii) testing, (iv) replacement and (v) product development directly related to the product damaged or destroyed.

2001, cc. 547, 572.



§ 18.2-146. Breaking, injuring, defacing, destroying or preventing the operation of vehicle, aircraft or boat

Any person who shall individually or in association with one or more others willfully break, injure, tamper with or remove any part or parts of any vehicle, aircraft, boat or vessel for the purpose of injuring, defacing or destroying said vehicle, aircraft, boat or vessel, or temporarily or permanently preventing its useful operation, or for any purpose against the will or without the consent of the owner of such vehicle, aircraft, boat or vessel, or who shall in any other manner willfully or maliciously interfere with or prevent the running or operation of such vehicle, aircraft, boat or vessel, shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-166; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-147. Entering or setting in motion, vehicle, aircraft, boat, locomotive or rolling stock of railroad; exceptions

Any person who shall, without the consent of the owner or person in charge of a vehicle, aircraft, boat, vessel, locomotive or other rolling stock of a railroad, climb into or upon such vehicle, aircraft, boat, vessel, locomotive or other rolling stock of a railroad, with intent to commit any crime, malicious mischief, or injury thereto, or who, while a vehicle, aircraft, boat, vessel, locomotive or other rolling stock of a railroad is at rest and unattended, shall attempt to manipulate any of the levers and starting crank or other device, brakes or mechanism thereof or to set into motion such vehicle, aircraft, boat, vessel, locomotive or other rolling stock of a railroad, with the intent to commit any crime, malicious mischief, or injury thereto, shall be guilty of a Class 1 misdemeanor, except that the foregoing provision shall not apply when any such act is done in an emergency or in furtherance of public safety or by or under the direction of an officer in the regulation of traffic or performance of any other official duty.

Code 1950, § 18.1-167; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-147.1. Breaking and entering into railroad cars, motortrucks, aircraft, etc., or pipeline systems

Any person who breaks the seal or lock of any railroad car, vessel, aircraft, motortruck, wagon or other vehicle or of any pipeline system, containing shipments of freight or express or other property, or breaks and enters any such vehicle or pipeline system with the intent to commit larceny or any felony therein shall be guilty of a Class 4 felony; provided, however, that if such person is armed with a firearm at the time of such breaking and entering, he shall be guilty of a Class 3 felony.

1979, c. 336.



§ 18.2-147.2. Devices for puncturing motor vehicle tires

It shall be unlawful for any person to manufacture, distribute, have in his possession or place upon any highway or private property jackrocks which are primarily designed for the purpose of disabling motor vehicles by the puncturing of tires by anyone other than a law-enforcement officer. Any person convicted of unlawful manufacture, distribution, possession or use of such device shall be guilty of a Class 1 misdemeanor. A law-enforcement officer who is lawfully engaged in the discharge of his duties shall not be subject to the provisions of this section.

1982, c. 253; 2007, c. 437.



§ 18.2-148. Bona fide repossession under lien

The provisions of §§ 18.2-102, 18.2-146 and 18.2-147 shall not apply to a bona fide repossession of a vehicle, aircraft, boat or vessel by the holder of a lien on such vehicle, aircraft, boat or vessel, or by the agents or employees of such lienholder.

Code 1950, § 18.1-168; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-149. Injury to hired animal, aircraft, vehicle or boat

If any person after having rented or leased from any other person an animal, aircraft, vehicle, boat or vessel shall willfully injure or damage the same, by hard or reckless driving or using, or by using the same in violation of any statute of this Commonwealth, or allow or permit any other person so to do, or hire the same to any other person without the consent of the bailor, such person shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-161; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-150. Willfully destroying vessel, etc

If any person willfully scuttle, cast away or otherwise dispose of, or in any manner destroy, except as otherwise provided, a ship, vessel or other watercraft, with intent to injure or defraud any owner thereof or of any property on board the same, or any insurer of such ship, vessel or other watercraft, or any part thereof, or of any such property on board the same, if the same be of the value of $200, he shall be guilty of a Class 4 felony, but if it be of less value than $200, he shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-170; 1960, c. 358; 1975, cc. 14, 15; 1981, c. 197.



§ 18.2-151. Opening or carrying away pumps, etc., used for dispensing gasoline, etc

If any person, with intent to commit larceny therefrom, break and open, or open, or carry away, any pump, tank, or other similar equipment or container used for dispensing or storing kerosene, gasoline or motor oils, he shall be guilty of a Class 6 felony.

Code 1950, § 18.1-169; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-152. Stealing from or tampering with parking meter, vending machine, pay telephone, etc

Any person who enters, forces or attempts to force an entrance into, tampers with, or inserts any part of an instrument into any parking meter, vending machine, pay telephone, money changing machine, or any other device designed to receive money, with intent to steal therefrom, shall for the first conviction thereof be guilty of a Class 1 misdemeanor, and for any subsequent conviction of a violation thereof shall be guilty of a Class 6 felony.

Code 1950, § 18.1-125.1; 1968, c. 518; 1975, cc. 14, 15.



§ 18.2-152.1. Short title

This article shall be known and may be cited as the "Virginia Computer Crimes Act."

1984, c. 751.



§ 18.2-152.2. Definitions; computer crimes

For purposes of this article:

"Commercial electronic mail" means electronic mail, the primary purpose of which is the advertisement or promotion of a commercial product or service.

"Computer" means a device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions. Such term does not include simple calculators, automated typewriters, facsimile machines, or any other specialized computing devices that are preprogrammed to perform a narrow range of functions with minimal end-user or operator intervention and are dedicated to a specific task.

"Computer data" means any representation of information, knowledge, facts, concepts, or instructions which is being prepared or has been prepared and is intended to be processed, is being processed, or has been processed in a computer or computer network. "Computer data" may be in any form, whether readable only by a computer or only by a human or by either, including, but not limited to, computer printouts, magnetic storage media, punched cards, or stored internally in the memory of the computer.

"Computer network" means two or more computers connected by a network.

"Computer operation" means arithmetic, logical, monitoring, storage or retrieval functions and any combination thereof, and includes, but is not limited to, communication with, storage of data to, or retrieval of data from any device or human hand manipulation of electronic or magnetic impulses. A "computer operation" for a particular computer may also be any function for which that computer was generally designed.

"Computer program" means an ordered set of data representing coded instructions or statements that, when executed by a computer, causes the computer to perform one or more computer operations.

"Computer services" means computer time or services, including data processing services, Internet services, electronic mail services, electronic message services, or information or data stored in connection therewith.

"Computer software" means a set of computer programs, procedures and associated documentation concerned with computer data or with the operation of a computer, computer program, or computer network.

"Electronic mail service provider" (EMSP) means any person who (i) is an intermediary in sending or receiving electronic mail and (ii) provides to end-users of electronic mail services the ability to send or receive electronic mail.

"Financial instrument" includes, but is not limited to, any check, draft, warrant, money order, note, certificate of deposit, letter of credit, bill of exchange, credit or debit card, transaction authorization mechanism, marketable security, or any computerized representation thereof.

"Network" means any combination of digital transmission facilities and packet switches, routers, and similar equipment interconnected to enable the exchange of computer data.

"Owner" means an owner or lessee of a computer or a computer network or an owner, lessee, or licensee of computer data, computer programs or computer software.

"Person" shall include any individual, partnership, association, corporation or joint venture.

"Property" shall include:

1. Real property;

2. Computers and computer networks;

3. Financial instruments, computer data, computer programs, computer software and all other personal property regardless of whether they are:

a. Tangible or intangible;

b. In a format readable by humans or by a computer;

c. In transit between computers or within a computer network or between any devices which comprise a computer; or

d. Located on any paper or in any device on which it is stored by a computer or by a human; and

4. Computer services.

"Spam" means unsolicited commercial electronic mail. Spam shall not include commercial electronic mail transmitted to a recipient with whom the sender has an existing business or personal relationship.

A person "uses" a computer or computer network when he attempts to cause or causes a computer or computer network to perform or to stop performing computer operations.

A person is "without authority" when he knows or reasonably should know that he has no right, agreement, or permission or acts in a manner knowingly exceeding such right, agreement, or permission.

1984, c. 751; 1999, cc. 886, 904, 905; 2000, c. 627; 2003, cc. 987, 1016; 2005, cc. 761, 812, 827; 2009, cc. 321, 376; 2010, c. 489.



§ 18.2-152.3. Computer fraud; penalty

Any person who uses a computer or computer network, without authority and:

1. Obtains property or services by false pretenses;

2. Embezzles or commits larceny; or

3. Converts the property of another;

is guilty of the crime of computer fraud.

If the value of the property or services obtained is $200 or more, the crime of computer fraud shall be punishable as a Class 5 felony. Where the value of the property or services obtained is less than $200, the crime of computer fraud shall be punishable as a Class 1 misdemeanor.

1984, c. 751; 1985, c. 322; 2003, cc. 987, 1016; 2005, cc. 747, 761, 827, 837.



§ 18.2-152.3:1. Transmission of unsolicited commercial electronic mail (spam); penalty

A. Any person who:

1. Uses a computer or computer network with the intent to falsify or forge electronic mail transmission information or other routing information in any manner in connection with the transmission of spam through or into the computer network of an electronic mail service provider or its subscribers; or

2. Knowingly sells, gives, or otherwise distributes or possesses with the intent to sell, give, or distribute software that (i) is primarily designed or produced for the purpose of facilitating or enabling the falsification of the transmission information or other routing information of spam; (ii) has only limited commercially significant purpose or use other than to facilitate or enable the falsification of the transmission information or other routing information of spam; or (iii) is marketed by that person acting alone or with another for use in facilitating or enabling the falsification of the transmission information or other routing information of spam is guilty of a Class 1 misdemeanor.

B. Any person who commits a violation of subdivision A 1 when (i) the volume of spam transmitted exceeded 10,000 attempted recipients in any 24-hour time period, 100,000 attempted recipients in any 30-day time period, or one million attempted recipients in any one-year time period or (ii) revenue generated from a specific transmission of spam exceeded $1,000 or the total revenue generated from all spam transmitted to any EMSP exceeded $50,000, is guilty of a Class 6 felony.

C. Any person who knowingly hires, employs, uses, or permits any minor to assist in the transmission of spam in violation of subsection B is guilty of a Class 6 felony.

2003, cc. 987, 1016; 2010, c. 489.



§ 18.2-152.4. Computer trespass; penalty

A. It shall be unlawful for any person, with malicious intent, to:

1. Temporarily or permanently remove, halt, or otherwise disable any computer data, computer programs or computer software from a computer or computer network;

2. Cause a computer to malfunction, regardless of how long the malfunction persists;

3. Alter, disable, or erase any computer data, computer programs or computer software;

4. Effect the creation or alteration of a financial instrument or of an electronic transfer of funds;

5. Use a computer or computer network to cause physical injury to the property of another;

6. Use a computer or computer network to make or cause to be made an unauthorized copy, in any form, including, but not limited to, any printed or electronic form of computer data, computer programs or computer software residing in, communicated by, or produced by a computer or computer network;

7. [Repealed.]

8. Install or cause to be installed, or collect information through, computer software that records all or a majority of the keystrokes made on the computer of another without the computer owner's authorization; or

9. Install or cause to be installed on the computer of another, computer software for the purpose of (i) taking control of that computer so that it can cause damage to another computer or (ii) disabling or disrupting the ability of the computer to share or transmit instructions or data to other computers or to any related computer equipment or devices, including but not limited to printers, scanners, or fax machines.

B. Any person who violates this section is guilty of computer trespass, which shall be a Class 1 misdemeanor. If there is damage to the property of another valued at $1,000 or more caused by such person's act in violation of this section, the offense shall be a Class 6 felony. If a person installs or causes to be installed computer software in violation of this section on more than five computers of another, the offense shall be a Class 6 felony. If a person violates subdivision A 8, the offense shall be a Class 6 felony.

C. Nothing in this section shall be construed to interfere with or prohibit terms or conditions in a contract or license related to computers, computer data, computer networks, computer operations, computer programs, computer services, or computer software or to create any liability by reason of terms or conditions adopted by, or technical measures implemented by, a Virginia-based electronic mail service provider to prevent the transmission of unsolicited electronic mail in violation of this article. Nothing in this section shall be construed to prohibit the monitoring of computer usage of, the otherwise lawful copying of data of, or the denial of computer or Internet access to a minor by a parent or legal guardian of the minor.

1984, c. 751; 1985, c. 322; 1990, c. 663; 1998, c. 892; 1999, cc. 886, 904, 905; 2002, c. 195; 2003, cc. 987, 1016; 2005, cc. 761, 812, 827; 2007, c. 483.



§ 18.2-152.5. Computer invasion of privacy; penalties

A. A person is guilty of the crime of computer invasion of privacy when he uses a computer or computer network and intentionally examines without authority any employment, salary, credit or any other financial or identifying information, as defined in clauses (iii) through (xiii) of subsection C of § 18.2-186.3, relating to any other person. "Examination" under this section requires the offender to review the information relating to any other person after the time at which the offender knows or should know that he is without authority to view the information displayed.

B. The crime of computer invasion of privacy shall be punishable as a Class 1 misdemeanor.

C. Any person who violates this section after having been previously convicted of a violation of this section or any substantially similar laws of any other state or of the United States is guilty of a Class 6 felony.

D. Any person who violates this section and sells or distributes such information to another is guilty of a Class 6 felony.

E. Any person who violates this section and uses such information in the commission of another crime is guilty of a Class 6 felony.

F. This section shall not apply to any person collecting information that is reasonably needed to (i) protect the security of a computer, computer service, or computer business, or to facilitate diagnostics or repair in connection with such computer, computer service, or computer business or (ii) determine whether the computer user is licensed or authorized to use specific computer software or a specific computer service.

1984, c. 751; 1985, c. 398; 2001, c. 358; 2005, cc. 747, 761, 827, 837.



§ 18.2-152.5:1. Using a computer to gather identifying information; penalties

A. It is unlawful for any person, other than a law-enforcement officer, as defined in § 9.1-101, and acting in the performance of his official duties, to use a computer to obtain, access, or record, through the use of material artifice, trickery or deception, any identifying information, as defined in clauses (iii) through (xiii) of subsection C of § 18.2-186.3. Any person who violates this section is guilty of a Class 6 felony.

B. Any person who violates this section and sells or distributes such information to another is guilty of a Class 5 felony.

C. Any person who violates this section and uses such information in the commission of another crime is guilty of a Class 5 felony.

2005, cc. 747, 760, 761, 827, 837.



§ 18.2-152.6. Theft of computer services; penalties

Any person who willfully obtains computer services without authority is guilty of the crime of theft of computer services, which shall be punishable as a Class 1 misdemeanor. If the theft of computer services is valued at $2,500 or more, he is guilty of a Class 6 felony.

1984, c. 751; 1985, c. 322; 2003, cc. 987, 1016; 2005, cc. 746, 761, 827.



§ 18.2-152.7. Personal trespass by computer; penalty

A. A person is guilty of the crime of personal trespass by computer when he uses a computer or computer network to cause physical injury to an individual.

B. If committed maliciously, the crime of personal trespass by computer shall be punishable as a Class 3 felony. If such act is done unlawfully but not maliciously, the crime of personal trespass by computer shall be punishable as a Class 6 felony.

1984, c. 751; 1985, c. 322; 2003, cc. 987, 1016; 2005, cc. 746, 761, 827.



§ 18.2-152.7:1. Harassment by computer; penalty

If any person, with the intent to coerce, intimidate, or harass any person, shall use a computer or computer network to communicate obscene, vulgar, profane, lewd, lascivious, or indecent language, or make any suggestion or proposal of an obscene nature, or threaten any illegal or immoral act, he shall be guilty of a Class 1 misdemeanor.

2000, c. 849.



§ 18.2-152.8. Property capable of embezzlement

For purposes of §§ 18.2-95, 18.2-96, 18.2-108, and 18.2-111, personal property subject to embezzlement, larceny, or receiving stolen goods shall include:

1. Computers and computer networks;

2. Financial instruments, computer data, computer programs, computer software and all other personal property regardless of whether they are:

a. Tangible or intangible;

b. In a format readable by humans or by a computer;

c. In transit between computers or within a computer network or between any devices which comprise a computer; or

d. Located on any paper or in any device on which it is stored by a computer or by a human; and

3. Computer services.

1984, c. 751; 2005, cc. 746, 761, 827.



§ 18.2-152.9. Repealed

Repealed by Acts 2005, cc. 746, 761, and 827, cl. 2.



§ 18.2-152.11. Article not exclusive

The provisions of this article shall not be construed to preclude the applicability of any other provision of the criminal law of this Commonwealth which presently applies or may in the future apply to any transaction or course of conduct which violates this article, unless such provision is clearly inconsistent with the terms of this article.

1984, c. 751.



§ 18.2-152.12. Civil relief; damages

A. Any person whose property or person is injured by reason of a violation of any provision of this article or by any act of computer trespass set forth in subdivisions A 1 through A 8 of § 18.2-152.4 regardless of whether such act is committed with malicious intent may sue therefor and recover for any damages sustained and the costs of suit. Without limiting the generality of the term, "damages" shall include loss of profits.

B. If the injury under this article arises from the transmission of spam in contravention of the authority granted by or in violation of the policies set by the electronic mail service provider where the defendant has knowledge of the authority or policies of the EMSP or where the authority or policies of the EMSP are available on the electronic mail service provider's website, the injured person, other than an electronic mail service provider, may also recover attorneys' fees and costs, and may elect, in lieu of actual damages, to recover the lesser of $10 for each and every spam message transmitted in violation of this article, or $25,000 per day. The injured person shall not have a cause of action against the electronic mail service provider that merely transmits the spam over its computer network. Transmission of electronic mail from an organization to its members shall not be deemed to be spam.

C. If the injury under this article arises from the transmission of spam in contravention of the authority granted by or in violation of the policies set by the electronic mail service provider where the defendant has knowledge of the authority or policies of the EMSP or where the authority or policies of the EMSP are available on the electronic mail service provider's website, an injured electronic mail service provider may also recover attorneys' fees and costs, and may elect, in lieu of actual damages, to recover $1 for each and every intended recipient of a spam message where the intended recipient is an end user of the EMSP or $25,000 for each day an attempt is made to transmit a spam message to an end user of the EMSP. In calculating the statutory damages under this provision, the court may adjust the amount awarded as necessary, but in doing so shall take into account the number of complaints to the EMSP generated by the defendant's messages, the defendant's degree of culpability, the defendant's prior history of such conduct, and the extent of economic gain resulting from the conduct. Transmission of electronic mail from an organization to its members shall not be deemed to be spam.

D. At the request of any party to an action brought pursuant to this section, the court may, in its discretion, conduct all legal proceedings in such a way as to protect the secrecy and security of the computer, computer network, computer data, computer program and computer software involved in order to prevent possible recurrence of the same or a similar act by another person and to protect any trade secrets of any party and in such a way as to protect the privacy of nonparties who complain about violations of this section.

E. The provisions of this article shall not be construed to limit any person's right to pursue any additional civil remedy otherwise allowed by law.

F. A civil action under this section must be commenced before expiration of the time period prescribed in § 8.01-40.1. In actions alleging injury arising from the transmission of spam, personal jurisdiction may be exercised pursuant to § 8.01-328.1.

1984, c. 751; 1985, c. 92; 1999, cc. 886, 904, 905; 2003, cc. 987, 1016; 2005, cc. 746, 761, 827; 2010, cc. 489, 529.



§ 18.2-152.13. Repealed

Repealed by Acts 2015, c. 709, cl. 2.



§ 18.2-152.14. Computer as instrument of forgery

The creation, alteration, or deletion of any computer data contained in any computer or computer network, which if done on a tangible document or instrument would constitute forgery under Article 1 (§ 18.2-168 et seq.) of Chapter 6 of this Title, will also be deemed to be forgery. The absence of a tangible writing directly created or altered by the offender shall not be a defense to any crime set forth in Article 1 (§ 18.2-168 et seq.) of Chapter 6 of this Title if a creation, alteration, or deletion of computer data was involved in lieu of a tangible document or instrument.

1984, c. 751; 1985, c. 322.



§ 18.2-152.15. Encryption used in criminal activity

Any person who willfully uses encryption to further any criminal activity shall be guilty of an offense which is separate and distinct from the predicate criminal activity and punishable as a Class 1 misdemeanor.

"Encryption" means the enciphering of intelligible data into unintelligible form or the deciphering of unintelligible data into intelligible form.

1999, c. 455.



§ 18.2-152.16. Repealed

Repealed by Acts 2004, c. 995.



§ 18.2-152.17. Fraudulent procurement, sale, or receipt of telephone records

A. Whoever (i) knowingly procures, attempts to procure, solicits, or conspires with another to procure a telephone record by fraudulent means; (ii) knowingly sells, or attempts to sell, a telephone record without the authorization of the customer to whom the record pertains; or (iii) receives a telephone record knowing that such record has been obtained by fraudulent means is guilty of a Class 1 misdemeanor.

B. As used in this section:

"Procure" in regard to such a telephone record means to obtain by any means, whether electronically, in writing, or in oral form, with or without consideration.

"Telecommunications carrier" means any person that provides commercial telephone services to a customer, irrespective of the communications technology used to provide such service, including, but not limited to, traditional wireline or cable telephone service; cellular, broadband PCS, or other wireless telephone service; microwave, satellite, or other terrestrial telephone service; and voice over Internet telephone service.

"Telephone record" means information retained by a telecommunications carrier that relates to the telephone number dialed by the customer or the incoming number of a call directed to a customer, or other data related to such calls typically contained on a customer telephone bill such as the time the call started and ended, the duration of the call, the time of day the call was made, and any charges applied. For purposes of this section, any information collected and retained by customers utilizing Caller I.D., or other similar technology, does not constitute a telephone record.

C. Nothing in this section shall be construed to prevent any action by a law-enforcement agency, or any officer or employee of such agency, from obtaining telephone records in connection with the performance of the official duties of the agency.

D. Nothing in this section shall be construed to prohibit a telecommunications carrier from obtaining, using, disclosing, or permitting access to any telephone record, either directly or indirectly through its agents (i) in compliance with a subpoena or subpoena duces tecum or as otherwise authorized by law; (ii) with the lawful consent of the customer or subscriber; (iii) as may be necessarily incident to the rendition of the service or to the protection of the rights or property of the provider of that service, or to protect users of those services and other carriers from fraudulent, abusive, or unlawful use of, subscription to, such services; (iv) to a governmental entity, if the telecommunications carrier reasonably believes that an emergency involving immediate danger of death or serious physical injury to any person justifies disclosure of the information; or (v) to the National Center for Missing and Exploited Children, in connection with a report submitted thereto under the Victims of Child Abuse Act of 1990.

E. Venue for the trial of any person charged with an offense under this section may be in the locality in which:

1. Any act was performed in furtherance of any course of conduct in violation of this section;

2. The accused has his principal place of business in the Commonwealth;

3. Any accused had control or possession of any proceeds of the violation or of any books, records, documents, property, financial instrument, telephone record, or other material or objects that were used in furtherance of the violation;

4. From which, to which, or through which any access to a telecommunication carrier was made whether by wires, electromagnetic waves, microwaves, optics or any other means of communication; or

5. The accused resides, or resided at the time of the offense.

2006, c. 469.



§ 18.2-153. Obstructing or injuring canal, railroad, power line, etc

If any person maliciously obstruct, remove or injure any part of a canal, railroad or urban, suburban or interurban electric railway, or any lines of any electric power company, or any bridge or fixture thereof, or maliciously obstruct, tamper with, injure or remove any machinery, engine, car, trolley, supply or return wires or any other work thereof, or maliciously open, close, displace, tamper with or injure any switch, switch point, switch lever, signal lever or signal of any such company, whereby the life of any person on such canal, railroad, urban, suburban or interurban electric railway, is put in peril, he shall be guilty of a Class 4 felony; and, in the event of the death of any such person resulting from such malicious act, the person so offending shall be deemed guilty of murder, the degree to be determined by the jury or the court trying the case without a jury.

If any such act be committed unlawfully, but not maliciously, the person so offending shall be guilty of a Class 6 felony; and in the event of the death of any such person resulting from such unlawful act, the person so offending shall be deemed guilty of involuntary manslaughter.

Code 1950, § 18.1-147; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-154. Shooting at or throwing missiles, etc., at train, car, vessel, etc.; penalty

Any person who maliciously shoots at, or maliciously throws any missile at or against, any train or cars on any railroad or other transportation company or any vessel or other watercraft, or any motor vehicle or other vehicles when occupied by one or more persons, whereby the life of any person on such train, car, vessel, or other watercraft, or in such motor vehicle or other vehicle, may be put in peril, is guilty of a Class 4 felony. In the event of the death of any such person, resulting from such malicious shooting or throwing, the person so offending is guilty of murder in the second degree. However, if the homicide is willful, deliberate, and premeditated, he is guilty of murder in the first degree.

If any such act is committed unlawfully, but not maliciously, the person so offending is guilty of a Class 6 felony and, in the event of the death of any such person, resulting from such unlawful act, the person so offending is guilty of involuntary manslaughter.

If any person commits a violation of this section by maliciously or unlawfully shooting, with a firearm, at a conspicuously marked law-enforcement, fire, or emergency medical services vehicle, the sentence imposed shall include a mandatory minimum term of imprisonment of one year to be served consecutively with any other sentence.

Code 1950, § 18.1-152; 1960, c. 358; 1975, cc. 14, 15; 1990, c. 426; 2004, c. 461; 2005, c. 143; 2013, cc. 761, 774; 2015, cc. 502, 503.



§ 18.2-155. Injuring, etc., signal used by railroad

If any person maliciously injure, destroy, molest, or remove any switchlamp, flag or other signal used by any railroad, or any line, wire, post, lamp or any other structure or mechanism used in connection with any signal on a railroad, or destroys or in any manner interferes with the proper working of any signal on a railroad, whereby the life of any person is or may be put in peril he shall be guilty of a Class 4 felony; and in the event of the death of such person resulting from such malicious injuring, destroying or removing, the person so offending shall be deemed guilty of murder, the degree to be determined by the jury or the court trying the case without a jury. If such act be done unlawfully but not maliciously the offender shall be guilty of a Class 1 misdemeanor, provided that in the event of the death of any such person resulting from such unlawful injuring, destroying or removing, the person so offending shall be deemed guilty of involuntary manslaughter.

Code 1950, § 18.1-153; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-156. Taking or removing waste or packing from journal boxes

If any person shall willfully and maliciously take or remove the waste or packing from any journal box of any locomotive, engine, tender, carriage, coach, car, caboose or truck used or operated upon any railroad, whether the same be operated by steam or electricity, he shall be guilty of a Class 6 felony.

Code 1950, § 18.1-151; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-157. Injury to fences or cattle stops along line of railroad

Any person who shall willfully or maliciously cut, break down, injure or destroy any fence erected along the line of any railroad for the purpose of fencing the track or depot grounds of such road, or shall break down, injure or destroy any cattle stop along the line of any railroad, shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-155; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-158. Driving, etc., animal on track to recover damages

If any person, with a view to the recovery of damages against a railroad company, willfully ride, drive, or lead any animal, or otherwise contrive for any animal to go, on the railroad track of such company, and such animal is by reason thereof killed or injured, he shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-154; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-159. Trespassing on railroad track

Any person who goes upon the track of a railroad other than to pass over such road at a public or private crossing, or who willfully rides, drives or leads any animal or contrives for any animal to go on such track except to cross as aforesaid, without the consent of the railroad company or person operating such road, shall be guilty of a Class 4 misdemeanor. A second violation of the provisions of this section occurring within two years of the first violation shall be punishable as a Class 3 misdemeanor. A third or subsequent violation of the provisions of this section occurring within two years of a second or a subsequent violation shall be punishable as a Class 1 misdemeanor. This section shall not apply to any section of track which has been legally abandoned pursuant to an order of a federal or state agency having jurisdiction over the track and is not being used for railroad service.

For purposes of this section, track shall mean the rail, ties, and ballast of the railroad.

Code 1950, § 18.1-148; 1960, c. 358; 1975, cc. 14, 15; 1993, c. 845 .



§ 18.2-160. Trespassing on railroad trains

If any person, not being a passenger or employee, shall be found trespassing upon any railroad car or train of any railroad in this Commonwealth, by riding on any car, or any part thereof, on its arrival, stay or departure at or from any station or depot of such railroad, or on the passage of any such car or train over any part of any such railroad, such person shall be guilty of a Class 4 misdemeanor.

Code 1950, § 18.1-150; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-160.1. Boarding or riding transportation district train without lawful payment of fare; penalty

A. It is unlawful for any person to board or ride a train operated by, or under contract with, a transportation district created pursuant to the Transportation District Act of 1964 (§ 33.2-1900 et seq.) of Title 33.2 when he fails or refuses to pay the posted fare published by the transportation district, or fails to properly validate a train ticket of the transportation district. A violation of this subsection continues from the point of boarding through termination of the train's scheduled trip. Any person who violates the provisions of this subsection is subject to a civil penalty of $100.

B. It is unlawful for any person to board or ride a train operated by, or under contract with, a transportation district created pursuant to the Transportation District Act of 1964 (§ 33.2-1900 et seq.) of Title 33.2 with a validated ticket and to willfully use the ticket outside the designated zone of the paid ride. A violation of this subsection continues throughout the time that such ticket is used outside the designated zone of the paid ride. Any person who violates the provisions of this subsection is subject to a civil penalty of $100.

C. It is unlawful for any person to board or ride a train operated by, or under contract with, a transportation district created pursuant to the Transportation District Act of 1964 (§ 33.2-1900 et seq.) of Title 33.2 when he uses a fraudulent or counterfeit ticket as a means to evade payment of the posted fare published by the transportation district. A violation of this subsection continues from the point of boarding through termination of the train's scheduled trip. A violation of this subsection is punishable as a Class 2 misdemeanor with a fine of not less than $500 for a first violation and with a fine of not less than $750 for a second or subsequent conviction when the second or subsequent conviction occurs more than 24 hours after but within 365 days of a prior violation.

D. Any person who has been convicted of violating subsection C shall be civilly liable to the Commonwealth and the transportation district for all costs incurred in prosecuting such person. The costs shall be limited to actual expenses, including the base wage of one employee acting as a witness for the Commonwealth and suit costs, but the total costs recovered shall not exceed the maximum amount of the fine that may be imposed for the offense.

1988, c. 762; 1991, c. 241; 2009, c. 760; 2010, cc. 445, 837; 2012, c. 676.



§ 18.2-160.2. Trespassing on public transportation; penalty

Any person who enters or remains upon or within a vehicle operated by a public transportation service without the permission of, or after having been forbidden to do so by, the owner, lessee, or authorized operator thereof is guilty of a Class 4 misdemeanor.

"Public transportation service" means passenger transportation service provided by bus, rail or other surface conveyance that provides transportation to the general public on a regular and continuing basis.

2007, c. 461.



§ 18.2-160.3. Fare enforcement inspectors; failure to produce proof of payment of fare; penalty

A. For the purposes of this section, "eligible entity" means any transit operation in Planning District 8 that is owned or operated directly or indirectly by a political subdivision of the Commonwealth or any governmental entity established by an interstate compact of which Virginia is a signatory.

B. Any eligible entity that either directly or by contract operates any form of mass transit may appoint fare enforcement inspectors and establish the qualifications required for their appointment. Fare enforcement inspectors shall have the power to (i) request patrons at transit boarding locations or on transit vehicles to show proof of payment of the applicable fare; (ii) inspect the proof of payment for validity; (iii) issue a civil summons for violations authorized by this section; (iv) assist with crowd control while on a transit vehicle or at a transit boarding location; and (v) perform such other customer service and safety duties as may be assigned by the eligible entity. The powers of fare enforcement inspectors are limited to those powers enumerated in this section, and fare enforcement inspectors are not required to be law-enforcement officers. The powers of fare enforcement inspectors appointed pursuant to this section shall be exercisable anywhere in the Commonwealth where the appointing eligible entity operates transit service. Fare enforcement inspectors shall report to the department or agency designated by the appointing eligible entity.

C. It shall be unlawful for any person to board or ride a transit operation operated by an eligible entity when he fails or refuses to pay the applicable fare or refuses to produce valid proof of payment of the fare upon request of a fare enforcement inspector. Any person who violates this section shall be liable for a civil penalty of not more than $100. Any person summoned for a violation may make an appearance in person or in writing by mail to the department of finance or the treasurer of the locality, or the designee of the department of finance or the treasurer, where the violation occurred as specified on the summons prior to the date fixed for trial in court. Any person so appearing may enter a waiver of trial, admit liability, and pay the civil penalty established for the violation charged. Such persons shall be informed of their right to stand trial and that a signature to an admission of liability will have the same force and effect as a judgment of court. If a person charged with a violation does not elect to enter a waiver of trial and admit liability, the violation shall be brought by the eligible entity or the locality in which the violation occurred and tried as a civil case in the general district court in the same manner and with the same right of appeal as provided for by law. In any trial for a violation authorized by this section, it shall be the burden of the eligible entity or locality in which the violation occurred to show the liability of the violator by a preponderance of the evidence. The penalty for failure to pay the established fare on transit properties covered by another provision of law shall be governed by that provision and not by this section.

D. The governing bodies of counties, cities, and towns may adopt ordinances not in conflict with the provisions of this section to appoint fare enforcement inspectors and prescribe their duties in such counties, cities, and towns.

E. The penalty imposed by this section shall not apply to a law-enforcement officer while he is engaged in the performance of his official duties.

2014, cc. 281, 447.



§ 18.2-161. Repealed

Repealed by Acts 2004, c. 459.



§ 18.2-162. Damage or trespass to public services or utilities

Any person who shall intentionally destroy or damage any facility which is used to furnish oil, telegraph, telephone, electric, gas, sewer, wastewater or water service to the public, shall be guilty of a Class 4 felony, provided that in the event the destruction or damage may be remedied or repaired for $200 or less such act shall constitute a Class 3 misdemeanor. On electric generating property marked with no trespassing signs, the security personnel of a utility may detain a trespasser for a period not to exceed one hour pending arrival of a law-enforcement officer.

Notwithstanding any other provisions of this title, any person who shall intentionally destroy or damage, or attempt to destroy or damage, any such facility, equipment or material connected therewith, the destruction or damage of which might, in any manner, threaten the release of radioactive materials or ionizing radiation beyond the areas in which they are normally used or contained, shall be guilty of a Class 4 felony, provided that in the event the destruction or damage results in the death of another due to exposure to radioactive materials or ionizing radiation, such person shall be guilty of a Class 2 felony; provided further, that in the event the destruction or damage results in injury to another, such person shall be guilty of a Class 3 felony.

Code 1950, § 18.1-158; 1960, c. 358; 1964, c. 224; 1966, c. 446; 1975, cc. 14, 15; 1980, c. 548; 1981, c. 197; 1985, c. 299; 1992, c. 352 .



§ 18.2-162.1. Diverting wastewater line; diverting or wasting public water supply

Any person who willfully and maliciously (i) diverts any public wastewater or sewer line or (ii) diverts or wastes any public water supply by tampering with any fire hydrant shall be guilty of a Class 2 misdemeanor.

1980, c. 140; 1992, c. 352 .



§ 18.2-163. Tampering with metering device; diverting service; civil liability

A. Any person who (i) tampers with any metering device incident to the facilities set forth in § 18.2-162, or otherwise intentionally prevents such a metering device from properly registering the degree, amount or quantity of service supplied, or (ii) diverts such service, except telephonic or electronic extension service not owned or controlled by any such company without authorization from the owner of the facility furnishing the service to the public, shall be guilty of a Class 1 misdemeanor.

B. The presence of any metering device found to have been altered, tampered with, or bypassed in a manner that would cause the metering device to inaccurately measure and register the degree, amount or quantity of service supplied or which would cause the service to be diverted from the recording apparatus of the meter shall be prima facie evidence of intent to violate and of the violation of this section by the person to whose benefit it is that such service be unmetered, unregistered or diverted.

C. The court may order restitution for the value of the services unlawfully used and for all costs. Such costs shall be limited to actual expenses, including the base wages of employees acting as witnesses for the Commonwealth, and suit costs. However, the total amount of allowable costs granted hereunder shall not exceed $250, excluding the value of the service.

Code 1950, § 18.1-158.1; 1966, c. 446; 1975, cc. 14, 15; 1976, c. 273; 1978, c. 813; 1992, c. 525 .



§ 18.2-164. Unlawful use of, or injury to, telephone and telegraph lines; copying or obstructing messages; penalty

A. If any person commits any of the following acts, he is guilty of a Class 2 misdemeanor:

1. Maliciously injure, molest, cut down, or destroy any telephone or telegraph line, wire, cable, pole, tower, or the material or property belonging thereto;

2. Maliciously cut, break, tap, or make any connection with any telephone or telegraph line, wire, cable, or instrument of any telegraph or telephone company which has legally acquired the right-of-way by purchase, condemnation, or otherwise;

3. Maliciously copy in any unauthorized manner any message, either social, business, or otherwise, passing over any telephone or telegraph line, wire, cable, or wireless telephone transmission in the Commonwealth;

4. Willfully or maliciously prevent, obstruct, or delay by any means or contrivance whatsoever the sending, conveyance, or delivery in the Commonwealth of any authorized communication by or through any telephone or telegraph line, wire, cable, or wireless transmission device under the control of any telephone or telegraph company doing business in the Commonwealth;

5. Maliciously aid, agree with, employ, or conspire with any unauthorized person or persons unlawfully to do or cause to be done any of the acts hereinbefore mentioned.

B. If any person, with the intent to prevent another person from summoning law-enforcement, fire, or rescue services:

1. Commits any act set forth in subsection A; or

2. Maliciously prevents or interferes with telephone or telegraph communication by disabling or destroying any device that enables such communication, whether wired or wireless, he is guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-156; 1960, c. 358; 1975, cc. 14, 15; 2002, cc. 810, 818; 2006, c. 457.



§ 18.2-165. Unlawful use of, or injury to, television or radio signals and equipment

Any person who shall willfully or maliciously break, injure or otherwise destroy or damage any of the posts, wires, towers or other materials or fixtures employed in the construction or use of any line of a television coaxial cable, or a microwave radio system, or willfully or maliciously interfere with such structure so erected, or in any way attempt to lead from its uses or make use of the electrical signal or any portion thereof properly belonging to or in use or in readiness to be made use of for the purpose of using said electrical signal from any television coaxial cable company or microwave system or owner of such property, shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-157; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-165.1. Tampering with or unlawful use of cable television service

Any person who (i) shall knowingly obtain or attempt to obtain cable television service from another by means, artifice, trick, deception or device without the payment to the operator of such service of all lawful compensation for each type of service obtained; (ii) shall knowingly, and with intent to profit thereby from any consideration received or expected, assist or instruct any other person in obtaining or attempting to obtain any cable television service without the payment to the operator of said service of all lawful compensation; (iii) shall knowingly tamper or otherwise interfere with or connect to by any means whether mechanical, electrical, acoustical or other, any cables, wires, or other devices used for the distribution of cable television service without authority from the operator of such service; or (iv) shall knowingly sell, rent, lend, promote, offer or advertise for sale, rental or use any device of any description or any plan for making or assembling the same to any person, with knowledge that the person intends to use such device or plan to do any of the acts hereinbefore mentioned or if the device or plan was represented either directly or indirectly by the person distributing it as having the ability to facilitate the doing of any of the acts hereinbefore mentioned, shall be guilty of a Class 6 felony if convicted under clause (ii) or (iv) above and shall be guilty of a Class 1 misdemeanor if convicted under clause (i) or (iii) above.

As used herein, cable television service shall include any and all services provided by or through the facilities of any cable television system or closed circuit coaxial cable communications system or any microwave, satellite or similar transmission service used in connection with any cable television system or other similar closed circuit coaxial cable communications system.

In any prosecution under this section, the existence on property in the actual possession of the accused, of any connection, wire, conductor, or any device whatsoever, which permits the use of cable television service without the same being reported for payment to and specifically authorized by the operator of the cable television service shall be prima facie evidence of intent to violate and of the violation of this section by the accused.

Nothing contained in this section shall be construed so as to abrogate or interfere with any contract right or remedy of any person having a contract with the owner of a television coaxial cable, or a cablevision system, or a microwave radio system.

1978, c. 712; 1979, c. 500; 1981, c. 197; 1991, c. 502 .



§ 18.2-165.2. Unlawful interference with emergency two-way radio communications; penalty

A. It shall be unlawful for any person to knowingly and willfully (i) interfere with the transmission of a radio communication, the purpose of which is to inform or to inquire about an emergency or (ii) transmit false information about an emergency.

B. For the purposes of this section, "emergency" means a condition or circumstance in which an individual is or is reasonably believed by the person transmitting the communication to be in imminent danger of death or serious bodily harm or in which property is in imminent danger of damage or destruction.

C. Any person who violates the provisions of this section shall be guilty of a Class 1 misdemeanor.

1985, c. 100.



§ 18.2-166. Disclosing or inducing disclosure of certain information concerning customers of telephone companies

Any person:

(1) Who is an employee of a telephone company, or an employee of a company which prints or otherwise handles lists of telephone customers for a telephone company and who discloses to another the names, addresses, or telephone numbers of any two or more customers of telephone service, knowing that such disclosure is without the consent of the telephone company furnishing said service; or

(2) Who knowingly induces such an employee to make such disclosure by giving, offering, or promising to such employee any gift, gratuity, or thing of value, or by doing or promising to do any act beneficial to such employee; or

(3) Who takes, copies, or compiles any list containing the aforesaid information knowing that such conduct is without the consent of the telephone company furnishing said service; or

(4) Who attempts, aids or abets another, or conspires with another, to commit any of the aforesaid acts,

shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-417.1; 1968, c. 332; 1975, cc. 14, 15.



§ 18.2-167. Selling or transferring certain telephonic instruments

(a) It shall be unlawful for any person knowingly to make, sell, offer or advertise for sale, possess, or give or otherwise transfer to another any instrument, apparatus, equipment, or device or plans or instructions for making or assembling any instrument, apparatus, equipment or device which has been designed, adapted, used, or employed with the intent or for the purpose of (1) obtaining long distance toll telephone or telegraph service or the transmission of a long distance toll message, signal, or other communication by telephone or telegraph, or over telephone or telegraph facilities, without the payment of charges for any such long distance message, signal or other communication; or (2) concealing or assisting another to conceal from any supplier of telephone or telegraph service or from any person charged with the responsibility of enforcing this section, the existence or place of origin or of destination of any long distance toll message, signal, or other communication by telephone or telegraph, or over telephone or telegraph facilities. Persons violating any provision of this section shall be guilty of a Class 3 misdemeanor.

(b) Any such instrument, apparatus, equipment or device, or plans or instructions therefor, may be seized by court order or under a warrant; and, upon a final conviction of any person owning the seized materials, or having any ownership interest therein, for a violation of any provision of this section, the instrument, apparatus, equipment, device, or plans or instructions shall be ordered destroyed as contraband by the court in which the person is convicted.

Code 1950, § 18.1-238.3; 1966, c. 445; 1975, cc. 14, 15.



§ 18.2-167.1. Interception or monitoring of customer telephone calls; penalty

It shall be unlawful for any person, firm or corporation to intercept or monitor, or attempt to intercept or monitor, the transmission of a message, signal or other communication by telephone between an employee or other agent of such person, firm or corporation and a customer of such person, firm or corporation.

The provisions of this section shall not apply if the person, firm or corporation gives notice to such employee or agent that such monitoring may occur at any time during the course of such employment.

Any person, firm or corporation violating the provisions of this section shall be guilty of a Class 4 misdemeanor. The provisions of this section shall not apply to any wiretap or other interception of any communication authorized pursuant to Chapter 6 of Title 19.2 (§ 19.2-61 et seq.).

1982, c. 380.



§ 18.2-168. Forging public records, etc

If any person forge a public record, or certificate, return, or attestation, of any public officer or public employee, in relation to any matter wherein such certificate, return, or attestation may be received as legal proof, or utter, or attempt to employ as true, such forged record, certificate, return, or attestation, knowing the same to be forged, he shall be guilty of a Class 4 felony.

Code 1950, § 18.1-92; 1960, c. 358; 1975, cc. 14, 15; 1976, c. 146.



§ 18.2-169. Forging, or keeping an instrument for forging, a seal

If any person forge, or keep or conceal any instrument for the purpose of forging, the seal of the Commonwealth, the seal of a court, or of any public office, or body politic or corporate in this Commonwealth, he shall be guilty of a Class 4 felony.

Code 1950, § 18.1-93; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-170. Forging coin or bank notes

If any person (1) forge any coin, note or bill current by law or usage in this Commonwealth or any note or bill of a banking company, (2) fraudulently make any base coin, or a note or bill purporting to be the note or bill of a banking company, when such company does not exist, or (3) utter, or attempt to employ as true, or sell, exchange, or deliver, or offer to sell, exchange, or deliver, or receive on sale, exchange, or delivery, with intent to utter or employ, or to have the same uttered or employed as true, any such false, forged, or base coin, note or bill, knowing it to be so, he shall be guilty of a Class 4 felony.

Code 1950, § 18.1-94; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-171. Making or having anything designed for forging any writing, etc

If any person engrave, stamp, or cast, or otherwise make or mend, any plate, block, press, or other thing, adapted and designed for the forging and false making of any writing or other thing, the forging or false making whereof is punishable by this chapter, or if such person have in possession any such plate, block, press, or other thing, with intent to use, or cause or permit it to be used, in forging or false making any such writing or other thing, he shall be guilty of a Class 4 felony.

Code 1950, § 18.1-95; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-172. Forging, uttering, etc., other writings

If any person forge any writing, other than such as is mentioned in §§ 18.2-168 and 18.2-170, to the prejudice of another's right, or utter, or attempt to employ as true, such forged writing, knowing it to be forged, he shall be guilty of a Class 5 felony. Any person who shall obtain, by any false pretense or token, the signature of another person, to any such writing, with intent to defraud any other person, shall be deemed guilty of the forgery thereof, and shall be subject to like punishment.

Code 1950, § 18.1-96; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-172.1. Falsifying or altering and fraudulently using transcripts or diplomas; penalty

Any person who materially falsifies or alters a transcript or diploma from an institution of postsecondary education and fraudulently uses the same for pecuniary gain or in furtherance of such person's education shall be guilty of a Class 3 misdemeanor.

1983, c. 91.



§ 18.2-172.2. Maliciously affixing another's signature to writing; penalty

Any person who maliciously affixes a facsimile or likeness of the signature of another person to any writing without the permission of that person and with the intent to create the false impression that the writing was signed by that person is guilty of a Class 1 misdemeanor.

2008, c. 595.



§ 18.2-173. Having in possession forged coin or bank notes

If any person have in his possession forged bank notes or forged or base coin, such as are mentioned in § 18.2-170, knowing the same to be forged or base, with the intent to utter or employ the same as true, or to sell, exchange, or deliver them, so as to enable any other person to utter or employ them as true, he shall, if the number of such notes or coins in his possession at the same time, be ten or more, be guilty of a Class 6 felony; and if the number be less than ten, he shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-97; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-174. Impersonating law-enforcement officer; penalty

Any person who falsely assumes or exercises the functions, powers, duties, and privileges incident to the office of sheriff, police officer, marshal, or other peace officer, or any local, city, county, state, or federal law-enforcement officer, or who falsely assumes or pretends to be any such officer, is guilty of a Class 1 misdemeanor. A second or subsequent offense is punishable as a Class 6 felony.

Code 1950, § 18.1-311; 1960, c. 358; 1975, cc. 14, 15; 2013, cc. 410, 431, 638.



§ 18.2-174.1. Impersonating certain public safety personnel; penalty

Any person who willfully impersonates, with the intent to make another believe he is, an emergency medical services provider, firefighter, special forest warden designated pursuant to § 10.1-1135, fire marshal, or fire chief is guilty of a Class 1 misdemeanor. A second or subsequent offense is punishable as a Class 6 felony.

1993, c. 403; 2000, c. 962; 2002, c. 536; 2013, c. 431; 2015, cc. 502, 503.



§ 18.2-175. Unlawful wearing of officer's uniform or insignia; unlawful use of vehicle with word "police" shown thereon

No person, not such an officer as is referred to in § 19.2-78, shall wear any such uniform as is designated pursuant to the provisions of such section or wear an insignia or markings containing the Seal of the Commonwealth or the insignia of any such officer's uniform, nor shall any person not such an officer, or not authorized by such officer, or not authorized by the military police of the armed forces or of the National Guard, or not authorized by the military police of other governmental agencies, use or cause to be used on the public roads or highways of this Commonwealth, any motor vehicle bearing markings with the word "police" shown thereon. However, the prohibition against wearing an insignia or markings containing the Seal of the Commonwealth shall not apply to any certified firefighter or to any certified or licensed emergency medical personnel. Any violation of this section shall be a Class 1 misdemeanor.

Code 1950, § 18.1-312; 1960, c. 358; 1966, c. 420; 1968, c. 675; 1975, cc. 14, 15; 1979, c. 704; 1991, c. 424 .



§ 18.2-176. Unauthorized wearing or displaying on motor vehicles of any button, insignia or emblem of certain associations or societies or of Southern Cross of Honor

(a) No person shall wear the button or insignia of any order of police, trade union or veterans' organization or display upon a motor vehicle the insignia or emblem of any automobile club, medical society, order of police, trade union or veterans' organization or use such button, insignia or emblem to obtain aid or assistance unless entitled to wear, display or use the same under the constitution, bylaws, rules or regulations of the organization concerned.

(b) No person shall wear any Southern Cross of Honor when not entitled to do so by the regulations under which such Crosses of Honor are given.

(c) A violation of this section shall be a Class 3 misdemeanor.

Code 1950, § 18.1-410; 1960, c. 358; 1964, c. 124; 1975, cc. 14, 15.



§ 18.2-177. Illegal use of insignia

Any person who shall willfully wear, exhibit, display, print, or use, for any purpose, the badge, motto, button, decoration, charm, emblem, rosette, or other insignia of any such association or organization mentioned in § 2.2-411, duly registered under Article 2 (§ 2.2-411 et seq.) of Chapter 4, Title 2.2, unless he shall be entitled to use and wear the same under the constitution and bylaws, rules and regulations of such association or organization, shall be guilty of a Class 4 misdemeanor.

Code 1950, § 2.1-80; 1966, c. 677; 1975, cc. 14, 15.



§ 18.2-178. Obtaining money or signature, etc., by false pretense

A. If any person obtain, by any false pretense or token, from any person, with intent to defraud, money, a gift certificate or other property that may be the subject of larceny, he shall be deemed guilty of larceny thereof; or if he obtain, by any false pretense or token, with such intent, the signature of any person to a writing, the false making whereof would be forgery, he shall be guilty of a Class 4 felony.

B. Venue for the trial of any person charged with an offense under this section may be in the county or city in which (i) any act was performed in furtherance of the offense, or (ii) the person charged with the offense resided at the time of the offense.

Code 1950, § 18.1-118; 1960, c. 358; 1975, cc. 14, 15; 2001, c. 131; 2006, c. 321.



§ 18.2-178.1. Financial exploitation of mentally incapacitated persons; penalty

A. It is unlawful for any person who knows or should know that another person suffers from mental incapacity to, through the use of that other person's mental incapacity, take, obtain, or convert money or other thing of value belonging to that other person with the intent to permanently deprive him thereof. Any person who violates this section shall be deemed guilty of larceny.

B. Venue for the trial of an accused charged with a violation of this section shall be in any county or city in which (i) any act was performed in furtherance of the offense or (ii) the accused resided at the time of the offense.

C. This section shall not apply to a transaction or disposition of money or other thing of value in which the accused acted for the benefit of the person with mental incapacity or made a good faith effort to assist such person with the management of his money or other thing of value.

D. As used in this section, "mental incapacity" means that condition of a person existing at the time of the offense described in subsection A that prevents him from understanding the nature or consequences of the transaction or disposition of money or other thing of value involved in such offense.

2013, cc. 419, 452.



§ 18.2-179. Unlawful operation of coin box telephone, parking meter, vending machine, etc

Any person who shall operate, cause to be operated, or attempt to operate or cause to be operated any coin box telephone, parking meter, vending machine or other machine that operates on the coin-in-the-slot principle, whether of like kind or not, designed only to receive lawful coin of the United States of America, in connection with the use or enjoyment of telephone or telegraph service, parking privileges or any other service, or the sale of merchandise or other property, by means of a slug, or any false, counterfeit, mutilated, sweated or foreign coin, or by any means, method, trick or device whatsoever, not authorized by the owner, lessee or licensee of such coin box telephone, parking meter, vending machine or other machine; or who shall obtain or receive telephone or telegraph service, parking privileges, merchandise, or any other service or property from any such coin box telephone, parking meter, vending machine or other machines, designed only to receive lawful coin of the United States of America, without depositing in or surrendering to such coin box telephone, parking meter, vending machine, or other machine lawful coin of the United States of America to the amount required therefor by the owner, lessee or licensee of such coin box telephone, parking meter, vending machine or other machine, shall be guilty of a Class 3 misdemeanor.

Code 1950, § 28.1-124; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-180. Manufacture, etc., of slugs, etc., for such unlawful use

Any person who, with intent to cheat or defraud the owner, lessee, licensee or other person entitled to the contents of any such coin box telephone, parking meter, vending machine or other machine operated on the coin-in-the-slot principle, designed only to receive lawful coin of the United States of America, in connection with the use of any such coin box telephone, parking meter, vending machine or other machine, or who, knowing or having reason to believe that the same is intended for such unlawful use, shall manufacture, sell, offer to sell, advertise for sale or give away any slug, device or substance whatsoever, intended or calculated to be placed or deposited in any such coin box telephone, parking meter, vending machine or other machine, shall be guilty of a Class 3 misdemeanor.

The manufacture, sale, offer for sale, advertisement for sale, giving away or possession of any such slug, device or substance whatsoever, intended or calculated to be placed or deposited in any such coin box telephone, parking meter, vending machine or other machine that operates on the coin-in-the-slot principle, shall be prima facie evidence of intent to cheat or defraud within the meaning of this section and § 18.2-179.

Code 1950, § 18.1-125; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-181. Issuing bad checks, etc., larceny

Any person who, with intent to defraud, shall make or draw or utter or deliver any check, draft, or order for the payment of money, upon any bank, banking institution, trust company, or other depository, knowing, at the time of such making, drawing, uttering or delivering, that the maker or drawer has not sufficient funds in, or credit with, such bank, banking institution, trust company, or other depository, for the payment of such check, draft or order, although no express representation is made in reference thereto, shall be guilty of larceny; and, if this check, draft, or order has a represented value of $200 or more, such person shall be guilty of a Class 6 felony. In cases in which such value is less than $200, the person shall be guilty of a Class 1 misdemeanor.

The word "credit" as used herein, shall be construed to mean any arrangement or understanding with the bank, trust company, or other depository for the payment of such check, draft or order.

Any person making, drawing, uttering or delivering any such check, draft or order in payment as a present consideration for goods or services for the purposes set out in this section shall be guilty as provided herein.

Code 1950, § 6.1-115; 1966, c. 584; 1975, cc. 14, 15; 1978, c. 791; 1981, c. 230.



§ 18.2-181.1. Issuance of bad checks

It shall be a Class 6 felony for any person, within a period of ninety days, to issue two or more checks, drafts or orders for the payment of money in violation of § 18.2-181, which have an aggregate represented value of $200 or more and which (i) are drawn upon the same account of any bank, banking institution, trust company or other depository and (ii) are made payable to the same person, firm or corporation.

1988, c. 496.



§ 18.2-182. Issuing bad checks on behalf of business firm or corporation in payment of wages; penalty

Any person who shall make, draw, or utter, or deliver any check, draft, or order for the payment of money, upon any bank, banking institution, trust company or other depository on behalf of any business firm or corporation, for the purpose of paying wages to any employee of such firm or corporation, or for the purpose of paying for any labor performed by any person for such firm or corporation, knowing, at the time of such making, drawing, uttering or delivering, that the account upon which such check, draft or order is drawn has not sufficient funds, or credit with, such bank, banking institution, trust company or other depository, for the payment of such check, draft or order, although no express representation is made in reference thereto, shall be guilty of a Class 1 misdemeanor; except that if this check, draft, or order has a represented value of $200 or more, such person shall be guilty of a Class 6 felony.

The word "credit," as used herein, shall be construed to mean any arrangement or understanding with the bank, banking institution, trust company, or other depository for the payment of such check, draft or order.

In addition to the criminal penalty set forth herein, such person shall be personally liable in any civil action brought upon such check, draft or order.

Code 1950, § 6.1-116; 1966, c. 584; 1975, cc. 14, 15; 2005, c. 598.



§ 18.2-182.1. Issuing bad checks in payment of taxes

Any person who shall make, draw, utter, or deliver two or more checks, drafts, or orders within a period of ninety days which have an aggregate represented value of $1,000 or more, for the payment of money upon any bank, banking institution, trust company, or other depository on behalf of any taxpayer for the payment of any state tax under § 58.1-486 or § 58.1-637, knowing, at the time of such making, drawing, uttering, or delivering, that the account upon which such check, draft, or order is drawn has not sufficient funds or credit with such bank, banking institution, trust company, or other depository for the payment of such check, draft, or order, although no express representation is made in reference thereto, shall be guilty of a Class 1 misdemeanor.

The word "credit," as used herein, means any arrangement or understanding with the bank, banking institution, trust company, or other depository for the payment of such check, draft, or order.

1992, c. 763 .



§ 18.2-183. Issuance of bad check prima facie evidence of intent and knowledge; notice by certified or registered mail

In any prosecution or action under the preceding sections, the making or drawing or uttering or delivery of a check, draft, or order, payment of which is refused by the drawee because of lack of funds or credit shall be prima facie evidence of intent to defraud or of knowledge of insufficient funds in, or credit with, such bank, banking institution, trust company or other depository unless such maker or drawer, or someone for him, shall have paid the holder thereof the amount due thereon, together with interest, and protest fees (if any), within five days after receiving written notice that such check, draft, or order has not been paid to the holder thereof. Notice mailed by certified or registered mail, evidenced by return receipt, to the last known address of the maker or drawer shall be deemed sufficient and equivalent to notice having been received by the maker or drawer.

If such check, draft or order shows on its face a printed or written address, home, office, or otherwise, of the maker or drawer, then the foregoing notice, when sent by certified or registered mail to such address, with or without return receipt requested, shall be deemed sufficient and equivalent to notice having been received by the maker or drawer, whether such notice shall be returned undelivered or not.

When a check is drawn on a bank in which the maker or drawer has no account, it shall be presumed that such check was issued with intent to defraud, and the five-day notice set forth above shall not be required in such case.

Code 1950, § 6.1-117; 1966, c. 584; 1975, cc. 14, 15.



§ 18.2-184. Presumption as to notation attached to check, draft or order

In any prosecution or action under the preceding sections, any notation attached to or stamped upon a check, draft or order which is refused by the drawee because of lack of funds or credit, bearing the terms "not sufficient funds," "uncollected funds," "account closed," or "no account in this name," or words of similar import, shall be prima facie evidence that such notation is true and correct.

Code 1950, § 6.1-117.1; 1970, c. 695; 1974, c. 322; 1975, cc. 14, 15.



§ 18.2-185. Evidence and presumptions in malicious prosecution actions after issuance of bad check

In any civil action growing out of an arrest under § 18.2-181 or § 18.2-182, no evidence of statements or representations as to the status of the check, draft, order or deposit involved, or of any collateral agreement with reference to the check, draft, or order, shall be admissible unless such statements, or representations, or collateral agreement, be written upon the instrument at the time it is given by the drawer.

If payment of any check, draft, or order for the payment of money be refused by the bank, banking institution, trust company or other depository upon which such instrument is drawn, and the person who drew or uttered such instrument be arrested or prosecuted under the provisions of § 18.2-181 or § 18.2-182, for failure or refusal to pay such instrument, the one who arrested or caused such person to be arrested and prosecuted, or either, shall be conclusively deemed to have acted with reasonable or probable cause in any suit for damages that may be brought by the person who drew or uttered such instrument, if the one who arrested or caused such person to be arrested and prosecuted, or either, shall have, before doing so, presented or caused such instrument to be presented to the depository on which it was drawn where it was refused, and then waited five days after notice, as provided in § 18.2-183, without the amount due under the provisions of such instrument being paid.

Code 1950, § 6.1-118; 1966, c. 584; 1975, cc. 14, 15.



§ 18.2-186. False statements to obtain property or credit

A. A person shall be guilty of a Class 1 misdemeanor if he makes, causes to be made or conspires to make directly, indirectly or through an agency, any materially false statement in writing, knowing it to be false and intending that it be relied upon, concerning the financial condition or means or ability to pay of himself, or of any other person for whom he is acting, or any firm or corporation in which he is interested or for which he is acting, for the purpose of procuring, for his own benefit or for the benefit of such person, firm or corporation, the delivery of personal property, the payment of cash, the making of a loan or credit, the extension of a credit, the discount of an account receivable, or the making, acceptance, discount, sale or endorsement of a bill of exchange or promissory note.

B. Any person who knows that a false statement has been made in writing concerning the financial condition or ability to pay of himself or of any person for whom he is acting, or any firm or corporation in which he is interested or for which he is acting and who, with intent to defraud, procures, upon the faith thereof, for his own benefit, or for the benefit of the person, firm or corporation in which he is interested or for which he is acting, any such delivery, payment, loan, credit, extension, discount making, acceptance, sale or endorsement, shall, if the value of the thing or the amount of the loan, credit or benefit obtained is $200 or more, be guilty of grand larceny or, if the value is less than $200, be guilty of petit larceny.

C. Venue for the trial of any person charged with an offense under this section may be in the county or city in which (i) any act was performed in furtherance of the offense, or (ii) the person charged with the offense resided at the time of the offense.

D. As used in this section, "in writing" shall include information transmitted by computer, facsimile, e-mail, Internet, or any other electronic medium, and shall not include information transmitted by any such medium by voice transmission.

Code 1950, § 18.1-119; 1960, c. 358; 1966, c. 247; 1975, cc. 14, 15; 1981, c. 197; 1991, c. 546; 2006, c. 321; 2007, c. 518.



§ 18.2-186.1. Repealed

Repealed by Acts 1981, c. 255.



§ 18.2-186.2. False statements or failure to disclose material facts in order to obtain aid or benefits under any local, state or federal housing assistance program

Any person who (i) knowingly makes or causes to be made either directly or indirectly or through any agent or agency, any false statement in writing with the intent that it shall be relied upon, or fails to disclose any material fact concerning the financial means or ability to pay of himself or of any other person for whom he is acting, for the purpose of procuring aid and benefits available under any local, state or federally funded housing assistance program, or (ii) knowingly fails to disclose a change in circumstances in order to obtain or continue to receive under any such program aid or benefits to which he is not entitled or who knowingly aids and abets another person in the commission of any such act is guilty of a Class 1 misdemeanor.

1980, c. 303.



§ 18.2-186.3. Identity theft; penalty; restitution; victim assistance

A. It shall be unlawful for any person, without the authorization or permission of the person or persons who are the subjects of the identifying information, with the intent to defraud, for his own use or the use of a third person, to:

1. Obtain, record, or access identifying information which is not available to the general public that would assist in accessing financial resources, obtaining identification documents, or obtaining benefits of such other person;

2. Obtain money, credit, loans, goods, or services through the use of identifying information of such other person;

3. Obtain identification documents in such other person's name; or

4. Obtain, record, or access identifying information while impersonating a law-enforcement officer or an official of the government of the Commonwealth.

B. It shall be unlawful for any person without the authorization or permission of the person who is the subject of the identifying information, with the intent to sell or distribute the information to another to:

1. Fraudulently obtain, record, or access identifying information that is not available to the general public that would assist in accessing financial resources, obtaining identification documents, or obtaining benefits of such other person;

2. Obtain money, credit, loans, goods, or services through the use of identifying information of such other person;

3. Obtain identification documents in such other person's name; or

4. Obtain, record, or access identifying information while impersonating a law-enforcement officer or an official of the Commonwealth.

B1. It shall be unlawful for any person to use identification documents or identifying information of another person, whether that person is dead or alive, or of a false or fictitious person, to avoid summons, arrest, prosecution, or to impede a criminal investigation.

C. As used in this section, "identifying information" shall include but not be limited to: (i) name; (ii) date of birth; (iii) social security number; (iv) driver's license number; (v) bank account numbers; (vi) credit or debit card numbers; (vii) personal identification numbers (PIN); (viii) electronic identification codes; (ix) automated or electronic signatures; (x) biometric data; (xi) fingerprints; (xii) passwords; or (xiii) any other numbers or information that can be used to access a person's financial resources, obtain identification, act as identification, or obtain money, credit, loans, goods, or services.

D. Violations of this section shall be punishable as a Class 1 misdemeanor. Any violation resulting in financial loss of greater than $200 shall be punishable as a Class 6 felony. Any second or subsequent conviction shall be punishable as a Class 6 felony. Any violation of subsection B where five or more persons' identifying information has been obtained, recorded, or accessed in the same transaction or occurrence shall be punishable as a Class 5 felony. Any violation of subsection B where 50 or more persons' identifying information has been obtained, recorded, or accessed in the same transaction or occurrence shall be punishable as a Class 4 felony. Any violation resulting in the arrest and detention of the person whose identification documents or identifying information were used to avoid summons, arrest, prosecution, or to impede a criminal investigation shall be punishable as a Class 5 felony. In any proceeding brought pursuant to this section, the crime shall be considered to have been committed in any locality where the person whose identifying information was appropriated resides, or in which any part of the offense took place, regardless of whether the defendant was ever actually in such locality.

E. Upon conviction, in addition to any other punishment, a person found guilty of this offense shall be ordered by the court to make restitution as the court deems appropriate to any person whose identifying information was appropriated or to the estate of such person. Such restitution may include the person's or his estate's actual expenses associated with correcting inaccuracies or errors in his credit report or other identifying information.

F. Upon the request of a person whose identifying information was appropriated, the Attorney General may provide assistance to the victim in obtaining information necessary to correct inaccuracies or errors in his credit report or other identifying information; however, no legal representation shall be afforded such person.

2000, c. 349; 2001, c. 423; 2003, cc. 847, 914, 918; 2004, c. 450; 2006, cc. 455, 496; 2007, c. 441; 2009, cc. 314, 380; 2013, cc. 420, 466.



§ 18.2-186.3:1. Identity fraud; consumer reporting agencies; police reports

A. A consumer may report a case of identity theft to the law-enforcement agency in the jurisdiction where he resides. If a consumer, as defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., submits to a consumer reporting agency, as defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., a copy of a valid police report, the consumer reporting agency shall, within 30 days of receipt thereof, block the reporting of any information that the consumer alleges appears on his credit report, as defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., as a result of a violation of § 18.2-186.3. The consumer reporting agency shall promptly notify the furnisher of the information that a police report has been filed, that a block has been requested, and the effective date of the block.

B. Consumer reporting agencies may decline to block or may rescind any block of consumer information if, in the exercise of good faith and reasonable judgment, the consumer reporting agency believes that: (i) the information was blocked due to a misrepresentation of a material fact by the consumer; (ii) the information was blocked due to fraud, in which the consumer participated, or of which the consumer had knowledge, and which may for purposes of this section be demonstrated by circumstantial evidence; (iii) the consumer agrees that portions of the blocked information or all of it were blocked in error; (iv) the consumer knowingly obtained or should have known that he obtained possession of goods, services, or moneys as a result of the blocked transaction or transactions; or (v) the consumer reporting agency, in the exercise of good faith and reasonable judgment, has substantial reason based on specific, verifiable facts to doubt the authenticity of the consumer's report of a violation of § 18.2-186.3.

C. If blocked information is unblocked pursuant to this section, the consumer shall be notified in the same manner as consumers are notified of the reinsertion of information pursuant to the Fair Credit Reporting Act at 15 U.S.C. § 1681i, as amended. The prior presence of the blocked information in the consumer reporting agency's file on the consumer is not evidence of whether the consumer knew or should have known that he obtained possession of any goods, services, or moneys.

D. A consumer reporting agency shall accept the consumer's version of the disputed information and correct the disputed item when the consumer submits to the consumer reporting agency documentation obtained from the source of the item in dispute or from public records confirming that the report was inaccurate or incomplete, unless the consumer reporting agency, in the exercise of good faith and reasonable judgment, has substantial reason based on specific, verifiable facts to doubt the authenticity of the documentation submitted and notifies the consumer in writing of that decision, explaining its reasons for unblocking the information and setting forth the specific, verifiable facts on which the decision is based.

E. A consumer reporting agency shall delete from a consumer credit report inquiries for credit reports based upon credit requests that the consumer reporting agency verifies were initiated as a result of a violation of § 18.2-186.3.

F. The provisions of this section do not apply to (i) a consumer reporting agency that acts as a reseller of credit information by assembling and merging information contained in the databases of other consumer reporting agencies, and that does not maintain a permanent database of credit information from which new consumer credit reports are produced, (ii) a check services or fraud prevention services company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar payment methods, or (iii) a demand deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, automatic teller machine abuse or similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a demand deposit account at the inquiring bank or financial institution.

2003, cc. 914, 918; 2006, c. 298.



§ 18.2-186.4. Use of a person's identity with the intent to coerce, intimidate, or harass; penalty

It shall be unlawful for any person, with the intent to coerce, intimidate, or harass another person, to publish the person's name or photograph along with identifying information as defined in clauses (iii) through (ix), or clause (xii) of subsection C of § 18.2-186.3, or identification of the person's primary residence address. Any person who violates this section is guilty of a Class 1 misdemeanor.

Any person who violates this section knowing or having reason to know that person is a law-enforcement officer, as defined in § 9.1-101, is guilty of a Class 6 felony. The sentence shall include a mandatory minimum term of confinement of six months.

2001, cc. 775, 782; 2007, c. 736; 2010, c. 767.



§ 18.2-186.4:1. Internet publication of personal information of certain public officials

A. The Commonwealth shall not publish on the Internet the personal information of any public official if a court has, pursuant to subsection B, ordered that the official's personal information is prohibited from publication and the official has made a demand in writing to the Commonwealth, accompanied by the order of the court, that the Commonwealth not publish such information.

B. Any public official may petition a circuit court for an order prohibiting the publication on the Internet, by the Commonwealth, of the official's personal information. The petition shall set forth the specific reasons that the official seeks the order. The court shall issue such an order only if it finds that (i) there exists a threat to the official or a person who resides with him that would result from publication of the information or (ii) the official has demonstrated a reasonable fear of a risk to his safety or the safety of someone who resides with him that would result from publication of the information on the Internet.

C. If the Commonwealth publishes the public official's personal information on the Internet prior to receipt of a written demand by the official under subsection A, it shall remove the information from publication on the Internet within 48 hours of receipt of the written demand.

D. A written demand made by any public official pursuant to this section shall be effective for four years as follows:

1. For a law-enforcement officer, if the officer remains continuously employed as a law-enforcement officer throughout the four-year period;

2. For a federal or state judge or justice, if such public official continuously serves throughout the four-year period; and

3. For an attorney for the Commonwealth, if such public official continuously serves throughout the four-year period.

E. For purposes of this section:

"Commonwealth" means any agency or political subdivision of the Commonwealth of Virginia.

"Law-enforcement officer" means the same as that term is defined in § 9.1-101, 5 U.S.C. § 8331(20), excluding officers whose duties relate to detention as defined in 5 U.S.C. § 8331(20), and any other federal officer or agent who is credentialed with the authority to enforce federal law.

"Personal information" means home address, home telephone numbers, personal cell phone numbers, or personal email address.

"Publication" and "publishes" means intentionally communicating personal information to, or otherwise making personal information available to, and accessible by, the general public through the Internet or other online service.

"Public official" means any state or federal judge or justice, law-enforcement officer, or attorney for the Commonwealth.

F. No provision of this section shall apply to lists of registered voters and persons who voted, voter registration records, or lists of absentee voters prepared or provided under Title 24.2.

2010, c. 767; 2012, c. 143; 2014, c. 170.



§ 18.2-186.5. Expungement of false identity information from police and court records; Identity Theft Passport

Any person whose name or other identification has been used without his consent or authorization by another person who has been charged or arrested using such name or identification may file a petition with the court for relief pursuant to § 19.2-392.2. A person who has petitioned the court pursuant to § 19.2-392.2 as a result of a violation of § 18.2-186.3, may submit to the Attorney General a certified copy of a court order obtained pursuant to § 19.2-392.2. Upon receipt by the Attorney General of a certified copy of the court order and upon request by such person, the Office of the Attorney General, in cooperation with the State Police, may issue an "Identity Theft Passport" stating that such an order has been submitted. The Office of the Attorney General shall provide access to identity theft information to (i) criminal justice agencies and (ii) individuals who have submitted a court order pursuant to this section. When the Office of the Attorney General issues an Identity Theft Passport, it shall transmit a record of the issuance of the passport to the Department of Motor Vehicles. The Department shall note on the individual's driver abstract that a court order was obtained pursuant to § 19.2-392.2 and that an Identity Theft Passport has been issued. The provisions of § 2.2-3808 shall not apply to this section.

2003, cc. 914, 918; 2004, c. 450; 2006, c. 298; 2011, c. 619.



§ 18.2-186.6. Breach of personal information notification

A. As used in this section:

"Breach of the security of the system" means the unauthorized access and acquisition of unencrypted and unredacted computerized data that compromises the security or confidentiality of personal information maintained by an individual or entity as part of a database of personal information regarding multiple individuals and that causes, or the individual or entity reasonably believes has caused, or will cause, identity theft or other fraud to any resident of the Commonwealth. Good faith acquisition of personal information by an employee or agent of an individual or entity for the purposes of the individual or entity is not a breach of the security of the system, provided that the personal information is not used for a purpose other than a lawful purpose of the individual or entity or subject to further unauthorized disclosure.

"Encrypted" means the transformation of data through the use of an algorithmic process into a form in which there is a low probability of assigning meaning without the use of a confidential process or key, or the securing of the information by another method that renders the data elements unreadable or unusable.

"Entity" includes corporations, business trusts, estates, partnerships, limited partnerships, limited liability partnerships, limited liability companies, associations, organizations, joint ventures, governments, governmental subdivisions, agencies, or instrumentalities or any other legal entity, whether for profit or not for profit.

"Financial institution" has the meaning given that term in 15 U.S.C. § 6809 (3).

"Individual" means a natural person.

"Notice" means:

1. Written notice to the last known postal address in the records of the individual or entity;

2. Telephone notice;

3. Electronic notice; or

4. Substitute notice, if the individual or the entity required to provide notice demonstrates that the cost of providing notice will exceed $50,000, the affected class of Virginia residents to be notified exceeds 100,000 residents, or the individual or the entity does not have sufficient contact information or consent to provide notice as described in subdivisions 1, 2, or 3 of this definition. Substitute notice consists of all of the following:

a. E-mail notice if the individual or the entity has e-mail addresses for the members of the affected class of residents;

b. Conspicuous posting of the notice on the website of the individual or the entity if the individual or the entity maintains a website; and

c. Notice to major statewide media.

Notice required by this section shall not be considered a debt communication as defined by the Fair Debt Collection Practices Act in 15 U.S.C. § 1692a.

Notice required by this section shall include a description of the following:

(1) The incident in general terms;

(2) The type of personal information that was subject to the unauthorized access and acquisition;

(3) The general acts of the individual or entity to protect the personal information from further unauthorized access;

(4) A telephone number that the person may call for further information and assistance, if one exists; and

(5) Advice that directs the person to remain vigilant by reviewing account statements and monitoring free credit reports.

"Personal information" means the first name or first initial and last name in combination with and linked to any one or more of the following data elements that relate to a resident of the Commonwealth, when the data elements are neither encrypted nor redacted:

1. Social security number;

2. Driver's license number or state identification card number issued in lieu of a driver's license number; or

3. Financial account number, or credit card or debit card number, in combination with any required security code, access code, or password that would permit access to a resident's financial accounts.

The term does not include information that is lawfully obtained from publicly available information, or from federal, state, or local government records lawfully made available to the general public.

"Redact" means alteration or truncation of data such that no more than the following are accessible as part of the personal information:

1. Five digits of a social security number; or

2. The last four digits of a driver's license number, state identification card number, or account number.

B. If unencrypted or unredacted personal information was or is reasonably believed to have been accessed and acquired by an unauthorized person and causes, or the individual or entity reasonably believes has caused or will cause, identity theft or another fraud to any resident of the Commonwealth, an individual or entity that owns or licenses computerized data that includes personal information shall disclose any breach of the security of the system following discovery or notification of the breach of the security of the system to the Office of the Attorney General and any affected resident of the Commonwealth without unreasonable delay. Notice required by this section may be reasonably delayed to allow the individual or entity to determine the scope of the breach of the security of the system and restore the reasonable integrity of the system. Notice required by this section may be delayed if, after the individual or entity notifies a law-enforcement agency, the law-enforcement agency determines and advises the individual or entity that the notice will impede a criminal or civil investigation, or homeland or national security. Notice shall be made without unreasonable delay after the law-enforcement agency determines that the notification will no longer impede the investigation or jeopardize national or homeland security.

C. An individual or entity shall disclose the breach of the security of the system if encrypted information is accessed and acquired in an unencrypted form, or if the security breach involves a person with access to the encryption key and the individual or entity reasonably believes that such a breach has caused or will cause identity theft or other fraud to any resident of the Commonwealth.

D. An individual or entity that maintains computerized data that includes personal information that the individual or entity does not own or license shall notify the owner or licensee of the information of any breach of the security of the system without unreasonable delay following discovery of the breach of the security of the system, if the personal information was accessed and acquired by an unauthorized person or the individual or entity reasonably believes the personal information was accessed and acquired by an unauthorized person.

E. In the event an individual or entity provides notice to more than 1,000 persons at one time pursuant to this section, the individual or entity shall notify, without unreasonable delay, the Office of the Attorney General and all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined in 15 U.S.C. § 1681a (p), of the timing, distribution, and content of the notice.

F. An entity that maintains its own notification procedures as part of an information privacy or security policy for the treatment of personal information that are consistent with the timing requirements of this section shall be deemed to be in compliance with the notification requirements of this section if it notifies residents of the Commonwealth in accordance with its procedures in the event of a breach of the security of the system.

G. An entity that is subject to Title V of the Gramm-Leach-Bliley Act (15 U.S.C. § 6801 et seq.) and maintains procedures for notification of a breach of the security of the system in accordance with the provision of that Act and any rules, regulations, or guidelines promulgated thereto shall be deemed to be in compliance with this section.

H. An entity that complies with the notification requirements or procedures pursuant to the rules, regulations, procedures, or guidelines established by the entity's primary or functional state or federal regulator shall be in compliance with this section.

I. Except as provided by subsections J and K, pursuant to the enforcement duties and powers of the Office of the Attorney General, the Attorney General may bring an action to address violations of this section. The Office of the Attorney General may impose a civil penalty not to exceed $150,000 per breach of the security of the system or a series of breaches of a similar nature that are discovered in a single investigation. Nothing in this section shall limit an individual from recovering direct economic damages from a violation of this section.

J. A violation of this section by a state-chartered or licensed financial institution shall be enforceable exclusively by the financial institution's primary state regulator.

K. A violation of this section by an individual or entity regulated by the State Corporation Commission's Bureau of Insurance shall be enforced exclusively by the State Corporation Commission.

L. The provisions of this section shall not apply to criminal intelligence systems subject to the restrictions of 28 C.F.R. Part 23 that are maintained by law-enforcement agencies of the Commonwealth and the organized Criminal Gang File of the Virginia Criminal Information Network (VCIN), established pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52.

2008, cc. 566, 801.



§ 18.2-187. Repealed

Repealed by Acts 1978, c. 807.



§ 18.2-187.1. Obtaining or attempting to obtain oil, electric, gas, water, telephone, telegraph, cable television or electronic communication service without payment; penalty; civil liability

A. It shall be unlawful for any person knowingly, with the intent to defraud, to obtain or attempt to obtain, for himself or for another, oil, electric, gas, water, telephone, telegraph, cable television or electronic communication service by the use of any false information, or in any case where such service has been disconnected by the supplier and notice of disconnection has been given.

B. It shall be unlawful for any person to obtain or attempt to obtain oil, electric, gas, water, telephone, telegraph, cable television or electronic communication service by the use of any scheme, device, means or method, or by a false application for service with intent to avoid payment of lawful charges therefor.

B1. It shall be unlawful for any person to obtain, or attempt to obtain, electronic communication service as defined in § 18.2-190.1 by the use of an unlawful electronic communication device as defined in § 18.2-190.1.

C. The word "notice" as used in subsection A shall be notice given in writing to the person to whom the service was assigned. The sending of a notice in writing by registered or certified mail in the United States mail, duly stamped and addressed to such person at his last known address, requiring delivery to the addressee only with return receipt requested, and the actual signing of the receipt for such mail by the addressee, shall be prima facie evidence that such notice was duly received.

D. Any person who violates any provisions of this section, if the value of service, credit or benefit procured is $200 or more, shall be guilty of a Class 6 felony; or if the value is less than $200, shall be guilty of a Class 1 misdemeanor. In addition, the court may order restitution for the value of the services unlawfully used and for all costs. Such costs shall be limited to actual expenses, including the base wages of employees acting as witnesses for the Commonwealth, and suit costs. However, the total amount of allowable costs granted hereunder shall not exceed $250, excluding the value of the service.

E. Any party providing oil, electric, gas, water, telephone, telegraph, cable television or electronic communication service who is aggrieved by a violation of this section may, in a civil proceeding in any court of competent jurisdiction, seek both injunctive and equitable relief, and an award of damages, including attorney's fees and costs. In addition to any other remedy provided by law, the party aggrieved may recover an award of actual damages or $500 whichever is greater for each action.

1978, c. 807; 1981, c. 197; 1992, c. 525; 1993, c. 439; 2002, c. 671; 2003, c. 354.



§ 18.2-187.2. Audiovisual recording of motion pictures unlawful; penalty

A. It shall be unlawful for any person to operate an audiovisual recording function of a device in a commercial theater, excluding the lobby and other common areas, to record a motion picture or any portion thereof without the consent of the owner or lessee of the theater. Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor.

B. The owner or lessee of a commercial theater where a motion picture is being exhibited, or his authorized agent or employee, who has probable cause to believe that a person has made a recording in violation of subsection A on the premises of the owner or lessee, may detain such person for a period not to exceed one hour pending arrival of a law-enforcement officer. Such owner, lessee, agent or employee shall not be held civilly liable for unlawful detention if such detention does not exceed one hour, slander, malicious prosecution, false imprisonment, false arrest, or assault and battery of the person so arrested or detained, whether such arrest or detention takes place on the premises of the owner or lessee or after close pursuit from such premises, provided that, in causing the arrest or detention of such person, the owner, lessee, agent or employee had at the time of such arrest or detention probable cause to believe the person was making or had made an illegal recording in violation of subsection A.

C. This section shall not apply to any lawfully authorized investigative, law-enforcement, protective, or intelligence gathering activity by an agent or employee of the Commonwealth or the federal government.

D. The term "audiovisual recording function" means that component of an analog or digital photographic or video camera or other device developed with the capability to record or transmit a motion picture or any part thereof.

2004, c. 759.



§ 18.2-188. Defrauding hotels, motels, campgrounds, boardinghouses, etc

It shall be unlawful for any person, without paying therefor, and with the intent to cheat or defraud the owner or keeper to:

1. Put up at a hotel, motel, campground or boardinghouse;

2. Obtain food from a restaurant or other eating house;

3. Gain entrance to an amusement park; or

4. Without having an express agreement for credit, procure food, entertainment or accommodation from any hotel, motel, campground, boardinghouse, restaurant, eating house or amusement park.

It shall be unlawful for any person, with intent to cheat or defraud the owner or keeper out of the pay therefor to obtain credit at a hotel, motel, campground, boardinghouse, restaurant or eating house for food, entertainment or accommodation by means of any false show of baggage or effects brought thereto.

It shall be unlawful for any person, with intent to cheat or defraud, to obtain credit at a hotel, motel, campground, boardinghouse, restaurant, eating house or amusement park for food, entertainment or accommodation through any misrepresentation or false statement.

It shall be unlawful for any person, with intent to cheat or defraud, to remove or cause to be removed any baggage or effects from a hotel, motel, campground, boardinghouse, restaurant or eating house while there is a lien existing thereon for the proper charges due from him for fare and board furnished.

Any person who violates any provision of this section shall, if the value of service, credit or benefit procured or obtained is $200 or more, be guilty of a Class 5 felony; or if the value is less than $200, a Class 1 misdemeanor.

Code 1950, § 18.1-120; 1960, c. 358; 1974, c. 615; 1975, cc. 14, 15; 1977, c. 178; 1981, c. 197; 1993, c. 575 .



§ 18.2-188.1. Defrauding person having a lien on an animal; penalty

It shall be unlawful to remove or cause any horse or other animal to be removed from the possession of the owner or keeper of a livery stable or other person having a lien on the horse or animal for keep, support and care pursuant to § 43-32, with intent to defraud or cheat the lienholder. A violation of this section shall be punishable as a Class 2 misdemeanor.

1990, c. 639 .



§ 18.2-189. Defrauding keeper of motor vehicles or watercraft

A person shall be guilty of a Class 2 misdemeanor if he:

1. Stores a motor vehicle, boat or other watercraft with any person, firm or corporation engaged in the business of conducting a garage, marina, watercraft dealership or other facility for the (i) storage of motor vehicles, boats or other watercraft, (ii) furnishing of supplies to motor vehicles, boats or other watercraft, or (iii) alteration or repair of motor vehicles, boats or other watercraft, and obtains storage, supplies, alterations or repairs for such motor vehicle, boat or other watercraft, without having an express agreement for credit, or procures storage, supplies, alterations or repairs on account of such motor vehicle, boat or other watercraft so stored, without paying therefor, and with the intent to cheat or defraud the owner or keeper of the garage, marina or boat repair facility; or

2. With such intent, obtains credit at the garage, marina, watercraft dealership or boat repair facility for such storage, supplies, alterations or repairs through any misrepresentation or false statement; or

3. With such intent, removes or causes to be removed any such motor vehicle, boat or other watercraft from any such garage, marina, watercraft dealership or boat repair facility while there is a lien existing thereon for the proper charges due from him for storage, supplies, alterations or repairs furnished thereon, in accordance with the provisions of § 43-32, 43-33, 46.2-644.01, or § 46.2-644.02.

Code 1950, § 18.1-121; 1960, c. 358; 1975, cc. 14, 15; 1978, c. 245; 1988, c. 414; 2009, c. 664.



§ 18.2-190. Fraudulent misrepresentation as to breed of bull or cattle

Any person who, in the sale, gift or transfer, of any bull or cattle, knowingly shall make any false representation that such bull is registered, or entitled to registration, in some recognized standard and accredited herd of cattle, or three-quarters blood of such breed, or that such cattle are from such a herd or breed of cattle, shall be guilty of a Class 1 misdemeanor.

Code 1950, §§ 18.1-185, 18.1-186; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-190.1. Definitions

As used in this article, unless the context requires a different meaning:

"Electronic communication device" means (i) any type of instrument, device, machine, equipment or software that is capable of transmitting, acquiring, encrypting, decrypting or receiving any signs, signals, writings, images and sounds or intelligence of any nature by wire, radio, optical or other electromagnetic systems or (ii) any part, accessory or component of such an instrument, device, machine, equipment or software, including, but not limited to, any computer circuit, computer chip, security module, smart card, electronic mechanism, or other component, accessory or part, that is capable of facilitating the transmission, acquisition, encryption, decryption or reception of signs, signals, writings, images, and sounds or intelligence of any nature by wire, radio, optical or other electromagnetic systems.

"Electronic communication service" means any service provided for a charge or compensation to facilitate the lawful origination, transmission, emission or reception of signs, signals, writings, images and sounds or intelligence of any nature through the use of an electronic communication device as that term is defined in this section.

"Electronic communication service provider" means any person or entity providing any electronic communication service including (i) any person or entity owning or operating any cable television, satellite, Internet-based, telephone, wireless, microwave, fiber optic, data transmission or radio distribution network, system or facility; (ii) any person or entity that for a fee supplies equipment or services to an electronic communication service provider; and (iii) any person or entity providing an electronic communication service directly or indirectly using any of the systems, networks, or facilities described in clause (i).

"Equipment or materials used to manufacture an unlawful electronic communication device" means (i) a scanner capable of intercepting the electronic serial number or mobile identification number of a cellular or other wireless telephone; (ii) electronic software or hardware capable of altering or changing the factory-installed electronic serial number of a cellular or other wireless telephone or a computer containing such software; (iii) a list of cellular or other wireless telephone electronic serial numbers with their associated mobile identification numbers; or (iv) a part, accessory or component of an unlawful electronic communications device possessed or used in the manufacture of such device including any electronic serial number, computer software, mobile identification number, service access card, account number, or personal identification number used to acquire, receive, use, decrypt or transmit an electronic communication service without the actual consent or knowledge of the electronic communication service provider.

"Manufacture of an unlawful electronic communication device" means to make, produce or assemble an unlawful electronic communication device, or to modify, alter, program or reprogram an electronic communication device to be capable of performing any of the illegal functions of an unlawful electronic communication device as that term is defined in this section.

"Sell" means to sell, exchange, lease, give or dispose of to another or to offer or agree to do the same.

"Unlawful electronic communication device" means any electronic communication device that has been manufactured, designed, developed, altered, modified, programmed or reprogrammed, alone or in conjunction with another electronic communication device, so as to be capable of facilitating the disruption, acquisition, receipt, transmission, retransmission or decryption of an electronic communication service without the actual consent or knowledge of the electronic communication service provider. Such unlawful devices include, but are not limited to (i) any device, technology, product, service, equipment, computer software, or any component or part thereof, primarily distributed, sold, designed, assembled, developed, manufactured, modified, programmed, reprogrammed or used for the purpose of facilitating the unauthorized receipt of, transmission of, disruption of, decryption of, access to, or acquisition of any electronic communication service provided by any electronic communication service provider; and (ii) any type of instrument, device, machine, equipment, technology, or software that is primarily designed, assembled, manufactured, developed, sold, distributed, possessed, used or offered, promoted or advertised for the purpose of defeating or circumventing any technology, device or software, or any component or part thereof, used by the provider, owner or licensee of any electronic communication service or of any data, audio or video programs or transmissions, to protect any such electronic communication, data, audio or video services, programs or transmissions from unauthorized receipt, acquisition, access, decryption, disclosure, communication, transmission or retransmission.

1993, c. 439; 1998, c. 518; 2002, c. 671; 2003, c. 354.



§ 18.2-190.2. Possession of an unlawful electronic communication device or equipment etc., used to manufacture such device; penalty

A person who knowingly possesses (i) an unlawful electronic communication device or (ii) equipment or materials used to manufacture an unlawful electronic communication device as defined in § 18.2-190.1 with the intent to manufacture an unlawful electronic communication device shall be guilty of a Class 6 felony unless such possession is by an electronic communication equipment manufacturer while lawfully acting in that capacity, or a facilities-based electronic communication service provider licensed by the Federal Communications Commission or by a law-enforcement agency.

1993, c. 439; 1998, c. 518; 2002, c. 671; 2003, c. 354.



§ 18.2-190.3. Sale of an unlawful electronic communication device; penalty

A person who (i) knowingly sells an unlawful electronic communication device or (ii) sells material, including hardware, data, computer software or other information or equipment, knowing, or having reason to know, that the purchaser or a third person intends to use such material in the manufacture of an unlawful electronic communication device, shall be guilty of a Class 6 felony.

1993, c. 439; 1998, c. 518; 2002, c. 671; 2003, c. 354.



§ 18.2-190.4. Manufacture of an unlawful electronic communication device; penalty

A person who knowingly manufactures an unlawful electronic communication device shall be guilty of a Class 6 felony.

1993, c. 439; 1998, c. 518; 2002, c. 671; 2003, c. 354.



§ 18.2-190.5. Separate offenses; penalty

For purposes of imposing criminal penalties for violations of §§ 18.2-190.3 and 18.2-190.4, the commission of the prohibited activity regarding each unlawful electronic communication device shall be deemed a separate offense.

2002, c. 671; 2003, c. 354.



§ 18.2-190.6. Restitution

The court may, in addition to any other sentence authorized by law, require a person convicted of violating § 18.2-190.3 or § 18.2-190.4 to make restitution in the manner provided in § 19.2-305.1.

2002, c. 671.



§ 18.2-190.7. Repealed

Repealed by Acts 2004, c. 995.



§ 18.2-190.8. Civil relief; damages

Any electronic communication service provider aggrieved by a violation of this article may seek both injunctive and equitable relief and an award of damages including attorney's fees and costs. In addition to any other remedy provided by law, the party aggrieved may recover an award of actual damages or $500, whichever is greater, for each unlawful electronic communications device involved in the action. In any case in which the court finds that the violation was committed for purposes of commercial advantage or financial gain, the award shall be increased by an amount not to exceed three times the actual damages sustained or $1,500 for each unlawful electronic communications device involved, whichever is greater.

2002, c. 671; 2003, c. 354.



§ 18.2-191. Definitions

The following words and phrases as used in this article, unless a different meaning is plainly required by the context, shall have the following meanings:

"Acquirer" means a business organization, financial institution or an agent of a business organization or financial institution that authorizes a merchant to accept payment by credit card or credit card number for money, goods, services or anything else of value.

"Cardholder" means the person or organization named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer.

"Credit card" means any instrument or device, whether known as a credit card, credit plate, payment device number, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value on credit. For the purpose of this article, "credit card" shall also include a similar device, whether known as a debit card, or any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value by charging the account of the cardholder with a bank or any other person even though no credit is thereby extended.

"Expired credit card" means a credit card which is no longer valid because the term shown on it has elapsed.

"Issuer" means the business organization or financial institution or its duly authorized agent which issues a credit card.

"Payment device number" means any code, account number or other means of account access, other than a check, draft or similar paper instrument, that can be used to obtain money, goods, services or anything else of value, or to initiate a transfer of funds. "Payment device number" does not include an encoded or truncated credit card number or payment device number.

"Receives" or "receiving" means acquiring possession or control of the credit card number or payment device number or accepting the same as security for a loan.

"Revoked credit card" means a credit card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

"Sales draft" means a paper form evidencing a purchase of goods, services or anything else of value from a merchant through the use of a credit card.

"Cash advance/withdrawal draft" means a paper form evidencing a cash advance or withdrawal from a bank or other financial institution through the use of a credit card.

Code 1950, § 18.1-125.2; 1968, c. 480; 1975, cc. 14, 15; 1977, c. 103; 1980, c. 99; 1985, c. 266; 1991, c. 546 .



§ 18.2-192. Credit card theft

(1) A person is guilty of credit card or credit card number theft when:

(a) He takes, obtains or withholds a credit card or credit card number from the person, possession, custody or control of another without the cardholder's consent or who, with knowledge that it has been so taken, obtained or withheld, receives the credit card or credit card number with intent to use it or sell it, or to transfer it to a person other than the issuer or the cardholder; or

(b) He receives a credit card or credit card number that he knows to have been lost, mislaid, or delivered under a mistake as to the identity or address of the cardholder, and who retains possession with intent to use, to sell or to transfer the credit card or credit card number to a person other than the issuer or the cardholder; or

(c) He, not being the issuer, sells a credit card or credit card number or buys a credit card or credit card number from a person other than the issuer; or

(d) He, not being the issuer, during any twelve-month period, receives credit cards or credit card numbers issued in the names of two or more persons which he has reason to know were taken or retained under circumstances which constitute a violation of § 18.2-194 and subdivision (1) (c) of this section.

(2) Credit card or credit card number theft is grand larceny and is punishable as provided in § 18.2-95.

Code 1950, § 18.1-125.3; 1968, c. 480; 1975, cc. 14, 15; 1976, c. 318; 1985, c. 266.



§ 18.2-193. Credit card forgery

(1) A person is guilty of credit card forgery when:

(a) With intent to defraud a purported issuer, a person or organization providing money, goods, services or anything else of value, or any other person, he falsely makes or falsely embosses a purported credit card or utters such a credit card; or

(b) He, not being the cardholder or a person authorized by him, with intent to defraud the issuer, or a person or organization providing money, goods, services or anything else of value, or any other person, signs a credit card; or

(c) He, not being the cardholder or a person authorized by him, with intent to defraud the issuer, or a person or organization providing money, goods, services or anything else of value, or any other person, forges a sales draft or cash advance/withdrawal draft, or uses a credit card number of a card of which he is not the cardholder, or utters, or attempts to employ as true, such forged draft knowing it to be forged.

(2) A person falsely makes a credit card when he makes or draws, in whole or in part, a device or instrument which purports to be the credit card of a named issuer but which is not such a credit card because the issuer did not authorize the making or drawing, or alters a credit card which was validly issued.

(3) A person falsely embosses a credit card when, without the authorization of the named issuer, he completes a credit card by adding any of the matter, other than the signature of the cardholder, which an issuer requires to appear on the credit card before it can be used by a cardholder. Conviction of credit card forgery shall be punishable as a Class 5 felony.

Code 1950, § 18.1-125.4; 1968, c. 480; 1975, cc. 14, 15; 1980, c. 99; 1985, c. 266.



§ 18.2-194. Unauthorized possession of two or more signed credit cards or credit card numbers

When a person, other than the cardholder or a person authorized by him, possesses two or more credit cards which are signed or two or more credit card numbers, such possession shall be prima facie evidence that said cards or credit card numbers were obtained in violation of § 18.2-192.

Code 1950, § 18.1-125.5; 1968, c. 480; 1975, cc. 14, 15; 1985, c. 266; 2005, c. 157.



§ 18.2-195. Credit card fraud; conspiracy; penalties

(1) A person is guilty of credit card fraud when, with intent to defraud any person, he:

(a) Uses for the purpose of obtaining money, goods, services or anything else of value a credit card or credit card number obtained or retained in violation of § 18.2-192 or a credit card or credit card number which he knows is expired or revoked;

(b) Obtains money, goods, services or anything else of value by representing (i) without the consent of the cardholder that he is the holder of a specified card or credit card number or (ii) that he is the holder of a card or credit card number and such card or credit card number has not in fact been issued;

(c) Obtains control over a credit card or credit card number as security for debt; or

(d) Obtains money from an issuer by use of an unmanned device of the issuer or through a person other than the issuer when he knows that such advance will exceed his available credit with the issuer and any available balances held by the issuer.

(2) A person who is authorized by an issuer to furnish money, goods, services or anything else of value upon presentation of a credit card or credit card number by the cardholder, or any agent or employee of such person, is guilty of a credit card fraud when, with intent to defraud the issuer or the cardholder, he:

(a) Furnishes money, goods, services or anything else of value upon presentation of a credit card or credit card number obtained or retained in violation of § 18.2-192, or a credit card or credit card number which he knows is expired or revoked;

(b) Fails to furnish money, goods, services or anything else of value which he represents or causes to be represented in writing or by any other means to the issuer that he has furnished; or

(c) Remits to an issuer or acquirer a record of a credit card or credit card number transaction which is in excess of the monetary amount authorized by the cardholder.

(3) Conviction of credit card fraud is punishable as a Class 1 misdemeanor if the value of all money, goods, services and other things of value furnished in violation of this section, or if the difference between the value of all money, goods, services and anything else of value actually furnished and the value represented to the issuer to have been furnished in violation of this section, does not exceed $200 in any six-month period; conviction of credit card fraud is punishable as a Class 6 felony if such value exceeds $200 in any six-month period.

(4) Any person who conspires, confederates or combines with another, (i) either within or without the Commonwealth to commit credit card fraud within the Commonwealth or (ii) within the Commonwealth to commit credit card fraud within or without the Commonwealth, is guilty of a Class 6 felony.

Code 1950, § 18.1-125.6; 1968, c. 480; 1975, cc. 14, 15; 1978, c. 364; 1980, c. 99; 1981, c. 197; 1985, c. 266; 1991, c. 546 .



§ 18.2-195.1. Credit card factoring

A. Any authorized person who presents to the issuer or acquirer for payment a credit card or credit card number transaction record of a sale which was not made by such person or his agent or employee, without the express authorization of the acquirer and with intent to defraud the issuer, acquirer or cardholder, is guilty of a Class 5 felony. If such act is done without authorization of the acquirer but without intent to defraud, he shall be guilty of a Class 1 misdemeanor.

B. Any person who, without the express authorization of the acquirer and with intent to defraud the issuer, acquirer or cardholder, employs or otherwise causes an authorized person to remit to an acquirer or issuer a credit card transaction record of sale that was not made by the authorized person is guilty of a Class 5 felony. If such act is done without the authorization of the acquirer but without intent to defraud, he shall be guilty of a Class 1 misdemeanor.

C. As used in this section, "authorized person" means a person authorized by the acquirer to furnish money, goods, services or anything else of value upon presentation of a credit card or credit card number by a cardholder and includes an agent or employee of a person having such authority.

1991, c. 546 .



§ 18.2-195.2. Fraudulent application for credit card; penalties

A. A person shall be guilty of a Class 1 misdemeanor if he makes, causes to be made or conspires to make, directly, indirectly or through an agency, any materially false statement in writing concerning the financial condition or means or ability to pay of himself or of any other person for whom he is acting or any firm or corporation in which he is interested or for which he is acting, knowing the statement to be false and intending that it be relied upon for the purpose of procuring a credit card. However, if the statement is made in response to an unrequested written solicitation from the issuer or an agent of the issuer to apply for a credit card, he shall be guilty of a Class 4 misdemeanor.

B. A person who knows that a false statement has been made in writing concerning the financial condition or ability to pay of himself or of any person for whom he is acting or any firm or corporation in which he is interested or for which he is acting and who with intent to defraud, procures a credit card, upon the faith of such false statement, for his own benefit, or for the benefit of the person, firm or corporation in which he is interested or for which he is acting, and obtains by use of the credit card, money, property, services or any thing of value, is guilty of grand larceny if the value of whatever is obtained is $200 or more or petit larceny if the value is less than $200.

C. As used in this section, "in writing" shall include information transmitted by computer, facsimile, e-mail, Internet, or any other electronic medium, and shall not include information transmitted by any such medium by voice transmission.

1991, c. 546; 2007, c. 518.



§ 18.2-196. Criminal possession of credit card forgery devices

(1) A person is guilty of criminal possession of credit card forgery devices when:

(a) He is a person other than the cardholder and possesses two or more incomplete credit cards, with intent to complete them without the consent of the issuer; or

(b) He possesses, with knowledge of its character, machinery, plates or any other contrivance designed to reproduce instruments purporting to be credit cards of an issuer who has not consented to the preparation of such credit cards.

(2) A credit card is incomplete if part of the matter, other than the signature of the cardholder, which an issuer requires to appear on the credit card before it can be used by a cardholder, has not yet been stamped, embossed, imprinted or written upon.

Conviction of criminal possession of credit card forgery devices is punishable as a Class 6 felony.

Code 1950, § 18.1-125.7; 1968, c. 480; 1975, cc. 14, 15.



§ 18.2-196.1. Unlawful use of payment card scanning devices and re-encoders; penalty

A. Any person who with malicious intent uses a scanning device or a re-encoder on the payment card of another without the permission of the authorized payment card user is guilty of a Class 1 misdemeanor.

B. Any person who violates this section and sells or distributes such information to another is guilty of a Class 6 felony.

C. Any person who violates this section and uses such information in the commission of another crime is guilty of a Class 6 felony.

D. For the purposes of this section:

1."Authorized payment card user" means any person with the authorization or permission to use any payment card to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant.

2. "Merchant" means an owner or operator of any mercantile establishment or any agent, employee, lessee, consignee, officer, director, franchisee, or independent contractor of such owner or operator who receives from an authorized payment card user or someone he believes to be an authorized payment card user, a payment card or information from a payment card, or what he believes to be a payment card or information from a payment card, as the instrument for obtaining, purchasing or receiving goods, services, money, or anything else of value from him.

3. "Payment card" means a credit card, charge card, debit card, hotel key card, stored-value card, white plastic, or any other card containing encoded information that allows an authorized payment card user to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant.

4. "Re-encoder" means an electronic device that transfers encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card.

5."Scanning device" means a scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, temporarily store, or permanently store encoded information on the magnetic strip or stripe of a payment card.

2005, c. 166.



§ 18.2-197. Criminally receiving goods and services fraudulently obtained

A person is guilty of criminally receiving goods and services fraudulently obtained when he receives money, goods, services or anything else of value obtained in violation of subsection (1) of § 18.2-195 with the knowledge or belief that the same were obtained in violation of subsection (1) of § 18.2-195. Conviction of criminal receipt of goods and services fraudulently obtained is punishable as a Class 1 misdemeanor if the value of all money, goods, services and anything else of value, obtained in violation of this section, does not exceed $200 in any six-month period; conviction of criminal receipt of goods and services fraudulently obtained is punishable as a Class 6 felony if such value exceeds $200 in any six-month period.

Code 1950, § 18.1-125.8; 1968, c. 480; 1975, cc. 14, 15; 1981, c. 197.



§ 18.2-198. Obtaining airline, railroad, steamship, etc., ticket at discount price

A person who obtains at a discount price a ticket issued by an airline, railroad, steamship or other transportation company from other than an apparent agent of such company which was acquired in violation of subsection (1) of § 18.2-195 without reasonable inquiry to ascertain that the person from whom it was obtained had a legal right to possess it shall be presumed to know that such ticket was acquired under circumstances constituting a violation of subsection (1) of § 18.2-195.

Code 1950, § 18.1-125.9; 1968, c. 480; 1975, cc. 14, 15.



§ 18.2-198.1. Venue

Notwithstanding the provisions of § 19.2-244, a prosecution for a violation of this article may be had in any county or city in which (i) any act in furtherance of the crime was committed or (ii) an issuer or acquirer, or an agent of either, sustained a financial loss as a result of the offense. A prosecution for a violation of § 18.2-192 may be had in any county or city where a credit card number is used, is attempted to be used, or is possessed with intent to violate § 18.2-193, 18.2-195, or 18.2-197.

1991, c. 546; 2008, c. 797.



§ 18.2-199. Penalties for violation of article

Persons violating any provision of this article for which no other specific punishment is provided for shall be guilty of a Class 6 felony.

Code 1950, § 18.1-125.10; 1968, c. 480; 1975, cc. 14, 15.



§ 18.2-200. Failure to perform promise to deliver crop, etc., in return for advances

If any person obtain from another an advance of money, merchandise or other thing, upon a promise in writing that he will send or deliver to such other person his crop or other property, and fraudulently fail or refuse to perform such promise, and also fail to make good such advance, he shall be deemed guilty of the larceny of such money, merchandise or other thing.

Code 1950, § 18.1-113; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-200.1. Failure to perform promise for construction, etc., in return for advances

If any person obtain from another an advance of money, merchandise or other thing, of value, with fraudulent intent, upon a promise to perform construction, removal, repair or improvement of any building or structure permanently annexed to real property, or any other improvements to such real property, including horticulture, nursery or forest products, and fail or refuse to perform such promise, and also fail to substantially make good such advance, he shall be deemed guilty of the larceny of such money, merchandise or other thing if he fails to return such advance within fifteen days of a request to do so sent by certified mail, return receipt requested, to his last known address or to the address listed in the contract.

1980, c. 459; 1987, c. 358.



§ 18.2-201. Advances secured by fraudulent promise to perform agricultural labor

If any person enter into a contract of employment, oral or written, for the performance of personal service to be rendered within one year, in and about the cultivation of the soil, and, at any time during the pendency of such contract, thereby obtain from the landowner, or the person so engaged in the cultivation of the soil, advances of money or other thing of value under such contract, with intent to injure or defraud his employer, and fraudulently refuses or fails to perform such service or to refund such money or other thing of value so obtained, he shall be guilty of a Class 3 misdemeanor. But no prosecution hereunder shall be commenced more than sixty days after the breach of such contract.

Code 1950, § 18.1-114; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-202. Repealed

Repealed by Acts 2004, c. 459.



§ 18.2-204. False statement for the purpose of defrauding industrial sick benefit company

Any agent, physician or other person who shall knowingly or willfully make any false or fraudulent statement or representation of any material fact:

(1) In or with reference to any application for insurance in any industrial sick benefit company licensed, or which may be licensed, to do business in this Commonwealth,

(2) As to the death or disability of a policy or certificate holder in any such company,

(3) For the purpose of procuring or attempting to procure the payment of any false or fraudulent claim against any such company, or

(4) For the purpose of obtaining or attempting to obtain any money from or benefit in any such company,

shall be guilty of a Class 3 misdemeanor.

Any such person who shall willfully make a false statement of any material fact or thing in a sworn statement as to the death or disability of a policy or certificate holder in any such company for the purpose of procuring payment of a benefit named in the policy or certificate of such holder, shall be guilty of perjury, and shall be proceeded against and punished as provided by the statutes of this Commonwealth in relation to the crime of perjury.

Code 1950, § 18.1-122; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-204.1. Fraudulent use of birth certificates, etc.; penalty

A. Any person who obtains or possesses a fictitious birth certificate or the birth certificate of another for the purpose of establishing a false identity for himself is guilty of a Class 1 misdemeanor. Any person who manufactures, sells, or transfers a fictitious birth certificate or the birth certificate of another for the purpose of establishing a false identity for himself or for another person is guilty of a Class 6 felony.

B. Except as provided in subsection A, any person who obtains, possesses, sells, or transfers any document for the purpose of establishing a false status, occupation, membership, license or identity for himself or any other person is guilty of a Class 1 misdemeanor.

C. Any person who obtains, possesses, sells, or transfers such birth certificate or document with the intent that such certificate or document be used to purchase a firearm is guilty of a Class 6 felony.

D. The provisions of this section shall not apply to members of state, federal, county, city or town law-enforcement agencies in the performance of their duties.

E. The provisions of this section shall not preclude prosecution under any other statute.

1978, c. 615; 1979, c. 479; 1981, c. 593; 2003, cc. 889, 914, 918; 2006, c. 271; 2011, c. 401.



§ 18.2-204.2. Manufacture, sale, etc., or possession of fictitious, facsimile or simulated official license or identification; penalty

A. Except as provided in subsection D of § 18.2-204.1, it shall be unlawful for any person to manufacture, advertise for sale, sell or possess any fictitious, facsimile or simulated driver's license issued by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any foreign country or government; United States Armed Forces identification card; United States passport or foreign government visa; Virginia Department of Motor Vehicles special identification card; official identification issued by any other federal, state or foreign government agency; or official university or college student identification card, or in any way reproduce any identification card or facsimile thereof in such a manner that it could be mistaken for a valid license or identification of any type specified in this subsection.

B. Any person manufacturing, advertising for sale, selling or reproducing such card or facsimile thereof shall be guilty of a Class 1 misdemeanor.

C. Any person possessing any such card or facsimile thereof shall be guilty of a Class 2 misdemeanor.

D. The provisions of this section shall not preclude an election to prosecute under § 18.2-172, except to prosecute for forgery or uttering of such license or identification card or facsimile thereof as proof of age.

1980, c. 281; 1989, c. 705; 1992, c. 531; 2006, cc. 445, 484; 2011, c. 401.



§ 18.2-204.3. Transfers for the sole or primary purpose of obtaining a lower unemployment tax rate; penalty

A. Any person who transfers or attempts to transfer any trade or business to another person, where the sole or primary purpose of the transfer is to obtain a lower unemployment tax rate, is guilty of a Class 1 misdemeanor.

B. Any person who knowingly advises another person to transfer any trade or business to another person where the sole or primary purpose of the transfer is to obtain a lower unemployment tax rate, is guilty of a Class 1 misdemeanor.

C. Any person who is found guilty of more than two such actions under subsections A or B is guilty of a Class 6 felony.

D. It shall be the duty of the attorney for the Commonwealth to whom the Commission shall report, pursuant to subsection B of § 60.2-500, any violation of this section, to determine whether to proceed with prosecution.

2005, cc. 47, 91.



§ 18.2-205. False pretense in obtaining registration of cattle and other animals and giving false pedigree

Every person who by any false pretense shall obtain from any club, association, society or company for improving the breed of cattle, horses, sheep, swine or other domestic animals the registration of any animal in the herd register or other register of any such club, association, society or company, or a transfer of any such registration, and every person who shall knowingly give a false pedigree of any animal shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-123; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-206. Procuring an animal, aircraft, vehicle or boat with intent to defraud

If any person procure any such animal, aircraft, vehicle, boat or vessel mentioned in § 18.2-149 by fraud or by misrepresenting himself as some other person or with the intent to cheat or defraud such other person, he shall be guilty of a Class 1 misdemeanor. The failure to pay the rental for or damage to such animal, aircraft, vehicle, boat or vessel, or absconding without paying such rental or damage, shall be prima facie evidence of the intent to defraud at the time of renting or leasing such animal, aircraft, vehicle, boat or vessel.

Code 1950, § 18.1-162; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-207. Making false entry, etc., in marriage register, etc

If any clerk of a court, commissioner of the revenue, physician, surgeon, medical examiner or minister celebrating a marriage, or clerk or keeper of the records of any religious society, shall, in any book, register, record, certificate or copy which such person is by Title 20 (§ 20-13 et seq.) required to keep, make, or give, knowingly make any false, erroneous, or fraudulent entry, record, registration, or written statement, he shall, for every such offense, be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-98; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-208. Making false statement, etc., for marriage record, etc

If any person, upon whose information or statement any record or registration may lawfully be made under Title 20 (§ 20-13 et seq.), knowingly give any false information, or make any false statement to be used for the purpose of making any such record or registration, he shall, for every such offense, be guilty of a Class 4 misdemeanor.

Code 1950, § 18.1-99; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-209. False publications

Any person who knowingly and willfully states, delivers or transmits by any means whatever to any publisher, or employee of a publisher, of any newspaper, magazine, or other publication or to any owner, or employee of an owner, of any radio station, television station, news service or cable service, any false and untrue statement, knowing the same to be false or untrue, concerning any person or corporation, with intent that the same shall be published, broadcast or otherwise disseminated, shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-407; 1960, c. 358; 1975, cc. 14, 15; 1978, c. 359.



§ 18.2-209.1. Penalties for false certificate or failure to give bond

A. If any clerk make a certificate as to any bond of a special commissioner appointed under Article 11 (§ 8.01-96 et seq.) of Chapter 3 of Title 8.01, knowing it to be false, he shall be guilty of a Class 3 misdemeanor, and shall, upon conviction, be removed from his office.

B. If any special commissioner appointed under Article 11 of Chapter 3 of Title 8.01 shall advertise property for sale or rent, and shall sell or rent the same before he shall have given bond as is required by § 8.01-99, he shall be guilty of a Class 3 misdemeanor.

1978, c. 718.



§ 18.2-209.2. Failure of clerk to give notice of appointment of special commissioner to collect purchase money or rent

If any clerk fail to give notice as required by § 8.01-103 of a special commissioner, he shall be guilty of a Class 4 misdemeanor.

1978, c. 718.



§ 18.2-210. Stamping, etc., on newspapers, any word, etc., to cause belief it was done by publisher; circulating such newspapers

No person, without first obtaining the consent of the publisher so to do, shall affix to, or place or insert in, or print, stamp or impress upon any newspaper or any part thereof, after the same shall have been issued for circulation by the publisher thereof, any word, figure, design, picture, emblem or advertisement with intent to cause, or which when so affixed, placed, inserted, printed, stamped or impressed may cause, the public to believe that such word, figure, design, picture, emblem or advertisement was affixed, placed, printed, inserted, stamped or impressed in and upon such newspaper by the publisher of the same as a part thereof.

No person shall knowingly circulate, distribute or sell, or cause to be circulated, distributed or sold, any newspaper upon which has been so affixed, placed, inserted, printed, stamped or impressed any word, figure, design, picture, emblem or advertisement in violation of the terms hereof.

Any person violating the provisions hereof shall be guilty of a Class 4 misdemeanor. Each violation shall constitute a separate offense.

Code 1950, § 18.1-409; 1960, c. 358; 1964, c. 560; 1975, cc. 14, 15.



§ 18.2-211. Repealed

Repealed by Acts 2004, c. 459.



§ 18.2-212. Calling or summoning emergency medical services vehicle or firefighting apparatus without just cause; maliciously activating fire alarms in public buildings; venue

A. Any person who without just cause therefor calls or summons, by telephone or otherwise, any emergency medical services vehicle or firefighting apparatus, or any person who maliciously activates a manual or automatic fire alarm in any building used for public assembly or for other public use, including, but not limited to, schools, theaters, stores, office buildings, shopping centers and malls, coliseums, and arenas, regardless of whether an emergency medical services vehicle or fire apparatus responds or not, is guilty of a Class 1 misdemeanor.

B. A violation of this section may be prosecuted either in the jurisdiction from which the call or summons was made or in the jurisdiction where the call or summons was received.

Code 1950, § 18.1-412; 1960, c. 358; 1975, cc. 14, 15; 1976, c. 75; 1982, c. 502; 2015, cc. 502, 503.



§ 18.2-212.1. Unlawful for person not blind or incapacitated to carry white, white tipped with red or metallic cane

It is unlawful for any person, unless totally or partially blind or otherwise incapacitated, while on any public street or highway to carry in a raised or extended position a cane or walking stick which is metallic or white in color or white tipped with red. Any person violating any provisions of this section shall be guilty of a Class 4 misdemeanor.

Code 1950, §§ 46.1-238, 46.1-239; 1958, c. 541; 1964, c. 20; 1975, cc. 14, 15.



§ 18.2-213. Simulation of warrants, processes, writs and notices

Any person who, for the purpose of collecting money, shall knowingly deliver, mail, send or otherwise use or cause to be used any paper or writing simulating or intended to simulate any warrant, process, writ, notice of execution lien or notice of motion for judgment shall be guilty of a Class 4 misdemeanor.

Code 1950, § 18.1-313; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-213.1. Obtaining certification as small, women-owned, or minority-owned business by deception; penalty

A. Except as otherwise provided by § 18.2-498.3, a person shall be guilty of a Class 1 misdemeanor if, in the course of business, he:

1. Fraudulently obtains or retains certification as a small, women-owned, or minority-owned business;

2. Willfully makes a false statement knowing it to be untrue, whether by affidavit, report or other representation, to an official or employee of a public body for the purpose of influencing the certification or denial of certification of any business entity as a small, women-owned, or minority-owned business;

3. Willfully obstructs or impedes any agency official or employee who is investigating the qualifications of a business entity which has requested certification as a small, women-owned, or minority-owned business; or

4. Fraudulently obtains public moneys reserved for or allocated or available to small, women-owned, or minority-owned businesses.

B. For the purposes of this section, "minority-owned business," and "small business" and "women-owned business" shall have the same meaning as those terms are defined in § 2.2-1604.

1987, c. 689; 1989, c. 570; 2006, cc. 831, 921; 2009, c. 869; 2013, c. 482; 2015, cc. 696, 697.



§ 18.2-213.2. Filing false lien or encumbrance against another

Any person who maliciously files a lien or encumbrance in a public record against the real or personal property of another knowing that such lien or encumbrance is false is guilty of a Class 5 felony. The court in its conviction order or in a separate order, shall direct the clerk of any jurisdiction in which a false lien or encumbrance has been filed to release from record such lien or encumbrance specifically described in the conviction order or separate order, including any notice or memorandum of lien. Such lien or encumbrance shall be deemed invalid and shall be treated as if it was never filed.

2013, c. 454.



§ 18.2-214. Changing or removing, etc., trademarks, identification marks, etc

Any person, firm, association or corporation who or which intentionally removes, defaces, alters, changes, destroys or obliterates in any manner or way or who causes to be removed, defaced, altered, changed, destroyed or obliterated in any manner or way any trademark, distinguishment or identification number, serial number or mark on or from any article or device, in order to secrete its identification with intent to defraud, shall be guilty of a Class 1 misdemeanor.

Code 1950, § 59.1-42; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-214.1. Penalties for failure to report removal or alteration of identification or serial number on business machines

It shall be unlawful for any person, firm, association, or corporation regularly engaged in the business of repairing, selling, renting or leasing of business machines to fail to report any business machine which such person, firm, association, or corporation knows has an altered or removed identification or serial number. The report shall be made to the appropriate law-enforcement agency for the county, city, or town where such business machine is located.

For purposes of this section, the term "business machines" includes, but is not limited to, typewriters, adding machines, check-writing machines, cash registers, calculators, addressing machines, copying, and accounting equipment, and recording equipment.

Any person, firm, association, or corporation violating the provisions of this section shall be guilty of a Class 4 misdemeanor.

1981, c. 186; 1982, c. 154.



§ 18.2-215. Removal or alteration of identification numbers on household electrical appliances; possession of such appliances

No person, firm, association or corporation, either individually or in association with one or more other persons, firms, associations or corporations shall remove, change or alter the serial number or other identification number stamped upon, cut into or attached as a permanent part of any household or electrical or electronic appliance where such number was stamped upon, cut into or attached to such appliance by the manufacturer thereof.

No person, firm, association or corporation shall knowingly have in his or its possession for the purpose of resale or keep in his possession for a period in excess of forty-eight hours without reporting such possession to the appropriate law-enforcement agency in his county, town or city a household or electrical or electronic appliance, with knowledge that the serial number or other identification number has been removed, changed or altered.

Any person, firm, association or corporation violating the provisions of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 59.1-43; 1968, c. 439; 1975, cc. 14, 15; 1976, c. 305.



§ 18.2-216. Untrue, deceptive or misleading advertising, inducements, writings or documents

A. Any person, firm, corporation or association who, with intent to sell or in anywise dispose of merchandise, securities, service or anything offered by such person, firm, corporation or association, directly or indirectly, to the public for sale or distribution or with intent to increase the consumption thereof, or to induce the public in any manner to enter into any obligation relating thereto, or to acquire title thereto, or any interest therein, makes, publishes, disseminates, circulates or places before the public, or causes, directly or indirectly to be made, published, disseminated, circulated or placed before the public, in a newspaper or other publications, or in the form of a book, notice, handbill, poster, blueprint, map, bill, tag, label, circular, pamphlet or letter or in any other way, an advertisement of any sort regarding merchandise, securities, service, land, lot or anything so offered to the public, which advertisement contains any promise, assertion, representation or statement of fact which is untrue, deceptive or misleading, or uses any other method, device or practice which is fraudulent, deceptive or misleading to induce the public to enter into any obligation, shall be guilty of a Class 1 misdemeanor.

The actions prohibited in this section, shall be construed as including (i) the advertising in any manner by any person of any goods, wares or merchandise as a bankrupt stock, receiver's stock or trustee's stock, if such stock contains any goods, wares or merchandise put therein subsequent to the date of the purchase by such advertiser of such stock, and if such advertisement of any such stock fail to set forth the fact that such stock contains other goods, wares or merchandise put therein, subsequent to the date of the purchase by such advertiser of such stock in type as large as the type used in any other part of such advertisement, including the caption of the same, it shall be a violation of this section; and (ii) the use of any writing or document which appears to be, but is not in fact a negotiable check, negotiable draft or other negotiable instrument unless the writing clearly and conspicuously, in at least 14-point bold type, bears the phrase "THIS IS NOT A CHECK" printed on its face.

B. An allegation made by a plaintiff in a civil pleading that a defendant real estate licensee has violated this section shall be stated with particularity.

Code 1950, § 59.1-44; 1968, c. 439; 1975, cc. 14, 15, 507; 2005, c. 150; 2014, cc. 650, 696.



§ 18.2-216.1. Unauthorized use of name or picture of any person; punishment

A person, firm, or corporation that knowingly uses for advertising purposes, or for the purpose of trade, the name, portrait, or picture of any person resident in the Commonwealth, without having first obtained the written consent of such person, or if dead, of his surviving consort, or if none, his next of kin, or, if a minor, of his or her parent or guardian, as well as that of such minor, shall be deemed guilty of a misdemeanor and be fined not less than $50 nor more than $1,000.

Code 1950, § 8-650; 1977, c. 624.



§ 18.2-217. Advertising merchandise, etc., for sale with intent not to sell at price or terms advertised; prima facie evidence of violation

(a) Any person, firm, corporation or association who in any manner advertises or offers for sale to the public any merchandise, goods, commodity, service or thing with intent not to sell, or with intent not to sell at the price or upon the terms advertised or offered, shall be guilty of a Class 1 misdemeanor.

(b) In any prosecution or civil action under this section, the refusal by any person, firm, corporation or association or any employee, agent or servant thereof to sell, or the refusal to sell at the price or upon the terms advertised or offered, any merchandise, goods, commodity, service or thing advertised or offered for sale to the public, shall be prima facie evidence of a violation of this section; provided, that this subsection shall not apply when it is clearly stated in the advertisement or offer by which such merchandise, goods, commodity, service or thing is advertised or offered for sale to the public, that the advertiser or offeror has a limited quantity or amount of such merchandise, goods, commodity, service or thing for sale, and the advertiser or offeror at the time of such advertisement or offer did in fact have at least such quantity or amount for sale.

Code 1950, § 59.1-45; 1968, c. 439; 1972, c. 217; 1975, cc. 14, 15.



§ 18.2-218. Failure to indicate goods, etc., are "seconds," "irregulars," "secondhand," etc

Any person, firm, corporation or association who in any manner knowingly advertises or offers for sale to the public any merchandise, goods, commodity or thing which is defective, blemished, secondhand or used, or which has been designated by the manufacturer thereof as "seconds," "irregulars," "imperfects," "not first class," or words of similar import without clearly and unequivocally indicating in the advertisement or offer of the merchandise, goods, commodity or thing or the articles, units or parts, thereof so advertised or offered for sale to the public is defective, blemished, secondhand or used or consists of "seconds," "irregulars," "imperfects" or "not first class," shall be guilty of a Class 1 misdemeanor.

Code 1950, § 59.1-46; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-219. Repealed

Repealed by Acts 1992, c. 768 .



§ 18.2-220. Use of word "wholesale" or "wholesaler."

Any person, firm, corporation or association who in any manner in any advertisement or offer for sale to the public of any merchandise, goods, commodity or thing uses the words "wholesale" or "wholesaler" to represent or describe the nature of its business shall be guilty of a Class 1 misdemeanor, unless such person, firm, corporation or association is actually engaged in selling at wholesale the merchandise, goods, commodity or thing advertised or offered for sale.

Code 1950, § 59.1-48; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-221. Advertising new or used automobiles or trucks

Any person, firm, corporation or association engaged in selling new or used automobiles or trucks to the public shall be guilty of a Class 2 misdemeanor unless, in any printed advertisement or printed offer in which a price is stated, the following is included: (a) the make, year, and model of such automobile or truck; (b) if reference is made to items of optional equipment which are not included in the advertised price, the additional cost of each such items of optional equipment; and (c) if the manufacturer's suggested retail price is stated, whether such price is an F.O.B. factory or delivered price.

Code 1950, § 59.1-49; 1968, c. 439; 1975, cc. 14, 15; 1985, c. 420.



§ 18.2-222. Misrepresentation as to source of merchandise; penalty

No person, firm, corporation or association selling or offering for sale any article or merchandise, shall in any manner represent, contrary to fact, that the article was made for, or acquired directly or indirectly from, the United States government or its military or naval forces or any agency of the United States government, or that it has been disposed of by the United States government.

Any person, firm, corporation or association violating any provision of this section shall be guilty of a Class 3 misdemeanor.

Code 1950, § 59.1-53; 1968, c. 439; 1975, cc. 14, 15; 1983, c. 290.



§ 18.2-223. "Going out of business" sales; permit required

It shall be unlawful for any person to advertise, or conduct, a sale for the purpose of discontinuing a retail business, or to modify the word "sale" in any advertisement with the words "going out of business" or any other words which tend to insinuate that the retail business is to be discontinued and the merchandise liquidated, unless such person obtains a permit to conduct such sale from the city, town or county, or from each city, town or county, wherein such sale is to be conducted.

A violation of the provisions of this section shall be punishable as a Class 1 misdemeanor.

Code 1950, § 59.1-53.1; 1972, c. 399; 1975, cc. 14, 15.



§ 18.2-224. "Going out of business" sales; counties, cities and towns to issue permits; inspections; application for permit; inventory required; commingling of other goods prohibited; duration; additional permits; inclusion of permit number and dates in advertisements; fee

Every county, town and city shall issue permits to retail merchants for special sales as required by § 18.2-223 upon the application of such merchant and shall inspect the advertisement and conducting of such sale to insure that it is being advertised and conducted in conformity with the required permit.

All applications for special sale permits shall be accompanied by an inventory, including the kind and quantity of all goods which are to be offered for sale during the sale and only the goods specified in the inventory list may be advertised or sold during the sale period. Goods not included on the inventory of special sale goods shall not be commingled with or added to the special sale goods. Each county, city or town shall have the right to revoke a special sale permit upon proof that goods not appearing on the original inventory of special sale goods have been commingled with or added to the special sale goods.

Each special sale permit shall be valid for a period of no longer than sixty days, and any extension of that time shall constitute a new special sale and shall require an additional permit and inventory. A maximum of one permit beyond the initial sixty-day permit may be granted solely for the purpose of liquidating only those goods contained in the initial inventory list which remain unsold.

Any person who advertises such sale shall conspicuously include in the advertisement the permit number assigned for the sale by the city, town or county wherein the sale is to be conducted and the effective dates of the sale as authorized in the permit.

Each county, town and city is authorized to charge a fee for the issuance of special sale permits. Such fee shall not exceed sixty-five dollars for each permit.

Code 1950, § 59.1-53.2; 1972, c. 399; 1975, cc. 14, 15; 1983, c. 445; 1988, c. 779; 1992, c. 562 .



§ 18.2-225. Misrepresentations as to agricultural products

Misrepresentation by advertising in the press or by radio or by television, or misrepresentation by letter, statement, mark representing grade, quality or condition, label or otherwise in handling, selling, offering or exposing for sale any agricultural commodities is hereby prohibited.

Any person, firm, association or corporation who shall violate any of the provisions of this section shall be guilty of a Class 3 misdemeanor.

The Director of the Division of Marketing, with the approval of the Commissioner of Agriculture and Consumer Services, may, in his discretion, cause prosecutions for violations of this section to be instituted through the attorneys for the Commonwealth, or otherwise, in counties or cities of the Commonwealth where in his opinion violations of this section are found.

Code 1950, § 59.1-54; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-226. Fraud and misrepresentation in sale of liquid fuels, lubricating oils and similar products

It shall be unlawful for any person, firm, association or corporation, to store, sell, expose for sale or offer for sale any liquid fuels, lubricating oils or other similar products, in any manner whatsoever, so as to deceive or tend to deceive the purchaser as to the nature, quality and identity of the product so sold or offered for sale.

Code 1950, § 59.1-55; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-227. Same; sale from pump indicating other brand

It shall be unlawful for any person, firm, association or corporation to store, keep, expose for sale, offer for sale or sell, from any tank or container, or from any pump or other distributing device or equipment, any other liquid fuels, lubricating oils or other similar products than those indicated by the name, trade name, symbol, sign or other distinguishing mark or device of the manufacturer or distributor, appearing upon the tank, container, pump or other distributing equipment from which the same are sold, offered for sale or distributed.

Code 1950, § 59.1-56; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-228. Same; imitating indicia of other brands

It shall be unlawful, for any person, firm, association or corporation to disguise or camouflage his or their own equipment by imitating the design, symbol or trade name of the equipment under which recognized brands of liquid fuels, lubricating oils and similar products are generally marketed.

Code 1950, § 59.1-57; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-229. Same; false trade name or mixing brands

It shall be unlawful for any person, firm, association or corporation to expose for sale, offer for sale or sell, under any trademark or trade name in general use, any liquid fuels, lubricating oils or other like products, except those manufactured or distributed by the manufacturer or distributor marketing liquid fuels, lubricating oils or other like products under such trademark or trade name, or to substitute, mix or adulterate the liquid fuels, lubricating oils or other similar products sold, offered for sale or distributed under such trademark or trade name.

Code 1950, § 59.1-58; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-230. Same; assisting in violation of §§ 18.2-226 through 18.2-229

It shall be unlawful for any person, firm, association or corporation to aid or assist any other person, firm, association or corporation in the violation of the provisions of §§ 18.2-226 through 18.2-229 by depositing or delivering into any tank, receptacle or other container any other liquid fuels, lubricating oils or like products than those intended to be stored therein and distributed therefrom, as indicated by the name of the manufacturer or distributor or the trademark or trade name of the product displayed on the container itself, or on the pump or other distributing device used in connection therewith.

Code 1950, § 59.1-59; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-231. Same; label required

There shall be firmly attached to or painted at or near the point of outlet from which lubricating oil is drawn or poured out for sale or delivery a sign or label consisting of the word or words in letters not less than one inch in height comprising the brand or trade name of such lubricating oil. But if any lubricating oil shall have no brand or trade name, the above sign or label shall consist of the words "lubricating oil, no brand."

Code 1950, § 59.1-60; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-232. Same; punishment for violation of §§ 18.2-226 through 18.2-231

Any person, firm, association or corporation or any officer, agent or employee thereof who shall violate any provision of §§ 18.2-226 through 18.2-231, shall be guilty of a Class 3 misdemeanor; and a second or any subsequent offense shall be punishable as a Class 1 misdemeanor.

Code 1950, § 59.1-61; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-233. Sale of goods marked "sterling" and "sterling silver."

A person who makes or sells or offers to sell or dispose of or has in his possession with intent to sell or dispose of any article of merchandise marked, stamped or branded with the words "sterling" or "sterling silver," or encased or enclosed in any box, package, cover or wrapper, or other thing in or by which such article is packed, enclosed or otherwise prepared for sale or disposition, having thereon any engraving or printed label, stamp, imprint, mark or trademark indicating or denoting by such marking, stamping, branding, engraving or printing that such article is silver, sterling silver or solid silver, unless nine hundred and twenty-five one-thousandths part of the component parts of the metal of which such article is manufactured is pure silver, shall be guilty of a Class 2 misdemeanor.

Code 1950, § 59.1-62; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-234. Sale of goods marked "coin" and "coin silver."

A person who makes or sells or offers to sell or dispose of, or has in his possession with intent to sell or dispose of, any article of merchandise marked, stamped or branded with words "coin" or "coin silver," or encased or enclosed in any box, package, cover, wrapper or other thing in or by which such article is packed, enclosed, or otherwise prepared for sale or disposition, having thereon any engraving or printed label, stamp, imprint, mark or trademark indicating or denoting by such marking, stamping, branding, engraving or printing that such article is coin or coin silver, unless nine hundred one-thousandths part of the component parts of the metal of which such article is manufactured is pure silver, shall be guilty of a Class 2 misdemeanor.

Code 1950, § 59.1-63; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-235. Regulating sale of merchandise made of gold

Any person who marks or sells or offers to sell or dispose of or has in his possession with intent to sell or dispose of any article of merchandise made of gold of a less carat of fineness than is stamped or marked on it or of a less carat of fineness than is engraved, stamped or imprinted on the tag, card, box, label, package, wrapper, cover or other thing in or by which such article is packed, enclosed or otherwise prepared for sale or disposition shall be guilty of a Class 2 misdemeanor.

Code 1950, § 59.1-64; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-236. Repealed

Repealed by Acts 2006, cc. 392 and 485, cl. 2, effective July 1, 2006.



§ 18.2-237. Buying, etc., certain secondhand materials; intent; possession

If any person buy or receive secondhand grate baskets, keys, bells and bell fixtures, gas fixtures, water fixtures, water pipes, gas pipes, or any part of such fixtures or pipes with intent to defraud, he shall be guilty of a Class 2 misdemeanor. Possession of any such secondhand baskets, keys, bells and bell fixtures, water fixtures, gas fixtures, water pipes, gas pipes, or any part of such fixtures or pipes if bought or received from any other person than the manufacturer thereof or his authorized agent or the owner thereof shall be prima facie evidence of such intent.

Code 1950, § 59.1-66; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-238. Buying, etc., pig iron, etc., with intent to defraud; possession; evidence of intent

If any person buy or receive pig iron or railroad, telephone, telegraph, coal mining, industrial, manufacturing or public utility iron, brass, copper, metal or any composition thereof with intent to defraud, he shall be guilty of a Class 6 felony. Possession of any pig iron or railroad, telephone, telegraph, coal mining, industrial, manufacturing or public utility iron, brass, copper, metal or any composition thereof, if bought or received from any other person than the manufacturer thereof or his authorized agent or of a regularly licensed dealer therein, shall be prima facie evidence of such intent.

Code 1950, § 59.1-67; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-239. Pyramid promotional schemes; misdemeanor; definitions; contracts void

Every person who contrives, prepares, sets up, operates, advertises or promotes any pyramid promotional scheme shall be guilty of a Class 1 misdemeanor. For the purposes of this section:

(1) "Compensation" means the transfer of money or anything of value.

"Compensation" does not mean payment based on sales of goods or services to persons who are not participants in the scheme and who are not purchasing in order to participate in the scheme;

(2) "Consideration" means the payment of cash or the purchase of goods, services, or intangible property;

(3) "Promotes" means inducing one or more other persons to become a participant; and

(4) "Pyramid promotional scheme" means any plan or operation by which a person gives consideration for the opportunity to receive compensation a majority of which is derived from the introduction of other persons into the plan or operation rather than from the sale or consumption of goods, services, or intangible property by a participant or other persons introduced into the plan or operation.

All contracts and agreements, now existing or hereafter formed, whereof the whole or any part of the consideration is given for the right to participate in pyramid promotional scheme programs, are against public policy, void and unenforceable.

Any violation of the provisions of this section shall constitute a prohibited practice under the provisions of § 59.1-200 and shall be subject to any and all of the enforcement provisions of the Virginia Consumer Protection Act (§ 59.1-196 et seq.).

Code 1950, §§ 59.1-67.1, 59.1-67.2; 1970, c. 450; 1975, cc. 14, 15; 2008, cc. 791, 842.



§ 18.2-240. Same; injunction

Any attorney for the Commonwealth may petition a court of competent jurisdiction to enjoin the further prosecution of any pyramid promotional scheme as defined in § 18.2-239, and to appoint receivers to secure and distribute in an equitable manner any assets received by any participant as a result of such scheme, any such distribution to effect reimbursement, to the extent possible, for uncompensated payments made to become a participant in the scheme. The procedure in any such suit shall be similar to the procedure in other suits for equitable relief, except that no bond shall be required upon the granting of either a temporary or permanent injunction therein. Any person who organizes an endless chain scheme and, either directly or through an agent, promotes such scheme within the Commonwealth shall be deemed subject to the personal jurisdiction of such court of competent jurisdiction under §§ 8.01-328 through 8.01-330, and shall be liable for reasonable costs and attorneys' fees in such suit.

Code 1950, § 59.1-67.3; 1970, c. 450; 1975, cc. 14, 15.



§ 18.2-241. Acceptance of promissory notes in payment for food sold at retail

As used in this section, "food" includes food, groceries and beverages, for human consumption. "Retailer" means a person who sells food for consumption and not for resale.

It shall be unlawful for any retailer to accept, in payment for any food sold by him to a customer, a promissory note or notes for an amount in excess of twice the sales price of food delivered by him to the customer. As used in this section the word "delivered" means that actual physical delivery into the exclusive custody and control of the customer is made within seven days of the receipt of the note by the seller.

Any person who violates the provisions of this section shall be guilty of a Class 3 misdemeanor.

Code 1950, § 59.1-68; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-242. Use of games, lotteries, etc., for promoting sale of certain products

(a) No retail establishment in this Commonwealth shall use any game, contest, lottery or other scheme or device, whereby a person or persons may receive gifts, prizes or gratuities as determined by chance for the purpose of promoting, furthering or advertising the sale of any product or products having both a federal and state excise tax placed upon it, and the fact that no purchase is required in order to participate in such game, contest, lottery or scheme shall not exclude such game, contest, lottery or scheme from the provisions of this section.

(b) Any person violating the provision of this section shall be guilty of a Class 3 misdemeanor.

Code 1950, § 59.1-68.01; 1970, c. 764; 1975, cc. 14, 15.



§ 18.2-242.1. Certain referral transactions in connection with consumer sales or leases prohibited; effect of such transactions

(a) For the purpose of this section, the term "consumer sale or lease of goods or services" means the sale or lease of goods or services which are purchased or leased by a natural person primarily for a personal, family or household purpose, and not for resale.

(b) With respect to a consumer sale or lease of goods or services, no seller or lessor shall give or offer to give a rebate or discount or otherwise pay or offer to pay value to the buyer or lessee as an inducement for the sale or lease in return for the buyer's giving to the seller or lessor the names of prospective buyers or lessees, or otherwise aiding the seller or lessor in entering into a transaction with another buyer or lessee, if the earning of the rebate, discount, or other value is contingent upon the occurrence of any sale, lease, appointment, demonstration, interview, conference, seminar, bailment, testimonial or endorsement subsequent to the time the buyer or lessee enters into the agreement of sale or lease.

(c) Agreements made in whole or in part pursuant to a referral transaction as above described shall be void and unenforceable by the seller or lessor. The buyer or lessee shall be entitled to retain the goods, services or money received pursuant to a referral transaction without obligation to make any further or future payments of any sort on the transaction total, or he shall be entitled to avoid the transaction and to recover from the seller or lessor any sums paid to the seller or lessor pursuant to the transaction.

Code 1950, § 59.1-68.02; 1975, c. 3; 1976, c. 641.



§ 18.2-243. When issuer or distributor of advertisements not guilty of violation; inadvertent error

A person, firm, corporation or association who or which, for compensation, issues or distributes any advertisement or offer, written, printed, oral or otherwise, in reliance upon the copy or information supplied him by the advertiser or offeror, shall not be deemed to have violated the provisions of this article, nor shall an inadvertent error on the part of any such person, firm, corporation or association be deemed a violation of such provisions.

Code 1950, § 59.1-51; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-244. Right to select clientele or customers not affected

Nothing in this article shall be deemed to impair the right of any person, firm, corporation or association to select its clientele or customers.

Code 1950, § 59.1-52; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-245. Enjoining violation of this article

(a) Any person, firm, corporation or association who violates any one or more of the sections in this article, may be enjoined by any court of competent jurisdiction notwithstanding the existence of an adequate remedy at law. In any action under this section, it shall not be necessary that damages be alleged or proved.

(b) Actions for injunctive relief under this section may be brought by an attorney for the Commonwealth in the name of the Commonwealth of Virginia upon their own complaint or upon the complaint of any person, firm, corporation or association. The bringing of an action under this section shall not prevent the institution or continuation of criminal proceedings against the same defendant or defendants.

Code 1950, § 59.1-50; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-246. Penalty in general for violations

Unless otherwise provided, any person who shall violate any provision of any section in this article shall be guilty of a Class 1 misdemeanor.

Code 1950, § 59.1-68.1; 1968, c. 439; 1975, cc. 14, 15.



§ 18.2-246.1. Title

This article shall be known and may be cited as the "Virginia Comprehensive Money Laundering Act."

1999, c. 348.



§ 18.2-246.2. Definitions

"Conduct" or "conducts" includes initiating, concluding, participating in, or assisting in a financial transaction.

"Financial transaction" means any purchase, sale, trade, loan, pledge, investment, gift, transfer, transmission, transportation, delivery, deposit, withdrawal, payment, transfer between accounts, exchange of currency, extension of credit, purchase or sale of monetary instruments, use of a safe-deposit box, or any other acquisition or disposition of monetary instruments by any means including the movement of funds by wire or other electronic means, which is knowingly designed in whole or in part to conceal or disguise the nature, location, source, ownership or control of the property involved in the transaction.

"Monetary instruments" means (i) coin or currency of the United States or of any other country, travelers' checks, personal checks, bank checks, cashier's checks, credit cards, debit cards, and money orders or (ii) securities or other negotiable instruments, in bearer form or otherwise.

"Person" includes any individual, partnership, association, corporation or joint venture.

"Proceeds" means property acquired or derived, directly or indirectly, from, produced through, realized through, or caused by an act or omission and includes property, real or personal, of any kind.

"Property" means anything of value, and includes any interest therein, including any benefit, privilege, claim or right with respect to anything of value, whether real or personal, tangible or intangible.

1999, c. 348; 2003, cc. 541, 549.



§ 18.2-246.3. Money laundering; penalties

A. It shall be unlawful for any person knowingly to conduct a financial transaction where the person knows the property involved in the transaction represents the proceeds of an activity which is punishable as a felony under the laws of the Commonwealth, another state or territory of the United States, the District of Columbia, or the United States. A violation of this section is punishable by imprisonment of not more than forty years or a fine of not more than $500,000 or by both imprisonment and a fine.

B. Any person who, for compensation, converts cash into negotiable instruments or electronic funds for another, knowing the cash is the proceeds of some form of activity which is punishable as a felony under the laws of the Commonwealth, another state or territory of the United States, the District of Columbia, or the United States, shall be guilty of a Class 1 misdemeanor. Any second or subsequent violation of this subsection shall be punishable as a Class 6 felony.

1999, c. 348.



§ 18.2-246.4. Repealed

Repealed by Acts 2004, c. 995.



§ 18.2-246.5. Forfeiture of business license or registration upon conviction of sale or distribution of imitation controlled substance; money laundering

Any person, firm or corporation holding a license or registration to operate any business as required by either state or local law shall forfeit such license or registration upon conviction of a violation of (i) § 18.2-248 relating to an imitation controlled substance or (ii) § 18.2-246.3 relating to money laundering. Upon a conviction under this section the attorney for the Commonwealth shall notify any appropriate agency.

1999, c. 348.



§ 18.2-246.6. Definitions

For purposes of this article:

"Adult" means a person who is at least the legal minimum purchasing age.

(Effective until July 1, 2018) "Board" means the Virginia Alcoholic Beverage Control Board.

(Effective July 1, 2018) "Board" means the Board of Directors of the Virginia Alcoholic Beverage Control Authority.

"Consumer" means an individual who is not permitted as a wholesaler pursuant to § 58.1-1011 or who is not a retailer.

"Delivery sale" means any sale of cigarettes to a consumer in the Commonwealth regardless of whether the seller is located in the Commonwealth where either (i) the purchaser submits the order for such sale by means of a telephonic or other method of voice transmission, the mails or any other delivery service, or the Internet or other online service; or (ii) the cigarettes are delivered by use of the mails or a delivery service. A sale of cigarettes not for personal consumption to a person who is a wholesale dealer or retail dealer, as such terms are defined in § 58.1-1000, shall not be a delivery sale. A delivery of cigarettes, not through the mail or by a common carrier, to a consumer performed by the owner, employee or other individual acting on behalf of a retailer authorized to sell such cigarettes shall not be a delivery sale.

"Delivery service" means any person who is engaged in the commercial delivery of letters, packages, or other containers.

"Legal minimum purchasing age" is the minimum age at which an individual may legally purchase cigarettes in the Commonwealth.

"Mails" or "mailing" means the shipment of cigarettes through the United States Postal Service.

"Shipping container" means a container in which cigarettes are shipped in connection with a delivery sale.

"Shipping documents" means bills of lading, airbills, or any other documents used to evidence the undertaking by a delivery service to deliver letters, packages, or other containers.

2003, c. 1010; 2005, c. 839; 2015, cc. 38, 730.



§ 18.2-246.7. Requirements for delivery sales

A. No person shall make a delivery sale of cigarettes to any individual who is under the legal minimum purchase age in the Commonwealth.

B. Each person accepting a purchase order for a delivery sale shall comply with:

1. The age verification requirements set forth in § 18.2-246.8;

2. The disclosure requirements set forth in § 18.2-246.9;

3. The shipping requirements set forth in § 18.2-246.10;

4. The registration and reporting requirements set forth in § 18.2-246.11;

5. The tax collection requirements set forth in § 18.2-246.12; and

6. All other laws of the Commonwealth generally applicable to sales of cigarettes that occur entirely within the Commonwealth, including, but not limited to, those laws imposing: (i) excise taxes, (ii) sales taxes, and (iii) license and revenue-stamping requirements.

2003, c. 1010.



§ 18.2-246.8. Age verification requirements

A. No person shall mail, ship, or otherwise deliver cigarettes in connection with a delivery sale unless prior to the first delivery sale to a consumer such person:

1. Obtains from the prospective consumer a certification that includes (i) a reliable confirmation that the consumer is at least the legal minimum purchase age, and (ii) a statement signed by the prospective consumer in writing that certifies the prospective consumer's address and that the consumer is at least 18 years of age. Such statement shall also confirm (a) that the prospective consumer understands that signing another person's name to such certification is illegal, (b) that the sale of cigarettes to individuals under the legal minimum purchase age is illegal, and (c) that the purchase of cigarettes by individuals under the legal minimum purchase age is illegal under the laws of the Commonwealth;

2. Makes a good faith effort to verify the information contained in the certification provided by the prospective consumer pursuant to subsection A against a commercially available database of valid, government-issued identification that contains the date of birth or age of the individual placing the order, or obtains a photocopy or other image of the valid, government-issued identification stating the date of birth or age of the individual placing the order;

3. Provides to the prospective consumer, via e-mail or other means, a notice that meets the requirements of § 18.2-246.9; and

4. Receives payment for the delivery sale from the prospective consumer by a credit or debit card that has been issued in such consumer's name or by a check drawn on the consumer's account.

B. Persons accepting purchase orders made via the Internet for delivery sales may request that prospective consumers provide their e-mail addresses.

2003, c. 1010.



§ 18.2-246.9. Disclosure requirements

The notice required under subdivision A 3 of § 18.2-246.8 shall include:

1. A prominent and clearly legible statement that cigarette sales to consumers below the legal minimum purchase age are illegal;

2. A prominent and clearly legible statement that consists of one of the warnings set forth in section 4(a)(1) of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. § 1333 (a)(1)) rotated on a quarterly basis;

3. A prominent and clearly legible statement that sales of cigarettes are restricted to those consumers who provide verifiable proof of age in accordance with § 18.2-246.8; and

4. A prominent and clearly legible statement that cigarette sales are subject to tax under § 58.1-1001, and an explanation of how such tax has been, or is to be, paid with respect to such delivery sale.

2003, c. 1010.



§ 18.2-246.10. Shipping requirements

Each person who mails, ships, or otherwise delivers cigarettes in connection with a delivery sale:

1. Shall include as part of the shipping documents a clear and conspicuous statement providing as follows: "Cigarettes: Virginia Law Prohibits Shipping to Individuals Under 18, and Requires the Payment of all Applicable Taxes";

2. Shall use a method of mailing, shipping, or delivery that obligates the delivery service or any party making delivery to require (i) the consumer placing the purchase order for the delivery sale, or an adult of legal minimum purchase age, to sign to accept delivery of the shipping container, and (ii) proof, in the form of a valid, government-issued identification bearing a photograph of the individual who signs to accept delivery of the shipping container, demonstrating that he is either the addressee who is of legal minimum purchase age or another adult of legal minimum purchase age. However, proof of the legal minimum purchase age shall be required only if such individual appears to be under 27 years of age; and

3. Shall provide to the delivery service retained for such delivery sale evidence of full compliance with § 18.2-246.12.

2003, c. 1010.



§ 18.2-246.11. Registration and reporting requirements

A. Prior to making delivery sales or mailing, shipping, or otherwise delivering cigarettes in connection with any such delivery sales, every person shall file with the Board and with the Attorney General a statement setting forth such person's name, trade name, and the address of such person's principal place of business and any other place of business.

B. Not later than the tenth day of each calendar month, each person that has made a delivery sale or mailed, shipped, or otherwise delivered cigarettes in connection with any such delivery sale during the previous calendar month shall file with the Board and with the Attorney General a report in the format prescribed by the Board, which may include an electronic format, that provides for each and every such delivery sale:

1. The name and address of the consumer to whom such delivery sale was made;

2. The brand or brands of the cigarettes that were sold in such delivery sale; and

3. The quantity of cigarettes that were sold in such delivery sale.

C. Any person who satisfies the requirements of § 376 of Title 15 of the United States Code shall be deemed to satisfy the requirements of this section.

D. For purposes of any penalty that may be imposed for a violation of this section, a failure to file a particular statement or report with both the Board and the Attorney General shall constitute a single violation.

2003, c. 1010; 2009, c. 847.



§ 18.2-246.12. Collection of taxes

Each person accepting a purchase order for a delivery sale shall collect and remit to the Board all cigarette taxes imposed by the Commonwealth with respect to such delivery sale, except that such collection and remission shall not be required to the extent such person has obtained proof (in the form of the presence of applicable revenue stamps or otherwise) that such taxes already have been paid to the Commonwealth. In the event the Board finds that any tax imposed by the Commonwealth and administered by the Department of Taxation has not been collected and remitted, the Board shall provide the Department of Taxation with a notification of such sale which shall include:

1. The name and address of the consumer to whom such sale was made;

2. The name and address of the seller of the cigarettes;

3. The brand or brands of the cigarettes that were sold in such sale; and

4. The quantity of cigarettes that were sold in such sale.

2003, c. 1010.



§ 18.2-246.13. Civil penalties; penalties

A. In addition to any criminal penalties for violations of this article and except for civil penalties otherwise provided in this article, a first violation of any provision of this article shall be punishable by a civil penalty of no more than $1,000. A second or subsequent violation of any provision of this article shall be punishable by a civil penalty of no more than $10,000.

B. Any prospective consumer who knowingly submits a false certification under subdivision A 1 of § 18.2-246.8 shall be subject to a civil penalty of no more than $5,000 for each such offense.

C. Any person failing to collect or remit to the Board or the Department of Taxation any tax required in connection with a delivery sale shall be assessed, in addition to any other applicable penalty, a civil penalty of no more than five times the retail value of the cigarettes involved.

D. Any civil penalty collected under this article shall be paid to the general fund.

E. Any person who fails to file the statement required by subsection A of § 18.2-246.11 and thereafter makes a delivery sale is guilty of a Class 1 misdemeanor and for any second or subsequent offense is guilty of a violation of § 18.2-498.3.

F. Any person who knowingly and with the intent to defraud, mislead, or deceive makes a statement filed as required by subsection A of § 18.2-246.11 which is false is guilty of a violation of § 18.2-498.3. Each such filed statement containing one or more false statements shall constitute a separate offense.

G. Any person who fails to make the report required by subsection B of § 18.2-246.11 is guilty of a Class 1 misdemeanor and for any second or subsequent offense is guilty of a violation of § 18.2-498.3.

H. Any person who knowingly and with the intent to defraud, mislead, or deceive makes a materially false statement in any report required by subsection B of § 18.2-246.11 is guilty of a violation of § 18.2-498.3. Each such report containing one or more false statements constitutes a separate offense.

2003, c. 1010; 2004, c. 995; 2009, c. 847; 2013, c. 625.



§ 18.2-246.14. Counterfeit cigarettes; penalty; civil penalty

A. It is unlawful to distribute or possess counterfeit cigarettes.

B. Any person who knowingly distributes or possesses with the intent to distribute a total quantity of less than 10 cartons of counterfeit cigarettes is guilty of a Class 1 misdemeanor. Any person who is convicted of a second or subsequent offense involving a total quantity of less than 10 cartons of counterfeit cigarettes is guilty of a Class 6 felony, provided that the accused was at liberty as defined in § 53.1-151 between each conviction, and it is admitted, or found by the jury or judge before whom the person is tried, that the accused was previously convicted of a violation of this subsection. Any person who knowingly distributes or possesses with the intent to distribute a total quantity of 10 or more cartons of counterfeit cigarettes is guilty of a Class 6 felony.

C. Any person who knowingly violates subsection A with a total quantity of less than two cartons of cigarettes shall be punished by a civil penalty of no more than $1,000. Any person who knowingly violates subsection A shall, for a second or subsequent offense involving a total quantity of less than two cartons of cigarettes, be punished by a civil penalty of no more than $5,000 and, if applicable, the revocation by the Department of Taxation of his wholesale dealer license.

D. Any person who knowingly violates subsection A with a total quantity of two or more cartons of cigarettes shall be punished by a civil penalty of no more than $2,000. Any person who knowingly violates subsection A shall, for a second or subsequent offense involving a total quantity of two or more cartons of cigarettes, be punished by a civil penalty of no more than $50,000 and, if applicable, the revocation by the Department of Taxation of his wholesale dealer license.

For purposes of this section, counterfeit cigarettes shall include but not be limited to cigarettes that (i) have false manufacturing labels, (ii) are not manufactured by the manufacturer indicated on the container, or (iii) have affixed to the container a false tax stamp.

2003, c. 1010; 2004, c. 995; 2013, c. 625.



§ 18.2-246.15. Enforcement

The Attorney General is authorized to enforce the provisions of this article. The Attorney General may assess the civil penalties authorized by this article, with the concurrence of the attorney for the Commonwealth pursuant to § 2.2-511, may prosecute criminal violations under this article, and may bring an action in the appropriate court to collect assessed penalties or prevent or restrain violations of this article by any person, or any person controlling such person. The Board and the State Department of Taxation shall cooperate with the Attorney General in his enforcement efforts and provide to the Attorney General all information and documentation in their possession necessary for the Attorney General to accomplish such enforcement.

2003, c. 1010; 2009, c. 847; 2013, c. 625.



§ 18.2-247. Use of terms "controlled substances," "marijuana," "Schedules I, II, III, IV, V and VI," "imitation controlled substance" and "counterfeit controlled substance" in Title 18.2

A. Wherever the terms "controlled substances" and "Schedules I, II, III, IV, V and VI" are used in Title 18.2, such terms refer to those terms as they are used or defined in the Drug Control Act (§ 54.1-3400 et seq.).

B. The term "imitation controlled substance" when used in this article means (i) a counterfeit controlled substance or (ii) a pill, capsule, tablet, or substance in any form whatsoever which is not a controlled substance subject to abuse, and:

1. Which by overall dosage unit appearance, including color, shape, size, marking and packaging or by representations made, would cause the likelihood that such a pill, capsule, tablet, or substance in any other form whatsoever will be mistaken for a controlled substance unless such substance was introduced into commerce prior to the initial introduction into commerce of the controlled substance which it is alleged to imitate; or

2. Which by express or implied representations purports to act like a controlled substance as a stimulant or depressant of the central nervous system and which is not commonly used or recognized for use in that particular formulation for any purpose other than for such stimulant or depressant effect, unless marketed, promoted, or sold as permitted by the United States Food and Drug Administration.

C. In determining whether a pill, capsule, tablet, or substance in any other form whatsoever, is an "imitation controlled substance," there shall be considered, in addition to all other relevant factors, comparisons with accepted methods of marketing for legitimate nonprescription drugs for medicinal purposes rather than for drug abuse or any similar nonmedicinal use, including consideration of the packaging of the drug and its appearance in overall finished dosage form, promotional materials or representations, oral or written, concerning the drug, and the methods of distribution of the drug and where and how it is sold to the public.

D. The term "marijuana" when used in this article means any part of a plant of the genus Cannabis, whether growing or not, its seeds or resin; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds, or its resin. Marijuana shall not include any oily extract containing one or more cannabinoids unless such extract contains less than 12 percent of tetrahydrocannabinol by weight, or the mature stalks of such plant, fiber produced from such stalk, oil or cake made from the seed of such plant, unless such stalks, fiber, oil or cake is combined with other parts of plants of the genus Cannabis.

E. The term "counterfeit controlled substance" means a controlled substance that, without authorization, bears, is packaged in a container or wrapper that bears, or is otherwise labeled to bear, the trademark, trade name, or other identifying mark, imprint or device or any likeness thereof, of a drug manufacturer, processor, packer, or distributor other than the manufacturer, processor, packer, or distributor who did in fact so manufacture, process, pack or distribute such drug.

1975, cc. 14, 15; 1979, c. 435; 1982, c. 462; 1984, c. 684; 1992, c. 756; 1999, cc. 661, 722; 2004, c. 688.



§ 18.2-248. Manufacturing, selling, giving, distributing, or possessing with intent to manufacture, sell, give, or distribute a controlled substance or an imitation controlled substance prohibited; penalties

A. Except as authorized in the Drug Control Act (§ 54.1-3400 et seq.), it shall be unlawful for any person to manufacture, sell, give, distribute, or possess with intent to manufacture, sell, give or distribute a controlled substance or an imitation controlled substance.

B. In determining whether any person intends to manufacture, sell, give or distribute an imitation controlled substance, the court may consider, in addition to all other relevant evidence, whether any distribution or attempted distribution of such pill, capsule, tablet or substance in any other form whatsoever included an exchange of or a demand for money or other property as consideration, and, if so, whether the amount of such consideration was substantially greater than the reasonable value of such pill, capsule, tablet or substance in any other form whatsoever, considering the actual chemical composition of such pill, capsule, tablet or substance in any other form whatsoever and, where applicable, the price at which over-the-counter substances of like chemical composition sell.

C. Except as provided in subsection C1, any person who violates this section with respect to a controlled substance classified in Schedule I or II shall upon conviction be imprisoned for not less than five nor more than 40 years and fined not more than $500,000. Upon a second conviction of such a violation, and it is alleged in the warrant, indictment, or information that the person has been before convicted of such an offense or of a substantially similar offense in any other jurisdiction, which offense would be a felony if committed in the Commonwealth, and such prior conviction occurred before the date of the offense alleged in the warrant, indictment, or information, any such person may, in the discretion of the court or jury imposing the sentence, be sentenced to imprisonment for life or for any period not less than five years, three years of which shall be a mandatory minimum term of imprisonment to be served consecutively with any other sentence, and he shall be fined not more than $500,000.

When a person is convicted of a third or subsequent offense under this subsection and it is alleged in the warrant, indictment or information that he has been before convicted of two or more such offenses or of substantially similar offenses in any other jurisdiction which offenses would be felonies if committed in the Commonwealth and such prior convictions occurred before the date of the offense alleged in the warrant, indictment, or information, he shall be sentenced to imprisonment for life or for a period of not less than 10 years, 10 years of which shall be a mandatory minimum term of imprisonment to be served consecutively with any other sentence, and he shall be fined not more than $500,000.

Any person who manufactures, sells, gives, distributes or possesses with the intent to manufacture, sell, give, or distribute the following is guilty of a felony punishable by a fine of not more than $1 million and imprisonment for five years to life, five years of which shall be a mandatory minimum term of imprisonment to be served consecutively with any other sentence:

1. 100 grams or more of a mixture or substance containing a detectable amount of heroin;

2. 500 grams or more of a mixture or substance containing a detectable amount of:

a. Coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed;

b. Cocaine, its salts, optical and geometric isomers, and salts of isomers;

c. Ecgonine, its derivatives, their salts, isomers, and salts of isomers; or

d. Any compound, mixture, or preparation that contains any quantity of any of the substances referred to in subdivisions 2a through 2c;

3. 250 grams or more of a mixture or substance described in subdivisions 2a through 2d that contain cocaine base; or

4. 10 grams or more of methamphetamine, its salts, isomers, or salts of its isomers or 20 grams or more of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers.

The mandatory minimum term of imprisonment to be imposed for a violation of this subsection shall not be applicable if the court finds that:

a. The person does not have a prior conviction for an offense listed in subsection C of § 17.1-805;

b. The person did not use violence or credible threats of violence or possess a firearm or other dangerous weapon in connection with the offense or induce another participant in the offense to do so;

c. The offense did not result in death or serious bodily injury to any person;

d. The person was not an organizer, leader, manager, or supervisor of others in the offense, and was not engaged in a continuing criminal enterprise as defined in subsection I; and

e. Not later than the time of the sentencing hearing, the person has truthfully provided to the Commonwealth all information and evidence the person has concerning the offense or offenses that were part of the same course of conduct or of a common scheme or plan, but the fact that the person has no relevant or useful other information to provide or that the Commonwealth already is aware of the information shall not preclude a determination by the court that the defendant has complied with this requirement.

C1. Any person who violates this section with respect to the manufacturing of methamphetamine, its salts, isomers, or salts of its isomers or less than 200 grams of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers shall, upon conviction, be imprisoned for not less than 10 nor more than 40 years and fined not more than $500,000. Upon a second conviction of such a violation, any such person may, in the discretion of the court or jury imposing the sentence, be sentenced to imprisonment for life or for any period not less than 10 years, and be fined not more than $500,000. When a person is convicted of a third or subsequent offense under this subsection and it is alleged in the warrant, indictment, or information that he has been previously convicted of two or more such offenses or of substantially similar offenses in any other jurisdiction, which offenses would be felonies if committed in the Commonwealth and such prior convictions occurred before the date of the offense alleged in the warrant, indictment, or information, he shall be sentenced to imprisonment for life or for a period not less than 10 years, three years of which shall be a mandatory minimum term of imprisonment to be served consecutively with any other sentence and he shall be fined not more than $500,000.

Upon conviction, in addition to any other punishment, a person found guilty of this offense shall be ordered by the court to make restitution, as the court deems appropriate, to any innocent property owner whose property is damaged, destroyed, or otherwise rendered unusable as a result of such methamphetamine production. This restitution shall include the person's or his estate's estimated or actual expenses associated with cleanup, removal, or repair of the affected property. If the property that is damaged, destroyed, or otherwise rendered unusable as a result of such methamphetamine production is property owned in whole or in part by the person convicted, the court shall order the person to pay to the Methamphetamine Cleanup Fund authorized in § 18.2-248.04 the reasonable estimated or actual expenses associated with cleanup, removal, or repair of the affected property or, if actual or estimated expenses cannot be determined, the sum of $10,000. The convicted person shall also pay the cost of certifying that any building that is cleaned up or repaired pursuant to this section is safe for human occupancy according to the guidelines established pursuant to § 32.1-11.7.

D. If such person proves that he gave, distributed or possessed with intent to give or distribute a controlled substance classified in Schedule I or II only as an accommodation to another individual who is not an inmate in a community correctional facility, local correctional facility or state correctional facility as defined in § 53.1-1 or in the custody of an employee thereof, and not with intent to profit thereby from any consideration received or expected nor to induce the recipient or intended recipient of the controlled substance to use or become addicted to or dependent upon such controlled substance, he shall be guilty of a Class 5 felony.

E. If the violation of the provisions of this article consists of the filling by a pharmacist of the prescription of a person authorized under this article to issue the same, which prescription has not been received in writing by the pharmacist prior to the filling thereof, and such written prescription is in fact received by the pharmacist within one week of the time of filling the same, or if such violation consists of a request by such authorized person for the filling by a pharmacist of a prescription which has not been received in writing by the pharmacist and such prescription is, in fact, written at the time of such request and delivered to the pharmacist within one week thereof, either such offense shall constitute a Class 4 misdemeanor.

E1. Any person who violates this section with respect to a controlled substance classified in Schedule III except for an anabolic steroid classified in Schedule III, constituting a violation of § 18.2-248.5, shall be guilty of a Class 5 felony.

E2. Any person who violates this section with respect to a controlled substance classified in Schedule IV shall be guilty of a Class 6 felony.

E3. Any person who proves that he gave, distributed or possessed with the intent to give or distribute a controlled substance classified in Schedule III or IV, except for an anabolic steroid classified in Schedule III, constituting a violation of § 18.2-248.5, only as an accommodation to another individual who is not an inmate in a community correctional facility, local correctional facility or state correctional facility as defined in § 53.1-1 or in the custody of an employee thereof, and not with the intent to profit thereby from any consideration received or expected nor to induce the recipient or intended recipient of the controlled substance to use or become addicted to or dependent upon such controlled substance, is guilty of a Class 1 misdemeanor.

F. Any person who violates this section with respect to a controlled substance classified in Schedule V or Schedule VI or an imitation controlled substance which imitates a controlled substance classified in Schedule V or Schedule VI, shall be guilty of a Class 1 misdemeanor.

G. Any person who violates this section with respect to an imitation controlled substance which imitates a controlled substance classified in Schedule I, II, III, or IV shall be guilty of a Class 6 felony. In any prosecution brought under this subsection, it is not a defense to a violation of this subsection that the defendant believed the imitation controlled substance to actually be a controlled substance.

H. Any person who manufactures, sells, gives, distributes or possesses with the intent to manufacture, sell, give or distribute the following:

1. 1.0 kilograms or more of a mixture or substance containing a detectable amount of heroin;

2. 5.0 kilograms or more of a mixture or substance containing a detectable amount of:

a. Coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed;

b. Cocaine, its salts, optical and geometric isomers, and salts of isomers;

c. Ecgonine, its derivatives, their salts, isomers, and salts of isomers; or

d. Any compound, mixture, or preparation which contains any quantity of any of the substances referred to in subdivisions a through c;

3. 2.5 kilograms or more of a mixture or substance described in subdivision 2 which contains cocaine base;

4. 100 kilograms or more of a mixture or substance containing a detectable amount of marijuana; or

5. 100 grams or more of methamphetamine, its salts, isomers, or salts of its isomers or 200 grams or more of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers shall be guilty of a felony punishable by a fine of not more than $1 million and imprisonment for 20 years to life, 20 years of which shall be a mandatory minimum sentence. Such mandatory minimum sentence shall not be applicable if the court finds that (i) the person does not have a prior conviction for an offense listed in subsection C of § 17.1-805; (ii) the person did not use violence or credible threats of violence or possess a firearm or other dangerous weapon in connection with the offense or induce another participant in the offense to do so; (iii) the offense did not result in death or serious bodily injury to any person; (iv) the person was not an organizer, leader, manager, or supervisor of others in the offense, and was not engaged in a continuing criminal enterprise as defined in subsection I of this section; and (v) not later than the time of the sentencing hearing, the person has truthfully provided to the Commonwealth all information and evidence the person has concerning the offense or offenses that were part of the same course of conduct or of a common scheme or plan, but the fact that the person has no relevant or useful other information to provide or that the Commonwealth already is aware of the information shall not preclude a determination by the court that the defendant has complied with this requirement.

H1. Any person who was the principal or one of several principal administrators, organizers or leaders of a continuing criminal enterprise shall be guilty of a felony if (i) the enterprise received at least $100,000 but less than $250,000 in gross receipts during any 12-month period of its existence from the manufacture, importation, or distribution of heroin or cocaine or ecgonine or methamphetamine or the derivatives, salts, isomers, or salts of isomers thereof or marijuana or (ii) the person engaged in the enterprise to manufacture, sell, give, distribute or possess with the intent to manufacture, sell, give or distribute the following during any 12-month period of its existence:

1. At least 1.0 kilograms but less than 5.0 kilograms of a mixture or substance containing a detectable amount of heroin;

2. At least 5.0 kilograms but less than 10 kilograms of a mixture or substance containing a detectable amount of:

a. Coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed;

b. Cocaine, its salts, optical and geometric isomers, and salts of isomers;

c. Ecgonine, its derivatives, their salts, isomers, and salts of isomers; or

d. Any compound, mixture, or preparation which contains any quantity of any of the substances referred to in subdivisions a through c;

3. At least 2.5 kilograms but less than 5.0 kilograms of a mixture or substance described in subdivision 2 which contains cocaine base;

4. At least 100 kilograms but less than 250 kilograms of a mixture or substance containing a detectable amount of marijuana; or

5. At least 100 grams but less than 250 grams of methamphetamine, its salts, isomers, or salts of its isomers or at least 200 grams but less than 1.0 kilograms of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers.

A conviction under this section shall be punishable by a fine of not more than $1 million and imprisonment for 20 years to life, 20 years of which shall be a mandatory minimum sentence.

H2. Any person who was the principal or one of several principal administrators, organizers or leaders of a continuing criminal enterprise if (i) the enterprise received $250,000 or more in gross receipts during any 12-month period of its existence from the manufacture, importation, or distribution of heroin or cocaine or ecgonine or methamphetamine or the derivatives, salts, isomers, or salts of isomers thereof or marijuana or (ii) the person engaged in the enterprise to manufacture, sell, give, distribute or possess with the intent to manufacture, sell, give or distribute the following during any 12-month period of its existence:

1. At least 5.0 kilograms of a mixture or substance containing a detectable amount of heroin;

2. At least 10 kilograms of a mixture or substance containing a detectable amount of:

a. Coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed;

b. Cocaine, its salts, optical and geometric isomers, and salts of isomers;

c. Ecgonine, its derivatives, their salts, isomers, and salts of isomers; or

d. Any compound, mixture, or preparation which contains any quantity of any of the substances referred to in subdivisions a through c;

3. At least 5.0 kilograms of a mixture or substance described in subdivision 2 which contains cocaine base;

4. At least 250 kilograms of a mixture or substance containing a detectable amount of marijuana; or

5. At least 250 grams of methamphetamine, its salts, isomers, or salts of its isomers or at least 1.0 kilograms of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers shall be guilty of a felony punishable by a fine of not more than $1 million and imprisonment for life, which shall be served with no suspension in whole or in part. Such punishment shall be made to run consecutively with any other sentence. However, the court may impose a mandatory minimum sentence of 40 years if the court finds that the defendant substantially cooperated with law-enforcement authorities.

I. For purposes of this section, a person is engaged in a continuing criminal enterprise if (i) he violates any provision of this section, the punishment for which is a felony and either (ii) such violation is a part of a continuing series of violations of this section which are undertaken by such person in concert with five or more other persons with respect to whom such person occupies a position of organizer, a supervisory position, or any other position of management, and from which such person obtains substantial income or resources or (iii) such violation is committed, with respect to methamphetamine or other controlled substance classified in Schedule I or II, for the benefit of, at the direction of, or in association with any criminal street gang as defined in § 18.2-46.1.

J. Except as authorized in the Drug Control Act (§ 54.1-3400 et seq.), any person who possesses any two or more different substances listed below with the intent to manufacture methamphetamine, methcathinone, or amphetamine is guilty of a Class 6 felony: liquified ammonia gas, ammonium nitrate, ether, hypophosphorus acid solutions, hypophosphite salts, hydrochloric acid, iodine crystals or tincture of iodine, phenylacetone, phenylacetic acid, red phosphorus, methylamine, methyl formamide, lithium, sodium metal, sulfuric acid, sodium hydroxide, potassium dichromate, sodium dichromate, potassium permanganate, chromium trioxide, methylbenzene, methamphetamine precursor drugs, trichloroethane, or 2-propanone.

K. The term "methamphetamine precursor drug," when used in this article, means a drug or product containing ephedrine, pseudoephedrine, or phenylpropanolamine or any of their salts, optical isomers, or salts of optical isomers.

Code 1950, § 54-524.101:1; 1972, c. 798; 1973, c. 479; 1974, c. 586; 1975, cc. 14, 15; 1976, c. 614; 1977, c. 409; 1978, cc. 177, 779; 1979, c. 435; 1982, cc. 276, 462; 1985, c. 569; 1986, c. 453; 1988, c. 355; 1990, c. 82; 1991, c. 13; 1992, cc. 685, 737, 756; 1995, c. 538; 1999, c. 722; 2000, cc. 1020, 1041; 2004, c. 461; 2005, cc. 174, 759, 796, 923, 941; 2006, cc. 697, 759; 2008, cc. 79, 618; 2009, c. 750; 2012, cc. 219, 710, 844; 2013, c. 426; 2014, c. 513.



§ 18.2-248.01. Transporting controlled substances into the Commonwealth; penalty

Except as authorized in the Drug Control Act (§ 54.1-3400 et seq.) it is unlawful for any person to transport into the Commonwealth by any means with intent to sell or distribute one ounce or more of cocaine, coca leaves or any salt, compound, derivative or preparation thereof as described in Schedule II of the Drug Control Act or one ounce or more of any other Schedule I or II controlled substance or five or more pounds of marijuana. A violation of this section shall constitute a separate and distinct felony. Upon conviction, the person shall be sentenced to not less than five years nor more than 40 years imprisonment, three years of which shall be a mandatory minimum term of imprisonment, and a fine not to exceed $1,000,000. A second or subsequent conviction hereunder shall be punishable by a mandatory minimum term of imprisonment of 10 years, which shall be served consecutively with any other sentence.

1992, c. 723; 2000, cc. 1020, 1041; 2004, c. 461.



§ 18.2-248.02. Allowing a minor or incapacitated person to be present during manufacture or attempted manufacture of methamphetamine prohibited; penalties

Any person 18 years of age or older who knowingly allows (i) a minor under the age of 15, (ii) a minor 15 years of age or older with whom he maintains a custodial relationship, including but not limited to as a parent, step-parent, grandparent, step-grandparent, or who stands in loco parentis with respect to such minor, or (iii) a mentally incapacitated or physically helpless person of any age, to be present in the same dwelling, apartment as defined by § 55-79.2, unit of a hotel as defined in § 35.1-1, garage, shed, or vehicle during the manufacture or attempted manufacture of methamphetamine as prohibited by subsection C1 of § 18.2-248 is guilty of a felony punishable by imprisonment for not less than 10 nor more than 40 years. This penalty shall be in addition to and served consecutively with any other sentence.

2005, cc. 923, 941; 2013, c. 743.



§ 18.2-248.03. Manufacturing, selling, giving, distributing, or possessing with intent to manufacture, sell, give, or distribute methamphetamine; penalty

A. Notwithstanding any other provision of law, any person who manufactures, sells, gives, distributes, or possesses with intent to manufacture, sell, give, or distribute 28 grams or more of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers is guilty of a felony punishable by a fine of not more than $500,000 and imprisonment for not less than five nor more than 40 years, three years of which shall be a mandatory minimum term of imprisonment to be served consecutively with any other sentence.

B. Notwithstanding any other provision of law, any person who manufactures, sells, gives, distributes, or possesses with intent to manufacture, sell, give, or distribute 227 grams or more of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers is guilty of a felony punishable by a fine of not more than $1 million and imprisonment for not less than five years nor more than life, five years of which shall be a mandatory minimum term of imprisonment to be served consecutively with any other sentence.

2008, cc. 858, 874.



§ 18.2-248.04. Methamphetamine Cleanup Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Methamphetamine Cleanup Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys assessed against a person convicted of manufacture of methamphetamine as methamphetamine cleanup funds pursuant to subsection C1 of § 18.2-248 shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of restoration to an environmentally sound state sites used for the criminal manufacture of methamphetamine. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by any agency of the Commonwealth, law-enforcement agency, or locality with the responsibility for and engaged in a specific methamphetamine site cleanup.

2012, c. 219.



§ 18.2-248.1. Penalties for sale, gift, distribution or possession with intent to sell, give or distribute marijuana

Except as authorized in the Drug Control Act, Chapter 34 of Title 54.1, it shall be unlawful for any person to sell, give, distribute or possess with intent to sell, give or distribute marijuana.

(a) Any person who violates this section with respect to:

(1) Not more than one-half ounce of marijuana is guilty of a Class 1 misdemeanor;

(2) More than one-half ounce but not more than five pounds of marijuana is guilty of a Class 5 felony;

(3) More than five pounds of marijuana is guilty of a felony punishable by imprisonment of not less than five nor more than 30 years.

If such person proves that he gave, distributed or possessed with intent to give or distribute marijuana only as an accommodation to another individual and not with intent to profit thereby from any consideration received or expected nor to induce the recipient or intended recipient of the marijuana to use or become addicted to or dependent upon such marijuana, he shall be guilty of a Class 1 misdemeanor.

(b) Any person who gives, distributes or possesses marijuana as an accommodation and not with intent to profit thereby, to an inmate of a state or local correctional facility as defined in § 53.1-1, or in the custody of an employee thereof shall be guilty of a Class 4 felony.

(c) Any person who manufactures marijuana, or possesses marijuana with the intent to manufacture such substance, not for his own use is guilty of a felony punishable by imprisonment of not less than five nor more than 30 years and a fine not to exceed $10,000.

(d) When a person is convicted of a third or subsequent felony offense under this section and it is alleged in the warrant, indictment or information that he has been before convicted of two or more felony offenses under this section or of substantially similar offenses in any other jurisdiction which offenses would be felonies if committed in the Commonwealth and such prior convictions occurred before the date of the offense alleged in the warrant, indictment or information, he shall be sentenced to imprisonment for life or for any period not less than five years, five years of which shall be a mandatory minimum term of imprisonment to be served consecutively with any other sentence and he shall be fined not more than $500,000.

1979, c. 435; 1986, c. 467; 2000, cc. 819, 1020, 1041; 2004, c. 461; 2006, cc. 697, 759.



§ 18.2-248.1:1. Repealed

Repealed by Acts 2014, cc. 674 and 719, cl. 2.



§ 18.2-248.2. Repealed

Repealed by Acts 1981, c. 598.



§ 18.2-248.3. Professional use of imitation controlled substances

No civil or criminal liability shall be imposed by virtue of this article on any person licensed under the Drug Control Act, Chapter 34 of Title 54.1, who manufactures, sells, gives or distributes an imitation controlled substance for use as a placebo by a licensed practitioner in the course of professional practice or research.

1982, c. 462.



§ 18.2-248.4. Advertisement of imitation controlled substances prohibited; penalty

It shall be a Class 1 misdemeanor for any person knowingly to sell or display for sale, or to distribute, whether or not any charge is made therefor, any book, pamphlet, handbill or other printed matter which he knows is intended to promote the distribution of an imitation controlled substance.

1982, c. 462.



§ 18.2-248.5. Illegal stimulants and steroids; penalty

A. Except as authorized in the Drug Control Act (§ 54.1-3400 et seq.), Chapter 34 of Title 54.1, it shall be unlawful for any person to knowingly manufacture, sell, give, distribute or possess with intent to manufacture, sell, give or distribute any anabolic steroid.

A violation of subsection A shall be punishable by a term of imprisonment of not less than one year nor more than 10 years or, in the discretion of the jury or the court trying the case without a jury, confinement in jail for not more than 12 months or a fine of not more than $20,000, either or both. Any person violating the provisions of this subsection shall, upon conviction, be incarcerated for a mandatory minimum term of six months to be served consecutively with any other sentence.

B. It shall be unlawful for any person to knowingly sell or otherwise distribute, without prescription, to a minor any pill, capsule or tablet containing any combination of caffeine and ephedrine sulfate.

A violation of this subsection B shall be punishable as a Class 1 misdemeanor.

1984, c. 620; 1988, c. 428; 1989, c. 567; 2000, cc. 1020, 1041; 2004, c. 461.



§ 18.2-248.6. Repealed

Repealed by Acts 1999, c. 348, cl. 2.



§ 18.2-248.8. Repealed

Repealed by Acts 2012, cc. 160 and 252, cl. 2, effective January 1, 2013.



§ 18.2-249. Repealed

Repealed by Acts 2004, c. 995.



§ 18.2-250. Possession of controlled substances unlawful

A. It is unlawful for any person knowingly or intentionally to possess a controlled substance unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of his professional practice, or except as otherwise authorized by the Drug Control Act (§ 54.1-3400 et seq.).

Upon the prosecution of a person for a violation of this section, ownership or occupancy of premises or vehicle upon or in which a controlled substance was found shall not create a presumption that such person either knowingly or intentionally possessed such controlled substance.

(a) Any person who violates this section with respect to any controlled substance classified in Schedule I or II of the Drug Control Act shall be guilty of a Class 5 felony, except that any person other than an inmate of a penal institution as defined in § 53.1-1 or in the custody of an employee thereof who violates this section with respect to a cannabimimetic agent is guilty of a Class 1 misdemeanor.

(b) Any person other than an inmate of a penal institution as defined in § 53.1-1 or in the custody of an employee thereof, who violates this section with respect to a controlled substance classified in Schedule III shall be guilty of a Class 1 misdemeanor.

(b1) Violation of this section with respect to a controlled substance classified in Schedule IV shall be punishable as a Class 2 misdemeanor.

(b2) Violation of this section with respect to a controlled substance classified in Schedule V shall be punishable as a Class 3 misdemeanor.

(c) Violation of this section with respect to a controlled substance classified in Schedule VI shall be punishable as a Class 4 misdemeanor.

B. The provisions of this section shall not apply to members of state, federal, county, city or town law-enforcement agencies, jail officers, or correctional officers, as defined in § 53.1-1, certified as handlers of dogs trained in the detection of controlled substances when possession of a controlled substance or substances is necessary in the performance of their duties.

Code 1950, § 54-524.101:2; 1972, c. 798; 1973, c. 64; 1975, cc. 14, 15; 1976, c. 614; 1978, cc. 151, 177, 179; 1979, c. 435; 1980, c. 285; 1991, c. 649; 1998, c. 116; 2014, cc. 674, 719.



§ 18.2-250.1. Possession of marijuana unlawful

A. It is unlawful for any person knowingly or intentionally to possess marijuana unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of his professional practice, or except as otherwise authorized by the Drug Control Act (§ 54.1-3400 et seq.).

Upon the prosecution of a person for violation of this section, ownership or occupancy of the premises or vehicle upon or in which marijuana was found shall not create a presumption that such person either knowingly or intentionally possessed such marijuana.

Any person who violates this section is guilty of a misdemeanor and shall be confined in jail not more than 30 days and fined not more than $500, either or both; any person, upon a second or subsequent conviction of a violation of this section, is guilty of a Class 1 misdemeanor.

B. The provisions of this section shall not apply to members of state, federal, county, city, or town law-enforcement agencies, jail officers, or correctional officers, as defined in § 53.1-1, certified as handlers of dogs trained in the detection of controlled substances when possession of marijuana is necessary for the performance of their duties.

C. In any prosecution under this section involving marijuana in the form of cannabidiol oil or THC-A oil as those terms are defined in § 54.1-3408.3, it shall be an affirmative defense that the individual possessed such oil pursuant to a valid written certification issued by a practitioner in the course of his professional practice pursuant to § 54.1-3408.3 for treatment or to alleviate the symptoms of (i) the individual's intractable epilepsy or (ii) if such individual is the parent or legal guardian of a minor, such minor's intractable epilepsy. If the individual files the valid written certification with the court at least 10 days prior to trial and causes a copy of such written certification to be delivered to the attorney for the Commonwealth, such written certification shall be prima facie evidence that such oil was possessed pursuant to a valid written certification.

1979, c. 435; 1991, c. 649; 1998, c. 116; 2015, cc. 7, 8.



§ 18.2-251. Persons charged with first offense may be placed on probation; conditions; substance abuse screening, assessment treatment and education programs or services; drug tests; costs and fees; violations; discharge

Whenever any person who has not previously been convicted of any offense under this article or under any statute of the United States or of any state relating to narcotic drugs, marijuana, or stimulant, depressant, or hallucinogenic drugs, or has not previously had a proceeding against him for violation of such an offense dismissed as provided in this section, pleads guilty to or enters a plea of not guilty to possession of a controlled substance under § 18.2-250 or to possession of marijuana under § 18.2-250.1, the court, upon such plea if the facts found by the court would justify a finding of guilt, without entering a judgment of guilt and with the consent of the accused, may defer further proceedings and place him on probation upon terms and conditions.

As a term or condition, the court shall require the accused to undergo a substance abuse assessment pursuant to § 18.2-251.01 or 19.2-299.2, as appropriate, and enter treatment and/or education program or services, if available, such as, in the opinion of the court, may be best suited to the needs of the accused based upon consideration of the substance abuse assessment. The program or services may be located in the judicial district in which the charge is brought or in any other judicial district as the court may provide. The services shall be provided by (i) a program licensed by the Department of Behavioral Health and Developmental Services, by a similar program which is made available through the Department of Corrections, (ii) a local community-based probation services agency established pursuant to § 9.1-174, or (iii) an ASAP program certified by the Commission on VASAP.

The court shall require the person entering such program under the provisions of this section to pay all or part of the costs of the program, including the costs of the screening, assessment, testing, and treatment, based upon the accused's ability to pay unless the person is determined by the court to be indigent.

As a condition of probation, the court shall require the accused (i) to successfully complete treatment or education program or services, (ii) to remain drug and alcohol free during the period of probation and submit to such tests during that period as may be necessary and appropriate to determine if the accused is drug and alcohol free, (iii) to make reasonable efforts to secure and maintain employment, and (iv) to comply with a plan of at least 100 hours of community service for a felony and up to 24 hours of community service for a misdemeanor. Such testing shall be conducted by personnel of the supervising probation agency or personnel of any program or agency approved by the supervising probation agency.

The court shall, unless done at arrest, order the accused to report to the original arresting law-enforcement agency to submit to fingerprinting.

Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against him. Discharge and dismissal under this section shall be without adjudication of guilt and is a conviction only for the purposes of applying this section in subsequent proceedings.

Notwithstanding any other provision of this section, whenever a court places an individual on probation upon terms and conditions pursuant to this section, such action shall be treated as a conviction for purposes of §§ 18.2-259.1, 22.1-315, and 46.2-390.1, and the driver's license forfeiture provisions of those sections shall be imposed. The provisions of this paragraph shall not be applicable to any offense for which a juvenile has had his license suspended or denied pursuant to § 16.1-278.9 for the same offense.

Code 1950, § 54-524.101:3; 1972, c. 798; 1975, cc. 14, 15; 1976, c. 181; 1979, c. 435; 1983, c. 513; 1991, c. 482; 1992, cc. 58, 833; 1993, c. 410; 1997, c. 380; 1998, cc. 688, 783, 840; 2000, cc. 1020, 1041; 2001, cc. 430, 450, 827; 2007, c. 133; 2009, cc. 813, 840; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 18.2-251.01. Substance abuse screening and assessment for felony convictions

A. When a person is convicted of a felony, not a capital offense, committed on or after January 1, 2000, he shall be required to undergo a substance abuse screening and, if the screening indicates a substance abuse or dependence problem, an assessment by a certified substance abuse counselor as defined in § 54.1-3500 employed by the Department of Corrections or by an agency employee under the supervision of such counselor. If the person is determined to have a substance abuse problem, the court shall require him to enter treatment and/or education program or services, if available, which, in the opinion of the court, is best suited to the needs of the person. The program or services may be located in the judicial district in which the conviction was had or in any other judicial district as the court may provide. The treatment and/or education program or services shall be licensed by the Department of Behavioral Health and Developmental Services or shall be a similar program or services which are made available through the Department of Corrections if the court imposes a sentence of one year or more or, if the court imposes a sentence of 12 months or less, by a similar program or services available through a local or regional jail, a local community-based probation services agency established pursuant to § 9.1-174, or an ASAP program certified by the Commission on VASAP. The services agency or program may require the person entering such program or services under the provisions of this section to pay a fee for the education and treatment component, or both, based upon the defendant's ability to pay.

B. As a condition of any suspended sentence and probation, the court shall order the person to undergo periodic testing and treatment for substance abuse, if available, as the court deems appropriate based upon consideration of the substance abuse assessment.

1998, cc. 783, 840; 1999, cc. 891, 913; 2000, cc. 1020, 1041; 2007, c. 133; 2009, cc. 813, 840.



§ 18.2-251.02. Drug Offender Assessment and Treatment Fund

There is hereby established in the state treasury the Drug Offender Assessment and Treatment Fund which shall consist of moneys received from fees imposed on certain drug offense convictions pursuant to subdivisions A 10 and A 11 of § 17.1-275 and § 16.1-69.48:3. All interest derived from the deposit and investment of moneys in the Fund shall be credited to the Fund. Any moneys not appropriated by the General Assembly shall remain in the Drug Offender Assessment and Treatment Fund and shall not be transferred or revert to the general fund at the end of any fiscal year. All moneys in the Fund shall be subject to annual appropriation by the General Assembly to the Department of Corrections, the Department of Juvenile Justice, and the Commission on VASAP to implement and operate the offender substance abuse screening and assessment program; the Department of Criminal Justice Services for the support of community-based probation and local pretrial services agencies; and the Office of the Executive Secretary of the Supreme Court of Virginia for the support of drug treatment court programs.

1998, cc. 783, 840; 2003, c. 606; 2004, c. 1004.



§ 18.2-251.03. Safe reporting of overdoses

A. For purposes of this section, "overdose" means a life-threatening condition resulting from the consumption or use of a controlled substance, alcohol, or any combination of such substances.

B. It shall be an affirmative defense to prosecution of an individual for the unlawful purchase, possession, or consumption of alcohol pursuant to § 4.1-305, possession of a controlled substance pursuant to § 18.2-250, possession of marijuana pursuant to § 18.2-250.1, intoxication in public pursuant to § 18.2-388, or possession of controlled paraphernalia pursuant to § 54.1-3466 if:

1. Such individual, in good faith, seeks or obtains emergency medical attention for himself, if he is experiencing an overdose, or for another individual, if such other individual is experiencing an overdose, by contemporaneously reporting such overdose to a firefighter, as defined in § 65.2-102, emergency medical services personnel, as defined in § 32.1-111.1, a law-enforcement officer, as defined in § 9.1-101, or an emergency 911 system;

2. Such individual remains at the scene of the overdose or at any alternative location to which he or the person requiring emergency medical attention has been transported until a law-enforcement officer responds to the report of an overdose. If no law-enforcement officer is present at the scene of the overdose or at the alternative location, then such individual shall cooperate with law enforcement as otherwise set forth herein;

3. Such individual identifies himself to the law-enforcement officer who responds to the report of the overdose;

4. If requested by a law-enforcement officer, such individual substantially cooperates in any investigation of any criminal offense reasonably related to the controlled substance, alcohol, or combination of such substances that resulted in the overdose; and

5. The evidence for the prosecution of an offense enumerated in this subsection was obtained as a result of the individual seeking or obtaining emergency medical attention.

C. No individual may assert the affirmative defense provided for in this section if the person sought or obtained emergency medical attention for himself or another individual during the execution of a search warrant or during the conduct of a lawful search or a lawful arrest.

D. This section does not establish an affirmative defense for any individual or offense other than those listed in subsection B.

2015, cc. 418, 436.



§ 18.2-251.1. Possession or distribution of marijuana for medical purposes permitted

A. No person shall be prosecuted under § 18.2-250 or § 18.2-250.1 for the possession of marijuana or tetrahydrocannabinol when that possession occurs pursuant to a valid prescription issued by a medical doctor in the course of his professional practice for treatment of cancer or glaucoma.

B. No medical doctor shall be prosecuted under § 18.2-248 or § 18.2-248.1 for dispensing or distributing marijuana or tetrahydrocannabinol for medical purposes when such action occurs in the course of his professional practice for treatment of cancer or glaucoma.

C. No pharmacist shall be prosecuted under §§ 18.2-248 to 18.2-248.1 for dispensing or distributing marijuana or tetrahydrocannabinol to any person who holds a valid prescription of a medical doctor for such substance issued in the course of such doctor's professional practice for treatment of cancer or glaucoma.

1979, c. 435.



§ 18.2-251.2. Possession and distribution of flunitrazepam; enhanced penalty

Notwithstanding the provisions of §§ 54.1-3446 and 54.1-3452, the drug flunitrazepam shall be deemed to be listed on Schedule I for the purposes of penalties for violations of the Drug Control Act (§ 54.1-3400 et seq.). Any person knowingly manufacturing, selling, giving, distributing or possessing the drug flunitrazepam shall be punished under the penalties prescribed for such violations in accordance with §§ 18.2-248 and 18.2-250.

1997, c. 595.



§ 18.2-251.3. Possession and distribution of gamma-butyrolactone; 1, 4-butanediol; enhanced penalty

Any person who knowingly manufactures, sells, gives, distributes or possesses with the intent to distribute the substances gamma-butyrolactone; or 1, 4-butanediol, when intended for human consumption shall be guilty of a Class 3 felony.

2000, c. 348.



§ 18.2-251.4. Defeating drug and alcohol screening tests; penalty

A. It is unlawful for a person to:

1. Sell, give away, distribute, transport or market human urine in the Commonwealth with the intent of using the urine to defeat a drug or alcohol screening test;

2. Attempt to defeat a drug or alcohol screening test by the substitution of a sample;

3. Adulterate a urine or other bodily fluid sample with the intent to defraud a drug or alcohol screening test.

B. A violation of this section is a Class 1 misdemeanor.

2001, c. 379.



§ 18.2-252. Suspended sentence conditioned upon substance abuse screening, assessment, testing, and treatment or education

The trial judge or court trying the case of any person found guilty of violating any law concerning the use, in any manner, of drugs, controlled substances, narcotics, marijuana, noxious chemical substances and like substances, shall condition any suspended sentence by first requiring such person to agree to undergo a substance abuse screening pursuant to § 18.2-251.01 and to submit to such periodic substance abuse testing, to include alcohol testing, as may be directed by the court. Such testing shall be conducted by the supervising probation agency or by personnel of any program or agency approved by the supervising probation agency. The cost of such testing ordered by the court shall be paid by the Commonwealth and taxed as a part of the costs of such criminal proceedings. The judge or court shall order the person, as a condition of any suspended sentence, to undergo such treatment or education for substance abuse, if available, as the judge or court deems appropriate based upon consideration of the substance abuse assessment. The treatment or education shall be provided by a program or agency licensed by the Department of Behavioral Health and Developmental Services, by a similar program or services available through the Department of Corrections if the court imposes a sentence of one year or more or, if the court imposes a sentence of 12 months or less, by a similar program or services available through a local or regional jail, a local community-based probation services agency established pursuant to § 9.1-174, or an ASAP program certified by the Commission on VASAP.

Code 1950, § 54-524.101:4; 1973, c. 473; 1975, cc. 14, 15; 1979, c. 435; 1998, cc. 783, 840; 2000, cc. 1020, 1041; 2007, c. 133; 2009, cc. 813, 840.



§ 18.2-253. Repealed

Repealed by Acts 2004, c. 995.



§ 18.2-254. Commitment of convicted person for treatment for substance abuse

A. Whenever any person who has not previously been convicted of any offense under this article or under any statute of the United States or of any state relating to narcotic drugs, marijuana, stimulant, depressant, or hallucinogenic drugs or has not previously had a proceeding against him for violation of such an offense dismissed as provided in § 18.2-251 is found guilty of violating any law concerning the use, in any manner, of drugs, controlled substances, narcotics, marijuana, noxious chemical substances, and like substances, the judge or court shall require such person to undergo a substance abuse screening pursuant to § 18.2-251.01 and to submit to such periodic substance abuse testing, to include alcohol testing, as may be directed by the court. The cost of such testing ordered by the court shall be paid by the Commonwealth and taxed as a part of the costs of the criminal proceedings. The judge or court shall also order the person to undergo such treatment or education for substance abuse, if available, as the judge or court deems appropriate based upon consideration of the substance abuse assessment. The treatment or education shall be provided by a program or agency licensed by the Department of Behavioral Health and Developmental Services or by a similar program or services available through the Department of Corrections if the court imposes a sentence of one year or more or, if the court imposes a sentence of 12 months or less, by a similar program or services available through a local or regional jail, a local community-based probation services agency established pursuant to § 9.1-174, or an ASAP program certified by the Commission on VASAP.

B. The court trying the case of any person alleged to have committed any offense designated by this article or by the Drug Control Act (§ 54.1-3400 et seq.) or in any other criminal case in which the commission of the offense was motivated by or closely related to the use of drugs and determined by the court, pursuant to a substance abuse screening and assessment, to be in need of treatment for the use of drugs may commit, based upon a consideration of the substance abuse assessment, such person, upon his conviction, to any facility for the treatment of persons with substance abuse, licensed by the Department of Behavioral Health and Developmental Services, if space is available in such facility, for a period of time not in excess of the maximum term of imprisonment specified as the penalty for conviction of such offense or, if sentence was determined by a jury, not in excess of the term of imprisonment as set by such jury. Confinement under such commitment shall be, in all regards, treated as confinement in a penal institution and the person so committed may be convicted of escape if he leaves the place of commitment without authority. A charge of escape may be prosecuted in either the jurisdiction where the treatment facility is located or the jurisdiction where the person was sentenced to commitment. The court may revoke such commitment at any time and transfer the person to an appropriate state or local correctional facility. Upon presentation of a certified statement from the director of the treatment facility to the effect that the confined person has successfully responded to treatment, the court may release such confined person prior to the termination of the period of time for which such person was confined and may suspend the remainder of the term upon such conditions as the court may prescribe.

C. The court trying a case in which commission of the offense was related to the defendant's habitual abuse of alcohol and in which the court determines, pursuant to a substance abuse screening and assessment, that such defendant is in need of treatment, may commit, based upon a consideration of the substance abuse assessment, such person, upon his conviction, to any facility for the treatment of persons with substance abuse licensed by the Department of Behavioral Health and Developmental Services, if space is available in such facility, for a period of time not in excess of the maximum term of imprisonment specified as the penalty for conviction. Confinement under such commitment shall be, in all regards, treated as confinement in a penal institution and the person so committed may be convicted of escape if he leaves the place of commitment without authority. The court may revoke such commitment at any time and transfer the person to an appropriate state or local correctional facility. Upon presentation of a certified statement from the director of the treatment facility to the effect that the confined person has successfully responded to treatment, the court may release such confined person prior to the termination of the period of time for which such person was confined and may suspend the remainder of the term upon such conditions as the court may prescribe.

Code 1950, § 54-524.102; 1972, c. 758; 1974, c. 447; 1975, cc. 14, 15; 1978, c. 640; 1979, cc. 413, 435; 1992, c. 852; 1998, c. 724; 2000, cc. 1020, 1041; 2004, c. 130; 2005, c. 716; 2007, c. 133; 2009, cc. 813, 840.



§ 18.2-254.1. Drug Treatment Court Act

A. This section shall be known and may be cited as the "Drug Treatment Court Act."

B. The General Assembly recognizes that there is a critical need in the Commonwealth for effective treatment programs that reduce the incidence of drug use, drug addiction, family separation due to parental substance abuse, and drug-related crimes. It is the intent of the General Assembly by this section to enhance public safety by facilitating the creation of drug treatment courts as means by which to accomplish this purpose.

C. The goals of drug treatment courts include: (i) reducing drug addiction and drug dependency among offenders; (ii) reducing recidivism; (iii) reducing drug-related court workloads; (iv) increasing personal, familial and societal accountability among offenders; and, (v) promoting effective planning and use of resources among the criminal justice system and community agencies.

D. Drug treatment courts are specialized court dockets within the existing structure of Virginia's court system offering judicial monitoring of intensive treatment and strict supervision of addicts in drug and drug-related cases. Local officials must complete a recognized planning process before establishing a drug treatment court program.

E. Administrative oversight for implementation of the Drug Treatment Court Act shall be conducted by the Supreme Court of Virginia. The Supreme Court of Virginia shall be responsible for (i) providing oversight for the distribution of funds for drug treatment courts; (ii) providing technical assistance to drug treatment courts; (iii) providing training for judges who preside over drug treatment courts; (iv) providing training to the providers of administrative, case management, and treatment services to drug treatment courts; and (v) monitoring the completion of evaluations of the effectiveness and efficiency of drug treatment courts in the Commonwealth.

F. A state drug treatment court advisory committee shall be established to (i) evaluate and recommend standards for the planning and implementation of drug treatment courts; (ii) assist in the evaluation of their effectiveness and efficiency; and (iii) encourage and enhance cooperation among agencies that participate in their planning and implementation. The committee shall be chaired by the Chief Justice of the Supreme Court of Virginia or his designee and shall include a member of the Judicial Conference of Virginia who presides over a drug treatment court; a district court judge; the Executive Secretary or his designee; the directors of the following executive branch agencies: Department of Corrections, Department of Criminal Justice Services, Department of Juvenile Justice, Department of Behavioral Health and Developmental Services, Department of Social Services; a representative of the following entities: a local community-based probation and pretrial services agency, the Commonwealth's Attorney's Association, the Virginia Indigent Defense Commission, the Circuit Court Clerk's Association, the Virginia Sheriff's Association, the Virginia Association of Chiefs of Police, the Commission on VASAP, and two representatives designated by the Virginia Drug Court Association.

G. Each jurisdiction or combination of jurisdictions that intend to establish a drug treatment court or continue the operation of an existing one shall establish a local drug treatment court advisory committee. Jurisdictions that establish separate adult and juvenile drug treatment courts may establish an advisory committee for each such court. Each advisory committee shall ensure quality, efficiency, and fairness in the planning, implementation, and operation of the drug treatment court or courts that serve the jurisdiction or combination of jurisdictions. Advisory committee membership shall include, but shall not be limited to the following people or their designees: (i) the drug treatment court judge; (ii) the attorney for the Commonwealth, or, where applicable, the city or county attorney who has responsibility for the prosecution of misdemeanor offenses; (iii) the public defender or a member of the local criminal defense bar in jurisdictions in which there is no public defender; (iv) the clerk of the court in which the drug treatment court is located; (v) a representative of the Virginia Department of Corrections, or the Department of Juvenile Justice, or both, from the local office which serves the jurisdiction or combination of jurisdictions; (vi) a representative of a local community-based probation and pretrial services agency; (vii) a local law-enforcement officer; (viii) a representative of the Department of Behavioral Health and Developmental Services or a representative of local drug treatment providers; (ix) the drug court administrator; (x) a representative of the Department of Social Services; (xi) county administrator or city manager; and (xii) any other people selected by the drug treatment court advisory committee.

H. Each local drug treatment court advisory committee shall establish criteria for the eligibility and participation of offenders who have been determined to be addicted to or dependent upon drugs. Subject to the provisions of this section, neither the establishment of a drug treatment court nor anything herein shall be construed as limiting the discretion of the attorney for the Commonwealth to prosecute any criminal case arising therein which he deems advisable to prosecute, except to the extent the participating attorney for the Commonwealth agrees to do so. As defined in § 17.1-805 or 19.2-297.1, adult offenders who have been convicted of a violent criminal offense within the preceding 10 years, or juvenile offenders who previously have been adjudicated not innocent of any such offense within the preceding 10 years, shall not be eligible for participation in any drug treatment court established or continued in operation pursuant to this section.

I. Each drug treatment court advisory committee shall establish policies and procedures for the operation of the court to attain the following goals: (i) effective integration of drug and alcohol treatment services with criminal justice system case processing; (ii) enhanced public safety through intensive offender supervision and drug treatment; (iii) prompt identification and placement of eligible participants; (iv) efficient access to a continuum of alcohol, drug, and related treatment and rehabilitation services; (v) verified participant abstinence through frequent alcohol and other drug testing; (vi) prompt response to participants' noncompliance with program requirements through a coordinated strategy; (vii) ongoing judicial interaction with each drug court participant; (viii) ongoing monitoring and evaluation of program effectiveness and efficiency; (ix) ongoing interdisciplinary education and training in support of program effectiveness and efficiency; and (x) ongoing collaboration among drug treatment courts, public agencies, and community-based organizations to enhance program effectiveness and efficiency.

J. Participation by an offender in a drug treatment court shall be voluntary and made pursuant only to a written agreement entered into by and between the offender and the Commonwealth with the concurrence of the court.

K. Nothing in this section shall preclude the establishment of substance abuse treatment programs and services pursuant to the deferred judgment provisions of § 18.2-251.

L. Each offender shall contribute to the cost of the substance abuse treatment he receives while participating in a drug treatment court pursuant to guidelines developed by the drug treatment court advisory committee.

M. Nothing contained in this section shall confer a right or an expectation of a right to treatment for an offender or be construed as requiring a local drug treatment court advisory committee to accept for participation every offender.

N. The Office of the Executive Secretary shall, with the assistance of the state drug treatment court advisory committee, develop a statewide evaluation model and conduct ongoing evaluations of the effectiveness and efficiency of all local drug treatment courts. A report of these evaluations shall be submitted to the General Assembly by December 1 of each year. Each local drug treatment court advisory committee shall submit evaluative reports to the Office of the Executive Secretary as requested.

O. Notwithstanding any other provision of this section, no drug treatment court shall be established subsequent to March 1, 2004, unless the jurisdiction or jurisdictions intending or proposing to establish such court have been specifically granted permission under the Code of Virginia to establish such court. The provisions of this subsection shall not apply to any drug treatment court established on or before March 1, 2004, and operational as of July 1, 2004.

P. Subject to the requirements and conditions established by the state Drug Treatment Court Advisory Committee, there shall be established a drug treatment court in the following jurisdictions: the City of Chesapeake and the City of Newport News.

Q. Subject to the requirements and conditions established by the state Drug Treatment Court Advisory Committee, there shall be established a drug treatment court in the Juvenile and Domestic Relations District Court for the County of Franklin, provided that such court is funded solely through local sources.

R. Subject to the requirements and conditions established by the state Drug Treatment Court Advisory Committee, there shall be established a drug treatment court in the City of Bristol and the County of Tazewell, provided that the court is funded within existing state and local appropriations.

2004, c. 1004; 2005, cc. 519, 602; 2006, cc. 175, 341; 2007, c. 133; 2009, cc. 205, 281, 294, 813, 840; 2010, c. 258.



§ 18.2-255. Distribution of certain drugs to persons under 18 prohibited; penalty

A. Except as authorized in the Drug Control Act, Chapter 34 (§ 54.1-3400 et seq.) of Title 54.1, it shall be unlawful for any person who is at least 18 years of age to knowingly or intentionally (i) distribute any drug classified in Schedule I, II, III or IV or marijuana to any person under 18 years of age who is at least three years his junior or (ii) cause any person under 18 years of age to assist in such distribution of any drug classified in Schedule I, II, III or IV or marijuana. Any person violating this provision shall upon conviction be imprisoned in a state correctional facility for a period not less than 10 nor more than 50 years, and fined not more than $100,000. Five years of the sentence imposed for a conviction under this section involving a Schedule I or II controlled substance or one ounce or more of marijuana shall be a mandatory minimum sentence. Two years of the sentence imposed for a conviction under this section involving less than one ounce of marijuana shall be a mandatory minimum sentence.

B. It shall be unlawful for any person who is at least 18 years of age to knowingly or intentionally (i) distribute any imitation controlled substance to a person under 18 years of age who is at least three years his junior or (ii) cause any person under 18 years of age to assist in such distribution of any imitation controlled substance. Any person violating this provision shall be guilty of a Class 6 felony.

Code 1950, § 54-524.103; 1970, c. 650; 1972, c. 798; 1975, cc. 14, 15; 1976, c. 614; 1979, c. 435; 1982, c. 462; 1990, cc. 720, 864, 866; 1992, cc. 708, 724; 2000, cc. 1020, 1041; 2004, c. 461; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 18.2-255.1. Distribution, sale or display of printed material advertising instruments for use in administering marijuana or controlled substances to minors; penalty

It shall be a Class 1 misdemeanor for any person knowingly to sell, distribute, or display for sale to a minor any book, pamphlet, periodical or other printed matter which he knows advertises for sale any instrument, device, article, or contrivance for advertised use in unlawfully ingesting, smoking, administering, preparing or growing marijuana or a controlled substance.

1980, c. 737; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 18.2-255.2. Prohibiting the sale or manufacture of drugs on or near certain properties; penalty

A. It shall be unlawful for any person to manufacture, sell or distribute or possess with intent to sell, give or distribute any controlled substance, imitation controlled substance, or marijuana while:

1. Upon the property, including buildings and grounds, of any public or private elementary, secondary, or post secondary school, or any public or private two-year or four-year institution of higher education, or any clearly marked licensed child day center as defined in § 63.2-100;

2. Upon public property or any property open to public use within 1,000 feet of the property described in subdivision 1;

3. On any school bus as defined in § 46.2-100;

4. Upon a designated school bus stop, or upon either public property or any property open to public use which is within 1,000 feet of such school bus stop, during the time when school children are waiting to be picked up and transported to or are being dropped off from school or a school-sponsored activity;

5. Upon the property, including buildings and grounds, of any publicly owned or publicly operated recreation or community center facility or any public library; or

6. Upon the property of any state facility as defined in § 37.2-100 or upon public property or property open to public use within 1,000 feet of such an institution. It is a violation of the provisions of this section if the person possessed the controlled substance, imitation controlled substance, or marijuana on the property described in subdivisions 1 through 6, regardless of where the person intended to sell, give or distribute the controlled substance, imitation controlled substance, or marijuana. Nothing in this section shall prohibit the authorized distribution of controlled substances.

B. Violation of this section shall constitute a separate and distinct felony. Any person violating the provisions of this section shall, upon conviction, be imprisoned for a term of not less than one year nor more than five years and fined not more than $100,000. A second or subsequent conviction hereunder for an offense involving a controlled substance classified in Schedule I, II, or III of the Drug Control Act (§ 54.1-3400 et seq.) or more than one-half ounce of marijuana shall be punished by a mandatory minimum term of imprisonment of one year to be served consecutively with any other sentence. However, if such person proves that he sold such controlled substance or marijuana only as an accommodation to another individual and not with intent to profit thereby from any consideration received or expected nor to induce the recipient or intended recipient of the controlled substance or marijuana to use or become addicted to or dependent upon such controlled substance or marijuana, he is guilty of a Class 1 misdemeanor.

C. If a person commits an act violating the provisions of this section, and the same act also violates another provision of law that provides for penalties greater than those provided for by this section, then nothing in this section shall prohibit or bar any prosecution or proceeding under that other provision of law or the imposition of any penalties provided for thereby.

1982, c. 594; 1989, cc. 619, 682, 709; 1990, cc. 617, 622; 1991, c. 268; 1991, 1st Sp. Sess., c. 14; 1993, cc. 30, 708, 729; 1999, c. 873; 2000, cc. 1020, 1041; 2003, cc. 80, 91; 2004, c. 461; 2005, c. 716; 2006, c. 325; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 18.2-256. Conspiracy

Any person who conspires to commit any offense defined in this article or in the Drug Control Act (§ 54.1-3400 et seq.) is punishable by imprisonment or fine or both which may not be less than the minimum punishment nor exceed the maximum punishment prescribed for the offense, the commission of which was the object of the conspiracy.

Code 1950, § 54-524.104; 1970, c. 650; 1972, c. 798; 1975, cc. 14, 15; 1978, c. 130.



§ 18.2-257. Attempts

(a) Any person who attempts to commit any offense defined in this article or in the Drug Control Act (§ 54.1-3400 et seq.) which is a felony shall be imprisoned for not less than one nor more than ten years; provided, however, that any person convicted of attempting to commit a felony for which a lesser punishment may be imposed may be punished according to such lesser penalty.

(b) Any person who attempts to commit any offense defined in this article or in the Drug Control Act which is a misdemeanor shall be guilty of a Class 2 misdemeanor; provided, however, that any person convicted of attempting to commit a misdemeanor for which a lesser punishment may be imposed may be punished according to such lesser penalty.

Code 1950, § 54-524.104:1; 1972, c. 798; 1973, c. 447; 1975, cc. 14, 15; 1979, c. 435.



§ 18.2-258. Certain premises deemed common nuisance; penalty

Any office, store, shop, restaurant, dance hall, theater, poolroom, clubhouse, storehouse, warehouse, dwelling house, apartment, building of any kind, vehicle, vessel, boat, or aircraft, which with the knowledge of the owner, lessor, agent of any such lessor, manager, chief executive officer, operator, or tenant thereof, is frequented by persons under the influence of illegally obtained controlled substances or marijuana, as defined in § 54.1-3401, or for the purpose of illegally obtaining possession of, manufacturing or distributing controlled substances or marijuana, or is used for the illegal possession, manufacture or distribution of controlled substances or marijuana shall be deemed a common nuisance. Any such owner, lessor, agent of any such lessor, manager, chief executive officer, operator, or tenant who knowingly permits, establishes, keeps or maintains such a common nuisance is guilty of a Class 1 misdemeanor and, for a second or subsequent offense, a Class 6 felony.

Code 1950, § 54-524.104:2; 1972, c. 736; 1973, c. 400; 1975, cc. 14, 15; 1979, c. 435; 1990, c. 948; 1992, cc. 248, 538; 2004, c. 462; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 18.2-258.01. Enjoining nuisances involving illegal drug transactions

The attorney for the Commonwealth, or any citizen of the county, city, or town, where such a nuisance as is described in § 18.2-258 exists, may, in addition to the remedies given in and punishment imposed by this chapter, maintain a suit in equity in the name of the Commonwealth to enjoin the same; provided, however, the attorney for the Commonwealth shall not be required to prosecute any suit brought by a citizen under this section. In every case where the bill charges, on the knowledge or belief of complainant, and is sworn to by two witnesses, that a nuisance exists as described in § 18.2-258, a temporary injunction may be granted as soon as the bill is presented to the court provided reasonable notice has been given. The injunction shall enjoin and restrain any owners, tenants, their agents, employees, and any other person from contributing to or maintaining the nuisance and may impose such other requirements as the court deems appropriate. If, after hearing, the court finds that the material allegations of the bill are true, although the premises complained of may not then be unlawfully used, it shall continue the injunction against such persons or premises for such period of time as it deems appropriate, with the right to dissolve the injunction upon a proper showing by the owner of the premises.

1990, c. 948 .



§ 18.2-258.02. Maintaining a fortified drug house; penalty

Any office, store, shop, restaurant, dance hall, theater, poolroom, clubhouse, storehouse, warehouse, dwelling house, apartment or building or structure of any kind which is (i) substantially altered from its original status by means of reinforcement with the intent to impede, deter or delay lawful entry by a law-enforcement officer into such structure, (ii) being used for the purpose of manufacturing or distributing controlled substances or marijuana, and (iii) the object of a valid search warrant, shall be considered a fortified drug house. Any person who maintains or operates a fortified drug house is guilty of a Class 5 felony.

1996, c. 913; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 18.2-258.1. Obtaining drugs, procuring administration of controlled substances, etc., by fraud, deceit or forgery

A. It shall be unlawful for any person to obtain or attempt to obtain any drug or procure or attempt to procure the administration of any controlled substance or marijuana: (i) by fraud, deceit, misrepresentation, embezzlement, or subterfuge; (ii) by the forgery or alteration of a prescription or of any written order; (iii) by the concealment of a material fact; or (iv) by the use of a false name or the giving of a false address.

B. It shall be unlawful for any person to furnish false or fraudulent information in or omit any information from, or willfully make a false statement in, any prescription, order, report, record, or other document required by Chapter 34 (§ 54.1-3400 et seq.) of Title 54.1.

C. It shall be unlawful for any person to use in the course of the manufacture or distribution of a controlled substance or marijuana a license number which is fictitious, revoked, suspended, or issued to another person.

D. It shall be unlawful for any person, for the purpose of obtaining any controlled substance or marijuana to falsely assume the title of, or represent himself to be, a manufacturer, wholesaler, pharmacist, physician, dentist, veterinarian or other authorized person.

E. It shall be unlawful for any person to make or utter any false or forged prescription or false or forged written order.

F. It shall be unlawful for any person to affix any false or forged label to a package or receptacle containing any controlled substance.

G. This section shall not apply to officers and employees of the United States, of this Commonwealth or of a political subdivision of this Commonwealth acting in the course of their employment, who obtain such drugs for investigative, research or analytical purposes, or to the agents or duly authorized representatives of any pharmaceutical manufacturer who obtain such drugs for investigative, research or analytical purposes and who are acting in the course of their employment; provided that such manufacturer is licensed under the provisions of the Federal Food, Drug and Cosmetic Act; and provided further, that such pharmaceutical manufacturer, its agents and duly authorized representatives file with the Board such information as the Board may deem appropriate.

H. Except as otherwise provided in this subsection, any person who shall violate any provision herein shall be guilty of a Class 6 felony.

Whenever any person who has not previously been convicted of any offense under this article or under any statute of the United States or of any state relating to narcotic drugs, marijuana, or stimulant, depressant, or hallucinogenic drugs, or has not previously had a proceeding against him for violation of such an offense dismissed, or reduced as provided in this section, pleads guilty to or enters a plea of not guilty to the court for violating this section, upon such plea if the facts found by the court would justify a finding of guilt, the court may place him on probation upon terms and conditions.

As a term or condition, the court shall require the accused to be evaluated and enter a treatment and/or education program, if available, such as, in the opinion of the court, may be best suited to the needs of the accused. This program may be located in the judicial circuit in which the charge is brought or in any other judicial circuit as the court may provide. The services shall be provided by a program certified or licensed by the Department of Behavioral Health and Developmental Services. The court shall require the person entering such program under the provisions of this section to pay all or part of the costs of the program, including the costs of the screening, evaluation, testing and education, based upon the person's ability to pay unless the person is determined by the court to be indigent.

As a condition of supervised probation, the court shall require the accused to remain drug free during the period of probation and submit to such tests during that period as may be necessary and appropriate to determine if the accused is drug free. Such testing may be conducted by the personnel of any screening, evaluation, and education program to which the person is referred or by the supervising agency.

Unless the accused was fingerprinted at the time of arrest, the court shall order the accused to report to the original arresting law-enforcement agency to submit to fingerprinting.

Upon violation of a term or condition, the court may enter an adjudication of guilt upon the felony and proceed as otherwise provided. Upon fulfillment of the terms and conditions of probation, the court shall find the defendant guilty of a Class 1 misdemeanor.

1977, c. 558; 1979, c. 435; 1992, c. 76; 1997, c. 542; 2009, cc. 813, 840; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 18.2-258.2. Assisting individuals in unlawfully procuring prescription drugs; penalty

Unless otherwise specifically authorized by law, any person who, for compensation, knowingly assists another in unlawfully procuring prescription drugs from a pharmacy or other source he knows is not licensed, registered or permitted by the licensing authority of the Commonwealth, any other state or territory of the United States, or the United States, is guilty of a Class 1 misdemeanor and, upon a second or subsequent conviction, a Class 6 felony.

2004, c. 620.



§ 18.2-259. Penalties to be in addition to civil or administrative sanctions

Any penalty imposed for violation of this article or of the Drug Control Act (§ 54.1-3400 et seq.) shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction authorized by law.

Code 1950, § 54-524.105; 1970, c. 650; 1975, cc. 14, 15.



§ 18.2-259.1. Forfeiture of driver's license for violations of article

A. In addition to any other sanction or penalty imposed for a violation of this article, the (i) judgment of conviction under this article or (ii) placement on probation following deferral of further proceedings under § 18.2-251 or subsection H of § 18.2-258.1 for any such offense shall of itself operate to deprive the person so convicted or placed on probation after deferral of proceedings under § 18.2-251 or subsection H of § 18.2-258.1 of the privilege to drive or operate a motor vehicle, engine, or train in the Commonwealth for a period of six months from the date of such judgment or placement on probation. Such license forfeiture shall be in addition to and shall run consecutively with any other license suspension, revocation or forfeiture in effect or imposed upon the person so convicted or placed on probation. However, a juvenile who has had his license suspended or denied pursuant to § 16.1-278.9 shall not have his license forfeited pursuant to this section for the same offense.

B. The court trying the case shall order any person so convicted or placed on probation to surrender his driver's license to be disposed of in accordance with the provisions of § 46.2-398 and shall notify the Department of Motor Vehicles of any such conviction entered and of the license forfeiture to be imposed.

C. In those cases where the court determines there are compelling circumstances warranting an exception, the court may provide that any individual be issued a restricted license to operate a motor vehicle for any of the purposes set forth in subsection E of § 18.2-271.1. No restricted license issued pursuant to this subsection shall permit any person to operate a commercial motor vehicle as defined in the Virginia Commercial Driver's License Act (§ 46.2-341.1 et seq.). The court shall order the surrender of such person's license in accordance with the provisions of subsection B and shall forward to the Commissioner of the Department of Motor Vehicles a copy of its order entered pursuant to this subsection. This order shall specifically enumerate the restrictions imposed and contain such information regarding the person to whom such a permit is issued as is reasonably necessary to identify such person. The court shall also provide a copy of its order to such person who may operate a motor vehicle on the order until receipt from the Commissioner of the Department of Motor Vehicles of a restricted license, but only if the order provides for a restricted license for that period. A copy of the order and, after receipt thereof, the restricted license shall be carried at all times by such person while operating a motor vehicle. The court may require a person issued a restricted permit under the provisions of this subsection to be monitored by an alcohol safety action program during the period of license suspension. Any violation of the terms of the restricted license or of any condition set forth by the court related thereto, or any failure to remain drug-free during such period shall be reported forthwith to the court by such program. Any person who operates a motor vehicle in violation of any restriction imposed pursuant to this section shall be guilty of a violation of § 46.2-301.

1992, cc. 58, 833; 1993, c. 920; 1994, cc. 403, 545; 1999, c. 45; 2000, c. 325; 2001, cc. 645, 779.



§ 18.2-260. Prescribing, dispensing, etc., drug except as authorized in article and Drug Control Act; violations for which no penalty provided

It shall be unlawful for any person to prescribe, administer or dispense any drug except as authorized in the Drug Control Act (§ 54.1-3400 et seq.) or in this article. Any person who violates any provision of the Drug Control Act or of this article, for which no penalty is elsewhere specified in this article or in Article 7 (§ 54.1-3466 et seq.) of the Drug Control Act, shall be guilty of a Class 1 misdemeanor.

Code 1950, § 54-524.106; 1970, c. 650; 1973, c. 548; 1975, cc. 14, 15.



§ 18.2-260.1. Falsifying patient records

Any person who, with the intent to defraud, falsifies any patient record shall be guilty of a Class 1 misdemeanor.

1997, c. 619; 2011, c. 204.



§ 18.2-261. Monetary penalty

Any person licensed by the State Board of Pharmacy who violates any of the provisions of the Drug Control Act (§ 54.1-3400 et seq.) or of this article, and who is not criminally prosecuted, shall be subject to the monetary penalty provided in this section. If, by a majority vote, the Board shall determine that the respondent is guilty of the violation complained of, the Board shall proceed to determine the amount of the monetary penalty for such violation, which shall not exceed the sum of $1,000 for each violation. Such penalty may be sued for and recovered in the name of the Commonwealth.

Code 1950, § 54-524.107; 1970, c. 650; 1975, cc. 14, 15; 1980, c. 678.



§ 18.2-262. Witnesses not excused from testifying or producing evidence because of self-incrimination

No person shall be excused from testifying or from producing books, papers, correspondence, memoranda or other records for the Commonwealth as to any offense alleged to have been committed by another under this article or under the Drug Control Act (§ 54.1-3400 et seq.) by reason of his testimony or other evidence tending to incriminate himself, but the testimony given and evidence so produced by such person on behalf of the Commonwealth when called for by the trial judge or court trying the case, or by the attorney for the Commonwealth, or when summoned by the Commonwealth and sworn as a witness by the court or the clerk and sent before the grand jury, shall be in no case used against him nor shall he be prosecuted as to the offense as to which he testifies. Any person who refuses to testify or produce books, papers, correspondence, memoranda or other records, shall be guilty of a Class 2 misdemeanor.

Code 1950, § 54-524.107:1; 1971, Ex. Sess., c. 170; 1975, cc. 14, 15; 1984, c. 667.



§ 18.2-263. Unnecessary to negative exception, etc.; burden of proof of exception, etc

In any complaint, information, or indictment, and in any action or proceeding brought for the enforcement of any provision of this article or of the Drug Control Act (§ 54.1-3400 et seq.), it shall not be necessary to negative any exception, excuse, proviso, or exemption contained in this article or in the Drug Control Act, and the burden of proof of any such exception, excuse, proviso, or exemption shall be upon the defendant.

Code 1950, § 54-524.108; 1970, c. 650; 1975, cc. 14, 15.



§ 18.2-264. Inhaling drugs or other noxious chemical substances or causing, etc., others to do so

A. It shall be unlawful, except under the direction of a practitioner as defined in § 54.1-3401, for any person deliberately to smell or inhale any drugs or any other noxious chemical substances including but not limited to fingernail polish or model airplane glue, containing any ketones, aldehydes, organic acetates, ether, chlorinated hydrocarbons or vapors, with the intent to become intoxicated, inebriated, excited, stupefied or to dull the brain or nervous system.

Any person violating the provisions of this subsection shall be guilty of a Class 1 misdemeanor.

B. It shall be unlawful for any person, other than one duly licensed, deliberately to cause, invite or induce any person to smell or inhale any drugs or any other noxious substances or chemicals containing any ketone, aldehydes, organic acetates, ether, chlorinated hydrocarbons or vapors with the intent to intoxicate, inebriate, excite, stupefy or to dull the brain or nervous system of such person.

Any person violating the provisions of this subsection shall be guilty of a Class 2 misdemeanor.

Code 1950, § 18.1-70.1; 1968, c. 391; 1969, Ex. Sess., c. 19; 1973, c. 27; 1975, cc. 14, 15; 1993, c. 416 .



§ 18.2-264.01. Repealed

Repealed by Acts 2002, c. 831, cl. 2, effective July 1, 2003.



§ 18.2-264.1. Repealed

Repealed by Acts 1994, c. 432.



§ 18.2-265. Repealed

Repealed by Acts 1979, c. 638.



§ 18.2-265.1. Definition

As used in this article, the term "drug paraphernalia" means all equipment, products, and materials of any kind which are either designed for use or which are intended by the person charged with violating § 18.2-265.3 for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, strength testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body marijuana or a controlled substance. It includes, but is not limited to:

1. Kits intended for use or designed for use in planting, propagating, cultivating, growing or harvesting of marijuana or any species of plant which is a controlled substance or from which a controlled substance can be derived;

2. Kits intended for use or designed for use in manufacturing, compounding, converting, producing, processing, or preparing marijuana or controlled substances;

3. Isomerization devices intended for use or designed for use in increasing the potency of marijuana or any species of plant which is a controlled substance;

4. Testing equipment intended for use or designed for use in identifying or in analyzing the strength or effectiveness of marijuana or controlled substances;

5. Scales and balances intended for use or designed for use in weighing or measuring marijuana or controlled substances;

6. Diluents and adulterants, such as quinine hydrochloride, mannitol, or mannite, intended for use or designed for use in cutting controlled substances;

7. Separation gins and sifters intended for use or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana;

8. Blenders, bowls, containers, spoons, and mixing devices intended for use or designed for use in compounding controlled substances;

9. Capsules, balloons, envelopes, and other containers intended for use or designed for use in packaging small quantities of marijuana or controlled substances;

10. Containers and other objects intended for use or designed for use in storing or concealing marijuana or controlled substances;

11. Hypodermic syringes, needles, and other objects intended for use or designed for use in parenterally injecting controlled substances into the human body;

12. Objects intended for use or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

a. Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

b. Water pipes;

c. Carburetion tubes and devices;

d. Smoking and carburetion masks;

e. Roach clips, meaning objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand;

f. Miniature cocaine spoons, and cocaine vials;

g. Chamber pipes;

h. Carburetor pipes;

i. Electric pipes;

j. Air-driven pipes;

k. Chillums;

l. Bongs;

m. Ice pipes or chillers.

1981, c. 598; 1983, c. 535.



§ 18.2-265.2. Evidence to be considered in cases under this article

In determining whether an object is drug paraphernalia, the court may consider, in addition to all other relevant evidence, the following:

1. Constitutionally admissible statements by the accused concerning the use of the object;

2. The proximity of the object to marijuana or controlled substances, which proximity is actually known to the accused;

3. Instructions, oral or written, provided with the object concerning its use;

4. Descriptive materials accompanying the object which explain or depict its use;

5. National and local advertising within the actual knowledge of the accused concerning its use;

6. The manner in which the object is displayed for sale;

7. Whether the accused is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

8. Evidence of the ratio of sales of the objects defined in § 18.2-265.1 to the total sales of the business enterprise;

9. The existence and scope of legitimate uses for the object in the community;

10. Expert testimony concerning its use or the purpose for which it was designed;

11. Relevant evidence of the intent of the accused to deliver it to persons who he knows, or should reasonably know, intend to use the object with an illegal drug. The innocence of an owner, or of anyone in control of the object, as to a direct violation of this article shall not prevent a finding that the object is intended for use or designed for use as drug paraphernalia.

1981, c. 598; 1983, c. 535.



§ 18.2-265.3. Penalties for sale, etc., of drug paraphernalia

A. Any person who sells or possesses with intent to sell drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it is either designed for use or intended by such person for use to illegally plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body marijuana or a controlled substance, shall be guilty of a Class 1 misdemeanor.

B. Any person eighteen years of age or older who violates subsection A hereof by selling drug paraphernalia to a minor who is at least three years junior to the accused in age shall be guilty of a Class 6 felony.

C. Any person eighteen years of age or older who distributes drug paraphernalia to a minor shall be guilty of a Class 1 misdemeanor.

1981, c. 598; 1983, c. 535; 1984, c. 31.



§ 18.2-265.4. Repealed

Repealed by Acts 2004, c. 995.



§ 18.2-265.5. Advertisement of drug paraphernalia prohibited; penalty

It shall be unlawful for any person to place in any newspaper, magazine, handbill or other publication any advertisement, knowing or under circumstances where one reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended by such person for use as drug paraphernalia. A violation of this section shall be punishable as a Class 1 misdemeanor.

1983, c. 535.



§ 18.2-265.6. Definitions

As used in this article, unless the context requires a different meaning:

"Department" means the Department of State Police.

"Ephedrine or related compounds" means ephedrine and pseudoephedrine base or their salts, isomers, or salts of isomers.

"Pharmacy" means any establishment or institution from which drugs, medicines, or medicinal chemicals are dispensed or offered for sale or on which a sign is displayed bearing the words "apothecary," "druggist," "drugs," "drug store," "drug sundries," "medicine store," "pharmacist," "pharmacy," or "prescriptions filled" or any similar words intended to indicate that the practice of pharmacy is being conducted pursuant to a license issued under Chapter 33 (§ 54.1-3300 et seq.) of Title 54.1.

"Retail distributor" means an entity licensed to conduct business in the Commonwealth that offers for sale to the public at a retail outlet any nonprescription compound, mixture, or preparation containing ephedrine or related compounds.

"System" or "electronic system" means a real-time electronic recordkeeping and monitoring system for the sale of ephedrine or related compounds.

2012, cc. 160, 252.



§ 18.2-265.7. Sale of the methamphetamine precursors ephedrine or related compounds; penalty

A. The sale of any product containing ephedrine or related compounds sold by a pharmacy or retail distributor shall be limited to no more than 3.6 grams per day and 9 grams per 30-day period per individual customer. The limits shall apply to the total amount of base ephedrine or related compounds contained in the products and not to the overall weight of the products.

B. Ephedrine or related compounds shall only be displayed for sale behind a store counter that is not accessible to consumers or in a locked case that requires assistance by a store employee for customer access.

C. Any person purchasing, receiving, or otherwise acquiring ephedrine or related compounds shall, prior to taking possession, present photo identification issued by a government or an educational institution.

D. The pharmacy or retail distributor shall maintain a written log or electronic system with the purchaser's name and address, birth date, and signature; the product name and quantity sold; and the date and time of the transaction. Unless exempt under subsection B of § 18.2-265.8 or § 18.2-265.11, the pharmacy or retail distributor shall use the electronic recordkeeping and monitoring system to report all nonprescription sales of any product containing ephedrine or related compounds.

E. The purchaser shall sign the record acknowledging an understanding of the applicable sales limit and that providing false statements or misrepresentations may subject the purchaser to criminal penalties under § 1001 of Title 18 of the United States Code.

F. The pharmacy or retail distributor shall maintain records of all sales required to be entered into the electronic system or written log for a period of two years from the date of the last entry.

G. The provisions of this article do not apply to sales of ephedrine or related compounds pursuant to a valid prescription.

H. Any person who willfully violates this section is guilty of a Class 1 misdemeanor.

2012, cc. 160, 252.



§ 18.2-265.8. Real-time electronic recording of sales of ephedrine or related compounds; memorandum of understanding

A. The Department shall enter into a memorandum of understanding with an appropriate entity to establish the Commonwealth's participation in a real-time electronic recordkeeping and monitoring system for the sale of ephedrine or related compounds. The memorandum of understanding shall include the following:

1. A real-time electronic recordkeeping and monitoring system shall be provided at no charge to the Commonwealth or to participating pharmacies and retail distributors and shall be approved by the Department.

2. The system shall provide, at no charge to participating pharmacies and retail distributors, appropriate training, 24-hour online support, and a toll-free telephone help line that is staffed 24 hours a day.

3. The system shall be able to communicate in real time with similar systems operated in other states and the District of Columbia and similar systems containing information submitted by more than one state.

4. The system shall comply with information exchange standards adopted by the National Information Exchange Model.

5. The system shall include a stop sales alert, which shall be a notification that completion of the sale would result in the seller or purchaser violating the quantity limits set forth in § 18.2-265.7, with an override function that may be used by a pharmacy or retail distributor under the circumstances set forth in § 18.2-265.9 and shall record each instance in which the override function is utilized.

6. The system shall provide for the recording of the following:

a. The date and time of the transaction;

b. The name, address, date of birth, and photo identification number of the purchaser; the type of identification; and the government or educational institution of issuance;

c. The number of packages purchased; the total number of grams of ephedrine or related compounds per package; and the name of the compound, mixture, or preparation containing ephedrine or related compounds; and

d. The signature of the purchaser or unique number connecting the transaction to a paper signature maintained at the retail premises.

7. The system shall ensure that submitted data is retained within the system for at least two years from the date of submission.

B. The Department shall provide a process for a pharmacy or retail distributor to apply for, obtain, and periodically renew an exemption from the requirement to report transactions to the electronic system if the pharmacy or retail distributor lacks broadband access or maintains a sales volume of less than 72 grams of ephedrine or related compounds in a 30-day period.

C. The Superintendent of State Police shall promulgate regulations pursuant to the Administrative Process Act (§ 2.2-4000 et seq.) for the implementation of this section. Regulations adopted under this section shall be deemed a customary police function for purposes of subdivision B 6 of § 2.2-4002.

2012, cc. 160, 252.



§ 18.2-265.9. Stop sales alerts; interruption of electronic system

A. A pharmacy or retail distributor shall not complete the sale if the system generates a stop sales alert unless the individual distributing the ephedrine or related compound has a reasonable fear of imminent bodily harm if the sale is not completed.

B. In the event of a mechanical or electronic interruption of the system, the pharmacy or retail establishment shall maintain a written log of sales of ephedrine or related compounds until the system is restored. The information written in the log shall be transmitted to the system as soon as practicable after the system is restored.

2012, cc. 160, 252.



§ 18.2-265.10. Exemption from participation in electronic system; requirement to maintain log

Any pharmacy or retail distributor that has been granted an exemption from participation in the system pursuant to subsection B of § 18.2-265.8 shall forward to the Department every seven days by fax or electronic means a legible copy of the log required by § 18.2-265.7.

2012, cc. 160, 252.



§ 18.2-265.11. Exemption from participation in electronic system and maintenance of a written log

A. The following entities shall not be required to participate in the electronic system and shall not be required to maintain a written log:

1. Licensed manufacturers that manufacture and lawfully distribute products in the channels of commerce.

2. Wholesalers that lawfully distribute products in the channels of commerce.

3. Inpatient pharmacies of health care facilities licensed in the Commonwealth.

4. Licensed long-term health care facilities.

5. Government-operated health care clinics or departments or centers.

6. Physicians who dispense drugs pursuant to § 54.1-3304.

7. Pharmacies located in correctional facilities.

8. Government-operated or industry-operated medical facilities serving the employees of the Commonwealth or local or federal government.

B. Purchases of ephedrine or related compounds pursuant to a valid prescription are not required to be reported to the system or entered into a written log.

C. The sale of a single package containing no more than 60 milligrams of ephedrine or related compounds to an individual is not required to be reported to the system or entered into a log provided it is an isolated sale.

2012, cc. 160, 252.



§ 18.2-265.12. Authority to access data, records, and reports

The Department or other law-enforcement agency of the Commonwealth or any federal agency conducting a criminal investigation involving the manufacture of methamphetamine consistent with state or federal law may access data, records, and reports regarding the sale of ephedrine or related compounds. In addition, such information may be accessed if relevant to proceedings in any court, investigatory grand jury, or special grand jury that has been impaneled in accordance with the provisions of Chapter 13 (§ 19.2-191 et seq.) of Title 19.2.

The Superintendent of State Police shall promulgate regulations, pursuant to the Administrative Process Act (§ 2.2-4000 et seq.), for the implementation of this section. Regulations adopted under this section shall be deemed a customary police function for purposes of subdivision B 6 of § 2.2-4002.

2012, cc. 160, 252.



§ 18.2-265.13. Confidentiality of data in possession of Department

All data, records, and reports related to the sale of ephedrine or related compounds to retail customers and any abstracts of such data, records, and reports that are in the possession of the Department pursuant to this article shall be confidential and exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) and the Government Data Collection and Dissemination Practices Act (§ 2.2-3800 et seq.).

2012, cc. 160, 252.



§ 18.2-265.14. Prohibition on disclosure of information by entity operating the system

The entity operating the system pursuant to the memorandum of understanding with the Department shall not use or disclose the information collected on behalf of the Department from a pharmacy or retail distributor for any purpose other than (i) to ensure compliance with this article or the federal Combat Methamphetamine Epidemic Act of 2005, (ii) to comply with the United States government or a political subdivision thereof for law-enforcement purposes pursuant to state or federal law, or (iii) to facilitate a product recall necessary to protect public health and safety.

2012, cc. 160, 252.



§ 18.2-265.15. Prohibition on disclosure of information by pharmacy or retail distributor; civil immunity

A pharmacy or retail distributor that sells any product containing ephedrine or related compounds shall not use or disclose the information in the system or a written log for any purpose other than (i) to ensure compliance with this article or the federal Combat Methamphetamine Epidemic Act of 2005, (ii) to comply with the United States government or a political subdivision thereof for law-enforcement purposes pursuant to state or federal law, or (iii) to facilitate a product recall necessary to protect public health and safety. A pharmacy or retail distributor shall report information in the written log or electronic system to law-enforcement personnel upon request, and any pharmacy or retail distributor that in good faith releases such information to federal, state, or local law-enforcement officers, or to any person acting on behalf of such officers, shall be immune from civil liability for the release unless the release constitutes gross negligence or intentional, wanton, or willful misconduct.

2012, cc. 160, 252.



§ 18.2-265.16. Compliance with statutory provisions; civil immunity

Absent gross negligence, recklessness, or willful misconduct, any pharmacy or retail distributor utilizing the system or written log in compliance with this article shall be immune from civil liability as a result of actions or omissions in carrying out such statutory duties.

2012, cc. 160, 252.



§ 18.2-265.17. Exemption of information systems from provisions related to the Virginia Information Technologies Agency

The provisions of Chapter 20.1 (§ 2.2-2005 et seq.) of Title 2.2 shall not apply to this article.

2012, cc. 160, 252.



§ 18.2-265.18. Failure to report certain sales; penalty

Any person subject to the recordkeeping and reporting requirements set forth in this article that willfully fails to report nonprescription sales of ephedrine or related compounds is guilty of a Class 1 misdemeanor.

2012, cc. 160, 252.



§ 18.2-265.19. Definitions

As used in this article, unless the context requires a different meaning:

"Dextromethorphan" means the dextrorotatory isomer of 3-methoxy-N-methylmorphinan and its salts.

"Pharmacy" means any establishment or institution from which drugs, medicines, or medicinal chemicals are dispensed or offered for sale or on which a sign is displayed bearing the words "apothecary," "druggist," "drugs," "drug store," "drug sundries," "medicine store," "pharmacist," "pharmacy," "prescriptions filled," or any similar words intended to indicate that the practice of pharmacy is being conducted pursuant to a license issued under Chapter 33 (§ 54.1-3300 et seq.) of Title 54.1.

"Retail distributor" means an entity licensed to conduct business in the Commonwealth that offers for sale to the public at a retail outlet any nonprescription compound, mixture, or preparation containing dextromethorphan.

"Unfinished dextromethorphan" means dextromethorphan in the form of a "bulk drug substance" as defined in § 54.1-3401.

2014, cc. 101, 362.



§ 18.2-265.20. Sale or distribution of dextromethorphan to minors; purchase by minors; civil penalty

A. It is unlawful for any pharmacy or retail distributor knowingly or intentionally to sell or distribute any product containing dextromethorphan to a minor.

B. A pharmacy or retail distributor, or its employee or agent, shall not sell or distribute a product containing dextromethorphan unless the purchaser presents a federal, state, or local government-issued document that contains a photograph and the birth date of the purchaser that shows that the purchaser is at least 18 years of age or unless from the purchaser's outward appearance the pharmacy or retail distributor would reasonably presume the purchaser to be 25 years of age or older.

C. It is unlawful for any minor knowingly or intentionally to purchase any product containing dextromethorphan.

D. Any pharmacy or retail distributor, or its employee or agent, that violates subsection A or any minor who violates subsection C is subject to a civil penalty of $25. Any pharmacy or retail distributor, or its employee or agent, that violates subsection B shall receive a notice of noncompliance and, upon any subsequent violation of subsection B, shall be subject to a civil penalty of $25. Such penalty shall be collected by the attorney for the Commonwealth for the locality where the violation occurred, and the proceeds shall be deposited into the Literary Fund.

E. The provisions of this section shall not apply if the product was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of his professional practice, or except as otherwise authorized by the Drug Control Act (§ 54.1-3400 et seq.).

2014, cc. 101, 362.



§ 18.2-265.21. Possession or distribution of unfinished dextromethorphan; penalty

Any person who distributes or possesses with the intent to distribute unfinished dextromethorphan who is not registered under § 510 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 321 et seq.) or otherwise authorized by the Drug Control Act (§ 54.1-3400 et seq.) to distribute or possess unfinished dextromethorphan is guilty of a Class 1 misdemeanor. This section does not apply to a common carrier that receives or possesses unfinished dextromethorphan for the purpose of distributing such unfinished dextromethorphan between persons registered under § 510 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 321 et seq.) or otherwise authorized by the Drug Control Act (§ 54.1-3400 et seq.) to distribute or possess unfinished dextromethorphan.

2014, cc. 101, 362.



§ 18.2-266. Driving motor vehicle, engine, etc., while intoxicated, etc

It shall be unlawful for any person to drive or operate any motor vehicle, engine or train (i) while such person has a blood alcohol concentration of 0.08 percent or more by weight by volume or 0.08 grams or more per 210 liters of breath as indicated by a chemical test administered as provided in this article, (ii) while such person is under the influence of alcohol, (iii) while such person is under the influence of any narcotic drug or any other self-administered intoxicant or drug of whatsoever nature, or any combination of such drugs, to a degree which impairs his ability to drive or operate any motor vehicle, engine or train safely, (iv) while such person is under the combined influence of alcohol and any drug or drugs to a degree which impairs his ability to drive or operate any motor vehicle, engine or train safely, or (v) while such person has a blood concentration of any of the following substances at a level that is equal to or greater than: (a) 0.02 milligrams of cocaine per liter of blood, (b) 0.1 milligrams of methamphetamine per liter of blood, (c) 0.01 milligrams of phencyclidine per liter of blood, or (d) 0.1 milligrams of 3,4-methylenedioxymethamphetamine per liter of blood. A charge alleging a violation of this section shall support a conviction under clauses (i), (ii), (iii), (iv), or (v).

For the purposes of this article, the term "motor vehicle" includes mopeds, while operated on the public highways of this Commonwealth.

Code 1950, § 18.1-54; 1960, c. 358; 1975, cc. 14, 15; 1977, c. 637; 1984, c. 666; 1986, c. 635; 1987, c. 661; 1992, c. 830; 1994, cc. 359, 363; 1996, c. 439; 2005, cc. 616, 845.



§ 18.2-266.1. Persons under age 21 driving after illegally consuming alcohol; penalty

A. It shall be unlawful for any person under the age of 21 to operate any motor vehicle after illegally consuming alcohol. Any such person with a blood alcohol concentration of 0.02 percent or more by weight by volume or 0.02 grams or more per 210 liters of breath but less than 0.08 by weight by volume or less than 0.08 grams per 210 liters of breath as indicated by a chemical test administered as provided in this article shall be in violation of this section.

B. A violation of this section is a Class 1 misdemeanor. Punishment shall include (i) forfeiture of such person's license to operate a motor vehicle for a period of one year from the date of conviction and (ii) a mandatory minimum fine of $500 or performance of a mandatory minimum of 50 hours of community service. This suspension period shall be in addition to the suspension period provided under § 46.2-391.2. The penalties and license forfeiture provisions set forth in §§ 16.1-278.9, 18.2-270 and 18.2-271 shall not apply to a violation of this section. Any person convicted of a violation of this section shall be eligible to attend an Alcohol Safety Action Program under the provisions of § 18.2-271.1 and may, in the discretion of the court, be issued a restricted license during the term of license suspension.

C. Notwithstanding §§ 16.1-278.8 and 16.1-278.9, upon adjudicating a juvenile delinquent based upon a violation of this section, the juvenile and domestic relations district court shall order disposition as provided in subsection B.

1994, cc. 359, 363; 1995, c. 31; 2003, c. 605; 2008, c. 729; 2009, c. 660; 2011, cc. 134, 683.



§ 18.2-267. Preliminary analysis of breath to determine alcoholic content of blood

A. Any person who is suspected of a violation of § 18.2-266, 18.2-266.1, subsection B of § 18.2-272, or a similar ordinance shall be entitled, if such equipment is available, to have his breath analyzed to determine the probable alcoholic content of his blood. The person shall also be entitled, upon request, to observe the process of analysis and to see the blood-alcohol reading on the equipment used to perform the breath test. His breath may be analyzed by any police officer of the Commonwealth, or of any county, city or town, or by any member of a sheriff's department in the normal discharge of his duties.

B. The Department of Forensic Science shall determine the proper method and equipment to be used in analyzing breath samples taken pursuant to this section and shall advise the respective police and sheriff's departments of the same.

C. Any person who has been stopped by a police officer of the Commonwealth, or of any county, city or town, or by any member of a sheriff's department and is suspected by such officer to be guilty of an offense listed in subsection A, shall have the right to refuse to permit his breath to be so analyzed, and his failure to permit such analysis shall not be evidence in any prosecution for an offense listed in subsection A.

D. Whenever the breath sample analysis indicates that alcohol is present in the person's blood, the officer may charge the person with a violation of an offense listed in subsection A. The person so charged shall then be subject to the provisions of §§ 18.2-268.1 through 18.2-268.12, or of a similar ordinance.

E. The results of the breath analysis shall not be admitted into evidence in any prosecution for an offense listed in subsection A, the purpose of this section being to permit a preliminary analysis of the alcoholic content of the blood of a person suspected of having committed an offense listed in subsection A.

F. Police officers or members of any sheriff's department shall, upon stopping any person suspected of having committed an offense listed in subsection A, advise the person of his rights under the provisions of this section.

G. Nothing in this section shall be construed as limiting the provisions of §§ 18.2-268.1 through 18.2-268.12.

Code 1950, § 18.1-54.1; 1970, c. 511; 1975, cc. 14, 15; 1979, c. 717; 1985, cc. 355, 609; 1990, c. 825; 1992, c. 830; 1994, cc. 359, 363; 1996, cc. 154, 952; 2004, c. 1013; 2005, cc. 757, 840, 868, 881.



§ 18.2-268. Repealed

Repealed by Acts 1992, c. 830 .



§ 18.2-268.1. Chemical testing to determine alcohol or drug content of blood; definitions

As used in §§ 18.2-268.2 through 18.2-268.12, unless the context clearly indicates otherwise:

The phrase "alcohol or drug" means alcohol, a drug or drugs, or any combination of alcohol and a drug or drugs.

The phrase "blood or breath" means either or both.

"Chief police officer" means the sheriff in any county not having a chief of police, the chief of police of any county having a chief of police, the chief of police of the city, or the sergeant or chief of police of the town in which the charge will be heard, or their authorized representatives.

"Department" means the Department of Forensic Science.

"Director" means the Director of the Department of Forensic Science.

"License" means any driver's license, temporary driver's license, or instruction permit authorizing the operation of a motor vehicle upon the highways.

"Ordinance" means a county, city or town ordinance.

1992, c. 830; 2005, cc. 868, 881.



§ 18.2-268.2. Implied consent to post-arrest testing to determine drug or alcohol content of blood

A. Any person, whether licensed by Virginia or not, who operates a motor vehicle upon a highway, as defined in § 46.2-100, in the Commonwealth shall be deemed thereby, as a condition of such operation, to have consented to have samples of his blood, breath, or both blood and breath taken for a chemical test to determine the alcohol, drug, or both alcohol and drug content of his blood, if he is arrested for violation of § 18.2-266, 18.2-266.1, or subsection B of § 18.2-272 or of a similar ordinance within three hours of the alleged offense.

B. Any person so arrested for a violation of clause (i) or (ii) of § 18.2-266 or both, § 18.2-266.1 or subsection B of § 18.2-272 or of a similar ordinance shall submit to a breath test. If the breath test is unavailable or the person is physically unable to submit to the breath test, a blood test shall be given. The accused shall, prior to administration of the test, be advised by the person administering the test that he has the right to observe the process of analysis and to see the blood-alcohol reading on the equipment used to perform the breath test. If the equipment automatically produces a written printout of the breath test result, the printout, or a copy, shall be given to the accused.

C. A person, after having been arrested for a violation of clause (iii), (iv), or (v) of § 18.2-266 or § 18.2-266.1 or subsection B of § 18.2-272 or of a similar ordinance, may be required to submit to a blood test to determine the drug or both drug and alcohol content of his blood. When a person, after having been arrested for a violation of § 18.2-266 (i) or (ii) or both, submits to a breath test in accordance with subsection B or refuses to take or is incapable of taking such a breath test, he may be required to submit to tests to determine the drug or both drug and alcohol content of his blood if the law-enforcement officer has reasonable cause to believe the person was driving under the influence of any drug or combination of drugs, or the combined influence of alcohol and drugs.

1992, c. 830; 1993, c. 746; 1994, cc. 359, 363; 1995, c. 23; 2002, c. 748; 2004, c. 1013; 2005, cc. 616, 757, 840.



§ 18.2-268.3. Refusal of tests; penalties; procedures

A. It shall be unlawful for a person who is arrested for a violation of § 18.2-266, 18.2-266.1, or subsection B of § 18.2-272 or of a similar ordinance to unreasonably refuse to have samples of his blood or breath or both blood and breath taken for chemical tests to determine the alcohol or drug content of his blood as required by § 18.2-268.2 and any person who so unreasonably refuses is guilty of a violation of this section.

B. When a person is arrested for a violation of § 18.2-51.4, 18.2-266, 18.2-266.1 or, subsection B of § 18.2-272 or of a similar ordinance and such person refuses to permit blood or breath or both blood and breath samples to be taken for testing as required by § 18.2-268.2, the arresting officer shall advise the person, from a form provided by the Office of the Executive Secretary of the Supreme Court, that (i) a person who operates a motor vehicle upon a highway in the Commonwealth is deemed thereby, as a condition of such operation, to have consented to have samples of his blood and breath taken for chemical tests to determine the alcohol or drug content of his blood, (ii) a finding of unreasonable refusal to consent may be admitted as evidence at a criminal trial, (iii) the unreasonable refusal to do so constitutes grounds for the revocation of the privilege of operating a motor vehicle upon the highways of the Commonwealth, (iv) the criminal penalty for unreasonable refusal within 10 years of a prior conviction for driving while intoxicated or unreasonable refusal is a Class 2 misdemeanor, and (v) the criminal penalty for unreasonable refusal within 10 years of any two prior convictions for driving while intoxicated or unreasonable refusal is a Class 1 misdemeanor. The form from which the arresting officer shall advise the person arrested shall contain a brief statement of the law requiring the taking of blood or breath samples, a statement that a finding of unreasonable refusal to consent may be admitted as evidence at a criminal trial, and the penalties for refusal. The Office of the Executive Secretary of the Supreme Court shall make the form available on the Internet and the form shall be considered an official publication of the Commonwealth for the purposes of § 8.01-388.

C. The arresting officer shall, under oath before the magistrate, execute the form and certify, (i) that the defendant has refused to permit blood or breath or both blood and breath samples to be taken for testing; (ii) that the officer has read the portion of the form described in subsection B to the arrested person; (iii) that the arrested person, after having had the portion of the form described in subsection B read to him, has refused to permit such sample or samples to be taken; and (iv) how many, if any, violations of this section, § 18.2-266, or any offense described in subsection E of § 18.2-270 the arrested person has been convicted of within the last 10 years. Such sworn certification shall constitute probable cause for the magistrate to issue a warrant or summons charging the person with unreasonable refusal. The magistrate shall attach the executed and sworn advisement form to the warrant or summons. The warrant or summons for a first offense under this section shall be executed in the same manner as a criminal warrant or summons. If the person arrested has been taken to a medical facility for treatment or evaluation of his medical condition, the arresting officer may read the advisement form to the person at the medical facility, and issue, on the premises of the medical facility, a summons for a violation of this section in lieu of securing a warrant or summons from the magistrate. The magistrate or arresting officer, as the case may be, shall forward the executed advisement form and warrant or summons to the appropriate court.

D. A first violation of this section is a civil offense and subsequent violations are criminal offenses. For a first offense the court shall suspend the defendant's privilege to drive for a period of one year. This suspension period is in addition to the suspension period provided under § 46.2-391.2.

If a person is found to have violated this section and within 10 years prior to the date of the refusal he was found guilty of any of the following: a violation of this section, a violation of § 18.2-266, or a violation of any offense listed in subsection E of § 18.2-270, arising out of separate occurrences or incidents, he is guilty of a Class 2 misdemeanor and the court shall suspend the defendant's privilege to drive for a period of three years. This suspension period is in addition to the suspension period provided under § 46.2-391.2.

If a person is found guilty of a violation of this section and within 10 years prior to the date of the refusal he was found guilty of any two of the following: a violation of this section, a violation of § 18.2-266, or a violation of any offense listed in subsection E of § 18.2-270 arising out of separate occurrences or incidents, he is guilty of a Class 1 misdemeanor and the court shall suspend the defendant's privilege to drive for a period of three years. This suspension period is in addition to the suspension period provided under § 46.2-391.2.

1992, c. 830; 1994, cc. 359, 363; 1997, c. 691; 2001, cc. 654, 779; 2004, cc. 985, 1013, 1022; 2004, Sp. Sess. I, c. 2; 2005, cc. 757, 840; 2009, c. 239.



§ 18.2-268.4. Trial and appeal for refusal

A. Venue for the trial of the warrant or summons shall lie in the court of the county or city in which the offense of driving under the influence of intoxicants or other offense listed in subsection A of § 18.2-268.3 is to be tried.

B. The procedure for appeal and trial of a first offense of § 18.2-268.3 shall be the same as provided by law for misdemeanors; if requested by either party on appeal to the circuit court, trial by jury shall be as provided in Article 4 (§ 19.2-260 et seq.) of Chapter 15 of Title 19.2, and the Commonwealth shall be required to prove its case beyond a reasonable doubt.

C. If the defendant pleads guilty to a violation of § 18.2-266, 18.2-266.1, or subsection B of § 18.2-272 or of a similar ordinance, the court may dismiss the warrant or summons.

The court shall dispose of the defendant's license in accordance with the provisions of § 46.2-398; however, the defendant's license shall not be returned during any period of suspension imposed under § 46.2-391.2.

1992, c. 830; 1994, cc. 151, 359, 363; 2004, cc. 985, 1013; 2005, cc. 757, 840, 943.



§ 18.2-268.5. Qualifications and liability of persons authorized to take blood sample; procedure for taking samples

For purposes of this article, only a physician, registered nurse, licensed practical nurse, phlebotomist, graduate laboratory technician or a technician or nurse designated by order of a circuit court acting upon the recommendation of a licensed physician, using soap and water, polyvinylpyrrolidone iodine, pvp iodine, povidone iodine or benzalkonium chloride to cleanse the part of the body from which the blood is taken and using instruments sterilized by the accepted steam sterilizer or some other sterilizer which will not affect the accuracy of the test, or using chemically clean sterile disposable syringes, shall withdraw blood for the purpose of determining its alcohol or drug or both alcohol and drug content. It is a Class 3 misdemeanor to reuse single-use-only needles or syringes. No civil liability shall attach to any person authorized to withdraw blood as a result of the act of withdrawing blood as provided in this section from any person submitting thereto, provided the blood was withdrawn according to recognized medical procedures. However, the person shall not be relieved from liability for negligence in the withdrawing of any blood sample.

No person arrested for a violation of § 18.2-266, 18.2-266.1, or subsection B of § 18.2-272, or a similar ordinance shall be required to execute in favor of any person or corporation a waiver or release of liability in connection with the withdrawal of blood and as a condition precedent to the withdrawal of blood as provided for in this section.

1992, c. 830; 1994, cc. 359, 363; 2004, cc. 150, 440, 1013; 2005, cc. 757, 840.



§ 18.2-268.6. Transmission of blood samples

The blood sample withdrawn pursuant to § 18.2-268.5 shall be placed in vials provided or approved by the Department of Forensic Science. The vials shall be sealed by the person taking the sample or at his direction. The person who seals the vials shall complete the prenumbered certificate of blood withdrawal forms and attach one form to each vial. The completed withdrawal certificate for each vial shall show the name of the accused, the name of the person taking the blood sample, the date and time the blood sample was taken and information identifying the arresting or accompanying officer. The vials shall be placed in a container provided by the Department, and the container shall be sealed to prevent tampering with the vials. The arresting or accompanying officer shall take possession of the container as soon as the vials are placed in the container and sealed, and shall promptly transport or mail the container to the Department.

1992, c. 830; 2001, c. 561; 2003, cc. 933, 936; 2005, cc. 868, 881.



§ 18.2-268.7. Transmission of blood test samples; use as evidence

A. Upon receipt of a blood sample forwarded to the Department for analysis pursuant to § 18.2-268.6, the Department shall have it examined for its alcohol or drug or both alcohol and drug content and the Director shall execute a certificate of analysis indicating the name of the accused; the date, time and by whom the blood sample was received and examined; a statement that the seal on the vial had not been broken or otherwise tampered with; a statement that the container and vial were provided or approved by the Department and that the vial was one to which the completed withdrawal certificate was attached; and a statement of the sample's alcohol or drug or both alcohol and drug content. The Director shall remove the withdrawal certificate from the vial and either (i) attach it to the certificate of analysis and state in the certificate of analysis that it was so removed and attached or (ii) electronically scan it into the Department's Laboratory Information Management System and place the original withdrawal certificate in its case-specific file. The certificate of analysis and the withdrawal certificate shall be returned or electronically transmitted to the clerk of the court in which the charge will be heard.

B. After completion of the analysis, the Department shall preserve the remainder of the blood until at least 90 days have lapsed from the date the blood was drawn. During this 90-day period, the accused may, by motion filed before the court in which the charge will be heard, with notice to the Department, request an order directing the Department to transmit the remainder of the blood sample to an independent laboratory retained by the accused for analysis. The Department shall destroy the remainder of the blood sample if no notice of a motion to transmit the remaining blood sample is received during the 90-day period.

C. When a blood sample taken in accordance with the provisions of §§ 18.2-268.2 through 18.2-268.6 is forwarded for analysis to the Department, a report of the test results shall be filed in that office. Upon proper identification of the certificate of withdrawal, the certificate of analysis, with the withdrawal certificate attached, shall, when attested by the Director, be admissible in any court as evidence of the facts therein stated and of the results of such analysis (i) in any criminal proceeding, provided the requirements of subsection A of § 19.2-187.1 have been satisfied and the accused has not objected to the admission of the certificate pursuant to subsection B of § 19.2-187.1, or (ii) in any civil proceeding. On motion of the accused, the report of analysis prepared for the remaining blood sample shall be admissible in evidence provided the report is duly attested by a person performing such analysis and the independent laboratory that performed the analysis is accredited or certified to conduct forensic blood alcohol/drug testing by one or more of the following bodies: American Society of Crime Laboratory Directors/Laboratory Accreditation Board (ASCLD/LAB); College of American Pathologists (CAP); United States Department of Health and Human Services Substance Abuse and Mental Health Services Administration (SAMHSA); or American Board of Forensic Toxicology (ABFT).

Upon request of the person whose blood was analyzed, the test results shall be made available to him.

The Director may delegate or assign these duties to an employee of the Department.

1992, c. 830; 1993, c. 688; 1994, cc. 337, 359, 363; 2003, cc. 933, 936; 2005, cc. 868, 881; 2009, Sp. Sess. I, cc. 1, 4; 2014, c. 328.



§ 18.2-268.8. Fees

Payment for withdrawing blood shall not exceed $25, which shall be paid out of the appropriation for criminal charges. If the person whose blood sample was withdrawn is subsequently convicted for a violation of § 18.2-266, 18.2-266.1, or subsection B of § 18.2-272 or of a similar ordinance, or is placed under the purview of a probational, educational, or rehabilitational program as set forth in § 18.2-271.1, the amount charged by the person withdrawing the sample shall be taxed as part of the costs of the criminal case and shall be paid into the general fund of the state treasury.

If the person whose blood sample was withdrawn is subsequently convicted for violation of § 18.2-266, 18.2-266.1, or subsection B of § 18.2-272 or a similar ordinance, a fee of $25 for testing the first blood sample by the Department shall be taxed as part of the costs of the criminal case and shall be paid into the general fund of the state treasury.

1992, c. 830; 1994, cc. 359, 363; 2001, c. 561; 2003, cc. 933, 936; 2004, c. 1013; 2005, cc. 757, 840, 868, 881.



§ 18.2-268.9. Assurance of breath-test validity; use of breath-test results as evidence

A. To be capable of being considered valid as evidence in a prosecution under § 18.2-266, 18.2-266.1, or subsection B of § 18.2-272, or a similar ordinance, chemical analysis of a person's breath shall be performed by an individual possessing a valid license to conduct such tests, with a type of equipment and in accordance with methods approved by the Department.

B. The Department shall establish a training program for all individuals who are to administer the breath tests. Upon a person's successful completion of the training program, the Department may license him to conduct breath-test analyses. Such license shall identify the specific types of breath test equipment upon which the individual has successfully completed training. Any individual conducting a breath test under the provisions of § 18.2-268.2 shall issue a certificate which will indicate that the test was conducted in accordance with the Department's specifications, the name of the accused, that prior to administration of the test the accused was advised of his right to observe the process and see the blood alcohol reading on the equipment used to perform the breath test, the date and time the sample was taken from the accused, the sample's alcohol content, and the name of the person who examined the sample. This certificate, when attested by the individual conducting the breath test on equipment maintained by the Department, shall be admissible in any court as evidence of the facts therein stated and of the results of such analysis (i) in any criminal proceeding, provided that the requirements of subsection A of § 19.2-187.1 have been satisfied and the accused has not objected to the admission of the certificate pursuant to subsection B of § 19.2-187.1, or (ii) in any civil proceeding. Any such certificate of analysis purporting to be signed by a person authorized by the Department shall be admissible in evidence without proof of seal or signature of the person whose name is signed to it. A copy of the certificate shall be promptly delivered to the accused. Copies of Department records relating to any breath test conducted pursuant to this section shall be admissible provided such copies are authenticated as true copies either by the custodian thereof or by the person to whom the custodian reports.

The officer making the arrest, or anyone with him at the time of the arrest, or anyone participating in the arrest of the accused, if otherwise qualified to conduct such test as provided by this section, may administer the breath test and analyze the results.

1992, c. 830; 1994, cc. 359, 363; 1996, cc. 154, 952; 1997, c. 256; 1999, c. 273; 2004, c. 1013; 2005, cc. 757, 840, 868, 881; 2006, c. 101; 2009, Sp. Sess. I, cc. 1, 4.



§ 18.2-268.10. Evidence of violation of driving under the influence offenses

A. In any trial for a violation of § 18.2-266, 18.2-266.1, or subsection B of § 18.2-272 or a similar ordinance, the admission of the blood or breath test results shall not limit the introduction of any other relevant evidence bearing upon any question at issue before the court, and the court shall, regardless of the result of any blood or breath tests, consider other relevant admissible evidence of the condition of the accused. If the test results indicate the presence of any drug other than alcohol, the test results shall be admissible, except in a prosecution under clause (v) of § 18.2-266, only if other competent evidence has been presented to relate the presence of the drug or drugs to the impairment of the accused's ability to drive or operate any motor vehicle, engine or train safely.

B. The failure of an accused to permit a blood or breath sample to be taken to determine the alcohol or drug content of his blood is not evidence and shall not be subject to comment by the Commonwealth at the trial of the case, except in rebuttal or pursuant to subsection C; nor shall the fact that a blood or breath test had been offered the accused be evidence or the subject of comment by the Commonwealth, except in rebuttal or pursuant to subsection C.

C. Evidence of a finding against the defendant under § 18.2-268.3 for his unreasonable refusal to permit a blood or breath sample to be taken to determine the alcohol or drug content of his blood shall be admissible into evidence, upon the motion of the Commonwealth or the defendant, for the sole purpose of explaining the absence at trial of a chemical test of such sample. When admitted pursuant to this subsection such evidence shall not be considered evidence of the accused's guilt.

D. The court or jury trying the case involving a violation of clause (ii), (iii) or (iv) of § 18.2-266 or § 18.2-266.1, or a similar ordinance shall determine the innocence or guilt of the defendant from all the evidence concerning his condition at the time of the alleged offense.

1992, c. 830; 1994, cc. 359, 363; 2001, c. 654; 2004, c. 1013; 2005, cc. 616, 757, 840.



§ 18.2-268.11. Substantial compliance

The steps set forth in §§ 18.2-268.2 through 18.2-268.9 relating to taking, handling, identifying, and disposing of blood or breath samples are procedural and not substantive. Substantial compliance shall be sufficient. Failure to comply with any steps or portions thereof shall not of itself be grounds for finding the defendant not guilty, but shall go to the weight of the evidence and shall be considered with all the evidence in the case; however, the defendant shall have the right to introduce evidence on his own behalf to show noncompliance with the aforesaid procedures or any part thereof, and that as a result his rights were prejudiced.

1992, c. 830; 2003, cc. 933, 936.



§ 18.2-268.12. Ordinances

The governing bodies of counties, cities and towns are authorized to adopt ordinances paralleling the provisions of §§ 18.2-268.1 through 18.2-268.11.

1992, c. 830 .



§ 18.2-269. Presumptions from alcohol or drug content of blood

A. In any prosecution for a violation of § 18.2-36.1 or clause (ii), (iii) or (iv) of § 18.2-266, or any similar ordinance, the amount of alcohol or drugs in the blood of the accused at the time of the alleged offense as indicated by a chemical analysis of a sample of the accused's blood or breath to determine the alcohol or drug content of his blood in accordance with the provisions of §§ 18.2-268.1 through 18.2-268.12 shall give rise to the following rebuttable presumptions:

(1) If there was at that time 0.05 percent or less by weight by volume of alcohol in the accused's blood or 0.05 grams or less per 210 liters of the accused's breath, it shall be presumed that the accused was not under the influence of alcohol intoxicants at the time of the alleged offense;

(2) If there was at that time in excess of 0.05 percent but less than 0.08 percent by weight by volume of alcohol in the accused's blood or 0.05 grams but less than 0.08 grams per 210 liters of the accused's breath, such facts shall not give rise to any presumption that the accused was or was not under the influence of alcohol intoxicants at the time of the alleged offense, but such facts may be considered with other competent evidence in determining the guilt or innocence of the accused;

(3) If there was at that time 0.08 percent or more by weight by volume of alcohol in the accused's blood or 0.08 grams or more per 210 liters of the accused's breath, it shall be presumed that the accused was under the influence of alcohol intoxicants at the time of the alleged offense; or

(4) If there was at that time an amount of the following substances at a level that is equal to or greater than: (a) 0.02 milligrams of cocaine per liter of blood, (b) 0.1 milligrams of methamphetamine per liter of blood, (c) 0.01 milligrams of phencyclidine per liter of blood, or (d) 0.1 milligrams of 3,4-methylenedioxymethamphetamine per liter of blood, it shall be presumed that the accused was under the influence of drugs at the time of the alleged offense to a degree which impairs his ability to drive or operate any motor vehicle, engine or train safely.

B. The provisions of this section shall not apply to and shall not affect any prosecution for a violation of § 46.2-341.24.

Code 1950, § 18.1-57; 1960, c. 358; 1964, c. 240; 1966, c. 636; 1972, c. 757; 1973, c. 459; 1975, cc. 14, 15; 1977, c. 638; 1983, c. 504; 1986, c. 635; 1989, cc. 554, 574, 705; 1992, c. 830; 1994, cc. 359, 363; 2005, c. 616.



§ 18.2-270. Penalty for driving while intoxicated; subsequent offense; prior conviction

A. Except as otherwise provided herein, any person violating any provision of § 18.2-266 shall be guilty of a Class 1 misdemeanor with a mandatory minimum fine of $250. If the person's blood alcohol level as indicated by the chemical test administered as provided in this article or by any other scientifically reliable chemical test performed on whole blood under circumstances reliably establishing the identity of the person who is the source of the blood and the accuracy of the results (i) was at least 0.15, but not more than 0.20, he shall be confined in jail for an additional mandatory minimum period of five days or, (ii) if the level was more than 0.20, for an additional mandatory minimum period of 10 days.

B. 1. Any person convicted of a second offense committed within less than five years after a prior offense under § 18.2-266 shall upon conviction of the second offense be punished by a mandatory minimum fine of $500 and by confinement in jail for not less than one month nor more than one year. Twenty days of such confinement shall be a mandatory minimum sentence.

2. Any person convicted of a second offense committed within a period of five to 10 years of a prior offense under § 18.2-266 shall upon conviction of the second offense be punished by a mandatory minimum fine of $500 and by confinement in jail for not less than one month. Ten days of such confinement shall be a mandatory minimum sentence.

3. Upon conviction of a second offense within 10 years of a prior offense, if the person's blood alcohol level as indicated by the chemical test administered as provided in this article or by any other scientifically reliable chemical test performed on whole blood under circumstances reliably establishing the identity of the person who is the source of the blood and the accuracy of the results (i) was at least 0.15, but not more than 0.20, he shall be confined in jail for an additional mandatory minimum period of 10 days or, (ii) if the level was more than 0.20, for an additional mandatory minimum period of 20 days. In addition, such person shall be fined a mandatory minimum fine of $500.

C. 1. Any person convicted of three offenses of § 18.2-266 committed within a 10-year period shall upon conviction of the third offense be guilty of a Class 6 felony. The sentence of any person convicted of three offenses of § 18.2-266 committed within a 10-year period shall include a mandatory minimum sentence of 90 days, unless the three offenses were committed within a five-year period, in which case the sentence shall include a mandatory minimum sentence of confinement for six months. In addition, such person shall be fined a mandatory minimum fine of $1,000.

2. A person who has been convicted of § 18.2-36.1, 18.2-36.2, 18.2-51.4, 18.2-51.5, or a felony violation of § 18.2-266 shall upon conviction of a subsequent violation of § 18.2-266 be guilty of a Class 6 felony. The punishment of any person convicted of such a subsequent violation of § 18.2-266 shall include a mandatory minimum term of imprisonment of one year and a mandatory minimum fine of $1,000.

3. The punishment of any person convicted of a fourth or subsequent offense of § 18.2-266 committed within a 10-year period shall, upon conviction, include a mandatory minimum term of imprisonment of one year. In addition, such person shall be fined a mandatory minimum fine of $1,000.

4. The vehicle solely owned and operated by the accused during the commission of a felony violation of § 18.2-266 shall be subject to seizure and forfeiture. After an arrest for a felony violation of § 18.2-266, the Commonwealth may file an information in accordance with § 19.2-386.34.

D. In addition to the penalty otherwise authorized by this section or § 16.1-278.9, any person convicted of a violation of § 18.2-266 committed while transporting a person 17 years of age or younger shall be (i) fined an additional minimum of $500 and not more than $1,000 and (ii) sentenced to a mandatory minimum period of confinement of five days.

E. For the purpose of determining the number of offenses committed by, and the punishment appropriate for, a person under this section, an adult conviction of any person, or finding of guilty in the case of a juvenile, under the following shall be considered a conviction of § 18.2-266: (i) the provisions of § 18.2-36.1 or the substantially similar laws of any other state or of the United States, (ii) the provisions of §§ 18.2-51.4, 18.2-266, former § 18.1-54 (formerly § 18-75), the ordinance of any county, city or town in this Commonwealth or the laws of any other state or of the United States substantially similar to the provisions of § 18.2-51.4, or § 18.2-266, or (iii) the provisions of subsection A of § 46.2-341.24 or the substantially similar laws of any other state or of the United States.

F. Mandatory minimum punishments imposed pursuant to this section shall be cumulative, and mandatory minimum terms of confinement shall be served consecutively. However, in no case shall punishment imposed hereunder exceed the applicable statutory maximum Class 1 misdemeanor term of confinement or fine upon conviction of a first or second offense, or Class 6 felony term of confinement or fine upon conviction of a third or subsequent offense.

Code 1950, § 18.1-58; 1960, c. 358; 1962, c. 302; 1975, cc. 14, 15; 1982, c. 301; 1983, c. 504; 1989, c. 705; 1991, cc. 370, 710; 1992, c. 891; 1993, c. 972; 1997, c. 691; 1999, cc. 743, 945, 949, 987; 2000, cc. 784, 956, 958, 980, 982; 2002, c. 759; 2003, cc. 573, 591; 2004, cc. 461, 937, 946, 950, 957, 958, 962; 2006, cc. 82, 314; 2009, c. 229; 2012, cc. 283, 756; 2013, cc. 415, 655; 2014, c. 707.



§ 18.2-270.01. Multiple offenders; payment to Trauma Center Fund

A. The court shall order any person convicted of a violation of §§ 18.2-36.1, 18.2-51.4, 18.2-266, 18.2-266.1 or § 46.2-341.24 who has been convicted previously of one or more violations of any of those sections or any ordinance, any law of another state, or any law of the United States substantially similar to the provisions of those sections within 10 years of the date of the current offense to pay $50 to the Trauma Center Fund for the purpose of defraying the costs of providing emergency medical care to victims of automobile accidents attributable to alcohol or drug use.

B. There is hereby established in the state treasury a special nonreverting fund to be known as the Trauma Center Fund. The Fund shall consist of any moneys paid into it by virtue of operation of subsection A hereof and any moneys appropriated thereto by the General Assembly and designated for the Fund. Any moneys deposited to or remaining in the Fund during or at the end of each fiscal year or biennium, including interest thereon, shall not revert to the general fund but shall remain in the Fund and be available for allocation in ensuing fiscal years. The Department of Health shall award and administer grants from the Trauma Center Fund to appropriate trauma centers based on the cost to provide emergency medical care to victims of automobile accidents. The Department of Health shall develop, on or before October 1, 2004, written criteria for the awarding of such grants that shall be evaluated and, if necessary, revised on an annual basis.

2004, c. 999.



§ 18.2-270.1. Ignition interlock systems; penalty

A. For purposes of this section and § 18.2-270.2:

"Commission" means the Commission on VASAP.

"Department" means the Department of Motor Vehicles.

"Ignition interlock system" means a device that (i) connects a motor vehicle ignition system to an analyzer that measures a driver's blood alcohol content; (ii) prevents a motor vehicle ignition from starting if a driver's blood alcohol content exceeds 0.02 percent; and (iii) is equipped with the ability to perform a rolling retest and to electronically log the blood alcohol content during ignition, attempted ignition and rolling retest.

"Rolling retest" means a test of the vehicle operator's blood alcohol content required at random intervals during operation of the vehicle, which triggers the sounding of the horn and flashing of lights if (i) the test indicates that the operator has a blood alcohol content which exceeds 0.02 percent or (ii) the operator fails to take the test.

B. In addition to any penalty provided by law for a conviction under § 18.2-51.4 or 18.2-266 or a substantially similar ordinance of any county, city or town, any court of proper jurisdiction shall, as a condition of a restricted license, prohibit an offender from operating a motor vehicle that is not equipped with a functioning, certified ignition interlock system for any period of time not to exceed the period of license suspension and restriction, not less than six consecutive months without alcohol-related violations of the interlock requirements. The court shall, for a conviction under § 18.2-51.4, a second or subsequent offense of § 18.2-266 or a substantially similar ordinance of any county, city or town, or as a condition of license restoration pursuant to subsection C of § 18.2-271.1 or § 46.2-391, require that such a system be installed on each motor vehicle, as defined in § 46.2-100, owned by or registered to the offender, in whole or in part, for such period of time. Such condition shall be in addition to any purposes for which a restricted license may be issued pursuant to § 18.2-271.1. The court may order the installation of an ignition interlock system to commence immediately upon conviction. A fee of $20 to cover court and administrative costs related to the ignition interlock system shall be paid by any such offender to the clerk of the court. The court shall require the offender to install an electronic log device with the ignition interlock system on a vehicle designated by the court to measure the blood alcohol content at each attempted ignition and random rolling retest during operation of the vehicle. The offender shall be enrolled in and supervised by an alcohol safety action program pursuant to § 18.2-271.1 and to conditions established by regulation under § 18.2-270.2 by the Commission during the period for which the court has ordered installation of the ignition interlock system. The offender shall be further required to provide to such program, at least quarterly during the period of court ordered ignition interlock installation, a printout from such electronic log indicating the offender's blood alcohol content during such ignitions, attempted ignitions, and rolling retests, and showing attempts to circumvent or tamper with the equipment.

C. In any case in which the court requires the installation of an ignition interlock system, the court shall order the offender not to operate any motor vehicle that is not equipped with such a system for the period of time that the interlock restriction is in effect. The clerk of the court shall file with the Department of Motor Vehicles a copy of the order, which shall become a part of the offender's operator's license record maintained by the Department. The Department shall issue to the offender for the period during which the interlock restriction is imposed a restricted license which shall appropriately set forth the restrictions required by the court under this subsection and any other restrictions imposed upon the offender's driving privilege, and shall also set forth any exception granted by the court under subsection F.

D. The offender shall be ordered to provide the appropriate ASAP program, within 30 days of the effective date of the order of court, proof of the installation of the ignition interlock system. The Program shall require the offender to have the system monitored and calibrated for proper operation at least every 30 days by an entity approved by the Commission under the provisions of § 18.2-270.2 and to demonstrate proof thereof. The offender shall pay the cost of leasing or buying and monitoring and maintaining the ignition interlock system. Absent good cause shown, the court may revoke the offender's driving privilege for failing to (i) timely install such system or (ii) have the system properly monitored and calibrated.

E. No person shall start or attempt to start a motor vehicle equipped with an ignition interlock system for the purpose of providing an operable motor vehicle to a person who is prohibited under this section from operating a motor vehicle that is not equipped with an ignition interlock system. No person shall tamper with, or in any way attempt to circumvent the operation of, an ignition interlock system that has been installed in the motor vehicle of a person under this section. Except as authorized in subsection F, no person shall knowingly furnish a motor vehicle not equipped with a functioning ignition interlock system to any person prohibited under subsection B from operating any motor vehicle which is not equipped with such system. A violation of this subsection is punishable as a Class 1 misdemeanor.

F. Any person prohibited from operating a motor vehicle under subsection B may, solely in the course of his employment, operate a motor vehicle which is owned or provided by his employer without installation of an ignition interlock system, if the court expressly permits such operation as a condition of a restricted license at the request of the employer, but such person may not operate a school bus, school vehicle, or a commercial motor vehicle as defined in § 46.2-341.4. This subsection shall not apply if such employer is an entity wholly or partially owned or controlled by the person otherwise prohibited from operating a vehicle without an ignition interlock system.

G. The Commission shall promulgate such regulations and forms as are necessary to implement the procedures outlined in this section.

1995, c. 486; 1996, c. 841; 1997, c. 691; 1998, cc. 783, 840; 1999, c. 734; 2000, cc. 958, 980; 2004, c. 961; 2007, c. 686; 2008, c. 862; 2012, cc. 141, 570; 2014, c. 707.



§ 18.2-270.2. Ignition interlock system; certification by Commission on VASAP; regulations; sale or lease; monitoring use; reports

A. The Executive Director of the Commission on VASAP or his designee shall, pursuant to approval by the Commission, certify ignition interlock systems for use in this Commonwealth and adopt regulations and forms for the installation, maintenance and certification of such ignition interlock systems.

The regulations adopted shall include requirements that ignition interlock systems:

1. Do not impede the safe operation of the vehicle;

2. Minimize opportunities to be bypassed, circumvented or tampered with, and provide evidence thereof;

3. Correlate accurately with established measures of blood alcohol content and be calibrated according to the manufacturer's specifications;

4. Work accurately and reliably in an unsupervised environment;

5. Have the capability to provide an accurate written measure of blood alcohol content for each ignition, attempted ignition, and rolling retest, and record each attempt to circumvent or tamper with the equipment;

6. Minimize inconvenience to other users;

7. Be manufactured or distributed by an entity responsible for installation, user training, service, and maintenance, and meet the safety and operational requirements promulgated by the National Highway Transportation Safety Administration;

8. Operate reliably over the range of motor vehicle environments or motor vehicle manufacturing standards;

9. Be manufactured by an entity which is adequately insured against liability, in an amount established by the Commission, including product liability and installation and maintenance errors;

10. Provide for an electronic log of the driver's experience with the system with an information management system capable of electronically delivering information to the agency supervising the interlock user within twenty-four hours of the collection of such information from the datalogger; and

11. Provide for a rolling retest of the operator's blood alcohol content.

Such regulations shall also provide for the establishment of a fund, using a percentage of fees received by the manufacturer or distributor providing ignition interlock services, to afford persons found by the court to be indigent all or part of the costs of an ignition interlock system.

The Commission shall design and adopt a warning label to be affixed to an ignition interlock system upon installation. The warning label shall state that a person tampering with, or attempting to circumvent the ignition interlock system shall be guilty of a Class 1 misdemeanor and, upon conviction, shall be subject to a fine or incarceration or both.

The Commission shall publish a list of certified ignition interlock systems and shall ensure that such systems are available throughout the Commonwealth. The local alcohol safety action program shall make the list available to eligible offenders, who shall have the responsibility and authority to choose which certified ignition interlock company will supply the offender's equipment. A manufacturer or distributor of an ignition interlock system that seeks to sell or lease the ignition interlock system to persons subject to the provisions of § 18.2-270.1 shall pay the reasonable costs of obtaining the required certification, as set forth by the Commission.

B. A person may not sell or lease or offer to sell or lease an ignition interlock system to any person subject to the provisions of § 18.2-270.1 unless:

1. The system has been certified by the Commission; and

2. The warning label adopted by the Commission is affixed to the system.

C. A manufacturer or distributor of an ignition interlock system shall provide such services as may be required at no cost to the Commonwealth. Such services shall include a toll free, twenty-four-hour telephone number for the users of ignition interlock systems.

1995, c. 486; 2000, cc. 341, 362.



§ 18.2-271. Forfeiture of driver's license for driving while intoxicated

A. Except as provided in § 18.2-271.1, the judgment of conviction if for a first offense under § 18.2-266 or for a similar offense under any county, city, or town ordinance, or for a first offense under subsection A of § 46.2-341.24, shall of itself operate to deprive the person so convicted of the privilege to drive or operate any motor vehicle, engine or train in the Commonwealth for a period of one year from the date of such judgment. This suspension period shall be in addition to the suspension period provided under § 46.2-391.2.

B. If a person (i) is tried on a process alleging a second offense of violating § 18.2-266 or subsection A of § 46.2-341.24, or any substantially similar local ordinance, or law of any other jurisdiction, within ten years of a first offense for which the person was convicted, or found guilty in the case of a juvenile, under § 18.2-266 or subsection A of § 46.2-341.24 or any valid local ordinance or any law of any other jurisdiction substantially similar to § 18.2-266 or subsection A of § 46.2-341.24 and (ii) is convicted thereof, such conviction shall of itself operate to deprive the person so convicted of the privilege to drive or operate any motor vehicle, engine or train in the Commonwealth for a period of three years from the date of the judgment of conviction and such person shall have his license revoked as provided in subsection A of § 46.2-391. The court trying such case shall order the surrender of the person's driver's license, to be disposed of in accordance with § 46.2-398, and shall notify such person that his license has been revoked for a period of three years and that the penalty for violating that revocation is as set out in § 46.2-391. This suspension period shall be in addition to the suspension period provided under § 46.2-391.2. Any period of license suspension or revocation imposed pursuant to this section, in any case, shall run consecutively with any period of suspension for failure to permit a blood or breath sample to be taken as required by §§ 18.2-268.1 through 18.2-268.12 or §§ 46.2-341.26:1 through 46.2-341.26:11 or any period of suspension for a previous violation of § 18.2-266, 18.2-266.1, or 46.2-341.24.

C. If a person (i) is tried on a process alleging (a) a felony conviction of § 18.2-266 or (b) a third or subsequent offense of violating § 18.2-266 or subsection A of § 46.2-341.24, or any substantially similar local ordinance, or law of any other jurisdiction, within 10 years of two other offenses for which the person was convicted, or found not innocent in the case of a juvenile, under § 18.2-266 or subsection A of § 46.2-341.24 or any valid local ordinance or any law of any other jurisdiction substantially similar to § 18.2-266 or subsection A of § 46.2-341.24 and (ii) is convicted thereof, such conviction shall of itself operate to deprive the person so convicted of the privilege to drive or operate any motor vehicle, engine or train in the Commonwealth and such person shall not be eligible for participation in a program pursuant to § 18.2-271.1 and shall, upon such conviction, have his license revoked as provided in subsection B of § 46.2-391. The court trying such case shall order the surrender of the person's driver's license, to be disposed of in accordance with § 46.2-398, and shall notify such person that his license has been revoked indefinitely and that the penalty for violating that revocation is as set out in § 46.2-391.

D. Notwithstanding any other provision of this section, the period of license revocation or suspension shall not begin to expire until the person convicted has surrendered his license to the court or to the Department of Motor Vehicles.

E. The provisions of this section shall not apply to, and shall have no effect upon, any disqualification from operating a commercial motor vehicle imposed under the provisions of the Commercial Driver's License Act (§ 46.2-341.1 et seq.).

Code 1950, § 18.1-59; 1960, c. 358; 1962, c. 625; 1964, c. 240; 1972, c. 757; 1975, cc. 14, 15; 1982, c. 301; 1983, c. 504; 1984, cc. 623, 673; 1989, c. 705; 1990, c. 949; 1992, cc. 722, 830, 891; 1994, cc. 359, 363; 2000, cc. 956, 982; 2001, c. 739; 2002, c. 873; 2010, c. 521; 2013, cc. 415, 655.



§ 18.2-271.1. Probation, education, and rehabilitation of person charged or convicted; person convicted under law of another state or federal law

A. Any person convicted of a first or second offense of § 18.2-266, or any ordinance of a county, city, or town similar to the provisions thereof, or provisions of subsection A of § 46.2-341.24, shall be required by court order, as a condition of probation or otherwise, to enter into and successfully complete an alcohol safety action program in the judicial district in which such charge is brought or in any other judicial district upon such terms and conditions as the court may set forth. However, upon motion of a person convicted of any such offense following an assessment of the person conducted by an alcohol safety action program, the court, for good cause, may decline to order participation in such a program if the assessment by the alcohol safety action program indicates that intervention is not appropriate for such person. In no event shall such persons be permitted to enter any such program which is not certified as meeting minimum standards and criteria established by the Commission on the Virginia Alcohol Safety Action Program (VASAP) pursuant to this section and to § 18.2-271.2. However, any person charged with a violation of a first or second offense of § 18.2-266, or any ordinance of a county, city, or town similar to the provisions thereof, or provisions of subsection A of § 46.2-341.24, may, at any time prior to trial, enter into an alcohol safety action program in the judicial district in which such charge is brought or in any other judicial district. Any person who enters into such program prior to trial may pre-qualify with the program to have an ignition interlock system installed on any motor vehicle owned or operated by him. However, no ignition interlock company shall install an ignition interlock system on any such vehicle until a court issues to the person a restricted license with the ignition interlock restriction.

B. The court shall require the person entering such program under the provisions of this section to pay a fee of no less than $250 but no more than $300. A reasonable portion of such fee, as may be determined by the Commission on VASAP, but not to exceed 10 percent, shall be forwarded monthly to be deposited with the State Treasurer for expenditure by the Commission on VASAP, and the balance shall be held in a separate fund for local administration of driver alcohol rehabilitation programs. Upon a positive finding that the defendant is indigent, the court may reduce or waive the fee. In addition to the costs of the proceeding, fees as may reasonably be required of defendants referred for intervention under any such program may be charged.

C. Upon conviction of a violation of § 18.2-266 or any ordinance of a county, city or town similar to the provisions thereof, or subsection A of § 46.2-341.24, the court shall impose the sentence authorized by § 18.2-270 or 46.2-341.28 and the license revocation as authorized by § 18.2-271. In addition, if the conviction was for a second offense committed within less than 10 years after a first such offense, the court shall order that restoration of the person's license to drive be conditioned upon the installation of an ignition interlock system on each motor vehicle, as defined in § 46.2-100, owned by or registered to the person, in whole or in part, for a period of six months beginning at the end of the three year license revocation, unless such a system has already been installed for six months prior to that time pursuant to a restricted license order under subsection E of this section. Upon a finding that a person so convicted is required to participate in the program described herein, the court shall enter the conviction on the warrant, and shall note that the person so convicted has been referred to such program. The court may then proceed to issue an order in accordance with subsection E of this section, if the court finds that the person so convicted is eligible for a restricted license. If the court finds good cause for a person not to participate in such program or subsequently that such person has violated, without good cause, any of the conditions set forth by the court in entering the program, the court shall dispose of the case as if no program had been entered, in which event the revocation provisions of § 46.2-389 and subsection A of § 46.2-391 shall be applicable to the conviction. The court shall, upon final disposition of the case, send a copy of its order to the Commissioner of the Department of Motor Vehicles. If such order provides for the issuance of a restricted license, the Commissioner of the Department of Motor Vehicles, upon receipt thereof, shall issue a restricted license. Appeals from any such disposition shall be allowed as provided by law. The time within which an appeal may be taken shall be calculated from the date of the final disposition of the case or any motion for rehearing, whichever is later.

D. Any person who has been convicted under the law of another state or the United States of an offense substantially similar to the provisions of § 18.2-266 or subsection A of § 46.2-341.24, and whose privilege to operate a motor vehicle in this Commonwealth is subject to revocation under the provisions of § 46.2-389 and subsection A of § 46.2-391, may petition the general district court of the county or city in which he resides that he be given probation and assigned to a program as provided in subsection A of this section and that, upon entry into such program, he be issued an order in accordance with subsection E of this section. If the court finds that such person would have qualified therefor if he had been convicted in this Commonwealth of a violation of § 18.2-266 or subsection A of § 46.2-341.24, the court may grant the petition and may issue an order in accordance with subsection E of this section as to the period of license suspension or revocation imposed pursuant to § 46.2-389 or subsection A of § 46.2-391. The court shall, as a condition of a restricted license, prohibit such person from operating a motor vehicle that is not equipped with a functioning certified ignition interlock system for a period of time not to exceed the period of license suspension and restriction, not less than six consecutive months without alcohol-related violations of interlock requirements. Such order shall be conditioned upon the successful completion of a program by the petitioner. If the court subsequently finds that such person has violated any of the conditions set forth by the court, the court shall dispose of the case as if no program had been entered and shall notify the Commissioner, who shall revoke the person's license in accordance with the provisions of § 46.2-389 or subsection A of § 46.2-391. A copy of the order granting the petition or subsequently revoking or suspending such person's license to operate a motor vehicle shall be forthwith sent to the Commissioner of the Department of Motor Vehicles.

No period of license suspension or revocation shall be imposed pursuant to this subsection which, when considered together with any period of license suspension or revocation previously imposed for the same offense under the law of another state or the United States, results in such person's license being suspended for a period in excess of the maximum periods specified in this subsection.

E. Except as otherwise provided herein, whenever a person enters a certified program pursuant to this section, and such person's license to operate a motor vehicle, engine or train in the Commonwealth has been suspended or revoked, the court may, in its discretion and for good cause shown, provide that such person be issued a restricted permit to operate a motor vehicle for any of the following purposes: (i) travel to and from his place of employment; (ii) travel to and from an alcohol rehabilitation or safety action program; (iii) travel during the hours of such person's employment if the operation of a motor vehicle is a necessary incident of such employment; (iv) travel to and from school if such person is a student, upon proper written verification to the court that such person is enrolled in a continuing program of education; (v) travel for health care services, including medically necessary transportation of an elderly parent or, as designated by the court, any person residing in the person's household with a serious medical problem upon written verification of need by a licensed health professional; (vi) travel necessary to transport a minor child under the care of such person to and from school, day care, and facilities housing medical service providers; (vii) travel to and from court-ordered visitation with a child of such person; (viii) travel to a screening, evaluation and education program entered pursuant to § 18.2-251 or subsection H of § 18.2-258.1; (ix) travel to and from court appearances in which he is a subpoenaed witness or a party and appointments with his probation officer and to and from any programs required by the court or as a condition of probation; (x) travel to and from a place of religious worship one day per week at a specified time and place; (xi) travel to and from appointments approved by the Division of Child Support Enforcement of the Department of Social Services as a requirement of participation in an administrative or court-ordered intensive case monitoring program for child support for which the participant maintains written proof of the appointment, including written proof of the date and time of the appointment, on his person; (xii) travel to and from jail to serve a sentence when such person has been convicted and sentenced to confinement in jail and pursuant to § 53.1-131.1 the time to be served is on weekends or nonconsecutive days; or (xiii) travel to and from the facility that installed or monitors the ignition interlock in the person's vehicle. No restricted license issued pursuant to this subsection shall permit any person to operate a commercial motor vehicle as defined in the Virginia Commercial Driver's License Act (§ 46.2-341.1 et seq.). The court shall order the surrender of such person's license to operate a motor vehicle to be disposed of in accordance with the provisions of § 46.2-398 and shall forward to the Commissioner of the Department of Motor Vehicles a copy of its order entered pursuant to this subsection, which shall specifically enumerate the restrictions imposed and contain such information regarding the person to whom such a permit is issued as is reasonably necessary to identify such person. The court shall also provide a copy of its order to the person so convicted who may operate a motor vehicle on the order until receipt from the Commissioner of the Department of Motor Vehicles of a restricted license, if the order provides for a restricted license for that time period. A copy of such order and, after receipt thereof, the restricted license shall be carried at all times while operating a motor vehicle. Any person who operates a motor vehicle in violation of any restrictions imposed pursuant to this section shall be guilty of a violation of § 18.2-272. Such restricted license shall be conditioned upon enrollment within 15 days in, and successful completion of, a program as described in subsection A of this section. No restricted license shall be issued during the first four months of a revocation imposed pursuant to subsection B of § 18.2-271 or subsection A of § 46.2-391 for a second offense of the type described therein committed within 10 years of a first such offense. No restricted license shall be issued during the first year of a revocation imposed pursuant to subsection B of § 18.2-271 or subsection A of § 46.2-391 for a second offense of the type described therein committed within five years of a first such offense. No restricted license shall be issued during any revocation period imposed pursuant to subsection C of § 18.2-271 or subsection B of § 46.2-391. Notwithstanding the provisions of § 46.2-411, the fee charged pursuant to § 46.2-411 for reinstatement of the driver's license of any person whose privilege or license has been suspended or revoked as a result of a violation of § 18.2-266, subsection A of § 46.2-341.24 or of any ordinance of a county, city or town, or of any federal law or the laws of any other state similar to the provisions of § 18.2-266 or subsection A of § 46.2-341.24 shall be $105. Forty dollars of such reinstatement fee shall be retained by the Department of Motor Vehicles as provided in § 46.2-411, $40 shall be transferred to the Commission on VASAP, and $25 shall be transferred to the Commonwealth Neurotrauma Initiative Trust Fund.

F. The court shall have jurisdiction over any person entering such program under any provision of this section until such time as the case has been disposed of by either successful completion of the program, or revocation due to ineligibility or violation of a condition or conditions imposed by the court, whichever shall first occur. Revocation proceedings shall be commenced by notice to show cause why the court should not revoke the privilege afforded by this section. Such notice shall be made by first-class mail to the last known address of such person, and shall direct such person to appear before the court in response thereto on a date contained in such notice, which shall not be less than 10 days from the date of mailing of the notice. Failure to appear in response to such notice shall of itself be grounds for revocation of such privilege. Notice of revocation under this subsection shall be sent forthwith to the Commissioner of the Department of Motor Vehicles.

G. For the purposes of this section, any court which has convicted a person of a violation of § 18.2-266, subsection A of § 46.2-341.24 or any ordinance of a county, city or town similar to the provisions of § 18.2-266 shall have continuing jurisdiction over such person during any period of license revocation related to that conviction, for the limited purposes of (i) referring such person to a certified alcohol safety action program, (ii) providing for a restricted permit for such person in accordance with the provisions of subsection E, and (iii) imposing terms, conditions and limitations for actions taken pursuant to clauses (i) and (ii), whether or not it took either such action at the time of the conviction. This continuing jurisdiction is subject to the limitations of subsection E that provide that no restricted license shall be issued during a revocation imposed pursuant to subsection C of § 18.2-271 or subsection B of § 46.2-391 or during the first four months or first year, whichever is applicable, of the revocation imposed pursuant to subsection B of § 18.2-271 or subsection A of § 46.2-391. The provisions of this subsection shall apply to a person convicted of a violation of § 18.2-266, subsection A of § 46.2-341.24 or any ordinance of a county, city or town similar to the provisions of § 18.2-266 on, after and at any time prior to July 1, 2003.

H. The State Treasurer, the Commission on VASAP or any city or county is authorized to accept any gifts or bequests of money or property, and any grant, loan, service, payment or property from any source, including the federal government, for the purpose of driver alcohol education. Any such gifts, bequests, grants, loans or payments shall be deposited in the separate fund provided in subsection B.

I. The Commission on VASAP, or any county, city, town, or any combination thereof may establish and, if established, shall operate, in accordance with the standards and criteria required by this subsection, alcohol safety action programs in connection with highway safety. Each such program shall operate under the direction of a local independent policy board chosen in accordance with procedures approved and promulgated by the Commission on VASAP. Local sitting or retired district court judges who regularly hear or heard cases involving driving under the influence and are familiar with their local alcohol safety action programs may serve on such boards. The Commission on VASAP shall establish minimum standards and criteria for the implementation and operation of such programs and shall establish procedures to certify all such programs to ensure that they meet the minimum standards and criteria stipulated by the Commission. The Commission shall also establish criteria for the administration of such programs for public information activities, for accounting procedures, for the auditing requirements of such programs and for the allocation of funds. Funds paid to the Commonwealth hereunder shall be utilized in the discretion of the Commission on VASAP to offset the costs of state programs and local programs run in conjunction with any county, city or town and costs incurred by the Commission. The Commission shall submit an annual report as to actions taken at the close of each calendar year to the Governor and the General Assembly.

J. Notwithstanding any other provisions of this section or of § 18.2-271, nothing in this section shall permit the court to suspend, reduce, limit, or otherwise modify any disqualification from operating a commercial motor vehicle imposed under the provisions of the Virginia Commercial Driver's License Act (§ 46.2-341.1 et seq.).

1975, c. 601; 1976, cc. 612, 691; 1977, c. 240; 1978, c. 352; 1979, c. 353; 1980, c. 589; 1981, c. 195; 1982, c. 301; 1983, c. 504; 1984, c. 778; 1986, cc. 552, 590; 1987, cc. 465, 663; 1988, cc. 781, 858, 859, 888; 1989, c. 705; 1990, c. 949; 1991, cc. 131, 491; 1992, c. 559; 1993, cc. 527, 919; 1994, cc. 359, 363, 870; 1996, c. 984; 1997, cc. 472, 508; 1998, c. 703; 1999, c. 743; 2000, cc. 958, 970, 980; 2001, cc. 182, 645, 779; 2002, c. 806; 2003, c. 290; 2004, c. 720; 2007, cc. 194, 553; 2009, c. 295; 2010, cc. 446, 682; 2011, c. 592; 2012, cc. 141, 570; 2014, c. 707; 2015, cc. 506, 729.



§ 18.2-271.2. Commission on VASAP; purpose; membership; terms; meetings; staffing; compensation and expenses; chairman's executive summary

A. There is hereby established in the legislative branch of state government the Commission on the Virginia Alcohol Safety Action Program (VASAP). The Commission shall administer and supervise the state system of local alcohol and safety action programs, develop and maintain operation and performance standards for local alcohol and safety action programs, and allocate funding to such programs. The Commission shall have a total membership of 15 members that shall consist of six legislative members and nine nonlegislative citizen members. Members shall be appointed as follows: four current or former members of the House Committee for Courts of Justice, to be appointed by the Speaker of the House of Delegates; two members of the Senate Committee for Courts of Justice, to be appointed by the Senate Committee on Rules; three sitting or retired judges, one each from the circuit, general district and juvenile and domestic relations district courts, who regularly hear or heard cases involving driving under the influence and are familiar with their local alcohol safety action programs, to be appointed by the Chairman of the Committee on District Courts; two directors of local alcohol safety action programs, to be appointed by the legislative members of the Commission; one representative from the law-enforcement profession, to be appointed by the Speaker of the House and one nonlegislative citizen at large, to be appointed by the Senate Committee on Rules; one representative from the Virginia Department of Motor Vehicles whose duties are substantially related to matters to be addressed by the Commission to be appointed by the Commissioner of the Department of Motor Vehicles, and one representative from the Department of Behavioral Health and Developmental Services whose duties also substantially involve such matters, to be appointed by the Commissioner of Behavioral Health and Developmental Services. Legislative members shall serve terms coincident with their terms of office. In accordance with the staggered terms previously established, nonlegislative citizen members shall serve two-year terms. All members may be reappointed. Appointments to fill vacancies, other than by expiration of a term, shall be made for the unexpired terms. Any appointment to fill a vacancy shall be made in the same manner as the original appointment.

B. The Commission shall meet at least four times each year at such places as it may from time to time designate. A majority of the members shall constitute a quorum. The Commission shall elect a chairman and vice-chairman from among its membership.

The Commission shall be empowered to establish and ensure the maintenance of minimum standards and criteria for program operations and performance, accounting, auditing, public information and administrative procedures for the various local alcohol safety action programs and shall be responsible for overseeing the administration of the statewide VASAP system. Such programs shall be certified by the Commission in accordance with procedures set forth in the Commission on VASAP Certification Manual. The Commission shall also oversee program plans, operations and performance and a system for allocating funds to cover deficits that may occur in the budgets of local programs.

C. The Commission shall appoint and employ and, at its pleasure, remove an executive director and such other persons as it may deem necessary, and determine their duties and fix their salaries or compensation.

D. The Commission shall appoint a Virginia Alcohol Safety Action Program Advisory Board to make recommendations to the Commission regarding its duties and administrative functions. The membership of such Board shall be appointed in the discretion of the Commission and include personnel from (i) local safety action programs, (ii) the State Board of Behavioral Health and Developmental Services, community services boards, or behavioral health authorities and (iii) other community mental health services organizations. An assistant attorney general who provides counsel in matters relating to driving under the influence shall also be appointed to the Board.

E. Legislative members of the Commission shall receive compensation as provided in § 30-19.12. Funding for the costs of compensation of legislative members shall be provided by the Commission. All members shall be reimbursed for all reasonable and necessary expenses as provided in §§ 2.2-2813 and 2.2-2825 to be paid out of that portion of moneys paid in VASAP defendant entry fees which is forwarded to the Virginia Alcohol Safety Action Program.

F. The chairman of the Commission shall submit to the Governor and the General Assembly an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

1986, c. 580; 1988, cc. 781, 859, 888; 1990, cc. 1, 317; 1992, c. 560; 1993, c. 757; 2003, c. 885; 2005, c. 758; 2009, cc. 813, 840.



§ 18.2-271.3. Repealed

Repealed by Acts 1999, c. 734.



§ 18.2-271.4. Oath of office

Every case manager, and any other employee who is designated by the director of any VASAP-certified local alcohol safety action program operated pursuant to this article to provide probation and related services, shall take an oath of office as prescribed in § 49-1, by a person authorized to administer oaths pursuant to § 49-3, before entering the duties of his office.

2001, cc. 380, 396.



§ 18.2-272. Driving after forfeiture of license

A. Any person who drives or operates any motor vehicle, engine or train in the Commonwealth during the time for which he was deprived of the right to do so (i) upon conviction of a violation of § 18.2-268.3 or of an offense set forth in subsection E of § 18.2-270, (ii) by § 18.2-271 or 46.2-391.2, (iii) after his license has been revoked pursuant to § 46.2-389 or 46.2-391, or (iv) in violation of the terms of a restricted license issued pursuant to subsection E of § 18.2-271.1, is guilty of a Class 1 misdemeanor except as otherwise provided in § 46.2-391, and is subject to administrative revocation of his driver's license pursuant to §§ 46.2-389 and 46.2-391. Any person convicted of three violations of this section committed within a 10-year period is guilty of a Class 6 felony.

Nothing in this section or § 18.2-266, 18.2-270 or 18.2-271, shall be construed as conflicting with or repealing any ordinance or resolution of any city, town or county which restricts still further the right of such persons to drive or operate any such vehicle or conveyance.

B. Regardless of compliance with any other restrictions on his privilege to drive or operate a motor vehicle, it shall be a violation of this section for any person whose privilege to drive or operate a motor vehicle has been restricted, suspended or revoked because of a violation of § 18.2-36.1, 18.2-51.4, 18.2-266, 18.2-268.3, 46.2-341.24, or a similar ordinance or law of another state or the United States to drive or operate a motor vehicle while he has a blood alcohol content of 0.02 percent or more.

Any person suspected of a violation of this subsection shall be entitled to a preliminary breath test in accordance with the provisions of § 18.2-267, shall be deemed to have given his implied consent to have samples of his blood, breath or both taken for analysis pursuant to the provisions of § 18.2-268.2, and, when charged with a violation of this subsection, shall be subject to the provisions of §§ 18.2-268.1 through 18.2-268.12.

C. Any person who drives or operates a motor vehicle without a certified ignition interlock system as required by § 46.2-391.01 is guilty of a Class 1 misdemeanor and is subject to administrative revocation of his driver's license pursuant to §§ 46.2-389 and 46.2-391.

Code 1950, § 18.1-60; 1960, c. 358; 1975, cc. 14, 15; 1988, c. 859; 1991, c. 64; 2004, cc. 948, 1013; 2005, cc. 757, 840; 2006, c. 390; 2007, c. 258; 2009, cc. 71, 255.



§ 18.2-273. Report of conviction to Department of Motor Vehicles

The clerk of every court of record and the judge of every court not of record shall, within thirty days after final conviction of any person in his court under the provisions of this article, report the fact thereof and the name, post-office address and street address of such person, together with the license plate number on the vehicle operated by such person to the Commissioner of the Department of Motor Vehicles who shall preserve a record thereof in his office.

Code 1950, § 18.1-61; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-274. Repealed

Repealed by Acts 1980, c. 759.



§ 18.2-278.1. Repealed

Repealed by Acts 1986, c. 492.



§ 18.2-279. Discharging firearms or missiles within or at building or dwelling house; penalty

If any person maliciously discharges a firearm within any building when occupied by one or more persons in such a manner as to endanger the life or lives of such person or persons, or maliciously shoots at, or maliciously throws any missile at or against any dwelling house or other building when occupied by one or more persons, whereby the life or lives of any such person or persons may be put in peril, the person so offending is guilty of a Class 4 felony. In the event of the death of any person, resulting from such malicious shooting or throwing, the person so offending is guilty of murder in the second degree. However, if the homicide is willful, deliberate and premeditated, he is guilty of murder in the first degree.

If any such act be done unlawfully, but not maliciously, the person so offending is guilty of a Class 6 felony; and, in the event of the death of any person resulting from such unlawful shooting or throwing, the person so offending is guilty of involuntary manslaughter. If any person willfully discharges a firearm within or shoots at any school building whether occupied or not, he is guilty of a Class 4 felony.

Code 1950, §§ 18.1-66, 18.1-152; 1960, c. 358; 1975, cc. 14, 15; 1992, c. 738; 2005, c. 143.



§ 18.2-280. Willfully discharging firearms in public places

A. If any person willfully discharges or causes to be discharged any firearm in any street in a city or town, or in any place of public business or place of public gathering, and such conduct results in bodily injury to another person, he shall be guilty of a Class 6 felony. If such conduct does not result in bodily injury to another person, he shall be guilty of a Class 1 misdemeanor.

B. If any person willfully discharges or causes to be discharged any firearm upon the buildings and grounds of any public, private or religious elementary, middle or high school, he shall be guilty of a Class 4 felony, unless he is engaged in a program or curriculum sponsored by or conducted with permission of a public, private or religious school.

C. If any person willfully discharges or causes to be discharged any firearm upon any public property within 1,000 feet of the property line of any public, private or religious elementary, middle or high school property he shall be guilty of a Class 4 felony, unless he is engaged in lawful hunting.

D. This section shall not apply to any law-enforcement officer in the performance of his official duties nor to any other person whose said willful act is otherwise justifiable or excusable at law in the protection of his life or property, or is otherwise specifically authorized by law.

E. Nothing in this statute shall preclude the Commonwealth from electing to prosecute under any other applicable provision of law instead of this section.

Code 1950, § 18.1-69; 1960, c. 358; 1975, cc. 14, 15; 1992, c. 735; 1999, c. 996; 2001, c. 712; 2005, c. 928.



§ 18.2-281. Setting spring gun or other deadly weapon

It shall be unlawful for any person to set or fix in any manner any firearm or other deadly weapon so that it may be discharged or activated by a person coming in contact therewith or with any string, wire, spring, or any other contrivance attached thereto or designed to activate such weapon remotely. Any person violating this section shall be guilty of a Class 6 felony.

Code 1950, § 18.1-69.1; 1966, c. 422; 1975, cc. 14, 15.



§ 18.2-282. Pointing, holding, or brandishing firearm, air or gas operated weapon or object similar in appearance; penalty

A. It shall be unlawful for any person to point, hold or brandish any firearm or any air or gas operated weapon or any object similar in appearance, whether capable of being fired or not, in such manner as to reasonably induce fear in the mind of another or hold a firearm or any air or gas operated weapon in a public place in such a manner as to reasonably induce fear in the mind of another of being shot or injured. However, this section shall not apply to any person engaged in excusable or justifiable self-defense. Persons violating the provisions of this section shall be guilty of a Class 1 misdemeanor or, if the violation occurs upon any public, private or religious elementary, middle or high school, including buildings and grounds or upon public property within 1,000 feet of such school property, he shall be guilty of a Class 6 felony.

B. Any police officer in the performance of his duty, in making an arrest under the provisions of this section, shall not be civilly liable in damages for injuries or death resulting to the person being arrested if he had reason to believe that the person being arrested was pointing, holding, or brandishing such firearm or air or gas operated weapon, or object that was similar in appearance, with intent to induce fear in the mind of another.

C. For purposes of this section, the word "firearm" means any weapon that will or is designed to or may readily be converted to expel single or multiple projectiles by the action of an explosion of a combustible material. The word "ammunition," as used herein, shall mean a cartridge, pellet, ball, missile or projectile adapted for use in a firearm.

Code 1950, § 18.1-69.2; 1968, c. 513; 1975, cc. 14, 15; 1990, cc. 588, 599; 1992, c. 735; 2003, c. 976; 2005, c. 928.



§ 18.2-282.1. Brandishing a machete or other bladed weapon with intent to intimidate; penalty

It shall be unlawful for any person to point, hold, or brandish a machete or any weapon, with an exposed blade 12 inches or longer, with the intent of intimidating any person or group of persons and in a manner that reasonably demonstrates that intent. This section shall not apply to any person engaged in excusable or justifiable self-defense. A person who violates this section is guilty of a Class 1 misdemeanor or, if the violation occurs upon any public, private, or religious elementary, middle, or high school, including buildings and grounds or upon public property within 1,000 feet of such school property, he is guilty of a Class 6 felony.

2006, cc. 844, 895.



§ 18.2-283. Carrying dangerous weapon to place of religious worship

If any person carry any gun, pistol, bowie knife, dagger or other dangerous weapon, without good and sufficient reason, to a place of worship while a meeting for religious purposes is being held at such place he shall be guilty of a Class 4 misdemeanor.

Code 1950, § 18.1-241; 1960, c. 358; 1962, c. 411; 1975, cc. 14, 15.



§ 18.2-283.1. Carrying weapon into courthouse

It shall be unlawful for any person to possess in or transport into any courthouse in this Commonwealth any (i) gun or other weapon designed or intended to propel a missile or projectile of any kind, (ii) frame, receiver, muffler, silencer, missile, projectile or ammunition designed for use with a dangerous weapon and (iii) any other dangerous weapon, including explosives, stun weapons as defined in § 18.2-308.1, and those weapons specified in subsection A of § 18.2-308. Any such weapon shall be subject to seizure by a law-enforcement officer. A violation of this section is punishable as a Class 1 misdemeanor.

The provisions of this section shall not apply to any police officer, sheriff, law-enforcement agent or official, conservation police officer, conservator of the peace, magistrate, court officer, judge, or city or county treasurer while in the conduct of such person's official duties.

1988, c. 615; 2004, c. 995; 2007, cc. 87, 519; 2012, c. 295.



§ 18.2-284. Selling or giving toy firearms

No person shall sell, barter, exchange, furnish, or dispose of by purchase, gift or in any other manner any toy gun, pistol, rifle or other toy firearm, if the same shall, by action of an explosion of a combustible material, discharge blank or ball charges. Any person violating the provisions of this section shall be guilty of a Class 4 misdemeanor. Each sale of any of the articles hereinbefore specified to any person shall constitute a separate offense.

Nothing in this section shall be construed as preventing the sale of what are commonly known as cap pistols.

Code 1950, § 18.1-347; 1960, c. 348; 1975, cc. 14, 15; 2003, c. 976.



§ 18.2-285. Hunting with firearms while under influence of intoxicant or narcotic drug; penalty

It shall be unlawful for any person to hunt wildlife with a firearm, bow and arrow, or crossbow in the Commonwealth of Virginia while he is (i) under the influence of alcohol; (ii) under the influence of any narcotic drug or any other self-administered intoxicant or drug of whatsoever nature, or any combination of such drugs, to a degree that impairs his ability to hunt with a firearm, bow and arrow, or crossbow safely; or (iii) under the combined influence of alcohol and any drug or drugs to a degree that impairs his ability to hunt with a firearm, bow and arrow, or crossbow safely. Any person who violates the provisions of this section is guilty of a Class 1 misdemeanor. Conservation police officers, sheriffs and all other law-enforcement officers shall enforce the provisions of this section.

Code 1950, § 29-140.1; 1952, c. 96; 1962, c. 469; 1975, cc. 14, 15; 1999, c. 543; 2005, c. 507.



§ 18.2-286. Shooting in or across road or in street

If any person discharges a firearm, crossbow or bow and arrow in or across any road, or within the right-of-way thereof, or in a street of any city or town, he shall, for each offense, be guilty of a Class 4 misdemeanor.

The provisions of this section shall not apply to firing ranges or shooting matches maintained, and supervised or approved, by law-enforcement officers and military personnel in performance of their lawful duties.

Code 1950, § 33.1-349; 1970, c. 322; 1975, cc. 14, 15; 1993, c. 322; 1994, c. 18.



§ 18.2-286.1. Shooting from vehicles so as to endanger persons; penalty

Any person who, while in or on a motor vehicle, intentionally discharges a firearm so as to create the risk of injury or death to another person or thereby cause another person to have a reasonable apprehension of injury or death shall be guilty of a Class 5 felony. Nothing in this section shall apply to a law-enforcement officer in the performance of his duties.

1990, c. 951 .



§ 18.2-287. Repealed

Repealed by Acts 2004, c. 462.



§ 18.2-287.01. Carrying weapon in air carrier airport terminal

It shall be unlawful for any person to possess or transport into any air carrier airport terminal in the Commonwealth any (i) gun or other weapon designed or intended to propel a missile or projectile of any kind, (ii) frame, receiver, muffler, silencer, missile, projectile or ammunition designed for use with a dangerous weapon, and (iii) any other dangerous weapon, including explosives, stun weapons as defined in § 18.2-308.1, and those weapons specified in subsection A of § 18.2-308. Any such weapon shall be subject to seizure by a law-enforcement officer. A violation of this section is punishable as a Class 1 misdemeanor. Any weapon possessed or transported in violation of this section shall be forfeited to the Commonwealth and disposed of as provided in § 19.2-386.28.

The provisions of this section shall not apply to any police officer, sheriff, law-enforcement agent or official, or conservation police officer, or conservator of the peace employed by the air carrier airport, nor shall the provisions of this section apply to any passenger of an airline who, to the extent otherwise permitted by law, transports a lawful firearm, weapon, or ammunition into or out of an air carrier airport terminal for the sole purposes, respectively, of (i) presenting such firearm, weapon, or ammunition to U.S. Customs agents in advance of an international flight, in order to comply with federal law, (ii) checking such firearm, weapon, or ammunition with his luggage, or (iii) retrieving such firearm, weapon, or ammunition from the baggage claim area.

Any other statute, rule, regulation, or ordinance specifically addressing the possession or transportation of weapons in any airport in the Commonwealth shall be invalid, and this section shall control.

2004, c. 894; 2007, cc. 87, 519; 2013, c. 746.



§ 18.2-287.1. Repealed

Repealed by Acts 2004, c. 462.



§ 18.2-287.2. Wearing of body armor while committing a crime; penalty

Any person who, while committing a crime of violence as defined in § 18.2-288 (2) or a felony violation of § 18.2-248 or subdivision (a) 2 or 3 of § 18.2-248.1, has in his possession a firearm or knife and is wearing body armor designed to diminish the effect of the impact of a bullet or projectile shall be guilty of a Class 4 felony.

1990, c. 936; 1997, c. 311.



§ 18.2-287.3. Repealed

Repealed by Acts 1993, cc. 467, 494 .



§ 18.2-287.4. Carrying loaded firearms in public areas prohibited; penalty

It shall be unlawful for any person to carry a loaded (a) semi-automatic center-fire rifle or pistol that expels single or multiple projectiles by action of an explosion of a combustible material and is equipped at the time of the offense with a magazine that will hold more than 20 rounds of ammunition or designed by the manufacturer to accommodate a silencer or equipped with a folding stock or (b) shotgun with a magazine that will hold more than seven rounds of the longest ammunition for which it is chambered on or about his person on any public street, road, alley, sidewalk, public right-of-way, or in any public park or any other place of whatever nature that is open to the public in the Cities of Alexandria, Chesapeake, Fairfax, Falls Church, Newport News, Norfolk, Richmond, or Virginia Beach or in the Counties of Arlington, Fairfax, Henrico, Loudoun, or Prince William.

The provisions of this section shall not apply to law-enforcement officers, licensed security guards, military personnel in the performance of their lawful duties, or any person having a valid concealed handgun permit or to any person actually engaged in lawful hunting or lawful recreational shooting activities at an established shooting range or shooting contest. Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor.

The exemptions set forth in § 18.2-308 shall apply, mutatis mutandis, to the provisions of this section.

1991, c. 570; 1992, c. 790; 2003, c. 976; 2004, c. 995; 2005, c. 160; 2007, c. 813.



§ 18.2-288. Definitions

When used in this article:

(1) "Machine gun" applies to any weapon which shoots or is designed to shoot automatically more than one shot, without manual reloading, by a single function of the trigger.

(2) "Crime of violence" applies to and includes any of the following crimes or an attempt to commit any of the same, namely, murder, manslaughter, kidnapping, rape, mayhem, assault with intent to maim, disable, disfigure or kill, robbery, burglary, housebreaking, breaking and entering and larceny.

(3) "Person" applies to and includes firm, partnership, association or corporation.

Code 1950, § 18.1-258; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-289. Use of machine gun for crime of violence

Possession or use of a machine gun in the perpetration or attempted perpetration of a crime of violence is hereby declared to be a Class 2 felony.

Code 1950, § 18.1-259; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-290. Use of machine gun for aggressive purpose

Unlawful possession or use of a machine gun for an offensive or aggressive purpose is hereby declared to be a Class 4 felony.

Code 1950, § 18.1-260; 1960, c. 358; 1968, c. 229; 1975, cc. 14, 15.



§ 18.2-291. What constitutes aggressive purpose

Possession or use of a machine gun shall be presumed to be for an offensive or aggressive purpose:

(1) When the machine gun is on premises not owned or rented for bona fide permanent residence or business occupancy by the person in whose possession the machine gun may be found;

(2) When the machine gun is in the possession of, or used by, a person who has been convicted of a crime of violence in any court of record, state or federal, of the United States of America, its territories or insular possessions;

(3) When the machine gun has not been registered as required in § 18.2-295; or

(4) When empty or loaded shells which have been or are susceptible of use in the machine gun are found in the immediate vicinity thereof.

Code 1950, § 18.1-261; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-292. Presence prima facie evidence of use

The presence of a machine gun in any room, boat or vehicle shall be prima facie evidence of the possession or use of the machine gun by each person occupying the room, boat, or vehicle where the weapon is found.

Code 1950, § 18.1-262; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-293. What article does not apply to

The provisions of this article shall not be applicable to:

(1) The manufacture for, and sale of, machine guns to the armed forces or law-enforcement officers of the United States or of any state or of any political subdivision thereof, or the transportation required for that purpose; and

(2) Machine guns and automatic arms issued to the national guard of Virginia by the United States or such arms used by the United States army or navy or in the hands of troops of the national guards of other states or territories of the United States passing through Virginia, or such arms as may be provided for the officers of the State Police or officers of penal institutions.

Code 1950, § 18.1-263; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-293.1. What article does not prohibit

Nothing contained in this article shall prohibit or interfere with:

(1) The possession of a machine gun for scientific purposes, or the possession of a machine gun not usable as a weapon and possessed as a curiosity, ornament, or keepsake; and

(2) The possession of a machine gun for a purpose manifestly not aggressive or offensive.

Provided, however, that possession of such machine guns shall be subject to the provisions of § 18.2-295.

Code 1950, § 18.1-263; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-294. Manufacturer's and dealer's register; inspection of stock

Every manufacturer or dealer shall keep a register of all machine guns manufactured or handled by him. This register shall show the model and serial number, date of manufacture, sale, loan, gift, delivery or receipt of every machine gun, the name, address, and occupation of the person to whom the machine gun was sold, loaned, given or delivered, or from whom it was received. Upon demand every manufacturer or dealer shall permit any marshal, sheriff or police officer to inspect his entire stock of machine guns, parts, and supplies therefor, and shall produce the register, herein required, for inspection. A violation of any provisions of this section shall be punishable as a Class 3 misdemeanor.

Code 1950, § 18.1-264; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-295. Registration of machine guns

Every machine gun in this Commonwealth shall be registered with the Department of State Police within twenty-four hours after its acquisition or, in the case of semi-automatic weapons which are converted, modified or otherwise altered to become machine guns, within twenty-four hours of the conversion, modification or alteration. Blanks for registration shall be prepared by the Superintendent of State Police, and furnished upon application. To comply with this section the application as filed shall be notarized and shall show the model and serial number of the gun, the name, address and occupation of the person in possession, and from whom and the purpose for which, the gun was acquired or altered. The Superintendent of State Police shall upon registration required in this section forthwith furnish the registrant with a certificate of registration, which shall be valid as long as the registrant remains the same. Certificates of registration shall be retained by the registrant and produced by him upon demand by any peace officer. Failure to keep or produce such certificate for inspection shall be a Class 3 misdemeanor, and any peace officer, may without warrant, seize the machine gun and apply for its confiscation as provided in § 18.2-296. Upon transferring a registered machine gun, the transferor shall forthwith notify the Superintendent in writing, setting forth the date of transfer and name and address of the transferee. Failure to give the required notification shall constitute a Class 3 misdemeanor. Registration data shall not be subject to inspection by the public.

Code 1950, § 18.1-265; 1960, c. 358; 1972, c. 199; 1975, cc. 14, 15; 1978, c. 618; 1988, c. 460.



§ 18.2-296. Search warrants for machine guns

Warrant to search any house or place and seize any machine gun possessed in violation of this article may issue in the same manner and under the same restrictions as provided by law for stolen property, and any court of record, upon application of the attorney for the Commonwealth, a police officer or conservator of the peace, may order any machine gun, thus or otherwise legally seized, to be confiscated and either destroyed or delivered to a peace officer of the Commonwealth or a political subdivision thereof.

Code 1950, § 18.1-266; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-297. How article construed

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Code 1950, § 18.1-267; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-298. Short title of article

This article may be cited as the "Uniform Machine Gun Act."

Code 1950, § 18.1-268; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-299. Definitions

When used in this article:

"Sawed-off shotgun" means any weapon, loaded or unloaded, originally designed as a shoulder weapon, utilizing a self-contained cartridge from which a number of ball shot pellets or projectiles may be fired simultaneously from a smooth or rifled bore by a single function of the firing device and which has a barrel length of less than 18 inches for smooth bore weapons and 16 inches for rifled weapons. Weapons of less than .225 caliber shall not be included.

"Sawed-off rifle" means a rifle of any caliber, loaded or unloaded, which expels a projectile by action of an explosion of a combustible material and is designed as a shoulder weapon with a barrel or barrels length of less than 16 inches or which has been modified to an overall length of less than 26 inches.

"Crime of violence" applies to and includes any of the following crimes or an attempt to commit any of the same, namely, murder, manslaughter, kidnapping, rape, mayhem, assault with intent to maim, disable, disfigure or kill, robbery, burglary, housebreaking, breaking and entering and larceny.

"Person" applies to and includes firm, partnership, association or corporation.

Code 1950, § 18.1-268.1; 1968, c. 661; 1975, cc. 14, 15; 1992, c. 580; 2004, c. 930.



§ 18.2-300. Possession or use of "sawed-off" shotgun or rifle

A. Possession or use of a "sawed-off" shotgun or "sawed-off" rifle in the perpetration or attempted perpetration of a crime of violence is a Class 2 felony.

B. Possession or use of a "sawed-off" shotgun or "sawed-off" rifle for any other purpose, except as permitted by this article and official use by those persons permitted possession by § 18.2-303, is a Class 4 felony.

Code 1950, § 18.1-268.2; 1968, c. 661; 1975, cc. 14, 15; 1978, c. 710; 1992, c. 580 .



§ 18.2-301. Repealed

Repealed by Acts 1978, c. 710.



§ 18.2-303. What article does not apply to

The provisions of this article shall not be applicable to:

(1) The manufacture for, and sale of, "sawed-off" shotguns or "sawed-off" rifles to the armed forces or law-enforcement officers of the United States or of any state or of any political subdivision thereof, or the transportation required for that purpose; and

(2) "Sawed-off" shotguns, "sawed-off" rifles and automatic arms issued to the National Guard of Virginia by the United States or such arms used by the United States Army or Navy or in the hands of troops of the national guards of other states or territories of the United States passing through Virginia, or such arms as may be provided for the officers of the State Police or officers of penal institutions.

Code 1950, § 18.1-268.5; 1968, c. 661; 1975, cc. 14, 15; 1992, c. 580 .



§ 18.2-303.1. What article does not prohibit

Nothing contained in this article shall prohibit or interfere with the possession of a "sawed-off" shotgun or "sawed-off" rifle for scientific purposes, the possession of a "sawed-off" shotgun or "sawed-off" rifle possessed in compliance with federal law or the possession of a "sawed-off" shotgun or "sawed-off" rifle not usable as a firing weapon and possessed as a curiosity, ornament, or keepsake.

Code 1950, § 18.1-268.5; 1968, c. 661; 1975, cc. 14, 15; 1976, c. 351; 1992, c. 580; 1993, c. 449 .



§ 18.2-304. Manufacturer's and dealer's register; inspection of stock

Every manufacturer or dealer shall keep a register of all "sawed-off" shotguns and "sawed-off" rifles manufactured or handled by him. This register shall show the model and serial number, date of manufacture, sale, loan, gift, delivery or receipt of every "sawed-off" shotgun and "sawed-off" rifle, the name, address, and occupation of the person to whom the "sawed-off" shotgun or "sawed-off" rifle was sold, loaned, given or delivered, or from whom it was received. Upon demand every manufacturer or dealer shall permit any marshal, sheriff or police officer to inspect his entire stock of "sawed-off" shotguns and "sawed-off" rifles, and "sawed-off" shotgun or "sawed-off" rifle barrels, and shall produce the register, herein required, for inspection. A violation of any provision of this section shall be punishable as a Class 3 misdemeanor.

Code 1950, § 18.1-268.6; 1968, c. 661; 1975, cc. 14, 15; 1992, c. 580 .



§ 18.2-305. Repealed

Repealed by Acts 1976, c. 351.



§ 18.2-306. Search warrants for "sawed-off" shotguns and rifles; confiscation and destruction

Warrant to search any house or place and seize any "sawed-off" shotgun or "sawed-off" rifle possessed in violation of this article may issue in the same manner and under the same restrictions as provided by law for stolen property, and any court of record, upon application of the attorney for the Commonwealth, a police officer or conservator of the peace, may order any "sawed-off" shotgun or "sawed-off" rifle thus or otherwise legally seized, to be confiscated and either destroyed or delivered to a peace officer of the Commonwealth or a political subdivision thereof.

Code 1950, § 18.1-268.8; 1968, c. 661; 1975, cc. 14, 15; 1992, c. 580 .



§ 18.2-307. Short title of article

This article may be cited as the "Sawed-Off Shotgun and Sawed-Off Rifle Act."

Code 1950, § 18.1-268.9; 1968, c. 661; 1975, cc. 14, 15; 1992, c. 580 .



§ 18.2-307.1. Definitions

As used in this article, unless the context requires a different meaning:

"Ballistic knife" means any knife with a detachable blade that is propelled by a spring-operated mechanism.

"Handgun" means any pistol or revolver or other firearm, except a machine gun, originally designed, made, and intended to fire a projectile by means of an explosion of a combustible material from one or more barrels when held in one hand.

"Law-enforcement officer" means those individuals defined as a law-enforcement officer in § 9.1-101, law-enforcement agents of the armed forces of the United States and the Naval Criminal Investigative Service, and federal agents who are otherwise authorized to carry weapons by federal law. "Law-enforcement officer" also means any sworn full-time law-enforcement officer employed by a law-enforcement agency of the United States or any state or political subdivision thereof, whose duties are substantially similar to those set forth in § 9.1-101.

"Lawfully admitted for permanent residence" means the status of having been lawfully accorded the privilege of residing permanently in the United States as an immigrant in accordance with the immigration laws, such status not having changed.

"Personal knowledge" means knowledge of a fact that a person has himself gained through his own senses, or knowledge that was gained by a law-enforcement officer or prosecutor through the performance of his official duties.

"Spring stick" means a spring-loaded metal stick activated by pushing a button that rapidly and forcefully telescopes the weapon to several times its original length.

2013, c. 746.



§ 18.2-308. (Effective until July 1, 2018) Carrying concealed weapons; exceptions; penalty

A. If any person carries about his person, hidden from common observation, (i) any pistol, revolver, or other weapon designed or intended to propel a missile of any kind by action of an explosion of any combustible material; (ii) any dirk, bowie knife, switchblade knife, ballistic knife, machete, razor, slingshot, spring stick, metal knucks, or blackjack; (iii) any flailing instrument consisting of two or more rigid parts connected in such a manner as to allow them to swing freely, which may be known as a nun chahka, nun chuck, nunchaku, shuriken, or fighting chain; (iv) any disc, of whatever configuration, having at least two points or pointed blades which is designed to be thrown or propelled and which may be known as a throwing star or oriental dart; or (v) any weapon of like kind as those enumerated in this subsection, he is guilty of a Class 1 misdemeanor. A second violation of this section or a conviction under this section subsequent to any conviction under any substantially similar ordinance of any county, city, or town shall be punishable as a Class 6 felony, and a third or subsequent such violation shall be punishable as a Class 5 felony. For the purpose of this section, a weapon shall be deemed to be hidden from common observation when it is observable but is of such deceptive appearance as to disguise the weapon's true nature. It shall be an affirmative defense to a violation of clause (i) regarding a handgun, that a person had been issued, at the time of the offense, a valid concealed handgun permit.

B. This section shall not apply to any person while in his own place of abode or the curtilage thereof.

C. Except as provided in subsection A of § 18.2-308.012, this section shall not apply to:

1. Any person while in his own place of business;

2. Any law-enforcement officer, wherever such law-enforcement officer may travel in the Commonwealth;

3. Any person who is at, or going to or from, an established shooting range, provided that the weapons are unloaded and securely wrapped while being transported;

4. Any regularly enrolled member of a weapons collecting organization who is at, or going to or from, a bona fide weapons exhibition, provided that the weapons are unloaded and securely wrapped while being transported;

5. Any person carrying such weapons between his place of abode and a place of purchase or repair, provided the weapons are unloaded and securely wrapped while being transported;

6. Any person actually engaged in lawful hunting, as authorized by the Board of Game and Inland Fisheries, under inclement weather conditions necessitating temporary protection of his firearm from those conditions, provided that possession of a handgun while engaged in lawful hunting shall not be construed as hunting with a handgun if the person hunting is carrying a valid concealed handgun permit;

7. Any State Police officer retired from the Department of State Police, any officer retired from the Division of Capitol Police, any local law-enforcement officer, auxiliary police officer or animal control officer retired from a police department or sheriff's office within the Commonwealth, any special agent retired from the State Corporation Commission or the Alcoholic Beverage Control Board, any conservation police officer retired from the Department of Game and Inland Fisheries, any Virginia Marine Police officer retired from the Law Enforcement Division of the Virginia Marine Resources Commission, any campus police officer appointed under Chapter 17 (§ 23-232 et seq.) of Title 23 retired from a campus police department, any retired member of the enforcement division of the Department of Motor Vehicles appointed pursuant to § 46.2-217, and any retired investigator of the security division of the Virginia Lottery, other than an officer or agent terminated for cause, (i) with a service-related disability; (ii) following at least 15 years of service with any such law-enforcement agency, board or any combination thereof; (iii) who has reached 55 years of age; or (iv) who is on long-term leave from such law-enforcement agency or board due to a service-related injury, provided such officer carries with him written proof of consultation with and favorable review of the need to carry a concealed handgun issued by the chief law-enforcement officer of the last such agency from which the officer retired or the agency that employs the officer or, in the case of special agents, issued by the State Corporation Commission or the Alcoholic Beverage Control Board. A copy of the proof of consultation and favorable review shall be forwarded by the chief or the Board to the Department of State Police for entry into the Virginia Criminal Information Network. The chief law-enforcement officer shall not without cause withhold such written proof if the retired law-enforcement officer otherwise meets the requirements of this section. An officer set forth in clause (iv) who receives written proof of consultation to carry a concealed handgun shall surrender such proof of consultation upon return to work or upon termination of employment with the law-enforcement agency. Notice of the surrender shall be forwarded to the Department of State Police for entry into the Virginia Criminal Information Network. However, if such officer retires on disability because of the service-related injury, and would be eligible under clause (i) for written proof of consultation to carry a concealed handgun, he may retain the previously issued written proof of consultation. A retired law-enforcement officer who receives proof of consultation and favorable review pursuant to this subdivision is authorized to carry a concealed handgun in the same manner as a law-enforcement officer authorized to carry a concealed handgun pursuant to subdivision 2;

7a. Any person who is eligible for retirement with at least 20 years of service with a law-enforcement agency or board mentioned in subdivision 7 who has resigned in good standing from such law-enforcement agency or board to accept a position covered by a retirement system that is authorized under Title 51.1, provided such person carries with him written proof of consultation with and favorable review of the need to carry a concealed handgun issued by the chief law-enforcement officer of the agency from which he resigned or, in the case of special agents, issued by the State Corporation Commission or the Alcoholic Beverage Control Board. A copy of the proof of consultation and favorable review shall be forwarded by the chief, Board or Commission to the Department of State Police for entry into the Virginia Criminal Information Network. The chief law-enforcement officer shall not without cause withhold such written proof if the law-enforcement officer otherwise meets the requirements of this section.

For purposes of applying the reciprocity provisions of § 18.2-308.014, any person granted the privilege to carry a concealed handgun pursuant to subdivision 7 or this subdivision, while carrying the proof of consultation and favorable review required, shall be deemed to have been issued a concealed handgun permit.

For purposes of complying with the federal Law Enforcement Officers Safety Act of 2004, a retired or resigned law-enforcement officer who receives proof of consultation and review pursuant to subdivision 7 or this subdivision shall have the opportunity to annually participate, at the retired or resigned law-enforcement officer's expense, in the same training and testing to carry firearms as is required of active law-enforcement officers in the Commonwealth. If such retired or resigned law-enforcement officer meets the training and qualification standards, the chief law-enforcement officer shall issue the retired or resigned officer certification, valid one year from the date of issuance, indicating that the retired or resigned officer has met the standards of the agency to carry a firearm;

8. Any State Police officer who is a member of the organized reserve forces of any of the armed services of the United States or National Guard, while such officer is called to active military duty, provided such officer carries with him written proof of consultation with and favorable review of the need to carry a concealed handgun issued by the Superintendent of State Police. The proof of consultation and favorable review shall be valid as long as the officer is on active military duty and shall expire when the officer returns to active law-enforcement duty. The issuance of the proof of consultation and favorable review shall be entered into the Virginia Criminal Information Network. The Superintendent of State Police shall not without cause withhold such written proof if the officer is in good standing and is qualified to carry a weapon while on active law-enforcement duty.

For purposes of applying the reciprocity provisions of § 18.2-308.014, any person granted the privilege to carry a concealed handgun pursuant to this subdivision, while carrying the proof of consultation and favorable review required, shall be deemed to have been issued a concealed handgun permit;

9. Any attorney for the Commonwealth or assistant attorney for the Commonwealth, wherever such attorney may travel in the Commonwealth;

10. Any person who may lawfully possess a firearm and is carrying a handgun while in a personal, private motor vehicle or vessel and such handgun is secured in a container or compartment in the vehicle or vessel; and

11. Any enrolled participant of a firearms training course who is at, or going to or from, a training location, provided that the weapons are unloaded and securely wrapped while being transported.

D. This section shall also not apply to any of the following individuals while in the discharge of their official duties, or while in transit to or from such duties:

1. Carriers of the United States mail;

2. Officers or guards of any state correctional institution;

3. Conservators of the peace, except that an attorney for the Commonwealth or assistant attorney for the Commonwealth may carry a concealed handgun pursuant to subdivision C 9. However, the following conservators of the peace shall not be permitted to carry a concealed handgun without obtaining a permit as provided in this article: (i) notaries public; (ii) registrars; (iii) drivers, operators or other persons in charge of any motor vehicle carrier of passengers for hire; or (iv) commissioners in chancery;

4. Noncustodial employees of the Department of Corrections designated to carry weapons by the Director of the Department of Corrections pursuant to § 53.1-29; and

5. Harbormaster of the City of Hopewell.

Code 1950, § 18.1-269; 1960, c. 358; 1964, c. 130; 1975, cc. 14, 15, 594; 1976, c. 302; 1978, c. 715; 1979, c. 642; 1980, c. 238; 1981, c. 376; 1982, cc. 71, 553; 1983, c. 529; 1984, cc. 360, 720; 1985, c. 427; 1986, cc. 57, 451, 625, 641; 1987, cc. 592, 707; 1988, cc. 359, 793; 1989, cc. 538, 542; 1990, cc. 640, 648, 825; 1991, c. 637; 1992, cc. 510, 705; 1993, cc. 748, 861; 1994, cc. 375, 697; 1995, c. 829; 1997, cc. 916, 921, 922; 1998, cc. 662, 670, 846, 847; 1999, cc. 628, 666, 679; 2001, cc. 25, 384, 657; 2002, cc. 699, 728, 826; 2004, cc. 355, 423, 462, 876, 885, 900, 901, 903, 905, 926, 995, 1012; 2005, cc. 344, 420, 424, 441, 839; 2006, c. 886; 2007, cc. 87, 272, 408, 455; 2008, cc. 69, 75, 80, 309, 464, 742; 2009, cc. 235, 779, 780; 2010, cc. 387, 433, 576, 586, 602, 677, 700, 709, 740, 741, 754, 841, 863; 2011, cc. 231, 234, 384, 410; 2012, cc. 132, 175, 291, 557, 776; 2013, cc. 559, 746; 2014, cc. 45, 225, 450; 2015, c. 221.



§ 18.2-308. (Effective July 1, 2018) Carrying concealed weapons; exceptions; penalty

A. If any person carries about his person, hidden from common observation, (i) any pistol, revolver, or other weapon designed or intended to propel a missile of any kind by action of an explosion of any combustible material; (ii) any dirk, bowie knife, switchblade knife, ballistic knife, machete, razor, slingshot, spring stick, metal knucks, or blackjack; (iii) any flailing instrument consisting of two or more rigid parts connected in such a manner as to allow them to swing freely, which may be known as a nun chahka, nun chuck, nunchaku, shuriken, or fighting chain; (iv) any disc, of whatever configuration, having at least two points or pointed blades which is designed to be thrown or propelled and which may be known as a throwing star or oriental dart; or (v) any weapon of like kind as those enumerated in this subsection, he is guilty of a Class 1 misdemeanor. A second violation of this section or a conviction under this section subsequent to any conviction under any substantially similar ordinance of any county, city, or town shall be punishable as a Class 6 felony, and a third or subsequent such violation shall be punishable as a Class 5 felony. For the purpose of this section, a weapon shall be deemed to be hidden from common observation when it is observable but is of such deceptive appearance as to disguise the weapon's true nature. It shall be an affirmative defense to a violation of clause (i) regarding a handgun, that a person had been issued, at the time of the offense, a valid concealed handgun permit.

B. This section shall not apply to any person while in his own place of abode or the curtilage thereof.

C. Except as provided in subsection A of § 18.2-308.012, this section shall not apply to:

1. Any person while in his own place of business;

2. Any law-enforcement officer, wherever such law-enforcement officer may travel in the Commonwealth;

3. Any person who is at, or going to or from, an established shooting range, provided that the weapons are unloaded and securely wrapped while being transported;

4. Any regularly enrolled member of a weapons collecting organization who is at, or going to or from, a bona fide weapons exhibition, provided that the weapons are unloaded and securely wrapped while being transported;

5. Any person carrying such weapons between his place of abode and a place of purchase or repair, provided the weapons are unloaded and securely wrapped while being transported;

6. Any person actually engaged in lawful hunting, as authorized by the Board of Game and Inland Fisheries, under inclement weather conditions necessitating temporary protection of his firearm from those conditions, provided that possession of a handgun while engaged in lawful hunting shall not be construed as hunting with a handgun if the person hunting is carrying a valid concealed handgun permit;

7. Any State Police officer retired from the Department of State Police, any officer retired from the Division of Capitol Police, any local law-enforcement officer, auxiliary police officer or animal control officer retired from a police department or sheriff's office within the Commonwealth, any special agent retired from the State Corporation Commission or the Alcoholic Beverage Control Board, any conservation police officer retired from the Department of Game and Inland Fisheries, any Virginia Marine Police officer retired from the Law Enforcement Division of the Virginia Marine Resources Commission, any campus police officer appointed under Chapter 17 (§ 23-232 et seq.) of Title 23 retired from a campus police department, any retired member of the enforcement division of the Department of Motor Vehicles appointed pursuant to § 46.2-217, and any retired investigator of the security division of the Virginia Lottery, other than an officer or agent terminated for cause, (i) with a service-related disability; (ii) following at least 15 years of service with any such law-enforcement agency, board or any combination thereof; (iii) who has reached 55 years of age; or (iv) who is on long-term leave from such law-enforcement agency or board due to a service-related injury, provided such officer carries with him written proof of consultation with and favorable review of the need to carry a concealed handgun issued by the chief law-enforcement officer of the last such agency from which the officer retired or the agency that employs the officer or, in the case of special agents, issued by the State Corporation Commission or the Alcoholic Beverage Control Board. A copy of the proof of consultation and favorable review shall be forwarded by the chief or the Board to the Department of State Police for entry into the Virginia Criminal Information Network. The chief law-enforcement officer shall not without cause withhold such written proof if the retired law-enforcement officer otherwise meets the requirements of this section. An officer set forth in clause (iv) who receives written proof of consultation to carry a concealed handgun shall surrender such proof of consultation upon return to work or upon termination of employment with the law-enforcement agency. Notice of the surrender shall be forwarded to the Department of State Police for entry into the Virginia Criminal Information Network. However, if such officer retires on disability because of the service-related injury, and would be eligible under clause (i) for written proof of consultation to carry a concealed handgun, he may retain the previously issued written proof of consultation. A retired law-enforcement officer who receives proof of consultation and favorable review pursuant to this subdivision is authorized to carry a concealed handgun in the same manner as a law-enforcement officer authorized to carry a concealed handgun pursuant to subdivision 2;

7a. Any person who is eligible for retirement with at least 20 years of service with a law-enforcement agency or board mentioned in subdivision 7 who has resigned in good standing from such law-enforcement agency or board to accept a position covered by a retirement system that is authorized under Title 51.1, provided such person carries with him written proof of consultation with and favorable review of the need to carry a concealed handgun issued by the chief law-enforcement officer of the agency from which he resigned or, in the case of special agents, issued by the State Corporation Commission or the Alcoholic Beverage Control Board. A copy of the proof of consultation and favorable review shall be forwarded by the chief, Board or Commission to the Department of State Police for entry into the Virginia Criminal Information Network. The chief law-enforcement officer shall not without cause withhold such written proof if the law-enforcement officer otherwise meets the requirements of this section.

For purposes of applying the reciprocity provisions of § 18.2-308.014, any person granted the privilege to carry a concealed handgun pursuant to subdivision 7 or this subdivision, while carrying the proof of consultation and favorable review required, shall be deemed to have been issued a concealed handgun permit.

For purposes of complying with the federal Law Enforcement Officers Safety Act of 2004, a retired or resigned law-enforcement officer who receives proof of consultation and review pursuant to subdivision 7 or this subdivision shall have the opportunity to annually participate, at the retired or resigned law-enforcement officer's expense, in the same training and testing to carry firearms as is required of active law-enforcement officers in the Commonwealth. If such retired or resigned law-enforcement officer meets the training and qualification standards, the chief law-enforcement officer shall issue the retired or resigned officer certification, valid one year from the date of issuance, indicating that the retired or resigned officer has met the standards of the agency to carry a firearm;

8. Any State Police officer who is a member of the organized reserve forces of any of the armed services of the United States or National Guard, while such officer is called to active military duty, provided such officer carries with him written proof of consultation with and favorable review of the need to carry a concealed handgun issued by the Superintendent of State Police. The proof of consultation and favorable review shall be valid as long as the officer is on active military duty and shall expire when the officer returns to active law-enforcement duty. The issuance of the proof of consultation and favorable review shall be entered into the Virginia Criminal Information Network. The Superintendent of State Police shall not without cause withhold such written proof if the officer is in good standing and is qualified to carry a weapon while on active law-enforcement duty.

For purposes of applying the reciprocity provisions of § 18.2-308.014, any person granted the privilege to carry a concealed handgun pursuant to this subdivision, while carrying the proof of consultation and favorable review required, shall be deemed to have been issued a concealed handgun permit;

9. Any attorney for the Commonwealth or assistant attorney for the Commonwealth, wherever such attorney may travel in the Commonwealth;

10. Any person who may lawfully possess a firearm and is carrying a handgun while in a personal, private motor vehicle or vessel and such handgun is secured in a container or compartment in the vehicle or vessel; and

11. Any enrolled participant of a firearms training course who is at, or going to or from, a training location, provided that the weapons are unloaded and securely wrapped while being transported.

D. This section shall also not apply to any of the following individuals while in the discharge of their official duties, or while in transit to or from such duties:

1. Carriers of the United States mail;

2. Officers or guards of any state correctional institution;

3. Conservators of the peace, except that an attorney for the Commonwealth or assistant attorney for the Commonwealth may carry a concealed handgun pursuant to subdivision C 9. However, the following conservators of the peace shall not be permitted to carry a concealed handgun without obtaining a permit as provided in this article: (i) notaries public; (ii) registrars; (iii) drivers, operators or other persons in charge of any motor vehicle carrier of passengers for hire; or (iv) commissioners in chancery;

4. Noncustodial employees of the Department of Corrections designated to carry weapons by the Director of the Department of Corrections pursuant to § 53.1-29; and

5. Harbormaster of the City of Hopewell.

Code 1950, § 18.1-269; 1960, c. 358; 1964, c. 130; 1975, cc. 14, 15, 594; 1976, c. 302; 1978, c. 715; 1979, c. 642; 1980, c. 238; 1981, c. 376; 1982, cc. 71, 553; 1983, c. 529; 1984, cc. 360, 720; 1985, c. 427; 1986, cc. 57, 451, 625, 641; 1987, cc. 592, 707; 1988, cc. 359, 793; 1989, cc. 538, 542; 1990, cc. 640, 648, 825; 1991, c. 637; 1992, cc. 510, 705; 1993, cc. 748, 861; 1994, cc. 375, 697; 1995, c. 829; 1997, cc. 916, 921, 922; 1998, cc. 662, 670, 846, 847; 1999, cc. 628, 666, 679; 2001, cc. 25, 384, 657; 2002, cc. 699, 728, 826; 2004, cc. 355, 423, 462, 876, 885, 900, 901, 903, 905, 926, 995, 1012; 2005, cc. 344, 420, 424, 441, 839; 2006, c. 886; 2007, cc. 87, 272, 408, 455; 2008, cc. 69, 75, 80, 309, 464, 742; 2009, cc. 235, 779, 780; 2010, cc. 387, 433, 576, 586, 602, 677, 700, 709, 740, 741, 754, 841, 863; 2011, cc. 231, 234, 384, 410; 2012, cc. 132, 175, 291, 557, 776; 2013, cc. 559, 746; 2014, cc. 45, 225, 450; 2015, c. 221.



§ 18.2-308.01. Carrying a concealed handgun with a permit

A. The prohibition against carrying a concealed handgun in clause (i) of subsection A of § 18.2-308 shall not apply to a person who has a valid concealed handgun permit issued pursuant to this article. The person issued the permit shall have such permit on his person at all times during which he is carrying a concealed handgun and shall display the permit and a photo identification issued by a government agency of the Commonwealth or by the U.S. Department of Defense or U.S. State Department (passport) upon demand by a law-enforcement officer. A person to whom a nonresident permit is issued shall have such permit on his person at all times when he is carrying a concealed handgun in the Commonwealth and shall display the permit on demand by a law-enforcement officer. A person whose permit is extended due to deployment shall carry with him and display, upon request of a law-enforcement officer, a copy of the documents required by subsection B of § 18.2-308.010.

B. Failure to display the permit and a photo identification upon demand by a law-enforcement officer shall be punishable by a $25 civil penalty, which shall be paid into the state treasury. Any attorney for the Commonwealth of the county or city in which the alleged violation occurred may bring an action to recover the civil penalty. A court may waive such penalty upon presentation to the court of a valid permit and a government-issued photo identification. Any law-enforcement officer may issue a summons for the civil violation of failure to display the concealed handgun permit and photo identification upon demand.

C. The granting of a concealed handgun permit pursuant to this article shall not thereby authorize the possession of any handgun or other weapon on property or in places where such possession is otherwise prohibited by law or is prohibited by the owner of private property.

2013, c. 746.



§ 18.2-308.010. Renewal of concealed handgun permit

A.1. Persons who previously have held a concealed handgun permit shall be issued, upon application as provided in § 18.2-308.02, a new five-year permit unless it is found that the applicant is subject to any of the disqualifications set forth in § 18.2-308.09. Persons who previously have been issued a concealed handgun permit pursuant to this article shall not be required to appear in person to apply for a new five-year permit pursuant to this section, and the application for the new permit may be submitted via the United States mail. The circuit court that receives the application shall promptly notify an applicant if the application is incomplete or if the fee submitted for the permit pursuant to § 18.2-308.03 is incorrect.

2. If a new five-year permit is issued while an existing permit remains valid, the new five-year permit shall become effective upon the expiration date of the existing permit, provided that the application is received by the court at least 90 days but no more than 180 days prior to the expiration of the existing permit.

3. Any order denying issuance of the new permit shall be in accordance with subsection A of § 18.2-308.08.

B. If a permit holder is a member of the Virginia National Guard, armed forces of the United States, or the Armed Forces Reserves of the United States, and his five-year permit expires during an active-duty military deployment outside of the permittee's county or city of residence, such permit shall remain valid for 90 days after the end date of the deployment. In order to establish proof of continued validity of the permit, such a permittee shall carry with him and display, upon request of a law-enforcement officer, a copy of the permittee's deployment orders or other documentation from the permittee's commanding officer that order the permittee to travel outside of his county or city of residence and that indicate the start and end date of such deployment.

2013, c. 746.



§ 18.2-308.011. Replacement permits

A. The clerk of a circuit court that issued a valid concealed handgun permit shall, upon presentation of the valid permit and proof of a new address of residence by the permit holder, issue a replacement permit specifying the permit holder's new address. The clerk of court shall forward the permit holder's new address of residence to the State Police. The State Police may charge a fee not to exceed $5, and the clerk of court issuing the replacement permit may charge a fee not to exceed $5. The total amount assessed for processing a replacement permit pursuant to this subsection shall not exceed $10, with such fees to be paid in one sum to the person who receives the information for the replacement permit.

B. The clerk of a circuit court that issued a valid concealed handgun permit shall, upon submission of a notarized statement by the permit holder that the permit was lost or destroyed or that the permit holder has undergone a legal name change, issue a replacement permit. The replacement permit shall have the same expiration date as the permit that was lost, destroyed, or issued to the permit holder under a previous name. The clerk shall issue the replacement permit within 10 business days of receiving the notarized statement and may charge a fee not to exceed $5.

2013, c. 746; 2014, cc. 16, 549.



§ 18.2-308.012. Prohibited conduct

A. Any person permitted to carry a concealed handgun who is under the influence of alcohol or illegal drugs while carrying such handgun in a public place is guilty of a Class 1 misdemeanor. Conviction of any of the following offenses shall be prima facie evidence, subject to rebuttal, that the person is "under the influence" for purposes of this section: manslaughter in violation of § 18.2-36.1, maiming in violation of § 18.2-51.4, driving while intoxicated in violation of § 18.2-266, public intoxication in violation of § 18.2-388, or driving while intoxicated in violation of § 46.2-341.24. Upon such conviction that court shall revoke the person's permit for a concealed handgun and promptly notify the issuing circuit court. A person convicted of a violation of this subsection shall be ineligible to apply for a concealed handgun permit for a period of five years.

B. (Effective until July 1, 2018) No person who carries a concealed handgun onto the premises of any restaurant or club as defined in § 4.1-100 for which a license to sell and serve alcoholic beverages for on-premises consumption has been granted by the Virginia Alcoholic Beverage Control Board under Title 4.1 may consume an alcoholic beverage while on the premises. A person who carries a concealed handgun onto the premises of such a restaurant or club and consumes alcoholic beverages is guilty of a Class 2 misdemeanor. However, nothing in this subsection shall apply to a federal, state, or local law-enforcement officer.

B. (Effective July 1, 2018) No person who carries a concealed handgun onto the premises of any restaurant or club as defined in § 4.1-100 for which a license to sell and serve alcoholic beverages for on-premises consumption has been granted by the Virginia Alcoholic Beverage Control Authority under Title 4.1 may consume an alcoholic beverage while on the premises. A person who carries a concealed handgun onto the premises of such a restaurant or club and consumes alcoholic beverages is guilty of a Class 2 misdemeanor. However, nothing in this subsection shall apply to a federal, state, or local law-enforcement officer.

2013, c. 746; 2015, cc. 38, 730.



§ 18.2-308.013. Suspension or revocation of permit

A. Any person convicted of an offense that would disqualify that person from obtaining a permit under § 18.2-308.09 or who violates subsection C of § 18.2-308.02 shall forfeit his permit for a concealed handgun and surrender it to the court. Upon receipt by the Central Criminal Records Exchange of a record of the arrest, conviction, or occurrence of any other event that would disqualify a person from obtaining a concealed handgun permit under § 18.2-308.09, the Central Criminal Records Exchange shall notify the court having issued the permit of such disqualifying arrest, conviction, or other event. Upon receipt of such notice of a conviction, the court shall revoke the permit of a person disqualified pursuant to this subsection, and shall promptly notify the State Police and the person whose permit was revoked of the revocation.

B. An individual who has a felony charge pending or a charge pending for an offense listed in subdivision 14 or 15 of § 18.2-308.09, holding a permit for a concealed handgun, may have the permit suspended by the court before which such charge is pending or by the court that issued the permit.

C. The court shall revoke the permit of any individual for whom it would be unlawful to purchase, possess, or transport a firearm under § 18.2-308.1:2 or 18.2-308.1:3, and shall promptly notify the State Police and the person whose permit was revoked of the revocation.

2013, c. 746.



§ 18.2-308.014. Reciprocity

A. A valid concealed handgun or concealed weapon permit or license issued by another state shall authorize the holder of such permit or license who is at least 21 years of age to carry a concealed handgun in the Commonwealth, provided (i) the issuing authority provides the means for instantaneous verification of the validity of all such permits or licenses issued within that state, accessible 24 hours a day, and (ii) except for the age of the permit or license holder and the type of weapon authorized to be carried, the requirements and qualifications of that state's law are adequate to prevent possession of a permit or license by persons who would be denied a permit in the Commonwealth under this article. The Superintendent of State Police shall (a) in consultation with the Office of the Attorney General determine whether states meet the requirements and qualifications of this subsection, (b) maintain a registry of such states on the Virginia Criminal Information Network (VCIN), and (c) make the registry available to law-enforcement officers for investigative purposes. The Superintendent of the State Police, in consultation with the Attorney General, may also enter into agreements for reciprocal recognition with any state qualifying for recognition under this subsection.

B. A valid concealed handgun permit issued by Maryland shall be valid in the Commonwealth, provided (i) the holder of the permit is licensed in Maryland to perform duties substantially similar to those performed by Virginia branch pilots licensed pursuant to Chapter 9 (§ 54.1-900 et seq.) of Title 54.1 and is performing such duties while in the Commonwealth, and (ii) the holder of the permit is 21 years of age or older.

C. For the purposes of participation in concealed handgun reciprocity agreements with other jurisdictions, the official government-issued law-enforcement identification card issued to an active-duty law-enforcement officer in the Commonwealth who is exempt from obtaining a concealed handgun permit under this article shall be deemed a concealed handgun permit.

2013, c. 746.



§ 18.2-308.015. Inclusion of Supreme Court website on application

For the purposes of understanding the law relating to the use of deadly and lethal force, the Department of State Police, in consultation with the Supreme Court on the development of the application for a concealed handgun permit under this article, shall include a reference to the Virginia Supreme Court website address or the Virginia Reports on the application.

2013, c. 746.



§ 18.2-308.02. Application for a concealed handgun permit; Virginia resident or domiciliary

A. Any person 21 years of age or older may apply in writing to the clerk of the circuit court of the county or city in which he resides, or if he is a member of the United States armed forces, the county or city in which he is domiciled, for a five-year permit to carry a concealed handgun. There shall be no requirement regarding the length of time an applicant has been a resident or domiciliary of the county or city. The application shall be made under oath before a notary or other person qualified to take oaths and shall be made only on a form prescribed by the Department of State Police, in consultation with the Supreme Court, requiring only that information necessary to determine eligibility for the permit. No information or documentation other than that which is allowed on the application in accordance with this section may be requested or required by the clerk or the court.

B. The court shall require proof that the applicant has demonstrated competence with a handgun and the applicant may demonstrate such competence by one of the following, but no applicant shall be required to submit to any additional demonstration of competence, nor shall any proof of demonstrated competence expire:

1. Completing any hunter education or hunter safety course approved by the Department of Game and Inland Fisheries or a similar agency of another state;

2. Completing any National Rifle Association firearms safety or training course;

3. Completing any firearms safety or training course or class available to the general public offered by a law-enforcement agency, junior college, college, or private or public institution or organization or firearms training school utilizing instructors certified by the National Rifle Association or the Department of Criminal Justice Services;

4. Completing any law-enforcement firearms safety or training course or class offered for security guards, investigators, special deputies, or any division or subdivision of law enforcement or security enforcement;

5. Presenting evidence of equivalent experience with a firearm through participation in organized shooting competition or current military service or proof of an honorable discharge from any branch of the armed services;

6. Obtaining or previously having held a license to carry a firearm in the Commonwealth or a locality thereof, unless such license has been revoked for cause;

7. Completing any firearms training or safety course or class, including an electronic, video, or online course, conducted by a state-certified or National Rifle Association-certified firearms instructor;

8. Completing any governmental police agency firearms training course and qualifying to carry a firearm in the course of normal police duties; or

9. Completing any other firearms training which the court deems adequate.

A photocopy of a certificate of completion of any of the courses or classes; an affidavit from the instructor, school, club, organization, or group that conducted or taught such course or class attesting to the completion of the course or class by the applicant; or a copy of any document that shows completion of the course or class or evidences participation in firearms competition shall constitute evidence of qualification under this subsection.

C. The making of a materially false statement in an application under this article shall constitute perjury, punishable as provided in § 18.2-434.

D. The clerk of court shall withhold from public disclosure the applicant's name and any other information contained in a permit application or any order issuing a concealed handgun permit, except that such information shall not be withheld from any law-enforcement officer acting in the performance of his official duties or from the applicant with respect to his own information. The prohibition on public disclosure of information under this subsection shall not apply to any reference to the issuance of a concealed handgun permit in any order book before July 1, 2008; however, any other concealed handgun records maintained by the clerk shall be withheld from public disclosure.

E. An application is deemed complete when all information required to be furnished by the applicant, including the fee for a concealed handgun permit as set forth in § 18.2-308.03, is delivered to and received by the clerk of court before or concomitant with the conduct of a state or national criminal history records check.

2013, cc. 659, 746; 2014, cc. 16, 401, 549.



§ 18.2-308.03. Fees for concealed handgun permits

A. The clerk shall charge a fee of $10 for the processing of an application or issuing of a permit, including his costs associated with the consultation with law-enforcement agencies. The local law-enforcement agency conducting the background investigation may charge a fee not to exceed $35 to cover the cost of conducting an investigation pursuant to this article. The $35 fee shall include any amount assessed by the U.S. Federal Bureau of Investigation for providing criminal history record information, and the local law-enforcement agency shall forward the amount assessed by the U.S. Federal Bureau of Investigation to the State Police with the fingerprints taken from any nonresident applicant. The State Police may charge a fee not to exceed $5 to cover its costs associated with processing the application. The total amount assessed for processing an application for a permit shall not exceed $50, with such fees to be paid in one sum to the person who receives the application. Payment may be made by any method accepted by that court for payment of other fees or penalties. No payment shall be required until the application is received by the court as a complete application.

B. (Effective until July 1, 2018) No fee shall be charged for the issuance of such permit to a person who has retired from service (i) as a magistrate in the Commonwealth; (ii) as a special agent with the Alcoholic Beverage Control Board or as a law-enforcement officer with the Department of State Police, the Department of Game and Inland Fisheries, or a sheriff or police department, bureau, or force of any political subdivision of the Commonwealth, after completing 15 years of service or after reaching age 55; (iii) as a law-enforcement officer with the U.S. Federal Bureau of Investigation, Bureau of Alcohol, Tobacco and Firearms, Secret Service Agency, Drug Enforcement Administration, United States Citizenship and Immigration Services, U.S. Customs and Border Protection, Department of State Diplomatic Security Service, U.S. Marshals Service, or Naval Criminal Investigative Service, after completing 15 years of service or after reaching age 55; (iv) as a law-enforcement officer with any police or sheriff's department within the United States, the District of Columbia, or any of the territories of the United States, after completing 15 years of service; (v) as a law-enforcement officer with any combination of the agencies listed in clauses (ii) through (iv), after completing 15 years of service; (vi) as a designated boarding team member or boarding officer of the United States Coast Guard, after completing 15 years of service or after reaching age 55; or (vii) as a correctional officer as defined in § 53.1-1 after completing 15 years of service.

B. (Effective July 1, 2018) No fee shall be charged for the issuance of such permit to a person who has retired from service (i) as a magistrate in the Commonwealth; (ii) as a special agent with the Virginia Alcoholic Beverage Control Authority or as a law-enforcement officer with the Department of State Police, the Department of Game and Inland Fisheries, or a sheriff or police department, bureau, or force of any political subdivision of the Commonwealth, after completing 15 years of service or after reaching age 55; (iii) as a law-enforcement officer with the U.S. Federal Bureau of Investigation, Bureau of Alcohol, Tobacco and Firearms, Secret Service Agency, Drug Enforcement Administration, United States Citizenship and Immigration Services, U.S. Customs and Border Protection, Department of State Diplomatic Security Service, U.S. Marshals Service, or Naval Criminal Investigative Service, after completing 15 years of service or after reaching age 55; (iv) as a law-enforcement officer with any police or sheriff's department within the United States, the District of Columbia, or any of the territories of the United States, after completing 15 years of service; (v) as a law-enforcement officer with any combination of the agencies listed in clauses (ii) through (iv), after completing 15 years of service; (vi) as a designated boarding team member or boarding officer of the United States Coast Guard, after completing 15 years of service or after reaching age 55; or (vii) as a correctional officer as defined in § 53.1-1 after completing 15 years of service.

2013, cc. 135, 559, 746; 2015, cc. 38, 730.



§ 18.2-308.04. Processing of the application and issuance of a concealed handgun permit

A. The clerk of court shall enter on the application the date on which the application and all other information required to be submitted by the applicant is received.

B. Upon receipt of the completed application, the court shall consult with either the sheriff or police department of the county or city and receive a report from the Central Criminal Records Exchange.

C. The court shall issue the permit via United States mail and notify the State Police of the issuance of the permit within 45 days of receipt of the completed application unless it is determined that the applicant is disqualified. Any order denying issuance of the permit shall be in accordance with § 18.2-308.08. If the applicant is later found by the court to be disqualified after a five-year permit has been issued, the permit shall be revoked.

D. A court may authorize the clerk to issue concealed handgun permits, without judicial review, to applicants who have submitted complete applications, for whom the criminal history records check does not indicate a disqualification and, after consulting with either the sheriff or police department of the county or city, about which application there are no outstanding questions or issues. The court clerk shall be immune from suit arising from any acts or omissions relating to the issuance of concealed handgun permits without judicial review pursuant to this section unless the clerk was grossly negligent or engaged in willful misconduct. This section shall not be construed to limit, withdraw, or overturn any defense or immunity already existing in statutory or common law, or to affect any cause of action accruing prior to July 1, 2010.

E. The permit to carry a concealed handgun shall specify only the following information: name, address, date of birth, gender, height, weight, color of hair, color of eyes, and signature of the permittee; the signature of the judge issuing the permit, of the clerk of court who has been authorized to sign such permits by the issuing judge, or of the clerk of court who has been authorized to issue such permits pursuant to subsection D; the date of issuance; and the expiration date. The permit to carry a concealed handgun shall be no larger than two inches wide by three and one-fourth inches long and shall be of a uniform style prescribed by the Department of State Police.

2013, c. 746.



§ 18.2-308.05. Issuance of a de facto permit

If the court has not issued the permit or determined that the applicant is disqualified within 45 days of the date of receipt noted on the application, the clerk shall certify on the application that the 45-day period has expired, and mail or send via electronic mail a copy of the certified application to the applicant within five business days of the expiration of the 45-day period. The certified application shall serve as a de facto permit, which shall expire 90 days after issuance, and shall be recognized as a valid concealed handgun permit when presented with a valid government-issued photo identification pursuant to subsection A of § 18.2-308.01, until the court issues a five-year permit or finds the applicant to be disqualified. If the applicant is found to be disqualified after the de facto permit is issued, the applicant shall surrender the de facto permit to the court and the disqualification shall be deemed a denial of the permit and a revocation of the de facto permit.

2013, c. 746.



§ 18.2-308.06. Nonresident concealed handgun permits

A. Nonresidents of the Commonwealth 21 years of age or older may apply in writing to the Virginia Department of State Police for a five-year permit to carry a concealed handgun. Every applicant for a nonresident concealed handgun permit shall submit two photographs of a type and kind specified by the Department of State Police for inclusion on the permit and shall submit fingerprints on a card provided by the Department of State Police for the purpose of obtaining the applicant's state or national criminal history record. As a condition for issuance of a concealed handgun permit, the applicant shall submit to fingerprinting by his local or state law-enforcement agency and provide personal descriptive information to be forwarded with the fingerprints through the Central Criminal Records Exchange to the U.S. Federal Bureau of Investigation for the purpose of obtaining criminal history record information regarding the applicant and obtaining fingerprint identification information from federal records pursuant to criminal investigations by state and local law-enforcement agencies. The application shall be made under oath before a notary or other person qualified to take oaths on a form provided by the Department of State Police, requiring only that information necessary to determine eligibility for the permit. If the permittee is later found by the Department of State Police to be disqualified, the permit shall be revoked and the person shall return the permit after being so notified by the Department of State Police. The permit requirement and restriction provisions of subsection C of § 18.2-308.02 and § 18.2-308.09 shall apply, mutatis mutandis, to the provisions of this subsection.

B. The applicant shall demonstrate competence with a handgun by one of the following:

1. Completing a hunter education or hunter safety course approved by the Virginia Department of Game and Inland Fisheries or a similar agency of another state;

2. Completing any National Rifle Association firearms safety or training course;

3. Completing any firearms safety or training course or class available to the general public offered by a law-enforcement agency, junior college, college, or private or public institution or organization or firearms training school utilizing instructors certified by the National Rifle Association or the Department of Criminal Justice Services or a similar agency of another state;

4. Completing any law-enforcement firearms safety or training course or class offered for security guards, investigators, special deputies, or any division or subdivision of law enforcement or security enforcement;

5. Presenting evidence of equivalent experience with a firearm through participation in organized shooting competition approved by the Department of State Police or current military service or proof of an honorable discharge from any branch of the armed services;

6. Obtaining or previously having held a license to carry a firearm in the Commonwealth or a locality thereof, unless such license has been revoked for cause;

7. Completing any firearms training or safety course or class, including an electronic, video, or on-line course, conducted by a state-certified or National Rifle Association-certified firearms instructor;

8. Completing any governmental police agency firearms training course and qualifying to carry a firearm in the course of normal police duties; or

9. Completing any other firearms training that the Virginia Department of State Police deems adequate.

A photocopy of a certificate of completion of any such course or class; an affidavit from the instructor, school, club, organization, or group that conducted or taught such course or class attesting to the completion of the course or class by the applicant; or a copy of any document that shows completion of the course or class or evidences participation in firearms competition shall satisfy the requirement for demonstration of competence with a handgun.

C. The Department of State Police may charge a fee not to exceed $100 to cover the cost of the background check and issuance of the permit. Any fees collected shall be deposited in a special account to be used to offset the costs of administering the nonresident concealed handgun permit program.

D. The permit to carry a concealed handgun shall contain only the following information: name, address, date of birth, gender, height, weight, color of hair, color of eyes, and photograph of the permittee; the signature of the Superintendent of the Virginia Department of State Police or his designee; the date of issuance; and the expiration date.

E. The Superintendent of the State Police shall promulgate regulations, pursuant to the Administrative Process Act (§ 2.2-4000 et seq.), for the implementation of an application process for obtaining a nonresident concealed handgun permit.

2013, c. 746.



§ 18.2-308.07. Entry of information into the Virginia Criminal Information Network

A. An order issuing a concealed handgun permit pursuant to § 18.2-308.04, or the copy of the permit application certified by the clerk as a de facto permit pursuant to § 18.2-308.05, shall be provided to the State Police and the law-enforcement agencies of the county or city by the clerk of the court. The State Police shall enter the permittee's name and description in the Virginia Criminal Information Network so that the permit's existence and current status will be made known to law-enforcement personnel accessing the Network for investigative purposes.

B. The Department of State Police shall enter the name and description of a person issued a nonresident permit pursuant to § 18.2-308.06 in the Virginia Criminal Information Network so that the permit's existence and current status are known to law-enforcement personnel accessing the Network for investigative purposes.

C. The State Police shall withhold from public disclosure permittee information submitted to the State Police for purposes of entry into the Virginia Criminal Information Network, except that such information shall not be withheld from any law-enforcement agency, officer, or authorized agent thereof acting in the performance of official law-enforcement duties, nor shall such information be withheld from an entity that has a valid contract with any local, state, or federal law-enforcement agency for the purpose of performing official duties of the law-enforcement agency. However, nothing in this subsection shall be construed to prohibit the release of (i) records by the State Police concerning permits issued to nonresidents of the Commonwealth pursuant to § 18.2-308.06 or (ii) statistical summaries, abstracts, or other records containing information in an aggregate form that does not identify any individual permittees.

2013, c. 746.



§ 18.2-308.08. Denial of a concealed handgun permit; appeal

A. Only a circuit court judge may deny issuance of a concealed handgun permit to a Virginia resident or domiciliary who has applied for a permit pursuant to § 18.2-308.04. Any order denying issuance of a concealed handgun permit shall state the basis for the denial of the permit, including, if applicable, any reason under § 18.2-308.09 that is the basis of the denial, and the clerk shall provide notice, in writing, upon denial of the application, of the applicant's right to an ore tenus hearing and the requirements for perfecting an appeal of such order.

B. Upon request of the applicant made within 21 days, the court shall place the matter on the docket for an ore tenus hearing. The applicant may be represented by counsel, but counsel shall not be appointed, and the rules of evidence shall apply. The final order of the court shall include the court's findings of fact and conclusions of law.

C. Any person denied a permit to carry a concealed handgun by the circuit court may present a petition for review to the Court of Appeals. The petition for review shall be filed within 60 days of the expiration of the time for requesting an ore tenus hearing, or if an ore tenus hearing is requested, within 60 days of the entry of the final order of the circuit court following the hearing. The petition shall be accompanied by a copy of the original papers filed in the circuit court, including a copy of the order of the circuit court denying the permit. Subject to the provisions of subsection B of § 17.1-410, the decision of the Court of Appeals or judge shall be final. Notwithstanding any other provision of law, if the decision to deny the permit is reversed upon appeal, taxable costs incurred by the person shall be paid by the Commonwealth.

2013, c. 746.



§ 18.2-308.09. Disqualifications for a concealed handgun permit

The following persons shall be deemed disqualified from obtaining a permit:

1. An individual who is ineligible to possess a firearm pursuant to § 18.2-308.1:1, 18.2-308.1:2, or 18.2-308.1:3 or the substantially similar law of any other state or of the United States.

2. An individual who was ineligible to possess a firearm pursuant to § 18.2-308.1:1 and who was discharged from the custody of the Commissioner pursuant to § 19.2-182.7 less than five years before the date of his application for a concealed handgun permit.

3. An individual who was ineligible to possess a firearm pursuant to § 18.2-308.1:2 and whose competency or capacity was restored pursuant to § 64.2-2012 less than five years before the date of his application for a concealed handgun permit.

4. An individual who was ineligible to possess a firearm under § 18.2-308.1:3 and who was released from commitment less than five years before the date of this application for a concealed handgun permit.

5. An individual who is subject to a restraining order, or to a protective order and prohibited by § 18.2-308.1:4 from purchasing or transporting a firearm.

6. An individual who is prohibited by § 18.2-308.2 from possessing or transporting a firearm, except that a permit may be obtained in accordance with subsection C of that section.

7. An individual who has been convicted of two or more misdemeanors within the five-year period immediately preceding the application, if one of the misdemeanors was a Class 1 misdemeanor, but the judge shall have the discretion to deny a permit for two or more misdemeanors that are not Class 1. Traffic infractions and misdemeanors set forth in Title 46.2 shall not be considered for purposes of this disqualification.

8. An individual who is addicted to, or is an unlawful user or distributor of, marijuana, synthetic cannabinoids, or any controlled substance.

9. An individual who has been convicted of a violation of § 18.2-266 or a substantially similar local ordinance, or of public drunkenness, or of a substantially similar offense under the laws of any other state, the District of Columbia, the United States, or its territories within the three-year period immediately preceding the application, or who is a habitual drunkard as determined pursuant to § 4.1-333.

10. An alien other than an alien lawfully admitted for permanent residence in the United States.

11. An individual who has been discharged from the armed forces of the United States under dishonorable conditions.

12. An individual who is a fugitive from justice.

13. An individual who the court finds, by a preponderance of the evidence, based on specific acts by the applicant, is likely to use a weapon unlawfully or negligently to endanger others. The sheriff, chief of police, or attorney for the Commonwealth may submit to the court a sworn, written statement indicating that, in the opinion of such sheriff, chief of police, or attorney for the Commonwealth, based upon a disqualifying conviction or upon the specific acts set forth in the statement, the applicant is likely to use a weapon unlawfully or negligently to endanger others. The statement of the sheriff, chief of police, or the attorney for the Commonwealth shall be based upon personal knowledge of such individual or of a deputy sheriff, police officer, or assistant attorney for the Commonwealth of the specific acts, or upon a written statement made under oath before a notary public of a competent person having personal knowledge of the specific acts.

14. An individual who has been convicted of any assault, assault and battery, sexual battery, discharging of a firearm in violation of § 18.2-280 or 18.2-286.1 or brandishing of a firearm in violation of § 18.2-282 within the three-year period immediately preceding the application.

15. An individual who has been convicted of stalking.

16. An individual whose previous convictions or adjudications of delinquency were based on an offense that would have been at the time of conviction a felony if committed by an adult under the laws of any state, the District of Columbia, the United States or its territories. For purposes of this disqualifier, only convictions occurring within 16 years following the later of the date of (i) the conviction or adjudication or (ii) release from any incarceration imposed upon such conviction or adjudication shall be deemed to be "previous convictions."

17. An individual who has a felony charge pending or a charge pending for an offense listed in subdivision 14 or 15.

18. An individual who has received mental health treatment or substance abuse treatment in a residential setting within five years prior to the date of his application for a concealed handgun permit.

19. An individual not otherwise ineligible pursuant to this article, who, within the three-year period immediately preceding the application for the permit, was found guilty of any criminal offense set forth in Article 1 (§ 18.2-247 et seq.) or former § 18.2-248.1:1 or of a criminal offense of illegal possession or distribution of marijuana, synthetic cannabinoids, or any controlled substance, under the laws of any state, the District of Columbia, or the United States or its territories.

20. An individual, not otherwise ineligible pursuant to this article, with respect to whom, within the three-year period immediately preceding the application, upon a charge of any criminal offense set forth in Article 1 (§ 18.2-247 et seq.) or former § 18.2-248.1:1 or upon a charge of illegal possession or distribution of marijuana, synthetic cannabinoids, or any controlled substance under the laws of any state, the District of Columbia, or the United States or its territories, the trial court found that the facts of the case were sufficient for a finding of guilt and disposed of the case pursuant to § 18.2-251 or the substantially similar law of any other state, the District of Columbia, or the United States or its territories.

2013, c. 746; 2014, cc. 674, 719.



§ 18.2-308.1. Possession of firearm, stun weapon, or other weapon on school property prohibited; penalty

A. If any person knowingly possesses any (i) stun weapon as defined in this section; (ii) knife, except a pocket knife having a folding metal blade of less than three inches; or (iii) weapon, including a weapon of like kind, designated in subsection A of § 18.2-308, other than a firearm; upon (a) the property of any public, private or religious elementary, middle or high school, including buildings and grounds; (b) that portion of any property open to the public and then exclusively used for school-sponsored functions or extracurricular activities while such functions or activities are taking place; or (c) any school bus owned or operated by any such school, he shall be guilty of a Class 1 misdemeanor.

B. If any person knowingly possesses any firearm designed or intended to expel a projectile by action of an explosion of a combustible material while such person is upon (i) any public, private or religious elementary, middle or high school, including buildings and grounds; (ii) that portion of any property open to the public and then exclusively used for school-sponsored functions or extracurricular activities while such functions or activities are taking place; or (iii) any school bus owned or operated by any such school, he shall be guilty of a Class 6 felony.

C. If any person knowingly possesses any firearm designed or intended to expel a projectile by action of an explosion of a combustible material within a public, private or religious elementary, middle or high school building and intends to use, or attempts to use, such firearm, or displays such weapon in a threatening manner, such person shall be guilty of a Class 6 felony and sentenced to a mandatory minimum term of imprisonment of five years to be served consecutively with any other sentence.

The exemptions set out in § 18.2-308 shall apply, mutatis mutandis, to the provisions of this section. The provisions of this section shall not apply to (i) persons who possess such weapon or weapons as a part of the school's curriculum or activities; (ii) a person possessing a knife customarily used for food preparation or service and using it for such purpose; (iii) persons who possess such weapon or weapons as a part of any program sponsored or facilitated by either the school or any organization authorized by the school to conduct its programs either on or off the school premises; (iv) any law-enforcement officer; (v) any person who possesses a knife or blade which he uses customarily in his trade; (vi) a person who possesses an unloaded firearm that is in a closed container, or a knife having a metal blade, in or upon a motor vehicle, or an unloaded shotgun or rifle in a firearms rack in or upon a motor vehicle; (vii) a person who has a valid concealed handgun permit and possesses a concealed handgun while in a motor vehicle in a parking lot, traffic circle, or other means of vehicular ingress or egress to the school; or (viii) an armed security officer, licensed pursuant to Article 4 (§ 9.1-138 et seq.) of Chapter 1 of Title 9.1, hired by a private or religious school for the protection of students and employees as authorized by such school. For the purposes of this paragraph, "weapon" includes a knife having a metal blade of three inches or longer and "closed container" includes a locked vehicle trunk.

As used in this section:

"Stun weapon" means any device that emits a momentary or pulsed output, which is electrical, audible, optical or electromagnetic in nature and which is designed to temporarily incapacitate a person.

1979, c. 467; 1988, c. 493; 1990, cc. 635, 744; 1991, c. 579; 1992, cc. 727, 735; 1995, c. 511; 1999, cc. 587, 829, 846; 2001, c. 403; 2003, cc. 619, 976; 2004, cc. 128, 461; 2005, cc. 830, 928; 2007, c. 519; 2011, c. 282; 2013, c. 416; 2015, c. 289.



§ 18.2-308.1:1. Purchase, possession or transportation of firearms by persons acquitted by reason of insanity; penalty

A. It shall be unlawful for any person acquitted by reason of insanity and committed to the custody of the Commissioner of Behavioral Health and Developmental Services, pursuant to Chapter 11.1 (§ 19.2-182.2 et seq.) of Title 19.2, on a charge of treason, any felony or any offense punishable as a misdemeanor under Title 54.1 or a Class 1 or Class 2 misdemeanor under this title, except those misdemeanor violations of (i) Article 2 (§ 18.2-266 et seq.) of Chapter 7 of this title, (ii) Article 2 (§ 18.2-415 et seq.) of Chapter 9 of this title, or (iii) § 18.2-119, or (iv) an ordinance of any county, city, or town similar to the offenses specified in (i), (ii), or (iii), to knowingly and intentionally purchase, possess, or transport any firearm. A violation of this subsection shall be punishable as a Class 1 misdemeanor.

B. Any person so acquitted may, upon discharge from the custody of the Commissioner, petition the general district court in the city or county in which he resides to restore his right to purchase, possess or transport a firearm. A copy of the petition shall be mailed or delivered to the attorney for the Commonwealth for the jurisdiction where the petition was filed who shall be entitled to respond and represent the interests of the Commonwealth. The court shall conduct a hearing if requested by either party. If the court determines, after receiving and considering evidence concerning the circumstances regarding the disability referred to in subsection A and the person's criminal history, treatment record, and reputation as developed through character witness statements, testimony, or other character evidence, that the person will not be likely to act in a manner dangerous to public safety and that the granting of the relief would not be contrary to the public interest, the court shall grant the petition. Any person denied relief by the general district court may petition the circuit court for a de novo review of the denial. Upon a grant of relief in any court, the court shall enter a written order granting the petition, in which event the provisions of subsection A do not apply. The clerk of court shall certify and forward forthwith to the Central Criminal Records Exchange, on a form provided by the Exchange, a copy of any such order.

C. As used in this section, "treatment record" shall include copies of health records detailing the petitioner's psychiatric history, which shall include the records pertaining to the commitment or adjudication that is the subject of the request for relief pursuant to this section.

1990, c. 692; 2008, cc. 788, 854, 869; 2009, cc. 813, 840; 2010, c. 781; 2011, c. 775.



§ 18.2-308.1:2. Purchase, possession or transportation of firearm by persons adjudicated legally incompetent or mentally incapacitated; penalty

A. It shall be unlawful for any person who has been adjudicated (i) legally incompetent pursuant to former § 37.1-128.02 or former § 37.1-134, (ii) mentally incapacitated pursuant to former § 37.1-128.1 or former § 37.1-132 or (iii) incapacitated pursuant to Chapter 20 (§ 64.2-2000 et seq.) of Title 64.2 to purchase, possess, or transport any firearm. A violation of this subsection shall be punishable as a Class 1 misdemeanor.

B. Any person whose competency or capacity has been restored pursuant to former § 37.1-134.1, former § 37.2-1012, or § 64.2-2012 may petition the general district court in the city or county in which he resides to restore his right to purchase, possess or transport a firearm. A copy of the petition shall be mailed or delivered to the attorney for the Commonwealth for the jurisdiction where the petition was filed who shall be entitled to respond and represent the interests of the Commonwealth. The court shall conduct a hearing if requested by either party. If the court determines, after receiving and considering evidence concerning the circumstances regarding the disability referred to in subsection A and the person's criminal history, treatment record, and reputation as developed through character witness statements, testimony, or other character evidence, that the person will not be likely to act in a manner dangerous to public safety and that the granting of the relief would not be contrary to the public interest, the court shall grant the petition. Any person denied relief by the general district court may petition the circuit court for a de novo review of the denial. Upon a grant of relief in any court, the court shall enter a written order granting the petition, in which event the provisions of subsection A do not apply. The clerk of court shall certify and forward forthwith to the Central Criminal Records Exchange, on a form provided by the Exchange, a copy of any such order.

C. As used in this section, "treatment record" shall include copies of health records detailing the petitioner's psychiatric history, which shall include the records pertaining to the commitment or adjudication that is the subject of the request for relief pursuant to this section.

1994, c. 907; 1997, c. 921; 2004, c. 995; 2011, c. 775.



§ 18.2-308.1:3. Purchase, possession or transportation of firearm by persons involuntarily admitted or ordered to outpatient treatment; penalty

A. It shall be unlawful for any person involuntarily admitted to a facility or ordered to mandatory outpatient treatment pursuant to § 19.2-169.2, involuntarily admitted to a facility or ordered to mandatory outpatient treatment as the result of a commitment hearing pursuant to Article 5 (§ 37.2-814 et seq.) of Chapter 8 of Title 37.2, or who was the subject of a temporary detention order pursuant to § 37.2-809 and subsequently agreed to voluntary admission pursuant to § 37.2-805 to purchase, possess or transport a firearm. A violation of this subsection shall be punishable as a Class 1 misdemeanor.

B. Any person prohibited from purchasing, possessing or transporting firearms under this section may, at any time following his release from involuntary admission to a facility, his release from an order of mandatory outpatient treatment, or his release from voluntary admission pursuant to § 37.2-805 following the issuance of a temporary detention order, petition the general district court in the city or county in which he resides to restore his right to purchase, possess or transport a firearm. A copy of the petition shall be mailed or delivered to the attorney for the Commonwealth for the jurisdiction where the petition was filed who shall be entitled to respond and represent the interests of the Commonwealth. The court shall conduct a hearing if requested by either party. If the court determines, after receiving and considering evidence concerning the circumstances regarding the disabilities referred to in subsection A and the person's criminal history, treatment record, and reputation as developed through character witness statements, testimony, or other character evidence, that the person will not likely act in a manner dangerous to public safety and that granting the relief would not be contrary to the public interest, the court shall grant the petition. Any person denied relief by the general district court may petition the circuit court for a de novo review of the denial. Upon a grant of relief in any court, the court shall enter a written order granting the petition, in which event the provisions of subsection A do not apply. The clerk of court shall certify and forward forthwith to the Central Criminal Records Exchange, on a form provided by the Exchange, a copy of any such order.

C. As used in this section, "treatment record" shall include copies of health records detailing the petitioner's psychiatric history, which shall include the records pertaining to the commitment or adjudication that is the subject of the request for relief pursuant to this section.

1994, c. 907; 2004, c. 995; 2008, cc. 751, 788; 2010, c. 781; 2011, c. 775.



§ 18.2-308.1:4. Purchase or transportation of firearm by persons subject to protective orders; penalty

It is unlawful for any person who is subject to (i) a protective order entered pursuant to § 16.1-253.1, 16.1-253.4, 16.1-278.2, 16.1-279.1, 19.2-152.8, 19.2-152.9, or 19.2-152.10; (ii) an order issued pursuant to subsection B of § 20-103; (iii) an order entered pursuant to subsection E of § 18.2-60.3; (iv) a preliminary protective order entered pursuant to subsection F of § 16.1-253 where a petition alleging abuse or neglect has been filed; or (v) an order issued by a tribunal of another state, the United States or any of its territories, possessions or commonwealths, or the District of Columbia pursuant to a statute that is substantially similar to those cited in clauses (i), (ii), (iii), or (iv) to purchase or transport any firearm while the order is in effect. Any person with a concealed handgun permit shall be prohibited from carrying any concealed firearm, and shall surrender his permit to the court entering the order, for the duration of any protective order referred to herein. A violation of this section is a Class 1 misdemeanor.

1994, c. 907; 1996, c. 866; 1998, c. 569; 2001, c. 357; 2002, cc. 783, 865; 2004, c. 995; 2011, cc. 373, 402; 2013, c. 759.



§ 18.2-308.1:5. Purchase or transportation of firearm by persons convicted of certain drug offenses prohibited

Any person who, within a 36-consecutive-month period, has been convicted of two misdemeanor offenses under subsection B of former § 18.2-248.1:1, § 18.2-250 or 18.2-250.1 shall be ineligible to purchase or transport a handgun. However, upon expiration of a period of five years from the date of the second conviction and provided the person has not been convicted of any such offense within that period, the ineligibility shall be removed.

1995, c. 577; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 18.2-308.2. Possession or transportation of firearms, firearms ammunition, stun weapons, explosives or concealed weapons by convicted felons; penalties; petition for permit; when issued

A. It shall be unlawful for (i) any person who has been convicted of a felony; (ii) any person adjudicated delinquent as a juvenile 14 years of age or older at the time of the offense of murder in violation of § 18.2-31 or 18.2-32, kidnapping in violation of § 18.2-47, robbery by the threat or presentation of firearms in violation of § 18.2-58, or rape in violation of § 18.2-61; or (iii) any person under the age of 29 who was adjudicated delinquent as a juvenile 14 years of age or older at the time of the offense of a delinquent act which would be a felony if committed by an adult, other than those felonies set forth in clause (ii), whether such conviction or adjudication occurred under the laws of the Commonwealth, or any other state, the District of Columbia, the United States or any territory thereof, to knowingly and intentionally possess or transport any firearm or ammunition for a firearm, any stun weapon as defined by § 18.2-308.1, or any explosive material, or to knowingly and intentionally carry about his person, hidden from common observation, any weapon described in subsection A of § 18.2-308. However, such person may possess in his residence or the curtilage thereof a stun weapon as defined by § 18.2-308.1. Any person who violates this section shall be guilty of a Class 6 felony. However, any person who violates this section by knowingly and intentionally possessing or transporting any firearm and who was previously convicted of a violent felony as defined in § 17.1-805 shall be sentenced to a mandatory minimum term of imprisonment of five years. Any person who violates this section by knowingly and intentionally possessing or transporting any firearm and who was previously convicted of any other felony within the prior 10 years shall be sentenced to a mandatory minimum term of imprisonment of two years. The mandatory minimum terms of imprisonment prescribed for violations of this section shall be served consecutively with any other sentence.

B. The prohibitions of subsection A shall not apply to (i) any person who possesses a firearm, ammunition for a firearm, explosive material or other weapon while carrying out his duties as a member of the Armed Forces of the United States or of the National Guard of Virginia or of any other state, (ii) any law-enforcement officer in the performance of his duties, (iii) any person who has been pardoned or whose political disabilities have been removed pursuant to Article V, Section 12 of the Constitution of Virginia provided the Governor, in the document granting the pardon or removing the person's political disabilities, may expressly place conditions upon the reinstatement of the person's right to ship, transport, possess or receive firearms, or (iv) any person whose right to possess firearms or ammunition has been restored under the law of another state subject to conditions placed upon the reinstatement of the person's right to ship, transport, possess, or receive firearms by such state.

C. Any person prohibited from possessing, transporting, or carrying a firearm, ammunition for a firearm, or a stun weapon under subsection A may petition the circuit court of the jurisdiction in which he resides or, if the person is not a resident of the Commonwealth, the circuit court of any county or city where such person was last convicted of a felony or adjudicated delinquent of a disqualifying offense pursuant to subsection A, for a permit to possess or carry a firearm, ammunition for a firearm, or a stun weapon; however, no person who has been convicted of a felony shall be qualified to petition for such a permit unless his civil rights have been restored by the Governor or other appropriate authority. A copy of the petition shall be mailed or delivered to the attorney for the Commonwealth for the jurisdiction where the petition was filed who shall be entitled to respond and represent the interests of the Commonwealth. The court shall conduct a hearing if requested by either party. The court may, in its discretion and for good cause shown, grant such petition and issue a permit. The provisions of this section relating to firearms, ammunition for a firearm, and stun weapons shall not apply to any person who has been granted a permit pursuant to this subsection.

C1. Any person who was prohibited from possessing, transporting or carrying explosive material under subsection A may possess, transport or carry such explosive material if his right to possess, transport or carry explosive material has been restored pursuant to federal law.

D. For the purpose of this section:

"Ammunition for a firearm" means the combination of a cartridge, projectile, primer, or propellant designed for use in a firearm other than an antique firearm as defined in § 18.2-308.2:2.

"Explosive material" means any chemical compound mixture, or device, the primary or common purpose of which is to function by explosion; the term includes, but is not limited to, dynamite and other high explosives, black powder, pellet powder, smokeless gun powder, detonators, blasting caps and detonating cord but shall not include fireworks or permissible fireworks as defined in § 27-95.

1979, c. 474; 1982, c. 515; 1983, c. 233; 1986, cc. 409, 641; 1987, c. 108; 1988, c. 237; 1989, cc. 514, 531; 1993, cc. 468, 926; 1994, cc. 859, 949; 1999, cc. 829, 846; 2001, cc. 811, 854; 2002, c. 362; 2003, c. 110; 2004, cc. 429, 461, 995; 2005, cc. 600, 833; 2007, c. 519; 2008, c. 752; 2009, c. 236; 2010, c. 781; 2015, cc. 200, 767.



§ 18.2-308.2:01. Possession or transportation of certain firearms by certain persons

A. It shall be unlawful for any person who is not a citizen of the United States or who is not a person lawfully admitted for permanent residence to knowingly and intentionally possess or transport any assault firearm or to knowingly and intentionally carry about his person, hidden from common observation, an assault firearm.

B. It shall be unlawful for any person who is not a citizen of the United States and who is not lawfully present in the United States to knowingly and intentionally possess or transport any firearm or to knowingly and intentionally carry about his person, hidden from common observation, any firearm. A violation of this section shall be punishable as a Class 6 felony.

C. For purposes of this section, "assault firearm" means any semi-automatic center-fire rifle or pistol that expels single or multiple projectiles by action of an explosion of a combustible material and is equipped at the time of the offense with a magazine which will hold more than 20 rounds of ammunition or designed by the manufacturer to accommodate a silencer or equipped with a folding stock.

1993, c. 674; 2003, c. 976; 2004, cc. 347, 995; 2008, c. 408.



§ 18.2-308.2:1. Prohibiting the selling, etc., of firearms to certain persons

Any person who sells, barters, gives or furnishes, or has in his possession or under his control with the intent of selling, bartering, giving or furnishing, any firearm to any person he knows is prohibited from possessing or transporting a firearm pursuant to § 18.2-308.1:1, 18.2-308.1:2, 18.2-308.1:3, 18.2-308.2, subsection B of § 18.2-308.2:01, or § 18.2-308.7 shall be guilty of a Class 4 felony. However, this prohibition shall not be applicable when the person convicted of the felony, adjudicated delinquent or acquitted by reason of insanity has (i) been issued a permit pursuant to subsection C of § 18.2-308.2 or been granted relief pursuant to subsection B of § 18.2-308.1:1, or § 18.2-308.1:2 or 18.2-308.1:3 (ii) been pardoned or had his political disabilities removed in accordance with subsection B of § 18.2-308.2 or (iii) obtained a permit to ship, transport, possess or receive firearms pursuant to the laws of the United States.

1988, c. 327; 1990, c. 692; 1993, cc. 467, 494, 882, 926; 2004, c. 995; 2008, c. 408; 2011, c. 775; 2013, c. 797.



§ 18.2-308.2:2. Criminal history record information check required for the transfer of certain firearms

A. Any person purchasing from a dealer a firearm as herein defined shall consent in writing, on a form to be provided by the Department of State Police, to have the dealer obtain criminal history record information. Such form shall include only the written consent; the name, birth date, gender, race, citizenship, and social security number and/or any other identification number; the number of firearms by category intended to be sold, rented, traded, or transferred; and answers by the applicant to the following questions: (i) has the applicant been convicted of a felony offense or found guilty or adjudicated delinquent as a juvenile 14 years of age or older at the time of the offense of a delinquent act that would be a felony if committed by an adult; (ii) is the applicant subject to a court order restraining the applicant from harassing, stalking, or threatening the applicant's child or intimate partner, or a child of such partner, or is the applicant subject to a protective order; and (iii) has the applicant ever been acquitted by reason of insanity and prohibited from purchasing, possessing or transporting a firearm pursuant to § 18.2-308.1:1 or any substantially similar law of any other jurisdiction, been adjudicated legally incompetent, mentally incapacitated or adjudicated an incapacitated person and prohibited from purchasing a firearm pursuant to § 18.2-308.1:2 or any substantially similar law of any other jurisdiction, or been involuntarily admitted to an inpatient facility or involuntarily ordered to outpatient mental health treatment and prohibited from purchasing a firearm pursuant to § 18.2-308.1:3 or any substantially similar law of any other jurisdiction.

B. 1. No dealer shall sell, rent, trade or transfer from his inventory any such firearm to any other person who is a resident of Virginia until he has (i) obtained written consent and the other information on the consent form specified in subsection A, and provided the Department of State Police with the name, birth date, gender, race, citizenship, and social security and/or any other identification number and the number of firearms by category intended to be sold, rented, traded or transferred and (ii) requested criminal history record information by a telephone call to or other communication authorized by the State Police and is authorized by subdivision 2 to complete the sale or other such transfer. To establish personal identification and residence in Virginia for purposes of this section, a dealer must require any prospective purchaser to present one photo-identification form issued by a governmental agency of the Commonwealth or by the United States Department of Defense, and other documentation of residence. Except where the photo-identification was issued by the United States Department of Defense, the other documentation of residence shall show an address identical to that shown on the photo-identification form, such as evidence of currently paid personal property tax or real estate tax, or a current (a) lease, (b) utility or telephone bill, (c) voter registration card, (d) bank check, (e) passport, (f) automobile registration, or (g) hunting or fishing license; other current identification allowed as evidence of residency by Part 178.124 of Title 27 of the Code of Federal Regulations and ATF Ruling 2001-5; or other documentation of residence determined to be acceptable by the Department of Criminal Justice Services, that corroborates that the prospective purchaser currently resides in Virginia. Where the photo-identification was issued by the Department of Defense, permanent orders assigning the purchaser to a duty post in Virginia, including the Pentagon, shall be the only other required documentation of residence. For the purposes of this section and establishment of residency for firearm purchase, residency of a member of the armed forces shall include both the state in which the member's permanent duty post is located and any nearby state in which the member resides and from which he commutes to the permanent duty post. When the photo-identification presented to a dealer by the prospective purchaser is a driver's license or other photo-identification issued by the Department of Motor Vehicles, and such identification form contains a date of issue, the dealer shall not, except for a renewed driver's license or other photo-identification issued by the Department of Motor Vehicles, sell or otherwise transfer a firearm to the prospective purchaser until 30 days after the date of issue of an original or duplicate driver's license unless the prospective purchaser also presents a copy of his Virginia Department of Motor Vehicles driver's record showing that the original date of issue of the driver's license was more than 30 days prior to the attempted purchase.

In addition, no dealer shall sell, rent, trade or transfer from his inventory any assault firearm to any person who is not a citizen of the United States or who is not a person lawfully admitted for permanent residence. To establish citizenship or lawful admission for a permanent residence for purposes of purchasing an assault firearm, a dealer shall require a prospective purchaser to present a certified birth certificate or a certificate of birth abroad issued by the United States State Department, a certificate of citizenship or a certificate of naturalization issued by the United States Citizenship and Immigration Services, an unexpired U.S. passport, a United States citizen identification card, a current voter registration card, a current selective service registration card, or an immigrant visa or other documentation of status as a person lawfully admitted for permanent residence issued by the United States Citizenship and Immigration Services.

Upon receipt of the request for a criminal history record information check, the State Police shall (1) review its criminal history record information to determine if the buyer or transferee is prohibited from possessing or transporting a firearm by state or federal law, (2) inform the dealer if its record indicates that the buyer or transferee is so prohibited, and (3) provide the dealer with a unique reference number for that inquiry.

2. The State Police shall provide its response to the requesting dealer during the dealer's request, or by return call without delay. If the criminal history record information check indicates the prospective purchaser or transferee has a disqualifying criminal record or has been acquitted by reason of insanity and committed to the custody of the Commissioner of Behavioral Health and Developmental Services, the State Police shall have until the end of the dealer's next business day to advise the dealer if its records indicate the buyer or transferee is prohibited from possessing or transporting a firearm by state or federal law. If not so advised by the end of the dealer's next business day, a dealer who has fulfilled the requirements of subdivision 1 may immediately complete the sale or transfer and shall not be deemed in violation of this section with respect to such sale or transfer. In case of electronic failure or other circumstances beyond the control of the State Police, the dealer shall be advised immediately of the reason for such delay and be given an estimate of the length of such delay. After such notification, the State Police shall, as soon as possible but in no event later than the end of the dealer's next business day, inform the requesting dealer if its records indicate the buyer or transferee is prohibited from possessing or transporting a firearm by state or federal law. A dealer who fulfills the requirements of subdivision 1 and is told by the State Police that a response will not be available by the end of the dealer's next business day may immediately complete the sale or transfer and shall not be deemed in violation of this section with respect to such sale or transfer.

3. Except as required by subsection D of § 9.1-132, the State Police shall not maintain records longer than 30 days, except for multiple handgun transactions for which records shall be maintained for 12 months, from any dealer's request for a criminal history record information check pertaining to a buyer or transferee who is not found to be prohibited from possessing and transporting a firearm under state or federal law. However, the log on requests made may be maintained for a period of 12 months, and such log shall consist of the name of the purchaser, the dealer identification number, the unique approval number and the transaction date.

4. On the last day of the week following the sale or transfer of any firearm, the dealer shall mail or deliver the written consent form required by subsection A to the Department of State Police. The State Police shall immediately initiate a search of all available criminal history record information to determine if the purchaser is prohibited from possessing or transporting a firearm under state or federal law. If the search discloses information indicating that the buyer or transferee is so prohibited from possessing or transporting a firearm, the State Police shall inform the chief law-enforcement officer in the jurisdiction where the sale or transfer occurred and the dealer without delay.

5. Notwithstanding any other provisions of this section, rifles and shotguns may be purchased by persons who are citizens of the United States or persons lawfully admitted for permanent residence but residents of other states under the terms of subsections A and B upon furnishing the dealer with proof of citizenship or status as a person lawfully admitted for permanent residence and one photo-identification form issued by a governmental agency of the person's state of residence and one other form of identification determined to be acceptable by the Department of Criminal Justice Services.

6. For the purposes of this subsection, the phrase "dealer's next business day" shall not include December 25.

C. No dealer shall sell, rent, trade or transfer from his inventory any firearm, except when the transaction involves a rifle or a shotgun and can be accomplished pursuant to the provisions of subdivision B 5 to any person who is not a resident of Virginia unless he has first obtained from the Department of State Police a report indicating that a search of all available criminal history record information has not disclosed that the person is prohibited from possessing or transporting a firearm under state or federal law. The dealer shall obtain the required report by mailing or delivering the written consent form required under subsection A to the State Police within 24 hours of its execution. If the dealer has complied with the provisions of this subsection and has not received the required report from the State Police within 10 days from the date the written consent form was mailed to the Department of State Police, he shall not be deemed in violation of this section for thereafter completing the sale or transfer.

D. Nothing herein shall prevent a resident of the Commonwealth, at his option, from buying, renting or receiving a firearm from a dealer in Virginia by obtaining a criminal history record information check through the dealer as provided in subsection C.

E. If any buyer or transferee is denied the right to purchase a firearm under this section, he may exercise his right of access to and review and correction of criminal history record information under § 9.1-132 or institute a civil action as provided in § 9.1-135, provided any such action is initiated within 30 days of such denial.

F. Any dealer who willfully and intentionally requests, obtains, or seeks to obtain criminal history record information under false pretenses, or who willfully and intentionally disseminates or seeks to disseminate criminal history record information except as authorized in this section shall be guilty of a Class 2 misdemeanor.

G. For purposes of this section:

"Actual buyer" means a person who executes the consent form required in subsection B or C, or other such firearm transaction records as may be required by federal law.

"Antique firearm" means:

1. Any firearm (including any firearm with a matchlock, flintlock, percussion cap, or similar type of ignition system) manufactured in or before 1898;

2. Any replica of any firearm described in subdivision 1 of this definition if such replica (i) is not designed or redesigned for using rimfire or conventional centerfire fixed ammunition or (ii) uses rimfire or conventional centerfire fixed ammunition that is no longer manufactured in the United States and that is not readily available in the ordinary channels of commercial trade;

3. Any muzzle-loading rifle, muzzle-loading shotgun, or muzzle-loading pistol that is designed to use black powder, or a black powder substitute, and that cannot use fixed ammunition. For purposes of this subdivision, the term "antique firearm" shall not include any weapon that incorporates a firearm frame or receiver, any firearm that is converted into a muzzle-loading weapon, or any muzzle-loading weapon that can be readily converted to fire fixed ammunition by replacing the barrel, bolt, breech-block, or any combination thereof; or

4. Any curio or relic as defined in this subsection.

"Assault firearm" means any semi-automatic center-fire rifle or pistol which expels single or multiple projectiles by action of an explosion of a combustible material and is equipped at the time of the offense with a magazine which will hold more than 20 rounds of ammunition or designed by the manufacturer to accommodate a silencer or equipped with a folding stock.

"Curios or relics" means firearms that are of special interest to collectors by reason of some quality other than is associated with firearms intended for sporting use or as offensive or defensive weapons. To be recognized as curios or relics, firearms must fall within one of the following categories:

1. Firearms that were manufactured at least 50 years prior to the current date, which use rimfire or conventional centerfire fixed ammunition that is no longer manufactured in the United States and that is not readily available in the ordinary channels of commercial trade, but not including replicas thereof;

2. Firearms that are certified by the curator of a municipal, state, or federal museum that exhibits firearms to be curios or relics of museum interest; and

3. Any other firearms that derive a substantial part of their monetary value from the fact that they are novel, rare, bizarre, or because of their association with some historical figure, period, or event. Proof of qualification of a particular firearm under this category may be established by evidence of present value and evidence that like firearms are not available except as collectors' items, or that the value of like firearms available in ordinary commercial channels is substantially less.

"Dealer" means any person licensed as a dealer pursuant to 18 U.S.C. § 921 et seq.

"Firearm" means any handgun, shotgun, or rifle that will or is designed to or may readily be converted to expel single or multiple projectiles by action of an explosion of a combustible material.

"Handgun" means any pistol or revolver or other firearm originally designed, made and intended to fire single or multiple projectiles by means of an explosion of a combustible material from one or more barrels when held in one hand.

"Lawfully admitted for permanent residence" means the status of having been lawfully accorded the privilege of residing permanently in the United States as an immigrant in accordance with the immigration laws, such status not having changed.

H. The Department of Criminal Justice Services shall promulgate regulations to ensure the identity, confidentiality and security of all records and data provided by the Department of State Police pursuant to this section.

I. The provisions of this section shall not apply to (i) transactions between persons who are licensed as firearms importers or collectors, manufacturers or dealers pursuant to 18 U.S.C. § 921 et seq.; (ii) purchases by or sales to any law-enforcement officer or agent of the United States, the Commonwealth or any local government, or any campus police officer appointed under Chapter 17 (§ 23-232 et seq.) of Title 23; or (iii) antique firearms, curios or relics.

J. The provisions of this section shall not apply to restrict purchase, trade or transfer of firearms by a resident of Virginia when the resident of Virginia makes such purchase, trade or transfer in another state, in which case the laws and regulations of that state and the United States governing the purchase, trade or transfer of firearms shall apply. A National Instant Criminal Background Check System (NICS) check shall be performed prior to such purchase, trade or transfer of firearms.

J1. All licensed firearms dealers shall collect a fee of $2 for every transaction for which a criminal history record information check is required pursuant to this section, except that a fee of $5 shall be collected for every transaction involving an out-of-state resident. Such fee shall be transmitted to the Department of State Police by the last day of the month following the sale for deposit in a special fund for use by the State Police to offset the cost of conducting criminal history record information checks under the provisions of this section.

K. Any person willfully and intentionally making a materially false statement on the consent form required in subsection B or C or on such firearm transaction records as may be required by federal law, shall be guilty of a Class 5 felony.

L. Except as provided in § 18.2-308.2:1, any dealer who willfully and intentionally sells, rents, trades or transfers a firearm in violation of this section shall be guilty of a Class 6 felony.

L1. Any person who attempts to solicit, persuade, encourage, or entice any dealer to transfer or otherwise convey a firearm other than to the actual buyer, as well as any other person who willfully and intentionally aids or abets such person, shall be guilty of a Class 6 felony. This subsection shall not apply to a federal law-enforcement officer or a law-enforcement officer as defined in § 9.1-101, in the performance of his official duties, or other person under his direct supervision.

M. Any person who purchases a firearm with the intent to (i) resell or otherwise provide such firearm to any person who he knows or has reason to believe is ineligible to purchase or otherwise receive from a dealer a firearm for whatever reason or (ii) transport such firearm out of the Commonwealth to be resold or otherwise provided to another person who the transferor knows is ineligible to purchase or otherwise receive a firearm, shall be guilty of a Class 4 felony and sentenced to a mandatory minimum term of imprisonment of one year. However, if the violation of this subsection involves such a transfer of more than one firearm, the person shall be sentenced to a mandatory minimum term of imprisonment of five years. The prohibitions of this subsection shall not apply to the purchase of a firearm by a person for the lawful use, possession, or transport thereof, pursuant to § 18.2-308.7, by his child, grandchild, or individual for whom he is the legal guardian if such child, grandchild, or individual is ineligible, solely because of his age, to purchase a firearm.

N. Any person who is ineligible to purchase or otherwise receive or possess a firearm in the Commonwealth who solicits, employs or assists any person in violating subsection M shall be guilty of a Class 4 felony and shall be sentenced to a mandatory minimum term of imprisonment of five years.

O. Any mandatory minimum sentence imposed under this section shall be served consecutively with any other sentence.

P. All driver's licenses issued on or after July 1, 1994, shall carry a letter designation indicating whether the driver's license is an original, duplicate or renewed driver's license.

Q. Prior to selling, renting, trading, or transferring any firearm owned by the dealer but not in his inventory to any other person, a dealer may require such other person to consent to have the dealer obtain criminal history record information to determine if such other person is prohibited from possessing or transporting a firearm by state or federal law. The Department of State Police shall establish policies and procedures in accordance with 28 C.F.R. § 25.6 to permit such determinations to be made by the Department of State Police, and the processes established for making such determinations shall conform to the provisions of this section.

1989, c. 745; 1990, cc. 594, 692; 1991, cc. 515, 525, 716; 1992, cc. 637, 872; 1993, cc. 451, 461, 486, 493, 674; 1994, c. 624; 1997, c. 341; 1998, c. 844; 2002, c. 695; 2003, cc. 833, 976; 2004, cc. 354, 461, 837, 904, 922; 2005, cc. 578, 859; 2007, c. 509; 2008, cc. 854, 869; 2009, cc. 813, 840; 2011, c. 235; 2012, cc. 37, 257, 776; 2013, cc. 450, 662, 761, 774, 797; 2015, c. 759.



§ 18.2-308.2:3. Criminal background check required for employees of a gun dealer to transfer firearms; exemptions; penalties

A. No person, corporation or proprietorship licensed as a firearms dealer pursuant to 18 U.S.C. § 921 et seq. shall employ any person to act as a seller, whether full-time or part-time, permanent, temporary, paid or unpaid, for the transfer of firearms under § 18.2-308.2:2, if such employee would be prohibited from possessing a firearm under §§ 18.2-308.1:1, 18.2-308.1:2, 18.2-308.1:3, 18.2-308.2, or § 18.2-308.2:01 or is an illegal alien, or is prohibited from purchasing or transporting a firearm pursuant to § 18.2-308.1:4 or § 18.2-308.1:5.

B. Prior to permitting an applicant to begin employment, the dealer shall obtain a written statement or affirmation from the applicant that he is not disqualified from possessing a firearm and shall submit the applicant's fingerprints and personal descriptive information to the Central Criminal Records Exchange to be forwarded to the Federal Bureau of Investigation (FBI) for the purpose of obtaining national criminal history record information regarding the applicant.

C. Prior to August 1, 2000, the dealer shall obtain written statements or affirmations from persons employed before July 1, 2000, to act as a seller under § 18.2-308.2:2 that they are not disqualified from possessing a firearm. Within five working days of the employee's next birthday, after August 1, 2000, the dealer shall submit the employee's fingerprints and personal descriptive information to the Central Criminal Records Exchange to be forwarded to the Federal Bureau of Investigation (FBI) for the purpose of obtaining national criminal history record information regarding the request.

C1. In lieu of submitting fingerprints pursuant to this section, any dealer holding a valid federal firearms license (FFL) issued by the Bureau of Alcohol, Tobacco and Firearms (ATF) may submit a sworn and notarized affidavit to the Department of State Police on a form provided by the Department, stating that the dealer has been subjected to a record check prior to the issuance and that the FFL was issued by the ATF. The affidavit may also contain the names of any employees that have been subjected to a record check and approved by the ATF. This exemption shall apply regardless of whether the FFL was issued in the name of the dealer or in the name of the business. The affidavit shall contain the valid FFL number, state the name of each person requesting the exemption, together with each person's identifying information, including their social security number and the following statement: "I hereby swear, under the penalty of perjury, that as a condition of obtaining a federal firearms license, each person requesting an exemption in this affidavit has been subjected to a fingerprint identification check by the Bureau of Alcohol, Tobacco and Firearms and the Bureau of Alcohol, Tobacco and Firearms subsequently determined that each person satisfied the requirements of 18 U.S.C. § 921 et seq. I understand that any person convicted of making a false statement in this affidavit is guilty of a Class 5 felony and that in addition to any other penalties imposed by law, a conviction under this section shall result in the forfeiture of my federal firearms license."

D. The Department of State Police, upon receipt of an individual's record or notification that no record exists, shall submit an eligibility report to the requesting dealer within 30 days of the applicant beginning his duties for new employees or within 30 days of the applicant's birthday for a person employed prior to July 1, 2000.

E. If any applicant is denied employment because of information appearing on the criminal history record and the applicant disputes the information upon which the denial was based, the Central Criminal Records Exchange shall, upon written request, furnish to the applicant the procedures for obtaining a copy of the criminal history record from the Federal Bureau of Investigation. The information provided to the dealer shall not be disseminated except as provided in this section.

F. The applicant shall bear the cost of obtaining the criminal history record unless the dealer, at his option, decides to pay such cost.

G. Upon receipt of the request for a criminal history record information check, the State Police shall establish a unique number for that firearm seller. Beginning September 1, 2001, the firearm seller's signature, firearm seller's number and the dealer's identification number shall be on all firearm transaction forms. The State Police shall void the firearm seller's number when a disqualifying record is discovered. The State Police may suspend a firearm seller's identification number upon the arrest of the firearm seller for a potentially disqualifying crime.

H. This section shall not restrict the transfer of a firearm at any place other than at a dealership or at any event required to be registered as a gun show.

I. Any person who willfully and intentionally requests, obtains, or seeks to obtain criminal history record information under false pretenses, or who willfully and intentionally disseminates or seeks to disseminate criminal history record information except as authorized by this section and § 18.2-308.2:2, shall be guilty of a Class 2 misdemeanor.

J. Any person willfully and intentionally making a materially false statement on the personal descriptive information required in this section shall be guilty of a Class 5 felony. Any person who offers for transfer any firearm in violation of this section shall be guilty of a Class 1 misdemeanor. Any dealer who willfully and knowingly employs or permits a person to act as a firearm seller in violation of this section shall be guilty of a Class 1 misdemeanor.

K. There is no civil liability for any seller for the actions of any purchaser or subsequent transferee of a firearm lawfully transferred pursuant to this section.

L. The provisions of this section requiring a seller's background check shall not apply to a licensed dealer.

M. Any person who willfully and intentionally makes a false statement in the affidavit as set out in subdivision C 1 shall be guilty of a Class 5 felony.

N. For purposes of this section:

"Dealer" means any person, corporation or proprietorship licensed as a dealer pursuant to 18 U.S.C. § 921 et seq.

"Firearm" means any handgun, shotgun, or rifle that will or is designed to or may readily be converted to expel single or multiple projectiles by action of an explosion of a combustible material.

"Place of business" means any place or premises where a dealer may lawfully transfer firearms.

"Seller" means for the purpose of any single sale of a firearm any person who is a dealer or an agent of a dealer, who may lawfully transfer firearms and who actually performs the criminal background check in accordance with the provisions of § 18.2-308.2:2.

"Transfer" means any act performed with intent to sell, rent, barter, trade or otherwise transfer ownership or permanent possession of a firearm at the place of business of a dealer.

2000, c. 794; 2002, c. 880; 2003, c. 976.



§ 18.2-308.2:4. Firearm verification check; penalty

A. For the purposes of this section:

"Dealer" means any person licensed as a dealer pursuant to 18 U.S.C. § 921 et seq.

"Department" means the Department of State Police.

"Firearm" means any handgun, shotgun, or rifle that will or is designed to or may readily be converted to expel single or multiple projectiles by action of an explosion of a combustible material.

B. A dealer who is receiving by sale, transfer, or trade a firearm from a person who is not a dealer may choose to obtain a verification check from the Department to determine if the firearm has been reported to a law-enforcement agency as lost or stolen. If a dealer chooses to obtain a verification check, the procedures in this section shall be followed.

C. The person selling, transferring, or trading the firearm to the dealer shall present a valid photo identification issued by a state or federal governmental agency and shall consent in writing, on a form to be provided by the Department, to have the dealer obtain a verification check to determine if the firearm has been reported to a law-enforcement agency as lost or stolen. Such form shall include only the written consent; the name, address, birth date, gender, race, and verifiable government identification number on the photo identification presented by the person selling, transferring, or trading the firearm; and the serial number, caliber, make, and, if available, model of the firearm.

D. A dealer shall (i) obtain written consent and identifying information on the consent form specified in subsection C; (ii) provide the Department with the serial number, caliber, make, and, if available, model of the firearm intended to be sold, traded, or transferred to the dealer; (iii) request a verification check by telephone or other manner authorized by the Department; and (iv) receive information from the Department as to whether the firearm has been reported to a law-enforcement agency as lost or stolen.

To establish personal identification and residence for purposes of this section, a dealer shall require a prospective transferee to present one photo-identification form containing a verifiable identification number issued by a governmental agency of the Commonwealth, a similar photo-identification form from another state government or by the U.S. Department of Defense, or other documentation of residence determined acceptable by the Department.

E. Upon receipt of the request for a verification check, the Department shall (i) query firearms databases to determine if the firearm has been reported to a law-enforcement agency as lost or stolen, (ii) inform the dealer if the firearm has been reported to a law-enforcement agency as lost or stolen, and (iii) provide the dealer with a unique response for that inquiry.

The Department shall provide its response to the requesting dealer electronically or by return call without delay. If the verification check discloses that the firearm cannot be lawfully sold, transferred, or traded, the Department shall have until the end of the dealer's next business day to advise the dealer that its records indicate the firearm cannot be lawfully sold, transferred, or traded pursuant to state or federal law.

In the case of electronic failure or other circumstances beyond the control of the Department, the dealer shall be advised immediately of the reason for such delay and be given an estimate of the length of such delay. After such notification, the Department shall, as soon as possible but in no event later than the end of the dealer's next business day, inform the requesting dealer if the firearm cannot be lawfully sold, transferred, or traded pursuant to state or federal law.

F. The Department shall maintain a log of requests made for a period of 12 months from the date the request was made, consisting of the serial number, caliber, make, and, if available, model of the firearm; the dealer identification number; and the transaction date.

G. The dealer shall maintain the consent form for a period of 12 months from the date of the transaction if the firearm is determined to be lost or stolen. If the firearm is determined not to be lost or stolen, the consent form shall be destroyed by the dealer within two weeks from the date of such determination.

H. The Superintendent of State Police shall promulgate regulations to ensure the identity, confidentiality, and security of all records and data provided pursuant to this section.

I. The provisions of this section shall not apply to transactions between persons who are licensed as firearms importers, manufacturers, or dealers pursuant to 18 U.S.C. § 921 et seq.

J. Any person who willfully and intentionally makes a material false statement on the consent form is guilty of a Class 1 misdemeanor.

2014, c. 821.



§ 18.2-308.3. Use or attempted use of restricted ammunition in commission or attempted commission of crimes prohibited; penalty

A. When used in this section:

"Restricted firearm ammunition" applies to bullets, projectiles or other types of ammunition that are: (i) coated with or contain, in whole or in part, polytetrafluorethylene or a similar product, (ii) commonly known as "KTW" bullets or "French Arcanes," or (iii) any cartridges containing bullets coated with a plastic substance with other than lead or lead alloy cores, jacketed bullets with other than lead or lead alloy cores, or cartridges of which the bullet itself is wholly comprised of a metal or metal alloy other than lead. This definition shall not be construed to include shotgun shells or solid plastic bullets.

B. It shall be unlawful for any person to knowingly use or attempt to use restricted firearm ammunition while committing or attempting to commit a crime. Violation of this section shall constitute a separate and distinct felony and any person found guilty thereof shall be guilty of a Class 5 felony.

1983, c. 602; 1988, c. 530.



§ 18.2-308.4. Possession of firearms while in possession of certain substances

A. It shall be unlawful for any person unlawfully in possession of a controlled substance classified in Schedule I or II of the Drug Control Act (§ 54.1-3400 et seq.) of Title 54.1 to simultaneously with knowledge and intent possess any firearm. A violation of this subsection is a Class 6 felony and constitutes a separate and distinct felony.

B. It shall be unlawful for any person unlawfully in possession of a controlled substance classified in Schedule I or II of the Drug Control Act (§ 54.1-3400 et seq.) to simultaneously with knowledge and intent possess any firearm on or about his person. A violation of this subsection is a Class 6 felony and constitutes a separate and distinct felony and any person convicted hereunder shall be sentenced to a mandatory minimum term of imprisonment of two years. Such punishment shall be separate and apart from, and shall be made to run consecutively with, any punishment received for the commission of the primary felony.

C. It shall be unlawful for any person to possess, use, or attempt to use any pistol, shotgun, rifle, or other firearm or display such weapon in a threatening manner while committing or attempting to commit the illegal manufacture, sale, distribution, or the possession with the intent to manufacture, sell, or distribute a controlled substance classified in Schedule I or Schedule II of the Drug Control Act (§ 54.1-3400 et seq.) or more than one pound of marijuana. A violation of this subsection is a Class 6 felony, and constitutes a separate and distinct felony and any person convicted hereunder shall be sentenced to a mandatory minimum term of imprisonment of five years. Such punishment shall be separate and apart from, and shall be made to run consecutively with, any punishment received for the commission of the primary felony.

1987, c. 285; 1990, c. 625; 1992, c. 707; 1993, c. 831; 1999, cc. 829, 846; 2003, c. 949; 2004, cc. 461, 995; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 18.2-308.5. Manufacture, import, sale, transfer or possession of plastic firearm prohibited

It shall be unlawful for any person to manufacture, import, sell, transfer or possess any plastic firearm. As used in this section, "plastic firearm" means any firearm, including machine guns and sawed-off shotguns as defined in this chapter, containing less than 3.7 ounces of electromagnetically detectable metal in the barrel, slide, cylinder, frame or receiver of which, when subjected to inspection by X-ray machines commonly used at airports, does not generate an image that accurately depicts its shape. A violation of this section shall be punishable as a Class 5 felony.

1989, c. 663; 2004, c. 995.



§ 18.2-308.6. Repealed

Repealed by Acts 2009, c. 288, cl. 1.



§ 18.2-308.7. Possession or transportation of certain firearms by persons under the age of 18; penalty

It shall be unlawful for any person under 18 years of age to knowingly and intentionally possess or transport a handgun or assault firearm anywhere in the Commonwealth. For the purposes of this section, "handgun" means any pistol or revolver or other firearm originally designed, made and intended to fire single or multiple projectiles by means of an explosion of a combustible material from one or more barrels when held in one hand and "assault firearm" means any (i) semi-automatic centerfire rifle or pistol which expels single or multiple projectiles by action of an explosion of a combustible material and is equipped at the time of the offense with a magazine which will hold more than 20 rounds of ammunition or designed by the manufacturer to accommodate a silencer or equipped with a folding stock or (ii) shotgun with a magazine which will hold more than seven rounds of the longest ammunition for which it is chambered. A violation of this section shall be a Class 1 misdemeanor.

This section shall not apply to:

1. Any person (i) while in his home or on his property; (ii) while in the home or on the property of his parent, grandparent, or legal guardian; or (iii) while on the property of another who has provided prior permission, and with the prior permission of his parent or legal guardian if the person has the landowner's written permission on his person while on such property;

2. Any person who, while accompanied by an adult, is at, or going to and from, a lawful shooting range or firearms educational class, provided that the weapons are unloaded while being transported;

3. Any person actually engaged in lawful hunting or going to and from a hunting area or preserve, provided that the weapons are unloaded while being transported; and

4. Any person while carrying out his duties in the Armed Forces of the United States or the National Guard of this Commonwealth or any other state.

1993, cc. 467, 494; 2003, c. 976; 2004, c. 995.



§ 18.2-308.8. Importation, sale, possession or transfer of Striker 12's prohibited; penalty

It shall be unlawful for any person to import, sell, possess or transfer the following firearms: the Striker 12, commonly called a "streetsweeper," or any semi-automatic folding stock shotgun of like kind with a spring tension drum magazine capable of holding twelve shotgun shells. A violation of this section shall be punishable as a Class 6 felony.

1993, c. 888 .



§ 18.2-309. Furnishing certain weapons to minors; penalty

A. If any person sells, barters, gives or furnishes, or causes to be sold, bartered, given or furnished, to any minor a dirk, switchblade knife or bowie knife, having good cause to believe him to be a minor, such person shall be guilty of a Class 1 misdemeanor.

B. If any person sells, barters, gives or furnishes, or causes to be sold, bartered, given or furnished, to any minor a handgun, having good cause to believe him to be a minor, such person shall be guilty of a Class 6 felony. This subsection shall not apply to any transfer made between family members or for the purpose of engaging in a sporting event or activity.

Code 1950, § 18.1-344; 1960, c. 358; 1975, cc. 14, 15; 1992, c. 487; 1993, c. 855 .



§ 18.2-310. Repealed

Repealed by Acts 2004, c. 995.



§ 18.2-311. Prohibiting the selling or having in possession blackjacks, etc

If any person sells or barters, or exhibits for sale or for barter, or gives or furnishes, or causes to be sold, bartered, given or furnished, or has in his possession, or under his control, with the intent of selling, bartering, giving or furnishing, any blackjack, brass or metal knucks, any disc of whatever configuration having at least two points or pointed blades which is designed to be thrown or propelled and which may be known as a throwing star or oriental dart, switchblade knife, ballistic knife as defined in § 18.2-307.1, or like weapons, such person is guilty of a Class 4 misdemeanor. The having in one's possession of any such weapon shall be prima facie evidence, except in the case of a conservator of the peace, of his intent to sell, barter, give or furnish the same.

Code 1950, § 18.1-271; 1960, c. 358; 1975, cc. 14, 15; 1985, c. 394; 1988, c. 359; 2013, c. 746.



§ 18.2-311.1. Removing, altering, etc., serial number or other identification on firearm

Any person, firm, association or corporation who or which intentionally removes, defaces, alters, changes, destroys or obliterates in any manner or way or who or which causes to be removed, defaced, altered, changed, destroyed or obliterated in any manner or way the name of the maker, model, manufacturer's or serial number, or any other mark or identification on any pistol, shotgun, rifle, machine gun or any other firearm shall be guilty of a Class 1 misdemeanor.

1975, c. 590.



§ 18.2-311.2. Third conviction of firearm offenses; penalty

On a third or subsequent conviction of any offense contained in Article 4, 5, 6, or 7 of Chapter 7 (§ 18.2-247 et seq.) of Title 18.2, which would ordinarily be punished as a Class 1 misdemeanor, where it is alleged in the information or indictment on which the person is convicted, that (i) such person has been twice previously convicted of a violation of any Class 1 misdemeanor or felony offense contained in either Article 4, 5, 6, or 7 of Chapter 7 of Title 18.2 or § 18.2-53.1, or of a substantially similar offense under the law of any other jurisdiction of the United States, and (ii) each such violation occurred on a different date, such person shall be guilty of a Class 6 felony.

1994, c. 731.



§ 18.2-312. Illegal use of tear gas, phosgene and other gases

If any person maliciously release or cause or procure to be released in any private home, place of business or place of public gathering any tear gas, mustard gas, phosgene gas or other noxious or nauseating gases or mixtures of chemicals designed to, and capable of, producing vile or injurious or nauseating odors or gases, and bodily injury results to any person from such gas or odor, the offending person shall be guilty of a Class 3 felony.

If such act be done unlawfully, but not maliciously, the offending person shall be guilty of a Class 6 felony.

Nothing herein contained shall prevent the use of tear gas or other gases by police officers or other peace officers in the proper performance of their duties, or by any person or persons in the protection of person, life or property.

Code 1950, § 18.1-70; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-313. Handling or using snakes so as to endanger human life or health

It shall be unlawful for any person, or persons, to display, exhibit, handle or use any poisonous or dangerous snake or reptile in such a manner as to endanger the life or health of any person.

Any person violating the provisions of this section shall be guilty of a Class 4 misdemeanor.

Code 1950, § 18.1-72; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-313.1. Withholding information about possibly rabid animal; penalty

It shall be unlawful for any person to (i) knowingly withhold information from, or knowingly give false information to, any lawfully authorized governmental agent which would reasonably lead to the discovery or location and capture of any animal reasonably identifiable as one that has potentially exposed a human being to rabies; (ii) upon the request of an animal control officer, a law-enforcement officer, or an official of the Department of Health, willfully fail to grant access to any animal owned, harbored, or kept by that person that is suspected of having caused a rabies exposure to a human being; or (iii) upon notice by an animal control officer, a law-enforcement officer, or an official of the Department of Health, willfully fail to comply with a confinement, isolation, or quarantine order.

Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor.

1989, c. 491; 2010, c. 834.



§ 18.2-313.2. Introduction of snakehead fish or zebra mussel; penalty

Any person who knowingly introduces into the Commonwealth any snakehead fish of the family Channidae, or knowingly places or causes to be placed into state waters any zebra mussel (Dreissena polymorpha) or the larvae thereof, without a permit from the Director of Game and Inland Fisheries issued pursuant to § 29.1-575 is guilty of a Class 1 misdemeanor.

2005, c. 916.



§ 18.2-314. Failing to secure medical attention for injured child

Any parent or other person having custody of a minor child which child shows evidence of need for medical attention as the result of physical injury inflicted by an act of any member of the household, whether the injury was intentional or unintentional, who knowingly fails or refuses to secure prompt and adequate medical attention, or who conspires to prevent the securing of such attention, for such minor child, shall be guilty of a Class 1 misdemeanor; provided, however, that any parent or other person having custody of a minor child that is being furnished Christian Science treatment by a duly accredited Christian Science practitioner shall not, for that reason alone, be considered in violation of this section.

Code 1950, § 18.1-74.2; 1966, c. 578; 1975, cc. 14, 15.



§ 18.2-315. Repealed

Repealed by Acts 1980, c. 173.



§ 18.2-316. Duty of persons causing well or pit to be dug to fill it before abandonment

Any person who has caused to be dug on his own land or the land of another any well or pit, shall fill such well or pit with earth so that the same shall not be dangerous to human beings, animals or fowls before such well or such pit is abandoned; and any person owning land whereon any such well or pit is located shall in the same manner fill with earth any such well or pit which has been abandoned, provided such person has knowledge of the existence of such well or pit.

But in the case of mining operations in lieu of filling the shaft or pit the owner or operator thereof on ceasing operations in such shaft or pit shall securely fence the same and keep the same at all times thereafter securely fenced.

Any person violating any provision of this section shall be deemed guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-73; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-317. Covers to be kept on certain wells

Every person owning or occupying any land on which there is a well having a diameter greater than six inches and which is more than ten feet deep shall at all times keep the same covered in such a manner as not to be dangerous to human beings, animals or fowls.

Any person violating the provisions of this section shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-74; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-318. Authority of counties, cities and towns to require and regulate well covers

Notwithstanding the provisions of § 18.2-317, the governing body of any county, city or town may adopt ordinances requiring persons owning or occupying any land within such county, city or town on which there is a well having a diameter greater than six inches and which is more than ten feet deep to keep the same covered in such a manner as not to be dangerous to human beings, animals or fowls.

Any such ordinance may specify and require reasonable minimum standards for the construction, installation and maintenance of such covers, including the manner in which any concrete used in connection therewith shall be reinforced, and may prescribe punishment for violations not inconsistent with general law.

Code 1950, § 18.1-74.1; 1962, c. 525; 1975, cc. 14, 15.



§ 18.2-319. Discarding or abandoning iceboxes, etc.; precautions required

It shall be unlawful for any person, firm or corporation to discard, abandon, leave or allow to remain in any place any icebox, refrigerator or other container, device or equipment of any kind with an interior storage area of more than two cubic feet of clear space which is airtight, without first removing the door or doors or hinges from such icebox, refrigerator, container, device or equipment.

This section shall not apply to any icebox, refrigerator, container, device or equipment which is being used for the purpose for which it was originally designed, or is being used for display purposes by any retail or wholesale merchant, or is crated, strapped or locked to such an extent that it is impossible for a child to obtain access to any airtight compartment thereof.

Any violation of the provisions of this section shall be punishable as a Class 3 misdemeanor.

Code 1950, § 18.1-415; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-320. Sale, etc., of plastic bags; warning required

(a) No person shall sell, offer for sale, or deliver, or offer for delivery, or give away any plastic bag or partial plastic bag intended to enclose freshly cleaned clothing, the length of which totals twenty-five inches or more and the material of which is less than one mil (1/1000 inch) in thickness; unless such plastic bag bears the following warning statement, or a warning statement which the Commissioner of Health has approved as the equivalent thereof:

"WARNING: To avoid danger of suffocation, keep this plastic bag away from babies and children. Do not use this bag in cribs, beds, carriages or playpens."

(b) Such warning statement shall be imprinted in a prominent place on the plastic bag or shall appear on a label securely attached to the bag in a prominent place, and shall be printed in legible type of at least thirty-six point type.

(c) Violators of this section shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-415.1; 1968, c. 340; 1975, cc. 14, 15.



§ 18.2-321. Using X ray, fluoroscope, etc., in the fitting of footwear

It shall be unlawful for any person to use any X ray, fluoroscope, or other equipment or apparatus employing roentgen rays, in the fitting of shoes or other footwear. This section shall not apply to any licensed physician or surgeon in the practice of his profession. Any person violating the provisions of this section shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-416; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-322. Expectorating in public places

No person shall spit, expectorate, or deposit any sputum, saliva, mucus, or any form of saliva or sputum upon the floor, stairways, or upon any part of any public building or place where the public assemble, or upon the floor of any part of any public conveyance, or upon any sidewalk abutting on any public street, alley or lane of any town or city.

Any person violating any provision of this section shall be guilty of a Class 4 misdemeanor.

Code 1950, § 32-69; 1975, cc. 14, 15.



§ 18.2-322.1. Repealed

Repealed by Acts 1997, c. 391.



§ 18.2-323. Leaving disabled or dead animal in road, or allowing dead animal to remain unburied

If any person cast any dead animal into a road or knowingly permit any dead animal to remain unburied upon his property when offensive to the public or, having in custody any maimed, diseased, disabled or infirm animal, leave it to lie or be in a street, road or public place, he shall be guilty of a Class 3 misdemeanor.

Code 1950, § 32-70.1; 1958, c. 548; 1970, c. 72; 1975, cc. 14, 15.



§ 18.2-323.01. Prohibition against disposal of dead body; penalty

It shall be unlawful for any person to dispose of a dead body as defined in § 32.1-249 (i) on private property without the written permission of the landowner or (ii) on public property.

A violation of this section shall be punishable as a Class 1 misdemeanor.

1992, c. 883 .



§ 18.2-323.02. Prohibition against concealment of dead body; penalty

Any person who transports, secretes, conceals or alters a dead body, as defined in § 32.1-249, with malicious intent and to prevent detection of an unlawful act or to prevent the detection of the death or the manner or cause of death is guilty of a Class 6 felony.

2007, c. 436.



§ 18.2-323.1. Drinking while operating a motor vehicle; possession of open container while operating a motor vehicle and presumption; penalty

A. It shall be unlawful for any person to consume an alcoholic beverage while driving a motor vehicle upon a public highway of this Commonwealth.

B. A rebuttable presumption that the driver has consumed an alcoholic beverage in violation of this section shall be created if (i) an open container is located within the passenger area of the motor vehicle, (ii) the alcoholic beverage in the open container has been at least partially removed and (iii) the appearance, conduct, odor of alcohol, speech or other physical characteristic of the driver of the motor vehicle may be reasonably associated with the consumption of an alcoholic beverage.

For the purposes of this section:

"Open container" means any vessel containing an alcoholic beverage, except the originally sealed manufacturer's container.

"Passenger area" means the area designed to seat the driver of any motor vehicle, any area within the reach of the driver, including an unlocked glove compartment, and the area designed to seat passengers. This term shall not include the trunk of any passenger vehicle, the area behind the last upright seat of a passenger van, station wagon, hatchback, sport utility vehicle or any similar vehicle, the living quarters of a motor home, or the passenger area of a motor vehicle designed, maintained or used primarily for the transportation of persons for compensation, including a bus, taxi, or limousine, while engaged in the transportation of such persons.

C. A violation of this section is punishable as a Class 4 misdemeanor.

1989, c. 343; 2002, c. 890.



§ 18.2-324. Throwing or depositing certain substances upon highway; removal of such substances

No person shall throw or deposit or cause to be deposited upon any highway any glass bottle, glass, nail, tack, wire, can, or any other substance likely to injure any person or animal, or damage any vehicle upon such highway, nor shall any person throw or deposit or cause to be deposited upon any highway any soil, sand, mud, gravel or other substances so as to create a hazard to the traveling public. Any person who drops, or permits to be dropped or thrown, upon any highway any destructive, hazardous or injurious material shall immediately remove the same or cause it to be removed. Any person removing a wrecked or damaged vehicle from a highway shall remove any glass or other injurious substance dropped upon the highway from such vehicle. Any persons violating the provisions of this section shall be guilty of a Class 1 misdemeanor.

This section shall not apply to the use, by a law-enforcement officer while in the discharge of official duties, of any device designed to deflate tires. The Division of Purchase and Supply shall, pursuant to § 2.2-1112, set minimum standards for such devices and shall give notice of such standards to law-enforcement offices in the Commonwealth. No such device shall be used which does not meet or exceed the standards.

Code 1950, § 33.1-350; 1970, c. 322; 1975, cc. 14, 15; 1997, c. 136.



§ 18.2-324.1. Punishment for violation of §§ 55-298.1 through 55-298.5, relating to electric fences

The violation of any provision of §§ 55-298.1 through 55-298.5 shall constitute a Class 1 misdemeanor.

Code 1950, § 8-868.2; 1960, c. 384; 1977, c. 624.



§ 18.2-325. Definitions

1. "Illegal gambling" means the making, placing or receipt of any bet or wager in the Commonwealth of money or other thing of value, made in exchange for a chance to win a prize, stake or other consideration or thing of value, dependent upon the result of any game, contest or any other event the outcome of which is uncertain or a matter of chance, whether such game, contest or event occurs or is to occur inside or outside the limits of the Commonwealth.

For the purposes of this subdivision and notwithstanding any provision in this section to the contrary, the making, placing, or receipt of any bet or wager of money or other thing of value shall include the purchase of a product, Internet access, or other thing, which purchase credits the purchaser with free points or other measurable units that may be (i) risked by the purchaser for an opportunity to win additional points or other measurable units that are redeemable by the purchaser for money or (ii) redeemed by the purchaser for money, and but for the free points or other measurable units, with regard to clauses (i) and (ii), the purchase of the product, Internet access, or other thing (a) would be of insufficient value in and of itself to justify the purchase or (b) is merely incidental to the chance to win money.

2. "Interstate gambling" means the conduct of an enterprise for profit which engages in the purchase or sale within the Commonwealth of any interest in a lottery of another state or country whether or not such interest is an actual lottery ticket, receipt, contingent promise to pay, order to purchase, or other record of such interest.

3. "Gambling device" includes:

a. Any device, machine, paraphernalia, equipment, or other thing, including books, records and other papers, which are actually used in an illegal gambling operation or activity, and

b. Any machine, apparatus, implement, instrument, contrivance, board or other thing, or electronic or video versions thereof, including but not limited to those dependent upon the insertion of a coin or other object for their operation, which operates, either completely automatically or with the aid of some physical act by the player or operator, in such a manner that, depending upon elements of chance, it may eject something of value or determine the prize or other thing of value to which the player is entitled; provided, however, that the return to the user of nothing more than additional chances or the right to use such machine is not deemed something of value within the meaning of this subsection; and provided further, that machines that only sell, or entitle the user to, items of merchandise of equivalent value that may differ from each other in composition, size, shape or color, shall not be deemed gambling devices within the meaning of this subsection.

Such devices are no less gambling devices if they indicate beforehand the definite result of one or more operations but not all the operations. Nor are they any less a gambling device because, apart from their use or adaptability as such, they may also sell or deliver something of value on a basis other than chance.

4. "Operator" includes any person, firm or association of persons, who conducts, finances, manages, supervises, directs or owns all or part of an illegal gambling enterprise, activity or operation.

1975, cc. 14, 15; 1992, c. 423; 2010, c. 877; 2011, cc. 879, 887.



§ 18.2-325.1. Repealed

Repealed by Acts 2011, cc. 879 and 887, cl. 2.



§ 18.2-326. Penalty for illegal gambling

Except as otherwise provided in this article, any person who illegally gambles or engages in interstate gambling as defined in § 18.2-325 shall be guilty of a Class 3 misdemeanor. If an association or pool of persons illegally gamble, each person therein shall be guilty of illegal gambling.

However, if any person makes, places, or receives any bet or wager of money or other thing of value on a horse race in the Commonwealth, whether the race is inside or outside the limits of the Commonwealth at any place or through any means other than (i) at a racetrack licensed by the Virginia Racing Commission pursuant to Chapter 29 (§ 59.1-364 et seq.) of Title 59.1 or (ii) at a satellite facility or through advance deposit account wagering, as those terms are defined in § 59.1-365, licensed by the Virginia Racing Commission pursuant to Chapter 29 (§ 59.1-364 et seq.) of Title 59.1, such person shall be guilty of a Class 1 misdemeanor. For the purposes of this paragraph, venue shall be in any county or city in which any act was performed in furtherance of any course of conduct constituting illegal gambling.

Code 1950, § 18.1-316; 1960, c. 358; 1973, c. 463; 1975, cc. 14, 15; 1992, c. 423; 2011, c. 732.



§ 18.2-327. Winning by fraud; penalty

If any person while gambling cheats or by fraudulent means wins or acquires for himself or another money or any other valuable thing, he shall be fined not less than five nor more than ten times the value of such winnings. This penalty shall be in addition to any other penalty imposed under this article.

Code 1950, § 18.1-318; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-328. Conducting illegal gambling operation; penalties

The operator of an illegal gambling enterprise, activity or operation shall be guilty of a Class 6 felony. However, any such operator who engages in an illegal gambling operation which (i) has been or remains in substantially continuous operation for a period in excess of thirty days or (ii) has gross revenue of $2,000 or more in any single day shall be fined not more than $20,000 and imprisoned not less than one year nor more than ten years.

As used in this section, the term "gross revenue" means the total amount of illegal gambling transactions handled, dealt with, received by or placed with such operation, as distinguished from any net figure or amount from which deductions are taken, without regard to whether money or any other thing of value actually changes hands.

Code 1950, § 18.1-318.1; 1972, c. 364; 1975, cc. 14, 15; 1983, c. 331.



§ 18.2-329. Owners, etc., of gambling place permitting its continuance; penalty

If the owner, lessee, tenant, occupant or other person in control of any place or conveyance, knows, or reasonably should know, that it is being used for illegal gambling, and permits such gambling to continue without having notified a law-enforcement officer of the presence of such illegal gambling activity, he shall be guilty of a Class 1 misdemeanor.

Code 1950, §§ 18.1-319, 18.1-324, 18.1-337, 18.1-339; 1960, c. 358; 1968, c. 401; 1975, cc. 14, 15.



§ 18.2-330. Accessories to gambling activity; penalty

Any person, firm or association of persons, other than those persons specified in other sections of this article, who knowingly aids, abets or assists in the operation of an illegal gambling enterprise, activity or operation, shall be guilty of a Class 1 misdemeanor.

Code 1950, §§ 18.1-319, 18.1-325; 1960, c. 358; 1968, c. 401; 1975, cc. 14, 15; 1984, c. 625.



§ 18.2-331. Illegal possession, etc., of gambling device; penalty

A person is guilty of illegal possession of a gambling device when he manufactures, sells, transports, rents, gives away, places or possesses, or conducts or negotiates any transaction affecting or designed to affect ownership, custody or use of any gambling device, believing or having reason to believe that the same is to be used in the advancement of unlawful gambling activity. Violation of any provision of this section shall constitute a Class 1 misdemeanor.

Code 1950, §§ 18.1-323, 18.1-329, 18.1-330; 1960, c. 358; 1962, c. 633; 1964, c. 371; 1975, cc. 14, 15.



§ 18.2-332. Certain acts not deemed "consideration" in prosecution under this article

In any prosecution under this article, no consideration shall be deemed to have passed or been given because of any person's attendance upon the premises of another; his execution, mailing or delivery of an entry blank; his answering of questions, verbally or in writing; his witnessing of a demonstration or other proceeding; or any one or more thereof, where no charge is made to, paid by, or any purchase required of him in connection therewith.

Code 1950, § 18.1-340.1; 1960, c. 226; 1975, cc. 14, 15.



§ 18.2-333. Exceptions to article; certain sporting events

Nothing in this article shall be construed to prevent any contest of speed or skill between men, animals, fowl or vehicles, where participants may receive prizes or different percentages of a purse, stake or premium dependent upon whether they win or lose or dependent upon their position or score at the end of such contest.

Any participant who, for the purpose of competing for any such purse, stake or premium offered in any such contest, knowingly and fraudulently enters any contestant other than the contestant purported to be entered or knowingly and fraudulently enters a contestant in a class in which it does not belong, shall be guilty of a Class 3 misdemeanor.

Code 1950, §§ 18.1-319, 18.1-322; 1960, c. 358; 1968, c. 401; 1975, cc. 14, 15.



§ 18.2-334. Exception to article; private residences

Nothing in this article shall be construed to make it illegal to participate in a game of chance conducted in a private residence, provided such private residence is not commonly used for such games of chance and there is no operator as defined in subsection 4 of § 18.2-325.

Code 1950, § 18.1-327; 1960, c. 358; 1975, cc. 14, 15; 1992, c. 423 .



§ 18.2-334.1. Defeated at referendum

Defeated at referendum.



§ 18.2-334.2. Same; bingo games, raffles and duck races conducted by certain organizations

Nothing in this article shall apply to any bingo game, instant bingo, network bingo, raffle, or duck race conducted solely by organizations as defined in § 18.2-340.16 which have received a permit as set forth in § 18.2-340.25, or which are exempt from the permit requirement under § 18.2-340.23.

1979, c. 420; 1993, c. 513; 1995, c. 837; 2013, cc. 36, 350.



§ 18.2-334.3. Exemptions to article; state lottery

Nothing in this article shall apply to any lottery conducted by the Commonwealth of Virginia pursuant to Chapter 40 of Title 58.1.

1987, c. 531.



§ 18.2-334.4. Exemptions to article; pari-mutuel wagering

Nothing in this article shall be construed to make it illegal to participate in any race meeting or pari-mutuel wagering conducted in accordance with Chapter 29 (§ 59.1-364 et seq.) of Title 59.1.

1988, c. 855.



§ 18.2-335. Repealed

Repealed by Acts 1979, c. 420.



§ 18.2-336. Repealed

Repealed by Acts 2004, c. 995.



§ 18.2-337. Immunity of witnesses from prosecution

No witness called by the Commonwealth or by the court, giving evidence either before the grand jury or in any prosecution under this article, shall ever be prosecuted for the offense being prosecuted concerning which he testifies. Such witness shall be compelled to testify and for refusing to do so may be punished for contempt.

Code 1950, § 19.1-266; 1960, c. 366; 1975, cc. 14, 15.



§ 18.2-338. Enforcement of § 18.2-331 by Governor and Attorney General

If it shall come to the knowledge of the Governor that § 18.2-331 is not being enforced in any county, city or town, the Governor may call upon the Attorney General to direct its enforcement in such county, city or town, and thereupon the Attorney General may instruct the attorney for the Commonwealth, sheriff and chief of police, if any, of such county, or the attorney for the Commonwealth and chief of police of such city, or the attorney for the Commonwealth of the county in which such town is located and the chief of police or sergeant of such town, to take such steps as may be necessary to insure the enforcement of such section in such county, city or town, and if any such officers, after receiving such instructions, shall thereafter fail or refuse to exercise diligence in the enforcement of § 18.2-331, the Attorney General shall make report thereof in writing to the Governor and to the judge of the circuit court having jurisdiction over the acts thereby prohibited, and thereupon the Attorney General upon being directed so to do by the Governor, shall take such steps as he may deem proper in directing the institution and prosecution of criminal proceedings, to secure the enforcement of § 18.2-331.

Code 1950, § 18.1-334; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-339. Enjoining offenses relating to gambling

Whenever any person shall be engaged in committing, or in permitting to be committed, or shall be about to commit, or permit, any act prohibited by any one or more of the sections in this article, the attorney for the Commonwealth of the county or city in which such act is being, or is about to be, committed or permitted, or the Attorney General of the Commonwealth, may institute and maintain a suit in equity in the appropriate court, in the name of the Commonwealth, upon the relation of such attorney for the Commonwealth, or the Attorney General, to enjoin and restrain such person from committing, or permitting, such prohibited act or acts. The procedure in any such suit shall be similar to the procedure in other suits for injunctions, except that no bond shall be required upon the granting of either a temporary or permanent injunction therein.

Code 1950, § 18.1-343; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-340. County ordinances prohibiting illegal gambling

The governing body of any county may adopt ordinances prohibiting illegal gambling, including a provision for forfeiture proceedings in accordance with Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2. Such ordinances shall not conflict with the provisions of this article or with other state laws and any penalties provided for violation of such ordinances shall not exceed a fine of $2,500 or confinement in jail for 12 months, either or both.

Code 1950, § 18.1-344; 1960, c. 358; 1975, cc. 14, 15; 1991, c. 710; 2012, cc. 283, 756.



§ 18.2-340.1. Repealed

Repealed by Acts 1995, c. 837, effective July 1, 1996.



§ 18.2-340.15. State control of charitable gaming

A. Charitable gaming as authorized herein shall be permitted in the Commonwealth as a means of funding qualified organizations but shall be conducted only in strict compliance with the provisions of this article. The Department of Agriculture and Consumer Services is vested with control of all charitable gaming in the Commonwealth. The Charitable Gaming Board shall have the power to prescribe regulations and conditions under which such gaming shall be conducted to ensure that it is conducted in a manner consistent with the purpose for which it is permitted.

B. The conduct of any charitable gaming is a privilege that may be granted or denied by the Department of Agriculture and Consumer Services or its duly authorized representatives in its discretion in order to effectuate the purposes set forth in this article.

1995, c. 837; 2003, c. 884; 2006, c. 644; 2008, cc. 387, 689.



§ 18.2-340.16. Definitions

As used in this article, unless the context requires a different meaning:

"Bingo" means a specific game of chance played with (i) individual cards having randomly numbered squares ranging from one to 75, (ii) Department-approved electronic devices that display facsimiles of bingo cards and are used for the purpose of marking and monitoring players' cards as numbers are called, or (iii) Department-approved cards, in which prizes are awarded on the basis of designated numbers on such cards conforming to a predetermined pattern of numbers selected at random.

"Board" means the Charitable Gaming Board created pursuant to § 2.2-2455.

"Bona fide member" means an individual who participates in activities of a qualified organization other than such organization's charitable gaming activities.

"Charitable gaming" or "charitable games" means those raffles and games of chance explicitly authorized by this article.

"Charitable gaming supplies" includes bingo cards or sheets, devices for selecting bingo numbers, instant bingo cards, pull-tab cards and seal cards, and any other equipment or product manufactured for or intended to be used in the conduct of charitable games. However, for the purposes of this article, charitable gaming supplies shall not include items incidental to the conduct of charitable gaming such as markers, wands, or tape.

"Commissioner" means the Commissioner of the Department of Agriculture and Consumer Services.

"Conduct" means the actions associated with the provision of a gaming operation during and immediately before or after the permitted activity, which may include, but not be limited to, (i) selling bingo cards or packs, electronic devices, instant bingo or pull-tab cards, or raffle tickets, (ii) calling bingo games, (iii) distributing prizes, and (iv) any other services provided by volunteer workers.

"Department" means the Department of Agriculture and Consumer Services.

"Fair market rental value" means the rent that a rental property will bring when offered for lease by a lessor who desires to lease the property but is not obligated to do so and leased by a lessee under no necessity of leasing.

"Gaming expenses" means prizes, supplies, costs of publicizing gaming activities, audit and administration or permit fees, and a portion of the rent, utilities, accounting and legal fees and such other reasonable and proper expenses as are directly incurred for the conduct of charitable gaming.

"Gross receipts" means the total amount of money generated by an organization from charitable gaming before the deduction of expenses, including prizes.

"Instant bingo,""pull tabs," or "seal cards" means specific games of chance played by the random selection of one or more individually prepacked cards, including Department-approved electronic versions thereof, with winners being determined by the preprinted or predetermined appearance of concealed letters, numbers or symbols that must be exposed by the player to determine wins and losses and may include the use of a seal card which conceals one or more numbers or symbols that have been designated in advance as prize winners. Such cards may be dispensed by electronic or mechanical equipment.

"Jackpot" means a bingo game that the organization has designated on its game program as a jackpot game in which the prize amount is greater than $100.

"Landlord" means any person or his agent, firm, association, organization, partnership, or corporation, employee, or immediate family member thereof, which owns and leases, or leases any premises devoted in whole or in part to the conduct of bingo games, and any person residing in the same household as a landlord.

"Management" means the provision of oversight of a gaming operation, which may include, but is not limited to, the responsibilities of applying for and maintaining a permit or authorization, compiling, submitting and maintaining required records and financial reports, and ensuring that all aspects of the operation are in compliance with all applicable statutes and regulations.

"Network bingo" means a specific bingo game in which pari-mutuel play is permitted.

"Network bingo provider" means a person licensed by the Department to operate network bingo.

"Operation" means the activities associated with production of a charitable gaming activity, which may include, but not be limited to (i) the direct on-site supervision of the conduct of charitable gaming; (ii) coordination of volunteers; and (iii) all responsibilities of charitable gaming designated by the organization's management.

"Organization" means any one of the following:

1. A volunteer fire department or volunteer emergency medical services agency or auxiliary unit thereof that has been recognized in accordance with § 15.2-955 by an ordinance or resolution of the political subdivision where the volunteer fire department or volunteer emergency medical services agency is located as being a part of the safety program of such political subdivision;

2. An organization operated exclusively for religious, charitable, community or educational purposes;

3. An athletic association or booster club or a band booster club established solely to raise funds for school-sponsored athletic or band activities for a public school or private school accredited pursuant to § 22.1-19 or to provide scholarships to students attending such school;

4. An association of war veterans or auxiliary units thereof organized in the United States;

5. A fraternal association or corporation operating under the lodge system;

6. A local chamber of commerce; or

7. Any other nonprofit organization that raises funds by conducting raffles that generate annual gross receipts of $40,000 or less, provided such gross receipts from the raffle, less expenses and prizes, are used exclusively for charitable, educational, religious or community purposes.

"Pari-mutuel play" means an integrated network operated by a licensee of the Department comprised of participating charitable organizations for the conduct of network bingo games in which the purchase of a network bingo card by a player automatically includes the player in a pool with all other players in the network, and where the prize to the winning player is awarded based on a percentage of the total amount of network bingo cards sold in a particular network.

"Qualified organization" means any organization to which a valid permit has been issued by the Department to conduct charitable gaming or any organization that is exempt pursuant to § 18.2-340.23.

"Raffle" means a lottery in which the prize is won by (i) a random drawing of the name or prearranged number of one or more persons purchasing chances or (ii) a random contest in which the winning name or preassigned number of one or more persons purchasing chances is determined by a race involving inanimate objects floating on a body of water, commonly referred to as a "duck race."

"Reasonable and proper business expenses" means business expenses actually incurred by a qualified organization in the conduct of charitable gaming and not otherwise allowed under this article or under Board regulations on real estate and personal property tax payments, travel expenses, payments of utilities and trash collection services, legal and accounting fees, costs of business furniture, fixtures and office equipment and costs of acquisition, maintenance, repair or construction of an organization's real property. For the purpose of this definition, salaries and wages of employees whose primary responsibility is to provide services for the principal benefit of an organization's members shall not qualify as a business expense. However, payments made pursuant to § 51.1-1204 to the Volunteer Firefighters' and Rescue Squad Workers' Service Award Fund shall be deemed a reasonable and proper business expense.

"Supplier" means any person who offers to sell, sells or otherwise provides charitable gaming supplies to any qualified organization.

1995, c. 837; 1996, c. 919; 1997, cc. 777, 838; 1998, cc. 57, 398; 1999, c. 534; 2002, cc. 282, 340; 2003, c. 884; 2006, c. 644; 2007, cc. 160, 264; 2008, cc. 387, 689; 2009, c. 121; 2010, c. 429; 2013, cc. 36, 350; 2015, cc. 502, 503.



§ 18.2-340.17. Repealed

Repealed by Acts 2003, c. 884, cl. 2.



§ 18.2-340.18. Powers and duties of the Department

The Department shall have all powers and duties necessary to carry out the provisions of this article and to exercise the control of charitable gaming as set forth in § 18.2-340.15. Such powers and duties shall include but not be limited to the following:

1. The Department is vested with jurisdiction and supervision over all charitable gaming authorized under the provisions of this article and including all persons that conduct or provide goods, services or premises used in the conduct of charitable gaming. It may employ such persons as are necessary to ensure that charitable gaming is conducted in conformity with the provisions of this article and the regulations of the Board. The Department shall designate such agents and employees as it deems necessary and appropriate who shall be sworn to enforce the provisions of this article and the criminal laws of the Commonwealth and who shall be law-enforcement officers as defined in § 9.1-101.

2. The Department, its agents and employees and any law-enforcement officers charged with the enforcement of charitable gaming laws shall have free access to the offices, facilities or any other place of business of any organization, including any premises devoted in whole or in part to the conduct of charitable gaming. These individuals may enter such places or premises for the purpose of carrying out any duty imposed by this article, securing records required to be maintained by an organization, investigating complaints, or conducting audits.

3. The Department may compel the production of any books, documents, records, or memoranda of any organizations or supplier involved in the conduct of charitable gaming for the purpose of satisfying itself that this article and its regulations are strictly complied with. In addition, the Department may require the production of an annual balance sheet and operating statement of any person granted a permit pursuant to the provisions of this article and may require the production of any contract to which such person is or may be a party.

4. The Department may issue subpoenas for the attendance of witnesses before it, administer oaths, and compel production of records or other documents and testimony of such witnesses whenever, in the judgment of the Department, it is necessary to do so for the effectual discharge of its duties.

5. The Department may compel any person conducting charitable gaming to file with the Department such documents, information or data as shall appear to the Department to be necessary for the performance of its duties.

6. The Department may enter into arrangements with any governmental agency of this or any other state or any locality in the Commonwealth or any agency of the federal government for the purposes of exchanging information or performing any other act to better ensure the proper conduct of charitable gaming.

7. The Department may issue a charitable gaming permit while the permittee's tax-exempt status is pending approval by the Internal Revenue Service.

8. The Department shall report annually to the Governor and the General Assembly, which report shall include a financial statement of the operation of the Department and any recommendations for legislation applicable to charitable gaming in the Commonwealth.

9. The Department, its agents and employees may conduct such audits, in addition to those required by § 18.2-340.31, as they deem necessary and desirable.

10. The Department may limit the number of organizations for which a person may manage, operate or conduct charitable games.

11. The Department may report any alleged criminal violation of this article to the appropriate attorney for the Commonwealth for appropriate action.

1995, c. 837; 1997, cc. 777, 838; 2003, c. 884; 2006, c. 644; 2014, c. 208.



§ 18.2-340.19. Regulations of the Board

A. The Board shall adopt regulations that:

1. Require, as a condition of receiving a permit, that the applicant use a predetermined percentage of its gross receipts for (i) those lawful religious, charitable, community or educational purposes for which the organization is specifically chartered or organized or (ii) those expenses relating to the acquisition, construction, maintenance or repair of any interest in real property involved in the operation of the organization and used for lawful religious, charitable, community or educational purposes. The regulation may provide for a graduated scale of percentages of gross receipts to be used in the foregoing manner based upon factors the Board finds appropriate to and consistent with the purpose of charitable gaming.

2. Specify the conditions under which a complete list of the organization's members who participate in the management, operation or conduct of charitable gaming may be required in order for the Board to ascertain the percentage of Virginia residents in accordance with subdivision A 3 of § 18.2-340.24.

Membership lists furnished to the Board or Department in accordance with this subdivision shall not be a matter of public record and shall be exempt from disclosure under the provisions of the Freedom of Information Act (§ 2.2-3700 et seq.).

3. Prescribe fees for processing applications for charitable gaming permits. Such fees may reflect the nature and extent of the charitable gaming activity proposed to be conducted.

4. Establish requirements for the audit of all reports required in accordance with § 18.2-340.30.

5. Define electronic and mechanical equipment used in the conduct of charitable gaming. Board regulations shall include capacity for such equipment to provide full automatic daubing as numbers are called. For the purposes of this subdivision, electronic or mechanical equipment for instant bingo, pull tabs, or seal cards shall include such equipment that displays facsimiles of instant bingo, pull tabs, or seal cards and are used solely for the purpose of dispensing or opening such paper or electronic cards, or both; but shall not include (i) devices operated by dropping one or more coins or tokens into a slot and pulling a handle or pushing a button or touchpoint on a touchscreen to activate one to three or more reels marked into horizontal segments by varying symbols, where the predetermined prize amount depends on how and how many of the symbols line up when the rotating reels come to rest, or (ii) other similar devices that display flashing lights or illuminations, or bells, whistles, or other sounds, solely intended to entice players to play.

6. Prescribe the conditions under which a qualified organization may (i) provide food and nonalcoholic beverages to its members who participate in the management, operation or conduct of bingo; (ii) permit members who participate in the management, operation or conduct of bingo to play bingo; and (iii) subject to the provisions of subdivision 13 of § 18.2-340.33, permit nonmembers to participate in the conduct of bingo so long as the nonmembers are under the direct supervision of a bona fide member of the organization during the bingo game.

7. Prescribe the conditions under which a qualified organization may sell raffle tickets for a raffle drawing that will be held outside the Commonwealth pursuant to subsection B of § 18.2-340.26.

8. Prescribe the conditions under which persons who are bona fide members of a qualified organization or a child, above the age of 13 years, of a bona fide member of such organization may participate in the conduct or operation of bingo games.

9. Prescribe the conditions under which a person below the age of 18 years may play bingo, provided such person is accompanied by his parent or legal guardian.

10. Require all qualified organizations that are subject to Board regulations to post in a conspicuous place in every place where charitable gaming is conducted a sign which bears a toll-free telephone number for "Gamblers Anonymous" or other organization which provides assistance to compulsive gamblers.

11. Prescribe the conditions under which a qualified organization may sell network bingo cards in accordance with § 18.2-340.28:1 and establish a percentage of proceeds derived from network bingo sales to be allocated to (i) prize pools, (ii) the organization conducting the network bingo, and (iii) the network bingo provider. The regulations shall also establish procedures for the retainage and ultimate distribution of any unclaimed prize.

B. In addition to the powers and duties granted pursuant to § 2.2-2456 and this article, the Board may, by regulation, approve variations to the card formats for bingo games provided such variations result in bingo games that are conducted in a manner consistent with the provisions of this article. Board-approved variations may include, but are not limited to, bingo games commonly referred to as player selection games and 90-number bingo.

1995, c. 837; 1996, c. 919; 1997, cc. 777, 838; 1998, c. 845; 2001, c. 833; 2003, c. 884; 2006, c. 644; 2010, cc. 429, 572; 2013, cc. 36, 350.



§ 18.2-340.20. Denial, suspension or revocation of permit; hearings and appeals

A. The Department may deny, suspend or revoke the permit of any organization found not to be in strict compliance with the provisions of this article and the regulations of the Board only after the proposed action by the Department has been reviewed and approved by the Board. The action of the Department in denying, suspending or revoking any permit shall be subject to the Administrative Process Act (§ 2.2-4000 et seq.).

B. Except as provided in §§ 18.2-340.25, 18.2-340.30 and 18.2-340.36, no permit to conduct charitable gaming shall be denied, suspended or revoked except upon notice stating the proposed basis for such action and the time and place for the hearing. At the discretion of the Department, hearings may be conducted by hearing officers who shall be selected from the list prepared by the Executive Secretary of the Supreme Court. After a hearing on the issues, the Department may refuse to issue or may suspend or revoke any such permit if it determines that the organization has not complied with the provisions of this article or the regulations of the Board.

C. Any person aggrieved by a refusal of the Department to issue any permit, the suspension or revocation of a permit, or any other action of the Department may seek review of such action in accordance with Article 4 (§ 2.2-4025 et seq.) of the Administrative Process Act.

1995, c. 837; 1996, c. 573; 1997, cc. 777, 838; 2000, c. 1000; 2001, c. 813; 2002, c. 282; 2003, c. 884; 2004, c. 213; 2006, c. 644; 2010, c. 711.



§ 18.2-340.21. Repealed

Repealed by Acts 2003, c. 884, cl. 2.



§ 18.2-340.22. Only raffles, bingo, network bingo, and instant bingo games permitted; prizes not gaming contracts

A. This article permits qualified organizations to conduct raffles, bingo, network bingo, and instant bingo games. All games not explicitly authorized by this article or Board regulations adopted in accordance with § 18.2-340.18 are prohibited.

B. The award of any prize money for any charitable game shall not be deemed to be part of any gaming contract within the purview of § 11-14.

C. Nothing in this article shall prohibit an organization from using the Virginia Lottery's Pick-3 number or any number or other designation selected by the Virginia Lottery in connection with any lottery, as the basis for determining the winner of a raffle.

1995, c. 837; 1997, cc. 777, 838; 2003, c. 884; 2013, cc. 36, 350; 2014, c. 225.



§ 18.2-340.23. Organizations exempt from certain permits and fees

A. No organization that reasonably expects, based on prior charitable gaming annual results or any other quantifiable method, to realize gross receipts of $40,000 or less in any 12-month period shall be required to (i) notify the Department of its intention to conduct charitable gaming or (ii) comply with Board regulations. If any organization's actual gross receipts for the 12-month period exceed $40,000, the Department may require the organization to file by a specified date the report required by § 18.2-340.30.

B. Any volunteer fire department or volunteer emergency medical services agency or auxiliary unit thereof that has been recognized in accordance with § 15.2-955 by an ordinance or resolution of the political subdivision where the volunteer fire department or volunteer emergency medical services agency is located as being part of the safety program of such political subdivision shall be exempt from the payment of application fees required by § 18.2-340.25 and the payment of audit fees required by § 18.2-340.31. Nothing in this subsection shall be construed as exempting volunteer fire departments and volunteer emergency medical services agencies from any other provisions of this article or other Board regulations.

C. Nothing in this section shall prevent the Department from conducting any investigation or audit it deems appropriate to ensure an organization's compliance with the provisions of this article and, to the extent applicable, Board regulations.

1995, c. 837; 1997, cc. 777, 838; 2003, c. 884; 2006, c. 644; 2009, c. 121; 2015, cc. 502, 503.



§ 18.2-340.24. Eligibility for permit; exceptions; where valid

A. To be eligible for a permit to conduct charitable gaming, an organization shall:

1. Have been in existence and met on a regular basis in the Commonwealth for a period of at least three years immediately prior to applying for a permit.

The three-year residency requirement shall not apply (i) to any lodge or chapter of a national or international fraternal order or of a national or international civic organization which is exempt under § 501(c) of the United States Internal Revenue Code and which has a lodge or chapter holding a charitable gaming permit issued under the provisions of this article anywhere within the Commonwealth; (ii) to booster clubs which have been operating for less than three years and which have been established solely to raise funds for school-sponsored activities in public schools or private schools accredited pursuant to § 22.1-19; (iii) to recently established volunteer fire and rescue companies or departments, after county, city or town approval; or (iv) to an organization which relocates its meeting place on a permanent basis from one jurisdiction to another, complies with the requirements of subdivision 2 of this section, and was the holder of a valid permit at the time of its relocation.

2. Be operating currently and have always been operated as a nonprofit organization.

3. Have at least 50 percent of its membership consist of residents of the Commonwealth; however, if an organization (i) does not consist of bona fide members and (ii) is exempt under § 501(c)(3) of the United States Internal Revenue Code, the Board shall exempt such organizations from the requirements of this subdivision.

B. Any organization whose gross receipts from all charitable gaming exceeds or can be expected to exceed $40,000 in any calendar year shall have been granted tax-exempt status pursuant to § 501(c) of the United States Internal Revenue Code . At the same time tax-exempt status is sought from the Internal Revenue Service, the same documentation may be filed with the Department in conjunction with an application for a charitable gaming permit. If such documentation is filed, the Department may, after reviewing such documentation it deems necessary, issue a charitable gaming permit.

C. A permit shall be valid only for the locations, dates, and times designated in the permit.

1995, c. 837; 1996, c. 919; 2003, c. 884; 2006, c. 644; 2009, c. 121; 2014, c. 208.



§ 18.2-340.25. Permit required; application fee; form of application

A. Except as provided for in § 18.2-340.23, prior to the commencement of any charitable game, an organization shall obtain a permit from the Department.

B. All complete applications for a permit shall be acted upon by the Department within 45 days from the filing thereof. Upon compliance by the applicant with the provisions of this article, and at the discretion of the Department, a permit may be issued. All permits when issued shall be valid for the period specified in the permit unless it is sooner suspended or revoked. No permit shall be valid for longer than two years. The application shall be a matter of public record.

All permits shall be subject to regulation by the Department to ensure the public safety and welfare in the operation of charitable games. The permit shall only be granted after a reasonable investigation has been conducted by the Department. The Department may require any prospective employee, permit holder or applicant to submit to fingerprinting and to provide personal descriptive information to be forwarded along with employee's, licensee's or applicant's fingerprints through the Central Criminal Records Exchange to the Federal Bureau of Investigation for the purposes of obtaining criminal history record information regarding such prospective employee, permit holder or applicant. The Central Criminal Records Exchange upon receipt of a prospective employee, licensee or applicant record or notification that no record exists, shall forward the report to the Commissioner of the Department or his designee, who shall belong to a governmental entity. However, nothing in this subsection shall be construed to require the routine fingerprinting of volunteer bingo workers.

C. In no case shall an organization receive more than one permit allowing it to conduct charitable gaming; however, nothing in this section shall be construed to prohibit granting special permits pursuant to § 18.2-340.27.

D. Application for a charitable gaming permit shall be made on forms prescribed by the Department and shall be accompanied by payment of the fee for processing the application.

E. Applications for renewal of permits shall be made in accordance with Board Regulations. If a complete renewal application is received 45 days or more prior to the expiration of the permit, the permit shall continue to be effective until such time as the Department has taken final action. Otherwise, the permit shall expire at the end of its term.

F. The failure to meet any of the requirements of § 18.2-340.24 shall cause the automatic denial of the permit, and no organization shall conduct any charitable gaming until the requirements are met and a permit is obtained.

1995, c. 837; 1997, cc. 777, 838; 1999, c. 361; 2003, c. 884; 2006, cc. 211, 644; 2008, cc. 387, 689.



§ 18.2-340.26. Sale of raffle tickets; drawings

A. Except as provided in subsection B, a qualified organization may sell raffle tickets both in and out of the jurisdiction designated in its permit and shall conduct the drawing within the Commonwealth.

B. A qualified organization may sell raffle tickets for a raffle drawing which will be held outside the Commonwealth, provided the raffle is conducted in accordance with (i) the regulations of the Board and (ii) the laws and regulations of the jurisdiction in which the raffle drawing will be held.

C. Before a prize drawing, each stub or other detachable section of each ticket sold or won through some other authorized charitable game conducted by the same organization holding the raffle, shall be placed into a receptacle from which the winning tickets are drawn. The receptacle shall be designed so that each ticket placed in it has an equal chance of being drawn.

1995, c. 837; 1997, cc. 777, 838; 2001, c. 833; 2003, c. 884; 2006, c. 644; 2008, c. 573.



§ 18.2-340.26:1. Sale of instant bingo, pull tabs or seal cards; proceeds not counted as gross receipts

A. Instant bingo, pull tabs or seal cards may be sold only upon the premises owned or exclusively leased by the organization and at such times as the portion of the premises in which the instant bingo, pull tabs or seal cards are sold is open only to members and their guests. Nothing in this article shall be construed to prohibit the conduct of games of chance involving the sale of pull tabs or seal cards, commonly known as last sale games, conducted in accordance with this section.

B. The proceeds from instant bingo, pull tabs or seal cards shall not be included in determining the gross receipts for a qualified organization provided the gaming (i) is limited exclusively to members of the organization and their guests, (ii) is not open to the general public, and (iii) there is no public solicitation or advertisement made regarding such gaming.

2001, c. 833; 2006, c. 644; 2007, c. 196.



§ 18.2-340.26:2. Sale of instant bingo, pull tabs, or seal cards by certain booster clubs

As a part of its annual fund-raising event, any qualified organization that is an athletic association or booster club or a band booster club may sell instant bingo, pull tabs, or seal cards provided that (i) the sale is limited to a single event in a calendar year and (ii) the event is open to the public. The Department may require organizations authorized under this section to make such financial reporting as it deems necessary.

Nothing in this section shall be construed as exempting organizations authorized to sell instant bingo, pull tabs, or seal cards under this section from any other provisions of this article or other Board regulations.

2007, c. 160.



§ 18.2-340.27. Conduct of bingo games; special permits

A. A qualified organization shall accept only cash or, at its option, checks or debit cards in payment of any charges or assessments for players to participate in bingo games. However, no such organization shall accept postdated checks in payment of any charges or assessments for players to participate in bingo games.

B. No qualified organization or any person on the premises shall extend lines of credit or accept any credit or other electronic fund transfer other than debit cards in payment of any charges or assessments for players to participate in bingo games.

C. Bingo games may be held by qualified organizations no more frequently than two calendar days in any calendar week, except in accordance with subsection E.

D. No more than two sessions of bingo games may be held by qualified organizations in any calendar day, nor shall there be more than 55 bingo games per session.

E. A special permit may be granted a qualified organization which entitles it to conduct more frequent operations of bingo games during carnivals, fairs and state, federal or religious holidays, which shall be designated in the permit.

F. Any organization may conduct bingo games only in the county, city or town or in any adjoining county, city or town in which they regularly have been in existence or met. The Department may approve exceptions to this requirement where there is a special circumstance or documented need.

1995, c. 837; 2006, c. 644; 2010, c. 429.



§ 18.2-340.28. Conduct of instant bingo, network bingo, pull tabs and seal cards

A. Any organization qualified to conduct bingo games pursuant to the provisions of this article may play instant bingo, network bingo, pull tabs, or seal cards as a part of such bingo game and, if a permit is required pursuant to § 18.2-340.25, such games shall be played only at such location and at such times as designated in the permit for regular bingo games.

B. Any organization conducting instant bingo, network bingo, pull tabs, or seal cards shall maintain a record of the date, quantity and card value of instant bingo supplies purchased as well as the name and address of the supplier of such supplies. The organization shall also maintain a written invoice or receipt from a nonmember of the organization verifying any information required by this subsection. Such supplies shall be paid for only by check drawn on the gaming account of the organization. A complete inventory of all such gaming supplies shall be maintained by the organization on the premises where the gaming is being conducted.

C. No qualified organization shall sell any instant bingo, network bingo, pull tabs, or seal cards to any individual younger than 18 years of age. No individual younger than 18 years of age shall play or redeem any instant bingo, network bingo, pull tabs, or seal cards.

1995, c. 837; 1997, cc. 777, 838; 2006, c. 644; 2013, cc. 36, 350.



§ 18.2-340.28:1. Conduct of network bingo

A. Any organization qualified to conduct bingo games pursuant to the provisions of this article may sell network bingo cards as a part of a regular bingo game and, if a permit is required pursuant to § 18.2-340.25, network bingo shall be sold only at such location and at such times as designated in the permit for regular bingo games.

B. Any organization selling network bingo cards shall maintain a record of the date and quantity of network bingo cards purchased from a licensed network bingo provider. The organization shall also maintain a written invoice or receipt from a licensed supplier verifying any information required by this subsection. Such supplies shall be paid for only by check drawn on the gaming account of the organization or by electronic fund transfer. A complete inventory of all such gaming supplies shall be maintained by the organization on the premises where network bingo cards are sold.

C. No qualified organization shall sell any network bingo cards to any individual younger than 18 years of age. No individual younger than 18 years of age shall play or redeem any network bingo cards.

D. A qualified organization shall accept only cash or, at its option, checks or debit cards in payment of any charges or assessments for players to participate in any network bingo game. However, no such organization shall accept postdated checks in payment of any charges or assessments for players to participate in network bingo games.

E. No qualified organization or any person on the premises shall extend lines of credit or accept any credit or other electronic fund transfer other than debit cards in payment of any charges or assessments for players to participate in network bingo games.

F. No qualified organization shall conduct network bingo more frequently than one day in any calendar week, which shall not be the same day of each week.

G. No network bingo games shall be permitted in the social quarters of an organization that are open only to the organization's members and their guests.

H. No qualified organization shall sell network bingo cards on the Internet or other online service or allow the play of network bingo on the Internet or other online service. However, the location where network bingo games are conducted shall be equipped with a video monitor, television, or video screen, or any other similar means of visually displaying a broadcast or signal, that relays live, real-time video of the numbers as they are called by a live caller. The Internet or other online service may be used to relay information about winning players.

I. Qualified organizations may award network bingo prizes on a graduated scale; however, no single network bingo prize shall exceed $25,000.

J. Nothing in this section shall be construed to prohibit an organization from participating in more than one network bingo network.

2013, cc. 36, 350.



§ 18.2-340.29. Joint operation of bingo games; written reports; joint permit required

A. Any two or more qualified organizations may jointly organize and conduct bingo games provided both have fully complied with all other provisions of this article.

B. Any two or more qualified organizations jointly conducting such games shall be (i) subject to the same restrictions and prohibitions contained in this article that would apply to a single organization conducting bingo games and (ii) required to furnish to the Department a written report setting forth the location where such games will be held, the division of manpower, costs, and proceeds for each game to be jointly conducted.

Upon a finding that the division of manpower and costs for each game bears a reasonable relationship to the division of proceeds, the Department shall issue a joint permit.

C. No bingo game shall be jointly conducted until the joint permit issued pursuant to subsection B is obtained by the organizations.

1995, c. 837; 2003, c. 884; 2006, c. 644.



§ 18.2-340.30. Reports of gross receipts and disbursements required; form of reports; failure to file

A. Each qualified organization shall keep a complete record of all inventory of charitable gaming supplies purchased, all receipts from its charitable gaming operation, and all disbursements related to such operation. Except as provided in § 18.2-340.23, each qualified organization shall file at least annually, on a form prescribed by the Department, a report of all such receipts and disbursements, the amount of money on hand attributable to charitable gaming as of the end of the period covered by the report and any other information related to its charitable gaming operation that the Department may require. In addition, the Board, by regulation, may require any qualified organization whose net receipts exceed a specified amount during any three-month period to file a report of its receipts and disbursements for such period. All reports filed pursuant to this section shall be a matter of public record.

B. All reports required by this section shall be filed on or before the date prescribed by the Department. The Board, by regulation, shall establish a schedule of late fees to be assessed for any organization that fails to submit required reports by the due date.

C. Except as provided in § 18.2-340.23, each qualified organization shall designate or compensate an outside individual or group who shall be responsible for filing an annual, and, if required, quarterly, financial report if the organization goes out of business or otherwise ceases to conduct charitable gaming activities. The Department shall require such reports as it deems necessary until all proceeds of any charitable gaming have been used for the purposes specified in § 18.2-340.19 or have been disbursed in a manner approved by the Department.

D. Each qualified organization shall maintain for three years a complete written record of (i) all charitable gaming sessions using Department prescribed forms or reasonable facsimiles thereof approved by the Department; (ii) the name and address of each individual to whom is awarded any charitable gaming prize or jackpot that meets or exceeds the requirements of Internal Revenue Service Publication 3079, as well as the amount of the award; and (iii) an itemized record of all receipts and disbursements, including operating costs and use of proceeds incurred in operating bingo games.

E. The failure to file reports within 30 days of the time such reports are due shall cause the automatic revocation of the permit, and no organization shall conduct any bingo game or raffle thereafter until the report is properly filed and a new permit is obtained. However, the Department may grant an extension of time for filing such reports for a period not to exceed 45 days if requested by an organization, provided the organization requests an extension within 15 days of the time such reports are due and all projected fees are paid. For the term of any such extension, the organization's permit shall not be automatically revoked, such organization may continue to conduct charitable gaming, and no new permit shall be required.

1995, c. 837; 1997, cc. 777, 838; 1999, c. 360; 2003, c. 884; 2006, c. 644; 2007, c. 541; 2014, c. 208.



§ 18.2-340.30:1. Repealed

Repealed by Acts 2010, c. 429, cl. 2.



§ 18.2-340.31. Audit of reports; exemption; audit and administration fee

A. All reports filed pursuant to § 18.2-340.30 shall be subject to audit by the Department in accordance with Board regulations. The Department may engage the services of independent certified public accountants to perform any audits deemed necessary to fulfill the Department's responsibilities under this article.

B. The Department shall prescribe a reasonable audit and administration fee to be paid by any organization conducting charitable gaming under a permit issued by the Department unless the organization is exempt from such fee pursuant to § 18.2-340.23. Such fee shall not exceed one and one-quarter percent of the gross receipts which an organization reports pursuant to § 18.2-340.30. The audit and administration fee shall accompany each report for each calendar quarter.

C. The audit and administration fee shall be payable to the Treasurer of Virginia. All such fees received by the Treasurer of Virginia shall be separately accounted for and shall be used only by the Department for the purposes of auditing and regulating charitable gaming.

1995, c. 837; 1997, cc. 777, 838; 2003, c. 884; 2006, c. 644.



§ 18.2-340.32. Repealed

Repealed by Acts 2004, c. 462.



§ 18.2-340.33. Prohibited practices

In addition to those other practices prohibited by this article, the following acts or practices are prohibited:

1. No part of the gross receipts derived by a qualified organization may be used for any purpose other than (i) reasonable and proper gaming expenses, (ii) reasonable and proper business expenses, (iii) those lawful religious, charitable, community or educational purposes for which the organization is specifically chartered or organized, and (iv) expenses relating to the acquisition, construction, maintenance, or repair of any interest in the real property involved in the operation of the organization and used for lawful religious, charitable, community or educational purposes. For the purposes of clause (iv), such expenses may include the expenses of a corporation formed for the purpose of serving as the real estate holding entity of a qualified organization, provided (a) such holding entity is qualified as a tax exempt organization under § 501(c) of the Internal Revenue Code and (b) the membership of the qualified organization is identical to such holding entity.

2. Except as provided in § 18.2-340.34:1, no qualified organization shall enter into a contract with or otherwise employ for compensation any person for the purpose of organizing, managing, or conducting any charitable games. However, organizations composed of or for deaf or blind persons may use a part of their gross receipts for costs associated with providing clerical assistance in the management and operation but not the conduct of charitable gaming.

The provisions of this subdivision shall not prohibit the joint operation of bingo games held in accordance with § 18.2-340.29.

3. No person shall pay or receive for use of any premises devoted, in whole or in part, to the conduct of any charitable games, any consideration in excess of the current fair market rental value of such property. Fair market rental value consideration shall not be based upon or determined by reference to a percentage of the proceeds derived from the operation of any charitable games or to the number of people in attendance at such charitable games.

4. No building or other premises shall be utilized in whole or in part for the purpose of conducting charitable gaming more frequently than two calendar days in any one calendar week. However, no building or other premises owned by (i) a qualified organization which is exempt from taxation pursuant to § 501(c) of the Internal Revenue Code or (ii) any county, city or town shall be utilized in whole or in part for the purpose of conducting bingo games more frequently than four calendar days in any one calendar week.

The provisions of this subdivision shall not apply to the playing of bingo games pursuant to a special permit issued in accordance with § 18.2-340.27.

5. No person shall participate in the management or operation of any charitable game unless such person is and, for a period of at least 30 days immediately preceding such participation, has been a bona fide member of the organization. For any organization that is not composed of members, a person who is not a bona fide member may volunteer in the conduct of a charitable game as long as that person is directly supervised by a bona fide official member of the organization.

The provisions of this subdivision shall not apply to (i) persons employed as clerical assistants by qualified organizations composed of or for deaf or blind persons; (ii) employees of a corporate sponsor of a qualified organization, provided such employees' participation is limited to the management, operation or conduct of no more than one raffle per year; (iii) the spouse or family member of any such bona fide member of a qualified organization provided at least one bona fide member is present; or (iv) persons employed by a qualified organization authorized to sell pull tabs or seal cards in accordance with § 18.2-340.16, provided (a) such sales are conducted by no more than two on-duty employees, (b) such employees receive no compensation for or based on the sale of the pull tabs or seal cards, and (c) such sales are conducted in the private social quarters of the organization.

6. No person shall receive any remuneration for participating in the management, operation or conduct of any charitable game, except that:

a. Persons employed by organizations composed of or for deaf or blind persons may receive remuneration not to exceed $30 per event for providing clerical assistance in the management and operation but not the conduct of charitable games only for such organizations;

b. Persons under the age of 19 who sell raffle tickets for a qualified organization to raise funds for youth activities in which they participate may receive nonmonetary incentive awards or prizes from the organization;

c. Remuneration may be paid to off-duty law-enforcement officers from the jurisdiction in which such bingo games are played for providing uniformed security for such bingo games even if such officer is a member of the sponsoring organization, provided the remuneration paid to such member is in accordance with off-duty law-enforcement personnel work policies approved by the local law-enforcement official and further provided that such member is not otherwise engaged in the management, operation or conduct of the bingo games of that organization, or to private security services businesses licensed pursuant to § 9.1-139 providing uniformed security for such bingo games, provided that employees of such businesses shall not otherwise be involved in the management, operation, or conduct of the bingo games of that organization;

d. A member of a qualified organization lawfully participating in the management, operation or conduct of a bingo game may be provided food and nonalcoholic beverages by such organization for on-premises consumption during the bingo game provided the food and beverages are provided in accordance with Board regulations; and

e. Remuneration may be paid to bingo managers or callers who have a current registration certificate issued by the Department in accordance with § 18.2-340.34:1, or who are exempt from such registration requirement. Such remuneration shall not exceed $100 per session.

7. No landlord shall, at bingo games conducted on the landlord's premises, (i) participate in the conduct, management, or operation of any bingo games; (ii) sell, lease or otherwise provide for consideration any bingo supplies, including, but not limited to, bingo cards, instant bingo cards, or other game pieces; or (iii) require as a condition of the lease or by contract that a particular manufacturer, distributor or supplier of bingo supplies or equipment be used by the organization.

The provisions of this subdivision shall not apply to any qualified organization conducting bingo games on its own behalf at premises owned by it.

8. No qualified organization shall enter into any contract with or otherwise employ or compensate any member of the organization on account of the sale of bingo supplies or equipment.

9. No organization shall award any bingo prize money or any merchandise valued in excess of the following amounts:

a. No bingo door prize shall exceed $50 for a single door prize or $250 in cumulative door prizes in any one session;

b. No regular bingo or special bingo game prize shall exceed $100;

c. No instant bingo, pull tab, or seal card prize for a single card shall exceed $1,000;

d. Except as provided in subdivision 9, no bingo jackpot of any nature whatsoever shall exceed $1,000, nor shall the total amount of bingo jackpot prizes awarded in any one session exceed $1,000. Proceeds from the sale of bingo cards and the sheets used for bingo jackpot games shall be accounted for separately from the bingo cards or sheets used for any other bingo games; and

e. No single network bingo prize shall exceed $25,000. Proceeds from the sale of network bingo cards shall be accounted for separately from bingo cards and sheets used for any other bingo game.

10. The provisions of subdivision 9 shall not apply to:

Any progressive bingo game, in which (a) a regular or special prize, not to exceed $100, is awarded on the basis of predetermined numbers or patterns selected at random and (b) a progressive prize, not to exceed $500 for the initial progressive prize and $5,000 for the maximum progressive prize, is awarded if the predetermined numbers or patterns are covered when a certain number of numbers is called, provided (i) there are no more than six such games per session per organization, (ii) the amount of increase of the progressive prize per session is no more than $100, (iii) the bingo cards or sheets used in such games are sold separately from the bingo cards or sheets used for any other bingo games, (iv) the organization separately accounts for the proceeds from such sale, and (v) such games are otherwise operated in accordance with the Department's rules of play.

11. No organization shall award any raffle prize valued at more than $100,000.

The provisions of this subdivision shall not apply to a raffle conducted no more than once per calendar year by a qualified organization qualified as a tax-exempt organization pursuant to § 501(c) of the Internal Revenue Code for a prize consisting of a lot improved by a residential dwelling where 100 percent of the moneys received from such a raffle, less deductions for the fair market value for the cost of acquisition of the land and materials, are donated to lawful religious, charitable, community, or educational organizations specifically chartered or organized under the laws of the Commonwealth and qualified as a § 501(c) tax-exempt organization.

12. No qualified organization composed of or for deaf or blind persons which employs a person not a member to provide clerical assistance in the management and operation but not the conduct of any charitable games shall conduct such games unless it has in force fidelity insurance, as defined in § 38.2-120, written by an insurer licensed to do business in the Commonwealth.

13. No person shall participate in the management or operation of any charitable game if he has ever been convicted of any felony or if he has been convicted of any misdemeanor involving fraud, theft, or financial crimes within the preceding five years. No person shall participate in the conduct of any charitable game if, within the preceding 10 years, he has been convicted of any felony or if, within the preceding five years he has been convicted of any misdemeanor involving fraud, theft, or financial crimes. In addition, no person shall participate in the management, operation or conduct of any charitable game if that person, within the preceding five years, has participated in the management, operation, or conduct of any charitable game which was found by the Department or a court of competent jurisdiction to have been operated in violation of state law, local ordinance or Board regulation.

14. Qualified organizations jointly conducting bingo games pursuant to § 18.2-340.29 shall not circumvent any restrictions and prohibitions which would otherwise apply if a single organization were conducting such games. These restrictions and prohibitions shall include, but not be limited to, the frequency with which bingo games may be held, the value of merchandise or money awarded as prizes, or any other practice prohibited under this section.

15. A qualified organization shall not purchase any charitable gaming supplies for use in the Commonwealth from any person who is not currently registered with the Department as a supplier pursuant to § 18.2-340.34.

16. Unless otherwise permitted in this article, no part of an organization's charitable gaming gross receipts shall be used for an organization's social or recreational activities.

1995, c. 837; 1996, c. 919; 1997, cc. 777, 838; 1998, cc. 57, 398; 1999, c. 534; 2000, c. 1000; 2001, c. 754; 2002, c. 282; 2003, c. 884; 2004, c. 275; 2005, cc. 776, 826; 2006, c. 644; 2007, cc. 226, 790; 2008, c. 352; 2010, c. 429; 2013, cc. 36, 350.



§ 18.2-340.34. Suppliers of charitable gaming supplies; manufacturers of electronic games of chance systems; permit; qualification; suspension, revocation or refusal to renew certificate; maintenance, production, and release of records

A. No person shall offer to sell, sell or otherwise provide charitable gaming supplies to any qualified organization and no manufacturer shall distribute electronic games of chance systems for charitable gaming in the Commonwealth unless and until such person has made application for and has been issued a permit by the Department. An application for permit shall be made on forms prescribed by the Department and shall be accompanied by a fee in the amount of $1,000. Each permit shall remain valid for a period of one year from the date of issuance. Application for renewal of a permit shall be accompanied by a fee in the amount of $1,000 and shall be made on forms prescribed by the Department.

B. The Board shall have authority to prescribe by regulation reasonable criteria consistent with the provisions of this article for the registration of suppliers and manufacturers of electronic games of chance systems for charitable gaming. The Department may refuse to issue a permit to any supplier or manufacturer who has, or which has any officer, director, partner, or owner who has (i) been convicted of or pleaded nolo contendere to a felony in any state or federal court or has been convicted of any offense which, if committed in the Commonwealth, would be a felony; (ii) been convicted of or pleaded nolo contendere to a crime involving gambling; (iii) had any license, permit, certificate or other authority related to activities defined as charitable gaming in the Commonwealth suspended or revoked in the Commonwealth or in any other jurisdiction; (iv) failed to file or has been delinquent in excess of one year in the filing of any tax returns or the payment of any taxes due the Commonwealth; or (v) failed to establish a registered office or registered agent in the Commonwealth if so required by § 13.1-634 or 13.1-763.

C. The Department may suspend, revoke or refuse to renew the permit of any supplier or manufacturer for any conduct described in subsection B or for any violation of this article or regulation of the Board. Before taking any such action, the Department shall give the supplier or manufacturer a written statement of the grounds upon which it proposes to take such action and an opportunity to be heard. Every hearing in a contested case shall be conducted in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

D. Each supplier shall document each sale of charitable gaming supplies, including electronic games of chance systems, and other items incidental to the conduct of charitable gaming, such as markers, wands or tape, to a qualified organization on an invoice which clearly shows (i) the name and address of the qualified organization to which such supplies or items were sold; (ii) the date of the sale; (iii) the name or form and serial number of each deal of instant bingo cards and pull-tab raffle cards, the quantity of deals sold and the price per deal paid by the qualified organization; (iv) the serial number of the top sheet in each packet of bingo paper, the serial number for each series of uncollated bingo paper, and the cut, color and quantity of bingo paper sold; and (v) any other information with respect to charitable gaming supplies, including electronic games of chance systems, or other items incidental to the conduct of charitable gaming as the Board may prescribe by regulation. A legible copy of the invoice shall accompany the charitable gaming supplies when delivered to the qualified organization.

Each manufacturer of electronic games of chance systems shall document each distribution of such systems to a qualified organization or supplier on an invoice which clearly shows (i) the name and address of the qualified organization or supplier to which such systems were distributed; (ii) the date of distribution; (iii) the serial number of each such system; and (iv) any other information with respect to electronic games of chance systems as the Board may prescribe by regulation. A legible copy of the invoice shall accompany the electronic games of chance systems when delivered to the qualified organization or supplier.

E. Each supplier and manufacturer shall maintain a legible copy of each invoice required by subsection D for a period of three years from the date of sale. Each supplier and manufacturer shall make such documents immediately available for inspection and copying to any agent or employee of the Department upon request made during normal business hours. This subsection shall not limit the right of the Department to require the production of any other documents in the possession of the supplier or manufacturer which relate to its transactions with qualified organizations. All documents and other information of a proprietary nature furnished to the Department in accordance with this subsection shall not be a matter of public record and shall be exempt from disclosure under the provisions of the Freedom of Information Act (§ 2.2-3700 et seq.).

1995, c. 837; 1996, c. 919; 1997, cc. 777, 838; 1999, c. 534; 2003, c. 884; 2006, c. 644; 2007, c. 264.



§ 18.2-340.34:1. Bingo managers and callers; remuneration; registration; qualification; suspension, revocation or refusal to renew certificate; exceptions

A. No person shall receive remuneration as a bingo manager or caller from any qualified organization unless and until such person has made application for and has been issued a registration certificate by the Department. Application for registration shall be made on forms prescribed by the Department and shall be accompanied by a fee in the amount of $75. Each registration certificate shall remain valid for a period of one year from the date of issuance. Application for renewal of a registration certificate shall be accompanied by a fee in the amount of $75 and shall be made on forms prescribed by the Department.

B. As a condition of registration as a bingo manager, the applicant shall (i) have been a bona fide member of the qualified organization for at least 12 consecutive months prior to making application for registration and (ii) be required to complete a reasonable training course developed and conducted by the Department.

As a condition of registration as a bingo caller, the applicant shall be required to complete a reasonable training course developed and conducted by the Department.

The Department may refuse to register any bingo manager or caller who has (a) been convicted of or pleaded nolo contendere to a felony in any state or federal court or has been convicted of any offense which, if committed in the Commonwealth, would be a felony; (b) been convicted of or pleaded nolo contendere to a crime involving gambling; (c) had any license, permit, certificate, or other authority related to activities defined as charitable gaming in the Commonwealth suspended or revoked in the Commonwealth or in any other jurisdiction; or (d) failed to file or has been delinquent in excess of one year in the filing of any tax returns or the payment of any taxes due the Commonwealth.

C. The Department may suspend, revoke, or refuse to renew the registration certificate of any bingo manager or caller for any conduct described in subsection B or for any violation of this article or regulations of the Board. Before taking any such action, the Department shall give the bingo manager or caller a written statement of the grounds upon which it proposes to take such action and an opportunity to be heard. Every hearing in a contested case shall be conducted in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

D. The provisions of subsection A requiring registration for bingo callers with the Department shall not apply to a bingo caller for a volunteer fire department or volunteer emergency medical services agency or auxiliary unit thereof that has been recognized in accordance with § 15.2-955 by an ordinance or resolution of the political subdivision where the volunteer fire department or volunteer emergency medical services agency is located as being a part of the safety program of such political subdivision.

2005, cc. 776, 826; 2007, cc. 226, 347; 2015, cc. 502, 503.



§ 18.2-340.34:2. Licensing of network bingo providers; qualification; suspension, revocation, or refusal to renew license; maintenance, production, and release of records

A. No person shall sell or offer to sell or otherwise provide access to a network bingo network to any qualified organization unless and until such person has made application for and has been issued a license by the Department. An application for license shall be made on forms prescribed by the Department and shall be accompanied by a fee in the amount of $500. Each license shall remain valid for a period of two years from the date of issuance. Application for renewal of a license shall be accompanied by a fee in the amount of $500 and shall be made on forms prescribed by the Department.

B. The Board shall have authority to prescribe by regulation reasonable criteria consistent with the provisions of this article for the licensure of network bingo providers. The Department may refuse to issue a license to any network bingo provider that has any officer, director, partner, or owner who has (i) been convicted of or pleaded nolo contendere to a felony in any state or federal court or has been convicted of any offense that, if committed in the Commonwealth, would be a felony; (ii) been convicted of or pleaded nolo contendere to a crime involving gambling; (iii) had any license, permit, certificate, or other authority related to activities defined as charitable gaming in the Commonwealth suspended or revoked in the Commonwealth or in any other jurisdiction; (iv) failed to file or been delinquent in excess of one year in the filing of any tax returns or the payment of any taxes due the Commonwealth; or (v) failed to establish a registered office or registered agent in the Commonwealth if so required by § 13.1-634 or 13.1-763.

C. The Department may suspend, revoke, or refuse to renew the license of any network bingo provider for any conduct described in subsection B or for any violation of this article or regulation of the Board. Before taking any such action, the Department shall give the network bingo provider a written statement of the grounds upon which it proposes to take such action and an opportunity to be heard. Every hearing in a contested case shall be conducted in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

D. The Department by regulation shall require network bingo providers to have onsite independent supervision of network bingo games as the numbers are called.

E. Each network bingo provider shall document each sale of network bingo supplies and other items incidental to the conduct of network bingo to a qualified organization on an invoice that clearly shows (i) the name and address of the qualified organization to which such supplies or items were sold; (ii) the date of the sale; (iii) the name or form and serial number of each network bingo card, the quantity of cards sold, and the price per card paid by the qualified organization; and (iv) any other information required by the Department. A legible copy of the invoice shall accompany the network bingo supplies when delivered to the qualified organization.

F. Each network bingo provider shall maintain a legible copy of each invoice required by subsection E for a period of three years from the date of sale. Each network bingo provider shall make such documents immediately available for inspection and copying to any agent or employee of the Department upon request made during normal business hours. This subsection shall not limit the right of the Department to require the production of any other documents in the possession of the network bingo provider that relate to its transactions with qualified organizations. All documents and other information of a proprietary nature furnished to the Department in accordance with this subsection shall be exempt from disclosure under the provisions of the Freedom of Information Act (§ 2.2-3700 et seq.).

2013, cc. 36, 350.



§ 18.2-340.35. Assistance from Department of State Police

The Department of the State Police, upon request of the Department, shall assist in the conduct of investigations by the Department.

1995, c. 837; 2003, c. 884.



§ 18.2-340.36. Suspension of permit

A. When any officer charged with the enforcement of the charitable gaming laws of the Commonwealth has reasonable cause to believe that the conduct of charitable gaming is being conducted by an organization in violation of this article or the regulations of the Board, he may apply to any judge, magistrate, or other person having authority to issue criminal warrants for the immediate suspension of the permit of the organization conducting the bingo game or raffle. If the judge, magistrate, or person to whom such application is presented is satisfied that probable cause exists to suspend the permit, he shall suspend the permit. Immediately upon such suspension, the officer shall notify the organization in writing of such suspension.

B. Written notice specifying the particular basis for the immediate suspension shall be provided by the officer to the organization within one business day of the suspension and a hearing held thereon by the Department or its designated hearing officer within 10 days of the suspension unless the organization consents to a later date. No charitable gaming shall be conducted by the organization until the suspension has been lifted by the Department or a court of competent jurisdiction.

1995, c. 837; 2003, c. 884.



§ 18.2-340.37. Criminal penalties

A. Any person who violates the provisions of this article or who willfully and knowingly files, or causes to be filed, a false application, report or other document or who willfully and knowingly makes a false statement, or causes a false statement to be made, on any application, report or other document required to be filed with or made to the Department shall be guilty of a Class 1 misdemeanor.

B. Each day in violation shall constitute a separate offense.

C. Any person who converts funds derived from any charitable gaming to his own or another's use, when the amount of funds is less than $200, shall be guilty of petit larceny and, when the amount of funds is $200 or more, shall be guilty of grand larceny. The provisions of this section shall not preclude the applicability of any other provision of the criminal law of the Commonwealth that may apply to any course of conduct that violates this section.

1995, c. 837; 1996, c. 919; 2003, c. 884; 2006, c. 644.



§ 18.2-340.38. Repealed

Repealed by Acts 2001, c. 754, cl. 2.



§ 18.2-341. Repealed

Repealed by Acts 2004, c. 608.



§ 18.2-344. Fornication

Any person, not being married, who voluntarily shall have sexual intercourse with any other person, shall be guilty of fornication, punishable as a Class 4 misdemeanor.

Code 1950, §§ 18.1-188, 18.1-190; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-345. Repealed

Repealed by Acts 2013, c. 621.



§ 18.2-346. Prostitution; commercial sexual conduct; commercial exploitation of a minor; penalties

A. Any person who, for money or its equivalent, (i) commits adultery, fornication, or any act in violation of § 18.2-361, performs cunnilingus, fellatio, or anilingus upon or by another person, or engages in anal intercourse or (ii) offers to commit adultery, fornication, or any act in violation of § 18.2-361, perform cunnilingus, fellatio, or anilingus upon or by another person, or engage in anal intercourse and thereafter does any substantial act in furtherance thereof is guilty of prostitution, which is punishable as a Class 1 misdemeanor.

B. Any person who offers money or its equivalent to another for the purpose of engaging in sexual acts as enumerated in subsection A and thereafter does any substantial act in furtherance thereof is guilty of solicitation of prostitution, which is punishable as a Class 1 misdemeanor. However, any person who solicits prostitution from a minor (i) 16 years of age or older is guilty of a Class 6 felony or (ii) younger than 16 years of age is guilty of a Class 5 felony.

Code 1950, § 18.1-194; 1960, c. 358; 1975, cc. 14, 15; 1980, c. 534; 1993, c. 609; 2013, cc. 417, 467; 2014, c. 794.



§ 18.2-346.1. Testing of convicted prostitutes and injection drug users for infection with human immunodeficiency viruses and hepatitis C; limited disclosure

A. As soon as practicable following conviction of any person for violation of § 18.2-346 or 18.2-361, or any violation of Article 1 (§ 18.2-247 et seq.) or 1.1 (§ 18.2-265.1 et seq.) of Chapter 7 involving the possession, sale, or use of a controlled substance in a form amenable to intravenous use; or the possession, sale, or use of hypodermic syringes, needles, or other objects designed or intended for use in parenterally injecting controlled substances into the human body, such person shall be required to submit to testing for infection with human immunodeficiency viruses and hepatitis C. The convicted person shall receive counseling from personnel of the Department of Health concerning (i) the meaning of the test, (ii) acquired immunodeficiency syndrome and hepatitis C, and (iii) the transmission and prevention of infection with human immunodeficiency viruses and hepatitis C.

B. Tests for human immunodeficiency viruses shall be conducted to confirm any initial positive test results before any test result shall be determined to be positive for infection. The results of such test shall be confidential as provided in § 32.1-36.1 and shall be disclosed to the person who is the subject of the test and to the Department of Health as required by § 32.1-36. The Department shall conduct surveillance and investigation in accordance with the requirements of § 32.1-39.

C. Upon receiving a report of a positive test for hepatitis C, the State Health Commissioner may share protected health information relating to such positive test with relevant sheriffs' offices, the state police, local police departments, adult or youth correctional facilities, salaried or volunteer firefighters, paramedics or emergency medical technicians, officers of the court, and regional or local jails (i) to the extent necessary to advise exposed individuals of the risk of infection and to enable exposed individuals to seek appropriate testing and treatment, and (ii) as may be needed to prevent and control disease and is deemed necessary to prevent serious harm and serious threats to the health and safety of individuals and the public.

The disclosed protected health information shall be held confidential; no person to whom such information is disclosed shall redisclose or otherwise reveal the protected health information without first obtaining the specific authorization from the individual who was the subject of the test for such redisclosure.

Such protected health information shall only be used to protect the health and safety of individuals and the public in conformance with the regulations concerning patient privacy promulgated by the federal Department of Health and Human Services, as such regulations may be amended.

D. The results of the tests shall not be admissible in any criminal proceeding related to prostitution or drug use.

The cost of the tests shall be paid by the Commonwealth and taxed as part of the cost of such criminal proceedings.

1990, c. 913; 2005, c. 438.



§ 18.2-347. Keeping, residing in or frequenting a bawdy place; "bawdy place" defined

It shall be unlawful for any person to keep any bawdy place, or to reside in or at or visit, for immoral purposes, any such bawdy place. Each and every day such bawdy place shall be kept, resided in or visited, shall constitute a separate offense. In a prosecution under this section the general reputation of the place may be proved.

As used in this Code, "bawdy place" shall mean any place within or without any building or structure which is used or is to be used for lewdness, assignation or prostitution.

Code 1950, §§ 18.1-195, 18.1-196; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-348. Aiding prostitution or illicit sexual intercourse, etc

It is unlawful for any person or any officer, employee, or agent of any firm, association, or corporation, with knowledge of, or good reason to believe, the immoral purpose of such visit, to take or transport or assist in taking or transporting, or offer to take or transport on foot or in any way, any person to a place, whether within or without any building or structure, used or to be used for the purpose of lewdness, assignation, or prostitution within the Commonwealth, or to procure or assist in procuring for the purpose of illicit sexual intercourse, anal intercourse, cunnilingus, fellatio, or anilingus or any act violative of § 18.2-361, or to give any information or direction to any person with intent to enable such person to commit an act of prostitution.

Code 1950, § 18.1-197; 1960, c. 358; 1975, cc. 14, 15; 1980, c. 534; 2014, c. 794.



§ 18.2-349. Using vehicles to promote prostitution or unlawful sexual intercourse

It shall be unlawful for any owner or chauffeur of any vehicle, with knowledge or reason to believe the same is to be used for such purpose, to use the same or to allow the same to be used for the purpose of prostitution or unlawful sexual intercourse, or to aid or promote such prostitution or unlawful sexual intercourse by the use of any such vehicle.

Code 1950, § 18.1-198; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-350. Confinement of convicted prostitutes and persons violating §§ 18.2-347 through 18.2-349

Every person convicted of being a prostitute and every person convicted of violating any of the provisions of §§ 18.2-347 through 18.2-349 shall be guilty of a Class 1 misdemeanor; provided, however, that in any case in which a city or county farm or hospital is available for the confinement of persons so convicted, confinement may be in such farm or hospital, in the discretion of the court or judge.

Code 1950, § 18.1-199; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-351. Repealed

Repealed by Acts 2004, c. 459.



§ 18.2-354. Reserved

Reserved.



§ 18.2-355. Taking, detaining, etc., person for prostitution, etc., or consenting thereto; human trafficking

Any person who:

(1) For purposes of prostitution or unlawful sexual intercourse, takes any person into, or persuades, encourages or causes any person to enter, a bawdy place, or takes or causes such person to be taken to any place against his or her will for such purposes; or

(2) Takes or detains a person against his or her will with the intent to compel such person, by force, threats, persuasions, menace or duress, to marry him or her or to marry any other person, or to be defiled; or

(3) Being parent, guardian, legal custodian or one standing in loco parentis of a person, consents to such person being taken or detained by any person for the purpose of prostitution or unlawful sexual intercourse; or

(4) For purposes of prostitution, takes any minor into, or persuades, encourages, or causes any minor to enter, a bawdy place, or takes or causes such person to be taken to any place for such purposes; is guilty of pandering.

A violation of subdivision (1), (2), or (3) is punishable as a Class 4 felony. A violation of subdivision (4) is punishable as a Class 3 felony.

Code 1950, § 18.1-204; 1960, c. 358; 1975, cc. 14, 15; 1980, c. 534; 1997, c. 555; 2014, cc. 649, 706; 2015, c. 395.



§ 18.2-356. Receiving money for procuring person; penalties

Any person who receives any money or other valuable thing for or on account of (i) procuring for or placing in a house of prostitution or elsewhere any person for the purpose of causing such person to engage in unlawful sexual intercourse, anal intercourse, cunnilingus, fellatio, or anilingus or any act in violation of § 18.2-361 or (ii) causing any person to engage in forced labor or services, concubinage, prostitution, or the manufacture of any obscene material or child pornography is guilty of a Class 4 felony. Any person who violates clause (i) or (ii) with a person under the age of 18 is guilty of a Class 3 felony.

Code 1950, § 18.1-206; 1960, c. 358; 1975, cc. 14, 15; 1980, c. 534; 2011, c. 785; 2014, c. 794; 2015, cc. 690, 691.



§ 18.2-357. Receiving money from earnings of male or female prostitute; penalties

Any person who shall knowingly receive any money or other valuable thing from the earnings of any male or female engaged in prostitution, except for a consideration deemed good and valuable in law, shall be guilty of pandering, punishable as a Class 4 felony. Any person who violates this section by receiving money or other valuable thing from a person under the age of 18 is guilty of a Class 3 felony.

Code 1950, § 18.1-208; 1960, c. 358; 1975, cc. 14, 15; 1980, c. 534; 2015, cc. 690, 691.



§ 18.2-357.1. Commercial sex trafficking; penalties

A. Any person who, with the intent to receive money or other valuable thing or to assist another in receiving money or other valuable thing from the earnings of a person from prostitution or unlawful sexual intercourse in violation of subsection A of § 18.2-346, solicits, invites, recruits, encourages, or otherwise causes or attempts to cause a person to violate subsection A of § 18.2-346 is guilty of a Class 5 felony.

B. Any person who violates subsection A through the use of force, intimidation, or deception is guilty of a Class 4 felony.

C. Any adult who violates subsection A with a person under the age of 18 is guilty of a Class 3 felony.

2015, cc. 690, 691.



§ 18.2-358. Repealed

Repealed by Acts 2004, c. 459.



§ 18.2-359. Venue for criminal sexual assault or where any person transported for criminal sexual assault, attempted criminal sexual assault, or purposes of unlawful sexual intercourse, crimes against nature, and indecent liberties with children; venue for such crimes when coupled with a violent felony

A. Any person transporting or attempting to transport through or across the Commonwealth any person for the purposes of unlawful sexual intercourse, anal intercourse, cunnilingus, fellatio, or anilingus or prostitution, or for the purpose of committing any crime specified in § 18.2-361, 18.2-370, or 18.2-370.1, or for the purposes of committing or attempting to commit criminal sexual assault under Article 7 (§ 18.2-61 et seq.) of Chapter 4, may be presented, indicted, tried, and convicted in any county or city in which any part of such transportation occurred.

B. Venue for the trial of any person charged with committing or attempting to commit any crime specified in § 18.2-361, 18.2-370, or 18.2-370.1, or sexual assault under Article 7 (§ 18.2-61 et seq.) of Chapter 4 may be had in the county or city in which such crime is alleged to have occurred or, with the concurrence of the attorney for the Commonwealth in the county or city in which the crime is alleged to have occurred, in any county or city through which the victim was transported by the defendant prior to the commission of such offense.

C. Venue for the trial of any person charged with committing or attempting to commit criminal sexual assault under Article 7 (§ 18.2-61 et seq.) of Chapter 4 against a person under 18 years of age may be had in the county or city in which such crime is alleged to have occurred or, when the county or city where the offense is alleged to have occurred cannot be determined, then in the county or city where the person under 18 years of age resided at the time of the offense.

D. Venue for the trial of any person charged with committing or attempting to commit (i) any crime specified in § 18.2-361, 18.2-370, or 18.2-370.1, or criminal sexual assault under Article 7 (§ 18.2-61 et seq.) of Chapter 4 and (ii) any violent felony as defined in § 17.1-805 or any act of violence as defined in § 19.2-297.1 arising out of the same incident, occurrence, or transaction may be had in the county or city in which any such crime is alleged to have occurred or, with the concurrence of the attorney for the Commonwealth in the county or city in which the crime is alleged to have occurred, in any county or city through which the victim was transported by the defendant in the commission of such offense.

Code 1950, § 18.1-210; 1960, c. 358; 1975, cc. 14, 15; 1976, c. 54; 1978, c. 610; 1981, c. 397; 2004, c. 869; 2011, c. 763; 2014, c. 794; 2015, c. 555.



§ 18.2-360. Competency of persons to testify in prosecutions under §§ 18.2-355 through 18.2-361

Any male or female referred to in §§ 18.2-355 through 18.2-361 shall be a competent witness in any prosecution under such sections to testify to any and all matters, including conversations by or with the accused with third persons in his or her presence, notwithstanding he or she may have married the accused either before or after the violation of any of the provisions of this section; but such witness shall not be compelled to testify after such marriage.

Code 1950, § 18.1-211; 1960, c. 358; 1975, cc. 14, 15; 1980, c. 534.



§ 18.2-361. Crimes against nature; penalty

A. If any person carnally knows in any manner any brute animal or voluntarily submits to such carnal knowledge, he is guilty of a Class 6 felony.

B. Any person who performs or causes to be performed cunnilingus, fellatio, anilingus, or anal intercourse upon or by his daughter or granddaughter, son or grandson, brother or sister, or father or mother is guilty of a Class 5 felony. However, if a parent or grandparent commits any such act with his child or grandchild and such child or grandchild is at least 13 but less than 18 years of age at the time of the offense, such parent or grandparent is guilty of a Class 3 felony.

C. For the purposes of this section, parent includes step-parent, grandparent includes step-grandparent, child includes step-child, and grandchild includes step-grandchild.

Code 1950, § 18.1-212; 1960, c. 358; 1968, c. 427; 1975, cc. 14, 15; 1977, c. 285; 1981, c. 397; 1993, c. 450; 2005, c. 185; 2014, c. 794.



§ 18.2-362. Person marrying when husband or wife is living; penalty; venue

If any person, being married, shall, during the life of the husband or wife, marry another person in this Commonwealth, or if the marriage with such other person take place out of the Commonwealth, shall thereafter cohabit with such other person in this Commonwealth, he or she shall be guilty of a Class 4 felony. Venue for a violation of this section may be in the county or city where the subsequent marriage occurred or where the parties to the subsequent marriage cohabited.

Code 1950, § 20-41; 1975, cc. 14, 15; 2003, c. 99.



§ 18.2-363. Leaving Commonwealth to evade law against bigamy

If any persons, resident in this Commonwealth, one of whom has a husband or wife living, shall, with the intention of returning to reside in this Commonwealth, go into another state or country and there intermarry and return to and reside in this Commonwealth cohabiting as man and wife, such marriage shall be governed by the same law, in all respects, as if it had been solemnized in this Commonwealth.

Code 1950, § 20-44; 1975, cc. 14, 15.



§ 18.2-364. Exceptions to preceding sections

Sections 18.2-362 and 18.2-363 shall not extend to a person whose husband or wife shall have been continuously absent from such person for seven years next before marriage of such person to another, and shall not have been known by such person to be living within that time; nor to a person who can show that the second marriage was contracted in good faith under a reasonable belief that the former consort was dead; nor to a person who shall, at the time of the subsequent marriage, have been divorced from the bond of the former marriage; nor to a person whose former marriage was void.

Code 1950, § 20-42; 1975, cc. 14, 15.



§ 18.2-365. Adultery defined; penalty

Any person, being married, who voluntarily shall have sexual intercourse with any person not his or her spouse shall be guilty of adultery, punishable as a Class 4 misdemeanor.

Code 1950, §§18.1-187, 18.1-190; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-366. Adultery and fornication by persons forbidden to marry; incest

A. Any person who commits adultery or fornication with any person whom he or she is forbidden by law to marry shall be guilty of a Class 1 misdemeanor except as provided by subsection B.

B. Any person who commits adultery or fornication with his daughter or granddaughter, or with her son or grandson, or her father or his mother, shall be guilty of a Class 5 felony. However, if a parent or grandparent commits adultery or fornication with his or her child or grandchild, and such child or grandchild is at least thirteen years of age but less than eighteen years of age at the time of the offense, such parent or grandparent shall be guilty of a Class 3 felony.

C. For the purposes of this section, parent includes step-parent, grandparent includes step-grandparent, child includes a step-child, and grandchild includes a step-grandchild.

Code 1950, § 18.1-191; 1960, c. 358; 1975, cc. 14, 15; 1981, c. 397; 1993, c. 703; 2014, c. 542.



§ 18.2-367. Repealed

Repealed by Acts 2004, c. 459.



§ 18.2-368. Placing or leaving wife for prostitution; penalty

Any person who, by force, fraud, intimidation, or threats, places or leaves or procures any other person to place or leave his wife in a bawdy place for the purpose of prostitution or unlawful sexual intercourse, anal intercourse, cunnilingus, fellatio, or anilingus is guilty of pandering, punishable as a Class 4 felony.

Code 1950, § 18.1-207; 1960, c. 358; 1975, cc. 14, 15; 2014, c. 794.



§ 18.2-369. Abuse and neglect of incapacitated adults; penalty

A. It shall be unlawful for any responsible person to abuse or neglect any incapacitated adult as defined in this section. Any responsible person who abuses or neglects an incapacitated adult in violation of this section and the abuse or neglect does not result in serious bodily injury or disease to the incapacitated adult is guilty of a Class 1 misdemeanor. Any responsible person who is convicted of a second or subsequent offense under this subsection is guilty of a Class 6 felony.

B. Any responsible person who abuses or neglects an incapacitated adult in violation of this section and the abuse or neglect results in serious bodily injury or disease to the incapacitated adult is guilty of a Class 4 felony. Any responsible person who abuses or neglects an incapacitated adult in violation of this section and the abuse or neglect results in the death of the incapacitated adult is guilty of a Class 3 felony.

C. For purposes of this section:

"Abuse" means (i) knowing and willful conduct that causes physical injury or pain or (ii) knowing and willful use of physical restraint, including confinement, as punishment, for convenience or as a substitute for treatment, except where such conduct or physical restraint, including confinement, is a part of care or treatment and is in furtherance of the health and safety of the incapacitated person.

"Incapacitated adult" means any person 18 years of age or older who is impaired by reason of mental illness, intellectual disability, physical illness or disability, advanced age or other causes to the extent the adult lacks sufficient understanding or capacity to make, communicate or carry out reasonable decisions concerning his well-being.

"Neglect" means the knowing and willful failure by a responsible person to provide treatment, care, goods or services which results in injury to the health or endangers the safety of an incapacitated adult.

"Responsible person" means a person who has responsibility for the care, custody or control of an incapacitated person by operation of law or who has assumed such responsibility voluntarily, by contract or in fact.

"Serious bodily injury or disease" shall include but not be limited to (i) disfigurement, (ii) a fracture, (iii) a severe burn or laceration, (iv) mutilation, (v) maiming, or (vi) life-threatening internal injuries or conditions, whether or not caused by trauma.

D. No responsible person shall be in violation of this section whose conduct was (i) in accordance with the informed consent of the incapacitated person or a person authorized to consent on his behalf; (ii) in accordance with a declaration by the incapacitated person under the Natural Death Act of Virginia (§ 54.1-2981 et seq.) or with the provisions of a valid medical power of attorney; (iii) in accordance with the wishes of the incapacitated person or a person authorized to consent on behalf of the incapacitated person and in accord with the tenets and practices of a church or religious denomination; (iv) incident to necessary movement of, placement of or protection from harm to the incapacitated person; or (v) a bona fide, recognized or approved practice to provide medical care.

1992, c. 551; 1994, c. 620; 2000, c. 796; 2001, c. 181; 2004, c. 863; 2007, cc. 562, 653; 2012, cc. 476, 507.



§ 18.2-370. Taking indecent liberties with children; penalties

A. Any person 18 years of age or over, who, with lascivious intent, knowingly and intentionally commits any of the following acts with any child under the age of 15 years is guilty of a Class 5 felony:

(1) Expose his or her sexual or genital parts to any child to whom such person is not legally married or propose that any such child expose his or her sexual or genital parts to such person; or

(2) [Repealed.]

(3) Propose that any such child feel or fondle his own sexual or genital parts or the sexual or genital parts of such person or propose that such person feel or fondle the sexual or genital parts of any such child; or

(4) Propose to such child the performance of an act of sexual intercourse, anal intercourse, cunnilingus, fellatio, or anilingus or any act constituting an offense under § 18.2-361; or

(5) Entice, allure, persuade, or invite any such child to enter any vehicle, room, house, or other place, for any of the purposes set forth in the preceding subdivisions of this subsection.

B. Any person 18 years of age or over who, with lascivious intent, knowingly and intentionally receives money, property, or any other remuneration for allowing, encouraging, or enticing any person under the age of 18 years to perform in or be a subject of sexually explicit visual material as defined in § 18.2-374.1 or who knowingly encourages such person to perform in or be a subject of sexually explicit material is guilty of a Class 5 felony.

C. Any person who is convicted of a second or subsequent violation of this section is guilty of a Class 4 felony, provided that (i) the offenses were not part of a common act, transaction or scheme; (ii) the accused was at liberty as defined in § 53.1-151 between each conviction; and (iii) it is admitted, or found by the jury or judge before whom the person is tried, that the accused was previously convicted of a violation of this section.

D. Any parent, step-parent, grandparent, or step-grandparent who commits a violation of either this section or clause (v) or (vi) of subsection A of § 18.2-370.1 (i) upon his child, step-child, grandchild, or step-grandchild who is at least 15 but less than 18 years of age is guilty of a Class 5 felony or (ii) upon his child, step-child, grandchild, or step-grandchild less than 15 years of age is guilty of a Class 4 felony.

Code 1950, §§ 18.1-213 through 18.1-215; 1960, c. 358; 1973, c. 131; 1975, cc. 14, 15; 1979, c. 348; 1981, c. 397; 1986, c. 503; 2000, c. 333; 2001, cc. 776, 840; 2005, cc. 185, 762; 2013, cc. 423, 470; 2014, c. 794.



§ 18.2-370.01. Indecent liberties by children; penalty

Any child over the age of thirteen years but under the age of eighteen who, with lascivious intent, knowingly and intentionally exposes his or her sexual or genital parts to any other child under the age of fourteen years who, measured by actual dates of birth, is five or more years the accused's junior, or proposes that any such child expose his or her sexual or genital parts to such person, shall be guilty of a Class 1 misdemeanor.

1998, c. 825.



§ 18.2-370.1. Taking indecent liberties with child by person in custodial or supervisory relationship; penalties

A. Any person 18 years of age or older who, except as provided in § 18.2-370, maintains a custodial or supervisory relationship over a child under the age of 18 and is not legally married to such child and such child is not emancipated who, with lascivious intent, knowingly and intentionally (i) proposes that any such child feel or fondle the sexual or genital parts of such person or that such person feel or handle the sexual or genital parts of the child; or (ii) proposes to such child the performance of an act of sexual intercourse, anal intercourse, cunnilingus, fellatio, or anilingus or any act constituting an offense under § 18.2-361; or (iii) exposes his or her sexual or genital parts to such child; or (iv) proposes that any such child expose his or her sexual or genital parts to such person; or (v) proposes to the child that the child engage in sexual intercourse, sodomy or fondling of sexual or genital parts with another person; or (vi) sexually abuses the child as defined in subdivision 6 of § 18.2-67.10 is guilty of a Class 6 felony.

B. Any person who is convicted of a second or subsequent violation of this section is guilty of a Class 5 felony, provided that (i) the offenses were not part of a common act, transaction or scheme; (ii) the accused was at liberty as defined in § 53.1-151 between each conviction; and (iii) it is admitted, or found by the jury or judge before whom the person is tried, that the accused was previously convicted of a violation of this section.

1982, c. 521; 1986, c. 503; 1991, c. 517; 2001, c. 840; 2005, c. 185; 2014, c. 794.



§ 18.2-370.2. Sex offenses prohibiting proximity to children; penalty

A."Offense prohibiting proximity to children" means a violation or an attempt to commit a violation of (i) subsection A of § 18.2-47, clause (ii) or (iii) of § 18.2-48, subsection B of § 18.2-361, or subsection B of § 18.2-366, where the victim of one of the foregoing offenses was a minor, or (ii) subsection A (iii) of § 18.2-61, §§ 18.2-63, 18.2-64.1, subdivision A 1 of § 18.2-67.1, subdivision A 1 of § 18.2-67.2, or subdivision A 1 or A 4 (a) of § 18.2-67.3, or §§ 18.2-370, 18.2-370.1, clause (ii) of § 18.2-371, §§ 18.2-374.1, 18.2-374.1:1 or § 18.2-379. As of July 1, 2006, "offense prohibiting proximity to children" shall include a violation of § 18.2-472.1, when the offense requiring registration was one of the foregoing offenses.

B. Every adult who is convicted of an offense prohibiting proximity to children when the offense occurred on or after July 1, 2000, shall as part of his sentence be forever prohibited from loitering within 100 feet of the premises of any place he knows or has reason to know is a primary, secondary or high school. In addition, every adult who is convicted of an offense prohibiting proximity to children when the offense occurred on or after July 1, 2006, shall as part of his sentence be forever prohibited from loitering within 100 feet of the premises of any place he knows or has reason to know is a child day program as defined in § 63.2-100.

C. Every adult who is convicted of an offense prohibiting proximity to children, when the offense occurred on or after July 1, 2008, shall as part of his sentence be forever prohibited from going, for the purpose of having any contact whatsoever with children that are not in his custody, within 100 feet of the premises of any place owned or operated by a locality that he knows or should know is a playground, athletic field or facility, or gymnasium.

A violation of this section is punishable as a Class 6 felony.

2000, c. 770; 2006, cc. 857, 914; 2008, c. 579.



§ 18.2-370.3. Sex offenses prohibiting residing in proximity to children; penalty

A. Every adult who is convicted of an offense occurring on or after July 1, 2006, where the offender is more than three years older than the victim, of one of the following qualifying offenses: (i) clause (iii) of subsection A of § 18.2-61, (ii) subdivision A 1 of § 18.2-67.1, or (iii) subdivision A 1 of § 18.2-67.2, shall be forever prohibited from residing within 500 feet of the premises of any place he knows or has reason to know is a child day center as defined in § 63.2-100, or a primary, secondary, or high school. A violation of this section is a Class 6 felony. The provisions of this section shall only apply if the qualifying offense was done in the commission of, or as a part of the same course of conduct as, or as part of a common scheme or plan as a violation of (i) subsection A of § 18.2-47 or § 18.2-48, (ii) § 18.2-89, 18.2-90, or 18.2-91, or (iii) § 18.2-51.2.

B. An adult who is convicted of an offense as specified in subsection A of this section and has established a lawful residence shall not be in violation of this section if a child day center or a primary, secondary, or high school is established within 500 feet of his residence subsequent to his conviction.

C. Every adult who is convicted of an offense occurring on or after July 1, 2008, where the offender is more than three years older than the victim, of one of the following qualifying offenses: (i) clause (iii) of subsection A of § 18.2-61, (ii) subdivision A 1 of § 18.2-67.1, or (iii) subdivision A 1 of § 18.2-67.2, shall be forever prohibited from residing within 500 feet of the boundary line of any place he knows is a public park when such park (i) is owned and operated by a county, city or town, (ii) shares a boundary line with a primary, secondary, or high school and (iii) is regularly used for school activities. A violation of this section is a Class 6 felony. The provisions of this section shall only apply if the qualifying offense was done in the commission of, or as a part of the same course of conduct as, or as part of a common scheme or plan as a violation of (i) subsection A of § 18.2-47 or § 18.2-48, (ii) § 18.2-89, 18.2-90, or 18.2-91, or (iii) § 18.2-51.2.

D. An adult who is convicted of an offense as specified in subsection C and has established a lawful residence shall not be in violation of this section if a public park that (i) is owned and operated by a county, city or town, (ii) shares a boundary line with a primary, secondary, or high school, and (iii) is regularly used for school activities, is established within 500 feet of his residence subsequent to his conviction.

2006, cc. 857, 914; 2008, c. 726.



§ 18.2-370.4. Sex offenses prohibiting working on school property; penalty

A. Every adult who has been convicted of an offense occurring on or after July 1, 2006, where the offender is more than three years older than the victim, of one of the following qualifying offenses: (i) clause (iii) of subsection A of § 18.2-61, (ii) subdivision A 1 of § 18.2-67.1, or (iii) subdivision A 1 of § 18.2-67.2, shall be forever prohibited from working or engaging in any volunteer activity on property he knows or has reason to know is public or private elementary or secondary school or child day center property. A violation of this section is punishable as a Class 6 felony. The provisions of this section shall only apply if the qualifying offense was done in the commission of, or as a part of the same course of conduct of, or as part of a common scheme or plan as a violation of (i) subsection A of § 18.2-47 or 18.2-48, (ii) § 18.2-89, 18.2-90, or 18.2-91, or (iii) § 18.2-51.2.

B. An employer of a person who violates this section, or any person who procures volunteer activity by a person who violates this section, and the school or child day center where the violation of this section occurred, are immune from civil liability unless they had actual knowledge that such person had been convicted of an offense listed in subsection A.

2006, cc. 853, 857, 914.



§ 18.2-370.5. Sex offenses prohibiting entry onto school or other property; penalty

A. Every adult who is convicted of a sexually violent offense, as defined in § 9.1-902, shall be prohibited from entering or being present (i) during school hours, and during school-related or school-sponsored activities upon any property he knows or has reason to know is a public or private elementary or secondary school or child day center property; (ii) on any school bus as defined in § 46.2-100; or (iii) upon any property, public or private, during hours when such property is solely being used by a public or private elementary or secondary school for a school-related or school-sponsored activity.

B. The provisions of clauses (i) and (iii) of subsection A shall not apply to such adult if (i) he is a lawfully registered and qualified voter, and is coming upon such property solely for purposes of casting his vote; (ii) he is a student enrolled at the school; or (iii) he has obtained a court order pursuant to subsection C allowing him to enter and be present upon such property, has obtained the permission of the school board or of the owner of the private school or child day center or their designee for entry within all or part of the scope of the lifted ban, and is in compliance with such school board's, school's or center's terms and conditions and those of the court order.

C. Every adult who is prohibited from entering upon school or child day center property pursuant to subsection A may after notice to the attorney for the Commonwealth and either (i) the proprietor of the child day center, (ii) the Superintendent of Public Instruction and the chairman of the school board of the school division in which the school is located, or (iii) the chief administrator of the school if such school is not a public school, petition the circuit court in the county or city where the school or child day center is located for permission to enter such property. The court shall direct that the petitioner shall cause notice of the time and place of the hearing on his petition to be published once a week for two successive weeks in a newspaper meeting the requirements of § 8.01-324. The newspaper notice shall contain a provision stating that written comments regarding the petition may be submitted to the clerk of court at least five days prior to the hearing. For good cause shown, the court may issue an order permitting the petitioner to enter and be present on such property, subject to whatever restrictions of area, reasons for being present, or time limits the court deems appropriate.

D. A violation of this section is punishable as a Class 6 felony.

2007, cc. 284, 370; 2008, c. 781; 2010, c. 402; 2011, cc. 648, 796, 855; 2015, c. 688.



§ 18.2-370.6. Penetration of mouth of child with lascivious intent; penalty

Any person 18 years of age or older who, with lascivious intent, kisses a child under the age of 13 on the mouth while knowingly and intentionally penetrating the mouth of such child with his tongue is guilty of a Class 1 misdemeanor.

2008, c. 772.



§ 18.2-371. Causing or encouraging acts rendering children delinquent, abused, etc.; penalty; abandoned infant

Any person 18 years of age or older, including the parent of any child, who (i) willfully contributes to, encourages, or causes any act, omission, or condition that renders a child delinquent, in need of services, in need of supervision, or abused or neglected as defined in § 16.1-228 or (ii) engages in consensual sexual intercourse or anal intercourse with or performs cunnilingus, fellatio, or anilingus upon or by a child 15 or older not his spouse, child, or grandchild is guilty of a Class 1 misdemeanor. This section shall not be construed as repealing, modifying, or in any way affecting §§ 18.2-18, 18.2-19, 18.2-61, 18.2-63, and 18.2-347.

If the prosecution under this section is based solely on the accused parent having left the child at a hospital or emergency medical services agency, it shall be an affirmative defense to prosecution of a parent under this section that such parent safely delivered the child to a hospital that provides 24-hour emergency services or to an attended emergency medical services agency that employs emergency medical services personnel, within the first 14 days of the child's life. In order for the affirmative defense to apply, the child shall be delivered in a manner reasonably calculated to ensure the child's safety.

Code 1950, § 18.1-14; 1960, c. 358; 1975, cc. 14, 15; 1981, cc. 397, 568; 1990, c. 797; 1991, c. 295; 1993, c. 411; 2003, cc. 816, 822; 2006, c. 935; 2008, cc. 174, 206; 2014, c. 794; 2015, cc. 502, 503.



§ 18.2-371.1. Abuse and neglect of children; penalty; abandoned infant

A. Any parent, guardian, or other person responsible for the care of a child under the age of 18 who by willful act or omission or refusal to provide any necessary care for the child's health causes or permits serious injury to the life or health of such child is guilty of a Class 4 felony. For purposes of this subsection, "serious injury" includes but is not limited to (i) disfigurement, (ii) a fracture, (iii) a severe burn or laceration, (iv) mutilation, (v) maiming, (vi) forced ingestion of dangerous substances, and (vii) life-threatening internal injuries.

B. 1. Any parent, guardian, or other person responsible for the care of a child under the age of 18 whose willful act or omission in the care of such child was so gross, wanton, and culpable as to show a reckless disregard for human life is guilty of a Class 6 felony.

2. If a prosecution under this subsection is based solely on the accused parent having left the child at a hospital or emergency medical services agency, it shall be an affirmative defense to prosecution of a parent under this subsection that such parent safely delivered the child to a hospital that provides 24-hour emergency services or to an attended emergency medical services agency that employs emergency medical services personnel, within the first 14 days of the child's life. In order for the affirmative defense to apply, the child shall be delivered in a manner reasonably calculated to ensure the child's safety.

C. Any parent, guardian, or other person having care, custody, or control of a minor child who in good faith is under treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination shall not, for that reason alone, be considered in violation of this section.

1981, c. 568; 1988, c. 228; 1990, c. 638; 1993, c. 628; 2003, cc. 816, 822; 2006, c. 935; 2015, cc. 502, 503.



§ 18.2-371.2. Prohibiting purchase or possession of tobacco products, nicotine vapor products, and alternative nicotine products by minors or sale of tobacco products, nicotine vapor products, and alternative nicotine products to minors

A. No person shall sell to, distribute to, purchase for, or knowingly permit the purchase by any person less than 18 years of age, knowing or having reason to believe that such person is less than 18 years of age, any tobacco product, nicotine vapor product, or alternative nicotine product.

Tobacco products may be sold from a vending machine only if the machine is (i) posted with a notice, in a conspicuous manner and place, indicating that the purchase or possession of tobacco products by minors is unlawful and (ii) located in a place which is not open to the general public and is not generally accessible to minors. An establishment which prohibits the presence of minors unless accompanied by an adult is not open to the general public.

B. No person less than 18 years of age shall attempt to purchase, purchase, or possess any tobacco product, nicotine vapor product, or alternative nicotine product. The provisions of this subsection shall not be applicable to the possession of tobacco products, nicotine vapor products, or alternative nicotine products by a person less than 18 years of age making a delivery of tobacco products, nicotine vapor products, or alternative nicotine products in pursuance of his employment. This subsection shall not apply to purchase, attempt to purchase, or possession by a law-enforcement officer or his agent when the same is necessary in the performance of his duties.

C. No person shall sell a tobacco product, nicotine vapor product, or alternative nicotine product to any individual who does not demonstrate, by producing a driver's license or similar photo identification issued by a government agency, that the individual is at least 18 years of age. Such identification is not required from an individual whom the person has reason to believe is at least 18 years of age or who the person knows is at least 18 years of age. Proof that the person demanded, was shown, and reasonably relied upon a photo identification stating that the individual was at least 18 years of age shall be a defense to any action brought under this subsection. In determining whether a person had reason to believe an individual is at least 18 years of age, the trier of fact may consider, but is not limited to, proof of the general appearance, facial characteristics, behavior, and manner of the individual.

This subsection shall not apply to mail order or Internet sales, provided that the person offering the tobacco product, nicotine vapor product, or alternative nicotine product for sale through mail order or the Internet (i) prior to the sale of the tobacco product, nicotine vapor product, or alternative nicotine product verifies that the purchaser is at least 18 years of age through a commercially available database that is regularly used by businesses or governmental entities for the purpose of age and identity verification and (ii) uses a method of mailing, shipping, or delivery that requires the signature of a person at least 18 years of age before the tobacco product, nicotine vapor product, or alternative nicotine product will be released to the purchaser.

D. A violation of subsection A or C by an individual or by a separate retail establishment that involves a nicotine vapor product, alternative nicotine product, or tobacco product other than a bidi is punishable by a civil penalty not to exceed $100 for a first violation, a civil penalty not to exceed $200 for a second violation, and a civil penalty not to exceed $500 for a third or subsequent violation.

A violation of subsection A or C by an individual or by a separate retail establishment that involves the sale, distribution, or purchase of a bidi is punishable by a civil penalty in the amount of $500 for a first violation, a civil penalty in the amount of $1,000 for a second violation, and a civil penalty in the amount of $2,500 for a third or subsequent violation. Where a defendant retail establishment offers proof that it has trained its employees concerning the requirements of this section, the court shall suspend all of the penalties imposed hereunder. However, where the court finds that a retail establishment has failed to so train its employees, the court may impose a civil penalty not to exceed $1,000 in lieu of any penalties imposed hereunder for a violation of subsection A or C involving a nicotine vapor product, alternative nicotine product, or tobacco product other than a bidi.

A violation of subsection B is punishable by a civil penalty not to exceed $100 for a first violation and a civil penalty not to exceed $250 for a second or subsequent violation. A court may, as an alternative to the civil penalty, and upon motion of the defendant, prescribe the performance of up to 20 hours of community service for a first violation of subsection B and up to 40 hours of community service for a second or subsequent violation. If the defendant fails or refuses to complete the community service as prescribed, the court may impose the civil penalty. Upon a violation of subsection B, the judge may enter an order pursuant to subdivision A 9 of § 16.1-278.8.

Any attorney for the Commonwealth of the county or city in which an alleged violation occurred may bring an action to recover the civil penalty, which shall be paid into the state treasury. Any law-enforcement officer may issue a summons for a violation of subsection A, B, or C.

E. 1. Cigarettes shall be sold only in sealed packages provided by the manufacturer, with the required health warning. The proprietor of every retail establishment that offers for sale any tobacco product, nicotine vapor product, or alternative nicotine product shall post in a conspicuous manner and place a sign or signs indicating that the sale of tobacco products, nicotine vapor products, or alternative nicotine products to any person under 18 years of age is prohibited by law. Any attorney for the county, city, or town in which an alleged violation of this subsection occurred may enforce this subsection by civil action to recover a civil penalty not to exceed $50. The civil penalty shall be paid into the local treasury. No filing fee or other fee or cost shall be charged to the county, city, or town which instituted the action.

2. For the purpose of compliance with regulations of the Substance Abuse and Mental Health Services Administration published at 61 Federal Register 1492, the Department of Agriculture and Consumer Services may promulgate regulations which allow the Department to undertake the activities necessary to comply with such regulations.

3. Any attorney for the county, city, or town in which an alleged violation of this subsection occurred may enforce this subsection by civil action to recover a civil penalty not to exceed $100. The civil penalty shall be paid into the local treasury. No filing fee or other fee or cost shall be charged to the county, city, or town which instituted the action.

F. Nothing in this section shall be construed to create a private cause of action.

G. (Effective until July 1, 2018) Agents of the Virginia Alcoholic Beverage Control Board designated pursuant to § 4.1-105 may issue a summons for any violation of this section.

G. (Effective July 1, 2018) Agents of the Virginia Alcoholic Beverage Control Authority designated pursuant to § 4.1-105 may issue a summons for any violation of this section.

H. As used in this section:

"Alternative nicotine product" means any noncombustible product containing nicotine that is intended for human consumption, whether chewed, absorbed, dissolved, or ingested by any other means. "Alternative nicotine product" does not include any nicotine vapor product, tobacco product, or product regulated as a drug or device by the U.S. Food and Drug Administration (FDA) under Chapter V (21 U.S.C. § 351 et seq.) of the Federal Food, Drug, and Cosmetic Act.

"Bidi" means a product containing tobacco that is wrapped in temburni leaf (diospyros melanoxylon) or tendu leaf (diospyros exculpra), or any other product that is offered to, or purchased by, consumers as a bidi or beedie.

"Nicotine vapor product" means any noncombustible product containing nicotine that employs a heating element, power source, electronic circuit, or other electronic, chemical, or mechanical means, regardless of shape or size, that can be used to produce vapor from nicotine in a solution or other form. "Nicotine vapor product" includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. "Nicotine vapor product" does not include any product regulated by the FDA under Chapter V (21 U.S.C. § 351 et seq.) of the Federal Food, Drug, and Cosmetic Act.

"Tobacco product" means any product made of tobacco and includes cigarettes, cigars, smokeless tobacco, pipe tobacco, bidis, and wrappings. "Tobacco product" does not include any nicotine vapor product, alternative nicotine product, or product that is regulated by the FDA under Chapter V (21 U.S.C. § 351 et seq.) of the Federal Food, Drug, and Cosmetic Act.

"Wrappings" includes papers made or sold for covering or rolling tobacco or other materials for smoking in a manner similar to a cigarette or cigar.

1986, c. 406; 1991, c. 558; 1993, c. 631; 1994, c. 305; 1995, c. 675; 1996, cc. 509, 517; 1997, cc. 812, 882; 1998, c. 363; 1999, c. 1020; 2000, c. 883; 2003, cc. 114, 615; 2014, cc. 357, 394; 2015, cc. 38, 730, 739, 756.



§ 18.2-371.3. Tattooing or body piercing of minors

No person shall tattoo or perform body piercing for hire or consideration on a person less than eighteen years of age, knowing or having reason to believe such person is less than eighteen years of age except (i) in the presence of the person's parent or guardian, or (ii) when done by or under the supervision of a medical doctor, registered nurse or other medical services personnel licensed pursuant to Title 54.1 in the performance of their duties.

In addition, no person shall tattoo or perform body piercing on any client unless he complies with the Centers for Disease Control and Prevention's guidelines for "Universal Blood and Body Fluid Precautions" and provides the client with the following disclosure:

1. Tattooing and body piercing are invasive procedures in which the skin is penetrated by a foreign object.

2. If proper sterilization and antiseptic procedures are not followed by tattoo artists and body piercers, there is a risk of transmission of bloodborne pathogens and other infections, including, but not limited to, human immunodeficiency viruses and hepatitis B or C viruses.

3. Tattooing and body piercing may cause allergic reactions in persons sensitive to dyes or the metals used in ornamentation.

4. Tattooing and body piercing may involve discomfort or pain for which appropriate anesthesia cannot be legally made available by the person performing the tattoo or body piercing unless such person holds the appropriate license from a Virginia health regulatory board.

A person who violates this section is guilty of a Class 1 misdemeanor.

For the purposes of this section:

"Body-piercing" means the act of penetrating the skin to make a hole, mark, or scar, generally permanent in nature. "Body piercing" does not include the use of a mechanized, presterilized ear-piercing system that penetrates the outer perimeter or lobe of the ear or both.

"Tattoo" means to place any design, letter, scroll, figure, symbol or any other mark upon or under the skin of any person with ink or any other substance resulting in the permanent coloration of the skin, including permanent make-up or permanent jewelry, by the aid of needles or any other instrument designed to touch or puncture the skin.

1997, c. 586; 2000, c. 842; 2001, c. 270; 2006, c. 692.



§ 18.2-371.4. Prohibiting the sale of novelty lighters to juveniles

A. "Novelty lighter" means a mechanical or electrical device containing a combustible fuel typically used for lighting cigarettes, cigars, or pipes that is (i) designed to resemble a cartoon character, toy, gun, watch, musical instrument, vehicle, animal, food, or beverage, or (ii) a fanciful article that plays musical notes, has flashing lights, or has other entertaining features that are appealing to or intended for use by juveniles. A novelty lighter may operate on any fuel, including butane, isobutene, or liquid fuel.

B. "Novelty lighter" does not include (i) a lighter without fuel and that is incapable of being fueled, (ii) a lighter lacking a device necessary to produce combustion or a flame, (iii) a mechanical or electrical device primarily used to ignite fuel for fireplaces or for charcoal or gas grills, (iv) a lighter manufactured prior to 1980, or (v) a standard disposable lighter that is printed or decorated with logos, labels, decals, or artwork, or heat shrinkable sleeves.

C. Novelty lighters that are available for purchase at a retail establishment shall be located in a place that is not open to the general public.

D. Any individual who sells a novelty lighter to a person he knows or has reason to know is a juvenile is subject to a civil penalty of no more than $100.

E. This section may be enforced by the State Fire Marshal's Office, local fire marshals appointed pursuant to § 27-34.2 or 27-34.2:1, or law-enforcement officers.

2009, c. 668.



§ 18.2-372. "Obscene" defined

The word "obscene" where it appears in this article shall mean that which, considered as a whole, has as its dominant theme or purpose an appeal to the prurient interest in sex, that is, a shameful or morbid interest in nudity, sexual conduct, sexual excitement, excretory functions or products thereof or sadomasochistic abuse, and which goes substantially beyond customary limits of candor in description or representation of such matters and which, taken as a whole, does not have serious literary, artistic, political or scientific value.

Code 1950, § 18.1-227; 1960, c. 233; 1975, cc. 14, 15.



§ 18.2-373. Obscene items enumerated

Obscene items shall include:

(1) Any obscene book;

(2) Any obscene leaflet, pamphlet, magazine, booklet, picture, painting, bumper sticker, drawing, photograph, film, negative, slide, motion picture, videotape recording;

(3) Any obscene figure, object, article, instrument, novelty device, or recording or transcription used or intended to be used in disseminating any obscene song, ballad, words, or sounds; or

(4) Any obscene writing, picture or similar visual representation, or sound recording, stored in an electronic or other medium retrievable in a perceivable form.

Code 1950, § 18.1-229; 1960, c. 233; 1975, cc. 14, 15; 1981, c. 293; 1989, c. 546; 2000, c. 1009.



§ 18.2-374. Production, publication, sale, possession, etc., of obscene items

It shall be unlawful for any person knowingly to:

(1) Prepare any obscene item for the purposes of sale or distribution; or

(2) Print, copy, manufacture, produce, or reproduce any obscene item for purposes of sale or distribution; or

(3) Publish, sell, rent, lend, transport in intrastate commerce, or distribute or exhibit any obscene item, or offer to do any of these things; or

(4) Have in his possession with intent to sell, rent, lend, transport, or distribute any obscene item. Possession in public or in a public place of any obscene item as defined in this article shall be deemed prima facie evidence of a violation of this section.

For the purposes of this section, "distribute" shall mean delivery in person, by mail, messenger or by any other means by which obscene items as defined in this article may pass from one person, firm or corporation to another.

Code 1950, § 18.1-228; 1960, c. 233; 1962, c. 289; 1970, c. 204; 1975, cc. 14, 15.



§ 18.2-374.1. Production, publication, sale, financing, etc., of child pornography; presumption as to age

A. For purposes of this article and Article 4 (§ 18.2-362 et seq.) of this chapter, "child pornography" means sexually explicit visual material which utilizes or has as a subject an identifiable minor. An identifiable minor is a person who was a minor at the time the visual depiction was created, adapted, or modified; or whose image as a minor was used in creating, adapting or modifying the visual depiction; and who is recognizable as an actual person by the person's face, likeness, or other distinguishing characteristic, such as a unique birthmark or other recognizable feature; and shall not be construed to require proof of the actual identity of the identifiable minor.

For the purposes of this article and Article 4 (§ 18.2-362 et seq.) of this chapter, the term "sexually explicit visual material" means a picture, photograph, drawing, sculpture, motion picture film, digital image, including such material stored in a computer's temporary Internet cache when three or more images or streaming videos are present, or similar visual representation which depicts sexual bestiality, a lewd exhibition of nudity, as nudity is defined in § 18.2-390, or sexual excitement, sexual conduct or sadomasochistic abuse, as also defined in § 18.2-390, or a book, magazine or pamphlet which contains such a visual representation. An undeveloped photograph or similar visual material may be sexually explicit material notwithstanding that processing or other acts may be required to make its sexually explicit content apparent.

B. A person shall be guilty of production of child pornography who:

1. Accosts, entices or solicits a person less than 18 years of age with intent to induce or force such person to perform in or be a subject of child pornography; or

2. Produces or makes or attempts or prepares to produce or make child pornography; or

3. Who knowingly takes part in or participates in the filming, photographing, or other production of child pornography by any means; or

4. Knowingly finances or attempts or prepares to finance child pornography.

5. [Repealed.]

B1. [Repealed.]

C1. Any person who violates this section, when the subject of the child pornography is a child less than 15 years of age, shall be punished by not less than five years nor more than 30 years in a state correctional facility. However, if the person is at least seven years older than the subject of the child pornography the person shall be punished by a term of imprisonment of not less than five years nor more than 30 years in a state correctional facility, five years of which shall be a mandatory minimum term of imprisonment. Any person who commits a second or subsequent violation of this section where the person is at least seven years older than the subject shall be punished by a term of imprisonment of not less than 15 years nor more than 40 years, 15 years of which shall be a mandatory minimum term of imprisonment.

C2. Any person who violates this section, when the subject of the child pornography is a person at least 15 but less than 18 years of age, shall be punished by not less than one year nor more than 20 years in a state correctional facility. However, if the person is at least seven years older than the subject of the child pornography the person shall be punished by term of imprisonment of not less than three years nor more than 30 years in a state correctional facility, three years of which shall be a mandatory minimum term of imprisonment. Any person who commits a second or subsequent violation of this section when he is at least seven years older than the subject shall be punished by a term of imprisonment of not less than 10 years nor more than 30 years, 10 years of which shall be a mandatory minimum term of imprisonment.

C3. The mandatory minimum terms of imprisonment prescribed for violations of this section shall be served consecutively with any other sentence.

D. For the purposes of this section it may be inferred by text, title or appearance that a person who is depicted as or presents the appearance of being less than 18 years of age in sexually explicit visual material is less than 18 years of age.

E. Venue for a prosecution under this section may lie in the jurisdiction where the unlawful act occurs or where any sexually explicit visual material associated with a violation of this section is produced, reproduced, found, stored, or possessed.

1979, c. 348; 1983, c. 524; 1986, c. 585; 1992, c. 234; 1995, c. 839; 2007, cc. 418, 759, 823; 2013, cc. 761, 774; 2015, c. 709.



§ 18.2-374.1:1. Possession, reproduction, distribution, solicitation, and facilitation of child pornography; penalty

A. Any person who knowingly possesses child pornography is guilty of a Class 6 felony.

B. Any person who commits a second or subsequent violation of subsection A is guilty of a Class 5 felony.

C. Any person who knowingly (i) reproduces by any means, including by computer, sells, gives away, distributes, electronically transmits, displays, purchases, or possesses with intent to sell, give away, distribute, transmit, or display child pornography or (ii) commands, entreats, or otherwise attempts to persuade another person to send, submit, transfer or provide to him any child pornography in order to gain entry into a group, association, or assembly of persons engaged in trading or sharing child pornography shall be punished by not less than five years nor more than 20 years in a state correctional facility. Any person who commits a second or subsequent violation under this subsection shall be punished by a term of imprisonment of not less than five years nor more than 20 years in a state correctional facility, five years of which shall be a mandatory minimum term of imprisonment. The mandatory minimum terms of imprisonment prescribed for violations of this section shall be served consecutively with any other sentence.

D. Any person who intentionally operates an Internet website for the purpose of facilitating the payment for access to child pornography is guilty of a Class 4 felony.

E. All child pornography shall be subject to lawful seizure and forfeiture pursuant to § 19.2-386.31.

F. For purposes of this section it may be inferred by text, title or appearance that a person who is depicted as or presents the appearance of being less than 18 years of age in sexually explicit visual material is less than 18 years of age.

G. Venue for a prosecution under this section may lie in the jurisdiction where the unlawful act occurs or where any child pornography is produced, reproduced, found, stored, received, or possessed in violation of this section.

H. The provisions of this section shall not apply to any such material that is possessed for a bona fide medical, scientific, governmental, law-enforcement, or judicial purpose by a physician, psychologist, scientist, attorney, employee of a law-enforcement agency, judge, or clerk who possesses such material in the course of conducting his professional duties as such.

1992, c. 745; 1993, c. 853; 1994, c. 511; 1999, c. 659; 2003, cc. 935, 938; 2004, c. 995; 2007, cc. 759, 823; 2009, c. 379; 2011, cc. 399, 416; 2012, c. 369; 2013, cc. 761, 774; 2014, c. 291; 2015, c. 428.



§ 18.2-374.1:2. Repealed

Repealed by Acts 2007, cc. 759 and 823, cl. 2.



§ 18.2-374.2. Repealed

Repealed by Acts 2004, c. 995.



§ 18.2-374.3. Use of communications systems to facilitate certain offenses involving children

A. As used in subsections C, D, and E, "use a communications system" means making personal contact or direct contact through any agent or agency, any print medium, the United States mail, any common carrier or communication common carrier, any electronic communications system, the Internet, or any telecommunications, wire, computer network, or radio communications system.

B. It is unlawful for any person to use a communications system, including but not limited to computers or computer networks or bulletin boards, or any other electronic means for the purposes of procuring or promoting the use of a minor for any activity in violation of § 18.2-370 or 18.2-374.1. A violation of this subsection is a Class 6 felony.

C. It is unlawful for any person 18 years of age or older to use a communications system, including but not limited to computers or computer networks or bulletin boards, or any other electronic means, for the purposes of soliciting, with lascivious intent, any person he knows or has reason to believe is a child younger than 15 years of age to knowingly and intentionally:

1. Expose his sexual or genital parts to any child to whom he is not legally married or propose that any such child expose his sexual or genital parts to such person;

2. Propose that any such child feel or fondle his own sexual or genital parts or the sexual or genital parts of such person or propose that such person feel or fondle the sexual or genital parts of any such child;

3. Propose to such child the performance of an act of sexual intercourse, anal intercourse, cunnilingus, fellatio, or anilingus or any act constituting an offense under § 18.2-361; or

4. Entice, allure, persuade, or invite any such child to enter any vehicle, room, house, or other place, for any purposes set forth in the preceding subdivisions.

Any person who violates this subsection is guilty of a Class 5 felony. However, if the person is at least seven years older than the child he knows or has reason to believe is less than 15 years of age, the person shall be punished by a term of imprisonment of not less than five years nor more than 30 years in a state correctional facility, five years of which shall be mandatory minimum term of imprisonment. Any person who commits a second or subsequent violation of this subsection when the person is at least seven years older than the child he knows or has reason to believe is less than 15 years of age shall be punished by a term of imprisonment of not less than 10 years nor more than 40 years, 10 years of which shall be a mandatory minimum term of imprisonment.

D. Any person who uses a communications system, including but not limited to computers or computer networks or bulletin boards, or any other electronic means, for the purposes of soliciting, with lascivious intent, any child he knows or has reason to believe is at least 15 years of age but younger than 18 years of age to knowingly and intentionally commit any of the activities listed in subsection C if the person is at least seven years older than the child is guilty of a Class 5 felony. Any person who commits a second or subsequent violation of this subsection shall be punished by a term of imprisonment of not less than one nor more than 20 years, one year of which shall be a mandatory minimum term of imprisonment.

E. Any person 18 years of age or older who uses a communications system, including but not limited to computers or computer networks or bulletin boards, or any other electronic means, for the purposes of soliciting any person he knows or has reason to believe is a child younger than 18 years of age for (i) any activity in violation of § 18.2-355 or 18.2-361, (ii) any activity in violation of § 18.2-374.1, or (iii) a violation of § 18.2-374.1:1 is guilty of a Class 5 felony.

1992, c. 699; 1999, c. 659; 2003, cc. 935, 938; 2004, cc. 414, 444, 459, 864; 2007, cc. 759, 823; 2013, cc. 423, 470; 2014, c. 794.



§ 18.2-374.4. Display of child pornography or grooming video or materials to a child unlawful; penalty

A. Any person 18 years of age or older who displays child pornography or a grooming video or materials to a child under 13 years of age with the intent to entice, solicit, or encourage the child to engage in the fondling of the sexual or genital parts of another or the fondling of his sexual or genital parts by another, sexual intercourse, cunnilingus, fellatio, anilingus, anal intercourse, or object sexual penetration is guilty of a Class 6 felony.

B. "Grooming video or materials" means a cartoon, animation, image, or series of images depicting a child engaged in the fondling of the sexual or genital parts of another or the fondling of his sexual or genital parts by another, masturbation, sexual intercourse, cunnilingus, fellatio, anilingus, anal intercourse, or object sexual penetration.

2012, c. 624.



§ 18.2-375. Obscene exhibitions and performances

It shall be unlawful for any person knowingly to:

(1) Produce, promote, prepare, present, manage, direct, carry on or participate in, any obscene exhibitions or performances, including the exhibition or performance of any obscene motion picture, play, drama, show, entertainment, exposition, tableau or scene; provided, that no employee of any person or legal entity operating a theatre, garden, building, structure, room or place which presents such obscene exhibition or performance shall be subject to prosecution under this section if the employee is not the manager of the theatre or an officer of such entity, and has no financial interest in such theatre other than receiving salary and wages; or

(2) Own, lease or manage any theatre, garden, building, structure, room or place and lease, let, lend or permit such theatre, garden, building, structure, room or place to be used for the purpose of presenting such obscene exhibition or performance or to fail to post prominently therein the name and address of a person resident in the locality who is the manager of such theatre, garden, building, structure, room or place.

Code 1950, § 18.1-230; 1960, c. 233; 1971, Ex. Sess., c. 191; 1975, cc. 14, 15.



§ 18.2-376. Advertising, etc., obscene items, exhibitions or performances

It shall be unlawful for any person knowingly to prepare, print, publish, or circulate, or cause to be prepared, printed, published or circulated, any notice or advertisement of any obscene item proscribed in § 18.2-373, or of any obscene performance or exhibition proscribed in § 18.2-375, stating or indicating where such obscene item, exhibition, or performance may be purchased, obtained, seen or heard.

Code 1950, § 18.1-231; 1960, c. 233; 1975, cc. 14, 15.



§ 18.2-376.1. Enhanced penalties for using a computer in certain violations

Any person who uses a computer in connection with a violation of §§ 18.2-374, 18.2-375, or § 18.2-376 is guilty of a separate and distinct Class 1 misdemeanor, and for a second or subsequent such offense within 10 years of a prior such offense is guilty of a Class 6 felony, the penalties to be imposed in addition to any other punishment otherwise prescribed for a violation of any of those sections.

2003, cc. 987, 1016.



§ 18.2-377. Placards, posters, bills, etc

It shall be unlawful for any person knowingly to expose, place, display, post up, exhibit, paint, print, or mark, or cause to be exposed, placed, displayed, posted, exhibited, painted, printed or marked, in or on any building, structure, billboard, wall or fence, or on any street, or in or upon any public place, any placard, poster, banner, bill, writing, or picture which is obscene, or which advertises or promotes any obscene item proscribed in § 18.2-373 or any obscene exhibition or performance proscribed in § 18.2-375, or knowingly to permit the same to be displayed on property belonging to or controlled by him.

Code 1950, § 18.1-232; 1960, c. 233; 1975, cc. 14, 15.



§ 18.2-378. Coercing acceptance of obscene articles or publications

It shall be unlawful for any person, firm, association or corporation, as a condition to any sale, allocation, consignment or delivery for resale of any paper, magazine, book, periodical or publication to require that the purchaser or consignee receive for resale any other article, book, or other publication which is obscene; nor shall any person, firm, association or corporation deny or threaten to deny any franchise or impose or threaten to impose any penalty, financial or otherwise, by reason of the failure or refusal of any person to accept such articles, books, or publications, or by reason of the return thereof.

Code 1950, § 18.1-233; 1960, c. 233; 1975, cc. 14, 15.



§ 18.2-379. Employing or permitting minor to assist in offense under article

It shall be unlawful for any person knowingly to hire, employ, use or permit any minor to do or assist in doing any act or thing constituting an offense under this article.

Code 1950, § 18.1-234; 1960, c. 233; 1975, cc. 14, 15.



§ 18.2-380. Punishment for first offense

Any person, firm, association or corporation convicted for the first time of an offense under §§ 18.2-374, 18.2-375, 18.2-376, 18.2-377, 18.2-378 or § 18.2-379, shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-235.1; 1968, c. 662; 1975, cc. 14, 15; 1983, c. 412; 1985, c. 279.



§ 18.2-381. Punishment for subsequent offenses; additional penalty for owner

Any person, firm, association or corporation convicted of a second or other subsequent offense under § 18.2-374, 18.2-375, 18.2-376, 18.2-377, 18.2-378, or 18.2-379 is guilty of a Class 6 felony. However, if the person, firm, association or corporation convicted of such subsequent offense is the owner of the business establishment where each of the offenses occurred, a fine of not more than $10,000 shall be imposed in addition to the penalties otherwise prescribed by this section.

Code 1950, § 18.1-236.1; 1960, c. 233; 1968, c. 662; 1975, cc. 14, 15; 1983, c. 412; 2015, c. 428.



§ 18.2-382. Photographs, slides and motion pictures

Every person who knowingly:

(1) Photographs himself or any other person, for purposes of preparing an obscene film, photograph, negative, slide or motion picture for purposes of sale or distribution; or

(2) Models, poses, acts, or otherwise assists in the preparation of any obscene film, photograph, negative, slide or motion picture for purposes of sale or distribution;

shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-235; 1960, c. 233; 1970, c. 204; 1975, cc. 14, 15.



§ 18.2-383. Exceptions to application of article

Nothing contained in this article shall be construed to apply to:

(1) The purchase, distribution, exhibition, or loan of any book, magazine, or other printed or manuscript material by any library, school, or institution of higher learning, supported by public appropriation;

(2) The purchase, distribution, exhibition, or loan of any work of art by any museum of fine arts, school, or institution of higher learning, supported by public appropriation;

(3) The exhibition or performance of any play, drama, tableau, or motion picture by any theatre, museum of fine arts, school or institution of higher learning, supported by public appropriation.

Code 1950, § 18.1-236.2; 1960, c. 233; 1966, c. 516; 1975, cc. 14, 15.



§ 18.2-384. Proceeding against book alleged to be obscene

(1) Whenever he has reasonable cause to believe that any person is engaged in the sale or commercial distribution of any obscene book, any citizen or the attorney for the Commonwealth of any county or city, or city attorney, in which the sale or commercial distribution of such book occurs may institute a proceeding in the circuit court in said city or county for adjudication of the obscenity of the book.

(2) The proceeding shall be instituted by filing with the court a petition:

(a) Directed against the book by name or description;

(b) Alleging the obscene nature of the book; and

(c) Listing the names and addresses, if known, of the author, publisher, and all other persons interested in its sale or commercial distribution.

(3) Upon the filing of a petition pursuant to this article, the court in term or in vacation shall forthwith examine the book alleged to be obscene. If the court find no probable cause to believe the book obscene, the judge thereof shall dismiss the petition; but if the court find probable cause to believe the book obscene, the judge thereof shall issue an order to show cause why the book should not be adjudicated obscene.

(4) The order to show cause shall be:

(a) Directed against the book by name or description;

(b) Published once a week for two successive weeks in a newspaper of general circulation within the county or city in which the proceeding is filed;

(c) If their names and addresses are known, served by registered mail upon the author, publisher, and all other persons interested in the sale or commercial distribution of the book; and

(d) Returnable twenty-one days after its service by registered mail or the commencement of its publication, whichever is later.

(5) When an order to show cause is issued pursuant to this article, and upon four days' notice to be given to the persons and in the manner prescribed by the court, the court may issue a temporary restraining order against the sale or distribution of the book alleged to be obscene.

(6) On or before the return date specified in the order to show cause, the author, publisher, and any person interested in the sale or commercial distribution of the book may appear and file an answer. The court may by order permit any other person to appear and file an answer amicus curiae.

(7) If no one appears and files an answer on or before the return date specified in the order to show cause, the court, upon being satisfied that the book is obscene, shall order the clerk of court to enter judgment that the book is obscene, but the court in its discretion may except from its judgment a restricted category of persons to whom the book is not obscene.

(8) If an appearance is entered and an answer filed, the court shall order the proceeding set on the calendar for a prompt hearing. The court shall conduct the hearing in accordance with the rules of civil procedure applicable to the trial of cases by the court without a jury. At the hearing, the court shall receive evidence, including the testimony of experts, if such evidence be offered, pertaining to:

(a) The artistic, literary, medical, scientific, cultural and educational values, if any, of the book considered as a whole;

(b) The degree of public acceptance of the book, or books of similar character, within the county or city in which the proceeding is brought;

(c) The intent of the author and publisher of the book;

(d) The reputation of the author and publisher;

(e) The advertising, promotion, and other circumstances relating to the sale of the book;

(f) The nature of classes of persons, including scholars, scientists, and physicians, for whom the book may not have prurient appeal, and who may be subject to exception pursuant to subsection (7).

(9) In making a decision on the obscenity of the book, the court shall consider, among other things, the evidence offered pursuant to subsection (8), if any, and shall make a written determination upon every such consideration relied upon in the proceeding in his findings of fact and conclusions of law or in a memorandum accompanying them.

(10) If he finds the book not obscene, the court shall order the clerk of court to enter judgment accordingly. If he finds the book obscene, the court shall order the clerk of court to enter judgment that the book is obscene, but the court, in its discretion, may except from its judgment a restricted category of persons to whom the book is not obscene.

(11) While a temporary restraining order made pursuant to subsection (5) is in effect, or after the entry of a judgment pursuant to subsection (7), or after the entry of judgment pursuant to subsection (10), any person who publishes, sells, rents, lends, transports in intrastate commerce, or commercially distributes or exhibits the book, or has the book in his possession with intent to publish, sell, rent, lend, transport in intrastate commerce, or commercially distribute or exhibit the book, is presumed to have knowledge that the book is obscene under §§ 18.2-372 through 18.2-378 of this article.

(12) Any party to the proceeding, including the petitioner, may appeal from the judgment of the court to the Supreme Court of Virginia, as otherwise provided by law.

(13) It is expressly provided that the petition and proceeding authorized under this article, relating to books alleged to be obscene, shall be intended only to establish scienter in cases where the establishment of such scienter is thought to be useful or desirable by the petitioner; and the provisions of § 18.2-384 shall in nowise be construed to be a necessary prerequisite to the filing of criminal charges under this article.

Code 1950, § 18.1-236.3; 1960, c. 233; 1975, cc. 14, 15.



§ 18.2-385. Section 18.2-384 applicable to motion picture films

The provisions of § 18.2-384 shall apply mutatis mutandis in the case of motion picture film.

Code 1950, § 18.1-236.4; 1966, c. 516; 1975, cc. 14, 15.



§ 18.2-386. Showing previews of certain motion pictures

It shall be unlawful for any person to exhibit any trailer or preview of any motion picture which has a motion picture industry rating which would not permit persons in the audience viewing the feature motion picture to see the complete motion picture from which the trailer or preview is taken. Persons violating the provisions of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-246.1; 1970, c. 504; 1975, cc. 14, 15.



§ 18.2-386.1. Unlawful creation of image of another; penalty

A. It shall be unlawful for any person to knowingly and intentionally create any videographic or still image by any means whatsoever of any nonconsenting person if (i) that person is totally nude, clad in undergarments, or in a state of undress so as to expose the genitals, pubic area, buttocks or female breast in a restroom, dressing room, locker room, hotel room, motel room, tanning bed, tanning booth, bedroom or other location; or (ii) the videographic or still image is created by placing the lens or image-gathering component of the recording device in a position directly beneath or between a person's legs for the purpose of capturing an image of the person's intimate parts or undergarments covering those intimate parts when the intimate parts or undergarments would not otherwise be visible to the general public; and when the circumstances set forth in clause (i) or (ii) are otherwise such that the person being recorded would have a reasonable expectation of privacy.

B. The provisions of this section shall not apply to any videographic or still image created by any means whatsoever by (i) law-enforcement officers pursuant to a criminal investigation which is otherwise lawful or (ii) correctional officials and local or regional jail officials for security purposes or for investigations of alleged misconduct involving a person committed to the Department of Corrections or to a local or regional jail, or to any sound recording of an oral conversation made as a result of any videotaping or filming pursuant to Chapter 6 (§ 19.2-61 et seq.) of Title 19.2.

C. A violation of subsection A shall be punishable as a Class 1 misdemeanor.

D. A violation of subsection A involving a nonconsenting person under the age of 18 shall be punishable as a Class 6 felony.

E. Where it is alleged in the warrant, information, or indictment on which the person is convicted and found by the court or jury trying the case that the person has previously been convicted within the 10-year period immediately preceding the offense charged of two or more of the offenses specified in this section, each such offense occurring on a different date, and when such offenses were not part of a common act, transaction, or scheme, and such person has been at liberty as defined in § 53.1-151 between each conviction, he shall be guilty of a Class 6 felony.

1994, c. 640; 2004, c. 844; 2005, c. 375; 2008, c. 732; 2014, c. 399.



§ 18.2-386.2. Unlawful dissemination or sale of images of another; penalty

A. Any person who, with the intent to coerce, harass, or intimidate, maliciously disseminates or sells any videographic or still image created by any means whatsoever that depicts another person who is totally nude, or in a state of undress so as to expose the genitals, pubic area, buttocks, or female breast, where such person knows or has reason to know that he is not licensed or authorized to disseminate or sell such videographic or still image is guilty of a Class 1 misdemeanor. However, if a person uses services of an Internet service provider, an electronic mail service provider, or any other information service, system, or access software provider that provides or enables computer access by multiple users to a computer server in committing acts prohibited under this section, such provider shall not be held responsible for violating this section for content provided by another person.

B. Venue for a prosecution under this section may lie in the jurisdiction where the unlawful act occurs or where any videographic or still image created by any means whatsoever is produced, reproduced, found, stored, received, or possessed in violation of this section.

C. The provisions of this section shall not preclude prosecution under any other statute.

2014, c. 399.



§ 18.2-387. Indecent exposure

Every person who intentionally makes an obscene display or exposure of his person, or the private parts thereof, in any public place, or in any place where others are present, or procures another to so expose himself, shall be guilty of a Class 1 misdemeanor. No person shall be deemed to be in violation of this section for breastfeeding a child in any public place or any place where others are present.

Code 1950, § 18.1-236; 1960, c. 233; 1975, cc. 14, 15; 1994, c. 398.



§ 18.2-387.1. Obscene sexual display; penalty

Any person who, while in any public place where others are present, intending that he be seen by others, intentionally and obscenely as defined in § 18.2-372, engages in actual or explicitly simulated acts of masturbation, is guilty of a Class 1 misdemeanor.

2005, c. 422.



§ 18.2-388. Profane swearing and intoxication in public; penalty; transportation of public inebriates to detoxification center

If any person profanely curses or swears or is intoxicated in public, whether such intoxication results from alcohol, narcotic drug or other intoxicant or drug of whatever nature, he shall be deemed guilty of a Class 4 misdemeanor. In any area in which there is located a court-approved detoxification center a law-enforcement officer may authorize the transportation, by police or otherwise, of public inebriates to such detoxification center in lieu of arrest; however, no person shall be involuntarily detained in such center.

Code 1950, § 18.1-237; 1960, c. 358; 1964, c. 434; 1975, cc. 14, 15; 1979, c. 654; 1982, c. 666; 1983, c. 187; 1990, c. 965 .



§ 18.2-389. Repealed

Repealed by Acts 2004, c. 462.



§ 18.2-390. Definitions

As used in this article:

(1) "Juvenile" means a person less than 18 years of age.

(2) "Nudity" means a state of undress so as to expose the human male or female genitals, pubic area or buttocks with less than a full opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple, or the depiction of covered or uncovered male genitals in a discernibly turgid state.

(3) "Sexual conduct" means actual or explicitly simulated acts of masturbation, homosexuality, sexual intercourse, or physical contact in an act of apparent sexual stimulation or gratification with a person's clothed or unclothed genitals, pubic area, buttocks or, if such be female, breast.

(4) "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.

(5) "Sadomasochistic abuse" means actual or explicitly simulated flagellation or torture by or upon a person who is nude or clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed.

(6) "Harmful to juveniles"means that quality of any description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, when it (a) predominantly appeals to the prurient, shameful or morbid interest of juveniles, (b) is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for juveniles, and (c) is, when taken as a whole, lacking in serious literary, artistic, political or scientific value for juveniles.

(7) "Knowingly" means having general knowledge of, or reason to know, or a belief or ground for belief which warrants further inspection or inquiry of both (a) the character and content of any material described herein which is reasonably susceptible of examination by the defendant, and (b) the age of the juvenile, provided however, that an honest mistake shall constitute an excuse from liability hereunder if the defendant made a reasonable bona fide attempt to ascertain the true age of such juvenile.

(8) "Video or computer game" means an object or device that stores recorded data or instructions, receives data or instructions generated by a person who uses it, and, by processing the data or instructions, creates an interactive game capable of being played, viewed, or experienced on or through a computer, television gaming system, console, or other technology.

Code 1950, § 18.1-236.6; 1970, c. 560; 1975, cc. 14, 15, 492; 1976, c. 504; 2006, c. 463.



§ 18.2-391. Unlawful acts; penalties

A. It shall be unlawful for any person to sell, rent or loan to a juvenile, knowing or having reason to know that such person is a juvenile, or to knowingly display for commercial purpose in a manner whereby juveniles may examine and peruse:

1. Any picture, photography, drawing, sculpture, motion picture in any format or medium, video or computer game, electronic file or message containing an image, or similar visual representation or image of a person or portion of the human body which depicts sexually explicit nudity, sexual conduct or sadomasochistic abuse and which is harmful to juveniles, or

2. Any book, pamphlet, magazine, printed matter however reproduced, electronic file or message containing words, or sound recording which contains any matter enumerated in subdivision 1 of this subsection, or explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct or sadomasochistic abuse and which, taken as a whole, is harmful to juveniles.

However, if a person uses services of an Internet service provider or an electronic mail service provider in committing acts prohibited under this subsection, such Internet service provider or electronic mail service provider shall not be held responsible for violating this subsection.

B. It shall be unlawful for any person knowingly to sell to a juvenile an admission ticket or pass, or knowingly to admit a juvenile to premises whereon there is exhibited a motion picture, show or other presentation which, in whole or in part, depicts sexually explicit nudity, sexual conduct or sadomasochistic abuse and which is harmful to juveniles or to exhibit any such motion picture at any such premises which are not designed to prevent viewing from any public way of such motion picture by juveniles not admitted to any such premises.

C. It shall be unlawful for any juvenile falsely to represent to any person mentioned in subsection A or subsection B hereof, or to his agent, that such juvenile is 18 years of age or older, with the intent to procure any material set forth in subsection A, or with the intent to procure such juvenile's admission to any motion picture, show or other presentation, as set forth in subsection B.

D. It shall be unlawful for any person knowingly to make a false representation to any person mentioned in subsection A or subsection B hereof or to his agent, that he is the parent or guardian of any juvenile, or that any juvenile is 18 years of age, with the intent to procure any material set forth in subsection A, or with the intent to procure such juvenile's admission to any motion picture, show or other presentation, as set forth in subsection B.

E. No person shall sell, rent, or loan any item described in subdivision A 1 or A 2 to any individual who does not demonstrate his age in accordance with the provisions of subsection C of § 18.2-371.2.

F. A violation of subsection A, B, C, or D is a Class 1 misdemeanor. A person or separate retail establishment who violates subsection E shall be liable for a civil penalty not to exceed $100 for a first violation, a civil penalty not to exceed $200 for a second violation, and a civil penalty not to exceed $500 for a third or subsequent violation.

Code 1950, § 18.1-236.7; 1970, c. 560; 1972, c. 421; 1975, cc. 14, 15; 1976, c. 504; 1985, c. 506; 1987, c. 356; 1999, c. 936; 2000, c. 1009; 2001, c. 451; 2006, c. 463.



§ 18.2-391.1. Exceptions to application of article

Nothing contained in this article shall be construed to apply to:

1. The purchase, distribution, exhibition, or loan of any work of art, book, magazine, or other printed or manuscript material by any accredited museum, library, school, or institution of higher learning.

2. The exhibition or performance of any play, drama, tableau, or motion picture by any theatre, museum, school or institution of higher learning, either supported by public appropriation or which is an accredited institution supported by private funds.

1977, c. 480.



§ 18.2-392. Repealed

Repealed by Acts 1984, c. 492.



§ 18.2-403.1. Offenses involving animals -- Class 1 misdemeanors

The following unlawful acts and offenses against animals shall constitute and be punished as a Class 1 misdemeanor:

1. Violation of subsection A of § 3.2-6570 pertaining to cruelty to animals, except as provided for second or subsequent violations in that section.

2. Violation of § 3.2-6508 pertaining to transporting animals under certain conditions.

3. Making a false claim or receiving money on a false claim under § 3.2-6553 pertaining to compensation for livestock and poultry killed by dogs.

4. Violation of § 3.2-6518 pertaining to boarding establishments and groomers as defined in § 3.2-6500.

1984, c. 492; 1992, c. 177; 1993, c. 174; 1996, c. 249; 1999, c. 620.



§ 18.2-403.2. Offenses involving animals -- Class 3 misdemeanors

The following unlawful acts and offenses against animals shall constitute and be punished as a Class 3 misdemeanor:

1. Violation of § 3.2-6511 pertaining to the failure of a shopkeeper or pet dealer to provide adequate care to animals.

2. Violation of § 3.2-6509 pertaining to the misrepresentation of an animal's condition by the shopkeeper or pet dealer.

3. Violation of § 3.2-6504 pertaining to the abandonment of animals.

4. Violation of § 3.2-6510 pertaining to the sale of baby fowl.

5. Violation of clause (iii) of subsection A of § 3.2-6570 pertaining to soring horses.

6. Violation of § 3.2-6519 pertaining to notice of consumer remedies required to be supplied by boarding establishments.

1984, c. 492; 1992, c. 177; 1993, c. 174; 1999, c. 620; 2003, c. 787; 2008, cc. 543, 707.



§ 18.2-403.3. Offenses involving animals -- Class 4 misdemeanors

The following unlawful acts and offenses against animals shall constitute and be punished as a Class 4 misdemeanor:

1. Violation of § 3.2-6566 pertaining to interference of agents charged with preventing cruelty to animals.

2. Violation of § 3.2-6573 pertaining to shooting pigeons.

3. Violation of § 3.2-6554 pertaining to disposing of the body of a dead companion animal.

4. Violation of ordinances passed pursuant to §§ 3.2-6522 and 3.2-6525 pertaining to rabid dogs and preventing the spread of rabies and the running at large of vicious dogs.

5. Violation of an ordinance passed pursuant to § 3.2-6539 requiring dogs to be on a leash.

6. Failure by any person to secure and exhibit the permits required by § 29.1-422 pertaining to field trails, night trails and foxhounds.

7. Diseased dogs. -- For the owner of any dog with a contagious or infectious disease to permit such dog to stray from his premises if such disease is known to the owner.

8. License application. -- For any person to make a false statement in order to secure a dog or cat license to which he is not entitled.

9. License tax. -- For any dog or cat owner to fail to pay any license tax required by § 3.2-6530 before February 1 for the year in which it is due. In addition, the court may order confiscation and the proper disposition of the dog or cat.

10. Concealing a dog or cat. -- For any person to conceal or harbor any dog or cat on which any required license tax has not been paid.

11. Removing collar and tag. -- For any person, except the owner or custodian, to remove a legally acquired license tag from a dog or cat without the permission of the owner or custodian.

12. Violation of § 3.2-6503 pertaining to care of animals by owner.

1984, c. 492; 1993, cc. 174, 817 .



§ 18.2-403.4. Unauthorized release of animals; penalty

Any person who intentionally releases an animal, as defined in § 3.2-6500, lawfully confined for scientific, research, commercial, agricultural or educational purposes without the consent of the owner or custodian of the animal and with the intent to impede or obstruct any such lawful purpose shall be guilty of a Class 1 misdemeanor.

1992, c. 307 .



§ 18.2-404. Obstructing free passage of others

Any person or persons who in any public place or on any private property open to the public unreasonably or unnecessarily obstructs the free passage of other persons to and from or within such place or property and who shall fail or refuse to cease such obstruction or move on when requested to do so by the owner or lessee or agent or employee of such owner or lessee or by a duly authorized law-enforcement officer shall be guilty of a Class 1 misdemeanor. Nothing in this section shall be construed to prohibit lawful picketing.

Code 1950, § 18.1-254.01; 1968, c. 608; 1975, cc. 14, 15.



§ 18.2-405. What constitutes a riot; punishment

Any unlawful use, by three or more persons acting together, of force or violence which seriously jeopardizes the public safety, peace or order is riot.

Every person convicted of participating in any riot shall be guilty of a Class 1 misdemeanor.

If such person carried, at the time of such riot, any firearm or other deadly or dangerous weapon, he shall be guilty of a Class 5 felony.

Code 1950, §§ 18.1-254.1, 18.1-254.2; 1968, c. 460; 1971, Ex. Sess., c. 251; 1975, cc. 14, 15.



§ 18.2-406. What constitutes an unlawful assembly; punishment

Whenever three or more persons assembled share the common intent to advance some lawful or unlawful purpose by the commission of an act or acts of unlawful force or violence likely to jeopardize seriously public safety, peace or order, and the assembly actually tends to inspire persons of ordinary courage with well-grounded fear of serious and immediate breaches of public safety, peace or order, then such assembly is an unlawful assembly. Every person who participates in any unlawful assembly shall be guilty of a Class 1 misdemeanor. If any such person carried, at the time of his participation in an unlawful assembly, any firearm or other deadly or dangerous weapon, he shall be guilty of a Class 5 felony.

Code 1950, §§ 18.1-254.1, 18.1-254.3; 1968, c. 460; 1971, Ex. Sess., c. 251; 1975, cc. 14, 15.



§ 18.2-407. Remaining at place of riot or unlawful assembly after warning to disperse

Every person, except the owner or lessee of the premises, his family and nonrioting guests, and public officers and persons assisting them, who remains at the place of any riot or unlawful assembly after having been lawfully warned to disperse, shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-254.4; 1968, c. 460; 1971, Ex. Sess., c. 251; 1975, cc. 14, 15.



§ 18.2-408. Conspiracy; incitement, etc., to riot

Any person who conspires with others to cause or produce a riot, or directs, incites, or solicits other persons who participate in a riot to acts of force or violence, shall be guilty of a Class 5 felony.

Code 1950, § 18.1-254.5:1; 1971, Ex. Sess., c. 251; 1975, cc. 14, 15.



§ 18.2-409. Resisting or obstructing execution of legal process

Every person acting jointly or in combination with any other person to resist or obstruct the execution of any legal process shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-254.6; 1968, c. 460; 1975, cc. 14, 15.



§ 18.2-410. Power of Governor to summon law-enforcement agencies, national guard, etc., to execute process or preserve the peace

If it appears to the Governor that the power of the locality is not sufficient to enable the sheriff or other officer to execute process delivered to him or to suppress riots and to preserve the peace, he may order law-enforcement agencies, national guard, militia or other agencies of the Commonwealth or localities as may be necessary to execute such process and to preserve the peace. All persons so ordered or summoned by the Governor are required to attend and act. Any person who, without lawful cause, refuses or neglects to obey the command, shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-254.7; 1968, c. 460; 1975, cc. 14, 15.



§ 18.2-411. Dispersal of unlawful or riotous assemblies; duties of officers

When any number of persons, whether armed or not, are unlawfully or riotously assembled, the sheriff of the county and his deputies, the police officials of the county, city or town, and any assigned militia, or any of them, shall go among the persons assembled or as near to them as safety will permit and command them in the name of the Commonwealth immediately to disperse. If upon such command the persons unlawfully assembled do not disperse immediately, such sheriff, officer or militia may use such force as is reasonably necessary to disperse them and to arrest those who fail or refuse to disperse. To accomplish this end, the sheriff or other law-enforcement officer may request and use the assistance and services of private citizens. Every endeavor shall be used, both by such sheriff or other officers and by the officer commanding any other force, which can be made consistently with the preservation of life, to induce or force those unlawfully assembled to disperse before an attack is made upon those unlawfully assembled by which their lives may be endangered.

Code 1950, §§ 18.1-254.8, 18.1-254.9; 1968, c. 460; 1975, cc. 14, 15.



§ 18.2-412. Immunity of officers and others in quelling a riot or unlawful assembly

No liability, criminal or civil, shall be imposed upon any person authorized to disperse or assist in dispersing a riot or unlawful assembly for any action of such person which was taken after those rioting or unlawfully assembled had been commanded to disperse, and which action was reasonably necessary under all the circumstances to disperse such riot or unlawful assembly or to arrest those who failed or refused to disperse.

Code 1950, §§ 18.1-254.8, 18.1-254.9; 1968, c. 460; 1975, cc. 14, 15.



§ 18.2-413. Commission of certain offenses in county, city or town declared by Governor to be in state of riot or insurrection

Any person, who after the publication of a proclamation by the Governor, or who after lawful notice to disperse and retire, resists or aids in resisting the execution of process in any county, city or town declared to be in a state of riot or insurrection, or who aids or attempts the rescue or escape of another from lawful custody or confinement, or who resists or aids in resisting a force ordered out by the Governor or any sheriff or other officer to quell or suppress an insurrection or riot, shall be guilty of a Class 5 felony.

Code 1950, § 18.1-254.10; 1968, c. 460; 1975, cc. 14, 15.



§ 18.2-414. Injury to property or persons by persons unlawfully or riotously assembled

If any person or persons, unlawfully or riotously assembled, pull down, injure, or destroy, or begin to pull down, injure or destroy any dwelling house or other building, or assist therein, or perpetrate any premeditated injury on the person of another, he shall be guilty of a Class 6 felony.

Code 1950, § 18.1-254.11; 1968, c. 460; 1975, cc. 14, 15.



§ 18.2-414.1. Obstructing emergency medical services agency personnel in performance of mission; penalty

Any person who unreasonably or unnecessarily obstructs the delivery of emergency medical services by emergency medical services agency personnel, whether governmental, private, or volunteer, or who fails or refuses to cease such obstruction or move on when requested to do so by emergency medical services personnel going to or at the site at which emergency medical services are required is guilty of a Class 2 misdemeanor.

1976, c. 233; 2002, c. 560; 2015, cc. 502, 503.



§ 18.2-414.2. Crossing established police lines, perimeters or barricades

It shall be unlawful for any person to cross or remain within police lines or barricades which have been established pursuant to § 15.2-1714 without proper authorization.

Any person violating the provisions of this section shall be guilty of a Class 3 misdemeanor.

1984, c. 533; 1990, c. 327 .



§ 18.2-415. Disorderly conduct in public places

A person is guilty of disorderly conduct if, with the intent to cause public inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he:

A. In any street, highway, public building, or while in or on a public conveyance, or public place engages in conduct having a direct tendency to cause acts of violence by the person or persons at whom, individually, such conduct is directed; or

B. Willfully or being intoxicated, whether willfully or not, and whether such intoxication results from self-administered alcohol or other drug of whatever nature, disrupts any funeral, memorial service, or meeting of the governing body of any political subdivision of this Commonwealth or a division or agency thereof, or of any school, literary society or place of religious worship, if the disruption (i) prevents or interferes with the orderly conduct of the funeral, memorial service, or meeting or (ii) has a direct tendency to cause acts of violence by the person or persons at whom, individually, the disruption is directed; or

C. Willfully or while intoxicated, whether willfully or not, and whether such intoxication results from self-administered alcohol or other drug of whatever nature, disrupts the operation of any school or any activity conducted or sponsored by any school, if the disruption (i) prevents or interferes with the orderly conduct of the operation or activity or (ii) has a direct tendency to cause acts of violence by the person or persons at whom, individually, the disruption is directed.

However, the conduct prohibited under subdivision A, B or C of this section shall not be deemed to include the utterance or display of any words or to include conduct otherwise made punishable under this title.

The person in charge of any such building, place, conveyance, meeting, operation or activity may eject therefrom any person who violates any provision of this section, with the aid, if necessary, of any persons who may be called upon for such purpose.

The governing bodies of counties, cities and towns are authorized to adopt ordinances prohibiting and punishing the acts and conduct prohibited by this section, provided that the punishment fixed therefor shall not exceed that prescribed for a Class 1 misdemeanor. A person violating any provision of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, §§ 18.1-239, 18.1-240, 18.1-253.1 through 18.1-253.3; 1960, c. 358; 1968, c. 639; 1969, Ex. Sess., c. 2; 1970, c. 374; 1975, cc. 14, 15; 1976, c. 244; 1990, c. 627; 2006, c. 250.



§ 18.2-416. Punishment for using abusive language to another

If any person shall, in the presence or hearing of another, curse or abuse such other person, or use any violent abusive language to such person concerning himself or any of his relations, or otherwise use such language, under circumstances reasonably calculated to provoke a breach of the peace, he shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-255; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-417. Slander and libel

Any person who shall falsely utter and speak, or falsely write and publish, of and concerning any female of chaste character, any words derogatory of such female's character for virtue and chastity, or imputing to such female acts not virtuous and chaste, or who shall falsely utter and speak, or falsely write and publish, of and concerning another person, any words which from their usual construction and common acceptation are construed as insults and tend to violence and breach of the peace or shall use grossly insulting language to any female of good character or reputation, shall be guilty of a Class 3 misdemeanor.

The defendant shall be entitled to prove upon trial in mitigation of the punishment, the provocation which induced the libelous or slanderous words, or any other fact or circumstance tending to disprove malice, or lessen the criminality of the offense.

Code 1950, § 18.1-256; 1960, c. 358; 1973, c. 526; 1975, cc. 14, 15.



§ 18.2-418. Declaration of policy

It is hereby declared that the protection and preservation of the home is the keystone of democratic government; that the public health and welfare and the good order of the community require that members of the community enjoy in their homes a feeling of well-being, tranquility, and privacy, and when absent from their homes carry with them the sense of security inherent in the assurance that they may return to the enjoyment of their homes; that the practice of picketing before or about residences and dwelling places causes emotional disturbance and distress to the occupants; that such practice has as its object the harassing of such occupants; and without resort to such practice, full opportunity exists, and under the terms and provisions of this article will continue to exist, for the exercise of freedom of speech and other constitutional rights; and that the provisions hereinafter enacted are necessary in the public interest, to avoid the detrimental results herein set forth.

Code 1950, § 18.1-367.1; 1970, c. 711; 1975, cc. 14, 15.



§ 18.2-419. Picketing or disrupting tranquility of home

Any person who shall engage in picketing before or about the residence or dwelling place of any individual, or who shall assemble with another person or persons in a manner which disrupts or threatens to disrupt any individual's right to tranquility in his home, shall be guilty of a Class 3 misdemeanor. Each day on which a violation of this section occurs shall constitute a separate offense.

Nothing herein shall be deemed to prohibit (1) the picketing in any lawful manner, during a labor dispute, of the place of employment involved in such labor dispute; (2) the picketing in any lawful manner of a construction site; or (3) the holding of a meeting or assembly on any premises commonly used for the discussion of subjects of general public interest.

Notwithstanding the penalties herein provided, any court of general equity jurisdiction may enjoin conduct, or threatened conduct, proscribed by this article, and may in any such proceeding award damages, including punitive damages, against the persons found guilty of actions made unlawful by this section.

Code 1950, §§ 18.1-367.2 through 18.1-367.6; 1970, c. 711; 1975, cc. 14, 15.



§ 18.2-420. "Clandestine organization" defined

"Clandestine organization" means: any organization (1) which conceals, or attempts to conceal, its name, activities or membership, or the names, activities or membership of any chapter, branch, unit or affiliate thereof, by the use of cover-names, codes, or any deceptive practice or other means, or (2) whose members shall be required, urged, or instructed, or shall adopt any practice, to conceal their membership or affiliation and that of others in or with such organization, or (3) whose members shall take any oath or pledge, or shall administer any such oath or pledge to those associated with them, to maintain in secrecy any matter or knowledge committed to them by the organization or by any member thereof, or (4) which shall transact business or advance any purpose at any secret meeting or meetings which are guarded or secured against intrusion by persons not associated with it, and (5) whose purpose, policy or activity includes the unlawful use of violence, threats, or intimidation in accomplishing any of its objectives.

Code 1950, § 18.1-380.1; 1968, c. 792; 1975, cc. 14, 15.



§ 18.2-421. Information to be filed by clandestine organization with State Corporation Commission

Every existing membership corporation and every existing unincorporated association which is a clandestine organization as defined in § 18.2-420, shall file with the clerk of the State Corporation Commission a sworn copy of its constitution, bylaws, rules, regulations, and oath of membership, together with a roster of its membership and a list of its officers for the current year. Every such corporation and association shall, in case its constitution, bylaws, rules, regulations or oath of membership or any part thereof be revised, changed or amended, within ten days after such revision or amendment, file with the clerk of the State Corporation Commission a sworn copy of such revised, changed or amended constitution, bylaw, rule, regulation or oath of membership. Every such corporation or association shall, within thirty days after a change has been made in its officers, file with the clerk of the State Corporation Commission a sworn statement showing such change. Every such corporation or association shall, at intervals of six months, file with the clerk of the State Corporation Commission, a sworn statement showing the names and addresses of such additional members as have been received in such corporation or association during such interval.

The violation of any provision of this section shall constitute a Class 3 misdemeanor.

The provisions of §§ 18.2-420 and 18.2-421 shall not apply to fraternal organizations which are organized for charitable, benevolent, and educational objectives and whose transactions and list of members are open for public inspection.

Code 1950, § 18.1-380.2; 1968, c. 792; 1975, cc. 14, 15.



§ 18.2-422. Prohibition of wearing of masks in certain places; exceptions

It shall be unlawful for any person over 16 years of age to, with the intent to conceal his identity, wear any mask, hood or other device whereby a substantial portion of the face is hidden or covered so as to conceal the identity of the wearer, to be or appear in any public place, or upon any private property in this Commonwealth without first having obtained from the owner or tenant thereof consent to do so in writing. However, the provisions of this section shall not apply to persons (i) wearing traditional holiday costumes; (ii) engaged in professions, trades, employment or other activities and wearing protective masks which are deemed necessary for the physical safety of the wearer or other persons; (iii) engaged in any bona fide theatrical production or masquerade ball; or (iv) wearing a mask, hood or other device for bona fide medical reasons upon (a) the advice of a licensed physician or osteopath and carrying on his person an affidavit from the physician or osteopath specifying the medical necessity for wearing the device and the date on which the wearing of the device will no longer be necessary and providing a brief description of the device, or (b) the declaration of a disaster or state of emergency by the Governor in response to a public health emergency where the emergency declaration expressly waives this section, defines the mask appropriate for the emergency, and provides for the duration of the waiver. The violation of any provisions of this section is a Class 6 felony.

Code 1950, §§ 18.1-364, 18.1-367; 1960, c. 358; 1975, cc. 14, 15; 1986, c. 19; 2010, cc. 262, 420; 2014, c. 167.



§ 18.2-423. Burning cross on property of another or public place with intent to intimidate; penalty; prima facie evidence of intent

It shall be unlawful for any person or persons, with the intent of intimidating any person or group of persons, to burn, or cause to be burned, a cross on the property of another, a highway or other public place. Any person who shall violate any provision of this section shall be guilty of a Class 6 felony.

Any such burning of a cross shall be prima facie evidence of an intent to intimidate a person or group of persons.

Code 1950, §§ 18.1-365 through 18.1-367; 1960, c. 358; 1968, c. 350; 1975, cc. 14, 15; 1983, c. 337.



§ 18.2-423.01. Burning object on property of another or a highway or other public place with intent to intimidate; penalty

A. Any person who, with the intent of intimidating any person or group of persons, burns an object on the private property of another without permission, is guilty of a Class 6 felony.

B. Any person who, with the intent of intimidating any person or group of persons, burns an object on a highway or other public place in a manner having a direct tendency to place another person in reasonable fear or apprehension of death or bodily injury is guilty of a Class 6 felony.

2002, cc. 589, 600.



§ 18.2-423.1. Placing swastika on certain property with intent to intimidate; penalty; prima facie evidence of intent

It shall be unlawful for any person or persons, with the intent of intimidating another person or group of persons, to place or cause to be placed a swastika on any church, synagogue or other building or place used for religious worship, or on any school, educational facility or community center owned or operated by a church or religious body.

A violation of this section shall be punishable as a Class 6 felony.

For the purposes of this section, any such placing of a swastika shall be prima facie evidence of an intent to intimidate another person or group of persons.

1983, c. 337.



§ 18.2-423.2. Displaying noose on property of another or a highway or other public place with intent to intimidate; penalty

A. Any person who, with the intent of intimidating any person or group of persons, displays a noose on the private property of another without permission is guilty of a Class 6 felony.

B. Any person who, with the intent of intimidating any person or group of persons, displays a noose on a highway or other public place in a manner having a direct tendency to place another person in reasonable fear or apprehension of death or bodily injury is guilty of a Class 6 felony.

2009, c. 277.



§ 18.2-424. Repealed

Repealed by Acts 2007, c. 467, cl. 2.



§ 18.2-425.1. Repealed

Repealed by Acts 2009, c. 699, cl. 2.



§ 18.2-426. "Emergency call" and "emergency personnel" defined

As used in this article:

"Emergency call" means a call to report a fire or summon police, or for emergency medical services, in a situation where human life or property is in jeopardy and the prompt summoning of aid is essential.

"Emergency personnel" means any persons, paid or volunteer, who receive calls for dispatch of police, fire, or emergency medical services personnel, and includes law-enforcement officers, firefighters, including special forest wardens designated pursuant to § 10.1-1135, and emergency medical services personnel.

Code 1950, § 18.1-370; 1960, c. 358; 1975, cc. 14, 15; 1995, c. 791; 2000, c. 962; 2007, c. 467; 2015, cc. 502, 503.



§ 18.2-427. Use of profane, threatening, or indecent language over public airways or by other methods

Any person who uses obscene, vulgar, profane, lewd, lascivious, or indecent language, or makes any suggestion or proposal of an obscene nature, or threatens any illegal or immoral act with the intent to coerce, intimidate, or harass any person, over any telephone or citizens band radio, in this Commonwealth, is guilty of a Class 1 misdemeanor.

"Over any telephone" includes, for purposes of this section, any electronically transmitted communication producing a visual or electronic message that is received or transmitted by cellular telephone or other wireless telecommunications device.

Code 1950, § 18.1-238; 1960, c. 358; 1964, c. 577; 1975, cc. 14, 15; 1976, c. 312; 1984, c. 592; 2010, c. 565; 2011, c. 246.



§ 18.2-428. Giving certain false information to another by telephone

If any person maliciously advises or informs another over any telephone in this Commonwealth of the death of, accident to, injury to, illness of, or disappearance of some third party, knowing the same to be false, he shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-238.1; 1962, c. 225; 1975, cc. 14, 15.



§ 18.2-429. Causing telephone or pager to ring with intent to annoy

A. Any person who, with or without intent to communicate but with intent to annoy any other person, causes any telephone or digital pager, not his own, to ring or to otherwise signal, and any person who permits or condones the use of any telephone under his control for such purpose, is guilty of a Class 3 misdemeanor. A second or subsequent conviction under this subsection is punishable as a Class 2 misdemeanor if such prior conviction occurred before the date of the offense charged.

B. Any person who, with or without intent to converse, but with intent to annoy, harass, hinder or delay emergency personnel in the performance of their duties as such, causes a telephone to ring, which is owned or leased for the purpose of receiving emergency calls by a public or private entity providing fire, police or emergency medical services, and any person who knowingly permits the use of a telephone under his control for such purpose, is guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-238.2; 1962, c. 495; 1975, cc. 14, 15; 1989, c. 59; 1995, cc. 410, 478, 791; 2012, c. 133; 2015, cc. 502, 503.



§ 18.2-430. Venue for offenses under this article

Any person violating any of the provisions of this article may be prosecuted either in the county or city from which he called or in the county or city in which the call was received.

Code 1950, § 18.1-238; 1960, c. 358; 1964, c. 577; 1975, cc. 14, 15.



§ 18.2-431. Duty of telephone companies; notices in directories

(1) It shall be the duty, on pain of contempt of court, of each telephone company in this Commonwealth to furnish immediately in response to a subpoena issued by a circuit court such information as it, its officers and employees may possess which, in the opinion of the court, may aid in the apprehension of persons suspected of violating the provisions of this article or the provisions of § 18.2-83 or § 18.2-212.

(2) Every telephone directory distributed to the public which lists the calling numbers of telephones or of any telephone exchange located in this Commonwealth shall contain a notice which explains the offenses made punishable under this article, such notice to be printed in type which conforms with and is comparable to other type on the same page, and to be placed in a prominent place in such directory. Any violation of this subsection shall be punishable as a Class 4 misdemeanor.

Code 1950, §§ 18.1-238, 18.1-371; 1960, c. 358; 1964, c. 577; 1975, cc. 14, 15; 1982, c. 502.



§ 18.2-431.1. Illegal conveyance or possession of cellular telephone or other wireless telecommunications device by prisoner or committed person; penalty

A. It is unlawful for any person without authorization to provide or cause to be provided a cellular telephone or other wireless telecommunications device to an incarcerated prisoner or person committed to the Department of Juvenile Justice in any juvenile correctional center.

B. It is unlawful for an incarcerated prisoner or person committed to the Department of Juvenile Justice in any juvenile correctional center without authorization to possess a cellular telephone or other wireless telecommunications device during the period of his incarceration.

C. Any violation of this section is a Class 6 felony.

2005, c. 171; 2013, cc. 707, 782; 2015, c. 601.



§ 18.2-432. Repealed

Repealed by Acts 2004, c. 462.



§ 18.2-433.1. Definitions

As used in this article:

"Civil disorder" means any public disturbance within the United States or any territorial possessions thereof involving acts of violence by assemblages of three or more persons, which causes an immediate danger of or results in damage or injury to the property or person of any other individual.

"Explosive or incendiary device" means (i) dynamite and all other forms of high explosives, (ii) any explosive bomb, grenade, missile, or similar device, or (iii) any incendiary bomb or grenade, fire bomb, or similar device, including any device which consists of or includes a breakable container including a flammable liquid or compound, and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound, and can be carried or thrown by one individual acting alone.

"Firearm" means any weapon that will or is designed to or may readily be converted to expel single or multiple projectiles by the action of an explosion of a combustible material; or the frame or receiver of any such weapon.

"Law-enforcement officer" means any officer as defined in § 9.1-101 or any such officer or member of the armed forces of the United States, any state, any political subdivision of a state, or the District of Columbia, and such term shall specifically include, but shall not be limited to, members of the National Guard, as defined in § 101(c) of Title 10, United States Code, members of the organized militia of any state or territory of the United States, the Commonwealth of Puerto Rico, or the District of Columbia, not included within the definition of National Guard as defined by such § 101(c), and members of the Armed Forces of the United States.

1987, c. 720; 2003, c. 976; 2004, c. 263.



§ 18.2-433.2. Paramilitary activity prohibited

A person shall be guilty of unlawful paramilitary activity, punishable as a Class 5 felony if he:

1. Teaches or demonstrates to any other person the use, application, or making of any firearm, explosive or incendiary device, or technique capable of causing injury or death to persons, knowing or having reason to know or intending that such training will be employed for use in, or in furtherance of, a civil disorder; or

2. Assembles with one or more persons for the purpose of training with, practicing with, or being instructed in the use of any firearm, explosive or incendiary device, or technique capable of causing injury or death to persons, intending to employ such training for use in, or in furtherance of, a civil disorder.

1987, c. 720.



§ 18.2-433.3. Exceptions

Nothing contained in this article shall be construed to apply to:

1. Any act of a law-enforcement officer performed in the otherwise lawful performance of the officer's official duties;

2. Any activity, undertaken without knowledge of or intent to cause or further a civil disorder, which is intended to teach or practice self-defense or self-defense techniques such as karate clubs or self-defense clinics, and similar lawful activity;

3. Any facility, program or lawful activity related to firearms instruction and training intended to teach the safe handling and use of firearms; or

4. Any other lawful sports or activities related to the individual recreational use or possession of firearms, including but not limited to hunting activities, target shooting, self-defense and firearms collection.

Notwithstanding any language contained herein, no activity of any individual, group, organization or other entity engaged in the lawful display or use of firearms or other weapons or facsimiles thereof shall be deemed to be in violation of this statute.

1987, c. 720.



§ 18.2-434. What deemed perjury; punishment and penalty

If any person to whom an oath is lawfully administered on any occasion willfully swears falsely on such occasion touching any material matter or thing, or if a person falsely make oath that any other person is 18 years of age or older in order to obtain a marriage license for such other person, or if any person in any written declaration, certificate, verification, or statement under penalty of perjury pursuant to § 8.01-4.3 willfully subscribes as true any material matter which he does not believe is true, he is guilty of perjury, punishable as a Class 5 felony. Upon the conviction of any person for perjury, such person thereby shall be adjudged forever incapable of holding any office of honor, profit or trust under the Constitution of Virginia, or of serving as a juror.

Code 1950, §§ 18.1-273 through 18.1-275; 1960, c. 358; 1972, c. 823; 1975, cc. 14, 15; 2005, c. 423.



§ 18.2-435. Giving conflicting testimony on separate occasions as to same matter; indictment; sufficiency of evidence

It shall likewise constitute perjury for any person, with the intent to testify falsely, to knowingly give testimony under oath as to any material matter or thing and subsequently to give conflicting testimony under oath as to the same matter or thing. In any indictment for such perjury, it shall be sufficient to allege the offense by stating that the person charged therewith did, knowingly and with the intent to testify falsely, on one occasion give testimony upon a certain matter and, on a subsequent occasion, give different testimony upon the same matter. Upon the trial on such indictment, it shall be sufficient to prove that the defendant, knowingly and with the intent to testify falsely, gave such differing testimony and that the differing testimony was given on two separate occasions.

Code 1950, § 18.1-276; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-436. Inducing another to give false testimony; sufficiency of evidence

If any person procure or induce another to commit perjury or to give false testimony under oath in violation of any provision of this article, he shall be punished as prescribed in § 18.2-434.

In any prosecution under this section, it shall be sufficient to prove that the person alleged to have given false testimony shall have been procured, induced, counselled or advised to give such testimony by the party charged.

Code 1950, § 18.1-277; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-437. Immunity of witnesses

No witness called by the attorney for the Commonwealth, or by the court, and required to give evidence for the prosecution in a proceeding under this article shall ever be proceeded against for the offense concerning which he testified. Such witness shall be compelled to testify and may be punished for contempt for refusing to do so.

Code 1950, § 18.1-277; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-438. Bribes to officers or candidates for office

If any person corruptly give, offer or promise to any executive, legislative or judicial officer, sheriff or police officer, or to any candidate for such office, either before or after he shall have taken his seat, any gift or gratuity, with intent to influence his act, vote, opinion, decision or judgment on any matter, question, cause or proceeding, which is or may be then pending, or may by law come or be brought before him in his official capacity, he shall be guilty of a Class 4 felony and shall forfeit to the Commonwealth any such gift or gratuity given. This section shall also apply to a resident of this Commonwealth who, while temporarily absent therefrom for that purpose, shall make such gift, offer or promise.

Code 1950, § 18.1-278; 1960, c. 358; 1975, cc. 14, 15; 1978, c. 123.



§ 18.2-439. Acceptance of bribe by officer or candidate

If any executive, legislative or judicial officer, sheriff or police officer, or any candidate for such office, accept in this Commonwealth, or if, being resident in this Commonwealth, such officer or candidate shall go out of this Commonwealth and accept and afterwards return to and reside in this Commonwealth, any gift or gratuity or any promise to make a gift or do any act beneficial to such officer or candidate under an agreement, or with an understanding, that his vote, opinion or judgment shall be given on any particular side of any question, cause or proceeding which is or may be by law brought before him in his official capacity or that in such capacity he shall make any particular nomination or appointment or take or fail to take any particular action or perform any duty required by law, he shall be guilty of a Class 4 felony and shall forfeit his office and be forever incapable of holding any office of honor, profit or trust under the Constitution of Virginia. The word candidate as used in this section and § 18.2-438, shall mean anyone who has filed his candidacy with the appropriate electoral official or who is a candidate as defined in § 24.2-101.

Code 1950, § 18.1-279; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-440. Bribes to officers to prevent service of process

If any officer authorized to serve legal process receive any money or other thing of value for omitting or delaying to perform any duty pertaining to his office, he shall be guilty of a Class 2 misdemeanor.

Code 1950, § 18.1-281; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-441. Giving bribes to, or receiving bribes by, commissioners, jurors, etc

If any person give, offer or promise to give any money or other thing of value to a commissioner appointed by a court, auditor, arbitrator, umpire or juror (although not impaneled), with intent to bias his opinion or influence his decision in relation to any matter in which he is acting or is to act, or if any such commissioner, auditor, arbitrator, umpire or juror corruptly take or receive such money or other thing, he shall be guilty of a Class 4 felony.

Code 1950, § 18.1-282; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-441.1. Bribery of witnesses

If any person give, offer, or promise to give any money or other thing of value to anyone with intent to prevent such person from testifying as a witness in any civil or criminal proceeding or with intent to cause that person to testify falsely, he shall be guilty of a Class 6 felony.

1978, c. 612.



§ 18.2-442. Bribery of participants in games, contests or sports

Whoever gives, promises or offers any valuable thing to any professional or amateur participant or prospective participant in any game, contest or sport, with intent to influence him to lose or try to lose or cause to be lost or to limit his or his team's margin of victory in any professional or amateur game, contest or sport in which such participant is taking part or expects to take part, or has any duty or connection therewith, shall be guilty of a Class 5 felony.

Code 1950, § 18.1-402; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-443. Solicitation or acceptance of bribes by participants or by managers, coaches or trainers

A professional or amateur participant or prospective participant in any game, contest or sport or a manager, coach or trainer of any team or individual participant or prospective participant in any such game, contest or sport, who solicits or accepts any valuable thing to influence him to lose or try to lose or cause to be lost or to limit his or his team's margin of victory in any game, contest or sport in which he is taking part, or expects to take part, or has any duty or connection therewith, shall be guilty of a Class 5 felony.

Code 1950, § 18.1-403; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-444. Corruptly influencing, or being influenced as, agents, etc

(1) Any person who gives, offers or promises to an agent, employee or servant any gift or gratuity whatever, without the knowledge and consent of the principal, employer or master of such agent, employee or servant, with intent to influence his action to the prejudice of his principal's, employer's or master's business; or

(2) An agent, employee or servant who, without the knowledge and consent of his principal, employer or master requests or accepts a gift or gratuity or a promise to make a gift or to do an act beneficial to himself, under an agreement or with an understanding that he shall act in any particular manner as to his principal's, employer's or master's business; or

(3) An agent, employee or servant who, being authorized to procure materials, supplies or other articles either by purchase or contract for his principal, employer or master or to employ service or labor for his principal, employer or master receives directly or indirectly, for himself or for another, a commission, discount or bonus from the person who makes such sale or contract, or furnishes such materials, supplies or other articles, or from a person who renders such service or labor; or

(4) Any person who gives or offers such an agent, employee or servant such commission, discount or bonus;

shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-404; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-444.1. Reserved

Reserved.



§ 18.2-444.2. Giving or accepting a fee or gift for purposes of influencing decisions of financial institution

A. No officer, director, or employee of a financial institution or subsidiary, affiliate or holding company thereof, or stockholder owning ten percent or more of the issued capital stock of any such financial institution or holding company, shall accept, receive or acquire any fee, gift, property interest, or other thing of value with the intent to influence the decision of the financial institution, subsidiary, affiliate or holding company with regard to any extension of credit, investment, or purchase or sale of assets by such financial institution, subsidiary, affiliate or holding company. No person shall give, provide or cause to be transferred to any such officer, director, employee or stockholder, any fee, gift, property interest or other thing of value with the intent to influence the decision of the financial institution, subsidiary, affiliate or holding company with regard to any extension of credit, investment or purchase or sale of assets by the financial institution, subsidiary, affiliate or holding company. The foregoing provisions shall not apply to salary, wages, fees or other compensation or consideration paid by, or expenses paid or reimbursed by, such financial institution, subsidiary, affiliate or holding company. The violation of this section shall be punishable as a Class 6 felony.

B. The provisions of this section shall not apply to any such officer, director, employee or stockholder who is a member of a firm of licensed brokers, in buying for or from or selling to, or for the account of, the financial institution, in the ordinary course of business, real estate or bonds, stocks, or other evidences of debt at the usual rate of commission for such service, if the officer, director, employee or stockholder notifies the board of directors of the financial institution, its cashier or secretary, in writing, that such services will be rendered for compensation prior to the rendition of the services or within five business days following the commencement of the services. If a continuing business relationship exists, an annual disclosure may be made.

C. The provisions of this section shall not apply to fees paid to any such officer, director, employee, or stockholder who renders services to a borrower outside of his relationship with the financial institution in connection with the preparation of a loan application, or in connection with the closing of a loan, in evaluating the security or affecting a lien on the collateral, where the fact of rendition of such services for compensation is disclosed in writing to the board of directors of the financial institution, or its cashier or secretary, prior to the time such services are rendered or within five business days following the commencement of the services. If a continuing business relationship exists, an annual disclosure may be made.

Code 1950, § 6.1-121; 1966, c. 584; 1981, c. 339; 1991, c. 501; 1992, c. 318 .



§ 18.2-445. Immunity of witnesses

No witness called by the court or attorney for the Commonwealth and giving evidence for the prosecution, either before the grand jury or the court in any prosecution, under this article shall ever be proceeded against for any offense of giving, or offering to give, or accepting a bribe committed by him at the time and place indicated in such prosecution; but such witness shall be compelled to testify, and for refusing to answer questions may, by the court, be punished for contempt.

Code 1950, §§ 18.1-280, 18.1-405; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-446. Definitions

The following words and phrases when used in this article shall have the meanings respectively ascribed to them in this section except where the context clearly requires a different meaning:

(1) "Benefits" means a gain or advantage, or anything regarded by the beneficiary as a gain or advantage, including a benefit to any other person or entity in whose welfare he is interested, but shall not mean an advantage promised generally to a group or class of voters as a consequence of public measures which a candidate engages to support or oppose;

(2) "Party official" means a person who holds an elective or appointive post in a political party in the United States by virtue of which he directs or conducts, or participates in directing or conducting party affairs at any level of responsibility;

(3) "Pecuniary benefit" means a benefit in the form of money, property, commercial interest or anything else the primary significance of which is economic gain;

(4) "Public servant" means any officer or employee of this Commonwealth or any political subdivision thereof, including members of the General Assembly and judges, and any person participating as a juror, advisor, consultant or otherwise, in performing any governmental function; but the term does not include witnesses;

(5) "Administrative proceeding" means any proceeding other than a judicial proceeding, the outcome of which is required to be based on a record or documentation prescribed by law including specifically, but not limited to, proceedings before a planning commission and board of zoning appeals.

Code 1950, § 18.1-282.1; 1968, c. 552; 1975, cc. 14, 15.



§ 18.2-447. When person guilty of bribery

A person shall be guilty of bribery under the provisions of this article:

(1) If he offers, confers or agrees to confer upon another (a) any pecuniary benefit as consideration for or to obtain or influence the recipient's decision, opinion, recommendation, vote or other exercise of discretion as a public servant or party official, or (b) any benefit as consideration for or to obtain or influence either the recipient's decision, opinion, recommendation, vote or other exercise of official discretion in a judicial or administrative proceeding or the recipient's violation of a known legal duty as a public servant or party official; or

(2) If he accepts or agrees to accept from another (a) any pecuniary benefit offered, conferred or agreed to be conferred as consideration for or to obtain or influence the recipient's decision, opinion, recommendation, vote or other exercise of discretion as a public servant or party official, or (b) any benefit offered, conferred or agreed to be conferred as consideration for or to obtain or influence either the recipient's decision, opinion, recommendation, vote or other exercise of official discretion in a judicial or administrative proceeding or the recipient's violation of a known legal duty as a public servant or party official; or

(3) If he solicits from another (a) any pecuniary benefit or promise of pecuniary benefit as consideration for or in exchange for his decision, opinion, recommendation, vote or other exercise of discretion as a public servant or party official, or (b) any benefit or promise of benefit as consideration for or in exchange for his decision, opinion, recommendation, vote or other exercise of official discretion in a judicial or administrative proceeding or his violation of a known legal duty as a public servant or party official.

Code 1950, § 18.1-282.2; 1968, c. 552; 1975, cc. 14, 15.



§ 18.2-448. Certain matters not to constitute defenses

It shall be no defense to any prosecution under § 18.2-447 that a person whom the actor sought to influence was not qualified to act in the desired way, whether because he had not yet assumed office, or lacked jurisdiction, or for any other reason. Also it shall be no defense to a prosecution under § 18.2-447 that a resident of this Commonwealth charged with committing an act of bribery was temporarily absent from this Commonwealth at the time such act was committed.

Code 1950, § 18.1-282.3; 1968, c. 552; 1975, cc. 14, 15.



§ 18.2-449. Punishment

Any person found guilty of bribery under the provisions of this article shall be guilty of a Class 4 felony, and if such person be a public servant he shall in addition forfeit his public office and shall be forever incapable of holding any public office in this Commonwealth.

Code 1950, § 18.1-282.4; 1968, c. 552; 1975, cc. 14, 15.



§ 18.2-450. Immunity of witnesses

No witness called by the court or attorney for the Commonwealth and giving evidence for the prosecution, either before the grand jury or the court in any prosecution under this article shall ever be proceeded against for any offense of giving, or offering to give, or accepting a bribe committed by him at the time and place indicated in such prosecution; but such witness shall be compelled to testify, and for refusing to answer questions, may by the court, be punished for contempt.

Code 1950, § 18.1-282.3; 1968, c. 552; 1975, cc. 14, 15.



§ 18.2-451. Definitions; application and construction of article

(a) "Barratry" is the offense of stirring up litigation.

(b) A "barrator" is an individual, partnership, association or corporation who or which stirs up litigation.

(c) "Stirring up litigation" means instigating or attempting to instigate a person or persons to institute a suit at law or equity.

(d) "Instigating" means bringing it about that all or part of the expenses of the litigation are paid by the barrator or by a person or persons (other than the plaintiffs) acting in concert with the barrator, unless the instigation is justified.

(e) "Justified" means that the instigator is related by blood or marriage to the plaintiff whom he instigates, or that the instigator is entitled by law to share with the plaintiff in money or property that is the subject of the litigation or that the instigator has a direct interest in the subject matter of the litigation or occupies a position of trust in relation to the plaintiff; or that the instigator is acting on behalf of a duly constituted legal aid society approved by the Virginia State Bar which offers advice or assistance in all kinds of legal matters to all members of the public who come to it for advice or assistance and are unable because of poverty to pay legal fees.

(f) "Direct interest" means a personal right or a pecuniary right or liability.

This article shall not be applicable to attorneys who are parties to contingent fee contracts with their clients where the attorney does not protect the client from payment of the costs and expense of litigation, nor shall this article apply to any matter involving annexation, zoning, bond issues, or the holding or results of any election or referendum, nor shall this article apply to suits pertaining to or affecting possession of or title to real or personal property, regardless of ownership, nor shall this article apply to suits involving the legality of assessment or collection of taxes or the rates thereof, nor shall this article apply to suits involving rates or charges or services by common carriers or public utilities, nor shall this article apply to criminal prosecutions, nor to the payment of attorneys by legal aid societies approved by the Virginia State Bar, nor to proceedings to abate nuisances. Nothing herein shall be construed to be in derogation of the constitutional rights of real parties in interest to employ counsel or to prosecute any available legal remedy under the laws of this Commonwealth.

Code 1950, § 18.1-388; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-452. Barratry unlawful

Any person, if an individual, who shall engage in barratry shall be guilty of a Class 1 misdemeanor; and if a corporation, may be fined not more than $10,000. If the corporation be a foreign corporation, its certificate of authority to transact business in Virginia shall be revoked by the State Corporation Commission.

Code 1950, §§ 18.1-389, 18.1-390; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-453. Aiders and abettors

A person who aids and abets a barrator by giving money or rendering services to or for the use or benefit of the barrator for committing barratry shall be guilty of barratry and punished as provided in § 18.2-452.

Code 1950, § 18.1-391; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-454. Enjoining barratry

Suits to enjoin barratry may be brought by the Attorney General or the attorney for the Commonwealth in the appropriate circuit court.

Code 1950, § 18.1-392; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-455. Unprofessional conduct; revocation of license

Conduct that is made illegal by this article on the part of an attorney at law or any person holding license from the Commonwealth to engage in a profession is unprofessional conduct. Upon hearing pursuant to the provisions of § 54.1-3935, or other statute applicable to the profession concerned, if the defendant be found guilty of barratry, his license to practice law or any other profession shall be revoked for such period as provided by law.

Code 1950, § 18.1-393; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-456. Cases in which courts and judges may punish summarily for contempt

The courts and judges may issue attachments for contempt, and punish them summarily, only in the cases following:

(1) Misbehavior in the presence of the court, or so near thereto as to obstruct or interrupt the administration of justice;

(2) Violence, or threats of violence, to a judge or officer of the court, or to a juror, witness or party going to, attending or returning from the court, for or in respect of any act or proceeding had or to be had in such court;

(3) Vile, contemptuous or insulting language addressed to or published of a judge for or in respect of any act or proceeding had, or to be had, in such court, or like language used in his presence and intended for his hearing for or in respect of such act or proceeding;

(4) Misbehavior of an officer of the court in his official character;

(5) Disobedience or resistance of an officer of the court, juror, witness or other person to any lawful process, judgment, decree or order of the court.

Code 1950, § 18.1-292; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-457. Fine and imprisonment by court limited unless jury impaneled

No court shall, without a jury, for any such contempt as is mentioned in the first class embraced in § 18.2-456, impose a fine exceeding $250 or imprison more than ten days; but in any such case the court may, without an indictment, information or any formal pleading, impanel a jury to ascertain the fine or imprisonment proper to be inflicted and may give judgment according to the verdict.

Code 1950, § 18.1-295; 1960, c. 358; 1975, cc. 14, 15; 1999, c. 626.



§ 18.2-458. Power of judge of district court to punish for contempt

A judge of a district court shall have the same power and jurisdiction as a judge of a circuit court to punish summarily for contempt, but in no case shall the fine exceed $250, or the imprisonment exceed ten days, for the same contempt.

Code 1950, § 18.1-293; 1960, c. 358; 1975, cc. 14, 15; 1999, c. 626.



§ 18.2-459. Appeal from sentence of such judge

Any person sentenced to pay a fine, or to confinement, under § 18.2-458, may appeal therefrom to the circuit court of the county or city in which the sentence was pronounced, upon entering into recognizance before the sentencing judge, with surety and in penalty deemed sufficient, to appear before such circuit court to answer for the offense. If such appeal be taken, a certificate of the conviction and the particular circumstances of the offense, together with the recognizance, shall forthwith be transmitted by the sentencing judge to the clerk of such circuit court, who shall immediately deliver the same to the judge thereof. Such judge, sitting without a jury, shall hear the case upon the certificate and any legal testimony adduced on either side, and make such order therein as may seem to him proper.

Code 1950, § 18.1-294; 1960, c. 358; 1975, cc. 14, 15; 2013, c. 615.



§ 18.2-460. Obstructing justice; penalty

A. If any person without just cause knowingly obstructs a judge, magistrate, justice, juror, attorney for the Commonwealth, witness, any law-enforcement officer, or animal control officer employed pursuant to § 3.2-6555 in the performance of his duties as such or fails or refuses without just cause to cease such obstruction when requested to do so by such judge, magistrate, justice, juror, attorney for the Commonwealth, witness, law-enforcement officer, or animal control officer employed pursuant to § 3.2-6555, he shall be guilty of a Class 1 misdemeanor.

B. Except as provided in subsection C, any person who, by threats or force, knowingly attempts to intimidate or impede a judge, magistrate, justice, juror, attorney for the Commonwealth, witness, any law-enforcement officer, or an animal control officer employed pursuant to § 3.2-6555 lawfully engaged in his duties as such, or to obstruct or impede the administration of justice in any court, is guilty of a Class 1 misdemeanor.

C. If any person by threats of bodily harm or force knowingly attempts to intimidate or impede a judge, magistrate, justice, juror, attorney for the Commonwealth, witness, any law-enforcement officer, lawfully engaged in the discharge of his duty, or to obstruct or impede the administration of justice in any court relating to a violation of or conspiracy to violate § 18.2-248 or subdivision (a) (3), (b) or (c) of § 18.2-248.1, or § 18.2-46.2 or § 18.2-46.3, or relating to the violation of or conspiracy to violate any violent felony offense listed in subsection C of § 17.1-805, he shall be guilty of a Class 5 felony.

D. Any person who knowingly and willfully makes any materially false statement or representation to a law-enforcement officer or an animal control officer employed pursuant to § 3.2-6555 who is in the course of conducting an investigation of a crime by another is guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-310; 1960, c. 358; 1975, cc. 14, 15; 1976, c. 269; 1984, c. 571; 1989, c. 506; 1993, c. 747; 1996, c. 718; 1999, cc. 770, 800; 2002, cc. 527, 810, 818; 2003, cc. 111, 149; 2004, cc. 396, 435; 2007, cc. 220, 282; 2009, c. 242.



§ 18.2-460.1. Unlawful disclosure of existence of order authorizing wire or oral interception of communication

Except as provided in Chapter 6 (§ 19.2-61 et seq.) of Title 19.2, it shall be unlawful for any person who, by virtue of his position of authority or in the course of his employment by a court, a public utility, a law-enforcement agency, or by any other agency of state or local government, obtains knowledge of the fact that an order authorizing interception of wire or oral communication has been entered or is sought to be entered, intentionally to disclose such information to any person, except in the performance of his duties. Persons violating this section shall be guilty of a Class 1 misdemeanor.

Nothing herein precludes a court authorizing an interception under this chapter from prohibiting any other person from disclosing the existence of an order, interception, or device and imposing contempt sanctions for any willful disclosure.

1980, c. 339.



§ 18.2-461. Falsely summoning or giving false reports to law-enforcement officials

It shall be unlawful for any person (i) to knowingly give a false report as to the commission of any crime to any law-enforcement official with intent to mislead, or (ii) without just cause and with intent to interfere with the operations of any law-enforcement official, to call or summon any law-enforcement official by telephone or other means, including engagement or activation of an automatic emergency alarm. Violation of the provisions of this section shall be punishable as a Class 1 misdemeanor.

Code 1950, § 18.1-401; 1960, c. 358; 1975, cc. 14, 15; 1996, cc. 753, 815.



§ 18.2-462. Concealing or compounding offenses; penalties

A. Except as provided in subsection B, if any person knowing of the commission of an offense takes any money or reward, or an engagement therefor, upon an agreement or understanding, expressed or implied, to compound or conceal such offense, or not to prosecute therefor, or not to give evidence thereof, he shall, if such offense is a felony, be guilty of a Class 2 misdemeanor; and if such offense is not a felony, unless it is punishable merely by forfeiture to him, he shall be guilty of a Class 4 misdemeanor.

B. Any person, other than the victim of the crime or the husband, wife, parent, grandparent, child, grandchild, brother, or sister, by consanguinity or affinity of the offender, who with actual knowledge of the commission by another of any felony offense under Chapter 4 (§ 18.2-30 et seq.) of this title, willfully conceals, alters, dismembers, or destroys any item of physical evidence with the intent to delay, impede, obstruct, prevent, or hinder the investigation, apprehension, prosecution, conviction, or punishment of any person regarding such offense is guilty of a Class 6 felony.

Code 1950, § 18.1-303; 1960, c. 358; 1975, cc. 14, 15; 2005, c. 408.



§ 18.2-462.1. Use of police radio during commission of crime

Any person who has in his possession or who uses a device capable of receiving a police radio signal, message, or transmission, while in the commission of a felony, is guilty of a Class 1 misdemeanor. A prosecution for or conviction of the crime of use or possession of a police radio is not a bar to conviction for any other crime committed while possessing or using the police radio.

1992, c. 499 .



§ 18.2-463. Refusal to aid officer in execution of his office

If any person on being required by any sheriff or other officer refuse or neglect to assist him: (1) in the execution of his office in a criminal case, (2) in the preservation of the peace, (3) in the apprehending or securing of any person for a breach of the peace, or (4) in any case of escape or rescue, he shall be guilty of a Class 2 misdemeanor.

Code 1950, § 18.301; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-464. Failure to obey order of conservator of the peace

If any person, being required by a conservator of the peace on view of a breach of the peace or other offense to bring before him the offender, refuse or neglect to obey the conservator of the peace, he shall be guilty of a Class 2 misdemeanor; and if the conservator of the peace declare himself or be known to be such to the person so refusing or neglecting, ignorance of his office shall not be pleaded as an excuse.

Code 1950, § 18.1-302; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-465. Officer summoning juror to act impartially

If any sheriff or other officer corruptly, or through favor or ill-will, summon a juror, with intent that such juror shall find a verdict for or against either party, he shall be guilty of a Class 3 misdemeanor, and forfeit his office; and he shall be forever incapable of holding any office of honor, profit or trust under the Constitution of Virginia.

Code 1950, § 18.1-296; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-465.1. Penalizing employee for court appearance or service on jury panel

Any person who is summoned to serve on jury duty or any person, except a defendant in a criminal case, who is summoned or subpoenaed to appear in any court of law or equity when a case is to be heard or who, having appeared, is required in writing by the court to appear at any future hearing, shall neither be discharged from employment, nor have any adverse personnel action taken against him, nor shall he be required to use sick leave or vacation time, as a result of his absence from employment due to such jury duty or court appearance, upon giving reasonable notice to his employer of such court appearance or summons. No person who is summoned and appears for jury duty for four or more hours, including travel time, in one day shall be required to start any work shift that begins on or after 5:00 p.m. on the day of his appearance for jury duty or begins before 3:00 a.m. on the day following the day of his appearance for jury duty. Any employer violating the provisions of this section is guilty of a Class 3 misdemeanor.

1981, c. 609; 1985, c. 436; 1988, c. 415; 2000, c. 295; 2002, c. 423; 2004, c. 800; 2005, c. 931.



§ 18.2-466. Corruptly procuring juror to be summoned

If any person procure or attempt to procure a juror to be summoned, with intent that such juror shall find a verdict for or against either party, he shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-297; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-467. Fraud in drawing jurors, etc

If any person be guilty of any fraud, either by tampering with the jury box prior to a draft, or in drawing a juror, or in returning into the jury box the name of any person which has lawfully been drawn out and drawing and substituting another in his stead, or in any other way in drawing of jurors, he shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-298; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-468. Making sound recordings of jury deliberations

If any person shall install or cause to be installed or use or cause to be used any microphone or device designed for recording or transmitting for recording sound in any jury room in this Commonwealth for the purpose of recording the deliberations of any jury or for the purpose of preparing a summary of such deliberations, he shall be guilty of a Class 6 felony.

Code 1950, § 18.1-299; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-469. Officer refusing, delaying, etc., to execute process for criminal

If any officer willfully and corruptly refuse to execute any lawful process requiring him to apprehend or confine a person convicted of, or charged with, an offense, or willfully and corruptly omit or delay to execute such process, whereby such person shall escape and go at large, such officer shall be guilty of a Class 3 misdemeanor.

Code 1950, § 18.1-300; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-470. Extortion by officer

If any officer, for performing an official duty for which a fee or compensation is allowed or provided by law, knowingly demand and receive a greater fee or compensation than is so allowed or provided, he shall be guilty of a Class 4 misdemeanor.

Code 1950, § 18.1-304; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-471. Fraudulent issue of fee bills

If any person authorized by law to charge fees for services performed by him and issue bills therefor fraudulently issue a fee bill for a service not performed by him, or for more than he is entitled to, he shall be guilty of a Class 3 misdemeanor and shall forfeit his office and be forever incapable of holding office of honor, profit or trust under the Constitution of Virginia.

Code 1950, §§ 18.1-305, 18.1-307; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-471.1. Destruction of human biological evidence; penalty

Any clerk of court or other public official who willfully violates an order entered pursuant to § 19.2-270.4:1 is guilty of a Class 6 felony.

2006, c. 913.



§ 18.2-472. False entries or destruction of records by officers

If a clerk of any court or other public officer fraudulently make a false entry, or erase, alter, secrete or destroy any record, including a microphotographic copy, in his keeping and belonging to his office, he shall be guilty of a Class 1 misdemeanor and shall forfeit his office and be forever incapable of holding any office of honor, profit or trust under the Constitution of Virginia.

Code 1950, §§ 18.1-306, 18.1-307; 1960, c. 358; 1975, cc. 14, 15; 1977, c. 107.



§ 18.2-472.1. Providing false information or failing to provide registration information; penalty; prima facie evidence

A. Any person subject to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, other than a person convicted of a sexually violent offense or murder as defined in § 9.1-902, who knowingly fails to register or reregister, or who knowingly provides materially false information to the Sex Offender and Crimes Against Minors Registry is guilty of a Class 1 misdemeanor. A second or subsequent conviction for an offense under this subsection is a Class 6 felony.

B. Any person convicted of a sexually violent offense or murder, as defined in § 9.1-902, who knowingly fails to register or reregister, or who knowingly provides materially false information to the Sex Offender and Crimes Against Minors Registry is guilty of a Class 6 felony. A second or subsequent conviction for an offense under this subsection is a Class 5 felony.

C. A prosecution pursuant to this section shall be brought in the city or county where the offender can be found or where the offender last registered or reregistered or, if the offender failed to comply with the duty to register, where the offender was last convicted of an offense for which registration or reregistration is required.

D. At any preliminary hearing pursuant to this section, an affidavit from the State Police issued as required in § 9.1-907 shall be admitted into evidence as prima facie evidence of the failure to comply with the duty to register or reregister. A copy of such affidavit shall be provided to the registrant or his counsel seven days prior to hearing or trial by the attorney for the Commonwealth.

E. The accused in any preliminary hearing in which an affidavit from the State Police issued as required in § 9.1-907 is offered into evidence pursuant to this section shall have the right to summon and call a custodian of records issuing the affidavit and examine him in the same manner as if he had been called as an adverse witness. Such witness shall appear at the cost of the Commonwealth.

F. At any trial or hearing other than a preliminary hearing conducted pursuant to this section, an affidavit from the State Police issued as required in § 9.1-907 shall constitute prima facie evidence of the failure to comply with the duty to register or reregister, provided the requirements of subsection G have been satisfied and the accused has not objected to the admission of the affidavit pursuant to subsection H.

G. If the attorney for the Commonwealth intends to offer the affidavit into evidence in lieu of testimony at a trial or hearing, other than a preliminary hearing, he shall:

1. Provide by mail, delivery, or otherwise, a copy of the affidavit to counsel of record for the accused, or to the accused if he is proceeding pro se, at no charge, no later than 28 days prior to the hearing or trial;

2. Provide simultaneously with the copy of the affidavit so provided under subdivision 1 a notice to the accused of his right to object to having the affidavit admitted without the presence and testimony of a custodian of the records; and

3. File a copy of the affidavit and notice with the clerk of the court hearing the matter on the day that the affidavit and notice are provided to the accused.

H. In any trial or hearing, other than a preliminary hearing, the accused may object in writing to admission of the affidavit, in lieu of testimony, as evidence of the facts stated therein. Such objection shall be filed with the court hearing the matter, with a copy to the attorney for the Commonwealth, no more than 14 days after the affidavit and notice were filed with the clerk by the attorney for the Commonwealth, or the objection shall be deemed waived. If timely objection is made, the affidavit shall not be admissible into evidence unless (i) the objection is waived by the accused or his counsel in writing or before the court, or (ii) the parties stipulate before the court to the admissibility of the affidavit.

I. Where a custodian of the records is not available for hearing or trial and the attorney for the Commonwealth has used due diligence to secure the presence of the person, the court shall order a continuance. Any continuances ordered pursuant to this subsection shall total not more than 90 days if the accused has been held continuously in custody and not more than 180 days if the accused has not been held continuously in custody.

J. Any objection by counsel for the accused, or the accused if he is proceeding pro se, to timeliness of the receipt of notice required by subsection G shall be made before hearing or trial upon his receipt of actual notice unless the accused did not receive actual notice prior to hearing or trial. A showing by the Commonwealth that the notice was mailed, delivered, or otherwise provided in compliance with the time requirements of this section shall constitute prima facie evidence that the notice was timely received by the accused. If the court finds upon the accused's objection made pursuant to this subsection, that he did not receive timely notice pursuant to subsection G, the accused's objection shall not be deemed waived and if the objection is made prior to hearing or trial, a continuance shall be ordered if requested by either party. Any continuance ordered pursuant to this subsection shall be subject to the time limitations set forth in subsection I.

K. For the purposes of this section any conviction for a substantially similar offense under the laws of (i) any foreign country or any political subdivision thereof, or (ii) any state or territory of the United States or any political subdivision thereof, the District of Columbia, or the United States shall be considered a prior conviction.

1997, c. 747; 1999, c. 845; 2001, c. 365; 2003, c. 584; 2006, cc. 857, 914, 931; 2008, c. 218; 2009, Sp. Sess. I, cc. 1, 4; 2010, c. 656; 2011, c. 285.



§ 18.2-473. Persons aiding escape of prisoner or child

When a person is lawfully detained as a prisoner in any jail or prison or held in custody, or when a child is placed in a local juvenile detention home, or committed to the Department of Juvenile Justice in any juvenile correctional center, or Reception and Diagnostic Center for Children or held in custody, if any person: (1) conveys anything into the jail, prison, juvenile detention home, juvenile correctional center or Reception and Diagnostic Center for Children with intent to facilitate a person's escape therefrom, (2) in any way aids such prisoner or child to escape, or in an attempt to escape, from such jail, prison, juvenile detention home, juvenile correctional center, Reception and Diagnostic Center for Children or custody, or (3) forcibly takes, or attempts to take him therefrom, such person, if the taking or escape is effected, shall, if the prisoner or child was detained on conviction, commitment or charge of felony, be confined in a state correctional facility not less than one year nor more than five years. If the same is not effected, or if the prisoner or child was not detained on such conviction, commitment or charge, he shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-284; 1960, c. 358; 1975, cc. 14, 15; 1984, c. 587; 1989, c. 733; 1996, cc. 755, 914.



§ 18.2-473.1. Communication with prisoners or committed person; penalty

It shall be unlawful for any person outside of any state or local correctional facility or any juvenile correctional center, other than the jailers or custodial officers in charge of the prisoners or in charge of the persons committed to the Department of Juvenile Justice, to communicate without authority by word or sign with the intent to disrupt institutional operations with any prisoner confined within a state or local correctional facility or with any person committed to the Department of Juvenile Justice in any juvenile correctional center. Any person violating this section is guilty of a Class 4 misdemeanor.

1982, c. 636; 2000, c. 286; 2013, cc. 707, 782.



§ 18.2-474. Delivery of articles to prisoners or committed person

No person shall willfully in any manner deliver, or attempt to deliver, to any prisoner confined under authority of the Commonwealth of Virginia, or of any political subdivision thereof, or to any person committed to the Department of Juvenile Justice in any juvenile correctional center, any article of any nature whatsoever, without first securing the permission of the person in whose charge such prisoner or committed person is, and who may in his discretion grant or refuse permission. Any person violating this section is guilty of a Class 1 misdemeanor.

Nothing herein contained shall be construed to repeal or amend § 18.2-473.

Code 1950, § 18.1-285; 1960, c. 358; 1975, cc. 14, 15; 2013, cc. 707, 782.



§ 18.2-474.1. Delivery of drugs, firearms, explosives, etc., to prisoners or committed persons

Notwithstanding the provisions of § 18.2-474, any person who shall willfully in any manner deliver, attempt to deliver, or conspire with another to deliver to any prisoner confined under authority of the Commonwealth of Virginia, or of any political subdivision thereof, or to any person committed to the Department of Juvenile Justice in any juvenile correctional center, any drug which is a controlled substance regulated by the Drug Control Act in Chapter 34 (§ 54.1-3400 et seq.) of Title 54.1 or marijuana is guilty of a Class 5 felony. Any person who shall willfully in any manner so deliver or attempt to deliver or conspire to deliver to any such prisoner or confined or committed person, firearms, ammunitions, or explosives of any nature is guilty of a Class 3 felony.

Nothing herein contained shall be construed to repeal or amend § 18.2-473.

1975, c. 608; 1982, c. 490; 2011, cc. 384, 410; 2013, cc. 707, 782; 2014, cc. 674, 719.



§ 18.2-475. Officers, etc., voluntarily allowing person convicted, charged, or adjudicated delinquent of felony to escape; penalty

If any sheriff, jailer, or other officer, or any guard or other person summoned or employed by any such sheriff, jailer, or other officer, voluntarily allows a prisoner or person committed to the Department of Juvenile Justice convicted of, charged with, or adjudicated delinquent of a felony to escape from his custody, he is guilty of a Class 4 felony.

Code 1950, § 18.1-286; 1960, c. 358; 1975, cc. 14, 15; 1983, c. 360; 2013, cc. 707, 782.



§ 18.2-476. Officers, etc., willfully and deliberately permitting person convicted of, charged with, or adjudicated delinquent of a nonfelonious offense to escape or willfully refusing to receive person; penalty

If any sheriff, jailer, or other officer, or any guard or other person summoned or employed by such sheriff, jailer, or other officer, willfully and deliberately permits a prisoner or person committed to the Department of Juvenile Justice convicted of, charged with, or adjudicated delinquent of an offense not a felony, to escape from his custody, or willfully refuses to receive into his custody a person lawfully committed thereto, he is guilty of a Class 2 misdemeanor.

Code 1950, § 18.1-287; 1960, c. 358; 1975, cc. 14, 15; 1983, c. 360; 2013, cc. 707, 782.



§ 18.2-477. Prisoner escaping from jail; how punished

If any person confined in jail or in custody after conviction of a criminal offense shall escape by force or violence, other than by setting fire thereto, he shall be guilty of a Class 6 felony. The term of confinement under this section shall commence from the expiration of the former sentence.

Code 1950, § 18.1-288; 1960, c. 358; 1962, c. 506; 1975, cc. 14, 15; 1985, c. 555.



§ 18.2-477.1. Escapes from juvenile facility; penalty

A. It shall be unlawful for any person to escape or remain away without proper authority from a group home or other residential care facility for children in need of services, delinquent or alleged delinquent youths in which he had been placed by the juvenile and domestic relations court or as a result of his commitment as a juvenile to the Department of Juvenile Justice. Any person violating this subsection shall be taken into custody and brought before the juvenile and domestic relations court. The court may find the person in violation of § 16.1-292 or, if the court finds the person amenable to further treatment in a juvenile facility, the court may return him to the custody of the Department.

B. It shall be unlawful for any person to escape or remain away without proper authority from a secure facility operated by or under contract with the Department of Juvenile Justice or from a secure juvenile detention facility in which he had been placed by the juvenile and domestic relations court or as a result of his commitment as a juvenile to the Department of Juvenile Justice. Any person who escapes from a facility specified in this subsection by force or by violence shall be guilty of a Class 6 felony or, if violation of this subsection occurs other than by force or violence, a Class 1 misdemeanor.

1985, c. 435; 1989, c. 733; 1993, c. 840; 1994, c. 490; 1997, c. 749.



§ 18.2-477.2. Punishment for certain offenses committed within a secure juvenile facility or detention home

It shall be unlawful for a person committed to the Department of Juvenile Justice in any juvenile correctional center or detained in a secure juvenile facility or detention home to commit any of the offenses enumerated in § 53.1-203. A violation of this section shall be punishable as a Class 6 felony, except that a violation of subdivision 6 of § 53.1-203 is a Class 5 felony.

1999, c. 21; 2007, c. 521; 2013, cc. 707, 782.



§ 18.2-478. Escape from jail or custody by force or violence without setting fire to jail

If any person lawfully imprisoned in jail and not tried or sentenced on a criminal offense escapes from jail by force or violence, other than by setting fire thereto or if any person lawfully in the custody of any police officer on a charge of criminal offense escapes from such custody by force or violence, he shall be guilty of a Class 6 felony.

Code 1950, § 18.1-289; 1960, c. 358; 1975, cc. 14, 15; 1985, c. 555.



§ 18.2-479. Escape without force or violence or setting fire to jail

A. Except as provided in subsection B, any person lawfully confined in jail or lawfully in the custody of any court, officer of the court, or of any law-enforcement officer for violation of his probation or parole or on a charge or conviction of a misdemeanor, who escapes, other than by force or violence or by setting fire to the jail, is guilty of a Class 1 misdemeanor.

B. Any person, lawfully confined in jail or lawfully in the custody of any court, officer of the court, or of any law-enforcement officer on a charge or conviction of a felony, who escapes, other than by force or violence or by setting fire to the jail, is guilty of a Class 6 felony.

Code 1950, § 18.1-290; 1960, c. 358; 1975, cc. 14, 15; 1985, c. 555; 2005, c. 573.



§ 18.2-479.1. Resisting arrest; fleeing from a law-enforcement officer; penalty

A. Any person who intentionally prevents or attempts to prevent a law-enforcement officer from lawfully arresting him, with or without a warrant, is guilty of a Class 1 misdemeanor.

B. For purposes of this section, intentionally preventing or attempting to prevent a lawful arrest means fleeing from a law-enforcement officer when (i) the officer applies physical force to the person, or (ii) the officer communicates to the person that he is under arrest and (a) the officer has the legal authority and the immediate physical ability to place the person under arrest, and (b) a reasonable person who receives such communication knows or should know that he is not free to leave.

2003, cc. 112, 805.



§ 18.2-480. Escape, etc., by setting fire to jail

If any person lawfully imprisoned in jail escape, or attempt to escape therefrom, by setting fire thereto, he shall be guilty of a Class 4 felony.

Code 1950, § 18.1-291; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-480.1. Admissibility of records of Department of Corrections in escape cases

In any prosecution for, or preliminary hearing for, the offense of escape under this article or Title 53.1, the records maintained by the Department of Corrections or the Department of Juvenile Justice, when such records are duly attested by the custodian of such records, shall be admissible in evidence as evidence of the fact, location and dates of confinement, provided that the records shall be filed with the clerk of the court hearing the case at least seven days prior to the trial or preliminary hearing. On motion of the accused, the court may require the custodian to appear as a witness and be subject to cross-examination; provided such motion is made within a reasonable time prior to the day on which the case is set for trial; and provided further, that the custodian so appearing shall be considered the Commonwealth's witness.

1976, c. 394; 1989, c. 733 .



§ 18.2-481. Treason defined; how proved and punished

Treason shall consist only in:

(1) Levying war against the Commonwealth;

(2) Adhering to its enemies, giving them aid and comfort;

(3) Establishing, without authority of the legislature, any government within its limits separate from the existing government;

(4) Holding or executing, in such usurped government, any office, or professing allegiance or fidelity to it; or

(5) Resisting the execution of the laws under color of its authority.

Such treason, if proved by the testimony of two witnesses to the same overt act, or by confession in court, shall be punishable as a Class 2 felony.

Code 1950, § 18.1-418; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-482. Misprision of treason

If any person knowing of such treason shall not, as soon as may be, give information thereof to the Governor, or some conservator of the peace, he shall be guilty of a Class 6 felony.

Code 1950, § 18.1-419; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-483. Attempting, or instigating others, to establish usurped government

If any person attempt to establish any such usurped government and commit any overt act therefor or by writing or speaking endeavor to instigate others to establish such government, he shall be guilty of a Class 1 misdemeanor.

Code 1950, § 18.1-420; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-484. Advocacy of change in government by force, violence or other unlawful means

It shall be unlawful for any person, group, or organization to advocate any change, by force, violence, or other unlawful means in the government of the Commonwealth of Virginia or any of its subdivisions or in the government of the United States of America.

It shall be unlawful for any person to join, assist or otherwise contribute to any group or organization which, to the knowledge of such person, advocates or has as its purpose, aim or objective, any change, by force, violence, or other unlawful means in the government of the Commonwealth of Virginia or any of its subdivisions or in the government of the United States of America.

Violation of this section shall be punishable as a Class 6 felony.

Nothing herein shall be construed to limit or prohibit the advocacy, orally or otherwise, of any change, by peaceful means, in the government of the Commonwealth or any of its subdivisions or in the government of the United States.

Code 1950, § 18.1-421; 1960, c. 358; 1962, c. 343; 1975, cc. 14, 15.



§ 18.2-485. Conspiring to incite one race to insurrection against another race

If any person conspire with another to incite the population of one race to acts of violence and war against the population of another race, he shall, whether such acts of violence and war be made or not, be guilty of a Class 4 felony.

Code 1950, § 18.1-422; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-486. Definition of flag, standard, etc

The words flag, standard, color, ensign or shield, as used in this article, shall include any flag, standard, color, ensign or shield, or copy, picture or representation thereof, made of any substance or represented or produced thereon, and of any size, evidently purporting to be such flag, standard, color, ensign or shield of the United States, or of this Commonwealth, or a copy, picture or representation thereof.

Code 1950, § 18.1-423; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-487. Exhibition or display

No person shall, in any manner, for exhibition or display:

(1) Place or cause to be placed any word, figure, mark, picture, design, drawing or advertisement of any nature upon any flag, standard, color, ensign or shield of the United States or of this Commonwealth, or authorized by any law of the United States or of this Commonwealth;

(2) Expose to public view any such flag, standard, color, ensign or shield upon which shall have been printed, painted or otherwise produced, or to which shall have been attached, appended, affixed or annexed, any such word, figure, mark, picture, design, drawing or advertisement; or

(3) Expose to public view for sale, manufacture or otherwise, or sell, give or have in possession for sale, for gift or for use for any purpose, any substance, being an article of merchandise, or receptacle, or thing for holding or carrying merchandise, upon or to which shall have been produced or attached any such flag, standard, color, ensign or shield, in order to advertise, call attention to, decorate, mark or distinguish such article or substance.

Code 1950, § 18.1-424; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-488. Mutilating, defacing, etc

No person shall publicly burn with contempt, mutilate, deface, defile, trample upon, or wear with intent to defile any such flag, standard, color, ensign or shield.

Code 1950, § 18.1-425; 1960, c. 358; 1968, c. 349; 1975, cc. 14, 15, 493.



§ 18.2-488.1. Flag at half mast for certain public safety personnel killed in the line of duty

A. As used in this section, unless the context requires a different meaning:

"Emergency medical services provider" means the same as that term is defined in § 32.1-111.1 and any member of a volunteer emergency medical services agency.

"Firefighter" means the same as that term is defined in § 9.1-300, and any member of a volunteer fire department.

"Police officer" means any full-time or part-time employee of a police department or sheriff's office which is a part of or administered by the Commonwealth or any political subdivision thereof and who is responsible for the prevention and detection of crime and the enforcement of the penal, traffic, or highway laws of the Commonwealth.

"Service member" means a member of the United States armed forces, Virginia National Guard, or Virginia Defense Force.

B. Whenever a service member, police officer, firefighter, or emergency medical services provider who is a resident of Virginia is killed in the line of duty, all flags, state and local, flown at any building owned and operated by the Commonwealth shall be flown at half staff or mast for one day to honor and acknowledge respect for those who made the supreme sacrifice.

C. The Department of General Services shall develop procedures to effectuate the purposes of this section.

2012, c. 767; 2015, cc. 502, 503.



§ 18.2-489. To what article applies

This article shall not apply to any act permitted by the statutes of the United States or by the laws of this Commonwealth, or by the United States armed forces regulations, nor shall it apply to any printed or written document or production, stationery, ornament, picture or jewelry whereon shall be depicted such flag, standard, color, ensign or shield, with no design or words thereon and disconnected with any advertisement.

Code 1950, § 18.1-426; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-490. Penalty

Any violation of this article shall be punishable as a Class 1 misdemeanor.

The provisions of this section shall not apply to § 18.2-488.1.

Code 1950, § 18.1-427; 1960, c. 358; 1968, c. 349; 1975, cc. 14, 15; 2012, c. 767.



§ 18.2-491. Construction

This article shall be so construed as to effectuate its general purpose, and to make uniform the laws of the states which enact it.

Code 1950, § 18.1-428; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-492. Short title

This article may be cited as the Uniform Flag Act.

Code 1950, § 18.1-429; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-493. Definitions

As used in this article, unless the text indicates otherwise:

(a) "Person" shall mean any person, firm or corporation.

(b) "Owner" shall mean any person who holds a written bill of sale under which title or ownership to a container was transferred to such person, or any manufacturer of a container who has not sold or transferred ownership thereof by written bill of sale.

(c) "Liquefied petroleum gas" shall mean any material which is composed predominately of any of the following hydrocarbons or mixtures of the same: propane, propylene, butanes (normal butane and isobutane) and butylenes.

Code 1950, § 18.1-400.1; 1970, c. 442; 1975, cc. 14, 15.



§ 18.2-494. Unlawful use of, filling or refilling or trafficking in containers

No person except the owner thereof or person authorized in writing by the owner shall fill or refill with liquefied petroleum gas, or any other gas or compound, a liquefied petroleum gas container; or buy, sell, offer for sale, give, take, loan, deliver or permit to be delivered, or otherwise use, dispose of, or traffic in a liquefied petroleum gas container or containers if the container bears upon the surface thereof in plainly legible characters the name, initials, mark or other device of the owner; nor shall any person other than the owner of a liquefied petroleum gas container or a person authorized in writing by the owner deface, erase, obliterate, cover up, or otherwise remove or conceal any name, mark, initial or device thereon.

Code 1950, § 18.1-400.2; 1970, c. 442; 1975, cc. 14, 15.



§ 18.2-495. Presumptive evidence

The use of a liquefied petroleum gas container or containers by any person other than the person whose name, mark, initial or device is on the liquefied petroleum gas container or containers, without written consent, or purchase of the marked and distinguished liquefied petroleum gas container for the sale of liquefied petroleum gas or filling or refilling with liquefied petroleum gas, or possession of the liquefied petroleum gas containers by any person other than the person having his name, mark, initial or other device thereon, without the written consent of such owner, is presumptive evidence of the unlawful use, filling or refilling, or trafficking in of such liquefied petroleum gas containers.

Code 1950, § 18.1-400.3; 1970, c. 442; 1975, cc. 14, 15.



§ 18.2-496. Punishment for violation

Any person who fails to comply with any of the foregoing provisions of this article is guilty of a Class 3 misdemeanor for each separate offense.

Code 1950, § 18.1-400.4; 1970, c. 442; 1975, cc. 14, 15.



§ 18.2-497. Fines and costs

The costs incurred in the enforcement of this article shall be assessed and collected in the same manner as in criminal cases, and all fines collected by virtue of this article shall be turned over in the same manner and for the same purposes as criminal and misdemeanor fines are disposed of by law.

Code 1950, § 18.1-400.5; 1970, c. 442; 1975, cc. 14, 15.



§ 18.2-498. Exempt containers

Nothing in this article applies to or shall be construed to affect a liquefied petroleum gas container having a total capacity of five gallons or less.

Code 1950, § 18.1-400.6; 1970, c. 442; 1975, cc. 14, 15.



§ 18.2-498.1. Short title

This article shall be known and cited as the Virginia Governmental Frauds Act.

1980, c. 472.



§ 18.2-498.2. Definitions

When used in this article, the term:

1. "Person" includes any natural person, any trust or association of persons, formal or otherwise, or any corporation, partnership, company or other legal or commercial entity.

2. "Commercial dealing" shall mean any offer, acceptance, agreement, or solicitation to sell or offer to sell or distribute goods, services or construction, to the Commonwealth of Virginia, or any local government within the Commonwealth or any department or agency thereof.

1980, c. 472.



§ 18.2-498.3. Misrepresentations prohibited

Any person, in any commercial dealing in any matter within the jurisdiction of any department or agency of the Commonwealth of Virginia, or any local government within the Commonwealth or any department or agency thereof, who knowingly falsifies, conceals, misleads, or covers up by any trick, scheme, or device a material fact, or makes any false, fictitious or fraudulent statements or representations, or makes or uses any false writing or document knowing the same to contain any false, fictitious or fraudulent statement or entry, shall be guilty of a Class 6 felony.

1980, c. 472.



§ 18.2-498.4. Duty to provide certified statement

A. The Commonwealth, or any department or agency thereof, and any local government or any department or agency thereof, may require that any person seeking, offering or agreeing to transact business or commerce with it, or seeking, offering or agreeing to receive any portion of the public funds or moneys, submit a certification that the offer or agreement or any claim resulting therefrom is not the result of, or affected by, any act of collusion with another person engaged in the same line of business or commerce; or any act of fraud punishable under this article.

B. Any person required to submit a certified statement as provided in subsection A above who knowingly makes a false statement shall be guilty of a Class 6 felony.

1980, c. 472.



§ 18.2-498.5. Actions on behalf of Commonwealth or localities

The Attorney General on behalf of the Commonwealth, or the attorney for the Commonwealth, on behalf of the county or city as the case may be may institute actions and proceedings for any and all violations occurring within their jurisdictions.

1980, c. 472.



§ 18.2-499. Combinations to injure others in their reputation, trade, business or profession; rights of employees

A. Any two or more persons who combine, associate, agree, mutually undertake or concert together for the purpose of (i) willfully and maliciously injuring another in his reputation, trade, business or profession by any means whatever or (ii) willfully and maliciously compelling another to do or perform any act against his will, or preventing or hindering another from doing or performing any lawful act, shall be jointly and severally guilty of a Class 1 misdemeanor. Such punishment shall be in addition to any civil relief recoverable under § 18.2-500.

B. Any person who attempts to procure the participation, cooperation, agreement or other assistance of any one or more persons to enter into any combination, association, agreement, mutual understanding or concert prohibited in subsection A of this section shall be guilty of a violation of this section and subject to the same penalties set out in subsection A.

C. This section shall not affect the right of employees lawfully to organize and bargain concerning wages and conditions of employment, and take other steps to protect their rights as provided under state and federal laws.

Code 1950, § 18.1-74.1:1; 1964, c. 623; 1972, c. 469; 1975, cc. 14, 15; 1994, c. 534.



§ 18.2-500. Same; civil relief; damages and counsel fees; injunctions

A. Any person who shall be injured in his reputation, trade, business or profession by reason of a violation of § 18.2-499, may sue therefor and recover three-fold the damages by him sustained, and the costs of suit, including a reasonable fee to plaintiff's counsel, and without limiting the generality of the term, "damages" shall include loss of profits.

B. Whenever a person shall duly file a civil action in the circuit court of any county or city against any person alleging violations of the provisions of § 18.2-499 and praying that such party defendant be restrained and enjoined from continuing the acts complained of, such court shall have jurisdiction to hear and determine the issues involved, to issue injunctions pendente lite and permanent injunctions and to decree damages and costs of suit, including reasonable counsel fees to complainants' and defendants' counsel.

Code 1950, § 18.1-74.1:2; 1964, c. 623; 1975, cc. 14, 15; 2003, c. 578; 2005, c. 681.



§ 18.2-501. Same; protection of persons testifying or producing evidence

(a) No natural person shall be prosecuted or be subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence, documentary or otherwise, in any action, suit, or prosecution authorized by this article; provided, that no person so testifying shall be exempt from prosecution or punishment for perjury committed in so testifying.

(b) As used in this article a "person" is any person, firm, corporation, partnership or association.

Code 1950, § 18.1-74.1:3; 1964, c. 623; 1975, cc. 14, 15.



§ 18.2-502. Medical referral for profit

(a) No person, firm, partnership, association or corporation, or agent or employee thereof, shall for profit engage in any business which in whole or in part includes the referral or recommendation of persons to a physician, hospital, health related facility, or dispensary for any form of medical care or treatment of any ailment or physical condition unless the person is advised of the criteria of selection of the physicians, hospitals, health-related facilities or dispensaries considered for the referral or recommendation. The acceptance of a fee or charge for any such referral or recommendation shall create a presumption that the business is engaged in such service for profit. A violation of the provisions of this section shall be punishable as a Class 1 misdemeanor.

(b) Whenever there is a violation of this section, in addition to the criminal sanctions, an application may be made by the Attorney General to the circuit court of the city or county in which the offense occurred, to issue an injunction, and upon notice to the defendant of not less than five days, to enjoin and restrain the continuance of such violation. If it appears to the satisfaction of the court or judge that the defendant has, in fact, violated this section, an injunction may be issued by such court or judge enjoining and restraining any further violation, without requiring proof that any person has, in fact, been injured or damaged thereby. Nothing in this section shall be construed to limit, prohibit, forbid or prevent any licensed physician or practitioner of the healing arts in the ordinary course of his professional practice from making referrals or recommendations to other members of such groups, so long as no fee is received for such referral or recommendation.

The criminal and civil provisions of this section shall not apply to any individual association or corporation not organized or incorporated for pecuniary profit or financial gain, or to any organization or association which is exempt from taxation pursuant to § 501(c) of Title 26 of the United States Code (Int. Rev. Code of 1954).

(c) Nothing in this section shall be construed to authorize any division of fees prohibited by § 54.1-2962 or any remuneration for referral prohibited by federal law or regulation.

Code 1950, § 18.1-417.2; 1972, c. 642; 1975, cc. 14, 15; 1986, c. 632.



§ 18.2-502.1. Weight loss centers or clinics; disclosure

No weight loss center or clinic shall, in its name or advertisements, use the words "physicians" or "doctors" or refer to its clients as "patients" or indicate that "medical teams" are available in its facility unless (i) the facility employs at least one registered nurse full-time and employs or contracts with at least one physician licensed by the Board of Medicine for services or consultation in connection with the facility's activities; or (ii) the facility is under the full-time supervision of a physician; or (iii) the clinic or program is operated by or in conjunction with a licensed hospital. Any physician affiliated with a weight loss center or clinic for purposes of consultation or supervision shall have primary responsibility for decisions made within the scope of that affiliation relating to the provision of medical services or care to persons using the services of that facility and shall have primary responsibility for medical decisions relating to the evaluation of the appropriateness of the admission of persons to the weight loss program. Any person who violates the provisions of this section shall be guilty of a Class 1 misdemeanor.

1988, c. 765.



§ 18.2-502.2. Warning required for certain medical tests; penalty

No commercial medical testing kit designed for consumer home use shall be sold in this Commonwealth unless a warning is provided to the consumer to the effect that such tests may produce erroneous results and that medical testing is more accurate when performed by professionals within the controlled conditions of a laboratory. The consumer shall be advised to seek professional medical consultation and, if recommended, another test for validation of such test results.

Any person who violates the provisions of this section shall be guilty of a Class 4 misdemeanor.

1989, c. 142 .



§ 18.2-503. Possession or duplication of certain keys

(a) No person shall knowingly possess any key to the lock of any building or other property owned by the Commonwealth of Virginia, or a department, division, agency or political subdivision thereof, without receiving permission from a person duly authorized to give such permission to possess such key.

(b) No person, without receiving permission from a person duly authorized to give such permission, shall knowingly duplicate, copy or make a facsimile of any key to a lock of a building or other property owned by the Commonwealth of Virginia, or a department, division, agency or political subdivision thereof.

Violation of this section shall constitute a Class 3 misdemeanor.

Code 1950, § 18.1-408.1; 1972, c. 139; 1975, cc. 14, 15; 1984, c. 61.



§ 18.2-504. Destroying or concealing wills

If any person fraudulently destroy or conceal any will or codicil, with intent to prevent the probate thereof, he shall be guilty of a Class 6 felony.

Code 1950, § 18.1-309; 1960, c. 358; 1975, cc. 14, 15.



§ 18.2-504.1. Unlawful change of name; punishment

If any person residing in this Commonwealth changes his name or assumes another name, unlawfully, he shall be guilty of a Class 3 misdemeanor.

Code 1950, § 8-577.1; 1956, c. 402; 1973, c. 401; 1976, c. 115; 1977, c. 624.



§ 18.2-505. Preparation, etc., of papers to be submitted for academic credit

(a) No person shall prepare, cause to be prepared or sell any term paper, thesis, dissertation or other written material for another person, for profit, with the knowledge, or under circumstances in which he should reasonably have known, that such term paper, thesis, dissertation or other written material is to be submitted by any other person for academic credit at any public or private college, university or other institution of higher learning in this Commonwealth.

(b) No person shall make or disseminate, with the intent to induce any other person to enter into any obligation relating thereto, any statement, written or oral, that he will prepare or cause to be prepared, any term paper, thesis, dissertation or other written material, to be sold for profit, for or on behalf of any person who has been assigned the written preparation of such term paper, thesis, dissertation or other written material for academic credit at any public or private college, university or other institution of higher learning in this Commonwealth.

Code 1950, § 18.1-371.1; 1974, c. 342; 1975, cc. 14, 15.



§ 18.2-506. "Person" and "prepare" defined

(a) As used in this article, "person" means any individual, partnership, corporation or association.

(b) As used in this article, "prepare" means to put into condition for intended use. "Prepare" does not include the mere typing or assembling of papers, nor the mere furnishing of information or research.

Code 1950, § 18.1-371.2; 1974, c. 342; 1975, cc. 14, 15.



§ 18.2-507. Injunctions against violation of § 18.2-505

Whenever a college, university or other institution of higher learning in this Commonwealth shall duly file a civil action in the circuit court of any county or city against any person alleging violations of the provisions of § 18.2-505, and praying that such party defendant be restrained and enjoined from continuing the acts complained of, such court shall have jurisdiction to hear and determine the issues involved, to issue injunctions pendente lite and permanent injunctions and to decree damages and costs of suit, including reasonable counsel fees to complainants' counsel.

Code 1950, § 18.1-371.3; 1974, c. 342; 1975, cc. 14, 15; 2005, c. 681.



§ 18.2-508. Penalties

Any person found guilty of violating any provision of § 18.2-505 shall be guilty of a misdemeanor and shall be punished by a fine not to exceed $1,000.

Code 1950, § 18.1-371.4; 1974, c. 342; 1975, cc. 14, 15.



§ 18.2-509. Employment of lights under certain circumstances

Any person in any motor vehicle or otherwise who, between a half hour after sunset on any day and a half hour before sunrise the following day, employs a light attached to such vehicle, or employs a spotlight to cast a light beyond the surface of the roadway upon any poultry house or other building inhabited by animals that causes such animals to panic or become injured, except upon his own land or upon private land on which he has permission, shall be guilty of a Class 4 misdemeanor.

1976, c. 332.



§ 18.2-510. Burial or cremation of animals or fowls which have died

When the owner of any animal or grown fowl which has died knows of such death, such owner shall forthwith have its body cremated or buried or request such service from an officer or other person designated for the purpose. If the owner fails to do so, any judge of a general district court, after notice to the owner if he can be ascertained, shall cause any such dead animal or fowl to be cremated or buried by an officer or other person designated for the purpose. Such officer or other person shall be entitled to recover of the owner of every such animal or fowl that is cremated or buried the actual cost of the cremation or burial and a reasonable fee to be recovered in the same manner as officers' fees are recovered, free from all exemptions in favor of such owner. Any person violating the provisions of this section shall be guilty of a Class 4 misdemeanor.

Nothing in this section shall be deemed to require the burial or cremation of the whole or portions of any animal or fowl which is to be used for food or in any commercial manner.

This section shall not apply to any county until the governing body thereof shall adopt the same.

Code 1950, § 32-70; 1979, c. 716; 1981, c. 578; 2008, c. 345.



§ 18.2-511. Sale of certain military grave markers prohibited

Any person who sells or offers for sale any military grave marker of one or more deceased persons who served in the military service of the Commonwealth, the United States, or any of the states thereof, shall be assessed a $100 civil penalty payable to the Literary Fund.

The provisions of this section shall not apply to the sale or offer for sale of such grave marker if it was (i) conveyed with real property to which it remains affixed, (ii) sold or offered for sale following manufacture or fabrication and prior to initial installation or dedication, or (iii) lawfully acquired.

2004, c. 299.



§ 18.2-511.1. Smoking in proximity to a medical oxygen source in a health care facility; penalty

Any person who smokes or uses an open flame within 25 feet of a medical oxygen source in a health care facility, as defined in § 15.2-2820, when the area is posted as an area where smoking and open flame are prohibited is guilty of a Class 2 misdemeanor.

2007, c. 430; 2009, cc. 153, 154.



§ 18.2-512. Short title

This chapter may be cited as the "Virginia Racketeer Influenced and Corrupt Organization (RICO) Act."

2004, cc. 883, 996.



§ 18.2-513. Definitions

As used in this chapter, the term:

"Criminal street gang" shall be as defined in § 18.2-46.1.

"Enterprise" includes any of the following: sole proprietorship, partnership, corporation, business trust, criminal street gang; or other group of three or more individuals associated for the purpose of criminal activity.

"Proceeds" shall be as defined in § 18.2-246.2.

"Racketeering activity" means to commit, attempt to commit, conspire to commit, or to solicit, coerce, or intimidate another person to commit two or more of the following offenses: Article 2.1 (§ 18.2-46.1 et seq.) of Chapter 4 of this title, § 18.2-460; a felony offense of §§ 3.2-4212, 3.2-4219, 10.1-1455, 18.2-31, 18.2-32, 18.2-32.1, 18.2-33, 18.2-35, Article 2.2 (§ 18.2-46.4 et seq.) of Chapter 4 of this title, §§ 18.2-47, 18.2-48, 18.2-48.1, 18.2-49, 18.2-51, 18.2-51.2, 18.2-52, 18.2-53, 18.2-55, 18.2-58, 18.2-59, 18.2-77, 18.2-79, 18.2-80, 18.2-89, 18.2-90, 18.2-91, 18.2-92, 18.2-93, 18.2-95, Article 4 (§ 18.2-111 et seq.) of Chapter 5 of this title, Article 1 (§ 18.2-168 et seq.) of Chapter 6 of this title, §§ 18.2-178, 18.2-186, Article 6 (§ 18.2-191 et seq.) of Chapter 6 of this title, Article 9 (§ 18.2-246.1 et seq.) of Chapter 6 of this title, § 18.2-246.13, Article 1 (§ 18.2-247 et seq.) of Chapter 7 of this title, §§ 18.2-279, 18.2-286.1, 18.2-289, 18.2-300, 18.2-308.2, 18.2-308.2:1, 18.2-328, 18.2-348, 18.2-355, 18.2-356, 18.2-357, 18.2-357.1, 18.2-368, 18.2-369, 18.2-374.1, Article 8 (§ 18.2-433.1 et seq.) of Chapter 9 of this title, Article 1 (§ 18.2-434 et seq.) of Chapter 10 of this title, Article 2 (§ 18.2-438 et seq.) of Chapter 10 of this title, Article 3 (§ 18.2-446 et seq.) of Chapter 10 of this title, Article 1.1 (§ 18.2-498.1 et seq.) of Chapter 12 of this title, § 3.2-6571, 18.2-516, 32.1-314, 58.1-1008.2, 58.1-1017, or 58.1-1017.1; or any substantially similar offenses under the laws of any other state, the District of Columbia, the United States or its territories.

2004, cc. 883, 996; 2008, c. 681; 2009, cc. 662, 847; 2013, c. 626; 2015, cc. 690, 691.



§ 18.2-514. Racketeering offenses

A. It shall be unlawful for an enterprise, or for any person who occupies a position of organizer, supervisor, or manager of an enterprise, to receive any proceeds known to have been derived directly from racketeering activity and to use or invest an aggregate of $10,000 or more of such proceeds in the acquisition of any title to, or any right, interest, or equity in, real property, or in the establishment or operation of any enterprise.

B. It shall be unlawful for any enterprise, or for any person who occupies a position of organizer, supervisor, or manager of an enterprise, to directly acquire or maintain any interest in or control of any enterprise or real property through racketeering activity.

C. It shall be unlawful for any person employed by, or associated with, any enterprise to conduct or participate, directly or indirectly, in such enterprise through racketeering activity.

D. It shall be unlawful for any person to conspire to violate any of the provisions of subsection A, B, or C.

E. Each violation of this section is a separate and distinct felony punishable in accordance with § 18.2-515.

2004, cc. 883, 996; 2009, c. 847.



§ 18.2-515. Criminal penalties; forfeiture

A. Any person or enterprise convicted of engaging in activity in violation of the provisions of § 18.2-514 is guilty of a felony punishable by imprisonment for not less than five years nor more than 40 years and a fine of not more than $1 million. A second or subsequent offense shall be punishable as a Class 2 felony and a fine of not more than $2 million.

The court may order any such person or enterprise to be divested of any interest in any enterprise or real property identified in § 18.2-514; order the dissolution or reorganization of such enterprise; and order the suspension or revocation of any license, permit, or prior approval granted to such enterprise or person by any agency of the Commonwealth or political subdivision thereof.

B. All property, real or personal, including money, together with any interest or profits derived from the investment of such money, used in substantial connection with, intended for use in the course of, or traceable to, conduct in violation of any provision of § 18.2-514 is subject to civil forfeiture to the Commonwealth. The forfeiture proceeding shall be conducted pursuant to the provisions of Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2.

2004, cc. 883, 996; 2012, c. 511.



§ 18.2-516. Prohibition of illegal money transmitting

A. Any person who controls, manages, or owns all or part of an enterprise, engaged in money transmission as defined in § 6.2-1900, and transmits money, which he knows or should have known was derived from or traceable to racketeering activity, is guilty of a Class 6 felony.

B. All property, real or personal, including money, used in substantial connection with, intended for use in the course of, or traceable to, conduct in violation of any provision of subsection A is subject to civil forfeiture to the Commonwealth. The forfeiture proceeding shall be conducted pursuant to the provisions of Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2.

2004, cc. 883, 996.



§ 18.2-517. Venue for prosecution

For the purposes of venue, any violation of this chapter shall be considered to have been committed in any county or city:

1. In which any act was performed in furtherance of any course of conduct that violates this chapter;

2. That is the principal place of the enterprise in the Commonwealth;

3. In which any offender had control or possession of any proceeds of a violation of this chapter, or of any records, or any other material or objects, which were used in furtherance of a violation;

4. In which any offender resides; or

5. Any place of venue under Article 2 (§ 19.2-244 et seq.) of Chapter 15 of Title 19.2.

2004, cc. 883, 996.






Title 19.2 - Criminal Procedure

§ 19.2-1. Repealing clause

All acts and parts of acts, all sections of this Code, and all provisions of municipal charters, inconsistent with the provisions of this title, are, except as herein otherwise provided, repealed to the extent of such inconsistency.

1975, c. 495.



§ 19.2-2. Effect of repeal of Title 19.1 and enactment of this title

The repeal of Title 19.1 effective as of October 1, 1975, shall not affect any act or offense done or committed, or any penalty or forfeiture incurred, or any right established, accrued, or accruing on or before such date, or any prosecution, suit or action pending on that day. Except as herein otherwise provided, neither the repeal of Title 19.1 nor the enactment of this title shall apply to offenses committed prior to October 1, 1975, and prosecutions for such offenses shall be governed by the prior law, which is continued in effect for that purpose. For the purposes of this section, an offense was committed prior to October 1, 1975, if any of the essential elements of the offense occurred prior thereto.

1975, c. 495.



§ 19.2-3. Certain notices, recognizances and processes validated

Any notice given, recognizance taken, or process or writ issued before October 1, 1975, shall be valid although given, taken or to be returned to a day after such date, in like manner as if this title had been effective before the same was given, taken or issued.

1975, c. 495.



§ 19.2-3.1. Personal appearance by two-way electronic video and audio communication; standards

A. Where an appearance is required or permitted before a magistrate, intake officer or, prior to trial, before a judge, the appearance may be by (i) personal appearance before the magistrate, intake officer or judge or (ii) use of two-way electronic video and audio communication. If two-way electronic video and audio communication is used, a magistrate, intake officer or judge may exercise all powers conferred by law and all communications and proceedings shall be conducted in the same manner as if the appearance were in person. If two-way electronic video and audio communication is available for use by a district court for the conduct of a hearing to determine bail or to determine representation by counsel, the court shall use such communication in any such proceeding that would otherwise require the transportation of a person from outside the jurisdiction of the court in order to appear in person before the court. Any documents transmitted between the magistrate, intake officer, or judge and the person appearing before the magistrate, intake officer, or judge may be transmitted by electronically transmitted facsimile process or other electronic method. The facsimile or other electronically generated document may be served or executed by the officer or person to whom sent, and returned in the same manner, and with the same force, effect, authority, and liability as an original document. All signatures thereon shall be treated as original signatures.

B. Any two-way electronic video and audio communication system used for an appearance shall meet the following standards:

1. The persons communicating must simultaneously see and speak to one another;

2. The signal transmission must be live, real time;

3. The signal transmission must be secure from interception through lawful means by anyone other than the persons communicating; and

4. Any other specifications as may be promulgated by the Chief Justice of the Supreme Court.

1991, c. 41; 1996, cc. 755, 914; 2006, c. 285; 2009, cc. 94, 623; 2010, c. 800.



§ 19.2-4. References to former sections, articles or chapters of Titles 18.1 and 19.1

Whenever in this title any of the conditions, requirements, provisions or contents of any section, article or chapter of Titles 18.1 and 19.1, as such titles existed prior to October 1, 1975, are transferred in the same or in modified form to a new section, article or chapter of this title or of Title 18.2, and whenever any such former section, article or chapter is given a new number in this title or in Title 18.2, all references to any such former section, article or chapter of Title 19.1 or of Title 18.1 appearing elsewhere in this Code than in this title or in Title 18.2, shall be construed to apply to the new or renumbered section, article or chapter containing such conditions, requirements, provisions or contents or portions thereof.

1975, c. 495.



§ 19.2-5. Meaning of certain terms

As used in this title, unless otherwise clearly indicated by the context in which it appears:

"Court" means any court vested with appropriate jurisdiction under the Constitution and laws of the Commonwealth.

"Court not of record" and "district court" shall have the respective meanings assigned to them in Chapter 4.1 (§ 16.1-69.1 et seq.) of Title 16.1.

"Judge" means any judge, associate judge or substitute judge of any court or any magistrate.

Code 1950, § 19.1-5; 1960, c. 366; 1975, c. 495; 2005, c. 839; 2008, cc. 551, 691.



§ 19.2-6. Appointive power of circuit courts

Unless otherwise specifically provided, whenever an appointive power is given to the judge of a circuit court, that power shall be exercised by a majority of the judges of the circuit. In case of a tie, such fact shall be communicated to the Chief Justice of the Supreme Court, who shall appoint a circuit judge from another circuit who shall act as a tie breaker. Where the power of appointment is to be exercised by a majority of the judges of the Second Judicial Circuit and such appointment is to a local post, board or commission in Accomack or Northampton County, the resident judge or judges of the County of Accomack or Northampton shall exercise such appointment power as if he or they comprise the majority of the judges of the Circuit.

1975, c. 495; 1977, c. 288; 1994, c. 407.



§ 19.2-7. Rewards for arrest of persons convicted of or charged with offenses; rewards for conviction of unknown offenders

The Governor may offer a reward for apprehending and securing any person convicted of an offense or charged therewith, who shall have escaped from lawful custody or confinement, or for apprehending and securing any person charged with an offense, who, there is reason to fear, cannot be arrested in the common course of proceeding. The Governor may also offer a reward for the detection and conviction of the person guilty of an offense when such offense has been committed but the person guilty thereof is unknown.

Any sheriff, deputy sheriff, sergeant, deputy sergeant or any other officer may claim and receive any reward which may be offered for the arrest and detention of any offender against the criminal laws of this or any other state or nation.

Code 1950, §§ 19.1-6, 19.1-6.1; 1960, c. 366; 1962, c. 513; 1964, c. 171; 1975, c. 495.



§ 19.2-8. Limitation of prosecutions

A prosecution for a misdemeanor, or any pecuniary fine, forfeiture, penalty or amercement, shall be commenced within one year next after there was cause therefor, except that a prosecution for petit larceny may be commenced within five years, and for an attempt to produce abortion, within two years after commission of the offense.

A prosecution for any misdemeanor violation of § 54.1-3904 shall be commenced within two years of the discovery of the offense.

A prosecution for violation of laws governing the placement of children for adoption without a license pursuant to § 63.2-1701 shall be commenced within one year from the date of the filing of the petition for adoption.

A prosecution for making a false statement or representation of a material fact knowing it to be false or knowingly failing to disclose a material fact, to obtain or increase any benefit or other payment under the Virginia Unemployment Compensation Act (§ 60.2-100 et seq.) shall be commenced within three years next after the commission of the offense.

A prosecution for any violation of § 10.1-1320, 62.1-44.32 (b), 62.1-194.1, or Article 11 (§ 62.1-44.34:14 et seq.) of Chapter 3.1 of Title 62.1 that involves the discharge, dumping or emission of any toxic substance as defined in § 32.1-239 shall be commenced within three years next after the commission of the offense.

Prosecution of Building Code violations under § 36-106 shall commence within one year of discovery of the offense by the building official, provided that such discovery occurs within two years of the date of initial occupancy or use after construction of the building or structure, or the issuance of a certificate of use and occupancy for the building or structure, whichever is later. However, prosecutions under § 36-106 relating to the maintenance of existing buildings or structures as contained in the Uniform Statewide Building Code shall commence within one year of the issuance of a notice of violation for the offense by the building official.

Prosecution of any misdemeanor violation of § 54.1-111 shall commence within one year of the discovery of the offense by the complainant, but in no case later than five years from occurrence of the offense.

Prosecution of any misdemeanor violation of any professional licensure requirement imposed by a locality shall commence within one year of the discovery of the offense by the complainant, but in no case later than five years from occurrence of the offense.

Prosecution of nonfelonious offenses which constitute malfeasance in office shall commence within two years next after the commission of the offense.

Prosecution of any violation of § 55-79.87, 55-79.88, 55-79.89, 55-79.90, 55-79.93, 55-79.94, 55-79.95, 55-79.103, or any rule adopted under or order issued pursuant to § 55-79.98, shall commence within three years next after the commission of the offense.

Prosecution of illegal sales or purchases of wild birds, wild animals and freshwater fish under § 29.1-553 shall commence within three years after commission of the offense.

Prosecution of violations under Title 58.1 for offenses involving false or fraudulent statements, documents or returns, or for the offense of willfully attempting in any manner to evade or defeat any tax or the payment thereof, or for the offense of willfully failing to pay any tax, or willfully failing to make any return at the time or times required by law or regulations shall commence within three years next after the commission of the offense, unless a longer period is otherwise prescribed.

Prosecution of violations of subsection A or B of § 3.2-6570 shall commence within five years of the commission of the offense, except violations regarding agricultural animals shall commence within one year of the commission of the offense.

A prosecution for a violation of § 18.2-386.1 shall be commenced within five years of the commission of the offense.

A prosecution for any violation of the Campaign Finance Disclosure Act, Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2, shall commence within one year of the discovery of the offense but in no case more than three years after the date of the commission of the offense.

A prosecution of a crime that is punishable as a misdemeanor pursuant to the Virginia Computer Crimes Act (§ 18.2-152.1 et seq.) or pursuant to § 18.2-186.3 for identity theft shall be commenced before the earlier of (i) five years after the commission of the last act in the course of conduct constituting a violation of the article or (ii) one year after the existence of the illegal act and the identity of the offender are discovered by the Commonwealth, by the owner, or by anyone else who is damaged by such violation.

A prosecution for a violation of § 18.2-260.1 shall be commenced within three years of the commission of the offense.

Nothing in this section shall be construed to apply to any person fleeing from justice or concealing himself within or without the Commonwealth to avoid arrest or be construed to limit the time within which any prosecution may be commenced for desertion of a spouse or child or for neglect or refusal or failure to provide for the support and maintenance of a spouse or child.

Code 1950, § 19.1-8; 1960, c. 366; 1974, c. 466; 1975, c. 495; 1976, cc. 114, 620; 1977, c. 108; 1978, c. 730; 1979, c. 243; 1980, c. 496; 1981, c. 31; 1984, c. 601; 1987, c. 488; 1990, cc. 575, 976; 1992, cc. 177, 435, 650; 1996, c. 484; 1998, c. 566; 1999, c. 620; 2005, cc. 746, 761, 827; 2006, cc. 193, 787, 892; 2008, c. 769; 2011, cc. 118, 143, 494, 553; 2014, c. 169; 2015, c. 176.



§ 19.2-8.1. Prosecution for murder or manslaughter; passage of time not a limitation

A prosecution for murder or manslaughter, whether at common law or under the Code of Virginia, may be instituted regardless of the time elapsed between the act or omission causing the death of the victim and the death of the victim.

2009, c. 278.



§ 19.2-9. Prosecution of certain criminal cases removed from state to federal courts; costs

When any person indicted in the courts of this Commonwealth for a violation of its laws, has his case removed to the district court of the United States under 28 U.S.C. § 1442, it shall be the duty of the attorney for the Commonwealth for the county or city in which any such indictment is found to prosecute any such case in the United States district court to which the same shall be so removed, and for his services in this behalf he shall be paid a fee of $100 for each case tried by him in such United States district court, and mileage at the rate now allowed by law to the members of the General Assembly for all necessary travel in going to and returning from such court, to be paid on his account when approved by the Attorney General.

A per diem of one dollar and fifty cents for each day of actual attendance upon such United States district court and mileage at a rate as provided by law for every mile of necessary travel in going to and returning from such court shall be paid out of the state treasury to each witness for the Commonwealth in every such case upon accounts therefor against the Commonwealth, certified by the attorney for the Commonwealth prosecuting such case and approved by the Attorney General.

It shall not be the duty of the Attorney General to appear for the Commonwealth in such cases unless he can do so without interfering with the efficient discharge of the duties imposed upon him by law; but he may appear with the attorney for the Commonwealth prosecuting such case in any case when the interests of the Commonwealth may in his judgment require his presence.

The Comptroller shall from time to time draw his warrants upon the state treasury in favor of the parties entitled to be paid the above compensation and expenses, or their assigns, upon bills certified and approved as above prescribed.

Code 1950, § 19.1-14; 1960, c. 366; 1975, c. 495.



§ 19.2-9.1. Written notice required for complaining witness who is requested to take polygraph test

A. For offenses not specified in subsection B, if a complaining witness is requested to submit to a polygraph examination during the course of a criminal investigation, such witness shall be informed in writing prior to the examination that (i) the examination is voluntary, (ii) the results thereof are inadmissible as evidence and (iii) the agreement of the complaining witness to submit thereto shall not be the sole condition for initiating or continuing the criminal investigation.

B. No law-enforcement officer, attorney for the Commonwealth, or other government official shall ask or require a victim of an alleged sex offense to submit to a polygraph examination or other truth-telling device as a condition for proceeding with the investigation of such an offense. If a victim is requested to submit to a polygraph examination during the course of a criminal investigation, such victim shall be informed in writing of the provisions of subsection A and that the refusal of a victim to submit to such an examination shall not prevent the investigation, charging, or prosecution of the offense.

C. A "sex offense," for the purposes of this section, shall mean any offense set forth in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2.

1994, c. 336; 2008, cc. 512, 748.



§ 19.2-10. Outlawry abolished

No proceeding of outlawry shall hereafter be instituted or prosecuted.

Code 1950, § 19.1-15; 1960, c. 366; 1975, c. 495.



§ 19.2-10.1. Subpoena duces tecum for obtaining records concerning banking and credit cards

A. A financial institution as defined in § 6.2-604, money transmitter as defined in § 6.2-1900, or commercial businesses providing credit history or credit reports; or an issuer as defined in § 6.2-424 shall disclose a record or other information pertaining to a customer, to a law-enforcement officer pursuant to a subpoena duces tecum issued pursuant to this section.

1. In order to obtain such records, the law-enforcement official shall provide a statement of the facts documenting the reasons that the records or other information sought are relevant to a legitimate law-enforcement inquiry, relating to a named person or persons, to the attorney for the Commonwealth. A court shall issue a subpoena duces tecum upon motion of the Commonwealth only if the court finds that there is probable cause to believe that a crime has been committed and to believe the records sought or other information sought, including electronic data and electronic communications, are relevant to a legitimate law-enforcement inquiry into that offense. The court may issue a subpoena duces tecum under this section regardless of whether any criminal charges have been filed.

2. A court issuing an order pursuant to this section, on a motion made promptly by the financial institution or credit card issuer, or enterprise may quash or modify the subpoena duces tecum, if the information or records requested are unusually voluminous in nature or compliance with such subpoena duces tecum would otherwise cause an undue burden on such provider.

B. No cause of action shall lie in any court against a financial institution or credit card issuer, or enterprise, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a subpoena duces tecum under this section.

C. Upon issuance of a subpoena duces tecum under this section, the statement shall be temporarily sealed by the court upon application of the attorney for the Commonwealth for good cause shown in an ex parte proceeding. Any individual arrested and claiming to be aggrieved by the order may move the court for the unsealing of the statement, and the burden of proof with respect to continued sealing shall be upon the Commonwealth.

D. Any and all records received by law enforcement pursuant to this section shall be utilized only for a reasonable amount of time and only for a legitimate law-enforcement purpose. Upon the completion of the investigation the records shall be submitted to the court by the attorney for the Commonwealth along with a proposed order requiring the records to be sealed. Upon entry of such order, the court shall seal the records in accordance with the requirements contained in subsection C.

2003, cc. 223, 541, 549; 2004, cc. 883, 996; 2010, cc. 702, 794.



§ 19.2-10.2. Administrative subpoena issued for record from provider of electronic communication service or remote computing service

A. A provider of electronic communication service or remote computing service that is transacting or has transacted any business in the Commonwealth shall disclose a record or other information pertaining to a subscriber to or customer of such service, excluding the contents of electronic communications as required by § 19.2-70.3, to an attorney for the Commonwealth or the Attorney General pursuant to an administrative subpoena issued under this section.

1. In order to obtain such records or other information, the attorney for the Commonwealth or the Attorney General shall certify on the face of the subpoena that there is reason to believe that the records or other information being sought are relevant to a legitimate law-enforcement investigation concerning violations of §§ 18.2-47, 18.2-48, 18.2-49, 18.2-346, 18.2-347, 18.2-348, 18.2-349, 18.2-355, 18.2-356, 18.2-357, 18.2-374.1, and 18.2-374.1:1, former § 18.2-374.1:2, and § 18.2-374.3.

2. Upon written certification by the attorney for the Commonwealth or the Attorney General that there is a reason to believe that the victim is under the age of 18 and that notification or disclosure of the existence of the subpoena will endanger the life or physical safety of an individual, or lead to flight from prosecution, the destruction of or tampering with evidence, the intimidation of potential witnesses, or otherwise seriously jeopardize an investigation, the subpoena shall include a provision ordering the service provider not to notify or disclose the existence of the subpoena to another person, other than an attorney to obtain legal advice, for a period of 30 days after the date on which the service provider responds to the subpoena.

3. On a motion made promptly by the electronic communication service or remote computing service provider, a court of competent jurisdiction may quash or modify the administrative subpoena if the records or other information requested are unusually voluminous in nature or if compliance with the subpoena would otherwise cause an undue burden on the service provider.

B. All records or other information received by an attorney for the Commonwealth or the Attorney General pursuant to an administrative subpoena issued under this section shall be used only for a reasonable length of time not to exceed 30 days and only for a legitimate law-enforcement purpose. Upon completion of the investigation, the records or other information held by the attorney for the Commonwealth or the Attorney General shall be destroyed if no prosecution is initiated. The existence of such a subpoena shall be disclosed upon motion of an accused.

C. No cause of action shall lie in any court against an electronic communication service or remote computing service provider, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of an administrative subpoena issued under this section.

D. Records or other information pertaining to a subscriber to or customer of such service means name, address, local and long distance telephone connection records, or records of session times and durations, length of service, including start date, and types of service utilized, telephone or instrument number or other subscriber number or identity, including any temporarily assigned network address, and means and source of payment for such service.

E. Nothing in this section shall require the disclosure of information in violation of any federal law.

2007, cc. 802, 814; 2014, c. 166; 2015, cc. 544, 625.



§ 19.2-10.3. Reasonable suspicion required to stop, board, or inspect a noncommercial vessel on navigable waters of the Commonwealth

A. Notwithstanding any other provision of law, no law-enforcement officer charged with enforcing laws or regulations on the navigable waters of the Commonwealth shall stop, board, or inspect any noncommercial vessel on the navigable waters of the Commonwealth unless such officer has reasonable suspicion that a violation of law or regulation exists.

B. The provisions of subsection A shall not apply to lawful stops, boardings, or inspections conducted by conservation police officers, as defined in § 29.1-100, or the Virginia Marine Police for the purposes of inspecting hunting, fishing, and trapping licenses pursuant to §§ 28.2-231 and 29.1-337 or creel and bag limit inspections pursuant to § 29.1-209, nor shall it prohibit lawful boating safety checkpoints conducted by conservation police officers and Virginia Marine Police in accordance with established agency policy.

2015, c. 484.



§ 19.2-11. Procedure in contempt cases

No court or judge shall impose a fine upon a juror, witness or other person for disobedience of its process or any contempt, unless he either be present in court at the time, or shall have been served with a rule, returnable to a certain time, requiring him to show cause why the fine should not be imposed and shall have failed to appear and show cause.

Code 1950, § 19.1-16; 1960, c. 366; 1968, c. 639; 1975, c. 495.



§ 19.2-11.01. Crime victim and witness rights

A. In recognition of the Commonwealth's concern for the victims and witnesses of crime, it is the purpose of this chapter to ensure that the full impact of crime is brought to the attention of the courts of the Commonwealth; that crime victims and witnesses are treated with dignity, respect and sensitivity; and that their privacy is protected to the extent permissible under law. It is the further purpose of this chapter to ensure that victims and witnesses are informed of the rights provided to them under the laws of the Commonwealth; that they receive authorized services as appropriate; and that they have the opportunity to be heard by law-enforcement agencies, attorneys for the Commonwealth, corrections agencies and the judiciary at all critical stages of the criminal justice process to the extent permissible under law. Unless otherwise stated and subject to the provisions of § 19.2-11.1, it shall be the responsibility of a locality's crime victim and witness assistance program to provide the information and assistance required by this chapter, including verification that the standardized form listing the specific rights afforded to crime victims has been received by the victim.

As soon as practicable after identifying a victim of a crime, the investigating law-enforcement agency shall provide the victim with a standardized form listing the specific rights afforded to crime victims. The form shall include a telephone number by which the victim can receive further information and assistance in securing the rights afforded crime victims, the name, address and telephone number of the office of the attorney for the Commonwealth, the name, address and telephone number of the investigating law-enforcement agency, and a summary of the victim's rights under § 40.1-28.7:2.

1. Victim and witness protection and law-enforcement contacts.

a. In order that victims and witnesses receive protection from harm and threats of harm arising out of their cooperation with law-enforcement, or prosecution efforts, they shall be provided with information as to the level of protection which may be available pursuant to § 52-35 or to any other federal, state or local program providing protection, and shall be assisted in obtaining this protection from the appropriate authorities.

b. Victims and witnesses shall be provided, where available, a separate waiting area during court proceedings that affords them privacy and protection from intimidation, and that does not place the victim in close proximity to the defendant or the defendant's family.

2. Financial assistance.

a. Victims shall be informed of financial assistance and social services available to them as victims of a crime, including information on their possible right to file a claim for compensation from the Crime Victims' Compensation Fund pursuant to Chapter 21.1 (§ 19.2-368.1 et seq.) of this title and on other available assistance and services.

b. Victims shall be assisted in having any property held by law-enforcement agencies for evidentiary purposes returned promptly in accordance with §§ 19.2-270.1 and 19.2-270.2.

c. Victims shall be advised that restitution is available for damages or loss resulting from an offense and shall be assisted in seeking restitution in accordance with §§ 19.2-305, 19.2-305.1, Chapter 21.1 (§ 19.2-368.1 et seq.) of this title, Article 21 (§ 58.1-520 et seq.) of Chapter 3 of Title 58.1, and other applicable laws of the Commonwealth.

3. Notices.

a. Victims and witnesses shall be (i) provided with appropriate employer intercession services to ensure that employers of victims and witnesses will cooperate with the criminal justice process in order to minimize an employee's loss of pay and other benefits resulting from court appearances and (ii) advised that pursuant to § 18.2-465.1 it is unlawful for an employer to penalize an employee for appearing in court pursuant to a summons or subpoena.

b. Victims shall receive advance notification when practicable from the attorney for the Commonwealth of judicial proceedings relating to their case and shall be notified when practicable of any change in court dates in accordance with § 19.2-265.01 if they have provided their names, current addresses and telephone numbers.

c. Victims shall receive notification, if requested, subject to such reasonable procedures as the Attorney General may require pursuant to § 2.2-511, from the Attorney General of the filing and disposition of any appeal or habeas corpus proceeding involving their case.

d. Victims shall be notified by the Department of Corrections or a sheriff or jail superintendent (i) in whose custody an escape, change of name, transfer, release or discharge of a prisoner occurs pursuant to the provisions of §§ 53.1-133.02 and 53.1-160 or (ii) when an accused is released on bail, if they have provided their names, current addresses and telephone numbers in writing. Such notification may be provided through the Virginia Statewide VINE (Victim Information and Notification Everyday) System or other similar electronic or automated system.

e. Victims shall be advised that, in order to protect their right to receive notices and offer input, all agencies and persons having such duties must have current victim addresses and telephone numbers given by the victims. Victims shall also be advised that any such information given shall be confidential as provided by § 19.2-11.2.

4. Victim input.

a. Victims shall be given the opportunity, pursuant to § 19.2-299.1, to prepare a written victim impact statement prior to sentencing of a defendant and may provide information to any individual or agency charged with investigating the social history of a person or preparing a victim impact statement under the provisions of §§ 16.1-273 and 53.1-155 or any other applicable law.

b. Victims shall have the right to remain in the courtroom during a criminal trial or proceeding pursuant to the provisions of § 19.2-265.01.

c. On motion of the attorney for the Commonwealth, victims shall be given the opportunity, pursuant to §§ 19.2-264.4 and 19.2-295.3, to testify prior to sentencing of a defendant regarding the impact of the offense.

d. In a felony case, the attorney for the Commonwealth, upon the victim's written request, shall consult with the victim either verbally or in writing (i) to inform the victim of the contents of a proposed plea agreement and (ii) to obtain the victim's views about the disposition of the case, including the victim's views concerning dismissal, pleas, plea negotiations and sentencing. However, nothing in this section shall limit the ability of the attorney for the Commonwealth to exercise his discretion on behalf of the citizens of the Commonwealth in the disposition of any criminal case. The court shall not accept the plea agreement unless it finds that, except for good cause shown, the Commonwealth has complied with clauses (i) and (ii). Good cause shown shall include, but not be limited to, the unavailability of the victim due to incarceration, hospitalization, failure to appear at trial when subpoenaed, or change of address without notice.

Upon the victim's written request, the victim shall be notified in accordance with subdivision A 3 b of any proceeding in which the plea agreement will be tendered to the court.

The responsibility to consult with the victim under this subdivision shall not confer upon the defendant any substantive or procedural rights and shall not affect the validity of any plea entered by the defendant.

5. Courtroom assistance.

a. Victims and witnesses shall be informed that their addresses and telephone numbers may not be disclosed, pursuant to the provisions of §§ 19.2-11.2 and 19.2-269.2, except when necessary for the conduct of the criminal proceeding.

b. Victims and witnesses shall be advised that they have the right to the services of an interpreter in accordance with §§ 19.2-164 and 19.2-164.1.

c. Victims and witnesses of certain sexual offenses shall be advised that there may be a closed preliminary hearing in accordance with § 18.2-67.8 and, if a victim was 14 years of age or younger on the date of the offense and is 16 or under at the time of the trial, or a witness to the offense is 14 years of age or younger at the time of the trial, that two-way closed-circuit television may be used in the taking of testimony in accordance with § 18.2-67.9.

6. Post trial assistance.

a. Within 30 days of receipt of a victim's written request after the final trial court proceeding in the case, the attorney for the Commonwealth shall notify the victim in writing, of (i) the disposition of the case, (ii) the crimes of which the defendant was convicted, (iii) the defendant's right to appeal, if known, and (iv) the telephone number of offices to contact in the event of nonpayment of restitution by the defendant.

b. If the defendant has been released on bail pending the outcome of an appeal, the agency that had custody of the defendant immediately prior to his release shall notify the victim as soon as practicable that the defendant has been released.

c. If the defendant's conviction is overturned, and the attorney for the Commonwealth decides to retry the case or the case is remanded for a new trial, the victim shall be entitled to the same rights as if the first trial did not take place.

B. For purposes of this chapter, "victim" means (i) a person who has suffered physical, psychological, or economic harm as a direct result of the commission of (a) a felony, (b) assault and battery in violation of § 18.2-57 or 18.2-57.2, stalking in violation of § 18.2-60.3, a violation of a protective order in violation of § 16.1-253.2 or 18.2-60.4, sexual battery in violation of § 18.2-67.4, attempted sexual battery in violation of § 18.2-67.5, or maiming or driving while intoxicated in violation of § 18.2-51.4 or 18.2-266, or (c) a delinquent act that would be a felony or a misdemeanor violation of any offense enumerated in clause (b) if committed by an adult; (ii) a spouse or child of such a person; (iii) a parent or legal guardian of such a person who is a minor; (iv) for the purposes of subdivision A 4 only, a current or former foster parent or other person who has or has had physical custody of such a person who is a minor, for six months or more or for the majority of the minor's life; or (v) a spouse, parent, sibling, or legal guardian of such a person who is physically or mentally incapacitated or was the victim of a homicide; however, "victim" does not mean a parent, child, spouse, sibling, or legal guardian who commits a felony or other enumerated criminal offense against a victim as defined in clause (i).

C. Officials and employees of the judiciary, including court services units, law-enforcement agencies, the Department of Corrections, attorneys for the Commonwealth and public defenders, shall be provided with copies of this chapter by the Department of Criminal Justice Services or a crime victim and witness assistance program. Each agency, officer or employee who has a responsibility or responsibilities to victims under this chapter or other applicable law shall make reasonable efforts to become informed about these responsibilities and to ensure that victims and witnesses receive such information and services to which they may be entitled under applicable law, provided that no liability or cause of action shall arise from the failure to make such efforts or from the failure of such victims or witnesses to receive any such information or services.

1995, c. 687; 1996, c. 546; 1997, c. 691; 1998, c. 485; 1999, cc. 668, 702, 844; 2000, cc. 272, 827; 2001, cc. 410, 530, 549; 2002, cc. 310, 810, 818; 2003, cc. 103, 751, 764; 2006, c. 241; 2007, cc. 94, 109, 423; 2014, c. 230.



§ 19.2-11.1. Establishment of crime victim-witness assistance programs; funding; minimum standards

Any local governmental body which establishes, operates and maintains a crime victim and witness assistance program, whose funding is provided in whole or part by grants administered by the Department of Criminal Justice Services pursuant to § 9.1-104, shall operate the program in accordance with guidelines which shall be established by the Department to implement the provisions of this chapter and other applicable laws establishing victims' rights.

1988, c. 542; 1994, cc. 361, 598; 1995, c. 687; 1996, c. 545.



§ 19.2-11.2. Crime victim's right to nondisclosure of certain information; exceptions; testimonial privilege

Upon request of any witness in a criminal prosecution under § 18.2-46.2, 18.2-46.3, or 18.2-248 or of any violent felony as defined by subsection C of § 17.1-805, or any crime victim, neither a law-enforcement agency, the attorney for the Commonwealth, the counsel for a defendant, a court nor the Department of Corrections, nor any employee of any of them, may disclose, except among themselves, the residential address, telephone number, or place of employment of the witness or victim or a member of the witness' or victim's family, except to the extent that disclosure is (i) of the site of the crime, (ii) required by law or Rules of the Supreme Court, (iii) necessary for law-enforcement purposes or preparation for court proceedings, or (iv) permitted by the court for good cause.

Except with the written consent of the victim, a law-enforcement agency may not disclose to the public information which directly or indirectly identifies the victim of a crime involving any sexual assault, sexual abuse or family abuse, except to the extent that disclosure is (i) of the site of the crime, (ii) required by law, (iii) necessary for law-enforcement purposes, or (iv) permitted by the court for good cause. In addition, at the request of the victim to the Court of Appeals of Virginia or the Supreme Court of Virginia hearing, on or after July 1, 2007, the case of a crime involving any sexual assault or sexual abuse, no appellate decision shall contain the first or last name of the victim.

Nothing herein shall limit the right to examine witnesses in a court of law or otherwise affect the conduct of any criminal proceeding.

1994, cc. 845, 931; 2002, cc. 810, 818; 2005, cc. 764, 813; 2007, c. 503; 2014, c. 744.



§ 19.2-11.3. Virginia Crime Victim-Witness Fund

There is hereby established the Virginia Crime Victim-Witness Fund as a special nonreverting fund to be administered by the Department of Criminal Justice Services to support victim and witness services that meet the minimum standards prescribed for such programs under § 19.2-11.1. A portion of the sum collected pursuant to §§ 16.1-69.48:1, 17.1-275.1, 17.1-275.2, 17.1-275.3, 17.1-275.4, 17.1-275.7, 17.1-275.8, and 17.1-275.9, as specified in these sections, shall be deposited into the state treasury to the credit of this Fund. The Fund shall be distributed according to grant procedures adopted pursuant to § 9.1-104 and shall be established on the books of the Comptroller. Any funds remaining in such Fund at the end of the biennium shall not revert to the general fund, but shall remain in the Fund. Interest earned on the Fund shall be credited to the Fund.

1995, c. 371; 2002, c. 831.



§ 19.2-11.4. Establishment of victim-offender reconciliation program

A. Any Crime Victim and Witness Assistance Program may establish a victim-offender reconciliation program to provide an opportunity after conviction for a victim, at his request and upon the subsequent agreement of the offender, to:

1. Meet with the offender in a safe, controlled environment in accordance with the policies established pursuant to subsection B of § 53.1-30;

2. Give to the offender, either orally or in writing, a summary of the financial, emotional, and physical effects of the offense on the victim or the victim's family; and

3. Discuss a proposed restitution agreement which may be submitted for consideration by the sentencing court for damages incurred by the victim as a result of the offense.

B. If the victim chooses to participate in a victim-offender reconciliation program under this section, the victim shall execute a waiver releasing the Crime Victim and Witness Assistance Program, attorney for the offender and the attorney for the Commonwealth from civil and criminal liability for actions taken by the victim or offender as a result of participation by the victim or the offender in a victim-offender reconciliation program.

C. A victim shall not be required to participate in a victim-offender reconciliation program under this section.

D. The failure of any person to participate in a reconciliation program pursuant to this section shall not be used directly or indirectly at sentencing.

1995, c. 628; 2010, c. 844.



§ 19.2-12. Who are conservators of the peace

Every judge and attorney for the Commonwealth throughout the Commonwealth and every magistrate within the geographical area for which he is appointed or elected, shall be a conservator of the peace. In addition, every commissioner in chancery, while sitting as such commissioner; any special agent or law-enforcement officer of the United States Department of Justice, National Marine Fisheries Service of the United States Department of Commerce, Department of Treasury, Department of Agriculture, Department of Defense, Department of State, Office of the Inspector General of the Department of Transportation, Department of Homeland Security, and Department of Interior; any inspector, law-enforcement official or police personnel of the United States Postal Service; any United States marshal or deputy United States marshal whose duties involve the enforcement of the criminal laws of the United States; any officer of the Virginia Marine Police; any criminal investigator of the Department of Professional and Occupational Regulation, who meets the minimum law-enforcement training requirements established by the Department of Criminal Justice Services for in-service training; any criminal investigator of the United States Department of Labor; any special agent of the United States Naval Criminal Investigative Service, any special agent of the National Aeronautics and Space Administration, and any sworn municipal park ranger, who has completed all requirements under § 15.2-1706, shall be a conservator of the peace, while engaged in the performance of their official duties.

Code 1950, § 19.1-20; 1960, c. 366; 1968, c. 639; 1972, c. 549; 1975, c. 495; 1978, c. 697; 1981, cc. 572, 587; 1990, c. 558; 1991, cc. 74, 338; 1994, cc. 375, 569, 626; 1997, c. 34; 2001, cc. 3, 31; 2002, cc. 86, 605, 789; 2004, c. 1009; 2005, c. 372; 2006, c. 88; 2007, c. 224; 2015, cc. 75, 126.



§ 19.2-13. Special conservators of the peace; authority; jurisdiction; registration; liability of employers; penalty; report

A. Upon the submission of an application, which shall include the results of a background investigation, from (i) any sheriff or chief of police of any county, city, or town; (ii) any corporation authorized to do business in the Commonwealth; (iii) the owner, proprietor, or authorized custodian of any place within the Commonwealth; or (iv) any museum owned and managed by the Commonwealth, a circuit court judge of any county or city shall appoint special conservators of the peace who shall serve as such for such length of time as the court may designate, but not exceeding four years under any one appointment, during which time the court shall retain jurisdiction over the appointment order, upon a showing by the applicant of a necessity for the security of property or the peace and presentation of evidence that the person or persons to be appointed as a special conservator of the peace possess a valid registration issued by the Department of Criminal Justice Services in accordance with the provisions of subsection C. Upon an application made pursuant to clause (ii), (iii), or (iv), the court shall, prior to entering the order of appointment, transmit a copy of the application to the local attorney for the Commonwealth and the local sheriff or chief of police who may submit to the court a sworn, written statement indicating whether the order of appointment should be granted. However, a judge may deny the appointment for good cause, and shall state the specific reasons for the denial in writing in the order denying the appointment. A judge also may revoke the appointment order for good cause shown, upon the filing of a sworn petition by the attorney for the Commonwealth, sheriff, or chief of police for any locality in which the special conservator of the peace is authorized to serve or by the Department of Criminal Justice Services. Prior to revocation, a hearing shall be set and the special conservator of the peace shall be given notice and the opportunity to be heard. The judge may temporarily suspend the appointment pending the hearing for good cause shown. A hearing on the petition shall be heard by the court as soon as practicable. If the appointment order is suspended or revoked, the clerk of court shall notify the Department of Criminal Justice Services, the Department of State Police, the applicable local law-enforcement agencies in all cities and counties where the special conservator of the peace is authorized to serve, and the employer of the special conservator of the peace.

The order of appointment may provide that a special conservator of the peace shall have all the powers, functions, duties, responsibilities and authority of any other conservator of the peace within such geographical limitations as the court may deem appropriate within the confines of the county, city or town that makes application or on the real property where the corporate applicant is located, or any real property contiguous to such real property, limited, except as provided in subsection F, to the city or county wherein application has been made, whenever such special conservator of the peace is engaged in the performance of his duties as such. The order may provide that the special conservator of the peace shall have the authority to make an arrest outside of such geographical limitations if the arrest results from a close pursuit that was initiated when the special conservator of the peace was within the confines of the area wherein he has been authorized to have the powers and authority of a special conservator of the peace; the order may further delineate a geographical limitation or distance beyond which the special conservator of the peace may not effectuate such an arrest that follows from a close pursuit. The order shall require the special conservator of the peace to comply with the provisions of the United States Constitution and the Constitution of Virginia. The order shall not identify the special conservator of the peace as a law-enforcement officer pursuant to § 9.1-101. The order may provide, however, that the special conservator of the peace is a "law-enforcement officer" for the purposes of Article 4 (§ 37.2-808 et seq.) of Chapter 8 of Title 37.2 or Article 16 (§ 16.1-335 et seq.) of Chapter 11 of Title 16.1, but such designation shall not qualify the special conservator of the peace as a "qualified law-enforcement officer" or "qualified retired law-enforcement officer" within the meaning of the federal Law Enforcement Officer Safety Act, 18 U.S.C. § 926(B) et seq., and the order of appointment shall specifically state this. Upon request and for good cause shown, the order may also provide that the special conservator of the peace is authorized to use the seal of the Commonwealth in a badge or other credential of office as the court may deem appropriate. Upon request and for good cause shown, the order may also provide that the special conservator of the peace may use the title "police" on any badge or uniform worn in the performance of his duties as such. The order may also provide that a special conservator of the peace who has completed the minimum training standards established by the Criminal Justice Services Board, has the authority to affect arrests, using up to the same amount of force as would be allowed to a law-enforcement officer employed by the Commonwealth or any of its political subdivisions when making a lawful arrest. The order shall prohibit blue flashing lights, but upon request and for good cause shown may provide that the special conservator of the peace may use flashing lights and sirens on any vehicle used by the special conservator of the peace when he is in the performance of his duties. Prior to granting an application for appointment, the circuit court shall ensure that the applicant has met the registration requirements established by the Criminal Justice Services Board.

B. All applications and orders for appointments of special conservators of the peace shall be submitted on forms developed by the Office of the Executive Secretary of the Supreme Court of Virginia in consultation with the Department of Criminal Justice Services and shall specify the duties for which the applicant is qualified. The applications and orders shall specify the geographic limitations consistent with subsection A.

C. No person shall seek appointment as a special conservator of the peace from a circuit court judge without possessing a valid registration issued by the Department of Criminal Justice Services, except as provided in this section. Applicants for registration may submit an application on or after January 1, 2004. A temporary registration may be issued in accordance with regulations established by the Criminal Justice Services Board while awaiting the results of a state and national fingerprint search. However, no person shall be issued a temporary registration until he has (i) complied with, or been exempted from the compulsory minimum training standards as set forth in this section; (ii) submitted his fingerprints on a form provided by the Department to be used for the conduct of a national criminal records search and a Virginia criminal history records search; (iii) submitted the results of a background investigation, performed by any state or local law-enforcement agency, which may, at its discretion, charge a reasonable fee to the applicant and which may include a review of the applicant's school records, employment records, or interviews with persons possessing general knowledge of the applicant's character and fitness for such appointment; and (iv) met all other requirements of this article and Board regulations. No person with a criminal conviction for a misdemeanor involving (a) moral turpitude, (b) assault and battery, (c) damage to real or personal property, (d) controlled substances or imitation controlled substances as defined in Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, (e) prohibited sexual behavior as described in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, or (f) firearms, or any felony or who is required to register with the Sex Offender and Crimes Against Minors Registry pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1 shall be eligible for registration or appointment as a special conservator of the peace. A special conservator of the peace shall report if he is arrested for, charged with, or convicted of any misdemeanor or felony offense to the Department of Criminal Justice Services and the chief law-enforcement officer of all localities in which he is authorized to serve within 3 days of such arrest. Any appointment for a special conservator of the peace shall be eligible for suspension and revocation after a hearing pursuant to subsection A if the special conservator of the peace is convicted of any offense listed in clauses (a) through (f) or of any felony. All appointments for special conservators of the peace shall become void on September 15, 2004, unless they have obtained a valid registration issued by the Department of Criminal Justice Services.

D. Each person registered as or seeking registration as a special conservator of the peace shall be covered by evidence of a policy of liability insurance or self-insurance in an amount and with coverage as fixed by the Board. Any person who is aggrieved by the misconduct of any person registered as a special conservator of the peace and recovers a judgment against the registrant, which is unsatisfied in whole or in part, may bring an action in his own name against the insurance policy of the registrant.

E. Effective July 1, 2015, all persons currently appointed or seeking appointment or reappointment as a special conservator of the peace are required to register with the Department of Criminal Justice Services, regardless of any other standing the person may have as a law-enforcement officer or other position requiring registration or licensure by the Department. The employer of any special conservator of the peace shall notify the circuit court, the Department of Criminal Justice Services, the Department of State Police, and the chief law-enforcement officer of all localities in which the special conservator of the peace is authorized to serve within 30 days after the date such individual has left employment and all powers of the special conservator of the peace shall be void. Failure to provide such notification shall be punishable by a fine of $250 plus an additional $50 per day for each day such notice is not provided.

F. When the application is made by any sheriff or chief of police, the circuit court shall specify in the order of appointment the name of the applicant authorized under subsection A and the geographic jurisdiction of the special conservator of the peace. Such appointments shall be limited to the city or county wherein application has been made. When the application is made by any corporation authorized to do business in the Commonwealth, any owner, proprietor, or authorized custodian of any place within the Commonwealth, or any museum owned and managed by the Commonwealth, the circuit court shall specify in the order of appointment the name of the applicant authorized under subsection A and the specific real property where the special conservator of the peace is authorized to serve. Such appointments shall be limited to the specific real property within the county, city, or town wherein application has been made. In the case of a corporation or other business, the court appointment may also include, for good cause shown, any real property owned or leased by the corporation or business, including any subsidiaries, in other specifically named cities and counties, but shall provide that the powers of the special conservator of the peace do not extend beyond the boundaries of such real property. The clerk of the appointing circuit court shall transmit to the Department of State Police, the clerk of the circuit court of each locality where the special conservator of the peace is authorized to serve, and the sheriff or chief of police of each such locality a copy of the order of appointment that shall specify the following information: the person's complete name, address, date of birth, social security number, gender, race, height, weight, color of hair, color of eyes, firearm authority or limitation as set forth in subsection G, date of the order, and other information as may be required by the Department of State Police. The Department of State Police shall enter the person's name and other information into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52. The Department of State Police may charge a fee not to exceed $10 to cover its costs associated with processing these orders. Each special conservator of the peace so appointed on application shall present his credentials to the chief of police or sheriff or his designee of all jurisdictions where he has conservator powers. If his powers are limited to certain areas of real property owned or leased by a corporation or business, he shall also provide notice of the exact physical addresses of those areas. Each special conservator shall provide to the circuit court a temporary registration letter issued by the Department of Criminal Justice Services to include the results of the background check prior to seeking an appointment by the circuit court. Once the applicant receives the appointment from the circuit court the applicant shall file the appointment order and a copy of the application with the Department of Criminal Justice Services in order to receive his special conservator of the peace registration document. If the court appointment includes any real property owned or leased by the corporation or business in other specifically named cities and counties not within the city or county wherein application has been made, the clerk of the appointing court shall transmit a copy of the order of appointment to (i) the clerk of the circuit court for each jurisdiction where the special conservator of the peace is authorized to serve and (ii) the sheriff or chief of police of each jurisdiction where the special conservator of the peace is authorized to serve.

If any such special conservator of the peace is the employee, agent or servant of another, his appointment as special conservator of the peace shall not relieve his employer, principal or master from civil liability to another arising out of any wrongful action or conduct committed by such special conservator of the peace while within the scope of his employment.

Effective July 1, 2002, no person employed by a local school board as a school security officer, as defined in § 9.1-101, shall be eligible for appointment as a conservator for purposes of maintaining safety in a public school in the Commonwealth. All appointments of special conservators of the peace granted to school security officers as defined in § 9.1-101 prior to July 1, 2002 are void.

G. The court may limit or prohibit the carrying of weapons by any special conservator of the peace initially appointed on or after July 1, 1996, while the appointee is within the scope of his employment as such.

H. The governing body of any locality or the sheriff of a county where no police department has been established may enter into mutual aid agreements with any entity employing special conservators of the peace that is located in such locality for the use of their joint forces and their equipment and materials to maintain peace and good order. Any law-enforcement officer or special conservator of the peace, while performing his duty under any such agreement, shall have the same authority as lawfully conferred on him within his own jurisdiction.

Code 1950, § 19.1-28; 1960, c. 366; 1974, cc. 44, 45; 1975, c. 495; 1976, c. 220; 1982, c. 523; 1989, c. 455; 1996, cc. 850, 956; 2001, c. 249; 2002, cc. 605, 836, 868; 2003, c. 922; 2004, c. 401; 2005, c. 498; 2006, c. 290; 2007, cc. 380, 481; 2008, c. 795; 2010, cc. 530, 778, 825; 2013, cc. 105, 122; 2015, cc. 602, 766, 772.



§ 19.2-14. Conservators of the peace for fairgrounds and cemeteries; bond required

The superintendent or other person in charge of any fairgrounds or any public or private cemetery shall, for the purpose of maintaining order and enforcing the criminal and police laws of the Commonwealth, or the county or city in which such fairgrounds or cemetery is situated, have all the powers, functions, duties, responsibilities and authority of a conservator of the peace within the fairgrounds or cemetery over which he may have charge and within one-half of a mile around the same.

The provisions of § 19.2-13 relative to the giving of bond and the liability of an employer, principal or master, shall be applicable to every person exercising any powers of a conservator of the peace under this section.

Code 1950, § 19.1-32; 1960, c. 366; 1975, c. 495.



§ 19.2-15. When conservator appointed under § 19.2-13 need not be a citizen

Any such conservator appointed under the provisions of § 19.2-13 whose jurisdiction is limited to the grounds attached to an airport, need not be a citizen of the Commonwealth if the proprietors of such airport shall, before any such conservator shall enter upon the duties of the office, enter into bond with approved surety before the clerk of the circuit court having jurisdiction over such airport in the penalty of $1,000 for each conservator so appointed, with condition for the faithful discharge of his official duties.

Code 1950, § 19.1-29; 1960, c. 366; 1975, c. 495.



§ 19.2-16. Repealed

Repealed by Acts 1994, c. 205.



§ 19.2-17. Repealed

Repealed by Acts 1996, c. 850.



§ 19.2-18. Powers and duties generally

Every conservator of the peace shall have authority to arrest without a warrant in such instances as are set out in §§ 19.2-19 and 19.2-81. Upon making an arrest without a warrant, the conservator of the peace shall proceed in accordance with the provisions of § 19.2-22 or § 19.2-82 as the case may be.

Code 1950, § 19.1-20; 1960, c. 366; 1968, c. 639; 1972, c. 549; 1975, c. 495.



§ 19.2-19. Recognizance to keep the peace; when required

If any person threatens to kill or injure another or to commit violence or injury against his person or property, or to unlawfully trespass upon his property, he shall be required to give a recognizance to keep the peace for such period not to exceed one year as the court hearing the complaint may determine.

Code 1950, §§ 19.1-26, 19.1-27; 1960, c. 366; 1975, c. 495; 1978, c. 500.



§ 19.2-20. Same; complaint and issuance of warrant therefor

If complaint be made to any magistrate or judge that a person should be required to give a recognizance to keep the peace due to any of the reasons set forth in § 19.2-19, such magistrate or judge shall examine on oath the complainant, and any witness who may be produced, reduce the complaint to writing, and cause it to be signed by the complainant; and if probable cause is established, such magistrate or judge shall issue a warrant, reciting the complaint, and requiring the person complained of forthwith to be apprehended and brought before the district court having appropriate jurisdiction.

Code 1950, § 19.1-21; 1960, c. 366; 1975, c. 495; 1978, c. 500; 1979, c. 708.



§ 19.2-21. Same; procedure when accused appears

When such person appears, if the judge, on hearing the parties, considers that there is not good cause for the complaint, he shall discharge such person, and may give judgment in his favor against the complainant for his costs. If he considers that there is good cause therefor, he may require a recognizance of the person against whom it is, and give judgment against him for the costs of the prosecution, or any part thereof; and, unless such recognizance be given, he shall commit him to jail by a warrant, stating the sum and time in and for which the recognizance is directed. The person given judgment under this section for costs may issue a writ of fieri facias thereon, if an appeal be not allowed; and proceedings thereupon may be according to §§ 16.1-99 through 16.1-101.

Code 1950, § 19.1-22; 1960, c. 366; 1975, c. 495; 1978, c. 500.



§ 19.2-22. Same; arrest without a warrant

A person arrested without a warrant by any conservator of the peace or other law-enforcement officer for any of the acts set forth in § 19.2-19 committed in the presence of such conservator of the peace or law-enforcement officer, shall be brought forthwith before a magistrate or judge, and proceedings shall be had in accordance with §§ 19.2-20 and 19.2-21.

1975, c. 495.



§ 19.2-23. Payment of fees or mileage allowances into county or city treasury

Any conservator or policeman appointed under the provisions of this chapter shall not be entitled to fees or mileage for performance of his duties as such conservator or policeman.

Code 1950, § 19.1-31; 1960, c. 366; 1975, c. 495.



§ 19.2-24. When appeal may be taken; witnesses recognized; bail

Any person from whom a recognizance is required under the provisions of this chapter or who has been committed to jail for failure to give security therefor, may appeal to the circuit court of the county or city, and, in such case, the judge from whose judgment the appeal is taken shall recognize such of the witnesses as he thinks proper; provided, however, that the person taking the appeal may be required to give bail, with good security, for his appearance at the circuit court of the county or city.

Code 1950, § 19.1-23; 1960, c. 366; 1975, c. 495; 1978, c. 500.



§ 19.2-25. Power of court on appeal

The court may dismiss the complaint or affirm the judgment, and make what order it sees fit as to the costs. If it award costs against the appellant, the recognizance which he may have given shall stand as security therefor. When there is a failure to prosecute the appeal, such recognizance shall remain in force, although there be no order of affirmance. On any appeal the court may require of the appellant a new recognizance if it see fit.

Any person committed to jail under this chapter may be discharged by the circuit court of the county or city on such terms as it may deem reasonable.

Code 1950, §§ 19.1-24, 19.1-25; 1960, c. 366; 1975, c. 495.



§ 19.2-26. Repeal of inconsistent statutes, municipal charters, etc

All acts and parts of acts, all sections of this Code, and all provisions of municipal charters, inconsistent with the provisions of this title, are, except as herein otherwise provided, repealed to the extent of such inconsistency.

Code 1950, § 19.1-374; 1973, c. 545; 1975, c. 495.



§ 19.2-27. Effect of repeal of Title 39.1 on prior acts, offenses, etc

The repeal of Title 39.1 effective as of January 1, 1974, shall not affect any act or offense done or committed or any penalty or forfeiture incurred, or any right established, accrued, or accruing on or before such date, or any prosecution, suit or action pending on that day.

Code 1950, § 19.1-375; 1973, c. 545; 1975, c. 495.



§ 19.2-28. Certain notices, recognizances and processes validated

Any notice given, recognizance taken, or process or writ issued, before January 1, 1974, shall be valid although given, taken or to be returned to a day after such date, in like manner as if this title had been effective before the same was given, taken or issued.

Code 1950, § 19.1-376; 1973, c. 545; 1975, c. 495.



§ 19.2-29. References to former sections, articles and chapters in Title 39.1

Whenever in Chapter 3 (§ 19.2-26 et seq.) of this title any of the conditions, requirements, provisions or contents of any section, article or chapter of Title 39.1, as such title existed prior to January 1, 1974, are transferred in the same or modified form to a new section, article or chapter, and whenever any such former section, article or chapter is given a new number in Chapter 3 of this title all references to any such former section, article or chapter of Title 39.1 appearing elsewhere in this Code than in Chapter 3 of this title shall be construed to apply to the new or renumbered section, article or chapter containing such conditions, requirements, provisions or contents or portions thereof.

Code 1950, § 19.1-377; 1973, c. 545; 1975, c. 495; 2002, c. 310.



§ 19.2-30. Repealed

Repealed by Acts 2008, cc. 551 and 691, cl. 2.



§ 19.2-31. Abolition of office of issuing justice

Effective January 1, 1974, the office of issuing justice as provided for in Chapter 2 (§ 39.1-20 et seq.) of Title 39.1 having been abolished, nevertheless, any such special justice of the peace in office December 31, 1973, and elected by the town council for a specific term to expire after that date, may continue in office for the remainder of that term. If he continues in office as provided herein, such justice shall exercise the same powers, perform the same duties, and receive such compensation as he was receiving as of December 31, 1973.

Code 1950, § 19.1-379; 1973, c. 545; 1975, c. 495.



§ 19.2-32. References to justices of the peace

References in law to justices of the peace shall be deemed to apply to magistrates unless the provisions of Chapter 3 (§ 19.2-26 et seq.) of this title shall render such reference inapplicable.

Code 1950, § 19.1-380; 1973, c. 545; 1975, c. 495; 2002, c. 310.



§ 19.2-33. Office of magistrate

The office of magistrate shall be vested with all the authority, duties and obligations previously vested in the office of justice of the peace prior to January 1, 1974.

Code 1950, § 19.1-381; 1973, c. 545; 1975, c. 495.



§ 19.2-34. Number of magistrates

There shall be appointed as many magistrates as are necessary for the effective administration of justice. The positions of all employees of the magistrate system shall be authorized by the Committee on District Courts established pursuant to § 16.1-69.33.

Code 1950, § 19.1-382; 1973, c. 545; 1974, c. 484; 1975, c. 495; 1976, c. 138; 1977, c. 198; 1981, c. 4; 1992, c. 55; 2008, cc. 551, 691.



§ 19.2-35. Appointment; supervision generally

Magistrates and any other personnel in the office of the magistrate shall be appointed by the Executive Secretary of the Supreme Court of Virginia in consultation with the chief judges of the circuit courts having jurisdiction within the region. Each magistrate shall be appointed to serve one or more of the magisterial regions created by the Executive Secretary. Each magisterial region shall be comprised of one or more judicial districts. The Executive Secretary shall have full supervisory authority over the magistrates so appointed. Notwithstanding any other provision of law, the only methods for the selection of magistrates shall be as set out in this section.

No person shall be appointed under this section until he has submitted his fingerprints to be used for the conduct of a national criminal records search and a Virginia criminal history records search. No person with a criminal conviction for a felony shall be appointed as a magistrate.

Code 1950, § 19.1-383; 1973, c. 545; 1974, c. 484; 1975, c. 495; 1976, c. 138; 1981, c. 4; 1988, c. 511; 2002, c. 310; 2004, cc. 370, 452; 2008, cc. 551, 691.



§ 19.2-36. Chief magistrates

A. The Executive Secretary of the Supreme Court of Virginia may appoint chief magistrates, for the purpose of assisting in the training of the magistrates and being responsible to the Executive Secretary for the conduct of the magistrates and to further assist the Office of the Executive Secretary in the operation of one or more of the magisterial regions. The chief magistrate shall exercise direct daily supervision over the magistrates he supervises and shall have the power to suspend without pay a magistrate after consultation and with the concurrence of the Executive Secretary.

B. To be eligible for appointment as chief magistrate, a person shall meet all of the qualifications of a magistrate under § 19.2-37 and must be a member in good standing of the Virginia State Bar. His appointment as chief magistrate shall terminate effective on the date on which his membership in good standing ceases. The requirements of this subsection relating to membership in the Virginia State Bar shall not apply to any person appointed as a chief magistrate before July 1, 2008, who continues in that capacity without a break in service.

Code 1950, § 19.1-384; 1973, c. 545; 1974, c. 484; 1975, c. 495; 1984, c. 37; 2004, c. 370; 2008, cc. 551, 691.



§ 19.2-37. Magistrates; eligibility for appointment; restrictions on activities

A. Any person who is a United States citizen and resident of the Commonwealth may be appointed to the office of magistrate under this title subject to the limitations of Chapter 28 (§ 2.2-2800 et seq.) of Title 2.2 and of this section.

B. Every person appointed as a magistrate on and after July 1, 2008, shall be required to have a bachelor's degree from an accredited institution of higher education. A person initially appointed as a magistrate prior to July 1, 2008, who continues in office without a break in service is not required to have a bachelor's degree from an accredited institution of higher education.

C. A person shall not be eligible for appointment as a magistrate under the provisions of this title: (a) if such person is a law-enforcement officer; (b) if such person or his spouse is a clerk, deputy or assistant clerk, or employee of any such clerk of a district or circuit court, provided that the Committee on District Courts may authorize a magistrate to assist in the district court clerk's office on a part-time basis; (c) if the parent, child, spouse, or sibling of such person is a district or circuit court judge in the magisterial region where he will serve; or (d) if such person is the chief executive officer, or a member of the board of supervisors, town or city council, or other governing body for any political subdivision of the Commonwealth.

D. No magistrate shall issue any warrant or process in complaint of his spouse, child, grandchild, parent, grandparent, parent-in-law, child-in-law, brother, sister, brother-in-law or sister-in-law, nephew, niece, uncle, aunt, first cousin, guardian or ward.

E. A magistrate may not engage in any other activity for financial gain during the hours that he is serving on duty as a magistrate. A magistrate may not be employed outside his duty hours without the prior written approval of the Executive Secretary.

F. No person appointed as a magistrate on or after July 1, 2008, may engage in the practice of law.

G. A magistrate who is designated as a marriage celebrant under § 20-25 may not accept a fee, a gratuity, or any other thing of value for exercise of authority as a marriage celebrant.

Code 1950, § 19.1-385; 1973, c. 545; 1975, c. 495; 1976, c. 138; 1978, cc. 463, 760; 1984, c. 41; 1985, c. 45; 1986, c. 202; 1996, c. 112; 1999, c. 267; 2004, c. 830; 2008, cc. 551, 691.



§ 19.2-38. Probationary period; compensation and benefits; vacancies; revocation of appointment

Persons appointed as magistrates under the provisions of this chapter shall serve at the pleasure of the Executive Secretary. Upon appointment by the Executive Secretary, every magistrate shall serve initially for a nine-month probationary period during which the magistrate must complete the minimum training program as established by the Committee on District Courts and satisfactorily complete a certification examination. Any magistrate who fails to successfully pass the certification examination shall not serve beyond the nine-month probationary period. The probationary period described in this section shall not apply to any magistrate serving on July 1, 2008, who has successfully completed the minimum training program and passed the certification examination, provided there is no break in service after July 1, 2008. Magistrates shall be entitled to compensation and other benefits only from the time they take office.

Code 1950, § 19.1-386; 1973, c. 545; 1974, c. 484; 1975, c. 495; 1980, c. 505; 2004, c. 370; 2008, cc. 551, 691.



§ 19.2-38.1. Training standards; training prerequisite to reappointment; waiver

The Committee on District Courts shall establish minimum training and certification standards for magistrates in accordance with such rules and regulations as may be established by the Committee. Every magistrate shall comply with these standards and shall complete the minimum training standards as a prerequisite for continuing to serve as magistrate beyond the nine-month probationary period as established by § 19.2-38. The Committee on District Courts upon request may waive any portion of the minimum training standards for an individual magistrate.

1980, c. 505; 1985, c. 132; 1995, c. 611; 2008, cc. 551, 691.



§ 19.2-39. Bond

Every magistrate appointed under the provisions of this chapter shall enter into bond in the sum of $5,000, made payable to the Commonwealth, before a clerk of a circuit court, for the faithful performance of his duties. The premium for such bond shall be paid by the Commonwealth. Provided, however, that in lieu of specific bonds, the Committee on District Courts may in its discretion procure faithful performance of duty blanket bonds for all magistrates and for the penalty contained in this section, unless in the discretion of the Committee, bonds with a larger penalty should be obtained. Such blanket bonds shall be made payable to the Commonwealth and shall cover all funds handled by a magistrate whether such funds belong to the Commonwealth or any political subdivision thereof. Provided further, that in those instances where specific bonds for magistrates are in effect, the Committee on District Courts may, whenever it deems it advisable, terminate such specific bonds upon obtaining a blanket bond covering such magistrates with appropriate refunds or credit being made for the unearned premiums on the specific bonds terminated. A copy of any such blanket bond so procured shall be filed with the State Comptroller and with the clerk of the respective circuit courts. The premiums for such blanket bonds shall be paid by the Commonwealth.

Code 1950, § 19.1-387; 1973, c. 545; 1974, c. 484; 1975, c. 495; 2008, cc. 551, 691.



§ 19.2-40. Repealed

Repealed by Acts 1980, c. 758.



§ 19.2-41. Repealed

Repealed by Acts 2008, cc. 551 and 691, cl. 2.



§ 19.2-42. Repealed

Repealed by Acts 2004, c. 327.



§ 19.2-43. Duty of Executive Secretary of Supreme Court

It shall be the duty of the Executive Secretary of the Supreme Court to exercise general supervisory power over the administration of magistrates and adopt such policies as are deemed necessary to supplement or clarify the provisions of this chapter with respect to such magistrates, to include fixing the time and place such magistrates shall serve. The Executive Secretary shall conduct training sessions and meetings for magistrates and provide information and materials for their use. He may appoint one or more magistrates to assist him and, in addition, require annual reports to be filed by the magistrates on their work as such, fees associated therewith and other information pertinent to their office, on forms to be furnished by him. The Executive Secretary may appoint and employ such personnel as are needed to manage the magistrate system and carry out the duties and responsibilities conferred upon the Executive Secretary by this chapter.

Code 1950, § 19.1-392; 1973, c. 545; 1974, c. 484; 1975, c. 495; 2008, cc. 551, 691.



§ 19.2-44. Territorial jurisdiction

A magistrate shall be authorized to exercise the powers conferred on magistrates by this title only in the magisterial region or regions for which he is appointed, except that a magistrate may issue search warrants in accordance with the provisions of Chapter 5 (§ 19.2-52 et seq.) throughout the Commonwealth. A magistrate may exercise all powers conferred on magistrates by this title throughout the Commonwealth when so authorized by the Executive Secretary upon a determination that such assistance is necessary.

Code 1950, § 19.1-393; 1973, c. 545; 1974, c. 484; 1975, c. 495; 1976, c. 138; 1995, c. 551; 2008, cc. 551, 691; 2014, cc. 305, 310.



§ 19.2-44.1. Repealed

Repealed by Acts 1976, c. 138.



§ 19.2-45. Powers enumerated

A magistrate shall have the following powers only:

(1) To issue process of arrest in accord with the provisions of §§ 19.2-71 to 19.2-82 of the Code;

(2) To issue search warrants in accord with the provisions of §§ 19.2-52 to 19.2-60 of the Code;

(3) To admit to bail or commit to jail all persons charged with offenses subject to the limitations of and in accord with general laws on bail;

(4) The same power to issue warrants and subpoenas as is conferred upon district courts and as limited by the provisions of §§ 19.2-71 through 19.2-82. A copy of all felony warrants issued at the request of a citizen shall be promptly delivered to the attorney for the Commonwealth for the county or city in which the warrant is returnable. Upon the request of the attorney for the Commonwealth, a copy of any misdemeanor warrant issued at the request of a citizen shall be delivered to the attorney for the Commonwealth for such county or city. All attachments, warrants and subpoenas shall be returnable before a district court or any court of limited jurisdiction continued in operation pursuant to § 16.1-70.1;

(5) To issue civil warrants directed to the sheriff or constable of the county or city wherein the defendant resides, together with a copy thereof, requiring him to summon the person against whom the claim is, to appear before a district court on a certain day, not exceeding 30 days from the date thereof to answer such claim. If there be two or more defendants and any defendant resides outside the jurisdiction in which the warrant is issued, the summons for such defendant residing outside the jurisdiction may be directed to the sheriff of the county or city of his residence, and such warrant may be served and returned as provided in § 16.1-80;

(6) To administer oaths and take acknowledgments;

(7) To act as conservators of the peace;

(8), (9) [Repealed.]

(10) To perform such other acts or functions specifically authorized by law.

Code 1950, § 19.1-394; 1973, c. 545; 1974, c. 484; 1975, c. 495; 1976, c. 471; 1977, c. 332; 1978, cc. 500, 605; 1985, c. 77; 2007, cc. 122, 373; 2008, cc. 551, 691; 2009, cc. 291, 344.



§ 19.2-46. Compensation

The salaries of all magistrates shall be fixed and paid as provided in § 19.2-46.1. The salaries referred to herein shall be in lieu of all fees which may accrue to the recipient by virtue of his office.

Code 1950, § 19.1-395; 1973, c. 545; 1974, c. 484; 1975, c. 495; 1980, c. 139; 2008, cc. 551, 691.



§ 19.2-46.1. Salaries to be fixed by the Executive Secretary; limitations; mileage allowance

Salaries of magistrates and any other personnel in the office of the magistrate shall be fixed by the Executive Secretary of the Supreme Court. Such salaries shall be fixed by the Executive Secretary at least annually at such time as he deems proper and as soon as practicable thereafter certified to the Comptroller.

In determining the salary of any magistrate, the Executive Secretary shall consider the work load of and territory and population served by the magistrate and such other factors he deems relevant.

The governing body of any county or city may add to the fixed compensation of magistrates such amount as the governing body may appropriate with the total amount not to exceed 50 percent of the amount paid by the Commonwealth to magistrates provided such additional compensation was in effect on June 30, 2008, for such magistrates and any magistrate receiving such additional compensation continues in office without a break in service. However, the total amount of additional compensation may not be increased after June 30, 2008. No additional amount paid by a local governing body shall be chargeable to the Executive Secretary of the Supreme Court, nor shall it remove or supersede any authority, control or supervision of the Executive Secretary or Committee on District Courts.

1973, c. 545, § 14.1-44.2; 1974, c. 484; 1975, c. 334; 1981, c. 4; 1995, cc. 331, 378; 1998, c. 872; 2008, cc. 551, 691.



§ 19.2-46.2. Full-time magistrates; certification for retirement coverage

The Committee on District Courts shall certify to the director of the Virginia Retirement System the names of those magistrates serving on a regular full-time basis. Certification by the Committee shall qualify a magistrate as a state employee, for purposes of §§ 51.1-124.3 and 51.1-152 of the Virginia Retirement System (§ 51.1-124.1 et seq.), effective on the date given in the certificate as the date on which such magistrate first served on a regular full-time basis on or after January 1, 1974.

1974, c. 353, § 14.1-44.2:1; 1998, c. 872.



§ 19.2-47. Magistrate not to receive claims or evidence of debt for collection

No magistrate shall receive claims or evidence of debt for collection; and it shall be unlawful for any magistrate to receive claims of any kind for collection, or to accept or receive money or any other things of value by way of commission or compensation for or on account of any collection made by or through him on any such claim, either before or after judgment. Any magistrate violating this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 19.1-396; 1973, c. 545; 1975, c. 495.



§ 19.2-47.1. Disposition of funds

All funds paid to and collected by or on behalf of a magistrate shall be paid promptly to the appropriate district court clerk, circuit court clerk, commissioner in chancery, department of the Commonwealth, federal agency or as otherwise authorized by statute.

1973, c. 545, § 14.1-44.4; 1980, c. 356; 1987, c. 22; 1998, c. 872.



§ 19.2-48. Audits

The Auditor of Public Accounts shall audit the records of all magistrates who serve any county or city when auditing the records of the district courts of such county or city or upon request of the chief district judge of the district in which such county or city is located.

Code 1950, § 19.1-397; 1973, c. 545; 1975, c. 495; 1980, c. 195; 2008, cc. 551, 691.



§ 19.2-48.1. Quarters for magistrates

A. The counties and cities served by a magistrate or magistrates shall provide suitable quarters for such magistrates, including a site for any videoconferencing equipment necessary to provide remote access to such magistrates. Insofar as possible, such quarters should be located in a public facility and should be appropriate to conduct the affairs of a judicial officer as well as provide convenient access to the public and law-enforcement officers. The county or city shall also provide all furniture and other equipment necessary for the efficient operation of the office.

B. Wherever practical, the office of magistrate shall be located at the county seat. However, offices may be located at other locations in the county, or city adjacent thereto, whenever such additional offices are necessary to effect the efficient administration of justice.

1975, c. 495; 1981, c. 5; 1988, c. 510; 2008, cc. 551, 691.



§ 19.2-49. Repealed

Repealed by Acts 1980, c. 758.



§ 19.2-52. When search warrant may issue

Except as provided in § 19.2-56.1, search warrants, based upon complaint on oath supported by an affidavit as required in § 19.2-54, may be issued by any judge, magistrate or other person having authority to issue criminal warrants, if he be satisfied from such complaint and affidavit that there is reasonable and probable cause for the issuance of such search warrant.

Code 1950, § 19.1-83; 1960, c. 366; 1975, c. 495; 1986, c. 636.



§ 19.2-53. What may be searched and seized

A. Search warrants may be issued for the search of or for specified places, things or persons, and seizure therefrom of the following things as specified in the warrant:

1. Weapons or other objects used in the commission of crime;

2. Articles or things the sale or possession of which is unlawful;

3. Stolen property or the fruits of any crime;

4. Any object, thing, or person, including without limitation, documents, books, papers, records or body fluids, constituting evidence of the commission of crime.

Notwithstanding any other provision in this chapter to the contrary, no search warrant may be issued as a substitute for a witness subpoena.

B. Any search warrant issued for the search and seizure of a computer, computer network, or other device containing electronic or digital information shall be deemed to include the search and seizure of the physical components and the electronic or digital information contained in any such computer, computer network, or other device.

C. Any search, including the search of the contents of any computer, computer network, or other device conducted pursuant to subsection B, may be conducted in any location and is not limited to the location where the evidence was seized.

Code 1950, § 19.1-84; 1960, c. 366; 1962, c. 519; 1966, c. 363; 1970, c. 650; 1974, c. 113; 1975, c. 495; 1981, c. 559; 2015, c. 501.



§ 19.2-53.1. Taking blood samples pursuant to search warrant; immunity

No cause of action shall lie in any court against any person authorized by law to withdraw blood pursuant to a search warrant issued in accordance with § 19.2-53 when that person is acting in accordance with such warrant, except in cases of negligence in the withdrawing of blood or willful misconduct.

2015, c. 425.



§ 19.2-54. Affidavit preliminary to issuance of search warrant; general search warrant prohibited; effect of failure to file affidavit

No search warrant shall be issued until there is filed with the officer authorized to issue the same an affidavit of some person reasonably describing the place, thing, or person to be searched, the things or persons to be searched for thereunder, alleging briefly material facts, constituting the probable cause for the issuance of such warrant and alleging substantially the offense in relation to which such search is to be made and that the object, thing, or person searched for constitutes evidence of the commission of such offense. The affidavit may be filed by electronically transmitted (i) facsimile process or (ii) electronic record as defined in § 59.1-480. Such affidavit shall be certified by the officer who issues such warrant and delivered in person; mailed by certified mail, return receipt requested; or delivered by electronically transmitted facsimile process or by use of filing and security procedures as defined in the Uniform Electronic Transactions Act (§ 59.1-479 et seq.) for transmitting signed documents, by such officer or his designee or agent, to the clerk of the circuit court of the county or city wherein the search is made, with a copy of the affidavit also being delivered to the clerk of the circuit court of the county or city where the warrant is issued, if in a different county or city, within seven days after the issuance of such warrant and shall by such clerks be preserved as a record and shall at all times be subject to inspection by the public after the warrant that is the subject of the affidavit has been executed or 15 days after issuance of the warrant, whichever is earlier; however, such affidavit, any warrant issued pursuant thereto, any return made thereon, and any order sealing the affidavit, warrant, or return may be temporarily sealed for a specific period of time by the appropriate court upon application of the attorney for the Commonwealth for good cause shown in an ex parte hearing. Any individual arrested and claiming to be aggrieved by such search and seizure or any person who claims to be entitled to lawful possession of such property seized may move the appropriate court for the unsealing of such affidavit, warrant, and return. The burden of proof with respect to continued sealing shall be upon the Commonwealth. Each such clerk shall maintain an index of all such affidavits filed in his office in order to facilitate inspection. No such warrant shall be issued on an affidavit omitting such essentials, and no general warrant for the search of a house, place, compartment, vehicle or baggage shall be issued. The term "affidavit" as used in this section, means statements made under oath or affirmation and preserved verbatim.

Failure of the officer issuing such warrant to file the required affidavit shall not invalidate any search made under the warrant unless such failure shall continue for a period of 30 days. If the affidavit is filed prior to the expiration of the 30-day period, nevertheless, evidence obtained in any such search shall not be admissible until a reasonable time after the filing of the required affidavit.

Code 1950, § 19.1-85; 1960, c. 366; 1973, c. 502; 1975, c. 495; 1976, c. 552; 1977, c. 109; 1979, c. 583; 1980, c. 362; 1981, c. 559; 1989, c. 719; 2006, c. 285; 2007, c. 212; 2008, cc. 147, 183; 2011, cc. 196, 219; 2012, c. 5.



§ 19.2-55. Issuing general search warrant or search warrant without affidavit deemed malfeasance

Any person having authority to issue criminal warrants who wilfully and knowingly issues a general search warrant or a search warrant without the affidavit required by § 19.2-54 shall be deemed guilty of a malfeasance.

Code 1950, § 19.1-89; 1960, c. 366; 1975, c. 495.



§ 19.2-56. To whom search warrant directed; what it shall command; warrant to show date and time of issuance; copy of affidavit to be part of warrant and served therewith; warrants not executed within 15 days

The judge, magistrate or other official authorized to issue criminal warrants, shall issue a search warrant if he finds from the facts or circumstances recited in the affidavit that there is probable cause for the issuance thereof.

Every search warrant shall be directed to (i) the sheriff, sergeant, or any policeman of the county, city or town in which the place to be searched is located, (ii) any law-enforcement officer or agent employed by the Commonwealth and vested with the powers of sheriffs and police, or (iii) jointly to any such sheriff, sergeant, policeman or law-enforcement officer or agent and an agent, special agent or officer of the Federal Bureau of Investigation, the Bureau of Alcohol, Tobacco and Firearms of the United States Treasury, the United States Naval Criminal Investigative Service, the United States Department of Homeland Security, any inspector, law-enforcement official or police personnel of the United States Postal Service, or the Drug Enforcement Administration. The warrant shall (i) name the affiant, (ii) recite the offense in relation to which the search is to be made, (iii) name or describe the place to be searched, (iv) describe the property or person to be searched for, and (v) recite that the magistrate has found probable cause to believe that the property or person constitutes evidence of a crime (identified in the warrant) or tends to show that a person (named or described therein) has committed or is committing a crime.

The warrant shall command that the place be forthwith searched, either in day or night, and that the objects or persons described in the warrant, if found there, be seized. An inventory shall be produced before a court having jurisdiction of the offense in relation to which the warrant was issued as provided in § 19.2-57.

Any such warrant as provided in this section shall be executed by the policeman or other law-enforcement officer or agent into whose hands it shall come or be delivered. If the warrant is directed jointly to a sheriff, sergeant, policeman or law-enforcement officer or agent of the Commonwealth and a federal agent or officer as otherwise provided in this section, the warrant may be executed jointly or by the policeman, law-enforcement officer or agent into whose hands it is delivered. No other person may be permitted to be present during or participate in the execution of a warrant to search a place except (i) the owners and occupants of the place to be searched when permitted to be present by the officer in charge of the conduct of the search and (ii) persons designated by the officer in charge of the conduct of the search to assist or provide expertise in the conduct of the search.

Any search warrant for records or other information pertaining to a subscriber to, or customer of, an electronic communication service or remote computing service, whether a domestic corporation or foreign corporation, that is transacting or has transacted any business in the Commonwealth, to be executed upon such service provider may be executed within or without the Commonwealth by hand, United States mail, commercial delivery service, facsimile, or other electronic means upon the service provider. Notwithstanding the provisions of § 19.2-57, the officer executing a warrant pursuant to this paragraph shall endorse the date of execution thereon and shall file the warrant, with the inventory attached (or a notation that no property was seized) and the accompanying affidavit, unless such affidavit was made by voice or videotape recording, within three days after the materials ordered to be produced are received by the officer from the service provider. The return shall be made in the circuit court clerk's office for the jurisdiction wherein the warrant was issued. Saturdays, Sundays, or any federal or state legal holiday shall not be used in computing the three-day filing period.

Electronic communication service or remote computing service providers, whether a foreign or domestic corporation, shall also provide the contents of electronic communications pursuant to a search warrant issued under this section and § 19.2-70.3 using the same process described in the preceding paragraph.

Every search warrant shall contain the date and time it was issued. However, the failure of any such search warrant to contain the date and time it was issued shall not render the warrant void, provided that the date and time of issuing of said warrant is established by competent evidence.

The judge, magistrate, or other official authorized to issue criminal warrants shall attach a copy of the affidavit required by § 19.2-54, which shall become a part of the search warrant and served therewith. However, this provision shall not be applicable in any case in which the affidavit is made by means of a voice or videotape recording or where the affidavit has been sealed pursuant to § 19.2-54.

Any search warrant not executed within 15 days after issuance thereof shall be returned to, and voided by, the officer who issued such search warrant.

For the purposes of this section:

"Foreign corporation" means any corporation or other entity, whose primary place of business is located outside of the boundaries of the Commonwealth, that makes a contract or engages in a terms of service agreement with a resident of the Commonwealth to be performed in whole or in part by either party in the Commonwealth, or a corporation that has been issued a certificate of authority pursuant to § 13.1-759 to transact business in the Commonwealth. The making of the contract or terms of service agreement or the issuance of a certificate of authority shall be considered to be the agreement of the foreign corporation or entity that a search warrant or subpoena, which has been properly served on it, has the same legal force and effect as if served personally within the Commonwealth.

"Properly served" means delivery of a search warrant or subpoena by hand, by United States mail, by commercial delivery service, by facsimile or by any other manner to any officer of a corporation or its general manager in the Commonwealth, to any natural person designated by it as agent for the service of process, or if such corporation has designated a corporate agent, to any person named in the latest annual report filed pursuant to § 13.1-775.

Code 1950, § 19.1-86; 1960, c. 366; 1968, c. 572; 1975, c. 495; 1977, c. 289; 1979, c. 584; 1980, c. 573; 1981, c. 559; 1984, cc. 491, 598; 1988, c. 50; 1989, c. 719; 2000, c. 783; 2001, cc. 183, 205; 2007, c. 416; 2009, c. 725; 2015, cc. 75, 126.



§ 19.2-56.1. Warrant issued for search of attorney's office

A. Any warrant sought for the search of a premises or the contents thereof belonging to or under the control of any licensed attorney-at-law to search for evidence of any crime solely involving a client of such attorney shall be issued only by a circuit court judge. Any evidence seized pursuant to this section shall be inventoried forthwith by the clerk of the issuing court and sealed by the issuing judge. As soon thereafter as is practicable, the issuing judge shall conduct an in camera inspection of the seized evidence in the presence of the attorney from whom the evidence was seized. Following such inspection the issuing judge shall return any evidence so seized which is determined to be within the scope of the attorney-client privilege and not otherwise subject to seizure.

B. Nothing herein shall bar the standing of the client to challenge the admissibility of any evidence seized pursuant to this section in any trial or proceeding.

1986, c. 636.



§ 19.2-56.2. Application for and issuance of search warrant for a tracking device; installation and use

A. As used in this section, unless the context requires a different meaning:

"Judicial officer" means a judge, magistrate, or other person authorized to issue criminal warrants.

"Law-enforcement officer" shall have the same meaning as in § 9.1-101.

"Tracking device" means an electronic or mechanical device that permits a person to remotely determine or track the position or movement of a person or object. "Tracking device" includes devices that store geographic data for subsequent access or analysis and devices that allow for the real-time monitoring of movement.

"Use of a tracking device" includes the installation, maintenance, and monitoring of a tracking device but does not include the interception of wire, electronic, or oral communications or the capture, collection, monitoring, or viewing of images.

B. A law-enforcement officer may apply for a search warrant from a judicial officer to permit the use of a tracking device. Each application for a search warrant authorizing the use of a tracking device shall be made in writing, upon oath or affirmation, to a judicial officer for the circuit in which the tracking device is to be installed, or where there is probable cause to believe the offense for which the tracking device is sought has been committed, is being committed, or will be committed.

The law-enforcement officer shall submit an affidavit, which may be filed by electronically transmitted (i) facsimile process or (ii) electronic record as defined in § 59.1-480, and shall include:

1. The identity of the applicant and the identity of the law-enforcement agency conducting the investigation;

2. The identity of the vehicle, container, item, or object to which, in which, or on which the tracking device is to be attached, placed, or otherwise installed; the name of the owner or possessor of the vehicle, container, item, or object described, if known; and the jurisdictional area in which the vehicle, container, item, or object described is expected to be found, if known;

3. Material facts constituting the probable cause for the issuance of the search warrant and alleging substantially the offense in relation to which such tracking device is to be used and a showing that probable cause exists that the information likely to be obtained will be evidence of the commission of such offense; and

4. The name of the county or city where there is probable cause to believe the offense for which the tracking device is sought has been committed, is being committed, or will be committed.

C.1. If the judicial officer finds, based on the affidavit submitted, that there is probable cause to believe that a crime has been committed, is being committed, or will be committed and that there is probable cause to believe the information likely to be obtained from the use of the tracking device will be evidence of the commission of such offense, the judicial officer shall issue a search warrant authorizing the use of the tracking device. The search warrant shall authorize the use of the tracking device from within the Commonwealth to track a person or property for a reasonable period of time, not to exceed 30 days from the issuance of the search warrant. The search warrant shall authorize the collection of the tracking data contained in or obtained from the tracking device but shall not authorize the interception of wire, electronic, or oral communications or the capture, collection, monitoring, or viewing of images.

2. The affidavit shall be certified by the judicial officer who issues the search warrant and shall be delivered to and preserved as a record by the clerk of the circuit court of the county or city where there is probable cause to believe the offense for which the tracking device has been sought has been committed, is being committed, or will be committed. The affidavit shall be delivered by the judicial officer in person; mailed by certified mail, return receipt requested; or delivered by electronically transmitted facsimile process or by use of filing and security procedures as defined in the Uniform Electronic Transactions Act (§ 59.1-479 et seq.) for transmitting signed documents.

3. By operation of law, the affidavit, search warrant, return, and any other related materials or pleadings shall be sealed. Upon motion of the Commonwealth or the owner or possessor of the vehicle, container, item, or object that was tracked, the circuit court may unseal such documents if it appears that the unsealing is consistent with the ends of justice or is necessary to reasonably inform such person of the nature of the evidence to be presented against him or to adequately prepare for his defense.

4. The circuit court may, for good cause shown, grant one or more extensions, not to exceed 30 days each.

D.1. The search warrant shall command the law-enforcement officer to complete the installation authorized by the search warrant within 15 days after issuance of the search warrant.

2. The law-enforcement officer executing the search warrant shall enter on it the exact date and time the device was installed and the period during which it was used.

3. Law-enforcement officers shall be permitted to monitor the tracking device during the period authorized in the search warrant, unless the period is extended as provided for in this section.

4. Law-enforcement officers shall remove the tracking device as soon as practical, but not later than 10 days after the use of the tracking device has ended. Upon request, and for good cause shown, the circuit court may grant one or more extensions for such removal for a period not to exceed 10 days each.

5. In the event that law-enforcement officers are unable to remove the tracking device as required by subdivision 4, the law-enforcement officers shall disable the device, if possible, and all use of the tracking device shall cease.

6. Within 10 days after the use of the tracking device has ended, the executed search warrant shall be returned to the circuit court of the county or city where there is probable cause to believe the offense for which the tracking device has been sought has been committed, is being committed, or will be committed, as designated in the search warrant, where it shall be preserved as a record by the clerk of the circuit court.

E. Within 10 days after the use of the tracking device has ended, a copy of the executed search warrant shall be served on the person who was tracked and the person whose property was tracked. Service may be accomplished by delivering a copy to the person who, or whose property, was tracked or by leaving a copy with any individual found at the person's usual place of abode who is a member of the person's family, other than a temporary sojourner or guest, and who is 16 years of age or older and by mailing a copy to the person's last known address. Upon request, and for good cause shown, the circuit court may grant one or more extensions for such service for a period not to exceed 30 days each. Good cause shall include, but not be limited to, a continuing criminal investigation, the potential for intimidation, the endangerment of an individual, or the preservation of evidence.

F. The disclosure or publication, without authorization of a circuit court, by a court officer, law-enforcement officer, or other person responsible for the administration of this section of the existence of a search warrant issued pursuant to this section, application for such search warrant, any affidavit filed in support of such warrant, or any return or data obtained as a result of such search warrant that is sealed by operation of law is punishable as a Class 1 misdemeanor.

2012, cc. 636, 679.



§ 19.2-57. Execution and return of warrant; list of property seized

The warrant shall be executed by the search of the place described in the warrant and, if property described in the warrant is found there, by the seizure of the property. The officer who seizes any property shall prepare an inventory thereof, under oath. An inventory of any seized property shall be produced before the circuit court of the county or city where the search was conducted. The officer executing the warrant shall endorse the date of execution thereon and the officer or his designee shall file the warrant, with the inventory attached (or a notation that no property was seized) and the accompanying affidavit, unless such affidavit was made by voice or videotape recording, within three days after the execution of such search warrant in the circuit court clerk's office, wherein the search was made, as provided in § 19.2-54. Saturdays, Sundays, or any federal or state legal holiday shall not be used in computing the three-day filing period. The officer, or his designee or agent, may file the warrant, inventory, and accompanying affidavit by delivering them in person, or by mailing them certified mail, return receipt requested, or delivering them by electronically transmitted facsimile process.

Code 1950, § 19.1-87.1; 1970, c. 416; 1973, c. 11; 1975, c. 495; 1976, cc. 142, 552; 1977, c. 109; 1980, c. 573; 1984, c. 491; 2008, cc. 147, 183.



§ 19.2-58. Disposition of property seized

If any such warrant be executed by the seizure of property, or of any other of the things aforesaid, the same shall be safely kept by the direction of such judge or court, to be used as evidence, and thereafter be disposed of as provided by law; provided, however, that any such property seized under such warrant which is not used in evidence and any property which is stolen or embezzled property shall be restored to its owner, and the things mentioned in § 19.2-53 may be burnt or otherwise destroyed, under such direction, as soon as there is no further need for its use as evidence unless it is otherwise expressly provided by law.

Code 1950, § 19.1-87; 1960, c. 366; 1975, c. 495.



§ 19.2-59. Search without warrant prohibited; when search without warrant lawful

No officer of the law or any other person shall search any place, thing or person, except by virtue of and under a warrant issued by a proper officer. Any officer or other person searching any place, thing or person otherwise than by virtue of and under a search warrant, shall be guilty of malfeasance in office. Any officer or person violating the provisions of this section shall be liable to any person aggrieved thereby in both compensatory and punitive damages. Any officer found guilty of a second offense under this section shall, upon conviction thereof, immediately forfeit his office, and such finding shall be deemed to create a vacancy in such office to be filled according to law.

Provided, however, that any officer empowered to enforce the game laws or marine fisheries laws as set forth in Title 28.2 may without a search warrant enter for the purpose of enforcing such laws, any freight yard or room, passenger depot, baggage room or warehouse, storage room or warehouse, train, baggage car, passenger car, express car, Pullman car or freight car of any common carrier, or any boat, automobile or other vehicle; but nothing in this proviso contained shall be construed to permit a search of any occupied berth or compartment on any passenger car or boat or any baggage, bag, trunk, box or other closed container without a search warrant.

Code 1950, § 19.1-88; 1960, c. 366; 1975, c. 495; 1976, c. 293; 1978, c. 721; 1997, c. 147.



§ 19.2-59.1. Strip searches prohibited; exceptions; how strip searches conducted

A. No person in custodial arrest for a traffic infraction, Class 3 or Class 4 misdemeanor, or a violation of a city, county, or town ordinance, which is punishable by no more than thirty days in jail shall be strip searched unless there is reasonable cause to believe on the part of a law-enforcement officer authorizing the search that the individual is concealing a weapon. All strip searches conducted under this section shall be performed by persons of the same sex as the person arrested and on premises where the search cannot be observed by persons not physically conducting the search.

B. A regional jail superintendent or the chief of police or the sheriff of the county or city shall develop a written policy regarding strip searches.

C. A search of any body cavity must be performed under sanitary conditions and a search of any body cavity, other than the mouth, shall be conducted either by or under the supervision of medically trained personnel.

D. Strip searches authorized pursuant to the exceptions stated in subsection A of this section shall be conducted by a law-enforcement officer as defined in § 9.1-101.

E. The provisions of this section shall not apply when the person is taken into custody by or remanded to a law-enforcement officer pursuant to a circuit or district court order.

F. For purposes of this section, "strip search" shall mean having an arrested person remove or arrange some or all of his clothing so as to permit a visual inspection of the genitals, buttocks, anus, female breasts, or undergarments of such person.

G. Nothing in this section shall prohibit a sheriff or a regional jail superintendent from requiring that inmates take hot water and soap showers and be subjected to visual inspection upon assignment to the general population area of the jail or upon determination by the sheriff or regional jail superintendent that the inmate must be held at the jail by reason of his inability to post bond after reasonable opportunity to do so.

1981, c. 608; 1995, c. 112.



§ 19.2-60. Motion for return of seized property and to suppress

A person aggrieved by an allegedly unlawful search or seizure may move the court to return any seized property and to suppress it for use as evidence. The court shall receive evidence on any issue of fact necessary to the decision of the motion. If the motion is granted by a court of record, any seized property shall be restored as soon as practicable unless otherwise subject to lawful detention, and such property shall not be admissible in evidence at any hearing or trial. If the motion is granted by a court not of record, such property shall not be admissible in evidence at any hearing or trial before that court, but the ruling shall have no effect on any hearing or trial in a court of record.

1975, c. 495.



§ 19.2-60.1. Use of unmanned aircraft systems by public bodies; search warrant required

A. As used in this section, unless the context requires a different meaning:

"Unmanned aircraft" means an aircraft that is operated without the possibility of human intervention from within or on the aircraft.

"Unmanned aircraft system" means an unmanned aircraft and associated elements, including communication links, sensing devices, and the components that control the unmanned aircraft.

B. No state or local government department, agency, or instrumentality having jurisdiction over criminal law enforcement or regulatory violations, including but not limited to the Department of State Police, and no department of law enforcement as defined in § 15.2-836 of any county, city, or town shall utilize an unmanned aircraft system except during the execution of a search warrant issued pursuant to this chapter or an administrative or inspection warrant issued pursuant to law.

C. Notwithstanding the prohibition in this section, an unmanned aircraft system may be deployed without a warrant (i) when an Amber Alert is activated pursuant to § 52-34.3, (ii) when a Senior Alert is activated pursuant to § 52-34.6, (iii) when a Blue Alert is activated pursuant to § 52-34.9, (iv) where use of an unmanned aircraft system is determined to be necessary to alleviate an immediate danger to any person, (v) for training exercises related to such uses, or (vi) if a person with legal authority consents to the warrantless search.

D. The warrant requirements of this section shall not apply when such systems are utilized to support the Commonwealth for purposes other than law enforcement, including damage assessment, traffic assessment, flood stage assessment, and wildfire assessment. Nothing herein shall prohibit use of unmanned aircraft systems for private, commercial, or recreational use or solely for research and development purposes by institutions of higher education and other research organizations or institutions.

E. Evidence obtained through the utilization of an unmanned aircraft system in violation of this section is not admissible in any criminal or civil proceeding.

F. In no case may a weaponized unmanned aircraft system be deployed in the Commonwealth or its use facilitated in the Commonwealth by a state or local government department, agency, or instrumentality or department of law enforcement in the Commonwealth except in operations at the Space Port and Naval/Aegis facilities at Wallops Island.

G. Nothing herein shall apply to the Armed Forces of the United States or the Virginia National Guard while utilizing unmanned aircraft systems during training required to maintain readiness for its federal mission or when facilitating training for other U.S. Department of Defense units.

2015, cc. 764, 774.



§ 19.2-61. Definitions

As used in this chapter:

"Aggrieved person" means a person who was a party to any intercepted wire, electronic or oral communication or a person against whom the interception was directed;

"Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception;

"Communications common carrier" means any person engaged as a common carrier for hire in communication by wire or radio or in radio transmission of energy;

"Contents" when used with respect to any wire, electronic or oral communication, includes any information concerning the substance, purport or meaning of that communication;

"Electronic, mechanical or other device" means any device or apparatus that can be used to intercept a wire, electronic or oral communication other than:

(a) Any telephone or telegraph instrument, equipment or facility, or any component thereof, (i) furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business or furnished by the subscriber or user for connection to the facilities of such service and used in the ordinary course of the subscriber's or user's business; or (ii) being used by a communications common carrier in the ordinary course of its business, or by an investigative or law-enforcement officer in the ordinary course of his duties;

(b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal;

"Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photooptical system. The term does not include:

1. Any wire communication or oral communication as defined herein;

2. Any communication made through a tone-only paging device;

3. Any communication from an electronic or mechanical device which permits the tracking of the movement of a person or object; or

4. Any electronic funds transfer information stored by a financial institution in a communications system used for the electronic storage and transfer of funds;

"Electronic communication service" means any service which provides to users thereof the ability to send or receive wire or electronic communications;

"Electronic communication system" means any wire, radio, electromagnetic, photooptical or photoelectronic facilities for the transmission of wire or electronic communications, and any computer facilities or related electronic equipment for the electronic storage of such communications;

"Electronic storage" means any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof and any storage of such communication by an electronic communication service for purposes of backup protection of such communication;

"Intercept" means any aural or other means of acquisition of the contents of any wire, electronic or oral communication through the use of any electronic, mechanical or other device;

"Investigative or law-enforcement officer" means any officer of the United States or of a state or political subdivision thereof, who is empowered by law to conduct investigations of or to make arrests for offenses enumerated in this chapter, and any attorney authorized by law to prosecute or participate in the prosecution of such offenses;

"Judge of competent jurisdiction" means a judge of any circuit court of the Commonwealth with general criminal jurisdiction;

"Monitor" or "monitoring" means the actual auditory or visual acquisition of an intercepted communication by any means;

"Oral communication" means any oral communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectations but does not include any electronic communication;

"Pen register" means a device or process that records or decodes dialing, routing, addressing or signaling information transmitted by an instrument or facility from which a wire or electronic communication is transmitted; however, such information shall not include the contents of any communication. The term does not include any device or process used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communications services provided by such provider or any device or process used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of the provider's or customer's business;

"Person" means any employee or agent of the Commonwealth or a political subdivision thereof, and any individual, partnership, association, joint stock company, trust or corporation;

"Readily accessible to the general public" means, with respect to a radio communication, that such communication is not (i) scrambled or encrypted; (ii) transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of such communication; (iii) carried on a subcarrier or other signal subsidiary to a radio transmission; (iv) transmitted over a communication system provided by a communications common carrier, unless the communication is a tone-only paging system communication; or (v) transmitted on frequencies allocated under Part 25, subpart D, E, or F of Part 74, or Part 94 of the Rules of the Federal Communications Commission, unless, in the case of a communication transmitted on a frequency allocated under Part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio;

"Remote computing service" means the provision to the public of computer storage or processing services by means of an electronic communications system;

"Trap and trace device" means a device or process that captures the incoming electronic or other impulses that identify the originating number or other dialing, routing, addressing and signaling information reasonably likely to identify the source of a wire or electronic communication; however, such information shall not include the contents of any communication;

"User" means any person or entity who uses an electronic communication service and is duly authorized by the provider of such service to engage in such use;

"Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection, including the use of such connection in a switching station, furnished or operated by any person engaged in providing or operating such facilities for the transmission of communications.

Code 1950, § 19.1-89.1; 1973, c. 442; 1975, c. 495; 1988, c. 889; 2002, cc. 588, 623; 2005, c. 934.



§ 19.2-62. Interception, disclosure, etc., of wire, electronic or oral communications unlawful; penalties; exceptions

A. Except as otherwise specifically provided in this chapter any person who:

1. Intentionally intercepts, endeavors to intercept or procures any other person to intercept or endeavor to intercept, any wire, electronic or oral communication;

2. Intentionally uses, endeavors to use, or procures any other person to use or endeavor to use any electronic, mechanical or other device to intercept any oral communication;

3. Intentionally discloses, or endeavors to disclose, to any other person the contents of any wire, electronic or oral communication knowing or having reason to know that the information was obtained through the interception of a wire, electronic or oral communication; or

4. Intentionally uses, or endeavors to use, the contents of any wire, electronic or oral communication, knowing or having reason to know that the information was obtained through the interception of a wire, electronic or oral communication; shall be guilty of a Class 6 felony.

B.1. It shall not be unlawful under this chapter for an operator of a switchboard, or an officer, employee or agent of a provider of wire or electronic communications service, whose facilities are used in the transmission of a wire communication, to intercept, disclose or use that communication in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the provider of that service. However, a provider of wire communication service to the public shall not utilize service observing or random monitoring except for mechanical or service quality control checks. It shall not be a criminal offense under this chapter for providers of wire or electronic communications service, their officers, employees and agents, landlords, custodians, or other persons pursuant to a court order under this chapter, to provide information facilities or technical assistance to an investigative or law-enforcement officer, who, pursuant to this chapter, is authorized to intercept a wire, electronic or oral communication.

2. It shall not be a criminal offense under this chapter for a person to intercept a wire, electronic or oral communication, where such person is a party to the communication or one of the parties to the communication has given prior consent to such interception.

3. It shall not be a criminal offense under this chapter for any person:

(a) To intercept or access an electronic communication made through an electronic communication system that is configured so that such electronic communication is readily accessible to the general public;

(b) To intercept any radio communication which is transmitted (i) by any station for the use of the general public, or that relates to ships, aircraft, vehicles, or persons in distress, (ii) by any governmental, law-enforcement, civil defense, private land mobile, or public safety communications system, including police and fire, readily accessible to the general public, (iii) by a station operating on an authorized frequency within the bands allocated to the amateur, citizens band, or general mobile radio services; or (iv) by any marine or aeronautical communications system;

(c) To intercept any wire or electronic communication the transmission of which is causing harmful interference to any lawfully operating station or consumer electronic equipment, to the extent necessary to identify the source of such interference;

(d) Using the same frequency to intercept any radio communication made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of such system, if such communication is not scrambled or encrypted;

(e) To use a pen register or a trap and trace device pursuant to §§ 19.2-70.1 and 19.2-70.2; or

(f) Who is a provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful or abusive use of such service.

C. A person or entity providing an electronic communication service to the public shall not intentionally divulge the contents of any communication, other than one to such person or entity or an agent thereof, while in transmission on that service to any person or entity other than an addressee or intended recipient of such communication or an agent of the addressee or intended recipient. However, a person or entity providing electronic communication service to the public may divulge the contents of any such communication:

1. As authorized in subdivision B 1 of this section or § 19.2-67;

2. With the lawful consent of the originator or any addressee or intended recipient of such communication;

3. To a person employed or authorized, or whose facilities are used, to forward such communication to its destination; or

4. Which were inadvertently obtained by the service provider and which appear to pertain to the commission of a crime, to a law-enforcement agency.

Conduct otherwise an offense under this subsection that consists of or relates to the interception of a satellite transmission that is not encrypted or scrambled and that is transmitted (i) to a broadcasting station for purposes of retransmission to the general public, or (ii) as an audio subcarrier intended for redistribution to facilities open to the public, but not including data transmissions or telephone calls, is not an offense under this section unless the conduct is for the purposes of direct or indirect commercial advantage or private financial gain. Further, private viewing of a satellite video communication that is not scrambled or encrypted and interception of a radio communication that is transmitted on frequencies allocated under subpart D of Part 74 of the Rules of the Federal Communications Commission that is not scrambled or encrypted when the viewing or interception is not done for a tortious or illegal purpose or for purposes of direct or indirect commercial advantage or private commercial gain, shall not be offenses under this chapter.

Violation of this subsection shall be punishable as a Class 1 misdemeanor.

Code 1950, § 19.1-89.2; 1973, c. 442; 1975, c. 495; 1988, c. 889; 2004, c. 149.



§ 19.2-63. Manufacture, possession, sale or advertising of certain devices unlawful; penalties; exceptions

A. Except as otherwise specifically provided in this chapter, any person who intentionally:

1. Manufactures, assembles, possesses, or sells any electronic, mechanical, or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of wire, electronic or oral communications; or

2. Places in any newspaper, magazine, handbill, or other publication any advertisement of:

(a) Any electronic, mechanical, or other device knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of wire, electronic or oral communications, or

(b) Any other electronic, mechanical, or other device where such advertisement promotes the use of such device for the purpose of the surreptitious interception of wire, electronic or oral communications; shall be guilty of a Class 6 felony.

B. It shall not be unlawful under this section for:

1. A provider of wire or electronic communication service or an officer, agent, or employee of, or a person under contract with, such provider in the normal course of the provider's business, or

2. An officer, agent, or employee of, or a person under contract with the United States, the Commonwealth or a political subdivision thereof, in the normal course of the activities of the United States, the Commonwealth, or a political subdivision thereof, to manufacture, assemble, possess, or sell any electronic, mechanical, or other device knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of wire, electronic or oral communications.

Code 1950, § 19.1-89.3; 1973, c. 442; 1975, c. 495; 1988, c. 889.



§ 19.2-63.1. Supervision and control of devices; unauthorized possession

Any electronic, mechanical or other device as defined in this chapter which is in the possession of any sheriff's office or police department of a county, city or town, or in the possession of any employee of such office, shall be under the direct control and supervision of the sheriff or chief of police of the office or department or his designee who is an employee of the office or department. Unauthorized possession of any such device under the provisions of this section by any such employee is unlawful, notwithstanding the provisions of subdivision B 2 of § 19.2-63, and a Class 1 misdemeanor.

1978, c. 63; 1988, c. 889; 2011, c. 193.



§ 19.2-64. Forfeiture of unlawful devices

Any electronic, mechanical or other device used, manufactured, assembled, possessed, sold, or advertised in violation of § 19.2-62 or § 19.2-63 may be seized and forfeited to the Commonwealth, and turned over to the court of record in the city or county in which it was seized and such property shall be disposed of in such manner as the court may direct.

Code 1950, § 19.1-89.4; 1973, c. 442; 1975, c. 495.



§ 19.2-65. When intercepted communications and evidence derived therefrom not to be received in evidence

Whenever any wire or oral communication has been intercepted, no part of the contents of such communication and no evidence derived therefrom may be received in evidence in any trial, hearing or other proceeding in or before any court, grand jury, department, officer, commission, regulatory body, legislative committee or other agency of this Commonwealth or a political subdivision thereof if the disclosure of that information would be in violation of this chapter.

Code 1950, § 19.1-89.5; 1973, c. 442; 1975, c. 495.



§ 19.2-66. When Attorney General or Chief Deputy Attorney General may apply for order authorizing interception of communications

A. The Attorney General or Chief Deputy Attorney General, if the Attorney General so designates in writing, in any case where the Attorney General is authorized by law to prosecute or pursuant to a request in his official capacity of an attorney for the Commonwealth in any city or county, may apply to a judge of competent jurisdiction for an order authorizing the interception of wire, electronic or oral communications by the Department of State Police, when such interception may reasonably be expected to provide evidence of the commission of a felonious offense of extortion, bribery, kidnapping, murder, any felony violation of § 18.2-248 or 18.2-248.1, any felony violation of Chapter 29 (§ 59.1-364 et seq.) of Title 59.1, any felony violation of Article 2 (§ 18.2-38 et seq.), Article 2.1 (§ 18.2-46.1 et seq.), Article 2.2 (§ 18.2-46.4 et seq.), Article 5 (§ 18.2-58 et seq.), Article 6 (§ 18.2-59 et seq.) or any felonies that are not Class 6 felonies in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, or any conspiracy to commit any of the foregoing offenses. The Attorney General or Chief Deputy Attorney General may apply for authorization for the observation or monitoring of the interception by a police department of a county or city, by a sheriff's office, or by law-enforcement officers of the United States. Such application shall be made, and such order may be granted, in conformity with the provisions of § 19.2-68.

B. The application for an order under subsection B of § 19.2-68 shall be made as follows:

1. In the case of an application for a wire or electronic interception, a judge of competent jurisdiction shall have the authority to issue an order under subsection B of § 19.2-68 if there is probable cause to believe that an offense was committed, is being committed, or will be committed or the person or persons whose communications are to be intercepted live, work, subscribe to a wire or electronic communication system, maintain an address or a post office box, or are making the communication within the territorial jurisdiction of the court.

2. In the case of an application for an oral intercept, a judge of competent jurisdiction shall have the authority to issue an order under subsection B of § 19.2-68 if there is probable cause to believe that an offense was committed, is being committed, or will be committed or the physical location of the oral communication to be intercepted is within the territorial jurisdiction of the court.

C. For the purposes of an order entered pursuant to subsection B of § 19.2-68 for the interception of a wire or electronic communication, such communication shall be deemed to be intercepted in the jurisdiction where the order is entered, regardless of the physical location or the method by which the communication is captured or routed to the monitoring location.

Code 1950, § 19.1-89.6; 1973, c. 442; 1975, c. 495; 1976, c. 271; 1979, c. 602; 1982, cc. 40, 274; 1988, cc. 855, 889; 2002, cc. 588, 623; 2004, c. 122; 2005, c. 934; 2011, cc. 403, 414; 2013, cc. 448, 664.



§ 19.2-67. Disclosure of information obtained by authorized means

A. Any investigative or law-enforcement officer, or police officer of a county or city, who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived therefrom, may disclose such contents to another investigative or law-enforcement officer, or police officer of a county or city, to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

B. Any investigative or law-enforcement officer or police officer of a county or city, who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, electronic or oral communication or evidence derived therefrom may use such contents to the extent such use is appropriate to the proper performance of his official duties.

C. Any person who has received, by any means authorized by this chapter, any information concerning a wire, electronic or oral communication, or evidence derived therefrom intercepted in accordance with the provisions of this chapter may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any criminal proceeding for an offense specified in § 19.2-66, or any conspiracy or attempt to commit the same, in any court of the United States or of any state or in any federal or state grand jury proceeding.

D. No wire, electronic or oral communication which is a privileged communication between the parties to the conversation which is intercepted in accordance with, or in violation of, the provisions of this chapter shall lose its privileged character, nor shall it be disclosed or used in any way.

E. When an investigative or law-enforcement officer, or police officer of a county or city, while engaged in intercepting wire, electronic or oral communications in the manner authorized herein, or observing or monitoring such interception intercepts, observes or monitors wire, electronic or oral communications relating to offenses other than those specified in the order of authorization, the contents thereof, and evidence derived therefrom, shall not be disclosed or used as provided in subsections A, B and C of this section, unless such communications or derivative evidence relates to a felony, in which case use or disclosure may be made as provided in subsections A, B and C of this section. Such use and disclosure pursuant to subsection C of this section shall be permitted only when approved by a judge of competent jurisdiction where such judge finds, on subsequent application, that such communications were otherwise intercepted in accordance with the provisions of this chapter. Violations of this subsection E shall be punishable as provided in § 19.2-62.

Code 1950, § 19.1-89.7; 1973, c. 442; 1975, c. 495; 1976, c. 231; 1979, c. 602; 1983, c. 536; 1988, c. 889.



§ 19.2-68. Application for and issuance of order authorizing interception; contents of order; recording and retention of intercepted communications, applications and orders; notice to parties; introduction in evidence of information obtained

A. Each application for an order authorizing the interception of a wire, electronic or oral communication shall be made in writing upon oath or affirmation to the appropriate judge of competent jurisdiction and shall state the applicant's authority to make such application. Each application shall be verified by the Attorney General to the best of his knowledge and belief and shall include the following information:

1. The identity of the attorney for the Commonwealth and law-enforcement officer who requested the Attorney General to apply for such order;

2. A full and complete statement of the facts and circumstances relied upon by the applicant to justify his belief that an order should be issued, including (i) details as to the particular offense that has been, is being or is about to be committed, (ii) except as provided in subsection I, a particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted, (iii) a particular description of the type of communications sought to be intercepted, (iv) the identity of the person, if known, committing the offense and whose communications are to be intercepted;

3. A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous;

4. A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

5. A full and complete statement of the facts concerning all previous applications known to the individual authorizing and making the application, made to any judge for authorization to intercept wire, electronic or oral communications involving any of the same persons, facilities or places specified in the application, and the action taken by the judge on each such application;

6. Where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results; and

7. If authorization is requested for observation or monitoring by a police department of a county or city, by a sheriff's office, or by law-enforcement officers of the United States, a statement containing the name of the police department, sheriff's office, or United States agency and an explanation of the reasons such observation or monitoring is necessary.

The judge may require the applicant to furnish additional testimony or documentary evidence in support of the application.

B. Upon such application the judge may enter an ex parte order, as requested or as modified, authorizing interception of wire, electronic or oral communications if the judge determines on the basis of the facts submitted by the applicant that:

1. There is probable cause for belief that an individual is committing, has committed or is about to commit an offense enumerated in § 19.2-66 of this chapter;

2. There is probable cause for belief that particular communications concerning that offense will be obtained through such interception;

3. Normal investigative procedures have been tried and have failed, or reasonably appear to be unlikely to succeed if tried, or to be too dangerous; and interception under this chapter is the only alternative investigative procedure available;

4. Except as provided in subsection I, there is probable cause for belief that the facilities from which, or the place where, the wire, electronic or oral communications are to be intercepted are being used, or are about to be used, in connection with the commission of such offense, or are leased to, listed in the name of, or commonly used by such person;

5. A wire, electronic or oral communication authorized to be intercepted pursuant to this section may be monitored at any location within the Commonwealth of Virginia.

C. Each order authorizing the interception of any wire, electronic or oral communication shall specify:

1. The identity of the person, if known, whose communications are to be intercepted;

2. The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

3. A particular description of the type of communication sought to be intercepted, and a statement of the particular offense enumerated in § 19.2-66 to which it relates;

4. That such interception is to be conducted only by the Department of State Police;

5. If observation or monitoring by the police department of a county or city, by a sheriff's office, or by law-enforcement officers of the United States is authorized, only that police department, sheriff's office, or agency or the officers from any police department of a town which originated the investigation leading to the application shall observe or monitor the interception; and

6. The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

An order authorizing the interception of a wire, electronic or oral communication shall, upon request of the applicant, direct that a provider of wire or electronic communications service, landlord, custodian or other person shall furnish the Department of State Police forthwith all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such service provider, landlord, custodian or person is providing the person whose communications are to be intercepted. Any provider of wire or electronic communications service, landlord, custodian or other person furnishing such facilities or technical assistance shall be compensated therefor by the Commonwealth for reasonable and actual expenses incurred in providing such facilities or assistance, to be paid out of the criminal fund.

D. No order entered under this section may authorize the interception of any wire, electronic or oral communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than 30 days which period begins to run on the earlier of the day on which the investigative or law-enforcement officer begins to conduct an interception under the order or 10 days after the date of entry of the order. Extensions of an order may be granted, but only upon application for an extension made in accordance with subsection A of this section and the court's making the findings required by subsection B of this section. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than 30 days. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this chapter, and must terminate upon attainment of the authorized objective, or in any event in 30 days. In the event the intercepted communication is in a code or foreign language, and an expert in that foreign language or code is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after such interception.

E. Whenever an order authorizing interception is entered pursuant to this chapter, the order shall require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the judge shall require.

F.1. The contents of any wire, electronic or oral communication intercepted by any means authorized by this chapter shall, if possible, be recorded on tape or wire or other comparable device. Should it not be possible to record the intercepted communication, a detailed resume of such communication shall forthwith be reduced to writing and filed with the court. The recording of the contents of any wire, electronic or oral communication under this subsection shall be done in such way as will protect the recording from editing or other alterations and shall not be duplicated except upon order of the court as hereafter provided. Immediately upon the expiration of the period of the order, or extensions thereof, such recording or detailed resume shall be made available to the judge issuing such order and sealed under his directions. Custody of any recordings or detailed resumes shall be vested with the court and shall not be destroyed for a period of 10 years from the date of the order and then only by direction of the court; provided, however, should any interception fail to reveal any information related to the offense or offenses for which it was authorized, such recording or resume shall be destroyed after the expiration of 60 days after the notice required by subdivision 4 of this subsection is served. Duplicate recordings may be made for use or disclosure pursuant to the provisions of subsections A and B of § 19.2-67 for investigations. The presence of the seal provided for by this subsection, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire, electronic or oral communication or evidence derived therefrom under subsection C of § 19.2-67.

2. Applications made and orders granted or denied under this chapter shall be sealed by the judge. Custody of the applications and orders shall be wherever the judge directs. Such applications and orders shall be disclosed only upon a showing of good cause before a judge of competent jurisdiction and shall not be destroyed except on order of the issuing or denying judge, and in any event shall be kept for 10 years.

3. Any violation of the provisions of this subsection may be punished as contempt of the issuing or denying court.

4. Within a reasonable time but not later than 90 days after the filing of an application for an order of authorization which is denied or the termination of the period of an order or extensions thereof, the issuing or denying judge shall cause to be served, on the persons named in the order or the application, and such other parties to intercepted communications as the judge may determine in his discretion that is in the interest of justice, an inventory which shall include notice of:

(a) The fact of the entry of the order or the application;

(b) The date of the entry and the period of authorized interception, or the denial of the application;

(c) The fact that during the period wire, electronic or oral communications were or were not intercepted; and

(d) The fact that unless he files a motion with the court within 60 days after the service of notice upon him, the recordation or resume may be destroyed in accordance with subdivision 1 of this subsection.

The judge, upon the filing of a motion, shall make available to such person or his counsel for inspection the intercepted communications, applications and orders. The serving of the inventory required by this subsection may be postponed for additional periods, not to exceed 30 days each, upon the ex parte showing of good cause to a judge of competent jurisdiction.

G. The contents of any intercepted wire, electronic or oral communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding in a state court unless each party to the communication and to such proceeding, not less than 10 days before the trial, hearing or proceeding, has been furnished with a copy of the court order, accompanying application under which the interception was authorized and the contents of any intercepted wire, electronic or oral communication that is to be used in any trial, hearing or other proceeding in a state court. This 10-day period may be waived by the judge if he finds that it was not possible to furnish the party with the above information 10 days before the trial, hearing or proceeding and that the party will not be prejudiced by the delay in receiving such information; provided that such information in any event shall be given prior to the day of the trial, and the inability to comply with such 10-day period shall be grounds for the granting of a continuance to either party.

The judge who considers an application for an interception under this chapter, whether issuing or denying the order, shall be disqualified from presiding at any trial resulting from or in any manner connected with such interception, regardless of whether the evidence acquired thereby is used in such trial.

H. Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority of the Commonwealth, or a political subdivision thereof, may move to suppress the contents of any intercepted wire, electronic or oral communication, or evidence derived therefrom, on the grounds that:

1. The communication was unlawfully intercepted, or was not intercepted in compliance with this chapter; or

2. The order of the authorization or approval under which it was intercepted is insufficient on its face; or

3. The interception was not made in conformity with the order of authorization or approval; or

4. The interception is not admissible into evidence in any trial, proceeding or hearing in a state court under the applicable rules of evidence.

Such motion shall be made before the trial, hearing or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted pursuant to subdivision 1, 2 or 3 of this subsection, the contents of the intercepted wire, electronic or oral communication or evidence derived therefrom shall be treated as having been obtained in violation of this chapter. The judge, upon the filing of such motion by the aggrieved person, shall make available to the aggrieved person, or his counsel, for inspection the intercepted communication.

I. The requirements of subdivision 2 of subsection A and subdivision 4 of subsection B of this section relating to the specification of the facilities from which, or the place where, the communication is to be intercepted do not apply if:

1. In the case of an application with respect to the interception of an oral communication:

(a) The application contains a full and complete statement as to why such specification is not practical and identifies the person committing the offense and whose communications are to be intercepted; and

(b) The judge finds that such specification is not practical; or

2. In the case of an application with respect to a wire or electronic communication:

(a) the application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing of a purpose, on the part of that person, to thwart interception by changing facilities; and

(b) the judge finds that such purpose has been adequately shown.

The interception of a communication under an order issued pursuant to this subsection shall not begin until the facilities from which, or the place where, the communication is to be intercepted is ascertained by the person implementing the interception order. A provider of wire or electronic communications service that has received an order issued pursuant to this subdivision 2 may move the court to modify or quash the order on the ground that its assistance with respect to the interception cannot be performed in a timely or reasonable fashion. The court, upon notice to the Attorney General, shall decide the motion expeditiously.

Code 1950, § 19.1-89.8; 1973, c. 442; 1975, c. 495; 1976, c. 163; 1977, c. 335; 1979, c. 602; 1980, c. 244; 1988, c. 889; 2002, c. 91; 2005, c. 934; 2013, cc. 448, 664.



§ 19.2-69. Civil action for unlawful interception, disclosure or use

Any person whose wire, electronic or oral communication is intercepted, disclosed or used in violation of this chapter shall (i) have a civil cause of action against any person who intercepts, discloses or uses, or procures any other person to intercept, disclose or use such communications, and (ii) be entitled to recover from any such person:

1. Actual damages but not less than liquidated damages computed at the rate of $400 a day for each day of violation or $4,000, whichever is higher, provided that liquidated damages shall be computed at the rate of $800 a day for each day of violation or $8,000, whichever is higher, if the wire, electronic, or oral communication intercepted, disclosed, or used is between (i) a husband and wife; (ii) an attorney and client; (iii) a licensed practitioner of the healing arts and patient; (iv) a licensed professional counselor, licensed clinical social worker, licensed psychologist, or licensed marriage and family therapist and client; or (v) a clergy member and person seeking spiritual counsel or advice;

2. Punitive damages; and

3. A reasonable attorney's fee and other litigation costs reasonably incurred.

A good faith reliance on a court order or legislative authorization shall constitute a complete defense to any civil or criminal action brought under this chapter or under any other law.

Code 1950, § 19.1-89.9; 1973, c. 442; 1975, c. 495; 1988, c. 889; 2010, c. 343; 2015, c. 672.



§ 19.2-70. Reports to be filed by courts and Attorney General

All courts of the Commonwealth and the Attorney General shall file all reports required by 18 U.S.C.A. § 2519. The Attorney General shall file a written report with the Clerks of the Senate and House of Delegates on or before December 31 of each year setting forth the number of applications made pursuant to this chapter, the number of interceptions authorized, the number of arrests resulting from each application, the number of convictions including a breakdown by offense, the cost of each application granted and the number of requests denied. Such information shall be made available by such Clerks to any member of the General Assembly upon request. However, notwithstanding the above requirements, no report shall be made concerning a granted application until after all inventories associated with such application are served pursuant to subdivision F 4 of § 19.2-68.

Code 1950, § 19.1-89.10; 1973, c. 442; 1975, c. 495; 2011, cc. 403, 414.



§ 19.2-70.1. General prohibition on pen register and trap and trace device use; exceptions

Except as provided in this section, no person may install or use a pen register or a trap and trace device without first obtaining a court order under § 19.2-70.2.

However, a court order shall not be required for use of a pen register or trap and trace device by a provider of electronic or wire communication service (i) relating to the operation, maintenance, and testing of a wire or electronic communication service or to the protection of the rights or property of the provider, or to the protection of users of that service from abuse of service or unlawful use of service; (ii) to record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire communication, or a user of that service, from fraudulent, unlawful or abusive use of service; or (iii) where the consent of the user of that service has been obtained.

Any person who knowingly violates this section shall be guilty of a Class 1 misdemeanor.

1988, c. 889.



§ 19.2-70.2. Application for and issuance of order for a pen register or trap and trace device; assistance in installation and use

A. An investigative or law-enforcement officer may make application for an order or an extension of an order authorizing or approving the installation and use of a pen register or a trap and trace device, in writing under oath or equivalent affirmation, to a court of competent jurisdiction. The application shall include:

1. The identity of the officer making the application and the identity of the law-enforcement agency conducting the investigation; and

2. A certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency.

The application may include a request that the order require information, facilities and technical assistance necessary to accomplish the installation be furnished.

B. An application for an ex parte order authorizing the installation and use of a pen register or trap and trace device may be filed in the jurisdiction where the person or persons who subscribe to the wire or electronic communication system live, work, or maintain an address or a post office box. For the purposes of an order entered pursuant to this section for the installation and use of a pen register or trap and trace device, such installation shall be deemed to occur in the jurisdiction where the order is entered, regardless of the physical location or the method by which the information is captured or routed to the law-enforcement officer that made the application. Upon application, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device if the court finds that the investigative or law-enforcement officer has certified to the court that the information likely to be obtained by such installation and use is relevant to an ongoing criminal investigation.

The order shall specify:

1. The identity, if known, of the person in whose name the telephone line or other facility to which the pen register or trap and trace device is to be attached or applied is listed or to whom the line or other facility is leased;

2. The identity, if known, of the person who is the subject of the criminal investigation;

3. The attributes of the communications to which the order applies, including the number or other identifier and, if known, the location of the telephone line or other facility to which the pen register or trap and trace device is to be attached or applied; and

4. A statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates.

C. Installation and use of a pen register or a trap and trace device shall be authorized for a period not to exceed 60 days. Extensions of the order may be granted, but only upon application made and order issued in accordance with this section. The period of an extension shall not exceed 60 days.

D. An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

1. The order and application be sealed until otherwise ordered by the court;

2. Information, facilities and technical assistance necessary to accomplish the installation be furnished if requested in the application; and

3. The person owning or leasing the line or other facility to which the pen register or trap and trace device is attached or applied, or who is obligated by the order to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the court.

E. Upon request of an investigative or a law-enforcement officer authorized by the court to install and use a pen register, a provider of wire or electronic communication service, a landlord, custodian or any other person so ordered by the court shall, as soon as practicable, furnish the officer with all information, facilities, and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place.

F. Upon request of an investigative or law-enforcement officer authorized by the court to receive the results of a trap and trace device under this section, a provider of wire or electronic communication service, a landlord, custodian or any other person so ordered by the court shall, as soon as practicable, install the device on the appropriate line and furnish the officer with all additional information, facilities and technical assistance, including installation and operation of the device, unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the investigative or law-enforcement officer designated by the court at reasonable intervals during regular business hours for the duration of the order. Where the law-enforcement agency implementing an ex parte order under this subsection seeks to do so by installing and using its own pen register or trap and trace device on a packet-switched data network of a provider of electronic communication service to the public, the agency shall ensure that a record will be maintained that will identify (i) any officer or officers who installed the device and any officer or officers who accessed the device to obtain information from the network; (ii) the date and time the device was installed, the date and time the device was uninstalled, and the date, time, and duration of each time the device is accessed to obtain information; (iii) the configuration of the device at the time of its installation and any subsequent modification thereof; and (iv) any information that has been collected by the device. To the extent that the pen register or trap and trace device can be set automatically to record this information electronically, the record shall be maintained electronically throughout the installation and use of such device. The record maintained hereunder shall be provided ex parte and under seal of the court that entered the ex parte order authorizing the installation and use of the device within 30 days after termination of the order, including any extensions thereof.

G. A provider of a wire or electronic communication service, a landlord, custodian or other person who furnishes facilities or technical assistance pursuant to this section shall be reasonably compensated for reasonable and actual expenses incurred in providing such facilities and assistance. The expenses shall be paid out of the criminal fund.

H. No cause of action shall lie in any court against a provider of a wire or electronic communication service, its officers, employees, agents or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order issued pursuant to this section. Good faith reliance on a court order, a legislative authorization or a statutory authorization is a complete defense against any civil or criminal action based upon a violation of this chapter.

1988, c. 889; 2002, cc. 588, 623; 2005, c. 934.



§ 19.2-70.3. Obtaining records concerning electronic communication service or remote computing service

A. A provider of electronic communication service or remote computing service, which, for purposes of subdivisions 2 through 4, includes a foreign corporation that provides such services, shall disclose a record or other information pertaining to a subscriber to or customer of such service, excluding the contents of electronic communications and real-time location data, to an investigative or law-enforcement officer only pursuant to:

1. A subpoena issued by a grand jury of a court of the Commonwealth;

2. A search warrant issued by a magistrate, general district court, or circuit court;

3. A court order for such disclosure issued as provided in subsection B; or

4. The consent of the subscriber or customer to such disclosure.

B. A court shall issue an order for disclosure under this section only if the investigative or law-enforcement officer shows that there is reason to believe the records or other information sought are relevant and material to an ongoing criminal investigation, or the investigation of any missing child as defined in § 52-32, missing senior adult as defined in § 52-34.4, or an incapacitated person as defined in § 64.2-2000 who meets the definition of a missing senior adult except for the age requirement. Upon issuance of an order for disclosure under this section, the order and any written application or statement of facts may be sealed by the court for 90 days for good cause shown upon application of the attorney for the Commonwealth in an ex parte proceeding. The order and any written application or statement of facts may be sealed for additional 90-day periods for good cause shown upon subsequent application of the attorney for the Commonwealth in an ex parte proceeding. A court issuing an order pursuant to this section, on a motion made promptly by the service provider, may quash or modify the order, if the information or records requested are unusually voluminous in nature or compliance with such order would otherwise cause an undue burden on such provider.

C. Except as provided in subsection D, a provider of electronic communication service or remote computing service, including a foreign corporation that provides such services, shall disclose the contents of electronic communications or real-time location data to an investigative or law-enforcement officer only pursuant to a search warrant issued by a magistrate, a juvenile and domestic relations district court, a general district court, or a circuit court, based upon complaint on oath supported by an affidavit as required in § 19.2-54, or judicial officer or court of any of the several states of the United States or its territories, or the District of Columbia when the warrant issued by such officer or such court complies with the provisions of subsection G. In the case of a search warrant directed to a foreign corporation, the affidavit shall state that the complainant believes that the records requested are actually or constructively possessed by a foreign corporation that provides electronic communication service or remote computing service within the Commonwealth of Virginia. If satisfied that probable cause has been established for such belief and as required by Chapter 5 (§ 19.2-52 et seq.), the magistrate, the juvenile and domestic relations district court, the general district court, or the circuit court shall issue a warrant identifying those records to be searched for and commanding the person seeking such warrant to properly serve the warrant upon the foreign corporation. A search warrant for real-time location data shall be issued if the magistrate, the juvenile and domestic relations district court, the general district court, or the circuit court is satisfied that probable cause has been established that the real-time location data sought is relevant to a crime that is being committed or has been committed or that an arrest warrant exists for the person whose real-time location data is sought.

D. A provider of electronic communication service or remote computing service, including a foreign corporation that provides such services, shall disclose a record or other information pertaining to a subscriber to or customer of such service, including real-time location data but excluding the contents of electronic communications, to an investigative or law-enforcement officer pursuant to an administrative subpoena issued pursuant to § 19.2-10.2 concerning a violation of § 18.2-374.1 or 18.2-374.1:1, former § 18.2-374.1:2, or § 18.2-374.3 when the information sought is relevant and material to an ongoing criminal investigation.

E. When disclosure of real-time location data is not prohibited by federal law, an investigative or law-enforcement officer may obtain real-time location data without a warrant in the following circumstances:

1. To respond to the user's call for emergency services;

2. With the informed, affirmative consent of the owner or user of the electronic device concerned if (i) the device is in his possession; (ii) the owner or user knows or believes that the device is in the possession of an employee or agent of the owner or user with the owner's or user's consent; or (iii) the owner or user knows or believes that the device has been taken by a third party without the consent of the owner or user;

3. With the informed, affirmative consent of the legal guardian or next of kin of the owner or user, if reasonably available, if the owner or user is reasonably believed to be deceased, is reported missing, or is unable to be contacted; or

4. If the investigative or law-enforcement officer reasonably believes that an emergency involving the immediate danger to a person requires the disclosure, without delay, of real-time location data concerning a specific person and that a warrant cannot be obtained in time to prevent the identified danger, and the possessor of the real-time location data believes, in good faith, that an emergency involving danger to a person requires disclosure without delay.

No later than three business days after seeking disclosure of real-time location data pursuant to this subsection, the investigative or law-enforcement officer seeking the information shall file with the appropriate court a written statement setting forth the facts giving rise to the emergency and the facts as to why the person whose real-time location data was sought is believed to be important in addressing the emergency.

F. In order to comply with the requirements of § 19.2-54, any search of the records of a foreign corporation shall be deemed to have been made in the same place wherein the search warrant was issued.

G. A Virginia corporation or other entity that provides electronic communication services or remote computing services to the general public, when properly served with a search warrant and affidavit in support of the warrant, issued by a judicial officer or court of any of the several states of the United States or its territories, or the District of Columbia with jurisdiction over the matter, to produce a record or other information pertaining to a subscriber to or customer of such service, including real-time location data, or the contents of electronic communications, or both, shall produce the record or other information, including real-time location data, or the contents of electronic communications as if that warrant had been issued by a Virginia court. The provisions of this subsection shall only apply to a record or other information, including real-time location data, or contents of electronic communications relating to the commission of a criminal offense that is substantially similar to (i) a violent felony as defined in § 17.1-805, (ii) an act of violence as defined in § 19.2-297.1, (iii) any offense for which registration is required pursuant to § 9.1-902, (iv) computer fraud pursuant to § 18.2-152.3, or (v) identity theft pursuant to § 18.2-186.3. The search warrant shall be enforced and executed in the Commonwealth as if it were a search warrant described in subsection C.

H. The provider of electronic communication service or remote computing service may verify the authenticity of the written reports or records that it discloses pursuant to this section, excluding the contents of electronic communications, by providing an affidavit from the custodian of those written reports or records or from a person to whom said custodian reports certifying that they are true and complete and that they are prepared in the regular course of business. When so authenticated, the written reports and records are admissible in evidence as a business records exception to the hearsay rule.

I. No cause of action shall lie in any court against a provider of a wire or electronic communication service or remote computing service or such provider's officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order, warrant, administrative subpoena, or subpoena under this section or the provisions of subsection E.

J. A search warrant or administrative subpoena for the disclosure of real-time location data pursuant to this section shall require the provider to provide ongoing disclosure of such data for a reasonable period of time, not to exceed 30 days. A court may, for good cause shown, grant one or more extensions, not to exceed 30 days each.

K. An investigative or law-enforcement officer shall not use any device to obtain electronic communications or collect real-time location data from an electronic device without first obtaining a search warrant authorizing the use of the device if, in order to obtain the contents of such electronic communications or such real-time location data from the provider of electronic communication service or remote computing service, such officer would be required to obtain a search warrant pursuant to this section. However, an investigative or law-enforcement officer may use such a device without first obtaining a search warrant under the circumstances set forth in subsection E. For purposes of subdivision E 4, the investigative or law-enforcement officer using such a device shall be considered to be the possessor of the real-time location data.

L. For the purposes of this section:

"Electronic device" means a device that enables access to, or use of, an electronic communication service, remote computing service, or location information service, including a global positioning service or other mapping, locational, or directional information service.

"Foreign corporation" means any corporation or other entity, whose primary place of business is located outside of the boundaries of the Commonwealth, that makes a contract or engages in a terms of service agreement with a resident of the Commonwealth to be performed in whole or in part by either party in the Commonwealth, or a corporation that has been issued a certificate of authority pursuant to § 13.1-759 to transact business in the Commonwealth. The making of the contract or terms of service agreement or the issuance of a certificate of authority shall be considered to be the agreement of the foreign corporation or entity that a search warrant or subpoena, which has been properly served on it, has the same legal force and effect as if served personally within the Commonwealth.

"Properly served" means delivery of a search warrant or subpoena by hand, by United States mail, by commercial delivery service, by facsimile or by any other manner to any officer of a corporation or its general manager in the Commonwealth, to any natural person designated by it as agent for the service of process, or if such corporation has designated a corporate agent, to any person named in the latest annual report filed pursuant to § 13.1-775.

"Real-time location data" means any data or information concerning the current location of an electronic device that, in whole or in part, is generated, derived from, or obtained by the operation of the device.

1988, c. 889; 2009, c. 378; 2010, cc. 319, 473, 582, 720, 721; 2011, c. 392; 2014, c. 388; 2015, cc. 43, 634.



§ 19.2-71. Who may issue process of arrest

A. Process for the arrest of a person charged with a criminal offense may be issued by the judge, or clerk of any circuit court, any general district court, any juvenile and domestic relations district court, or any magistrate as provided for in Chapter 3 (§ 19.2-26 et seq.) of this title. However, no magistrate may issue an arrest warrant for a felony offense upon the basis of a complaint by a person other than a law-enforcement officer or an animal control officer without prior authorization by the attorney for the Commonwealth or by a law-enforcement agency having jurisdiction over the alleged offense.

B. No law-enforcement officer shall seek issuance of process by any judicial officer, for the arrest of a person for the offense of capital murder as defined in § 18.2-31, without prior authorization by the attorney for the Commonwealth. Failure to comply with the provisions of this subsection shall not be (i) a basis upon which a warrant may be quashed or deemed invalid, (ii) deemed error upon which a conviction or sentence may be reversed or vacated, or (iii) a basis upon which a court may prevent or delay execution of sentence.

Code 1950, § 19.1-90; 1960, c. 366; 1975, c. 495; 1999, c. 266; 2002, c. 310; 2009, cc. 291, 344; 2010, c. 240; 2011, cc. 205, 223.



§ 19.2-72. When it may issue; what to recite and require

On complaint of a criminal offense to any officer authorized to issue criminal warrants he shall examine on oath the complainant and any other witnesses, or when such officer shall suspect that an offense punishable otherwise than by a fine has been committed he may, without formal complaint, issue a summons for witnesses and shall examine such witnesses. A written complaint shall be required if the complainant is not a law-enforcement officer. If upon such examination such officer finds that there is probable cause to believe the accused has committed an offense, such officer shall issue a warrant for his arrest, except that no magistrate may issue an arrest warrant for a felony offense upon the basis of a complaint by a person other than a law-enforcement officer or an animal control officer without prior authorization by the attorney for the Commonwealth or by a law-enforcement agency having jurisdiction over the alleged offense. The warrant shall (i) be directed to an appropriate officer or officers, (ii) name the accused or, if his name is unknown, set forth a description by which he can be identified with reasonable certainty, (iii) describe the offense charged with reasonable certainty, (iv) command that the accused be arrested and brought before a court of appropriate jurisdiction in the county, city or town in which the offense was allegedly committed, and (v) be signed by the issuing officer. The warrant shall require the officer to whom it is directed to summon such witnesses as shall be therein named to appear and give evidence on the examination. But in a city or town having a police force, the warrant shall be directed "To any policeman, sheriff or his deputy sheriff of such city (or town)," and shall be executed by the policeman, sheriff or his deputy sheriff into whose hands it shall come or be delivered. A sheriff or his deputy may execute an arrest warrant throughout the county in which he serves and in any city or town surrounded thereby and effect an arrest in any city or town surrounded thereby as a result of a criminal act committed during the execution of such warrant. A jail officer as defined in § 53.1-1 employed at a regional jail or jail farm is authorized to execute a warrant of arrest upon an accused in his jail. The venue for the prosecution of such criminal act shall be the jurisdiction in which the offense occurred.

Code 1950, § 19.1-91; 1960, c. 366; 1975, c. 495; 1991, c. 420; 2000, c. 170; 2007, c. 412; 2009, cc. 291, 344; 2010, c. 240; 2011, cc. 205, 223; 2013, c. 207.



§ 19.2-73. Issuance of summons instead of warrant in certain cases

A. In any misdemeanor case or in any class of misdemeanor cases, or in any case involving complaints made by any state or local governmental official or employee having responsibility for the enforcement of any statute, ordinance or administrative regulation, the magistrate or other issuing authority having jurisdiction may issue a summons instead of a warrant when there is reason to believe that the person charged will appear in the courts having jurisdiction over the trial of the offense charged.

B. If any person under suspicion for driving while intoxicated has been taken to a medical facility for treatment or evaluation of his medical condition, the officer at the medical facility may issue, on the premises of the medical facility, a summons for a violation of § 18.2-266, 18.2-266.1, 18.2-272 or 46.2-341.24 and for refusal of tests in violation of subsection A of § 18.2-268.3 or subsection A of § 46.2-341.26:3, in lieu of securing a warrant and without having to detain that person, provided that the officer has probable cause to place him under arrest. The issuance of such summons shall be deemed an arrest for purposes of Article 2 (§ 18.2-266 et seq.) of Chapter 7 of Title 18.2.

C. Any person on whom such summons is served shall appear on the date set forth in same, and if such person fails to appear in such court at such time and on such date then he shall be treated in accordance with the provisions of § 19.2-128, regardless of the disposition of, and in addition to, the charge upon which he was originally arrested.

Code 1950, § 19.1-146; 1972, c. 461; 1975, c. 495; 1978, c. 500; 1981, c. 382; 2005, c. 425; 2010, c. 840.



§ 19.2-73.1. Notice of issuance of warrant or summons; appearance; failure to appear

In any misdemeanor case or in any class of misdemeanor cases and in a Class 5 or Class 6 felony case, the chief of police of the city or county or his designee, or the sheriff or deputy sheriff of the county, if the county has no police department, in which the case is pending may notify the accused of the issuance of the warrant or summons and direct the accused to appear at the time and place directed for the purpose of the execution of the summons or warrant. However, the issuing judicial officer may direct the execution of such process prior to any such notification. If the accused does not appear, then the warrant or summons shall be executed and returned as provided by § 19.2-76.

1979, c. 335; 1991, c. 162; 1993, c. 350 .



§ 19.2-73.2. Law-enforcement officers to issue subpoenas; penalty

Law-enforcement officers as defined in § 9.1-101 and state police officers, in the course of their duties, in the investigation of any Class 3 or Class 4 misdemeanor or any traffic infraction, may, within seventy-two hours of the time of the offense, issue a subpoena to any witness to appear in court and testify with respect to any such criminal charge or traffic infraction brought against any person as a result of such investigation. The return of service thereof shall be made within seventy-two hours after service to the appropriate court clerk. A subpoena so issued shall have the same force and effect as if issued by the court.

Any person failing to appear in response to a subpoena issued as provided in this section shall be punished as provided by law.

1995, c. 335.



§ 19.2-74. Issuance and service of summons in place of warrant in misdemeanor case; issuance of summons by special conservators of the peace

A. 1. Whenever any person is detained by or is in the custody of an arresting officer for any violation committed in such officer's presence which offense is a violation of any county, city or town ordinance or of any provision of this Code punishable as a Class 1 or Class 2 misdemeanor or any other misdemeanor for which he may receive a jail sentence, except as otherwise provided in Title 46.2, or for offenses listed in subsection D of § 19.2-81, or an arrest on a warrant charging an offense for which a summons may be issued, and when specifically authorized by the judicial officer issuing the warrant, the arresting officer shall take the name and address of such person and issue a summons or otherwise notify him in writing to appear at a time and place to be specified in such summons or notice. Upon the giving by such person of his written promise to appear at such time and place, the officer shall forthwith release him from custody. However, if any such person shall fail or refuse to discontinue the unlawful act, the officer may proceed according to the provisions of § 19.2-82.

Anything in this section to the contrary notwithstanding, if any person is believed by the arresting officer to be likely to disregard a summons issued under the provisions of this subsection, or if any person is reasonably believed by the arresting officer to be likely to cause harm to himself or to any other person, a magistrate or other issuing authority having jurisdiction shall proceed according to the provisions of § 19.2-82.

2. Whenever any person is detained by or is in the custody of an arresting officer for a violation of any county, city, or town ordinance or of any provision of this Code, punishable as a Class 3 or Class 4 misdemeanor or any other misdemeanor for which he cannot receive a jail sentence, except as otherwise provided in Title 46.2, or to the offense of public drunkenness as defined in § 18.2-388, the arresting officer shall take the name and address of such person and issue a summons or otherwise notify him in writing to appear at a time and place to be specified in such summons or notice. Upon the giving of such person of his written promise to appear at such time and place, the officer shall forthwith release him from custody. However, if any such person shall fail or refuse to discontinue the unlawful act, the officer may proceed according to the provisions of § 19.2-82.

3. Any person so summoned shall not be held in custody after the issuance of such summons for the purpose of complying with the requirements of Chapter 23 (§ 19.2-387 et seq.) of this title. Reports to the Central Criminal Records Exchange concerning such persons shall be made after a disposition of guilt is entered as provided for in § 19.2-390.

Any person refusing to give such written promise to appear under the provisions of this section shall be taken immediately by the arresting or other police officer before a magistrate or other issuing authority having jurisdiction, who shall proceed according to provisions of § 19.2-82.

Any person who willfully violates his written promise to appear, given in accordance with this section, shall be treated in accordance with the provisions of § 19.2-128, regardless of the disposition of, and in addition to, the charge upon which he was originally arrested.

Any person charged with committing any violation of § 18.2-407 may be arrested and immediately brought before a magistrate who shall proceed as provided in § 19.2-82.

B. Conservators of the peace appointed under Chapter 2 (§ 19.2-12 et seq.) may issue summonses pursuant to this section, if such officers are in uniform or displaying a badge of office. On application, the chief law-enforcement officer of the county or city shall supply each officer with a supply of summons forms, for which such officer shall account pursuant to regulation of such chief law-enforcement officer.

C. The summons used by a law-enforcement officer pursuant to this section shall be in form the same as the uniform summons for motor vehicle law violations as prescribed pursuant to § 46.2-388.

Code 1950, § 19.1-92.1; 1973, c. 98; 1974, c. 481; 1975, c. 495; 1976, c. 753; 1978, c. 500; 1979, cc. 679, 680; 1980, c. 492; 1981, c. 382; 1982, cc. 485, 500; 1984, c. 24; 1988, c. 455; 1995, c. 471; 2010, c. 840; 2014, c. 543.



§ 19.2-74.1. Repealed

Repealed by Acts 1981, c. 382.



§ 19.2-75. Copy of process to be left with accused; exception

Except as provided in § 46.2-936, any process issued against a person charged with a criminal offense shall be in duplicate and the officer serving such process shall leave a copy with the person charged.

Code 1950, § 19.1-92; 1960, c. 366; 1975, c. 495.



§ 19.2-76. Execution and return of warrant, capias or summons; arrest outside county or city where charge is to be tried

A law-enforcement officer may execute within his jurisdiction a warrant, capias or summons issued anywhere in the Commonwealth. A jail officer as defined in § 53.1-1 employed at a regional jail or jail farm may execute upon a person being held in his jail a warrant, capias or summons issued anywhere in the Commonwealth. A warrant or capias shall be executed by the arrest of the accused, and a summons shall be executed by delivering a copy to the accused personally.

If the accused is a corporation, partnership, unincorporated association or legal entity other than an individual, a summons may be executed by service on the entity in the same manner as provided in Title 8.01 for service of process on that entity in a civil proceeding. However, if the summons is served on the entity by delivery to a registered agent or to any other agent who is not an officer, director, managing agent or employee of the entity, such agent shall not be personally subject to penalty for failure to appear as provided in § 19.2-128, nor shall the agent be subject to punishment for contempt for failure to appear under his summons as provided in § 19.2-129.

The law-enforcement officer or jail officer executing a warrant or capias shall endorse the date of execution thereon and make return thereof to a judicial officer. The law-enforcement officer executing a summons shall endorse the date of execution thereon and make return thereof to the court to which the summons is returnable.

Whenever a person is arrested upon a warrant or capias in a county or city other than that in which the charge is to be tried, the law-enforcement officer or jail officer making the arrest shall either (i) bring the accused forthwith before a judicial officer in the locality where the arrest was made or where the charge is to be tried or (ii) commit the accused to the custody of an officer from the county or city where the charge is to be tried who shall bring the accused forthwith before a judicial officer in the county or city in which the charge is to be tried. The judicial officer before whom the accused is brought shall immediately conduct a bail hearing and either admit the accused to bail or commit him to jail for transfer forthwith to the county or city where the charge is to be tried.

Code 1950, §§ 19.1-98, 19.1-99; 1960, c. 366; 1975, c. 495; 1979, c. 661; 1993, c. 431; 1994, c. 933; 1997, c. 10; 1998, c. 615; 2013, c. 207.



§ 19.2-76.1. Submission of quarterly reports concerning unexecuted felony and misdemeanor warrants and other criminal process; destruction; dismissal

It shall be the duty of the chief law-enforcement officer of the police department or sheriff's office, whichever is responsible for such service, in each county, town or city of the Commonwealth to submit quarterly reports to the attorney for the Commonwealth for the county, town or city concerning unexecuted felony and misdemeanor arrest warrants, summonses, capiases or other unexecuted criminal processes as hereinafter provided. The reports shall list those existing felony arrest warrants in his possession that have not been executed within seven years of the date of issuance, those misdemeanor arrest warrants, summonses and capiases and other criminal processes in his possession that have not been executed within three years from the date of issuance, and those unexecuted misdemeanor arrest warrants, summonses and capiases in his possession that were issued for a now deceased person, based on mistaken identity or as a result of any other technical or legal error. The reports shall be submitted in writing no later than the tenth day of April, July, October, and January of each year, together with the unexecuted felony and misdemeanor warrants, or other unexecuted criminal processes listed therein. Upon receipt of the report and the warrants listed therein, the attorney for the Commonwealth shall petition the circuit court of the county or city for the destruction of such unexecuted felony and misdemeanor warrants, summonses, capiases or other unexecuted criminal processes. The attorney for the Commonwealth may petition that certain of the unexecuted warrants, summonses, capiases and other unexecuted criminal processes not be destroyed based upon justifiable continuing, active investigation of the cases. The circuit court shall order the destruction of each such unexecuted felony warrant and each unexecuted misdemeanor warrant, summons, capias and other criminal process except (i) any warrant which charges capital murder and (ii) any unexecuted criminal process whose preservation is deemed justifiable by the court. No arrest shall be made under the authority of any warrant or other process which has been ordered destroyed pursuant to this section. Nothing in this section shall be construed to relate to or affect the time within which a prosecution for a felony or a misdemeanor shall be commenced.

Notwithstanding the foregoing, an attorney for the Commonwealth may at any time move for the dismissal and destruction of any unexecuted warrant or summons issued by a magistrate upon presentation of such warrant or summons to the court in which the warrant or summons would otherwise be returnable. The court shall not order the dismissal and destruction of any warrant which charges capital murder and shall not order the dismissal and destruction of an unexecuted criminal process whose preservation is deemed justifiable by the court. Dismissal of such a warrant or summons shall be without prejudice.

As used herein, the term "chief law-enforcement officer" refers to the chiefs of police of cities, counties and towns and sheriffs of cities and counties, unless a political subdivision has otherwise designated its chief law-enforcement officer by appropriate resolution or ordinance, in which case the local designation shall be controlling.

1976, c. 252; 1979, c. 34; 1982, c. 608; 1985, c. 199; 1990, c. 626; 1991, c. 542; 1993, c. 550; 2003, c. 147; 2010, c. 652; 2011, cc. 336, 347.



§ 19.2-76.2. Mailing of summons in certain cases

Notwithstanding the provisions of § 19.2-76, whenever a summons for a violation of a county, city or town parking ordinance is served in any county, city or town it may be executed by mailing by first-class mail a copy thereof to the address of the owner of the vehicle as shown on the records of the Department of Motor Vehicles. In addition, whenever a summons for a violation of a county, city or town trash ordinance punishable as a misdemeanor under § 15.2-901 is served in any county, city or town, it may be executed by mailing a copy by first-class mail to the person who occupies the subject premises. If the person fail to appear on the date of return set out in the summons mailed pursuant to this section, the summons shall be executed in the manner set out in § 19.2-76.3 of this Code .

No proceedings for contempt or arrest of a person summoned by mailing shall be instituted for his failure to appear on the return date of the summons.

1977, c. 233; 1978, c. 781; 1983, c. 254; 1984, c. 119.



§ 19.2-76.3. Failure to appear on return date for summons issued under § 19.2-76.2

A. If any person fails to appear on the date of the return contained in the summons issued in accordance with § 19.2-76.2, then a summons shall be delivered to the sheriff of the county, city or town for service on that person as set out in § 8.01-296.

B. If such person then fails to appear on the date of return as contained in the summons so issued, a summons shall be executed in the manner set out in § 19.2-76.

C. No proceedings for contempt or arrest of any person summoned under the provisions of this section shall be instituted unless such person has been personally served with a summons and has failed to appear on the return date contained therein.

1983, c. 254; 1994, c. 642.



§ 19.2-77. Escape, flight and pursuit; arrest anywhere in Commonwealth

Whenever a person in the custody of an officer shall escape or whenever a person shall flee from an officer attempting to arrest him, such officer, with or without a warrant, may pursue such person anywhere in the Commonwealth and, when actually in close pursuit, may arrest him wherever he is found. If the arrest is made in a county or city adjoining that from which the accused fled, or in any area of the Commonwealth within one mile of the boundary of the county or city from which he fled, the officer may forthwith return the accused before the proper official of the county or city from which he fled. If the arrest is made beyond the foregoing limits, the officer shall proceed according to the provisions of § 19.2-76, and if such arrest is made without a warrant, the officer shall procure a warrant from the magistrate serving the county or city wherein the arrest was made, charging the accused with the offense committed in the county or city from which he fled.

Code 1950, § 19.1-94; 1960, c. 366; 1975, c. 495; 1992, c. 881; 2008, cc. 551, 691.



§ 19.2-78. Uniform of officer making arrest

All officers whose duties are to make arrests acting under the authority of any law of this Commonwealth or any subdivision thereof, who shall make any arrest, search or seizure on any public road or highway of this Commonwealth shall be dressed at the time of making any such arrest, search or seizure in such uniform as he may customarily wear in the performance of his duties which will clearly show him to casual observation to be an officer.

Nothing in this section shall render unlawful any arrest, search or seizure by an officer who is not in such customary uniform.

Code 1950, §§ 19.1-95, 19.1-96; 1960, c. 366; 1975, c. 495.



§ 19.2-79. Arrest by officers of other states of United States

Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this Commonwealth in close pursuit, and continues within this Commonwealth in such close pursuit, of a person in order to arrest him on the ground that he has committed a felony in such other state shall have the same authority to arrest and hold in custody such person as members of a duly organized state, county or municipal peace unit of this Commonwealth have to arrest and hold in custody a person on the ground that he has committed a felony in this Commonwealth, if the state from which such person has fled extends similar privileges to any member of a duly organized state, county or municipal peace unit of this Commonwealth.

If an arrest is made in this Commonwealth by an officer of another state in accordance with the provisions of the first paragraph of this section, he shall without unnecessary delay take the person arrested before a judge of a general district court, or of the circuit court, of the county or city in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the judge determines that the arrest was lawful he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor. If the judge determines that the arrest was unlawful he shall discharge the person arrested.

The first paragraph of this section shall not be construed so as to make unlawful any arrest in this Commonwealth which would otherwise be lawful.

For the purpose of this section the word "State" shall include the District of Columbia.

Code 1950, § 19.1-97; 1960, c. 366; 1975, c. 495.



§ 19.2-80. Duty of arresting officer; bail

In any case in which an officer does not issue a summons pursuant to § 19.2-74 or § 46.2-936, a law-enforcement officer making an arrest under a warrant or capias shall bring the arrested person without unnecessary delay before a judicial officer. The judicial officer shall immediately conduct a bail hearing and either admit the accused to bail or commit him to jail. However, if (i) the accused is charged with a misdemeanor and is brought before a judge of the court having jurisdiction to try the case and (ii) both the accused and the Commonwealth consent, the judge may proceed to trial instead of conducting a bail hearing.

Code 1950, § 19.1-98; 1960, c. 366; 1975, c. 495; 1979, c. 679; 1986, c. 327; 1997, c. 10.



§ 19.2-80.1. When arrested person operating motor vehicle; how vehicle removed from scene of arrest

In any case in which a police officer arrests the operator of a motor vehicle and there is no legal cause for the retention of the motor vehicle by the officer, the officer shall allow the person arrested to designate another person who is present at the scene of the arrest and a licensed driver to drive the motor vehicle from the scene to a place designated by the person arrested. If such a designation is not made, the officer may cause the vehicle to be taken to the nearest appropriate place for safekeeping.

1981, c. 306.



§ 19.2-80.2. Duty of arresting officer; providing magistrate or court with criminal history information

In any case in which an officer proceeds under §§ 19.2-76, 19.2-80 and 19.2-82, such officer shall, to the extent possible, obtain and provide the magistrate or court with the arrested person's criminal history information prior to any proceeding under Article 1 (§ 19.2-119 et seq.) of Chapter 9 of this title. A pretrial services agency established pursuant to § 19.2-152.2 may, in lieu of the arresting officer, provide the criminal history to the magistrate or court.

1999, cc. 829, 846; 2007, c. 133.



§ 19.2-81. (Effective July 1, 2018) Arrest without warrant authorized in certain cases

A. The following officers shall have the powers of arrest as provided in this section:

1. Members of the State Police force of the Commonwealth;

2. Sheriffs of the various counties and cities, and their deputies;

3. Members of any county police force or any duly constituted police force of any city or town of the Commonwealth;

4. The Commissioner, members and employees of the Marine Resources Commission granted the power of arrest pursuant to § 28.2-900;

5. Regular conservation police officers appointed pursuant to § 29.1-200;

6. United States Coast Guard and United States Coast Guard Reserve commissioned, warrant, and petty officers authorized under § 29.1-205 to make arrests;

7. Conservation officers appointed pursuant to § 10.1-115;

8. Full-time sworn members of the enforcement division of the Department of Motor Vehicles appointed pursuant to § 46.2-217;

9. Special agents of the Department of Alcoholic Beverage Control; and

10. Campus police officers appointed under Chapter 17 (§ 23-232 et seq.) of Title 23.

B. Such officers may arrest without a warrant any person who commits any crime in the presence of the officer and any person whom he has reasonable grounds or probable cause to suspect of having committed a felony not in his presence.

Such officers may arrest without a warrant any person whom the officer has probable cause to suspect of operating any watercraft or motorboat while (i) intoxicated in violation of subsection B of § 29.1-738 or a substantially similar ordinance of any county, city, or town in the Commonwealth or (ii) in violation of an order issued pursuant to § 29.1-738.4 and may thereafter transfer custody of the person arrested to another officer, who may obtain a warrant based upon statements made to him by the arresting officer.

C. Any such officer may, at the scene of any accident involving a motor vehicle, watercraft as defined in § 29.1-733.2 or motorboat, or at any hospital or medical facility to which any person involved in such accident has been transported, or in the apprehension of any person charged with the theft of any motor vehicle, on any of the highways or waters of the Commonwealth, upon reasonable grounds to believe, based upon personal investigation, including information obtained from eyewitnesses, that a crime has been committed by any person then and there present, apprehend such person without a warrant of arrest. For purposes of this section, "the scene of any accident" shall include a reasonable location where a vehicle or person involved in an accident has been moved at the direction of a law-enforcement officer to facilitate the clearing of the highway or to ensure the safety of the motoring public.

D. Such officers may, within three hours of the alleged offense, arrest without a warrant at any location any person whom the officer has probable cause to suspect of driving or operating a motor vehicle, watercraft or motorboat while intoxicated in violation of § 18.2-266, 18.2-266.1, 46.2-341.24, or subsection B of § 29.1-738; or a substantially similar ordinance of any county, city, or town in the Commonwealth, whether or not the offense was committed in such officer's presence. Such officers may, within three hours of the alleged offense, arrest without a warrant at any location any person whom the officer has probable cause to suspect of operating a watercraft or motorboat in violation of an order issued pursuant to § 29.1-738.4, whether or not the offense was committed in such officer's presence.

E. Such officers may arrest, without a warrant or a capias, persons duly charged with a crime in another jurisdiction upon receipt of a photocopy of a warrant or a capias, telegram, computer printout, facsimile printout, a radio, telephone or teletype message, in which photocopy of a warrant, telegram, computer printout, facsimile printout, radio, telephone or teletype message shall be given the name or a reasonably accurate description of such person wanted and the crime alleged.

F. Such officers may arrest, without a warrant or a capias, for an alleged misdemeanor not committed in his presence when the officer receives a radio message from his department or other law-enforcement agency within the Commonwealth that a warrant or capias for such offense is on file.

G. Such officers may also arrest without a warrant for an alleged misdemeanor not committed in their presence involving (i) shoplifting in violation of § 18.2-96 or 18.2-103 or a similar local ordinance, (ii) carrying a weapon on school property in violation of § 18.2-308.1, (iii) assault and battery, (iv) brandishing a firearm in violation of § 18.2-282, or (v) destruction of property in violation of § 18.2-137, when such property is located on premises used for business or commercial purposes, or a similar local ordinance, when any such arrest is based on probable cause upon reasonable complaint of the person who observed the alleged offense. The arresting officer may issue a summons to any person arrested under this section for a misdemeanor violation involving shoplifting.

Code 1950, § 19.1-100; 1960, c. 366; 1974, c. 241; 1975, c. 495; 1976, cc. 515, 570; 1977, c. 97; 1979, c. 268; 1982, c. 272; 1983, c. 206; 1984, c. 534; 1985, c. 507; 1988, cc. 353, 744, 752, 853; 1989, c. 726; 1990, cc. 635, 744, 784; 1995, c. 465; 1996, cc. 866, 929, 1015; 1998, c. 684; 2004, c. 949; 2005, cc. 88, 435; 2008, cc. 460, 737; 2010, c. 840; 2011, cc. 510, 643; 2012, c. 776; 2013, c. 787; 2014, c. 543.



§ 19.2-81. (Effective until July 1, 2018) Arrest without warrant authorized in certain cases

A. The following officers shall have the powers of arrest as provided in this section:

1. Members of the State Police force of the Commonwealth;

2. Sheriffs of the various counties and cities, and their deputies;

3. Members of any county police force or any duly constituted police force of any city or town of the Commonwealth;

4. The Commissioner, members and employees of the Marine Resources Commission granted the power of arrest pursuant to § 28.2-900;

5. Regular conservation police officers appointed pursuant to § 29.1-200;

6. United States Coast Guard and United States Coast Guard Reserve commissioned, warrant, and petty officers authorized under § 29.1-205 to make arrests;

7. Conservation officers appointed pursuant to § 10.1-115;

8. Full-time sworn members of the enforcement division of the Department of Motor Vehicles appointed pursuant to § 46.2-217;

9. Special agents of the Department of Alcoholic Beverage Control; and

10. Campus police officers appointed under Chapter 17 (§ 23-232 et seq.) of Title 23.

B. Such officers may arrest without a warrant any person who commits any crime in the presence of the officer and any person whom he has reasonable grounds or probable cause to suspect of having committed a felony not in his presence.

Such officers may arrest without a warrant any person whom the officer has probable cause to suspect of operating any watercraft or motorboat while (i) intoxicated in violation of subsection B of § 29.1-738 or a substantially similar ordinance of any county, city, or town in the Commonwealth or (ii) in violation of an order issued pursuant to § 29.1-738.4 and may thereafter transfer custody of the person arrested to another officer, who may obtain a warrant based upon statements made to him by the arresting officer.

C. Any such officer may, at the scene of any accident involving a motor vehicle, watercraft as defined in § 29.1-733.2 or motorboat, or at any hospital or medical facility to which any person involved in such accident has been transported, or in the apprehension of any person charged with the theft of any motor vehicle, on any of the highways or waters of the Commonwealth, upon reasonable grounds to believe, based upon personal investigation, including information obtained from eyewitnesses, that a crime has been committed by any person then and there present, apprehend such person without a warrant of arrest. For purposes of this section, "the scene of any accident" shall include a reasonable location where a vehicle or person involved in an accident has been moved at the direction of a law-enforcement officer to facilitate the clearing of the highway or to ensure the safety of the motoring public.

D. Such officers may, within three hours of the alleged offense, arrest without a warrant at any location any person whom the officer has probable cause to suspect of driving or operating a motor vehicle, watercraft or motorboat while intoxicated in violation of § 18.2-266, 18.2-266.1, 46.2-341.24, or subsection B of § 29.1-738; or a substantially similar ordinance of any county, city, or town in the Commonwealth, whether or not the offense was committed in such officer's presence. Such officers may, within three hours of the alleged offense, arrest without a warrant at any location any person whom the officer has probable cause to suspect of operating a watercraft or motorboat in violation of an order issued pursuant to § 29.1-738.4, whether or not the offense was committed in such officer's presence.

E. Such officers may arrest, without a warrant or a capias, persons duly charged with a crime in another jurisdiction upon receipt of a photocopy of a warrant or a capias, telegram, computer printout, facsimile printout, a radio, telephone or teletype message, in which photocopy of a warrant, telegram, computer printout, facsimile printout, radio, telephone or teletype message shall be given the name or a reasonably accurate description of such person wanted and the crime alleged.

F. Such officers may arrest, without a warrant or a capias, for an alleged misdemeanor not committed in his presence when the officer receives a radio message from his department or other law-enforcement agency within the Commonwealth that a warrant or capias for such offense is on file.

G. Such officers may also arrest without a warrant for an alleged misdemeanor not committed in their presence involving (i) shoplifting in violation of § 18.2-96 or 18.2-103 or a similar local ordinance, (ii) carrying a weapon on school property in violation of § 18.2-308.1, (iii) assault and battery, (iv) brandishing a firearm in violation of § 18.2-282, or (v) destruction of property in violation of § 18.2-137, when such property is located on premises used for business or commercial purposes, or a similar local ordinance, when any such arrest is based on probable cause upon reasonable complaint of the person who observed the alleged offense. The arresting officer may issue a summons to any person arrested under this section for a misdemeanor violation involving shoplifting.

Code 1950, § 19.1-100; 1960, c. 366; 1974, c. 241; 1975, c. 495; 1976, cc. 515, 570; 1977, c. 97; 1979, c. 268; 1982, c. 272; 1983, c. 206; 1984, c. 534; 1985, c. 507; 1988, cc. 353, 744, 752, 853; 1989, c. 726; 1990, cc. 635, 744, 784; 1995, c. 465; 1996, cc. 866, 929, 1015; 1998, c. 684; 2004, c. 949; 2005, cc. 88, 435; 2008, cc. 460, 737; 2010, c. 840; 2011, cc. 510, 643; 2012, c. 776; 2013, c. 787; 2014, c. 543.



§ 19.2-81.1. Arrest without warrant by correctional officers in certain cases

Any correctional officer, as defined in § 53.1-1, may arrest, in the same manner as provided in § 19.2-81, persons for crimes involving:

(a) The escape of an inmate from a correctional institution, as defined in § 53.1-1;

(b) Assisting an inmate to escape from a correctional institution, as defined in § 53.1-1;

(c) The delivery of contraband to an inmate in violation of § 18.2-474 or § 18.2-474.1; and

(d) Any other criminal offense which may contribute to the disruption of the safety, welfare, or security of the population of a correctional institution.

1976, c. 752.



§ 19.2-81.2. Power of correctional officers and designated noncustodial employees to detain

A. A correctional officer, as defined in § 53.1-1, who has completed the minimum training standards established by the Department of Criminal Justice Services, or other noncustodial employee of the Department of Corrections who has been designated to carry a weapon by the Director of the Department of Corrections pursuant to § 53.1-29 of the Code and who has completed the basic course in detention training as approved by the Department of Criminal Justice Services, may, while on duty in or on the grounds of a correctional institution, or with custody of prisoners without the confines of a correctional institution, detain any person whom he has reasonable suspicion to believe has committed a violation of §§ 18.2-473 through 18.2-475, or of aiding or abetting a prisoner in violating the provisions of § 53.1-203. Such detention shall be for the purpose of summoning a law-enforcement officer in order that the law-enforcement officer can arrest the person who is alleged to have violated any of the above sections.

B. Any employee of the Department of Corrections having the authority to detain any person pursuant to subsection A hereof shall not be held civilly liable for unlawful detention, slander, malicious prosecution, false imprisonment, false arrest, or assault and battery of the person so detained, whether such detention takes place within or without the grounds of a correctional institution, provided that, in causing the detention of such person, the employee had at the time of the detention reasonable suspicion to believe that the person committed a violation for which the detention was undertaken.

C. It is the purpose and intent of this section to ensure that the safety, stability, welfare and security of correctional institutions be preserved insofar as possible.

1976, c. 740; 1979, c. 642; 1984, cc. 720, 779.



§ 19.2-81.3. Arrest without a warrant authorized in cases of assault and battery against a family or household member and stalking and for violations of protective orders; procedure, etc

A. Any law-enforcement officer with the powers of arrest may arrest without a warrant for an alleged violation of § 18.2-57.2, 18.2-60.4, or 16.1-253.2 regardless of whether such violation was committed in his presence, if such arrest is based on probable cause or upon personal observations or the reasonable complaint of a person who observed the alleged offense or upon personal investigation.

B. A law-enforcement officer having probable cause to believe that a violation of § 18.2-57.2 or 16.1-253.2 has occurred shall arrest and take into custody the person he has probable cause to believe, based on the totality of the circumstances, was the predominant physical aggressor unless there are special circumstances which would dictate a course of action other than an arrest. The standards for determining who is the predominant physical aggressor shall be based on the following considerations: (i) who was the first aggressor, (ii) the protection of the health and safety of family and household members, (iii) prior complaints of family abuse by the allegedly abusing person involving the family or household members, (iv) the relative severity of the injuries inflicted on persons involved in the incident, (v) whether any injuries were inflicted in self-defense, (vi) witness statements, and (vii) other observations.

C. A law-enforcement officer having probable cause to believe that a violation of § 18.2-60.4 has occurred that involves physical aggression shall arrest and take into custody the person he has probable cause to believe, based on the totality of the circumstances, was the predominant physical aggressor unless there are special circumstances which would dictate a course of action other than an arrest. The standards for determining who is the predominant physical aggressor shall be based on the following considerations: (i) who was the first aggressor, (ii) the protection of the health and safety of the person to whom the protective order was issued and the person's family and household members, (iii) prior acts of violence, force, or threat, as defined in § 19.2-152.7:1, by the person against whom the protective order was issued against the person protected by the order or the protected person's family or household members, (iv) the relative severity of the injuries inflicted on persons involved in the incident, (v) whether any injuries were inflicted in self-defense, (vi) witness statements, and (vii) other observations.

D. Regardless of whether an arrest is made, the officer shall file a written report with his department, which shall state whether any arrests were made, and if so, the number of arrests, specifically including any incident in which he has probable cause to believe family abuse has occurred, and, where required, including a complete statement in writing that there are special circumstances that would dictate a course of action other than an arrest. The officer shall provide the allegedly abused person or the person protected by an order issued pursuant to § 19.2-152.8, 19.2-152.9, or 19.2-152.10, both orally and in writing, information regarding the legal and community resources available to the allegedly abused person or person protected by the order. Upon request of the allegedly abused person or person protected by the order, the department shall make a summary of the report available to the allegedly abused person or person protected by the order.

E. In every case in which a law-enforcement officer makes an arrest under this section for a violation of § 18.2-57.2, he shall petition for an emergency protective order as authorized in § 16.1-253.4 when the person arrested and taken into custody is brought before the magistrate, except if the person arrested is a minor, a petition for an emergency protective order shall not be required. Regardless of whether an arrest is made, if the officer has probable cause to believe that a danger of acts of family abuse exists, the law-enforcement officer shall seek an emergency protective order under § 16.1-253.4, except if the suspected abuser is a minor, a petition for an emergency protective order shall not be required.

F. A law-enforcement officer investigating any complaint of family abuse, including but not limited to assault and battery against a family or household member shall, upon request, transport, or arrange for the transportation of an abused person to a hospital or safe shelter, or to appear before a magistrate. Any local law-enforcement agency may adopt a policy requiring an officer to transport or arrange for transportation of an abused person as provided in this subsection.

G. The definition of "family or household member" in § 16.1-228 applies to this section.

H. As used in this section, "law-enforcement officer" means (i) any full-time or part-time employee of a police department or sheriff's office which is part of or administered by the Commonwealth or any political subdivision thereof, and any campus police officer appointed under Chapter 17 (§ 23-232 et seq.) of Title 23, and who is responsible for the prevention and detection of crime and the enforcement of the penal, traffic or highway laws of this Commonwealth; (ii) any member of an auxiliary police force established pursuant to § 15.2-1731; and (iii) any special conservator of the peace who meets the certification requirements for a law-enforcement officer as set forth in § 15.2-1706. Part-time employees are compensated officers who are not full-time employees as defined by the employing police department or sheriff's office.

1991, c. 715; 1992, c. 886; 1995, cc. 413, 433; 1996, c. 866; 1997, c. 603; 1998, c. 569; 1999, cc. 697, 721, 807; 2002, cc. 810, 818; 2004, c. 1016; 2008, cc. 551, 691; 2011, cc. 445, 480; 2012, cc. 776, 827; 2014, cc. 779, 797.



§ 19.2-81.4. Repealed

Repealed by Acts 2008, cc. 600 and 771, cl. 2.



§ 19.2-81.5. Cooperation with a law-enforcement officer

Upon receipt of a request and documentation of an indictment or issuance of a warrant from a law-enforcement agency, any public agency within the Commonwealth may disclose to the requesting law-enforcement agency from agency records, to the extent permitted by federal law, the address of an individual who has been indicted or for whom a warrant for arrest for a crime punishable by incarceration has been issued.

1998, c. 436.



§ 19.2-81.6. Authority of law-enforcement officers to arrest illegal aliens

All law-enforcement officers enumerated in § 19.2-81 shall have the authority to enforce immigration laws of the United States, pursuant to the provisions of this section. Any law-enforcement officer enumerated in § 19.2-81 may, in the course of acting upon reasonable suspicion that an individual has committed or is committing a crime, arrest the individual without a warrant upon receiving confirmation from the Bureau of Immigration and Customs Enforcement of the United States Department of Homeland Security that the individual (i) is an alien illegally present in the United States, and (ii) has previously been convicted of a felony in the United States and deported or left the United States after such conviction. Upon receiving such confirmation, the officer shall take the individual forthwith before a magistrate or other issuing authority and proceed pursuant to § 19.2-82.

2004, cc. 360, 412.



§ 19.2-82. Procedure upon arrest without warrant

A. A person arrested without a warrant shall be brought forthwith before a magistrate or other issuing authority having jurisdiction who shall proceed to examine the officer making the arrest under oath. If the magistrate or other issuing authority having jurisdiction has lawful probable cause upon which to believe that a criminal offense has been committed, and that the person arrested has committed such offense, he shall issue either a warrant under the provisions of § 19.2-72 or a summons under the provisions of § 19.2-73.

As used in this section the term "brought before a magistrate or other issuing authority having jurisdiction" shall include a personal appearance before such authority or any two-way electronic video and audio communication meeting the requirements of § 19.2-3.1, in order that the accused and the arresting officer may simultaneously see and speak to such magistrate or authority. If electronic means are used, any documents filed may be transmitted in accordance with § 19.2-3.1.

If a warrant is issued the case shall thereafter be disposed of under the provisions of §§ 19.2-183 through 19.2-190, if the issuing officer is a judge; under the provisions of §§ 19.2-119 through 19.2-134, if the issuing officer is a magistrate or other issuing officer having jurisdiction.

If such warrant or summons is not issued, the person so arrested shall be released.

B. A warrant may be issued pursuant to this section, where the person has been arrested in accordance with § 19.2-81.6, and the magistrate or other issuing authority examines the officer making the arrest under oath, and finds lawful probable cause to believe the arrested individual meets the conditions of clauses (i) and (ii) of § 19.2-81.6. If such warrant is issued, it shall recite § 19.2-81.6 and the applicable violation of federal criminal law previously confirmed with Immigration and Customs Enforcement. Upon the person being taken into federal custody, such state warrant shall be dismissed. Any warrant issued under this subsection shall expire within 72 hours, or when the person is taken into federal custody, whichever occurs first. Recurrent applications for a warrant under this subsection shall not be permitted within a six-month period except where confirmation has been received from Immigration and Customs Enforcement that the arrested person will be taken into federal custody.

Code 1950, § 19.1-100.1; 1968, c. 639; 1975, c. 495; 1981, c. 382; 1983, c. 564; 1984, c. 766; 1991, c. 41; 2002, c. 310; 2004, cc. 360, 412; 2009, c. 669.



§ 19.2-82.1. Giving false identity to law-enforcement officer; penalty

Any person who falsely identifies himself to a law-enforcement officer with the intent to deceive the law-enforcement officer as to his real identity after having been lawfully detained and after being requested to identify himself by a law-enforcement officer, is guilty of a Class 1 misdemeanor.

2006, c. 387.



§ 19.2-83. Repealed

Repealed by Acts 1994, c. 273.



§ 19.2-83.1. Report of arrest of school employees and adult students for certain offenses

A. Every state official or agency and every sheriff, police officer, or other local law-enforcement officer or conservator of the peace having the power to arrest for a felony, upon arresting a person who is known or discovered by the arresting official to be a full-time, part-time, permanent, or temporary teacher or other employee in any public school division in this Commonwealth for a felony or a Class 1 misdemeanor or an equivalent offense in another state shall file a report of such arrest with the division superintendent of the employing division as soon as practicable. The contents of the report required pursuant to this section shall be utilized by the local school division solely to implement the provisions of subsection B of § 22.1-296.2 and § 22.1-315.

B. Every state official or agency and every sheriff, police officer, or other local law-enforcement officer or conservator of the peace having the power to arrest for a felony, shall file a report, as soon as practicable, with the division superintendent of the school division in which the student is enrolled upon arresting a person who is known or discovered by the arresting official to be a student age 18 or older in any public school division in this Commonwealth for:

1. A firearm offense pursuant to Article 4 (§ 18.2-279 et seq.), 5 (§ 18.2-288 et seq.), 6 (§ 18.2-299 et seq.), 6.1 (§ 18.2-307.1 et seq.), or 7 (§ 18.2-308.1 et seq.) of Chapter 7 of Title 18.2;

2. Homicide, pursuant to Article 1 (§ 18.2-30 et seq.) of Chapter 4 of Title 18.2;

3. Felonious assault and bodily wounding, pursuant to Article 4 (§ 18.2-51 et seq.) of Chapter 4 of Title 18.2;

4. Criminal sexual assault, pursuant to Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2;

5. Manufacture, sale, gift, distribution or possession of Schedule I or II controlled substances, pursuant to Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2;

6. Manufacture, sale or distribution of marijuana pursuant to Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2;

7. Arson and related crimes, pursuant to Article 1 (§ 18.2-77 et seq.) of Chapter 5 of Title 18.2;

8. Burglary and related offenses, pursuant to §§ 18.2-89 through 18.2-93;

9. Robbery pursuant to § 18.2-58;

10. Prohibited criminal street gang activity pursuant to § 18.2-46.2; or

11. Recruitment of juveniles for criminal street gang pursuant to § 18.2-46.3.

1991, c. 2; 1996, cc. 958, 960; 1997, c. 721; 2001, c. 591; 2004, c. 517; 2011, cc. 384, 410; 2013, c. 746; 2014, cc. 674, 719.



§ 19.2-83.2. Jail officer to ascertain citizenship of inmate

Whenever any person is taken into custody at any jail, the sheriff or other officer in charge of such facility shall inquire as to whether the person (i) was born in a country other than the United States, and (ii) is a citizen of a country other than the United States. The sheriff or other officer in charge of such facility shall make an immigration alien query to the Law Enforcement Support Center of the United States Immigration and Customs Enforcement for any person who (i) was born in a country other than the United States, and (ii) is a citizen of a country other than the United States, or for whom the answer to (i) or (ii) is unknown. The sheriff or other officer in charge shall communicate the results of any immigration alien query to the Local Inmate Data System of the State Compensation Board. The State Compensation Board shall communicate, on a monthly basis, the results of any immigration alien query that results in a confirmation that the person is illegally present in the United States to the Central Criminal Records Exchange of the Department of State Police in a format approved by the Exchange. The information received by the Central Criminal Records Exchange concerning the person's immigration status shall be recorded in the person's criminal history record.

2008, cc. 180, 415.



§ 19.2-84. Governor to surrender on requisition of President

The Governor shall whenever required by the executive authority of the United States, pursuant to the Constitution and laws thereof, deliver over to justice any person found within the Commonwealth, who is charged with having committed any crime without the jurisdiction of the United States.

Code 1950, § 19.1-47; 1960, c. 366; 1975, c. 495.



§ 19.2-85. Definitions

When appearing in this chapter:

(1) The term "Governor" includes any person performing the functions of Governor by authority of the law of this Commonwealth;

(2) The term "executive authority" includes the Governor, and any person performing the functions of Governor in a state other than this Commonwealth;

(3) The term "State," referring to a state other than this Commonwealth, includes any other state or territory, organized or unorganized, of the United States of America, and the District of Columbia; and

(4) The term "judge" means a judge of a court of record having criminal jurisdiction.

Code 1950, § 19.1-49; 1960, c. 366; 1975, c. 495.



§ 19.2-86. Fugitives from justice; duty of Governor

Subject to the provisions of this chapter, the provisions of the Constitution of the United States controlling, and any and all acts of Congress enacted in pursuance thereof, the Governor shall have arrested and delivered up to the executive authority of any other of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this Commonwealth.

Code 1950, § 19.1-50; 1960, c. 366; 1975, c. 495.



§ 19.2-87. Form of demand

No demand for the extradition of a person charged with, or convicted of, crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under § 19.2-91, that the accused was present in the demanding state at the time of the commission of the alleged crime and that thereafter he fled from such state, and accompanied: (1) by a copy of an indictment found, (2) by a copy or an information supported by an affidavit filed in the state having jurisdiction of the crime, (3) by a copy of an affidavit made before a magistrate in such state together with a copy of any warrant which was issued thereupon, or (4) by a copy of a judgment of conviction or of a sentence imposed in execution thereof together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of the indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

Code 1950, § 19.1-51; 1960, c. 366; 1975, c. 495.



§ 19.2-88. Governor may investigate case

When a demand shall be made upon the Governor by the executive authority of another state for the surrender of a person so charged with, or convicted of, crime, the Governor may call upon the Attorney General or any other officer of this Commonwealth to investigate or assist in investigating the demand and to report to him the situation and circumstances of the person so demanded and whether he ought to be surrendered.

Code 1950, § 19.1-52; 1960, c. 366; 1975, c. 495.



§ 19.2-89. Extradition of persons imprisoned or awaiting trial in another state

When it is desired to have returned to this Commonwealth a person charged in this Commonwealth with a crime and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this Commonwealth as soon as the prosecution in this Commonwealth is terminated.

Code 1950, § 19.1-53; 1960, c. 366; 1975, c. 495.



§ 19.2-90. Extradition of persons who have left demanding state involuntarily

The Governor may also surrender on demand of the executive authority of any other state any person in this Commonwealth who is charged in the manner provided in §§ 19.2-109 to 19.2-111, with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

Code 1950, § 19.1-54; 1960, c. 366; 1975, c. 495.



§ 19.2-91. Extradition of persons not in demanding state at time of commission of crime

The Governor may also surrender, on demand of the executive authority of any other state, any person in this Commonwealth charged in such other state in the manner provided in § 19.2-87 with committing an act in this Commonwealth, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand. The provisions of this chapter not otherwise inconsistent shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

Code 1950, § 19.1-55; 1960, c. 366; 1975, c. 495.



§ 19.2-92. Issuance of Governor's warrant of arrest; its recitals

If the Governor decides that a demand for the extradition of a person, charged with, or convicted of, crime in another state should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to the sheriff or sergeant of any county or city or to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance. Any electronically transmitted facsimile of a Governor's warrant shall be treated as an original document, provided the original is received within four working days of receipt of the facsimile.

Code 1950, § 19.1-56; 1960, c. 366; 1975, c. 495; 2001, cc. 214, 226; 2011, c. 59.



§ 19.2-93. Manner and place of execution of warrant

Such warrant shall authorize the officer or other person to whom it is directed to arrest the accused at any time and at any place where he may be found within the Commonwealth and to command the aid of all peace officers or other persons in the execution of the warrant and to deliver the accused, subject to the provisions of this chapter, to the duly authorized agent of the demanding state.

Code 1950, § 19.1-57; 1960, c. 366; 1975, c. 495.



§ 19.2-94. Assistance to arresting officer

Every officer or other person empowered to make the arrest, as provided in the preceding section, shall have the same authority, in arresting the accused, to command assistance therein as the sheriffs and sergeants of the several counties and cities of this Commonwealth have by law in the execution of any criminal process directed to them, with like penalties against those who refuse to render their assistance.

Code 1950, § 19.1-58; 1960, c. 366; 1975, c. 495.



§ 19.2-95. Rights of accused persons; application for writ of habeas corpus

No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a judge of a circuit or general district court in the Commonwealth, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof and of the time and place of hearing thereon shall be given to the attorney for the Commonwealth of the county or city in which the arrest is made and in which the accused is in custody, and to the agent of the demanding state.

Code 1950, § 19.1-59; 1960, c. 366; 1975, c. 495; 2005, c. 839.



§ 19.2-96. Penalty for noncompliance with preceding section

Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the Governor's warrant in willful disobedience to the last preceding section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 19.1-60; 1960, c. 366; 1975, c. 495.



§ 19.2-97. Confinement in jail when necessary

The officer or persons executing the Governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail shall receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

Code 1950, § 19.1-61; 1960, c. 366; 1975, c. 495.



§ 19.2-98. Same; for prisoners being taken through Commonwealth

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this Commonwealth with such prisoner for the purpose of returning immediately such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail shall receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping, provided, however, that such officer or agent shall deliver to the jailer the warrant or legal order authorizing custody of the prisoner. Such prisoner shall not be entitled to demand a new requisition while in this Commonwealth.

Code 1950, § 19.1-62; 1960, c. 366; 1975, c. 495.



§ 19.2-99. Arrest prior to requisition

Whenever: (1) any person within this Commonwealth shall be charged on the oath of any credible person before any judge, magistrate or other officer authorized to issue criminal warrants in this Commonwealth with the commission of any crime in any other state and, except in cases arising under § 19.2-91, (a) with having fled from justice, (b) with having been convicted of a crime in that state and of having escaped from confinement, or (c) of having broken the terms of his bail, probation, or parole, or (2) complaint shall have been made before any such judge, magistrate or other officer in this Commonwealth setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under § 19.2-91, (a) has fled from justice, (b) having been convicted of a crime in that state has escaped from confinement, or (c) broken the terms of his bail, probation or parole, and that the accused is believed to be in this Commonwealth, such judge, magistrate or other officer shall issue a warrant directed to any sheriff or to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this Commonwealth, and to bring him before any judge who may be available in or convenient of access to the place where the arrest may be made, to answer the charge of complaint and affidavit. A certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

Code 1950, § 19.1-63; 1960, c. 366; 1975, c. 495.



§ 19.2-100. Arrest without warrant

The arrest of a person may be lawfully made also by any peace officer or private person without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year. But when so arrested the accused shall be taken before a judge, magistrate or other officer authorized to issue criminal warrants in this Commonwealth with all practicable speed and complaint made against him under oath setting forth the ground for the arrest as in the preceding section; and thereafter his answer shall be heard as if he had been arrested on a warrant.

Code 1950, § 19.1-64; 1960, c. 366; 1975, c. 495.



§ 19.2-101. Confinement to await requisition; bail

If from the examination before the judge it appears that the person held pursuant to either of the two preceding sections is the person charged with having committed the crime alleged and, except in cases arising under § 19.2-91, that he has fled from justice, the judge shall, by a warrant reciting the accusation, commit him to jail for such a time, not exceeding thirty days, specified in the warrant as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in the next section, or until he shall be legally discharged.

Code 1950, § 19.1-65; 1960, c. 366; 1975, c. 495.



§ 19.2-102. In what cases bail allowed; conditions of bond

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, any judge, magistrate or other person authorized by law to admit persons to bail in this Commonwealth may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned upon his appearance before a judge at a time specified in such bond and upon his surrender for arrest upon the warrant of the Governor of this Commonwealth.

Code 1950, § 19.1-66; 1960, c. 366; 1975, c. 495.



§ 19.2-103. Discharge, recommitment or renewal of bail

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, any judge in this Commonwealth may discharge him or may recommit him for a further period not to exceed sixty days, or such judge may again take bail for his appearance and surrender, as provided in the preceding section, but within a period not to exceed sixty days after the date of such new bond.

Code 1950, § 19.1-67; 1960, c. 366; 1975, c. 495.



§ 19.2-104. Forfeiture of bail

If the prisoner is admitted to bail and fails to appear and surrender himself according to the conditions of his bond, any judge of a circuit or general district court by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this Commonwealth. Recovery may be had on such bond in the name of the Commonwealth as in the case of other bonds given by the accused in criminal proceedings within this Commonwealth.

Code 1950, § 19.1-68; 1960, c. 366; 1975, c. 495.



§ 19.2-105. Persons under criminal prosecution in this Commonwealth at time of requisition

If a criminal prosecution has been instituted against such person under the laws of this Commonwealth and is still pending, the Governor, in his discretion, either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this Commonwealth.

Code 1950, § 19.1-69; 1960, c. 366; 1975, c. 495.



§ 19.2-106. When guilt or innocence of accused inquired into

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.

Code 1950, § 19.1-70; 1960, c. 366; 1975, c. 495.



§ 19.2-107. Governor may recall warrant or issue alias

The Governor may recall his warrant of arrest or may issue another warrant whenever he deems it proper.

Code 1950, § 19.1-71; 1960, c. 366; 1975, c. 495.



§ 19.2-108. Fugitives from this Commonwealth; duty of Governor

Whenever the Governor shall demand a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this Commonwealth, from the executive authority of any other state, or from the chief justice or an associate justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this Commonwealth to some agent commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county or city in this Commonwealth in which the offense was committed. Nothing herein shall prevent the sheriff or police chief of a county or city who has been directed to execute such warrant from authorizing a private prisoner transportation company meeting the minimum qualifications set by the Department of Criminal Justice Services to receive and return the person to the Commonwealth.

Code 1950, § 19.1-72; 1960, c. 366; 1975, c. 495; 2009, c. 848.



§ 19.2-109. Application for requisition for return of person charged with crime

When the return to this Commonwealth of a person charged with crime in this Commonwealth is required, the attorney for the Commonwealth shall present to the Governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein at the time the application is made, and certifying that, in the opinion of the attorney for the Commonwealth, the ends of justice require the arrest and return of the accused to this Commonwealth for trial and that the proceeding is not instituted to enforce a private claim.

Code 1950, § 19.1-73; 1960, c. 366; 1975, c. 495.



§ 19.2-110. Application for requisition for return of escaped convict, etc

When the return to this Commonwealth is required of a person who has been convicted of a crime in this Commonwealth and has escaped from confinement or broken the terms of his bail, probation or parole, the attorney for the Commonwealth, of the county or city in which the offense was committed, or the warden of the institution or sheriff of the county or city from which the escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation or parole and the state in which he is believed to be, including the location of the person therein at the time application is made.

Code 1950, § 19.1-74; 1960, c. 366; 1975, c. 495.



§ 19.2-111. Form of such applications; copies, etc

The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge of a circuit or general district court or other officer issuing the warrant stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The attorney for the Commonwealth, warden or sheriff may also attach such further affidavits and other documents in duplicate as he shall deem proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the Secretary of the Commonwealth, to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.

Code 1950, § 19.1-75; 1960, c. 366; 1975, c. 495.



§ 19.2-112. Costs and expenses of extradition

A. The expenses incident to the extradition of any person under the four preceding sections may be paid out of the state treasury, on warrants of the Comptroller issued upon vouchers signed by the Governor, or such other person as may be designated by him for such purpose.

B. If the person extradited is found guilty, or if the person was extradited after illegally leaving the Commonwealth while on parole or on probation, the person extradited, and not the Commonwealth, shall be responsible for the costs and expenses of extradition. The state treasury shall continue to reimburse local jurisdictions for the costs and expenses of extradition. The fugitive shall pay the costs and expenses of his extradition into the state treasury.

Code 1950, § 19.1-76; 1960, c. 366; 1975, c. 495; 1999, c. 322; 2002, c. 622.



§ 19.2-113. Immunity from service of process in certain civil actions

A person brought into this Commonwealth by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he is being or has been returned, until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

Code 1950, § 19.1-77; 1960, c. 366; 1975, c. 495.



§ 19.2-114. Written waiver of extradition proceedings

Any person arrested in this Commonwealth charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in §§ 19.2-92 and 19.2-93 and all other procedures incidental to extradition proceedings by executing or subscribing in the presence of a judge of a circuit or district court within this Commonwealth a writing which states that he consents to return to the demanding state. However, before the waiver is executed or subscribed by the person, it shall be the duty of the judge to inform the person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in § 19.2-95.

If and when such consent has been duly executed, it shall forthwith be forwarded to the office of the Governor and filed therein. The judge shall direct the officer having the person in custody to promptly deliver him to the duly accredited agent of the demanding state, and shall deliver or cause to be delivered to such agent a copy of the consent.

This section shall not be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an executive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this Commonwealth.

Code 1950, § 19.1-78; 1960, c. 366; 1975, c. 495; 1992, c. 306 .



§ 19.2-115. Nonwaiver by this Commonwealth

Nothing in this chapter contained shall be deemed to constitute a waiver by this Commonwealth of its right, power or privilege to try such demanded person for crime committed within this Commonwealth, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this Commonwealth, nor shall any proceedings had under this chapter which result in, or fail to result in, extradition be deemed a waiver by this Commonwealth of any of its rights, privileges or jurisdiction in any way whatsoever.

Code 1950, § 19.1-79; 1960, c. 366; 1975, c. 495.



§ 19.2-116. No right of asylum; no immunity from other criminal prosecutions while in this Commonwealth

After a person has been brought back to this Commonwealth by, or after waiver of, extradition proceedings he may be tried in this Commonwealth for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

Code 1950, § 19.1-80; 1960, c. 366; 1975, c. 495.



§ 19.2-117. Interpretation of article

The provisions of this article shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact statutes similar thereto.

Code 1950, § 19.1-81; 1960, c. 366; 1975, c. 495.



§ 19.2-118. Short title

This article may be cited as the Uniform Criminal Extradition Act.

Code 1950, § 19.1-82; 1960, c. 366; 1975, c. 495.



§ 19.2-119. Definitions

As used in this chapter:

"Bail" means the pretrial release of a person from custody upon those terms and conditions specified by order of an appropriate judicial officer.

"Bond" means the posting by a person or his surety of a written promise to pay a specific sum, secured or unsecured, ordered by an appropriate judicial officer as a condition of bail to assure performance of the terms and conditions contained in the recognizance.

"Criminal history" means records and data collected by criminal justice agencies or persons consisting of identifiable descriptions and notations of arrests, detentions, indictments, informations or other formal charges, and any deposition arising therefrom.

"Judicial officer" means, unless otherwise indicated, any magistrate serving the jurisdiction, any judge of a district court and the clerk or deputy clerk of any district court or circuit court within their respective cities and counties, any judge of a circuit court, any judge of the Court of Appeals and any justice of the Supreme Court of Virginia.

"Person" means any accused, or any juvenile taken into custody pursuant to § 16.1-246.

"Recognizance" means a signed commitment by a person to appear in court as directed and to adhere to any other terms ordered by an appropriate judicial officer as a condition of bail.

Code 1950, § 19.1-109.1; 1973, c. 485; 1974, c. 114; 1975, c. 495; 1984, c. 703; 1991, c. 581; 1993, c. 636; 1999, cc. 829, 846; 2008, cc. 551, 691.



§ 19.2-120. Admission to bail

Prior to conducting any hearing on the issue of bail, release or detention, the judicial officer shall, to the extent feasible, obtain the person's criminal history.

A. A person who is held in custody pending trial or hearing for an offense, civil or criminal contempt, or otherwise shall be admitted to bail by a judicial officer, unless there is probable cause to believe that:

1. He will not appear for trial or hearing or at such other time and place as may be directed, or

2. His liberty will constitute an unreasonable danger to himself or the public.

B. The judicial officer shall presume, subject to rebuttal, that no condition or combination of conditions will reasonably assure the appearance of the person or the safety of the public if the person is currently charged with:

1. An act of violence as defined in § 19.2-297.1;

2. An offense for which the maximum sentence is life imprisonment or death;

3. A violation of § 18.2-248, 18.2-248.01, 18.2-255, or 18.2-255.2 involving a Schedule I or II controlled substance if (i) the maximum term of imprisonment is 10 years or more and the person was previously convicted of a like offense or (ii) the person was previously convicted as a "drug kingpin" as defined in § 18.2-248;

4. A violation of § 18.2-308.1, 18.2-308.2, or 18.2-308.4 and which relates to a firearm and provides for a mandatory minimum sentence;

5. Any felony, if the person has been convicted of two or more offenses described in subdivision 1 or 2, whether under the laws of the Commonwealth or substantially similar laws of the United States;

6. Any felony committed while the person is on release pending trial for a prior felony under federal or state law or on release pending imposition or execution of sentence or appeal of sentence or conviction;

7. An offense listed in subsection B of § 18.2-67.5:2 and the person had previously been convicted of an offense listed in § 18.2-67.5:2 or a substantially similar offense under the laws of any state or the United States and the judicial officer finds probable cause to believe that the person who is currently charged with one of these offenses committed the offense charged;

8. A violation of § 18.2-374.1 or 18.2-374.3 where the offender has reason to believe that the solicited person is under 15 years of age and the offender is at least five years older than the solicited person;

9. A violation of § 18.2-46.2, 18.2-46.3, 18.2-46.5, or 18.2-46.7;

10. A violation of § 18.2-36.1, 18.2-51.4, 18.2-266, or 46.2-341.24 and the person has, within the past five years of the instant offense, been convicted three times on different dates of a violation of any combination of these Code sections, or any ordinance of any county, city, or town or the laws of any other state or of the United States substantially similar thereto, and has been at liberty between each conviction;

11. A second or subsequent violation of § 16.1-253.2 or 18.2-60.4 or a substantially similar offense under the laws of any state or the United States;

12. A violation of subsection B of § 18.2-57.2;

13. A violation of subsection C of § 18.2-460 charging the use of threats of bodily harm or force to knowingly attempt to intimidate or impede a witness; or

14. A violation of § 18.2-51.6 if the alleged victim is a family or household member as defined in § 16.1-228.

C. The judicial officer shall presume, subject to rebuttal, that no condition or combination of conditions will reasonably assure the appearance of the person or the safety of the public if the person is being arrested pursuant to § 19.2-81.6.

D. A judicial officer who is a magistrate, clerk, or deputy clerk of a district court or circuit court may not admit to bail, that is not set by a judge, any person who is charged with an offense giving rise to a rebuttable presumption against bail as set out in subsection B or C without the concurrence of an attorney for the Commonwealth. For a person who is charged with an offense giving rise to a rebuttable presumption against bail, any judge may set or admit such person to bail in accordance with this section after notice and an opportunity to be heard has been provided to the attorney for the Commonwealth.

E. The court shall consider the following factors and such others as it deems appropriate in determining, for the purpose of rebuttal of the presumption against bail described in subsection B, whether there are conditions of release that will reasonably assure the appearance of the person as required and the safety of the public:

1. The nature and circumstances of the offense charged;

2. The history and characteristics of the person, including his character, physical and mental condition, family ties, employment, financial resources, length of residence in the community, community ties, past conduct, history relating to drug or alcohol abuse, criminal history, membership in a criminal street gang as defined in § 18.2-46.1, and record concerning appearance at court proceedings; and

3. The nature and seriousness of the danger to any person or the community that would be posed by the person's release.

F. The judicial officer shall inform the person of his right to appeal from the order denying bail or fixing terms of bond or recognizance consistent with § 19.2-124.

G. If the judicial officer sets a secured bond and the person engages the services of a licensed bail bondsman, the magistrate executing recognizance for the accused shall provide the bondsman, upon request, with a copy of the person's Virginia criminal history record, if readily available, to be used by the bondsman only to determine appropriate reporting requirements to impose upon the accused upon his release. The bondsman shall pay a $15 fee payable to the state treasury to be credited to the Literary Fund, upon requesting the defendant's Virginia criminal history record issued pursuant to § 19.2-389. The bondsman shall review the record on the premises and promptly return the record to the magistrate after reviewing it.

1975, c. 495; 1978, c. 755; 1979, c. 649; 1987, c. 390; 1991, c. 581; 1993, c. 636; 1996, c. 973; 1997, cc. 6, 476; 1999, cc. 829, 846; 2000, c. 797; 2002, cc. 588, 623; 2004, cc. 308, 360, 406, 412, 461, 819, 954, 959; 2005, c. 132; 2006, c. 504; 2007, cc. 134, 386, 745, 923; 2008, c. 596; 2010, c. 862; 2011, cc. 445, 450, 480; 2012, c. 467; 2015, c. 413.



§ 19.2-120.1. Presumption of no bail for illegal aliens charged with certain crimes

A. In addition to the presumption against the admission to bail under subsection B of § 19.2-120, the judicial officer shall presume, subject to rebuttal, that no condition or combination of conditions will reasonably assure the appearance of the person or the safety of the public if (i) the person is currently charged with an offense listed in subsection A of § 19.2-297.1, subsection C of § 17.1-805, any offense under Chapter 4 (§ 18.2-30 et seq.) of Title 18.2 except any offense under subsection A of § 18.2-57.2, any felony offense under Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, or any offense under Article 2 (§ 18.2-266 et seq.), or any local ordinance substantially similar thereto, 4 (§ 18.2-279 et seq.), 5 (§ 18.2-288 et seq.), 6 (§ 18.2-299 et seq.), 6.1 (§ 18.2-307.1 et seq.), or 7 (§ 18.2-308.1 et seq.) of Chapter 7 of Title 18.2, and (ii) the person has been identified as being illegally present in the United States by United States Immigration and Customs Enforcement.

B. Notwithstanding subsection A, no presumption shall exist under this section as to any misdemeanor offense, or any felony offense under Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, unless United States Immigration and Customs Enforcement has guaranteed that, in all such cases in the Commonwealth, it will issue a detainer for the initiation of removal proceedings and agree to reimburse for the cost of incarceration from the time of the issuance of the detainer.

2008, cc. 469, 834; 2013, c. 746.



§ 19.2-121. Fixing terms of bail

If the person is admitted to bail, the terms thereof shall be such as, in the judgment of any official granting or reconsidering the same, will be reasonably fixed to assure the appearance of the accused and to assure his good behavior pending trial. The judicial officer shall take into account (i) the nature and circumstances of the offense; (ii) whether a firearm is alleged to have been used in the offense; (iii) the weight of the evidence; (iv) the financial resources of the accused or juvenile and his ability to pay bond; (v) the character of the accused or juvenile including his family ties, employment or involvement in education; (vi) his length of residence in the community; (vii) his record of convictions; (viii) his appearance at court proceedings or flight to avoid prosecution or failure to appear at court proceedings; (ix) whether the person is likely to obstruct or attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness, juror, or victim; and (x) any other information available which the court considers relevant to the determination of whether the accused or juvenile is unlikely to appear for court proceedings.

In any case where the accused has appeared and otherwise met the conditions of bail, no bond therefor shall be used to satisfy fines and costs unless agreed to by the person who posted such bond.

1975, c. 495; 1978, c. 755; 1980, c. 190; 1991, c. 581; 1992, c. 576; 1993, c. 636; 1999, cc. 829, 846.



§ 19.2-122. Repealed

Repealed by Acts 1986, c. 327.



§ 19.2-123. Release of accused on secured or unsecured bond or promise to appear; conditions of release

A. Any person arrested for a felony who has previously been convicted of a felony, or who is presently on bond for an unrelated arrest in any jurisdiction, or who is on probation or parole, may be released only upon a secure bond. This provision may be waived with the approval of the judicial officer and with the concurrence of the attorney for the Commonwealth or the attorney for the county, city or town. Subject to the foregoing, when a person is arrested for either a felony or a misdemeanor, any judicial officer may impose any one or any combination of the following conditions of release:

1. Place the person in the custody and supervision of a designated person, organization or pretrial services agency which, for the purposes of this section, shall not include a court services unit established pursuant to § 16.1-233;

2. Place restrictions on the travel, association or place of abode of the person during the period of release and restrict contacts with household members for a specified period of time;

2a. Require the execution of an unsecured bond;

3. Require the execution of a secure bond which at the option of the accused shall be satisfied with sufficient solvent sureties, or the deposit of cash in lieu thereof. Only the actual value of any interest in real estate or personal property owned by the proposed surety shall be considered in determining solvency and solvency shall be found if the value of the proposed surety's equity in the real estate or personal property equals or exceeds the amount of the bond;

3a. Require that the person do any or all of the following: (i) maintain employment or, if unemployed, actively seek employment; (ii) maintain or commence an educational program; (iii) avoid all contact with an alleged victim of the crime and with any potential witness who may testify concerning the offense; (iv) comply with a specified curfew; (v) refrain from possessing a firearm, destructive device, or other dangerous weapon; (vi) refrain from excessive use of alcohol, or use of any illegal drug or any controlled substance not prescribed by a health care provider; and (vii) submit to testing for drugs and alcohol until the final disposition of his case;

3b. Place a prohibition on a person who holds an elected constitutional office and who is accused of a felony arising from the performance of his duties from physically returning to his constitutional office;

3c. Require the accused to accompany the arresting officer to the jurisdiction's fingerprinting facility and submit to having his photograph and fingerprints taken prior to release; or

4. Impose any other condition deemed reasonably necessary to assure appearance as required, and to assure his good behavior pending trial, including a condition requiring that the person return to custody after specified hours or be placed on home electronic incarceration pursuant to § 53.1-131.2 or, when the person is required to execute a secured bond, be subject to monitoring by a GPS (Global Positioning System) tracking device, or other similar device. The defendant may be ordered by the court to pay the cost of the device.

Upon satisfaction of the terms of recognizance, the accused shall be released forthwith.

In addition, where the accused is an individual receiving services in a state training center for individuals with intellectual disability, the judicial officer may place the individual in the custody of the director of the training center, if the director agrees to accept custody. The director is hereby authorized to take custody of the individual and to maintain him at the training center prior to a trial or hearing under such circumstances as will reasonably assure the appearance of the accused for the trial or hearing.

B. In any jurisdiction served by a pretrial services agency which offers a drug or alcohol screening or testing program approved for the purposes of this subsection by the chief general district court judge, any such person charged with a crime may be requested by such agency to give voluntarily a urine sample, submit to a drug or alcohol screening, or take a breath test for presence of alcohol. A sample may be analyzed for the presence of phencyclidine (PCP), barbiturates, cocaine, opiates or such other drugs as the agency may deem appropriate prior to any hearing to establish bail. The judicial officer and agency shall inform the accused or juvenile being screened or tested that test results shall be used by a judicial officer only at a bail hearing and only to determine appropriate conditions of release or to reconsider the conditions of bail at a subsequent hearing. All screening or test results, and any pretrial investigation report containing the screening or test results, shall be confidential with access thereto limited to judicial officers, the attorney for the Commonwealth, defense counsel, other pretrial service agencies, any criminal justice agency as defined in § 9.1-101 and, in cases where a juvenile is screened or tested, the parents or legal guardian or custodian of such juvenile. However, in no event shall the judicial officer have access to any screening or test result prior to making a bail release determination or to determining the amount of bond, if any. Following this determination, the judicial officer shall consider the screening or test results and the screening or testing agency's report and accompanying recommendations, if any, in setting appropriate conditions of release. In no event shall a decision regarding a release determination be subject to reversal on the sole basis of such screening or test results. Any accused or juvenile whose urine sample has tested positive for such drugs and who is admitted to bail may, as a condition of release, be ordered to refrain from use of alcohol or illegal drugs and may be required to be tested on a periodic basis until final disposition of his case to ensure his compliance with the order. Sanctions for a violation of any condition of release, which violations shall include subsequent positive drug or alcohol test results or failure to report as ordered for testing, may be imposed in the discretion of the judicial officer and may include imposition of more stringent conditions of release, contempt of court proceedings or revocation of release. Any test given under the provisions of this subsection which yields a positive drug or alcohol test result shall be reconfirmed by a second test if the person tested denies or contests the initial drug or alcohol test positive result. The results of any drug or alcohol test conducted pursuant to this subsection shall not be admissible in any judicial proceeding other than for the imposition of sanctions for a violation of a condition of release.

C. [Repealed.]

D. Nothing in this section shall be construed to prevent an officer taking a juvenile into custody from releasing that juvenile pursuant to § 16.1-247. If any condition of release imposed under the provisions of this section is violated, a judicial officer may issue a capias or order to show cause why the recognizance should not be revoked.

E. Nothing in this section shall be construed to prevent a court from imposing a recognizance or bond designed to secure a spousal or child support obligation pursuant to § 16.1-278.16, Chapter 5 (§ 20-61 et seq.) of Title 20, or § 20-114 in addition to any recognizance or bond imposed pursuant to this chapter.

Code 1950, § 19.1-109.2; 1973, c. 485; 1975, c. 495; 1978, cc. 500, 755; 1979, c. 518; 1981, c. 528; 1984, c. 707; 1989, c. 369; 1991, cc. 483, 512, 581, 585; 1992, c. 576; 1993, c. 636; 1999, cc. 829, 846; 2000, cc. 885, 1020, 1041; 2001, c. 201; 2006, c. 296; 2008, cc. 129, 884; 2011, cc. 799, 837; 2012, cc. 476, 507; 2013, c. 614; 2014, c. 466.



§ 19.2-124. Appeal from bail, bond, or recognizance order

A. If a judicial officer denies bail to a person, requires excessive bond, or fixes unreasonable terms of a recognizance under this article, the person may appeal the decision of the judicial officer.

If the initial bail decision on a charge brought by a warrant or district court capias is made by a magistrate, clerk, or deputy clerk, the person shall first appeal to the district court in which the case is pending.

If the initial bail decision on a charge brought by direct indictment or presentment or circuit court capias is made by a magistrate, clerk, or deputy clerk, the person shall first appeal to the circuit court in which the case is pending.

If the appeal of an initial bail decision is taken on any charge originally pending in a district court after that charge has been appealed, certified, or transferred to a circuit court, the person shall first appeal to the circuit court in which the case is pending.

Any bail decision made by a judge of a court may be appealed successively by the person to the next higher court, up to and including the Supreme Court of Virginia, where permitted by law.

B. The attorney for the Commonwealth may appeal a bail, bond, or recognizance decision to the same court to which the accused person is required to appeal under subsection A.

C. The court granting or denying such bail may, upon appeal thereof, and for good cause shown, stay execution of such order for so long as reasonably practicable for the party to obtain an expedited hearing before the next higher court. No such stay may be granted after any person who has been granted bail has been released from custody on such bail.

D. No filing or service fees shall be assessed or collected for any appeal taken pursuant to this section.

Code 1950, §§ 19.1-109.3, 19.1-112; 1960, c. 366; 1973, cc. 130, 485; 1975, c. 495; 1978, c. 755; 1984, c. 703; 1991, c. 581; 1999, cc. 829, 846; 2007, cc. 462, 549; 2010, cc. 404, 592; 2013, cc. 408, 474.



§ 19.2-125. Release pending appeal from conviction in court not of record

A person who has been convicted of an offense in a district court and who has noted an appeal shall be given credit for any bond that he may have posted in the court from which he appeals and shall be treated in accordance with the provisions of this article.

Code 1950, § 19.1-109.4; 1973, c. 485; 1975, c. 495; 1978, c. 755; 1999, cc. 829, 846.



§ 19.2-126. Repealed

Repealed by Acts 1999, cc. 829 and 846.



§ 19.2-127. Conditions of release of material witness

If it appears by affidavit that the testimony of a person is material in any criminal proceeding, and it reasonably appears that it will be impossible to secure his presence by a subpoena, a judge shall inquire into the conditions of his release pursuant to this article.

Code 1950, § 19.1-109.6; 1973, c. 485; 1975, c. 495; 1999, cc. 829, 846.



§ 19.2-128. Penalties for failure to appear

A. Whoever, having been released pursuant to this chapter or § 19.2-319 or on a summons pursuant to § 19.2-73 or § 19.2-74, willfully fails to appear before any court or judicial officer as required, shall, after notice to all interested parties, incur a forfeiture of any security which may have been given or pledged for his release, unless one of the parties can show good cause for excusing the absence, or unless the court, in its sound discretion, shall determine that neither the interests of justice nor the power of the court to conduct orderly proceedings will be served by such forfeiture.

B. Any person (i) charged with a felony offense or (ii) convicted of a felony offense and execution of sentence is suspended pursuant to § 19.2-319 who willfully fails to appear before any court as required shall be guilty of a Class 6 felony.

C. Any person (i) charged with a misdemeanor offense or (ii) convicted of a misdemeanor offense and execution of sentence is suspended pursuant to § 19.2-319 who willfully fails to appear before any court as required shall be guilty of a Class 1 misdemeanor.

Code 1950, § 19.1-109.7; 1973, c. 485; 1975, c. 495; 1981, c. 382; 1982, c. 271; 1999, c. 821.



§ 19.2-129. Power of court to punish for contempt

Nothing in this chapter shall interfere with or prevent the exercise by any court of the Commonwealth of its power to punish for contempt, except that a person shall not be sentenced for contempt and under the provisions of § 19.2-128 for the same absence.

Code 1950, § 19.1-109.8; 1973, c. 485; 1975, c. 495.



§ 19.2-130. Bail in subsequent proceeding arising out of initial arrest

Any person admitted to bail by a judge or clerk of a district court or by a magistrate shall not be required to be admitted to bail in any subsequent proceeding arising out of the initial arrest unless the court having jurisdiction of such subsequent proceeding deems the initial amount of bond or security taken inadequate. When the court having jurisdiction of the proceeding believes the amount of bond or security inadequate or excessive, it may change the amount of such bond or security, require new and additional sureties, or set other terms of bail as are appropriate to the case, including, but not limited to, drug and alcohol monitoring. The court may, after notice to the parties, initiate a proceeding to alter the terms and conditions of bail on its own motion.

Code 1950, § 19.1-111.1; 1972, c. 366; 1975, c. 495; 1978, c. 755; 1991, c. 581; 2008, cc. 363, 812.



§ 19.2-130.1. Bail terms set by court on a capias to be honored by magistrate

A magistrate who is to set the terms of bail of a person arrested and brought before him pursuant to § 19.2-234 shall, unless circumstances exist that require him to set more restrictive terms, set the terms of bail in accordance with the order of the court that issued the capias, if such an order is affixed to or made a part of the capias by the court.

2010, cc. 312, 375; 2011, c. 112.



§ 19.2-131. Bail for person held in jurisdiction other than that of trial

In any case in which a person charged with a misdemeanor or felony, or a juvenile taken into custody pursuant to § 16.1-246 is held in some county, city or town other than that in which he is to be tried upon such charge, he may be admitted to bail by any judicial officer of the county, city or town in which he is so held in accordance with the provisions of law concerning the granting of bail in cases in which persons are so admitted to bail, when held in the county, city or town in which they are to be tried.

In such case, such judicial officer before whom he is brought may, without trial or examination, let him to bail, upon taking a recognizance for his appearance before the court having cognizance of the case. The fact of taking such recognizance shall be certified by the court or officer taking it upon the warrant under which such person was arrested or taken into custody and the warrant and recognizance shall be returned forthwith to the clerk of the court before whom the accused or juvenile taken into custody pursuant to § 16.1-246 is to appear. And to such court, the judicial officer who issued such warrant shall recognize or cause to be summoned such witnesses as he may think proper.

Code 1950, §§ 19.1-118, 19.1-119; 1960, c. 366; 1975, c. 495; 1978, c. 755; 1992, c. 576 .



§ 19.2-132. Motion to increase amount of bond fixed by judicial officer; when bond may be increased

If the amount of any bond fixed by a judicial officer is subsequently deemed insufficient, or the security taken inadequate, or if it appears that bail should have been denied or that the person has violated a term or condition of his release, or has been convicted of or arrested for a felony or misdemeanor, the attorney for the Commonwealth of the county or city in which the person is held for trial may, on reasonable notice to the person and, if such person has been admitted to bail, to any surety on the bond of such person, move the appropriate judicial officer to increase the amount of such bond or to revoke bail. The court may grant such motion and may require new or additional sureties therefor, or both or revoke bail. Any surety in a bond for the appearance of such person may take from his principal collateral or other security to indemnify such surety against liability. The failure to notify the surety will not prohibit the court from proceeding with the bond hearing.

The court ordering any increase in the amount of such bond, ordering new or additional sureties, or revoking such bail may, upon appeal, and for good cause shown, stay execution of such order for so long as reasonably practicable for such person to obtain an expedited hearing before the court to which such order has been appealed.

Code 1950, § 19.1-120; 1960, c. 366; 1975, c. 495; 1978, c. 755; 1989, c. 519; 1991, c. 581; 1999, cc. 829, 846; 2010, cc. 404, 592; 2013, cc. 408, 474.



§ 19.2-132.1. Repealed

Repealed by Acts 1991, c. 581 .



§ 19.2-134. When bail piece to be delivered to accused; form of bail piece

In all cases in which recognizances, at the suit of the Commonwealth, may have been, or shall hereafter be entered into, it shall be the duty of the clerk of the court in which, or in the clerk's office of which, any recognizance is filed, to deliver to the accused and his sureties upon request, a bail piece, in substance, as follows: "A. B. of the county or city of ......, is delivered to bail, unto C. D. of the county or city of ......, at the suit of the Commonwealth. Given under my hand, this day of ........, in the year ............."

Code 1950, § 19.1-123; 1960, c. 366; 1975, c. 495; 1991, c. 581; 1992, c. 576 .



§ 19.2-135. Commitment for trial; recognizance; notice to attorney for Commonwealth; remand on violation of condition

When a judicial officer considers that there is sufficient cause for charging the accused or juvenile taken into custody pursuant to § 16.1-246 with a felony, unless it be a case wherein it is otherwise specially provided, the commitment shall be for trial or hearing. Any recognizance taken of the accused or juvenile shall be upon the following conditions: (1) that he appear to answer for the offense with which he is charged before the court or judge before whom the case will be tried at such time as may be stated in the recognizance and at any time or times to which the proceedings may be continued and before any court or judge thereafter in which proceedings on the charge are held; (2) that he shall not depart from the Commonwealth unless the judicial officer taking recognizance or a court in a subsequent proceeding specifically waives such requirement; and (3) that he shall keep the peace and be of good behavior until the case is finally disposed of. Every such recognizance shall also include a waiver such as is required by § 49-12 in relation to the bonds therein mentioned and though such waiver be not expressed in the recognizance it shall be deemed to be included therein in like manner and with the same effect as if it was so expressed. The judge shall return to the clerk of the court wherein the accused or juvenile is to be tried, or the case be heard as soon as may be, a certificate of the nature of the offense, showing whether the accused or juvenile was committed to jail or recognized for his appearance; and the clerk, as soon as may be, shall inform the attorney for the Commonwealth of such certificate.

The court may, in its discretion, in the event of a violation of any condition of a recognizance taken pursuant to this section, remand the principal to jail until the case is finally disposed of, and if the principal is remanded to jail, the surety is discharged from liability.

When a recognizance is taken of a witness in a case against an accused or juvenile, the condition thereof shall be that he appear to give evidence in such case and that he shall not depart from the Commonwealth without the leave of such court or judge.

Code 1950, §§ 19.1-125, 19.1-128, 19.1-133; 1960, c. 366; 1968, c. 639; 1975, c. 495; 1977, c. 287; 1978, c. 755; 1979, c. 735; 1988, c. 688; 1992, c. 576 .



§ 19.2-136. How bonds in recognizances payable; penalty

Bonds in recognizances in criminal or juvenile cases shall be payable to the county or city in which the case is prosecuted. The treasurer or director of finance of such locality may engage in collection activity regarding the judgment of default rendered pursuant to § 19.2-143. Any responses to the judgment of default rendered pursuant to § 19.2-143 shall be filed with the court, with notice given to such locality. Every bond under this title shall be in such sum as the court or officer requiring it may direct.

Code 1950, § 19.1-127; 1960, c. 366; 1973, c. 485; 1975, c. 495; 1978, c. 755; 1991, c. 581; 2011, c. 802; 2012, c. 408.



§ 19.2-137. Order of court on recognizance

When such recognizance is taken by a court of a person to answer a charge or of a witness to give evidence it shall be sufficient for the order of the court taking the recognizance to state that the party or parties recognized were duly recognized upon a bond in such sum as the court may have directed with such surety as the court may have accepted for his or their appearance before such court at such time as may have been prescribed by the court to answer for the offense with which such person is charged or to give evidence, as the case may be.

Code 1950, § 19.1-129; 1960, c. 366; 1975, c. 495; 1991, c. 581 .



§ 19.2-138. Repealed

Repealed by Acts 1987, c. 670.



§ 19.2-141. How recognizance taken for incapacitated or insane person or one under disability

A recognizance which would be taken of a person but for his being a minor, insane or otherwise mentally incapacitated, may be taken of another person and without further surety, if such other person is deemed sufficient, for the performance by such minor, insane or otherwise incapacitated person, of the conditions of the recognizance.

Code 1950, § 19.1-134; 1960, c. 366; 1975, c. 495; 1997, c. 801.



§ 19.2-142. Where recognizance taken out of court to be sent

A person taking a recognizance out of court shall forthwith transmit it to the clerk of the court for appearance before which it is taken; or, if it be not for appearance before a court, to the clerk of the circuit court of the county or city in which it is taken; and it shall remain filed in the clerk's office.

Code 1950, § 19.1-136; 1960, c. 366; 1975, c. 495.



§ 19.2-143. Where default recorded; process on recognizance; forfeiture on recognizance; when copy may be used; cash bond

When a person, under recognizance in a case, either as party or witness, fails to perform the condition of appearance thereof, if it is to appear before a court of record, or a district court, a hearing shall be held upon reasonable notice to all parties affording them opportunity to show cause why the recognizance or any part thereof should not be forfeited. The show cause notice shall be issued within 45 days of the breach of the condition of appearance.

If the court finds the recognizance or any part thereof should be forfeited, the default shall be recorded therein, unless the defendant or juvenile is brought before the court within 150 days of the findings of default. After 150 days of the finding of default, his default shall be recorded therein, and if it is to appear before a district court, his default shall be entered by the judge of such court, on the case papers unless the defendant or juvenile has been delivered or appeared before the court. The process on any such forfeited recognizance shall be issued from the court before which the appearance was to be, and wherein such forfeiture was recorded or entered. Any such process issued by a judge shall be made returnable before, and tried by, such judge, who shall promptly transmit to the clerk of the circuit court of his county or city wherein deeds are recorded an abstract of such judgment as he may render thereon, which shall be forthwith docketed by the clerk of such court.

If the defendant or juvenile appears before or is delivered to the court within 24 months of the findings of default, the court shall remit any bond previously ordered forfeited by the courts, less such costs as the court may direct.

If it is brought to the attention of the court that the defendant or juvenile is incarcerated in another state or country within 48 months of the finding of default, thereby preventing his delivery or appearance within that period, the court shall remit any bond previously ordered forfeited. If the defendant or juvenile left the Commonwealth with the permission of the court, the bond shall be remitted without deduction of costs; otherwise, the cost of returning him to the Commonwealth shall be deducted from the bond.

Evidence that the defendant or juvenile is incarcerated or subject to court process in another jurisdiction on the day his appearance is required or a medical certificate from a duly licensed physician that the defendant was physically unable to so appear shall be considered evidence of good cause why the recognizance should not be forfeited.

If such recognizance so forfeited is not for such appearance, process thereon shall be issued from the court in which it was taken, or the court to which it was made returnable, and in a proceeding in one court on a recognizance entered in another a copy thereof shall be evidence in like manner as the original would be if it had been entered in the court wherein the proceeding is being had thereon.

However, when any defendant or juvenile who posted a cash bond and failed to appear is tried in his absence and is convicted, the court or judge trying the case shall first apply the cash bond, or so much thereof as may be necessary, to the payment of any fines or costs, or both, adjudged against the defendant or juvenile or imposed by law. Any remaining funds shall be forfeited without further notice. However, if a rehearing is granted, the court may remit part or all of such cash bond not applied ultimately to fines or costs, and order a refund of the same by the State Treasurer, or by the treasurer or director of finance of the locality, if the bond was collected by a locality pursuant to § 19.2-136, but only if good cause is shown.

If the defendant or juvenile posted a cash bond and failed to appear, but is not tried in his absence, the bond shall be forfeited promptly without further notice. However, if the defendant or juvenile appears in court within 60 days after the bond is forfeited, the judge may remit part or all of any bond previously forfeited and order a refund of the same by the State Treasurer, or by the treasurer or director of finance of the locality, if the bond was collected by a locality pursuant to § 19.2-136.

Code 1950, § 19.1-137; 1960, c. 366; 1962, c. 499; 1970, c. 371; 1973, c. 409; 1975, c. 495; 1978, c. 755; 1979, c. 735; 1987, c. 670; 1988, c. 443; 1990, c. 624; 2000, c. 885; 2003, c. 840; 2005, c. 585; 2006, cc. 296, 316; 2011, c. 802; 2012, c. 408.



§ 19.2-144. Forfeiture of recognizance while in military or naval service

If in any motion, action, suit or other proceeding made or taken in any court of this Commonwealth on a forfeited bail bond or forfeited recognizance, or to enforce the payment of the bond in any manner or any judgment thereon, or to forfeit any bail bond or recognizance, it appears that the person for whose alleged default such bail bond or recognizance was forfeited or judgment rendered, or such motion is made or proceeding taken, was prevented from complying with the condition of such bail bond or recognizance by reason of his having enlisted or been drafted in the army or navy of the United States, then judgment or decree on such motion, action, suit or other proceeding shall be given for the defendant.

Code 1950, § 19.1-139; 1960, c. 366; 1975, c. 495; 1991, c. 581 .



§ 19.2-145. How penalty remitted

When in an action or on a motion to extend the period for enforcement of a judgment on a recognizance the penalty is adjudged to be forfeited the court may on an application of a defendant or juvenile remit the penalty or any part of it and render judgment on such terms and conditions as it deems reasonable.

Code 1950, § 19.1-140; 1960, c. 366; 1975, c. 495; 1978, c. 755; 1982, c. 153.



§ 19.2-146. Defects in form of recognizance not to defeat action or judgment

No action or judgment on a recognizance shall be defeated or arrested by reason of any defect in the form of the recognizance, if it appear to have been taken by a court or officer authorized to take it and be substantially sufficient.

Code 1950, § 19.1-141; 1960, c. 366; 1975, c. 495.



§ 19.2-147. Docketing judgment on forfeited recognizance or bond

Whenever a judgment is entered in any court of record in favor of the Commonwealth of Virginia upon a forfeited recognizance or bond, the clerk of the court in which the judgment is rendered shall certify an abstract of the same to the clerk of the circuit court of the county or city wherein the judgment debtor resides or of any city or county in which he may own real property, who shall thereupon enter the abstract of judgment upon his judgment docket.

Code 1950, § 19.1-142; 1960, c. 366; 1975, c. 495; 1994, c. 432.



§ 19.2-148. Surety discharged on payment of amount, etc., into court

A surety on a bond in a recognizance may, after default, pay into the court from which the process has issued, or may issue thereon, the amount for which he is bound, with such costs as the court may direct, and be thereupon discharged.

Code 1950, § 19.1-143; 1960, c. 366; 1975, c. 495; 1991, c. 581 .



§ 19.2-149. How surety on a bond in recognizance may surrender principal and be discharged from liability

A bail bondsman or his licensed bail enforcement agent on a bond in a recognizance may at any time arrest his principal and surrender him to the court before which the recognizance was taken or before which such principal's appearance is required, or to the sheriff, sergeant or jailer of the county or city wherein the court before which such principal's appearance is required is located; in addition to the above authority, upon the application of the surety, the court, or the clerk thereof, before which the recognizance was taken, or before which such principal's appearance is required, or any magistrate shall issue a capias for the arrest of such principal, and such capias may be executed by such bail bondsman or his licensed bail enforcement agent, or by any sheriff, sergeant or police officer, and the person executing such capias shall deliver such principal and such capias to the sheriff or jailer of the county or the sheriff, sergeant or jailer of the city in which the appearance of such principal is required, and thereupon the surety or the property bail bondsman shall be discharged from liability for any act of the principal subsequent thereto. Such sheriff, sergeant or jailer shall thereafter deliver such capias to the clerk of such court, with his endorsement thereon acknowledging delivery of such principal to his custody. If a magistrate issues a capias pursuant to this section, the magistrate shall transmit a copy of the capias to the court before which such principal's appearance is required by the close of business on the next day that is not a Saturday, Sunday, legal holiday, or day on which the court is lawfully closed.

Code 1950, § 19.1-144; 1960, c. 366; 1975, c. 495; 1991, c. 581; 2004, c. 460; 2015, c. 622.



§ 19.2-150. Proceeding when surety surrenders principal

If the surrender is to the court, the court shall make such order as it deems proper; if the surrender is to a sheriff or jailer, the officer to whom the accused has been surrendered shall give the surety a certificate of the fact. After such surrender the person shall be treated in accordance with the provisions of Article 1 (§ 19.2-119 et seq.) of Chapter 9 of this title unless the court or judge thereof has reason to believe that no one or more conditions of release will reasonably assure that the person will not flee or pose a danger to any other person or to the community.

Code 1950, § 19.1-145; 1960, c. 366; 1973, c. 485; 1975, c. 495; 1978, c. 755; 1999, cc. 829, 846.



§ 19.2-151. Satisfaction and discharge of assault and similar charges

When a person is in jail or under a recognizance to answer a charge of assault and battery or other misdemeanor, or has been indicted for an assault and battery or other misdemeanor for which there is a remedy by civil action, unless the offense was committed (i) by or upon any law-enforcement officer, (ii) riotously in violation of §§ 18.2-404 to 18.2-407, (iii) against a family or household member in violation of § 18.2-57.2, or (iv) with intent to commit a felony, if the person injured appears before the court which made the commitment or took the recognizance, or before the court in which the indictment is pending, and acknowledges in writing that he has received satisfaction for the injury, the court may, in its discretion, by an order, supersede the commitment, discharge the recognizance, or dismiss the prosecution, upon payment by the defendant of costs accrued to the Commonwealth or any of its officers.

Code 1950, § 19.1-18; 1960, c. 366; 1968, c. 639; 1975, c. 495; 1997, c. 532; 1999, c. 963.



§ 19.2-152. Order discharging recognizance or superseding commitment; judgment for costs

Every order discharging a recognizance shall be filed with the clerk before the session of the court at which the party was to appear. Where a person is held under a commitment, any order superseding a commitment shall be delivered to the jailer, who shall forthwith discharge the witnesses, if any, and the accused or juvenile, and judgment against the accused or juvenile shall be entered in the court for the costs of the prosecution.

Code 1950, § 19.1-19; 1960, c. 366; 1975, c. 495; 1978, c. 755.



§ 19.2-152.1. Repealed

Repealed by Acts 2004, c. 460, effective July 1, 2005.



§ 19.2-152.2. Purpose; establishment of pretrial services and services agencies

It is the purpose of this article to provide more effective protection of society by establishing pretrial services agencies that will assist judicial officers in discharging their duties pursuant to Article 1 (§ 19.2-119 et seq.) of Chapter 9 of this title. Such agencies are intended to provide better information and services for use by judicial officers in determining the risk to public safety and the assurance of appearance of persons age 18 or over or persons under the age of 18 who have been transferred for trial as adults held in custody and charged with an offense, other than an offense punishable by death, who are pending trial or hearing. Any city, county or combination thereof may establish a pretrial services agency and any city, county or combination thereof required to submit a community-based corrections plan pursuant to § 53.1-82.1 shall establish a pretrial services agency.

1994, 2nd Sp. Sess., cc. 1, 2; 1999, cc. 829, 846; 2004, c. 378; 2007, c. 133.



§ 19.2-152.3. Department of Criminal Justice Services to prescribe standards; biennial plan

The Department of Criminal Justice Services shall prescribe standards for the development, implementation, operation and evaluation of services authorized by this article. The Department of Criminal Justice Services shall develop risk assessment and other instruments to be used by pretrial services agencies in assisting judicial officers in discharging their duties pursuant to Article 1 (§ 19.2-119 et seq.) of Chapter 9 of this title. Any city, county or combination thereof which establishes pretrial services pursuant to this article shall submit a biennial plan to the Department of Criminal Justice Services for review and approval.

1994, 2nd Sp. Sess., cc. 1, 2; 1999, cc. 829, 846; 2007, c. 133.



§ 19.2-152.4. Mandated services

Any city, county or combination thereof which elects or is required to establish a pretrial services agency shall provide all information and services for use by judicial officers as set forth in Article 1 (§ 19.2-119 et seq.) of Chapter 9 of this title.

1994, 2nd Sp. Sess., cc. 1, 2; 1999, cc. 829, 846; 2007, c. 133.



§ 19.2-152.4:1. Form of oath of office for local pretrial services officer; authorization to seek capias

Every pretrial services officer who is an employee of a local pretrial services agency established by any city, county or combination thereof or operated pursuant to this article shall take an oath of office as prescribed in § 49-1 and to provide services pursuant to the requirements of this article before entering the duties of his office. The oath of office shall be taken before any general district or circuit court judge in any county or city which has established services for use by judicial officers pursuant to this article.

In addition, any officer of a pretrial services agency established or operated pursuant to this article may seek a capias from any judicial officer for the arrest of any person under the agency's custody and supervision for failure to comply with any conditions of release imposed by a judicial officer, for failure to comply with the conditions of pretrial supervision as established by a pretrial services agency, or when there is reason to believe that the person will fail to appear, will leave, or has left the jurisdiction to avoid prosecution.

2000, c. 1040; 2007, c. 133.



§ 19.2-152.4:2. Confidentiality of records of and reports on adult persons under investigation by or in the custody or supervision of a local pretrial services agency

A. Any pretrial investigation report prepared by a local pretrial services officer is confidential and is exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). Such reports shall be filed as a part of the case record. Such reports shall be sealed upon receipt by the court and made available only by court order; except that such reports shall be available upon request to (i) any criminal justice agency, as defined in § 9.1-101, of this or any other state or of the United States; (ii) any agency where the accused is referred for assessment or treatment; or (iii) counsel for the person who is the subject of the report.

B. Any report on the progress of an accused under the supervision or custody of a pretrial services agency and any information relative to the identity of or inferring personal characteristics of an accused, including demographic information, diagnostic summaries, records of office visits, medical, substance abuse, psychiatric or psychological records or information, substance abuse screening, assessment and testing information, and other sensitive information not explicitly classified as criminal history record information, is exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). However, such information may be disseminated to criminal justice agencies as defined in § 9.1-101 in the discretion of the custodian of these records.

2002, c. 769; 2007, c. 133.



§ 19.2-152.4:3. Duties and responsibilities of local pretrial services officers

A. Each local pretrial services officer, for the jurisdictions served, shall:

1. Investigate and interview defendants arrested on state and local warrants and who are detained in jails located in jurisdictions served by the agency while awaiting a hearing before any court that is considering or reconsidering bail, at initial appearance, advisement or arraignment, or at other subsequent hearings;

2. Present a pretrial investigation report with recommendations to assist courts in discharging their duties related to granting or reconsidering bail;

3. Supervise and assist all defendants residing within the jurisdictions served and placed on pretrial supervision by any judicial officer within the jurisdictions to ensure compliance with the terms and conditions of bail;

4. Conduct random drug and alcohol tests on any defendant under supervision for whom a judicial officer has ordered testing or who has been required to refrain from excessive use of alcohol or use of any illegal drug or controlled substance or other defendant-specific condition of bail related to alcohol or substance abuse;

5. Seek a capias from any judicial officer pursuant to § 19.2-152.4:1 for any defendant placed under supervision or the custody of the agency who fails to comply with the conditions of bail or supervision, when continued liberty or noncompliance presents a risk of flight, a risk to public safety or risk to the defendant;

6. Seek an order to show cause why the defendant should not be required to appear before the court in those cases requiring a subsequent hearing before the court;

7. Provide defendant-based information to assist any law-enforcement officer with the return to custody of defendants placed on supervision for which a capias has been sought; and

8. Keep such records and make such reports as required by the Commonwealth of Virginia Department of Criminal Justice Services.

B. Each local pretrial services officer, for the jurisdictions served, may provide the following optional services, as appropriate and when available resources permit:

1. Conduct, subject to court approval, drug and alcohol screenings, or tests at investigation pursuant to subsection B of § 19.2-123 or following release to supervision, and conduct or facilitate the preparation of screenings or assessments or both pursuant to state approved protocols;

2. Facilitate placement of defendants in a substance abuse education or treatment program or services or other education or treatment service when ordered as a condition of bail;

3. Sign for the custody of any defendant investigated by a pretrial services officer, and released by a court to pretrial supervision as the sole term and condition of bail or when combined with an unsecured bond;

4. Provide defendant information and investigation services for those who are detained in jails located in jurisdictions served by the agency and are awaiting an initial bail hearing before a magistrate;

5. Supervise defendants placed by any judicial officer on home electronic monitoring as a condition of bail and supervision;

6. Prepare, for defendants investigated, the financial statement-eligibility determination form for indigent defense services; and

7. Subject to approved procedures and if so requested by the court, coordinate for defendants investigated, services for court-appointed counsel and for interpreters for foreign-language speaking and hearing-impaired defendants.

2003, c. 603; 2007, c. 133; 2008, cc. 551, 691.



§ 19.2-152.5. Community criminal justice boards

Each city, county or combination thereof establishing a pretrial services agency shall also establish a community criminal justice board pursuant to § 9.1-178.

1994, 2nd Sp. Sess., cc. 1, 2; 2007, c. 133.



§ 19.2-152.6. Withdrawal from pretrial services

Any participating city or county may, at the beginning of any calendar quarter, by ordinance or resolution of its governing authority, notify the Department of Criminal Justice Services of its intention to withdraw from participation in pretrial services. Such withdrawal shall be effective as of the last day of the quarter in which such notice is given.

1994, 2nd Sp. Sess., cc. 1, 2; 2007, c. 133.



§ 19.2-152.7. Funding; failure to comply

Counties and cities shall be required to establish a pretrial services agency only to the extent funded by the Commonwealth through the general appropriation act. The Department of Criminal Justice Services shall periodically review each agency established under this article to determine compliance with the submitted plan and operating standards. If the Department determines that any agency is not in substantial compliance with the submitted plan or standards, the Department may suspend all or any portion of financial aid made available to the locality for purposes of this article until there is compliance.

1994, 2nd Sp. Sess., cc. 1, 2; 2007, c. 133.



§ 19.2-152.7:1. Definitions

As used in this chapter:

"Act of violence, force, or threat" means any act involving violence, force, or threat that results in bodily injury or places one in reasonable apprehension of death, sexual assault, or bodily injury. Such act includes, but is not limited to, any forceful detention, stalking, criminal sexual assault in violation of Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, or any criminal offense that results in bodily injury or places one in reasonable apprehension of death, sexual assault, or bodily injury.

2011, cc. 445, 480.



§ 19.2-152.8. Emergency protective orders authorized

A. Any judge of a circuit court, general district court, juvenile and domestic relations district court or magistrate may issue a written or oral ex parte emergency protective order pursuant to this section in order to protect the health or safety of any person.

B. When a law-enforcement officer or an alleged victim asserts under oath to a judge or magistrate that such person is being or has been subjected to an act of violence, force, or threat and on that assertion or other evidence the judge or magistrate finds that (i) there is probable danger of a further such act being committed by the respondent against the alleged victim or (ii) a petition or warrant for the arrest of the respondent has been issued for any criminal offense resulting from the commission of an act of violence, force, or threat, the judge or magistrate shall issue an ex parte emergency protective order imposing one or more of the following conditions on the respondent:

1. Prohibiting acts of violence, force, or threat or criminal offenses resulting in injury to person or property;

2. Prohibiting such contacts by the respondent with the alleged victim or the alleged victim's family or household members as the judge or magistrate deems necessary to protect the safety of such persons;

3. Such other conditions as the judge or magistrate deems necessary to prevent (i) acts of violence, force, or threat, (ii) criminal offenses resulting in injury to person or property, or (iii) communication or other contact of any kind by the respondent; and

4. Granting the petitioner the possession of any companion animal as defined in § 3.2-6500 if such petitioner meets the definition of owner in § 3.2-6500.

C. An emergency protective order issued pursuant to this section shall expire at 11:59 p.m. on the third day following issuance. If the expiration occurs on a day that the court is not in session, the emergency protective order shall be extended until 11:59 p.m. on the next day that the court which issued the order is in session. The respondent may at any time file a motion with the court requesting a hearing to dissolve or modify the order. The hearing on the motion shall be given precedence on the docket of the court.

D. A law-enforcement officer may request an emergency protective order pursuant to this section and, if the person in need of protection is physically or mentally incapable of filing a petition pursuant to § 19.2-152.9 or 19.2-152.10, may request the extension of an emergency protective order for an additional period of time not to exceed three days after expiration of the original order. The request for an emergency protective order or extension of an order may be made orally, in person or by electronic means, and the judge of a circuit court, general district court, or juvenile and domestic relations district court or a magistrate may issue an oral emergency protective order. An oral emergency protective order issued pursuant to this section shall be reduced to writing, by the law-enforcement officer requesting the order or the magistrate, on a preprinted form approved and provided by the Supreme Court of Virginia. The completed form shall include a statement of the grounds for the order asserted by the officer or the alleged victim of such crime.

E. The court or magistrate shall forthwith, but in all cases no later than the end of the business day on which the order was issued, enter and transfer electronically to the Virginia Criminal Information Network the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court or magistrate. A copy of an emergency protective order issued pursuant to this section containing any such identifying information shall be forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders. Upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith upon the respondent and due return made to the court. However, if the order is issued by the circuit court, the clerk of the circuit court shall forthwith forward an attested copy of the order containing the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court to the primary law-enforcement agency providing service and entry of protective orders and upon receipt of the order, the primary law-enforcement agency shall enter the name of the person subject to the order and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith upon the respondent. Upon service, the agency making service shall enter the date and time of service and other appropriate information required into the Virginia Criminal Information Network and make due return to the court. One copy of the order shall be given to the alleged victim of such crime. The judge or magistrate who issues an oral order pursuant to an electronic request by a law-enforcement officer shall verify the written order to determine whether the officer who reduced it to writing accurately transcribed the contents of the oral order. The original copy shall be filed with the clerk of the appropriate district court within five business days of the issuance of the order. If the order is later dissolved or modified, a copy of the dissolution or modification order shall also be attested, forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders, and upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network as described above and the order shall be served forthwith and due return made to the court. Upon request, the clerk shall provide the alleged victim of such crime with information regarding the date and time of service.

F. The issuance of an emergency protective order shall not be considered evidence of any wrongdoing by the respondent.

G. As used in this section, a "law-enforcement officer" means any (i) person who is a full-time or part-time employee of a police department or sheriff's office which is part of or administered by the Commonwealth or any political subdivision thereof and who is responsible for the prevention and detection of crime and the enforcement of the penal, traffic or highway laws of the Commonwealth and (ii) member of an auxiliary police force established pursuant to § 15.2-1731. Part-time employees are compensated officers who are not full-time employees as defined by the employing police department or sheriff's office.

H. Neither a law-enforcement agency, the attorney for the Commonwealth, a court nor the clerk's office, nor any employee of them, may disclose, except among themselves, the residential address, telephone number, or place of employment of the person protected by the order or that of the family of such person, except to the extent that disclosure is (i) required by law or the Rules of the Supreme Court, (ii) necessary for law-enforcement purposes, or (iii) permitted by the court for good cause.

I. As used in this section, "copy" includes a facsimile copy.

J. No fee shall be charged for filing or serving any petition pursuant to this section.

K. No emergency protective order shall be issued pursuant to this section against a law-enforcement officer for any action arising out of the lawful performance of his duties.

1997, c. 831; 1998, cc. 569, 684; 1999, c. 371; 2001, c. 474; 2002, cc. 507, 706, 810, 818; 2003, c. 730; 2008, cc. 73, 246; 2009, cc. 341, 732; 2011, cc. 445, 480; 2012, cc. 146, 637, 827; 2014, c. 346.



§ 19.2-152.9. Preliminary protective orders

A. Upon the filing of a petition alleging that (i) the petitioner is or has been, within a reasonable period of time, subjected to an act of violence, force, or threat, or (ii) a petition or warrant has been issued for the arrest of the alleged perpetrator for any criminal offense resulting from the commission of an act of violence, force, or threat, the court may issue a preliminary protective order against the alleged perpetrator in order to protect the health and safety of the petitioner or any family or household member of the petitioner. The order may be issued in an ex parte proceeding upon good cause shown when the petition is supported by an affidavit or sworn testimony before the judge or intake officer. Immediate and present danger of any act of violence, force, or threat or evidence sufficient to establish probable cause that an act of violence, force, or threat has recently occurred shall constitute good cause.

A preliminary protective order may include any one or more of the following conditions to be imposed on the respondent:

1. Prohibiting acts of violence, force, or threat or criminal offenses that may result in injury to person or property;

2. Prohibiting such other contacts by the respondent with the petitioner or the petitioner's family or household members as the court deems necessary for the health and safety of such persons;

3. Such other conditions as the court deems necessary to prevent (i) acts of violence, force, or threat, (ii) criminal offenses that may result in injury to person or property, or (iii) communication or other contact of any kind by the respondent; and

4. Granting the petitioner the possession of any companion animal as defined in § 3.2-6500 if such petitioner meets the definition of owner in § 3.2-6500.

B. The court shall forthwith, but in all cases no later than the end of the business day on which the order was issued, enter and transfer electronically to the Virginia Criminal Information Network the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court. A copy of a preliminary protective order containing any such identifying information shall be forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders. Upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith on the alleged perpetrator in person as provided in § 16.1-264, and due return made to the court. However, if the order is issued by the circuit court, the clerk of the circuit court shall forthwith forward an attested copy of the order containing the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court to the primary law-enforcement agency providing service and entry of protective orders and upon receipt of the order, the primary law-enforcement agency shall enter the name of the person subject to the order and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith on the alleged perpetrator in person as provided in § 16.1-264. Upon service, the agency making service shall enter the date and time of service and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network and make due return to the court. The preliminary order shall specify a date for the full hearing. The hearing shall be held within 15 days of the issuance of the preliminary order. If the respondent fails to appear at this hearing because the respondent was not personally served, the court may extend the protective order for a period not to exceed six months. The extended protective order shall be served as soon as possible on the respondent. However, upon motion of the respondent and for good cause shown, the court may continue the hearing. The preliminary order shall remain in effect until the hearing. Upon request after the order is issued, the clerk shall provide the petitioner with a copy of the order and information regarding the date and time of service. The order shall further specify that either party may at any time file a motion with the court requesting a hearing to dissolve or modify the order. The hearing on the motion shall be given precedence on the docket of the court.

Upon receipt of the return of service or other proof of service pursuant to subsection C of § 16.1-264, the clerk shall forthwith forward an attested copy of the preliminary protective order to primary law-enforcement agency and the agency shall forthwith verify and enter any modification as necessary into the Virginia Criminal Information Network as described above. If the order is later dissolved or modified, a copy of the dissolution or modification order shall also be attested, forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders, and upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network as described above and the order shall be served forthwith and due return made to the court.

C. The preliminary order is effective upon personal service on the alleged perpetrator. Except as otherwise provided, a violation of the order shall constitute contempt of court.

D. At a full hearing on the petition, the court may issue a protective order pursuant to § 19.2-152.10 if the court finds that the petitioner has proven the allegation that the petitioner is or has been, within a reasonable period of time, subjected to an act of violence, force, or threat by a preponderance of the evidence.

E. No fees shall be charged for filing or serving petitions pursuant to this section.

F. Neither a law-enforcement agency, the attorney for the Commonwealth, a court nor the clerk's office, nor any employee of them, may disclose, except among themselves, the residential address, telephone number, or place of employment of the person protected by the order or that of the family of such person, except to the extent that disclosure is (i) required by law or the Rules of the Supreme Court, (ii) necessary for law-enforcement purposes, or (iii) permitted by the court for good cause.

G. As used in this section, "copy" includes a facsimile copy.

1997, c. 831; 1998, cc. 569, 684; 1999, c. 371; 2001, c. 101; 2002, cc. 507, 810, 818; 2003, c. 730; 2008, cc. 73, 128, 246; 2009, cc. 341, 732; 2011, cc. 445, 480; 2014, c. 346.



§ 19.2-152.10. Protective order

A. The court may issue a protective order pursuant to this chapter to protect the health and safety of the petitioner and family or household members of a petitioner upon (i) the issuance of a petition or warrant for, or a conviction of, any criminal offense resulting from the commission of an act of violence, force, or threat or (ii) a hearing held pursuant to subsection D of § 19.2-152.9. A protective order issued under this section may include any one or more of the following conditions to be imposed on the respondent:

1. Prohibiting acts of violence, force, or threat or criminal offenses that may result in injury to person or property;

2. Prohibiting such contacts by the respondent with the petitioner or family or household members of the petitioner as the court deems necessary for the health or safety of such persons;

3. Any other relief necessary to prevent (i) acts of violence, force, or threat, (ii) criminal offenses that may result in injury to person or property, or (iii) communication or other contact of any kind by the respondent; and

4. Granting the petitioner the possession of any companion animal as defined in § 3.2-6500 if such petitioner meets the definition of owner in § 3.2-6500.

B. The protective order may be issued for a specified period of time up to a maximum of two years. The protective order shall expire at 11:59 p.m. on the last day specified or at 11:59 p.m. on the last day of the two-year period if no date is specified. Prior to the expiration of the protective order, a petitioner may file a written motion requesting a hearing to extend the order. Proceedings to extend a protective order shall be given precedence on the docket of the court. The court may extend the protective order for a period not longer than two years to protect the health and safety of the petitioner or persons who are family or household members of the petitioner at the time the request for an extension is made. The extension of the protective order shall expire at 11:59 p.m. on the last day specified or at 11:59 p.m. on the last day of the two-year period if no date is specified. Nothing herein shall limit the number of extensions that may be requested or issued.

C. A copy of the protective order shall be served on the respondent and provided to the petitioner as soon as possible. The court, including a circuit court if the circuit court issued the order, shall forthwith, but in all cases no later than the end of the business day on which the order was issued, enter and transfer electronically to the Virginia Criminal Information Network the respondent's identifying information and the name, date of birth, sex, and race of each protected person provided to the court and shall forthwith forward the attested copy of the protective order and containing any such identifying information to the primary law-enforcement agency responsible for service and entry of protective orders. Upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the order shall be served forthwith upon the respondent and due return made to the court. Upon service, the agency making service shall enter the date and time of service and other appropriate information required into the Virginia Criminal Information Network and make due return to the court. If the order is later dissolved or modified, a copy of the dissolution or modification order shall also be attested, forwarded forthwith to the primary law-enforcement agency responsible for service and entry of protective orders, and upon receipt of the order by the primary law-enforcement agency, the agency shall forthwith verify and enter any modification as necessary to the identifying information and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network as described above and the order shall be served forthwith and due return made to the court.

D. Except as otherwise provided, a violation of a protective order issued under this section shall constitute contempt of court.

E. The court may assess costs and attorneys' fees against either party regardless of whether an order of protection has been issued as a result of a full hearing.

F. Any judgment, order or decree, whether permanent or temporary, issued by a court of appropriate jurisdiction in another state, the United States or any of its territories, possessions or Commonwealths, the District of Columbia or by any tribal court of appropriate jurisdiction for the purpose of preventing violent or threatening acts or harassment against or contact or communication with or physical proximity to another person, including any of the conditions specified in subsection A, shall be accorded full faith and credit and enforced in the Commonwealth as if it were an order of the Commonwealth, provided reasonable notice and opportunity to be heard were given by the issuing jurisdiction to the person against whom the order is sought to be enforced sufficient to protect such person's due process rights and consistent with federal law. A person entitled to protection under such a foreign order may file the order in any appropriate district court by filing with the court, an attested or exemplified copy of the order. Upon such a filing, the clerk shall forthwith forward an attested copy of the order to the primary law-enforcement agency responsible for service and entry of protective orders which shall, upon receipt, enter the name of the person subject to the order and other appropriate information required by the Department of State Police into the Virginia Criminal Information Network established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52. Where practical, the court may transfer information electronically to the Virginia Criminal Information Network.

Upon inquiry by any law-enforcement agency of the Commonwealth, the clerk shall make a copy available of any foreign order filed with that court. A law-enforcement officer may, in the performance of his duties, rely upon a copy of a foreign protective order or other suitable evidence which has been provided to him by any source and may also rely upon the statement of any person protected by the order that the order remains in effect.

G. Either party may at any time file a written motion with the court requesting a hearing to dissolve or modify the order. Proceedings to modify or dissolve a protective order shall be given precedence on the docket of the court.

H. Neither a law-enforcement agency, the attorney for the Commonwealth, a court nor the clerk's office, nor any employee of them, may disclose, except among themselves, the residential address, telephone number, or place of employment of the person protected by the order or that of the family of such person, except to the extent that disclosure is (i) required by law or the Rules of the Supreme Court, (ii) necessary for law-enforcement purposes, or (iii) permitted by the court for good cause.

I. No fees shall be charged for filing or serving petitions pursuant to this section.

J. As used in this section:

"Copy" includes a facsimile copy; and

"Protective order" includes an initial, modified or extended protective order.

1997, c. 831; 1998, cc. 569, 684; 1999, c. 371; 2002, cc. 507, 810, 818; 2003, c. 730; 2008, cc. 73, 246; 2009, cc. 341, 732; 2010, cc. 425, 468; 2011, cc. 445, 480; 2012, cc. 152, 261; 2014, c. 346.



§ 19.2-152.11. Venue for protective orders

Proceedings in which a protective order is sought pursuant to this chapter shall be commenced where (i) either party has his principal residence; (ii) the act of violence, force, or threat by the respondent against the petitioner occurred; or (iii) a protective order was issued if, at the time the proceeding is commenced, the order is in effect to protect the petitioner or a family or household member of the petitioner.

2012, c. 637.



§ 19.2-152.12. Compensation for required representation of respondents

Notwithstanding any other provision of law, when, in a proceeding pursuant to this chapter, representation of a respondent by counsel is required under the Servicemembers Civil Relief Act (50 U.S.C. App. § 501 et seq.) or a guardian ad litem is required by law and there is no other provision for the compensation of counsel or a guardian ad litem, the court may order such counsel or guardian ad litem to be compensated for services pursuant to § 19.2-163.

2015, cc. 545, 556.



§ 19.2-153. When judge cannot sit on trial; how another judge procured to try the case

When the judge of a circuit court in which a prosecution is pending is connected with the accused or party injured, or is so situated in respect to the case as in his opinion to render it improper that he should preside at the trial, or if he has rejected a plea bargain agreement submitted by both parties and the parties do not agree that he may hear the case, he shall enter the fact of record and the clerk of the court shall at once certify this fact to the Chief Justice of the Supreme Court and thereupon another judge shall be appointed, in the manner prescribed by § 17.1-105, to preside at the trial.

Code 1950, § 19.1-7; 1960, c. 366; 1975, c. 495; 1984, c. 585; 1985, c. 253.



§ 19.2-154. Death or disability of judge during trial; how another judge procured to continue with trial

If by reason of death, sickness or other disability the judge who presided at a criminal jury trial is unable to proceed with and finish the trial, another judge of that court or a judge designated by the Chief Justice of the Supreme Court or by a justice designated by him for that purpose, may proceed with and finish the trial or, in his discretion, may grant and preside at a new trial. If by reason of such disability, the judge who presided at any trial is unable to perform the duties to be performed by the court after a finding of guilty by the jury or the court, another judge of that court, or a judge designated as provided in the preceding sentence, may perform those duties or, in his discretion, may grant and preside at a new trial. Before proceeding with the trial or performing such duties, such judge shall certify that he has familiarized himself with the record of the trial.

1975, c. 495.



§ 19.2-155. Disqualification or temporary disability of attorney for Commonwealth; appointment of substitute; powers, duties and compensation of such appointee

If the attorney for the Commonwealth of any county or city is connected by blood or marriage with the accused, or is so situated with respect to such accused as to render it improper, in his opinion, concurred in by the judge, for him to act, or if such attorney for the Commonwealth of any county or city is unable to act, or to attend to his official duties as attorney for the Commonwealth, due to sickness, disability or other reason of a temporary nature, then upon notification by such attorney for the Commonwealth, or upon the certificate of his attending physician, or the clerk of the court, which fact shall be entered of record, the judge of the circuit court shall appoint from another jurisdiction an attorney for the Commonwealth or an assistant attorney for the Commonwealth, with the consent of such attorney for the Commonwealth or assistant, who is not authorized by law to engage in private practice for such case or cases, term or terms of court, or period or periods of time, as may be necessary or desirable, and the same to be forthwith entered of record. However, if the circuit court determines that the appointment of such attorney for the Commonwealth or such assistant attorney for the Commonwealth is not appropriate or that such an attorney or assistant is unavailable, or for other good cause, then the circuit court may appoint an attorney-at-law who shall be compensated pursuant to § 19.2-332. Such appointee shall act in place of, and otherwise perform the duties and exercise the powers of, such disqualified or disabled attorney for the Commonwealth, in regard to such case or cases, for the term or terms of the court, or the period or periods of time, for which the appointment and designation is made, or until the disqualified or disabled attorney for the Commonwealth shall again be able to attend to his duties as such. Nothing herein shall prevent a court from appointing as a special assistant attorney for the Commonwealth, without additional compensation, an attorney employed by a state agency when such appointment is requested by the attorney for the Commonwealth and the court determines such appointment will aid in the prosecution of a particular case or cases.

An attorney for the Commonwealth or assistant attorney for the Commonwealth who is required by law to devote full time to his duties as such shall not receive additional compensation for services rendered on appointment pursuant to this section. However, such attorney for the Commonwealth or assistant may receive reimbursement for actual expenses incurred, as approved by the Compensation Board to be paid by the Compensation Board, provided such expenses are not otherwise reimbursed by the county or city which he is elected or appointed to serve or by the Compensation Board.

Code 1950, §§ 19.1-9, 19.1-10; 1960, c. 366; 1975, c. 495; 1983, c. 362; 1985, c. 321; 1996, c. 968.



§ 19.2-156. Prolonged absence of attorney for Commonwealth

If it shall be necessary for the attorney for the Commonwealth of any county or city to absent himself for a prolonged period of time from the performance of the duties of his office, then, upon notification by such attorney for the Commonwealth, or by the court on its own motion, and the facts being entered of record, the judge of the circuit court shall appoint an attorney-at-law as acting attorney for the Commonwealth to serve for such length of time as may be necessary. Such acting attorney for the Commonwealth shall act in place of and otherwise perform the duties and exercise the powers of such regular attorney for the Commonwealth, and while so acting shall receive the salary and allowance for expenses fixed by the State Compensation Board for such regular attorney for the Commonwealth, who during such length of time shall not receive any such salary or allowance.

Code 1950, § 19.1-11; 1960, c. 366; 1975, c. 495.



§ 19.2-157. Duty of court when accused appears without counsel

Except as may otherwise be provided in §§ 16.1-266 through 16.1-268, whenever a person charged with a criminal offense the penalty for which may be death or confinement in the state correctional facility or jail, including charges for revocation of suspension of imposition or execution of sentence or probation, appears before any court without being represented by counsel, the court shall inform him of his right to counsel. The accused shall be allowed a reasonable opportunity to employ counsel or, if appropriate, the statement of indigence provided for in § 19.2-159 may be executed.

Code 1950, §§ 19.1-241.1, 19.1-241.7; 1964, c. 657; 1966, c. 460; 1973, c. 316; 1975, c. 495; 1978, c. 362.



§ 19.2-158. When person not free on bail shall be informed of right to counsel and amount of bail

Every person charged with an offense described in § 19.2-157, who is not free on bail or otherwise, shall be brought before the judge of a court not of record, unless the circuit court issues process commanding the presence of the person, in which case the person shall be brought before the circuit court, on the first day on which such court sits after the person is charged, at which time the judge shall inform the accused of the amount of his bail and his right to counsel. If the court not of record sits on a day prior to the scheduled sitting of the court which issued process, the person shall be brought before the court not of record. The court shall also hear and consider motions by the person or Commonwealth relating to bail or conditions of release pursuant to Article 1 (§ 19.2-119 et seq.) of Chapter 9 of this title. Absent good cause shown, a hearing on bail or conditions of release shall be held as soon as practicable but in no event later than three calendar days, excluding Saturdays, Sundays, and legal holidays, following the making of such motion.

No hearing on the charges against the accused shall be had until the foregoing conditions have been complied with, and the accused shall be allowed a reasonable opportunity to employ counsel of his own choice, or, if appropriate, the statement of indigence provided for in § 19.2-159 may be executed.

Code 1950, §§ 19.1-241.2, 19.1-241.8; 1964, c. 657; 1966, c. 460; 1973, c. 316; 1975, c. 495; 1998, c. 773; 1999, cc. 829, 846; 2014, c. 515.



§ 19.2-159. Determination of indigency; guidelines; statement of indigence; appointment of counsel

A. If the accused shall claim that he is indigent, and the charge against him is a criminal offense which may be punishable by death or confinement in the state correctional facility or jail, subject to the provisions of § 19.2-160, the court shall determine from oral examination of the accused or other competent evidence whether or not the accused is indigent within the contemplation of law pursuant to the guidelines set forth in this section.

B. In making its finding, the court shall determine whether or not the accused is a current recipient of a state or federally funded public assistance program for the indigent. If the accused is a current recipient of such a program and does not waive his right to counsel or retain counsel on his own behalf, he shall be presumed eligible for the appointment of counsel. This presumption shall be rebuttable where the court finds that a more thorough examination of the financial resources of the defendant is necessary. If the accused shall claim to be indigent and is not presumptively eligible under the provisions of this section, then a thorough examination of the financial resources of the accused shall be made with consideration given to the following:

1. The net income of the accused, which shall include his total salary and wages minus deductions required by law. The court also shall take into account income and amenities from other sources including but not limited to social security funds, union funds, veteran's benefits, other regular support from an absent family member, public or private employee pensions, dividends, interests, rents, estates, trusts, or gifts.

2. All assets of the accused which are convertible into cash within a reasonable period of time without causing substantial hardship or jeopardizing the ability of the accused to maintain home and employment. Assets shall include all cash on hand as well as in checking and savings accounts, stocks, bonds, certificates of deposit, and tax refunds. All personal property owned by the accused which is readily convertible into cash shall be considered, except property exempt from attachment. Any real estate owned by the accused shall be considered in terms of the amounts which could be raised by a loan on the property. For purposes of eligibility determination, the income, assets, and expenses of the spouse, if any, who is a member of the accused's household, shall be considered, unless the spouse was the victim of the offense or offenses allegedly committed by the accused.

3. Any exceptional expenses of the accused and his family which would, in all probability, prohibit him from being able to secure private counsel. Such items shall include but not be limited to costs for medical care, family support obligations, and child care payments.

The available funds of the accused shall be calculated as the sum of his total income and assets less the exceptional expenses as provided in paragraph 3 above. If the accused does not waive his right to counsel or retain counsel on his own behalf, counsel shall be appointed for the accused if his available funds are equal to or below 125 percent of the federal poverty income guidelines prescribed for the size of the household of the accused by the federal Department of Health and Human Services. The Supreme Court of Virginia shall be responsible for distributing to all courts the annual updates of the federal poverty income guidelines made by the Department.

If the available funds of the accused exceed 125 percent of the federal poverty income guidelines and the accused fails to employ counsel and does not waive his right to counsel, the court may, in exceptional circumstances, and where the ends of justice so require, appoint an attorney to represent the accused. However, in making such appointments, the court shall state in writing its reasons for so doing. The written statement by the court shall be included in the permanent record of the case.

C. If the court determines that the accused is indigent as contemplated by law pursuant to the guidelines set forth in this section, the court shall provide the accused with a statement which shall contain the following:

"I have been advised this __________ day of __________, 20_____, by the (name of court) court of my right to representation by counsel in the trial of the charge pending against me; I certify that I am without means to employ counsel and I hereby request the court to appoint counsel for me."

______________________________ (signature of accused)

The court shall also require the accused to complete a written financial statement to support the claim of indigency and to permit the court to determine whether or not the accused is indigent within the contemplation of law. The accused shall execute the said statements under oath, and the said court shall appoint competent counsel to represent the accused in the proceeding against him, including an appeal, if any, until relieved or replaced by other counsel.

The executed statements by the accused and the order of appointment of counsel shall be filed with and become a part of the record of such proceeding.

All other instances in which the appointment of counsel is required for an indigent shall be made in accordance with the guidelines prescribed in this section.

D. Except in jurisdictions having a public defender, or unless (i) the public defender is unable to represent the defendant by reason of conflict of interest or (ii) the court finds that appointment of other counsel is necessary to attain the ends of justice, counsel appointed by the court for representation of the accused shall be selected by a fair system of rotation among members of the bar practicing before the court whose names are on the list maintained by the Indigent Defense Commission pursuant to § 19.2-163.01. If no attorney who is on the list maintained by the Indigent Defense Commission is reasonably available, the court may appoint as counsel an attorney not on the list who has otherwise demonstrated to the court's satisfaction an appropriate level of training and experience. The court shall provide notice to the Commission of the appointment of the attorney.

Code 1950, § 19.1-241.3; 1964, c. 657; 1966, c. 460; 1975, c. 495; 1976, c. 553; 1978, c. 720; 1984, c. 709; 2004, cc. 884, 921; 2006, cc. 680, 708; 2008, cc. 122, 154.



§ 19.2-159.1. Interrogation by court; filing; change in circumstances; investigation by attorney for Commonwealth

A. The court shall thoroughly interrogate any person making the statement of indigency required in § 19.2-159 and shall further advise such person of the penalty which might result from false swearing, as provided in § 19.2-161.

B. The statement and oath of the defendant shall be filed with the papers in the case, and shall follow and be in effect at all stages of the proceedings against him without further oath. In the event the defendant undergoes a change of circumstances so that he is no longer indigent, the defendant shall thereupon obtain private counsel and shall forthwith advise the court of the change of circumstances. The court shall grant reasonable continuance to allow counsel to be obtained and to prepare for trial. When private counsel has been retained, appointed counsel shall forthwith be relieved of further responsibility and compensated for his services, pro rata, pursuant to § 19.2-163.

C. Upon the request of the court, it shall be the duty of the attorney for the Commonwealth of the county or city in which such statement and oath was made to make an investigation as to the indigency of the defendant, or of any other person making such statement. The attorney for the Commonwealth is authorized to delegate the responsibility for such investigation to any subordinate in his office, or to any agency, state or local, which possesses the facilities to quickly make such investigation. Such investigation shall be reduced to writing and forwarded to the court in which the statement and oath was made within fourteen days after such request by the court is made. Such report shall be placed with the papers in the case.

Code 1950, § 19.1-241.3:1; 1975, c. 580; 1977, c. 6; 1981, c. 289; 1984, c. 709.



§ 19.2-160. Appointment of counsel or waiver of right

If the charge against the accused is a crime the penalty for which may be incarceration, and the accused is not represented by counsel, the court shall ascertain by oral examination of the accused whether or not the accused desires to waive his right to counsel.

In the event the accused desires to waive his right to counsel, and the court ascertains that such waiver is voluntary and intelligently made, then the court shall provide the accused with a statement to be executed by the accused to document his waiver. The statement shall be in a form designed and provided by the Supreme Court. Any executed statement herein provided for shall be filed with and become a part of the record of such proceeding.

In the absence of a waiver of counsel by the accused, and if he shall claim that he is indigent, the court shall proceed in the same manner as is provided in § 19.2-159.

Should the defendant refuse or otherwise fail to sign either of the statements described in this section and § 19.2-159, the court shall note such refusal on the record. Such refusal shall be deemed to be a waiver of the right to counsel, and the court, after so advising the accused and offering him the opportunity to rescind his refusal shall, if such refusal is not rescinded and the accused's signature given, proceed to hear and decide the case. However, if, prior to the commencement of the trial, the court states in writing, either upon the request of the attorney for the Commonwealth or, in the absence of the attorney for the Commonwealth, upon the court's own motion, that a sentence of incarceration will not be imposed if the defendant is convicted, the court may try the case without appointing counsel, and in such event no sentence of incarceration shall be imposed.

Code 1950, § 19.1-241.9; 1973, c. 316; 1975, c. 495; 1978, c. 365; 1979, c. 468; 1983, c. 97; 1989, c. 385 .



§ 19.2-161. Penalty for false swearing with regard to statement of indigence

Any person charged with a felony who shall falsely swear or who shall execute the statement provided for in § 19.2-159 knowing such statement to be false, shall be guilty of perjury, punishable as a Class 5 felony.

Any person charged with a misdemeanor punishable by confinement in jail who shall falsely swear or who shall execute the statement provided for in § 19.2-159 knowing such statement to be false shall be guilty of a Class 1 misdemeanor.

Code 1950, §§ 19.1-241.6, 19.1-241.12; 1964, c. 657; 1973, c. 316; 1975, c. 495.



§ 19.2-162. Continuances to be granted if necessary

Courts before which criminal proceedings are pending shall afford such continuances and take such other action as is necessary to comply with the provisions of this chapter.

Code 1950, §§ 19.1-241.4, 19.1-241.10; 1964, c. 657; 1973, c. 316; 1975, c. 495.



§ 19.2-163. Compensation of court-appointed counsel

Upon submission to the court, for which appointed representation is provided, of a detailed accounting of the time expended for that representation, made within 30 days of the completion of all proceedings in that court, counsel appointed to represent an indigent accused in a criminal case shall be compensated for his services on an hourly basis at a rate set by the Supreme Court of Virginia in a total amount not to exceed the amounts specified in the following schedule:

1. In a district court, a sum not to exceed $120, provided that, notwithstanding the foregoing limitation, the court in its discretion, and subject to guidelines issued by the Executive Secretary of the Supreme Court of Virginia, may waive the limitation of fees up to (i) an additional $120 when the effort expended, the time reasonably necessary for the particular representation, the novelty and difficulty of the issues, or other circumstances warrant such a waiver; or (ii) an amount up to $650 to defend, in the case of a juvenile, an offense that would be a felony if committed by an adult that may be punishable by confinement in the state correctional facility for a period of more than 20 years, or a charge of violation of probation for such offense, when the effort expended, the time reasonably necessary for the particular representation, the novelty and difficulty of the issues, or other circumstances warrant such a waiver; or (iii) such other amount as may be provided by law. Such amount shall be allowed in any case wherein counsel conducts the defense of a single charge against the indigent through to its conclusion or a charge of violation of probation at any hearing conducted under § 19.2-306; thereafter, compensation for additional charges against the same accused also conducted by the same counsel shall be allowed on the basis of additional time expended as to such additional charges;

2. In a circuit court (i) to defend a felony charge that may be punishable by death an amount deemed reasonable by the court; (ii) to defend a felony charge that may be punishable by confinement in the state correctional facility for a period of more than 20 years, or a charge of violation of probation for such offense, a sum not to exceed $1,235, provided that, notwithstanding the foregoing limitation, the court in its discretion, and subject to guidelines issued by the Executive Secretary of the Supreme Court of Virginia, may waive the limitation of fees up to an additional $850 when the effort expended, the time reasonably necessary for the particular representation, the novelty and difficulty of the issues, or other circumstances warrant such a waiver; (iii) to defend any other felony charge, or a charge of violation of probation for such offense, a sum not to exceed $445, provided that, notwithstanding the foregoing limitation, the court in its discretion, and subject to guidelines issued by the Executive Secretary of the Supreme Court of Virginia, may waive the limitation of fees up to an additional $155 when the effort expended, the time reasonably necessary for the particular representation, the novelty and difficulty of the issues, or other circumstances warrant such a waiver; and (iv) in the circuit court only, to defend any misdemeanor charge punishable by confinement in jail or a charge of violation of probation for such offense, a sum not to exceed $158. In the event any case is required to be retried due to a mistrial for any cause or reversed on appeal, the court may allow an additional fee for each case in an amount not to exceed the amounts allowable in the initial trial. In the event counsel is appointed to defend an indigent charged with a felony that may be punishable by death, such counsel shall continue to receive compensation as provided in this paragraph for defending such a felony, regardless of whether the charge is reduced or amended to a felony that may not be punishable by death, prior to final disposition of the case. In the event counsel is appointed to defend an indigent charged with any other felony, such counsel shall receive compensation as provided in this paragraph for defending such a felony, regardless of whether the charge is reduced or amended to a misdemeanor or lesser felony prior to final disposition of the case in either the district court or circuit court.

Counsel appointed to represent an indigent accused in a criminal case, who are not public defenders, may request an additional waiver exceeding the amounts provided for in this section. The request for any additional amount shall be submitted to the presiding judge, in writing, with a detailed accounting of the time spent and the justification for the additional amount. The presiding judge shall determine, subject to guidelines issued by the Executive Secretary of the Supreme Court of Virginia, whether the request for an additional amount is justified in whole or in part, by considering the effort expended and the time reasonably necessary for the particular representation, and, if so, shall forward the request as approved to the chief judge of the circuit court or district court for approval.

If at any time the funds appropriated to pay for waivers under this section become insufficient, the Executive Secretary of the Supreme Court of Virginia shall so certify to the courts and no further waivers shall be approved.

The circuit or district court shall direct the payment of such reasonable expenses incurred by such court-appointed counsel as it deems appropriate under the circumstances of the case. Counsel appointed by the court to represent an indigent charged with repeated violations of the same section of the Code of Virginia, with each of such violations arising out of the same incident, occurrence, or transaction, shall be compensated in an amount not to exceed the fee prescribed for the defense of a single charge, if such offenses are tried as part of the same judicial proceeding. The trial judge shall consider any guidelines established by the Supreme Court but shall have the sole discretion to fix the amount of compensation to be paid counsel appointed by the court to defend a felony charge that may be punishable by death.

The circuit or district court shall direct that the foregoing payments shall be paid out by the Commonwealth, if the defendant is charged with a violation of a statute, or by the county, city or town, if the defendant is charged with a violation of a county, city or town ordinance, to the attorney so appointed to defend such person as compensation for such defense.

Counsel representing a defendant charged with a Class 1 felony, or counsel representing an indigent prisoner under sentence of death in a state habeas corpus proceeding, may submit to the court, on a monthly basis, a statement of all costs incurred and fees charged by him in the case during that month. Whenever the total charges as are deemed reasonable by the court for which payment has not previously been made or requested exceed $1,000, the court may direct that payment be made as otherwise provided in this section.

When such directive is entered upon the order book of the court, the Commonwealth, county, city or town, as the case may be, shall provide for the payment out of its treasury of the sum of money so specified. If the defendant is convicted, the amount allowed by the court to the attorney appointed to defend him shall be taxed against the defendant as a part of the costs of prosecution and, if collected, the same shall be paid to the Commonwealth, or the county, city or town, as the case may be. In the event that counsel for the defendant requests a waiver of the limitations on compensation, the court shall assess against the defendant an amount equal to the pre-waiver compensation limit specified in this section for each charge for which the defendant was convicted. An abstract of such costs shall be docketed in the judgment docket and execution lien book maintained by such court.

Any statement submitted by an attorney for payments due him for indigent representation or for representation of a child pursuant to § 16.1-266 shall, after the submission of the statement, be forwarded forthwith by the clerk to the Commonwealth, county, city or town, as the case may be, responsible for payment.

For the purposes of this section, the defense of a case may be considered conducted through to its conclusion and an appointed counsel entitled to compensation for his services in the event an indigent accused fails to appear in court subject to a capias for his arrest or a show cause summons for his failure to appear and remains a fugitive from justice for one year following the issuance of the capias or the summons to show cause, and appointed counsel has appeared at a hearing on behalf of the accused.

Effective July 1, 2007, the Executive Secretary of the Supreme Court of Virginia shall track and report the number and category of offenses charged involving adult and juvenile offenders in cases in which court-appointed counsel is assigned. The Executive Secretary shall also track and report the amounts paid by waiver above the initial cap to court-appointed counsel. The Executive Secretary shall provide these reports to the Governor, members of the House Appropriations Committee, and members of the Senate Finance Committee on a quarterly basis.

Code 1950, §§ 14.1-184, 14.1-184.1, 19.1-241.5, 19.1-241.11; 1964, cc. 386, 651, 657; 1968, c. 481; 1973, c. 316; 1975, c. 495; 1976, c. 553; 1980, c. 626; 1981, cc. 472, 486; 1985, c. 525; 1986, c. 425; 1987, c. 638; 1988, cc. 465, 472; 1989, c. 565; 1994, c. 451; 1995, cc. 571, 713; 1997, c. 492; 1998, cc. 440, 451; 2000, cc. 436, 448; 2001, c. 509; 2006, c. 332; 2007, cc. 938, 946; 2008, c. 760; 2009, c. 284.



§ 19.2-163.01. Virginia Indigent Defense Commission established; powers and duties

A. The Virginia Indigent Defense Commission (hereinafter Indigent Defense Commission or Commission) is established. The Commission shall be supervisory and shall have sole responsibility for the powers, duties, operations, and responsibilities set forth in this section.

The Commission shall have the following powers and duties:

1. To publicize and enforce the qualification standards for attorneys seeking eligibility to serve as court-appointed counsel for indigent defendants pursuant to § 19.2-159.

2. To develop initial training courses for attorneys who wish to begin serving as court-appointed counsel, and to review and certify legal education courses that satisfy the continuing requirements for attorneys to maintain their eligibility for receiving court appointments.

3. To maintain a list of attorneys admitted to practice law in Virginia who are qualified to serve as court-appointed counsel for indigent defendants based upon the official standards and to disseminate the list by July 1 of each year and updates throughout the year to the Office of the Executive Secretary of the Supreme Court for distribution to the courts. In establishing and updating the list, the Commission shall consider all relevant factors, including but not limited to, the attorney's background, experience, and training and the Commission's assessment of whether the attorney is competent to provide quality legal representation.

4. To establish official standards of practice for court-appointed counsel and public defenders to follow in representing their clients, and guidelines for the removal of an attorney from the official list of those qualified to receive court appointments and to notify the Office of the Executive Secretary of the Supreme Court of any attorney whose name has been removed from the list.

5. To develop initial training courses for public defenders and to review and certify legal education courses that satisfy the continuing requirements for public defenders to maintain their eligibility.

6. To periodically review and report to the Virginia State Crime Commission, the House and the Senate Committees for Courts of Justice, the House Committee on Appropriations, and the Senate Committee on Finance on the caseload handled by each public defender office.

7. To maintain all public defender and regional capital defender offices established by the General Assembly.

8. To hire and employ and, at its pleasure, remove an executive director, counsel, and such other persons as it deems necessary, and to authorize the executive director to appoint, after prior notice to the Commission, a deputy director, and for each of the above offices a public defender or capital defender, as the case may be, who shall devote his full time to his duties and not engage in the private practice of law.

9. To authorize the public defender or capital defender to employ such assistants as authorized by the Commission.

10. To authorize the public defender or capital defender to employ such staff, including secretarial and investigative personnel, as may be necessary to carry out the duties imposed upon the public defender office.

11. To authorize the executive director of the Commission, in consultation with the public defender or capital defender to secure such office space as needed, to purchase or rent office equipment, to purchase supplies and to incur such expenses as are necessary to carry out the duties imposed upon him.

12. To approve requests for appropriations and receive and expend moneys appropriated by the General Assembly of Virginia, to receive other moneys as they become available to it and expend the same in order to carry out the duties imposed upon it.

13. To require and ensure that each public defender office collects and maintains caseload data and fields in a case management database on an annual basis.

14. To report annually on or before October 1 to the Virginia State Crime Commission, the House and Senate Committees for Courts of Justice, the House Committee on Appropriations, and the Senate Committee on Finance on the state of indigent criminal defense in the Commonwealth, including Virginia's ranking amongst the 50 states in terms of pay allowed for court-appointed counsel appointed pursuant to § 19.2-159 or subdivision C 2 of § 16.1-266.

B. The Commission shall adopt rules and procedures for the conduct of its business. The Commission may delegate to the executive director or, in the absence of the executive director, the deputy executive director, such powers and duties conferred upon the Commission as it deems appropriate, including powers and duties involving the exercise of discretion. The Commission shall ensure that the executive director complies with all Commission and statutory directives. Such rules and procedures may include the establishment of committees and the delegation of authority to the committees. The Commission shall review and confirm by a vote of the Commission its rules and procedures and any delegation of authority to the executive director at least every three years.

C. The executive director shall, with the approval of the Commission, fix the compensation of each public defender and all other personnel in each public defender office. The executive director shall also exercise and perform such other powers and duties as may be lawfully delegated to him and such powers and duties as may be conferred or imposed upon him by law.

2004, cc. 884, 921; 2005, c. 230; 2006, cc. 429, 501; 2007, c. 371; 2008, cc. 536, 815; 2010, c. 314.



§ 19.2-163.01:1. Supplementing compensation of public defender

A. The governing body of any county or city may supplement the compensation of the public defender or any of his deputies or employees above the compensation fixed by the executive director, in such amounts as it may deem expedient. Such additional compensation shall be wholly payable from the funds of any such county or city.

B. Due to the privileged and protected nature of the attorney-client relationship and the statutory scope of representation provided in §§ 19.2-157 and 19.2-163.3, no county or city providing a supplement to compensation under this section shall place any condition or requirement upon the receipt of such funds.

C. Funds provided by any county or city under this section shall be paid directly to the employees with notice to the Indigent Defense Commission of any amount so provided.

2008, cc. 536, 815; 2010, c. 314.



§ 19.2-163.02. Membership of Indigent Defense Commission; expenses

The Virginia Indigent Defense Commission shall consist of 14 members as follows: the chairmen of the House and Senate Committees for Courts of Justice or their designees who shall be members of the Courts of Justice committees; the chairman of the Virginia State Crime Commission or his designee; the Executive Secretary of the Supreme Court or his designee; two attorneys officially designated by the Virginia State Bar; two persons appointed by the Governor; three persons appointed by the Speaker of the House of Delegates; and three persons appointed by the Senate Committee on Rules. At least one of the appointments made by the Governor, one of the appointments made by the Speaker, and one of the appointments made by the Senate Committee on Rules, shall be an attorney in private practice with a demonstrated interest in indigent defense issues. Persons who are appointed by virtue of their office shall hold terms coincident with their terms of office. If the chairman of the Virginia State Crime Commission is (i) the chairman of the House Committee for Courts of Justice, then the vice-chairman of the Committee shall serve in the position designated for the Committee chairman or (ii) the chairman of the Senate Committee for Courts of Justice, then the Senate Committee on Rules, upon the recommendation of the chairman of the Committee, shall appoint a member of the Committee to serve in the position designated for the Committee chairman. All other members shall be appointed for terms of three years and may be reappointed.

The Commission shall elect a chairman and a vice-chairman from among its membership annually. The chairman or his designee shall preside at all regular and called meetings of the Commission and shall have no additional duties or authority unless set by statute or by resolution of the Commission and annually confirmed by the Commission. A majority of the members shall constitute a quorum. The Commission shall meet at least four times each year. The meetings of the Commission shall be held at the call of the chairman or whenever three of the members so request.

Members shall be paid reasonable and necessary expenses incurred in the performance of their duties. Legislative members shall receive compensation as provided in § 30-19.12 and nonlegislative citizen members shall receive compensation for their services as provided in §§ 2.2-2813 and 2.2-2825.

2004, cc. 884, 921; 2005, cc. 176, 758; 2006, cc. 429, 501; 2008, c. 115.



§ 19.2-163.03. Qualifications for court-appointed counsel

A. Initial qualification requirements. An attorney seeking to represent an indigent accused in a criminal case, in addition to being a member in good standing of the Virginia State Bar, shall meet the specific criteria required for each type or level of case. The following criteria shall be met for qualification and subsequent court appointment:

1. Misdemeanor case. To initially qualify to serve as counsel appointed pursuant to § 19.2-159 for an indigent defendant charged with a misdemeanor, the attorney shall:

(i) if an active member of the Virginia State Bar for less than one year, have completed six hours of MCLE-approved continuing legal education developed by the Indigent Defense Commission, or

(ii) if an active member of the Virginia State Bar for one year or more, either complete the six hours of approved continuing legal education developed by the Commission, or certify to the Commission that he has represented, in a district court within the past year, four or more defendants charged with misdemeanors, or

(iii) be qualified pursuant to this section to serve as counsel for an indigent defendant charged with a felony.

2. Felony case.

a. To initially qualify to serve as counsel appointed pursuant to § 19.2-159 for an indigent defendant charged with a felony, the attorney shall (i) have completed the six hours of MCLE-approved continuing legal education developed by the Commission, and (ii) certify that he has participated as either lead counsel or co-counsel in four felony cases from their beginning through to their final resolution, including appeals, if any.

b. If the attorney has been an active member of the Virginia State Bar for more than one year and certifies that he has participated, within the past year, as lead counsel in four felony cases through to their final resolution, including appeals, if any, the requirement to complete six hours of continuing legal education and the requirement to participate as co-counsel shall be waived.

c. If the attorney has been an active member of the Virginia State Bar for more than one year and certifies that he has participated, within the past five years, as lead counsel in five felony cases through to their final resolution, including appeals, if any, the requirement to participate as either lead counsel or co-counsel in four felony cases within the past year shall be waived.

3. Juvenile and domestic relations case.

a. To initially qualify to serve as appointed counsel in a juvenile and domestic relations district court pursuant to subdivision C 2 of § 16.1-266, the attorney shall (i) have completed the six hours of MCLE-approved continuing legal education developed by the Commission, (ii) have completed four additional hours of MCLE-approved continuing legal education on representing juveniles developed by the Commission, and (iii) certify that he has participated as either lead counsel or co-counsel in four cases involving juveniles in a juvenile and domestic relations district court.

b. If the attorney has been an active member of the Virginia State Bar for more than one year and certifies that he has, within the past year, been lead counsel in four cases involving juveniles in juvenile and domestic relations district court, the requirement to complete the 10 hours of continuing legal education shall be waived.

c. If the attorney has been an active member of the Virginia State Bar for more than one year and certifies that he has participated, within the past five years in five cases involving juveniles in a juvenile and domestic relations district court, the requirement to participate as either lead counsel or co-counsel in four juvenile cases shall be waived.

B. Requalification requirements. After initially qualifying as provided in subsection A, an attorney shall maintain his eligibility for certification biennially by notifying the Commission of completion of at least six hours of Commission and MCLE-approved continuing legal education. The Commission shall provide information on continuing legal education programs that have been approved.

In addition, to maintain eligibility to accept court appointments under subdivision C 2 of § 16.1-266, an attorney shall complete biennially thereafter four additional hours of MCLE-approved continuing legal education on representing juveniles, certified by the Commission.

C. Waiver and exceptions. The Commission or the court before which a matter is pending, may, in its discretion, waive the requirements set out in this section for individuals who otherwise demonstrate their level of training and experience. A waiver of such requirements pursuant to this subsection shall not form the basis for a claim of error at trial, on appeal, or in any habeas corpus proceeding.

2004, cc. 884, 921; 2006, c. 708; 2007, c. 571.



§ 19.2-163.04. Public Defender offices

Public defender offices are established in:

a. The City of Virginia Beach;

b. The City of Petersburg;

c. The Cities of Buena Vista, Lexington, Staunton and Waynesboro and the Counties of Augusta and Rockbridge;

d. The City of Roanoke;

e. The City of Portsmouth;

f. The City of Richmond;

g. The Counties of Clarke, Frederick, Page, Shenandoah and Warren, and the City of Winchester;

h. The City and County of Fairfax;

i. The City of Alexandria;

j. The City of Radford and the Counties of Bland, Pulaski and Wythe;

k. The Counties of Fauquier, Loudoun and Rappahannock;

l. The City of Suffolk;

m. The City of Franklin and the Counties of Isle of Wight and Southampton;

n. The City of Bedford and the County of Bedford;

o. The City of Danville;

p. The Counties of Halifax, Lunenburg and Mecklenburg;

q. The City of Fredericksburg and the Counties of King George, Stafford and Spotsylvania;

r. The City of Lynchburg;

s. The City of Martinsville and the Counties of Henry and Patrick;

t. The City of Charlottesville and the County of Albemarle;

u. The City of Norfolk;

v. The County of Arlington and the City of Falls Church;

w. The City of Newport News;

x. The City of Chesapeake; and

y. The City of Hampton.

2004, cc. 884, 921; 2004, Sp. Sess. I, c. 4, cl. 2; 2005, c. 951; 2006, Sp. Sess. I, c. 2.



§ 19.2-163.1. Repealed

Repealed by Acts 2004, cc. 884 and 921.



§ 19.2-163.3. Duties of public defenders

Public defenders shall carry out the following duties in accordance with the guidance, policies, and authorizations of the Indigent Defense Commission:

(a) To assist the executive director of the Commission in securing office space, to employ a staff, to fix salaries and to do such other things necessary to carry out the duties imposed upon them with the approval of the Commission.

(b) To represent or supervise assistants in representing within their respective jurisdictions as set out in § 19.2-163.04 indigent persons charged with a crime or offense when such persons are entitled to be represented by law by court-appointed counsel in a court of record or a court not of record.

(c) To represent or supervise assistants in representing indigent persons who are entitled to be represented by court-appointed counsel in an appeal of their conviction to the Court of Appeals or the Supreme Court of Virginia.

(d) To submit such reports as required by the Commission.

Code 1950, § 19.1-32.4; 1972, c. 800; 1975, c. 495; 1978, c. 698; 1979, c. 194; 1990, c. 734; 1992, c. 80; 2007, c. 680.



§ 19.2-163.4. Inapplicability of §§ 17.1-606 and 19.2-163 where public defender offices established; exception

In counties and cities in which public defender offices are established pursuant to § 19.2-163.04, defense services for indigents charged with jailable offenses shall be provided by the public defenders unless (i) the public defender is unable to represent the defendant or petitioner by reason of conflict of interest or (ii) the court finds that appointment of other counsel is necessary to attain the ends of justice. Except for the provisions of § 19.2-163 relating to reasonable expenses, §§ 17.1-606 and 19.2-163 shall not apply when defense services are provided by the public defenders.

Code 1950, § 19.1-32.5; 1972, c. 800; 1975, cc. 476, 495; 1992, c. 80; 1994, c. 415.



§ 19.2-163.4:1. Repayment of representation costs by convicted persons

In any case in which an attorney from a public defender or capital defender office represents an indigent person charged with an offense and such person is convicted, the sum that would have been allowed a court-appointed attorney as compensation and as reasonable expenses shall be taxed against the person defended as a part of the costs of the prosecution, and, if collected, shall be paid to the Commonwealth or, if payment was made to the Commonwealth by a locality for defense of a local ordinance violation, to the appropriate county, city or town. An abstract of such costs shall be docketed in the judgment lien docket and execution book of the court.

2004, cc. 884, 921.



§ 19.2-163.5. Legal services to public defenders and/or assistant public defenders

At the request of a public defender, the Attorney General shall provide legal services to such attorney, his assistants, or members of his staff in any proceeding brought against him, his assistants, or staff for money damages, when the cause of action allegedly arises out of the duties of his office.

Any costs chargeable against the defendant or defendants in any such case shall be paid by the Commonwealth from the appropriation for the payment of criminal charges.

1978, c. 698.



§ 19.2-163.6. Repealed

Repealed by Acts 2004, c. 884 and 921.



§ 19.2-163.7. Counsel in capital cases

In any case in which an indigent defendant is charged with a capital offense, the judge of the circuit court, upon request for the appointment of counsel, shall appoint at least two attorneys from the list or lists established by the Supreme Court and the Indigent Defense Commission or as provided in subsection C of § 19.2-163.8 to represent the defendant at trial and, if the defendant is sentenced to death, on appeal. In all cases where counsel is appointed under this section after July 1, 2004, one of the attorneys appointed shall be from a capital defense unit maintained by the Indigent Defense Commission. This section shall be construed in conformity with the provisions of § 19.2-163.4. If prior to indictment the attorney for the Commonwealth declares in writing that the Commonwealth will not seek the death penalty, the capital defense unit attorney may upon motion before the circuit court seek to withdraw as counsel. The circuit court judge having heard the motion to withdraw shall permit the capital defense unit attorney to withdraw and shall appoint another attorney pursuant to the provisions of § 19.2-159. If the sentence of death is affirmed on appeal, the court shall, within 30 days after the decision of the Supreme Court of Virginia, appoint counsel from the same list, or such other list as the Supreme Court and the Commission may establish, to represent an indigent prisoner under sentence of death in a state habeas corpus proceeding. The Attorney General shall have no standing to object to the appointment of counsel for the petitioner.

1991, c. 664; 1995, c. 503; 2001, c. 766; 2002, c. 614; 2004, cc. 329, 884, 921.



§ 19.2-163.8. List of qualified attorneys

A. The Supreme Court and the Indigent Defense Commission, in conjunction with the Virginia State Bar, shall adopt standards for attorneys admitted to practice law in Virginia who are qualified to represent defendants charged with capital murder or sentenced to death, which take into consideration, to the extent practicable, the following criteria: (i) license or permission to practice law in Virginia; (ii) general background in criminal litigation; (iii) demonstrated experience in felony practice at trial and appeal; (iv) experience in death penalty litigation; (v) familiarity with the requisite court system; (vi) current training in death penalty litigation; (vii) current training in the analysis and introduction of forensic evidence, including deoxyribonucleic acid (DNA) testing and the evidence of a DNA profile comparison to prove or disprove the identity of any person; and (viii) demonstrated proficiency and commitment to quality representation.

B. The Supreme Court and the Indigent Defense Commission shall maintain a list of attorneys admitted to practice law in Virginia who are qualified to represent defendants charged with capital murder or sentenced to death. In establishing such a list, the Court and the Commission shall consider all relevant factors, including but not limited to, the attorney's background, experience, and training and the Court's and the Commission's assessment of whether the attorney is competent to provide quality legal representation.

C. Notwithstanding the requirements of § 19.2-163.7, the judge of the circuit court may appoint counsel who is not included on the list, but who otherwise qualifies under the standards established and maintained by the Court and the Commission.

D. Noncompliance with the requirements of this article shall not form the basis for a claim of error at trial, on appeal, or in any habeas corpus proceeding. The performance of habeas corpus counsel appointed pursuant to this article shall not form a basis for relief in any subsequent habeas corpus proceeding.

E. The Supreme Court and the Indigent Defense Commission shall, in conjunction with the Virginia State Bar, promulgate and thereafter maintain standards for the qualifications of counsel who shall be considered eligible to be placed on the list of qualified attorneys.

1991, c. 664; 2001, c. 766; 2004, cc. 884, 921.



§ 19.2-164. Interpreters for non-English-speaking persons (Supreme Court Rule 2:507 derived in part from this section)

In any criminal case in which a non-English-speaking person is the accused, an interpreter for the non-English-speaking person shall be appointed. In any criminal case in which a non-English-speaking person is a victim or witness, an interpreter shall be appointed by the judge of the court in which the case is to be heard unless the court finds that the person does not require the services of a court-appointed interpreter. An English-speaking person fluent in the language of the country of the accused, a victim or a witness shall be appointed by the judge of the court in which the case is to be heard, unless such person obtains an interpreter of his own choosing who is approved by the court as being competent. The compensation of an interpreter appointed by the court pursuant to this section shall be fixed by the court in accordance with guidelines set by the Judicial Council of Virginia and shall be paid from the general fund of the state treasury as part of the expense of trial. Such fee shall not be assessed as part of the costs unless (i) an interpreter has been appointed for the defendant, (ii) the defendant fails to appear, (iii) the interpreter appears in the case and no other case on that date, and (iv) the defendant is convicted of a failure to appear on that date the interpreter appeared in the case, then the court, in its discretion, may assess as costs the fee paid to the interpreter. Whenever a person communicates through an interpreter to any person under such circumstances that the communication would be privileged, and such person could not be compelled to testify as to the communications, this privilege shall also apply to the interpreter. The provisions of this section shall apply in both circuit courts and district courts.

Code 1950, § 19.1-246.1; 1966, c. 240; 1974, c. 110; 1975, c. 495; 1978, c. 601; 1982, c. 444; 1985, c. 396; 1995, c. 546; 1996, c. 402; 2003, c. 1011; 2007, c. 383.



§ 19.2-164.1. Interpreters for the deaf (Supreme Court Rule 2:507 derived in part from this section)

In any criminal case in which a deaf person is the accused, an interpreter for the deaf person shall be appointed. In any criminal case in which a deaf person is the victim or a witness, an interpreter for the deaf person shall be appointed by the court in which the case is to be heard unless the court finds that the deaf person does not require the services of a court-appointed interpreter and the deaf person waives his rights. Such interpreter shall be procured by the judge of the court in which the case is to be heard through the Department for the Deaf and Hard-of-Hearing.

The compensation of an interpreter appointed by the court pursuant to this section shall be fixed by the court and paid from the general fund of the state treasury as part of the expense of trial. Such fee shall not be assessed as part of the costs.

Any person entitled to the services of an interpreter under this section may waive these services for all or a portion of the proceedings. Such a waiver shall be made by the person upon the record after an opportunity to consult with legal counsel. A judicial officer, utilizing an interpreter obtained in accordance with this section, shall explain to the deaf person the nature and effect of any waiver. Any waiver shall be approved in writing by the deaf person's legal counsel. If the person does not have legal counsel, approval shall be made in writing by a judicial officer. A person who waives his right to an interpreter may provide his own interpreter at his own expense without regard to whether the interpreter is qualified under this section.

The provisions of this section shall apply in both circuit courts and district courts.

Whenever a person communicates through an interpreter to any person under such circumstances that the communication would be privileged, and such person could not be compelled to testify as to the communications, this privilege shall also apply to the interpreter.

In any judicial proceeding, the judge on his own motion or on the motion of a party to the proceeding may order all of the testimony of a deaf person and the interpretation thereof to be visually electronically recorded for use in verification of the official transcript of the proceedings.

1982, c. 444; 1985, c. 396; 1995, c. 546; 1996, c. 402.



§ 19.2-165. Recording evidence and incidents of trial in felony cases; cost of recording; cost of transcripts; certified transcript deemed prima facie correct; request for copy of transcript

In all felony cases, the court or judge trying the case shall by order entered of record provide for the recording verbatim of the evidence and incidents of trial either by a court reporter or by mechanical or electronic devices approved by the court. The expense of reporting or recording the trial of criminal cases shall be paid by the Commonwealth out of the appropriation for criminal charges, upon approval of the trial judge. However, if the defendant is convicted, the Commonwealth shall be entitled to receive the amount allocated to the court reporter fund under the fixed felony fee. Localities that maintain mechanical or electronic devices for this purpose shall be entitled to retain their reasonable expenses attributable to the cost of operating and maintaining such equipment. The clerk shall receive the evidence at the time of admission of such evidence by the court and shall maintain control over such evidence until the time such evidence is transferred on appeal, or destroyed or returned in accordance with law.

In all felony cases where it appears to the court from the affidavit of the defendant and other evidence that the defendant intends to seek an appeal and is financially unable to pay such costs or to bear the expense of a copy of the transcript of the evidence for an appeal, the trial court shall, upon the motion of counsel for the defendant, order the evidence transcribed for such appeal and all costs therefor paid by the Commonwealth out of the appropriation for criminal charges. If the conviction is not reversed, all costs paid by the Commonwealth, under the provisions hereof, shall be assessed against the defendant.

The reporter or other individual designated to report and record the trial shall file the original shorthand notes or other original records with the clerk of the circuit court who shall preserve them in the public records of the court for not less than five years if an appeal was taken and a transcript was prepared, or ten years if no appeal was taken. The transcript in any case certified by the reporter or other individual designated to report and record the trial shall be deemed prima facie a correct statement of the evidence and incidents of trial.

Upon the request of any counsel of record, or of any party not represented by counsel, and upon payment of the reasonable cost thereof, the court reporter covering any proceeding shall provide the requesting party with a copy of the transcript of such proceeding or any requested portion thereof.

The court shall not direct the court reporter to cease recording any portion of the proceeding without the consent of all parties or of their counsel of record.

The administration of this section shall be under the direction of the Supreme Court of Virginia.

Code 1950, § 17-30.1; 1952, c. 642; 1956, c. 699; 1962, c. 419; 1964, c. 533; 1968, c. 358; 1975, cc. 495, 640; 1983, c. 505; 1984, c. 752; 1994, c. 497; 1999, c. 9; 2014, c. 291.



§ 19.2-165.1. Payment of medical fees in certain criminal cases; reimbursement

A. Except as provided in subsection B, all medical fees expended in the gathering of evidence for all criminal cases where medical evidence is necessary to establish a crime has occurred and for cases involving abuse of children under the age of 18 shall be paid by the Commonwealth out of the appropriation for criminal charges, provided that any medical evaluation, examination, or service rendered be performed by a physician or facility specifically designated by the attorney for the Commonwealth in the city or county having jurisdiction of such case for such a purpose. If no such physician or facility is reasonably available in such city or county, then the attorney for the Commonwealth may designate a physician or facility located outside and adjacent to such city or county.

Where there has been no prior designation of such a physician or facility, such medical fees shall be paid out of the appropriation for criminal charges upon authorization by the attorney for the Commonwealth of the city or county having jurisdiction over the case. Such authorization may be granted prior to or within 48 hours after the medical evaluation, examination, or service rendered.

B. All medical fees expended in the gathering of evidence through physical evidence recovery kit examinations conducted on victims complaining of sexual assault under Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2 shall be paid by the Commonwealth pursuant to subsection F of § 19.2-368.11:1. Victims complaining of sexual assault shall not be required to participate in the criminal justice system or cooperate with law-enforcement authorities in order to be provided with such forensic medical exams.

C. Upon conviction of the defendant in any case requiring the payment of medical fees authorized by this section, the court shall order that the defendant reimburse the Commonwealth for payment of such fees.

1976, c. 292; 1982, c. 507; 1987, c. 330; 1997, c. 322; 1999, c. 853; 2000, c. 292; 2003, cc. 28, 772; 2008, cc. 203, 251.



§ 19.2-166. Court reporters

Each judge of a court of record having jurisdiction over criminal proceedings shall be authorized, in all felony cases and habeas corpus proceedings to appoint a court reporter to report proceedings or to operate mechanical or electrical devices for recording proceedings, to transcribe the report or record of such proceedings, to perform any stenographic work related to such report, record or transcript including work pertinent to the court's findings of fact and conclusions of law pertinent thereto. Such reporter shall be paid by the Commonwealth on a per diem or work basis as appropriate out of the appropriation for criminal charges.

Code 1950, § 17-30.1:1; 1968, c. 486; 1975, c. 495; 2003, c. 140.



§ 19.2-167. Accused not to be tried while insane or feebleminded

No person shall, while he is insane or feebleminded, be tried for a criminal offense.

Code 1950, § 19.1-227; 1960, c. 366; 1964, c. 231; 1968, c. 789; 1975, c. 495.



§ 19.2-168. Notice to Commonwealth of intention to present evidence of insanity; continuance if notice not given

In any case in which a person charged with a crime intends (i) to put in issue his sanity at the time of the crime charged and (ii) to present testimony of an expert to support his claim on this issue at his trial, he, or his counsel, shall give notice in writing to the attorney for the Commonwealth, at least 60 days prior to his trial, of his intention to present such evidence. However, if the period between indictment and trial is less than 120 days, the person or his counsel shall give such notice no later than 60 days following indictment. In the event that such notice is not given, and the person proffers such evidence at his trial as a defense, then the court may in its discretion, either allow the Commonwealth a continuance or, under appropriate circumstances, bar the defendant from presenting such evidence. The period of any such continuance shall not be counted for speedy trial purposes under § 19.2-243.

Code 1950, § 19.1-227.1; 1970, c. 336; 1975, c. 495; 1986, c. 535; 2008, c. 372.



§ 19.2-168.1. Evaluation on motion of the Commonwealth after notice

A. If the attorney for the defendant gives notice pursuant to § 19.2-168, and the Commonwealth thereafter seeks an evaluation of the defendant's sanity at the time of the offense, the court shall appoint one or more qualified mental health experts to perform such an evaluation. The court shall order the defendant to submit to such an evaluation and advise the defendant on the record in court that a refusal to cooperate with the Commonwealth's expert could result in exclusion of the defendant's expert evidence. The qualification of the experts shall be governed by subsection A of § 19.2-169.5. The location of the evaluation shall be governed by subsection B of § 19.2-169.5. The attorney for the Commonwealth shall be responsible for providing the experts the information specified in subsection C of § 19.2-169.5. After performing their evaluation, the experts shall report their findings and opinions, and provide copies of psychiatric, psychological, medical or other records obtained during the course of the evaluation to the attorneys for the Commonwealth and the defense.

B. If the court finds, after hearing evidence presented by the parties, that the defendant has refused to cooperate with an evaluation requested by the Commonwealth, it may admit evidence of such refusal or, in the discretion of the court, bar the defendant from presenting expert psychiatric or psychological evidence at trial on the issue of his sanity at the time of the offense.

1982, c. 653; 1986, c. 535.



§ 19.2-169. Repealed

Repealed by Acts 1982, c. 653.



§ 19.2-169.1. Raising question of competency to stand trial or plead; evaluation and determination of competency

A. Raising competency issue; appointment of evaluators. -- If, at any time after the attorney for the defendant has been retained or appointed and before the end of trial, the court finds, upon hearing evidence or representations of counsel for the defendant or the attorney for the Commonwealth, that there is probable cause to believe that the defendant, whether a juvenile transferred pursuant to § 16.1-269.1 or adult, lacks substantial capacity to understand the proceedings against him or to assist his attorney in his own defense, the court shall order that a competency evaluation be performed by at least one psychiatrist or clinical psychologist who is qualified by training and experience in forensic evaluation.

B. Location of evaluation. -- The evaluation shall be performed on an outpatient basis at a mental health facility or in jail unless the court specifically finds that outpatient evaluation services are unavailable or unless the results of outpatient evaluation indicate that hospitalization of the defendant for evaluation on competency is necessary. If the court finds that hospitalization is necessary, the court, under authority of this subsection, may order the defendant sent to a hospital designated by the Commissioner of Behavioral Health and Developmental Services as appropriate for evaluations of persons under criminal charge. The defendant shall be hospitalized for such time as the director of the hospital deems necessary to perform an adequate evaluation of the defendant's competency, but not to exceed 30 days from the date of admission to the hospital.

C. Provision of information to evaluators. -- The court shall require the attorney for the Commonwealth to provide to the evaluators appointed under subsection A any information relevant to the evaluation, including, but not limited to (i) a copy of the warrant or indictment; (ii) the names and addresses of the attorney for the Commonwealth, the attorney for the defendant, and the judge ordering the evaluation; (iii) information about the alleged crime; and (iv) a summary of the reasons for the evaluation request. The court shall require the attorney for the defendant to provide any available psychiatric records and other information that is deemed relevant. The court shall require that information be provided to the evaluator within 96 hours of the issuance of the court order pursuant to this section.

D. The competency report. -- Upon completion of the evaluation, the evaluators shall promptly submit a report in writing to the court and the attorneys of record concerning (i) the defendant's capacity to understand the proceedings against him; (ii) his ability to assist his attorney; and (iii) his need for treatment in the event he is found incompetent but restorable, or incompetent for the foreseeable future. If a need for restoration treatment is identified pursuant to clause (iii), the report shall state whether inpatient or outpatient treatment is recommended. No statements of the defendant relating to the time period of the alleged offense shall be included in the report.

E. The competency determination. -- After receiving the report described in subsection D, the court shall promptly determine whether the defendant is competent to stand trial. A hearing on the defendant's competency is not required unless one is requested by the attorney for the Commonwealth or the attorney for the defendant, or unless the court has reasonable cause to believe the defendant will be hospitalized under § 19.2-169.2. If a hearing is held, the party alleging that the defendant is incompetent shall bear the burden of proving by a preponderance of the evidence the defendant's incompetency. The defendant shall have the right to notice of the hearing, the right to counsel at the hearing and the right to personally participate in and introduce evidence at the hearing.

The fact that the defendant claims to be unable to remember the time period surrounding the alleged offense shall not, by itself, bar a finding of competency if the defendant otherwise understands the charges against him and can assist in his defense. Nor shall the fact that the defendant is under the influence of medication bar a finding of competency if the defendant is able to understand the charges against him and assist in his defense while medicated.

1982, c. 653; 1983, c. 373; 1985, c. 307; 2003, c. 735; 2007, c. 781; 2009, cc. 813, 840; 2014, cc. 329, 739.



§ 19.2-169.2. Disposition when defendant found incompetent

A. Upon finding pursuant to subsection E of § 19.2-169.1 that the defendant, including a juvenile transferred pursuant to § 16.1-269.1, is incompetent, the court shall order that the defendant receive treatment to restore his competency on an outpatient basis or, if the court specifically finds that the defendant requires inpatient hospital treatment, at a hospital designated by the Commissioner of Behavioral Health and Developmental Services as appropriate for treatment of persons under criminal charge. Any psychiatric records and other information that have been deemed relevant and submitted by the attorney for the defendant pursuant to subsection C of § 19.2-169.1 and any reports submitted pursuant to subsection D of § 19.2-169.1 shall be made available to the director of the community services board or behavioral health authority or his designee or to the director of the treating inpatient facility or his designee within 96 hours of the issuance of the court order requiring treatment to restore the defendant's competency. If the 96-hour period expires on a Saturday, Sunday, or other legal holiday, the 96 hours shall be extended to the next day that is not a Saturday, Sunday, or legal holiday.

B. If, at any time after the defendant is ordered to undergo treatment under subsection A of this section, the director of the community services board or behavioral health authority or his designee or the director of the treating inpatient facility or his designee believes the defendant's competency is restored, the director or his designee shall immediately send a report to the court as prescribed in subsection D of § 19.2-169.1. The court shall make a ruling on the defendant's competency according to the procedures specified in subsection E of § 19.2-169.1.

C. The clerk of court shall certify and forward forthwith to the Central Criminal Records Exchange, on a form provided by the Exchange, a copy of an order for treatment issued pursuant to subsection A.

1982, c. 653; 2003, c. 735; 2007, c. 781; 2008, cc. 751, 788; 2009, cc. 813, 840; 2014, cc. 373, 408.



§ 19.2-169.3. Disposition of the unrestorably incompetent defendant; capital murder charge; sexually violent offense charge

A. If, at any time after the defendant is ordered to undergo treatment pursuant to subsection A of § 19.2-169.2, the director of the community services board or behavioral health authority or his designee or the director of the treating inpatient facility or his designee concludes that the defendant is likely to remain incompetent for the foreseeable future, he shall send a report to the court so stating. The report shall also indicate whether, in the board, authority, or inpatient facility director's or his designee's opinion, the defendant should be released, committed pursuant to Article 5 (§ 37.2-814 et seq.) of Chapter 8 of Title 37.2, committed pursuant to Chapter 9 (§ 37.2-900 et seq.) of Title 37.2, or certified pursuant to § 37.2-806 in the event he is found to be unrestorably incompetent. Upon receipt of the report, the court shall make a competency determination according to the procedures specified in subsection E of § 19.2-169.1. If the court finds that the defendant is incompetent and is likely to remain so for the foreseeable future, it shall order that he be (i) released, (ii) committed pursuant to Article 5 (§ 37.2-814 et seq.) of Chapter 8 of Title 37.2, or (iii) certified pursuant to § 37.2-806. However, if the court finds that the defendant is incompetent and is likely to remain so for the foreseeable future and the defendant has been charged with a sexually violent offense, as defined in § 37.2-900, he shall be screened pursuant to the procedures set forth in §§ 37.2-903 and 37.2-904. If the court finds the defendant incompetent but restorable to competency in the foreseeable future, it may order treatment continued until six months have elapsed from the date of the defendant's initial admission under subsection A of § 19.2-169.2.

B. At the end of six months from the date of the defendant's initial admission under subsection A of § 19.2-169.2 if the defendant remains incompetent in the opinion of the board, authority, or inpatient facility director or his designee, the director or his designee shall so notify the court and make recommendations concerning disposition of the defendant as described in subsection A. The court shall hold a hearing according to the procedures specified in subsection E of § 19.2-169.1 and, if it finds the defendant unrestorably incompetent, shall order one of the dispositions described in subsection A. If the court finds the defendant incompetent but restorable to competency, it may order continued treatment under subsection A of § 19.2-169.2 for additional six-month periods, provided a hearing pursuant to subsection E of § 19.2-169.1 is held at the completion of each such period and the defendant continues to be incompetent but restorable to competency in the foreseeable future.

C. If any defendant has been charged with a misdemeanor in violation of Article 3 (§ 18.2-95 et seq.) of Chapter 5 of Title 18.2 or Article 5 (§ 18.2-119 et seq.) of Chapter 5 of Title 18.2, other than a misdemeanor charge pursuant to § 18.2-130 or Article 2 (§ 18.2-415 et seq.) of Chapter 9 of Title 18.2, and is being treated pursuant to subsection A of § 19.2-169.2, and after 45 days has not been restored to competency, the director of the community service board, behavioral health authority, or the director of the treating inpatient facility, or any of their designees, shall send a report indicating the defendant's status to the court. The report shall also indicate whether the defendant should be released or committed pursuant to § 37.2-817 or certified pursuant to § 37.2-806. Upon receipt of the report, if the court determines that the defendant is still incompetent, the court shall order that the defendant be released, committed, or certified, and may dismiss the charges against the defendant.

D. Unless an incompetent defendant is charged with capital murder or the charges against an incompetent criminal defendant have been previously dismissed, charges against an unrestorably incompetent defendant shall be dismissed on the date upon which his sentence would have expired had he been convicted and received the maximum sentence for the crime charged, or on the date five years from the date of his arrest for such charges, whichever is sooner.

E. If the court orders an unrestorably incompetent defendant to be screened pursuant to the procedures set forth in §§ 37.2-903 and 37.2-904, it shall order the attorney for the Commonwealth in the jurisdiction wherein the defendant was charged and the Commissioner of Behavioral Health and Developmental Services to provide the Director of the Department of Corrections with any information relevant to the review, including, but not limited to: (i) a copy of the warrant or indictment, (ii) a copy of the defendant's criminal record, (iii) information about the alleged crime, (iv) a copy of the competency report completed pursuant to § 19.2-169.1, and (v) a copy of the report prepared by the director of the defendant's community services board, behavioral health authority, or treating inpatient facility or his designee pursuant to this section. The court shall further order that the defendant be held in the custody of the Department of Behavioral Health and Developmental Services for secure confinement and treatment until the Commitment Review Committee's and Attorney General's review and any subsequent hearing or trial are completed. If the court receives notice that the Attorney General has declined to file a petition for the commitment of an unrestorably incompetent defendant as a sexually violent predator after conducting a review pursuant to § 37.2-905, the court shall order that the defendant be released, committed pursuant to Article 5 (§ 37.2-814 et seq.) of Chapter 8 of Title 37.2, or certified pursuant to § 37.2-806.

F. In any case when an incompetent defendant is charged with capital murder, notwithstanding any other provision of this section, the charge shall not be dismissed and the court having jurisdiction over the capital murder case may order that the defendant receive continued treatment under subsection A of § 19.2-169.2 for additional six-month periods without limitation, provided that (i) a hearing pursuant to subsection E of § 19.2-169.1 is held at the completion of each such period, (ii) the defendant remains incompetent, (iii) the court finds continued treatment to be medically appropriate, and (iv) the defendant presents a danger to himself or others.

G. The attorney for the Commonwealth may bring charges that have been dismissed against the defendant when he is restored to competency.

1982, c. 653; 1999, cc. 946, 985; 2003, cc. 915, 919, 989, cls. 4, 5, 1018, cls. 4, 5, 1042, cls. 10, 11; 2006, cc. 863, 914; 2007, cc. 781, 876; 2008, cc. 406, 796; 2009, cc. 813, 840; 2012, cc. 668, 800.



§ 19.2-169.4. Litigating certain issues when the defendant is incompetent

A finding of incompetency does not preclude the adjudication, at any time before trial, of a motion objecting to the sufficiency of the indictment, nor does it preclude the adjudication of similar legal objections which, in the court's opinion, may be undertaken without the personal participation of the defendant.

1982, c. 653.



§ 19.2-169.5. Evaluation of sanity at the time of the offense; disclosure of evaluation results

A. Raising issue of sanity at the time of offense; appointment of evaluators. -- If, at any time before trial, the court finds, upon hearing evidence or representations of counsel for the defendant, that there is probable cause to believe that the defendant's sanity will be a significant factor in his defense and that the defendant is financially unable to pay for expert assistance, the court shall appoint one or more qualified mental health experts to evaluate the defendant's sanity at the time of the offense and, where appropriate, to assist in the development of an insanity defense. Such mental health expert shall be (i) a psychiatrist, a clinical psychologist, or an individual with a doctorate degree in clinical psychology who has successfully completed forensic evaluation training as approved by the Commissioner of Behavioral Health and Developmental Services and (ii) qualified by specialized training and experience to perform forensic evaluations. The defendant shall not be entitled to a mental health expert of his own choosing or to funds to employ such expert.

B. Location of evaluation. -- The evaluation shall be performed on an outpatient basis, at a mental health facility or in jail, unless the court specifically finds that outpatient services are unavailable, or unless the results of the outpatient evaluation indicate that hospitalization of the defendant for further evaluation of his sanity at the time of the offense is necessary. If either finding is made, the court, under authority of this subsection, may order that the defendant be sent to a hospital designated by the Commissioner of Behavioral Health and Developmental Services as appropriate for evaluation of the defendant under criminal charge. The defendant shall be hospitalized for such time as the director of the hospital deems necessary to perform an adequate evaluation of the defendant's sanity at the time of the offense, but not to exceed 30 days from the date of admission to the hospital.

C. Provision of information to evaluator. -- The court shall require the party making the motion for the evaluation, and such other parties as the court deems appropriate, to provide to the evaluators appointed under subsection A any information relevant to the evaluation, including, but not limited to (i) copy of the warrant or indictment; (ii) the names and addresses of the attorney for the Commonwealth, the attorney for the defendant and the judge who appointed the expert; (iii) information pertaining to the alleged crime, including statements by the defendant made to the police and transcripts of preliminary hearings, if any; (iv) a summary of the reasons for the evaluation request; (v) any available psychiatric, psychological, medical or social records that are deemed relevant; and (vi) a copy of the defendant's criminal record, to the extent reasonably available.

D. The evaluators shall prepare a full report concerning the defendant's sanity at the time of the offense, including whether he may have had a significant mental disease or defect which rendered him insane at the time of the offense. The report shall be prepared within the time period designated by the court, said period to include the time necessary to obtain and evaluate the information specified in subsection C.

E. Disclosure of evaluation results. -- The report described in subsection D shall be sent solely to the attorney for the defendant and shall be deemed to be protected by the lawyer-client privilege. However, the Commonwealth shall be given the report in all felony cases, the results of any other evaluation of the defendant's sanity at the time of the offense, and copies of psychiatric, psychological, medical, or other records obtained during the course of any such evaluation, after the attorney for the defendant gives notice of an intent to present psychiatric or psychological evidence pursuant to § 19.2-168.

F. In any case where the defendant obtains his own expert to evaluate the defendant's sanity at the time of the offense, the provisions of subsections D and E, relating to the disclosure of the evaluation results, shall apply.

1982, c. 653; 1986, c. 535; 1987, c. 439; 1996, cc. 937, 980; 2005, c. 428; 2009, cc. 813, 840.



§ 19.2-169.6. Inpatient psychiatric hospital admission from local correctional facility

A. Any inmate of a local correctional facility who is not subject to the provisions of § 19.2-169.2 may be hospitalized for psychiatric treatment at a hospital designated by the Commissioner of Behavioral Health and Developmental Services as appropriate for treatment of persons under criminal charge if:

1. The court with jurisdiction over the inmate's case, if it is still pending, on the petition of the person having custody over an inmate or on its own motion, holds a hearing at which the inmate is represented by counsel and finds by clear and convincing evidence that (i) the inmate has a mental illness; (ii) there exists a substantial likelihood that, as a result of a mental illness, the inmate will, in the near future, (a) cause serious physical harm to himself or others as evidenced by recent behavior causing, attempting, or threatening harm and any other relevant information or (b) suffer serious harm due to his lack of capacity to protect himself from harm as evidenced by recent behavior and any other relevant information; and (iii) the inmate requires treatment in a hospital rather than the local correctional facility. Prior to making this determination, the court shall consider the examination conducted in accordance with § 37.2-815 and the preadmission screening report prepared in accordance with § 37.2-816 and conducted in-person or by means of a two-way electronic video and audio communication system as authorized in § 37.2-804.1 by an employee or designee of the local community services board or behavioral health authority who is skilled in the assessment and treatment of mental illness, who is not providing treatment to the inmate, and who has completed a certification program approved by the Department of Behavioral Health and Developmental Services as provided in § 37.2-809. The examiner appointed pursuant to § 37.2-815, if not physically present at the hearing, shall be available whenever possible for questioning during the hearing through a two-way electronic video and audio or telephonic communication system as authorized in § 37.2-804.1. Any employee or designee of the local community services board or behavioral health authority, as defined in § 37.2-809, representing the board or authority that prepared the preadmission screening report shall attend the hearing in person or, if physical attendance is not practicable, shall participate in the hearing through a two-way electronic video and audio communication system as authorized in § 37.2-804.1. When the hearing is held outside the service area of the community services board or behavioral health authority that prepared the preadmission screening report, and it is not practicable for a representative of the board or authority to attend or participate in the hearing, arrangements shall be made by the board or authority for an employee or designee of the board or authority serving the area in which the hearing is held to attend or participate on behalf of the board or authority that prepared the preadmission screening report; or

2. Upon petition by the person having custody over an inmate, a magistrate finds probable cause to believe that (i) the inmate has a mental illness; (ii) there exists a substantial likelihood that, as a result of a mental illness, the inmate will, in the near future, (a) cause serious physical harm to himself or others as evidenced by recent behavior causing, attempting, or threatening harm and any other relevant information or (b) suffer serious harm due to his lack of capacity to protect himself from harm as evidenced by recent behavior and any other relevant information; and (iii) the inmate requires treatment in a hospital rather than a local correctional facility, and the magistrate issues a temporary detention order for the inmate. Prior to the filing of the petition, the person having custody shall arrange for an evaluation of the inmate conducted in-person or by means of a two-way electronic video and audio communication system as authorized in § 37.2-804.1 by an employee or designee of the local community services board or behavioral health authority who is skilled in the assessment and treatment of mental illness and who has completed a certification program approved by the Department as provided in § 37.2-809. After considering the evaluation of the employee or designee of the local community services board or behavioral health authority, and any other information presented, and finding that probable cause exists to meet the criteria, the magistrate may issue a temporary detention order in accordance with the applicable procedures specified in §§ 37.2-809 through 37.2-813. The person having custody over the inmate shall notify the court having jurisdiction over the inmate's case, if it is still pending, and the inmate's attorney prior to the detention pursuant to a temporary detention order or as soon thereafter as is reasonable.

Upon detention pursuant to this subdivision, a hearing shall be held either before the court having jurisdiction over the inmate's case or before a district court judge or a special justice, as defined in § 37.2-100, in accordance with the provisions of §§ 37.2-815 through 37.2-821, in which case the inmate shall be represented by counsel as specified in § 37.2-814. The hearing shall be held within 72 hours of execution of the temporary detention order issued pursuant to this subdivision. If the 72-hour period terminates on a Saturday, Sunday, legal holiday, or day on which the court is lawfully closed, the inmate may be detained until the close of business on the next day that is not a Saturday, Sunday, legal holiday, or day on which the court is lawfully closed. Any employee or designee of the local community services board or behavioral health authority, as defined in § 37.2-809, representing the board or authority that prepared the preadmission screening report shall attend the hearing in person or, if physical attendance is not practicable, shall participate in the hearing through a two-way electronic video and audio communication system as authorized in § 37.2-804.1. When the hearing is held outside the service area of the community services board or behavioral health authority that prepared the preadmission screening report, and it is not practicable for a representative of the board or authority to attend or participate in the hearing, arrangements shall be made by the board or authority for an employee or designee of the board or authority serving the area in which the hearing is held to attend or participate on behalf of the board or authority that prepared the preadmission screening report. The judge or special justice conducting the hearing may order the inmate hospitalized if, after considering the examination conducted in accordance with § 37.2-815, the preadmission screening report prepared in accordance with § 37.2-816, and any other available information as specified in subsection C of § 37.2-817, he finds by clear and convincing evidence that (1) the inmate has a mental illness; (2) there exists a substantial likelihood that, as a result of a mental illness, the inmate will, in the near future, (a) cause serious physical harm to himself or others as evidenced by recent behavior causing, attempting, or threatening harm and any other relevant information or (b) suffer serious harm due to his lack of capacity to protect himself from harm as evidenced by recent behavior and any other relevant information; and (3) the inmate requires treatment in a hospital rather than a local correctional facility. The examiner appointed pursuant to § 37.2-815, if not physically present at the hearing, shall be available whenever possible for questioning during the hearing through a two-way electronic video and audio or telephonic communication system as authorized in § 37.2-804.1. The examination and the preadmission screening report shall be admitted into evidence at the hearing.

B. In no event shall an inmate have the right to make application for voluntary admission as may be otherwise provided in § 37.2-805 or 37.2-814 or be subject to an order for mandatory outpatient treatment as provided in § 37.2-817.

C. If an inmate is hospitalized pursuant to this section and his criminal case is still pending, the court having jurisdiction over the inmate's case may order that the admitting hospital evaluate the inmate's competency to stand trial and his mental state at the time of the offense pursuant to §§ 19.2-169.1 and 19.2-169.5.

D. An inmate may not be hospitalized longer than 30 days under subsection A unless the court which has criminal jurisdiction over him or a district court judge or a special justice, as defined in § 37.2-100, holds a hearing and orders the inmate's continued hospitalization in accordance with the provisions of subdivision A 2. If the inmate's hospitalization is continued under this subsection by a court other than the court which has jurisdiction over his criminal case, the facility at which the inmate is hospitalized shall notify the court with jurisdiction over his criminal case and the inmate's attorney in the criminal case, if the case is still pending.

E. Hospitalization may be extended in accordance with subsection D for periods of 60 days for inmates awaiting trial, but in no event may such hospitalization be continued beyond trial, nor shall such hospitalization act to delay trial, as long as the inmate remains competent to stand trial. Hospitalization may be extended in accordance with subsection D for periods of 180 days for an inmate who has been convicted and not yet sentenced, or for an inmate who has been convicted of a crime and is in the custody of a local correctional facility after sentencing, but in no event may such hospitalization be continued beyond the date upon which his sentence would have expired had he received the maximum sentence for the crime charged. Any inmate who has not completed service of his sentence upon discharge from the hospital shall serve the remainder of his sentence.

F. For any inmate who has been convicted and not yet sentenced, or who has been convicted of a crime and is in the custody of a local correctional facility after sentencing, the time the inmate is confined in a hospital for psychiatric treatment shall be deducted from any term for which he may be sentenced to any penal institution, reformatory or elsewhere.

G. Any health care provider, as defined in § 32.1-127.1:03, or other provider rendering services to an inmate who is the subject of a proceeding under this section, upon request, shall disclose to a magistrate, the court, the inmate's attorney, the inmate's guardian ad litem, the examiner appointed pursuant to § 37.2-815, the community service board or behavioral health authority preparing the preadmission screening pursuant to § 37.2-816, or the sheriff or administrator of the local correctional facility any and all information that is necessary and appropriate to enable each of them to perform his duties under this section. These health care providers and other service providers shall disclose to one another health records and information where necessary to provide care and treatment to the inmate and to monitor that care and treatment. Health records disclosed to a sheriff or administrator of the local correctional facility shall be limited to information necessary to protect the sheriff or administrator of the local correctional facility and his employees, the inmate, or the public from physical injury or to address the health care needs of the inmate. Information disclosed to a law-enforcement officer shall not be used for any other purpose, disclosed to others, or retained.

Any health care provider disclosing records pursuant to this section shall be immune from civil liability for any harm resulting from the disclosure, including any liability under the federal Health Insurance Portability and Accountability Act (42 U.S.C. § 1320d et seq.), as amended, unless the person or provider disclosing such records intended the harm or acted in bad faith.

H. Any order entered where an inmate is the subject of proceedings under this section shall provide for the disclosure of medical records pursuant to subsection G. This subsection shall not preclude any other disclosures as required or permitted by law.

1982, c. 653; 1986, c. 629; 1987, c. 96; 1990, c. 76; 1995, c. 844; 2005, c. 716; 2008, cc. 779, 782, 850, 870; 2010, cc. 340, 406; 2012, c. 801; 2014, cc. 499, 538, 691.



§ 19.2-169.7. Disclosure by defendant during evaluation or treatment; use at guilt phase of trial

No statement or disclosure by the defendant concerning the alleged offense made during a competency evaluation ordered pursuant to § 19.2-169.1, a mental state at the time of the offense evaluation ordered pursuant to § 19.2-169.5, or treatment ordered pursuant to § 19.2-169.2 or § 19.2-169.6 may be used against the defendant at trial as evidence or as a basis for such evidence, except on the issue of his mental condition at the time of the offense after he raises the issue pursuant to § 19.2-168.

1982, c. 653.



§ 19.2-170. Repealed

Repealed by Acts 1982, c. 653.



§ 19.2-174.1. Information required prior to admission to a mental health facility

Prior to any person being placed into the custody of the Commissioner for evaluation or treatment pursuant to §§ 19.2-169.2, 19.2-169.3, 19.2-169.6, 19.2-182.2, and 19.2-182.3, and Chapter 9 (§ 37.2-900 et seq.) of Title 37.2, the court or special justice shall provide the Commissioner with the following, if available: (i) the commitment order, (ii) the names and addresses for the attorney for the Commonwealth, the attorney for the person and the judge holding jurisdiction over the person, (iii) a copy of the warrant or indictment, and (iv) a copy of the criminal incident information as defined in § 2.2-3706 or a copy of the arrest report or a summary of the facts relating to the crime. The party requesting the placement into the Commissioner's custody or, in the case of admissions pursuant to §§ 19.2-169.3 and 19.2-169.6, and Chapter 9 (§ 37.2-900 et seq.) of Title 37.2, the person having custody over the defendant or inmate shall gather the above information for submission to the court at the hearing. If the information is not available at the hearing, it shall be provided by the party requesting placement or the person having custody directly to the Commissioner within 96 hours of the person being placed into the Commissioner's custody. If the 96-hour period expires on a Saturday, Sunday or legal holiday, the 96 hours shall be extended to the next day that is not a Saturday, Sunday or legal holiday.

1995, c. 645; 1999, cc. 946, 985; 2001, c. 837; 2003, c. 989, cls. 4, 5, 1018, cls. 4, 5, 1042, cls. 10, 11; 2010, cc. 340, 406.



§ 19.2-175. Compensation of experts

Each psychiatrist, clinical psychologist or other expert appointed by the court to render professional service pursuant to § 19.2-168.1, 19.2-169.1, 19.2-169.5, 19.2-182.8, 19.2-182.9, 19.2-264.3:1, 19.2-264.3:3 or 19.2-301, who is not regularly employed by the Commonwealth of Virginia except by the University of Virginia School of Medicine and the Medical College of Virginia Commonwealth University, shall receive a reasonable fee for such service. For any psychiatrist, clinical psychologist, or other expert appointed by the court to render such professional services who is regularly employed by the Commonwealth of Virginia, except by the University of Virginia School of Medicine or the Medical College of Virginia Commonwealth University, the fee shall be paid only for professional services provided during nonstate hours that have been approved by his employing agency as being beyond the scope of his state employment duties. The fee shall be determined in each instance by the court that appointed the expert, in accordance with guidelines established by the Supreme Court after consultation with the Department of Behavioral Health and Developmental Services. Except in capital murder cases the fee shall not exceed $750, but in addition if any such expert is required to appear as a witness in any hearing held pursuant to such sections, he shall receive mileage and a fee of $100 for each day during which he is required so to serve. An itemized account of expense, duly sworn to, must be presented to the court, and when allowed shall be certified to the Supreme Court for payment out of the state treasury, and be charged against the appropriations made to pay criminal charges. Allowance for the fee and for the per diem authorized shall also be made by order of the court, duly certified to the Supreme Court for payment out of the appropriation to pay criminal charges.

Code 1950, § 19.1-233; 1960, c. 366; 1968, c. 657; 1970, c. 640; 1975, c. 495; 1976, c. 140; 1978, cc. 195, 794; 1979, c. 516; 1982, c. 653; 1986, c. 535; 1990, c. 697; 1995, c. 645; 2003, cc. 1031, 1040; 2006, cc. 114, 170; 2007, c. 829; 2009, cc. 813, 840; 2010, cc. 340, 406.



§ 19.2-176. Repealed

Repealed by Acts 2010, cc. 340 and 406, cl. 2.



§ 19.2-177. Repealed

Repealed by Acts 1988, cc. 787, 873.



§ 19.2-177.1. Repealed

Repealed by Acts 2010, cc. 340 and 406, cl. 2.



§ 19.2-178. Where prisoner kept when no vacancy in facility or hospital

When a court shall have entered any of the orders provided for in § 19.2-168.1, 19.2-169.1, 19.2-169.5, or 19.2-169.6, the sheriff of the county or city or the proper officer of the penal institution shall immediately proceed to ascertain whether a vacancy exists at the proper facility or hospital and until it is ascertained that there is a vacancy such person shall be kept in the jail of such county or city or in such custody as the court may order, or in the penal institution in which he is confined, until there is room in such facility or hospital. Any person whose care and custody is herein provided for shall be taken to and from the facility or hospital to which he was committed by an officer of the penal institution having custody of him, or by the sheriff of the county or city whose court issued the order of commitment, and the expenses incurred in such removals shall be paid by such penal institution, county or city.

Code 1950, § 19.1-236; 1960, c. 366; 1975, c. 495; 1995, c. 645; 2010, cc. 340, 406.



§ 19.2-179. Repealed

Repealed by Acts 1981, c. 310.



§ 19.2-180. Sentence or trial of prisoner when restored to sanity

When a prisoner whose trial or sentence was suspended by reason of his being found to be insane or feebleminded, has been found to be mentally competent and is brought from a hospital and committed to jail, if already convicted, he shall be sentenced, and if not, the court shall proceed to try him as if no delay had occurred on account of his insanity or feeblemindedness.

Code 1950, § 19.1-238; 1960, c. 366; 1975, c. 495.



§ 19.2-181. Repealed

Repealed by Acts 1991, c. 427 .



§ 19.2-182. Representation by counsel in proceeding for commitment

A. In any proceeding for commitment under this title, the judge before whom or upon whose order the proceeding is being held, shall ascertain if the person whose commitment is sought is represented by counsel. If the person is not represented by counsel, the judge shall appoint an attorney at law to represent him in the proceeding. The attorney shall receive a fee of twenty-five dollars for his services, to be paid by the Commonwealth.

B. Any attorney representing any person in any proceeding for commitment under this title shall, prior to such proceeding, personally consult with such person.

Code 1950, § 19.1-239.1; 1966, c. 715; 1975, c. 495; 1991, c. 427 .



§ 19.2-182.1. Repealed

Repealed by Acts 1982, c. 653.



§ 19.2-182.2. Verdict of acquittal by reason of insanity to state the fact; temporary custody and evaluation

When the defense is insanity of the defendant at the time the offense was committed, the jurors shall be instructed, if they acquit him on that ground, to state the fact with their verdict. The court shall place the person so acquitted (the acquittee) in temporary custody of the Commissioner of Behavioral Health and Developmental Services (hereinafter referred to in this chapter as the Commissioner) for evaluation as to whether the acquittee may be released with or without conditions or requires commitment. The evaluation shall be conducted by (i) one psychiatrist and (ii) one clinical psychologist. The psychiatrist or clinical psychologist shall be skilled in the diagnosis of mental illness and intellectual disability and qualified by training and experience to perform such evaluations. The Commissioner shall appoint both evaluators, at least one of whom shall not be employed by the hospital in which the acquittee is primarily confined. The evaluators shall determine whether the acquittee currently has mental illness or intellectual disability and shall assess the acquittee and report on his condition and need for hospitalization with respect to the factors set forth in § 19.2-182.3. The evaluators shall conduct their examinations and report their findings separately within 45 days of the Commissioner's assumption of custody. Copies of the report shall be sent to the acquittee's attorney, the attorney for the Commonwealth for the jurisdiction where the person was acquitted and the community services board or behavioral health authority as designated by the Commissioner. If either evaluator recommends conditional release or release without conditions of the acquittee, the court shall extend the evaluation period to permit the hospital in which the acquittee is confined and the appropriate community services board or behavioral health authority to jointly prepare a conditional release or discharge plan, as applicable, prior to the hearing.

1991, c. 427; 1993, c. 295; 1996, cc. 937, 980; 2007, cc. 485, 565; 2009, cc. 813, 840; 2012, cc. 476, 507.



§ 19.2-182.3. Commitment; civil proceedings

Upon receipt of the evaluation report and, if applicable, a conditional release or discharge plan, the court shall schedule the matter for hearing on an expedited basis, giving the matter priority over other civil matters before the court, to determine the appropriate disposition of the acquittee. Except as otherwise ordered by the court, the attorney who represented the defendant at the criminal proceedings shall represent the acquittee through the proceedings pursuant to this section. The matter may be continued on motion of either party for good cause shown. The acquittee shall be provided with adequate notice of the hearing, of the right to be present at the hearing, the right to the assistance of counsel in preparation for and during the hearing, and the right to introduce evidence and cross-examine witnesses at the hearing. The hearing is a civil proceeding.

At the conclusion of the hearing, the court shall commit the acquittee if it finds that he has mental illness or intellectual disability and is in need of inpatient hospitalization. For the purposes of this chapter, mental illness includes any mental illness, as defined in § 37.2-100, in a state of remission when the illness may, with reasonable probability, become active. The decision of the court shall be based upon consideration of the following factors:

1. To what extent the acquittee has mental illness or intellectual disability, as those terms are defined in § 37.2-100;

2. The likelihood that the acquittee will engage in conduct presenting a substantial risk of bodily harm to other persons or to himself in the foreseeable future;

3. The likelihood that the acquittee can be adequately controlled with supervision and treatment on an outpatient basis; and

4. Such other factors as the court deems relevant.

If the court determines that an acquittee does not need inpatient hospitalization solely because of treatment or habilitation he is currently receiving, but the court is not persuaded that the acquittee will continue to receive such treatment or habilitation, it may commit him for inpatient hospitalization. The court shall order the acquittee released with conditions pursuant to §§ 19.2-182.7, 19.2-182.8, and 19.2-182.9 if it finds that he is not in need of inpatient hospitalization but that he meets the criteria for conditional release set forth in § 19.2-182.7. If the court finds that the acquittee does not need inpatient hospitalization nor does he meet the criteria for conditional release, it shall release him without conditions, provided the court has approved a discharge plan prepared by the appropriate community services board or behavioral health authority in consultation with the appropriate hospital staff.

1991, c. 427; 1993, c. 295; 2005, c. 716; 2012, cc. 476, 507.



§ 19.2-182.4. Confinement and treatment; interfacility transfers; out-of-hospital visits; notice of change in treatment

A. Upon commitment of an acquittee for inpatient hospitalization, the Commissioner shall determine the appropriate placement for him, based on his clinical needs and security requirements. The Commissioner may make interfacility transfers and treatment and management decisions regarding acquittees in his custody without obtaining prior approval of or review by the committing court. If the Commissioner is of the opinion that a temporary visit from the hospital would be therapeutic for the acquittee and that such visit would pose no substantial danger to others, the Commissioner may grant such visit not to exceed forty-eight hours.

B. The Commissioner shall give notice of the granting of an unescorted community visit to any victim of a felony offense against the person punishable by more than five years in prison that resulted in the charges on which the acquittee was acquitted or the next-of-kin of the victim at the last known address, provided the person seeking notice submits a written request for such notice to the Commissioner.

C. The Commissioner shall notify the attorney for the Commonwealth for the committing jurisdiction in writing of changes in an acquittee's course of treatment which will involve authorization for the acquittee to leave the grounds of the hospital in which he is confined.

1991, c. 427; 1993, c. 295; 2006, c. 358.



§ 19.2-182.5. Review of continuation of confinement hearing; procedure and reports; disposition

A. The committing court shall conduct a hearing twelve months after the date of commitment to assess the need for inpatient hospitalization of each acquittee who is acquitted of a felony by reason of insanity. A hearing for assessment shall be conducted at yearly intervals for five years and at biennial intervals thereafter. The court shall schedule the matter for hearing as soon as possible after it becomes due, giving the matter priority over all pending matters before the court.

B. Prior to the hearing, the Commissioner shall provide to the court a report evaluating the acquittee's condition and recommending treatment, to be prepared by a psychiatrist or a psychologist. The psychologist who prepares the report shall be a clinical psychologist and any evaluating psychiatrist or clinical psychologist shall be skilled in the diagnosis of mental illness and qualified by training and experience to perform forensic evaluations. If the examiner recommends release or the acquittee requests release, the acquittee's condition and need for inpatient hospitalization shall be evaluated by a second person with such credentials who is not currently treating the acquittee. A copy of any report submitted pursuant to this subsection shall be sent to the attorney for the Commonwealth for the jurisdiction from which the acquittee was committed.

C. The acquittee shall be provided with adequate notice of the hearing, of the right to be present at the hearing, the right to the assistance of counsel in preparation for and during the hearing, and the right to introduce evidence and cross-examine witnesses at the hearing. Written notice of the hearing shall be provided to the attorney for the Commonwealth for the committing jurisdiction. The hearing is a civil proceeding.

According to the determination of the court following the hearing, and based upon the report and other evidence provided at the hearing, the court shall (i) release the acquittee from confinement if he does not need inpatient hospitalization and does not meet the criteria for conditional release set forth in § 19.2-182.7, provided the court has approved a discharge plan prepared jointly by the hospital staff and the appropriate community services board or behavioral health authority; (ii) place the acquittee on conditional release if he meets the criteria for conditional release, and the court has approved a conditional release plan prepared jointly by the hospital staff and the appropriate community services board or behavioral health authority; or (iii) order that he remain in the custody of the Commissioner if he continues to require inpatient hospitalization based on consideration of the factors set forth in § 19.2-182.3.

D. An acquittee who is found not guilty of a misdemeanor by reason of insanity on or after July 1, 2002, shall remain in the custody of the Commissioner pursuant to this chapter for a period not to exceed one year from the date of acquittal. If, prior to or at the conclusion of one year, the Commissioner determines that the acquittee meets the criteria for conditional release or release without conditions pursuant to § 19.2-182.7, emergency custody pursuant to § 37.2-808, temporary detention pursuant to §§ 37.2-809 to 37.2-813, or involuntary commitment pursuant to Article 5 (§ 37.2-814 et seq.) of Chapter 8 of Title 37.2, he shall petition the committing court. Written notice of an acquittee's scheduled release shall be provided by the Commissioner to the attorney for the Commonwealth for the committing jurisdiction not less than thirty days prior to the scheduled release. The Commissioner's duty to file a petition upon such determination shall not preclude the ability of any other person meeting the requirements of § 37.2-808 to file the petition.

1991, c. 427; 1993, c. 295; 1996, cc. 937, 980; 2002, c. 750; 2007, cc. 485, 565.



§ 19.2-182.6. Petition for release; conditional release hearing; notice; disposition

A. The Commissioner may petition the committing court for conditional or unconditional release of the acquittee at any time he believes the acquittee no longer needs hospitalization. The petition shall be accompanied by a report of clinical findings supporting the petition with respect to the factors set forth in § 19.2-182.3 and by a conditional release or discharge plan, as applicable, prepared jointly by the hospital and the appropriate community services board or behavioral health authority. The acquittee may petition the committing court for release only once in each year in which no annual judicial review is required pursuant to § 19.2-182.5. The party petitioning for release shall transmit a copy of the petition to the attorney for the Commonwealth for the committing jurisdiction.

B. 1. When a petition for release is made by the acquittee, the court shall order the Commissioner to appoint two persons in the same manner as set forth in § 19.2-182.2 to assess and report on the acquittee's need for inpatient hospitalization by reviewing his condition with respect to the factors set forth in § 19.2-182.3. The evaluators shall conduct their evaluations and report their finding in accordance with the provisions of § 19.2-182.2, except that the evaluations shall be completed and findings reported within 45 days of issuance of the court's order for evaluation.

2. When a petition for release is made by the Commissioner no further evaluations of the acquittee shall be required unless otherwise deemed necessary by the court. If the court determines that further evaluation is necessary, the court shall order the Commissioner to appoint two persons in the same manner as set forth in § 19.2-182.2 to assess and report on the acquittee's need for inpatient hospitalization by reviewing his condition with respect to the factors set forth in § 19.2-182.3. The evaluators shall conduct their evaluations and report their finding in accordance with the provisions of § 19.2-182.2, except that the evaluations shall be completed and findings reported within 45 days of issuance of the court's order for evaluation.

The Commissioner shall give notice of the hearing to any victim of the act resulting in the charges on which the acquittee was acquitted or the next of kin of the victim at the last known address, provided the person submits a written request for such notification to the Commissioner.

C. Upon receipt of the reports of evaluation, the court shall conduct a hearing on the petition. The hearing shall be scheduled on an expedited basis and given priority over other civil matters before the court. The acquittee shall be provided with adequate notice of the hearing, of the right to be present at the hearing, the right to the assistance of counsel in preparation for and during the hearing, and the right to introduce evidence and cross-examine witnesses. Written notice of the hearing shall be provided to the attorney for the Commonwealth for the committing jurisdiction. The hearing is a civil proceeding.

At the conclusion of the hearing, based upon the report and other evidence provided at the hearing, the court shall order the acquittee (i) released from confinement if he does not need inpatient hospitalization and does not meet the criteria for conditional release set forth in § 19.2-182.3, provided the court has approved a discharge plan prepared jointly by the hospital and the appropriate community services board or behavioral health authority; (ii) placed on conditional release if he meets the criteria for such release as set forth in § 19.2-182.7, and the court has approved a conditional release plan prepared jointly by the hospital and the appropriate community services board or behavioral health authority; or (iii) retained in the custody of the Commissioner if he continues to require inpatient hospitalization based on consideration of the factors set forth in § 19.2-182.3.

D. Persons committed pursuant to this chapter shall be released only in accordance with the procedures set forth governing release and conditional release.

1991, c. 427; 1993, c. 295; 2007, cc. 485, 565, 785.



§ 19.2-182.7. Conditional release; criteria; conditions; reports

At any time the court considers the acquittee's need for inpatient hospitalization pursuant to this chapter, it shall place the acquittee on conditional release if it finds that (i) based on consideration of the factors which the court must consider in its commitment decision, he does not need inpatient hospitalization but needs outpatient treatment or monitoring to prevent his condition from deteriorating to a degree that he would need inpatient hospitalization; (ii) appropriate outpatient supervision and treatment are reasonably available; (iii) there is significant reason to believe that the acquittee, if conditionally released, would comply with the conditions specified; and (iv) conditional release will not present an undue risk to public safety. The court shall subject a conditionally released acquittee to such orders and conditions it deems will best meet the acquittee's need for treatment and supervision and best serve the interests of justice and society.

The community services board or behavioral health authority as designated by the Commissioner shall implement the court's conditional release orders and shall submit written reports to the court on the acquittee's progress and adjustment in the community no less frequently than every six months. An aquittee's conditional release shall not be revoked solely because of his voluntary admission to a state hospital.

After a finding by the court that the acquittee has violated the conditions of his release but does not require inpatient hospitalization pursuant to § 19.2-182.8, the court may hold the acquittee in contempt of court for violation of the conditional release order.

1991, c. 427; 1999, cc. 700, 746; 2007, cc. 485, 565; 2008, c. 810.



§ 19.2-182.8. Revocation of conditional release

If at any time the court that released an acquittee pursuant to § 19.2-182.7 finds reasonable ground to believe that an acquittee on conditional release (i) has violated the conditions of his release or is no longer a proper subject for conditional release based on application of the criteria for conditional release and (ii) requires inpatient hospitalization, it may order an evaluation of the acquittee by a psychiatrist or clinical psychologist, provided the psychiatrist or clinical psychologist is qualified by training and experience to perform forensic evaluations. If the court, based on the evaluation and after hearing evidence on the issue, finds by a preponderance of the evidence that an acquittee on conditional release (a) has violated the conditions of his release or is no longer a proper subject for conditional release based on application of the criteria for conditional release and (b) has mental illness or intellectual disability and requires inpatient hospitalization, the court may revoke the acquittee's conditional release and order him returned to the custody of the Commissioner.

At any hearing pursuant to this section, the acquittee shall be provided with adequate notice of the hearing, of the right to be present at the hearing, the right to the assistance of counsel in preparation for and during the hearing, and the right to introduce evidence and cross-examine witnesses at the hearing. The hearing shall be scheduled on an expedited basis and shall be given priority over other civil matters before the court. Written notice of the hearing shall be provided to the attorney for the Commonwealth for the committing jurisdiction. The hearing is a civil proceeding.

1991, c. 427; 1993, c. 295; 1996, cc. 937, 980; 2006, cc. 343, 369, 370; 2008, c. 810; 2012, cc. 476, 507.



§ 19.2-182.9. Emergency custody of conditionally released acquittee

When exigent circumstances do not permit compliance with revocation procedures set forth in § 19.2-182.8, any district court judge or a special justice, as defined in § 37.2-100, or a magistrate may issue an emergency custody order, upon the sworn petition of any responsible person or upon his own motion based upon probable cause to believe that an acquittee on conditional release (i) has violated the conditions of his release or is no longer a proper subject for conditional release and (ii) requires inpatient hospitalization. The emergency custody order shall require the acquittee within his judicial district to be taken into custody and transported to a convenient location where a person designated by the community services board or behavioral health authority who is skilled in the diagnosis and treatment of mental illness shall evaluate such acquittee and assess his need for inpatient hospitalization. A law-enforcement officer who, based on his observation or the reliable reports of others, has probable cause to believe that any acquittee on conditional release has violated the conditions of his release and is no longer a proper subject for conditional release and requires emergency evaluation to assess the need for inpatient hospitalization, may take the acquittee into custody and transport him to an appropriate location to assess the need for hospitalization without prior judicial authorization. The evaluation shall be conducted immediately. The acquittee shall remain in custody until a temporary detention order is issued or until he is released, but in no event shall the period of custody exceed eight hours. If it appears from all evidence readily available (a) that the acquittee has violated the conditions of his release or is no longer a proper subject for conditional release and (b) that he requires emergency evaluation to assess the need for inpatient hospitalization, the district court judge or a special justice, as defined in § 37.2-100, or magistrate, upon the advice of such person skilled in the diagnosis and treatment of mental illness, may issue a temporary detention order authorizing the executing officer to place the acquittee in an appropriate institution for a period not to exceed 72 hours prior to a hearing. If the 72-hour period terminates on a Saturday, Sunday, legal holiday, or day on which the court is lawfully closed, the acquittee may be detained until the next day which is not a Saturday, Sunday, legal holiday, or day on which the court is lawfully closed.

The committing court or any district court judge or a special justice, as defined in § 37.2-100, shall have jurisdiction to hear the matter. Prior to the hearing, the acquittee shall be examined by a psychiatrist or licensed clinical psychologist, provided the psychiatrist or clinical psychologist is skilled in the diagnosis of mental illness, who shall certify whether the person is in need of hospitalization. At the hearing the acquittee shall be provided with adequate notice of the hearing, of the right to be present at the hearing, the right to the assistance of counsel in preparation for and during the hearing, and the right to introduce evidence and cross-examine witnesses at the hearing. Following the hearing, if the court determines, based on a preponderance of the evidence presented at the hearing, that the acquittee (1) has violated the conditions of his release or is no longer a proper subject for conditional release and (2) has mental illness or intellectual disability and is in need of inpatient hospitalization, the court shall revoke the acquittee's conditional release and place him in the custody of the Commissioner.

When an acquittee on conditional release pursuant to this chapter is taken into emergency custody, detained, or hospitalized, such action shall be considered to have been taken pursuant to this section, notwithstanding the fact that his status as an insanity acquittee was not known at the time of custody, detention, or hospitalization. Detention or hospitalization of an acquittee pursuant to provisions of law other than those applicable to insanity acquittees pursuant to this chapter shall not render the detention or hospitalization invalid. If a person's status as an insanity acquittee on conditional release is not recognized at the time of emergency custody or detention, at the time his status as such is verified, the provisions applicable to such persons shall be applied and the court hearing the matter shall notify the committing court of the proceedings.

1991, c. 427; 1993, c. 295; 1996, cc. 937, 980; 2001, c. 837; 2005, c. 716; 2006, cc. 343, 370; 2008, c. 810; 2009, cc. 21, 838; 2012, cc. 476, 507; 2014, cc. 499, 538, 691, 761.



§ 19.2-182.10. Release of person whose conditional release was revoked

If an acquittee is returned to the custody of the Commissioner for inpatient treatment pursuant to revocation proceedings, and his condition improves to the degree that, within 60 days of resumption of custody following the hearing, the acquittee, in the opinion of hospital staff treating the acquittee and the supervising community services board or behavioral health authority, is an appropriate candidate for conditional release, he may be, with the approval of the court, conditionally released as if revocation had not taken place. If treatment is required for longer than 60 days, the acquittee shall be returned to the custody of the Commissioner for a period of hospitalization and treatment which is governed by the provisions of this chapter applicable to committed acquittees.

1991, c. 427; 1993, c. 295; 2006, cc. 199, 225; 2007, cc. 485, 565.



§ 19.2-182.11. Modification or removal of conditions; notice; objections; review

A. The committing court may modify conditions of release or remove conditions placed on release pursuant to § 19.2-182.7, upon petition of the supervising community services board or behavioral health authority, the attorney for the Commonwealth, or the acquittee or upon its own motion based on reports of the supervising community services board or behavioral health authority. However, the acquittee may petition only annually commencing six months after the conditional release order is issued. Upon petition, the court shall require the supervising community services board or behavioral health authority to provide a report on the acquittee's progress while on conditional release.

B. As it deems appropriate based on the community services board's or behavioral health authority's report and any other evidence provided to it, the court may issue a proposed order for modification or removal of conditions. The court shall provide notice of the order, and their right to object to it within ten days of its issuance, to the acquittee, the supervising community services board or behavioral health authority and the attorney for the Commonwealth for the committing jurisdiction and for the jurisdiction where the acquittee is residing on conditional release. The proposed order shall become final if no objection is filed within ten days of its issuance. If an objection is so filed, the court shall conduct a hearing at which the acquittee, the attorney for the Commonwealth, and the supervising community services board or behavioral health authority have an opportunity to present evidence challenging the proposed order. At the conclusion of the hearing, the court shall issue an order specifying conditions of release or removing existing conditions of release.

1991, c. 427; 2007, cc. 485, 565.



§ 19.2-182.12. Representation of Commonwealth and acquittee

The attorney for the Commonwealth shall represent the Commonwealth in all proceedings held pursuant to this chapter. The court shall appoint counsel for the acquittee unless the acquittee waives his right to counsel. The court shall consider appointment of the person who represented the acquittee at the last proceeding.

1991, c. 427; 1993, c. 295 .



§ 19.2-182.13. Authority of Commissioner; delegation to board; liability

The Commissioner may delegate any of the duties and powers imposed on or granted to him by this chapter to an administrative board composed of persons with demonstrated expertise in such matters. The Department of Behavioral Health and Developmental Services shall assist the board in its administrative and technical duties. Members of the board shall exercise their powers and duties without compensation and shall be immune from personal liability while acting within the scope of their duties except for intentional misconduct.

1991, c. 427; 2009, cc. 813, 840.



§ 19.2-182.14. Escape of persons placed or committed; penalty

Any person placed in the temporary custody of the Commissioner pursuant to § 19.2-182.2 or committed to the custody of the Commissioner pursuant to § 19.2-182.3 who escapes from such custody shall be guilty of a Class 6 felony.

1993, c. 295 .



§ 19.2-182.15. Escape of persons placed on conditional release; penalty

Any person placed on conditional release pursuant to § 19.2-182.7 who leaves the Commonwealth without permission from the court which conditionally released the person shall be guilty of a Class 6 felony.

1993, c. 295 .



§ 19.2-182.16. Copies of orders to Commissioner

Copies of all orders and notices issued pursuant to this chapter shall be sent to the Commissioner of the Department of Behavioral Health and Developmental Services.

1993, c. 295; 2009, cc. 813, 840.



§ 19.2-183. Examination of witnesses; assistance of counsel; evidentiary matters and remedies; power to adjourn case

A. The judge before whom any person is brought for an offense shall, as soon as may be practical, in the presence of such person, examine on oath the witnesses for and against him. Before conducting the hearing or accepting a waiver of the hearing, the judge shall advise the accused of his right to counsel and, if the accused is indigent and the offense charged be punishable by confinement in jail or the state correctional facility, the judge shall appoint counsel as provided by law.

B. At the hearing the judge shall, in the presence of the accused, hear testimony presented for and against the accused in accordance with the rules of evidence applicable to criminal trials in this Commonwealth. In felony cases, the accused shall not be called upon to plead, but he may cross-examine any witness who testifies on behalf of the Commonwealth or on behalf of any other defendant, introduce witnesses in his own behalf, and testify in his own behalf.

C. A judge may adjourn a trial, pending before him, not exceeding 10 days at one time, without the consent of the accused.

D. At any preliminary hearing under this section, certificates of analysis and reports prepared pursuant to §§ 19.2-187 and 19.2-188 shall be admissible without the testimony of the person preparing such certificate or report.

Code 1950, §§ 19.1-101, 19.1-102; 1960, c. 366; 1968, c. 639; 1973, c. 485; 1975, c. 495; 1982, c. 513; 2010, c. 555.



§ 19.2-183.1. Joint preliminary hearings

Upon motion of the attorney for the Commonwealth, preliminary hearings for persons alleged to have participated in contemporaneous and related acts or occurrences or in a series of such acts or occurrences constituting an offense or offenses may be heard jointly if jurisdiction over each person and offense lies in the same court, unless the court finds that such joint preliminary hearing would constitute prejudice to a defendant. Upon such a finding, the court shall order that the preliminary hearing for that defendant be held separately.

1993, cc. 462, 489 .



§ 19.2-184. Witnesses may be separated (Subsection (a) of Supreme Court Rule 2:615 derived in part from this section)

While a witness is under such examination all other witnesses may by order of the judge be excluded from the place of examination and kept separate from each other.

Code 1950, § 19.1-104; 1960, c. 366; 1968, c. 639; 1975, c. 495.



§ 19.2-185. Testimony may be reduced to writing and subscribed

When the judge deems it proper the testimony of the witnesses may be reduced to writing, and, if required by him, shall be signed by them respectively.

The judge of the court of record to which the case may be or has been certified may order the testimony of the witnesses at the preliminary hearing to be reduced to writing.

Code 1950, § 19.1-105; 1960, c. 366; 1968, c. 639; 1975, c. 495.



§ 19.2-186. When accused to be discharged, tried, committed or bailed by judge

The judge shall discharge the accused if he considers that there is not sufficient cause for charging him with the offense.

If a judge considers that there is sufficient cause only to charge the accused with an offense which the judge has jurisdiction to try, then he shall try the accused for such offense and convict him if he deems him guilty and pass judgment upon him in accordance with law just as if the accused had first been brought before him on a warrant charging him with such offense.

If a judge considers that there is sufficient cause to charge the accused with an offense that he does not have jurisdiction to try then he shall certify the case to the appropriate court having jurisdiction and shall commit the accused to jail or let him to bail pursuant to the provisions of Article 1 (§ 19.2-119 et seq.) of Chapter 9 of this title.

Code 1950, § 19.1-106; 1960, c. 366; 1968, c. 639; 1973, c. 485; 1975, c. 495; 1999, cc. 829, 846.



§ 19.2-187. Admission into evidence of certain certificates of analysis

In any hearing or trial of any criminal offense or in any proceeding brought pursuant to Chapter 22.1 (§ 19.2-386.1 et seq.), a certificate of analysis of a person performing an analysis or examination, duly attested by such person, shall be admissible in evidence as evidence of the facts therein stated and the results of the analysis or examination referred to therein, provided (i) the certificate of analysis is filed with the clerk of the court hearing the case at least seven days prior to the proceeding if the attorney for the Commonwealth intends to offer it into evidence in a preliminary hearing or the accused intends to offer it into evidence in any hearing or trial, or (ii) the requirements of subsection A of § 19.2-187.1 have been satisfied and the accused has not objected to the admission of the certificate pursuant to subsection B of § 19.2-187.1, when any such analysis or examination is performed in any laboratory operated by the Division of Consolidated Laboratory Services or the Department of Forensic Science or authorized by such Department to conduct such analysis or examination, or performed by a person licensed by the Department of Forensic Science pursuant to § 18.2-268.9 or 46.2-341.26:9 to conduct such analysis or examination, or performed by the Federal Bureau of Investigation, the United States Postal Service, the federal Bureau of Alcohol, Tobacco and Firearms, the Naval Criminal Investigative Service, the National Fish and Wildlife Forensics Laboratory, the federal Drug Enforcement Administration, the Forensic Document Laboratory of the U.S. Department of Homeland Security, or the U.S. Secret Service Laboratory.

In a hearing or trial in which the provisions of subsection A of § 19.2-187.1 do not apply, a copy of such certificate shall be mailed or delivered by the clerk or attorney for the Commonwealth to counsel of record for the accused at no charge at least seven days prior to the hearing or trial upon request made by such counsel to the clerk with notice of the request to the attorney for the Commonwealth. The request to the clerk shall be on a form prescribed by the Supreme Court and filed with the clerk at least 10 days prior to the hearing or trial. In the event that a request for a copy of a certificate is filed with the clerk with respect to a case that is not yet before the court, the clerk shall advise the requester that he must resubmit the request at such time as the case is properly before the court in order for such request to be effective. If, upon proper request made by counsel of record for the accused, a copy of such certificate is not mailed or delivered by the clerk or attorney for the Commonwealth to counsel of record for the accused in a timely manner in accordance with this section, the accused shall be entitled to continue the hearing or trial.

The certificate of analysis of any examination conducted by the Department of Forensic Science relating to a controlled substance or marijuana shall be mailed or forwarded by personnel of the Department of Forensic Science to the attorney for the Commonwealth of the jurisdiction where such offense may be heard. The attorney for the Commonwealth shall acknowledge receipt of the certificate on forms provided by the laboratory.

Any such certificate of analysis purporting to be signed, either by hand or by electronic means, by any such person shall be admissible as evidence in such hearing or trial without any proof of the seal or signature or of the official character of the person whose name is signed to it. The attestation signature of a person performing the analysis or examination may be either hand or electronically signed.

For the purposes of this section and §§ 19.2-187.01, 19.2-187.1, and 19.2-187.2, the term "certificate of analysis" includes reports of analysis and results of laboratory examination.

Code 1950, § 19.1-106.1; 1974, c. 200; 1975, c. 495; 1976, c. 245; 1983, c. 178; 1984, c. 607; 1988, c. 494; 1990, cc. 737, 825; 1992, c. 56; 1994, cc. 41, 375; 1995, c. 437; 1999, c. 296; 2000, c. 336; 2002, c. 832; 2005, cc. 868, 881; 2006, c. 294; 2009, Sp. Sess. I, cc. 1, 4; 2010, c. 656; 2011, cc. 384, 410, 645; 2014, cc. 328, 674, 719; 2015, cc. 75, 126.



§ 19.2-187.01. Certificate of analysis as evidence of chain of custody of material described therein

A report of analysis duly attested by the person performing such analysis or examination in any laboratory operated by (i) the Division of Consolidated Laboratory Services, the Department of Forensic Science or any of its regional laboratories, or by any laboratory authorized by such Division or Department to conduct such analysis or examination; (ii) the Federal Bureau of Investigation; (iii) the federal Bureau of Alcohol, Tobacco and Firearms; (iv) the Naval Criminal Investigative Service; (v) the federal Drug Enforcement Administration; (vi) the United States Postal Service; (vii) the U.S. Secret Service; or (viii) the Forensic Document Laboratory of the U.S. Department of Homeland Security shall be prima facie evidence in a criminal or civil proceeding as to the custody of the material described therein from the time such material is received by an authorized agent of such laboratory until such material is released subsequent to such analysis or examination. Any such certificate of analysis purporting to be signed by any such person shall be admissible as evidence in such hearing or trial without any proof of the seal or signature or of the official character of the person whose name is signed to it. The signature of the person who received the material for the laboratory on the request for laboratory examination form shall be deemed prima facie evidence that the person receiving the material was an authorized agent and that such receipt constitutes proper receipt by the laboratory for purposes of this section.

1979, c. 364; 1989, c. 458; 1990, cc. 548, 825; 1991, c. 687; 1993, c. 32; 1994, c. 375; 1995, c. 437; 2005, cc. 868, 881; 2011, c. 645; 2015, cc. 75, 126.



§ 19.2-187.02. Admissibility of written reports or records of blood alcohol tests conducted in the regular course of providing emergency medical treatment

A. Notwithstanding any other provision of law, the written reports or records of blood alcohol tests conducted upon persons receiving medical treatment in a hospital or emergency room are admissible in evidence as a business records exception to the hearsay rule in prosecutions for any violation of § 18.2-266 (driving while intoxicated) or a substantially similar local ordinance, § 18.2-36.1 (involuntary manslaughter resulting from driving while intoxicated), § 18.2-36.2 (involuntary manslaughter resulting from boating while intoxicated), § 18.2-51.4 (maiming resulting from driving while intoxicated), § 18.2-51.5 (maiming resulting from boating while intoxicated), § 29.1-738 (boating while intoxicated), or § 46.2-341.24 (driving a commercial vehicle while intoxicated).

B. The provisions of law pertaining to confidentiality of medical records and medical treatment shall not be applicable to reports or records of blood alcohol tests sought or admitted as evidence under the provisions of this section in prosecutions as specified in subsection A. Owners or custodians of such reports or records may disclose them, in accordance with regulations concerning patient privacy promulgated by the U.S. Department of Health and Human Services, without obtaining consent or authorization for such disclosure. No person who is involved in taking blood or conducting blood alcohol tests shall be liable for civil damages for breach of confidentiality or unauthorized release of medical records because of the evidentiary use of blood alcohol test results under this section, or as a result of that person's testimony given pursuant to this section.

2002, c. 749; 2005, c. 801; 2007, cc. 379, 679.



§ 19.2-187.1. Procedures for notifying accused of certificate of analysis; waiver; continuances

A. In any trial and in any hearing other than a preliminary hearing, in which the attorney for the Commonwealth intends to offer a certificate of analysis into evidence in lieu of testimony pursuant to § 19.2-187, the attorney for the Commonwealth shall:

1. Provide by mail, delivery, or otherwise, a copy of the certificate to counsel of record for the accused, or to the accused if he is proceeding pro se, at no charge, no later than 28 days prior to the hearing or trial;

2. Provide simultaneously with the copy of the certificate so provided under subdivision 1 a notice to the accused of his right to object to having the certificate admitted without the person who performed the analysis or examination being present and testifying;

2a. When the attorney for the Commonwealth intends to present such testimony through two-way video conferencing, attach to the copy of the certificate provided under subdivision 1 a notice on a page separate from the notice in subdivision 2 specifying that the person who performed the analysis or examination may testify by two-way video conferencing and that the accused has a right to object to such two-way video testimony; and

3. File a copy of the certificate and notice with the clerk of the court hearing the matter (i) on the day that the certificate and notice are provided to the accused or (ii) in the case of a breath test certificate for a violation of any offense listed in subsection E of § 18.2-270, no later than three business days following the day that the certificate and notice are provided to the accused.

B. The accused may object in writing to admission of the certificate of analysis, in lieu of testimony, as evidence of the facts stated therein and of the results of the analysis or examination. Such objection shall be filed with the court hearing the matter, with a copy to the attorney for the Commonwealth, no more than 14 days after the certificate and notice were filed with the clerk by the attorney for the Commonwealth or the objection shall be deemed waived. If timely objection is made, the certificate shall not be admissible into evidence unless (i) the testimony of the person who performed the analysis or examination is admitted into evidence describing the facts and results of the analysis or examination during the Commonwealth's case-in-chief at the hearing or trial and that person is present and subject to cross-examination by the accused, (ii) the objection is waived by the accused or his counsel in writing or before the court, or (iii) the parties stipulate before the court to the admissibility of the certificate. If the accused demands, at hearing or trial, the presence of the person who performed the analysis or examination and he is thereafter found guilty of the charge or charges for which he demanded the presence of such witness, $50 for expenses related to the witness's appearance at hearing or trial shall be charged to the accused as court costs.

B1. When the attorney for the Commonwealth gives notice to the accused of intent to present testimony by two-way video conferencing, the accused may object in writing to the admission of such testimony and may file an objection as provided in subsection B. The provisions of subsection B shall apply to such objection mutatis mutandis.

B2. The two-way video testimony permitted by this section shall comply with the provisions of subsection B of § 19.2-3.1. In addition, unless otherwise agreed by the parties and the court, (i) all orders pertaining to witnesses apply to witnesses testifying by video conferencing; (ii) upon request, all materials read or used by the witness during his testimony shall be identified on the video; and (iii) any witness testifying by video conferencing shall certify at the conclusion of his testimony, under penalty of perjury, that he did not engage in any off-camera communications with any person during his testimony.

C. Where the person who performed the analysis and examination is not available for hearing or trial and the attorney for the Commonwealth has used due diligence to secure the presence of the person, the court shall order a continuance. Any continuances ordered pursuant to this subsection shall total not more than 90 days if the accused has been held continuously in custody and not more than 180 days if the accused has not been held continuously in custody.

D. Any objection by counsel for the accused, or the accused if he is proceeding pro se, to timeliness of the receipt of notice required by subsection A shall be made before hearing or trial upon his receipt of actual notice unless the accused did not receive actual notice prior to hearing or trial. A showing by the Commonwealth that the notice was mailed, delivered, or otherwise provided in compliance with the time requirements of this section shall constitute prima facie evidence that the notice was timely received by the accused. If the court finds upon the accused's objection made pursuant to this subsection, that he did not receive timely notice pursuant to subsection A, the accused's objection shall not be deemed waived and if the objection is made prior to hearing or trial, a continuance shall be ordered if requested by either party. Any continuance ordered pursuant to this subsection shall be subject to the time limitations set forth in subsection C.

E. Nothing in this section shall prohibit the admissibility of a certificate of analysis when the person who performed the analysis and examination testifies at trial or the hearing concerning the facts stated therein and of the results of the analysis or examination.

F. The accused in any hearing or trial in which a certificate of analysis is offered into evidence shall have the right to call the person performing such analysis or examination or involved in the chain of custody as a witness therein, and examine him in the same manner as if he had been called as an adverse witness. Such witness shall be summoned and appear at the cost of the Commonwealth; however, if the accused calls the person performing such analysis or examination as a witness and is found guilty of the charge or charges for which such witness is summoned, $50 for expenses related to that witness's appearance at hearing or trial shall be charged to the accused as court costs.

1976, c. 245; 1979, c. 364; 2009, Sp. Sess. I, cc. 1, 4; 2010, cc. 555, 656, 800; 2011, c. 32.



§ 19.2-187.2. Procedure for subpoena duces tecum of analysis evidence

No subpoena duces tecum shall issue for the production of writings or documents used to reach the conclusion contained in a certificate of analysis prepared pursuant to § 19.2-187 except upon affidavit that the requested writings or documents are material. Upon a showing by the Commonwealth that the production of such writings and documents would place an undue burden on the Department of Forensic Science, the court may order that the subpoena duces tecum be satisfied by making the writings and documents available for inspection by the requesting party at the laboratory site where the analysis was performed or at the laboratory operated by the Department of Forensic Science which is closest to the court in which the case is pending.

1993, c. 629; 2005, cc. 868, 881.



§ 19.2-188. Reports by Chief Medical Examiner received as evidence

A. Reports of investigations made by the Chief Medical Examiner, his assistants or medical examiners, and the records and certified reports of autopsies made under the authority of Title 32.1, shall be received as evidence in any court or other proceeding, and copies of photographs, laboratory findings and reports in the office of the Chief Medical Examiner or any medical examiner, when duly attested by the Chief Medical Examiner or one of his Assistant Chief Medical Examiners, shall be received as evidence in any court or other proceeding for any purpose for which the original could be received without proof of the official character or the person whose name is signed thereto.

B. Any statement of fact or of opinion in such reports and records concerning the physical or medical cause of death and not alleging any conduct by the accused shall be admissible as competent evidence of the cause of death in any preliminary hearing.

Code 1950, § 19.1-45; 1960, c. 366; 1975, c. 495; 2003, c. 459; 2009, c. 640.



§ 19.2-188.1. Testimony regarding identification of controlled substances

A. In any preliminary hearing on a violation of Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2 or a violation of subdivision 6 of § 53.1-203, any law-enforcement officer shall be permitted to testify as to the results of field tests that have been approved by the Department of Forensic Science pursuant to regulations adopted in accordance with the Administrative Process Act (§ 2.2-4000 et seq.), regarding whether or not any substance the identity of which is at issue in such hearing is a controlled substance, imitation controlled substance, or marijuana, as defined in § 18.2-247.

B. In any trial for a violation of § 18.2-250.1, any law-enforcement officer shall be permitted to testify as to the results of any marijuana field test approved as accurate and reliable by the Department of Forensic Science pursuant to regulations adopted in accordance with the Administrative Process Act (§ 2.2-4000 et seq.), regarding whether or not any plant material, the identity of which is at issue, is marijuana provided the defendant has been given written notice of his right to request a full chemical analysis. Such notice shall be on a form approved by the Supreme Court and shall be provided to the defendant prior to trial.

In any case in which the person accused of a violation of § 18.2-250.1, or the attorney of record for the accused, desires a full chemical analysis of the alleged plant material, he may, by motion prior to trial before the court in which the charge is pending, request such a chemical analysis. Upon such motion, the court shall order that the analysis be performed by the Department of Forensic Science and shall prescribe in its order the method of custody, transfer, and return of evidence submitted for chemical analysis.

1991, c. 477; 1993, c. 33; 2005, cc. 868, 881; 2006, c. 447; 2013, c. 60.



§ 19.2-188.2. Certificate of surgeon as evidence

A. In any criminal proceeding, the certificate of a duly qualified surgeon stating that he has removed organs or other body parts from a decedent for transplant in accordance with Chapter 8 (§ 32.1-277 et seq.) of Title 32.1, shall be admissible in evidence as evidence of the facts stated therein. The certificate shall be competent evidence to show that such organs or body parts were functional at the time of recovery and not affected by any injury or illness that caused the decedent's death.

B. A copy of the certificate shall be filed with the attorney for the Commonwealth in the jurisdiction in which the decedent's fatal injury occurred. The certificate shall not be admitted into evidence unless the attorney for the Commonwealth has provided a copy of the certificate to counsel for the defendant at least fourteen days prior to the proceeding in which it is to be offered into evidence.

C. Any such certificate, when properly notarized, purporting to be signed by the surgeon who removed the organs or other body parts shall be admissible in evidence without proof of seal or signature of the person whose name is signed to it. In any hearing or trial the accused shall have the right to call the person signing the certificate and the provisions of § 19.2-187.1 shall apply, mutatis mutandis.

1997, c. 557.



§ 19.2-188.3. Admissibility of affidavits by government officials regarding a search of government records (Subdivision (10)(b) of Supreme Court Rule 2:803 derived from this section)

In any hearing or trial, an affidavit signed by a government official who is competent to testify, deemed to have custody of an official record, or signed by his designee, stating that after a diligent search, no record or entry of such record is found to exist among the records in his custody, is admissible as evidence that his office has no such record or entry, provided that, if the hearing or trial is a proceeding other than a preliminary hearing, the procedures set forth in subsection G of § 18.2-472.1 for admission of an affidavit have been satisfied, mutatis mutandis, and the accused has not objected to the admission of the affidavit pursuant to the procedures set forth in subsection H of § 18.2-472.1, mutatis mutandis. Nothing in this section shall be construed to affect the admissibility of affidavits in civil cases under § 8.01-390.

2010, c. 464; 2011, c. 285.



§ 19.2-189. Commitment of accused for further examination

If the accused be committed, it shall be by an order of the judge stating that he is committed for further examination on a day specified in the order. And on that day he may be brought before such judge by his verbal order to the officer by whom he was committed, or by a written order to a different person.

Code 1950, § 19.1-107; 1960, c. 366; 1968, c. 639; 1975, c. 495.



§ 19.2-190. To whom, and when, examination and recognizance to be certified

Every examination and recognizance for a felony taken under this chapter, shall, by the person taking it, be certified to the clerk of the circuit court of the county or city in which the party charged is to be tried, or the witness is to appear, on or before the first day of its next term. If he fails he may be compelled to do so by attachment as for a contempt.

Code 1950, § 19.1-108; 1960, c. 366; 1975, c. 495.



§ 19.2-190.1. Certification of ancillary misdemeanor offenses

Upon certification of any felony offense pursuant to this chapter, the court shall also certify any ancillary misdemeanor offense to the clerk of the circuit court provided that the attorney for the Commonwealth and the accused consent to such certification. Any misdemeanor offense certified pursuant to this section shall proceed in the same manner as a misdemeanor appealed to circuit court pursuant to § 16.1-136.

2015, c. 548.



§ 19.2-191. Functions of a grand jury

The functions of a grand jury are twofold:

(1) To consider bills of indictment prepared by the attorney for the Commonwealth and to determine whether as to each such bill there is sufficient probable cause to return such indictment "a true bill."

(2) To investigate and report on any condition that involves or tends to promote criminal activity, either in the community or by any governmental authority, agency or official thereof. These functions may be exercised by either a special grand jury or a regular grand jury as hereinafter provided.

1975, c. 495; 1980, c. 517; 2001, c. 4.



§ 19.2-192. Secrecy in grand jury proceedings

Except as otherwise provided in this chapter, every attorney for the Commonwealth, special counsel, sworn investigator, and member of a regular, special, or multi-jurisdiction grand jury shall keep secret all proceedings which occurred during sessions of the grand jury; provided, however, in a prosecution for perjury of a witness examined before a regular grand jury, a regular grand juror may be required by the court to testify as to the testimony given by such witness before the regular grand jury.

1975, c. 495; 2014, c. 389.



§ 19.2-192.1. Sealing of indictment

Upon ex parte motion by the Commonwealth and for good cause shown, the circuit court may seal an indictment until such time as the defendant is arrested.

2002, c. 130.



§ 19.2-193. Number of regular grand juries

There shall be a regular grand jury at each term of the circuit court of each county and city, unless the court, on the motion of the attorney for the Commonwealth or with his concurrence, finds that it is unnecessary or impractical to impanel a grand jury for the particular term and enters an order to that effect.

Whenever the number of cases to be considered by the grand jury at a given term is so great as to hamper the intelligent consideration thereof by a single grand jury, the court may order two or more regular grand juries to be impanelled to sit separately at the same or a different time during the term.

Whenever a regular grand jury has been discharged, the court, during the term, may impanel another regular grand jury.

Code 1950, § 19.1-147; 1960, c. 366; 1975, c. 495.



§ 19.2-194. When and how grand jurors to be selected and summoned; lists to be delivered to clerk

The judge or judges regularly presiding in the circuit court of each county and city shall annually, in the month of June, July, or August, select from citizens of the county or city at least 60 persons and not more than 120 persons 18 years of age or over, of honesty, intelligence, impartiality, and good demeanor and suitable in all respects to serve as grand jurors, who, except as hereinafter provided, shall be the grand jurors for the county or city from which they are selected for the next 12 months. The judge or judges making the selection shall at once furnish to the clerk of the circuit court a list of those selected for that county or city.

The clerk, not more than 20 days before the commencement of each term of his court at which a regular grand jury is required, shall issue a venire facias to the sheriff of his county or city, commanding him to summon not less than five nor more than nine of the persons selected as aforesaid (the number to be designated by the judge of the court by an order entered of record) to be named in the writ to appear on the first day of the court to serve as grand jurors. Those persons who are to be summoned shall be randomly selected but no such person shall be required to appear more than once until all the others have been summoned once, nor more than twice until the others have been twice summoned, and so on. The Circuit Court of James City County, or the judge thereof in vacation, shall select the grand jurors for each court from such county and the City of Williamsburg in such proportion from each as he may think proper.

Any person who has legal custody of and is responsible for a child 16 years of age or younger or a person having a mental or physical impairment requiring continuous care during normal court hours shall be excused from jury service upon his request.

Code 1950, § 19.1-148; 1960, c. 366; 1971, Ex. Sess., c. 262; 1973, cc. 401, 439; 1974, c. 618; 1975, c. 495; 1991, c. 226; 2003, c. 825; 2004, c. 306; 2008, c. 644.



§ 19.2-195. Number and qualifications of grand jurors

A regular grand jury shall consist of not less than five nor more than seven persons. Each grand juror shall be a citizen of this Commonwealth, eighteen years of age or over, and shall have been a resident of this Commonwealth one year and of the county or corporation in which the court is to be held six months, and in other respects a qualified juror, and, when the grand juror is for a circuit court of a county, not an inhabitant of a city, except in those cases in which the circuit court of the county has jurisdiction in the city.

Code 1950, § 19.1-150; 1960, c. 366; 1973, c. 439; 1974, c. 617; 1975, c. 495; 1991, c. 226 .



§ 19.2-196. How deficiency of jurors supplied

If a sufficient number of grand jurors do not appear, the court may order the deficiency to be supplied from the bystanders or from a list furnished by the judge to the sheriff or sergeant.

Code 1950, § 19.1-151; 1960, c. 366; 1975, c. 495.



§ 19.2-197. Foreman of grand jury; oaths of jurors and witnesses

From among the persons summoned who attend the court shall select a foreman who shall be sworn as follows: "You shall diligently inquire, and true presentment make, of all such matters as may be given you in charge, or come to your knowledge, touching the present service. You shall present no person through prejudice or ill-will, nor leave any unpresented through fear or favor, but in all your presentments you shall present the truth, the whole truth, and nothing but the truth. So help you God." The other grand jurors shall afterwards be sworn as follows: "The same oath that your foreman has taken on his part, you and each of you shall observe and keep on your part. So help you God." Any witness testifying before the grand jury may be sworn by the foreman.

Code 1950, § 19.1-152; 1960, c. 366; 1975, c. 495.



§ 19.2-198. When new foreman or juror may be sworn in

If the foreman or any grand juror, at any time after being sworn, fail or be unable to attend another may be sworn in his stead.

Code 1950, § 19.1-153; 1960, c. 366; 1975, c. 495.



§ 19.2-199. Judge to charge grand jury

The grand jury, after being sworn, shall be charged by the judge of the court and shall then be sent to their room. In the charge given by the court to a regular grand jury, the court shall instruct it to advise the court after their considerations of the bills of indictment whether it desires to be impanelled as a special grand jury to consider any matters provided for in subdivision (2) of § 19.2-191.

Code 1950, § 19.1-154; 1960, cc. 366, 467; 1975, c. 495.



§ 19.2-200. Duties of grand jury

The grand jury shall inquire of and present all felonies, misdemeanors and violations of penal laws committed within the jurisdiction of the respective courts wherein it is sworn; except that no presentment shall be made of a matter for which there is no corporal punishment, but only a fine, where the fine is limited to an amount not exceeding five dollars. After a regular grand jury has concluded its deliberation on bills of indictment and made its return thereon, the court shall inquire of it whether it recommends that a special grand jury be impanelled to perform any of the functions provided for in subdivision (2) of § 19.2-191. If a majority of the grand jurors responds in the affirmative, the court shall impanel so many of that jury as answer in the affirmative and are also willing to serve thereon, plus any additional members as may be necessary to complete the panel, as a special grand jury and if a minority of the grand jurors responds in the affirmative, the court may impanel a special grand jury in the same manner.

Code 1950, § 19.1-155; 1960, c. 366; 1975, c. 495; 1978, c. 741; 1980, c. 134.



§ 19.2-201. Officers to give information of violation of penal laws to attorney for Commonwealth

Every commissioner of the revenue, sheriff, constable or other officer shall promptly give information of the violation of any penal law to the attorney for the Commonwealth, who shall forthwith institute and prosecute all necessary and proper proceedings in such case, whether in the name of the Commonwealth or of a county or corporation, and may in such case issue or cause to be issued a summons for any witnesses he may deem material to give evidence before the court or grand jury. Except as otherwise provided in this chapter, no attorney for the Commonwealth shall go before any grand jury except when duly sworn to testify as a witness, but he may advise the foreman of a regular grand jury or any member or members thereof in relation to the discharge of their duties.

Code 1950, § 19.1-156; 1960, c. 366; 1975, c. 495.



§ 19.2-202. How indictments found and presentment made

At least four of a regular grand jury must concur in finding or making an indictment or presentment. It may make a presentment or find an indictment upon the information of two or more of its own body, or on the testimony of witnesses called on by the grand jury, or sent to it by the court. If only one of their number can testify as to an offense, he shall be sworn as any other witness. When a presentment or indictment is so made or found, the names of the grand jurors giving the information, or of the witnesses, shall be written at the foot of the presentment or indictment.

Code 1950, § 19.1-157; 1960, c. 366; 1975, c. 495.



§ 19.2-203. Indictments ignored may be sent to another grand jury; what irregularities not to vitiate indictment, etc

Although a bill of indictment be returned not a true bill the same or another bill of indictment against the same person for the same offense may be sent to, and acted on, by the same or another grand jury. No irregularity in the time or manner of selecting the jurors, or in the writ of venire facias, or in the manner of executing the same, shall vitiate any presentment, indictment or finding of a grand jury.

Code 1950, § 19.1-158; 1960, c. 366; 1975, c. 495.



§ 19.2-204. Penalties on officers and jurors for failure of duty

A court whose officer fails without good cause, when it is his duty, to summon a grand jury and return a list of its names shall fine him twenty dollars. A person summoned and failing to attend a court as a grand juror shall be fined by the court not less than five dollars nor more than twenty dollars, unless, after being summoned to show cause against the fine, he gives a reasonable excuse for his failure.

Code 1950, § 19.1-159; 1960, c. 366; 1975, c. 495.



§ 19.2-205. Pay and mileage of grand jurors

Every person who serves upon a grand jury, regular or special, shall receive the same compensation and mileage allowed jurors in civil cases by § 17.1-618 and the same shall be paid out of the county or corporation levy.

Code 1950, § 19.1-160; 1960, c. 366; 1974, c. 207; 1975, c. 495.



§ 19.2-206. When impanelled

A. Special grand juries may be impanelled by a circuit court (i) at any time upon its own motion, (ii) upon recommendation of a minority of the members of a regular grand jury that a special grand jury be impanelled, to perform the functions provided for in subdivision (2) of § 19.2-191, or (iii) upon request of the attorney for the Commonwealth to investigate and report on any condition that involves or tends to promote criminal activity and consider bills of indictment to determine whether there is sufficient probable cause to return each such indictment as a "true bill."

B. A special grand jury shall be impanelled by a circuit court upon the recommendation of a majority of the members of a regular grand jury if the court finds probable cause to believe that a crime has been committed which should be investigated by a special grand jury impanelled to perform the functions provided for in subdivision (2) of § 19.2-191.

Code 1950, § 19.1-149; 1960, c. 366; 1975, c. 495; 1978, c. 741; 1980, c. 134; 1987, c. 136; 2001, c. 4.



§ 19.2-207. Composition of a special grand jury

Special grand juries shall consist of not less than seven and not more than 11 members, and shall be summoned from a list prepared by the court. Members of a special grand jury shall possess the same qualifications as those prescribed for members of a regular grand jury, including indifferent in the cause to be conducted by the special grand jury. In order to determine a potential juror's qualifications, the presiding judge shall examine each juror individually and under oath. He shall then certify in writing and not under seal that he has examined the members of the special grand jury and has found that they are qualified and are impartial and disinterested in the subject matter and outcome of the investigation. The examination shall be recorded by a court reporter and conducted pursuant to the requirements of secrecy provided for in this chapter. The court shall appoint one of the members as foreman.

1975, c. 495; 2008, c. 644.



§ 19.2-208. Subpoena power of special grand jury

The special grand jury may subpoena persons to appear before it to testify and to produce specified records, papers, and documents or other tangible things, but before any witness testifies, he shall be warned by the foreman that he need not answer any questions or produce any evidence that would tend to incriminate him, and that the witness may have counsel of his own procurement present when he appears to testify, and at the same time the foreman also shall warn each witness that he may later be called upon to testify in any case that might grow out of the investigation and report of the special grand jury.

A witness who has been called to testify or produce specified records, papers and documents or other tangible things before a grand jury requested by the attorney for the Commonwealth, and who refuses to testify or produce specified records, papers and documents or other tangible things by expressly invoking his right not to incriminate himself, may be compelled to testify or produce specified records, papers and documents or other tangible things by the presiding judge. Such witness who refuses to testify or produce specified records, papers and documents or other tangible things after being ordered to do so by the presiding judge may be held in contempt and may be incarcerated until the contempt is purged by compliance with the order or the grand jury is discharged. When a witness is compelled to testify or produce specified records, papers and documents or other tangible things after expressly invoking his right not to incriminate himself, and the presiding judge has determined that the assertion of the right is bona fide, the compelled testimony, or any information directly or indirectly derived from such testimony or other information, shall not be used against the witness in any criminal proceeding except a prosecution for perjury.

Notwithstanding the provisions of this section, all provisions of this Code relative to immunity granted to witnesses who testify before a grand jury shall remain applicable.

The foreman shall administer the oath prescribed by law for witnesses, and any member of the special grand jury may examine a witness.

1975, c. 495; 2001, c. 4; 2003, c. 565.



§ 19.2-209. Presence of counsel for a witness

Any witness appearing before a special grand jury shall have the right to have counsel of his own procurement present when he testifies. Such counsel shall have the right to consult with and advise the witness during his examination, but shall not have the right to conduct an examination of his own of the witness.

1975, c. 495.



§ 19.2-210. Presence of attorney for the Commonwealth

The attorney for the Commonwealth shall not be present at any time while the special grand jury is in session except that during the investigatory stage of its proceedings he may be present. When the special grand jury is impanelled upon motion of the court or recommendation of a regular grand jury, he may be present during the investigatory stage only when his presence is requested by the special grand jury and may interrogate witnesses provided the special grand jury requests or consents to such interrogation. When the special grand jury was impanelled upon his request, he may examine any witness called to testify or produce evidence, but his examination of a witness shall in no way affect the right of any grand juror to examine the witness.

The attorney for the Commonwealth shall not be present during or after the investigative stage of the proceedings at any time while the special grand jury is discussing, evaluating or considering the testimony of a witness or is deliberating in order to reach decisions or prepare its report, except that he may be present when his legal advice is requested by the special grand jury.

1975, c. 495; 2001, c. 4.



§ 19.2-211. Provision for special counsel and other personnel

At the request of the special grand jury, the court may designate special counsel to assist it in its work, and may also provide it with appropriate specialized personnel for investigative purposes.

1975, c. 495.



§ 19.2-212. Provision for court reporter; use and disposition of notes, tapes and transcriptions

A. A court reporter shall be provided for a special grand jury to record, manually or electronically, and transcribe all oral testimony taken before a special grand jury, but such reporter shall not be present during any stage of its deliberations. The notes, tapes and transcriptions of the reporter are for the sole use of the special grand jury, and the contents thereof shall not be divulged by anyone except as hereinafter provided. After the special grand jury has completed its use of the notes, tapes and transcriptions, the foreman shall cause them to be sealed, the container dated, and delivered to the court.

The court shall cause the sealed container to be kept safely. If any witness testifying before the special grand jury is prosecuted subsequently for perjury, the court, on motion of either the attorney for the Commonwealth or the defendant, shall permit them both to have access to the testimony given by the defendant when a witness before the special grand jury, and the testimony shall be admissible in the perjury case.

If no prosecution for perjury is instituted within three years from the date of the report of the special grand jury, the court shall cause the sealed container to be destroyed; however, on motion of the attorney for the Commonwealth, the court may extend the time period for destruction if the grand jury was impanelled at the request of the attorney for the Commonwealth.

B. Upon motion to the presiding judge, the attorney for the Commonwealth shall be permitted to review any evidence that was presented to the special grand jury, and shall be permitted to make notes and to duplicate portions of the evidence as he deems necessary for use in a criminal investigation or proceeding. The attorney for the Commonwealth shall maintain the secrecy of all information obtained from a review or duplication of the evidence presented to the special grand jury. Upon motion to the presiding judge by a person indicted after a special grand jury investigation, similar permission to review, note or duplicate evidence shall be extended if it appears that the permission is consistent with the ends of justice and is necessary to reasonably inform such person of the nature of the evidence to be presented against him, or to adequately prepare his defense.

1975, c. 495; 2001, c. 4; 2003, c. 96; 2008, c. 644.



§ 19.2-213. Report by special grand jury; return of true bill

At the conclusion of its investigation and deliberation, a special grand jury impanelled by the court on its own motion or on recommendation of a regular grand jury shall file a report of its findings with the court, including therein any recommendations that it may deem appropriate, after which it shall be discharged. Such report shall be sealed and not open to public inspection, other than by order of the court.

A majority, but not less than five, of the members of a special grand jury convened upon request of the attorney for the Commonwealth must concur in order to return a "true bill" of indictment. A "true bill" may be returned upon the testimony of, or evidence produced by, any witness who was called by the grand jury, upon evidence presented or sent to it.

1975, c. 495; 1978, c. 638; 2001, c. 4.



§ 19.2-213.1. Discharge of special grand jury

If a special grand jury has not filed a report pursuant to § 19.2-213 within six months of its impanelling, the circuit court appointing it shall discharge it; provided, however, if such court, in its discretion, determines that the special grand jury is making progress in its investigation, the court may direct that special grand jury to continue its investigation pursuant to this article.

1978, c. 638.



§ 19.2-214. Prosecutions resulting from report

Any bill of indictment for alleged criminal offenses, which may follow as a result of the report of the special grand jury, shall be prepared by the attorney for the Commonwealth for presentation to a regular grand jury.

1975, c. 495.



§ 19.2-215. Costs of special grand jury

All costs incurred for services provided by the court for a special grand jury shall be paid by the Commonwealth.

1975, c. 495.



§ 19.2-215.1. Functions of a multijurisdiction grand jury

The functions of a multijurisdiction grand jury are:

1. To investigate any condition that involves or tends to promote criminal violations of:

a. Title 10.1 for which punishment as a felony is authorized;

b. § 13.1-520;

c. §§ 18.2-47 and 18.2-48;

d. §§ 18.2-111 and 18.2-112;

e. Article 6 (§ 18.2-59 et seq.) of Chapter 4 of Title 18.2;

f. Article 7.1 (§ 18.2-152.1 et seq.) of Chapter 5 of Title 18.2;

g. Article 1 (§ 18.2-247 et seq.) and Article 1.1 (§ 18.2-265.1 et seq.) of Chapter 7 of Title 18.2;

h. Article 1 (§ 18.2-325 et seq.) and Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2, Chapter 29 (§ 59.1-364 et seq.) of Title 59.1 or any other provision prohibiting, limiting, regulating, or otherwise affecting gaming or gambling activity;

i. § 18.2-434, when violations occur before a multijurisdiction grand jury;

j. Article 2 (§ 18.2-438 et seq.) and Article 3 (§ 18.2-446 et seq.) of Chapter 10 of Title 18.2;

k. § 18.2-460 for which punishment as a felony is authorized;

l. Article 1.1 (§ 18.2-498.1 et seq.) of Chapter 12 of Title 18.2;

m. Article 1 (§ 32.1-310 et seq.) of Chapter 9 of Title 32.1;

n. Chapter 4.2 (§ 59.1-68.6 et seq.) of Title 59.1;

o. Article 9 (§ 3.2-6570 et seq.) of Chapter 65 of Title 3.2;

p. Article 1 (§ 18.2-30 et seq.) of Chapter 4 of Title 18.2;

q. Article 2.1 (§ 18.2-46.1 et seq.) and Article 2.2 (§ 18.2-46.4 et seq.) of Chapter 4 of Title 18.2;

r. Article 5 (§ 18.2-186 et seq.) and Article 6 (§ 18.2-191 et seq.) of Chapter 6 of Title 18.2;

s. Chapter 6.1 (§ 59.1-92.1 et seq.) of Title 59.1;

t. § 18.2-178 where the violation involves insurance fraud;

u. § 18.2-346 for which punishment as a felony is authorized or § 18.2-355, 18.2-356, 18.2-357, or 18.2-357.1;

v. Article 9 (§ 18.2-246.1 et seq.) of Chapter 6 of Title 18.2;

w. Article 2 (§ 18.2-38 et seq.) of Chapter 4 of Title 18.2;

x. Malicious felonious assault and malicious bodily wounding under Article 4 (§ 18.2-51 et seq.) of Chapter 4 of Title 18.2;

y. Article 5 (§ 18.2-58 et seq.) of Chapter 4 of Title 18.2;

z. Felonious sexual assault under Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2;

aa. Arson in violation of § 18.2-77 when the structure burned was occupied or a Class 3 felony violation of § 18.2-79;

bb. Chapter 13 (§ 18.2-512 et seq.) of Title 18.2;

cc. § 18.2-246.14 and Chapter 10 (§ 58.1-1000 et seq.) of Title 58.1; and

dd. Any other provision of law when such condition is discovered in the course of an investigation that a multijurisdiction grand jury is otherwise authorized to undertake and to investigate any condition that involves or tends to promote any attempt, solicitation or conspiracy to violate the laws enumerated in this section.

2. To report evidence of any criminal offense enumerated in subdivision 1 and for which a court reporter has recorded all oral testimony as provided by § 19.2-215.9 to the attorney for the Commonwealth or United States attorney of any jurisdiction where such offense could be prosecuted or investigated, or to the chief law-enforcement officer of any jurisdiction where such offense could be prosecuted or investigated, or to a sworn investigator designated pursuant to § 19.2-215.6, or, when appropriate, to the Attorney General.

3. To consider bills of indictment prepared by a special counsel to determine whether there is sufficient probable cause to return each such indictment as a "true bill." Only bills of indictment which allege an offense enumerated in subdivision 1 may be submitted to a multijurisdiction grand jury.

4. The provisions of this section shall not abrogate the authority of an attorney for the Commonwealth in a particular jurisdiction to determine the course of a prosecution in that jurisdiction.

1983, c. 543; 1991, c. 616; 1995, c. 552; 2000, c. 359; 2002, cc. 588, 623; 2004, cc. 396, 435; 2008, c. 704; 2009, c. 491; 2011, c. 504; 2013, cc. 83, 314, 459; 2014, cc. 389, 422, 534; 2015, cc. 690, 691.



§ 19.2-215.2. Application for such grand jury

Provided the Attorney General has approved the application in writing prior to submission, application for a multi-jurisdiction grand jury may be made to the Supreme Court of Virginia by two or more attorneys for the Commonwealth from jurisdictions which would be within the original scope of the investigation. The application shall be in writing and shall state (i) which jurisdictions will be involved in the original scope of the investigation, (ii) in which jurisdiction it is requested that the multi-jurisdiction grand jury be convened, (iii) the name or names of the attorneys for the Commonwealth or their assistants who will serve as special counsel to the grand jury, (iv) the name of the attorney who shall direct the grand jury proceedings. The presiding judge may extend or limit the jurisdictional territory of the investigation, for good cause shown, upon the motion of a grand jury already convened. Notice of every such application shall be given to the attorneys for the Commonwealth in the jurisdictions named in the application and, if the original scope of the investigation is extended into other jurisdictions, notice of such extension shall be given to the attorneys for the Commonwealth in the jurisdictions into which the investigation is extended.

1983, c. 543.



§ 19.2-215.3. When impaneled; impaneling order

Upon application by two or more attorneys for the Commonwealth, the Chief Justice of the Supreme Court, or any justice designated by the Chief Justice, may within twenty days thereafter order the impaneling of a multi-jurisdiction grand jury for a term of twelve months. The term of such a grand jury may be extended for successive periods of not more than six months by the Chief Justice, or by any justice designated by the Chief Justice, upon the petition of a majority of the members of the grand jury.

The impaneling order shall designate the jurisdiction requested on the application as the jurisdiction where the multi-jurisdiction grand jury shall be convened and shall, unless all judges of that circuit have recused themselves, appoint a judge of the circuit court of that jurisdiction as the presiding judge. The impaneling order shall also designate special counsel and each special counsel who will assist the multi-jurisdiction grand jury as listed in the application. The presiding judge shall substitute or appoint additional special counsel upon motion of special counsel.

1983, c. 543; 2010, c. 438.



§ 19.2-215.4. Number and qualifications of jurors; grand jury list; when convened; compensation of jurors

A. A multi-jurisdiction grand jury shall consist of not less than seven nor more than 11 members. Each member of a multi-jurisdiction grand jury shall be a citizen of this Commonwealth, 18 years of age or older, and a resident of this Commonwealth for one year and of one of the jurisdictions named in the application for six months.

B. The presiding judge shall determine the number of grand jurors to be drawn and shall draw them so that, to the extent practicable, each of the jurisdictions named in the application is represented by at least one juror residing in that jurisdiction, but in no event shall said panel have more than 11 members. The grand jurors shall be summoned from a list prepared by the presiding judge. In the preparation of this list, the presiding judge shall select only persons who have been selected as regular grand jurors pursuant to the provisions of § 19.2-194 in the jurisdiction named in the application. Members of a multi-jurisdiction grand jury shall possess the same qualifications as those prescribed for members of a regular grand jury, including indifference in the cause.

C. The provisions of § 19.2-192 dealing with secrecy in grand jury proceedings are incorporated herein by reference.

D. The presiding judge shall determine the time, date and place within the designated jurisdiction where the multi-jurisdiction grand jury is to be convened. The presiding judge shall also appoint one of the grand jurors to serve as foreman. Members of the multi-jurisdiction grand jury shall be compensated according to the provisions of § 19.2-205. The expense of a multi-jurisdiction grand jury shall be borne by the Commonwealth.

1983, c. 543; 2008, c. 644.



§ 19.2-215.5. Subpoena power; counsel for witness; oath

A multi-jurisdiction grand jury has statewide subpoena power and, through special counsel, may subpoena persons to appear before it to testify and may subpoena the production of evidence, with or without the custodian of records at the election of special counsel, in the form of specified records, papers, documents, or other tangible things. Such subpoenas shall be returnable for a specific meeting of the multi-jurisdiction grand jury. Mileage and such other reasonable expenses as are approved by the presiding judge shall be paid such persons from funds appropriated for such purpose.

A witness before a multi-jurisdiction grand jury shall be entitled to the presence of counsel in the grand jury room, but he may not participate in the proceedings.

The foreman shall administer the oath required by law for witnesses.

1983, c. 543; 2014, c. 389.



§ 19.2-215.6. Role and presence of special counsel; examination of witnesses; sworn investigators

Special counsel may be present during the investigatory stage of a multi-jurisdiction grand jury proceeding and may examine any witness who is called to testify or produce evidence. The examination of a witness by special counsel shall in no way affect the right of any grand juror to examine the witness.

At the request of special counsel, the presiding judge shall designate specialized personnel for investigative purposes. Such personnel shall be designated as a sworn investigator and shall be administered an oath to maintain the secrecy of all proceedings of the multi-jurisdiction grand jury. A sworn investigator is permitted to discuss multi-jurisdiction grand jury proceedings with any other sworn investigator or special counsel and may participate in multi-jurisdiction grand jury proceedings at the request of special counsel or the grand jury. Any specialized personnel who have been administered an oath to maintain the secrecy of all proceedings of the multi-jurisdiction grand jury before July 1, 2014, and who continue to serve in that position are deemed to be sworn investigators under this section.

Special counsel and sworn investigators, however, may not be present at any time during the deliberations of a multi-jurisdiction grand jury except when the grand jury requests the legal advice of special counsel as to specific questions of law.

1983, c. 543; 2014, c. 389.



§ 19.2-215.7. Warnings given to witnesses; when witness in contempt; use of testimony compelled after witness invokes right against self-incrimination

A. Every witness testifying before a multi-jurisdiction grand jury shall be warned by special counsel or by the foreman of the grand jury that he need not answer any question that would tend to incriminate him, and that he may later be called upon to testify in any case that may result from the grand jury proceedings.

B. A witness who has been called to testify or produce evidence before a multi-jurisdiction grand jury, and who refuses to testify or produce evidence by expressly invoking his right not to incriminate himself, may be compelled to testify or produce evidence by the presiding judge. A witness who refuses to testify or produce evidence after being ordered to do so by the presiding judge may be held in contempt and may be incarcerated until the contempt is purged by compliance with the order.

C. When a witness is compelled to testify or produce evidence after expressly invoking his right not to incriminate himself, and the presiding judge has determined that the assertion of the right is bona fide, the compelled testimony, or any information directly or indirectly derived from such testimony or other information, shall not be used against the witness in any criminal proceeding except a prosecution for perjury.

1983, c. 543.



§ 19.2-215.8. Returning a "true bill" of indictment; jurisdiction to be set out

In order to return a "true bill" of indictment, a majority, but in no instance less than five, of the multi-jurisdiction grand jurors must concur in that finding. A multi-jurisdiction grand jury may return a "true bill" of indictment upon the testimony of, or evidence produced by, any witness who was called by the grand jury, upon evidence presented to it by special counsel, or upon evidence sent to it by the presiding judge.

Every "true bill" of indictment returned by a multi-jurisdiction grand jury shall state in which jurisdiction or jurisdictions the offense is alleged to have occurred. Thereafter, when venue is proper in more than one jurisdiction, the presiding judge who directed the grand jury proceeding shall elect in which one of the jurisdictions named in the indictment the indictment is to be prosecuted.

1983, c. 543.



§ 19.2-215.9. Court reporter provided; safekeeping of transcripts, notes, etc.; when disclosure permitted; access to record of testimony and evidence

A. A court reporter shall be provided for a multi-jurisdiction grand jury to record, manually or electronically, and transcribe all oral testimony taken before a multi-jurisdiction grand jury, but such a reporter shall not be present during any stage of its deliberations. Such transcription shall include the original or copies of all documents, reports, or other evidence presented to the multi-jurisdiction grand jury. The notes, tapes, and transcriptions of the reporter are for the use of the multi-jurisdiction grand jury, and the contents thereof shall not be used or divulged by anyone except as provided in this article. After the multi-jurisdiction grand jury has completed its use of the notes, tapes, and transcriptions, the foreman shall cause them to be delivered to the clerk of the circuit court in whose jurisdiction the multi-jurisdiction grand jury sits, with copies provided to special counsel. Upon motion of special counsel, the presiding judge may order that such notes, tapes, and transcriptions be destroyed at the direction of special counsel by any means the presiding judge deems sufficient, provided that at least seven years have passed from the date of the multi-jurisdiction grand jury proceeding where such notes, tapes, and transcriptions were made.

B. The clerk shall cause the notes, tapes, and transcriptions or other evidence to be kept safely. Upon motion to the presiding judge, special counsel shall be permitted to review any of the evidence which was presented to the multi-jurisdiction grand jury, and shall be permitted to make notes and to duplicate portions of the evidence as he deems necessary for use in a criminal investigation or proceeding. Special counsel shall maintain the secrecy of all information obtained from a review or duplication of the evidence presented to the multi-jurisdiction grand jury, except that this information may be disclosed pursuant to the provisions of subdivision 2 of § 19.2-215.1. Upon motion to the presiding judge by a person indicted by a multi-jurisdiction grand jury, similar permission to review, note, or duplicate evidence shall be extended if it appears that the permission is consistent with the ends of justice and is necessary to reasonably inform such person of the nature of the evidence to be presented against him, or to adequately prepare his defense.

C. If any witness who testified or produced evidence before the multi-jurisdiction grand jury is prosecuted on the basis of his testimony or the evidence he produced, or if any witness is prosecuted for perjury on the basis of his testimony or the evidence he produced before the multi-jurisdiction grand jury, the presiding judge, on motion of either special counsel or the defendant, shall permit the defendant access to the testimony of or evidence produced by the defendant before the multi-jurisdiction grand jury. The testimony and the evidence produced by the defendant before the multi-jurisdiction grand jury shall then be admissible in the trial of the criminal offense with which the defendant is charged (i) to establish a charge of perjury in the Commonwealth's case-in-chief on the basis of his testimony before the multi-jurisdiction grand jury and (ii) for the purpose of impeaching the defendant in the trial of any other criminal matter, provided the testimony or evidence being used for impeachment was produced by the defendant voluntarily before the multi-jurisdiction grand jury.

1983, c. 543; 2014, c. 389.



§ 19.2-215.10. Participation by Office of Attorney General; assistance of special counsel permitted in certain prosecutions

Upon request by the applicants or upon motion to the presiding judge by special counsel, the Office of Attorney General may participate as special counsel in the multi-jurisdiction grand jury proceedings and any prosecutions arising therefrom. In any prosecution arising out of the multi-jurisdiction grand jury, the attorney for the Commonwealth may also obtain the assistance of the special counsel to the grand jury as a special assistant attorney for the Commonwealth.

1983, c. 543.



§ 19.2-215.11. Discharge of grand jury

At any time during the original or extended term of a multi-jurisdiction grand jury, the presiding judge may discharge the grand jury if, in the opinion of the presiding judge, the existence of the multi-jurisdiction grand jury is no longer necessary.

1983, c. 543.



§ 19.2-216. Definition of indictment, presentment and information

An indictment is a written accusation of crime, prepared by the attorney for the Commonwealth and returned "a true bill" upon the oath or affirmation of a legally impanelled grand jury.

A presentment is a written accusation of crime prepared and returned by a grand jury from their own knowledge or observation, without any bill of indictment laid before them.

An information is a written accusation of crime or a complaint for forfeiture of property or money or for imposition of a penalty, prepared and presented by a competent public official upon his oath of office.

1975, c. 495.



§ 19.2-217. When information filed; prosecution for felony to be by indictment or presentment; waiver; process to compel appearance of accused

An information may be filed by the attorney for the Commonwealth based upon a complaint in writing verified by the oath of a competent witness; but no person shall be put upon trial for any felony, unless an indictment or presentment shall have first been found or made by a grand jury in a court of competent jurisdiction or unless such person, by writing signed by such person before the court having jurisdiction to try such felony or before the judge of such court shall have waived such indictment or presentment, in which event he may be tried on a warrant or information. If the accused be in custody, or has been recognized or summoned to answer such information, presentment or indictment, no other process shall be necessary; but the court may, in its discretion, issue process to compel the appearance of the accused.

Code 1950, § 19.1-162; 1960, c. 366; 1975, c. 495.



§ 19.2-217.1. Central file of capital murder indictments

Upon the return by a grand jury of an indictment for capital murder and the arrest of the defendant, the clerk of the circuit court in which such indictment is returned shall forthwith file a certified copy of the indictment with the clerk of the Supreme Court of Virginia. All such indictments shall be maintained in a single place by the clerk of the Supreme Court, and shall be available to members of the public upon request. Failure to comply with the provisions of this section shall not be (i) a basis upon which an indictment may be quashed or deemed invalid; (ii) deemed error upon which a conviction may be reversed or a sentence vacated; or (iii) a basis upon which a court may prevent or delay execution of a sentence.

1993, c. 319 .



§ 19.2-218. Preliminary hearing required for person arrested on charge of felony; waiver

No person who is arrested on a charge of felony shall be denied a preliminary hearing upon the question of whether there is reasonable ground to believe that he committed the offense and no indictment shall be returned in a court of record against any such person prior to such hearing unless such hearing is waived in writing by the accused.

Code 1950, § 19.1-163.1; 1960, c. 389; 1975, c. 495.



§ 19.2-218.1. Preliminary hearings involving certain sexual crimes against spouses

A. In any preliminary hearing of a charge for a violation under § 18.2-61, 18.2-67.1, or 18.2-67.2 where the complaining witness is the spouse of the accused, upon a finding of probable cause the court may request that its court services unit, in consultation with any appropriate social services organization, local community services board, or other community mental health services organization, prepare a report analyzing the feasibility of providing counseling or other forms of therapy for the accused and the probability such treatment will be successful. Based upon this report and any other relevant evidence, the court may, with the consent of the accused, the complaining witness and the attorney for the Commonwealth in any case involving a violation of § 18.2-61, 18.2-67.1, or 18.2-67.2, authorize the accused to submit to and complete a designated course of counseling or therapy. In such case, the hearing shall be adjourned until such time as counseling or therapy is completed or terminated. Upon the completion of counseling or therapy by the accused and after consideration of a final evaluation to be furnished to the court by the person responsible for conducting such counseling or therapy and such further report of the court services unit as the court may require, and after consideration of the views of the complaining witness, the court, in its discretion, may discharge the accused if the court finds such action will promote maintenance of the family unit and be in the best interest of the complaining witness.

B. No statement or disclosure by the accused concerning the alleged offense made during counseling or any other form of therapy ordered pursuant to this section or § 18.2-61, 18.2-67.1, 18.2-67.2, or 19.2-218.2 may be used against the accused in any trial as evidence, nor shall any evidence against the accused be admitted which was discovered through such statement or disclosure.

1986, c. 516; 2005, c. 631; 2012, cc. 476, 507.



§ 19.2-218.2. Hearing before juvenile and domestic relations district court required for persons accused of certain violations against their spouses

A. In any case involving a violation of § 18.2-61, 18.2-67.1, or 18.2-67.2 where the complaining witness is the spouse of the accused, where a preliminary hearing pursuant to § 19.2-218.1 has not been held prior to indictment or trial, the court shall refer the case to the appropriate juvenile and domestic relations district court for a hearing to determine whether counseling or therapy is appropriate prior to further disposition unless the hearing is waived in writing by the accused. The court conducting this hearing may order counseling or therapy for the accused in compliance with the guidelines set forth in § 19.2-218.1.

B. After such hearing pursuant to which the accused has completed counseling or therapy and upon the recommendation of the juvenile and domestic relations district court judge conducting the hearing, the judge of the circuit court may dismiss the charge with the consent of the attorney for the Commonwealth and if the court finds such action will promote maintenance of the family unit and be in the best interest of the complaining witness.

1986, c. 516; 2005, c. 631.



§ 19.2-219. When capias need not be issued; summons; judgment

No capias need be issued on a presentment or indictment of an offense for which there is no punishment but a fine or forfeiture, limited to an amount not exceeding twenty dollars; but a summons to answer such presentment or indictment may be issued against the accused; and if it be served ten days before the return day thereof, and he does not appear, judgment may be rendered against him for the penalty. If he appear, the court may, unless he demand a jury, hear and determine the matter and give judgment thereon.

Code 1950, § 19.1-164; 1960, c. 366; 1975, c. 495.



§ 19.2-220. Contents of indictment in general

The indictment or information shall be a plain, concise and definite written statement, (1) naming the accused, (2) describing the offense charged, (3) identifying the county, city or town in which the accused committed the offense, and (4) reciting that the accused committed the offense on or about a certain date. In describing the offense, the indictment or information may use the name given to the offense by the common law, or the indictment or information may state so much of the common law or statutory definition of the offense as is sufficient to advise what offense is charged.

1975, c. 495.



§ 19.2-221. Form of prosecutions generally; murder and manslaughter

The prosecutions for offenses against the Commonwealth, unless otherwise provided, shall be by presentment, indictment or information. While any form of presentment, indictment or information which informs the accused of the nature and cause of the accusation against him shall be good the following shall be deemed sufficient for murder and manslaughter:

Commonwealth of Virginia _______________ county (or city) to-wit: The grand jurors of the Commonwealth of Virginia, in and for the body of the county (or city) of __________, upon their oaths present that A __________ B __________, on the __________ day of __________, 20_____, in the county (or city) of __________ feloniously did kill and murder one C __________ D __________ against the peace and dignity of the Commonwealth.

A grand jury may, in case of homicide, which in their opinion amounts to manslaughter only, and not to murder, find an indictment against the accused for manslaughter and in such case the indictment shall be sufficient if it be in form or effect as follows:

Commonwealth of Virginia _______________ county (or city) to-wit: The grand jurors of the Commonwealth of Virginia, in and for the body of the county (or city) of _______________, upon their oaths present that A __________ B __________, on the __________ day of __________, 20_____, in the county (or city) of __________ feloniously and unlawfully did kill and slay one C __________ D __________, against the peace and dignity of the Commonwealth.

Code 1950, § 19.1-166; 1960, c. 366; 1975, c. 495.



§ 19.2-222. Repealed

Repealed by Acts 1996, c. 676.



§ 19.2-223. Charging several acts of embezzlement; description of money

In a prosecution against a person accused of embezzling or fraudulently converting to his own use bullion, money, bank notes or other security for money or items of personal property subject to larceny it shall be lawful in the same indictment or accusation to charge and thereon to proceed against the accused for any number of distinct acts of such embezzlements or fraudulent conversions which may have been committed by him within six months from the first to the last of the acts charged in the indictment; and it shall be sufficient to allege the embezzlement or fraudulent conversion to be of money without specifying any particular money, gold, silver, note or security. Such allegation, so far as it regards the description of the property, shall be sustained if the accused be proved to have embezzled any bullion, money, bank note or other security for money or items of personal property subject to larceny although the particular species be not proved.

And in a prosecution for the larceny of United States currency or for obtaining United States currency by a false pretense or token, or for receiving United States currency knowing the same to have been stolen, it shall be sufficient if the accused be proved guilty of the larceny of national bank notes or United States treasury notes, certificates for either gold or silver coin, fractional coin, currency, or any other form of money issued by the United States government, or of obtaining the same by false pretense or token, or of receiving the same knowing it to have been stolen although the particular species be not proved.

Code 1950, § 19.1-168; 1960, c. 366; 1975, c. 495; 1989, c. 370 .



§ 19.2-224. In prosecution for forgery, unnecessary to set forth copy of forged instrument

In a prosecution for forging or altering any instrument or other thing, or attempting to employ as true any forged instrument or other thing, or for any of the offenses mentioned in Article 1 (§ 18.2-168 et seq.) of Chapter 6 of Title 18.2, it shall not be necessary to set forth any copy or facsimile of such instrument or other thing; but it shall be sufficient to describe the same in such manner as would sustain an indictment for stealing such instrument or other thing, supposing it to be the subject of larceny.

Code 1950, § 19.1-169; 1960, c. 366; 1975, c. 495.



§ 19.2-225. Allegation of intent

Where an intent to injure, defraud or cheat is required to constitute an offense, it shall be sufficient, in an indictment or accusation therefor, to allege generally an intent to injure, defraud or cheat without naming the person intended to be injured, defrauded or cheated; and it shall be sufficient, and not be deemed a variance, if there appear to be an intent to injure, defraud or cheat the United States, or any state, or any county, corporation, officer or person.

Code 1950, § 19.1-170; 1960, c. 366; 1975, c. 495.



§ 19.2-226. What defects in indictments not to vitiate them

No indictment or other accusation shall be quashed or deemed invalid:

(1) For omitting to set forth that it is upon the oaths of the jurors or upon their oaths and affirmations;

(2) For the insertion of the words "upon their oath," instead of "upon their oaths";

(3) For not in terms alleging that the offense was committed "within the jurisdiction of the court" when the averments show that the case is one of which the court has jurisdiction;

(4) For the omission or misstatement of the title, occupation, estate, or degree of the accused or of the name or place of his residence;

(5) For omitting the words "with force and arms" or the statement of any particular kind of force and arms;

(6) For omitting to state, or stating imperfectly, the time at which the offense was committed when time is not the essence of the offense;

(7) For failing to allege the kind or value of an instrument which caused death or to allege that it was of no value;

(8) For omitting to charge the offense to be "against the form of the statute or statutes";

(9) For the omission or insertion of any other words of mere form or surplusage; or

(10) For omitting or stating incorrectly the Virginia crime code references for the particular offense or offenses covered.

Nor shall it be abated for any misnomer of the accused; but the court may, in case of a misnomer appearing before or in the course of a trial, forthwith cause the indictment or accusation to be amended according to the fact.

Code 1950, § 19.1-172; 1960, c. 366; 1975, c. 495; 2003, c. 148.



§ 19.2-227. When judgment not to be arrested or reversed

Judgment in any criminal case shall not be arrested or reversed upon any exception or objection made after a verdict to the indictment or other accusation, unless it be so defective as to be in violation of the Constitution.

Code 1950, § 19.1-165; 1960, c. 366; 1975, c. 495.



§ 19.2-228. Name and address of complaining witness to be written on indictment, etc., for misdemeanor

In a prosecution for a misdemeanor the name and address of the complaining witness, if there be one, shall be written at the foot of the presentment, indictment or information when it is made, found or filed. In case the grand jury that brings in such presentment or indictment or the attorney for the Commonwealth who files such information fail to write the name of a complaining witness at the foot of the presentment, indictment or information, then the name of a complaining witness may be entered of record as such by the court on the motion of the defendant or the attorney for the Commonwealth at any time before the judgment.

Code 1950, § 19.1-173; 1960, c. 366; 1975, c. 495.



§ 19.2-229. When complaining witness required to give security for costs

For good cause the court may require a complaining witness to give security for the costs and if he fails to do so dismiss the prosecution at his costs.

Code 1950, § 19.1-174; 1960, c. 366; 1975, c. 495.



§ 19.2-230. Bill of particulars

A court of record may direct the filing of a bill of particulars at any time before trial. A motion for a bill of particulars shall be made before a plea is entered and at least seven days before the day fixed for trial and the bill of particulars shall be filed within such time as is fixed by the court.

1975, c. 495.



§ 19.2-231. Amendment of indictment, presentment or information

If there be any defect in form in any indictment, presentment or information, or if there shall appear to be any variance between the allegations therein and the evidence offered in proof thereof, the court may permit amendment of such indictment, presentment or information, at any time before the jury returns a verdict or the court finds the accused guilty or not guilty, provided the amendment does not change the nature or character of the offense charged. After any such amendment the accused shall be arraigned on the indictment, presentment or information as amended, and shall be allowed to plead anew thereto, if he so desires, and the trial shall proceed as if no amendment had been made; but if the court finds that such amendment operates as a surprise to the accused, he shall be entitled, upon request, to a continuance of the case for a reasonable time.

Code 1950, §§ 19.1-175 through 19.1-177; 1960, c. 366; 1975, c. 495.



§ 19.2-232. What process to be awarded against accused on indictment, etc

When an indictment or presentment is found or made, or information filed, the court, or the judge thereof, shall award process against the accused to answer the same, if he be not in custody. Such process, if the prosecution be for a felony, shall be a capias; if it be for a misdemeanor, for which imprisonment may be imposed, it may be a capias or summons, in the discretion of the court or judge; in all other cases, it shall be, in the first instance a summons, but if a summons be returned executed and the defendant does not appear, or be returned not found, the court or judge may award a capias. The officer serving the summons or capias shall also serve a copy of the indictment, presentment or information therewith.

Code 1950, § 19.1-178; 1960, c. 366; 1975, c. 495; 1980, c. 349.



§ 19.2-233. How awarded, directed, returnable and executed

Sections 8.01-292 and 8.01-295 shall apply to process in criminal, as well as in civil cases; and the court may, in the same case against the same person, award at the same time, or different times, several writs of summons or capias directed to officers of different counties or cities. An officer having a capias under which the accused is let to bail shall give a certificate of the fact, which shall protect him against any other capias which may have been issued for the same offense. A summons shall be served by delivering a copy thereof to the party in person and the clerk issuing such summons shall deliver or transmit therewith as many copies thereof as there are persons named therein on whom it is to be served.

Code 1950, § 19.1-179; 1960, c. 366; 1975, c. 495.



§ 19.2-234. Procedure when person arrested under capias

An officer who, under a capias from any court, arrests a person accused of an offense shall proceed in accordance with § 19.2-80 and Article 1 (§ 19.2-119 et seq.) of Chapter 9 of Title 19.2 regarding bail.

Code 1950, § 19.1-183; 1960, c. 366; 1975, c. 495; 1986, c. 327.



§ 19.2-235. Clerks to mail process to officers in other counties, etc

The clerk of every court shall forward, by mail, all process issued for the Commonwealth, directed to the officer of any county or city other than his own.

Code 1950, § 19.1-181; 1960, c. 366; 1975, c. 495.



§ 19.2-236. Where process of arrest may be executed

When process of arrest in a criminal prosecution is issued from a court, either against a party accused or a witness, the officer to whom it is directed or delivered may execute it in any part of the Commonwealth.

Code 1950, § 19.1-182; 1960, c. 366; 1975, c. 495.



§ 19.2-237. Process on indictment or presentment for misdemeanor

On any indictment or presentment for a misdemeanor process shall be issued immediately. If the accused appear and plead to the charge, the trial shall proceed without delay, unless good cause for continuance be shown. If, in any misdemeanor case the accused fails to appear and plead, when required the court may either award a capias or proceed to trial in the same manner as if the accused had appeared, plead not guilty and waived trial by jury, provided, that the court shall not in any such case enforce a jail sentence.

Code 1950, §§ 19.1-180, 19.1-184; 1960, c. 366; 1975, c. 495; 1979, c. 468.



§ 19.2-238. Summons against corporation; proceedings; expense of publication

A summons against a corporation to answer an indictment, presentment or information may be served as provided in §§ 8.01-299 through 8.01-301; and if the defendant after being so served fail to appear, the court may proceed to trial and judgment, without further process, as if the defendant had appeared, plead not guilty and waived trial by jury. And when, in any such case, publication of a copy of the process is required according to such sections, the expense of such publication may be certified by the court to the Comptroller, and shall be paid out of the state treasury; but the same shall be taxed with other costs and collected from the defendant, if judgment be for the Commonwealth, and be paid into the state treasury by the officer collecting the same.

Code 1950, § 19.1-186; 1960, c. 366; 1975, c. 495.



§ 19.2-239. Jurisdiction in criminal cases

The circuit courts, except where otherwise provided, shall have exclusive original jurisdiction for the trial of all presentments, indictments and informations for offenses committed within their respective circuits.

Code 1950, § 19.1-187; 1960, c. 366; 1975, c. 495.



§ 19.2-240. Clerks shall make out criminal docket

Before every term of any court in which criminal cases are to be tried the clerk of the court shall make out a separate docket of criminal cases then pending, in the following order, numbering the same:

1. Felony cases;

2. Misdemeanor cases.

He shall docket all felony cases in the order in which the indictments are found and all misdemeanor cases in the order in which the presentments or indictments are found or informations are filed or appeals are allowed by magistrates and as soon as any presentments or indictments are made at a term of court he shall forthwith docket the same in the order required above.

Traffic infractions shall be docketed with misdemeanor cases.

Cases appealed from the juvenile and domestic relations district court shall not be placed on the criminal docket except for cases involving criminal offenses committed by adults as provided in § 16.1-302. Cases transferred to a circuit court from a juvenile and domestic relations district court pursuant to Article 7 (§ 16.1-269.1 et seq.) of Chapter 11 of Title 16.1 shall be docketed as provided in this section upon return of a true bill of indictment by the grand jury.

Code 1950, § 19.1-189; 1960, c. 366; 1975, c. 495; 1977, c. 585; 1990, c. 258; 1994, cc. 859, 949.



§ 19.2-241. Time within which court to set criminal cases for trial

The judge of each circuit court shall fix a day of his court when the trial of criminal cases will commence, and may make such general or special order in reference thereto, and to the summoning of witnesses, as may seem proper, but all criminal cases shall be disposed of before civil cases, unless the court shall direct otherwise.

When an indictment is found against a person for felony or when an appeal has been perfected from the conviction of a misdemeanor or traffic infraction, the accused, if in custody, or if he appear according to his recognizance, may be tried at the same term and shall be tried within the time limits fixed in § 19.2-243; provided that no trial shall be held on the first day of the term unless it be with consent of the attorney for the Commonwealth and the accused and his attorney.

Code 1950, §§ 19.1-188 through 19.1-190; 1960, c. 366; 1972, c. 705; 1975, c. 495; 1977, c. 585; 1978, c. 410.



§ 19.2-242. Accused discharged from jail if not indicted in time

A person in jail on a criminal charge shall be discharged from imprisonment if a presentment, indictment or information be not found or filed against him before the end of the second term of the court at which he is held to answer, unless it appear to the court that material witnesses for the Commonwealth have been enticed or kept away or are prevented from attendance by sickness or inevitable accident, and except, also, in the cases provided in §§ 19.2-168.1 and 19.2-169.1. A discharge under the provisions of this section shall not, however, prevent a reincarceration after a presentment or indictment has been found.

Code 1950, § 19.1-163; 1960, c. 366; 1975, c. 495.



§ 19.2-243. Limitation on prosecution of felony due to lapse of time after finding of probable cause; misdemeanors; exceptions

Where a district court has found that there is probable cause to believe that an adult has committed a felony, the accused, if he is held continuously in custody thereafter, shall be forever discharged from prosecution for such offense if no trial is commenced in the circuit court within five months from the date such probable cause was found by the district court; and if the accused is not held in custody but has been recognized for his appearance in the circuit court to answer for such offense, he shall be forever discharged from prosecution therefor if no trial is commenced in the circuit court within nine months from the date such probable cause was found.

If there was no preliminary hearing in the district court, or if such preliminary hearing was waived by the accused, the commencement of the running of the five and nine months periods, respectively, set forth in this section, shall be from the date an indictment or presentment is found against the accused.

If an indictment or presentment is found against the accused but he has not been arrested for the offense charged therein, the five and nine months periods, respectively, shall commence to run from the date of his arrest thereon.

Where a case is before a circuit court on appeal from a conviction of a misdemeanor or traffic infraction in a district court, the accused shall be forever discharged from prosecution for such offense if the trial de novo in the circuit court is not commenced (i) within five months from the date of the conviction if the accused has been held continuously in custody or (ii) within nine months of the date of the conviction if the accused has been recognized for his appearance in the circuit court to answer for such offense.

The provisions of this section shall not apply to such period of time as the failure to try the accused was caused:

1. By his insanity or by reason of his confinement in a hospital for care and observation;

2. By the witnesses for the Commonwealth being enticed or kept away, or prevented from attending by sickness or accident;

3. By the granting of a separate trial at the request of a person indicted jointly with others for a felony;

4. By continuance granted on the motion of the accused or his counsel, or by concurrence of the accused or his counsel in such a motion by the attorney for the Commonwealth, or by the failure of the accused or his counsel to make a timely objection to such a motion by the attorney for the Commonwealth, or by reason of his escaping from jail or failing to appear according to his recognizance;

5. By continuance ordered pursuant to subsection I or J of § 18.2-472.1 or subsection C or D of § 19.2-187.1;

6. By the inability of the jury to agree in their verdict; or

7. By a natural disaster, civil disorder, or act of God.

But the time during the pendency of any appeal in any appellate court shall not be included as applying to the provisions of this section.

For the purposes of this section, an arrest on an indictment or warrant or information or presentment is deemed to have occurred only when such indictment, warrant, information, or presentment or the summons or capias to answer such process is served or executed upon the accused and a trial is deemed commenced at the point when jeopardy would attach or when a plea of guilty or nolo contendere is tendered by the defendant. The lodging of a detainer or its equivalent shall not constitute an arrest under this section.

Code 1950, § 19.1-191; 1960, c. 366; 1974, c. 391; 1975, c. 495; 1984, c. 618; 1988, c. 33; 1993, c. 425; 1995, cc. 37, 352; 2002, c. 743; 2005, c. 650; 2007, c. 944; 2009, Sp. Sess. I, cc. 1, 4.



§ 19.2-244. Venue in general

A. Except as otherwise provided by law, the prosecution of a criminal case shall be had in the county or city in which the offense was committed. Except as to motions for a change of venue, all other questions of venue must be raised before verdict in cases tried by a jury and before the finding of guilty in cases tried by the court without a jury.

B. If an offense has been committed within the Commonwealth and it cannot readily be determined within which county or city the offense was committed, venue for the prosecution of the offense may be had in the county or city (i) in which the defendant resides; (ii) if the defendant is not a resident of the Commonwealth, in which the defendant is apprehended; or (iii) if the defendant is not a resident of the Commonwealth and is not apprehended in the Commonwealth, in which any related offense was committed.

1975, c. 495; 2015, cc. 632, 637.



§ 19.2-245. Offenses committed without and made punishable within Commonwealth; embezzlement or larceny committed within Commonwealth; where prosecuted

Prosecution for offenses committed wholly or in part without and made punishable within this Commonwealth may be in any county or city in which the offender is found or to which he is sent by any judge or court; and if any person shall commit larceny or embezzlement beyond the jurisdiction of this Commonwealth and bring the stolen property into the same he shall be liable to prosecution and punishment for larceny or embezzlement in any county or city into which he shall have taken the property as if the same had been wholly committed therein; and if any person shall commit larceny or embezzlement within this Commonwealth and take the stolen property into any county or city other than the county or city within which the same was committed he shall be liable to prosecution and punishment for such larceny or embezzlement in any such county or city into which he shall have taken the property as if the same had been wholly committed therein; provided, that if any person shall commit embezzlement within this Commonwealth he shall be liable as aforesaid or to prosecution and punishment for his offense in the county or city in which he was legally obligated to deliver the embezzled funds or property.

Code 1950, § 19.1-220; 1960, c. 366; 1975, c. 495; 1977, c. 216.



§ 19.2-245.01. Offenses involving reports or statements concerning cigarette sales or stamping

Any criminal violation of Chapter 42 (§ 3.2-4200 et seq.) of Title 3.2, Article 10 (§ 18.2-246.6 et seq.) of Chapter 6 of Title 18.2, or § 18.2-514 involving reports or statements concerning cigarette sales or stamping may be prosecuted in the City of Richmond.

2009, c. 847; 2013, c. 625.



§ 19.2-245.1. Forgery; where prosecuted

If any person commits forgery, that forgery may be prosecuted in any county or city (i) where the writing was forged, or where the same was used or passed, or attempted to be used or passed, or deposited or placed with another person, firm, association, or corporation either for collection or credit for the account of any person, firm, association, or corporation or (ii) where the writing is found in the possession of the defendant.

1979, c. 30; 2000, c. 327.



§ 19.2-245.2. Tax offenses; where prosecuted

If an offense involving tax, as defined in Title 58.1, is committed, that offense may be prosecuted in either any county or city where a false or fraudulent tax return, document, or statement was filed, or the county or city where the offender resides. However, venue shall not be in the City of Richmond solely because a false or fraudulent tax return, document or statement was filed directly with the Department of Taxation.

1990, c. 631 .



§ 19.2-246. Injury inflicted by person within Commonwealth upon one outside Commonwealth

If a mortal wound or other violence or injury be inflicted by a person within this Commonwealth upon one outside of the same, or upon one in this Commonwealth who afterwards dies from the effect thereof out of the Commonwealth, the offender shall be amenable to prosecution and punishment for the offense in the courts of the county or city in which he was at the time of the commission thereof as if the same had been committed in such county or city.

Code 1950, § 19.1-221; 1960, c. 366; 1975, c. 495.



§ 19.2-247. Venue in certain homicide cases

Where evidence exists that a homicide has been committed either within or without the Commonwealth, under circumstances that make it unknown where such crime was committed, the homicide and any related offenses shall be amenable to prosecution in the courts of the county or city where the body or any part thereof of the victim may be found or, if the victim was removed from the Commonwealth for medical treatment prior to death and died outside the Commonwealth, in the courts of the county or city from which the victim was removed for medical treatment prior to death, as if the offense has been committed in such county or city. In a prosecution for capital murder pursuant to subdivision 8 of § 18.2-31, the offense may be prosecuted in any jurisdiction in the Commonwealth in which any one of the killings may be prosecuted.

Code 1950, § 19.1-221.1; 1973, c. 308; 1975, c. 495; 1996, c. 959; 2002, c. 503; 2015, cc. 632, 637.



§ 19.2-248. Venue when mortal wound, etc., inflicted in one county and death ensues in another

If a mortal wound, or other violence or injury, be inflicted, or poison administered in one county or city, and death ensues therefrom in another county or city, the offense may be prosecuted in either.

Code 1950, § 19.1-223; 1960, c. 366; 1975, c. 495.



§ 19.2-249. Offenses committed on boundary of two counties, two cities, or county and city, etc.; where prosecuted

An offense committed on the boundary of two counties, or on the boundary of two cities, or on the boundary of a county and city, or within 300 yards thereof, may be alleged to have been committed, and may be prosecuted and punished, in either county, in either city, or the county or city, and any sheriff, deputy sheriff, or other police officer shall have jurisdiction to make arrests and preserve the peace for a like distance on either side of the boundary line between such counties, such cities, or such county and city.

Code 1950, § 19.1-222; 1960, c. 366; 1975, c. 495; 1978, c. 354; 2003, c. 116.



§ 19.2-249.1. Offenses committed within towns situated in two or more counties; where prosecuted

An offense or traffic infraction committed within a town situated in two or more counties within the Commonwealth may be alleged to have been committed, and may be prosecuted and punished, in any one of such counties.

1984, c. 278.



§ 19.2-249.2. Venue for prosecution of computer and other crimes

For the purpose of venue, any violation of the Virginia Computer Crimes Act (§ 18.2-152.1 et seq.) or § 18.2-386.1 shall be considered to have been committed in any county or city:

1. In which any act was performed in furtherance of any course of conduct that violated any provision listed above;

2. In which the owner has his principal place of business in the Commonwealth;

3. In which any offender had control or possession of any proceeds of the violation or of any books, records, documents, property, financial instrument, computer software, computer program, computer data, or other material or objects that were used in furtherance of the violation;

4. From which, to which, or through which any access to a computer or computer network was made whether by wires, electromagnetic waves, microwaves, optics or any other means of communication;

5. In which the offender resides; or

6. In which any computer that is an object or an instrument of the violation is located at the time of the alleged offense.

2005, cc. 746, 761, 827; 2015, c. 423.



§ 19.2-250. How far jurisdiction of corporate authorities extends

A. Notwithstanding any other provision of this article and except as provided in subsection B hereof, the jurisdiction of the corporate authorities of each town or city, in criminal cases involving offenses against the Commonwealth, shall extend within the Commonwealth one mile beyond the corporate limits of such town or city; except that such jurisdiction of the corporate authorities of towns situated in counties having a density of population in excess of 300 inhabitants per square mile, or in counties adjacent to cities having a population of 170,000 or more, shall extend for 300 yards beyond the corporate limits of such town or, in the case of the criminal jurisdiction of an adjacent county, for 300 yards within such town.

B. Notwithstanding any other provision of this article, the jurisdiction of the authorities of Chesterfield County and Henrico County, in criminal cases involving offenses against the Commonwealth, shall extend one mile beyond the limits of such county into the City of Richmond.

Code 1950, § 15.1-141; 1962, c. 623; 1975, c. 495; 1978, c. 379; 1998, c. 428; 2007, c. 813.



§ 19.2-251. When and how venue may be changed

A circuit court may, on motion of the accused or of the Commonwealth, for good cause, order the venue for the trial of a criminal case in such court to be changed to some other circuit court. Such motion when made by the accused may be made in his absence upon a petition signed and sworn to by him.

Whenever the mayor of any city, or the sheriff of any county, shall call on the Governor for military force to protect the accused from violence, the judge of the circuit court of the city or county having jurisdiction of the offense shall, upon a petition signed and sworn to by the accused, whether he be present or not, at once order the venue to be changed to the circuit court of a city or county sufficiently remote from the place where the offense was committed to insure the safe and impartial trial of the accused.

Code 1950, § 19.1-224; 1960, c. 366; 1975, c. 495.



§ 19.2-252. Court ordering change of venue may admit accused to bail and recognize witnesses; remand of accused not admitted to bail

When the venue is so changed, the court making the order may admit the accused to bail and shall recognize the witnesses and the accused if admitted to bail and the bail be given, to appear on some certain day before the court to which the case is removed; if the accused be not admitted to bail or the bail required be not given, the court shall remand him to its own jail and order its officer to remove him thence to the jail of the court to which the case is removed, so that he shall be there before the day for the appearance of the witnesses.

Code 1950, § 19.1-225; 1960, c. 366; 1975, c. 495.



§ 19.2-253. Procedure upon and after change of venue

The clerk of the court which orders a change of venue shall certify copies of the recognizances aforesaid and of the record of the case to the clerk of the court to which the case is removed, who shall thereupon issue a venire facias, directed to the officer of such court; and such court shall proceed with the case as if the prosecution had been originally therein; and for that purpose the certified copies aforesaid shall be sufficient.

Code 1950, § 19.1-226; 1960, c. 366; 1975, c. 495.



§ 19.2-254. Arraignment; pleas; when court may refuse to accept plea; rejection of plea agreement; recusal

Arraignment shall be conducted in open court. It shall consist of reading to the accused the charge on which he will be tried and calling on him to plead thereto. In a felony case, arraignment is not necessary when waived by the accused. In a misdemeanor case, arraignment is not necessary when waived by the accused or his counsel, or when the accused fails to appear.

An accused may plead not guilty, guilty or nolo contendere. The court may refuse to accept a plea of guilty to any lesser offense included in the charge upon which the accused is arraigned; but, in misdemeanor and felony cases the court shall not refuse to accept a plea of nolo contendere.

With the approval of the court and the consent of the Commonwealth, a defendant may enter a conditional plea of guilty in a misdemeanor or felony case in circuit court, reserving the right, on appeal from the judgment, to a review of the adverse determination of any specified pretrial motion. If the defendant prevails on appeal, he shall be allowed to withdraw his plea.

Upon rejecting a plea agreement in any criminal matter, a judge shall immediately recuse himself from any further proceedings on the same matter unless the parties agree otherwise.

1975, c. 495; 1987, c. 357; 2014, cc. 52, 165.



§ 19.2-254.1. Procedure in traffic infraction cases

In a traffic infraction case, as defined in § 46.2-100, involving an offense included in the uniform fine schedule established pursuant to § 16.1-69.40:1, a defendant may elect to enter a written appearance and waive court hearing, except in instances in which property damage or personal injury resulted. Arraignment is not necessary when waived by the accused or his counsel, when the accused fails to appear, or when such written appearance has been elected.

An accused may plead not guilty, guilty, or nolo contendere; and the court shall not refuse to accept a plea of nolo contendere. A plea of guilty may be entered in writing without court appearance.

When an accused tenders payment without executing a written waiver of court hearing and entry of guilty plea, such tender of payment shall itself be deemed a waiver of court hearing and entry of guilty plea.

In districts with traffic violations bureaus on July 1, 1977, the chief judge of the district may designate the traffic violations bureau for the receipt of a written appearance, waiver of court hearing and guilty plea.

1977, c. 585; 1978, c. 605; 1992, c. 54 .



§ 19.2-254.2. Procedure in nontraffic offenses for which prepayment is authorized

In any prepayable nontraffic offense case as defined in § 16.1-69.40:2 a defendant may elect to enter a written appearance and waive court hearing. Arraignment is not necessary when waived by the accused or his counsel, when the accused fails to appear, or when such written appearance has been elected.

An accused may plead not guilty, guilty, or nolo contendere; and the court shall not refuse to accept a plea of nolo contendere. A plea of guilty may be entered in writing without court appearance.

When an accused tenders payment without executing a written waiver of court hearing and entry of guilty plea, such tender of payment shall itself be deemed a waiver of court hearing and entry of guilty plea. Likewise when a person charged with a prepayable nontraffic offense fails to enter a written or court appearance, he shall be deemed to have waived court hearing and the case may be heard in his absence. In all other respects prepayable traffic offenses shall be treated as all other misdemeanors.

1978, c. 605; 1992, c. 54 .



§ 19.2-255. Defendant allowed to plead several matters of law or fact

The defendant in any criminal prosecution may plead as many several matters, whether of law or fact, as he shall think necessary, and he may file pleas in bar at the same time with pleas in abatement, or within a reasonable time thereafter; but the issues on the pleas in abatement shall be first tried.

Code 1950, § 19.1-242; 1960, c. 366; 1975, c. 495.



§ 19.2-256. Approvers

Approvers shall not be admitted in any case.

Code 1950, § 19.1-244; 1960, c. 366; 1975, c. 495.



§ 19.2-257. Trial without jury in felony cases

Upon a plea of guilty in a felony case, tendered in person by the accused after being advised by counsel, the court shall hear and determine the case without the intervention of a jury; or if the accused plead not guilty, with his consent after being advised by counsel and the concurrence of the attorney for the Commonwealth and of the court entered of record, the court shall hear and determine the case without the intervention of a jury. In such cases the court shall have and exercise all the powers, privileges and duties given to juries by any statute relating to crimes and punishments.

Code 1950, § 19.1-192; 1960, c. 366; 1975, c. 495.



§ 19.2-258. Trial of misdemeanors by court without jury; failure to appear deemed waiver of jury

In all cases of a misdemeanor upon a plea of guilty, tendered in person by the accused or his counsel, the court shall hear and determine the case without the intervention of a jury. If the accused plead not guilty, in person or by his counsel, the court, in its discretion, with the concurrence of the accused and the attorney for the Commonwealth, may hear and determine the case without the intervention of a jury. In each instance the court shall have and exercise all the powers and duties vested in juries by any statute relating to crimes and punishments.

When a person charged with a misdemeanor has been admitted to bail or released upon his own recognizance for his appearance before a court of record having jurisdiction of the case, for a hearing thereon and fails to appear in accordance with the condition of his bail or recognizance, he shall be deemed to have waived trial by a jury and the case may be heard in his absence as upon a plea of not guilty.

Code 1950, § 19.1-193; 1960, c. 366; 1975, c. 495.



§ 19.2-258.1. Trial of traffic infractions; measure of proof; failure to appear

For any traffic infraction cases tried in a district court, the court shall hear and determine the case without the intervention of a jury. For any traffic infraction case appealed to a circuit court, the defendant shall have the right to trial by jury. The defendant shall be presumed innocent until proven guilty beyond a reasonable doubt.

When a person charged with a traffic infraction fails to enter a written or court appearance, he shall be deemed to have waived court hearing and the case may be heard in his absence, after which he shall be notified of the court's finding. He shall be advised that if he fails to comply with any order of the court therein, the court may order suspension of his driver's license as provided in § 46.2-395 but the court shall not issue a warrant for his failure to appear pursuant to § 46.2-938.

1977, c. 585; 1978, c. 605; 1989, c. 705; 2001, c. 414.



§ 19.2-259. On trial for felony, accused to be present; when court may enter plea for him, and trial go on

A person tried for felony shall be personally present during the trial. If when arraigned he will not plead or answer and does not confess his guilt the court shall have the plea of not guilty entered and the trial shall proceed as if the accused had put in that plea. But for the purposes of this section a motion for a continuance, whether made before or after arraignment, shall not be deemed to be part of the trial.

Code 1950, § 19.1-240; 1960, c. 366; 1975, c. 495.



§ 19.2-260. Provisions of Title 8.01 apply except as provided in this article

Except as otherwise provided in this article, trial by jury in criminal cases shall be regulated as provided for in Chapter 11 (§ 8.01-336 et seq.) of Title 8.01.

1975, c. 495; 1977, c. 624.



§ 19.2-261. Charging grand jury in presence of person selected as juror

The court shall not charge the grand jury in the presence of any person selected as a juror to try any person indicted by the said grand jury. A violation of this provision shall constitute reversible error in any criminal case tried by a jury composed of one or more such veniremen.

Code 1950, § 8-208.20; 1973, c. 439; 1975, c. 495.



§ 19.2-262. Waiver of jury trial; numbers of jurors in criminal cases; how jurors selected from panel

A. In any criminal case in which trial by jury is dispensed with as provided by law, the whole matter of law and fact shall be heard and judgment given by the court. In appeals from juvenile and domestic relations district courts, the infant, through his guardian ad litem or counsel, may waive a jury.

B. Twelve persons from a panel of not less than 20 shall constitute a jury in a felony case. Seven persons from a panel of not less than 13 shall constitute a jury in a misdemeanor case.

C. The parties or their counsel, beginning with the attorney for the Commonwealth, shall alternately strike off one name from the panel until the number remaining shall be reduced to the number required for a jury.

D. In any case in which persons indicted for felony are tried jointly, if counsel or the accused are unable to agree on the full number to be stricken, or, if for any other reason counsel or the accused fail or refuse to strike off the full number of jurors allowed such party, the clerk shall place in a box ballots bearing the names of the jurors whose names have not been stricken and shall cause to be drawn from the box such number of ballots as may be necessary to complete the number of strikes allowed the party or parties failing or refusing to strike. Thereafter, if the opposing side is entitled to further strikes, they shall be made in the usual manner.

Code 1950, § 8-208.21; 1973, c. 439; 1974, c. 611; 1975, cc. 495, 578; 1979, c. 230; 1997, cc. 516, 518; 2005, c. 356.



§ 19.2-262.1. Joinder of defendants

On motion of the Commonwealth, for good cause shown, the court shall order persons charged with participating in contemporaneous and related acts or occurrences or in a series of acts or occurrences constituting an offense or offenses, to be tried jointly unless such joint trial would constitute prejudice to a defendant. If the court finds that a joint trial would constitute prejudice to a defendant, the court shall order severance as to that defendant or provide such other relief justice requires.

1993, cc. 462, 489; 1997, c. 518.



§ 19.2-263. Repealed

Repealed by Acts 1993, cc. 462 and 489 .



§ 19.2-263.1. Contact between judge and juror prohibited

No judge shall communicate in any way with a juror in a criminal proceeding concerning the juror's conduct or any aspect of the case during the course of the trial outside the presence of the parties or their counsel.

1985, c. 176.



§ 19.2-263.2. Jury instructions

A proposed jury instruction submitted by a party, which constitutes an accurate statement of the law applicable to the case, shall not be withheld from the jury solely for its nonconformance with model jury instructions.

1992, c. 522 .



§ 19.2-263.3. Juror information confidential

A. The court may, upon motion of either party or its own motion, and for good cause shown, issue an order regulating the disclosure of the personal information of a juror who has been impaneled in a criminal trial to any person, other than to counsel for either party. Good cause shown includes, but is not limited to, a determination by the court that there is a likelihood of bribery, tampering, or physical injury to or harassment of a juror if his personal information is disclosed. An order regulating the disclosure of information may be modified, and the personal information of the jurors in a criminal case may be disseminated to a person having a legitimate interest or need for the information, with restrictions upon its use and further dissemination as may be deemed appropriate by the court.

B. In addition to the provisions of subsection A, the Supreme Court shall prescribe and publish rules that provide for the protection of the personal information of a juror in a criminal trial.

C. For purposes of this section, "personal information" means any information collected by the court, clerk, or jury commissioner at any time about a person who is selected to sit on a criminal jury and includes, but is not limited to, a juror's name, age, occupation, home and business addresses, telephone numbers, email addresses, and any other identifying information that would assist another in locating or contacting the juror.

2008, c. 538.



§ 19.2-264. When jury need not be kept together in felony case; sufficient compliance with requirement that jury be kept together

In any case of a felony the jury shall not be kept together unless the court otherwise directs. Whenever a jury is required to be kept together, it shall be deemed sufficient compliance although the court for good cause permits one or more of such jurors to be separated from the others; provided all such jurors, whether separated or not, be kept in charge of officers provided therefor.

Code 1950, §§ 8-208.31, 8-208.32; 1973, c. 439; 1975, c. 495.



§ 19.2-264.1. Views by juries

The jury in any criminal case may, at the request of either the attorney for the Commonwealth or any defendant, be taken to view the premises or place in question, or any property, matter or thing relating to the case, when it shall appear to the court that such view is necessary to a just decision.

Code 1950, § 8-216; 1977, c. 624.



§ 19.2-264.2. Conditions for imposition of death sentence

In assessing the penalty of any person convicted of an offense for which the death penalty may be imposed, a sentence of death shall not be imposed unless the court or jury shall (1) after consideration of the past criminal record of convictions of the defendant, find that there is a probability that the defendant would commit criminal acts of violence that would constitute a continuing serious threat to society or that his conduct in committing the offense for which he stands charged was outrageously or wantonly vile, horrible or inhuman in that it involved torture, depravity of mind or an aggravated battery to the victim; and (2) recommend that the penalty of death be imposed.

1977, c. 492.



§ 19.2-264.3. Procedure for trial by jury

A. In any case in which the offense may be punishable by death which is tried before a jury the court shall first submit to the jury the issue of guilt or innocence of the defendant of the offense charged in the indictment, or any other offense supported by the evidence for which a lesser punishment is provided by law and the penalties therefor.

B. If the jury finds the defendant guilty of an offense for which the death penalty may not be imposed, it shall fix the punishment as provided in § 19.2-295.1.

C. If the jury finds the defendant guilty of an offense which may be punishable by death, then a separate proceeding before the same jury shall be held as soon as is practicable on the issue of the penalty, which shall be fixed as is provided in § 19.2-264.4.

If the sentence of death is subsequently set aside or found invalid, and the defendant or the Commonwealth requests a jury for purposes of resentencing, the court shall impanel a different jury on the issue of penalty.

1977, c. 492; 1983, c. 519; 1994, cc. 828, 860, 862, 881.



§ 19.2-264.3:1. Expert assistance when defendant's mental condition relevant to capital sentencing

A. Upon (i) motion of the attorney for a defendant charged with or convicted of capital murder and (ii) a finding by the court that the defendant is financially unable to pay for expert assistance, the court shall appoint one or more qualified mental health experts to evaluate the defendant and to assist the defense in the preparation and presentation of information concerning the defendant's history, character, or mental condition, including (i) whether the defendant acted under extreme mental or emotional disturbance at the time of the offense; (ii) whether the capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of the law was significantly impaired at the time of the offense; and (iii) whether there are any other factors in mitigation relating to the history or character of the defendant or the defendant's mental condition at the time of the offense. The mental health expert appointed pursuant to this section shall be (i) a psychiatrist, a clinical psychologist, or an individual with a doctorate degree in clinical psychology who has successfully completed forensic evaluation training as approved by the Commissioner of Behavioral Health and Developmental Services and (ii) qualified by specialized training and experience to perform forensic evaluations. The defendant shall not be entitled to a mental health expert of the defendant's own choosing or to funds to employ such expert.

B. Evaluations performed pursuant to subsection A may be combined with evaluations performed pursuant to § 19.2-169.5 and shall be governed by subsections B and C of § 19.2-169.5.

C. The expert appointed pursuant to subsection A shall submit to the attorney for the defendant a report concerning the history and character of the defendant and the defendant's mental condition at the time of the offense. The report shall include the expert's opinion as to (i) whether the defendant acted under extreme mental or emotional disturbance at the time of the offense, (ii) whether the capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of the law was significantly impaired, and (iii) whether there are any other factors in mitigation relating to the history or character of the defendant or the defendant's mental condition at the time of the offense.

D. The report described in subsection C shall be sent solely to the attorney for the defendant and shall be protected by the attorney-client privilege. However, the Commonwealth shall be given the report and the results of any other evaluation of the defendant's mental condition conducted relative to the sentencing proceeding and copies of psychiatric, psychological, medical or other records obtained during the course of such evaluation, after the attorney for the defendant gives notice of an intent to present psychiatric or psychological evidence in mitigation pursuant to subsection E.

E. In any case in which a defendant charged with capital murder intends, in the event of conviction, to present testimony of an expert witness to support a claim in mitigation relating to the defendant's history, character or mental condition, he or his attorney shall give notice in writing to the attorney for the Commonwealth, at least 60 days before trial, of his intention to present such testimony. In the event that such notice is not given and the defendant tenders testimony by an expert witness at the sentencing phase of the trial, then the court may, in its discretion, upon objection of the Commonwealth, either allow the Commonwealth a continuance or, under appropriate circumstances, bar the defendant from presenting such evidence.

F.1. If the attorney for the defendant gives notice pursuant to subsection E and the Commonwealth thereafter seeks an evaluation concerning the existence or absence of mitigating circumstances relating to the defendant's mental condition at the time of the offense, the court shall appoint one or more qualified experts to perform such an evaluation. The court shall order the defendant to submit to such an evaluation, and advise the defendant on the record in court that a refusal to cooperate with the Commonwealth's expert could result in exclusion of the defendant's expert evidence. The qualification of the experts shall be governed by subsection A. The location of the evaluation shall be governed by subsection B of § 19.2-169.5. The attorney for the Commonwealth shall be responsible for providing the experts the information specified in subsection C of § 19.2-169.5. After performing their evaluation, the experts shall report their findings and opinions and provide copies of psychiatric, psychological, medical or other records obtained during the course of the evaluation to the attorneys for the Commonwealth and the defense.

2. If the court finds, after hearing evidence presented by the parties, out of the presence of the jury, that the defendant has refused to cooperate with an evaluation requested by the Commonwealth, the court may admit evidence of such refusal or, in the discretion of the court, bar the defendant from presenting his expert evidence.

G. [Repealed.]

1986, c. 535; 1987, c. 439; 1996, cc. 937, 980; 2003, cc. 1031, 1040; 2009, cc. 813, 840; 2010, c. 559.



§ 19.2-264.3:1.1. Capital cases; determination of mental retardation

A. As used in this section and § 19.2-264.3:1.2, the following definition applies:

"Mentally retarded" means a disability, originating before the age of 18 years, characterized concurrently by (i) significantly subaverage intellectual functioning as demonstrated by performance on a standardized measure of intellectual functioning administered in conformity with accepted professional practice, that is at least two standard deviations below the mean and (ii) significant limitations in adaptive behavior as expressed in conceptual, social and practical adaptive skills.

B. Assessments of mental retardation under this section and § 19.2-264.3:1.2 shall conform to the following requirements:

1. Assessment of intellectual functioning shall include administration of at least one standardized measure generally accepted by the field of psychological testing and appropriate for administration to the particular defendant being assessed, taking into account cultural, linguistic, sensory, motor, behavioral and other individual factors. All such measures shall be reported as a range of scores calculated by adding and subtracting the standard error of measurement identified by the test publisher to the defendant's earned score. Testing of intellectual functioning shall be carried out in conformity with accepted professional practice, and whenever indicated, the assessment shall include information from multiple sources. The Commissioner of Behavioral Health and Developmental Services shall maintain an exclusive list of standardized measures of intellectual functioning generally accepted by the field of psychological testing.

2. Assessment of adaptive behavior shall be based on multiple sources of information, including clinical interview, psychological testing and educational, correctional and vocational records. The assessment shall include at least one standardized measure generally accepted by the field of psychological testing for assessing adaptive behavior and appropriate for administration to the particular defendant being assessed, unless not feasible. In reaching a clinical judgment regarding whether the defendant exhibits significant limitations in adaptive behavior, the examiner shall give performance on standardized measures whatever weight is clinically appropriate in light of the defendant's history and characteristics and the context of the assessment.

3. Assessment of developmental origin shall be based on multiple sources of information generally accepted by the field of psychological testing and appropriate for the particular defendant being assessed, including, whenever available, educational, social service, medical records, prior disability assessments, parental or caregiver reports, and other collateral data, recognizing that valid clinical assessment conducted during the defendant's childhood may not have conformed to current practice standards.

C. In any case in which the offense may be punishable by death and is tried before a jury, the issue of mental retardation, if raised by the defendant in accordance with the notice provisions of subsection E of § 19.2-264.3:1.2, shall be determined by the jury as part of the sentencing proceeding required by § 19.2-264.4.

In any case in which the offense may be punishable by death and is tried before a judge, the issue of mental retardation, if raised by the defendant in accordance with the notice provisions of subsection E of § 19.2-264.3:1.2, shall be determined by the judge as part of the sentencing proceeding required by § 19.2-264.4.

The defendant shall bear the burden of proving that he is mentally retarded by a preponderance of the evidence.

D. The verdict of the jury, if the issue of mental retardation is raised, shall be in writing, and, in addition to the forms specified in § 19.2-264.4, shall include one of the following forms:

(1) "We the jury, on the issue joined, having found the defendant guilty of (here set out the statutory language of the offense charged), and that the defendant has proven by a preponderance of the evidence that he is mentally retarded, fix his punishment at (i) imprisonment for life or (ii) imprisonment for life and a fine of $__________.

Signed ____________________ foreman"

or

(2) "We the jury, on the issue joined, having found the defendant guilty of (here set out the statutory language of the offense charged) find that the defendant has not proven by a preponderance of the evidence that he is mentally retarded.

Signed ____________________ foreman"

2003, cc. 1031, 1040; 2009, cc. 813, 840; 2015, c. 360.



§ 19.2-264.3:1.2. Expert assistance when issue of defendant's mental retardation relevant to capital sentencing

A. Upon (i) motion of the attorney for a defendant charged with or convicted of capital murder and (ii) a finding by the court that the defendant is financially unable to pay for expert assistance, the court shall appoint one or more qualified mental health experts to assess whether or not the defendant is mentally retarded and to assist the defense in the preparation and presentation of information concerning the defendant's mental retardation. The mental health expert appointed pursuant to this section shall be (a) a psychiatrist, a clinical psychologist or an individual with a doctorate degree in clinical psychology, (b) skilled in the administration, scoring and interpretation of intelligence tests and measures of adaptive behavior and (c) qualified by experience and by specialized training, approved by the Commissioner of Behavioral Health and Developmental Services, to perform forensic evaluations. The defendant shall not be entitled to a mental health expert of the defendant's own choosing or to funds to employ such expert.

B. Evaluations performed pursuant to subsection A may be combined with evaluations performed pursuant to § 19.2-169.1, 19.2-169.5, or 19.2-264.3:1.

C. The expert appointed pursuant to subsection A shall submit to the attorney for the defendant a report assessing whether the defendant is mentally retarded. The report shall include the expert's opinion as to whether the defendant is mentally retarded.

D. The report described in subsection C shall be sent solely to the attorney for the defendant and shall be protected by the attorney-client privilege. However, the Commonwealth shall be given a copy of the report, the results of any other evaluation of the defendant's mental retardation and copies of psychiatric, psychological, medical or other records obtained during the course of the evaluation, after the attorney for the defendant gives notice of an intent to present evidence of mental retardation pursuant to subsection E.

E. In any case in which a defendant charged with capital murder intends, in the event of conviction, to present testimony of an expert witness to support a claim that he is mentally retarded, he or his attorney shall give notice in writing to the attorney for the Commonwealth, at least 21 days before trial, of his intention to present such testimony. In the event that such notice is not given and the defendant tenders testimony by an expert witness at the sentencing phase of the trial, then the court may, in its discretion, upon objection of the Commonwealth, either allow the Commonwealth a continuance or, under appropriate circumstances, bar the defendant from presenting such evidence.

F. 1. If the attorney for the defendant gives notice pursuant to subsection E and the Commonwealth thereafter seeks an evaluation concerning the existence or absence of the defendant's mental retardation, the court shall appoint one or more qualified experts to perform such an evaluation. The court shall order the defendant to submit to such an evaluation, and advise the defendant on the record in court that a refusal to cooperate with the Commonwealth's experts could result in exclusion of the defendant's expert evidence. The qualification of the experts shall be governed by subsection A. The attorney for the Commonwealth shall be responsible for providing the experts the information specified in subsection C of § 19.2-169.5. After performing their evaluation, the experts shall report their findings and opinions and provide copies of psychiatric, psychological, medical or other records obtained during the course of the evaluation to the attorneys for the Commonwealth and the defense.

2. If the court finds, after hearing evidence presented by the parties, out of the presence of the jury, that the defendant has refused to cooperate with an evaluation requested by the Commonwealth, the court may admit evidence of such refusal or, in the discretion of the court, bar the defendant from presenting his expert evidence.

2003, cc. 1031, 1040; 2009, cc. 813, 840.



§ 19.2-264.3:1.3. Expert assistance for indigent defendants in capital cases

A. In any case in which an indigent defendant (i) is charged with a capital offense and (ii) is found by the court to be financially unable to pay for expert assistance, the defendant or his attorney may, upon notice to the Commonwealth, move in circuit court for the court to designate another judge in the same circuit to hear an ex parte request for the appointment of a qualified expert to assist in the preparation of the defendant's defense. No ex parte proceeding, communication, or request may be considered pursuant to this section unless a proper showing is made in an adversarial proceeding before the trial judge demonstrating a particularized need for confidentiality. Any such proceeding, communication, or request shall be transcribed and made part of the record available for appellate review or any other post conviction review.

B. The motion for the appointment of a qualified expert shall be in writing, filed under seal, and shall be heard ex parte as soon as practicable by the designated judge. Upon hearing the ex parte request, the designated judge shall find, by clear and convincing evidence, a particularized need for confidentiality has been demonstrated before considering the request for expert services. After a hearing upon the motion, the court may order the appointment of a qualified expert upon a showing that the provision of the requested expert services would materially assist the defendant in preparing his defense and the lack of such confidential assistance would result in a fundamentally unfair trial. Any expert appointed pursuant to this subsection shall be compensated in accordance with § 19.2-332. The designated judge shall direct requests for scientific investigations to the Department of Forensic Science or Division of Consolidated Laboratory Services whenever practicable.

C. All ex parte hearings conducted under this section shall be on the record, and the record of the hearings, together with all papers filed and orders entered in connection with ex parte requests for expert assistance, shall be kept under seal as part of the record of the case. Following decision on the motion, whether it is granted or denied, the motion shall remain under seal. On motion of any party, and for good cause shown, the court may unseal the record after the trial is concluded. Following final judgment and after all appeals have been exhausted, the court shall unseal all records and other material sealed pursuant to this section. No ex parte ruling by a designated judge pursuant to this section in a proceeding where the Commonwealth is excluded shall be the subject of a claim of error on appeal, or form the basis for relief in any post-conviction litigation on behalf of the defendant.

D. This section does not apply to the appointment of a mental health expert pursuant to § 19.2-264.3:1 or 19.2-264.3:1.2 .

2010, c. 789.



§ 19.2-264.3:2. Notice to the defendant of intention to present evidence of unadjudicated criminal conduct

Upon motion of the defendant, in any case in which the offense for which the defendant is to be tried may be punishable by death, if the attorney for the Commonwealth intends to introduce during a sentencing proceeding held pursuant to § 19.2-264.4 evidence of defendant's unadjudicated criminal conduct, the attorney for the Commonwealth shall give notice in writing to the attorney for the defendant of such intention. The notice shall include a description of the alleged unadjudicated criminal conduct and, to the extent such information is available, the time and place such conduct will be alleged to have occurred.

The court shall specify the time by which such notice shall be given.

1993, c. 377 .



§ 19.2-264.3:3. Limitations on use of statements or disclosure by defendant during evaluations

No statement or disclosure by the defendant made during a competency evaluation performed pursuant to § 19.2-169.1, an evaluation performed pursuant to § 19.2-169.5 to determine sanity at the time of the offense, treatment provided pursuant to § 19.2-169.2 or § 19.2-169.6, a mental condition evaluation performed pursuant to § 19.2-264.3:1 or a mental retardation evaluation performed pursuant to § 19.2-264.3:1.2, and no evidence derived from any such statements or disclosures may be introduced against the defendant at the sentencing phase of a capital murder trial for the purpose of proving the aggravating circumstances specified in § 19.2-264.4. Such statements or disclosures shall be admissible in rebuttal only when relevant to issues in mitigation raised by the defense.

2003, cc. 1031, 1040.



§ 19.2-264.3:4. Notice of expert testimony in capital case

Whenever the defendant, the defendant's attorney, or the attorney for the Commonwealth in a capital case intends to introduce expert opinion testimony at trial, the defendant, defendant's attorney, or attorney for the Commonwealth shall notify the opposing party in writing of such party's intention to present such testimony at least 60 days before the trial. The written notice shall include copies of any written reports of the witness, a summary of the proposed expert testimony that describes the witness's opinions and the basis and reasons for those opinions, and the witness's qualifications and contact information.

2010, c. 789.



§ 19.2-264.4. Sentence proceeding

A. Upon a finding that the defendant is guilty of an offense which may be punishable by death, a proceeding shall be held which shall be limited to a determination as to whether the defendant shall be sentenced to death or life imprisonment. Upon request of the defendant, a jury shall be instructed that for all Class 1 felony offenses committed after January 1, 1995, a defendant shall not be eligible for parole if sentenced to imprisonment for life. In case of trial by jury, where a sentence of death is not recommended, the defendant shall be sentenced to imprisonment for life.

A1. In any proceeding conducted pursuant to this section, the court shall permit the victim, as defined in § 19.2-11.01, upon the motion of the attorney for the Commonwealth, and with the consent of the victim, to testify in the presence of the accused regarding the impact of the offense upon the victim. The court shall limit the victim's testimony to the factors set forth in clauses (i) through (vi) of subsection A of § 19.2-299.1.

B. In cases of trial by jury, evidence may be presented as to any matter which the court deems relevant to sentence, except that reports under the provisions of § 19.2-299, or under any rule of court, shall not be admitted into evidence.

Evidence which may be admissible, subject to the rules of evidence governing admissibility, may include the circumstances surrounding the offense, the history and background of the defendant, and any other facts in mitigation of the offense. Facts in mitigation may include, but shall not be limited to, the following: (i) the defendant has no significant history of prior criminal activity, (ii) the capital felony was committed while the defendant was under the influence of extreme mental or emotional disturbance, (iii) the victim was a participant in the defendant's conduct or consented to the act, (iv) at the time of the commission of the capital felony, the capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of law was significantly impaired, (v) the age of the defendant at the time of the commission of the capital offense, or (vi) even if § 19.2-264.3:1.1 is inapplicable as a bar to the death penalty, the subaverage intellectual functioning of the defendant.

C. The penalty of death shall not be imposed unless the Commonwealth shall prove beyond a reasonable doubt that there is a probability based upon evidence of the prior history of the defendant or of the circumstances surrounding the commission of the offense of which he is accused that he would commit criminal acts of violence that would constitute a continuing serious threat to society, or that his conduct in committing the offense was outrageously or wantonly vile, horrible or inhuman, in that it involved torture, depravity of mind or aggravated battery to the victim.

D. In the event the jury cannot agree as to the penalty, the court shall dismiss the jury, and impose a sentence of imprisonment for life.

1977, c. 492; 1980, c. 160; 1990, cc. 316, 754; 1998, c. 485; 2000, c. 838; 2003, cc. 1031, 1040; 2010, c. 658.



§ 19.2-264.5. Post-sentence reports

When the punishment of any person has been fixed at death, the court shall, before imposing sentence, direct a probation officer of the court to thoroughly investigate the history of the defendant and any and all other relevant facts, to the end that the court may be fully advised as to whether the sentence of death is appropriate and just. Reports shall be made, presented and filed as provided in § 19.2-299 except that, notwithstanding any other provision of law, such reports shall in all cases contain a Victim Impact Statement. Such statement shall contain the same information and be prepared in the same manner as Victim Impact Statements prepared pursuant to § 19.2-299.1. After consideration of the report, and upon good cause shown, the court may set aside the sentence of death and impose a sentence of imprisonment for life. Notwithstanding any other provision of law, if the court sets aside the sentence of death and imposes a sentence of imprisonment for life, it shall include in the sentencing order an explanation for the reduction in sentence.

1977, c. 492; 1993, c. 978; 2004, c. 298.



§ 19.2-265. Opening statement of counsel

On the trial of any case of felony or misdemeanor and before any evidence is submitted on either side, the attorney for the Commonwealth and counsel for the accused, respectively, shall have the right to make an opening statement of their case.

Code 1950, § 19.1-245; 1960, c. 366; 1975, c. 495.



§ 19.2-265.01. Victims, certain members of the family and support persons not to be excluded

During the trial of every criminal case and in all court proceedings attendant to trial, whether before, during or after trial, including any proceedings occurring after an appeal by the defendant or the Commonwealth, at which attendance by the defendant is permitted, whether in a circuit or district court, any victim as defined in § 19.2-11.01 may remain in the courtroom and shall not be excluded unless the court determines, in its discretion, the presence of the victim would impair the conduct of a fair trial. In any case involving a minor victim, the court may permit an adult chosen by the minor to be present in the courtroom during any proceedings in addition to or in lieu of the minor's parent or guardian.

The attorney for the Commonwealth shall give prior notice when practicable of such trial and attendant proceedings and changes in the scheduling thereof to any known victim and to any known adult chosen in accordance with this section by a minor victim, at the address or telephone number, or both, provided in writing by such person.

1993, cc. 447, 452; 1994, cc. 361, 598; 1995, c. 687; 1996, c. 546; 1999, c. 844; 2000, c. 339.



§ 19.2-265.1. Exclusion of witnesses (Subsection (a) of Supreme Court Rule 2:615 derived in part from this section and subsection (c) of Supreme Court Rule 2:615 derived from this section)

In the trial of every criminal case, the court, whether a court of record or a court not of record, may upon its own motion and shall upon the motion of either the attorney for the Commonwealth or any defendant, require the exclusion of every witness to be called, including, but not limited to, police officers or other investigators; however, each defendant who is an individual and one officer or agent of each defendant which is a corporation or association shall be exempt from the rule of this section as a matter of right. Additionally, any victim as defined in § 19.2-11.01 who is to be called as a witness shall be exempt from the rule of this section as a matter of law unless, in accordance with the provisions of § 19.2-265.01, his exclusion is otherwise required.

Code 1950, § 8-211.1; 1966, c. 268; 1975, c. 652; 1977, c. 624; 1990, c. 572; 2004, c. 311.



§ 19.2-265.2. Judicial notice of laws (Supreme Court Rule 2:202 derived in part from this section)

A. Whenever, in any criminal case it becomes necessary to ascertain what the law, statutory or otherwise, of this Commonwealth, of another state, of the United States, of another country, or of any political subdivision or agency of the same is, or was, at any time, the court shall take judicial notice thereof whether specially pleaded or not.

B. The court, in taking such notice, shall consult any book, record, register, journal, or other official document or publication purporting to contain, state, or explain such law, and may consider any evidence or other information or argument that is offered on the subject.

1978, c. 328.



§ 19.2-265.3. Nolle prosequi; discretion of court upon good cause shown

Nolle prosequi shall be entered only in the discretion of the court, upon motion of the Commonwealth with good cause therefor shown.

1979, c. 641.



§ 19.2-265.4. Failure to provide discovery

A. In any criminal prosecution for a felony in a circuit court or for a misdemeanor brought on direct indictment, the attorney for the Commonwealth shall have a duty to adequately and fully provide discovery as provided under Rule 3A:11 of the Rules of the Supreme Court. Rule 3A:11 shall be construed to apply to such felony and misdemeanor prosecutions. This duty to disclose shall be continuing and shall apply to any additional evidence or material discovered by the Commonwealth prior to or during trial which is subject to discovery or inspection and has been previously requested by the accused. In any criminal prosecution for a misdemeanor by trial de novo in circuit court, the attorney for the Commonwealth shall have a duty to adequately and fully provide discovery as provided under Rule 7C:5 of the Rules of the Supreme Court.

B. If at any time during the course of the proceedings it is brought to the attention of the court that the attorney for the Commonwealth has failed to comply with this section, the court may order the Commonwealth to permit the discovery or inspection, grant a continuance, or prohibit the Commonwealth from introducing evidence not disclosed, or the court may enter such other order as it deems just under the circumstances.

1985, c. 538; 1995, c. 504; 2004, c. 348.



§ 19.2-265.5. Prosecuting misdemeanor cases without attorney

Notwithstanding any of the provisions of § 19.2-265.1, whenever in a misdemeanor case neither an attorney for the Commonwealth nor any other attorney for the prosecution is present, the complaining witness may be allowed to remain in court throughout the entire trial if necessary for the orderly presentation of witnesses for the prosecution.

1987, c. 659.



§ 19.2-265.6. Effect of dismissal of criminal charges

No dismissal of any criminal charge by a court shall bar subsequent prosecution of the charge unless jeopardy attached at the earlier proceeding or unless the dismissal order explicitly states that the dismissal is with prejudice.

2007, c. 419.



§ 19.2-266. Exclusion of persons from trial; photographs and broadcasting permitted under designated guidelines; exceptions

In the trial of all criminal cases, whether the same be felony or misdemeanor cases, the court may, in its discretion, exclude from the trial any persons whose presence would impair the conduct of a fair trial, provided that the right of the accused to a public trial shall not be violated.

A court may solely in its discretion permit the taking of photographs in the courtroom during the progress of judicial proceedings and the broadcasting of judicial proceedings by radio or television and the use of electronic or photographic means for the perpetuation of the record or parts thereof in criminal and in civil cases, but only in accordance with the rules set forth hereunder. In addition to such rules, the Supreme Court and the Court of Appeals shall have the authority to promulgate any other rules they deem necessary to govern electronic media and still photography coverage in their respective courts. The following rules shall serve as guidelines, and a violation of these rules may be punishable as contempt:

Coverage Allowed.

1. The presiding judge shall at all times have authority to prohibit, interrupt or terminate electronic media and still photography coverage of public judicial proceedings. The presiding judge shall advise the parties of such coverage in advance of the proceedings and shall allow the parties to object thereto. For good cause shown, the presiding judge may prohibit coverage in any case and may restrict coverage as he deems appropriate to meet the ends of justice.

2. Coverage of the following types of judicial proceedings shall be prohibited: adoption proceedings, juvenile proceedings, child custody proceedings, divorce proceedings, temporary and permanent spousal support proceedings, proceedings concerning sexual offenses, proceedings for the hearing of motions to suppress evidence, proceedings involving trade secrets, and in camera proceedings.

3. Coverage of the following categories of witnesses shall be prohibited: police informants, minors, undercover agents and victims and families of victims of sexual offenses.

4. Coverage of jurors shall be prohibited expressly at any stage of a judicial proceeding, including that portion of a proceeding during which a jury is selected. The judge shall inform all potential jurors at the beginning of the jury selection process of this prohibition.

5. To protect the attorney-client privilege and the right to counsel, there shall be no recording or broadcast of sound from such conferences which occur in a court facility between attorneys and their clients, between co-counsel of a client, between adverse counsel, or between counsel and the presiding judge held at the bench or in chambers.

Location of Equipment and Personnel.

1. The location of recording and camera equipment shall be strictly regulated so as not to be intrusive.

2. Media personnel shall not enter or leave the courtroom once the proceedings are in session except during a court recess or adjournment.

3. Electronic media equipment and still photography equipment shall not be taken into the courtroom or removed from the designated media area except at the following times:

a. Prior to the convening of proceedings;

b. During any luncheon recess;

c. During any court recess with the permission of the trial judge; and

d. After adjournment for the day of the proceedings.

Official Representatives of the Media.

The Virginia Association of Broadcasters and the Virginia Press Association may designate one person to represent the television media, one person to represent the radio broadcasters, and one person to represent still photographers in each jurisdiction in which electronic media and still photographic coverage is desired. The names of the persons so designated shall be forwarded to the chief judge of the court in the county or city in which coverage is desired so that arrangements can be made for the "pooling" of equipment and personnel. Such persons shall also be the only persons authorized to speak for the media to the presiding judge concerning the coverage of any judicial proceedings.

Equipment and Personnel.

1. No distracting lights or sounds shall be permitted.

2. Not more than two television cameras shall be permitted in any proceeding.

3. Not more than one still photographer, utilizing not more than two still cameras with not more than two lenses for each camera and related equipment for print purposes, shall be permitted in any proceeding.

4. Not more than one audio system for broadcast purposes shall be permitted in any proceeding.

Audio pickup for all media purposes shall be accomplished with existing audio systems present in the court facility. If no technically suitable audio system exists in the court facility, microphones and related wiring essential for media purposes may be installed and maintained at media expense. The microphones and wiring must be unobtrusive and shall be located in places designated in advance of any proceeding by the chief judge of the court in which coverage is desired.

5. Any "pooling" arrangements among the media required by these limitations on equipment and personnel shall be the sole responsibility of the media without calling upon the presiding judge to mediate any dispute as to the appropriate media representative or equipment authorized to cover a particular proceeding. In the absence of advance media agreement on disputed equipment or personnel issues, the presiding judge may exclude all contesting media personnel from a proceeding.

6. In no event shall the number of personnel in the designated area exceed the number necessary to operate the designated equipment.

7. Only television photographic and audio equipment which does not produce distracting sound or light shall be employed to cover judicial proceedings. No artificial lighting device of any kind shall be employed in connection with the television camera.

8. Only still camera equipment which does not produce distracting sound or light shall be employed to cover judicial proceedings. No artificial lighting device of any kind shall be employed in connection with a still camera.

9. With the concurrence of the chief judge of the court in which coverage is desired, modifications and additions may be made in light sources existing in the facility, provided such modifications or additions are installed and maintained without public expense.

Impermissible Use of Media Material.

None of the film, video tape, still photographs or audio reproductions developed during or by virtue of coverage of a judicial proceeding shall be admissible as evidence (i) in the proceeding out of which it arose, (ii) in any proceeding subsequent and collateral thereto, or (iii) upon any retrial or appeal of such proceedings.

All electronic media and still photography coverage of public judicial proceedings authorized by this section, with the exception of electronic or photographic means authorized for the perpetuation of the record or parts thereof shall be conducted at no cost to the Commonwealth.

Code 1950, § 19.1-246; 1960, c. 366; 1971, Ex. Sess., c. 28; 1975, c. 495; 1978, c. 477; 1987, c. 580; 1989, c. 582; 1990, c. 243; 1992, c. 557 .



§ 19.2-266.1. Conviction of lesser offense on indictment for homicide

In any trial upon an indictment charging homicide, the jury or the court may find the accused not guilty of the specific offense charged in the indictment, but guilty of any degree of homicide supported by the evidence for which a lesser punishment is provided by law.

1975, c. 495.



§ 19.2-266.2. Defense objections to be raised before trial; hearing; bill of particulars

A. Defense motions or objections seeking (i) suppression of evidence on the grounds such evidence was obtained in violation of the provisions of the Fourth, Fifth or Sixth Amendments to the Constitution of the United States or Article I, Section 8, 10 or 11 of the Constitution of Virginia proscribing illegal searches and seizures and protecting rights against self-incrimination; (ii) dismissal of a warrant, information, or indictment or any count or charge thereof on the ground that: (a) the defendant would be deprived of a speedy trial in violation of the provisions of the Sixth Amendment to the Constitution of the United States, Article I, Section 8 of the Constitution of Virginia, or § 19.2-243; or (b) the defendant would be twice placed in jeopardy in violation of the provisions of the Fifth Amendment to the Constitution of the United States or Article I, Section 8 of the Constitution of Virginia; or (iii) dismissal of a warrant, information, or indictment or any count or charge thereof on the ground that a statute upon which it was based is unconstitutional shall be raised by motion or objection.

B. Such a motion or objection in a proceeding in circuit court shall be raised in writing, before trial. The motions or objections shall be filed and notice given to opposing counsel not later than seven days before trial in circuit court or, if made under clause (ii) of subsection A, at such time prior to trial in circuit court as the grounds for the motion or objection shall arise, whichever occurs last. A hearing on all such motions or objections shall be held not later than three days prior to trial in circuit court, unless such period is waived by the accused, as set by the trial judge. The circuit court may, however, for good cause shown and in the interest of justice, permit the motions or objections to be raised at a later time.

C. To assist the defense in filing such motions or objections in a timely manner, the circuit court shall, upon motion of the defendant, direct the Commonwealth to file a bill of particulars pursuant to § 19.2-230. The circuit court shall fix the time within which such bill of particulars is to be filed. Upon further motion of the defendant, the circuit court may, upon a showing of good cause, direct the Commonwealth to supplement its bill of particulars. The attorney for the Commonwealth shall certify that the matters stated in the bill of particulars are true and accurate to the best of his knowledge and belief.

D. In a criminal proceeding in district court, any motion or objection as described in subsection A may be raised prior to or at such proceeding. In the event such a motion or objection is raised, the district court shall, upon motion of the Commonwealth grant a continuance for good cause shown.

1987, c. 710; 2005, cc. 622, 694; 2006, cc. 578, 862.



§ 19.2-266.3. Continuances; appearances of parties

When the court grants a continuance in advance of the date of a scheduled trial or hearing, if the defendant acknowledges in writing, on a form provided by the Office of the Executive Secretary of the Supreme Court, that he promises to appear in court on the date and time of the newly scheduled trial or hearing, the court shall not require counsel or the defendant to appear on the date when the trial or hearing was originally scheduled. However, if the defendant is in violation of the terms of his pretrial release or has failed to appear at any court proceeding, the court may require the defendant to appear on the date when the trial or hearing was originally scheduled as a condition of any continuance granted.

2013, c. 154.



§ 19.2-267. Provisions applicable to witnesses in criminal as well as civil cases; obligation to attend; summons

Sections 8.01-396.1, 8.01-402, 8.01-405, 8.01-407, and 8.01-408 to 8.01-410, inclusive, shall apply to a criminal as well as a civil case in all respects, except that a witness in a criminal case shall be obliged to attend, and may be proceeded against for failing to do so, although there may not previously have been any payment, or tender to him of anything for attendance, mileage, or tolls. In a criminal case a summons for a witness may be issued by the attorney for the Commonwealth or other attorney charged with the responsibility for the prosecution of a violation of any ordinance or by the attorney for the defendant; however, any attorney who issues such a summons shall, at the time of the issuance, file with the clerk of the court the names and addresses of such witnesses except to the extent protected under § 19.2-11.2.

Code 1950, § 19.1-262; 1960, c. 366; 1962, c. 374; 1975, c. 495; 1977, c. 624; 1991, c. 38; 1994, c. 543; 2007, c. 552; 2008, c. 124; 2014, c. 744.



§ 19.2-267.1. Authority of law-enforcement officer to issue summons to witness; failure to appear

A summons may be issued by a law-enforcement officer during the course of his immediate investigation of an alleged misdemeanor for which an arrest warrant is not required pursuant to § 19.2-81 to any person he reasonably believes was a witness to the offense. The summons shall command the person to appear and testify at the trial of any criminal charge brought against any person as the result of the offense.

A summons issued pursuant to this section shall have the same force as if issued by the court. The failure of any person so summoned to appear after receiving written notice of the date, time and place of the trial at least five days prior to the trial shall be punishable as contempt of the court in accordance with § 18.2-456 (5) .

1983, c. 224.



§ 19.2-267.2. Response to subpoena for information stored in electronic format

When a subpoena has been served pursuant to Rule 3A:12 of the Rules of the Supreme Court on a person who is not a party to the action requiring the production of information that is stored in an electronic format, the person shall produce a tangible copy of the information. If a tangible copy cannot be produced, the person shall permit the parties to review the information on a computer or by electronic means during normal business hours, provided that the information can be accessed and isolated. If a tangible copy cannot reasonably be produced and the information is commingled with information other than that requested in the subpoena and cannot reasonably be isolated, the person may file a motion for a protective order or motion to quash.

2002, c. 764.



§ 19.2-268. Right of accused to testify

In any case of felony or misdemeanor, the accused may be sworn and examined in his own behalf, and if so sworn and examined, he shall be deemed to have waived his privilege of not giving evidence against himself, and shall be subject to cross-examination as any other witness; but his failure to testify shall create no presumption against him, nor be the subject of any comment before the court or jury by the prosecuting attorney.

Code 1950, § 19.1-264; 1960, c. 366; 1975, c. 495.



§ 19.2-268.1. Contradiction by prior inconsistent writing (Subdivision (b)(i) of Supreme Court Rule 2:613 derived in part from this section)

A witness in a criminal case may be cross-examined as to previous statements made by him in writing or reduced into writing, relative to the subject matter of the proceeding, without such writing being shown to him; but if it is intended to contradict such witness by the writing, his attention must, before such contradictory proof can be given, be called to the particular occasion on which the writing is supposed to have been made, and he may be asked if he did not make a writing of the purport of the one to be offered to contradict him, and if he denies making it, or does not admit its execution, it shall then be shown to him, and if he admits its genuineness, he shall be allowed to make his own explanation of it; but it shall be competent for the court at any time during the trial to require the production of the writing for its inspection, and the court may thereupon make such use of it for the purpose of the trial as it may think best.

Code 1950, § 8-293; 1958, c. 380; 1960, c. 114; 1964, c. 356; 1977, c. 624.



§ 19.2-268.2. Recent complaint hearsay exception (Subdivision (23) of Supreme Court Rule 2:803 derived from this section)

Notwithstanding any other provision of law, in any prosecution for criminal sexual assault under Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, a violation of §§ 18.2-361, 18.2-366, 18.2-370 or § 18.2-370.1, the fact that the person injured made complaint of the offense recently after commission of the offense is admissible, not as independent evidence of the offense, but for the purpose of corroborating the testimony of the complaining witness.

1993, c. 592 .



§ 19.2-269. Convicts as witnesses (Supreme Court Rule 2:609 derived from this section)

A person convicted of a felony or perjury shall not be incompetent to testify, but the fact of conviction may be shown in evidence to affect his credit.

Code 1950, § 19.1-265; 1960, c. 366; 1975, c. 495.



§ 19.2-269.1. Inmates as witnesses in criminal cases

Whenever the Commonwealth or a defendant in a criminal prosecution in any circuit court in this Commonwealth requires as a witness in his behalf, an inmate in a state or local correctional facility as defined in § 53.1-1, the court, on the application of such defendant or his attorney, or the attorney for the Commonwealth, shall issue an order to the Director of the Department of Corrections to deliver such witness to the sheriff of the jurisdiction of the court issuing the order. If authorized by the court, the clerk of the circuit court or a deputy clerk may issue these orders on behalf of the court. The sheriff shall go where such witness may then be and carry him to the court to testify as such witness, and after he has testified and been released as such witness, carry him back to the place whence he came, for all of which service the sheriff shall be paid out of the criminal expense funds in the state treasury such compensation as the court in which the case is pending may certify to be reasonable.

Code 1950, § 8-300; 1966, c. 227; 1974, cc. 44, 45; 1977, c. 624; 2002, cc. 515, 544.



§ 19.2-269.2. Nondisclosure of addresses or telephone numbers of crime victims and witnesses

During any criminal proceeding, upon motion of the defendant or the attorney for the Commonwealth, a judge may prohibit testimony as to the current residential or business address or telephone number of a victim or witness if the judge determines that this information is not material under the circumstances of the case.

1989, c. 170; 1994, cc. 845, 931.



§ 19.2-270. When statement by accused as witness not received as evidence

In a criminal prosecution, other than for perjury, or in an action on a penal statute, evidence shall not be given against the accused of any statement made by him as a witness upon a legal examination, in a criminal or civil action, unless such statement was made when examined as a witness in his own behalf.

Code 1950, § 19.1-267; 1960, c. 366; 1975, c. 495; 1988, c. 366.



§ 19.2-270.1. Use of photographs as evidence in certain larceny and burglary prosecutions

In any prosecution for larceny under the provisions of §§ 18.2-95, 18.2-96 or § 18.2-98, or for shoplifting under the provisions of § 18.2-103, or for burglary under the provisions of §§ 18.2-89, 18.2-90, 18.2-91 or § 18.2-92, photographs of the goods, merchandise, money or securities alleged to have been taken or converted shall be deemed competent evidence of such goods, merchandise, money or securities and shall be admissible in any proceeding, hearing or trial of the case to the same extent as if such goods, merchandise, money or securities had been introduced as evidence. Such photographs shall bear a written description of the goods, merchandise, money or securities alleged to have been taken or converted, the name of the owner of such goods, merchandise, money or securities and the manner of the identification of same by such owner, or the name of the place wherein the alleged offense occurred, the name of the accused, the name of the arresting or investigating police officer or conservator of the peace, the date of the photograph and the name of the photographer. Such writing shall be made under oath by the arresting or investigating police officer or conservator of the peace, and the photographs identified by the signature of the photographer. Upon the filing of such photograph and writing with the police authority or court holding such goods and merchandise as evidence, such goods or merchandise shall be returned to their owner, or the proprietor or manager of the store or establishment wherein the alleged offense occurred.

1976, c. 577; 1985, c. 184; 1987, c. 493; 1995, c. 447.



§ 19.2-270.1:1. Computer and electronic data in obscenity, etc. cases; access to defendant

When computer data or electronic data, stored in any form, the possession of which is otherwise unlawful, are seized as evidence in a criminal prosecution of any offense involving obscenity or child pornography, neither the original data nor a copy thereof shall be released to the defendant or his counsel, nor shall a court order the release of such evidence to the defendant or his counsel except as provided herein. The defendant and his counsel shall be allowed the reasonable opportunity to review such evidence in accordance with the rules of discovery. Upon a finding that the production of the original data or a copy thereof to counsel or his designee is necessary and material to the defense of the accused, the court may order such production only under terms that restrict access to specifically identified recipients, prohibit any duplication of the data beyond what is reasonably necessary for the purpose of the production, and require the return of the data to the law-enforcement agency maintaining custody or control of the seized data for appropriate disposition.

2006, c. 601.



§ 19.2-270.2. Disposition of money, securities or documents seized upon arrest, etc., and pertinent as evidence

A. When in the course of investigation or arrest, the investigating or arresting officer shall seize or come into the possession of moneys, cash, or negotiable or nonnegotiable instruments or securities, hereinafter called "moneys or securities," taken or retained unlawfully from a financial institution or other person, and such moneys or securities, or a portion thereof, shall be pertinent evidence in a pending prosecution or appeal therefrom, the officer or agency having possession thereof, may retain, pending such prosecution or appeal thereof, sufficient of such moneys or securities as shall be necessary to prove the crime of grand larceny or other crimes requiring a specific amount in value. The court upon motion of the attorney for the Commonwealth and for good cause shown may order the release of all moneys or securities, subject to the provisions of this section. The remaining excess moneys or securities, if any, may be released to the owner thereof, upon proper receipt therefor, which release shall be with the consent of the attorney for the Commonwealth. The officer or agency authorizing such release shall make an appropriate record of such moneys or securities released, including designation or copying of serial numbers, and such record or receipt shall be admissible into evidence in any proceeding, hearing or trial of the case to the same extent as if such moneys or securities had been introduced. Such record or receipt shall contain the name of the financial institution or person from whom such moneys or securities were taken, the place from which taken, the name of the accused, and the name of the arresting officer or officers coming into initial possession of such moneys or securities. Pictures shall be taken of any instruments or securities and such pictures shall be attached to the receipt or record above and shall contain further, in the case of such copying, the date of the photograph and the name of the photographer.

B. When in the course of investigation or arrest, the investigating or arresting officer seizes or comes into the possession of moneys or securities under the provisions of this section, and such moneys or securities, or a portion thereof, are introduced as an exhibit in a prosecution or appeal therefrom, the court may, with the consent of the attorney for the Commonwealth, authorize the clerk of the circuit court, upon all appeal rights being exhausted, to deposit such moneys or cash in an interest-bearing account.

1980, c. 423; 1991, c. 680; 1995, c. 447.



§ 19.2-270.3. Admissible evidence as to identity of party presenting bad check, draft or order

In any prosecution under § 18.2-181 or § 18.2-182 for the presentation of a bad check, draft or order, the following shall be admissible in any proceeding, hearing or trial of the case:

1. The unpaid or dishonored check, draft or order, bearing a notation thereon of the full name, residence address, home telephone number, and either the driver's license, social security or other governmentally issued identification number of the person who delivered such check, draft or order to the payee, the cashing party or its representative, and bearing the initials of the representative of the payee or cashing party to whom the check, draft or order was delivered, as evidence that such information was transcribed on such check, draft or order at the time of such delivery; or

2. A composite photograph of the check, draft or order, and of the person delivering such check, draft or order, and of other documentation identifying such person, such as a driver's license, social security card, or other governmentally issued identification card, taken together at the time the check, draft or order was delivered by such person to the payee, the cashing party or its representative.

If such evidence is introduced, it may invoke an inference sufficient for the trier of fact to find that the person whose identifying information appears on the check, draft or order was the person who delivered the check, draft or order in question to the payee, cashing party or its representative.

1981, c. 292; 1991, c. 633 .



§ 19.2-270.4. When donation, destruction, or return of exhibits received in evidence authorized

A. Except as provided in § 19.2-270.4:1 and unless objection with sufficient cause is made, the trial court in any criminal case may order the donation or destruction of any or all exhibits received in evidence during the course of the trial (i) in any misdemeanor case, at any time after the expiration of the time for filing an appeal from the final judgment of the court if no appeal is taken or if an appeal is taken, at any time after exhaustion of all appellate remedies and (ii) in any felony case, upon notice in the sentencing order or otherwise to the attorney for the Commonwealth, the defendant at his last known address, and attorney of record for the defendant in the case, after more than one year has expired from exhaustion of all appellate remedies, or, if no appeal is taken, after more than one year from the time for seeking appellate remedies has expired; and in the event the defendant is found not guilty by a court of law, the court may, upon entry of the final order, order the destruction, donation, or return of the exhibits; provided, however, if a petition for writ of habeas corpus is filed within such one-year period, then such order shall not be entered until exhaustion of such habeas corpus proceedings. Notwithstanding the foregoing, in all cases concluded prior to July 1, 2005, the notice requirement in this section shall not apply. The order of donation or destruction may require that photographs be made of all exhibits ordered to be donated or destroyed and that such photographs be appropriately labeled for future identification. In addition, the order shall state the nature of the exhibit subject to donation or destruction, identify the case in which such exhibit was received and from whom such exhibit was received, if known, and the manner by which the exhibit is to be destroyed or to whom donated. However, any money introduced into evidence, unless it is stolen from a third party, shall be subject to forfeiture by law-enforcement officials as otherwise provided by law, and if no forfeiture action is taken or if funds remain after any such forfeiture, the clerk shall escheat such funds as otherwise provided by law. No notice to the defendant shall be required in the case of exhibits the disposal or destruction of which is controlled by § 19.2-386.23 or 19.2-386.24, in any case in which such exhibits may be seized and forfeited to the Commonwealth under Chapter 22.1 (§ 19.2-386.1 et seq.) or Chapter 22.2 (§ 19.2-386.15 et seq.), or any other forfeiture provisions, or in any case where such exhibits are deemed contraband.

B. Except as provided in § 19.2-270.4:1, a circuit court for good cause shown, on notice to the attorney for the Commonwealth and any attorney for a defendant in the case, may order the return of any or all exhibits to the owners thereof, notwithstanding the pendency of any appeal or petition for a writ of habeas corpus. The order may be upon such conditions as the court deems appropriate for future identification and inclusion in the record of a case subject to retrial. In addition, the owner shall acknowledge in a sworn affidavit to be filed with the record of the case, that he has retaken possession of such exhibit or exhibits.

C. Any photographs taken pursuant to an order of donation or destruction or an order returning exhibits to the owners shall be retained with the record in the case and, if necessary, shall be admissible in any subsequent trial of the same cause, subject to all other rules of evidence.

D. Upon petition of any organization which is exempt from taxation under § 501(c) (3) of the Internal Revenue Code, the court in its sound discretion may order the donation of an exhibit to such charitable organization.

1984, c. 621; 1989, c. 481; 1994, c. 536; 2001, cc. 873, 874, 875; 2008, c. 805; 2010, cc. 352, 366, 454.



§ 19.2-270.4:1. Storage, preservation and retention of human biological evidence in felony cases

A. Notwithstanding any provision of law or rule of court, upon motion of a person convicted of a felony but not sentenced to death or his attorney of record to the circuit court that entered the judgment for the offense, the court shall order the storage, preservation, and retention of specifically identified human biological evidence or representative samples collected or obtained in the case for a period of up to 15 years from the time of conviction, unless the court determines, in its discretion, that the evidence should be retained for a longer period of time. Upon the filing of such a motion, the defendant may request a hearing for the limited purpose of identifying the human biological evidence or representative samples that are to be stored in accordance with the provisions of this section. Upon the granting of the motion, the court shall order the clerk of the circuit court to transfer all such evidence to the Department of Forensic Science. The Department of Forensic Science shall store, preserve, and retain such evidence. If the evidence is not within the custody of the clerk at the time the order is entered, the court shall order the governmental entity having custody of the evidence to transfer such evidence to the Department of Forensic Science. Upon the entry of an order under this subsection, the court may upon motion or upon good cause shown, with notice to the convicted person, his attorney of record and the attorney for the Commonwealth, modify the original storage order, as it relates to time of storage of the evidence or samples, for a period of time greater than or less than that specified in the original order.

B. In the case of a person sentenced to death, the court that entered the judgment shall, in all cases, order any human biological evidence or representative samples to be transferred by the governmental entity having custody to the Department of Forensic Science. The Department of Forensic Science shall store, preserve, and retain such evidence until the judgment is executed. If the person sentenced to death has his sentence reduced, then such evidence shall be transferred from the Department to the original investigating law-enforcement agency for storage as provided in this section.

C. Pursuant to standards and guidelines established by the Department of Forensic Science, the order shall state the method of custody, transfer and return of any evidence to insure and protect the Commonwealth's interest in the integrity of the evidence. Pursuant to standards and guidelines established by the Department of Forensic Science, the Department of Forensic Science, local law-enforcement agency or other custodian of the evidence shall take all necessary steps to preserve, store, and retain the evidence and its chain of custody for the period of time specified.

D. In any proceeding under this section, the court, upon a finding that the physical evidence is of such a nature, size or quantity that storage, preservation or retention of all of the evidence is impractical, may order the storage of only representative samples of the evidence. The Department of Forensic Science shall take representative samples, cuttings or swabbings and retain them. The remaining evidence shall be handled according to § 19.2-270.4 or as otherwise provided for in the Code.

E. An action under this section or the performance of any attorney representing the petitioner under this section shall not form the basis for relief in any habeas corpus or appellate proceeding. Nothing in this section shall create any cause of action for damages against the Commonwealth, or any of its political subdivisions or officers, employees or agents of the Commonwealth or its political subdivisions.

2001, cc. 873, 874, 875; 2002, c. 832; 2005, cc. 868, 881.



§ 19.2-270.5. DNA profile admissible in criminal proceeding

In any criminal proceeding, DNA (deoxyribonucleic acid) testing shall be deemed to be a reliable scientific technique and the evidence of a DNA profile comparison may be admitted to prove or disprove the identity of any person. This section shall not otherwise limit the introduction of any relevant evidence bearing upon any question at issue before the court, including the accuracy and reliability of the procedures employed in the collection and analysis of a particular DNA sample. The court shall, regardless of the results of the DNA analysis, if any, consider such other relevant evidence of the identity of the accused as shall be admissible in evidence.

At least twenty-one days prior to commencement of the proceeding in which the results of a DNA analysis will be offered as evidence, the party intending to offer the evidence shall notify the opposing party, in writing, of the intent to offer the analysis and shall provide or make available copies of the profiles and the report or statement to be introduced. In the event that such notice is not given, and the person proffers such evidence, then the court may in its discretion either allow the opposing party a continuance or, under appropriate circumstances, bar the person from presenting such evidence. The period of any such continuance shall not be counted for speedy trial purposes under § 19.2-243. If the opposing party intends to object to the admissibility of such evidence he shall give written notice of that fact and the basis for his objections at least ten days prior to commencement of the proceedings.

1990, c. 669; 1997, c. 315; 2002, cc. 627, 885.



§ 19.2-270.6. Evidence of abuse admissible in certain criminal trials (Supreme Court Rule 2:409 derived from this section)

In any criminal prosecution alleging personal injury or death, or the attempt to cause personal injury or death, relevant evidence of repeated physical and psychological abuse of the accused by the victim shall be admissible, subject to the general rules of evidence.

1993, c. 5 .



§ 19.2-270.7. Determining decibel level of sound with proper equipment; certificate as to accuracy of equipment

A law-enforcement officer may use equipment deemed proper pursuant to subsection C of § 2.2-1112 to determine the decibel level of any sound, including noise. The results of such determinations shall be accepted as prima facie evidence of the decibel level of the sound in any court or legal proceeding where the decibel level of the sound is at issue.

In any court or legal proceeding in which any question arises about the calibration or accuracy of such equipment used to determine the decibel level of sound, a certificate, or a true copy thereof, showing the calibration or testing for accuracy of the equipment, and when and by whom the calibration or test was made, shall be admissible as evidence of the facts therein stated. No calibration or testing of such equipment shall be valid for longer than 12 months.

2010, c. 558.



§ 19.2-271. Certain judicial officers incompetent to testify under certain circumstances; exceptions (Supreme Court Rule 2:605 derived from this section)

No judge shall be competent to testify in any criminal or civil proceeding as to any matter which came before him in the course of his official duties.

Except as otherwise provided in this section, no clerk of any court, magistrate, or other person having the power to issue warrants, shall be competent to testify in any criminal or civil proceeding as to any matter which came before him in the course of his official duties. Such person shall be competent to testify in any criminal proceeding wherein the defendant is charged with perjury or pursuant to the provisions of § 18.2-460 or in any proceeding authorized pursuant to § 19.2-353.3. Notwithstanding any other provision of this section, any judge, clerk of any court, magistrate, or other person having the power to issue warrants, who is the victim of a crime, shall not be incompetent solely because of his office to testify in any criminal or civil proceeding arising out of the crime.

Code 1950, §§ 19.1-267, 19.1-268; 1960, c. 366; 1975, c. 495; 1976, c. 269; 1989, c. 738; 1990, c. 602; 2015, c. 635.



§ 19.2-271.1. Competency of husband and wife to testify

Husband and wife shall be competent witnesses to testify for or against each other in criminal cases, except as otherwise provided.

Code 1950, § 8-287; 1977, c. 624.



§ 19.2-271.2. Testimony of husband and wife in criminal cases (Subsection (b) of Supreme Court Rule 2:504 derived from this section)

In criminal cases husband and wife shall be allowed, and, subject to the rules of evidence governing other witnesses, may be compelled to testify in behalf of each other, but neither shall be compelled to be called as a witness against the other, except (i) in the case of a prosecution for an offense committed by one against the other, against a minor child of either, or against the property of either; (ii) in any case where either is charged with forgery of the name of the other or uttering or attempting to utter a writing bearing the allegedly forged signature of the other; or (iii) in any proceeding relating to a violation of the laws pertaining to criminal sexual assault (§§ 18.2-61 through 18.2-67.10), crimes against nature (§ 18.2-361 ) involving a minor as a victim and provided the defendant and the victim are not married to each other, incest (§ 18.2-366 ), or abuse of children (§§ 18.2-370 through 18.2-371 ). The failure of either husband or wife to testify, however, shall create no presumption against the accused, nor be the subject of any comment before the court or jury by any attorney.

Except in the prosecution for a criminal offense as set forth in (i), (ii) or (iii) above, in any criminal proceeding, a person has a privilege to refuse to disclose, and to prevent anyone else from disclosing, any confidential communication between his spouse and him during their marriage, regardless of whether he is married to that spouse at the time he objects to disclosure. For the purposes of this section, "confidential communication" means a communication made privately by a person to his spouse that is not intended for disclosure to any other person.

Code 1950, § 8-288; 1950, p. 664; 1958, c. 231; 1960, c. 469; 1977, c. 624; 1988, c. 482; 1993, c. 637; 1996, c. 423; 2005, c. 809.



§ 19.2-271.3. Communications between ministers of religion and persons they counsel or advise (Supreme Court Rule 2:503 derived in part from this section)

No regular minister, priest, rabbi or accredited practitioner over the age of eighteen years, of any religious organization or denomination usually referred to as a church, shall be required in giving testimony as a witness in any criminal action to disclose any information communicated to him by the accused in a confidential manner, properly entrusted to him in his professional capacity and necessary to enable him to discharge the functions of his office according to the usual course of his practice or discipline, where such person so communicating such information about himself or another is seeking spiritual counsel and advice relative to and growing out of the information so imparted.

1985, c. 570.



§ 19.2-271.4. Privileged communications by certain public safety personnel

A. A person who is a member of a critical incident stress management team, established pursuant to subdivision A 13 of § 32.1-111.3, shall not disclose nor be compelled to testify regarding any information communicated to him by emergency medical services or public safety personnel who are the subjects of peer support services regarding a critical incident. Such information shall also be exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

B. A person whose communications are privileged under subsection A may waive the privilege.

C. The provisions of this section shall not apply when:

1. Criminal activity is revealed;

2. A member of a critical incident stress management team is a witness or a party to a critical incident that prompted the peer support services;

3. A member of a critical incident stress management team reveals the content of privileged information to prevent a crime against any other person or a threat to public safety;

4. The privileged information reveals intent to defraud or deceive the investigation into the critical incident; or

5. A member of a critical incident stress management team reveals the content of privileged information to the employer of the emergency medical services or public safety personnel regarding criminal acts committed or information that would indicate that the emergency medical services or public safety personnel pose a threat to themselves or others.

2012, cc. 148, 320.



§ 19.2-272. Definitions

"Witness" as used in this article shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

The word "state" shall include any territory of the United States and the District of Columbia.

The word "summons" shall include a subpoena (both subpoena ad testificandum and subpoena duces tecum), order or other notice requiring the appearance of a witness or production of documents.

Code 1950, § 19.1-269; 1960, c. 366; 1975, c. 495; 1988, c. 34.



§ 19.2-273. Certificate that witness is needed in another state; hearing

If a judge of a court of record in any state which by its laws has made provisions for commanding persons within that state to attend and testify in this Commonwealth certifies under the seal of such court (1) that there is a criminal prosecution pending in such court or that a grand jury investigation has commenced or is about to commence, (2) that a person being within this Commonwealth is a material witness in such prosecution or grand jury investigation and (3) that his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county or city in which such person is, such judge shall fix a time and place for hearing and shall make an order directing the witness to appear at a time and place certain for the hearing.

Code 1950, § 19.1-270; 1960, c. 366; 1975, c. 495.



§ 19.2-274. When court to order witness to attend

If at such hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or grand jury investigation in the other state and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence (and of any other state through which the witness may be required to pass by ordinary course of travel) will give to him protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

Code 1950, § 19.1-271; 1960, c. 366; 1975, c. 495.



§ 19.2-275. Arrest of witness

If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for the hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that the witness be forthwith taken into custody and delivered to an officer of the requesting state.

Code 1950, § 19.1-272; 1960, c. 366; 1975, c. 495.



§ 19.2-276. Penalty for failure to attend and testify

If the witness who is summoned as above provided, after being paid or tendered by some properly authorized person reimbursement for reasonable travel and lodging expenses as provided in § 2.2-2823 for each day he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a Virginia circuit court summons.

Code 1950, § 19.1-273; 1960, c. 366; 1975, c. 495; 1987, c. 125.



§ 19.2-277. Summoning witnesses in another state to testify in this Commonwealth

If a person in any state which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this Commonwealth is a material witness in a prosecution pending in a court of record in this Commonwealth, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this Commonwealth to assure his attendance in this Commonwealth. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

Code 1950, § 19.1-274; 1960, c. 366; 1975, c. 495.



§ 19.2-278. Reimbursement for daily mileage to such witnesses; issuance of warrant necessary to make tender

If the witness is summoned to attend and testify in this Commonwealth he shall receive such reimbursement for his daily mileage as prescribed in § 2.2-2823 for each day that he is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this Commonwealth a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court.

The judge issuing the certificate prescribed in § 19.2-277 may, by order, direct the clerk of the court involved to issue such warrant or warrants payable out of the state treasury, as may be necessary to make the tender hereinabove prescribed; and after the entry of such order, such clerk, upon application of the attorney for the Commonwealth of the county or city involved, or of the accused, if certificate for the attendance of witness has been issued by such judge on his behalf as authorized by § 19.2-330, shall issue such warrant or warrants and deliver them to the said attorney for the Commonwealth, who shall, forthwith, cause such tender to be made. Upon issuance of any such warrant or warrants said clerk shall deliver a certified copy of the court's order to the Supreme Court, and the said warrant or warrants shall be paid out of the state treasury upon presentation.

Unless and until appropriate forms shall be obtained, such warrants may be issued on the regular forms provided for the payment of witness fees and allowances, but in such event the clerk issuing the same shall make a notation thereon that they were issued pursuant to the provisions of this section.

Code 1950, § 19.1-275; 1960, c. 366; 1972, c. 719; 1975, c. 495; 1976, c. 308; 1977, c. 483; 1978, c. 195.



§ 19.2-279. Penalty for failure of such witnesses to testify

If such witness, after coming into this Commonwealth, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this Commonwealth.

Code 1950, § 19.1-276; 1960, c. 366; 1975, c. 495.



§ 19.2-280. Exemption of such witnesses from arrest or service of process

If a person comes into this Commonwealth in obedience to a summons directing him to attend and testify in this Commonwealth he shall not while in this Commonwealth pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this Commonwealth under the summons.

If a person passes through this Commonwealth while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this Commonwealth be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this Commonwealth under the summons.

Code 1950, § 19.1-277; 1960, c. 366; 1975, c. 495.



§ 19.2-281. Construction of article

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.

Code 1950, § 19.1-278; 1960, c. 366; 1975, c. 495.



§ 19.2-282. How article cited

This article may be cited as the "Uniform Act to Secure the Attendance of Witnesses from without a State in Criminal Proceedings."

Code 1950, § 19.1-279; 1960, c. 366; 1975, c. 495.



§ 19.2-283. How accused may be convicted of felony

No person shall be convicted of felony, unless by his confession of guilt in court, or by his plea, or by the verdict of a jury, accepted and recorded by the court, or by judgment of the court trying the case without a jury according to law.

Code 1950, § 19.1-248; 1960, c. 366; 1975, c. 495.



§ 19.2-284. Proof of ownership in offense relating to property

In a prosecution for an offense committed upon, relating to or affecting real estate, or for stealing, embezzling, destroying, injuring or fraudulently receiving or concealing any personal estate it shall be sufficient to prove that when the offense was committed the actual or constructive possession, or a general or special property, in the whole or any part of such estate was in the person or entity alleged in the indictment or other accusation to be the owner thereof.

Code 1950, § 19.1-247; 1960, c. 366; 1975, c. 495.



§ 19.2-285. Accused guilty of part of offense charged; sentence; on new trial what tried

If a person indicted of a felony be by the jury acquitted of part of the offense charged, he shall be sentenced for such part as he is so convicted of, if the same be substantially charged in the indictment, whether it be felony or misdemeanor. If the verdict be set aside and a new trial granted the accused, he shall not be tried for any higher offense than that of which he was convicted on the last trial.

Code 1950, § 19.1-249; 1960, c. 366; 1975, c. 495.



§ 19.2-286. Conviction of attempt or as accessory on indictment for felony; effect of general verdict of not guilty

On an indictment for felony the jury may find the accused not guilty of the felony but guilty of an attempt to commit such felony, or of being an accessory thereto; and a general verdict of not guilty, upon such indictment, shall be a bar to a subsequent prosecution for an attempt to commit such felony, or of being an accessory thereto.

Code 1950, § 19.1-254; 1960, c. 366; 1975, c. 495.



§ 19.2-287. Verdict and judgment, when jury agree as to some and disagree as to others

When two or more persons are charged and tried jointly, the jury may render a verdict as to any of them as to whom they agree. Thereupon judgment shall be entered according to the verdict; and as to the others the case shall be tried by another jury.

Code 1950, § 19.1-256; 1960, c. 366; 1975, c. 495.



§ 19.2-288. Verdict when accused found guilty of punishable homicide

If a person indicted for murder be found by the jury guilty of any punishable homicide, they shall in their verdict fix the degree thereof and ascertain the extent of the punishment to be inflicted within the bounds prescribed by §§ 18.2-30 to 18.2-36.

Code 1950, § 19.1-250; 1960, c. 366; 1975, c. 495.



§ 19.2-289. Conviction of petit larceny

In a prosecution for grand larceny, if it be found that the thing stolen is of less value than $200, the jury may find the accused guilty of petit larceny.

Code 1950, § 19.1-252; 1960, c. 366; 1966, c. 247; 1975, c. 495; 1981, c. 197.



§ 19.2-290. Conviction of petit larceny though thing stolen worth more than $200

In a prosecution for petit larceny, though the thing stolen be of the value of $200 or more, the jury may find the accused guilty; and upon a conviction under this section or § 19.2-289 the accused shall be sentenced for petit larceny.

Code 1950, § 19.1-253; 1960, c. 366; 1966, c. 247; 1975, c. 495; 1981, c. 197.



§ 19.2-291. Faulty counts; motion to strike; general verdict of guilty

When there are several counts in the indictment one or more of which are faulty, the accused may move to strike the faulty count or counts or move the court to instruct the jury to disregard them. If he does neither and a general verdict of guilty is found, judgment shall be entered against the accused, if any count be good, though others be faulty, unless the court can plainly see that the verdict could not have been found on the good count. If the accused demurs to the faulty count or moves the court to instruct the jury to disregard it and his demurrer or motion is overruled and there is a general verdict of guilty and it cannot be seen on which count the verdict was founded, if the jury has been discharged, it shall be set aside; but if it is manifest that it could not have been found on the bad count, the verdict shall be allowed to stand.

Code 1950, § 19.1-255; 1960, c. 366; 1975, c. 495.



§ 19.2-291.1. Report of conviction of school employees for certain offenses

The clerk of any circuit court or any district court in the Commonwealth shall report to the Superintendent of Public Instruction and the division superintendent of any employing school division the conviction of any person, known by such clerk to hold a license issued by the Board of Education, for any felony involving the sexual molestation, physical or sexual abuse, or rape of a child or involving drugs pursuant to Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2.

2008, cc. 474, 827.



§ 19.2-292. Acquittal by jury on merits bar to further prosecution for same offense

A person acquitted upon the facts and merits on a former trial, may plead such acquittal in bar of a second prosecution for the same offense, notwithstanding any defect in the form or substance of the indictment or accusation on which he was acquitted, unless the case be for a violation of the law relating to the state revenue and the acquittal be reversed on a writ of error on behalf of the Commonwealth.

Code 1950, § 19.1-257; 1960, c. 366; 1975, c. 495.



§ 19.2-293. When acquittal not a bar to further prosecution for same offense

A person acquitted of an offense on the ground of a variance between the allegations and the proof of the indictment or other accusation, or upon an exception to the form or substance thereof, may be arraigned again on a new indictment or other proper accusation, and tried and convicted for the same offense, notwithstanding such former acquittal.

Code 1950, § 19.1-258; 1960, c. 366; 1975, c. 495.



§ 19.2-294. Offense against two or more statutes or ordinances

If the same act be a violation of two or more statutes, or of two or more ordinances, or of one or more statutes and also one or more ordinances, conviction under one of such statutes or ordinances shall be a bar to a prosecution or proceeding under the other or others. Furthermore, if the same act be a violation of both a state and a federal statute, a prosecution under the federal statute shall be a bar to a prosecution under the state statute. The provisions of this section shall not apply to any offense involving an act of terrorism as defined in § 18.2-46.4.

For purposes of this section, a prosecution under a federal statute shall be deemed to be commenced once jeopardy has attached.

Code 1950, § 19.1-259; 1960, c. 366; 1975, c. 495; 1987, c. 241; 2002, cc. 588, 623; 2003, c. 736.



§ 19.2-294.1. Dismissal of one of dual charges for driving while intoxicated and reckless driving upon conviction of other charge

Whenever any person is charged with a violation of § 18.2-266 or any similar ordinances of any county, city, or town and with reckless driving in violation of § 46.2-852 or any ordinance of any county, city or town incorporating § 46.2-852, growing out of the same act or acts and is convicted of one of these charges, the court shall dismiss the remaining charge.

Code 1950, § 19.1-259.1; 1960, c. 493; 1975, c. 495; 1997, c. 691; 2004, c. 937.



§ 19.2-294.2. Procedure when aliens convicted of certain felonies; duties of probation and parole officer

A. Whenever a person is (i) convicted in a circuit court of any felony and (ii) referred to a probation or parole officer for a report pursuant to § 19.2-299, or for probation supervision, the probation or parole officer shall inquire as to the citizenship of such person. If upon inquiry it is determined that the person may be an alien based upon his failure to produce evidence of United States citizenship, the probation or parole officer shall report this determination to the Central Criminal Records Exchange of the Department of State Police on forms provided by the Exchange.

B. The inquiry required by this section need not be made if it is apparent that a report on alien status has previously been made to the Central Criminal Records Exchange pursuant to this section.

C. It shall be the responsibility of the Central Criminal Records Exchange of the Department of State Police to review arrest reports submitted by law-enforcement agencies and reports of suspected alien-status inquiries made by probation or parole officers, and to report within sixty days of final disposition to the Law Enforcement Support Center of the United States Immigration and Customs Enforcement the identity of all convicted offenders suspected of being an alien.

1985, c. 247; 1994, c. 579; 2008, cc. 180, 415.



§ 19.2-295. Ascertainment of punishment

A. Within the limits prescribed by law, the term of confinement in the state correctional facility or in jail and the amount of fine, if any, of a person convicted of a criminal offense, shall be ascertained by the jury, or by the court in cases tried without a jury.

B. In any case in which a jury has fixed a sentence as provided in this chapter and the sentence is modified by the court pursuant to the authority contained within this chapter, the court shall file with the record of the case a written explanation of such modification including the cause therefor.

Code 1950, §§ 19.1-291, 19.1-292; 1960, c. 366; 1975, c. 495; 2007, c. 259.



§ 19.2-295.1. Sentencing proceeding by the jury after conviction

In cases of trial by jury, upon a finding that the defendant is guilty of a felony or a Class 1 misdemeanor, or upon a finding in the trial de novo of an appealed misdemeanor conviction that the defendant is guilty of a Class 1 misdemeanor, a separate proceeding limited to the ascertainment of punishment shall be held as soon as practicable before the same jury. At such proceeding, the Commonwealth may present any victim impact testimony pursuant to § 19.2-295.3 and shall present the defendant's prior criminal history, including prior convictions and the punishments imposed, by certified, attested or exemplified copies of the final order, including adult convictions and juvenile convictions and adjudications of delinquency. Prior convictions shall include convictions and adjudications of delinquency under the laws of any state, the District of Columbia, the United States or its territories. The Commonwealth shall provide to the defendant 14 days prior to trial notice of its intention to introduce copies of final orders evidencing the defendant's prior criminal history, including prior convictions and punishments imposed. Such notice shall include (i) the date of each prior conviction, (ii) the name and jurisdiction of the court where each prior conviction was had, (iii) each offense of which he was convicted, and (iv) the punishment imposed. Prior to commencement of the trial, the Commonwealth shall provide to the defendant photocopies of certified copies of the final orders which it intends to introduce at sentencing. After the Commonwealth has introduced in its case-in-chief of the sentencing phase such evidence of prior convictions or victim impact testimony, or both, or if no such evidence is introduced, the defendant may introduce relevant, admissible evidence related to punishment. Nothing in this section shall prevent the Commonwealth or the defendant from introducing relevant, admissible evidence in rebuttal.

If the jury cannot agree on a punishment, the court shall impanel a different jury to ascertain punishment, unless the defendant, the attorney for the Commonwealth, and the court agree, in the manner provided in § 19.2-257, that the court shall fix punishment.

If the sentence imposed pursuant to this section is subsequently set aside or found invalid solely due to an error in the sentencing proceeding, the court shall impanel a different jury to ascertain punishment, unless the defendant, the attorney for the Commonwealth and the court agree, in the manner provided in § 19.2-257, that the court shall fix punishment.

1994, cc. 828, 860, 862, 881; 1995, c. 567; 1996, c. 664; 2001, c. 389; 2007, cc. 388, 478; 2012, c. 134.



§ 19.2-295.2. Postrelease supervision of felons sentenced for offenses committed on and after January 1, 1995, and on and after July 1, 2000

A. At the time the court imposes sentence upon a conviction for any felony offense committed (i) on or after January 1, 1995, the court may, and (ii) on or after July 1, 2000, shall, in addition to any other punishment imposed if such other punishment includes an active term of incarceration in a state or local correctional facility, except in cases in which the court orders a suspended term of confinement of at least six months, impose a term of postrelease supervision of not less than six months nor more than three years, as the court may determine. Such additional term shall be suspended and the defendant placed under postrelease supervision upon release from the active term of incarceration. The period of supervision shall be established by the court; however, such period shall not be less than six months nor more than three years. Periods of postrelease supervision imposed pursuant to this section upon more than one felony conviction may be ordered to run concurrently. Periods of postrelease supervision imposed pursuant to this section may be ordered to run concurrently with any period of probation the defendant may also be subject to serve.

B. The period of postrelease supervision shall be under the supervision and review of the Virginia Parole Board. The Board shall review each felon prior to release and establish conditions of postrelease supervision. Failure to successfully abide by such terms and conditions shall be grounds to terminate the period of postrelease supervision and recommit the defendant to the Department of Corrections or to the local correctional facility from which he was previously released. Procedures for any such termination and recommitment shall be conducted in the same manner as procedures for the revocation of parole.

C. Postrelease supervision programs shall be operated through the probation and parole districts established pursuant to § 53.1-141.

D. Nothing in this section shall be construed to prohibit the court from exercising any authority otherwise granted by law.

1994, 2nd Sp. Sess., cc. 1, 2; 1995, cc. 502, 574; 2000, c. 767.



§ 19.2-295.2:1. Postrelease supervision of felons sentenced for certain offenses committed on or after July 1, 2006

A. For offenses committed on or after July 1, 2006:

1. At the time the court imposes a sentence upon a conviction for a first violation of subsection A of § 18.2-472.1 the court shall impose an added term of postrelease supervision of six months.

2. For a second or subsequent violation of subsection A of § 18.2-472.1 when both violations occurred after July 1, 2006, or a first violation of subsection B of § 18.2-472.1, the court shall impose an added term of postrelease supervision by the Department of Corrections of two years.

3. For a second or subsequent violation of subsection B of § 18.2-472.1 when both violations occurred after July 1, 2006, the court shall impose an added term of postrelease supervision by the Department of Corrections of five years.

Any terms of postrelease supervision imposed pursuant to this section shall be in addition to any other punishment imposed, including any periods of active incarceration or suspended periods of incarceration, if any.

B. The court shall order that any term of postrelease supervision imposed pursuant to this section be suspended, and the defendant be placed on active supervision under a postrelease supervision program operated by the Department of Corrections. The court shall order that the defendant be subject to electronic monitoring by means of a GPS (Global Positioning System) tracking device, or other similar device during this period of postrelease supervision. Failure to successfully abide by the terms and conditions of the postrelease supervision program shall be grounds to terminate the period of postrelease supervision and recommit the defendant to the Department of Corrections or to a local correctional facility. Procedures for any such termination shall be conducted after a hearing in the court which originally sentenced the defendant, conducted in a manner consistent with a revocation hearing under § 19.2-306, mutatis mutandis.

C. Nothing in this section shall be construed to prohibit the court from exercising any authority otherwise granted by law.

2006, cc. 857, 914.



§ 19.2-295.3. Admission of victim impact testimony

Whether by trial or upon a plea of guilty, upon a finding that the defendant is guilty of a felony, the court shall permit the victim, as defined in § 19.2-11.01, upon motion of the attorney for the Commonwealth, to testify in the presence of the accused regarding the impact of the offense upon the victim. The court shall limit the victim's testimony to the factors set forth in clauses (i) through (vi) of subsection A of § 19.2-299.1. In the case of trial by jury, the court shall permit the victim to testify at the sentencing hearing conducted pursuant to § 19.2-295.1 or in the case of trial by the court or a guilty plea, the court shall permit the victim to testify before the court prior to the imposition of a sentence. Victim impact testimony in all capital murder cases shall be admitted in accordance with § 19.2-264.4.

1998, c. 485; 2004, c. 310.



§ 19.2-296. Withdrawal of plea of guilty

A motion to withdraw a plea of guilty or nolo contendere may be made only before sentence is imposed or imposition of a sentence is suspended; but to correct manifest injustice, the court within twenty-one days after entry of a final order may set aside the judgment of conviction and permit the defendant to withdraw his plea.

1975, c. 495.



§ 19.2-297. Repealed

Repealed by Acts 1994, c. 706.



§ 19.2-297.1. Sentence of person twice previously convicted of certain violent felonies

A. Any person convicted of two or more separate acts of violence when such offenses were not part of a common act, transaction or scheme, and who has been at liberty as defined in § 53.1-151 between each conviction, shall, upon conviction of a third or subsequent act of violence, be sentenced to life imprisonment and shall not have all or any portion of the sentence suspended, provided it is admitted, or found by the jury or judge before whom he is tried, that he has been previously convicted of two or more such acts of violence. For the purposes of this section, "act of violence" means (i) any one of the following violations of Chapter 4 (§ 18.2-30 et seq.) of Title 18.2:

a. First and second degree murder and voluntary manslaughter under Article 1 (§ 18.2-30 et seq.);

b. Mob-related felonies under Article 2 (§ 18.2-38 et seq.);

c. Any kidnapping or abduction felony under Article 3 (§ 18.2-47 et seq.);

d. Any malicious felonious assault or malicious bodily wounding under Article 4 (§ 18.2-51 et seq.);

e. Robbery under § 18.2-58 and carjacking under § 18.2-58.1;

f. Except as otherwise provided in § 18.2-67.5:2 or § 18.2-67.5:3, criminal sexual assault punishable as a felony under Article 7 (§ 18.2-61 et seq.); or

g. Arson in violation of § 18.2-77 when the structure burned was occupied or a Class 3 felony violation of § 18.2-79.

(ii) conspiracy to commit any of the violations enumerated in clause (i) of this section; and (iii) violations as a principal in the second degree or accessory before the fact of the provisions enumerated in clause (i) of this section.

B. Prior convictions shall include convictions under the laws of any state or of the United States for any offense substantially similar to those listed under "act of violence" if such offense would be a felony if committed in the Commonwealth.

The Commonwealth shall notify the defendant in writing, at least thirty days prior to trial, of its intention to seek punishment pursuant to this section.

C. Any person sentenced to life imprisonment pursuant to this section shall not be eligible for parole and shall not be eligible for any good conduct allowance or any earned sentence credits under Chapter 6 (§ 53.1-186 et seq.) of Title 53.1. However, any person subject to the provisions of this section, other than a person who was sentenced under subsection A of § 18.2-67.5:3 for criminal sexual assault convictions specified in subdivision f, (i) who has reached the age of sixty-five or older and who has served at least five years of the sentence imposed or (ii) who has reached the age of sixty or older and who has served at least ten years of the sentence imposed may petition the Parole Board for conditional release. The Parole Board shall promulgate regulations to implement the provisions of this subsection.

1994, cc. 828, 860, 862, 881; 1994, 2nd Sp. Sess., cc. 1, 2; 1995, c. 834; 1996, c. 539.



§ 19.2-298. Pronouncement of sentence

After a finding of guilty, sentence shall be pronounced, or decision to suspend the imposition of sentence shall be announced, without unreasonable delay. Pending pronouncement, the court may commit the accused to jail or may continue or alter the bail except that in those cases where the accused is convicted of a murder in the first degree, the court shall commit him to jail and he shall not be allowed bail pending the pronouncement of sentence. Before pronouncing the sentence, the court shall inquire of the accused if he desires to make a statement and if he desires to advance any reason why judgment should not be pronounced against him.

Whenever any person willfully and knowingly fails to surrender or submit to the custody of a sheriff as ordered by a court, any law-enforcement officer, with or without a warrant, may arrest such person anywhere in the Commonwealth. If the arrest is made in the county or city in which the person was ordered to surrender, or in an adjoining county or city, the officer may forthwith return the accused before the proper court. If the arrest is made beyond the foregoing limits, the officer shall proceed according to the provisions of § 19.2-76, and if such arrest is made without a warrant, the officer shall procure a warrant from the magistrate serving the county or city wherein the arrest was made, charging the accused with contempt of court.

1975, c. 495; 1976, c. 285; 2009, c. 192.



§ 19.2-298.01. Use of discretionary sentencing guidelines

A. In all felony cases, other than Class 1 felonies, the court shall (i) have presented to it the appropriate discretionary sentencing guidelines worksheets and (ii) review and consider the suitability of the applicable discretionary sentencing guidelines established pursuant to Chapter 8 (§ 17.1-800 et seq.) of Title 17.1. Before imposing sentence, the court shall state for the record that such review and consideration have been accomplished and shall make the completed worksheets a part of the record of the case and open for inspection. In cases tried by a jury, the jury shall not be presented any information regarding sentencing guidelines.

B. In any felony case, other than Class 1 felonies, in which the court imposes a sentence which is either greater or less than that indicated by the discretionary sentencing guidelines, the court shall file with the record of the case a written explanation of such departure.

C. In felony cases, other than Class 1 felonies, tried by a jury and in felony cases tried by the court without a jury upon a plea of not guilty, the court shall direct a probation officer of such court to prepare the discretionary sentencing guidelines worksheets. In felony cases tried upon a plea of guilty, including cases which are the subject of a plea agreement, the court shall direct a probation officer of such court to prepare the discretionary sentencing guidelines worksheets, or, with the concurrence of the accused, the court and the attorney for the Commonwealth, the worksheets shall be prepared by the attorney for the Commonwealth.

D. Except as provided in subsection E, discretionary sentencing guidelines worksheets prepared pursuant to this section shall be subject to the same distribution as presentence investigation reports prepared pursuant to subsection A of § 19.2-299.

E. Following the entry of a final order of conviction and sentence in a felony case, the clerk of the circuit court in which the case was tried shall cause a copy of such order or orders, the original of the discretionary sentencing guidelines worksheets prepared in the case, and a copy of any departure explanation prepared pursuant to subsection B to be forwarded to the Virginia Criminal Sentencing Commission within five days. Similarly, the statement required by §§ 19.2-295 and 19.2-303 and regarding departure from or modification of a sentence fixed by a jury shall be forwarded to the Virginia Criminal Sentencing Commission.

F. The failure to follow any or all of the provisions of this section or the failure to follow any or all of the provisions of this section in the prescribed manner shall not be reviewable on appeal or the basis of any other post-conviction relief.

G. The provisions of this section shall apply only to felony cases in which the offense is committed on or after January 1, 1995, and for which there are discretionary sentencing guidelines. For purposes of the discretionary sentencing guidelines only, a person sentenced to a boot camp incarceration program pursuant to § 19.2-316.1, a detention center incarceration program pursuant to § 19.2-316.2 or a diversion center incarceration program pursuant to § 19.2-316.3 shall be deemed to be sentenced to a term of incarceration.

1994, 2nd Sp. Sess., cc. 1, 2; 1996, c. 552; 1997, c. 345; 1998, cc. 200, 353; 1999, c. 286; 2007, c. 259.



§ 19.2-298.1. Repealed

Repealed by Acts 2003, c. 584.



§ 19.2-299. Investigations and reports by probation officers in certain cases

A. When a person is tried in a circuit court (i) upon a charge of assault and battery in violation of § 18.2-57 or 18.2-57.2, stalking in violation of § 18.2-60.3, sexual battery in violation of § 18.2-67.4, attempted sexual battery in violation of § 18.2-67.5, or driving while intoxicated in violation of § 18.2-266, and is adjudged guilty of such charge, unless waived by the court and the defendant and the attorney for the Commonwealth, the court may, or on motion of the defendant shall; or (ii) upon a felony charge not set forth in subdivision (iii) below, the court may when there is a plea agreement between the defendant and the Commonwealth and shall when the defendant pleads guilty without a plea agreement or is found guilty by the court after a plea of not guilty; or (iii) the court shall when a person is charged and adjudged guilty of a felony violation, or conspiracy to commit or attempt to commit a felony violation, of § 18.2-46.2, 18.2-46.3, 18.2-48, clause (2) or (3) of § 18.2-49, § 18.2-61, 18.2-63, 18.2-64.1, 18.2-64.2, 18.2-67.1, 18.2-67.2, 18.2-67.3, 18.2-67.4:1, 18.2-67.5, 18.2-67.5:1, 18.2-355, 18.2-356, 18.2-357, 18.2-361, 18.2-362, 18.2-366, 18.2-368, 18.2-370, 18.2-370.1, or 18.2-370.2, or any attempt to commit or conspiracy to commit any felony violation of § 18.2-67.5, 18.2-67.5:2, or 18.2-67.5:3, direct a probation officer of such court to thoroughly investigate and report upon the history of the accused, including a report of the accused's criminal record as an adult and available juvenile court records, any information regarding the accused's participation or membership in a criminal street gang as defined in § 18.2-46.1, and all other relevant facts, to fully advise the court so the court may determine the appropriate sentence to be imposed. Unless the defendant or the attorney for the Commonwealth objects, the court may order that the report contain no more than the defendant's criminal history, any history of substance abuse, any physical or health-related problems as may be pertinent, and any applicable sentencing guideline worksheets. This expedited report shall be subject to all the same procedures as all other sentencing reports and sentencing guidelines worksheets. The probation officer, after having furnished a copy of this report at least five days prior to sentencing to counsel for the accused and the attorney for the Commonwealth for their permanent use, shall submit his report in advance of the sentencing hearing to the judge in chambers, who shall keep such report confidential. Counsel for the accused may provide the accused with a copy of the presentence report. The probation officer shall be available to testify from this report in open court in the presence of the accused, who shall have been provided with a copy of the presentence report by his counsel or advised of its contents and be given the right to cross-examine the investigating officer as to any matter contained therein and to present any additional facts bearing upon the matter. The report of the investigating officer shall at all times be kept confidential by each recipient, and shall be filed as a part of the record in the case. Any report so filed shall be made available only by court order and shall be sealed upon final order by the court, except that such reports or copies thereof shall be available at any time to any criminal justice agency, as defined in § 9.1-101, of this or any other state or of the United States; to any agency where the accused is referred for treatment by the court or by probation and parole services; and to counsel for any person who has been indicted jointly for the same felony as the person subject to the report. Subject to the limitations set forth in § 37.2-901, any report prepared pursuant to the provisions hereof shall without court order be made available to counsel for the person who is the subject of the report if that person (i) is charged with a felony subsequent to the time of the preparation of the report or (ii) has been convicted of the crime or crimes for which the report was prepared and is pursuing a post-conviction remedy. The presentence report shall be in a form prescribed by the Department of Corrections. In all cases where such report is not ordered, a simplified report shall be prepared on a form prescribed by the Department of Corrections. For the purposes of this subsection, information regarding the accused's participation or membership in a criminal street gang may include the characteristics, specific rivalries, common practices, social customs and behavior, terminology, and types of crimes that are likely to be committed by that criminal street gang.

B. As a part of any presentence investigation conducted pursuant to subsection A when the offense for which the defendant was convicted was a felony, the court probation officer shall advise any victim of such offense in writing that he may submit to the Virginia Parole Board a written request (i) to be given the opportunity to submit to the Board a written statement in advance of any parole hearing describing the impact of the offense upon him and his opinion regarding the defendant's release and (ii) to receive copies of such other notifications pertaining to the defendant as the Board may provide pursuant to subsection B of § 53.1-155.

C. As part of any presentence investigation conducted pursuant to subsection A when the offense for which the defendant was convicted was a felony drug offense set forth in Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, the presentence report shall include any known association of the defendant with illicit drug operations or markets.

D. As a part of any presentence investigation conducted pursuant to subsection A, when the offense for which the defendant was convicted was a felony, not a capital offense, committed on or after January 1, 2000, the defendant shall be required to undergo a substance abuse screening pursuant to § 18.2-251.01.

Code 1950, § 53-278.1; 1952, c. 233; 1972, c. 516; 1974, c. 121; 1975, cc. 371, 495; 1979, c. 286; 1980, c. 733; 1981, c. 263; 1983, c. 541; 1987, c. 676; 1989, c. 169; 1991, cc. 43, 229; 1992, c. 77; 1993, cc. 466, 492; 1994, 2nd Sp. Sess., cc. 1, 2; 1995, cc. 687, 778; 1997, c. 691; 1998, cc. 783, 840; 1999, cc. 891, 903, 913; 2001, c. 647; 2003, cc. 146, 613; 2004, cc. 308, 459, 819; 2005, cc. 188, 219, 631; 2006, cc. 99, 863, 914, 916; 2010, c. 223.



§ 19.2-299.1. When Victim Impact Statement required; contents; uses

The presentence report prepared pursuant to § 19.2-299 shall, with the consent of the victim, as defined in § 19.2-11.01, in all cases involving offenses other than capital murder, include a Victim Impact Statement. Victim Impact Statements in all cases involving capital murder shall be prepared and submitted in accordance with the provisions of § 19.2-264.5.

A Victim Impact Statement shall be kept confidential and shall be sealed upon entry of the sentencing order. If prepared by someone other than the victim, it shall (i) identify the victim, (ii) itemize any economic loss suffered by the victim as a result of the offense, (iii) identify the nature and extent of any physical or psychological injury suffered by the victim as a result of the offense, (iv) detail any change in the victim's personal welfare, lifestyle or familial relationships as a result of the offense, (v) identify any request for psychological or medical services initiated by the victim or the victim's family as a result of the offense, and (vi) provide such other information as the court may require related to the impact of the offense upon the victim.

If the court does not order a presentence investigation and report, the attorney for the Commonwealth shall, at the request of the victim, submit a Victim Impact Statement. In any event, a victim shall be advised by the local crime victim and witness assistance program that he may submit in his own words a written Victim Impact Statement prepared by the victim or someone the victim designates in writing.

The Victim Impact Statement may be considered by the court in determining the appropriate sentence. A copy of the statement prepared pursuant to this section shall be made available to the defendant or counsel for the defendant without court order at least five days prior to the sentencing hearing. The statement shall not be admissible in any civil proceeding for damages arising out of the acts upon which the conviction was based. The statement, however, may be utilized by the Virginia Workers' Compensation Commission in its determinations on claims by victims of crimes pursuant to Chapter 21.1 (§ 19.2-368.1 et seq.) of this title.

1983, c. 541; 1984, c. 282; 1987, c. 676; 1989, c. 374; 1993, cc. 436, 569; 1995, cc. 687, 720; 1996, c. 398.



§ 19.2-299.2. Alcohol and substance abuse screening and assessment for designated Class 1 misdemeanor convictions

A. When a person is convicted of any offense committed on or after January 1, 2000, under Article 1 (§ 18.2-247 et seq.) or Article 1.1 (§ 18.2-265.1 et seq.) of Chapter 7 of Title 18.2, and such offense is punishable as a Class 1 misdemeanor, or when a person is convicted for a second offense of petit larceny, the court shall order the person to undergo a substance abuse screening as part of the sentence if the defendant's sentence includes probation supervision by a local community-based probation services agency established pursuant to Article 9 (§ 9.1-173 et seq.) of Chapter 1 of Title 9.1 or participation in a local alcohol safety action program. Whenever a court requires a person to enter into and successfully complete an alcohol safety action program pursuant to § 18.2-271.1 for a second offense of the type described therein, or orders an evaluation of a person to be conducted by an alcohol safety action program pursuant to any provision of § 46.2-391, the alcohol safety action program shall assess such person's degree of alcohol abuse before determining the appropriate level of treatment to be provided or to be recommended for such person being evaluated pursuant to § 46.2-391.

The court may order such screening upon conviction as part of the sentence of any other Class 1 misdemeanor if the defendant's sentence includes probation supervision by a local community-based probation services agency established pursuant to Article 9 (§ 9.1-173 et seq.) of Chapter 1 of Title 9.1, participation in a local alcohol safety action program or any other sanction and the court has reason to believe the defendant has a substance abuse or dependence problem.

B. A substance abuse screening ordered pursuant to this section shall be conducted by the local alcohol safety action program. When an offender is ordered to enter local community-based probation services established pursuant to Article 9 (§ 9.1-173 et seq.) of Chapter 1 of Title 9.1, rather than the local alcohol safety action program, the local community-based probation services agency shall be responsible for the screening. However, if a local community-based probation services agency has not been established for the locality, the local alcohol safety action program shall conduct the screening as part of the sentence.

C. If the screening indicates that the person has a substance abuse or dependence problem, an assessment shall be completed and if the assessment confirms that the person has a substance abuse or dependence problem, as a condition of a suspended sentence and probation, the court shall order the person to complete the substance abuse education and intervention component, or both as appropriate, of the local alcohol safety action program or such other agency providing treatment programs or services, if available, such as in the opinion of the court would be best suited to the needs of the person. If the referral is to the local alcohol safety action program, the program may charge a fee for the education and intervention component, or both, not to exceed $300, based upon the defendant's ability to pay.

1998, cc. 783, 840; 1999, cc. 891, 913; 2000, cc. 958, 980, 1040; 2007, c. 133; 2008, c. 762.



§ 19.2-300. Deferring for mental examination sentence of person convicted of offense indicating sexual abnormality

In the case of the conviction in any circuit court of any person for any criminal offense which indicates sexual abnormality, the trial judge may on his own initiative, or shall upon application of the attorney for the Commonwealth, the defendant, or counsel for defendant or other person acting for the defendant, defer sentence until the report of a mental examination conducted as provided in § 19.2-301 of the defendant can be secured to guide the judge in determining what disposition shall be made of the defendant.

Code 1950, § 53-278.2; 1950, p. 897; 1970, c. 62; 1975, c. 495; 1990, c. 697 .



§ 19.2-301. Judge shall require examination under § 19.2-300; by whom made; report; expenses of psychiatrist

The judge shall order the defendant examined by at least one psychiatrist or clinical psychologist who is qualified by specialized training and experience to perform such evaluations. Upon a finding by the court that a psychiatrist or clinical psychologist is not reasonably available for the instant case, the court may appoint a state licensed clinical social worker who has been certified by the Commonwealth as a sex offender treatment provider as defined in § 54.1-3600 and qualified by experience and by specialized training approved by the Commissioner of Behavioral Health and Developmental Services to perform such evaluations. The examination shall be performed on an outpatient basis at a mental health facility or in jail. However, if the court specifically finds that outpatient examination services are unavailable or if the results of outpatient examination indicate that hospitalization of the defendant for further examination is necessary, the court may order the defendant sent to a hospital designated by the Commissioner of Behavioral Health and Developmental Services as appropriate for examination of persons convicted of crimes. The defendant shall then be hospitalized for such time as the director of the hospital deems necessary to perform an adequate examination, but not to exceed 30 days from the date of admission to the hospital. Upon completion of the examination, the examiners shall prepare a written report of their findings and conclusions and shall furnish copies of such report to the defendant, counsel for the defendant, and the attorney for the Commonwealth at least five days prior to sentencing and shall furnish a copy of the report to the judge in advance of the sentencing hearing. The report of the examiners shall at all times be kept confidential by each recipient, except to the extent necessary for the prosecution or defense of any offense, and shall be filed as part of the record in the case and the defendant's copy shall be returned to the court at the conclusion of sentencing. Any report so filed shall be sealed upon the entry of the sentencing order by the court and made available only by court order, except that such report or copies thereof shall be available at any time to the office of the Attorney General for assessment for civil commitment as provided in Chapter 9 (§ 37.2-900 et seq.) of Title 37.2; any criminal justice agency, as defined in § 9.1-101, of this or any other state or of the United States; to any agency where the accused is referred for treatment by the court or by probation and parole services; and to counsel for any person who has been indicted jointly for the same felony as the person who is the subject of the report. Any such report shall without court order be made available to counsel for the person who is the subject of the report if that person is charged with a felony subsequent to the time of the preparation of the report.

Code 1950, § 53-278.3; 1950, p. 898; 1970, c. 62; 1975, cc. 286, 495; 1990, c. 697; 2002, c. 662; 2003, c. 886; 2007, c. 440; 2009, cc. 813, 840.



§ 19.2-302. Construction and administration of §§ 19.2-300 and 19.2-301

Nothing contained in § 19.2-300 or 19.2-301 shall be construed to conflict with or repeal any statute in regard to the Department of Behavioral Health and Developmental Services, and such sections shall be administered with due regard to the authority of, and in cooperation with, the Commissioner of Behavioral Health and Developmental Services.

Code 1950, § 53-278.4; 1950, p. 898; 1975, c. 495; 2009, cc. 813, 840.



§ 19.2-303. Suspension or modification of sentence; probation; taking of fingerprints and blood, saliva, or tissue sample as condition of probation

After conviction, whether with or without jury, the court may suspend imposition of sentence or suspend the sentence in whole or part and in addition may place the defendant on probation under such conditions as the court shall determine, including monitoring by a GPS (Global Positioning System) tracking device, or other similar device, or may, as a condition of a suspended sentence, require the defendant to make at least partial restitution to the aggrieved party or parties for damages or loss caused by the offense for which convicted, or to perform community service, or both, under terms and conditions which shall be entered in writing by the court. The defendant may be ordered by the court to pay the cost of the GPS tracking device or other similar device. If, however, the court suspends or modifies any sentence fixed by a jury pursuant to § 19.2-295, the court shall file a statement of the reasons for the suspension or modification in the same manner as the statement required pursuant to subsection B of § 19.2-298.01. The judge, after convicting the defendant of a felony, shall determine whether a copy of the defendant's fingerprints are on file at the Central Criminal Records Exchange. In any case where fingerprints are not on file, the judge shall require that fingerprints be taken as a condition of probation. Such fingerprints shall be submitted to the Central Criminal Records Exchange under the provisions of subsection D of § 19.2-390.

In those courts having electronic access to the Local Inmate Data System (LIDS) within the courtroom, prior to or upon sentencing, the clerk of court shall also determine by reviewing LIDS whether a blood, saliva, or tissue sample has been taken for DNA analysis and submitted to the DNA data bank maintained by the Department of Forensic Science pursuant to Article 1.1 (§ 19.2-310.2 et seq.) of Chapter 18 of this title. In any case in which the clerk has determined that a DNA sample or analysis is not stored in the DNA data bank, or in any case in which electronic access to LIDS is not available in the courtroom, the court shall order that the defendant appear within 30 days before the sheriff or probation officer and allow the sheriff or probation officer to take the required sample. The order shall also require that, if the defendant has not appeared and allowed the sheriff or probation officer to take the required sample by the date stated in the order, then the sheriff or probation officer shall report to the court the defendant's failure to appear and provide the required sample.

After conviction and upon sentencing of an active participant or member of a criminal street gang, the court may, as a condition for suspending the imposition of the sentence in whole or in part or for placing the accused on probation, place reasonable restrictions on those persons with whom the accused may have contact. Such restrictions may include prohibiting the accused from having contact with anyone whom he knows to be a member of a criminal street gang, except that contact with a family or household member, as defined in § 16.1-228, shall be permitted unless expressly prohibited by the court.

In any case where a defendant is convicted of a violation of § 18.2-48, 18.2-61, 18.2-63, 18.2-67.1, 18.2-67.2, 18.2-67.3, 18.2-370, or 18.2-370.1, committed on or after July 1, 2006, and some portion of the sentence is suspended, the judge shall order that the period of suspension shall be for a length of time at least equal to the statutory maximum period for which the defendant might originally have been sentenced to be imprisoned, and the defendant shall be placed on probation for that period of suspension subject to revocation by the court. The conditions of probation may include such conditions as the court shall determine, including active supervision. Where the conviction is for a violation of clause (iii) of subsection A of § 18.2-61, subdivision A 1 of § 18.2-67.1, or subdivision A 1 of § 18.2-67.2, the court shall order that at least three years of the probation include active supervision of the defendant under a postrelease supervision program operated by the Department of Corrections, and for at least three years of such active supervision, the defendant shall be subject to electronic monitoring by means of a GPS (Global Positioning System) tracking device, or other similar device.

If a person is sentenced to jail upon conviction of a misdemeanor or a felony, the court may, at any time before the sentence has been completely served, suspend the unserved portion of any such sentence, place the person on probation for such time as the court shall determine, or otherwise modify the sentence imposed.

If a person has been sentenced for a felony to the Department of Corrections but has not actually been transferred to a receiving unit of the Department, the court which heard the case, if it appears compatible with the public interest and there are circumstances in mitigation of the offense, may, at any time before the person is transferred to the Department, suspend or otherwise modify the unserved portion of such a sentence. The court may place the person on probation for such time as the court shall determine.

1975, c. 495; 1982, cc. 458, 636; 1983, c. 431; 1984, c. 32; 1992, c. 391; 1993, c. 448; 2006, cc. 436, 483, 853, 914; 2007, cc. 259, 528; 2011, cc. 799, 837.



§ 19.2-303.1. Fixing period of suspension of sentence

In any case where a court suspends the imposition or execution of a sentence, it may fix the period of suspension for a reasonable time, having due regard to the gravity of the offense, without regard to the maximum period for which the defendant might have been sentenced.

1982, c. 636.



§ 19.2-303.2. Persons charged with first offense may be placed on probation

Whenever any person who has not previously been convicted of any felony pleads guilty to or enters a plea of not guilty to any crime against property constituting a misdemeanor, under Articles 5, 6, 7 and 8 of Chapter 5 (§ 18.2-119 et seq.) of Title 18.2, the court, upon such plea if the facts found by the court would justify a finding of guilt, without entering a judgment of guilt and with the consent of the accused, may defer further proceedings and place him on probation subject to terms and conditions, which may include restitution for losses caused, set by the court. Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against him. Discharge and dismissal under this section shall be without adjudication of guilt and is a conviction only for the purpose of applying this section in subsequent proceedings.

1985, c. 617.



§ 19.2-303.3. Sentence to local community-based probation services; services agency; requirements for participation; sentencing; and removal from probation; payment of costs towards supervision and services

A. Any offender who is (i) convicted on or after July 1, 1995, of a misdemeanor or a felony that is not a felony act of violence as defined in § 19.2-297.1, and for which the court imposes a total sentence of 12 months or less, and (ii) no younger than 18 years of age or is considered an adult at the time of conviction may be sentenced to a local community-based probation services agency established pursuant to § 9.1-174 by the local governing bodies within that judicial district or circuit.

B. In those courts having electronic access to the Local Inmate Data System (LIDS) within the courtroom, at the time of sentencing, the clerk of court shall determine by reviewing LIDS, in any case where there is a felony conviction, whether a sample of the offender's blood, saliva, or tissue or an analysis of the sample is stored in the DNA data bank maintained by the Department of Forensic Science pursuant to Article 1.1 (§ 19.2-310.2 et seq.) of Chapter 18 of this title. If the clerk has determined that a DNA sample or analysis is not stored in the DNA data bank, or in any case in which electronic access to LIDS is not available in the courtroom, the court shall order that the offender appear within 30 days before the sheriff or community-based probation officer and allow the sheriff or community-based probation officer to take the required sample. The order shall also require that, if the offender has not appeared and allowed the sheriff or community-based probation officer to take the required sample by the date stated in the order, then the sheriff or community-based probation officer shall report to the court the offender's failure to appear and provide the required sample. The court may order the offender placed under local community-based probation services pursuant to § 9.1-174 upon a determination by the court that the offender may benefit from these services and is capable of returning to society as a productive citizen with a reasonable amount of supervision and intervention including services set forth in § 9.1-176. All or part of any sentence imposed that has been suspended, shall be conditioned upon the offender's successful completion of local community-based probation services established pursuant to § 9.1-174.

The court may impose terms and conditions of supervision as it deems appropriate, including that the offender abide by any additional requirements of supervision imposed or established by the local community-based probation services agency during the period of probation supervision.

C. Any sworn officer of a local community-based probation services agency established or operated pursuant to the Comprehensive Community Corrections Act for Local-Responsible Offenders (§ 9.1-173 et seq.) may seek a capias from any judicial officer for the arrest of any person on local community-based probation and under its supervision for (i) intractable behavior; (ii) refusal to comply with the terms and conditions imposed by the court; (iii) refusal to comply with the requirements of local community-based probation supervision established by the agency; or (iv) the commission of a new offense while on local community-based probation and under agency supervision. Upon arrest, the offender shall be brought for a hearing before the court of appropriate jurisdiction. After finding that the offender (a) exhibited intractable behavior as defined herein; (b) refused to comply with terms and conditions imposed by the court; (c) refused to comply with the requirements of local community-based probation supervision established by the agency; or (d) committed a new offense while on local community-based probation and under agency supervision, the court may revoke all or part of the suspended sentence and supervision, and commit the offender to serve whatever sentence was originally imposed or impose such other terms and conditions of probation as it deems appropriate or, in a case where the proceeding has been deferred, enter an adjudication of guilt and proceed as otherwise provided by law.

"Intractable behavior" is that behavior that, in the determination of the court, indicates an offender's unwillingness or inability to conform his behavior to that which is necessary for successful completion of local community-based probation or that the offender's behavior is so disruptive as to threaten the successful completion of the program by other participants.

D. An offender sentenced to or provided a deferred proceeding and placed on community-based probation pursuant to this section may be required to pay an amount towards the costs of his supervision and services received in accordance with subsection D of § 9.1-182.

1994, 2nd Sp. Sess., cc. 1, 2; 1995, cc. 502, 574; 1999, c. 372; 2000, c. 1040; 2006, c. 883; 2007, cc. 133, 528.



§ 19.2-303.4. Payment of costs when proceedings deferred and defendant placed on probation

A circuit or district court, which has deferred further proceedings, without entering a judgment of guilt, and placed a defendant on probation subject to terms and conditions pursuant to § 4.1-305, 16.1-278.8, 16.1-278.9, 18.2-57.3, 18.2-61, 18.2-67.1, 18.2-67.2, 18.2-251 or 19.2-303.2, shall impose upon the defendant costs.

1995, c. 485; 2000, c. 186; 2002, c. 831; 2005, c. 631.



§ 19.2-303.5. (Expires July 1, 2016) Immediate sanction probation programs

There may be established in the Commonwealth up to four immediate sanction probation programs in accordance with the following provisions:

1. As a condition of a sentence suspended pursuant to § 19.2-303, a court may order a defendant convicted of a crime, other than a violent crime as defined in subsection C of § 17.1-805, to participate in an immediate sanction probation program.

2. If a participating offender fails to comply with any term or condition of his probation and the alleged probation violation is not that the offender committed a new crime or infraction, (i) his probation officer shall immediately issue a noncompliance letter pursuant to § 53.1-149 authorizing his arrest at any location in the Commonwealth and (ii) his probation violation hearing shall take priority on the court's docket. The probation officer may, in any event, exercise any other lawful authority he may have with respect to the offender.

3. When a participating offender is arrested pursuant to subdivision 2, the court shall conduct an immediate sanction hearing unless (i) the alleged probation violation is that the offender committed a new crime or infraction; (ii) the alleged probation violation is that the offender absconded for more than seven days; or (iii) the offender, attorney for the Commonwealth, or the court objects to such immediate sanction hearing. If the court conducts an immediate sanction hearing, it shall proceed pursuant to subdivision 4. Otherwise, the court shall proceed pursuant to § 19.2-306.

4. At the immediate sanction hearing, the court shall receive the noncompliance letter, which shall be admissible as evidence, and may receive other evidence. If the court finds good cause to believe that the offender has violated the terms or conditions of his probation, it may (i) revoke no more than 30 days of the previously suspended sentence and (ii) continue or modify any existing terms and conditions of probation. If the court does not modify the terms and conditions of probation or remove the defendant from the program, the previously ordered terms and conditions of probation shall continue to apply. The court may remove the offender from the immediate sanction probation program at any time.

5. The provisions of this section shall expire on July 1, 2016.

2010, c. 845; 2014, c. 314.



§ 19.2-304. Increasing or decreasing probation period and modification of conditions

The court may subsequently increase or decrease the probation period and may revoke or modify any condition of probation, but only upon a hearing after reasonable notice to both the defendant and the attorney for the Commonwealth.

Code 1950, § 53-273; 1974, c. 205; 1975, c. 495.



§ 19.2-305. Requiring fines, costs, restitution for damages, support or community services from probationer

A. While on probation the defendant may be required to pay in one or several sums a fine or costs, or both such fine and costs, imposed at the time of being placed on probation as a condition of such probation, and the failure of the defendant to pay such fine or costs, or both such fine and costs, at the prescribed time or times may be deemed a breach of such probation. The provisions of this subsection shall also apply to any person ordered to pay costs pursuant to § 19.2-303.3.

B. A defendant placed on probation following conviction may be required to make at least partial restitution or reparation to the aggrieved party or parties for damages or loss caused by the offense for which conviction was had, or may be required to provide for the support of his wife or others for whose support he may be legally responsible, or may be required to perform community services. The defendant may submit a proposal to the court for making restitution, for providing for support or for performing community services.

C. No defendant shall be kept under supervised probation solely because of his failure to make full payment of fines, fees, or costs, provided that, following notice by the probation and parole officer to each court and attorney for the Commonwealth in whose jurisdiction any fines, fees, or costs are owed by the defendant, no such court or attorney for the Commonwealth objects to his removal from supervised probation.

Code 1950, § 53-274; 1962, c. 143; 1975, c. 495; 1977, c. 682; 1978, c. 716; 1984, c. 32; 1995, c. 485; 2009, c. 240.



§ 19.2-305.1. Restitution for property damage or loss; community service

A. Notwithstanding any other provision of law, no person convicted of a crime in violation of any provision in Title 18.2, which resulted in property damage or loss, shall be placed on probation or have his sentence suspended unless such person shall make at least partial restitution for such property damage or loss, or shall be compelled to perform community services, or both, or shall submit a plan for doing that which appears to the court to be feasible under the circumstances.

B. Notwithstanding any other provision of law, any person who, on or after July 1, 1995, commits, and is convicted of, a crime in violation of any provision in Title 18.2 shall make at least partial restitution for any property damage or loss caused by the crime or for any medical expenses or expenses directly related to funeral or burial incurred by the victim or his estate as a result of the crime, may be compelled to perform community services and, if the court so orders, shall submit a plan for doing that which appears to be feasible to the court under the circumstances.

B1. Notwithstanding any other provision of law, any person, who on or after July 1, 2005 commits and is convicted of a crime in violation of § 18.2-248 involving the manufacture of any controlled substance, may be ordered, upon presentation of suitable evidence of such costs, by the court to reimburse the Commonwealth or the locality for the costs incurred by the jurisdiction, as the case may be, for the removal and remediation associated with the illegal manufacture of any controlled substance by the defendant.

B2. Notwithstanding any other provision of law, any person who, on or after July 1, 2015, commits and is convicted of a violation of § 18.2-138 for damage to the Capitol or any building, monument, statuary, artwork, or other state property in Capitol Square, or at any other property assigned to the Capitol Police, shall be ordered to pay restitution to the Commonwealth for the full amount of damages. Any person who, on or after July 1, 2015, commits and is convicted of a violation of § 18.2-405, 18.2-407, or 18.2-408 in Capitol Square, or at any other property assigned to the Capitol Police, shall be ordered to pay restitution to the Commonwealth for the full amount of damages to the Capitol or any building, monument, statuary, artwork, or other state property in Capitol Square, or at any other property assigned to the Capitol Police, to which damage is caused during such riot or unlawful assembly. In any prosecution under § 18.2-138, 18.2-405, 18.2-407, or 18.2-408, testimony of the Division of Engineering and Buildings of the Department of General Services or the Division of Risk Management shall be admissible as evidence of value or extent of damages or cost of repairs to the Capitol or any building, monument, statuary, artwork, or other state property in Capitol Square, or at any other property assigned to the Capitol Police. For the purposes of this subsection, "Capitol Square" means the grounds and the interior and exterior of all buildings in that area in the City of Richmond bounded by Bank, Governor, Broad, and Ninth Streets. "Capitol Square" includes the exterior of all state buildings that are at least 50 years old and bordering the boundary streets.

C. At or before the time of sentencing, the court shall receive and consider any plan for making restitution submitted by the defendant. The plan shall include the defendant's home address, place of employment and address, social security number and bank information. If the court finds such plan to be reasonable and practical under the circumstances, it may consider probation or suspension of whatever portion of the sentence that it deems appropriate. By order of the court incorporating the defendant's plan or a reasonable and practical plan devised by the court, the defendant shall make restitution while he is free on probation or work release or following his release from confinement. Additionally, the court may order that the defendant make restitution during his confinement, if feasible, based upon both his earning capacity and net worth as determined by the court at sentencing.

D. At the time of sentencing, the court shall determine the amount to be repaid by the defendant and the terms and conditions thereof. If community service work is ordered, the court shall determine the terms and conditions upon which such work shall be performed. The court shall include such findings in the judgment order. The order shall specify that sums paid under such order shall be paid to the clerk, who shall disburse such sums as the court may, by order, direct. Any court desiring to participate in the Setoff Debt Collection Act (§§ 58.1-520 through 58.1-535) for the purpose of collecting fines or costs or providing restitution shall, at the time of sentencing, obtain the social security number of each defendant.

E. Unreasonable failure to execute the plan by the defendant shall result in revocation of the probation or imposition of the suspended sentence. A hearing shall be held in accordance with the provisions of this Code relating to revocation of probation or imposition of a suspended sentence before either such action is taken.

E1. A defendant convicted of an offense under § 18.2-374.1, 18.2-374.1:1, or 18.2-374.3 shall be ordered to pay mandatory restitution to the victim of the offense in an amount as determined by the court. For purposes of this subsection, "victim" means a person who is depicted in a still or videographic image involved in an offense under § 18.2-374.1, 18.2-374.1:1, or 18.2-374.3.

The Commonwealth shall make reasonable efforts to notify victims of offenses under § 18.2-374.1, 18.2-374.1:1, or 18.2-374.3.

F. If restitution is ordered to be paid by the defendant to the victim of a crime and the victim can no longer be located or identified, the clerk shall deposit any such restitution collected to the Criminal Injuries Compensation Fund for the benefit of crime victims. The administrator shall reserve a sum sufficient in the Fund from which he shall make prompt payment to the victim for any proper claims. Before making the deposit he shall record the name, last known address and amount of restitution due each victim appearing from the clerk's report to be entitled to restitution.

G. If restitution pursuant to § 19.2-305 or this section is ordered to be paid by the defendant to the victim of a crime or other entity, and the Criminal Injuries Compensation Fund has made any payments to or on behalf of the victim for any loss, damage, or expenses included in the restitution order, then upon presentation by the Fund of a written request that sets forth the amount of payments made by the Fund to the victim or on the victim's behalf, the entity collecting restitution shall pay to the Fund as much of the restitution collected as will reimburse the Fund for its payments made to the victim or on the victim's behalf.

1977, c. 682; 1978, c. 131; 1981, c. 224; 1984, cc. 32, 269; 1994, c. 197; 1995, cc. 434, 687; 2000, c. 775; 2002, cc. 810, 818; 2003, c. 982; 2005, c. 591; 2011, cc. 575, 588; 2013, c. 273; 2015, cc. 312, 550.



§ 19.2-305.2. Amount of restitution; enforcement

A. The court, when ordering restitution pursuant to § 19.2-305.1, may require that such defendant, in the case of an offense resulting in damage to or loss or destruction of property of a victim of the offense (i) return the property to the owner or (ii) if return of the property is impractical or impossible, pay an amount equal to the greater of the value of the property at the time of the offense or the value of the property at the time of sentencing.

B. An order of restitution may be docketed as provided in § 8.01-446 when so ordered by the court or upon written request of the victim and may be enforced by a victim named in the order to receive the restitution in the same manner as a judgment in a civil action.

1988, c. 679; 1989, c. 386 .



§ 19.2-305.3. Repealed

Repealed by Acts 1997, c. 140.



§ 19.2-305.4. When interest to be paid on award of restitution

The court, when ordering restitution pursuant to § 19.2-305 or 19.2-305.1, may provide in the order for interest on the restitution. If the court orders the payment of interest, it shall accrue from the date of the loss or damage unless the court specifies a different date in the order, at the rate specified in § 6.2-302.

1996, c. 544; 2001, c. 122; 2005, cc. 14, 79.



§ 19.2-306. Revocation of suspension of sentence and probation

A. In any case in which the court has suspended the execution or imposition of sentence, the court may revoke the suspension of sentence for any cause the court deems sufficient that occurred at any time within the probation period, or within the period of suspension fixed by the court. If neither a probation period nor a period of suspension was fixed by the court, then the court may revoke the suspension for any cause the court deems sufficient that occurred within the maximum period for which the defendant might originally have been sentenced to be imprisoned.

B. The court may not conduct a hearing to revoke the suspension of sentence unless the court, within one year after the expiration of the period of probation or the period of suspension, issues process to notify the accused or to compel his appearance before the court. If neither a probation period nor a period of suspension was fixed by the court, then the court shall issue process within one year after the expiration of the maximum period for which the defendant might originally have been sentenced to be incarcerated. Such notice and service of process may be waived by the defendant, in which case the court may proceed to determine whether the defendant has violated the conditions of suspension.

C. If the court, after hearing, finds good cause to believe that the defendant has violated the terms of suspension, then: (i) if the court originally suspended the imposition of sentence, the court shall revoke the suspension, and the court may pronounce whatever sentence might have been originally imposed or (ii) if the court originally suspended the execution of the sentence, the court shall revoke the suspension and the original sentence shall be in full force and effect. The court may again suspend all or any part of this sentence and may place the defendant upon terms and conditions or probation.

D. If any court has, after hearing, found no cause to impose a sentence that might have been originally imposed, or to revoke a suspended sentence or probation, then any further hearing to impose a sentence or revoke a suspended sentence or probation, based solely on the alleged violation for which the hearing was held, shall be barred.

E. Nothing contained herein shall be construed to deprive any person of his right to appeal in the manner provided by law to the circuit court having criminal jurisdiction from a judgment or order revoking any suspended sentence.

Code 1950, § 53-275; 1958, c. 468; 1970, c. 275; 1975, c. 495; 1978, c. 687; 2002, c. 628.



§ 19.2-307. Contents of judgment order

The judgment order shall set forth the plea, the verdict or findings and the adjudication and sentence, whether or not the case was tried by jury, and if not, whether the consent of the accused was concurred in by the court and the attorney for the Commonwealth. If the accused is found not guilty, or for any other reason is entitled to be discharged, judgment shall be entered accordingly. If an accused is tried at one time for two or more offenses, the court may enter one judgment order respecting all such offenses. The final judgment order shall be entered on a form promulgated by the Supreme Court.

1975, c. 495; 1996, c. 60.



§ 19.2-308. When two or more sentences run concurrently

When any person is convicted of two or more offenses, and sentenced to confinement, such sentences shall not run concurrently, unless expressly ordered by the court.

Code 1950, § 19.1-294; 1960, c. 366; 1975, c. 495.



§ 19.2-308.1. When sentence may run concurrently with sentence in another jurisdiction

Notwithstanding any other provision of law, in the event that a person is convicted of a criminal offense in any court of this Commonwealth and such person has also been sentenced to imprisonment for a term of one year or more by a court of the United States, or any other state or territory, and, at the time of sentencing in this Commonwealth, is incarcerated in a federal or state penal institution, the court may order the sentence to run concurrently with the sentence imposed by such other court.

1977, c. 344.



§ 19.2-309. Sentence of confinement for conviction of a combination of felony and misdemeanor offenses

When any person is convicted of a combination of felony and misdemeanor offenses and sentenced to confinement therefor, in determining the sequence of confinement, the felony sentence and commitment shall take precedence and such person shall first be committed to serve the felony sentence.

Code 1950, § 19.1-295; 1960, c. 366; 1975, c. 495.



§ 19.2-309.1. Sentence of confinement to jail farms maintained by the Cities of Danville, Martinsville and Newport News [Not set out]

Not set out. (1988, cc. 764, 785.)



§ 19.2-310. Transfer of prisoners to custody of Director of Department of Corrections

Every person sentenced by a court to the Department of Corrections upon conviction of a felony shall be conveyed to an appropriate receiving unit operated by the Department in the manner hereinafter provided. The clerk of the court in which the person is sentenced shall forthwith transmit to the Central Criminal Records Exchange the report of dispositions required by § 19.2-390. The clerk of the court within 30 days from the date of the judgment shall forthwith transmit to the Director of the Department a certified copy or copies of the order of trial and a certified copy of the complete final order, and if he fails to do so shall forfeit $50. The clerk of the court may transmit or make available a copy or copies of such orders electronically. Such copy or copies shall contain, as nearly as ascertainable, the birth date of the person sentenced. The sheriff shall certify to the Director of the Department any jail credits to which the person to be confined is entitled at such time as that person is transferred to the custody of the Director of the Department.

Following receipt of the order of trial and a certified copy of the complete final order, the Director or his designee shall dispatch a correctional officer to the county or city with a warrant directed to the sheriff authorizing him to deliver the prisoner to the correctional officer whose duty it shall be to take charge of the person and convey him to an appropriate receiving unit designated by the Director or his designee. The Director or his designee shall allocate space available in the receiving unit or units by giving first priority to the transportation, as the transportation facilities of the Department may permit, of those persons held in jails who in the opinion of the Director or his designee except as required by § 53.1-20 require immediate transportation to a receiving unit. In making such a determination of priority, the Director shall give due regard to the capacity of local as well as state correctional facilities and, to the extent feasible, shall seek to balance between local and state correctional facilities the excess of prisoners requiring detention.

Code 1950, § 19.1-296; 1960, c. 366; 1966, c. 522; 1970, c. 67; 1972, c. 358; 1974, cc. 44, 45; 1975, c. 495; 1981, c. 529; 1982, cc. 476, 636; 1986, c. 606; 1990, cc. 676, 768; 2010, c. 352; 2011, c. 470.



§ 19.2-310.01. Transmission of sentencing documents

Within thirty days of the receipt of a request from the Department of Corrections for certified copies of sentencing documents for any misdemeanor conviction, the clerk of the court receiving such request shall transmit the requested documents to the Director of the Department. In accordance with the provisions of § 17.1-267, the requested documents shall be provided to the Director without the payment of any fee.

1992, c. 498 .



§ 19.2-310.1. Repealed

Repealed by Acts 1982, c. 636.



§ 19.2-310.2. Blood, saliva, or tissue sample required for DNA analysis upon conviction of certain crimes; fee

A. Every person convicted of a felony on or after July 1, 1990, every person convicted of a felony offense under Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2 who was incarcerated on July 1, 1989, and every person convicted of a misdemeanor violation of § 16.1-253.2, 18.2-60.3, 18.2-60.4, 18.2-67.4, 18.2-67.4:1, 18.2-67.4:2, 18.2-67.5, 18.2-102, 18.2-121, 18.2-130, 18.2-370.6, 18.2-387, 18.2-387.1, or 18.2-479.1 shall have a sample of his blood, saliva or tissue taken for DNA (deoxyribonucleic acid) analysis to determine identification characteristics specific to the person. If a sample has been previously taken from the person as indicated by the Local Inmate Data System (LIDS), no additional sample shall be taken. The Department of Forensic Science shall provide to LIDS the most current information submitted to the DNA data bank on a weekly basis and shall remove from LIDS and the data bank persons no longer eligible to be in the data bank. A fee of $53 shall be charged for the withdrawal of this sample. The fee shall be taxed as part of the costs of the criminal case resulting in the conviction and $15 of the fee shall be paid into the general fund of the locality where the sample was taken and $38 of the fee shall be paid into the general fund of the state treasury. This fee shall only be taxed one time regardless of the number of samples taken. The assessment provided for herein shall be in addition to any other fees prescribed by law. The analysis shall be performed by the Department of Forensic Science or other entity designated by the Department. The identification characteristics of the profile resulting from the DNA analysis shall be stored and maintained by the Department in a DNA data bank and shall be made available only as provided in § 19.2-310.5.

B. After July 1, 1990, the blood, saliva, or tissue sample shall be taken prior to release from custody. Notwithstanding the provisions of § 53.1-159, any person convicted of an offense listed in subsection A who is in custody after July 1, 1990, shall provide a blood, saliva, or tissue sample prior to his release. Every person so convicted after July 1, 1990, who is not sentenced to a term of confinement shall provide a blood, saliva, or tissue sample as a condition of such sentence. A person required under this section to submit a sample for DNA analysis is not relieved from this requirement regardless of whether no blood, saliva, or tissue sample has been taken from the person or, if a sample has been taken, whether the sample or the results from the analysis of a sample cannot be found in the DNA data bank maintained by the Department of Forensic Science.

C. Nothing in this section shall prevent the Department of Forensic Science from including the identification characteristics of an individual's DNA profile in the DNA data bank as ordered by a circuit court pursuant to a lawful plea agreement.

D. A collection or placement of a sample for DNA analysis that was taken or retained in good faith does not invalidate the sample's use in the data bank pursuant to the provisions of this article. The detention, arrest, or conviction of a person based upon a data bank match or data bank information is not invalidated if it is determined that the sample was obtained, placed, or retained in the data bank in good faith, or if the conviction or juvenile adjudication that resulted in the collection of the DNA sample was subsequently vacated or otherwise altered in any future proceeding, including but not limited to post-trial or post-fact-finding motions, appeals, or collateral attacks.

E. The Virginia Department of Corrections and the Department of Forensic Science shall, on a quarterly basis, compare databases of offenders under the custody or supervision of the Department of Corrections with the DNA data bank of the Department of Forensic Science. The Virginia Department of Corrections shall require a DNA sample of those offenders under its custody or supervision if they are not identified in the DNA data bank.

F. The Department of State Police shall verify that a DNA sample required to be taken for the Sex Offender and Crimes Against Minors Registry pursuant to § 9.1-903 has been received by the Department of Forensic Science. In any instance where a DNA sample has not been received, the Department of State Police or its designee shall obtain from the person required to register a sample for DNA analysis.

G. Each community-based probation services agency established pursuant to § 9.1-174 shall determine by reviewing the Local Inmate Data System upon intake and again prior to discharge whether a blood, saliva, or tissue sample has been taken for DNA analysis for each offender required to submit a sample pursuant to this section and, if no sample has been taken, require an offender to submit a sample for DNA analysis.

H. The sheriff or regional jailer shall determine by reviewing the Local Inmate Data System upon intake and again prior to release whether a blood, saliva, or tissue sample has been taken for DNA analysis for each offender required to submit a sample pursuant to this section and, if no sample has been taken, require an offender to submit a sample for DNA analysis.

1990, c. 669; 1993, c. 33; 1996, cc. 154, 952; 1998, c. 280; 2002, cc. 54, 753, 773; 2005, cc. 868, 881; 2007, c. 528; 2011, c. 247; 2015, cc. 193, 209, 437.



§ 19.2-310.2:1. Saliva or tissue sample required for DNA analysis after arrest for a violent felony

Every person arrested for the commission or attempted commission of a violent felony as defined in § 19.2-297.1 or a violation or attempt to commit a violation of § 18.2-31, 18.2-89, 18.2-90, 18.2-91, or 18.2-92, shall have a sample of his saliva or tissue taken for DNA (deoxyribonucleic acid) analysis to determine identification characteristics specific to the person. After a determination by a magistrate or a grand jury that probable cause exists for the arrest, a sample shall be taken prior to the person's release from custody. The analysis shall be performed by the Department of Forensic Science or other entity designated by the Department. The identification characteristics of the profile resulting from the DNA analysis shall be stored and maintained by the Department in a DNA data bank and shall be made available as provided in § 19.2-310.5.

The clerk of the court shall notify the Department of final disposition of the criminal proceedings. If the charge for which the sample was taken is dismissed or the defendant is acquitted at trial, the Department shall destroy the sample and all records thereof, provided there is no other pending qualifying warrant or capias for an arrest or felony conviction that would otherwise require that the sample remain in the data bank.

2002, cc. 753, 773; 2003, c. 150; 2004, c. 445; 2005, cc. 868, 881; 2006, c. 182.



§ 19.2-310.3. Procedures for withdrawal of blood, saliva or tissue sample for DNA analysis

Each sample required pursuant to § 19.2-310.2 from persons who are to be incarcerated shall be withdrawn at the receiving unit or at such other place as is designated by the Department of Corrections or, in the case of a juvenile, the Department of Juvenile Justice. The required samples from persons who are not sentenced to a term of confinement shall be withdrawn at a time and place specified by the sentencing court. Only a correctional health nurse technician or a physician, registered nurse, licensed practical nurse, graduate laboratory technician, or phlebotomist shall withdraw any blood sample to be submitted for analysis. No civil liability shall attach to any person authorized to withdraw blood, saliva or tissue as provided herein as a result of the act of withdrawing blood, saliva or tissue from any person submitting thereto, provided the blood, saliva or tissue was withdrawn according to recognized medical procedures. However, no person shall be relieved from liability for negligence in the withdrawing of any blood, saliva or tissue sample.

Chemically clean sterile disposable needles and vacuum draw tubes or swabs shall be used for all samples. The tube or envelope containing the sample shall be sealed and labeled with the subject's name, social security number, date of birth, race and gender; the name of the person collecting the sample; and the date and place of collection. The tubes or envelopes containing the samples shall be secured to prevent tampering with the contents. The steps herein set forth relating to the taking, handling, identification, and disposition of blood, saliva or tissue samples are procedural and not substantive. Substantial compliance therewith shall be deemed to be sufficient. The samples shall be transported to the Department of Forensic Science not more than 15 days following withdrawal and shall be analyzed and stored in the DNA data bank in accordance with §§ 19.2-310.4 and 19.2-310.5.

1990, c. 669; 1997, c. 862; 1998, c. 280; 2003, c. 150; 2004, c. 440; 2005, cc. 868, 881.



§ 19.2-310.3:1. Procedures for taking saliva or tissue sample for DNA analysis

A. Each sample required pursuant to § 19.2-310.2:1 from persons arrested shall be taken before release from custody at such place as is designated by the law-enforcement agency responsible for arrest booking in the jurisdiction. Samples shall be taken in accordance with procedures adopted by the Department of Forensic Science. The sample shall be sealed and labeled with the subject's name, social security number, date of birth, race and gender; the name of the person collecting the sample; the date and place of collection; information identifying the arresting or accompanying officer; and the offense for which the person was arrested. The sample shall be secured to prevent tampering with the contents and be accompanied by a copy of the arrest warrant or capias. The steps herein set forth relating to the taking, handling, identification, and disposition of saliva or tissue samples are procedural and not substantive. The sample shall be transported to the Department of Forensic Science not more than 15 days following withdrawal and shall be analyzed and stored in the DNA data bank in accordance with §§ 19.2-310.4 and 19.2-310.5.

B. Substantial compliance therewith shall be deemed to be sufficient. If a sample has been previously taken from the individual as indicated by the Local Inmate Data System (LIDS), no additional sample shall be taken. No civil liability shall attach to any person authorized to take saliva or tissue as provided herein as a result of the act of taking saliva or tissue from any person submitting thereto, provided the saliva or tissue was taken according to recognized medical procedures. However, no person shall be relieved from liability for negligence in the taking of any saliva or tissue sample.

2002, cc. 753, 773; 2003, c. 150; 2005, cc. 868, 881.



§ 19.2-310.4. Procedures for conducting DNA analysis of blood, saliva or tissue sample

Whether or not the results of an analysis are to be included in the data bank, the Department shall conduct the DNA analysis in accordance with procedures adopted by the Department to determine identification characteristics specific to the individual whose sample is being analyzed. The Director or his designated representative shall complete and maintain on file a form indicating the name of the person whose sample is to be analyzed, the date and by whom the blood, saliva or tissue sample was received and examined, and a statement that the seal on the tube or envelope containing the sample had not been broken or otherwise tampered with. The remainder of a blood, saliva or tissue sample submitted for analysis and inclusion in the data bank pursuant to § 19.2-310.2 or 19.2-310.2:1 may be divided, labeled as provided for the original sample, and securely stored by the Department in accordance with specific procedures adopted by regulation of the Department to ensure the integrity and confidentiality of the samples. All or part of the remainder of that sample may be used only (i) to create a statistical data base provided no identifying information on the individual whose sample is being analyzed is included or (ii) for retesting by the Department to validate or update the original analysis.

A report of the results of a DNA analysis conducted by the Department as authorized, including the profile and identifying information, shall be made and maintained at the Department. A certificate and the results of the analysis shall be admissible in any court as evidence of the facts therein stated. Except as specifically provided in this section and § 19.2-310.5, the results of the analysis shall be securely stored and shall remain confidential.

1990, c. 669; 1998, c. 280; 2002, cc. 753, 773; 2003, c. 150; 2005, cc. 868, 881.



§ 19.2-310.5. DNA data bank

A. It shall be the duty of the Department to receive samples of human biological evidence and to analyze, classify, and file the results of DNA identification characteristics profiles of samples of human biological evidence submitted pursuant to § 19.2-310.2 or 19.2-310.2:1 and to make such information available as provided in this section. The results of an analysis and comparison of evidence submitted to the Department pursuant to § 9.1-1101 to the identification characteristics of human biological evidence so analyzed, classified, and filed shall be made available directly to duly authorized members of federal, state, and local law-enforcement agencies or private police departments that have been designated as criminal justice agencies by the Department of Criminal Justice Services as defined by § 9.1-101, attorneys for the Commonwealth or attorneys for the United States Department of Justice, or the Office of the Chief Medical Examiner upon request made in furtherance of an official investigation or prosecution of any criminal offense, or to an accused or his attorney pursuant to § 9.1-1104. The Department shall confirm whether or not there is a DNA profile on file for a specific individual if a federal, state or local law-enforcement officer requests that information in furtherance of an official investigation of any criminal offense. The name of the requestor and the purpose for which the information is requested shall be maintained on file with the Department.

B. The Department shall adopt regulations governing (i) the methods of obtaining information from the data bank in accordance with this section and (ii) procedures for verification of the identity and authority of the requestor. The Department shall specify the positions in that agency which require regular access to the data bank and samples submitted as a necessary function of the job.

C. The Department shall create a separate statistical data base comprised of DNA profiles of samples of human biological evidence of persons whose identity is unknown. Nothing in this section or § 19.2-310.6 shall prohibit the Department from sharing or otherwise disseminating the information in the statistical data base with law-enforcement or criminal justice agencies within or without the Commonwealth.

D. The Department may charge a reasonable fee to search and provide a comparative analysis of DNA profiles in the data bank to any authorized law-enforcement agency outside of the Commonwealth.

1990, c. 669; 1998, c. 280; 2000, c. 284; 2002, cc. 753, 773; 2005, cc. 868, 881; 2010, c. 502; 2011, cc. 66, 171, 638.



§ 19.2-310.6. Unauthorized uses of DNA data bank; forensic samples; penalties

Any person who, without authority, disseminates information contained in the data bank shall be guilty of a Class 3 misdemeanor. Any person who disseminates, receives, or otherwise uses or attempts to so use information in the data bank, knowing that such dissemination, receipt, or use is for a purpose other than as authorized by law, shall be guilty of a Class 1 misdemeanor.

Except as authorized by law, any person who, for purposes of having DNA analysis performed, obtains or attempts to obtain any sample submitted to the Department of Forensic Science for analysis shall be guilty of a Class 5 felony.

1990, c. 669; 2005, cc. 868, 881.



§ 19.2-310.7. Expungement when DNA taken for a conviction

A person whose DNA profile has been included in the data bank pursuant to § 19.2-310.2 may request expungement on the grounds that the conviction on which the authority for including his DNA profile was based has been reversed and the case dismissed. Provided that the person's DNA profile is not otherwise required to be included in the data bank pursuant to § 9.1-903, 16.1-299.1, 19.2-310.2, or 19.2-310.2:1, the Department of Forensic Science shall purge all records and identifiable information in the data bank pertaining to the person and destroy all samples from the person upon receipt of (i) a written request for expungement pursuant to this section and (ii) a certified copy of the court order reversing and dismissing the conviction.

1990, c. 669; 2002, cc. 753, 773; 2005, cc. 868, 881; 2015, cc. 209, 437.



§ 19.2-311. Indeterminate commitment to Department of Corrections in certain cases; duration and character of commitment; concurrence by Department

A. The judge, after a finding of guilt, when fixing punishment in those cases specifically enumerated in subsection B of this section, may, in his discretion, in lieu of imposing any other penalty provided by law and, with consent of the person convicted, commit such person for a period of four years, which commitment shall be indeterminate in character. In addition, the court shall impose a period of confinement which shall be suspended. Subject to the provisions of subsection C hereof, such persons shall be committed to the Department of Corrections for confinement in a state facility for youthful offenders established pursuant to § 53.1-63. Such confinement shall be followed by at least one and one-half years of supervisory parole, conditioned on good behavior. The sentence of indeterminate commitment and eligibility for continuous evaluation and parole under § 19.2-313 shall remain in effect but eligibility for use of programs and facilities established pursuant to § 53.1-63 shall lapse if such person (i) exhibits intractable behavior as defined in § 53.1-66 or (ii) is convicted of a second criminal offense which is a felony. A sentence imposed for any second criminal offense shall run consecutively with the indeterminate sentence.

B. The provisions of subsection A of this section shall be applicable to first convictions in which the person convicted:

1. Committed the offense of which convicted before becoming twenty-one years of age;

2. Was convicted of a felony offense other than any of the following: capital murder, murder in the first degree or murder in the second degree or a violation of §§ 18.2-61, 18.2-67.1, 18.2-67.2 or subdivision A 1 of § 18.2-67.3; and

3. Is considered by the judge to be capable of returning to society as a productive citizen following a reasonable amount of rehabilitation.

C. Subsequent to a finding of guilt and prior to fixing punishment, the Department of Corrections shall, concurrently with the evaluation required by § 19.2-316, review all aspects of the case to determine whether (i) such defendant is physically and emotionally suitable for the program, (ii) such indeterminate sentence of commitment is in the best interest of the Commonwealth and of the person convicted, and (iii) facilities are available for the confinement of such person. After the review such person shall be again brought before the court, which shall review the findings of the Department. The court may impose a sentence as authorized in subsection A, or any other penalty provided by law.

D. Upon the defendant's failure to complete the program established pursuant to § 53.1-63 or to comply with the terms and conditions through no fault of his own, the defendant shall be brought before the court for hearing. Notwithstanding the provisions for pronouncement of sentence as set forth in § 19.2-306, the court, after hearing, may pronounce whatever sentence was originally imposed, pronounce a reduced sentence, or impose such other terms and conditions of probation as it deems appropriate.

Code 1950, § 19.1-295.1; 1966, c. 579; 1974, cc. 44, 45; 1975, c. 495; 1976, c. 498; 1980, c. 531; 1988, c. 38; 1990, c. 701; 1994, cc. 859, 949; 1996, cc. 755, 914; 1997, c. 387; 2000, cc. 668, 690.



§ 19.2-312. Repealed

Repealed by Acts 1990, c. 701 .



§ 19.2-313. Eligibility for release

Any person committed under the provisions of § 19.2-311 shall be eligible for release at the discretion of the Parole Board upon certification by the Director of the Department of Corrections that the person has successfully completed the program established pursuant to § 53.1-63 and a determination that he has demonstrated that such release is compatible with the interests of society and of such person and his successful rehabilitation to that extent. The Department and Parole Board shall make continuous evaluation of his progress to determine his readiness for release. All such persons, in any event, shall be released after four years' confinement. Any person committed under § 19.2-311 who was convicted of a misdemeanor and is determined to be unsuitable for the program established pursuant to § 53.1-63 shall be released after one year of confinement or the maximum confinement for the misdemeanor whichever is less.

Code 1950, § 19.1-295.3; 1966, c. 579; 1975, cc. 495, 571; 2000, cc. 668, 690.



§ 19.2-314. Supervision of persons released

Every person released under § 19.2-313 shall receive intensive parole supervision for a period of at least one and one-half years and may have parole supervision continued for a longer period, if the Parole Board deems it advisable.

Code 1950, § 19.1-295.4; 1966, c. 579; 1975, c. 495; 2000, cc. 668, 690.



§ 19.2-315. Compliance with terms and conditions of parole; time on parole not counted as part of commitment period

Every person on parole under § 19.2-314 shall comply with such terms and conditions as may be prescribed by the Board according to § 53.1-157 and shall be subject to the penalties imposed by law for a violation of such terms and conditions. Notwithstanding any other provision of the Code, if parole is revoked as a result of any such violation, such person may be returned to the institution established pursuant to § 53.1-63 upon the direction of the Parole Board with the concurrence of the Department of Corrections, provided such person has not been convicted since his release on parole of an offense constituting a felony under the laws of the Commonwealth. Time on parole shall not be counted as part of the four-year period of commitment under this section. In addition, such person may be brought before the sentencing court for imposition of all or part of the suspended sentence.

Code 1950, § 19.1-295.5; 1966, c. 579; 1975, c. 495; 1984, c. 33; 2000, cc. 668, 690.



§ 19.2-316. Evaluation and report prior to determining punishment

Following conviction and prior to sentencing, the court shall order such defendant committed to the Department of Corrections for a period not to exceed 60 days from the date of referral for evaluation and diagnosis by the Department to determine the person's potential for rehabilitation through confinement and treatment in the facilities and programs established pursuant to § 53.1-63. The evaluation and diagnosis shall include a complete physical and mental examination of the defendant and may be conducted by the Department of Corrections at any state or local facility, probation and parole office, or other location deemed appropriate by the Department. The Department of Corrections shall conduct the evaluation and diagnosis and shall review all aspects of the case within 60 days from the date of conviction or revocation of ordinary probation and shall recommend that the defendant be committed to the facility established pursuant to § 53.1-63 upon finding that (i) such defendant is physically and emotionally suitable for the program, (ii) such commitment is in the best interest of the Commonwealth and the defendant, and (iii) facilities are available for confinement of the defendant.

If the Director of the Department of Corrections determines such person should be confined in a facility other than one established pursuant to § 53.1-63, a written report giving the reasons for such decision shall be submitted to the sentencing court. The court shall not be bound by such written report in the matter of determining punishment. Additionally, the person may be committed or transferred to a state hospital operated by the Department of Behavioral Health and Developmental Services or other mental health hospital, as provided by law, during such 60-day period.

Code 1950, § 19.1-295.6; 1966, c. 579; 1974, cc. 44, 1975, c. 495; 1990, c. 701; 2000, cc. 668, 690; 2012, cc. 476, 507.



§ 19.2-316.1. Eligibility for participation; evaluation; sentencing; withdrawal or removal from program

An individual may be eligible to be sentenced as provided herein if he (i) is convicted on or after January 1, 1991, of a nonviolent felony, or is deemed by the court to be nonviolent in character, (ii) is no older than twenty-four at the time of conviction for the offense, (iii) has never before been incarcerated upon a felony conviction in a correctional facility of any state, the District of Columbia, the United States or its territories, and (iv) has not been confined for more than twelve months nor for more than one term of confinement in a local correctional facility of any such jurisdiction; however, confinement for misdemeanor traffic convictions shall not be considered in determining eligibility.

Following conviction and prior to sentencing, upon motion of the defendant, the court may order such defendant committed to the Department of Corrections for a period not to exceed sixty days from the date of referral or the date of revocation of ordinary probation, as the case may be, for evaluation and diagnosis by the Department to determine suitability for participation in the Boot Camp Incarceration Program established pursuant to § 53.1-67.1. The evaluation and diagnosis shall include a complete physical and mental examination of the defendant and may be conducted by the Department of Corrections at any state or local facility, probation and parole office, or other location deemed appropriate by the Department.

The Department of Corrections shall conduct the evaluation and diagnosis and shall review all aspects of the case within sixty days from the date of conviction or revocation of ordinary probation and shall recommend that the defendant be committed to the Boot Camp Incarceration Program upon finding that (i) such defendant is physically and emotionally suitable for the program, (ii) such commitment is in the best interest of the Commonwealth and the defendant, and (iii) facilities are available for confinement of the defendant.

Upon receipt of such a recommendation and written consent of the defendant to participate in the program, and a determination by the court that the defendant will benefit from the program and is capable of returning to society as a productive citizen following a reasonable amount of intensive supervision and rehabilitation including program components set forth in § 53.1-67.1, and the defendant would otherwise be committed to the Department of Corrections for a period of confinement, the court shall impose such sentence of confinement as authorized by law and suspend the sentence and place the defendant on probation. Such probation shall be conditioned upon the defendant's entry into and successful completion of a Boot Camp Incarceration Program established by the Department of Corrections pursuant to § 53.1-67.1. The court may impose such other terms and conditions of probation as it deems appropriate.

Upon the defendant's (i) voluntary withdrawal from the program, (ii) removal from the program by the Department of Corrections for intractable behavior, or (iii) refusal to comply with the terms and conditions of probation imposed by the court, the defendant shall be brought before the court for hearing. Upon a finding that the defendant voluntarily chooses to withdraw from the program, exhibited intractable behavior as defined herein, or refused to comply with terms and conditions of probation, the court may revoke all or part of the suspended sentence and probation. Upon revocation of the suspension and probation, the provisions of §§ 53.1-191, 53.1-196 and 53.1-198 through 53.1-201 shall apply retroactively to the date of sentencing.

Upon the defendant's failure to complete the program or to comply with the terms and conditions of probation imposed by the court through no fault of his own, the defendant shall be brought before the court for hearing. Notwithstanding the provisions for pronouncement of sentence as set forth in § 19.2-306, the court, after hearing, may pronounce whatever sentence was originally imposed, pronounce a reduced sentence, or impose such other terms and conditions of probation as it deems appropriate.

"Intractable behavior" means that behavior which, in the determination of the Department of Corrections, (i) indicates an inmate's unwillingness or inability to conform his behavior to that necessary to his successful completion of the program or (ii) is so disruptive as to threaten the successful completion of the program by other participants.

"Nonviolent felony" means any felony except those considered an "act of violence" pursuant to § 19.2-297.1 or any attempt to commit any of those crimes.

1990, c. 474; 1992, c. 861; 1994, c. 926; 1995, c. 117; 1996, cc. 809, 938; 2000, c. 769.



§ 19.2-316.2. Eligibility for participation in detention center incarceration program; evaluation; sentencing; withdrawal or removal from program

A. A defendant who otherwise would have been sentenced to incarceration for a nonviolent felony as defined in § 19.2-316.1 or who has been previously incarcerated for a nonviolent felony as defined in § 19.2-316.1 but otherwise meets the following criteria and (i) who is determined by the court to need more security or supervision than provided by the diversion center incarceration program under § 53.1-67.7, (ii) whose age or physical condition disqualifies him from the Boot Camp Incarceration Program under § 53.1-67.1, and (iii) who can benefit from a regimented environment and structured program, may be considered for commitment to a detention center established under § 53.1-67.8 as follows:

1. Following conviction and prior to imposition of sentence or following a finding that the defendant's probation should be revoked, upon motion of the defendant or the attorney for the Commonwealth or upon the court's own motion, the court may order such defendant committed to the Department of Corrections for a period not to exceed 60 days from the date of commitment for evaluation and diagnosis by the Department to determine suitability for participation in the Detention Center Incarceration Program. The evaluation and diagnosis shall include a complete physical and mental examination of the defendant and may be conducted by the Department at any state or local correctional facility, probation and parole office, or other location deemed appropriate by the Department. When a defendant who has not been charged with a new criminal offense and who may be subject to a revocation of probation, scores incarceration on the probation violation guidelines and agrees to participate, the probation and parole officer, with the approval of the court, may commit the defendant to the Department for such evaluation, for a period not to exceed 60 days.

2. Upon determination that (i) such defendant is physically and emotionally suited for the program, (ii) such commitment is in the best interest of the Commonwealth and the defendant, and (iii) facilities are available for the confinement of the defendant, the Department shall recommend to the court in writing that the defendant be committed to the Detention Center Incarceration Program.

3. Upon receipt of such a recommendation and a determination by the court that the defendant will benefit from the program and is capable of returning to society as a productive citizen following successful completion of the program, and if the defendant would otherwise be committed to the Department, the court (i) shall impose sentence, suspend the sentence, and place the defendant on probation or (ii) following a finding that the defendant has violated the terms and conditions of his probation previously ordered, shall place the defendant on probation pursuant to this section. Such probation shall be conditioned upon the defendant's entry into and successful completion of the Detention Center Incarceration Program. The court shall order that, upon successful completion of the program, the defendant shall be released from confinement and be under intensive probation supervision for a period to be specified by the court followed by an additional period of regular probation of not less than one year. The court shall further order that the defendant, following release from confinement, shall (a) make reasonable efforts to secure and maintain employment, (b) comply with a plan of restitution or community service, (c) comply with a plan for payment of fines, if any, and costs of court, and (d) undergo appropriate substance abuse treatment, if necessary. The court may impose such other terms and conditions of probation as it deems appropriate. A sentence to the Detention Center Incarceration Program shall not be imposed as an addition to an active sentence to a state correctional facility.

4. Upon the defendant's (i) voluntary withdrawal from the program, (ii) removal from the program by the Department for intractable behavior as defined in § 19.2-316.1, or (iii) failure to comply with the terms and conditions of probation, the court shall cause the defendant to show cause why his probation and suspension of sentence should not be revoked. Upon a finding that the defendant voluntarily withdrew from the program, was removed from the program by the Department for intractable behavior, or failed to comply with the terms and conditions of probation, the court may revoke all or part of the probation and suspended sentence and commit the defendant as otherwise provided in this chapter.

B. Any offender as described in § 19.2-316.1 paroled under § 53.1-155 or mandatorily released under § 53.1-159 and for whom probable cause that a violation of parole or of the terms and conditions of mandatory release, other than for the occurrence of a new felony or Class 1 or Class 2 misdemeanor, has been determined under § 53.1-165, may be considered by the Parole Board for commitment to a detention center as established under § 53.1-67.8 as follows:

1. The Parole Board or its authorized hearing officer, with the violator's consent, may order the violator to be evaluated and diagnosed by the Department of Corrections to determine suitability for participation in the Detention Center Incarceration Program. The evaluation and diagnosis may be conducted by the Department at any state or local correctional facility, probation or parole office, or other location deemed appropriate by the Department.

2. Upon determination that (i) such commitment is in the best interest of the Commonwealth and the violator and (ii) facilities are available for the confinement of the violator, or upon receipt of a defendant's voluntary participation form from the probation and parole officer and a determination that (i) and (ii) have been met, the Department shall recommend to the Parole Board in writing that the violator be committed to the Detention Center Incarceration Program. The Department shall have the final authority to determine an individual's suitability for the program.

3. Upon receipt of such a recommendation and a determination by the Parole Board that the violator will benefit from the program and is capable of returning to society as a productive citizen following successful completion of the program, the violator shall be placed under parole supervision for a period of not less than one year. The Parole Board may impose such other terms and conditions of parole or mandatory release as it deems appropriate.

4. Upon the violator's (i) voluntary withdrawal from the program, (ii) removal from the program for intractable behavior as defined in § 19.2-316.1, or (iii) failure to comply with the terms and conditions of parole or mandatory release, the Department shall conduct a preliminary parole violation hearing to determine if probable cause exists to revoke his parole or mandatory release. Upon a finding that the violator voluntarily withdrew from the program, was removed from the program by the Department for intractable behavior, or failed to comply with the terms and conditions of parole or mandatory release, the Parole Board shall revoke parole or mandatory release and recommit the violator as provided in § 53.1-165.

1994, 2nd Sp. Sess., cc. 1, 2; 1995, cc. 502, 574; 2000, c. 338; 2002, c. 604; 2005, cc. 512, 580; 2008, cc. 362, 761.



§ 19.2-316.3. Eligibility for participation in diversion center incarceration program; evaluation; sentencing; withdrawal or removal from program; payment for costs

A. A defendant (i) who otherwise would have been sentenced to incarceration for a nonviolent felony as defined in § 19.2-316.1 and who the court determines requires more security or supervision than provided by intensive probation supervision or (ii) whose suspension of sentence would otherwise be revoked after a finding that the defendant has violated the terms and conditions of probation for a nonviolent felony as defined in § 19.2-316.1, may be considered for commitment to a diversion center established under § 53.1-67.7 as follows:

1. Following conviction and prior to imposition of sentence or following a finding that the defendant's probation should be revoked, upon motion of the defendant or the attorney for the Commonwealth or upon the court's own motion, the court may order such defendant committed to the Department of Corrections for a period not to exceed 45 days from the date of commitment for evaluation and diagnosis by the Department to determine suitability for participation in the Diversion Center Incarceration Program. The evaluation and diagnosis may be conducted by the Department at any state or local correctional facility, probation and parole office, or other location deemed appropriate by the Department. When a defendant who has not been charged with a new criminal offense and who may be subject to a revocation of probation, scores incarceration on the probation violation guidelines and agrees to participate, the probation and parole officer, with the approval of the court, may commit the defendant to the Department for such evaluation, for a period not to exceed 45 days.

2. Upon determination that (i) such commitment is in the best interest of the Commonwealth and the defendant and (ii) facilities are available for the confinement of the defendant, the Department shall recommend to the court in writing that the defendant be committed to the Diversion Center Incarceration Program.

3. Upon receipt of such a recommendation and a determination by the court that the defendant will benefit from the program and is capable of returning to society as a productive citizen following successful completion of the program, and if the defendant would otherwise be committed to the Department, the court (i) shall impose sentence, suspend the sentence, and place the defendant on probation pursuant to this section or (ii) following a finding that the defendant has violated the terms and conditions of his probation previously ordered, shall place the defendant on probation pursuant to this section. Such probation shall be conditioned upon the defendant's entry into and successful completion of the Diversion Center Incarceration Program. The court shall order that, upon successful completion of the program, the defendant shall be released from confinement and be under intensive probation supervision for a period to be specified by the court followed by an additional period of regular probation of not less than one year. The court shall further order that the defendant, prior to release from confinement, shall (a) make reasonable efforts to secure and maintain employment, (b) comply with a plan of restitution or community service, (c) comply with a plan for payment of fines, if any, and costs of court, and (d) undergo substance abuse treatment, if necessary. The court may impose such other terms and conditions of probation as it deems appropriate. A sentence to the Diversion Center Incarceration Program shall not be imposed in addition to an active sentence to a state correctional facility.

4. Upon the defendant's (i) voluntary withdrawal from the program, (ii) removal from the program by the Department for intractable behavior as defined in § 19.2-316.1, or (iii) failure to comply with the terms and conditions of probation, the court shall cause the defendant to show cause why his probation and suspension of sentence should not be revoked. Upon a finding that the defendant voluntarily withdrew from the program, was removed from the program by the Department for intractable behavior, or failed to comply with the terms and conditions of probation, the court may revoke all or part of the probation and suspended sentence, and commit the defendant as otherwise provided in this chapter.

B. Any offender as described in § 19.2-316.1 paroled under § 53.1-155 or mandatorily released under § 53.1-159 and for whom probable cause that a violation of parole or of the terms and conditions of mandatory release, other than the occurrence of a new felony or Class 1 or Class 2 misdemeanor, has been determined under § 53.1-165, may be considered by the Parole Board for commitment to a diversion center as established under § 53.1-67.7 as follows:

1. The Parole Board or its authorized hearing officer, with the violator's consent or upon receipt of a defendant's written voluntary agreement to participate form from the probation and parole officer, may order the violator to be evaluated and diagnosed by the Department of Corrections to determine suitability for participation in the Diversion Center Incarceration Program. The evaluation and diagnosis may be conducted by the Department at any state or local correctional facility, probation or parole office, or other location deemed appropriate by the Department.

2. Upon determination that (i) such commitment is in the best interest of the Commonwealth and the violator and (ii) facilities are available for the confinement of the violator, the Department shall recommend to the Parole Board in writing that the violator be committed to the Diversion Center Incarceration Program. The Department shall have the final authority to determine an individual's suitability for the program.

3. Upon receipt of such a recommendation and a determination by the Parole Board that the violator will benefit from the program and is capable of returning to society as a productive citizen following successful completion of the program and if the violator would otherwise be committed to the Department, the Parole Board shall restore the violator to parole supervision conditioned upon entry into and successful completion of the Diversion Center Incarceration Program. The Parole Board shall order that, upon successful completion of the program, the violator shall be placed under parole supervision for a period of not less than one year. The Parole Board may impose such other terms and conditions of parole or mandatory release as it deems appropriate. The time spent in the program shall not be counted as service of any part of a term of imprisonment for which he was sentenced upon his conviction.

4. Upon the violator's (i) voluntary withdrawal from the program, (ii) removal from the program by the Department for intractable behavior as defined in § 19.2-316.1, or (iii) failure to comply with the terms and conditions of parole or mandatory release, the Parole Board may revoke parole or mandatory release and recommit the violator as provided in § 53.1-165.

C. A person sentenced pursuant to this article shall be required to pay an amount to be determined by the Board of Corrections pursuant to regulation to defray the cost of his keep.

1994, 2nd Sp. Sess., cc. 1, 2; 1995, cc. 502, 574; 2000, c. 338; 2002, c. 604; 2005, c. 604; 2008, cc. 384, 757.



§ 19.2-317. When writ of error lies in criminal case for accused; when for Commonwealth; when for county, city or town

A. A writ of error shall lie in a criminal case to the judgment of a circuit court or the judge thereof, from the Court of Appeals as provided in § 17.1-406. It shall lie in any such case for the accused and if the case is for the violation of any law relating to the state revenue, it shall lie also for the Commonwealth.

B. A writ of error shall also lie for any county, city or town from the Supreme Court to the judgment of any circuit court declaring an ordinance of such county, city or town to be unconstitutional or otherwise invalid, except when the violation of any such ordinance is made a misdemeanor by state statute.

C. A writ of error shall also lie for the Commonwealth from the Supreme Court to a judgment of the Court of Appeals in a criminal case, except where the decision of the Court of Appeals is made final under § 17.1-410 or § 19.2-408.

Code 1950, § 19.1-282; 1960, c. 366; 1975, c. 495; 1984, c. 703; 1997, c. 358.



§ 19.2-317.1. Repealed

Repealed by Acts 1990, c. 74 .



§ 19.2-318. Appeal on writ of error to judgment for contempt

From a judgment for any civil contempt of court an appeal may be taken to the Court of Appeals. A writ of error shall lie from the Court of Appeals to a judgment for criminal contempt of court. This section shall also be construed to authorize an appeal from or writ of error to a judgment of a circuit court rendered on appeal from a judgment of a district court for civil or criminal contempt.

Code 1950, § 19.1-283; 1960, c. 366; 1968, c. 639; 1975, c. 495; 1979, c. 649; 1984, c. 703.



§ 19.2-319. When execution of sentence to be suspended; bail; appeal from denial

If a person sentenced by a circuit court to death or confinement in the state correctional facility indicates an intention to apply for a writ of error, the circuit court shall postpone the execution of such sentence for such time as it may deem proper.

In any other criminal case wherein judgment is given by any court to which a writ of error lies, and in any case of judgment for any civil or criminal contempt, from which an appeal may be taken or to which a writ of error lies, the court giving such judgment may postpone the execution thereof for such time and on such terms as it deems proper.

In any case after conviction if the sentence, or the execution thereof, is suspended in accordance with this section, or for any other cause, the court, or the judge thereof, may, and in any case of a misdemeanor shall, set bail in such penalty and for appearance at such time as the nature of the case may require; provided that, if the conviction was for a violent felony as defined in § 19.2-297.1 and the defendant was sentenced to serve a period of incarceration not subject to suspension, then the court shall presume, subject to rebuttal, that no condition or combination of conditions of bail will reasonably assure the appearance of the convicted person or the safety of the public.

In any case in which the court denies bail, the reason for such denial shall be stated on the record of the case. A writ of error from the Court of Appeals shall lie to any such judgment refusing bail or requiring excessive bail, except that in any case where a person has been sentenced to death, a writ of error shall lie from the Supreme Court. Upon review by the Court of Appeals or the Supreme Court, if the decision by the trial court to deny bail is overruled, the appellate court shall either set bail or remand the matter to circuit court for such further action regarding bail as the appellate court directs.

Code 1950, § 19.1-281; 1960, c. 366; 1975, c. 495; 1979, c. 649; 1984, c. 703; 1987, c. 175; 1988, c. 524; 1999, c. 821; 2008, cc. 126, 146.



§ 19.2-320. Petitioner for writ of error to comply with Rules of Court

Any party for whom a writ of error lies may apply therefor by complying with the provisions of the Rules of the Supreme Court of Virginia relative to the appeal of criminal cases to the Court of Appeals, or where an appeal is taken to the Supreme Court, with the Rules of the Supreme Court relative to appeal of criminal cases to the Supreme Court.

Code 1950, § 19.1-284; 1960, c. 366; 1975, c. 495; 1984, c. 703.



§ 19.2-321. With whom petition for writ of error filed

A. The petition to the Court of Appeals shall be filed with the Clerk of the Court in the manner and within the time provided by law.

B. The petition in a case wherein a writ of error lies from the Supreme Court shall be filed with the Clerk of that Court in the manner and within the time provided by law.

Code 1950, § 19.1-285; 1960, c. 366; 1975, c. 495; 1976, c. 615; 1984, c. 703.



§ 19.2-321.1. Motion in the Court of Appeals for delayed appeal in criminal cases

A. Filing and content of motion. -- When, due to the error, neglect, or fault of counsel representing the appellant, or of the court reporter, or of the circuit court or an officer or employee thereof, an appeal in a criminal case has (i) never been initiated; (ii) been dismissed for failure to adhere to proper form, procedures, or time limits in the perfection of the appeal; or (iii) been denied or the conviction has been affirmed, for failure to file or timely file the indispensable transcript or written statement of facts as required by law or by the Rules of the Supreme Court; then a motion for leave to pursue a delayed appeal may be filed in the Court of Appeals within six months after the appeal has been dismissed or denied, the conviction has been affirmed, or the circuit court judgment sought to be appealed has become final, whichever is later. Such motion shall identify the circuit court and the style, date, and circuit court record number of the judgment sought to be appealed, and, if one was assigned in a prior attempt to appeal the judgment, shall give the Court of Appeals record number in that proceeding, and shall set forth the specific facts establishing the said error, neglect, or fault. If the error, neglect, or fault is alleged to be that of an attorney representing the appellant, the motion shall be accompanied by the affidavit of the attorney whose error, neglect, or fault is alleged, verifying the specific facts alleged in the motion, and certifying that the appellant is not personally responsible, in whole or in part, for the error, neglect, or fault causing loss of the original opportunity for appeal.

B. Service, response, and disposition. -- Such motion shall be served on the attorney for the Commonwealth or, if a petition for appeal was granted in the original attempt to appeal, upon the Attorney General, in accordance with the Rules of the Supreme Court. If the Commonwealth disputes the facts alleged in the motion, or contends that those facts do not entitle the appellant to a delayed appeal under this section, the motion shall be denied without prejudice to the appellant's right to seek a delayed appeal by means of petition for a writ of habeas corpus. Otherwise, the Court of Appeals shall, if the motion meets the requirements of this section, grant appellant leave to initiate or re-initiate pursuit of the appeal.

C. Time limits when motion granted. -- If the motion is granted, all computations of time under the Rules of the Supreme Court shall run from the date of the order of the Court of Appeals granting the motion, or if the appellant has been determined to be indigent, from the date of the order by the circuit court appointing counsel to represent the appellant in the delayed appeal, whichever is later.

2005, c. 836; 2011, c. 278.



§ 19.2-321.2. Motion in the Supreme Court for delayed appeal in criminal cases

A. Filing and content of motion. -- When, due to the error, neglect, or fault of counsel representing the appellant, or of the court reporter, or of the Court of Appeals or the circuit court or an officer or employee of either, an appeal from the Court of Appeals to the Supreme Court in a criminal case has (i) never been initiated; (ii) been dismissed for failure to adhere to proper form, procedures, or time limits in the perfection of the appeal; or (iii) been denied or the conviction has been affirmed, for failure to file or timely file the indispensable transcript or written statement of facts as required by law or by the Rules of the Supreme Court; then a motion for leave to pursue a delayed appeal may be filed in the Supreme Court within six months after the appeal has been dismissed or denied, the conviction has been affirmed, or the Court of Appeals judgment sought to be appealed has become final, whichever is later. Such motion shall identify by the style, date, and Court of Appeals record number of the judgment sought to be appealed, and, if one was assigned in a prior attempt to appeal the judgment to the Supreme Court, shall give the record number assigned in the Supreme Court in that proceeding, and shall set forth the specific facts establishing the said error, neglect, or fault. If the error, neglect, or fault is alleged to be that of an attorney representing the appellant, the motion shall be accompanied by the affidavit of the attorney whose error, neglect, or fault is alleged, verifying the specific facts alleged in the motion, and certifying that the appellant is not personally responsible, in whole or in part, for the error, neglect, or fault causing loss of the original opportunity for appeal.

B. Service, response, and disposition. -- Such motion shall be served on the attorney for the Commonwealth or, if a petition for appeal was granted in the Court of Appeals or in the Supreme Court in the original attempt to appeal, upon the Attorney General, in accordance with Rule 5:4 of the Supreme Court. If the Commonwealth disputes the facts alleged in the motion, or contends that those facts do not entitle the appellant to a delayed appeal under this section, the motion shall be denied without prejudice to the appellant's right to seek a delayed appeal by means of petition for a writ of habeas corpus. Otherwise, the Supreme Court shall, if the motion meets the requirements of this section, grant appellant leave to initiate or re-initiate pursuit of the appeal from the Court of Appeals to the Supreme Court.

C. Time limits when motion granted. -- If the motion is granted, all computations of time under the Rules of the Supreme Court shall run from the date of the order of the Supreme Court granting the motion, or if the appellant has been determined to be indigent, from the date of the order by the circuit court appointing counsel to represent the appellant in the delayed appeal, whichever is later.

D. Applicability. -- The provisions of this section shall not apply to cases in which the appellant is responsible, in whole or in part, for the error, neglect, or fault causing loss of the original opportunity for appeal, nor shall it apply in cases where the claim of error, neglect, or fault has already been alleged and rejected in a prior judicial proceeding, nor shall it apply in cases in which a sentence of death has been imposed.

2005, c. 836; 2011, c. 278.



§ 19.2-322. Repealed

Repealed by Acts 1984, c. 703.



§ 19.2-322.1. Suspension of execution of judgment on appeal

Execution of a judgment from which an appeal to the Court of Appeals or the Supreme Court is sought may be suspended during an appeal provided the appeal is timely prosecuted and an appeal bond is filed as provided in § 8.01-676.1.

1984, c. 703.



§ 19.2-323. Denial by judge or justice no bar to allowance by Court

The denial of a writ of error by a judge or justice of an appellate court, in the vacation of that court, shall not prevent the allowance of the writ by the Court, if by it deemed proper, on presentation of the petition to that Court at its next term.

Code 1950, § 19.1-287; 1960, c. 366; 1975, c. 495; 1976, c. 615; 1984, c. 703.



§ 19.2-324. Decision of appellate court

The court from which a writ of error lies shall affirm the judgment, if there be no error therein, and reverse the same in whole or in part, if erroneous, and enter such judgment as the court whose error is sought to be corrected ought to have entered; or remand the cause and direct a new trial; affirming in those cases where the voices on both sides are equal.

Code 1950, § 19.1-288; 1960, c. 366; 1975, c. 495.



§ 19.2-324.1. Erroneously admitted evidence; appeal

In appeals to the Court of Appeals or the Supreme Court, when a challenge to a conviction rests on a claim that the evidence was insufficient because the trial court improperly admitted evidence, the reviewing court shall consider all evidence admitted at trial to determine whether there is sufficient evidence to sustain the conviction. If the reviewing court determines that evidence was erroneously admitted and that such error was not harmless, the case shall be remanded for a new trial if the Commonwealth elects to have a new trial.

2013, c. 675.



§ 19.2-325. Provisions which apply to criminal as well as civil cases; when plaintiff in error unable to pay printing costs

Sections 8.01-675.1, 8.01-675.2, 8.01-675.3, 8.01-684 and 17.1-328 shall apply as well to criminal cases as to civil cases. In a felony case in the Court of Appeals or the Supreme Court, if the plaintiff in error files with the Clerk of the Court an affidavit that he is unable to pay or secure to be paid the costs of printing the record in the case, together with a certificate of the judge of the trial court to the effect that he has investigated the matter and is of opinion that the plaintiff in error is unable to pay, or secure to be paid, such costs, the printing shall be done as if the costs had been paid and the clerk shall not be required to account for and pay the same into the state treasury. However, if the costs are not paid or secured to be paid and upon the hearing of the case the judgment of the court below is wholly affirmed by the Court of Appeals and no appeal granted by the Supreme Court, or wholly affirmed by the Supreme Court where appeal is granted, the Court in affirming the judgment shall also give judgment in behalf of the Commonwealth against the plaintiff in error for the amount of the costs to be taxed by its clerk.

Code 1950, § 19.1-289; 1960, c. 366; 1975, c. 495; 1984, c. 703.



§ 19.2-326. Payment of expenses of appeals of indigent defendants

In any felony or misdemeanor case wherein the judge of the circuit court, from the affidavit of the defendant or any other evidence certifies that the defendant is financially unable to pay his attorneys' fees, costs and expenses incident to an appeal, the court to which an appeal is taken shall order the payment of such attorneys' fees in an amount not less than $300, costs or necessary expenses of such attorneys in an amount deemed reasonable by the court, by the Commonwealth out of the appropriation for criminal charges. If the conviction is upheld on appeal, the attorney's fees, costs and necessary expenses of such attorney paid by the Commonwealth under the provisions hereof shall be assessed against the defendant.

Code 1950, § 17-30.2; 1962, c. 419; 1964, c. 651; 1975, c. 495; 1980, c. 626; 1984, c. 703.



§ 19.2-327. How judgment of appellate court certified and entered

The judgment of the Court of Appeals or of the Supreme Court shall be certified to the court to whose judgment the writ of error was allowed. The court or the clerk thereof shall cause the same to be entered on its order book as its own judgment.

Code 1950, § 19.1-290; 1960, c. 366; 1975, c. 495; 1984, c. 703.



§ 19.2-327.01. Repealed

Repealed by Acts 2004, c. 337.



§ 19.2-327.1. Motion by a convicted felon or person adjudicated delinquent for scientific analysis of newly discovered or previously untested scientific evidence; procedure

A. Notwithstanding any other provision of law or rule of court, any person convicted of a felony or any person who was adjudicated delinquent by a circuit court of an offense that would be a felony if committed by an adult may, by motion to the circuit court that entered the original conviction or the adjudication of delinquency, apply for a new scientific investigation of any human biological evidence related to the case that resulted in the felony conviction or adjudication of delinquency if: (i) the evidence was not known or available at the time the conviction or adjudication of delinquency became final in the circuit court or the evidence was not previously subjected to testing because the testing procedure was not available at the Department of Forensic Science at the time the conviction or adjudication of delinquency became final in the circuit court; (ii) the evidence is subject to a chain of custody sufficient to establish that the evidence has not been altered, tampered with, or substituted in any way; (iii) the testing is materially relevant, noncumulative, and necessary and may prove the actual innocence of the convicted person or the person adjudicated delinquent; (iv) the testing requested involves a scientific method employed by the Department of Forensic Science; and (v) the person convicted or adjudicated delinquent has not unreasonably delayed the filing of the petition after the evidence or the test for the evidence became available at the Department of Forensic Science.

B. The petitioner shall assert categorically and with specificity, under oath, the facts to support the items enumerated in subsection A and (i) the crime for which the person was convicted or adjudicated delinquent, (ii) the reason or reasons the evidence was not known or tested by the time the conviction or adjudication of delinquency became final in the circuit court, and (iii) the reason or reasons that the newly discovered or untested evidence may prove the actual innocence of the person convicted or adjudicated delinquent. Such motion shall contain all relevant allegations and facts that are known to the petitioner at the time of filing and shall enumerate and include all previous records, applications, petitions, and appeals and their dispositions.

C. The petitioner shall serve a copy of such motion upon the attorney for the Commonwealth. The Commonwealth shall file its response to the motion within 30 days of the receipt of service. The court shall, no sooner than 30 and no later than 90 days after such motion is filed, hear the motion. Motions made by a petitioner under a sentence of death shall be given priority on the docket.

D. The court shall, after a hearing on the motion, set forth its findings specifically as to each of the items enumerated in subsections A and B and either (i) dismiss the motion for failure to comply with the requirements of this section or (ii) dismiss the motion for failure to state a claim upon which relief can be granted or (iii) order that the testing be done by the Department of Forensic Science based on a finding of clear and convincing evidence that the requirements of subsection A have been met.

E. The court shall order the tests to be performed by the Department of Forensic Science and prescribe in its order, pursuant to standards and guidelines established by the Department, the method of custody, transfer, and return of evidence submitted for scientific investigation sufficient to insure and protect the Commonwealth's interest in the integrity of the evidence. The results of any such testing shall be furnished simultaneously to the court, the petitioner and his attorney of record and the attorney for the Commonwealth. The Department of Forensic Science shall give testing priority to cases in which a sentence of death has been imposed. The results of any tests performed and any hearings held pursuant to this section shall become a part of the record.

F. Nothing in this section shall constitute grounds to delay setting an execution date pursuant to § 53.1-232.1 or to grant a stay of execution that has been set pursuant to clause (iii) or (iv) of § 53.1-232.1.

G. An action under this section or the performance of any attorney representing the petitioner under this section shall not form the basis for relief in any habeas corpus proceeding or any other appeal. Nothing in this section shall create any cause of action for damages against the Commonwealth or any of its political subdivisions or any officers, employees or agents of the Commonwealth or its political subdivisions.

H. In any petition filed pursuant to this chapter, the petitioner is entitled to representation by counsel subject to the provisions of Article 3 (§ 19.2-157 et seq.) of Chapter 10.

2001, cc. 873, 874; 2005, cc. 868, 881; 2013, c. 170.



§ 19.2-327.2. Issuance of writ of actual innocence based on biological evidence

Notwithstanding any other provision of law or rule of court, upon a petition of a person who was convicted of a felony upon a plea of not guilty or who was adjudicated delinquent upon a plea of not guilty by a circuit court of an offense that would be a felony if committed by an adult, or for any person, regardless of the plea, sentenced to death, or convicted or adjudicated delinquent of (i) a Class 1 felony, (ii) a Class 2 felony, or (iii) any felony for which the maximum penalty is imprisonment for life, the Supreme Court shall have the authority to issue writs of actual innocence under this chapter. The writ shall lie to the circuit court that entered the felony conviction or adjudication of delinquency and that court shall have the authority to conduct hearings, as provided for in § 19.2-327.5, on such a petition as directed by order from the Supreme Court.

2001, cc. 873, 874; 2009, cc. 139, 320; 2013, c. 170.



§ 19.2-327.2:1. Petition for writ of actual innocence joined by Attorney General; release of prisoner; bond hearing

The Attorney General may join in a petition for a writ of actual innocence made pursuant to § 19.2-327.2. When such petition is so joined, the petitioner may file a copy of the petition and attachments thereto and the Attorney General's answer with the circuit court that entered the felony conviction and move the court for a hearing to consider release of the person on bail pursuant to Chapter 9 (§ 19.2-119 et seq.). Upon hearing and for good cause shown, the court may order the person released from custody subject to the terms and conditions of bail so established, pending a ruling by the Supreme Court on the writ under § 19.2-327.5.

2015, c. 66.



§ 19.2-327.3. Contents and form of the petition based on previously unknown or untested human biological evidence of actual innocence

A. The petitioner shall allege categorically and with specificity, under oath, the following: (i) the crime for which the petitioner was convicted or the offense for which the petitioner was adjudicated delinquent, and that such conviction or adjudication of delinquency was upon a plea of not guilty or that the person is under a sentence of death or convicted of (a) a Class 1 felony, (b) a Class 2 felony, or (c) any felony for which the maximum penalty is imprisonment for life; (ii) that the petitioner is actually innocent of the crime for which he was convicted or adjudicated delinquent; (iii) an exact description of the human biological evidence and the scientific testing supporting the allegation of innocence; (iv) that the evidence was not previously known or available to the petitioner or his trial attorney of record at the time the conviction or adjudication of delinquency became final in the circuit court, or if known, the reason that the evidence was not subject to the scientific testing set forth in the petition; (v) the date the test results under § 19.2-327.1 became known to the petitioner or any attorney of record; (vi) that the petitioner or his attorney of record has filed the petition within 60 days of obtaining the test results under § 19.2-327.1; (vii) the reason or reasons the evidence will prove that no rational trier of fact would have found proof of guilt or delinquency beyond a reasonable doubt; and (viii) for any conviction or adjudication of delinquency that became final in the circuit court after June 30, 1996, that the evidence was not available for testing under § 9.1-1104. The Supreme Court may issue a stay of execution pending proceedings under the petition. Nothing in this chapter shall constitute grounds to delay setting an execution date pursuant to § 53.1-232.1 or to grant a stay of execution that has been set pursuant to clause (iii) or (iv) of § 53.1-232.1.

B. Such petition shall contain all relevant allegations of facts that are known to the petitioner at the time of filing and shall enumerate and include all previous records, applications, petitions, and appeals and their dispositions. A copy of any test results shall be filed with the petition. The petition shall be filed on a form provided by the Supreme Court. If the petitioner fails to submit a completed form, the Court may dismiss the petition or return the petition to the prisoner pending the completion of such form. The petitioner shall be responsible for all statements contained in the petition. Any false statement in the petition, if such statement is knowingly or willfully made, shall be a ground for prosecution and conviction of perjury as provided for in § 18.2-434.

C. The Supreme Court shall not accept the petition unless it is accompanied by a duly executed return of service in the form of a verification that a copy of the petition and all attachments has been served on the attorney for the Commonwealth of the jurisdiction where the conviction or adjudication of delinquency occurred and the Attorney General or an acceptance of service signed by these officials, or any combination thereof. The Attorney General shall have 30 days after receipt of the record by the clerk of the Supreme Court in which to file a response to the petition. The response may contain a proffer of any evidence pertaining to the guilt or delinquency or innocence of the petitioner that is not included in the record of the case, including evidence that was suppressed at trial.

D. The Supreme Court may, when the case has been before a trial or appellate court, inspect the record of any trial or appellate court action, and the Court may, in any case, award a writ of certiorari to the clerk of the respective court below, and have brought before the Court the whole record or any part of any record.

E. In any petition filed pursuant to this chapter, the petitioner is entitled to representation by counsel subject to the provisions of Article 3 (§ 19.2-157 et seq.) of Chapter 10.

2001, cc. 873, 874; 2003, c. 131; 2005, cc. 868, 881; 2009, cc. 139, 320; 2013, cc. 170, 180.



§ 19.2-327.4. Determination by the Supreme Court for findings of fact by the circuit court

If the Supreme Court determines from the petition, from any hearing on the petition, from a review of the records of the case, including the record of any hearing on a motion to test evidence pursuant to § 9.1-1104, or from any response from the Attorney General that a resolution of the case requires further development of the facts under this chapter, the court may order the circuit court to conduct a hearing within 90 days after the order has been issued to certify findings of fact with respect to such issues as the Supreme Court shall direct. The record and certified findings of fact of the circuit court shall be filed in the Supreme Court within 30 days after the hearing is concluded. The petitioner or his attorney of record, the attorney for the Commonwealth and the Attorney General shall be served a copy of the order stating the specific purpose and evidence for which the hearing has been ordered.

2001, cc. 873, 874; 2005, cc. 868, 881.



§ 19.2-327.5. Relief under writ

Upon consideration of the petition, the response by the Commonwealth, previous records of the case, the record of any hearing held under this chapter and the record of any hearings held pursuant to § 19.2-327.1, and if applicable, any findings certified from the circuit court pursuant to § 19.2-327.4, the Supreme Court shall either dismiss the petition for failure to state a claim or assert grounds upon which relief shall be granted; or upon a hearing the Court shall (i) dismiss the petition for failure to establish allegations sufficient to justify the issuance of the writ or (ii) only upon a finding of clear and convincing evidence that the petitioner has proven all of the allegations contained in clauses (iv) through (viii) of subsection A of § 19.2-327.3, and upon a finding that no rational trier of fact would have found proof of guilt or delinquency beyond a reasonable doubt, grant the writ, and vacate the conviction or adjudication of delinquency, or in the event that the Court finds that no rational trier of fact would have found sufficient evidence beyond a reasonable doubt as to one or more elements of the offense for which the petitioner was convicted or adjudicated delinquent, but the Court finds that there remains in the original trial record evidence sufficient to find the petitioner guilty or delinquent beyond a reasonable doubt of a lesser included offense, the Court shall modify the conviction or adjudication of delinquency accordingly and remand the case to the circuit court for resentencing. The burden of proof in a proceeding brought pursuant to this chapter shall be upon the convicted or delinquent person seeking relief. If a writ vacating a conviction or adjudication of delinquency is granted, the Court shall forward a copy of the writ to the circuit court, where an order of expungement shall be immediately granted.

2001, cc. 873, 874; 2007, cc. 465, 824, 883, 905; 2009, cc. 139, 320; 2013, cc. 170, 180.



§ 19.2-327.6. Claims of relief

An action under this chapter or the performance of any attorney representing the petitioner under this chapter shall not form the basis for relief in any habeas corpus or appellate proceeding. Nothing in this chapter shall create any cause of action for damages against the Commonwealth or any of its political subdivisions or any officers, employees or agents of the Commonwealth or its political subdivisions.

2001, cc. 873, 874.



§ 19.2-327.10. Issuance of writ of actual innocence based on nonbiological evidence

Notwithstanding any other provision of law or rule of court, upon a petition of a person who was convicted of a felony upon a plea of not guilty, or the petition of a person who was adjudicated delinquent, upon a plea of not guilty, by a circuit court of an offense that would be a felony if committed by an adult, the Court of Appeals shall have the authority to issue writs of actual innocence under this chapter. Only one such writ based upon such conviction or adjudication of delinquency may be filed by a petitioner. The writ shall lie to the circuit court that entered the conviction or the adjudication of delinquency and that court shall have the authority to conduct hearings, as provided for in this chapter, on such a petition as directed by order from the Court of Appeals. In accordance with §§ 17.1-411 and 19.2-317, either party may appeal a final decision of the Court of Appeals to the Supreme Court of Virginia. Upon an appeal from the Court of Appeals, the Supreme Court of Virginia shall have the authority to issue writs in accordance with the provisions of this chapter.

2004, c. 1024; 2013, c. 170.



§ 19.2-327.10:1. Petition for writ of actual innocence joined by Attorney General; release of prisoner; bond hearing

The Attorney General may join in a petition for a writ of actual innocence made pursuant to § 19.2-327.10. When such petition is so joined, the petitioner may file a copy of the petition and attachments thereto and the Attorney General's answer with the circuit court that entered the felony conviction and move the court for a hearing to consider release of the person on bail pursuant to Chapter 9 (§ 19.2-119 et seq.). Upon hearing and for good cause shown, the court may order the person released from custody subject to the terms and conditions of bail so established, pending a ruling by the Court of Appeals on the writ under § 19.2-327.13.

2015, c. 66.



§ 19.2-327.11. Contents and form of the petition based on previously unknown or unavailable evidence of actual innocence

A. The petitioner shall allege categorically and with specificity, under oath, all of the following: (i) the crime for which the petitioner was convicted or the offense for which the petitioner was adjudicated delinquent, and that such conviction or adjudication of delinquency was upon a plea of not guilty; (ii) that the petitioner is actually innocent of the crime for which he was convicted or the offense for which he was adjudicated delinquent; (iii) an exact description of the previously unknown or unavailable evidence supporting the allegation of innocence; (iv) that such evidence was previously unknown or unavailable to the petitioner or his trial attorney of record at the time the conviction or adjudication of delinquency became final in the circuit court; (v) the date the previously unknown or unavailable evidence became known or available to the petitioner, and the circumstances under which it was discovered; (vi) that the previously unknown or unavailable evidence is such as could not, by the exercise of diligence, have been discovered or obtained before the expiration of 21 days following entry of the final order of conviction or adjudication of delinquency by the circuit court; (vii) the previously unknown or unavailable evidence is material and, when considered with all of the other evidence in the current record, will prove that no rational trier of fact would have found proof of guilt or delinquency beyond a reasonable doubt; and (viii) the previously unknown or unavailable evidence is not merely cumulative, corroborative or collateral. Nothing in this chapter shall constitute grounds to delay setting an execution date pursuant to § 53.1-232.1 or to grant a stay of execution that has been set pursuant to clause (iii) or (iv) of § 53.1-232.1 or to delay or stay any other appeals following conviction or adjudication of delinquency, or petitions to any court. Human biological evidence may not be used as the sole basis for seeking relief under this writ but may be used in conjunction with other evidence.

B. Such petition shall contain all relevant allegations of facts that are known to the petitioner at the time of filing, shall be accompanied by all relevant documents, affidavits and test results, and shall enumerate and include all relevant previous records, applications, petitions, and appeals and their dispositions. The petition shall be filed on a form provided by the Supreme Court. If the petitioner fails to submit a completed form, the Court of Appeals may dismiss the petition or return the petition to the petitioner pending the completion of such form. Any false statement in the petition, if such statement is knowingly or willfully made, shall be a ground for prosecution of perjury as provided for in § 18.2-434.

C. In cases brought by counsel for the petitioner, the Court of Appeals shall not accept the petition unless it is accompanied by a duly executed return of service in the form of a verification that a copy of the petition and all attachments have been served on the attorney for the Commonwealth of the jurisdiction where the conviction or adjudication of delinquency occurred and the Attorney General, or an acceptance of service signed by these officials, or any combination thereof. In cases brought by petitioners pro se, the Court of Appeals shall not accept the petition unless it is accompanied by a certificate that a copy of the petition and all attachments have been sent, by certified mail, to the attorney for the Commonwealth of the jurisdiction where the conviction or adjudication of delinquency occurred and the Attorney General. If the Court of Appeals does not summarily dismiss the petition, it shall so notify in writing the Attorney General, the attorney for the Commonwealth, and the petitioner. The Attorney General shall have 60 days after receipt of such notice in which to file a response to the petition that may be extended for good cause shown; however, nothing shall prevent the Attorney General from filing an earlier response. The response may contain a proffer of any evidence pertaining to the guilt or delinquency or innocence of the petitioner that is not included in the record of the case, including evidence that was suppressed at trial.

D. The Court of Appeals may inspect the record of any trial or appellate court action, and the Court may, in any case, award a writ of certiorari to the clerk of the respective court below, and have brought before the Court the whole record or any part of any record. If, in the judgment of the Court, the petition fails to state a claim, or if the assertions of previously unknown or unavailable evidence, even if true, would fail to qualify for the granting of relief under this chapter, the Court may dismiss the petition summarily, without any hearing or a response from the Attorney General.

E. In any petition filed pursuant to this chapter that is not summarily dismissed, the petitioner is entitled to representation by counsel subject to the provisions of Article 3 (§ 19.2-157 et seq.) and Article 4 (§ 19.2-163.3 et seq.) of Chapter 10. The Court of Appeals may, in its discretion, appoint counsel prior to deciding whether a petition should be summarily dismissed.

2004, c. 1024; 2013, cc. 170, 180.



§ 19.2-327.12. Determination by Court of Appeals for findings of fact by the circuit court

If the Court of Appeals determines from the petition, from any hearing on the petition, from a review of the records of the case, or from any response from the Attorney General that a resolution of the case requires further development of the facts, the court may order the circuit court in which the order of conviction or the adjudication of delinquency was originally entered to conduct a hearing within 90 days after the order has been issued to certify findings of fact with respect to such issues as the Court of Appeals shall direct. The record and certified findings of fact of the circuit court shall be filed in the Court of Appeals within 30 days after the hearing is concluded. The petitioner or his attorney of record, the attorney for the Commonwealth and the Attorney General shall be served a copy of the order stating the specific purpose and evidence for which the hearing has been ordered.

2004, c. 1024; 2013, c. 170.



§ 19.2-327.13. Relief under writ

Upon consideration of the petition, the response by the Commonwealth, previous records of the case, the record of any hearing held under this chapter and, if applicable, any findings certified from the circuit court pursuant to an order issued under this chapter, the Court of Appeals, if it has not already summarily dismissed the petition, shall either dismiss the petition for failure to state a claim or assert grounds upon which relief shall be granted; or the Court shall (i) dismiss the petition for failure to establish previously unknown or unavailable evidence sufficient to justify the issuance of the writ, or (ii) only upon a finding that the petitioner has proven by clear and convincing evidence all of the allegations contained in clauses (iv) through (viii) of subsection A of § 19.2-327.11, and upon a finding that no rational trier of fact would have found proof of guilt or delinquency beyond a reasonable doubt, grant the writ, and vacate the conviction or finding of delinquency, or in the event that the Court finds that no rational trier of fact would have found sufficient evidence beyond a reasonable doubt as to one or more elements of the offense for which the petitioner was convicted or adjudicated delinquent, but the Court finds that there remains in the original trial record evidence sufficient to find the petitioner guilty or delinquent beyond a reasonable doubt of a lesser included offense, the Court shall modify the order of conviction or delinquency accordingly and remand the case to the circuit court that entered the conviction or adjudication of delinquency for resentencing. The burden of proof in a proceeding brought pursuant to this chapter shall be upon the convicted or delinquent person seeking relief. If a writ vacating a conviction or adjudication of delinquency is granted, and no appeal is made to the Supreme Court, or the Supreme Court denies the Commonwealth's petition for appeal or upholds the decision of the Court of Appeals to grant the writ, the Court of Appeals shall forward a copy of the writ to the circuit court, where an order of expungement shall be immediately granted.

2004, c. 1024; 2007, cc. 465, 824, 883, 905; 2013, cc. 170, 180.



§ 19.2-327.14. Claims of relief

An action under this chapter or the actions of any attorney representing the petitioner under this chapter shall not form the basis for relief in any habeas corpus proceeding. Nothing in this chapter shall create any cause of action for damages against the Commonwealth or any of its political subdivisions.

2004, c. 1024.



§ 19.2-328. When jailers and sheriffs to summon or employ guards and other persons; allowances therefor

Whenever in the discretion of the court it is necessary for the safekeeping of a prisoner under charge of, or sentence for, crime, whether the prisoner be in jail, hospital, court or elsewhere, the court may order the jailer to summon a sufficient guard, and whenever ordered by the court to do so, the sheriff of any county or city shall summon or employ temporarily such person or persons as may be needed to preserve proper order or otherwise to aid the court in its proper operation and functioning, and for such guard or other service the court may allow therefor so much as it deems proper, not exceeding the hourly equivalent of the minimum annual salary paid a full-time deputy sheriff who performs like services in the same county or city; in addition, mileage and other expenses for rendering the services shall be paid for each person, the same to be paid out of the budget allotted to the sheriff as approved by the Compensation Board, except when payment for such guard is otherwise provided under the provisions of § 53.1-94 of the Code of Virginia .

Code 1950, § 19.1-308; 1960, c. 366; 1972, c. 225; 1973, c. 401; 1975, c. 495; 1981, c. 386; 1985, c. 321.



§ 19.2-329. Allowance to witnesses

Sections 17.1-612 to 17.1-616, inclusive, shall apply to a person attending as a witness, under a recognizance or summons in a criminal case, as well as to a person attending under a summons in a civil case, except that a person residing out of this Commonwealth, who attends a court therein as a witness, shall be allowed by the court a proper compensation for attendance and travel to and from the place of his abode, the amount of the same to be fixed by the court.

Code 1950, § 19.1-312; 1960, c. 366; 1975, c. 495; 1977, c. 483.



§ 19.2-330. Compensation to witnesses from out of Commonwealth

Any witness from without the Commonwealth whose attendance is compelled under the provisions of Chapter 16, Article 2 (§ 19.2-272 et seq.) of this title shall be deemed to render a service within the meaning of § 19.2-332 and the compensation and expenses of such witness, whether on behalf of the Commonwealth or the accused, may be paid out of the state treasury in accordance with the provisions of such section. But the compensation and expenses of any witness summoned on behalf of an accused shall not be certified to the state treasury as a compensation under such section except in cases when the court or judge thereof is satisfied that the defendant is without means to pay same and is unable to provide the costs incident thereto.

Code 1950, § 19.1-313; 1960, c. 366; 1975, c. 495.



§ 19.2-331. When Commonwealth pays witnesses in case of misdemeanor

Payment shall not be made out of the state treasury to a witness attending for the Commonwealth in any prosecution for a misdemeanor unless it appears that the sum to which the witness is entitled cannot be obtained:

(1) If it be a case wherein there is a prosecutor and the defendant is convicted, by reason of the insolvency of the defendant, or

(2) If it be a case in which there is no prosecutor, by reason of the acquittal or insolvency of the defendant or other cause.

Code 1950, § 19.1-314; 1960, c. 366; 1975, c. 495.



§ 19.2-332. Compensation to officer or other person for services not otherwise compensable

Whenever in a criminal case an officer or other person renders any service required by law for which no specific compensation is provided, or whenever any other service has been rendered pursuant to the request or prior approval of the court, the court shall allow therefor such sum as it deems reasonable, including mileage at a rate provided by law, and such allowance shall be paid out of the state treasury from the appropriation for criminal charges on the certificate of the court stating the nature of the service. This section shall not prevent any payment under § 2.2-816, which could have been made if this section had not been enacted.

This section shall not be construed to authorize the payment of any additional compensation to an officer or other employee of the Commonwealth who is compensated for his services exclusively by salary unless it be otherwise expressly provided by law.

Code 1950, § 19.1-315; 1960, c. 366; 1972, c. 719; 1975, c. 495.



§ 19.2-333. No state fees to attorney for the Commonwealth

No fee to an attorney for the Commonwealth shall be payable out of the state treasury, unless it be expressly so provided.

Code 1950, § 19.1-316; 1960, c. 366; 1975, c. 495.



§ 19.2-334. By whom certificate of allowance to be made; vouchers to accompany it; proof of correctness; what entry to state

Any other expense incident to a proceeding in a criminal case which is payable out of the state treasury otherwise than under §§ 2.2-816, 19.2-330 or § 19.2-332 shall be certified by the court. If it be a judge of a district court exercising jurisdiction, it shall be certified by such judge to the Supreme Court. With the certificate of allowance there shall be transmitted to the Supreme Court the vouchers on which it is made. The court, in passing upon any account for fees or expenses required to be certified by it under this section, before certifying the account, may, in its discretion, require proof of the correctness of any item thereof.

The entry of such certificate of allowance shall state how much thereof is on account of each person prosecuted.

Code 1950, §§ 19.1-317, 19.1-318; 1960, c. 366; 1975, c. 495; 1978, c. 195; 1979, c. 465.



§ 19.2-335. Judge of district court to certify to clerk of circuit court costs of proceedings in criminal cases before him

A judge of a district court before whom there is any proceeding in a criminal case, including any proceeding which has been deferred upon probation of the defendant pursuant to § 16.1-278.8, 16.1-278.9, 18.2-61, 18.2-67.1, 18.2-67.2, 18.2-251 or 19.2-303.2, shall certify to the clerk of the circuit court of his county or city, and a judge or court before whom there is, in a criminal case, any proceeding preliminary to conviction in another court, upon receiving information of the conviction from the clerk of the court wherein it is, shall certify to such clerk, all the expenses incident to such proceedings which are payable out of the state treasury.

Code 1950, § 19.1-319; 1960, c. 366; 1968, c. 639; 1975, c. 495; 1995, c. 485; 2005, c. 631.



§ 19.2-336. Clerk to make up statement of whole cost, and issue execution therefor

In every criminal case the clerk of the circuit court in which the accused is found guilty or is placed on probation during deferral of the proceedings pursuant to § 16.1-278.8, 16.1-278.9, 18.2-61, 18.2-67.1, 18.2-67.2, 18.2-251 or 19.2-303.2, or, if the conviction is in a district court, the clerk to which the judge thereof certifies as aforesaid, shall, as soon as may be, make up a statement of all the expenses incident to the prosecution, including such as are certified under § 19.2-335, and execution for the amount of such expenses shall be issued and proceeded with. Chapter 21 (§ 19.2-339 et seq.) shall apply thereto in like manner as if, on the day of completing the statement, there was a judgment in such court in favor of the Commonwealth against the accused for such amount as a fine. However, in any case in which an accused waives trial by jury, at least 10 days before trial, but the Commonwealth or the court trying the case refuses to so waive, then the cost of the jury shall not be included in such statement or judgment recorded pursuant to § 17.1-275.5.

Code 1950, § 19.1-320; 1960, c. 366; 1970, c. 429; 1975, c. 495; 1978, c. 716; 1995, c. 485; 2005, c. 631; 2012, c. 714.



§ 19.2-337. Claims not presented in time to be disallowed

If by reason of the failure of a person to present his claim in due time a sum be not included in such execution which would have been included if so presented, such claim, unless there be good cause for the failure, shall be disallowed.

Code 1950, § 19.1-321; 1960, c. 366; 1975, c. 495.



§ 19.2-338. Collection by town of cost of transporting prisoners

(1) Notwithstanding any provision of any charter or any law to the contrary, any town may provide that any person convicted of violating any ordinance of the town may be charged, in addition to all other costs, fines, fees and charges, the costs of transporting such person so convicted to and from a jail or other penal institution outside the corporate limits of such town designated by the town as a place of confinement for persons arrested for violating the ordinances of the town and required to be held in jail pending trial upon such charge. The cost of such transportation shall be taxed as a part of the costs payable by persons convicted of violating such ordinances.

(2) No officer transporting any person convicted of violating any ordinance of the town, as provided in subsection (1) hereof, shall charge or be paid, nor shall such town receive directly or indirectly, more than the cost of transporting such person when more than one person is transported.

Code 1950, § 19.1-322; 1960, c. 366; 1975, c. 495; 1995, c. 51.



§ 19.2-339. Word "fine" construed

Whenever the word "fine" is used in this chapter, it shall be construed to refer solely to the pecuniary penalty imposed by a court or jury upon a defendant who has been found guilty of a crime. The word "fine" shall not include other forfeitures, penalties, costs, amercements or the like, even though they follow as a consequence of conviction of crime.

Code 1950, § 19.1-323; 1960, c. 366; 1975, c. 495.



§ 19.2-340. Fines; how recovered; in what name

When any statute or ordinance prescribes a fine, unless it is otherwise expressly provided or would be inconsistent with the manifest intention of the General Assembly, it shall be paid to the Commonwealth if prescribed by a statute and recoverable by presentment, indictment, information or warrant and paid to the locality if prescribed by an ordinance and recoverable by warrant. Fines imposed and costs taxed in a criminal or traffic prosecution, including a prosecution for a violation of an ordinance adopted pursuant to § 46.2-1220, for committing an offense shall constitute a judgment and, if not paid at the time they are imposed, execution may issue thereon in the same manner as upon any other monetary judgment, subject to the period of limitations provided by § 19.2-341.

Code 1950, § 19.1-324; 1960, c. 366; 1975, c. 495; 1995, c. 438.



§ 19.2-340.1. Disposition of fines in criminal cases

When a law-enforcement officer of (i) the Department of State Police or (ii) any other division of the state government makes an arrest or issues a summons for a violation of a provision of the Code of Virginia, the person arrested or summoned shall be charged with a violation of that Code provision and shall not be charged with a substantially similar local ordinance. All fines collected upon conviction of any person so arrested or summoned shall be credited to the Literary Fund.

2012, c. 749.



§ 19.2-341. Penalties other than fines; how recovered; in what name; limitation of actions

When any statute or ordinance prescribes a monetary penalty other than a fine, unless it is otherwise expressly provided or would be inconsistent with the manifest intention of the General Assembly, it shall be paid to the Commonwealth if prescribed by a statute and paid to the locality if prescribed by an ordinance and recoverable by warrant, presentment, indictment, or information. Penalties imposed and costs taxed in any such proceeding shall constitute a judgment and, if not paid at the time they are imposed, execution may issue thereon in the same manner as upon any other monetary judgment. No such proceeding of any nature, however, shall be brought or had for the recovery of such a penalty or costs due the Commonwealth or any political subdivision thereof, unless within twenty years from the date of the offense or delinquency giving rise to imposition of such penalty if imposed by a circuit court, or within ten years if imposed by a general district court.

Code 1950, § 19.1-324; 1960, c. 366; 1975, c. 495; 1983, c. 499; 1995, c. 438.



§ 19.2-342. Where and in what court proceeding to be

In a proceeding under § 19.2-341, such warrant, presentment, indictment or information shall be in the county or city wherein the offense was committed or the delinquency occurred.

Code 1950, § 19.1-325; 1960, c. 366; 1975, c. 495.



§ 19.2-343. Reserved

Reserved.



§ 19.2-345. Repealed

Repealed by Acts 1988, c. 509.



§ 19.2-347. Repealed

Repealed by Acts 1983, c. 499.



§ 19.2-348. Attorneys for Commonwealth or clerks to superintend issue of executions, etc

The attorney for the Commonwealth or the clerk of the circuit court shall superintend the issuing of all executions or judgments for fines and penalties going wholly or in part to the Commonwealth or a county, city or town, in the circuit court or appropriate district court of his county or city.

Code 1950, § 19.1-341.1; 1960, c. 366; 1975, c. 495; 1983, c. 499; 1992, c. 623; 1994, c. 811.



§ 19.2-349. Responsibility for collections; clerks to report unsatisfied fines, etc.; duty of attorneys for Commonwealth; duties of Department of Taxation

A. The clerk of the circuit court and district court of every county and city shall submit to the judge of his court, the Department of Taxation, the State Compensation Board and the attorney for the Commonwealth of his county or city a monthly report of all fines, costs, forfeitures and penalties which are delinquent more than 30 days, including court-ordered restitution of a sum certain, imposed in his court for a violation of state law or a local ordinance which remain unsatisfied, including those which are delinquent in installment payments. The monthly report shall include the social security number or driver's license number of the defendant, if known, and such other information as the Department of Taxation and the Compensation Board deem appropriate. The Executive Secretary shall make the report required by this subsection on behalf of those clerks who participate in the Supreme Court's automated information system.

B. It shall be the duty of the attorney for the Commonwealth to cause proper proceedings to be instituted for the collection and satisfaction of all fines, costs, forfeitures, penalties and restitution. The attorney for the Commonwealth shall determine whether it would be impractical or uneconomical for such service to be rendered by the office of the attorney for the Commonwealth. If the defendant does not enter into an installment payment agreement under § 19.2-354, the attorney for the Commonwealth and the clerk may agree to a process by which collection activity may be commenced 30 days after judgment.

If the attorney for the Commonwealth does not undertake collection, he shall contract with (i) private attorneys or private collection agencies, (ii) enter into an agreement with a local governing body, (iii) enter into an agreement with the county or city treasurer, or (iv) use the services of the Department of Taxation, upon such terms and conditions as may be established by guidelines promulgated by the Office of the Attorney General, the Executive Secretary of the Supreme Court with the Department of Taxation and the Compensation Board. If the attorney for the Commonwealth undertakes collection, he shall follow the procedures established by the Department of Taxation and the Compensation Board. Such guidelines shall not supersede contracts between attorneys for the Commonwealth and private attorneys and collection agencies when active collection efforts are being undertaken. As part of such contract, private attorneys or collection agencies shall be given access to the social security number of the defendant in order to assist in the collection effort. Any such private attorney shall be subject to the penalties and provisions of § 18.2-186.3.

The fees of any private attorneys or collection agencies shall be paid on a contingency fee basis out of the proceeds of the amounts collected. However, in no event shall such attorney or collection agency receive a fee for amounts collected by the Department of Taxation under the Setoff Debt Collection Act (§ 58.1-520 et seq.). A local treasurer undertaking collection pursuant to an agreement with the attorney for the Commonwealth may collect the administrative fee authorized by § 58.1-3958.

C. The Department of Taxation and the State Compensation Board shall be responsible for the collection of any judgment which remains unsatisfied or does not meet the conditions of § 19.2-354. Persons owing such unsatisfied judgments or failing to comply with installment payment agreements under § 19.2-354 shall be subject to the delinquent tax collection provisions of Title 58.1. The Department of Taxation and the State Compensation Board shall establish procedures to be followed by clerks of courts, attorneys for the Commonwealth, other state agencies and any private attorneys or collection agents and may employ private attorneys or collection agencies, or engage other state agencies to collect the judgment. The Department of Taxation and the Commonwealth shall be entitled to deduct a fee for services from amounts collected for violations of local ordinances.

The Department of Taxation and the State Compensation Board shall annually report to the Governor and the General Assembly the total of fines, costs, forfeitures and penalties assessed, collected, and unpaid and those which remain unsatisfied or do not meet the conditions of § 19.2-354 by each circuit and district court. The report shall include the procedures established by the Department of Taxation and the State Compensation Board pursuant to this section and a plan for increasing the collection of unpaid fines, costs, forfeitures and penalties. The Auditor of Public Accounts shall annually report to the Governor, the Executive Secretary of the Supreme Court and the General Assembly as to the adherence of clerks of courts, attorneys for the Commonwealth and other state agencies to the procedures established by the Department of Taxation and the State Compensation Board.

Code 1950, § 19.1-341.2; 1960, c. 366; 1975, c. 495; 1979, c. 469; 1983, cc. 415, 499; 1988, cc. 742, 750, 770, 852; 1991, c. 202; 1992, c. 623; 1993, c. 269; 1994, cc. 841, 945; 2001, c. 414; 2003, c. 262; 2006, c. 359; 2007, c. 551; 2012, c. 615.



§ 19.2-349.1. Receipt of unpaid fines, costs, forfeitures, penalties, or restitution by Department of Motor Vehicles

At the direction of the Committee on District Courts or at the request of a circuit court clerk, the Executive Secretary of the Supreme Court may enter into an agreement with the Commissioner of the Department of Motor Vehicles authorizing the Department of Motor Vehicles to receive, on behalf of a district or circuit court, payment of any delinquent fines, costs, forfeitures, and penalties, including any court-ordered restitution of a sum certain, imposed by a court for the violation of a state law or a local ordinance. However, in no case shall the Department of Motor Vehicles be authorized to establish an installment plan for any such payments or to receive partial payment of the full amount imposed by the court for the violation of a state law or a local ordinance.

For each such payment it receives, the Department of Motor Vehicles may impose and collect a processing fee, to be used to defray the costs of the transaction to the Department. Such transaction fee shall be $2, unless payment is made by credit card or debit card and the merchant's fees and other transaction costs imposed by the card issuer are charged to the Department of Motor Vehicles, in which case the processing fee shall be the greater of (i) $2 or (ii) an amount not to exceed four percent of the amount of the payment. The Department may also collect any processing fee charged by a private vendor operating under contract to distribute to the court payments received by the Department. All processing fees imposed and collected by the Department of Motor Vehicles under this section shall be in addition to the other fees specified in this chapter. All such processing fees collected by the Department of Motor Vehicles shall be paid into the state treasury as provided in § 46.2-206 and used to meet the expenses of the Department of Motor Vehicles. The service charge provided under § 46.2-212.1 shall not be added to the processing fee authorized under this section. Other fees specified in this chapter, including those payable pursuant to collections contracts made by attorneys for the Commonwealth, shall not be diminished or offset due to receipt of payments by the Department of Motor Vehicles.

2015, c. 228.



§ 19.2-350. When sheriff not to receive fines

No sheriff or other law-enforcement officer shall receive any fine, penalty or costs imposed by a court not of record, except under process duly issued.

Code 1950, § 19.1-342; 1960, c. 366; 1975, c. 495.



§ 19.2-351. How fines disposed of; informer

Although a law may allow an informer or person prosecuting to have part of a fine or penalty, the whole thereof shall go to the Commonwealth, unless the name of such informer or prosecutor be endorsed on, or written at the foot of, the presentment at the time it is made, or of the indictment before it is presented to the grand jury, or of the information before it is filed, or of the writ issued in the action, or the process on the warrant, or the notice of the motion before service of such writ, process, or notice.

Code 1950, § 19.1-344; 1960, c. 366; 1975, c. 495.



§ 19.2-352. Officers to pay fines to clerks; default; forfeiture, etc

Every sheriff or other officer receiving money under a writ of fieri facias or capias pro fine shall pay the same to the clerk of the court from which such process issued, on or before the return day of such process; and if such sheriff or other officer fail to pay the money, or fail to return such writ of fieri facias or capias pro fine, he shall, for every such failure, unless good cause be shown therefor, forfeit twenty dollars; and the clerk shall, within ten days from the return day of such process, report the failure to pay such money, or to return such process, to the attorney for the Commonwealth, who shall proceed at once against such officer in default to recover such money and the forfeiture aforesaid.

Code 1950, § 19.1-345; 1960, c. 366; 1975, c. 495.



§ 19.2-353. Certain fines paid into Literary Fund

The proceeds of all fines and penalties collected for offenses committed against the Commonwealth, and directed by Article VIII, Section 8 of the Constitution of Virginia to be set apart as a part of a perpetual and permanent literary fund, shall be paid and collected only in lawful money of the United States, and shall be paid into the state treasury to the credit of the Literary Fund, and shall be used for no other purpose whatsoever.

Code 1950, § 19.1-346; 1960, c. 366; 1971, Ex. Sess., c. 1; 1975, c. 495.



§ 19.2-353.1. Fieri facias and proceedings thereon

Any writ of fieri facias issued under this chapter and the proceedings on the same shall conform to the writ of fieri facias and proceedings thereon under Article 19 (§ 8.01-196 et seq.) of Chapter 3 of Title 8.01.

Code 1950, § 19.1-347; 1960, c. 366; 1975, c. 495.



§ 19.2-353.2. Repealed

Repealed by Acts 1988, cc. 770, 852.



§ 19.2-353.3. Acceptance of checks and credit or debit cards in lieu of money; additional fee

Notwithstanding the provisions of § 19.2-353, personal checks and credit or debit cards shall be accepted in lieu of money to collect and secure all fees, fines, restitution, forfeiture, penalties and costs collected for offenses tried in a district court, including motor vehicle violations, committed against the Commonwealth or against any county, city or town. Notwithstanding the provisions of § 19.2-353, personal checks shall be accepted in lieu of money to collect and secure all fees, fines, restitution, forfeiture, penalties and costs collected for offenses tried in a circuit court, including motor vehicle violations, committed against the Commonwealth or against any county, city or town. The clerk of any circuit court shall not be required to but may, in his discretion, accept credit or debit card payment in lieu of money to collect and secure all fees, including filing fees, fines, restitution, forfeitures, penalties, and costs collected. The Committee on District Courts shall devise a procedure for approving and accepting checks and credit or debit cards that shall be accepted by the district courts. Court personnel shall not be held to be guarantors of the payment made in such manner and shall not be personally liable for any sums uncollected. The clerk of the court, in addition to any fees, fines, restitution, forfeiture, penalties or costs, may add to such payment a sum not to exceed four percent of the amount paid for the transaction, or a flat fee not to exceed $2 per transaction, as a reasonable convenience fee for the acceptance of a credit or debit card.

If a check is returned unpaid by the financial institution on which it is drawn or notice is received from the credit or debit card issuer that payment will not be made, for any reason, the fees, fine, restitution, forfeiture, penalty or costs shall be treated as unpaid, and the court may pursue all available remedies to obtain payment. The clerk of the court to whom the dishonored check or credit or debit card was tendered may impose a fee of $50 or 10 percent of the value of the payment, whichever is greater, in addition to the fine and costs already imposed.

The clerk of court may refuse acceptance of checks or credit or debit cards of an individual if (i) he has been convicted of a violation of Chapter 6 (§ 18.2-168 et seq.) of Title 18.2 in which a check, credit or debit card, or credit or debit card information was used to commit the offense, (ii) he has previously tendered to the court a check which was not ultimately honored or a credit or debit card or credit or debit card information which did not ultimately result in payment by the credit or debit card issuer, (iii) authorization of payment is not given by the bank or credit or debit card issuer, (iv) the validity of the check or credit or debit card cannot be verified, or (v) the payee of the check is other than the court.

1979, c. 525; 1988, cc. 770, 852; 1990, c. 899; 1994, cc. 432, 841, 945; 1997, c. 819; 1998, cc. 720, 731; 2001, cc. 481, 501; 2009, c. 594; 2012, cc. 420, 714.



§ 19.2-353.4. Repealed

Repealed by Acts 1988, cc. 770, 852.



§ 19.2-353.5. Interest on fines and costs

No interest shall accrue on any fine or costs imposed in a criminal case or in a case involving a traffic infraction for a period of forty days from the date of the final judgment imposing such fine or costs or during any period the defendant is incarcerated as a result of that case. In no event shall interest accrue in such cases during any period in which a fine, costs, or both a fine and costs are being paid in deferred or installment payments pursuant to an order of the court. Whenever interest on any unpaid fine or costs accrues, it shall accrue at the judgment rate of interest set forth in § 6.2-302.

1987, c. 648; 1988, cc. 106, 508; 1995, cc. 375, 566; 1996, c. 226.



§ 19.2-354. Authority of court to order payment of fine, costs, forfeitures, penalties or restitution in installments or upon other terms and conditions; community work in lieu of payment

A. Whenever (i) a defendant, convicted of a traffic infraction or a violation of any criminal law of the Commonwealth or of any political subdivision thereof, or found not innocent in the case of a juvenile, is sentenced to pay a fine, restitution, forfeiture or penalty and (ii) the defendant is unable to make payment of the fine, restitution, forfeiture, or penalty and costs within 30 days of sentencing, the court shall order the defendant to pay such fine, restitution, forfeiture or penalty and any costs which the defendant may be required to pay in deferred payments or installments. The court may authorize the clerk to establish and approve the conditions of all deferred or installment payment agreements, pursuant to guidelines established by the court, and such guidelines shall be reduced to writing as well as posted in the clerk's office and on the court's website, if a website is available. As a condition of every such agreement, a defendant who enters into an installment or deferred payment agreement shall promptly inform the court of any change of mailing address during the term of the agreement. If the defendant is unable to make payment within 30 days of sentencing, the court may assess a one-time fee not to exceed $10 to cover the costs of management of the defendant's account until such account is paid in full. This one-time fee shall not apply to cases in which costs are assessed pursuant to § 17.1-275.1, 17.1-275.2, 17.1-275.3, 17.1-275.4, 17.1-275.7, 17.1-275.8, or 17.1-275.9. Installment or deferred payment agreements shall include terms for payment if the defendant participates in a program as provided in subsection B or C. The court, if such sum or sums are not paid in full by the date ordered, shall proceed in accordance with § 19.2-358.

B. When a person sentenced to the Department of Corrections or a local correctional facility owes any fines, costs, forfeitures, restitution or penalties, he shall be required as a condition of participating in any work release, home/electronic incarceration or nonconsecutive days program as set forth in § 53.1-60, 53.1-131, 53.1-131.1, or 53.1-131.2 to either make full payment or make payments in accordance with his installment or deferred payment agreement while participating in such program. If, after the person has an installment or deferred payment agreement, the person fails to pay as ordered, his participation in the program may be terminated until all fines, costs, forfeitures, restitution and penalties are satisfied. The Director of the Department of Corrections and any sheriff or other administrative head of any local correctional facility shall withhold such ordered payments from any amounts due to such person. Distribution of the money collected shall be made in the following order of priority to:

1. Meet the obligation of any judicial or administrative order to provide support and such funds shall be disbursed according to the terms of such order;

2. Pay any fines, restitution or costs as ordered by the court;

3. Pay travel and other such expenses made necessary by his work release employment or participation in an education or rehabilitative program, including the sums specified in § 53.1-150; and

4. Defray the offender's keep.

The balance shall be credited to the offender's account or sent to his family in an amount the offender so chooses.

The Board of Corrections shall promulgate regulations governing the receipt of wages paid to persons participating in such programs, the withholding of payments and the disbursement of appropriate funds.

C. The court shall establish a program and may provide an option to any person upon whom a fine and costs have been imposed to discharge all or part of the fine or costs by earning credits for the performance of community service work before or after imprisonment. The program shall specify the rate at which credits are earned and provide for the manner of applying earned credits against the fine or costs. The court shall have such other authority as is reasonably necessary for or incidental to carrying out this program.

D. When the court has authorized deferred payment or installment payments, the clerk shall give notice to the defendant that upon his failure to pay as ordered he may be fined or imprisoned pursuant to § 19.2-358 and his privilege to operate a motor vehicle will be suspended pursuant to § 46.2-395.

E. The failure of the defendant to enter into a deferred payment or installment payment agreement with the court or the failure of the defendant to make payments as ordered by the agreement shall allow the Tax Commissioner to act in accordance with § 19.2-349 to collect all fines, costs, forfeitures and penalties.

Code 1950, § 19.1-347.1; 1971 Ex. Sess., c. 250; 1975, c. 495; 1977, c. 585; 1982, c. 244; 1984, c. 32; 1986, c. 230; 1988, cc. 770, 852; 1994, cc. 841, 945; 1995, cc. 380, 441; 1996, c. 273; 1998, c. 831; 1999, c. 9; 2001, c. 414; 2002, c. 831; 2009, c. 741; 2012, c. 615; 2015, c. 265.



§ 19.2-355. Petition of defendant

(a) In determining whether the defendant is unable to pay such fine forthwith, the court may require such defendant to file a petition, under oath, with the court, upon a form provided by the court, setting forth the financial condition of the defendant.

(b) Such form shall be a questionnaire, and shall include, but shall not be limited to: the name and residence of the defendant; his occupation, if any; his family status and the number of persons dependent upon him; his monthly income; whether or not his dependents are employed and, if so, their approximate monthly income; his banking accounts, if any; real estate owned by the defendant, or any interest he may have in real estate; income produced therefrom; any independent income accruing to the defendant; tangible and intangible personal property owned by the defendant, or in which he may have an interest; and a statement listing the approximate indebtedness of the defendant to other persons. Such form shall also include a payment plan of the defendant, if the court should exercise its discretion in permitting the payment of such fine and costs in installments or other conditions to be fixed by the court. At the end of such form there shall be printed in bold face type, in a distinctive color the following: THIS STATEMENT IS MADE UNDER OATH, ANY FALSE STATEMENT OF A MATERIAL FACT TO ANY QUESTION CONTAINED HEREIN SHALL CONSTITUTE PERJURY UNDER THE PROVISIONS OF § 18.2-434 OF THE CODE OF VIRGINIA . THE MAXIMUM PENALTY FOR PERJURY IS CONFINEMENT IN THE PENITENTIARY FOR A PERIOD OF TEN YEARS. A copy of the petition shall be retained by the defendant.

(c) If the defendant is unable to read or write, the court, or the clerk, may assist the defendant in completing the petition and require him to affix his mark thereto. The consequences of the making of a false statement shall be explained to such defendant.

Code 1950, § 19.1-347.2; 1971, Ex. Sess., c. 250; 1975, c. 495.



§ 19.2-356. Payment of fine or costs as condition of probation or suspension of sentence

If a defendant is placed on probation, or imposition or execution of sentence is suspended, or both, the court may make payment of any fine, or costs, or fine and costs, either on a certain date or on an installment basis, a condition of probation or suspension of sentence.

Code 1950, § 19.1-347.3; 1971, Ex. Sess., c. 250; 1975, c. 495; 1987, c. 238.



§ 19.2-357. Requiring that defendant be of peace and good behavior until fine and costs are paid

If a defendant is permitted to pay a fine or fine and costs on an installment basis, or under such other conditions as the court shall fix under the provisions of § 19.2-354, the court may require as a condition that the defendant be of peace and good behavior until the fine and costs are paid.

Code 1950, § 19.1-347.4; 1971, Ex. Sess., c. 250; 1975, c. 495.



§ 19.2-358. Procedure on default in deferred payment or installment payment of fine, costs, forfeiture, restitution or penalty

A. When an individual obligated to pay a fine, costs, forfeiture, restitution or penalty defaults in the payment or any installment payment, the court upon the motion of the Commonwealth in the case of a conviction of a violation of a state law, or attorney for a locality or for the Commonwealth in the event of a conviction of a violation of a local law or ordinance, or upon its own motion, may require him to show cause why he should not be confined in jail or fined for nonpayment. A show cause proceeding shall not be required prior to issuance of a capias if an order to appear on a date certain in the event of nonpayment was issued pursuant to subsection A of § 19.2-354 and the defendant failed to appear.

B. Following the order to show cause or following a capias issued for a defendant's failure to comply with a court order to appear issued pursuant to subsection A of § 19.2-354, unless the defendant shows that his default was not attributable to an intentional refusal to obey the sentence of the court, or not attributable to a failure on his part to make a good faith effort to obtain the necessary funds for payment, or unless the defendant shows that any failure to appear was not attributable to an intentional refusal to obey the order of the court, the court may order the defendant confined as for a contempt for a term not to exceed sixty days or impose a fine not to exceed $500. The court may provide in its order that payment or satisfaction of the amounts in default at any time will entitle the defendant to his release from such confinement or, after entering the order, may at any time reduce the sentence for good cause shown, including payment or satisfaction of such amounts.

C. If it appears that the default is excusable under the standards set forth in subsection B hereof, the court may enter an order allowing the defendant additional time for payment, reducing the amount due or of each installment, or remitting the unpaid portion in whole or in part.

D. Nothing in this section shall be deemed to alter or interfere with the collection of fines by any means authorized for the enforcement of money judgments rendered in favor of the Commonwealth or any locality within the Commonwealth.

Code 1950, § 19.1-347.6; 1973, c. 342; 1975, c. 495; 1977, c. 223; 1987, c. 238; 1988, cc. 770, 852; 1992, c. 485; 1994, c. 546.



§ 19.2-359. Official receipts to be given for fines

Every officer collecting a fine, fine and costs or costs when no fine is imposed shall give an official receipt therefor to the person making the payment, and the clerk of the court shall use the official receipt in receipting to a court not of record for payments made to the clerk; and when the fine, fine and costs or costs are collected by execution, the clerk shall receipt to the officer making payment to him upon the official receipts.

Code 1950, § 19.1-348; 1960, c. 366; 1975, c. 495.



§ 19.2-360. Forms of receipts; distribution; record of disposition

The Executive Secretary of the Supreme Court shall prescribe and prepare forms of official receipts for fines and distribute them to the clerks of the circuit courts and to the clerks of the district courts for their use. A record of the disposition of each receipt form shall be maintained as prescribed by the Executive Secretary.

Code 1950, § 19.1-349; 1960, c. 366; 1972, c. 97; 1975, c. 495; 1977, c. 465.



§ 19.2-361. Misuse, misappropriation or willful failure to account for fines is embezzlement

If any officer misuse, misappropriate, or willfully fail to return or account for, a fine collected by him he shall be deemed guilty of embezzlement and shall be punished as for the embezzlement of public funds and the failure, without good cause, to produce or account for any receipt form received by him shall be prima facie evidence of his embezzlement of the amount represented thereby.

Code 1950, § 19.1-350; 1960, c. 366; 1975, c. 495.



§ 19.2-362. Court not to remit fine or penalty, other than fine for contempt, except as provided in § 19.2-358

No court shall remit any fine or penalty, except for a contempt, which the court during the same term may remit either wholly or in part, and except as provided in § 19.2-358. This section shall not impair the judicial power of the court to set aside a verdict or judgment, or to grant a new trial.

Code 1950, § 19.1-351; 1960, c. 366; 1971, Ex. Sess., c. 250; 1975, c. 495.



§ 19.2-363. Authority of Governor to grant relief from fines and penalties

The Governor shall have power, in his discretion, to remit, in whole or in part, fines and penalties, in all cases of felony or misdemeanor, after conviction, whether paid into the state treasury or not, except when judgment shall have been rendered against any person for contempt of court, for nonperformance of or disobedience to some order, decree or judgment of such court, or when the fine or penalty has been imposed by the State Corporation Commission, or when the prosecution has been carried on by the House of Delegates. The Governor may, in his discretion, remit, refund or release, in whole or in part, any forfeited recognizance or any judgment rendered thereon, provided, in the opinion of the Governor, the evidence accompanying such application warrants the granting of the relief asked for. But the provisions of the three following sections and § 19.2-368 shall be complied with as a condition precedent to such action by the Governor; provided, that when the party against whom the fine or penalty has been imposed and judgment rendered therefor has departed this life leaving a spouse or children surviving, the Governor may remit such fine or penalty upon the certificate of the judge of the circuit court of the county or city wherein such fine or penalty was imposed and judgment rendered, that to enforce the same against the estate, real or personal, of the decedent, would impose hardship upon the spouse or children. In any case when the Governor remits, in whole or in part, a fine or penalty, if the same has been paid into the state treasury, on the order of the Governor such fine or penalty or so much thereof as is remitted shall be paid by the State Treasurer, on the warrant of the Comptroller, out of the fund into which the fine or penalty was paid.

Code 1950, § 19.1-352; 1960, c. 366; 1975, c. 495.



§ 19.2-364. Petition for relief; in what court filed; notice to attorney for Commonwealth

Such person or his personal representative, as the case may be, shall file a petition in the clerk's office of the circuit court of the county or city wherein such fine or penalty was imposed, or such liability established, at least fifteen days before the term of the court at which the same is to be heard, and shall set forth the grounds upon which relief is asked. Ten days' notice thereof in writing shall be given to the attorney for the Commonwealth of the county or city.

Code 1950, § 19.1-353; 1960, c. 366; 1975, c. 495.



§ 19.2-365. Duties of attorney for Commonwealth upon filing of such petition

The attorney for the Commonwealth, at or before the hearing of such petition, shall file an answer to the same. He shall cause to be summoned such witnesses and shall introduce all such testimony as may be necessary and proper to protect the interest of the Commonwealth; and the petitioner may cause to be summoned such witnesses and shall introduce all such testimony as may be necessary and proper to protect his interest.

Code 1950, § 19.1-354; 1960, c. 366; 1975, c. 495.



§ 19.2-366. Duty of court in which petition filed; certificate and opinion

The court wherein such petition is filed shall hear all such testimony as may be offered, either by the petitioner or attorney for the Commonwealth, and after the evidence has been heard shall cause to be made out by the clerk of the court a certificate of the facts proved, and file with the same an opinion, in writing, as to the propriety of granting the relief prayed for.

Code 1950, § 19.1-355; 1960, c. 366; 1975, c. 495.



§ 19.2-367. Proceedings to be according to common law

All proceedings had before the court under the provisions of the three preceding sections shall be according to the course of the common-law practice, except that no formal pleadings shall be necessary.

Code 1950, § 19.1-356; 1960, c. 366; 1975, c. 495.



§ 19.2-368. Course of proceeding when relief asked of the Governor

Whenever application shall be made to the Governor by or on behalf of any person desiring to be relieved, in whole or in part, of any such fine or penalty, the petition, answer, certificate of facts, and opinion of the court provided for in §§ 19.2-364, 19.2-365 and 19.2-366, duly authenticated by the clerk of the court, shall accompany the application, which shall be in writing. In all cases in which the Governor shall remit a fine or penalty he shall issue his order to the clerk of the court by which such fine or penalty was imposed; or if such fine or penalty was imposed by a court not of record, to the clerk of the circuit court of the county or city in which the judge of such court not of record holds office, and such court shall, at its next term, or immediately, if then in session, cause such order to be spread upon the law order book of its court; and the clerk of such court shall immediately, upon the receipt of such order, mark the judgment for such fine or penalty, and costs, or so much thereof as the person may have been relieved of, "remitted by the Governor," upon the Judgment Lien Docket of the court of the county or city in which it may have been recorded. The Governor shall communicate to the General Assembly at each session the particulars of every case of fine or penalty remitted, with his reason for remitting the same.

Code 1950, § 19.1-357; 1960, c. 366; 1975, c. 495.



§ 19.2-368.1. Findings; legislative intent

The General Assembly finds that many innocent persons suffer personal physical injury or death as a result of criminal acts or in their efforts to prevent crime or apprehend persons committing or attempting to commit crimes. Such persons or their dependents may thereby suffer disability, incur financial hardships or become dependent upon public assistance. The General Assembly finds and determines that there is a need for governmental financial assistance for such victims of crime. Therefore, it is the intent of the General Assembly that aid, care and support be provided by the Commonwealth as a matter of moral responsibility for such victims of crime.

1976, c. 605.



§ 19.2-368.2. Definitions

For the purpose of this chapter:

"Claimant" means the person filing a claim pursuant to this chapter.

"Commission" means the Virginia Workers' Compensation Commission.

"Crime" means an act committed by any person in the Commonwealth of Virginia which would constitute a crime as defined by the Code of Virginia or at common law. However, no act involving the operation of a motor vehicle which results in injury shall constitute a crime for the purpose of this chapter unless the injuries (i) were intentionally inflicted through the use of such vehicle or (ii) resulted from a violation of § 18.2-51.4 or 18.2-266 or from a felony violation of § 46.2-894.

"Family," when used with reference to a person, means (i) any person related to such person within the third degree of consanguinity or affinity, (ii) any person residing in the same household with such person, or (iii) a spouse.

"Sexual abuse" means sexual abuse as defined in subdivision 6 of § 18.2-67.10 and acts constituting rape, sodomy, object sexual penetration or sexual battery as defined in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2.

"Victim" means a person who suffers personal physical injury or death as a direct result of a crime including a person who is injured or killed as a result of foreign terrorism or who suffers personal emotional injury as a direct result of being the subject of a violent felony offense as defined in subsection C of § 17.1-805, or stalking as described in § 18.2-60.3, or attempted robbery or abduction.

1976, c. 605; 1984, c. 619; 1988, c. 748; 1990, c. 620; 1997, cc. 528, 691; 1998, c. 484; 1999, c. 286; 2001, c. 855; 2008, c. 590; 2012, c. 38.



§ 19.2-368.3. Powers and duties of Commission

The Commission shall have the following powers and duties in the administration of the provisions of this chapter:

1. To adopt, promulgate, amend and rescind suitable rules and regulations to carry out the provisions and purposes of this chapter, to include a distinct policy (i) for the payment of physical evidence recovery kit examinations and (ii) to require each health care provider as defined in § 8.01-581.1 that provides services under this chapter to negotiate with the Commission or its designee to establish prospective agreements relating to rates for payment of claims for such services allowed under § 19.2-368.11:1, such rates to discharge the obligation to the provider in full except where the provider is an agency of the Commonwealth and the claimant receives a third party recovery in addition to the payment from the Fund.

2. Notwithstanding the provisions of § 2.2-3706, to acquire from the attorneys for the Commonwealth, State Police, local police departments, sheriffs' departments, and the Chief Medical Examiner such investigative results, information and data as will enable the Commission to determine if, in fact, a crime was committed or attempted, and the extent, if any, to which the victim or claimant was responsible for his own injury. These data shall include prior adult arrest records and juvenile court disposition records of the offender. For such purposes and in accordance with § 16.1-305, the Commission may also acquire from the juvenile and domestic relations district courts a copy of the order of disposition relating to the crime. The use of any information received by the Commission pursuant to this subdivision shall be limited to carrying out the purposes set forth in this section, and this information shall be confidential and shall not be disseminated further. The agency from which the information is requested may submit original reports, portions thereof, summaries, or such other configurations of information as will comply with the requirements of this section.

3. To hear and determine all claims for awards filed with the Commission pursuant to this chapter, and to reinvestigate or reopen cases as the Commission deems necessary.

4. To require and direct medical examination of victims.

5. To hold hearings, administer oaths or affirmations, examine any person under oath or affirmation and to issue summonses requiring the attendance and giving of testimony of witnesses and require the production of any books, papers, documentary or other evidence. The powers provided in this subsection may be delegated by the Commission to any member or employee thereof.

6. To take or cause to be taken affidavits or depositions within or without the Commonwealth.

7. To render each year to the Governor and to the General Assembly a written report of its activities.

8. To accept from the government of the United States grants of federal moneys for disbursement under the provisions of this chapter.

1976, c. 605; 1984, c. 619; 1986, c. 422; 1990, c. 551; 1992, c. 547; 1998, c. 484; 1999, cc. 703, 726; 2008, cc. 203, 251; 2010, c. 780.



§ 19.2-368.3:1. Crime victims' ombudsman

A. The Commission shall employ a crime victims' ombudsman and adequate staff to facilitate the prompt review and resolution of crime victim compensation claims and to assure that crime victims' rights are safeguarded and protected during the claims process. The ombudsman shall report directly to the Commission.

B. The ombudsman shall ensure that all parties, including service providers and Criminal Injuries Compensation Fund personnel, are acting in the best interests of the crime victim. The ombudsman shall also provide assistance to crime victims in filling out the necessary forms for compensation and obtaining necessary documentation.

1998, c. 484.



§ 19.2-368.4. Persons eligible for awards

A. The following persons shall be eligible for awards pursuant to this chapter unless the award would directly and unjustly benefit the person who is criminally responsible:

1. A victim of a crime or the parent or guardian of a minor who is the victim of a crime.

2. A surviving spouse, parent, grandparent, sibling or child, including posthumous children, of a victim of a crime who died as a direct result of such crime.

3. Any person, except a law-enforcement officer engaged in the performance of his duties, who is injured or killed while trying to prevent a crime or an attempted crime from occurring in his presence, or trying to apprehend a person who had committed a crime in his presence or had, in fact, committed a felony.

4. A surviving spouse, parent, grandparent, sibling or child, including posthumous children, of any person who dies as a direct result of trying to prevent a crime or attempted crime from occurring in his presence, or trying to apprehend a person who had committed a crime in his presence or had, in fact, committed a felony.

5. Any other person legally dependent for his principal support upon a victim of crime who dies as a result of such crime, or legally dependent for his principal support upon any person who dies as a direct result of trying to prevent a crime or an attempted crime from occurring in his presence or trying to apprehend a person who had committed a crime in his presence or had, in fact, committed a felony.

B. A person who is criminally responsible for the crime upon which a claim is based, or an accomplice or accessory of such person, shall not be eligible to receive an award with respect to such claim.

C. A resident of Virginia who is the victim of a crime occurring outside Virginia and any other person as defined in subsection A who is injured as a result of a crime occurring outside Virginia shall be eligible for an award pursuant to this chapter if (i) the person would be eligible for benefits had the crime occurred in Virginia and (ii) the state, country or territory in which the crime occurred does not have a crime victims' compensation program deemed eligible pursuant to the provisions of the federal Victims of Crime Act and does not compensate nonresidents.

1976, c. 605; 1977, c. 215; 1978, c. 210; 1981, c. 592; 1984, c. 747; 1985, c. 446; 1986, c. 422; 1988, c. 406; 1990, c. 550; 1996, c. 86; 2002, c. 665.



§ 19.2-368.5. Filing of claims; deferral of proceedings; restitution

A. A claim may be filed by a person eligible to receive an award, as provided in § 19.2-368.4, or if such person is a minor, by his parent or guardian. In any case in which the person entitled to make a claim is incapacitated, the claim may be filed on his behalf by his guardian, conservator or such other individual authorized to administer his estate.

B. A claim shall be filed by the claimant not later than one year after the occurrence of the crime upon which such claim is based, or not later than one year after the death of the victim. However, (i) in cases involving claims made on behalf of a minor or a person who is incapacitated, the provisions of subsection A of § 8.01-229 shall apply to toll the one-year period; (ii) in cases involving claims made by a victim against profits of crime held in escrow pursuant to Chapter 21.2 (§ 19.2-368.19 et seq.) of this title, the claim shall be filed within five years of the date of the special order of escrow; and (iii) in cases involving claims of sexual abuse of a minor, the claim shall be filed within 10 years after the minor's eighteenth birthday. For good cause shown, the Commission may extend the time for filing for a crime committed on or after July 1, 2001.

In the case of a crime committed on or after July 1, 1977, and before July 1, 2001, for which a claim was not filed in a timely manner, the Commission may, for good cause shown, extend the time for filing if the attorney for the Commonwealth sends written notification to the Commission that the crime is being investigated as a result of newly discovered evidence. For any claim filed pursuant to this paragraph, the Commission shall only consider expenses that the claimant accrues after the date of written notification by the attorney for the Commonwealth.

C. Claims shall be filed in the office of the Commission in person, by mail, or by electronic means in accordance with standards approved by the Commission. The Commission shall accept for filing all claims submitted by persons eligible under subsection A of this section and alleging the jurisdictional requirements set forth in this chapter and meeting the requirements as to form in the rules and regulations of the Commission.

D. Upon filing of a claim pursuant to this chapter, the Commission shall promptly notify the attorney for the Commonwealth of the jurisdiction wherein the crime is alleged to have occurred. If, within 10 days after such notification, the attorney for the Commonwealth so notified advises the Commission that a criminal prosecution is pending upon the same alleged crime, the Commission shall defer all proceedings under this chapter until such time as such criminal prosecution has been concluded in the circuit court unless notification is received from the attorney for the Commonwealth that no objection is made to a continuation of the investigation and determination of the claim. When such criminal prosecution has been concluded in the circuit court the attorney for the Commonwealth shall promptly so notify the Commission. Nothing in this section shall be construed to mean that the Commission is to defer proceedings upon the filing of an appeal, nor shall this section be construed to limit the authority of the Commission to grant emergency awards as hereinafter provided. Upon awarding a claim pursuant to this chapter, the Commission shall promptly notify the attorney for the Commonwealth of the jurisdiction wherein the crime is alleged to have occurred. If a criminal prosecution occurs regarding the same alleged crime, the attorney for the Commonwealth shall request the court to order restitution. However, neither the lack of a restitution order, nor the failure of the attorney for the Commonwealth to request such an order, shall preclude the Fund from exercising its subrogation rights pursuant to § 19.2-368.15. Any such restitution shall be paid over to the Comptroller for deposit into the Criminal Injuries Compensation Fund to the extent of the amount of the award paid from the Fund.

1976, c. 605; 1977, c. 215; 1978, c. 122; 1986, c. 457; 1992, c. 681; 1997, c. 801; 1998, c. 484; 2001, cc. 363, 855; 2002, c. 665; 2005, c. 683; 2006, c. 414; 2009, c. 381; 2014, cc. 251, 665.



§ 19.2-368.5:1. Failure to perfect claim; denial

Notwithstanding the provisions of § 19.2-368.5, if, following the initial filing of a claim, a claimant fails to take such further steps to support or perfect the claim as may be required by the Commission within 180 days after written notice of such requirement is sent by the Commission to the claimant, the claimant shall be deemed in default. If the claimant is in default, the Commission shall notify the claimant that the claim is denied and the claimant shall be forever barred from reasserting it; however, the Commission may reopen the proceeding upon a showing by claimant that the failure to do the acts required by the Commission was beyond the control of the claimant.

1981, c. 302; 1998, c. 484.



§ 19.2-368.5:2. Effect of filing a claim; stay of debt collection activities by health care providers

A. Whenever a person files a claim under this chapter, all health care providers, as defined in § 8.01-581.1 that have been given notice of a pending claim, shall refrain from all debt collection activities relating to medical treatment received by the person in connection with such claim until an award is made on the claim or until a claim is determined to be noncompensable pursuant to § 19.2-368.11:1. The statute of limitations for collection of such debt shall be tolled during the period in which the applicable health care provider is required to refrain from debt collection activities hereunder.

B. For the purpose of this section, "debt collection activities" means repeatedly calling or writing to the claimant and threatening either to turn the matter over to a debt collection agency or to an attorney for collection, enforcement or filing of other process. The term shall not include routine billing or inquiries about the status of the claim.

2005, c. 683.



§ 19.2-368.6. Assignment of claims; investigation; hearing; confidentiality of records; decisions

A. A claim, when accepted for filing, shall be properly investigated, and, if necessary, assigned by the chairman to a commissioner, deputy commissioner or other proper party for disposition. All claims arising from the death of an individual shall be considered together by the same person.

B. The person to whom such claim is assigned shall examine the papers filed in support of the claim and shall thereupon cause an investigation to be conducted into the validity of the claim. The investigation shall include, but not be limited to, an examination of police, court and official records and reports concerning the crime, and an examination of medical and hospital reports relating to the injury upon which the claim is based. Health care providers, as defined in § 8.01-581.1, shall provide medical and hospital reports relating to the diagnosis and treatment of the injury upon which the claim is based to the Commission, upon request.

C. Claims shall be investigated and determined, regardless of whether the alleged criminal has been apprehended or prosecuted for, or convicted of, any crime based upon the same incident, or has been acquitted, or found not guilty of the crime in question owing to a lack of criminal responsibility or other legal exemption.

D. There shall be a rebuttable presumption that the claimant did not contribute to and was not responsible for the infliction of his injury.

E. The person to whom a claim is assigned may decide the claim in favor of a claimant on the basis of the papers filed in support thereof and the report of the investigation of the claim. If he is unable to decide the claim, upon the basis of the said papers and report, he shall order a hearing. At the hearing any relevant evidence, not legally privileged, shall be admissible. The hearing of any claim involving a claimant or victim who is a juvenile shall be closed. All records, papers, and reports involving such claim shall be confidential except as to the amount of the award and nonidentifying information concerning the claimant or victim.

F. For purposes of this chapter, confidentiality provided for by law applicable to a claimant's or victim's juvenile court records shall not be applicable to the extent that the Commission shall have access to those records only for the purposes set forth in this chapter.

G. After examining the papers filed in support of the claim, and the report of investigation, and after a hearing, if any, a decision shall be made either granting an award pursuant to § 19.2-368.11:1 of this chapter or denying the claim.

H. The person making a decision shall issue a written report setting forth such decision and his reasons therefor, and shall notify the claimant and furnish him a copy of such report.

1976, c. 605; 1977, c. 215; 1994, c. 834; 1997, c. 528; 1998, c. 484.



§ 19.2-368.7. Review by Commission

A. The claimant may, within forty-five days from the date of the report, apply in writing to the Commission for review of the decision by the full Commission. The Commission may extend the time for filing under this section for good cause shown.

B. Upon receipt of an application pursuant to subsection A of this section, or upon its own motion, the Commission shall review the record and affirm or modify the decision of the person to whom the claim was assigned. The action of the Commission in affirming or modifying such decision shall be final. If the Commission receives no application pursuant to subsection A of this section, or takes no action upon its own motion, the decision of the person to whom the claim was assigned shall become the final decision of the Commission.

C. The Commission shall promptly notify the claimant and the Comptroller of the final decision of the Commission and furnish each with a copy of the report setting forth the decision.

1976, c. 605; 1977, c. 215; 1986, c. 457; 1989, c. 335; 2000, c. 455; 2001, c. 363.



§ 19.2-368.8. Reinvestigation of decision; reconsideration of award; judicial review

A. The Commission, on its own motion, or upon request of the claimant, may reinvestigate or reopen a decision making or denying an award. Except for claims of sexual abuse that occurred while the victim was a minor, the Commission shall not reopen or reinvestigate a case after the expiration of two years from the date of submission of the original claim. Any claim involving the sexual abuse of a minor that has been denied before July 1, 2001, because it was not timely filed may, upon application filed with the Commission, be reconsidered provided the application for reconsideration is filed within ten years after the minor's eighteenth birthday.

B. The Commission shall reconsider, at least annually, every award upon which periodic payments are being made. An order or reconsideration of an award shall not require refund of amounts previously paid unless the award was obtained by fraud. The right of reconsideration does not affect the finality of a Commission decision for the purposes of judicial review.

C. Within thirty days of the date of the report containing the final decision of the Commission, the claimant may, if in his judgment the award is improper, appeal such decision to the Court of Appeals, as provided in § 65.2-706. The Attorney General may appear in such proceedings as counsel for the Commission.

1976, c. 605; 1977, c. 215; 1984, c. 703; 2001, c. 855; 2002, c. 665.



§ 19.2-368.9. Emergency awards

Notwithstanding any other provisions of this chapter, if it appears to the Commission, that (1) such claim is one with respect to which an award probably will be made, and (2) undue hardship will result to the claimant if immediate payment is not made, the Commission may make an emergency award to the claimant, pending a final decision in the case, provided that (i) the amount of such emergency award shall not exceed $3,000, (ii) the amount of such emergency award shall be deducted from any final award made to the claimant, and (iii) the excess of the amount of such emergency award over the final award, or the full amount of the emergency award if no final award is made, shall be repaid by the claimant to the Commission.

1976, c. 605; 1977, c. 215; 1985, c. 446; 2014, c. 665.



§ 19.2-368.10. When awards to be made; reporting crime and cooperation with law enforcement

No award shall be made unless the Commission finds that:

1. A crime was committed;

2. Such crime directly resulted in an individual becoming a victim as defined in § 19.2-368.2, on whose behalf a claim is filed; and

3. Police records show that such crime was promptly reported to the proper authorities. In no case may an award be made where the police records show that such report was made more than 120 hours after the occurrence of such crime, unless the Commission, for good cause shown, finds the delay to have been justified. The provisions of this subdivision shall not apply to claims of sexual abuse that occurred while the victim was a minor.

The Commission, upon finding that any claimant or award recipient has not fully cooperated with all law-enforcement agencies, may deny, reduce or withdraw any award, as the case may be.

1976, c. 605; 1977, c. 215; 1985, c. 446; 2001, c. 855; 2005, c. 683.



§ 19.2-368.11. Repealed

Repealed by Acts 1986, c. 457.



§ 19.2-368.11:1. Amount of award

A. Compensation for Total Loss of Earnings: An award made pursuant to this chapter for total loss of earnings which results directly from incapacity incurred by a crime victim shall be payable during total incapacity to the victim or to such other eligible person, at a weekly compensation rate equal to 66 2/3 percent of the victim's average weekly wages. The total amount of weekly compensation shall not exceed $600. The victim's average weekly wages shall be determined as provided in § 65.2-101.

B. Compensation for Partial Loss of Earnings: An award made pursuant to this chapter for partial loss of earnings which results directly from incapacity incurred by a crime victim shall be payable during incapacity at a weekly rate equal to 66 2/3 percent of the difference between the victim's average weekly wages before the injury and the weekly wages which the victim is able to earn thereafter. The combined total of actual weekly earnings and compensation for partial loss of earnings shall not exceed $600 per week.

C. Compensation for Loss of Earnings of Parent of Minor Victim: The parent or guardian of a minor crime victim may receive compensation for loss of earnings, calculated as specified in subsections A and B, for time spent obtaining medical treatment for the child and for accompanying the child to, attending or participating in investigative, prosecutorial, judicial, adjudicatory and post-conviction proceedings.

D. Compensation for Dependents of a Victim Who Is Killed: If death results to a victim of crime entitled to benefits, dependents of the victim shall be entitled to compensation in accordance with the provisions of §§ 65.2-512 and 65.2-515 in an amount not to exceed the maximum aggregate payment or the maximum weekly compensation which would have been payable to the deceased victim under this section.

E. Compensation for Unreimbursed Medical Costs, Funeral Expenses, Services, etc.: Awards may also be made on claims or portions of claims based upon the claimant's actual expenses incurred as are determined by the Commission to be appropriate, for (i) unreimbursed medical expenses or indebtedness reasonably incurred for medical expenses; (ii) expenses reasonably incurred in obtaining ordinary and necessary services in lieu of those the victim would have performed, for the benefit of himself and his family, if he had not been a victim of crime; (iii) expenses directly related to funeral or burial, not to exceed $5,000; (iv) expenses attributable to pregnancy resulting from forcible rape; (v) mental health counseling for survivors as defined under subdivisions A 2 and A 4 of § 19.2-368.4, not to exceed $3,500 per claim; (vi) reasonable and necessary moving expenses, not to exceed $2,000, incurred by a victim or survivors as defined under subdivisions A 2 and A 4 of § 19.2-368.4; and (vii) any other reasonable and necessary expenses and indebtedness incurred as a direct result of the injury or death upon which such claim is based, not otherwise specifically provided for. Notwithstanding any other provision of law, a person who is not eligible for an award under subsection A of § 19.2-368.4 who pays expenses directly related to funeral or burial is eligible for reimbursement subject to the limitations of this section.

F. Notwithstanding the provisions of subdivision 3 of § 19.2-368.10, §§ 19.2-368.5, 19.2-368.5:1, 19.2-368.6, 19.2-368.7, 19.2-368.8, subsection G of this section, and § 19.2-368.16, the Criminal Injuries Compensation Fund shall pay for physical evidence recovery kit examinations conducted on victims of sexual assault. Any individual that submits to and completes a physical evidence recovery kit examination shall be considered to have met the reporting and cooperation requirements of this chapter. Funds paid for physical evidence recovery kit collection shall not be offset against the Fund's maximum allowable award as provided in subsection H. Payments may be subject to negotiated agreements with the provider. Healthcare providers that complete physical evidence recovery kit examinations may bill the Fund directly subject to the provisions of § 19.2-368.5:2. The Commission shall develop policies for a distinct payment process for physical evidence recovery kit examination expenses as required under subdivision 1 of § 19.2-368.3.

In order for the Fund to consider additional crime-related expenses, victims shall file with the Fund following the provisions of this chapter and Criminal Injuries Compensation Fund policy.

G. Any claim made pursuant to this chapter shall be reduced by the amount of any payments received or to be received as a result of the injury from or on behalf of the person who committed the crime or from any other public or private source, including an emergency award by the Commission pursuant to § 19.2-368.9.

H. To qualify for an award under this chapter, a claim must have a minimum value of $100, and payments for injury or death to a victim of crime, to the victim's dependents or to others entitled to payment for covered expenses, after being reduced as provided in subsection G, shall not exceed $25,000 in the aggregate.

1986, c. 457; 1988, c. 748; 1989, c. 335; 1990, c. 552; 1992, c. 687; 1996, c. 86; 1998, c. 484; 2000, c. 847; 2002, c. 665; 2005, c. 683; 2007, c. 381; 2008, cc. 203, 251; 2014, c. 665.



§ 19.2-368.12. Awards not subject to execution or attachment; apportionment; reductions

A. No award made pursuant to this chapter shall be subject to execution or attachment other than for expenses resulting from the injury which is the basis for the claim.

B. If there are two or more persons entitled to an award as a result of the death of a person which is the direct result of a crime, the award shall be apportioned among the claimants.

C. In determining the amount of an award, the Commission shall determine whether, because of his conduct, the victim of such crime contributed to the infliction of his injury, and the Commission shall reduce the amount of the award or reject the claim altogether, in accordance with such determination; provided, however, that the Commission may disregard for this purpose the responsibility of the victim for his own injury where the record shows that such responsibility was attributable to efforts by the victim to prevent a crime or an attempted crime from occurring in his presence, or to apprehend a person who had committed a crime in his presence or had, in fact, committed a felony.

1976, c. 605; 1977, c. 215; 1989, c. 335 .



§ 19.2-368.13. Repealed

Repealed by Acts 1984, c. 619.



§ 19.2-368.14. Public record; exception

Except as provided in § 19.2-368.6 concerning juvenile claimants or victims, the record of any proceedings under this chapter shall be a public record; provided, however, that any record or report obtained by the Commission, the confidentiality of which is protected by any other law or regulation, shall remain confidential, subject to such law or regulation.

1976, c. 605; 1994, c. 834.



§ 19.2-368.15. Subrogation of Commonwealth to claimant's right of action; lien in favor of the Commonwealth; disposition of funds collected

Acceptance of an award made pursuant to this chapter shall subrogate the Commonwealth, to the extent of such award, to any right or right of action accruing to the claimant or the victim to recover payments on account of losses resulting from the crime with respect to which the award is made. However, except as otherwise provided in subsection G of § 19.2-305.1, the Commonwealth shall not institute any proceedings in connection with its right of subrogation under this section within one year from the date of commission of the crime, unless any claimant or victim's right or action shall have been previously terminated. All funds collected by the Commonwealth in a proceeding instituted pursuant to this section shall be paid over to the Comptroller for deposit into the Criminal Injuries Compensation Fund.

Whenever any person receives an award from the Criminal Injuries Compensation Fund, the Commonwealth shall have a lien for the total amount paid by the Fund, or any portion thereof compromised pursuant to the authority granted under § 2.2-514, on the claim of such injured person or his personal representative against the person, firm, or corporation who is alleged to have caused such injuries. The Fund's lien shall be inferior to any lien for payment of reasonable attorney fees and costs, but shall be superior to all other liens created by § 8.01-66.2. The injured person may file a petition or motion to reduce the lien and apportion the recovery pursuant to § 8.01-66.9. The Fund's lien shall become effective when notice is provided pursuant to § 8.01-66.5 and liability shall attach pursuant to § 8.01-66.6.

1976, c. 605; 1983, c. 227; 2013, c. 273.



§ 19.2-368.16. Claims to be made under oath

All claims shall be made under oath. Any person who asserts a false claim under the provisions of this chapter shall be guilty of perjury and, in addition, shall be subject to prosecution under the provisions of Article 3 (§ 18.2-95 et seq.) of Chapter 5 of Title 18.2, and shall further forfeit any benefit received and shall reimburse and repay the Commonwealth for payments received or paid on his behalf pursuant to any of the provisions hereunder.

1976, c. 605.



§ 19.2-368.17. Public information program

The Commission shall establish and conduct a public information program to assure extensive and continuing publicity and public awareness of the provisions of this chapter. The public information program shall include brochures, posters and public service advertisements for television, radio and print media for dissemination to the public of information regarding the right to compensation for innocent victims of crime, including information on the right to file a claim, the scope of coverage, and the procedures to be utilized incident thereto.

Whenever a crime which directly resulted in personal physical injury to, or death of, an individual is reported within the time required by § 19.2-368.10, the law-enforcement agency to which the report is made shall make reasonable efforts, where practicable, to notify the victim or other potential claimant in writing on forms prepared by the Commission of his or her possible right to file a claim under this chapter. In any event, no liability or cause of action shall arise from the failure to so notify a victim of crime or other potential claimant.

1976, c. 605; 1986, cc. 457, 472.



§ 19.2-368.18. Criminal Injuries Compensation Fund

A. There is hereby created a special fund to be administered by the Comptroller, known as the Criminal Injuries Compensation Fund.

B. Whenever the costs provided for in §§ 17.1-275.1, 17.1-275.2, 17.1-275.3, 17.1-275.4, 17.1-275.7, 17.1-275.8, or § 17.1-275.9 or subsections B or C of § 16.1-69.48:1 are assessed, a portion of the costs, as specified in those sections, shall be paid over to the Comptroller to be deposited into the Criminal Injuries Compensation Fund. Under no condition shall a political subdivision be held liable for the payment of this sum.

C. No claim shall be accepted under the provisions of this chapter when the crime that gave rise to such claim occurred prior to July 1, 1977.

D. Sums available in the Criminal Injuries Compensation Fund shall be used for the purpose of payment of the costs and expenses necessary for the administration of this chapter and for the payment of claims pursuant to this chapter.

E. All revenues deposited into the Criminal Injuries Compensation Fund, and appropriated for the purposes of this chapter, shall be immediately available for the payment of claims.

1976, c. 605; 1978, c. 413; 1980, c. 521; 1985, c. 230; 1988, c. 748; 1993, c. 434; 1996, cc. 760, 976; 2002, c. 831.



§ 19.2-368.19. Definitions

For purposes of this chapter, the following terms shall have the following meanings unless the context requires otherwise:

"Defendant" means any person who pleads guilty to, is convicted of, or is found not guilty by reason of insanity with respect to a felony resulting in physical injury to or death of another person.

"Division" means the Division of Crime Victims' Compensation.

"Interested party" means the victim, the defendant, and any transferee of proceeds due the defendant under a contract, the person with whom the defendant has contracted, the prosecuting attorney for the Commonwealth, and the Division of Crime Victims' Compensation.

"Victim" means a person who suffers personal, physical, mental, emotional, or pecuniary loss as a direct result of a crime and includes the spouse, parent, child, or sibling of the victim.

1990, c. 549; 1992, c. 681 .



§ 19.2-368.20. Special order of escrow

A. Any proceeds or profits received or to be received directly or indirectly, except property that may be forfeited to the Commonwealth pursuant to §§ 19.2-386.15 through 19.2-386.31, by a defendant or a transferee of that defendant from any source, as a direct or indirect result of his crime or sentence, or the notoriety which such crime or sentence has conferred upon him, shall be subject to a special order of escrow.

B. Income from the defendant's employment in a position unrelated to his crime or the notoriety which such crime has conferred upon him but obtained through the assistance of or rehabilitative training by correctional or mental health programs or personnel shall not be subject to a special order of escrow under this section, and nothing in this section shall be construed to prohibit or hinder the return of property belonging to victims of crime to its rightful owners. Any proceeds from a contract relating to a depiction or discussion of the defendant's crime in a movie, book, newspaper, magazine, radio or television production, or live entertainment or publication of any kind shall not be subject to a special order of escrow unless an integral part of the work is a depiction or discussion of the defendant's crime or an impression of the defendant's thoughts, opinions, or emotions regarding such crime.

C. Upon petition of the attorney for the Commonwealth filed at any time after conviction of such defendant or his acquittal by reason of insanity and after notice to the interested parties, a hearing upon the motion and a finding for the Commonwealth, for good cause shown, any circuit court in which the petition is filed shall order that such proceeds be subject to a special order of escrow.

1. The petition shall be filed in the circuit court of the jurisdiction where the defendant was convicted or acquitted by reason of insanity.

2. The petition shall set forth in general terms the causes for entry of the special order of escrow, and be signed by the attorney for the Commonwealth.

3. Upon the filing of the petition, the clerk shall forthwith issue a warrant directed to the sheriff or other law-enforcement officer of the county or city, commanding him to take the property into his possession and hold the same subject to further proceedings in the cause. If for any cause the warrant was not executed, other like warrants may be successively issued until one is executed. The officer serving the warrant shall take the property into his possession and forthwith return the warrant and report to the clerk in writing.

4. Any person concerned in interest may appear and make defense to the petition, which may be done by answer on oath.

5. When the case is ready for trial, such issues of fact as are made by the pleadings, or as the court may direct, the court shall determine the whole matter of law and fact.

6. Expenses and costs incurred in the proceedings shall be paid as the court, in its discretion, shall determine; except that no costs shall be adjudged against the Commonwealth.

An order issued under this section shall require that the defendant and the person with whom the defendant contracts pay to the Division any proceeds due the defendant under the contract and the proceeds shall be placed in a special escrow account for the victims of the defendant's crime.

1990, c. 549; 1992, c. 681; 2006, c. 414.



§ 19.2-368.21. Distribution

A. Proceeds paid to the Division under § 19.2-368.20 shall be retained in escrow in the Criminal Injuries Compensation Fund for five years after the date of the order, but during that five-year period may be levied upon to satisfy a money judgment rendered by a court or award of the Workers' Compensation Commission in favor of a victim of an offense for which the defendant has been convicted or acquitted by reason of insanity, or a legal representative of the victim.

B. If ordered by a circuit court in the interest of justice, after motion, notice to all interested parties, and opportunity for hearing, such escrow fund shall be used to:

1. First, satisfy court ordered restitution against a defendant and in favor of a victim;

2. Satisfy a money judgment rendered in the court hearing the matter, in favor of a victim of any offense for which the defendant has been convicted;

3. Pay for legal representation of the defendant in criminal proceedings, including the appeals process, to the extent the defendant's representation was paid for by the Commonwealth or an agency thereof. No more than 25% of the total proceeds in escrow may be used for legal representation; and

4. Pay any fines or costs assessed against the defendant by a court of the Commonwealth.

C. At the end of the five-year period, the remaining proceeds shall be paid into the Literary Fund. However, (i) if a civil action under this section is pending against the defendant, the proceeds shall be held in escrow until completion of the action or (ii) if the defendant has appealed his conviction and the appeals process is not final, the proceeds shall be held in escrow until the appeals process is final, and upon disposition of the charges favorable to the defendant, the Division shall immediately pay any money in the escrow account to the defendant.

1990, c. 549; 1992, c. 681; 2006, c. 414.



§ 19.2-368.22. Actions to defeat chapter void

Any action taken by any person convicted of a felony, whether by way of execution of a power of attorney, creation of corporate entities, or otherwise, to defeat the purpose of this chapter shall be void.

1990, c. 549; 1992, c. 59 .



§ 19.2-369. Repealed

Repealed by Acts 2012, cc. 283 and 756, cl. 2.



§ 19.2-386.1. Commencing an action of forfeiture

Except as otherwise specifically provided by law, whenever any property is forfeited to the Commonwealth by reason of the violation of any law, or if any statute provides for the forfeiture of any property or money, or if any property or money be seized as forfeited for a violation of any of the provisions of this Code, the Commonwealth shall follow the procedures set forth in this chapter.

An action against any property subject to seizure under the provisions of Chapter 22.2 (§ 19.2-386.15 et seq.) shall be commenced by the filing of an information in the clerk's office of the circuit court. Any information shall be filed in the name of the Commonwealth by the attorney for the Commonwealth or may be filed by the Attorney General if so requested by the attorney for the Commonwealth. Venue for an action of forfeiture shall lie in the county or city where (i) the property is located, (ii) the property is seized, or (iii) an owner of the property could be prosecuted for the illegal conduct alleged to give rise to the forfeiture. Such information shall (a) name as parties defendant all owners and lienholders then known or of record and the trustees named in any deed of trust securing such lienholder, (b) specifically describe the property, (c) set forth in general terms the grounds for forfeiture of the named property, (d) pray that the same be condemned and sold or otherwise be disposed of according to law, and (e) ask that all persons concerned or interested be notified to appear and show cause why such property should not be forfeited. In all cases, an information shall be filed within three years of the date of actual discovery by the Commonwealth of the last act giving rise to the forfeiture or the action for forfeiture will be barred.

1989, c. 690; 1991, c. 560; 2002, cc. 588, 623; 2004, c. 995; 2012, cc. 283, 756.



§ 19.2-386.2. Seizure of named property

A. When any property subject to seizure under Chapter 22.2 (§ 19.2-386.15 et seq.) or other provision under the Code has not been seized at the time an information naming that property is filed, the clerk of the circuit court or a judge of the circuit court, upon motion of the attorney for the Commonwealth wherein the information is filed, shall issue a warrant to the sheriff or other state or local law-enforcement officer authorized to serve criminal process in the jurisdiction where the property is located, describing the property named in the complaint and authorizing its immediate seizure.

B. In all cases of seizure of real property, a notice of lis pendens shall be filed with the clerk of the circuit court of the county or city wherein the property is located and shall be indexed in the land records in the name or names of those persons whose interests appear to be affected thereby.

C. When any property is seized for the purposes of forfeiture under Chapter 22.2 (§ 19.2-386.15 et seq.) or other forfeiture provision under the Code, the agency seizing the property shall, as soon as practicable after the seizure, conduct an inventory of the seized property and shall, as soon as practicable, provide a copy of the inventory to the owner. An agency's failure to provide a copy of an inventory pursuant to this subsection shall not invalidate any forfeiture.

1989, c. 690; 2002, cc. 588, 623; 2004, c. 995; 2006, c. 766; 2012, cc. 283, 756; 2015, c. 769.



§ 19.2-386.2:1. Notice to Commissioner of Department of Motor Vehicles; duties of Commissioner

If the property seized is a motor vehicle required by the motor vehicle laws of Virginia to be registered, the attorney for the Commonwealth shall forthwith notify the Commissioner of the Department of Motor Vehicles, by certified mail, of such seizure and the motor number of the vehicle so seized, and the Commissioner shall promptly certify to such attorney for the Commonwealth the name and address of the person in whose name such vehicle is registered, together with the name and address of any person holding a lien thereon, and the amount thereof. The Commissioner shall also forthwith notify such registered owner and lienor, in writing, of the reported seizure and the county or city wherein such seizure was made.

The certificate of the Commissioner, concerning such registration and lien, shall be received in evidence in any proceeding, either civil or criminal, under any provision of this chapter, in which such facts may be material to the issue involved.

2012, cc. 283, 756.



§ 19.2-386.3. Notice of seizure for forfeiture and notice of motion for judgment

A. If an information has not been filed, then upon seizure of any property under Chapter 22.2 (§ 19.2-386.15 et seq.) or other provision under the Code, the agency seizing the property shall forthwith notify in writing the attorney for the Commonwealth in the county or city in which the seizure occurred, who shall, within 21 days of receipt of such notice, file a notice of seizure for forfeiture with the clerk of the circuit court. Such notice of seizure for forfeiture shall specifically describe the property seized, set forth in general terms the grounds for seizure, identify the date on which the seizure occurred, and identify all owners and lien holders then known or of record, including the treasurer of the locality in which the seized property is located. The clerk shall forthwith mail by first-class mail notice of seizure for forfeiture to the last known address of all identified owners and lien holders. When property has been seized under Chapter 22.2 (§ 19.2-386.15 et seq.) or other provision under the Code prior to filing an information, then an information against that property shall be filed within 90 days of the date of seizure or the property shall be released to the owner or lien holder.

B. Except as to corporations, all parties defendant shall be served, in accordance with § 8.01-296, with a copy of the information and a notice to appear prior to any motion for default judgment on the information. The notice shall contain a statement warning the party defendant that his interest in the property shall be subject to forfeiture to the Commonwealth unless within 30 days after service on him of the notice, or before the date set forth in the order of publication with respect to the notice, an answer under oath is filed in the proceeding setting forth (i) the nature of the defendant's claim, (ii) the exact right, title or character of the ownership or interest in the property and the evidence thereof, and (iii) the reason, cause, exemption or defense he may have against the forfeiture of his interest in the property, including but not limited to the exemptions set forth in § 19.2-386.8. Service upon corporations shall be made in accordance with § 8.01-299 or subdivision 1 or 2 of § 8.01-301; however, if such service cannot be thus made, it shall be made by publication in accordance with § 8.01-317.

1989, c. 690; 1991, c. 560; 1996, c. 673; 2002, cc. 588, 623; 2004, c. 995; 2011, c. 83; 2012, cc. 283, 756.



§ 19.2-386.4. Records and handling of seized property

Any agency seizing property under § 19.2-386.2, Chapter 22.2 (§ 19.2-386.15 et seq.), or other provision under the Code, pending forfeiture and final disposition, may do any of the following:

1. Place the property under constructive seizure by posting notice of seizure for forfeiture on the property or by filing notice of seizure for forfeiture in any appropriate public record relating to property;

2. Remove the property to a storage area for safekeeping or, if the property is a negotiable instrument or money, deposit it in an interest-bearing account;

3. Remove the property to a place designated by the circuit court in the county or city wherein the property was seized; or

4. Provide for another custodian or agency to take custody of the property and remove it to an appropriate location within or without the jurisdiction of the circuit court in the county or city wherein the property was seized or in which the complaint was filed.

A report regarding the type of property subject to forfeiture and its handling pursuant to this section and § 19.2-386.5, and the final disposition of the property shall be filed by the seizing agency with the Department of Criminal Justice Services in accordance with regulations promulgated by the Board.

1989, c. 690; 1991, c. 560; 2002, cc. 588, 623; 2004, c. 995; 2012, cc. 283, 756.



§ 19.2-386.5. Release of seized property

At any time prior to the filing of an information, the attorney for the Commonwealth in the county or city in which the property has been seized pursuant to Chapter 22.2 (§ 19.2-386.15 et seq.) or other provision under the Code may, in his discretion, upon the payment of costs incident to the custody of the seized property, return the seized property to an owner or lien holder, without requiring that the owner or lien holder post bond as provided in § 19.2-386.6, if he believes the property is properly exempt from forfeiture pursuant to § 19.2-386.8.

1989, c. 690; 2002, cc. 588, 623; 2004, c. 995; 2012, cc. 283, 756.



§ 19.2-386.6. Bond to secure possession

If the owner or lien holder of the named property desires to obtain possession thereof before the hearing on the information filed against the same, such property shall be appraised by the clerk of the court where such information is filed. The clerk shall promptly cause the property to be appraised at its fair cash value, and forthwith make return thereof in writing to the court. Any appraisal fee shall be taxed as costs as provided in § 19.2-386.12. Upon the return of the appraisal, the owner or lien holder may give a bond payable to the Commonwealth, in a penalty of the amount equal to the appraised value of the property plus the court costs which may accrue, with security to be approved by the clerk and conditioned for the performance of the final judgment of the court, on the trial of the information. A further condition shall be that, if upon the hearing on the information, the judgment of the court is that such property, or any part thereof, or such interest and equity as the owner or lien holder may have therein, is forfeited, judgment may thereupon be entered against the obligors on such bond for the penalty thereof, without further or other proceedings against them thereon, to be discharged by the payment of the appraised value of the property so seized and forfeited, and costs. Upon such judgment, execution may issue, on which the clerk shall endorse, "No security to be taken." Upon giving of the bond, the property shall be delivered to the owner or lien holder.

1989, c. 690 .



§ 19.2-386.7. Sale of property liable to deterioration

If the property seized is perishable or liable to deterioration, decay, or injury by being detained in custody pending the proceedings, the circuit court for the county or city in which the information is filed or in which the property is located, may order the same to be sold upon such notice as the court, in its discretion, may deem proper and hold the proceeds of sale pending the final disposition of such proceedings.

1989, c. 690 .



§ 19.2-386.8. Exemptions

The following exemptions shall apply to property otherwise subject to forfeiture:

1. No conveyance used by any person as a lawfully certified common carrier in the transaction of business as a common carrier may be forfeited under the provisions of this section unless the owner of the conveyance was a consenting party or privy to the conduct giving rise to forfeiture or knew or had reason to know of it.

2. No conveyance may be forfeited under the provisions of this section for any conduct committed by a person other than the owner while the conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of this Commonwealth, or any other state, the District of Columbia, the United States or any territory thereof.

3. No owner's interest may be forfeited under this chapter if the court finds that:

a. He did not know and had no reason to know of the conduct giving rise to forfeiture;

b. He was a bona fide purchaser for value without notice;

c. The conduct giving rise to forfeiture occurred without his connivance or consent, express or implied; or

d. The conduct giving rise to forfeiture was committed by a tenant of a residential or commercial property owned by a landlord, and the landlord did not know or have reason to know of the tenant's conduct.

4. No lien holder's interest may be forfeited under this chapter if the court finds that:

a. The lien holder did not know of the conduct giving rise to forfeiture at the time the lien was granted;

b. The lien holder held a bona fide lien on the property subject to forfeiture and had perfected the same in the manner prescribed by law prior to seizure of the property; and

c. The conduct giving rise to forfeiture occurred without his connivance or consent, express or implied.

In the event the interest has been sold to a bona fide purchaser for value in order to avoid the provisions of this chapter, the Commonwealth shall have a right of action against the seller of the property for the proceeds of the sale.

1989, c. 690; 2005, c. 883.



§ 19.2-386.9. Appearance by owner or lien holder

Any person claiming to be an owner or lien holder of the named property may appear at any time within thirty days after service on him of notice to appear or on or before the date certain set forth in any order of publication under § 8.01-317 or such longer time as the court in its discretion may allow to prevent a miscarriage of justice. Any person without actual or constructive notice of the forfeiture proceedings claiming to be an owner or lienholder may appear at any time before final judgment of the trial court and be made a party to the action. Such appearance shall be by answer, under oath, which shall clearly set forth (i) the nature of the defendant's claim; (ii) the exact right, title or character of the ownership or interest in the property and the evidence thereof; and (iii) the reason, cause, exemption or defense he may have against the forfeiture of the property.

1989, c. 690; 1991, c. 560 .



§ 19.2-386.10. Trial

A. A party defendant who fails to appear as provided in § 19.2-386.9 shall be in default. The forfeiture shall be deemed established as to the interest of any party in default upon entry of judgment as provided in § 19.2-386.11. Within twenty-one days after entry of judgment, any party defendant against whom judgment has been so entered may petition the Department of Criminal Justice Services for remission of his interest in the forfeited property. For good cause shown and upon proof that the party defendant's interest in the property is exempt under subdivision 2, 3 or 4 of § 19.2-386.8, the Department of Criminal Justice Services shall grant the petition and direct the state treasury to either (i) remit to the party defendant an amount not exceeding the party defendant's interest in the proceeds of sale of the forfeited property after deducting expenses incurred and payable pursuant to subsection B of § 19.2-386.12 or (ii) convey clear and absolute title to the forfeited property in extinguishment of such interest.

If any party defendant appears in accordance with § 19.2-386.9, the court shall proceed to trial of the case, unless trial by jury is demanded by the Commonwealth or any party defendant. At trial, the Commonwealth has the burden of proving that the property is subject to forfeiture under this chapter. Upon such a showing by the Commonwealth, the claimant has the burden of proving that the claimant's interest in the property is exempt under subdivision 2, 3 or 4 of § 19.2-386.8. The proof of all issues shall be by a preponderance of the evidence.

B. The information and trial thereon shall be independent of any criminal proceeding against any party or other person for violation of law. However, upon motion and for good cause shown, the court may stay a forfeiture proceeding that is related to any indictment or information.

1989, c. 690; 1991, c. 560.



§ 19.2-386.11. Judgment of condemnation; destruction

A. If the forfeiture is established, the judgment shall be that the property be condemned as forfeited to the Commonwealth subject to any remission granted under subsection A of § 19.2-386.10 and further that the same be sold, unless (i) a sale thereof has been already made under § 19.2-386.7, (ii) the court determines that the property forfeited is of such minimal value that the sale would not be in the best interest of the Commonwealth or (iii) the court finds that the property may be subject to return to a participating agency. If the court finds that the property may be subject to return to an agency participating in the seizure in accordance with subsection C of § 19.2-386.14, the order shall provide for storage of the property until the determination to return it is made or, if return is not made, for sale of the property as provided in this section and § 19.2-386.12. If sale has been made, the judgment shall be against the proceeds of sale, subject to the rights of any lien holder whose interest is not forfeited. If the property condemned has been delivered to the claimant under § 19.2-386.6, further judgment shall be against the obligors in the bond for the penalty thereof, to be discharged by the payment of the appraised value of the property, upon which judgment, process of execution shall be awarded and the clerk shall endorse thereon, "No security is to be taken."

B. Forfeited cash and negotiable instruments shall be disposed of pursuant to the provisions of § 19.2-386.12.

C. Contraband, the sale or possession of which is unlawful, weapons and property not sold because of the minimal value thereof, may be ordered destroyed by the court.

1989, c. 690; 1991, c. 560; 1993, c. 484 .



§ 19.2-386.12. Sale of forfeited property

A. Any sale of forfeited property shall be made for cash, after due advertisement. The sale shall be by public sale or other commercially feasible means authorized by the court in the order of forfeiture and shall vest in the purchaser a clear and absolute title to the property sold subject to the rights of any lien holder whose interest is not forfeited. The proceeds of sale, and whatever may be realized on any bond given under § 19.2-386.6, and any money forfeited shall be paid over to the state treasury into a special fund of the Department of Criminal Justice Services in accordance with § 19.2-386.14.

B. In all cases of forfeiture under this section, the actual expenses incident to the custody, preservation, and management of the seized property prior to forfeiture, the actual expenses incident to normal legal proceedings to perfect the Commonwealth's interest in the seized property through forfeiture, and the actual expenses incident to the sale thereof, including commissions, shall be taxed as costs and shall be paid to the person or persons who incurred these costs out of the net proceeds from the sale of such property. If there are no proceeds, the actual expenses shall be paid by the Commonwealth from the Criminal Fund. Actual expenses in excess of the available net proceeds shall be paid by the Commonwealth from the Criminal Fund. The party or parties in interest to any forfeiture proceeding commenced under this section shall be entitled to reasonable attorney's fees and costs if the forfeiture proceeding is terminated in favor of such party or parties. Such fees and costs shall be paid by the Commonwealth from the Criminal Fund.

The residue, if any, shall be paid and disbursed as provided in subsection A of § 19.2-386.10 and § 19.2-386.14 and regulations promulgated by the Criminal Justice Services Board.

1989, c. 690; 1991, c. 560 .



§ 19.2-386.13. Writ of error and supersedeas

For the purpose of review on a writ of error or supersedeas, a final judgment or order in the cause shall be deemed a final judgment or order within the meaning of subsection A of § 8.01-670.

1989, c. 690; 2005, c. 681.



§ 19.2-386.14. Sharing of forfeited assets

A. All cash, negotiable instruments, and proceeds from a sale conducted pursuant to § 19.2-386.7 or 19.2-386.12, after deduction of expenses, fees, and costs as provided in § 19.2-386.12, shall, as soon after entry of the forfeiture as is practicable, be distributed in a manner consistent with this chapter and Article VIII, Section 8 of the Constitution of Virginia.

A1. All cash, negotiable instruments and proceeds from a sale conducted pursuant to § 19.2-386.7 or 19.2-386.12, after deduction of expenses, fees and costs as provided in § 19.2-386.12, shall, as soon after entry of the forfeiture as is practicable, be paid over to the state treasury into a special fund of the Department of Criminal Justice Services for distribution in accordance with this section. The forfeited property and proceeds, less 10 percent, shall be made available to federal, state and local agencies to promote law enforcement in accordance with this section and regulations adopted by the Criminal Justice Services Board to implement the asset-sharing program.

The 10 percent retained by the Department shall be held in a nonreverting fund, known as the Asset Sharing Administrative Fund. Administrative costs incurred by the Department to manage and operate the asset-sharing program shall be paid from the Fund. Any amounts remaining in the Fund after payment of these costs shall be used to promote state or local law-enforcement activities. Distributions from the Fund for these activities shall be based upon need and shall be made from time to time in accordance with regulations promulgated by the Board.

B. Any federal, state or local agency or office that directly participated in the investigation or other law-enforcement activity which led, directly or indirectly, to the seizure and forfeiture shall be eligible for, and may petition the Department for, return of the forfeited asset or an equitable share of the net proceeds, based upon the degree of participation in the law-enforcement effort resulting in the forfeiture, taking into account the total value of all property forfeited and the total law-enforcement effort with respect to the violation of law on which the forfeiture is based. Upon finding that the petitioning agency is eligible for distribution and that all participating agencies agree on the equitable share of each, the Department shall distribute each share directly to the appropriate treasury of the participating agency.

If all eligible participating agencies cannot agree on the equitable shares of the net proceeds, the shares shall be determined by the Criminal Justice Services Board in accordance with regulations which shall specify the criteria to be used by the Board in assessing the degree of participation in the law-enforcement effort resulting in the forfeiture.

C. After the order of forfeiture is entered concerning any motor vehicle, boat, aircraft, or other tangible personal property, any seizing agency may (i) petition the Department for return of the property that is not subject to a grant or pending petition for remission or (ii) request the circuit court to order the property destroyed. Where all the participating agencies agree upon the equitable distribution of the tangible personal property, the Department shall return the property to those agencies upon finding that (a) the agency meets the criteria for distribution as set forth in subsection B and (b) the agency has a clear and reasonable law-enforcement need for the forfeited property.

If all eligible participating agencies cannot agree on the distribution of the property, distribution shall be determined by the Criminal Justice Services Board as in subsection B, taking into consideration the clear and reasonable law-enforcement needs for the property which the agencies may have. In order to equitably distribute tangible personal property, the Criminal Justice Services Board may require the agency receiving the property to reimburse the Department in cash for the difference between the fair market value of the forfeited property and the agency's equitable share as determined by the Criminal Justice Services Board.

If a seizing agency has received property for its use pursuant to this section, when the agency disposes of the property (1) by sale, the proceeds shall be distributed as set forth in this section; or (2) by destruction pursuant to a court order, the agency shall do so in a manner consistent with this section.

D. All forfeited property, including its proceeds or cash equivalent, received by a participating state or local agency pursuant to this section shall be used to promote law enforcement but shall not be used to supplant existing programs or funds. The Board shall promulgate regulations establishing an audit procedure to ensure compliance with this section.

E. On or after July 1, 2012, but before July 1, 2014, local seizing agencies may contribute cash funds and proceeds from forfeited property to the Virginia Public Safety Foundation to support the construction of the Commonwealth Public Safety Memorial. Any funds contributed by seizing agencies shall be contributed only after an internal analysis to determine that such contributions will not negatively impact law-enforcement training or operations.

1991, c. 560; 2012, cc. 126, 283, 373, 756.



§ 19.2-386.15. Seizure of property used in connection with or derived from terrorism

A. The following property shall be subject to lawful seizure by any law-enforcement officer charged with enforcing the provisions of Article 2.2 (§ 18.2-46.4 et seq.) of Chapter 4 of Title 18.2: all moneys or other property, real or personal, together with any interest or profits derived from the investment of such money and used in substantial connection with an act of terrorism as defined in § 18.2-46.4.

B. All seizures and forfeitures under this section shall be governed by the procedures contained in Chapter 22.1 (§ 19.2-386.1 et seq.) of this title.

2002, cc. 588, 623, § 18.2-46.9; 2004, c. 995.



§ 19.2-386.16. Forfeiture of motor vehicles used in commission of certain crimes

A. Any vehicle knowingly used by the owner thereof or used by another with his knowledge of and during the commission of, or in an attempt to commit, a second or subsequent offense of § 18.2-346, 18.2-347, 18.2-348, 18.2-349, 18.2-355, 18.2-356 or 18.2-357 or of a similar ordinance of any county, city or town or knowingly used for the transportation of any stolen goods, chattels or other property, when the value of such stolen goods, chattels or other property is $200 or more, or any stolen property obtained as a result of a robbery, without regard to the value of the property, shall be forfeited to the Commonwealth. The vehicle shall be seized by any law-enforcement officer arresting the operator of such vehicle for the criminal offense, and delivered to the sheriff of the county or city in which the offense occurred. The officer shall take a receipt therefor.

B. Any vehicle knowingly used by the owner thereof or used by another with his knowledge of and during the commission of, or in an attempt to commit, a misdemeanor violation of subsection D of § 18.2-47 or a felony violation of (i) Article 3 (§ 18.2-47 et seq.) of Chapter 4 of Title 18.2 or (ii) § 18.2-357 where the prostitute is a minor, shall be forfeited to the Commonwealth. The vehicle shall be seized by any law-enforcement officer arresting the operator of such vehicle for the criminal offense, and delivered to the sheriff of the county or city in which the offense occurred. The officer shall take a receipt therefor.

C. Forfeiture of such vehicle shall be enforced as is provided in Chapter 22.1 (§ 19.2-386.1 et seq.).

Code 1950, §§ 18.1-103, 18.1-107.1; 1960, c. 358; 1966, c. 247; 1970, c. 353; 1975, cc. 14, 15, § 18.2-110; 1981, c. 188; 1982, c. 509; 1992, cc. 310, 725; 1993, cc. 609, 866; 2004, c. 995; 2010, c. 710; 2011, cc. 818, 852; 2012, cc. 283, 756.



§ 19.2-386.17. Forfeitures for computer crimes

All moneys and other income, including all proceeds earned but not yet received by a defendant from a third party as a result of the defendant's violations of Article 7.1 (§ 18.2-152.1 et seq.) of Chapter 5 of Title 18.2, and all computer equipment, all computer software, and all personal property used in connection with any violation of such article known by the owner thereof to have been used in violation of such article, shall be subject to lawful seizure by a law-enforcement officer and forfeiture by the Commonwealth in accordance with the procedures set forth in Chapter 22.1 (§ 19.2-386.1 et seq.) of this title, applied mutatis mutandis.

2003, cc. 987, 1016, § 18.2-152.16; 2004, c. 995.



§ 19.2-386.18. Forfeiture of unlawful electronic communication devices

Any unlawful electronic communication device possessed, manufactured or sold in violation of §§ 18.2-190.2, 18.2-190.3 or § 18.2-190.4 may be seized and forfeited to the Commonwealth, and turned over to the circuit court in the city or county in which it was seized and such property shall be disposed of as provided by law.

2002, c. 671, § 18.2-190.7; 2003, c. 354; 2004, c. 995.



§ 19.2-386.19. Seizure of property used in connection with money laundering

The following property shall be subject to lawful seizure by any officer charged with enforcing the provisions of Article 9 (§ 18.2-246.1 et seq.) of Chapter 6 of Title 18.2: (i) all money, equipment, motor vehicles, and all other personal and real property of any kind or character used in substantial connection with the laundering of proceeds of some form of activity punishable as a felony under the laws of the Commonwealth, another state or territory of the United States, the District of Columbia, or the United States; (ii) all money or other property, real or personal, traceable to the proceeds of some form of activity punishable as a felony under the laws of the Commonwealth, another state or territory of the United States, the District of Columbia, or the United States, together with any interest or profits derived from the investment of such proceeds or other property; and (iii) all money, equipment, motor vehicles, and all other personal and real property of any kind or character used to or intended to be used to promote money laundering. Real property shall not be subject to seizure unless the minimum prescribed punishment for the violation is a term of imprisonment of not less than five years. All seizures and forfeitures under this section shall be governed by Chapter 22.1 (§ 19.2-386.1 et seq.), and the procedures specified therein shall apply, mutatis mutandis, to all forfeitures under Article 9 (§ 18.2-246.1 et seq.) of Chapter 6 of Title 18.2.

1999, c. 348, § 18.2-246.4; 2003, cc. 541, 549; 2004, c. 995; 2012, cc. 283, 756.



§ 19.2-386.20. Forfeiture of cigarettes sold or attempted to be sold in an unlawful delivery sale

Any cigarettes sold or attempted to be sold in a delivery sale in violation of Article 10 (§ 18.2-246.6 et seq.) of Chapter 6 of Title 18.2 shall be forfeited to the Commonwealth and destroyed. All fixtures, equipment, materials and personal property used in substantial connection with a delivery sale or attempted delivery sale in a knowing and intentional violation of such article shall be subject to seizure and forfeiture according to the procedures contained in Chapter 22.1 (§ 19.2-386.1 et seq.) of this title, applied mutatis mutandis.

2004, c. 995.



§ 19.2-386.21. (Effective July 1, 2018) Forfeiture of counterfeit and contraband cigarettes

Counterfeit cigarettes possessed in violation of § 18.2-246.14 and cigarettes possessed in violation of § 58.1-1017 or 58.1-1017.1 shall be subject to seizure, forfeiture, and destruction or court-ordered assignment for use by a law-enforcement undercover operation by the Virginia Alcoholic Beverage Control Board or any law-enforcement officer of the Commonwealth. However, any undercover operation that makes use of counterfeit cigarettes shall ensure that the counterfeit cigarettes remain under the control and command of law enforcement and shall not be distributed to a member of the general public who is not the subject of a criminal investigation. All fixtures, equipment, materials, and personal property used in substantial connection with (i) the sale or possession of counterfeit cigarettes in a knowing and intentional violation of Article 10 (§ 18.2-246.6 et seq.) of Chapter 6 of Title 18.2 or (ii) the sale or possession of cigarettes in a knowing and intentional violation of § 58.1-1017 or 58.1-1017.1 shall be subject to seizure and forfeiture according to the procedures contained in Chapter 22.1 (§ 19.2-386.1 et seq.), applied mutatis mutandis.

2004, c. 995; 2013, c. 627; 2014, cc. 422, 458.



§ 19.2-386.21. (Effective until July 1, 2018) Forfeiture of counterfeit and contraband cigarettes

Counterfeit cigarettes possessed in violation of § 18.2-246.14 and cigarettes possessed in violation of § 58.1-1017 or 58.1-1017.1 shall be subject to seizure, forfeiture, and destruction or court-ordered assignment for use by a law-enforcement undercover operation by the Virginia Alcoholic Beverage Control Board or any law-enforcement officer of the Commonwealth. However, any undercover operation that makes use of counterfeit cigarettes shall ensure that the counterfeit cigarettes remain under the control and command of law enforcement and shall not be distributed to a member of the general public who is not the subject of a criminal investigation. All fixtures, equipment, materials, and personal property used in substantial connection with (i) the sale or possession of counterfeit cigarettes in a knowing and intentional violation of Article 10 (§ 18.2-246.6 et seq.) of Chapter 6 of Title 18.2 or (ii) the sale or possession of cigarettes in a knowing and intentional violation of § 58.1-1017 or 58.1-1017.1 shall be subject to seizure and forfeiture according to the procedures contained in Chapter 22.1 (§ 19.2-386.1 et seq.), applied mutatis mutandis.

2004, c. 995; 2013, c. 627; 2014, cc. 422, 458.



§ 19.2-386.22. Seizure of property used in connection with or derived from illegal drug transactions

A. The following property shall be subject to lawful seizure by any officer charged with enforcing the provisions of Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2: (i) all money, medical equipment, office equipment, laboratory equipment, motor vehicles, and all other personal and real property of any kind or character, used in substantial connection with (a) the illegal manufacture, sale or distribution of controlled substances or possession with intent to sell or distribute controlled substances in violation of § 18.2-248, (b) the sale or distribution of marijuana or possession with intent to distribute marijuana in violation of subdivisions (a)(2), (a)(3) and (c) of § 18.2-248.1, or (c) a drug-related offense in violation of § 18.2-474.1; (ii) everything of value furnished, or intended to be furnished, in exchange for a controlled substance in violation of § 18.2-248 or for marijuana in violation of § 18.2-248.1 or for a controlled substance or marijuana in violation of § 18.2-474.1; and (iii) all moneys or other property, real or personal, traceable to such an exchange, together with any interest or profits derived from the investment of such money or other property. Under the provisions of clause (i), real property shall not be subject to lawful seizure unless the minimum prescribed punishment for the violation is a term of not less than five years.

B. All seizures and forfeitures under this section shall be governed by the procedures contained in Chapter 22.1 (§ 19.2-386.1 et seq.).

Code 1950, § 18.1-346; 1960, c. 358; 1970, c. 650; 1972, c. 799; 1973, c. 171; 1975, cc. 14, 15, § 18.2-249; 1976, c. 132; 1979, c. 435; 1982, c. 462; 1985, c. 569; 1986, cc. 449, 485; 1988, cc. 575, 753; 1989, cc. 638, 690; 1993, c. 825; 1999, c. 269; 2004, c. 995; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 19.2-386.23. Disposal of seized controlled substances, marijuana, and paraphernalia

A. All controlled substances, imitation controlled substances, marijuana, or paraphernalia, the lawful possession of which is not established or the title to which cannot be ascertained, which have come into the custody of a peace officer or have been seized in connection with violations of Chapter 7 (§ 18.2-247 et seq.) of Title 18.2, shall be forfeited and disposed of as follows:

1. Upon written application by (i) the Department of Forensic Science, (ii) the Department of State Police, or (iii) any police department or sheriff's office in a locality, the court may order the forfeiture of any such substance or paraphernalia to the Department of Forensic Science, the Department of State Police, or to such police department or sheriff's office for research and training purposes and for destruction pursuant to regulations of the United States Department of Justice Drug Enforcement Administration and of the Board of Pharmacy once these purposes have been fulfilled.

2. In the event no application is made under subdivision 1, the court shall order the destruction of all such substances or paraphernalia, which order shall state the existence and nature of the substance or paraphernalia, the quantity thereof, the location where seized, the person or persons from whom the substance or paraphernalia was seized, if known, and the manner whereby such item shall be destroyed. However, the court may order that paraphernalia identified in subdivision 5 of § 18.2-265.1 not be destroyed and that it be given to a person or entity that makes a showing to the court of sufficient need for the property and an ability to put the property to a lawful and publicly beneficial use. A return under oath, reporting the time, place and manner of destruction shall be made to the court by the officer to whom the order is directed. A copy of the order and affidavit shall be made a part of the record of any criminal prosecution in which the substance or paraphernalia was used as evidence and shall, thereafter, be prima facie evidence of its contents. In the event a law-enforcement agency recovers, seizes, finds, is given or otherwise comes into possession of any such substances or paraphernalia that are not evidence in a trial in the Commonwealth, the chief law-enforcement officer of the agency or his designee may, with the written consent of the appropriate attorney for the Commonwealth, order destruction of same; provided that a statement under oath, reporting a description of the substances and paraphernalia destroyed and the time, place and manner of destruction, is made to the chief law-enforcement officer by the officer to whom the order is directed.

B. No such substance or paraphernalia used or to be used in a criminal prosecution under Chapter 7 (§ 18.2-247 et seq.) of Title 18.2 shall be disposed of as provided by this section until all rights of appeal have been exhausted, except as provided in § 19.2-386.24.

C. The amount of any specific controlled substance, or imitation controlled substance, retained by any law-enforcement agency pursuant to a court order issued under this section shall not exceed five pounds, or 25 pounds in the case of marijuana. Any written application to the court for controlled substances, imitation controlled substances, or marijuana, shall certify that the amount requested shall not result in the requesting agency's exceeding the limits allowed by this subsection.

D. A law-enforcement agency that retains any controlled substance, imitation controlled substance, or marijuana, pursuant to a court order issued under this section shall (i) be required to conduct an inventory of such substance on a monthly basis, which shall include a description and weight of the substance, and (ii) destroy such substance pursuant to subdivision A 1 when no longer needed for research and training purposes. A written report outlining the details of the inventory shall be made to the chief law-enforcement officer of the agency within 10 days of the completion of the inventory, and the agency shall detail the substances that were used for research and training pursuant to a court order in the immediately preceding fiscal year. Destruction of such substance shall be certified to the court along with a statement prepared under oath, reporting a description of the substance destroyed, and the time, place, and manner of destruction.

Code 1950, § 54-524.101:5; 1973, c. 470; 1974, c. 113; 1975, cc. 14, 15, 607, § 18.2-253; 1979, cc. 435, 646; 1982, c. 462; 1990, c. 825; 1995, c. 578; 2001, c. 195; 2004, c. 995; 2005, cc. 868, 881; 2006, c. 107; 2011, cc. 384, 410; 2014, cc. 99, 254, 674, 686, 719; 2015, c. 429.



§ 19.2-386.24. Destruction of seized controlled substances or marijuana prior to trial

Where seizures of controlled substances or marijuana are made in excess of 10 pounds in connection with any prosecution or investigation under Chapter 7 (§ 18.2-247 et seq.) of Title 18.2, the appropriate law-enforcement agency may retain 10 pounds of the substance randomly selected from the seized substance for representative purposes as evidence and destroy the remainder of the seized substance.

Before any destruction is carried out under this section, the law-enforcement agency shall cause the material seized to be photographed with identification case numbers or other means of identification and shall prepare a report identifying the seized material. It shall also notify the accused, or other interested party, if known, or his attorney, at least five days in advance that the photography will take place and that they may be present. Prior to any destruction under this section, the law-enforcement agency shall also notify the accused or other interested party, if known, and his attorney at least seven days prior to the destruction of the time and place the destruction will occur. Any notice required under the provisions of this section shall be by first-class mail to the last known address of the person required to be notified. In addition to the substance retained for representative purposes as evidence, all photographs and records made under this section and properly identified shall be admissible in any court proceeding for any purposes for which the seized substance itself would have been admissible.

1979, c. 646, § 18.2-253.1; 1980, c. 179; 2004, c. 995; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 19.2-386.25. Judge may order law-enforcement agency to maintain custody of controlled substances, etc

Upon request of the clerk of any court, a judge of the court may order a law-enforcement agency to take into its custody or to maintain custody of substantial quantities of any controlled substances, imitation controlled substances, chemicals, marijuana, or paraphernalia used or to be used in a criminal prosecution under Chapter 7 (§ 18.2-247 et seq.) of Title 18.2. The court in its order may make provision for ensuring integrity of these items until further order of the court.

1985, c. 377, § 18.2-253.2; 2004, c. 995; 2011, cc. 384, 410; 2014, cc. 674, 719.



§ 19.2-386.26. Seizure and forfeiture of drug paraphernalia

All drug paraphernalia as defined in Article 1.1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2 shall be forfeited to the Commonwealth and may be seized and disposed of in the same manner as provided in § 19.2-386.23, subject to the rights of an innocent lienor, to be recognized as under § 19.2-386.8.

1981, c. 598, § 18.2-265.4; 1993, c. 866; 2004, c. 995; 2012, cc. 283, 756.



§ 19.2-386.27. Forfeiture of firearms carried in violation of Article 6.1 (§ 18.2-307.1 et seq.)

Any weapon used in the commission of a violation of Article 6.1 (§ 18.2-307.1 et seq.) of Chapter 7 of Title 18.2 shall be forfeited to the Commonwealth and may be seized by an officer as forfeited, and such as may be needed for police officers, conservators of the peace, and the Department of Forensic Science shall be devoted to that purpose, subject to any registration requirements of federal law, and the remainder shall be disposed of as provided in § 19.2-386.29.

2004, c. 995; 2005, cc. 868, 881; 2013, c. 746.



§ 19.2-386.28. Forfeiture of weapons that are concealed, possessed, transported or carried in violation of law

Any firearm, stun weapon as defined by § 18.2-308.1, or any weapon concealed, possessed, transported or carried in violation of § 18.2-283.1, 18.2-287.01, 18.2-287.4, 18.2-308.1:2, 18.2-308.1:3, 18.2-308.1:4, 18.2-308.2, 18.2-308.2:01, 18.2-308.2:1, 18.2-308.4, 18.2-308.5, 18.2-308.7, or 18.2-308.8 shall be forfeited to the Commonwealth and disposed of as provided in § 19.2-386.29.

2004, c. 995; 2007, c. 519; 2013, c. 746.



§ 19.2-386.29. Forfeiture of certain weapons used in commission of criminal offense

All pistols, shotguns, rifles, dirks, bowie knives, switchblade knives, ballistic knives, razors, slingshots, brass or metal knucks, blackjacks, stun weapons, and other weapons used by any person in the commission of a criminal offense, shall, upon conviction of such person, be forfeited to the Commonwealth by order of the court trying the case. The court shall dispose of such weapons as it deems proper by entry of an order of record. Such disposition may include the destruction of the weapons or, subject to any registration requirements of federal law, sale of the firearms to a licensed dealer in such firearms in accordance with the provisions of Chapter 22.1 (§ 19.2-386.1 et seq.) regarding sale of property forfeited to the Commonwealth.

The court may authorize the seizing law-enforcement agency to use the weapon for a period of time as specified in the order. When the seizing agency ceases to so use the weapon, it shall be disposed of as otherwise provided in this section.

However, upon petition to the court and notice to the attorney for the Commonwealth, the court, upon good cause shown, shall return any such weapon to its lawful owner after conclusion of all relevant proceedings if such owner (i) did not know and had no reason to know of the conduct giving rise to the forfeiture and (ii) is not otherwise prohibited by law from possessing the weapon. The owner shall acknowledge in a sworn affidavit to be filed with the record in the case or cases that he has retaken possession of the weapon involved.

Code 1950, § 18.1-270; 1960, c. 358; 1975, cc. 14, 15, § 18.2-310; 1986, cc. 445, 641; 1988, c. 359; 1990, cc. 556, 944; 2004, c. 995; 2007, c. 519; 2012, cc. 283, 756.



§ 19.2-386.30. Forfeiture of money, gambling devices, etc., seized from illegal gambling enterprise; innocent owners or lienors

All money, gambling devices, office equipment and other personal property used in connection with an illegal gambling enterprise or activity, and all money, stakes and things of value received or proposed to be received by a winner in any illegal gambling transaction, which are lawfully seized by any law-enforcement officer or which shall lawfully come into his custody, shall be forfeited to the Commonwealth in accordance with the procedures contained in Chapter 22.1 (§ 19.2-386.1 et seq.).

Code 1950, §§ 18.1-321, 18.1-323, 18.1-333, 18.1-341; 1960, c. 358; 1975, cc. 14, 15, 576, § 18.2-336; 2004, c. 995; 2012, cc. 283, 756.



§ 19.2-386.31. Seizure and forfeiture of property used in connection with the exploitation and solicitation of children

All audio and visual equipment, electronic equipment, devices and other personal property used in connection with the possession, production, distribution, publication, sale, possession with intent to distribute or making of child pornography that constitutes a violation of § 18.2-374.1 or 18.2-374.1:1, or in connection with the solicitation of a person less than 18 years of age that constitutes a violation of § 18.2-374.3 shall be subject to lawful seizure by a law-enforcement officer and shall be subject to forfeiture to the Commonwealth pursuant to Chapter 22.1 (§ 19.2-386.1 et seq.). The Commonwealth shall file an information and notice of seizure in accordance with the procedures in Chapter 22.1 (§ 19.2-386.1 et seq.); however, any forfeiture action shall be stayed until conviction of the person whose property is subject to forfeiture. Upon his conviction, the court may dispose of the issue of forfeiture or may continue the civil case allowing the defendant time to answer, at the court's discretion.

1986, c. 596, § 18.2-374.2; 1999, c. 659; 2004, c. 995; 2007, cc. 134, 386; 2012, cc. 283, 756.



§ 19.2-386.32. Seizure and forfeiture of property used in connection with the abduction of children

All moneys and other property, real and personal, owned by a person and used to further the abduction of a child in violation of § 18.2-47, 18.2-48, or 18.2-48.1 are subject to lawful seizure by a law-enforcement officer and are subject to forfeiture to the Commonwealth pursuant to Chapter 22.1 (§ 19.2-386.1 et seq.) by order of the court in which a conviction under § 18.2-47, 18.2-48, or 18.2-48.1 is obtained.

2011, cc. 818, 852; 2012, cc. 283, 756.



§ 19.2-386.33. Forfeiture of money, etc, derived from violation of §§ 2.2-3103 through 2.2-3112

In addition to any other fine or penalty provided by law, any money or other thing of value derived by an officer or employee from a violation of §§ 2.2-3103 through 2.2-3112 shall be forfeited, in accordance with the procedures contained in Chapter 22.1 (§ 19.2-386.1 et seq.). If the thing of value received by the officer or employee in violation of §§ 2.2-3103 through 2.2-3112 increases in value between the time of the violation and the time of discovery of the violation, the greater value shall determine the amount of forfeiture.

2012, cc. 283, 756.



§ 19.2-386.34. Forfeiture of vehicle used in a felony violation of § 18.2-266

The vehicle solely owned and operated by the accused during the commission of a felony violation of § 18.2-266 shall be subject to seizure and forfeiture. After an arrest upon a felony violation of § 18.2-266, the vehicle may be forfeited to the Commonwealth pursuant to the procedures set forth in Chapter 22.1 (§ 19.2-386.1 et seq.). Any seizure shall be stayed until conviction and the exhaustion of all appeals at which time, if the information has been filed, the Commonwealth shall give notice of seizure to all appropriate parties pursuant to § 19.2-386.3.

An immediate family member of the owner of any motor vehicle for which an information has been filed under this section who was not the driver at the time of the violation may petition the court in which such information was filed for the release of the motor vehicle. If the immediate family member proves by a preponderance of the evidence that his immediate family has only one motor vehicle and will suffer a substantial hardship if that motor vehicle is seized and forfeited, the court, in its discretion, may release the vehicle.

In the event the vehicle was sold to a bona fide purchaser subsequent to the arrest but prior to seizure in order to avoid seizure and forfeiture, the Commonwealth shall have a right of action against the seller for the proceeds of the sale.

2012, cc. 283, 756.



§ 19.2-386.35. Seizure of property used in connection with certain offenses

All money, equipment, motor vehicles, and other personal and real property of any kind or character together with any interest or profits derived from the investment of such proceeds or other property that (i) was used in connection with the commission of, or in an attempt to commit, a violation of subsection B of § 18.2-47, § 18.2-48 or 18.2-59, subsection B of § 18.2-346, or § 18.2-347, 18.2-348, 18.2-349, 18.2-355, 18.2-356, 18.2-357, 18.2-357.1, 40.1-29, 40.1-100.2, or 40.1-103; (ii) is traceable to the proceeds of some form of activity that violates subsection B of § 18.2-47, § 18.2-48 or 18.2-59, subsection B of § 18.2-346, or § 18.2-347, 18.2-348, 18.2-349, 18.2-355, 18.2-356, 18.2-357, 40.1-29, 40.1-100.2, or 40.1-103; or (iii) was used to or intended to be used to promote some form of activity that violates subsection B of § 18.2-47, § 18.2-48 or 18.2-59, subsection B of § 18.2-346, or § 18.2-347, 18.2-348, 18.2-349, 18.2-355, 18.2-356, 18.2-357, 40.1-29, 40.1-100.2, or 40.1-103 is subject to lawful seizure by a law-enforcement officer and subject to forfeiture to the Commonwealth pursuant to Chapter 22.1 (§ 19.2-386.1 et seq.). Any forfeiture action under this section shall be stayed until conviction, and property eligible for forfeiture pursuant to this section shall be forfeited only upon the entry of a final judgment of conviction for an offense listed in this section; if no such judgment is entered, all property seized pursuant to this section shall be released from seizure.

Real property shall not be subject to seizure unless the minimum prescribed punishment for the violation is a term of imprisonment of not less than five years.

All seizures and forfeitures under this section shall be governed by Chapter 22.1 (§ 19.2-386.1 et seq.), and the procedures specified therein shall apply, mutatis mutandis, to all forfeitures under this section.

2014, c. 658; 2015, cc. 690, 691.



§ 19.2-387. Exchange to operate as a division of Department of State Police; authority of Superintendent of State Police

A. The Central Criminal Records Exchange shall operate as a separate division within the Department of State Police and shall be the sole criminal record-keeping agency of the Commonwealth, except for (i) the Department of Juvenile Justice pursuant to Chapter 10 (§ 16.1-222 et seq.) of Title 16.1, (ii) the Department of Motor Vehicles, (iii) for purposes of the DNA data bank, the Department of Forensic Science and (iv) for the purpose of making parole determinations pursuant to subdivisions 1, 2, 3 and 5 of § 53.1-136, the Virginia Parole Board.

B. The Superintendent of State Police is hereby authorized to employ such personnel, establish such offices, and acquire such equipment as shall be necessary to carry out the purposes of this chapter and is also authorized to enter into agreements with other state agencies for services to be performed for it by employees of such other agencies.

Code 1950, § 19.1-19.1:1; 1970, c. 101; 1975, c. 495; 1988, c. 541; 1990, c. 669; 1993, c. 313; 2001, cc. 203, 215; 2003, c. 431; 2005, cc. 868, 881.



§ 19.2-387.1. Protective Order Registry; maintenance; access

A. The Department of State Police shall keep and maintain a computerized Protective Order Registry. The purpose of the Registry shall be to assist the efforts of law-enforcement agencies to protect their communities and their citizens. The Department of State Police shall make Registry information available, upon request, to criminal justice agencies, including local law-enforcement agencies, through the Virginia Criminal Information Network (VCIN). Registry information provided under this section shall be used only for the purposes of the administration of criminal justice.

B. No liability shall be imposed upon any law-enforcement official who disseminates information or fails to disseminate information in good faith compliance with the requirements of this section, but this provision shall not be construed to grant immunity for gross negligence or willful misconduct.

2002, cc. 810, 818.



§ 19.2-388. Duties and authority of Exchange

A. It shall be the duty of the Central Criminal Records Exchange to receive, classify and file criminal history record information as defined in § 9.1-101 and other records required to be reported to it by §§ 16.1-299 and 19.2-390. The Exchange is authorized to prepare and furnish to all state and local law-enforcement officials and agencies; to clerks of circuit courts, general district courts, and juvenile and domestic relations district courts; and to corrections and penal officials, forms which shall be used for the making of such reports.

B. Juvenile records received pursuant to § 16.1-299 shall be maintained separately from adult records.

Code 1950, § 19.1-19.2; 1966, c. 669; 1968, c. 537; 1970, c. 118; 1975, c. 495; 1976, c. 771; 1982, c. 33; 1993, cc. 468, 926; 1996, cc. 755, 914.



§ 19.2-389. Dissemination of criminal history record information

A. Criminal history record information shall be disseminated, whether directly or through an intermediary, only to:

1. Authorized officers or employees of criminal justice agencies, as defined by § 9.1-101, for purposes of the administration of criminal justice and the screening of an employment application or review of employment by a criminal justice agency with respect to its own employees or applicants, and dissemination to the Virginia Parole Board, pursuant to this subdivision, of such information on all state-responsible inmates for the purpose of making parole determinations pursuant to subdivisions 1, 2, 3, and 5 of § 53.1-136 shall include collective dissemination by electronic means every 30 days. For purposes of this subdivision, criminal history record information includes information sent to the Central Criminal Records Exchange pursuant to §§ 37.2-819 and 64.2-2014 when disseminated to any full-time or part-time employee of the State Police, a police department or sheriff's office that is a part of or administered by the Commonwealth or any political subdivision thereof, and who is responsible for the prevention and detection of crime and the enforcement of the penal, traffic or highway laws of the Commonwealth for the purposes of the administration of criminal justice;

2. Such other individuals and agencies that require criminal history record information to implement a state or federal statute or executive order of the President of the United States or Governor that expressly refers to criminal conduct and contains requirements or exclusions expressly based upon such conduct, except that information concerning the arrest of an individual may not be disseminated to a noncriminal justice agency or individual if an interval of one year has elapsed from the date of the arrest and no disposition of the charge has been recorded and no active prosecution of the charge is pending;

3. Individuals and agencies pursuant to a specific agreement with a criminal justice agency to provide services required for the administration of criminal justice pursuant to that agreement which shall specifically authorize access to data, limit the use of data to purposes for which given, and ensure the security and confidentiality of the data;

4. Individuals and agencies for the express purpose of research, evaluative, or statistical activities pursuant to an agreement with a criminal justice agency that shall specifically authorize access to data, limit the use of data to research, evaluative, or statistical purposes, and ensure the confidentiality and security of the data;

5. Agencies of state or federal government that are authorized by state or federal statute or executive order of the President of the United States or Governor to conduct investigations determining employment suitability or eligibility for security clearances allowing access to classified information;

6. Individuals and agencies where authorized by court order or court rule;

7. Agencies of any political subdivision of the Commonwealth, public transportation companies owned, operated or controlled by any political subdivision, and any public service corporation that operates a public transit system owned by a local government for the conduct of investigations of applicants for employment, permit, or license whenever, in the interest of public welfare or safety, it is necessary to determine under a duly enacted ordinance if the past criminal conduct of a person with a conviction record would be compatible with the nature of the employment, permit, or license under consideration;

7a. Commissions created pursuant to the Transportation District Act of 1964 (§ 33.2-1900 et seq.) of Title 33.2 and their contractors, for the conduct of investigations of individuals who have been offered a position of employment whenever, in the interest of public welfare or safety and as authorized in the Transportation District Act of 1964, it is necessary to determine if the past criminal conduct of a person with a conviction record would be compatible with the nature of the employment under consideration;

8. Public or private agencies when authorized or required by federal or state law or interstate compact to investigate (i) applicants for foster or adoptive parenthood or (ii) any individual, and the adult members of that individual's household, with whom the agency is considering placing a child or from whom the agency is considering removing a child due to abuse or neglect, on an emergency, temporary, or permanent basis pursuant to §§ 63.2-901.1 and 63.2-1505, subject to the restriction that the data shall not be further disseminated to any party other than a federal or state authority or court as may be required to comply with an express requirement of law;

9. To the extent permitted by federal law or regulation, public service companies as defined in § 56-1, for the conduct of investigations of applicants for employment when such employment involves personal contact with the public or when past criminal conduct of an applicant would be incompatible with the nature of the employment under consideration;

10. The appropriate authority for purposes of granting citizenship and for purposes of international travel, including, but not limited to, issuing visas and passports;

11. A person requesting a copy of his own criminal history record information as defined in § 9.1-101 at his cost, except that criminal history record information shall be supplied at no charge to a person who has applied to be a volunteer with (i) a Virginia affiliate of Big Brothers/Big Sisters of America; (ii) a volunteer fire company; (iii) the Volunteer Emergency Families for Children; (iv) any affiliate of Prevent Child Abuse, Virginia; (v) any Virginia affiliate of Compeer; or (vi) any board member or any individual who has been offered membership on the board of a Crime Stoppers, Crime Solvers or Crime Line program as defined in § 15.2-1713.1;

12. Administrators and board presidents of and applicants for licensure or registration as a child welfare agency as defined in § 63.2-100 for dissemination to the Commissioner of Social Services' representative pursuant to § 63.2-1702 for the conduct of investigations with respect to employees of and volunteers at such facilities, caretakers, and other adults living in family day homes or homes approved by family day systems, and foster and adoptive parent applicants of private child-placing agencies, pursuant to §§ 63.2-1719, 63.2-1720, 63.2-1720.1, 63.2-1721, and 63.2-1721.1, subject to the restriction that the data shall not be further disseminated by the facility or agency to any party other than the data subject, the Commissioner of Social Services' representative or a federal or state authority or court as may be required to comply with an express requirement of law for such further dissemination;

13. The school boards of the Commonwealth for the purpose of screening individuals who are offered or who accept public school employment and those current school board employees for whom a report of arrest has been made pursuant to § 19.2-83.1;

14. The Virginia Lottery for the conduct of investigations as set forth in the Virginia Lottery Law (§ 58.1-4000 et seq.), and the Department of Agriculture and Consumer Services for the conduct of investigations as set forth in Article 1.1:1 (§ 18.2-340.15 et seq.) of Chapter 8 of Title 18.2;

15. Licensed nursing homes, hospitals and home care organizations for the conduct of investigations of applicants for compensated employment in licensed nursing homes pursuant to § 32.1-126.01, hospital pharmacies pursuant to § 32.1-126.02, and home care organizations pursuant to § 32.1-162.9:1, subject to the limitations set out in subsection E;

16. Licensed assisted living facilities and licensed adult day care centers for the conduct of investigations of applicants for compensated employment in licensed assisted living facilities and licensed adult day care centers pursuant to § 63.2-1720, subject to the limitations set out in subsection F;

17. (Effective until July 1, 2018) The Alcoholic Beverage Control Board for the conduct of investigations as set forth in § 4.1-103.1;

17. (Effective July 1, 2018) The Virginia Alcoholic Beverage Control Authority for the conduct of investigations as set forth in § 4.1-103.1;

18. The State Board of Elections and authorized officers and employees thereof and general registrars appointed pursuant to § 24.2-110 in the course of conducting necessary investigations with respect to voter registration, limited to any record of felony convictions;

19. The Commissioner of Behavioral Health and Developmental Services for those individuals who are committed to the custody of the Commissioner pursuant to §§ 19.2-169.2, 19.2-169.6, 19.2-182.2, 19.2-182.3, 19.2-182.8, and 19.2-182.9 for the purpose of placement, evaluation, and treatment planning;

20. Any alcohol safety action program certified by the Commission on the Virginia Alcohol Safety Action Program for (i) assessments of habitual offenders under § 46.2-360, (ii) interventions with first offenders under § 18.2-251, or (iii) services to offenders under § 18.2-51.4, 18.2-266, or 18.2-266.1;

21. Residential facilities for juveniles regulated or operated by the Department of Social Services, the Department of Education, or the Department of Behavioral Health and Developmental Services for the purpose of determining applicants' fitness for employment or for providing volunteer or contractual services;

22. The Department of Behavioral Health and Developmental Services and facilities operated by the Department for the purpose of determining an individual's fitness for employment pursuant to departmental instructions;

23. Pursuant to § 22.1-296.3, the governing boards or administrators of private or religious elementary or secondary schools which are accredited by a statewide accrediting organization recognized, prior to January 1, 1996, by the State Board of Education or a private organization coordinating such records information on behalf of such governing boards or administrators pursuant to a written agreement with the Department of State Police;

24. Public and nonprofit private colleges and universities for the purpose of screening individuals who are offered or accept employment;

25. Members of a threat assessment team established by a public institution of higher education pursuant to § 23-9.2:10 or by a private nonprofit institution of higher education, for the purpose of assessing or intervening with an individual whose behavior may present a threat to safety; however, no member of a threat assessment team shall redisclose any criminal history record information obtained pursuant to this section or otherwise use any record of an individual beyond the purpose that such disclosure was made to the threat assessment team;

26. Executive directors of community services boards or the personnel director serving the community services board for the purpose of determining an individual's fitness for employment pursuant to §§ 37.2-506 and 37.2-607;

27. Executive directors of behavioral health authorities as defined in § 37.2-600 for the purpose of determining an individual's fitness for employment pursuant to §§ 37.2-506 and 37.2-607;

28. The Commissioner of Social Services for the purpose of locating persons who owe child support or who are alleged in a pending paternity proceeding to be a putative father, provided that only the name, address, demographics and social security number of the data subject shall be released;

29. Authorized officers or directors of agencies licensed pursuant to Article 2 (§ 37.2-403 et seq.) of Chapter 4 of Title 37.2 by the Department of Behavioral Health and Developmental Services for the purpose of determining if any applicant who accepts employment in any direct care position has been convicted of a crime that affects his fitness to have responsibility for the safety and well-being of individuals with mental illness, intellectual disability, or substance abuse pursuant to §§ 37.2-416, 37.2-506, and 37.2-607;

30. The Commissioner of the Department of Motor Vehicles, for the purpose of evaluating applicants for and holders of a motor carrier certificate or license subject to the provisions of Chapters 20 (§ 46.2-2000 et seq.) and 21 (§ 46.2-2100 et seq.) of Title 46.2;

31. The chairmen of the Committees for Courts of Justice of the Senate or the House of Delegates for the purpose of determining if any person being considered for election to any judgeship has been convicted of a crime;

32. Heads of state agencies in which positions have been identified as sensitive for the purpose of determining an individual's fitness for employment in positions designated as sensitive under Department of Human Resource Management policies developed pursuant to § 2.2-1201.1. Dissemination of criminal history record information to the agencies shall be limited to those positions generally described as directly responsible for the health, safety and welfare of the general populace or protection of critical infrastructures;

33. The Office of the Attorney General, for all criminal justice activities otherwise permitted under subdivision A 1 and for purposes of performing duties required by the Civil Commitment of Sexually Violent Predators Act (§ 37.2-900 et seq.);

34. Shipyards, to the extent permitted by federal law or regulation, engaged in the design, construction, overhaul, or repair of nuclear vessels for the United States Navy, including their subsidiary companies, for the conduct of investigations of applications for employment or for access to facilities, by contractors, leased laborers, and other visitors;

35. Any employer of individuals whose employment requires that they enter the homes of others, for the purpose of screening individuals who apply for, are offered, or have accepted such employment;

36. Public agencies when and as required by federal or state law to investigate (i) applicants as providers of adult foster care and home-based services or (ii) any individual with whom the agency is considering placing an adult on an emergency, temporary, or permanent basis pursuant to § 63.2-1601.1, subject to the restriction that the data shall not be further disseminated by the agency to any party other than a federal or state authority or court as may be required to comply with an express requirement of law for such further dissemination, subject to limitations set out in subsection G;

37. The Department of Medical Assistance Services, or its designee, for the purpose of screening individuals who, through contracts, subcontracts, or direct employment, volunteer, apply for, are offered, or have accepted a position related to the provision of transportation services to enrollees in the Medicaid Program or the Family Access to Medical Insurance Security (FAMIS) Program, or any other program administered by the Department of Medical Assistance Services;

38. The State Corporation Commission for the purpose of investigating individuals who are current or proposed members, senior officers, directors, and principals of an applicant or person licensed under Chapter 16 (§ 6.2-1600 et seq.) or Chapter 19 (§ 6.2-1900 et seq.) of Title 6.2. Notwithstanding any other provision of law, if an application is denied based in whole or in part on information obtained from the Central Criminal Records Exchange pursuant to Chapter 16 or 19 of Title 6.2, the Commissioner of Financial Institutions or his designee may disclose such information to the applicant or its designee;

39. The Department of Professional and Occupational Regulation for the purpose of investigating individuals for initial licensure pursuant to § 54.1-2106.1;

40. The Department for Aging and Rehabilitative Services and the Department for the Blind and Vision Impaired for the purpose of evaluating an individual's fitness for various types of employment and for the purpose of delivering comprehensive vocational rehabilitation services pursuant to Article 11 (§ 51.5-170 et seq.) of Chapter 14 of Title 51.5 that will assist the individual in obtaining employment;

41. Bail bondsmen, in accordance with the provisions of § 19.2-120;

42. The State Treasurer for the purpose of determining whether a person receiving compensation for wrongful incarceration meets the conditions for continued compensation under § 8.01-195.12;

43. The Department of Social Services and directors of local departments of social services for the purpose of screening individuals seeking to enter into a contract with the Department of Social Services or a local department of social services for the provision of child care services for which child care subsidy payments may be provided;

44. The Department of Juvenile Justice to investigate any parent, guardian, or other adult members of a juvenile's household when completing a predispositional or postdispositional report required by § 16.1-273 or a Board of Juvenile Justice regulation promulgated pursuant to § 16.1-233; and

45. Other entities as otherwise provided by law.

Upon an ex parte motion of a defendant in a felony case and upon the showing that the records requested may be relevant to such case, the court shall enter an order requiring the Central Criminal Records Exchange to furnish the defendant, as soon as practicable, copies of any records of persons designated in the order on whom a report has been made under the provisions of this chapter.

Notwithstanding any other provision of this chapter to the contrary, upon a written request sworn to before an officer authorized to take acknowledgments, the Central Criminal Records Exchange, or the criminal justice agency in cases of offenses not required to be reported to the Exchange, shall furnish a copy of conviction data covering the person named in the request to the person making the request; however, such person on whom the data is being obtained shall consent in writing, under oath, to the making of such request. A person receiving a copy of his own conviction data may utilize or further disseminate that data as he deems appropriate. In the event no conviction data is maintained on the data subject, the person making the request shall be furnished at his cost a certification to that effect.

B. Use of criminal history record information disseminated to noncriminal justice agencies under this section shall be limited to the purposes for which it was given and may not be disseminated further.

C. No criminal justice agency or person shall confirm the existence or nonexistence of criminal history record information for employment or licensing inquiries except as provided by law.

D. Criminal justice agencies shall establish procedures to query the Central Criminal Records Exchange prior to dissemination of any criminal history record information on offenses required to be reported to the Central Criminal Records Exchange to ensure that the most up-to-date disposition data is being used. Inquiries of the Exchange shall be made prior to any dissemination except in those cases where time is of the essence and the normal response time of the Exchange would exceed the necessary time period. A criminal justice agency to whom a request has been made for the dissemination of criminal history record information that is required to be reported to the Central Criminal Records Exchange may direct the inquirer to the Central Criminal Records Exchange for such dissemination. Dissemination of information regarding offenses not required to be reported to the Exchange shall be made by the criminal justice agency maintaining the record as required by § 15.2-1722.

E. Criminal history information provided to licensed nursing homes, hospitals and to home care organizations pursuant to subdivision A 15 shall be limited to the convictions on file with the Exchange for any offense specified in §§ 32.1-126.01, 32.1-126.02, and 32.1-162.9:1.

F. Criminal history information provided to licensed assisted living facilities and licensed adult day care centers pursuant to subdivision A 16 shall be limited to the convictions on file with the Exchange for any offense specified in § 63.2-1720.

G. Criminal history information provided to public agencies pursuant to subdivision A 36 shall be limited to the convictions on file with the Exchange for any offense specified in § 63.2-1719.

H. Upon receipt of a written request from an employer or prospective employer, the Central Criminal Records Exchange, or the criminal justice agency in cases of offenses not required to be reported to the Exchange, shall furnish at the employer's cost a copy of conviction data covering the person named in the request to the employer or prospective employer making the request, provided that the person on whom the data is being obtained has consented in writing to the making of such request and has presented a photo-identification to the employer or prospective employer. In the event no conviction data is maintained on the person named in the request, the requesting employer or prospective employer shall be furnished at his cost a certification to that effect. The criminal history record search shall be conducted on forms provided by the Exchange.

Code 1950, § 19.1-19.2; 1966, c. 669; 1968, c. 537; 1970, c. 118; 1975, c. 495; 1976, c. 771; 1977, c. 626; 1978, c. 350; 1979, c. 480; 1981, c. 207; 1985, c. 360; 1987, cc. 130, 131; 1988, c. 851; 1989, c. 544; 1990, c. 766; 1991, c. 342; 1992, cc. 422, 641, 718, 746, 791, 844; 1993, cc. 48, 313, 348; 1994, cc. 34, 670, 700, 830; 1995, cc. 409, 645, 731, 781, 809; 1996, cc. 428, 432, 747, 881, 927, 944; 1997, cc. 169, 177, 606, 691, 721, 743, 796, 895; 1998, cc. 113, 405, 445, 882; 1999, cc. 383, 685; 2001, cc. 552, 582; 2002, cc. 370, 587, 606; 2003, c. 731; 2005, cc. 149, 914, 928; 2006, cc. 257, 277, 644; 2007, cc. 12, 361, 495, 572; 2008, cc. 387, 689, 863; 2009, cc. 667, 813, 840; 2010, cc. 189, 340, 406, 456, 524, 563, 862; 2011, cc. 432, 449; 2012, cc. 40, 189, 386, 476, 507, 803, 835; 2013, cc. 165, 176, 261, 407, 491, 582; 2014, cc. 225, 454; 2015, cc. 38, 343, 540, 730, 758, 770.



§ 19.2-389.1. Dissemination of juvenile record information

Record information maintained in the Central Criminal Records Exchange pursuant to the provisions of § 16.1-299 shall be disseminated only (i) to make the determination as provided in §§ 18.2-308.2 and 18.2-308.2:2 of eligibility to possess or purchase a firearm; (ii) to aid in the preparation of a pretrial investigation report prepared by a local pretrial services agency established pursuant to Article 5 (§ 19.2-152.2 et seq.) of Chapter 9, a presentence or post-sentence investigation report pursuant to § 19.2-264.5 or 19.2-299 or in the preparation of the discretionary sentencing guidelines worksheets pursuant to subsection C of § 19.2-298.01; (iii) to aid local community-based probation services agencies established pursuant to the Comprehensive Community Corrections Act for Local-Responsible Offenders (§ 9.1-173 et seq.) with investigating or serving adult local-responsible offenders and all court service units serving juvenile delinquent offenders; (iv) for fingerprint comparison utilizing the fingerprints maintained in the Automated Fingerprint Information System (AFIS) computer; (v) to attorneys for the Commonwealth to secure information incidental to sentencing and to attorneys for the Commonwealth and probation officers to prepare the discretionary sentencing guidelines worksheets pursuant to subsection C of § 19.2-298.01; (vi) to any full-time or part-time employee of the State Police, a police department or sheriff's office that is a part of or administered by the Commonwealth or any political subdivision thereof, and who is responsible for the prevention and detection of crime and the enforcement of the penal, traffic or highway laws of the Commonwealth, for purposes of the administration of criminal justice as defined in § 9.1-101; (vii) to the Department of Forensic Science to verify its authority to maintain the juvenile's sample in the DNA data bank pursuant to § 16.1-299.1; (viii) to the Office of the Attorney General, for all criminal justice activities otherwise permitted and for purposes of performing duties required by the Civil Commitment of Sexually Violent Predators Act (§ 37.2-900 et seq.); (ix) to the Virginia Criminal Sentencing Commission for research purposes; (x) to members of a threat assessment team established by a public institution of higher education pursuant to § 23-9.2:10 or by a private nonprofit institution of higher education, to aid in the assessment or intervention with individuals whose behavior may present a threat to safety; however, no member of a threat assessment team shall redisclose any juvenile record information obtained pursuant to this section or otherwise use any record of an individual beyond the purpose that such disclosure was made to the threat assessment team; and (xi) to any full-time or part-time employee of the State Police or a police department or sheriff's office that is a part of or administered by the Commonwealth or any political subdivision thereof for the purpose of screening any person for full-time or part-time employment with the State Police or a police department or sheriff's office that is a part of or administered by the Commonwealth or any political subdivision thereof.

1993, cc. 468, 926; 1996, cc. 755, 870, 914; 2002, c. 701; 2003, cc. 107, 432; 2005, cc. 868, 881, 914; 2006, c. 502; 2007, c. 133; 2010, cc. 456, 524; 2011, c. 622; 2012, c. 386.



§ 19.2-389.2. Background checks of applicants of the Metropolitan Washington Airports Authority

The police department of the Metropolitan Washington Airports Authority as established in Chapter 10 (§ 5.1-152 et seq.) of Title 5.1 may require an applicant, upon conditional offer of employment with the Authority, to submit to fingerprinting and to provide personal descriptive information to be forwarded along with the applicant's fingerprints through the Central Criminal Records Exchange and the Federal Bureau of Investigation for the purpose of obtaining criminal history record information regarding such applicant.

The Central Criminal Records Exchange, upon receipt of an applicant's record or notification that no record exists, shall make a report to the chief of the police department of the Authority or his designee, provided the designee is an employee of the police department of the Authority. In determining whether a criminal conviction directly relates to a position, the Authority shall consider the following criteria: (i) the nature and seriousness of the crime; (ii) the relationship of the crime to the work to be performed in the position applied for; (iii) the extent to which the position applied for might offer an opportunity to engage in further criminal activity of the same type as that in which the applicant had been involved; (iv) the relationship of the crime to the ability, capacity, or fitness required to perform the duties and discharge the responsibilities of the position being sought; (v) the extent and nature of the applicant's past criminal activity; (vi) the age of the applicant at the time of the commission of the crime; (vii) the amount of time that has elapsed since the applicant's last involvement in the commission of a crime; (viii) the conduct and work activity of the applicant prior to and following the criminal activity; and (ix) evidence of the applicant's rehabilitation or rehabilitative effort while incarcerated or following release.

If an applicant is denied employment because of information appearing in his criminal history record, the Authority shall notify the applicant that information obtained from the Central Criminal Records Exchange contributed to such denial. The criminal history record information obtained pursuant to this section shall be used solely to determine an applicant's eligibility for employment by the Authority and access to restricted areas of Ronald Reagan Washington National Airport and Washington Dulles International Airport in compliance with 49 U.S.C. § 44936 and shall otherwise be confidential.

2014, c. 57.



§ 19.2-390. Reports to be made by local law-enforcement officers, conservators of the peace, clerks of court, Secretary of the Commonwealth and Corrections officials to State Police; material submitted by other agencies

A. 1. Every state official or agency having the power to arrest, the sheriffs of counties, the police officials of cities and towns, and any other local law-enforcement officer or conservator of the peace having the power to arrest for a felony shall make a report to the Central Criminal Records Exchange, on forms provided by it, of any arrest, including those arrests involving the taking into custody of, or service of process upon, any person on charges resulting from an indictment, presentment or information, the arrest on capias or warrant for failure to appear, and the service of a warrant for another jurisdiction, on any of the following charges:

a. Treason;

b. Any felony;

c. Any offense punishable as a misdemeanor under Title 54.1; or

d. Any misdemeanor punishable by confinement in jail (i) under Title 18.2 or 19.2, except an arrest for a violation of § 18.2-119, Article 2 (§ 18.2-415 et seq.) of Chapter 9 of Title 18.2, or any similar ordinance of any county, city or town, (ii) under § 20-61, or (iii) under § 16.1-253.2.

The reports shall contain such information as is required by the Exchange and shall be accompanied by fingerprints of the individual arrested. Effective January 1, 2006, the corresponding photograph of the individual arrested shall accompany the report. Fingerprint cards prepared by a law-enforcement agency for inclusion in a national criminal justice file shall be forwarded to the Exchange for transmittal to the appropriate bureau. Nothing in this section shall preclude each local law-enforcement agency from maintaining its own separate photographic database. Fingerprints and photographs required to be taken pursuant to this subsection or subdivision A 3c of § 19.2-123 may be taken at the facility where the magistrate is located, including a regional jail, even if the accused is not committed to jail.

2. For persons arrested and released on summonses in accordance with § 19.2-74, such report shall not be required until (i) a conviction is entered and no appeal is noted or if an appeal is noted, the conviction is upheld upon appeal or the person convicted withdraws his appeal; (ii) the court dismisses the proceeding pursuant to § 18.2-251; or (iii) an acquittal by reason of insanity pursuant to § 19.2-182.2 is entered. Upon such conviction or acquittal, the court shall remand the individual to the custody of the office of the chief law-enforcement officer of the county or city. It shall be the duty of the chief law-enforcement officer, or his designee who may be the arresting officer, to ensure that such report is completed after a determination of guilt or acquittal by reason of insanity. The court shall require the officer to complete the report immediately following the person's conviction or acquittal, and the individual shall be discharged from custody forthwith, unless the court has imposed a jail sentence to be served by him or ordered him committed to the custody of the Commissioner of Behavioral Health and Developmental Services.

B. Within 72 hours following the receipt of (i) a warrant or capias for the arrest of any person on a charge of a felony or (ii) a Governor's warrant of arrest of a person issued pursuant to § 19.2-92, the law-enforcement agency which received the warrant shall enter the person's name and other appropriate information required by the Department of State Police into the "information systems" known as the Virginia Criminal Information Network (VCIN), established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52 and the National Crime Information Center (NCIC), maintained by the Federal Bureau of Investigation. The report shall include the person's name, date of birth, social security number and such other known information which the State Police or Federal Bureau of Investigation may require. Where feasible and practical, the magistrate or court issuing the warrant or capias may transfer information electronically into VCIN. When the information is electronically transferred to VCIN, the court or magistrate shall forthwith forward the warrant or capias to the local police department or sheriff's office. When criminal process has been ordered destroyed pursuant to § 19.2-76.1, the law-enforcement agency destroying such process shall ensure the removal of any information relating to the destroyed criminal process from the VCIN and NCIC.

B1. Within 72 hours following the receipt of a written statement issued by a parole officer pursuant to § 53.1-149 or 53.1-162 authorizing the arrest of a person who has violated the provisions of his post-release supervision or probation, the law-enforcement agency that received the written statement shall enter, or cause to be entered, the person's name and other appropriate information required by the Department of State Police into the "information systems" known as the Virginia Criminal Information Network (VCIN), established and maintained by the Department pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52.

C. The clerk of each circuit court and district court shall make an electronic report to the Central Criminal Records Exchange of (i) any dismissal, indefinite postponement or continuance, charge still pending due to mental incompetency or incapacity, nolle prosequi, acquittal, or conviction of, including any sentence imposed, or failure of a grand jury to return a true bill as to, any person charged with an offense listed in subsection A, including any action which may have resulted from an indictment, presentment or information, and (ii) any adjudication of delinquency based upon an act which, if committed by an adult, would require fingerprints to be filed pursuant to subsection A. In the case of offenses not required to be reported to the Exchange by subsection A, the reports of any of the foregoing dispositions shall be filed by the law-enforcement agency making the arrest with the arrest record required to be maintained by § 15.2-1722. Upon conviction of any person, including juveniles tried and convicted in the circuit courts pursuant to § 16.1-269.1, whether sentenced as adults or juveniles, for an offense for which registration is required as defined in § 9.1-902, the clerk shall within seven days of sentencing submit a report to the Sex Offender and Crimes Against Minors Registry. The report to the Registry shall include the name of the person convicted and all aliases which he is known to have used, the date and locality of the conviction for which registration is required, his date of birth, social security number, last known address, and specific reference to the offense for which he was convicted. No report of conviction or adjudication in a district court shall be filed unless the period allowed for an appeal has elapsed and no appeal has been perfected. In the event that the records in the office of any clerk show that any conviction or adjudication has been nullified in any manner, he shall also make a report of that fact to the Exchange and, if appropriate, to the Registry. In addition, each clerk of a circuit court, upon receipt of certification thereof from the Supreme Court, shall report to the Exchange or the Registry, or to the law-enforcement agency making the arrest in the case of offenses not required to be reported to the Exchange, on forms provided by the Exchange or Registry, as the case may be, any reversal or other amendment to a prior sentence or disposition previously reported. When criminal process is ordered destroyed pursuant to § 19.2-76.1, the clerk shall report such action to the law-enforcement agency that entered the warrant or capias into the VCIN.

D. In addition to those offenses enumerated in subsection A of this section, the Central Criminal Records Exchange may receive, classify and file any other fingerprints, photographs, and records of arrest or confinement submitted to it by any law-enforcement agency or any correctional institution.

E. Corrections officials, sheriffs, and jail superintendents of regional jails, responsible for maintaining correctional status information, as required by the regulations of the Department of Criminal Justice Services, with respect to individuals about whom reports have been made under the provisions of this chapter shall make reports of changes in correctional status information to the Central Criminal Records Exchange. The reports to the Exchange shall include any commitment to or release or escape from a state or local correctional facility, including commitment to or release from a parole or probation agency.

F. Any pardon, reprieve or executive commutation of sentence by the Governor shall be reported to the Exchange by the office of the Secretary of the Commonwealth.

G. Officials responsible for reporting disposition of charges, and correctional changes of status of individuals under this section, including those reports made to the Registry, shall adopt procedures reasonably designed at a minimum (i) to ensure that such reports are accurately made as soon as feasible by the most expeditious means and in no instance later than 30 days after occurrence of the disposition or correctional change of status and (ii) to report promptly any correction, deletion, or revision of the information.

H. Upon receiving a correction, deletion, or revision of information, the Central Criminal Records Exchange shall notify all criminal justice agencies known to have previously received the information.

As used in this section:

"Chief law-enforcement officer" means the chief of police of cities and towns and sheriffs of counties, unless a political subdivision has otherwise designated its chief law-enforcement officer by appropriate resolution or ordinance, in which case the local designation shall be controlling.

"Electronic report" means a report transmitted to, or otherwise forwarded to, the Central Criminal Records Exchange in an electronic format approved by the Exchange. The report shall contain the name of the person convicted and all aliases which he is known to have used, the date and locality of the conviction, his date of birth, social security number, last known address, and specific reference to the offense including the Virginia Code section and any subsection, the Virginia crime code for the offense, and the offense tracking number for the offense for which he was convicted.

Code 1950, § 19.1-19.3; 1966, c. 669; 1968, c. 724; 1970, c. 191; 1971, Ex. Sess., c. 107; 1974, c. 575; 1975, cc. 495, 584; 1976, cc. 336, 572, 771; 1978, cc. 467, 825; 1979, c. 378; 1981, c. 529; 1982, cc. 33, 535; 1990, cc. 100, 692; 1992, c. 391; 1993, cc. 448, 468, 926; 1994, cc. 362, 428, 432; 1996, cc. 429, 755, 806, 914; 1997, cc. 27, 509, 747, 801; 2001, cc. 516, 536, 565; 2003, cc. 27, 584, 727; 2004, cc. 284, 406; 2005, cc. 187, 229; 2008, cc. 73, 246; 2009, cc. 249, 813, 840; 2010, c. 273; 2013, c. 614.



§ 19.2-390.01. Use of Virginia crime code references required

If any criminal warrant, indictment, information, presentment, petition, summons, charging document issued by a magistrate, or dispositional document from a criminal trial, involves a jailable offense, it shall include the Virginia crime code references for the particular offense or offenses covered. When Virginia crime codes are provided on charging and dispositional documents, the Virginia crime codes shall be recorded and stored for adult offenders in: criminal history computer systems maintained by the State Police; court case management computer systems maintained by the Supreme Court of Virginia; probation and parole case management computer systems maintained by the Department of Corrections and the Virginia Parole Board; pretrial and community-based probation case management computer systems maintained by the Department of Criminal Justice Services; and jail management computer systems maintained by the State Compensation Board. The Department of Juvenile Justice shall record and store Virginia crime codes for particular offenses related to juveniles in case management computer systems.

Virginia crime codes shall only be used to facilitate administration and research, and shall not have any legal standing as they relate to a particular offense or offenses.

2003, c. 148; 2007, c. 133.



§ 19.2-390.02. Policies and procedures for law enforcement to conduct in-person and photo lineups

The Department of State Police and each local police department and sheriff's office shall establish a written policy and procedure for conducting in-person and photographic lineups.

2005, cc. 187, 229.



§ 19.2-390.1. Sex Offender and Crimes Against Minors Registry; maintenance; access

The Department of State Police shall keep and maintain a Sex Offender and Crimes Against Minors Registry, separate and apart from all other records maintained by it.

The Superintendent of State Police shall organize, equip, and staff, within the Department of State Police, the Sex Offender and Crimes Against Minors Registry. The Superintendent shall appoint and designate personnel as he deems necessary to carry out all duties and assignments related to the Sex Offender and Crimes Against Minors Registry as required by Chapter 9 (§ 9.1-900 et seq.) of Title 9.1.

1994, c. 362; 1996, cc. 418, 542, 880; 1997, cc. 670, 672, 747; 1998, cc. 785, 834; 2000, c. 250; 2003, c. 584; 2006, cc. 857, 914.



§ 19.2-390.2. Repealed

Repealed by Acts 2003, c. 584, cl. 2.



§ 19.2-390.3. Child Pornography Images Registry; maintenance; access

A. The Office of the Attorney General, in cooperation with the Department of State Police, shall keep and maintain a Child Pornography Registry to be located within the State Police, separate and apart from all other records maintained by either department. The purpose of the Registry shall be to assist the efforts of law-enforcement agencies statewide to protect their communities from repeat child pornographers and to protect children from becoming victims of criminal offenders by aiding in identifying victims and perpetrators. Criminal justice agencies, including law-enforcement agencies, may request of the State Police a search and comparison of child pornography images contained within the Registry with those images obtained by criminal justice agencies during the course of official investigations.

B. The Registry shall include images of sexually explicit visual material in any form including any picture, photograph, drawing, sculpture, motion picture film, digital image or similar visual representation, presented as evidence and used in any conviction for any offense enumerated in §§ 18.2-374.1 and 18.2-374.1:1.

C. Registry information provided under this section shall be used for the purposes of the administration of criminal justice or for the protection of the public in general and children in particular. Use of the information or the images contained therein for purposes not authorized by this section is prohibited and a willful violation of this section with the intent to harass or intimidate another shall be punished as a Class 6 felony.

D. The Virginia Criminal Information Network and any form or document used by the Department of State Police to disseminate information from the Registry shall provide notice that any unauthorized possession, use or dissemination of the information or images is a crime punishable as a Class 6 felony.

2003, cc. 935, 938.



§ 19.2-391. Records to be made available to Exchange by state officials and agencies; duplication of records

Each state official and agency shall make available to the Central Criminal Records Exchange such of their records as are pertinent to its functions and shall cooperate with the Exchange in the development and use of equipment and facilities on a joint basis, where feasible. No state official or agency shall maintain records which are a duplication of the records on deposit in the Central Criminal Records Exchange, except to the extent necessary for efficient internal administration of such agency. Furthermore, the Virginia Parole Board may receive and use electronically disseminated criminal history record information from the Central Criminal Records Exchange as required to make parole determinations pursuant to subdivisions 1, 2, 3, and 5 of § 53.1-136, provided the data is (i) temporarily stored with the Board solely for operational purposes, (ii) purged within thirty days of receipt of updated data by the Board, and (iii) accessed and viewed solely by Parole Board members and authorized staff pursuant to § 9.1-101 and § 9.1-130.

Code 1950, § 19.1-19.4; 1966, c. 669; 1975, c. 495; 1993, c. 313 .



§ 19.2-392. Fingerprints and photographs by police authorities

A. All duly constituted police authorities having the power of arrest may take the fingerprints and photographs of: (i) any person arrested by them and charged with a felony or a misdemeanor an arrest for which is to be reported by them to the Central Criminal Records Exchange, or (ii) any person who pleads guilty or is found guilty after being summoned in accordance with § 19.2-74. Such authorities shall make such records available to the Central Criminal Records Exchange. Such authorities are authorized to provide, on the request of duly appointed law-enforcement officers, copies of any fingerprint records they may have, and to furnish services and technical advice in connection with the taking, classifying and preserving of fingerprints and fingerprint records.

B. Such police authorities may establish and collect a reasonable fee not to exceed $10 for the first card and $5 for each successive card for the taking of fingerprints when voluntarily requested by any person for purposes other than criminal violations.

Code 1950, § 19.1-19.6; 1968, c. 722; 1975, c. 495; 1978, c. 825; 1985, c. 306; 2005, c. 347.



§ 19.2-392.01. Judges may require taking of fingerprints and photographs in certain misdemeanor cases

The judge of a district court may, in his discretion, on motion of the attorney for the Commonwealth, require the duly constituted police officers of the county, city or town within the territorial jurisdiction of the court to take the fingerprints and photograph of any person who has been arrested and charged with a misdemeanor other than a misdemeanor which is a violation of any provision of Title 46.2.

1995, c. 407; 1996, cc. 755, 914.



§ 19.2-392.02. National criminal background checks by businesses and organizations regarding employees or volunteers providing care to children, or the elderly or disabled

A. For purposes of this section:

"Barrier crime" means any offense set forth in § 63.2-1719 or 63.2-1726.

"Barrier crime information" means the following facts concerning a person who has been arrested for, or has been convicted of, a barrier crime, regardless of whether the person was a juvenile or adult at the time of the arrest or conviction: full name, race, sex, date of birth, height, weight, fingerprints, a brief description of the barrier crime or offenses for which the person has been arrested or has been convicted, the disposition of the charge, and any other information that may be useful in identifying persons arrested for or convicted of a barrier crime.

"Care" means the provision of care, treatment, education, training, instruction, supervision, or recreation to children or the elderly or disabled.

"Department" means the Department of State Police.

"Employed by" means any person who is employed by, volunteers for, seeks to be employed by, or seeks to volunteer for a qualified entity.

"Identification document" means a document made or issued by or under the authority of the United States government, a state, a political subdivision of a state, a foreign government, political subdivision of a foreign government, an international governmental or an international quasi-governmental organization that, when completed with information concerning a particular individual, is of a type intended or commonly accepted for the purpose of identification of individuals.

"Provider" means a person who (i) is employed by a qualified entity and has, seeks to have, or may have unsupervised access to a child or to an elderly or disabled person to whom the qualified entity provides care; (ii) is a volunteer of a qualified entity and has, seeks to have, or may have unsupervised access to a child to whom the qualified entity provides care; or (iii) owns, operates, or seeks to own or operate a qualified entity.

"Qualified entity" means a business or organization that provides care to children or the elderly or disabled, whether governmental, private, for profit, nonprofit or voluntary, except organizations exempt pursuant to subdivision A 10 of § 63.2-1715.

B. A qualified entity may request the Department of State Police to conduct a national criminal background check on any provider who is employed by such entity. No qualified entity may request a national criminal background check on a provider until such provider has:

1. Been fingerprinted; and

2. Completed and signed a statement, furnished by the entity, that includes (i) his name, address, and date of birth as it appears on a valid identification document; (ii) a disclosure of whether or not the provider has ever been convicted of or is the subject of pending charges for a criminal offense within or outside the Commonwealth, and if the provider has been convicted of a crime, a description of the crime and the particulars of the conviction; (iii) a notice to the provider that the entity may request a background check; (iv) a notice to the provider that he is entitled to obtain a copy of any background check report, to challenge the accuracy and completeness of any information contained in any such report, and to obtain a prompt determination as to the validity of such challenge before a final determination is made by the Department; and (v) a notice to the provider that prior to the completion of the background check the qualified entity may choose to deny the provider unsupervised access to children or the elderly or disabled for whom the qualified entity provides care.

C. Upon receipt of (i) a qualified entity's written request to conduct a background check on a provider, (ii) the provider's fingerprints, and (iii) a completed, signed statement as described in subsection B, the Department shall make a determination whether the provider has been convicted of or is the subject of charges of a barrier crime. To conduct its determination regarding the provider's barrier crime information, the Department shall access the national criminal history background check system, which is maintained by the Federal Bureau of Investigation and is based on fingerprints and other methods of identification, and shall access the Central Criminal Records Exchange maintained by the Department. If the Department receives a background report lacking disposition data, the Department shall conduct research in whatever state and local recordkeeping systems are available in order to obtain complete data. The Department shall make reasonable efforts to respond to a qualified entity's inquiry within 15 business days.

D. Any background check conducted pursuant to this section for a provider employed by a private entity shall be screened by the Department of State Police. If the provider has been convicted of or is under indictment for a barrier crime, the qualified entity shall be notified that the provider is not qualified to work or volunteer in a position that involves unsupervised access to children or the elderly or disabled.

E. Any background check conducted pursuant to this section for a provider employed by a governmental entity shall be provided to that entity.

F. In the case of a provider who desires to volunteer at a qualified entity and who is subject to a national criminal background check, the Department and the Federal Bureau of Investigation may each charge the provider the lesser of $18 or the actual cost to the entity of the background check conducted with the fingerprints.

G. The failure to request a criminal background check pursuant to subsection B shall not be considered negligence per se in any civil action.

2000, c. 860; 2005, c. 217; 2015, cc. 758, 770.



§ 19.2-392.1. Statement of policy

The General Assembly finds that arrest records can be a hindrance to an innocent citizen's ability to obtain employment, an education and to obtain credit. It further finds that the police and court records of those of its citizens who have been absolutely pardoned for crimes for which they have been unjustly convicted can also be a hindrance. This chapter is intended to protect such persons from the unwarranted damage which may occur as a result of being arrested and convicted.

1977, c. 675; 1984, c. 642.



§ 19.2-392.2. Expungement of police and court records

A. If a person is charged with the commission of a crime or any offense defined in Title 18.2, and

1. Is acquitted, or

2. A nolle prosequi is taken or the charge is otherwise dismissed, including dismissal by accord and satisfaction pursuant to § 19.2-151, he may file a petition setting forth the relevant facts and requesting expungement of the police records and the court records relating to the charge.

B. If any person whose name or other identification has been used without his consent or authorization by another person who has been charged or arrested using such name or identification, he may file a petition with the court disposing of the charge for relief pursuant to this section. Such person shall not be required to pay any fees for the filing of a petition under this subsection. A petition filed under this subsection shall include one complete set of the petitioner's fingerprints obtained from a law-enforcement agency.

C. The petition with a copy of the warrant or indictment if reasonably available shall be filed in the circuit court of the county or city in which the case was disposed of by acquittal or being otherwise dismissed and shall contain, except where not reasonably available, the date of arrest and the name of the arresting agency. Where this information is not reasonably available, the petition shall state the reason for such unavailability. The petition shall further state the specific criminal charge to be expunged, the date of final disposition of the charge as set forth in the petition, the petitioner's date of birth, and the full name used by the petitioner at the time of arrest.

D. A copy of the petition shall be served on the attorney for the Commonwealth of the city or county in which the petition is filed. The attorney for the Commonwealth may file an objection or answer to the petition or may give written notice to the court that he does not object to the petition within 21 days after it is served on him.

E. The petitioner shall obtain from a law-enforcement agency one complete set of the petitioner's fingerprints and shall provide that agency with a copy of the petition for expungement. The law-enforcement agency shall submit the set of fingerprints to the Central Criminal Records Exchange (CCRE) with a copy of the petition for expungement attached. The CCRE shall forward under seal to the court a copy of the petitioner's criminal history, a copy of the source documents that resulted in the CCRE entry that the petitioner wishes to expunge, and the set of fingerprints. Upon completion of the hearing, the court shall return the fingerprint card to the petitioner. If no hearing was conducted, upon the entry of an order of expungement or an order denying the petition for expungement, the court shall cause the fingerprint card to be destroyed unless, within 30 days of the date of the entry of the order, the petitioner requests the return of the fingerprint card in person from the clerk of the court or provides the clerk of the court a self-addressed, stamped envelope for the return of the fingerprint card.

F. After receiving the criminal history record information from the CCRE, the court shall conduct a hearing on the petition. If the court finds that the continued existence and possible dissemination of information relating to the arrest of the petitioner causes or may cause circumstances which constitute a manifest injustice to the petitioner, it shall enter an order requiring the expungement of the police and court records, including electronic records, relating to the charge. Otherwise, it shall deny the petition. However, if the petitioner has no prior criminal record and the arrest was for a misdemeanor violation, the petitioner shall be entitled, in the absence of good cause shown to the contrary by the Commonwealth, to expungement of the police and court records relating to the charge, and the court shall enter an order of expungement. If the attorney for the Commonwealth of the county or city in which the petition is filed (i) gives written notice to the court pursuant to subsection D that he does not object to the petition and (ii) when the charge to be expunged is a felony, stipulates in such written notice that the continued existence and possible dissemination of information relating to the arrest of the petitioner causes or may cause circumstances which constitute a manifest injustice to the petitioner, the court may enter an order of expungement without conducting a hearing.

G. The Commonwealth shall be made party defendant to the proceeding. Any party aggrieved by the decision of the court may appeal, as provided by law in civil cases.

H. Notwithstanding any other provision of this section, when the charge is dismissed because the court finds that the person arrested or charged is not the person named in the summons, warrant, indictment or presentment, the court dismissing the charge shall, upon motion of the person improperly arrested or charged, enter an order requiring expungement of the police and court records relating to the charge. Such order shall contain a statement that the dismissal and expungement are ordered pursuant to this subsection and shall be accompanied by the complete set of the petitioner's fingerprints filed with his petition. Upon the entry of such order, it shall be treated as provided in subsection K.

I. Notwithstanding any other provision of this section, when a person has been granted an absolute pardon for the commission of a crime that he did not commit, he may file in the circuit court of the county or city in which the conviction occurred a petition setting forth the relevant facts and requesting expungement of the police records and the court records relating to the charge and conviction, and the court shall enter an order requiring expungement of the police and court records relating to the charge and conviction. Such order shall contain a statement that the expungement is ordered pursuant to this subsection. Upon the entry of such order, it shall be treated as provided in subsection K.

J. Upon receiving a copy of a writ vacating a conviction pursuant to § 19.2-327.5 or 19.2-327.13, the court shall enter an order requiring expungement of the police and court records relating to the charge and conviction. Such order shall contain a statement that the expungement is ordered pursuant to this subsection. Upon the entry of the order, it shall be treated as provided in subsection K.

K. Upon the entry of an order of expungement, the clerk of the court shall cause a copy of such order to be forwarded to the Department of State Police, which shall, pursuant to rules and regulations adopted pursuant to § 9.1-134, direct the manner by which the appropriate expungement or removal of such records shall be effected.

L. Costs shall be as provided by § 17.1-275, but shall not be recoverable against the Commonwealth.

M. Any order entered where (i) the court or parties failed to strictly comply with the procedures set forth in this section or (ii) the court enters an order of expungement contrary to law, shall be voidable upon motion and notice made within three years of the entry of such order.

1977, c. 675; 1983, c. 394; 1984, c. 642; 1990, c. 603; 1992, c. 697; 2001, cc. 40, 345; 2007, cc. 465, 824, 883, 905; 2009, c. 618; 2011, c. 362; 2015, c. 426.



§ 19.2-392.3. Disclosure of expunged records

A. It shall be unlawful for any person having or acquiring access to an expunged court or police record to open or review it or to disclose to another person any information from it without an order from the court which ordered the record expunged.

B. Upon a verified petition filed by the attorney for the Commonwealth alleging that the record is needed by a law-enforcement agency for purposes of employment application as an employee of a law-enforcement agency or for a pending criminal investigation and that the investigation will be jeopardized or that life or property will be endangered without immediate access to the record, the court may enter an ex parte order, without notice to the person, permitting such access. An ex parte order may permit a review of the record, but may not permit a copy to be made of it.

C. Any person who willfully violates this section is guilty of a Class 1 misdemeanor.

1977, c. 675; 1978, c. 713.



§ 19.2-392.4. Prohibited practices by employers, educational institutions, agencies, etc., of state and local governments

A. An employer or educational institution shall not, in any application, interview, or otherwise, require an applicant for employment or admission to disclose information concerning any arrest or criminal charge against him that has been expunged. An applicant need not, in answer to any question concerning any arrest or criminal charge that has not resulted in a conviction, include a reference to or information concerning arrests or charges that have been expunged.

B. Agencies, officials, and employees of the state and local governments shall not, in any application, interview, or otherwise, require an applicant for a license, permit, registration, or governmental service to disclose information concerning any arrest or criminal charge against him that has been expunged. An applicant need not, in answer to any question concerning any arrest or criminal charge that has not resulted in a conviction, include a reference to or information concerning charges that have been expunged. Such an application may not be denied solely because of the applicant's refusal to disclose information concerning any arrest or criminal charge against him that has been expunged.

C. A person who willfully violates this section is guilty of a Class 1 misdemeanor for each violation.

1977, c. 675.



§ 19.2-393. Definitions

An "inspection warrant" is an order in writing, made in the name of the Commonwealth, signed by any judge of the circuit court whose territorial jurisdiction encompasses the property or premises to be inspected or entered, and directed to a state or local official, commanding him to enter and to conduct any inspection, testing or collection of samples for testing required or authorized by state or local law or regulation in connection with the manufacturing, emitting or presence of a toxic substance, and which describes, either directly or by reference to any accompanying or attached supporting affidavit, the property or premises where the inspection, testing or collection of samples for testing is to occur. Such warrant shall be sufficiently accurate in description so that the official executing the warrant and the owner or custodian of the property or premises can reasonably determine from the warrant the activity, condition, circumstance, object or property of which inspection, testing or collection of samples for testing is authorized.

For the purposes of this chapter, "manufacturing" means producing, formulating, packaging, or diluting any substance for commercial sale or resale; "emitting" means the release of any substance, whether or not intentional or avoidable, into the work environment, into the air, into the water, or otherwise into the human environment; and "toxic substance" means any substance, including (i) any raw material, intermediate product, catalyst, final product and by-product of any operation conducted in a commercial establishment and (ii) any biological organism, that has the capacity, through its physical, chemical, or biological properties, to pose a substantial risk to humans, aquatic organisms or any other animal of illness, death or impairment of normal functions, either immediately or over a period of time.

1976, c. 625; 1979, c. 122.



§ 19.2-394. Issuance of warrant

An inspection warrant may be issued for any inspection, testing or collection of samples for testing or for any administrative search authorized by state or local law or regulation in connection with the presence, manufacturing or emitting of toxic substances, whether or not such warrant be constitutionally required. Nothing in this chapter shall be construed to require issuance of an inspection warrant where a warrant is not constitutionally required or to exclude any other lawful means of search, inspection, testing or collection of samples for testing, whether without warrant or pursuant to a search warrant issued under any other provision of the Code of Virginia. No inspection warrant shall be issued pursuant to this chapter except upon probable cause, supported by affidavit, particularly describing the place, things or persons to be inspected or tested and the purpose for which the inspection, testing or collection of samples for testing is to be made. Probable cause shall be deemed to exist if either reasonable legislative or administrative standards for conducting such inspection, testing or collection of samples for testing are satisfied with respect to the particular place, things or persons or there exists probable cause to believe that there is a condition, object, activity or circumstance which legally justifies such inspection, testing or collection of samples for testing. The supporting affidavit shall contain either a statement that consent to inspect, test or collect samples for testing has been sought and refused or facts or circumstances reasonably justifying the failure to seek such consent in order to enforce effectively the state or local law or regulation which authorizes such inspection, testing or collection of samples for testing. The issuing judge may examine the affiant under oath or affirmation to verify the accuracy of any matter indicated by the statement in the affidavit. After issuing a warrant under this section, the judge shall file the affidavit in the manner prescribed by § 19.2-54.

1976, c. 625; 1979, c. 122; 2014, c. 354.



§ 19.2-395. Duration of warrant

An inspection warrant shall be effective for the time specified therein, for a period of not more than ten days, unless extended or renewed by the judicial officer who signed and issued the original warrant, upon satisfying himself that such extension or renewal is in the public interest. Such warrant shall be executed and returned to the clerk of the circuit court of the city or county wherein the inspection was made within the time specified in the warrant or within the extended or renewed time. After the expiration of such time, the warrant, unless executed shall be void.

1976, c. 625; 2014, c. 354.



§ 19.2-396. Conduct of inspection, testing or collection of samples for testing; special procedure for dwelling

An inspection, testing or collection of samples for testing pursuant to such warrant may not be made in the absence of the owner, custodian or possessor of the particular place, things or persons unless specifically authorized by the issuing judge upon a showing that such authority is reasonably necessary to effectuate the purpose of the law or regulation being enforced. An entry pursuant to this warrant shall not be made forcibly, except that the issuing judge may expressly authorize a forcible entry where facts are shown sufficient to create a reasonable suspicion of an immediate threat to public health or safety, or where facts are shown establishing that reasonable attempts to serve a previous warrant have been unsuccessful. In the case of entry into a dwelling, prior consent must be sought and refused and notice that a warrant has been issued must be given at least twenty-four hours before the warrant is executed, unless the issuing judge finds that failure to seek consent is justified and that there is a reasonable suspicion of an immediate threat to public health or safety.

1976, c. 625; 1979, c. 122.



§ 19.2-397. Refusal to permit authorized inspection; penalty

Any person who willfully refuses to permit an inspection, testing or collection of samples for testing lawfully authorized by warrant issued pursuant to this chapter shall be guilty of a Class 3 misdemeanor.

1976, c. 625; 1979, c. 122.



§ 19.2-398. When appeal by the Commonwealth allowed

A. In a felony case a pretrial appeal from a circuit court may be taken by the Commonwealth from:

1. An order of a circuit court dismissing a warrant, information or indictment, or any count or charge thereof on the ground that (i) the defendant was deprived of a speedy trial in violation of the provisions of the Sixth Amendment to the Constitution of the United States, Article I, Section 8 of the Constitution of Virginia, or § 19.2-243; or (ii) the defendant would be twice placed in jeopardy in violation of the provisions of the Fifth Amendment to the Constitution of the United States or Article I, Section 8 of the Constitution of Virginia; or

2. An order of a circuit court prohibiting the use of certain evidence at trial on the grounds such evidence was obtained in violation of the provisions of the Fourth, Fifth or Sixth Amendments to the Constitution of the United States or Article I, Section 8, 10 or 11 of the Constitution of Virginia prohibiting illegal searches and seizures and protecting rights against self-incrimination, provided the Commonwealth certifies that the appeal is not taken for purpose of delay and that the evidence is substantial proof of a fact material in the proceeding.

B. A petition for appeal may be taken by the Commonwealth in a felony case from any order of release on conditions pursuant to Article 1 (§ 19.2-119 et seq.) of Chapter 9 of this title.

C. A petition for appeal may be taken by the Commonwealth in a felony case after conviction where the sentence imposed by the circuit court is contrary to mandatory sentencing or restitution terms required by statute.

D. Nothing in this chapter shall affect the Commonwealth's right to appeal in civil matters or cases involving a violation of law relating to the state revenue or appeals pursuant to § 17.1-411 or subsection C of § 19.2-317.

E. A pretrial appeal may be taken in any criminal case from an order of a circuit court dismissing a warrant, information, summons, delinquency petition, or indictment, or any count or charge thereof, on the ground that a statute or local ordinance on which the order is based is unconstitutional.

1985, c. 510; 1987, c. 710; 1998, c. 251; 1999, cc. 829, 846; 2002, cc. 611, 692; 2003, c. 109; 2005, cc. 622, 694; 2006, cc. 571, 876.



§ 19.2-400. Appeal lies to the Court of Appeals; time for filing notice

An appeal taken pursuant to § 19.2-398, including such an appeal in a capital murder case, shall lie to the Court of Appeals of Virginia.

No appeal shall be allowed the Commonwealth pursuant to subsection A of § 19.2-398 unless within seven days after entry of the order of the circuit court from which the appeal is taken, and before a jury is impaneled and sworn if there is to be trial by jury or, in cases to be tried without a jury, before the court begins to hear or receive evidence or the first witness is sworn, whichever occurs first, the Commonwealth files a notice of appeal with the clerk of the trial court. If the appeal relates to suppressed evidence, the attorney for the Commonwealth shall certify in the notice of appeal that the appeal is not taken for the purpose of delay and that the evidence is substantial proof of a fact material to the proceeding. All other requirements related to the notice of appeal shall be governed by Part Five A of the Rules of the Supreme Court. Upon the filing of a timely notice of appeal, the order from which the pretrial appeal is taken and further trial proceedings in the circuit court, except for a bail hearing, shall thereby be suspended pending disposition of the appeal.

An appeal by the Commonwealth pursuant to subsection C of § 19.2-398 shall be governed by Part Five A of the Rules of the Supreme Court.

1987, c. 710; 2003, c. 109.



§ 19.2-401. Cross appeal; when allowed; time for filing

The defendant shall have no independent right of appeal pursuant to § 19.2-398. If the Commonwealth appeals, the defendant may cross appeal from any orders from which the Commonwealth may appeal, pursuant to § 19.2-398. The defendant shall be under no obligation to defend an appeal filed by the Commonwealth. However, when an appeal is taken by the Commonwealth, and the defendant wishes to defend or cross appeal, the circuit court shall, where the defendant is indigent, appoint counsel to represent the defendant on appeal. The remuneration to be awarded appointed counsel shall be governed by § 19.2-326.

In pretrial appeals, the defendant shall file a notice of cross appeal with the clerk of the circuit court within seven days following the notice of appeal filed by the Commonwealth.

Any brief on cross appeal shall be consolidated with the defendant's brief as appellee, if any.

1987, c. 710; 2003, c. 109.



§ 19.2-402. Petition for appeal; brief in opposition; time for filing

A. When a notice of appeal has been filed pursuant to § 19.2-400, the Commonwealth may petition the Court of Appeals for an appeal pursuant to § 19.2-398. The Commonwealth shall be represented by the attorney for the Commonwealth prosecuting the case.

B. The provisions of this subsection apply only to pretrial appeals. The petition for a pretrial appeal shall be filed with the clerk of the Court of Appeals not more than 14 days after the notice of transcript or written statement of facts required by § 19.2-405 is filed or, if there are objections thereto, within 14 days after the judge signs the transcript or written statement of facts. The accused may file a brief in opposition with the clerk of the Court of Appeals within 14 days after the filing of the petition for pretrial appeal. If the accused has filed a notice of cross appeal, he shall file a petition for cross appeal to be consolidated with, and filed within the same time period as, his brief in opposition. The Commonwealth may file a brief in opposition to any petition for cross appeal within 10 days after the petition for cross appeal is filed. Except as specifically provided in this section, all other requirements for the petition for pretrial appeal and brief in opposition shall conform as nearly as practicable to Part Five A of the Rules of the Supreme Court of Virginia.

1987, c. 710; 2003, c. 109; 2014, cc. 33, 294.



§ 19.2-403. Procedures on petition for pretrial appeal

The procedures on a pretrial appeal to the Court of Appeals by the Commonwealth pursuant to § 19.2-398, and on a cross appeal of a pretrial appeal by the accused pursuant to § 19.2-401, shall be governed by the provisions of subsections C and D of § 17.1-407. The Court of Appeals, however, shall grant or deny the petition for a pretrial appeal, and the petition for cross appeal, if any, not later than 30 days after the brief in opposition is timely filed or the time for such filing has expired.

No petition for rehearing may be filed in any pretrial appeal pursuant to this chapter. If the petition for a pretrial appeal pursuant to this chapter is denied, the Court's mandate shall immediately issue and the clerk of the Court of Appeals shall return the record forthwith to the clerk of the trial court.

1987, c. 710; 2003, c. 109.



§ 19.2-404. Procedures on awarded pretrial appeal

This section applies only to pretrial appeals. If the Court of Appeals grants the Commonwealth's petition for a pretrial appeal, the Attorney General shall thereafter represent the Commonwealth during that appeal.

The Commonwealth shall file its opening brief in the office of the clerk of the Court of Appeals within 25 days after the date of the certificate awarding the appeal. The brief of the appellee shall be filed in the office of the clerk of the Court of Appeals within 25 days after the filing of the Commonwealth's opening brief. The Commonwealth may then file a reply brief, including its response to any cross appeal, in the office of the clerk of the Court of Appeals within 15 days after the filing of the brief of the accused. With the permission of a judge of the Court of Appeals, the time for filing any brief may be extended for good cause shown. Four copies of each brief shall be filed and three copies shall be mailed or delivered to opposing counsel on or before the date of filing. Except as specifically provided in this section, all other requirements of the brief shall conform as nearly as practicable to Part Five A of the Rules of the Supreme Court of Virginia. The Court of Appeals shall accelerate the appeal on its docket and render its decision not later than 60 days after the filing of the appellee's brief or after the time for filing such brief has expired.

When the opinion is rendered by the Court of Appeals, the mandate shall immediately issue and the clerk of the Court of Appeals shall return the record forthwith to the clerk of the trial court. No petition for rehearing may be filed.

1987, c. 710; 2003, c. 109.



§ 19.2-405. Pretrial appeals; record on appeal; transcript; written statement of facts; time for filing

This section applies only to pretrial appeals. The record on appeal shall conform, as nearly as practicable, to the requirements of Part Five A of the Rules of the Supreme Court for the record on appeal, except as hereinafter provided. The transcript or written statement of facts shall be filed with the clerk of the circuit court from which the appeal is being taken, no later than 25 days following entry of the order of the circuit court. Upon motion of the Commonwealth, the Court of Appeals may grant an extension of up to 45 days for filing the transcript or written statement of facts for good cause shown. If a transcript or written statement of facts is filed, the Commonwealth shall file with the clerk of the circuit court a notice, signed by the attorney for the Commonwealth, who is counsel for the appellant, identifying the transcript or written statement of facts and reciting its filing with the clerk. There shall be appended to the notice a certificate by the attorney for the Commonwealth that a copy of the notice has been mailed or delivered to opposing counsel. The notice of filing of the transcript or written statement of facts shall be filed within three days of the filing of the transcript or written statement of facts or within 14 days of the order of the circuit court, whichever is later.

Any party may object to the transcript or written statement of facts on the ground that it is erroneous or incomplete. Notice of the objection specifying the errors alleged or deficiencies asserted shall be tendered to the trial judge within 10 days after the notice of filing of the transcript or written statement of facts is filed in the office of the clerk. The trial judge shall, within three days after the filing of such objection, either overrule the objection, or take steps deemed necessary to make the record complete or certify the respect in which the record is incomplete, and sign the transcript or written statement of facts to verify its accuracy. The clerk of the trial court shall forthwith transmit the record to the clerk of the Court of Appeals.

1987, c. 710; 2003, c. 109; 2014, cc. 33, 294.



§ 19.2-406. Bail pending pretrial appeal

This section applies only to pretrial appeals. Upon a pretrial appeal being taken by the Commonwealth pursuant to § 19.2-398, if the defendant moves the trial court for release on bail, that court shall promptly, but in no event later than three days after the Commonwealth's notice of appeal is filed, hold a hearing to determine the issue of bail. The burden shall be upon the Commonwealth to show good cause why the bail should not be reduced or the accused released on his own recognizance. If it is determined that the accused shall be released on bail, bail shall be set and determined in accordance with Article 1 (§ 19.2-119 et seq.) of Chapter 9 of this title.

1987, c. 710; 1999, cc. 829, 846; 2003, c. 109.



§ 19.2-407. Review by the Supreme Court

Pursuant to § 17.1-409, the Supreme Court in its discretion may certify an appeal taken pursuant to § 19.2-398, or a cross appeal taken pursuant to § 19.2-401, for expedited review by the Supreme Court before it has been determined by the Court of Appeals. Such certification may be made only when the Supreme Court determines that at least one of the conditions set forth in subsection B of § 17.1-409 exists.

1987, c. 710.



§ 19.2-408. Finality of decision of the Court of Appeals in pretrial appeals

The decision of the Court of Appeals shall be final for purposes of a pretrial appeal pursuant to § 19.2-398, or a cross appeal of a pretrial appeal taken pursuant to § 19.2-401, and no further pretrial appeal shall lie to the Supreme Court.

1987, c. 710; 2003, c. 109.



§ 19.2-409. Exclusion of pretrial appeal period from time within which accused must be tried; reconsideration of issues after conviction

This section applies only to pretrial appeals. The provisions of § 19.2-243 shall not apply to the period of time commencing when the Commonwealth's notice of pretrial appeal is filed pursuant to this chapter and ending 60 days after the Court of Appeals or Supreme Court issues its mandate disposing of the pretrial appeal. Such finality of the Court of Appeals' decision shall not preclude a defendant, if he is convicted, from requesting the Court of Appeals or Supreme Court on direct appeal to reconsider an issue which was the subject of the pretrial appeal.

1987, c. 710; 2003, c. 109; 2007, c. 414.






Title 20 - Domestic Relations

§ 20-1. Repealed

Repealed by Acts 1984, c. 140.



§ 20-13. License and solemnization required

Every marriage in this Commonwealth shall be under a license and solemnized in the manner herein provided.

Code 1919, § 5071.



§ 20-13.1. Repealed

Repealed by Acts 1995, c. 355, cl. 2.



§ 20-14. By whom license to be issued

Every license for a marriage shall be issued by the clerk or deputy clerk of a circuit court of any county or city. If from any cause neither the clerk nor his deputy is able to issue the license, it may be issued by the judge of the circuit court of such county, or city, who shall make return thereof to the clerk as soon as there may be one.

Code 1919, § 5072; 1924, p. 398; 1948, p. 107; 1968, c. 318; 1977, c. 102; 1995, c. 355.



§ 20-14.1. Duration of license; issuance of additional licenses

Every marriage license issued under § 20-14 shall constitute authority for a period of only sixty days from the date of issuance for the solemnization of a marriage of the licensees. Whenever such sixty-day period shall have elapsed without the solemnization of a marriage of the licensees, the license shall expire.

The provisions of this section shall not be construed to prevent licensees from applying for or receiving an additional license, either before or after expiration of any license, but no new license shall be issued except in compliance with all provisions of law applicable to the issuance of a license in the first instance.

1958, c. 8; 1968, c. 318.



§ 20-14.2. Repealed

Repealed by Acts 2012, c. 802, cl. 2.



§ 20-15. Tax on license

On each marriage license issued under § 20-14 there is hereby levied a license tax of $20, which tax shall be collected by the clerk when the license is issued and accounted for as in the case of other state taxes collected by him. Ten dollars of this license tax shall be allocated to the Virginia Department of Social Services for the purpose of providing services to victims of domestic violence.

Code 1919, § 5072; 1924, p. 398; 1948, p. 107; 1975, c. 119; 1982, c. 305; 1993, c. 887; 2004, c. 375.



§ 20-16. Issuance of marriage licenses and marriage certificates

The clerk issuing any marriage license shall require the parties contemplating marriage to state, under oath, the information required to complete the application for marriage license. The parties shall be able to designate themselves on the application for marriage license as spouse, bride, or groom. The clerk shall provide the parties with two copies of the marriage certificate to be completed by the marriage officiant, who shall return the completed certificates to the clerk after the marriage ceremony of the parties. The clerk shall retain one copy of the completed marriage certificate and provide the other copy to the State Registrar of Vital Records. The clerk may provide the parties with a commemorative marriage certificate and the parties may request a certified copy of the official marriage certificate as provided in Article 7 (§ 32.1-270 et seq.) of Chapter 7 of Title 32.1. For the purposes of this section any statement made by such applicant, under oath, concerning the information to be entered on the application for marriage license is hereby declared to be a material matter or thing in any prosecution for perjury for any violation of this section.

Code 1919, § 5074; 1928, p. 314; 1938, p. 151; 1968, c. 318; 2015, c. 708.



§ 20-16.1. Clerk authorized to amend marriage records

The clerk (i) may, on his own authority, correct marriage records established in his office by amending the same upon application under oath and submission of evidence deemed by the clerk to be adequate and sufficient and (ii) shall correct such records upon order of the court in which the marriage record was established. Upon correction of a marriage record the clerk shall forward to the State Registrar a certified copy of the corrected marriage record.

1988, c. 54.



§ 20-17. Repealed

Repealed by Acts 1968, c. 318.



§ 20-20. Clerk to file license and certificate; indexing names of parties; certified copies as evidence

The clerk to whom the license and certificate are returned, shall file and preserve the original in his office, and make an index of the names of both of the parties married.

When the certificates of such person celebrating such marriage are returned to the clerk, and recorded as provided in this section and § 32.1-267, copies of the same properly certified by the clerk lawfully having the custody thereof or properly certified by the State Registrar of Vital Statistics shall be prima facie evidence of the facts therein set forth in all courts of this Commonwealth.

Code 1919, §§ 5074, 5076; 1928, p. 315; 1938, p. 152; 1968, c. 318.



§ 20-21. Clerk to furnish attorney for the Commonwealth list of licenses not returned by minister

It shall be the duty of every clerk issuing marriage licenses no later than March 31 of each year to furnish to the attorney for the Commonwealth of his county or city a list of all marriage licenses issued during the preceding calendar year that have not been returned by the minister or other person celebrating the marriage.

Code 1919, § 5074; 1928, p. 314; 1938, p. 151; 2000, cc. 31, 214.



§ 20-22. Attorney for the Commonwealth to ascertain before circuit court name of minister failing to return certificates

It shall be the duty of the attorney for the Commonwealth for each county and city, upon the receipt from the clerk of the list required by § 20-21, to have such person or persons as he may think proper summoned before the circuit court of his county or city to ascertain the name of the minister or other person celebrating such marriage and failing to return the license and certificates to the clerk as required by § 32.1-267.

Code 1919, § 5074; 1928, p. 314; 1938, p. 151; 1979, c. 502.



§ 20-23. Order authorizing ministers to perform ceremony

When a minister of any religious denomination shall produce before the circuit court of any county or city in this Commonwealth, or before the judge of such court or before the clerk of such court at any time, proof of his ordination and of his being in regular communion with the religious society of which he is a reputed member, or proof that he is commissioned to pastoral ministry or holds a local minister's license and is serving as a regularly appointed pastor in his denomination, such court, or the judge thereof, or the clerk of such court at any time, may make an order authorizing such minister to celebrate the rites of matrimony in this Commonwealth. Any order made under this section may be rescinded at any time by the court or by the judge thereof.

Code 1919, §§ 5079, 5080; 1962, c. 362; 1980, c. 154; 1981, c. 295; 2012, c. 565.



§ 20-24. Penalty for failure to certify record of marriage

If any minister, authorized to celebrate rites of marriage under § 20-23, shall fail to comply with § 32.1-267, he shall be subject to forfeit twenty-five dollars.

Code 1919, § 5093; 1979, c. 502; 1981, c. 298.



§ 20-25. Persons other than ministers who may perform rites

Upon petition filed with the clerk and payment of applicable clerk's fees, any circuit court judge may issue an order authorizing one or more persons, resident in the circuit in which the judge sits, to celebrate the rites of marriage in the Commonwealth. Any person so authorized shall, before acting, enter into bond in the penalty of $500, with or without surety, as the court may direct. Any order made under this section may be rescinded at any time.

Any judge or justice of a court of record, any judge of a district court or any retired judge or justice of the Commonwealth or any active, senior or retired federal judge or justice who is a resident of the Commonwealth may celebrate the rites of marriage anywhere in the Commonwealth without the necessity of bond or order of authorization.

Code 1919, § 5080; 1938, c. 152; 1981, c. 295; 1981, Sp. Sess., c. 15; 1983, c. 64; 1985, c. 195; 1987, c. 149; 2003, c. 228; 2004, cc. 612, 680; 2012, c. 802.



§ 20-26. Marriage between members of religious society having no minister

Marriages between persons belonging to any religious society which has no ordained minister, may be solemnized by the persons and in the manner prescribed by and practiced in any such society. One person chosen by the society shall be responsible for completing the certification of marriage in the same manner as a minister or other person authorized to perform marriages; such person chosen by the society for this purpose shall be required to execute a bond in the penalty of $500, with surety.

Code 1919, § 5081; 1968, c. 318; 1981, c. 295.



§ 20-27. Fee for celebrating marriage

Any person authorized under § 20-25 to celebrate the rites of marriage shall be permitted to charge the parties a fee for the ceremony not to exceed $50 for each ceremony. Such person and parties may negotiate payment for any additional services agreed to by the celebrant and the parties. Additionally, such person shall be permitted to charge the parties travel expenses to and from the marriage site. If conveyance is by public transportation, reimbursement shall be at the actual cost thereof. If conveyance is by private transportation, reimbursement shall be at the rate specified in the current general appropriations act of the Commonwealth. In either event, the actual cost of the ceremony together with travel expenses shall be given to the parties at least three days prior to the marriage ceremony.

Code 1919, § 5083; 1970, c. 362; 1975, c. 644; 1993, cc. 941, 966; 2006, c. 625; 2014, c. 529.



§ 20-28. Penalty for celebrating marriage without license

If any person knowingly perform the ceremony of marriage without lawful license, or officiate in celebrating the rites of marriage without being authorized by law to do so, he shall be confined in jail not exceeding one year, and fined not exceeding $500.

Code 1919, § 4542.



§ 20-29. Repealed

Repealed by Acts 1975, c. 644.



§ 20-30. Licenses of persons on federal reservations

The clerks of the circuit courts of any counties or their deputies and the clerks of the circuit courts of any cities or their deputies are authorized to issue marriage licenses in conformity with the law now governing the same, to any persons desiring to be married on any of the government reservations of this Commonwealth, lying within their respective counties and which reservations were before the acquisition thereof part of the political territory of this Commonwealth, and any marriage ceremony performed on such reservations shall be as legal to all intents and purposes as if performed in any county or city of the Commonwealth, if the person performing the ceremony was qualified to so act.

All marriages heretofore solemnized within the limits of any such reservations are hereby ratified and legalized to all intents and purposes as if performed in any county or city of the Commonwealth.

1930, p. 701; Michie Code 1942, § 5077a.



§ 20-31. Belief of parties in lawful marriage validates certain defects

No marriage solemnized under a license issued in this Commonwealth by any person professing to be authorized to solemnize the same shall be deemed or adjudged to be void, nor shall the validity thereof be in any way affected on account of any want of authority in such person, or any defect, omission or imperfection in such license, if the marriage be in all other respects lawful, and be consummated with a full belief on the part of the persons so married, or either of them, that they have been lawfully joined in marriage.

Code 1919, § 5082.



§ 20-31.1. When marriage legitimates children; issue of marriages prohibited by law, etc., legitimate

If a person, having had a child, shall afterwards intermarry with the mother or father, such child if recognized by both of them, as their own child, jointly or separately, before or after marriage, shall be deemed legitimate.

The issue of marriages prohibited by law, deemed null or void or dissolved by a court shall nevertheless be legitimate.

1978, c. 647.



§ 20-32. Repealed

Repealed by Acts 2010, c. 352, cl. 2.



§ 20-33. Penalty for clerk issuing license contrary to law

If any clerk of a court knowingly issue a marriage license contrary to law, he shall be confined in jail not exceeding one year, and fined not exceeding $500.

Code 1919, § 4541.



§ 20-34. Repealed

Repealed by Acts 1968, c. 318.



§ 20-37. Validation of certain marriages when license issued by clerk of county court

All marriages of females residing within jurisdiction of a corporation court, which were solemnized prior to February 1, 1904, by virtue of a license issued by the clerk of the court of the county wherein a city was or is situated, shall be as valid as if such license had been issued by the clerk of such corporation court.

Code 1919, § 5073.



§ 20-37.1. Validation of certain marriages solemnized outside of Commonwealth

All marriages heretofore solemnized outside this Commonwealth by a minister authorized to celebrate the rites of marriage in this Commonwealth, under a license issued in this Commonwealth, and showing on the application therefor the place out of this Commonwealth where said marriage is to be performed, shall be valid as if such marriage had been performed in this Commonwealth.

1952, c. 133.



§ 20-37.2. Repealed

Repealed by Acts 1977, c. 624.



§ 20-38. Repealed

Repealed by Acts 1975, c. 644.



§ 20-38.1. Certain marriages prohibited

(a) The following marriages are prohibited:

(1) A marriage entered into prior to the dissolution of an earlier marriage of one of the parties;

(2) A marriage between an ancestor and descendant, or between a brother and a sister, whether the relationship is by the half or the whole blood or by adoption;

(3) A marriage between an uncle and a niece or between an aunt and a nephew, whether the relationship is by the half or the whole blood.

(b) [Repealed.]

1975, c. 644; 1978, c. 647.



§ 20-39. Prohibition continues notwithstanding dissolution of previous marriage

In the cases mentioned in § 20-38.1, in which the relationship is founded on a marriage, the prohibition shall continue in force, notwithstanding the dissolution of such marriage by death or by divorce, unless the divorce be for a cause which made the marriage originally unlawful or void.

Code 1919, § 5086; 1976, c. 356.



§ 20-40. Punishment for violation of such prohibition; leaving Commonwealth to avoid

If any person marry in violation of § 20-38.1 he shall be confined in jail not exceeding six months, or fined not exceeding $500, in the discretion of the jury. If any persons, resident in this Commonwealth, and within the degrees of relationship mentioned in that section, shall go out of this Commonwealth for the purpose of being married, and with the intention of returning, and be married out of it, and afterwards return to and reside in it, cohabiting as man and wife, they shall be punished as provided in this section, and the marriage shall be governed by the same law as if it had been solemnized in this Commonwealth. The fact of such cohabitation here shall be evidence of such marriage. Venue for a violation of this section may be in the county or city where the subsequent marriage occurred or where the parties to the subsequent marriage cohabited.

Code 1919, §§ 4540, 5089; 1976, c. 356; 2003, c. 99.



§ 20-41. Repealed

Repealed by Acts 1975, c. 589.



§ 20-43. Bigamous marriages void without decree

All marriages which are prohibited by law on account of either of the parties having a former wife or husband then living shall be absolutely void, without any decree of divorce, or other legal process.

Code 1919, § 5087.



§ 20-44. Repealed

Repealed by Acts 1975, c. 589.



§ 20-45. Repealed

Repealed by Acts 1975, c. 644.



§ 20-45.1. Void marriages

(a) All marriages which are prohibited by § 20-38.1 or where either or both of the parties are, at the time of the solemnization of the marriage, under the age of eighteen, and have not complied with the provisions of § 20-48 or § 20-49, are void.

(b) All marriages solemnized when either of the parties lacked capacity to consent to the marriage at the time the marriage was solemnized, because of mental incapacity or infirmity, shall be void from the time they shall be so declared by a decree of divorce or nullity.

1975, c. 644.



§ 20-45.2. Marriage between persons of same sex

A marriage between persons of the same sex is prohibited. Any marriage entered into by persons of the same sex in another state or jurisdiction shall be void in all respects in Virginia and any contractual rights created by such marriage shall be void and unenforceable.

1975, c. 644; 1997, cc. 354, 365.



§ 20-45.3. Civil unions between persons of same sex

A civil union, partnership contract or other arrangement between persons of the same sex purporting to bestow the privileges or obligations of marriage is prohibited. Any such civil union, partnership contract or other arrangement entered into by persons of the same sex in another state or jurisdiction shall be void in all respects in Virginia and any contractual rights created thereby shall be void and unenforceable.

2004, c. 983.



§ 20-46. Repealed

Repealed by Acts 1985, c. 421.



§ 20-48. Minimum age of marriage with consent of parents

The minimum age at which persons may marry, with consent of the parent or guardian, shall be sixteen.

In case of pregnancy when either party is under sixteen, the clerk authorized to issue marriage licenses in the county or city wherein the female resides shall issue a proper marriage license with the consent of the parent or guardian of the person or persons under the age of sixteen only upon presentation of a doctor's certificate showing he has examined the female and that she is pregnant, or has been pregnant within the nine months previous to such examination, which certificate shall be filed by the clerk, and such marriage consummated under such circumstances shall be valid. If any such person under the age of sixteen is a ward of the Commonwealth by virtue of having been adjudicated a delinquent, dependent, or neglected child, instead of the consent of the parent or natural guardian there shall be required the consent of the judge having jurisdiction to control the custody of such person; or, if such person so adjudicated shall have been committed to the Department of Juvenile Justice or to any society, association, or institution approved by it for this purpose, such consent shall be given by some person thereto authorized by the Director of the Department of Juvenile Justice, or by the principal executive officer of such society, association, or institution, as the case may be.

Code 1919, § 5090; 1932, p. 529; 1942, p. 230; 1946, p. 500; 1960, c. 363; 1972, c. 823; 1974, cc. 44, 45; 1975, c. 644; 1989, c. 733; 2008, cc. 174, 206.



§ 20-49. When consent required and how given

If any person intending to marry is under eighteen years of age and has not been previously married, the consent of the father or mother or guardian of such person or persons shall be given either personally to the clerk or judge or in writing subscribed by a witness, who shall make oath before the clerk or judge that the writing was signed or sworn to in his presence by such father, guardian, or mother, as the case may be, or the writing shall be sworn to before a notary public or some person authorized to take acknowledgments to deeds under the laws of this Commonwealth, which oath shall be properly certified by such officer. If there is no father, guardian, or mother, or if such person or persons are abandoned by his or their parents, the judge of the circuit court of the county or city wherein such person or either of them resides, either in term or vacation, may on verified petition of such person or persons intending to marry, authorize a marriage license to be issued, or issue the same, as the case may be. However, no consent shall be required where the minor has been emancipated.

If any such person under eighteen years of age is a ward of the Commonwealth by virtue of having been adjudicated a delinquent, in need of supervision, in need of services, or an abused or neglected child pursuant to §§ 16.1-278.2, 16.1-278.4, 16.1-278.5, or § 16.1-278.8, the consent required by this section shall be given by the judge having jurisdiction to control the custody of such person; or, if such person so adjudicated has been committed to the Department of Juvenile Justice, such consent shall be given personally by the Director of the Department of Juvenile Justice or by some person thereto authorized by him, such authorization to be in writing, attested or sworn to as hereinabove provided. However, no consent shall be required where the minor has been emancipated.

Code 1919, § 5078; 1938, p. 141; 1940, p. 344; 1942, p. 15; 1950, p. 446; 1952, c. 313; 1972, c. 823; 1974, cc. 44, 45; 1975, c. 644; 1980, c. 155; 1989, c. 733; 1991, c. 534; 1993, c. 778 .



§ 20-49.1. How parent and child relationship established

A. The parent and child relationship between a child and a woman may be established prima facie by proof of her having given birth to the child, or as otherwise provided in this chapter.

B. The parent and child relationship between a child and a man may be established by:

1. Scientifically reliable genetic tests, including blood tests, which affirm at least a ninety-eight percent probability of paternity. Such genetic test results shall have the same legal effect as a judgment entered pursuant to § 20-49.8.

2. A voluntary written statement of the father and mother made under oath acknowledging paternity and confirming that prior to signing the acknowledgment, the parties were provided with a written and oral description of the rights and responsibilities of acknowledging paternity and the consequences arising from a signed acknowledgment, including the right to rescind. The acknowledgement may be rescinded by either party within sixty days from the date on which it was signed unless an administrative or judicial order relating to the child in an action to which the party seeking rescission was a party is entered prior to the rescission. A written statement shall have the same legal effect as a judgment entered pursuant to § 20-49.8 and shall be binding and conclusive unless, in a subsequent judicial proceeding, the person challenging the statement establishes that the statement resulted from fraud, duress or a material mistake of fact. In any subsequent proceeding in which a statement acknowledging paternity is subject to challenge, the legal responsibilities of any person signing it shall not be suspended during the pendency of the proceeding, except for good cause shown. Written acknowledgments of paternity made under oath by the father and mother prior to July 1, 1990, shall have the same legal effect as a judgment entered pursuant to § 20-49.8.

3. In the absence of such acknowledgment or if the probability of paternity is less than ninety-eight percent, such relationship may be established as otherwise provided in this chapter.

C. The parent and child relationship between a child and an adoptive parent may be established by proof of lawful adoption.

1988, cc. 866, 878; 1990, c. 836; 1992, c. 516; 1997, cc. 792, 896; 1998, c. 884.



§ 20-49.2. Commencement of action; parties; jurisdiction

Proceedings under this chapter may be instituted upon petition, verified by oath or affirmation, filed by a child, a parent, a person claiming parentage, a person standing in loco parentis to the child or having legal custody of the child or a representative of the Department of Social Services or the Department of Juvenile Justice.

The child may be made a party to the action, and if he is a minor and is made a party, he shall be represented by a guardian ad litem appointed by the court in accordance with the procedures specified in § 16.1-266 or § 8.01-9. The child's mother or father may not represent the child as guardian or otherwise. The determination of the court under the provisions of this chapter shall not be binding on any person who is not a party.

The circuit courts shall have concurrent original jurisdiction of cases arising under this chapter with the juvenile and domestic relations district courts when the parentage of a child is at issue in any matter otherwise before the circuit court. The determination of parentage, when raised in any proceeding, shall be governed by this chapter.

1988, cc. 866, 878; 1989, c. 368; 2008, cc. 164, 201.



§ 20-49.3. Admission of genetic tests

A. In the trial of any matter in any court in which the question of parentage arises, the court, upon its own motion or upon motion of either party, may and, in cases in which child support is in issue, shall direct and order that the alleged parents and the child submit to scientifically reliable genetic tests including blood tests. The motion of a party shall be accompanied by a sworn statement either (i) alleging paternity and setting forth facts establishing a reasonable possibility of the requisite sexual contact between the parties or (ii) denying paternity.

B. The court shall require the person requesting such genetic test, including a blood test, to pay the cost. However, if such person is indigent, the Commonwealth shall pay for the test. The court may, in its discretion, assess the costs of the test to the party or parties determined to be the parent or parents.

C. The results of a scientifically reliable genetic test, including a blood test, may be admitted in evidence when contained in a written report prepared and sworn to by a duly qualified expert, provided the written results are filed with the clerk of the court hearing the case at least fifteen days prior to the hearing or trial. Verified documentary evidence of the chain of custody of the blood specimens is competent evidence to establish the chain of custody. Any qualified expert performing such test outside the Commonwealth shall consent to service of process through the Secretary of the Commonwealth by filing with the clerk of the court the written results. Upon motion of any party in interest, the court may require the person making the analysis to appear as a witness and be subject to cross-examination, provided that the motion is made at least seven days prior to the hearing or trial. The court may require the person making the motion to pay into court the anticipated costs and fees of the witness or adequate security for such costs and fees.

1988, cc. 866, 878; 1989, c. 598; 1992, c. 516; 1997, cc. 792, 896.



§ 20-49.4. Evidence relating to parentage

The standard of proof in any action to establish parentage shall be by clear and convincing evidence. All relevant evidence on the issue of paternity shall be admissible. Such evidence may include, but shall not be limited to, the following:

1. Evidence of open cohabitation or sexual intercourse between the known parent and the alleged parent at the probable time of conception;

2. Medical or anthropological evidence relating to the alleged parentage of the child based on tests performed by experts. If a person has been identified by the mother as the putative father of the child, the court may, and upon request of a party shall, require the child, the known parent, and the alleged parent to submit to appropriate tests;

3. The results of scientifically reliable genetic tests, including blood tests, if available, weighted with all the evidence;

4. Evidence of the alleged parent consenting to or acknowledging, by a general course of conduct, the common use of such parent's surname by the child;

5. Evidence of the alleged parent claiming the child as his child on any statement, tax return or other document filed by him with any state, local or federal government or any agency thereof;

6. A true copy of an acknowledgment pursuant to § 20-49.5; and

7. An admission by a male between the ages of fourteen and eighteen pursuant to § 20-49.6.

1988, cc. 866, 878; 1992, c. 516 .



§ 20-49.5. Support of children of unwed parents by the father; testimony under oath

Whenever in any legal proceedings a man voluntarily testifies under oath or affirmation that he is the father of a child whose parents are not married, or are not married to each other, the court may require that he complete an acknowledgment of paternity on a form provided by the Department of Social Services. This acknowledgment shall be sent by the clerk of the court within thirty days of completion to the Department of Social Services.

In any proceeding under this chapter, the petitioner may request a true copy of this form from the Department of Social Services and the Department shall remit such form to the court where the petition has been filed. Such true copy of an acknowledgment of paternity shall then be admissible in any proceeding under this chapter.

1988, cc. 866, 878.



§ 20-49.6. Proceedings to establish paternity or enforce support obligations of males between the ages of fourteen and eighteen

In any proceeding to establish or enforce an obligation for support and maintenance of a child of unwed parents, a male between the ages of fourteen and eighteen who is represented by a guardian ad litem pursuant to § 8.01-9 and who has not otherwise been emancipated shall not be deemed to be under a disability as provided in § 8.01-2. The court may enter an order establishing the paternity of the child based upon an admission of paternity by such male made under oath before the court or upon such other evidence as may be sufficient in law to support a finding of paternity. The order may provide for support and maintenance of the child by the father and shall be enforceable as if the father were an adult.

1988, cc. 866, 878.



§ 20-49.7. Civil actions

An action brought under this chapter is a civil action. The natural parent and the alleged parent are competent to testify. Testimony of a physician concerning the medical circumstances of the pregnancy and the condition and characteristics of the child upon birth shall not be privileged. Bills for expenses incurred for pregnancy, childbirth and genetic testing shall be admissible as prima facie evidence of the facts stated therein, without requiring third-party foundation testimony if the party offering such evidence is under oath.

1988, cc. 866, 878; 1997, cc. 792, 896.



§ 20-49.8. Judgment or order; costs; birth record

A. A judgment or order establishing parentage may include any provision directed against the appropriate party to the proceeding, concerning the duty of support, including an equitable apportionment of the expenses incurred on behalf of the child from the date the proceeding under this chapter was filed with the court against the alleged parent or, if earlier, the date an order of the Department of Social Services entered pursuant to Title 63.2 and directing payment of support was delivered to the sheriff or process server for service upon the obligor. The judgment or order may be in favor of the natural parent or any other person or agency who incurred such expenses provided the complainant exercised due diligence in the service of the respondent. The judgment or order may also include provisions for the custody and guardianship of the child, visitation privileges with the child, or any other matter in the best interest of the child. In circumstances where the parent is outside the jurisdiction of the court, the court may enter a further order requiring the furnishing of bond or other security for the payment required by the judgment or order. The judgment or order may direct either party to pay the reasonable and necessary unpaid expenses of the mother's pregnancy and delivery or equitably apportion the unpaid expenses between the parties. However, when the Commonwealth, through the Medicaid program, has paid such expenses, the court may order reimbursement to the Commonwealth for such expenses.

B. A determination of paternity made by any other state shall be given full faith and credit, whether established through voluntary acknowledgment or through administrative or judicial process; provided, however, that, except as may otherwise be required by law, such full faith and credit shall be given only for the purposes of establishing a duty to make payments of support and other payments contemplated by subsection A.

C. For each court determination of parentage made under the provisions of this chapter, a certified copy of the order or judgment shall be transmitted to the State Registrar of Vital Records by the clerk of the court within thirty days after the order becomes final. Such order shall set forth the full name and date and place of birth of the person whose parentage has been determined, the full names of both parents, including the maiden name, if any, of the mother and the name and address of an informant who can furnish the information necessary to complete a new birth record. In addition, when the State Registrar receives a document signed by a man indicating his consent to submit to scientifically reliable genetic tests, including blood tests, to determine paternity and the genetic test results affirming at least a ninety-eight percent probability of paternity, a new birth record shall be completed as provided in § 32.1-261. When the State Registrar receives a copy of a judgment or order for a person born outside of this Commonwealth, such order shall be forwarded to the appropriate registration authority in the state of birth or the appropriate federal agency.

1988, cc. 866, 878; 1990, c. 615; 1992, c. 867; 1994, c. 869; 1996, c. 491; 1998, c. 592.



§ 20-49.9. Repealed

Repealed by Acts 2002, c. 747, cl. 10, effective October 1, 2002.



§ 20-49.10. Relief from legal determination of paternity

An individual may file a petition for relief and, except as provided herein, the court may set aside a final judgment, court order, administrative order, obligation to pay child support or any legal determination of paternity if a scientifically reliable genetic test performed in accordance with this chapter establishes the exclusion of the individual named as a father in the legal determination. The court shall appoint a guardian ad litem to represent the interest of the child. The petitioner shall pay the costs of such test. A court that sets aside a determination of paternity in accordance with this section shall order completion of a new birth record and may order any other appropriate relief, including setting aside an obligation to pay child support. No support order may be retroactively modified, but may be modified with respect to any period during which there is a pending petition for relief from a determination of paternity, but only from the date that notice of the petition was served on the nonfiling party.

A court shall not grant relief from determination of paternity if the individual named as father (i) acknowledged paternity knowing he was not the father, (ii) adopted the child, or (iii) knew that the child was conceived through artificial insemination.

2001, c. 814.



§ 20-50. Repealed

Repealed by Acts 1968, c. 318.



§ 20-60.1. Applicability of chapter

The provisions of this chapter shall apply to and govern all cases arising under Title 16.1 and this title in which child or spousal support is at issue in any court of the Commonwealth, unless specifically excepted.

1985, c. 488.



§ 20-60.2. Admissibility and identification of support payment records

Copies of support payment records maintained by the Department of Social Services, when certified over the signature of a designated employee of such entity, shall be considered to be satisfactorily identified and shall be admitted in any proceeding as prima facie evidence of such transactions. Additional proof of the official character of the person certifying such record or the authenticity of his signature shall not be required. Whenever an employee of the Department of Social Services is served with a summons, subpoena, subpoena duces tecum or order directing him to produce such records, the employee may comply by transmitting a copy of the payment records certified as described above to the clerk of the court. Notwithstanding the provisions of this section, a judge may, upon good cause shown and upon notice of the items in the records being questioned, direct that an employee of the Department personally appear.

1985, c. 488.



§ 20-60.3. Contents of support orders

All orders directing the payment of spousal support where there are minor children whom the parties have a mutual duty to support and all orders directing the payment of child support, including those orders confirming separation agreements, entered on or after October 1, 1985, whether they are original orders or modifications of existing orders, shall contain the following:

1. Notice that support payments may be withheld as they become due pursuant to § 20-79.1 or § 20-79.2, from income as defined in § 63.2-1900, without further amendments of this order or having to file an application for services with the Department of Social Services; however, absence of such notice in an order entered prior to July 1, 1988, shall not bar withholding of support payments pursuant to § 20-79.1;

2. Notice that support payments may be withheld pursuant to Chapter 19 (§ 63.2-1900 et seq.) of Title 63.2 without further amendments to the order upon application for services with the Department of Social Services; however, absence of such notice in an order entered prior to July 1, 1988, shall not bar withholding of support payments pursuant to Chapter 19 (§ 63.2-1900 et seq.) of Title 63.2;

3. The name, date of birth, and last four digits of the social security number of each child to whom a duty of support is then owed by the parent;

4. If known, the name, date of birth, and last four digits of the social security number of each parent of the child and, unless otherwise ordered, each parent's residential and, if different, mailing address, residential and employer telephone number, driver's license number, and the name and address of his or her employer; however, when a protective order has been issued or the court otherwise finds reason to believe that a party is at risk of physical or emotional harm from the other party, information other than the name of the party at risk shall not be included in the order;

5. Notice that, pursuant to § 20-124.2, support will continue to be paid for any child over the age of 18 who is (i) a full-time high school student, (ii) not self-supporting, and (iii) living in the home of the party seeking or receiving child support until such child reaches the age of 19 or graduates from high school, whichever occurs first, and that the court may also order that support be paid or continue to be paid for any child over the age of 18 who is (a) severely and permanently mentally or physically disabled, and such disability existed prior to the child reaching the age of 18 or the age of 19 if the child met the requirements of clauses (i), (ii), and (iii); (b) unable to live independently and support himself; and (c) residing in the home of the parent seeking or receiving child support;

6. On and after July 1, 1994, notice that a petition may be filed for suspension of any license, certificate, registration or other authorization to engage in a profession, trade, business, occupation, or recreational activity issued by the Commonwealth to a parent as provided in § 63.2-1937 upon a delinquency for a period of 90 days or more or in an amount of $5,000 or more. The order shall indicate whether either or both parents currently hold such an authorization and, if so, the type of authorization held;

7. The monthly amount of support and the effective date of the order. In proceedings on initial petitions, the effective date shall be the date of filing of the petition; in modification proceedings, the effective date may be the date of notice to the responding party. The first monthly payment shall be due on the first day of the month following the hearing date and on the first day of each month thereafter. In addition, an amount shall be assessed for any full and partial months between the effective date of the order and the date that the first monthly payment is due. The assessment for the initial partial month shall be prorated from the effective date through the end of that month, based on the current monthly obligation;

8. a. An order for health care coverage, including the health insurance policy information, for dependent children pursuant to §§ 20-108.1 and 20-108.2 if available at reasonable cost as defined in § 63.2-1900, or a written statement that health care coverage is not available at a reasonable cost as defined in such section, and a statement as to whether there is an order for health care coverage for a spouse or former spouse; and

b. A statement as to whether cash medical support, as defined in § 63.2-1900, is to be paid by or reimbursed to a party pursuant to subsections D and G of § 20-108.2, and if such expenses are ordered, then the provisions governing how such payment is to be made;

9. If support arrearages exist, (i) to whom an arrearage is owed and the amount of the arrearage, (ii) the period of time for which such arrearage is calculated, and (iii) a direction that all payments are to be credited to current support obligations first, with any payment in excess of the current obligation applied to arrearages;

10. If child support payments are ordered to be paid through the Department of Social Services or directly to the obligee, and unless the court for good cause shown orders otherwise, the parties shall give each other and the court and, when payments are to be made through the Department, the Department of Social Services at least 30 days' written notice, in advance, of any change of address and any change of telephone number within 30 days after the change;

11. If child support payments are ordered to be paid through the Department of Social Services, a provision requiring an obligor to keep the Department of Social Services informed of the name, address and telephone number of his current employer, or if payments are ordered to be paid directly to the obligee, a provision requiring an obligor to keep the court informed of the name, address and telephone number of his current employer;

12. If child support payments are ordered to be paid through the Department of Social Services, a provision requiring the party obligated to provide health care coverage to keep the Department of Social Services informed of any changes in the availability of the health care coverage for the minor child or children, or if payments are ordered to be paid directly to the obligee, a provision requiring the party obligated to provide health care coverage to keep the other party informed of any changes in the availability of the health care coverage for the minor child or children;

13. The separate amounts due to each person under the order, unless the court specifically orders a unitary award of child and spousal support due or the order affirms a separation agreement containing provision for such unitary award;

14. Notice that in determination of a support obligation, the support obligation as it becomes due and unpaid creates a judgment by operation of law. The order shall also provide, pursuant to § 20-78.2, for interest on the arrearage at the judgment rate as established by § 6.2-302 unless the obligee, in a writing submitted to the court, waives the collection of interest;

15. Notice that on and after July 1, 1994, the Department of Social Services may, pursuant to Chapter 19 (§ 63.2-1900 et seq.) of Title 63.2 and in accordance with §§ 20-108.2 and 63.2-1921, initiate a review of the amount of support ordered by any court;

16. A statement that if any arrearages for child support, including interest or fees, exist at the time the youngest child included in the order emancipates, payments shall continue in the total amount due (current support plus amount applied toward arrearages) at the time of emancipation until all arrearages are paid; and

17. Notice that, in cases enforced by the Department of Social Services, the Department of Motor Vehicles may suspend or refuse to renew the driver's license of any person upon receipt of notice from the Department of Social Services that the person (i) is delinquent in the payment of child support by 90 days or in an amount of $5,000 or more or (ii) has failed to comply with a subpoena, summons, or warrant relating to paternity or child support proceedings.

The provisions of this section shall not apply to divorce decrees where there are no minor children whom the parties have a mutual duty to support.

1985, c. 488; 1986, c. 594; 1987, cc. 597, 658, 706; 1988, c. 906; 1991, cc. 651, 694; 1992, c. 199; 1993, c. 534; 1994, cc. 764, 795; 1997, cc. 796, 895; 1998, cc. 727, 884; 2000, c. 305; 2003, c. 625; 2004, c. 1008; 2006, cc. 720, 869; 2009, cc. 706, 713; 2015, cc. 653, 654.



§ 20-60.4. Abstracts of orders, etc.; clerk shall transmit information regarding any order of support which is entered or modified to Department of Social Services

The transmission of data between the courts and the Department of Social Services shall be accomplished by electronic data transmission or by transmission of notices, abstracts of orders and other documents. The form and content of such transmissions shall be mutually approved by the Committee on District Courts and the Department of Social Services.

1985, c. 488.



§ 20-60.5. Support payment provisions; how paid

A. 1. Unless otherwise directed by the Committee on District Courts, in all cases in which payment of a support obligation arising under an order or decree entered prior to October 1, 1985, is made by the obligor through the office of a clerk of court, the clerk shall notify the payee and the obligor that the obligor will be directed to pay future support payments to the Department of Social Services as of the date provided in the notice.

In cases transferred from the courts to the Department of Social Services on or after October 1, 1985, the payee shall be deemed as having executed an authorization to seek or enforce a support obligation with the Department's Division of Child Support Enforcement unless the payee specifically indicates that the Division's services are not desired.

2. Unless otherwise directed by the Department of Social Services, the notice of change in payment shall be served or sent by certified mail, return receipt requested, and shall contain (i) the name of the payee and, if different in whole or in part, the names of the persons to whom an obligation of support is owed by the obligor, (ii) the name of the obligor, (iii) the amount of the periodic support payment, the due dates of such payments and any arrearages, (iv) the beginning date for sending payments to the Department of Social Services, and (v) the date by which the payee and obligor shall notify the Department of Social Services of the election to (a) have the Department of Social Services collect and disburse support payments together with forms and instructions for applying for such services or (b) have support payment made by the obligor directly to the payee. A copy of the notice also shall be transmitted to the Department of Social Services.

3. Unless otherwise directed by the Committee on District Courts, if both the obligor and the payee request in writing to the Department of Social Services that all support payments be made by the obligor directly to the payee, then the Department of Social Services shall so notify the court and the court shall enter an order to such effect. In the event an election is taken pursuant to subdivision 2 (v) (a), the notice of election shall have the same force and effect as an order of the court.

4. The above provisions shall also apply to payroll deductions made pursuant to § 20-79.1, except that only the payee and the employer shall receive such notice.

5. The change in payment provision required by subsection A shall be initiated by October 1, 1985, unless a different date is mutually agreed to by the Department of Social Services and the Committee on District Courts as to individual courts.

B. Unless a different date is mutually agreed to by the Department of Social Services and the Committee on District Courts, all orders or decrees for support entered on or after October 1, 1985, shall direct that payment be made only to the payee unless one of the parties objects, in which case the order or decree shall direct that payment be made to or through the Department of Social Services.

C. The Department of Social Services shall promptly pay to the payee all support payments collected by it which have been ordered by a court to be paid to or through the Department. The Department shall pay interest to the payee when such interest amount exceeds five dollars on a support payment as provided in § 63.2-1951.

D. If the Department of Social Services enters into a contract with a public or private entity for the processing of support payments, then, except as provided in subsection E, and notwithstanding any other provision of this section:

1. The Department shall notify the affected court of the existence of such contract and how payments are contractually required to be made to such contractors; and

2. The affected court shall include in all support orders (i) how payments are required to be made to such contractors and (ii) that payments are to be made in such manner until different payment instructions are mailed to the person making payments by the court or by the Department.

E. An employer of 10,000 persons or more shall not be required to make payments other than by combined single payment to the Department's central office in Richmond without the express written consent of the employer, unless the order is from a support enforcement agency outside the Commonwealth.

F. Upon any obligee's application for public assistance benefits or child support services, the Department of Social Services may change the payee to the Department so that payment is sent to the Department at its address as contained in the notice of change as described in this subsection. Upon the obligee's request that support services no longer be provided, the Department may change the payee to the obligee so that payment is sent to the obligee at the address provided by the obligee as contained in the notice of change as described in this subsection. Notice of such change shall be served on the obligor by certified mail, return receipt requested, or in accordance with Chapter 8 (§ 8.01-285 et seq.) or Chapter 9 (§ 8.01-328 et seq.) of Title 8.01. The change described in the notice shall be effective as to all payments paid on or after the date that notice was served regardless of when such payments were due. Return of service shall be made to the Department of Social Services at the location described in the notice. Upon obtaining service of the notice on the obligor, the Department of Social Services shall transmit a copy of such notice together with a copy of the proof of service to the court having jurisdiction for enforcement of the order and to the custodial parent.

1985, c. 488; 1986, c. 594; 1986, Sp. Sess., cc. 1, 3; 1987, cc. 609, 658, 706; 1988, c. 906; 1990, c. 836; 1991, cc. 651, 694; 1996, c. 416.



§ 20-60.6. When delivery of notice to party at last known address sufficient

In any subsequent child support enforcement proceeding between the parties, upon sufficient showing that diligent effort was made to ascertain the location of a party, that party may be served with any required notice by delivery of the written notice to that party's residential or business address as filed with the court pursuant to § 20-60.3 or the Department of Social Services, or if changed, as shown in the records of the Department of Social Services, or the court. However, any person served with notice as provided in this section may challenge, in a subsequent judicial proceeding, an order entered based upon such service on the grounds that he did not receive the notice and enforcement of the order would constitute manifest injustice.

1997, cc. 796, 895; 1998, c. 884.



§ 20-61. Desertion or nonsupport of wife, husband or children in necessitous circumstances

Any spouse who without cause deserts or willfully neglects or refuses or fails to provide for the support and maintenance of his or her spouse, and any parent who deserts or willfully neglects or refuses or fails to provide for the support and maintenance of his or her child under the age of eighteen years of age, or child of whatever age who is crippled or otherwise incapacitated from earning a living, the spouse, child or children being then and there in necessitous circumstances, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not exceeding $500, or confinement in jail not exceeding twelve months, or both, or on work release employment as provided in § 53.1-131 for a period of not less than ninety days nor more than twelve months; or in lieu of the fine or confinement being imposed upon conviction by the court or by verdict of a jury he or she may be required by the court to suffer a forfeiture of an amount not exceeding the sum of $1,000 and the fine or forfeiture may be directed by the court to be paid in whole or in part to the spouse, or to the guardian, curator, custodian or trustee of the minor child or children, or to some discreet person or responsible organization designated by the court to receive it. This section shall not apply to the parent of a child of whatever age, if the child qualifies for and is receiving aid under a federal or state program for aid to the permanently and totally disabled; or is an adult and meets the visual requirements for aid to the blind; and for this purpose any state agency shall use only the financial resources of the child of whatever age in determining eligibility; however, such parent is subject to prosecution under this section for the desertion or nonsupport of a spouse or of another child who is not receiving such aid.

1944, p. 210; Michie Suppl. 1946, § 1936; 1950, p. 613; 1954, c. 481; 1960, c. 275; 1966, c. 360; 1970, c. 284; 1972, cc. 460, 845; 1973, cc. 315, 346; 1974, c. 464; 1975, c. 644; 1976, c. 462; 2010, c. 619.



§ 20-61.1. Repealed

Repealed by Acts 1988, cc. 866, 878.



§ 20-61.3. Consequences of a putative father failing to appear

If a putative father fails to appear after having been personally served with notice, in accordance with the provisions of subdivision 1 of § 8.01-296 or § 8.01-320, alleging that he is the father of a minor child, the court shall proceed in hearing the evidence in the case as provided in Chapter 3.1 (§ 20-49.1 et seq.) of Title 20 as if the putative father were present. The order of the court in any such proceedings shall be served upon the father in accordance with the provisions of Chapter 8 (§ 8.01-285 et seq.) or Chapter 9 (§ 8.01-328 et seq.) of Title 8.01.

1988, cc. 867, 894; 1994, c. 869.



§ 20-62. Commitment to workhouse, city farm or work squad for such desertion

In the event that the cities or counties of this Commonwealth or any of them establish workhouses, city farms or work squads on which prisoners are put to work, persons convicted of nonsupport under the provisions of this chapter may be committed to the farms, workhouses or work squads instead of to jail. Persons sentenced to jail or to a workhouse or city farm under the provisions of this chapter shall be required to do such work as they are capable of in accordance with the opinion of the physician examining such persons pursuant to § 53.1-33 and shall be returned, when released, to the court which exercised original jurisdiction in the case and by that court may be placed on probation upon the terms and conditions and in the manner prescribed by law for probation of original offenders in such cases.

1944, p. 210; Michie Suppl. 1946, § 1936; 1954, c. 481; 1970, c. 630; 1978, c. 377.



§ 20-63. Support payments by county or city

(a) It shall be the duty of the governing body of the county or city within the boundaries of which any work is performed under the provisions of this chapter to allow and order payment at the end of each calendar month, out of the current funds of the county or city, to the court which originally sentenced the prisoner for the support of his or her spouse or child or children, a sum not less than five nor more than twenty-five dollars for each week in the discretion of the court during any part of which any work is so performed by such prisoner.

(b) [Repealed.]

1944, p. 211; Michie Suppl. 1946, § 1936a; 1954, c. 481; 1958, c. 637; 1966, cc. 120, 437; 1974, c. 464; 1978, c. 586.



§ 20-64. Proceedings instituted by petition

Proceedings under this chapter may be instituted upon petition, verified by oath or affirmation, filed by the spouse or child or by any probation officer or by any state or local law-enforcement officer or by the Department of Social Services upon information received, or by any other person having knowledge of the facts, and the petition shall set forth the facts and circumstances of the case.

1944, p. 211; Michie Suppl. 1946, § 1937; 1974, c. 464; 2002, c. 747.



§ 20-65. Summons or warrant; investigation and hearing

Upon the filing of such petition the court shall forthwith issue its summons or warrant against the spouse or parent and upon its execution may cause an investigation of the case to be made by a probation officer or other person designated for that purpose who shall report thereon to the court, and thereupon the court shall, upon the return date of the warrant or summons, proceed to determine and hear the case on its merits.

1944, p. 211; Michie Suppl. 1946, § 1937; 1974, c. 464; 1975, c. 557.



§ 20-66. Contempt proceedings; trial in absence of defendant

(a) If the person so summoned fails without reasonable cause to appear as herein required, he or she may be proceeded against as for contempt of court and the court may, (1) proceed with the trial of the case in his or her absence and render such judgment as to it seems right and proper, or (2) continue the case to some future date.

(b) If the trial be proceeded with in the absence of the defendant and judgment of conviction be entered against him or her, he or she may, within thirty days after the judgment of conviction is rendered, make application to the court to have the case reopened, and after due notice to the original complainant, for good cause, the court may reopen the case and enter such judgment or order as is right and proper.

1944, p. 211; Michie Suppl. 1946, § 1937a; 1974, c. 464.



§ 20-67. Jurisdiction

Proceedings under this chapter shall be had in the juvenile and domestic relations district courts, which shall have exclusive original jurisdiction in all cases arising under this chapter, except that any grand jury of any circuit court may indict for desertion and nonsupport in any case wherein the defendant is a fugitive from the Commonwealth, and any defendant so indicted or presented and apprehended may be tried by the court in which the indictment or presentment is found or, in the discretion of the court, referred to the juvenile and domestic relations district court.

1944, p. 212; Michie Suppl. 1946, § 1937c; 1974, c. 464; 1975, c. 644.



§ 20-68. Appeal

The person accused shall have the same right of appeal as provided by law in other similar cases; provided that any order of court requiring support of a spouse or children shall remain in full force and effect until reversed or modified by judgment of a superior court, and in the interim the order shall be enforceable by the court entering it and the court may punish for violation of the order as for contempt. After the judgment of conviction and entry of order of support from which no appeal is taken the hearing in the appellate court on an appeal from any subsequent order, modification or amendment shall be restricted to the particular matter or order appealed from.

1944, p. 212; Michie Suppl. 1946, § 1937c; 1974, c. 464.



§ 20-69. Fees of officers

The officers acting under this chapter shall be entitled to the same fees as are now or hereafter allowed in misdemeanor cases.

1944, p. 212; Michie Suppl. 1946, § 1937c; 1974, c. 464.



§ 20-70. No warrant of arrest to issue

Except as otherwise in this chapter provided, no warrant of arrest shall be issued by a magistrate against any person within the terms of this chapter, but all proceedings shall be instituted upon petition as aforesaid, provided that upon affidavit of the spouse or other person that there is reasonable cause to believe that the spouse or parent is about to leave the jurisdiction of the court with intent to desert the spouse, child or children, the court of, or any magistrate serving, the city or county may issue a warrant for the spouse or parent returnable before the court.

1944, p. 211; Michie Suppl. 1946, § 1937b; 1974, c. 464; 1975, c. 644; 2008, cc. 551, 691.



§ 20-71. Temporary orders for support

At any time before the trial, upon motion of the complainant, with notice to the defendant, the court may enter such temporary order as seems just, providing for the support of the neglected spouse or children, or both, pendente lite, and may punish for violation of the order as for contempt.

1944, p. 212; Michie Suppl. 1946, § 1938; 1974, c. 464.



§ 20-71.1. Attorneys' fees in proceedings under § 20-71

In any proceeding by a spouse petitioning under § 20-71 before the juvenile and domestic relations district court or on appeal before a court of record, to be allowed support for himself or herself or the infant child or children of the defendant, the juvenile and domestic relations district court may direct the defendant, in addition to the allowance to the spouse and support and maintenance for the infant children, to pay to the spouse's attorney, upon such terms and conditions and in such time as the court shall deem reasonable, an attorney's fee deemed reasonable by the court for such services as said attorney before said court. Upon appeal of the matter to a court of record, the judge of the circuit court may direct that the defendant, in addition to the fees allowed to the spouse's attorney by the juvenile and domestic relations district court, pay to the spouse's attorney at such time and upon such terms and conditions as the judge deems reasonable, an attorney's fee deemed reasonable by the court for such services of said attorney before said court of record, but in fixing said fee such court shall take into consideration the fee or fees directed to be paid by the court from which said appeal was taken.

1950, p. 741; 1974, c. 464; 1975, c. 644.



§ 20-72. Probation on order directing defendant to pay and enter recognizance

Before the trial, with the consent of the defendant, or at the trial on entry of a plea of guilty, or after conviction, instead of imposing the penalties hereinbefore provided, or in addition thereto, the judge, in his discretion, having regard to the circumstances of the case and to the financial ability or earning capacity of the defendant, shall have the power to make an order, directing the defendant to pay a certain sum or a certain percentage of his or her earnings periodically, either directly or through the court to the spouse or to the guardian, curator or custodian of such minor child or children, or to an organization or individual designated by the court as trustee, and to suspend sentence and release the defendant from custody on probation, upon his or her entering into a recognizance with or without surety, in such sum as the court may order and approve.

Code 1919, § 1939; 1932, p. 466; 1940, p. 476; 1952, c. 692; 1974, c. 464.



§ 20-73. Condition of the recognizance

The condition of the recognizance shall be such that if the defendant shall make his or her personal appearance in court upon such date as may be specified by the court, or whenever, in the meantime, he or she may be ordered so to do, and shall further comply with the terms of such order, or any subsequent modification or amendment thereof, then such recognizance shall be void, otherwise in full force and effect.

Code 1919, § 1939; 1932, p. 466; 1940, p. 477.



§ 20-74. Support orders to remain in effect until annulled; modification

Any order of support or amendment thereof entered under the provisions of this chapter shall remain in full force and effect until annulled by the court of original jurisdiction, or the court to which an appeal may be taken; however, such order of support or terms of probation shall be subject to change or modification by the court from time to time, as circumstances may require, but no such change or modification shall affect or relieve the surety of his or her obligation under such recognizance, provided notice thereof be forthwith given to such surety. No support order may be retroactively modified, but may be modified with respect to any period during which there is a pending petition for modification in any court, but only from the date that notice of such petition has been given to the responding party.

Code 1919, § 1939; 1932, p. 467; 1940, p. 477; 1975, c. 644; 1987, c. 649; 2004, c. 204.



§ 20-75. Procedure when accused outside territorial jurisdiction

Whenever the accused is outside the territorial jurisdiction of the court, instead of requiring his or her arrest and personal appearance before the court, the court may allow the accused to accept service of the process or warrant and enter a written plea of guilty. The court may thereupon proceed as if the accused were present and enter such order of support as may be just and proper, requiring the accused to enter into the recognizance hereinbefore mentioned. For the purposes of this chapter the court may authorize the entering into of such recognizance outside the territorial jurisdiction of the court before such official of the place where the accused or his or her surety may be and under such conditions and subject to such stipulations and requirements as the court may direct and approve. The provisions of this chapter as to the entering into of recognizances outside the territorial jurisdiction of the court shall likewise apply to any renewal of any recognizance heretofore or hereafter entered into in any desertion and nonsupport case.

Code 1919, § 1939; 1932, p. 467; 1940, p. 477; 1975, c. 644.



§ 20-76. Repealed

Repealed by Acts 1974, c. 464.



§ 20-77. When authority to suspend sentence may be exercised; deduction of certain time from sentence

The authority of the court to suspend sentences under §§ 20-72 to 20-79 may be exercised at any time after conviction and before the completion of the sentence, and as often as the court may deem advisable and to the best interests of the parties, provided that such period or periods of time as may be actually served by the defendant shall be allowed against and deducted from the original sentence.

Code 1919, § 1939; 1932, p. 467; 1940, p. 477; 1974, c. 464.



§ 20-78. Continuance of failure to support after completion of sentence

Any person sentenced under §§ 20-72 to 20-79 who, after the completion of such sentence, shall continue in his or her failure, without just cause, adequately to support his or her spouse or children, as the case may be, may again be sentenced on the original petition, as for a new offense, in the same manner and under like conditions as herein provided, and so on from time to time, as often as such failure or failures shall occur.

Code 1919, § 1939; 1932, p. 467; 1940, p. 478; 1974, c. 464.



§ 20-78.1. Effect of entry of support order in certain garnishment proceedings

A. A judgment for arrearage, or an order or decree of support for a spouse or support and maintenance of a child or children entered under the provisions of this chapter or §§ 16.1-278.15 through 16.1-278.18, 20-103 and 20-107.1 through 20-109 may be enforced in any garnishment proceeding in which the liability is against the United States of America.

B. Except as otherwise provided herein, the provisions of Article 7 (§ 8.01-511 et seq.) of Chapter 18 of Title 8.01 shall govern such garnishment. Any garnishment under the provisions of this section shall continue until modified by the issuing court, or in the case of an arrearage, until the sum or sums of money found to be in arrears are paid in full.

C. The provisions of this section shall apply to arrearages accumulated prior to and after July 1, 1976.

1976, c. 659; 1978, c. 736; 1980, c. 102; 1987, c. 597; 1991, c. 534; 1999, c. 577.



§ 20-78.2. Attorneys' fees and interest on support arrearage

The entry of an order or decree of support for a spouse or for support and maintenance of a child under the provisions of this chapter or §§ 20-107.1 through 20-109 shall constitute a final judgment for any sum or sums in arrears. This order shall also include an amount for interest on the arrearage at the judgment interest rate as established by § 6.2-302 unless the obligee, in a writing submitted to the court, waives the collection of interest; and may include reasonable attorneys' fees if the total arrearage for support and maintenance, excluding interest, is equal to or greater than three months of support and maintenance.

1983, c. 488; 1987, c. 190; 1995, c. 483; 2005, c. 880.



§ 20-79. Effect of divorce proceedings

(a) In any case where an order has been entered under the provisions of this chapter, directing either party to pay any sum or sums of money for the support of his or her spouse, or concerning the care, custody or maintenance of any child, or children, the jurisdiction of the court which entered such order shall cease and its orders become inoperative upon the entry of a decree by the court or the judge thereof in vacation in a suit for divorce instituted in any circuit court in this Commonwealth having jurisdiction thereof, in which decree provision is made for support and maintenance for the spouse or concerning the care, custody or maintenance of a child or children, or concerning any matter provided in a decree in the divorce proceedings in accordance with the provisions of § 20-103.

(b) In any suit for divorce, the court in which the suit is instituted or pending, when either party to the proceedings so requests, shall provide in its decree for the maintenance, support, care or custody of the child or children in accordance with Chapter 6.1 (§ 20-124.1 et seq.), support and maintenance for the spouse, if the same be sought, and counsel fees and other costs, if in the judgment of the court any or all of the foregoing should be so decreed.

(c) In any suit for divorce or suit for maintenance and support, the court may after a hearing, pendente lite, or in any decree of divorce a mensa et thoro, decree of divorce a vinculo matrimonii, final decree for maintenance and support, or subsequent decree in such suit, transfer to the juvenile and domestic relations district court the enforcement of its orders pertaining to support and maintenance for the spouse, maintenance, support, care and custody of the child or children. After the entry of a decree of divorce a vinculo matrimonii the court may transfer to the juvenile and domestic relations district court any other matters pertaining to support and maintenance for the spouse, maintenance, support, care and custody of the child or children on motion by either party, and may so transfer such matters before the entry of such decree on motion joined in by both parties. In the transfer of any matters referred to herein, the court may, upon the motion of any party, or on its own motion, and for good cause shown, transfer any matters covered by said decree or decrees to any juvenile and domestic relations district court within the Commonwealth that constitutes a more appropriate forum. An appeal of an order by such juvenile and domestic relations district court which is to enforce or modify the decree in the divorce suit shall be as provided in § 16.1-296.

Code 1919, § 1939; 1940, p. 478; 1960, c. 76; 1964, c. 636; 1970, c. 459; 1974, cc. 464, 473; 1975, c. 644; 1976, c. 345; 1977, c. 71; 1988, c. 502; 1994, c. 769.



§ 20-79.1. Enforcement of support orders; income deduction; penalty for wrongful discharge

A. As part of any order directing a person to pay child support, except for initial orders entered pursuant to § 20-79.2 or spousal support pursuant to this chapter or §§ 16.1-278.15 through 16.1-278.18, 20-103, 20-107.2 or § 20-109.1, or by separate order at any time thereafter, a court of competent jurisdiction may order a person's employer to deduct from the amounts due or payable to such person, the entitlement to which is based upon income as defined in § 63.2-1900, the amount of current support due and an amount to be applied to arrearages, if any. The terms "employer" and "income" shall have the meanings prescribed in § 63.2-1900. The court shall order such income deductions (i) if so provided in a stipulation or contract signed by the party ordered to pay such support and filed with the pleadings or depositions, (ii) upon receipt of a notice of arrearages in a case in which an order has been entered pursuant to § 20-60.3, or (iii) upon a finding that the respondent is in arrears for an amount equal to one month's support obligation. The court may, in its discretion, order such payroll deduction (i) based upon the obligor's past financial responsibility, history of prior payments pursuant to any such support order, and any other matter which the court considers relevant in determining the likelihood of payment in accordance with the support order, or (ii) at the request of the obligor.

B. Any income deduction order shall be entered upon motion and concurrent proper notice sent by the clerk or counsel. The notice shall cite this section. If the notice is sent by the clerk, it shall be served in accordance with the provisions of § 8.01-296 or § 8.01-329, or sent by certified mail or by electronic means, including facsimile transmission, to the employer. An employer paying wages subject to deduction shall deliver the notice to the person ordered to pay such support.

The notice shall advise the obligor (i) of the amount proposed to be withheld, (ii) that the order of the court will apply to current and future income, (iii) of the right to contest the order, (iv) that the obligor must file a written notice of contest of such deduction with the court within ten days of the date of issuance of the notice, (v) that if the notice is contested, a hearing will be held and a decision rendered within ten days from the receipt of the notice of contest by the court, unless good cause is shown for additional time, which shall in no event exceed forty-five days from receipt of the notice by the obligor, (vi) that only disputes as to mistakes of fact as defined in § 63.2-1900 will be heard, (vii) that any order for income deduction entered will state when the deductions will start and the information that will be provided to the person's employer, and (viii) that payment of overdue support upon receipt of the notice shall not be a bar to the implementation of withholding.

Whenever the obligor and the obligee agree to income deductions in a contract or stipulation, the obligor shall be deemed to have waived notice as required in this subsection and the deduction shall be ordered only upon the stipulation or contract being approved by the court.

C. The income deduction order of the court shall by its terms direct the clerk to issue an order in accordance with § 20-79.3 to any employer and, if required, to each future employer, as necessary to implement the order. The order shall cite this section as authority for the entry of the order.

D. The rights and responsibilities of employers with respect to income deduction orders are set out in § 20-79.3.

E. The order to the employer pursuant to this section shall be effective when a certified copy thereof has been served upon or sent to the employer by electronic means, including facsimile transmission. A copy shall be provided to the employee by the employer. If the employer is a corporation, such service shall be accomplished as is provided in § 8.01-513.

F. Any order issued pursuant to this section shall be promptly terminated or modified, as appropriate, after notice and an opportunity for a hearing for the parties when (i) the whereabouts of the children entitled to support and their custodian become unknown, or (ii) the support obligation to an obligee ceases. Any such order shall be promptly modified, as appropriate, when arrearages have been paid in full.

G. The Department of Social Services may charge an obligee an appropriate fee when complying with an order entered under this section sufficient to cover the Department's cost.

H. If a court of competent jurisdiction in any state or territory of the United States or the District of Columbia has ordered a person to pay child support, a court of competent jurisdiction in this Commonwealth, upon motion, notice and opportunity for a hearing as provided in this section, shall enter an income deduction order, conforming with § 20-79.3 as provided in this section. The rights and responsibilities of the employer with respect to the order are set out in § 20-79.3. Similar orders of the courts of this Commonwealth may be enforced in a similar manner in such other state, territory or district.

I. The court or clerk shall attempt to ascertain the obligor's pay period interval prior to service of the clerk's order. If, after the order is served, the employer replies to the court that the pay period interval in the income deduction order differs from the obligor's pay period interval, the clerk shall convert the single monetary amount in the income deduction order to an equivalent single monetary amount for the obligor's pay period interval pursuant to a formula approved by the Committee on District Courts. The equivalent single monetary amount shall be contained in a new order issued by the clerk and served on the employer and which conforms to § 20-79.3.

J. If the Department of Social Services or the Department's designee receives payments deducted from income of the obligor pursuant to more than one judicial order or a combination of judicial and administrative orders, the Department or the Department's designee shall first allocate such payments among the obligees under such orders with priority given to payment of the order for current support. Where payments are received pursuant to two or more orders for current support, the Department or the Department's designee shall prorate the payments received on the basis of the amounts due under each such order. Upon satisfaction of any amounts due for current support the Department or the Department's designee shall prorate the remainder of the payments received on the basis of amounts due under any orders for accrued arrearages.

1982, c. 298; 1983, c. 481; 1985, c. 488; 1986, c. 594; 1987, cc. 658, 706; 1988, c. 906; 1990, c. 896; 1991, c. 534; 1997, cc. 648, 663; 1998, c. 727.



§ 20-79.2. Immediate income deduction; income withholding

Every initial order entered on or after July 1, 1995, directing a person to pay child support shall include a provision for immediate withholding from the income of the obligor for the amount of the support order, plus an amount for the liquidation of arrearages, if any, unless the obligor and either the obligee or the Department on behalf of the obligee, agree in writing to an alternative payment arrangement or one of the parties demonstrates and the court finds good cause for not imposing immediate withholding. In determining whether good cause is shown, the court shall consider the obligor's past financial responsibility, history of prior payment under any support order, and any other matter that the court considers relevant to the likelihood of payment in accordance with the support order. An alternative payment arrangement may include but is not limited to, a voluntary income assignment pursuant to § 20-79.1 or § 63.2-1945.

An order which modifies an initial order may include a provision for immediate income withholding.

The total amount withheld shall not exceed the maximum amount permitted under § 34-29.

A withholding order issued to an obligor's employer pursuant to this section shall conform to § 20-79.3. The rights and obligations of the employer with respect to the order are set out in § 20-79.3. The order shall direct the employer to forward payments to the Department for recording and disbursement to the obligee, or as otherwise required by law. The Department shall not charge a fee for recording and disbursing payments when it is providing support enforcement services to the obligee pursuant to § 63.2-1904 or § 63.2-1908.

1988, c. 906; 1990, cc. 836, 896; 1991, c. 534; 1995, c. 714; 1998, c. 727.



§ 20-79.3. Information required in income deduction order

A. Orders for withholding from the income of an employee shall state and include the following:

1. The name and correct social security number of the obligor and the name and correct address of the payee;

2. That the employer shall withhold and pay out of the disposable income as defined in § 63.2-1900, a single monetary amount or the maximum amount permitted under § 34-29, whichever is less, for each regular pay period of the obligor and payment may be by check. The terms "employer" and "income" shall have the meanings prescribed in § 63.2-1900;

3. That the income deduction shall begin with the next regular pay period of the obligor following service of the order on the employer, and payment shall be made at regular intervals consistent with the pay periods of the obligor;

4. A statement of the maximum percentage under § 34-29 which may be withheld from the obligor's disposable income;

5. That, to the extent required by the provisions for health care coverage contained in the order, the employer shall (i) enroll the employee, the employee's spouse or former spouse and the employee's dependent children listed in the order as covered persons in a group health insurance plan or other similar plan providing health care services or coverage offered by the employer, without regard to enrollment season restrictions, if the subject spouse, former spouse or children are eligible for such coverage under the employer's enrollment provisions, and (ii) deduct any required premiums from the employee's income to pay for the insurance. If more than one plan is offered by the employer, the spouse, former spouse or children shall be enrolled prospectively in the insurance plan in which the employee is enrolled or, if the employee is not enrolled, in the least costly plan otherwise available. The employer shall also enroll the children of an employee in the appropriate health coverage plan upon application by the children's other parent or legal guardian or upon application by the Department of Medical Assistance Services. In each case which is being enforced by the Department of Social Services, the employer shall respond to such orders by advising the Department in which plan the children are enrolled or if the children are ineligible for any plan through the employer. The order to the employer shall specify either support withholdings or insurance premium deductions as having priority for the duration of the order in the event the maximum total deduction permitted at any time by § 34-29 is insufficient to fully cover both; the employer shall consider and direct insurance premium deductions and support withholdings the same for purposes of § 34-29. The employer shall not be held liable for any medical expenses incurred on behalf of the spouse, former spouse or dependent children because of the employer's failure to enroll the spouse, former spouse or dependent children in a health care plan after being directed to do so by a court or the Department. The employer shall not be obligated to subsequently make or change such enrollment if the group health insurance plan or other factors change after the spouse's, former spouse's or child's eligibility or ineligibility for coverage is initially determined in response to the order for withholding. However, the employer shall not disenroll such children unless the employer (i) is provided satisfactory written evidence that such court or administrative order is no longer in effect, (ii) is provided satisfactory written evidence that the children are or will be enrolled in a comparable health coverage plan which will take effect not later than the effective date of such disenrollment, or (iii) has eliminated family health coverage for all of its employees. A one-time fee of no more than five dollars may be charged by the employer to the employee for the administration of this requirement;

6. That a fee of five dollars for each reply or remittance on account of the obligor may be charged by the employer and withheld from the obligor's income in addition to the support amount to be withheld; however, child support withholding amounts collected from unemployment insurance benefits shall not be subject to this fee;

7. That the order is binding upon the employer and obligor and withholding is to continue until further notice by order of the court or the Department is served, or the obligor is no longer employed, whichever occurs first;

8. That the order shall have priority over any other types of liens created by state law against such income, except that if there is more than one court or administrative order for withholding for support against an obligor, the employer shall prorate among the orders based upon the current amounts due pursuant to more than one judicial or administrative order or a combination thereof, with any remaining amounts prorated among the accrued arrearages, if any, to the extent that the amounts withheld, when combined, do not exceed the maximum limits imposed under § 34-29 as specified in the order being honored;

9. That the obligor's rights are protected pursuant to § 63.2-1944 and that no employer shall discharge any employee, take disciplinary action against an employee, or refuse to employ a person by reason of the fact that his income has been made subject to a deduction pursuant to Chapter 19 (§ 63.2-1900 et seq.) of Title 63.2 or § 20-79.1 or 20-79.2 and an employer who discharges or takes disciplinary action against an employee, or refuses to employ any person because of an order for withholding under these sections shall be liable for a civil fine of not more than $1,000;

10. The address to which the withholding is to be sent at the Department of Social Services and the case number, if available;

11. That the employer shall be liable for payments which he fails to withhold or mail as specified in the order;

12. That employers shall remit payments on each regular pay date of the obligor or, if electronic funds transfer is used, within four days of the pay date, directly to the Division of Child Support Enforcement for disbursement. All employers with at least 100 employees and all payroll processing firms with at least 50 clients shall remit payments by electronic funds transfer;

13. That the employer shall be deemed to have complied with the order by (i) mailing on each regular pay date of the obligor to the Department, by first-class mail, any amount required to be deducted or (ii) by submitting such amounts by electronic funds transfer transmitted within fours days of the obligor's regular pay date;

14. That the employer and obligor shall notify the Department promptly when the obligor terminates employment and shall provide the last known address of the obligor and name and address of the new employer, if known;

15. That amounts withheld from multiple employees identified as such by (i) amount, (ii) name, (iii) social security number, (iv) case number if provided in the order, and (v) date payment was withheld from obligor's income, may be combined into a single payment when payable to the same payee;

16. No order or directive shall require employers of 10,000 or more employees to make payments other than by combined single payment to the Department's central office in Richmond, without the employer's express written consent, unless the order is from a support enforcement agency outside the Commonwealth;

17. Payment pursuant to an order issued under this section shall serve as full acquittance of the employer under any contract of employment;

18. Notice that any employer who fails to timely withhold payments pursuant to this section shall be liable for any amount not timely withheld;

19. That the employer shall provide to the employee a copy of the withholding order and the notice to the employee sent by the court.

B. If the employer receives an order that (i) does not contain the obligor's correct social security number, (ii) does not specify a single monetary amount to be withheld per regular pay period interval of the obligor, (iii) does not state the maximum percentage which may be withheld pursuant to § 34-29, (iv) contains information which is in conflict with the employer's current payroll records, or (v) orders payment to an entity other than to the Department of Social Services or the Department's designee, the employer may deposit in the mail or otherwise file a reply to that effect within five business days from service of such order. The order shall be void from transmission or filing of such reply unless the court or the Department, as applicable, finds that the reply is materially false. In addition, an employer of 10,000 or more persons may also file a reply, with like effect, if payment is ordered other than by combined single payment in the case of withholdings from multiple employees to the Department's central office in Richmond, without the employer's express written consent, unless the order is from a support enforcement agency outside the Commonwealth.

1990, c. 896; 1991, cc. 651, 694; 1994, c. 767; 1996, c. 416; 1998, c. 727; 2001, c. 209; 2006, c. 365; 2007, c. 557.



§ 20-80. Violation of orders; trial; forfeiture of recognizance

If at any time the court may be satisfied by information and due proof that the defendant has violated the terms of such order, it may forthwith proceed with the trial of the defendant under the original charge, or sentence him or her, under the original conviction, or annul suspension of sentence, and enforce such sentence, or in its discretion may extend or renew the term of probation as the case may be. Upon due proof that the terms of such order have been violated, the court shall in any event have the power to declare the recognizance forfeited, the sum or sums thereon to be paid, in the discretion of the court, in whole or in part to the defendant's spouse, or to the guardian, curator, custodian or trustee of the minor child or children, or to an organization or individual designated by the court to receive the same.

Code 1919, § 1940; 1918, p. 761; 1922, p. 846; 1974, c. 464.



§ 20-81. Presumptions as to desertion and abandonment

Proof of desertion or of neglect of spouse, child or children by any person shall be prima facie evidence that such desertion or neglect is willful; and proof that a person has left his or her spouse, or his or her child or children in destitute or necessitous circumstances, or has contributed nothing to their support for a period of thirty days prior or subsequent either or both to his or her departure, shall constitute prima facie evidence of an intention to abandon such family.

Code 1919, § 1941; 1918, p. 761; 1922, p. 846; 1974, c. 464.



§ 20-82. Husband and wife competent as witnesses

In every prosecution under this chapter both husband and wife shall be competent witnesses to testify against each other in all relevant matters, including the facts of such marriage, provided that neither shall be compelled to give evidence incriminating himself or herself.

Code 1919, § 1941; 1918, p. 761; 1922, p. 846.



§ 20-83. Venue of offense

Any offense under this chapter shall be held to have been committed in any county or city in which such spouse, child or children may be at the time of desertion, or in which such child or children may be or remain, with the knowledge and acquiescence of the accused, in destitute or necessitous condition, or where the accused shall be found in this Commonwealth.

Code 1919, § 1942; 1918, p. 761; 1922, p. 846; 1975, c. 644.



§ 20-83.1. Transfer of cases between courts in certain instances

(a) In the event that a spouse or dependent child has left the jurisdiction of the court in which the original petition was filed, but is still within the Commonwealth, and the accused is not within the jurisdiction embraced by such court, on motion of the spouse or child, or accused or the person having custody of such child, the court in which the original petition was filed may transfer the case to the court having original jurisdiction to hear such petitions in the county or city in this Commonwealth in which the spouse or child or accused resides. The court to which such case has been transferred shall have power to enforce such orders and decrees as may have been made in the court transferring the case as though the petition had been originally filed therein, and to make such other orders and decrees as may be necessary to enforce the provisions of this chapter.

(b) In the event that an appeal is pending in a court of record in this Commonwealth from the decision of any court having jurisdiction to hear such petitions, upon motion of the spouse or child, or the person having custody of the child, stating that such spouse or child no longer resides within the jurisdiction of such court of record, such court, upon reaching its decision, may transfer the case to the court having original jurisdiction to hear such petitions in the county or city in which the spouse or child resides in the same manner and to the same effect as provided in subsection (a) hereof.

1964, c. 12; 1974, c. 464.



§ 20-84. Extradition

Whenever the judge of, or magistrate serving, the jurisdiction wherein such offense is alleged to have been committed shall, after an investigation of the facts and circumstances thereof, certify that in his opinion the charge is well founded and the case a proper one for extradition, or in any case if the cost of extradition is borne by the parties interested in the case, the person charged with having left the Commonwealth with the intention of evading the terms of his or her probation or of abandoning or deserting his or her spouse, or his or her child or children, or failing to support them, shall be apprehended and brought back to the county or city having jurisdiction of the case in accordance with the law providing for the apprehension and return to the Commonwealth of fugitives from justice, and upon conviction punished as hereinabove provided.

Code 1919, § 1942; 1918, p. 761; 1922, p. 846; 1974, c. 464; 2008, cc. 551, 691.



§ 20-85. Repealed

Repealed by Acts 1988, c. 495.



§ 20-87. Arrest for violating directions, rules or regulations given by judge

Whenever the chief of police or sheriff becomes satisfied that such person is violating the directions, rules or regulations given or prescribed by the judge for his or her conduct, such chief of police or sheriff shall have authority to arrest such person after a proper capias or warrant has been issued for such person and forthwith carry him before the court before whom he or she was first brought.

Code 1919, § 1944; 1918, p. 762; 1922, p. 847; 1974, c. 464; 1975, c. 644; 1988, c. 495.



§ 20-87.1. Repealed

Repealed by Acts 2003, c. 467.



§ 20-88. Support of parents by children

It shall be the joint and several duty of all persons eighteen years of age or over, of sufficient earning capacity or income, after reasonably providing for his or her own immediate family, to assist in providing for the support and maintenance of his or her mother or father, he or she being then and there in necessitous circumstances.

If there be more than one person bound to support the same parent or parents, the persons so bound to support shall jointly and severally share equitably in the discharge of such duty. Taking into consideration the needs of the parent or parents and the circumstances affecting the ability of each person to discharge the duty of support, the court having jurisdiction shall have the power to determine and order the payment, by such person or persons so bound to support, of that amount for support and maintenance which to the court may seem just. Where the court ascertains that any person has failed to render his or her proper share in such support and maintenance it may, upon the complaint of any party or on its own motion, compel contribution by that person to any person or authority which has theretofore contributed to the support or maintenance of the parent or parents. The court may from time to time revise the orders entered by it or by any other court having jurisdiction under the provisions of this section, in such manner as to it may seem just.

The juvenile and domestic relations district court shall have exclusive original jurisdiction in all cases arising under this section. Any person aggrieved shall have the same right of appeal as is provided by law in other cases.

All proceedings under this section shall conform as nearly as possible to the proceedings under the other provisions of this chapter, and the other provisions of this chapter shall apply to cases arising under this section in like manner as though they were incorporated in this section. Prosecutions under this section shall be in the jurisdiction where the parent or parents reside.

This section shall not apply if there is substantial evidence of desertion, neglect, abuse or willful failure to support any such child by the father or mother, as the case may be, prior to the child's emancipation or, except as provided hereafter in this section, if a parent is otherwise eligible for and is receiving public assistance or services under a federal or state program.

To the extent that the financial responsibility of children for any part of the costs incurred in providing medical assistance to their parents pursuant to the plan provided for in § 32.1-325 is not restricted by that plan and to the extent that the financial responsibility of children for any part of the costs incurred in providing to their parents services rendered, administered or funded by the Department of Behavioral Health and Developmental Services is not restricted by federal law, the provisions of this section shall apply. A proceeding may be instituted in accordance with this section in the name of the Commonwealth by the state agency administering the program of assistance or services in order to compel any child of a parent receiving such assistance or services to reimburse the Commonwealth for such portion of the costs incurred in providing the assistance or services as the court may determine to be reasonable. If costs are incurred for the institutionalization of a parent, the children shall in no case be responsible for such costs for more than sixty months of institutionalization.

Any person violating the provisions of an order entered pursuant to this section shall be guilty of a misdemeanor, and on conviction thereof shall be punished by a fine not exceeding $500 or imprisonment in jail for a period not exceeding twelve months or both.

1920, p. 413; 1922, p. 544; 1928, p. 745; 1942, p. 406; Michie Code 1942, § 1944a; 1952, c. 510; 1954, c. 481; 1962, c. 557; 1968, c. 665; 1970, c. 278; 1974, c. 657; 1975, c. 644; 1982, c. 472; 1984, c. 781; 2009, cc. 813, 840.



§ 20-88.01. Repealed

Repealed by Acts 1992, c. 662 .



§ 20-88.02. Transfer of assets to qualify for assistance; liability of transferees

A. As used in this section, "uncompensated value" means the aggregate amount by which the fair market value of all property or resources, including fractional interests, transferred by any transferor after the effective date of and subject to this section, exceeds the aggregate consideration received for such property or resources.

B. Within thirty months prior to the date on which any person receives benefits from any program of public assistance or social services as defined in § 63.2-100, if such person has transferred any property or resources resulting in uncompensated value, the transferee of such property or resources shall be liable to repay the Commonwealth for benefits paid on behalf of the transferor up to the amount of that uncompensated value less $25,000.

C. In their discretion, the heads of the agencies which administer the appropriate program or programs of public assistance may petition the circuit court having jurisdiction over the property or over the transferee for an order requiring repayment. That order shall continue in effect, as the court may determine, for so long as the transferor receives public assistance or until the uncompensated value is completely repaid. With respect to all transfers subject to this section, a rebuttable presumption is created that the transferee acted with the intent and for the purpose of assisting the transferor to qualify for public assistance. If the presumption is rebutted, this section shall not apply and the petition shall be dismissed.

D. After reasonable investigation, the agency or agencies administering the program of public assistance shall not file any petition, and no court shall order payments under subsection B of this section if it is determined that: (i) the uncompensated value of the property transferred is $25,000 or less, (ii) that the property transferred was the home of the transferor at the time of the transfer and the transferor or any of the following individuals reside in the home: the transferor's spouse, any natural or adopted child of the transferor under the age of twenty-one years or any natural or adopted child of the transferor, regardless of age, who is blind or disabled as defined by the federal Social Security Act or the Virginia Medicaid Program, or (iii) the transferee is without financial means or that such payment would work a hardship on the transferee or his family. If the transferee does not fully cooperate with the investigating agency to determine the nature and extent of the hardship, there shall be a rebuttable presumption that no hardship exists.

1992, c. 662; 2002, c. 747.



§ 20-88.02:1. Limitations on spousal support orders resulting in eligibility for medical assistance services; definitions

A. Whenever any court shall determine that any petition for a spousal support order will have the effect of rendering either spouse eligible for medical assistance services or for accelerating eligibility for medical assistance services, and the community spouse is asking for additional resources which will bring his total resources to an amount in excess of the federally established maximum spousal resource allowance:

1. The court shall not enter the requested spousal support order unless the court first orders the institutionalized spouse to make available the maximum income contribution to the community spouse.

2. The court must ascertain, when determining additional income in excess of the federally established community spouse minimum monthly maintenance needs allowance, that the increase is necessary due to exceptional circumstances resulting in significant financial duress to the community spouse.

3. When determining the amount of any additional resources to be allowed to raise the community spouse's income up to either the federally established community spouse minimum monthly maintenance needs allowance or in excess of such minimum monthly maintenance needs allowance, the amount of such additional resources to be allowed shall be the greater of (i) those additional resources necessary to generate an amount sufficient to increase the community spouse's income to the applicable monthly needs or income allowance, as the case may be when based on the current earnings of such resources or (ii) the amount necessary, at the time of the court's deliberations, to purchase a single premium annuity that would generate monthly income to the community spouse in an amount sufficient to increase the community spouse's income to the applicable monthly needs or income allowance, as the case may be.

B. For the purpose of making the determinations required by this section:

"Community spouse" means the spouse of an individual residing in a medical institution or nursing facility.

"Federally established maximum spousal resource allowance" means that amount established as the maximum spousal resource allowance in 42 U.S.C. 1396r-5 (f) (2) (A) as adjusted annually in accordance with 42 U.S.C. 1396r-5 (g).

"Institutionalized spouse" means an individual who has been residing in a medical institution or nursing facility for at least thirty consecutive days and who is married to an individual who is not residing in a medical institution or nursing facility.

"Significant financial duress" means, but is not limited to, threatened loss of basic shelter, food or medically necessary health care or the financial burden of caring for a disabled child, sibling or other immediate relative.

1994, cc. 836, 952.



§ 20-88.1. Repealed

Repealed by Acts 1952, c. 516.



§ 20-88.12. Repealed

Repealed by Acts 1994, c. 673.



§ 20-88.32. Definitions

In this chapter:

"Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

"Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

"Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.

"Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

"Employer" means the source of any income as defined in § 63.2-1900.

"Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

1. That has been declared under the law of the United States to be a foreign reciprocating country;

2. That has established a reciprocal arrangement for child support with the Commonwealth as provided in § 20-88.50;

3. That has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this chapter; or

4. In which the Convention is in force with respect to the United States.

"Foreign support order" means a support order of a foreign tribunal.

"Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention.

"Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

"Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of the Commonwealth.

"Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, to withhold support from the obligor's income as defined in § 63.2-1900.

"Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

"Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

"Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child.

"Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

"Law" includes decisional and statutory law and rules and regulations having the force of law.

"Obligee" means (i) an individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued, (ii) a foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support, (iii) an individual seeking a judgment determining parentage of the individual's child, or (iv) a person that is a creditor in a proceeding under Article 13 (§ 20-88.83 et seq.).

"Obligor" means an individual, or the estate of a decedent that (i) owes or is alleged to owe a duty of support, (ii) is alleged but has not been adjudicated to be a parent of a child, (iii) is liable under a support order, or (iv) is a debtor in a proceeding under Article 13 (§ 20-88.83 et seq.).

"Outside the Commonwealth" means a location in another state, political subdivision of a state, or a country other than the United States, whether or not the country is a foreign country.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Register" means to file in a tribunal of the Commonwealth a support order or judgment determining parentage of a child issued in another state or a foreign country.

"Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

"Responding state" means a state or a foreign country in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

"Responding tribunal" means the authorized tribunal in a responding state or foreign country.

"Spousal-support order" means a support order for a spouse or former spouse of the obligor.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.

"Support enforcement agency" means a public official, governmental entity, or private agency authorized to (i) seek enforcement of support orders or laws relating to the duty of support, (ii) seek establishment or modification of child support, (iii) request determination of parentage of a child, (iv) attempt to locate obligors or their assets, or (v) request determination of the controlling child support order. A support enforcement agency of the Commonwealth is not authorized to establish or enforce a support order for spousal support only.

"Support order" means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief.

"Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child; however, the support enforcement agency of the Commonwealth has no authority to establish or enforce a support order for spousal support only.

1994, c. 673; 1995, c. 484; 1996, cc. 882, 925; 1997, cc. 797, 897; 1998, c. 727; 2005, c. 754; 2015, c. 727.



§ 20-88.32:1. Uniformity of application and construction

In applying and construing this Uniform Interstate Family Support Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

2015, c. 727.



§ 20-88.33. Tribunals of the Commonwealth and support enforcement agency

A. The juvenile and domestic relations district courts, circuit courts, and the Department of Social Services are the tribunals of the Commonwealth.

B. The Department of Social Services is the support enforcement agency of the Commonwealth.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.34. Remedies cumulative

A. Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

B. This chapter does not provide the exclusive method of establishing or enforcing a support order under the law of the Commonwealth or grant a tribunal of the Commonwealth jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.34:1. Application of chapter to resident of foreign country and foreign support proceeding

A. A tribunal of the Commonwealth shall apply Articles 1 through 9 (§ 20-88.32 et seq.) and, as applicable, Article 13 (§ 20-88.83 et seq.) to a support proceeding involving a foreign support order, a foreign tribunal, or an obligee, obligor, or child residing in a foreign country.

B. A tribunal of the Commonwealth that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of Articles 1 through 9 (§ 20-88.32 et seq.).

C. Article 13 (§ 20-88.83 et seq.) applies only to a support proceeding under the Convention. In such a proceeding, if a provision of Article 13 is inconsistent with Articles 1 through 9 (§ 20-88.32 et seq.), Article 13 controls.

2015, c. 727.



§ 20-88.35. Bases for jurisdiction over nonresident

In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of the Commonwealth may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

1. The individual is personally served with process within the Commonwealth;

2. The individual submits to the jurisdiction of the Commonwealth by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

3. The individual resided with the child in the Commonwealth;

4. The individual resided in the Commonwealth and paid prenatal expenses or provided support for the child;

5. The child resides in the Commonwealth as a result of the acts or directives of the individual;

6. The individual engaged in sexual intercourse in the Commonwealth and the child may have been conceived by the act of intercourse;

7. The individual asserted parentage of a child in the putative father registry maintained in the Commonwealth by the Department of Social Services;

8. The exercise of personal jurisdiction is authorized under subdivision A 8 of § 8.01-328.1; or

9. There is any other basis consistent with the constitutions of the Commonwealth and the United States for the exercise of personal jurisdiction.

The bases of personal jurisdiction set forth in this section or any other law of the Commonwealth may not be used to acquire personal jurisdiction for a tribunal of the Commonwealth to modify a child support order issued by a tribunal of another state unless the requirements of § 20-88.76 or 20-88.77:3 are met.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.36. Duration of personal jurisdiction

Personal jurisdiction acquired by a tribunal of the Commonwealth in a proceeding under this chapter or other law of the Commonwealth relating to a support order continues as long as a tribunal of the Commonwealth has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by §§ 20-88.39, 20-88.40 and 20-88.43:2.

1994, c. 673; 1995, c. 484; 2005, c. 754.



§ 20-88.37. Initiating and responding tribunal of the Commonwealth

Under this chapter, a tribunal of the Commonwealth may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or a foreign country.

1994, c. 673; 2015, c. 727.



§ 20-88.38. Simultaneous proceedings in another state

A. A tribunal of the Commonwealth may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or foreign country only if:

1. The petition or comparable pleading in the Commonwealth is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

2. The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

3. If relevant, the Commonwealth is the home state of the child.

B. A tribunal of the Commonwealth may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or foreign country if:

1. The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in the Commonwealth for filing a responsive pleading challenging the exercise of jurisdiction by the Commonwealth;

2. The contesting party timely challenges the exercise of jurisdiction in the Commonwealth; and

3. If relevant, the other state or foreign country is the home state of the child.

1994, c. 673; 2015, c. 727.



§ 20-88.39. Continuing, exclusive jurisdiction to modify child support order

A. A tribunal of the Commonwealth that has issued a child support order consistent with the law of the Commonwealth has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order, and:

1. At the time of the filing of a request for modification, the Commonwealth is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

2. Even if the Commonwealth is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record that the tribunal of the Commonwealth may continue to exercise its jurisdiction to modify its order.

B. A tribunal of the Commonwealth that has issued a child support order consistent with the law of the Commonwealth may not exercise continuing, exclusive jurisdiction to modify the order if:

1. All of the parties who are individuals file consent in a record with the tribunal of the Commonwealth that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or who is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

2. Its order is not the controlling order.

C. If a tribunal of another state has issued a child support order pursuant to this chapter or a law substantially similar to this chapter that modifies a child support order of a tribunal of the Commonwealth, tribunals of the Commonwealth shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

D. A tribunal of the Commonwealth that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

E. A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

F. The support enforcement agency of the Commonwealth is not authorized to establish or enforce a support order for spousal support only.

1994, c. 673; 1996, cc. 882, 925; 1997, cc. 797, 897; 2005, c. 754.



§ 20-88.40. Continuing jurisdiction to enforce child support order

A. A tribunal of the Commonwealth that has issued a child support order consistent with the law of the Commonwealth may serve as an initiating tribunal to request a tribunal of another state to enforce:

1. The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to this chapter; or

2. A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

B. A tribunal of the Commonwealth having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.41. Determination of controlling child support order

A. If a proceeding is brought under this chapter and only one tribunal has issued a child support order, the order of that tribunal controls and shall be so recognized.

B. If a proceeding is brought under this chapter, and two or more child support orders have been issued by tribunals of the Commonwealth or another state or foreign country with regard to the same obligor and same child, a tribunal of the Commonwealth having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

1. If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls.

2. If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter, (i) an order issued by a tribunal in the current home state of the child controls, or (ii) if an order has not been issued in the current home state of the child, the order most recently issued controls.

3. If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, a tribunal of the Commonwealth shall issue a child support order, which controls.

C. If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a tribunal of the Commonwealth having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection B. The request may be filed with a registration for enforcement or registration for modification pursuant to Articles 8 (§ 20-88.66 et seq.) and 9 (§ 20-88.74 et seq.) or may be filed as a separate proceeding.

D. A request to determine which is the controlling order shall be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

E. The tribunal that issued the controlling order under subsection A, B or C has continuing jurisdiction to the extent provided in § 20-88.39 or 20-88.40.

F. A tribunal of the Commonwealth that determines by order which is the controlling order under subdivision B 1 or B 2 or under subsection C or that issues a new controlling order under subdivision B 3 shall state in that order:

1. The basis upon which the tribunal made its determination;

2. The amount of prospective support, if any; and

3. The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 20-88.43.

G. Within 30 days after issuance of an order determining which is the controlling order, the party obtaining that order shall file a certified copy of it in each tribunal that had issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure arises. The failure to file does not affect the validity or enforceability of the controlling order.

H. An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section shall be recognized in proceedings under this chapter.

1994, c. 673; 1997, cc. 797, 897; 2005, c. 754; 2015, c. 727.



§ 20-88.42. Child support orders for two or more obligees

In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of the Commonwealth shall enforce those orders in the same manner as if the orders had been issued by a tribunal of the Commonwealth.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.43. Credit for payments

A tribunal of the Commonwealth shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this or another state or a foreign country.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.43:1. Application to nonresident subject to personal jurisdiction

A tribunal of the Commonwealth exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of the Commonwealth relating to a support order, or recognizing a foreign support order may receive evidence from outside the Commonwealth pursuant to § 20-88.59, communicate with a tribunal of another state outside the Commonwealth pursuant to § 20-88.60 and obtain discovery through a tribunal outside the Commonwealth pursuant to § 20-88.61. In all other respects, Articles 5 through 9 (§ 20-88.44 et seq.) do not apply and the tribunal shall apply the procedural and substantive law of the Commonwealth.

2005, c. 754; 2015, c. 727.



§ 20-88.43:2. Continuing, exclusive jurisdiction to modify spousal support order

A. A court of the Commonwealth issuing a spousal support order consistent with the law of the Commonwealth has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

B. A court of the Commonwealth may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

C. A court of the Commonwealth that has continuing, exclusive jurisdiction over a spousal support order may serve as:

1. An initiating court to request a tribunal of another state to enforce the spousal support order issued in the Commonwealth; or

2. A responding court to enforce or modify its own spousal support order.

2005, c. 754; 2015, c. 727.



§ 20-88.44. Proceedings under this chapter

A. Except as otherwise provided in this chapter, this article applies to all proceedings under this chapter.

B. An individual or a support enforcement agency may initiate a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or foreign country that has or can obtain personal jurisdiction over the respondent.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.45. Action by minor parent

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

1994, c. 673.



§ 20-88.46. Application of law of the Commonwealth

Except as otherwise provided in this chapter, a responding tribunal of the Commonwealth shall apply the procedural and substantive law generally applicable to similar proceedings originating in the Commonwealth and may exercise all powers and provide all remedies available in those proceedings.

A responding tribunal of the Commonwealth shall determine the duty of support and the amount payable in accordance with the law and support guidelines of the Commonwealth.

1994, c. 673; 2005, c. 754.



§ 20-88.47. Duties of initiating tribunal

A. Upon the filing of a petition authorized by this chapter, an initiating tribunal of the Commonwealth shall forward the petition and its accompanying documents (i) to the responding tribunal or appropriate support enforcement agency in the responding state or, (ii) if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

B. If requested by the responding tribunal, a tribunal of the Commonwealth shall issue a certificate or other documents and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of the Commonwealth shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

1994, c. 673; 1997, cc. 797, 897; 2005, c. 754; 2015, c. 727.



§ 20-88.48. Duties and powers of responding tribunal

A. When a responding tribunal of the Commonwealth receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subsection B of § 20-88.44, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed. An order for spousal support only shall be forwarded to the appropriate juvenile and domestic relations court.

B. A responding tribunal of the Commonwealth, to the extent not prohibited by other law, may do one or more of the following:

1. Establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of a child;

2. Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

3. Order income withholding;

4. Determine the amount of any arrearages, and specify a method of payment;

5. Enforce orders by civil or criminal contempt, or both;

6. Set aside property for satisfaction of the support order;

7. Place liens and order execution on the obligor's property;

8. Order an obligor to keep the tribunal informed of the obligor's current residential address, electronic mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

9. Issue a capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the capias in any local and state computer systems for criminal warrants;

10. Order the obligor to seek appropriate employment by specified methods;

11. Award reasonable attorney's fees and other fees and costs; and

12. Grant any other available remedy.

C. A responding tribunal of the Commonwealth shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

D. A responding tribunal of the Commonwealth may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

E. If a responding tribunal of the Commonwealth issues an order under this chapter, the tribunal shall promptly send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

F. If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of the Commonwealth shall convert the amount stated in the foreign currency to the equivalent amount in U.S. dollars under the applicable official or market exchange rate as publicly reported.

1994, c. 673; 1996, cc. 882, 925; 1997, cc. 797, 897; 2005, c. 754; 2015, c. 727.



§ 20-88.49. Inappropriate tribunal

If a petition or comparable pleading is received by an inappropriate tribunal of this Commonwealth, it shall forward the pleading and accompanying documents to an appropriate tribunal in this Commonwealth or another state, and notify the petitioner where and when the pleading was sent.

1994, c. 673; 1997, cc. 797, 897.



§ 20-88.50. Duties of support enforcement agency

A. A support enforcement agency of the Commonwealth, upon request, shall provide services to a petitioner in a proceeding under this chapter.

B. In a proceeding under this chapter, a support enforcement agency of the Commonwealth that is providing services to the petitioner shall:

1. Take all steps necessary to enable an appropriate tribunal of the Commonwealth, another state, or a foreign country to obtain jurisdiction over the respondent;

2. Request an appropriate tribunal to set a date, time, and place for a hearing;

3. Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

4. Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

5. Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

6. Notify the petitioner if jurisdiction over the respondent cannot be obtained.

C. A support enforcement agency of the Commonwealth that requests registration of a child support order in the Commonwealth for enforcement or for modification shall make reasonable efforts to ensure that:

1. The order to be registered is the controlling order; or

2. If two or more child support orders exist and the identity of the controlling order has not been determined, a request for such a determination is made in a tribunal having jurisdiction to do so.

D. A support enforcement agency of the Commonwealth that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in U.S. dollars under the applicable official or market exchange rate as publicly reported.

E. A support enforcement agency of the Commonwealth shall issue or request a tribunal of the Commonwealth to issue a child support order and an income-withholding order that redirects payment of current support, arrears, and interest to a support enforcement agency of the Commonwealth if requested to do so by a support enforcement agency of another state pursuant to § 20-88.62.

F. This chapter does not create a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

1994, c. 673; 1997, cc. 797, 897; 2005, c. 754; 2015, c. 727.



§ 20-88.51. Duty of Secretary of Health and Human Resources

A. If the Secretary of Health and Human Resources determines that the support enforcement agency is neglecting or refusing to provide services to an individual, he may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

B. The Secretary of Health and Human Resources may determine that a foreign country has established a reciprocal arrangement for child support with the Commonwealth and take appropriate action for notification of the determination.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.52. Private counsel

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

1994, c. 673.



§ 20-88.53. Duties of state information agency

A. The Department of Social Services is the state information agency under this chapter.

B. The state information agency shall:

1. Compile and maintain a current list, including addresses, of the tribunals in the Commonwealth that have jurisdiction under this chapter and any support enforcement agencies in the Commonwealth and transmit a copy to the state information agency of every other state;

2. Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

3. Forward to the appropriate tribunal in the county or city in the Commonwealth in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from another state or a foreign country; and

4. Obtain information concerning the location of the obligor and the obligor's property within the Commonwealth not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.54. Pleadings and accompanying documents

A. In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country shall file a petition. Unless otherwise ordered under § 20-88.55, the petition or accompanying documents shall provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition shall be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

B. The petition shall specify the relief sought. The petition and accompanying documents shall conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.55. Nondisclosure of information in exceptional circumstances

Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this chapter.

1994, c. 673.



§ 20-88.56. Costs and fees

A. The petitioner may not be required to pay a filing fee or other costs.

B. If an obligee prevails, a responding tribunal of the Commonwealth may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

C. The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under Articles 8 (§ 20-88.66 et seq.) and 9 (§ 20-88.74 et seq.), a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.57. Limited immunity of petitioner

A. Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

B. A petitioner is not amenable to service of civil process while physically present in the Commonwealth to participate in a proceeding under this chapter.

C. The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in the Commonwealth to participate in the proceeding.

1994, c. 673; 2005, c. 754.



§ 20-88.58. Nonparentage as defense

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

1994, c. 673.



§ 20-88.59. Special rules of evidence and procedure

A. The physical presence of a nonresident party who is an individual in a tribunal of the Commonwealth is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

B. An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them that would not be excluded under the hearsay rule if given in person is admissible in evidence if given under penalty of perjury by a party or witness residing outside the Commonwealth.

C. A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

D. Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 10 days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

E. Documentary evidence transmitted from outside the Commonwealth to a tribunal of the Commonwealth by telephone, telecopier, or other electronic means that does not provide an original record may not be excluded from evidence upon an objection based on the means of transmission.

F. In a proceeding under this chapter, a tribunal of the Commonwealth shall permit a party or witness residing outside the Commonwealth to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of the Commonwealth shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

G. If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

H. A privilege against disclosure of communication between spouses does not apply in a proceeding under this chapter.

I. The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

J. A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.60. Communications between tribunals

A tribunal of the Commonwealth may communicate with a tribunal outside the Commonwealth in a record, or by telephone, electronic mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal; and the status of a proceeding. A tribunal of the Commonwealth may furnish similar information by similar means to a tribunal outside the Commonwealth.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.61. Assistance with discovery

A tribunal of the Commonwealth may (i) request a tribunal outside the Commonwealth to assist in obtaining discovery and (ii) upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside the Commonwealth.

1994, c. 673; 2015, c. 727.



§ 20-88.62. Receipt and disbursement of payments

A. A support enforcement agency or tribunal of the Commonwealth shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The support enforcement agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

B. If neither the obligor, nor the obligee who is an individual, nor the child resides in the Commonwealth, upon request from the support enforcement agency of the Commonwealth or another state, the support enforcement agency of the Commonwealth or a tribunal of the Commonwealth shall:

1. Order that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

2. Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

C. The support enforcement agency of the Commonwealth receiving redirected payments from another state pursuant to a law similar to subsection B shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.63. Establishment of support order

A. If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of the Commonwealth with personal jurisdiction over the parties may issue a support order if (i) the individual seeking the order resides outside the Commonwealth or (ii) the support enforcement agency seeking the order is located outside the Commonwealth.

B. The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

1. A presumed father of the child;

2. Petitioning to have his paternity adjudicated;

3. Identified as the father of the child through genetic testing;

4. An alleged father who has declined to submit to genetic testing;

5. Shown by clear and convincing evidence to be the father of the child;

6. An acknowledged father as provided by applicable state law;

7. The mother of the child; or

8. An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

C. Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to § 20-88.48.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.63:1. Proceeding to determine parentage

A tribunal of the Commonwealth authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this chapter or a law or procedure substantially similar to this chapter.

2015, c. 727.



§ 20-88.64. Employer's receipt of income-withholding order of another state

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person or entity defined as the obligor's employer as defined in § 63.2-1900 under the income-withholding law of the Commonwealth without first filing a petition or comparable pleading or registering the order with a tribunal of the Commonwealth.

1994, c. 673; 1997, cc. 797, 897; 1998, c. 727; 2005, c. 754; 2015, c. 727.



§ 20-88.64:1. Employer's compliance with income-withholding order of another state

A. Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor. The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of the Commonwealth.

B. Except as provided in subsection C and § 20-88.64:2, the employer shall withhold and distribute the funds as directed in the withholding order by complying with the terms of the order, as applicable, that specify:

1. The duration and amount of periodic payments of current child support, stated as a sum certain;

2. The individual or support enforcement agency designated to receive payments and the address to which the payments are to be forwarded;

3. Medical support, whether in the form of periodic cash payments, stated as a sum certain or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employer;

4. The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

5. The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

C. An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

1. The employer's fee for processing an income-withholding order;

2. The maximum amount permitted to be withheld from the obligor's income; and

3. The times within which the employer shall implement the withholding order and forward the child support payment.

1997, cc. 797, 897; 2005, c. 754.



§ 20-88.64:2. Compliance with two or more income-withholding orders

If an obligor's employer receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish priorities for withholding and allocating income withheld for two or more child support obligees.

1997, cc. 797, 897; 2005, c. 754.



§ 20-88.64:3. Immunity from civil liability

An employer that complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding child support from the obligor's income.

1997, cc. 797, 897; 2015, c. 727.



§ 20-88.64:4. Penalties for noncompliance

An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of the Commonwealth.

1997, cc. 797, 897; 2015, c. 727.



§ 20-88.64:5. Contest by obligor

A. An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in the Commonwealth by registering the order in a tribunal of the Commonwealth and filing a contest to that order as provided in this chapter or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of the Commonwealth.

B. The obligor shall give notice of the contest to (i) a support enforcement agency providing services to the obligee, (ii) each employer that has directly received an income-withholding order relating to the obligor, and (iii) the support enforcement agency designated to receive payments in the income-withholding order.

1997, cc. 797, 897; 2005, c. 754.



§ 20-88.65. Administrative enforcement of orders

A. A party or support enforcement agency seeking to enforce a foreign support order, or a support order or an income-withholding order, or both, issued in another state, may send the documents required for registering the order to a support enforcement agency of the Commonwealth.

B. Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of the Commonwealth to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.66. Registration of order for enforcement

A foreign support order, or a support order or an income-withholding order issued in another state, may be registered in the Commonwealth for enforcement.

1994, c. 673; 2015, c. 727.



§ 20-88.67. Procedure to register order for enforcement

A. Except as provided in § 20-88.88, a foreign support order or a support order or income-withholding order of another state may be registered in the Commonwealth by sending the following records to the appropriate tribunal in the Commonwealth:

1. A letter of transmittal to the tribunal requesting registration and enforcement;

2. Two copies, including one certified copy, of the order to be registered, including any modification of the order;

3. A sworn statement by the party requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

4. The name of the obligor and, if known, (i) the obligor's address and social security number, (ii) the name and address of the obligor's employer and any other source of income of the obligor, and (iii) a description and the location of property of the obligor in the Commonwealth not exempt from execution; and

5. Except as otherwise provided in § 20-88.55, the name and address of the obligee and, if applicable, the support enforcement agency to whom support payments are to be remitted.

B. On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

C. A petition or comparable pleading seeking a remedy that shall be affirmatively sought under other law of the Commonwealth may be filed at the same time as the request for registration or later. The pleading shall specify the grounds for the remedy sought.

D. If two or more orders are in effect, the individual or support enforcement agency requesting registration shall:

1. Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

2. Specify the order alleged to be the controlling order, if any; and

3. Specify the amount of consolidated arrears, if any.

E. A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The individual or support enforcement agency requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

1994, c. 673; 1995, c. 484; 2005, c. 754; 2015, c. 727.



§ 20-88.68. Effect of registration for enforcement

A. A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of the Commonwealth.

B. A registered support order issued in another state or in a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of the Commonwealth.

C. Except as otherwise provided in this chapter, a tribunal of the Commonwealth shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

1994, c. 673; 2015, c. 727.



§ 20-88.69. Choice of law; statute of limitations

A. Except as otherwise provided in subsection D, the law of the issuing state or foreign country governs (i) the nature, extent, amount, and duration of current payments under a registered support order; (ii) the computation and payment of arrearages and accrual of interest on the arrearages under the support order; and (iii) the existence and satisfaction of other obligations under the support order.

B. In a proceeding for arrears under a registered support order, the statute of limitations of the Commonwealth or of the issuing state or foreign country, whichever is longer, applies.

C. A responding tribunal of the Commonwealth shall apply the procedures and remedies of the Commonwealth to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in the Commonwealth.

D. After a tribunal of the Commonwealth or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of the Commonwealth shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.70. Notice of registration of order; contest of validity or enforcement

A. When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of the Commonwealth shall notify the nonregistering party. The notice shall be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

B. A notice shall inform the nonregistering party:

1. That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of the Commonwealth;

2. That a hearing to contest the validity or enforcement of the registered order shall be requested within 20 days after the notice unless the registered order is under § 20-88.89;

3. That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

4. Of the amount of any alleged arrearages.

C. If the registering party asserts that two or more orders are in effect, a notice shall also:

1. Identify the two or more orders and the order alleged by the party to be the controlling order and the consolidated arrears, if any;

2. Notify the nonregistering party of the right to a determination of which is the controlling order;

3. State that the procedures provided in subsection B apply to the determination of which is the controlling order; and

4. State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

D. Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to the income-withholding for support law of the Commonwealth.

1994, c. 673; 1997, cc. 797, 897; 2005, c. 754; 2015, c. 727.



§ 20-88.71. Procedure to contest validity or enforcement of registered support order

A. A nonregistering party seeking to contest the validity or enforcement of a registered support order in the Commonwealth shall request a hearing within the time required by § 20-88.70. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 20-88.72.

B. If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

C. If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

1994, c. 673; 1997, cc. 797, 897; 2015, c. 727.



§ 20-88.72. Contest of registration or enforcement

A. A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

1. The issuing tribunal lacked personal jurisdiction over the contesting party;

2. The order was obtained by fraud;

3. The order has been vacated, suspended, or modified by a later order;

4. The issuing tribunal has stayed the order pending appeal;

5. There is a defense under the law of the Commonwealth to the remedy sought;

6. Full or partial payment has been made;

7. The statute of limitations under § 20-88.69 precludes enforcement of some or all of the alleged arrearages; or

8. The alleged controlling order is not the controlling order.

B. If a party presents evidence establishing a full or partial defense under subsection A, a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of the Commonwealth.

C. If the contesting party does not establish a defense under subsection A to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.73. Confirmed order

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the support order with respect to any matter that could have been asserted at the time of registration.

1994, c. 673; 2015, c. 727.



§ 20-88.74. Procedure to register child support order of another state for modification

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this Commonwealth in the same manner as provided in Article 8 (§ 20-88.66 et seq.) if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

1994, c. 673; 1997, c. 69.



§ 20-88.75. Effect of registration for modification

A tribunal of the Commonwealth may enforce a child support order of another state, registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of the Commonwealth, but the registered support order may be modified only if the requirements of § 20-88.76 or 20-88.77:1 have been met.

1994, c. 673; 2005, c. 754; 2015, c. 727.



§ 20-88.76. Modification of child support order of another state

A. If § 20-88.77:1 does not apply, upon petition a tribunal of the Commonwealth may modify a child support order, issued in another state, that is registered in the Commonwealth if, after notice and hearing, the tribunal finds that:

1. The following requirements are met:

a. Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

b. A petitioner who is a nonresident of the Commonwealth seeks modification; and

c. The respondent is subject to the personal jurisdiction of the tribunal of the Commonwealth; or

2. The Commonwealth is the residence of the child or a party who is an individual is subject to the personal jurisdiction of the tribunal of the Commonwealth and all of the individual parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of the Commonwealth to modify the support order and assume continuing, exclusive jurisdiction.

B. Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of the Commonwealth and the order may be enforced and satisfied in the same manner.

C. A tribunal of the Commonwealth may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and shall be so recognized under § 20-88.41 establishes the aspects of the support order which are nonmodifiable.

D. In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of the Commonwealth.

E. On issuance of an order by a tribunal of the Commonwealth modifying a child support order issued in another state, the tribunal of the Commonwealth becomes the tribunal having continuing, exclusive jurisdiction.

F. Notwithstanding subsections A through E and § 20-88.35, a tribunal of the Commonwealth retains jurisdiction to modify an order issued by a tribunal of the Commonwealth if one party resides in another state and the other party resides outside the United States.

1994, c. 673; 1997, cc. 797, 897; 2005, c. 754; 2015, c. 727.



§ 20-88.77. Recognition of order modified in another state

If a child support order issued by a tribunal of the Commonwealth is modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of the Commonwealth:

1. May enforce its order that was modified only as to arrears and interest accruing before the modification;

2. May provide appropriate relief for violations of its order that occurred before the effective date of the modification; and

3. Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

1994, c. 673; 1997, cc. 797, 897; 2005, c. 754.



§ 20-88.77:1. Jurisdiction to modify support order of another state when individual parties reside in this Commonwealth

A. If all of the parties who are individuals reside in this Commonwealth and the child does not reside in the issuing state, a tribunal of this Commonwealth has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

B. A tribunal of this Commonwealth exercising jurisdiction as provided in this section shall apply the provisions of Articles 1 (§ 20-88.32 et seq.) and 2 (§ 20-88.35 et seq.), this article and the procedural and substantive law of this Commonwealth to the enforcement or modification. Articles 3 through 5 (§ 20-88.37 et seq.) and Articles 7 (§ 20-88.64 et seq.) and 8 (§ 20-88.66 et seq.) do not apply.

1997, cc. 797, 897.



§ 20-88.77:2. Notice to issuing tribunal of modification

Within thirty days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

1997, cc. 797, 897.



§ 20-88.77:3. Jurisdiction to modify child support order of foreign country

A. Except as provided in § 20-88.93, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of the Commonwealth may assume jurisdiction, for good cause shown as ordered, to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child support order otherwise required of the individual pursuant to § 20-88.76 has been given or whether the individual seeking modification is a resident of the Commonwealth or of the foreign country.

B. An order issued by a tribunal of the Commonwealth modifying a foreign child support order pursuant to this section is the controlling order.

2005, c. 754; 2015, c. 727.



§ 20-88.77:4. Procedure to register child support order of foreign country for modification

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the Convention may register that order in the Commonwealth under Article 8 (§ 20-88.66 et seq.) if the order has not been registered. A petition for modification may be filed at the same time as a request for registration or at another time. The petition must specify the grounds for modification.

2015, c. 727.



§ 20-88.78. Repealed

Repealed by Acts 2015, c. 727, cl. 2, effective April 15, 2015.



§ 20-88.79. Grounds for rendition

A. For purposes of this article, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this chapter.

B. The Governor of this Commonwealth may:

1. Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this Commonwealth with having failed to provide for the support of an obligee; or

2. On the demand by the governor of another state, surrender an individual found in this Commonwealth who is charged criminally in another state with having failed to provide for the support of an obligee.

C. A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and had not fled therefrom.

1994, c. 673.



§ 20-88.80. Conditions of rendition

A. Before making a demand that the governor of another state surrender an individual charged criminally in the Commonwealth with having failed to provide for the support of an obligee, the Governor of the Commonwealth may require a prosecutor of the Commonwealth to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

B. If, under this chapter or a law substantially similar to this chapter, the governor of another state makes a demand that the Governor of the Commonwealth surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

C. If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

1994, c. 673; 2005, c. 754.



§ 20-88.81. Repealed

Repealed by Acts 2015, c. 727, cl. 2, effective April 15, 2015.



§ 20-88.83. Definitions

As used in this article:

"Application" means a request under the Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

"Central authority" means the entity designated by the United States or a foreign country described in § 20-88.32 to perform the functions specified in the Convention.

"Convention support order" means a support order of a tribunal of a foreign country described in § 20-88.32.

"Direct request" means a petition or similar pleading filed by an individual in a tribunal of the Commonwealth in a proceeding involving an obligee, obligor, or child residing outside the United States.

"Foreign central authority" means the entity designated by a foreign country described in § 20-88.32 to perform the functions specified in the Convention.

"Foreign support agreement" means an agreement for support in a record that (i) is enforceable as a support order in the country of origin; (ii) has been formally drawn up or registered as an authentic instrument by a foreign tribunal or authenticated by or concluded, registered, or filed with a foreign tribunal; and (iii) may be reviewed and modified by a foreign tribunal. "Foreign support agreement" includes a maintenance arrangement or authentic instrument under the Convention.

"United States central authority" means the Secretary of the U.S. Department of Health and Human Services.

2015, c. 727.



§ 20-88.84. Applicability

This article applies only to a support proceeding under the Convention. In such a proceeding, if a provision of this article is inconsistent with Articles 1 through 9 (§ 20-88.32 et seq.), this article controls.

2015, c. 727.



§ 20-88.85. Relationship of Department of Social Services to United States central authority

The Department of Social Services of the Commonwealth is recognized as the agency designated by the United States central authority to perform specific functions under the Convention.

2015, c. 727.



§ 20-88.86. Initiation by Department of Social Services of support proceeding under convention

A. In a support proceeding under this chapter, the Department of Social Services of the Commonwealth shall:

1. Transmit and receive applications; and

2. Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of the Commonwealth.

B. The following support proceedings are available to an obligee under the Convention:

1. Recognition or recognition and enforcement of a foreign support order;

2. Enforcement of a support order issued or recognized in the Commonwealth;

3. Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

4. Establishment of a support order if recognition of a foreign support order is refused under subdivision B 2, 4, or 9 of § 20-88.90;

5. Modification of a support order of a tribunal of the Commonwealth; and

6. Modification of a support order of a tribunal of another state or a foreign country.

C. The following support proceedings are available under the Convention to an obligor against which there is an existing support order:

1. Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of the Commonwealth;

2. Modification of a support order of a tribunal of the Commonwealth; and

3. Modification of a support order of a tribunal of another state or a foreign country.

D. A tribunal of the Commonwealth may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.

2015, c. 727.



§ 20-88.87. Direct request

A. A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of the Commonwealth applies.

B. A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, §§ 20-88.88 through 20-88.95 apply.

C. In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

1. A security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

2. An obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of the Commonwealth under the same circumstances.

D. A petitioner filing a direct request is not entitled to assistance from the Department of Social Services.

E. This chapter does not prevent the application of laws of the Commonwealth that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

2015, c. 727.



§ 20-88.88. Registration of Convention support order

A. Except as otherwise provided in this chapter, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in the Commonwealth as provided in Article 9 (§ 20-88.74 et seq.).

B. Notwithstanding § 20-88.54 and subsection A of § 20-88.67, a request for registration of a Convention support order must be accompanied by:

1. A complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law;

2. A record stating that the support order is enforceable in the issuing country;

3. If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

4. A record showing the amount of arrears, if any, and the date the amount was calculated;

5. A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

6. If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

C. A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

D. A tribunal of the Commonwealth may vacate the registration of a Convention support order without the filing of a contest under § 20-88.89 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

E. The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.

2015, c. 727.



§ 20-88.89. Contest of registered convention support order

A. Except as otherwise provided in this chapter, §§ 20-88.71, 20-88.72, and 20-88.73 apply to a contest of a registered Convention support order.

B. A party contesting a registered Convention support order shall file a contest not later than 30 days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than 60 days after notice of the registration.

C. If the non-registering party fails to contest the registered Convention support order within the time period specified in subsection B, the order is enforceable.

D. A contest of a registered Convention support order may be based only on grounds set forth in § 20-88.90. The contesting party bears the burden of proof.

E. In a contest of a registered Convention support order, a tribunal of the Commonwealth:

1. Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

2. May not review the merits of the order.

F. A tribunal of the Commonwealth deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

G. A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.

2015, c. 727.



§ 20-88.90. Recognition and enforcement of registered convention support order

A. Except as otherwise provided in subsection B, a tribunal of the Commonwealth shall recognize and enforce a registered Convention support order.

B. The following grounds are the only grounds on which a tribunal of the Commonwealth may refuse recognition and enforcement of a registered Convention support order:

1. Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

2. The issuing tribunal lacked personal jurisdiction consistent with § 20-88.35;

3. The order is not enforceable in the issuing country;

4. The order was obtained by fraud in connection with a matter of procedure;

5. A record transmitted in accordance with § 20-88.88 lacks authenticity or integrity;

6. A proceeding between the same parties and having the same purpose is pending before a tribunal of the Commonwealth and that proceeding was the first to be filed;

7. The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this chapter in the Commonwealth;

8. Payment, to the extent alleged arrears have been paid in whole or in part;

9. In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

a. If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

b. If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

10. The order was made in violation of § 20-88.93.

C. If a tribunal of the Commonwealth does not recognize a Convention support order under subdivision B 2, 4, or 9:

1. The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

2. The Department of Social Services shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under § 20-88.86.

2015, c. 727.



§ 20-88.91. Partial enforcement

If a tribunal of the Commonwealth does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.

2015, c. 727.



§ 20-88.92. Foreign support agreement

A. Except as otherwise provided in subsections C and D, a tribunal of the Commonwealth shall recognize and enforce a foreign support agreement registered in the Commonwealth.

B. An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

1. A complete text of the foreign support agreement; and

2. A record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

C. A tribunal of the Commonwealth may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

D. In a contest of a foreign support agreement, a tribunal of the Commonwealth may refuse recognition and enforcement of the agreement if it finds that:

1. Recognition and enforcement of the agreement is manifestly incompatible with public policy;

2. The agreement was obtained by fraud or falsification;

3. The agreement is incompatible with a support order involving the same parties and having the same purpose in the Commonwealth, another state, or a foreign country if the support order is entitled to recognition and enforcement under this chapter in the Commonwealth; or

4. The record submitted under subsection B lacks authenticity or integrity.

E. A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

2015, c. 727.



§ 20-88.93. Modification of Convention child support order

A. A tribunal of the Commonwealth may not modify a Convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

1. The obligee submits to the jurisdiction of a tribunal of the Commonwealth, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

2. The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

B. If a tribunal of the Commonwealth does not modify a Convention child support order because the order is not recognized in the Commonwealth, subsection C of § 20-88.90 applies.

2015, c. 727.



§ 20-88.94. Personal information; limit on use

Personal information gathered or transmitted under this article may be used only for the purposes for which it was gathered or transmitted.

2015, c. 727.



§ 20-88.95. Record in original language; English translation

A record filed with a tribunal of the Commonwealth under this article must be in the original language and, if not in English, must be accompanied by an English translation.

2015, c. 727.



§ 20-89. Repealed

Repealed by Acts 1975, c. 644.



§ 20-89.1. Suit to annul marriage

(a) When a marriage is alleged to be void or voidable for any of the causes mentioned in §§ 20-13, 20-38.1, 20-45.1 or by virtue of fraud or duress, either party may institute a suit for annulling the same; and upon proof of the nullity of the marriage, it shall be decreed void by a decree of annulment.

(b) In the case of natural or incurable impotency of body existing at the time of entering into the marriage contract, or when, prior to the marriage, either party, without the knowledge of the other, had been convicted of a felony, or when, at the time of the marriage, the wife, without the knowledge of the husband, was with child by some person other than the husband, or where the husband, without knowledge of the wife, had fathered a child born to a woman other than the wife within ten months after the date of the solemnization of the marriage, or where, prior to the marriage, either party had been, without the knowledge of the other, a prostitute, a decree of annulment may be entered upon proof, on complaint of the party aggrieved.

(c) No annulment for a marriage alleged to be void or voidable under subsection (b) of § 20-45.1, subsection (b) of this section or by virtue of fraud or duress shall be decreed if it appears that the party applying for such annulment has cohabited with the other after knowledge of the facts giving rise to what otherwise would have been grounds for annulment; and, in no event shall any such decree be entered if the parties had been married for a period of two years prior to the institution of such suit for annulment.

(d) A party who, at the time of such marriage as is mentioned in § 20-48 or § 20-49, was capable of consenting with a party not so capable, shall not be permitted to institute a suit for the purpose of annulling such marriage.

1975, c. 644; 1976, c. 356.



§ 20-90. Suit to affirm marriage

When the validity of any marriage shall be denied or doubted by either of the parties, the other party may institute a suit for affirmance of the marriage, and upon due proof of the validity thereof, it shall be decreed to be valid, and such decree shall be conclusive upon all persons concerned.

Code 1919, § 5102.



§ 20-91. Grounds for divorce from bond of matrimony; contents of decree

A. A divorce from the bond of matrimony may be decreed:

(1) For adultery; or for sodomy or buggery committed outside the marriage;

(2) [Repealed.]

(3) Where either of the parties subsequent to the marriage has been convicted of a felony, sentenced to confinement for more than one year and confined for such felony subsequent to such conviction, and cohabitation has not been resumed after knowledge of such confinement (in which case no pardon granted to the party so sentenced shall restore such party to his or her conjugal rights);

(4), (5) [Repealed.]

(6) Where either party has been guilty of cruelty, caused reasonable apprehension of bodily hurt, or willfully deserted or abandoned the other, such divorce may be decreed to the innocent party after a period of one year from the date of such act; or

(7), (8) [Repealed.]

(9) (a) On the application of either party if and when the husband and wife have lived separate and apart without any cohabitation and without interruption for one year. In any case where the parties have entered into a separation agreement and there are no minor children either born of the parties, born of either party and adopted by the other or adopted by both parties, a divorce may be decreed on application if and when the husband and wife have lived separately and apart without cohabitation and without interruption for six months. A plea of res adjudicata or of recrimination with respect to any other provision of this section shall not be a bar to either party obtaining a divorce on this ground; nor shall it be a bar that either party has been adjudged insane, either before or after such separation has commenced, but at the expiration of one year or six months, whichever is applicable, from the commencement of such separation, the grounds for divorce shall be deemed to be complete, and the committee of the insane defendant, if there be one, shall be made a party to the cause, or if there be no committee, then the court shall appoint a guardian ad litem to represent the insane defendant.

(b) This subdivision (9) shall apply whether the separation commenced prior to its enactment or shall commence thereafter. Where otherwise valid, any decree of divorce hereinbefore entered by any court having equity jurisdiction pursuant to this subdivision (9), not appealed to the Supreme Court of Virginia, is hereby declared valid according to the terms of said decree notwithstanding the insanity of a party thereto.

(c) A decree of divorce granted pursuant to this subdivision (9) shall in no way lessen any obligation any party may otherwise have to support the spouse unless such party shall prove that there exists in the favor of such party some other ground of divorce under this section or § 20-95.

B. A decree of divorce shall include each party's social security number, or other control number issued by the Department of Motor Vehicles pursuant to § 46.2-342.

Code 1919, § 5103; 1926, p. 868; 1934, p. 20; 1952, c. 100; 1960, c. 108; 1962, c. 288; 1964, cc. 363, 648; 1970, c. 311; 1975, c. 644; 1982, c. 308; 1986, c. 397; 1988, c. 404; 1997, cc. 794, 898.



§ 20-92. Repealed

Repealed by Acts 1975, c. 644.



§ 20-93. Insanity of guilty party after commencement of desertion no defense

When the suit is for divorce from the bond of matrimony for willful desertion or abandonment, it shall be no defense that the guilty party has, since the commencement of such desertion, and within one year thereafter, become and has been adjudged insane, but at the expiration of one year from the commencement of such desertion the ground for divorce shall be deemed to be complete, and the committee of the insane defendant, if there be one, shall be made a party to the cause, or if there be no committee, then the court shall appoint a guardian ad litem to represent the insane defendant. This section shall apply whether the desertion or abandonment commenced heretofore or shall commence hereafter.

Code 1919, § 5103; 1926, p. 869; 1934, p. 20; 1954, c. 389; 1975, c. 644.



§ 20-94. Effect of cohabitation after knowledge of adultery, sodomy or buggery; lapse of five years

When the suit is for divorce for adultery, sodomy, or buggery, the divorce shall not be granted, if it appear that the parties voluntarily cohabited after the knowledge of the fact of adultery, sodomy or buggery, or that it occurred more than five years before the institution of the suit, or that it was committed by the procurement or connivance of the party alleging such act.

Code 1919, § 5110; 1975, c. 644.



§ 20-95. Grounds for divorces from bed and board

A divorce from bed and board may be decreed for cruelty, reasonable apprehension of bodily hurt, willful desertion or abandonment.

Code 1919, § 5104; 1975, c. 644.



§ 20-96. Jurisdiction of suits for annulment, affirmance or divorce

The circuit court shall have jurisdiction of suits for annulling or affirming marriage and for divorces, and claims for separate maintenance, and such suits shall be heard by the judge as equitable claims.

Code 1919, § 5105; 1922, p. 589; 1966, c. 449; 1975, c. 644; 1977, c. 624; 1979, c. 488; 1987, c. 171; 1989, c. 556; 2005, c. 681.



§ 20-96.1. Repealed

Repealed by Acts 1999, c. 161.



§ 20-97. Domicile and residential requirements for suits for annulment, affirmance, or divorce

No suit for annulling a marriage or for divorce shall be maintainable, unless one of the parties was at the time of the filing of the suit and had been for at least six months preceding the filing of the suit an actual bona fide resident and domiciliary of this Commonwealth, nor shall any suit for affirming a marriage be maintainable, unless one of the parties be domiciled in, and is and has been an actual bona fide resident of this Commonwealth at the time of filing such suit.

For the purposes of this section only:

1. If a member of the armed forces of the United States has been stationed or resided in this Commonwealth and has lived for a period of six months or more in this Commonwealth next preceding the filing of the suit, then such person shall be presumed to be domiciled in and to have been a bona fide resident of this Commonwealth during such period of time.

2. Being stationed or residing in the Commonwealth includes, but is not limited to, a member of the armed forces being stationed or residing upon a ship having its home port in this Commonwealth or at an air, naval or military base located within this Commonwealth over which the United States enjoys exclusive federal jurisdiction.

3. Any member of the armed forces of the United States or any foreign service officer of the United States who (i) at the time the suit is filed is, or immediately preceding such suit was, stationed in any territory or foreign country and (ii) was domiciled in the Commonwealth for the six-month period immediately preceding his being stationed in such territory or country, shall be deemed to have been domiciled in and to have been a bona fide resident of the Commonwealth during the six months preceding the filing of a suit for annulment or divorce.

4. Upon separation of the husband and wife, the wife may establish her own and separate domicile, though the separation may have been caused under such circumstances as would entitle the wife to a divorce or annulment.

Code 1919, § 5105; 1922, p. 589; 1958, c. 169; 1968, c. 455; 1974, c. 278; 1978, c. 412; 1985, c. 304; 1987, c. 35; 1988, c. 448; 1991, c. 259; 2009, c. 582; 2015, c. 315.



§ 20-98. Repealed

Repealed by Acts 1977, c. 624.



§ 20-99. How such suits instituted and conducted; costs

Such suit shall be instituted and conducted as other suits in equity, except as otherwise provided in this section:

1. No divorce, annulment, or affirmation of a marriage shall be granted on the uncorroborated testimony of the parties or either of them.

2. Whether the defendant answers or not, the cause shall be heard independently of the admissions of either party in the pleadings or otherwise.

3. Process or notice in such proceedings shall be served in the Commonwealth by any of the methods prescribed in § 8.01-296 by any person authorized to serve process under § 8.01-293. Service may be made on a nonresident by any of the methods prescribed in § 8.01-296 by any person authorized to serve process under § 8.01-320.

4. In cases where such suits have been commenced and an appearance has been made on behalf of the defendant by counsel, then notices to take depositions and of hearings, motions, and other proceedings except contempt proceedings, may be served by delivering or mailing a copy to counsel for opposing party, the foot of such notices bearing either acceptance of service or a certificate of counsel in compliance with the Rules of Supreme Court of Virginia. "Counsel for opposing party" shall include a pro se party who (i) has entered a general appearance in person or by filing a pleading or endorsing an order of withdrawal of that party's counsel or (ii) has signed a pleading in the case or who has notified the other parties and the clerk that he appears in the case.

5. In cases where such suits have been commenced, the defendant has been served pursuant to the provisions of subdivision 1 of § 8.01-296, and the defendant has failed to file an answer to the suit or otherwise appear within the time allowed by law, no further notice to take depositions or conduct an ore tenus hearing is required to be served on the defendant and the court may enter any order or final decree without further notice to the defendant.

6. Costs may be awarded to either party as equity and justice may require.

Code 1919, § 5106; 1920, p. 503; 1928, p. 535; 1938, p. 202; 1968, c. 484; 1975, c. 644; 1977, c. 60; 1984, cc. 609, 616; 1987, c. 594; 1991, c. 244; 1992, c. 563; 2012, cc. 78, 84; 2013, cc. 81, 100.



§ 20-99.1. Repealed

Repealed by Acts 1988, c. 583.



§ 20-99.1:1. How defendant may accept service; waive service

A. A defendant in such suits may accept service of process by signing the proof of service before any officer authorized to administer oaths. This proof of service shall, when filed with the papers in the suit, have the same effect as if it had been served upon the defendant by a person authorized to serve process. In addition, service of process may be accepted or waived by any party, upon voluntary execution of a notarized writing specifying an intent to accept or waive any particular process, or by a defendant by filing an answer in the suit. Such notarized writing may be provided in the clerk's office of any circuit court and may be signed by such party to the proceedings before any clerk or deputy clerk of any circuit court, under oath, or may be drafted and filed by counsel in the proceeding, and shall, when filed with the papers in the suit, have the same effect as if the process specified had been personally served upon the defendant by a person authorized to serve process. The court may enter any order or decree without further notice unless a defendant has filed an answer in the suit.

B. When service is accepted pursuant to this section by a nonresident person out of the Commonwealth, such service shall have the same effect as an order of publication duly executed.

C. Any process served outside the Commonwealth executed in such manner as provided for in this section is validated.

1988, c. 583; 1989, c. 562; 1992, c. 563 .



§ 20-99.2. Service in divorce and annulment cases

A. In any suit for divorce or annulment or affirmation of a marriage, process may be served in any manner authorized under § 8.01-296 or 8.01-320.

B. Any such process served prior to July 1, 1984, shall not be invalidated solely because service was made as prescribed under § 8.01-296.

1984, c. 611; 2012, cc. 78, 84.



§ 20-100. Repealed

Repealed by Acts 1974, c. 123.



§ 20-101. Repealed

Repealed by Acts 1975, c. 644.



§ 20-102. When not necessary to allege or prove offer of reconciliation

It shall not be necessary, in any suit for divorce from the bond of matrimony or from bed and board upon the ground of willful desertion or abandonment, to allege or prove an offer of reconciliation.

1938, p. 382; Michie Code 1942, § 5106a; 1975, c. 644.



§ 20-103. Court may make orders pending suit for divorce, custody or visitation, etc

A. In suits for divorce, annulment and separate maintenance, and in proceedings arising under subdivision A 3 or subsection L of § 16.1-241, the court having jurisdiction of the matter may, at any time pending a suit pursuant to this chapter, in the discretion of such court, make any order that may be proper (i) to compel a spouse to pay any sums necessary for the maintenance and support of the petitioning spouse, including (a) an order that the other spouse provide health care coverage for the petitioning spouse, unless it is shown that such coverage cannot be obtained, or (b) an order that a party pay secured or unsecured debts incurred jointly or by either party, (ii) to enable such spouse to carry on the suit, (iii) to prevent either spouse from imposing any restraint on the personal liberty of the other spouse, (iv) to provide for the custody and maintenance of the minor children of the parties, including an order that either party or both parties provide health care coverage or cash medical support, or both, for the children, (v) to provide support, calculated in accordance with § 20-108.2, for any child of the parties to whom a duty of support is owed and to pay or continue to pay support for any child over the age of 18 who meets the requirements set forth in subsection C of § 20-124.2, (vi) for the exclusive use and possession of the family residence during the pendency of the suit, (vii) to preserve the estate of either spouse, so that it be forthcoming to meet any decree which may be made in the suit, (viii) to compel either spouse to give security to abide such decree, or (ix)(a) to compel a party to maintain any existing policy owned by that party insuring the life of either party or to require a party to name as a beneficiary of the policy the other party or an appropriate person for the exclusive use and benefit of the minor children of the parties and (b) to allocate the premium cost of such life insurance between the parties, provided that all premiums are billed to the policyholder. Nothing in clause (ix) shall be construed to create an independent cause of action on the part of any beneficiary against the insurer or to require an insurer to provide information relating to such policy to any person other than the policyholder without the written consent of the policyholder. The parties to any petition where a child whose custody, visitation, or support is contested shall show proof that they have attended within the 12 months prior to their court appearance or that they shall attend within 45 days thereafter an educational seminar or other like program conducted by a qualified person or organization approved by the court except that the court may require the parties to attend such seminar or program in uncontested cases only if the court finds good cause. The seminar or other program shall be a minimum of four hours in length and shall address the effects of separation or divorce on children, parenting responsibilities, options for conflict resolution and financial responsibilities. Once a party has completed one educational seminar or other like program, the required completion of additional programs shall be at the court's discretion. Parties under this section shall include natural or adoptive parents of the child, or any person with a legitimate interest as defined in § 20-124.1. The fee charged a party for participation in such program shall be based on the party's ability to pay; however, no fee in excess of $50 may be charged. Whenever possible, before participating in mediation or alternative dispute resolution to address custody, visitation or support, each party shall have attended the educational seminar or other like program. The court may grant an exemption from attendance of such program for good cause shown or if there is no program reasonably available. Other than statements or admissions by a party admitting criminal activity or child abuse, no statement or admission by a party in such seminar or program shall be admissible into evidence in any subsequent proceeding.

B. In addition to the terms provided in subsection A, upon a showing by a party of reasonable apprehension of physical harm to that party by such party's family or household member as that term is defined in § 16.1-228, and consistent with rules of the Supreme Court of Virginia, the court may enter an order excluding that party's family or household member from the jointly owned or jointly rented family dwelling. In any case where an order is entered under this paragraph, pursuant to an ex parte hearing, the order shall not exclude a family or household member from the family dwelling for a period in excess of 15 days from the date the order is served, in person, upon the person so excluded. The order may provide for an extension of time beyond the 15 days, to become effective automatically. The person served may at any time file a written motion in the clerk's office requesting a hearing to dissolve or modify the order. Nothing in this section shall be construed to prohibit the court from extending an order entered under this subsection for such longer period of time as is deemed appropriate, after a hearing on notice to the parties. If the party subject to the order fails to appear at this hearing, the court may extend the order for a period not to exceed six months.

C. In cases other than those for divorce in which a custody or visitation arrangement for a minor child is sought, the court may enter an order providing for custody, visitation or maintenance pending the suit as provided in subsection A. The order shall be directed to either parent or any person with a legitimate interest who is a party to the suit.

D. Orders entered pursuant to this section which provide for custody or visitation arrangements pending the suit shall be made in accordance with the standards set out in Chapter 6.1 (§ 20-124.1 et seq.). Orders entered pursuant to subsection B shall be certified by the clerk and forwarded as soon as possible to the local police department or sheriff's office which shall, on the date of receipt, enter the name of the person subject to the order and other appropriate information required by the Department of State Police into the Virginia crime information network system established and maintained by the Department of State Police pursuant to Chapter 2 (§ 52-12 et seq.) of Title 52. If the order is later dissolved or modified, a copy of the dissolution or modification shall also be certified, forwarded and entered in the system as described above.

E. An order entered pursuant to this section shall have no presumptive effect and shall not be determinative when adjudicating the underlying cause.

Code 1919, § 5107; 1975, c. 644; 1982, c. 306; 1983, c. 253; 1989, c. 740; 1991, c. 60; 1994, cc. 518, 769; 1995, c. 674; 1996, cc. 767, 866, 879, 884; 1997, c. 605; 1998, c. 616; 2000, c. 586; 2003, cc. 31, 45; 2004, c. 732; 2007, c. 205; 2009, c. 713; 2011, c. 687; 2014, c. 55; 2015, cc. 653, 654.



§ 20-104. Order of publication against nonresident defendant

In any suit for annulment, for divorce, either a vinculo matrimonii or a mensa et thoro, or for affirmance of a marriage, an affidavit shall be filed that the defendant is not a resident of the Commonwealth of Virginia, or that diligence has been used by or on behalf of the plaintiff to ascertain in what county or city such defendant is, without effect, an order of publication shall be entered against such defendant by the court, or by the clerk of the court wherein such suit is pending, either in term time or vacation, which order shall state the object of the suit and the grounds thereof, and the order of publication shall be published as required by law. If the plaintiff in the suit has been determined to be indigent by the court pursuant to § 19.2-159, the order stating the object of the suit and the grounds thereof shall be mailed to the defendant at his last known address and posted on the main entrance to the circuit courthouse of the city or county wherein the suit is filed, and no order of publication shall be required. No depositions in the suit shall be commenced until at least 10 days shall have elapsed after the order has been duly published or mailed and posted as required by law.

All annulments or divorces heretofore granted in suits in which the defendant was proceeded against by an order of publication or of mailing and posting which required the defendant to appear within 10 days after due publication or mailing and posting thereof, and in which depositions were taken less than 15 days, but not less than 10 days, after such due publication or mailing and posting and in suits in which the defendant was proceeded against by an order of publication or of mailing and posting issued on an affidavit that diligence had been used by or on behalf of the plaintiff to ascertain in what county or city such defendant was, without effect, or wherein the order of publication or of mailing and posting was entered by the court, are hereby validated and declared to be binding upon the parties to such suit, when the other proceedings therein were regular and the annulment or divorce otherwise valid.

The cost of such publication or of such mailing and posting shall be paid by the petitioner or applicant.

Code 1919, § 5108; 1938, p. 111; 1940, p. 642; 1942, p. 202; 1950, p. 72; 1975, c. 644; 1996, c. 352; 2008, c. 699.



§ 20-104.1. Orders of publication may be combined

Orders of publication as provided for in § 20-104 in any two or more suits for annulment or divorce may be combined into a single order to be published as required by law; provided that, at such time as the clerk may direct the plaintiff in each case shall pay to the clerk a pro rata share of the expense of such publication. Payments made by any plaintiff shall be subject to the provisions of § 20-99 as to costs.

1974, c. 581.



§ 20-105. Permissible form for orders of publication

Any orders of publication under the provisions of § 20-104 may be substantially in the form following:

Virginia: In the _______________ Court of _______________,

__________, 20_____

(Here set forth Style of Cause)

The object of this suit is to obtain (an annulment of marriage) (a divorce from bed and board) (a divorce from the bond of matrimony) from the defendant on the ground of _______________,

(here set forth grounds)

________________________________________

(here set forth other relief prayed for, if any)

________________________________________

(here set forth the styles and objects of the suits for divorce or annulment combined)

It appearing from an affidavit (that the defendant(s) is not a resident (are not residents) of this Commonwealth,) (or) (that diligence has been used by or on behalf of plaintiff(s) to ascertain in what county or city the defendant(s) is (are), without effect,) it is ordered that the defendant appear before this court (within ten days after due publication of this notice) (before _______________, 20_____) and protect (his) (her) (their) interests herein.

An Extract-Teste:

_______________ p.q.

______________________________ (Clerk)

1946, p. 272; Michie Suppl. 1946, § 5108a; 1974, c. 581.



§ 20-105.1. Alternative procedures

The provisions of Title 8.01 for orders of publication shall be construed as alternatives to the procedures set forth in §§ 20-104 through 20-105 and not in conflict therewith.

1978, c. 46.



§ 20-106. Testimony may be required to be given orally; evidence by affidavit

A. In any suit for divorce, the trial court may require the whole or any part of the testimony to be given orally in open court, and if either party desires it, such testimony and the rulings of the court on the exceptions thereto, if any, shall be reduced to writing, and the judge shall certify that such evidence was given before him and such rulings made. When so certified the same shall stand on the same footing as a deposition regularly taken in the cause, provided, however, that no such oral evidence shall be given or heard unless and until after such notice to the adverse party as is required by law to be given of the taking of depositions, or when there has been no service of process within this Commonwealth upon, or appearance by the defendant against whom such testimony is sought to be introduced. However, a party may proceed to take evidence in support of a divorce by deposition or affidavit without leave of court only in support of a divorce on the grounds set forth in subdivision A (9) of § 20-91, where (i) the parties have resolved all issues by a written settlement agreement, (ii) there are no issues other than the grounds of the divorce itself to be adjudicated, or (iii) the adverse party has been personally served with the complaint and has failed to file a responsive pleading or to make an appearance as required by law.

B. The affidavit of a party submitted as evidence shall be based on the personal knowledge of the affiant, contain only facts that would be admissible in court, give factual support to the grounds for divorce stated in the complaint or counterclaim, and establish that the affiant is competent to testify to the contents of the affidavit. If either party is incarcerated, neither party shall submit evidence by affidavit without leave of court or the consent in writing of the guardian ad litem for the incarcerated party, or of the incarcerated party if a guardian ad litem is not required pursuant to § 8.01-9. The affidavit shall:

1. Give factual support to the grounds for divorce stated in the complaint or counterclaim, including that the parties are over the age of 18 and not suffering from any condition that renders either party legally incompetent;

2. Verify whether either party is incarcerated;

3. Verify the military status of the opposing party and advise whether the opposing party has filed an answer or a waiver of his rights under the federal Servicemembers Civil Relief Act (50 U.S.C. App § 501 et seq.);

4. Affirm that at least one party to the suit was at the time of the filing of the suit, and had been for a period in excess of six months immediately preceding the filing of the suit, a bona fide resident and domiciliary of the Commonwealth;

5. Affirm that the parties have lived separate and apart, continuously, without interruption and without cohabitation, and with the intent to remain separate and apart permanently, for the statutory period required by subdivision A (9) of § 20-91;

6. Affirm the affiant's desire to be awarded a divorce pursuant to subdivision A (9) of § 20-91;

7. State whether there were children born or adopted of the marriage and affirm that the wife is not known to be pregnant from the marriage; and

8. Be accompanied by the affidavit of at least one corroborating witness, which shall:

a. Verify that the affiant is over the age of 18 and not suffering from any condition that renders him legally incompetent;

b. Verify whether either party is incarcerated;

c. Give factual support to the grounds for divorce stated in the complaint or counterclaim;

d. Verify that at least one of the parties to the suit was at the time of the filing of the suit, and had been for a period in excess of six months immediately preceding the filing of the suit, a bona fide resident and domiciliary of the Commonwealth;

e. Verify whether there were children born or adopted of the marriage and verify that the wife is not known to be pregnant from the marriage; and

f. Verify the affiant's personal knowledge that the parties have not cohabitated since the date of separation alleged in the complaint or counterclaim and that it has been either party's intention since that date to remain separate and apart permanently.

C. If a party moves for a divorce pursuant to § 20-121.02, any affidavit may be submitted in support of the grounds for divorce set forth in subdivision A (9) of § 20-91.

D. A verified complaint shall not be deemed an affidavit for purposes of this section.

Code 1919, § 5109; 1932, p. 388; 2012, c. 72; 2014, cc. 288, 521; 2015, c. 315.



§ 20-107. Repealed

Repealed by Acts 1982, c. 309.



§ 20-107.1. Court may decree as to maintenance and support of spouses

A. Pursuant to any proceeding arising under subsection L of § 16.1-241 or upon the entry of a decree providing (i) for the dissolution of a marriage, (ii) for a divorce, whether from the bond of matrimony or from bed and board, (iii) that neither party is entitled to a divorce, or (iv) for separate maintenance, the court may make such further decree as it shall deem expedient concerning the maintenance and support of the spouses. However, the court shall have no authority to decree maintenance and support payable by the estate of a deceased spouse.

B. Any maintenance and support shall be subject to the provisions of § 20-109, and no permanent maintenance and support shall be awarded from a spouse if there exists in such spouse's favor a ground of divorce under the provisions of subdivision A (1) of § 20-91. However, the court may make such an award notwithstanding the existence of such ground if the court determines from clear and convincing evidence, that a denial of support and maintenance would constitute a manifest injustice, based upon the respective degrees of fault during the marriage and the relative economic circumstances of the parties.

C. The court, in its discretion, may decree that maintenance and support of a spouse be made in periodic payments for a defined duration, or in periodic payments for an undefined duration, or in a lump sum award, or in any combination thereof.

D. In addition to or in lieu of an award pursuant to subsection C, the court may reserve the right of a party to receive support in the future. In any case in which the right to support is so reserved, there shall be a rebuttable presumption that the reservation will continue for a period equal to 50 percent of the length of time between the date of the marriage and the date of separation. Once granted, the duration of such a reservation shall not be subject to modification.

E. The court, in determining whether to award support and maintenance for a spouse, shall consider the circumstances and factors which contributed to the dissolution of the marriage, specifically including adultery and any other ground for divorce under the provisions of subdivision A (3) or (6) of § 20-91 or § 20-95. In determining the nature, amount and duration of an award pursuant to this section, the court shall consider the following:

1. The obligations, needs and financial resources of the parties, including but not limited to income from all pension, profit sharing or retirement plans, of whatever nature;

2. The standard of living established during the marriage;

3. The duration of the marriage;

4. The age and physical and mental condition of the parties and any special circumstances of the family;

5. The extent to which the age, physical or mental condition or special circumstances of any child of the parties would make it appropriate that a party not seek employment outside of the home;

6. The contributions, monetary and nonmonetary, of each party to the well-being of the family;

7. The property interests of the parties, both real and personal, tangible and intangible;

8. The provisions made with regard to the marital property under § 20-107.3;

9. The earning capacity, including the skills, education and training of the parties and the present employment opportunities for persons possessing such earning capacity;

10. The opportunity for, ability of, and the time and costs involved for a party to acquire the appropriate education, training and employment to obtain the skills needed to enhance his or her earning ability;

11. The decisions regarding employment, career, economics, education and parenting arrangements made by the parties during the marriage and their effect on present and future earning potential, including the length of time one or both of the parties have been absent from the job market;

12. The extent to which either party has contributed to the attainment of education, training, career position or profession of the other party; and

13. Such other factors, including the tax consequences to each party, as are necessary to consider the equities between the parties.

F. In contested cases in the circuit courts, any order granting, reserving or denying a request for spousal support shall be accompanied by written findings and conclusions of the court identifying the factors in subsection E which support the court's order. If the court awards periodic support for a defined duration, such findings shall identify the basis for the nature, amount and duration of the award and, if appropriate, a specification of the events and circumstances reasonably contemplated by the court which support the award.

G. For purposes of this section and § 20-109, "date of separation" means the earliest date at which the parties are physically separated and at least one party intends such separation to be permanent provided the separation is continuous thereafter and "defined duration" means a period of time (i) with a specific beginning and ending date or (ii) specified in relation to the occurrence or cessation of an event or condition other than death or termination pursuant to § 20-110.

H. Where there are no minor children whom the parties have a mutual duty to support, an order directing the payment of spousal support, including those orders confirming separation agreements, entered on or after October 1, 1985, whether they are original orders or modifications of existing orders, shall contain the following:

1. If known, the name, date of birth and social security number of each party and, unless otherwise ordered, each party's residential and, if different, mailing address, residential and employer telephone number, driver's license number, and the name and address of his employer; however, when a protective order has been issued or the court otherwise finds reason to believe that a party is at risk of physical or emotional harm from the other party, information other than the name of the party at risk shall not be included in the order;

2. The amount of periodic spousal support expressed in fixed sums, together with the payment interval, the date payments are due, and the date the first payment is due;

3. A statement as to whether there is an order for health care coverage for a party;

4. If support arrearages exist, (i) to whom an arrearage is owed and the amount of the arrearage, (ii) the period of time for which such arrearage is calculated, and (iii) a direction that all payments are to be credited to current spousal support obligations first, with any payment in excess of the current obligation applied to arrearages;

5. If spousal support payments are ordered to be paid directly to the obligee, and unless the court for good cause shown orders otherwise, the parties shall give each other and the court at least 30 days' written notice, in advance, of any change of address and any change of telephone number within 30 days after the change; and

6. Notice that in determination of a spousal support obligation, the support obligation as it becomes due and unpaid creates a judgment by operation of law.

1982, c. 309; 1984, c. 456; 1988, c. 620; 1994, c. 518; 1998, c. 604; 2003, c. 625.



§ 20-107.2. Court may decree as to custody and support of children

Upon entry of a decree providing (i) for the dissolution of a marriage, (ii) for a divorce, whether from the bond of matrimony or from bed and board, (iii) that neither party is entitled to a divorce, or (iv) for separate maintenance, the court may make such further decree as it shall deem expedient concerning the (a) custody or visitation and support of the minor children of the parties as provided in Chapter 6.1 (§ 20-124.1 et seq.) or (b) support of a child over the age of 18 who meets the requirements set forth in subsection C of § 20-124.2, including an order that either party or both parties provide health care coverage or cash medical support, or both.

1982, c. 309; 1984, c. 651; 1986, c. 421; 1987, c. 597; 1988, cc. 794, 887; 1989, c. 740; 1991, cc. 60, 545, 588; 1992, cc. 585, 716, 742; 1993, cc. 573, 599, 633; 1994, cc. 719, 769; 1996, c. 331; 2009, c. 713; 2015, cc. 653, 654.



§ 20-107.3. Court may decree as to property and debts of the parties

A. Upon decreeing the dissolution of a marriage, and also upon decreeing a divorce from the bond of matrimony, or upon the filing with the court as provided in subsection J of a certified copy of a final divorce decree obtained without the Commonwealth, the court, upon request of either party, (i) shall determine the legal title as between the parties, and the ownership and value of all property, real or personal, tangible or intangible, of the parties and shall consider which of such property is separate property, which is marital property, and which is part separate and part marital property in accordance with subdivision A 3 and (ii) shall determine the nature of all debts of the parties, or either of them, and shall consider which of such debts is separate debt and which is marital debt. The court shall determine the value of any such property as of the date of the evidentiary hearing on the evaluation issue. The court shall determine the amount of any such debt as of the date of the last separation of the parties, if at such time or thereafter at least one of the parties intends that the separation be permanent, and the extent to which such debt has increased or decreased from the date of separation until the date of the evidentiary hearing. Upon motion of either party made no less than 21 days before the evidentiary hearing the court may, for good cause shown, in order to attain the ends of justice, order that a different valuation date be used. The court, on the motion of either party, may retain jurisdiction in the final decree of divorce to adjudicate the remedy provided by this section when the court determines that such action is clearly necessary, and all decrees heretofore entered retaining such jurisdiction are validated.

1. Separate property is (i) all property, real and personal, acquired by either party before the marriage; (ii) all property acquired during the marriage by bequest, devise, descent, survivorship or gift from a source other than the other party; (iii) all property acquired during the marriage in exchange for or from the proceeds of sale of separate property, provided that such property acquired during the marriage is maintained as separate property; and (iv) that part of any property classified as separate pursuant to subdivision A 3. Income received from separate property during the marriage is separate property if not attributable to the personal effort of either party. The increase in value of separate property during the marriage is separate property, unless marital property or the personal efforts of either party have contributed to such increases and then only to the extent of the increases in value attributable to such contributions. The personal efforts of either party must be significant and result in substantial appreciation of the separate property if any increase in value attributable thereto is to be considered marital property.

2. Marital property is (i) all property titled in the names of both parties, whether as joint tenants, tenants by the entirety or otherwise, except as provided by subdivision A 3, (ii) that part of any property classified as marital pursuant to subdivision A 3, or (iii) all other property acquired by each party during the marriage which is not separate property as defined above. All property including that portion of pensions, profit-sharing or deferred compensation or retirement plans of whatever nature, acquired by either spouse during the marriage, and before the last separation of the parties, if at such time or thereafter at least one of the parties intends that the separation be permanent, is presumed to be marital property in the absence of satisfactory evidence that it is separate property. For purposes of this section marital property is presumed to be jointly owned unless there is a deed, title or other clear indicia that it is not jointly owned.

3. The court shall classify property as part marital property and part separate property as follows:

a. In the case of income received from separate property during the marriage, such income shall be marital property only to the extent it is attributable to the personal efforts of either party. In the case of the increase in value of separate property during the marriage, such increase in value shall be marital property only to the extent that marital property or the personal efforts of either party have contributed to such increases, provided that any such personal efforts must be significant and result in substantial appreciation of the separate property.

For purposes of this subdivision, the nonowning spouse shall bear the burden of proving that (i) contributions of marital property or personal effort were made and (ii) the separate property increased in value. Once this burden of proof is met, the owning spouse shall bear the burden of proving that the increase in value or some portion thereof was not caused by contributions of marital property or personal effort.

"Personal effort" of a party shall be deemed to be labor, effort, inventiveness, physical or intellectual skill, creativity, or managerial, promotional or marketing activity applied directly to the separate property of either party.

b. In the case of any pension, profit-sharing, or deferred compensation plan or retirement benefit, the marital share as defined in subsection G shall be marital property.

c. In the case of any personal injury or workers' compensation recovery of either party, the marital share as defined in subsection H shall be marital property.

d. When marital property and separate property are commingled by contributing one category of property to another, resulting in the loss of identity of the contributed property, the classification of the contributed property shall be transmuted to the category of property receiving the contribution. However, to the extent the contributed property is retraceable by a preponderance of the evidence and was not a gift, such contributed property shall retain its original classification.

e. When marital property and separate property are commingled into newly acquired property resulting in the loss of identity of the contributing properties, the commingled property shall be deemed transmuted to marital property. However, to the extent the contributed property is retraceable by a preponderance of the evidence and was not a gift, the contributed property shall retain its original classification.

f. When separate property is retitled in the joint names of the parties, the retitled property shall be deemed transmuted to marital property. However, to the extent the property is retraceable by a preponderance of the evidence and was not a gift, the retitled property shall retain its original classification.

g. When the separate property of one party is commingled into the separate property of the other party, or the separate property of each party is commingled into newly acquired property, to the extent the contributed property is retraceable by a preponderance of the evidence and was not a gift, each party shall be reimbursed the value of the contributed property in any award made pursuant to this section.

h. Subdivisions A 3 d, e and f shall apply to jointly owned property. No presumption of gift shall arise under this section where (i) separate property is commingled with jointly owned property; (ii) newly acquired property is conveyed into joint ownership; or (iii) existing property is conveyed or retitled into joint ownership. For purposes of this subdivision A 3, property is jointly owned when it is titled in the name of both parties, whether as joint tenants, tenants by the entireties, or otherwise.

4. Separate debt is (i) all debt incurred by either party before the marriage, (ii) all debt incurred by either party after the date of the last separation of the parties, if at such time or thereafter at least one of the parties intends that the separation be permanent, and (iii) that part of any debt classified as separate pursuant to subdivision A 5. However, to the extent that a party can show by a preponderance of the evidence that the debt was incurred for the benefit of the marriage or family, the court may designate the debt as marital.

5. Marital debt is (i) all debt incurred in the joint names of the parties before the date of the last separation of the parties, if at such time or thereafter at least one of the parties intends that the separation be permanent, whether incurred before or after the date of the marriage, and (ii) all debt incurred in either party's name after the date of the marriage and before the date of the last separation of the parties, if at such time or thereafter at least one of the parties intends that the separation be permanent. However, to the extent that a party can show by a preponderance of the evidence that the debt, or a portion thereof, was incurred, or the proceeds secured by incurring the debt were used, in whole or in part, for a nonmarital purpose, the court may designate the entire debt as separate or a portion of the debt as marital and a portion of the debt as separate.

B. For the purposes of this section only, both parties shall be deemed to have rights and interests in the marital property. However, such interests and rights shall not attach to the legal title of such property and are only to be used as a consideration in determining a monetary award, if any, as provided in this section.

C. Except as provided in subsection G, the court shall have no authority to order the division or transfer of separate property or marital property, or separate or marital debt, which is not jointly owned or owed. The court may, based upon the factors listed in subsection E, divide or transfer or order the division or transfer, or both, of jointly owned marital property, jointly owed marital debt, or any part thereof. The court shall also have the authority to apportion and order the payment of the debts of the parties, or either of them, that are incurred prior to the dissolution of the marriage, based upon the factors listed in subsection E.

As a means of dividing or transferring the jointly owned marital property, the court may transfer or order the transfer of real or personal property or any interest therein to one of the parties, permit either party to purchase the interest of the other and direct the allocation of the proceeds, provided the party purchasing the interest of the other agrees to assume any indebtedness secured by the property, or order its sale by private sale by the parties, through such agent as the court shall direct, or by public sale as the court shall direct without the necessity for partition. All decrees entered prior to July 1, 1991, which are final and not subject to further proceedings on appeal as of that date, which divide or transfer or order the division or transfer of property directly between the parties are hereby validated and deemed self-executing. All orders or decrees which divide or transfer or order division or transfer of real property between the parties shall be recorded and indexed in the names of the parties in the appropriate grantor and grantee indexes in the land records in the clerk's office of the circuit court of the county or city in which the property is located.

D. In addition, based upon (i) the equities and the rights and interests of each party in the marital property, and (ii) the factors listed in subsection E, the court has the power to grant a monetary award, payable either in a lump sum or over a period of time in fixed amounts, to either party. The party against whom a monetary award is made may satisfy the award, in whole or in part, by conveyance of property, subject to the approval of the court. An award entered pursuant to this subsection shall constitute a judgment within the meaning of § 8.01-426 and shall not be docketed by the clerk unless the decree so directs. An award entered pursuant to this subsection may be enforceable in the same manner as any other money judgment. The provisions of § 8.01-382, relating to interest on judgments, shall apply unless the court orders otherwise.

Any marital property, which has been considered or ordered transferred in granting the monetary award under this section, shall not thereafter be the subject of a suit between the same parties to transfer title or possession of such property.

E. The amount of any division or transfer of jointly owned marital property, and the amount of any monetary award, the apportionment of marital debts, and the method of payment shall be determined by the court after consideration of the following factors:

1. The contributions, monetary and nonmonetary, of each party to the well-being of the family;

2. The contributions, monetary and nonmonetary, of each party in the acquisition and care and maintenance of such marital property of the parties;

3. The duration of the marriage;

4. The ages and physical and mental condition of the parties;

5. The circumstances and factors which contributed to the dissolution of the marriage, specifically including any ground for divorce under the provisions of subdivision A (1), (3) or (6) of § 20-91 or § 20-95;

6. How and when specific items of such marital property were acquired;

7. The debts and liabilities of each spouse, the basis for such debts and liabilities, and the property which may serve as security for such debts and liabilities;

8. The liquid or nonliquid character of all marital property;

9. The tax consequences to each party;

10. The use or expenditure of marital property by either of the parties for a nonmarital separate purpose or the dissipation of such funds, when such was done in anticipation of divorce or separation or after the last separation of the parties; and

11. Such other factors as the court deems necessary or appropriate to consider in order to arrive at a fair and equitable monetary award.

F. The court shall determine the amount of any such monetary award without regard to maintenance and support awarded for either party or support for the minor children of both parties and shall, after or at the time of such determination and upon motion of either party, consider whether an order for support and maintenance of a spouse or children shall be entered or, if previously entered, whether such order shall be modified or vacated.

G. In addition to the monetary award made pursuant to subsection D, and upon consideration of the factors set forth in subsection E:

1. The court may direct payment of a percentage of the marital share of any pension, profit-sharing or deferred compensation plan or retirement benefits, whether vested or nonvested, which constitutes marital property and whether payable in a lump sum or over a period of time. The court may order direct payment of such percentage of the marital share by direct assignment to a party from the employer trustee, plan administrator or other holder of the benefits. However, the court shall only direct that payment be made as such benefits are payable. No such payment shall exceed 50 percent of the marital share of the cash benefits actually received by the party against whom such award is made. "Marital share" means that portion of the total interest, the right to which was earned during the marriage and before the last separation of the parties, if at such time or thereafter at least one of the parties intended that the separation be permanent.

2. To the extent permitted by federal or other applicable law, the court may order a party to designate a spouse or former spouse as irrevocable beneficiary during the lifetime of the beneficiary of all or a portion of any survivor benefit or annuity plan of whatsoever nature, but not to include a life insurance policy. The court, in its discretion, shall determine as between the parties, who shall bear the costs of maintaining such plan.

H. In addition to the monetary award made pursuant to subsection D, and upon consideration of the factors set forth in subsection E, the court may direct payment of a percentage of the marital share of any personal injury or workers' compensation recovery of either party, whether such recovery is payable in a lump sum or over a period of time. However, the court shall only direct that payment be made as such recovery is payable, whether by settlement, jury award, court award, or otherwise. "Marital share" means that part of the total personal injury or workers' compensation recovery attributable to lost wages or medical expenses to the extent not covered by health insurance accruing during the marriage and before the last separation of the parties, if at such time or thereafter at least one of the parties intended that the separation be permanent.

I. Nothing in this section shall be construed to prevent the affirmation, ratification and incorporation in a decree of an agreement between the parties pursuant to §§ 20-109 and 20-109.1. Agreements, otherwise valid as contracts, entered into between spouses prior to the marriage shall be recognized and enforceable.

J. A court of proper jurisdiction under § 20-96 may exercise the powers conferred by this section after a court of a foreign jurisdiction has decreed a dissolution of a marriage or a divorce from the bond of matrimony, if (i) one of the parties was domiciled in this Commonwealth when the foreign proceedings were commenced, (ii) the foreign court did not have personal jurisdiction over the party domiciled in the Commonwealth, (iii) the proceeding is initiated within two years of receipt of notice of the foreign decree by the party domiciled in the Commonwealth, and (iv) the court obtains personal jurisdiction over the parties pursuant to subdivision A 9 of § 8.01-328.1, or in any other manner permitted by law.

K. The court shall have the continuing authority and jurisdiction to make any additional orders necessary to effectuate and enforce any order entered pursuant to this section, including the authority to:

1. Order a date certain for transfer or division of any jointly owned property under subsection C or payment of any monetary award under subsection D;

2. Punish as contempt of court any willful failure of a party to comply with the provisions of any order made by the court under this section;

3. Appoint a special commissioner to transfer any property under subsection C where a party refuses to comply with the order of the court to transfer such property; and

4. Modify any order entered in a case filed on or after July 1, 1982, intended to affect or divide any pension, profit-sharing or deferred compensation plan or retirement benefits pursuant to the United States Internal Revenue Code or other applicable federal laws, only for the purpose of establishing or maintaining the order as a qualified domestic relations order or to revise or conform its terms so as to effectuate the expressed intent of the order.

L. If it appears upon or after the entry of a final decree of divorce from the bond of matrimony that neither party resides in the city or county of the circuit court that entered the decree, the court may, on the motion of any party or on its own motion, transfer to the circuit court for the city or county where either party resides the authority to make additional orders pursuant to subsection K or to carry out or enforce any stipulation, contract, or agreement between the parties that has been affirmed, ratified, and incorporated by reference pursuant to § 20-109.1.

1982, c. 309; 1984, c. 649; 1985, cc. 4, 442; 1986, cc. 533, 537; 1988, cc. 745, 746, 747, 825, 880; 1989, c. 70; 1990, cc. 636, 764; 1991, cc. 632, 640, 698; 1992, c. 88; 1993, c. 79; 2004, cc. 654, 757; 2006, c. 260; 2010, c. 506; 2011, c. 655; 2012, c. 144.



§ 20-108. Revision and alteration of such decrees

The court may, from time to time after decreeing as provided in § 20-107.2, on petition of either of the parents, or on its own motion or upon petition of any probation officer or the Department of Social Services, which petition shall set forth the reasons for the relief sought, revise and alter such decree concerning the care, custody, and maintenance of the children and make a new decree concerning the same, as the circumstances of the parents and the benefit of the children may require. The intentional withholding of visitation of a child from the other parent without just cause may constitute a material change of circumstances justifying a change of custody in the discretion of the court.

No support order may be retroactively modified, but may be modified with respect to any period during which there is a pending petition for modification in any court, but only from the date that notice of such petition has been given to the responding party.

Any member of the United States Army, Navy, Air Force, Marine Corps, Coast Guard, National Guard, or any other reserve component thereof, who files a petition or is a party to a petition requesting the adjudication of the custody, visitation or support of a child based on a change of circumstances due to one of the parent's deployment, as that term is defined in § 20-124.7, shall be entitled to have such a petition expedited on the docket of the court.

Code 1919, § 5111; 1926, p. 105; 1927, p. 184; 1934, p. 515; 1938, p. 784; 1944, p. 397; 1948, p. 593; 1986, c. 537; 1987, c. 649; 1991, c. 438; 2002, c. 747; 2004, c. 204; 2006, c. 371; 2011, c. 351.



§ 20-108.1. Determination of child or spousal support

A. In any proceeding on the issue of determining spousal support, the court shall consider all evidence presented relevant to any issues joined in that proceeding. The court's decision shall be rendered based upon the evidence relevant to each individual case.

B. In any proceeding on the issue of determining child support under this title, Title 16.1, or Title 63.2, the court shall consider all evidence presented relevant to any issues joined in that proceeding. The court's decision in any such proceeding shall be rendered upon the evidence relevant to each individual case. However, there shall be a rebuttable presumption in any judicial or administrative proceeding for child support, including cases involving split custody or shared custody, that the amount of the award that would result from the application of the guidelines set out in § 20-108.2 is the correct amount of child support to be awarded. Liability for support shall be determined retroactively for the period measured from the date that the proceeding was commenced by the filing of an action with any court provided the complainant exercised due diligence in the service of the respondent or, if earlier, the date an order of the Department of Social Services entered pursuant to Title 63.2 and directing payment of support was delivered to the sheriff or process server for service on the obligor.

In order to rebut the presumption, the court shall make written findings in the order, which findings may be incorporated by reference, that the application of such guidelines would be unjust or inappropriate in a particular case. The finding that rebuts the guidelines shall state the amount of support that would have been required under the guidelines, shall give a justification of why the order varies from the guidelines, and shall be determined by relevant evidence pertaining to the following factors affecting the obligation, the ability of each party to provide child support, and the best interests of the child:

1. Actual monetary support for other family members or former family members;

2. Arrangements regarding custody of the children, including the cost of visitation travel;

3. Imputed income to a party who is voluntarily unemployed or voluntarily under-employed; provided that income may not be imputed to a custodial parent when a child is not in school, child care services are not available and the cost of such child care services are not included in the computation and provided further, that any consideration of imputed income based on a change in a party's employment shall be evaluated with consideration of the good faith and reasonableness of employment decisions made by the party, including to attend and complete an educational or vocational program likely to maintain or increase the party's earning potential;

4. Any child care costs incurred on behalf of the child or children due to the attendance of a custodial parent in an educational or vocational program likely to maintain or increase the party's earning potential;

5. Debts of either party arising during the marriage for the benefit of the child;

6. Direct payments ordered by the court for maintaining life insurance coverage pursuant to subsection D, education expenses, or other court-ordered direct payments for the benefit of the child;

7. Extraordinary capital gains such as capital gains resulting from the sale of the marital abode;

8. Any special needs of a child resulting from any physical, emotional, or medical condition;

9. Independent financial resources of the child or children;

10. Standard of living for the child or children established during the marriage;

11. Earning capacity, obligations, financial resources, and special needs of each parent;

12. Provisions made with regard to the marital property under § 20-107.3, where said property earns income or has an income-earning potential;

13. Tax consequences to the parties including claims for exemptions, child tax credit, and child care credit for dependent children;

14. A written agreement, stipulation, consent order, or decree between the parties which includes the amount of child support; and

15. Such other factors as are necessary to consider the equities for the parents and children.

C. In any proceeding under this title, Title 16.1, or Title 63.2 on the issue of determining child support, the court shall have the authority to order either party or both parties to provide health care coverage or cash medical support, as defined in § 63.2-1900, or both, for dependent children if reasonable under all the circumstances and health care coverage for a spouse or former spouse.

D. In any proceeding under this title, Title 16.1, or Title 63.2 on the issue of determining child support, the court shall have the authority to order a party to (i) maintain any existing life insurance policy on the life of either party provided the party so ordered has the right to designate a beneficiary and (ii) designate a child or children of the parties as the beneficiary of all or a portion of such life insurance for so long as the party so ordered has a statutory obligation to pay child support for the child or children.

E. Except when the parties have otherwise agreed, in any proceeding under this title, Title 16.1, or Title 63.2 on the issue of determining child support, the court shall have the authority to and may, in its discretion, order one party to execute all appropriate tax forms or waivers to grant to the other party the right to take the income tax dependency exemption for any tax year or future years, for any child or children of the parties for federal and state income tax purposes.

F. Notwithstanding any other provision of law, any amendments to this section shall not be retroactive to a date before the effective date of the amendment, and shall not be the basis for a material change in circumstances upon which a modification of child support may be based.

G. Child support payments, whether current or arrears, received by a parent for the benefit of and owed to a child in the parent's custody, whether the payments were ordered under this title, Title 16.1, or Title 63.2, shall not be subject to garnishment. A depository wherein child support payments have been deposited on behalf of and traceable to an individual shall not be required to determine the portion of deposits that are subject to garnishment.

H. In any proceeding on the issue of determining child or spousal support or an action for separate maintenance under this title, Title 16.1, or Title 63.2, when the earning capacity, voluntary unemployment, or voluntary under-employment of a party is in controversy, the court in which the action is pending, upon the motion of any party and for good cause shown, may order a party to submit to a vocational evaluation by a vocational expert employed by the moving party, including, but not limited to, any interviews and testing as requested by the expert. The order may permit the attendance of the vocational expert at the deposition of the person to be evaluated. The order shall specify the name and address of the expert, the scope of the evaluation, and shall fix the time for filing the report with the court and furnishing copies to the parties. The court may award costs or fees for the evaluation and the services of the expert at any time during the proceedings. The provisions of this section shall not preclude the applicability of any other rule or law.

1986, c. 461; 1988, c. 907; 1989, c. 599; 1990, c. 567; 1991, cc. 545, 588; 1992, cc. 543, 716, 860; 1993, cc. 520, 534; 1994, c. 764; 1995, c. 261; 1996, c. 491; 1998, cc. 592, 612; 2001, c. 809; 2004, cc. 204, 1008; 2006, cc. 785, 798; 2007, c. 872; 2009, c. 713; 2010, c. 176; 2013, cc. 276, 522.



§ 20-108.2. Guideline for determination of child support; quadrennial review by Child Support Guidelines Review Panel; executive summary

A. There shall be a rebuttable presumption in any judicial or administrative proceeding for child support under this title or Title 16.1 or 63.2, including cases involving split custody or shared custody, that the amount of the award which would result from the application of the guidelines set forth in this section is the correct amount of child support to be awarded. In order to rebut the presumption, the court shall make written findings in the order as set out in § 20-108.1, which findings may be incorporated by reference, that the application of the guidelines would be unjust or inappropriate in a particular case as determined by relevant evidence pertaining to the factors set out in § 20-108.1. The Department of Social Services shall set child support at the amount resulting from computations using the guidelines set out in this section pursuant to the authority granted to it in Chapter 19 (§ 63.2-1900 et seq.) of Title 63.2 and subject to the provisions of § 63.2-1918.

B. For purposes of application of the guideline, a basic child support obligation shall be computed using the schedule set out below. For combined monthly gross income amounts falling between amounts shown in the schedule, basic child support obligation amounts shall be extrapolated. However, unless one of the following exemptions applies where the sole custody child support obligation as computed pursuant to subdivision G 1 is less than the statutory minimum per month, there shall be a presumptive minimum child support obligation of the statutory minimum per month payable by the payor parent. If the gross income of the obligor is equal to or less than 150 percent of the federal poverty level promulgated by the U.S. Department of Health and Human Services from time to time, then the court, upon hearing evidence that there is no ability to pay the presumptive statutory minimum, may set an obligation below the presumptive statutory minimum provided doing so does not create or reduce a support obligation to an amount which seriously impairs the custodial parent's ability to maintain minimal adequate housing and provide other basic necessities for the child. Exemptions from this presumptive minimum monthly child support obligation shall include: parents unable to pay child support because they lack sufficient assets from which to pay child support and who, in addition, are institutionalized in a psychiatric facility; are imprisoned for life with no chance of parole; are medically verified to be totally and permanently disabled with no evidence of potential for paying child support, including recipients of Supplemental Security Income (SSI); or are otherwise involuntarily unable to produce income. "Number of children" means the number of children for whom the parents share joint legal responsibility and for whom support is being sought.

SCHEDULE OF MONTHLY BASIC CHILD SUPPORT OBLIGATIONS

For gross monthly incomes above $35,000, add the amount of child support for $35,000 to the following percentages of gross income above $35,000.

C. For purposes of this section, "gross income" means all income from all sources, and shall include, but not be limited to, income from salaries, wages, commissions, royalties, bonuses, dividends, severance pay, pensions, interest, trust income, annuities, capital gains, social security benefits except as listed below, workers' compensation benefits, unemployment insurance benefits, disability insurance benefits, veterans' benefits, spousal support, rental income, gifts, prizes or awards.

If a parent's gross income includes disability insurance benefits, it shall also include any amounts paid to or for the child who is the subject of the order and derived by the child from the parent's entitlement to disability insurance benefits. To the extent that such derivative benefits are included in a parent's gross income, that parent shall be entitled to a credit against his or her ongoing basic child support obligation for any such amounts, and, if the amount of the credit exceeds the parent's basic child support obligations, the credit may be used to reduce arrearages.

Gross income shall be subject to deduction of reasonable business expenses for persons with income from self-employment, a partnership, or a closely held business. "Gross income" shall not include:

1. Benefits from public assistance and social services programs as defined in § 63.2-100;

2. Federal supplemental security income benefits;

3. Child support received; or

4. Income received by the payor from secondary employment income not previously included in "gross income," where the payor obtained the income to discharge a child support arrearage established by a court or administrative order and the payor is paying the arrearage pursuant to the order. "Secondary employment income" includes but is not limited to income from an additional job, from self-employment, or from overtime employment. The cessation of such secondary income upon the payment of the arrearage shall not be the basis for a material change in circumstances upon which a modification of child support may be based.

For purposes of this subsection: (i) spousal support received shall be included in gross income and spousal support paid shall be deducted from gross income when paid pursuant to an order or written agreement and (ii) one-half of any self-employment tax paid shall be deducted from gross income.

Where there is an existing court or administrative order or written agreement relating to the child or children of a party to the proceeding, who are not the child or children who are the subject of the present proceeding, then there is a presumption that there shall be deducted from the gross income of the party subject to such order or written agreement, the amount that the party is actually paying for the support of a child or children pursuant to such order or agreement.

Where a party to the proceeding has a natural or adopted child or children in the party's household or primary physical custody, and the child or children are not the subject of the present proceeding, there is a presumption that there shall be deducted from the gross income of that party the amount as shown on the Schedule of Monthly Basic Child Support Obligations contained in subsection B that represents that party's support obligation based solely on that party's income as being the total income available for the natural or adopted child or children in the party's household or primary physical custody, who are not the subject of the present proceeding. Provided, however, that the existence of a party's financial responsibility for such a child or children shall not of itself constitute a material change in circumstances for modifying a previous order of child support in any modification proceeding. Any adjustment to gross income under this subsection shall not create or reduce a support obligation to an amount which seriously impairs the custodial parent's ability to maintain minimal adequate housing and provide other basic necessities for the child, as determined by the court.

In cases in which retroactive liability for support is being determined, the court or administrative agency may use the gross monthly income of the parties averaged over the period of retroactivity.

D. Except for good cause shown or the agreement of the parties, in addition to any other child support obligations established pursuant to this section, any child support order shall provide that the parents pay in proportion to their gross incomes, as used for calculating the monthly support obligation, any reasonable and necessary unreimbursed medical or dental expenses. The method of payment of those expenses shall be contained in the support order. Each parent shall pay his respective share of expenses as those expenses are incurred. Any amount paid under this subsection shall not be adjusted by, nor added to, the child support calculated in accordance with subsection G. For the purposes of this section, medical or dental expenses shall include but not be limited to eyeglasses, prescription medication, prosthetics, orthodontics, and mental health or developmental disabilities services, including but not limited to services provided by a social worker, psychologist, psychiatrist, counselor, or therapist.

E. The costs for health care coverage as defined in § 63.2-1900, vision care coverage, and dental care coverage for the child or children who are the subject of the child support order that are being paid by a parent or that parent's spouse shall be added to the basic child support obligation. To determine the cost to be added to the basic child support obligation, the cost per person shall be applied to the child or children who are subject of the child support order. If the per child cost is provided by the insurer, that is the cost per person. Otherwise, to determine the cost per person, the cost of individual coverage for the policy holder shall be subtracted from the total cost of the coverage, and the remaining amount shall be divided by the number of remaining covered persons.

F. Any child-care costs incurred on behalf of the child or children due to employment of the custodial parent shall be added to the basic child support obligation. Child-care costs shall not exceed the amount required to provide quality care from a licensed source. When requested by the noncustodial parent, the court may require the custodial parent to present documentation to verify the costs incurred for child care under this subsection. Where appropriate, the court shall consider the willingness and availability of the noncustodial parent to provide child care personally in determining whether child-care costs are necessary or excessive. Upon the request of either party, and upon a showing of the tax savings a party derives from child-care cost deductions or credits, the court shall factor actual tax consequences into its calculation of the child-care costs to be added to the basic child support obligation.

G. 1. Sole custody support. The sole custody total monthly child support obligation shall be established by adding (i) the monthly basic child support obligation, as determined from the schedule contained in subsection B, (ii) costs for health care coverage to the extent allowable by subsection E, and (iii) work-related child-care costs and taking into consideration all the factors set forth in subsection B of § 20-108.1. The total monthly child support obligation shall be divided between the parents in the same proportion as their monthly gross incomes bear to their monthly combined gross income. The monthly obligation of each parent shall be computed by multiplying each parent's percentage of the parents' monthly combined gross income by the total monthly child support obligation.

However, the monthly obligation of the noncustodial parent shall be reduced by the cost for health care coverage to the extent allowable by subsection E when paid directly by the noncustodial parent or that parent's spouse. Unreimbursed medical and dental expenses shall be calculated and allocated in accordance with subsection D.

2. Split custody support. In cases involving split custody, the amount of child support to be paid shall be the difference between the amounts owed by each parent as a noncustodial parent, computed in accordance with subdivision 1, with the noncustodial parent owing the larger amount paying the difference to the other parent. Unreimbursed medical and dental expenses shall be calculated and allocated in accordance with subsection D.

For the purpose of this section and § 20-108.1, split custody shall be limited to those situations where each parent has physical custody of a child or children born of the parents, born of either parent and adopted by the other parent or adopted by both parents. For the purposes of calculating a child support obligation where split custody exists, a separate family unit exists for each parent, and child support for that family unit shall be calculated upon the number of children in that family unit who are born of the parents, born of either parent and adopted by the other parent or adopted by both parents. Where split custody exists, a parent is a custodial parent to the children in that parent's family unit and is a noncustodial parent to the children in the other parent's family unit.

3. Shared custody support.

(a) Where a party has custody or visitation of a child or children for more than 90 days of the year, as such days are defined in subdivision G 3 (c), a shared custody child support amount based on the ratio in which the parents share the custody and visitation of any child or children shall be calculated in accordance with this subdivision. The presumptive support to be paid shall be the shared custody support amount, unless a party affirmatively shows that the sole custody support amount calculated as provided in subdivision G 1 is less than the shared custody support amount. If so, the lesser amount shall be the support to be paid. For the purposes of this subsection, the following shall apply:

(i) Income share. "Income share" means a parent's percentage of the combined monthly gross income of both parents. The income share of a parent is that parent's gross income divided by the combined gross incomes of the parties.

(ii) Custody share. "Custody share" means the number of days that a parent has physical custody, whether by sole custody, joint legal or joint residential custody, or visitation, of a shared child per year divided by the number of days in the year. The actual or anticipated "custody share" of the parent who has or will have fewer days of physical custody shall be calculated for a one-year period. The "custody share" of the other parent shall be presumed to be the number of days in the year less the number of days calculated as the first parent's "custody share." For purposes of this calculation, the year may begin on such date as is determined in the discretion of the court, and the day may begin at such time as is determined in the discretion of the court. For purposes of this calculation, a day shall be as defined in subdivision G 3 (c).

(iii) Shared support need. "Shared support need" means the presumptive guideline amount of needed support for the shared child or children calculated pursuant to subsection B of this section, for the combined gross income of the parties and the number of shared children, multiplied by 1.4.

(iv) Sole custody support. "Sole custody support" means the support amount determined in accordance with subdivision G 1.

(b) Support to be paid. The shared support need of the shared child or children shall be calculated pursuant to subdivision G 3 (a)(iii). This amount shall then be multiplied by the other parent's custody share. To that sum for each parent shall be added the other parent's or that parent's spouse's cost of health care coverage to the extent allowable by subsection E, plus the other parent's work-related child-care costs to the extent allowable by subsection F. This total for each parent shall be multiplied by that parent's income share. The support amounts thereby calculated that each parent owes the other shall be subtracted one from the other and the difference shall be the shared custody support one parent owes to the other, with the payor parent being the one whose shared support is the larger. Unreimbursed medical and dental expenses shall be calculated and allocated in accordance with subsection D.

(c) Definition of a day. For the purposes of this section, "day" means a period of 24 hours; however, where the parent who has the fewer number of overnight periods during the year has an overnight period with a child, but has physical custody of the shared child for less than 24 hours during such overnight period, there is a presumption that each parent shall be allocated one-half of a day of custody for that period.

(d) Minimum standards. Any calculation under this subdivision shall not create or reduce a support obligation to an amount which seriously impairs the custodial parent's ability to maintain minimal adequate housing and provide other basic necessities for the child. If the gross income of either party is equal to or less than 150 percent of the federal poverty level promulgated by the U.S. Department of Health and Human Services from time to time, then the shared custody support calculated pursuant to this subsection shall not be the presumptively correct support and the court may consider whether the sole custody support or the shared custody support is more just and appropriate.

(e) Support modification. When there has been an award of child support based on the shared custody formula and one parent consistently fails to exercise custody or visitation in accordance with the parent's custody share upon which the award was based, there shall be a rebuttable presumption that the support award should be modified.

(f) In the event that the shared custody support calculation indicates that the net support is to be paid to the parent who would not be the parent receiving support pursuant to the sole custody calculation, then the shared support shall be deemed to be the lesser support.

H. The Secretary of Health and Human Resources shall ensure that the guideline set out in this section is reviewed by October 31, 2001, and every four years thereafter, by the Child Support Guidelines Review Panel, consisting of 15 members comprised of four legislative members and 11 nonlegislative citizen members. Members shall be appointed as follows: three members of the House Committee for Courts of Justice, upon the recommendation of the chairman of such committee, to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; one member of the Senate Committee for Courts of Justice, upon the recommendation of the chairman of such committee, to be appointed by the Senate Committee on Rules; and one representative of a juvenile and domestic relations district court, one representative of a circuit court, one representative of the Department of Social Services' Division of Child Support Enforcement, three members of the Virginia State Bar, two custodial parents, two noncustodial parents, and one child advocate, upon the recommendation of the Secretary of Health and Human Resources, to be appointed by the Governor. The Panel shall determine the adequacy of the guideline for the determination of appropriate awards for the support of children by considering current research and data on the cost of and expenditures necessary for rearing children, and any other resources it deems relevant to such review. The Panel shall report its findings to the General Assembly as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports before the General Assembly next convenes following such review.

Legislative members shall serve terms coincident with their terms of office. Nonlegislative citizen members shall serve at the pleasure of the Governor. All members may be reappointed. Appointments to fill vacancies, other than by expiration of a term, shall be made for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

Legislative members shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation for the performance of their duties as provided in § 2.2-2813. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Department of Social Services.

The Department of Social Services shall provide staff support to the Panel. All agencies of the Commonwealth shall provide assistance to the Panel, upon request.

The chairman of the Panel shall submit to the Governor and the General Assembly a quadrennial executive summary of the interim activity and work of the Panel no later than the first day of 2006 regular session of the General Assembly and every four years thereafter. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

1988, c. 907; 1989, cc. 578, 579, 599; 1991, cc. 545, 588; 1992, cc. 79, 716, 860; 1995, cc. 1, 481; 1996, cc. 491, 947, 1029; 1998, c. 618; 1999, cc. 690, 808, 836; 2000, cc. 219, 305, 376, 384, 461; 2001, cc. 193, 809; 2002, cc. 650, 747; 2003, c. 885; 2004, cc. 907, 1008; 2005, c. 758; 2006, cc. 785, 798; 2008, c. 697; 2009, c. 713; 2010, c. 243; 2014, c. 667; 2015, c. 510.



§ 20-109. Changing maintenance and support for a spouse; effect of stipulations as to maintenance and support for a spouse; cessation upon cohabitation, remarriage or death

A. Upon petition of either party the court may increase, decrease, or terminate the amount or duration of any spousal support and maintenance that may thereafter accrue, whether previously or hereafter awarded, as the circumstances may make proper. Upon order of the court based upon clear and convincing evidence that the spouse receiving support has been habitually cohabiting with another person in a relationship analogous to a marriage for one year or more commencing on or after July 1, 1997, the court shall terminate spousal support and maintenance unless (i) otherwise provided by stipulation or contract or (ii) the spouse receiving support proves by a preponderance of the evidence that termination of such support would be unconscionable. The provisions of this subsection shall apply to all orders and decrees for spousal support, regardless of the date of the suit for initial setting of support, the date of entry of any such order or decree, or the date of any petition for modification of support.

B. The court may consider a modification of an award of spousal support for a defined duration upon petition of either party filed within the time covered by the duration of the award. Upon consideration of the factors set forth in subsection E of § 20-107.1, the court may increase, decrease or terminate the amount or duration of the award upon finding that (i) there has been a material change in the circumstances of the parties, not reasonably in the contemplation of the parties when the award was made or (ii) an event which the court anticipated would occur during the duration of the award and which was significant in the making of the award, does not in fact occur through no fault of the party seeking the modification. The provisions of this subsection shall apply only to suits for initial spousal support orders filed on or after July 1, 1998, and suits for modification of spousal support orders arising from suits for initial support orders filed on or after July 1, 1998.

C. In suits for divorce, annulment and separate maintenance, and in proceedings arising under subdivision A 3 or subsection L of § 16.1-241, if a stipulation or contract signed by the party to whom such relief might otherwise be awarded is filed before entry of a final decree, no decree or order directing the payment of support and maintenance for the spouse, suit money, or counsel fee or establishing or imposing any other condition or consideration, monetary or nonmonetary, shall be entered except in accordance with that stipulation or contract. If such a stipulation or contract is filed after entry of a final decree and if any party so moves, the court shall modify its decree to conform to such stipulation or contract.

D. Unless otherwise provided by stipulation or contract, spousal support and maintenance shall terminate upon the death of either party or remarriage of the spouse receiving support. The spouse entitled to support shall have an affirmative duty to notify the payor spouse immediately of remarriage at the last known address of the payor spouse.

Code 1919, § 5111; 1934, p. 516; 1938, p. 784; 1944, p. 397; 1948, p. 593; 1972, c. 482; 1975, c. 644; 1977, c. 222; 1978, c. 746; 1987, c. 694; 1994, c. 518; 1997, c. 241; 1998, c. 604; 2000, cc. 218, 221; 2001, cc. 725, 740.



§ 20-109.1. Affirmation, ratification and incorporation by reference in decree of agreement between parties

Any court may affirm, ratify and incorporate by reference in its decree dissolving a marriage or decree of divorce whether from the bond of matrimony or from bed and board, or by a separate decree prior to or subsequent to such decree, or in a decree entered in a suit for annulment or separate maintenance, and in a proceeding arising under subsection A 3 or L of § 16.1-241, any valid agreement between the parties, or provisions thereof, concerning the conditions of the maintenance of the parties, or either of them and the care, custody and maintenance of their minor children, or establishing or imposing any other condition or consideration, monetary or nonmonetary. Provisions in such agreements for the modification of child support shall be valid and enforceable. Unless otherwise provided for in such agreement or decree incorporating such agreement, such future modifications shall not require a subsequent court decree. This section shall be subject to the provisions of § 20-108. Where the court affirms, ratifies and incorporates by reference in its decree such agreement or provision thereof, it shall be deemed for all purposes to be a term of the decree, and enforceable in the same manner as any provision of such decree. The provisions of this section shall apply to any decree hereinbefore or hereinafter entered affirming, ratifying and incorporating an agreement as provided herein. Upon the death or remarriage of the spouse receiving support, spousal support shall terminate unless otherwise provided by stipulation or contract. In any case where jurisdiction is obtained over a nonresident defendant by order of publication or by acceptance of service pursuant to § 20-99.1:1, any properly acknowledged and otherwise valid agreement entered into between the parties may be affirmed, ratified and incorporated as provided in this section.

1970, c. 501; 1972, c. 482; 1978, c. 746; 1979, c. 659; 1982, c. 312; 1987, c. 424; 1996, c. 331; 2003, c. 260.



§ 20-110. Maintenance and support for a spouse to cease on remarriage

If any former spouse to whom support and maintenance has been awarded shall thereafter marry, such support and maintenance shall cease as of the date of such marriage. The spouse entitled to current support shall have an affirmative duty to notify the payor spouse immediately of such remarriage. Failure of such spouse to notify the payor shall entitle the payor to restitution equal to the amount of any current support and maintenance paid after the date of the remarriage, together with interest from the date of the remarriage and reasonable attorney's fees and costs.

Code 1919, § 5111; 1944, p. 397; 1948, p. 593; 1975, c. 644; 2000, c. 221.



§ 20-111. Decree of divorce from bond of matrimony extinguishes contingent property rights

Upon the entry of a decree of divorce from the bond of matrimony, all contingent rights of either consort in the real and personal property of the other then existing, or thereafter acquired, including the right of survivorship in real or personal property title to which is vested in the parties as joint tenants or as tenants by the entirety, with survivorship as at common law, shall be extinguished, and such estate by the entirety shall thereupon be converted into a tenancy in common.

Code 1919, § 5111; 1926, p. 105; 1927, p. 184; 1934, p. 516; 1938, p. 784; 1944, p. 397; 1948, p. 593.



§ 20-111.1. Revocation of death benefits by divorce or annulment

A. Except as otherwise provided under federal law or law of this Commonwealth, upon the entry of a decree of annulment or divorce from the bond of matrimony on and after July 1, 1993, any revocable beneficiary designation contained in a then existing written contract owned by one party that provides for the payment of any death benefit to the other party is revoked. A death benefit prevented from passing to a former spouse by this section shall be paid as if the former spouse had predeceased the decedent. The payor of any death benefit shall be discharged from all liability upon payment in accordance with the terms of the contract providing for the death benefit, unless the payor receives written notice of a revocation under this section prior to payment.

B. The term "death benefit" includes any payments under a life insurance contract, annuity, retirement arrangement, compensation agreement or other contract designating a beneficiary of any right, property or money in the form of a death benefit.

C. This section shall not apply (i) to the extent a decree of annulment or divorce from the bond of matrimony, or a written agreement of the parties provides for a contrary result as to specific death benefits, or (ii) to any trust or any death benefit payable to or under any trust.

D. If this section is preempted by federal law with respect to the payment of any death benefit, a former spouse who, not for value, receives the payment of any death benefit that the former spouse is not entitled to under this section is personally liable for the amount of the payment to the person who would have been entitled to it were this section not preempted.

E. Every decree of annulment or divorce from the bond of matrimony entered on or after July 1, 2012, shall contain the following notice in conspicuous, bold print:

Beneficiary designations for any death benefit, as defined in subsection B of § 20-111.1 of the Code of Virginia, made payable to a former spouse may or may not be automatically revoked by operation of law upon the entry of a final decree of annulment or divorce. If a party intends to revoke any beneficiary designation made payable to a former spouse following the annulment or divorce, the party is responsible for following any and all instructions to change such beneficiary designation given by the provider of the death benefit. Otherwise, existing beneficiary designations may remain in full force and effect after the entry of a final decree of annulment or divorce.

1993, c. 417; 2007, c. 306; 2012, c. 493.



§ 20-112. Notice when proceedings reopened

When the proceedings are reopened to increase, decrease or terminate maintenance and support for a spouse or for a child, or to request additional orders to effectuate previous orders entered pursuant to § 20-107.3, the petitioning party shall give such notice to the other party by service of process or by order of publication as is required by law. Except as provided by § 20-110, no support order may be retroactively modified, but may be modified with respect to any period during which there is a pending petition for modification in any court, but only from the date that notice of such petition has been given to the responding party.

Code 1919, § 5111; 1944, p. 397; 1948, p. 593; 1975, c. 644; 1987, c. 649; 1991, c. 698; 2000, c. 221; 2004, c. 204.



§ 20-113. Procedure when respondent fails to perform order for support and maintenance of child or spouse or owes support and maintenance or additional support and maintenance

The court, when it finds the respondent has failed to perform the order of the court concerning the custody or the maintenance and support of the child or support and maintenance of the spouse, or under the existing circumstances is under the duty to render support or additional support to the child or to pay for the support and maintenance of the spouse, may proceed to deal with the respondent as provided in §§ 20-79.1, 20-114, and 20-115. In addition, the court may enter a qualified domestic relations order or other order for the purpose of enforcing a support order by attaching or garnishing any pension, profit-sharing, or deferred compensation plan or retirement benefits pursuant to the United States Internal Revenue Code or other applicable federal laws. The court may revise and alter its decree as to the child or support and maintenance of the spouse, and grant leave to the petitioner to proceed in the appropriate juvenile and domestic relations district court in conformity with any applicable law; or it may, at the application of any party or on its own motion certify its final order granting support of the child or support and maintenance of the spouse to such juvenile and domestic relations district court for enforcement of collection as though such order had been made in such juvenile and domestic relations district court, in accordance with § 20-79 (c).

When the petitioner has been granted leave to proceed in a juvenile and domestic relations district court all proceedings thereafter shall conform to the provisions of Chapter 5 (§ 20-61 et seq.).

Code 1919, § 5111; 1944, p. 398; 1948, p. 593; 1964, c. 273; 1968, c. 483; 1970, c. 761; 1975, c. 644; 1982, c. 298; 2012, c. 39.



§ 20-114. Recognizance for compliance with order or decree

Upon the entry, or thereafter, of any order or decree for support and maintenance for a spouse or a child or children in a pending or concluded divorce suit, a mensa et thoro or a vinculo matrimonii or suit for separate maintenance, the court in its discretion may require the giving of a recognizance, with or without surety, for compliance therewith, by the party against whom such order or decree is entered.

1942, p. 639; Michie Code 1942, § 5111a; 1975, c. 644.



§ 20-115. Commitment and sentence for failure to comply with order or decree

Upon failure or refusal to give the recognizance provided for in § 20-114, or upon conviction of any party for contempt of court in (i) failing or refusing to comply with any order or decree for support and maintenance for a spouse or for a child or children or (ii) willfully failing or refusing to comply with any order entered pursuant to § 20-103 or § 20-107.3, the court (i) may commit and sentence such party to a local correctional facility as provided for in § 20-61 and (ii) may assign the party to a work release program pursuant to § 53.1-131 or to perform public service work; in either event the assignment shall be for a fixed or indeterminate period or until the further order of the court. However, in no event shall commitment or work assignment be for more than twelve months. The sum or sums as provided for in § 20-63, shall be paid as therein set forth, to be used for the support and maintenance of the spouse or the child or children for whose benefit such order or decree provided.

1942, p. 639; Michie Code 1942, § 5111a; 1975, c. 644; 1991, c. 698; 1995, c. 428.



§ 20-116. Effect of divorce from bed and board and what court may decree

In granting a divorce from bed and board, the court may decree that the parties be perpetually separated and protected in their persons and property. Such decree shall operate upon property thereafter acquired, and upon the personal rights and legal capacities of the parties, as a decree for a divorce from the bond of matrimony, except that neither party shall marry again during the life of the other.

Code 1919, § 5112.



§ 20-117. Divorce from bond of matrimony after divorce from bed and board

The granting of a divorce from bed and board shall not be a bar to either party obtaining a divorce from the bonds of matrimony on any ground which would justify a divorce from the bonds of matrimony if no divorce from bed and board had been granted, unless the cause for absolute divorce was existing and known to the party applying for the divorce from the bonds of matrimony before the decree of divorce from bed and board was entered.

1934, p. 504; Michie Code 1942, § 5112a.



§ 20-118. Prohibition of remarriage pending appeal from divorce decree; certain marriages validated

On the dissolution of the bond of matrimony for any cause arising subsequent to the date of the marriage, if objections or exceptions are noted or filed to the final decree and a bond is given staying the execution thereof, the court shall decree that neither party shall remarry pending the perfecting of an appeal from said final judgment of the trial court.

Marriages heretofore celebrated in violation of any prohibition against remarriage shall not hereafter be deemed to be invalid because of the violation of such prohibition, provided that the parties to such a marriage have continued to reside together as husband and wife until the first day of July, 1960, or until such time as one of the parties dies prior to July 1, 1960.

Code 1919, § 5113; 1934, p. 445; 1944, p. 181; 1960, c. 399; 1962, c. 290.



§ 20-119. Repealed

Repealed by Acts 1975, c. 644.



§ 20-120. Revocation of decree from bed and board

A decree of divorce from bed and board entered in a suit pursuant to § 20-95 shall at any time thereafter, upon submission of an order endorsed by both parties or counsel, be revoked by the same court which entered such decree of divorce.

Code 1919, § 5115; 1926, p. 859; 1934, p. 21; 1942, p. 158; 1946, p. 264; 1948, p. 539; 1975, c. 644; 1984, c. 537.



§ 20-121. Merger of decree for divorce from bed and board with decree for divorce from bond of matrimony

In any case where a decree of divorce from bed and board has been granted, and the court shall determine that one year has elapsed since the event which gave rise to such divorce or, in any case where the parties have entered into a separation agreement and there are no minor children either born of the parties, born of either party and adopted by the other or adopted by both parties, that six months has elapsed since such event, and the parties have been separated without interruption since such divorce was granted and no reconciliation is probable, it may merge such decree into a decree for divorce from the bond of matrimony upon application of either party. The injured party need not give the guilty party notice of his application to the court if such application is limited to such merger nor of the taking of depositions in support thereof, but shall give due notice if he raises new matters. If the guilty party initiates proceedings for such merger he shall give the other party ten days' notice thereof. No final decree for divorce entered in such a case shall terminate or otherwise affect any restraining order, or order for the payment of costs, counsel fees, support and maintenance for a spouse or child or children except as specifically provided in such decree. The provisions of this section shall apply to the divorces from bed and board, which have been heretofore granted.

Code 1919, § 5115; 1926, p. 859; 1934, p. 21; 1942, p. 158; 1946, p. 264; 1948, p. 539; 1950, p. 634; 1952, c. 100; 1960, c. 19; 1968, c. 326; 1975, c. 644; 1979, c. 1; 1987, c. 38; 1988, c. 404.



§ 20-121.01. Decree of divorce from bonds of matrimony without decree from bed and board

In any case where willful desertion or cruelty is the ground for divorce and the bill of complaint prays for a divorce from bed and board the court may enter a decree of divorce from the bonds of matrimony without the entry of a decree from bed and board if the statutory period, as set out in § 20-121, has elapsed prior to the entry of said decree and if the court shall be of the opinion that no reconciliation has taken place, or is probable.

1956, c. 93; 1970, c. 538; 1975, c. 644.



§ 20-121.02. Decree of divorce without amended bill or amended cross-bill

In any divorce suit wherein a bill of complaint or cross-bill prays for a divorce from the bonds of matrimony under § 20-91 or prays for a divorce from bed and board under § 20-95, at such time as there exists in either party's favor grounds for a divorce from the bonds of matrimony under § 20-91 A (9), either party may move the court wherein such divorce suit is pending for a divorce from the bonds of matrimony on the grounds set out in § 20-91 A (9) without amending the bill of complaint or cross-bill.

1977, c. 283; 1984, c. 633; 1986, c. 252; 1988, c. 362; 1989, c. 207 .



§ 20-121.03. Identifying information confidential; separate addendum

Any petition, pleading, motion, order, or decree filed under this chapter, including any agreements of the parties or transcripts, shall not contain the social security number of any party or of any minor child of any party, or any financial information of any party that provides identifying account numbers for specific assets, liabilities, accounts, or credit cards. Such information if required by law to be provided to a governmental agency or required to be recorded for the benefit or convenience of the parties, shall be contained in a separate addendum filed by the attorney or party. Such separate addendum shall be used to distribute the information only as required by law. Such addendum shall otherwise be made available only to the parties, their attorneys, and to such other persons as the court in its discretion may allow. The attorney or party who prepares or submits a petition, pleading, motion, agreement, order, or decree shall ensure that any information protected pursuant to this section is removed prior to filing with the clerk and that any separate addendum is incorporated by reference into the petition, pleading, motion, agreement, order or decree. The clerk has the authority to reject any petition, pleading, motion, agreement, order, or decree for recordation as a land record that does not comply with the provisions of this section.

2005, c. 500; 2006, c. 734; 2007, cc. 548, 626.



§ 20-121.1. Reinstatement of suit

In any suit which has been stricken from the docket, and in which complete relief has not been obtained, upon the motion or application of either party to the original proceedings, the same shall be reinstated upon the docket for such purposes as may be necessary to grant full relief to all parties.

1948, p. 540; Michie Suppl. 1948, § 5115.



§ 20-121.2. Validation of absolute divorce granted where no decree from bed and board

Any absolute divorce granted in this Commonwealth under circumstances in which the bill of complaint prayed for a divorce from bed and board with leave to merger the same into an absolute divorce at the end of the statutory period and in which the decree of absolute divorce was entered with no decree from bed and board because the statutory period elapsed prior to the entry of said decree, is hereby validated, provided such divorce proceeding was otherwise conducted according to law.

1956, c. 136.



§ 20-121.3. Validation of certain divorces granted prior to April 23, 1962

Every divorce granted by any court of record of this Commonwealth prior to April 23, 1962, and otherwise valid shall be valid notwithstanding the fact that depositions were taken, and not continued or adjourned, on a date other than that specified in the notice to take depositions.

1970, c. 414.



§ 20-121.4. Restoration of former name

Upon decreeing a divorce from the bond of matrimony the court shall, on motion of a party who changed his or her name by reason of the marriage, restore such party's former name or maiden name by separate order meeting the requirements of § 8.01-217.

1979, c. 1; 1990, c. 569; 2003, c. 258.



§ 20-122. Advertising offer to obtain divorces

Whosoever prints, publishes, distributes, or circulates, or causes to be printed, published, distributed, or circulated, any circular, pamphlet, card, handbill, advertisement, printed paper, book, newspaper, or notice of any kind, offering to procure, or aid in procuring, any divorce, or the severance, dissolution, or annulment of any marriage, either in this Commonwealth or elsewhere, shall be deemed guilty of a misdemeanor, and on conviction thereof shall be fined not less than $190 nor more than $300, provided that the provisions of this section shall not apply to a duly licensed attorney-at-law, partnership composed of duly licensed attorneys-at-law or a professional corporation incorporated for the practice of law so long as such attorney, partnership or professional corporation conducts such advertisement in accordance with the Rules of Court promulgated by the Supreme Court of Virginia. This section shall not apply to the printing or publishing of any notice or advertisement required or authorized by any law of this Commonwealth or orders of any court.

Code 1919, § 5116; 1975, c. 644; 1979, c. 438.



§ 20-123. Repealed

Repealed by Acts 1964, c. 99.



§ 20-124. Sequestration of record

Upon motion of a party to any suit under this chapter, the court may order the record thereof or any agreement of the parties, filed therein, to be sealed and withheld from public inspection and thereafter the same shall only be opened to the parties, their respective attorneys, and to such other persons as the judge of such court at his discretion decides have a proper interest therein.

1978, c. 484; 1990, c. 623 .



§ 20-124.1. Definitions

As used in this chapter:

"Joint custody" means (i) joint legal custody where both parents retain joint responsibility for the care and control of the child and joint authority to make decisions concerning the child even though the child's primary residence may be with only one parent, (ii) joint physical custody where both parents share physical and custodial care of the child, or (iii) any combination of joint legal and joint physical custody which the court deems to be in the best interest of the child.

"Person with a legitimate interest" shall be broadly construed and includes, but is not limited to, grandparents, step-grandparents, stepparents, former stepparents, blood relatives and family members provided any such party has intervened in the suit or is otherwise properly before the court. The term shall be broadly construed to accommodate the best interest of the child. A party with a legitimate interest shall not include any person (i) whose parental rights have been terminated by court order, either voluntarily or involuntarily, (ii) whose interest in the child derives from or through a person whose parental rights have been terminated, either voluntarily or involuntarily, including but not limited to grandparents, stepparents, former stepparents, blood relatives and family members, if the child subsequently has been legally adopted, except where a final order of adoption is entered pursuant to § 63.2-1241, or (iii) who has been convicted of a violation of subsection A of § 18.2-61, § 18.2-63, subsection B of § 18.2-366, or an equivalent offense of another state, the United States, or any foreign jurisdiction, when the child who is the subject of the petition was conceived as a result of such violation.

"Sole custody" means that one person retains responsibility for the care and control of a child and has primary authority to make decisions concerning the child.

1994, c. 769; 1997, c. 690; 1999, c. 1028; 2000, c. 830; 2003, c. 229; 2005, c. 890; 2014, c. 653.



§ 20-124.2. Court-ordered custody and visitation arrangements

A. In any case in which custody or visitation of minor children is at issue, whether in a circuit or district court, the court shall provide prompt adjudication, upon due consideration of all the facts, of custody and visitation arrangements, including support and maintenance for the children, prior to other considerations arising in the matter. The court may enter an order pending the suit as provided in § 20-103. The procedures for determining custody and visitation arrangements shall insofar as practical, and consistent with the ends of justice, preserve the dignity and resources of family members. Mediation shall be used as an alternative to litigation where appropriate. When mediation is used in custody and visitation matters, the goals may include development of a proposal addressing the child's residential schedule and care arrangements, and how disputes between the parents will be handled in the future.

B. In determining custody, the court shall give primary consideration to the best interests of the child. The court shall assure minor children of frequent and continuing contact with both parents, when appropriate, and encourage parents to share in the responsibilities of rearing their children. As between the parents, there shall be no presumption or inference of law in favor of either. The court shall give due regard to the primacy of the parent-child relationship but may upon a showing by clear and convincing evidence that the best interest of the child would be served thereby award custody or visitation to any other person with a legitimate interest. The court may award joint custody or sole custody.

C. The court may order that support be paid for any child of the parties. The court shall also order that support will continue to be paid for any child over the age of 18 who is (i) a full-time high school student, (ii) not self-supporting, and (iii) living in the home of the party seeking or receiving child support until such child reaches the age of 19 or graduates from high school, whichever first occurs. The court may also order that support be paid or continue to be paid for any child over the age of 18 who is (a) severely and permanently mentally or physically disabled, and such disability existed prior to the child reaching the age of 18 or the age of 19 if the child met the requirements of clauses (i), (ii), and (iii); (b) unable to live independently and support himself; and (c) residing in the home of the parent seeking or receiving child support. In addition, the court may confirm a stipulation or agreement of the parties which extends a support obligation beyond when it would otherwise terminate as provided by law. The court shall have no authority to decree support of children payable by the estate of a deceased party. The court may make such further decree as it shall deem expedient concerning support of the minor children, including an order that either party or both parties provide health care coverage or cash medical support, or both.

D. In any case in which custody or visitation of minor children is at issue, whether in a circuit or district court, the court may order an independent mental health or psychological evaluation to assist the court in its determination of the best interests of the child. The court may enter such order as it deems appropriate for the payment of the costs of the evaluation by the parties.

E. The court shall have the continuing authority and jurisdiction to make any additional orders necessary to effectuate and enforce any order entered pursuant to this section or § 20-103 including the authority to punish as contempt of court any willful failure of a party to comply with the provisions of the order. A parent or other person having legal custody of a child may petition the court to enjoin and the court may enter an order to enjoin a parent of the child from filing a petition relating to custody and visitation of that child for any period of time up to 10 years if doing so is in the best interests of the child and such parent has been convicted of an offense under the laws of the Commonwealth or a substantially similar law of another state, the United States, or any foreign jurisdiction which constitutes (i) murder or voluntary manslaughter, or a felony attempt, conspiracy or solicitation to commit any such offense, if the victim of the offense was a child of the parent, a child with whom the parent resided at the time the offense occurred, or the other parent of the child, or (ii) felony assault resulting in serious bodily injury, felony bodily wounding resulting in serious bodily injury, or felony sexual assault, if the victim of the offense was a child of the parent or a child with whom the parent resided at the time of the offense. When such a petition to enjoin the filing of a petition for custody and visitation is filed, the court shall appoint a guardian ad litem for the child pursuant to § 16.1-266.

1994, c. 769; 1996, cc. 767, 879, 884; 1999, c. 574; 2003, c. 520; 2006, c. 665; 2009, c. 713; 2015, cc. 653, 654.



§ 20-124.2:1. In camera interviews of child; record

In any proceeding in a court of record to determine custody or visitation, when the court conducts an in camera interview of a minor child whose custody or visitation is at issue without the presence of the parties or their counsel, a record of the interview shall be prepared, unless the parties otherwise agree. The record of the interview shall be made a part of the record in the case unless a decision is made by the court that doing so would endanger the safety of the child. The cost of creating the record shall be taxed as costs to the parties to the proceeding.

2003, c. 1024.



§ 20-124.3. Best interests of the child; visitation

In determining best interests of a child for purposes of determining custody or visitation arrangements including any pendente lite orders pursuant to § 20-103, the court shall consider the following:

1. The age and physical and mental condition of the child, giving due consideration to the child's changing developmental needs;

2. The age and physical and mental condition of each parent;

3. The relationship existing between each parent and each child, giving due consideration to the positive involvement with the child's life, the ability to accurately assess and meet the emotional, intellectual and physical needs of the child;

4. The needs of the child, giving due consideration to other important relationships of the child, including but not limited to siblings, peers and extended family members;

5. The role that each parent has played and will play in the future, in the upbringing and care of the child;

6. The propensity of each parent to actively support the child's contact and relationship with the other parent, including whether a parent has unreasonably denied the other parent access to or visitation with the child;

7. The relative willingness and demonstrated ability of each parent to maintain a close and continuing relationship with the child, and the ability of each parent to cooperate in and resolve disputes regarding matters affecting the child;

8. The reasonable preference of the child, if the court deems the child to be of reasonable intelligence, understanding, age and experience to express such a preference;

9. Any history of family abuse as that term is defined in § 16.1-228 or sexual abuse. If the court finds such a history, the court may disregard the factors in subdivision 6; and

10. Such other factors as the court deems necessary and proper to the determination.

The judge shall communicate to the parties the basis of the decision either orally or in writing. Except in cases of consent orders for custody and visitation, this communication shall set forth the judge's findings regarding the relevant factors set forth in this section.

1994, c. 769; 1999, c. 634; 2000, c. 466; 2004, c. 221; 2009, c. 684; 2012, c. 358.



§ 20-124.3:1. Repealed

Repealed by Acts 2008, c. 809, cl. 1.



§ 20-124.4. Mediation

In any appropriate case the court shall refer the parents or persons with a legitimate interest to a dispute resolution evaluation session to be conducted by a mediator certified pursuant to guidelines promulgated by the Judicial Council at no cost and in accordance with the procedures set out in Chapter 20.2 (§ 8.01-576.4 et seq.) of Title 8.01. In assessing the appropriateness of a referral, the court shall ascertain upon motion of a party whether there is a history of family abuse. If an agreement is not reached on any issue through further mediation as agreed to by the parties, prior to the return date set by the court pursuant to § 8.01-576.5, the court shall proceed with a hearing on any unresolved issue, unless a continuance has been granted by the court. The fee of a mediator appointed in any custody, support or visitation case shall be $100 per appointment and shall be paid by the Commonwealth from the funds appropriated for payment of appointments made pursuant to subsection B of § 16.1-267.

1994, c. 769; 2000, c. 768.



§ 20-124.5. Notification of relocation

In any proceeding involving custody or visitation, the court shall include as a condition of any custody or visitation order a requirement that thirty days' advance written notice be given to the court and the other party by any party intending to relocate and of any intended change of address, unless the court, for good cause shown, orders otherwise. The court may require that the notice be in such form and contain such information as it deems proper and necessary under the circumstances of the case.

1994, c. 769.



§ 20-124.6. Access to minor's records

A. Notwithstanding any other provision of law, neither parent, regardless of whether such parent has custody, shall be denied access to the academic or health records of that parent's minor child unless otherwise ordered by the court for good cause shown or pursuant to subsection B.

B. In the case of health records, access may also be denied if the minor's treating physician or the minor's treating clinical psychologist has made a part of the minor's record a written statement that, in the exercise of his professional judgment, the furnishing to or review by the requesting parent of such health records would be reasonably likely to cause substantial harm to the minor or another person. If a health care entity denies a parental request for access to, or copies of, a minor's health record, the health care entity denying the request shall comply with the provisions of subsection F of § 32.1-127.1:03. The minor or his parent, either or both, shall have the right to have the denial reviewed as specified in subsection F of § 32.1-127.1:03 to determine whether to make the minor's health record available to the requesting parent.

C. For the purposes of this section, the meaning of the term "health record" or the plural thereof and the term "health care entity" shall be as defined in subsection B of § 32.1-127.1:03.

1994, c. 769; 2000, c. 485; 2005, cc. 181, 227.



§ 20-124.7. Definitions

For purposes of this chapter:

"Deploying parent or guardian" means a parent of a child under the age of 18 whose parental rights have not been terminated by a court of competent jurisdiction or a guardian of a child under the age of 18 who is deployed or who has received written orders to deploy with the United States Army, Navy, Air Force, Marine Corps, Coast Guard, National Guard, or any other reserve component thereof.

"Deployment" means compliance with military orders received by a member of the United States Army, Navy, Air Force, Marine Corps, Coast Guard, National Guard, or any other reserve component thereof to report for combat operations or other active service for which the deploying parent or guardian is required to report unaccompanied by any family member.

2008, c. 750.



§ 20-124.8. Deployment; temporary order

A. Any court order limiting previously ordered custodial or visitation rights of a deploying parent or guardian due to the parent's or guardian's deployment shall specify the deployment as the basis for the order and shall be entered by the court as a temporary order. Any such order shall further require the nondeploying parent or guardian to provide the court with 30 days advance written notice of any change of address and any change of telephone number.

B. The court, on motion of the deploying parent or guardian to delegate visitation to a family member, including a stepparent, with whom the child has a close and substantial relationship and upon finding that such delegation is in the best interests of the child, may enter an order delegating visitation that:

1. Delegates all or a portion of the deploying parent's or guardian's visitation rights to such family member, if the deploying parent or guardian had visitation rights with the child prior to the deployment; or

2. Provides visitation rights to such family member, if the deploying parent or guardian had physical custody of the child prior to the deployment and the nondeploying parent or guardian, or a family member of the nondeploying parent or guardian, is awarded physical custody during the deployment.

An order delegating or providing visitation rights to a family member pursuant to this subsection does not create a separate right to visitation in the family member to whom visitation rights are delegated or provided. The deploying parent or guardian may at any time, and the nondeploying parent or guardian may upon a showing of a material change in circumstances, file a motion to rescind the order delegating or providing visitation rights to a family member and such order shall terminate by operation of law upon the return of the deploying parent or guardian from deployment. Written notice of the return of the deployed parent or guardian and the termination of the delegated visitation shall be provided by the previously deployed parent or guardian to any family member whose visitation is thereby terminated.

C. The court, on motion of the deploying parent or guardian returning from deployment seeking to amend or review the custody or visitation order entered based upon the deployment, shall set a hearing on the matter that shall take precedence on the court's docket, and shall be set within 30 days of the filing of the motion. For purposes of this hearing, the nondeploying parent or guardian shall bear the burden of showing that reentry of the custody or visitation order in effect before the deployment is no longer in the child's best interests.

D. This section shall not otherwise preclude a parent or guardian from petitioning for a modification of a custody or visitation order based upon a change in circumstances.

2008, c. 750; 2011, c. 351.



§ 20-124.9. When no order is in place; expedited hearing; conduct of hearing

A. If no court order exists as to the custody, visitation, or support of a child of a deploying parent or guardian, any petition filed to establish custody, visitation, or support for a child of a deploying parent or guardian shall be so identified at the time of filing by the deploying parent or guardian to ensure that the deploying parent or guardian has access to the child, and that reasonable support and other orders are in place for the protection of the parent-child or guardian-child relationship, consistent with the other provisions of this chapter. Such petition shall be expedited on the court's docket in accordance with § 20-108.

B. In any proceeding under this chapter where a deploying parent or guardian is reasonably unable to appear as a result of his deployment, the court, upon motion of the deploying parent or guardian and for good cause shown, may conduct any hearing using a telephonic communication system or an electronic audio and video communication system to provide for the appearance of any parties and witnesses.

2008, c. 750; 2011, c. 351.



§ 20-124.10. Contents of temporary custody or visitation order

Any order entered pursuant to § 20-124.8 shall provide that (i) the nondeploying parent or guardian shall reasonably accommodate the leave schedule of the deploying parent or guardian, (ii) the nondeploying parent shall facilitate opportunities for telephonic and electronic mail contact between the deploying parent or guardian and the child during the deployment period, and (iii) the deploying parent or guardian shall provide timely information regarding his leave schedule to the nondeploying parent or guardian.

2008, c. 750.



§ 20-125. Repealed

Repealed by Acts 2001, c. 305.



§ 20-146.1. Definitions

In this act:

"Child" means an individual who has not attained eighteen years of age.

"Child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, or modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

"Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under Article 3 (§ 20-146.22 et seq.) of this chapter.

"Commencement" means the filing of the first pleading in a proceeding.

"Court" means a court of competent jurisdiction as determined by otherwise applicable Virginia law to establish, enforce, or modify a child custody determination or an entity authorized under the law of another state to establish, enforce or modify a child custody determination.

"Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

"Initial determination" means the first child custody determination concerning a particular child.

"Issuing court" means the court that makes a child custody determination for which enforcement is sought under this act.

"Issuing state" means the state in which a child custody determination is made.

"Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

"Person acting as a parent" means a person, other than a parent, who has (i) physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding and (ii) been awarded legal custody by a court or claims a right to legal custody under the laws of this Commonwealth.

"Physical custody" means the physical care and supervision of a child.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

1979, c. 229, § 20-125; 2001, c. 305.



§ 20-146.2. Proceedings governed by other law

This act does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

2001, c. 305.



§ 20-146.3. Application to Indian tribes

A. A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq., is not subject to this act to the extent that it is governed by the Indian Child Welfare Act.

B. A court of this Commonwealth shall treat a tribe as if it were a state of the United States for the purpose of applying this article and Article 2 (§ 20-146.12 et seq.) of this chapter.

C. A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this act must be recognized and enforced under Article 3 (§ 20-146.22 et seq.) of this chapter.

2001, c. 305.



§ 20-146.4. International application

A. A court of this Commonwealth shall treat a foreign country as if it were a state of the United States for purposes of applying this article and Article 2 (§ 20-146.12 et seq.) of this chapter.

B. Except as otherwise provided in subsection C, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this act must be recognized and enforced under Article 3 (§ 20-146.22 et seq.) of this chapter.

C. A court of this Commonwealth need not apply this act if the child custody law of a foreign country violates fundamental principles of human rights.

1979, c. 229, § 20-146; 2001, c. 305.



§ 20-146.5. Effect of child custody determination

A child custody determination made by a court of this Commonwealth that had jurisdiction under this act binds all persons who have been served in accordance with the laws of this Commonwealth or notified in accordance with § 20-146.7 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified by a court properly having jurisdiction.

1979, c. 229, § 20-135; 2001, c. 305.



§ 20-146.6. Priority

If a question of existence or exercise of jurisdiction under this act is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

2001, c. 305.



§ 20-146.7. Notice to persons outside state

A. Notice required for the exercise of jurisdiction when a person is outside this Commonwealth may be given in a manner prescribed by the law of this Commonwealth for service of process or by the law of the state in which the service is attempted or made. Notice may also be by certified or registered mail, return receipt requested, addressed to the last known address of the person to be served. Notice must be given in a manner reasonably calculated to give actual notice and an opportunity to be heard but may be by publication pursuant to §§ 8.01-316 and 8.01-317 if other means are not effective.

B. Proof of service may be made in the manner prescribed by the law of this Commonwealth or by the law of the state in which the service is made.

C. Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

1979, c. 229; 1982, c. 483, § 20-128; 2001, c. 305.



§ 20-146.8. Appearance and limited immunity

A. A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination is not subject to personal jurisdiction in this Commonwealth for another proceeding or purpose solely by reason of having participated, or having been physically present for the purpose of participating, in the proceeding.

B. A person who is subject to personal jurisdiction in this Commonwealth on a basis other than physical presence is not immune from service of process in this Commonwealth. A party present in this Commonwealth who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

C. The immunity granted by subsection A does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this act committed by an individual while present in this Commonwealth.

2001, c. 305.



§ 20-146.9. Communication between courts

A. Before finding and exercising jurisdiction, a court of this Commonwealth shall communicate with the court appearing to have jurisdiction in any other state concerning a proceeding arising under this act.

B. The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

C. Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

D. Except as otherwise provided in subsection C, a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

E. For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

2001, c. 305.



§ 20-146.10. Taking testimony in another state

A. In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this Commonwealth for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

B. A court of this Commonwealth may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this Commonwealth shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

C. Documentary evidence transmitted from another state to a court of this Commonwealth by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

1979, c. 229, § 20-141; 2001, c. 305.



§ 20-146.11. Cooperation between courts; preservation of records

A. A court of this Commonwealth may request the appropriate court of another state to:

1. Hold an evidentiary hearing;

2. Order a person to produce or give evidence pursuant to procedures of that state;

3. Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

4. Forward to the court of this Commonwealth a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

5. Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

B. Upon request of a court of another state, a court of this Commonwealth may hold a hearing or enter an order described in subsection A.

C. Travel and other necessary and reasonable expenses incurred under subsections A and B may be assessed against the parties according to the law of this Commonwealth.

D. A court of this Commonwealth shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains eighteen years of age. Upon appropriate request by a court or law-enforcement official of another state, the court shall forward a certified copy of those records.

1979, c. 229, §§ 20-142, 20-143, 20-144, 20-145; 2001, c. 305.



§ 20-146.12. Initial child custody jurisdiction

A. Except as otherwise provided in § 20-146.15, a court of this Commonwealth has jurisdiction to make an initial child custody determination only if:

1. This Commonwealth is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this Commonwealth but a parent or person acting as a parent continues to live in this Commonwealth;

2. A court of another state does not have jurisdiction under subdivision 1, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this Commonwealth is the more appropriate forum under § 20-146.18 or § 20-146.19, and (i) the child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this Commonwealth other than mere physical presence and (ii) substantial evidence is available in this Commonwealth concerning the child's care, protection, training, and personal relationships;

3. All courts having jurisdiction under subdivision 1 or 2 have declined to exercise jurisdiction on the ground that a court of this Commonwealth is the more appropriate forum to determine the custody of the child under § 20-146.18 or § 20-146.19; or

4. No court of any other state would have jurisdiction under the criteria specified in subdivision 1, 2, or 3.

B. Subsection A is the exclusive jurisdictional basis for making a child custody determination by a court of this Commonwealth.

C. Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

1979, c. 229, § 20-126; 2001, c. 305.



§ 20-146.13. Exclusive, continuing jurisdiction

A. Except as otherwise provided in § 20-146.15, a court of this Commonwealth that has made a child custody determination consistent with § 20-146.12 or § 20-146.14 has exclusive, continuing jurisdiction as long as the child, the child's parents, or any person acting as a parent continue to live in this Commonwealth.

B. A court of this Commonwealth that has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under § 20-146.12.

2001, c. 305.



§ 20-146.14. Jurisdiction to modify determination

Except as otherwise provided in § 20-146.15, a court of this Commonwealth may not modify a child custody determination made by a court of another state unless a court of this Commonwealth has jurisdiction to make an initial determination under subdivision A 1 or A 2 of § 20-146.12 and:

1. The court of the other state determines that it no longer has exclusive, continuing jurisdiction under § 20-146.13 or that a court of this Commonwealth would be a more convenient forum under § 20-146.18; or

2. A court of this Commonwealth or a court of the other state determines that neither the child, the child's parents, nor any person acting as a parent presently reside in the other state.

1979, c. 229, § 20-137; 2001, c. 305.



§ 20-146.15. Temporary emergency jurisdiction

A. A court of this Commonwealth has temporary emergency jurisdiction if the child is present in this Commonwealth and the child has been abandoned or if it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to mistreatment or abuse or placed in reasonable apprehension of mistreatment or abuse or there is reasonable apprehension that such person is threatened with mistreatment or abuse.

B. If there is no previous child custody determination that is entitled to be enforced under this act and a child custody proceeding has not been commenced in a court of a state having jurisdiction under §§ 20-146.12, 20-146.13 or § 20-146.14, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under §§ 20-146.12, 20-146.13 or § 20-146.14. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under §§ 20-146.12, 20-146.13 or § 20-146.14, a child custody determination made under this section becomes a final determination, if it so provides and this Commonwealth becomes the home state of the child.

C. If there is a previous child custody determination that is entitled to be enforced under this act, or a child custody proceeding has been commenced in a court of a state having jurisdiction under §§ 20-146.12, 20-146.13 or § 20-146.14, any order issued by a court of this Commonwealth under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction. The order issued in this Commonwealth remains in effect until an order is obtained from the other state within the period specified or until the period expires.

D. A court of this Commonwealth that has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under §§ 20-146.12, 20-146.13 or § 20-146.14, shall immediately communicate with the other court. A court of this Commonwealth that is exercising jurisdiction pursuant to §§ 20-146.12, 20-146.13 or § 20-146.14, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

2001, c. 305.



§ 20-146.16. Notice; opportunity to be heard; joinder

A. Before a child's custody determination is made under this act, notice and an opportunity to be heard in accordance with the standards of § 20-146.7 must be given to all persons entitled to notice under the laws of this Commonwealth as in child custody proceedings between residents of this Commonwealth, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

B. The laws of the Commonwealth shall govern the enforceability of a child custody determination made without actual notice or an opportunity to be heard.

C. The obligation to join a party and the right to intervene as a party in a child custody proceeding under this act are governed by the laws of this Commonwealth as in child custody proceedings between residents of this Commonwealth.

1979, c. 229, §§ 20-127, 20-133; 2001, c. 305.



§ 20-146.17. Simultaneous proceedings

A. Except as otherwise provided in § 20-146.15, a court of this Commonwealth may not exercise its jurisdiction under this article if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been previously commenced in a court of another state having jurisdiction substantially in conformity with this act, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this Commonwealth is a more convenient forum under § 20-146.18.

B. Except as otherwise provided in § 20-146.15, a court of this Commonwealth, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to § 20-146.20. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this act, the court of this Commonwealth shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this act does not determine that the court of this Commonwealth is a more appropriate forum, the court of this Commonwealth shall dismiss the proceeding.

C. In a proceeding to modify a child custody determination, a court of this Commonwealth shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

1. Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

2. Enjoin the parties from continuing with the proceeding for enforcement; or

3. Proceed with the modification under conditions it considers appropriate.

1979, c. 229, § 20-129; 2001, c. 305.



§ 20-146.18. Inconvenient forum

A. A court of this Commonwealth that has jurisdiction under this act to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon the motion of a party, the court's own motion, or request of another court.

B. Before determining whether it is an inconvenient forum, a court of this Commonwealth shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to present evidence and shall consider all relevant factors, including:

1. Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

2. The length of time the child has resided outside this Commonwealth;

3. The distance between the court in this Commonwealth and the court in the state that would assume jurisdiction;

4. The relative financial circumstances of the parties;

5. Any agreement of the parties as to which state should assume jurisdiction;

6. The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

7. The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

8. The familiarity of the court of each state with the facts and issues in the pending litigation.

C. If a court of this Commonwealth determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

D. A court of this Commonwealth may decline to exercise its jurisdiction under this act if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

1979, c. 229, § 20-130; 2001, c. 305.



§ 20-146.19. Jurisdiction declined by reason of conduct

A. Except as otherwise provided in § 20-146.15 or by other law of this Commonwealth, if a court of this Commonwealth has jurisdiction under this act because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

1. The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

2. A court of the state otherwise having jurisdiction under §§ 20-146.12, 20-146.13 or § 20-146.14 determines that this Commonwealth is a more appropriate forum under § 20-146.18; or

3. No court of any other state would have jurisdiction under the criteria specified in subsection B.

B. If a court of this Commonwealth declines to exercise its jurisdiction pursuant to subsection A, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under §§ 20-146.12, 20-146.13 or § 20-146.14.

C. If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection A, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this Commonwealth unless authorized by law other than this act.

1979, c. 229, § 20-131; 2001, c. 305.



§ 20-146.20. Information to be submitted to court

A. In a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the past five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

1. Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination, if any;

2. Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions, and, if so, identify the court, the case number, and the nature of the proceeding; and

3. Knows the names and addresses of any persons not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

B. If the information required by subsection A is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

C. If the declaration as to any of the items described in subdivisions A 1, A 2 and A 3 is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

D. Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

E. If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information shall be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child. In such a hearing the court shall make a written finding that the disclosure is or is not in the interest of justice. Such hearing and written finding of the issue of disclosure shall be held and made by the court within fifteen days of the filing of a pleading.

1979, c. 229; 1982, c. 519, § 20-132; 2001, c. 305.



§ 20-146.21. Appearance of parties and child

A. In a child custody proceeding in this Commonwealth, the court may order a party to the proceeding who is in this Commonwealth to appear before the court in person with or without the child. The court may order any person who is in this Commonwealth and who has physical custody or control of the child to appear in person with the child.

B. If a party to a child custody proceeding whose presence is desired by the court is outside this Commonwealth, the court may direct the party to appear in person with or without the child and inform the party that failure to appear may result in a decision adverse to the party.

C. The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

D. If a party to a child custody proceeding who is outside this Commonwealth is directed to appear under subsection B or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

1979, c. 229, § 20-134; 2001, c. 305.



§ 20-146.22. Definitions

In this article:

"Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

"Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

2001, c. 305.



§ 20-146.23. Enforcement under Hague Convention

Under this article a court of this Commonwealth may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction.

2001, c. 305.



§ 20-146.24. Duty to enforce

A. A court of this Commonwealth shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this act or the determination was made under factual circumstances meeting the jurisdictional standards of this act and the determination has not been modified in accordance with this act.

B. A court of this Commonwealth may utilize any remedy available under other law of this Commonwealth to enforce a child custody determination made by a court of another state. The remedies provided in this article are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

1979, c. 229, § 20-138; 2001, c. 305.



§ 20-146.25. Temporary visitation

A. A court of this Commonwealth that does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

1. A visitation schedule made by a court of another state; or

2. The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

B. If a court of this Commonwealth makes an order under subdivision A 2, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Article 2 (§ 20-146.12 et seq.) of this chapter. The order remains in effect until an order is obtained from the other court or the period expires.

2001, c. 305.



§ 20-146.26. Registration of child custody determination

A. A child custody determination issued by a court of another state may be registered in this Commonwealth, with or without a simultaneous request for enforcement, by sending to the appropriate juvenile and domestic relations district court in this Commonwealth:

1. A letter or other document requesting registration;

2. Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

3. Except as otherwise provided in § 20-146.20, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

B. On receipt of the documents required by subsection A, the registering court shall:

1. Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

2. Serve notice upon the persons named pursuant to subdivision A 3 and provide them with an opportunity to contest the registration in accordance with this section.

1979, c. 229, § 20-139; 2001, c. 305.



§ 20-146.27. Enforcement of registered determination

A. A court of this Commonwealth may grant any relief normally available under the law of this Commonwealth to enforce a registered child custody determination made by a court of another state.

B. A court of this Commonwealth shall recognize and enforce, but may not modify, except in accordance with Article 2 (§ 20-146.12 et seq.) of this chapter, a registered child custody determination of a court of another state.

1979, c. 229, § 20-138; 2001, c. 305.



§ 20-146.28. Simultaneous proceedings

If a proceeding for enforcement under this article is commenced in a court of this Commonwealth and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Article 2 (§ 20-146.12 et seq.) of this chapter, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

1979, c. 229, § 20-129; 2001, c. 305.



§ 20-146.29. Expedited enforcement of child custody; determination

A. A petition under this article must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

B. A petition for enforcement of a child custody determination must state:

1. Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

2. Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this act and, if so, identify the court, the case number, and the nature of the proceeding;

3. Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

4. The present physical address of the child and the respondent, if known;

5. Whether relief in addition to the immediate physical custody of the child and attorneys' fees is sought, including a request for assistance from law-enforcement officials and, if so, the relief sought; and

6. If the child custody determination has been registered under § 20-146.26, the date and place of registration.

C. Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

D. An order issued under subsection C must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under § 20-146.33, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

1. The child custody determination has not been registered under § 20-146.26, and that:

a. The issuing court did not have jurisdiction under Article 2 (§ 20-146.12 et seq.) of this chapter;

b. The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2 (§ 20-146.12 et seq.) of this chapter;

c. The respondent was entitled to notice, but notice was not given in accordance with the standards of § 20-146.7, in the proceedings before the court that issued the order for which enforcement is sought; or

2. The child custody determination for which enforcement is sought was registered under § 20-146.26, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2 (§ 20-146.12 et seq.) of this chapter.

2001, c. 305.



§ 20-146.30. Service of petition and order

Except as otherwise provided in § 20-146.32, the petition and order shall be served, by any method authorized by the law of this Commonwealth, upon the respondent and any person who has physical custody of the child.

2001, c. 305.



§ 20-146.31. Hearing and order

A. Unless the court issues a temporary emergency order pursuant to § 20-146.15, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

1. The child custody determination has not been registered under § 20-146.26 and that:

a. The issuing court did not have jurisdiction under Article 2 (§ 20-146.12 et seq.) of this chapter;

b. The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2 (§ 20-146.12 et seq.) of this chapter; or

c. The respondent was entitled to notice, but notice was not given in accordance with the standards of § 20-146.7, in the proceedings before the court that issued the order for which enforcement is sought; or

2. The child custody determination for which enforcement is sought was registered under § 20-146.26, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2 (§ 20-146.12 et seq.) of this chapter.

B. The court shall award the fees, costs, and expenses authorized under § 20-146.33 and may grant additional relief, including a request for the assistance of law-enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

C. If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

D. A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this article.

2001, c. 305.



§ 20-146.32. Ex parte order to take physical custody of child

A. Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may request in the petition that the court issue an ex parte order that the child be taken into immediate physical custody if the child is imminently likely to suffer serious physical harm or be removed from this Commonwealth. Any petition for an ex parte order shall include the statements required by subsection B of § 20-146.29.

B. If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this Commonwealth, it may issue an ex parte order to take immediate physical custody of the child. A petition filed to enforce a child custody determination which seeks an ex parte order shall be heard on the next judicial day after the ex parte order is issued the unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

C. An ex parte order to take physical custody of a child shall:

1. Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

2. Direct law-enforcement officers to take physical custody of the child immediately; and

3. Provide for the placement of the child with the petitioner, suitable relative, other suitable interested individual or the local department of social services pending final relief.

D. The respondent must be served with the petition and ex parte order immediately after the child is taken into physical custody.

E. An ex parte order to take physical custody of a child is enforceable throughout this Commonwealth. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law-enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law-enforcement officers to make a forcible entry at any hour.

F. The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

2001, c. 305.



§ 20-146.33. Costs, fees, and expenses

A. The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

B. The court may not assess fees, costs, or expenses against a state unless authorized by law other than this act.

1979, c. 229, § 20-136; 2001, c. 305.



§ 20-146.34. Recognition and enforcement

A court of this Commonwealth shall accord full faith and credit to an order issued by another state and consistent with this act that enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2 (§ 20-146.12 et seq.) of this chapter.

2001, c. 305.



§ 20-146.35. Appeals

An appeal may be taken from a final order in a proceeding under this article in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under § 20-146.15, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

2001, c. 305.



§ 20-146.36. Application and construction

In applying and construing this act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

2001, c. 305.



§ 20-146.37. Transitional provision

A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination that was commenced before July 1, 2001, is governed by the law in effect at the time the motion or other request was made.

2001, c. 305.



§ 20-146.38. Construction of provisions; purposes of act

A. The general purposes of this act are to:

1. Avoid jurisdictional competition and conflict with courts of other states in matters of child custody that have in the past resulted in the shifting of children from state to state with harmful effects on their well-being;

2. Promote cooperation with the courts of other states to the end that a custody decree is rendered in that state that can best decide the case in the interest of the child;

3. Ensure that litigation concerning the custody of a child take place ordinarily in the state with which the child and his family have the closest connection and where significant evidence concerning his care, protection, training, and personal relationships is most readily available, and that courts of this state decline the exercise of jurisdiction when the child and his family have a closer connection with another state;

4. Discourage continuing controversies over child custody in the interest of greater stability of home environment and of secure family relationships for the child;

5. Deter abductions and other unilateral removals of children undertaken to obtain custody awards;

6. Avoid relitigation of custody decisions of other states in this Commonwealth insofar as feasible;

7. Facilitate the enforcement of custody decrees of other states;

8. Promote and expand the exchange of information and other forms of mutual assistance between the courts of this Commonwealth and those of other states concerned with the same child; and

9. Make uniform the law of those states that enact it.

B. This act shall be construed to promote the general purposes stated in this section.

2001, c. 305.



§ 20-147. Application

This chapter shall apply to any premarital agreement executed on or after July 1, 1986.

1985, c. 434; 1986, c. 201.



§ 20-148. Definitions

As used in this chapter:

"Premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

"Property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.

1985, c. 434; 1986, c. 201.



§ 20-149. Formalities of premarital agreement

A premarital agreement shall be in writing and signed by both parties. Such agreement shall be enforceable without consideration and shall become effective upon marriage.

1985, c. 434; 1986, c. 201.



§ 20-150. Content of agreement

Parties to a premarital agreement may contract with respect to:

1. The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

2. The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

3. The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

4. Spousal support;

5. The making of a will, trust, or other arrangement to carry out the provisions of the agreement;

6. The ownership rights in and disposition of the death benefit from a life insurance policy;

7. The choice of law governing the construction of the agreement; and

8. Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

1985, c. 434; 1986, c. 201.



§ 20-151. Enforcement; void marriage

A. A premarital agreement is not enforceable if the person against whom enforcement is sought proves that:

1. That person did not execute the agreement voluntarily; or

2. The agreement was unconscionable when it was executed and, before execution of the agreement, that person (i) was not provided a fair and reasonable disclosure of the property or financial obligations of the other party; and (ii) did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided.

B. Any issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law. Recitations in the agreement shall create a prima facie presumption that they are factually correct.

C. If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement shall be enforceable only to the extent necessary to avoid an inequitable result.

1985, c. 434; 1986, c. 201.



§ 20-152. Limitation of actions

Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.

1985, c. 434; 1986, c. 201.



§ 20-153. Amendment or revocation of agreement

After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration.

1985, c. 434; 1986, c. 201.



§ 20-154. Prior agreements

All written agreements entered into prior to the enactment of this chapter between prospective spouses for the purpose affecting any of the subjects specified in § 20-150 shall be valid and enforceable if otherwise valid as contracts.

1985, c. 434; 1986, c. 201.



§ 20-155. Marital agreements

Married persons may enter into agreements with each other for the purpose of settling the rights and obligations of either or both of them, to the same extent, with the same effect, and subject to the same conditions, as provided in §§ 20-147 through 20-154 for agreements between prospective spouses, except that such marital agreements shall become effective immediately upon their execution. If the terms of such agreement are (i) contained in a court order endorsed by counsel or the parties or (ii) recorded and transcribed by a court reporter and affirmed by the parties on the record personally, the agreement is not required to be in writing and is considered to be executed. A reconciliation of the parties after the signing of a separation or property settlement agreement shall abrogate such agreement unless otherwise expressly set forth in the agreement.

1987, c. 41; 1998, c. 638; 2003, cc. 662, 669.



§ 20-156. Definitions

As used in this chapter unless the context requires a different meaning:

"Assisted conception" means a pregnancy resulting from any intervening medical technology, whether in vivo or in vitro, which completely or partially replaces sexual intercourse as the means of conception. Such intervening medical technology includes, but is not limited to, conventional medical and surgical treatment as well as noncoital reproductive technology such as artificial insemination by donor, cryopreservation of gametes and embryos, in vitro fertilization, uterine embryo lavage, embryo transfer, gamete intrafallopian tube transfer, and low tubal ovum transfer.

"Compensation" means payment of any valuable consideration for services in excess of reasonable medical and ancillary costs.

"Cryopreservation" means freezing and storing of gametes and embryos for possible future use in assisted conception.

"Donor" means an individual, other than a surrogate, who contributes the sperm or egg used in assisted conception.

"Gamete" means either a sperm or an ovum.

"Genetic parent" means an individual who contributes a gamete resulting in a conception.

"Gestational mother" means the woman who gives birth to a child, regardless of her genetic relationship to the child.

"Embryo" means the organism resulting from the union of a sperm and an ovum from first cell division until approximately the end of the second month of gestation.

"Embryo transfer" means the placing of a viable embryo into the uterus of a gestational mother.

"Infertile" means the inability to conceive after one year of unprotected sexual intercourse.

"Intended parents" means a man and a woman, married to each other, who enter into an agreement with a surrogate under the terms of which they will be the parents of any child born to the surrogate through assisted conception regardless of the genetic relationships between the intended parents, the surrogate, and the child.

"In vitro" means any process that can be observed in an artificial environment such as a test tube or tissue culture plate.

"In vitro fertilization" means the fertilization of ova by sperm in an artificial environment.

"In vivo" means any process occurring within the living body.

"Ovum" means the female gamete or reproductive cell prior to fertilization.

"Reasonable medical and ancillary costs" means the costs of the performance of assisted conception, the costs of prenatal maternal health care, the costs of maternal and child health care for a reasonable post partum period, the reasonable costs for medications and maternity clothes, and any additional and reasonable costs for housing and other living expenses attributable to the pregnancy.

"Sperm" means the male gametes or reproductive cells which impregnate the ova.

"Surrogacy contract" means an agreement between intended parents, a surrogate, and her husband, if any, in which the surrogate agrees to be impregnated through the use of assisted conception, to carry any resulting fetus, and to relinquish to the intended parents the custody of and parental rights to any resulting child.

"Surrogate" means any adult woman who agrees to bear a child carried for intended parents.

1991, c. 600; 1997, c. 81.



§ 20-157. Virginia law to control

The provisions of this chapter shall control, without exception, in any action brought in the courts of this Commonwealth to enforce or adjudicate any rights or responsibilities arising under this chapter.

1991, c. 600 .



§ 20-158. Parentage of child resulting from assisted conception

A. Determination of parentage, generally. -- Except as provided in subsections B, C, D, and E of this section, the parentage of any child resulting from the performance of assisted conception shall be determined as follows:

1. The gestational mother of a child is the child's mother.

2. The husband of the gestational mother of a child is the child's father, notwithstanding any declaration of invalidity or annulment of the marriage obtained after the performance of assisted conception, unless he commences an action in which the mother and child are parties within two years after he discovers or, in the exercise of due diligence, reasonably should have discovered the child's birth and in which it is determined that he did not consent to the performance of assisted conception.

3. A donor is not the parent of a child conceived through assisted conception, unless the donor is the husband of the gestational mother.

B. Death of spouse. -- Any child resulting from the insemination of a wife's ovum using her husband's sperm, with his consent, is the child of the husband and wife notwithstanding that, during the ten-month period immediately preceding the birth, either party died.

However, any person who dies before in utero implantation of an embryo resulting from the union of his sperm or her ovum with another gamete, whether or not the other gamete is that of the person's spouse, is not the parent of any resulting child unless (i) implantation occurs before notice of the death can reasonably be communicated to the physician performing the procedure or (ii) the person consents to be a parent in writing executed before the implantation.

C. Divorce. -- Any child resulting from insemination of a wife's ovum using her husband's sperm, with his consent, is the child of the husband and wife notwithstanding that either party filed for a divorce or annulment during the ten-month period immediately preceding the birth. Any person who is a party to an action for divorce or annulment commenced by filing before in utero implantation of an embryo resulting from the union of his sperm or her ovum with another gamete, whether or not the other gamete is that of the person's spouse, is not the parent of any resulting child unless (i) implantation occurs before notice of the filing can reasonably be communicated to the physician performing the procedure or (ii) the person consents in writing to be a parent, whether the writing was executed before or after the implantation.

D. Birth pursuant to court approved surrogacy contract. -- After approval of a surrogacy contract by the court and entry of an order as provided in subsection D of § 20-160, the intended parents are the parents of any resulting child. However, if the court vacates the order approving the agreement pursuant to subsection B of § 20-161, the surrogate is the mother of the resulting child and her husband is the father. The intended parents may only obtain parental rights through adoption as provided in Chapter 12 (§ 63.2-1200 et seq.) of Title 63.2.

E. Birth pursuant to surrogacy contract not approved by court. -- In the case of a surrogacy contract that has not been approved by a court as provided in § 20-160, the parentage of any resulting child shall be determined as follows:

1. The gestational mother is the child's mother unless the intended mother is a genetic parent, in which case the intended mother is the mother.

2. If either of the intended parents is a genetic parent of the resulting child, the intended father is the child's father. However, if (i) the surrogate is married, (ii) her husband is a party to the surrogacy contract, and (iii) the surrogate exercises her right to retain custody and parental rights to the resulting child pursuant to § 20-162, then the surrogate and her husband are the parents.

3. If neither of the intended parents is a genetic parent of the resulting child, the surrogate is the mother and her husband is the child's father if he is a party to the contract. The intended parents may only obtain parental rights through adoption as provided in Chapter 12 (§ 63.2-1200 et seq.) of Title 63.2.

4. After the signing and filing of the surrogate consent and report form in conformance with the requirements of subsection A of § 20-162, the intended parents are the parents of the child and the surrogate and her husband, if any, shall not be the parents of the child.

1991, c. 600; 1997, c. 81; 2000, c. 830.



§ 20-159. Surrogacy contracts permissible

A. A surrogate, her husband, if any, and prospective intended parents may enter into a written agreement whereby the surrogate may relinquish all her rights and duties as parent of a child conceived through assisted conception, and the intended parents may become the parents of the child as provided in subsection D or E of § 20-158.

B. Surrogacy contracts shall be approved by the court as provided in § 20-160. However, any surrogacy contract that has not been approved by the court shall be governed by the provisions of §§ 20-156 through 20-159 and §§ 20-162 through 20-165 including the provisions for reformation in conformance with this chapter as provided in § 20-162.

1991, c. 600 .



§ 20-160. Petition and hearing for court approval of surrogacy contract; requirements; orders

A. Prior to the performance of assisted conception, the intended parents, the surrogate, and her husband shall join in a petition to the circuit court of the county or city in which at least one of the parties resides. The surrogacy contract shall be signed by all the parties and acknowledged before an officer or other person authorized by law to take acknowledgments.

A copy of the contract shall be attached to the petition. The court shall appoint a guardian ad litem to represent the interests of any resulting child and shall appoint counsel to represent the surrogate. The court shall order a home study by a local department of social services or welfare or a licensed child-placing agency, to be completed prior to the hearing on the petition.

All hearings and proceedings conducted under this section shall be held in camera, and all court records shall be confidential and subject to inspection only under the standards applicable to adoptions as provided in § 63.2-1245. The court conducting the proceedings shall have exclusive and continuing jurisdiction of all matters arising under the surrogacy contract until all provisions of the contract are fulfilled.

B. The court shall hold a hearing on the petition. The court shall enter an order approving the surrogacy contract and authorizing the performance of assisted conception for a period of twelve months after the date of the order, and may discharge the guardian ad litem and attorney for the surrogate upon finding that:

1. The court has jurisdiction in accordance with § 20-157;

2. A local department of social services or welfare or a licensed child-placing agency has conducted a home study of the intended parents, the surrogate, and her husband, if any, and has filed a report of this home study with the court;

3. The intended parents, the surrogate, and her husband, if any, meet the standards of fitness applicable to adoptive parents;

4. All the parties have voluntarily entered into the surrogacy contract and understand its terms and the nature, meaning, and effect of the proceeding and understand that any agreement between them for payment of compensation is void and unenforceable;

5. The agreement contains adequate provisions to guarantee the payment of reasonable medical and ancillary costs either in the form of insurance, cash, escrow, bonds, or other arrangements satisfactory to the parties, including allocation of responsibility for such costs in the event of termination of the pregnancy, termination of the contract pursuant to § 20-161, or breach of the contract by any party;

6. The surrogate has had at least one pregnancy, and has experienced at least one live birth, and bearing another child does not pose an unreasonable risk to her physical or mental health or to that of any resulting child. This finding shall be supported by medical evidence;

7. Prior to signing the surrogacy contract, the intended parents, the surrogate, and her husband, if any, have submitted to physical examinations and psychological evaluations by practitioners licensed to perform such services pursuant to Title 54.1, and the court and all parties have been given access to the records of the physical examinations and psychological evaluations;

8. The intended mother is infertile, is unable to bear a child, or is unable to do so without unreasonable risk to the unborn child or to the physical or mental health of the intended mother or the child. This finding shall be supported by medical evidence;

9. At least one of the intended parents is expected to be the genetic parent of any child resulting from the agreement;

10. The husband of the surrogate, if any, is a party to the surrogacy agreement;

11. All parties have received counseling concerning the effects of the surrogacy by a qualified health care professional or social worker, and a report containing conclusions about the capacity of the parties to enter into and fulfill the agreement has been filed with the court; and

12. The agreement would not be substantially detrimental to the interests of any of the affected persons.

C. Unless otherwise provided in the surrogacy contract, all court costs, counsel fees, and other costs and expenses associated with the hearing, including the costs of the home study, shall be assessed against the intended parents.

D. Within seven days of the birth of any resulting child, the intended parents shall file a written notice with the court that the child was born to the surrogate within 300 days after the last performance of assisted conception. Upon the filing of this notice and a finding that at least one of the intended parents is the genetic parent of the resulting child as substantiated by medical evidence, the court shall enter an order directing the State Registrar of Vital Records to issue a new birth certificate naming the intended parents as the parents of the child pursuant to § 32.1-261.

If evidence cannot be produced that at least one of the intended parents is the genetic parent of the resulting child, the court shall not enter an order directing the issuance of a new birth certificate naming the intended parents as the parents of the child, and the surrogate and her husband, if any, shall be the parents of the child. The intended parents may obtain parental rights only through adoption as provided in Chapter 12 (§ 63.2-1200 et seq.) of Title 63.2.

1991, c. 600; 2000, c. 830; 2010, c. 712.



§ 20-161. Termination of court-approved surrogacy contract

A. Subsequent to an order entered pursuant to subsection B of § 20-160, but before the surrogate becomes pregnant through the use of assisted conception, the court for cause, or the surrogate, her husband, if any, or the intended parents may terminate the agreement by giving written notice of termination to all other parties and by filing notice of the termination with the court. Upon receipt of the notice, the court shall vacate the order entered under subsection B of § 20-160.

B. Within 180 days after the last performance of any assisted conception, a surrogate who is also a genetic parent may terminate the agreement by filing written notice with the court. The court shall vacate the order entered pursuant to subsection B of § 20-160 upon finding, after notice to the parties to the agreement and a hearing, that the surrogate has voluntarily terminated the agreement and that she understands the effects of the termination.

Unless otherwise provided in the contract as approved, the surrogate shall incur no liability to the intended parents for exercising her rights of termination pursuant to this section.

1991, c. 600; 2010, c. 712.



§ 20-162. Contracts not approved by the court; requirements

A. In the case of any surrogacy agreement for which prior court approval has not been obtained pursuant to § 20-160, the provisions of this section and §§ 20-156 through 20-159 and §§ 20-163 through 20-165 shall apply. Any provision in a surrogacy contract that attempts to reduce the rights or responsibilities of the intended parents, surrogate, or her husband, if any, or the rights of any resulting child shall be reformed to include the requirements set forth in this chapter. A provision in the contract providing for compensation to be paid to the surrogate is void and unenforceable. Such surrogacy contracts shall be enforceable and shall be construed only as follows:

1. The surrogate, her husband, if any, and the intended parents shall be parties to any such surrogacy contract.

2. The contract shall be in writing, signed by all the parties, and acknowledged before an officer or other person authorized by law to take acknowledgments.

3. Upon expiration of three days following birth of any resulting child, the surrogate may relinquish her parental rights to the intended parents, if at least one of the intended parents is the genetic parent of the child, by signing a surrogate consent and report form naming the intended parents as the parents of the child. The surrogate consent and report form shall be developed, furnished and distributed by the State Registrar of Vital Records. The surrogate consent and report form shall be signed and acknowledged before an officer or other person authorized by law to take acknowledgments. The surrogate consent and report form, a copy of the contract, and a statement from the physician who performed the assisted conception stating the genetic relationships between the child, the surrogate, and the intended parents, at least one of whom shall be the genetic parent of the child, shall be filed with the State Registrar within 180 days after the birth. The statement from the physician shall be signed and acknowledged before an officer or other person authorized by law to take acknowledgments. There shall be a rebuttable presumption that the statement from the physician accurately states the genetic relationships among the child, the surrogate and the intended parents. Where a physician's statement is not available, DNA testing establishing the genetic relationships between the child, the surrogate, and the intended parents may be substituted for the physician's statement.

4. Upon the filing of the surrogate consent and report form and the required attachments, including the physician's statement, within 180 days of the birth, a new birth certificate shall be established by the State Registrar for the child naming the intended parents as the parents of the child as provided in § 32.1-261.

B. Any contract governed by the provisions of this section shall include or, in the event such provisions are not explicitly covered in the contract or are included but are inconsistent with this section, shall be deemed to include the following provisions:

1. The intended parents shall be the parents of any resulting child only when the surrogate relinquishes her parental rights as provided in subdivision A 3 of this section and a new birth certificate is established as provided in subdivision A 4 of this section and § 32.1-261;

2. Incorporation of this chapter and a statement by each of the parties that they have read and understood the contract, they know and understand their rights and responsibilities under Virginia law, and the contract was entered into knowingly and voluntarily; and

3. A guarantee by the intended parents for payment of reasonable medical and ancillary costs either in the form of insurance, cash, escrow, bonds, or other arrangements satisfactory to the parties, including allocation of responsibility for such costs in the event of termination of the pregnancy, termination of the contract, or breach of the contract by any party.

C. Under any contract that does not include an allocation of responsibility for reasonable medical and ancillary costs in the event of termination of the pregnancy, termination of the contract, or breach of the contract by any party, the following provisions shall control:

1. If the intended parents and the surrogate and her husband, if any, and if he is a party to the contract, consent in writing to termination of the contract, the intended parents are responsible for all reasonable medical and ancillary costs for a period of six weeks following the termination.

2. If the surrogate voluntarily terminates the contract during the pregnancy, without consent of the intended parents, the intended parents shall be responsible for one-half of the reasonable medical and ancillary costs incurred prior to the termination.

3. If, after the birth of any resulting child, the surrogate fails to relinquish parental rights to the intended parents pursuant to the contract, the intended parents shall be responsible for one-half of the reasonable medical and ancillary costs incurred prior to the birth.

1991, c. 600; 2000, c. 890; 2010, c. 712.



§ 20-163. Miscellaneous provisions related to all surrogacy contracts

A. The surrogate shall be solely responsible for the clinical management of the pregnancy.

B. After the entry of an order under subsection B of § 20-160 or upon the execution of a contract pursuant to § 20-162, the marriage of the surrogate shall not affect the validity of the order or contract, and her husband shall not be deemed a party to the contract in the absence of his explicit written consent.

C. Following the entry of an order pursuant to subsection D of § 20-160 or upon the relinquishing of the custody of and parental rights to any resulting child and the filing of the surrogate consent and report form as provided in § 20-162, the intended parents shall have the custody of, parental rights to, and full responsibilities for any child resulting from the performance of assisted conception from a surrogacy agreement regardless of the child's health, physical appearance, any mental or physical handicap, and regardless of whether the child is born alive.

D. A child born to a surrogate within 300 days after assisted conception pursuant to an order under subsection B of § 20-160 or a contract under § 20-162 is presumed to result from the assisted conception. This presumption is conclusive as to all persons who fail to file an action to test its validity within two years after the birth of the child. The child and the parties to the contract shall be named as parties in any such action. The action shall be filed in the court that issued or could have issued an order under § 20-160.

E. Health care providers shall not be liable for recognizing the surrogate as the mother of the resulting child before receipt of a copy of an order entered under § 20-160 or a copy of the contract, or for recognizing the intended parents as the parents of the resulting child after receipt of such order or copy of the contract.

1991, c. 600 .



§ 20-164. Relation of parent and child

A child whose status as a child is declared or negated by this chapter is the child only of his parent or parents as determined under this chapter, Title 64.2, and, when applicable, Chapter 3.1 (§ 20-49.1 et seq.) of this title for all purposes including, but not limited to, (i) intestate succession; (ii) probate law exemptions, allowances, or other protections for children in a parent's estate; and (iii) determining eligibility of the child or its descendants to share in a donative transfer from any person as an individual or as a member of a class determined by reference to the relationship. However, a child born more than ten months after the death of a parent shall not be recognized as such parent's child for the purposes of subdivisions (i), (ii) and (iii) of this section.

1991, c. 600; 1994, c. 919.



§ 20-165. Surrogate brokers prohibited; penalty; liability of surrogate brokers

A. It shall be unlawful for any person, firm, corporation, partnership, or other entity to accept compensation for recruiting or procuring surrogates or to accept compensation for otherwise arranging or inducing intended parents and surrogates to enter into surrogacy contracts in this Commonwealth. A violation of this section shall be punishable as a Class 1 misdemeanor.

B. Any person who acts as a surrogate broker in violation of this section shall, in addition, be liable to all the parties to the purported surrogacy contract in a total amount equal to three times the amount of compensation to have been paid to the broker pursuant to the contract. One-half of the damages under this subsection shall be due the surrogate and her husband, if any, and if he is a party to the contract, and one-half shall be due the intended parents.

An action under this section shall be brought within five years of the date of the contract.

C. The provisions of this section shall not apply to the services of an attorney in giving legal advice or in preparing a surrogacy contract.

1991, c. 600; 2010, c. 712.






Title 21 - Drainage, Soil Conservation, Sanitation and Public Facilities Districts

§ 21-1. Repealed

Repealed by Acts 1988, c. 891.



§ 21-112.22. Definitions

Whenever the words "circuit court" are used in this chapter, they shall also be construed to mean "circuit or corporation court" of a city; whenever the word "county" appears in this chapter, it shall also be construed to mean "city," and whenever the words "governing body of a county" shall appear, they shall also be construed to mean "city council."

1964, c. 525.



§ 21-113. Creation; inclusion of town in new or enlarged district

The circuit court of any county in this Commonwealth, or the judge of such court in vacation, upon the petition of 50 qualified voters of a proposed district, or if the proposed district contains less than 100 qualified voters upon petition of fifty percent of the qualified voters of the proposed district, may make an order creating a sanitary district or districts in and for the county, which order shall prescribe the metes and bounds of the district.

With the approval of the board of supervisors of a county and the council of any town therein, such town or any part thereof may be included within a sanitary district created or enlarged under the provisions of this chapter.

1930, p. 1002; 1933, p. 32; 1936-7, p. 69; Michie Code 1942, § 1560m; 1970, c. 584.



§ 21-114. Hearing and notice thereof

Upon the filing of the petition the court shall fix a day for a hearing on the question of the proposed sanitary district which hearing shall embrace a consideration of whether the property embraced in the proposed district will or will not be benefited by the establishment thereof; all interested persons, who reside in or who own real property in (i) a proposed district or (ii) an existing district in cases of enlargement, shall have the right to appear and show cause why the property under consideration should or should not be included in the proposed district or enlargement of same at such hearing; notice of such hearing shall be given by publication once a week for three consecutive weeks in some newspaper of general circulation within the county to be designated by the court or the judge thereof in vacation. At least ten days shall intervene between the completion of the publication and the date set for the hearing, and such publication shall be considered complete on the twenty-first day after the first publication and no such district shall be created until the notice has been given and the hearing had.

1930, p. 1002; 1940, p. 173; Michie Code 1942, § 1560n; 1985, c. 104.



§ 21-115. Answer and defense

Any person interested may answer the petition and make defense thereto; and if upon such hearing the court, or the judge thereof in vacation, as the case may be, be of opinion that any property embraced within the limits of such proposed district will not be benefited by the establishment of such district, then such property shall not be embraced therein.

1940, p. 173; Michie Code 1942, § 1560n.



§ 21-116. Enlargement of sanitary districts

The circuit court, or the judge of such court in vacation, upon the petition of the governing body of the county and of twenty-five percent of the qualified voters, if any, residing within the limits of the territory proposed to be added, may make an order extending the boundaries and enlarging any sanitary district created under the provisions of this article, which order shall prescribe the metes and bounds of the territory so added.

Upon the filing of the petition a hearing shall be had as provided in §§ 21-114 and 21-115, and the notice of such hearing may require all interested persons to appear and show cause why any special tax levied or to be levied in the sanitary district for special sanitary district purposes may not be likewise levied and collected in the territory proposed to be added to such district, and to appear and show cause why the net operating revenue derived in the added territory from the operation of any system or systems established under the provisions of § 21-118 may not be set apart to pay the interest on and retire at maturity the principal of any bonds theretofore issued in connection with such system or systems. Nothing in such order enlarging a sanitary district as provided herein shall be construed to limit or adversely affect the rights and interests of any holder of bonds issued by the district, and such order shall expressly preserve and protect such rights and interests. All interested persons, who reside in or who own real property in (i) a proposed district or (ii) an existing district in cases of enlargement, shall have the right to appear and show cause why the property under consideration should or should not be included in the proposed district or enlargement of same at such hearing.

1947, p. 136; Michie Suppl. 1948, § 1560s4; 1964, c. 517; 1985, c. 104.



§ 21-116.1. Alteration of boundaries or reduction of area of sanitary districts in certain counties

Chapter 549 of the Acts of 1950, as amended by Acts 1952, c. 202, relating to alteration of boundaries or reduction of area of sanitary districts in any county adjoining a county having a population in excess of 2,000 per square mile, is incorporated in this Code by this reference.

1950, c. 549; 1952, c. 202.



§ 21-117. Merger of sanitary districts

Any two or more sanitary districts heretofore or hereafter created in any county under the provisions of this article, may be merged into a single district by an order entered by the circuit court of such county, or the judge thereof in vacation, upon the petition of not less than fifty qualified voters residing within the boundaries of each of the districts desiring to be so merged, which order shall prescribe the metes and bounds and the name or other designation of the single district created by such merger. From and after the entry of such order, the governing body of such county shall, as to the single districts so created, have all the powers and duties, and be subject to all the conditions and limitations prescribed by § 21-118; and all funds then on hand to the credit of each of the districts so merged shall be merged into a single fund for the use and benefit of the consolidated district, unless otherwise ordered by the court or judge upon the hearing next herein provided for.

Upon the filing of the petition, a hearing shall be had before the court or judge, after notice as provided by § 21-114, which notice shall require all interested parties to appear and show cause, if any they can, (1) why the funds then on hand to the credit of each of the merged districts should not be merged into a single fund for the purpose above mentioned; (2) why a special tax should not be levied on all the property within the limits of the consolidated district, subject to local taxation, sufficient to pay the interest and create a sinking fund for payment of the principal at maturity, of any then outstanding bonds theretofore issued by any one or more of the districts so merged.

Upon the hearing, such order shall be made and entered as to the court or judge may seem equitable and proper, concerning the combination of the funds on hand to the credit of each of the districts so merged, and the levying of a special tax on all the taxable property within the limits of the consolidated district, for the purposes hereinabove mentioned; provided that such order shall preserve and protect the rights of the holders of any such outstanding bonds, whose rights, and interests shall not be limited or affected by any of the provisions of this section.

1942, p. 247; Michie Code 1942, § 1560s1.



§ 21-117.1. Abolishing sanitary districts

Any sanitary district heretofore or hereafter created in any county under the provisions of the preceding sections of this article, may be abolished by an order entered by the circuit court of such county, or the judge thereof in vacation, upon the petition of the governing body of the county and of no less than 50 qualified voters residing within the boundaries of the district desired to be abolished, or if the district contains less than 100 qualified voters upon petition of the governing body of the county and fifty percent of the qualified voters residing within the boundaries of such district.

Upon filing of the petition, the court shall fix a day for a hearing on the question of abolishing the sanitary district which hearing shall embrace a consideration of whether the property in the sanitary district will or will not be benefited by the abolition thereof and the court shall be fully informed as to the obligations and functions of the sanitary district. Notice of such hearing shall be given by publication once a week for three consecutive weeks in some newspaper of general circulation within the county to be designated by the court or the judge thereof in vacation. At least ten days shall intervene between the completion of the publication and the date set for hearing, and such publication shall be considered complete on the twenty-first day after the first publication and no such district shall be abolished until the notice has been given and the hearing had.

Any interested parties may appear and be heard on any matters pertaining to the subject of the hearing.

Upon the hearing, such order shall be made and entered as to the court or judge may seem equitable and proper, concerning the abolition of the district and as to the funds on hand to the credit of the district. Provided, however, that no such order shall be made abolishing the sanitary district unless any bonds of the sanitary district which have theretofore been issued have been redeemed and the purposes for which the sanitary district was created have been completed, or, unless all obligations and functions of the sanitary district have been taken over by the county as a whole, or, unless the purposes for which the sanitary district was created are impractical or impossible of accomplishment and no obligations have been incurred by said sanitary district.

1954, c. 135.



§ 21-118. Powers and duties of governing body

After the entry of such order creating a sanitary district in such county, the governing body thereof shall have the following powers and duties, subject to the conditions and limitations hereinafter prescribed:

1. To construct, maintain and operate water supply, sewerage, garbage removal and disposal, heat, light, fire-fighting equipment and power and gas systems and sidewalks for the use and benefit of the public in such sanitary districts.

2. To acquire by gift, condemnation, purchase, lease, or otherwise, and to maintain and operate any such water supply, sewerage, garbage removal and disposal, heat, light, fire-fighting equipment and power and gas systems and sidewalks in such district and to acquire by gift, condemnation, purchase, lease, or otherwise, rights, title, interest, or easements therefor in and to real estate in such district; and to sell, lease as lessor, transfer or dispose of any part of any such property, real, personal or mixed, so acquired in such manner and upon such terms as the governing body of the district may determine to be in the best interests of the district; provided a public hearing is first held with respect to such disposition at which inhabitants of the district shall have an opportunity to be heard. At least ten days' notice of the time and place of such hearing and a brief description of the property to be disposed shall be published in a newspaper of general circulation in the district. Such public hearing may be adjourned from time to time.

3. To contract with any person, firm, corporation or municipality to construct, establish, maintain and operate any such water supply, sewerage, garbage removal and disposal, heat, light, fire-fighting equipment and power and gas systems and sidewalks in such district.

4. To require owners or tenants of any property in the district to connect with any such system or systems, and to contract with the owners or tenants for such connections. The owners or tenants shall have the right of appeal to the circuit court or the judge thereof in vacation within 10 days from action by the governing body.

5. To fix and prescribe or change the rates of charge for the use of any such system or systems after a public hearing upon notice as provided in § 21-118.4 (d), and to provide for the collection of such charges. In fixing such rates the sanitary district may seek the advice of the State Corporation Commission.

6. To levy and collect an annual tax upon all the property in such sanitary district subject to local taxation to pay, either in whole or in part, the expenses and charges incident to constructing, maintaining and operating water supply, sewerage, garbage removal and disposal, heat, light, fire-fighting equipment and power and gas systems and sidewalks for the use and benefit of the public in such sanitary district. Any locality imposing a tax pursuant to this subdivision may base the tax on the full assessed value of the taxable property within the district, notwithstanding any special use value assessment of property within the sanitary district for land preservation pursuant to Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1, provided the owner of such property has given written consent.

7. To employ and fix the compensation of any technical, clerical or other force and help which from time to time, in their judgment, may be deemed necessary for the construction, operation or maintenance of any such system or systems and sidewalks.

8. To negotiate and contract with any person, firm, corporation or municipality with regard to the connections of any such system or systems with any other system or systems now in operation or hereafter established, and with regard to any other matter necessary and proper for the construction or operation and maintenance of any such system within the sanitary district.

9. The governing body shall have the same power and authority for the abatement of nuisances in such sanitary district as is vested by law in councils of cities and towns for the abatement of nuisances therein, and it shall be the duty of the governing body to exercise such power when any such nuisance shall be shown to exist.

10. Proceedings for the acquisition of rights, title, interest or easements in and to real estate, by such sanitary districts in all cases in which they now have or may hereafter be given the right of eminent domain, may be instituted and conducted in the name of such sanitary district. If the property proposed to be condemned is:

a. For a waterworks system, the procedure shall be in the manner and under the restrictions prescribed by Chapter 19.1 (§ 15.2-1908 et seq.) of Title 15.2, and by Chapter 2 (§ 25.1-200 et seq.) of Title 25.1;

b. For the purpose of constructing water or sewer lines, the proceedings shall be instituted and conducted in accordance with the procedures prescribed either by Chapter 2 of Title 25.1 or in Chapter 3 (§ 25.1-300 et seq.) of Title 25.1; or

c. For the purpose of constructing water and sewage treatment plants and facilities and improvements reasonably necessary to the construction and operation thereof, the proceedings shall be instituted and conducted in accordance with the procedures provided for the condemnation of land in Chapter 3 of Title 25.1.

11. To appoint, employ and compensate out of the funds of the district as many persons as special policemen as may be deemed necessary to maintain order and enforce the criminal and police laws of the Commonwealth and of the county within such district. Such special policemen shall have, within such district and within one-half mile thereof, all of the powers vested in policemen appointed under the provisions of Article 1 (§ 15.2-1700 et seq.) of Chapter 17 of Title 15.2.

1930, p. 1002; 1934, p. 494; 1936, p. 463; 1938, p. 19; Michie Code 1942, § 1560a; 1952, c. 113; 1956, c. 588; 1960, c. 36; 1962, c. 497; 1976, cc. 585, 684; 1977, cc. 276, 516; 1981, c. 564; 2002, c. 194; 2003, c. 940.



§ 21-118.1. Authority to acquire property from United States or any agency thereof

Notwithstanding the provisions of any other law, the governing body of any sanitary district may, by ordinance or resolution, authorize the acquisition and purchase from the United States, or any agency thereof, whether now existing or hereafter created, of any equipment, supplies, materials, or other property, real or personal, in such manner as such governing body may determine.

It is the purpose of this section to enable sanitary districts to secure from time to time promptly the benefits of acquisitions and purchases as authorized by this section, to aid them in securing advantageous purchases, to prevent unemployment and thereby to assist in promotion of public welfare and to these ends such districts shall have power to do all things necessary or convenient to carry out such purpose, in addition to the expressed power conferred by this section. This section is remedial in nature and the powers hereby granted shall be liberally construed.

1945, p. 35; Michie Suppl. 1946, § 2734e.



§ 21-118.2. Certain counties authorized to use sanitary district funds for certain purposes

The board of supervisors of any county operating sanitary districts under the provisions of this chapter as amended or under the provisions of an act or acts continued in effect by § 21-120, may use sanitary district funds for police protection and for construction and operation of community houses within the district, provided that this section shall apply only to Chesterfield County and Henrico County. Action hereunder shall be subject to the rights of the holders of any bonds issued by such district.

1952, c. 26; 2007, c. 813.



§ 21-118.3. Levy and expenditure of taxes in certain counties; validation of expenditures

In addition to the powers granted in § 21-118 of the Code of Virginia, the governing body of any county having a population in excess of 30,000 but not in excess of 35,000 and containing two cities of the first class, in which a sanitary district has been created pursuant to the provisions of this article, may levy and collect an annual tax upon all the property in such sanitary district subject to local taxation to pay the whole or any part of the cost of construction of a sewerage and/or water supply system in such district and to pay the costs of preliminary engineering surveys and other expenses in connection with the construction of any such system.

Such governing body may expend funds from the general county levy to pay the costs for which taxes are hereinabove authorized to be levied in anticipation of the collection of such taxes. Should it be determined that a sewerage and/or water supply system in such district is not feasible, or for any other reason should the same not be constructed, the governing body of said county, after the creation of such district has been ordered, may levy and collect an annual tax upon all the property within the boundaries of such sanitary district subject to local taxation, to reimburse the county's general levy fund for any expenditures advanced therefrom in connection with engineering surveys and other expenses in and about the creation of any such district. Any such expenditure made prior to April 3, 1952, is hereby validated.

1952, c. 555.



§ 21-118.4. Certain additional powers of governing body

Notwithstanding any other provisions of law, when an order has been entered creating a sanitary district in such county, the board of supervisors or other governing body hereinafter referred to as "board of supervisors," shall have the following powers and duties, in addition to such powers and duties created by any law, subject to the conditions and limitations hereinafter prescribed:

(a) To construct, reconstruct, maintain, alter, improve, add to and operate dams, motor vehicle parking lots, water supply, drainage, sewerage, garbage disposal, heat, light, power, gas, sidewalks, curbs, gutters, streets and street name signs and fire-fighting systems, for the use and benefit of the public in such sanitary district and as to such motor vehicle parking lots systems to make such charges for the use of such facilities as may be prescribed by said board or body;

(a1) To acquire, construct, maintain and operate, or to contract for such acquisition, construction, maintenance and operation, within such sanitary district, such community buildings, community centers, other recreational facilities and advisory community planning councils as the board may deem expedient or advisable, and to make such charges for the use of such facilities as may be prescribed by the board;

(b) To acquire by gift, condemnation, purchase, lease or otherwise, and to maintain and operate any such dams, motor vehicle parking lots, water supply, drainage, sewerage, garbage disposal, heat, light, power, gas, sidewalks, curbs, gutters, streets and street name signs and fire-fighting systems in such district;

(c) To contract with any person, firm, corporation, municipality, county, authority or the federal government or any agency thereof to acquire, construct, reconstruct, maintain, alter, improve, add to and operate any such dams, motor vehicle parking lots, water supply, drainage, sewerage, garbage removal and disposal, heat, light, power, gas, sidewalks, curbs, gutters, streets and street name signs and fire-fighting systems in such district, and to accept the funds of, or to reimburse from any available source, such person, firm, corporation, municipality, county, authority or the federal government or any agency thereof for either the whole or any part of the costs, expenses and charges incident to the acquisition, construction, reconstruction, maintenance, alteration, improvement, addition to and operation of any such system or systems;

(d) To require owners or tenants of any property in the district to connect with any such system or systems, and to contract with the owners or tenants for such connections. In order to require owners or tenants of any property in the district to connect with any such system or systems, the board of supervisors shall have power and authority to adopt ordinances so requiring owners or tenants to connect with such systems, and to use the same, and the board of supervisors shall have power to provide for a punishment in the ordinance of not exceeding a $50 fine for each failure and refusal to so connect with such systems, or to use the same. Before adopting any such ordinance the board of supervisors shall give public notice of the intention to propose the same for passage by posting handbill notices of such proposal in three or more public places in the sanitary district at least 10 days prior to the time the ordinance shall be proposed for passage. The ordinance shall not become effective after its passage until 10 days' like notice has been given by posting copies of such ordinance in three or more public places in the district. The board of supervisors, in lieu of giving notice in such manner, may cause notice to be published in the manner provided in § 15.2-1427 for imposing or increasing any tax or levy. Violations of such ordinances shall be tried before the county court of the county as is provided for trial of misdemeanors, and with like right of appeal;

(e) To fix and prescribe or change the rates of charge for the use of any such system or systems, the rate of charge for connection to any such system or systems, a late charge not to exceed 10 percent of the amount due or $10, whichever is the greater, and interest on outstanding bills at the rate provided for in § 58.1-3918, after a public hearing upon notice as provided in subdivision (d) and to provide for the collection of such charges. In fixing such rates the sanitary district may seek the advice of the State Corporation Commission. The Commission may charge the district a reasonable fee for any advice given pursuant to this section. The board of supervisors may provide for the exemption from, deferral of or reduction of the rates of charge for the use of any garbage disposal system or systems by persons at least 65 years of age or persons permanently and totally disabled as defined in § 58.1-3217. Any such exemptions, deferrals or reductions may be conditioned upon only the income criteria as provided by § 58.1-3211 as in effect on December 31, 2010. And to enable the board to enforce the collection of charges for the use of any such system against the person or persons, firm or corporation using the same, the charges when made for the use of any such system shall be collectible by distress, levy, garnishment, attachment or otherwise without recourse to court procedure, except so far as the selected procedure may require the same. And the board shall have power to designate as its agent for the purpose of collection such officer or officers, person or persons as it may determine, and the officer or officers, person or persons shall be vested with the same power and authority as a sheriff or constable may have in like procedure.

Water and sewer connection fees established by any county, city, town or sanitary district shall be fair and reasonable. Such fees shall be reviewed by the county, city, town or sanitary district periodically and shall be adjusted, if necessary, to assure that they continue to be fair and reasonable. Nothing herein shall affect existing contracts with bondholders which are in conflict with any of the foregoing provisions.

If any rates, fees or charges for the use of and for the services furnished by any system acquired or constructed by the sanitary district under the provisions of this chapter shall not be paid within 30 days after the same shall become due and payable, and the person who incurred the debt is the occupant of such premises, the board may at the expiration of such 30-day period disconnect the premises from the water and/or sewer system, or otherwise suspend services and the board may proceed to recover the amount of any such delinquent rates, fees or charges, with interest, in a civil action.

If any rates, fees, or charges for the use and services of any water or sewer system acquired or constructed by the sanitary district under the provisions of this chapter shall not be paid within 30 days after the same becomes due and payable, the occupant-debtor of such premises shall cease to dispose of sewage or industrial wastes originating from or on such premises by discharge thereof directly or indirectly into the sewer system until such rates, fees or charges with interest shall be paid. If such occupant-debtor does not cease such disposal at the expiration of such 30-day period, the political subdivision or district or other public corporation, board, or body supplying water to or selling water for use on such premises may, within five days after the receipt of notice of such delinquency, cease to supply water to or to sell water to such occupant-debtor. If such political subdivision or district or public corporation, board or body shall not, at the expiration of such five-day period, cease supplying water to or selling water for use by such occupant-debtor, then the governing body within whose geographical boundaries such sanitary district lies may shut off the supply of water to such person.

The water supply to or for any occupant-debtor shall not be shut off or stopped under the provisions of this section, if the State Health Commissioner, upon application of the local board of health or health officer of the county, city or town wherein such water is supplied or such real estate is located, shall have found and shall certify to the authorities charged with the responsibility of ceasing to supply or sell such water, or to shut off the supply of such water, that ceasing to supply or shutting off such water supply will endanger the health of such person or the health of others in such county, city or town.

Any unpaid charge shall become a lien superior to the interest of any owner, lessee or tenant, and next in succession to county taxes, on the real property on which the use of any such system was made and for which the charge was imposed. However, such lien shall not bind or affect a subsequent bona fide purchaser of such real estate for valuable consideration without actual notice of such lien, except and until from the time that the amount of such charge is entered in the Judgment Lien Docket kept in the office where deeds may be recorded in the political subdivision wherein the real estate or a part thereof is located. It shall be the duty of the clerk in whose office deeds may be recorded to keep and preserve and hold available for public inspection such Judgment Lien Docket and to cause entries to be made and indexed therein from time to time upon certification by the board for which he shall be entitled to a fee of five dollars per entry to be paid by the board and added to the amount of the lien.

No such lien shall be placed by the board unless the board or its billing and collection agent (i) shall have advised the owner of such real estate at the time of initiating service to a lessee or tenant of such real estate that a lien will be placed on such real estate if the lessee or tenant fails to pay any fees, rents or other charges when due for services rendered to such lessee or tenant; (ii) shall have mailed to the owner of such real estate a duplicate copy of the final bill rendered to such lessee or tenant at the time of rendering the final bill to such lessee or tenant; and (iii) shall employ the same collection efforts and practices to collect amounts due the board from a lessee or a tenant as are employed with respect to collection of such amounts due from customers who are owners of the real estate for which service is provided.

Such lien on any real estate may be discharged by the payment to the board of the total amount of such lien, and interest accrued thereon to the date of such payment, and the entry fee of two dollars, and it shall be the duty of the board to deliver a certificate thereof to the person paying the same, and upon presentation thereof and the payment of the further fee of one dollar by such person, the clerk having the record of such lien shall mark the entry of such lien satisfied.

Jurisdiction to enforce any such lien shall be in equity and the court may decree the real estate subject to the lien, or any part thereof, to be sold and the proceeds applied to the payment of such lien and the interest which may accrue to the date of such payment.

Nothing contained herein shall be construed to prejudice the right of the board to recover the amount of such lien, or of the charge, and the interest which may accrue, by action at law or otherwise, which relief shall be cumulative and not alternative;

(f) To employ and fix the compensation of any technical, clerical, or other force and help which from time to time, in their judgment, may be deemed necessary for the construction, operation or maintenance of any such system or systems;

(g) To negotiate and contract with any person, firm, corporation, county, authority or municipality with regard to the connection of any system or systems with any other system or systems now in operation or hereafter to be established, and with regard to any other matter necessary and proper for the construction or operation and maintenance of any such system within the sanitary district;

(h) To contract for the extension of any such system into territory outside of the district, and for the use thereof, upon such terms and conditions as the board may from time to time determine upon;

(i) With respect to the maintenance and operation of said motor vehicle parking lots system, the board is authorized to purchase, install, maintain and operate, and to fix and charge parking meter fees for the use of, such parking lot or lots;

(j) Insofar as is permitted by Article VIII, Section 5 and Article VIII, Section 7 of the Constitution of Virginia to construct or contract to construct within such sanitary district, at the request of the school board and subject to all provisions of law applicable to the construction of school buildings, and additions thereto;

(k) To borrow not earlier than January 1 of any year, or the first day of the fiscal year of the district, for the purpose of meeting casual deficits in the revenue of the district or creating a debt in anticipation of the collection of the revenue of the district, a sum of money not to exceed one-half of the amount reasonably anticipated to be produced by the revenues of the district, including taxes levied pursuant to § 21-119, for the year in which the loan is negotiated; provided, there shall be excluded from the amount reasonably anticipated to be produced by the revenue of the district any anticipated tax revenues of the district which have not actually been levied and assessed against property within the district.

Notwithstanding any provisions of law to the contrary, any sanitary district is empowered to borrow in advance of grants and reimbursements due the district from the federal and state governments for the purpose of meeting appropriations for the then current fiscal year. "Grants" and "reimbursements" as used herein shall mean grants which the district has been formally advised in writing it will receive, and reimbursements on moneys which the federal or state governments are obligated to pay the district on account of expenditures made in anticipation of receiving such payment from the federal or state government. The district may borrow the full amount of the grant or reimbursement that the federal or state government is obligated to pay at the time the loan is issued. The loan shall be repaid within 60 days of the time the grant or reimbursement is received, but in any event, the loan shall be repaid within one year from the date of its issue.

Such temporary loans shall be evidenced by notes or bonds, negotiable or nonnegotiable as the board of supervisors may determine; shall bear interest at a rate as provided in § 2.2-5000; and shall be repaid not later than either December 15 of the year in which they are borrowed or 15 days before the last day of the fiscal year of the district. No extension of any such loan shall be valid. No additional loan under this subsection shall be made until all temporary loans of preceding years shall have been paid. No election shall be required for the issuance of any bond pursuant to the provisions of this subsection. Except as this subsection otherwise provides, any bonds issued pursuant to this subsection may be issued in accordance with the provisions of §§ 21-130 through 21-136;

(l) Notwithstanding any other provision of this chapter to the contrary, where the use of any water or sewer systems described in this section is contracted for by an occupant who is not the owner of the premises and where such occupant's premises are separately metered for service, the owner of any such premises shall be liable only for the payment of delinquent rates or charges applicable to three delinquent billing periods but not to exceed a period of 90 days for such delinquency. No board shall refuse to service other premises of the owner not occupied by an occupant who is delinquent in the payment of such rates or charges on account of such delinquency provided that such owner has paid in full any delinquent charges for which he would be responsible for paying. No board shall refuse to service or unreasonably delay reinstatement of service to premises where such occupant who is delinquent has vacated the premises and a new party has applied for service provided such owner has paid in full such delinquent charges as he would be responsible for paying.

1962, c. 571; 1964, c. 517; 1970, c. 674; 1975, cc. 251, 490; 1976, c. 684; 1977, c. 516; 1981, cc. 554, 563, 564; 1982, c. 447; 1983, c. 422; 1994, c. 432; 1997, c. 12; 2000, c. 230; 2011, cc. 438, 496; 2012, c. 485.



§ 21-118.5. Unified water supply and sewerage systems for counties and sanitary districts; power of county governing body to fix rates; application of Public Finance Act

Whenever the board of supervisors of any county, as the governing board of such county, shall enter into, or has heretofore entered into, an agreement with one or more sanitary districts located within such county whereby the county has agreed to connect, operate, maintain, alter, improve, add to and extend within and without the territory of such sanitary district or districts the water supply or sewerage systems, or the water supply and sewerage systems, of such county and such district or districts, or the water supply or sewerage systems, or the water supply and sewerage systems, of two or more such sanitary districts, in the manner of and as a unified single water supply or sewerage system, or a unified single water supply and sewerage system, each of which is hereinafter referred to in this chapter as a "unified system," then, notwithstanding the provisions of the first sentence of § 21-118.4 (e), such board of supervisors is empowered to fix and prescribe the rate of charge for the use of such unified system with a view to the needs of such unified system as a whole. Such unified system shall constitute a "project" and a "revenue producing undertaking" for the purposes of and as defined in the Public Finance Act, Chapter 26 (§ 15.2-2600 et seq.) of Title 15.2. Such county in respect of such project and revenue producing undertaking shall have all the powers granted to counties by the Public Finance Act. Water and sewer connection fees established by any county, city, town or sanitary district shall be fair and reasonable. Such fees shall be reviewed by the county, city, town or sanitary district periodically and shall be adjusted, if necessary, to assure that they continue to be fair and reasonable. Nothing herein shall affect existing contracts with bondholders which are in conflict with any of the foregoing provisions.

1972, c. 221; 1997, c. 12.



§ 21-118.6. Same; application of revenues; tax levy where revenues insufficient

Whenever a county and one or more sanitary districts have entered into an agreement for a unified water supply or sewerage system, or unified water supply and sewerage system, and such county has agreed therein to pay from the revenues of such unified system the principal of and interest on all bonds issued for water or sewer purposes, or both, as the case may be, by such sanitary district or districts, and to impose such schedule of rates, rentals, fees and charges for the use and services of such unified system so as to produce revenues sufficient for such payment, such county may also apply the revenues derived from such rates, rentals, fees and charges to the payment of the cost of operation and maintenance of the unified system, to the cost of renewals and replacements and to any other lawful purposes connected with or pertaining to such unified system, including the making of additions to and expansions of such unified system, to the payment of the principal of and interest on any bonds issued by such county for the purpose of such unified system and to the creation and maintenance of such reserves as may be deemed necessary by such county to effect any financing for such unified system. The order of any priority of the application of such revenues to any of the foregoing purposes, including to the payment of the principal of and interest on such bonds of the sanitary districts, may be determined by the board of supervisors as the governing body of the county. If at any time the revenues derived from rates, rentals, fees and charges for the use and services of such unified system, are insufficient to provide for the operation and maintenance of the unified system, and for payment of principal of and interest on such bonded indebtedness of the sanitary district as the same shall become due, such sanitary district shall levy an annual tax upon all property in such sanitary district subject to local taxation to pay such principal and interest as the same shall become due. Nothing contained in the immediately preceding sentence shall, however, be construed to relieve the county of its obligations under any such agreement to impose rates, rentals, fees and charges for the use and services of such system sufficient to pay such costs of operation and maintenance and to provide for the payment of such principal and interest.

1972, c. 221.



§ 21-118.7. Same; payment to county of revenues held by district

Any agreement for the creation of a unified system may provide for the payment over to the county of net revenues held by the district or districts theretofore derived from the water supply or sewerage systems, or both, of the district or districts that are to become part of such unified system.

1972, c. 221.



§ 21-118.8. Same; ratification of prior agreements

Any agreement heretofore entered by a county with one or more sanitary districts with respect to a unified system containing provisions substantially in compliance with §§ 21-118.5, 21-118.6 or 21-118.7, and the proceedings heretofore taken with respect to such agreement, are hereby ratified, validated, confirmed and approved, notwithstanding that any provisions of said agreement may have been inconsistent with the provisions of this chapter prior to the enactment of §§ 21-118.5 to 21-118.8.

1972, c. 221.



§ 21-119. Sanitary districts are special taxing districts; nature of improvements; jurisdiction of governing bodies, etc., not affected

A. Each sanitary district created or purported to be created by an order of the circuit court of any county of the Commonwealth, or a judge thereof, heretofore or hereafter made and entered pursuant to any general law of the Commonwealth, is hereby determined to be and is hereby made, from and after the date of such creation or purported creation, a special taxing district for the purposes for which created; and any improvements heretofore or hereafter made by or for any such district are hereby determined to be general tax improvements and of general benefit to all of the property within the sanitary district, as distinct from peculiar or special benefits to some or all of the property within the sanitary district.

B. Neither the creation of the sanitary districts as special taxing districts nor any other provision in this chapter shall in any wise affect the authority, power and jurisdiction of the respective county governing bodies, sheriffs, treasurers, commissioners of the revenue, circuit courts, clerks, judges, magistrates or any other county, district or state officer over the area embraced in any such district, nor shall the same restrict or affect in any way any county, or the governing body of any county, from imposing on and collecting from abutting landowners, or other landowners receiving special or peculiar benefits, in any such district, taxes or assessments for local public improvements as permitted by the Constitution and by other statutes of the Commonwealth.

C. Notwithstanding subsections A and B of this section, the board of supervisors of Buckingham County, Nottoway County, or Westmoreland County may impose on, and collect from, landowners abutting a street being improved by the sanitary district a user fee for such service. Such fee may be enforced as provided in § 21-118.4.

1936, p. 497; Michie Suppl. 1946, § 1560s3; 1997, c. 261; 2005, c. 839; 2007, c. 813.



§ 21-119.1. Transfer of certain sanitary districts to towns

(1) The governing body of any county in which a sanitary district has been established and subsequent thereto a town has been created, the boundaries of such town being the same as those of the sanitary district, is authorized to transfer all jurisdiction and control over such district to such town.

(2) Such transfer shall be subject to approval by the bondholders.

(3) Upon the transfer of such district to the town all power and authority of the county over the affairs of such district shall terminate and all such power and authority shall be transferred to and vest in the governing body of the town and all obligations and indebtedness of such district shall be and become an obligation of the town. Such transfer shall not be made, unless, in addition to the other conditions herein set forth, the governing body of such town assents thereto.

1952, c. 626.



§ 21-120. In certain cities and counties

Chapter 161 of the Acts of 1926, as amended, codified as §§ 1560a-1560l2 of Michie Code 1942 and Michie Suppl. 1946, and last amended by chapter 465 of the Acts of 1948, providing for sanitary districts in counties having more than 500 inhabitants per square mile or adjoining a county having more than 1,000 inhabitants per square mile or adjoining a city having a population of 170,000 or more, is continued in effect. Chapter 189 of the Acts of 1932, codified as §§ 1560t-1560z of Michie Code 1942, providing for sanitary districts in counties having a population of between 35,000 and 37,000 according to the census of 1930, is continued in effect. Chapter 232 of the Acts of 1944, codified as § 1560l3 of Michie Suppl. 1946, relating to levy of sanitary district tax in lieu of issuance of bonds in counties having an area of more than forty-five and less than sixty square miles, is continued in effect. Chapter 305 of the Acts of 1944, as amended by Chapter 372 of the Acts of 1946, and Chapter 70 of the Acts of 1948, relating to levy of assessments in sanitary districts in counties adjoining a county having more than 1,000 inhabitants per square mile, is continued in effect.

The following amendments and repeal of Acts of Assembly continued in effect by this section are incorporated in this Code by this reference:

Amendments to Chapter 161, as amended, of the Acts of 1926.

Chapter 198 of the Acts of 1950.

Chapter 442 of the Acts of 1950.

Chapter 300 of the Acts of 1952.

Chapter 324 of the Acts of 1954.

Chapter 691 of the Acts of 1956.

Chapter 454 of the Acts of 1958.

Chapter 521 of the Acts of 1958.

Chapter 561 of the Acts of 1960.

Chapter 554 of the Acts of 1962.

Chapter 344 of the Acts of 1964.

Chapter 678 of the Acts of 1968.

Chapter 253 of the Acts of 1970.

Chapter 597 of the Acts of 1970.

Chapter 219 of the Acts of 1972.

Chapter 222 of the Acts of 1972.

Chapter 303 of the Acts of 1977.

Chapter 294 of the Acts of 1981.

Chapter 732 of the Acts of 1984.

Chapter 51 of the Acts of 1989.

Chapter 394 of the Acts of 1989.

Chapter 1025 of the Acts of 1999.

Repeal of Chapter 189 of the Acts of 1932.

Chapter 139 of the Acts of 1956.



§ 21-121. Validation of proceedings

All proceedings had in the creation of sanitary districts in the Commonwealth prior to January 1, 1970, whether under general law or by special act, are validated and confirmed, and all such districts so created or attempted to be created under existing law or by special act are declared to have been validly created and established notwithstanding any defects or irregularities in the creation thereof.

1946, p. 64; 1958, c. 588; 1968, c. 62; 1970, c. 441.



§ 21-121.1. Further validation of proceedings

All proceedings had in the creation of sanitary districts in the Commonwealth prior to June 30, 1954, whether under general law or by special act, are validated and confirmed, and all such districts so created or attempted to be created, under existing general law or by special act, are declared to be validly created and established, notwithstanding any defects or irregularities in the creation thereof, including any curable unconstitutionality of a procedural character, such as failure of the act to correspond with title and such constitutional questions.

1950, p. 4; 1954, c. 68.



§ 21-121.2. Additional validation of proceedings

All proceedings heretofore taken in the creation of sanitary districts of whatsoever kind in the Commonwealth of Virginia, whether under general law or special act, are hereby validated, ratified, approved and confirmed, and all such districts so created or attempted to be created thereunder are hereby declared to have been validly created and established, notwithstanding any defects or irregularities in the creation thereof.

1960, c. 562; 1962, c. 26; 1964, c. 243.



§ 21-121.2:1. Same; bond issues

All proceedings heretofore taken in the creation of sanitary districts of whatsoever kind in the Commonwealth of Virginia, whether under general law or special act, are hereby validated, ratified, approved and confirmed, and all such districts so created or attempted to be created thereunder are hereby declared to have been validly created and established, notwithstanding any defects or irregularities in the creation thereof.

All proceedings heretofore taken and all elections heretofore held in sanitary districts of whatsoever kind in the Commonwealth of Virginia, whether under general law or special act, to provide for, and with respect to, the contracting of bonded indebtedness and the authorization, issuance, sale, execution and delivery of bonds by or on behalf of all such sanitary districts, are hereby validated, ratified, approved and confirmed, notwithstanding any lack of power of the governing body of the county in which any such district is located to authorize and issue such bonds, or to authorize the execution, sale or delivery thereof, and notwithstanding any defects or irregularities in any such proceedings or elections, or in such execution, sale or delivery; and such bonds so issued or to be issued are and shall be binding, legal, valid and enforceable obligations of any such sanitary districts, notwithstanding any statutory limitation on the amount thereof.

It is the intention of the General Assembly that this section shall be liberally construed to effectuate the purposes set out therein.

1966, c. 199.



§ 21-121.3. Powers of districts created under other laws

Any sanitary district heretofore created under general law or special act shall have all of the powers specified in this article notwithstanding any limitations contained in any general law or special act pursuant to which such sanitary district was created and notwithstanding any limitations contained in the proceedings taken for the creation thereof.

1964, c. 165.



§ 21-121.4. Powers of boards of supervisors and other governing bodies of counties with respect to sanitary districts

Notwithstanding anything in this article to the contrary, the board of supervisors or other governing body of a county and the requisite number of qualified voters may, with respect to any and all sanitary districts of whatsoever kind, whether heretofore or hereafter created pursuant to this article or pursuant to any other general or special act, exercise all of the powers granted them by §§ 21-116, 21-117, 21-117.1, 21-118, 21-118.1 and 21-118.4.

1968, c. 275.



§ 21-121.5. Validation of certain actions

All proceedings had in the creation, enlargement or merger of sanitary districts in the Commonwealth prior to January 1, 1977, whether under general law or by special act, are validated and confirmed, and all such districts so created, enlarged or merged or attempted to be created, enlarged or merged under existing law or by special act are declared to have been validly created, established, enlarged or merged notwithstanding any defects or irregularities in the creation, enlargement or merger thereof.

1977, c. 183.



§ 21-121.6. Sanitary districts in certain counties with a water and sewer authority

A. This section shall apply to any sanitary district created after January 1, 1993, in a county with an authority created pursuant to the Virginia Water and Waste Authorities Act (§ 15.2-5100 et seq.).

B. The circuit court shall not enter an order pursuant to § 21-123 requiring an election until a resolution of the governing body requesting the entry of such order has been filed with the circuit court.

C. Notwithstanding the provisions of §§ 21-125 and 21-128, if an election conducted pursuant to § 21-124 indicates that a majority of the qualified voters of the sanitary district voting on the question are in favor of issuing bonds for a purpose for which the sanitary district was created, no bonds of the sanitary district shall be issued, and the circuit court shall not require the issuance of such bonds, without the approval of the governing body of the county.

D. If a sanitary district levies a tax upon property within the sanitary district pursuant to subdivision 6 of § 21-118, such tax shall be based on the full assessed value of the taxable property within the sanitary district, notwithstanding any special use value assessment of property within the sanitary district for land preservation pursuant to Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1. In addition to the notice required pursuant to § 21-114, the petitioners shall provide a written notice of the court hearing to each owner of property within the proposed district which is currently assessed at its use value pursuant to Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1. Such notice shall be mailed, first class, at least twenty-one days prior to the hearing to each such owner as listed in the current real estate assessment records, and an affidavit shall be filed with the court evidencing that such notice has been mailed.

E. The county's claim of taxes and its lien on property pursuant to Article 11 (§ 58.1-3340 et seq.) of Chapter 32 of Title 58.1 shall have priority over any claim or lien for any tax levied pursuant to subdivision 6 of § 21-118.

F. The governing body of a sanitary district may enter into agreements with an authority created pursuant to the Virginia Water and Waste Authorities Act (§ 15.2-5100 et seq.) for the construction, operation, use, control, ownership, and maintenance of any water supply, sewerage or other systems or facilities located within or outside of the boundaries of the sanitary district. Such agreements may provide that the authority will provide any service which the authority is permitted to provide and which the sanitary district may provide through the construction, establishment, maintenance, and operation of its own system or systems. The governing body of the county shall have the power to issue bonds of the sanitary district for the construction, establishment, and maintenance of any systems providing such service, whether such systems are owned by the sanitary district or the authority. The sanitary district and the authority may also agree on the imposition, collection, and use of rates, fees, and charges relating to such systems, including reimbursements by or to persons utilizing such systems. Notwithstanding the provisions of subdivision 2 of § 21-118, the sanitary district may sell, lease as lessor, transfer or dispose of any of its property, real, personal or mixed, to the authority without holding a public hearing.

1993, c. 272 .



§ 21-122. Authority to issue bonds; limitation of amount

The governing body of any county in which a sanitary district has been or may hereafter be created by general or special law shall have power, subject to the conditions and limitations of this article, to issue bonds of such sanitary district to an amount in the aggregate of not exceeding eighteen per centum of the assessed value of all real estate in the district subject to local taxation, for the purpose of raising the necessary funds to carry into effect any or all of the purposes specified in Article 1 (§ 21-112.22 et seq.) of Chapter 2 of Title 21, provided, however, that such limitation of eighteen per centum shall not apply if the petition required by § 21-123 states the maximum amount of bonds to be issued, and if such bonds are to be issued for a specific undertaking from which the sanitary district may derive revenue, but from and after a period to be determined by the governing body of the county, not exceeding five years from the date of the election authorized in § 21-123, whenever and for so long as such undertaking fails to produce sufficient revenue to pay the cost of operation and administration (including interest on bonds issued therefor), and the cost of insurance against loss by injury to persons or property, and an annual amount to be covered into a sinking fund sufficient to pay, at or before maturity, all bonds issued on account of such undertaking, all such bonds outstanding shall be included in determining such limitation.

1946, p. 180; Michie Suppl. 1946, § 1560z1; 1964, c. 165.



§ 21-122.1. Bonds for special purpose; no election required

The governing body of any county in which a sanitary district has been or may be created by general or special law shall have the power to issue bonds to satisfy improvements to water or sewerage systems mandated by the State Water Control Board, pursuant to the Federal Water Pollution Control Act, as amended (P.L. 92-500).

The principal and interest on bonds issued under this section shall be paid by the governing body exclusively from revenues and receipts from the water or sewerage system which is to be improved.

For the purposes of this section, the term "mandated" shall also mean any agreement between a governing body and the State Water Control Board to come into compliance with the requirements of the State Water Control Law.

Issuance of such bonds shall be subject to the conditions or limitations of this article; however, no bond referendum shall be required for bonds to be issued pursuant to this section. The sections of this article pertaining to election requirements and procedures shall not be applicable where bonds are to be issued for the purposes set forth herein. In addition, the provisions of §§ 21-137.2 and 21-138, authorizing an annual tax to be levied upon all the property in the district in order to pay the principal and interest due on the bonds, shall not be applicable to bonds issued under this section.

All bonds issued under the provisions of this section shall contain a statement on their face substantially to the effect that neither the faith and credit of the Commonwealth nor the faith and credit of any county, city, town or other subdivision of the Commonwealth are pledged to the payment of the principal of or the interest on such bonds. The issuance of revenue bonds under the provisions of this section shall not directly or indirectly or contingently obligate the Commonwealth or any county, city, town or other subdivision of the Commonwealth to levy any taxes whatever therefor or to make any appropriation for their payment except from the funds pledged under the provisions of this section.

1986, c. 340.



§ 21-123. Order requiring election

The circuit court of such county, upon the petition of a majority of the members of the governing body of the county, or upon the petition of fifty qualified voters residing in such sanitary district, shall make an order in accordance with § 24.2-684 requiring the officers of election to open a poll and take the sense of the qualified voters of the district on the question whether the governing body shall issue bonds for one or more of the purposes for which the sanitary district was created.

1946, p. 181; Michie Suppl. 1946, § 1560z2; 1976, c. 11.



§ 21-124. Conduct of election; canvass of returns, etc

The election shall be conducted in the manner prescribed by law for the conduct of regular elections, and the ballots shall be printed and voted, and the returns made and canvassed and the results certified, in accordance with the provisions of § 24.2-684.

1946, p. 181; Michie Suppl. 1946, § 1560z3.



§ 21-125. Procedure after election

If it shall appear from the report of the commissioners of election that a majority of the qualified voters of the sanitary district voting on the question are in favor of issuing the bonds, the circuit court, or the judge thereof in vacation, shall enter of record an order requiring the governing body to proceed at its next meeting to carry out the wishes of the voters as expressed at the election.

1946, p. 181; Michie Suppl. 1946, § 1560z4.



§ 21-126. Inquiry into election and returns

Whenever the sense of the qualified voters of the district shall be taken on the question whether the governing body shall issue bonds for one or more of the purposes for which the sanitary district was created, election and returns shall be subject to the inquiry, determination and judgment of the circuit court of the county upon the written complaint of twenty-five or more of the qualified voters of the district, of an undue election or false returns, two of whom shall take an oath that the facts set forth in such complaint are true to the best of their knowledge and belief, and the court shall, in judging of such election and returns, proceed upon the merits thereof and determine concerning the same according to the Constitution and laws of this Commonwealth, but such complaint shall not be valid unless it shall have been filed within thirty days after the election in the office of the clerk of the court. The governing body of the county shall be made a defendant by summons or notice to its chairman of the filing of the complaint, and after such service of notice on the chairman of such governing body, either party, upon reasonable notice to the other, shall be at liberty to take depositions to sustain or invalidate such election. Service of notice on any three of the complainants shall be sufficient. The court shall proceed at its next term after such service of summons or notice to determine the contest without a jury on the evidence, oral or written, unless good cause be shown for a continuance, and shall make a proper record of its judgment. If the judgment be that the election was a valid one in favor of the issuance of bonds in the district, the court shall make an order in conformity with § 21-125.

1946, p. 181; Michie Suppl. 1946, § 1560z5.



§ 21-127. Amount of bonds

The governing body at its next meeting or as soon thereafter as practicable, shall determine what amount of bonds shall be issued for the purposes defined in the order calling the election.

The maximum amount of bonds issued shall in no case exceed the limitations prescribed in § 21-122, and in the event such governing body does not at such meeting direct the present issuing of all bonds, it may thereafter, from time to time, direct the residue thereof to be issued to carry out the wishes of the voters, so far as necessary, as expressed in such election.

1946, p. 181; Michie Suppl. 1946, § 1560z6.



§ 21-127.1. Borrowing in anticipation of bond issue

(a) In anticipation of the issuance of bonds under the provisions of this chapter and of the receipt of the proceeds of sale of such bonds, the governing body may on behalf of the sanitary district borrow money for the purpose for which such bonds have been authorized and within the maximum authorized amount of the bond issue. Each such loan shall mature and be paid within two years from the date of its original issue; provided, that on or after such maturity, any loan now outstanding or hereafter made may be extended from time to time, provided, further, that no such extension shall mature and be paid later than five years from the date of the original issue of said loan. The governing body may, in its discretion, retire any such loans by means of current revenues, special assessments, or other funds, in lieu of retiring them by means of bonds; provided that the maximum amount of bonds that has been authorized shall be reduced by the amount of such loans retired in such manner.

(b) Negotiable notes or other obligations shall be issued for all moneys borrowed under subsection (a). Such notes or other obligations may be renewed from time to time and money may be borrowed upon notes or other obligations from time to time for the payment of any indebtedness evidenced thereby, but all such notes or other obligations shall mature within the time limited by said subsection (a). The issuance of such notes or other obligations and other details thereof shall be governed by the provisions of this chapter with respect to bonds insofar as the same may be applicable.

(c) All such notes or other obligations heretofore issued on behalf of a sanitary district and proceedings had in connection therewith which conform to this section are hereby ratified, validated and confirmed and declared to be legal and as fully binding obligations as if issued under this section.

1966, c. 189; 1970, c. 124.



§ 21-128. Failure or refusal to issue bonds

In event the governing body, for any reason, fails or refuses to issue the bonds so authorized to be issued, the circuit court of the county may, upon the complaint of ten qualified voters of the district, and after ten days' notice to the chairman of the governing body, for cause shown, issue an order directing it to issue such bonds or any unissued residue thereof, or such portion thereof as the court may, from time to time, deem proper to be issued in order to carry out the wishes of the voters as expressed in the election.

1946, p. 182; Michie Suppl. 1946, § 1560z6.



§ 21-129. Agents for sale of bonds

The governing body shall have power to appoint an agent or agents to sell the bonds and to pay such agent or agents a commission for negotiating the sale not exceeding three per centum of the amount of bonds sold by them, provided the bonds shall be sold to be paid for in lawful money only, and shall not be sold at less than their par value. When such a sale has been negotiated, the governing body shall issue the bonds.

1946, p. 182; Michie Suppl. 1946, § 1560z6.



§ 21-130. Form of bonds

Such bonds may be either registered or with coupons attached, as the governing body may prescribe, and coupon bonds may be registerable as to principal, or as to principal and interest, at the option of the holder, under such rules and regulations as may be prescribed by the governing body. The bonds shall be signed by the chairman and countersigned by the clerk of the governing body under its seal; shall be in denominations of $100 or some multiple thereof; shall bear interest at a rate not exceeding six percent per annum, payable semi-annually, both principal and interest to be payable at such place or places as may be determined by the governing body, and shall be payable not exceeding thirty-four years from the date thereof, but may, in the discretion of the governing body, be made redeemable at such time or times within such period or periods and upon such notice as the governing body may prescribe and stipulate upon the face of the bond when issued.

1946, p. 182; Michie Suppl. 1946, § 1560z6.



§ 21-130.1. Bonds mutilated, lost or destroyed

Should any bond issued under this chapter become mutilated or be lost or destroyed, the governing body of the county may cause a new bond of like date, number and tenor to be executed and delivered in exchange and substitution for, and upon cancellation of, such mutilated bond and its interest coupons, or in lieu of and in substitution for such lost or destroyed bond and its unmatured interest coupons. Such new bond shall not be executed or delivered until the holder of the mutilated, lost or destroyed bond (1) has paid the reasonable expense and charges in connection therewith and (2) in the case of a lost or destroyed bond has filed with the governing body and the county treasurer evidence satisfactory to such governing body and treasurer that such bond was lost or destroyed and that the holder was the owner thereof and (3) has furnished indemnity satisfactory to the county treasurer.

1962, c. 208.



§ 21-131. Delivery to treasurer

The governing body shall deliver the bonds to the treasurer of the county, who shall deliver them to the purchasers thereof, or to their order, upon the payment of the purchase price thereof.

1946, p. 182; Michie Suppl. 1946, § 1560z6.



§ 21-132. Liability of treasurer

The treasurer and his sureties shall be liable for the amount received for such bonds as though it were a county levy, and such funds shall be expended for the purposes for which the bonds were voted and none other.

1946, p. 182; Michie Suppl. 1946, § 1560z6.



§ 21-133. Cost of giving surety on additional bond or bonds required

The treasurer shall receive the reasonable cost of giving surety on such additional bond or bonds as may be required of him, if any, on account of his receipts heretofore or hereafter of such funds.

1946, p. 182; Michie Suppl. 1946, § 1560z6; 1952, c. 283.



§ 21-134. Deposit of proceeds

The governing body may direct the treasurer to deposit the proceeds of the bond issue in such bank or banks as it may approve, to the credit of such treasurer, to be paid out on his checks therefor, and at the rate of interest to be specified, and all interest accrued therefrom shall be accounted for by the treasurer, and shall be expended for the purposes for which the bonds were issued, and insofar as not necessary therefor, shall be paid into the sinking fund to redeem the principal thereof at maturity.

1946, p. 182; Michie Suppl. 1946, § 1560z6.



§ 21-134.01. Allocation of county funds to sanitary districts

The governing body of any county may advance funds, not otherwise specifically allocated or obligated, from the general fund to a sanitary district to assist the sanitary district to initiate the project for which it was created.

1964, c. 242, § 15.1-26.1; 1997, c. 587.



§ 21-134.1. Reimbursement of county for advances to sanitary district

Notwithstanding the provisions of § 21-132, the governing body shall direct the treasurer to reimburse the general fund of the county from the proceeds of the bond issue or from any funds to the credit of the sanitary district, not otherwise specifically allocated or obligated to the extent that the county has made advances to the sanitary district from such general fund to assist the district to initiate or effectuate the project for which it was created.

1954, c. 321; 1962, c. 335.



§ 21-134.2. Validation of advances to sanitary district

The advancement of any funds heretofore advanced from the general fund by the board of supervisors of any county in this Commonwealth for the benefit of a sanitary district in effectuating a project lawful for such sanitary district is hereby validated and confirmed.

1954, c. 321.



§ 21-135. Insolvency of depository

The treasurer shall not be liable for any deposits which shall be lost by reason of the insolvency or failure of any bank in which he shall have been directed by the governing body to deposit them.

1946, p. 183; Michie Suppl. 1946, § 1560z6.



§ 21-136. Bond of depository

A bond with surety may be required by such governing body from any bank in which such deposits are made.

1946, p. 183; Michie Suppl. 1946, § 1560z6.



§ 21-137. Repealed

Repealed by Acts 1972, c. 236.



§ 21-137.1. Payment of interest on and maintenance of sinking fund for term bonds; tax levy; what constitutes "term bonds" and "serial bonds."

When term bonds have been issued the net revenue derived from the operation of such systems shall be set apart by the said board to pay the interest on the bonds so issued or to be issued, and to create a sinking fund to redeem the principal thereof at maturity. The board of supervisors is hereby authorized and empowered to apply any part or all of said sinking fund to the payment, if redeemable by their terms, or to the purchase of any such bonds, at any time, and all bonds so paid off or purchased by the board of supervisors shall be immediately cancelled, and shall not be reissued. The board of supervisors is authorized and empowered to invest all accumulations of money to the credit of the sinking fund in bonds of the United States, of the Commonwealth of Virginia, or of any county, city or town of the Commonwealth of Virginia, or to lend out, upon real estate security, the loan not to exceed fifty per centum of the assessed value of such real estate, or deposit in bank at interest, all accumulations of money to the credit of the sinking fund and to collect and reinvest the same and the interest accruing thereon from time to time, so often as is necessary or expedient, until the bonds become subject to call; provided that no money to the credit of the sinking fund shall be loaned out or deposited or invested by the board of supervisors unless such loan, deposit or investment is first approved by the circuit court of the county, or the judge in vacation, and the form of the security be examined and approved by the attorney for the Commonwealth of the county, which approval shall be entered of record in the order book of the court.

The treasurer shall not be liable for any funds herein provided for that are lost while on deposit made by order of the board of supervisors with any bank or banks, or when invested in any real estate security as provided herein, but the board of supervisors may require of any such bank a bond, with corporate or other surety, to secure such deposit, or may require a pledge of securities to secure such deposits as provided in §§ 58.1-3158 and 2.2-4400.

The board of supervisors shall, if necessary for the payment of interest on the bonds or to increase the sinking fund provided for hereunder, levy an annual tax upon all property in such sanitary district subject to local taxation to pay such interest and to make payments into such sinking fund. For the purposes of this section and § 21-137.2, the words "serial bonds" and "term bonds" shall have the respective meanings customarily given them in the municipal bond market. A finding made by the board of supervisors that an issue of bonds comprises term bonds or serial bonds, or that specified portions thereof comprise term bonds or serial bonds, as the case may be, shall be conclusive for all purposes of this section and § 21-137.2.

1972, c. 236.



§ 21-137.2. Payment of interest on serial bonds; no sinking fund required; tax levy; use of excess revenues

When serial bonds have been issued, the net revenue derived from the operation of such systems shall be applied to pay the interest on and the principal of such serial bonds as the same become due, but no sinking fund shall be required in respect of serial bonds.

The board shall, if necessary, levy an annual tax upon all property in such sanitary district, subject to local taxation, to pay such principal and interest as shall annually become due for payment. In the event net revenue exceeds the annual principal and interest due thereon, the board may use such net revenue for extensions and additions to the system, purchase and retirement of outstanding bonds of the district, or for any other lawful purpose consistent therewith.

1972, c. 236.



§ 21-138. Same; levy of tax

The governing body shall, if necessary for the payment of the interest on the bonds or to increase the sinking fund provided for hereunder, levy an annual tax upon all the property in the district subject to local taxation to pay such interest and to make payments into the sinking fund.

1946, p. 183; Michie Suppl. 1946, § 1560z7.



§ 21-139. Laws continued in effect

Sections 4 through 7 of Chapter 460 of the Acts of 1930, as amended by Chapter 15 of the Acts of 1933; Chapter 274 of the Acts of 1936; Chapter 28 of the Acts of 1936-7, codified as §§ 1560p-1560s of Michie Code 1942, relating to bonds of sanitary districts, is continued in effect.

Chapter 186 of the Acts of 1932, as amended by Chapter 164 of the Acts of 1938, codified as §§ 1560aa through 1560gg of Michie Code 1942, relating to bonds of sanitary districts created by special act, is continued in effect.

Chapter 25 of the Acts of 1947, as amended by Chapter 72 of the Acts of 1948, relating to the issuance of bonds by sanitary districts in counties adjoining a county having a population of not less than 1,000 a square mile, is continued in effect.



§ 21-140. Validation of proceedings

All proceedings had and all elections held in any sanitary district of the Commonwealth prior to January 1, 1946, to provide for and with respect to the contracting of bonded indebtedness and the authorization, issuance, sale, execution and delivery of bonds by or on behalf of such district are validated and confirmed, notwithstanding any lack of power of the governing body of the county in which such district is located to authorize and issue such bonds, or to execute, sell or deliver the same, and notwithstanding any defects or irregularities in such proceedings or elections, or in such execution, sale or delivery; and such bonds so issued or to be issued are and shall be valid and enforceable obligations of such sanitary district.

1946, p. 64.



§ 21-140.1. Further validation of proceedings

All proceedings had and all elections held in any sanitary district of the Commonwealth prior to June 30, 1954, whether under general law or by special act, to provide for and in respect to the contracting of bonded indebtedness and the authorization, issuance, sale, execution, and delivery of bonds by or on behalf of such district prior to June 30, 1954, whether under general law or by special act, are ratified and confirmed, notwithstanding the lack of power of the governing body of the county in which such district is located to authorize and issue such bonds or to execute, sell or deliver the same, and notwithstanding any defects or irregularities in such proceedings or elections concerning such execution, sale, or delivery, and notwithstanding any curable unconstitutionality of a procedural character, such as failure of the act to conform to the title and such other constitutional questions; and such bonds so issued or to be issued are and shall be binding, legal, valid, and enforceable obligations of such sanitary district.

1950, p. 4; 1954, c. 68.



§ 21-140.2. Additional validation of proceedings

All proceedings heretofore taken and all elections heretofore held in sanitary districts of whatsoever kind in the Commonwealth of Virginia, whether under general law or special act, to provide for, and with respect to, the contracting of bonded indebtedness and the authorization, issuance, sale, execution and delivery of bonds by or on behalf of all such sanitary districts, are hereby validated, ratified, approved and confirmed, notwithstanding any lack of power of the governing body of the county in which any such district is located to authorize and issue such bonds, or to authorize the execution, sale or delivery thereof, and notwithstanding any defects or irregularities in any such proceedings or elections, or in such execution, sale or delivery; and such bonds so issued or to be issued are and shall be binding, legal, valid and enforceable obligations of any such sanitary districts, notwithstanding any statutory limitation on the amount thereof.

1960, c. 562; 1962, c. 26; 1964, c. 243; 1968, c. 62; 1970, c. 441.



§ 21-140.3. Validation of certain bonds

All bonds heretofore issued by any sanitary district for any or all of the purposes specified in Article 1 (§ 21-112.22 et seq.) of Chapter 2 of Title 21 are hereby declared to be valid and legally binding obligations of such sanitary district, notwithstanding any limitations contained in any general law or special act pursuant to which such sanitary district was created and notwithstanding any limitations contained in the proceedings taken for the creation thereof.

1964, c. 165.



§ 21-141. Short title

This chapter may be known, designated and cited as the "Sanitation Districts Law of Nineteen Hundred and Thirty-Eight."

1938, p. 510; Michie Code 1942, § 1560hh.



§ 21-142. Definitions

Whenever used or referred to in this chapter, unless a different meaning clearly appears from the context:

(1) The term "district" means a sanitation district created and existing pursuant to §§ 21-145 to 21-153 or heretofore or hereafter created by a special act of the General Assembly for the purpose of taking advantage of the provisions of this chapter;

(2) The term "commission," except where the context requires reference to the board or commission mentioned and provided for in § 21-157, means the body corporate and politic comprising a district and its inhabitants created and existing pursuant to § 21-154;

(3) The term "chairman" means the chairman of a commission;

(4) The term "sewage disposal system" or "facilities," used in relation to a commission, means the sewers, conduits, pipelines pumping and ventilating stations, treatment plants and works, and other plants, structures, boats, conveyances and other real and personal property operated by the commission for the purposes of the commission;

(5) The term "tidal waters of the district" means the waters within the district affected by the ebb and flow of the tide and also, in the event that the commission shall, pursuant to § 21-216, enter into any contract or agreement with any county, city or town in whole or in part outside of the district, and for so long as such contract or agreement shall remain in force, the waters within such county, city or town, which are affected by the ebb and flow of the tide, and the waters within one mile of such county, city or town which are affected by the ebb and flow of the tide are not included within the boundaries of any other county, city or town, or within the boundaries of any other sanitation district;

(6) The term "industrial wastes" means liquid or other wastes resulting from any processes of industry, manufacture, trade or business or from the development of any natural resource;

(7) The term "sewage" means the water-carried wastes created in and carried, or to be carried, away from residences, hotels, schools, hospitals, industrial establishments, commercial establishments or any other private or public building, together with such surface or ground water and industrial wastes as may be present;

(8) The term "pollution" means the condition of water resulting from any of the following acts:

(a) Unreasonably contaminating such water;

(b) Rendering such water unclean or impure;

(c) Rendering such water directly or indirectly injurious to public health, or unfit for public use;

(d) Rendering such water harmful for cattle, stock or other animals;

(e) Rendering such water deleterious to, or unfit for, fish or shellfish, or fish or shellfish propagation, or aquatic animals, or plant life in said water;

(f) Rendering such water unfit for commercial use;

(g) Rendering such water unclean or impure to such an extent that fish or shellfish taken therefrom are unfit for human consumption;

(9) The term "Governor" means the Governor of the Commonwealth of Virginia;

(10) The term "construct" includes construct, reconstruct, replace, improve and repair;

(11) The term "person" includes an individual, partnership, association, or corporation;

(12) The term "governing body" shall mean the board of supervisors, board of county commissioners, council or other local legislative body, board, commission, or other legislative authority having charge of the finances of any county, city or town;

(13) The term "town" means an incorporated town;

(14) The term "county" means a county exclusive of that portion thereof lying within the boundaries of an incorporated town.

1938, p. 510; 1942, p. 598; Michie Code 1942, § 1560ii.



§ 21-143. Ordering and conduct of elections

Every order made pursuant to this chapter requiring the opening of a poll and the taking of the sense of the qualified voters of a district or proposed sanitation district on a question, shall designate the question and a date for holding such election not less than thirty days from the date of such order, and may be directed as writs of election are directed for an election district, or to fill a vacancy in the General Assembly or in Congress. It shall be the duty of the regular election officers of the counties and cities in whole or in part embraced within the district or proposed sanitation district to cause to be printed and distributed in the manner prescribed by law for printing and distributing other ballots the proper number of ballots which shall be separate from any other ballots. The ballots shall set forth the question designated in such order and shall be in substantially the following form:

(Here shall appear the question designated in the order)

[ ] YES

[ ] NO

To vote "Yes" on the question, place a checkmark (✓) or cross (+ or ✗) in the space opposite the word "Yes"; to vote "No" on the question, place a checkmark (✓) or cross (+ or ✗) in the space opposite the word "No."

The regular election officers, at the time designated in such order, shall open the polls at the various voting places in the district or proposed sanitation district and at any other voting places at which any qualified voter of the district or proposed sanitation district is entitled to vote, and shall conduct such election and close the polls in such manner as is provided by law in other elections. The ballots shall be counted, and returns made and canvassed and the results ascertained and made known as in other elections, and the results certified by the commissioners of election to the Secretary of the Commonwealth, all in such manner as to show the respective numbers of affirmative and negative votes cast at the election. The Secretary of the Commonwealth shall record and tabulate the reports of the commissioners of election and shall certify the result of the election to the court which made the order authorizing and requiring such election.

1938, p. 528; Michie Code 1942, § 1560fff.



§ 21-144. Court proceedings

Whenever in this chapter the circuit court of any county, or the corporation court of any city, is authorized to accept any petitions or papers, make any order, hold any hearing, hear, consider and determine any question or do any other act or thing, such court, or a judge thereof in vacation, may do and perform the same.

1938, p. 529; Michie Code 1942, § 1560ggg.



§ 21-145. Territory which may be embraced in district

Any integral body of territory within which are situated waters affected by the ebb and flow of the tide and none of which is embraced within any other sanitation district may, under the conditions and upon the taking and completion of the proceedings provided in this article, be created a sanitation district. Every part of the boundary of such a sanitation district shall either (1) coincide with the boundary of a county, city or town or (2) bisect a county, city or town, or (3) be located within one mile of the boundary of a county, city or town, or (4) consist of a straight line connecting two points each of which lies upon a boundary of one of the three types hereinabove described.

1938, p. 511; Michie Code 1942, § 1560jj.



§ 21-146. Notice of hearing on petition for creation

Upon the presentation of a petition complying with the requirements of this article, praying for the creation of a sanitation district, fixing the boundaries thereof and naming the counties, cities and towns which in whole or in part are to be embraced therein, the circuit court of any such county, or of any county in which any such town is situated, or the corporation court of any such city shall make an order filing such petition and fixing a day for a hearing by such court on such petition and the question of the creation of the proposed sanitation district. Such order shall direct notice of such hearing to be given by publication once a week for at least three consecutive weeks beginning at least twenty-eight days prior to the day of such hearing in some newspaper or newspapers, named in such order, having general circulation in the proposed sanitation district. Such notice shall set forth the petition as filed, but need not set forth the signatures or exhibits thereto, and shall state the time and place of hearing and that at such hearing all persons desiring to controvert the allegations of such petition or question the conformity thereof to this article will be heard and all objections to the creation of the proposed sanitation district considered.

1938, p. 511; Michie Code 1942, § 1560jj.



§ 21-147. Contents of petition

Every such petition shall pray for the creation of the proposed sanitation district, shall set forth the name of the proposed sanitation district (which shall include the words "sanitation district"), shall fix the boundaries thereof, shall name the cities and counties and towns which are in whole or in part to be embraced therein and shall contain an allegation (1) that the proposed sanitation district includes within its territorial limits waters affected by the ebb and flow of the tide which are polluted, (2) that no part of the proposed sanitation district is within the territorial limits of an existing sanitation district, (3) that the proposed sanitation district is an integral whole and does not completely surround any territory not included in the proposed or some existing sanitation district, (4) that the creation of the proposed sanitation district in accordance with this chapter will provide a means for abating or preventing the pollution of tidal waters of the proposed sanitation district and will benefit all the property within the proposed sanitation district, (5) that the creation of the proposed sanitation district has been approved by the State Health Commissioner as providing a practical means for abating or preventing the pollution of the tidal waters of the proposed sanitation district, and (6) that the petition has been approved and the prayer thereof joined in by each city, county and town which is in whole or in part embraced within the proposed sanitation district, expressed by resolution adopted by the vote of a majority of the governing body thereof.

1938, p. 512; Michie Code 1942, § 1560jj.



§ 21-148. Signatures on petition

Every such petition shall be signed by not less than 200 qualified voters of the proposed sanitation district, including not less than 50 qualified voters of each city and county and town in whole or in part embraced within the proposed sanitation district.

1938, p. 512; Michie Code 1942, § 1560jj.



§ 21-149. Hearing and determination; ordering election

Any person interested may answer the petition and make defense thereto, and at such hearing all persons interested or desiring to controvert the allegations of the petition or question the conformity thereof to this article or object to the creation of the proposed sanitation district shall be heard. If upon such hearing the court shall not be satisfied that the allegations of the petition are sustained and that the petition conforms to the provisions of this article, it shall make an order denying and dismissing the petition. If upon such hearing the court shall be satisfied that the allegations of the petition are sustained and that the petition conforms to the provisions of this article and that all of the property in the proposed sanitation district will be benefited by the creation of the proposed sanitation district and that the public interest will be served and the public health protected by such creation, it shall make an order determining such matters and requiring the opening of a poll and the taking of the sense of the qualified voters of the proposed sanitation district in accordance with § 21-143 on the question of the creation of the proposed sanitation district. The question so submitted shall be "Do you favor the creation of the . . . . . . (inserting name of the proposed sanitation district stated in the said petition)?"

1938, p. 512; Michie Code 1942, § 1560jj.



§ 21-150. Order when election favors establishment

If upon the certification of the result of such election made by the Secretary of the Commonwealth to such court, it shall appear that a majority of the qualified voters of the proposed sanitation district voting at the election shall have voted "yes" and in favor of the creation of the proposed sanitation district, the court shall make and enter of record an order stating such result, and thereupon the territory defined in the petition, less such parts thereof as shall be excluded pursuant to the provisions of § 21-151, shall be and constitute a sanitation district for all the purposes of this article, known and designated by the name stated in the petition.

1938, p. 513; Michie Code 1942, § 1560jj.



§ 21-151. Exclusion from district of county, city or town voting against establishment

If upon the certification of the results of the election provided for in § 21-150 it shall appear that a majority of the qualified voters of any county or of any city or of any town voting on the question at the election, shall have voted "no" against the creation of the proposed sanitation district, then the territory included within the limits of such county or of such city, or of such town, shall be excluded from, and shall not constitute a part of the district.

1938, p. 513; Michie Code 1942, § 1560jj.



§ 21-152. Approval of State Health Commissioner

The State Health Commissioner is authorized, upon being satisfied that the creation of a proposed sanitation district will provide a practical means for abating or preventing the pollution of the tidal waters of the proposed sanitation district, to approve, as above referred to, the creation of the proposed sanitation district.

1938, p. 513; Michie Code 1942, § 1560jj.



§ 21-153. Governing bodies may adopt resolutions

The governing body of each city and county and town is authorized, in its discretion, to adopt resolutions, as above referred to, approving and joining in the prayer of petitions for the creation of a proposed sanitation district.

1938, p. 513; Michie Code 1942, § 1560jj.



§ 21-154. Incorporation of district; name and style

Each district heretofore or hereafter created pursuant to this chapter or pursuant to a special act of the General Assembly, and the inhabitants of its territory as the same has been or may be established and from time to time altered pursuant to a law, is hereby created as a body corporate and politic under the name and style of, and to be known by, the name of the district with the word "commission" appended.

1938, p. 513; 1942, p. 600; Michie Code 1942, § 1560kk; 1944, p. 72; 1946, p. 528.



§ 21-155. Powers of commission

Each commission, constituting a corporation is hereby invested with the rights, powers and authority and charged with the duties set forth in this chapter, and shall constitute a political subdivision of the Commonwealth established as a governmental instrumentality to provide for the public health and welfare.

1942, p. 600; Michie Code 1942, § 1560kk; 1944, p. 72; 1946, p. 528.



§ 21-156. Exemption of bonds from taxation

The bonds of such district or commission, and the property owned or operated by such district or commission shall be exempt from all taxation, and the interest on the bonds shall take the same status under tax laws as the interest on bonds of other political subdivisions of the Commonwealth.

1942, p. 600; Michie Code 1942, § 1560kk; 1944, p. 72; 1946, p. 528.



§ 21-157. Creation of board or commission to control corporation

In and for each district, a board or commission is hereby created to manage and control the functions, affairs and property of the corporation and to exercise all of the rights, powers and authority and perform all of the duties conferred or imposed upon the corporation. Except as a special act creating the district shall otherwise provide, such board or commission shall consist of five members, residents of the district, appointed by the Governor. Except as a special act creating the district shall otherwise provide, in making the original appointments, one of the members shall be appointed for a term of one year, one for a term of two years, one for a term of three years and two for terms of four years each; subsequent appointments shall be made for a term of four years, except appointments to fill vacancies which shall be for the unexpired terms.

1942, p. 600; Michie Code 1942, § 1560kk; 1944, p. 73; 1946, p. 528.



§ 21-158. Officers of board or commission

The board or commission shall elect from its members a chairman, whose term of office as such shall be one year, and who shall be eligible for reelection. Such commission under such rules as it may adopt, may elect one of its members vice-chairman, and may appoint a secretary, who need not be a member of the commission, and a treasurer or secretary-treasurer, who shall not be a member of the commission. In the event that the commission appoints a treasurer or secretary-treasurer, his compensation shall be fixed by the commission.

1938, p. 514; 1942, p. 600; Michie Code 1942, § 1560kk; 1944, p. 73; 1946, p. 528.



§ 21-159. Compensation and expenses of commission members

The members of the commission shall receive no salary, but shall be paid their necessary traveling and other expenses incurred in attendance upon meetings of the commission or while otherwise engaged in the discharge of their duties under this chapter, and the sum of $10 per diem for each day or portion thereof in which they are engaged in the performance of such duties, but the total of such per diem compensation so received by any member during any one year shall not exceed $300.

1938, p. 514; 1942, p. 600; Michie Code 1942, § 1560kk; 1944, p. 73; 1946, p. 528.



§ 21-160. Meetings of commission

Regular meetings of the commission shall be held at least once every month at such time and place as the commission shall from time to time prescribe. Special meetings of the commission shall be held upon one day's mailed notice, or actual notice otherwise given, to each member of the commission upon call of the chairman or of any two members of the commission, at such time and at such place within the district as such notice may specify, or at such other time and place with or without notice as all of the members of the commission may expressly approve.

1938, p. 514; 1942, p. 600; Michie Code 1942, § 1560kk; 1944, p. 73; 1946, p. 529.



§ 21-161. Quorum

Three members of the commission shall constitute a quorum, and the vote of three members of the commission shall be necessary to take any action.

1938, p. 514; 1942, p. 601; Michie Code 1942, § 1560kk; 1944, p. 73; 1946, p. 529.



§ 21-162. Suspension or removal of members of commission

Members of the commission may be suspended or removed by the Governor at his pleasure.

1938, p. 514; 1942, p. 601; Michie Code 1942, § 1560kk; 1944, p. 73; 1946, p. 529.



§ 21-163. Oath and bond of members of commission

Each member of the commission shall, before entering upon the discharge of his duties under this chapter, take and subscribe the oath of office required by Article II, Section 7 of the Constitution of Virginia, and give bond payable to the Commonwealth in form approved by the Attorney General, in such penalty as shall be fixed from time to time by the Governor, with some surety or guaranty company duly authorized to do business in Virginia and approved by the Governor, as security, conditioned upon the faithful discharge of his duties. The premium of such bonds shall be paid by the commission and the bonds shall be filed with and preserved by the Comptroller.

1938, p. 514; 1942, p. 601; Michie Code 1942, § 1560kk; 1944, p. 73; 1946, p. 529.



§ 21-164. Repealed

Repealed by Acts 1970, c. 463.



§ 21-165. Manner of letting contracts

All contracts, except in cases of emergency, over $5,000 that the commission may let for construction or materials shall be let after public advertising. The commission shall advertise for bids for the work or materials at least ten days prior to the letting of any contracts therefor. The advertisement shall state the place where bidders may examine the plans and specifications and the time and place where bids for the work or materials will be opened. Each bidder shall accompany his bid with a certified check, payable to the commission, for a reasonable sum to be fixed by the commission, as a guarantee that if the contract is awarded to him, he will enter into a contract with the commission for doing the work or furnishing the materials. The contract shall be let to the lowest responsible bidder, and the successful bidder shall give bond or other security for the faithful performance of the contract, in such form and amount as the chairman may require. The commission is authorized to reject any and all bids. In the event that all bids are rejected, the commission shall advertise for new bids as in the first instance. All bids and contracts shall be public records. The commission is authorized, in its discretion, to do any and all such work by force account.

1938, p. 515; 1942, p. 601; Michie Code 1942, § 1560kk; 1944, p. 74; 1946, p. 529.



§ 21-166. How power of eminent domain exercised

The powers of condemnation or eminent domain conferred on the commission by this chapter shall be exercised by the board or commission under the same conditions and provisions and in accordance with the same procedure as in the case of the exercise of similar powers by the governing bodies of counties and cities or towns so far as they can be applied to the same.

1938, p. 515; 1942, p. 601; Michie Code 1942, § 1560kk; 1944, p. 74; 1946, p. 530.



§ 21-167. County, city or town not liable for act of commission

No pecuniary liability of any kind shall be imposed upon any county, city or town constituting any part of any district because of any act, agreement, contract, tort, malfeasance, misfeasance, or nonfeasance, by or on the part of the commission of such district, or any member of such commission, or its agents, servants and employees, except as otherwise provided in this chapter with reference to contracts and agreements between the commission and any county, city or town.

1938, p. 515; 1942, p. 602; Michie Code 1942, § 1560kk; 1944, p. 74; 1946, p. 530.



§ 21-168. Enumeration of powers of commission

Every commission shall have the following powers:

(1) To adopt and have a common seal and to alter the same at pleasure;

(2) To sue and be sued;

(3) In the name of the commission and on its behalf, to acquire, hold and dispose of its fees, rents and charges and other revenues;

(4) In the name of the commission but for the cities, counties and towns in whole or in part embraced within the district, to acquire, hold, and dispose of other personal property for the purposes of the commission;

(5) In the name of the commission but for the cities, counties and towns in whole or in part embraced within the district, to acquire by purchase, gift, condemnation or otherwise, real property or rights or easements therein, necessary or convenient for the purposes of the commission, subject to mortgages, deeds of trust, or other liens or otherwise, and to hold and to use the same, and to dispose of property so acquired no longer necessary for the purposes of the commission;

(6) To borrow money for the purposes of the commission and to issue therefor its bonds, and to provide for and secure the payment of its bonds and the rights of the holders thereof, and to fund or refund its bonds by the issuance of bonds hereunder;

(7) To accept gifts or grants or real or personal property, money, material, labor or supplies for the purposes of the commission and to make and perform such agreements and contracts as may be necessary or convenient in connection with the procuring or acceptance of such gifts or grants;

(8) To enter on any lands, waters and premises for the purpose of making surveys, borings, soundings and examinations for the purposes of the commission;

(9) To make and enforce rules and regulations for the management and regulation of its business and affairs and for the use, maintenance and operation of its facilities and properties, and to amend the same;

(10) To do and perform any acts and things authorized by this chapter under, through or by means of its own officers, agents and employees, or by contracts with any persons;

(11) To execute any and all instruments and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the commission or to carry out the powers expressly given in this chapter; and

(12) To sell, lease as lessor, transfer, or dispose of all or any part of its property and facilities in such a manner and upon such terms as the commission may determine to be in the best interest of the district.

1938, p. 515; Michie Code 1942, § 1560ll; 1991, c. 549 .



§ 21-169. Relief from pollution to be purpose of commission

The purposes of every commission shall be the relief of the tidal waters of the district from pollution and the consequent improvement of conditions affecting the public health and the natural oyster beds, rocks and shoals.

1938, p. 516; Michie Code 1942, § 1560mm.



§ 21-170. Acquisition and use of pipes, sewers, plants, stations, etc

Every commission is authorized and directed to acquire, in the name of the commission but for the cities, counties and towns in whole or in part embraced within the district, by purchase, gift, condemnation or otherwise, and, notwithstanding the provisions of any charter, or ordinance or resolution of any county, city or town to the contrary, to construct, maintain, operate and use such trunk, intercepting and outlet sewers, conduits, pipelines, pumping and ventilating stations, treatment plants or works at such places, and such other plants, structures, boats and conveyances, as in the judgment of the commission will provide an effective and satisfactory method for promoting the purposes of the commission.

1938, p. 516; Michie Code 1942, § 1560mm.



§ 21-171. Collection from public sewage systems

The commission is authorized and directed when in the judgment of the commission its sewage disposal system, or part thereof, will permit, to collect from any and all public sewage systems within the district all sewage and treat and dispose of the same in such manner as to promote the purposes of the commission.

1938, p. 517; Michie Code 1942, § 1560mm.



§ 21-172. Use of public sewer and disposal facilities

In order to carry out and effectuate the purposes of the commission, every commission is authorized to enter upon and use and connect with any existing public drains, sewers, conduits, pipelines, pumping and ventilating stations and treatment plants or works or any other public property of a similar nature within the district, deemed proper by the commission in the exercise of the powers and performance of the duties set forth in this chapter, and, if deemed necessary by the commission, close off and seal outlets and outfalls therefrom. The commission shall not, however, take possession of any such treatment plant unless it acquires the same by purchase, condemnation or otherwise.

1938, p. 523; Michie Code 1942, § 1560ss.



§ 21-173. Use of public places

In order to carry out and effectuate the purposes of the commission, every commission is authorized to construct and operate its trunk, intercepting and outlet sewers, conduits and pipelines, along, over, under and in any streets, alleys, highways and other public places within the district. In so constructing its facilities, it shall see that the public use of such streets, alleys, highways and other public places is not unnecessarily interrupted or interfered with and that such streets, alleys, highways and other public places are restored to their former usefulness and condition within a reasonable time; to this end the commission shall cooperate with the Commonwealth Transportation Board and the appropriate officers of the respective counties, cities and towns having an interest in such matters.

1938, p. 523; Michie Code 1942, § 1560tt.



§ 21-174. Special contracts for disposal of sewage and other wastes

(a) Every commission is authorized to enter into contracts with the United States of America, or with any department, institution or agency thereof, on such terms and conditions as the commission may approve, providing for or relating to the treatment and disposal of sewage or industrial wastes of or originating in or on any reservation, property, institution, building, or structure within the district owned or under the control of the United States of America, or any department, institution or agency thereof, by means of the sewage disposal system or such other facilities as the commission may determine to provide for such purpose, or in such other manner as the contract may provide.

(b) Every commission is authorized to provide, construct, operate and maintain facilities for the treatment and disposal of industrial wastes originating in the district, and to enter into contracts with any person, on such terms and conditions as the commission may approve, providing for or relating to the treatment and disposal of any such industrial wastes.

(c) Every commission is authorized to enter into contracts with any person owning or operating any sewer system within the district or engaged in treatment or disposal of sewage or industrial wastes originating in the district, on such terms and conditions as the commission may approve, providing for or relating to the treatment and disposal of any sewage or industrial wastes collected in such sewer system or by such person.

1938, p. 524; Michie Code 1942, § 1560yy.



§ 21-175. Approval of disposal methods

The method proposed to be used by a commission for treating and disposing of sewage and industrial wastes so as to prevent the pollution of the tidal waters of the district, and any substantial change in such method, shall, before being finally adopted or used by the commission, be approved by the State Health Commissioner as effective and satisfactory for the purpose intended.

1938, p. 523; Michie Code 1942, § 1560uu.



§ 21-176. Prohibition of sale or encumbrance of system

Neither the commission nor any of the counties, cities or towns in whole or in part embraced within the district shall have power to mortgage, pledge, encumber or otherwise dispose of any part of the sewage disposal system of a commission, except such part or parts thereof as may be no longer necessary for the purposes of the commission, whether the same shall originally have been acquired by such commission or by one of the counties, cities or towns. The provisions of this section shall be deemed to constitute a contract with the holders of the bonds of the commission. The sewage disposal system of a commission shall be exempt from any and all liability which may be incurred by, or imposed upon, the commission, or any county, city or town, which, in whole or in part, constitutes any part of any district.

However, a commission may sell, lease as lessor, transfer, or dispose of all or any of its property and facilities in such a manner and upon such terms as the commission may determine to be in the best interest of the district, on the condition that the commission meet and discharge all of the requirements of the bonds issued by the commission, together with all principal, interest, costs and expenses.

1938, p. 523; Michie Code 1942, § 1560vv; 1991, c. 549 .



§ 21-177. Agents and employees of commission

The commission is authorized, except as otherwise provided in § 21-158, to appoint all agents and employees of the commission, dismiss them, fix their salaries or remuneration, assign their positions and titles, define their respective powers and duties, and require them or any of them to give bond payable to the Commonwealth in such penalty as shall be fixed by the commission conditioned upon the faithful discharge of their duties. Any salary or remuneration payable to any agent or employee in excess of $1,200 per annum shall first be approved by the Governor.

1938, p. 523; Michie Code 1942, § 1560rr; 1946, p. 530.



§ 21-178. Funds of commission

(a) All moneys of a commission, whether derived from the sale of bonds or other obligations or from the collection of fees, rents and other charges charged by the commission or from any contract of the commission or from any other source shall be collected, received, held, secured and disbursed in accordance with any contract of the commission relating thereto. The following provisions of this section shall be applicable to any such moneys only if and to the extent that they are consistent with such contract or contracts of the commission.

(b) Such moneys shall not be required to be paid into the state treasury or into the treasury or to any officer of any county, city or town.

(c) All such moneys shall be deposited by the commission in a separate bank account or accounts, appropriately designated, in such banks or trust companies as may be designated by the commission.

(d) All deposits of such moneys shall be secured by bonds or other direct unlimited obligations of the United States or of the Commonwealth or of any county, city or town of the Commonwealth or of the commission of a market value at least equal at all times to the amount of such deposits, and all banks and trust companies are authorized to give such security for such deposits.

1938, p. 524; Michie Code 1942, § 1560ww.



§ 21-179. Accounts and records

Every commission shall keep and preserve complete and accurate accounts and records of all moneys received and disbursed by it and of all of its business and operations and of all property and funds owned or managed by it or under its control, and shall prepare and transmit to the Governor and to the governing body of each city, county and town which is in whole or in part embraced within the district, annually and at such other times as the Governor shall require, complete and accurate reports as to the state and content of such accounts and records, together with such information with respect thereto as the Governor may require.

1938, p. 524; 1940, p. 624; Michie Code 1942, § 1560xx.



§ 21-180. Authorization

Every commission is authorized to charge and collect fees, rents, or other charges for the use and services of the sewage disposal system. Such fees, rents and charges may be charged to and collected from any person contracting for the same or from the owner or lessee or tenant, or some or all of them, who uses or occupies any real estate which directly or indirectly is or has been connected with the sewage disposal system, or from or on which originates or has originated sewage or industrial wastes, or either, which directly or indirectly have entered or will enter the sewage disposal system, and the owner or lessee or tenant of any such real estate shall pay such fees, rents and charges to the commission at the time when and place where such fees, rents and charges are due and payable.

1938, p. 517; 1940, p. 622; Michie Code 1942, § 1560nn.



§ 21-181. Uniformity and basis

Such fees, rents and charges being in the nature of use or service charges, shall as nearly as the commission shall deem practicable and equitable, be uniform throughout the district for the same type, class and amount of use or service of the sewage disposal system, and may be based or computed either on the consumption of water on or in connection with the real estate, making due allowance for commercial use of water, or on the number and kind of water outlets on or in connection with the real estate or on the number and kind of plumbing or sewage fixtures or facilities on or in connection with the real estate, or on the number or average number of persons residing or working on or otherwise connected or identified with the real estate or on any other factors determining the type, class and amount of use or service of the sewage disposal system, or on any combination of such factors.

1938, p. 517; 1940, p. 622; Michie Code 1942, § 1560nn.



§ 21-182. Schedule

The commission shall prescribe and from time to time when necessary revise a schedule of such fees, rents and charges which shall comply with the terms of any contract of the commission with the holders of bonds of the commission made pursuant to §§ 21-192 and 21-194 and in any event shall be such that the revenues of the commission will at all times be adequate to pay all expenses of operation and maintenance of the sewage disposal system of the commission, necessary to preserve the system and to assure its operation as a going concern, including reserves, insurance, extensions, and replacements, and to pay punctually the principal of and interest on any bonds or other indebtedness of the commission and to maintain adequate reserves or sinking funds therefor. The schedule shall be so prescribed and from time to time revised by the commission after public hearing which shall be held by the commission upon such public notice as the commission may determine to be reasonable.

1938, p. 517; 1940, p. 622; Michie Code 1942, § 1560nn.



§ 21-183. Time and place of payment

The commission shall likewise fix and determine the time or times when and the place or places where such fees, rents and charges shall be due and payable and may require that such fees, rents and charges shall be paid in advance for periods of not more than six months.

A copy of the schedules of all fees, rents and charges in effect shall at all times be kept on file at the principal office of the commission, and such schedules shall at all reasonable times be open to public inspection.

1938, p. 518; 1940, p. 622; Michie Code 1942, § 1560nn.



§ 21-184. Effect of failure to pay

In the event that the fees, rents or charges charged by the commission for the use and services of the sewage disposal system by or in connection with any real estate shall not be paid as and when due, then and at that time interest shall begin to accrue thereon at the rate of one per centum per month and the owner, lessee or tenant, as the case may be of such real estate shall, until such fees, rents and charges shall be paid with such interest to the date of payment, cease to dispose of sewage or industrial waste originating from or on such real estate by discharge thereof directly or indirectly into the sewage disposal system, and if such owner, lessee or tenant shall not cease such disposal within two months thereafter, it shall be the duty of each county, city, town and other public corporation, board or body supplying water to or selling water for use on, such real estate, within five days after receipt of notice of such facts from the commission, to cease supplying water to, and selling water for use on, such real estate. If such county, city, town or other public corporation, board or body shall not within such time cease supplying water to, and selling water for use on, such real estate, the commission may shut off the supply of water to such real estate and for such purpose, may enter on any lands, waters and premises of such county, city, town or other public corporation, board, or body, or of any person. The water supply to or for any person, or for use on real estate of any person, shall not be shut off or stopped under the provisions of this section, if the State Health Commissioner, upon application of the local board of health or health officer of the county, city or town wherein such water is supplied or such real estate is located, shall have found and shall certify to the authorities charged with the responsibility of ceasing to supply or sell such water, or to shut off the supply of such water, that ceasing to supply or shutting off such water supply will endanger the health of such person and the health of others in such county, city or town.

1938, p. 518; 1940, p. 623; Michie Code 1942, § 1560nn.



§ 21-185. Register

The commission shall keep and preserve a complete register, or registers, open to public inspection, of all fees, rents and other charges which have been charged by the commission to the owners or lessees or tenants of any real estate for the use and services of the sewage disposal system and have become due and payable and have not been paid. Such register or registers shall be kept in such place or places as the commission shall determine.

1938, p. 518; 1940, p. 623; Michie Code 1942, § 1560nn.



§ 21-186. Appeal from action fixing fees, etc

From any action of the sanitation commission in prescribing fees, rents and charges, or either of them, pursuant to the provisions of this chapter, an appeal may be taken upon the petition of any county or city constituting a part of the district, or upon petition of any 50 persons, resident or doing business in the district, to the State Corporation Commission. At least 60 days prior to filing such petition with the State Corporation Commission, such county, city or interested parties shall notify the sanitation commission of such intended petition and of the fees, rents and charges complained of, in order that the sanitation commission may be afforded an opportunity to make such changes in such fees, rents and charges as it shall deem proper. After such petition shall have been filed with the State Corporation Commission and after such county or city or other petitioners shall have, if required by the State Corporation Commission, executed and filed with the State Corporation Commission a bond payable to the Commonwealth and sufficient in amount, but not in excess of $5,000, and security to insure the prompt payment of all costs which may be assessed against such county or city or other petitioners, and after such county or city or other petitioners shall have caused to be published in at least one newspaper, designated by the commission and of general circulation within the district, such notice of such appeal as shall be prescribed by the State Corporation Commission, the State Corporation Commission is authorized to make such examinations and studies, to hold such hearings as may be required, to issue subpoenas requiring the attendance of witnesses and the production of records, memoranda, papers and other documents before the State Corporation Commission or any officer or agent thereof, to administer oaths and to take testimony thereunder, and to fix in accordance with the provisions of this chapter applicable to the sanitation commission, subject to the right of further appeal by the sanitation commission or the interested parties to the Supreme Court, such fees, rents and charges. In each such appeal proceeding the State Corporation Commission shall ascertain the costs incurred by it, including in such costs actual expenses incurred and a fair apportionment of overhead expenses, and shall assess the same against either the petitioner or petitioners, or the sanitation commission, or shall apportion the costs between the petitioner or petitioners and the sanitation commission, according to principles applicable in courts of equity.

1940, p. 623; Michie Code 1942, § 1560nn; 2010, c. 343.



§ 21-187. Actions for collection

The commission shall have the right to recover the amount of any fees, rents or other charges charged by the commission to the owner or lessee or tenant or contracting party, as set forth in § 21-180, for the use and services of the sewage disposal system by or in connection with such real estate and of the interest which may accrue thereon, by any action, suit or proceeding permitted by law or in equity.

1938, p. 525; 1940, p. 624; Michie Code 1942, § 1560zz.



§ 21-188. Contracts for collection

Any commission, and any county, city or town in whole or in part embraced within the district, are authorized to enter into a contract or contracts on such terms and conditions as such contract or contracts may contain, providing for the collection by such county, city or town and payment over to the commission of the fees, rents or other charges or to be charged by the commission to the owners or lessees or tenants of real estate within such county, city or town, or providing for the payment to the commission by such county, city or town of a sum or sums of money in lieu of all or part of the fees, rents and other charges which would otherwise be charged by the commission to the owners or lessees or tenants of real estate within such county, city or town. Such county, city or town is vested with powers to do everything necessary or proper to carry out and perform every such contract, including the same powers with respect to fees, rents and other charges as are conferred by this chapter upon a commission, and to provide for the payment or discharge of any obligation thereunder by the same means and in the same manner as any other of its obligations, except that no tax shall be levied on real estate for such obligation. The commission is authorized to reduce ratably in accordance with such contract the fees, rents and other charges which would otherwise be charged by the commission to the owners or lessees or tenants of real estate within such county, city or town, but nothing in this section or any such contract shall be construed to prevent the commission from charging to and collecting from such owners or lessees or tenants of such real estate, in the same manner as provided for such fees, rents and other charges, any deficiency in any payment agreed to be made by such county, city or town.

1938, p. 526; Michie Code 1942, § 1560aaa.



§ 21-189. Outstanding bonds not to exceed ten million dollars

Bonds of a commission shall at no time be outstanding in a principal amount in excess of $10 million.

1938, p. 519; 1942, p. 604; Michie Code 1942, § 1560oo.



§ 21-190. Election prior to issuance

No bonds shall be issued by a commission, except to fund or refund bonds theretofore issued and thus to redeem a previous liability, unless the qualified voters of the district shall approve by a majority vote of the qualified voters voting in an election the issuance of the bonds. Whenever the commission shall determine by resolution that it is advisable to issue bonds for the purposes of the commission, such resolution shall be certified to the circuit court of a county or corporation court of a city in whole or in part embraced within the district and the court shall thereupon make an order requiring the opening of a poll and the taking of the sense of the qualified voters of the district in accordance with § 21-143 on the question of issuing the bonds in not exceeding the amount stated in such resolution. The question so submitted shall be "Do you favor the issuance of not exceeding $..… bonds of the ..… sanitation district commission (inserting the amount of bonds stated in such resolution and the name of the commission)?" If upon the certification of the result of the election made by the Secretary of the Commonwealth to the court, it shall appear that a majority of the qualified voters of the district voting at the election shall have voted "yes" and in favor of the issuance of the bonds, the court shall make and enter of record an order stating such result and thereupon the commission shall have power in accordance with this article to issue bonds in not exceeding the amount stated in such resolution and, in anticipation of the issuance of such bonds, to borrow money on temporary loan and issue temporary bonds therefor.

1938, p. 519; 1942, p. 604; Michie Code 1942, § 1560oo.



§ 21-191. Other matters determined by resolution

All other matters relating to the issuing of such bonds, and all matters relating to the contracting of debt, borrowing of money and issuing of other bonds and obligations shall be determined by resolution of the commission.

1938, p. 519; 1942, p. 604; Michie Code 1942, § 1560oo.



§ 21-192. Form and contents

Bonds shall be authorized by resolution of the commission, and shall be issued from time to time in one or more series, be in such form, bear such date or dates, mature at such time or times not more than forty years from the date of issuance thereof, bear interest at such rate or rates not exceeding six per centum per annum, be in such denomination, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to acceleration of maturity on such contingencies and terms, and be subject to such terms of redemption with or without premium, as such resolution shall provide.

1938, p. 519; 1942, p. 604; Michie Code 1942, § 1560oo.



§ 21-193. How sold

Such bonds may be sold at public or private sale for such price or prices as the commission shall determine, provided the interest cost to maturity of the money received from any such bonds simultaneously sold shall not exceed an average of six per centum per annum.

1938, p. 519; 1942, p. 605; Michie Code 1942, § 1560oo.



§ 21-194. Resolutions may be part of contract with bondholders

Any resolutions of the commission authorizing any bonds may contain provisions, which shall be a part of the contract with the several holders of such bonds and accordingly subject to amendment by mutual agreement of the commission and the holders of all of such bonds, as to:

(1) Pledging, setting aside, depositing or trusteeing any or all revenues or funds of the commission to secure the payment of the principal of or interest on such bonds or other bonds of the commission or the payment of expenses of construction, operation or maintenance of the sewage disposal system, including provisions giving priority, notwithstanding any provision or rule of law otherwise to the contrary, to the obligation to perform such contractual provisions to secure payment of such principal or interest over any or all other obligations and liabilities of the commission;

(2) Payment of the principal of or interest on such bonds or other bonds of the commission, and the sources and methods thereof;

(3) The fees, rents and other charges to be established and collected by the commission, the collection and enforcement of the same, and the use, disposition and application of the amounts collected;

(4) The setting aside of reserves and sinking funds and the source, regulation, application and disposition thereof;

(5) The determination or definition of the revenues and income of the commission and of the expenses of operation and maintenance of the sewage disposal system;

(6) The use, regulation, operation, maintenance, insurance and disposition of the sewage disposal system, facilities and other property of the commission;

(7) Restrictions on the power of the commission to limit and regulate the use of the sewage disposal system, facilities and other property of the commission;

(8) Limitations on the purposes to which the proceeds of such bonds or other bonds of the commission may be applied;

(9) The construction and completion of all or any part of the sewage disposal system or any facilities of the commission;

(10) Limitations on the issuance of additional bonds or on the indebtedness of the commission;

(11) The procedure, if any, by which the terms of any contract with the holders of such bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced;

(12) Payment of costs or expenses incident to the enforcement of such bonds or of the provisions of such resolution or of any contract with the holders of such bonds, in accordance with this article; or

(13) Any other matter which the commission shall determine to be necessary in order to carry out and effectuate the purposes of the commission.

1938, p. 520; 1942, p. 605; Michie Code 1942, § 1560oo.



§ 21-195. Negotiability

Any provisions of law to the contrary notwithstanding, any bonds or temporary bonds issued pursuant to the authority of this chapter shall be deemed to be fully negotiable within the meaning and for all the purposes of Title 8.3A.

1938, p. 521; 1942, p. 606; Michie Code 1942, § 1560.



§ 21-196. Liability of Commonwealth, county, city or town

The bonds, notes and other obligations, and any indebtedness, of a commission shall not be in any way a debt or liability of the Commonwealth, or of any county, city or town in whole or in part embraced within the district and shall not create or constitute any indebtedness, liability or obligation of the Commonwealth or of any such county, city or town, either legal, moral or otherwise, and nothing in this chapter contained shall be construed to authorize a commission or district to incur any indebtedness on behalf of or in any way to obligate the Commonwealth or any county, city or town, in whole or in part embraced within the district.

1938, p. 528; Michie Code 1942, § 1560ddd.



§ 21-197. No personal liability

Neither the members of the commission, nor any person executing any bonds or temporary bonds shall be liable personally on the bonds or temporary bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

1938, p. 521; 1942, p. 606; Michie Code 1942, § 1560oo.



§ 21-198. Purchase by commission

The commission is authorized, out of any funds available therefor, to purchase any bonds of the commission at a price not more than the redemption price thereof on the next succeeding redemption date or, if such bonds be not redeemable, the principal amount thereof, together with, in either case, interest accrued to the date of purchase.

1938, p. 521; 1942, p. 606; Michie Code 1942, § 1560oo.



§ 21-199. Bonds constitute legal investments

Any bonds issued pursuant to the authority of this chapter are hereby made securities in which all public officers and bodies of this Commonwealth and all political subdivisions thereof, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, in the Commonwealth, may properly and legally invest funds in their control.

1938, p. 528; Michie Code 1942, § 1560eee.



§ 21-200. Special remedies of bondholders

(a) The provisions of this section shall be applicable to a series of bonds of a commission only if the resolution or resolutions authorizing such series of bonds shall provide in substance that the holders of the bonds of such series shall be entitled to all the benefits, and be subject to the provisions of this section.

(b) In the event that the commission shall default in the payment of the principal of or interest on any bonds of such series after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the commission shall fail or refuse to comply with the provisions of this chapter relating to or affecting the payment or security of such bonds or the collection of fees, rents or charges, or other revenues therefor, or shall fail or refuse to carry out and perform the terms of any contract with the holders of any of such bonds, and such failure or refusal shall continue for a period of thirty days after written notice of its existence and nature to the commission the holders of twenty-five per centum in aggregate principal amount of such bonds then outstanding, by instrument or instruments filed with the Governor and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of all bonds of such series for the purposes herein provided.

(c) Such trustee may, and upon written request of the holders of twenty-five per centum in principal amount of the bonds of such series then outstanding shall, in his or its name:

(1) By mandamus or other suit, action or proceeding at law or in equity, enforce all rights of the holders of such bonds, including the right to require the commission to collect fees, rents and other charges adequate to carry out any agreement as to, or pledge of, such fees, rents or other charges, or the revenues therefrom, and to require the commission to carry out and perform the terms of any contract with the holders of such bonds or its duties under this chapter;

(2) Bring suit upon all or any part of such bonds;

(3) By action or suit in equity, require the commission to account as if it were the trustee of an express trust for the holders of such bonds;

(4) By action or suit in equity, enjoin any act or thing which may be unlawful or in violation of the rights of the holders of such bonds;

(5) Declare all such bonds due and payable, whether or not in advance of maturity, and, if all defaults shall be made good, then with the consent of the holders of twenty-five per centum of the principal amount of such bonds then outstanding, annul such declaration and its consequences, provided that before declaring such bonds due and payable, the trustee shall first give thirty days' notice in writing to the commission.

(d) If the resolution or resolutions authorizing such series of bonds shall contain the provision authorized by subsection (a) of this section and shall further provide in substance that any trustee appointed pursuant to this section shall have the powers provided by this subsection, then such trustee, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled as of right to the appointment of a receiver, who may enter upon and take possession of any facilities or property operated by the commission, any of the revenues from the operation of which are pledged for the security of such bonds, and operate and maintain the same and fix, charge, collect and receive all fees, rents and other charges and other revenues thereafter arising from such operation in the same manner as the commission itself might do, and shall deposit all moneys collected in a separate account and apply the same in accordance with the duties and contracts of the commission in such manner as the court appointing such receiver shall direct.

(e) In any suit, action or proceeding by such trustee, the fees, counsel fees and expenses of such trustee and of the receiver, if any, shall constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court shall be a first charge upon any fees, rents and other charges, and revenues of the commission pledged for the payment or security of such bonds.

(f) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of the holders of the bonds of such series in the enforcement and protection of their rights.

1938, p. 521; Michie Code 1942, § 1560pp.



§ 21-200.1. Bonds mutilated, lost or destroyed

Should any bond issued by the commission become mutilated or be lost or destroyed, the commission may cause a new bond of like date, number and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of, such mutilated bond and its interest coupons, or in lieu of and in substitution for such lost or destroyed bond and its unmatured interest coupons. Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost or destroyed bond (1) has paid the reasonable expense and charges in connection therewith and (2) in the case of a lost or destroyed bond, has filed with the chairman of the commission satisfactory evidence that such bond was lost or destroyed and that the holder was the owner thereof and (3) has furnished indemnity satisfactory to the commission.

1962, c. 207.



§ 21-201. Interim certificates

Pending the preparation, execution and delivery of definitive bonds of the commission to the purchaser of such bonds, interim certificates or other obligations may be issued by the commission to the purchaser. Such interim certificates or obligations shall be in such form and contain such terms, conditions and provisions as the commission issuing the same may determine.

1938, p. 522; Michie Code 1942, § 1560qq.



§ 21-202. Inviolability of rights and remedies

The Commonwealth does pledge to and agree with the holders of any bonds or other obligations issued by any commission pursuant to this chapter that the Commonwealth will not limit or alter the rights hereby vested in such commission to charge and collect such fees, rents and charges and other revenues as may be convenient or necessary in order to comply with the terms and provisions of any contract or contracts made by such commission with such holders, or in any way impair the rights and remedies of such holders, until the bonds and other obligations, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders are fully met and discharged.

1938, p. 529; Michie Code 1942, § 1560hhh.



§ 21-203. Notice of intention to withdraw

Any county or city in whole or in part embraced within a district either heretofore or hereafter created by or pursuant to any special act of the General Assembly may, by resolution adopted by its governing body and filed with the commission within six months after the creation of the district, give notice of its intention to consider withdrawing from the district. If such notice be given in the manner aforesaid then no election on the question of the issuance of bonds of the commission shall be held until at least one year after the creation of the district.

1940, p. 620; 1942, p. 602; Michie Code 1942, § 1560kk1.



§ 21-204. Right to withdraw and set up separate district

If after the giving of such notice and within one year after the creation of the district such county or city shall have taken all proceedings and performed all acts necessary for the authorization of the construction, financing and operation by or for it of a separate sewage disposal system, sufficient in the opinion of the State Health Commissioner to prevent the pollution of any of the tidal waters of the district from industrial wastes and sewage arising in or discharged from the county or city, then such county or city shall be entitled to withdraw from the district and shall thereafter cease to be a part of the district for all purposes of this chapter.

1940, p. 620; 1942, p. 602; Michie Code 1942, § 1560kk1.



§ 21-205. Proof that steps for withdrawal have been taken

The governing body of any county or city proposing to avail itself of the provisions of this article shall, within one year after the creation of the district, furnish to the commission satisfactory proof showing that it has theretofore taken all proceedings necessary and performed all acts necessary to enable it to construct, finance and operate such proposed separate sewage disposal system; in the event that the commission shall not agree with the governing body of such county or city upon the sufficiency of such proceedings and acts and proof thereof, such governing body may within thirty days petition any circuit or corporation court having jurisdiction in such county or city which shall thereupon be authorized to hear and determine whether or not such county or city has complied with the applicable provisions of § 21-204 and entitled itself to withdraw from the district.

1940, p. 620; 1942, p. 602; Michie Code 1942, § 1560kk1.



§ 21-206. Power of county or city electing to set up separate district

Any county or city which elects to construct and operate therefor a separate sewage disposal system in accordance with the provisions of § 21-204 and the governing body thereof, for the purpose of constructing, financing and operating such sewage disposal system, shall be vested with all the rights and powers and charged with all the duties otherwise vested in and imposed upon the commission with reference to such county or city, including the power to issue its bonds, construct and operate the sewage disposal system, and fix, charge and collect fees, rents and charges for the use of such sewage disposal system.

1940, p. 620; 1942, p. 602; Michie Code 1942, § 1560kk1.



§ 21-207. Withdrawal must be within one year

The transfer and vesting of rights, powers and duties shall be no longer operative if the county or city electing to withdraw shall not entitle itself to withdraw from the district within one year after the creation of the district.

1940, p. 620; 1942, p. 602; Michie Code 1942, § 1560kk1.



§ 21-208. Additional rights conferred on city or county withdrawing

The foregoing provisions of § 21-206 shall be deemed to confer additional rights and powers upon any such county or city affected, and shall in no wise deprive any such county or city of any rights and powers otherwise vested in and conferred upon such county or city by general law or charter provisions.

1940, p. 620; 1942, p. 602; Michie Code 1942, § 1560kk1.



§ 21-209. No election on issuance of bonds within six months

No election upon the question of the issuance of bonds of the commission shall be held within the first six months after the creation of the district. In the event no notice of intention to consider withdrawing from the district, in accordance with the foregoing provisions of §§ 21-203 to 21-208, is filed with the commission within six months after the creation of the district, then no county or city therein may thereafter avail itself of the provisions of such sections to withdraw from such district.

1940, p. 621; 1942, p. 603; Michie Code 1942, § 1560kk1.



§ 21-210. Disposal system to be erected by separate district

Any county or city which elects to construct and operate therein a separate sewage disposal system in accordance with the foregoing provisions of § 21-203 shall, within the period hereinafter limited for the construction of such sewage disposal system, construct and provide and have in operation in such county or city a sewage disposal system sufficient in the opinion of the State Health Commissioner to prevent the pollution of any and all tidal waters of the district, and any and all tidal waters within the county or city, from industrial wastes and sewage arising in or discharged from the county or city; and the commission is authorized and empowered to proceed by appropriate court action to require the county or city and the governing body thereof to provide therein such required sewage disposal system. From and after the expiration of such period, no such county or city nor any public body or person therein shall discharge or suffer to be discharged directly or indirectly into any tidal waters of the district, or tidal waters in such county or city, any sewage, industrial wastes or other refuse which may or will cause or contribute to pollution of any such tidal waters; this provision shall be enforceable in the manner provided for by § 21-220. The period for the construction of such sewage disposal system, as hereinabove referred to, shall be three years from the creation of the district and such further period of time, not exceeding an additional two years, as the commission, upon application of the governing body of the county or city and after public hearing which shall be held by the commission upon such public notice as the commission may determine to be reasonable, may find to be necessary for completion of such construction by reason of causes which shall not be or have been within the control of such county or city or the governing body thereof.

1940, p. 621; 1942, p. 603; Michie Code 1942, § 1560kk1.



§ 21-211. City withdrawing to provide for disposal of sewage of county or town

If any city shall withdraw from the district pursuant to the foregoing provisions of this article, such city, if requested by the commission or the governing body of any county or town adjacent to such city, shall provide by its sewage disposal system for the treatment and disposal of sewage and industrial wastes arising in or discharged from such county or town upon such sewage and industrial wastes being delivered to such city, and shall agree with the commission or such county or town to treat and dispose of such sewage and wastes so delivered at the cost of such treatment and disposal, provided the commission or the county or town affected shall pay to the city the cost of installing any additional sewer main or mains necessitated thereby within such city. If the parties do not agree upon such costs, such costs shall be determined upon petition to the State Corporation Commission which is hereby authorized and directed to make such determination.

1940, p. 621; 1942, p. 603; Michie Code 1942, § 1560kk1.



§ 21-212. Effect of nonappointment of members of commission on withdrawal

In the event that the members of the commission shall not be appointed within two months after the creation of the district then the date of the first appointment of such members shall be deemed to be the date of the creation of such district for all the purposes of withdrawal provided by this article.

1940, p. 621; 1942, p. 604; Michie Code 1942, § 1560kk1.



§ 21-213. Member of commission becoming nonresident because of removal or withdrawal

If any member of a commission shall, through removal from the district or through any withdrawal or exclusion of any part or parts of any district, cease to reside within the district he shall thereupon be disqualified for holding office as a member of the commission, and the vacancy thus created shall be filled as otherwise provided.

1940, p. 621; 1942, p. 604; Michie Code 1942, § 1560kk1.



§ 21-214. Plans, maps, etc., to be available to commission

Each county, city or town in whole or in part embraced within a district shall, at the request of the commission, make available to the commission or the agents or employees thereof, any or all maps, plans, specifications, records, books, accounts or other data or things deemed necessary by the commission in the exercise of its powers and duties under this chapter.

1938, p. 526; Michie Code 1942, § 1560bbb.



§ 21-215. Payments by county, city or town

Each county, city, town or other public body shall promptly pay to any commission all fees, rents and charges which the commission may charge to it as owner or lessee or tenant of real estate in accordance with § 21-180, and shall provide for the payment thereof in the same manner as other obligations of such county, city, town or public body.

1938, p. 527; Michie Code 1942, § 1560bbb.



§ 21-216. Contracts with counties, cities and towns outside of district

Any commission, and any county, city or town in whole or in part outside of the district, is authorized to enter into a contract on such terms and conditions as such contract may contain, providing for or relating to the treatment and disposal of sewage or industrial wastes originating in such county, city or town, by means of the sewage disposal system or such other facilities as the commission may determine to provide for such purpose, and such county, city or town is authorized to do everything necessary or proper to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder by the same means and in the same manner as any other of its obligations.

In the event any such contract is entered into in accordance with the provisions of this section, provision shall be made therein whereby the cost of rendering the services herein referred to, to such county, city or town, will be borne by such county, city or town.

1938, p. 527; Michie Code 1942, § 1560bbb.



§ 21-217. Powers conferred on counties, cities and towns in addition to other powers

The powers conferred by this chapter on counties, cities and towns are in addition and supplemental to the powers conferred by any other law, and may be exercised by resolution of the governing bodies thereof without regard to the terms, conditions, requirements, restrictions or other provisions contained in any other law, general or special, or in any charter, except that where fees, rents and charges are fixed by a city or town, that power shall be exercised by ordinance.

1938, p. 527; Michie Code 1942, § 1560bbb.



§ 21-218. Discharge into tidal waters of matter causing pollution

No county, city, town or other public body, or person shall discharge, or suffer to be discharged, directly or indirectly into any tidal waters of the district any sewage, industrial wastes or other refuse which may or will cause or contribute to pollution of any tidal waters of the district, provided, that this provision shall be applicable only to such part or parts of the tidal waters of a district as shall be bounded and described in a notice, published in a newspaper or newspapers having, in the aggregate, general circulation in all of the counties and cities within which or bordering upon which such part or parts of the tidal waters of the district are located, to the effect that the commission has provided facilities reasonably sufficient in its opinion for the disposal of sewage, which by discharge from public sewer systems might cause or contribute to pollution of the bounded and described part or parts of such tidal waters, and that pollution of the same is forbidden by law. Such a notice shall constitute prima facie evidence of the existence of facilities sufficient for the disposal of such sewage. The provisions of this section shall not prohibit the disposal of sewage and industrial wastes in the manner in which the same is now being disposed of, or in any other reasonable manner, by any county, city or town, no part of which constitutes a part of any district, or by any person in any such county, city or town, no part of which constitutes a part of any district.

1938, p. 527; Michie Code 1942, § 1560ccc.



§ 21-219. Discharge of matter injurious to system

No county, city, town or other public body, or person shall discharge, or suffer to be discharged, directly or indirectly, into the sewage disposal system or any other facilities of or provided by a commission, any matter or thing which is or may be injurious or deleterious to such sewage disposal system or other facilities.

1938, p. 528; Michie Code 1942, § 1560ccc.



§ 21-220. Remedies to prevent violation

Any county, city, town or other public body, or person may be restrained, enjoined or otherwise prevented from violating or continuing the violation of any provision of §§ 21-218 and 21-219 by injunction, mandamus or any other appropriate remedy at law or in equity, by any court of competent jurisdiction, upon action, bill, suit or other proceeding instituted by the commission or by any attorney for the Commonwealth.

1938, p. 528; Michie Code 1942, § 1560ccc.



§ 21-221. Jurisdiction

Jurisdiction to enforce the provisions of this article and to grant any remedy or relief authorized by § 21-220 shall be in the circuit court of any county and in the corporation court of any city in whole or in part embraced within the district, or within which are located any tidal waters of the district. The remedies, relief and jurisdiction authorized by this section and § 21-220 shall be concurrent and cumulative.

1938, p. 528; Michie Code 1942, § 1560ccc.



§ 21-222. Discharge of sewage from vessel while afloat, etc

No violation of any provision of this article shall be deemed to occur by reason of the discharge of sewage from any boat or vessel while afloat or on a marine railway or in dry dock.

1938, p. 528; Michie Code 1942, § 1560ccc.



§ 21-223. Punishment of violations

Any person violating any provision of this chapter shall be guilty of a misdemeanor and upon conviction shall be punished accordingly.

1938, c. 530; Michie Code 1942, § 1560iii.



§ 21-224. Short title

This chapter may be known, designated and cited as the "Sanitation Districts Law of Nineteen Hundred and Forty-Six."

1946, p. 346; Michie Suppl. 1946, § 1560iii1.



§ 21-225. Definitions

Wherever used or referred to in this chapter, unless a different meaning clearly appears from the context:

(1) The term "district" means a sanitation district created and existing pursuant to §§ 21-228 to 21-236 or heretofore or hereafter created by a special act of the General Assembly for the purpose of taking advantage of the provisions of this chapter;

(2) The term "commission," except where the context requires reference to the board or commission mentioned and provided for in § 21-238, means the body corporate or politic comprising a district and its inhabitants created and existing pursuant to § 21-237;

(3) The term "chairman" means the chairman of a commission;

(4) The term "sewage disposal system" or "facilities," used in relation to a commission, means the sewers, conduits, pipelines, pumping and ventilating stations, treatment plants and works, and other plants, structures, boats, conveyances and other real and personal property operated by the commission for the purposes of the commission;

(5) The term "waters of the district" means all well defined rivers, creeks or other watercourses or streams within the district, provided they are not "tidal waters of the district" as that term is defined in the sanitation districts law of 1938;

(6) The term "industrial wastes" means liquid or other wastes resulting from any processes of industry, manufacture, trade or business or from the development of any natural resource;

(7) The term "sewage" means the water-carried wastes created in and carried, or to be carried, away from residences, hotels, schools, hospitals, industrial establishments, commercial establishments or any other private or public building, together with such surface or ground water and industrial wastes as may be present;

(8) The term "pollution" means the condition of water resulting from any of the following acts:

(a) Unreasonably contaminating such water;

(b) Rendering such water unclean or impure;

(c) Rendering such water directly or indirectly injurious to public health, or unfit for public use;

(d) Rendering such water harmful for cattle, stock or other animals;

(e) Rendering such water unfit for commercial use;

(9) The term "construct" includes construct, reconstruct, replace, improve and repair;

(10) The term "person" includes an individual, partnership, association, or corporation;

(11) The term "governing body" shall mean the board of supervisors, board of county commissioners, council or other local legislative body, board, commission, or other legislative authority having charge of the finances of any county, city or town;

(12) The term "town" means an incorporated town;

(13) The term "county" means a county exclusive of that portion thereof lying within the boundaries of an incorporated town.

1946, p. 347; Michie Suppl. 1946, § 1560iii2.



§ 21-226. Ordering and conduct of elections

Every order made pursuant to this chapter requiring the opening of a poll and the taking of the sense of the qualified voters of a district or proposed sanitation district on a question shall designate the question and a date for holding such election not less than thirty days from the date of such order, and may be directed as writs of election are directed for an election district, or to fill a vacancy in the General Assembly or in Congress. It shall be the duty of the regular election officers of the counties and cities in whole or in part embraced within the district or proposed sanitation district to cause to be printed and distributed in the manner prescribed by law for printing and distributing other ballots the proper number of ballots which shall be separate from any other ballots. The ballots shall set forth the question designated in such order and shall be in substantially the following form:

(Here shall appear the question designated in the order)

[ ] YES

[ ] NO

To vote "Yes" on the question, place a checkmark (✓) or cross (+ or ✗) in the space opposite the word "Yes"; to vote "No" on the question, place a checkmark (✓) or cross (+ or ✗) in the space opposite the word "No."

The regular election officers, at the time designated in such order, shall open the polls at the various voting places in the district or proposed sanitation district and at any other voting places at which any qualified voter of the district or proposed sanitation district is entitled to vote, and shall conduct such election and close the polls in such manner as is provided by law in other elections. The ballots shall be counted and returns made and canvassed and the results ascertained and made known as in other elections, and the results certified by the commissioners of election to the Secretary of the Commonwealth, all in such manner as to show the respective numbers of affirmative and negative votes cast at the election. The Secretary of the Commonwealth shall record and tabulate the reports of the commissioners of election and shall certify the result of the election to the court which made the order authorizing and requiring such election.

1946, p. 364; Michie Suppl. 1946, § 1560iii25.



§ 21-227. Court proceedings

Wherever in this chapter the circuit court of any county, or the corporation court of any city, is authorized to accept any petitions or papers, make any order, hold any hearing, hear, consider and determine any question or do any other act or thing, such court, or a judge thereof in vacation, may do and perform the same.

1946, p. 365; Michie Suppl. 1946, § 1560iii26.



§ 21-228. Territory which may be embraced in district

Any integral body of territory within which are situated rivers, creeks or other watercourses or streams, not affected by ebb and flow of the tide, and none of which are embraced within any other sanitation district may, under the conditions and upon the taking and completion of the proceedings provided in this article, be created a sanitation district. Every part of the boundary of such a sanitation district shall either (1) coincide with the boundary of a county, city or town or (2) bisect a county, city or town, or (3) be located within one mile of the boundary of a county, city or town, or (4) consist of a straight line connecting two points each of which lies upon a boundary of one of the three types hereinabove described.

1946, p. 348; Michie Suppl. 1946, § 1560iii3.



§ 21-229. Notice of hearing on petition for creation

Upon the presentation of a petition complying with the requirements of this article, praying for the creation of a sanitation district, fixing the boundaries thereof and naming the counties, cities and towns which in whole or in part are to be embraced therein, the circuit court of any such county, or of any county in which any such town is situated, or the corporation court of any such city shall make an order filing such petition and fixing a day for a hearing by such court on such petition and the question of the creation of the proposed sanitation district. Such order shall direct notice of such hearing to be given by publication once a week for at least three consecutive weeks beginning at least twenty-eight days prior to the day of such hearing in some newspaper or newspapers, named in such order, having general circulation in the proposed sanitation district. Such notice shall set forth the petition as filed, but need not set forth the signatures or exhibits thereto, and shall state the time and place of hearing and that at such hearing all persons desiring to controvert the allegations of such petition or question the conformity thereof to this article will be heard and all objections to the creation of the proposed sanitation district considered.

1946, p. 348; Michie Suppl. 1946, § 1560iii3.



§ 21-230. Contents of petition

Every such petition shall pray for the creation of the proposed sanitation district, and set forth the name of the proposed sanitation district (which shall include the words "sanitation district"), shall fix the boundaries thereof, shall name the cities and counties and towns which are in whole or in part to be embraced therein and shall contain an allegation (1) that the proposed sanitation district includes within its territorial limits watercourses or streams which are polluted, (2) that no part of the proposed sanitation district is within the territorial limits of an existing sanitation district, (3) that the proposed sanitation district is an integral whole and does not completely surround any territory not included in the proposed or some existing sanitation district, (4) that the creation of the proposed sanitation district in accordance with this chapter will provide a means for abating or preventing the pollution of waters of the proposed sanitation district and will benefit all the property within the proposed sanitation district, (5) that the creation of the proposed sanitation district has been approved by the State Health Commissioner as providing a practical means for abating or preventing the pollution of the waters of the proposed sanitation district, (6) that the petition has been approved and the prayer thereof joined in by each city, county and town which is in whole or in part embraced within the proposed sanitation district, expressed by resolution adopted by the vote of a majority of the governing body thereof.

1946, p. 348; Michie Suppl. 1946, § 1560iii3.



§ 21-231. Signatures on petition

Every such petition shall be signed by not less than 100 qualified voters of the proposed sanitation district, including not less than 25 qualified voters of each city and county and town in whole or in part embraced within the proposed sanitation district.

1946, p. 349; Michie Suppl. 1946, § 1560iii3.



§ 21-232. Hearing and determination; ordering election

Any person interested may answer the petition and make defense thereto and at such hearing all persons interested or desiring to controvert the allegations of the petition or question the conformity thereof to this article or object to the creation of the proposed sanitation district shall be heard. If upon such hearing the court shall not be satisfied that the allegations of the petition are sustained and that the petition conforms to the provisions of this article, it shall make an order denying and dismissing the petition. If upon such hearing the court shall be satisfied that the allegations of the petition are sustained and that the petition conforms to the provisions of this article and that all of the property in the proposed sanitation district will be benefited by the creation of the proposed sanitation district and that the public interest will be served and the public health protected by such creation, it shall make an order determining such matters and requiring the opening of a poll and the taking of the sense of the qualified voters of the proposed sanitation district in accordance with § 21-226 on the question of the creation of the proposed sanitation district. The question so submitted shall be "Do you favor the creation of the ........… (inserting name of the proposed sanitation district stated in the said petition)?"

1946, p. 349; Michie Suppl. 1946, § 1560iii3.



§ 21-233. Order when election favors establishment

If upon the certificate of the result of the said election made by the Secretary of the Commonwealth to such court it shall appear that a majority of the qualified voters of the proposed sanitation district voting at the election shall have voted "yes" and in favor of the creation of the proposed sanitation district, the court shall make and enter of record an order stating such result, and thereupon the territory defined in the petition, less such parts thereof as shall be excluded pursuant to the provisions of § 21-234 shall be and constitute a sanitation district for all the purposes of this chapter, known and designated by the name stated in the petition.

1946, p. 349; Michie Suppl. 1946, § 1560iii3.



§ 21-234. Exclusion from district of county, city or town voting against establishment

If upon the certification of the results of the election provided for in § 21-233 it shall appear that a majority of the qualified voters of the portion of any county, or of any city or of any town voting on the question at the election, shall have voted "no" against the creation of the proposed sanitation district, then the territory included within the limits of such county or of such city, or of such town, shall be excluded from, and shall not constitute a part of such district.

1946, p. 349; Michie Suppl. 1946, § 1560iii3.



§ 21-235. Approval of State Health Commissioner

The State Health Commissioner is authorized, upon being satisfied that the creation of a proposed sanitation district will provide a practical means for abating or preventing the pollution of the waters of the proposed sanitation district, to approve, as above referred to, the creation of the proposed sanitation district.

1946, p. 349; Michie Suppl. 1946, § 1560iii3.



§ 21-236. Governing bodies may adopt resolutions

The governing body of each city and county and town is authorized, in its discretion, to adopt resolutions, as above referred to, approving and joining in the prayer of petitions for the creation of a proposed sanitation district.

1946, p. 350; Michie Suppl. 1946, § 1560iii3.



§ 21-237. Creation

In and for each district heretofore or hereafter created pursuant to this chapter or pursuant to a special act of the General Assembly, a commission is hereby created as a body corporate, invested with the rights, powers and authority and charged with the duties set forth in this chapter. The commission shall be known by the name of the district, except that the word "commission" shall be substituted for the word "district." Except as a special act creating the district shall otherwise provide, the commission shall consist of seven members, residents of the district, appointed by the State Health Commissioner, in the manner hereinafter provided, who shall notify each governing body immediately after such appointments. Representation on the commission shall be apportioned among the political segments of the district on a population basis so far as it may be practical to do so; but each political segment, however, shall be entitled to at least one representative on the commission; and all appointments thereto shall be made by the State Health Commissioner from a list of not less than one nor more than five names furnished to him by the respective governing bodies of each political segment of the district. Except as a special act creating the district shall otherwise provide, in making the original appointments, one of the members shall be appointed for a term of one year, two for a term of two years, two for a term of three years, and two for terms of four years each; subsequent appointments shall be made for a term of four years, except appointments to fill vacancies which shall be for the unexpired terms. Members of the commission shall hold office until their successors have been duly appointed and qualified.

1946, p. 350; Michie Suppl. 1946, § 1560iii4.



§ 21-238. Officers of commission

The commission, at its organization meeting and thereafter at its first meeting in each calendar year, shall elect one of the members of the commission, chairman thereof. The commission under such rules as it may adopt, may elect one of its members vice-chairman, and may appoint a secretary, or secretary-treasurer, who shall not be a member of the commission; in the event that the commission appoints a secretary-treasurer, his compensation shall be fixed by the commission.

1946, p. 350; Michie Suppl. 1946, § 1560iii4.



§ 21-239. Compensation and expenses of members

The members of the commission, including the chairman, shall receive no salary, but shall be paid their necessary traveling and other expenses incurred in attendance upon meetings of the commission or while otherwise engaged in the discharge of their duties under this chapter, and the sum of $10 per diem for each day or portion thereof in which they are engaged in the performance of such duties, but the total of such per diem compensation so received by any member during any one year shall not exceed $300.

1946, p. 350; Michie Suppl. 1946, § 1560iii4.



§ 21-240. Meetings

Regular meetings of the commission shall be held at least once every month at such time and place as the commission shall from time to time prescribe. Special meetings of the commission shall be held upon one day's mailed notice, or actual notice otherwise given, to each member of the commission upon call of the chairman or of any two members of the commission, at such time and at such place within the district as such notice may specify, or at such other time and place with or without notice as all of the members of the commission may expressly approve.

1946, p. 350; Michie Suppl. 1946, § 1560iii4.



§ 21-241. Quorum

Four members of the commission shall constitute a quorum, and the vote of four members of the commission shall be necessary to take any action.

1946, p. 351; Michie Suppl. 1946, § 1560iii4.



§ 21-242. Suspension or removal of members

Members of the commission may be suspended or removed by the State Health Commissioner at his pleasure.

1946, p. 352; Michie Suppl. 1946, § 1560iii4.



§ 21-243. Oath and bond of members

Each member of the commission shall, before entering upon the discharge of his duties under this chapter, take and subscribe the oath of office required by Article II, Section 7 of the Constitution of Virginia, and give bond payable to the Commonwealth of Virginia in form approved by the Attorney General, in such penalty as shall be fixed from time to time by the State Health Commissioner, with some surety or guaranty company duly authorized to do business in Virginia and approved by the State Health Commissioner, as security, conditioned upon the faithful discharge of his duties. The premium of such bonds shall be paid by the commission and the bonds shall be filed with and preserved by the Comptroller.

1946, p. 351; Michie Suppl. 1946, § 1560iii4; 1971, Ex. Sess., c. 1.



§ 21-244. Repealed

Repealed by Acts 1970, c. 463.



§ 21-245. Manner of letting contracts

All contracts, except in cases of emergency, over $5,000 that the commission may let for construction or materials shall be let after public advertising. The commission shall advertise for bids for the work or materials at least ten days prior to the letting of any contracts therefor. The advertisement shall state the place where bidders may examine the plans and specifications and the time and place where bids for the work or materials will be opened. Each bidder shall accompany his bid with a certified check payable to the commission, for a reasonable sum to be fixed by the commission, as a guarantee that if the contract is awarded to him, he will enter into a contract with the commission for doing the work or furnishing the materials. The contract shall be let to the lowest responsible bidder, and the successful bidder shall give bond or other security for the faithful performance of the contract, in such form and amount as the chairman may require. The commission is authorized to reject any and all bids. In the event that all bids are rejected, the commission shall advertise for new bids as in the first instance. All such bids and contracts shall be public records. The commission is authorized, in its discretion, to do any and all such work by force account.

1946, p. 351; Michie Suppl. 1946, § 1560iii4.



§ 21-246. How power of eminent domain exercised

The powers of condemnation or eminent domain conferred on the commission by this chapter shall be exercised by the commission under the same conditions and provisions and in accordance with the same procedure as in the case of the exercise of similar powers by the boards of supervisors of counties or the councils of cities or towns so far as they can be applied to the same.

1946, p. 351; Michie Suppl. 1946, § 1560iii4.



§ 21-247. County, city or town not liable for act of commission

No pecuniary liability of any kind shall be imposed upon any county, city or town constituting any part of any district because of any act, agreement, contract, tort, malfeasance, misfeasance, or nonfeasance, by or on the part of the commission of such district, or any member of such commission, or its agents, servants and employees, except as otherwise provided in this chapter with reference to contracts and agreements between the commission and any such county, city or town.

1946, p. 352; Michie Suppl. 1946, § 1560iii4.



§ 21-248. Enumeration of powers of commission

Every commission shall have the following powers:

1. To adopt and have a common seal and to alter the same at pleasure;

2. To sue and to be sued;

3. In the name of the commission and on its behalf, to acquire, hold and dispose of its fees, rents and charges and other revenues;

4. In the name of the commission but for the cities, counties and towns in whole or in part embraced within the district, to acquire, hold, and dispose of other personal property for the purposes of the commission;

5. In the name of the commission but for the cities, counties and towns in whole or in part embraced within the district, to acquire by purchase, gift, condemnation or otherwise, real property or rights or easements therein, necessary or convenient for the purposes of the commission, subject to mortgages, deeds of trust, or other liens or otherwise, and to hold and to use the same, and to dispose of property so acquired no longer necessary for the purposes of the commission; provided that the right of condemnation granted herein shall be subject to the same provisions as are provided in § 25.1-102 concerning the condemnation of any property belonging to a corporation possessing the power of eminent domain by another public service corporation;

6. To borrow money for the purposes of the commission and to issue therefor its bonds, and to provide for and secure the payment of its bonds and the rights of the holders thereof, and to fund or refund its bonds by the issuance of bonds hereunder;

7. To accept gifts or grants or real or personal property, money, material, labor or supplies for the purposes of the commission and to make and perform such agreements and contracts as may be necessary or convenient in connection with the procuring or acceptance of such gifts or grants;

8. To enter on any lands, waters and premises for purpose of making surveys, borings, soundings and examinations for the purposes of the commission;

9. To make and enforce rules and regulations for the management and regulation of its business and affairs and for the use, maintenance and operation of its facilities and properties, and to amend the same;

10. To do and perform any acts and things authorized by this chapter under, through or by means of its own officers, agents and employees, or by contracts with any person; and

11. To execute any and all instruments and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the commission or to carry out the powers expressly given in this chapter.

1946, p. 352; Michie Suppl. 1946, § 1560iii5; 2003, c. 940.



§ 21-249. Relief from pollution to be purpose of commission

The purposes of every commission shall be the relief of the waters of the district from pollution and the consequent improvement of conditions affecting the public health.

1946, p. 353; Michie Suppl. 1946, § 1560iii6.



§ 21-250. Acquisition and use of pipes, sewers, plants, stations, etc

Every commission is authorized and directed to acquire, in the name of the commission but for the cities, counties and towns in whole or in part embraced within the district, by purchase, gift, condemnation or otherwise, and, notwithstanding the provisions of any charter, ordinance or resolution of any county, city or town to the contrary, to construct, maintain, operate and use such trunk, intercepting and outlet sewers, conduits, pipelines, pumping and ventilating stations, treatment plants or works at such places, and such other plants, structures, boats and conveyances, as in the judgment of the commission will provide an effective and satisfactory method for promoting the purposes of the commission.

1946, p. 353; Michie Suppl. 1946, § 1560iii6.



§ 21-251. Collection from public sewage systems

The commission is authorized and directed when in the judgment of the commission its sewage disposal system, or part thereof, will permit, to collect from any and all public sewage systems within the district all sewage and treat and dispose of the same in such manner as to promote the purposes of the commission.

1946, p. 353; Michie Suppl. 1946, § 1560iii6.



§ 21-252. Use of public sewer and disposal facilities

In order to carry out and effectuate the purposes of the commission, every commission is authorized to enter upon and use and connect with any existing public drains, sewers, conduits, pipelines, pumping and ventilating stations and treatment plants or works or any other public property of a similar nature within the district, deemed proper by the commission in the exercise of the powers and performance of the duties set forth in this chapter, and, if deemed necessary by the commission, close off and seal outlets and outfalls therefrom. The commission shall not, however, take possession of any such treatment plant unless it acquires the same by purchase, condemnation or otherwise.

1946, p. 360; Michie Suppl. 1946, § 1560iii12.



§ 21-253. Use of public places

In order to carry out and effectuate the purposes of the commission, every commission is authorized to construct and operate its trunk, intercepting and outlet sewers, conduits and pipelines, along, over, under and in any streets, alleys, highways and other public places within the district. In so constructing its facilities, it shall see that the public use of such streets, alleys, highways and other public places is not unnecessarily interrupted or interfered with and that such streets, alleys, highways and other public places are restored to their former usefulness and condition within a reasonable time; to this end the commission shall cooperate with the Commonwealth Transportation Board and the appropriate officers of the respective counties, cities and towns having an interest in such matters.

1946, p. 360; Michie Suppl. 1946, § 1560iii13.



§ 21-254. Special contracts for disposal of sewage and other wastes

(a) Every commission is authorized to enter into contracts with the United States of America, or with any department, institution or agency thereof, on such terms and conditions as the commission may approve, providing for or relating to the treatment and disposal of sewage or industrial wastes of or originating in or on any reservation, property, institution, building or structure within the district owned or under the control of the United States of America, or any department, institution or agency thereof, by means of the sewage disposal system or such other facilities as the commission may determine to provide for such purpose, or in such other manner as such contract may provide.

(b) Every commission is authorized to provide, contract, operate and maintain facilities for the treatment and disposal of industrial wastes originating in the district, and to enter into contracts with any person, on such terms and conditions as the commission may approve, providing for or relating to the treatment and disposal of any such industrial wastes.

(c) Every commission is authorized to enter into contracts with any person owning or operating any sewer system within the district or engaged in treatment or disposing of sewage or industrial wastes originating in the district, on such terms and conditions as the commission may approve, providing for or relating to the treatment and disposal of any sewage or industrial wastes collected in such sewer system or by such person.

(d) Every commission is authorized to enter into contracts with the owner of property adjoining its district on such terms and conditions as such commission may approve, providing for or relating to the treatment and disposal of sewage or industrial wastes of or originating in or on such adjoining property by means of the sewage disposal system or such other facilities as such commission may determine to provide for such purpose, or in such other manner as such contract may provide.

1946, p. 361; Michie Suppl. 1946, § 1560iii18; 1968, c. 194.



§ 21-255. Approval of disposal methods

The method proposed to be used by a commission for treating and disposing of sewage and industrial wastes so as to prevent the pollution of the waters of the district, and any substantial change in such methods, shall, before being finally adopted or used by the commission, be approved by the State Health Commissioner as effective and satisfactory for the purpose intended.

1946, p. 360; Michie Suppl. 1946, § 1560iii14.



§ 21-256. Prohibition of sale or encumbrance of system

Neither the commission nor any of the counties, cities or towns in whole or in part embraced within the district shall have power to mortgage, pledge, encumber or otherwise dispose of any part of the sewage disposal system of a commission, except such part or parts thereof as may be no longer necessary for the purposes of the commission, whether the same shall originally have been acquired by such commission or by one of the counties, cities or towns. The provisions of this section shall be deemed to constitute a contract with the holders of bonds of the commission. The sewage disposal system of a commission shall be exempt from any and all liability which may be incurred by, or imposed upon, the commission, or any county, city or town, which, in whole or in part, constitutes any part of any district.

1946, p. 360; Michie Suppl. 1946, § 1560iii15.



§ 21-257. Agents and employees of commission

The commission is authorized to appoint a general manager for the district, prescribe his duties and fix his salary, such general manager to be responsible to the commission and to serve at its pleasure. The general manager shall appoint all other agents and employees of the commission, except as otherwise provided in § 21-238, dismiss them, fix their salaries or remuneration within the limits authorized by the commission, assign their positions and titles, define their respective powers and duties, and require them, or any of them, to give bond payable to the Commonwealth of Virginia in such penalty as shall be fixed by the commission, conditioned upon the faithful discharge of their duties.

1946, p. 359; Michie Suppl. 1946, § 1560iii11.



§ 21-258. Funds of commission

(a) All moneys of a commission, whether derived from the sale of bonds or other obligations or from the collection of fees, rents and other charges by the commission or from any contract of the commission or from any other source shall be collected, received, held, secured and disbursed in accordance with any contract of the commission relating thereto. The following provisions of this section shall be applicable to any such moneys only if and to the extent that they are consistent with such contract or contracts of the commission.

(b) Such moneys shall not be required to be paid into the state treasury or into the treasury or to any officer of any county, city or town.

(c) All such moneys shall be deposited by the commission in a separate bank account or accounts, appropriately designated, in such banks or trust companies as may be designated by the commission.

(d) All deposits of such moneys shall be secured by bonds or other direct unlimited obligations of the United States or of the Commonwealth of Virginia or of any county, city or town of the Commonwealth or of the commission of a market value at least equal at all times to the amount of such deposits, and all banks and trust companies are authorized to give such security for such deposits.

1946, p. 360; Michie Suppl. 1946, § 1560iii16.



§ 21-259. Accounts and records

Every commission shall keep and preserve complete and accurate accounts and records of all moneys received and disbursed by it and of all of its business and operations and of all property and funds owned or managed by it or under its control, and shall prepare and transmit to the State Health Commissioner and to the governing body of each city, county and town which is in whole or in part embraced within the district, annually and at such other times as the State Health Commissioner shall require, complete and accurate reports as to the state and content of such accounts and records, together with such information with respect thereto as the State Health Commissioner may require.

1946, p. 361; Michie Suppl. 1946, § 1560iii17.



§ 21-260. Authority to collect fees, rents or other charges

Every commission is hereby authorized and empowered to charge and collect fees, rents, or other charges for the use and services of the sewage disposal system. Such fees, rents and charges may be charged to and collected from any person contracting for the same or from the owner or lessee or tenant, or some or all of them, who use or occupy any real estate which directly or indirectly is or has been connected with the sewage disposal system, or from or on which originates or has originated sewage or industrial wastes, or either, which directly or indirectly have entered or will enter the sewage disposal system, and the owner or lessee or tenant of any such real estate shall pay such fees, rents and charges to the commission at the time when, and place where, such fees, rents and charges are due and payable.

1946, p. 353; Michie Suppl. 1946, § 1560iii7.



§ 21-261. Uniformity and basis

Such fees, rents and charges being in the nature of use or service charges, shall as nearly as the commission shall deem practicable and equitable, be uniform throughout the district for the same type, class and amount of use or service of the sewage disposal system, and may be based or computed either on the consumption of water on or in connection with the real estate, making due allowance for commercial use of water, or on the number and kind of water outlets on or in connection with the real estate or on the number and kind of plumbing or sewage fixtures or facilities on or in connection with the real estate, or on the number or average number of persons residing or working on or otherwise connected or identified with the real estate to or on any other factors determining the type, class and amount of use or service of the sewage disposal system, or on any combination of such factors.

1946, p. 353; Michie Suppl. 1946, § 1560iii7.



§ 21-262. Schedule

The commission shall prescribe and from time to time when necessary revise a schedule of such fees, rents and charges which shall comply with the terms of any contract of the commission with the holders of bonds of the commission made pursuant to §§ 21-269 to 21-275 and in any event shall be such that the revenues of the commission will at all times be adequate to pay all expenses of operation and maintenance of the sewage disposal system of the commission, necessary to preserve the system and to assure its operation as a going concern, including reserves, insurance, extensions, and replacements, and to pay punctually the principal of and interest on any bonds or other indebtedness of the commission and to maintain adequate reserves or sinking funds therefor. The schedule shall be so prescribed and from time to time revised by the commission after public hearing which shall be held by the commission upon such public notice as the commission may determine to be reasonable.

1946, p. 354; Michie Suppl. 1946, § 1560iii7.



§ 21-263. Time and place of payment

The commission shall likewise fix and determine the time or times when and the place or places where such fees, rents and charges shall be due and payable and may require that such fees, rents and charges shall be paid in advance for periods of not more than six months.

A copy of the schedules of all fees, rents and charges in effect shall at all times be kept on file at the principal office of the commission, and such schedules shall at all reasonable times be open to public inspection.

1946, p. 354; Michie Suppl. 1946, § 1560iii7.



§ 21-264. Effect of failure to pay

In the event that the fees, rents or charges charged by the commission for the use and services of the sewage disposal system by or in connection with any real estate shall not be paid as and when due, then and at that time interest shall begin to accrue thereon at the rate of one per centum per month and the owner, lessee or tenant, as the case may be of such real estate shall, until such fees, rents and charges shall be paid with such interest to the date of payment, cease to dispose of sewage or industrial waste originating from or on such real estate by discharge thereof directly or indirectly into the sewage disposal system, and if such owner, lessee or tenant shall not cease such disposal within two months thereafter it shall be the duty of each county, city, town and other public corporation, board or body supplying water to or selling water for use on, such real estate, within five days after receipt of notice of such facts from the commission, to cease supplying water to, and selling water for use on, such real estate. If such county, city, town or other public corporation, board or body shall not within such time cease supplying water to, and selling water for use on, such real estate, the commission may shut off the supply of water to such real estate and for such purpose, may enter on any lands, waters and premises of such county, city, town or other public corporation, board or body, or of any person. The water supply to or for any person, or for use on real estate of any person, shall not be shut off or stopped under the provisions of this section, if the State Health Commissioner, upon application of the local board of health or health officer of the county, city or town wherein such water is supplied or such real estate is located, shall have found and shall certify to the authorities charged with the responsibility of ceasing to supply or sell such water, or to shut off the supply of such water, that ceasing to supply or shutting off such water supply will endanger the health of such person and the health of others in such county, city or town.

1946, p. 354; Michie Suppl. 1946, § 1560iii7.



§ 21-265. Register

The commission shall keep and preserve a complete register, or registers, open to public inspection, of all fees, rents and other charges which have been charged by the commission to the owners or lessees or tenants of any real estate for the use and services of the sewage disposal system and have become due and payable and have not been paid. Such register or registers shall be kept in such place or places as the commission shall determine.

1946, p. 355; Michie Suppl. 1946, § 1560iii7.



§ 21-266. Appeal from action fixing fees, etc

From any action of the sanitation commission in prescribing fees, rents and charges, or either of them, pursuant to the provisions of this chapter, an appeal may be taken upon the petition of any county, city or town constituting a part of the district, or upon petition of any fifty persons, resident or doing business in the district, to the State Corporation Commission. At least sixty days prior to filing such petition with the State Corporation Commission, such county, city or town or interested parties shall notify the sanitation commission of such intended petition and of the fees, rents and charges complained of, in order that the sanitation commission may be afforded an opportunity to make such changes in such fees, rents and charges as it shall deem proper. After such petition shall have been filed with the State Corporation Commission and after such county, city or town or other petitioners shall have, if required by the State Corporation Commission, executed and filed with the State Corporation Commission a bond payable to the Commonwealth and sufficient in amount, but not in excess of $500, and security to insure the prompt payment of all costs which may be assessed against such county, city or town or other petitioners and after such county, city or town or other petitioners shall have caused to be published in at least one newspaper, designated by the State Corporation Commission and of general circulation within the district, such notice of such appeal as shall be prescribed by the State Corporation Commission, the State Corporation Commission is authorized to make such examinations and studies, to hold such hearings as may be required, to issue subpoenas requiring the attendance of witnesses and the production of records, memoranda, papers and other documents before the State Corporation Commission or any officer or agent thereof, to administer oaths and to take testimony thereunder, and to fix in accordance with the provisions of this chapter applicable to the sanitation commission, subject to the right of further appeal by the sanitation commission or the interested parties to the Supreme Court, such fees, rents and charges. In each such proceeding the State Corporation Commission shall ascertain the costs incurred by it, including in such costs actual expenses incurred and a fair apportionment of overhead expenses, and shall assess the same against either the petitioner or petitioners, or the sanitation commission, or shall apportion the costs between the petitioner or petitioners and the sanitation commission, according to principles applicable in courts of equity.

1946, p. 355; Michie Suppl. 1946, § 1560iii7.



§ 21-267. Actions for collection

The commission shall have the right to recover the amount of any fees, rents or other charges charged by the commission to the owner or lessee or tenant or contracting party, as set forth in § 21-260, for the use and services of the sewage disposal system by or in connection with such real estate and of the interest which may accrue thereon, by any action, suit or proceeding permitted by law or in equity.

1946, p. 362; Michie Suppl. 1946, § 1560iii19.



§ 21-268. Contracts for collection

Any commission, and any county, city or town in whole or in part embraced within the district, are authorized to enter into a contract or contracts on such terms and conditions as such contract or contracts may contain, providing for the collection by such county, city or town and payment over to the commission of the fees, rents or other charges charged or to be charged by the commission to the owners or lessees or tenants of real estate within such county, city or town, or providing for the payment to the commission by such county, city or town of a sum or sums of money in lieu of all or part of the fees, rents and other charges which would otherwise be charged by the commission to the owners or lessees or tenants of real estate within such county, city or town. Such county, city or town is vested with powers to do everything necessary or proper to carry out and perform every such contract, including the same powers with respect to fees, rents and other charges as are conferred by this chapter upon a commission, and to provide for the payment or discharge of any obligation thereunder by the same means and in the same manner as any other of its obligations, except that no tax shall be levied on real estate for such obligation. The commission is authorized to reduce ratably in accordance with such contract the fees, rents and other charges which would otherwise be charged by the commission to the owners or lessees or tenants of real estate within such county, city or town, but nothing in this section or any such contract shall be construed to prevent the commission from charging to and collecting from such owners or lessees or tenants of such real estate, in the same manner as provided for such fees, rents and other charges, any deficiency in any payment agreed to be made by such county, city or town.

1946, p. 362; Michie Suppl. 1946, § 1560iii20.



§ 21-269. Outstanding bonds not to exceed ten million dollars

Bonds of a commission shall at no time be outstanding in a principal amount in excess of $10 million.

1946, p. 356; Michie Suppl. 1946, § 1560iii8.



§ 21-270. Election prior to issuance

No bonds shall be issued by a commission, except to fund or refund bonds theretofore issued and thus to redeem a previous liability, unless the qualified voters of the district shall approve by a majority vote of the qualified voters voting in an election the issuance of the bonds. Whenever the commission shall determine by resolution that it is advisable to issue bonds for the purposes of the commission, such resolution shall be certified to the circuit court of a county or corporation court of a city in whole or in part embraced within the district and the court shall thereupon make an order requiring the opening of a poll and the taking of the sense of the qualified voters of the district in accordance with § 21-226 on the question of issuing the bonds in not exceeding the amount stated in such resolution. The question so submitted shall be "Do you favor the issuance of not exceeding $_____ bonds of the _______________ sanitation district commission (inserting the amount of bonds stated in such resolution and the name of the commission)?" If upon the certification of the result of the election made by the Secretary of the Commonwealth to the court, it shall appear that a majority of the qualified voters of the district voting at the election shall have voted "yes" and in favor of the issuance of the bonds, the court shall make and enter of record an order stating such result and thereupon the commission shall have power in accordance with this article to issue bonds in not exceeding the amount stated in such resolution and, in anticipation of the issuance of such bonds, to borrow money on temporary loan and issue temporary bonds therefor.

1946, p. 356; Michie Suppl. 1946, § 1560iii8.



§ 21-271. Other matters determined by resolution

All other matters relating to the issuing of such bonds, and all matters relating to the contracting of debt, borrowing of money and issuing of other bonds and obligations shall be determined by resolution of the commission.

1946, p. 356; Michie Suppl. 1946, § 1560iii8.



§ 21-272. Form and contents

Bonds shall be authorized by resolution of the commission, and shall be issued from time to time in one or more series, be in such form, bear such date or dates, mature at such time or times not more than forty years from the date of issuance thereof, bear interest at such rate or rates not exceeding six per centum per annum, be in such denominations, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to acceleration of maturity on such contingencies and terms, and be subject to such terms of redemption with or without premium, as such resolution shall provide.

1946, p. 356; Michie Suppl. 1946, § 1560iii8.



§ 21-273. How sold

Such bonds may be sold at public or private sale for such price or prices as the commission shall determine, provided the interest cost to maturity of the money received from any such bonds simultaneously sold shall not exceed an average of six per centum per annum.

1946, p. 356; Michie Suppl. 1946, § 1560iii8.



§ 21-274. Resolutions may be part of contract with bondholders

Any resolutions of the commission authorizing any bonds may contain provisions, which shall be a part of the contract with the several holders of such bonds and accordingly subject to amendment by mutual agreement of the commission and the holders of all of such bonds, as to:

(1) Pledging, setting aside, depositing or trusteeing any or all revenues or funds of the commission to secure the payment of the principal of or interest on such bonds or other bonds of the commission or the payment of expenses of construction, operation or maintenance of the sewage disposal system, including provisions giving priority, notwithstanding any provision or rule of law otherwise to the contrary, to the obligation to perform such contractual provisions to secure payment of such principal or interest over any or all other obligations and liabilities of the commission;

(2) Payment of the principal of or interest on such bonds or other bonds of the commission, and the sources and methods thereof;

(3) The fees, rents and other charges to be established and collected by the commission, the collection and enforcement of the same, and the use, disposition and application of the amounts collected;

(4) The setting aside of reserves and sinking funds and the source, regulation, application and disposition thereof;

(5) The determination or definition of the revenues and income of the commission and of the expenses of operation and maintenance of the sewage disposal system;

(6) The use, regulation, operation, maintenance, insurance and disposition of the sewage disposal facilities and other property of the commission;

(7) Restrictions on the power of the commission to limit and regulate the use of the sewage disposal system, facilities and other property of the commission;

(8) Limitations on the purposes to which the proceeds of such bonds or other bonds of the commission may be applied;

(9) The construction and completion of all or any part of the sewage disposal system or any facilities of the commission;

(10) Limitations on the issuance of additional bonds or on the indebtedness of the commission;

(11) The procedure, if any, by which the terms of any contract with the holders of such bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given or evidenced;

(12) Payment of costs or expenses incident to the enforcement of such bonds or of the provisions of such resolution or of any contract with the holders of such bonds, in accordance with this article; or

(13) Any other matter which the commission shall determine to be necessary in order to carry out and effectuate the purposes of the commission.

1946, p. 357; Michie Suppl. 1946, § 1560iii8.



§ 21-275. Negotiability

Any provisions of law to the contrary notwithstanding, any bonds or temporary bonds issued pursuant to the authority of this chapter shall be deemed to be fully negotiable within the meaning and for all the purposes of Title 8.3A.

1946, p. 357; Michie Suppl. 1946, § 1560iii8.



§ 21-276. Liability of Commonwealth, county, city or town on bonds

The bonds, notes and other obligations, and any indebtedness, of a commission shall not be in any way a debt or liability of the Commonwealth, or of any county, city or town in whole or in part embraced within the district and shall not create or constitute any indebtedness, liability or obligation of the Commonwealth or of any such county, city or town, either legal, moral or otherwise and nothing in this chapter contained shall be construed to authorize a commission or district to incur any indebtedness on behalf of or in any way to obligate the Commonwealth or any county, city or town, in whole or in part embraced within the district.

1946, p. 364; Michie Suppl. 1946, § 1560iii23.



§ 21-277. No personal liability on bonds

Neither the members of the commission, nor any person executing any bonds or temporary bonds shall be liable personally on the bonds or temporary bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

1946, p. 358; Michie Suppl. 1946, § 1560iii8.



§ 21-278. Purchase of bonds by commission

The commission is authorized, out of any funds available therefor, to purchase any bonds of the commission.

1946, p. 358; Michie Suppl. 1946, § 1560iii8.



§ 21-279. Bonds constitute legal investments

Any bonds issued pursuant to the authority of this chapter are hereby made securities in which all public officers and bodies of this Commonwealth and all political subdivisions thereof, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, in the Commonwealth, may properly and legally invest funds in their control.

1946, p. 364; Michie Suppl. 1946, § 1560iii24.



§ 21-280. Special remedies of bondholders

(a) The provisions of this section shall be applicable to a series of bonds of a commission only if the resolution or resolutions authorizing such series of bonds shall provide in substance that the holders of the bonds of such series shall be entitled to all the benefits, and be subject to the provisions of this section.

(b) In the event that the commission shall default in the payment of the principal of or interest on any bonds of such series after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the commission shall fail or refuse to comply with the provisions of this chapter relating to or affecting the payment or security of such bonds or the collection of fees, rents or charges, or other revenues therefor, or shall fail or refuse to carry out and perform the terms of any contract with the holders of any of such bonds, and such failure or refusal shall continue for a period of thirty days after written notice of its existence and nature to the commission the holders of twenty-five per centum in aggregate principal amount of such bonds then outstanding, by instrument or instruments filed with the Governor of the Commonwealth of Virginia and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of all bonds of such series for the purposes herein provided.

(c) Such trustee may, and upon written request of the holders of twenty-five per centum in principal amount of the bonds of such series then outstanding shall, in his or its name:

(1) By mandamus or other suit, action or proceeding at law or in equity, enforce all rights of the holders of such bonds, including the right to require the commission to collect fees, rents and other charges adequate to carry out any agreement as to, or pledge of, such fees, rents or other charges, or the revenues therefrom, and to require the commission to carry out and perform the terms of any contract with the holders of such bonds or its duties under this chapter;

(2) Bring suit upon all or any part of such bonds;

(3) By action or suit in equity, require the commission to account as if it were the trustee of an express trust for the holders of such bonds;

(4) By action or suit in equity, enjoin any act or thing which may be unlawful or in violation of the rights of the holders of such bonds;

(5) Declare all such bonds due and payable, whether or not in advance of maturity, and, if all defaults shall be made good, then with the consent of the holders of twenty-five per centum of the principal amount of such bonds then outstanding, annul such declaration and its consequences, provided that before declaring such bonds due and payable, the trustee shall first give thirty days' notice in writing to the commission.

(d) If the resolution or resolutions authorizing such series of bonds shall contain the provision authorized by subsection (a) of this section and shall further provide in substance that any trustee appointed pursuant to this section shall have the powers provided by subsection (c) of this section, then such trustee, whether or not all of the bonds of such series shall have been declared due and payable, shall be entitled as of right to the appointment of a receiver, who may enter upon and take possession of any facilities or property operated by the commission any of the revenues from the operation of which are pledged for the security of such bonds, and operate and maintain the same and fix, charge, collect and receive all fees, rents and other charges and other revenues thereafter arising from such operation in the same manner as the commission itself might do, and shall deposit all moneys collected in a separate account and apply the same in accordance with the duties and contracts of the commission in such manner as the court appointing such receiver shall direct.

(e) In any suit, action or proceeding by such trustee, the fees, counsel fees and expenses of such trustee and of the receiver, if any, shall constitute taxable costs and disbursements, and all costs and disbursements, allowed by the court shall be a first charge upon any fees, rents and other charges, and revenues of the commission pledged for the payment or security of such bonds.

(f) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of the holders of the bonds of such series in the enforcement and protection of their rights.

1946, p. 358; Michie Suppl. 1946, § 1560iii9.



§ 21-280.1. Bonds mutilated, lost or destroyed

Should any bond issued by the commission become mutilated or be lost or destroyed the commission may cause a new bond of like date, number and tenor to be executed and delivered in exchange and substitution for, and upon the cancellation of, such mutilated bond and its interest coupons, or in lieu of and in substitution for such lost or destroyed bond and its unmatured interest coupons. Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost or destroyed bond (1) has paid the reasonable expenses and charges in connection therewith and (2) in the case of a lost or destroyed bond, has filed with the chairman of the commission satisfactory evidence that such bond was lost or destroyed and that the holder was the owner thereof and (3) has furnished indemnity satisfactory to the commission.

1962, c. 204.



§ 21-281. Inviolability of rights and remedies

The Commonwealth does pledge to and agree with the holders of any bonds or other obligations issued by any commission pursuant to this chapter that the Commonwealth will not limit or alter the rights hereby vested in such commission to charge and collect such fees, rents and charges and other revenues as may be convenient or necessary in order to comply with the terms and provisions of any contract or contracts made by such commission with such holders, or in any way impair the rights and remedies of such holders, until the bonds and other obligations, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders are fully met and discharged.

1946, p. 365; Michie Suppl. 1946, § 1560iii27.



§ 21-282. Interim certificates

Pending the preparation, execution and delivery of definitive bonds of the commission to the purchaser of such bonds, interim certificates or other obligations may be issued by the commission to the purchaser. Such interim certificates or obligations shall be in such form and contain such terms, conditions and provisions as the commission issuing the same may determine.

1946, p. 359; Michie Suppl. 1946, § 1560iii10.



§ 21-283. Plans, maps, etc., to be available to commission

Each county, city or town in whole or in part embraced within a district shall, at the request of the commission, make available to the commission or the agents or employees thereof, any or all maps, plans, specifications, records, books, accounts or other data or things deemed necessary by the commission in the exercise of its powers and duties under this chapter.

1946, p. 362; Michie Suppl. 1946, § 1560iii21.



§ 21-284. Payments by county, city or town

Each county, city, town or other public body shall promptly pay to any commission all fees, rents and charges which the commission may charge to it as owner or lessee or tenant of real estate in accordance with § 21-260 and shall provide for the payment thereof in the same manner as other obligations of such county, city, town or public body.

1946, p. 362; Michie Suppl. 1946, § 1560iii21.



§ 21-285. Contracts with counties, cities and towns outside of district

Any commission, and any county, city or town in whole or in part outside of the district, is authorized to enter into a contract or contracts on such terms and conditions as such contract may contain, providing for or relating to the treatment and disposal of sewage or industrial wastes originating in such county, city or town, by means of the sewage disposal system or such other facilities as the commission may determine to provide for such purpose, and such county, city or town is authorized to do everything necessary or proper to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder by the same means and in the same manner as any other of its obligations.

In the event any such contract is entered into in accordance with the provisions of this section, provision shall be made therein whereby the cost of rendering the services herein referred to, to such county, city or town, will be borne by such county, city or town.

1946, p. 362; Michie Suppl. 1946, § 1560iii21.



§ 21-286. Additional powers conferred on counties, cities and towns

The powers conferred by this chapter on counties, cities and towns are in addition and supplemental to the powers conferred by any other law, and may be exercised by resolution of the governing bodies thereof without regard to the terms, conditions, requirements, restrictions or other provisions contained in any other law, general or special, except the State Water Control Law passed at the 1946 regular session of the General Assembly, or in any charter, except that where fees, rents and charges are fixed by a city or town, that power shall be exercised by ordinance.

1946, p. 363; Michie Suppl. 1946, § 1560iii21.



§ 21-287. Discharge into waters of matter causing pollution

No county, city, town or other public body, or person shall discharge, or suffer to be discharged, directly or indirectly into any waters of the district any sewage, industrial wastes or other refuse which may or will cause or contribute to pollution of any waters of the district, provided, that this provision shall be applicable only to such part or parts of the waters of a district as shall be bounded and described in a notice, published in a newspaper or newspapers having, in the aggregate, general circulation in all of the counties and cities within which or bordering upon which such part or parts of the waters of the district are located, to the effect that the commission has provided facilities reasonably sufficient in its opinion for the disposal of sewage, which by discharge from public sewer systems might cause or contribute to pollution of the bounded and described part or parts of such waters, and that pollution of the same is forbidden by law. Such a notice shall constitute prima facie evidence of the existence of facilities sufficient for the disposal of such sewage. The provisions of this section shall not prohibit the disposal of sewage and industrial wastes in the manner in which the same is now being disposed of, or in any other reasonable manner, by any county, city or town, no part of which constitutes a part of any district, or by any person in any such county, city or town, no part of which constitutes a part of any district.

1946, p. 363; Michie Suppl. 1946, § 1560iii22.



§ 21-288. Discharge of matter injurious to system

No county, city, town or other public body, or person shall discharge, or suffer to be discharged, directly or indirectly, into the sewage disposal system or any other facilities of or provided by a commission, any matter or thing which is or may be injurious or deleterious to such sewage disposal system or other facilities.

1946, p. 363; Michie Suppl. 1946, § 1560iii22.



§ 21-289. Jurisdiction

Jurisdiction to enforce the provisions of the two preceding sections and to grant any remedy or relief authorized by this article shall be in the circuit court of any county and in the corporation court of any city in whole or in part embraced within the district, or within which are located any waters of the district. The remedies, relief and jurisdiction authorized by this section shall be concurrent and cumulative.

1946, p. 364; Michie Suppl. 1946, § 1560iii22.



§ 21-290. Punishment of violations

Any person violating any provision of this chapter shall be guilty of a misdemeanor and upon conviction shall be punished accordingly.

1946, p. 365; Michie Suppl. 1946, § 1560iii28.



§ 21-291. Repealed

Repealed by Acts 1960, c. 66.



§ 21-291.1. Repealed

Repealed by Acts 1987, c. 57.



§ 21-291.2. Creation of District

Chapter 66 of the Acts of 1960 as amended by Acts 1962, c. 584, Acts 1964, c. 520, Acts 1974, c. 112, Acts 1976, c. 637, Acts 1977, c. 271, Acts 1987, c. 30, Acts 1989, c. 350, Acts 1990, c. 153, Acts 1998, c. 210, Acts 2004, c. 120, Acts 2008, c. 574, and Acts 2012, c. 724, relating to the creation of the Hampton Roads Sanitation District, is incorporated in this Code by this reference.



§ 21-292. Jurisdiction of circuit courts to establish projects

The circuit courts of the several counties and cities of this Commonwealth shall have jurisdiction, power and authority to establish a levee, or drainage project or projects, in their several counties and cities and in projects as hereinafter set out, and to locate and establish levees, drains or canals and cause to be constructed, straightened, widened or deepened any land drainage, ditch, drain or watercourse, and to build levees or embankments and erect tide gates and pumping plants for the purpose of draining and reclaiming wet, swamp or overflowed lands.

Code 1919, § 1737; 1926, p. 604; 1954, c. 642; 1966, c. 203.



§ 21-292.1. "District" means "project."

Whenever the word district or districts hereinafter appears in this chapter, it shall be construed to mean project or projects.

1954, c. 642.



§ 21-293. Drainage considered essential

It is hereby declared that the drainage of the surface water from wet agricultural lands is essential for the successful cultivation of such lands and the prosperity of the community, and the reclamation of overflowed swamps and tidal marshes shall be considered a public benefit and conducive to the public health, convenience, utility and welfare.

Code 1919, § 1737; 1926, p. 604.



§ 21-294. Establishment considered public improvement

It is declared that the preliminary work, establishment and completion of a drainage district shall be classified as a public improvement of an integral part of the county in which such district or part thereof be located, and it shall be the duty of the governing body of each county to cooperate in the promotion of the development of each of such parts of their county, including the construction of public roads, public bridges and the drainage canals of preliminary or finally established drainage districts, and the indirect benefits received by the development of each of the parts of a county are indeed substantial benefits received also by the county, and the value of the indirect benefits received by the county is full compensation for the performance of the duty assigned to the governing body of any county by this chapter, and that the preliminary payment of costs and expenses of surveys of drainage districts, and the assumption or responsibility for necessary bond issues required for established drainage districts, public bridges and public roads shall be construed as revenue producing investments for the county, from which increased revenues will be derived from increased assessments by reason of the improvements and the preliminary payment of the costs and expenses and the assumption of the responsibility by the governing body of a county, shall be considered the performance of a duty towards the several integral parts of their county, for which the county receives full potential value.

Code 1919, § 1737; 1926, p. 605.



§ 21-295. Form of petition; bond; summons of landowners not on petition

Whenever a petition, signed by fifty-one percent or more of the owners of land who own fifty-one percent or more of the land, within a proposed drainage project, according to the county-land book or books or to the latest assessment lists of the county or counties in which such project is located, or by the heirs, guardians, conservators or executors of estates or by those having color of title, or by those in adverse possession, or by the officers of corporations, whose lands will be affected by or assessed for the expense of the proposed improvements, shall be filed in the office of the clerk of the circuit court of any county in which a part of the lands are located, setting forth that any specific body or district of land in the county or adjoining counties, described in such a way as to convey an intelligent idea as to the location of such land, is subject to overflow, or too wet for cultivation, or in need of drainage, and the public benefit or utility or the public health, convenience or welfare, will be promoted by draining, ditching or leveeing the same, or by changing or improving the natural watercourse or courses; and setting forth therein, as far as practicable, the starting point, route and terminus and lateral tile or open branches, of the proposed improvement, and there is filed therewith a bond for the amount or product of ten dollars multiplied by the square root of the estimated number of acres within the bounds of the proposed project, signed by two or more sureties or by some lawful and authorized surety company, to be approved by the clerk, and conditioned for the payment of all costs and expenses incurred in the proceedings in case the court does not grant the prayer of the petition, the clerk shall issue a summons, to be served on all the defendant landowners, including any railway company, who have not joined in the petition and whose lands are affected or included in the proposed drainage district, to show cause, if any there be, why the lands in the proposed drainage project should not be drained or leveed.

Code 1919, § 1738; 1920, p. 608; 1924, p. 707; 1926, p. 605; 1954, c. 642; 1997, c. 801.



§ 21-296. Circulation of duplicate originals of petition

For the convenience of the petitioners, duplicate originals of the same petition may be circulated and separately signed by the several petitioners without the others being present, which the court shall treat in all respects as if the signatures had been placed upon the same copy at the same time.

Code 1919, § 1738; 1924, p. 708; 1926, p. 606.



§ 21-297. Service and return of summons; appointment of board of viewers

The summons may be served by publication as to any defendants who cannot be personally served, as provided by law. Such summons shall be returnable to the first day of any regular term of the circuit court of the county, during which term, or some succeeding term, the court, after determining the sufficiency of the petition, shall immediately enter of record three interested resident freeholders of the proposed project in which the lands are located who have been elected by a majority of the petitioners. Such persons appointed shall constitute a board of viewers who shall select and designate an engineer, or other person experienced with drainage, deemed qualified by the board of viewers to make a preliminary survey and report thereon. After the appointment of the board the question of the sufficiency of the petition may not be again raised, unless the boundary of the district be subsequently changed by the court.

Code 1919, § 1738; 1920, p. 608; 1924, p. 708; 1926, p. 606; 1954, c. 642.



§ 21-298. Repealed

Repealed by Acts 1954, c. 642.



§ 21-299. Notice to viewers of appointment

The clerk of the court thereupon shall mail a written notice to each member of the board of viewers so appointed, notifying him of his appointment, and requesting that the board proceed without delay to discharge its duties as such according to law.

Code 1919, § 1738; 1924, p. 708; 1926, p. 606.



§ 21-300. Filling vacancies on board

If a vacancy occurs on the board of viewers for any reason a successor shall be chosen in accordance with the provisions of § 21-297.

Code 1919, § 1738; 1920, p. 608; 1924, p. 708; 1926, p. 606; 1954, c. 642.



§ 21-301. Compensation of viewers

The compensation for the services of the board of viewers, together with their incidental expenses to be fixed as herein provided, shall be paid preliminarily by the county treasurer upon the certificate of the circuit judge; the sum so paid shall be refunded, with interest at the rate of six per centum per annum when the drainage fund is subsequently provided for by the sale of bonds, or otherwise, or out of the bond given by the petitioners in case the district is not subsequently established.

Code 1919, § 1738; 1920, p. 608; 1924, p. 708; 1926, p. 606.



§ 21-302. Petition based on widening, deepening, etc., of natural streams

If the majority of the landowners in any wet, swamp or overflowed lands petition the court for a drainage district based on the widening, deepening, cleaning or straightening of such natural streams only as the United States government or the state drainage authorities pronounce as essential for the drainage of such lands, and agree in the petition to a tax levy for such draining, spread equally over each acre, then the court shall entertain such petition and all proceedings shall be in accordance with the provisions of this chapter, except that the viewers shall not classify the lands as to the benefit derived. Furthermore, in any case where it is made to appear, after the natural stream has been widened, reopened, cleaned out or straightened, that the majority of the landowners of any district, formed under the provisions of this section, desire that such district be divided into subdistricts, the court may, in its discretion so order.

Code 1919, § 1738; 1920, p. 608; 1924, p. 708; 1926, p. 607.



§ 21-303. Withdrawal of persons signing petition

If during the proceedings, before or after the filing of the petition, any of the petitioners withdraw from the petition so as to render the number of petitioners whose signatures remain upon the petition insufficient according to § 21-295, and sufficient additional signatures to the petition of the same or other landowners, whose lands will be affected, are not obtained before the next succeeding term, the court shall dismiss the petition at the cost and expense of those who withdraw from the petition, including an engineer's and an attorney's fee for counseling the petitioners, and shall apportion all of the costs and expenses theretofore accrued among those who withdrew at a flat rate per acre, according to the acreage owned by each within the bounds of the proposed drainage district, as indicated in the petition, or otherwise, and judgment shall be entered against those who withdrew and shall be docketed in the judgment docket of the court of the county in which the petition was filed by the clerk thereof if not paid within thirty days from the entry of the order. Ten days' notice, however, shall be given by the clerk to each person affected thereby, of such order of the court.

Code 1919, § 1738; 1926, p. 607.



§ 21-304. All landowners need not be listed in petition; amendments

To render the practical application of this chapter possible in all drainage cases, it shall be sufficient for the petitioners to exercise due diligence to ascertain the names of all the landowners and those having title to land in the proposed district, and it shall not be necessary for the petitioners to list and include with the petition, filed with the clerk, the names of all the landowners in the proposed district; but after the filing thereof with the clerk, as the proceeding progresses, the petition may be amended as often as may be necessary to include the names of additional landowners when, and if others are subsequently ascertained, so that the petition may finally show the names of all the landowners it is possible to ascertain in the proposed district. The names of landowners, if any, in the proposed district, which it was impossible to ascertain after the exercise of due diligence, as aforesaid, shall be classified as unknown owners, who may, at any time, become parties to the proceeding as provided for in § 21-309.

Code 1919, § 1738; 1926, p. 607.



§ 21-305. Tile system of drainage

Whenever a supplementary petition signed by the owner or owners of any tract of land in the proposed district, be subsequently filed with the clerk of the court, requesting that tile be used to drain the tract, the clerk shall immediately notify the engineer of the district of such petition. The engineer shall thereupon design and lay out a system of tile drainage upon the tract, and the board of viewers appointed to classify the lands in the district, as hereinafter provided for, shall, in the schedule of classification, place a special assessment upon the tract and also classify the tract in a class which will result in the total assessment being equal to the cost of the tile drainage of the tract, in addition to the proportional part of the liability for other benefits derived from the drainage canals of the district.

The tile drainage system shall become part of the proposed drainage district, and shall be governed by all the provisions of this chapter, insofar as the same may be applicable.

Code 1919, § 1738; 1926, p. 608.



§ 21-306. Compensation of engineer, assistants and viewers

The board of viewers of the project involved shall at the first meeting after the selection of a drainage engineer make provision for the compensation to be paid him, if any, and his necessary assistants and the members of the board of viewers together with their incidental expenses. The rate of pay to each member of the board of viewers shall not exceed five dollars per day.

When the lands proposed to be drained and created into a drainage district are located in two or more counties, the clerk of the circuit court of either county shall have and exercise the jurisdiction herein conferred, and the venue shall be in that county in which the petition is first filed.

Code 1919, § 1739; 1924, p. 707; 1926, p. 608; 1954, c. 642.



§ 21-307. Publication against unknown owners

If, at the time of the filing of the petition, or at any time subsequent thereto, it shall be made to appear to the court, or the judge thereof in vacation, by affidavit or otherwise, that the owner or owners of the whole or any share of any tract or tracts of land affected or within the bounds of the proposed drainage district, whose names are unknown, and cannot, after due diligence, be ascertained by the petitioners, the court or the judge thereof, shall order a notice in the nature of a summons to be given to all such persons by publication of the petition, or of the substance thereof, and describing generally the tract or tracts of land as to which the owner or owners are unknown, with the order of the court or the judge thereof thereon, in some newspaper published in the county wherein the land is located or in any city within the geographical limits of the county. If no newspaper shall be published in the county or city, then in some newspaper designated in the order of the court or the judge thereof, and a copy of such publication shall also be posted in at least three conspicuous places within the boundaries of the proposed district, and at the courthouse door of the county. Such publication in a newspaper shall be made once a week for four successive weeks.

Code 1919, § 1740; 1926, p. 608.



§ 21-308. Appointment of representative of unknown owner

After the time of publication shall have expired, if no person claiming and asserting title to the tract or tracts of land and entitled to notice shall appear, the court or the judge thereof, in its or his discretion, may appoint some disinterested person to represent the unknown owner or owners of the lands, and thereupon the court shall assume jurisdiction of the tract or tracts of land, and shall adjudicate as to the lands to the same extent as if the owners were present and represented, and shall proceed against the land itself.

Code 1919, § 1740; 1926, p. 609.



§ 21-309. Subsequent appearance of unknown owners

If at any time during the pendency of the drainage proceeding the owner or owners of the lands shall appear in person, they may be made parties defendant of their own motion and without the necessity of personal service, and shall thereafter be considered as parties to the proceeding, but they shall have no right to except to or appeal from any order or judgment theretofore rendered as to which the time for filing exceptions or notice shall have expired.

Code 1919, § 1740; 1926, p. 609.



§ 21-310. Guardian ad litem for infants and incapacitated adults

These proceedings shall not be stayed because of infancy or incapacity; but the court in which the petition was filed shall appoint some discreet and competent attorney at law as guardian ad litem to any infant or incapacitated person who may own or be interested in any of the land affected by these proceedings, whether such persons have been served with process or not. If no such attorney is found willing to act, the court shall appoint some other discreet and proper person as guardian ad litem, but the person so appointed shall not be liable to costs. Every guardian ad litem shall faithfully represent the interest or estate of the infant or incapacitated person for whom he is appointed, and it shall be the duty of the court to see that the estate of such defendant is so represented and protected. Wherever the court is of opinion that the interests of any infant or incapacitated person require, it shall remove any guardian ad litem and appoint another in his stead.

Code 1919, § 1741; 1997, c. 801.



§ 21-311. Recordation of petition and orders

A copy of the petition, duly certified by the clerk of the court in which the same was originally filed, shall be recorded in the deed book in the clerk's office, of each county in which any of the lands affected thereby are located and duly indexed in the names of all the parties, the costs of such recordation to be taxed as a part of the costs of the proceedings. Any orders in the proceedings whereby other persons are made parties, shall be recorded and indexed in like manner.

Code 1919, § 1742.



§ 21-312. Examination; preliminary report

The board of viewers shall proceed, as soon as practicable, to examine the land described in the petition and other land if necessary, to locate properly such improvement or improvements as are petitioned for, along the route described in the petition, or any route answering the same purpose, if found more practicable or feasible, unless previously surveyed by United States or other engineer and may run levels such as may be necessary to determine the elevation of the several parts of the district, and shall make and return to the clerk of the court of the county, within sixty days, unless, either before or after the expiration of the period, the time shall be, for good cause shown, extended by the court, or the judge thereof in vacation, a written report, signed by the members of the board or by the majority, thereof, which shall in the case of drainage, set forth:

(a) Whether the proposed drainage is practicable or not;

(b) Whether it will benefit the public health or any public highway or be conducive to the general welfare of the community;

(c) Whether the improvement proposed will benefit the lands sought to be benefited;

(d) The character of the lands and their probable value after the proposed drainage has been completed;

(e) Whether or not all the lands that are benefited are included in the proposed drainage district; and naming the owners thereof and the approximate acreage of each which they estimate will be affected. They shall also file with this report a map of the proposed drainage district, showing the location of the ditch or ditches or other improvements to be constructed and the lands that will be affected thereby, and such other information as they may have collected that will tend to show the correctness of their findings.

Code 1919, § 1743; 1920, p. 607; 1926, p. 609.



§ 21-313. Repealed

Repealed by Acts 1954, c. 642.



§ 21-314. Notice of consideration of preliminary report

After the petition is entertained by the court, notice shall be given to all interested landowners or their representatives in writing mailed to their last known address and by publication in two consecutive issues of any daily or weekly newspaper published in any city, town or village situated within the original geographical bounds of the county or counties in which the proposed district is located, if such there be, otherwise in any daily or weekly newspaper designated by the court or the judge thereof, and also by posting a written or printed notice at the door of the courthouse, that on the date set, naming the day, the court will consider and pass upon the preliminary report of the board of viewers. At least five days shall intervene between the date of the second publication and the posting of the notices and the date set for the hearing.

Code 1919, § 1745; 1926, p. 610; 1954, c. 642.



§ 21-315. Hearing objections to preliminary report

At the date appointed for the hearing, or upon any date to which the same may be continued, in its discretion, the court shall hear and determine any objection that may be offered to the report of the board of viewers.

Code 1919, § 1746.



§ 21-316. Exclusion of land not affected by drainage

If it appears that there is any land within the proposed levee or drainage district that will not be affected by the leveeing or drainage thereof, such lands shall be excluded and the names of the owners withdrawn from such proceeding.

Code 1919, § 1746.



§ 21-317. Changing boundaries to include land affected

If it shall be shown that there is any land not within the proposed district that will be affected by the construction of the proposed levee or drain, the boundary of the district shall be so changed as to include such land, and such additional landowners shall be made parties plaintiff or defendant, respectively, and summons shall be issued accordingly, as hereinbefore provided. And, upon petition of any party so summoned, filed within ten days after such summons has been served upon him, the court shall hear and decide any objection made by the petitioner as to the establishment of the district or the inclusion of the petitioner's land in the same. After such changes in the boundary are made, the sufficiency of the petition shall be verified to determine whether or not it conforms to the requirements of § 21-295. Any person, whose lands are affected, may, at this stage of the proceedings, sign the petition so as to render same sufficient.

Code 1919, § 1746.



§ 21-318. Determining efficiency of drainage; changes

The efficiency of the drainage or levee shall also be determined, and if it appears that the location of any levee or drain can be changed so as to make it more effective, or that other branches or spurs should be constructed, or that any branch or spur projected may be eliminated, or other changes made that will tend to increase the benefits of the proposed work, such modification and changes shall be made by the court.

Code 1919, § 1746.



§ 21-319. Board of viewers to attend hearing

The board of viewers shall attend such hearing, and give any information or evidence that may be sought to verify and substantiate their report.

Code 1919, § 1746.



§ 21-320. Repealed

Repealed by Acts 1954, c. 642.



§ 21-321. Preliminary establishment of district

The above facts having been determined to the satisfaction of the court, and the approximate boundaries of the proposed district determined, it shall declare the preliminary establishment of the drainage or levee district, which shall be designated by name or number, for the object and purpose as herein set forth.

Code 1919, § 1746.



§ 21-322. Land excluded from district but located within boundaries

If any lands shall be excluded from the district because of the court having found that such lands will not be affected or benefited, and the names of the owners of such lands have been withdrawn from such proceedings, but such lands are so situated as necessarily to be located within the outer boundaries of the district, such fact shall not prevent the establishment of the district, and the lands shall not be assessed for any drainage tax, but this shall not prevent the district from acquiring a right-of-way across such lands for constructing a canal or ditch or for any other necessary purpose authorized by law.

Code 1919, § 1746.



§ 21-323. Condemnation of land

If it shall be necessary to acquire a right-of-way and outlet over and through any lands or to remove any dam or other obstacle, whether the same is or is not operated under a decree of court, and the same cannot be acquired by purchase at a price deemed reasonable by the court upon report to the court by the board of viewers thereupon, then in such event the power of eminent domain is conferred, and the same may be condemned. Such owner of the land, dam, or other obstacles proposed to be condemned, may all be made parties defendant in one condemnation suit or proceeding, whether such owner or owners are all interested in one tract or parcel of land, dam or other obstacle, or different owners are interested in different tracts or parcels of land or different dams or other obstacles, and the procedure in such condemnation suit or proceeding shall be under the restrictions provided by the general statutes of this Commonwealth relative to the condemnation of land so far as the same may be applicable and are not in conflict with the provisions of this chapter.

Code 1919, § 1747; 1928, p. 604.



§ 21-324. Right of appeal

Any person or corporation owning lands within the drainage or levee district, which he or it thinks will not be benefited by the improvement, and should not be included within the district, shall have a right to appeal as provided by Chapter 26 (§ 8.01-669 et seq.) of Title 8.01; but such appeal shall be perfected within sixty days from the date of the order finally establishing the drainage district, after which time, no appeal shall be allowed.

Code 1919, § 1748; 1926, p. 610.



§ 21-325. Complete survey

After the district is preliminarily established the court shall refer the report of the board of viewers back to them, and unless United States or state engineers have already surveyed the district or the major portion thereof, may make a complete survey, plans and specifications for the drainage or levees, and fix a time when the board of viewers shall complete and file their report, not exceeding six months; but such time may be extended by the court for good cause shown, either before or after the expiration of the time.

Code 1919, § 1749; 1920, p. 607.



§ 21-326. Assistance in making survey

The board of viewers shall have power to employ such assistants as may be necessary to make a complete survey of the drainage district, and unless already completely surveyed and chartered, by United States or state engineers, shall enter upon the ground and make a survey of the main drain, or drains, and all its laterals, as approved by the court at the preliminary hearing, or any other drainways, answering the same purpose, if found more feasible or economical.

Code 1919, § 1750; 1920, p. 609; 1926, p. 610.



§ 21-327. Courses, distances and levels

The line of each ditch, drain or levee shall be plainly and substantially marked upon the ground, by the cutting or marking of necessary trees, staking or otherwise. The course and distance of each ditch shall be carefully noted and sufficient notes made so that it may be accurately platted on the plan of the drainage district. A line of levels shall be run for the entire work, and sufficient data secured from which accurate profiles and plans shall be made.

Code 1919, § 1750; 1920, p. 609; 1926, p. 611.



§ 21-328. Bench marks

Frequent bench marks shall be established along the line, on permanent objects, and their elevation recorded in the field books.

Code 1919, § 1750; 1920, p. 610; 1926, p. 611.



§ 21-329. Other levels

If it is deemed expedient by the board of viewers, other levels may be run to determine the fall from one part of the district to another. If an old watercourse, land drainage, ditch or channel is to be widened, deepened, or straightened, it shall be accurately cross-sectioned so as to compute the number of cubic yards saved by the use of such old channel.

Code 1919, § 1750; 1920, p. 610; 1926, p. 611.



§ 21-330. Drainage map

A drainage map of the district shall then be completed, showing the location of the ditch or ditches, and other improvements, and the acreage as closely as may be determined by the records, or if necessary, from the notes of the survey, by the drainage engineer, of the lands, designating each tract by a number, owned by each individual landowner or corporation within the district. The location of any railroads or public highways and the boundary of any incorporated town or village within the district shall be shown on the map.

Code 1919, § 1750; 1920, p. 610; 1926, p. 611.



§ 21-331. Profile of each levee, etc.; estimate of costs; rights-of-way

There shall also be prepared to accompany this map a profile of each levee, drain, or watercourse, showing the surface of the ground, the bottom of the grade of the proposed improvement and the number of cubic yards of excavation or fill in each mile or fraction thereof, and the total number of cubic yards in the proposed improvement and the estimated cost thereof, the cost of any other work required to be done including the cost of the rights-of-way for the levees, drains and ditches of the district, and the report shall state an estimate of the cost thereof and what rights-of-way are required to be purchased or condemned, and the board of viewers is directed to obtain the consent in writing of such landowners as will permit the levees, ditches and drains to be constructed through their lands without charge on their part for the land so to be taken and occupied, and before the county board of drainage commissioners hereinafter mentioned shall advertise for bids under the provisions of this chapter, they shall proceed to condemn such lands as shall have been reported by the board of viewers and approved by the court as necessary to be condemned; such condemnation proceedings to be in accordance with § 21-323.

Code 1919, § 1750; 1920, p. 610; 1926, p. 611.



§ 21-332. Adoption of surveys already made

In any case where surveys have been made by or under the direction of any engineer, surveyor, corporation, town, city, county, state or of the United States government, of lands, in any part or parcel of land included within any proposed drainage district, authority is given to the court in which the proceedings involving such land are condemned to adopt such survey or surveys and such information concerning the same as can be obtained from the engineer, surveyor, corporation, town, city, county, state or United States government, and to dispense with any other survey work which in its judgment can be omitted without prejudice to the right of any party whose lands are affected.

Code 1919, § 1750; 1920, p. 610; 1926, p. 611.



§ 21-333. Assessment of damages

It shall be the further duty of the board of viewers to assess the damages claimed by anyone that are justly right and due him for land taken or for inconvenience imposed because of the construction of the improvement or for any other legal damages sustained. Such damage shall be considered separate and apart from any benefit the land would receive because of the proposed work.

Code 1919, § 1751.



§ 21-334. Classification of land; benefits; assessments

It shall be the further duty of the board of viewers personally to examine the land in the district and classify it with reference to the benefit it will receive from the construction of the levee, ditch, drain, or watercourse or other improvement and to determine rates of assessment in direct proportion to the benefits received on an acreage basis subject to the approval of a majority of the petitioners who own a majority of the land.

Code 1919, § 1752; 1924, p. 707; 1926, p. 612; 1954, c. 642.



§ 21-335. Cost of survey

The board of viewers or the drainage engineer shall keep an accurate account and report to the court or the judge thereof in vacation the name and number of days each person was employed on the survey, the kind of work he was doing and the rate of pay of each, and all other incidental expenses whatsoever, supported by vouchers, that have been incurred in the execution of the survey, including cost of maintenance, transportation, supplies and materials, which when paid by one of the members of the board shall be allowed by the court or the judge thereof and for which he shall be reimbursed in addition to his compensation.

When a separate account of a member of the board of viewers, approved by the engineer, if other than his own, has been rendered for his personal services performed under decree of the circuit court and incidental expenses in connection with the survey, the court or the judge thereof in vacation, shall examine the same and when found correct, in proper form and according to law, the judge shall thereupon, without further delay, approve and certify to the account, and shall enter an order that the same shall be paid, as provided for in § 21-306.

Code 1919, § 1753; 1924, p. 707; 1926, p. 612.



§ 21-336. Delay; extension of time

In case the work is delayed by high water, sickness or any other good cause, and the final report is not completed at the time fixed by the court, the engineer on the board of viewers shall communicate with the court or the judge thereof in vacation, either before or after the expiration of the time, and state in writing the cause of such failure and ask for sufficient time in which to complete the work and the court or the judge thereof shall set another date by which the report shall be completed and filed; the action of the court or judge in such a case to be conclusive evidence as to the sufficiency of the grounds for such postponement or extension.

Code 1919, § 1754; 1926, p. 613.



§ 21-337. Final report; notice of hearing

When the final report is completed and filed a date shall be fixed for the final hearing upon the report, and notice thereof shall be given in accordance with § 21-314.

Code 1919, § 1755; 1926, p. 613; 1954, c. 642.



§ 21-338. Duty of viewers to review report and make changes

At the date set for the hearing any landowner may appear in person or by counsel and file his objection in writing to the final report of the board of viewers, and it shall be the duty of said board of viewers to carefully review the objections filed thereto and to make such changes as it deems necessary to render substantial and equal justice to all the landowners in the district. If there be no objections made, or if any objections made are satisfactorily adjusted, the board of viewers shall certify such fact to the court.

Code 1919, § 1756; 1926, p. 613; 1954, c. 642.



§ 21-339. Approval by court

If, in the opinion of the court, the cost of construction, together with the amount of damage assessed is not greater than the increased value of the lands affected and of the benefits that will accrue to the lands, the court shall confirm the final report of the board of viewers, and shall declare the drainage district to be finally established, and shall approve the survey and plans therefor.

Code 1919, § 1756; 1926, p. 614.



§ 21-340. Power of court to reopen after approval

Nothing in this chapter shall be construed as depriving the court of the power of reopening the proceedings in any case after the approval of the final report and before the letting of the contract in accordance with § 21-349, in order to make such changes in the plans as may be necessary to an economical or cheaper completion of the work, provided, such reopening is upon ten days' notice to all parties.

Code 1919, § 1756; 1926, p. 614.



§ 21-341. Dismissal of proceedings when cost exceeds benefit

If the court finds that the cost of construction, together with the damages assessed is greater than the value of the resulting benefit that will accrue to the lands affected, or greater than the potential value of the lands after the completion of the proposed drainage, the court shall dismiss the proceedings at the cost of the petitioners, and apportion the cost among them, each according to acreage in the proposed district, including the expenses incurred by reason of the filing of the petition including the compensation paid to the engineer, his assistants, and the other members of the board of viewers.

Code 1919, § 1756; 1926, p. 614.



§ 21-342. Appeal

Either party shall have a right to appeal from the judgment of the court as provided by Chapter 26 (§ 8.01-669 et seq.) of Title 8.01. Such appeal shall be perfected within sixty days from the entry of the order confirming the final report of the board of viewers.

Code 1919, § 1756; 1926, p. 614.



§ 21-343. Payments into court

The court may, from time to time, order the petitioners to pay into court, or as the court may direct, such amounts at a flat rate per acre according to the area owned by each within the bounds of the district as may be necessary to pay costs and expenses theretofore accrued, such amount to be repaid from the drainage fund to the petitioners in equal sums as were received together with interest thereon at the rate of six per centum per annum by order of the court when, and if the bonds of the district are sold, or the drainage fund otherwise provided and such order to pay into court when entered, shall have the force and effect of a judgment, and it shall be docketed in the judgment docket of the court of the county in which the petition was filed by the clerk thereof, if not paid within thirty days from the entry of the order. Ten days' notice, however, shall be given by the clerk to each person affected thereby, of such order of the court.

Code 1919, § 1756; 1926, p. 614.



§ 21-344. Payment of total costs and expenses

The total amount of the costs and expenses, or any part thereof may be paid by any person in lieu of assessments against his land with the consent of the board of viewers. If all landowners elect to pay their total assessed costs, upon the request of the board of viewers, the sale of bonds shall not be made.

Code 1919, § 1756; 1926, p. 614; 1954, c. 642.



§ 21-345. Assessment of lands benefited not theretofore included

If, at any time after the final confirmation of the final report of the board of viewers, and final establishment of the district, the county board of drainage commissioners hereinafter mentioned having jurisdiction over the drainage district, are advised that the lands of any person are benefited by the drainage, such lands not having been included in the district or assessed theretofore on account of the drainage, the board, after giving not less than ten days' legal notice to such person, shall hear and determine whether any, and if any, what monetary benefit has been received by such person or persons by reason of the drainage, and the amount so ascertained by the county board of drainage commissioners, if any, shall be assessed against the lands of such person, in like manner and collected in the same way as if the lands had been classified, listed and assessed in the original assessment of the lands in the drainage district. Such person shall have the right of appeal, from the findings of the board to the circuit court of the county in which the petition was filed. Such appeal shall be perfected within ten days from the date of the findings of said board, after which time no appeal shall be allowed.

Code 1919, § 1757; 1926, p. 614.



§ 21-346. Drainage record

The clerk of the circuit court in which the petition is filed shall provide a suitable book to be known as the drainage record, in which he shall record every petition, motion, order, report, judgment or finding of the court in every drainage transaction that may come before it in such manner as to make a complete and continuous record of the case. Copies of all maps, profiles, minutes of meeting, receipts and other pertinent information are to be furnished by the board of viewers to the clerk of the circuit court and marked by the clerk "official copies," which shall be kept on file by him in his office, and one other copy shall be pasted or otherwise attached to his record book.

Code 1919, § 1758; 1954, c. 642.



§ 21-347. Board of viewers to operate, manage and administer project

After the drainage project shall have been declared finally established and the survey and plans therefor approved, the board of viewers for such drainage project shall have full authority to operate, manage and administer the affairs of such drainage project as is provided in this chapter.

Code 1919, § 1759; 1926, p. 615; 1954, c. 642.



§ 21-348. Superintendent of construction

The board of viewers of each drainage project may, if necessary, appoint a competent person as superintendent of construction and shall retain the services of the engineer of the drainage district, or his duly appointed successor in the case of such change having been made, to see that the work be performed according to the plans and specifications. Such engineer and superintendent shall each furnish a bond the cost of which shall be paid by the project and to be approved by and payable to the board of viewers in the penal sum of $10,000 each, conditioned upon the honest and faithful performance of their respective duties.

Code 1919, § 1760; 1926, p. 616; 1954, c. 642.



§ 21-349. Notice of time and place of letting contract; bids

The board of viewers of each drainage project shall cause notice to be given daily for two consecutive weeks in some newspaper published in the county wherein such improvement or a part thereof is located if such there be, or in any newspaper within the geographical bounds of the county and in such additional publications elsewhere as they may deem expedient, of the time and place of letting the work of construction of the improvement, and in such notice they shall specify the security to accompany each bid, the approximate amount of work to be performed and the time fixed for the completion thereof; and, on the date appointed for the letting they, together with the superintendent of construction, or the engineer, shall convene and let to the lowest responsible bidder, either as a whole or in sections, as they may deem the most advantageous for the district, the proposed work.

Code 1919, § 1761; 1926, p. 616; 1954, c. 642.



§ 21-350. Bond to accompany bid

No bid shall be entertained that is not accompanied by a bond with sureties in an amount equal to five per centum of the bid or that exceeds the estimated cost of the work to be awarded to a contractor.

Code 1919, § 1761; 1926, p. 616.



§ 21-351. Rejection of bid

The board shall have the right to reject all bids once and advertise again the work, if, in their judgment, the interests of the project will be subserved by so doing, but if, upon the second bidding, all the bids exceed the estimated cost of the work, the bids shall be reported to the court by the board of viewers of each drainage project and the court thereupon, after giving notice to all parties affected in a manner similar to that required before the hearing of the final report, as set out in § 21-337, shall hear and decide anew the question of finally establishing the district, taking as the basis of cost the lowest responsible bid as reported to it by the board of viewers, and the proceeding thereupon shall be as set forth in §§ 21-338 to 21-344, and if the court anew decides that the value of the benefits of the increased value of the lands will exceed the costs it shall direct the board of viewers to accept the lowest responsible bid, otherwise the petition shall be dismissed at the cost of the petitioners. Cost shall be apportioned among them each according to acreage.

Code 1919, § 1761; 1926, p. 616; 1954, c. 642.



§ 21-352. Contract and bond of successful bidder

A successful bidder shall be required to enter into a contract with the board of viewers of each drainage project and to execute a bond for the faithful performance of such contract, with sufficient sureties in favor of the board of viewers for the use and benefit of the levees, or drainage project in an amount equal to twenty-five per centum of the amount of the contract price of the work awarded to him.

Code 1919, § 1761; 1926, p. 616; 1954, c. 642.



§ 21-353. Superintendent and engineer to act as advisors

In canvassing bids and letting the contract, the superintendent of construction or the engineer shall act only in an advisory capacity to the board of viewers.

Code 1919, § 1761; 1926, p. 617; 1954, c. 642.



§ 21-354. Basis of contract; inspection

The contract shall be based on the plans and specifications submitted by the board of viewers in their final report as confirmed by the court, the original of which shall remain on file in the office of the clerk of the county in which the petition for the district was filed and shall be open to the inspection of all prospective bidders.

Code 1919, § 1761; 1926, p. 617.



§ 21-355. Opening bids

All bids shall be sealed and shall not be opened except under the authority of the board of viewers and on the day theretofore appointed for opening the bids.

Code 1919, § 1761; 1926, p. 617; 1954, c. 642.



§ 21-356. Correction of report

The board of viewers of each drainage project shall have power to correct errors and modify the details of the final report, if in their judgment they can increase the efficiency of the drainage plan and afford better drainage to the lands in the district without increasing the estimated cost.

Code 1919, § 1761; 1926, p. 617; 1954, c. 642.



§ 21-357. Monthly estimates

The superintendent in charge of construction or the engineer shall make monthly estimates of the amount of work done, and shall furnish one copy to the contractor and file the other with the board of viewers and the board shall, within five days after the filing of such estimate, meet and direct the secretary to draw a warrant in favor of such contractor for ninety per centum of the work done, according to the specifications and contract; and upon presentation of such warrant, properly signed by the chairman and secretary, to the treasurer, of the drainage fund he shall pay the amount due thereon. When the work is fully completed and accepted by the superintendent or the engineer, the engineer shall make an estimate for the whole amount due, including amounts withheld on the previous monthly estimates, which shall be paid from the drainage fund, as before provided.

Code 1919, § 1762; 1926, p. 617; 1954, c. 642.



§ 21-358. Failure of contractor

If any contractor to whom the work or a portion of the work shall have been let shall fail to perform the same according to the terms specified in his contract, action may be had in behalf of the board of viewers against such contractor on his bond in the circuit court for damage sustained by the levee or drainage project and recovery made against such contractor and his sureties. In such an event the work shall be advertised and relet in the same manner as the original letting.

Code 1919, § 1763; 1926, p. 617; 1954, c. 642.



§ 21-359. Highway affected

Where any public ditch, drain or watercourse established under the provisions of this chapter crosses a public highway, the Department of Transportation shall provide bridges or culverts of adequate capacity to permit the free flow of water. The landowners in the drainage project shall bear the excavation cost for such structures.

Any government installation whether federal, state, county, city or town with runoff or acres draining into such a watershed area will be considered a landowner and shall be assessed on an acreage basis for drainage at the same rate as any other landowner.

Code 1919, § 1764; 1924, p. 107; 1926, p. 617; 1954, c. 642.



§ 21-360. Railroad; damage

Whenever the board of viewers shall make a survey for the purpose of locating a public levee or drainage project or changing a natural watercourse, and the same would cross the right-of-way of a railroad company it shall be the duty of the board of viewers promptly to notify the railroad company by serving written notice, accompanied by plans and profiles, upon the agent of such company or its lessee or receiver, that they will meet the company's representative at the place where the proposed ditch, drain, or watercourse crosses the right-of-way of such company, or at such other place as may be agreed upon by the respective parties. The meeting shall not be less than ten days after the service of notice fixing the time of the same, for the purpose of conferring with the railroad company with relation to the place where and the manner in which such improvements shall cross such right-of-way. When the time fixed for such conference shall arrive, unless for good cause more time is agreed upon, it shall be the duty of the board of viewers and the railroad company to agree, if possible, upon the place where and the manner and method in which such improvement shall cross such right-of-way. If, however, the board of viewers and the railroad company cannot agree, the whole matter shall be reported to the court by the board of viewers, and by the court referred to the State Corporation Commission as arbiters. The fact that the railroad company is required by the construction of the improvement to build a new bridge or culvert or to enlarge or strengthen an old one, shall be considered as damages to the railroad company to the extent of the actual cost thereof, as provided in § 21-359.

Code 1919, § 1765; 1954, c. 642.



§ 21-361. Assessment of benefits to railroads

The board of viewers shall also assess the benefits that will accrue to the right-of-way of the company by affording better drainage or a better outlet for drainage, as provided in § 21-359, in the case of highways; but no benefits shall be assessed because of the increase of business that may come to the road because of the construction of the improvement. The benefits shall be assessed as provided in § 21-334, and it shall be reported by the board of viewers as an assessment, due from the railroad company; and unless the same is paid when due by the company as an assessment, it may be collected in the manner of an ordinary debt in any court having jurisdiction; but the board of viewers of each drainage project shall have the right to enter into contracts with any such railroad company looking to a further assessment by virtue of the benefits received under this chapter.

Code 1919, § 1766; 1926, p. 618; 1954, c. 642.



§ 21-362. Notice to railroad

The clerk of the circuit court shall have notice served upon the railroad company of the time and place of hearing of the final report of viewers under § 21-361, and the railroad company shall have the right to file objections to the report, and to appeal from the findings of the court in the same manner as any landowner, as provided in §§ 21-292 through 21-361.

Code 1919, § 1767.



§ 21-363. Manner of crossing right-of-way; cost

After the contract is let and the actual construction is commenced, the superintendent in charge of construction shall notify the railroad company of the probable time at which the contractor will be ready to enter upon the right-of-way of the road and construct the work thereon. It shall be the duty of the railroad to send a representative to view the ground with the superintendent of construction, and arrange the exact time at which such work can be most conveniently done. The work shall be so planned and conducted as to interfere in the least possible manner with the business of the railroad; and shall be conducted under the supervision and direction of the representative of the railroad company. However, all work necessary in the roadbed of the railroad company, including all temporary and permanent work, shall be promptly done by the railroad company and paid for from the fund of the drainage project in the same manner as provided in § 21-359, covering public highways.

Code 1919, § 1768; 1954, c. 642.



§ 21-364. Control and repairs; penalty for injury to construction

Whenever any improvement constructed under this chapter is completed, it shall be under the control and supervision of the board of viewers of the project in the county in which the petition was filed. It shall be the duty of the board to keep the levee, ditch or watercourse in good repair, and for this purpose they may levy an assessment on the lands benefited by the construction of such improvements in the same manner and in the same proportions as the original assessments were made, and the fund that is collected shall be used for repairing and maintaining the ditch, drain or watercourse in perfect order; but if any repairs are made necessary by the act or negligence of the owner of any land through which such improvement is constructed, or by the act or negligence of his tenants, agents or employees or the same is caused by cattle, hogs, or other stock of the owner, employee, or agent, then the cost thereof shall be assessed and levied against the lands of the owner alone, to be collected by proper suit instituted by the board of viewers.

It shall be unlawful for any person to injure or damage or obstruct or build any bridge, roadway, fence or flood gate in such a way as to injure or damage any levee, ditch, drain, or watercourse constructed or improved under the provisions of this chapter, and any person causing such injury shall be guilty of a misdemeanor, and upon conviction thereof may be fined any sum not exceeding twice the damage for injury done or caused.

Code 1919, § 1769; 1926, p. 618; 1954, c. 642.



§ 21-365. Outlet for lateral drains

The owner of any land that has been assessed for the construction of any ditch, drain or watercourse as herein provided, shall have the right to use the ditch, drain or watercourse as herein let for lateral drains from the land; and if the land is separated from the ditch, drain or watercourse by the land of another or others, and the owner thereof shall be unable to agree with the other or others as to the terms and conditions on which he may enter their lands and construct the drain or ditch, he may file his ancillary petition to the court in such pending proceeding, and the procedure shall be as now provided by law. When the ditch is constructed it shall become a part of the drainage system, and shall be under the control of the board of viewers and kept in repair by them, as provided in this chapter.

Code 1919, § 1770; 1926, p. 619; 1954, c. 642.



§ 21-366. Certification and record of total cost

After the contract for the work of construction of the improvement has been let, the board of viewers shall ascertain the total cost of the improvement, including damages awarded to be paid to owners of land, all costs of incidental expenses, and including a reasonable attorney's fee to counsel for petitions for conducting the proceedings on behalf of the petitioners, the amount of such fee to be fixed by the board of viewers and also including an amount sufficient to pay the necessary expenses of maintaining the improvement for a period of three years after the completion of the work of construction, after deducting therefrom any special assessments made against any railroad or highway. Thereupon the board of viewers under the hand of the chairman and secretary of the board, shall certify to the clerk of the circuit court the total cost, ascertained as aforesaid; and the certificate shall forthwith be recorded in the drainage record and open to inspection of any landowner in the district.

Code 1919, § 1771; 1920, p. 610; 1924, p. 710; 1926, p. 619; 1936, p. 1034; 1954, c. 642.



§ 21-367. Preparation and contents of drainage tax lists

The board of viewers, with the assistance of the engineer, shall immediately prepare, in duplicate, the assessment rolls, or drainage tax lists, giving thereon the name of the owners of land in the district, so far as can be ascertained from the public records, or, if necessary, from the survey made by the drainage engineer a brief description of the several tracts of land assessed, and the amount of the assessment against each tract of land.

Code 1919, § 1771; 1920, p. 611; 1924, p. 711; 1926, p. 619; 1936, p. 1034; 1954, c. 642.



§ 21-368. Assessment rolls to provide for bond interest payments

The first of these assessment rolls shall provide assessments sufficient for the payment of interest on the bond issue to accrue the third year after their issue, and the instalment of principal to fall due at the expiration of the third year after the date of issue, together with such amounts as shall have to be paid for collecting and handling of the same. The second assessment roll shall make like provision for the fourth year; the third for the fifth year; and in like manner for each succeeding year.

Code 1919, § 1771; 1920, p. 611; 1924, p. 711; 1926, p. 619; 1936, p. 1034.



§ 21-369. Amount of tax levied

In each year commencing with the maturity of the bonds, the tax levied shall be 110 per centum of the maturing principal and interest on the bonds, in this manner providing for the payment of maturing principal and interest on the bonds one year in advance.

Code 1919, § 1771; 1920, p. 611; 1924, p. 711; 1926, p. 620; 1936, p. 1034.



§ 21-370. Application of surplus to reduce assessment for following year

When the sum actually collected on any such assessment shall be more than sufficient to pay the principal and interest for the next succeeding year, a proper allowance for such surplus shall be made in the following assessment, and the percentage may be reduced accordingly.

Code 1919, § 1771; 1924, p. 711; 1926, p. 620; 1936, p. 1034.



§ 21-371. Assessment rolls to show time collectible; amount of assessment to depend on benefits

Each of such assessment rolls shall specify the times when collectible, and be numbered in their order, and the amount assessed against the several tracts of land shall be in accordance with the benefits received, as shown by the classification of ratio of assessments made by the board of reviewers.

Code 1919, § 1771; 1920, p. 611; 1924, p. 711; 1926, p. 620; 1936, p. 1035.



§ 21-372. Signing rolls

These assessment rolls shall be signed by the chairman of the board of viewers and by the secretary of the board.

Code 1919, § 1771; 1920, p. 611; 1924, p. 711; 1926, p. 620; 1936, p. 1035; 1954, c. 642.



§ 21-373. Disposition of rolls

One copy of each of the assessment rolls shall be filed with the drainage record and one copy shall be delivered to the county treasurer, or treasurers of the county or counties in which the lands are located, after the clerk of the circuit court in which the petition was filed has appended thereto an order directing the collection of the assessments, and the clerk is authorized and directed to make and append such order.

Code 1919, § 1771; 1920, p. 611; 1924, p. 711; 1926, p. 620; 1936, p. 1035.



§ 21-374. Assessment shall have effect of judgment and constitute lien

The assessments shall thereupon have the force and effect of a judgment as in the case of state and county taxes. These assessments shall constitute a lien upon the lands assessed with the payment thereof, second only to state, county and district taxes and levies and shall be collected in the same manner by the same officers as the state and county taxes are collected.

Code 1919, § 1771; 1920, p. 611; 1924, p. 711; 1926, p. 620; 1936, p. 1035.



§ 21-375. When assessment due and payable; when delinquent

The assessments shall be due and payable on the first Monday in September in each year, and if the same shall not be paid in full by the thirty-first day of December following, they shall be delinquent and shall be entered as such by the treasurer of the county in which the lands whereon the assessments are delinquent are located, on his copy of the assessment rolls, which entry shall be notice of the lien of any such delinquent assessment to the same extent as the entry of lands in the delinquent tax books is notice of the lien thereon.

Code 1919, § 1771; 1920, p. 611; 1924, p. 712; 1926, p. 620; 1936, p. 1035.



§ 21-376. Interest from delinquency; penalty

From the date of delinquency of any assessment it shall bear interest at the legal rate, and a penalty of five per centum of the assessment shall be added thereto.

Code 1919, § 1771; 1924, p. 712; 1926, p. 620; 1936, p. 1035.



§ 21-377. Notice of sale of delinquent land

If any assessment is delinquent for more than a year, the treasurer of the county within which the land assessed lies shall, after the expiration of such year, proceed to sell the land by having notice of such intended sale served on the record owner of the land, if he is a resident of this Commonwealth and his whereabouts herein is known, as process is served in actions at law, by publishing the notice of such sale in a newspaper published or having general circulation in his county, and by posting the notice at the courthouse door; such service, publication and posting shall be not less than thirty days in advance of the date set for the sale. Such publication and posting shall be sufficient notice of the sale to all parties in interest except the owner resident in this Commonwealth. Such notice with the return thereon, if it is served, and the certificate of the treasurer setting forth the date and medium of publication shall be filed by the treasurer in his office.

Code 1919, § 1771; 1924, p. 712; 1926, p. 620; 1936, p. 1035.



§ 21-378. Place of sale when land lies in more than one county

If the land upon which assessments are delinquent lies in more than one county, the treasurer of each county shall sell the portion lying therein.

Code 1919, § 1771; 1924, p. 712; 1926, p. 621; 1936, p. 1035.



§ 21-379. Time of sale of delinquent lands

The sale of the lands for failure to pay such assessments shall be made at the courthouse door of the county in which the lands are situated, between the hours of 10:00 in the forenoon and 4:00 in the afternoon of the first Monday in February of each year. If for any necessary cause the sale cannot be made on that date, the sale may be continued from day to day for not exceeding four days, or the lands may be readvertised and sold on the first Monday in March succeeding during the same hours without any order therefor. If the county treasurer for any reason fail to make sale of any lands on the first Monday in February or March in any year, he may sell the same upon the first Monday of any subsequent month in the same year or any succeeding year after giving notice as required by law.

Code 1919, § 1771; 1920, p. 612; 1924, p. 712; 1926, p. 621; 1936, p. 1035.



§ 21-380. Redemption of delinquent lands sold

The existing general tax law in force when sales are made for delinquent assessments shall have application in redeeming lands so sold.

Code 1919, § 1771; 1926, p. 621; 1936, p. 1036.



§ 21-381. Sufficiency of bids at delinquent sales

No bid at any sale shall be received unless sufficient in amount to discharge all the drainage assessments and other charges due by the delinquent lands or owner thereof, together with all costs and expenses of sale. If no sufficient bid be received, the board of viewers shall be deemed the purchaser at a sum sufficient to pay all assessments which are due, and costs, as above stated, and shall be entitled to receive a certificate of purchase and deed in the manner provided by law for purchases at tax sales. The board of viewers shall only be required to pay the costs and expenses of sale before receiving a certificate of purchase, and no lands shall be subsequently sold for drainage assessments while the board of viewers holds a certificate of purchase or deed therefor.

Code 1919, § 1771; 1926, p. 621; 1936, p. 1036; 1954, c. 642.



§ 21-382. Rights of board of viewers at sale

The board of viewers shall be in like position and have the same rights and be subject to the same duties as the purchaser of lands at any tax sale under the general law.

Code 1919, § 1771; 1926, p. 621; 1936, p. 1036; 1954, c. 642.



§ 21-383. Who may redeem

The owner of the lands so sold or any person having an estate therein or having a lien thereon may redeem the same in the manner provided by law; and if the board of viewers shall have been the purchaser of the lands, the amount paid in redemption shall include the sum bid therefor plus the penalty.

Code 1919, § 1771; 1926, p. 621; 1936, p. 1036; 1954, c. 642.



§ 21-384. Board of viewers to pay treasurer

When the period of redemption has expired the board of viewers shall pay to the treasurer or treasurers of the county or counties in which the lands lie the balance of the amount representing its bid at the sale of the lands and any accumulated assessments on the lands, before it or its assigns shall be entitled to a deed therefor.

Code 1919, § 1771; 1936, p. 1036; 1954, c. 642.



§ 21-385. Effect when board of viewers acquires land at sale

The board of viewers, after acquiring a deed for such lands, may hold the same as an asset of the project of which the lands are a part, and shall be liable for the payment of all drainage assessments and state and county taxes accruing after the sale at which the district was a bidder, and in all respects be deemed the owner of the lands and subject to the same privileges and liabilities as any other landowner, including the right to convey the lands for a consideration and pay the proceeds of the sale to the county treasurer for the credit of the district, of which such lands are a part, which may be distributed by the board of viewers for the benefit of the district in the same manner as other district funds.

Code 1919, § 1771; 1926, p. 621; 1936, p. 1036; 1954, c. 642.



§ 21-386. Sale and collection according to general law

The sale of lands for failure to pay such assessments, and the collection of such assessments, except as herein provided, shall be in accordance with general law as to the collection of state and county taxes.

Code 1919, § 1771; 1924, p. 712; 1926, p. 622; 1936, p. 1037.



§ 21-387. Deed to purchaser

If no objection is made in any sale of land within thirty days after the date of sale, and the purchase price has been paid, the clerk of the circuit court of the county wherein the land lies shall convey to the purchaser the land sold by special warranty deed receiving therefor the fee provided by law for the conveyance of land sold for delinquent taxes.

Such conveyances shall be indefeasible to the same extent as a conveyance by a special commissioner acting under court appointment, and all persons having actual or constructive notice of the sale shall be precluded by such conveyance from thereafter objecting to the sale.

Code 1919, § 1771; 1924, p. 712; 1926, p. 622; 1936, p. 1037.



§ 21-388. Duty of treasurer to make payments of interest and principal of bonds

It shall be the duty of the treasurer of the county in which the land is located and without any previous order from the board of viewers, out of the amount received by him as aforesaid, to provide and pay the installment of interest at the time and place as evidenced by the coupons attached to the bonds, and also to pay the annual installments of the principal due on the bonds at the time and place as evidenced by the bonds; namely, so far as they affect and are liens by virtue of this chapter, upon the lands in his county, and any county treasurer shall be guilty of a misdemeanor, if he shall willfully fail to make prompt payments of the interest and principal upon such bonds, and shall likewise be liable in a civil action for all damages which may accrue either to the board of viewers or the holder of the bonds, to either or both of which a right of action is hereby given.

Code 1919, § 1771; 1920, p. 612; 1924, p. 712; 1926, p. 622; 1936, p. 1037; 1954, c. 642.



§ 21-389. Change of assessment rolls on change of ownership of lands

If at any time before or after the preparation of the assessment rolls or drainage tax lists the owners of any lands within the boundary of the drainage project, which are liable for assessments or are assessed, should sell the whole or part of the lands, the board of viewers together with the assistance of the drainage engineer of the project, or any other competent drainage engineer, shall so prepare or change the assessment rolls to provide for the change in liability due to the change of ownership of the lands or part thereof. The new owner's name shall be added to the assessment roll and shall thereafter be liable for the drainage assessment upon that portion of the land purchased.

Code 1919, § 1771; 1924, p. 713; 1926, p. 622; 1936, p. 1037; 1954, c. 642.



§ 21-390. Law governing sales

Sales of lands for delinquent assessments may be made either under the law which was in force at the time of the creation of the drainage district, or under that in force at the time of sale, as may be deemed by the county treasurer more effectual for the enforcement of the assessments and the protection of the interest of the holders of bonds predicated thereon. Any sales of lands heretofore made under either of such laws are declared valid and effectual.

1927, p. 16; Michie Code 1942, § 1771a.



§ 21-391. Notice of redemption

In any case where such sales have heretofore been made, or shall hereafter be made, and the purchaser of such lands desires a deed therefor, the treasurer shall give notice to all persons, who immediately prior to the sale were record owners of the lands, by publication once a week, for four successive weeks, in a newspaper of general circulation in the county where the lands are situated, in which publication the record owners shall be named, informing the owners that they may, within four months after the first publication of the notice, redeem the lands by paying the full amount of all assessments due for the year or years for which the lands were delinquent at the time of sale, together with the full amount of any assessments which may have become due upon the lands before their redemption hereunder, and together with all interest and penalties due upon the several amounts of such assessments.

1927, p. 16; Michie Code 1942, § 1771a.



§ 21-392. Repayment to purchasers on redemption; deed on failure to redeem

If any record owner shall redeem the lands, as aforesaid, it shall be the duty of the treasurer to repay to the purchaser at the sale, from the amount so paid in redemption, the amount paid by him for the lands so redeemed, with interest thereon; and thereafter the former owner so redeeming the same shall hold the same discharged from the lien of the assessments so paid by him, but subject to all assessments which may thereafter become due or be made upon the lands; but if the lands be not redeemed within the period, it shall then be the duty of the treasurer to execute and deliver to the purchaser of the lands a good and sufficient deed therefor, with special warranty, in which deed the clerk of the circuit court of the county shall join, and the purchaser shall thereafter hold the lands in fee simple, subject only to assessments thereafter becoming due thereon.

1927, p. 17; Michie Code 1942, § 1771a.



§ 21-393. Notice of issuance of bonds

The board of viewers of the county in which the petition was filed shall give notice by publication once a week for three successive weeks in some newspaper published in the county in which the project, or some part thereof, is situated, if there be any such newspaper, and also by posting a written or printed notice at the door of the courthouse and at five conspicuous places in the project, reciting that they propose to issue drainage bonds for the total cost of the improvement, giving the amount of the bonds to be issued, the rate of interest that they are to bear, and the time when payable.

Code 1919, § 1772; 1926, p. 623; 1954, c. 642.



§ 21-394. Payment of full amount by landowner

Any landowner in the project not wanting to pay interest on the bonds may, within fifteen days after the last publication of the notice, pay to the treasurer of the county in which his land is located the full amount for which his land is liable, to be ascertained from the assessment list, and the certificate of the board of viewers showing the total cost of the improvements, and have his lands released from liability to be assessed for the improvement; but such land shall continue liable for any future assessment for maintenance or for any increased assessment authorized under this chapter.

Code 1919, § 1772; 1926, p. 623; 1954, c. 642.



§ 21-395. Defense; waiver

Every person owning land in the district who shall neglect or fail to pay to the treasurer of the county in which his land is located the full amount for which his land is liable, within the time above specified, shall be deemed as consenting to the issuance of the drainage bonds, and in consideration of the right to pay his proportion in installments he thereby waives his right of defense to the payment of any assessments which may be levied for the payment of the bonds, because of any irregularity, illegality, or defect in the proceedings prior to such time, except in case of an appeal, as hereinbefore provided, which is not affected by this waiver.

Code 1919, § 1773.



§ 21-396. Issuing bonds; amount

At the expiration of fifteen days after publication of notice of bond issue, the board of viewers of the county in which the petition was filed may issue bonds of the drainage project for an amount equal to the total cost of the improvement, including all costs as allowed under the terms of this chapter, less such amounts as shall have been paid in cash to the county treasurer, or treasurers, plus an amount sufficient to pay interest on the bond issue for the three years next following the date of issue.

Code 1919, § 1774; 1920, p. 612; 1926, p. 623; 1954, c. 642.



§ 21-397. Interest and maturity of bonds

The bonds shall bear not more than six per centum interest per annum payable semiannually, and shall be paid within thirty years, the first installment of principal shall mature at the expiration of three years from the date of issue.

Code 1919, § 1774; 1920, p. 612; 1926, p. 623.



§ 21-398. Sale of bonds and disposition of proceeds

The board of viewers, after widely advertising the sale of the bonds in such publications as they deem necessary, may sell the bonds upon the approval of the court or the judge thereof, to the highest bidder, or bidders, and devote the proceeds to the payment for the work as it progresses, and to the payment of the interest on the bonds for the three years next following the date of issue, and to the payment of outstanding indebtedness and the other expenses of the project provided for in this chapter, including a reasonable attorney's fee to counsel for conducting the proceedings, the amount of such fee to be fixed by the court.

Code 1919, § 1774; 1920, p. 612; 1926, p. 623; 1954, c. 642.



§ 21-399. Same; records

The proceeds derived from the sale of such bonds shall be for the exclusive use of the levee or drainage project specified on their face, and the bonds shall be numbered by the board of viewers and recorded in the drainage record, which record shall set out specifically the lands embraced in the project on which the tax has not been paid in full, which land is to be assessed as hereinafter provided.

Code 1919, § 1774; 1920, p. 612; 1926, p. 623; 1954, c. 642.



§ 21-400. Right of holders on default

If any installment of principal or interest represented by the bonds shall not be paid at the time and in the manner when the same shall become due and payable, and such default shall continue for a period of six months, the holder or holders of such bond or bonds upon which default has been made shall have a right of action against the board of viewers wherein the circuit court may issue a writ of mandamus against the drainage project, its officers, including the county treasurer, or treasurers, directing the levying of a tax or special assessment as herein provided, and the collection of the same, in such sum as may be necessary to meet any unpaid installment of principal and interest and costs of action, and such other remedies are hereby vested in the holder or holders of such bond or bonds in default as may be authorized by law. The right of action is vested in the holder or holders of such bond or bonds upon which default has been made, authorizing them to institute suit against any officer on his official bond for failure to perform any duty imposed by the provisions of this chapter. The official bond of any county treasurer shall be liable for the faithful performance of the duties herein assigned him. Such official bonds may be increased by the governing body of any county or the board or party having such authority.

Code 1919, § 1774; 1920, p. 613; 1926, p. 624; 1954, c. 642.



§ 21-400.1. Bonds mutilated, lost or destroyed

Should any bond issued under this chapter become mutilated or be lost or destroyed, the board of viewers may cause a new bond of like date, number and tenor to be executed and delivered in exchange and substitution for and upon cancellation of such mutilated bond and its interest coupons or in lieu of and in substitution for such lost or destroyed bond and its unmatured interest coupons. Such new bond shall not be executed or delivered until the holder of the mutilated, lost or destroyed bond (1) has paid the reasonable expense and charges in connection therewith and (2) in the case of a lost or destroyed bond, has filed with the board of viewers and the county treasurer satisfactory evidence that such bond was lost or destroyed and that the holder was the owner thereof and (3) has furnished indemnity satisfactory to the county treasurer.

1962, c. 202.



§ 21-401. Exemption of bonds from taxation

The bonds and coupons issued under and by authority of this and other sections of this chapter shall be exempt from all county or municipal taxation or assessment, direct or indirect, general or special, whether imposed for purposes of general revenue or otherwise, and the interest thereon shall not be subject to taxation as for income, nor shall such bonds and coupons be subject for taxation when constituting a part of the surplus of any bank, trust company, or other corporation, but when constituting a part of such surplus shall be deducted from the total assets in order to ascertain the taxable value of such shares.

Code 1919, § 1774; 1920, p. 613; 1926, p. 624.



§ 21-402. Changing assessments to conform to judgment

Where the board of viewers has confirmed an assessment for the construction of any public levee, ditch, or drain, and such assessment has been modified by the court to which an appeal has been taken, but for some unforeseen cause it cannot be collected, the board of viewers shall have the power to change or modify the assessments as originally confirmed to conform to the judgment of the higher court, and to cover any deficit that may have been caused by the order of the court or unforeseen occurrence.

Code 1919, § 1776; 1926, p. 624; 1954, c. 642.



§ 21-403. Ratio of relevy

The relevy shall be made for the additional sum required in the same ratio on the lands benefited as the original assessment was made.

Code 1919, § 1776; 1926, p. 624.



§ 21-404. Payment of assessments from proceeds of sale of land

If any person, or any number of persons, claiming to have a title to any tract or tracts of land subject to assessment or drainage tax, shall fail to pay an annual assessment levied against such lands, and a county treasurer shall be compelled to sell such lands under the law for the purpose of making such collection, the net proceeds of such sale shall be held by him and disbursed for the purpose of paying the current assessment and future annual assessments so far as the proceeds may be sufficient.

Code 1919, § 1776; 1926, p. 624.



§ 21-405. Procedure when value of land not equal to future assessments

When the fund in the custody of any county treasurer shall be exhausted in the payment of annual assessments against such lands, or there shall not be a sufficient sum to pay the next annual assessment, such treasurer shall immediately give written notice to that effect to the chairman of the board of viewers of the county in which the petition was filed, and to the clerk of the board, and also to the clerk of the circuit court of the county for which he is treasurer, whereupon the board of viewers for the county in which the petition was filed shall institute an investigation of the tract or tracts of land to determine the market value thereof, and if they shall find the market value of the tract or tracts is not equal to all the future annual assessments to cover its share of installments of principal and interest on the outstanding bonds, they shall proceed to make new assessment rolls on all the remaining lands in the project and increase the sum in sufficient sums to equal the deficit thereby created, and such new assessment rolls shall constitute the future assessment rolls until changed, according to law, and shall be certified to the proper county treasurer or treasurers as herein provided in lieu of the former assessment rolls.

However, the tract or tracts of land which have been so sold by any county treasurer shall continue on the assessment rolls in the name of the new owner, but reassessed upon the new basis, and the drainage tax collected at the same time and in the same manner as other lands, so long as the lands may have sufficient market value out of which to collect the annual drainage tax, and when such lands shall fail to have such value, or shall be abandoned by the person claiming title thereto, the board of viewers may omit the same from the assessment roll; but the lands may in the same manner at any time in the future be restored to the assessment rolls.

Code 1919, § 1776; 1926, p. 624; 1954, c. 642.



§ 21-406. Surplus in hands of treasurer

If the funds in the hands of any county treasurer at any time arising under §§ 21-403, 21-404, 21-405, 21-408 or 21-409, or in any other manner, shall be greater than is necessary to pay the annual installments of principal and interest, or the annual cost of maintenance of the drainage works, or both, such surplus shall be held by the county treasurer for future disbursements for other purposes as herein provided or subject to the order of the county board of drainage commissioners of the county in which the petition was filed.

Code 1919, § 1776; 1926, p. 625.



§ 21-407. Impairment or destruction of work during construction

If there shall be any impairment or destruction of the drainage work by any unforeseen cause or occurrence not anticipated during the period of construction by the contractor, the contractor shall nevertheless repair and complete the works according to the contract and specifications, and shall be liable therefor and also his sureties on his bond.

Code 1919, § 1776; 1926, p. 625.



§ 21-408. Default by contractor

If the contractor shall make default and if there shall be a failure to collect all the damages from such contractor and the sureties upon his bond, and it shall thereby be necessary to raise a greater sum of money to complete the drainage works in accordance with the plans, or for any other unavoidable cause it shall be necessary to raise a greater sum to complete such drainage work, the board of viewers of the county in which the petition was filed shall prepare new assessment rolls upon all the lands in the project upon the original basis of classification of benefits, and increase the same in sufficient sums to equal the deficit thereby created, and the same shall constitute the new assessment rolls until changed according to law, and shall be certified to the county treasurer or treasurers as herein provided.

Code 1919, § 1776; 1926, p. 625; 1954, c. 642.



§ 21-409. When additional bonds may be issued

If for any of the causes hereinbefore recited, or for any other cause, a sum of money greater than the proceeds of sale of the drainage bonds shall become necessary to complete the drainage system, and the board of viewers shall determine that the amount to be raised is greater than can be realized from the collection of one annual assessment upon the lands in the drainage project without imposing an undue burden upon the lands, or if it is advisable or necessary to raise the money more expeditiously, then and under such conditions additional bonds may be issued in such aggregate sum as may be necessary.

Code 1919, § 1777; 1926, p. 626; 1954, c. 642.



§ 21-410. Procedure for issuance of additional bonds

The proceedings for the issue of such additional bonds shall be substantially as follows: The board of viewers of each drainage project in the county in which the petition was originally filed shall issue a notice to all the owners of land within the drainage project, setting forth all the facts which require the expenditure of more money and the issue of additional bonds to complete the drainage system, which shall be accompanied by the recommendation of the drainage engineer, selected by the board of viewers directing each to appear before them on a certain day, mentioning the day, at least ten days' notice being given, and show cause, if any they have, why the additional bonds should not be authorized and issued, which notice shall be served personally on each such landowner by leaving a copy at their residence or place of business, and, if the same cannot be personally served, then it shall be served by publication as hereinbefore stated, or in the manner authorized by law. Any landowner may file an answer denying any material allegation in the notice or setting forth any valid objection to the same before the return day thereof. Upon the day when the notice is returnable, or on such day, as to which the same may have been continued, the board of viewers shall proceed to hear the answers. If they find that the answers are not material, and that the issue of additional bonds is advisable or necessary, it shall make an appropriate order authorizing and directing the issue of such additional bonds, fixing the amount of the issue, the date of the same, the time when the interest and principal shall be payable, and all other matters necessary and appropriate in the premises. Any landowner may appeal from the order of the board of viewers, as provided by Chapter 26 (§ 8.01-669 et seq.) of Title 8.01, and on such appeal only the issue raised in the answer shall be considered. After the board of viewers shall have ordered the additional issue of bonds the further procedure as to the assessment rolls, the levy and collecting of drainage taxes, the disbursement of the revenue therefrom for the payment the bonds and interest thereon, and all future procedure shall be the same as required by the preceding sections of this chapter, and amendments thereto, for the establishment of drainage projects.

Code 1919, § 1777; 1926, p. 626; 1954, c. 642.



§ 21-411. Amount, interest and maturity of additional bonds

The additional bonds issued shall not exceed twenty-five per centum of the total amount originally issued, and shall bear not more than six per centum interest per annum, and may be made payable in ten annual installments, or lesser number of annual installments as nearly equal as may be, as recommended by the board of viewers having jurisdiction over the same.

Code 1919, § 1777; 1926, p. 627; 1954, c. 642.



§ 21-412. When refunding bonds may be issued

When any drainage project operating under the provisions of this chapter shall have bonds outstanding, either due or to become due, and when it shall seem to the board of viewers having jurisdiction over such drainage project that it is to the best interest of such drainage project to refund such outstanding bonds in whole or in part, such board of viewers is hereby authorized to refund all or part of such outstanding bonds by the issuance of the negotiable refunding bonds of such project.

1934, p. 4; Michie Code 1942, § 1777a; 1954, c. 642.



§ 21-413. Maturity, interest and registration of refunding bonds

The refunding bonds so authorized shall mature at one time or in installments, not more than forty years from their date, shall bear interest at not to exceed six percent per annum, may be made callable on any interest payment date and may be made registerable as to principal, all as provided in the resolution of the board of viewers authorizing the issuance thereof.

1934, p. 4; Michie Code 1942, § 1777a; 1954, c. 642.



§ 21-414. Sale or exchange of refunding bonds

The board of viewers may provide for the exchange of the refunding bonds for a like or greater par amount of the bonds to be refunded, or may provide for the sale of such refunding bonds and the application of the proceeds of the sale thereof to the retirement of the bonds to be refunded.

1934, p. 4; Michie Code 1942, § 1777a; 1954, c. 642.



§ 21-415. How refunding bonds sold

If to be sold, such refunding bonds may be sold at public or private sale, as in the judgment of the board of viewers may seem best, provided that such refunding bonds may be sold below par only if a like par amount of the bonds to be refunded may be retired at a price correspondingly below par, it being the intent hereof that in no event shall there be issued an amount of refunding bonds larger than the par amount of bonds refunded thereby.

1934, p. 4; Michie Code 1942, § 1777a; 1954, c. 642.



§ 21-416. Collection of assessments on retired bonds

All uncollected assessments levied for payment of principal of and interest on bonds of such project refunded and retired by the issuance of refunding bonds hereunder may be continued in force, and the proceeds of the collection thereof pledged and applied to the payment of principal of and interest on the refunding bonds issued in lieu of such original bonds, and if the outstanding bonds are retired at less than their par value in such manner as to reduce the bonded indebtedness of the project the assessments theretofore levied for the payment of such indebtedness may in the discretion of the board of viewers be proportionately reduced.

1934, p. 4; Michie Code 1942, § 1777a; 1954, c. 642.



§ 21-417. Additional assessments to pay principal and interest on refunding bonds

If the proceeds of the assessments levied for the payment of the original bonds shall at any time prove insufficient to pay principal of and interest on such refunding bonds, or if it shall at any time appear to the board of viewers that there is likelihood of the insufficiency of such assessments, the board shall provide for the levy and collection of additional assessments sufficient for such purpose and the holder or holders of refunding bonds issued hereunder shall have a right of action to compel such levy in the manner provided in this chapter.

1934, p. 4; Michie Code 1942, § 1777a; 1954, c. 642.



§ 21-418. Cancellation of assessments for retired bonds

If the board of viewers deems it advisable it may, prior to the issuance of refunding bonds, order the cancellation of the assessments levied for the payment of the bonds refunded, except in so far as such assessments were levied for the payment of bonds not actually retired by the issuance of refunding bonds, and may direct the preparation of new assessment rolls and the levy and collection of new assessments sufficient for the payment of principal of and interest on such refunding bonds.

1934, p. 4; Michie Code 1942, § 1777a; 1954, c. 642.



§ 21-419. Preparation of assessment rolls when additional assessments made

In the event new or additional assessments are levied pursuant to the provisions of the two preceding sections, such rolls shall be prepared and such assessments shall be levied in all respects as provided by the provisions of this chapter for the preparation of the original rolls and levy of the original assessments.

1934, p. 5; Michie Code 1942, § 1777a.



§ 21-420. How additional assessments made

If additional or new assessments are so levied, such assessments shall be made on the same basis as the original assessments, and shall be levied only after all persons interested shall have been given full hearing by the board of viewers on the question of benefits and any other question on which they shall desire to be heard. Notice of such hearing shall be given by publication once a week for two consecutive weeks in a newspaper of general circulation published in a county in which such project is located in whole or in part, and the determination of the board of viewers shall be final.

1934, p. 5; Michie Code 1942, § 1777a; 1954, c. 642.



§ 21-421. Law applicable to original bonds applies to refunding bonds

Except as herein otherwise provided, refunding bonds issued hereunder shall be authorized and issued in the manner provided in this chapter for the authorization and issuance of other bonds of such drainage project, and except as above provided no notice or hearing of any kind shall be necessary to the authorization, sale or issuance of such refunding bonds or to the readjustment of assessments or levy additional or new assessments as herein provided, and it shall not be necessary that any orders or resolutions of the board of viewers incident thereto have court approval.

1934, p. 5; Michie Code 1942, § 1777a; 1954, c. 642.



§ 21-422. Contracts with United States as to refunding

Any drainage project desiring to refund all or part of its outstanding bonds pursuant to the provisions of this section is authorized to enter into contracts and agreements with the United States government or with any subdivision or agency thereof for the purpose of securing the aid of the United States or such subdivision or agency of the United States, and to do all things and make all agreements reasonably required by the United States or by such subdivision or agency of the United States in order to accomplish such refunding.

1934, p. 5; Michie Code 1942, § 1777a; 1954, c. 642.



§ 21-423. Compensation and expenses

Any engineer employed under the provisions of this chapter shall receive such compensation as is commensurate with the relative area and importance of the proposed project. The amount when decided upon by the judge of the court, after conferring with the engineer, shall be entered as an order of record in the drainage record. The viewers, other than the engineer, shall receive five dollars per day each. The transitmen, rodmen, chainmen, axemen, and other laborers shall receive wages not to exceed the wages current at the time in the locality for such services. The members of the board of viewers shall receive, from time to time, out of the respective drainage project funds, such compensation as the court shall determine to be reasonable for the time expended and services performed by them on each project. All other fees and costs incurred under the provisions of this chapter shall be the same, as provided by law for like services in other cases, or as fixed by the court if not provided by law. The costs and expenses shall be paid by order of the court out of the proper project drainage fund provided for that purpose, and the board of viewers shall issue warrants therefor when funds of a drainage project, for which service shall have been rendered, shall be in the hands of the treasurer or treasurers.

Code 1919, § 1778; 1924, p. 707; 1926, p. 627; 1954, c. 642.



§ 21-424. Defects in the proceedings; construction of chapter

The provisions of this chapter shall be liberally construed to promote the leveeing, ditching, draining, and reclamation of wet and overflowed lands. The collection of the assessment shall not be defeated where the proper notices have been given by reason of any defect in the proceedings occurring prior to the order of the court confirming the final report of the board of viewers; but such order or orders shall be conclusive and final that all prior proceedings were regular and according to law, unless they were appealed from. If, on appeal, the court shall deem it just and proper to release any person or to modify his assessment or liability, it shall in no manner affect the rights and liabilities of any person other than the appellant, and the failure to perfect an appeal within sixty days from the order of the court finally establishing the project shall be a waiver of any illegality in the proceedings, and the remedies provided for in this chapter shall exclude all other remedies.

Proceedings under this chapter shall have precedence over all others excepting writs of habeas corpus, prohibition, and mandamus and shall be heard at the time set for a hearing by the court or the judge thereof in vacation with the least possible delay. The widest latitude shall be allowed by the court to hasten urgent cases, where evidence is available to prove the serious consequences resulting from the flooding of the cultivated lands for which relief is asked.

Code 1919, § 1779; 1926, p. 627; 1954, c. 642.



§ 21-425. Removal of engineers, viewers, etc

Any engineer, viewer, superintendent of construction or other person appointed under this chapter may be removed by the court upon petition, for corruption, neglect of duties or other good and satisfactory cause shown, but not until such person or persons are heard in their own defense by the court.

Code 1919, § 1780; 1926, p. 628.



§ 21-426. Appropriation of county funds

The governing body of any county in which is located in whole or in part any legally established drainage project may, in its discretion, appropriate and pay out of the funds of such county accruing from the general county levy, to such drainage project, such sum of money as it may deem proper, for application on the bonded or other indebtedness or for any other legitimate purpose of such drainage project. The board of viewers of any such drainage project in such county may accept and receive any and all moneys so appropriated and use the same, in their discretion, for any of the purposes hereinabove mentioned.

In lieu of such appropriation, the governing body of any such county may appropriate and pay out of the funds of such county accruing from the general county levy to the holders of any bonds, notes or other obligations of any legally established drainage project located in whole or in part in such county, such sum of money as the governing body may deem proper for the acquisition and purchase for and on behalf of the county, of all or any of such bonds, notes and other obligations; and the governing body of any such county may also invest moneys, or any part thereof, credited to any sinking fund of the county or of any project thereof, in, and with such moneys to purchase for any such sinking fund, bonds, notes and other obligations of any such legally established drainage project located in whole or in part in such county, provided no such moneys shall be invested in any such bonds, notes or other obligations issued prior to January 1, 1928. The governing body of any such county may, in consideration of additional levies or assessments heretofore or hereafter made against the real estate located in such drainage project, release any or all of such real estate from the lien or liens of any or all drainage taxes heretofore or hereafter assessed against such real estate, provided that the drainage bonds of such project or projects are owned and held solely by any such county.

1938, p. 795; 1940, p. 625; 1942, p. 697; Michie Code 1942, § 2734b; 1954, c. 642.



§ 21-427. Public facilities district law for certain counties

Chapter 93 of the Acts of 1946, as amended by Chapter 363 of Acts 1952, relating to public facilities district law applicable in counties having a population of between 500 and 1,000 inhabitants per square mile and a land area of between thirty and seventy square miles, or of any county having a land area of between thirty and eighty-five square miles, is continued in effect.



§ 21-427.1. City public facilities district law

Chapter 414 of the Acts of 1956, relating to public facilities district law applicable to cities having a population of more than 50,000 but less than 61,000 and a land area of less than seventy square miles but more than fifty square miles, is incorporated in this Code by this reference.



§ 21-428. Right to drain land through lands of others

Any person desiring to drain his lands through the lands of others may apply to the circuit court of the county or corporation court of the city in which the whole or a part of the last mentioned lands lie, for the appointment of commissioners to ascertain and report upon the propriety of granting such application and the damages that may be sustained by the party or parties through whose lands the drain is proposed to be run. Notice of such application shall be given to the proprietors of the lands through which such drain is to be run in the manner prescribed by Article 2 (§§ 25.1-205 et seq.) of Chapter 2 of Title 25.1.

Code 1919, § 5293.



§ 21-429. Damages to be ascertained by commissioners; notice to be given

If the court, on hearing the matter, thinks it proper, it shall issue its order appointing five commissioners, who shall be freeholders, any three of whom may act, who shall, on being served with a copy of the order, go upon the land, and after being duly sworn, ascertain and report what damages, if any, may be sustained by the party or parties through whose lands the drain is to be run; but the commissioners, before proceeding to execute the order, shall give to the parties interested, and to the tenants in possession, at least ten days' notice of the time appointed by them for the execution of the same in the manner prescribed by § 21-428.

Code 1919, § 5294.



§ 21-430. Mode of draining to be described

The commissioners shall also inquire and report whether the mode of draining his land proposed by the applicant be proper and shall describe the same specifically.

Code 1919, § 5295.



§ 21-431. Payment of damages and costs

If the leave prayed for be granted by the court, it shall be made a matter of record and the applicant shall, before he proceeds therein, pay or secure to the satisfaction of the parties entitled thereto the compensation, if any, ascertained by the commissioners and all the costs of the proceeding, including the sum of two dollars per day to each of the commissioners for each day that they may be engaged in executing the order aforesaid. And he shall make and keep open such cut, drain or culvert as he is allowed to make, at his own expense.

Code 1919, § 5296.



§ 21-432. Construction of culverts, etc., under mill canals

This chapter shall be so construed as to authorize the court therein named to allow owners of lands desirous of draining the same the right to construct trunks or culverts under the beds of mill canals in cases where the same may be necessary, subject to the same regulations and provisions as are prescribed herein in regard to the draining of lands through the lands of others; provided, that such trunks or culverts shall be so located and arranged as not to obstruct or interfere with the passage of the water through such canals.

Code 1919, § 5297.






Title 22.1 - Education

§ 22.1-1. Definitions

As used in this title unless the context requires otherwise or it is otherwise specifically provided:

"Board" or "State Board" means the Board of Education.

"Division superintendent" means the division superintendent of schools of a school division.

"Elementary" includes kindergarten.

"Elementary and secondary" and "elementary or secondary" include elementary, middle, and high school grades.

"Governing body" or "local governing body" means the board of supervisors of a county, council of a city, or council of a town, responsible for appropriating funds for such locality, as the context may require.

"Middle school" means separate schools for early adolescents and the middle school grades that might be housed at elementary or high schools.

"Parent" or "parents" means any parent, guardian, legal custodian, or other person having control or charge of a child.

"Person of school age" means a person who will have reached his fifth birthday on or before September 30 of the school year and who has not reached twenty years of age on or before August 1 of the school year.

"School board" means the school board that governs a school division.

1980, c. 559; 1985, c. 407; 1991, c. 178; 1995, c. 852; 2000, c. 629; 2001, c. 828.



§ 22.1-2. System of free public elementary and secondary schools to be maintained; administration

There shall be a system of free public elementary and secondary schools established and maintained as provided in this title and administered by the Board of Education, the Superintendent of Public Instruction, division superintendents and school boards.

Code 1950, §§ 22-1.1, 22-2; 1971, Ex. Sess., c. 100; 1976, cc. 681, 713; 1978, c. 518; 1980, c. 559.



§ 22.1-3. (Effective until June 30, 2016) Persons to whom public schools shall be free

A. The public schools in each school division shall be free to each person of school age who resides within the school division. Every person of school age shall be deemed to reside in a school division:

1. When the person is living with a natural parent or a parent by legal adoption;

2. When, in accordance with the provisions of § 22.1-360, the person is living with a noncustodial parent or other person standing in loco parentis, not solely for school purposes, pursuant to a Special Power of Attorney executed under 10 U.S.C. § 1044b by the custodial parent;

3. When the parents of such person are dead and the person is living with a person in loco parentis who actually resides within the school division;

4. When the parents of such person are unable to care for the person and the person is living, not solely for school purposes, with another person who resides in the school division and is (i) the court-appointed guardian, or has legal custody, of the person; (ii) acting in loco parentis pursuant to placement of the person for adoption by a person or entity authorized to do so under § 63.2-1200; or (iii) an adult relative providing temporary kinship care as that term is defined in § 63.2-100. Local school divisions may require one or both parents and the relative providing kinship care to submit signed, notarized affidavits (a) explaining why the parents are unable to care for the person, (b) detailing the kinship care arrangement, and (c) agreeing that the kinship care provider or the parent will notify the school within 30 days of when the kinship care arrangement ends, as well as a power of attorney authorizing the adult relative to make educational decisions regarding the person. A school division may also require the parent or adult relative to obtain written verification from the department of social services where the parent or parents live, or from both that department and the department of social services where the kinship provider lives, that the kinship arrangement serves a legitimate purpose that is in the best interest of the person other than school enrollment. With written consent from the parent or adult relative, for the purposes of expediting enrollment, a school division may obtain such written verification directly from the local department or departments of social services. The verification process shall be consistent with confidentiality provisions of Article 5 (§ 22.1-287 et seq.) of Chapter 14 of this title and Chapter 1 (§ 63.2-100 et seq.) of Title 63.2. If the kinship care arrangement lasts more than one year, a school division may require continued verification directly from one or both departments of social services as to why the parents are unable to care for the person and that the kinship care arrangement serves a legitimate purpose other than school enrollment. A local school division may enroll a person living with a relative in a kinship care arrangement that has not been verified by a local department of social services;

5. When the person is living in the school division not solely for school purposes, as an emancipated minor; or

6. When the person living in the school division is a homeless child or youth, as set forth in this subdivision, who lacks a fixed, regular, and adequate nighttime residence. Such persons shall include (i) children and youths, including unaccompanied youths who are not in the physical custody of their parents, who (a) are sharing the housing of other persons due to loss of housing, economic hardship, or other causes; are living in motels, hotels, trailer parks, or camping grounds due to lack of alternative adequate accommodations or in emergency, congregate, temporary, or transitional shelters; are abandoned in hospitals; or are awaiting foster care placement; (b) are living in an institution that provides a temporary residence for individuals with mental illness or individuals intended to be institutionalized; (c) have a primary nighttime residence that is a public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings; or (d) are living in parked cars, parks, public spaces, abandoned buildings, substandard housing, bus or train stations, or similar settings; and (ii) migratory children, as defined in the federal Elementary and Secondary Education Act of 1965, P.L. 89-10, as amended, who are deemed homeless as they are living in circumstances set forth in clause (i).

For purposes of clause (i) of subdivision 6, "temporary shelter" means (1) any home, single or multi-unit dwelling, or housing unit in which persons who are without housing or a fixed address receive temporary housing or shelter or (2) any facility specifically designed or approved for the purpose of providing temporary housing or shelter to persons who are without permanent housing or a fixed address.

If a person resides within housing, temporary shelter, or primary nighttime residence as described in subdivision 6 that is situated in more than one school division, the person shall be deemed to reside in and shall be entitled to attend a public school within either school division. However, if a person resides in housing, temporary shelter, or primary nighttime residence as described in subdivision 6 that is located in one school division, but the property on which such housing, temporary shelter, or primary nighttime residence is located lies within more than one school division, such person shall be deemed to reside only in the single school division in which the housing, temporary shelter, or primary nighttime residence is located. Notwithstanding any such residency determination, any person residing in housing, a temporary shelter, or primary nighttime residence as described in subdivision 6 that is located in one school division, but the property on which such housing, temporary shelter, or primary nighttime residence is located lies within more than one school division, shall be deemed to reside in either school division, if such person or any sibling of such person residing in the same housing or temporary shelter attends, prior to July 1, 1999, or, in the case of a primary nighttime residence as described in subdivision 6, prior to July 1, 2000, a school within either school division in which the property on which the housing, temporary shelter, or primary nighttime residence is located.

School divisions shall comply with the requirements of the federal McKinney-Vento Homeless Education Assistance Improvements Act of 2001, as amended (42 U.S.C. § 11431 et seq.), to ensure that homeless children and youths shall receive the educational services comparable to those offered to other public school students.

School divisions serving the students identified in subdivision 6 shall coordinate the identification and provision of services to such students with relevant local social services agencies and other agencies and programs providing services to such students and with other school divisions as may be necessary to resolve interdivisional issues.

B. In the interest of providing educational continuity to the children of military personnel, no child of a person on active military duty attending a school free of charge in accordance with this section shall be charged tuition by that school division upon such child's relocation to military housing located in another school division in the Commonwealth, pursuant to orders received by such child's parent to relocate to base housing and forfeit his military housing allowance. Such children shall be allowed to continue attending school in the school division they attended immediately prior to the relocation and shall not be charged tuition for attending such school. Such children shall be counted in the average daily membership of the school division in which they are enrolled. Further, the school division in which such children are enrolled subsequent to their relocation to base housing shall not be responsible for providing for their transportation to and from school.

Code 1950, § 22-218; 1954, c. 638; 1958, c. 628; 1968, c. 178; 1972, c. 245; 1976, cc. 681, 713; 1978, c. 518; 1980, cc. 559, 576; 1981, cc. 341, 342; 1993, c. 903; 1997, c. 826; 1999, cc. 368, 988; 2000, cc. 209, 830; 2004, cc. 500, 967; 2006, c. 188; 2012, cc. 29, 103, 476, 507; 2013, c. 779.



§ 22.1-3. (Effective June 30, 2016) Persons to whom public schools shall be free

A. The public schools in each school division shall be free to each person of school age who resides within the school division. Every person of school age shall be deemed to reside in a school division:

1. When the person is living with a natural parent or a parent by legal adoption;

2. When, in accordance with the provisions of § 22.1-360, the person is living with a noncustodial parent or other person standing in loco parentis, not solely for school purposes, pursuant to a Special Power of Attorney executed under 10 U.S.C. § 1044b by the custodial parent;

3. When the parents of such person are dead and the person is living with a person in loco parentis who actually resides within the school division;

4. When the parents of such person are unable to care for the person and the person is living, not solely for school purposes, with another person who resides in the school division and is (i) the court-appointed guardian, or has legal custody, of the person; (ii) acting in loco parentis pursuant to placement of the person for adoption by a person or entity authorized to do so under § 63.2-1200; or (iii) an adult relative providing temporary kinship care as that term is defined in § 63.2-100. Local school divisions may require one or both parents and the relative providing kinship care to submit signed, notarized affidavits (a) explaining why the parents are unable to care for the person, (b) detailing the kinship care arrangement, and (c) agreeing that the kinship care provider or the parent will notify the school within 30 days of when the kinship care arrangement ends, as well as a power of attorney authorizing the adult relative to make educational decisions regarding the person. A school division may also require the parent or adult relative to obtain written verification from the department of social services where the parent or parents live, or from both that department and the department of social services where the kinship provider lives, that the kinship arrangement serves a legitimate purpose that is in the best interest of the person other than school enrollment. With written consent from the parent or adult relative, for the purposes of expediting enrollment, a school division may obtain such written verification directly from the local department or departments of social services. The verification process shall be consistent with confidentiality provisions of Article 5 (§ 22.1-287 et seq.) of Chapter 14 of this title and Chapter 1 (§ 63.2-100 et seq.) of Title 63.2. If the kinship care arrangement lasts more than one year, a school division may require continued verification directly from one or both departments of social services as to why the parents are unable to care for the person and that the kinship care arrangement serves a legitimate purpose other than school enrollment. A local school division may enroll a person living with a relative in a kinship care arrangement that has not been verified by a local department of social services;

5. When the person is living in the school division not solely for school purposes, as an emancipated minor; or

6. When the person living in the school division is a homeless child or youth, as set forth in this subdivision, who lacks a fixed, regular, and adequate nighttime residence. Such persons shall include (i) children and youths, including unaccompanied youths who are not in the physical custody of their parents, who (a) are sharing the housing of other persons due to loss of housing, economic hardship, or other causes; are living in motels, hotels, trailer parks, or camping grounds due to lack of alternative adequate accommodations or in emergency, congregate, temporary, or transitional shelters; are abandoned in hospitals; or are awaiting foster care placement; (b) are living in an institution that provides a temporary residence for individuals with mental illness or individuals intended to be institutionalized; (c) have a primary nighttime residence that is a public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings; or (d) are living in parked cars, parks, public spaces, abandoned buildings, substandard housing, bus or train stations, or similar settings; and (ii) migratory children, as defined in the federal Elementary and Secondary Education Act of 1965, P.L. 89-10, as amended, who are deemed homeless as they are living in circumstances set forth in clause (i).

For purposes of clause (i) of subdivision 6, "temporary shelter" means (1) any home, single or multi-unit dwelling, or housing unit in which persons who are without housing or a fixed address receive temporary housing or shelter or (2) any facility specifically designed or approved for the purpose of providing temporary housing or shelter to persons who are without permanent housing or a fixed address.

If a person resides within housing, temporary shelter, or primary nighttime residence as described in subdivision 6 that is situated in more than one school division, the person shall be deemed to reside in and shall be entitled to attend a public school within either school division. However, if a person resides in housing, temporary shelter, or primary nighttime residence as described in subdivision 6 that is located in one school division, but the property on which such housing, temporary shelter, or primary nighttime residence is located lies within more than one school division, such person shall be deemed to reside only in the single school division in which the housing, temporary shelter, or primary nighttime residence is located. Notwithstanding any such residency determination, any person residing in housing, a temporary shelter, or primary nighttime residence as described in subdivision 6 that is located in one school division, but the property on which such housing, temporary shelter, or primary nighttime residence is located lies within more than one school division, shall be deemed to reside in either school division, if such person or any sibling of such person residing in the same housing or temporary shelter attends, prior to July 1, 1999, or, in the case of a primary nighttime residence as described in subdivision 6, prior to July 1, 2000, a school within either school division in which the property on which the housing, temporary shelter, or primary nighttime residence is located.

School divisions shall comply with the requirements of the federal McKinney-Vento Homeless Education Assistance Improvements Act of 2001, as amended (42 U.S.C. § 11431 et seq.), to ensure that homeless children and youths shall receive the educational services comparable to those offered to other public school students.

School divisions serving the students identified in subdivision 6 shall coordinate the identification and provision of services to such students with relevant local social services agencies and other agencies and programs providing services to such students and with other school divisions as may be necessary to resolve interdivisional issues.

B. In the interest of providing educational continuity to the children of military personnel, no child of a person on active military duty attending a school free of charge in accordance with this section shall be charged tuition by that school division upon such child's relocation to military housing located in another school division in the Commonwealth, pursuant to orders received by such child's parent to relocate to base housing and forfeit his military housing allowance. Such children shall be allowed to continue attending school in the school division they attended immediately prior to the relocation and shall not be charged tuition for attending such school. Such children shall be counted in the average daily membership of the school division in which they are enrolled. Further, the school division in which such children are enrolled subsequent to their relocation to base housing shall not be responsible for providing for their transportation to and from school.

Code 1950, § 22-218; 1954, c. 638; 1958, c. 628; 1968, c. 178; 1972, c. 245; 1976, cc. 681, 713; 1978, c. 518; 1980, cc. 559, 576; 1981, cc. 341, 342; 1993, c. 903; 1997, c. 826; 1999, cc. 368, 988; 2000, cc. 209, 830; 2004, cc. 500, 967; 2006, c. 188; 2012, cc. 29, 103, 476, 507; 2013, c. 779.



§ 22.1-3.1. Birth certificates required upon admission; required notice to the local law-enforcement agency

A. Except as otherwise provided in this subsection, no pupil shall be admitted for the first time to any public school in any school division in this Commonwealth unless the person enrolling the pupil shall present, upon admission, a certified copy of the pupil's birth record. The principal or his designee shall record the official state birth number from the pupil's birth record into the pupil's permanent school record and may retain a copy in the pupil's permanent school record. If a certified copy of the pupil's birth record cannot be obtained, the person so enrolling the pupil shall submit an affidavit setting forth the pupil's age and explaining the inability to present a certified copy of the birth record. If the school division cannot ascertain a child's age because of the lack of a birth certificate, the child shall nonetheless be admitted into the public schools if the division superintendent determines that the person submitting the affidavit presents information sufficient to estimate with reasonable certainty the age of such child.

However, if the student seeking enrollment is a homeless child or youth as defined in § 22.1-3, the school shall immediately enroll such student, even if such student is unable to produce the records required for enrollment, and shall immediately contact the school last attended by the student to obtain relevant academic and other records, and shall comply with the provisions of the federal McKinney-Vento Homeless Education Assistance Improvements Act of 2001, as amended (42 U.S.C. § 11431 et seq.), including immediately referring the parent of the student or the youth to the local school division liaison, as described in the federal Act, who shall assist in obtaining the necessary records for enrollment.

B. Upon the failure of any person enrolling a pupil to present a certified copy of the pupil's birth record, the principal of the school in which the pupil is being enrolled or his designee shall immediately notify the local law-enforcement agency. The notice to the local law-enforcement agency shall include copies of the submitted proof of the pupil's identity and age and the affidavit explaining the inability to produce a certified copy of the birth record.

C. Within 14 days after enrolling a transferred pupil, the principal of the school in which the pupil has been enrolled or his designee shall request that the principal or his designee of the school in which the pupil was previously enrolled submit documentation that a certified copy of the pupil's birth record was presented upon the pupil's initial enrollment.

D. Principals and their designees shall be immune from any civil or criminal liability in connection with any notice to a local law-enforcement agency of a pupil lacking a birth certificate or failure to give such notice as required by this section.

1990, c. 295; 1991, c. 523; 2004, c. 500; 2007, c. 49.



§ 22.1-3.2. Notice of student's school status required as condition of admission; penalty

A. Prior to admission to any public school of the Commonwealth, a school board shall require the parent, guardian, or other person having control or charge of a child of school age to provide, upon registration:

1. A sworn statement or affirmation indicating whether the student has been expelled from school attendance at a private school or in a public school division of the Commonwealth or in another state for an offense in violation of school board policies relating to weapons, alcohol or drugs, or for the willful infliction of injury to another person. This document shall be maintained as a part of the student's scholastic record.

2. A sworn statement or affirmation indicating whether the student has been found guilty of or adjudicated delinquent for any offense listed in subsection G of § 16.1-260 or any substantially similar offense under the laws of any state, the District of Columbia, or the United States or its territories. This document shall be maintained as provided in § 22.1-288.2.

B. When the child is registered as a result of a foster care placement as defined in § 63.2-100, the information required under this section shall be furnished by the local social services agency or licensed child-placing agency that made the foster care placement.

C. Any person making a materially false statement or affirmation shall be guilty upon conviction of a Class 3 misdemeanor.

1993, c. 889; 2006, cc. 53, 183.



§ 22.1-3.3. Transfer of students under certain circumstances

Whenever any student has been the victim of any crime against the person pursuant to Chapter 4 (§ 18.2-30 et seq.) of Title 18.2, and such crime was committed by another student attending classes in the school, or by any employee of the school board, or by any volunteer, contract worker or other person who regularly performs services in the school, or if the crime was committed upon school property or on any school bus owned or operated by the school division, the student upon whom the crime was committed shall, upon written request from the student's parent, or the student, if such student is an emancipated minor, be permitted by the relevant school board to transfer to another comparable school within the school division, if available. Any transportation services for such students shall be provided in accordance with school board policies.

For the purposes of this section, "victim" means any student who has been the victim of a crime against the person pursuant to Chapter 4 (§ 18.2-30 et seq.) of Title 18.2, and who has suffered physical, psychological, or economic harm as a direct result of the commission of such crime.

1997, cc. 362, 408.



§ 22.1-3.4. Enrollment of certain children placed in foster care

A. Whenever a student has been placed in foster care by a local social services agency and the placing social services agency is unable to produce any of the documents required for enrollment pursuant to § 22.1-3.1, 22.1-270, or 22.1-271.2, the student shall immediately be enrolled; however, the person enrolling the student shall provide a written statement that, to the best of his knowledge, sets forth (i) the student's age (ii) compliance with the requirements of § 22.1-3.2, and (iii) that the student is in good health and is free from communicable or contagious disease.

B. The sending and receiving school divisions shall cooperate in facilitating the enrollment of any child placed in foster care across jurisdictional lines for the purpose of enhancing continuity of instruction. The child shall be allowed to continue to attend the school in which he was enrolled prior to the most recent foster care placement, upon the joint determination of the placing social services agency and the local school division that such attendance is in the best interest of the child.

C. In the event the student continues to attend the school in which he was enrolled prior to the most recent foster care placement, the receiving school division shall be accorded foster children education payments pursuant to § 22.1-101.1; further, the receiving school division may enter into financial arrangements with the sending school division pursuant to subsection C of § 22.1-5. Under no circumstances shall a child placed in foster care be charged tuition regardless of whether such child is attending the school in which he was enrolled prior to the most recent foster care placement or attending a school in the receiving school division.

D. For the purposes of subsections A, B, and C:

"A child or student placed in foster care" means a pupil who is the subject of a foster care placement through an entrustment or commitment of such child to the local social services board or licensed child-placing agency pursuant to clause (ii) of the definition of "foster care placement" as set forth in § 63.2-100.

For the purposes of this section:

"Receiving school division" means the school division in which the residence of the student's foster care placement is located.

"Sending school division" means the school division in which the student last attended school.

E. Notwithstanding the provisions of subsections A, B, and C or § 22.1-3 or 22.1-5, no person of school age who is the subject of a foster care placement, as such term is defined in § 63.2-100, shall be charged tuition.

2005, c. 343; 2011, c. 154.



§ 22.1-4. Repealed

Repealed by Acts 1991, c. 523 .



§ 22.1-4.1. Street addresses required in certain school admission documents

Documents submitted for admission of any child to public schools in the Commonwealth, except such documents required in accordance with §§ 22.1-3.1 and 22.1-270, shall include the street address or route number of each pupil's residence. If no street address or route number exists for such residence, a post office box number shall be required.

If the pupil is a homeless child or youth as defined in subdivision A 6 of § 22.1-3, and for that reason the school division determines, on the basis of the affidavit of the person seeking to enroll the pupil, that a street address, route number, or post office box number cannot be provided, it may accept an address in an alternate form it deems appropriate.

Address information provided under this section shall not be released to any person unless otherwise authorized by law.

1997, c. 900; 2000, c. 209; 2004, c. 500.



§ 22.1-4.2. Designation of race or ethnicity by public elementary school students

School board employees administering tests or other assessment instruments shall not require any public elementary school students being tested to disclose their race or ethnicity on such tests.

Nothing in this section shall, however, prevent relevant school division personnel from obtaining such information from the students' permanent record and placing such information on such test or assessment instrument.

2000, c. 273.



§ 22.1-4.3. Participation by and notification of noncustodial parent

Unless a court order has been issued to the contrary, the noncustodial parent of a student enrolled in a public school or day care center (i) shall not be denied the opportunity to participate in any of the student's school or day care activities in which such participation is supported or encouraged by the policies of the school or day care center solely on the basis of such noncustodial status and (ii) shall be included, upon the request of such noncustodial parent, as an emergency contact for the student's school or day care activities.

For the purposes of this section, "school or day care activities" shall include, but shall not be limited to, lunch breaks, special in-school programs, parent-teacher conferences and meetings, and extracurricular activities. It is the responsibility of the custodial parent to provide the court order to the school or day care center.

1997, c. 762, § 22.1-279.5; 2001, cc. 688, 820; 2005, c. 34.



§ 22.1-5. Regulations concerning admission of certain persons to schools; tuition charges

A. Consistent with Article VIII, Section 1 of the Constitution of Virginia, no person may be charged tuition for admission or enrollment in the public schools of the Commonwealth, whether on a full-time or part-time basis, who meets the residency criteria set forth in § 22.1-3. No person of school age shall be charged tuition for enrollment in a program preparing students to pass a high school equivalency examination approved by the Board of Education or alternative program offered as a regional or divisionwide initiative by the local school division in which such person is deemed to reside pursuant to § 22.1-3. Further, no person of school age shall be denied admission or charged tuition when (i) such person's custodial parent has been deployed outside the United States as a member of the Virginia National Guard or as a member of the United States armed forces; and (ii) such person's custodial parent has executed a Special Power of Attorney under Title 10, United States Code, § 1044b providing for the care of the person of school age by an individual who is defined as a parent in § 22.1-1 during the time of his deployment outside the United States. The person of school age shall be allowed to attend a school in the school division in which the individual providing for his care, pursuant to the Special Power of Attorney under Title 10, United States Code, § 1044b, resides. Furthermore, when practicable, such persons of school age may continue to attend school in the Virginia school division they attended immediately prior to the deployment and shall not be charged tuition for attending such division.

The following persons may, however, in the discretion of the school board of a school division and pursuant to regulations adopted by the school board, be admitted into the public schools of the division and may, in the discretion of the school board, be charged tuition:

1. Persons who reside within the school division but who are not of school age.

2. Persons of school age who are residents of the Commonwealth but who do not reside within the school division, except as provided in this section.

3. Persons of school age who are attending school in the school division pursuant to a foreign student exchange program approved by the school board.

4. Persons of school age who reside beyond the boundaries of the Commonwealth but near thereto in a state or the District of Columbia which grants the same privileges to residents of the Commonwealth.

5. Persons of school age who reside on a military or naval reservation located wholly or partly within the geographical boundaries of the school division and who are not domiciled residents of the Commonwealth of Virginia; however, no person of school age residing on a military or naval reservation located wholly or partly within the geographical boundaries of the school division may be charged tuition if federal funds provided under P.L. 874 of 1950, commonly known as Impact Aid, shall fund such students at not less than 50 percent of the total per capita cost of education, exclusive of capital outlay and debt service, for elementary or secondary pupils, as the case may be, of such school division. Notwithstanding any other provision of law to the contrary, such persons of school age who reside on a military or naval reservation with military-owned housing located wholly or partly within the geographical boundaries of multiple school divisions shall be deemed eligible for interscholastic programs immediately upon enrollment in a public elementary or secondary school in any of the aforementioned school divisions, provided that such persons (i) satisfy all other requirements for eligibility and (ii) are dependents of a military service member required by the military to live on the military installation as evidenced by a statement on command letterhead signed by, or by direction of, the service member's commanding officer.

6. Persons of school age who, as domiciled residents of the Commonwealth who were enrolled in a public school within the school division, are required as a result of military or federal orders issued to their parents to relocate and reside on federal property in another state or the District of Columbia, if the school division subsequently enrolling such persons is contiguous to such state or District of Columbia.

7. Persons of school age who reside in the school division and who are enrolled in summer programs, exclusive of required remediation as provided in § 22.1-253.13:1, or in local initiatives or programs not required by the Standards of Quality or the Standards of Accreditation.

For the purposes of determining the residency of persons described in subdivisions 1 and 2, local school boards shall adopt regulations consistent with the residency requirements regarding persons residing in housing or temporary shelter, or on property located in multiple jurisdictions, as articulated in § 22.1-3.

B. Persons of school age who are not residents of the Commonwealth but are living temporarily with persons residing within a school division may, in the discretion of the school board and pursuant to regulations adopted by it, be admitted to the public schools of the school division. Tuition shall be charged such persons.

C. No tuition charge authorized or required in this section shall exceed the total per capita cost of education, exclusive of capital outlay and debt service, for elementary or secondary pupils, as the case may be, of such school division and the actual, additional costs of any special education or gifted and talented program provided the pupil, except that if the tuition charge is payable by the school board of the school division of the pupil's residence pursuant to a contract entered into between the two school boards, the tuition charge shall be that fixed by such contract.

D. School boards may accept and provide programs for students for whom English is a second language who entered school in Virginia for the first time after reaching their twelfth birthday, and who have not reached 22 years of age on or before August 1 of the school year. No tuition shall be charged such students, if state funding is provided for such programs.

Code 1950, §§ 22-218.3, 22-219, 22-220; 1958, c. 628; 1959, Ex. Sess., c. 81, § 1; 1964, c. 192; 1968, c. 178; 1976, cc. 681, 713; 1978, c. 140; 1980, c. 559; 1981, c. 342; 1993, c. 293; 1994, c. 887; 1999, cc. 394, 443, 465, 988; 2000, c. 253; 2004, c. 967; 2007, c. 42; 2013, cc. 641, 669; 2014, c. 84.



§ 22.1-5.1. Organizations governing public school interscholastic programs; participation by students in military families

A. No public elementary or secondary school shall become a member of any organization or entity whose purpose is to regulate or govern interscholastic programs that does not deem eligible for participation a student who:

1. Previously attended the school and (i) moved with a parent, as defined in § 22.1-1, out of the school's attendance area because that parent is a full-time active duty member of the uniformed services of the United States, including service in the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. §§ 1209 and 1211, and received orders to relocate and (ii) moved back to and currently lives in the school's attendance area; or

2. Continues to live in the school's attendance area, but whose parent, as defined in § 22.1-1, moved out of the school's attendance area because that parent is a full-time active duty member of the uniformed services of the United States, including service in the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. §§ 1209 and 1211, and received orders to relocate.

B. Nothing in this section shall affect the school board's discretion to admit a student to a public school in the local school division and charge tuition for his attendance if the student is not deemed to reside in the local school division pursuant to §§ 22.1-3 and 22.1-5.

2013, c. 553.



§ 22.1-6. Permitted fees and charges

Except as provided in this title or as permitted by regulation of the Board of Education, no fees or charges may be levied on any pupil by any school board. No pupil's scholastic report card or diploma shall be withheld because of nonpayment of any such fee or charge.

Code 1950, §§ 22-197, 22-198, 22-199; 1977, c. 204; 1980, c. 559.



§ 22.1-7. Responsibility of each state board, agency and institution having children in residence or in custody

Each state board, state agency and state institution having children in residence or in custody shall have responsibility for providing for the education and training to such children which is at least comparable to that which would be provided to such children in the public school system. Such board, agency or institution may provide such education and training either directly with its own facilities and personnel in cooperation with the Board of Education or under contract with a school division or any other public or private nonreligious school, agency or institution. The Board of Education shall supervise the education and training provided to school-age individuals in state training centers, and shall provide for and direct the education for school-age individuals in state hospitals operated by the Department of Behavioral Health and Developmental Services in cooperation with the Department of Behavioral Health and Developmental Services. The Board shall prescribe standards and regulations for all such education and training provided directly by a state board, state agency or state institution. Each state board, state agency or state institution providing such education and training shall submit annually its program therefor to the Board of Education for approval in accordance with regulations of the Board. If any child in the custody of any state board, state agency or state institution is a child with disabilities as defined in § 22.1-213 and such board, agency or institution must contract with a private nonreligious school to provide special education as defined in § 22.1-213 for such child, the state board, state agency or state institution may proceed as a guardian pursuant to the provisions of subsection A of § 22.1-218.

Code 1950, § 22-9.1:04; 1972, c. 603; 1974, c. 480; 1980, c. 559; 1985, c. 207; 1994, c. 854; 2005, c. 928; 2009, cc. 813, 840; 2012, cc. 476, 507.



§ 22.1-7.1. Open school enrollment policy

A. Any local school board may establish and implement policies to provide for the open enrollment to any school of any student residing within the school division upon the request of a parent or guardian. In developing such policies, a local school board may include the following conditions and limitations:

1. An application process whereby a parent or guardian indicates a school preference for purposes of his child attending a school in the child's school division but outside of the attendance area in which the child resides;

2. A requirement that the parent or guardian provide transportation for the student attending a school other than his assigned school;

3. A requirement that a student may be disqualified from attending a school other than his assigned school if he has been subject to a specified disciplinary action;

4. A prohibition on the recruitment of a student from one school to another by a school division employee;

5. A limitation on participation in certain athletic activities for a student who chooses to attend a school other than his assigned school;

6. A random, unbiased selection process in the event open enrollment requests exceed the capacity of a school;

7. A provision that a student shall be permitted to remain at the receiving school until the student has completed the highest grade level in the school; and

8. A preference to a student (i) who resides in a location that has been subject to a change in school attendance area during the previous two years, (ii) who has a sibling attending the receiving school, or (iii) whose parent or guardian is an employee of the receiving school.

B. A copy of the school division's policies for open enrollment, if any, shall be posted on the division's website and shall be available to the public upon request.

C. Nothing in this section shall interfere with a local school board's authority to adopt a pupil placement plan pursuant to § 22.1-79.

D. For the purposes of this section, "open enrollment" means a policy adopted and implemented by a local school board to allow any student to enroll in any school within the school division of attendance regardless of the location of the student's residence.

2012, c. 510; 2013, c. 805; 2015, c. 369.



§ 22.1-8. General supervision vested in Board

The general supervision of the public school system shall be vested in the Board of Education.

Code 1950, § 22-11; 1971, Ex. Sess., c. 203; 1980, c. 559.



§ 22.1-9. Appointment, terms and vacancies

The Board of Education shall consist of nine members appointed by the Governor. Every appointment to the Board shall be for a term of four years, except that appointments to fill vacancies other than by expiration of term shall be for the unexpired terms. All appointments, including those to fill vacancies, shall be subject to confirmation by the General Assembly, and any appointment made during the recess of the General Assembly shall expire at the end of thirty days after the commencement of the next session of the General Assembly. No member of the Board shall be appointed to more than two consecutive four-year terms.

Code 1950, § 22-12.1; 1971, Ex. Sess., c. 203; 1980, c. 559.



§ 22.1-10. President

The Board shall elect from its membership a president for a term of two years.

Code 1950, § 22-13; 1971, Ex. Sess., c. 203; 1980, c. 559.



§ 22.1-11. Quorum

A majority of the members of the Board shall constitute a quorum for the transaction of business.

Code 1950, § 22-14; 1980, c. 559.



§ 22.1-12. Oath of office

Before entering upon the duties of office, a person appointed to the Board shall take and subscribe the oath prescribed for an officer of this Commonwealth as provided in Chapter 1 (§ 49-1 et seq.) of Title 49.

Code 1950, § 22-15; 1980, c. 559.



§ 22.1-13. Meetings

Meetings of the Board shall be held upon the call of the president or upon request of a majority of its members. The president shall give due notice to all the members of the time and place of all meetings. The place of meeting shall ordinarily be the office of the Superintendent of Public Instruction.

Code 1950, § 22-17; 1980, c. 559.



§ 22.1-14. Minutes

The minutes of each meeting of the Board shall be signed by the person presiding at such meeting.

Code 1950, § 22-18; 1980, c. 559.



§ 22.1-15. Repealed

Repealed by Acts 1980, c. 728.



§ 22.1-16. Bylaws and regulations generally

The Board of Education may adopt bylaws for its own government and promulgate such regulations as may be necessary to carry out its powers and duties and the provisions of this title.

Code 1950, § 22-19; 1971, Ex. Sess., c. 203; 1980, c. 559.



§ 22.1-16.1. Board to establish regulations regarding human research

The Board shall promulgate regulations pursuant to the Administrative Process Act (§ 2.2-4000 et seq.) to effectuate the provisions of Chapter 5.1 (§ 32.1-162.16 et seq.) of Title 32.1 for human research, as defined in § 32.1-162.16, to be conducted or authorized by the Department of Education or any public schools including the Virginia Schools for the Deaf and the Blind or any proprietary schools certified by the Board. The regulations shall require the human research committee to submit to the Governor, the General Assembly, and the Superintendent of Public Instruction or his designee at least annually a report on the human research projects reviewed and approved by the committee and shall require the committee to report any significant deviations from the proposals as approved.

1992, c. 603 .



§ 22.1-16.2. Child identification kits; child protection kits

The Board of Education shall develop, in cooperation with private entities, a program to provide parental access to child identification kits. The Board shall inform local school divisions about the availability of child protection kits from private entities and encourage the participation of private entities. The kits may include instructions and materials that may be used to compile identification information about the child, including a current photo, fingerprints, DNA samples, and important medical information and instructions for the proper safekeeping of the kit. In no case shall such kits be held for safekeeping by any school, school board, or other public entity.

2003, cc. 83, 86.



§ 22.1-16.3. Cooperation with other state agencies regarding students placed in group homes or residential facilities having educational programs

A. In addition to the requirement to cooperate with other state departments in licensing and certification of residential schools for students with disabilities, the Department of Education shall cooperate with other state departments in fulfilling their respective licensing and certification responsibilities and in reducing and simplifying the regulations involved in the licensing and certification of group homes and residential facilities for children when such homes or facilities include an educational program. The Board shall promulgate regulations allowing the Department of Education to so assist and cooperate with other state departments.

B. The Board's regulations shall address the services required to be provided in such homes and facilities as it may deem appropriate to ensure the education and safety of the students. In addition, the Board's regulations shall include, but shall not be limited to (i) specifications for the structure and accommodations of such homes or facilities according to the needs of the children to be placed; (ii) rules concerning allowable activities, local government and home- or facility-imposed curfews, and study, recreational, and bedtime hours; and (iii) a requirement that each home or facility have a community liaison who shall be responsible for facilitating cooperative relationships with the neighbors, the local school division, local law enforcement, local government officials, and the community at large.

2005, cc. 358, 471.



§ 22.1-16.4. Nutrition and physical activity best practices database

The Department of Education shall develop and maintain a nutrition and physical activity best practices database. The database shall contain the results of any wellness-related fitness testing done by local school divisions, as well as information on successful programs and policies implemented by local school divisions designed to improve nutrition and physical activity in the public schools. This information may include (i) a description of the program or policy, (ii) advice on implementation, (iii) any assessment of the program or policy, (iv) a contact person from the local school division, and (v) any other information the Department deems appropriate. The database shall be readily accessible to all local school divisions in the Commonwealth and the Department of Health. While the Board shall encourage local school divisions to submit information to the database, no school division shall be required to submit information.

2008, cc. 47, 398.



§ 22.1-16.5. Training materials on human trafficking

The Board, in collaboration with the Department of Social Services, shall provide awareness and training materials for local school division staff on human trafficking, including strategies for the prevention of trafficking of children.

2012, cc. 317, 370.



§ 22.1-17. Statements concerning regulations

Not less than sixty days prior to the adoption of any regulation affecting school divisions, the Board of Education and the Department of Education shall prepare a statement as to the administrative impact of such regulation on school divisions and the projected costs of implementation of and compliance with such regulation and shall send a copy thereof to each division superintendent.

Code 1950, § 22-19.01; 1976, c. 602; 1980, c. 559; 1988, c. 234.



§ 22.1-17.01. Definition of "intervener."

For the purposes of regulations promulgated by the Board of Education, "intervener" means an individual with knowledge and skill in the mode of communication of a deaf-blind student and who can communicate to the deaf-blind student what is occurring in the student's educational setting.

2013, c. 729.



§ 22.1-17.1. Regulations for reenrollment

The Board of Education, in cooperation with the Board of Juvenile Justice, shall promulgate regulations for the reenrollment in the public schools of children who have been in the custody of the Department of Juvenile Justice. Such regulations shall include the components required in a reenrollment plan and shall provide for consistency in the curricula, standards and policies between the educational programs required by this title, and those of the Board of Juvenile Justice.

1990, c. 797; 1991, c. 295; 1996, c. 1000; 2012, cc. 803, 835.



§ 22.1-17.2. Nursing education programs

The Board of Education and the Board of Nursing, or their representatives, shall, at least annually, develop and revise an interagency agreement relating to the regulation of public school nursing education programs. This memorandum of understanding shall establish a framework for cooperation in order to achieve consistency in the regulation of such programs. The duties and responsibilities of the Department of Education and the Board of Nursing for public school practical nursing and nurse aide education programs shall be set forth in the agreement. The agreement shall include, but need not be limited to, core curricula for the programs; administrative and clerical activities such as exchange of mailing labels, participation in site visits, reporting requirements, and information for newsletters; review and revision of the curricula materials; participation in inservice activities and state conferences; opportunity to participate in and comment on revisions of any relevant regulations; and communication procedures between the two state agencies and with the local school divisions.

1991, c. 629 .



§ 22.1-17.3. Identification of student internship programs

The Board of Education, together with the Department of Labor and Industry and the State Board for Community Colleges, shall identify student internship programs that may be eligible for exemptions from those federal and state laws and regulations for which exemptions are available for student apprenticeship programs. The Board of Education, the State Board for Community Colleges, and the Department shall also establish procedures by which such exemptions may be obtained for student internship programs.

1996, c. 150.



§ 22.1-17.4. Certain honorary diplomas to be issued under specific circumstances

A. Any veteran of World War II may apply to the Board of Education for a Commonwealth of Virginia World War II Veteran Honorary High School Diploma by filing, in compliance with Board guidelines, a statement declaring that:

1. During the years between 1939 and 1945, he served in any branch of the United States Armed Forces and was subsequently honorably discharged;

2. He was drafted or did enlist in the United States Armed Forces while still enrolled as a secondary school student in any school in any state or territory of the United States or any school located on or associated with a United States military base or embassy; and

3. He was unable to resume his secondary education upon returning to civilian life.

B. Any veteran of the Korean War may apply to the Board of Education for a Commonwealth of Virginia Korean War Veteran Honorary High School Diploma by filing, in compliance with Board guidelines, a statement declaring that:

1. During the years between 1950 and 1953, he served in any branch of the United States Armed Forces and was subsequently honorably discharged;

2. He enlisted in or was drafted into the United States Armed Forces while still enrolled as a secondary school student in any school in any state or territory of the United States or any school located on or associated with a United States military base or embassy; and

3. He was unable to resume his secondary education upon returning to civilian life.

C. Any veteran of the Vietnam War may apply to the Board of Education for a Commonwealth of Virginia Vietnam War Veteran Honorary High School Diploma by filing, in compliance with Board guidelines, a statement declaring that:

1. During the years between 1959 and 1975, he served in any branch of the United States Armed Forces and was subsequently honorably discharged;

2. He enlisted in or was drafted into the United States Armed Forces while still enrolled as a secondary school student in any school in any state or territory of the United States or any school located on or associated with a United States military base or embassy; and

3. He was unable to resume his secondary education upon returning to civilian life.

D. The Board of Education shall establish guidelines setting forth the timelines and procedures for applying for such diplomas. Upon the filing of the required statement in accordance with its guidelines, the Board of Education shall award the veteran either a Commonwealth of Virginia World War II Veteran Honorary High School Diploma, or a Commonwealth of Virginia Korean War Veteran Honorary High School Diploma, or a Commonwealth of Virginia Vietnam War Veteran Honorary High School Diploma. Such diplomas shall be delivered to eligible veterans during the first full week in September that has been designated, in accordance with § 2.2-3309.1, as the Virginia World War II Veterans Appreciation Week, or during the first full week in November that has been designated, in accordance with § 2.2-3309.1, as the Virginia Korean War Veterans Appreciation Week, or during the first full week in November that has been designated, in accordance with § 2.2-3310, as Vietnam War Memorial Dedication Week and Veterans' Recognition Week in the Commonwealth.

2001, c. 263; 2002, c. 162; 2009, c. 66.



§ 22.1-17.5. Public notice and comment regarding certain resource guides

In order to provide appropriate opportunity for input from the general public, parents, teachers, and local school boards, the Board of Education shall solicit public comment prior to revising or adopting Standards of Learning resource guides and lists of recommended textbooks in any Standards of Learning academic subject. Thirty days prior to soliciting public comment, the Board shall publish notice of its intended action. Interested parties shall be given reasonable opportunity to be heard and present information prior to final action of the Board.

The Board shall make such resource guides available for public inspection at least thirty days prior to final adoption or revision, as the case may be.

2001, c. 869.



§ 22.1-18. Report on education and standards of quality for school divisions; when submitted and effective

By December 1 of each year, the Board of Education shall submit to the Governor and the General Assembly a report on the condition and needs of public education in the Commonwealth and shall identify any school divisions and the specific schools therein that have failed to establish and maintain schools meeting the existing prescribed standards of quality. Such standards of quality shall be subject to revision only by the General Assembly, pursuant to Article VIII, Section 2 of the Constitution of Virginia. Such report shall include a complete listing of the current standards of quality for the Commonwealth's public schools, together with a justification for each particular standard, how long each such standard has been in its current form, and whether the Board recommends any change or addition to the standards of quality. Such report shall also include information regarding parent and student choice within each school division and any plans of such school divisions to increase school choice.

Code 1950, § 22-19.1; 1971, Ex. Sess., c. 160; 1973, c. 97; 1980, c. 559; 1984, c. 157; 2002, cc. 159, 253; 2013, c. 643; 2015, c. 386.



§ 22.1-18.01. Biennial review of the standards of quality required; budget estimates

A. To ensure the integrity of the standards of quality, the Board of Education shall, in even-numbered years, exercise its constitutional authority to determine and prescribe the standards, subject to revision only by the General Assembly, by reviewing the standards and either (i) proposing amendments to the standards or (ii) making a determination that no changes are necessary.

B. In any odd-numbered year following the year in which the Board proposes changes to the standards of quality, the budget estimates that are required to be reported pursuant to § 2.2-1504 shall take into consideration the Board's proposed standards of quality.

2002, c. 498; 2006, cc. 42, 130.



§ 22.1-18.1. Annual report on gifted education required; local advisory committee on gifted education

Each local school board shall submit the annual report, "Programs for Gifted Education," as required by Board regulations, to the Department of Education.

Each school board may appoint, in accordance with the regulations of the Board of Education, a local advisory committee on gifted education. A local advisory committee on gifted education shall annually review the local plan for the education of gifted students, including revisions, and determine the extent to which the plan for the previous year was implemented. The comments and recommendations of the local advisory committee on gifted education shall be submitted in writing directly to the school board and the superintendent.

A school board shall comply with Board regulations governing gifted education relative to the use of multiple criteria for the identification of gifted students.

With such funds as may be appropriated for this purpose, the Department of Education shall conduct an annual review of all local gifted education programs, on such date as it may determine, to ensure full implementation and compliance with federal and state laws and regulations governing gifted education. The Department may conduct the review as an on-site observation or require certification of compliance from the division superintendent.

1998, c. 879; 1999, c. 554; 2012, cc. 805, 836.



§ 22.1-19. Accreditation of elementary, middle, and high schools; nursery schools; recognition of certain organizations; child day center regulation

The Board shall provide for the accreditation of public elementary, middle, and high schools in accordance with standards prescribed by it. The Board may provide for the accreditation of private elementary, middle, and high schools in accordance with standards prescribed by it, taking reasonably into account the special circumstances and factors affecting such private schools. The Board in its discretion may recommend provisions for standards for private nursery schools. Any such accreditation shall be at the request of the private school only.

For the purposes of facilitating the transfer of academic credits for students who have attended private schools and are enrolling in public schools, and to meet the requirements of § 63.2-1717, the Board of Education shall authorize, in a manner it deems appropriate, the Virginia Council for Private Education to accredit private nursery, preschool, elementary, and secondary schools.

The Board shall promulgate accreditation regulations that incorporate, but may exceed, the regulations for child day centers promulgated by the State Board of Social Services, for those child day centers described in subdivision A 7 of § 63.2-1715.

Code 1950, § 22-21; 1954, c. 326; 1968, c. 281; 1980, c. 559; 1991, c. 178; 1993, cc. 730, 742; 2000, c. 535; 2012, cc. 803, 835.



§ 22.1-19.1. Action for violations related to secure mandatory tests

A. The Office of the Attorney General, on behalf of the Board of Education, may bring a cause of action in the circuit court having jurisdiction where the person resides or where the act occurred for injunctive relief, civil penalty, or both, against any person who knowingly and willfully commits any of the following acts related to secure mandatory tests required by the Board to be administered to students:

1. Permitting unauthorized access to secure test questions prior to testing;

2. Copying or reproducing all or any portion of any secure test booklet;

3. Divulging the contents of any portion of a secure test;

4. Altering test materials or examinees' responses in any way;

5. Creating or making available answer keys to secure tests;

6. Making a false certification on the test security form established by the Department of Education;

7. Excluding students from testing who are required to be assessed; or

8. Participating in, directing, aiding or abetting, or assisting in any of the acts prohibited in this section.

For the purpose of this subsection, "secure" means an item, question, or test that has not been made publicly available by the Department of Education.

B. Nothing in this section may be construed to prohibit or restrict the reasonable and necessary actions of the Board of Education, Superintendent of Public Instruction or the Department of Education or their agents or employees engaged in test development or selection, test form construction, standard setting, test scoring, reporting test scores, or any other related activities which, in the judgment of the Superintendent of Public Instruction or Board of Education, are necessary and appropriate.

C. Any person who violates any provisions of this section may be assessed a civil penalty not to exceed $1,000 for each violation. Furthermore, any person whose administrative or teaching license has been suspended or revoked pursuant to § 22.1-292.1 may be assessed a civil penalty for the same violation under this section and the reasonable costs of any review or investigation of a violation of test security.

All civil penalties paid to the Commonwealth pursuant to this section shall be deposited into the Literary Fund.

D. For the purpose of this section, "person" shall not mean a student enrolled in a public school.

2000, cc. 634, 659; 2004, cc. 939, 955; 2006, cc. 25, 95; 2011, c. 248.



§ 22.1-20. Retention of pupil personnel records

The Board of Education is authorized to promulgate regulations governing the retention of pupil personnel records in public schools.

Code 1950, § 22-53.1; 1968, c. 351; 1970, c. 154; 1980, c. 559.



§ 22.1-20.1. Powers and duties of the Board related to public broadcasting stations; disbursement of funds

A. As used in this section, unless the context requires a different meaning:

"Public broadcasting station" means any noncommercial, educational television or radio station that (i) is licensed and regulated by the Federal Communications Commission as a noncommercial, educational broadcasting station; (ii) is operated by a public agency or a nonprofit private foundation, corporation, or association; (iii) has offices and studios located in Virginia; and (iv) on or before January 1, 1997, was qualified to receive or was the recipient of a Virginia community service grant or other instructional television service funds, or, after January 1, 1997, until July 1, 2012, was qualified by the Virginia Public Broadcasting Board to receive state funds under standards and criteria established by the Virginia Public Broadcasting Board pursuant to law, or, after July 1, 2012, was qualified by the Board of Education in accordance with this section. Public broadcasting station shall not include any institution of higher education that produces or transmits distance education and other credit and noncredit television programs, unless such institution requests qualification as a public broadcasting station and the Board of Education approves its request.

B. The Board shall have the power and duty to:

1. Receive, allocate, and dispense funds appropriated by the General Assembly and funds received by the Board from other sources, subject to the approval of the Director of the Department of Planning and Budget;

2. Develop reasonable and fair formulas for allocating and distributing state funds and other funds of the Board to Virginia's public broadcasting stations consistent with the intent of such appropriations;

3. Apply for, accept, and receive grants of federal funds and funds from other public and private sources;

4. Adopt, administer, and apply standards and criteria by which the Board may permit television and radio stations to qualify as public broadcasting stations if those stations did not qualify for or receive Virginia community service grants or other instructional television service funds as of January 1, 1997, but otherwise qualify as such under the definition of a public broadcasting station in § 2.2-1122. To avoid unnecessary duplication of public broadcasting services, the Board shall consider: (i) the adequacy of existing programming, coverage, and other public broadcasting services in the geographic area to be served and the extent to which those services would be duplicated by an additional public broadcasting station and (ii) the sufficiency of funds administered by the Board to support existing or proposed public broadcasting stations;

5. Coordinate such strategic planning by the public broadcasting stations as the Board deems appropriate and identify and communicate to the Governor and the General Assembly the funding and other requirements of Virginia's public broadcasting stations; and

6. Enter into contracts with public broadcasting stations, state agencies and institutions, public schools, and private entities for goods and services.

C. The Director of the Department of Planning and Budget shall oversee and approve the disbursement of all funds appropriated to the Board for the purposes enumerated in this section. Upon approval, the funds of the Board shall be disbursed for the following general purposes:

1. Annual operating-grant-funding to public broadcasting stations for developing, acquiring, producing, and distributing programs and related services that support local needs of preschool and adult education; disseminating information to the citizenry regarding the government and its affairs; promoting tourism and enhancing the Commonwealth's economic development; and supporting other programs that inform, educate, and entertain the citizenry with noncommercial programming.

2. Annual contract-funding to public broadcasting stations to regionally manage and provide programming and related services that directly support the instructional activities of local schools and home educators.

3. Matching-capital-funding to public broadcasting stations for construction and equipment modernization to keep Virginia stations consistent with industry standards.

4. Funding for specific programs and projects to be provided by a public broadcasting station that may not be included in another funding category.

2012, cc. 803, 835.



§ 22.1-20.2. Student data security

A. The Department of Education shall develop, in collaboration with the Virginia Information Technologies Agency, and update regularly but in no case less than annually, a model data security plan for the protection of student data held by school divisions. Such model plan shall include (i) guidelines for access to student data and student data systems, including guidelines for authentication of authorized access; (ii) privacy compliance standards; (iii) privacy and security audits; (iv) procedures to follow in the event of a breach of student data; and (v) data retention and disposition policies. The model plan and any updates shall be made available to every school division.

B. The Department of Education shall designate a chief data security officer, with such state funds as made available, to assist school divisions, upon request, with the development and implementation of their own data security plans and to develop best practice recommendations regarding the use, retention, and protection of student data.

2015, c. 561.



§ 22.1-21. Appointment and qualification

The Superintendent of Public Instruction shall be appointed by the Governor, after consultation with the Board of Education among others, subject to confirmation by the General Assembly, for a term coincident with that of the Governor making the appointment. Any vacancy shall be filled in the same manner. The Superintendent of Public Instruction shall be an experienced educator.

Code 1950, § 22-22; 1977, c. 542; 1980, c. 559.



§ 22.1-22. Oath of office

Before entering upon the duties of his office, the Superintendent of Public Instruction shall take and subscribe the oath prescribed for an officer of this Commonwealth as provided in Chapter 1 (§ 49-1 et seq.) of Title 49.

Code 1950, § 22-24; 1980, c. 559.



§ 22.1-23. Duties in general

The Superintendent of Public Instruction shall:

1. Serve as secretary of the Board of Education;

2. Provide such assistance in his office as shall be necessary for the proper and uniform enforcement of the provisions of the school laws in cooperation with the local school authorities;

3. Prepare and furnish such forms for attendance officers, teachers and other school officials as are required by law;

4. (Expires July 1, 2020) At least annually, survey all local school divisions to identify critical shortages of teachers and administrative personnel by geographic area, by school division, or by subject matter, and report such critical shortages to each local school division and to the Virginia Retirement System;

5. Along with the State Health Commissioner, work to combat childhood obesity and other chronic health conditions that affect school-age children;

6. Designate an employee of the Department of Education to serve as its liaison to the State Council of Higher Education for Virginia and the State Board for Community Colleges; and

7. Perform such other duties as the Board of Education may prescribe.

Code 1950, §§ 22-25, 22-26, 22-28; 1980, c. 559; 2001, cc. 689, 700; 2007, cc. 43, 55; 2015, c. 140.



§ 22.1-24. Administration of "National School Lunch Act."

The Superintendent of Public Instruction is hereby designated as the "State Educational Agency" for the disbursement of funds received by the Commonwealth of Virginia under the provisions of Public Law 396, 79th Congress, known as the "National School Lunch Act" and any successor act or amendment thereto; and as such is authorized, empowered and directed to exercise the powers and perform the duties conferred and imposed by such act of Congress.

Code 1950, § 22-27; 1980, c. 559.



§ 22.1-25. How school divisions made

A. The Board of Education shall divide the Commonwealth into school divisions of such geographical area and school-age population as will promote the realization of the standards of quality required by of Article VIII, Section 2 of the Constitution of Virginia, subject to the following conditions:

1. The school divisions as they exist on July 1, 1978, shall be and remain the school divisions of the Commonwealth until further action of the Board of Education taken in accordance with the provisions of this section except that when a town becomes an independent city, the town shall also become a school division.

2. No school division shall be divided or consolidated without the consent of the school board thereof and the governing body of the county or city affected or, if a town comprises the school division, of the town council.

3. No change shall be made in the composition of any school division if such change conflicts with any joint resolution expressing the sense of the General Assembly with respect thereto adopted at the session next following January 1 of the year in which the composition of such school division is to be changed.

B. Notice of any change in the composition of a school division proposed by the Board of Education shall be given by the Superintendent of Public Instruction, on or before January 1 of the year in which the composition of such school division is to be changed, to the clerks of the school board and of the governing body involved and to each member of the General Assembly.

C. Subject to the conditions set forth in subsection A, the Board of Education shall consider the following criteria in determining appropriate school divisions:

1. The school-age population of the school division proposed to be divided or consolidated.

2. The potential of the proposed school division to facilitate the offering of a comprehensive program for kindergarten through grade 12 at the level of the established standards of quality.

3. The potential of the proposed school division to promote efficiency in the use of school facilities and school personnel and economy in operation.

4. Anticipated increase or decrease in the number of children of school age in the proposed school division.

5. Geographical area and topographical features as they relate to existing or available transportation facilities designed to render reasonable access by pupils to existing or contemplated school facilities.

6. The ability of each existing school division to meet the standards of quality with its own resources and facilities or in cooperation with another school division or divisions if arrangements for such cooperation have been made.

D. Consistent with the authority of the Board pursuant to Article VIII, Section 5 of the Constitution of Virginia to designate school divisions in the Commonwealth of such geographic size and school-age population as will best promote the realization of the standards of quality, local school boards may submit proposals for the consolidation of school divisions to the Board of Education. Prior to the submission of a consolidation proposal, the submitting school board shall give notice to the public and shall conduct one or more public hearings.

School divisions submitting proposals for consolidation shall include such information and data as may be necessary to support their proposal, including (i) the criteria set forth in subsection C; (ii) evidence of the cost savings to be realized by such consolidation; (iii) a plan for the transfer of title to school board property to the resulting combined school board governing the consolidated division; (iv) procedures and a schedule for the proposed consolidation, including completion of current division superintendent and school board member terms; (v) a plan for proportional school board representation of the localities comprising the new school division, including details regarding the appointment or election processes currently ensuring such representation and other information as may be necessary to evidence compliance with federal and state laws governing voting rights; and (vi) evidence of local support for the proposed consolidation.

For five years following completion of such consolidation, the computation of the state and local share for an educational program meeting the standards of quality for school divisions resulting from consolidations approved pursuant to this subsection shall be the lower composite index of local ability-to-pay of the applicant school divisions, as provided in the appropriation act.

Code 1950, § 22-30.1; 1978, c. 456; 1980, c. 559; 2004, c. 917; 2013, cc. 644, 805; 2015, c. 369.



§ 22.1-26. Joint and regional schools; regional public charter schools

A. Two or more school boards may, with the consent of the State Board, establish joint or regional schools, including regional public charter schools as defined in § 22.1-212.5, comprehensive schools offering all-day academic programs and career and technical education, and regional residential charter schools for at-risk pupils, for the use of their respective school divisions and may jointly purchase, take, hold, lease, convey and condemn both real and personal property for such joint, regional, or regional public charter schools. The school boards, acting jointly, shall have the same power of condemnation as other school boards except that land so condemned shall not be in excess of 30 acres for the use of any one joint or regional school. The title to all property acquired for such purposes shall vest jointly in the school boards in such respective proportions as the school boards may determine, and the schools shall be managed and controlled by the school boards jointly, in accordance with such regulations as are promulgated by the State Board. With the approval of the participating school boards and the respective local governing bodies, title to property acquired for a joint school shall be vested in the governing body of such school. The school boards operating a regional public charter school shall determine the school division to which any regional public charter school is assigned for the purposes of any restrictions on the number of public charter schools imposed by § 22.1-212.11.

B. Effective July 1, 2008, joint, regional, or regional charter schools in operation prior to the promulgation of new regulations may request a waiver of the new regulation requirements. This waiver request shall be submitted to the Board of Education on a form and in a manner prescribed by the Board. If the Board of Education grants the waiver request, the approved school shall continue to operate under the previous regulations.

C. Consistent with the provisions of this section, two or more school boards may, with the consent of the State Board, establish joint or regional schools, including regional public charter schools, to serve as high schools offering (i) in addition to a comprehensive high school curriculum, specialized training to students desiring to pursue careers in law enforcement, fire fighting, emergency and rescue services, and other occupations addressing public safety and welfare; or (ii) a specialized curriculum leading to a high school diploma and a postsecondary credential, such as industry certification, career certificate, or degree; or (iii) both.

Such schools described in clause (i) may be designed to incorporate the instructional services of retired or disabled emergency, fire, rescue, and law-enforcement personnel and internships with local agencies and organizations providing such emergency, fire, rescue, and law-enforcement services.

The relevant school boards operating schools described in clause (ii) may, by agreement, establish alternative schedules for the delivery of instruction that may include alternatives to standard school day and year requirements, subject to the issuance of any necessary waivers by the Board of Education pursuant to § 22.1-79.1 and relevant Board regulations. Such school boards may contract with an accredited institution of higher education or other postsecondary school licensed or certified by the Board of Education or the State Council of Higher Education, as the case may be, pursuant to Chapter 16 (§ 22.1-319 et seq.) of this title or Chapter 21.1 (§ 23-276.1 et seq.) of Title 23, to deliver such instruction, which may include specialized instruction and training for students who are eligible to enroll in public high schools, consistent with §§ 22.1-3, 22.1-5, and 22.1-213.

D. Joint or regional schools, such as academic year Governor's Schools, may set the school calendar so that the first day students are required to attend school shall comport with the calendar of any of the participating school divisions, including those granted a waiver, as prescribed in § 22.1-79.1. Such calendar must be approved by the governing board of the joint or regional school.

Code 1950, § 22-7; 1954, c. 638; 1980, c. 559; 1999, c. 449; 2000, cc. 631, 712, 1028; 2002, c. 366; 2003, c. 165; 2004, c. 256; 2007, c. 45; 2008, c. 49.



§ 22.1-26.1. Agreements for satellite classrooms

A. School boards may enter into agreements with private business and industry for the establishment, installation, renovation, remodeling, or construction of satellite classrooms for grades kindergarten through three on a site owned by the business or industry and leased to the school board at no cost.

The local school board may adopt procedures for the enrollment of children of employees of the private industry who reside outside the attendance zone for such classrooms. Such procedures shall be designed to ensure compliance with all federal and state laws and regulations and constitutional provisions prohibiting discrimination that are applicable to public schools and with any court-ordered desegregation plan in effect for the school division.

Agreements for such satellite classrooms shall include, among other things:

1. A detailed description of the satellite site, the site development necessary for new construction, remodeling, or renovation for the accomplishment of the project, and any facility to be constructed.

2. A plan for the reimbursement of the school division by the private industry or business upon premature termination of any such lease agreement.

3. An enrollment plan, including grade levels to be served.

4. A description of any waivers to be requested from the Board of Education for the operation of such satellite classrooms.

B. The relevant governing body may, by ordinance duly adopted, exempt in whole or in part from any and all taxes authorized pursuant to Chapter 37 (§ 58.1-3700 et seq.) of Title 58.1, private businesses and industries entering into agreements pursuant to this section.

2002, c. 717.



§ 22.1-27. Contracts to furnish facilities and services

A. A school board may enter into a contract with the school board of an adjacent school division for furnishing public school facilities and for school services.

B. Any contract for services may stipulate that the school division which is receiving services may have a representative on the school board of the school division which is providing services with the approval of the governing bodies of each political subdivision involved. For the term of the contract, any such representative shall have all the rights, duties and responsibilities of the members of the school board of the division providing services, including compensation as set forth by law, but he shall not participate in or vote on any matter involving the continuation of such school services or the interpretation or construction of the provisions of or amendment to or continuation of the contract.

C. Any such representative shall be appointed in the same manner as the members of the school board of the school division which is receiving services and may be a member of such school board. The representative shall serve a term of four years beginning the first day of July following his appointment. However, if the contract goes into effect on a date other than July 1, the term of the initial representative shall commence on the effective date of the contract and shall expire on the fourth June 30 following his appointment.

1980, c. 559; 1989, c. 197 .



§ 22.1-27.1. Repealed

Repealed by Acts 2015, c. 369, cl. 2.



§ 22.1-28. Supervision of schools in each division vested in school board

The supervision of schools in each school division shall be vested in a school board selected as provided in this chapter or as otherwise provided by law.

1980, c. 559.



§ 22.1-29. Qualifications of members

Each person appointed or elected to a school board shall, at the time of his appointment or election, be a qualified voter and a bona fide resident of the district from which he is selected if appointment or election is by district or of the school division if appointment or election is at large; and if he shall cease to be a resident of such district or school division, his position on the school board shall be deemed vacant.

Code 1950, §§ 22-68, 22-90; 1959, Ex. Sess., c. 78; 1969, Ex. Sess., c. 25; 1980, c. 559; 1997, c. 727.



§ 22.1-29.1. Public hearing before appointment of school board members

At least seven days prior to the appointment of any school board member pursuant to the provisions of this chapter, of §§ 15.2-410, 15.2-531, 15.2-627 or § 15.2-837, or of any municipal charter, the appointing authority shall hold one or more public hearings to receive the views of citizens within the school division. The appointing authority shall cause public notice to be given at least ten days prior to any hearing by publication in a newspaper having a general circulation within the school division. No nominee or applicant whose name has not been considered at a public hearing shall be appointed as a school board member.

1985, c. 423; 1987, c. 430.



§ 22.1-30. Certain officers may not act on school board or serve as tie breaker

A. No state, county, city or town officer, no deputy of any such officer, no member of the governing body of a county, city or town, no employee of a school board, and no father, mother, brother, sister, spouse, son, daughter, son-in-law, daughter-in-law, sister-in-law or brother-in-law of a member of the county governing body may, during his term of office, be appointed as a member of the school board for such county, city or town or as tie breaker for such school board except:

1. Local directors of social services;

2. Commissioners in chancery;

3. Commissioners of accounts;

4. Registrars of vital records and health statistics;

5. Notaries public;

6. Clerks and employees of the federal government in the District of Columbia;

7. Medical examiners;

8. Officers and employees of the District of Columbia;

9. In Northumberland County, oyster inspectors;

10. In Lunenburg County, members of the county library board and members of the local board of social services;

11. Auxiliary deputy sheriffs and auxiliary police officers receiving less than five dollars in annual compensation;

12. Members of the town councils serving towns within Craig, Giles and Wise Counties; and

13. Public defenders.

B. Nothing in this section shall be construed to prohibit the election of deputies of constitutional officers to school board membership, consistent with federal law and regulation.

Code 1950, §§ 22-69, 22-92; 1973, c. 63; 1980, c. 559; 1986, c. 260; 1990, c. 111; 1991, cc. 140, 163; 1993, c. 352; 1994, c. 723; 1995, c. 290; 2002, c. 747.



§ 22.1-31. Oath

Before entering upon the duties of office, each person appointed to a school board shall take and subscribe the oath prescribed for an officer of this Commonwealth as provided in Chapter 1 (§ 49-1 et seq.) of Title 49.

Code 1950, §§ 22-66, 22-91; 1980, c. 559.



§ 22.1-32. Salary of members

A. Any elected school board may pay each of its members an annual salary that is consistent with the salary procedures and no more than the salary limits provided for local governments in Article 1.1 (§ 15.2-1414.1 et seq.) of Chapter 14 of Title 15.2 or as provided by charter. However, any elected school board of a school division comprised of a county having the county manager plan of government, as provided in § 15.2-702.1 may, after a public hearing pursuant to notice in the manner provided in subdivision 8 of § 22.1-79, set the annual salary of its members at no more than $25,000, except that the annual salary of the chairman, vice-chairman, or both, may exceed $25,000.

B. The appointed school board of the following counties may pay each of its members an annual salary not to exceed the limits hereinafter set forth:

Accomack -- $3,000.00;

Alleghany -- $1,500.00;

Amherst -- $2,200.00;

Brunswick -- $1,800.00;

Cumberland -- $3,600.00;

Essex -- $1,800.00;

Greensville -- $1,800.00;

Hanover -- $8,000.00;

Isle of Wight -- $4,000.00;

Northampton -- $3,000.00;

Prince Edward -- $2,400.00;

Richmond -- $5,000.00;

Southampton -- $5,300.00.

C. The appointed school board of the following cities and towns may pay each of its members an annual salary not to exceed the limits hereinafter set forth:

Charlottesville -- $3,000.00;

Covington -- $1,500.00;

Danville -- $600.00;

Emporia -- $240.00;

Fries -- $240.00;

Hopewell -- $3,600.00;

Lexington -- $600.00;

Lynchburg -- $2,400.00;

Manassas Park -- $3,000.00;

Martinsville -- $2,400.00;

Norfolk -- $3,000.00;

Poquoson -- $3,000.00;

Roanoke -- $4,200.00;

Salem -- $4,800.00;

South Boston -- $600.00.

D. Any school board may, in its discretion, pay the chairman of the school board an additional salary not exceeding $2,000 per year upon passage of an appropriate resolution by (i) the school board whose membership is elected in whole or in part or (ii) the governing body of the appropriate county, city, or town whose school board is comprised solely of appointed members.

E. Any school board may in its discretion pay each of its members mileage for use of a private vehicle in attending meetings of the school board and in conducting other official business of the school board. Its members may be reimbursed for private transportation at a rate not to exceed that which is authorized for persons traveling on state business in accordance with § 2.2-2825. Whatever rate is paid, however, shall be the same for school board members and employees of the board.

F. No appointed school board shall request the General Assembly's consideration of an increase in its annual salary limit as established in subsections B and C unless such school board has taken an affirmative vote on the requested increase. Further, no elected school board shall be awarded a salary increase, unless, upon an affirmative vote by such school board, a specific salary increase shall be approved. Local school boards shall adopt such increases according to the following procedures:

1. A local school board representing a county may establish a salary increase prior to July 1 of any year in which members are to be elected or appointed, or, if such school board is elected or appointed for staggered terms, prior to July 1 of any year in which at least 40 percent of such members are to be elected or appointed. However, a school board serving a county having the county manager plan of government and whose membership totals five may establish a salary increase prior to July 1 in any year in which two of the five members are to be elected or appointed. Such increase shall become effective on January 1 of the following year.

2. A local school board representing a city or town may establish a salary increase prior to December 31 in any year preceding a year in which members are to be elected or appointed. Such increase shall become effective on July 1 of the year in which the election or appointment occurs if the election or appointment occurs prior to July 1 and shall be become effective January 1 of the following year if the election or appointment occurs after June 30.

No salary increase may become effective during an incumbent member's term of office; however, this restriction shall not apply if the school board members are elected or appointed for staggered terms.

Code 1950, § 22-67.2; 1950, pp. 465, 490; 1952, c. 170; 1954, cc. 206, 709; 1956, c. 317; 1956, Ex. Sess., cc. 5, 44; 1958, c. 375; 1960, c. 217; 1962, c. 223; 1964, c. 166; 1966, c. 82; 1968, c. 731; 1970, c. 498; 1971, Ex. Sess., c. 93; 1972, c. 623; 1973, c. 153; 1974, cc. 158, 197; 1975, c. 468; 1976, cc. 127, 176; 1977, cc. 389, 512; 1978, c. 488; 1979, c. 237; 1980, c. 559; 1981, c. 482; 1982, c. 488; 1983, c. 562; 1984, c. 483; 1985, c. 493; 1986, cc. 446, 486; 1987, c. 348; 1988, cc. 567, 582; 1989, cc. 464, 504; 1990, cc. 805, 878; 1991, c. 279; 1992, c. 406; 1993, cc. 658, 783; 1994, cc. 847, 900; 1995, c. 487; 1996, cc. 898, 1041; 1997, cc. 233, 366; 1998, cc. 309, 395, 600, 872; 1999, cc. 423, 656, 689; 2000, cc. 721, 738; 2001, cc. 603, 607; 2002, cc. 669, 733, 739; 2003, cc. 175, 713; 2004, cc. 179, 199; 2005, cc. 489, 536; 2006, cc. 126, 840; 2007, c. 53; 2010, c. 723; 2013, c. 278.



§ 22.1-33. Special districts continued

Special town school districts which now exist for the purposes of representation on division school boards shall continue.

Code 1950, § 22-43; 1954, c. 638; 1964, c. 490; 1971, Ex. Sess., c. 225; 1980, c. 559.



§ 22.1-34. Application of article

The school board in each county constituting a school division, except a county to which the provisions of §§ 15.2-410, 15.2-531, 15.2-627, 15.2-837 or § 22.1-44 are applicable, shall be selected as provided in this article.

1980, c. 559.



§ 22.1-35. School board selection commission

In each county to which the provisions of this article are applicable there shall be a school board selection commission composed of three members appointed from the county at large or, upon the request of the county governing body, one member appointed from each election district of such county. Members shall be qualified voters, shall reside in the county and shall not be county or state officers. Members shall be appointed by the circuit court of the county within thirty days after the first day of July, 1950, and every four years thereafter. Any vacancy occurring other than by expiration of term shall be filled by the circuit court within thirty days after the vacancy occurs. Each member shall receive twenty-five dollars for each day actually engaged in the performance of duties as such member, to be paid out of the funds of the school board. No person regularly employed by the school board of the division shall be eligible to serve on or as clerk of such school board selection commission.

Code 1950, § 22-60; 1956, c. 365; 1959, Ex. Sess., c. 79, § 1; 1972, cc. 224, 665; 1973, c. 275; 1980, c. 559.



§ 22.1-36. Composition of school board; to be appointed by commission

The county school board shall consist of the same number of members from each magisterial district or, if the provisions of subsection C of § 15.2-1211 are applicable, election district in the county as there are members of the board of supervisors from each such district in the county. Each school board member shall be appointed by the school board selection commission. In addition to the members selected by districts, the governing body may authorize the school board selection commission to appoint no more than two members from the county at large.

Code 1950, § 22-61; 1969, Ex. Sess., c. 25; 1970, c. 88; 1971, Ex. Sess., c. 225; 1972, c. 137; 1980, c. 559.



§ 22.1-36.1. Composition of school board in certain cases

Notwithstanding any other provision of law, when a county contains a town that is a separate school division, the school board for such county, regardless of whether it is elected or appointed, shall have no member representing such town. Instead, the county school board shall be comprised of one member elected or appointed from all of the election districts other than districts which have more than five percent of town residents, and an additional member elected or appointed at large from the entire county, excluding the town.

1993, c. 220; 1995, c. 316; 2002, cc. 146, 269.



§ 22.1-37. Notice by commission of meeting for appointment

Before any appointment is made by the school board selection commission, it shall give notice, by publication once a week for four successive weeks in a newspaper having general circulation in such county, of the time and place of any meeting for the purpose of appointing the members of the county school board. Such notice shall be given whether the appointment is of a member or members of the county school board for the full term of office as provided by law or of a member to fill a vacancy occurring in the membership of the county school board or of a member from a new school district.

Code 1950, § 22-62; 1954, c. 638; 1980, c. 559; 1984, c. 131.



§ 22.1-38. Terms of members of school board

Within sixty days prior to July 1 in each and every year, the school board selection commission shall appoint, for terms of four years beginning July 1 next following their appointment, successors to the members of the county school board whose terms of office expire on June 30 of such year.

In any county having five or more districts in which it is found by the school board selection commission that it is not in the best interest of the schools for the terms of the school board members from two certain districts to expire simultaneously and such terms have been so expiring, the commission may, on the next occasion thereafter for appointing successors to the school board members from such two districts, appoint the member from one of such districts for a term of one year with appointments thereafter to be made for terms of four years.

Code 1950, § 22-64; 1958, c. 515; 1980, c. 559.



§ 22.1-38.1. Provisions for school board where division consolidated as result of certain governmental consolidations

A. Notwithstanding the provisions of §§ 22.1-38 and 22.1-57 or any other statutory provision, in any consolidation of school divisions comprised of single cities and single counties, which consolidation constitutes a part of a governmental consolidation resulting in the formation of a consolidated county and a tier-city, the consolidation agreement may provide as follows:

1. The effective date for consolidation of school divisions may be prior or subsequent to the effective date for general governmental consolidation.

2. Initial members of the consolidated school board selection committee may be selected as provided in § 22.1-35 from the consolidating divisions at any time after certification by the appropriate electoral boards of approval by referendum of the consolidation plan.

3. Initial members of the consolidated school board may be selected to assume office at any agreed time prior to the effective date for consolidation of school divisions, only for such of the following limited purposes as may be provided by the consolidation agreement or plan:

a. Organization of itself and election of one of its members as chairman.

b. Preparation and approval of an initial budget applicable to the newly consolidated school divisions.

c. Preparation of job descriptions, pay ranges and qualifications for each position in the consolidated school division.

d. Hiring of individuals to hold each position in the consolidated school division.

e. Designation of school attendance zones.

f. Allocation of office space and furniture to accommodate the administrative staff of the consolidated school division.

g. Preparation of seniority lists and reductions in force policy.

h. Approval of initial curriculum, grading systems, and all such forms of records as may be required.

i. Adoption of a transportation plan for the consolidated school division.

B. Any member of a school board of a consolidating school division may be appointed to the consolidated school board, and for the limited time period as provided in the consolidation agreement may hold both offices.

C. Upon the effective date of consolidation of school divisions, all school board members shall assume full powers, duties, rights and responsibilities of their offices.

1984, c. 695.



§ 22.1-39. Vacancies in school board

Vacancies occurring in the membership of the county school board shall be filled for the unexpired term by the school board selection commission.

Code 1950, § 22-65; 1980, c. 559.



§ 22.1-40. Appointment of tie breaker

The school board selection commission may, at the option of the governing body of the county, appoint a qualified voter who is a resident of the county to cast the deciding vote in case of a tie vote of the school board as provided in § 22.1-75. The term of office of each tie breaker so appointed shall be four years whether the appointment is to fill a vacancy caused by expiration of term or otherwise. The commission shall give the notice required by § 22.1-37 before appointing any tie breaker.

1980, c. 559; 1981, c. 246.



§ 22.1-41. Application of article

The provisions of this article shall be applicable in any county constituting a school division except a county to which the provisions of §§ 15.2-410, 15.2-531, 15.2-627 or § 15.2-837 are applicable.

1980, c. 559.



§ 22.1-42. Referendum on changing method of selection of members of school board

Upon a petition filed with the circuit court of any county to which the provisions of this article are applicable signed by a number of registered voters of the county equal to fifteen per centum of the number of votes cast in the county in the preceding presidential election asking that a referendum be held on the question of changing the method of selection of members of the county school board, the court shall, by order entered of record, require the regular election officials on the day fixed in such order to open the polls and take the sense of the qualified voters of the county on the question printed on the ballot as herein provided. The clerk of the county shall cause a notice of such referendum to be published in some newspaper published or having a general circulation in the county once a week for three successive weeks prior to such referendum and shall post a copy of such notice during the same time at the front door of the courthouse of the county.

In lieu of such petition, the Board of Supervisors of Isle of Wight County or Roanoke County may cause to be passed a resolution requesting that such referendum be held; provided that prior to the passage of such resolution the Board of Supervisors shall hold a public hearing on the question of such referendum. The resolution shall be filed with the circuit court and upon receipt thereof, the court shall proceed as in the case of a petition.

The ballots used in the referendum shall be printed as follows:

"Shall the present method of selecting the members of the county school board be changed from appointment by the School Board Selection Commission to appointment by the governing body of the county?

Yes [ ]

No [ ]"

The ballots shall be counted, returns made and canvassed as in other elections, and the results certified by the electoral board to the State Board of Elections, the clerk of the county and the circuit court; and the court shall enter of record the results of such referendum.

Code 1950, § 22-79.4; 1970, c. 126; 1975, cc. 517, 567; 1979, c. 10; 1980, c. 559; 1992, c. 354 .



§ 22.1-43. Abolition of school board selection commission

If the majority of votes cast in the referendum held as provided in § 22.1-42 shall be for the proposition, the school board selection commission of the county shall be abolished. If the majority of the votes cast shall be against the proposition, the school board selection commission shall be retained.

Code 1950, § 22-79.5; 1970, c. 126; 1980, c. 559.



§ 22.1-44. Appointment of school board members and tie breaker by county governing body; terms; vacancies

If, in a referendum held as provided in § 22.1-42, it shall be determined that the members of the county school board shall be appointed by the governing body of the county, such governing body shall, by majority vote, thereafter appoint all members of the school board and the tie breaker, if any. Members of the school board and the tie breaker in office at the time of the referendum shall complete their terms and their successors shall be appointed by the governing body. The governing body shall determine whether the office of the tie breaker shall continue after the expiration of the term of the incumbent. Appointments of school board members and tie breakers, if any, shall be made at public meetings. The terms of office of the members of the county school board shall continue to be four years. Vacancies in the office of members of the county school board occurring other than by expiration of term shall be filled by appointment by the governing body for the unexpired terms. The term of office of the tie breaker, if any, shall continue to be four years. Any appointment to fill a vacancy in the office of tie breaker, if any, whether or not by expiration of term, shall be for a four-year term.

The school board shall consist of the same number of members from each magisterial or election district as is provided in § 22.1-36. The governing body of the county may appoint no more than two additional members from the county at large.

Code 1950, §§ 22-61, 22-79.1, 22-79.3; 1969, Ex. Sess., c. 25; 1970, cc. 88, 126; 1971, Ex. Sess., c. 225; 1972, c. 137; 1980, c. 559; 1981, c. 246.



§ 22.1-45. Referendum to revert to appointment by school board selection commission

A. Upon a petition (i) filed with the circuit court of any county which has changed the method of appointment of the members of the school board to appointment by the governing body as a result of a referendum as provided in this article or former §§ 22-79.1 through 22-79.6, (ii) signed by a number of registered voters of the county equal to fifteen per centum of the number of votes cast in the county in the preceding presidential election, and (iii) asking that a referendum be held on the question of changing the method of selection of members of the county school board, the court shall, by order entered of record, require the regular election officials on the day fixed in such order to open the polls and take the sense of the qualified voters of the county on the question printed on the ballot as herein provided. The clerk of the county shall cause a notice of such referendum to be published in some newspaper published or having a general circulation in the county once a week for three successive weeks prior to such referendum and shall post a copy of such notice during the same time at the front door of the courthouse of the county. The ballots used in such referendum shall be printed as follows:

"Shall the present method of selecting the members of the county school board be changed from appointment by the governing body of the county to appointment by a school board selection commission?

Yes [ ]

No [ ]"

The ballots shall be counted, returns made and canvassed as in other elections, and the results certified by the electoral board to the State Board of Elections, the clerk of the county and the circuit court; and the court shall enter of record the results of such referendum.

B. If the majority of the votes cast in such referendum shall be for the proposition, a school board selection commission shall be appointed as provided in § 22.1-35 and the commission shall appoint the members of the county school board and the tie breaker as provided in Article 2 (§ 22.1-34 et seq.) of this chapter as the terms of the incumbents expire or as vacancies otherwise occur.

If a majority of the votes cast in such referendum are against the proposition, the members of the school board and the tie breaker shall continue to be appointed by the governing body as provided in this article.

1980, c. 559.



§ 22.1-46. Limitation on time of holding subsequent referendum

Regardless of its results, following any referendum provided for in this article, no further such referendum shall be held within four years thereafter.

Code 1950, § 22-79.6; 1970, c. 126; 1980, c. 559.



§ 22.1-47. Composition of boards; appointment and terms; tie breakers

The school board of a school division composed of a county having a county manager plan form of government provided for in Article 2 (§ 15.2-702 et seq.) of Chapter 7 of Title 15.2 shall be composed of not less than three nor more than seven members who shall be chosen by the board of county supervisors. The exact number of members shall be determined by the board of county supervisors. Each member shall be appointed for a term of four years provided that initial appointments may be for such terms as will stagger the expiration of terms and that appointments to fill vacancies other than by expiration of term shall be for the unexpired term. The governing body of the county may also appoint a resident of the county to cast the deciding vote in case of a tie vote of the school board as provided in § 22.1-75. Each tie breaker, if any, shall be appointed for a four-year term whether the appointment is to fill a vacancy caused by expiration of term or otherwise. It is further provided that those counties having a county board form of government as contained in Chapter 4 (§ 15.2-400 et seq.) of Title 15.2 shall select their school board as provided in § 15.2-410 as amended.

Code 1950, §§ 22-80, 22-83.1; 1956, c. 591; 1964, c. 100; 1980, c. 559; 1981, c. 246.



§ 22.1-47.1. Applicability

The provisions of Article 7 (§ 22.1-57.1 et seq.) of this chapter shall be applicable, except as otherwise specifically provided in this article, to any school division comprised of a county having the county manager plan of government.

1993, c. 88 .



§ 22.1-47.2. Petitions for a referendum on direct election of school board members

Petitions circulated pursuant to § 22.1-57.2 or § 22.1-57.4 may be circulated for a period not to exceed one calendar year. If the period from the date of the earliest signature to the latest signature exceeds one calendar year, all signatures shall be invalid.

At the time the petitions are filed, the petitions shall contain the required number of signatures of voters who are currently registered to vote in the county.

Persons signing petitions for a referendum to be held at the November 1994 general election and on subsequent November general election dates shall date their signatures on the petitions.

Any petition circulated pursuant to § 22.1-57.2 or this article which calls for a November 1993 referendum (i) shall not be subject to the requirements of this section that the signatures be dated and that the petition be circulated no longer than one calendar year and (ii) may be circulated for signatures in both 1992 and 1993.

1993, c. 88.



§ 22.1-47.3. Transition from appointed to elected school board

If the change to an elected school board is approved by the voters, the appointed members of the school board in office at the time of the referendum approving the change shall continue in office for the balance of their appointed terms except that each term shall expire on the December 31 immediately succeeding the June 30 expiration date for the appointed term. In the event of a vacancy in an unexpired term of any appointed school board member, a replacement shall be elected at the next regularly scheduled general election to fill the remainder of the term. No special election shall be held, however, if the general election at which it is to be held is scheduled in the year in which the term expires.

At the first and each succeeding November election, one school board member shall be elected for each position on the school board occupied by an appointed member whose term expires the following December 31 until the school board is composed entirely of elected members. Successor school board members shall be elected each November for four-year terms commencing on January 1 of the year following the election. The requirement of subsection B of § 22.1-57.3 that the same number of members of the governing body and school board be elected at each November election shall not be applicable.

1993, c. 88; 1996, c. 185.



§ 22.1-47.4. Benefits, expenses, and reimbursements for the school board members of certain county

An elected school board of a school division comprised of a county having the county manager plan of government may, in accordance with the procedures applicable to the setting of its salary, grant itself fringe benefits, expenses, and reimbursements, or any of them, as it deems appropriate, and in the manner and form as such fringe benefits, expenses, and reimbursements are provided for school board employees. Such school board serving a county having the county manager plan of government whose membership totals five may establish such fringe benefits, expenses, and reimbursements by July 1 in any year in which two of the five members are to be elected. Any such fringe benefits, expenses, and reimbursements shall become effective on January 1 of the following year.

2004, c. 532; 2006, c. 126.



§ 22.1-48. Application of article

The provisions of this article shall be applicable in each city and town which constitutes a school division unless otherwise provided by its charter.

1980, c. 559.



§ 22.1-49. City school districts

As used in this article, "district" shall mean a school district. The school board of a city to which the provisions of this article are applicable shall have power, subject to the approval of the governing body of the city, to prescribe the number and boundaries of the school districts; but until such provision is made every such city which is not divided into wards shall constitute a single school district, and in every city which is divided into wards, each ward shall be a school district. The number and boundaries of districts shall be duly reported to the Superintendent of Public Instruction and recorded in his office and also in that of the clerk of the circuit court of the city.

Code 1950, § 22-44; 1980, c. 559.



§ 22.1-50. Appointment and term generally; vacancies

The school board of a school division composed of the city or town to which the provisions of this article are applicable shall be appointed by the governing body of such city or town and shall consist of three members for each district in such city or town. However, the school board of a school division composed of any city or town having only one district shall consist of five members. Members shall be appointed for three-year terms except that initial appointments shall be for such terms that the term of one member from each district expires each year. However, the additional two members of the school board of a school division composed of any city or town having only one district, who are appointed after July 1, 1992, shall be appointed for such terms that the terms of one or two members expire each year. The governing body may, by duly adopted ordinance, limit the number of consecutive terms served by school board members. Terms shall commence on July 1. A vacancy occurring on the school board at any time other than by expiration of term shall be filled by the governing body for the unexpired term. Within thirty days preceding July 1 of each year, the governing body shall appoint a successor to each member whose term expires on June 30 of that year, provided the office of that member has not been abolished in redistricting the city or town.

Code 1950, § 22-89; 1959, Ex. Sess., c. 78; 1972, c. 662; 1980, c. 559; 1991, c. 182; 1992, c. 182 .



§ 22.1-51. Appointment and terms in City of Norfolk

Notwithstanding the provisions of the charter of the City of Norfolk, the school board of the City of Norfolk shall consist of seven members to be appointed by the city council from the city at large. Members shall be appointed to serve for terms of three years beginning on July 1 except that initial appointments shall be staggered so that the terms of four members expire in odd-numbered years and the terms of three members expire in even-numbered years. Any vacancy occurring on the school board other than by expiration of term shall be filled by the council for the unexpired term.

Code 1950, § 22-89.1; 1959, Ex. Sess., c. 78; 1980, c. 559; 2014, cc. 5, 105.



§ 22.1-52. Application of article; single school board required

The provisions of this article shall be applicable to each school division which is composed of less than one county or city or part or all of more than one county or city. The supervision of schools in each such school division shall be vested in a single school board.

Code 1950, § 22-100.1; 1954, c. 391; 1971, Ex. Sess., c. 161; 1980, c. 559.



§ 22.1-53. How composed; appointment and terms of members; vacancies; tie breaker

A. The school board of each school division to which the provisions of this article are applicable shall be composed of no fewer than six nor more than nine members, the exact number to be determined by the governing body of the county or city if the school division is composed of less than one county or city or by agreement of the governing bodies of the counties and cities in the school division if composed of part or all of more than one county or city. Unless the governing bodies of the counties and cities in a school division composed of part or all of more than one county or city agree upon some other equitable and reasonable criteria, the number of members of the school board from each county and city or part thereof in the division shall be apportioned according to the population in the school division of each such county or city or part thereof, provided that each county or city shall have at least one member.

B. Within sixty days prior to the effective date for the formation of the division school board, the governing body of each county and city or part thereof in the school division shall appoint the required number of members of the division school board from such county or city as follows: if there be one member, he shall be appointed for a term of four years; if there be two members, one shall be appointed for a term of two years and one for a term of four years; if there be three members, one shall be appointed for a term of two years, one for a term of three years, and one for a term of four years; if there be four members, one shall be appointed for a term of one year, one for a term of two years, one for a term of three years, and one for a term of four years; if there be five members, one shall be appointed for a term of one year, one for a term of two years, one for a term of three years and two for terms of four years; if there be six members, one shall be appointed for a term of one year, one for a term of two years, two for terms of three years and two for terms of four years. Within sixty days prior to the first day of July in each and every year thereafter, there shall be appointed by such governing body for a term of four years beginning the first day of July next following their appointment, successors to the members of the division school board appointed by it whose terms expire on the thirtieth day of June in each such year. Any vacancy occurring in the membership of the division school board shall be filled for the unexpired term by the governing body appointing such member.

C. If each county or city in a division composed of part or all of more than one county or city has an equal number of members, the governing bodies concerned shall jointly select for a term of four years one person who shall be a member of the division school board only for the purpose of voting in case of an equal division of the regular members of the board on any question requiring the action of such board. Such person shall be known as the tie breaker. If the governing bodies are not able to agree as to the person who shall be the tie breaker, then upon application by any of the governing bodies involved to a circuit court having jurisdiction in such school division, the judge thereof shall name the tie breaker and his decision shall be final.

Code 1950, § 22-100.3; 1954, c. 391; 1956, c. 671; 1971, Ex. Sess., c. 161; 1980, c. 559.



§ 22.1-54. Members need not be appointed by districts

Members of a school board in a school division to which the provisions of this article are applicable need not be appointed by districts, if deemed advisable by the governing body making the appointments.

Code 1950, § 22-100.4; 1954, c. 391; 1980, c. 559.



§ 22.1-55. Compensation of members

A school board of a school division to which the provisions of this article are applicable may pay each of its members an annual salary not to exceed the amount authorized by § 22.1-32, if any, for the county or city from which such member was appointed.

Code 1950, § 22-100.6; 1954, c. 391; 1971, Ex. Sess., c. 161; 1980, c. 559.



§ 22.1-56. Transfer of title to school property; adjudication of ownership

The title to all school property in the school division shall be vested in the division school board. The school board of every county or part thereof included in such school division and the city council or the school board, whichever holds title to the school property included in such school division, shall transfer title to the school property included in such school division to the division school board.

If, at the time a school division to which the provisions of this article are applicable is formed, the ownership of school property, real or personal, has not been determined or the title thereto is in question or there is a dispute as to the ownership or title, then such question of ownership or title may be determined before the formation of the school division either by a written agreement between the participating divisions with the approval of the respective governing bodies thereof or by any participating division petitioning a circuit court in the jurisdiction where the property or any part thereof lies to determine the title to the property, and such adjudication of ownership or title shall be conclusive thereafter.

Code 1950, § 22-100.7; 1954, c. 391; 1956, c. 671; 1971, Ex. Sess., c. 161; 1980, c. 559.



§ 22.1-57. Effective date for formation of board

The effective date for the formation of any school division to which the provisions of this article are applicable and the school board thereof and the supervision and operation of the schools in the school division by such school board shall be as of the first day of July of a school year, and the school board or boards as then constituted in the school division shall cease to exist in such school division as of such effective date.

Code 1950, § 22-100.11; 1954, c. 391; 1956, c. 671; 1971, Ex. Sess., c. 161; 1980, c. 559.



§ 22.1-57.1. Applicability

The provisions of this article shall apply to any county, city, or town constituting a separate and entire school division. If a town within a county constitutes a separate school division and the balance of that county constitutes a separate school division, the term county as used in this article shall be construed to mean the balance of the county excepting the town. If a county and city, or any combination thereof, constitute a consolidated school division, each county or city shall be treated as a separate entity for the purposes of this article and be entitled to hold its own referendum and proceed to elect the same number of members to the consolidated board as have been appointed from the county or city. The provisions of this article shall apply to every school division, county, city, and town notwithstanding any other provision of this chapter, of Title 15.2, or of any charter.

1992, c. 594 .



§ 22.1-57.1:1. Referendum in certain consolidated cities

Notwithstanding the provisions of this article or any other statutory provision, where an existing city and a county consolidate into a consolidated city and where the county at the time of consolidation is providing all school services to the existing city by contract pursuant to § 22.1-27 and the voters of the county have approved direct election of the school board, the consolidation plan or agreement shall provide for the election of school board members directly by the voters of the consolidated city without the necessity of a further referendum under § 22.1-57.2; in such case, the consolidation plan or agreement shall provide that the members of the initial school board shall be elected from the municipal election districts designated in the consolidation plan or agreement. The provisions of § 22.1-57.3 shall apply in all other respects.

1995, c. 728.



§ 22.1-57.2. Referendum on direct election of school board members by the voters

The registered voters of any such county, city, or town may, by petition filed with the circuit court thereof, ask that a referendum be held on the question of whether the members of the school board of the county, city, or town shall be elected directly by the voters. The petition shall be signed by registered voters equal in number to at least 10 percent of the number registered in such locality on the January 1 preceding its filing. Upon the filing of a petition, the circuit court shall order and require the election officials at the next general election to open the polls and take the sense of the voters therein on that question. The petition shall be filed with the court not less than 111 days prior to the general election. The clerk of the court shall cause notice of the referendum to be published once a week for the three consecutive weeks prior to the referendum in a newspaper having general circulation in the county, city, or town, and a copy of the notice shall be posted during the same time on the door of the courthouse of the county or city, or of the county within which the town is located. The question on the ballot shall be:

"Shall the method of selecting the school board be changed from appointment by the governing body (or the school board selection commission, whichever is applicable) to direct election by the voters?

[ ] YES

[ ] NO"

The election shall be held and the results certified as provided in § 24.2-684.

1992, c. 594; 2011, c. 599.



§ 22.1-57.3. Election of school board members; election of tie breaker

A. If a majority of the qualified voters voting in such referendum vote in favor of changing the method of selecting school board members to direct election by the voters, then the members of the school board shall be elected by popular vote. Elections of school board members in a county, city, or town shall be held to coincide with the elections for members of the governing body of the county, city, or town at the regular general election in November or the regular general election in May, as the case may be.

B. The initial elected board shall consist of the same number of members as the appointed school board it replaces, and the members shall be elected from the established county or municipal election districts, at large, or a combination thereof, on the same basis as the school board previously was appointed. If the appointed school board being replaced has not been appointed either on an at-large basis or on the basis of the established county or municipal election districts, or a combination thereof, the members shall be elected at large unless the governing body of the county, city, or town provides for the election of school board members on the basis of the established county or municipal election districts. If the appointed school board being replaced has been appointed at large, the governing body of the county, city, or town may establish school election districts for the election of school board members. The governing body may provide for a locality-wide district, one or more districts comprised of a part of the locality, or any combination thereof, and for the apportionment of one or more school board members to any district.

The terms of the members of the elected school board for any county, city, or town shall be the same as the terms of the members of the governing body for the county, city, or town. In any locality in which both the school board and the governing body are elected from election districts, as opposed to being elected wholly on an at-large basis, the elections of the school board member and governing body member from each specific district shall be held simultaneously except as otherwise provided in §§ 22.1-57.3:1, 22.1-57.3:1.1, and 22.1-57.3:1.2 .

At the first election for members of the school board, so many members shall be elected as there are members to be elected at the regular election for the governing body. At each subsequent regular election for members of the governing body, the same number of members of the school board shall be elected as the number of members to be elected at the regular election to the governing body. However, if the number of members on the school board differs from the number of members of the governing body, the number of members elected to the school board at the first and subsequent general election shall be either more or less than the number of governing body members, as appropriate, to the end that the number of members on the initial elected school board is the same as the number of members on the appointed board being replaced.

Except as provided in §§ 22.1-57.3:1, 22.1-57.3:1.1, and 22.1-57.3:1.2, the terms of the members of the school board shall be staggered only if the terms of the members of the governing body are staggered. If there are more, or fewer, members on the school board than on the governing body, the number of members to be elected to the school board at the first and subsequent election for school board members shall be the number required to establish the staggered term structure so that (i) a majority of the members of the school board is elected at the same time as a majority of the members of the governing body; (ii) if one-half of the governing body is being elected and the school board has an even number of members, one-half of the members of the school board is elected; (iii) if one-half of the governing body is being elected and the school board has an odd number of members, the majority by one member of the school board is elected at the first election and the remainder of the school board is elected at the second election; or (iv) if a majority of the members of the governing body is being elected and the school board has an even number of members, one-half of the members of the school board is elected.

If the school board is elected at large and the terms of the members of the school board are staggered, the school board members to be replaced at the first election shall include all appointed school board members whose appointive terms are scheduled to expire on December 31 or on June 30, as the case may be, next following the first election of county, city or town school board members. If the number of school board members whose appointive terms are so scheduled to expire is zero or less than the number of school board members to be elected at the first election, the appointed school board members to be replaced at the first election shall also include those whose appointive terms are scheduled to expire next subsequent to the date on which the terms of office of the first elected school board members will commence. If the appointive terms of more than one school board member are scheduled to expire simultaneously, but less than all of such members are to be replaced at the first election, then the identity of such school board member or members to be replaced at the first election shall be determined by a drawing held by the county or city electoral board at least ten days prior to the last day for a person to qualify as a candidate for school board member.

In any case in which school board members are elected from election districts, as opposed to being elected from the county, city, or town at large, the election districts for the school board shall be coterminous with the election districts for the county, city, or town governing body, except as may be specifically provided for the election of school board members in a county, city, or town in which the governing body is elected at large.

C. The terms of office for the school board members shall commence on January 1 or July 1, as the case may be, following their election. On December 31 or June 30, as the case may be, following the first election of county, city or town school board members, the terms of office of the members of the school board in office through appointment shall expire and the school board selection commission, if there is one, shall be abolished. If the entire school board is not elected at the first election of school board members, only the terms of the appointed members being replaced shall so expire and the terms of the appointed members being replaced at a subsequent election shall continue or be extended to expire on December 31 or June 30, as appropriate, of the year of the election of the school board members replacing them.

D. Except as otherwise provided herein, a vacancy in the office of any elected school board member shall be filled pursuant to §§ 24.2-226 and 24.2-228. In any county that has adopted the urban county executive form of government and that has adopted an elected school board, any vacancy on the elected school board shall be filled in accordance with the procedures set forth in § 15.2-802, mutatis mutandis. Notwithstanding any provision of law or charter to the contrary, if no candidates file for election to a school board office and no person who is qualified to hold the office is elected by write-in votes, a vacancy shall be deemed to exist in the office as of January 1 or July 1, as the case may be, following the general election. For the purposes of this subsection and Article 6 (§ 24.2-225 et seq.) of Chapter 2 of Title 24.2, local school boards comprised of elected and appointed members shall be deemed elected school boards.

E. In order to have their names placed on the ballot, all candidates shall be nominated only by petition as provided by general law pursuant to § 24.2-506.

F. For the purposes of this section, the election and term of the mayor or chairman of the board of supervisors shall be deemed to be an election and term of a member of the governing body of the municipality or county, respectively, whether or not the mayor or chairman is deemed to be a member of the governing body for any other purpose.

G. No employee of a school board shall be eligible to serve on the board with whom he is employed.

H. Any elected school board may have a position of tie breaker for the purpose of casting the deciding vote in cases of tie votes of the school board as provided in § 22.1-75. The position of tie breaker, if any, shall be held by a qualified voter who is a resident of the county, city, or town and who shall be elected in the same manner and for the same length of term as members of the school board and at a general election at which members of the school board are elected. A vacancy in the position of tie breaker shall be filled pursuant to §§ 24.2-226 and 24.2-228.

1992, c. 594; 1993, c. 878; 1994, c. 723; 1996, c. 873; 2000, c. 1045; 2006, c. 29; 2007, c. 100; 2010, c. 95; 2011, c. 776; 2014, c. 772.



§ 22.1-57.3:1. Staggered terms of elected school boards in certain counties [Not set out]

(1993, c. 878; 1994, c. 744; 2002, c. 74.)



§ 22.1-57.3:1.1. Loudoun County school board; staggered terms

Notwithstanding § 22.1-57.3:1 and the second enactment of Chapter 744 of the Acts of Assembly of 1994, the school board of Loudoun County shall be elected as provided in § 22.1-57.3, except that upon a majority vote of its members the terms of school board members may be staggered as provided in this section. At the November 2011 general election, the at-large member and the members from four districts, to be determined by lot by the electoral board of the county prior to its meeting immediately preceding the deadline for candidate filing, shall be elected for four-year terms and the remaining districts' successful candidates shall be elected for two-year terms.

Thereafter, all members shall be elected for four-year terms and the school board elections shall be conducted biennially for staggered terms.

2010, c. 95.



§ 22.1-57.3:1.2. Pittsylvania County school board; staggered terms

The school board of Pittsylvania County shall be elected as provided in § 22.1-57.3, except that upon a majority vote of its members the terms of school board members may be staggered as provided in this section. At the November 2011 general election, the members from four districts, to be determined by lot by the electoral board of the county as soon as practicable before the election, shall be elected for four-year terms and the remaining districts' successful candidates shall be elected for two-year terms.

Thereafter, all members shall be elected for four-year terms and the school board elections shall be conducted biennially for staggered terms.

2011, c. 776.



§ 22.1-57.3:2. Terms of school board members appointed to represent towns in Montgomery County [Not set out]

(1994, c. 377.)



§ 22.1-57.3:2.1. Appointment and terms of school board members for City of Williamsburg [Not set out]

(1998, cc. 125, 218.)



§ 22.1-57.3:3. Election of school board and chairman in certain counties

A. The provisions of this section shall be applicable in any county (i) which has the county executive form of government and which is contiguous to a county having the urban county executive form of government and (ii) in which the chairman of the board of supervisors is elected at large.

B. Following a referendum held in 1994 or thereafter in which the qualified voters of the county approve a change to an elected school board, the school board shall be elected as provided in § 22.1-57.3 except as otherwise provided in this section. One member of the school board shall be elected at large. All other members shall be elected from the same districts from which the members of the board of supervisors other than the chairman are elected. The member of the school board who is elected at large at the initial or any subsequent election shall be the chairman of the school board during his term of office notwithstanding the provisions of § 22.1-76.

1995, c. 842.



§ 22.1-57.4. Referendum to revert to appointment of the school board

A. By the same procedure and under the same requirements as provided in § 22.1-57.2, the registered voters of any county, city, or town which selects members of the school board by direct election of the voters may petition for, and the circuit court shall so order, a referendum on the question of changing from direct election of the school board to appointment of school board members by the governing body or, if the petition so states in the case of a county, by a school board selection commission. The question on the ballot shall be:

"Shall the method of selecting the school board be changed from direct election by the voters to appointment by the governing body (or, if the petition in a county so requests, a school board selection commission)?

[ ] YES

[ ] NO"

B. If a majority of the qualified voters voting in such referendum vote in favor of changing the method of selecting school board members to appointment by the governing body or by a school board selection commission, as the case may be, the terms of the school board members in office through direct election shall terminate on June 30 following the referendum. A school board selection commission shall be appointed pursuant to § 22.1-35 if a majority have voted in the referendum for that selection method. The members of the appointed school board shall be appointed for the terms and in the manner provided in the article of this chapter or the chapter of Title 15.2 applicable to the county, city, or town in which the referendum has been held.

1992, c. 594.



§ 22.1-57.5. Limitation on time of holding subsequent referendum

Following any referendum provided for in this article and regardless of its results, no other referendum provided for in this article shall be held within the same locality for the four years thereafter.

1992, c. 594 .



§ 22.1-58. Division superintendent required

For each school division there shall be a division superintendent of schools.

1980, c. 559.



§ 22.1-59. Qualifications of superintendent

The Board of Education shall prescribe by regulation the minimum qualifications for the position of division superintendent of schools and a copy of such regulations shall be furnished to all applicants.

Code 1950, § 22-31; 1980, c. 559.



§ 22.1-60. Appointment and term of superintendent; certain contractual matters

A. The division superintendent of schools shall be appointed by the school board of the division from the entire list of eligibles certified by the State Board. All contract terms for superintendents shall expire on June 30. The division superintendent shall serve for an initial term of not less than two years nor more than four years. At the expiration of the initial term, the division superintendent shall be eligible to hold office for the term specified by the employing school board, not to exceed four years.

The division superintendent shall be appointed by the school board within 180 days after a vacancy occurs. In the event a school board appoints a division superintendent in accordance with the provisions of this section and the appointee seeks and is granted release from such appointment prior to assuming office, the school board shall be granted a 60-day period from the time of release within which to make another appointment.

A school board that has not appointed a superintendent within 120 days of a vacancy shall submit a written report to the Superintendent of Public Instruction demonstrating its timely efforts to make an appointment.

B. No school board shall renegotiate a superintendent's contract during the period following the election or appointment of new members and the date such members are qualified and assume office.

C. Whenever a superintendent's contract is being renegotiated, all members of the school board shall be notified at least 30 days in advance of any meeting at which a vote is planned on the renegotiated contract unless the members agree unanimously to take the vote without the 30 days notice. Each member's vote on the renegotiated contract shall be recorded in the minutes of the meeting.

Code 1950, §§ 22-32, 22-33; 1954, c. 638; 1958, c. 44; 1970, c. 155; 1971, Ex. Sess., c. 225; 1972, c. 434; 1980, c. 559; 1983, c. 145; 1989, c. 550; 1992, c. 164; 1996, c. 759; 2002, cc. 165, 374; 2003, c. 866.



§ 22.1-60.1. Evaluation of superintendent

Each local school board shall evaluate the division superintendent annually consistent with the performance objectives set forth in Guidelines for Uniform Performance Standards and Evaluation Criteria for Teachers, Administrators, and Superintendents as required by § 22.1-253.13:5.

1999, cc. 1030, 1037; 2005, cc. 331, 450.



§ 22.1-61. When Board to appoint superintendent

In the event that a school board fails to appoint a division superintendent within the time prescribed by § 22.1-60, the State Board shall appoint such division superintendent.

Code 1950, § 22-33; 1954, c. 638; 1972, c. 434; 1980, c. 559.



§ 22.1-62. Appointment of same person by two or more school divisions; approval of part-time superintendent by State Board

A. Any two or more school divisions may appoint the same person to be division superintendent.

B. No person may be employed as a part-time division superintendent without the approval of the Board of Education.

Code 1950, §§ 22-32, 22-37; 1956, c. 633; 1958, c. 44; 1964, c. 428; 1966, c. 601; 1968, c. 454; 1970, cc. 155, 691; 1971, Ex. Sess., c. 225; 1972, c. 581; 1980, c. 559.



§ 22.1-63. Certain officers ineligible for or to hold office of superintendent

A. No member of the governing body of a county, city or town and no member of a school board shall be eligible for the office of division superintendent of schools in the school division in which he serves.

B. No federal officer or employee, no state officer, except an officer appointed by the Governor, no state employee, no deputy of such officers, no officer or employee or the deputy of an officer of a city, county or town, no member of the governing body of a county, city or town, no member of a school board and no chairman of any political party shall be eligible to hold the office of division superintendent of schools.

Code 1950, § 22-35; 1954, c. 334; 1956, c. 620; 1980, c. 559.



§ 22.1-64. Oath of superintendent

Every division superintendent, before entering upon the duties of office, shall take and subscribe the oath prescribed for an officer of this Commonwealth as provided in Chapter 1 (§ 49-1 et seq.) of Title 49 of this Code, and a certificate of the clerk of the court in which the oath is administered setting forth the qualification and its record shall be furnished the Superintendent of Public Instruction.

Code 1950, § 22-39; 1980, c. 559.



§ 22.1-65. Punishment of division superintendents

A division superintendent may be assessed a reasonable fine, suspended from office for a limited period or removed from office by either the Board of Education, upon recommendation of the Superintendent of Public Instruction or the school board of the division for sufficient cause. A division superintendent may appeal to the appropriate circuit court any decision of the Board of Education or school board to assess a fine against him or to suspend or remove him from office and shall be entitled to a trial de novo on such appeal of whether there was sufficient cause therefor.

Code 1950, § 22-40; 1980, c. 559; 1990, c. 517 .



§ 22.1-66. Vacancy in office

The office of any division superintendent, whether full-time or part-time, shall be deemed vacant upon his engaging in any other business or employment during his term of office as such superintendent unless such superintendent was granted prior approval by the school board or school boards appointing him, or upon his resignation or his removal from office.

Code 1950, § 22-38; 1971, Ex. Sess., c. 225; 1974, c. 191; 1980, c. 559.



§ 22.1-67. Expenses of superintendents

Each school board shall provide for the necessary traveling and office expenses of the division superintendent. Detailed records of all such expenses shall be kept by the division superintendent.

Code 1950, § 22-37; 1956, c. 633; 1964, c. 428; 1966, c. 601; 1968, c. 454; 1970, c. 691; 1972, c. 581; 1980, c. 559; 1985, c. 324; 1988, c. 95.



§ 22.1-68. Records

Each division superintendent shall ensure that an accurate record of all receipts and disbursements of school funds and all statistical information which may be required by the State Board is kept.

Code 1950, § 22-36.1; 1980, c. 559.



§ 22.1-69. Superintendent to attend meetings

The division superintendent or, in his absence or inability to attend, a person designated by him and approved by the school board shall be present at all meetings of the school board except that on affirmative vote of a majority of the members of the school board, attendance of the division superintendent or his designee may be dispensed with at a special meeting of the school board. If matters pertaining to the division superintendent personally are under discussion at any such meeting, he shall remain subject to the call of the school board.

Code 1950, § 22-49; 1973, c. 63; 1980, c. 559.



§ 22.1-70. Powers and duties of superintendent generally

A division superintendent shall perform such other duties as may be prescribed by law, by the school board and by the State Board.

Code 1950, § 22-36; 1980, c. 559.



§ 22.1-70.1. Reports of certain ratios to local school boards

The division superintendent shall report annually to the local school board regarding divisionwide ratios of students in average daily membership to full-time equivalent teaching positions. The report shall indicate, among other things, the ratio of regular classroom teachers, excluding resource teachers, to students in average daily membership in each of the grades for all public schools in the division. The ratio of regular classroom teachers, including resource teachers, to students in average daily membership in each of the grades for all public schools in the division shall be indicated separately in the same annual report.

1998, c. 815.



§ 22.1-70.2. Acceptable Internet use policies for public and private schools

A. Every two years, each local school board shall review, amend if necessary, and approve the school division's acceptable use policy for the Internet. At a minimum, the policy shall contain provisions that (i) are designed to prohibit use by division employees and students of the division's computer equipment and communications services for sending, receiving, viewing, or downloading illegal material via the Internet; (ii) seek to prevent access by students to material that the school division deems to be harmful to juveniles as defined in § 18.2-390; (iii) select a technology for the division's computers having Internet access to filter or block Internet access through such computers to child pornography as set out in § 18.2-374.1:1 and obscenity as defined in § 18.2-372; (iv) establish appropriate measures to be taken against persons who violate the policy; and (v) include a component on Internet safety for students that is integrated in a division's instructional program. The policy may include such other terms, conditions, and requirements as deemed appropriate, such as requiring written parental authorization for Internet use by juveniles or differentiating acceptable uses among elementary, middle, and high school students.

Each school division's policy shall be posted on its website in accordance with § 22.1-253.13:7. Additionally, each local school division shall certify compliance with these requirements annually to the Department of Education.

B. The superintendent shall take such steps as he deems appropriate to implement and enforce the division's policy.

C. In addition to the foregoing requirements regarding public school Internet use policies, the principal or other chief administrator of any private school that satisfies the compulsory school attendance law pursuant to § 22.1-254 and accepts federal funds for Internet access shall select a technology for its computers having Internet access to filter or block Internet access through such computers to child pornography as set out in § 18.2-374.1:1 and obscenity as defined in § 18.2-372.

D. The Superintendent of Public Instruction shall issue guidelines to school divisions regarding instructional programs related to Internet safety.

1999, c. 64; 2001, c. 269; 2006, cc. 52, 474; 2010, c. 61.



§ 22.1-70.3. (Expires July 1, 2020) Designation of teacher shortage areas

Each division superintendent shall at least annually, if so requested by the local school board pursuant to subdivision 9 of § 22.1-79, survey the relevant local school division to identify critical shortages of teachers and administrative personnel by subject matter and report such critical shortages to the school board, Superintendent of Public Instruction, and to the Virginia Retirement System.



§ 22.1-71. School board constitutes body corporate; corporate powers

The duly appointed or elected members shall constitute the school board. Every such school board is declared a body corporate and, in its corporate capacity, is vested with all the powers and charged with all the duties, obligations and responsibilities imposed upon school boards by law and may sue, be sued, contract, be contracted with and, in accordance with the provisions of this title, purchase, take, hold, lease and convey school property, both real and personal. School board members appointed or elected by district or otherwise shall have no organization or duties except such as may be assigned to them by the school board as a whole.

Code 1950, §§ 22-63, 22-94; 1980, c. 559; 1998, c. 102.



§ 22.1-72. Annual organizational meetings of school boards

Each school board shall hold its annual organizational meeting for the purpose of establishing its regular meeting schedule for the ensuing year as follows: (i) in January or July, if the school board serves a city or town constituting a school division, regardless of whether its members are appointed or elected or any combination thereof; (ii) in July, if the school board serves a county constituting a school division and its members are solely appointed; or (iii) in January or July, if the school board serves a county constituting a school division and its members are elected in whole or in part.

A school board may also hold special meetings when necessary. Each school board shall fix its own procedure for calling and holding any special meeting.

Code 1950, §§ 22-45, 22-46, 22-97; 1954, c. 291; 1959, Ex. Sess., c. 79, § 1; 1968, c. 501; 1971, Ex. Sess., c. 161; 1975, cc. 308, 328; 1978, c. 430; 1980, c. 559; 1995, c. 74; 2002, cc. 222, 231.



§ 22.1-73. Quorum

At any meeting of a school board a majority of such board shall constitute a quorum.

Code 1950, § 22-51; 1980, c. 559.



§ 22.1-74. Minutes of meetings

The minutes of all school board meetings shall be signed by the chairman and clerk.

Code 1950, § 22-52; 1980, c. 559.



§ 22.1-75. Procedure in case of tie vote

In any case in which there is a tie vote of the school board of any school division when all the members are not present, the question shall be passed by until the next meeting when it shall again be voted upon even though all members are not present. In any case in which there is a tie vote on any question after complying with this procedure or in any case in which there is a tie vote when all the members of the school board are present, the proceedings thereon shall be in conformity with the proceedings prescribed below, except that the tie breaker, if any, appointed pursuant to § 15.2-410, 15.2-531, 15.2-837, 22.1-40, 22.1-44, or 22.1-47, or elected pursuant to § 15.2-627 or 22.1-57.3, whichever is applicable, shall cast the deciding vote.

In any case in which there is a tie vote of the school board, the clerk shall record the vote; immediately notify the tie breaker to vote; and request his presence, if practicable, at the present meeting of the board. However, if that is not practicable, the board may adjourn to a day fixed in the minutes of the board or, in case of a failure to agree on a day, to a day the clerk fixes and enters in the minutes. At the present meeting or on the day named in the minutes, the tie breaker shall attend. He shall be entitled to be fully advised on the matter upon which he is to vote. If not prepared to vote at the time, he may require the clerk to enter an order adjourning the meeting to some future day, not to exceed thirty days, to be named in the minutes. He may have continuances, not to exceed thirty days, entered until he is ready to vote. When he votes, the clerk shall record his vote; the tie shall be broken; and the question shall be decided as he votes. If a meeting for any reason is not held on the day named in the minutes, the clerk shall enter on the minute book a day within ten days as a substitute day and notify all the members, and this shall continue until a meeting is held. After a tie has occurred, the tie breaker shall be considered a member of the board for the purpose of counting a quorum for the sole purpose of breaking the tie.

Code 1950, § 22-70; 1972, c. 129; 1980, c. 559; 1981, c. 246; 1995, c. 56; 2006, c. 29; 2007, c. 100; 2014, c. 772.



§ 22.1-76. Chairman; clerk; vice-chairman; deputy clerk; terms; compensation and bonds of clerk and deputy clerk; officers ineligible to serve as clerk and deputy clerk; approval of division superintendent's designee

A. Except as provided in § 22.1-57.3:3, at its annual meeting each school board shall elect one of its members as chairman, shall approve a designee of the division superintendent to attend meetings of the school board in the absence or inability to attend of the superintendent and on recommendation of the division superintendent shall appoint a clerk of the school board. The school board may also elect one of its members as vice-chairman and may appoint a deputy clerk who shall be empowered to act in all matters in case of the absence or inability to act of the chairman or clerk, respectively, or as otherwise provided by resolution of the school board. The term of the chairman, clerk and any vice-chairman and deputy clerk shall be one year.

B. The school board shall fix the compensation of the clerk and any deputy clerk.

C. The school board shall require the clerk and any deputy clerk each to furnish a corporate surety bond conditioned upon the faithful performance and discharge of his duties as such. The school board shall fix the amount of each bond which shall not be less than $10,000. The premium for each bond shall be paid by the school board.

D. No mayor, member of the governing body, other officer or deputy officer of a city, town or county, other than the division superintendent, shall be eligible for appointment as clerk or deputy clerk of a school board in such city, town or county.

Code 1950, §§ 22-48, 22-48.1, 22-48.2, 22-71, 22-98; 1952, cc. 280, 593; 1954, c. 638; 1980, c. 559; 1995, c. 842.



§ 22.1-77. Duties of clerk

The clerk of the school board shall keep in a separate volume the minutes of the meetings of the school board, including all bids submitted on any building, material, supplies, work, or project to be let to contract by such school board, and in another volume a receipt and disbursement record as prescribed by the Board of Education and shall keep on file vouchers, contracts, and other official papers. They shall be subject to such periodic examinations as shall be prescribed or approved by the Board of Education. The clerk may keep such volumes, vouchers, contracts, and other official papers electronically. The clerk shall discharge, under the general direction of the division superintendent, such other duties in connection with the business of the school division as may be required of him by the school board or the Board of Education.

Code 1950, § 22-53; 1980, c. 559; 2015, cc. 330, 388.



§ 22.1-78. Bylaws and regulations

A school board may adopt bylaws and regulations, not inconsistent with state statutes and regulations of the Board of Education, for its own government, for the management of its official business and for the supervision of schools, including but not limited to the proper discipline of students, including their conduct going to and returning from school.

Code 1950, §§ 22-72, 22-96, 22-97; 1954, cc. 289, 291; 1956, Ex. Sess., c. 60; 1959, Ex. Sess., c. 79, § 1; 1966, c. 691; 1968, c. 501; 1970, c. 71; 1971, Ex. Sess., c. 161; 1972, c. 511; 1975, cc. 308, 328; 1980, c. 559.



§ 22.1-79. Powers and duties

A school board shall:

1. See that the school laws are properly explained, enforced and observed;

2. Secure, by visitation or otherwise, as full information as possible about the conduct of the public schools in the school division and take care that they are conducted according to law and with the utmost efficiency;

3. Care for, manage and control the property of the school division and provide for the erecting, furnishing, equipping, and noninstructional operating of necessary school buildings and appurtenances and the maintenance thereof by purchase, lease, or other contracts;

4. Provide for the consolidation of schools or redistricting of school boundaries or adopt pupil assignment plans whenever such procedure will contribute to the efficiency of the school division;

5. Insofar as not inconsistent with state statutes and regulations of the Board of Education, operate and maintain the public schools in the school division and determine the length of the school term, the studies to be pursued, the methods of teaching and the government to be employed in the schools;

6. In instances in which no grievance procedure has been adopted prior to January 1, 1991, establish and administer by July 1, 1992, a grievance procedure for all school board employees, except the division superintendent and those employees covered under the provisions of Article 2 (§ 22.1-293 et seq.) and Article 3 (§ 22.1-306 et seq.) of Chapter 15 of this title, who have completed such probationary period as may be required by the school board, not to exceed 18 months. The grievance procedure shall afford a timely and fair method of the resolution of disputes arising between the school board and such employees regarding dismissal or other disciplinary actions, excluding suspensions, and shall be consistent with the provisions of the Board of Education's procedures for adjusting grievances. Except in the case of dismissal, suspension, or other disciplinary action, the grievance procedure prescribed by the Board of Education pursuant to § 22.1-308 shall apply to all full-time employees of a school board, except supervisory employees;

7. Perform such other duties as shall be prescribed by the Board of Education or as are imposed by law;

8. Obtain public comment through a public hearing not less than 10 days after reasonable notice to the public in a newspaper of general circulation in the school division prior to providing (i) for the consolidation of schools; (ii) the transfer from the public school system of the administration of all instructional services for any public school classroom or all noninstructional services in the school division pursuant to a contract with any private entity or organization; or (iii) in school divisions having 15,000 pupils or more in average daily membership, for redistricting of school boundaries or adopting any pupil assignment plan affecting the assignment of 15 percent or more of the pupils in average daily membership in the affected school. Such public hearing may be held at the same time and place as the meeting of the school board at which the proposed action is taken if the public hearing is held before the action is taken. If a public hearing has been held prior to the effective date of this provision on a proposed consolidation, redistricting or pupil assignment plan which is to be implemented after the effective date of this provision, an additional public hearing shall not be required;

9. (Expires July 1, 2020) At least annually, survey the school division to identify critical shortages of teachers and administrative personnel by subject matter, and report such critical shortages to the Superintendent of Public Instruction and to the Virginia Retirement System; however, the school board may request the division superintendent to conduct such survey and submit such report to the school board, the Superintendent, and the Virginia Retirement System; and

10. Ensure that the public schools within the school division are registered with the Department of State Police to receive from the State Police electronic notice of the registration or reregistration of any sex offender within that school division pursuant to § 9.1-914.

Code 1950, §§ 22-72, 22-97; 1954, cc. 289, 291; 1956, Ex. Sess., c. 60; 1959, Ex. Sess., c. 79, § 1; 1966, c. 691; 1968, c. 501; 1970, c. 71; 1971, Ex. Sess., c. 161; 1972, c. 511; 1975, cc. 308, 328; 1980, c. 559; 1985, c. 8; 1987, c. 402; 1991, cc. 553, 668; 1994, c. 596; 1996, cc. 485, 790, 798; 1997, c. 382; 2004, c. 563; 2006, cc. 857, 914; 2009, c. 459; 2013, cc. 588, 650.



§ 22.1-79.1. Opening of the school year; approvals for certain alternative schedules

A. Each local school board shall set the school calendar so that the first day students are required to attend school shall be after Labor Day. The Board of Education may waive this requirement based on a school board certifying that it meets one of the good cause requirements of subsection B.

B. For purposes of this section, "good cause" means:

1. A school division has been closed an average of eight days per year during any five of the last 10 years because of severe weather conditions, energy shortages, power failures, or other emergency situations;

2. A school division is providing, in the school year for which the waiver is sought, an instructional program or programs in one or more of its elementary or middle or high schools, excluding Virtual Virginia, which are dependent on and provided in one or more elementary or middle or high schools of another school division that qualifies for such waiver. However, any waiver granted by the Board of Education pursuant to this subdivision shall only apply to the opening date for those schools where such dependent programs are provided;

3. A school division is providing its students, in the school year for which the waiver is sought, with an experimental or innovative program which requires an earlier opening date than that established in subsection A of this section and which has been approved by the Department of Education pursuant to the regulations of the Board of Education establishing standards for accrediting public schools. However, any waiver or extension of the school year granted by the Board of Education pursuant to this subdivision or its standards for accrediting public schools for such an experimental or innovative program shall only apply to the opening date for those schools where such experimental or innovative programs are offered generally to the student body of the school. For the purposes of this subdivision, experimental or innovative programs shall include instructional programs that are offered on a year-round basis by the school division in one or more of its elementary or middle or high schools; or

4. A school division is entirely surrounded by a school division that has an opening date prior to Labor Day in the school year for which the waiver is sought. Such school division may open schools on the same opening date as the surrounding school division.

C. Individual schools may propose, and local school boards may approve, pursuant to guidelines developed by the Board of Education, alternative school schedule plans providing for the operation of schools on a four-day weekly calendar, so long as a minimum of 990 hours of instructional time is provided for grades one through twelve and 540 hours for kindergarten.

1986, c. 587; 1998, c. 702; 2003, c. 724; 2010, cc. 49, 88; 2011, cc. 216, 387; 2015, cc. 701, 702.



§ 22.1-79.2. Uniforms in public schools; Board of Education guidelines

A. The Board of Education shall develop model guidelines for local school boards to utilize when establishing requirements for pupils to wear uniforms. In developing these guidelines, the Board shall consider (i) ways to promote parental and community involvement, (ii) relevant state and federal constitutional concerns, such as freedom of religion and freedom of speech, and (iii) the ability of pupils to purchase such clothing.

B. Upon approval by the Board of the model guidelines, local school boards may establish requirements, consistent with the Board's guidelines, for the students enrolled in any of their schools to wear uniforms while in attendance at such school during the regular school day. No state funds may be used for the purchase of school uniforms.

1995, cc. 508, 521, 526.



§ 22.1-79.3. Policies regarding certain activities

A. Local school boards shall develop and implement policies to ensure that public school students are not required to convey or deliver any materials that (i) advocate the election or defeat of any candidate for elective office, (ii) advocate the passage or defeat of any referendum question, or (iii) advocate the passage or defeat of any matter pending before a local school board, local governing body or the General Assembly of Virginia or the Congress of the United States.

Nothing in this subsection shall be construed to prohibit the discussion or use of political or issue-oriented materials as part of classroom discussions or projects or to prohibit the delivery of informational materials.

B. Local school boards shall develop and implement policies to prohibit the administration of questionnaires or surveys to public school students during the regular school day or at school-sponsored events without written, informed parental consent for the student's participation when participation in such questionnaire or survey may subsequently result in the sale for commercial purposes of personal information regarding the individual student.

C. In any case in which a questionnaire or survey requesting that students provide sexual information, mental health information, medical information, information on student health risk behaviors pursuant to § 32.1-73.8, other information on controlled substance use, or any other information that the school board deems to be sensitive in nature is to be administered, the school board shall notify the parent concerning the administration of such questionnaire or survey in writing not less than 30 days prior to its administration. The notice shall inform the parent regarding the nature and types of questions included in the questionnaire or survey, the purposes and age-appropriateness of the questionnaire or survey, how information collected by the questionnaire or survey will be used, who will have access to such information, the steps that will be taken to protect student privacy, and whether and how any findings or results will be disclosed. In any case in which a questionnaire or survey is required by state law or is requested by a state agency, the relevant state agency shall provide the school board with all information required to be included in the notice to parents. The parent shall have the right to review the questionnaire or survey in a manner mutually agreed upon by the school and the parent and exempt his child from participating in the questionnaire or survey. Unless required by federal or state law or regulation, school personnel administering any such questionnaire or survey shall not disclose personally identifiable information.

D. No questionnaire or survey requesting that students provide sexual information shall be administered to any student in kindergarten through grade six.

E. Local school boards shall develop and implement policies to advise the parent of each student enrolled in the school division of the availability of information in the Sex Offender and Crimes Against Minors Registry and the location of the website. Local school boards shall also develop protocols governing the release of children to persons who are not their parent.

F. No local school board providing access and opportunity to use school facilities or to distribute literature may deny equal access or fair opportunity to use such school facilities or to distribute literature, or otherwise discriminate against the Boy Scouts of America or the Girl Scouts of the USA.

Nothing in this subsection shall be construed to require any school or school division to sponsor the Boy Scouts of America or the Girl Scouts of the USA, or to exempt any such groups from school board policies governing access to and use of school facilities and distribution of literature.

G. Local school boards shall develop and implement policies to allow a parent of twins or higher order multiples in the same grade level to request that the children be placed in the same classroom or in separate classrooms if they are at the same elementary school. Such policies shall also provide that (i) schools may recommend classroom placement to the parent; (ii) schools must provide the placement requested by the children's parent, unless the division superintendent or his designee makes a classroom placement determination following the school principal's request in accordance with this subsection; (iii) a parent must request the classroom placement no later than three days after the first day of each school year or three days after the first day of attendance of the children during a school year; and (iv) at the end of the initial grading period, if the school principal, in consultation with the children's classroom teacher, determines that the requested classroom placement is disruptive to the school or is harmful to the children's educational progress, the school principal may request that the division superintendent or his designee determine the children's classroom placement.

H. Local school boards may adopt and implement policies pursuant to which electronic records and electronic signatures may be accepted from any parent, guardian, or other person having control or charge of a child enrolled in the relevant school division, provided such policies are consistent with the provisions of Chapter 42.1 (§ 59.1-479 et seq.) of Title 59.1.

I. Local school boards may develop a single, standardized form to obtain parental consent for the release of student data. If developed by the local school board, such form shall be used by Community Policy and Management Teams and the Departments of Health, Social Services, Juvenile Justice, and Behavioral Health and Developmental Services.

2000, c. 1063; 2001, cc. 688, 820; 2002, c. 160; 2003, c. 693; 2006, cc. 145, 857, 914; 2009, c. 195; 2011, cc. 261, 726; 2012, c. 546; 2015, c. 703.



§ 22.1-79.4. Threat assessment teams and oversight committees

A. Each local school board shall adopt policies for the establishment of threat assessment teams, including the assessment of and intervention with students whose behavior may pose a threat to the safety of school staff or students consistent with the model policies developed by the Virginia Center for School and Campus Safety in accordance with § 9.1-184. Such policies shall include procedures for referrals to community services boards or health care providers for evaluation or treatment, when appropriate.

B. The superintendent of each school division may establish a committee charged with oversight of the threat assessment teams operating within the division, which may be an existing committee established by the division. The committee shall include individuals with expertise in human resources, education, school administration, mental health, and law enforcement.

C. Each division superintendent shall establish, for each school, a threat assessment team that shall include persons with expertise in counseling, instruction, school administration, and law enforcement. Threat assessment teams may be established to serve one or more schools as determined by the division superintendent. Each team shall (i) provide guidance to students, faculty, and staff regarding recognition of threatening or aberrant behavior that may represent a threat to the community, school, or self; (ii) identify members of the school community to whom threatening behavior should be reported; and (iii) implement policies adopted by the local school board pursuant to subsection A.

D. Upon a preliminary determination that a student poses a threat of violence or physical harm to self or others, a threat assessment team shall immediately report its determination to the division superintendent or his designee. The division superintendent or his designee shall immediately attempt to notify the student's parent or legal guardian. Nothing in this subsection shall preclude school division personnel from acting immediately to address an imminent threat.

E. Each threat assessment team established pursuant to this section shall report quantitative data on its activities according to guidance developed by the Department of Criminal Justice Services.

2013, c. 710; 2014, cc. 7, 158.



§ 22.1-79.5. Policy regarding electronic cigarettes

Each school board shall develop and implement a policy to prohibit the use of electronic cigarettes on a school bus, on school property, or at a school-sponsored activity.

2014, c. 326.



§ 22.1-79.6. Employee lactation support policy

Each local school board shall adopt a policy to set aside, in each school in the school division, a non-restroom location that is shielded from the public view to be designated as an area in which any mother who is employed by the local school board or enrolled as a student may take breaks of reasonable length during the school day to express milk to feed her child until the child reaches the age of one.

2014, c. 380.



§ 22.1-80. Development of park areas adjacent to public schools

Whenever an undeveloped or unused public park area owned by the Commonwealth or any of its political subdivisions exists adjacent to any public school, the school board is authorized and encouraged to develop or improve such area in extension of such school's programs or facilities, subject to the approval and cooperation of the Commonwealth or political subdivision, as the case may be. In the case of an undeveloped or unused public park area owned by a park authority created by more than one political subdivision, a school board in any such political subdivision is authorized and encouraged to develop or improve such area in extension of its school program or facilities, subject to approval and cooperation of the park authority.

Code 1950, § 22-72.2; 1966, c. 606; 1980, c. 559.



§ 22.1-81. Annual report

Unless for good cause shown an extension of time not to exceed fifteen days is granted by the Superintendent of Public Instruction, each school board, with the assistance of the division superintendent, shall, on or before September 15 of each year, make a report covering the work of the schools for the year ending the preceding June 30 to the Board of Education on forms supplied by the Superintendent of Public Instruction.

Code 1950, § 22-54; 1980, c. 559; 1987, c. 205; 1999, cc. 191, 492.



§ 22.1-82. Employment of counsel to advise or defend school boards and officials; payment of costs, expenses and liabilities; consent of governing bodies required prior to institution of proceedings

A. Notwithstanding any other provision of law, the attorney for the Commonwealth or other counsel may be employed by a school board to advise it concerning any legal matter or to represent it, any member thereof or any school official in any legal proceeding to which the school board, member or official may be a party, when such proceeding is instituted by or against it or against the member or official by virtue of his actions in connection with his duties as such member or official.

B. All costs and expenses of such advice and all costs, expenses and liabilities of such proceedings shall be paid out of funds appropriated to the school board.

C. A school board shall, prior to instituting any legal action or proceeding against any other governmental agency in Virginia or expending any funds therefor, first secure the authorization of the governing body of the county, city or town constituting the school division or the governing bodies of the counties or cities in the school division if the division is composed of more than one county or city except as to legal actions or proceedings arising between the school board and the governing body or bodies.

Code 1950, §§ 22-56.1, 22-72; 1954, c. 289; 1956, Ex. Sess., cc. 60, 63; 1959, Ex. Sess., c. 79, § 1; 1966, c. 691; 1970, c. 71; 1971, Ex. Sess., c. 161; 1972, c. 511; 1973, cc. 134, 299; 1975, cc. 308, 328; 1980, c. 559.



§ 22.1-83. Payment of employee's legal fees and expenses

If an employee of a school board is arrested, indicted or otherwise prosecuted on any charge arising out of any act committed in the discharge of his duties as such employee and such charge is subsequently dismissed or a verdict of not guilty is rendered or if an employee of a school board is made a defendant in any civil action arising out of his actions in connection with his duties as such employee, the school board may pay the legal fees and expenses of such employee.

Code 1950, § 22-56.1:1; 1978, c. 135; 1980, c. 559.



§ 22.1-84. Insurance

A school board may provide for insurance on school properties against loss by fire and against such other losses as it deems necessary and may provide liability insurance, or may provide self-insurance, for certain or all of its officers and employees and for student teachers and other persons performing functions or services for any school in the school division, even though any such student teacher or other person performs such functions or services without payment therefor, to cover the costs and expenses incident to liability, including those for settlement, suit or satisfaction of judgment, arising from their conduct in discharging their duties or in performing functions or services for a school. The liability insurance coverage shall be placed with insurance companies authorized to do business in this Commonwealth.

Code 1950, §§ 22-56.2, 22-72; 1954, c. 289; 1956, Ex. Sess., c. 60; 1959, Ex. Sess., c. 79, § 1; 1966, c. 691; 1970, c. 71; 1971, Ex. Sess., c. 161; 1972, c. 511; 1975, cc. 308, 328; 1976, c. 407; 1980, c. 559.



§ 22.1-85. Fund for payment of hospital, medical, etc., services provided officers, employees and dependents

Any school board may establish a fund for the payment of hospital, medical, surgical and related services provided any of its officers, employees and their dependents out of funds appropriated to the school board or by payroll deductions or other mode consistent with state and federal income tax law and regulations. In addition, any school board may establish a fund for the payment of expenses incurred by its officers and employees for dependent care assistance through payroll deductions or other mode consistent with state and federal income tax law and regulations.

Code 1950, § 22-56.3; 1979, c. 624; 1980, c. 559; 1993, c. 287 .



§ 22.1-86. Meetings of people of school division; local committees

It shall be the duty of each school board to call meetings of the people of the school division for consultation in regard to the school interests thereof when deemed necessary by the school board. The chairman, if present, or, if not, some other member of the school board shall preside at such meetings.

Each school board is authorized to appoint a committee of not less than three nor more than seven members for each public school in the school division. The committee's duty shall be to advise the members of the school board with reference to matters pertaining to the school and to cooperate with the school board in the care of the school property and in the successful operation of the school. Such committee shall serve without compensation.

Code 1950, § 22-79; 1952, c. 72; 1980, c. 559.



§ 22.1-86.1. Appointment of student representatives to local school boards

A. The local school board may adopt procedures for the appointment of student representatives from among the students enrolled in the public schools in the division. The student representative shall serve in a nonvoting, advisory capacity and shall be appointed under such circumstances and serve for such terms as the board prescribes.

B. Nothing in this section shall prohibit any school board from excluding the nonvoting student representative from executive sessions or closed meetings pursuant to § 2.2-3711.

C. Student representatives shall not be construed to be members of local school boards for any purpose, including, but not limited to, establishing a quorum or making any official decision.

1999, c. 431.



§ 22.1-87. Judicial review

Any parent, custodian, or legal guardian of a pupil attending the public schools in a school division who is aggrieved by an action of the school board may, within thirty days after such action, petition the circuit court having jurisdiction in the school division to review the action of the school board. Such review shall proceed upon the petition, the minutes of the meeting at which the school board's action was taken, the orders, if any, of the school board, an attested copy of the transcript, if any, of any hearing before the school board, and any other evidence found relevant to the issues on appeal by the court. The action of the school board shall be sustained unless the school board exceeded its authority, acted arbitrarily or capriciously, or abused its discretion.

Code 1950, § 22-57; 1968, c. 139; 1980, c. 559; 1981, c. 229.



§ 22.1-88. Of what school funds to consist

The funds available to the school board of a school division for the establishment, support and maintenance of the public schools in the school division shall consist of state funds appropriated for public school purposes and apportioned to the school board, federal funds appropriated for educational purposes and apportioned to the school board, local funds appropriated to the school board by a local governing body or such funds as shall be raised by local levy as authorized by law, donations or the income arising therefrom, and any other funds that may be set apart for public school purposes.

Code 1950, § 22-116; 1971, Ex. Sess., c. 162; 1980, c. 559; 1988, c. 576.



§ 22.1-89. Management of funds

Each school board shall manage and control the funds made available to the school board for public schools and may incur costs and expenses. If funds are appropriated to the school board by major classification as provided in § 22.1-94, no funds shall be expended by the school board except in accordance with such classifications without the consent of the governing body appropriating the funds.

Code 1950, §§ 22-72, 22-97, 22-127; 1954, cc. 289, 291; 1956, Ex. Sess., cc. 60, 67; 1959, Ex. Sess., c. 79, § 1; 1966, c. 691; 1968, cc. 501, 614; 1970, c. 71; 1971, Ex. Sess., cc. 161, 162; 1972, c. 511; 1975, cc. 308, 328, 443; 1978, c. 551; 1980, c. 559.



§ 22.1-89.1. Management of cafeteria funds

Notwithstanding any other provision of law including, but not limited to this article, §§ 15.2-2503 and 15.2-2506, a school board may, in its discretion, establish a decentralized system for management and control of cafeteria funds without including in its annual budget an estimate of the total amount of such decentralized cafeteria funds, or receiving an appropriation of these decentralized cafeteria funds from the local governing body.

All decentralized cafeteria funds shall continue to be audited as required by the Superintendent of Public Instruction pursuant to his authority under § 22.1-24 and by the Auditor of Public Accounts pursuant to his authority under § 15.2-2511.

1984, c. 138.



§ 22.1-89.2. Financial records retention and disposition schedule

School boards shall retain and dispose of financial records in accordance with the regulations concerning financial records retention and disposition promulgated pursuant to the Virginia Public Records Act (§ 42.1-76 et seq.) by the State Library Board. However, school boards shall not be required to retain any such records pertaining to nonappropriated school activity funds for longer than five years.

1990, c. 451 .



§ 22.1-89.3. Funds from telephone service or credit cards

Any school board may enter into a contract with a commercial institution for the issuance of a telephone service or credit card that would bear the name of the school board. No such card shall contain an image of the seal of the Commonwealth or any of its localities. Each card issued shall bear on the front of such card words which indicate that the credit card is not a government credit card. The contract shall (i) provide that the contract is not to be interpreted as authority to license the locality or school board name or endorse commercial products in exchange for revenue, (ii) contain language indemnifying and protecting the locality and school board from legal action arising from the issuance of such card, and (iii) provide that a portion or percentage of the revenue generated by the use of such card will be returned to the local governing body, to be placed in a fund for public school purposes, for subsequent appropriation to the school board. Any such appropriation shall supplement, not supplant, any local funding for educational purposes.

The school board shall not enter into any such contract without following the provisions of, nor shall any such contract conflict with, any applicable budget or procurement statute, ordinance, or regulation of the state, locality or school board.

1998, c. 595.



§ 22.1-89.4. Certain policy required; partnerships and sponsorships

Each school board shall develop and implement, and may, from time to time, revise, a policy relating to commercial, promotional, and corporate partnerships and sponsorships involving the public schools within the division.

2001, c. 467.



§ 22.1-90. Annual report of expenditures

Every school board shall submit at least once each year to the governing body or bodies appropriating funds to the school board a report of all its expenditures. Such report shall also be made available to the public either on the official school division website, if any, or in hard copy at the central school division office, on a template prescribed by the Board of Education.

Code 1950, § 22-97; 1954, c. 291; 1959, Ex. Sess., c. 79, § 1; 1968, c. 501; 1971, Ex. Sess., c. 161; 1975, cc. 308, 328; 1978, c. 430; 1980, c. 559; 2009, c. 104.



§ 22.1-90.1. Inclusion of instructional spending in the School Performance Report Card

The Department shall include in the annual School Performance Report Card for school divisions the percentage of each division's annual operating budget allocated to instructional costs. For this purpose, the Department shall (i) establish a methodology for allocating each school division's expenditures to instructional and noninstructional costs in a manner that, except in the case of the hardware necessary to support electronic textbooks, is consistent with the funding of the Standards of Quality as approved by the General Assembly and (ii) allocate to instructional costs each school division's expenditures on the hardware necessary to support electronic textbooks. Further, at the discretion of the Superintendent, the Department may also report on other methods of measuring instructional spending such as those used by the U.S. Census Bureau and the U.S. Department of Education.

2012, c. 212; 2015, c. 563.



§ 22.1-91. Limitation on expenditures; penalty

No school board shall expend or contract to expend, in any fiscal year, any sum of money in excess of the funds available for school purposes for that fiscal year without the consent of the governing body or bodies appropriating funds to the school board. Any member of a school board or any division superintendent or other school officer violating, causing to be violated or voting to violate any provision of this section shall be guilty of malfeasance in office.

Code 1950, § 22-120; 1980, c. 559.



§ 22.1-92. Estimate of moneys needed for public schools; notice of costs to be distributed

A. It shall be the duty of each division superintendent to prepare, with the approval of the school board, and submit to the governing body or bodies appropriating funds for the school division, by the date specified in § 15.2-2503, the estimate of the amount of money deemed to be needed during the next fiscal year for the support of the public schools of the school division. The estimate shall set up the amount of money deemed to be needed for each major classification prescribed by the Board of Education and such other headings or items as may be necessary.

Upon preparing the estimate of the amount of money deemed to be needed during the next fiscal year for the support of the public schools of the school division, each division superintendent shall also prepare and distribute, within a reasonable time as prescribed by the Board of Education, notification of the estimated average per pupil cost for public education in the school division for the coming school year in accordance with the budget estimates provided to the local governing body or bodies. Such notification shall also include actual per pupil state and local education expenditures for the previous school year. The notice may also include federal funds expended for public education in the school division.

The notice shall be made available in a form provided by the Department of Education and shall be published on the school division's website or in hard copy upon request. To promote uniformity and allow for comparisons, the Department of Education shall develop a form for this notice and distribute such form to the school divisions for publication.

B. Before any school board gives final approval to its budget for submission to the governing body, the school board shall hold at least one public hearing to receive the views of citizens within the school division. A school board shall cause public notice to be given at least 10 days prior to any hearing by publication in a newspaper having a general circulation within the school division. The passage of the budget by the local government shall be conclusive evidence of compliance with the requirements of this section.

Code 1950, §§ 22-120.3, 22-120.5; 1959, Ex. Sess., c. 79, § 1; 1980, c. 559; 1986, c. 282; 1994, cc. 453, 788; 2011, c. 216; 2012, cc. 805, 836.



§ 22.1-93. Approval of annual budget for school purposes

Notwithstanding any other provision of law, including but not limited to Chapter 25 (§ 15.2-2500 et seq.) of Title 15.2, the governing body of a county and the governing body of a municipality shall each prepare and approve an annual budget for educational purposes by May 15 or within 30 days of the receipt by the county or municipality of the estimates of state funds, whichever shall later occur. Upon approval, each local school division shall publish the approved annual budget in line item form, including the estimated required local match, on the division's website, and the document shall also be made available in hard copy as needed to citizens for inspection.

The Superintendent of Public Instruction shall, no later than the fifteenth day following final adjournment of the Virginia General Assembly in each session, submit estimates to be used for budgetary purposes relative to the Basic School Aid Formula to each school division and to the local governing body of each county, city and town that operates a separate school division. Such estimates shall be for each year of the next biennium or for the then next fiscal year.

Code 1950, § 22-127; 1956, Ex. Sess., c. 67; 1959, Ex. Sess., c. 79, § 1; 1968, c. 614; 1971, Ex. Sess., c. 162; 1975, c. 443; 1978, c. 551; 1980, c. 559; 1981, c. 541; 2008, cc. 353, 404; 2009, c. 280; 2011, c. 216; 2015, cc. 143, 370, 371.



§ 22.1-94. Appropriations by county, city or town governing body for public schools

A governing body may make appropriations to a school board from the funds derived from local levies and from any other funds available, for operation, capital outlay and debt service in the public schools. Such appropriations shall be not less than the cost apportioned to the governing body for maintaining an educational program meeting the standards of quality for the several school divisions prescribed as provided by law. The amount appropriated by the governing body for public schools shall relate to its total only or to such major classifications prescribed by the Board of Education pursuant to § 22.1-115. The appropriations may be made on the same periodic basis as the governing body makes appropriations to other departments and agencies.

Code 1950, § 22-127; 1956, Ex. Sess., c. 67; 1959, Ex. Sess., c. 79, § 1; 1968, c. 614; 1971, Ex. Sess., c. 162; 1975, c. 443; 1978, c. 551; 1980, c. 559; 1989, c. 94 .



§ 22.1-95. Duty to levy school tax

Each county, city and town is authorized, directed and required to raise money by a tax on all property subject to local taxation at such rate as will insure a sum which, together with other available funds, will provide that portion of the cost apportioned to such county, city or town by law for maintaining an educational program meeting the standards of quality for the several school divisions prescribed as provided by law.

Code 1950, § 22-126.1; 1971, Ex. Sess., c. 162; 1980, c. 559.



§ 22.1-96. Proration of operating cost, expenditures for capital outlay purposes and indebtedness for construction of buildings in certain school divisions

In a school division composed of part or all of more than one county or city, the operating cost as well as the expenditures for capital outlay purposes and indebtedness for the construction of school buildings shall be on a pro rata basis on enrollment of pupils unless some other basis is agreed upon by the division school board and the governing bodies of the participating counties and cities.

Code 1950, § 22-100.9; 1954, c. 391; 1956, c. 671; 1971, Ex. Sess., c. 161; 1980, c. 559.



§ 22.1-97. Calculation and reporting of required local expenditures; procedure if locality fails to appropriate sufficient educational funds

A. The Department of Education shall collect annually the data necessary to make calculations and reports required by this subsection.

At the beginning of each school year, the Department shall make calculations to ensure that each school division has appropriated sufficient funds to support its estimated required local expenditure for providing an educational program meeting the prescribed Standards of Quality, required by Article VIII of the Constitution of Virginia and Chapter 13.2 (§ 22.1-253.13:1 et seq.) of this title. At the conclusion of the school year, the Department shall make calculations to verify whether the locality has provided the required expenditure, based on average daily membership as of March 31 of the relevant school year.

The Department shall report annually to the House Committees on Education and Appropriations and the Senate Committees on Finance and Education and Health the results of such calculations and the degree to which each school division has met, failed to meet, or surpassed its required expenditure.

The Joint Legislative Audit and Review Commission shall report annually to the House Committees on Education and Appropriations and the Senate Committees on Finance and Education and Health the state expenditure provided each locality for an educational program meeting the Standards of Quality.

The Department and the Joint Legislative Audit and Review Commission shall coordinate to ensure that their respective reports are based upon comparable data and are delivered together, or as closely following one another as practicable, to the appropriate standing committees.

B. Whenever such calculations indicate that the governing body of a county, city or town fails or refuses to appropriate funds sufficient to provide that portion of the cost apportioned to such county, city or town by law for maintaining an educational program meeting the Standards of Quality, the Board of Education shall notify the Attorney General of such failure or refusal in writing signed by the president of the Board. Upon receipt of such notification, it shall be the duty of the Attorney General to file in the circuit court for the county, city or town a petition for a writ of mandamus directing and requiring such governing body to make forthwith such appropriation as is required by law.

The petition shall be in the name of the Board of Education, and the governing body shall be made a party defendant thereto. The court may, in its discretion, cause such other officers or persons to be made parties defendant as it may deem proper. The court may make such order as may be appropriate respecting the employment and compensation of an attorney or attorneys for any party defendant not otherwise represented by counsel. The petition shall be given first priority on the docket of such court and shall be heard expeditiously in accordance with the procedures prescribed in Article 2 (§ 8.01-644 et seq.) of Chapter 25 of Title 8.01 and the writ of mandamus shall be awarded or denied according to the law and facts of the case and with or without costs, as the court may determine. The order of the court shall be final upon entry. Any appeal therefrom shall be heard and disposed of promptly by the Supreme Court next after habeas corpus cases already on the docket.

Code 1950, § 22-21.2; 1971, Ex. Sess., c. 160; 1980, c. 559; 2003, c. 948.



§ 22.1-98. Reduction of state aid when length of school term below 180 days or 990 hours

A. For the purposes of this section:

1. "Declared state of emergency" means the declaration of an emergency before or after an event, by the Governor or by officials in a locality, that requires the closure of any or all schools within a school division.

2. "Severe weather conditions or other emergency situations" means those circumstances presenting a threat to the health or safety of students that result from severe weather conditions or other emergencies, including, but not limited to, natural and man-made disasters, energy shortages or power failures.

B. Except as provided in this section:

1. The length of every school's term in every school division shall be at least 180 teaching days or 990 teaching hours in any school year; and

2. If the length of the term of any school or the schools in a school division shall be less than 180 teaching days or 990 teaching hours in any school year, the amount paid by the Commonwealth from the Basic School Aid Fund shall, except as otherwise hereinafter provided or as otherwise provided by law, be reduced in the same proportion as the length of the school term has been reduced in any school or the schools in the school division from 180 teaching days or 990 teaching hours.

C. Notwithstanding the requirements of subsection B, in any case in which severe weather conditions or other emergency situations, as defined in this section, result in the closing of a school or the schools in a school division, the amount paid by the Commonwealth from the Basic School Aid Fund shall not be reduced if the following schedule of make-up days is followed:

1. When severe weather conditions or other emergency situations have resulted in the closing of a school or the schools in a school division for five or fewer days, the school or the schools in the school division shall make up all missed days by adding teaching days to the school calendar or extending the length of the school day;

2. When severe weather conditions or other emergency situations have resulted in the closing of a school or the schools in a school division for six days or more, the school or the schools in the school division shall make up the first five days plus one day for each two days missed in excess of the first five by adding teaching days to the school calendar or extending the length of the school day; or

3. When severe weather conditions or other emergency situations have resulted in the closing of any school in a school division and such school has been unable to meet the 180 teaching day requirement, the school division may make up the missed teaching days by providing its students with instructional hours equivalent to such missed teaching days to meet the minimum 990 teaching hour requirement.

D. The local appropriations for educational purposes necessary to fund 180 teaching days or 990 teaching hours shall also not be proportionally reduced by any local governing body because of any reduction in the length of the term of any school or the schools in a school division authorized by subsection C.

E. The foregoing provisions of this section notwithstanding, the Board of Education may waive the requirement that school divisions provide additional teaching days or teaching hours to compensate for school closings resulting from a declared state of emergency or severe weather conditions or other emergency situations. If the local school board desires a waiver, it shall submit a request to the Board of Education. The request shall include evidence of efforts that have been made by the school division to reschedule as many days as possible and certification by the division superintendent and chairman of the local school board that every reasonable effort for making up lost teaching days or teaching hours was exhausted before requesting a waiver of this requirement. If the waiver is denied, the school division shall make up the missed instructional time in accordance with this section.

If the Board grants such a waiver, there shall be no proportionate reduction in the amount paid by the Commonwealth from the Basic School Aid Fund. Further, the local appropriations for educational purposes necessary to fund 180 teaching days or 990 teaching hours shall not be proportionally reduced by any local governing body due to any reduction in the length of the term of any school or the schools in a school division permitted by such waiver.

F. If the professional personnel of any such school division actually render service for less than the contracted period for such school year and their compensation is reduced because of insufficient funds or other reason, the proportionate amount paid by the Commonwealth for the personnel component of the Basic School Aid Fund for such school year shall be reduced pro rata.

Notwithstanding any provision of law to the contrary, the school board of any school division in which the length of the term for any school or for the schools in the school division is reduced as provided in this section may pay its professional personnel such salary as they would have received if the term had not been so reduced.

G. In developing the school calendar as provided for in § 22.1-79.1, each local school board shall establish such calendars and teaching contracts in accordance with applicable regulations of the Board of Education to include contingencies for making up teaching days and teaching hours missed for emergency situations described in this section. Historical data shall be used to determine the needs of the locality including scheduled holidays and breaks and work days.

H. The Board of Education may authorize the Superintendent of Public Instruction to approve, in compliance with this section, reductions in the school term for a school or the schools in a school division without a proportionate reduction in the amount paid by the Commonwealth from the Basic School Aid Fund.

I. With the exception of the Basic School Aid Fund as provided for above, the Commonwealth shall not distribute funds to a locality for costs not incurred when the school term is reduced below 180 teaching days or 990 teaching hours.

J. As part of the annual report required by § 22.1-81, the division superintendent and local school board chairman shall certify the total number of teaching days and teaching hours each year.

Code 1950, § 22-5; 1956, Ex. Sess., c. 66; 1977, c. 316; 1978, cc. 105, 204; 1979, c. 177; 1980, c. 559; 1987, c. 65; 1988, c. 112; 1990, c. 213; 2004, cc. 839, 868, 887; 2006, cc. 26, 96; 2015, c. 706.



§ 22.1-98.1. Extended School Year Incentive Program

From such funds as may be appropriated for such purpose and from such gifts, donations, grants, bequests, and other funds as may be received on its behalf, there is hereby established the Extended School Year Incentive Program, hereinafter referred to as the "Program," to be administered by the Board of Education.

In accordance with the appropriation act, any funds appropriated or otherwise provided for the Program shall be disbursed to award incentive grants to public school divisions for the operation of schools beyond the 180-day school year or 990 hours in any school year as required by § 22.1-98 and the Standards of Accreditation. However, the grants shall not be awarded to support summer school initiatives.

2000, c. 858.



§ 22.1-98.2. Certain agreements; adjustment of state share for basic aid

A. Any school board of a school division in which fewer than 1,100 students were included in average daily membership for the preceding school year, in a locality that has a local composite index of .6000 or greater, and has 65 percent or more of its local taxes coming from real estate taxes, as calculated by the Auditor of Public Accounts and reported annually to the Department of Education, upon entering into certain cost-savings agreements with a contiguous school division for the consolidation or sharing of educational, administrative, or support services, shall receive the state share for basic aid computed on the basis of the composite index of local ability-to-pay of the contiguous school division, calculated annually, for a period of 15 years.

The Board of Education shall develop eligibility criteria for such cost-savings and service-sharing agreements and for the adjustment of the state share for basic aid, consistent with the appropriation act.

The Governor shall approve the adjustment to the state share prior to the disbursement of funds. The Department of Education shall annually report to the Chairmen of the House Appropriations and Senate Finance Committees the cost-savings agreements made and the adjusted state shares so approved.

B. The local school board receiving the adjusted state share shall not use the additional funds received to supplant local funds appropriated for education. The adjusted state share shall be used solely for educational purposes and shall not be used to reduce local operating expenditures for public education from the prior fiscal year. However, no school division shall be required to maintain a per pupil expenditure for operations that exceeds the per pupil expenditure in the prior fiscal year. The superintendent of the school division shall inform the Superintendent of Public Instruction of the public education purpose for which these local funds shall be used.

C. This section shall not prohibit the Commonwealth from terminating or modifying any program or function under which distribution to a local school board has been made, and if so terminated or modified all obligations hereunder shall cease or be reduced in proportion with such modifications, as the case may be.

D. If any such contractual agreements between the relevant school divisions terminate prior to the end of the applicable period set forth above, the Commonwealth's obligation under this section shall cease.

E. This agreement and adjusted state payment shall be in lieu of any existing funds a locality receives from a Small School Division Assistance grant.

F. Any standard of quality set forth in this act that is not required as of June 30, 2004, and for which additional state funding is required, shall not take effect unless the state's share of funding that standard is included in the general appropriation act for the period July 1, 2004, through June 30, 2006, passed during the 2004 Session of the General Assembly and signed into law by the Governor.

2004, c. 820; 2008, cc. 589, 705.



§ 22.1-99. Approval and certification of apportionment of school funds

Subject to approval or amendment by the Board of Education, the Superintendent of Public Instruction shall apportion the state funds appropriated for public school purposes among the several school divisions and, when approved, the Superintendent of Public Instruction shall certify to the Comptroller such apportionment for the payment of the same.

Code 1950, § 22-140; 1972, c. 663; 1980, c. 559.



§ 22.1-100. Unexpended school and educational funds

All sums of money derived from the Commonwealth which are unexpended in any year in any school division shall revert to the fund of the Commonwealth from which derived unless the Board of Education directs otherwise. All sums derived from local funds unexpended in any year shall remain a part of the funds of the governing body appropriating the funds for use the next year, but no local funds shall be subject to redivision outside of the locality in which they were raised.

Code 1950, § 22-138; 1956, Ex. Sess., c. 67; 1980, c. 559.



§ 22.1-100.1. Lottery proceeds nonrecurring costs escrow accounts

A. Notwithstanding the provisions of § 22.1-100, the governing body of any locality may authorize the local treasurer or fiscal officer, by ordinance or resolution, to create a separate escrow account upon the books of the locality for the deposit of that portion of the locality's appropriation from the lottery proceeds which are designated, pursuant to Item 139 B 4 of Chapter 935 of the 1999 Acts of Assembly or any other state law, for nonrecurring costs incurred by the relevant school division.

Such nonrecurring costs shall include school construction, additions, infrastructure, site acquisition, renovations, technology, and other expenditures related to modernizing classroom equipment, and debt service payments on school projects completed during the last ten years. Upon adoption of the proper ordinance or resolution, the treasurer or local fiscal officer of the locality shall place such appropriation into a separate lottery proceeds nonrecurring costs escrow account. Under no circumstances shall the escrow account allowed for the school construction grants pursuant to § 22.1-175.5 be used for these deposits.

B. The escrow account shall be known as the "County/City/Town of _______________ Lottery Proceeds Nonrecurring Costs Fund." All principal deposited to such fund, together with all income from or attributable to the fund, shall be used solely for (i) construction, additions, renovations, including retrofitting and enlarging public school buildings, infrastructure, including technology infrastructure, and site acquisition for public school buildings and facilities or (ii) debt service payments, or a portion thereof, for any such projects completed in the previous ten years if so designated.

No disbursement from the fund may be made except upon specific appropriation by the governing body in accordance with applicable law. If a locality establishes such a fund and designates any portion of the funds deposited therein to pay debt service for (i) any general obligation of the locality held by the Virginia Public School Authority or (ii) any Literary Fund loan, the locality shall obtain an opinion of bond counsel that designation of funds to pay debt service on obligations described in clauses (i) and (ii) hereof does not adversely impact the tax-exempt status of such obligations.

C. All moneys deposited in the fund, including all income from or attributable to such fund, shall be deemed public funds of the locality and shall be subject to all limitations upon deposit and investment provided by general law, including, but not limited to, the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.). Income, dividends, distributions, and grants accruing to the fund shall be retained in such fund and shall be expended only in accordance with the terms of this section.

D. Nothing in this section shall be deemed or construed to authorize a school board or school division to receive, hold or invest funds in its own name, or to expend funds in the absence of a specific appropriation by the governing body of the locality in accordance with applicable law.

2000, cc. 635, 693.



§ 22.1-101. Repealed

Repealed by Acts 1988, c. 101.



§ 22.1-101.1. Increase of funds for certain nonresident students; how increase computed and paid; billing of out-of-state placing agencies or persons

A. To the extent such funds are appropriated by the General Assembly, a school division shall be reimbursed for the cost of educating a child who is not a child with disabilities and who is not a resident of such school division under the following conditions:

1. When such child has been placed in foster care or other custodial care within the geographical boundaries of the school division by a Virginia agency, whether state or local, which is authorized under the laws of this Commonwealth to place children;

2. When such child has been placed within the geographical boundaries of the school division in an orphanage or children's home which exercises legal guardianship rights; or

3. When such child, who is a resident of Virginia, has been placed, not solely for school purposes, in a child-caring institution or group home licensed under the provisions of Chapter 17 (§ 63.2-1700 et seq.) of Title 63.2 which is located within the geographical boundaries of the school division.

B. To the extent such funds are appropriated by the General Assembly, a school division shall be reimbursed for the cost of educating a child with disabilities who is not a resident of such school division under the following conditions:

1. When the child with disabilities has been placed in foster care or other custodial care within the geographical boundaries of the school division by a Virginia agency, whether state or local, which is authorized under the laws of this Commonwealth to place children;

2. When such child with disabilities has been placed within the geographical boundaries of the school division in an orphanage or children's home which exercises legal guardianship rights; or

3. When such child with disabilities, who is a resident of Virginia, has been placed, not solely for school purposes, in a child-caring institution or group home licensed under the provisions of Chapter 17 (§ 63.2-1700 et seq.) of Title 63.2 which is located within the geographical boundaries of the school division.

C. Each school division shall keep an accurate record of the number of days which any child, identified in subsection A or B above, was enrolled in its public schools, the required local expenditure per child, the handicapping condition, if applicable, the placing agency or person and the jurisdiction from which the child was sent. Each school division shall certify this information to the Board of Education by July 1 following the end of the school year in order to receive proper reimbursement. No school division shall charge tuition to any such child.

D. When a child who is not a resident of Virginia, whether disabled or not, has been placed by an out-of-state agency or a person who is the resident of another state in foster care or other custodial care or in a child-caring institution or group home licensed under the provisions of Chapter 17 (§ 63.2-1700 et seq.) of Title 63.2 located within the geographical boundaries of the school division, the school division shall not be reimbursed for the cost of educating such child from funds appropriated by the General Assembly. The school division in which such child has been enrolled shall bill the sending agency or person for the cost of the education of such child as provided in subsection C of § 22.1-5.

The costs of the support and maintenance of the child shall include the cost of the education provided by the school division; therefore, the sending agency or person shall have the financial responsibility for the educational costs for the child pursuant to Article V of the Interstate Compact on the Placement of Children as set forth in Chapters 10 (§ 63.2-1000 et seq.) and 11 (§ 63.2-1100 et seq.) of Title 63.2. Upon receiving the bill for the educational costs from the school division, the sending agency or person shall reimburse the billing school division for providing the education of the child. Pursuant to Article III of the Interstate Compact on the Placement of Children, no sending agency or person shall send, bring, or cause to be sent or brought into this Commonwealth any child for placement unless the sending agency or person has complied with this section by honoring the financial responsibility for the educational cost as billed by a local school division.

E. To the extent that state funds appropriated by the General Assembly pursuant to subsection A or B or other state funds, such as those provided on the basis of average daily membership, do not cover the full cost of educating a child pursuant to this subsection, a school division shall be reimbursed by (i) the school division in which a child's custodial parent or guardian resides or (ii) in the case of a child who has been placed in the custody of the Department of Social Services, the school division in which the parent or guardian who had custody immediately preceding the placement resides, for any remaining costs of educating such child, whether disabled or not, who has been placed, not solely for school purposes, in (a) foster care or other custodial care within the geographical boundaries of the school division to be reimbursed, or (b) a child-caring institution or group home licensed under the provisions of Chapter 17 (§ 63.2-1700 et seq.) of Title 63.2 that is located within the geographical boundaries of the school division to be reimbursed.

1988, c. 101; 1992, cc. 837, 880; 1994, c. 854; 2014, c. 790.



§ 22.1-102. Special tax for capital expenditures or payment of indebtedness or rent

For capital expenditures and for the payment of indebtedness or rent, a governing body may, in addition to the levy and appropriation required under the provisions of §§ 22.1-94 and 22.1-95, levy a special county tax, a special district tax, a special city tax or a special town tax, as the case may be, on all property subject to local taxation. Such levy or levies shall be at such rate or rates as the governing body levying the tax may deem necessary for the purpose or purposes for which levied, except that where the tax is for raising funds for capital expenditures the rate shall not be more than $2.50 on each $100 of the assessed value of such property in any one year.

Code 1950, § 22-128; 1959, Ex. Sess., c. 79, § 1; 1971, Ex. Sess., c. 162; 1980, c. 559.



§ 22.1-103. Uniform county levy in lieu of district levies; request by school board; petition for referendum

In any county in which the governing body imposes district levies for school purposes, the school board may, by resolution, request the governing body to impose a uniform county levy for school purposes with the proceeds to be expended as provided by law and such expenditures shall include the repayment of district school obligations. Upon the receipt of any such resolution the governing body shall petition the circuit court of the county to fix a date for a referendum to obtain the sense of the qualified voters upon such change.

Code 1950, § 22-130.1; 1958, c. 45; 1980, c. 559.



§ 22.1-104. Same; order for referendum; notice

Upon receiving such petition, the court shall enter an order setting a date for the referendum in accordance with §§ 24.2-682 and 24.2-684. A certified copy of the order shall be served upon the election officials of the county. Notice of the date of the referendum and the purpose thereof shall be posted on the front door of the courthouse.

Code 1950, § 22-130.2; 1958, c. 45; 1975, c. 517; 1980, c. 559.



§ 22.1-105. Same; conduct of referendum; certification of results

On the day named in the order the election officials of the county shall open a poll and take the sense of the voters upon the question set forth in the order. The referendum shall be conducted in accordance with §§ 24.2-682 and 24.2-684 and the results thereof ascertained and certified in accordance therewith.

Code 1950, § 22-130.3; 1958, cc. 45, 632; 1975, c. 517; 1980, c. 559.



§ 22.1-106. Same; levy in accordance with results of referendum

If a majority of those voting in the referendum vote against a uniform county school levy the governing body may levy such taxes as it deems best, subject to law. But if a majority of those voting vote for a uniform county school levy the governing body of the county thereafter shall, for each succeeding tax year, lay a uniform county school levy and the proceeds thereof shall be expended as provided by law for school purposes including the repayment of district school obligations.

Code 1950, § 22-130.4; 1958, cc. 45, 632; 1980, c. 559.



§ 22.1-107. Glebe lands and church property; revenue and income therefrom

All glebe lands and church property, or the proceeds thereof, which may be appropriated under § 57-3 for education shall be vested in the school board of the school division within whose boundaries the property lies and shall be managed and applied by the school board according to the wishes of the donor. The revenue or income therefrom shall be applied as that portion of the Literary Fund which is allotted to such school division, subject to the same laws and penalties.

Code 1950, § 22-118; 1980, c. 559.



§ 22.1-108. Money derived from forest reserve

All federal funds paid to the Commonwealth arising from the forest reserve shall be paid to the State Treasurer to be distributed and disposed of as provided in this section.

The treasurer of each school division within whose boundaries there is located any land owned by the United States government and held as a forest reserve shall ascertain the area of such land so situated in the school division and the reserve in which the same is located and make a report thereof to the Comptroller. Upon receipt of such information from the treasurer, the Comptroller shall apportion all federal funds arising from such forest reserve among the school divisions in which such forest reserve is located according to the area in each school division. The Comptroller shall keep separate accounts of all federal forest reserve funds received by him.

Code 1950, § 22-119; 1960, c. 463; 1980, c. 559.



§ 22.1-109. Federal funds apportioned to school divisions containing lands leased for flood control purposes

All funds paid to the State Treasurer by the Secretary of the Treasury of the United States under the provisions of Section 5 of Public Law 526 of the 79th Congress, end session, shall be apportioned by the State Comptroller among the school divisions in which lands acquired by the United States for flood control purposes were leased, according to the amounts derived from each school division as stated by the Secretary of the Treasury of the United States.

Code 1950, § 22-119.1; 1952, Ex. Sess., c. 31; 1980, c. 559.



§ 22.1-110. Temporary loans to school boards

No school board shall borrow any money in any manner for any purpose without express authority of law. Any loan negotiated in violation of this section shall be void. Subject to the approval of the governing body or bodies appropriating funds to the school board, any school board is authorized to borrow money, when necessary, not to exceed in the aggregate one-half of the amount produced by the school levy for the school division for the year in which such money is so borrowed or one-half of the amount of the cash appropriation made to such school board for the preceding year or, in school divisions for which there is both a school levy and appropriation, one-half of the amount of each. Such loans shall be evidenced by notes or bonds negotiable or nonnegotiable, as the school board determines. In the case of temporary loans in anticipation of loans from the Literary Fund, such loans shall be repaid within two years of their dates. Other temporary loans shall be repaid within one year of their dates. However, loans made to purchase new school buses to replace obsolete or worn out equipment shall be repaid within not less than 10 years of their dates.

Code 1950, § 22-120; 1980, c. 559; 1987, c. 251; 2006, c. 239.



§ 22.1-111. Trust funds

In cases where funds or other property are held by trustees for purposes of public school education, a school board shall have the power and duty to examine into the manner in which such trusts are administered. All such trustees shall render reports to the school board whenever called on and afford every facility needed by the school board to obtain a full understanding of all the points connected with such administration. If such examination reveals any defect or irregularity in the administration of such trust funds or other property, it shall be the duty of the school board to institute prompt proceedings for carrying the matter before the courts. In cases where donations or other funds have been set apart for the education of the poor, a school board is authorized to receive and apply the same in connection with the public schools in obedience to the will of the donor. Nothing in this section shall be construed to apply to the twenty-fifth clause of the will of Samuel Miller, deceased, or in anywise to affect or impair any rights or interests whatsoever, either public or private, arising under such clause.

Code 1950, § 22-144; 1980, c. 559.



§ 22.1-112. Deposit and disbursement of donations

Any donations made to the Board of Education or to any member thereof for the benefit of any public school or schools in the Commonwealth shall, upon acceptance, be paid into the state treasury and kept in a separate account on the books of the Comptroller. Such donations shall be expended by the Board in accordance with the wishes of the donor.

Code 1950, § 22-145; 1980, c. 559.



§ 22.1-113. Town school division's share of county school funds

A. Funds to be paid by county treasurer to town treasurer. -- For the benefit of each school division composed of a town, the treasurer of the county in which the town is located shall pay over to the town treasurer, if and when properly bonded, the following funds to be used for public school purposes within such town school division:

1. From the amount derived from a county school levy for public school purposes, a sum equal to the pro rata amount from such levy derived from such town;

2. From federal funds allocated to and received by the county on the basis of federally-connected pupils for operations or capital outlay purposes, to be apportioned between the county and the town on the same basis of distribution as used in making the allotment of such federal funds to the county and in the ratio that such federally-connected pupils residing in the town bear to the total of such federally-connected pupils residing in the county including the town and which were included in the county's application for such federal funds.

B. Division located in adjoining counties. -- Where a town school division is located partly in each of two adjoining counties and operated by a town school board created or constituted by the charter of such town, each county treasurer shall pay over to the town treasurer, if and when properly bonded, from the amount derived from a county school levy or appropriations in each respective county for public school purposes, a sum equal to the pro rata amount from such levy or appropriations derived from such town to be used for public school purposes within the town school division.

C. State funds from special sources. -- None of the provisions of this section shall require the county treasurer to pay over to the town treasurer of a town school division any funds received from the Commonwealth from special sources, including funds distributed to the localities from the profit realized from the operation of the state alcoholic beverage control system, when the town has received direct appropriations or allocations from the Commonwealth from the same special sources.

Code 1950, § 140.1; 1972, c. 663; 1980, c. 559.



§ 22.1-114. Town school division's share of general county funds

For the benefit of each school division composed of a town, the governing body of the county in which such town is located shall require the county treasurer to pay over to the town treasurer, if and when properly bonded, the following funds to be placed in the general fund of the town, subject to appropriation by the governing body of the town as it may deem necessary:

From the amount derived from a general or unit levy for all county purposes, a sum equal to such town's pro rata share of the general or unit levy receipts derived from the taxable property within the town, including real estate, tangible personal property, merchants' capital and machinery and tools. The pro rata share of the town shall be determined by allocating to the town the same percentage of general or unit levy receipts as is appropriated by the county governing body for the support of public schools.

Code 1950, § 22-141.2; 1972, c. 746; 1980, c. 559.



§ 22.1-115. System of accounting; statements of funds available; classification of expenditures

The State Board, in conjunction with the Auditor of Public Accounts, shall establish and require of each school division a modern system of accounting for all school funds, state and local, and the treasurer or other fiscal agent of each school division shall render each month to the school board a statement of the funds in his hands available for school purposes. The Board shall prescribe the following major classifications for expenditures of school funds: (i) instruction, (ii) administration, attendance and health, (iii) pupil transportation, (iv) operation and maintenance, (v) school food services and other noninstructional operations, (vi) facilities, (vii) debt and fund transfers, (viii) technology, and (ix) contingency reserves.

Code 1950, § 22-143; 1979, c. 630; 1980, c. 559; 1984, c. 130; 1989, c. 94; 2002, c. 470; 2008, c. 131.



§ 22.1-116. How and by whom funds for school division kept and disbursed

The treasurer or comparable officer of each county, city or part thereof constituting a school division or town, if the town constitutes the school division, shall be charged with the responsibility for the receipt, custody and disbursement of the funds of the school board and shall keep such funds in an account or accounts separate and distinct from all other funds.

Code 1950, §§ 22-132, 22-133; 1959, Ex. Sess., c. 79, § 1; 1960, c. 222; 1980, c. 559.



§ 22.1-116.1. Receipt of payment by credit cards; service charge

School boards may accept payment for services and goods by credit or debit cards. School boards accepting credit or debit card payments may, in addition to any penalties and interest, add to such payment a sum as a service charge for the acceptance of such method of payment.

2002, cc. 164, 238.



§ 22.1-117. Fiscal agents of certain school divisions

The fiscal agent for the school board of a school division composed of part or all of more than one county or city shall be the treasurer of one of the participating counties or cities, as agreed upon by the division school board and the governing bodies. In the event agreement on the selection of a fiscal agent cannot be reached, the Board of Education shall designate such fiscal agent. For his services as fiscal agent, the treasurer shall be paid such salary as the school board and treasurer may agree upon. In the event the school board and the treasurer so designated cannot agree on such compensation, the amount of salary to be paid shall be determined by a court of competent jurisdiction. The amount so fixed by the court shall be binding upon both the treasurer and the school board. Nothing contained in this section shall affect the regular salary or expense allowance of the treasurer as fixed annually by the State Compensation Board.

Code 1950, § 22-100.10; 1954, c. 391; 1980, c. 559.



§ 22.1-118. Management of funds for joint school; county or city treasurer as fiscal agent

The treasurer of a county or city in which a joint school is located shall be the fiscal agent of such school and shall receive and disburse the funds thereof. However, the participating school boards of a joint school, including an academic year Governor's School operated by two or more school divisions, may by agreement and with the approval of the respective local governing bodies, select the fiscal agent for the joint school from among the treasurers, as defined in § 58.1-3123, of the participating localities. All disbursements shall be by warrant signed by the clerk of the committee for control of such school and countersigned by such treasurer as fiscal agent.

For his services as fiscal agent, the treasurer shall be paid such salary as may be agreed upon by the committee for control of the joint school and treasurer. In the event they cannot agree, then the amount of salary to be paid shall be submitted to the circuit court of the county or city in which the school is located for hearing and determination, and the amount so fixed by the court shall be binding upon both the treasurer and the committee. Nothing contained in this section shall affect the regular salary allowance of the treasurer as fixed annually by the State Compensation Board.

The provisions of this section shall not apply to the property and school known as New London Academy leased under the provisions of Chapter 174 of the Acts of Assembly of 1887, approved May 10, 1887, and acts amendatory thereof, nor shall they apply in Albemarle County.

Code 1950, § 22-133.1; 1970, c. 215; 1980, c. 559; 1993, cc. 7, 161; 2003, c. 702; 2007, cc. 45, 813.



§ 22.1-119. No commission for treasurer

No treasurer shall receive any commission upon any money loaned from the Literary Fund, upon donations by individuals or foundations, upon funds from insurance on any school building destroyed by fire, upon money derived from the sale of school property or upon funds derived from loans or bond issues.

Code 1950, § 22-134; 1980, c. 559.



§ 22.1-120. Settlement by treasurer

Treasurers or other fiscal agents shall settle with school boards for the school funds as of June thirtieth of each year not later than August fifteenth of each year.

Code 1950, § 22-135; 1980, c. 559.



§ 22.1-121. Proceedings against officers, etc., to compel settlement of accounts

The school board shall have the power and duty, in the event of any delinquency or any irregularity in the acts of any treasurer, officer, agent or employee handling school funds or of any member of such school board, to take such steps and institute such legal proceedings as may be necessary and proper in order to secure complete settlement of the accounts of such treasurer, officer, agent, employee or member of such school board and a full and clear exhibit of the transactions of such treasurer, officer, agent, employee or member of such school board in connection with the receipts and disbursements of any funds for public school purposes and to compel the payment of any balances that may be in the hands of such treasurer or other person. The school board shall have the power and duty to take such steps and institute such legal proceedings as may be necessary and proper to secure a complete settlement of the accounts of any trustees to whom any funds or other property for the purposes of public school education shall have been entrusted and to secure a full and proper administration of such trusts; and to this end it may institute suit for the removal, for good cause shown, of such trustee or trustees and for the appointment of new trustees either to replace those removed or to fill vacancies and may institute such suits or actions as may be necessary to compel the payment of any balances in the hands of the old trustee or trustees so removed or to correct any defect or irregularity whatever in the administration of such trust fund or other property.

Code 1950, § 22-136; 1980, c. 559.



§ 22.1-122. Approval and payment of claims; warrants; prohibited acts

A. Except as provided in § 22.1-122.1, a school board shall examine all claims against it and, when approved, shall order or authorize the payment thereof. A record of such approval and order or authorization shall be made in the minutes of the school board. Payment of each claim shall be ordered or authorized by a warrant drawn on the treasurer or other officer charged by law with the responsibility for the receipt, custody and disbursement of the funds of the school board. The warrant shall be signed by the chairman or vice-chairman of the school board, countersigned by the clerk or deputy clerk thereof, made payable to the person or persons, firm or corporation entitled to receive such payment and recorded in the form and manner prescribed by the Board of Education. There shall be stated on the face of the warrant the purpose or service for which such payment is drawn and the date of the order entered or authority granted by the school board.

B. A school board may, in its discretion by resolution, appoint an agent, and a deputy agent to act for the agent in his absence or inability to perform this duty, to examine and approve such claims and, when approved by him or his deputy, to order or authorize the payment thereof. A record of such approval and order or authorization shall be made and kept with the records of the school board. Payment of each such claim so examined and approved by such agent or his deputy shall be ordered or authorized by a warrant drawn on the treasurer or other officer charged by law with the responsibility for the receipt, custody, and disbursement of the funds made available to the school board. The warrant shall be signed by such agent or his deputy and countersigned by the clerk or deputy clerk of the school board, payable to the person or persons, firm or corporation entitled to receive such payments; provided, however, that when the agent appointed by the school board is the division superintendent and the division superintendent and clerk is one and the same person, all such warrants shall be countersigned by the chairman or vice-chairman of the school board and when the deputy agent and deputy clerk is one and the same person, the warrant shall be countersigned by either the clerk or the agent of the school board. There shall be stated on the face of the warrant the purpose or service for which such payment is made and also that such warrant is drawn pursuant to authority delegated to such agent or his deputy by the school board on the . . . . . day of . . . . . . .. The school board shall require such agent and his deputy to furnish a corporate surety bond conditioned upon the faithful performance and discharge of the duties herein assigned to each such official. The school board shall fix the amount of such bond or bonds and the premium therefor shall be paid out of the funds made available to the school board.

C. The school board of any school division composed of a county may provide, by resolution, for the drawing of special warrants in payment of compensation, when such compensation has been earned and is due, for (i) all employees and school bus operators under written contract, (ii) upon receipt of certified time sheets or other evidence of service performed, the payment of all other employees whose rates of pay have been established by the school board or its properly delegated agent, and (iii) for payment on contracts for school construction projects according to the terms of such contracts. All such special warrants so authorized shall be signed by the clerk or deputy clerk of the school board and countersigned by the division superintendent or the chairman or vice-chairman of the school board. When the division superintendent and clerk is one and the same person, such special warrants shall be countersigned by such chairman or vice-chairman. Such payrolls and contracts so paid shall be reviewed and approved by the school board at its next regular meeting.

D. Any warrant provided for in this section may be converted into a negotiable check when the name of the bank upon which the funds stated in the warrant are drawn or by which the check is to be paid is designated upon its face and is signed by the treasurer or other officer charged by law with the responsibility for the receipt, custody and disbursement of the funds of the school board.

E. The acts prohibited by § 15.2-1244 with respect to the ordering of the issuance of warrants by a board of supervisors and the signing and countersigning of such warrants by the clerk, deputy clerk, chairman, and vice-chairman of such board shall apply to the ordering of the issuance of warrants by a school board and to the signing and countersigning thereof by the chairman, vice-chairman, clerk, deputy clerk, agent and deputy agent of the school board. Any clerk, deputy clerk, agent, deputy agent or member of any school board who violates any provision of this section shall be guilty of both a Class 3 misdemeanor and malfeasance in office.

Code 1950, §§ 22-73, 22-75, 22-76, 22-77, 22-78, 22-97; 1954, c. 291; 1959, Ex. Sess., c. 79, § 1; 1968, c. 501; 1971, Ex. Sess., c. 161; 1972, c. 426; 1975, cc. 308, 328; 1978, c. 430; 1980, c. 559; 1989, c. 179 .



§ 22.1-122.1. Accounts to purchase certain materials and supplies

A school board, by resolution and subject to the approval of the governing body, may establish accounts in each of its departments and schools committed solely for the purchase of instructional materials and office supplies. The school board may authorize the transfer of a percentage of the funds budgeted for a school or division department, not to exceed thirty-five percent of the allocation, into such account.

Such account shall be managed by the principal of the school or head of the division department who shall file a monthly accounting of the funds with the division superintendent. No additional funds shall be transferred into any such account unless the monthly accounting has been filed. The funds in the account may be disbursed for payment of obligations by issuing a negotiable check signed by the principal or head of the division department, and a second person to be designated by the school board. At the close of the fiscal year, all funds remaining in the accounts shall be returned to the school board simultaneously with a full accounting of the disbursements. All such accounts shall be subject to the requirements of § 15.2-2511 and relevant provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

1989, c. 179; 1992, c. 175; 1999, c. 388.



§ 22.1-123. Petty cash funds; payment of claims from petty cash

Any school board may by resolution establish one or more petty cash funds, not exceeding $2,000 each, for the payment of claims arising from commitments made pursuant to provisions of law.

A school board may appoint an agent or other person who shall be authorized only to approve payment of claims arising from commitments made pursuant to provisions of law from such petty cash funds as may be established by the school board. Any agent or person into whose hands any such fund is placed may pay such claims therefrom without necessity of prior receipt and audit of the claims by the school board and without approval and issuance of the warrant of the school board.

The clerk of the school board shall report this action to the school board or to any appointed agent of the school board for approval and reimbursement at least within thirty days of the month following the month in which any claim has been paid.

Any agent or person into whose hands such fund is placed shall give bond with surety in the amount of $4,000, provided that additional bond shall not be required of any agent or person already bonded in the required amount.

Code 1950, § 22-74; 1972, c. 462; 1976, c. 18; 1980, c. 559; 1985, c. 194; 1991, c. 386; 1994, c. 55.



§ 22.1-124. Officers may not purchase warrants for less than face value

It shall be unlawful for any county, municipal or state officer to acquire by purchase, directly or indirectly, at less than its face value any warrant or other evidence of indebtedness issued for any school purpose whatsoever by the governing body of any county, city or town or by any school board. Any violation of the provisions of this section shall be a Class 3 misdemeanor. Upon the conviction of any such officer of a violation of this section, his office shall be deemed vacant.

Code 1950, § 22-212; 1980, c. 559.



§ 22.1-125. Title to property vested in school board; exception; extent of school board's authority

A. The title to all school property, both real and personal, within a school division shall be vested in the school board, except that by mutual consent of the school board of a school division composed solely of part or all of a city and the governing body of the city, the title to property may vest in the city.

B. The official care and authority of a school board shall cover all territory included in the geographical boundaries of the school division and all school property located without and contiguous to the boundaries of such school division when the title to such property is vested either in the school board or a city; provided, however, that school property lying without the corporate limits of a city but not adjacent thereto on January 1, 1968, shall be subject to the official care and authority of the school board of such city or the city.

Code 1950, §§ 22-94, 22-95; 1968, c. 702; 1972, c. 662; 1980, c. 559.



§ 22.1-126. Property given, devised or bequeathed to school board

When any real or personal property is given, devised or bequeathed to any school board or for public school purposes, it shall be vested in the school board unless inconsistent with the terms of the gift, devise or bequest and shall be managed and applied by the school board according to the wishes of the donor or testator. The school board shall, in addition to the regular settlement which it is required to make of all school funds, settle annually before the commissioner of accounts so far as the management of the property so bequeathed or devised is concerned, and the court having jurisdiction shall have the right to compel such a settlement, as is provided for in § 64.2-1216.

In the case of any change in the boundaries of any school division, the school board shall make provision for continuing the fulfillment of the purposes of such donor or testator as far as practicable and settlement shall be made as provided for above.

Code 1950, § 22-148; 1980, c. 559.



§ 22.1-126.1. Acquisition of property for educational purposes by counties, cities and towns

Any county, city or town or any combination thereof acting jointly may acquire for educational purposes by gift, purchase, condemnation or otherwise, real property and any improvements thereon within the county, city, town or combination thereof acquiring the property or within any county or city adjacent to any such county, city or town and may construct buildings thereon to be used for educational purposes. The powers of condemnation granted by this section shall be subject to the provisions of § 25.1-102 to the same extent as though such county, city or town were a corporation possessing the power of eminent domain. Whenever the property is not within a county, city or town acquiring the property, not more than 50 acres may be acquired. Property acquired pursuant to this section shall be under the control of the school board of the county, city or town acquiring it, or, in the case of joint action by two or more counties, cities or towns or combinations thereof, control of such property shall be under a board chosen in the manner and for the term provided in § 22.1-53. Such property may be leased on such terms as may be agreed upon to any state-supported institution of higher learning to provide for education beyond high school of residents in the general region of such political subdivisions, or the property may, with the approval of the governing body of each such participating political subdivision, be conveyed to any such institution of higher learning upon such terms and conditions as shall be agreed upon by such governing bodies and the governing body of the institution and approved by the Governor.

1995, c. 250; 2003, c. 940.



§ 22.1-127. Condemnation of land for school purposes; right of entry; location of school outside boundaries of school division

A school board shall have the power to exercise the right of eminent domain and may condemn land or other property or any interest or estate therein, including dwellings, yards, gardens or orchards, necessary for public school purposes pursuant to the provisions of Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 and in the manner provided by Chapter 3 (§ 25.1-300 et seq.) of Title 25.1. To determine the suitability of the land for school purposes, a school board shall have the same right of entry under the same conditions as a county, city, or town pursuant to § 25.1-203. A school board shall have no authority to locate any school which was not begun prior to January 1, 1978, on property outside the boundaries of the school division unless the school board first obtains the approval of the governing body of the county, city or town in which a proposed school will be located.

Code 1950, §§ 22-97, 22-149; 1952, c. 87; 1954, c. 291; 1959, Ex. Sess., c. 79, § 1; 1966, c. 273; 1968, c. 501; 1971, Ex. Sess., c. 161; 1972, c. 549; 1973, c. 186; 1975, cc. 308, 328; 1978, c. 430; 1980, c. 559; 1994, c. 786; 2003, c. 940.



§ 22.1-128. Title to school board real estate

Whenever any school board purchases real estate or acquires title thereto, the title to such real estate shall be certified in writing by a competent and discreet attorney-at-law selected by the school board, or title insurance, approved by a competent and discreet attorney-at-law selected by the school board, shall be purchased for such real estate. Such certification or policy of insurance shall be filed with the clerk of the school board along with the recorded deed or other papers by which the title is conveyed. No contract for any such purchase shall bind the school board until the title to such real estate is thus certified or insured.

The school board shall pay to the attorney reasonable compensation for these services.

Code 1950, § 22-150; 1978, c. 26; 1980, c. 559; 1983, c. 32; 1987, c. 188.



§ 22.1-129. Surplus property; sale, exchange or lease of real and personal property

A. Whenever a school board determines that it has no use for some of its real property, the school board may sell such property and may retain all or a portion of the proceeds of such sale upon approval of the local governing body and after the school board has held a public hearing on such sale and retention of proceeds, or may convey the title to such real property to the county or city or town comprising the school division or, if the school division is composed of more than one county or city, to the county or city in which the property is located. To convey the title, the school board shall adopt a resolution that such real property is surplus and shall record such resolution along with the deed to the property with the clerk of the circuit court for the county or city where such property is located. Upon the recording of the resolution and the deed, the title shall vest in the appropriate county, city or town.

B. A school board shall have the power to exchange real and personal property, to lease real and personal property either as lessor or lessee, to grant easements on real property, to convey real property in trust to secure loans, to convey real property to adjust the boundaries of the property and to sell personal property in such manner and upon such terms as it deems proper. As lessee of real property, a school board shall have the power to expend funds for capital repairs and improvements on such property, if the lease is for a term equal to or longer than the useful life of such repairs or improvements.

C. Notwithstanding the provisions of subsections A and B, a school board shall have the power to sell career and technical education projects and associated land pursuant to § 22.1-234.

Notwithstanding the provisions of subsections A and B, a school board of the City of Virginia Beach shall have the power to sell property to the Virginia Department of Transportation or the Commissioner of Highways when the Commissioner has determined that (i) such conveyance is necessary and (ii) when eminent domain has been authorized for the construction, reconstruction, alteration, maintenance, and repair of the public highways of the Commonwealth, and for all other purposes incidental thereto, including, but not limited to, the relocation of public utilities as may be required.

D. School boards may donate obsolete educational technology hardware and software that is being replaced pursuant to subdivision B 4 of § 22.1-199.1. Any such donations shall be offered to other school divisions, to students, as provided in Board of Education guidelines, and to preschool programs in the Commonwealth. In addition, elected school boards may donate such obsolete educational technology hardware and software and other obsolete personal property to a Virginia nonprofit organization which is exempt from taxation under § 501(c)(3) of the Internal Revenue Code .

Code 1950, § 22-161; 1968, c. 261; 1973, c. 220; 1980, c. 559; 1989, c. 102; 1991, c. 298; 1995, c. 513; 1997, c. 686; 2000, c. 93; 2001, c. 483; 2005, c. 446; 2007, c. 813; 2010, c. 763; 2012, cc. 805, 836.



§ 22.1-129.1. Transfer of assistive technology devices

A. For the purposes of this section:

"Assistive technology device" means any device, including equipment or a product system, which is used to increase, maintain, or improve functional capabilities of a child with a disability. Assistive technology device shall not include surgically implanted medical devices, such as cochlear implants.

"Child with a disability" means the same as that term is defined in § 22.1-213.

"Transfer" means the process by which a school division that has purchased an assistive technology device may sell, lease, donate, or loan the device pursuant to subsection B.

B. An assistive technology device may be transferred to (i) the school division to which a child with a disability transfers from the school division that purchased the device; (ii) a state agency, including the Department for Aging and Rehabilitative Services, that provides services to a child with a disability following the child's graduation with a standard or advanced studies diploma or when a school division ceases to provide special education services for the student; or (iii) the parents of a child with a disability, or the child with a disability if the child with a disability is age 18 or older and has capacity to enter into a contract.

2012, c. 214.



§ 22.1-130. Authority to acquire property from United States or any agency thereof

A. Notwithstanding the provisions of any other law or of any charter or any ordinance, any school board may, by resolution, authorize the acquisition and purchase from the United States or any agency thereof of any equipment, supplies, materials, or other property, real or personal, in such manner as such school board may determine.

B. It is the purpose of this section to enable school boards to secure from time to time promptly the benefits of acquisitions and purchases as authorized by this section, to aid them in securing advantageous purchases, to prevent unemployment and thereby to assist in promotion of public welfare and to these ends school boards shall have power to do all things necessary or convenient to carry out such purpose, in addition to the expressed power conferred by this section. This section is remedial in nature and the powers hereby granted shall be liberally construed.

Code 1950, § 22-151; 1980, c. 559.



§ 22.1-130.1. Access to high schools and high school students for military recruiters

Pursuant to Standard 1 of the Standards of Quality (Chapter 13.2 (§ 22.1-253.13:1 et seq.) of Title 22.1), all school boards are required to implement career and technical education programs promoting knowledge of careers and various employment opportunities, including, but not limited to, military careers. Therefore, any school board that provides access to one or more of its high schools and contact with such high school's student body or other contact with its high school students during a school or school division-sponsored activity whether conducted on school board property or other property to persons or groups for occupational, professional or educational recruitment shall provide equal access on the same basis to official recruiting representatives of the military forces of the Commonwealth and the United States.

2001, c. 262.



§ 22.1-131. Boards may permit use of various school property; general conditions

A school board may permit the use, upon such terms and conditions as it deems proper, of such school property as will not impair the efficiency of the schools. The school board may authorize the division superintendent to permit use of the school property, including buildings, grounds, vehicles, and other property, under such conditions as it deems will not impair the efficiency of the schools and are, therefore, proper. The division superintendent shall report to the school board at the end of each month his actions under this section. Permitted uses of buildings may include, but are not limited to, use as voting places in any primary, regular or special election and operation of a local or regional library pursuant to an agreement between the school board and a library board created as provided in § 42.1-35.

Code 1950, §§ 22-164, 22-164.1; 1973, c. 245; 1980, c. 559; 2000, c. 754.



§ 22.1-132. Boards may impose certain conditions on use of property

Permits for the use of school property may contain, among other matters, (i) provisions limiting the use of the property while classes are in session and (ii) an undertaking by the lessee to return the property so used in as good condition as when leased, normal wear and tear excepted.

Code 1950, § 22-164.2; 1980, c. 559.



§ 22.1-132.1. Daycare programs in certain localities

A. Upon agreement of the relevant governing body, a school board may establish day-care programs outside the regular school hours for students who attend elementary and middle schools. In order to be eligible to attend such programs, a student shall be enrolled in a public or private school or reside in the relevant school division. Such programs may be conducted before or after school hours or both.

B. The school board of the City of Petersburg may establish day-care programs during school hours for children of students who reside in the relevant school division and who are enrolled in a public school in the said city.

C. No state or local funds appropriated for educational purposes shall be used to support any programs established pursuant to subsections A and B of this section.

The school boards shall contract only with those agencies which are licensed or certified by the Commissioner of Social Services.

This provision shall not be construed to apply to programs implemented pursuant to § 22.1-131.

1988, c. 670; 1989, c. 507; 1990, cc. 411, 415, 612, 939; 1991, c. 569; 1992, cc. 204, 336; 1993, cc. 176, 207, 777, 889 .



§ 22.1-132.2. Integrated pest management on school property

The Department of Education shall make information available to school boards on integrated pest management programs that appropriately address the application of chemical pesticides and other pest control measures on school property. For purposes of this section, "integrated pest management" shall mean a managed pest control and suppression program that uses various integrated methods to keep pests from causing economic, health-related, or aesthetic injury and minimizes the use of pesticides and the risk to human health and the environment associated with pesticide applications. Methods may include the utilization of site or pest inspections, pest population monitoring, evaluation of control requirements, and the use of one or more pest control methods including sanitation, structural repair, nonchemical methods, and pesticides when nontoxic options produce unsatisfactory results or are impractical. Each local school division shall maintain documentation of any pesticide application that includes the target pest, the formulation applied, and the specific location of the application. The guidelines and programs adopted pursuant to this section shall permit the immediate application of pesticides or other effective control measures to eradicate pest infestations that pose an acute danger to students and staff.

2009, c. 440; 2010, c. 40.



§ 22.1-133. Flags

The flags of the United States of America and of the Commonwealth shall be flown in accordance with protocol and in an appropriate place at every public school. A flag of the Commonwealth shall be furnished by the Commonwealth for each new public school upon request of the school board directed to the Governor.

Code 1950, §§ 7.1-36, 22-133; 1956, Ex. Sess., c. 30; 1959, Ex. Sess., c. 79, § 1; 1960, c. 222; 1966, c. 102; 1980, c. 559.



§ 22.1-134. Maintenance, etc., of school buildings and buses by county department of public works

Insofar as permitted by Article VIII, Section 5 and Article VIII, Section 7 of the Constitution of Virginia, in any county operating under an optional form of organization and government provided for in Chapter 6 (§ 15.2-600 et seq.) of Title 15.2, the board of supervisors of such county, at the request of the county school board, may transfer the maintenance of school buildings and grounds and operation and maintenance of school buses from the department of education to the department of public works; and such board of supervisors, at the request of the county school board, may authorize the construction of new school buildings and additions to existing school buildings under direction of its department of public works.

Code 1950, § 22-151.1; 1971, Ex. Sess., c. 1; 1980, c. 559.



§ 22.1-135. Health and decency

No public school shall be allowed in any building which is not in such condition and provided with such conveniences as are required by a due regard for decency and health.

Code 1950, §§ 22-97, 22-157; 1954, c. 291; 1959, Ex. Sess., c. 79, § 1; 1968, c. 501; 1971, Ex. Sess., c. 161; 1975, cc. 308, 328; 1978, c. 430; 1980, c. 559.



§ 22.1-136. Duty of division superintendent to close buildings

When a public school building appears to the division superintendent to be unfit for occupancy, it shall be his duty to close the same and immediately to give notice thereof in writing to the members of the school board. No public school shall be held therein nor shall any state or local funds be applied to support any school in such building until the division superintendent shall certify in writing to the school board that he is satisfied with the condition of such building and with the appliances pertaining thereto.

Code 1950, §§ 22-97, 22-158; 1954, c. 291; 1959, Ex. Sess., c. 79, § 1; 1968, c. 501; 1971, Ex. Sess., c. 161; 1975, cc. 308, 328; 1978, c. 430; 1980, c. 559.



§ 22.1-137. Fire drills

In every public school there shall be a fire drill at least once every week during the first twenty school days of each school session, and more often if necessary, in order that pupils may be thoroughly practiced in such drills. During the remainder of the school session fire drills shall be held at least monthly.

Code 1950, § 22-156; 1971, Ex. Sess., c. 163; 1980, c. 559; 1993, c. 212 .



§ 22.1-137.1. Tornado drills

In every public school there shall be at least one tornado drill every school year, in order that students may be thoroughly practiced in such drills.

2001, c. 841.



§ 22.1-137.2. Lock-down drills

In every public school there shall be at least two lock-down drills every school year, in order that students may be thoroughly practiced in such drills. One lock-down drill shall be completed in September of each school year and one lock-down drill shall be completed in January of each school year. Lock-down plans and drills shall be in compliance with the Statewide Fire Prevention Code (§ 27-94 et seq.).

2013, c. 609.



§ 22.1-138. Minimum standards for public school buildings

A. The Board of Education shall prescribe by regulation minimum standards for the erection of or addition to public school buildings governing instructional, operational, health and maintenance facilities where these are not specifically addressed in the Uniform Statewide Building Code.

B. By July 1, 1994, every school building in operation in the Commonwealth shall be tested for radon pursuant to procedures established by the United States Environmental Protection Agency (EPA) for radon measurements in schools.

School buildings and additions opened for operation after July 1, 1994, shall be tested for radon pursuant to such EPA procedures and regulations prescribed by the Board of Education pursuant to subsection A of this section. Each school shall maintain files of its radon test results and make such files available for review. The division superintendent shall report radon test results to the Department of Health.

1980, c. 559; 1993, c. 765 .



§ 22.1-138.1. School maintenance program established

In compliance with the provisions of the appropriation act relating to the maintenance supplement program and with such funds as are appropriated for such purpose, each school board shall establish a program for ongoing school maintenance needs.

1998, c. 73.



§ 22.1-139. Repealed

Repealed by Acts 2010, c. 61, cl. 2.



§ 22.1-140. Plans for buildings to be approved by division superintendent

No public school building or addition or alteration thereto, for either permanent or temporary use, shall be advertised for bid, contracted for, erected, or otherwise acquired until the plans and specifications therefor have been approved in writing by the division superintendent and are accompanied by a statement by an architect or professional engineer licensed by the Board for Architects, Professional Engineers, Land Surveyors, Certified Interior Designers and Landscape Architects that such plans and specifications are, in his professional opinion and belief, in compliance with the regulations of the Board of Education and the Uniform Statewide Building Code. The division superintendent's approval, architect's or engineer's statement, and a copy of the final plans and specifications shall be submitted to the Superintendent of Public Instruction.

Code 1950, §§ 22-97, 22-152, 22-153; 1954, cc. 257, 291; 1959, Ex. Sess., c. 79, § 1; 1968, c. 501; 1971, Ex. Sess., c. 161; 1975, cc. 308, 328; 1978, c. 430; 1980, c. 559; 1991, c. 550; 1993, c. 227; 1998, c. 27.



§ 22.1-141. Repealed

Repealed by Acts 1982, c. 647.



§ 22.1-142. How Fund constituted; management

There shall be set apart as a permanent and perpetual fund, to be known as the "Literary Fund," the present Literary Fund of the Commonwealth, donations to the Literary Fund, sums appropriated to the Literary Fund, all funds received by the State Treasurer and required to be deposited in the Literary Fund pursuant to Chapter 11.1 (§ 55-210.1 et seq.) of Title 55 and the proceeds of (i) all public lands donated by Congress for public school purposes, (ii) all escheated property, (iii) all waste and unappropriated lands, (iv) all property accruing to the Commonwealth by forfeiture except those items specifically exempted, (v) all fines collected for offenses committed against the Commonwealth, and (vi) the annual interest on the Literary Fund. The Literary Fund shall be invested and managed by the Board of Education as prescribed by § 22.1-145.

Code 1950, § 22-101; 1971, Ex. Sess., c. 128; 1980, c. 559; 2012, cc. 283, 756.



§ 22.1-143. Money belonging to Fund received in treasury; accountant

All moneys belonging to the Literary Fund shall be paid into the State Treasury to the credit of the Literary Fund and shall be used for no other purpose whatsoever. The State Treasurer shall be the accountant of the Fund.

Code 1950, §§ 22-101, 22-103; 1971, Ex. Sess., c. 128; 1980, c. 559.



§ 22.1-144. Recovery of moneys due Fund

Any funds which ought to be paid into the State Treasury to the credit of the Literary Fund shall, unless otherwise provided, be recoverable with interest. Proceedings to recover such funds shall be instituted by the Board of Education in the name of the Commonwealth in the appropriate circuit court.

The Board may appoint agents for the collection of its debts or claims and authorize them to secure payment thereof on such terms as it may approve.

When the estate of any person that is taken under execution or that is for sale under any decree or deed of trust for any debt or claim due the Literary Fund or for any fine will not sell for the amount of such debt, claim or fine, such agent may, under the direction of the Board as to the price, purchase such estate for the Board. He shall immediately report to it every such purchase and the terms thereof. The Board may sell, or appoint an agent to sell, any estate so purchased. Such agent shall sell at such time and on such terms as the Board may authorize. The Board shall take bond from such agent if any money is to come into his hands. Any agent selling land under this section shall, when directed so to do by the Board, execute a deed, with the resolution giving such direction thereto annexed, conveying to the purchaser all the interest which the Board may have in such land. For the service of any agent under this section, the Board may allow compensation, not exceeding in any case ten per centum of the money actually paid into the State Treasury.

Code 1950, § 22-104; 1980, c. 559.



§ 22.1-145. Investment of Fund

The Board of Education shall invest the Literary Fund in securities that are legal investments under the laws of the Commonwealth for public funds. The Board may call in any such investment and reinvest the same whenever it deems proper for the preservation, security or improvement of the Literary Fund. Whenever the Board shall invest in bonds of this Commonwealth, no premium shall be required or paid on such investment. All securities for money belonging to the Literary Fund shall be deposited with the State Treasurer for safekeeping, who shall return with his annual report a list thereof with a statement of their value.

Code 1950, § 22-102; 1956, c. 184; 1971, Ex. Sess., c. 128; 1980, c. 559; 1985, c. 139.



§ 22.1-146. Power of Board to make loans from fund for erection, etc., of school buildings and fueling facilities for school buses

The Board of Education may make loans or, subject to the approval of the General Assembly, loan interest rate subsidy payments from the Literary Fund to the school boards of the several school divisions making application therefor in the manner prescribed by law, authorized by the governing body and the school board, for the purposes of (i) erecting, altering or enlarging school buildings in such school divisions; (ii) purchasing and installing educational technology equipment and infrastructure; (iii) equipping school buses for alternative fuel conversions and for construction of school bus fueling facilities for supplying compressed natural gas or other alternative fuels; and (iv) refinancing or redemption of negotiable notes, bonds, and other evidences of indebtedness or obligations incurred by a locality on behalf of a school division which has an application for a Literary Fund loan for an approved school project pending before the Board of Education. For the purpose of this section, "alternative fuels" means motor fuels other than gasoline and diesel fuel.

Code 1950, § 22-105; 1980, c. 559; 1988, c. 88; 1991, c. 682; 1994, c. 689; 1997, c. 372; 2007, c. 121.



§ 22.1-147. Distribution of funds

The Board of Education shall provide for an equitable distribution of the funds loaned or provided as loan interest rate subsidy payments from the Literary Fund among the several school divisions. In providing for such equitable distribution, the Board shall impose a maximum limit of not more than $7.5 million on the amount of any loan from the Literary Fund.

Code 1950, § 22-106; 1977, c. 157; 1980, c. 559; 1988, c. 88; 1997, c. 384; 1998, c. 70.



§ 22.1-148. Restrictions upon making loans; retirement of previous loans

A. No loan from the Literary Fund shall exceed 100% of the cost of the building, addition thereto, and site on account of which such loan is made. No loan shall be made from the Literary Fund to aid in the erection of a building or addition to cost less than $500. Whenever a loan is made from the Literary Fund for the purpose of enlarging a building, any part of the proceeds of such loan may, in the discretion of the Board, be used to retire any previous loan or loans on such building although not matured at the time of such additional loan. The Board may refuse to make any loan from the Literary Fund to any school board which is in default in the payment of any part of the principal of any previous loan from the Literary Fund or which for the two years next preceding the loan has been more than six months in default in the payment of interest due on any loan from the Literary Fund.

B. Any school division which has an application for a Literary Fund loan for an approved school project pending before the Board of Education shall not be denied or delayed in obtaining such loan solely for the reason that alternative financing had been obtained to begin or complete construction on such project.

Code 1950, § 22-111; 1980, c. 559; 1985, c. 226; 1994, c. 689; 2007, c. 121.



§ 22.1-149. Additional funds for loans

When loans have been approved by the Board from time to time in such amounts that no sufficient balance is left in the Literary Fund from which to make additional loans, the Board is authorized to sell the bonds, notes or other evidences of debt of the school boards for which such loans are approved for investment of the trust funds of the Virginia Retirement System in such amount as may be approved by the Board of Trustees of the Virginia Retirement System in accordance with the provisions of § 51.1-124.30, in order to make such additional loans.

Code 1950, § 22-112; 1954, c. 476; 1958, c. 162; 1980, c. 559.



§ 22.1-150. Rate of interest

The Board of Education is authorized in its discretion to fix the interest rate on all loans made from the Literary Fund at not less than two per centum per annum and not more than six per centum per annum, payable annually. Every loan made under the provisions of this chapter by selling the bonds, notes or other evidences of debt of school boards for investment of the trust funds of the Virginia Retirement System shall bear interest at a rate not to exceed six per centum per year.

Code 1950, § 22-112; 1954, c. 476; 1958, c. 162; 1980, c. 559.



§ 22.1-151. Evidence of loan

A. A loan from the Literary Fund shall be evidenced by bonds or notes payable to the Commonwealth of Virginia for the benefit of the Literary Fund, executed or signed by the mayor or the chairman of the governing body and the chairman of the school board and attested by the clerk thereof. Evidence of debt taken for such loans shall be deposited with the State Treasurer and kept by him.

B. Upon the request of a locality, any memorandum of lien held on behalf of the Literary Fund prior to July 1, 2007, and deposited with the State Treasurer or recorded in the appropriate circuit court shall be marked as released. The release of such lien shall in no way affect the obligations of the locality under the loan.

Code 1950, § 22-112; 1954, c. 476; 1958, c. 162; 1980, c. 559; 2007, c. 121; 2008, c. 365.



§ 22.1-152. Payment of principal and interest

Payments of interest and principal shall be made to the State Treasurer. A loan from the Literary Fund shall be repayable in annual installments from five to thirty years. The time of payment may be extended in the discretion of the Board of Education; but if the Board of Education has assigned any of the bonds, notes or other evidences of the loan to the Board of Trustees of the Virginia Retirement System under the provisions of § 51.1-124.30 and the same are held by the Board of Trustees of the Virginia Retirement System, the time of payment thereof may not be extended by the Board of Education but may be extended by the Board of Trustees of the Virginia Retirement System, in its discretion.

Code 1950, § 22-112; 1954, c. 476; 1958, c. 162; 1980, c. 559.



§ 22.1-153. School boards authorized to borrow from Fund; form of application

The school boards of the several school divisions are authorized to borrow money belonging to the Literary Fund, and any school board desiring to borrow from the Fund shall make written application to the Board of Education for such loan on a form to be prescribed by the Board.

The Board shall not disburse any proceeds of any approved loan prior to its receipt of the concurrent approval of the governing body at the time of initial disbursement and an acceptable opinion of bond counsel obtained by the governing body as to the validity of the loan.

Code 1950, § 22-107; 1980, c. 559; 2007, c. 121.



§ 22.1-154. Repealed

Repealed by Acts 2007, c. 121, cl. 2.



§ 22.1-158. Provisions for payment

The governing body of any county, city or town, if the town constitutes the school division, in which the school board has borrowed money from the Literary Fund shall include in its levies and appropriate to the school board a fund sufficient to meet the liabilities of the school board on such loan for the construction or renovation or enlarging of any school building, regardless of whether the title to the site is held by the school board, the local governing body or by a third party with whom the school board has entered into a long-term lease. The governing body of any county in which the school board thereof has borrowed money from the Literary Fund for construction of school facilities located in a town in such county constituting a separate school division shall have authority to include in its levies for such town, a levy sufficient to meet the liabilities of the school board on such loan and shall levy a separate tax in the rest of the county to meet its liabilities on any contract for school facilities constructed outside such town. In the event that such school board shall fail to pay any installment of interest or principal promptly, upon notice in writing to that effect from the State Treasurer, the county, city or town treasurer shall pay to the State Treasurer any such past-due installment of interest or principal, out of the funds in his hands belonging to such county, city or town. The failure of such governing body to provide for the payment of such loan or the interest thereon when and as due shall be deemed a cause for removal of the members thereof from office on motion before the circuit court having jurisdiction in such county, city or town, instituted by the attorney for the Commonwealth of such county or city or by the Attorney General where the attorney for the Commonwealth refuses or neglects to act after demand is made on him to proceed.

For the purposes of this section, "long-term lease" means a lease for a term of twenty-five years or more.

Code 1950, § 22-113; 1976, c. 334; 1980, c. 559; 1998, c. 719.



§ 22.1-159. Loans for construction of school facilities to serve portions of counties; levy of taxes for purpose of repaying such loans

Notwithstanding any other provision of law to the contrary, the school board of any school division composed of part or all of a county, with the approval of the governing body of the county, is authorized to borrow from the Literary Fund for the purpose of constructing school facilities in such county to serve a portion of such county. Taxes on property in the magisterial districts served by such facilities shall be levied by the governing body of the county and collected for the purpose of repaying such loan; provided that, for the purposes of this section, a magisterial district shall not include a town constituting a separate school division but the governing body of the county may levy a separate tax on property in a town in such county constituting a separate school division to repay money borrowed by such county from the Literary Fund for the purpose of constructing school facilities in such town. Except as otherwise provided by this section all other provisions of law relating to Literary Fund loans shall apply to a loan authorized by this section.

Code 1950, § 22-107.3; 1962, c. 177; 1976, c. 334; 1980, c. 559.



§ 22.1-160. School boards authorized to anticipate payment of loans

Any school board which is indebted for any money borrowed from the Literary Fund may anticipate the payment of the principal amount of any such loan or loans, or any part thereof, by the payment of such principal amount with interest thereon to the date of such anticipated payment and may borrow money and issue bonds for the purpose of raising funds to pay any notes or other obligations of the school board now and hereafter held by the Literary Fund.

Code 1950, § 22-115; 1980, c. 559.



§ 22.1-161. Loan declared indebtedness of the county, city or town; lien on locality's funds created

Any bonds or notes of a school board held by the Literary Fund are hereby declared to be valid and legally binding indebtedness of the county, city or combination thereof constituting the school division or of the town if the town constitutes the school division. There shall be a lien in favor of the Literary Fund on all funds and income of the county, city or town for the amount of such bonds and notes. Therefore, Literary Fund loans are considered to be general obligation debt of the governing body as defined in § 15.2-2602, and are subject to the provisions of §§ 15.2-2638 and 15.2-2659. The provisions of this section shall not be affected by the release of any memorandum of lien pursuant to subsection B of § 22.1-151.

Code 1950, §§ 22-102, 22-115; 1956, c. 184; 1971, Ex. Sess., c. 128; 1980, c. 559; 2007, c. 121; 2008, c. 365.



§ 22.1-161.1. Borrowing for capital projects for school purposes authorized

In conformity with Article VII, Section 10 of the Constitution of Virginia, any school board is hereby authorized to contract to borrow money from the Virginia Retirement System for capital projects for school purposes, with the approval of the governing body of each county and city or part thereof constituting the school division, or of the town if the town constitutes the school division; and the Board of Trustees of the Virginia Retirement System is hereby authorized to lend the money if it is available for investment, subject to and in conformity with the provisions of this chapter.

1995, c. 250.



§ 22.1-161.2. Resolution by school board; approval or rejection by governing body; indebtedness evidenced by bonds

Whenever a school board desires to contract with the Board of Trustees of the Virginia Retirement System to borrow money for capital projects for school purposes, it shall adopt a resolution setting forth the purpose for which it is desired to borrow the money and the amount of such proposed borrowing. Such resolution shall be entered in the minutes of the school board, and a copy of the same, certified by the clerk of the school board, shall be submitted by the school board to the governing body of the county, city or town for its approval or rejection. If the governing body approves the resolution, it shall enter its approval in its minutes, and the school board may then endeavor to negotiate an agreement with the Board of Trustees of the Virginia Retirement System for the borrowing of such money. If agreement is reached, the question of borrowing such money on the terms agreed upon by the school board and the Board of Trustees of the Virginia Retirement System shall again be submitted to the governing body of the county, city or town for its approval or rejection. If the governing body approves the terms of the agreement, it shall enter its approval in its minutes, and the school board may then, by resolution entered in its minutes, provide for the issuance of negotiable bonds evidencing the indebtedness for sale to the Virginia Retirement System. Such bonds shall be issued in conformity with the provisions of this chapter.

1995, c. 250.



§ 22.1-161.3. Issuance of bonds; procedure; form and requirements

Such bonds shall be issued by the school board in the name of the county, city or town. For the payment of the principal of and the interest on such bonds, the full faith and credit of the county, city or town shall be pledged. The bonds shall be signed by the chairman of the school board and countersigned by the clerk thereof, but the bonds may bear or be executed with the facsimile signature of one of such officials, and in the case of coupon bonds, the coupons may bear the facsimile signatures of both of such officials; the bonds shall be under the seal of the school board, but in lieu of impressing such seal physically upon such bonds, a facsimile of such seal may be imprinted on the bonds if so authorized by the school board. The bonds shall be in the denomination or denominations of not less than $1,000 each; they may be in coupon or registered form, or both, as may be agreed upon by the school board and the Board of Trustees of the Virginia Retirement System; they shall bear interest at the agreed rate or rates, and such interest shall be payable semiannually; they shall be serial bonds with maturities and amounts as agreed upon but the first maturity date shall not be longer than two years from the date of such bonds and the maximum maturity date shall not be longer than thirty years from the date of such bonds. The place or places of payment of principal and interest shall be as agreed upon by the school board and the Board of Trustees of the Virginia Retirement System. In case any officer whose signature or a facsimile thereof shall appear on any bond or coupon shall cease to be such officer before the delivery of such bond, the signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery, and any bond may bear the signature of a person who at the actual time of the execution of such bond shall be the proper officer to sign the bond although at the date of the bond, the person may not have been such officer.

1995, c. 250.



§ 22.1-161.4. Disposition of proceeds from sale of bonds; separate fund

All proceeds received from the sale of the bonds issued under the provisions of this chapter shall be paid to the treasurer or chief financial officer of the county, city or town, who shall promptly deposit such funds in a bank or banks as prescribed by general law. He shall account for such money through a fund, separate from all other funds, in the system of accounting.

1995, c. 250.



§ 22.1-161.5. Investment of proceeds pending application to authorized purpose

Pending the application of the proceeds of any bonds issued under the provisions of this chapter to the purpose for which such bonds have been issued, all or any part of such proceeds may be invested, upon resolution of the school board, in securities that are legal investments under the laws of this Commonwealth for public sinking funds, which shall mature, or which shall be subject to redemption by the holder thereof at the option of such holder, not later than the date on which the moneys will be required to make the payments for which such moneys have been designated. Any security so purchased as investment of the proceeds of such bonds shall be deemed at all times to be a part of such proceeds, and the interest accruing thereon and any profit realized from such investment shall be credited to such proceeds. Any security so purchased shall be held by the treasurer or chief financial officer of the county, city or town, and shall be sold by him upon resolution of the school board directing such sale, at the best price obtainable, or presented for redemption, whenever it shall be necessary, as determined by such resolution, in order to provide moneys to meet the purpose for which the bonds shall have been issued.

1995, c. 250.



§ 22.1-161.6. Repealed

Repealed by Acts 1996, cc. 105 and 819.



§ 22.1-161.7. Tax to pay principal and interest on bonds

For the payment of the principal of and the interest on any bonds issued under the provisions of this chapter, the governing body of the county, city or town is hereby authorized and required to levy and collect annually, at the same time and in the same manner as other taxes of the county, city or town are assessed, levied and collected, a tax upon all locally taxable property within the county, city or town over and above all other taxes authorized or limited by law sufficient to pay such principal and interest as the same respectively become due and payable.

1995, c. 250.



§ 22.1-161.8. Bonds deemed negotiable instruments; sale of bonds by Trustees of Retirement System; bonds made legal investments

Bonds issued under the provisions of this chapter and purchased by the Board of Trustees of the Virginia Retirement System shall be deemed negotiable instruments under the laws of this Commonwealth. The Board of Trustees may, in its discretion, sell any such bonds so purchased and held by it at such time or times as to it may seem desirable in the management of the funds under its control; and such bonds are hereby made securities in which all public officers and bodies of this Commonwealth, and all counties, cities and towns and municipal subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, trust companies, beneficial and benevolent associations, administrators, guardians, executors, trustees and other fiduciaries in this Commonwealth may properly and legally invest funds under their control.

1995, c. 250.



§ 22.1-162. Definitions

As used in this chapter:

1. "Authority" means the Virginia Public School Authority.

2. "Board of Commissioners" means the Board of Commissioners of the Authority.

3. "Bonds of the Authority" includes notes and other obligations issued by the Authority for any of its purposes.

4. "Local school bonds" means bonds or other obligations issued by counties, cities and towns under the provisions of Chapter 26 (§ 15.2-2600 et seq.) of Title 15.2 solely for the purpose of financing capital projects for public schools.

1980, c. 559.



§ 22.1-163. Authority created; public body corporate and agency of Commonwealth

The Virginia Public School Authority is created as a public body corporate and an agency and instrumentality of the Commonwealth.

Code 1950, § 22-29.3; 1962, c. 194; 1980, c. 559; 1998, cc. 4, 900.



§ 22.1-164. Board of Commissioners; membership; terms; compensation and expenses; chairman and vice-chairman; quorum; employees, agents, etc

All powers, rights and duties conferred by this chapter or other provisions of law upon the Authority shall be exercised by the Board of Commissioners of the Virginia Public School Authority. The Board of Commissioners shall consist of the State Treasurer, the State Comptroller, the Superintendent of Public Instruction or his designee, and five additional members to be appointed by the Governor, subject to confirmation by the General Assembly, who shall serve at the pleasure of the Governor for terms of six years each. Appointments to fill vacancies other than by expiration of term shall be made for the unexpired terms. The chairman and members of the Board of Commissioners shall receive such compensation as provided for by law.

The Governor shall designate one member of the Board of Commissioners as chairman who shall serve a two-year term. No member shall be eligible to serve more than two consecutive terms as chairman. The chairman shall be the chief executive officer of the Authority and shall receive such compensation as the Governor shall fix. The State Treasurer, the State Comptroller, the Superintendent of Public Instruction and his designee shall be ineligible to serve as chairman. The chairman shall sign and execute all vouchers for the disbursement of funds belonging to the Authority upon authorization by the Board. Five members of the Board of Commissioners shall constitute a quorum for the transaction of all business of the Authority. The Board of Commissioners shall elect one of its members as vice-chairman, who shall exercise the powers of the chairman when so directed by the chairman.

The Board of Commissioners may employ or retain such employees, agents, financial advisers and attorneys as it may deem necessary and fix their compensation.

Code 1950, § 22-29.4; 1962, c. 194; 1972, c. 745; 1976, c. 22; 1980, cc. 559, 728; 2011, cc. 691, 714.



§ 22.1-165. Management and administration of moneys, etc., transferred from Literary Fund

The Authority shall manage and administer as provided in this chapter all moneys or obligations that may be set aside and transferred to it from the principal of the Literary Fund by the General Assembly for public school purposes pursuant to Article VIII, Section 8 of the Constitution of Virginia and any funds authorized by the General Assembly from the Literary Fund or otherwise appropriated by the General Assembly for public school purposes.

Code 1950, § 22-29.5; 1962, c. 194; 1971, Ex. Sess., c. 1; 1980, c. 559; 1990, c. 909 .



§ 22.1-166. Purchase and sale of local school bonds

The Authority is authorized to purchase local school bonds with any funds of the Authority available for such purpose, at public or private sale and for such price and on such terms as it shall determine. The Authority may pledge to the payment of the interest on and the principal of any bonds of the Authority all or any part of the local school bonds so purchased, including payments of principal and interest thereon as they shall become due. The Authority may also, subject to any such pledge, sell any such local school bonds so purchased and apply the proceeds of such sale in the purchase of other like local school bonds or for such purpose and in such manner as shall be provided by any resolution authorizing the issuance of bonds of the Authority, or the Authority may transfer such proceeds to the Literary Fund. For the purpose of Article VII, Section 10(b) of the Constitution of Virginia, the Authority shall be deemed a state agency authorized to purchase bonds issued with the consent of the school board and the governing body of the county by or on behalf of a county or district thereof for capital projects for school purposes.

Notwithstanding the provisions of any general or special law to the contrary, any city completely surrounded by a county having the urban county executive form of government may finance capital projects for school purposes through the Authority without the requirement of a voter referendum if the financing for the capital project is requested by both the city council and the school board.

The proceeds of all local school bonds issued pursuant to this chapter prior to July 1, 1975, may be used for any capital project for public schools as provided in the resolution by which their issuance was authorized.

Code 1950, § 22-29.6; 1962, c. 194; 1971, Ex. Sess., c. 87; 1972, c. 745; 1975, c. 434; 1976, c. 491; 1980, c. 559; 1989, c. 456 .



§ 22.1-166.1. Loans to local school boards

The Authority is authorized to make loans or loan interest rate subsidy payments, from any of the funds of the Authority available for such purpose, to local school boards for the purpose of acquiring and installing capital projects for school purposes for which loans from the Literary Fund are not immediately available. For the purpose of this section and § 22.1-166.2, capital projects for school purposes shall mean motor vehicles and educational technology equipment.

A. No loan from the Authority shall exceed 100 percent of the cost of the capital project for school purposes for which such loan is made.

B. A loan from the Authority shall be evidenced by notes payable to the Authority, executed or signed by the chairman of the school board, with the approval of the local governing body, attested by the clerk thereof and deposited with the State Treasurer. Payments of interest and principal on such notes shall be made to the State Treasurer. Any loan from the Authority shall be repayable in installments as shall be approved by the local school board, as appropriate, with the final installment being due not more than thirty years after the date of such loan. The time of payment may be extended in the discretion of the Authority.

C. The local governing bodies and the local school boards of the several school divisions are authorized to borrow money from the Authority, at such rate or rates, fixed or variable, as shall be approved by the local school board; any local school board to borrow from the Authority shall first make written application to the Authority for such loan on a form to be prescribed by the Authority.

D. The governing body of any county, city, or town, if the town constitutes the school division, in which the local school board has borrowed money from the Authority shall include in its levies, and appropriate to the local school board, a fund sufficient to meet the liabilities of the local school board on such loan if and to the extent such liabilities are not otherwise provided for by the General Assembly. The governing body of any county in which the local school board has borrowed money from the Authority for capital projects located in a town in such county constituting a separate school division shall have authority to include, in its levies for such town, a levy sufficient to meet the liabilities of the local school board on such loan if and to the extent such liabilities are not otherwise provided for by the General Assembly and shall levy a separate tax in the rest of the county to meet its liabilities on any contract for capital projects outside such town. In the event that such local school board shall fail to pay any installment of interest or principal promptly, upon notice in writing to that effect from the State Treasurer, the county, city, or town treasurer shall pay to the State Treasurer any such past due installment of interest or principal out of the funds in his hands belonging to such county, city, or town. The failure of such governing body to provide for the payment of such loan or the interest thereon when and as due shall be deemed a cause for removal of the members thereof from office on motion before the circuit court having jurisdiction in such county, city, or town, instituted by the attorney for the Commonwealth of such county or city or by the Attorney General where the attorney for the Commonwealth refuses or neglects to act after demand on him to proceed.

E. The local school board of any school division composed of part or all of a county, with the approval of the governing body of the county, is authorized to borrow from the Authority for the purpose of financing capital projects in such county to serve a portion of such county. Taxes on property in the magisterial districts served by such capital projects shall be levied by the governing body of the county and collected for the purpose of repaying such loan; for the purposes of this section, a magisterial district shall not include a town constituting a separate school division but the governing body of the county may levy a separate tax on property in a town in such county constituting a separate school division to repay money borrowed by such county from the Authority for the purpose of financing capital projects in such town. Except as otherwise provided by this subsection, all other provisions of law relating to loans from the Authority shall apply to a loan authorized by this subsection.

F. Any local school board which is indebted for any money borrowed from the Authority may anticipate the payment of the principal amount of any such loans, or any part thereof, by the payment of such principal amount with interest thereon to the date of such anticipated payment and may borrow money and issue bonds for the purpose of raising funds to pay any notes or other obligations of the local school board now and hereafter held by the Authority.

1990, c. 909 .



§ 22.1-166.2. Grants to local school boards

The Authority is authorized to make grants of money, from any of the funds of the Authority available for such purpose, to local school boards for the purchase of capital projects for school purposes.

1990, c. 909 .



§ 22.1-167. Issuance of bonds of Authority

In order to provide funds for the purchase of local school bonds as authorized by § 22.1-166, to provide funds for the making of loans to local school boards as authorized by § 22.1-166.1, or to provide funds for the making of grants to local school boards as authorized by § 22.1-166.2, the Board of Commissioners is hereby authorized to provide by resolution, at one time or from time to time, for the issuance of bonds of the Authority in such amount or amounts as the Board of Commissioners shall determine. Such bonds of the Authority shall be payable solely from funds of the Authority, including, without limitation, all or any combination of the following sources: (i) payments of principal of and interest on local school bonds purchased by the Authority, (ii) the proceeds of the sale of any such local school bonds, (iii) payments of principal of and interest on obligations transferred to the Authority from the Literary Fund, (iv) the proceeds of the sale of any such obligations, (v) any moneys transferred to the Authority from the Literary Fund, (vi) payments of principal of and interest on loans made to local school boards, and (vii) any funds authorized by the General Assembly from the Literary Fund or otherwise appropriated by the General Assembly, as shall be provided by the resolution of the Board of Commissioners authorizing any such bonds. Bonds of the Authority issued under the provisions of this chapter shall not be deemed to constitute a debt of the Commonwealth or a pledge of the faith or credit of the Commonwealth, and all bonds of the Authority shall contain on the face thereof a statement to the effect that neither the faith and credit nor the taxing power of the Commonwealth or of any political subdivision thereof is or shall be pledged to the payment of the principal of or the interest on such bonds.

The bonds of each issue shall be dated, shall bear interest and shall mature at such time or times, not exceeding thirty years from their date or dates, as may be determined by the Board of Commissioners and may be made redeemable before maturity, at the option of the Board of Commissioners, at such price or prices and under such terms and conditions as may be fixed by the Board of Commissioners prior to the issuance of the bonds. The principal and interest of such bonds may be made payable in any lawful medium. The Board of Commissioners shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at the office of the State Treasurer or at any bank or trust company within or without the Commonwealth. If any officer whose signature or a facsimile of whose signature appears on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All bonds issued under the provisions of this chapter shall have and are hereby declared to have, as between successive holders, all the qualities and incidents of negotiable instruments under the negotiable instruments law of the Commonwealth. The bonds may be issued in coupon or in registered form or both, as the Board of Commissioners may determine, and provision may be made for the registration of any coupon bonds as to principal alone and as to both principal and interest and for the reconversion of any bonds registered as to both principal and interest into coupon bonds. The Board of Commissioners may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be for the best interests of the Authority. The proceeds of such bonds shall be disbursed for the purposes for which such bonds were issued under such restrictions, if any, as the resolution authorizing the issuance of such bonds or the trust indenture provided for in § 22.1-171 may provide. Prior to the preparation of definitive bonds, the Board of Commissioners may under like restrictions issue temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Board of Commissioners may also provide for the replacement of any bond which shall become mutilated or shall be destroyed or lost. Such bonds may be issued without any other proceedings or the happening of any other conditions or things than the proceedings, conditions, and things which are specified and required by this chapter.

Code 1950, § 22-29.7; 1962, c. 194; 1972, c. 745; 1980, c. 559; 1990, c. 909 .



§ 22.1-167.1. Refunding issues; pass-through of savings realized

A. In the event the Authority refunds any bonds previously issued to finance the purchase of local school bonds, the Authority shall pass-through to the issuers of such local school bonds, an allocable share of any savings realized. Such pass-through shall be accomplished, at the option of the Authority, by means of a debt service reduction over the remaining term of the local school bonds, by a lump sum payment of the present value of such allocable share of the savings, or by such other method as the Authority shall determine to be in the mutual best interests of the issuers of the local school bonds and the Authority.

B. For the purposes of this section, "savings" means the net reduction in debt service, if any, to be realized by the Authority, after subtracting the total costs, expenses, and equity contributions associated with the refunding and with the pass-through of such savings to the issuers of the local school bonds and of any Authority funds transferred, or required to be transferred, by mandate of the General Assembly, other than to the issuers of the local school bonds.

Notwithstanding the provisions of this section, no savings shall be passed-through to the issuers of local school bonds for which an interest rate subsidy has been paid or which were issued at below market interest rates. The savings in connection with the refunding of bonds issued by the Authority and allocable to local school bonds for which an interest rate subsidy has been paid, to the extent such subsidy was paid from the Literary Fund, shall be transferred to the Literary Fund and used exclusively for Literary Fund loans to local school boards pursuant to Chapter 10 (§ 22.1-142 et seq.) of Title 22.1.

C. This section shall have no application if it conflicts with a preexisting trust indenture.

D. Whenever the Authority shall defease its bonds previously issued to finance the purchase of local school bonds, the Authority may, consistent with the provisions of this section respecting the return of savings to the issuers of the related local school bonds, designate to such issuers of local school bonds which issues, series and maturities with which interest rates shall be deemed by the Authority to have been paid. Immediately upon such designation, the local school bonds so designated shall likewise be deemed defeased and no longer outstanding, the same as if the defeasance had occurred in accordance with the provisions of § 15.2-2623. Such defeasance shall not require any action by the issuer of the affected local school bonds, shall be effective immediately, and shall be duly noted on the records of the Authority which shall no longer have any right to payment with respect to the issues, series and maturities so deemed by the Authority to have been paid. The elected officials and financial officers of the affected locality are hereby authorized to execute and deliver such federal tax forms, certificates, and other documents as the Authority may request in connection with the defeasance of its local school bonds and the bonds of the Authority.

1994, c. 272; 2006, c. 223.



§ 22.1-167.2. Security for payment; appropriations

A. The Authority is authorized to issue bonds to finance and refinance acquisition of bonds, notes and other obligations of counties, cities and towns (local school bonds) issued for the purpose of financing and refinancing capital projects for school purposes and to pledge to the bonds all or any combination of the following sources: (i) payments of principal and interest on the local school bonds purchased by the Authority; (ii) payments to the localities by the Commonwealth as contemplated under the provisions of § 15.2-2659 (state aid intercept) of the Code of Virginia; (iii) funds in the Literary Fund available and appropriated for such purpose; and (iv) any funds in the general fund of the Commonwealth appropriated for such purpose.

B. The Governor's Budget Bill presented each year to the General Assembly shall include an appropriation to the Authority of a sum sufficient first, from funds in the Literary Fund available for such purpose, and second, from the general fund of the Commonwealth, to cure any shortfall in pledged primary revenues on any debt service payment date on the bonds of the Authority described by this section. A shortfall in pledged primary revenues shall exist when the sum of the payments made on local school bonds due on or before such date and any proceeds derived from the implementation of § 15.2-2659 (state aid intercept) of the Code of Virginia as of such date is less than required to pay the debt service due on the Authority's bonds on such date.

C. The Literary Fund and the general fund of the Commonwealth shall be subrogated to the rights of the Authority to the extent of any such funds paid to the Authority and shall be entitled to enforce the Authority's remedies with respect to the local school bonds and to full recovery of the amount of such shortfall.

D. On or before September 30 of each year, the Authority shall submit to the Governor and the chairmen of the House Appropriations Committee and the Senate Finance Committee a report as of the end of the prior fiscal year detailing the total amount of the Authority's outstanding bonds secured by appropriations as described in subsection B. The report shall also describe any instances where any such appropriation has been used.

1998, cc. 4, 900.



§ 22.1-167.3. Bonds or notes issued for the purpose of making grants; security for payment; appropriations

A. The Authority is authorized to pledge to the bonds or notes of the Authority (i) authorized under the provisions of a resolution adopted subsequent to June 30, 2000, for the purpose described in § 22.1-166.2, (ii) issued subsequent to June 30, 2000, and (iii) not benefiting from the provisions of either clause (iii) or (iv) of § 22.1-168, or § 22.1-168.1, in addition to other sources available for such purpose, any funds in the general fund of the Commonwealth appropriated for such purpose.

B. The Governor's budget bill presented each year to the General Assembly pursuant to § 2.2-1509 shall include an appropriation to the Authority of a sum sufficient from the general fund of the Commonwealth to cure any shortfall in pledged primary revenues on any debt service payment date on the bonds or notes of the Authority described by this section. A shortfall in pledged primary revenues shall exist when the available moneys in the Literary Fund as of such date are less than the amount required to pay the debt service due on such bonds or notes on such date. For purposes of this subsection "available moneys in the Literary Fund" means moneys remaining after the payment, or provision for payment, of debt service on bonds or notes like those described in this section and payable from the Literary Fund, but issued prior to July 1, 2000.

C. On or before September 30 of each year, the Authority shall submit to the Governor and the chairmen of the House Appropriations Committee, House Finance Committee and the Senate Finance Committee a report as of the end of the prior fiscal year detailing the total amount of the Authority's outstanding bonds and notes secured by an appropriation of a sum sufficient from the general fund of the Commonwealth as described in subsection B. The report shall also describe any instances where any such appropriation has been used.

2001, cc. 431, 456.



§ 22.1-168. Security for payment and bonds; provisions of trust indenture or resolution of Board

In the discretion of the Board of Commissioners any bonds issued under the provisions of this chapter may be secured by a trust indenture by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the Commonwealth. Such trust indenture or the resolution providing for the issuance of such bonds may pledge or assign all or any part of the funds of the Authority available for such purpose including, but without limitation, all or any combination of the following sources: (i) payments of principal of and interest on local school bonds purchased by the Authority, (ii) the proceeds of the sale of any such local school bonds, (iii) payments of principal of and interest on obligations transferred to the Authority from the Literary Fund, (iv) the proceeds of the sale of any such obligations, (v) any moneys transferred to the Authority from the Literary Fund, (vi) payments of principal of and interest on loans made to local school boards, and (vii) any funds authorized by the General Assembly for such purpose from the Literary Fund or otherwise appropriated by the General Assembly. Such trust indenture or resolution providing for the issuance of such bonds may provide for the creation and maintenance of such reserves as the Board of Commissioners shall determine to be proper and may include covenants setting forth the duties of the Board of Commissioners in relation to the acquisition of any local school bonds, the substitution of any local school bonds as security for payment of the bonds of the Authority, the collection of payments of principal and interest on (i) any local school bonds, (ii) on any obligations transferred to the Authority from the Literary Fund, and (iii) on any loans made to local school boards. Such trust indenture or resolution may include provisions requiring the Authority or the trustee under such trust indenture or any depository to file a petition with the Governor and to take any and all other action required under § 15.2-2659 to secure payment of all sums necessary to cover any default as to any bonds or the interest thereon held by the Authority or by such trustee or depository to which § 15.2-2659 shall be applicable. Such trust indenture or resolution may contain provisions respecting the custody, safeguarding and application of all moneys and securities including local school bonds purchased by the Authority and obligations transferred to the Authority from the Literary Fund and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law. It shall be lawful for any bank or trust company incorporated under the laws of the Commonwealth which may act as depository of the proceeds of bonds or of any other funds or obligations received on behalf of the Authority to furnish such indemnifying bonds or to pledge such securities as may be required by the Board of Commissioners. Any such trust indenture or resolution may contain such other provisions as the Board may deem reasonable and proper for the security of the bondholders. Any reference in this chapter to a resolution of the Board of Commissioners shall include any trust indenture authorized thereby.

Code 1950, § 22-29.8; 1962, c. 194; 1972, c. 745; 1980, c. 559; 1990, c. 909 .



§ 22.1-168.1. Reserve fund; limitations

A. If the Board of Commissioners deems it proper to create a reserve fund or funds from bond proceeds to support an issuance of bonds in accordance with the provisions of this section, all moneys held in such reserve fund, except as hereinafter provided, shall be pledged solely for the payment of the principal and interest on the bonds secured in whole or in part by such a fund. Any income or interest earned on, or increment to, any reserve fund may be transferred by the Board of Commissioners to other funds or accounts of the Authority to the extent it does not reduce the amount of the reserve fund below its minimum requirement.

B. The Board of Commissioners shall not at any time issue bonds secured in whole or in part by any reserve fund referred to in subsection C, if upon the issuance of the bonds, the amount in the reserve fund will be less than its minimum requirement unless the Board of Commissioners, at the time of issuance of the bonds, deposits in the fund an amount which, together with the amount then in the fund, will not be less than the fund's minimum reserve requirement.

C. In order to ensure further the maintenance of reserve funds established in accordance with the provisions of this section, the chairman of the Board of Commissioners shall annually, on or before December 1, make and deliver to the Governor and the Secretary of Administration a certificate stating the sum, if any, required to restore each reserve fund to its minimum requirement. Within five days after the beginning of each session of the General Assembly, the Governor shall submit to the presiding officer of each house of the General Assembly printed copies of a budget including the sum, if any, required to restore each reserve fund to its minimum requirement. All sums, if any, which may be appropriated by the General Assembly for any restoration and paid to the Authority shall be deposited by the Authority in the applicable reserve fund. All amounts paid to the Board of Commissioners by the Commonwealth pursuant to the provisions of this section shall constitute and be accounted for as advances by the Commonwealth to the Authority and, subject to the rights of the holders of any bonds of the Authority, shall be repaid to the Commonwealth without interest from available revenues of the Authority in excess of the amounts required for the payment of bonds or other obligations of the Authority, the maintenance of reserve funds, and operating expenses.

D. Excluding bonds issued prior to July 1, 1991, the total principal amount of bonds outstanding at any one time, issued by the Board of Commissioners in accordance with the provisions of this section, shall not exceed the sum of $800 million without the prior approval of the General Assembly.

E. Nothing in this section shall be construed as limiting the power of the Board of Commissioners to issue bonds (i) not secured by a reserve fund or (ii) secured by a reserve fund not described in this section.

1991, c. 543; 1995, cc. 188, 233.



§ 22.1-169. Investment of funds

Any funds held by the Authority or by the trustee under any trust indenture under the provisions of this chapter may be invested and reinvested in securities that are legal investments under the laws of the Commonwealth for funds held by fiduciaries.

Code 1950, § 22-29.9; 1962, c. 194; 1980, c. 559.



§ 22.1-170. Repayments to Literary Fund

All assets heretofore or hereafter transferred to the Authority from the Literary Fund pursuant to § 22.1-175 shall remain assets of the Literary Fund and shall be repaid to the Literary Fund pursuant to this section but, until so repaid, may be used for all purposes by the Authority to the same extent as if such assets were the sole property of the Authority.

On or before January 10 in each year the Authority shall set aside and repay to the Literary Fund an amount equal to the excess of the principal and interest collected by the Authority in the preceding year on account of obligations transferred to the Authority from the Literary Fund over such portion of such principal and interest as shall have been pledged by any trust indenture or resolution authorizing bonds of the Authority.

The principal collected by the Authority on account of obligations transferred to the Authority from the Literary Fund shall remain part of the principal of the Literary Fund subject to the provisions of Article VIII, Section 8 of the Constitution of Virginia and of this chapter, and the interest collected by the Authority on account of such obligations shall be deemed to be interest on the Literary Fund subject to the provisions of Article VIII, Section 8 of the Constitution of Virginia and of this chapter; provided, however, that any such collected principal and interest pledged by any trust indenture or resolution authorizing bonds of the Authority shall continue to be held by the Authority until no longer so required by the terms of such trust indenture or resolution; and further provided that, on the next succeeding tenth day of January, any amount of such collected principal and interest no longer required to be held by the Authority shall be set aside and repaid to the Literary Fund as if it had been collected at the time it became no longer required to be held.

Code 1950, § 22-29.10; 1962, c. 194; 1964, c. 146; 1971, Ex. Sess., cc. 1, 241; 1980, c. 559.



§ 22.1-171. Powers of Authority enumerated

A. In order to enable the Authority to carry out the purposes for which it is established, the Authority is vested with the powers of a body corporate including the power to sue and be sued, to make contracts, to adopt and use a common seal and to alter the same and is authorized and empowered:

1. To collect, or to authorize the trustee under any trust indenture securing any bonds of the Authority to collect, as the same shall become due, the principal of and the interest on all obligations transferred to the Authority from the Literary Fund;

2. To collect, or to authorize the trustee under any trust indenture securing any bonds of the Authority to collect, as the same shall become due, the principal of and the interest on all local school bonds purchased by the Authority;

3. To pay the compensation of the chief executive officer of the Authority and all such employees, agents, financial advisers and attorneys as may be employed by the Authority either from moneys received by the Authority under the provisions of this chapter or from appropriations made by the General Assembly for such purpose;

4. To issue bonds of the Authority as authorized by this chapter and to refund any of such bonds;

5. To adopt or alter or repeal any bylaws, rules or regulations as the Authority may deem necessary or expedient; and

6. To do any and all other acts and things necessary, appropriate or incidental in carrying out the purposes of this chapter.

B. The Authority is further authorized and empowered to issue notes and other obligations for any of its purposes in such form as may be authorized by resolution of the Authority. The issuance of such notes or other obligations shall be governed by the provisions of this chapter insofar as the same may be applicable.

C. The Board of Commissioners shall submit an annual report to the Governor and General Assembly on or before November 1 of each year. Such report shall contain, at a minimum, the annual financial statements of the Authority for the year ending the preceding June 30.

Code 1950, § 22-29.11; 1962, c. 194; 1972, c. 745; 1980, c. 559; 1984, c. 734; 1985, c. 146; 2004, c. 650.



§ 22.1-172. Bonds exempt from taxation

The bonds issued by the Authority under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the Commonwealth and by any municipality, county, or any other political subdivision thereof.

Code 1950, § 22-29.12; 1962, c. 194; 1980, c. 559.



§ 22.1-173. Bonds legal investments

All bonds issued by the Authority under the provisions of this chapter are hereby made securities in which all public officers and bodies of the Commonwealth, counties, cities, towns, municipal subdivisions, insurance companies and associations, savings banks and savings institutions, including savings and loan associations, trust companies, beneficial and benevolent associations, administrators, guardians, executors, trustees and other fiduciaries in the Commonwealth may properly and legally invest funds under their control.

Code 1950, § 22-29.13; 1962, c. 194; 1980, c. 559.



§ 22.1-174. Jurisdiction of suits against Authority; service of process

The Circuit Court of the City of Richmond shall have exclusive jurisdiction of any suit brought in Virginia against the Authority, and process in such suit shall be served either on the State Comptroller or the Chairman of the Board of Commissioners.

Code 1950, § 22-29.14; 1962, c. 194; 1980, c. 559.



§ 22.1-175. Transfers from Literary Fund to Authority

On January 1 and July 1 of each year or at such other times as requested by the Authority, there shall be set aside and transferred from the Literary Fund to the Virginia Public School Authority for public school purposes all notes bearing fixed maturity dates and representing amounts loaned by the Literary Fund to local school boards pursuant to Chapter 10 (§ 22.1-142 et seq.) of this title, to be held and administered by the Virginia Public School Authority as provided by law. The Board of Education, the State Treasurer and the State Comptroller are hereby authorized and directed to take all necessary steps to accomplish such transfer.

Code 1950, § 22-29.15; 1962, c. 195; 1971, Ex. Sess., cc. 127, 241; 1980, c. 559; 1988, c. 259.



§ 22.1-175.1. Virginia Public School Construction Grants Program established

The Virginia Public School Construction Grants Program is hereby established to provide grants to eligible school divisions for school construction, additions, infrastructure, site acquisition for public school buildings and facilities, and renovations, including the costs of retrofitting or enlarging public school buildings; further, if a school division has completed any such projects during the previous ten years, the grants may be used for debt service payments or a portion thereof. The Program shall be administered by the Board of Education.

Local governing bodies may also establish a separate escrow fund for the deposit of such funds as provided in § 22.1-175.5.

1995, c. 762; 1998, Sp. Sess. I, c. 2; 1999, cc. 354, 391.



§ 22.1-175.2. Virginia Public School Construction Grants Fund created

A. From such funds as may be appropriated for this purpose and from such gifts, donations, grants, bequests, and other funds as may be received on its behalf, there is hereby created in the Department of the Treasury a special nonreverting fund known as the Virginia Public School Construction Grants Fund. The Fund shall be established on the books of the Comptroller, and any moneys remaining in such Fund at the end of the biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on such funds shall remain in the Fund and be credited to it. Funds may be disbursed to any school division that is eligible for financial assistance pursuant to the provisions of this chapter.

B. The State Treasurer shall manage the Virginia Public School Construction Grants Fund, subject to the authority of the Board of Education to provide for its disbursement. The Fund shall be disbursed to award grants as provided in § 22.1-175.4. The amount of each grant awarded to a qualifying school division in any fiscal year shall not exceed 100 percent of the school division's aggregate annual expenditures for school construction, additions, infrastructure, site acquisition for public school buildings and facilities, renovations, including the costs of retrofitting or enlarging public school buildings, and debt service payments on such school projects which have been completed during the last ten years.

Local governing bodies may establish a separate escrow fund for the deposit of such funds as provided in § 22.1-175.5.

C. The amount of such public school construction grants shall be matched by funds of the qualifying school division based on the locality's composite index of ability to pay. In awarding such grants, the Board shall take into consideration any Literary Fund loan which may have been applied for or awarded for the same projects.

1995, c. 762; 1998, Sp. Sess. I, c. 2; 1999, cc. 354, 391.



§ 22.1-175.3. Board to issue guidelines

The Board shall issue guidelines for the administration of the Program as it may deem necessary and appropriate. The guidelines shall include, but shall not be limited to, (i) provisions which address approval by the local governing body of the construction, addition, or site acquisition for which grant moneys are sought, (ii) the application for a grant from the Fund, (iii) the implementation of the procedure for disbursing grants to school divisions as provided in § 22.1-175.4, and (iv) recognition of the authority of local governing bodies to establish a separate escrow fund for the deposit of such funds as provided in § 22.1-175.5.

1995, c. 762; 1998, Sp. Sess. I, c. 2; 1999, cc. 354, 391.



§ 22.1-175.4. Application for grants

A. All funds appropriated for financial assistance for the purposes of this chapter during fiscal years 1998-1999 and 1999-2000 pursuant to Item 554 of the 1998-2000 Appropriation Act shall be apportioned and distributed among the school divisions of the Commonwealth as follows: (i) there shall be apportioned and distributed equally to every school division grants in the sum of $200,000 each and (ii) the balance of all available funds shall be apportioned and distributed to each school division on a pro rata basis according to the school division's average daily membership adjusted by the locality's composite index of ability to pay as set forth in the general appropriation act.

Local governing bodies may establish a separate escrow fund for the deposit of such funds as provided in § 22.1-175.5.

B. All funds appropriated for financial assistance for the purposes of this chapter for subsequent fiscal years shall be apportioned and distributed among the school divisions of the Commonwealth in accordance with eligibility and needs criteria to be established by the 2000 Session of the General Assembly. In developing such eligibility and needs criteria, the 2000 Session of the General Assembly shall consider the recommendations of the Commission on State Funding of Public School Construction.

1998, Sp. Sess. I, c. 2; 1999, cc. 354, 391.



§ 22.1-175.5. Capital School Projects Fund

A. The governing body of any locality which is awarded a grant pursuant to this chapter may authorize the local treasurer or fiscal officer, by ordinance or resolution, to create a separate escrow account upon the books of the locality, as described in this section. Upon the adoption of such ordinance or resolution, the treasurer of the locality shall place such grant awards into this account.

B. The escrow account shall be known as the "County/City/Town of _______________ Capital School Projects Fund." All principal deposited to such fund, together with all income from or attributable to the fund, shall be used solely for (i) construction, additions, renovations, including retrofitting and enlarging public school buildings, infrastructure, including technology infrastructure, and site acquisition for public school buildings and facilities or (ii) debt service payments, or a portion thereof, for any such projects completed in the previous ten years if so designated. No disbursement from the fund may be made except upon specific appropriation by the governing body in accordance with applicable law. If a locality establishes such a fund and designates any portion of the funds deposited therein to pay debt service for (i) any general obligation of the locality held by the Virginia Public School Authority or (ii) any Literary Fund loan, the locality shall obtain an opinion of bond counsel that designation of funds to pay debt service on obligations described in clauses (i) and (ii) hereof does not adversely impact the tax-exempt status of such obligations.

C. All grant awards deposited in the fund, including all income from or attributable to such fund, shall be deemed public funds of the locality and shall be subject to all limitations upon deposit and investment provided by general law, including, but not limited to, the Virginia Security for Public Deposits Act (§ 2.2-4400 et seq.). Income, dividends, distributions, and grants accruing to the fund shall be retained in such fund and shall be expended only in accordance with the terms of this section.

D. Nothing in this section shall be deemed or construed to authorize a school board or school division to receive, hold or invest funds in its own name, nor to expend funds in the absence of a specific appropriation by the governing body of the locality in accordance with applicable law.

1999, cc. 354, 391.



§ 22.1-175.6. Virginia Public School Educational Technology Grants Program established

With such funds as are appropriated for this purpose, the Virginia Public School Educational Technology Grants Program, hereinafter referred to as "the Program," is hereby established to provide grants to eligible school divisions for educational technology, including infrastructure, software, and hardware acquisitions and replacement, and innovative programs to advance the effectiveness of educational technology. The Program shall be administered by the Board of Education.

1999, c. 870.



§ 22.1-175.7. Virginia Public School Educational Technology Trust Fund created

A. From such funds as may be appropriated for this purpose and from such gifts, donations, grants, bequests, and other funds as may be received on its behalf, there is hereby created in the Department of the Treasury a special nonreverting fund known as the Virginia Public School Educational Technology Trust Fund, hereinafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller, and any moneys remaining in such Fund at the end of the biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on such funds shall remain in the Fund and be credited to it. Funds may be disbursed to any school division that is eligible for financial assistance pursuant to the provisions of this chapter.

B. The State Treasurer shall manage the Virginia Public School Educational Technology Trust Fund, subject to the authority of the Board of Education to provide for its disbursement. The Fund shall be disbursed to award grants as provided in § 22.1-175.6.

C. The amount of such educational technology grants shall be matched by funds of the qualifying school division based on the locality's composite index of ability to pay. In awarding such grants, the Board shall take into consideration any other state or federal grants which may have been applied for or awarded for the same projects. In addition, the Board shall assist local school divisions in applying for such grants and shall seek to ensure that all divisions have equitable access, based on superintendent's regions, to such funds as may be available.

1999, c. 870.



§ 22.1-175.8. Board to issue guidelines

The Board shall issue guidelines for the administration of the Program as it may deem necessary and appropriate. The guidelines shall include, but shall not be limited to, provisions which address compliance with other law or Board requirements for educational technology, the application for a grant from the Fund, the innovations included in the proposal, and other criteria as established by the Board.

1999, c. 870.



§ 22.1-175.9. Funding

Grants pursuant to this chapter shall be awarded upon a determination of the Governor of the appropriate funding source and amounts for the Fund established in § 22.1-175.7.

Funds appropriated for financial assistance for the purposes of this chapter shall be apportioned and distributed among the school divisions of the Commonwealth in accordance with eligibility and needs criteria to be established by the Board.

1999, c. 870.



§ 22.1-176. Transportation of pupils authorized; when fee may be charged; contributions; regulations of Board of Education

A. School boards may provide for the transportation of pupils, but nothing herein contained shall be construed as requiring such transportation except as provided in § 22.1-221.

B. When a school board provides transportation to pupils for extracurricular activities, other than those covered by an activity fund, which are sponsored by the pupils' school apart from the regular instructional program and which the pupils are not required to attend or participate in, the school board may accept contributions for such transportation or charge each pupil utilizing such transportation a reasonable fee not to exceed his pro rata share of the cost of providing such transportation. A school board may waive such fees for any pupil whose parent or guardian is financially unable to pay them.

C. When a school board provides transportation to pupils for field trips which are a part of the program of the pupils' school or are sponsored by such school, the school board may accept contributions for such transportation.

D. The Board of Education shall promulgate such regulations as shall be in the public interest to effect the intent of this section.

Code 1950, §§ 22-72.1, 22-97.1; 1954, c. 291; 1956, Ex. Sess., c. 60; 1959, Ex. Sess., c. 79, § 1; 1968, c. 501; 1970, c. 156; 1971, Ex. Sess., c. 161; 1972, c. 86; 1975, cc. 308, 328; 1976, c. 99; 1978, cc. 430, 527; 1980, c. 559.



§ 22.1-176.1. Agreements to provide transportation for nonpublic school pupils

Local school boards may enter into agreements with nonpublic schools within the school division to provide student transportation to and from such schools under such terms and conditions as the local school boards deem appropriate and responsible. Such terms may include, but are not limited to, arrangements relating to cost-sharing, fees, insurance, and liability.

2007, c. 476.



§ 22.1-177. Regulations

A. The Board may make regulations relating to the construction, design, operation, equipment, and color of public school buses and shall have the authority to issue an order prohibiting the operation on public streets and highways of any public school bus that does not comply with such regulations. Any such order shall be enforced by the Department of State Police.

B. Local school boards may, notwithstanding any regulation to the contrary, display decals depicting the flag of the United States on the sides and rear of school buses as long as any such decal does not obstruct the name of the school division or the number of the school bus and is no larger than 100 square inches. In addition, local school boards may, notwithstanding any regulation to the contrary, display decals relating to school bus safety. Local school divisions shall be responsible for the cost of the decals. Such decal shall not obstruct the name of the school division or the number of the school bus.

C. No regulation of the Board shall unreasonably limit the authority of any local school division to purchase and use school buses using compressed natural gas or other alternative fuels or convert its school buses to use compressed natural gas or other alternative fuels.

D. Any local school board may, notwithstanding any regulation to the contrary, sell or transfer any of its school buses to another school division or purchase a used school bus from another school division or a school bus dealer as long as the school bus (i) conforms to the specifications relating to construction and design effective in the Commonwealth on the date of manufacture; (ii) has a valid Virginia State Police inspection; and (iii) has not reached the end of its useful life according to the school bus replacement schedule utilized by the Department of Education as required by the general appropriation act.

Code 1950, § 22-276; 1958, c. 274; 1980, c. 559; 1991, c. 191; 2003, c. 162; 2007, c. 104; 2013, c. 778; 2015, c. 559.



§ 22.1-178. Requirements for persons employed to drive school buses

A. No school board shall hire, employ, or enter into any agreement with any person for the purposes of operating a school bus transporting pupils unless the person proposed to so operate such school bus shall:

1. Have a physical examination of a scope prescribed by the Board of Education with the advice of the Medical Society of Virginia and furnish a form prescribed by the Board of Education showing the results of such examination.

2. Furnish a statement or copy of records from the Department of Motor Vehicles showing that the records of such Department do not disclose that the person, within the preceding five years, has been convicted upon a charge of driving under the influence of alcohol or drugs, convicted of a felony or assigned to any alcohol safety action program or driver alcohol rehabilitation program pursuant to § 18.2-271.1 or, within the preceding 12 months, has been convicted of two or more moving traffic violations or required to attend a driver improvement clinic by the Commissioner of the Department of Motor Vehicles pursuant to § 46.2-498.

3. Furnish a statement signed by two reputable persons who reside in the school division or in the applicant's community that the person is of good moral character.

4. Exhibit a license showing the person has successfully undertaken the examination prescribed by § 46.2-339.

5. Have reached the age of 18 on the first day of the school year.

B. Any school board may require proof of current certification or training in emergency first aid, cardiopulmonary resuscitation, and the use of an automated external defibrillator as a condition to employment to operate a school bus transporting pupils.

C. School boards may require persons accepting employment after July 1, 1994, as a driver of a school bus transporting pupils to agree, as a condition of employment, to submit to alcohol and controlled substance testing. Any such tests shall be conducted in compliance with Board of Education regulations.

D. The documents required pursuant to subdivisions A 1 and A 2 shall be furnished annually prior to the anniversary date of the employment agreement as a condition to continuing employment to operate a school bus.

E. The documents required pursuant to this section shall be filed with, and made a part of, the records of the school board employing such person as a school bus operator.

F. The State Department of Education shall furnish to the several division superintendents the necessary forms to be used by applicants in furnishing the information required by this section. Insofar as practicable, such forms shall be designed to limit paperwork, avoid the possibility of mistake, and furnish all parties involved with a complete and accurate record of the information required.

G. The physical examination required by subsection A may be performed and the report of the results signed by a licensed nurse practitioner or physician assistant.

Code 1950, § 22-276.1; 1962, c. 544; 1966, c. 604; 1970, c. 696; 1972, c. 359; 1973, c. 170; 1976, cc. 116, 123; 1977, c. 393; 1978, c. 322; 1979, c. 126; 1980, c. 559; 1992, c. 130; 1993, c. 285; 1994, c. 104; 1998, c. 287; 2001, c. 445; 2006, c. 396; 2013, cc. 498, 530.



§ 22.1-179. Repealed

Repealed by Acts 1992, c. 130, effective March 3, 1992.



§ 22.1-180. Requirements for persons employed to transport pupils attending religious or private schools

No person, partnership, association or corporation operating any religious or private school shall hire, employ or enter into any agreement with any person for the purpose of transporting pupils by motor vehicle unless such person shall present the documents and meet the qualifications required of operators of public school buses by subsection A of § 22.1-178. The State Department of Education shall furnish the forms prescribed for the purposes of § 22.1-178 to any person, partnership, association or corporation who shall request such forms for the purpose of compliance with this section.

Code 1950, § 22-276.2; 1968, c. 432; 1980, c. 559; 2005, c. 928.



§ 22.1-181. Training program for school bus operators

The Board of Education shall develop a training program for persons applying for employment, and employed, to operate school buses and shall promote its implementation.

Code 1950, § 22-276.3; 1977, c. 393; 1980, c. 559.



§ 22.1-182. Use of school buses for public purposes

The school board of any school division may enter into agreements with the governing body of any county, city or town in the school division, any state agency or any agency established or identified pursuant to United States Public Law 89-73 or any law amendatory or supplemental thereto providing for the use of the school buses of such school division by such agency or by departments, boards, commissions or officers of such county, city or town for public purposes, including transportation for the elderly. Each such agreement shall provide for reimbursing the school board in full for the proportionate share of any and all costs, both fixed and variable, of such buses incurred by such school board attributable to the use of such buses pursuant to such agreement. The governing body, state agency or agency established or identified pursuant to United States Public Law 89-73 or any law amendatory or supplemental thereto shall indemnify and hold harmless the school board from any and all liability of the school board by virtue of use of such buses pursuant to an agreement authorized herein.

Code 1950, § 22-151.2; 1973, c. 368; 1975, c. 633; 1980, c. 559.



§ 22.1-183. When warning lights and identification to be covered

It shall be unlawful for a school bus licensed in this Commonwealth to be operated on the public highways of this Commonwealth for the purpose of transporting persons or commodities other than school personnel, school children or elderly or mentally or physically handicapped persons unless the lettered identification and school bus traffic warning lights on the front and rear of such bus are covered with some opaque detachable material. This section shall not apply to any such bus when operated by a salesman or demonstrator in connection with a prospective sale or delivery of a bus.

Code 1950, §§ 22-151.2, 22-280.1; 1973, c. 368; 1975, c. 633; 1980, c. 559.



§ 22.1-184. School bus emergency drills

At every public school having public school buses there shall be held, at least once during the first ninety calendar days of each school session and oftener if necessary, a drill in leaving school buses under emergency circumstances.

Code 1950, § 22-280.2; 1964, c. 174; 1980, c. 559.



§ 22.1-185. Shelters on bus routes

The governing body of any county, city or town may expend funds for the construction and maintenance at points on school bus routes of such shelters, platforms or other structures as it may deem necessary or convenient for the protection and comfort of children of school age who go to such points to meet school buses.

Code 1950, § 22-282; 1980, c. 559.



§ 22.1-186. Payments for transportation of pupils

The regulations of the Board of Education governing state payments for pupil transportation shall provide for payments to school divisions for pupil transportation provided by the school divisions both through systems operated by the school divisions and through contracts with public transportation facilities.

Code 1950, § 22-283.1; 1972, c. 699; 1980, c. 559.



§ 22.1-187. Exemption from payment of tolls by certain students, etc

It shall be unlawful to collect any toll for the use of any road, highway, bridge or ferry in this Commonwealth, except those financed under the Transportation Development and Revenue Bond Act (§ 33.2-1700 et seq.) or other act authorizing the construction by the State or a political subdivision thereof of projects financed by the issuance of bonds payable solely from tolls and other revenues of the project, (i) by any student or other person using the road, highway, bridge or ferry daily for going to or from immediate attendance upon any school, college, or other educational institution in this Commonwealth, or classes in water safety training conducted under the auspices of the American Red Cross or (ii) by the vehicle carrying the student or other person.

Any such student or other person or the parent or guardian of any such student may apply for and receive from the principal of any school, college, or other educational institution in this Commonwealth a card certifying that the student or other person uses such road, highway, bridge or ferry daily for regularly attending such school, college, educational institution or classes. Such card exhibited to the person in charge of any tollgate on any road, highway, bridge or ferry in this Commonwealth shall be accepted in lieu of all charges for the passage through such tollgate of any such student, person or the vehicle carrying him when using the road, highway, bridge or ferry daily for going to or from immediate attendance upon any such school, college, other educational institution, or classes.

Any person using any such card, except for the purpose herein specified, shall be guilty of a Class 4 misdemeanor.

Code 1950, § 22-277; 1956, c. 237; 1958, c. 465; 1980, c. 559.



§ 22.1-188. Definitions

As used in this article:

1. "Vehicle" means any vehicle owned or operated by, or owned or operated by any person under contract with, a county, city, town or school board in which any school pupils or personnel are transported at public expense to or from any public school.

2. "School pupils and personnel" includes school bus patrolmen when performing duties either in or outside a vehicle as prescribed by the Board of Education.

1980, c. 559.



§ 22.1-189. Compliance with article prerequisite to receiving state school funds

No school division in which any school pupils or personnel are transported at public expense to or from any public school in any vehicle shall receive any state school funds unless it complies with all applicable requirements of this article and submits satisfactory evidence to the Superintendent of Public Instruction of the effectuation of all requisite insurance.

Code 1950, § 22-284; 1980, c. 559.



§ 22.1-190. When insurance required and amount thereof

A. Every vehicle shall be covered in a policy of liability and property damage insurance issued by an insurance carrier authorized to transact business in this Commonwealth, in the amounts of at least $50,000 for injury, including death, to one person; $500,000 for injury, including death, to all persons injured in any one accident; and $50,000 for damage, including destruction, to the property of any person, other than the insured. In addition, the policy of insurance shall provide coverage for loss or damage caused by an uninsured motorist in accordance with the provisions of § 38.2-2206 and in the amounts required by this section. The policy shall also provide for medical expense payment coverage in the minimum amount of $5,000 for each person injured. Taxicabs providing transportation of students under contract with a school division shall be covered by policies providing coverage of at least $50,000 for injury, including death, to one person; $200,000 for injury, including death, to all persons injured in any one accident; $10,000 for damage, including destruction, to the property of any person other than the insured; and medical expense payment coverage in the minimum amount of $1,000 for each person injured, or in such higher amounts as the contract with the school division or a local ordinance may prescribe.

B. The insurance so effected shall be subject to all laws of this Commonwealth regulating insurance.

C. This insurance shall not be required in cases when pupils are transported on a common carrier if such carrier is covered by a policy of insurance affording substantially the protection required by this article.

D. This insurance shall not be required in cases where pupils are transported in vehicles which are owned or operated by a county, city, town or school board which has qualified for and received a certificate of self-insurance from the Commissioner of the Department of Motor Vehicles, following a certification of financial responsibility equal to that required under subsection A of this section. The Commissioner of the Department of Motor Vehicles may require posting of a bond by a locality or school board as a condition to issuance of a certificate of financial responsibility pursuant to this subsection.

Code 1950, § 22-285; 1958, c. 301; 1970, c. 681; 1976, c. 224; 1980, c. 559; 2012, c. 593.



§ 22.1-191. When Superintendent of Public Instruction to obtain insurance

In every case in which a locality or its school board fails to obtain, or to require vehicles operated under contract with it to be covered by, the requisite insurance by the twentieth of July of any year or fails to notify the Superintendent of Public Instruction of the effectuation of requisite insurance on or before the first of August, it shall be the duty of the Superintendent of Public Instruction, on or before the first of September, to obtain insurance complying with the requirements of this article on all vehicles, as far as known to or reasonably ascertainable by him, to be used in the school division for school pupil and personnel transportation in the ensuing session and to expend for this purpose the requisite amount out of any state school funds otherwise distributable, or becoming distributable, to the school division so in default.

Code 1950, § 22-287; 1980, c. 559.



§ 22.1-192. Injury and damage covered by policy

Every policy of insurance issued in pursuance of the provisions of this article, in addition to compliance with other requirements of this article and with the requirements of other applicable laws, shall cover:

1. Injury, including death, to school pupils and personnel, except the driver when not a pupil, riding as passengers on any of the vehicles so insured when used to transport such persons at public expense;

2. Injury, including death, to any persons not passengers on any such vehicle;

3. Damage, including destruction, to property of any person other than the insured.

Code 1950, § 22-288; 1962, c. 181; 1980, c. 559.



§ 22.1-193. Sufficiency of proof in action on policy; guest doctrine not applicable

In case any school pupil or personnel, except the driver when not a pupil, whether riding in a vehicle or not, or any other person suffers injury, including death, or property damage, including destruction, through the ownership, maintenance, use or operation of a vehicle, it shall be sufficient, in an action for recovery upon the policy, to prove such facts and circumstances as are required to be shown in order to recover damages for death or injury to person or property caused by the negligent operation of privately owned motor vehicles in Virginia; provided that such pupils and personnel shall not be considered as guests, and § 8.01-63 shall not apply to them.

Code 1950, § 22-289; 1980, c. 559.



§ 22.1-194. Liability of locality or school board owning or operating vehicle

In case the locality or the school board is the owner, or operator through medium of a driver, of, or otherwise is the insured under the policy upon, a vehicle involved in an accident, the locality or school board shall be subject to action up to, but not beyond, the limits of valid and collectible insurance in force to cover the injury complained of or, in cases set forth in subsection D of § 22.1-190, up to but not beyond the amounts of insurance required under subsection A of § 22.1-190 and the defense of governmental immunity shall not be a bar to action or recovery. In case of several claims for damages arising out of a single accident involving a vehicle, the claims of pupils and school personnel, excluding driver when not a pupil, shall be first satisfied. In no event, except where approved self-insurance has been provided pursuant to subsection D of § 22.1-190, shall school funds be used to pay any claim or judgment or any person for any injury arising out of the operation of any such vehicle. The locality or school board may be sued alone or jointly with the driver, provided that in no case shall any member of a school board be liable personally in the capacity of school board member solely.

Code 1950, § 22-290; 1976, c. 224; 1980, c. 559.



§ 22.1-195. Recovery where vehicle operated under contract

In case a vehicle involved in an accident is not owned by the county, city, town or school board but is operated under contract with the locality or school board, recovery may be had as provided for in § 22.1-193.

Code 1950, § 22-291; 1980, c. 559.



§ 22.1-196. Lapsed insurance

If insurance is obtained but lapses while a vehicle is still being used or is proposed to be used to transport school pupils or personnel, no school funds remaining to be distributed to the school board so in default shall be distributed to it until the terms of this article in this regard have been fully complied with.

Code 1950, § 22-292; 1980, c. 559.



§ 22.1-197. Distribution of funds when Superintendent effects insurance

When the Superintendent of Public Instruction effects insurance as required by this article, he shall nevertheless not make any distribution of state school aid funds to the school board so in default until he has been furnished with satisfactory assurances that all vehicles required by this article to be covered by insurance have been duly insured.

Code 1950, § 22-293; 1980, c. 559.



§ 22.1-198. Applicability of article not dependent upon approval of vehicles or allocability of state aid

The provisions of this article apply to all vehicles whether or not the regulations of the Board of Education established pursuant to § 22.1-177 have been complied with and irrespective of whether or not any state aid for transporting school pupils and personnel in the particular vehicle has been, is, or will be allocable.

Code 1950, § 22-294; 1980, c. 559.



§ 22.1-199. Kindergarten programs suitable for certain children

A. The kindergarten program in each school division shall include a program suitable for children who will reach their fifth birthday on or before September 30 of the school year. The school board's plan for such program shall be furnished to the Board of Education and shall include the following:

1. A statement of purpose and objectives of the kindergarten program that reflects consideration of the different readiness and maturity levels of children in the program;

2. A description of the organization, scheduling and staffing of the program that reflects a responsiveness to the needs of the children of the age span to be served in the program;

3. Evidence that the program plan was developed by a committee that included early childhood specialists, parents, teachers and administrators;

4. Scheduling and an agenda of in-service activities for kindergarten teachers to ensure adequate preparation for the program;

5. A plan for the interface of the kindergarten program with the primary program to allow for continuous progress.

B. The Superintendent of Public Instruction shall disseminate to the school divisions information concerning the ages when children are required or eligible to attend school. Each school division shall disseminate such information to parents of such children of such ages upon or prior to enrollment of such children in the public schools of the division.

C. The age requirements set forth in subsection A of this section shall not affect the operation of any two-tiered, junior or other developmentally appropriate pre-kindergarten program or transitional first grade. In those school divisions implementing such programs, children whose fifth birthday occurs between October 1 and December 31 of the school year may be enrolled in kindergarten after an appropriate readiness evaluation has demonstrated that attendance in these programs will educationally benefit such children.

Code 1950, § 22-218.1:1; 1978, c. 518; 1980, cc. 559, 570; 1985, c. 407; 1990, c. 792; 1991, c. 138 .



§ 22.1-199.1. Programs designed to promote educational opportunities

A. The General Assembly finds that Virginia educational research supports the conclusion that poor children are more at risk of educational failure than children from more affluent homes and that reduced pupil/teacher ratios and class sizes result in improved academic performance among young children; to this end, the General Assembly establishes a long-term goal of reducing pupil/teacher ratios and class sizes for grades K through three in those schools in the Commonwealth with high or moderate concentrations of at-risk students.

With such funds as are provided in the appropriation act for this purpose, there is hereby established the statewide voluntary pupil/teacher ratio and class size reduction program for the purpose of reaching the long-term goal of statewide voluntary pupil/teacher ratio and class size reductions for grades K through three in schools with high or moderate concentrations of at-risk students, consistent with the provisions provided in the appropriation act.

In order to facilitate these primary grade ratio and class size reductions, the Department of Education shall calculate the state funding of these voluntary ratio and class size reductions based on the incremental cost of providing the lower class sizes according to the greater of the division average per-pupil cost of all divisions or the actual division per-pupil cost. Localities shall provide matching funds for these voluntary ratio and class size reductions based on the composite index of local ability to pay. School divisions shall notify the Department of Education of their intention to implement the reduced ratios and class sizes in one or more of their qualifying schools by August 1 of each year. By March 31 of each year, school divisions shall forward data substantiating that each participating school has a complying pupil/teacher ratio.

In developing each proposed biennium budget for public education, the Board of Education shall include funding for these ratios and class sizes. These ratios and class sizes shall be included in the annual budget for public education.

B. The General Assembly finds that educational technology is one of the most important components, along with highly skilled teachers, in ensuring the delivery of quality public school education throughout the Commonwealth. Therefore, the Board of Education shall strive to incorporate technological studies within the teaching of all disciplines. Further, the General Assembly notes that educational technology can only be successful if teachers and administrators are provided adequate training and assistance. To this end, the following program is established.

With such funds as are appropriated for this purpose, the Board of Education shall award to the several school divisions grants for expanded access to educational technology. Funding for educational technology training for instructional personnel shall be provided as set forth in the appropriation act.

Funds for improving the quality and capacity of educational technology shall also be provided as set forth in the appropriation act, including, but not limited to, (i) funds for providing a technology resource assistant to serve every elementary school in this Commonwealth beginning on July 1, 1998, and (ii) funds to maintain the currency of career and technical education programs. Any local school board accepting funds to hire technology resource assistants or maintain currency of career and technical education programs shall commit to providing the required matching funds, based on the composite index of local ability to pay.

Each qualifying school board shall establish an individualized technology plan, which shall be approved by the Superintendent of Public Instruction, for integrating technology into the classroom and into schoolwide instructional programs, including career and technical education programs. The grants shall be prioritized as follows:

1. In the 1994 biennium, the first priority for these funds shall be to automate the library media centers and provide network capabilities in Virginia's elementary, middle and high schools, or combination thereof, in order to ensure access to the statewide library and other information networks. If any elementary, middle or high school has already met this priority, the 1994 biennium grant shall be used to provide other educational technologies identified in the relevant division's approved technology plan, such as multimedia and telecomputing packages, integrated learning systems, laptop computer loan programs, career and technical education laboratories or other electronic techniques designed to enhance public education and to facilitate teacher training in and implementation of effective instructional technology. The Board shall also distribute, as provided in the appropriation act, funds to support the purchase of electronic reference materials for use in the statewide automated reference system.

2. In the 1996 biennium and thereafter, the first priority for funding shall be consistent with those components of the Board of Education's revised six-year technology plan which focus on (i) retrofitting and upgrading existing school buildings to efficiently use educational technology; (ii) providing (a) one network-ready multimedia microcomputer for each classroom, (b) a five-to-one ratio of pupils to network-ready microcomputers, (c) graphing calculators and relevant scientific probes/sensors as required by the Standards of Learning, and (d) training and professional development on available technologies and software to all levels and positions, including professional development for personnel delivering career and technical education at all levels and positions; and (iii) assisting school divisions in developing integrated voice-, video-, and data-connectivity to local, national and international resources.

This funding may be used to implement a local school division's long-range technology plan, at the discretion of the relevant school board, if the local plan meets or exceeds the goals and standards of the Board's revised six-year technology plan and has been approved by the Superintendent of Public Instruction.

3. The Departments of Education, Information Technology, and General Services shall coordinate master contracts for the purchase by local school boards of the aforementioned educational technologies and reference materials.

4. Beginning on July 1, 1998, a technology replacement program shall be, with such funds as may be appropriated for this purpose, implemented to replace obsolete educational hardware and software. As provided in subsection D of § 22.1-129, school boards may donate obsolete educational technology hardware and software which are being replaced. Any such donations shall be offered to other school divisions and to preschool programs in the Commonwealth, or to public school students as provided in guidelines to be promulgated by the Board of Education. Such guidelines shall include criteria for determining student eligibility and need; a reporting system for the compilation of information concerning the number and socioeconomic characteristics of recipient students; and notification of parents of the availability of such donations of obsolete educational hardware and software.

5. In fiscal year 2000, the Board of Education shall, with such funds as are appropriated for this purpose, contract for the development or purchase of interactive educational software and other instructional materials designed as tutorials to improve achievement on the Standards of Learning assessments. Such interactive educational software and other instructional materials may be used in media centers, computer laboratories, libraries, after-school or before-school programs or remedial programs by teachers and other instructional personnel or provided to parents and students to be used in the home. This interactive educational software and other instructional materials shall only be used as supplemental tools for instruction, remediation, and acceleration of the learning required by the K through 12 Standards of Learning objectives.

Consistent with school board policies designed to improve school-community communications and guidelines for providing instructional assistance in the home, each school division shall strive to establish a voice mail communication system after regular school hours for parents, families, and teachers by the year 2000.

C. The General Assembly finds that effective prevention programs designed to assist children at risk of school failure and dropout are practical mechanisms for reducing violent and criminal activity and for ensuring that Virginia's children will reach adulthood with the skills necessary to succeed in the twenty-first century; to this end, the following program is hereby established. With such funds as are appropriated for this purpose, the General Assembly hereby establishes a grant program to be disbursed by the Department of Education to schools and community-based organizations to provide quality preschool programs for at-risk four-year-olds who are unserved by Head Start programs and for at-risk five-year-olds who are not eligible to attend kindergarten.

The grants shall be used to provide at least half-day services for the length of the school year for at-risk four-year-old children who are unserved by Head Start programs and for at-risk five-year-olds who are not eligible to attend kindergarten. The services shall include quality preschool education, health services, social services, parental involvement including activities to promote family literacy, and transportation.

The Department of Education, in cooperation with such other state agencies that may coordinate child day care and early childhood programs, shall establish guidelines for quality preschool education and criteria for the service components, consistent with the findings of the November 1993 study by the Board of Education, the Department of Education, and the Council on Child Day Care and Early Childhood Programs.

The guidelines for quality preschool education and criteria for preschool education services may be differentiated according to the agency providing the services in order to comply with various relevant federal or state requirements. However, the guidelines for quality preschool education and the criteria for preschool education services shall require when such services are being provided by the public schools of the Commonwealth, and may require for other service providers, that (i) one teacher shall be employed for any class of nine students or less, (ii) if the average daily membership in any class exceeds nine students but does not exceed 18, a full-time teacher's aide shall be assigned to the class, and (iii) the maximum class size shall be 18 students.

School divisions may apply for and be granted waivers from these guidelines by the Department of Education.

During the 1995-1996 fiscal year, the Board of Education shall, with such funds as are appropriated for this purpose, distribute grants, based on an allocation formula providing the state share of the grant per child, as specified in the appropriation act, for 30 percent of the unserved at-risk four-year-olds in the Commonwealth pursuant to the funding provided in the appropriation act.

During the 1996-1997 fiscal year and thereafter, grants shall be distributed, with such funds as are appropriated for this purpose, based on an allocation formula providing the state share of the grant per child, as specified in the appropriation act, for at least 60 percent of the unserved at-risk four-year-olds and five-year-olds who are not eligible to attend kindergarten in the Commonwealth, such 60 percent to be calculated by adding services for 30 percent more of the unserved at-risk children to the 30 percent of unserved at-risk children in each locality provided funding in the appropriation act.

Local school boards may elect to serve more than 60 percent of the at-risk four-year-olds and may use federal funds or local funds for this expansion or may seek funding through this grant program for such purposes. Grants may be awarded, if funds are available in excess of the funding for the 60 percent allocation, to expand services to at-risk four-year-olds beyond the 60 percent goal.

In order for a locality to qualify for these grants, the local governing body shall commit to providing the required matching funds, based on the composite index of local ability to pay. Localities may use, for the purposes of meeting the local match, local or other nonstate expenditures for existing qualifying programs and shall also continue to pursue and coordinate other funding sources, including child care subsidies. Funds received through this program shall be used to supplement, not supplant, any local funds currently provided for preschool programs within the locality.

D. The General Assembly finds that local autonomy in making decisions on local educational needs and priorities results in effective grass-roots efforts to improve education in the Commonwealth's public schools only when coupled with sufficient state funding; to this end, the following block grant program is hereby established. With such funds as are provided in the appropriation act, the Department of Education shall distribute block grants to localities to enable compliance with the Commonwealth's requirements for school divisions in effect on January 1, 1995. Therefore, for the purpose of such compliance, the block grant herein established shall consist of a sum equal to the amount appropriated in the appropriation act for the covered programs, including the at-risk add-on program; dropout prevention, specifically Project YES; Project Discovery; English as a second language programs, including programs for overage, nonschooled students; Advancement Via Individual Determination (AVID); the Homework Assistance Program; programs initiated under the Virginia Guaranteed Assistance Program, except that such funds shall not be used to pay any college expenses of participating students; Reading Recovery; and school/community health centers. Each school board may use any funds received through the block grant to implement the covered programs and other programs designed to save the Commonwealth's children from educational failure.

E. In order to reduce pupil/teacher ratios and class sizes in elementary schools, from such funds as may be appropriated for this purpose, each school board may employ additional classroom teachers, remedial teachers, and reading specialists for each of its elementary schools over the requirements of the Standards of Quality. State and local funding for such additional classroom teachers, remedial teachers, and reading specialists shall be apportioned as provided in the appropriation act.

F. Pursuant to a turnaround specialist program administered by the Department of Education, local school boards may enter into agreements with individuals to be employed as turnaround specialists to address those conditions at the school that may impede educational progress and effectiveness and academic success. Local school boards may offer such turnaround specialists or other administrative personnel incentives such as increased compensation, improved retirement benefits in accordance with Chapter 6.2 (§ 51.1-617 et seq.) of Title 51.1, increased deferred compensation in accordance with § 51.1-603, relocation expenses, bonuses, and other incentives as may be determined by the board.

G. The General Assembly finds that certain schools have particular difficulty hiring teachers for certain subject areas and that the need for such teachers in these schools is particularly strong. Accordingly in an effort to attract and retain high quality teachers, local school boards may offer instructional personnel serving in such schools as a member of a middle school teacher corps administered by the Department of Education incentives such as increased compensation, improved retirement benefits in accordance with Chapter 6.2 (§ 51.1-617 et seq.) of Title 51.1, increased deferred compensation in accordance with § 51.1-603, relocation expenses, bonuses, and other incentives as may be determined by the board.

For purposes of this subsection, "middle school teacher corps" means licensed instructional personnel who are assigned to a local school division to teach in a subject matter in grades six, seven, or eight where there is a critical need, as determined by the Department of Education. The contract between such persons and the relevant local school board shall specify that the contract is for service in the middle school teacher corps.

1995, c. 852; 1996, c. 974; 1997, cc. 357, 394, 617, 686, 923; 1998, cc. 828, 901, 902; 1999, cc. 456, 680; 2000, cc. 93, 506; 2001, cc. 483, 484; 2004, c. 436; 2011, c. 216.



§ 22.1-199.2. Standards for remediation programs established

The Board of Education shall promulgate regulations for establishing standards for remediation programs that receive state funding, without regard to state funding designations, which shall be designed to strengthen and improve the effectiveness of such programs in increasing the scholastic achievement of students with academic deficiencies. Such standards shall require school divisions to evaluate remediation programs, annually, in terms of the pass rate on the Standards of Learning tests and the demographic and educational characteristics of students who have been identified for remediation pursuant to subsection C of § 22.1-253.13:1, or clause (ii) of subsection A of § 22.1-254, and § 22.1-254.01.

The Board shall also establish in regulations, a formula for determining the level of funding necessary to assist school divisions in providing transportation services to students required to attend remediation programs.

1997, c. 466; 1998, cc. 602, 627, 902; 1999, cc. 488, 537, 552; 2000, c. 716; 2003, c. 697; 2006, cc. 41, 834; 2010, c. 61.



§ 22.1-199.3. Repealed

Repealed by Acts 2004, c. 872, cl. 3, effective May 4, 2005.



§ 22.1-199.4. At-Risk Student Academic Achievement Program and Fund

A. From such funds as may be appropriated for such purpose and from such gifts, donations, grants, bequests, and other funds as may be received on its behalf, there is hereby established the At-Risk Student Academic Achievement Program, to be administered by the Board of Education, and a special nonreverting fund within the Department of the Treasury known as the At-Risk Student Academic Achievement Fund, hereafter referred to as the "Fund." The Fund shall be established on the books of the Comptroller, and any moneys remaining in such Fund at the end of the biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on such funds shall remain in the Fund and be credited to it.

The Department of the Treasury shall administer and manage the Fund, subject to the authority of the Board of Education to provide for its disbursement. The Fund shall be disbursed to award noncompetitive grants to public school divisions to implement research-based programs or programs identified as best practices that are designed to (i) improve the academic achievement of at-risk public school students on the Standards of Learning assessments; (ii) decrease the rate of dropout among at-risk public school students; and (iii) increase the number of such students obtaining the advanced studies diploma.

B. The amount of grants and required local matching funds shall be determined as provided in the appropriation act.

Funds received through this Program shall be used to supplement, not supplant, any local funds currently provided for at-risk programs within the school division.

C. The Board may issue guidelines governing the Program as it deems necessary and appropriate.

2004, c. 456.



§ 22.1-199.5. After school programs for at-risk students

A local school board may establish after school programs designed to prevent at-risk youth from engaging in illegal or gang-related activities for school aged children.

Local funds appropriated for K through 12 education may be used to support such after-school programs.

2008, c. 455.



§ 22.1-200. Subjects taught in elementary grades

A. In the elementary grades of every public school the following subjects shall be taught: Spelling, reading, writing, arithmetic, grammar, geography, health and physical education, drawing, civil government, history of the United States and history of Virginia.

B. Physical education shall include activities such as, but not limited to, cardiovascular, muscle building, or stretching exercises, as appropriate.

Code 1950, § 22-233; 1980, c. 559; 2005, c. 350.



§ 22.1-200.01. Alternatives to animal dissection

Local school divisions shall provide students with alternatives to animal dissection techniques within the relevant public school curriculum or course. The Board of Education shall establish guidelines to be implemented by local school divisions regarding such alternative dissection techniques. Such guidelines shall address, but shall not be limited to, (i) the use of detailed models of animal anatomy and computer simulations as alternatives to dissection; (ii) notification of students and parents of the option to decline to participate in animal dissection; and (iii) such other issues as the Board deems appropriate.

2004, c. 918.



§ 22.1-200.02. Repealed

Repealed by Acts 2005, c. 741, cl. 2.



§ 22.1-200.03. Economics education and financial literacy required in middle and high school grades; Board of Education to establish objectives for economic education and financial literacy; banking-at-school programs

A. By July 1, 2006, instruction in the principles of the American economic system shall be required in the public middle and high schools of the Commonwealth to promote economics education and financial literacy of students and to further the development of knowledge, skills, and attitudes needed for responsible citizenship in a constitutional democracy.

B. The Board of Education shall develop and approve objectives for economics education and financial literacy at the middle and high school levels, that shall be required of all students, and shall provide for the systematic infusion of economic principles in the relevant Standards of Learning, and in career and technical education programs. The objectives shall include, but not be limited to, personal living and finances; personal and business money management skills; opening an account in a financial institution and judging the quality of a financial institution's services; balancing a checkbook; completing a loan application; the implications of an inheritance; the basics of personal insurance policies; consumer rights and responsibilities; dealing with salesmen and merchants; debt management; managing retail and credit card debt; state and federal tax computation; local tax assessments; computation of interest rates by various mechanisms; understanding simple contracts; and learning how to contest an incorrect bill.

C. To facilitate the objectives of economics education and financial literacy through practical experiences, the Department shall confer with the State Corporation Commission's Bureau of Financial Institutions, and financial and relevant professional organizations in the development of guidelines for such literacy objectives. The guidelines shall include, but not be limited to, (i) rules and policies governing the establishment, operation, and dissolution of school banks and school credit unions; (ii) written agreements between partnering public schools and financial institutions, including the disposition of funds donated or other financial contributions provided by the partnering financial institution; and (iii) such other matters as the Department may deem appropriate.

D. The Board shall not be required to evaluate student achievement concerning economics education and financial literacy objectives in the Standards of Learning assessments required by § 22.1-253.13:3.

E. For the purposes of this section, "at-risk and disadvantaged students" means students having socioeconomic or cultural risk factors that research indicates may negatively influence academic achievement or may hinder an individual in reaching his life goals.

For the purposes of this section, "financial institution" means a bank, savings and loan association, savings bank, or credit union authorized to conduct business in the Commonwealth.

For the purposes of this section, "high school" includes grades nine through 12.

For the purposes of this section, "middle school" includes grades six through eight.

2005, c. 741.



§ 22.1-200.1. Optional education programs for kindergarten through grade five

In lieu of §§ 22.1-277, 22.1-277.07, and 22.1-277.08, a school board may establish optional age-appropriate education programs for young students in grades kindergarten through five who require guidance, supervision, and discipline in a structured learning environment and who need to be redirected toward appropriate classroom decorum and acceptable personal behavior. The programs shall provide instructional and support services that will enable students to maintain academic achievement, attain basic skills and academic proficiencies, and otherwise benefit from a public education during the time that they may be removed from the regular classroom. The programs shall also be designed to accommodate students within the school building to which they have been assigned, facilitate the efficient transition of students between the optional education program and their regular classroom, and provide for the continuity of instruction, a nurturing environment, necessary guidance and supervision, and the participation of the student's parents in correcting his behavior. Such programs shall be adequately staffed by licensed teachers or other persons with demonstrated qualifications to instruct and manage students with a range of academic gifts and deficiencies, disciplinary problems, and the need to develop and use appropriate social skills.

2001, c. 846.



§ 22.1-201. Study of documents of Virginia history and United States Constitution

To increase knowledge of citizens' rights and responsibilities thereunder and to enhance the understanding of Virginia's unique role in the history of the United States, the Declaration of American Independence, the general principles of the Constitution of the United States, including the Bill of Rights, the Virginia Statute of Religious Freedom, the charters of the Virginia Company of April 10, 1606, May 23, 1609, and March 12, 1612, and the Virginia Declaration of Rights shall be thoroughly explained and taught by teachers to pupils in public elementary, middle, and high schools. Emphasis shall be given to the relationship between these documents and Virginia history and to citizenship responsibilities inherent in the rights included in these documents. Each teacher shall ensure that all supplementary written materials that he uses to teach these documents contain accurate restatements of the principles contained in such documents. Written examinations as to each of such documents shall be given.

The Department of Education shall develop guidelines for supplementary written materials that teachers use to teach the Declaration of American Independence, the general principles of the Constitution of the United States, including the Bill of Rights, the Virginia Statute of Religious Freedom, the charters of the Virginia Company of April 10, 1606, May 23, 1609, and March 12, 1612, and the Virginia Declaration of Rights.

Code 1950, § 22-234; 1971, Ex. Sess., c. 69; 1980, c. 559; 1982, c. 354; 1991, c. 178; 1994, c. 693; 1999, c. 559; 2000, c. 504; 2014, c. 647.



§ 22.1-202. Instruction in history and principles of flags of United States and Virginia; pledge of allegiance to American flag; guidelines developed by the Board

A. Instruction in the history and principles of the flag of the United States and the flag of the Commonwealth shall be given in one or more grades in every school division. The instruction shall include the pledge of allegiance and the appropriate etiquette and conventions for respecting the dignity and appropriate display of such flags.

In recognition of the civic heritage of the United States of America, all students shall be required to learn the Pledge of Allegiance and to demonstrate such knowledge.

B. To promote compliance with constitutional restrictions as well as observance of constitutional rights, the Board of Education shall, in consultation with the Office of the Attorney General, develop guidelines on constitutional rights and restrictions relating to the recitation of the pledge of allegiance to the American flag in public schools.

The Board's guidelines shall include, but shall not be limited to, provisions which address the following: the initiative and involvement of local school boards, individual schools, administrators, teachers, and students; the propriety and constitutionality of any recitation or participation requirements; appropriate etiquette and conventions for respecting the dignity and appropriate display of the flag of the United States and the flag of the Commonwealth; and relevant state and federal constitutional concerns, such as freedom of speech and religion.

These guidelines shall not be subject to the requirements of the Administrative Process Act (§ 2.2-4000 et seq.). However, to provide appropriate opportunity for involvement by the general public, teachers, and local school boards, the Board of Education shall conduct public hearings prior to establishing such guidelines. Thirty days prior to conducting such hearings, the Board shall give written notice by mail of the date, time, and place of the hearings to all local school boards and any other persons requesting to be notified of the hearings and publish notice of its intention to hold such hearings in the Virginia Register of Regulations. Interested parties shall be given reasonable opportunity to be heard and present information prior to the adoption of such guidelines.

C. Each school board shall require the daily recitation of the Pledge of Allegiance in each classroom of the school division and shall ensure that the flag of the United States is in place in each such classroom. Each school board shall determine the appropriate time during the school day for the recitation of the Pledge. During such Pledge of Allegiance, students shall stand and recite the Pledge while facing the flag with their right hands over their hearts or in an appropriate salute if in uniform; however, no student shall be compelled to recite the Pledge if he, his parent or legal guardian objects on religious, philosophical or other grounds to his participating in this exercise. Students who are thus exempt from reciting the Pledge shall remain quietly standing or sitting at their desks while others recite the Pledge and shall make no display that disrupts or distracts others who are reciting the Pledge. School boards shall provide appropriate accommodations for students who are unable to comply with the procedures described herein due to disability.

The school board's code of conduct shall apply to disruptive behavior during the recitation of the Pledge in the same manner as provided for other circumstances of such behavior.

D. The Office of the Attorney General shall intervene on behalf of local school boards and shall provide legal defense of the provisions of this section.

Code 1950, § 22-165; 1980, c. 559; 1996, cc. 122, 124; 1998, c. 128; 2001, c. 666.



§ 22.1-202.1. Comparative religion as elective course

The Board of Education shall authorize local school boards to offer, as an elective in grades nine through 12 with appropriate credits toward graduation, a comparative religion class that focuses on the basic tenets, history, and religious observances and rites of world religions.

2004, cc. 939, 955; 2006, cc. 90, 161.



§ 22.1-203. Daily observance of one minute of silence

In order that the right of every pupil to the free exercise of religion be guaranteed within the schools and that the freedom of each individual pupil be subject to the least possible pressure from the Commonwealth either to engage in, or to refrain from, religious observation on school grounds, the school board of each school division shall establish the daily observance of one minute of silence in each classroom of the division.

During such one-minute period of silence, the teacher responsible for each classroom shall take care that all pupils remain seated and silent and make no distracting display to the end that each pupil may, in the exercise of his or her individual choice, meditate, pray, or engage in any other silent activity which does not interfere with, distract, or impede other pupils in the like exercise of individual choice.

The Office of the Attorney General shall intervene and shall provide legal defense of this law.

Code 1950, § 22-234.1; 1976, c. 103; 1980, c. 559; 2000, c. 1022.



§ 22.1-203.1. Student-initiated prayer

In order that the right of every pupil to the free exercise of religion be guaranteed within the schools and that the freedom of each individual pupil not be subject to pressure from the Commonwealth either to engage in, or to refrain from, religious observation on school grounds, consistent with constitutional principles of freedom of religion and separation of church and state, students in the public schools may voluntarily engage in student-initiated prayer.

1994, c. 799.



§ 22.1-203.2. Guidelines for constitutional compliance for student prayer

To promote compliance with constitutional restrictions as well as observance of constitutional rights, the Board of Education shall, in consultation with the Office of the Attorney General, develop guidelines on constitutional rights and restrictions relating to prayer and other religious expression in the public schools. The Board's guidelines shall include, but shall not be limited to, provisions that address the following: the initiative and involvement of local school boards, individual schools, administrators, teachers, and students; the use of school facilities and equipment, including audio systems, and class time for prayer or other religious expression; and relevant state and federal constitutional concerns, such as freedom of religion and speech and separation of church and state. These guidelines shall not be subject to the requirements of the Administrative Process Act (§ 2.2-4000 et seq.). However, in order to provide appropriate opportunity for input from the general public, teachers, and local school boards, the Board of Education shall conduct public hearings prior to establishing such guidelines. Thirty days prior to conducting such hearings, the Board shall give written notice by mail of the date, time, and place of the hearings to all local school boards and any other persons requesting to be notified of the hearings and publish notice of its intention to hold such hearings in the Virginia Register of Regulations. Interested parties shall be given reasonable opportunity to be heard and present information prior to the adoption of such guidelines.

1994, c. 801, § 22.1-280.3; 2001, cc. 688, 820.



§ 22.1-203.3. Religious viewpoint expression; student expression

Students may express their beliefs about religion in homework, artwork, and other written and oral assignments free from discrimination based on the religious content of their submissions. Home and classroom work shall be judged by ordinary academic standards of substance and relevance and other legitimate pedagogical concerns identified by the school.

2008, c. 859.



§ 22.1-204. Study of accident prevention

In one or more of the elementary or secondary grades of every school division there shall be provided a course of study including elementary training in accident prevention, in proper conduct on streets and highways, in the operation of motor vehicles as required by the traffic laws of this Commonwealth, and in ways and means of preventing loss of lives and damage to property through preventable fires. Such course shall be required of every pupil completing the course of study in any such grade.

Code 1950, § 22-235; 1962, c. 482; 1966, c. 208; 1968, c. 433; 1980, c. 559; 1991, c. 178 .



§ 22.1-204.1. Firearm safety education program

Local school boards may provide firearm safety education programs for students in the elementary school grades. To assist local school boards electing to provide firearm safety education programs, the Board of Education shall establish curriculum guidelines for a standardized program of firearm safety education for the elementary school grades to promote the protection and safety of children enrolled in the public schools. The curriculum guidelines shall incorporate, among other principles of firearm safety, accident prevention and the rules upon which the Eddie Eagle Gunsafe Program offered by the National Rifle Association is based. Local school boards electing to provide firearm safety education shall offer instruction pursuant to the Board's curriculum guidelines and shall integrate firearm safety education into appropriate subject areas, if feasible, to ensure that every elementary grade student completes the course of study in firearm safety education.

2010, c. 859.



§ 22.1-204.2. Hunter safety education programs for students in grades seven through 12

A. Local school boards may provide after-school hunter safety education programs for students in the school division in grades seven through 12. Each student shall bear the cost of participating in such programs. Local school boards shall display information on its after-school hunter safety education programs in each school and distribute information to the parents of each student in the school division in grades seven through 12.

B. The Department of Game and Inland Fisheries shall establish a uniform curriculum for such hunter safety education programs. Each such program shall be taught by a hunter safety instructor certified pursuant to § 29.1-300.2.

2014, c. 560.



§ 22.1-205. Driver education programs

A. The Board of Education shall establish for the public school system a standardized program of driver education in the safe operation of motor vehicles. Such program shall consist of classroom training and behind-the-wheel driver training. However, any student who participates in such a program of driver education shall meet the academic requirements established by the Board, and no student in a course shall be permitted to operate a motor vehicle without a license or permit to do so issued by the Department of Motor Vehicles. The program shall include instruction concerning (i) alcohol and drug abuse, (ii) aggressive driving, (iii) distracted driving, (iv) motorcycle awareness, (v) organ and tissue donor awareness, (vi) fuel-efficient driving practices, and (vii) in Planning District 8, for any student completing a driver education program beginning in academic year 2010 -- 2011, an additional minimum 90-minute parent/student driver education component included as part of the in-classroom portion of the driver education curriculum, requiring the participation of the student's parent or guardian and emphasizing parental responsibilities regarding juvenile driver behavior, juvenile driving restrictions pursuant to the Code of Virginia, and the dangers of driving while intoxicated and underage consumption of alcohol. Such instruction shall be developed by the Department in cooperation with the Virginia Alcohol Safety Action Program, the Department of Health, and the Department of Behavioral Health and Developmental Services, as appropriate. Such program shall require a minimum number of miles driven during the behind-the-wheel driver training.

B. The Board shall assist school divisions by preparation, publication and distribution of competent driver education instructional materials to ensure a more complete understanding of the responsibilities and duties of motor vehicle operators.

C. Each school board shall determine whether to offer the program of driver education in the safe operation of motor vehicles and, if offered, whether such program shall be an elective or a required course. In addition to the fee approved by the Board of Education pursuant to the appropriation act that allows local school boards to charge a per pupil fee for behind-the-wheel driver education, the Board of Education may authorize a local school board's request to assess a surcharge in order to further recover program costs that exceed state funds distributed through basic aid to school divisions offering driver education programs. Each school board may waive the fee or the surcharge in total or in part for those students it determines cannot pay the fee or surcharge. Only school divisions complying with the standardized program and regulations established by the Board of Education and the provisions of § 46.2-335 shall be entitled to participate in the distribution of state funds appropriated for driver education.

School boards in Planning District 8 shall make the 90-minute parent/student driver education component available to all students and their parents or guardians who are in compliance with § 22.1-254.

D. The actual initial driving instruction shall be conducted, with motor vehicles equipped as may be required by regulation of the Board of Education, on private or public property removed from public highways if practicable; if impracticable, then, at the request of the school board, the Commissioner of Highways shall designate a suitable section of road near the school to be used for such instruction. Such section of road shall be marked with signs, which the Commissioner of Highways shall supply, giving notice of its use for driving instruction. Such signs shall be removed at the close of the instruction period. No vehicle other than those used for driver training shall be operated between such signs at a speed in excess of 25 miles per hour. Violation of this limit shall be a Class 4 misdemeanor.

E. The Board of Education may, in its discretion, promulgate regulations for the use and certification of paraprofessionals as teaching assistants in the driver education programs of school divisions.

F. The Board of Education shall approve correspondence courses for the classroom training component of driver education. These correspondence courses shall be consistent in quality with instructional programs developed by the Board for classroom training in the public schools. Students completing the correspondence courses for classroom training, who are eligible to take behind-the-wheel driver training, may receive behind-the-wheel driver training (i) from a public school, upon payment of the required fee, if the school division offers behind-the-wheel driver training and space is available, (ii) from a driver training school licensed by the Department of Motor Vehicles, or (iii) in the case of a home schooling parent or guardian instructing his own child who meets the requirements for home school instruction under § 22.1-254.1 or subdivision B 1 of § 22.1-254, from a behind-the-wheel training course approved by the Board. Nothing herein shall be construed to require any school division to provide behind-the-wheel driver training to nonpublic school students.

Code 1950, § 22-235.1; 1962, c. 482; 1966, c. 208; 1968, c. 433; 1974, c. 154; 1980, c. 559; 1988, c. 105; 1989, c. 392; 1998, c. 96; 1999, c. 928; 2000, cc. 82, 651; 2001, cc. 659, 665; 2002, cc. 177, 386; 2003, c. 951; 2007, c. 278; 2009, cc. 785, 813, 840; 2010, c. 663; 2011, c. 346; 2013, cc. 585, 646.



§ 22.1-206. (Effective until July 1, 2018) Instruction concerning drugs, alcohol, and substance abuse

A. Instruction concerning drugs and drug abuse shall be provided by the public schools as prescribed by the Board of Education.

B. Instruction concerning the public safety hazards and dangers of alcohol abuse, underage drinking, and drunk driving shall be provided in the public schools. The Department of Alcoholic Beverage Control shall provide educational materials to the Department of Education. The Department of Education shall review and shall distribute such materials as are approved to the public schools.

Code 1950, § 22-235.1; 1972, c. 248; 1980, c. 559; 2001, c. 452.



§ 22.1-206. (Effective July 1, 2018) Instruction concerning drugs, alcohol, and substance abuse

A. Instruction concerning drugs and drug abuse shall be provided by the public schools as prescribed by the Board of Education.

B. Instruction concerning the public safety hazards and dangers of alcohol abuse, underage drinking, and drunk driving shall be provided in the public schools. The Department of Alcoholic Beverage Control shall provide educational materials to the Department of Education. The Department of Education shall review and shall distribute such materials as are approved to the public schools.

Code 1950, § 22-235.1; 1972, c. 248; 1980, c. 559; 2001, c. 452.



§ 22.1-207. Physical and health education

Physical and health education shall be emphasized throughout the public school curriculum by lessons, drills and physical exercises, and all pupils in the public elementary, middle, and high schools shall receive as part of the educational program such health instruction and physical training as shall be prescribed by the Board of Education and approved by the State Board of Health.

Code 1950, §§ 22-237, 22-243; 1980, c. 559; 1991, c. 178 .



§ 22.1-207.1. Family life education

The Board of Education shall develop by December 1, 1987, standards of learning and curriculum guidelines for a comprehensive, sequential family life education curriculum in grades K through 12. Such curriculum guidelines shall include instruction as appropriate for the age of the student in family living and community relationships; the benefits, challenges, responsibilities, and value of marriage for men, women, children, and communities; abstinence education; the value of postponing sexual activity; the benefits of adoption as a positive choice in the event of an unwanted pregnancy; human sexuality; human reproduction; dating violence, the characteristics of abusive relationships, steps to take to avoid sexual assault, and the availability of counseling and legal resources, and, in the event of such sexual assault, the importance of immediate medical attention and advice, as well as the requirements of the law; the etiology, prevention and effects of sexually transmitted diseases; and mental health education and awareness.

All such instruction shall be designed to promote parental involvement, foster positive self concepts and provide mechanisms for coping with peer pressure and the stresses of modern living according to the students' developmental stages and abilities. The Board shall also establish requirements for appropriate training for teachers of family life education, which shall include training in instructional elements to support the various curriculum components.

For the purposes of this section, "abstinence education" means an educational or motivational component which has as its exclusive purpose teaching the social, psychological, and health gains to be realized by teenagers' abstaining from sexual activity before marriage.

1987, c. 371; 1999, c. 422; 2002, c. 554; 2004, c. 1030; 2007, c. 32; 2008, c. 417; 2009, cc. 437, 583.



§ 22.1-207.1:1. Family life education; certain standards of learning

Any family life education curriculum offered by a local school division shall require the Standards of Learning objectives related to dating violence and the characteristics of abusive relationships to be taught at least once in middle school and at least twice in high school, as described in the Board of Education's family life education guidelines.

2011, c. 634.



§ 22.1-207.2. Right of parents to review certain materials; summaries distributed

Every parent, guardian or other person in the Commonwealth having control or charge of any child who is required by subsection A of § 22.1-254 to send such child to a public school shall have the right to review the complete family life curricula, including all supplemental materials used in any family life education program. A complete copy of all printed materials and a description of all audio-visual materials shall be kept in the school library or office and made available for review to any parent or guardian during school office hours before and during the school year. The audio-visual materials shall be made available to parents for review, upon request, on the same basis as printed materials are made available.

Each school board shall develop and distribute to the parents or guardians of a student participating in the family life education program a summary designed to assist parents in understanding the program implemented in its school division as such program progresses and to encourage parental guidance and involvement in the instruction of the students. Such information shall reflect the curricula of the program as taught in the classroom. The school division shall include the following information on the summary:

"Parents and guardians have the right to review the family life education program offered by their school division, including written and audio-visual educational materials used in the program. Parents and guardians also have the right to excuse their child from all or part of family life education instruction."

1989, c. 515; 1991, cc. 139, 526; 2009, c. 451.



§ 22.1-207.3. School breakfast programs

A. By July 1, 1994, upon the appropriation and authorization of federal funds for the reimbursement of school breakfast programs, each school board shall establish a school breakfast program in any public school in which twenty-five percent or more of enrolled school-age children were approved eligible to receive free or reduced price meals in the federally funded lunch program during the previous school year.

B. The Board of Education shall promulgate regulations for the implementation of the program. Such regulations shall include, but not be limited to, criteria for eligibility and exemptions; a reporting system for the compilation and analysis of information concerning the number and socioeconomic characteristics of participating school-age children; standards for food services; program evaluation; the investigation of complaints; an appeals process; notification of parents and guardians of the availability of the school breakfast program; and provision to teachers, children, and their parents or guardians of nutrition information describing the relationship between good nutrition, learning, and health.

C. Each school board subject to the provisions of this section shall develop and implement a plan to ensure compliance with the provisions of subsection A and submit the plan to the Department of Education no later than thirty days prior to the commencement of the program. Beginning by June 30, 1995, and thereafter annually, each school board shall report such information as required in subsection B to the Department of Education on such forms and in the manner to be prescribed by the Board. In the event that federal funding for school breakfast programs is reduced or eliminated, a school board may support the program with such state or local funds as may be appropriated for such purposes.

1993, c. 698 .



§ 22.1-207.4. Nutritional guidelines for competitive foods

A. For purposes of this section, "competitive food" means any food, excluding beverages, sold to students on school grounds during regular school hours that is not part of the school breakfast or school lunch program.

B. The Board, in cooperation with the Department of Health, shall promulgate regulations setting nutritional guidelines for all competitive foods.

C. The Board, with assistance from the Department of Health, shall periodically review the nutritional guidelines for competitive foods to ensure that they remain current and science-based and shall also review the nutritional guidelines upon changes to federal law or regulations for competitive foods.

D. The regulations promulgated pursuant to this section shall include but not be limited to: calorie, fat, sugar, and sodium content.

E. The regulations promulgated pursuant to this section shall permit each public school to conduct on school grounds during regular school hours no more than 30 school-sponsored fundraisers per school year, during which food that does not meet the nutrition guidelines for competitive foods may be sold to students.

2010, c. 718; 2015, c. 568.



§ 22.1-207.5. Instruction in American Sign Language

"American Sign Language" means the natural language recognized globally that is used by members of the deaf community and that is linguistically complete with unique rules for language structure and use that include phonology, morphology, syntax, semantics, and discourse.

If local school boards offer one or more elective courses in American Sign Language such school boards shall (i) grant academic credit for successful completion of an American Sign Language course on the same basis as the successful completion of a foreign language course; and (ii) count completion of an American Sign Language course toward the fulfillment of any foreign language requirement for graduation.

2011, c. 762.



§ 22.1-208. Emphasis on moral education

The entire scheme of instruction in the public schools shall emphasize moral education through lessons given by teachers and imparted by appropriate reading selections.

Code 1950, § 22-238; 1980, c. 559.



§ 22.1-208.01. Character education required

A. Each school board shall establish, within its existing programs or as a separate program, a character education program in its schools, which may occur during the regular school year, during the summer in a youth development academy offered by the school division, or both. The Department of Education shall develop curricular guidelines for school divisions to use in establishing a character education program through a summer youth development academy. The purpose of the character education program shall be to instill in students civic virtues and personal character traits so as to improve the learning environment, promote student achievement, reduce disciplinary problems, and develop civic-minded students of high character. The components of each program shall be developed in cooperation with the students, their parents, and the community at large. The basic character traits taught may include (i) trustworthiness, including honesty, integrity, reliability, and loyalty; (ii) respect, including the precepts of the Golden Rule, tolerance, and courtesy; (iii) responsibility, including hard work, economic self-reliance, accountability, diligence, perseverance, and self-control; (iv) fairness, including justice, consequences of bad behavior, principles of nondiscrimination, and freedom from prejudice; (v) caring, including kindness, empathy, compassion, consideration, generosity, and charity; and (vi) citizenship, including patriotism, the Pledge of Allegiance, respect for the American flag, concern for the common good, respect for authority and the law, and community-mindedness.

Classroom instruction may be used to supplement a character education program; however, each program shall be interwoven into the school procedures and environment and structured to instruct primarily through example, illustration, and participation, in such a way as to complement the Standards of Learning. The program shall also address the inappropriateness of bullying, as defined in § 22.1-276.01.

This provision is intended to educate students regarding those core civic values and virtues that are efficacious to civilized society and are common to the diverse social, cultural, and religious groups of the Commonwealth. Consistent with this purpose, Virginia's civic values, which are the principles articulated in the Bill of Rights (Article I) of the Constitution of Virginia and the ideals reflected in the seal of the Commonwealth, as described in § 1-500, may be taught as representative of such civic values. Nothing herein shall be construed as requiring or authorizing the indoctrination in any particular religious or political belief.

B. The Board of Education shall establish criteria for character education programs consistent with the provisions of this section. The Department of Education shall assist school divisions in implementing character education programs and practices that are designed to promote the development of personal qualities as set forth in this section and the Standards of Quality and that will improve family and community involvement in the public schools. With such funds as are made available for this purpose, the Department of Education shall provide resources and technical assistance to school divisions regarding successful character education programs and shall (i) identify and analyze effective character education programs and practices and (ii) collect and disseminate among school divisions information regarding such programs and practices and potential funding and support sources. The Department of Education may also provide resources supporting professional development for administrators and teachers in the delivery of any character education programs.

C. The Department of Education shall award, with such funds as are appropriated for this purpose, grants to school boards for the implementation of innovative character education programs, including a summer youth development academy.

1998, c. 725; 1999, c. 944; 2003, c. 777; 2005, cc. 461, 484, 839; 2012, c. 703; 2013, c. 575.



§ 22.1-208.1. Repealed

Repealed by Acts 2011, c. 216, cl. 2.



§ 22.1-208.2:1.1. Repealed

Repealed by Acts 2004, c. 872, cl. 4, effective May 4, 2005.



§ 22.1-208.2:2. Repealed

Repealed by Acts 2011, c. 216, cl. 2.



§ 22.1-208.2:3. Repealed

Repealed by Acts 2005, c. 741, cl. 2.



§ 22.1-209. Employment counseling and placement services

A. Each school board shall make available to secondary students employment counseling and placement services to furnish information relating to the employment opportunities available to students graduating from or leaving the public schools in the school division. Such information shall include all types of employment opportunities, including, but not limited to, apprenticeships, the military, career education schools, and the teaching profession.

B. No fee, compensation or other consideration shall be charged to or received from any student utilizing such services.

C. In providing such services, the school board shall consult and cooperate with the Virginia Employment Commission, the Department of Labor and Industry, local business and labor organizations, and such career schools as may be approved by the Board.

D. The Board of Education may recommend methods for providing such services. The State Department of Education may provide assistance to school divisions in establishing and providing such services upon request.

Code 1950, § 22-40.1; 1975, c. 147; 1980, c. 559; 1990, c. 797; 1991, c. 295; 1999, c. 452.



§ 22.1-209.01. Repealed

Repealed by Acts 2011, c. 216, cl. 2.



§ 22.1-209.1:2. Regional alternative education programs for certain students

A. With such funds as may be appropriated for this purpose, the Board of Education shall establish a program consisting of regional alternative education options for elementary, middle, and high school students in compliance with subdivision D 7 of § 22.1-253.13:1 who (i) have committed an offense in violation of school board policies relating to weapons, alcohol or drugs, or intentional injury to another person, or against whom a petition or warrant has been filed alleging such acts or school board charges alleging such policy violations are pending; (ii) have been expelled from school attendance or have received one suspension for an entire semester, or have received two or more long-term suspensions within one school year; or (iii) have been released from a juvenile correctional center and have been identified by the Superintendent of the Department of Juvenile Justice's Division of Education and the relevant division superintendent as requiring a regional alternative education program. Based on available space, a student may also be administratively assigned to a regional alternative education program either at the request of the parent and with the consent of the division superintendent or by the division superintendent after written notice to the student and his parent. Such notice of the opportunity for the student and/or his parent to participate in a hearing conducted by the division superintendent or his designee regarding such placement shall be issued and the assignment shall be final unless altered by the school board, upon timely written petition, in accordance with regulations of the school board, by the student or his parent, for a review of the record by the school board. However, no child shall be assigned to any regional alternative education program described in this section for more than one school year without an annual assessment of the placement to determine the appropriateness of transitioning the child into the school division's regular program.

B. Applications for grants shall include the following components:

1. An agreement executed by two or more school divisions and approval of their respective governing bodies to offer a regional alternative education option as provided in subsection A, and a plan for the apportionment of responsibilities for the administration, management, and support of the program, including, but not limited to, the facilities and location for the program, daily operation and oversight, staffing, instructional materials and resources, transportation, funding and in-kind services, and the program of instruction.

2. A procedure for obtaining the participation in or support for the program, as may be determined, of the parents, guardian or other person having charge or control of a child placed in the program.

3. An interagency agreement for cooperation executed by the local departments of health and social services or welfare; the juvenile and domestic relations district court; law-enforcement agencies; institutions of higher education and other postsecondary training programs; professional and community organizations; the business and religious communities; dropout prevention and substance abuse prevention programs; community services boards located in the applicants' respective jurisdictions; and the Department of Juvenile Justice.

4. A curriculum developed for intensive, accelerated instruction designed to establish high standards and academic achievement for participating students.

5. An emphasis on building self-esteem and the promotion of personal and social responsibility.

6. A low pupil/teacher ratio to promote a high level of interaction between the students and the teacher.

7. An extended day program, where appropriate, to facilitate remediation; tutoring; counseling; organized, age-appropriate, developmental education for elementary and middle school children; and opportunities that enhance acculturation and permit students to improve their social and interpersonal relationship skills.

8. Community outreach to build strong school, business, and community partnerships, and to promote parental involvement in the educational process of participating children.

9. Specific, measurable goals and objectives and an evaluation component to determine the program's effectiveness in reducing acts of crime and violence by students, the dropout rate, the number of youth committed to juvenile correctional centers, and recidivism; and in increasing the academic achievement levels and rehabilitative success of participating students, admission to institutions of higher education and other postsecondary education and training programs, and improving staff retention rates.

10. The number of children who may be assigned to the regional alternative education program during the school year.

11. A plan for transitioning the enrolled students into the relevant school division's regular program.

12. A current program of staff development and training.

C. Beginning with the first year of program implementation, the Department of Education shall be entitled to deduct annually from the locality's share for the education of its students a sum equal to the actual local expenditure per pupil for the support of those students placed by the relevant school division in any such program. The amount of the actual transfers shall be based on data accumulated during the prior school year.

D. A school board shall require written notification to the pupil's parent, guardian, or other person having charge or control, when a pupil commits an offense in violation of school board policies, which school officials determine was committed without the willful intent to violate such policies, or when the offense did not endanger the health and safety of the individual or other persons, of the nature of the offense no later than two school days following its occurrence. A school board shall require the principal of the school where the child is in attendance or other appropriate school personnel to develop appropriate measures, in conjunction with the pupil's parent or guardian, for correcting such behavior.

E. For the purposes of this section, "regional alternative education program" means a program supported and implemented by two or more school divisions which are either geographically contiguous or have a community of interest.

F. For the purposes of this section, "one school year" means no more than 180 teaching days.

1993, cc. 819, 856; 1994, c. 762; 1995, c. 533; 1996, cc. 755, 914; 2000, c. 739; 2004, cc. 939, 955; 2009, cc. 792, 802; 2010, c. 61; 2012, cc. 803, 835.



§ 22.1-209.1:3. Advancement Via Individual Determination (AVID) Programs

A. With such funds as may be appropriated by the General Assembly for this purpose, local school boards may establish Advancement Via Individual Determination Programs in their respective school divisions to prepare at-risk students enrolled in the secondary grades in the public schools of the school division for post-secondary education eligibility.

B. Any school board adopting the Advancement Via Individual Determination Program shall establish policies and guidelines to ensure compliance with the provisions of this section. Programs established pursuant to subsection A shall include the following components:

1. A procedure for identifying at-risk students enrolled in the secondary grades in the public schools of the school division who demonstrate academic potential, a desire to attend college, and the willingness to pursue a rigorous academic program of study or the advanced studies program leading to eligibility for college admission;

2. A procedure for obtaining participation in or support for the program by the parent, guardian or other person having charge or control of a child engaged in the program;

3. An agreement executed with a two-year or four-year institution of higher education located within or in the proximity of the school division to provide relevant support services including, but not limited to, access to advanced course work, student mentorships and tutorials, and cultural and enrichment experiences;

4. A curriculum developed for intensive, accelerated instruction designed to establish high standards and academic achievement for participating students;

5. An emphasis on college preparation and college awareness, access to advanced level college preparatory courses at the high school level, building self-esteem and the promotion of personal and social responsibility, the availability of support services for students enrolled in the AVID Program, and the development and fostering of a positive attitude toward learning and the advantages of higher education;

6. A low pupil-teacher ratio to promote a high level of interaction between the students and the teacher;

7. A current program of staff development and training in the organizational structure, instructional methods, strategies, and process used in and unique to the AVID Program for all teachers and administrators assigned to the program;

8. Community outreach to build strong school, business, and community partnerships, and to promote parental involvement in the educational process of participating children;

9. Specific, measurable goals and objectives and an evaluation component to determine the program's effectiveness in preparing students participating in the program for college, increasing academic achievement, and lessening the need for remediation of such students who attend college.

C. Upon completion of the initial school year of the Advancement Via Individual Determination Program and at least annually thereafter, each school board implementing such program shall require submission of interim evaluation reports of the program. If funded by an appropriation pursuant to subsection A, each school board having an Advancement Via Individual Determination Program shall report the status, effectiveness, and results of such program no later than November 30 of the year following the completion of the initial school year to the Board of Education, which shall transmit such reports to the Governor and the General Assembly.

1994, c. 864; 2005, c. 633.



§ 22.1-209.1:4. Repealed

Repealed by Acts 2000, c. 1059, cl. 2, effective June 30, 2002.



§ 22.1-209.1:5. Expired

Expired.



§ 22.1-209.1:6. Repealed

Repealed by Acts 2011, c. 216, cl. 2.



§ 22.1-209.1:7. Repealed

Repealed by Acts 2004, c. 872, cl. 5, effective May 4, 2005.



§ 22.1-209.1:8. Expired

Expired.



§ 22.1-209.1:9. Repealed

Repealed by Acts 2004, c. 872, cl. 6, effective May 4, 2005.



§ 22.1-209.1:10. Repealed

Repealed by Acts 2004, c. 872, cl. 2.



§ 22.1-209.2. Programs and teachers in regional detention homes, certain local detention homes and state agencies and institutions

The Board of Education shall prepare and supervise the implementation in the regional detention homes and those local detention homes having teachers whose salaries were being funded by the Commonwealth on January 1, 1984, a program designed to educate and train the children detained in the homes. In addition, the Board shall supervise those programs of evaluation, education and training provided to school-age children by the Department of Health, the Department of Behavioral Health and Developmental Services, the children's teaching hospital associated with the Eastern Virginia Medical School, the Virginia Commonwealth University Health System Authority, the children's teaching hospital associated with the Virginia Commonwealth University Health System Authority, and the University of Virginia Hospitals pursuant to the Board's standards and regulations as required by § 22.1-7.

The Board shall promulgate such rules and regulations as may be necessary to conform these programs with the applicable federal and state laws and regulations including, but not limited to, teacher/student ratios and special education requirements for children with disabilities. The education programs in the relevant detention homes and state agencies and institutions shall be approved by the Board and the Board shall prepare a budget for these educational programs which shall be solely supported by such general funds as are appropriated by the General Assembly for this purpose. Teacher staffing ratios for regional or local detention homes shall be based on a ratio of one teacher for every twelve beds based on the capacity of the facility; however, if the previous year's average daily attendance exceeds this bed capacity, the ratio shall be based on the average daily attendance at the facility as calculated by the Department of Education from the previous school year.

The Board of Education shall enter into contracts with the relevant state agency or institution or detention facility or the local school divisions in which the state agencies or institutions or the regional detention homes and the relevant local detention homes are located for the hiring and supervision of teachers.

In any case in which the Board enters into a contract with the relevant state agency or institution, the Department of Human Resource Management shall establish salary schedules for the teachers which are competitive with those in effect for the school divisions in which the agency or institution is located.

1987, c. 414; 1992, cc. 209, 439; 1994, c. 854; 2000, cc. 66, 657, 865; 2002, cc. 87, 478; 2008, cc. 46, 151; 2009, cc. 813, 840.



§ 22.1-210. Night schools

Any school board may, in its discretion, establish and conduct night schools to which may be admitted pupils, regardless of age.

Code 1950, § 22-222; 1980, c. 559.



§ 22.1-211. Operation of vacation schools and summer camps by school boards

Any school board or any two or more school boards acting in conjunction may establish and operate or cause to be established and operated, for the benefit of persons of school age, vacation schools or camps for the advancement of education, physical training, health, nutrition, the prevention of communicable diseases, or for any other purpose deemed by such board or boards to be beneficial to persons of school age requiring special training or attention or which will promote the efficiency of their respective school systems.

Such school board or boards may expend such sum or sums as may be reasonable and requisite for such purposes or may provide such sum or sums and permit the proper use of any school property, under reasonable safeguards, for the establishment and operation of a vacation school or camp conducted under the auspices and supervision of any other governmental agency approved by such school board or boards, for the benefit of persons of school age within the jurisdiction of such board or boards. Such activity shall have been included in the estimate of money deemed to be needed for public schools for the year in which such expenditure is made.

The establishment and operation of such school or camp shall also be approved, as to conditions affecting sanitation and safety, by the health authorities having jurisdiction of the area in which such vacation school or camp is located and conducted. Any vacation school or camp operated by such school board or boards or any other local agency, department or board shall be available to persons of school age within the applicable jurisdiction on a nondiscriminatory basis regardless of whether they attend public or private schools.

Code 1950, § 22-55; 1959, Ex. Sess., c. 79, § 1; 1973, c. 101; 1980, c. 559; 1989, c. 277; 1995, c. 244.



§ 22.1-212. Vacation schools and summer camps operated by Board or Department

Any vacation school or summer camp operated by the Board of Education or the State Department of Education shall be made available to persons of school age within the Commonwealth on a nondiscriminatory basis regardless of whether they attend public or private schools during the regular school year.

Code 1950, § 22-21.3; 1973, c. 101; 1980, c. 559; 1989, c. 277; 1995, c. 244.



§ 22.1-212.1. Obligations of school boards

Pursuant to § 1-511, school boards shall have no obligation to teach the standard curriculum, except courses in foreign languages, in a language other than English. School boards shall endeavor to provide instruction in the English language which shall be designed to promote the education of students for whom English is a second language.

1981, c. 185; 1986, c. 466; 1996, c. 829; 2005, c. 839.



§ 22.1-212.1:1. Single-sex education

Consistent with constitutional principles, a school board may establish a single-sex school or class in the school division, if the school board makes available to pupils substantially equal coeducational schools or classes. Participation in such single-sex school or class shall not be required by the school division, and the school board shall ensure that participation by pupils in the single-sex school or class is voluntary. For the purposes of this section, participation by a pupil in a single-sex school or class is voluntary only if the school division also makes available to the pupil a substantially equal coeducational school or class.

1995, c. 582; 2009, c. 84.



§ 22.1-212.1:2. Green schools program; education programs to promote waste reduction and resource efficiency

A. To assist local school boards in the development and implementation of programs of instruction that comply with the provisions of subsection C of § 22.1-253.13:1, specifically relating to citizenship and environmental issues and geography necessary for responsible participation in American society and the international community, the Board of Education may cooperate with environmental groups, other relevant state agencies, such as, but not limited to, the Department of Environmental Quality and the Department of Health, and other stakeholders in the development of a green schools program for Virginia. Any such green schools program shall focus on waste reduction through recycling and other mechanisms and educating students to help schools contain costs and to reduce waste production through resource efficiency.

B. In the development and implementation of any such program, the Board shall examine other states' green schools programs and shall receive input from parents, teachers, school administrators, school boards, business and industry leaders, and local governments. The Board shall also strive to identify businesses and other organizations that may provide support in the form of resources or funding for appropriate awards for any green schools program that may be implemented in the Commonwealth.

C. Nothing herein shall be construed to require the Board or any school board in the Commonwealth to implement a green school program or to imply or otherwise indicate that state or local funding is required to develop or implement any green school program.

2004, c. 882.



§ 22.1-212.2. Virtual Virginia

From such funds as are appropriated, the Department of Education shall establish a statewide electronic classroom to be known as the Virtual Virginia Program. Virtual Virginia shall be made available to every public high school in Virginia.

The Department may utilize the services of the Commonwealth's educational television stations and other providers, as well as any other appropriate technology for the purposes of implementing Virtual Virginia.

The services of this program shall be limited to educational purposes. Educational purposes shall include, but not be limited to, instruction in subject areas that are not available in all schools and in-service training for instructional, administrative and support personnel.

The Department may contract with one or more local school boards that have created online courses to make one or more such courses available to other school divisions through the Virtual Virginia Program. The Department shall approve all courses offered through Virtual Virginia, including those made available by local school boards to other school divisions. A school board that makes one or more of its online courses available to other school divisions through Virtual Virginia (i) shall not be considered a multidivision online provider pursuant to § 22.1-212.23 and (ii) may charge a per-course or per-student fee to school divisions to defray the costs of developing the course and providing course instruction using teachers employed by the offering school board. The Department shall approve any such fee schedule before a school board offers any such online courses through Virtual Virginia.

The Department shall establish the Virtual Learning Advisory Committee, which shall consist of one superintendent or his designee from each of the eight superintendent's regions, the Superintendent of Public Instruction or his designee, and such other members as the Department deems appropriate, not to exceed three additional members. The contractor that manages Virtual Virginia shall serve as a nonvoting ex officio member. The Committee shall advise the Department on (i) online courses, in-service training, and digital instructional resources that school divisions need to meet the Commonwealth's graduation requirements and (ii) strategic planning to expand blended and online learning opportunities in Virginia's public schools, including cost-effective access to high-need and low-demand courses, training, content, and digital resources.

1988, c. 87; 1998, c. 106; 2011, c. 216; 2014, c. 436.



§ 22.1-212.2:1. Repealed

Repealed by Acts 2001, c. 660, cl. 2.



§ 22.1-212.2:2. Educational technology foundations and public school foundations

A. As used in this section:

"Educational technology" means any software, hardware, or other equipment or infrastructure or technical assistance or instruction in the use of such software, hardware or other equipment or infrastructure that may be required to implement a local school board's approved plan for educational technology or the Board of Education's comprehensive technology plan for Virginia described in § 22.1-253.13:6.

"Educational technology foundation" means a nonstock, nonprofit corporation, established for the express purpose of implementing a public/private partnership to expand access to and improve the quality of educational technology in a school division.

"Public school foundation" means a nonstock, nonprofit corporation, established for the express purpose of implementing a public/private partnership to implement public school improvement projects approved by the local school board.

"Public school improvement project" means any project designed to achieve an educational purpose that may be identified in Title 22.1.

B. Any school board may establish educational technology and public school foundations. Such foundations may be established directly by the school board or by the school board and other organizations or persons, on behalf of the school board by a third party, or through a contract with a corporation as defined in this section. Such foundations may be established as a cooperative regional effort by two or more school boards.

C. Upon establishing or contracting with such nonstock, nonprofit corporation, whether or not other organizations, school boards or persons are involved, a school board shall:

1. Review and approve the articles of incorporation and bylaws;

2. Establish a system of accounting to protect public funds;

3. Establish agreement that, upon dissolution of such corporation, any assets remaining after payment of just debts shall be transferred to and become the property of the school board or, if a regional effort, the procedure by which the property may be divided among the school boards;

4. Require, in any instance in which the school board advances, contributes or loans funds to the corporation, that such contract shall provide for the posting of a bond with surety by the officers of such corporation conditioned to protect the rights of the school board;

5. Establish terms for the allocation of any profits or revenues between the school board and the corporation; and

6. Take such other steps as may be necessary to comply with applicable law.

D. A school board may (i) advance, contribute or loan funds to such foundations and (ii) establish an escrow fund for the purpose of funding various educational technology projects, in the case of an educational technology foundation, or public school improvement projects approved by the local school board, in the case of a public school foundation.

E. A school board that makes purchases through its public school foundation or purchases educational technology through its educational technology foundation, either as may be established pursuant to this section shall be exempt from the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.), as provided in subdivision A 12 of § 2.2-4343, except, relative to such purchases, the school board shall comply with the provisions of § 2.2-4311 and §§ 2.2-4367 through 2.2-4377.

1997, c. 863; 1999, cc. 456, 735; 2005, cc. 331, 450; 2011, c. 216.



§ 22.1-212.2:3. Repealed

Repealed by Acts 2011, c. 216, cl. 2.



§ 22.1-212.3. Repealed

Repealed by Acts 1994, c. 789.



§ 22.1-212.5. Objectives; definitions

A. In order to (i) stimulate the development of innovative programs within public education; (ii) provide opportunities for innovative instruction and assessment; (iii) provide parents and students with more options within their school divisions; (iv) provide teachers with a vehicle for establishing schools with alternative innovative instruction and school scheduling, management and structure; (v) encourage the use of performance-based educational programs; (vi) establish high standards for both teachers and administrators; and (vii) develop models for replication in other public schools, public charter schools may be established in Virginia as provided in this article.

B. As used in this article:

"At-risk pupil" means a student having a physical, emotional, intellectual, socioeconomic, or cultural risk factor, as defined in Board of Education criteria, which research indicates may negatively influence educational success.

"Public charter school" means a public, nonreligious, or non-home-based alternative school located within a public school division. A public charter school may be created as a new public school or through the conversion of all or part of an existing public school; however, no public charter school shall be established through the conversion of a private school or a nonpublic home-based educational program. A charter school for at-risk pupils may be established as a residential school.

"Regional public charter school" means a public charter school operated by two or more school boards and chartered directly by the participating school boards.

1998, cc. 748, 890; 2000, cc. 631, 712, 1028; 2004, c. 530; 2005, c. 928.



§ 22.1-212.5:1. Public Charter School Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Public Charter School Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. Any gifts, grants, bequests, or donations from public or private sources shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to the Fund. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of establishing or supporting public charter schools in the Commonwealth that stimulate the development of alternative public education programs. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Superintendent of Public Instruction. The Board of Education shall establish criteria for making distributions from the Fund to a public charter school requesting moneys from the Fund and may issue guidelines governing the Fund as it deems necessary and appropriate.

2007, c. 118.



§ 22.1-212.6. Establishment and operation of public charter schools; requirements

A. A public charter school shall be subject to all federal and state laws and regulations and constitutional provisions prohibiting discrimination on the basis of disability, race, creed, color, gender, national origin, religion, ancestry, or need for special education services and shall be subject to any court-ordered desegregation plan in effect for the school division or, in the case of a regional public charter school, any court-ordered desegregation plan in effect for relevant school divisions.

Enrollment shall be open to any child who is deemed to reside within the relevant school division or, in the case of a regional public charter school, within any of the relevant school divisions, as set forth in § 22.1-3, through a lottery process on a space-available basis, except that in the case of the conversion of an existing public school, students who attend the school and the siblings of such students shall be given the opportunity to enroll in advance of the lottery process. A waiting list shall be established if adequate space is not available to accommodate all students whose parents have requested to be entered in the lottery process. Such waiting list shall also be prioritized through a lottery process and parents shall be informed of their student's position on the list.

B. A public charter school shall be administered and managed by a management committee, composed of parents of students enrolled in the school, teachers and administrators working in the school, and representatives of any community sponsors, in a manner agreed to by the public charter school applicant and the local school board. Pursuant to a charter contract and as specified in § 22.1-212.7, a public charter school may operate free from specified school division policies and state regulations, and, as public schools, shall be subject to the requirements of the Standards of Quality, including the Standards of Learning and the Standards of Accreditation.

C. Pursuant to a charter agreement, a public charter school shall be responsible for its own operations, including, but not limited to, such budget preparation, contracts for services, and personnel matters as are specified in the charter agreement. A public charter school may negotiate and contract with a school division, the governing body of a public institution of higher education, or any third party for the use of a school building and grounds, the operation and maintenance thereof, and the provision of any service, activity, or undertaking which the public charter school is required to perform in order to carry out the educational program described in its charter. Any services for which a public charter school contracts with a school division shall not exceed the division's costs to provide such services.

D. As negotiated by contract, the local school board or the relevant school boards, in the case of regional public charter schools, may allow a public charter school to use vacant or unused properties or real estate owned by the school board. In no event shall a public charter school be required to pay rent for space which is deemed available, as negotiated by contract, in school division facilities. All other costs for the operation and maintenance of the facilities used by the public charter school shall be subject to negotiation between the public charter school and the school division or, in the case of a regional public charter school, between the regional public charter school and the relevant school divisions.

E. A public charter school shall not charge tuition.

1998, cc. 748, 890; 2000, cc. 631, 1028; 2002, c. 851; 2004, c. 530; 2012, cc. 702, 720; 2014, cc. 645, 693.



§ 22.1-212.7. Contracts for public charter schools; release from certain policies and regulations

An approved charter application shall constitute an agreement, and its terms shall be the terms of a contract between the public charter school and the local school board or, in the case of a regional public charter school, between the regional public charter school and the relevant school boards. The contract between the public charter school and the local school board or relevant school boards shall reflect all agreements regarding the release of the public charter school from school division policies. Such contract between the public charter school and the local school board or relevant school boards shall reflect all requests for release of the public charter school from state regulations, consistent with the requirements of subsection B of § 22.1-212.6. The local school board or relevant school boards, on behalf of the public charter school, shall request such releases from the Board of Education. In addition to any such releases granted by the Board, all purchases made by a public charter school shall be exempt from the Virginia Public Procurement Act (§ 2.2-4300 et seq.), unless otherwise negotiated by contract.

If the charter application proposes a program to increase the educational opportunities for at-risk students, including those proposals for residential charter schools for at-risk students, the local school board or relevant school boards, as the case may be, on behalf of the public charter school, shall also request that the Board of Education approve an Individual School Accreditation Plan for the evaluation of the performance of the school as authorized by the Standards of Accreditation pursuant to 8 VAC 20-131-280 C of the Virginia Administrative Code.

Any material revision of the terms of the contract may be made only with the approval of the local school board or relevant school boards and the management committee of the public charter school.

1998, cc. 748, 890; 2000, cc. 631, 712, 1028; 2002, c. 851; 2012, cc. 702, 720.



§ 22.1-212.8. Charter application

A. Any person, group, or organization, including any institution of higher education, may submit an application for the formation of a public charter school.

B. The public charter school application shall be a proposed agreement and shall include:

1. The mission statement of the public charter school that must be consistent with the principles of the Standards of Quality.

2. The goals and educational objectives to be achieved by the public charter school, which educational objectives must meet or exceed the Standards of Learning.

3. Evidence that an adequate number of parents, teachers, pupils, or any combination thereof, support the formation of a public charter school.

4. A statement of the need for a public charter school in a school division or relevant school divisions in the case of a regional public charter school, or in a geographic area within a school division or relevant school divisions, as the case may be.

5. A description of the public charter school's educational program, pupil performance standards, and curriculum, which must meet or exceed any applicable Standards of Quality; any assessments to be used to measure pupil progress towards achievement of the school's pupil performance standards, in addition to the Standards of Learning assessments prescribed by § 22.1-253.13:3; the timeline for achievement of such standards; and the procedures for taking corrective action in the event that pupil performance at the public charter school falls below such standards.

6. A description of the lottery process to be used to determine enrollment, including a provision that in the case of the conversion of an existing public school, students who attend the school and the siblings of such students shall be given the opportunity to enroll in advance of the lottery process. A lottery process shall also be developed for the establishment of a waiting list for such students for whom space is unavailable and, if appropriate, a tailored admission policy that meets the specific mission or focus of the public charter school and is consistent with all federal and state laws and regulations and constitutional provisions prohibiting discrimination that are applicable to public schools and with any court-ordered desegregation plan in effect for the school division or, in the case of a regional public charter school, in effect for any of the relevant school divisions.

7. Evidence that the plan for the public charter school is economically sound for both the public charter school and the school division or relevant school divisions, as the case may be; a proposed budget for the term of the charter; and a description of the manner in which an annual audit of the financial and administrative operations of the public charter school, including any services provided by the school division or relevant school divisions, as the case may be, is to be conducted.

8. A plan for the displacement of pupils, teachers, and other employees who will not attend or be employed in the public charter school, in instances of the conversion of an existing public school to a public charter school, and for the placement of public charter school pupils, teachers, and employees upon termination or revocation of the charter.

9. A description of the management and operation of the public charter school, including the nature and extent of parental, professional educator, and community involvement in the management and operation of the public charter school.

10. An explanation of the relationship that will exist between the proposed public charter school and its employees, including evidence that the terms and conditions of employment have been addressed with affected employees.

11. An agreement between the parties regarding their respective legal liability and applicable insurance coverage.

12. A description of how the public charter school plans to meet the transportation needs of its pupils.

13. Assurances that the public charter school (i) is nonreligious in its programs, admission policies, employment practices, and all other operations and (ii) does not charge tuition.

14. In the case of a residential charter school for at-risk students, a description of (i) the residential program, facilities, and staffing; (ii) any parental education and after-care initiatives; (iii) the funding sources for the residential and other services provided; and (iv) any counseling or other social services to be provided and their coordination with any current state or local initiatives.

15. [Expired.]

16. Disclosure of any ownership or financial interest in the public charter school, by the charter applicant and the governing body, administrators, and other personnel of the proposed public charter school, and a requirement that the successful applicant and the governing body, administrators, and other personnel of the public charter school shall have a continuing duty to disclose such interests during the term of any charter.

C. [Expired.]

D. The charter applicant shall include in the proposed agreement the results of any Board of Education review of the public charter school application that may have been conducted as provided in subsection C of § 22.1-212.9.

1998, cc. 748, 890; 2000, cc. 631, 712, 1028; 2002, cc. 851, 874; 2004, c. 530; 2005, c. 928; 2009, c. 441; 2014, cc. 645, 693.



§ 22.1-212.8:1. Innovation Technical Advisory Group

The Department of Education may establish an Innovation Technical Advisory Group, comprised of individuals with experience in the establishment and operation of charter schools, college partnership laboratory schools, and virtual school programs, or it may retain the services of individuals with such experience to provide technical assistance and advice to the Board in carrying out its duties relating to charter schools, college partnership laboratory schools, and virtual school programs.

2012, c. 381.



§ 22.1-212.9. Review of public charter school applications

A. Public charter school applications shall be received and reviewed by the Board of Education and local school boards or, in the case of a regional public charter school, by all of the relevant school boards, as provided in subsection C. However, no charter school application that is initiated by one or more local school boards shall be subject to the provisions of subsection C.

The Board of Education and each local school board shall establish procedures for receiving, reviewing, and, in the case of local school boards, ruling upon applications. The Board of Education and local school boards shall post their procedures on their websites and make a copy of the procedures available to all interested parties upon request. If any such board finds the public charter school application is incomplete, the board shall request the necessary information from the charter applicant.

B. To provide appropriate opportunity for input from parents, teachers, citizens, and other interested parties and to obtain information to assist local school boards in their decisions to grant or deny a public charter school application, local school boards shall establish a procedure for public notice and to receive comment on public charter school applications. A local school board shall give at least 14 days' notice of its intent to receive public comment on an application.

C. Prior to submission of an application to a local school board for review, the public charter school applicant shall submit its proposed charter application to the Board of Education for its review, comment, and a determination as to whether the application meets the approval criteria developed by the Board. The Board's review shall examine such applications for feasibility, curriculum, financial soundness, and other objective criteria as the Board may establish, consistent with existing state law. The Board's review and comment shall be for the purpose of ensuring that the application conforms with such criteria, and the Board shall make a determination as to whether the application meets the approval criteria developed by the Board. Nothing in this section shall prevent a local school division from working with a charter school applicant before the application is submitted to the Board of Education for review and recommendation.

1998, cc. 748, 890; 2000, cc. 631, 1028; 2001, cc. 438, 469; 2002, c. 851; 2004, c. 530; 2010, cc. 393, 650; 2013, cc. 52, 225.



§ 22.1-212.10. Reconsideration and technical assistance; decision of local board final

A. If a local school board denies a public charter school application, or revokes or fails to renew a charter agreement, it shall provide to the applicant or grantee its reasons, in writing, for such decision, and it shall post such reasons on its website. A public charter school applicant whose application was denied, or a grantee whose charter was revoked or not renewed, shall be entitled to petition the local school board for reconsideration. The petition for reconsideration shall be filed no later than 60 days from the date the public charter school application is denied, revoked, or not renewed. Such reconsideration shall be decided within 60 days of the filing of the petition.

B. Each local school board shall establish a process for reviewing petitions of reconsideration, which shall include an opportunity for public comment. The petition of reconsideration may include an amended application based on the reasons given by the local school board for such decision.

C. Prior to seeking reconsideration, an applicant or grantee may seek technical assistance from the Superintendent of Public Instruction to address the reasons for denial, revocation, or non-renewal.

D. Upon reconsideration, the decision of a local school board to grant or deny a public charter school application or to revoke or fail to renew a charter agreement shall be final and not subject to appeal. Following a local school board decision to deny a public charter school application or to revoke or fail to renew a charter agreement, the local school board shall submit documentation to the Board of Education as to the rationale for the local school board's denial or revocation of the charter school application.

The Board of Education shall have no authority to grant or deny a public charter school application or to revoke or fail to renew a charter agreement.

E. Nothing in this section shall prohibit an applicant whose application has been denied or a grantee whose charter has been revoked or not renewed from submitting a new application, pursuant to § 22.1-212.9.

1998, cc. 748, 890; 2000, cc. 631, 1028; 2010, cc. 393, 650; 2012, cc. 702, 720.



§ 22.1-212.11. Public charter school restrictions

A. Local school boards may establish public charter schools within the school division. Priority shall be given to public charter school applications designed to increase the educational opportunities of at-risk students, and at least one-half of the public charter schools per division shall be designed for at-risk students; however, the one-half requirement shall not apply in cases in which an existing public school is converted into a public charter school that serves the same community as the existing public school, nor shall such public charter school conversions be counted in the determination of school division compliance with the one-half requirement.

B. Local school boards shall report the grant or denial of public charter school applications to the Board and shall specify the maximum number of charters that may be authorized, if any; the number of charters granted or denied; and whether a public charter school is designed to increase the educational opportunities of at-risk students.

C. Nothing in this article shall be construed to prevent a school that is the only school in the division from applying to become a public charter school.

1998, cc. 748, 890; 2000, cc. 631, 1028; 2002, cc. 851, 874; 2004, c. 530; 2009, c. 441; 2014, cc. 645, 693.



§ 22.1-212.12. Public charter school term; renewals and revocations

A. A charter may be approved or renewed for a period not to exceed five school years. A public charter school renewal application submitted to the local school board or, in the case of a regional public charter school, to the relevant school boards shall contain:

1. A report on the progress of the public charter school in achieving the goals, objectives, program and performance standards for students, and such other conditions and terms as the school board or boards may require upon granting initial approval of the charter application.

2. A financial statement, on forms prescribed by the Board, that discloses the costs of administration, instruction, and other spending categories for the public charter school and that has been concisely and clearly written to enable the school board or boards and the public to compare such costs to those of other schools or comparable organizations.

B. Local school boards may revoke a charter if the public charter school:

1. Violates the conditions, standards, or procedures established in the public charter school application;

2. Fails to meet or make reasonable progress toward achievement of the content standards or student performance standards identified in the charter application;

3. Fails to meet generally accepted standards of fiscal management; or

4. Violates any provision of law from which the public charter school was not specifically exempted.

C. Nothing in this section shall be construed to restrict the authority of local school boards to decline to renew a charter agreement.

1998, cc. 748, 890; 2000, cc. 631, 1028; 2002, c. 851; 2004, c. 530; 2012, cc. 702, 720.



§ 22.1-212.13. Employment of professional, licensed personnel

A. At the discretion of the local school board, charter school personnel may be employees of the local school board, or boards, granting the charter. Any personnel not employed by the local school board shall remain subject to the provisions of §§ 22.1-296.1, 22.1-296.2, and 22.1-296.4.

B. Professional, licensed education personnel may volunteer for assignment to a public charter school. Assignment in a public charter school shall be for one contract year. Upon request of the employee and the recommendation of the management committee of the public charter school, reassignment to the public charter school shall occur on an annual basis.

C. At the completion of each contract year, professional, licensed education personnel who request assignment to a public noncharter school in the relevant school division or who are not recommended for reassignment in the public charter school, other than for the grounds cited in § 22.1-307, shall be guaranteed an involuntary transfer to a public noncharter school in the school division according to the employment policies of the school division.

D. Professional, licensed personnel of a public charter school shall be granted the same employment benefits given to professional, licensed personnel in public noncharter schools in accordance with the policies of the relevant school board or boards.

E. Nothing in this section shall be construed to restrict the authority of the local school board to assign professional, licensed personnel to a public charter school or any other public school as provided in §§ 22.1-293 and 22.1-295.

F. School boards may employ such health, mental health, social services, and other related personnel to serve in residential charter schools for at-risk pupils as set forth in the charter agreement between such school board and the charter school; however, nothing herein shall require a school board to fund the residential or other services provided by a residential charter school.

1998, cc. 748, 890; 2000, cc. 631, 712, 1028; 2012, cc. 702, 720.



§ 22.1-212.14. Funding of public charter schools; services provided

A. For the purposes of this article, students enrolled in a public charter school shall be included in the average daily membership of the relevant school division and shall be reported in fall membership for purposes of calculating the state and local shares required to fund the Standards of Quality.

B. Insofar as constitutionally valid, a local school board or, in the case of a regional public charter school, the relevant school boards may establish by contract an agreement stating the conditions for funding the public charter school, including funding for the educational program to be provided by a residential charter school for at-risk students. In accordance with subsection D, the per pupil funding provided to the charter school by the local school board or, in the case of a regional public charter school, the relevant school boards, shall be negotiated in the charter agreement and shall be commensurate with the average school-based costs of educating the students in the existing schools in the division or divisions unless the cost of operating the charter school is less than that average school-based cost.

C. Services provided the public charter school by the local school board or the relevant school boards, in the case of regional public charter schools, may include food services; custodial and maintenance services; curriculum, media, and library services; warehousing and merchandising; and such other services not prohibited by the provisions of this article or state and federal laws.

D. Funding and service agreements between local school boards and public charter schools shall not provide a financial incentive or constitute a financial disincentive to the establishment of a public charter school, including any regional public charter school.

E. Any educational and related fees collected from students enrolled at a public charter school shall be credited to the account of such public charter school established by the relevant local school board.

F. Notwithstanding any other provision of law, the proportionate share of state and federal resources allocated for students with disabilities and school personnel assigned to special education programs shall be directed to public charter schools enrolling such students. The proportionate share of moneys allocated under other federal or state categorical aid programs shall be directed to public charter schools serving students eligible for such aid.

G. The management committee of a public charter school is authorized to accept gifts, donations, or grants of any kind made to the public charter school and to spend such funds in accordance with the conditions prescribed by the donor. However, no gift, donation, or grant shall be accepted by the management committee of a public charter school if the conditions for such funds are contrary to law or the terms of the agreement between the local school board and the public charter school or, in the case of a regional public charter school, the relevant school boards and the regional public charter school.

H. The Department of Education shall provide technical assistance to local school boards relating to receipt, review, and ruling upon applications for public charter schools.

1998, cc. 748, 890; 2000, cc. 631, 712, 1028; 2002, c. 851; 2012, cc. 702, 720.



§ 22.1-212.15. Report of public charter schools

The Board shall report the number of public charter schools established in the Commonwealth, as well as the number of charters denied, in its annual report to the Governor and the General Assembly pursuant to § 22.1-18.

1998, cc. 748, 890; 2000, cc. 631, 1028; 2002, cc. 851, 874; 2010, c. 61.



§ 22.1-212.16. Immunity

Public charter schools shall be immune from liability to the same extent as all other public schools in the Commonwealth, and the employees and volunteers in a public charter school are immune from liability to the same extent as the employees and volunteers in a public school.

2002, c. 874.



§ 22.1-212.17. Repealed

Repealed by Acts 2009, c. 859, cl. 3, effective July 1, 2009.



§ 22.1-212.23. Definitions

As used in this article:

"Multidivision online provider" means (i) a private or nonprofit organization that enters into a contract with a local school board to provide online courses or programs through that school board to students who reside in Virginia both within and outside the geographical boundaries of that school division; (ii) a private or nonprofit organization that enters into contracts with multiple local school boards to provide online courses or programs to students in grades K through 12 through those school boards; or (iii) a local school board that provides online courses or programs to students who reside in Virginia but outside the geographical boundaries of that school division. However, "multidivision online provider" shall not include (a) a local school board's online learning program in which fewer than 10 percent of the students enrolled reside outside the geographical boundaries of that school division; (b) multiple local school boards that establish joint online courses or programs in which fewer than 10 percent of the students enrolled reside outside the geographical boundaries of those school divisions; (c) local school boards that provide online learning courses or programs for their students through an arrangement with a public or private institution of higher education; or (d) local school boards providing online courses or programs through a private or nonprofit organization that has been approved as a multidivision online provider.

"Online course" means a course or grade-level subject instruction that (i) is delivered by a multidivision online provider primarily electronically using the Internet or other computer-based methods and (ii) is taught by a teacher primarily from a remote location, with student access to the teacher given synchronously, asynchronously, or both.

"Virtual school program" means a series of online courses with instructional content that (i) is delivered by a multidivision online provider primarily electronically using the Internet or other computer-based methods; (ii) is taught by a teacher primarily from a remote location, with student access to the teacher given synchronously, asynchronously, or both; (iii) is delivered as a part-time or full-time program; and (iv) has an online component with online lessons and tools for student and data management.

An online course or virtual school program may be delivered to students at school as part of the regularly scheduled school day.

2010, cc. 537, 817.



§ 22.1-212.24. Approval of multidivision online providers; contracts with local school boards

A. The Superintendent of Public Instruction shall develop, and the Board of Education shall approve, (i) the criteria and application process for approving multidivision online providers; (ii) a process for monitoring approved multidivision online providers; (iii) a process for revocation of the approval of a previously approved multidivision online provider; and (iv) an appeals process for a multidivision online provider whose approval was revoked or whose application was denied. The process developed under this subsection shall require approvals and revocations to be determined by the Superintendent of Public Instruction, and either the denial of an application or revocation of approval may be appealed to the Board of Education for review. The approval of a multidivision online provider under this section shall be effective until the approval is revoked, for cause, pursuant to the terms of this section. Any notice of revocation of approval of a multidivision online provider or rejection of an application by a multidivision online provider shall state the grounds for such action with reasonable specificity and give reasonable notice to the multidivision online provider to appeal. These criteria and processes shall be adopted by January 31, 2011.

B. In developing the criteria for approval pursuant to subsection A, the Superintendent of Public Instruction shall (i) require multidivision online providers to be accredited by a national, regional, or state accreditation program approved by the Board; (ii) require such courses or programs, pupil performance standards, and curriculum to meet or exceed any applicable Standards of Learning and Standards of Accreditation; (iii) require any educational objectives and assessments used to measure pupil progress toward achievement of the school's pupil performance standards to be in accordance with the Board's Standards of Accreditation and all applicable state and federal laws; (iv) require such courses or programs to maintain minimum staffing requirements appropriate for virtual school programs; and (v) publish the criteria for approval of multidivision online providers on its website, including any applicable deadlines, fees, and guidelines.

C. The Department of Education may charge a multidivision online provider applicant or a local school board requesting to offer a course through Virtual Virginia a fee not to exceed the costs required to ensure proper evaluation and approval of such requests. The Department shall establish and publish a fee schedule for purposes of this subsection.

D. Local school boards may enter into contracts, consistent with the criteria approved by the Board pursuant to this section, with approved private or nonprofit organizations to provide multidivision online courses and virtual school programs. Such contracts shall be exempt from the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

2010, cc. 537, 817; 2014, c. 436.



§ 22.1-212.25. Information regarding online courses and virtual programs; report

A. The Department of Education shall develop and maintain a website that provides objective information for students, parents, and educators regarding online courses and virtual programs offered through local school boards by multidivision online providers that have been approved in accordance with § 22.1-212.24 and courses offered through the Virtual Virginia Program. The website shall include information regarding the overall instructional programs, the specific content of individual online courses and online programs, a direct link to each multidivision online provider's website, how to register for online learning programs and courses, teacher qualifications, course completion rates, and other evaluative and comparative information. The website shall also provide information regarding the process and criteria for approving multidivision online providers. Multidivision online providers shall provide the Department of Education the required information for the website as a condition of maintaining Board approval.

B. The Superintendent of Public Instruction shall develop model policies and procedures regarding student access to online courses and online learning programs that may be used by local school divisions.

Nothing in this article shall be deemed to require a local school division to adopt model policies or procedures developed pursuant to this section.

C. Beginning November 1, 2011, and annually thereafter, the Board of Education shall include in its annual report to the Governor and the General Assembly information regarding multidivision online learning during the previous school year. The information shall include but not be limited to student demographics, course enrollment data, parental satisfaction, aggregated student course completion and passing rates, and activities and outcomes of course and provider approval reviews. The November 1, 2011, report shall be an interim progress report and include information on the criteria and processes adopted by the Board and outcomes of provider applications.

D. By July 1, 2011, local school boards shall post on their websites information regarding online courses and programs that are available through the school division and Virtual Virginia. Such information shall include but not be limited to the types of online courses and programs available to students through the school division, when the school division will pay course fees and other costs for nonresident students, and the granting of high school credit.

2010, cc. 537, 817; 2014, c. 436.



§ 22.1-212.26. Teachers and administrators of online courses and virtual programs

A. Teachers who deliver instruction to students through online courses or virtual school programs shall be licensed by the Board of Education and shall be subject to the requirements of §§ 22.1-296.1, 22.1-296.2, and 22.1-296.4 applicable to teachers employed by a local school board.

B. The administrator of a virtual school program shall hold an advanced degree from a regionally accredited institution of higher education with educational and work experience in administering educational programs.

2010, cc. 537, 817; 2012, c. 170.



§ 22.1-212.27. Students enrolled in online courses and virtual programs

A. Any student enrolled in any online course or virtual program offered by a local school division shall be enrolled in a public school in Virginia as provided in § 22.1-3.1.

B. A student's parent or guardian shall give written permission prior to the enrollment of the student in any full-time virtual program offered by a local school division.

C. A student shall not be charged tuition for enrolling in any online course or virtual program offered by the school division in which he resides, pursuant to § 22.1-3. However, tuition may be charged to students who do not reside within the boundaries of the school division offering such course or program, pursuant to § 22.1-5.

2010, cc. 537, 817.



§ 22.1-213. Definitions

As used in this article:

"Children with disabilities" means those persons (i) who are age two to 21, inclusive, having reached the age of two by the date specified in § 22.1-254, (ii) who have intellectual disability or serious emotional disturbance, or are physically disabled, speech impaired, hearing impaired, visually impaired, or multiple disabled, or are otherwise health impaired including those who have autism spectrum disorder or a specific learning disability or are otherwise disabled as defined by the Board of Education and (iii) who because of such impairments need special education.

"Related services" means transportation and such developmental, corrective, and other supportive services as are required to assist a disabled child to benefit from special education, including speech pathology and audiology, psychological services, physical and occupational therapy, recreation, early identification and assessment of disabilities in children, counseling services and medical services for diagnostic or evaluation purposes. The term also includes school health services, social work services in schools, and parent counseling and training.

"Special education" means specially designed instruction at no cost to the parent, to meet the unique needs of a disabled child, including classroom instruction, home instruction, instruction provided in hospitals and institutions, instruction in physical education and instruction in career and technical education.

"Specific learning disability" means a disorder in one or more of the basic psychological processes involved in understanding or using language, spoken or written, which may manifest itself in an imperfect ability to listen, think, speak, read, write, spell or do mathematical calculations. The term does not include children who have learning problems that are primarily the result of visual, hearing or motor handicaps, of intellectual disability, or of environmental, cultural or economic disadvantage.

Code 1950, § 22-10.3; 1974, c. 480; 1978, c. 386; 1980, c. 559; 1983, c. 538; 1990, c. 444; 1994, c. 854; 2001, c. 483; 2012, cc. 476, 507.



§ 22.1-213.1. Definition of "parent."

A. "Parent," for purposes of this article and regulations promulgated thereto, means:

1. A biological or adoptive parent of a child;

2. A foster parent, even if the biological or adoptive parent's rights have not been terminated, but subject to subsection B;

3. A guardian generally authorized to act as the child's parent, or authorized to make educational decisions for the child (but not the Commonwealth if the child is a ward of the Commonwealth);

4. An individual acting in the place of a biological or adoptive parent (including grandparent, stepparent, or other relative) with whom the child lives, or an individual who is legally responsible for the child's welfare; or

5. If no party qualified under subdivisions 1 through 4 can be identified, or those parties are unwilling to act as parent, a surrogate parent who has been appointed in accordance with 8 VAC 20-81-220.

B. The biological or adoptive parent, when attempting to act as the parent pursuant to this section and when more than one party is qualified under subsection A to act as a parent, must be presumed to be the parent for purposes of this section unless the biological or adoptive parent has had their residual parental rights and responsibilities terminated pursuant to § 16.1-277.01, 16.1-277.02, or 16.1-283 or a comparable law in another state.

C. The local school division shall provide written notice to the biological or adoptive parents at their last known address that a foster parent is acting as the parent pursuant to this section, and the local school division is entitled to rely upon the actions of the foster parent pursuant to this section until such time that the biological or adoptive parent attempts to act as the parent.

D. If a judicial decree or order identifies a specific person or persons among subdivisions A 1 through A 5 to act as the "parent" of a child or to make educational decisions on behalf of a child, then such person or persons shall be determined to be the "parent" for purposes of the special education identification, evaluation, and placement of a child and the provision of a free appropriate public education to a child.

E. The Board of Education shall revise the regulations governing the provision of special education services in accordance with this section.

2009, c. 119.



§ 22.1-214. Board to prepare special education program for children with disabilities

A. The Board of Education shall prepare and supervise the implementation by each school division of a program of special education designed to educate and train children with disabilities between the ages defined in § 22.1-213 and may prepare and place in operation such program for such individuals of other ages. The program developed by the Board of Education shall be designed to ensure that all children with disabilities have available to them a free and appropriate education, including specially designed instruction to meet the unique needs of such children. The program shall require (i) that the hearing of each disabled child be tested prior to placement in a special education program and (ii) that a complete audiological assessment, including tests which will assess inner and middle ear functioning, be performed on each child who is hearing impaired or who fails the test required in clause (i). The school boards of the several school divisions, the Department for the Blind and Vision Impaired, the Department for the Deaf and Hard-of-Hearing, the Department of Health and other state and local agencies which can or may be able to assist in providing educational and related services shall assist and cooperate with the Board of Education in the development of such program.

B. The Board of Education shall prescribe procedures to afford due process to children with disabilities and their parents or guardians and to school divisions in resolving disputes as to program placements, individualized education programs, tuition eligibility and other matters as defined in state or federal statutes or regulations. These procedures shall encourage the use of mediation as an informal means of resolving such disputes. Mediation shall not, however, be used to deny or delay the due process rights of parents or guardians. The procedures shall require that all testimony be given under oath or affirmation administered by the hearing officer.

C. The Board of Education may provide for final decisions to be made by a hearing officer. The parents and the school division shall have the right to be represented by legal counsel or other representative before such hearing officer without being in violation of the provisions of § 54.1-3904.

D. Any party aggrieved by the findings and decision made pursuant to the procedures prescribed pursuant to subsections B and C may, within 180 days of such findings and decision, bring a civil action in the circuit court for the jurisdiction in which the school division is located. In any such action the court shall receive the records of the administrative proceedings, shall hear additional evidence at the request of a party, and basing its decision on the preponderance of the evidence, shall grant such relief as the court determines appropriate.

D1. In any action brought pursuant to subsection D, the court, in its discretion, may award reasonable attorney fees as part of the costs (i) to a prevailing party who is the parent of a child with a disability; (ii) to a prevailing party who is the Board of Education or a local school division against the attorney of a parent who files a complaint or a subsequent cause of action that is frivolous, unreasonable, or without foundation, or against the attorney of a parent who continued to litigate after the litigation clearly became frivolous, unreasonable, or without foundation; or (iii) to a prevailing party who is the Board of Education or a local school division against the attorney of a parent, or against the parent, if the parent's complaint or subsequent cause of action was presented for any improper purpose, such as to harass, to cause unnecessary delay, or to needlessly increase the cause of litigation.

Attorney fees may not be awarded relating to any meeting of the Individualized Education Plan (IEP) Team unless such meeting is convened as a result of an administrative proceeding or judicial action, or, at the discretion of the State, for a mediation described in subsection B.

E. Whenever the Board of Education, in its discretion, determines that a school division fails to establish and maintain programs of free and appropriate public education which comply with regulations established by the Board, the Board may withhold all special education moneys from the school division and may use the payments which would have been available to such school division to provide special education, directly or by contract, to eligible children with disabilities in such manner as the Board considers appropriate.

F. The Board of Education shall supervise educational programs for children with disabilities by other public agencies and shall ensure that the identification, evaluation and placement of children with disabilities and youth in education programs by other public agencies, as appropriate, are consistent with the provisions of the Board of Education's special education regulations.

G. The Board of Education shall prescribe regulations to provide a range of assessment procedures for the evaluation of children with disabilities. These regulations shall include provision for parents to participate, if they so request, in the consideration of the assessment components to be used. However, such regulations shall not require any local school board to exceed the requirements of federal law or regulations for the identification and evaluation of children with disabilities.

Code 1950, § 22-10.4; 1974, c. 480; 1978, c. 386; 1980, cc. 559, 561; 1981, c. 7; 1982, c. 21; 1985, c. 207; 1990, c. 205; 1991, c. 518; 1994, c. 854; 1997, c. 54; 2007, cc. 33, 52; 2009, c. 468; 2010, c. 447.



§ 22.1-214.1. Issuance of subpoenas by hearing officers

Any hearing officer appointed pursuant to the procedures provided for in subsections B and C of § 22.1-214 shall have the power to issue subpoenas requiring testimony or the production of books, papers, and physical or other evidence. Any person so subpoenaed who objects may, if the hearing officer does not quash or modify the subpoena at a timely request as illegally or improvidently granted, immediately procure by a petition a decision on the validity thereof in the circuit court of the jurisdiction in which the hearing is to be held. In any case of refusal or neglect to comply with the hearing officer's subpoena, the hearing officer may procure an order of enforcement from such court.

Code 1950, § 22-10.4:1; 1980, c. 561.



§ 22.1-214.2. Definition of "supervise" as related to educational programs provided for or by Department of Behavioral Health and Developmental Services

For the purposes of subsection F of § 22.1-214 as related to the educational programs provided for or by the Department of Behavioral Health and Developmental Services, "supervise" shall mean providing active support in (i) designing mechanisms for maintaining constant direct contact and the sharing of ideas, approaches and innovations between the Department of Behavioral Health and Developmental Services and the facility staff responsible for providing educational services; (ii) providing consistent oversight, with particular attention to the mental health programs, to ensure that the availability of educational resources and the distribution of funds clearly reflect the needs of the different student populations residing in the various facilities; (iii) developing guidelines, in cooperation with the Department of Behavioral Health and Developmental Services for the evaluation of the performance of the education directors or other education supervisors employed by the Department of Behavioral Health and Developmental Services; (iv) developing and implementing, in cooperation with the Department of Behavioral Health and Developmental Services, programs to ensure that the educational and treatment needs of dually diagnosed children in state facilities are met; and (v) ensuring that the expertise of the Department of Education is utilized by providing technical assistance to the education programs provided for or by the Department of Behavioral Health and Developmental Services in the areas of selection and acquisition of educational materials, curriculum development including career and technical education, when appropriate, and applications for federal grants.

1985, c. 207; 2001, c. 483; 2009, cc. 813, 840; 2012, cc. 476, 507.



§ 22.1-214.3. Department to develop certain curriculum guidelines; Board to approve

The Department of Education shall develop curricula for the school-age individuals in state training centers and curriculum guidelines for the school-age individuals in state hospitals operated by the Department of Behavioral Health and Developmental Services in cooperation with the Department of Behavioral Health and Developmental Services and representatives of the teachers employed to provide instruction to the children. Prior to implementation, the Board of Education shall approve these curricula and curriculum guidelines.

These curricula and curriculum guidelines shall be designed to provide a range of programs and suggested program sequences for different functioning levels and handicaps and shall be reviewed and revised at least every three years. In addition to academic programming, the curriculum guidelines for the school-age individuals in state hospitals operated by the Department of Behavioral Health and Developmental Services shall include affective education and physical education as well as independent living and career and technical education, with particular emphasis on the needs of older adolescents and young adults.

1985, c. 350; 2001, c. 483; 2009, cc. 813, 840; 2012, cc. 476, 507.



§ 22.1-215. School divisions to provide special education; plan to be submitted to Board

Each school division shall provide free and appropriate education, including special education, for (i) the children with disabilities residing within its jurisdiction and (ii) the children with disabilities who do not reside within its jurisdiction but reside in the Commonwealth and are enrolled in a full-time virtual school program provided by the school division, in accordance with regulations of the Board of Education. A school division that is required to provide a free and appropriate education, including special education, for a nonresident student who is enrolled in its full-time virtual school program pursuant to this section shall be entitled to any federal and state funds applicable to the education of such student. In the case of a student who is a resident of the Commonwealth but does not reside in the school division in which he is enrolled in a full-time virtual school program, the school division in which the student resides shall be released from the obligation to provide a free and appropriate education, including special education, for such student.

For the purposes of this section, "children with disabilities, residing within its jurisdiction" shall include: (a) those individuals of school age identified as appropriate to be placed in public school programs who are residing in a state facility operated by the Department of Behavioral Health and Developmental Services located within the school division, or (b) those individuals of school age who are Virginia residents and are placed and living in a foster care home or child-caring institution or group home located within the school division and licensed under the provisions of Chapter 17 (§ 63.2-1700 et seq.) of Title 63.2 as a result of being in the custody of a local department of social services or welfare or being privately placed, not solely for school purposes.

The Board of Education shall promulgate regulations to identify those children placed within facilities operated by the Department of Behavioral Health and Developmental Services who are eligible to be appropriately placed in public school programs.

The cost of the education provided to children residing in state facilities who are appropriate to place within the public schools shall remain the responsibility of the Department of Behavioral Health and Developmental Services. The cost of the education provided to children who are not residents of the Commonwealth and are placed and living in a foster care home or child-caring institution or group home located within the school division and licensed under the provisions of Chapter 17 (§ 63.2-1700 et seq.) of Title 63.2 shall be billed to the sending agency or person by the school division as provided in subsection C of § 22.1-5. No school division shall refuse to educate any such child or charge tuition to any such child.

Each school division shall submit to the Board of Education in accordance with the schedule and by the date specified by the Board, a plan acceptable to the Board for such education for the period following and a report indicating the extent to which the plan required by law for the preceding period has been implemented. However, the schedule specified by the Board shall not require plans to be submitted more often than annually unless changes to the plan are required by federal or state law or regulation.

Code 1950, § 22-10.5; 1974, c. 480; 1978, c. 386; 1980, c. 559; 1985, c. 158; 1988, c. 101; 1994, c. 854; 1996, cc. 583, 594; 2009, cc. 813, 840; 2012, cc. 476, 507; 2014, c. 433.



§ 22.1-215.1. Information regarding procedures and rights relating to special education placement and withdrawal

Effective July 1, 2001, the Board of Education shall publicize and disseminate to parents of students who are enrolled in special education programs or for whom a special education placement has been recommended information regarding current federal law and regulation addressing procedures and rights related to the placement and withdrawal of children in special education.

2001, c. 439.



§ 22.1-216. Use of public or private facilities and personnel under contract for special education

A school board may provide special education for children with disabilities either directly with its own facilities and personnel or under contract with another school division or divisions or any other public or private nonsectarian school, agency or institution licensed or certified by the Board of Education or by a licensing authority in the state where the facility is located. Special education for children below the compulsory school attendance age may be provided in nonsectarian child-day programs licensed in accordance with state law.

Code 1950, § 22-10.6; 1974, c. 480; 1980, c. 559; 1994, cc. 376, 854; 1996, c. 133.



§ 22.1-217. Visually impaired children

A. Special education for visually impaired children provided by a school division shall be established, maintained and operated jointly by the school board and the Virginia Department for the Blind and Vision Impaired subject to the regulations of the Board of Education. Braille instruction shall be included in the student's Individualized Education Plan (IEP), whenever appropriate. When developing the IEP for students with visual impairment, the presumption shall be that proficiency in literacy is essential for such student to achieve satisfactory educational progress. However, use of Braille shall not be required if other special education services are more appropriate to the student's educational needs, and the provision of other appropriate services shall not preclude Braille instruction.

B. The Virginia Department for the Blind and Vision Impaired shall prepare and deliver a program of special education services in addition to the special education provided in the public school system designed to meet the educational needs of visually impaired children between the ages of birth and twenty-one and may prepare and deliver such programs for such individuals of other ages. In the development of such a program, the Virginia Department for the Blind and Vision Impaired shall cooperate with the Board of Education and the school boards of the several school divisions. The Virginia Department for the Blind and Vision Impaired shall assist the Board of Education and the school boards of the several school divisions with in-service training in Braille for currently employed teachers of students who are blind and visually impaired.

C. As used in this section:

"Braille" means the system of reading and writing through touch and is commonly known as standard English Braille Grade 2.

"Program" means a modified program which provides special materials or services and may include the employment of itinerant teachers or resource room teachers for the visually impaired.

"Visually impaired" shall be defined by the Board of Education and the Virginia Department for the Blind and Vision Impaired.

Code 1950, § 22-10.7; 1974, c. 480; 1978, c. 386; 1980, c. 559; 1990, c. 803; 1992, c. 755; 1995, c. 750; 1998, c. 852.



§ 22.1-217.01. Information on educational and other services for students identified as hearing or visually impaired

The Department of Education shall annually prepare and distribute to local school boards packets of information describing the educational and other services available through the Virginia School for the Deaf and the Blind, the Virginia Department for the Deaf and Hard-of-Hearing, and the Virginia Department for the Blind and Vision Impaired to students who are identified as hearing impaired or visually impaired. Local school boards shall annually post this information on the school division's website and inform the parents of those students who are identified as hearing impaired or visually impaired of its availability. School boards shall ensure that packets of such information are available in an accessible format for review by parents who do not have Internet access.

1998, c. 351; 2000, c. 285; 2011, c. 216; 2015, c. 55.



§ 22.1-217.02. Individualized education programs; children identified as deaf or hard-of-hearing

A. In developing an individualized education program (IEP) for a child identified as deaf or hard-of-hearing, in addition to any other requirements established by the Board of Education, each local school division may ensure that IEP teams consider the child's specific communication needs and address those needs as appropriate in the child's IEP. In considering the child's needs, the IEP team may expressly consider the following:

1. The child's individual communication mode or language;

2. The availability to the child of a sufficient number of age, cognitive, academic, and language peers of similar abilities if the parents so desire;

3. The availability to the child of deaf or hard-of-hearing adult models of the child's communication mode or language;

4. The provision of direct and ongoing language access to teachers of the deaf and hard-of-hearing, interpreters, psychologists, educational audiologists, speech-language pathologists, administrators, and other special education personnel who are knowledgeable due to specific training and who are proficient in the child's primary communication mode or language;

5. The provision of communication-accessible academic instruction, school services, and direct access to all components of the educational process, including recess, lunch, extracurricular social and athletic activities, and the equal opportunity to participate in advanced coursework, technical vocational coursework, and academic classes as identified by the IEP team;

6. Equipping children identified as deaf or hard-of-hearing with appropriate assistive technology across a full spectrum; and

7. That the Virginia School for the Deaf and the Blind may be the least restrictive environment for the child.

B. No child identified as deaf or hard-of-hearing may be denied the opportunity for instruction in a particular communication mode or language solely because another communication mode or language was originally chosen for the child.

C. A child may receive instruction in more than one communication mode or language.

D. For the purposes of this section, "communication mode or language mode" means one or more of the following systems or methods of communication applicable to children identified as deaf or hard-of-hearing: (i) American Sign Language; (ii) English-based manual or sign systems; (iii) oral, aural, speech-based training; (iv) spoken and written English, including speech reading, lip reading, or cued speech; and (v) communication with assistive technology devices to facilitate language and learning.

2013, cc. 704, 786.



§ 22.1-217.1. Programs for the research and development of innovative methods of teaching children with mental illness, intellectual disability, or serious emotional disturbance

For the purpose of improving the quality of the education and training provided to the school-age children in state hospitals and training centers operated by the Department of Behavioral Health and Developmental Services, there is hereby established a program of grants from such funds as are appropriated by the General Assembly to promote the research and development of innovative methods of teaching children with mental illness, intellectual disability, or serious emotional disturbance in residential settings. This program shall be available to the education directors and instructional staffs of the state hospitals and training centers operated by the Department of Behavioral Health and Developmental Services. The Board of Education shall award these grants on the basis of the recommendations of an advisory committee composed of the Director of the Virginia Treatment Center for Children, two representatives of the Department of Education and two representatives of the Department of Behavioral Health and Developmental Services. The advisory committee shall establish objectives for these grants, develop requests for proposals and set criteria for evaluating the applications for funds.

1985, c. 332; 2009, cc. 813, 840; 2012, cc. 476, 507.



§ 22.1-218. Reimbursement for placement in private schools; reimbursement of school boards from state funds

A. If a child's individualized education program calls for placement in a private nonreligious school, agency, or institution, payment for reasonable tuition cost and other reasonable charges shall be made from the state pool of funds pursuant to § 2.2-5211.

B. Where a school board enters into an agreement with the Wilson Workforce and Rehabilitation Center or a special education regional program established pursuant to regulations of the Board of Education, the Board of Education is authorized to reimburse the school board from such funds as are appropriated for this purpose.

C. The Board of Education is further authorized to reimburse each school board operating a preschool special education program for children with disabilities aged two through four, through the Standards of Quality Special Education account.

Code 1950, § 22-10.8; 1974, c. 480; 1978, c. 386; 1980, c. 559; 1988, c. 96; 1989, c. 106; 1990, c. 277; 1993, cc. 110, 191; 1996, c. 133; 2005, c. 928; 2015, c. 542.



§ 22.1-219. Use of federal, state or local funds not restricted

Nothing in this article shall be construed to restrict or prohibit the use of any federal, state or local funds made available under any federal, state or local appropriation or grant.

Code 1950, § 22-10.9; 1974, c. 480; 1980, c. 559.



§ 22.1-220. Power of counties, cities, and towns to appropriate and expend funds for education of children with disabilities

The governing body of any county, city or town is hereby authorized and empowered to appropriate and expend funds of the county, city or town in furtherance of the education of children with disabilities residing in such county, city or town who attend Wilson Workforce and Rehabilitation Center or public or private nonsectarian schools, or public or private nonsectarian child-day programs for children below the compulsory school attendance age, whether within or without the county, city or town and whether within or without the Commonwealth.

Code 1950, § 22-10.10; 1974, c. 480; 1980, c. 559; 1989, c. 106; 1994, cc. 376, 854; 2015, c. 542.



§ 22.1-221. Transportation of children with disabilities attending public or private special education programs

A. Each disabled child enrolled in and attending a special education program provided by the school division pursuant to any of the provisions of § 22.1-216 or § 22.1-218 shall be entitled to transportation to and from such school or class at no cost if such transportation is necessary to enable such child to obtain the benefit of educational programs and opportunities.

B. A school board may, in lieu of providing transportation on an approved school bus, allot funds to pay the reasonable cost of special arrangement transportation. The Board of Education shall reimburse the school board sixty percent of such cost if funds therefor are available.

C. Costs for operating approved school buses which are equipped or used primarily for transporting children with disabilities shall be reimbursed according to the regulations promulgated by the Board of Education from such state funds as are appropriated for this purpose.

Code 1950, § 22-10.11; 1974, c. 480; 1975, cc. 464, 513; 1978, c. 386; 1980, c. 559; 1983, c. 521; 1994, c. 854; 1996, cc. 123, 247.



§ 22.1-222. Repealed

Repealed by Acts 1985, c. 421.



§ 22.1-223. Definitions

As used in this article:

"Adult basic education" means education for adults that enables them to express themselves orally and in writing, read, access information and resources, make decisions, act independently and interact with others, and continue lifelong learning to cope with and compete successfully in a global economy.

"Adult education program" means an instructional program below the college credit level provided by public schools for persons over the age of compulsory school attendance specified in § 22.1-254 who are not enrolled in the regular public school program, including adult basic education, credit programs, cultural adult education, external diploma programs, general adult education, and programs preparing students to pass a high school equivalency examination approved by the Board of Education.

"Credit program" means a program of academic courses that are available to adults to enable them to complete the regular requirements for a high school diploma.

"Cultural adult education" means English for speakers of other languages (ESOL), the preparation of foreign-born adults for participation in American life or for becoming American citizens, and other educational services for foreign-born adults.

"External diploma program" means a program in which adults who did not complete high school may earn a high school diploma by demonstrating with 100 percent mastery the 65 competencies established and validated by the American Council on Education.

"General adult education" means academic, cultural, and avocational instruction that may be obtained through programs other than high school credit programs, programs preparing students to pass a high school equivalency examination approved by the Board of Education, or an external diploma program (EDP) approved by the Board of Education.

"High school equivalency program" means a program of preparation and instruction for adults who did not complete high school, for students who have been granted permission by the superintendent of the school division in which they are or were last enrolled to take a high school equivalency examination approved by the Board of Education, and for those who have been ordered by a court to participate in the program.

Code 1950, § 22-360; 1978, c. 522; 1980, c. 559; 1999, c. 564; 2006, c. 335; 2014, c. 84.



§ 22.1-224. Duties of State Board

The Board of Education shall:

1. Require the development of adult education programs in every school division;

2. Encourage coordination in the development and provision of adult education programs between school boards and other state, federal, and local public and private agencies;

3. Promulgate appropriate standards and guidelines for adult education programs;

4. Accept and administer grants, gifts, services, and funds from available sources for use in adult education programs; and

5. Assist school divisions with all diligence in meeting the educational needs of adults participating in adult education programs to master the requirements for and earn a high school diploma or to pass a high school equivalency examination approved by the Board of Education.

Code 1950, § 22-361; 1978, c. 522; 1980, c. 559; 1999, c. 564; 2014, c. 84.



§ 22.1-225. Authority of school boards

A. Local school boards shall provide adult education programs, in compliance with subdivision D 8 of § 22.1-253.13:1, for residents of the school division and, in their discretion, may charge appropriate fees to persons admitted to such programs.

B. With such funds as may be appropriated for the purposes of this article, school boards shall seek to ensure that every adult participating in such program has an opportunity to earn a high school diploma or pass a high school equivalency examination approved by the Board of Education.

Code 1950, § 22-362; 1978, c. 522; 1980, c. 559; 1999, c. 564; 2004, cc. 939, 955; 2009, c. 802; 2014, c. 84.



§ 22.1-226. Repealed

Repealed by Acts 2010, c. 61, cl. 2.



§ 22.1-226.1. Expired

Expired.



§ 22.1-227. Board designated to carry out provisions of federal act

The Board of Education is designated as the State Board of Career and Technical Education to carry out the provisions of the federal Vocational Education Act of 1963, as amended, and as such shall promote and administer the provision of agriculture, business, marketing, home economics, health, technology education, trade and industrial education in the public middle and high schools, regional schools established pursuant to § 22.1-26, postsecondary institutions, and other eligible institutions for youth and adults.

For the purposes of this section, "promote" shall not be construed to mandate the implementation of any additional career and technical education programs that are not currently offered.

Code 1950, § 22-319; 1980, c. 559; 1992, cc. 673, 897; 2001, c. 483.



§ 22.1-227.01. Career and technical education defined

As used in this article, "career and technical education" means an organized education program offering a sequence of courses that (i) may incorporate field, laboratory, and classroom instruction; (ii) emphasize career and technical occupational experiences; (iii) are designed to prepare individuals for further education and gainful employment; and (iv) are aligned with state or national program certification and accreditation standards, if such standards exist for the sequence of courses. However, clause (iv) shall not apply to any program offered by industry in cooperation with a local school board.

1996, c. 400; 2001, c. 483; 2015, c. 588.



§ 22.1-227.1. Career and technical education

A. The Board of Education shall incorporate into career and technical education the Standards of Learning for mathematics, science, English, and social studies, including history, and other subject areas as may be appropriate. The Board may also authorize, in its regulations for accrediting public schools in Virginia, the substitution of industry certification and state licensure examinations for Standards of Learning assessments for the purpose of awarding verified units of credit for career and technical education courses, where appropriate.

B. The Board shall also develop a plan for increasing the number of students receiving industry certification and state licensure as part of their career and technical education. The plan shall include an annual goal for school divisions. Where there is an accepted national industry certification for career and technical education instructional personnel and programs for automotive technology, such certification shall be mandatory.

C. With such funds as may be appropriated for such purpose, there shall be established, within the Department of Education, a unit of specialists in career and technical education. The unit shall (i) assist in developing and revising local career and technical curriculum to integrate the Standards of Learning, (ii) provide professional development for career and technical instructional personnel to improve the quality of career and technical education, (iii) conduct site visits to the schools providing career and technical education, and (iv) seek the input of business and industry representatives regarding the content and direction of career and technical education programs in the public schools of the Commonwealth.

D. The Board shall develop guidelines for the establishment of High School to Work Partnerships, hereafter referred to as "Partnerships," between public high schools and local businesses to create opportunities for students who may not seek further education after high school to (i) participate in an apprenticeship, internship, or job shadow program in a variety of trades and skilled labor positions or (ii) tour local businesses and meet with owners and employees. These guidelines shall include a model waiver form to be used by high schools and local businesses in connection with Partnership programs to protect both the students and the businesses from liability.

Each local school board may encourage the local school division's career and technical education administrator or his designee to collaborate with the guidance counselor office of each public high school in the Commonwealth to establish Partnerships and to educate the student body about available opportunities.

Students who miss a partial or full day of school while participating in Partnership programs shall not be counted as absent for the purposes of calculating average daily membership, but each local school board shall develop policies and procedures for students to make up missed work and may determine the maximum number of school days per academic year that a student may spend participating in a Partnership program.

1999, cc. 435, 442; 2001, c. 483; 2002, c. 167; 2008, c. 150; 2011, c. 388; 2013, cc. 56, 500.



§ 22.1-228. Definitions

As used in this article:

1. "Career and technical education project" or "project" means a project that supplements the regular career and technical education program in a school division and that is designed to provide effective practical training to students in the secondary schools of the school division and in which participation is optional and voluntary.

2. "Corporation" means a nonstock, nonprofit corporation or foundation established for the express purpose of promoting career and technical education in a school division within the meaning of § 501(c)(3) of the United States Internal Revenue Code.

Code 1950, § 22-330.37; 1974, c. 336; 1975, c. 139; 1980, c. 559; 2001, c. 483.



§ 22.1-229. Projects may be established directly or by contract with corporation

Any school board may establish career and technical education projects. A school board may establish any such project either directly with its own facilities and personnel or under contract with a corporation. A project may be conducted on school board property or other public or private property. A school board may acquire sites for projects.

Code 1950, §§ 22-330.36, 22-330.37, 22-330.38; 1974, c. 336; 1975, c. 139; 1980, c. 559; 2001, c. 483.



§ 22.1-230. Approval of corporation's articles and bylaws

No school board shall contract with a corporation for establishment of a career and technical education project unless its articles of incorporation and bylaws have been approved by the Board of Education.

Code 1950, § 22-330.39; 1974, c. 336; 1980, c. 559; 2001, c. 483.



§ 22.1-231. Review of projects by Board of Education

No school board shall establish or contract to establish a career and technical education project until such project has been reviewed and approved by the Board of Education. The Board's review shall be for the purpose of ensuring that (i) where a school board undertakes a project by contract with a corporation, such contract meets the requirements of this article, (ii) in undertaking a project, the school board complies with all other requirements of law and (iii) public funds will be protected. If the Board fails to act on a project submitted for approval within sixty days, the project shall be deemed to be approved.

Code 1950, § 22-330.40; 1974, c. 336; 1980, c. 559; 2001, c. 483.



§ 22.1-232. Contracts

A. Where a school board undertakes a career and technical education project by contract with a corporation, the school board may advance, contribute and loan funds to the corporation. The contract shall contain:

1. a system of accounting;

2. the terms upon which any profits from the sale of the project will be allocated between the school board and the corporation;

3. conditions for the return with interest of any funds advanced by the school board;

4. a provision that upon the dissolution of the corporation, any assets remaining after payment of just debts shall be transferred to and become the property of the school board;

5. a provision that, upon the completion of any project, the school board may determine not to participate in further projects;

6. a provision that the school board may at any time require the return of funds to which it is entitled.

B. Where the school board contributes or loans funds to the corporation, such contract shall provide for the posting of a bond with surety by the officers of the corporation conditioned to protect the rights of the school board.

C. Such contract may provide for the establishment of an escrow fund for the purpose of funding future projects.

Code 1950, §§ 22-330.41, 22-330.42; 1974, c. 336; 1980, c. 559; 2001, c. 483.



§ 22.1-233. Application of zoning laws and building codes; inspection of work; school boards to make no warranties

Nothing herein shall exempt career and technical education projects from compliance with state and local zoning laws and building codes, if applicable. Work done by students or other nonlicensed personnel shall be inspected by an appropriately licensed person to assure compliance with prescribed standards. No school board shall make any warranty, express or implied, as to the construction or as to the compliance of a project with zoning laws and building codes.

Code 1950, § 22-330.43; 1974, c. 336; 1975, c. 139; 1980, c. 559; 2001, c. 483.



§ 22.1-234. Acquisition of sites for projects; sale of completed projects and other school board property

A school board may expend funds for the purpose of acquiring the site for the construction of a career and technical education project. At the completion of a project constructed on private property, the project shall be sold within a reasonable time. The power of eminent domain may not be used to acquire land as a site for a project. In addition, the school board may sell a completed project and any associated land owned by the school board, regardless of whether the property was previously purchased or specifically acquired for the project. The school board shall make reasonable and good faith efforts to ensure that the fair market value is received upon the sale of any building constructed as a project and the associated land, if any.

Code 1950, § 22-330.44; 1974, c. 336; 1980, c. 559; 1991, c. 298; 2001, c. 483.



§ 22.1-235. Transportation of students; insurance

A school board may provide transportation for students to career and technical education project sites.

A school board or corporation may provide insurance protecting its students and agents from loss as a result of physical injury or liability resulting from their work on the project.

Code 1950, § 22-330.45; 1974, c. 336; 1980, c. 559; 2001, c. 483.



§ 22.1-236. Immunity of board members and officers and directors of corporations

Neither the members of a school board nor the officers or directors of a corporation shall be personally liable for the negligence of any student or agent in connection with a career and technical education project.

Code 1950, § 22-330.46; 1974, c. 336; 1980, c. 559; 2001, c. 483.



§ 22.1-237. Academic credit

The Board of Education may regulate the awarding of academic credit for participation in career and technical education projects.

Code 1950, § 22-330.47; 1974, c. 336; 1980, c. 559; 2001, c. 483.



§ 22.1-238. Approval of textbooks

A. The Board of Education shall have the authority to approve textbooks suitable for use in the public schools and shall have authority to approve instructional aids and materials for use in the public schools. The Board shall publish a list of all approved textbooks on its website and shall list the publisher and the current lowest wholesale price of such textbooks.

B. Any school board may use textbooks not approved by the Board provided the school board selects such books in accordance with regulations promulgated by the Board.

C. For the purposes of this chapter, the term "textbooks" means print or electronic media for student use that serve as the primary curriculum basis for a grade-level subject or course.

1980, c. 559; 2002, c. 421; 2008, cc. 430, 615, 663.



§ 22.1-239. Basal textbooks

In approving basal textbooks for reading in kindergarten and first grade, the Board shall report to local school boards those textbooks with a minimum decodability standard based on words that students can correctly read by properly attaching speech sounds to each letter to formulate the word at 70 percent or above for such textbooks.

Code 1950, § 22-297; 1980, c. 559; 1981, c. 190; 2008, cc. 430, 615, 663.



§ 22.1-240. Repealed

Repealed by Acts 2008, cc. 430, 615 and 663, cl. 2.



§ 22.1-241. Contracts with publishers

A. Local school boards shall either enter into written term contracts or issue purchase orders on an as-needed basis with publishers of textbooks approved by the Board for use in the public schools. Such written contracts or purchase orders for textbooks approved by the Board shall be exempt from the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

The contract price shall not exceed the lowest wholesale price at which the textbook or textbooks involved in the contract are currently bid under contract anywhere in the United States.

If, subsequent to the date of any contract entered into by a local school board, the prices of textbooks named in the contract are reduced or the terms of the contract are made more favorable to purchase anywhere in the United States or a special or other edition of any book named in the contract is sold outside of Virginia at a lower price than contracted in the Commonwealth, the publisher shall grant the same reduction or terms to the local school board and give the local school board the option of using such special or other edition adapted for use in Virginia and at the lowest price at which such special edition is sold elsewhere and the contract shall so state.

B. Contracts and purchase orders with publishers of textbooks approved by the Board shall require the publisher to furnish an electronic file of the textbook in the National Instructional Materials Accessibility Standards (NIMAS) format that will then be deposited in the National Instructional Materials Access Center (NIMAC) from which accessible versions of the particular textbook may be produced for students with print disabilities, as defined in 20 U.S.C. § 1474. Publishers shall deliver the NIMAS file of the textbook on or before the date of delivery of the regular text version.

Contracts and purchase orders with publishers of textbooks approved by the Board for use in grades 6-12 shall allow for the purchase of printed textbooks, printed textbooks with electronic files, or electronic textbooks separate and apart from printed versions of the same textbook. Each school board shall have the authority to purchase an assortment of textbooks in any of the three forms listed above.

C. Every school board shall order directly from the respective publishers the textbooks needed to supply the public schools in the school division. The publishers shall ship the textbooks to the school board. The purchase price of such textbooks shall be paid directly to the publishers by the school board.

D. With the approval of the local school board and the publisher, any private school within the school division that so requests may purchase from the local school board's contract with the publisher. Such private school shall be fully responsible for ordering, purchasing, and receiving shipments of books to be provided from the publisher pursuant to this section. The local school board shall be immune from any civil liability as a result of a private school purchasing from the local school board's contract.

Code 1950, §§ 22-299, 22-300, 22-301, 22-303; 1977, c. 85; 1980, c. 559; 1995, c. 750; 2008, cc. 430, 615, 663; 2010, c. 97.



§ 22.1-242. State Board to adopt regulations

The Board shall adopt regulations governing (i) the purchase of textbooks approved by it for use in the public schools directly from the publishers by school boards and (ii) the distribution of such textbooks for the use by children attending public schools in Virginia.

Code 1950, § 22-304; 1980, c. 559; 2008, cc. 430, 615, 663.



§ 22.1-243. Distribution of textbooks; charges for loss or damage; consumable materials

A. Each school board shall provide, free of charge, such textbooks required for courses of instruction for each child attending public schools. However, a local school board may assess a reasonable fee or charge for damages or loss of school property when such property has been provided to students without charge.

B. Consumable materials such as workbooks, writing books, and drawing books may be purchased by school boards and either provided to students at no cost or sold to students at a retail price not to exceed seven percent added to the publisher's price. If sold, the local school board shall develop a policy ensuring that workbooks, writing books, and drawing books are furnished to students who are unable to afford them at a reduced price or free of charge.

C. Nothing in this section shall be construed to authorize a school board to charge fees to students for instructional materials, textbooks, or other materials used by a school board employee that are not directly used by a public school student.

Code 1950, § 22-305; 1980, c. 559; 2008, cc. 430, 615, 663; 2009, c. 81; 2010, c. 85.



§ 22.1-244. Repealed

Repealed by Acts 2008, cc. 430, 615 and 663, cl. 2.



§ 22.1-252. Repealed

Repealed by Acts 1993, c. 654, effective July 1, 1994.



§ 22.1-253. Repealed

Repealed by Acts 2008, cc. 430, 615 and 663, cl. 2.



§ 22.1-253.1. Repealed

Repealed by Acts 1988, cc. 645, 682.



§ 22.1-253.13:1. Standard 1. Instructional programs supporting the Standards of Learning and other educational objectives

A. The General Assembly and the Board of Education believe that the fundamental goal of the public schools of the Commonwealth must be to enable each student to develop the skills that are necessary for success in school, preparation for life, and reaching their full potential. The General Assembly and the Board of Education find that the quality of education is dependent upon the provision of (i) the appropriate working environment, benefits, and salaries necessary to ensure the availability of high-quality instructional personnel; (ii) the appropriate learning environment designed to promote student achievement; (iii) quality instruction that enables each student to become a productive and educated citizen of Virginia and the United States of America; and (iv) the adequate commitment of other resources. In keeping with this goal, the General Assembly shall provide for the support of public education as set forth in Article VIII, Section 1 of the Constitution of Virginia.

B. The Board of Education shall establish educational objectives known as the Standards of Learning, which shall form the core of Virginia's educational program, and other educational objectives, which together are designed to ensure the development of the skills that are necessary for success in school and for preparation for life in the years beyond. At a minimum, the Board shall establish Standards of Learning for English, mathematics, science, and history and social science. The Standards of Learning shall not be construed to be regulations as defined in § 2.2-4001.

The Board shall seek to ensure that the Standards of Learning are consistent with a high-quality foundation educational program. The Standards of Learning shall include, but not be limited to, the basic skills of communication (listening, speaking, reading, and writing); computation and critical reasoning, including problem solving and decision making; proficiency in the use of computers and related technology; and the skills to manage personal finances and to make sound financial decisions.

The English Standards of Learning for reading in kindergarten through grade three shall be based on components of effective reading instruction, to include, at a minimum, phonemic awareness, phonics, fluency, vocabulary development, and text comprehension.

The Standards of Learning in all subject areas shall be subject to regular review and revision to maintain rigor and to reflect a balance between content knowledge and the application of knowledge in preparation for eventual employment and lifelong learning. The Board of Education shall establish a regular schedule, in a manner it deems appropriate, for the review, and revision as may be necessary, of the Standards of Learning in all subject areas. Such review of each subject area shall occur at least once every seven years. Nothing in this section shall be construed to prohibit the Board from conducting such review and revision on a more frequent basis.

To provide appropriate opportunity for input from the general public, teachers, and local school boards, the Board of Education shall conduct public hearings prior to establishing revised Standards of Learning. Thirty days prior to conducting such hearings, the Board shall give notice of the date, time, and place of the hearings to all local school boards and any other persons requesting to be notified of the hearings and publish notice of its intention to revise the Standards of Learning in the Virginia Register of Regulations. Interested parties shall be given reasonable opportunity to be heard and present information prior to final adoption of any revisions of the Standards of Learning.

In addition, the Department of Education shall make available and maintain a website, either separately or through an existing website utilized by the Department of Education, enabling public elementary, middle, and high school educators to submit recommendations for improvements relating to the Standards of Learning, when under review by the Board according to its established schedule, and related assessments required by the Standards of Quality pursuant to this chapter. Such website shall facilitate the submission of recommendations by educators.

School boards shall implement the Standards of Learning or objectives specifically designed for their school divisions that are equivalent to or exceed the Board's requirements. Students shall be expected to achieve the educational objectives established by the school division at appropriate age or grade levels. The curriculum adopted by the local school division shall be aligned to the Standards of Learning.

The Board of Education shall include in the Standards of Learning for history and social science the study of contributions to society of diverse people. For the purposes of this subsection, "diverse" includes consideration of disability, ethnicity, race, and gender.

The Board of Education shall include in the Standards of Learning for health instruction in emergency first aid, cardiopulmonary resuscitation, and the use of an automated external defibrillator, including hands-on practice of the skills necessary to perform cardiopulmonary resuscitation. Such instruction shall be based on the current national evidence-based emergency cardiovascular care guidelines for cardiopulmonary resuscitation and the use of an automated external defibrillator, such as a program developed by the American Heart Association or the American Red Cross. No teacher who is in compliance with subdivision D 5 of § 22.1-298.1 shall be required to be certified as a trainer of cardiopulmonary resuscitation to provide instruction for non-certification.

With such funds as are made available for this purpose, the Board shall regularly review and revise the competencies for career and technical education programs to require the full integration of English, mathematics, science, and history and social science Standards of Learning. Career and technical education programs shall be aligned with industry and professional standard certifications, where they exist.

C. Local school boards shall develop and implement a program of instruction for grades K through 12 that is aligned to the Standards of Learning and meets or exceeds the requirements of the Board of Education. The program of instruction shall emphasize reading, writing, speaking, mathematical concepts and computations, proficiency in the use of computers and related technology, and scientific concepts and processes; essential skills and concepts of citizenship, including knowledge of Virginia history and world and United States history, economics, government, foreign languages, international cultures, health and physical education, environmental issues, and geography necessary for responsible participation in American society and in the international community; fine arts, which may include, but need not be limited to, music and art, and practical arts; knowledge and skills needed to qualify for further education, gainful employment, or training in a career or technical field; and development of the ability to apply such skills and knowledge in preparation for eventual employment and lifelong learning and to achieve economic self-sufficiency.

Local school boards shall also develop and implement programs of prevention, intervention, or remediation for students who are educationally at risk including, but not limited to, those who fail to achieve a passing score on any Standards of Learning assessment in grades three through eight or who fail an end-of-course test required for the award of a verified unit of credit. Such programs shall include components that are research-based.

Any student who achieves a passing score on one or more, but not all, of the Standards of Learning assessments for the relevant grade level in grades three through eight may be required to attend a remediation program.

Any student who fails to achieve a passing score on all of the Standards of Learning assessments for the relevant grade level in grades three through eight or who fails an end-of-course test required for the award of a verified unit of credit shall be required to attend a remediation program or to participate in another form of remediation. Division superintendents shall require such students to take special programs of prevention, intervention, or remediation, which may include attendance in public summer school programs, in accordance with clause (ii) of subsection A of § 22.1-254 and § 22.1-254.01.

Remediation programs shall include, when applicable, a procedure for early identification of students who are at risk of failing the Standards of Learning assessments in grades three through eight or who fail an end-of-course test required for the award of a verified unit of credit. Such programs may also include summer school for all elementary and middle school grades and for all high school academic courses, as defined by regulations promulgated by the Board of Education, or other forms of remediation. Summer school remediation programs or other forms of remediation shall be chosen by the division superintendent to be appropriate to the academic needs of the student. Students who are required to attend such summer school programs or to participate in another form of remediation shall not be charged tuition by the school division.

The requirement for remediation may, however, be satisfied by the student's attendance in a program of prevention, intervention or remediation that has been selected by his parent, in consultation with the division superintendent or his designee, and is either (i) conducted by an accredited private school or (ii) a special program that has been determined to be comparable to the required public school remediation program by the division superintendent. The costs of such private school remediation program or other special remediation program shall be borne by the student's parent.

The Board of Education shall establish standards for full funding of summer remedial programs that shall include, but not be limited to, the minimum number of instructional hours or the equivalent thereof required for full funding and an assessment system designed to evaluate program effectiveness. Based on the number of students attending and the Commonwealth's share of the per pupil instructional costs, state funds shall be provided for the full cost of summer and other remediation programs as set forth in the appropriation act, provided such programs comply with such standards as shall be established by the Board, pursuant to § 22.1-199.2.

D. Local school boards shall also implement the following:

1. Programs in grades K through three that emphasize developmentally appropriate learning to enhance success.

2. Programs based on prevention, intervention, or remediation designed to increase the number of students who earn a high school diploma and to prevent students from dropping out of school. Such programs shall include components that are research-based.

3. Career and technical education programs incorporated into the K through 12 curricula that include:

a. Knowledge of careers and all types of employment opportunities, including, but not limited to, apprenticeships, entrepreneurship and small business ownership, the military, and the teaching profession, and emphasize the advantages of completing school with marketable skills;

b. Career exploration opportunities in the middle school grades;

c. Competency-based career and technical education programs that integrate academic outcomes, career guidance, and job-seeking skills for all secondary students. Programs shall be based upon labor market needs and student interest. Career guidance shall include counseling about available employment opportunities and placement services for students exiting school. Each school board shall develop and implement a plan to ensure compliance with the provisions of this subdivision. Such plan shall be developed with the input of area business and industry representatives and local community colleges and shall be submitted to the Superintendent of Public Instruction in accordance with the timelines established by federal law; and

d. Annual notice on its website to enrolled high school students and their parents of the availability of the postsecondary education and employment data published by the State Council of Higher Education on its website pursuant to § 23-9.2:3.04.

4. Educational objectives in middle and high school that emphasize economic education and financial literacy pursuant to § 22.1-200.03.

5. Early identification of students with disabilities and enrollment of such students in appropriate instructional programs consistent with state and federal law.

6. Early identification of gifted students and enrollment of such students in appropriately differentiated instructional programs.

7. Educational alternatives for students whose needs are not met in programs prescribed elsewhere in these standards. Such students shall be counted in average daily membership (ADM) in accordance with the regulations of the Board of Education.

8. Adult education programs for individuals functioning below the high school completion level. Such programs may be conducted by the school board as the primary agency or through a collaborative arrangement between the school board and other agencies.

9. A plan to make achievements for students who are educationally at risk a divisionwide priority that shall include procedures for measuring the progress of such students.

10. An agreement for postsecondary degree attainment with a community college in the Commonwealth specifying the options for students to complete an associate's degree or a one-year Uniform Certificate of General Studies from a community college concurrent with a high school diploma. Such agreement shall specify the credit available for dual enrollment courses and Advanced Placement courses with qualifying exam scores of three or higher.

11. A plan to notify students and their parents of the availability of dual enrollment and advanced placement classes, the International Baccalaureate Program, and Academic Year Governor's School Programs, the qualifications for enrolling in such classes and programs, and the availability of financial assistance to low-income and needy students to take the advanced placement and International Baccalaureate examinations. This plan shall include notification to students and parents of the agreement with a community college in the Commonwealth to enable students to complete an associate's degree or a one-year Uniform Certificate of General Studies concurrent with a high school diploma.

12. Identification of students with limited English proficiency and enrollment of such students in appropriate instructional programs.

13. Early identification, diagnosis, and assistance for students with reading and mathematics problems and provision of instructional strategies and reading and mathematics practices that benefit the development of reading and mathematics skills for all students.

Local school divisions shall provide reading intervention services to students in kindergarten through grade three who demonstrate deficiencies based on their individual performance on the Standards of Learning reading test or any reading diagnostic test that meets criteria established by the Department of Education. Local school divisions shall report the results of the diagnostic tests to the Department of Education on an annual basis, at a time to be determined by the Superintendent of Public Instruction. Each student who receives early intervention reading services will be assessed again at the end of that school year. The local school division, in its discretion, shall provide such reading intervention services prior to promoting a student from grade three to grade four. Reading intervention services may include the use of: special reading teachers; trained aides; volunteer tutors under the supervision of a certified teacher; computer-based reading tutorial programs; aides to instruct in-class groups while the teacher provides direct instruction to the students who need extra assistance; and extended instructional time in the school day or school year for these students. Funds appropriated for prevention, intervention, and remediation; summer school remediation; at-risk; or early intervention reading may be used to meet the requirements of this subdivision.

Local school divisions shall provide algebra readiness intervention services to students in grades six through nine who are at risk of failing the Algebra I end-of-course test, as demonstrated by their individual performance on any diagnostic test that has been approved by the Department of Education. Local school divisions shall report the results of the diagnostic tests to the Department of Education on an annual basis, at a time to be determined by the Superintendent of Public Instruction. Each student who receives algebra readiness intervention services will be assessed again at the end of that school year. Funds appropriated for prevention, intervention, and remediation; summer school remediation; at-risk; or algebra readiness intervention services may be used to meet the requirements of this subdivision.

14. Incorporation of art, music, and physical education as a part of the instructional program at the elementary school level.

15. A program of physical fitness available to all students with a goal of at least 150 minutes per week on average during the regular school year. Such program may include any combination of (i) physical education classes, (ii) extracurricular athletics, or (iii) other programs and physical activities deemed appropriate by the local school board. Each local school board shall incorporate into its local wellness policy a goal for the implementation of such program during the regular school year.

16. A program of student services for kindergarten through grade 12 that shall be designed to aid students in their educational, social, and career development.

17. The collection and analysis of data and the use of the results to evaluate and make decisions about the instructional program.

E. From such funds as may be appropriated or otherwise received for such purpose, there shall be established within the Department of Education a unit to (i) conduct evaluative studies; (ii) provide the resources and technical assistance to increase the capacity for school divisions to deliver quality instruction; and (iii) assist school divisions in implementing those programs and practices that will enhance pupil academic performance and improve family and community involvement in the public schools. Such unit shall identify and analyze effective instructional programs and practices and professional development initiatives; evaluate the success of programs encouraging parental and family involvement; assess changes in student outcomes prompted by family involvement; and collect and disseminate among school divisions information regarding effective instructional programs and practices, initiatives promoting family and community involvement, and potential funding and support sources. Such unit may also provide resources supporting professional development for administrators and teachers. In providing such information, resources, and other services to school divisions, the unit shall give priority to those divisions demonstrating a less than 70 percent passing rate on the Standards of Learning assessments.

F. Each local school board may enter into agreements for postsecondary credential, certification, or license attainment with community colleges or other public institutions of higher education or educational institutions established pursuant to Title 23 that offer a career and technical education curriculum. Such agreements shall specify (i) the options for students to take courses as part of the career and technical education curriculum that lead to an industry-recognized credential, certification, or license concurrent with a high school diploma and (ii) the credentials, certifications, or licenses available for such courses.

1988, cc. 645, 682; 1990, cc. 797, 820, 839; 1991, cc. 295, 304; 1992, cc. 132, 591; 1994, cc. 618, 790; 1996, cc. 163, 522; 1997, cc. 466, 828, 829; 1998, cc. 103, 602, 627, 800, 816, 902; 1999, cc. 377, 444, 445, 452, 461, 488, 552, 595, 994; 2000, cc. 504, 547, 653, 662, 677, 684, 710, 750, 867; 2001, c. 483; 2002, c. 837; 2003, cc. 690, 697, 714, 861; 2004, cc. 404, 848, 939, 955; 2005, cc. 331, 450; 2007, c. 234; 2008, c. 661; 2009, c. 802; 2012, cc. 794, 845; 2013, cc. 123, 157, 498, 530; 2014, c. 472; 2015, cc. 562, 589.



§ 22.1-253.13:2. Standard 2. Instructional, administrative, and support personnel

A. The Board shall establish requirements for the licensing of teachers, principals, superintendents, and other professional personnel.

B. School boards shall employ licensed instructional personnel qualified in the relevant subject areas.

C. Each school board shall assign licensed instructional personnel in a manner that produces divisionwide ratios of students in average daily membership to full-time equivalent teaching positions, excluding special education teachers, principals, assistant principals, counselors, and librarians, that are not greater than the following ratios: (i) 24 to one in kindergarten with no class being larger than 29 students; if the average daily membership in any kindergarten class exceeds 24 pupils, a full-time teacher's aide shall be assigned to the class; (ii) 24 to one in grades one, two, and three with no class being larger than 30 students; (iii) 25 to one in grades four through six with no class being larger than 35 students; and (iv) 24 to one in English classes in grades six through 12.

Within its regulations governing special education programs, the Board shall seek to set pupil/teacher ratios for pupils with intellectual disability that do not exceed the pupil/teacher ratios for self-contained classes for pupils with specific learning disabilities.

Further, school boards shall assign instructional personnel in a manner that produces schoolwide ratios of students in average daily memberships to full-time equivalent teaching positions of 21 to one in middle schools and high schools. School divisions shall provide all middle and high school teachers with one planning period per day or the equivalent, unencumbered of any teaching or supervisory duties.

D. Each local school board shall employ with state and local basic, special education, gifted, and career and technical education funds a minimum number of licensed, full-time equivalent instructional personnel for each 1,000 students in average daily membership (ADM) as set forth in the appropriation act. Calculations of kindergarten positions shall be based on full-day kindergarten programs. Beginning with the March 31 report of average daily membership, those school divisions offering half-day kindergarten with pupil/teacher ratios that exceed 30 to one shall adjust their average daily membership for kindergarten to reflect 85 percent of the total kindergarten average daily memberships, as provided in the appropriation act.

E. In addition to the positions supported by basic aid and in support of regular school year programs of prevention, intervention, and remediation, state funding, pursuant to the appropriation act, shall be provided to fund certain full-time equivalent instructional positions for each 1,000 students in grades K through 12 who are identified as needing prevention, intervention, and remediation services. State funding for prevention, intervention, and remediation programs provided pursuant to this subsection and the appropriation act may be used to support programs for educationally at-risk students as identified by the local school boards.

To provide algebra readiness intervention services required by § 22.1-253.13:1, school divisions may employ mathematics teacher specialists to provide the required algebra readiness intervention services. School divisions using the Standards of Learning Algebra Readiness Initiative funding in this manner shall only employ instructional personnel licensed by the Board of Education.

F. In addition to the positions supported by basic aid and those in support of regular school year programs of prevention, intervention, and remediation, state funding, pursuant to the appropriation act, shall be provided to support 17 full-time equivalent instructional positions for each 1,000 students identified as having limited English proficiency.

To provide flexibility in the instruction of English language learners who have limited English proficiency and who are at risk of not meeting state accountability standards, school divisions may use state and local funds from the Standards of Quality Prevention, Intervention, and Remediation account to employ additional English language learner teachers to provide instruction to identified limited English proficiency students. Using these funds in this manner is intended to supplement the instructional services provided in this section. School divisions using the SOQ Prevention, Intervention, and Remediation funds in this manner shall employ only instructional personnel licensed by the Board of Education.

G. In addition to the full-time equivalent positions required elsewhere in this section, each local school board shall employ the following reading specialists in elementary schools, one full-time in each elementary school at the discretion of the local school board.

To provide reading intervention services required by § 22.1-253.13:1, school divisions may employ reading specialists to provide the required reading intervention services. School divisions using the Early Reading Intervention Initiative funds in this manner shall employ only instructional personnel licensed by the Board of Education.

H. Each local school board shall employ, at a minimum, the following full-time equivalent positions for any school that reports fall membership, according to the type of school and student enrollment:

1. Principals in elementary schools, one half-time to 299 students, one full-time at 300 students; principals in middle schools, one full-time, to be employed on a 12-month basis; principals in high schools, one full-time, to be employed on a 12-month basis;

2. Assistant principals in elementary schools, one half-time at 600 students, one full-time at 900 students; assistant principals in middle schools, one full-time for each 600 students; assistant principals in high schools, one full-time for each 600 students; and school divisions that employ a sufficient number of assistant principals to meet this staffing requirement may assign assistant principals to schools within the division according to the area of greatest need, regardless of whether such schools are elementary, middle, or secondary;

3. Librarians in elementary schools, one part-time to 299 students, one full-time at 300 students; librarians in middle schools, one-half time to 299 students, one full-time at 300 students, two full-time at 1,000 students; librarians in high schools, one half-time to 299 students, one full-time at 300 students, two full-time at 1,000 students. Local school divisions that employ a sufficient number of librarians to meet this staffing requirement may assign librarians to schools within the division according to the area of greatest need, regardless of whether such schools are elementary, middle, or secondary; and

4. Guidance counselors in elementary schools, one hour per day per 100 students, one full-time at 500 students, one hour per day additional time per 100 students or major fraction thereof; guidance counselors in middle schools, one period per 80 students, one full-time at 400 students, one additional period per 80 students or major fraction thereof; guidance counselors in high schools, one period per 70 students, one full-time at 350 students, one additional period per 70 students or major fraction thereof. Local school divisions that employ a sufficient number of guidance counselors to meet this staffing requirement may assign guidance counselors to schools within the division according to the area of greatest need, regardless of whether such schools are elementary, middle, or secondary.

I. Local school boards shall employ five full-time equivalent positions per 1,000 students in grades kindergarten through five to serve as elementary resource teachers in art, music, and physical education.

J. Local school boards shall employ two full-time equivalent positions per 1,000 students in grades kindergarten through 12, one to provide technology support and one to serve as an instructional technology resource teacher.

To provide flexibility, school divisions may use the state and local funds for instructional technology resource teachers to employ a data coordinator position, an instructional technology resource teacher position, or a data coordinator/instructional resource teacher blended position. The data coordinator position is intended to serve as a resource to principals and classroom teachers in the area of data analysis and interpretation for instructional and school improvement purposes, as well as for overall data management and administration of state assessments. School divisions using these funds in this manner shall employ only instructional personnel licensed by the Board of Education.

K. Local school boards may employ additional positions that exceed these minimal staffing requirements. These additional positions may include, but are not limited to, those funded through the state's incentive and categorical programs as set forth in the appropriation act.

L. A combined school, such as kindergarten through 12, shall meet at all grade levels the staffing requirements for the highest grade level in that school; this requirement shall apply to all staff, except for guidance counselors, and shall be based on the school's total enrollment; guidance counselor staff requirements shall, however, be based on the enrollment at the various school organization levels, i.e., elementary, middle, or high school. The Board of Education may grant waivers from these staffing levels upon request from local school boards seeking to implement experimental or innovative programs that are not consistent with these staffing levels.

M. School boards shall, however, annually, on or before January 1, report to the public the actual pupil/teacher ratios in elementary school classrooms by school for the current school year. Such actual ratios shall include only the teachers who teach the grade and class on a full-time basis and shall exclude resource personnel. School boards shall report pupil/teacher ratios that include resource teachers in the same annual report. Any classes funded through the voluntary kindergarten through third grade class size reduction program shall be identified as such classes. Any classes having waivers to exceed the requirements of this subsection shall also be identified. Schools shall be identified; however, the data shall be compiled in a manner to ensure the confidentiality of all teacher and pupil identities.

N. Students enrolled in a public school on a less than full-time basis shall be counted in ADM in the relevant school division. Students who are either (i) enrolled in a nonpublic school or (ii) receiving home instruction pursuant to § 22.1-254.1, and who are enrolled in public school on a less than full-time basis in any mathematics, science, English, history, social science, career and technical education, fine arts, foreign language, or health education or physical education course shall be counted in the ADM in the relevant school division on a pro rata basis as provided in the appropriation act. Each such course enrollment by such students shall be counted as 0.25 in the ADM; however, no such nonpublic or home school student shall be counted as more than one-half a student for purposes of such pro rata calculation. Such calculation shall not include enrollments of such students in any other public school courses.

O. Each local school board shall provide those support services that are necessary for the efficient and cost-effective operation and maintenance of its public schools.

For the purposes of this title, unless the context otherwise requires, "support services positions" shall include the following:

1. Executive policy and leadership positions, including school board members, superintendents and assistant superintendents;

2. Fiscal and human resources positions, including fiscal and audit operations;

3. Student support positions, including (i) social workers and social work administrative positions; (ii) guidance administrative positions not included in subdivision H 4; (iii) homebound administrative positions supporting instruction; (iv) attendance support positions related to truancy and dropout prevention; and (v) health and behavioral positions, including school nurses and school psychologists;

4. Instructional personnel support, including professional development positions and library and media positions not included in subdivision H 3;

5. Technology professional positions not included in subsection J;

6. Operation and maintenance positions, including facilities; pupil transportation positions; operation and maintenance professional and service positions; and security service, trade, and laborer positions;

7. Technical and clerical positions for fiscal and human resources, student support, instructional personnel support, operation and maintenance, administration, and technology; and

8. School-based clerical personnel in elementary schools; part-time to 299 students, one full-time at 300 students; clerical personnel in middle schools; one full-time and one additional full-time for each 600 students beyond 200 students and one full-time for the library at 750 students; clerical personnel in high schools; one full-time and one additional full-time for each 600 students beyond 200 students and one full-time for the library at 750 students. Local school divisions that employ a sufficient number of school-based clerical personnel to meet this staffing requirement may assign the clerical personnel to schools within the division according to the area of greatest need, regardless of whether such schools are elementary, middle, or secondary.

Pursuant to the appropriation act, support services shall be funded from basic school aid.

School divisions may use the state and local funds for support services to provide additional instructional services.

P. Notwithstanding the provisions of this section, when determining the assignment of instructional and other licensed personnel in subsections C through J, a local school board shall not be required to include full-time students of approved virtual school programs.

1988, cc. 645, 682; 1991, c. 480; 1997, c. 828; 2004, cc. 939, 955; 2005, cc. 331, 450; 2010, cc. 537, 817; 2011, cc. 55, 74; 2012, cc. 476, 507; 2013, cc. 123, 157, 158, 224.



§ 22.1-253.13:3. Standard 3. Accreditation, other standards, assessments, and releases from state regulations

A. The Board of Education shall promulgate regulations establishing standards for accreditation pursuant to the Administrative Process Act (§ 2.2-4000 et seq.), which shall include, but not be limited to, student outcome measures, requirements and guidelines for instructional programs and for the integration of educational technology into such instructional programs, administrative and instructional staffing levels and positions, including staff positions for supporting educational technology, student services, auxiliary education programs such as library and media services, course and credit requirements for graduation from high school, community relations, and the philosophy, goals, and objectives of public education in Virginia.

The Board of Education shall promulgate regulations establishing standards for accreditation of public virtual schools under the authority of the local school board that enroll students full time.

The Board shall review annually the accreditation status of all schools in the Commonwealth. However, the Board may review the accreditation status of a school once every three years if the school has been fully accredited for three consecutive years. Upon such triennial review, the Board shall review the accreditation status of the school for each individual year within that triennial review period. If the Board finds that the school would have been accredited every year of that triennial review period the Board may accredit the school for another three years. The Board shall review the accreditation status of any school that (i) in any individual year within the triennial review period would have failed to achieve full accreditation or (ii) in the previous year has had an adjustment of its boundaries by a school board pursuant to subdivision 4 of § 22.1-79 that affects at least 10 percent of the student population of the school.

Each local school board shall maintain schools that are fully accredited pursuant to the standards for accreditation as prescribed by the Board of Education. Each local school board shall review the accreditation status of all schools in the local school division annually in public session. Within the time specified by the Board of Education, each school board shall submit corrective action plans for any schools within its school division that have been designated as not meeting the standards as approved by the Board.

When the Board of Education has obtained evidence through the school academic review process that the failure of schools within a division to achieve full accreditation status is related to division level failure to implement the Standards of Quality, the Board may require a division level academic review. After the conduct of such review and within the time specified by the Board of Education, each school board shall submit for approval by the Board a corrective action plan, consistent with criteria established by the Board and setting forth specific actions and a schedule designed to ensure that schools within its school division achieve full accreditation status. Such corrective action plans shall be part of the relevant school division's comprehensive plan pursuant to § 22.1-253.13:6.

With such funds as are appropriated or otherwise received for this purpose, the Board shall adopt and implement an academic review process, to be conducted by the Department of Education, to assist schools that are accredited with warning. The Department shall forward a report of each academic review to the relevant local school board, and such school board shall report the results of such academic review and the required annual progress reports in public session. The local school board shall implement any actions identified through the academic review and utilize them for improvement planning.

B. The Superintendent of Public Instruction shall develop and the Board of Education shall approve criteria for determining and recognizing educational performance in the Commonwealth's public school divisions and schools. Such criteria, when approved, shall become an integral part of the accreditation process and shall include student outcome measurements. The Superintendent of Public Instruction shall annually identify to the Board those school divisions and schools that exceed or do not meet the approved criteria. Such identification shall include an analysis of the strengths and weaknesses of public education programs in the various school divisions in Virginia and recommendations to the General Assembly for further enhancing student learning uniformly across the Commonwealth. In recognizing educational performance in the school divisions, the Board shall include consideration of special school division accomplishments, such as numbers of dual enrollments and students in Advanced Placement and International Baccalaureate courses, and participation in academic year Governor's Schools.

The Superintendent of Public Instruction shall assist local school boards in the implementation of action plans for increasing educational performance in those school divisions and schools that are identified as not meeting the approved criteria. The Superintendent of Public Instruction shall monitor the implementation of and report to the Board of Education on the effectiveness of the corrective actions taken to improve the educational performance in such school divisions and schools.

C. With such funds as are available for this purpose, the Board of Education shall prescribe assessment methods to determine the level of achievement of the Standards of Learning objectives by all students. Such assessments shall evaluate knowledge, application of knowledge, critical thinking, and skills related to the Standards of Learning being assessed. The Board shall, with the assistance of independent testing experts, conduct a regular analysis and validation process for these assessments. The Department of Education shall make available to school divisions Standards of Learning assessments typically administered by the middle and high schools by December 1 of the school year in which such assessments are to be administered or when newly developed assessments are available, whichever is later.

The Board shall also provide the option of industry certification and state licensure examinations as a student-selected verified credit.

The Board of Education shall make publicly available such assessments in a timely manner and as soon as practicable following the administration of such tests, so long as the release of such assessments does not compromise test security or deplete the bank of assessment questions necessary to construct subsequent tests, or limit the ability to test students on demand and provide immediate results in the web-based assessment system.

The Board shall include in the student outcome measures that are required by the Standards for Accreditation end-of-course or end-of-grade assessments for various grade levels and classes, including the completion of the alternative assessments implemented by each local school board, in accordance with the Standards of Learning. These assessments shall include end-of-course or end-of-grade tests for English, mathematics, science, and history and social science and may be integrated to include multiple subject areas.

The Standards of Learning assessments administered to students in grades three through eight shall not exceed (a) reading and mathematics in grades three and four; (b) reading, mathematics, and science in grade five; (c) reading and mathematics in grades six and seven; (d) reading, writing, and mathematics in grade eight; (e) science after the student receives instruction in the grade six science, life science, and physical science Standards of Learning and before the student completes grade eight; and (f) Virginia Studies and Civics and Economics once each at the grade levels deemed appropriate by each local school board.

Each school board shall annually certify that it has provided instruction and administered an alternative assessment, consistent with Board guidelines, to students in grades three through eight in each Standards of Learning subject area in which a Standards of Learning assessment was not administered during the school year. Such guidelines shall (1) incorporate options for age-appropriate, authentic performance assessments and portfolios with rubrics and other methodologies designed to ensure that students are making adequate academic progress in the subject area and that the Standards of Learning content is being taught; (2) permit and encourage integrated assessments that include multiple subject areas; and (3) emphasize collaboration between teachers to administer and substantiate the assessments and the professional development of teachers to enable them to make the best use of alternative assessments.

Local school divisions shall provide targeted mathematics remediation and intervention to students in grades six through eight who show computational deficiencies as demonstrated by their individual performance on any diagnostic test or grade-level Standards of Learning mathematics test that measures non-calculator computational skills.

In addition, to assess the educational progress of students, the Board of Education shall (A) develop appropriate assessments, which may include criterion-referenced tests and other assessment instruments that may be used by classroom teachers; (B) select appropriate industry certification and state licensure examinations; and (C) prescribe and provide measures, which may include nationally normed tests to be used to identify students who score in the bottom quartile at selected grade levels. An annual justification that includes evidence that the student meets the participation criteria defined by the Virginia Department of Education shall be provided for each student considered for the Virginia Grade Level Alternative. Each Individual Education Program team shall review such justification and make the final determination as to whether or not the Virginia Grade Level Alternative is appropriate for the student. The superintendent and the school board chairman shall certify to the Board of Education, as a part of certifying compliance with the Standards of Quality, that there is a justification in the Individual Education Program for every student who takes the Virginia Grade Level Alternative. Compliance with this requirement shall be monitored as a part of the special education monitoring process conducted by the Department of Education. The Board shall report to the Governor and General Assembly in its annual reports pursuant to § 22.1-18 any school division that is not in compliance with this requirement.

The Standards of Learning requirements, including all related assessments, shall be waived for any student awarded a scholarship under the Brown v. Board of Education Scholarship Program, pursuant to § 30-231.2, who is enrolled in a preparation program for a high school equivalency examination approved by the Board of Education or in an adult basic education program or an adult secondary education program to obtain the high school diploma or a high school equivalency certificate.

The Department of Education shall develop processes for informing school divisions of changes in the Standards of Learning.

The Board of Education may adopt special provisions related to the administration and use of any Standards of Learning test or tests in a content area as applied to accreditation ratings for any period during which the Standards of Learning content or assessments in that area are being revised and phased in. Prior to statewide administration of such tests, the Board of Education shall provide notice to local school boards regarding such special provisions.

D. The Board of Education may pursue all available civil remedies pursuant to § 22.1-19.1 or administrative action pursuant to § 22.1-292.1 for breaches in test security and unauthorized alteration of test materials or test results.

The Board may initiate or cause to be initiated a review or investigation of any alleged breach in security, unauthorized alteration, or improper administration of tests, including the exclusion of students from testing who are required to be assessed, by local school board employees responsible for the distribution or administration of the tests.

Records and other information furnished to or prepared by the Board during the conduct of a review or investigation may be withheld pursuant to subdivision 11 of § 2.2-3705.3. However, this section shall not prohibit the disclosure of records to (i) a local school board or division superintendent for the purpose of permitting such board or superintendent to consider or to take personnel action with regard to an employee or (ii) any requester, after the conclusion of a review or investigation, in a form that (a) does not reveal the identity of any person making a complaint or supplying information to the Board on a confidential basis and (b) does not compromise the security of any test mandated by the Board. Any local school board or division superintendent receiving such records or other information shall, upon taking personnel action against a relevant employee, place copies of such records or information relating to the specific employee in such person's personnel file.

Notwithstanding any other provision of state law, no test or examination authorized by this section, including the Standards of Learning assessments, shall be released or required to be released as minimum competency tests, if, in the judgment of the Board, such release would breach the security of such test or examination or deplete the bank of questions necessary to construct future secure tests.

E. With such funds as may be appropriated, the Board of Education may provide, through an agreement with vendors having the technical capacity and expertise to provide computerized tests and assessments, and test construction, analysis, and security, for (i) web-based computerized tests and assessments, including computer-adaptive Standards of Learning assessments, for the evaluation of student progress during and after remediation and (ii) the development of a remediation item bank directly related to the Standards of Learning.

F. To assess the educational progress of students as individuals and as groups, each local school board shall require the use of Standards of Learning assessments, alternative assessments, and other relevant data, such as industry certification and state licensure examinations, to evaluate student progress and to determine educational performance. Each local school shall require the administration of appropriate assessments to students, which may include criterion-referenced tests and teacher-made tests and shall include the Standards of Learning assessments, the local school board's alternative assessments, and the National Assessment of Educational Progress state-by-state assessment. Each school board shall analyze and report annually, in compliance with any criteria that may be established by the Board of Education, the results from the Stanford Achievement Test Series, Ninth Edition (Stanford Nine) assessment, if administered, industry certification examinations, and the Standards of Learning Assessments to the public.

The Board of Education shall not require administration of the Stanford Achievement Test Series, Ninth Edition (Stanford Nine) assessment, except as may be selected to facilitate compliance with the requirements for home instruction pursuant to § 22.1-254.1.

The Board shall include requirements for the reporting of the Standards of Learning assessment scores and averages for each year, regardless of accreditation frequency, as part of the Board's requirements relating to the School Performance Report Card. Such scores shall be disaggregated for each school by student subgroups on the Virginia assessment program as appropriate and shall be reported to the public within three months of their receipt. These reports (i) shall be posted on the portion of the Department of Education's website relating to the School Performance Report Card, in a format and in a manner that allows year-to-year comparisons, and (ii) may include the National Assessment of Educational Progress state-by-state assessment.

G. Each local school division superintendent shall regularly review the division's submission of data and reports required by state and federal law and regulations to ensure that all information is accurate and submitted in a timely fashion. The Superintendent of Public Instruction shall provide a list of the required reports and data to division superintendents annually. The status of compliance with this requirement shall be included in the Board of Education's annual report to the Governor and the General Assembly as required by § 22.1-18.

H. Any school board may request the Board of Education for release from state regulations or, on behalf of one or more of its schools, for approval of an Individual School Accreditation Plan for the evaluation of the performance of one or more of its schools as authorized for certain other schools by the Standards of Accreditation pursuant to 8 VAC 20-131-280 C of the Virginia Administrative Code. Waivers of regulatory requirements may be granted by the Board of Education based on submission of a request from the division superintendent and chairman of the local school board. The Board of Education may grant, for a period up to five years, a waiver of regulatory requirements that are not (i) mandated by state or federal law or (ii) designed to promote health or safety. The school board shall provide in its waiver request a description of how the releases from state regulations are designed to increase the quality of instruction and improve the achievement of students in the affected school or schools. The Department of Education shall provide (a) guidance to any local school division that requests releases from state regulations and (b) information about opportunities to form partnerships with other agencies or entities to any local school division in which the school or schools granted releases from state regulations have demonstrated improvement in the quality of instruction and the achievement of students.

The Board of Education may also grant local school boards waivers of specific requirements in § 22.1-253.13:2, based on submission of a request from the division superintendent and chairman of the local school board, permitting the local school board to assign instructional personnel to the schools with the greatest needs, so long as the school division employs a sufficient number of personnel divisionwide to meet the total number required by § 22.1-253.13:2 and all pupil/teacher ratios and class size maximums set forth in subsection C of § 22.1-253.13:2 are met. The school board shall provide in its request a description of how the waivers from specific Standards of Quality staffing standards are designed to increase the quality of instruction and improve the achievement of students in the affected school or schools. The waivers may be renewed in up to five-year increments, or revoked, based on student achievement results in the affected school or schools.

1988, cc. 645, 682; 1990, cc. 820, 839; 1992, c. 591; 1998, cc. 456, 567, 602, 627, 843, 902; 1999, cc. 670, 731, 1015; 2000, cc. 504, 735, 742, 750, 752, 867, 1061; 2001, cc. 651, 731; 2002, cc. 101, 167, 656, 732; 2003, cc. 691, 1004; 2004, cc. 472, 939, 955, 965; 2005, cc. 331, 450, 753, 834; 2006, cc. 25, 38, 95, 117, 131; 2007, c. 234; 2009, c. 825; 2010, c. 76; 2011, cc. 248, 666; 2012, c. 183; 2013, cc. 539, 571, 584, 728; 2014, cc. 84, 585, 622; 2015, cc. 145, 149, 322, 323, 558, 566.



§ 22.1-253.13:4. Standard 4. Student achievement and graduation requirements

A. Each local school board shall award diplomas to all secondary school students, including students who transfer from nonpublic schools or from home instruction, who earn the units of credit prescribed by the Board of Education, pass the prescribed tests, and meet such other requirements as may be prescribed by the local school board and approved by the Board of Education. Provisions shall be made to facilitate the transfer and appropriate grade placement of students from other public secondary schools, from nonpublic schools, or from home instruction as outlined in the standards for accreditation. Course credits earned for online courses taken in the Department of Education's Virtual Virginia program shall transfer to Virginia public schools in accordance with provisions of the standards for accreditation. Further, reasonable accommodation to meet the requirements for diplomas shall be provided for otherwise qualified students with disabilities as needed.

In addition, each local school board may devise, vis-a-vis the award of diplomas to secondary school students, a mechanism for calculating class rankings that takes into consideration whether the student has taken a required class more than one time and has had any prior earned grade for such required class expunged.

Each local school board shall notify the parents of rising eleventh and twelfth grade students of (i) the number and subject area requirements of standard and verified units of credit required for graduation pursuant to the standards for accreditation and (ii) the remaining number and subject area requirements of such units of credit the individual student requires for graduation.

B. Students identified as disabled who complete the requirements of their individualized education programs and meet certain requirements prescribed by the Board pursuant to regulations but do not meet the requirements for any named diploma shall be awarded Applied Studies diplomas by local school boards.

Each local school board shall notify the parent of such students with disabilities who have an individualized education program and who fail to meet the requirements for a standard or advanced studies diploma of the student's right to a free and appropriate education to age 21, inclusive, pursuant to Article 2 (§ 22.1-213 et seq.) of Chapter 13.

C. Students who have completed a prescribed course of study as defined by the local school board shall be awarded certificates of program completion by local school boards if they are not eligible to receive a Board of Education-approved diploma.

Each local school board shall provide notification of the right to a free public education for students who have not reached 20 years of age on or before August 1 of the school year, pursuant to Chapter 1 (§ 22.1-1 et seq.), to the parent of students who fail to graduate or who have failed to achieve the number of verified units of credit required for graduation as provided in the standards for accreditation. If such student who does not graduate or achieve such verified units of credit is a student for whom English is a second language, the local school board shall notify the parent of the student's opportunity for a free public education in accordance with § 22.1-5.

D. In establishing course and credit requirements for a high school diploma, the Board shall:

1. Provide for the selection of integrated learning courses meeting the Standards of Learning and approved by the Board to satisfy graduation credit requirements, which shall include Standards of Learning testing, as necessary.

2. Establish the requirements for a standard and an advanced studies high school diploma, which shall each include at least one credit in fine or performing arts or career and technical education and one credit in United States and Virginia history. The requirements for a standard high school diploma shall, however, include at least two sequential electives chosen from a concentration of courses selected from a variety of options that may be planned to ensure the completion of a focused sequence of elective courses. Such focused sequence of elective courses shall provide a foundation for further education or training or preparation for employment. The advanced studies diploma shall be the recommended diploma for students pursuing baccalaureate study. Both the standard and the advanced studies diploma shall prepare students for post-secondary education and the career readiness required by the Commonwealth's economy.

Beginning with first-time ninth grade students in the 2013-2014 school year, requirements for the standard diploma shall include a requirement to earn a career and technical education credential that has been approved by the Board, except when a career and technical education credential in a particular subject area is not readily available or appropriate or does not adequately measure student competency, in which case the student shall receive satisfactory competency-based instruction in the subject area to satisfy the standard diploma requirements. The career and technical education credential, when required, could include the successful completion of an industry certification, a state licensure examination, a national occupational competency assessment, or the Virginia workplace readiness skills assessment.

Beginning with first-time ninth grade students in the 2016-2017 school year, requirements for the standard and advanced diplomas shall include a requirement to be trained in emergency first aid, cardiopulmonary resuscitation, and the use of automated external defibrillators, including hands-on practice of the skills necessary to perform cardiopulmonary resuscitation.

The Board shall make provision in its regulations for students with disabilities to earn a standard diploma.

3. Provide, in the requirements to earn a standard or advanced studies diploma, the successful completion of one virtual course. The virtual course may be a noncredit-bearing course.

4. Provide, in the requirements for the verified units of credit stipulated for obtaining the standard or advanced studies diploma, that students completing elective classes into which the Standards of Learning for any required course have been integrated may take the relevant Standards of Learning test for the relevant required course and receive, upon achieving a satisfactory score on the specific Standards of Learning assessment, a verified unit of credit for such elective class that shall be deemed to satisfy the Board's requirement for verified credit for the required course.

5. Establish a procedure to facilitate the acceleration of students that allows qualified students, with the recommendation of the division superintendent, without completing the 140-hour class, to obtain credit for such class upon demonstration of mastery of the course content and objectives. Having received credit for the course, the student shall be permitted to sit for the relevant Standards of Learning assessment and, upon receiving a passing score, shall earn a verified credit. Nothing in this section shall preclude relevant school division personnel from enforcing compulsory attendance in public schools.

6. Provide for the award of verified units of credit for passing scores on industry certifications, state licensure examinations, and national occupational competency assessments approved by the Board of Education.

School boards shall report annually to the Board of Education the number of Board-approved industry certifications obtained, state licensure examinations passed, national occupational competency assessments passed, Virginia workplace readiness skills assessments passed, and the number of career and technical education completers who graduated. These numbers shall be reported as separate categories on the School Performance Report Card.

For the purposes of this subdivision, "career and technical education completer" means a student who has met the requirements for a career and technical concentration or specialization and all requirements for high school graduation or an approved alternative education program.

In addition, the Board may:

a. For the purpose of awarding verified units of credit, approve the use of additional or substitute tests for the correlated Standards of Learning assessment, such as academic achievement tests, industry certifications or state licensure examinations; and

b. Permit students completing career and technical education programs designed to enable such students to pass such industry certification examinations or state licensure examinations to be awarded, upon obtaining satisfactory scores on such industry certification or licensure examinations, the appropriate verified units of credit for one or more career and technical education classes into which relevant Standards of Learning for various classes taught at the same level have been integrated. Such industry certification and state licensure examinations may cover relevant Standards of Learning for various required classes and may, at the discretion of the Board, address some Standards of Learning for several required classes.

7. Provide for the waiver of certain graduation requirements (i) upon the Board's initiative or (ii) at the request of a local school board. Such waivers shall be granted only for good cause and shall be considered on a case-by-case basis.

8. Consider all computer science course credits earned by students to be science course credits, mathematics course credits, or career and technical education credits. The Board of Education shall develop guidelines addressing how computer science courses can satisfy graduation requirements.

9. Permit local school divisions to waive the requirement for students to receive 140 clock hours of instruction to earn a standard unit of credit upon providing the Board with satisfactory proof, based on Board guidelines, that the students for whom such requirements are waived have learned the content and skills included in the relevant Standards of Learning.

E. In the exercise of its authority to recognize exemplary performance by providing for diploma seals:

1. The Board shall develop criteria for recognizing exemplary performance in career and technical education programs by students who have completed the requirements for a Board of Education-approved diploma and shall award seals on the diplomas of students meeting such criteria.

2. The Board shall establish criteria for awarding a diploma seal for advanced mathematics and technology for the Board of Education-approved diplomas. The Board shall consider including criteria for (i) technology courses; (ii) technical writing, reading, and oral communication skills; (iii) technology-related training; and (iv) industry, professional, and trade association national certifications.

3. The Board shall establish criteria for awarding a diploma seal for excellence in civics education and understanding of our state and federal constitutions and the democratic model of government for the Board of Education-approved diplomas. The Board shall consider including criteria for (i) successful completion of history, government, and civics courses, including courses that incorporate character education; (ii) voluntary participation in community service or extracurricular activities that includes the types of activities that shall qualify as community service and the number of hours required; and (iii) related requirements as it deems appropriate.

4. The Board shall establish criteria for awarding a diploma seal of biliteracy to any student who demonstrates proficiency in English and at least one other language for the Board of Education-approved diplomas. The Board shall consider criteria including the student's (i) score on a College Board Advanced Placement foreign language examination, (ii) score on an SAT II Subject Test in a foreign language, (iii) proficiency level on an ACTFL Assessment of Performance toward Proficiency in Languages (AAPPL) measure or another nationally or internationally recognized language proficiency test, or (iv) cumulative grade point average in a sequence of foreign language courses approved by the Board.

F. The Board shall establish, by regulation, requirements for the award of a general achievement adult high school diploma for those persons who are not subject to the compulsory school attendance requirements of § 22.1-254 and have (i) achieved a passing score on a high school equivalency examination approved by the Board of Education; (ii) successfully completed an education and training program designated by the Board of Education; (iii) earned a Board of Education-approved career and technical education credential such as the successful completion of an industry certification, a state licensure examination, a national occupational competency assessment, or the Virginia workplace readiness skills assessment; and (iv) satisfied other requirements as may be established by the Board for the award of such diploma.

G. (Effective until July 1, 2016) To ensure the uniform assessment of high school graduation rates, the Board shall collect, analyze, and report high school graduation and dropout data using a formula prescribed by the Board.

The Board may promulgate such regulations as may be necessary and appropriate for the collection, analysis, and reporting of such data.

G. (Effective July 1, 2016) To ensure the uniform assessment of high school graduation rates, the Board shall collect, analyze, report, and make available to the public high school graduation and dropout data using a formula prescribed by the Board.

H. (Effective July 1, 2016) The Board shall also collect, analyze, report, and make available to the public high school graduation and dropout data using a formula that excludes any student who fails to graduate because such student is in the custody of the Department of Corrections, the Department of Juvenile Justice, or local law enforcement. For the purposes of the Standards of Accreditation, the Board shall use the graduation rate required by this subsection.

I. (Effective July 1, 2016) The Board may promulgate such regulations as may be necessary and appropriate for the collection, analysis, and reporting of such data required by subsections G and H.

1988, cc. 645, 682; 1990, cc. 820, 839; 1993, c. 661; 1994, cc. 618, 790; 1997, cc. 828, 835; 1998, cc. 72, 602, 627; 2001, cc. 483, 500; 2003, c. 688; 2004, cc. 509, 939, 955; 2005, c. 345; 2006, c. 584; 2007, cc. 34, 56, 234, 351, 859, 919; 2008, c. 351; 2009, c. 490; 2010, cc. 80, 89, 162, 163, 313; 2011, c. 209; 2012, cc. 454, 642; 2013, cc. 498, 530; 2014, cc. 84, 590; 2015, cc. 329, 564, 565, 591, 701, 702, 705.



§ 22.1-253.13:5. Standard 5. Quality of classroom instruction and educational leadership

A. Each member of the Board of Education shall participate in high-quality professional development programs on personnel, curriculum and current issues in education as part of his service on the Board.

B. Consistent with the finding that leadership is essential for the advancement of public education in the Commonwealth, teacher, principal, and superintendent evaluations shall be consistent with the performance standards included in the Guidelines for Uniform Performance Standards and Evaluation Criteria for Teachers, Principals, and Superintendents. Evaluations shall include student academic progress as a significant component and an overall summative rating. Teacher evaluations shall include regular observation and evidence that instruction is aligned with the school's curriculum. Evaluations shall include identification of areas of individual strengths and weaknesses and recommendations for appropriate professional activities.

C. The Board of Education shall provide guidance on high-quality professional development for (i) teachers, principals, supervisors, division superintendents, and other school staff; (ii) principals, supervisors, and division superintendents in the evaluation and documentation of teacher and principal performance based on student academic progress and the skills and knowledge of such instructional or administrative personnel; (iii) school board members on personnel, curriculum and current issues in education; and (iv) programs in Braille for teachers of the blind and visually impaired, in cooperation with the Virginia Department for the Blind and Vision Impaired.

The Board shall also provide technical assistance on high-quality professional development to local school boards designed to ensure that all instructional personnel are proficient in the use of educational technology consistent with its comprehensive plan for educational technology.

D. Each local school board shall require (i) its members to participate annually in high-quality professional development activities at the state, local, or national levels on governance, including, but not limited to, personnel policies and practices; the evaluation of personnel, curriculum, and instruction; use of data in planning and decision making; and current issues in education as part of their service on the local board and (ii) the division superintendent to participate annually in high-quality professional development activities at the local, state, or national levels, including the Standards of Quality, Board of Education regulations, and the Guidelines for Uniform Performance Standards and Evaluation Criteria for Teachers, Principals, and Superintendents.

E. Each local school board shall provide a program of high-quality professional development (i) in the use and documentation of performance standards and evaluation criteria based on student academic progress and skills for teachers, principals, and superintendents to clarify roles and performance expectations and to facilitate the successful implementation of instructional programs that promote student achievement at the school and classroom levels; (ii) as part of the license renewal process, to assist teachers and principals in acquiring the skills needed to work with gifted students, students with disabilities, and students who have been identified as having limited English proficiency and to increase student achievement and expand the knowledge and skills students require to meet the standards for academic performance set by the Board of Education; (iii) in educational technology for all instructional personnel which is designed to facilitate integration of computer skills and related technology into the curricula; and (iv) for principals and supervisors designed to increase proficiency in instructional leadership and management, including training in the evaluation and documentation of teacher and principal performance based on student academic progress and the skills and knowledge of such instructional or administrative personnel.

In addition, each local school board shall also provide teachers and principals with high-quality professional development programs each year in (a) instructional content; (b) the preparation of tests and other assessment measures; (c) methods for assessing the progress of individual students, including Standards of Learning assessment materials or other criterion-referenced tests that match locally developed objectives; (d) instruction and remediation techniques in English, mathematics, science, and history and social science; (e) interpreting test data for instructional purposes; (f) technology applications to implement the Standards of Learning; and (g) effective classroom management.

F. Schools and school divisions shall include as an integral component of their comprehensive plans required by § 22.1-253.13:6, high-quality professional development programs that support the recruitment, employment, and retention of qualified teachers and principals. Each school board shall require all instructional personnel to participate each year in these professional development programs.

G. Each local school board shall annually review its professional development program for quality, effectiveness, participation by instructional personnel, and relevancy to the instructional needs of teachers and the academic achievement needs of the students in the school division.

1988, cc. 645, 682; 1990, cc. 820, 839; 1992, c. 132; 1997, c. 827; 1998, cc. 826, 852; 1999, cc. 830, 1030, 1037; 2000, c. 867; 2004, cc. 939, 955; 2005, cc. 331, 450; 2007, c. 234; 2013, cc. 588, 650.



§ 22.1-253.13:6. Standard 6. Planning and public involvement

A. The Board of Education shall adopt a statewide comprehensive, unified, long-range plan based on data collection, analysis, and evaluation. Such plan shall be developed with statewide participation. The Board shall review the plan biennially and adopt any necessary revisions. The Board shall post the plan on the Department of Education's website if practicable, and, in any case, shall make a hard copy of such plan available for public inspection and copying.

This plan shall include the objectives of public education in Virginia, including strategies for first improving student achievement, particularly the achievement of educationally at-risk students, then maintaining high levels of student achievement; an assessment of the extent to which these objectives are being achieved; a forecast of enrollment changes; and an assessment of the needs of public education in the Commonwealth. In the annual report required by § 22.1-18, the Board shall include an analysis of the extent to which these Standards of Quality have been achieved and the objectives of the statewide comprehensive plan have been met. The Board shall also develop, consistent with, or as a part of, its comprehensive plan, a detailed comprehensive, long-range plan to integrate educational technology into the Standards of Learning and the curricula of the public schools in Virginia, including career and technical education programs. The Board shall review and approve the comprehensive plan for educational technology and may require the revision of such plan as it deems necessary.

B. Each local school board shall adopt a divisionwide comprehensive, unified, long-range plan based on data collection, an analysis of the data, and how the data will be utilized to improve classroom instruction and student achievement. The plan shall be developed with staff and community involvement and shall include, or be consistent with, all other divisionwide plans required by state and federal laws and regulations. Each local school board shall review the plan biennially and adopt any necessary revisions. Prior to the adoption of any divisionwide comprehensive plan or revisions thereto, each local school board shall post such plan or revisions on the division's Internet website if practicable, and, in any case, shall make a hard copy of the plan or revisions available for public inspection and copying and shall conduct at least one public hearing to solicit public comment on the divisionwide plan or revisions.

The divisionwide comprehensive plan shall include, but shall not be limited to, (i) the objectives of the school division, including strategies for first improving student achievement, particularly the achievement of educationally at-risk students, then maintaining high levels of student achievement; (ii) an assessment of the extent to which these objectives are being achieved; (iii) a forecast of enrollment changes; (iv) a plan for projecting and managing enrollment changes including consideration of the consolidation of schools to provide for a more comprehensive and effective delivery of instructional services to students and economies in school operations; (v) an evaluation of the appropriateness of establishing regional programs and services in cooperation with neighboring school divisions; (vi) a plan for implementing such regional programs and services when appropriate; (vii) a technology plan designed to integrate educational technology into the instructional programs of the school division, including the school division's career and technical education programs, consistent with, or as a part of, the comprehensive technology plan for Virginia adopted by the Board of Education; (viii) an assessment of the needs of the school division and evidence of community participation, including parental participation, in the development of the plan; (ix) any corrective action plan required pursuant to § 22.1-253.13:3; and (x) a plan for parent and family involvement to include building successful school and parent partnerships that shall be developed with staff and community involvement, including participation by parents.

A report shall be presented by each school board to the public by November 1 of each odd-numbered year on the extent to which the objectives of the divisionwide comprehensive plan have been met during the previous two school years.

C. Each public school shall also prepare a comprehensive, unified, long-range plan, which the relevant school board shall consider in the development of its divisionwide comprehensive plan.

D. The Board of Education shall, in a timely manner, make available to local school boards information about where current Virginia school laws, Board regulations and revisions, and copies of relevant Opinions of the Attorney General of Virginia may be located online.

1988, cc. 645, 682; 1990, cc. 820, 839; 1992, c. 591; 1998, c. 106; 2000, c. 867; 2001, c. 484; 2004, cc. 939, 955, 965; 2005, cc. 331, 450; 2007, c. 234.



§ 22.1-253.13:7. Standard 7. School board policies

A. Each local school board shall develop policies and procedures to address complaints of sexual abuse of a student by a teacher or other school board employee.

B. Each local school board shall maintain and follow up-to-date policies. All school board policies shall be reviewed at least every five years and revised as needed.

C. Each local school board shall ensure that policies are developed giving consideration to the views of teachers, parents, and other concerned citizens and addressing the following:

1. A system of two-way communication between employees and the local school board and its administrative staff whereby matters of concern can be discussed in an orderly and constructive manner;

2. The selection and evaluation of all instructional materials purchased by the school division, with clear procedures for handling challenged controversial materials;

3. The standards of student conduct and attendance and enforcement procedures designed to provide that public education be conducted in an atmosphere free of disruption and threat to persons or property and supportive of individual rights;

4. School-community communications and community involvement;

5. Guidelines to encourage parents to provide instructional assistance to their children in the home, which may include voluntary training for the parents of children in grades K through three;

6. Information about procedures for addressing concerns with the school division and recourse available to parents pursuant to § 22.1-87;

7. A cooperatively developed procedure for personnel evaluation appropriate to tasks performed by those being evaluated; and

8. Grievances, dismissals, etc., of teachers, and the implementation procedure prescribed by the General Assembly and the Board of Education, as provided in Article 3 (§ 22.1-306 et seq.) of Chapter 15, and the maintenance of copies of such procedures.

D. A current copy of all school division policies and regulations approved by the local school board, including the Student Conduct Policy, shall be posted on the division's website and shall be available to employees and to the public. School boards shall ensure that printed copies of such policies and regulations are available as needed to citizens who do not have online access.

E. An annual announcement shall be made in each division at the beginning of the school year and, for parents of students enrolling later in the academic year, at the time of enrollment, advising the public that the policies are available in such places.

1988, cc. 645, 682, 754; 1990, c. 291; 1992, c. 591; 2004, cc. 939, 955; 2007, c. 234; 2008, cc. 474, 827; 2013, c. 301.



§ 22.1-253.13:8. Compliance

The Standards of Quality prescribed in this chapter shall be the only standards of quality required by Article VIII, Section 2 of the Constitution of Virginia.

Each local school board shall provide, as a minimum, the programs and services, as provided in the Standards of Quality prescribed above, with state and local funds as apportioned by the General Assembly in the appropriation act and to the extent funding is provided by the General Assembly.

Each local school board shall report its compliance with the Standards of Quality to the Board of Education annually. The report of compliance shall be submitted to the Board of Education by the chairman of the local school board and the division superintendent.

Noncompliance with the Standards of Quality shall be included in the Board of Education's annual report to the Governor and the General Assembly as required by § 22.1-18.

As required by § 22.1-18, the Board of Education shall submit to the Governor and the General Assembly a report on the condition and needs of public education in the Commonwealth and shall identify any school divisions and the specific schools therein that have failed to establish and maintain schools meeting the existing prescribed Standards of Quality.

The Board of Education shall have authority to seek school division compliance with the foregoing Standards of Quality. When the Board of Education determines that a school division has failed or refused, and continues to fail or refuse, to comply with any such Standard, the Board may petition the circuit court having jurisdiction in the school division to mandate or otherwise enforce compliance with such standard, including the development or implementation of any required corrective action plan that a local school board has failed or refused to develop or implement in a timely manner.

1988, cc. 645, 682; 1990, cc. 820, 839; 2004, cc. 939, 955, 965; 2005, cc. 331, 450.



§ 22.1-253.13:9. Virginia Index of Performance incentive program

A. Schools and local school divisions shall be recognized by the Board of Education in accordance with guidelines it shall establish for the Virginia Index of Performance (VIP) incentive program. The VIP incentive program shall be designed to recognize and reward fully accredited schools and school divisions that make significant progress toward achieving advanced proficiency levels in reading, mathematics, science, and history and social science, and on other indicators of school and student performance that are aligned with the Commonwealth's goals for public education. Such recognition may include:

1. Public announcements recognizing individual schools and divisions;

2. Tangible rewards;

3. Waivers of certain board regulations;

4. Exemptions from certain reporting requirements; or

5. Other commendations deemed appropriate to recognize high achievement.

In addition to Board recognition, local school boards shall adopt policies to recognize individual schools through public announcements or media releases as well as other appropriate recognition.

In order to encourage school divisions to promote student achievement in science, technology, engineering, and mathematics, the Board of Education shall take into account in its guidelines a school division's increase in enrollments and elective course offerings in these areas.

B. A school that maintains a passing rate on Virginia assessment program tests or additional tests approved by the Board of 95 percent or above in each of the four core academic areas for two consecutive years may, upon application to the Department of Education, receive a waiver from accreditation. A school receiving such a waiver shall be fully accredited for a three-year period. However, such school shall continue to annually submit documentation in compliance with the pre-accreditation eligibility requirements.

C. Schools may be eligible to receive the Governor's Award for Outstanding Achievement. This award will be given to schools rated fully accredited that significantly increase the achievement of students within student subgroups in accordance with guidelines prescribed by the Board of Education.

D. In its guidelines for calculating an award under the Virginia Index of Performance incentive program pursuant to this section, the Department of Education shall take into account the number of high school students who earn the one-year Uniform Certificate of General Studies or an associate's degree from a community college in the Commonwealth concurrent with a high school diploma.

2010, cc. 38, 103; 2011, cc. 119, 145; 2012, c. 794; 2015, c. 566.



§ 22.1-253.13:10. Standards of Learning Innovation Committee

The Secretary of Education, upon receiving recommendations for appointments from the Virginia Parent Teacher Association, Virginia Education Association, Virginia School Boards Association, Virginia Association of Secondary School Principals, Virginia Association of Elementary School Principals, Virginia Association of School Superintendents, Virginia State Reading Association, Virginia School Counselor Association, and Virginia Association for Supervision and Curriculum Development, shall establish and appoint members from each of the specified groups to the Standards of Learning Innovation Committee (Committee). The Committee shall also include (i) four members of the Virginia House of Delegates, appointed by the Speaker of the House of Delegates; (ii) two members of the Virginia Senate, appointed by the Senate Committee on Rules on the recommendation of the Chair of the Senate Committee on Education and Health; at least one (iii) parent of a currently enrolled public school student, (iv) public elementary school teacher, (v) public secondary school teacher, (vi) public secondary school guidance counselor, (vii) school board member, (viii) public school principal, (ix) division superintendent, (x) curriculum and instruction specialist, (xi) higher education faculty member, (xii) business representative, and such other stakeholders as the Secretary deems appropriate. Members of the Committee should reflect geographic diversity and rural and urban school systems as far as practicable. The Superintendent of Public Instruction, the President of the Board of Education or his designee, and the Secretary of Education or his designee shall serve ex officio. All other members shall be appointed for terms of two years. The Committee, under the direction of the Secretary, shall periodically make recommendations to the Board of Education and the General Assembly on (a) the Standards of Learning assessments, (b) authentic individual student growth measures, (c) alignment between the Standards of Learning and assessments and the School Performance Report Card, and (d) ideas on innovative teaching in the classroom.

2014, cc. 585, 622.



§ 22.1-254. Compulsory attendance required; excuses and waivers; alternative education program attendance; exemptions from article

A. Except as otherwise provided in this article, every parent, guardian, or other person in the Commonwealth having control or charge of any child who will have reached the fifth birthday on or before September 30 of any school year and who has not passed the eighteenth birthday shall, during the period of each year the public schools are in session and for the same number of days and hours per day as the public schools, send such child to a public school or to a private, denominational, or parochial school or have such child taught by a tutor or teacher of qualifications prescribed by the Board of Education and approved by the division superintendent, or provide for home instruction of such child as described in § 22.1-254.1.

As prescribed in the regulations of the Board of Education, the requirements of this section may also be satisfied by sending a child to an alternative program of study or work/study offered by a public, private, denominational, or parochial school or by a public or private degree-granting institution of higher education. Further, in the case of any five-year-old child who is subject to the provisions of this subsection, the requirements of this section may be alternatively satisfied by sending the child to any public educational pre-kindergarten program, including a Head Start program, or in a private, denominational, or parochial educational pre-kindergarten program.

Instruction in the home of a child or children by the parent, guardian, or other person having control or charge of such child or children shall not be classified or defined as a private, denominational or parochial school.

The requirements of this section shall apply to (i) any child in the custody of the Department of Juvenile Justice or the Department of Corrections who has not passed his eighteenth birthday and (ii) any child whom the division superintendent has required to take a special program of prevention, intervention, or remediation as provided in subsection C of § 22.1-253.13:1 and in § 22.1-254.01. The requirements of this section shall not apply to (a) any person 16 through 18 years of age who is housed in an adult correctional facility when such person is actively pursuing the achievement of a passing score on a high school equivalency examination approved by the Board of Education but is not enrolled in an individual student alternative education plan pursuant to subsection E, and (b) any child who has obtained a high school diploma or its equivalent, a certificate of completion, or has achieved a passing score on a high school equivalency examination approved by the Board of Education, or who has otherwise complied with compulsory school attendance requirements as set forth in this article.

B. A school board shall excuse from attendance at school:

1. Any pupil who, together with his parents, by reason of bona fide religious training or belief is conscientiously opposed to attendance at school. For purposes of this subdivision, "bona fide religious training or belief" does not include essentially political, sociological or philosophical views or a merely personal moral code; and

2. On the recommendation of the juvenile and domestic relations district court of the county or city in which the pupil resides and for such period of time as the court deems appropriate, any pupil who, together with his parents, is opposed to attendance at a school by reason of concern for such pupil's health, as verified by competent medical evidence, or by reason of such pupil's reasonable apprehension for personal safety when such concern or apprehension in that pupil's specific case is determined by the court, upon consideration of the recommendation of the principal and division superintendent, to be justified.

C. Each local school board shall develop policies for excusing students who are absent by reason of observance of a religious holiday. Such policies shall ensure that a student shall not be deprived of any award or of eligibility or opportunity to compete for any award, or of the right to take an alternate test or examination, for any which he missed by reason of such absence, if the absence is verified in a manner acceptable to the school board.

D. A school board may excuse from attendance at school:

1. On recommendation of the principal and the division superintendent and with the written consent of the parent or guardian, any pupil who the school board determines, in accordance with regulations of the Board of Education, cannot benefit from education at such school; or

2. On recommendation of the juvenile and domestic relations district court of the county or city in which the pupil resides, any pupil who, in the judgment of such court, cannot benefit from education at such school.

E. Local school boards may allow the requirements of subsection A to be met under the following conditions:

For a student who is at least 16 years of age, there shall be a meeting of the student, the student's parents, and the principal or his designee of the school in which the student is enrolled in which an individual student alternative education plan shall be developed in conformity with guidelines prescribed by the Board, which plan must include:

a. Career guidance counseling;

b. Mandatory enrollment and attendance in a preparatory program for passing a high school equivalency examination approved by the Board of Education or other alternative education program approved by the local school board with attendance requirements that provide for reporting of student attendance by the chief administrator of such preparatory program or approved alternative education program to such principal or his designee;

c. Mandatory enrollment in a program to earn a Board of Education-approved career and technical education credential, such as the successful completion of an industry certification, a state licensure examination, a national occupational competency assessment, or the Virginia workplace readiness skills assessment;

d. Successful completion of the course in economics and personal finance required to earn a Board of Education-approved high school diploma;

e. Counseling on the economic impact of failing to complete high school; and

f. Procedures for reenrollment to comply with the requirements of subsection A.

A student for whom an individual student alternative education plan has been granted pursuant to this subsection and who fails to comply with the conditions of such plan shall be in violation of the compulsory school attendance law, and the division superintendent or attendance officer of the school division in which such student was last enrolled shall seek immediate compliance with the compulsory school attendance law as set forth in this article.

Students enrolled with an individual student alternative education plan shall be counted in the average daily membership of the school division.

F. A school board may, in accordance with the procedures set forth in Article 3 (§ 22.1-276.01 et seq.) of Chapter 14 and upon a finding that a school-age child has been (i) charged with an offense relating to the Commonwealth's laws, or with a violation of school board policies, on weapons, alcohol or drugs, or intentional injury to another person; (ii) found guilty or not innocent of a crime that resulted in or could have resulted in injury to others, or of an offense that is required to be disclosed to the superintendent of the school division pursuant to subsection G of § 16.1-260; (iii) suspended pursuant to § 22.1-277.05; or (iv) expelled from school attendance pursuant to § 22.1-277.06 or 22.1-277.07 or subsection B of § 22.1-277, require the child to attend an alternative education program as provided in § 22.1-209.1:2 or 22.1-277.2:1.

G. Whenever a court orders any pupil into an alternative education program, including a program preparing students for a high school equivalency examination approved by the Board of Education, offered in the public schools, the local school board of the school division in which the program is offered shall determine the appropriate alternative education placement of the pupil, regardless of whether the pupil attends the public schools it supervises or resides within its school division.

The juvenile and domestic relations district court of the county or city in which a pupil resides or in which charges are pending against a pupil, or any court in which charges are pending against a pupil, may require the pupil who has been charged with (i) a crime that resulted in or could have resulted in injury to others, (ii) a violation of Article 1 (§ 18.2-77 et seq.) of Chapter 5 of Title 18.2, or (iii) any offense related to possession or distribution of any Schedule I, II, or III controlled substances to attend an alternative education program, including, but not limited to, night school, adult education, or any other education program designed to offer instruction to students for whom the regular program of instruction may be inappropriate.

This subsection shall not be construed to limit the authority of school boards to expel, suspend, or exclude students, as provided in §§ 22.1-277.04, 22.1-277.05, 22.1-277.06, 22.1-277.07, and 22.1-277.2. As used in this subsection, the term "charged" means that a petition or warrant has been filed or is pending against a pupil.

H. Within one calendar month of the opening of school, each school board shall send to the parents or guardian of each student enrolled in the division a copy of the compulsory school attendance law and the enforcement procedures and policies established by the school board.

I. The provisions of this article shall not apply to:

1. Children suffering from contagious or infectious diseases while suffering from such diseases;

2. Children whose immunizations against communicable diseases have not been completed as provided in § 22.1-271.2;

3. Children under 10 years of age who live more than two miles from a public school unless public transportation is provided within one mile of the place where such children live;

4. Children between the ages of 10 and 17, inclusive, who live more than 2.5 miles from a public school unless public transportation is provided within 1.5 miles of the place where such children live; and

5. Children excused pursuant to subsections B and D.

Further, any child who will not have reached his sixth birthday on or before September 30 of each school year whose parent or guardian notifies the appropriate school board that he does not wish the child to attend school until the following year because the child, in the opinion of the parent or guardian, is not mentally, physically, or emotionally prepared to attend school, may delay the child's attendance for one year.

The distances specified in subdivisions 3 and 4 of this subsection shall be measured or determined from the child's residence to the entrance to the school grounds or to the school bus stop nearest the entrance to the residence of such children by the nearest practical routes which are usable for walking or riding. Disease shall be established by the certificate of a reputable practicing physician in accordance with regulations adopted by the Board of Education.

Code 1950, § 22-275.1; 1952, c. 279; 1959, Ex. Sess., c. 72; 1968, c. 178; 1974, c. 199; 1976, cc. 681, 713; 1978, c. 518; 1980, c. 559; 1984, c. 436; 1989, c. 515; 1990, c. 797; 1991, c. 295; 1993, c. 903; 1996, cc. 163, 916, 964; 1997, c. 828; 1999, cc. 488, 552; 2000, c. 184; 2001, cc. 688, 820; 2003, c. 119; 2004, c. 251; 2006, c. 335; 2010, c. 605; 2012, cc. 454, 642; 2014, c. 84.



§ 22.1-254.01. Certain students required to attend summer school or after-school sessions

The division superintendent may seek immediate compliance with the compulsory school attendance law as set forth in § 22.1-254 after a reasonable effort to seek the student's attendance in the summer school program or after-school session has failed, including direct notification of the parents of such student of the attendance requirement and failure of the parents to secure the student's attendance, when:

1. A student is required to take a special program of prevention, intervention, or remediation in a public summer school program or to participate in another form of remediation as provided in subsection C of § 22.1-253.13:1 and in accordance with clause (ii) of subsection A of § 22.1-254; and

2. The division superintendent determines that remediation of the student's poor academic performance, passage of the Standards of Learning Assessment in grades three through eight, or promotion is related directly to the student's attendance in the summer school program or participation in another form of remediation.

1996, c. 163; 1997, cc. 466, 828; 1998, cc. 602, 627, 902; 1999, cc. 488, 552; 2006, cc. 41, 834.



§ 22.1-254.02. Students transferring from a public school

When a student transfers from a school division, such school division to the extent practicable, shall obtain written or electronic documentation of such transfer, in order to make an informed status classification of such student in an information management system prescribed by the Board of Education.

2008, c. 422.



§ 22.1-254.1. Declaration of policy; requirements for home instruction of children

A. When the requirements of this section have been satisfied, instruction of children by their parents is an acceptable alternative form of education under the policy of the Commonwealth of Virginia. Any parent of any child who will have reached the fifth birthday on or before September 30 of any school year and who has not passed the eighteenth birthday may elect to provide home instruction in lieu of school attendance if he (i) holds a high school diploma; or (ii) is a teacher of qualifications prescribed by the Board of Education; or (iii) provides a program of study or curriculum which may be delivered through a correspondence course or distance learning program or in any other manner; or (iv) provides evidence that he is able to provide an adequate education for the child.

B. Any parent who elects to provide home instruction in lieu of school attendance shall annually notify the division superintendent in August of his intention to so instruct the child and provide a description of the curriculum, limited to a list of subjects to be studied during the coming year, and evidence of having met one of the criteria for providing home instruction as required by subsection A. Effective July 1, 2000, parents electing to provide home instruction shall provide such annual notice no later than August 15. Any parent who moves into a school division or begins home instruction after the school year has begun shall notify the division superintendent of his intention to provide home instruction as soon as practicable and shall thereafter comply with the requirements of this section within 30 days of such notice. The division superintendent shall notify the Superintendent of Public Instruction of the number of students in the school division receiving home instruction.

C. The parent who elects to provide home instruction shall provide the division superintendent by August 1 following the school year in which the child has received home instruction with either (i) evidence that the child has attained a composite score in or above the fourth stanine on any nationally normed standardized achievement test, or an equivalent score on the ACT, SAT, or PSAT test or (ii) an evaluation or assessment which the division superintendent determines to indicate that the child is achieving an adequate level of educational growth and progress, including but not limited to: (a) an evaluation letter from a person licensed to teach in any state, or a person with a master's degree or higher in an academic discipline, having knowledge of the child's academic progress, stating that the child is achieving an adequate level of educational growth and progress; or (b) a report card or transcript from a community college or college, college distance learning program, or home-education correspondence school.

In the event that evidence of progress as required in this subsection is not provided by the parent, the home instruction program for that child may be placed on probation for one year. Parents shall file with the division superintendent evidence of their ability to provide an adequate education for their child in compliance with subsection A and a remediation plan for the probationary year which indicates their program is designed to address any educational deficiency. Upon acceptance of such evidence and plan by the division superintendent, the home instruction may continue for one probationary year. If the remediation plan and evidence are not accepted or the required evidence of progress is not provided by August 1 following the probationary year, home instruction shall cease and the parent shall make other arrangements for the education of the child which comply with § 22.1-254. The requirements of subsection C shall not apply to children who are under the age of six as of September 30 of the school year.

D. Nothing in this section shall prohibit a pupil and his parents from obtaining an excuse from school attendance by reason of bona fide religious training or belief pursuant to subdivision B 1 of § 22.1-254.

E. Any party aggrieved by a decision of the division superintendent may appeal his decision within 30 days to an independent hearing officer. The independent hearing officer shall be chosen from the list maintained by the Executive Secretary of the Supreme Court for hearing appeals of the placements of children with disabilities. The costs of the hearing shall be apportioned among the parties by the hearing officer in a manner consistent with his findings.

F. School boards shall implement a plan to notify students receiving home instruction pursuant to this section and their parents of the availability of Advanced Placement (AP) and Preliminary SAT (PSAT) examinations and the availability of financial assistance to low-income and needy students to take these examinations. School boards shall implement a plan to make these examinations available to students receiving home instruction.

G. No division superintendent or local school board shall disclose to the Department of Education or any other person or entity outside of the local school division information that is provided by a parent or student to satisfy the requirements of this section or subdivision B 1 of § 22.1-254. Nothing in this subsection shall prohibit a division superintendent from notifying the Superintendent of Public Instruction of the number of students in the school division receiving home instruction as required by subsection B.

1984, c. 436; 1986, c. 215; 1991, c. 306; 1992, c. 131; 1993, c. 992; 1994, c. 854; 1998, c. 435; 1999, cc. 488, 552; 2005, c. 377; 2006, cc. 562, 567, 911, 932; 2008, cc. 364, 553; 2012, cc. 547, 587; 2015, cc. 567, 590, 592.



§ 22.1-254.2. Testing for high school equivalency; eligibility; guidelines

A. The Board of Education shall establish a program of testing for high school equivalency through which a person may pass a high school equivalency examination approved by the Board of Education through which persons may earn a high school equivalency certificate or may earn a diploma as provided in subsection F of § 22.1-253.13:4. The following persons may participate in the testing program:

1. Persons who are at least 18 years of age and not enrolled in public school or not otherwise meeting the school attendance requirements set forth in § 22.1-254;

2. Persons 16 years of age or older who have been instructed by their parents in their home pursuant to § 22.1-254.1 and who have completed such home school instruction;

3. Persons who have been excused from school attendance pursuant to subsections B and D of § 22.1-254;

4. Persons for whom an individual student alternative education plan has been granted pursuant to subsection E of § 22.1-254;

5. Persons 16 through 18 years of age who are housed in adult correctional facilities and who are actively pursuing a passing score on a high school equivalency examination approved by the Board of Education but who are not enrolled in an individual student alternative education plan pursuant to subsection E of § 22.1-254;

6. Persons 16 years of age or older who have been expelled from school pursuant to §§ 22.1-277.06 through 22.1-277.08; and

7. Persons required by court order to participate in the testing program.

Under no circumstances shall persons under the age of 16 be eligible for the testing program.

B. From such funds as may be appropriated for this purpose, local school boards shall implement programs of preparation and testing for high school equivalency consistent with guidelines to be developed by the Board of Education. Such guidelines shall include a provision that allows preparatory and testing programs to be offered jointly by two or more school boards.

1989, c. 225; 1997, c. 458; 1999, cc. 488, 552; 2003, c. 688; 2004, cc. 251, 939, 955; 2006, c. 335; 2010, c. 605; 2014, c. 84.



§ 22.1-255. Nonresident children

Any person who has residing with him for a period of sixty days or more any child within the ages prescribed in § 22.1-254 whose parents or guardians reside in another state or the District of Columbia shall be subject to the provisions of § 22.1-254 and shall pay or cause to be paid any tuition charges for such child that may be required pursuant to § 22.1-5 or shall return such child to the home of his parents or legal guardians.

Code 1950, § 22-220; 1958, c. 628; 1968, c. 178; 1976, cc. 681, 713; 1978, c. 140; 1980, c. 559.



§ 22.1-256. Repealed

Repealed by Acts 1999, cc. 488 and 552.



§ 22.1-258. Appointment of attendance officers; notification when pupil fails to report to school

Every school board shall have power to appoint one or more attendance officers, who shall be charged with the enforcement of the provisions of this article. Where no attendance officer is appointed by the school board, the division superintendent or his designee shall act as attendance officer.

Whenever any pupil fails to report to school on a regularly scheduled school day and no indication has been received by school personnel that the pupil's parent is aware of and supports the pupil's absence, a reasonable effort to notify by telephone the parent to obtain an explanation for the pupil's absence shall be made by either the school principal or his designee, the attendance officer, other school personnel, or volunteers organized by the school administration for this purpose. Any such volunteers shall not be liable for any civil damages for any acts or omissions resulting from making such reasonable efforts to notify parents and obtain such explanation when such acts or omissions are taken in good faith, unless such acts or omissions were the result of gross negligence or willful misconduct. This subsection shall not be construed to limit, withdraw, or overturn any defense or immunity already existing in statutory or common law or to affect any claim occurring prior to the effective date of this law. School divisions are encouraged to use noninstructional personnel for this notice.

Whenever any pupil fails to report to school for a total of five scheduled school days for the school year and no indication has been received by school personnel that the pupil's parent is aware of and supports the pupil's absence, and a reasonable effort to notify the parent has failed, the school principal or his designee or the attendance officer shall make a reasonable effort to ensure that direct contact is made with the parent, either in person or through telephone conversation, to obtain an explanation for the pupil's absence and to explain to the parent the consequences of continued nonattendance. The school principal or his designee or the attendance officer, the pupil, and the pupil's parent shall jointly develop a plan to resolve the pupil's nonattendance. Such plan shall include documentation of the reasons for the pupil's nonattendance.

If the pupil is absent an additional day after direct contact with the pupil's parent and the attendance officer has received no indication that the pupil's parent is aware of and supports the pupil's absence, either the school principal or his designee or the attendance officer shall schedule a conference within 10 school days with the pupil, his parent, and school personnel, which conference may include other community service providers, to resolve issues related to the pupil's nonattendance. The conference shall be held no later than 15 school days after the sixth absence. Upon the next absence by such pupil without indication to the attendance officer that the pupil's parent is aware of and supports the pupil's absence, the school principal or his designee shall notify the attendance officer or the division superintendent or his designee, as the case may be, who shall enforce the provisions of this article by either or both of the following: (i) filing a complaint with the juvenile and domestic relations court alleging the pupil is a child in need of supervision as defined in § 16.1-228 or (ii) instituting proceedings against the parent pursuant to § 18.2-371 or § 22.1-262. In filing a complaint against the student, the attendance officer shall provide written documentation of the efforts to comply with the provisions of this section. In the event that both parents have been awarded joint physical custody pursuant to § 20-124.2 and the school has received notice of such order, both parents shall be notified at the last known addresses of the parents.

Nothing in this section shall be construed to limit in any way the authority of any attendance officer or division superintendent to seek immediate compliance with the compulsory school attendance law as set forth in this article.

Attendance officers, other school personnel or volunteers organized by the school administration for this purpose shall be immune from any civil or criminal liability in connection with the notice to parents of a pupil's absence or failure to give such notice as required by this section.

Code 1950, § 22-275.16; 1959, Ex. Sess., c. 72; 1980, c. 559; 1985, c. 482; 1990, c. 797; 1991, c. 295; 1996, cc. 891, 916, 964; 1998, c. 620; 1999, c. 526; 2010, c. 597.



§ 22.1-259. Teachers to keep daily attendance records

Every teacher in every school in the Commonwealth shall keep an accurate daily record of attendance of all children in accordance with regulations prescribed by the Board of Education. Such record shall, at all times, be open to any officer authorized to enforce the provisions of this article who may inspect or copy the same and shall be admissible in evidence in any prosecution for a violation of this article as prima facie evidence of the facts stated therein.

Code 1950, §§ 22-209, 22-275.15; 1959, Ex. Sess., c. 72; 1964, c. 119; 1968, c. 178; 1980, c. 559.



§ 22.1-260. (Effective until August 1, 2015) Reports of children enrolled and not enrolled; nonattendance; social security numbers required

A. Within 10 days after the opening of the school, each public school principal shall report to the division superintendent:

1. The name, age and grade of each student enrolled in the school, and the name and address of the student's parent or guardian; and

2. To the best of the principal's information, the name of each child subject to the provisions of this article who is not enrolled in school, with the name and address of the child's parent or guardian.

B. At the end of each school year, each public school principal shall report to the division superintendent the number of students by grade level for whom a conference was scheduled as required by § 22.1-258. The division superintendent shall compile such grade level information for the division and provide such information to the Superintendent of Public Instruction annually.

C. For the purposes of this section, each student shall present a federal social security number within 90 days of his enrollment. The Board of Education shall, after consulting with the Social Security Administration, promulgate guidelines for determining which students are eligible to obtain social security numbers. In any case in which a student is ineligible, pursuant to these guidelines, to obtain a social security number or the parent is unwilling to present such number, the superintendent or his designee may assign another identifying number to the student or waive this requirement.

Code 1950, §§ 22-275.8, 22-275.9; 1959, Ex. Sess., c. 72; 1980, c. 559; 1987, c. 374; 1988, c. 163; 1999, c. 526; 2003, c. 637.



§ 22.1-260. (Effective August 1, 2015) Reports of children enrolled and not enrolled; nonattendance

A. Within 10 days after the opening of the school, each public school principal shall report to the division superintendent:

1. The name, age and grade of each student enrolled in the school, and the name and address of the student's parent or guardian; and

2. To the best of the principal's information, the name of each child subject to the provisions of this article who is not enrolled in school, with the name and address of the child's parent or guardian.

B. At the end of each school year, each public school principal shall report to the division superintendent the number of students by grade level for whom a conference was scheduled as required by § 22.1-258. The division superintendent shall compile such grade level information for the division and provide such information to the Superintendent of Public Instruction annually.

C. For the purposes of this section, each student shall present a federal social security number within 90 days of his enrollment. The Board of Education shall, after consulting with the Social Security Administration, promulgate guidelines for determining which students are eligible to obtain social security numbers. In any case in which a student is ineligible, pursuant to these guidelines, to obtain a social security number or the parent is unwilling to present such number, the superintendent or his designee may assign another identifying number to the student or waive this requirement.

Code 1950, §§ 22-275.8, 22-275.9; 1959, Ex. Sess., c. 72; 1980, c. 559; 1987, c. 374; 1988, c. 163; 1999, c. 526; 2003, c. 637.



§ 22.1-261. Attendance officer to make list of children not enrolled; duties of attendance officer

The attendance officer or the division superintendent or his designee shall check the reports submitted pursuant to subsection A of § 22.1-260 with reports from the State Registrar of Vital Records and Health Statistics. From these reports and from any other reliable source the attendance officer or the division superintendent or his designee shall, within five days after receiving all reports submitted pursuant to subsection A of § 22.1-260, make a list of the names of children who are not enrolled in any school and who are not exempt from school attendance. It shall be the duty of the attendance officer, on behalf of the local school board, to investigate all cases of nonenrollment and, when no valid reason is found therefor, to notify the parent, guardian or other person having control of the child to require the attendance of such child at the school within three days from the date of such notice.

Code 1950, § 22-275.10; 1959, Ex. Sess., c. 72; 1980, c. 559; 1996, cc. 891, 964; 1999, c. 526; 2010, cc. 386, 597, 629.



§ 22.1-262. Complaint to court when parent fails to comply with law

A list of persons notified pursuant to § 22.1-261 shall be sent by the attendance officer to the appropriate school principal. If the parent (i) fails to comply with the provisions of § 22.1-261 within the time specified in the notice; or (ii) fails to comply with the provisions of § 22.1-254; or (iii) refuses to participate in the development of the plan to resolve the student's nonattendance or in the conference provided for in § 22.1-258, it shall be the duty of the attendance officer, with the knowledge and approval of the division superintendent, to make complaint against the pupil's parent in the name of the Commonwealth before the juvenile and domestic relations district court. If proceedings are instituted against the parent for failure to comply with the provisions of § 22.1-258, the attendance officer is to provide documentation to the court regarding the school division's compliance with § 22.1-258. In addition thereto, such child may be proceeded against as a child in need of services or a child in need of supervision as provided in Chapter 11 (§ 16.1-226 et seq.) of Title 16.1.

Code 1950, § 22-275.11; 1959, Ex. Sess., c. 72; 1976, c. 98; 1980, c. 559; 1990, c. 797; 1991, c. 295; 1996, cc. 891, 964; 1999, c. 526.



§ 22.1-263. Violation constitutes misdemeanor

Any person violating the provisions of either § 22.1-254, except for clause (ii) of subsection A, §§ 22.1-255, 22.1-258, 22.1-267, or the parental responsibility provisions relating to compulsory school attendance included in § 22.1-279.3, shall be guilty of a Class 3 misdemeanor. Upon a finding that a person knowingly and willfully violated any provision of § 22.1-254, except for clause (ii) of subsection A, or any provision of §§ 22.1-255, 22.1-258, or § 22.1-267 and that such person has been convicted previously of a violation of any provision of § 22.1-254, except for clause (ii) of subsection A, or any provision of §§ 22.1-255, 22.1-258 or § 22.1-267, such person shall be guilty of a Class 2 misdemeanor.

Code 1950, § 22-275.5; 1959, Ex. Sess., c. 72; 1976, c. 283; 1980, c. 559; 1990, c. 797; 1991, c. 295; 1996, cc. 891, 964; 1999, cc. 488, 526, 552; 2004, c. 573.



§ 22.1-264. Misdemeanor to make false statements as to age

Any person who makes a false statement concerning the age of a child between the ages set forth in § 22.1-254 for the purpose of evading the provisions of this article shall be guilty of a Class 4 misdemeanor.

Code 1950, § 22-275.18; 1959, Ex. Sess., c. 72; 1968, c. 178; 1976, cc. 283, 681, 713; 1980, c. 559.



§ 22.1-264.1. Misdemeanor to make false statements as to school division or attendance zone residency; penalty

Any person who knowingly makes a false statement concerning the residency of a child, as determined by § 22.1-3, in a particular school division or school attendance zone, for the purposes of (i) avoiding the tuition charges authorized by § 22.1-5 or (ii) enrollment in a school outside the attendance zone in which the student resides, shall be guilty of a Class 4 misdemeanor and shall be liable to the school division in which the child was enrolled as a result of such false statements for tuition charges, pursuant to § 22.1-5, for the time the student was enrolled in such school division.

2005, c. 178; 2006, c. 143.



§ 22.1-265. Inducing children to absent themselves

Any person who induces or attempts to induce any child to be absent unlawfully from school or who knowingly employs or harbors, while school is in session, any child absent unlawfully shall be guilty of a Class 3 misdemeanor and may be subject to the penalties provided by subdivision 5 a of subsection B of § 16.1-278.5 or § 18.2-371. Upon a finding that a person knowingly and willfully violated the provisions of this section and that such person has been convicted previously of a violation of this section, such person shall be guilty of a Class 2 misdemeanor.

Code 1950, § 22-275.19; 1959, Ex. Sess., c. 72; 1976, c. 283; 1980, c. 559; 1990, c. 797; 1991, cc. 295, 534; 1996, cc. 891, 916, 964.



§ 22.1-266. Law-enforcement officers and truant children

A. Notwithstanding the provisions of § 16.1-246, any law-enforcement officer as defined in § 9.1-101 or any attendance officer may pick up any child who (i) is reported to be truant from a public school by a school principal or division superintendent or (ii) the law-enforcement officer or attendance officer reasonably determines to be a public school student and by reason of the child's age and circumstances is either truant from public school or has been expelled from school and has been required to attend an alternative education program pursuant to § 22.1-254 or § 22.1-277.2:1, and may deliver such child to the appropriate public school, alternative education program, or truancy center and personnel thereof without charging the parent or guardian of such child with a violation of any provision of law.

B. Any such law-enforcement officer or attendance officer shall not be liable for any civil damages for any acts or omissions resulting from picking up or delivering a public school child as provided in subsection A when such acts or omissions are within the scope of the employment of such law-enforcement officer or attendance officer and are taken in good faith, unless such acts or omissions were the result of gross negligence or willful misconduct. This subsection shall not be construed to limit, withdraw or overturn any defense or immunity already existing in statutory or common law or to affect any claim occurring prior to the effective date of this law.

C. For the purposes of this section, "truancy center" means a facility or site operated by a school division, sometimes jointly with the local law-enforcement agency, and designated for receiving children who have been retrieved by a law-enforcement officer or attendance officer for truancy from school.

Code 1950, § 22-275.11:1; 1976, c. 692; 1978, c. 215; 1980, c. 559; 1999, cc. 395, 1023; 2001, cc. 688, 820.



§ 22.1-267. Proceedings against habitually absent child

Any child permitted by any parent, guardian, or other person having control thereof to be habitually absent from school contrary to the provisions of this article may be proceeded against as a child in need of supervision as provided in Chapter 11 (§ 16.1-226 et seq.) of Title 16.1.

Code 1950, § 22-275.20; 1959, Ex. Sess., c. 72; 1976, c. 98; 1980, c. 559; 1990, c. 797; 1991, c. 295 .



§ 22.1-268. Duty of attorneys for the Commonwealth to prosecute cases arising under article; jurisdiction of offenses

It shall be the duty of the attorneys for the Commonwealth of the several counties and cities to prosecute all cases arising under this article. Juvenile and domestic relations district courts shall have exclusive original jurisdiction for the trial of such cases.

Code 1950, § 22-275.21; 1959, Ex. Sess., c. 72; 1980, c. 559.



§ 22.1-269. Board to enforce

The Board of Education shall have the authority and it shall be its duty to see that the provisions of this article are properly enforced throughout the Commonwealth.

Code 1950, § 22-275.23; 1959, Ex. Sess., c. 72; 1968, c. 178; 1980, c. 559.



§ 22.1-269.1. Alternative attendance programs

A. The Board of Education shall promulgate regulations for the voluntary participation of school divisions in programs to allow each school-age child to receive educational services at another public school, either in the division in which the child resides or in another division, as selected by the child's parent or guardian. Each public school in a school division participating in an alternative attendance program shall be eligible to participate in an alternative attendance program unless exceptional circumstances, as defined by the Board of Education, render the participation of the school contrary to public interest.

B. The Board's regulations shall be promulgated under the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) and shall include, but shall not be limited to, provisions which address the following: the required acknowledgement by a local school of its decision to participate in an alternative attendance program, including school board resolutions for intradistrict programs and agreements between divisions participating in interdistrict programs; the equitable allocation of places to accommodate students when there are insufficient places to serve such students; transportation and school bus scheduling needs within the local school divisions; school enrollment capacity, class size, pupil-teacher ratios, and staffing levels for related instructional, administrative, and supervisory personnel as required by the Standards of Quality and the Standards for Accrediting Public Schools; the adequacy of school resources to accommodate an increase in student enrollment, grade level designations, and course offerings; the enrollment of students whose education is subject to an individualized education plan (I.E.P.) as required under P.L. 94-142 as amended; the preservation of the uniqueness of schools established for particular educational purposes; the fiscal impact of accommodating parental preference on local school divisions; in the case of interdistrict attendance programs, the establishment of tuition charges authorized by § 22.1-5; and the need to maintain racial balance in the public schools. The regulations shall also establish the value of educational services, based on consideration of per pupil expenditures and state aid in the affected school. Any local school board which has been ordered by a state or federal court to achieve racial balance in its public schools shall maintain such racial balance when accommodating preference in the assignment of children to a school.

C. From such funds as may be appropriated, the Board shall provide for the independent evaluation of this alternative attendance program and shall submit the evaluation to the Governor, the Senate, and the House of Delegates by January 1 of each year.

1993, c. 947 .



§ 22.1-270. Preschool physical examinations

A. No pupil shall be admitted for the first time to any public kindergarten or elementary school in a school division unless such pupil shall furnish, prior to admission, (i) a report from a qualified licensed physician, or a licensed nurse practitioner or licensed physician assistant acting under the supervision of a licensed physician, of a comprehensive physical examination of a scope prescribed by the State Health Commissioner performed within the 12 months prior to the date such pupil first enters such public kindergarten or elementary school or (ii) records establishing that such pupil furnished such report upon prior admission to another school or school division and providing the information contained in such report.

If the pupil is a homeless child or youth as defined in § 22.1-3, and for that reason cannot furnish the report or records required by (i) or (ii) of this subsection, and the person seeking to enroll the pupil furnishes to the school division an affidavit so stating and also indicating that, to the best of his knowledge, such pupil is in good health and free from any communicable or contagious disease, the school division shall immediately refer the student to the local school division liaison, as described in the federal McKinney-Vento Homeless Education Assistance Improvements Act of 2001, as amended (42 U.S.C. § 11431 et seq.) (the Act), who shall, as soon as practicable, assist in obtaining the necessary physical examination by the county or city health department or other clinic or physician's office and shall immediately admit the pupil to school, as required by such Act.

B. The physician, or licensed nurse practitioner or licensed physician assistant acting under the supervision of a licensed physician, making a report of a physical examination required by this section shall, at the end of such report, summarize the abnormal physical findings, if any, and shall specifically state what, if any, conditions are found that would identify the child as handicapped.

C. Such physical examination report shall be placed in the child's health record at the school and shall be made available for review by any employee or official of the State Department of Health or any local health department at the request of such employee or official.

D. Such physical examination shall not be required of any child whose parent shall object on religious grounds and who shows no visual evidence of sickness, provided that such parent shall state in writing that, to the best of his knowledge, such child is in good health and free from any communicable or contagious disease.

E. The health departments of all of the counties and cities of the Commonwealth shall conduct such physical examinations for medically indigent children without charge upon request and may provide such examinations to others on such uniform basis as such departments may establish.

F. Parents of entering students shall complete a health information form which shall be distributed by the local school divisions. Such forms shall be developed and provided jointly by the Department of Education and Department of Health, or developed and provided by the school division and approved by the Superintendent of Public Instruction. Such forms shall be returnable within 15 days of receipt unless reasonable extensions have been granted by the superintendent or his designee. Upon failure of the parent to complete such form within the extended time, the superintendent may send to the parent written notice of the date he intends to exclude the child from school; however, no child who is a homeless child or youth as defined in subdivision A 6 of § 22.1-3 shall be excluded from school for such failure to complete such form.

Code 1950, § 22-220.1; 1972, c. 761; 1973, c. 300; 1974, c. 160; 1979, cc. 120, 260; 1980, c. 559; 1982, c. 510; 1983, c. 195; 1985, c. 334; 2000, cc. 209, 617, 646; 2001, c. 261; 2004, cc. 500, 967.



§ 22.1-271. Repealed

Repealed by Acts 1982, c. 510.



§ 22.1-271.1. Definitions

For the purpose of § 22.1-271.2:

"Admit" or "admission" means the official enrollment or reenrollment for attendance at any grade level, whether full-time or part-time, of any student by any school.

"Admitting official" means the school principal or his designated representative if a public school; if a nonpublic school or child-care center, the principal, headmaster or director of the school or center.

"Documentary proof" means written certification that a student has been immunized, such certificate to be on a form provided by the State Department of Health and signed by the licensed immunizing physician or an employee of the immunizing local health department.

"Student" means any person who seeks admission to a school, or for whom admission to a school is sought by a parent or guardian, and who will not have attained the age of 20 years by the start of the school term for which admission is sought.

"Immunized" or "immunization" means initial immunization and any boosters or reimmunizations required by § 32.1-46.

"School" means (i) any public school from kindergarten through grade 12 operated under the authority of any locality within the Commonwealth, (ii) any private or religious school that offers instruction at any level or grade from kindergarten through grade twelve, and (iii) any private or religious nursery school or preschool, or any private or religious child-care center required to be licensed by the Commonwealth.

1982, c. 510; 1983, c. 433; 2005, c. 928.



§ 22.1-271.2. Immunization requirements

A. No student shall be admitted by a school unless at the time of admission the student or his parent submits documentary proof of immunization to the admitting official of the school or unless the student is exempted from immunization pursuant to subsection C or is a homeless child or youth as defined in subdivision A 6 of § 22.1-3. If a student does not have documentary proof of immunization, the school shall notify the student or his parent (i) that it has no documentary proof of immunization for the student; (ii) that it may not admit the student without proof unless the student is exempted pursuant to subsection C, including any homeless child or youth as defined in subdivision A 6 of § 22.1-3; (iii) that the student may be immunized and receive certification by a licensed physician, licensed nurse practitioner, registered nurse or an employee of a local health department; and (iv) how to contact the local health department to learn where and when it performs these services. Neither this Commonwealth nor any school or admitting official shall be liable in damages to any person for complying with this section.

Any physician, nurse practitioner, registered nurse or local health department employee performing immunizations shall provide to any person who has been immunized or to his parent, upon request, documentary proof of immunizations conforming with the requirements of this section.

B. Any student whose immunizations are incomplete may be admitted conditionally if that student provides documentary proof at the time of enrollment of having received at least one dose of the required immunizations accompanied by a schedule for completion of the required doses within 90 calendar days. If the student requires more than two doses of hepatitis B vaccine, the conditional enrollment period shall be 180 calendar days.

The immunization record of each student admitted conditionally shall be reviewed periodically until the required immunizations have been received.

Any student admitted conditionally and who fails to comply with his schedule for completion of the required immunizations shall be excluded from school until his immunizations are resumed.

C. No certificate of immunization shall be required for the admission to school of any student if (i) the student or his parent submits an affidavit to the admitting official stating that the administration of immunizing agents conflicts with the student's religious tenets or practices; or (ii) the school has written certification from a licensed physician, licensed nurse practitioner, or local health department that one or more of the required immunizations may be detrimental to the student's health, indicating the specific nature and probable duration of the medical condition or circumstance that contraindicates immunization.

However, if a student is a homeless child or youth as defined in subdivision A 6 of § 22.1-3 and (a) does not have documentary proof of necessary immunizations or has incomplete immunizations and (b) is not exempted from immunization pursuant to clauses (i) or (ii) of this subsection, the school division shall immediately admit such student and shall immediately refer the student to the local school division liaison, as described in the federal McKinney-Vento Homeless Education Assistance Improvements Act of 2001, as amended (42 U.S.C. § 11431 et seq.)(the Act), who shall assist in obtaining the documentary proof of, or completing, immunization and other services required by such Act.

D. The admitting official of a school shall exclude from the school any student for whom he does not have documentary proof of immunization or notice of exemption pursuant to subsection C, including notice that such student is a homeless child or youth as defined in subdivision A 6 of § 22.1-3.

E. Every school shall record each student's immunizations on the school immunization record. The school immunization record shall be a standardized form provided by the State Department of Health, which shall be a part of the mandatory permanent student record. Such record shall be open to inspection by officials of the State Department of Health and the local health departments.

The school immunization record shall be transferred by the school whenever the school transfers any student's permanent academic or scholastic records.

Within 30 calendar days after the beginning of each school year or entrance of a student, each admitting official shall file a report with the local health department. The report shall be filed on forms prepared by the State Department of Health and shall state the number of students admitted to school with documentary proof of immunization, the number of students who have been admitted with a medical or religious exemption and the number of students who have been conditionally admitted, including those students who are homeless children or youths as defined in subdivision A 6 of § 22.1-3.

F. The requirement for Haemophilus Influenzae Type b immunization as provided in § 32.1-46 shall not apply to any child admitted to any grade level, kindergarten through grade 12.

G. The Board of Health shall promulgate rules and regulations for the implementation of this section in congruence with rules and regulations of the Board of Health promulgated under § 32.1-46 and in cooperation with the Board of Education.

1982, c. 510; 1983, c. 433; 1988, c. 216; 1989, c. 382; 2000, c. 476; 2004, c. 500; 2011, c. 125; 2012, c. 181.



§ 22.1-271.3. Guidelines for school attendance for children infected with human immunodeficiency virus; school personnel training required; notification of school personnel in certain cases

A. The Board of Education, in cooperation with the Board of Health, shall develop, and revise as necessary, model guidelines for school attendance for children infected with human immunodeficiency virus. The first such guidelines shall be completed by December 1, 1989. The Board shall distribute copies of these guidelines to each division superintendent and every school board member in the Commonwealth immediately following completion.

B. Each school board shall, by July 1, 1990, adopt guidelines for school attendance for children with human immunodeficiency virus. Such guidelines shall be consistent with the model guidelines for such school attendance developed by the Board of Education.

C. Every school board shall ensure that all school personnel having direct contact with students receive appropriate training in the etiology, prevention, transmission modes, and effects of blood-borne pathogens, specifically, hepatitis B and human immunodeficiency viruses or any other infections that are the subject of regulations promulgated by the Safety and Health Codes Board of the Virginia Occupational Safety and Health Program within the Department of Labor and Industry.

D. Upon notification by a school employee who believes he has been involved in a possible exposure-prone incident which may have exposed the employee to the blood or body fluids of a student, the division superintendent shall contact the local health director who, upon immediate investigation of the incident, shall determine if a potentially harmful exposure has occurred and make recommendations, based upon all information available to him, regarding how the employee can reduce any risks from such exposure. The division superintendent shall share these recommendations with the school employee. Except as permitted by § 32.1-45.1, the division superintendent and the school employee shall not divulge any information provided by the local health director regarding such student. The information provided by the local health director shall be subject to any applicable confidentiality requirements set forth in Chapter 2 (§ 32.1-35 et seq.) of Title 32.1.

1989, c. 613; 1997, c. 685; 2003, c. 1.



§ 22.1-271.4. Health requirements for home-instructed, exempted, and excused children

In addition to compliance with the requirements of subsection B, D, or I of § 22.1-254 or § 22.1-254.1, any parent, guardian or other person having control or charge of a child being home instructed, exempted or excused from school attendance shall comply with the immunization requirements provided in § 32.1-46 in the same manner and to the same extent as if the child has been enrolled in and is attending school.

Upon request by the division superintendent, the parent shall submit to such division superintendent documentary proof of immunization in compliance with § 32.1-46.

No proof of immunization shall be required of any child upon submission of (i) an affidavit to the division superintendent stating that the administration of immunizing agents conflicts with the parent's or guardian's religious tenets or practices or (ii) a written certification from a licensed physician, licensed nurse practitioner, or local health department that one or more of the required immunizations may be detrimental to the child's health, indicating the specific nature of the medical condition or circumstance that contraindicates immunization.

1993, c. 659; 1999, cc. 488, 552; 2010, c. 605; 2011, c. 125.



§ 22.1-271.5. Guidelines and policies and procedures on concussions in student-athletes

A. The Board of Education shall develop and distribute to each local school division guidelines on policies to inform and educate coaches, student-athletes, and their parents or guardians of the nature and risk of concussions, criteria for removal from and return to play, risks of not reporting the injury and continuing to play, and the effects of concussions on student-athletes' academic performance.

B. Each local school division shall develop policies and procedures regarding the identification and handling of suspected concussions in student-athletes. Such policies shall require:

1. In order to participate in any extracurricular physical activity, each student-athlete and the student-athlete's parent or guardian shall review, on an annual basis, information on concussions provided by the local school division. After having reviewed materials describing the short- and long-term health effects of concussions, each student-athlete and the student-athlete's parent or guardian shall sign a statement acknowledging receipt of such information, in a manner approved by the Board of Education; and

2. A student-athlete suspected by that student-athlete's coach, athletic trainer, or team physician of sustaining a concussion or brain injury in a practice or game shall be removed from the activity at that time. A student-athlete who has been removed from play, evaluated, and suspected to have a concussion or brain injury shall not return to play that same day nor until (i) evaluated by an appropriate licensed health care provider as determined by the Board of Education and (ii) in receipt of written clearance to return to play from such licensed health care provider.

The licensed health care provider evaluating student-athletes suspected of having a concussion or brain injury may be a volunteer.

C. Each non-interscholastic youth sports program utilizing public school property shall either (i) establish policies and procedures regarding the identification and handling of suspected concussions in student-athletes, consistent with either the local school division's policies and procedures developed in compliance with this section or the Board's Guidelines for Policies on Concussions in Student-Athletes, or (ii) follow the local school division's policies and procedures as set forth in subsection B. In addition, local school divisions may provide the guidelines to organizations sponsoring athletic activity for student-athletes on school property. Local school divisions shall not be required to enforce compliance with such policies.

D. As used in this section, "non-interscholastic youth sports program" means a program organized for recreational athletic competition or recreational athletic instruction for youth.

2010, c. 483; 2014, cc. 746, 760.



§ 22.1-271.6. School division policies and procedures on concussions in student-athletes

The Board of Education shall amend its guidelines for school division policies and procedures on concussions in student-athletes to include a "Return to Learn Protocol" with the following requirements:

1. School personnel shall be alert to cognitive and academic issues that may be experienced by a student-athlete who has suffered a concussion or other head injury, including (i) difficulty with concentration, organization, and long-term and short-term memory; (ii) sensitivity to bright lights and sounds; and (iii) short-term problems with speech and language, reasoning, planning, and problem solving; and

2. School personnel shall accommodate the gradual return to full participation in academic activities by a student-athlete who has suffered a concussion or other head injury as appropriate, based on the recommendation of the student-athlete's licensed health care provider as to the appropriate amount of time that such student-athlete needs to be away from the classroom.

2014, c. 349.



§ 22.1-272. Contagious and infectious diseases

Persons suffering with contagious or infectious disease shall be excluded from the public schools while in that condition.

Code 1950, § 22-249; 1968, c. 445; 1970, c. 526; 1973, c. 491; 1974, c. 160; 1977, c. 220; 1979, c. 262; 1980, c. 559.



§ 22.1-272.1. Responsibility to contact parent of student at imminent risk of suicide; notice to be given to social services if parental abuse or neglect; Board of Education, in cooperation with the Department of Behavioral Health and Developmental Services and the Department of Health, to develop guidelines for parental contact

A. Any person licensed as administrative or instructional personnel by the Board of Education and employed by a local school board who, in the scope of his employment, has reason to believe, as a result of direct communication from a student, that such student is at imminent risk of suicide, shall, as soon as practicable, contact at least one of such student's parents to ask whether such parent is aware of the student's mental state and whether the parent wishes to obtain or has already obtained counseling for such student. Such contact shall be made in accordance with the provisions of the guidelines required by subsection C.

B. If the student has indicated that the reason for being at imminent risk of suicide relates to parental abuse or neglect, this contact shall not be made with the parent. Instead, the person shall, as soon as practicable, notify the local department of social services of the county or city wherein the child resides or wherein the abuse or neglect is believed to have occurred or the state Department of Social Services' toll-free child abuse and neglect hotline, as required by § 63.2-1509. When giving this notice to the local or state department, the person shall stress the need to take immediate action to protect the child from harm.

C. The Board of Education, in cooperation with the Department of Behavioral Health and Developmental Services and the Department of Health, shall develop guidelines for making the contact required by subsection A. These guidelines shall include, but need not be limited to, (i) criteria to assess the suicide risks of students, (ii) characteristics to identify potentially suicidal students, (iii) appropriate responses to students expressing suicidal intentions, (iv) available and appropriate community services for students expressing suicidal intentions, (v) suicide prevention strategies which may be implemented by local schools for students expressing suicidal intentions, (vi) criteria for notification of and discussions with parents of students expressing suicidal intentions, (vii) criteria for as-soon-as-practicable contact with the parents, (viii) appropriate sensitivity to religious beliefs, and (ix) legal requirements and criteria for notification of public service agencies, including, but not limited to, the local or state social services and mental health agencies. These guidelines may include case studies and problem-solving exercises and may be designed as materials for in-service training programs for licensed administrative and instructional personnel.

1999, c. 425; 2009, cc. 813, 840.



§ 22.1-273. Sight and hearing of pupil to be tested

The Superintendent of Public Instruction shall prepare or cause to be prepared, with the advice and approval of the State Health Commissioner, suitable test cards, blanks, record books, and other appliances for testing the sight and hearing of the pupils in the public schools and necessary instructions for the use thereof. The State Department of Education shall furnish the same free of expense to all schools in a school division upon request of the school board of such division accompanied by a resolution of the school board directing the use of such test cards, blanks, record books and other appliances in the schools of the school division.

Within the time periods and at the grades provided in regulations promulgated by the Board of Education, the principal of each such school shall cause the sight and hearing of the relevant pupils in the school to be tested, unless such students are pupils admitted for the first time to a public kindergarten or elementary school who have been so tested as part of the comprehensive physical examination required by § 22.1-270 or the parents or guardians of such students object on religious grounds and the students show no obvious evidence of any defect or disease of the eyes or ears. The principal shall keep a record of such examinations in accordance with instructions furnished. Whenever a pupil is found to have any defect of vision or hearing or a disease of the eyes or ears, the principal shall forthwith notify the parent or guardian, in writing, of such defect or disease. Copies of the report shall be preserved for the use of the Superintendent of Public Instruction as he may require.

Code 1950, § 22-248; 1980, c. 559; 1981, c. 142; 1995, c. 246.



§ 22.1-273.1. Annual screening for scoliosis

Within the time periods specified in regulations promulgated by the Board of Education, each school board shall provide parent educational information or implement a program of regular screening for scoliosis for pupils in grades five through ten, unless such students are pupils admitted for the first time to a public school who have been so tested as part of the comprehensive physical examination required by § 22.1-270 or the parents of such students have indicated their preference that their children not participate in such screening. Local school boards shall develop procedures for parents to indicate such preference.

The Board of Education shall promulgate regulations for the implementation of such screenings, which shall address, but shall not be limited to, requirements and training for school personnel and volunteers who may conduct such screenings; procedures for the notification of parents when evidence of scoliosis is detected; and such other provisions as the Board deems necessary. Local school divisions may seek volunteers from among professional health care providers.

2003, c. 894.



§ 22.1-273.2. Parent educational information regarding eating disorders

Each school board shall annually provide parent educational information regarding eating disorders for pupils in grades five through 12. Such information shall be consistent with guidelines set forth by the Department of Education.

2013, c. 715.



§ 22.1-274. School health services

A. A school board shall provide pupil personnel and support services in compliance with § 22.1-253.13:2. A school board may employ school nurses, physicians, physical therapists, occupational therapists, and speech therapists. No such personnel shall be employed unless they meet such standards as may be determined by the Board of Education. Subject to the approval of the appropriate local governing body, a local health department may provide personnel for health services for the school division.

B. In implementing subsection O of § 22.1-253.13:2, relating to providing support services that are necessary for the efficient and cost-effective operation and maintenance of its public schools, each school board may strive to employ, or contract with local health departments for, nursing services consistent with a ratio of at least one nurse (i) per 2,500 students by July 1, 1996; (ii) per 2,000 students by July 1, 1997; (iii) per 1,500 students by July 1, 1998; and (iv) per 1,000 students by July 1, 1999. In those school divisions in which there are more than 1,000 students in average daily membership in school buildings, this section shall not be construed to encourage the employment of more than one nurse per school building. Further, this section shall not be construed to mandate the aspired-to ratios.

C. The Board of Education shall monitor the progress in achieving the ratios set forth in subsection B and any subsequent increase in prevailing statewide costs, and the mechanism for funding health services, pursuant to subsection O of § 22.1-253.13:2 and the appropriation act. The Board shall also determine how school health funds are used and school health services are delivered in each locality and shall provide, by December 1, 1994, a detailed analysis of school health expenditures to the House Committee on Education, the House Committee on Appropriations, the Senate Committee on Education and Health, and the Senate Committee on Finance.

D. With the exception of school administrative personnel and persons employed by school boards who have the specific duty to deliver health-related services, no licensed instructional employee, instructional aide, or clerical employee shall be disciplined, placed on probation, or dismissed on the basis of such employee's refusal to (i) perform nonemergency health-related services for students or (ii) obtain training in the administration of insulin and glucagon. However, instructional aides and clerical employees may not refuse to dispense oral medications.

For the purposes of this subsection, "health-related services" means those activities that, when performed in a health care facility, must be delivered by or under the supervision of a licensed or certified professional.

E. Each school board shall ensure that in school buildings with an instructional and administrative staff of 10 or more (i) at least three employees have current certification or training in emergency first aid, cardiopulmonary resuscitation, and the use of an automated external defibrillator and (ii) if one or more students diagnosed as having diabetes attend such school, at least two employees have been trained in the administration of insulin and glucagon. In school buildings with an instructional and administrative staff of fewer than 10, school boards shall ensure that (a) at least two employees have current certification or training in emergency first aid, cardiopulmonary resuscitation, and the use of an automated external defibrillator and (b) if one or more students diagnosed as having diabetes attend such school, at least one employee has been trained in the administration of insulin and glucagon. "Employee" includes any person employed by a local health department who is assigned to the public school pursuant to an agreement between the local health department and the school board. When a registered nurse, nurse practitioner, physician, or physician assistant is present, no employee who is not a registered nurse, nurse practitioner, physician, or physician assistant shall assist with the administration of insulin or administer glucagon. Prescriber authorization and parental consent shall be obtained for any employee who is not a registered nurse, nurse practitioner, physician, or physician assistant to assist with the administration of insulin and administer glucagon.

Code 1950, § 22-241; 1956, c. 656; 1980, c. 559; 1990, c. 797; 1991, c. 295; 1994, c. 712; 1997, c. 597; 1998, c. 871; 1999, cc. 570, 757; 2013, cc. 498, 530.



§ 22.1-274.01. Repealed

Repealed by Acts 2011, c. 216, cl. 2.



§ 22.1-274.01:1. Students who are diagnosed with diabetes; self-care

Each local school board shall permit each enrolled student who is diagnosed with diabetes, with parental consent and written approval from the prescriber, as that term is defined in § 54.1-3401, to (i) carry with him and use supplies, including a reasonable and appropriate short-term supply of carbohydrates, an insulin pump, and equipment for immediate treatment of high and low blood glucose levels, and (ii) self-check his own blood glucose levels on a school bus, on school property, and at a school-sponsored activity.

2014, cc. 488, 554.



§ 22.1-274.02. Certain memorandum of agreement required

A. The Superintendent of Public Instruction or his designee and the Director of the Department of Medical Assistance Services or his designee shall develop and execute a memorandum of agreement relating to special education health services. This memorandum of agreement shall be revised on a periodic basis; however, the agreement shall, at a minimum, be revised and executed within six months of the inauguration of a new governor in order to maintain policy integrity.

B. The agreement shall include, but need not be limited to, (i) requirements for regular and consistent communications and consultations between the two departments and with school division personnel and officials and school board representatives; (ii) a specific and concise description and history of the federal Individuals with Disabilities Education Act (IDEA), a summary of school division responsibilities pursuant to the Individuals with Disabilities Education Act, and a summary of any corresponding state law which influences the scope of these responsibilities; (iii) a specific and concise summary of the then-current Department of Medical Assistance Services regulations regarding the special education health services; (iv) assignment of the specific responsibilities of the two state departments for the operation of special education health services; (v) a schedule of issues to be resolved through the regular and consistent communications process, including, but not limited to, ways to integrate and coordinate care between the Department of Medical Assistance Services' managed care providers and special education health services providers; (vi) a process for the evaluation of the services which may be delivered by school divisions participating as special education health services providers pursuant to Medicaid; (vii) a plan and schedule to reduce the administrative and paperwork burden of Medicaid participation on school divisions in Virginia; and (viii) a mechanism for informing primary care providers and other case management providers of those school divisions that are participating as Medicaid providers and for identifying such school divisions as Medicaid providers that are available to receive referrals to provide special education health services.

C. The Board of Education shall cooperate with the Board of Medical Assistance Services in developing a form to be included with the Individualized Education Plan (IEP) that shall be accepted by the Department of Medical Assistance Services as the plan of care (POC) and in collecting the data necessary to establish separate and specific Medicaid rates for the IEP meetings and other services delivered by school divisions to students.

The POC form shall (i) be consistent with the plan of care required by the Department of Medical Assistance Services of other Medicaid providers, (ii) allow for written updates, (iii) be used by all school divisions participating as Medicaid providers of special education health services, (iv) document the student's progress, and (v) be integrated and coordinated with the Department of Medical Assistance Services' managed care providers.

D. The Department of Education shall prepare, upon consultation with the Department of Medical Assistance Services, a consent form which (i) is separate from the IEP, (ii) includes a statement noting that such form is not part of the student's IEP, (iii) includes a release to authorize billing of school-based health services delivered to the relevant student by the school division, and (iv) shall be used by all school divisions participating in Medicaid reimbursement. This consent form shall be made available to the parents upon conclusion of the IEP meeting. The release shall allow for billing of school-based health services by Virginia school divisions to the Virginia Medicaid program and other programs operated by the Department of Medical Assistance Services.

E. The Department of Education and the Department of Medical Assistance Services shall also develop a cost-effective, efficient, and appropriate process to allow school divisions access to eligibility data for students for whom consent has been obtained.

1999, cc. 967, 1005.



§ 22.1-274.1. Criteria to identify toxic art materials; labeling; use in certain grades prohibited

The State Department of Education, in cooperation with the State Department of Health, shall develop criteria to identify toxic art materials.

After these criteria have been developed, the Department of Education shall require school divisions to evaluate all art materials used in schools and identify those which are toxic. All materials used in the public schools which meet the criteria as toxic shall be so labeled and the use of such art materials shall be prohibited in kindergarten through grade five.

1987, c. 225; 1988, c. 103.



§ 22.1-274.2. Possession and self-administration of inhaled asthma medications and epinephrine by certain students or school board employees

A. Local school boards shall develop and implement policies permitting a student with a diagnosis of asthma or anaphylaxis, or both, to possess and self-administer inhaled asthma medications or auto-injectable epinephrine, or both, as the case may be, during the school day, at school-sponsored activities, or while on a school bus or other school property. Such policies shall include, but not be limited to, provisions for:

1. Written consent of the parent, as defined in § 22.1-1, of a student with a diagnosis of asthma or anaphylaxis, or both, that the student may self-administer inhaled asthma medications or auto-injectable epinephrine, or both, as the case may be.

2. Written notice from the student's primary care provider or medical specialist, or a licensed physician or licensed nurse practitioner that (i) identifies the student; (ii) states that the student has a diagnosis of asthma or anaphylaxis, or both, and has approval to self-administer inhaled asthma medications or auto-injectable epinephrine, or both, as the case may be, that have been prescribed or authorized for the student; (iii) specifies the name and dosage of the medication, the frequency in which it is to be administered and certain circumstances which may warrant the use of inhaled asthma medications or auto-injectable epinephrine, such as before exercising or engaging in physical activity to prevent the onset of asthma symptoms or to alleviate asthma symptoms after the onset of an asthma episode; and (iv) attests to the student's demonstrated ability to safely and effectively self-administer inhaled asthma medications or auto-injectable epinephrine, or both, as the case may be.

3. Development of an individualized health care plan, including emergency procedures for any life-threatening conditions.

4. Consultation with the student's parent before any limitations or restrictions are imposed upon a student's possession and self-administration of inhaled asthma medications and auto-injectable epinephrine, and before the permission to possess and self-administer inhaled asthma medications and auto-injectable epinephrine at any point during the school year is revoked.

5. Self-administration of inhaled asthma medications and auto-injectable epinephrine to be consistent with the purposes of the Virginia School Health Guidelines and the Guidelines for Specialized Health Care Procedure Manuals, which are jointly issued by the Department of Education and the Department of Health.

6. Disclosure or dissemination of information pertaining to the health condition of a student to school board employees to comply with §§ 22.1-287 and 22.1-289 and the federal Family Education Rights and Privacy Act of 1974, as amended, 20 U.S.C. § 1232g, which govern the disclosure and dissemination of information contained in student scholastic records.

B. The permission granted a student with a diagnosis of asthma or anaphylaxis, or both, to possess and self-administer inhaled asthma medications or auto-injectable epinephrine, or both, shall be effective for one school year. Permission to possess and self-administer such medications shall be renewed annually. For the purposes of this section, "one school year" means 365 calendar days.

C. By the beginning of the 2013-2014 school year, local school boards shall adopt and implement policies for the possession and administration of epinephrine in every school, to be administered by any school nurse, employee of the school board, employee of a local governing body, or employee of a local health department who is authorized by a prescriber and trained in the administration of epinephrine to any student believed to be having an anaphylactic reaction.

2000, c. 871; 2005, c. 785; 2012, cc. 787, 833; 2013, cc. 336, 617.



§ 22.1-274.3. Policies regarding medication recommendations by school personnel

The Board of Education shall develop and implement policies prohibiting school personnel from recommending the use of psychotropic medications for any student. Such policies shall not prohibit school health staff, classroom teachers or other school professionals from recommending that a student be evaluated by an appropriate medical practitioner, or prohibit school personnel from consulting with such practitioner, with the written consent of the student's parent.

For the purposes of this section, "psychotropic medications" means those medications the prescribed intention of which is to alter mental activity or state, including, but not limited to, antipsychotic, antidepressant, and anxiolytic medication and behavior-altering medication.

2002, c. 314.



§ 22.1-274.4. Automated external defibrillators

Each local school board may develop a plan to allow for the placement, care, and use, and funding of an automated external defibrillator in every school.

2013, cc. 498, 530.



§ 22.1-275. Protective eye devices

Every student and teacher in any school, college, or university shall be required to wear industrial quality eye protective devices while participating in any of the following courses or laboratories:

1. Career and technical education shops or laboratories involving experience with:

a. Hot molten metals,

b. Milling, sawing, turning, shaping, cutting, grinding, or stamping of any solid materials,

c. Heat treatment, tempering, or kiln firing of any metal or other materials,

d. Gas or electric arc welding,

e. Repair of any vehicle, or

f. Caustic or explosive materials;

2. Chemical or combined chemical-physical laboratories involving caustic or explosive chemicals or hot liquids or solids.

The governing board or authority of any public or private school or the governing body of each institution of higher learning shall furnish the eye protective devices prescribed in this section free of charge or at cost to the students and teachers of the school participating in such courses or laboratories; however, such devices may be furnished by parents or guardians of such students. Eye protective devices shall be furnished to all visitors to such courses.

"Industrial quality eye protective devices," as used in this section, means devices providing side protection and meeting the standards of the American Standards Association Safety Code for Head, Eye, and Respiratory Protection, Z2.1-1959, promulgated by the American Standards Association, Inc.

Code 1950, § 22-10.2; 1966, c. 69; 1980, c. 559; 2001, c. 483.



§ 22.1-275.1. School health advisory board

Each school board may establish a school health advisory board of no more than 20 members which shall consist of broad-based community representation including, but not limited to, parents, students, health professionals, educators, and others. If established, the school health advisory board shall assist with the development of health policy in the school division and the evaluation of the status of school health, health education, the school environment, and health services.

Any school health advisory board shall hold meetings at least semi-annually and shall annually report on the status and needs of student health in the school division to any relevant school, the school board, the Virginia Department of Health, and the Virginia Department of Education.

The local school board may request that the school health advisory board recommend to the local school board procedures relating to children with acute or chronic illnesses or conditions, including, but not limited to, appropriate emergency procedures for any life-threatening conditions and designation of school personnel to implement the appropriate emergency procedures. The procedures relating to children with acute or chronic illnesses or conditions shall be developed with due consideration of the size and staffing of the schools within the jurisdiction.

1990, c. 315; 1992, c. 174; 1999, c. 570; 2012, cc. 805, 836.



§ 22.1-276. Repealed

Repealed by Acts 2001, cc. 688 and 820, cl. 2.



§ 22.1-276.01. Definitions

A. For the purposes of this article, unless the context requires a different meaning:

"Alternative education program" includes night school, adult education, or any other education program designed to offer instruction to students for whom the regular program of instruction may be inappropriate.

"Bullying" means any aggressive and unwanted behavior that is intended to harm, intimidate, or humiliate the victim; involves a real or perceived power imbalance between the aggressor or aggressors and victim; and is repeated over time or causes severe emotional trauma. "Bullying" includes cyber bullying. "Bullying" does not include ordinary teasing, horseplay, argument, or peer conflict.

"Disruptive behavior" means a violation of school board regulations governing student conduct that interrupts or obstructs the learning environment.

"Exclusion" means a Virginia school board's denial of school admission to a student who has been expelled or has been placed on a long-term suspension of more than 30 calendar days by another school board or a private school, either in Virginia or another state, or for whom admission has been withdrawn by a private school in Virginia or another state.

"Expulsion" means any disciplinary action imposed by a school board or a committee thereof, as provided in school board policy, whereby a student is not permitted to attend school within the school division and is ineligible for readmission for 365 calendar days after the date of the expulsion.

"Long-term suspension" means any disciplinary action whereby a student is not permitted to attend school for more than 10 school days but less than 365 calendar days.

"Short-term suspension" means any disciplinary action whereby a student is not permitted to attend school for a period not to exceed 10 school days.

B. For the purposes of §§ 22.1-277.04, 22.1-277.05, 22.1-277.2, and 22.1-277.2:1, "superintendent's designee" means a (i) trained hearing officer or (ii) professional employee within the administrative offices of the school division who reports directly to the division superintendent and who is not a school-based instructional or administrative employee.

2001, cc. 688, 820; 2013, c. 575.



§ 22.1-276.1. Expired

Expired.



§ 22.1-276.2. Removal of students from classes

A. Teachers shall have the initial authority to remove a student for disruptive behavior from a class.

B. Each school board shall establish, within the regulations governing student conduct required by § 22.1-279.6:

1. Criteria for teachers to remove disruptive students from their classes;

2. Requirements for incident reports of disruptive behavior to school administrators and any other documentation to support such removals from class;

3. Procedures for the written notification of a student and his parents of any incident report and its contents and for the opportunity to meet with the teacher and school administrators to discuss the student's behavior and the possible consequences if such behavior does not cease;

4. Guidelines for the alternative assignment and instruction of such students and for the duration of such removals; and

5. Procedures for the return of students to class, for teacher participation in any decision by the principal to return a student to the class from which he has been removed, and for the resolution of any disagreements between such principal and teacher regarding such return.

C. The principal shall, unless a student who has been removed from class is suspended or expelled from school attendance, ensure that such student continues to receive an education.

D. Any teacher whose evaluation indicates deficiencies in the management of student conduct may be required by the school board to attend professional development activities designed to improve classroom management and disciplinary skills.

E. Application of this section to students with disabilities shall be in accordance with state and federal law and regulations.

F. This section shall not be construed to limit or restrict other school board policies and regulations for maintaining order in the classroom.

1997, c. 830; 2001, cc. 688, 820.



§ 22.1-276.3. Ineligibility of students to compete in athletic competitions

Any nonprofit corporation founded in Virginia in 1913 that currently organizes and governs interscholastic activities among the public high schools shall develop, implement, and enforce rules requiring that a student who is a member of a school athletic team be ineligible for two school years to compete in interscholastic athletic competition, if it has been determined by the school principal and division superintendent that the student used anabolic steroids during the training period immediately preceding or during the sport season of the athletic team, unless such steroid was prescribed by a licensed physician for a medical condition.

2005, c. 481.



§ 22.1-277. Suspensions and expulsions of pupils generally

A. Pupils may be suspended or expelled from attendance at school for sufficient cause; however, in no cases may sufficient cause for suspensions include only instances of truancy.

B. Any student for whom the division superintendent of the school division in which such student is enrolled has received a report pursuant to § 16.1-305.1 of an adjudication of delinquency or a conviction for an offense listed in subsection G of § 16.1-260 may be suspended or expelled from school attendance pursuant to this article.

C. The authority provided in § 22.1-276.2 for teachers to remove students from their classes in certain instances of disruptive behavior shall not be interpreted to affect the operation of § 22.1-277.04, 22.1-277.05, or 22.1-277.06.

Code 1950, §§ 22-230.1, 22-230.2; 1972, c. 604; 1980, c. 559; 1984, c. 415; 1997, cc. 371, 585, 608, 734, 830; 1998, cc. 355, 379, § 22.1-277.02; 2001, cc. 688, 820; 2003, c. 119; 2009, c. 70.



§ 22.1-277.01. Repealed

Repealed by Acts 2001, cc. 688 and 820, cl. 2.



§ 22.1-277.04. Short-term suspension; procedures; readmission

A pupil may be suspended for not more than ten school days by either the school principal, any assistant principal, or, in their absence, any teacher. The principal, assistant principal, or teacher may suspend the pupil after giving the pupil oral or written notice of the charges against him and, if he denies them, an explanation of the facts as known to school personnel and an opportunity to present his version of what occurred. In the case of any pupil whose presence poses a continuing danger to persons or property, or whose presence is an ongoing threat of disruption, the pupil may be removed from school immediately and the notice, explanation of facts, and opportunity to present his version shall be given as soon as practicable thereafter.

Upon suspension of any pupil, the principal, assistant principal, or teacher responsible for such suspension shall report the facts of the case in writing to the division superintendent or his designee and the parent of the pupil suspended. The division superintendent or his designee shall review forthwith the action taken by the principal, assistant principal, or teacher upon a petition for such review by any party in interest and confirm or disapprove such action based on an examination of the record of the pupil's behavior.

The decision of the division superintendent or his designee may be appealed to the school board or a committee thereof in accordance with regulations of the school board; however, the decision of the division superintendent or his designee shall be final if so prescribed by school board regulations.

The school board shall require that any oral or written notice to the parent of a student who is suspended from school attendance for not more than ten days include notification of the length of the suspension, information regarding the availability of community-based educational programs, alternative education programs or other educational options, and of the student's right to return to regular school attendance upon the expiration of the suspension. The costs of any community-based educational program, or alternative education program or educational option, which is not a part of the educational program offered by the school division, shall be borne by the parent of the student.

1998, c. 806, § 22.1-277.03; 2001, cc. 688, 820.



§ 22.1-277.05. Long-term suspensions; procedures; readmission

A. A pupil may be suspended from attendance at school for more than ten days after providing written notice to the pupil and his parent of the proposed action and the reasons therefor and of the right to a hearing before the school board, or a committee thereof, or the superintendent or his designee, in accordance with regulations of the school board. If the regulations provide for a hearing by the superintendent or his designee, the regulations shall also provide for an appeal of the decision to the full school board. Such appeal shall be decided by the school board within thirty days.

If the regulations provide for a hearing by a committee of the school board, the regulations shall also provide that such committee may confirm or disapprove the suspension of a student. Any such committee of the school board shall be composed of at least three members. If the committee's decision is not unanimous, the pupil or his parent may appeal the committee's decision to the full school board. Such appeal shall be decided by the school board within thirty days.

B. A school board shall include in the written notice of a suspension for more than ten days required by this section, notification of the length of the suspension. In the case of a suspension for more than ten days, such written notice shall provide information concerning the availability of community-based educational, alternative education, or intervention programs. Such notice shall also state that the student is eligible to return to regular school attendance upon the expiration of the suspension or to attend an appropriate alternative education program approved by the school board during or upon the expiration of the suspension. The costs of any community-based educational, alternative education, or intervention program that is not a part of the educational program offered by the school division that the student may attend during his suspension shall be borne by the parent of the student.

Nothing in this section shall be construed to prohibit the school board from permitting or requiring students suspended pursuant to this section to attend an alternative education program provided by the school board for the term of such suspension.

1998, c. 806, § 22.1-277.03; 2001, cc. 688, 820.



§ 22.1-277.06. Expulsions; procedures; readmission

A. Pupils may be expelled from attendance at school after written notice to the pupil and his parent of the proposed action and the reasons therefor and of the right to a hearing before the school board or a committee thereof in accordance with regulations of the school board.

If the regulations provide for a hearing by a committee of the school board, the regulations shall also provide that such committee may confirm or disapprove the expulsion of a student. Any such committee of the school board shall be composed of at least three members. If the committee's decision is not unanimous, the pupil or his parent may appeal the committee's decision to the full school board. Such appeal shall be decided by the school board within 30 days.

The regulations shall also provide for subsequent confirmation or disapproval of the proposed expulsion by the school board, or a committee thereof, as may be provided in regulation, regardless of whether the pupil exercised the right to a hearing.

B. The written notice required by this section shall include notification of the length of the expulsion and shall provide information to the parent of the student concerning the availability of community-based educational, training, and intervention programs. Such notice shall state further whether or not the student is eligible to return to regular school attendance, or to attend an appropriate alternative education program approved by the school board, or an adult education program offered by the school division, during or upon the expiration of the expulsion, and the terms or conditions of such readmission. The costs of any community-based educational, training, or intervention program that is not a part of the educational program offered by the school division that the student may attend during his expulsion shall be borne by the parent of the student.

Nothing in this section shall be construed to prohibit the school board from permitting or requiring students expelled pursuant to this section to attend an alternative education program provided by the school board for the term of such expulsion.

If the school board determines that the student is ineligible to return to regular school attendance or to attend during the expulsion an alternative education program or an adult education program in the school division, the written notice shall also advise the parent of such student that the student may petition the school board for readmission to be effective one calendar year from the date of his expulsion, and of the conditions, if any, under which readmission may be granted.

School boards shall establish, by regulation, a schedule pursuant to which such students may apply and reapply for readmission to school. Such schedule shall be designed to ensure that any initial petition for readmission will be reviewed by the school board or a committee thereof, or the division superintendent, and, if granted, would enable the student to resume school attendance one calendar year from the date of the expulsion. If the division superintendent or a committee of the school board denies such petition, the student may petition the school board for review of such denial.

C. Recommendations for expulsion for actions other than those specified in §§ 22.1-277.07 and 22.1-277.08 shall be based on consideration of the following factors:

1. The nature and seriousness of the violation;

2. The degree of danger to the school community;

3. The student's disciplinary history, including the seriousness and number of previous infractions;

4. The appropriateness and availability of an alternative education placement or program;

5. The student's age and grade level;

6. The results of any mental health, substance abuse, or special education assessments;

7. The student's attendance and academic records; and

8. Such other matters as he deems appropriate.

No decision to expel a student shall be reversed on the grounds that such factors were not considered.

Nothing in this subsection shall be deemed to preclude a school board from considering any of these factors as "special circumstances" for purposes of §§ 22.1-277.07 and 22.1-277.08.

1998, c. 806, § 22.1-277.03; 2001, cc. 688, 820; 2005, c. 96.



§ 22.1-277.07. Expulsion of students under certain circumstances; exceptions

A. In compliance with the federal Improving America's Schools Act of 1994 (Part F-Gun-Free Schools Act of 1994), a school board shall expel from school attendance for a period of not less than one year any student whom such school board has determined, in accordance with the procedures set forth in this article, to have possessed a firearm on school property or at a school-sponsored activity as prohibited by § 18.2-308.1 or to have possessed a firearm or destructive device as defined in subsection E, a firearm muffler or firearm silencer, or a pneumatic gun as defined in subsection E of § 15.2-915.4 on school property or at a school-sponsored activity. A school administrator, pursuant to school board policy, or a school board may, however, determine, based on the facts of a particular situation, that special circumstances exist and no disciplinary action or another disciplinary action or another term of expulsion is appropriate. A school board may promulgate guidelines for determining what constitutes special circumstances. In addition, a school board may, by regulation, authorize the division superintendent or his designee to conduct a preliminary review of such cases to determine whether a disciplinary action other than expulsion is appropriate. Such regulations shall ensure that, if a determination is made that another disciplinary action is appropriate, any such subsequent disciplinary action is to be taken in accordance with the procedures set forth in this article. Nothing in this section shall be construed to require a student's expulsion regardless of the facts of the particular situation.

B. The Board of Education is designated as the state education agency to carry out the provisions of the federal Improving America's Schools Act of 1994 and shall administer the funds to be appropriated to the Commonwealth under this act.

C. Each school board shall revise its standards of student conduct no later than three months after the date on which this act becomes effective. Local school boards requesting moneys apportioned to the Commonwealth through the federal Improving America's Schools Act of 1994 shall submit to the Department of Education an application requesting such assistance. Applications for assistance shall include:

1. Documentation that the local school board has adopted and implemented student conduct policies in compliance with this section; and

2. A description of the circumstances pertaining to expulsions imposed under this section, including (i) the schools from which students were expelled under this section, (ii) the number of students expelled from each such school in the school division during the school year, and (iii) the types of firearms involved in the expulsions.

D. No school operating a Junior Reserve Officers Training Corps (JROTC) program shall prohibit the JROTC program from conducting marksmanship training when such training is a normal element of such programs. Such programs may include training in the use of pneumatic guns. The administration of a school operating a JROTC program shall cooperate with the JROTC staff in implementing such marksmanship training.

E. As used in this section:

"Destructive device" means (i) any explosive, incendiary, or poison gas, bomb, grenade, rocket having a propellant charge of more than four ounces, missile having an explosive or incendiary charge of more than one-quarter ounce, mine, or other similar device; (ii) any weapon, except a shotgun or a shotgun shell generally recognized as particularly suitable for sporting purposes, by whatever name known that will, or may be readily converted to, expel a projectile by the action of an explosive or other propellant, and that has any barrel with a bore of more than one-half inch in diameter that is homemade or was not made by a duly licensed weapon manufacturer, any fully automatic firearm, any sawed-off shotgun or sawed-off rifle as defined in § 18.2-299 or any firearm prohibited from civilian ownership by federal law; and (iii) any combination of parts either designed or intended for use in converting any device into any destructive device described in this subsection and from which a destructive device may be readily assembled. "Destructive device" does not include any device that is not designed or redesigned for use as a weapon, or any device originally designed for use as a weapon and that is redesigned for use as a signaling, pyrotechnic, line-throwing, safety, or other similar device, nor shall it include any antique firearm as defined in subsection G of § 18.2-308.2:2.

"Firearm" means any weapon, including a starter gun, that will, or is designed or may readily be converted to, expel single or multiple projectiles by the action of an explosion of a combustible material or the frame or receiver of any such weapon. "Firearm" does not include any pneumatic gun, as defined in subsection E of § 15.2-915.4.

"One year" means 365 calendar days as required in federal regulations.

"School property" means any real property owned or leased by the school board or any vehicle owned or leased by the school board or operated by or on behalf of the school board.

F. The exemptions set out in § 18.2-308 regarding concealed weapons shall apply, mutatis mutandis, to the provisions of this section. The provisions of this section shall not apply to persons who possess such firearm or firearms or pneumatic guns as a part of the curriculum or other programs sponsored by the schools in the school division or any organization permitted by the school to use its premises or to any law-enforcement officer while engaged in his duties as such.

G. This section shall not be construed to diminish the authority of the Board of Education or the Governor concerning decisions on whether, or the extent to which, Virginia shall participate in the federal Improving America's Schools Act of 1994, or to diminish the Governor's authority to coordinate and provide policy direction on official communications between the Commonwealth and the United States government.

1995, cc. 724, 801; 1999, cc. 707, 1027; 2000, c. 523, § 22.1-277.01; 2001, cc. 688, 820; 2003, cc. 843, 976; 2004, c. 930; 2006, c. 703; 2013, c. 288; 2014, cc. 109, 312, 765.



§ 22.1-277.07:1. Policies prohibiting possession of firearms

Notwithstanding any other provision of law to the contrary, each school division may develop and implement procedures addressing disciplinary actions against students, and may establish disciplinary policies prohibiting the possession of firearms on school property, school buses, and at school-sponsored activities.

2004, c. 560.



§ 22.1-277.08. Expulsion of students for certain drug offenses

A. School boards shall expel from school attendance any student whom such school board has determined, in accordance with the procedures set forth in this article, to have brought a controlled substance, imitation controlled substance, or marijuana as defined in § 18.2-247 onto school property or to a school-sponsored activity. A school administrator, pursuant to school board policy, or a school board may, however, determine, based on the facts of a particular situation, that special circumstances exist and no disciplinary action or another disciplinary action or another term of expulsion is appropriate. A school board may, by regulation, authorize the division superintendent or his designee to conduct a preliminary review of such cases to determine whether a disciplinary action other than expulsion is appropriate. Such regulations shall ensure that, if a determination is made that another disciplinary action is appropriate, any such subsequent disciplinary action is to be taken in accordance with the procedures set forth in this article. Nothing in this section shall be construed to require a student's expulsion regardless of the facts of the particular situation.

B. Each school board shall revise its standards of student conduct to incorporate the requirements of this section no later than three months after the date on which this act becomes effective.

1998, c. 655; 1999, cc. 706, 732, § 22.1-277.01:1; 2001, cc. 688, 820; 2011, cc. 384, 410; 2014, cc. 109, 312, 577, 674, 719, 765.



§ 22.1-277.1. Repealed

Repealed by Acts 2001, cc. 688 and 820, cl. 2.



§ 22.1-277.2. Authority to exclude students under certain circumstances; petition for readmission; alternative education program

A. A student, who has been expelled or suspended for more than thirty days from attendance at school by a school board or a private school in this Commonwealth or in another state or for whom admission has been withdrawn by a private school in this Commonwealth or in another state may be excluded from attendance by a local school board in Virginia, regardless of whether such student has been admitted to another school division or private school in the Commonwealth or in another state subsequent to such expulsion, suspension, or withdrawal of admission upon a finding that the student presents a danger to the other students or staff of the school division after (i) written notice to the student and his parent that the student may be subject to exclusion, the reasons therefor, and, in the event of such exclusion, of the right to appeal the decision at a hearing before the school board or a committee thereof; and (ii) a review of the case has been conducted by the division superintendent or his designee and exclusion has been recommended.

In the case of a suspension of more than thirty days, the term of the exclusion may not exceed the duration of such suspension.

In excluding any such expelled student from school attendance, the local school board may accept or waive any or all of any conditions for readmission imposed upon such student by the expelling school board pursuant to § 22.1-277.06. The excluding school board shall not impose additional conditions for readmission to school.

If the decision by the superintendent or his designee to exclude has been appealed to a committee of the school board, the student or his parent shall be provided written notice of the right to appeal the decision to the full board, which shall, within thirty days following any such hearing, in the case of an expulsion or withdrawal of admission and, in the case of a suspension of more than thirty days, within fifteen days following any such hearing, notify in writing the student or his parent of its decision.

B. In lieu of the procedures established in subsection A, a school board may adopt regulations providing that a student may be excluded from attendance after (i) written notice to the student and his parent that the student may be subject to exclusion, including the reasons therefor, and notice of the opportunity for the student or his parent to participate in a hearing to be conducted by the division superintendent or his designee regarding such exclusion; and (ii) a hearing of the case has been conducted by the division superintendent or his designee, and the decision has been to exclude the student from attendance. The decision of the superintendent or his designee to exclude shall be final unless altered by the school board, upon timely written petition, as established in regulation, of the student so excluded or his parent, for a review of the record by the school board.

C. Upon the expiration of the exclusion period for an expulsion or a withdrawal of admission, which period shall be established by the school board, committee thereof, or superintendent or his designee, as the case may be, at the relevant hearing, the student may re-petition the school board for admission. If the petition for admission is rejected, the school board shall identify the length of the continuing exclusion period and the subsequent date upon which such student may re-petition the school board for admission.

D. The school board may permit students excluded pursuant to this section to attend an alternative education program provided by the school board for the term of such exclusion.

1993, c. 889; 1994, c. 709; 1996, c. 190; 1997, cc. 585, 608, 728; 2001, cc. 669, 688, 820.



§ 22.1-277.2:1. Disciplinary authority of school boards under certain circumstances; alternative education program

A. A school board may, in accordance with the procedures set forth in this article, require any student who has been (i) charged with an offense relating to the Commonwealth's laws, or with a violation of school board policies, on weapons, alcohol or drugs, or intentional injury to another person, or with an offense that is required to be disclosed to the superintendent of the school division pursuant to subsection G of § 16.1-260; (ii) found guilty or not innocent of an offense relating to the Commonwealth's laws on weapons, alcohol, or drugs, or of a crime that resulted in or could have resulted in injury to others, or of an offense that is required to be disclosed to the superintendent of the school division pursuant to subsection G of § 16.1-260; (iii) found to have committed a serious offense or repeated offenses in violation of school board policies; (iv) suspended pursuant to § 22.1-277.05; or (v) expelled pursuant to § 22.1-277.06, 22.1-277.07, or 22.1-277.08, or subsection B of § 22.1-277, to attend an alternative education program. A school board may require such student to attend such programs regardless of where the crime occurred. School boards may require any student who has been found, in accordance with the procedures set forth in this article, to have been in possession of, or under the influence of, drugs or alcohol on a school bus, on school property, or at a school-sponsored activity in violation of school board policies, to undergo evaluation for drug or alcohol abuse, or both, and, if recommended by the evaluator and with the consent of the student's parent, to participate in a treatment program.

As used in this section, the term "charged" means that a petition or warrant has been filed or is pending against a pupil.

B. A school board may adopt regulations authorizing the division superintendent or his designee to require students to attend an alternative education program consistent with the provisions of subsection A after (i) written notice to the student and his parent that the student will be required to attend an alternative education program and (ii) notice of the opportunity for the student or his parent to participate in a hearing to be conducted by the division superintendent or his designee regarding such placement. The decision of the superintendent or his designee regarding such alternative education placement shall be final unless altered by the school board, upon timely written petition, as established in regulation, by the student or his parent, for a review of the record by the school board.

C. A school board may adopt regulations authorizing the principal or his designee to impose a short-term suspension, pursuant to § 22.1-277.04, upon a student who has been charged with an offense involving intentional injury enumerated in subsection G of § 16.1-260, to another student in the same school pending a decision as to whether to require that such student attend an alternative education program.

1990, c. 835; 1995, cc. 724, 755, 801; 1998, c. 355; 1999, c. 457; 2000, c. 577, § 22.1-277.1; 2001, cc. 688, 820; 2003, c. 119; 2009, c. 208.



§ 22.1-278. Repealed

Repealed by Acts 2001, cc. 688 and 820, cl. 2.



§ 22.1-279. Repealed

Repealed by Acts 1990, c. 797 and Acts 1991, c. 295 .



§ 22.1-279.1. Corporal punishment prohibited

A. No teacher, principal or other person employed by a school board or employed in a school operated by the Commonwealth shall subject a student to corporal punishment. This prohibition of corporal punishment shall not be deemed to prevent (i) the use of incidental, minor or reasonable physical contact or other actions designed to maintain order and control; (ii) the use of reasonable and necessary force to quell a disturbance or remove a student from the scene of a disturbance which threatens physical injury to persons or damage to property; (iii) the use of reasonable and necessary force to prevent a student from inflicting physical harm on himself; (iv) the use of reasonable and necessary force for self-defense or the defense of others; or (v) the use of reasonable and necessary force to obtain possession of weapons or other dangerous objects or controlled substances or paraphernalia which are upon the person of the student or within his control.

B. In determining whether a person was acting within the exceptions provided in this section, due deference shall be given to reasonable judgments at the time of the event which were made by a teacher, principal or other person employed by a school board or employed in a school operated by the Commonwealth.

C. For the purposes of this section, "corporal punishment" means the infliction of, or causing the infliction of, physical pain on a student as a means of discipline.

This definition shall not include physical pain, injury or discomfort caused by the use of incidental, minor or reasonable physical contact or other actions designed to maintain order and control as permitted in subdivision (i) of subsection A of this section or the use of reasonable and necessary force as permitted by subdivisions (ii), (iii), (iv), and (v) of subsection A of this section, or by participation in practice or competition in an interscholastic sport, or participation in physical education or an extracurricular activity.

1989, c. 287; 1995, c. 681.



§ 22.1-279.1:1. The use of seclusion and restraint in public schools; Board of Education regulations

The Board shall adopt regulations on the use of seclusion and restraint in public elementary and secondary schools in the Commonwealth that (i) are consistent with its Guidelines for the Development of Policies and Procedures for Managing Student Behavior in Emergency Situations and the Fifteen Principles contained in the U.S. Department of Education's Restraint and Seclusion: Resource Document; (ii) include definitions, criteria for use, restrictions for use, training requirements, notification requirements, reporting requirements, and follow-up requirements; and (iii) address distinctions, including distinctions in emotional and physical development, between (a) the general student population and the special education student population and (b) elementary school students and secondary school students.

2015, cc. 142, 147.



§ 22.1-279.2. Repealed

Repealed by Acts 1995, c. 533.



§ 22.1-279.3. Parental responsibility and involvement requirements

A. Each parent of a student enrolled in a public school has a duty to assist the school in enforcing the standards of student conduct and compulsory school attendance in order that education may be conducted in an atmosphere free of disruption and threat to persons or property, and supportive of individual rights.

B. A school board shall provide opportunities for parental and community involvement in every school in the school division.

C. Within one calendar month of the opening of school, each school board shall, simultaneously with any other materials customarily distributed at that time, send to the parents of each enrolled student (i) a notice of the requirements of this section; (ii) a copy of the school board's standards of student conduct; and (iii) a copy of the compulsory school attendance law. These materials shall include a notice to the parents that by signing the statement of receipt, parents shall not be deemed to waive, but to expressly reserve, their rights protected by the constitutions or laws of the United States or the Commonwealth and that a parent shall have the right to express disagreement with a school's or school division's policies or decisions.

Each parent of a student shall sign and return to the school in which the student is enrolled a statement acknowledging the receipt of the school board's standards of student conduct, the notice of the requirements of this section, and the compulsory school attendance law. Each school shall maintain records of such signed statements.

D. The school principal may request the student's parent or parents, if both parents have legal and physical custody of such student, to meet with the principal or his designee to review the school board's standards of student conduct and the parent's or parents' responsibility to participate with the school in disciplining the student and maintaining order, to ensure the student's compliance with compulsory school attendance law, and to discuss improvement of the child's behavior, school attendance, and educational progress.

E. In accordance with the due process procedures set forth in this article and the guidelines required by § 22.1-279.6, the school principal may notify the parents of any student who violates a school board policy or the compulsory school attendance requirements when such violation could result in the student's suspension or the filing of a court petition, whether or not the school administration has imposed such disciplinary action or filed a petition. The notice shall state (i) the date and particulars of the violation; (ii) the obligation of the parent to take actions to assist the school in improving the student's behavior and ensuring compulsory school attendance compliance; (iii) that, if the student is suspended, the parent may be required to accompany the student to meet with school officials; and (iv) that a petition with the juvenile and domestic relations court may be filed under certain circumstances to declare the student a child in need of supervision.

F. No suspended student shall be admitted to the regular school program until such student and his parent have met with school officials to discuss improvement of the student's behavior, unless the school principal or his designee determines that readmission, without parent conference, is appropriate for the student.

G. Upon the failure of a parent to comply with the provisions of this section, the school board may, by petition to the juvenile and domestic relations court, proceed against such parent for willful and unreasonable refusal to participate in efforts to improve the student's behavior or school attendance, as follows:

1. If the court finds that the parent has willfully and unreasonably failed to meet, pursuant to a request of the principal as set forth in subsection D of this section, to review the school board's standards of student conduct and the parent's responsibility to assist the school in disciplining the student and maintaining order, and to discuss improvement of the child's behavior and educational progress, it may order the parent to so meet; or

2. If the court finds that a parent has willfully and unreasonably failed to accompany a suspended student to meet with school officials pursuant to subsection F, or upon the student's receiving a second suspension or being expelled, it may order the student or his parent, or both, to participate in such programs or such treatment, including, but not limited to, extended day programs, summer school, other educational programs and counseling, as the court deems appropriate to improve the student's behavior or school attendance. The order may also require participation in a parenting, counseling or a mentoring program, as appropriate or that the student or his parent, or both, shall be subject to such conditions and limitations as the court deems appropriate for the supervision, care, and rehabilitation of the student or his parent. In addition, the court may order the parent to pay a civil penalty not to exceed $500.

H. The civil penalties established pursuant to this section shall be enforceable in the juvenile and domestic relations court in which the student's school is located and shall be paid into a fund maintained by the appropriate local governing body to support programs or treatments designed to improve the behavior of students as described in subdivision G 2. Upon the failure to pay the civil penalties imposed by this section, the attorney for the appropriate county, city, or town shall enforce the collection of such civil penalties.

I. All references in this section to the juvenile and domestic relations court shall be also deemed to mean any successor in interest of such court.

1995, c. 852; 1996, c. 771; 2000, c. 538; 2001, cc. 688, 820; 2004, c. 573.



§ 22.1-279.3:1. Reports of certain acts to school authorities

A. Reports shall be made to the division superintendent and to the principal or his designee on all incidents involving (i) the assault or assault and battery, without bodily injury, of any person on a school bus, on school property, or at a school-sponsored activity; (ii) the assault and battery that results in bodily injury, sexual assault, death, shooting, stabbing, cutting, or wounding of any person, or stalking of any person as described in § 18.2-60.3, on a school bus, on school property, or at a school-sponsored activity; (iii) any conduct involving alcohol, marijuana, a controlled substance, imitation controlled substance, or an anabolic steroid on a school bus, on school property, or at a school-sponsored activity, including the theft or attempted theft of student prescription medications; (iv) any threats against school personnel while on a school bus, on school property or at a school-sponsored activity; (v) the illegal carrying of a firearm, as defined in § 22.1-277.07, onto school property; (vi) any illegal conduct involving firebombs, explosive materials or devices, or hoax explosive devices, as defined in § 18.2-85, or explosive or incendiary devices, as defined in § 18.2-433.1, or chemical bombs, as described in § 18.2-87.1, on a school bus, on school property, or at a school-sponsored activity; (vii) any threats or false threats to bomb, as described in § 18.2-83, made against school personnel or involving school property or school buses; or (viii) the arrest of any student for an incident occurring on a school bus, on school property, or at a school-sponsored activity, including the charge therefor.

B. Notwithstanding the provisions of Article 12 (§ 16.1-299 et seq.) of Chapter 11 of Title 16.1, local law-enforcement authorities shall report, and the principal or his designee and the division superintendent shall receive such reports, on offenses, wherever committed, by students enrolled at the school if the offense would be a felony if committed by an adult or would be a violation of the Drug Control Act (§ 54.1-3400 et seq.) and occurred on a school bus, on school property, or at a school-sponsored activity, or would be an adult misdemeanor involving any incidents described in clauses (i) through (viii) of subsection A, and whether the student is released to the custody of his parent or, if 18 years of age or more, is released on bond. As part of any report concerning an offense that would be an adult misdemeanor involving an incident described in clauses (i) through (viii) of subsection A, local law-enforcement authorities and attorneys for the Commonwealth shall be authorized to disclose information regarding terms of release from detention, court dates, and terms of any disposition orders entered by the court, to the superintendent of such student's school division, upon request by the superintendent, if, in the determination of the law-enforcement authority or attorney for the Commonwealth, such disclosure would not jeopardize the investigation or prosecution of the case. No disclosures shall be made pursuant to this section in violation of the confidentiality provisions of subsection A of § 16.1-300 or the record retention and redisclosure provisions of § 22.1-288.2. Further, any school superintendent who receives notification that a juvenile has committed an act that would be a crime if committed by an adult pursuant to subsection G of § 16.1-260 shall report such information to the principal of the school in which the juvenile is enrolled.

C. The principal or his designee shall submit a report of all incidents required to be reported pursuant to this section to the superintendent of the school division. The division superintendent shall annually report all such incidents to the Department of Education for the purpose of recording the frequency of such incidents on forms that shall be provided by the Department and shall make such information available to the public.

In submitting reports of such incidents, principals and division superintendents shall accurately indicate any offenses, arrests, or charges as recorded by law-enforcement authorities and required to be reported by such authorities pursuant to subsection B.

A division superintendent who knowingly fails to comply or secure compliance with the reporting requirements of this subsection shall be subject to the sanctions authorized in § 22.1-65. A principal who knowingly fails to comply or secure compliance with the reporting requirements of this section shall be subject to sanctions prescribed by the local school board, which may include, but need not be limited to, demotion or dismissal.

The principal or his designee shall also notify the parent of any student involved in an incident required pursuant to this section to be reported, regardless of whether disciplinary action is taken against such student or the nature of the disciplinary action. Such notice shall relate to only the relevant student's involvement and shall not include information concerning other students.

Whenever any student commits any reportable incident as set forth in this section, such student shall be required to participate in such prevention and intervention activities as deemed appropriate by the superintendent or his designee. Prevention and intervention activities shall be identified in the local school division's drug and violence prevention plans developed pursuant to the federal Improving America's Schools Act of 1994 (Title IV -- Safe and Drug-Free Schools and Communities Act).

D. Except as may otherwise be required by federal law, regulation, or jurisprudence, the principal shall immediately report to the local law-enforcement agency any act enumerated in clauses (ii) through (vii) of subsection A that may constitute a criminal offense and may report to the local law-enforcement agency any incident described in clause (i) of subsection A. Nothing in this section shall require delinquency charges to be filed or prevent schools from dealing with school-based offenses through graduated sanctions or educational programming before a delinquency charge is filed with the juvenile court.

Further, except as may be prohibited by federal law, regulation, or jurisprudence, the principal shall also immediately report any act enumerated in clauses (ii) through (v) of subsection A that may constitute a criminal offense to the parents of any minor student who is the specific object of such act. Further, the principal shall report that the incident has been reported to local law enforcement as required by law and that the parents may contact local law enforcement for further information, if they so desire.

E. A statement providing a procedure and the purpose for the requirements of this section shall be included in school board policies required by § 22.1-253.13:7.

The Board of Education shall promulgate regulations to implement this section, including, but not limited to, establishing reporting dates and report formats.

F. For the purposes of this section, "parent" or "parents" means any parent, guardian or other person having control or charge of a child.

G. This section shall not be construed to diminish the authority of the Board of Education or to diminish the Governor's authority to coordinate and provide policy direction on official communications between the Commonwealth and the United States government.

1981, c. 189; 1990, cc. 517, 797; 1991, c. 295; 1994, cc. 265, 285; 1995, cc. 759, 773; 1996, cc. 916, 964; 1999, c. 970; 2000, cc. 79, 611, § 22.1-280.1; 2001, cc. 688, 820; 2002, c. 388; 2003, cc. 899, 954; 2004, cc. 517, 542, 939, 955; 2005, cc. 461, 484, 528; 2006, c. 146; 2010, c. 525; 2011, cc. 384, 410; 2013, c. 800; 2014, cc. 674, 719.



§ 22.1-279.4. Information regarding prosecution for certain crimes

School boards shall provide information developed by the office of the Attorney General to students regarding laws governing the prosecution of juveniles as adults for the commission of certain crimes. Methods of providing such information may include, but shall not be limited to, public announcements in the schools, written notification to parents, publication in the student conduct manual, and inclusion in those materials distributed to parents pursuant to § 22.1-279.3.

1997, c. 465.



§ 22.1-279.5. Repealed

Repealed by Acts 2001, cc. 688 and 820, cl. 2.



§ 22.1-279.6. Board of Education guidelines and model policies for codes of student conduct; school board regulations

A. The Board of Education shall establish guidelines and develop model policies for codes of student conduct to aid local school boards in the implementation of such policies. The guidelines and model policies shall include, but not be limited to, (i) criteria for the removal of a student from a class, the use of suspension, expulsion, and exclusion as disciplinary measures, the grounds for suspension and expulsion and exclusion, and the procedures to be followed in such cases, including proceedings for such suspension, expulsion, and exclusion decisions and all applicable appeals processes; (ii) standards, consistent with state, federal and case laws, for school board policies on alcohol and drugs, gang-related activity, hazing, vandalism, trespassing, threats, search and seizure, disciplining of students with disabilities, intentional injury of others, self-defense, bullying, the use of electronic means for purposes of bullying, harassment, and intimidation, and dissemination of such policies to students, their parents, and school personnel; and (iii) standards for in-service training of school personnel in and examples of the appropriate management of student conduct and student offenses in violation of school board policies.

In accordance with the most recent enunciation of constitutional principles by the Supreme Court of the United States of America, the Board's standards for school board policies on alcohol and drugs and search and seizure shall include guidance for procedures relating to voluntary and mandatory drug testing in schools, including, but not limited to, which groups may be tested, use of test results, confidentiality of test information, privacy considerations, consent to the testing, need to know, and release of the test results to the appropriate school authority.

In the case of suspension and expulsion, the procedures set forth in this article shall be the minimum procedures that the school board may prescribe.

B. School boards shall adopt and revise, as required by § 22.1-253.13:7 and in accordance with the requirements of this section, regulations on codes of student conduct that are consistent with, but may be more stringent than, the guidelines of the Board. School boards shall include, in the regulations on codes of student conduct, procedures for suspension, expulsion, and exclusion decisions and shall biennially review the model student conduct code to incorporate discipline options and alternatives to preserve a safe, nondisruptive environment for effective teaching and learning.

C. Each school board shall include in its code of student conduct prohibitions against hazing and profane or obscene language or conduct. School boards shall also cite in their codes of student conduct the provisions of § 18.2-56, which defines and prohibits hazing and imposes a Class 1 misdemeanor penalty for violations, that is, confinement in jail for not more than 12 months and a fine of not more than $2,500, either or both.

D. Each school board shall include in its code of student conduct, by July 1, 2014, policies and procedures that include a prohibition against bullying. Such policies and procedures shall be consistent with the standards for school board policies on bullying and the use of electronic means for purposes of bullying developed by the Board pursuant to subsection A.

Such policies and procedures shall not be interpreted to infringe upon the First Amendment rights of students and are not intended to prohibit expression of religious, philosophical, or political views, provided that such expression does not cause an actual, material disruption of the work of the school.

E. A school board may regulate the use or possession of beepers or other portable communications devices and laser pointers by students on school property or attending school functions or activities and establish disciplinary procedures pursuant to this article to which students violating such regulations will be subject.

F. Nothing in this section shall be construed to require any school board to adopt policies requiring or encouraging any drug testing in schools. However, a school board may, in its discretion, require or encourage drug testing in accordance with the Board of Education's guidelines and model student conduct policies required by subsection A and the Board's guidelines for student searches required by § 22.1-279.7.

G. The Board of Education shall establish standards to ensure compliance with the federal Improving America's Schools Act of 1994 (Part F-Gun-Free Schools Act of 1994), as amended, in accordance with § 22.1-277.07.

This subsection shall not be construed to diminish the authority of the Board of Education or to diminish the Governor's authority to coordinate and provide policy direction on official communications between the Commonwealth and the United States government.

H. Each school board shall include in its code of student conduct a prohibition on possessing electronic cigarettes on a school bus, on school property, or at a school-sponsored activity.

Code 1950, §§ 22-230.1, 22-230.2; 1972, c. 604; 1980, c. 559; 1993, cc. 819, 856, 889; 1995, cc. 724, 801; 1997, cc. 391, 585, 608, 830; 1998, c. 902; 1999, c. 432; 2000, c. 360, §§ 22.1-277.02:1, 22.1-278, 22.1-278.2; 2001, cc. 688, 820; 2003, c. 899; 2004, cc. 574, 908, 939, 955; 2005, cc. 461, 484, 520; 2009, c. 431; 2013, c. 575; 2014, c. 326.



§ 22.1-279.7. Guidelines for student searches

The Board of Education shall develop, in consultation with the Office of the Attorney General, guidelines for school boards for the conduct of student searches, including random locker searches, voluntary and mandatory drug testing, and strip searches, consistent with relevant state and federal laws and constitutional principles.

School boards shall adopt and revise, in accordance with the requirements of this section, regulations governing student searches that are consistent with the guidelines of the Board.

1998, c. 655; 1999, c. 650; 2000, c. 648, § 22.1-277.01:2; 2001, cc. 688, 820; 2003, c. 899.



§ 22.1-279.8. School safety audits and school crisis, emergency management, and medical emergency response plans required

A. For the purposes of this section, unless the context requires otherwise:

"School crisis, emergency management, and medical emergency response plan" means the essential procedures, operations, and assignments required to prevent, manage, and respond to a critical event or emergency, including natural disasters involving fire, flood, tornadoes, or other severe weather; loss or disruption of power, water, communications or shelter; bus or other accidents; medical emergencies, including cardiac arrest and other life-threatening medical emergencies; student or staff member deaths; explosions; bomb threats; gun, knife or other weapons threats; spills or exposures to hazardous substances; the presence of unauthorized persons or trespassers; the loss, disappearance or kidnapping of a student; hostage situations; violence on school property or at school activities; incidents involving acts of terrorism; and other incidents posing a serious threat of harm to students, personnel, or facilities. The plan shall include a provision that the Department of Criminal Justice Services and the Virginia Criminal Injuries Compensation Fund shall be contacted immediately to deploy assistance in the event of an emergency as defined in the emergency response plan when there are victims as defined in § 19.2-11.01. The Department of Criminal Justice Services and the Virginia Criminal Injuries Compensation Fund shall be the lead coordinating agencies for those individuals determined to be victims, and the plan shall also contain current contact information for both agencies.

"School safety audit" means a written assessment of the safety conditions in each public school to (i) identify and, if necessary, develop solutions for physical safety concerns, including building security issues and (ii) identify and evaluate any patterns of student safety concerns occurring on school property or at school-sponsored events. Solutions and responses shall include recommendations for structural adjustments, changes in school safety procedures, and revisions to the school board's standards for student conduct.

B. The Virginia Center for School and Campus Safety, in consultation with the Department of Education, shall develop a list of items to be reviewed and evaluated in the school safety audits required by this section. Such items shall include those incidents reported to school authorities pursuant to § 22.1-279.3:1 and shall include a school inspection walk-through using a standardized checklist provided by the Virginia Center for School and Campus Safety, which shall incorporate crime prevention through environmental design principles.

The Virginia Center for School and Campus Safety shall prescribe a standardized report format for school safety audits, additional reporting criteria, and procedures for report submission, which may include instructions for electronic submission.

Each local school board shall require all schools under its supervisory control to annually conduct school safety audits as defined in this section and consistent with such list.

The results of such school safety audits shall be made public within 90 days of completion. The local school board shall retain authority to withhold or limit the release of any security plans, walk-through checklists, and specific vulnerability assessment components as provided in subdivision 7 of § 2.2-3705.2. The completed walk-through checklist shall be made available upon request to the chief law-enforcement officer of the locality or his designee. Each school shall maintain a copy of the school safety audit, which may exclude such security plans, walk-through checklists, and vulnerability assessment components, within the office of the school principal and shall make a copy of such report available for review upon written request.

Each school shall submit a copy of its school safety audit to the relevant school division superintendent. The division superintendent shall collate and submit all such school safety audits, in the prescribed format and manner of submission, to the Virginia Center for School and Campus Safety and shall make available upon request to the chief law-enforcement officer of the locality the results of such audits.

C. The division superintendent shall establish a school safety audit committee to include, if available, representatives of parents, teachers, local law-enforcement, emergency services agencies, local community services boards, and judicial and public safety personnel. The school safety audit committee shall review the completed school safety audits and submit any plans, as needed, for improving school safety to the division superintendent for submission to the local school board.

D. Each school board shall ensure that every school that it supervises shall develop a written school crisis, emergency management, and medical emergency response plan, consistent with the definition provided in this section, and shall provide copies of such plans to the chief law-enforcement officer, the fire chief, the chief of the emergency medical services agency, and the emergency management official of the locality. Each school division shall designate an emergency manager. The Department of Education and the Virginia Center for School and Campus Safety shall provide technical assistance to the school divisions of the Commonwealth in the development of the school crisis, emergency management, and medical emergency response plans that describe the components of a medical emergency response plan developed in coordination with local emergency medical services providers, the training of school personnel and students to respond to a life-threatening emergency, and the equipment required for this emergency response. The local school board shall annually review the written school crisis, emergency management, and medical emergency response plans. The local school board shall have the authority to withhold or limit the review of any security plans and specific vulnerability assessment components as provided in subdivision 7 of § 2.2-3705.2. The local school division superintendent shall certify this review in writing to the Virginia Center for School and Campus Safety no later than August 31 of each year.

Upon consultation with local school boards, division superintendents, the Virginia Center for School and Campus Safety, and the Coordinator of Emergency Management, the Board of Education shall develop, and may revise as it deems necessary, a model school crisis, emergency management, and medical emergency response plan for the purpose of assisting the public schools in Virginia in developing viable, effective crisis, emergency management, and medical emergency response plans. Such model shall set forth recommended effective procedures and means by which parents can contact the relevant school or school division regarding the location and safety of their school children and by which school officials may contact parents, with parental approval, during a critical event or emergency.

1997, c. 593; 1999, cc. 475, 516, § 22.1-278.1; 2001, cc. 436, 440, 688, 820, 841; 2002, cc. 166, 221, 229, 235; 2003, c. 801; 2004, c. 690; 2005, c. 904; 2006, c. 43; 2007, c. 44; 2009, cc. 222, 269; 2012, c. 418; 2013, c. 609; 2014, cc. 7, 158; 2015, cc. 502, 503.



§ 22.1-279.9. Development of programs to prevent crime and violence

All school boards shall develop, in cooperation with the local law-enforcement agencies, juvenile and domestic relations court judges and personnel, parents, and the community at large, programs to prevent violence and crime on school property and at school-sponsored events, which shall include prevention of hazing. Activities designed to prevent the recurrence of violence and crime, including hazing, may include such interventions as education relating to Virginia's criminal law, school crime lines, peer mediation, conflict resolution, community service requirements, and any program focused on demonstrating the consequences of violence and crime. School boards are encouraged to develop and use a network of volunteer services in implementing these prevention activities.

2001, cc. 688, 820; 2004, c. 574.



§ 22.1-280. Repealed

Repealed by Acts 1989, c. 287 .



§ 22.1-280.1. Repealed

Repealed by Acts 2001, cc. 688 and 820, cl. 2.



§ 22.1-280.2. School crime line defined; development of school crime lines authorized; local school boards' authority; Board of Education to promulgate regulations

A. As used in this section:

"School crime line" means a confidential, anonymous system providing inducements for students to report any unlawful act occurring in school buildings or on school grounds or during school-sponsored activities to local law-enforcement authorities which is established as a cooperative alliance between the local school board, news media, the community, and law-enforcement officials or through a separate, nonprofit corporation governed by a board of directors or as part of a local "Crime Stoppers" program.

B. In order to reduce crime and violence within the school divisions in the Commonwealth, any local school board may develop a school crime line program as a joint, self-sustaining, cooperative alliance with news media, the community, and law-enforcement authorities to receive, screen, and reward student reports of unlawful acts committed in school buildings or on school grounds or at school functions, when such reports lead to arrests or recovery of contraband or stolen property. Police or other law-enforcement personnel shall staff every school crime line program, receive reported information from anonymous student callers, screen such information, and direct information for further investigation, as may be appropriate.

C. Such programs may be established (i) by a local school board as a joint, self-sustaining, cooperative alliance with news media, the community, and law-enforcement authorities; (ii) through a separate nonprofit corporation initiated jointly by the local school board, news media, the community, and law-enforcement authorities and governed by a board of directors; or (iii) as part of a local "Crime Stoppers" program.

The governing board of any separate nonprofit school crime line corporation shall include broad-based community representation and shall, through its bylaws, set the policy, coordinate fund raising, and formulate a system of rewards. Prior to implementation of any school crime line program and annually thereafter, the local school board shall review and approve, as complying with the Board of Education's regulations for implementation of school crime lines, its regulations or the bylaws of any nonprofit school crime line corporation or the bylaws of any nonprofit "Crime Stoppers" corporation operating a school crime line. No school crime line program shall be implemented or revised without first obtaining the local school board's approval. Every local school board developing a school crime line program shall also notify all students and their parents or other custodian of the procedures and policies governing the program prior to implementation and annually thereafter.

D. By July 1, 1994, the Board of Education shall promulgate regulations for the implementation of school crime lines, including, but not limited to, appropriate fund raising, and the appropriateness of and limitations on rewards. In developing the regulations, the Board shall, in consultation with the Office of the Attorney General, address issues relating to civil rights, privacy, and any other question of law, including the civic duty to report crime without compensation.

E. Local school boards may establish, as a separate account, a school crime line fund, consisting of private contributions, local appropriations specifically designated for such purposes, and such funds as may be appropriated for this purpose by the Commonwealth pursuant to the appropriation act. No state or local funds appropriated for educational purposes shall be used to implement a school crime line.

1993, c. 361; 1994, c. 721.



§ 22.1-280.2:1. Employment of school safety personnel

Local school boards may employ school security officers, as defined in § 9.1-101 for the purposes set forth therein.

2002, cc. 836, 868.



§ 22.1-280.2:2. Public School Security Equipment Grant Act of 2013

A. This section shall be known and may be cited as the "Public School Security Equipment Grant Act of 2013."

B. For purposes of this section:

"Authority" means the Virginia Public School Authority.

"Department" means the Department of Education.

"Eligible school division" means a (i) local school division or (ii) regional vocational center, special education center, alternative education center, or academic year Governor's School serving public school students in grades K through 12. The term shall also include the Virginia School for the Deaf and the Blind.

"Local school division" means a school division with schools subject to state accreditation and whose students are required to be reported in fall membership for grades K through 12.

C. The Authority shall issue bonds for the purpose of grant payments to eligible school divisions of the Commonwealth to be used exclusively for purchasing security equipment for schools, including any related installation, which is designed to improve and help ensure the safety of students attending public schools in Virginia. Such grants shall not be used to pay for security equipment that is not included or described in a grant application approved by the Department pursuant to subsection D. The amount of grants provided to each eligible school division pursuant to this section shall not exceed $100,000 for each fiscal year of the Commonwealth. Funds for the payment of such grants shall be provided from the issuance of bonds by the Authority, provided that the Authority shall not issue more than an aggregate of $6 million in bonds, after all costs, for such grants during each fiscal year of the Commonwealth. In addition, the Authority shall ensure that no more than an aggregate principal amount of $30 million in bonds issued under this section shall be outstanding at any time. Eligible school divisions seeking a grant shall apply to the Department, which shall be responsible for administering the grant program.

The Authority shall work with the Department to determine the schedule for the issuance of the bonds, which shall be based in part upon eligible school divisions having sufficient funds to purchase such security equipment. The payment of debt service on such bonds shall be as provided in the general appropriation act.

Such grants shall be in addition to all other grants made to local governments, school boards, or school divisions according to law. In addition, such grants shall not replace or be in lieu of loans to local school boards or interest rate subsidy payments to local school boards pursuant to Chapter 11.1 (§ 22.1-175.1 et seq.) of Title 22.1, and the issuance of such bonds and the payment of such grants shall not, except as herein provided, affect or otherwise amend the provisions of such chapter as they relate to the powers and duties of the Authority, local school boards, local governments, or any other entity.

D. Based on the criteria developed by the Department in collaboration with the Department of Criminal Justice Services, eligible school divisions shall apply for a grant by August 1 of each year. As a condition of receiving a grant, a local match of 25 percent of the grant amount shall be required. The Superintendent of Public Instruction is authorized to reduce the local match for local school divisions with a composite index of local ability-to-pay less than 0.2000, including any such school division participating in a regional vocational center, special education center, alternative education center, or academic year Governor's School. The Virginia School for the Deaf and the Blind shall be exempt from the match requirement.

Grants shall be awarded by the Department on a competitive basis. As part of the application for a grant, each eligible school division shall (i) identify with specificity the security equipment for which grants are being sought, as well as the estimated costs to purchase and install the security equipment, and (ii) certify that it is the intent of the eligible school division to purchase the security equipment within six months of approval of any grant by the Department.

If the Department determines that a grant shall be paid to an eligible school division under this section, it shall provide a written certification to the chairman of the Authority directing him to make a grant payment in a specific amount to the eligible school division. The Department, however, shall not make such written certification until it has established that the Authority has sufficient funds to make such grant payment. The Authority shall only make grant payments to an eligible school division for the grants provided under this section upon receipt of such written certification. The Authority shall make such grant payments, and in the amounts as directed by the Department, within 30 days of receipt of the certification.

E. The Department shall develop guidelines concerning the requirements for applying for a grant and the administration of such grants. Such guidelines shall not be subject to the Administrative Process Act (§ 2.2-4000 et seq.).

F. In the event that two or more local school divisions became one local school division, whether by consolidation of only the local school divisions or by consolidation of the local governments, such resulting local school division shall be eligible for grants on the basis of the same number of local school divisions as existed prior to September 30, 2012.

G. The Authority shall take all necessary and proper steps as it is authorized to take under law to carry out the provisions of this section.

H. Beginning in 2014, the Department shall make an annual report to the General Assembly by September 1 of each year reporting (i) the total grants paid during the immediately prior fiscal year to each eligible school division and (ii) a general description of the security equipment purchased by eligible school divisions.

2013, c. 608.



§ 22.1-280.3. Repealed

Repealed by Acts 2001, cc. 688 and 820, cl. 2.



§ 22.1-280.4. School board action regarding destruction of property

A school board may take action against a pupil or the pupil's parent for any actual loss, breakage, or destruction of or failure to return property, owned by or under the control of the school board, caused or committed by such pupil in pursuit of his studies. Such action may include seeking reimbursement from a pupil or the pupil's parent for any such loss, breakage, or destruction of or failure to return school property.

2001, cc. 688, 820.



§ 22.1-281. Repealed

Repealed by Acts 2010, cc. 386 and 629, cl. 2.



§ 22.1-287. Limitations on access to records

A. No teacher, principal or employee of any public school nor any school board member shall permit access to any records concerning any particular pupil enrolled in the school in any class to any person except under judicial process unless the person is one of the following:

1. Either parent of such pupil or such pupil; provided that a school board may require that such pupil, if he be less than eighteen years of age, as a condition precedent to access to such records, furnish written consent of his or her parent for such access;

2. A person designated in writing by such pupil if the pupil is eighteen years of age or older or by either parent of such pupil if the pupil is less than eighteen years of age;

3. The principal, or someone designated by him, of a school where the pupil attends, has attended, or intends to enroll;

4. The current teachers of such pupil;

5. State or local law-enforcement or correctional personnel, including a law-enforcement officer, probation officer, parole officer or administrator, or a member of a parole board, seeking information in the course of his duties;

6. The Superintendent of Public Instruction, a member of his staff, the division superintendent of schools where the pupil attends, has attended, or intends to enroll or a member of his staff;

7. An officer or employee of a county or city agency responsible for protective services to children, as to a pupil referred to that agency as a minor requiring investigation or supervision by that agency.

B. A parent or pupil entitled to see the records pursuant to subdivision A 1 of this section shall have access to all records relating to such pupil maintained by the school except as otherwise provided by law and need only appear in person during regular hours of the school day and request to see such records. No material concerning such pupil shall be edited or withheld except as otherwise provided by law, and the parent or pupil shall be entitled to read such material personally.

C. The restrictions imposed by this section shall not apply to the giving of information by school personnel concerning participation in athletics and other school activities, the winning of scholastic or other honors and awards, and other like information.

D. Notwithstanding the restrictions imposed by this section:

1. A division superintendent of schools may, in his discretion, provide information to the staff of a college, university, or educational research and development organization or laboratory if such information is necessary to a research project or study conducted, sponsored, or approved by the college, university, or educational research and development organization or laboratory and if no pupil will be identified by name in the information provided for research;

2. The name and address of a pupil, the record of a pupil's daily attendance, a pupil's scholastic record in the form of grades received in school subjects, the names of a pupil's parents, a pupil's date and place of birth, and the names and addresses of other schools a pupil has attended may be released to an officer or employee of the United States government seeking this information in the course of his duties when the pupil is a veteran of military service with the United States, an orphan or dependent of such veteran, or an alien;

3. The record of a pupil's daily attendance shall be open for inspection and reproduction to an employee of a local department of social services who needs the record to determine the eligibility of the pupil's family for public assistance and social services;

4. The principal or his designee may disclose identifying information from a pupil's scholastic record for the purpose of furthering the ability of the juvenile justice system to effectively serve the pupil prior to adjudication. In addition to those agencies or personnel identified in subdivisions 5 and 7 of subsection A, the principal or his designee may disclose identifying information from a pupil's scholastic record to attorneys for the Commonwealth, court services units, juvenile detention centers or group homes, mental and medical health agencies, state and local children and family service agencies, and the Department of Juvenile Justice and to the staff of such agencies. Prior to disclosure of any such scholastic records, the persons to whom the records are to be disclosed shall certify in writing to the principal or his designee that the information will not be disclosed to any other party, except as provided under state law, without the prior written consent of the parent of the pupil or by such pupil if the pupil is eighteen years of age or older.

Code 1950, § 22-275.26; 1975, c. 639; 1976, c. 682; 1980, c. 559; 1981, c. 535; 1996, c. 1000; 1997, c. 910; 2002, c. 747; 2007, cc. 48, 555.



§ 22.1-287.01. Student information; release to federal government agencies

Except as required by federal law or regulation, no member or employee of a local school board or the Department of Education shall transmit personally identifiable information, as that term is defined in the Family Educational Rights and Privacy Act (20 U.S.C. § 1232g) and related regulations, from a student's record to a federal government agency or an authorized representative of such agency.

2014, c. 322.



§ 22.1-287.02. Students' personally identifiable information

A. The Department of Education shall develop and make publicly available on its website policies to ensure state and local compliance with the federal Family Educational Rights and Privacy Act (20 U.S.C. § 1232g) and state law applicable to students' personally identifiable information, including policies for (i) access to students' personally identifiable information and (ii) the approval of requests for student data from public and private entities and individuals for the purpose of research.

B. In cases in which electronic records containing personally identifiable information are reasonably believed by the Department of Education or a local school division to have been disclosed in violation of the Family Educational Rights and Privacy Act (20 U.S.C. § 1232g) or other federal or state law applicable to such information, the Department or local school division shall notify, as soon as practicable, the parent of any student affected by such disclosure, except as otherwise provided in § 32.1-127.1:05 or 18.2-186.6. Such notification shall include the (i) date, estimated date, or date range of the disclosure; (ii) type of information that was or is reasonably believed to have been disclosed; and (iii) remedial measures taken or planned in response to the disclosure.

2015, c. 139.



§ 22.1-287.03. (Effective August 1, 2015) Unique student identification numbers

A. Neither the Department of Education nor any local school board shall require any student enrolled in a public elementary or secondary school or receiving home instruction pursuant to § 22.1-254.1, or his parent, to provide the student's federal social security number.

B. The Department of Education shall develop a system of unique student identification numbers. Each local school board shall assign such a number to each student enrolled in a public elementary or secondary school. No student identification number shall include or be derived from the student's federal social security number. Each student shall retain his student identification number for as long as he is enrolled in a public elementary or secondary school in the Commonwealth.

2015, cc. 372, 666.



§ 22.1-287.04. Uniformed services-connected students

A. For purposes of this section, a "uniformed services-connected student" means a student enrolled in a public school whose parent is serving in either (i) the active component of the U.S. Army, Navy, Air Force, Marine Corps, Coast Guard, or National Guard, the Commissioned Corps of the National Oceanic and Atmospheric Administration, or the Commissioned Corps of the U.S. Public Health Services or (ii) the reserve component of the U.S. Army, Navy, Air Force, Marine Corps, Coast Guard, or National Guard.

B. The Department of Education shall establish a process for the identification of newly enrolled uniformed services-connected students by local school divisions. Local school divisions shall identify newly enrolled uniformed services-connected students in accordance with such process.

C. Nonidentifiable, aggregate data collected from the identification of uniformed services-connected students shall be made available to local, state, and federal entities for the purposes of becoming eligible for nongeneral fund sources and receiving services to meet the needs of uniformed services-connected students residing in the Commonwealth.

D. Data collected from the identification of uniformed services-connected students shall not be a public record as defined in § 2.2-3701. No person shall disclose such data except as permitted under the provisions of the federal Family Educational Rights and Privacy Act (20 U.S.C. § 1232g) and related regulations. No such data shall be used for the purposes of student achievement, the Standards of Accreditation, student-growth indicators, the school performance report card, or any other school rating system.

2015, cc. 582, 583.



§ 22.1-287.1. Directory information

Notwithstanding §§ 22.1-287 and 22.1-288, directory information may be publicly released in accordance with federal law and regulations and the regulations of the Board of Education. Such directory information may include the student's name, sex, address, telephone listing, date and place of birth, major field of study, participation in officially recognized activities and sports, weight and height of members of athletic teams, dates of attendance, degrees and awards received, and other similar information.

1983, c. 432.



§ 22.1-288. Furnishing information to public or private school, college, or university, or private business or professional school or college or military force

Notwithstanding § 22.1-287, the principal of any public school may permit the furnishing of or may furnish the names and addresses of pupils presently enrolled or pupils who have terminated their enrollment to any officer or employee of a public or private school, college, or university or any official of a private business or professional school or college or any official recruiting representative of the military forces of the Commonwealth and the United States. This information shall be furnished for the purpose of informing pupils and former pupils of the educational and career opportunities available in the institutions or the military. No such public or private school, college, or university or private business or professional school or college or official recruiting representative or the military force he represents shall use such information for purposes not directly related to the academic or professional goals of the institution or the military force. If any school, college or university or any official representative or military force violates the provisions of this section, the privilege of the school, college or university or military force to receive the lists shall be suspended for a period of two years from the time of discovery of the misuse of such lists.

Code 1950, § 22-275.27; 1975, c. 639; 1980, c. 559; 1982, c. 258.



§ 22.1-288.1. Notation in school records of missing children; local law-enforcement cooperation

A. Each school board shall receive reports of disappearances of any children living within the school division from local law enforcement pursuant to § 52-31.1.

B. Upon notification by a local law-enforcement agency of a child's disappearance, the principal of any school in which the child was enrolled at the time of the disappearance shall indicate, by mark, in the child's cumulative record that the child has been reported as missing. Upon notification by law enforcement that the child is located, the principal shall remove the mark from the record.

C. Upon receiving a request from any school or person for copies of the cumulative records and birth certificate of any child who has been reported by a local law-enforcement agency to be missing, the school being requested to transfer the records shall immediately notify the law-enforcement agency that provided the report to the school of the child's disappearance of the location of the school or person requesting the cumulative records and birth certificate of the child, without alerting the requestor of such report.

D. For the purposes of this section, a "mark" shall mean an electronic or other indicator that (i) is readily apparent on the student's record and (ii) will immediately alert any school personnel that the record is that of a missing child.

1990, c. 295; 2006, c. 295.



§ 22.1-288.2. Receipt, dissemination and maintenance of records of certain law-enforcement information

A. A division superintendent shall disseminate the notice or information regarding an adjudication of delinquency or conviction for an offense listed in subsection G of § 16.1-260, contained in a notice received by him pursuant to § 16.1-305.1 to school personnel responsible for the management of student records and to other relevant school personnel, including, but not limited to, the principal of the school in which the student is enrolled. The principal shall further disseminate such information to licensed instructional personnel and other school personnel who (i) provide direct educational or support services to the student and (ii) have a legitimate educational interest in such information.

B. A parent, guardian or other person having control or charge of a student in a public school and, with consent of a parent or in compliance with a court order, the court in which the disposition was rendered, shall be notified in writing of any disciplinary action taken with regard to any incident upon which the adjudication of delinquency or conviction for an offense listed in subsection G of § 16.1-260 was based and the reasons therefor. The parent or guardian shall also be notified of his or her right to review, and to request an amendment of, the student's scholastic record, in accordance with regulations of the Board of Education governing the management of scholastic records.

Every notice of adjudication of delinquency or conviction for an offense listed in subsection G of § 16.1-260 received by a superintendent, and information contained in the notice, which is not a disciplinary record as defined in Board of Education regulations, shall be maintained by him and by any others to whom he disseminates it, separately from all other records concerning the student. However, if the school administrators or the school board takes disciplinary action against a student based upon an incident which formed the basis for the adjudication of delinquency or conviction for an offense listed in subsection G of § 16.1-260, the notice shall become a part of the student's disciplinary record.

C. When a superintendent receives notice of the filing of a petition from the intake officer in accordance with § 16.1-260, or upon request of a court services unit for information made in conjunction with the preparation of a social history report pursuant to § 16.1-273, the superintendent shall provide information regarding the student's educational and attendance status to the intake officer or court services unit, as the case may be. Whenever a division superintendent receives notice of a student's commitment to the Department of Juvenile Justice, the superintendent or his designee shall participate in the development of a reenrollment plan as provided in § 16.1-293.

1994, cc. 835, 913; 1995, c. 429; 1996, cc. 755, 914; 1998, c. 870; 2003, c. 119.



§ 22.1-289. Transfer and management of scholastic records; disclosure of information in court notices; penalty

A. As used in this section:

"Scholastic record" means those records that are directly related to a student and are maintained by an educational agency or institution or by a party acting for the agency or institution. These include, but are not limited to, documentation pertinent to the educational growth and development of students as they progress through school, student disciplinary records, achievement and test data, cumulative health records, reports of assessments for eligibility for special education services, and Individualized Education Programs. Such records may be recorded in any way, including, but not limited to, handwriting, print, computer media, video or audio tape, film, microfilm, and microfiche.

A notice of adjudication or conviction received by a superintendent relating to an incident which did not occur on school property or during a school-sponsored activity shall not be a part of a student's scholastic record.

The term "scholastic record" also shall not include records of instructional, supervisory, administrative, and ancillary educational personnel that are kept in the sole possession of the maker of the record and are not accessible or revealed to any other person except a temporary substitute for the maker of the record.

B. Whenever a pupil transfers from one school division to another, the scholastic record or a copy of the scholastic record shall be transferred to the school division to which the pupil transfers upon request from such school division. Permission of the parent, guardian, or other person having control or charge of the student shall not be required for transfer of such scholastic record to another school or school division within or outside the Commonwealth.

C. Any notice of disposition received pursuant to § 16.1-305.1 shall not be retained after the student has been awarded a diploma or a certificate as provided in § 22.1-253.13:4.

D. Every student's scholastic record shall be available to the student and his parent, guardian, or other person having control or charge of the student for inspection during the regular school day. Permission of the parent, guardian, or other person having control or charge of the student, or of a student who is 18 years of age or older, shall not be required for transfer of such scholastic record to another school or school division within or without this Commonwealth.

Consistent with federal law and regulation, each school shall annually notify parents of students currently enrolled and in attendance of their rights under the federal Family Educational Rights and Privacy Act (20 U.S.C. § 1232g) and related regulations.

A school responding to a request for the transfer of the scholastic record from another school division need not provide written notice of the transfer of the record, including the identity of the requester, to the parent, guardian, or other person having control or charge of the student, or to a student who is 18 years of age or older, if the school has previously included in the annual notice required by this subsection a statement that it forwards such records to such requesting school divisions.

E. Whenever the division superintendent is notified by the Department of Juvenile Justice, pursuant to § 16.1-287, or by a school division employee responsible for education programs in a local jail or a detention center, that a pupil who last attended a school within the school division is a pupil in a school of a juvenile correctional center of the Department of Juvenile Justice, or a pupil in an educational program in a local jail or detention center, the school division superintendent or his designee shall transfer the scholastic record of such pupil to the designated juvenile correctional center or local jail or a detention center, as the case may be, within five work days. The Department of Juvenile Justice shall transfer the scholastic record of a student who has been discharged from a juvenile correctional center to the relevant school division within five work days of the student's discharge.

The Board of Education shall adopt regulations concerning the transfer and management of scholastic records from one school division to another, to the learning centers of the Department of Juvenile Justice, and to educational programs in local jails and detention centers.

Upon receiving notice of a foster care placement of a student across jurisdictional lines, the sending school division and the receiving school division, as such school divisions are defined in subsection D of § 22.1-3.4, shall expedite the transfer of the scholastic record of the student.

F. The division superintendent or his designee shall notify the local police or sheriff's department for investigation as a possible missing child of any enrolled pupil whose scholastic record he is unable to obtain within 60 days or sooner, if the division superintendent or his designee has reason to suspect that the pupil is a missing child.

G. Superintendents and their designees shall be immune from any civil or criminal liability in connection with any notice to a police or sheriff's department of a pupil lacking a scholastic record or failure to give such notice as required by this section.

H. Except as provided in §§ 16.1-309 and 22.1-287 and this section, a superintendent or his designee, or other school personnel who unlawfully discloses information obtained pursuant to § 16.1-305.1 shall be guilty of a Class 3 misdemeanor.

Code 1950, § 22-275.28; 1975, c. 639; 1980, c. 559; 1985, c. 593; 1990, c. 797; 1991, c. 295; 1993, cc. 740, 889; 1994, cc. 808, 835, 913; 1996, c. 1000; 2000, c. 86; 2005, c. 343; 2006, c. 47; 2012, cc. 803, 835.



§ 22.1-289.01. School service providers; student personal information

A. For the purposes of this section:

"School service" means a website, mobile application, or online service that (i) is designed and marketed solely for use in elementary or secondary schools; (ii) is used at the direction of teachers or other employees at elementary or secondary schools; and (iii) collects and maintains, uses, or shares student personal information. "School service" does not include a website, mobile application, or online service that is designed and marketed for use by individuals or entities generally, even if it is also marketed for use in elementary or secondary schools.

"School service provider" means an entity that operates a school service pursuant to a contract with a local school division in the Commonwealth.

"Student personal information" means information collected through a school service that identifies an individual student or is linked to information that identifies an individual student.

B. Each school service provider shall:

1. Provide clear and easy-to-understand information about the types of student personal information it collects through any school service and how it maintains, uses, or shares such student personal information;

2. Maintain a policy for the privacy of student personal information for each school service and provide prominent notice before making material changes to its policy for the privacy of student personal information for the relevant school service;

3. Maintain a comprehensive information security program that is reasonably designed to protect the security, privacy, confidentiality, and integrity of student personal information and makes use of appropriate administrative, technological, and physical safeguards;

4. Facilitate access to and correction of student personal information by each student whose student personal information has been collected, maintained, used, or shared by the school service provider, or by such student's parent, either directly or through the student's school or teacher;

5. Collect, maintain, use, and share student personal information only with the consent of the student or, if the student is less than 18 years of age, his parent or for the purposes authorized in the contract between the school division and the school service provider;

6. When it collects student personal information directly from the student, obtain the consent of the student or, if the student is less than 18 years of age, his parent before using student personal information in a manner that is inconsistent with its policy for the privacy of student personal information for the relevant school service, and when it collects student personal information from an individual or entity other than the student, obtain the consent of the school division before using student personal information in a manner that is inconsistent with its policy for the privacy of student personal information for the relevant school service; and

7. Ensure that any successor entity or third party with whom it contracts abides by its policy for the privacy of student personal information and comprehensive information security program before accessing student personal information.

C. No school service provider shall:

1. Use or share any student personal information for the purpose of behaviorally targeting advertisements to students;

2. Use or share any student personal information to create a personal profile of a student other than for supporting purposes authorized in the contract between the school division and the school service provider, with the consent of the student or, if the student is less than 18 years of age, his parent, or as otherwise authorized in the contract between the school division and the school service provider;

3. Knowingly retain student personal information beyond the time period authorized in the contract between the school division and the school service provider, except with the consent of the student or, if the student is less than 18 years of age, his parent; or

4. Sell student personal information.

D. Nothing in this section shall be construed to prohibit school service providers from using student personal information for purposes of adaptive learning or customized education.

E. No school service provider in operation on June 30, 2015, shall be subject to the provisions of this section until such time as the contract to operate a school service is renewed.

2015, c. 728.



§ 22.1-289.1. Teacher compensation; biennial review required

It is a goal of the Commonwealth that its public school teachers be compensated at a rate that is competitive in order to attract and keep highly qualified teachers. The Director of Human Resource Management shall conduct a biennial review of the compensation of teachers and other occupations requiring similar education and training and shall consider the Commonwealth's compensation for teachers relative to member states in the Southern Regional Education Board. The results of these reviews shall be reported to the Governor, the General Assembly and the Board of Education by June 1 of each odd-numbered year.

1987, c. 240; 2006, c. 373.



§ 22.1-289.2. Compensation of public school employees called to active duty military service

Public school employees whose active duty service with the regular armed forces of the United States or the National Guard or other reserve component has required their absence from their full-time employment in a school division shall receive supplemental pay as determined by and from the relevant local school division if the military compensation of such employee is less than the regular salary paid to such employee by the school division.

2004, c. 528.



§ 22.1-290. Board authorized to award teaching scholarship loans

The Board of Education may, out of such funds as may be appropriated for the purpose, provide for the awarding of teaching scholarship loans to students preparing to teach by attending nonprofit institutions of higher education in the Commonwealth whose primary purpose is to provide collegiate or graduate education and not to provide religious training or theological education. The Board shall include in the list of specialties eligible for this scholarship loan program, scholarship loans for students preparing to teach in early childhood programs. Such scholarship loans shall be apportioned and administered pursuant to regulations of the Board.

Code 1950, § 22-21.4; 1973, c. 469; 1980, c. 559; 1990, c. 450 .



§ 22.1-290.01. Virginia Teaching Scholarship Loan Program established; purpose; Board of Education to administer Program; eligibility requirements for scholarship and awards; collaboration and consultation with State Council of Higher Education; repayment of scholarship required

A. With such funds as may be appropriated for this purpose and any gifts, donations, grants, bequests, and other funds that may be received on behalf of the Program by the Board of Education, there is hereby established the Virginia Teaching Scholarship Loan Program, hereinafter referred to as the "Program," to: (i) increase the number of teacher candidates pursuing careers in critical teacher shortage areas as defined in the Board of Education's Regulations Governing the Determination of Critical Teacher Shortage Areas; (ii) expand eligibility to teacher candidates, including graduate students and paraprofessionals from Virginia school divisions who are enrolled full-time or part-time in an approved teacher education program; (iii) increase the diversity of persons pursuing careers in teaching, including male teacher candidates enrolled in an elementary or middle school education program and minority teacher candidates enrolled in any teaching endorsement area; and (iv) increase the number of teacher candidates pursuing careers in career and technical education.

B. The Board of Education shall establish, in regulation, criteria for determining critical teacher shortage areas for awarding scholarships pursuant to this section. The criteria shall include such factors as the needs in teaching endorsement areas among the several school divisions of the Commonwealth, teacher shortages at the elementary and secondary grade levels, and teacher shortages in rural and urban regions of the Commonwealth.

C. The Program shall be administered by the Board of Education. The Board may promulgate such regulations as may be necessary for the implementation of the Program. The Board shall consult with the State Council of Higher Education in the implementation of the Program.

The Program shall consist of scholarships awarded annually to teacher candidates, including graduate students and paraprofessionals from Virginia school divisions at an accredited public or private four-year institution of higher education in the Commonwealth, who (i) are enrolled full-time or part-time in an approved teacher education program or are participants in another approved teacher education program; (ii) have maintained a cumulative grade point average of at least 2.7 on a 4.0 scale or its equivalent; and (iii) are nominated for such scholarship by the institution where they are enrolled. In addition, the candidates must meet one or more of the following criteria: (a) be enrolled in a program leading to an endorsement in a critical shortage area as established by the Board of Education; (b) be a male teacher candidate in an elementary or middle school education program; (c) be a minority teacher candidate enrolled in any teacher endorsement area; or (d) be a student in an approved teacher education program leading to an endorsement in career and technical education.

D. Before any teaching scholarship is awarded in accordance with the provisions of this section, the scholarship recipient shall sign a promissory note agreeing (i) to pursue an approved teacher education program full-time or part-time at an accredited public or private four-year institution of higher education in Virginia or another approved teacher education program and (ii) upon graduation, to begin teaching in the public schools of the Commonwealth in a critical teaching shortage discipline or in a career and technical education discipline or, regardless of teaching discipline, in a school with a high concentration of students eligible for free or reduced lunch or in a rural or urban region of the Commonwealth with a teacher shortage.

Upon program completion, the scholarship recipient shall begin teaching in the public schools of the Commonwealth in the first full academic year after becoming eligible for a teaching license, and shall fulfill the teaching obligation in accordance with the promissory note by teaching continuously in Virginia for the same number of years that he was the beneficiary of such scholarship. Such scholarship recipient may fulfill the teaching obligation by accepting a teaching position (i) in one of the critical teacher shortage disciplines as established by the Board of Education; or (ii) in a career and technical education discipline; or (iii) regardless of teaching discipline, in a school with a high concentration of students eligible for free or reduced lunch; or (iv) in any discipline or at any grade level within a school division with a shortage of teachers, as defined in the Board of Education's Regulations Governing the Determination of Critical Teacher Shortage Areas; or (v) in a rural or urban region of the state with a teacher shortage.

E. The Board of Education may recover the total amount of funds awarded as a scholarship, or the appropriate proportion thereof, including any accrued interest, if the scholarship recipient fails to honor the teaching obligation.

F. There is hereby created in the Department of the Treasury a special nonreverting fund known as the Virginia Teaching Scholarship Loan Fund, hereinafter referred to as the "Fund." The Fund shall be established on the books of the Comptroller, and any moneys remaining in the Fund at the end of the biennium shall not revert to the general fund but shall remain in the Fund. The Fund shall consist of such moneys as may be appropriated for the Virginia Teaching Scholarship Loan Program and such gifts, donations, grants, bequests, and other funds as may be received on its behalf by the Board of Education. The Fund shall be used solely to fund the Virginia Teaching Scholarship Loan Program. Interest earned on such moneys shall remain in the Fund and be credited to it. Moneys in the Fund shall be used solely to award scholarships pursuant to the Virginia Teaching Scholarship Loan Program as provided in this section. Disbursements from the Fund for such scholarships shall be made by the State Treasurer on warrants issued by the Comptroller upon written request of the President of the Board of Education.

G. The Board of Education and the State Council of Higher Education shall make available to parents, students, teachers, high school guidance counselors, and academic advisors and financial aid administrators at public and private institutions of higher education information concerning the Virginia Teacher Scholarship Loan Program, eligibility for the loans, and the terms and conditions under which such loans are awarded, in order that students interested in pursuing careers in the teaching profession may be advised of the availability of such financial assistance.

2001, c. 660; 2002, c. 889; 2007, c. 31; 2008, cc. 48, 141.



§ 22.1-290.02. Traineeships for education of special education personnel

A. There are hereby established traineeships that shall be awarded to persons who are interested in working in programs for the education of handicapped children for either part-time or full-time study in programs designed to qualify them as special education personnel in the public schools. Applicants for such traineeships shall be graduates of a recognized college or university.

B. The award of such traineeships shall be made by the State Board, and the number of awards during any one year shall depend upon the amounts appropriated by the General Assembly for this purpose. The amount awarded for each traineeship shall be $450 for a minimum of six semester hours of course work in areas relating to special education to be taken by the applicant during a single semester or summer session.

C. This program shall be administered by the Department of Education under rules and regulations promulgated by the State Board.

2014, c. 484.



§ 22.1-290.1. Clinical faculty programs

A. As used in this section, unless the context requires a different meaning:

"Clinical faculty member" means a licensed public or private school teacher who meets the standards of the board of visitors or other governing body for acceptance in an institution's clinical faculty program.

"Student teacher" means an individual enrolled in a program for training teachers in an accredited institution of higher education located in this Commonwealth.

"Training institution" means an accredited public or private institution of higher education which has implemented a training program for public school teachers designed to improve skills in supervising and evaluating student teachers.

B. Any board of visitors or other governing body of any public or private, accredited institution of higher education located in this Commonwealth may establish a clinical faculty program utilizing specially trained public school teachers as supervisors of student teachers. Any such program shall include the following components:

1. Any teacher accepted as a clinical faculty member shall be designated adjunct faculty;

2. Prior to being assigned student teachers, all clinical faculty members shall be required to attend training programs offered by accredited public or private institutions of higher education which are designed to improve their skills in supervising and evaluating student teachers;

3. Clinical faculty members shall be given the responsibility for the grading and evaluation of the student teachers assigned to them in cooperation with appropriate full-time faculty members at the institution; and

4. Such data on the clinical faculty program as may be required by the Board of Education shall be provided by the institution in a timely manner.

C. Any college or university governing body choosing to implement a clinical faculty program shall develop standards for acceptance of public or private school teachers as clinical faculty members. Public or private school teachers may apply to the institution of higher education for acceptance as clinical faculty members for the purpose of supervising and evaluating student teachers.

D. There is hereby authorized to be appropriated for the purposes of this section such sums as the General Assembly may from time to time determine to be necessary. The Board of Education shall serve as fiscal agent for the training institutions and the clinical faculty programs.

The Board shall allocate from such funds as are appropriated, moneys to participating training institutions for the purpose of compensating clinical faculty members. The Board, in consultation with the training institutions, shall set such compensation.

The Board shall, in cooperation with the State Council of Higher Education, set criteria for the programs implemented by the training institutions. The Board may also issue such guidelines as may be necessary for the implementation of the provisions of this section. The training program criteria set by the Board and the Council and the guidelines issued by the Board shall not be subject to the Administrative Process Act (§ 2.2-4000 et seq.). However, prior to establishing such criteria or issuing such guidelines, the Board and the Council shall consult with the Office of the Attorney General and provide opportunity for public comment.

1990, c. 800; 1992, c. 132 .



§ 22.1-291. Repealed

Repealed by Acts 2011, c. 216, cl. 2.



§ 22.1-291.1. Planning time for school teachers

Each school board shall ensure that all elementary school teachers in its employment are provided at least an average of 30 minutes per day during the students' school week as planning time.

1995, c. 404; 2000, c. 650; 2009, c. 482.



§ 22.1-291.2. Repealed

Repealed by Acts 2004, c. 872, cl. 7, effective May 4, 2005.



§ 22.1-291.3. Notice of duty to report child abuse or neglect

Each public school board and each administrator of every private or parochial school shall post, in each of their schools, a notice, pursuant to § 63.2-1509, that: (i) any teacher or other person employed in a public or private school who has reason to suspect that a child is an abused or neglected child, including any child who may be abandoned, is required to report such suspected cases of child abuse or neglect to local or state social services agencies or the person in charge of the relevant school or his designee; and (ii) all persons required to report cases of suspected child abuse or neglect are immune from civil or criminal liability or administrative penalty or sanction on account of such reports unless such person has acted in bad faith or with malicious purpose. The notice shall also include the Virginia Department of Social Services' toll-free child abuse and neglect hotline.

2004, cc. 710, 752.



§ 22.1-291.4. Bullying prohibited

Each school board shall implement, by July 1, 2014, policies and procedures to educate school board employees about bullying, as defined in § 22.1-276.01, and the need to create a bully-free environment.

2013, c. 575.



§ 22.1-292. Penalties on officers and teachers

Any division superintendent, member of a school board or other school officer or any principal or teacher in a public school violating any provision of this title shall be guilty of a Class 4 misdemeanor if no other penalty is prescribed.

Code 1950, § 22-215; 1980, c. 559.



§ 22.1-292.1. Violations related to secure mandatory tests

A. The Board of Education may suspend or revoke the administrative or teaching license it has issued to any person who knowingly and willfully commits any of the following acts related to secure mandatory tests administered to students as required by this title or by the Board of Education:

1. Giving unauthorized access to secure test questions;

2. Copying or reproducing all or any portion of any secure test booklet;

3. Divulging the contents of any portion of a secure test;

4. Coaching or assisting examinees during testing or altering test materials or examinees' responses in any way;

5. Making available any answer keys;

6. Failing to follow test security procedures established by the Department of Education;

7. Providing a false certification on any test security form required by the Department of Education;

8. Retaining a copy of secure test questions;

9. Excluding students from testing who are required to be assessed; and

10. Participating in, directing, aiding, assisting in, or encouraging any of the acts prohibited by this section.

For the purposes of this section, "secure test" means an item, question, or test that has not been made publicly available by the Department of Education.

Nothing in this section shall be construed to prohibit educational personnel from providing input to administrators or other authorized personnel, including school board members and members of the General Assembly, except when done in a manner that violates test integrity or security regarding the accuracy, clarity, or propriety of test items or test administration procedures.

B. Nothing in this section shall be construed to prohibit or restrict the reasonable and necessary actions of the Board of Education, the Superintendent of Public Instruction, or the Department of Education in test development or selection, test form construction, standard setting, test scoring and reporting, or any other related activities which, in the judgment of the Superintendent of Public Instruction or the Board of Education, are necessary and appropriate.

C. Any suspension or revocation imposed for the acts enumerated in this section shall be rendered pursuant to Board regulations promulgated pursuant to the Administrative Process Act (§ 2.2-4000 et seq.) and § 22.1-298.1, governing the licensure of teachers.

2000, cc. 634, 659; 2004, cc. 939, 955; 2006, cc. 27, 349; 2011, c. 248.



§ 22.1-292.2. Suspension or revocation of license for procuring, selling, or administering anabolic steroids

A. The Board of Education shall suspend or revoke the administrative or teaching license it has issued to any person who knowingly and willfully with the intent to compromise the outcome of an athletic competition procures, sells, or administers anabolic steroids or causes such drugs to be procured, sold, or administered to a student who is a member of a school athletic team, or fails to report the use of such drugs by a student to the school principal and division superintendent as required by § 22.1-279.3:1. Any person whose administrative or teaching license is suspended or revoked by the Board pursuant to this section shall be ineligible for three school years for employment in the public schools of the Commonwealth.

B. Any suspension or revocation imposed in accordance with this section shall be rendered pursuant to Board regulations promulgated pursuant to the Administrative Process Act (§ 2.2-4000 et seq.) and § 22.1-298.1, governing the licensure of teachers.

2005, c. 481; 2006, cc. 27, 349.



§ 22.1-293. School boards authorized to employ principals and assistant principals; license required; powers and duties

A. A school board, upon recommendation of the division superintendent, may employ principals and assistant principals. Persons employed in these positions shall hold licenses as prescribed by the Board of Education.

B. A principal shall provide instructional leadership in, shall be responsible for the administration of, and shall supervise the operation and management of the school or schools and property to which he has been assigned, in accordance with the rules and regulations of the school board and under the supervision of the division superintendent.

C. A principal may submit recommendations to the division superintendent for the appointment, assignment, promotion, transfer, and dismissal of all personnel assigned to his supervision. Principals must have received training, provided pursuant to § 22.1-253.13:5, in the evaluation and documentation of employee performance, which evaluation and documentation shall include, but shall not be limited to, employee skills and knowledge and student academic progress, prior to submitting such recommendations. Assistant principals and other supervisory personnel participating in the evaluation and documentation of employee performance must also have received such training in the evaluation and documentation of employee performance.

D. A principal shall perform such other duties as may be assigned by the division superintendent pursuant to the rules and regulations of the school board.

Code 1950, § 22-217.9; 1973, c. 223; 1980, c. 559; 1992, c. 132; 1999, cc. 1030, 1037; 2013, cc. 588, 650.



§ 22.1-294. Probationary terms of service for principals, assistant principals, and supervisors; evaluation; reassigning principal, assistant principal, or supervisor to teaching position

A. A person employed as a principal, assistant principal, or supervisor, including a person who has previously achieved continuing contract status as a teacher, shall serve a probationary term of three years in such position in the same school division before acquiring continuing contract status as principal, assistant principal, or supervisor. With such funds as may be appropriated by the General Assembly for such purpose, school boards shall provide each probationary principal, except probationary principals who have prior successful experience as principals, as determined by the local school board in a school division, a mentor, as described in guidelines developed by the Board, during the first year of the probationary period, to assist such probationary principal in achieving excellence in administration.

B. Each local school board shall adopt for use by the division superintendent clearly defined criteria for a performance evaluation process for principals, assistant principals, and supervisors that are consistent with the performance standards set forth in the Guidelines for Uniform Performance Standards and Evaluation Criteria for Teachers, Principals, and Superintendents as provided in § 22.1-253.13:5 and that includes, among other things, an assessment of such administrators' skills and knowledge; student academic progress and school gains in student learning; and effectiveness in addressing school safety and enforcing student discipline. The division superintendent shall implement such performance evaluation process in making employment recommendations to the school board pursuant to § 22.1-293. Principals and assistant principals who have achieved continuing contract status shall be formally evaluated at least once every three years and evaluated informally at least once each year that they are not formally evaluated. Probationary principals and assistant principals shall be evaluated each school year. The division superintendent shall consider such evaluations, among other things, in making recommendations to the school board regarding the nonrenewal of the probationary contract of any principal or assistant principal.

C. Continuing contract status acquired by a principal, assistant principal, or supervisor shall not be construed (i) as prohibiting a school board from reassigning such principal, assistant principal, or supervisor to a teaching position if notice of reassignment is given by the school board by June 15 of any year or (ii) as entitling any such principal, assistant principal, or supervisor to the salary paid him as principal, assistant principal, or supervisor in the case of any such reassignment to a teaching position.

D. No such salary reduction and reassignment, however, shall be made without first providing such principal, assistant principal, or supervisor with written notice of the reason for such reduction and reassignment and an opportunity to present his or her position at an informal meeting with the division superintendent, the division superintendent's designee, or the school board. Before recommending such reassignment, the division superintendent shall consider, among other things, the performance evaluations for such principal, assistant principal, or supervisor. The principal, assistant principal, or supervisor shall elect whether such meeting shall be with the division superintendent, the division superintendent's designee, or the school board. The school board, division superintendent, or the division superintendent's designee shall determine what processes are to be followed at the meeting. The decision to reassign and reduce salary shall be at the sole discretion of the school board.

The intent of this section is to provide an opportunity for a principal, assistant principal, or supervisor to discuss the reasons for such salary reduction and reassignment with the division superintendent, his designee, or the school board, and the provisions of this section are meant to be procedural only. Nothing contained herein shall be taken to require cause, as defined in § 22.1-307, for the salary reduction and reassignment of a principal, assistant principal, or supervisor.

E. As used in this section, "supervisor" means a person who holds an instructional supervisory position as specified in the regulations of the Board of Education and who is required to hold a license as prescribed by the Board of Education.

Code 1950, § 22-217.3; 1968, c. 691; 1969, Ex. Sess., c. 3; 1976, cc. 191, 226; 1979, c. 275; 1980, c. 559; 1982, c. 47; 1992, c. 132; 1999, cc. 1030, 1037; 2005, cc. 331, 450; 2013, cc. 44, 109, 588, 650.



§ 22.1-295. Employment of teachers

A. The teachers in the public schools of a school division shall be employed and placed in appropriate schools by the school board upon recommendation of the division superintendent. In placing teachers, school boards shall fill positions with licensed instructional personnel qualified in the relevant subject areas.

B. School boards shall adopt employment policies and practices designed to promote the employment and retention of highly qualified teachers and to effectively serve the educational needs of students. Such policies shall include, but need not be limited to, incentives for excellence in teaching, including financial support for teachers attending professional development seminars or those seeking and obtaining national certification.

C. School boards shall develop a procedure for use by division superintendents and principals in evaluating teachers that is appropriate to the tasks performed and addresses, among other things, student academic progress and the skills and knowledge of instructional personnel, including, but not limited to, instructional methodology, classroom management, and subject matter knowledge.

Teachers employed by local school boards who have achieved continuing contract status shall be formally evaluated at least once every three years and more often as deemed necessary by the principal, and they shall be evaluated informally during each year in which they are not formally evaluated. Any teacher who has achieved continuing contract status who receives an unsatisfactory formal evaluation and who continues to be employed by the local school board shall be formally evaluated in the following year. The evaluation shall be maintained in the employee's personnel file.

Each local superintendent shall annually certify divisionwide compliance with the provisions of this section to the Department.

Code 1950, § 22-203; 1980, c. 559; 1996, c. 186; 1999, cc. 831, 1030, 1037; 2006, c. 373; 2013, cc. 588, 650.



§ 22.1-295.1. Employee personnel files; maintenance of employee records; confidentiality of certain records

A. Personnel files of all school board employees may be produced and maintained in digital or paper format.

B. Information determined to be unfounded after a reasonable administrative review shall not be maintained in any employee personnel file, but may be retained in a separate sealed file by the administration if such information alleges civil or criminal offenses. Any dispute over such unfounded information exclusive of opinions retained in the personnel file, or in a separate sealed file, notwithstanding the provisions of the Government Data Collection and Dissemination Practices Act (§ 2.2-3800 et seq.), shall be settled through the employee grievance procedure as provided in §§ 22.1-306 and 22.1-308 through 22.1-314.

C. Teacher performance indicators, or other data used by the local school board to judge the performance or quality of a teacher, maintained in a teacher's personnel file or otherwise shall be confidential but may be disclosed (i) pursuant to court order, (ii) for the purposes of a grievance proceeding involving the teacher, or (iii) as otherwise required by state or federal law. Nothing in this subsection shall be construed to prohibit the release or to limit the availability of nonidentifying, aggregate teacher performance indicators or other data.

1987, c. 506; 2006, c. 191; 2013, c. 291.



§ 22.1-296. Payment of employees; reimbursement for private transportation; certain sick leave policies

A. Each school board shall provide for the payment of teachers, principals, assistant principals and other employees monthly, semi-monthly or biweekly, as may be determined by the school board.

However, school boards receiving a waiver from the Board of Education pursuant to § 22.1-79.1 and setting the school calendar so that the first day students are required to attend occurs prior to August 15 shall establish a payment schedule to ensure that all contract personnel are compensated for time worked within the first month of employment.

B. All school board employees may be reimbursed for private transportation at a rate not to exceed that which is authorized for persons traveling on state business in accordance with § 2.2-2825. Whatever rate is paid, however, shall be the same for school board members and employees of the board.

C. Each local school board shall adopt policies providing for leave without pay for school board employees with debilitating or life-threatening illness or injury, without regard to the employee's length of service with the school board.

Code 1950, §§ 22-57.2, 22-72; 1954, c. 289; 1956, Ex. Sess., c. 60; 1959, Ex. Sess., c. 79, § 1; 1966, c. 691; 1968, c. 139; 1970, c. 71; 1971, Ex. Sess., c. 161; 1972, c. 511; 1975, cc. 308, 328; 1980, c. 559; 1998, c. 872; 2003, cc. 531, 557; 2005, c. 486.



§ 22.1-296.1. Data on convictions for certain crimes and child abuse and neglect required; penalty

A. As a condition of employment for all of its public school employees, whether full-time or part-time, permanent, or temporary, every school board shall require on its application for employment certification (i) that the applicant has not been convicted of a felony or any offense involving the sexual molestation, physical or sexual abuse or rape of a child; and (ii) whether the applicant has been convicted of a crime of moral turpitude. Any person making a materially false statement regarding any such offense shall be guilty of a Class 1 misdemeanor and upon conviction, the fact of said conviction shall be grounds for the Board of Education to revoke such person's license to teach.

B. Every school board shall also require on its application for employment, as a condition of employment requiring direct contact with students, whether full-time or part-time, permanent, or temporary, certification that the applicant has not been the subject of a founded case of child abuse and neglect. Any person making a materially false statement regarding a finding of child abuse and neglect shall be guilty of a Class 1 misdemeanor and upon conviction, the fact of said conviction shall be grounds for the Board of Education to revoke such person's license to teach.

C. As a condition of awarding a contract for the provision of services that require the contractor or his employees to have direct contact with students on school property during regular school hours or during school-sponsored activities, the school board shall require the contractor to provide certification that all persons who will provide such services have not been convicted of a felony or any offense involving the sexual molestation or physical or sexual abuse or rape of a child.

Any person making a materially false statement regarding any such offense shall be guilty of a Class 1 misdemeanor and, upon conviction, the fact of such conviction shall be grounds for the revocation of the contract to provide such services and, when relevant, the revocation of any license required to provide such services. School boards shall not be liable for materially false statements regarding the certifications required by this subsection.

This subsection shall not apply to a contractor or his employees providing services to a school division in an emergency or exceptional situation, such as when student health or safety is endangered or when repairs are needed on an urgent basis to ensure that school facilities are safe and habitable, when it is reasonably anticipated that the contractor or his employees will have no direct contact with students.

1985, c. 487; 1987, c. 359; 1996, c. 960; 1997, c. 103; 2003, c. 723; 2006, c. 790; 2007, cc. 245, 431; 2008, c. 555.



§ 22.1-296.2. Fingerprinting required; reciprocity permitted

A. As a condition of employment, the school boards of the Commonwealth shall require any applicant who is offered or accepts employment after July 1, 1989, whether full-time or part-time, permanent, or temporary, to submit to fingerprinting and to provide personal descriptive information to be forwarded along with the applicant's fingerprints through the Central Criminal Records Exchange to the Federal Bureau of Investigation for the purpose of obtaining criminal history record information regarding such applicant. The school board may (i) pay for all or a portion of the cost of the fingerprinting or criminal records check or (ii) in its discretion, require the applicant to pay for all or a portion of the cost of such fingerprinting or criminal records check.

The Central Criminal Records Exchange, upon receipt of an applicant's record or notification that no record exists, shall report to the school board whether or not the applicant has ever been convicted of a felony or a Class 1 misdemeanor or an equivalent offense in another state.

To conserve the costs of conducting criminal history record checks to applicants and school boards, upon the written request and permission of the applicant, a school board shall inform another school board with which reciprocity has been established, and to which the applicant also has applied for employment, of the results of the criminal history record information conducted within the previous ninety days that it obtained concerning the applicant. Criminal history record information pertaining to an applicant for employment by a school board shall be exchanged only between school boards in the Commonwealth in which a current agreement of reciprocity for the exchange of such information has been established and is in effect. Reciprocity agreements between school boards shall provide for the apportionment of the costs of the fingerprinting or criminal records check between the applicant and the school board, as prescribed in this section. However, school boards that enter into reciprocity agreements shall not each levy the costs of the fingerprinting or criminal records check on the applicant.

B. The division superintendent shall inform the relevant school board of any notification of arrest of a school board employee received pursuant to § 19.2-83.1. The school board shall require such employee, whether full-time or part-time, permanent, or temporary, to submit to fingerprinting and to provide personal descriptive information to be forwarded along with the employee's fingerprints through the Central Criminal Records Exchange to the Federal Bureau of Investigation for the purpose of obtaining criminal history record information regarding such employee. The school board may (i) pay for all or a portion of the cost of the fingerprinting or criminal records check or (ii) in its discretion, require the applicant to pay for all or a portion of the cost of such fingerprinting or criminal records check.

The Central Criminal Records Exchange, upon receipt of an employee's record or notification that no record exists, shall report to the school board whether or not the employee has been convicted of any of the offenses listed in subsection A of this section. The contents of the employee's record shall be used by the school board solely to implement the provisions of §§ 22.1-307 and 22.1-315.

C. The Central Criminal Records Exchange shall not disclose information to the school board regarding charges or convictions of any crimes not specified in this section. If an applicant is denied employment or a current employee is suspended or dismissed because of information appearing on his criminal history record, the school board shall provide a copy of the information obtained from the Central Criminal Records Exchange to the applicant or employee. The information provided to the school board shall not be disseminated except as provided in this section.

1988, c. 851; 1989, c. 544; 1990, c. 766; 1991, c. 342; 1992, cc. 641, 791; 1993, cc. 210, 458; 1994, cc. 232, 782; 1995, cc. 731, 781, 809; 1996, cc. 396, 467; 1997, cc. 444, 721; 1998, c. 412; 1999, c. 448; 2000, cc. 683, 774, 811; 2001, cc. 591, 677.



§ 22.1-296.3. Certain private school employees subject to fingerprinting and criminal records checks

A. As a condition of employment, the governing boards or administrators of private or religious elementary or secondary schools which are accredited by a statewide accrediting organization recognized, prior to January 1, 1996, by the State Board of Education shall require any applicant who accepts employment for the first time after July 1, 1998, whether full-time or part-time, permanent or temporary, to submit to fingerprinting and to provide personal descriptive information to be forwarded along with the applicant's fingerprints through the Central Criminal Records Exchange to the Federal Bureau of Investigation for the purpose of obtaining criminal history record information regarding such applicant.

The Central Criminal Records Exchange, upon receipt of an applicant's record or notification that no record exists, shall report to the governing board or administrator, or to a private organization coordinating such records on behalf of such governing board or administrator pursuant to a written agreement with the Department of State Police, that the applicant meets the criteria or does not meet the criteria for employment based on whether or not the applicant has ever been convicted of the following crimes or their equivalent if from another jurisdiction: any offense set forth in § 63.2-1719 or 63.2-1726, use of a firearm in the commission of a felony as set out in § 18.2-53.1, or an equivalent offense in another state.

B. The Central Criminal Records Exchange shall not disclose information to such governing board, administrator, or private organization coordinating such records regarding charges or convictions of any crimes. If any applicant is denied employment because of information appearing on the criminal history record and the applicant disputes the information upon which the denial was based, the Central Criminal Records Exchange shall, upon request, furnish the applicant the procedures for obtaining a copy of the criminal history record from the Federal Bureau of Investigation. The information provided to the governing board, administrator, or private organization coordinating such records shall not be disseminated except as provided in this section. A governing board or administrator employing or previously employing a temporary teacher or a private organization coordinating such records on behalf of such governing board or administrator pursuant to a written agreement with the Department of State Police may disseminate, at the written request of such temporary teacher, whether such teacher meets the criteria or does not meet the criteria for employment pursuant to subsection A to the governing board or administrator of another accredited private or religious elementary or secondary school in which such teacher has accepted employment. Such governing board, administrator, or private organization transferring criminal records information pursuant to this section shall be immune from civil liability for any official act, decision or omission done or made in the performance of such transfer, when such acts or omissions are taken in good faith and are not the result of gross negligence or willful misconduct.

In addition to the fees assessed by the Federal Bureau of Investigation, the Department of State Police may assess a fee for responding to requests required by this section which shall not exceed $15 per request for a criminal records check.

For purposes of this section, "governing board" or "administrator" means the unit or board or person designated to supervise operations of a system of private or religious schools or a private or religious school accredited by a statewide accrediting organization recognized, prior to January 1, 1996, by the State Board of Education.

Nothing in this section or § 19.2-389 shall be construed to require any private or religious school which is not so accredited to comply with this section.

1996, c. 944; 1998, c. 113; 2002, c. 528; 2005, c. 928.



§ 22.1-296.4. Child abuse and neglect data required

A. On and after July 1, 1997, every school board shall require, as a condition of employment, that any applicant who is offered or accepts employment requiring direct contact with students, whether full-time or part-time, permanent or temporary, provide written consent and the necessary personal information for the school board to obtain a search of the registry of founded complaints of child abuse and neglect maintained by the Department of Social Services pursuant to § 63.2-1515. The school board shall ensure that all such searches are requested in conformance with the regulations of the Board of Social Services. In addition, where the applicant has resided in another state within the last five years, the school board shall require as a condition of employment that such applicant provide written consent and the necessary personal information for the school board to obtain information from each relevant state as to whether the applicant was the subject of a founded complaint of child abuse and neglect in such state. The school board shall take reasonable steps to determine whether the applicant was the subject of a founded complaint of child abuse and neglect in the relevant state. The Department of Social Services shall maintain a database of central child abuse and neglect registries in other states that provide access to out-of-state school boards, for use by local school boards. The applicant may be required to pay the cost of any search conducted pursuant to this subsection at the discretion of the school board. From such funds as may be available for this purpose, however, the school board may pay for the search.

The Department of Social Services shall respond to such request by the school board in cases where there is no match within the central registry regarding applicants for employment within ten business days of receipt of such request. In cases where there is a match within the central registry regarding applicants for employment, the Department of Social Services shall respond to such request by the school board within thirty business days of receipt of such request. The response may be by first-class mail or facsimile transmission.

B. If the response obtained pursuant to subsection A indicates that the applicant is the subject of a founded case of child abuse and neglect, such applicant shall be denied employment, or the employment shall be rescinded.

C. If an applicant is denied employment because of information appearing on his record in the registry, the school board shall provide a copy of the information obtained from the registry to the applicant. The information provided to the school board by the Department of Social Services shall be confidential and shall not be disseminated by the school board.

1997, c. 103; 2000, cc. 95, 734; 2008, c. 555; 2009, c. 58.



§ 22.1-297. Assignment of teachers, principals and assistant principals by superintendent

A division superintendent shall have authority to assign to their respective positions in the school wherein they have been placed by the school board all teachers, principals and assistant principals. If the school board adopts a resolution authorizing the division superintendent to reassign such teachers, principals and assistant principals, the division superintendent may reassign any such teacher, principal or assistant principal for that school year to any school within such division, provided no change or reassignment during a school year shall affect the salary of such teacher, principal or assistant principal for that school year.

Code 1950, § 22-205; 1956, Ex. Sess., c. 61; 1968, c. 643; 1980, cc. 559, 575.



§ 22.1-298. Repealed

Repealed by Acts 2006, cc. 27 and 349, cl. 2.



§ 22.1-298.1. Regulations governing licensure

A. As used in this section:

"Alternate route to licensure" means a nontraditional route to teacher licensure available to individuals who meet the criteria specified in the regulations issued by the Board of Education.

"Industry certification credential" means an active career and technical education credential that is earned by successfully completing a Board of Education-approved industry certification examination, being issued a professional license in the Commonwealth, or successfully completing an occupational competency examination.

"Licensure by reciprocity" means a process used to issue a license to an individual coming into the Commonwealth from another state when that individual meets certain conditions specified in the Board of Education's regulations.

"Professional teacher's assessment" means those tests mandated for licensure as prescribed by the Board of Education.

"Provisional license" means a nonrenewable license issued by the Board of Education for a specified period of time, not to exceed three years, to an individual who may be employed by a school division in the Commonwealth and who generally meets the requirements specified in the Board of Education's regulations for licensure, but who may need to take additional coursework or pass additional assessments to be fully licensed with a renewable license.

"Renewable license" means a license issued by the Board of Education for five years to an individual who meets the requirements specified in the Board of Education's regulations.

B. The Board of Education shall prescribe, by regulation, the requirements for the licensure of teachers and other school personnel required to hold a license. Such regulations shall include requirements for the denial, suspension, cancellation, revocation, and reinstatement of licensure. The Board of Education shall revoke the license of any person for whom it has received a notice of dismissal or resignation pursuant to subsection F of § 22.1-313 and, in the case of a person who is the subject of a founded complaint of child abuse or neglect, after all rights to any appeal provided by § 63.2-1526 have been exhausted. Regardless of the authority of any other agency of the Commonwealth to approve educational programs, only the Board of Education shall have the authority to license teachers to be regularly employed by school boards, including those teachers employed to provide nursing education.

The Board of Education shall prescribe by regulation the licensure requirements for teachers who teach only online courses, as defined in § 22.1-212.23. Such license shall be valid only for teaching online courses. Teachers who hold a five-year renewable license issued by the Board of Education may teach online courses for which they are properly endorsed.

C. The Board of Education's regulations shall include requirements that a person seeking initial licensure:

1. Complete professional assessments as prescribed by the Board of Education;

2. Complete study in attention deficit disorder;

3. Complete study in gifted education, including the use of multiple criteria to identify gifted students; and

4. Complete study in methods of improving communication between schools and families and ways of increasing family involvement in student learning at home and at school.

D. In addition, such regulations shall include requirements that:

1. Every person seeking initial licensure or renewal of a license demonstrate proficiency in the use of educational technology for instruction;

2. Every person seeking initial licensure and persons seeking licensure renewal as teachers who have not completed such study shall complete study in child abuse recognition and intervention in accordance with curriculum guidelines developed by the Board of Education in consultation with the Department of Social Services that are relevant to the specific teacher licensure routes;

3. Every person seeking initial licensure or renewal of a license shall receive professional development in instructional methods tailored to promote student academic progress and effective preparation for the Standards of Learning end-of-course and end-of-grade assessments;

4. Every person seeking renewal of a license shall complete all renewal requirements, including professional development in a manner prescribed by the Board, except that no person seeking renewal of a license shall be required to satisfy any such requirement by completing coursework and earning credit at an institution of higher education;

5. Every person seeking initial licensure or renewal of a license shall provide evidence of completion of certification or training in emergency first aid, cardiopulmonary resuscitation, and the use of automated external defibrillators. The certification or training program shall be based on the current national evidence-based emergency cardiovascular care guidelines for cardiopulmonary resuscitation and the use of an automated external defibrillator, such as a program developed by the American Heart Association or the American Red Cross. The Board shall provide a waiver for this requirement for any person with a disability whose disability prohibits such person from completing the certification or training;

6. Every person seeking licensure with an endorsement as a teacher of the blind and visually impaired shall demonstrate proficiency in reading and writing Braille; and

7. Every teacher seeking an initial license in the Commonwealth with an endorsement in the area of career and technical education shall have an industry certification credential in the area in which the teacher seeks endorsement. If a teacher seeking an initial license in the Commonwealth has not attained an industry certification credential in the area in which the teacher seeks endorsement, the Board may, upon request of the employing school division or educational agency, issue the teacher a provisional license to allow time for the teacher to attain such credential.

E. The Board's regulations shall require that initial licensure for principals and assistant principals be contingent upon passage of an assessment as prescribed by the Board.

F. The Board shall establish criteria in its regulations to effectuate the substitution of experiential learning for coursework for those persons seeking initial licensure through an alternate route as defined in Board regulations.

G. Notwithstanding any provision of law to the contrary, the Board may provide for the issuance of a provisional license, valid for a period not to exceed three years, pursuant to subdivision D 7 or to any person who does not meet the requirements of this section or any other requirement for licensure imposed by law.

H. The Board's licensure regulations shall also provide for licensure by reciprocity:

1. With comparable endorsement areas for those individuals holding a valid out-of-state teaching license and national certification from the National Board for Professional Teaching Standards or a nationally recognized certification program approved by the Board of Education. The application for such individuals shall require evidence of such valid licensure and national certification and shall not require official student transcripts;

2. For individuals who have obtained a valid out-of-state license, with full credentials and without deficiencies, that is in force at the time the application for a Virginia license is received by the Department of Education. The individual must establish a file in the Department of Education by submitting a complete application packet, which shall include official student transcripts. An assessment of basic skills as provided in § 22.1-298.2 and service requirements shall not be imposed for these licensed individuals; however, other licensing assessments, as prescribed by the Board of Education, shall be required; and

3. The Board may include other provisions for reciprocity in its regulations.

2006, cc. 27, 349; 2008, cc. 474, 827; 2012, c. 365; 2013, cc. 498, 530, 588, 650; 2014, c. 79; 2015, cc. 385, 562.



§ 22.1-298.2. Regulations governing education preparation programs

A. As used in this section:

"Assessment of basic skills" means an assessment prescribed by the Board of Education that an individual must take prior to admission into an approved education preparation program, as prescribed by the Board of Education in its regulations.

B. Education preparation programs shall meet the requirements for accreditation and program approval as prescribed by the Board of Education in its regulations.

C. The Board of Education regulations shall provide for education preparation programs offered by institutions of higher education, Virginia public school divisions, and certified providers for alternate routes to licensure.

D. The Board shall prescribe an assessment of basic skills for individuals seeking entry into an approved education preparation program and shall establish a minimum passing score for such assessment. The Board also may prescribe other requirements for admission to Virginia's approved education preparation programs in its regulations.

E. The Board shall establish accountability measures for approved education programs. Data shall be submitted to the Board on not less than a biennial basis.

2006, cc. 27, 349.



§ 22.1-298.3. Students with autism spectrum disorders; training required of personnel

By September 1, 2014, each school board shall ensure that aides assigned to work with a teacher who has primary oversight of students with autism spectrum disorders receive training in student behavior management within 60 days of assignment to such responsibility. School boards may provide such training to other employees, including transportation employees.

The Board of Education shall provide training standards that school divisions may use to fulfill the requirements of this section.

2012, c. 755.



§ 22.1-299. License required of teachers

No teacher shall be regularly employed by a school board or paid from public funds unless such teacher holds a license or provisional license issued by the Board of Education. Notwithstanding the provision in § 22.1-298.1 that the provisional license is limited to three years, if a teacher employed in Virginia under a provisional license is activated or deployed for military service within a school year (July 1-June 30), an additional year will be added to the teacher's provisional license for each school year or portion thereof the teacher is activated or deployed. The additional year or years shall be granted the following year or years after the return of the teacher from deployment or activation.

In accordance with regulations prescribed by the Board, a person not meeting the requirements for a license or provisional license may be employed and paid from public funds by a school board temporarily as a substitute teacher to meet an emergency.

Code 1950, § 22-204; 1954, c. 638; 1958, c. 300; 1979, c. 532; 1980, c. 559; 1992, c. 132; 2000, c. 689; 2008, c. 51; 2013, cc. 588, 650.



§ 22.1-299.1. Repealed

Repealed by Acts 1990, c. 970 .



§ 22.1-299.2. National Teacher Certification Incentive Reward Program and Fund

A. From such funds as may be appropriated for such purpose and from such gifts, donations, grants, bequests, and other funds as may be received on its behalf, there is hereby established the National Teacher Certification Incentive Reward Program (the "Program"), to be administered by the Board of Education, and a special nonreverting fund within the state treasury known as the National Teacher Certification Incentive Reward Program Fund (the "Fund"). The Fund shall be established on the books of the Comptroller, and any moneys remaining in the Fund at the end of the biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on such funds shall remain in the Fund and be credited to it.

The State Treasurer shall manage the Fund, subject to the authority of the Board of Education to provide for its disbursement. The Fund shall be disbursed to award incentive grants to public school teachers obtaining national certification from the National Board for Professional Teaching Standards.

To the extent funds are available in the Fund, teachers who obtain national certification shall receive an initial state-funded award of $5,000 and a subsequent award of $2,500 each year for the life of the certificate. Such awards shall continue to be paid upon renewal of the certificate. The Board shall establish procedures for determining amounts of awards if the moneys in the Fund are not sufficient to award each eligible teacher the appropriate award amount.

B. The Board may issue guidelines governing the Program as it deems necessary and appropriate.

1999, cc. 1030, 1032, 1037.



§ 22.1-299.3. Repealed

Repealed by Acts 2013, cc. 588 and 650, cl. 2.



§ 22.1-299.4. Teach For America license

A. Notwithstanding any provision of law to the contrary, the Board shall issue a two-year provisional license, hereafter referred to as the Teach For America license, to any participant in Teach For America, a nationwide nonprofit organization focused on closing the academic achievement gaps between students in high-income and low-income areas, who submits an application and meets the following criteria:

1. Holds, at minimum, a baccalaureate degree from a regionally accredited institution of higher education;

2. Has met the requirements prescribed by the Board for all endorsements sought or has met the qualifying scores on the content area assessment prescribed by the Board for the endorsements sought;

3. Possesses good moral character according to criteria developed by the Board;

4. Has been offered and has accepted placement in Teach For America;

5. Has successfully completed pre-service training and is participating in the professional development requirements of Teach For America, including teaching frameworks, curricula, lesson planning, instructional delivery, classroom management, assessment and evaluation of student progress, classroom diversity, and literacy development;

6. Has an offer of employment from a local school board to teach in a public elementary or secondary school in the Commonwealth or a preschool program that receives state funds pursuant to subsection C of § 22.1-199.1; and

7. Receives a recommendation from the employing school division for a Teach For America license in the endorsement area in which the individual seeks to be licensed.

B. In addition to the criteria set forth in subsection A, any individual who seeks an endorsement in early childhood, early/primary, or elementary education shall either (i) agree to complete such coursework in the teaching of reading as may be prescribed by the Board pursuant to regulation during the first year of employment or (ii) achieve a passing score on a reading instructional assessment prescribed by the Board pursuant to regulation.

C. Teachers issued a Teach For America provisional license shall not be eligible for continuing contract status while employed under the authority of a Teach For America license and shall be subject to the probationary terms of employment specified in § 22.1-303.

D. The Board may extend any Teach For America license for one additional year upon request of the employing school division, provided that no Teach For America license shall exceed a total of three years in length.

E. Notwithstanding any provision of law to the contrary, upon completion of at least two years of full-time teaching experience in a public elementary or secondary school in the Commonwealth or a preschool program that receives state funds pursuant to subsection C of § 22.1-199.1, an individual holding a Teach For America license shall be eligible to receive a renewable license if he has (i) achieved satisfactory scores on all professional teacher assessments required by the Board and (ii) received satisfactory evaluations at the conclusion of each year of employment.

F. Notwithstanding any provision of law to the contrary, the Board shall issue a Teach For America license to any individual who (i) has completed two years of successful teaching in the Teach For America program in another state, (ii) is not eligible to receive a renewable license, and (iii) meets the criteria set forth in subsection A.

2013, cc. 53, 440.



§ 22.1-300. Tuberculosis certificate

As a condition to employment, every public school employee, including without limitation teachers, cafeteria workers, janitors and bus drivers, shall submit a certificate signed by a licensed physician, or by a registered nurse licensed pursuant to Article 2 (§ 54.1-3016 et seq.) of Chapter 30 of Title 54.1, stating that such employee appears free of communicable tuberculosis. Such certificate shall be based on recorded results of such skin tests, X-rays and other examinations, singly or in combination, as are deemed necessary by a licensed physician that have been performed within the twelve months' period immediately preceding submission of the certificate. After consulting with the local health director, any school board may require the submission of such certificates annually, or at such intervals as it deems appropriate, as a condition to continued employment.

Code 1950, § 22-249; 1968, c. 445; 1970, c. 526; 1973, c. 491; 1974, c. 160; 1977, c. 220; 1979, c. 262; 1980, c. 559; 1994, c. 68; 2000, c. 476.



§ 22.1-301. Costs of medical examinations and of furnishing medical records

It shall be unlawful for any school board to require any instructional employee to pay the costs of a medical examination or the cost of furnishing medical records required as a condition to continued employment. Nothing in this section shall prohibit the immediate supervisor from requesting an employee to submit a physician's certificate verifying the illness of an employee at the employee's expense.

Code 1950, § 22-249; 1968, c. 445; 1970, c. 526; 1973, c. 491; 1974, c. 160; 1977, c. 220; 1979, c. 262; 1980, c. 559.



§ 22.1-302. Written contracts required; execution of contracts; qualifications of temporarily employed teachers; rules and requirements

A. A written contract, in a form permitted by the Board of Education's regulations, shall be made by the school board with each teacher employed by it, except those who are temporarily employed, before such teacher enters upon his duties. Such contract shall be signed in duplicate, with a copy thereof furnished to both parties.

The standard 10-month contract shall include 200 days, including (i) a minimum of 180 teaching days or 990 instructional hours and (ii) up to 20 days for activities such as teaching, participating in professional development, planning, evaluating, completing records and reports, participating on committees or in conferences, or such other activities as may be assigned or approved by the local school board.

A temporarily employed teacher, as used in this section, means (i) one who is employed to substitute for a contracted teacher for a temporary period of time during the contracted teacher's absence or (ii) one who is employed to fill a teacher vacancy for a period of time, but for no longer than 90 teaching days in such vacancy, unless otherwise approved by the Superintendent of Public Instruction on a case-by-case basis, during one school year.

B. Temporarily employed teachers, as defined in this section, shall be at least 18 years of age and shall hold a high school diploma or have passed a high school equivalency examination approved by the Board of Education.

A temporarily employed teacher is not required to be licensed by the Board of Education, nor is the local school board required to enter into a written contract with a temporarily employed teacher. However, local school boards shall establish employment qualifications for temporarily employed teachers that may exceed these requirements for the employment of such teachers. School boards shall also seek to ensure that temporarily employed teachers who are engaged as long-term substitutes exceed baseline employment qualifications.

C. A separate contract in a form permitted by the Board of Education shall be executed by the school board with a teacher who is receiving a monetary supplement for any athletic coaching or extracurricular activity sponsorship assignment. This contract shall be separate and apart from the contract for teaching.

Termination of a separate contract for any athletic coaching or extracurricular activity sponsorship assignment by either party thereto shall not constitute cause for termination of the separate teaching contract of the coach or teacher.

All such contracts shall require the party intending to terminate the coaching or extracurricular activity sponsorship contract to give reasonable notice to the other party before termination thereof shall become effective.

For the purposes of this section, "extracurricular activity sponsorship" means an assignment for which a monetary supplement is received, requiring responsibility for any student organizations, clubs, or groups, such as service clubs, academic clubs and teams, cheerleading squads, student publication and literary groups, and visual and performing arts organizations except those that are conducted in conjunction with regular classroom, curriculum, or instructional programs.

Code 1950, § 22-217.2; 1968, c. 691; 1980, c. 559; 1989, c. 92; 1990, c. 388; 1996, c. 986; 1997, c. 689; 1999, c. 486; 2010, c. 93; 2013, cc. 588, 644, 650; 2014, c. 84.



§ 22.1-303. Probationary terms of service for teachers

A. A probationary term of service of at least three years and, at the option of the local school board, up to five years in the same school division shall be required before a teacher is issued a continuing contract. School boards shall provide each probationary teacher except probationary teachers who have prior successful teaching experience, as determined by the local school board in a school division, a mentor teacher, as described by Board guidelines developed pursuant to § 22.1-305.1, during the first year of the probationary period, to assist such probationary teacher in achieving excellence in instruction. During the probationary period, such probationary teacher shall be evaluated annually based upon the evaluation procedures developed by the employing school board for use by the division superintendent and principals in evaluating teachers as required by subsection C of § 22.1-295. A teacher in his first year of the probationary period shall be evaluated informally at least once during the first semester of the school year. The division superintendent shall consider such evaluations, among other things, in making any recommendations to the school board regarding the nonrenewal of such probationary teacher's contract as provided in § 22.1-305.

If the teacher's performance evaluation during the probationary period is not satisfactory, the school board shall not reemploy the teacher; however, nothing contained in this subsection shall be construed to require cause, as defined in § 22.1-307, for the nonrenewal of the contract of a teacher who has not achieved continuing contract status.

Any teacher hired on or after July 1, 2001, shall be required, as a condition of achieving continuing contract status, to have successfully completed training in instructional strategies and techniques for intervention for or remediation of students who fail or are at risk of failing the Standards of Learning assessments. Local school divisions shall be required to provide said training at no cost to teachers employed in their division. In the event a local school division fails to offer said training in a timely manner, no teacher will be denied continuing contract status for failure to obtain such training.

B. Once a continuing contract status has been attained in a school division in the Commonwealth, another probationary period need not be served in any other school division unless such probationary period, not to exceed two years, is made a part of the contract of employment. Further, when a teacher has attained continuing contract status in a school division in the Commonwealth and separates from and returns to teaching service in a school division in Virginia by the beginning of the third year, such teacher shall be required to serve a probationary period not to exceed two years, if made a part of the contract for employment.

C. For the purpose of calculating the years of service required to attain continuing contract status, at least 160 contractual teaching days during the school year shall be deemed the equivalent of one year in the first year of service by a teacher.

D. Teachers holding three-year local eligibility licenses issued prior to July 1, 2013, shall not be eligible for continuing contract status while teaching under the authority of such license. Upon attainment of a collegiate professional or postgraduate professional license issued by the Department of Education, such teachers shall serve a probationary term of service of at least three years and, at the option of the local school board, up to five years prior to being eligible for continuing contract status pursuant to this section.

Code 1950, § 22-217.3; 1968, c. 691; 1969, Ex. Sess., c. 3; 1976, cc. 191, 226; 1979, c. 275; 1980, c. 559; 1985, c. 348; 1989, c. 100; 1999, cc. 831, 1030, 1037; 2000, c. 689; 2001, cc. 865, 872; 2006, c. 373; 2013, cc. 588, 650.



§ 22.1-303.1. Immunity from civil liability for certain individuals

Any teacher who, in good faith, participates in conducting a peer review of another teacher or a person who conducts a review of a teacher as a mentor teacher shall be immune from civil liability for any act, omission or statement made in the performance of these duties unless such act, omission or statement was made in bad faith or with malicious intent.

1988, c. 319; 1999, cc. 1030, 1037.



§ 22.1-304. Reemployment of teacher who has not achieved continuing contract status; effect of continuing contract; resignation of teacher; reduction in number of teachers

A. If a teacher who has not achieved continuing contract status receives notice of reemployment, he must accept or reject in writing within 15 days of receipt of such notice. Except as provided in § 22.1-305 and except in the case of a reduction in force as provided in subsection F, written notice of nonrenewal of the probationary contract must be given by the school board on or before June 15 of each year. If no such notice is given a teacher by June 15, the teacher shall be entitled to a contract for the ensuing year in accordance with local salary stipulations including increments.

B. Teachers employed after completing the probationary period shall be entitled to continuing contracts during good behavior and competent service. Written notice of noncontinuation of the contract by either party must be given by June 15 of each year; otherwise the contract continues in effect for the ensuing year in conformity with local salary stipulations including increments.

C. A teacher may resign after June 15 of any school year with the approval of the local school board or, upon authorization by the school board, with the approval of the division superintendent. The teacher shall request release from contract at least two weeks in advance of intended date of resignation. Such request shall be in writing and shall set forth the cause of resignation.

If the division superintendent has been authorized to approve resignations, a teacher may, within one week, withdraw a request to resign. Upon the expiration of the one-week period, the division superintendent shall notify the school board of his decision to accept or reject the resignation. The school board, within two weeks, may reverse the decision of the division superintendent.

In the event that the board or the division superintendent declines to grant the request for release on the grounds of insufficient or unjustifiable cause, and the teacher breaches such contract, disciplinary action, which may include revocation of the teacher's license, may be taken pursuant to regulations prescribed by the Board of Education.

D. As soon after June 15 as the school budget shall have been approved by the appropriating body, the school board shall furnish each teacher a statement confirming continuation of employment, setting forth assignment and salary.

Nothing in the continuing contract shall be construed to authorize the school board to contract for any financial obligation beyond the period for which funds have been made available with which to meet such obligation.

E. A school board may reduce the number of teachers, whether or not such teachers have reached continuing contract status, because of decrease in enrollment or abolition of particular subjects.

F. Within two weeks of the approval of the school budget by the appropriating body, but no later than July 1, school boards shall notify all teachers who may be subject to a reduction in force due to a decrease in the school board's budget as approved by the appropriating body.

G. If a school board implements a reduction in workforce pursuant to this section, such reduction shall not be made solely on the basis of seniority but must include consideration of, among other things, the performance evaluations of the teachers potentially affected by the reduction in workforce.

Code 1950, § 22-217.4; 1968, c. 691; 1978, c. 147; 1979, c. 98; 1980, c. 559; 1992, c. 132; 1993, c. 294; 1996, c. 840; 2000, c. 709; 2001, c. 540; 2002, c. 714; 2003, c. 706; 2012, cc. 106, 687; 2013, cc. 588, 650.



§ 22.1-305. Nonrenewal of contract of probationary teacher

A. Before a division superintendent recommends to the school board nonrenewal of the contract of a teacher who has not achieved continuing contract status, the division superintendent shall consider, among other things, the performance evaluations for such teacher required by § 22.1-303 and shall notify the teacher of the proposed recommendation. Upon written request of the teacher within five working days after receipt of such notice, the division superintendent or his designee shall orally provide the specific reasons, if any, for such recommendation, along with supporting documentation, including such performance evaluations, to the teacher and, if requested by the teacher, to his or her representative. Within 10 days after receiving such reasons, the teacher may request, by notification in writing to the division superintendent, a conference before the division superintendent. Upon such request, the division superintendent shall set a date for the conference, which shall be within 30 days of the request, and shall give the teacher at least 15 days' notice of the time and place of the conference.

B. The conference shall be before the division superintendent or his designee. No such designee shall have recommended to the division superintendent the nonrenewal of the teacher's contract. The teacher and the person or persons who recommended the nonrenewal of the teacher's contract to the division superintendent, or a representative of either or both, shall be allowed to participate in the conference, but no such representative shall be an attorney.

C. If the conference is before a designee of the division superintendent, the designee shall communicate his recommendations to the division superintendent and to the teacher.

D. The division superintendent shall notify the teacher, in writing, of his intention with respect to the recommendation within 10 days after the conference.

E. In any case in which a teacher requests reasons for the recommendation as provided in this section, written notice of nonrenewal of the contract by the school board must be given either within 10 days after the time for requesting a conference has expired and the teacher has not made a timely request for a conference or, if a conference is requested, within 30 days after the division superintendent notifies the teacher of his intention with respect to the recommendation and the provisions of § 22.1-304 requiring such notice on or before June 15 shall not be applicable.

F. The conference shall be confidential and no written or oral communication of such conference shall be made to anyone other than the school board, in executive session, and employees of the school division having an interest therein; however, both the teacher and the division superintendent, upon request, may provide the reasons for the nonrenewal to a potential employer of the teacher.

G. The provisions of this section shall be inapplicable when a decrease in enrollment or the abolition of a particular subject or reduction in the number of classes offered in a particular subject causes a reduction in the number of teachers; however, a statement to that effect shall be placed in the personnel file of each teacher whose contract is nonrenewed for any such reason.

H. The intent of this section is to provide an opportunity for a probationary teacher to discuss the reasons for nonrenewal with the division superintendent or his designee, and the provisions of this section are meant to be procedural only. Nothing contained herein shall be taken to require cause, as defined in § 22.1-307, for the nonrenewal of the contract of a teacher who has not achieved continuing contract status nor shall the failure of the school board or the division superintendent to comply with any time requirement herein constitute a basis for continued employment of the teacher.

Code 1950, § 22-217.4:1; 1979, c. 98; 1980, c. 559; 1999, cc. 1030, 1037; 2013, cc. 588, 650.



§ 22.1-305.1. Mentor teacher programs

A. The Board of Education shall establish, from such funds as may be appropriated by the General Assembly, mentor teacher programs utilizing specially trained public school teachers as mentors to provide assistance and professional support to teachers entering the profession and to improve the performance of experienced teachers who are not performing at an acceptable level.

The Board shall issue guidelines for such mentor teacher programs and shall set criteria for beginning and experienced teacher participation, including self-referral, and the qualifications and training of mentor teachers. Such guidelines shall provide that the mentor programs be administered by local school boards, with the assistance of an advisory committee made up of teachers, principals, and supervisors, and that mentors (i) be classroom teachers who have achieved continuing contract status and who work in the same building as the teachers they are assisting or be instructional personnel who are assigned solely as mentors; (ii) be assigned a limited number of teachers at one time; however, instructional personnel who are not assigned solely as mentors should not be assigned to more than four teachers at one time; and (iii) guide teachers in the program through demonstrations, observations, and consultations to promote instructional excellence. Local school boards shall strive to provide adequate release time for mentor teachers during the contract day.

B. The local school board shall serve as fiscal agent for the participating school boards in matters concerning the mentor teacher programs. The Department of Education shall allocate, from such funds as are appropriated, moneys to participating school divisions for the purpose of supporting such programs which shall include, but not be limited to, compensation for mentor teachers.

1989, c. 516; 1999, cc. 1030, 1037; 2013, cc. 588, 650.



§ 22.1-305.2. Advisory Board on Teacher Education and Licensure

There is hereby established the Advisory Board on Teacher Education and Licensure which shall consist of 21 members to be appointed by the Board of Education. Ten members of the Advisory Board shall be classroom teachers, with at least the following representation: three elementary school teachers, three middle school teachers, and three high school teachers. Three members of the Advisory Board shall be school administrators, one of whom shall be a school principal, one of whom shall be a division superintendent, and one of whom shall be a school personnel administrator. Four members of the Advisory Board shall be faculty members in teacher preparation programs in public or private institutions of higher education, who may represent the arts and sciences. One member of the Advisory Board shall be a member of a school board. One member of the Advisory Board shall be a member of a parent-teacher association. One member of the Advisory Board shall be a representative of the business community and one member shall be a citizen at large. The Superintendent of Public Instruction or his designee and the Director of the State Council of Higher Education or his designee and the Chancellor of the Virginia Community College System or his designee shall serve as nonvoting ex officio members of the Advisory Board.

The Superintendent of Public Instruction shall designate a staff liaison to coordinate the activities of the Advisory Board. The Advisory Board shall meet five times per year or upon the request of its chairman or the Board of Education. The Advisory Board shall annually elect a chairman from its membership. The members of the Advisory Board shall serve without compensation; however, the necessary expenses incurred in the performance of their duties as members of the Advisory Board shall be reimbursed by the Department of Education.

The members of the Advisory Board shall be appointed for three-year terms. However, the incumbent members of the Teacher Education Advisory Board serving on July 1, 1990, shall be appointed to serve as initial members of the Advisory Board on Teacher Education and Licensure for the duration of the terms for which they were originally appointed. Upon the expiration of the terms of these incumbent members, the members appointed to replace them shall serve for three-year terms. No person may be appointed to serve for more than two consecutive terms. Those serving as incumbent members on July 1, 1990, shall be eligible to be reappointed to serve for one additional term. Members shall hold office after expiration of their terms until their successors are duly appointed.

The Advisory Board on Teacher Education and Licensure shall advise the Board of Education and submit recommendations on policies applicable to the qualifications, examination, licensure, and regulation of school personnel including revocation, suspension, denial, cancellation, reinstatement, and renewals of licensure, fees for processing applications, standards for the approval of preparation programs, reciprocal approval of preparation programs, and other related matters as the Board of Education may request or the Advisory Board may deem necessary. The final authority for licensure of school personnel shall remain with the Board of Education.

1990, c. 970; 1992, c. 132; 2014, c. 334.



§ 22.1-306. Definitions

As used in this article:

"Business day" means any day that the relevant school board office is open.

"Day" means calendar days unless a different meaning is clearly expressed in this article. Whenever the last day for performing an act required by this article falls on a Saturday, Sunday, or legal holiday, the act may be performed on the next day that is not a Saturday, Sunday, or legal holiday.

"Dismissal" means the dismissal of any teacher during the term of such teacher's contract.

"Grievance" means a complaint or dispute by a teacher relating to his employment, including but not necessarily limited to: (i) disciplinary action including dismissal; (ii) the application or interpretation of: (a) personnel policies, (b) procedures, (c) rules and regulations, (d) ordinances, and (e) statutes; (iii) acts of reprisal against a teacher for filing or processing a grievance, participating as a witness in any step, meeting or hearing relating to a grievance, or serving as a member of a fact-finding panel; and (iv) complaints of discrimination on the basis of race, color, creed, political affiliation, handicap, age, national origin, or sex. Each school board shall have the exclusive right to manage the affairs and operations of the school division. Accordingly, the term "grievance" shall not include a complaint or dispute by a teacher relating to (1) establishment and revision of wages or salaries, position classifications or general benefits, (2) suspension of a teacher or nonrenewal of the contract of a teacher who has not achieved continuing contract status, (3) the establishment or contents of ordinances, statutes or personnel policies, procedures, rules and regulations, (4) failure to promote, (5) discharge, layoff, or suspension from duties because of decrease in enrollment, decrease in enrollment or abolition of a particular subject or insufficient funding, (6) hiring, transfer, assignment, and retention of teachers within the school division, (7) suspension from duties in emergencies, (8) the methods, means, and personnel by which the school division's operations are to be carried on, or (9) coaching or extracurricular activity sponsorship.

While these management rights are reserved to the school board, failure to apply, where applicable, the rules, regulations, policies, or procedures as written or established by the school board is grievable.

Code 1950, § 22-217.5:1; 1979, c. 298; 1980, c. 559; 1981, c. 646; 1992, c. 679; 2013, cc. 588, 650.



§ 22.1-307. Dismissal of teacher; grounds

A. Teachers may be dismissed for incompetency, immorality, noncompliance with school laws and regulations, disability as shown by competent medical evidence when in compliance with federal law, conviction of a felony or a crime of moral turpitude, or other good and just cause. A teacher shall be dismissed if such teacher is or becomes the subject of a founded complaint of child abuse and neglect, pursuant to § 63.2-1505, and after all rights to an appeal provided by § 63.2-1526 have been exhausted. The fact of such finding, after all rights to an appeal provided by § 63.2-1526 have been exhausted, shall be grounds for the local school division to recommend that the Board of Education revoke such person's license to teach. No teacher shall be dismissed or placed on probation solely on the basis of the teacher's refusal to submit to a polygraph examination requested by the school board.

B. For the purposes of this article, "incompetency" may be construed to include, but shall not be limited to, consistent failure to meet the endorsement requirements for the position or one or more unsatisfactory performance evaluations.

Code 1950, § 22-217.5; 1968, c. 691; 1975, c. 308; 1980, c. 559; 1993, c. 498; 1996, c. 961; 2008, c. 555; 2013, cc. 588, 650.



§ 22.1-308. Grievance procedure

A. The Board of Education shall prescribe a grievance procedure which shall include the following:

1. Except in the case of dismissal or placing on probation, a first step which shall provide for an informal, initial processing of a grievance by the most immediate appropriate supervisor through a discussion;

2. A requirement that all stages of the grievance beyond the first step be in writing on forms prescribed by the Board of Education and supplied by the school board;

3. A requirement that in reducing the grievance to writing, the teacher shall specify the specific relief sought through the use of the procedure;

4. The right of the grievant and the respondent to present appropriate witnesses and be represented by legal counsel and another representative;

5. Reasonable time limitations, prescribed by the Board, for the grievant to submit an initial complaint and to appeal each decision through the steps of the grievance procedure which shall correspond generally or be equivalent to the time prescribed for response at each step;

6. Termination of the right of the grievant to further appeal upon failure of the grievant to comply with all substantial procedural requirements of the grievance procedure without just cause;

7. The right of the grievant, at his option, upon failure of the respondent to comply with all substantial procedural requirements without just cause, to advancement to the next step or, in the final step, to a decision in his favor;

8. A final step which shall provide for a final decision on the grievance by the school board;

9. The provisions of §§ 22.1-309 through 22.1-313.

B. Representatives referred to in subsection A 4 of this section may examine, cross-examine, question and present evidence on behalf of a grievant or respondent in the grievance procedure without being in violation of the provisions of § 54.1-3904.

C. Nothing in the procedure shall be construed to restrict any teacher's right to seek or a school division administration's right to provide customary review of complaints that are not included within the definition of a grievance.

Code 1950, § 22-217.5:2; 1979, c. 298; 1980, c. 559; 1992, c. 679 .



§ 22.1-309. Notice to teacher of recommendation of dismissal; school board not to consider merits during notice; superintendent required to provide reasons for recommendation upon request

In the event a division superintendent determines to recommend dismissal of any teacher, written notice shall be sent to the teacher notifying him of the proposed dismissal and informing him that within 10 business days after receiving the notice the teacher may request a hearing before the school board or, at the option of the local school board, a hearing officer appointed by the school board as provided in § 22.1-311. During such 10-business-day period and thereafter until a hearing is held in accordance with the provisions of this section, if one is requested by the teacher, the merits of the recommendation of the division superintendent shall not be considered, discussed or acted upon by the school board except as provided for in this section. At the request of the teacher, the division superintendent shall provide the reasons for the recommendation in writing or, if the teacher prefers, in a personal interview. In the event a teacher requests a hearing pursuant to § 22.1-311, the division superintendent shall provide, within 10 days of the request, the teacher or his representative with the opportunity to inspect and copy his personnel file and all other documents relied upon in reaching the decision to recommend dismissal. Within 10 days of the request of the division superintendent, the teacher or his representative shall provide the division superintendent with the opportunity to inspect and copy the documents to be offered in rebuttal to the decision to recommend dismissal. The division superintendent and the teacher or his representative shall be under a continuing duty to disclose and produce any additional documents identified later which may be used in the respective parties' cases-in-chief. The cost of copying such documents shall be paid by the requesting party.

For the purposes of this section, "personnel file" means any and all memoranda, entries, or other documents included in the teacher's file as maintained in the central school administration office or in any file on the teacher maintained within a school in which the teacher serves.

Code 1950, § 22-217.6; 1968, c. 691; 1975, c. 308; 1979, c. 298; 1980, c. 559; 1985, c. 441; 1992, c. 679; 2013, cc. 588, 650; 2014, cc. 13, 103.



§ 22.1-310. Repealed

Repealed by Acts 2013, cc. 588 and 650, cl. 2.



§ 22.1-311. Hearing before school board or hearing officer

A. Upon a timely request for a hearing pursuant to § 22.1-309, the school board or, at the option of the school board, a hearing officer appointed by the school board shall set a hearing within 15 days of the request and the teacher shall be given at least five days' written notice of the time and the place. The hearing shall be private unless the teacher requests the hearing to be public. At the hearing the teacher may appear with or without a representative and be heard, presenting testimony of witnesses and other evidence. The school board may hear a recommendation for dismissal and make a determination whether to make a recommendation to the Board of Education regarding the teacher's license at the same hearing or hold a separate hearing for each action.

B. Each school board may appoint an impartial hearing officer from outside the school division to conduct hearings pursuant to this section. A hearing officer shall not have been involved in the recommendation of dismissal as a witness or a representative. A hearing officer shall possess some knowledge and expertise in public education and education law and be capable of presiding over an administrative hearing. The hearing officer shall schedule and preside over such hearings and shall create a record or recording of such proceedings. The hearing officer shall make a written recommendation to the school board, a copy of which shall be provided to the teacher. The hearing officer shall transmit the recommendation and the record or recording of the hearing to the school board as soon as practicable and no more than 10 business days after the hearing. In the event of a hearing before a hearing officer, the school board may make its decision upon the record or recording of such hearing, pursuant to § 22.1-313, or the school board may elect to conduct a further hearing to receive additional evidence by giving written notice of the time and place to the teacher and the division superintendent within 10 business days after the board receives the record or recording of the initial hearing. Such notice shall also specify each matter to be inquired into by the school board.

C. A record or recording of any hearing conducted pursuant to this section shall be made. The parties shall share the cost of the recording equally. In proceedings concerning grievances not related to dismissal, the recording may be dispensed with entirely by mutual consent of the parties. In such proceedings, if the recording is not dispensed with, the two parties shall share the cost of the recording equally; if either party requests a transcript, that party shall bear the expense of its preparation. In cases of dismissal, the record or recording shall be preserved for a period of six months. If the school board requests that a transcript be made at any time prior to expiration of the six-month period, it shall be made and copies shall be furnished to both parties. The school board shall bear the cost of the transcription.

D. Witnesses who are employees of the school board shall be granted release time if the hearing is held during the school day. The hearing shall be held at the school in which most witnesses work, if feasible.

Code 1950, § 22-217.7; 1968, c. 691; 1976, c. 282; 1980, c. 559; 2004, c. 1007; 2013, cc. 588, 650.



§ 22.1-312. Repealed

Repealed by Acts 2013, cc. 588 and 650, cl. 2.



§ 22.1-313. Decision of school board; generally

A. The school board shall retain its exclusive final authority over matters concerning employment and supervision of its personnel, including dismissals and suspensions.

B. In the case of a hearing before the school board, the school board shall give the teacher its written decision as soon as practicable and no more than 30 days after the hearing.

C. In the case of a hearing before a hearing officer appointed by the school board, the school board shall give the teacher its written decision as soon as practicable and no more than 30 days after receiving the record or recording of the hearing; however, should there be a further hearing before the school board, such decision shall be furnished the teacher as soon as practicable and no more than 30 days after such further hearing.

D. A teacher may be dismissed or suspended by a majority of a quorum of the school board.

E. The school board's attorney, assistants, or representative, if he or they represented a participant in the prior proceedings, the grievant, the grievant's attorney or representative, and notwithstanding the provisions of § 22.1-69, the superintendent shall be excluded from any executive session of the school board which has as its purpose reaching a decision on a grievance. However, immediately after a decision has been made and publicly announced, as in favor of or not in favor of the grievant, the school board's attorney or representative and the superintendent may join the school board in executive session to assist in the writing of the decision.

F. In those instances when licensed personnel are dismissed or resign due to a conviction of any felony, any offense involving the sexual molestation, physical or sexual abuse or rape of a child, any offense involving drugs, or due to having become the subject of a founded case of child abuse or neglect, the local school board shall notify the Board of Education within 10 business days of such dismissal or the acceptance of such resignation.

Code 1950, § 22-217.8; 1968, c. 691; 1974, c. 18; 1979, c. 298; 1980, c. 559; 1983, c. 327; 1992, c. 679; 2003, c. 187; 2008, cc. 474, 827; 2013, cc. 588, 650.



§ 22.1-314. Decision of school board; issue of grievability; appeal

Decisions regarding whether or not a matter is grievable shall be made by the school board at the request of the school division administration or grievant and such decision shall be made within 10 business days of such request. The school board shall reach its decision only after allowing the school division administration and the grievant opportunity to present written or oral arguments regarding grievability. The decision as to whether the arguments shall be written or oral shall be in the discretion of the school board. Decisions of the school board may be appealed to the circuit court having jurisdiction in the school division for a hearing on the issue of grievability.

Proceedings for review of the decision of the school board shall be instituted by filing a notice of appeal with the school board within 10 business days after the date of the decision and giving a copy thereof to all other parties. Within 10 business days thereafter, the school board shall transmit to the clerk of the court to which the appeal is taken a copy of its decision, a copy of the notice of appeal, and the exhibits. The failure of the school board to transmit the record within the time allowed shall not prejudice the rights of the grievant. The court, on motion of the grievant, may issue a writ of certiorari requiring the school board to transmit the record on or before a certain date. Within 10 business days of receipt by the clerk of such record, the court, sitting without a jury, shall hear the appeal on the record transmitted by the school board and such additional evidence as may be necessary to resolve any controversy as to the correctness of the record. The court, in its discretion, may receive such other evidence as the ends of justice require. The court may affirm the decision of the school board or may reverse or modify the decision. The decision of the court shall be rendered no later than the fifteenth day from the date of the conclusion of the hearing. Such determination of grievability shall be made subsequent to the reduction of the grievance to writing but prior to any hearing or the right to such determination shall be deemed to have been waived.

Code 1950, § 22-217.8:01; 1979, c. 298; 1980, c. 559; 1987, c. 97; 2003, c. 187; 2013, cc. 588, 650.



§ 22.1-315. Grounds and procedure for suspension

A. A teacher or other public school employee, whether full-time or part-time, permanent, or temporary, may be suspended for good and just cause when the safety or welfare of the school division or the students therein is threatened or when the teacher or school employee has been charged by summons, warrant, indictment or information with the commission of a felony; a misdemeanor involving (i) sexual assault as established in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, (ii) obscenity and related offenses as established in Article 5 (§ 18.2-372 et seq.) of Chapter 8 of Title 18.2, (iii) drugs as established in Article 1 (§ 18.2-247 et seq.) of Chapter 7 of Title 18.2, (iv) moral turpitude, or (v) the physical or sexual abuse or neglect of a child; or an equivalent offense in another state. Except when a teacher or school employee is suspended because of being charged by summons, warrant, indictment or information with the commission of one of the above-listed criminal offenses, a division superintendent or appropriate central office designee shall not suspend a teacher or school employee for longer than sixty days and shall not suspend a teacher or school employee for a period in excess of five days unless such teacher or school employee is advised in writing of the reason for the suspension and afforded an opportunity for a hearing before the school board in accordance with §§ 22.1-311 and 22.1-313, if applicable. Any teacher or other school employee so suspended shall continue to receive his or her then applicable salary unless and until the school board, after a hearing, determines otherwise. No teacher or school employee shall be suspended solely on the basis of his or her refusal to submit to a polygraph examination requested by the school board.

B. Any school employee suspended because of being charged by summons, warrant, information or indictment with one of the offenses listed in subsection A may be suspended with or without pay. In the event any school employee is suspended without pay, an amount equal to his or her salary while on suspended status shall be placed in an interest-bearing demand escrow account. Upon being found not guilty of one of the offenses listed in subsection A or upon the dismissal or nolle prosequi of the charge, such school employee shall be reinstated with all unpaid salary and accrued interest from the escrow account, less any earnings received by the school employee during the period of suspension, but in no event shall such payment exceed one year's salary.

C. In the event any school employee is found guilty by an appropriate court of one of the offenses listed in subsection A and, after all available appeals have been exhausted and such conviction is upheld, all funds in the escrow account shall be repaid to the school board.

D. No school employee shall have his or her insurance benefits suspended or terminated because of such suspension in accordance with this section.

E. Nothing in this section shall be construed to limit the authority of a school board to dismiss or place on probation a teacher or school employee pursuant to Article 3 (§ 22.1-306 et seq.) of this chapter.

F. For the purposes of this section, the placing of a school employee on probation pursuant to the terms and conditions of § 18.2-251 shall be deemed a finding of guilt.

Code 1950, §§ 22-72, 22-97, 22-217.8:1; 1954, cc. 289, 291; 1956, Ex. Sess., c. 60; 1959, Ex. Sess., c. 79, § 1; 1966, c. 691; 1968, c. 501; 1970, c. 71; 1971, Ex. Sess., c. 161; 1972, c. 511; 1975, cc. 308, 328; 1978, c. 430; 1979, c. 298; 1980, c. 559; 1987, c. 328; 1993, c. 498; 1996, c. 960; 1997, c. 721; 2001, cc. 430, 450.



§ 22.1-318.1. Strategic Compensation Grant Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Strategic Compensation Grant Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All funds as may be appropriated for this purpose and any gifts, donations, grants, bequests, and other funds as may be received on its behalf shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of awarding grants, pursuant to § 22.1-318.2, on a competitive basis to any local school division. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Superintendent of Public Instruction.

2013, cc. 228, 691.



§ 22.1-318.2. Strategic Compensation Grant Initiative

A. As used in this section:

"Fund" means the Strategic Compensation Grant Fund established pursuant to § 22.1-318.1.

"Grant" means a grant issued pursuant to the Strategic Compensation Grant Initiative.

B. The Department shall develop guidelines, consistent with this section, setting forth the general requirements of qualifying for a grant.

C. Local school divisions may submit proposals to the Department to apply for a grant. Grants shall be awarded, on a competitive basis, for the purposes of awarding incentive payments to teachers. All proposals shall designate groups or types of teachers targeted for the incentives. Proposals may include plans to (i) reward teachers who help students make significant academic progress; (ii) incentivize team performance in schools achieving goals set by the school division; (iii) reward teachers assuming additional responsibilities, such as serving as a mentor to other teachers; (iv) pay incentives to effective teachers who have essential expertise and who are willing to transfer to positions at hard-to-staff or low-performing schools; (v) reward effective teachers who are assigned to teach critical shortage areas; or (vi) pay incentives to attract talented teachers with specified expertise in hard-to-staff positions. Any proposal that is designed to offer incentives for improved performance to an entire school team may include school leaders other than teachers.

D. Each proposal shall outline a strategic compensation model used to disburse awarded funds. Stakeholder involvement is required in the development and implementation of the model. No individual shall receive more than $5,000 per year. The compensation model shall include measurable and appropriate achievement goals for student academic progress and plans for the professional development of the designated teachers. The compensation model may include tiers or a range of incentives.

E. Any teacher awarded according to the terms of the proposal by the school division in its proposal shall (i) be licensed by the Board; (ii) be employed by the local school board under a contract; (iii) hold an endorsement in his subject area and grade level; (iv) be "highly qualified," as that term is defined by the federal Elementary and Secondary Education Act, P.L. 89-10, as amended; (v) be evaluated using an effective system, consistent with the evaluations and criteria of the Board, including a weight of 40 percent on student academic progress for the summative rating; and (vi) be rated as "proficient" or better.

2013, cc. 228, 691.



§ 22.1-319. Definitions

As used in this chapter unless the context requires a different meaning:

"Board" means the Virginia Board of Education.

"Department" means the Department of Education.

"Person" means any individual, group of individuals, partnership, association, business trust, corporation, or other business entity.

"School for students with disabilities" or "school" or "schools" means a privately owned and operated preschool, school, or educational organization, no matter how titled, maintained or conducting classes for the purpose of offering instruction, for a consideration, profit or tuition, to persons determined to have autism, deaf-blindness, a developmental delay, a hearing impairment including deafness, intellectual disability, multiple disabilities, an orthopedic impairment, other health impairment, an emotional disturbance, a severe disability, a specific learning disability, a speech or language impairment, a traumatic brain injury, or a visual impairment including blindness.

"Superintendent" means the Superintendent of Public Instruction.

Code 1950, § 22-330.17; 1970, c. 665; 1972, c. 523; 1974, c. 303; 1977, c. 444; 1980, c. 559; 1988, c. 574; 1993, c. 351; 1996, cc. 691, 832; 2004, c. 991; 2012, cc. 476, 507.



§ 22.1-320. Exemptions

This chapter shall not apply to any of the following:

1. Any school that is licensed or approved pursuant to other statutes of the Commonwealth;

2. Any public or private high school accredited or recognized by the Board of Education that has offered or that may offer programs for students with disabilities covered in this chapter, if any tuition, fees and charges made by the school are collected in accordance with the regulations prescribed by the governing body of such school;

3. Tutorial instruction given in a private home or elsewhere as supplemental to regular classes for students enrolled in any public or private school or in preparation of an individual for an examination for professional practice or higher education; or

4. A program through which persons with disabilities are provided employment and training primarily in simple skills in a sheltered or protective environment.

Code 1950, § 22-330.18; 1970, c. 665; 1971, Ex. Sess., c. 198; 1972, c. 523; 1973, c. 435; 1980, c. 559; 1988, c. 574; 1993, c. 351; 1996, cc. 691, 832; 2004, c. 991.



§ 22.1-321. Regulations

The Board of Education shall make regulations not inconsistent with law for the management and conduct of schools. The regulations may include standards for programs offered by the schools.

The Board may authorize the Superintendent to issue licenses to operate schools.

Code 1950, §§ 22-330.19, 22-330.20; 1970, c. 665; 1972, c. 523; 1976, c. 16; 1980, c. 559; 1988, c. 574; 2004, c. 991.



§ 22.1-321.1. Possession and administration of epinephrine

By the beginning of the 2016 - 2017 school year, the Board shall promulgate regulations for the possession and administration of epinephrine in every school for students with disabilities, to be administered by any employee of the school who is authorized by a prescriber and trained in the administration of epinephrine to any student believed to be having an anaphylactic reaction.

2015, c. 387.



§ 22.1-322. Advisory committees

The Board may appoint an advisory committee, to be composed of nine persons who shall serve for terms of two years each, the majority of whom shall be representative of the schools subject to regulation under this chapter and the balance of whom shall be representative of the public and shall have no connection with any school. No member of any advisory committee shall serve for more than two consecutive terms.

Code 1950, § 22-330.20; 1970, c. 665; 1976, c. 16; 1980, c. 559; 1988, c. 574; 1993, c. 351; 2004, c. 991.



§ 22.1-323. Licenses generally

A. No person shall open, operate or conduct any school for students with disabilities in this Commonwealth without a license to operate such school issued by the Board of Education. A license shall be issued for a school if it is in compliance with the regulations of the Board issued pursuant to this chapter, any fee for such license has been paid, and its facilities are approved by the Board after an inspection by the Department. No such license shall be transferable. The license shall be prominently displayed on the premises of the school in a place open for inspection by any interested person during the hours of operation.

B. Any license issued to a residential school for students with disabilities, except a provisional or conditional license issued pursuant to § 22.1-323.1, may, upon written notification to the school, expire on a date subsequent to its stated expiration date and determined at the discretion of the Board, but in no case later than three years from the effective date. Licenses issued to residential schools for students with disabilities which are effective on or after July 1, 1992, may be issued for periods of up to three successive years. Licenses may be issued to private day special education schools for periods of up to three successive years.

C. The Superintendent or his authorized agents may make unannounced inspections of each school for students with disabilities each year.

Code 1950, § 22-330.21; 1970, c. 665; 1972, c. 523; 1980, c. 559; 1992, c. 666; 1994, c. 258; 2004, c. 991.



§ 22.1-323.1. Provisional and conditional licenses

Upon completion of the investigation for renewal of a license or certificate, the Board may issue a provisional license or certificate to any residential school for students with disabilities if the school is temporarily unable to comply with all of the requirements of this chapter. A provisional license or certificate may be renewed, but the issuance of a provisional license or certificate and any renewal thereof shall be for no longer a period than six successive months.

At the discretion of the Board, a conditional license or certificate may be issued to operate a new residential school for students with disabilities in order to permit the school to demonstrate compliance with all of the requirements of this chapter. A conditional license or certificate may be renewed, but the issuance of a conditional license or certificate and any renewals thereof shall be for no longer a period than six successive months.

1992, c. 666; 1994, c. 258.



§ 22.1-323.2. Licensure of services delivered in group homes and residential facilities for children

A. The Department of Education shall cooperate with other state departments in fulfilling their respective licensing and certification responsibilities regarding educational programs offered in group homes and residential facilities in the Commonwealth. The Board shall promulgate regulations allowing the Department of Education to so assist and cooperate with other state departments.

B. The Board's regulations shall address the educational services required to be provided in such group homes and residential facilities as it may deem appropriate to ensure the education and safety of the students.

1992, c. 666; 2005, cc. 358, 471; 2006, c. 781; 2008, c. 873.



§ 22.1-324. Application for license; information required; student guaranty provisions

A. To obtain a license to operate a school, an application, certified as true and correct, shall be filed with the Board upon forms prepared and furnished by it setting forth information deemed necessary by the Board.

B. Each school shall submit and maintain a guaranty instrument payable to the Commonwealth of Virginia and conditioned to protect the contractual rights of students and other contracting parties. The amount of such bond shall be established in the Board's regulations. The minimum guaranty instrument for any school shall be $1,000. The word "students" as used in this subsection means all enrolled students.

Code 1950, § 22-330.22; 1970, c. 665; 1977, c. 444; 1980, c. 559; 1988, c. 574; 1993, c. 351; 2004, c. 991.



§ 22.1-325. Application to contain certain commitments

Each application for a license to operate a school shall contain the following commitments:

1. To conduct the school in accordance with all applicable regulations of the Board;

2. To permit the Board or Department to inspect the school or classes being conducted therein at any time and to make available to the Board or Department, when requested to do so, all information pertaining to the activities of the school required for the administration of this chapter, including its financial condition;

3. To advertise the school at all times in a form and manner that will be free from misrepresentation, deception or fraud and to conform to regulations of the Board governing such advertising;

4. To see that all representations made by an agent of the school shall be free from misrepresentation, deception or fraud and shall conform to regulations of the Board governing such misrepresentations;

5. To display the current license prominently where it may be inspected by students, visitors and the Board or Department; and

6. To maintain all premises, equipment and facilities of the school in an adequate, safe and sanitary condition.

Code 1950, § 22-330.23; 1970, c. 665; 1977, c. 444; 1980, c. 559; 2004, c. 991.



§ 22.1-326. License restricted to specific disability categories; supplementary application

A school may offer education programs serving the disability categories specifically indicated on its license only. A supplementary application for additional programs of instruction or disability categories may be submitted in such form as the Board may prescribe.

Code 1950, § 22-330.24; 1970, c. 665; 1980, c. 559; 1996, cc. 691, 832; 2004, c. 991.



§ 22.1-326.1. Repealed

Repealed by Acts 2004, c. 991.



§ 22.1-327. Fees

The Board may establish fees and the methods for collecting such fees for schools as it deems necessary to carry out the provisions of this chapter. All fees shall be nonrefundable.

Code 1950, § 22-330.25; 1970, c. 665; 1977, c. 444; 1980, c. 559; 1988, c. 574; 1993, c. 351 .



§ 22.1-328. Renewal of licenses

The license of each school that continues to operate as such shall be renewed on or before the anniversary date set by the Department. Every license that has not been renewed in accordance with these provisions shall expire and a new license shall be obtained from the Board before such school may continue to operate, for which an original application must be submitted. The application shall be accompanied by such information deemed necessary by the Board.

Code 1950, § 22-330.26; 1970, c. 665; 1977, c. 444; 1980, c. 559; 1992, c. 666; 1993, c. 351; 2004, c. 991.



§ 22.1-329. Denial, revocation or suspension of license; grounds; summary suspension under certain circumstances; penalty

A. The Board may refuse to issue or renew a license or may revoke or suspend the license of any school issued pursuant to this chapter for the following causes:

1. Violation of any provision of this chapter or any regulation of the Board;

2. Furnishing false, misleading or incomplete information to the Board or Department or failure to furnish any information requested by the Board or Department;

3. Violation of any commitment made in an application for a license;

4. Presenting, either by the school or by any agent of the school, to prospective students information relating to the school which is false, misleading or fraudulent;

5. Failing to provide or maintain premises or equipment in a safe and sanitary condition as required by law;

6. Making any false promises through agents or by advertising or otherwise of a character likely to influence, persuade or induce enrollments;

7. Paying commission or valuable consideration to any person for any act of service performed in willful violation of this chapter;

8. Failing to maintain financial resources adequate for the satisfactory conduct of courses of instruction offered or to retain a sufficient or qualified instructional staff;

9. Demonstrating unworthiness or incompetency to conduct the school in a manner calculated to safeguard the interests of the public;

10. Failing within a reasonable time to provide information requested by the Board or Department as a result of a formal or informal complaint to or by the Board or Department which would indicate a violation of this chapter;

11. Attempting to use or employ any enrolled students in any commercial activity whereby the school receives any compensation whatsoever without reasonable remuneration to the student, except to the extent that employment of students in such activities is necessary or essential to their training and is permitted and authorized by the Board; or

12. Engaging in or authorizing any other conduct whether of the same or of a different character from that herein specified which constitutes fraudulent or dishonest dealings.

The provisions of the Administrative Process Act (§ 2.2-4000 et seq.) shall be applicable to proceedings under this subsection.

B. Pursuant to the procedures set forth in subsection C and in addition to the authority for other disciplinary actions provided in this chapter, the Superintendent of Public Instruction may issue a summary order of suspension of the license of a residential or day school for students with disabilities, in conjunction with any proceeding for revocation, denial, or other action, when conditions or practices exist in the school that pose an immediate and substantial threat to the health, safety, and welfare of the students who are residing or attending the school and the Superintendent of Public Instruction believes the operation of the school should be suspended during the pendency of such proceeding.

C. The summary order of suspension shall take effect upon its issuance and shall be served on the licensee or its designee as soon as practicable thereafter by personal service and certified mail, return receipt requested, to the address of record of the licensee. The order shall state the time, date, and location of a hearing to determine whether the suspension is appropriate. Such hearing shall be held no later than three business days after the issuance of the summary order of suspension and shall be convened by the Superintendent of Public Instruction or his designee.

After such hearing, the Superintendent of Public Instruction may issue a final order of summary suspension or may find that such summary suspension is not warranted by the facts and circumstances presented. A final order of summary suspension shall include notice that the licensee may appeal the Superintendent of Public Instruction's decision to the appropriate circuit court no later than 10 days following issuance of the order. The sole issue before the court shall be whether the Superintendent of Public Instruction had reasonable grounds to require the licensee to cease operations during the pendency of the concurrent revocation, denial, or other proceeding. The concurrent revocation, denial, or other proceeding shall not be affected by the outcome of any hearing on the appropriateness of the summary suspension.

The willful and material failure to comply with the summary order of suspension or final order of summary suspension shall be punishable as a Class 2 misdemeanor. The Superintendent of Public Instruction may require the cooperation of any other agency or subdivision of the Commonwealth in the relocation of students who are residents of a home or facility whose license has been summarily suspended pursuant to this section and in any other actions necessary to reduce the risk of further harm to students.

Code 1950, § 22-330.27; 1970, c. 665; 1977, c. 444; 1980, c. 559; 1988, c. 574; 1996, cc. 691, 832; 2004, c. 991; 2006, c. 168.



§ 22.1-330. Same; investigation; time within which to correct unsatisfactory conditions

The Board or Department may, upon its own motion, and shall, upon the verified complaint in writing of any person setting forth facts which, if proved, would constitute grounds for refusal, suspension or revocation of a license, investigate the actions of any applicant for or any person or persons holding or claiming to hold a license to operate a school.

Before refusing to renew, revoking or suspending any license, the Board may grant such period of time as it deems reasonable to correct any unsatisfactory condition.

Code 1950, § 22-330.28; 1970, c. 665; 1977, c. 444; 1980, c. 559; 2004, c. 991.



§ 22.1-331. Violations

Any person who opens, operates or conducts any school without a license required by this chapter shall be guilty of a Class 2 misdemeanor. Each day such person permits the school to be open and operate without such a license shall constitute a separate offense.

Code 1950, § 22-330.31; 1970, c. 665; 1980, c. 559; 2004, c. 991.



§ 22.1-332. List of schools holding valid licenses

The Department shall maintain a list of schools holding valid licenses under the provisions of this chapter that shall be available for the information of the public.

Code 1950, § 22-330.32; 1970, c. 665; 1980, c. 559; 1988, c. 574; 2004, c. 991.



§ 22.1-333. Repealed

Repealed by Acts 2004, c. 991.



§ 22.1-339. Repealed

Repealed by Acts 2012, cc. 803 and 835, cl. 100.



§ 22.1-346. Transfer of property; rights and duties of the Board of Visitors of the Virginia School for the Deaf and the Blind; supervision of school; appointment and removal of officers and faculty; certain funding initiatives

A. All of the real estate and personal property now existing at the Virginia School for the Deaf and the Blind at Staunton and standing in the name of the Board of Education shall be transferred to and be under the control of the Board of Visitors of the Virginia School for the Deaf and the Blind. The Department of General Services shall cooperate with the Board in supervising the maintenance and repair of the real and personal property of the school.

B. Any gift, grant, devise or bequest made prior to July 1, 1984, to the Virginia School for the Deaf and the Blind at Staunton shall be held by the Board of Visitors of the Virginia School for the Deaf and the Blind for the school. The Board shall have the power to take, hold, receive and enjoy any gift, grant, devise or bequest made hereafter to the Virginia School for the Deaf and the Blind. Such gift, grant, devise or bequest shall be held for uses and purposes designated by the donor or if not designated for a specific purpose, for the general purposes of any programs of the school. The Board shall provide fiduciary administration of such funds, including investments, disbursements, accounting, and financial reporting. The Board shall also accept, execute and administer any trust in which it may have an interest under the terms of the instrument creating the trust.

C. The Board of Visitors of the Virginia School for the Deaf and the Blind shall be charged with the operational control of the Virginia School for the Deaf and the Blind at Staunton. In exercising this operational control, the Board shall include, in any budget recommendations to the Governor for state funding for the several school divisions which may be related to educational technology or other programs appropriate for implementation within the school, state funding for such programs to be provided to the Virginia School for the Deaf and the Blind. However, the Virginia School for the Deaf and the Blind shall not be defined as a school division for constitutional purposes. Supervision of the contracts and agreements of the Virginia School for the Deaf and the Blind are hereby transferred to the Board of Visitors of the Virginia School for the Deaf and the Blind.

The Board shall provide rules and regulations for the governance of the school. The Board shall administer, supervise and direct the activities and programs of the school pursuant to the rules and regulations of the Board. The Board shall appoint the officers and employees of the school subject to the provisions of Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2.

1984, c. 413; 1998, c. 66; 2000, c. 285; 2009, c. 210.



§ 22.1-346.1. Repealed

Repealed by Acts 2009, c. 210, cl. 4, effective July 1, 2009.



§ 22.1-346.2. Board of Visitors of the Virginia School for the Deaf and the Blind established

A. There is hereby established the Board of Visitors of the Virginia School for the Deaf and the Blind (Board), as a policy agency in the executive branch of state government under the name of the "Virginia School for the Deaf and the Blind," for the purpose of governing the educational programs and services to deaf, blind, and multi-disabled students enrolled at the Virginia School for the Deaf and the Blind.

B. The Board shall have a total membership of 11 members that shall consist of four legislative members and seven nonlegislative citizen members. Members shall be appointed as follows: two members of the House of Delegates, to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; two members of the Senate, to be appointed by the Senate Committee on Rules; and seven nonlegislative citizen members, of whom one shall be a parent of a child who is deaf or blind representing the Eastern region of the Commonwealth, one shall be a parent of a child who is deaf or blind representing the Western region of the Commonwealth, and one shall be a representative of the Virginia School for the Deaf and the Blind Alumni Association, to be appointed by the Governor, subject to confirmation by the General Assembly. Nonlegislative citizen members of the Board shall be citizens of the Commonwealth. Legislative members of the Board shall serve terms coincident with their terms of office. After the initial staggering of terms, nonlegislative members appointed shall serve for four-year terms. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. All members may be reappointed. However, no House member shall serve more than four consecutive two-year terms, no Senate member shall serve more than two consecutive four-year terms, and no nonlegislative member appointed by the Governor shall serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment.

The Board shall elect a chairman and vice-chairman from among its membership. The Board shall elect a secretary, who shall keep an accurate record of the proceedings of the Board and of the executive committee if one is created by the Board, and such other officers as the Board deems appropriate. A majority of the members shall constitute a quorum. The Board shall meet no more than four times each year. The meetings of the Board shall be held at the call of the chairman or whenever the majority of the members so request.

C. Legislative members of the Board shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation for the performance of their duties as provided in § 2.2-2813. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of expenses of the members shall be provided from such funds as may be appropriated to the Board of Visitors of the Virginia School for the Deaf and the Blind, in accordance with the appropriations act.

D. The Superintendent of Public Instruction shall designate a member of the staff of the Department of Education to serve as a consultant to the Board of Visitors of the Virginia School for the Deaf and the Blind on matters pertaining to instruction, federal and state special education requirements, and school accreditation, and to provide technical assistance to assist the Board in meeting specific instructional and school accreditation needs.

E. The Board shall have the following powers and duties:

1. Establish such rules, policies, and regulations for the governance of the Virginia School for the Deaf and the Blind.

2. Prescribe the criteria and procedures governing admissions to the school, and the review of student placement, to ensure the appropriateness of the placement and instructional program of each student admitted to the school, pursuant to § 22.1-348 and in accordance with federal and state special education laws and regulations.

3. Establish a policy governing the transportation of students at the school to permit frequent home visits by students, and to provide to each student transportation to and from the school and the place of residence of such student's parent or guardian whenever the school is officially closed.

4. Prescribe and approve the education programs of the Virginia School for the Deaf and the Blind, in consultation with the Department of Education, the Virginia Department for the Deaf and Hard-of-Hearing, and the Virginia Department for the Blind and Visually Impaired.

5. Appoint the superintendent, other officers, and the faculty of the school. The superintendent shall be appointed every two years and the other officers and faculty annually. However, the superintendent, with the approval of the chairman of the Board, shall be authorized to fill vacancies in positions appointed by the Board occurring between meetings of the Board. The Board may remove at any time the superintendent, other officers, faculty and employees for cause, subject to the provisions of Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2.

6. Establish the qualifications, duties, and compensation of the superintendent, other officers, faculty, and employees of the school.

7. Prepare and submit to the Governor and General Assembly, beginning July 1, 2010, an annual report detailing the curricula and other educational programs and services of the school, including receipts and disbursements pertaining to the operation of the school for each fiscal year ending on June 30.

2009, c. 210; 2011, cc. 691, 714.



§ 22.1-347. Repealed

Repealed by Acts 2009, c. 210, cl. 4, effective July 1, 2009.



§ 22.1-348. Persons eligible; fees; educational programs to be provided; admissions procedures

A. Persons from birth through age 21 shall be eligible for educational services provided by the school. The Department of Education shall be entitled to deduct annually from the locality's share for the education of pupils with disabilities a sum equal to the actual local expenditure per pupil in support of those students placed by the relevant local school division in the Virginia School for the Deaf and the Blind. The amount of the actual transfers shall be based on data accumulated during the prior school year. Fees for student activities may be charged at the Board's discretion.

B. From such funds as may be appropriated, the Virginia School for the Deaf and the Blind shall provide an educational program for children in preschool through grade twelve who are deaf, blind, or who may have sensory impairments and other disabilities, including intellectual disabilities.

The Board, from time to time, may approve additional programs as may be appropriate.

C. The Board shall prescribe procedures and criteria for determining admission to and the appropriate placement in the Virginia School for the Deaf and the Blind. The appropriateness of the placement of each student attending the school shall be reviewed at least annually.

1984, c. 413; 1993, c. 2; 1994, c. 259; 1999, cc. 427, 428; 2000, c. 285; 2009, c. 210; 2010, c. 666.



§ 22.1-349. Terms of employment of teachers

For the purpose of retirement and other statutory benefits, teachers employed as full-time instructional personnel by the Board shall be deemed to be full-time state personnel and shall receive the same benefits as are accorded all other full-time state personnel. The Board shall require the teachers at the Virginia School for the Deaf and the Blind to comply with the provisions of §§ 22.1-298.1, 22.1-299, and 22.1-303. Contracts for the employment of teachers shall be in the form prescribed by the school board of the school division in which the school is located. In cases of nonrenewal of contracts of probationary teachers, the decisions shall be appealable to the Board. For all other purposes, the Virginia Personnel Act (§ 2.2-2900 et seq.) shall apply to the teachers of the Virginia School for the Deaf and the Blind.

The Board shall establish salary schedules for all professional personnel which are competitive with those in effect for the school divisions in which the facility is located.

1984, c. 413; 1993, c. 2; 2006, cc. 27, 349; 2009, c. 210.



§ 22.1-350. Southwest Virginia Public Education Consortium created; region defined; governing board

A. The Southwest Virginia Public Education Consortium is hereby established and shall be referred to in this chapter as the Consortium. For the purposes of this chapter and the work of the Consortium, "Southwest Virginia" shall include the Counties of Bland, Buchanan, Carroll, Dickenson, Grayson, Lee, Russell, Scott, Smyth, Tazewell, Washington, Wise, and Wythe, and the Cities of Bristol, Galax, and Norton. The governing board of the Consortium shall consist of the school superintendents of the named localities; the chancellor or his designee of the University of Virginia's College at Wise; the presidents or their designees of Emory and Henry College, Virginia Intermont College, Bluefield College, Mountain Empire Community College, Virginia Highlands Community College, Southwest Virginia Community College, and Wytheville Community College; and the Director of the Southwest Virginia Higher Education Center. The region's legislators shall serve as nonvoting, advisory members of the board.

B. Members of the board shall be reimbursed for their actual expenses incurred in the performance of their duties in the work of the Consortium, except that legislative members shall be reimbursed pursuant to § 30-19.16. The board shall elect a chairman and a vice-chairman from among its members.

1992, c. 785; 1994, c. 276; 1999, cc. 424, 437.



§ 22.1-351. Functions and duties

The Consortium shall perform the following functions and duties:

1. Coordinate with those educational institutions and agencies in the Commonwealth and surrounding areas to develop joint educational initiatives;

2. Promote and establish, in conjunction with the Department of Education and the region's public school divisions, regional programs to address area educational needs;

3. Coordinate the development and sharing of programs, educational techniques, and resources among and between the region's school divisions and institutions of higher education to enhance the educational opportunities for students and teachers in Southwest Virginia; and

4. Provide technical assistance to school divisions throughout the Commonwealth for the implementation of effective educational programs.

1992, c. 785 .



§ 22.1-352. Executive director; staff support; location

From such funds as may be appropriated or received, the board of the Consortium may appoint an executive director, who shall be authorized to employ such staff as necessary to enable the Consortium to perform its duties as set forth in this chapter. The board is authorized to determine the duties of such staff and to fix salaries and compensation from such funds as may be appropriated or received. The Consortium's offices shall be housed at the University of Virginia's College at Wise.

1992, c. 785; 1999, cc. 424, 437.



§ 22.1-353. Application for and acceptance of gifts and grants

The Consortium is authorized to apply for, accept, and expend gifts, grants, or donations from public or private sources to enable it to carry out its objectives.

1992, c. 785 .



§ 22.1-354. Cooperation of other agencies

All agencies of the Commonwealth shall cooperate with the Consortium and, upon request, assist the Consortium in the performance of its duties and responsibilities.

1992, c. 785 .



§ 22.1-354.1. Western Virginia Public Education Consortium and board created; region defined; governing board; chairman's executive summary

A. The Western Virginia Public Education Consortium is hereby established and shall be referred to as the Consortium. For the purposes of this chapter and the work of the Consortium, "Western Virginia" shall include the Counties of Alleghany, Bath, Bland, Botetourt, Craig, Floyd, Franklin, Giles, Henry, Montgomery, Patrick, Pulaski, Roanoke, and Wythe, and the Cities of Covington, Martinsville, Radford, Roanoke, and Salem. The governing board of the Consortium shall consist of 34 members that include 15 legislative members and the 19 school superintendents of the named localities as follows: 11 members of the House of Delegates representing the Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth, Sixteenth, Seventeenth, and Nineteenth House Districts; four members of the Senate representing the Twentieth, Twenty-first, Twenty-second, and Twenty-fifth Senatorial Districts, all serving as ex officio nonvoting members; and the school superintendents of Alleghany, Bath, Bland, Botetourt, Craig, Floyd, Franklin, Giles, Henry, Montgomery, Patrick, Pulaski, Roanoke County, Wythe, Covington, Martinsville, Radford, Roanoke City, and Salem.

B. Legislative members and school superintendents shall serve terms coincident with their terms of office. The board shall elect a chairman and a vice-chairman from among its members.

C. Members of the board shall serve without compensation. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties in the work of the Consortium as provided in §§ 2.2-2813 and 2.2-2825. All such expenses shall be paid from existing appropriations to or received by the Consortium or, if unfunded, shall be approved by the Joint Rules Committee.

D. A majority of the members of the board shall constitute a quorum. The board shall meet at the call of the chairman or whenever a majority of the members so request.

E. The chairman of the board shall submit to the Governor and the General Assembly an annual executive summary of the interim activity and work of the board no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2000, cc. 105, 302; 2002, cc. 417, 465; 2003, c. 885; 2006, c. 861.



§ 22.1-354.2. Functions and duties

The Consortium shall perform the following functions and duties:

1. Coordinate with organizations and agencies providing programs and services to Consortium school divisions to reduce duplication of effort and optimize the use of available resources;

2. Conduct ongoing assessments to identify needs of member school divisions and develop plans and programs responding to those needs;

3. Facilitate the coordination of programs in the Consortium region that affect K through 12 public education in career and technical education, workforce development, and other linkages between public schools, institutions of higher education, and business and industry;

4. Coordinate technology-related activities between Consortium members in areas of common concern, such as video conferencing and distance learning, including the acquisition and utilization of hardware and software for administrative and instructional purchases;

5. Develop and maintain linkages with schools and school divisions in Northern Virginia to promote enhanced usage of educational technology; and

6. Create the capacity for development within the Consortium of shared services and activities, including purchasing, facility planning, staff development, and special needs programming, and implementation of such shared services and activities as need is determined.

2000, cc. 105, 302; 2001, c. 483.



§ 22.1-354.3. Executive director; staff support

From such funds as may be appropriated or received, the board of the Consortium may appoint an executive director, who shall be authorized to employ such staff as necessary to enable the Consortium to perform its duties as set forth in this chapter. The board is authorized to determine the duties of such staff and to fix salaries and compensation from such funds as may be appropriated or received.

2000, cc. 105, 302; 2002, cc. 417, 465.



§ 22.1-354.4. Application for and acceptance of gifts and grants

The Consortium is authorized to apply for, accept, and expend gifts, grants, or donations from public or private sources to enable it to carry out its objectives.

2000, cc. 105, 302.



§ 22.1-354.5. Cooperation of other agencies

All agencies of the Commonwealth shall cooperate with the Consortium and, upon request, assist the Consortium in the performance of its duties and responsibilities.

2000, cc. 105, 302.



§ 22.1-354.6. Northern Neck-Middle Peninsula Public Education Consortium created; region defined; governing board; membership; terms; compensation and expenses

A. The Northern Neck-Middle Peninsula Public Education Consortium is hereby established as an independent local entity without political subdivision status and shall be referred to in this chapter as the Consortium. For the purposes of this chapter and the work of the Consortium, "Northern Neck-Middle Peninsula" shall include the Counties of Essex, Gloucester, King and Queen, Lancaster, Mathews, Middlesex, Northumberland, Richmond, and Westmoreland. The governing board of the Consortium shall consist of the school superintendents of the named localities, the president or his designee of Rappahannock Community College, the Director of the Virginia Institute of Marine Science, and seven nonlegislative citizen members representing business, industry, and community interests in the region, four of whom shall be appointed by the Speaker of the House of Delegates and three of whom shall be appointed by the Senate Committee on Rules. The region's legislators, representing the Fourth and Twenty-eighth Senatorial Districts and the Ninety-eighth, Ninety-ninth and One-hundredth House Districts, shall serve as nonvoting, advisory members of the board. Legislative members and members who serve by virtue of their office shall serve terms coincident with their terms of office. The nonlegislative citizen members shall serve terms of two years and may be reappointed for successive terms. The board may appoint additional nonvoting, advisory members to assist in the performance of its duties. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term. Vacancies shall be filled in the same manner as the original appointments.

B. No board members shall receive compensation or reimbursement for expenses incurred in the performance of their duties. The board shall elect a chairman and a vice-chairman from among its members and may provide such rules as it considers appropriate concerning its membership, quorum, and establishment of committees.

2000, c. 676; 2004, c. 1000.



§ 22.1-354.7. Functions and duties

The Consortium shall perform the following functions and duties:

1. Coordinate with those educational institutions and agencies in the Commonwealth and surrounding areas to develop joint educational initiatives;

2. Promote and establish, in conjunction with the Department of Education and the region's public school divisions, regional programs to address area educational needs;

3. Coordinate the development and sharing of programs, educational techniques, and resources among and between the region's school divisions and institutions of higher education to enhance the educational opportunities for students and teachers in the Northern Neck-Middle Peninsula region; and

4. Provide technical assistance to school divisions throughout the Commonwealth for the implementation of effective educational programs.

2000, c. 676.



§ 22.1-354.8. Executive director; staff support

From such funds as may be appropriated or received, the board of the Consortium may appoint an executive director, who shall be authorized to employ such staff as necessary to enable the Consortium to perform its duties as set forth in this chapter. The board is authorized to determine the duties of such staff and to fix salaries and compensation from such funds as may be appropriated or received.

2000, c. 676.



§ 22.1-354.9. Application for and acceptance of gifts and grants

The Consortium is authorized to apply for, accept, and expend gifts, grants, or donations from public or private sources to enable it to carry out its objectives.

2000, c. 676.



§ 22.1-354.10. Cooperation of other agencies

All agencies of the Commonwealth shall cooperate with the Consortium and, upon request, assist the Consortium in the performance of its duties and responsibilities.

2000, c. 676.



§ 22.1-355. Expired

Expired.



§ 22.1-356. The Hampton Roads Museum Consortium created; region defined; governing board

A. The Hampton Roads Museum Consortium is hereby established and shall hereinafter be referred to as the Consortium. For the purposes of this chapter and the work of the Consortium, "Hampton Roads" shall include the jurisdictions located within the boundaries of Planning District 23, including the Counties of Gloucester, Isle of Wight, James City, Southampton, and York; and the Cities of Chesapeake, Franklin, Hampton, Newport News, Norfolk, Poquoson, Portsmouth, Suffolk, Virginia Beach, and Williamsburg. The Consortium may consist of any or all accredited museums located within Hampton Roads that are not state agencies. Other museums and cultural facilities located in Hampton Roads may join the Consortium upon the approval of the governing board. The governing board of the Consortium shall consist of the chief executive officer of each of the member museums. The region's legislators may serve as nonvoting, advisory members to assist in the performance of the Consortium's duties.

B. No board members shall receive compensation or reimbursement for expenses incurred in the performance of their duties. The board shall elect a chairman and a vice-chairman from among its members and may provide such rules as it considers appropriate concerning its membership, quorum, and establishment of committees.

2001, c. 472.



§ 22.1-357. Purpose of the Consortium; functions; authority to apply for and receive gifts and grants

A. The Consortium shall serve the school divisions of Hampton Roads in providing training to the teachers, administrators and students in the various Standards of Learning for English, social studies and history, science, and mathematics.

B. In the fulfillment of its purpose, the Consortium shall perform the following functions:

1. Coordinate among its members and the school divisions of Hampton Roads the development of joint educational initiatives;

2. Establish and deliver, in conjunction with the school divisions of Hampton Roads, regional programs to address area education needs, particularly, to assist area schools in meeting the Board of Education Regulations for Accrediting Public Schools in Virginia and to assist area students in achieving passing scores on the Standards of Learning assessments; and

3. Provide technical assistance to the school divisions of Hampton Roads in achieving full accreditation, including administrator, teacher, and student training.

C. The Consortium may apply for, accept, and expend gifts, grants, or bequests from public or private sources to enable it to carry out its functions and achieve its purpose.

2001, c. 472.






Title 23 - Educational Institutions

§ 23-1. Repealed

Repealed by Acts 1984, c. 734.



§ 23-1.01. Annual reports required of boards of visitors

The board of visitors of each institution of higher education shall submit the annual financial statements for the year ending the preceding June 30 and the accounts and status of any ongoing capital projects to the Auditor of Public Accounts for the audit of such statements pursuant to § 30-133.

1984, c. 734; 1985, c. 146; 2004, c. 650; 2005, c. 633.



§ 23-1.1. Report of athletic receipts and disbursements

It shall be the duty of the president or chairman of the board of visitors or trustees of every state institution of higher learning which maintains an intercollegiate athletic program to cause to be made out by the proper officer of such institution, and forwarded to the Comptroller annually by December thirty-first a detailed statement of all athletic receipts and disbursements of such institution and of any affiliated committee, group, corporation or association charged with administering the athletic program. Such report shall include all receipts from admission tickets, programs, refreshment concessions, radio, television, newsreel or movie rights, and all other receipts related to any athletic contest or event. The report of disbursements shall include the name of each person, firm or corporation to whom such disbursement was made and the amount thereof. The report shall be kept on file by the Comptroller and shall be open to public inspection at all reasonable times.

1952, c. 172; 1979, c. 630.



§ 23-1.2. (Effective July 1, 2016) Intercollegiate athletics programs

A. For the purposes of this section:

"Athletics revenue" means the total revenue received by an institution that is generated by any of the institution's intercollegiate athletics programs. "Athletics revenue" includes contributions; game guarantees; income received from endowments and investments; income received from the sale of food, game programs, novelties, and other concessions at an intercollegiate athletics contest; income received from intercollegiate athletics conferences for participation in bowl games, tournaments, and other intercollegiate athletics contests; income received from the provision of parking at intercollegiate athletics contests or other events associated with intercollegiate athletics; rights and licensing; school funds; student fees; support from third parties guaranteed by the institution, such as income received from athletics camps, income received from television, and housing allowances; and all other income from any other source generated by the institution's intercollegiate athletics programs.

"Contributions" means any income received directly from individuals, corporations, associations, foundations, clubs, or other donors for the operation of an institution's intercollegiate athletics programs. "Contributions" includes amounts paid in excess of the face value of an admissions ticket to an intercollegiate athletics contest or any other event associated with intercollegiate athletics; cash; marketable securities; income generated from preferential seating arrangements at intercollegiate athletics contests or other events associated with intercollegiate athletics; and in-kind contributions such as cars provided to an intercollegiate athletics program by car dealers at no cost and apparel and sports drink products provided to intercollegiate athletes and coaches at no cost.

"Generated revenue" means all athletics revenue with the exception of the subsidy.

"Institution" means a four-year public institution of higher education in the Commonwealth.

"Intercollegiate athletics program" means any athletics program for a particular sport that is operated by an institution and governed by the National Collegiate Athletic Association (NCAA).

"Rights and licensing" includes income from radio and television broadcasts; Internet and e-commerce rights resulting from institution-negotiated contracts; revenue-sharing agreements with the NCAA or an intercollegiate athletics conference; licensing; the sale of advertisements, trademarks, or royalties; corporate sponsorships; and the value of in-kind contributions of products and services provided to an intercollegiate athletics program at no cost as part of such corporate sponsorship, such as equipment, apparel, isotonic sports drinks, other sports drink products, or water.

"School funds" means the direct and indirect financial support provided by the institution to any of its intercollegiate athletics programs. "School funds" includes state funds, tuition, tuition waivers, federal work awards for student athletes, administrative costs, facilities and grounds maintenance, security, risk management, utilities, and depreciation and debt services.

"Student fees" means any fees assessed by an institution against a student that are used to support any of the institution's intercollegiate athletics programs.

"Subsidy" means the sum of school funds and student fees.

"Subsidy percentage" means the subsidy divided by the athletics revenue, provided that revenues allocated to (i) support spirit groups associated with any intercollegiate athletics program, (ii) meet any indirect cost policy requirements, or (iii) debt service for previously approved intercollegiate athletics capital outlay projects may be excluded from the subsidy for the purposes of such calculation.

"Ticket sales" means the sale of the right to gain admission to an intercollegiate athletics contest or any other event associated with intercollegiate athletics. "Ticket sales" includes sums received from any associated shipping and handling charges and includes sales to the public, faculty, and students. "Ticket sales" does not include (i) amounts paid in excess of the face value of an admissions ticket to an intercollegiate athletics contest or any other event associated with intercollegiate athletics such as preferential seating arrangements or (ii) pass-through sales transactions such as sales for admission tickets to bowl games and conference and national tournaments.

B. No later than November 1, 2015, the Auditor of Public Accounts, in collaboration with the State Council of Higher Education for Virginia, the State Comptroller, the Department of Planning and Budget, and each institution, shall develop and implement a standardized reporting format for each institution to annually report its intercollegiate athletics revenue and expenses to the Auditor of Public Accounts that shall include treatment of student fees and classification of specific intercollegiate athletics programs and shall require expenses for spirit groups, indirect cost policy requirements, and debt service for previously approved intercollegiate athletics capital outlay projects and other intercollegiate athletics capital outlay projects to be reported on separate lines.

C. The subsidy percentage shall not exceed:

1. 20 percent for NCAA Division I-A institutions affiliated with the Atlantic Coast Conference, Big Ten Conference, Big 12 Conference, Pac-12 Conference, or Southeastern Conference;

2. 55 percent for NCAA Division I-A institutions affiliated with conferences other than the Atlantic Coast Conference, Big Ten Conference, Big 12 Conference, Pac-12 Conference, or Southeastern Conference;

3. 70 percent for NCAA Division I-AA institutions;

4. 78 percent for NCAA Division I-AAA institutions;

5. 81 percent for NCAA Division II institutions that operate intercollegiate football programs;

6. 85 percent for NCAA Division II institutions that do not operate intercollegiate football programs;

7. 89 percent for NCAA Division III institutions that operate intercollegiate football programs; and

8. 92 percent for NCAA Division III institutions that do not operate intercollegiate football programs.

D. Effective with the fiscal year beginning July 1, 2016, any percentage increase in the subsidy at an institution that complies with subsection C shall be matched by a like percentage increase in generated revenue, except that each such institution shall utilize a rolling average of the change in generated revenue and student fees over the immediately preceding five years for the purposes of such calculation.

E. When necessary, each institution shall submit to the Governor and the General Assembly for approval a plan that reduces the subsidy in accordance with targets outlined in the plan over a five-year period until the subsidy percentage complies with the requirements of subsection C.

F. The Auditor of Public Accounts shall annually review each institution's progress towards meeting the requirements of each plan approved pursuant to subsection E as part of his annual audit pursuant to § 30-133.

G. Failure to meet the progress requirements of each plan approved pursuant to subsection E for one year, as determined by the Auditor of Public Accounts, shall result in such reduction of the financial and administrative operations authority granted to the institution pursuant to the Restructured Higher Education Financial and Administrative Operations Act (§ 23-38.88 et seq.) as the Governor or General Assembly determines.

H. Failure to meet the progress requirements of each plan approved pursuant to subsection E for two consecutive years, as determined by the Auditor of Public Accounts, shall result in revocation of all financial and administrative operations authority granted to the institution pursuant to the Restructured Higher Education Financial and Administrative Operations Act (§ 23-38.88 et seq.).

I. The board of visitors of any institution that seeks to add a major intercollegiate athletics program such as football or basketball or change the division level of any of its existing intercollegiate athletics programs shall first submit to the Intercollegiate Athletics Review Commission (Commission) established pursuant to Chapter 57 (§ 30-359 et seq.) of Title 30 a plan and recommendations for financing the addition or change. The institution shall not in any way undertake any such addition or agree or commit to any such change until it has received the findings and recommendations of the Commission pursuant to § 30-360. Any such addition or change shall be subject to the approval of the General Assembly expressed in the general appropriation act. The board of visitors of any institution that adds a non-major intercollegiate athletics program shall report such decision within 15 days of the board's action.

2015, c. 704.



§ 23-2. Penalty for failure to make report

If the report required by § 23-1.01 is not made from any educational institution which receives any portion of the revenue of the Literary Fund, or to which any loan has been made out of the fund, the Comptroller shall withhold, until the report is made, the payment of such portion of the Literary Fund, or proceed to enforce payment of the loan.

Code 1919, § 989.



§ 23-2.01. Boards of visitors; public access to information

Notwithstanding § 2.2-4342 and the Virginia Freedom of Information Act (§ 2.2-3700 et seq.), the board of visitors of each public institution of higher education and the State Board for Community Colleges may conduct closed meetings pursuant to §§ 2.2-3711 and 2.2-3712 and may conduct business as a "state public body" for purposes of subsection B of § 2.2-3708.

2013, c. 577.



§ 23-2.02. Boards of visitors; bylaws

The board of visitors of each public institution of higher education and the State Board for Community Colleges shall adopt bylaws for its own governance. This document shall be posted conspicuously on the board's website and shall include provisions that:

1. Establish the requirement of transparency, to the extent required by law, in all board actions;

2. Describe the board's obligations under the Virginia Freedom of Information Act (§ 2.2-3700 et seq.), as set forth in § 23-2.01, including the requirements that:

a. The board shall record minutes of each open meeting and post the minutes on the board's website, in accordance with subsection I of § 2.2-3707 and § 2.2-3707.1;

b. Discussions and actions on any topic not specifically exempted by § 2.2-3711 shall be held in an open meeting;

c. The board shall give public notice of all meetings, in accordance with subsection C of § 2.2-3707; and

d. Any official action taken in a closed meeting shall be approved in an open meeting before it can have any force or effect, in accordance with subsection B of § 2.2-3711; and

3. Require that the board notify and invite the Attorney General's appointee or representative to all meetings of the board, executive committee, and board committees.

2013, c. 577.



§ 23-2.03. Boards of visitors; annual meeting with the president of the institution

A. In addition to all meetings prescribed in Chapters 5 (§ 23-39 et seq.) through 16 (§ 23-214 et seq.), the board of visitors of each public institution of higher education and the State Board for Community Colleges shall meet with the president of that institution at least once annually, in a closed meeting pursuant to subdivision A 1 of § 2.2-3711, and deliver an evaluation of the president's performance.

B. Any change to the president's employment contract during any such meeting or any other meeting of the board shall be made only by a vote of the majority of the board's members.

2013, c. 577.



§ 23-2.04. Boards of visitors; executive committee

The executive committee of the board of visitors of each public institution of higher education and the State Board for Community Colleges shall (i) organize the working processes of the board and (ii) recommend best practices for board governance.

The committee shall:

1. Develop and recommend to the board a statement of governance setting out the board's role;

2. Periodically review the board's bylaws and recommend amendments;

3. Provide advice to the board on committee structure, appointments, and meetings;

4. Develop an orientation and continuing education process for visitors that includes training on the Virginia Freedom of Information Act (§ 2.2-3700 et seq.);

5. Create, monitor, oversee, and review compliance with a code of ethics for visitors; and

6. Develop a set of qualifications and competencies for membership on the board for approval by the board and recommendation to the Governor.

2013, c. 577.



§ 23-2.05. Boards of Visitors; annual executive summaries

The board of visitors of each public institution of higher education and the State Board for Community Colleges shall submit to the General Assembly and the Governor an annual executive summary of its interim activity and work no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2013, c. 577.



§ 23-2.06. Members of governing boards; removal; terms

A. If any member of the board of visitors of a four-year public institution of higher education or the State Board for Community Colleges fails to attend (i) the meetings of the board for one year without sufficient cause, as determined by a majority vote of the board, or (ii) the educational programs required by § 23-9.14:1 in his first two years of membership without sufficient cause, as determined by a majority vote of the board, the remaining members of the board shall record such failure in the minutes at its next meeting and notify the Governor, and the office of such member shall be vacated. However, no member serving as of January 1, 2015 shall be removed for failing to attend the educational programs required by § 23-9.14:1 if he attends such training by January 1, 2016.

B. The board of visitors of each four-year public institution of higher education and the State Board for Community Colleges shall adopt in its bylaws policies (i) for removing members pursuant to subsection A and (ii) referencing the Governor's power to remove members described in § 2.2-108.

C. No person who has served two consecutive four-year terms on the board of visitors of a four-year public institution of higher education or the State Board for Community Colleges shall be eligible to serve on the same board until at least four years have passed since the end of his second consecutive four-year term.

2015, c. 560.



§ 23-2.1. Collection and dissemination of information concerning religious preferences and affiliations

Notwithstanding any provision of law to the contrary any state institution of higher learning may collect and disseminate information concerning the religious preferences and affiliations of its students; provided that no student may be required to indicate his religious preference or affiliation and that no dissemination of the information shall be made except to categories of persons as to whom the student has given his consent that dissemination may be made.

1977, c. 506.



§ 23-2.1:1. Access to campus and student directory for certain persons and groups

If a public institution of higher education provides access to its campus and student directory to persons or groups for occupational, professional or educational recruitment, the institution shall provide access on the same basis to official recruiting representatives of the military forces of the Commonwealth and the United States.

1982, c. 258.



§ 23-2.1:2. Retention of certain documents; authorized

If any public institution of higher education in Virginia, as a condition of enrollment, requests that a student present a certified copy of his birth certificate, a copy may be retained by the institution in the student's record.

2007, c. 49.



§ 23-2.1:3. Student records and personal information

A. Each public and private institution of higher education may require that any student accepted to and who has committed to attend, or is attending, such institution provide, to the extent available, from the originating secondary school and, if applicable, any institution of higher education he has attended a complete student record, including any mental health records held by the school. These records shall be kept confidential as required by state and federal law, including the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g.

B. No public institution of higher education shall sell students' personal information, including names, addresses, phone numbers, and email addresses, to any person. This subsection shall not apply to transactions involving credit, debit, employment, finance, identity verification, risk assessment, fraud prevention, or other transactions initiated by the student.

2008, c. 571; 2012, cc. 347, 382; 2014, c. 748.



§ 23-2.2. Reporting of certain students issued student visas

Each public and private two- and four-year institution of higher education in the Commonwealth and the governing board, president, or director of any correspondence school, postsecondary school, or proprietary career school, as defined in § 23-276.1, or flight school in the Commonwealth shall inform the Attorney General of the Commonwealth whenever a student who has been accepted for admission to such an educational institution pursuant to a student visa fails to enroll or who has been attending such an educational institution pursuant to a student visa and withdraws at such institution or violates the terms of his visa. The notification shall contain all available information from the U.S. Immigration and Naturalization Service form I-20 and shall be submitted not later than thirty days after the discovery of the reportable event.

The Attorney General shall notify the U.S. Immigration and Naturalization Service and other appropriate national, state, and local agencies of any such failure to enroll, withdrawal, or student visa violations.

This section shall be effective until superceded by federal action.

2002, c. 367.



§ 23-2.2:1. Reporting of enrollment information to Sex Offender and Crimes Against Minors Registry

Each public and private two- and four-year institution of higher education physically located in the Commonwealth shall electronically transmit enrollment data including (i) complete name, (ii) social security number or other identifying number, (iii) date of birth, and (iv) gender to the Department of State Police, in a format approved by the State Police, for comparison with information contained in the Virginia Criminal Information Network and National Crime Information Center Convicted Sexual Offender Registry File, for all applicants that are offered acceptance to attend the institution. This data shall be transmitted before such time that an applicant becomes a "student in attendance" pursuant to 20 U.S.C. 1232g (a)(6) at that institution. However, institutions with a rolling or instantaneous admissions policy shall report enrollment in accordance with guidelines developed by the Department of State Police in consultation with the State Council of Higher Education and the Virginia Community College System. Such guidelines shall be developed no later than January 1, 2007.

Whenever it appears from the records of the State Police that a person has failed to comply with the duty to register or reregister pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, the State Police shall promptly investigate and, if there is probable cause to believe a violation has occurred, obtain a warrant or assist in obtaining an indictment charging a violation of § 18.2-472.1 in the jurisdiction in which the person was enrolled with the educational institution.

2006, cc. 857, 914.



§ 23-2.3. Annual reporting of the use of student fees

Each public two- and four-year institution of higher education in the Commonwealth shall publish annually a descriptive report detailing the (i) amount and distribution of student activity fees assessed each semester or during an academic year; and (ii) the name of each organization, including the nature of the organization's activity, that receives funding of $100 or more from student activity fees. Each institution shall post the annual report of the use of student activity fees to its website to facilitate access and availability of the report to students enrolled at the institution and their parents.

2005, c. 532.



§ 23-2.4. Postsecondary education and employment data

Each institution of higher education shall provide a link to the postsecondary education and employment data published by the State Council of Higher Education on its website pursuant to § 23-9.2:3.04.

2014, c. 472.



§ 23-2.5. Student-athlete discipline policies

The board of visitors or other governing board of each public institution of higher education in the Commonwealth shall establish policies for the discipline of students who participate in varsity intercollegiate athletics. Such policies shall include a provision requiring an annual report by the administration of the institution to the board of visitors or other governing board regarding enforcement actions taken pursuant to such policies.

2014, c. 557.



§ 23-2.6. Transparency in higher education information

Each four-year public institution of higher education shall maintain and update annually no later than September 30 a tab or link on the home page of its website that shall include the following information:

1. The institution's six-year undergraduate graduation rate for each of the past 10 years;

2. The institution's freshman-to-sophomore retention rate for full-time undergraduate students for each of the past 10 years;

3. The institution's average annual percentage increase in base undergraduate tuition for each of the past 10 years;

4. The institution's average annual percentage increase in mandatory undergraduate comprehensive student fees for each of the past 10 years;

5. A link to the annual report of the use of student fees as required by § 23-2.3;

6. A link to the postsecondary education and employment data referenced in § 23-2.4; and

7. A summary of the institution's budget, consistent with the institution's annual budgeting process, that includes (i) the major budget units (MBUs) in the institution and standard expenditure categories within each MBU for the current fiscal year and the previous fiscal year or (ii) a link to the annual reports required by § 23-1.01.

2015, cc. 325, 328.



§ 23-3. Expenses of visitors

The members of the board of visitors of each educational institution owned and controlled by the Commonwealth shall receive their actual expenses, when properly itemized, incurred in the discharge of their duties in attending the meetings of the board.

Code 1919, § 988.



§ 23-3.1. Conveyance of property and appropriation of funds to Commonwealth for certain educational purposes

The governing body of any county, city or town may, subject to written advice from the Governor that the gift is acceptable, convey to the Commonwealth by deed of gift any land, either heretofore or hereafter acquired, which, in the discretion of such governing body, is not required for the purposes of such county, city, or town, provided such land is to be used for the establishment, operation or maintenance of a branch of a state-supported college or university. For the purpose of acquiring such land the governing body may appropriate a portion of the general funds of such county, city or town.

The governing body of any county, city or town may appropriate a portion of the public funds thereof for capital outlays in connection with, and the operation or maintenance of, any state-supported college or university or branch thereof.

1995, c. 250.



§ 23-4. Register of state property

The chief officer of every state institution shall keep a book in which he shall cause to be registered all the property of the Commonwealth at such institution, with a correct description thereof, for the information of the board of visitors, and others interested. Any officer failing to comply with this section shall forfeit fifty dollars.

Code 1919, § 999.



§ 23-4.01. Approval for transfer of property

A. The property known as College Woods that includes Lake Matoaka and is possessed and controlled by a college founded in 1693, regardless of whether such property has been declared surplus property pursuant to § 2.2-1153, shall not be transferred or disposed of without the approval of the board of visitors of such college by a two-thirds vote of all board members at a regularly scheduled board meeting. The General Assembly shall also approve such disposal or transfer.

B. The provisions of subsection A shall not operate to prevent the transfer or dedication to the Virginia Department of Transportation of a portion of the property described in subsection A, together with a temporary construction easement and a permanent easement for drainage, sufficient to permit the reconstruction of the intersection of Virginia Route 615 (Ironbound Road) and Virginia Route 321 (Monticello Avenue).

C. In order for any transfer or dedication set forth in subsection B to the Department to occur:

1. The Department shall remain within the boundaries or dedication area identified as a right-of-way addition of approximately 1.63 acres and easement areas as detailed on Exhibit A, labeled Proposed Right-of-Way and Easement Dedication by The College of William and Mary for Widening of the Intersection of Monticello Avenue and Ironbound Road and dated January 9, 2004, drawn by AES Consulting Engineers of Williamsburg, Virginia, in completion of any reconstruction of such intersection;

2. The Department shall employ and construct all required best management practices and erosion and sediment control measures to minimize and mitigate any impacts to College Woods and Lake Matoaka; and

3. The Department shall vacate, subject to a reserved drainage easement, approximately 3.22 acres of right-of-way and re-designate such to the College so that the College has confirmed encumbrances. This vacation shall create not less than a 78 foot right-of-way and shall not create or provide for any easements except for such reserved drainage easement from approximately 1,000 feet east of Virginia Route 615 (Ironbound Road) to approximately 4,000 feet east of Virginia Route 615 (Ironbound Road) along Virginia Route 321 (Monticello Avenue) identified on Exhibit A, labeled Proposed Right-of-Way and Easement Dedication by The College of William and Mary for Widening of the Intersection of Monticello Avenue and Ironbound Road and dated January 9, 2004, drawn by AES Consulting Engineers of Williamsburg, Virginia, as right-of-way abandonment. This vacation to create a right-of-way width shall not allow for a road widening to add additional travel lanes for the remainder of Virginia Route 321 (Monticello Avenue).

D. The provisions of subsection A shall not operate to prevent the transfer or dedication to the Department of a portion of the property described in subsection A, together with easements for slope, drainage, and utilities, sufficient to permit the reconstruction and widening of Virginia Route 615 (Ironbound Road).

E. For any transfer or dedication to the Department to occur pursuant to subsection D, the Department:

1. Shall remain within the boundaries identified as a proposed right-of-way dedication area of approximately 0.38 acres and easement areas as detailed on Exhibit B, labeled Proposed Right-of-Way and Easement Dedication by The College of William and Mary for Widening of Ironbound Road to Four Lanes and dated January 9, 2004, drawn by AES Consulting Engineers of Williamsburg, Virginia, in completion of the widening of Virginia Route 615 (Ironbound Road), except with respect to that portion of Virginia Route 615 (Ironbound Road) to be widened in connection with the reconstruction of the intersection as described, and as provided for, in subsections B and C; and

2. Shall employ and construct all required best management practices and erosion and sediment control measures to minimize and mitigate any impacts to College Woods and Lake Matoaka.

F. The provisions of subsections B and C shall not become effective until a reconstruction of the intersection has been designed and fully funded as required by the Department.

G. The provisions of subsections D and E shall not become effective until the widening of the portion of Ironbound Road described therein has been designed and fully funded as required by the Department.

1995, c. 774; 2001, c. 360; 2004, c. 339.



§ 23-4.1. Sale or lease of interest in real property granted by purchase, deed or gift; granting of easements

The boards of visitors or trustees of all State educational institutions, with the approval of the Governor first obtained, are hereby authorized to lease or sell and convey whatever interest they may have in real property that has been or may hereafter be acquired by purchase, will or deed of gift.

The proceeds from such leases, sales and conveyances shall be held, used and administered in the same manner as all other gifts and bequests are held, used and administered.

Nothing in this section shall be construed as authorizing or empowering the lease, or sale and conveyance of such real property contrary to the terms and conditions of the will or deed of gift.

Such boards of visitors or trustees are authorized to grant easements for roads, streets, sewers, waterlines, electric and other utility lines or other purposes on any property now owned or hereafter acquired by such boards of visitors or trustees, when, in the discretion of such visitors or trustees it is deemed proper to grant such easements.

1954, c. 92; 1966, c. 313; 1970, c. 166.



§ 23-4.2. Disposition of unclaimed property

The board of visitors or other governing body of every state institution of higher education and every private accredited nonprofit institution of higher education in the Commonwealth may provide by regulation for the care, restitution, sale, destruction or disposal of unclaimed personal property, whether lost or abandoned, in the possession of the institution. Whenever procedures in accordance with such regulations and this section are followed and ownership cannot be established with respect to certain property, the institution, and the employees and agents thereof, shall have no liability to any person claiming any interest in the property.

A. In the case of tangible personal property other than registered motor vehicles:

1. The institution, upon receipt of lost property, shall make reasonable efforts to give notice that the property has been found to any person the institution determines reasonably appears to be the owner. The property shall be held by the institution for a period of not less than 120 days. The institution shall allow a claim upon satisfactory proof of it and payment of the institution's reasonable charges for storage or other services necessary to preserve the property.

2. After the 120-day period, the institution may sell the property to the highest bidder at public auction or by sealed bid at whatever location the institution reasonably determines affords the most favorable market for the property. The institution may decline the highest bid and reoffer the property for sale if it considers the price bid insufficient. The net proceeds of any sale hereunder shall be held for a period of ninety days and if no claim is made thereon within that time, such funds shall be credited to the institution's operating fund. If the institution determines that the probable cost of sale of property will exceed the sale proceeds, the property is inherently dangerous, or the property may not lawfully be sold or used, the institution may provide for any such property, as appropriate under the circumstances, to be destroyed or discarded at an appropriate location, retained for use by the institution, or donated to an appropriate charitable organization.

3. Any sale held hereunder shall be preceded by reasonable notice thereof, considering the type and value of property. Such notice shall include as a minimum the posting on a student bulletin board and publication in a school newspaper. The institution, by the same time, shall mail notice of the sale to the last known address of any person the institution determines reasonably appears to be the owner.

B. Whenever a motor vehicle is abandoned on the campus of any institution that lies within a county, city, or town which has adopted an ordinance as provided in Chapter 12 of Title 46.2, such motor vehicle shall be disposed of as provided in that ordinance. Notwithstanding any provisions of Chapter 12 of Title 46.2, the proceeds of any sale of a motor vehicle abandoned and unclaimed on institutional property shall be credited to the institution's operating fund after the ninety-day holding period. The board of visitors or other governing body of an institution of higher education having a campus or part of a campus lying in a locality which has not adopted such an ordinance, may promulgate a regulation dealing with motor vehicles abandoned within such campus or part of campus. Such regulations shall comply with all provisions of Chapter 12 of Title 46.2 and shall have the same legal effect as though the institution were a political subdivision as defined in that chapter and the regulation was an ordinance. The proceeds from any sale resulting from such regulations shall be held for a period of ninety days and if no claim is made therefor within that time, such funds shall be credited to the institution's operating fund.

C. Whenever any intangible personal property is believed to be abandoned or unclaimed on the campus of a state institution of higher education, it shall be administered as provided in Article 4 (§ 55-210.12 et seq.) of Chapter 11.1 of Title 55.

D. Whenever any personal property, tangible or intangible, has been accepted for safekeeping during a patient's stay by any hospital operated by a state institution of higher education, and said property is believed by the appropriately designated official to be abandoned or unclaimed, it shall be administered as provided in Article 4 (§ 55-210.12 et seq.) of Chapter 11.1 of Title 55.

1981, c. 517; 1982, c. 210.



§ 23-4.2:1. Formation of not-for-profit benefits consortium

A. As used in this section:

"Benefits consortium" means a nonstock corporation formed pursuant to subsection B.

"Benefits plan" means plans adopted by the board of directors of a benefits consortium to provide health and welfare benefits to employees of private educational institutions that are members of the benefits consortium, employees of the sponsoring association of the benefits consortium, employees of the benefits consortium, and their dependents.

"Employee welfare benefit plan" has the meaning set forth in § 3(1) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002 (1).

"Private educational institution" means a nonpublic, nonprofit college or university that is accredited by a nationally recognized regional accreditation body or by the Board of Governors of the American Bar Association; and

1. Has its primary campus located within the Commonwealth;

2. Is owned and operated by a corporation, trust, association or religious institution or any subsidiary or affiliate of any such entity;

3. Has been in existence as a private educational institution in the Commonwealth for at least 10 years;

4. Is a member in good standing of the sponsoring association; and

5. Otherwise qualifies as an institution of higher education as defined in § 23-276.1.

"Sponsoring association" means an association of private educational institutions that is incorporated under the laws of the Commonwealth, has been in existence for at least 20 years and exists for purposes other than arranging for or providing health and welfare benefits to members.

B. Notwithstanding any provision of law to the contrary, five or more private educational institutions may form a not-for-profit benefits consortium for the purpose of establishing a self-funded employee welfare benefit plan by acting as incorporators of a nonstock corporation pursuant to the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.). In addition to provisions required or permitted by the Virginia Nonstock Corporation Act, the organizational documents of the benefits consortium shall:

1. Limit membership in the benefits consortium to private educational institutions, the sponsoring association of the benefits consortium, and the benefits consortium;

2. Set forth the name and address of each of the initial members of the corporation;

3. Set forth requirements for the admission of additional private educational institutions to the corporation and the procedure for admission of additional members;

4. Require that each initial member of the corporation and each additional private educational institution admitted to membership agree to remain a member of the benefits consortium for a period of at least five years from the date the consortium begins operations or the date of its admission to membership, as the case may be;

5. Provide that the number of directors of the corporation shall be equal to the number of members and include one person employed by each member and may provide for an additional director who shall be an employee of the sponsoring association; however, two individuals affiliated with the same member may not serve on the board of directors at the same time;

6. Provide that the board of directors shall have exclusive fiscal control over and be responsible for the operation of the benefits plan and shall govern the benefits consortium in accordance with the fiduciary duties defined in the federal Employee Retirement Income Security Act of 1974;

7. Vest in the board of directors the power to make and collect special assessments against members and, if any assessment is not timely paid, to enforce collection of same in the name of the corporation;

8. State the purposes of the benefits consortium, including the types of risks to be shared by its members;

9. Provide that each member shall be liable for its allocated share of the liabilities of the benefits consortium as determined by the board of directors;

10. Require that the benefits consortium purchase and maintain (i) a bond that satisfies the requirements of the Employee Retirement Income Security Act of 1974, (ii) fiduciary liability insurance, and (iii) a policy or policies of excess insurance with a retention level determined in accordance with sound actuarial principles from an insurer licensed to transact the business of insurance in the Commonwealth;

11. Require that the benefits consortium be audited annually by an independent certified public accountant engaged by the board of directors;

12. Prohibit the payment of commissions or other remuneration to any person on account of the enrollment of persons in any benefit plan offered by the benefits consortium; and

13. Not include in the name of the corporation the words "insurance," "insurer," "underwriter," "mutual" or any other word or term or combination of words or terms that is uniquely descriptive of an insurance company or insurance business unless the context of the remaining words or terms clearly indicate that the corporation is not an insurance company and is not carrying on the business of insurance.

C. A benefits consortium shall establish and maintain reserves determined in accordance with sound actuarial principles. Capital may be maintained in the form of an irrevocable letter of credit issued to the benefits consortium by a state or national bank authorized to engage in the banking business in the Commonwealth.

D. Except to the extent specifically provided in this section, a benefits consortium organized under and operated in conformity with this section, so long as it remains in good standing under the Virginia Nonstock Corporation Act (§ 13.1-801 et seq.) and otherwise meets the requirements set forth in this section, shall be governed solely by and be subject only to the provisions of the Employee Retirement Income Security Act of 1974 as implemented by the United States Department of Labor, shall be exempt from all state taxation, and shall not otherwise be subject to the provisions of Title 38.2, including regulation as a multiple employer welfare arrangement.

2007, c. 136; 2014, c. 578.



§ 23-4.3. Adoption of intellectual property policies; employees to be bound by such policies

A. The boards of visitors of state-supported institutions of higher education and the State Board for Community Colleges shall adopt policies regarding the ownership, protection, assignment, and use of intellectual property.

B. All employees of state-supported institutions of higher education, including the Virginia Community College System, as a condition of employment, shall be bound by the intellectual property policies of the institution employing them.

C. Upon adoption, the boards of visitors of state-supported institutions of higher education, including the State Board for Community Colleges, shall provide a copy of their intellectual property policies to the Governor and the Joint Commission on Technology and Science.

D. For purposes of this section, "intellectual property" means (i) a potentially patentable machine, article of manufacture, composition of matter, process, or improvement in any of those; (ii) an issued patent; (iii) a legal right that inheres in a patent; or (iv) anything that is copyrightable.

1986, c. 358; 2006, cc. 77, 899.



§ 23-4.3:1. Policies addressing textbook sales and bookstores

A. No employee at a Virginia public college or university shall demand or receive any payment, loan, subscription, advance, deposit of money, services or anything, present or promised, as an inducement for requiring students to purchase a specific textbook required for coursework or instruction; with the exception that the employee may receive (i) sample copies, instructor's copies, or instructional material, not to be sold; and (ii) royalties or other compensation from sales of textbooks that include such instructor's own writing or work.

B. The governing boards shall implement procedures for making available to students in a central location and in a standard format on the relevant institutional website listings of textbooks required or assigned for particular courses at the institution.

The lists of those required or assigned textbooks for each particular course shall include the International Standard Book Number (ISBN) along with other relevant information.

Institutions maintaining a bookstore supported by auxiliary services or operated by a private contractor shall post the listing of such textbooks when the relevant instructor or academic department identifies the required textbooks for order and subsequent student purchase.

C. The governing boards of public institutions of higher education shall implement policies, procedures, and guidelines that encourage efforts to minimize the cost of textbooks for students at public colleges and universities while maintaining the quality of education and academic freedom. The guidelines shall ensure the following:

1. That faculty textbook adoptions are made with sufficient lead time to university- or contract-managed bookstores so as to confirm availability of the requested materials and, where possible, ensure maximum availability of used textbooks;

2. That in the textbook adoption process, the intent to use all items ordered, particularly each individual item sold as part of a bundled package, is affirmatively confirmed by the faculty member before the adoption is finalized. If the faculty member does not intend to use each item in the bundled package, he shall notify the bookstore, and the bookstore shall order the individualized items when their procurement is cost effective for both institutions and students and such items are made available by the publisher;

3. That faculty members affirmatively acknowledge the bookstore's quoted retail price of textbooks selected for use in each course;

4. That faculty members are encouraged to limit their use of new edition textbooks when previous editions do not significantly differ in a substantive way as determined by the appropriate faculty member; and

5. That the establishment of policies shall include provisions for the availability of required textbooks to students otherwise unable to afford the cost.

D. No funds provided for financial aid from university bookstore revenue shall be counted in the calculation for state appropriations for student financial aid.

2005, c. 530; 2006, c. 561.



§ 23-4.3:2. Policies addressing student loan vendors

A. No employee at a Virginia public institution of higher education shall demand or receive any payment, loan, advance, deposit of money, services, or anything, present or promised, as an inducement for promoting any student loan vendor.

B. No public institution of higher education shall enter into any agreement with any student loan vendor that states or implies an exclusive relationship between the school and vendor regarding student loans.

2008, c. 624; 2014, c. 484.



§ 23-4.4. Authorization to transfer interest; Governor's approval required under certain circumstances

A. The boards of visitors, the State Board for Community Colleges, or their designees are authorized to assign any interest they possess in intellectual property or in materials in which the institution claims an interest, provided such assignment is in accordance with the terms of the institution's intellectual property policies adopted pursuant to subsection A of § 23-4.3. However, the Governor's prior written approval shall be required for transfers of such property developed wholly or predominately through the use of state general funds, exclusive of capital assets, and either (i) such property was developed by an employee of the institution acting within the scope of his assigned duties, or (ii) such property is to be transferred to an entity other than the Innovation and Entrepreneurship Investment Authority, an entity whose purpose is to manage intellectual properties on behalf of nonprofit organizations, colleges and universities, or an entity whose purpose is to benefit the respective institutions. The Governor may attach conditions to these transfers as he deems necessary. In the event the Governor does not approve such transfer, the materials shall remain the property of the respective institutions and may be used and developed in any manner permitted by law.

B. The president of each state-supported institution of higher education, including the chancellor of the Virginia Community College System, shall, beginning with fiscal year 2016, include in its six-year plan adopted pursuant to § 23-38.87:17 the following for the most recently ended fiscal year: (i) the assignment during the year of any intellectual property interests to a person or nongovernmental entity by the institution, any foundation supporting the intellectual property research performed by the institution, or any entity affiliated with the institution; (ii) the value of externally sponsored research funds received during the year from a person or nongovernmental entity by the institution, any foundation supporting the intellectual property research performed by the institution, or any entity affiliated with the institution; and (iii) the number and types of patents awarded during the year to the institution, any foundation supporting the intellectual property research funded by the institution, or any entity affiliated with the institution that were developed in whole or part from externally sponsored research provided by a person or nongovernmental entity. The plan shall report separate aggregate data on (a) those persons or nongovernmental entities that have a principal place of business in Virginia as reflected in the assignment agreement or awarding documents and (b) those persons or nongovernmental entities that do not have a principal place of business in Virginia as reflected in the assignment agreement or awarding documents.

1986, c. 358; 2003, c. 708; 2006, cc. 77, 899; 2009, cc. 325, 810; 2015, cc. 579, 580.



§ 23-5. Payment of interest on bonds of State held by colleges, etc

The Comptroller is authorized and directed to draw upon the state treasury in favor of the proper authorities of any incorporated college, institution, or seminary of learning, or manual labor school, in this Commonwealth, for all interest which has accrued, or may hereafter accrue, and as the same may fall due, upon all obligations of the Commonwealth, or of the James River and Kanawha Company, guaranteed by the Commonwealth, held by or for such college, institution, or seminary of learning, or manual labor school, or to which they were entitled, on the first day of January, 1882, so long as they may continue to hold the same; provided, that no interest shall be paid upon any bonds, the payment of which is forbidden by the Constitution.

Code 1919, § 990.



§ 23-6. Exchange and cancellation of consol coupon bonds of State

The following sections of the Code of Virginia of 1919 are continued in effect:

(1) Section 991, relating to the exchange of consol coupon bonds held by colleges, etc., for funded registered consol bonds; and

(2) Section 992, relating to the cancellation of such bonds surrendered in exchange.

Code 1919, §§ 991, 992.



§ 23-7. Repealed

Repealed by Acts 1984, c. 422.



§ 23-7.1. Repealed

Repealed by Acts 1996, cc. 931 and 981.



§ 23-7.1:02. Participation in or eligibility for state-supported financial aid programs

A. Participation in and eligibility for state-supported financial aid or other higher education programs designed to promote greater racial diversity in state-supported institutions of higher education shall not be restricted on the basis of race or ethnic origin and any person who is a member of any federally recognized minority shall be eligible for and may participate in such programs, if all other qualifications for admission to the relevant institution and the specific program are met.

B. Persons who have completed a program of home school instruction in accordance with § 22.1-254.1 and persons who have been excused from school attendance pursuant to subsection B of § 22.1-254 shall be deemed to have met the high school graduation requirements for purposes of eligibility for any state-supported financial aid or other higher education programs. When a high school grade point average, class rank, or other academic criteria is specified as a condition of participating in a program, the State Council of Higher Education for Virginia shall develop empirical alternative equivalent measures that may be required for such programs.

1993, c. 843; 2009, c. 879.



§ 23-7.2. Repealed

Repealed by Acts 1996, cc. 931 and 981.



§ 23-7.4. Eligibility for in-state tuition charges

A. For purposes of this section and §§ 23-7.4:1, 23-7.4:2, and 23-7.4:3, the following definitions shall apply:

"Date of the alleged entitlement" means the first official day of class within the term, semester or quarter of the student's program.

"Dependent student" means one who is listed as a dependent on the federal or state income tax return of his parents or legal guardian or who receives substantial financial support from his spouse, parents or legal guardian. It shall be presumed that a student under the age of 24 on the date of the alleged entitlement receives substantial financial support from his parents or legal guardian, and therefore is dependent on his parents or legal guardian, unless the student (i) is a veteran or an active duty member of the U.S. Armed Forces; (ii) is a graduate or professional student; (iii) is married; (iv) is a ward of the court or was a ward of the court until age 18; (v) has no adoptive or legal guardian when both parents are deceased; (vi) has legal dependents other than a spouse; or (vii) is able to present clear and convincing evidence that he is financially self-sufficient.

"Domicile" means the present, fixed home of an individual to which he returns following temporary absences and at which he intends to stay indefinitely. No individual may have more than one domicile at a time. Domicile, once established, shall not be affected by (i) mere transient or temporary physical presence in another jurisdiction or (ii) the establishment and maintenance of a place of residence in another jurisdiction for the purpose of maintaining a joint household with an active duty United States military spouse.

"Domiciliary intent" means present intent to remain indefinitely.

"Emancipated minor" means a student under the age of 18 on the date of the alleged entitlement whose parents or guardians have surrendered the right to his care, custody and earnings and who no longer claim him as a dependent for tax purposes.

"Full-time employment" means employment resulting in, at least, an annual earned income reported for tax purposes equivalent to 50 work weeks of 40 hours at minimum wage.

"Independent student" means one whose parents have surrendered the right to his care, custody and earnings, do not claim him as a dependent on federal or state income tax returns, and have ceased to provide him substantial financial support.

"Special arrangement contract" means a contract between a Virginia employer or the authorities controlling a federal installation or agency located in Virginia and a public institution of higher education for reduced rate tuition charges as described in subsection F of § 23-7.4:2.

"Substantial financial support" means financial support in an amount which equals or exceeds that required to qualify the individual to be listed as a dependent on federal and state income tax returns.

"Surviving spouse" means the spouse of a military service member who, while serving as an active duty member in the United States Armed Forces, United States Armed Forces Reserves, Virginia National Guard, or Virginia National Guard Reserve, during military operations against terrorism, on a peacekeeping mission, as a result of a terrorist act, or in any armed conflict subsequent to December 6, 1941, was killed in action, is missing in action, or is a prisoner of war.

"Unemancipated minor" means a student under the age of 18 on the date of the alleged entitlement who is under the legal control of and is financially supported by either of his parents, legal guardian or other person having legal custody.

"Veteran" means an individual who has served in the active military, naval or air service and who was discharged or released therefrom under conditions other than dishonorable.

"Virginia employer" means any employing unit organized under the laws of Virginia or having income from Virginia sources regardless of its organizational structure, or any public or nonprofit organization authorized to operate in Virginia.

B. To become eligible for in-state tuition, an independent student shall establish by clear and convincing evidence that for a period of at least one year immediately prior to the date of the alleged entitlement, he was domiciled in Virginia and had abandoned any previous domicile, if such existed.

To become eligible for in-state tuition, a dependent student or unemancipated minor shall establish by clear and convincing evidence that for a period of at least one year prior to the date of the alleged entitlement, the person through whom he claims eligibility was domiciled in Virginia and had abandoned any previous domicile, if such existed. If the person through whom the dependent student or unemancipated minor established such domicile and eligibility for in-state tuition abandons his Virginia domicile, the dependent student or unemancipated minor shall be entitled to such in-state tuition for one year from the date of such abandonment.

In determining domiciliary intent, all of the following applicable factors shall be considered: continuous residence for at least one year prior to the date of alleged entitlement, except in the event of the establishment and maintenance of a place of residence in another jurisdiction for the purpose of maintaining a joint household with an active duty United States military spouse; state to which income taxes are filed or paid; driver's license; motor vehicle registration; voter registration; employment; property ownership; sources of financial support; military records; a written offer and acceptance of employment following graduation; and any other social or economic relationships with the Commonwealth and other jurisdictions.

Domiciliary status shall not ordinarily be conferred by the performance of acts which are auxiliary to fulfilling educational objectives or are required or routinely performed by temporary residents of the Commonwealth. Mere physical presence or residence primarily for educational purposes shall not confer domiciliary status. A matriculating student who has entered an institution and is classified as an out-of-state student shall be required to rebut by clear and convincing evidence the presumption that he is in the Commonwealth for the purpose of attending school and not as a bona fide domiciliary.

Those factors presented in support of entitlement to in-state tuition shall have existed for the one-year period prior to the date of the alleged entitlement. However, in determining the domiciliary intent of active duty military personnel residing in the Commonwealth, retired military personnel residing in the Commonwealth at the time of their retirement, surviving spouses, or veterans, or the domiciliary intent of their dependent spouse or children who claim domicile through them, who voluntarily elect to establish Virginia as their permanent residence for domiciliary purposes, the requirement of one year shall be waived.

C. A married person may establish domicile in the same manner as an unmarried person.

An emancipated minor may establish domicile in the same manner as any other independent student. A nonmilitary student whose parent or spouse is a member of the armed forces may establish domicile in the same manner as any other student.

Any alien holding an immigration visa or classified as a political refugee shall also establish eligibility for in-state tuition in the same manner as any other student. However, absent congressional intent to the contrary, any person holding a student or other temporary visa shall not have the capacity to intend to remain in Virginia indefinitely and, therefore, shall be ineligible for Virginia domicile and for in-state tuition charges.

The domicile of a dependent student shall be rebuttably presumed to be the domicile of the parent or legal guardian claiming him as an exemption on federal or state income tax returns currently and for the tax year prior to the date of the alleged entitlement or providing him substantial financial support. The spouse of an active duty military service member, if such spouse has established domicile and claimed the dependent student on federal or state income tax returns, shall not be subject to minimum income tests or requirements.

For the purposes of this section, the domicile of an unemancipated minor or a dependent student 18 years of age or older may be either the domicile of the parent with whom he resides, the parent who claims the student as a dependent for federal or Virginia income tax purposes for the tax year prior to the date of the alleged entitlement and is currently so claiming the student, or the parent who provides the student substantial financial support. If there is no surviving parent or the whereabouts of the parents are unknown, then the domicile of an unemancipated minor shall be the domicile of the legal guardian of such unemancipated minor unless there are circumstances indicating that such guardianship was created primarily for the purpose of conferring a Virginia domicile on the unemancipated minor.

D. It is incumbent on the student to apply for change in domiciliary status on becoming eligible for such change. Changes in domiciliary status shall only be granted prospectively from the date such application is received.

A student who knowingly provides erroneous information in an attempt to evade payment of out-of-state fees shall be charged out-of-state tuition fees for each term, semester or quarter attended and may be subject to dismissal from the institution. All disputes related to the veracity of information provided to establish Virginia domicile shall be appealable through the due process procedure required by § 23-7.4:3.

E. Notwithstanding any other provision of law, all dependents, as defined by 37 U.S.C. § 401, of active duty military personnel, or activated or temporarily mobilized reservists or guard members, (i) assigned to a permanent duty station or workplace geographically located in Virginia, or in a state contiguous to Virginia or the District of Columbia, who reside in Virginia; (ii) assigned unaccompanied orders and immediately prior to receiving such unaccompanied orders were assigned to a permanent duty station or workplace geographically located in Virginia, or in a state contiguous to Virginia or the District of Columbia, and resided in Virginia; or (iii) assigned unaccompanied orders with Virginia listed as the designated place move shall be deemed to be domiciled in Virginia for purposes of eligibility for in-state tuition and shall be eligible to receive in-state tuition in Virginia in accordance with this section. All such dependents shall be afforded the same educational benefits as any other individual receiving in-state tuition pursuant to this section. Such benefits and in-state tuition status shall continue so long as they are continuously enrolled in an institution of higher education in Virginia or are transferring between Virginia institutions of higher education or from an undergraduate degree program to a graduate degree program, regardless of any change of duty station or residence of the military service member.

For the purpose of this subsection:

"Date of alleged entitlement" means the date of admission or acceptance for dependents currently residing in Virginia or the final add/drop date for dependents of members newly transferred to Virginia.

"Temporarily mobilized" means activated for service for six months or more.

"Unaccompanied orders" means orders that assign the active duty military personnel, or activated or temporarily mobilized reservists or guard members, an unaccompanied tour listed in Appendix Q of the Joint Federal Travel Regulations.

F. After August 1, 2006, for students who enroll at a public, baccalaureate degree-granting, institution of higher education in Virginia and who have established Virginia domicile and eligibility for in-state tuition in compliance with this section, the entitlement to in-state tuition shall be modified to require the assessment of a surcharge, as defined herein, for each semester that the student continues to be enrolled after such student has completed 125 percent of the credit hours needed to satisfy the degree requirements for a specified undergraduate program, hereinafter referred to as the "credit hour threshold."

In calculating the 125 percent credit hour threshold, the following courses and credit hours shall be excluded: (i) remedial courses; (ii) transfer credits from another college or university that do not meet degree requirements for general education courses or the student's chosen program of study; (iii) advanced placement or international baccalaureate credits that were obtained while in high school or another secondary school program; and (iv) dual enrollment, college-level credits obtained by the student prior to receiving a high school diploma.

The relevant public institution of higher education may waive the surcharge assessment for students who exceed the 125 percent credit hour threshold in accordance with the guidelines and criteria established by the State Council of Higher Education for Virginia. Waiver criteria may include, but shall not be limited to, illness or disability and active service in the armed forces of the United States.

For the purpose of this subsection, "surcharge" shall mean an amount calculated to equal 100 percent of the average cost of the student's education at the relevant institution less tuition and mandatory educational and general fee charges assessed to a student meeting Virginia domiciliary status who has not exceeded the 125 percent credit hour threshold.

1984, c. 422; 1985, cc. 179, 572; 1988, c. 124; 1989, c. 371; 1990, c. 680; 1991, c. 590; 1996, cc. 931, 981; 1999, c. 439; 2006, cc. 783, 797, 806; 2007, cc. 108, 491; 2008, c. 723; 2011, cc. 38, 44, 782, 860; 2013, cc. 139, 166, 243; 2014, c. 341.



§ 23-7.4:1. (Effective until July 1, 2018) Waiver of tuition and certain charges and fees for eligible children and spouses of certain military service members, eligible children and spouses of certain public safety personnel, and certain foreign students

A. There is hereby established the Virginia Military Survivors and Dependents Education Program. Qualified survivors and dependents of military service members, who have been admitted to any public institution of higher education or other public accredited postsecondary institution granting a degree, diploma, or certificate in the Commonwealth of Virginia, upon certification to the Commissioner of the Department of Veterans Services of eligibility under this subsection, shall be admitted free of tuition and all required fees.

The Virginia Military Survivors and Dependents Education Program shall be implemented pursuant to the following:

1. For the purposes of this subsection, "qualified survivors and dependents" means the spouse or a child between the ages of 16 and 29 of a military service member who, while serving as an active duty member in the United States Armed Forces, United States Armed Forces Reserves, the Virginia National Guard, or Virginia National Guard Reserve, during military operations against terrorism, on a peacekeeping mission, as a result of a terrorist act, or in any armed conflict subsequent to December 6, 1941, was killed or is missing in action or is a prisoner of war, or of a veteran who, due to such service, has been rated by the United States Department of Veterans Affairs as totally and permanently disabled or at least 90% disabled, and has been discharged or released under conditions other than dishonorable. However, the Commissioner of the Department of Veterans Services may certify dependents above the age of 29 in those cases in which extenuating circumstances prevented the dependent child from using his benefits before the age of 30.

2. Such qualified survivors and dependents shall be eligible for the benefits conferred by this subsection if the military service member who was killed, is missing in action, is a prisoner of war, or is disabled (i) was a bona fide domiciliary of Virginia at the time of entering such active military service or called to active duty as a member of the Armed Forces Reserves or Virginia National Guard Reserve; (ii) is and has been a bona fide domiciliary of Virginia for at least five years immediately prior to, or has had a physical presence in Virginia for at least five years immediately prior to, the date on which the admission application was submitted by or on behalf of such qualified survivor or dependent for admission to such institution of higher education or other public accredited postsecondary institution; (iii) if deceased, was a bona fide domiciliary of Virginia on the date of his death and had been a bona fide domiciliary of Virginia for at least five years immediately prior to his death or had a physical presence in Virginia on the date of his death and has had a physical presence in Virginia for at least five years immediately prior to his death; (iv) in the case of a qualified child, is deceased and the surviving parent had been, at some time previous to marrying the deceased parent, a bona fide domiciliary of Virginia for at least five years or is and has been a bona fide domiciliary of Virginia for at least five years immediately prior to or has had a physical presence in Virginia for at least five years immediately prior to the date on which the admission application was submitted by or on behalf of such child; or (v) in the case of a qualified spouse, is deceased and the surviving spouse had been, at some time previous to marrying the deceased spouse, a bona fide domiciliary of Virginia for at least five years or is and has been a bona fide domiciliary of Virginia for at least five years or has had a physical presence in Virginia for at least five years prior to the date on which the admission application was submitted by such qualified spouse.

3. From such funds as may be appropriated and from such gifts, bequests, and any gifts, grants, or donations from public or private sources, there is hereby established the Virginia Military Survivors and Dependents Education Fund for the sole purpose of providing financial assistance, in an amount (i) up to $2,000 or (ii) as provided in the appropriation act, for board and room charges, books and supplies, and other expenses at any public institution of higher education or other public accredited postsecondary institution granting a degree, diploma, or certificate in the Commonwealth of Virginia for the use and benefit of qualified survivors and dependents.

Each year, from the funds available in the Virginia Military Survivors and Dependents Education Fund, the State Council of Higher Education for Virginia and its member institutions shall determine the amount and the manner in which financial assistance shall be made available to beneficiaries and shall make that information available to the Commissioner of the Department of Veterans Services for distribution.

The State Council of Higher Education for Virginia shall be responsible for disbursing to the institutions the funds appropriated or otherwise made available by the Commonwealth of Virginia to support the Virginia Military Survivors and Dependents Education Fund and shall report to the Commissioner of the Department of Veterans Services the beneficiaries' completion rate.

The maximum amount to be expended for each such survivor or dependent pursuant to this subsection shall not exceed, when combined with any other form of scholarship, grant, or waiver, the actual costs related to the survivor's or dependent's educational expenses allowed under this subsection.

4. The Commissioner of the Department of Veterans Services shall designate a senior-level official who shall be responsible for developing and implementing the agency's strategy for disseminating information about the Military Survivors and Dependents Education Program to those spouses and dependents who may qualify. The Department of Veterans Services shall coordinate with the United States Department of Veterans Affairs to identify veterans and qualified survivors and dependents. The Commissioner of the Department of Veterans Services shall report annually to the Governor and the General Assembly as to the agency's policies and strategies relating to dissemination of information about the Program. The report shall also include the number of current beneficiaries, the educational institutions attended by beneficiaries, and the completion rate of the beneficiaries.

B. The surviving spouse and any child between the ages of 16 and 25 whose parent or whose spouse has been killed in the line of duty while employed or serving as a law-enforcement officer, including as a campus police officer appointed under Chapter 17 (§ 23-232 et seq.), sworn law-enforcement officer, firefighter, special forest warden pursuant to § 10.1-1135, member of a rescue squad, special agent of the Department of Alcoholic Beverage Control, state correctional, regional or local jail officer, regional jail or jail farm superintendent, sheriff, or deputy sheriff, member of the Virginia National Guard while serving on official state duty or federal duty under Title 32 of the United States Code, or member of the Virginia Defense Force while serving on official state duty, and any person whose spouse was killed in the line of duty while employed or serving in any of such occupations, shall be entitled to free undergraduate tuition and the payment of required fees at any public institution of higher education or other public accredited postsecondary institution granting a degree, diploma, or certificate in Virginia under the following conditions:

1. The chief administrative officer of the Alcoholic Beverage Control Board, emergency medical services agency, law-enforcement agency, or other appropriate agency or the Superintendent of State Police certifies that the deceased parent or spouse was employed or serving as a law-enforcement officer, sworn law-enforcement officer, firefighter, special forest warden pursuant to § 10.1-1135, or member of a rescue squad or in any other capacity as specified in this section and was killed in the line of duty while serving or living in the Commonwealth; and

2. The child or spouse shall have been offered admission to such public institution of higher education or other public accredited postsecondary institution. Any child or spouse who believes he is eligible shall apply to the public institution of higher education or other accredited postsecondary institution to which he has been admitted for the benefits provided by this subsection. The institution shall determine the eligibility of the applicant for these benefits and shall also ascertain that the recipients are in attendance and are making satisfactory progress. The amounts payable for tuition, institutional charges and required fees, and books and supplies for the applicants shall be waived by the institution accepting the students.

C. For the purposes of subsection B, user fees, such as room and board charges, shall not be included in this authorization to waive tuition and fees. However, all required educational and auxiliary fees shall be waived along with tuition.

D. Tuition and required fees may be waived for a student from a foreign country enrolled in a public institution of higher education through a student exchange program approved by such institution, provided the number of foreign students does not exceed the number of students paying full tuition and required fees to the institution under the provisions of the exchange program for a given three-year period.

E. Each public institution of higher education and other public accredited postsecondary institution granting a degree, diploma, or certificate in Virginia shall include in its catalogue or equivalent publication a statement describing the benefits provided by subsections A and B.

1996, cc. 931, 981; 1998, c. 377; 2001, c. 330; 2003, cc. 657, 670; 2005, cc. 773, 783; 2006, c. 793; 2007, cc. 116, 161, 717; 2011, cc. 572, 586; 2012, c. 776; 2013, c. 719; 2014, cc. 184, 657.



§ 23-7.4:1. (Effective July 1, 2018) Waiver of tuition and certain charges and fees for eligible children and spouses of certain military service members, eligible children and spouses of certain public safety personnel, and certain foreign students

A. There is hereby established the Virginia Military Survivors and Dependents Education Program. Qualified survivors and dependents of military service members, who have been admitted to any public institution of higher education or other public accredited postsecondary institution granting a degree, diploma, or certificate in the Commonwealth of Virginia, upon certification to the Commissioner of the Department of Veterans Services of eligibility under this subsection, shall be admitted free of tuition and all required fees.

The Virginia Military Survivors and Dependents Education Program shall be implemented pursuant to the following:

1. For the purposes of this subsection, "qualified survivors and dependents" means the spouse or a child between the ages of 16 and 29 of a military service member who, while serving as an active duty member in the United States Armed Forces, United States Armed Forces Reserves, the Virginia National Guard, or Virginia National Guard Reserve, during military operations against terrorism, on a peacekeeping mission, as a result of a terrorist act, or in any armed conflict subsequent to December 6, 1941, was killed or is missing in action or is a prisoner of war, or of a veteran who, due to such service, has been rated by the United States Department of Veterans Affairs as totally and permanently disabled or at least 90% disabled, and has been discharged or released under conditions other than dishonorable. However, the Commissioner of the Department of Veterans Services may certify dependents above the age of 29 in those cases in which extenuating circumstances prevented the dependent child from using his benefits before the age of 30.

2. Such qualified survivors and dependents shall be eligible for the benefits conferred by this subsection if the military service member who was killed, is missing in action, is a prisoner of war, or is disabled (i) was a bona fide domiciliary of Virginia at the time of entering such active military service or called to active duty as a member of the Armed Forces Reserves or Virginia National Guard Reserve; (ii) is and has been a bona fide domiciliary of Virginia for at least five years immediately prior to, or has had a physical presence in Virginia for at least five years immediately prior to, the date on which the admission application was submitted by or on behalf of such qualified survivor or dependent for admission to such institution of higher education or other public accredited postsecondary institution; (iii) if deceased, was a bona fide domiciliary of Virginia on the date of his death and had been a bona fide domiciliary of Virginia for at least five years immediately prior to his death or had a physical presence in Virginia on the date of his death and has had a physical presence in Virginia for at least five years immediately prior to his death; (iv) in the case of a qualified child, is deceased and the surviving parent had been, at some time previous to marrying the deceased parent, a bona fide domiciliary of Virginia for at least five years or is and has been a bona fide domiciliary of Virginia for at least five years immediately prior to or has had a physical presence in Virginia for at least five years immediately prior to the date on which the admission application was submitted by or on behalf of such child; or (v) in the case of a qualified spouse, is deceased and the surviving spouse had been, at some time previous to marrying the deceased spouse, a bona fide domiciliary of Virginia for at least five years or is and has been a bona fide domiciliary of Virginia for at least five years or has had a physical presence in Virginia for at least five years prior to the date on which the admission application was submitted by such qualified spouse.

3. From such funds as may be appropriated and from such gifts, bequests, and any gifts, grants, or donations from public or private sources, there is hereby established the Virginia Military Survivors and Dependents Education Fund for the sole purpose of providing financial assistance, in an amount (i) up to $2,000 or (ii) as provided in the appropriation act, for board and room charges, books and supplies, and other expenses at any public institution of higher education or other public accredited postsecondary institution granting a degree, diploma, or certificate in the Commonwealth of Virginia for the use and benefit of qualified survivors and dependents.

Each year, from the funds available in the Virginia Military Survivors and Dependents Education Fund, the State Council of Higher Education for Virginia and its member institutions shall determine the amount and the manner in which financial assistance shall be made available to beneficiaries and shall make that information available to the Commissioner of the Department of Veterans Services for distribution.

The State Council of Higher Education for Virginia shall be responsible for disbursing to the institutions the funds appropriated or otherwise made available by the Commonwealth of Virginia to support the Virginia Military Survivors and Dependents Education Fund and shall report to the Commissioner of the Department of Veterans Services the beneficiaries' completion rate.

The maximum amount to be expended for each such survivor or dependent pursuant to this subsection shall not exceed, when combined with any other form of scholarship, grant, or waiver, the actual costs related to the survivor's or dependent's educational expenses allowed under this subsection.

4. The Commissioner of the Department of Veterans Services shall designate a senior-level official who shall be responsible for developing and implementing the agency's strategy for disseminating information about the Military Survivors and Dependents Education Program to those spouses and dependents who may qualify. The Department of Veterans Services shall coordinate with the United States Department of Veterans Affairs to identify veterans and qualified survivors and dependents. The Commissioner of the Department of Veterans Services shall report annually to the Governor and the General Assembly as to the agency's policies and strategies relating to dissemination of information about the Program. The report shall also include the number of current beneficiaries, the educational institutions attended by beneficiaries, and the completion rate of the beneficiaries.

B. The surviving spouse and any child between the ages of 16 and 25 whose parent or whose spouse has been killed in the line of duty while employed or serving as a law-enforcement officer, including as a campus police officer appointed under Chapter 17 (§ 23-232 et seq.), sworn law-enforcement officer, firefighter, special forest warden pursuant to § 10.1-1135, member of a rescue squad, special agent of the Department of Alcoholic Beverage Control, state correctional, regional or local jail officer, regional jail or jail farm superintendent, sheriff, or deputy sheriff, member of the Virginia National Guard while serving on official state duty or federal duty under Title 32 of the United States Code, or member of the Virginia Defense Force while serving on official state duty, and any person whose spouse was killed in the line of duty while employed or serving in any of such occupations, shall be entitled to free undergraduate tuition and the payment of required fees at any public institution of higher education or other public accredited postsecondary institution granting a degree, diploma, or certificate in Virginia under the following conditions:

1. The chief administrative officer of the Alcoholic Beverage Control Board, emergency medical services agency, law-enforcement agency, or other appropriate agency or the Superintendent of State Police certifies that the deceased parent or spouse was employed or serving as a law-enforcement officer, sworn law-enforcement officer, firefighter, special forest warden pursuant to § 10.1-1135, or member of a rescue squad or in any other capacity as specified in this section and was killed in the line of duty while serving or living in the Commonwealth; and

2. The child or spouse shall have been offered admission to such public institution of higher education or other public accredited postsecondary institution. Any child or spouse who believes he is eligible shall apply to the public institution of higher education or other accredited postsecondary institution to which he has been admitted for the benefits provided by this subsection. The institution shall determine the eligibility of the applicant for these benefits and shall also ascertain that the recipients are in attendance and are making satisfactory progress. The amounts payable for tuition, institutional charges and required fees, and books and supplies for the applicants shall be waived by the institution accepting the students.

C. For the purposes of subsection B, user fees, such as room and board charges, shall not be included in this authorization to waive tuition and fees. However, all required educational and auxiliary fees shall be waived along with tuition.

D. Tuition and required fees may be waived for a student from a foreign country enrolled in a public institution of higher education through a student exchange program approved by such institution, provided the number of foreign students does not exceed the number of students paying full tuition and required fees to the institution under the provisions of the exchange program for a given three-year period.

E. Each public institution of higher education and other public accredited postsecondary institution granting a degree, diploma, or certificate in Virginia shall include in its catalogue or equivalent publication a statement describing the benefits provided by subsections A and B.

1996, cc. 931, 981; 1998, c. 377; 2001, c. 330; 2003, cc. 657, 670; 2005, cc. 773, 783; 2006, c. 793; 2007, cc. 116, 161, 717; 2011, cc. 572, 586; 2012, c. 776; 2013, c. 719; 2014, cc. 184, 657.



§ 23-7.4:2. Eligibility for in-state or reduced tuition for students not domiciled in Virginia; tuition grants and in-state tuition for members of the National Guard

A. Students who live outside the Commonwealth and have been employed full time inside Virginia for at least one year immediately prior to the date of the alleged entitlement for in-state tuition shall be eligible for in-state tuition charges if such student has paid Virginia income taxes on all taxable income earned in the Commonwealth for the tax year prior to the date of the alleged entitlement. Students claimed as dependents for federal and Virginia income tax purposes who live outside the Commonwealth shall become eligible for in-state tuition charges if the nonresident parents claiming them as dependents have been employed full time inside Virginia for at least one year immediately prior to the date of the alleged entitlement and paid Virginia income taxes on all taxable income earned in the Commonwealth for the tax year prior to the date of the alleged entitlement. Such students shall continue to be eligible for in-state tuition charges for so long as they or their qualifying parent is employed full time in Virginia, paying Virginia income taxes on all taxable income earned in the Commonwealth and the student is claimed as a dependent for Virginia and federal income tax purposes. Any out-of-state students granted in-state tuition pursuant to this subsection shall be counted as in-state students for the purposes of determining college admissions, enrollment, and tuition and fee revenue policies.

B. Any person who (i) is a member of the National Guard of the Commonwealth of Virginia and has a minimum remaining obligation of two years, (ii) has satisfactorily completed required initial active duty service, (iii) is satisfactorily performing duty in accordance with regulations of the National Guard, and (iv) is enrolled in any state institution of higher education, any private, accredited, and nonprofit institution of higher education in the Commonwealth whose primary purpose is to provide collegiate or graduate education and not to provide religious training or theological education, any course or program offered by any such institution or any public career and technical education school shall be eligible for a grant in the amount of the difference between the full cost of tuition and any other educational benefits for which he is eligible as a member of the National Guard. Application for a grant shall be made to the Department of Military Affairs. Grants shall be awarded from funds available for the purpose by such Department.

Notwithstanding the foregoing requirement that a member of the National Guard have a minimum of two years remaining on his service obligation, if a member is activated or deployed for federal military service, an additional day shall be added to the member's eligibility for the grant for each day of active federal service up to 365 days. Additional credit, or credit for state duty, may be given at the discretion of the Adjutant General.

In addition, any person who met the requirements for in-state tuition prior to being called to active duty in the National Guard of another state shall be eligible for in-state tuition following completion of active duty service if during active duty that person maintained one or more of the following in Virginia rather than in another state or jurisdiction: a driver's license, motor vehicle registration, voter registration, employment, property ownership, or sources of financial support. Any out-of-state students granted in-state tuition pursuant to this subsection shall be counted as in-state students for the purposes of determining college admissions, enrollment, and tuition and fee revenue policies.

C. Notwithstanding the provisions of § 23-7.4 or any other provision of the law to the contrary, the governing board of any state institution of higher education or the governing board of the Virginia Community College System may charge the same tuition as is charged to any person domiciled in Virginia pursuant to the provisions of § 23-7.4 to:

1. Any person enrolled in one of the institution's programs designated by the State Council of Higher Education who is domiciled in and is entitled to reduced tuition charges in the institutions of higher education in any state which is a party to the Southern Regional Education Compact which has similar reciprocal provisions for persons domiciled in Virginia;

2. Any student from a foreign country who is enrolled in a foreign exchange program approved by the state institution during the same period that an exchange student from the same state institution, who is entitled to in-state tuition pursuant to § 23-7.4, is attending the foreign institution; and

3. Any high school or magnet school student, not otherwise qualified for in-state tuition, who is enrolled in courses specifically designed as part of the high school or magnet school curriculum in a community college for which he may, upon successful completion, receive high school and community college credit pursuant to a dual enrollment agreement between the high school or magnet school and the community college.

Any out-of-state students granted in-state tuition pursuant to this subsection shall be counted as out-of-state students for the purposes of determining college admissions, enrollment, and tuition and fee revenue policies.

D. The governing board of the Virginia Community College System shall charge in-state tuition to any person enrolled in one of the System's institutions who lives within a 30-mile radius of a Virginia institution, is domiciled in, and is entitled to in-state tuition charges in the institutions of higher learning in any state which is contiguous to Virginia and which has similar reciprocal provisions for persons domiciled in Virginia.

Any out-of-state students granted in-state tuition pursuant to this subsection shall be counted as in-state students for the purposes of determining college admissions, enrollment, and tuition and fee revenue policies.

E. The board of the University of Virginia's College at Wise and the board of visitors of the University of Virginia may charge reduced tuition to any person enrolled at the University of Virginia's College at Wise who lives within a 50-mile radius of the University of Virginia's College at Wise, is domiciled in, and is entitled to in-state tuition charges in the institutions of higher learning in Kentucky, if Kentucky has similar reciprocal provisions for persons domiciled in Virginia.

In addition, the board of the University of Virginia's College at Wise and the board of visitors of the University of Virginia may charge reduced tuition to any person enrolled at the University of Virginia's College at Wise who lives within a 50-mile radius of the University of Virginia's College at Wise, is domiciled in, and is entitled to in-state tuition charges in the institutions of higher learning in Tennessee, if Tennessee has similar reciprocal provisions for persons domiciled in Virginia. The board of the University of Virginia's College at Wise and its partners or associates offering programs jointly at a regional off-campus center may also charge reduced tuition to any person enrolled in such joint programs who lives within a 50-mile radius of the University of Virginia's College at Wise, is domiciled in, and is entitled to in-state tuition charges in the institutions of higher learning in Tennessee, if Tennessee has similar reciprocal provisions for persons domiciled in Virginia. Any such respective partners or associates shall establish and charge separately tuition rates for their independent classes or programs at such regional centers.

Any out-of-state students granted in-state tuition pursuant to this subsection shall be counted as out-of-state students for the purposes of determining admissions, enrollment, and tuition and fee revenue policies.

F. Public institutions of higher education may enter into special arrangement contracts with Virginia employers or authorities controlling federal installations or agencies located in Virginia. The special arrangement contracts shall be for the purpose of providing reduced rate tuition charges for the employees of the Virginia employers or federal personnel when the employers or federal authorities are assuming the liability for paying, to the extent permitted by federal law, the tuition for the employees or personnel in question and the employees or personnel are classified by the requirements of this section as out-of-state.

Special arrangement contracts with Virginia employers or federal installations or agencies may be for group instruction in facilities provided by the employer or federal authority or in the institution's facilities or on a student-by-student basis for specific employment-related programs.

Special arrangement contracts shall be valid for a period not to exceed two years and shall be reviewed for legal sufficiency by the Office of the Attorney General prior to signing. All rates agreed to by the public institutions shall be at least equal to in-state tuition and shall only be granted by the institution with which the employer or the federal authorities have a valid contract for students for whom the employer or federal authorities are paying the tuition charges.

All special arrangement contracts with authorities controlling federal installations or agencies shall include a specific number of students to be served at reduced rates.

Nothing in this subsection shall change the domiciliary status of any student for the purposes of enrollment reporting or calculating the proportions of general funds and tuition and fees contributed to the cost of education.

G. Any active duty members, activated guard or reservist members, or guard or reservist members mobilized or on temporary active orders for six months or more, who reside in Virginia, shall be eligible for in-state tuition charges. Any out-of-state students granted in-state tuition pursuant to this subsection shall be counted as in-state students for the purposes of determining college admissions, enrollment, and tuition and fee revenue policies.

H. Notwithstanding any other provision of law, veterans residing within the Commonwealth shall be eligible for in-state tuition charges. Any students granted in-state tuition pursuant to this subsection shall be counted as in-state students for the purpose of determining college admissions, enrollment, and tuition and fee revenue policies.

I. Notwithstanding any other provision of law, surviving spouses, as that term is defined in § 23-7.4, residing within the Commonwealth shall be eligible for in-state tuition charges. Any students granted in-state tuition pursuant to this subsection shall be counted as in-state students for the purpose of determining college admissions, enrollment, and tuition and fee revenue policies.

1996, cc. 931, 981; 1998, cc. 62, 79; 1999, cc. 424, 437; 2000, c. 196; 2001, c. 483; 2004, cc. 501, 520; 2006, cc. 783, 797; 2007, cc. 76, 102, 112; 2008, c. 723; 2009, c. 470; 2011, c. 376; 2013, cc. 166, 243, 302; 2014, cc. 341, 762.



§ 23-7.4:3. Determinations of eligibility; appeals and guidelines

A. Each public institution of higher education shall establish an appeals process for those students who are aggrieved by decisions regarding eligibility for in-state or reduced tuition charges pursuant to §§ 23-7.4 and 23-7.4:2. The Administrative Process Act (§ 2.2-4000 et seq.) shall not apply to these administrative reviews.

An initial determination shall be made. Each appeals process shall include an intermediate review of the initial determination and a final administrative review. The final administrative decision shall be in writing. A copy of this decision shall be sent to the student. Either the intermediate review or the final administrative review shall be conducted by an appeals committee consisting of an odd number of members. No person who serves at one level of this appeals process shall be eligible to serve at any other level of this review. All such due process procedures shall be in writing and shall include time limitations in order to provide for orderly and timely resolutions of all disputes.

Any party aggrieved by a final administrative decision shall have the right to review in the circuit court for the jurisdiction in which the relevant institution is located. A petition for review of the final administrative decision shall be filed within thirty days of receiving the written decision. In any such action, the institution shall forward the record to the court, whose function shall be only to determine whether the decision reached by the institution could reasonably be said, on the basis of the record, not to be arbitrary, capricious or otherwise contrary to law.

B. To ensure the application of uniform criteria in administering this section and determining eligibility for in-state tuition charges, the State Council of Higher Education shall issue and from time to time revise guidelines, including domiciliary status questions to be incorporated by all state institutions of higher education in their admissions applications. These guidelines shall not be subject to the Administrative Process Act.

An advisory committee, composed of at least ten representatives of institutions of higher education, shall be appointed by the Council each year to cooperate with the Council in developing the guidelines for determining eligibility or revisions thereof. The Council shall consult with the Office of the Attorney General and provide opportunity for public comment prior to issuing any such guidelines.

1996, cc. 931, 981.



§ 23-7.4:4. Repealed

Repealed by Acts 2002, c. 84.



§ 23-7.4:5. Grant for tuition and fees for certain individuals

A. The payment of tuition or fees, except fees established for the purpose of paying for course materials, such as laboratory fees, shall be provided for a person who is a bona fide domiciliary of Virginia, as defined in § 23-7.4, and who:

1. Has received a high school diploma or has passed a high school equivalency examination approved by the Board of Education and was in foster care or in the custody of the Department of Social Services or is considered a special needs adoption at the time such diploma or certificate was awarded, or was in foster care when he turned 18 and subsequently received a high school diploma or passed a high school equivalency examination approved by the Board of Education;

2. Is enrolled or has been accepted for enrollment as a full-time or part-time student, taking a minimum of six credit hours per semester, in a degree or certificate program of at least one academic year in length in a public two-year institution of higher education in the Commonwealth;

3. Has not been enrolled in postsecondary education as a full-time student for more than five years and/or does not have a prior bachelor's degree;

4. Maintains the required grade point average established by the State Board for Community Colleges;

5. Has submitted applications for federal student financial aid programs for which he may be eligible; and

6. Demonstrates financial need and meets any additional financial need requirements established by the State Board for Community Colleges for the purposes of such grant.

B. The State Board for Community Colleges, in consultation with the State Council of Higher Education and the Department of Social Services, shall establish regulations governing such grants. The regulations shall include, but shall not be limited to, provisions addressing renewals of grants; financial need; the calculation of grant amounts, after consideration of any additional financial resources or aid the student may hold; the grade point average required to retain such grant; and procedures for the repayment of tuition and fees for failure to meet the requirements imposed by this section.

2000, c. 968; 2009, cc. 430, 603; 2014, c. 84.



§ 23-7.4:6. Expired

Expired.



§ 23-7.4:7. Combined cooperative degree program

The Secretary of Education (Secretary) and the Director of the State Council of Higher Education for Virginia (Director), in consultation with each two-year or four-year public or private, nonprofit institution of higher education in the Commonwealth and the Virginia Community College System, shall develop a plan to establish and advertise a cooperative degree program whereby any undergraduate student enrolled at any two-year or four-year public or private, nonprofit institution of higher education in the Commonwealth may complete, through the use of online courses at any such institution, the course credit requirements to receive a degree at a tuition cost not to exceed $4,000, or such cost that is achievable, per academic year.

No later than October 1, 2016, the Secretary and the Director shall report to the Chairmen of the House Committee on Appropriations, the House Committee on Education, the Senate Committee on Finance, and the Senate Committee on Education and Health on the progress made by the Secretary and Director toward developing a cooperative degree program plan pursuant to this section.

2015, c. 664.



§ 23-7.5. Health histories required; immunizations

A. No full-time student shall be enrolled for the first time in any four-year, public institution of higher education in this Commonwealth unless he has furnished, before the beginning of the second semester or quarter of enrollment, a health history consistent with guidelines adopted by each institution's board of visitors, pursuant to the requirements of this section. Any student who fails to furnish the history will not be eligible for registration for the second semester or quarter. Any student who objects on religious grounds shall be exempt from the health history requirement set forth in this section.

B. The health history shall include documented evidence, provided by a licensed health professional or health facility, of the diseases for which the student has been immunized, the numbers of doses given, the dates when administered and any further immunizations indicated. Prior to enrollment, all students shall be immunized by vaccine against diphtheria, tetanus, poliomyelitis, measles (rubeola), German measles (rubella), and mumps according to the guidelines of the American College Health Association.

C. In addition to the immunization requirements set forth in subsection B, all incoming full-time students, prior to enrollment in any public four-year institution of higher education, shall be vaccinated against (i) meningococcal disease and (ii) hepatitis B.

However, if the institution of higher education provides the student or, if the student is a minor, the student's parent or other legal representative, detailed information on the risks associated with meningococcal disease and hepatitis B and on the availability and effectiveness of any vaccine, the student or, if the student is a minor, the student's parent or other legal representative may sign a written waiver stating that he has received and reviewed the information on meningococcal disease and hepatitis B and the availability and effectiveness of any vaccine and has chosen not to be or not to have the student vaccinated.

D. Any student shall be exempt from the immunization requirements set forth in this section who (i) objects on the grounds that administration of immunizing agents conflicts with his religious tenets or practices, unless an emergency or epidemic of disease has been declared by the Board of Health, or (ii) presents a statement from a licensed physician which states that his physical condition is such that administration of one or more of the required immunizing agents would be detrimental to his health.

E. The Board and Commissioner of Health shall cooperate with any board of visitors seeking assistance in the implementation of this section.

F. Further, the State Council of Higher Education shall, in cooperation with the Board and Commissioner of Health, encourage private colleges and universities to develop a procedure for providing information about the risks associated with meningococcal disease and hepatitis B and the availability and effectiveness of any vaccine against meningococcal disease and hepatitis B.

1986, c. 621; 1987, c. 366; 1990, c. 273; 2001, c. 340; 2005, c. 15.



§ 23-8. Repealed

Repealed by Acts 2014, c. 6.



§ 23-8.1. Repealed

Repealed by Acts 1980, c. 658.



§ 23-8.2. Repealed

Repealed by Acts 1991, c. 590 .



§ 23-8.2:1. Compensation of cooperating teachers

In addition to the provisions of § 22.1-290.1 relating to compensation of certain licensed teachers while engaged in supervising and evaluating student teachers, any institution of higher education engaged in educating students to be teachers may, from such funds as may be available for such purpose, develop and implement a program to compensate public-school or private-school teachers who agree to be cooperating teachers as defined in this section. Such compensation programs may provide for payment in the form of money or in the form of authorization to enroll, without charge, for a designated number of credit hours in the school, department, or other unit of the relevant institution of higher education in which the student teacher being supervised is enrolled.

For the purposes of this section, "cooperating teacher" means an individual licensed by the Board of Education who meets the criteria established by the relevant institution of higher education and is engaged in supervising and evaluating one or more student teachers.

1994, c. 533.



§ 23-8.3. Repealed

Repealed by Acts 1980, c. 658.



§ 23-9.1. Granting easements across lands of certain schools and institutions

The State Board of Education is authorized, subject to the approval of the Governor in writing first obtained, to convey upon such terms and conditions and for such consideration as it deems proper easements upon, over, across or under the property of any school or educational institution of which it serves as the governing body, to any political subdivision of this Commonwealth or to any public utility or public service company or to any cable television company for the purpose of erecting or maintaining power, telephone, cable television, water, sewer or gas lines and mains; provided, that any deed or other conveyance executed hereunder shall be in a form approved by the Attorney General; and provided, further, that any funds derived by the Board in consideration of the granting of any such easement shall be paid into the general fund of the state treasury.

Any such grant heretofore made by the Board subject to the approval of the General Assembly, is hereby ratified and confirmed.

1952, c. 74; 1958, c. 47; 1986, c. 536.



§ 23-9.1:1. Reports of certain acts to State Police

The board of visitors or the governing body of any public institution of higher education in Virginia shall make available to any interested party upon request a copy of that portion of the most recent report of the Uniform Crime Reporting Section of the Department of State Police entitled "Crime in Virginia" pertaining to colleges and universities.

1990, c. 646 .



§ 23-9.2. Public policy of Commonwealth in respect to endowment funds of state-supported institutions of higher education

Whereas, the state-supported system of higher education can be greatly strengthened by increases in the endowment funds and unrestricted gifts of the several institutions of higher education derived from private sources; and

Whereas, prospective donors to the endowment funds and donors of unrestricted gifts of the several institutions hesitate to contribute thereto on the ground that, to the extent that the income of the respective institutions is increased from private sources, the Commonwealth will withdraw its support; and

Whereas, in § 10 of Chapter 33 of the Acts of Assembly of 1927, the General Assembly, by setting endowment funds and income therefrom apart from other revenues of and appropriations to the institutions of higher education, indicated an intention that endowments and unrestricted gifts from private sources are to be in addition to such other revenues and appropriations; now, therefore,

(1) It is hereby declared to be the public policy of the Commonwealth to encourage the state-supported institutions of higher education in Virginia in their attempts to increase their endowment funds and unrestricted gifts from private sources.

(2) It is further declared to be the public policy of the Commonwealth that, in measuring the extent to which the Commonwealth shall finance higher education in Virginia, the availability of the endowment funds and unrestricted gifts from private sources of institutions of higher education received by such institutions shall not be taken into consideration in, nor used to reduce, state appropriations or payments, but such funds shall be used in accordance with the wishes of the donors thereof to strengthen the services rendered by these institutions to the people of the Commonwealth.

1952, c. 707; 1956, c. 390; 1981, c. 505.



§ 23-9.2:1. Repealed

Repealed by Acts 1980, c. 229.



§ 23-9.2:2. Repealed

Repealed by Acts 1972, c. 697.



§ 23-9.2:3. Power of governing body of educational institution to establish rules and regulations; offenses occurring on property of institution; state direct student financial assistance; release of educational records

A. In addition to the powers now enjoyed by it, the board of visitors or other governing body of every educational institution shall have the power:

1. To establish rules and regulations for the acceptance and assistance of students except that (i) individuals who have failed to meet the federal requirement to register for the selective service shall not be eligible to receive any state direct student assistance; (ii) the accreditation status of a Virginia public high school shall not be considered in making admissions determinations for students who have earned a diploma pursuant to the requirements established by the Board of Education; and (iii) the governing boards of the four-year institutions shall establish policies providing for the admission of certain graduates of Virginia community colleges as set forth in § 23-9.2:3.02.

2. To establish rules and regulations for the conduct of students while attending such institution.

3. To establish programs, in cooperation with the State Council of Higher Education and the Office of the Attorney General, to promote compliance among students with the Commonwealth's laws relating to the use of alcoholic beverages.

4. To establish rules and regulations for the rescission or restriction of financial aid, within the discretionary authority provided to the institution by federal or state law and regulations, and the suspension and dismissal of students who fail or refuse to abide by such rules and regulations for the conduct of students.

5. To establish rules and regulations for the employment of professors, teachers, instructors and all other employees and provide for their dismissal for failure to abide by such rules and regulations.

6. To provide parking and traffic rules and regulations on property owned by such institution.

7. To establish guidelines for the initiation or induction into any social fraternity or sorority in accordance with § 18.2-56.

8. To establish programs, in cooperation with the State Council of Higher Education for Virginia and the Office of the Attorney General, to promote the awareness and prevention of sexual crimes committed upon students.

B. Upon receipt of an appropriate resolution of the board of visitors or other governing body of an educational institution, the governing body of a political subdivision which is contiguous to the institution shall enforce state statutes and local ordinances with respect to offenses occurring on the property of the institution.

The governing bodies of the public institutions of higher education shall assist the State Council of Higher Education in enforcing the provisions related to eligibility for financial aid.

C. Notwithstanding any other provision of state law, the board of visitors or other governing body of every public institution of higher education in Virginia shall establish policies and procedures requiring the notification of the parent of a dependent student when such student receives mental health treatment at the institution's student health or counseling center and such treatment becomes part of the student's educational record in accordance with the federal Health Insurance Portability and Accountability Act (42 U.S.C. § 1320d et seq.) and may be disclosed without prior consent as authorized by the federal Family Educational Rights and Privacy Act (20 U.S.C. § 1232g) and related regulations (34 C.F.R. Part 99). Such notification shall only be required if it is determined that there exists a substantial likelihood that, as a result of mental illness the student will, in the near future, (i) cause serious physical harm to himself or others as evidenced by recent behavior or any other relevant information or (ii) suffer serious harm due to his lack of capacity to protect himself from harm or to provide for his basic human needs. However, notification may be withheld if any person licensed to diagnose and treat mental, emotional, or behavioral disorders by a health regulatory board within the Department of Health Professions who is treating the student has made a part of the student's record a written statement that, in the exercise of his professional judgment, the notification would be reasonably likely to cause substantial harm to the student or another person. No public institution of higher education or employee of a public institution of higher education making a disclosure pursuant to this subsection shall be civilly liable for any harm resulting from such disclosure unless such disclosure constitutes gross negligence or willful misconduct by the institution or its employees.

D. The board of visitors or other governing body of every public institution of higher education in Virginia shall establish policies and procedures requiring the release of the educational record of a dependent student, as defined by 20 U.S.C. § 1232g, to a parent at his request.

E. In order to improve the quality of the Commonwealth's work force and educational programs, the governing bodies of the public institutions of higher education shall establish programs to seek to ensure that all graduates have the technology skills necessary to compete in the 21st Century and, particularly, that all students matriculating in teacher-training programs receive instruction in the effective use of educational technology.

F. The board of visitors or other governing body of every public institution of higher education shall not refer a student account to collections for nonpayment before required by the provisions of § 2.2-4806. This subsection shall not apply to public institutions of higher education that have entered into Management Agreements with the Commonwealth.

1970, c. 197; 1985, c. 520; 1987, c. 109; 1992, c. 630; 1997, c. 827; 1998, cc. 39, 362, 483, 784; 2001, cc. 664, 673; 2005, c. 818; 2006, c. 121; 2008, cc. 441, 495; 2012, cc. 448, 658, 716.



§ 23-9.2:3.01. Repealed

Repealed by Acts 2002, c. 84.



§ 23-9.2:3.02. Articulation, dual admissions, and guaranteed admissions agreements; admission of certain community college graduates

A. The governing board of each four-year public institution of higher education shall develop, consistent with the State Council of Higher Education Guidelines and the institution's six-year plan as set forth in § 23-38.87:17, articulation, dual admissions, and guaranteed admissions agreements with all institutions within the Virginia Community College System and any two-year public institution of higher education.

B. A Uniform Certificate of General Studies shall be developed by the State Council of Higher Education, the Virginia Community College System, and the public institutions of higher education as set forth in subdivision 20 of § 23-9.6:1. All credits earned in academic subject coursework by students attending a two-year college who complete an approved one-year certificate of general studies program shall be transferrable to a four-year public institution of higher education in accordance with Council guidelines.

C. The State Council of Higher Education for Virginia shall prepare an annual report on the pertinent aspects of the pipeline of students transferring from institutions within the Virginia Community College System to four-year public institutions of higher education.

D. The State Council of Higher Education, consistent with its responsibility to facilitate the development of articulation, dual admissions, and guaranteed admissions agreements set forth in §§ 23-9.6:1 and 23-9.14:2, shall develop guidelines for such agreements.

E. Each institution within the Virginia Community College System shall develop agreements for postsecondary degree attainment with the public high schools in the school divisions that they serve, specifying the options for students to complete an associate's degree or a one-year Uniform Certificate of General Studies concurrent with a high school diploma. Such agreements shall specify the credit available for dual enrollment courses and Advanced Placement courses with qualifying exam scores of three or higher. Agreements shall be submitted by the institutions to the Chancellor of the Virginia Community College System and the Superintendent of Public Instruction by April 15, 2013.

2005, c. 818; 2006, cc. 379, 531; 2007, c. 46; 2011, cc. 828, 869; 2012, cc. 142, 794; 2014, c. 628.



§ 23-9.2:3.03. Repealed

Repealed by Acts 2011, cc. 828 and 869, cl. 5.



§ 23-9.2:3.04. (Expires June 30, 2017) Post-graduation employment rates

By August 1, 2013, and each year thereafter, the State Council of Higher Education for Virginia shall publish data on its website on the proportion of graduates with employment at 18 months and five years after the date of graduation for each public institution and each private nonprofit institution of higher education eligible to participate in the Tuition Assistance Grant Program. The data shall include the program and the program level, as recognized by the State Council of Higher Education, for each degree awarded by each institution and shall, at a minimum, include the percentage of graduates known to be employed in the Commonwealth, the average salary, and the average higher education-related debt for the graduates on which the data is based; rates of enrollment in remedial coursework for each institution; individual student credit accumulation for each institution; rates of postsecondary degree completion; and any other information that the Council determines is necessary to address adequate preparation for success in postsecondary education and alignment between secondary and postsecondary education. The Council shall disseminate to each public high school and each institution of higher education in the Commonwealth for which the Council has student-level data a link on its website to the published data. The Council shall provide a notification template that each public high school may use to annually notify students and their parents about the availability of such data. The published data shall be consistent with the Government Data Collection and Dissemination Practices Act (§ 2.2-3800 et seq.) and the federal Family Educational Rights and Privacy Act (20 U.S.C. § 1232g).

2012, c. 694; 2014, c. 472.



§ 23-9.2:3.1. Authority to establish incentives for voluntary early retirement; eligibility; contents of plans

A. The board of visitors or other governing body of any public institution of higher education may establish a compensation plan designed to provide incentives for voluntary early retirement of teaching and research staff employed in nonclassified, faculty positions. Participation in such compensation plan shall be voluntary for eligible employees and no employee shall be penalized in any way for not participating.

B. In order to qualify for participation in such compensation plan, an eligible faculty employee shall (i) be at least 60 years of age; (ii) have completed at least 10 years of full-time service at the institution offering the plan; (iii) have been awarded tenure or have a contractual right to continued employment; (iv) agree to withdraw from active membership in the Virginia Retirement System; and (v) comply with any additional criteria established by the governing body of the institution.

C. Any compensation plan established pursuant to this section shall include the institutional needs and objectives to be served, the kind of incentives to be offered, the sources of available funding for implementation, and any additional qualifications required of eligible faculty employees established by the governing body of the institution. Any such compensation plan shall explicitly reserve to the governing body of the institution the authority to modify, amend or repeal the plan. However, no such amendment, modification or repeal shall be effective as to any individual who retires under the plan prior to the effective date of the amendment, modification or repeal.

D. The cash payments offered under any such compensation plan shall not exceed 150 percent of the employee's base annual salary reflected in the Personnel Management Information System at the time of election to participate. Any such payment shall be allocated over at least two years. Such compensation may include payment of insurance benefits by the institution until the participant reaches the age of 65. The total cost in any fiscal year for any compensation plan established under this section shall not exceed one percent of the institution's corresponding fiscal year state general fund appropriation for faculty salaries and associated benefits.

E. The Governor may establish, with the assistance of the State Council of Higher Education, uniform criteria for such compensation plans. Prior to the adoption, modification, amendment or repeal of any such compensation plan, the Governor's approval shall be obtained by the governing body of the institution. The Governor shall provide a copy of each approved plan to the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance. All compensation plans shall be reviewed for legal sufficiency by the Office of the Attorney General prior to adoption, modification, amendment or repeal.

F. The Administrative Process Act (§ 2.2-4000 et seq.) shall not apply to the establishment of such compensation plans or any implementing regulations or criteria.

1988, c. 246; 2005, c. 633.



§ 23-9.2:3.2. Education program on human immunodeficiency virus infection

Virginia public institutions of higher education, in cooperation with the Department of Health, shall develop and implement education programs for college students on the etiology, effects, and prevention of infection with human immunodeficiency virus.

1989, c. 613; 1991, c. 590; 2014, c. 484.



§ 23-9.2:3.3. Human research

Each board of visitors or other governing body of any public or private institution of higher education in which human research, as defined in § 32.1-162.16, is conducted shall promulgate regulations pursuant to the Administrative Process Act (§ 2.2-4000 et seq.) to effectuate the provisions of Chapter 5.1 (§ 32.1-162.16 et seq.) of Title 32.1 for human research. The regulations shall require the human research committee to submit to the Governor, the General Assembly, and the president of the institution or his designee at least annually a report on the human research projects reviewed and approved by the committee and shall require the committee to report any significant deviations from approved proposals.

1992, c. 603 .



§ 23-9.2:3.4. Repealed

Repealed by Acts 2006, cc. 27 and 349, cl. 2.



§ 23-9.2:3.5. Education programs on economic education and financial literacy

Virginia public colleges and universities shall make provisions for the promotion of the development of student life skills through the inclusion of the principles of economics education and financial literacy within an existing general education course, the freshman orientation process or other appropriate venue. These principles may include, but need not be limited to, instruction concerning personal finance, such as credit card use, opening and managing an account in a financial institution, completing a loan application, managing student loans, savings and investments, consumer rights and responsibilities, predatory lending practices and interest rates, consumer fraud, identity theft and protection, and debt management.

The State Council of Higher Education for Virginia shall also encourage private colleges and universities to include such principles as part of their student orientation programs.

2005, c. 741; 2007, c. 47.



§ 23-9.2:3.6. Education preparation programs offered by institutions of higher education

A. Education preparation programs shall be required to meet the requirements for accreditation and program approval as prescribed by the Board of Education in its regulations.

B. As provided in § 22.1-298.2, the Board of Education shall prescribe an assessment of basic skills for individuals seeking entry into an approved education program and shall establish a minimum passing score for such assessment. The Board also may prescribe other requirements for admission to Virginia's approved education programs in its regulations.

C. Candidates who fail to achieve the minimum score established by the Board of Education may be denied entrance into the relevant education program on the basis of such failure; however, if enrolled in the program, they shall have the opportunity to address any deficiencies.

2006, cc. 27, 349.



§ 23-9.2:3.7. Course credit; veterans; active duty military students

A. The governing boards of each public institution of higher education shall implement policies that provide students called to active military duty during an academic semester with the opportunity to earn full course credit. Such policies shall include, as one option, that such students who have completed 75 percent of the course requirements at the time of activation and who meet other specified requirements receive full course credit.

B. The governing boards of each public institution of higher education shall, in accordance with guidelines developed by the State Council of Higher Education for Virginia, implement policies for the purpose of awarding academic credit to students for educational experience gained from service in the armed forces of the United States.

C. The governing boards of each public institution of higher education shall, in accordance with guidelines developed by the State Council of Higher Education for Virginia, implement policies that recognize the scheduling difficulties and obligations encountered by active duty members of the United States armed forces.

2009, c. 190; 2012, cc. 167, 169.



§ 23-9.2:3.8. (Repealed effective July 1, 2016) Course credit; International Baccalaureate, Advanced Placement, and Cambridge Advanced examinations

A. The governing boards of each public institution of higher education shall implement policies to grant undergraduate course credit to entering freshman students who have successfully taken one or more International Baccalaureate, Advanced Placement, or Cambridge Advanced (A/AS) examinations. The policies shall:

1. Outline the conditions necessary for the institution to grant course credit, including the minimum required scores on examinations for courses in the International Baccalaureate, Advanced Placement, or Cambridge Advanced (A/AS) programs; and

2. Identify the specific course credit or other academic requirements of the institution that the student satisfies by successfully completing the International Baccalaureate diploma program.

B. Each public institution of higher education's policies for course credit for standard and higher level International Baccalaureate or Cambridge Advanced (A/AS) examinations shall be comparable to its policies for granting course credit for Advanced Placement examinations.

C. The governing boards of each public institution of higher education shall report to the State Council of Higher Education for Virginia the policies adopted and implemented pursuant to this section, and shall make the policies available to the public on the institution's website.

2010, c. 598; 2011, cc. 157, 462, 545.



§ 23-9.2:3.9. Academic credit for American Sign Language

Academic credit received for successful completion of American Sign Language courses either in a secondary school or higher education institution shall be counted toward satisfaction of the foreign language entrance requirements of a public institution of higher education.

2011, c. 762.



§ 23-9.2:3.10. (Effective July 1, 2016) Course credit; Advanced Placement, Cambridge Advanced, College-Level Examination Program, and International Baccalaureate examinations

A. The State Council of Higher Education for Virginia (Council), in consultation with the governing board of each public institution of higher education, shall establish a policy for granting undergraduate course credit to entering freshman students who have taken one or more Advanced Placement, Cambridge Advanced (A/AS), College-Level Examination Program (CLEP), or International Baccalaureate examinations. The policy shall:

1. Outline the conditions necessary for each public institution of higher education to grant course credit, including the minimum required scores on such examinations;

2. Identify each public institution of higher education's course credit or other academic requirements that the student satisfies by achieving the minimum required scores on such examinations; and

3. Ensure, to the extent possible, that the grant of course credit is consistent across each public institution of higher education and each such examination.

B. The Council and each public institution of higher education shall make the policy available to the public on its website.

2015, c. 578.



§ 23-9.2:4. Payments to institutions of higher education for certain courses taken by law-enforcement officers

The State Department of Criminal Justice Services is hereby authorized and directed to enter into contracts to make payments to accredited institutions of higher education within this Commonwealth for tuition, books and mandatory fees for law-enforcement officers of the Commonwealth, or its political subdivisions, departments or authorities, or of any county, city or town thereof enrolled on a full-time or part-time basis in courses included in an undergraduate or graduate program which leads to a degree or certificate in an area related to law enforcement or an area suitable for law-enforcement officers. No payments shall be made pursuant to this section to any institution of higher education operating within this Commonwealth whose primary campus is outside this Commonwealth. Assistance under this section may be granted only on behalf of an applicant who enters into an agreement to continue to serve as a law-enforcement officer in Virginia upon completion of his course of study for a period at least as long as the length of the course of study undertaken and paid for under the provisions of this section, and in the event such service is not completed, to repay the full amount of such payments on the terms and in the manner the State Department of Criminal Justice Services may prescribe.

Any person receiving the benefit of funds expended pursuant to this section shall be required to make reimbursement of such funds if he fails to satisfactorily complete the course or courses for which the funds were expended.

Any reimbursement of money advanced under the provisions of this section shall be returned to the State Department of Criminal Justice Services and used in accordance with the purposes of this section.

1972, c. 697; 1974, c. 162; 1977, c. 162; 1982, c. 18; 1986, c. 236.



§ 23-9.2:4.1. Faculty representatives to the State Board for Community Colleges, local community college boards, and boards of visitors

A. The State Board for Community Colleges, local community college boards, and the boards of visitors of any four-year state institution of higher education may appoint one or more nonvoting, advisory faculty representatives to their respective boards. In the case of local community college boards and boards of visitors, the representatives appointed by the boards shall be chosen from individuals elected by the faculty or the institution's faculty senate or other equivalent group of the relevant institution. In the case of the State Board for Community Colleges, representatives appointed by the Board shall be chosen from individuals elected by the Chancellor's Faculty Advisory Committee. Such representatives shall be appointed to serve terms of not less than one 12-month period, which shall be coterminous with the institution's fiscal year, or for such terms as may be mutually agreed to by the State Board for Community Colleges and the Chancellor's Faculty Advisory Committee, or by the local community college board or the board of visitors, as the case may be, and the institution's faculty senate or other equivalent group.

B. Nothing in this section shall prohibit the State Board for Community Colleges, local community college boards, or any boards of visitors from excluding such representatives from discussions of faculty grievances, faculty or staff disciplinary matters, or salaries, or other matters, at the discretion of the relevant board.

2004, cc. 499, 519.



§ 23-9.2:5. Student representatives to boards of visitors

A. The board of visitors of any four-year state institution of higher education shall appoint one or more students as nonvoting, advisory representatives. Such representatives shall be appointed under such circumstances and serve for such terms as the board of visitors of the institution shall prescribe.

B. Nothing in this section shall prohibit any board of visitors from excluding such representatives from discussions of faculty grievances, faculty or staff disciplinary matters or salaries or other matters at the discretion of the board.

1982, c. 356; 2000, cc. 699, 715.



§ 23-9.2:6. Repealed

Repealed by Acts 1990, c. 800 .



§ 23-9.2:7. Distance learning

Effective January 1, 2005, each public institution of higher education shall include in its strategic plan information indicating to what extent, if any, it will use distance learning to expand access, improve quality, and minimize the cost of education. For institutions using or planning to use distance learning in the future, such information shall include the degree to which distance learning will be integrated into the curriculum, benchmarks for measuring such integration, and a schedule for the evaluation of such courses.

The State Council shall assist the governing boards in the development of such information.

2004, c. 146.



§ 23-9.2:8. Student mental health policies

A. The governing board of each public institution of higher education shall develop and implement policies that advise students, faculty, and staff, including residence hall staff, of the proper procedures for identifying and addressing the needs of students exhibiting suicidal tendencies or behavior, and provide for training, where appropriate. Such policies shall require procedures for notifying the institution's student health or counseling center for the purposes set forth in subsection C of § 23-9.2:3 when a student exhibits suicidal tendencies or behavior.

B. The governing board of each public four-year institution of higher education shall establish a written memorandum of understanding with its local community services board or behavioral health authority and with local hospitals and other local mental health facilities in order to expand the scope of services available to students seeking treatment. The memorandum shall designate a contact person to be notified when a student is involuntarily committed, or when a student is discharged from a facility and consents to such notification. The memorandum shall also provide for the inclusion of the institution in the post-discharge planning of a student who has been committed and intends to return to campus, to the extent allowable under state and federal privacy laws.

2007, c. 705; 2012, cc. 697, 721; 2013, cc. 714, 735; 2015, cc. 663, 716.



§ 23-9.2:9. Institutional crisis and emergency management plan; review required; annual functional exercise required

A. The board of visitors or other governing body of each public institution of higher education shall develop, adopt, and keep current a written crisis and emergency management plan. The plan shall include a provision that the Department of Criminal Justice Services and the Virginia Criminal Injuries Compensation Fund shall be contacted immediately to deploy assistance in the event of an emergency as defined in the emergency response plan when there are victims as defined in § 19.2-11.01. The Department of Criminal Justice Services and the Virginia Criminal Injuries Compensation Fund shall be the lead coordinating agencies for those individuals determined to be victims, and the plan shall also contain current contact information for both agencies.

B. Every four years, each institution shall conduct a comprehensive review and revision of its crisis and emergency management plan to ensure the plan remains current, and the revised plan shall be adopted formally by the board of visitors or other governing body. Such review shall also be certified in writing to the Department of Emergency Management. The institution shall coordinate with the local emergency management organization, as defined by § 44-146.16, to ensure integration into the local emergency operations plan.

C. In addition, the president and vice-president of each public institution of higher education, or in the case of the Virginia Military Institute, the superintendent, shall annually (i) review the institution's crisis and emergency management plan; (ii) certify in writing to the Department of Emergency Management that the president and vice-president, or the superintendent, have reviewed the plan; and (iii) make recommendations to the institution for appropriate changes to the plan.

D. Each public institution of higher education shall annually conduct a functional exercise in accordance with the protocols established by the institution's crisis and emergency management plan and certify in writing to the Department of Emergency Management that such exercise was conducted.

2008, cc. 450, 526; 2009, cc. 222, 269; 2010, cc. 104, 478; 2012, cc. 18, 112, 418.



§ 23-9.2:10. Violence prevention committee; threat assessment team

A. Each public college or university shall have in place policies and procedures for the prevention of violence on campus, including assessment and intervention with individuals whose behavior poses a threat to the safety of the campus community.

B. The board of visitors or other governing body of each public institution of higher education shall determine a committee structure on campus of individuals charged with education and prevention of violence on campus. Each committee shall include representatives from student affairs, law enforcement, human resources, counseling services, residence life, and other constituencies as needed. Such committee shall also consult with legal counsel as needed. Once formed, each committee shall develop a clear statement of: (i) mission, (ii) membership, and (iii) leadership. Such statement shall be published and available to the campus community.

C. Each committee shall be charged with: (i) providing guidance to students, faculty, and staff regarding recognition of threatening or aberrant behavior that may represent a physical threat to the community; (ii) identifying members of the campus community to whom threatening behavior should be reported; (iii) establishing policies and procedures that outline circumstances under which all faculty and staff are to report behavior that may represent a physical threat to the community, consistent with state and federal law; and (iv) establishing policies and procedures for the assessment of individuals whose behavior may present a threat, appropriate means of intervention with such individuals, and sufficient means of action, including interim suspension, referrals to community services boards or health care providers for evaluation or treatment, medical separation to resolve potential physical threats, or notification of family members or guardians, or both, unless such notification would prove harmful to the individual in question, consistent with state and federal law.

D. The board of visitors or other governing body of each public institution of higher education shall establish a specific threat assessment team that shall include members from law enforcement, mental health professionals, representatives of student affairs and human resources, and, if available, college or university counsel. Such team shall implement the assessment, intervention and action policies set forth by the committee pursuant to subsection C.

E. Each threat assessment team shall establish relationships or utilize existing relationships with local and state law-enforcement agencies as well as mental health agencies to expedite assessment and intervention with individuals whose behavior may present a threat to safety. Upon a preliminary determination that an individual poses a threat of violence to self or others, or exhibits significantly disruptive behavior or need for assistance, a threat assessment team may obtain criminal history record information, as provided in §§ 19.2-389 and 19.2-389.1, and health records, as provided in § 32.1-127.1:03. No member of a threat assessment team shall redisclose any criminal history record information or health information obtained pursuant to this section or otherwise use any record of an individual beyond the purpose for which such disclosure was made to the threat assessment team.

2008, cc. 450, 533; 2010, cc. 456, 524; 2013, c. 710; 2014, cc. 793, 799.



§ 23-9.2:11. First warning and emergency notification system required

By January 1, 2009, the governing boards of each public institution of higher education shall establish a comprehensive, prompt, and reliable first warning notification and emergency broadcast system for their students, faculty, and staff, both on and off campus. Such system shall be activated in the case of an emergency and may rely on website announcements; email notices; phone, cellular phone, and text messages; alert lines; public address systems; and other means of communication. In addition, each institution shall designate individuals authorized to activate the warning system and provide such individuals with appropriate training for its use.

2008, cc. 413, 450.



§ 23-9.2:12. Student organizations; rights and recognition

To the extent allowed by state and federal law:

1. A religious or political student organization may determine that ordering the organization's internal affairs, selecting the organization's leaders and members, defining the organization's doctrines, and resolving the organization's disputes are in furtherance of the organization's religious or political mission and that only persons committed to that mission should conduct such activities; and

2. No public institution of higher education that has granted recognition of and access to any student organization or group shall discriminate against any such student organization or group that exercises its rights pursuant to subdivision 1.

2013, cc. 696, 701.



§ 23-9.2:13. Restrictions on student speech; limitations

Public institutions of higher education shall not impose restrictions on the time, place, and manner of student speech that (i) occurs in the outdoor areas of the institution's campus and (ii) is protected by the First Amendment to the United States Constitution unless the restrictions (a) are reasonable, (b) are justified without reference to the content of the regulated speech, (c) are narrowly tailored to serve a significant governmental interest, and (d) leave open ample alternative channels for communication of the information.

2014, c. 559.



§ 23-9.2:14. Mental health resources website page required

Each four-year public institution of higher education shall create and feature on its website a page with information dedicated solely to the mental health resources available to students at the institution.

2014, c. 558.



§ 23-9.2:15. Reporting of acts of sexual violence

A. For purposes of this section:

"Campus" means (i) any building or property owned or controlled by an institution of higher education within the same reasonably contiguous geographic area of the institution and used by the institution in direct support of, or in a manner related to, the institution's educational purposes, including residence halls, and (ii) any building or property that is within or reasonably contiguous to the area described in clause (i) that is owned by the institution but controlled by another person, is frequently used by students, and supports institutional purposes, such as a food or other retail vendor.

"Noncampus building or property" means (i) any building or property owned or controlled by a student organization officially recognized by an institution of higher education or (ii) any building or property owned or controlled by an institution of higher education that is used in direct support of, or in relation to, the institution's educational purposes, is frequently used by students, and is not within the same reasonably contiguous geographic area of the institution.

"Public property" means all public property, including thoroughfares, streets, sidewalks, and parking facilities, that is within the campus, or immediately adjacent to and accessible from the campus.

"Responsible employee" means a person employed by a public institution of higher education or private nonprofit institution of higher education who has the authority to take action to redress sexual violence, who has been given the duty of reporting acts of sexual violence or any other misconduct by students to the Title IX coordinator or other appropriate institution designee, or whom a student could reasonably believe has this authority or duty.

"Sexual violence" means physical sexual acts perpetrated against a person's will or where a person is incapable of giving consent.

"Title IX coordinator" means an employee designated by a public institution of higher education or private nonprofit institution of higher education to coordinate the institution's efforts to comply with and carry out the institution's responsibilities under Title IX (20 U.S.C. § 1681 et seq.). If no such employee has been designated by the institution, the institution shall designate an employee who will be responsible for receiving information of alleged acts of sexual violence from responsible employees in accordance with subsection B.

B. Any responsible employee who in the course of his employment obtains information that an act of sexual violence may have been committed against a student attending the institution or may have occurred on campus, in or on a noncampus building or property, or on public property shall report such information to the Title IX coordinator as soon as practicable after addressing the immediate needs of the victim.

C. Upon receipt of information pursuant to subsection B, the Title IX coordinator or his designee shall promptly report the information, including any personally identifiable information, to a review committee established pursuant to subsection D. Nothing in this section shall prevent the Title IX coordinator or any other responsible employee from providing any information to law enforcement with the consent of the victim.

D. Each public institution of higher education or private nonprofit institution of higher education shall establish a review committee for the purposes of reviewing information related to acts of sexual violence, including information reported pursuant to subsection C. Such review committee shall consist of three or more persons and shall include the Title IX coordinator or his designee, a representative of law enforcement, and a student affairs representative. If the institution has established a campus police department pursuant to Chapter 17 (§ 23-232 et seq.) of this title, the representative of law enforcement shall be a member of such department, otherwise the representative of law enforcement shall be a representative of campus security. The review committee may be the threat assessment team established under § 23-9.2:10 or a separate body. The review committee may obtain law-enforcement records, criminal history record information as provided in §§ 19.2-389 and 19.2-389.1, health records as provided in § 32.1-127.1:03, available institutional conduct or personnel records, and known facts and circumstances of the information reported pursuant to subsection C or information or evidence known to the institution or to law enforcement. The review committee shall be considered to be a threat assessment team established pursuant to § 23-9.2:10 for purposes of (i) obtaining criminal history record information and health records and (ii) the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). The review committee shall conduct its review in compliance with federal privacy law.

E. Upon receipt of information of an alleged act of sexual violence reported pursuant to subsection C, the review committee shall meet within 72 hours to review the information and shall meet again as necessary as new information becomes available.

F. If, based on consideration of all factors, the review committee, or if the committee cannot reach a consensus, the representative of law enforcement on the review committee, determines that the disclosure of the information, including personally identifiable information, is necessary to protect the health or safety of the student or other individuals as set forth in 34 C.F.R. § 99.36, the representative of law enforcement on the review committee shall immediately disclose such information to the law-enforcement agency that would be responsible for investigating the alleged act of sexual violence. Such disclosure shall be for the purposes of investigation and other actions by law enforcement. Upon such disclosure, the Title IX coordinator or his designee shall notify the victim that such disclosure is being made. The provisions of this subsection shall not apply if the law-enforcement agency responsible for investigating the alleged act of sexual violence is located outside the United States.

G. In cases in which the alleged act of sexual violence would constitute a felony violation of Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, the representative of law enforcement on the review committee shall inform the other members of the review committee and shall within 24 hours consult with the attorney for the Commonwealth or other prosecutor responsible for prosecuting the alleged act of sexual violence and provide to him the information received by the review committee without disclosing personally identifiable information, unless such information was disclosed pursuant to subsection F. In addition, if such consultation does not occur and any other member of the review committee individually concludes that the alleged act of sexual violence would constitute a felony violation of Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, that member shall within 24 hours consult with the attorney for the Commonwealth or other prosecutor responsible for prosecuting the alleged act of sexual violence and provide to him the information received by the review committee without disclosing personally identifiable information, unless such information was disclosed pursuant to subsection F.

H. At the conclusion of the review, the Title IX coordinator and the law-enforcement representative shall each retain (i) the authority to proceed with any further investigation or adjudication allowed under state or federal law and (ii) independent records of the review team's considerations, which shall be maintained under applicable state and federal law.

I. No responsible employee shall be required to make a report pursuant to subsection B if:

1. The responsible employee obtained the information through any communication considered privileged under state or federal law or the responsible employee obtained the information in the course of providing services as a licensed health care professional, an employee providing administrative support for such health care professionals, a professional counselor, an accredited rape crisis or domestic violence counselor, a campus victim support personnel, a member of clergy, or an attorney; or

2. The responsible employee has actual knowledge that the same matter has already been reported to the Title IX coordinator or to the attorney for the Commonwealth or the law-enforcement agency responsible for investigating the alleged act of sexual violence.

J. Any responsible employee who makes a report required by this section or testifies in a judicial or administrative proceeding as a result of such report shall be immune from any civil liability alleged to have resulted therefrom unless such person acted in bad faith or with malicious intent.

K. The provisions of this section shall not require a person who is the victim of an alleged act of sexual violence to report such violation.

L. The institution shall ensure that a victim of an alleged act of sexual violence is informed of (i) the available law-enforcement options for investigation and prosecution; (ii) the importance of collection and preservation of evidence; (iii) the available options for a protective order; (iv) the available campus options for investigation and adjudication under the institution's policies; (v) the victim's rights to participate or decline to participate in any investigation to the extent permitted under state or federal law; (vi) the applicable federal or state confidentiality provisions that govern information provided by a victim; (vii) the available on-campus resources and any unaffiliated community resources, including sexual assault crisis centers, domestic violence crisis centers, or other victim support services; and (viii) the importance of seeking appropriate medical attention.

2015, cc. 737, 745.



§ 23-9.2:16. Sexual assault; memorandum of understanding; policies

A. Each public institution of higher education or private nonprofit institution of higher education shall establish and the State Board for Community Colleges shall adopt a policy requiring each community college to establish a written memorandum of understanding with a sexual assault crisis center or other victim support service in order to provide sexual assault victims with immediate access to a confidential, independent advocate who can provide a trauma-informed response that includes an explanation of options for moving forward.

B. Each public institution of higher education or private nonprofit institution of higher education shall adopt policies to provide to sexual assault victims information on contacting such sexual assault crisis center or other victim support service.

2015, cc. 737, 745.



§ 23-9.2:17. Sexual violence policy review

By October 31 of each year, each public institution of higher education or private nonprofit institution of higher education and the State Board for Community Colleges shall certify to the State Council of Higher Education for Virginia that it has reviewed its sexual violence policy and updated it as appropriate. The State Council of Higher Education for Virginia and the Department of Criminal Justice Services shall establish criteria for the certification process and may request information relating to the policies for the purposes of sharing best practices and improving campus safety. The State Council of Higher Education for Virginia and the Department of Criminal Justice Services shall report to the Secretary of Education on the certification status of each institution and the Virginia Community College System by November 30 of each year.

2015, cc. 737, 745.



§ 23-9.2:18. Academic transcripts; suspension, permanent dismissal, or withdrawal from institution

A. The registrar of each (i) private institution of higher education that is eligible to participate in the Tuition Assistance Grant Program or to receive project financing from the Virginia College Building Authority pursuant to the Educational Facilities Authority Act of 1972 (§ 23-30.39 et seq.) and (ii) public institution of higher education, or the other employee, office, or department of the institution that is responsible for maintaining student academic records, shall include a prominent notation on the academic transcript of each student who has been suspended for, has been permanently dismissed for, or withdraws from the institution while under investigation for an offense involving sexual violence under the institution's code, rules, or set of standards governing student conduct stating that such student was suspended for, was permanently dismissed for, or withdrew from the institution while under investigation for an offense involving sexual violence under the institution's code, rules, or set of standards. Such notation shall be substantially in the following form: "[Suspended, Dismissed, or Withdrew while under investigation] for a violation of [insert name of institution's code, rules, or set of standards]." Each such institution shall (a) notify each student that any such suspension, permanent dismissal, or withdrawal will be documented on the student's academic transcript and (b) adopt a procedure for removing such notation from the academic transcript of any student who is subsequently found not to have committed an offense involving sexual violence under the institution's code, rules, or set of standards governing student conduct. For purposes of this section, "sexual violence" means physical sexual acts perpetrated against a person's will or against a person incapable of giving consent.

B. The institution shall remove from a student's academic transcript any notation placed on such transcript pursuant to subsection A due to such student's suspension if the student (i) completed the term of the suspension and any conditions thereof and (ii) has been determined by the institution to be in good standing according to the institution's code, rules, or set of standards governing such a determination.

C. The provisions of this section shall apply only to a student who is taking or has taken a course at a campus of a public or private institution of higher education located in the Commonwealth; however, the provisions of this section shall not apply to any public institution of higher education established pursuant to Chapter 10 (§ 23-92 et seq.).

2015, c. 771.



§ 23-9.3. State Council of Higher Education for Virginia created; purpose; membership; terms; officers

A. There is hereby created a State Council of Higher Education for Virginia, hereinafter sometimes referred to as the Council. The purpose of the Council shall be, through the exercise of the powers and performance of the duties set forth in this chapter, to advocate and promote the development and operation of an educationally and economically sound, vigorous, progressive, and coordinated system of higher education in the Commonwealth of Virginia and to lead state-level strategic planning and policy development and implementation based on research and analysis and in accordance with § 23-38.87:10 and subsection B of § 23-38.88. The Council shall also seek to facilitate collaboration among institutions of higher education that will enhance quality and create operational efficiencies and shall work with institutions of higher education and their boards on board development.

B. The Council shall be composed of persons selected from the Commonwealth at large without regard to political affiliation but with due consideration of geographical representation. Appointees shall have demonstrated experience, knowledge, and understanding of higher education and workforce needs. Appointees shall be selected for their ability and all appointments shall be of such nature as to aid the work of the Council and to inspire the highest degree of cooperation and confidence. No officer, employee, trustee, or member of the governing board of any institution of higher education, employee of the Commonwealth, member of the General Assembly, or member of the State Board of Education shall be eligible for appointment to the Council except as specified in this section. All members of the Council shall be deemed members at large charged with the responsibility of serving the best interests of the whole Commonwealth. No member shall act as the representative of any particular region or of any particular institution of higher education.

C. The Council shall consist of 13 members: 12 members appointed by the Governor and subject to confirmation by the General Assembly at its next regular session and one ex officio member. At least one appointee shall have served as a president or chief executive of a public institution of higher education in the Commonwealth. At least one member shall be a sitting Virginia school superintendent, either at the state or local level. The President of the Virginia Economic Development Partnership shall serve ex officio with voting privileges. All terms shall begin July 1. Members shall be appointed for four-year terms, except that appointments to fill vacancies occurring shall be for the unexpired term.

D. No person having served on the Council for two terms of four years shall be eligible for reappointment to the Council for two years thereafter.

E. The Council shall elect a chairman and a vice-chairman from its own membership and appoint a secretary and such other officers as it deems necessary or advisable and shall prescribe their duties and term of office.

F. At each meeting, the Council shall involve the presidents of the public institutions of higher education in its agenda. The presidents shall present information and comment on issues of common interest. The presidents shall choose presenters to the Council from among themselves who reflect the diversity of the institutions.

At each meeting, the Council may involve other groups, including the presidents of private, nonprofit institutions of higher education, in its agenda.

1956, c. 311; 1964, c. 597; 1970, c. 117; 1972, c. 210; 1974, c. 544; 1980, c. 728; 1991, c. 590; 2013, c. 605.



§ 23-9.3:1. Student advisory committee

The State Council of Higher Education shall appoint a student advisory committee comprised of students enrolled in public institutions of higher education in the Commonwealth and students enrolled in private and accredited institutions of higher education in the Commonwealth, whose primary purpose is to provide collegiate or graduate education and not to provide religious training. Appointments shall be made in a manner to ensure broad student representation from among such institutions.

All appointments shall be made for a term of one year each, except that appointments to fill vacancies shall be for the unexpired term. Members of the student advisory committee may be reappointed to serve subsequent or consecutive terms.

The State Council shall ensure that at least one member of the student advisory committee is reappointed each year. The student advisory committee shall elect a chairman from among its members.

The advisory committee shall meet at least twice annually and shall advise the State Council of Higher Education regarding such matters as may come before the advisory committee.

2003, c. 710; 2006, c. 92; 2009, c. 434.



§ 23-9.4. Employment of director and other personnel

The Council shall employ and appoint a director who shall be the chief executive officer of the Council, and such personnel as may be required to assist it in the exercise and performance of its powers and duties.

1956, c. 311; 1974, c. 544; 1997, cc. 803, 888, 891; 2002, cc. 591, 612.



§ 23-9.5. Coordinating council for state-supported institutions of higher education

The Council shall constitute a coordinating council for the College of William and Mary in Virginia, George Mason University, Longwood University, James Madison University, the University of Mary Washington, Norfolk State University, Old Dominion University, Radford University, the University of Virginia, Virginia Commonwealth University, Virginia Military Institute, Virginia Polytechnic Institute and State University, Virginia State University, Christopher Newport University and the Virginia Community College System, branches, divisions or colleges of any of the foregoing, and such other state-supported institutions of higher education as may in the future be established.

1956, c. 311; 1974, c. 544; 1977, cc. 296, 319, 413; 1979, cc. 2, 136, 145; 1992, c. 103; 2002, cc. 158, 257; 2004, cc. 176, 195.



§ 23-9.6. Repealed

Repealed by Acts 1974, c. 544.



§ 23-9.6:1. Duties of Council generally

In addition to such other duties as may be prescribed elsewhere, the State Council of Higher Education shall:

1. Develop a statewide strategic plan that (i) reflects the goals set forth in subsection B of § 23-38.88 or (ii) once adopted, reflects the goals and objectives developed pursuant to subdivision B 5 of § 23-38.87:20 for higher education in the Commonwealth, identifies a coordinated approach to such state and regional goals, and emphasizes the future needs for higher education in Virginia at both the undergraduate and the graduate levels, as well as the mission, programs, facilities and location of each of the existing institutions of higher education, each public institution's six-year plan, and such other matters as the Council deems appropriate. The Council shall revise such plans at least once every six years and shall submit such recommendations as are necessary for the implementation of the plan to the Governor and the General Assembly.

2. Review and approve or disapprove any proposed change in the statement of mission of any presently existing public institution of higher education and to define the mission of all public institutions of higher education created after the effective date of this provision. The Council shall, within the time prescribed in subdivision 1, make a report to the Governor and the General Assembly with respect to its actions hereunder. No such actions shall become effective until 30 days after adjournment of the session of the General Assembly next following the filing of such a report. Nothing contained in this provision shall be construed to authorize the Council to modify any mission statement adopted by the General Assembly, nor to empower the Council to affect, either directly or indirectly, the selection of faculty or the standards and criteria for admission of any public institution, whether related to academic standards, residence or other criteria; it being the intention of this section that faculty selection and student admission policies shall remain a function of the individual institutions.

3. Study any proposed escalation of any public institution to a degree-granting level higher than that level to which it is presently restricted and to submit a report and recommendation to the Governor and the General Assembly relating to the proposal. The study shall include the need for and benefits or detriments to be derived from the escalation. No such institution shall implement any such proposed escalation until the Council's report and recommendation have been submitted to the General Assembly and the General Assembly approves the institution's proposal.

4. Review and approve or disapprove all enrollment projections proposed by each public institution of higher education. The Council's projections shall be in numerical terms by level of enrollment and shall be used for budgetary and fiscal planning purposes only. The Council shall develop estimates of the number of degrees to be awarded by each institution and include those estimates in its reports of enrollment projections. The student admissions policies for the institutions and their specific programs shall remain the sole responsibility of the individual boards of visitors; however, all four-year institutions shall adopt dual admissions policies with the community colleges, as required by § 23-9.2:3.02.

5. Review and approve or disapprove all new academic programs which any public institution of higher education proposes. As used herein, "academic programs" include both undergraduate and graduate programs.

6. Review and require the discontinuance of any undergraduate or graduate academic program that is presently offered by any public institution of higher education when the Council determines that such academic program is (i) nonproductive in terms of the number of degrees granted, the number of students served by the program, the program's effectiveness, and budgetary considerations, or (ii) supported by state funds and is unnecessarily duplicative of academic programs offered at other public institutions of higher education in the Commonwealth. The Council shall make a report to the Governor and the General Assembly with respect to the discontinuance of any such academic program. No such discontinuance shall become effective until 30 days after the adjournment of the session of the General Assembly next following the filing of such report.

7. Review and approve or disapprove the creation and establishment of any department, school, college, branch, division or extension of any public institution of higher education that such institution proposes to create and establish. This duty and responsibility shall be applicable to the proposed creation and establishment of departments, schools, colleges, branches, divisions and extensions, whether located on or off the main campus of the institution in question. If any organizational change is determined by the Council to be proposed solely for the purpose of internal management and the institution's curricular offerings remain constant, the Council shall approve the proposed change. Nothing in this provision shall be construed to authorize the Council to disapprove the creation and establishment of any department, school, college, branch, division or extension of any institution that has been created and established by the General Assembly.

8. Review the proposed closure of any academic program in a high demand or critical shortage area, as defined by the Council, by any public institution of higher education and assist in the development of an orderly closure plan, when needed.

9. Develop a uniform, comprehensive data information system designed to gather all information necessary to the performance of the Council's duties. The system shall include information on admissions, enrollments, self-identified students with documented disabilities, personnel, programs, financing, space inventory, facilities and such other areas as the Council deems appropriate. When consistent with the Government Data Collection and Dissemination Practices Act, the Virginia Unemployment Compensation Act, and applicable federal law, the Council, acting solely or in partnership with the Virginia Department of Education or the Virginia Employment Commission, may contract with private entities to create de-identified student records for the purpose of assessing the performance of institutions and specific programs relative to the workforce needs of the Commonwealth. For the purposes of this section, "de-identified student records" means records in which all personally identifiable information has been removed.

10. Develop in cooperation with institutions of higher education guidelines for the assessment of student achievement. An institution shall use an approved program that complies with the guidelines of the Council and is consistent with the institution's mission and educational objectives in the development of such assessment. The Council shall report the institutions' assessments of student achievement in the biennial revisions to the state's master plan for higher education.

11. Develop in cooperation with the appropriate state financial and accounting officials and to establish uniform standards and systems of accounting, record keeping and statistical reporting for the public institutions of higher education.

12. Review biennially and approve or disapprove all changes in the inventory of educational and general space that any public institution of higher education may propose, and to make a report to the Governor and the General Assembly with respect thereto. No such change shall be made until 30 days after the adjournment of the session of the General Assembly next following the filing of such report.

13. Visit and study the operations of each of the public institutions of higher education at such times as the Council shall deem appropriate and to conduct such other studies in the field of higher education as the Council deems appropriate or as may be requested by the Governor or the General Assembly.

14. Provide advisory services to private, accredited and nonprofit institutions of higher education, whose primary purpose is to provide collegiate or graduate education and not to provide religious training or theological education, on academic, administrative, financial and space utilization matters. The Council may also review and advise on joint activities, including contracts for services between such public and private institutions of higher education or between such private institutions and any agency of the Commonwealth or political subdivision thereof.

15. Adopt such rules and regulations as the Council believes necessary to implement all of the Council's duties and responsibilities as set forth in this Code. The various public institutions of higher education shall comply with such rules and regulations.

16. Issue guidelines consistent with the provisions of the federal Family Education Rights and Privacy Act (FERPA), 20 U.S.C. § 1232g requiring public institutions of higher education to release a student's academic and disciplinary record to a student's parent.

17. Require that each institution of higher education formed, chartered, or established in the Commonwealth after July 1, 1980, shall ensure the preservation of student transcripts in the event of institutional closure or revocation of approval to operate in the Commonwealth of Virginia. An institution may provide for the preservation of student transcripts by binding agreement with another institution of higher education with which it is not corporately connected or in such other way as the Council may authorize by regulation. In the event an institution closes, or has its approval to operate in the Commonwealth revoked, the Council, through its Director, may take such action as is necessary to secure and preserve the student transcripts until such time as an appropriate institution accepts all or some of the transcripts. Nothing in this section shall be deemed to interfere with the right of a student to his own transcripts; nor shall this section authorize disclosure of student records except as may otherwise be authorized by law.

18. Require the development and submission of articulation, dual admissions, and guaranteed admissions agreements between two-year and four-year public institutions of higher education in Virginia.

19. Provide periodic updates of base adequacy funding guidelines adopted by the Joint Subcommittee Studying Higher Education Funding Policies for the various public institutions.

20. Develop a uniform certificate of general studies program, in consultation with the Virginia Community College System and Virginia public institutions of higher education, to be offered at each community college in Virginia. Such program shall ensure that a community college student who completes the one-year certificate program shall be able to transfer all credits earned in academic subject coursework to a four-year public institution of higher education in the Commonwealth upon acceptance to the institution.

In carrying out its duties and responsibilities, the Council, insofar as practicable, shall preserve the individuality, traditions and sense of responsibility of the respective institutions. The Council, insofar as practicable, shall seek the assistance and advice of the respective institutions in fulfilling all of its duties and responsibilities.

1974, c. 544; 1979, c. 619; 1989, c. 105; 1991, c. 590; 1996, c. 215; 1999, cc. 451, 460; 2001, c. 841; 2002, c. 95; 2003, cc. 715, 725; 2004, c. 502; 2005, cc. 818, 933, 945; 2006, c. 379; 2009, cc. 55, 56; 2010, cc. 68, 527; 2011, cc. 828, 869; 2012, c. 142; 2014, c. 628.



§ 23-9.6:1.01. Assessments of institutional performance

A. 1. The State Council shall develop and revise from time to time, in consultation with the respective chairmen of the House Committees on Education and Appropriations and the Senate Committees on Finance and Education and Health or their designees, representatives of public institutions of higher education, and such other state officials as may be designated by the Governor, objective measures of educational-related performance and institutional performance benchmarks for such objective measures. At a minimum, the State Council shall develop objective measures and institutional performance benchmarks for the goals and objectives set forth in subdivisions B 1 through B 10 of § 23-38.88.

The State Council shall develop the initial objective measures and performance benchmarks for consideration by the Governor and the General Assembly no later than October 1, 2005.

2. The Governor shall develop and revise from time to time objective measures of financial and administrative management performance and related institutional performance benchmarks for the goals and objectives set forth in subdivision B 11 of § 23-38.88. The Governor shall develop the initial measures and performance benchmarks and report his recommendations to the General Assembly prior to November 15, 2005.

B. The Governor shall include objective measures of financial and administrative management and educational-related performance and related institutional performance benchmarks as described in subsection A in "The Budget Bill" submitted as required by subsection A of § 2.2-1509 or in his proposed gubernatorial amendments to the general appropriation act pursuant to subsection E of § 2.2-1509.

C. The State Council shall annually assess the degree to which each individual public institution of higher education has met the financial and administrative management and educational-related performance benchmarks set forth in the appropriation act in effect. Such annual assessment shall be based upon the objective measures and institutional performance benchmarks included in the annual appropriation act in effect. The State Council shall request assistance from the Secretaries of Finance and Administration, who shall provide such assistance, for purposes of assessing whether or not public institutions of higher education have met the financial and administrative management performance benchmarks.

No later than June 1 of every fiscal year beginning with the fiscal year that immediately follows the fiscal year of implementation as defined in § 2.2-5005, the State Council shall provide a certified written report of the results of such annual assessment to the Governor and the respective chairmen of the House Committees on Education and Appropriations and the Senate Committees on Finance and Education and Health.

Those institutions that are certified by the State Council as having met the financial and administrative management and educational-related performance benchmarks in effect for the fiscal year as set forth in the general appropriation act shall be entitled to the financial benefits set forth in § 2.2-5005. Such benefits shall first be provided as determined under such section.

D. Notwithstanding any other provision of this section, no institution shall be required to submit documentation that it has met the financial and administrative management and educational-related performance benchmarks set forth in the general appropriations act for the fiscal years 2011-2012 and 2012-2013. If an institution is certified by the State Council as having met the financial and administrative management and educational-related performance benchmarks for the fiscal year 2010-2011, then such institution shall be entitled to the financial benefits set forth in subdivision B 14 of § 2.2-1124, subsection C of § 2.2-1132, subdivisions 4 and 5 of § 2.2-1149, subsection C of § 2.2-1150, subdivision C 2 of § 2.2-1153, § 2.2-1609, subdivision A 4 of § 2.2-2007, subsection E of § 2.2-2901, § 2.2-5005, subdivisions 1 and 3 of § 23-38.90, and subsection C of § 36-98.1 for the fiscal years 2011-2012 and 2012-2013.

2005, cc. 933, 945; 2011, cc. 828, 869; 2013, c. 482.



§ 23-9.6:2. Tuition relief, refunds, and reinstatement for certain students

The Council shall issue and from time to time revise guidelines for tuition relief, refunds, and reinstatement for students whose service in the uniformed services has required their sudden withdrawal or prolonged absence from their enrollment in a public institution of higher education and shall provide for the required reenrollment of such students by the relevant institution. These guidelines shall be excluded from the provisions of the Administrative Process Act pursuant to § 2.2-4002.

The Council shall appoint an advisory committee of at least 10 representatives of the public institutions to assist in the development and subsequent revision of these guidelines. The Council shall consult with the Office of the Attorney General and shall provide opportunity for public comment prior to issuing any such guidelines.

The guidelines shall include procedures for the required reenrollment of students whose service in the uniformed services precluded their completion of a semester or equivalent term and policies for the required reenrollment of such military students.

1991, c. 80; 2004, c. 740; 2011, c. 27.



§ 23-9.7. Repealed

Repealed by Acts 1974, c. 544.



§ 23-9.8. Cooperation with State Board of Education

The Council shall cooperate with the State Board of Education in matters of interest to both the public schools and the state-supported institutions of higher education, particularly in connection with coordination of the college admission requirements and teacher training programs with the public school program. In accomplishing this responsibility, the Council shall consult with the Board on its Six-Year Educational Technology Plan for Virginia and shall encourage the public institutions of higher education to design programs which include the skills necessary for the successful implementation of the Plan.

1956, c. 311; 1997, c. 827.



§ 23-9.8:1. State Council of Higher Education to advise the Brown v. Board of Education Scholarship Awards Committee

Consistent with its statutory responsibilities for higher education in the Commonwealth, the Council shall advise and provide technical assistance to the Brown v. Board of Education Scholarship Awards Committee in the implementation and administration of the Brown v. Board of Education Scholarship Program, pursuant to Chapter 34.1 (§ 30-231.01 et seq.) of Title 30.

2005, cc. 753, 834.



§ 23-9.9. Preparation of budget requests; submission of budget requests to Council; coordinating requests; submission of recommendations to Governor and General Assembly

The Council of Higher Education shall develop policies, formulae and guidelines for the fair and equitable distribution and use of public funds among the public institutions of higher education, taking into account enrollment projections and recognizing differences as well as similarities in institutional missions. Such policies, formulae and guidelines as are developed by the Council shall include provisions for operating expenses and capital outlay programs and shall be utilized by all public institutions of higher education in preparing requests for appropriations. The Council shall consult with the Department of Planning and Budget in the development of such policies, formulae and guidelines to insure that they are consistent with the requirements of the Department of Planning and Budget.

Not less than thirty days prior to submitting its biennial budget request to the Governor, the governing board of each public institution of higher education shall transmit to the Council such selected budgetary information relating to its budget request for maintenance and operation and for capital outlay as the Council shall reasonably require. The Council shall analyze such information in light of the Council's plans, policies, formulae and guidelines and shall submit to the Governor recommendations for approval or modification of each institution's request together with a rationale for each such recommendation. The Council shall make available to the General Assembly its analyses and recommendations concerning institutional budget requests.

Nothing herein shall prevent any institution from appearing through its representatives or otherwise before the Governor and his advisory committee on the budget, the General Assembly or any committee thereof at any time.

1956, c. 311; 1974, c. 544; 1991, c. 590 .



§ 23-9.9:01. Reports of expenditures of state funds

The governing body of each public institution of higher education shall provide the State Council of Higher Education annual data indicating the apportionment and amounts of expenditures that the relevant institution expends by category, including academic costs, administration, research, and public service, as defined by the Council. The Council shall compile and submit a report of such data annually to the Governor and the General Assembly.

2003, c. 184; 2007, c. 630; 2012, cc. 803, 835.



§ 23-9.9:1. Funds for graduate marine science consortium

Funds for any consortium created by the College of William and Mary, Old Dominion University, the University of Virginia and Virginia Polytechnic Institute and State University for the purpose of promoting graduate marine science education may be included in the budget request of and the appropriations to the State Council of Higher Education.

1979, c. 294.



§ 23-9.10. Repealed

Repealed by Acts 1996, cc. 110 and 127.



§ 23-9.10:1. Coordinating agency for post-secondary educational programs for health professions and occupations

The State Council of Higher Education is hereby designated the planning and coordinating agency for all post-secondary educational programs for all health professions and occupations. The Council shall make recommendations, including those relating to financing, whereby adequate and coordinated educational programs may be provided to produce an appropriate supply of properly trained personnel. The Council is authorized to conduct such studies as it deems appropriate. All state departments and agencies shall cooperate with the Council in the execution of its responsibilities under this section.

1970, c. 294; 1979, c. 28; 1980, c. 728; 1985, c. 448; 1991, cc. 454, 590 .



§ 23-9.10:2. Advisory services to private nonprofit colleges and universities; Private College Advisory Committee continued as Private College Advisory Board

(a) The Council shall provide advisory services to, and with respect to, the private, accredited, nonprofit colleges and universities within the Commonwealth on academic and administrative matters. The Council may also review and advise on joint activities, including contracts for services, between private and public colleges and universities and between private colleges and universities and any agency of the Commonwealth or political subdivision thereof. The Council may collect and analyze such data as may be pertinent to such activities.

(b) The Private College Advisory Committee established and maintained by the Council is continued and shall hereafter be known as the Private College Advisory Board. The Council shall seek the advice of the Private College Advisory Board and the Advisory Board shall assist the Council in the performance of its duties as required by subsection (a) herein. The Private College Advisory Board shall be composed of college and university representatives and such other members as the Council may select.

(c) The Private College Advisory Board shall be broadly representative of the private sector of nonprofit higher education in the Commonwealth. The Private College Advisory Board shall meet at least twice each year and shall advise the Council and the private accredited nonprofit colleges and universities in the Commonwealth with respect to such matters as may come before it. The Council may employ such qualified personnel as may be required to assist the Private College Advisory Board in the performance of its duties.

1974, c. 40; 1980, c. 728; 1985, c. 448.



§ 23-9.10:3. Authorization for Commonwealth or any political subdivision thereof to contract to furnish or to obtain educational or other related services to or from certain nonprofit institutions of higher education

A. For the purposes of this section:

1. "Private college" means a private, nonprofit institution of higher education in the Commonwealth approved to confer degrees pursuant to Chapter 21.1 (§ 23-276.1 et seq.) of this title whose primary purpose is to provide collegiate or graduate education and not to provide religious training or theological education.

2. "Public college" means any of the institutions of higher education listed in § 23-9.5.

3. "Services" includes but is not limited to a program or course of study offered, or approved for offer, by a private college or by a public college; use of professional personnel; use of any real or personal property owned, controlled, or leased for educational or educationally related purposes by such private and public colleges; a study, research or investigation or the like by employees or students or both of such colleges; any other activity dealing with scientific, technological, humanistic, or other educational or related subjects, or providing public service or student service activities.

B. The Commonwealth and any of its political subdivisions may contract to obtain or furnish educational or related services from or to private colleges.

1. No contract for services between private colleges on the one hand and public colleges or educational agencies of the Commonwealth, including but not limited to the State Board of Education, on the other, shall be valid unless approved by the State Council of Higher Education.

2. Except as provided in paragraph B 1, contracts for services between private colleges on the one hand and the Commonwealth or any of its political subdivisions on the other may be entered into in any circumstances where the Commonwealth or its political subdivisions would, by virtue of law, have authority to contract with private contractors for educational or related services and with public institutions of higher education in Virginia.

C. When contracts covered by paragraph B 2 of this section are made by private colleges, such colleges shall report the contracts to the State Council of Higher Education for information.

D. The State Council shall provide continuing evaluation of the effectiveness of such contracts, whether made under paragraph B 1 or B 2 of this section, and shall make recommendations regarding such contracts.

E. The authority to contract for educational or related services shall include authority to accept gifts, donations, and matching funds to facilitate or advance programs.

F. Unless an appropriations act specifically provides otherwise, all appropriations shall be construed to authorize contracts with private colleges for the provision of educational or related services which may be the subject of or included in the appropriation. Nothing in this chapter shall be construed to restrict or prohibit the use of any federal, state, or local funds made available under any federal, state, or local appropriation or grant.

1975, c. 399; 1991, c. 590; 2015, c. 709.



§ 23-9.10:4. Repealed

Repealed by Acts 2006, cc. 77 and 899, cl. 2.



§ 23-9.11. Repealed

Repealed by Acts 1974, c. 544.



§ 23-9.13. Cooperating with and utilizing facilities of existing state departments, etc

In making the studies herein directed and in the performance of its duties hereunder the Council shall, insofar as possible, seek the cooperation and utilize the facilities of existing state departments, institutions and agencies.

1956, c. 311.



§ 23-9.13:1. Repealed

Repealed by Acts 2014, c. 484, cl. 2.



§ 23-9.14. Effect upon powers of governing boards of institutions; endowment funds

The powers of the governing boards of the several institutions over the affairs of such institutions shall not be impaired by the provisions of this chapter except to the extent that powers and duties are herein specifically conferred upon the State Council of Higher Education. The Council shall have no authority over the solicitation, investment or expenditure of endowment funds now held or in the future received by any of the public institutions of higher education.

1956, c. 311; 1974, c. 544.



§ 23-9.14:1. Educational programs for governing boards

A. From such funds as are appropriated for such purpose, the Council shall develop, in consultation with public institutions of higher education and members of their governing boards, and annually deliver educational programs for the governing boards of such institutions. New members of such governing boards shall participate, at least once during their first two years of membership, in the programs, which shall be designed to address the role, duties, and responsibilities of the governing boards and may include in-service programs on current issues in higher education. In developing such programs, the Council may consider similar educational programs for institutional governing boards in other states.

B. Educational programs for the governing boards of public institutions of higher education shall include presentations related to:

1. Board members' duty to the Commonwealth;

2. Governing board committee structure and function;

3. The duties of the executive committee set forth in § 23-2.04;

4. Professional accounting and reporting standards;

5. Methods for meeting the statutory, regulatory, and fiduciary obligations of the board;

6. The requirements of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.), developed and delivered in conjunction with the Freedom of Information Advisory Council;

7. Institutional ethics and conflicts of interest;

8. Creating and implementing institution-wide rules and regulations;

9. Business operations, administration, budgeting, financing, financial reporting, and financial reserves, including a segment on endowment management;

10. Fixing student tuition and fees;

11. Overseeing planning, construction, maintenance, expansion, and renovation projects that impact the University's consolidated infrastructure, physical facilities, and natural environment, including its lands, improvements, and capital equipment;

12. Workforce planning, strategy, and investment;

13. Institutional advancement, including philanthropic giving, fundraising initiatives, alumni programming, communications and media, government and public relations, and community affairs;

14. Student welfare issues, including academic studies; curriculum; residence life; student governance and activities; and the general physical and psychological well-being of undergraduate and graduate students;

15. Current national and state issues in higher education;

16. Future national and state issues in higher education;

17. Relations between the board of visitors and the president of the institution, including perspectives from presidents of public institutions of higher education in the Commonwealth;

18. Best practices for board governance, including perspectives from current board members; and

19. Any other topics that the Council, public institutions of higher education, and members of their governing boards deem necessary or appropriate.

C. The Council shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Council pursuant to this section no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

1996, cc. 868, 992; 2013, c. 577; 2014, c. 644.



§ 23-9.14:2. State Transfer Tool

A. The Council shall develop, in cooperation with the public two-year and four-year institutions of higher education, a State Transfer Tool that designates those general education courses that are offered within various associate degree programs at the public two-year institutions that are transferable for credit to the public four-year institutions.

In developing the Transfer Tool, the Council shall also seek the participation of private institutions of higher education in the Commonwealth.

B. The Council shall develop guidelines to govern the development and implementation of articulation, dual admissions, and guaranteed admissions agreements between the Commonwealth's public two-year and four-year institutions of higher education. Dual admissions agreements shall set forth (i) the obligations of the students accepted in such programs, including grade point average requirements, acceptable associate degree majors, and completion timetables, and (ii) the student's access to the privileges of enrollment in both institutions during the time enrolled in either institution. Such agreements shall be subject to the admissions requirements of the four-year institutions.

C. The Council shall develop and make available to the public information identifying all general education courses offered at public two-year institutions and designating those that are accepted for purposes of transfer for course credit at four-year public and private institutions of higher education in Virginia.

2004, c. 553; 2005, c. 818; 2006, c. 379; 2014, c. 628.



§ 23-9.14:3. Distance learning reciprocity agreements; participation; Distance Learning Reciprocity Advisory Council

A. The State Council of Higher Education may enter into interstate reciprocity agreements that authorize accredited degree-granting institutions of higher education located in the Commonwealth to offer postsecondary distance education. The State Council shall administer such agreements and shall approve or disapprove participation in such agreements by accredited degree-granting institutions of higher education located in the Commonwealth. Participation in the agreements shall be voluntary. The State Council shall establish the Distance Learning Reciprocity Advisory Council, which shall include representatives from each participating institution. The Advisory Council shall advise the State Council on the development of policies governing the terms of participation by eligible institutions, including the establishment of fees to be paid by participating institutions to cover direct and indirect administrative costs incurred by the State Council.

B. Nothing in this section shall be construed to prohibit accredited degree-granting institutions of higher education located in the Commonwealth that do not participate in any interstate reciprocity agreement entered into by the State Council of Higher Education from offering postsecondary distance education.

2014, c. 323.



§ 23-9.15. Repealed

Repealed by Acts 1977, c. 676.



§ 23-10. Repealed

Repealed by Acts 1971, Ex. Sess., c. 102.



§ 23-14. Certain educational institutions declared governmental instrumentalities; powers vested in majority of members of board

The College of William and Mary in Virginia, at Williamsburg; Richard Bland College of the College of William and Mary at Dinwiddie and Prince George; the rector and visitors of Christopher Newport University, at Newport News; Longwood University, at Farmville; the University of Mary Washington, at Fredericksburg; George Mason University, at Fairfax; the James Madison University, at Harrisonburg; Old Dominion University, at Norfolk; the State Board for Community Colleges, at Richmond; the Virginia Commonwealth University, at Richmond; the Radford University, at Radford; the Roanoke Higher Education Authority and Center; the rector and visitors of the University of Virginia, at Charlottesville; the University of Virginia's College at Wise; the Virginia Military Institute, at Lexington; the Virginia Polytechnic Institute and State University, at Blacksburg; the Virginia Schools for the Deaf and the Blind; the Virginia State University, at Petersburg; Norfolk State University, at Norfolk; the Wilson Workforce and Rehabilitation Center, at Fishersville; the Eastern Virginia Medical School; the Southern Virginia Higher Education Center; the Southwest Virginia Higher Education Center; the Institute for Advanced Learning and Research; and the New College Institute are hereby classified as educational institutions and are declared to be public bodies and constituted as governmental instrumentalities for the dissemination of education. The powers of every such institution derived directly or indirectly from this chapter shall be vested in and exercised by a majority of the members of its board, and a majority of such board shall be a quorum for the transaction of any business authorized by this chapter. Wherever the word "board" is used in this chapter, it shall be deemed to include the members of a governing body designated by another title.

1933, p. 83; 1946, p. 183; 1956, c. 373; 1960, c. 180; 1962, c. 69; 1964, cc. 358, 440, 635; 1966, c. 616; 1972, cc. 550, 861; 1974, c. 317; 1975, c. 396; 1976, c. 189; 1977, cc. 296, 319, 668; 1979, cc. 136, 145; 1987, c. 329; 1992, c. 103; 1999, cc. 424, 437; 2000, cc. 108, 671; 2001, c. 578; 2002, cc. 87, 158, 257, 478; 2004, cc. 176, 195, 857; 2005, cc. 774, 799; 2006, cc. 808, 842; 2008, c. 56; 2013, c. 805; 2015, cc. 369, 542.



§ 23-15. Definitions

Whenever as used in this chapter, unless a different meaning clearly appears from the context:

"Institution" means any educational institution referred to in § 23-14 hereof.

"Board" means the board of visitors, board of trustees, or other governing body, by whatever name known, of an institution.

"Bonds" means any bonds, notes or other evidences of indebtedness or other obligations of an institution issued by an institution pursuant to this chapter.

"Governor" means the Governor of the Commonwealth of Virginia.

"Project" means (i) any building, facility, addition, extension or improvement of a capital nature required by or convenient for the purposes of an educational institution, including, without limitation, administration, teaching, lecture and exhibition halls, libraries, dormitories, student apartments, faculty dwellings, dining halls, cafeterias, snack bars, laundries, hospitals, laboratories, research centers, infirmaries, field houses, gymnasiums, auditoriums, student unions, recreation centers, stadiums, athletic facilities, garages, parking facilities, warehouses and storage buildings, book and student supplies centers and all buildings, lands and any other appurtenances, furnishings and equipment necessary or desirable in connection therewith or incidental thereto and (ii) any personal property at the institutions.

"To erect" or "erection" includes building, constructing, reconstructing, erecting, demolishing, extending, bettering, equipping, installing, modifying, and improving.

1933, p. 83; 1946, p. 184; 1964, c. 635; 1996, cc. 672, 689.



§ 23-16. Powers of institutions

In addition to any powers to sue and be sued heretofore conferred upon it, every institution shall have power, in its proper corporate name and style, if any, to sue, and also power to be sued on any bonds, agreements or other contractual or quasi-contractual obligations issued, made or incurred pursuant to this chapter and for the enforcement thereof and of any duty in connection therewith and of any debt thereon or evidence thereby and of any terms, provisions, conditions, or covenants contained therein or made in connection with the issuance, making or procuring thereof, and for the enforcement of any contract or agreement with or liability of any nature to a federal agency or the holders of any bonds or any trustee therefor or representative thereof.

In addition to the powers now enjoyed by it, every institution shall have power in its proper corporate name and style, if any:

(a) To have a common seal and alter the same at pleasure.

(b) To acquire and hold real or personal property or interests therein in its own name.

(c) To execute all instruments necessary or convenient for the purposes of this chapter.

(d) With the consent of the Governor, to issue bonds and to provide for the rights of the holders thereof and to secure the same, all as hereinafter provided.

(e) To perform any acts and do any things authorized by this chapter under, through or by means of its own officers, agents or employees, or by contracts with private corporations, firms or individuals.

(f) To do all acts and things necessary or convenient to carry out the powers and purposes expressly given in this chapter.

1933, p. 84.



§ 23-17. Purposes of institutions to acquire, install, modify, and erect projects

In addition to any other purposes provided by law or otherwise, the purpose of every institution shall be to acquire, install, modify, and erect any project as defined in § 23-15.

1933, p. 85; 1996, cc. 672, 689.



§ 23-18. Consent of Governor to acquisition, erection or refinancing of project; borrowing money and issuing bonds; securing grants or loans under acts of Congress or of Commonwealth

The consent of the Governor being first had and obtained, every institution shall have power and is hereby authorized and empowered to acquire by purchase, gift, or otherwise, any project or to erect the same or to refinance the cost of acquisition or erection of any project, and in connection therewith to borrow money, and make, issue, and sell its bonds as hereinafter provided, and to enter into and perform all lawful contracts and agreements and do all lawful acts and things necessary or proper, and further to make such lawful contracts and agreements and do and perform all such lawful acts and things as may be necessary, proper or advisable for the purpose of obtaining and/or securing grants, loans and/or financial assistance of any kind or sort in connection therewith under any act of Congress or of this Commonwealth.

1933, p. 85; 1946, p. 184; 1966, c. 572.



§ 23-19. Amount of bonds; purposes; resolutions; Treasury Board to be paying agent and to approve terms and structure; payment or purchase by institution; no personal liability

(a) Every institution shall have power and is hereby authorized and empowered from time to time to execute its bonds in such aggregate principal amount as may be determined upon by its board and approved by the Governor. All such bonds shall be approved by the Treasury Board pursuant to § 2.2-2416, and the Treasury Board is hereby designated the paying agent of such institutions under this chapter. The Treasury Board's duties shall include the approval of the terms and structure of such bonds. Such aggregate principal amount may include without limitation any costs associated with the development and management of the project or legal or accounting expenses incurred by the institution in connection with the project for the erection of which such bonds are issued, and the cost of issuance of the bonds, including printing, engraving, advertising, legal and other similar expenses.

(b) Such bonds shall be authorized by resolution of the board, approved by the Governor, and may be issued in one or more series, shall bear such date or dates, mature at such time or times, bear interest at such rate not exceeding the rate specified in § 23-30.03 payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide. Such bonds may be sold at public or private sale for such price or prices as the board with the approval of the Governor shall determine, provided that the interest cost to maturity of the money received for any issue of such bonds shall not exceed the rate specified in § 23-30.03; however, prior to the issuance of bonds to finance any "project," the approval of the General Assembly must be obtained; and provided further, that biennially on or before the first day of September in the odd-numbered years, each educational institution shall submit to the Governor any project or projects and the estimated cost of each separate project such educational institution desires to have financed under the provisions of this chapter, and the Governor shall consider such projects and make his recommendation to the General Assembly in the budget submitted in accordance with the provisions of § 2.2-1508. Each educational institution is authorized to finance only those projects approved by the General Assembly in the appropriations act for the biennium covered by such appropriations act, which projects need not be limited to the projects recommended by the Governor.

(c) Such bonds may be issued to finance all or a portion of the cost of any project plus amounts to fund issuance costs, reserve funds, capitalized interest for a period not to exceed one year following completion of the project and for the corporate purpose or purposes of the institution specified by § 23-17 hereof or to carry out the powers conferred on the institution by § 23-18 hereof.

(d) Any resolution or resolutions authorizing such bonds may contain a provision or provisions which shall be part of the contract with the holders of such bonds as to:

(1) Fixing, revising, charging and collecting fees, rents and charges for or in connection with the use, occupation or services of the project and pledging the same and any increases in revenues to be derived from any existing facilities at such institution resulting from any increase in the fees, rents or charges for or in connection with the use, occupation or services of any such existing facilities to the payment of the principal of and the interest on such bonds;

(2) Fixing, revising, charging and collecting fees, rents and charges for or in connection with the use, occupation or services of any existing facilities at such institution and pledging the same to the payment of the principal of and the interest on such bonds;

(3) Fixing, revising, charging and collecting student building fees and other student fees from students enrolled at such institution and pledging the same in whole or in part to the payment of the principal of and the interest on such bonds;

(4) Pledging to the payment of the principal of and the interest on such bonds any moneys available for the use of such institution, including, but not limited to, and subject to Treasury Board guidelines and approval pursuant to § 2.2-2416, moneys appropriated to such institution from the general fund of the Commonwealth or from nongeneral funds, without regard to the source of such moneys, and which are not required by law or by previous binding contract to be devoted to some other purpose;

(5) Paying the cost of operating and maintaining any project and any such existing facilities from any one or more of the revenue sources mentioned in subdivisions (1), (2), (3) and (4) of this subsection creating reserves for such purposes and providing for the use and application thereof;

(6) Creating sinking funds for the payment of the principal of and the interest on such bonds, creating reserves for such purposes and providing for the use and application thereof;

(7) Limiting the right of the institution to restrict and regulate the use, occupation and services of the project and such other existing facilities or the services rendered therein;

(8) Limiting the purposes to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied;

(9) Limiting the issuance of additional bonds;

(10) Setting forth the procedure, if any, by which the terms of any contract with the holders of such bonds may be amended or abrogated and the manner in which such consent of such holders to any such amendment or abrogation may be given; and

(11) Setting forth such other condition or conditions as may be required by the United States of America or any federal agency as a condition precedent to or a requirement in connection with the obtaining of a direct grant or grants of money for or in aid of the erection of any project, or to defray or to partially defray the cost of labor and material employed in the erection of any project, or to obtain a loan or loans of money for or in aid of the erection of any project from the United States of America or any federal agency, provided that such other condition or conditions are approved by the Governor.

(e) The power and obligation of an institution to pay any bonds issued under this chapter shall be limited. Such bonds shall be payable only from any one or more of the revenue sources mentioned in subdivisions (1), (2), (3) and (4) of subsection (d) of this section and pledged therefor pursuant to a resolution adopted under said subsection (d). Such bonds shall in no event constitute an indebtedness of the institution, except to the extent of the collection of such revenues and such institution shall not be liable to pay such bonds or the interest thereon from any other funds; and no contract entered into by the institution pursuant to subsection (b) of this section shall be construed to require the costs or expenses of operation and maintenance of the project for the erection of which the bonds are issued and any such other existing facilities to be paid out of any funds other than the revenues derived from the sources mentioned in subdivisions (1), (2), (3) and (4) of subsection (d) of this section and pledged therefor. Any provision of the general laws to the contrary notwithstanding, any bonds issued pursuant to the authority of this chapter shall be fully negotiable within the meaning and for all the purposes of Title 8.3A.

(f) Neither the Governor nor the members of the board nor any person executing such bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(g) The institution shall have power out of any funds available therefor to purchase any bonds issued by it at a price not more than the principal amount thereof and the accrued interest. All bonds so purchased shall be cancelled unless purchased as an endowment fund investment. This paragraph shall not apply to the redemption of bonds.

(h) In any case in which an institution shall have obtained a loan for or in aid of the erection of any project from the United States of America or any federal agency, which loan requires the establishment of a debt service reserve, the institution, with the consent of the Governor, may deposit securities in a separate collateral account in an amount equal to the required debt service reserve, which securities shall be pledged to meet the debt service requirements only if the revenues derived from any one or more of the sources mentioned in subdivisions (1), (2), (3) and (4) of subsection (d) of this section and pledged for the payment of such loan become insufficient for such purpose. The face value of United States government securities and the market value of all other securities shall be deemed to be the value of any securities so deposited. Nothing herein shall be construed as prohibiting repayment of any portion of such loan from income derived from the securities so deposited. No securities shall be deposited in any such collateral account unless the same shall have been purchased with funds, the use of which is in nowise limited or restricted or shall have been donated to such institution for the purpose of establishing such debt service reserve.

1933, p. 85; 1936-7, p. 28; 1946, p. 184; 1950, p. 366; 1954, c. 397; 1958, cc. 17, 486; 1959, Ex. Sess., c. 61; 1962, c. 373; 1964, c. 635; 1970, c. 609; 1990, cc. 54, 856; 1996, cc. 636, 656, 672, 689.



§ 23-20. Remedies of holders of bonds; powers of trustee representing holders

(a) The provisions of this section shall be applicable to an issue of bonds only if the resolution or resolutions authorizing such bonds shall provide in substance that the holders of such bonds are entitled to all the benefits of and subject to the provisions of this section.

(b) In the event that any institution shall default in the payment of principal of or interest on any series of its bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that such institution shall fail or refuse to comply with the provisions of this chapter, or shall default in any agreement made with the holders of its bonds of any series, the holders of twenty-five per centum in aggregate principal amount of the bonds of such series then outstanding, by instrument or instruments filed with the Governor and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such series for the purposes herein provided.

(c) Such trustee may, and upon written request of the holders of twenty-five per centum in principal amount of the bonds of such series then outstanding shall, in his or its own name:

(1) By mandamus or other suit, action or proceeding at law or in equity enforce all rights of the holders of bonds of such series, including the right to require such institution and its board to collect fees, rents, charges or other revenues adequate to carry out any agreement as to, or pledge of, such revenues, and to require such institution and board to carry out any other agreements with the holders of the bonds of such series and to perform it and their duties under this chapter;

(2) Bring suit upon such bonds;

(3) By action or suit in equity, require such institution to account as if it were the trustees of an express trust for the holders of such bonds;

(4) By action or suit in equity, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds.

(d) If the resolution or resolutions which authorize any bonds contain the provision authorized by subsection (a) of this section and further provide in substance that any trustee appointed by the holders of the bonds pursuant to this section shall have the powers provided by this subsection, then any such trustee, whether or not all such bonds have been declared due and payable, shall be entitled as of right to the appointment of a receiver who may enter and take possession of any property of the institution any of the revenues from which are pledged for the security of the bonds the holders of which are represented by such trustee and operate and maintain the same and collect and receive all fees, rents, charges and other revenues thereafter arising therefrom in the same manner as the institution itself might do and shall deposit all such moneys in a separate account and apply the same in such manner as the court shall direct. In any suit, action or proceeding by the trustee the fees, counsel fees and expenses of the trustee and of the receiver, if any, shall constitute taxable costs and disbursements and all costs and disbursements allowed by the court shall be a first charge on any fees, rents, charges and other revenues of the institution pledged for the security of the bonds.

(e) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of the holders of bonds represented by such trustee in the enforcement and protection of their rights.

1933, p. 87; 1946, p. 186.



§ 23-20.1. Bonds mutilated, lost or destroyed

Should any bond issued by an institution become mutilated or be lost or destroyed, the board may cause a new bond of like date, number and tenor to be executed and delivered in exchange and substitution for, and upon cancellation of, such mutilated bond and its interest coupons, or in lieu of and in substitution for such lost or destroyed bond and its unmatured interest coupons. Such new bond or coupon shall not be executed or delivered until the holder of the mutilated, lost or destroyed bond (1) has paid the reasonable expense and charges in connection therewith and (2) in the case of a lost or destroyed bond, has filed with the board and the State Treasurer satisfactory evidence that such bond was lost or destroyed and that the holder was the owner thereof and (3) has furnished indemnity satisfactory to the State Treasurer.

1962, c. 205.



§ 23-21. Proceeds of bonds and revenues to be paid into state treasury; disposition

All moneys derived from the sale of bonds pursuant to § 23-19 and all revenues derived from any one or more of the sources mentioned in subdivisions (1), (2) and (3) of subsection (d) of § 23-19, except those moneys that are exempt from deposit into the state treasury, shall be paid into the state treasury and any such moneys and revenues so paid into the state treasury shall be set aside in special funds and devoted solely to the payment of the cost of erecting the project for which such bonds shall have been issued and to the payment of the principal of and the interest on such bonds and of the cost of maintenance and operation of such project and of any other existing facilities the revenues of which are pledged either in whole or in part to the payment of the principal of and the interest on such bonds, respectively, and are hereby specifically appropriated for those purposes to be paid out by the State Treasurer on warrants of the Comptroller to be issued on vouchers of the treasurer or other fiscal officer of the board of such institution.

1933, p. 88; 1946, p. 187; 1962, c. 373; 1964, c. 635; 1997, c. 308.



§ 23-22. Accounts to be kept by boards

The board of every institution shall keep and preserve complete and accurate accounts of all sums of money received and disbursed in connection with the acquisition, erection, lease, operation and maintenance of any project and any such other existing facilities including without limitation a complete and accurate record of all revenues derived from any one or more of the sources mentioned in subdivisions (1), (2), (3) and (4) of subsection (d) of § 23-19 and all sums disbursed for the payment of the principal of or interest on or other debt service with respect to any bonds issued pursuant to the authority of this chapter and such annual portion of such revenues as shall not be required to discharge in due course any obligation, liability or debt of the institution incurred in connection with the project or such other existing facilities, including the creation of reserves for such purposes, shall be paid into the state treasury, as provided in § 23-21.

1933, p. 89; 1962, c. 373; 1964, c. 635; 1984, c. 734.



§ 23-23. Bonds as legal investments

Any bonds issued pursuant to the authority of this chapter are hereby made securities in which all public officers and bodies of this Commonwealth and all political subdivisions thereof, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, in the Commonwealth may properly and legally invest funds in their control.

1933, p. 90.



§ 23-24. Prohibition against obligating Commonwealth

The bonds and other obligations of an institution shall not be in any way a debt of the Commonwealth and shall not create or constitute any indebtedness or obligation of the Commonwealth, either legal, moral or otherwise, nor shall they be payable out of any funds other than those of the institution and nothing in this chapter contained shall be construed to authorize any institution to incur any indebtedness on behalf of or in any way to obligate the Commonwealth.

1933, p. 91.



§ 23-25. Exemptions from taxation

The acquisition, erection, leasing, operation and maintenance of any project authorized by this chapter are in all respects for the benefit of the people of the Commonwealth of Virginia, for the increase of their pleasure, knowledge and welfare and for the dissemination of education among them, and every institution shall be regarded as performing a governmental function and shall be deemed to be an incorporated institution of learning in carrying out its purposes and exercising its powers derived from this chapter and, so far as may be consistent with the Constitution of Virginia, shall be required to pay no taxes or assessments of any kind whatsoever upon any project acquired, erected or leased and operated and maintained by it and such project shall be exempt from taxation, and insofar as may be permitted under the Constitution of Virginia the bonds of such institution shall be exempt from taxation except for inheritance taxes.

1933, p. 91.



§ 23-26. Commonwealth not to limit revenues of institutions

The Commonwealth of Virginia does pledge to and agree with the holders of the bonds issued by any institution that the Commonwealth will not limit or alter the rights hereby vested in such institution to establish and collect the fees, rents and charges, including student building fees and other student fees and to pledge the same, all as provided for in subdivisions (1), (2), (3) and (4) of subsection (d) of § 23-19 as may be convenient or necessary to produce sufficient revenues to meet the expense of maintenance and operation of such project and such other existing facilities and to fulfill the terms of any agreements made with the holders of the bonds or in any way to impair the rights and remedies of such holders, until the bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders are fully met and discharged.

1933, p. 91; 1962, c. 373; 1964, c. 635.



§ 23-27. Discretion of Governor in granting or withholding consent or approval

The Governor is hereby vested with absolute discretion in respect to the withholding or granting of any consent or approval required in connection with any act or thing authorized by this chapter.

1933, p. 91.



§ 23-28. Surplus to be paid into state treasury

When any institution shall have fully met and discharged its bonds, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders of such bonds and shall have paid in full or otherwise discharged all its liabilities incurred pursuant to this chapter, such institution shall pay into the state treasury as now required by general law all such sum or sums of money received by it pursuant to the provisions of this chapter or derived from any project erected pursuant to this chapter as may then remain in its possession or control.

1933, p. 91.



§ 23-29. Provisions of chapter to control

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general or special, or of the charter or other organic law of any institution, the provisions of this chapter shall be controlling.

1933, p. 92; 1962, c. 577; 1964, c. 90; 1997, c. 310.



§ 23-30. Certificates of indebtedness

Chapter 489 of the Acts of 1926, approved March 25, 1926, and codified as §§ 992(1)-992(13) of Michie Code 1942, authorizing the governing boards of certain state educational institutions to issue certificates of indebtedness to raise funds for dormitory construction purposes, and Chapter 61 of the Acts of 1928, approved February 28, 1928, relating to similar certificates, are continued in effect.



§ 23-30.01. Borrowing upon endowment and other investments

(a) In addition to the powers conferred upon institutions by other provisions of this chapter, any institution is hereby authorized, by and with the approval of the Governor, upon the affirmative vote of at least two-thirds of its board to borrow from time to time, for and in the name of the institution, such sum or sums as it may determine necessary for its uses and purposes and to secure payment thereof by the pledge of any stocks, notes, bonds, and other assets held by such institution as a part of its endowment funds or unrestricted gifts from private sources.

(b) Notes or bonds issued by an institution pursuant to this section may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates not exceeding the rate specified in § 23-30.03 payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to such terms of redemption, with or without premium, as may be provided by resolution of the board of such institution. Notes or bonds so issued may be sold at public or private sale for such price or prices as the board shall determine, provided that the interest cost to maturity of the money received for any such issue of notes or bonds shall not exceed the rate specified in § 23-30.03. Notes or bonds so issued and the interest thereon shall be payable only out of the sale or the liquidation of the endowment investments, investments of unrestricted gifts from private sources, and interest accruing thereon pledged to secure the notes or bonds so issued, and shall in no event constitute a general obligation of such institution, the Commonwealth, the Governor, the members of the board, nor any person executing the notes or bonds so issued.

(c) All moneys received or derived from the sale of any notes or bonds so issued shall not constitute state funds, but shall be and constitute a part of the local funds of such institution.

(d) The institution shall have power out of any funds available therefor to purchase any notes or bonds so issued, but at a price not more than the principal amount thereof and accrued interest thereon, and any note or bond so purchased shall be canceled unless purchased as an endowment fund investment. This subsection shall not apply to the redemption of bonds.

(e) Any notes or bonds so issued are hereby made securities in which all public officers and bodies of this Commonwealth and all political subdivisions thereof, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations in this Commonwealth, may properly and legally invest funds under their control; and all notes or bonds so issued, their transfer and the income therefrom, including any profit derived from the sale thereof, shall at all times be free and exempt from taxation by this Commonwealth, and by any municipality, county or any political subdivision hereof.

(f) Any resolution or resolutions of the board authorizing notes or bonds to be issued pursuant to this section may, at the discretion of the board, contain any provision or provisions, which shall be a part of the contract with the holders of notes or bonds so issued, as are authorized by any other section of this chapter in connection with the issuance of bonds by institutions. (1969, Ex. Sess., c. 22; 1970, c. 609; 1981, c. 505.)



§ 23-30.02. Borrowing to purchase real estate

(a) In addition to the powers conferred upon institutions by other provisions of this chapter, and notwithstanding any other provision of this title, any institution is hereby authorized by and with the approval of the Governor, upon the affirmative vote of at least two thirds of its board, to borrow from time to time, for and in the name of the institution, such sum or sums as it may determine necessary for the acquisition of real estate, improved or unimproved, whether or not such acquisition is in pursuance of the erection of a project, and to secure payment thereof by a lien on such real estate; provided that interest upon the notes or bonds issued by an institution pursuant to this section may be further secured by the pledge of any endowment funds or unrestricted gifts from private sources available for the use of such institution and which are not required by law or by previous binding contract to be devoted to some other purpose.

(b) Notes or bonds issued by an institution pursuant to this section and the interest thereon shall be required to be paid only from the real estate, endowment funds, or unrestricted gifts from private sources, including interest thereon, pledged to secure the notes or bonds so issued, or the proceeds from the sale or liquidation thereof, and shall in no event constitute a general obligation of such institution, the Commonwealth, the Governor, the members of the board, nor any person executing the notes or bonds so issued.

(c) Any notes or bonds so issued are hereby made securities in which all public officers and bodies of this Commonwealth and all political subdivisions thereof, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations in this Commonwealth, may properly and legally invest funds under their control; and all notes or bonds so issued, their transfer and the income therefrom, including any profit derived from the sale thereof, shall at all times be free and exempt from taxation by this Commonwealth, and by any municipality, county or any political subdivision thereof.

(d) Any resolution or resolutions of the board authorizing notes or bonds to be issued pursuant to this section may, at the discretion of the board, contain any provision or provisions which shall be a part of the contract with the holders of notes or bonds so issued as are authorized by any other section of this chapter in connection with the issuance of bonds by institutions.

1970, c. 609; 1981, c. 505.



§ 23-30.03. Interest

No bond issued by institutions pursuant to this chapter (a) shall bear interest at a per centum per annum rate exceeding the greater of the rates authorized under § 6.2-303 or under § 15.2-2612, or (b) shall be sold at public or private sale such that the interest cost to maturity shall exceed the greater of such per centum per annum rates as is authorized under § 6.2-303 or under § 15.2-2612.

1970, c. 609.



§ 23-30.1. Repealed

Repealed by Acts 1966, c. 685.



§ 23-30.23. Title

This chapter shall be known and may be cited as the "Virginia College Building Authority Act of 1966."

1964, c. 607; 1966, c. 685.



§ 23-30.24. Legislative declaration; definitions

It is hereby found, determined and declared that the providing of funds for the construction of projects of capital improvement at educational institutions within this Commonwealth is or may be hindered, impeded and delayed by the high financing costs resulting from the sale of bonds of such educational institutions in the open market, and it is desirable that a state agency be created as hereinafter provided, authorized either (i) to purchase such bonds in order to serve educational institution purposes by financing the construction of projects of capital improvement at less cost, thereby facilitating such construction or (ii) to issue its own revenue bonds for purposes of paying for the costs of such projects.

It is hereby further found, determined and declared that there is an urgent need to provide substantial amounts of new scientific, technical and other equipment for teaching, research and related activities at such educational institutions so that they may remain competitive in attracting high-quality faculty and obtaining research grants, and it is desirable that a state agency be empowered, as hereinafter provided, to purchase such equipment for lease or sale to such educational institutions in order to provide them with such equipment at the lowest possible cost, thereby facilitating the acquisition and supply of such equipment to educational institutions and increasing the purchasing power of their funds, including funds provided by tuition and fees and by appropriations from the General Assembly.

As used in this chapter, the following words and terms shall have the following meanings unless the context shall otherwise indicate:

"Authority" means the Virginia College Building Authority created by § 23-30.25, or, if said Authority shall be abolished, the board, body, commission, department or officer succeeding to the principal functions thereof or to whom the powers given by this chapter to the Authority shall be given by law.

"Bonds" means bonds, notes or other evidences of indebtedness or other obligations of the Authority pursuant to this chapter.

"Educational institution" means those institutions enumerated in § 23-14, area career and technical schools established under Chapter 16 (§ 23-214 et seq.) of this title, and all other schools owned and operated by the Commonwealth in which a college education is taught for less than four years.

"Equipment" means any personal property, including, but without limitation, computer hardware and software and any other improvements of all types, including infrastructure improvements related to equipment, to be used to support academic instruction and research, at educational institutions.

"Project" has the same meaning as it is defined in § 23-15.

1964, c. 607; 1966, c. 685; 1986, c. 597; 1996, cc. 672, 689.



§ 23-30.25. Creation and organization of Authority; surety bonds

The Virginia College Building Authority is hereby created as a public body corporate and as a political subdivision and an agency and instrumentality of the Commonwealth of Virginia, and as such, shall have and is hereby vested with the powers, rights and duties hereinafter conferred in this chapter.

The Virginia College Building Authority shall consist of the State Treasurer, the State Comptroller, the Director of Planning and Budget, the Director of the State Council of Higher Education for Virginia, and seven additional members appointed by the Governor, subject to confirmation by the General Assembly, if in session when such appointments are made, and if not in session, at its first session subsequent to such appointment, who shall serve at the pleasure of the Governor. The initial members shall be the members of the Authority heretofore appointed under the Virginia College Building Authority Act of 1964 for the terms appointed pursuant to that act and until their successors shall be appointed and qualified. The successors of each of the appointed members shall be appointed for a term of four years, except that appointments to fill vacancies shall be made for the unexpired terms. Such members shall serve no more than two consecutive terms. The secretary and the assistant secretary may receive such compensation as the Authority may provide.

The Governor shall appoint one member as chairman who shall serve a two-year term. No member shall be eligible to serve more than two consecutive terms as chairman. The chairman shall be the chief executive officer of the Authority and shall receive such compensation as the Governor shall fix. Neither the State Treasurer, the State Comptroller, the Director of the State Council of Higher Education for Virginia nor the Director of Planning and Budget shall be eligible to serve as chairman. Six members of the Authority shall constitute a quorum for the transaction of all business of the Authority. The Authority shall elect one member from the group of seven members appointed by the Governor as vice-chairman, who shall exercise the powers of the chairman in the absence of the chairman. The Authority shall elect a treasurer, a secretary, and an assistant secretary, each of whom may perform the duties and functions commonly performed by such officers. All such officers, except the secretary and the assistant secretary, shall be selected from members of the Authority. Each member of the Authority hereafter appointed and the secretary and the assistant secretary of the Authority shall execute a surety bond in such penal sum as shall be determined by the Attorney General, each such surety bond to be conditioned upon the faithful performance of the duties of his office, to be executed by a surety company authorized to transact business in the Commonwealth of Virginia as surety and to be approved by the Attorney General and filed in the office of the Secretary of the Commonwealth.

1964, c. 607; 1966, c. 685; 1980, c. 728; 1986, c. 597; 2011, cc. 691, 714.



§ 23-30.26. Administration of assets, moneys or obligations

The Authority shall manage and administer as hereinafter provided all assets, moneys or obligations that may be set aside and transferred to it by the General Assembly or educational institutions.

1966, c. 685; 1996, cc. 672, 689.



§ 23-30.27. Purchase and sale of bonds or other obligations of educational institutions

The Authority is authorized to purchase, with any funds of the Authority available for such purpose, at public or private sale and for such price and on such terms as it shall determine, bonds or other obligations issued by educational institutions pursuant to Chapter 3 (§ 23-14 et seq.) of this title.

The Authority may pledge to the payment of the interest on and the principal of any bonds of the Authority all or any part of the educational institution bonds so purchased, including payments of principal and interest thereon as they shall become due. The Authority may also, subject to any such pledge, sell any such educational institution bonds so purchased and apply the proceeds of such sale in the purchase of other like educational institution bonds or for such purpose and in such manner as shall be provided by any resolution authorizing the issuance of bonds of the Authority.

1966, c. 685.



§ 23-30.27:1. Acquisition and disposition of equipment

A. The Authority is authorized to acquire equipment or any interest therein by purchase, exchange, gift, lease or otherwise, to sell, exchange, donate, convey, lease and dispose of the same, or any portion thereof or interest therein, including security interests therein, and to retain or receive security interests in such equipment.

B. Without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law, educational institutions are authorized to grant security interests in or other liens on equipment held or acquired by the educational institution under any lease or agreement of sale with the Authority.

C. The Authority is authorized to acquire equipment with any funds of the Authority available for such purpose. Acquisition and disposition of equipment may be at public or private sale and for such price and on such terms as the Authority shall determine, provided that the Authority shall acquire equipment for, and shall lease or sell the same to, educational institutions only pursuant to standards and procedures as approved through the Commonwealth's budget and appropriation process. The budget document shall present the lease payments and corresponding total value of equipment to be acquired by each institution. Each institution shall make available such additional detail on specific equipment to be purchased as may be requested by the Governor or the General Assembly. If emergency acquisitions and leases are necessary when the General Assembly is not in session, the Governor may approve such acquisitions and leases. Prior to such acquisitions and leases the Governor shall submit such proposed acquisitions and leases to the House Appropriations Committee and the Senate Finance Committee for their review and approval.

D. The Authority is authorized to establish and maintain such funds as it may deem appropriate from time to time to provide funds for acquisition of equipment on a continuing basis. The Authority may deposit therein such funds as it deems appropriate, including, but without limitation, the proceeds of any Authority bonds issued to finance the purchase of equipment and payments made to the Authority under equipment leases and sale agreements with educational institutions and others. Any moneys held in such funds may also be used in the Authority's discretion to secure payment of principal of and interest on any Authority bonds, whether issued to finance the purchase of equipment, or to pay administrative costs of the authority, whether incurred in connection with the purchase, lease or sale of equipment, or may be transferred by the Authority to be used in connection with any other program of the Authority. However, no funds of the Authority derived from the equipment program authorized under this section may be used in connection with the issuance or securing of indebtedness for the benefit of private institutions for higher education pursuant to Chapter 3.3 (§ 23-30.39 et seq.) of this title.

E. The Authority is authorized to determine and charge rent or sale prices for equipment leased or sold by the Authority to educational institutions and terminate such leases or sale agreements upon the failure of an educational institution to comply with any of the obligations thereof, and may include in such leases, options for the educational institution to renew such leases, or to purchase any or all of the leased equipment and provisions for the Authority to repossess and sell equipment leased or sold upon any default under the lease or agreement for the sale of such equipment.

1986, c. 597.



§ 23-30.28. Bonds of Authority generally

In order to provide funds for the purchase of educational institution bonds as authorized by § 23-30.27, to provide funds for the acquisition of equipment as authorized by § 23-30.27:1, to provide funds for the reimbursement of the Central Capital Planning Fund, established under § 2.2-1520, for payments made for pre-planning or detailed planning of all projects that have been approved for construction by the General Assembly, and to provide funds for the purpose of paying all or any part of the cost of any one or more projects or of any portion or portions thereof, the Authority is hereby authorized to provide by resolution, at one time or from time to time, for the issuance of bonds of the Authority in such amount or amounts as the Authority shall determine. Such bonds of the Authority shall be payable solely from funds of the Authority, including, but without limitation, any one or more of the following: (i) payments of principal of and interest on educational institution bonds purchased by the Authority, (ii) the proceeds of the sale of any such educational institution bonds, (iii) payments of principal of and interest on obligations transferred to the Authority by the General Assembly or from other assets or moneys transferred to the Authority by the General Assembly or educational institutions, including lease payments or any other source of revenue, (iv) the proceeds of the sale of any such obligations or assets, (v) the proceeds from the sale of bonds of the Authority, (vi) payments made by educational institutions under leases or sales of equipment by the Authority, (vii) funds realized from the enforcement of security interests or other liens securing such bonds, (viii) payments due under letters of credit, policies of bond insurance, bond purchase agreements or other credit enhancements securing payment of principal of and interest on bonds of the Authority, (ix) any moneys held in funds established by the Authority pursuant to § 23-30.27:1, (x) any reserve or sinking funds created to secure such payment, and (xi) other available funds of the Authority. Bonds of the Authority issued under the provisions of this chapter shall not be deemed to constitute a debt of the Commonwealth or a pledge of the faith or credit of the Commonwealth and all bonds of the Authority shall contain on the face thereof a statement to the effect that neither the faith and credit, nor the taxing power of the Commonwealth or of any political subdivision thereof is, or shall be, pledged to the payment of the principal of or the interest on such bonds.

The bonds of each issue shall be dated, shall mature at such time or times, not exceeding 40 years from their date or dates, as may be determined by the Authority, and may be made redeemable before maturity, at the option of the Authority, at such price or prices and under such terms and conditions as may be fixed by the Authority prior to the issuance of the bonds. The bonds may bear interest payable at such time or times and at such rate or rates as determined by the Authority or as determined in such manner as the Authority may provide, including the determination by agents designated by the Authority under guidelines established by it. The principal and interest of such bonds may be made payable in any lawful medium. The Authority shall determine the form of the bonds and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at the office of the State Treasurer or at any bank or trust company within or without the Commonwealth. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All revenue bonds issued under the provisions of this chapter (other than bonds registered as to principal or in registered form) shall have and are hereby declared to have, as between successive holders, all the qualities and incidents of negotiable instruments under the law of this Commonwealth. The bonds shall be in such form, shall bear interest at such rate or rates, either fixed rates or rates established by formula or other method, and may contain such other provisions, all as the Authority may determine. The principal of and premium, if any, and interest on the bonds shall be payable in lawful money of the United States of America. The Authority shall fix the denomination or denominations of the bonds and place or places of payments of principal, premium, if any, and interest at any one or more banks or trust companies within or without the Commonwealth.

Bonds may be issued under a system of book entry for recording the ownership and transfer of ownership of rights to receive payments of principal of and premium, if any, and interest on the bonds.

The Authority may sell such bonds in such manner, either at public or private sale, and for such price as it may determine to be in the best interests of the Authority. The proceeds of such bonds shall be disbursed for the purposes for which such bonds shall have been issued under such restrictions, if any, as the resolution authorizing the issuance of such bonds or the trust indenture hereinafter mentioned may provide. Prior to the preparation of definitive bonds, the Authority may under like restrictions issue temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Authority may also provide for the replacement of any bond which shall become mutilated or shall be destroyed or lost. Such revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than the proceedings, conditions, and things which are specified and required by this chapter.

Neither the members of the Authority nor any person executing any bonds issued under the provisions of this chapter shall be liable personally on such bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

No project for an institution listed in § 23-14 shall be undertaken by the Authority if such project was not specifically included in a bill passed by a majority of those elected to each house of the General Assembly, authorizing such project or projects. In addition, any such project to be financed by bonds issued by the Authority secured by a pledge of any one or more of the revenue sources cited in subdivisions (1) through (4) of subsection (d) of § 23-19 shall have been designated by the institution's board of visitors as a project to be undertaken by the Authority.

1964, c. 607; 1966, c. 685; 1986, c. 597; 1994, cc. 191, 219; 1996, cc. 672, 689; 2000, cc. 414, 445; 2004, c. 711; 2008, Sp. Sess. I, cc. 1, 2.



§ 23-30.29. Security for bonds

In the discretion of the Authority, any bonds issued under the provisions of this chapter may be secured by a trust indenture by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without this Commonwealth. Such trust indenture or the resolution providing for the issuance of such bonds may pledge or assign all or any part of the funds of the Authority available for such purpose, including, but without limitation, (i) payments of principal of and interest on educational institution bonds purchased by the Authority, (ii) proceeds of the sale of any such educational institution bonds, (iii) payments of principal of and interest on obligations transferred to the Authority by the General Assembly or from other assets or moneys transferred to the Authority by the General Assembly or educational institutions, including lease payments and other sources of revenue, (iv) proceeds of the sale of any such obligations or assets, (v) proceeds from the sale of bonds of the Authority, (vi) security interests granted by the Authority or any educational institution in, or other liens on, equipment, whether such equipment has been leased or sold to an educational institution, (vii) all or any part of the payments due the Authority from educational institutions under any leases, sale agreements, loans or other agreements made by the Authority with the educational institutions pursuant to § 23-30.27:1, and any funds realized from enforcing security for such payments, (viii) payments due under policies of bond insurance, letters of credit or other credit enhancement securing payment of principal of and interest on bonds of the Authority, (ix) any moneys in any, or all of the funds as the Authority may from time to time establish pursuant to § 23-30.27:1, (x) any reserve or sinking funds created by the Authority to secure such bonds, and (xi) other available funds of the Authority. Such trust indenture or resolution may also pledge or assign any other rights of the Authority in equipment owned by, or leases or sales of equipment made by, the Authority. Such trust indenture or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law. Such trust indenture or resolution providing for the issuance of such bonds may provide for the creation and maintenance of such reserves as the Authority shall determine to be proper, and may include covenants setting forth the duties of the Authority in relation to the acquisition of any equipment or educational institution bonds; the care, leasing or sale of equipment to educational institutions; the substitution of any educational institution bonds, equipment, leases, security interest or other security as security for the payment of the bonds of the Authority; care, use and insurance of equipment; the repossession and sale of leased or sold equipment by the Authority or the trustee under any trust indenture upon any default under the lease or sale of such equipment; and the collection of payments due the Authority under leases or agreements of sale of equipment and payments of principal and interest on any educational institution bonds and on any obligations or other assets held by the Authority. It shall be lawful for any bank or trust company incorporated under the laws of the Commonwealth which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority. Any such trust indenture may set forth the rights and remedies of the bondholders and the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust indenture or resolution may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or resolution may be treated as a part of the administration costs of the Authority. Neither the resolution nor any trust indenture by which a pledge is created need be filed or recorded except in the records of the Authority.

1964, c. 607; 1966, c. 685; 1986, c. 597; 1996, cc. 672, 689.



§ 23-30.29:1. Reserve fund; limitations

A. If the Authority deems it proper to create a reserve fund or funds from bond proceeds or other funds of the Authority to support an issuance of bonds in accordance with the provisions of this section, all moneys held in such reserve fund, except as hereinafter provided, shall be pledged solely for the payment of the principal of and interest on the bonds secured in whole or in part by such a fund. Any income or interest earned on, or increment to, any reserve fund may be transferred by the Authority to other funds or accounts of the Authority to the extent it does not reduce the amount of the reserve fund below its minimum requirement.

B. In order to assure further the maintenance of reserve funds established in accordance with the provisions of this section, the chairman of the Authority shall annually, on or before November 15, make and deliver to the Governor and the Secretary of Finance a certificate stating the sum, if any, required to restore each reserve fund to its minimum requirement. The Governor shall submit to the presiding officer of each house of the General Assembly printed copies of a budget including the sum, if any, required to restore each reserve fund to its minimum requirement; such submission shall be made at the time the Governor presents his budget and budget bill to the General Assembly pursuant to §§ 2.2-1508 and 2.2-1509. All sums, if any, which may be appropriated by the General Assembly for any restoration and paid to the Authority shall be deposited by the Authority in the applicable reserve fund. All sums paid to the Authority pursuant to this section shall constitute and be accounted for as advances by the Commonwealth to the Authority and, subject to the rights of the holders of any bonds of the Authority, shall be repaid to the Commonwealth without interest from available revenues of the Authority in excess of the amounts required for payment of bonds or other obligations of the Authority, maintenance of reserve funds, and operating expenses.

C. The Authority shall not at any time issue bonds secured in whole or in part by any reserve fund referred to in subsection A if, upon the issuance of the bonds, the amount in the reserve fund will be less than its minimum requirement unless the Authority, at the time of the issuance of the bonds, deposits in the fund an amount which, together with the amount then in the fund, will not be less than the fund's minimum reserve requirement.

D. The total principal amount of bonds outstanding at any one time, secured by a reserve fund in accordance with the provisions of this section, shall not exceed the sum of $300 million without the prior approval of the General Assembly.

E. Nothing in this section shall be construed as limiting the power of the Authority to issue bonds (i) not secured by a reserve fund or (ii) secured by a reserve fund not described in this section.

1996, cc. 672, 689.



§ 23-30.29:2. Educational institutions' pledge of tuition, fees, etc

In order to provide funds for the repayment of bonds issued by the Authority either (i) for the purchase of any educational institution's bonds or (ii) to provide funds for the purpose of paying all or any part of the cost of any one or more projects or of any portion or portions thereof, each educational institution is authorized to agree to pledge and transfer to the Authority all or a part of the educational institution's revenues derived from any one or more of the sources mentioned in subdivisions (1) through (4) of subsection (d) of § 23-19. Any agreement related to such transfer may contain such other provisions the Authority and educational institution deem reasonable and proper and not in violation of law. Any such agreement shall not be deemed to constitute a debt of the Commonwealth or a pledge of the full faith and credit of the Commonwealth. Neither the full faith and credit of the Commonwealth nor the taxing power of the Commonwealth or any political subdivision thereof is or shall be pledged to the payment of the principal of and interest on bonds so secured by such agreement. Prior to execution, any such agreement shall be approved by (i) the Secretary of Finance and (ii) the Secretary of Education.

1996, cc. 672, 689.



§ 23-30.29:3. Investigation by Governor of alleged defaults; withholding of state funds from defaulting institution; payment of funds withheld; receipts, reports, etc

A. Whenever it appears to the Governor from an affidavit filed with him by the paying agent for the bonds issued by the Authority that the institution has defaulted in the payment of the principal of or premium, if any, or interest on its bonds pursuant to this chapter, the Governor shall immediately make a summary investigation into the facts set forth in the affidavit. If it is established to the satisfaction of the Governor that the institution is in default in the payment of its bonds or the interest thereon, the Governor immediately shall make an order directing the State Comptroller to make payment immediately to the owners of the bonds in default, or the paying agent for the bonds, on behalf of the institution from any appropriation available to the institution in the amount due and remaining unpaid by the institution on its bonds.

B. Any payment so made by the State Comptroller to the owners of the bonds in default, or to the paying agent of the bonds for the bonds, shall be credited as if made directly by the institution and shall be charged by the State Comptroller against the appropriations of the institution. The owners of the bonds in default, or the paying agent for the bonds, at the time of payment or at the time of each payment shall deliver to the State Comptroller, in a form satisfactory to the State Comptroller, a receipt for payment of the principal or interest satisfied by the payment. The State Comptroller shall report each payment made to the governing body of the defaulting institution under the provisions of this section.

C. In addition, for any institution which defaulted on its bonds pursuant to this section, the Governor shall direct the State Comptroller to charge against the appropriations available to such institution all future payments of principal of and interest on the institution's bonds when due and payable and to make such payments to the owners of the bonds, or the paying agent for the bonds, on behalf of the institution so as to ensure that no future default will occur on such bonds. The charge and payment shall be made upon receipt of such documentation as in the opinion of the State Comptroller provides satisfactory evidence of the claim. The owners of the bonds, or the paying agent for the bonds, at the time of each payment shall deliver to the State Comptroller, in a form satisfactory to the State Comptroller, a receipt for payment of the principal or interest satisfied by the payment.

D. Nothing in this section shall be construed to create any obligation on the part of the State Comptroller or the Commonwealth to make any payment on behalf of the defaulting institution other than from funds appropriated to the defaulting institution.

1996, cc. 672, 689.



§ 23-30.30. Investment of funds

Any moneys or funds held by the Authority or by the trustee under any trust indenture under the provisions of this chapter may be invested and reinvested in securities that are legal investments under the laws of the Commonwealth for moneys or funds held by fiduciaries.

1966, c. 685.



§ 23-30.31. Powers of Authority

In order to enable the Authority to carry out the purposes for which it is established, the Authority is vested with the powers of a public body corporate, including the power to sue and be sued, to make contracts, and to adopt and use a common seal and to alter the same, and is authorized and empowered:

1. To have perpetual succession as a public body corporate, and to adopt bylaws and regulations for the conduct of its affairs;

2. To maintain an office at such place or places as it may designate;

3. To collect, or to authorize the trustee under any trust indenture securing any bonds of the Authority to collect, as the same shall become due, (i) the principal of and the interest on all obligations transferred to the Authority by the General Assembly and (ii) other assets or moneys transferred to the Authority by the General Assembly or educational institutions, including lease payments and other sources of revenue;

4. To conduct a program of purchasing equipment for lease or sale to educational institutions as authorized by this chapter;

5. To collect, or to authorize the trustee under any trust indenture securing any bonds of the Authority to collect, as the same shall become due, payments due under leases or agreements of sale of equipment or leases or other obligations of real property by the Authority to educational institutions, and the principal of and the interest on all educational institution bonds purchased by the Authority;

6. To repossess and sell, or to authorize the trustee under any trust indenture securing any bonds of the Authority to repossess and sell, any equipment upon any default under the lease or agreement for the sale of such equipment;

7. To repossess and re-lease, or to authorize the trustee under any trust indenture securing any bonds of the Authority to repossess and re-lease, any project upon any default under the lease of such project;

8. To assist educational institutions in applying for grants from, or entering into other agreements with, the federal or state government or foundations or others designed to provide guarantees of or funds for payments under leases or contracts of sale or other benefits and to enter into similar agreements with such entities itself;

9. To select in such manner as it deems fit, and to appoint and employ financial experts, corporate depositories, trustees, paying agents, attorneys, accountants, consulting engineers, construction experts and for such other services as may be necessary in the judgment of the Authority, and to pay their compensation and reasonable expenses either from moneys received by the Authority under the provisions of this chapter, or from appropriations made by the General Assembly for such purposes;

10. To issue bonds of the Authority as authorized by this chapter, and to refund any of such bonds;

11. To receive and accept any grants, aid or contributions from any source of either money, property, labor or other things of value, or to reject the same in the judgment of the Authority; and

12. To do any and all other acts and things necessary, appropriate, incidental or convenient to carrying out the powers expressly granted in this chapter.

1964, c. 607; 1966, c. 685; 1986, c. 597; 1996, cc. 672, 689.



§ 23-30.32. Enforcement of rights and duties by bondholder or trustee under trust indenture

Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee under any trust indenture, except to the extent the rights herein given may be restricted by such trust indenture or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the Commonwealth of Virginia or granted hereunder or under such trust indenture or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this chapter or by such trust indenture or resolution to be performed by the Authority or by any officer thereof.

1964, c. 607; 1966, c. 685.



§ 23-30.33. Exemption of bonds from taxation

The bonds issued by the Authority under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the Commonwealth and by any municipality, county, or any other political subdivision thereof.

1964, c. 607; 1966, c. 685.



§ 23-30.34. Bonds made lawful investments

All bonds issued by the Authority under the provisions of this chapter are hereby made securities in which all public officers and bodies of the Commonwealth, and all counties, cities and towns, and municipal subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, commercial banks and trust companies, beneficial and benevolent associations, administrators, guardians, executors, trustees and other fiduciaries in the Commonwealth may properly and legally invest funds under their control. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations is now or may hereafter [after June 27, 1966] be authorized by law.

1964, c. 607; 1966, c. 685.



§ 23-30.35. Action by Authority may be authorized by resolution

Any action taken by the Authority under the provisions of this chapter may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted.

1964, c. 607; 1966, c. 685.



§ 23-30.36. Annual report; examination of records, books and accounts

The Authority shall submit an annual report to the Governor and General Assembly on or before November 1 of each year. Such report shall contain, at a minimum, the annual financial statements of the Authority for the year ending the preceding June 30. The records, books and accounts of the Authority shall be subject to examination and inspection by duly authorized representatives of the General Assembly and any bondholder or bondholders at any reasonable time, provided the business of the Authority is not unduly interrupted or interfered with thereby.

1964, c. 607; 1966, c. 685; 1984, c. 734; 1985, c. 146; 2004, c. 650.



§ 23-30.36:1. Annual audit

The Auditor of Public Accounts, or his legally authorized representatives, shall annually audit the accounts of the Authority, and the cost of such audit services as shall be required shall be borne by the Authority.

1987, c. 74.



§ 23-30.37. Chapter liberally construed; powers of Authority not subject to supervision by municipalities, etc

This chapter, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purpose thereof.

Except as otherwise expressly provided in this chapter, none of the powers granted to the Authority under the provisions of this chapter shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any commission, board, bureau, official or agency thereof or of the Commonwealth.

1964, c. 607; 1966, c. 685; 2015, c. 709.



§ 23-30.38. Jurisdiction of suits against Authority; service of process

The Circuit Court of the City of Richmond shall have exclusive jurisdiction of any suit brought in Virginia against the Authority, and process in such suit shall be served either on the State Comptroller or the chairman of the Authority.

1964, c. 607; 1966, c. 685.



§ 23-30.39. Declaration of policy

It is hereby declared that for the benefit of the people of the Commonwealth, the increase of their commerce, welfare and prosperity and the improvement of their health and living conditions it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities; that it is essential that institutions for higher education within the Commonwealth be provided with appropriate additional means to assist such youth in achieving the required levels of learning and development of their intellectual and mental capacities; and that it is the purpose of this chapter to provide a measure of assistance and an alternative method to enable institutions for higher education in the Commonwealth to provide the facilities and structures which are sorely needed to accomplish the purposes of this chapter, all to the public benefit and good, to the extent and manner provided herein.

1972, c. 686.



§ 23-30.40. Title of chapter

This chapter may be cited as the "Educational Facilities Authority Act."

1972, c. 686.



§ 23-30.41. Definitions

In this chapter, the following words and terms shall, unless the context otherwise requires, have the following meanings:

(a) "Authority," the Virginia College Building Authority created by § 23-30.25.

(b) "Project," in the case of a participating institution for higher education, a structure or structures suitable for use as a dormitory or other multi-unit housing facility for students, faculty, officers or employees, a dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, maintenance, storage or utility facility and other structures or facilities related to any of the foregoing or required or useful for the instruction of students or the conducting of research or the operation of an institution for higher education, including parking and other facilities or structures essential or convenient for the orderly conduct of such institution for higher education, and shall also include landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended but shall not include such items as books, fuel, supplies or other items the costs of which are customarily deemed to result in a current operating charge, and shall not include any facility used or to be used for sectarian instruction or as a place of religious worship nor any facility which is used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination.

(c) "Costs," as applied to a project or any portion thereof financed under the provisions of this chapter embraces all or any part of the cost of construction, acquisition, alteration, enlargement, reconstruction and remodeling of a project including all lands, structures, real or personal property, rights, rights-of-way, air rights, franchises, easements and interests acquired or used for or in connection with a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to, during and for a period after completion of such construction and acquisition, provisions for reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations and improvements, the cost of architectural, engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project and such other expenses as may be necessary or incident to the construction and acquisition of the project, the financing of such construction and acquisition and the placing of the project in operation.

(d) "Bonds" or "revenue bonds," revenue bonds of the Authority issued under the provisions of this chapter, including revenue refunding bonds, notes and other obligations, notwithstanding that the same may be secured by mortgage or by the full faith and credit or by any other lawfully pledged security of either one or more participating institutions for higher education.

(e) "Institution for higher education," a nonprofit educational institution within the Commonwealth whose primary purpose is to provide collegiate or graduate education and not to provide religious training or theological education.

(f) "Participating institution for higher education," an institution for higher education which, pursuant to the provisions of this chapter, undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage or of advances as provided in this chapter.

1972, c. 686; 1973, c. 205.



§ 23-30.42. Powers and duties of Authority

The Authority shall assist institutions for higher education in the acquisition, construction, and financing, and the refinancing of projects begun after July 1, 1972, and for this purpose the Authority is authorized and empowered. In addition to such other powers as are granted to the Authority by law, it is further empowered:

(a) To determine the location and character of any project to be financed under the provisions of this chapter, and to construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease, as lessee or lessor, and regulate the same, to enter into contracts for any or all of such purposes, to enter into contracts for the management and operation of a project, and to designate a participating institution for higher education as its agent to determine the location and character of a project undertaken by such participating institution for higher education under the provisions of this chapter and, as the agent of the Authority, to construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease, as lessee or lessor, and regulate the same, and, as the agent of the Authority, to enter into contracts for any or all of such purposes, including contracts for the management and operation of such project;

(b) To issue bonds, bond anticipation notes and other obligations of the Authority for any of its corporate purposes, and to fund or refund the same all as provided in this chapter;

(c) Generally, to fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project or any portion thereof and to contract with any person, partnership, association or corporation or other body public or private in respect thereof and to designate a participating institution for higher education or a participating hospital as its agent to fix, revise, charge and collect such rates, rents, fees and charges and to make such contracts;

(d) To establish rules and regulations for the use of a project or any portion thereof and to designate a participating institution for higher education as its agent to establish rules and regulations for the use of a project in which such participating institution for higher education is participating;

(e) To employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers and such other employees and agents as may be necessary in its judgment, and to fix their compensation;

(f) To receive and accept from any public agency loans or grants for or in aid of the construction of a project or any portion thereof, and to receive and accept loans, grants, aid or contributions from any source of either money, property, labor or other things of value to be held, used and applied only for the purposes for which such loans, grants, aid and contributions are made;

(g) To mortgage any project and the site thereof for the benefit of the holders of revenue bonds issued to finance such project;

(h) To make loans to any participating institution for higher education for the cost of a project in accordance with an agreement between the Authority and one or more participating institutions for higher education; provided that no such loan shall exceed the total cost of the project as determined by such participating institution or institutions for higher education and approved by the Authority;

(i) To make loans to participating institutions for higher education to refund outstanding obligations, mortgages or advances issued, made or given by such participating institutions for higher education for the cost of a project;

(j) To charge to and equitably apportion among participating institutions for higher education its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this chapter;

(k) To do all things necessary or convenient to carry out the purposes of this chapter.

In carrying out the purposes of this chapter, the Authority may undertake a joint project for two or more participating institutions for higher education and, thereupon, all other provisions of this chapter shall apply to and for the benefit of the Authority and the participants in such joint project or projects.

1972, c. 686.



§ 23-30.43. Expenses of administering chapter

All expenses incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the authority of this chapter and no liability or obligation shall be incurred by the Authority hereunder beyond the extent to which moneys shall have been provided under the provisions of this chapter.

1972, c. 686.



§ 23-30.44. Acquisition of property

The Authority is authorized and empowered, directly or by and through a participating institution for higher education, as its agent, to acquire by purchase solely from funds provided under the authority of this chapter, or by gifts or devise, such lands, structures, property, real or personal, rights, rights-of-way, air rights, franchises, easements and other interests in lands, including lands lying under water and riparian rights, which are located within the Commonwealth as it may deem necessary or convenient for the acquisition, construction or operation of a project, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner thereof, and to take title thereto in the name of the Authority or in the name of one or more participating institutions for higher education as its agent.

1972, c. 686.



§ 23-30.45. Execution of deeds and conveyances

When the principal of and interest on revenue bonds of the Authority issued to finance the cost of a particular project or projects for one or more participating institutions for higher education, including any revenue refunding bonds issued to refund and refinance such revenue bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the resolution or trust agreement authorizing and securing the same have been satisfied and the lien of such resolution or trust agreement has been released in accordance with the provisions thereof, the Authority shall promptly do such things and execute such deeds and conveyances as are necessary and required to convey title to such project or projects to such participating institution or institutions for higher education, free and clear of all liens and encumbrances, all to the extent that title to such project or projects is not, at the time, vested in such participating institution or institutions for higher education.

1972, c. 686.



§ 23-30.46. Issuance of negotiable notes

The Authority may from time to time issue negotiable notes for any corporate purpose and may from time to time renew any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The Authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the Authority or any issue thereof may contain any provisions which the Authority is authorized to include in any resolution or resolutions authorizing revenue bonds of the Authority or any issue thereof, and the Authority may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. All such notes shall be payable solely from the revenues of the Authority, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

1972, c. 686.



§ 23-30.47. Issuance of revenue bonds

(a) The Authority may from time to time issue revenue bonds for any corporate purpose and all such revenue bonds, notes, bond anticipation notes or other obligations of the Authority issued pursuant to this chapter shall be and are hereby declared to be negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other law or laws. In anticipation of the sale of such revenue bonds, the Authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the Authority available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the Authority in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the Authority may contain.

(b) The revenue bonds and notes of every issue shall be payable solely out of revenues to the Authority, subject only to any agreements with the holders of particular revenue bonds or notes pledging any particular revenues and subject to any agreements with any participating institution for higher education. Notwithstanding that revenue bonds and notes may be payable from a special fund, they shall be and be deemed to be, for all purposes, negotiable instruments, subject only to the provisions of the revenue bonds and notes for registration.

(c) The revenue bonds may be issued as serial bonds or as term bonds, or the Authority, in its discretion, may issue bonds of both types. The revenue bonds shall be authorized by resolution of the members of the Authority and shall bear such date or dates, mature at such time or times, not exceeding fifty years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the Authority shall determine. Pending preparation of the definitive bonds, the Authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(d) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to:

(1) Pledging all or any part of the revenues of a project or projects, any revenue producing contract or contracts made by the Authority with any individual, partnership, corporation or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the establishment and setting aside of reserves or sinking funds, and the regulation and disposition thereof; (4) limitations on the right of the Authority or its agent to restrict and regulate the use of the project; (5) limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds; (6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the Authority; (9) defining the acts or omissions to act which shall constitute a default in the duties of the Authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default; (10) the duties, obligations and liabilities of any trustee or paying agent; and (11) the mortgaging of a project and the site thereof for the purpose of securing the bondholders.

(e) Neither the members of the Authority nor any person executing the revenue bonds or notes shall be liable personally on the revenue bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) The Authority shall have power out of any funds available therefor to purchase its bonds or notes. The Authority may hold, pledge, cancel or resell such bonds or notes subject to and in accordance with agreements with bondholders.

1972, c. 686.



§ 23-30.48. Security for revenue bonds

In the discretion of the Authority any revenue bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the Authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within the Commonwealth. Such trust agreement or the resolution providing for the issuance of such revenue bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or any portion thereof. Such trust agreement or resolution providing for the issuance of such revenue bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the Authority authorizing revenue bonds thereof. Any bank or trust company incorporated under the laws of the Commonwealth which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the Authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of a project.

1972, c. 686.



§ 23-30.49. Revenue bonds not obligations of Commonwealth or political subdivision

Revenue bonds issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the Commonwealth or of any political subdivision thereof or a pledge of the faith and credit of the Commonwealth or of any such political subdivision, but shall be payable solely from the funds herein provided therefor from revenues. All such revenue bonds shall contain on the face thereof a statement to the effect that neither the Commonwealth of Virginia nor the Authority shall be obligated to pay the same or the interest thereon except from revenues of the project or projects or the portion thereof for which they are issued and that neither the faith and credit nor the taxing power of the Commonwealth of Virginia or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds. The issuance of revenue bonds under the provisions of this chapter shall not directly or indirectly or contingently obligate the Commonwealth or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

1972, c. 686.



§ 23-30.50. Rates, rents, fees and charges; sinking fund

The Authority may fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues, if any, (1) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) to pay the principal of and the interest on outstanding revenue bonds of the Authority issued in respect of such project as the same shall become due and payable and (3) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such revenue bonds of the Authority. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this Commonwealth other than the Authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any revenue bonds of the Authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such revenue bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the Authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund shall be a fund for all such revenue bonds issued to finance a project or projects at one or more participating institutions for higher education, without distinction or priority of one over another; provided the Authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project at an institution for higher education and for the revenue bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of revenue bonds having a subordinate lien in respect of the security herein authorized to other revenue bonds of the Authority and, in such case, the Authority may create separate or other similar funds in respect of such subordinate lien bonds.

1972, c. 686.



§ 23-30.51. Moneys received deemed trust funds

All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

1972, c. 686.



§ 23-30.52. Remedies of bondholders, etc

Any holder of revenue bonds, notes, bond anticipation notes, other notes or other obligations of the Authority, issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds or other obligations, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the Commonwealth or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the Authority or any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

1972, c. 686.



§ 23-30.53. Exemption from taxation

The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of this Commonwealth, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project by the Authority or its agent will constitute the performance of an essential public function, neither the Authority nor its agent shall be required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by the Authority or its agent under the provisions of this chapter or upon the income therefrom, and any bonds issued under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the Commonwealth and by the municipalities and other political subdivisions in the Commonwealth.

1972, c. 686.



§ 23-30.54. Issuance of refunding bonds

(a) The Authority is hereby authorized to provide for the issuance of revenue bonds of the Authority for the purpose of refunding any revenue bonds of the Authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of such revenue bonds, and, if deemed advisable by the Authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

(b) The proceeds of any such revenue bonds issued for the purpose of refunding outstanding revenue bonds may, in the discretion of the Authority, be applied to the purchase or retirement at maturity or redemption of such outstanding revenue bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the Authority.

(c) Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of the United States of America, or in certificates of deposit or time deposits secured by direct obligations of the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding revenue bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the Authority for use by it in any lawful manner.

(d) The portion of the proceeds of any such revenue bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project may be invested and reinvested in direct obligations of the United States of America, or in certificates of deposit or time deposits secured by direct obligations of the United States of America, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost. The interest, income and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the Authority in any lawful manner.

(e) All such revenue bonds shall be subject to the provisions of this chapter in the same manner and to the same extent as other revenue bonds issued pursuant to this chapter.

1972, c. 686.



§ 23-30.55. Bonds to be legal investments

Bonds issued by [the] Authority under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the Commonwealth and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any Commonwealth or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations of the Commonwealth is now or may hereafter be authorized by law.

1972, c. 686.



§ 23-30.56. Chapter supplemental; application of other laws; Authority not subject to supervision, etc., by other agencies

The foregoing sections of this chapter shall be deemed to provide a complete, additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws; provided the issuance of revenue bonds and revenue refunding bonds under the provisions of this chapter need not comply with the requirements of any other law applicable to the issuance of bonds. Except as otherwise expressly provided in this chapter, none of the powers granted to the Authority under the provisions of this chapter shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any department, division, commission, board, body, bureau, official or agency thereof or of the Commonwealth.

1972, c. 686.



§ 23-30.57. Chapter liberally construed

This chapter, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purposes hereof.

1972, c. 686.



§ 23-30.58. Chapter controls inconsistent laws

To the extent that the provisions of this chapter are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of this chapter shall be deemed controlling.

1972, c. 686; 1973, c. 205; 2015, c. 709.



§ 23-31. Unfunded scholarships

A. The corporate authorities of the University of Virginia, the University of Virginia's College at Wise, Virginia Military Institute, Virginia Polytechnic Institute and State University, The College of William and Mary, Christopher Newport University, George Mason University, Longwood University, the University of Mary Washington, James Madison University, Virginia Commonwealth University, Radford University, Old Dominion University, the Virginia Community College System, Virginia State University, Norfolk State University, and Richard Bland College may establish scholarships, hereafter to be designated as unfunded scholarships, in their respective institutions under such regulations and conditions as they may prescribe, but subject to the following limitations and restrictions:

1. All such scholarships shall be applied exclusively to the remission, in whole or in part, of tuition and required fees.

2. The respective corporate authorities shall determine the number of such scholarships annually awarded to undergraduate Virginia and non-Virginia students.

The total value of all such scholarships annually awarded by an institution to undergraduate Virginia students shall not exceed in any year the amount arrived at by multiplying the applicable figure for undergraduate tuition and required fees by 20 percent of the enrollment of Virginia students in undergraduate studies in the institution during the preceding academic year. The total value of all such scholarships annually awarded by an institution to non-Virginia undergraduate students shall not exceed in any year the amount of the applicable, per capita out-of-state differential paid by non-Virginia undergraduate students for tuition and required fees multiplied by 20 percent of the enrollment of non-Virginia students in undergraduate studies in the institution during the preceding academic year.

All such scholarships awarded to undergraduate students shall be awarded only to undergraduate students in the first four years of undergraduate work and shall be awarded and renewed on a selective basis to students of character and ability who are in need of financial assistance. For purposes of determining need under this section, a nationally recognized needs-analysis system approved by the State Council of Higher Education shall be used.

3. The respective corporate authorities shall determine the number of such scholarships annually awarded to graduate students or teachers serving as clinical faculty pursuant to § 22.1-290.1. The total value of all such scholarships annually awarded to such graduate students and clinical faculty shall not exceed in any year the amount arrived at by multiplying the applicable figure for graduate tuition and required fees by the number of graduate students who are employed as teaching assistants, graduate assistants, or research assistants with significant academic or academic support responsibilities and who are paid a stipend of at least $2,000 in the particular academic year and such clinical faculty. All graduate scholarships shall be awarded and renewed on a selective basis to such graduate students and clinical faculty of character and ability.

4. A scholarship awarded under this program shall entitle the holder to the following award, as appropriate:

a. A Virginia undergraduate student may receive an annual remission of an amount not to exceed the cost of tuition and fees required to be paid by the student;

b. A non-Virginia undergraduate student may receive an annual remission not to exceed the amount of the out-of-state differential required to be paid by the student for tuition and fees;

c. A qualified graduate student may receive an annual remission of an amount not to exceed the cost of tuition and fees required to be paid by the student;

d. A clinical faculty member may receive an award as determined by the governing body of the institution.

5. Notwithstanding the limitations on the awards of unfunded scholarships to undergraduate students pursuant to subdivision A 4 of this section, an institution may award additional unfunded scholarships to visiting foreign exchange students; however, the number of such awards in any fiscal year shall not exceed one quarter of one percent of the total institutional headcount enrollment.

B. No institution named herein shall remit any tuition or required fees or any special fees or charges to any student at such institution except as authorized in this section. Each institution named herein shall make a report to the State Council of Higher Education, upon request, showing the number and value of scholarships awarded under this section according to each student classification.

C. Nothing in this section shall be construed to prevent or limit in any way the admission of certain students, known as state cadets, at the Virginia Military Institute or to affect the remission of tuition or required fees or other charges to such state cadets as permitted under existing law.

D. Nothing in this section shall be construed to affect or limit in any way the control of the governing bodies of the respective institutions over any other scholarships; or over any gifts or donations made to such institutions for scholarships or other special purposes; or over any funds provided by the federal government or otherwise for the purpose of career and technical education or vocational rehabilitation in this Commonwealth; or over any funds derived from endowment or appropriations from the federal government for instruction in agriculture and mechanic arts in land grant colleges.

E. Nothing in this section shall be construed to prevent the governing bodies of the respective institutions from fixing a reasonably lower tuition charge for Virginia students than for non-Virginia students.

F. Nothing in this section or any other provision of law shall prohibit the awarding of 10 full tuition unfunded scholarships each year by Old Dominion University under the terms and conditions provided for in a deed conveying certain property in Norfolk known as the Old Larchmont School made July 5, 1930, between the City of Norfolk and The College of William and Mary.

G. Nothing in this section shall be construed to limit other financial aid programs provided pursuant to state law.

Code 1919, § 993; 1936, p. 447; 1952, c. 139; 1964, c. 440; 1966, c. 621; 1974, c. 317; 1975, c. 397; 1976, c. 189; 1977, cc. 296, 319; 1979, cc. 136, 145, 730; 1990, c. 447; 1992, c. 103; 1996, c. 103; 1999, cc. 424, 437; 2001, c. 483; 2002, cc. 158, 257; 2004, cc. 58, 176, 195, 739; 2014, c. 594.



§ 23-31.1. State cadets

From funds appropriated by the Commonwealth to Mary Baldwin College for the Virginia Women's Institute for Leadership and to Virginia Polytechnic Institute and State University, their respective boards of visitors may, in their discretion, provide for financial assistance awards to students designated as state cadets, on terms and conditions comparable to the provisions of §§ 23-105 through 23-107.

1996, c. 203.



§ 23-32. Investment of funds donated for scholarships

Whenever any person shall deposit in the state treasury, or bequeath money to be so deposited, or devise or bequeath property to be sold and the proceeds to be so deposited, for the benefit of any of the educational institutions in the Commonwealth, to such an amount that the interest thereof will be sufficient to educate and maintain thereat one or more cadets or students, the fund shall be invested in securities that are legal investments under the laws of the Commonwealth for public funds in the name and for the benefit of the institution.

Code 1919, § 994; 1936, p. 536; 1956, c. 184.



§ 23-33. Donations irrevocable; right of nomination by donor

Such donation shall be irrevocable, but the donor, or his heirs, or their guardian, if they be under twenty-one years of age, shall have the right to nominate and place in such institution one or more cadets or students, according to the regulations aforesaid.

Code 1919, § 995.



§ 23-34. Selection when donor fails to nominate

If such donor, or his heirs, or such guardian, shall fail for one year to nominate as aforesaid, the board of visitors, trustees, or corporate authorities may appropriate the income of such fund to the education and maintenance of indigent cadets or students, to be selected by them from the Commonwealth at large.

Code 1919, § 996.



§ 23-35. Alumni scholarships

The society of alumni of any institution aforesaid may provide for and maintain a scholarship therein, by annual contributions, under such regulations as may be prescribed as aforesaid.

Code 1919, § 997.



§ 23-35.1. Repealed

Repealed by Acts 1994, c. 867.



§ 23-35.9. Nursing scholarships; Advisory Committee

Annual nursing scholarships are hereby established for part-time and full-time students enrolled in undergraduate and graduate nursing programs. For the purposes of §§ 23-35.9 through 23-35.13, undergraduate nursing programs are defined as programs leading to an associate degree, diploma, or baccalaureate degree in nursing; graduate nursing programs are herein defined as those programs offering masters and doctoral degrees in nursing or related to nursing activities. Undergraduate nursing scholarships shall not exceed $2,000 annually. Graduate nursing scholarships shall not exceed $4,000 annually. These awards shall be made by the Advisory Committee to the State Board of Health and the recipients shall be required to attend a school of professional nursing in this Commonwealth if such schools are available and the student can receive admission thereto. This section shall not be construed to prohibit such scholarship from being available to any first-year college student at the beginning of the first college year who presents to the Advisory Committee a notice of intention to pursue an undergraduate nursing program as defined for the purposes of this section.

The Advisory Committee shall be appointed by the State Board of Health. The Committee shall consist of eight members: four of whom shall be deans or directors of schools of nursing or their designees; two of whom shall be past recipients of nursing scholarships awarded pursuant to this title; and, two of whom shall have experience in the administration of student financial aid programs. Appointments shall be for two-year terms. No member of the Committee shall be eligible to serve more than two successive terms in addition to the portion of any unexpired term for which such member was appointed. Following initial appointments, the State Board of Health shall schedule appointments to the Advisory Committee in such a manner that at least two persons who have not served during the previous two years are appointed to the Committee.

1950, p. 1291; 1956, c. 644; 1962, c. 81; 1966, c. 162; 1968, c. 441; 1970, c. 653; 1973, c. 401; 1974, c. 654; 1989, c. 330; 2002, c. 290.



§ 23-35.10. Nursing scholarships; recipients to be bona fide residents; basis of awards

Each applicant for such scholarship must be a bona fide resident of the Commonwealth pursuant to § 23-7.4 when such scholarship is awarded. Awards shall be made upon such basis, competitive or otherwise, as determined by the Advisory Committee, with due regard for scholastic attainments, character, need, and adaptability of the applicant for the service contemplated in such award. No award shall be made if the applicant fails to possess the requisite qualifications. With due consideration of the number of applications and the qualifications of all such applicants, the Advisory Committee will, so far as practical, award an equal number of scholarships among the various congressional districts within the Commonwealth.

1950, p. 1291; 1974, c. 654; 1989, c. 330 .



§ 23-35.11. Nursing scholarships; contract to be signed before award

Before any such scholarship is awarded, the applicant must sign a written contract, under the terms of which the applicant agrees to pursue a nursing program until completion and thereupon to promptly begin and thereafter engage continuously in nursing work in the Commonwealth in a region with a critical shortage of nurses for one month for each $100 of scholarship awarded pursuant to § 23-35.9. The requirement for continuous engagement in nursing work may be waived by the Committee if the scholarship recipient requests leave to pursue an undergraduate or graduate degree in nursing or related to nursing activities. The contract shall contain such other provisions as are necessary, in the opinion of the State Board of Health, to accomplish the purposes of the scholarship.

1950, p. 1291; 1973, c. 401; 1974, c. 654; 1989, c. 330 .



§ 23-35.12. Nursing scholarships; scholarship may be from year to year

Each said scholarship shall be awarded for a single year, but the same student may, after making satisfactory progress toward the completion of his training in the school, receive such award for any succeeding year or years; however, no student shall receive any such scholarship for more than a total of five years.

1950, p. 1291; 1973, c. 401; 1974, c. 654; 1989, c. 330 .



§ 23-35.13. Nursing scholarships; how payments made

The funds making up each scholarship shall be paid to the recipient. No recipient shall receive for any such scholarship less than $150.

1950, p. 1292; 1973, c. 401; 1974, c. 654; 1989, c. 330 .



§ 23-36. Repealed

Repealed by Acts 1950, p. 1292.



§ 23-36.2. Nursing scholarships at the Medical College of Virginia and the University of Virginia

The governing board of the Medical College of Virginia may establish thirteen annual nursing scholarships which thirteen scholarships hereby authorized shall be of the annual value of $150 each, and the governing board of the University of Virginia may establish fifteen annual nursing scholarships, which fifteen scholarships hereby authorized shall be of the annual value of $100 each, and shall be awarded and paid subject to the conditions and restrictions set out in the following subsections:

(1) Each applicant for any such scholarship must be a bona fide resident of the Commonwealth of Virginia when such scholarship is awarded. The awards shall be made upon such basis, competitive or otherwise, as may be determined by the president or other proper officer of the school with due regard to the scholastic attainments, character, and adaptability of the applicant for the service contemplated in such award; provided, that no award shall be made if the applicant fails to possess the requisite qualifications.

(2) Before any such scholarship is awarded the applicant shall sign written contract under the terms of which he agrees to pursue the nursing course of the school awarding the scholarship until completion and thereupon to promptly begin and thereafter engage continuously in nursing work in the Commonwealth of Virginia, for a period of years equal in number to the years that he has been or shall be a beneficiary of any such scholarship or scholarships. The contract shall provide that if the applicant shall fail to comply with the provisions thereof or any of them he shall repay to the school all amounts received by him as a beneficiary of such awards, such repayment to be upon such terms and conditions as may be determined by the school. Such contract shall contain such other provisions as may be necessary, in the opinion of the president or other proper officer of the school, to accomplish the purposes of the scholarships.

(3) As further evidence of the promise of such recipient to make such repayment, as to each scholarship awarded him in the event he shall fail or refuse to fulfill the conditions and requirements herein specified as to such scholarships, he shall, when such scholarship is awarded, be required to execute and deliver to the school awarding the scholarship a note in a principal sum equal to the amount of such scholarship with interest at not less than two nor more than four per centum, which note shall be accepted by the school upon the condition that such note, and any other similar notes so given, shall be cancelled by the school upon the basis of one note for each year in which he shall continuously engage in nursing work in the Commonwealth of Virginia; provided, however, that no recipient of any such scholarship shall be permitted to plead the statute of limitations or interpose a plea of infancy in the event of an action being brought against him on any such note.

(4) All money repaid by any such recipient shall be placed in a special fund which shall be used for nursing scholarships in accordance with the provisions of this section.

(5) Each such scholarship shall be awarded for a single year, but the same student shall, after making satisfactory progress towards completion of his training in the school, receive such award for any succeeding year or years, provided no student shall receive any such scholarship for more than a total of three years.

(6) The funds making up each such scholarship shall be paid to the recipient thereof, or applied to the payment of his expenses, at such medical school, in such amounts and at such times during such school year as may be determined by the president or other proper officer of the school; provided, however, that no recipient shall receive for any such scholarship less than $100.

1952, c. 651; 1960, c. 378; 1973, c. 401.



§ 23-37. Repealed

Repealed by Acts 1979, c. 730.



§ 23-37.1. Scholarships for dental hygienists; established

There are established twelve annual scholarships of $500 each. These awards shall be made by the State Board of Health and the recipients shall be allowed to attend any accredited school of dental hygiene in this Commonwealth.

1968, c. 790; 1972, c. 198.



§ 23-37.2. Scholarships for dental hygienists; qualifications of applicants; how awarded

Each applicant for such scholarship must be a bona fide resident of the Commonwealth of Virginia when such scholarship is awarded. Awards shall be made upon such basis, competitive or otherwise, as determined by the State Board of Health, with due regard for scholastic attainments, character and adaptability of the applicant for the service contemplated in such award; provided no award shall be made if the applicant fails to possess the requisite qualifications.

1968, c. 790.



§ 23-37.3. Scholarships for dental hygienists; contracts to be signed by applicants

Before any such scholarship is awarded, the applicant must sign a written contract, under the terms of which the applicant agrees to pursue the dental hygiene course of the school awarding the scholarship until completion, and thereupon to promptly begin and thereafter engage continuously in dental hygiene work in the Commonwealth of Virginia for a period of years equal in number to the years the applicant has been a beneficiary of such scholarship or scholarships. The contract shall contain such other provisions as are necessary, in the opinion of the State Board of Health, to accomplish the purposes of the scholarship.

1968, c. 790; 1972, c. 198.



§ 23-37.4. Scholarships for dental hygienists; duration

Each said scholarship shall be awarded for a single year, but the same student shall, after making satisfactory progress toward the completion of the student's training in the school, receive such award for any succeeding year or years, providing no student shall receive any such scholarship for more than a total of three years.

1968, c. 790; 1972, c. 198.



§ 23-37.5. Scholarships for dental hygienists; how payments made

The funds making up such scholarship shall be paid to the recipient thereof or applied toward the payment of the student's expenses at the school in such a manner and at such a time during the school year as determined by the director or other proper officer of the school of dental hygiene attended, provided no recipient shall receive for any such scholarship less than $500.

1968, c. 790; 1972, c. 198.



§ 23-38. Service in armed forces discharges obligation to render services to Commonwealth in consideration of scholarship

Service by any person in any of the armed forces of the United States as an officer, private or nurse, or in any other capacity, regardless of length of service, in time of war or other declared national emergency, is a complete and final discharge of any obligation of such person to serve the Commonwealth as a teacher in the public schools, or in any other capacity, including any such obligation which has been reduced or computed into terms of a monetary obligation in lieu of such service, arising by virtue of any statute or of any contract entered into between such person and any state-owned or state-supported institution of higher learning, in consideration of any state scholarship awarded to or received by such person as a student in such institution; provided, that such service is terminated by an honorable or medical discharge; provided, further, that such person shall have entered such service with the armed forces within four years after leaving such state-owned or state-operated institution.

1942, p. 504; Michie Code 1942, § 997c.



§ 23-38.1. Repealed

Repealed by Acts 1964, Ex. Sess., c. 8.



§ 23-38.2. Virginia Behavioral Health and Developmental Services Scholarship Fund

(a) There is hereby established a fund, to be known as the Virginia Behavioral Health and Developmental Services Scholarship Fund, which shall consist of funds appropriated to it from time to time by the General Assembly and which shall be administered by the Department of Behavioral Health and Developmental Services, for the purpose of providing scholarships for study in various professions and skills that deal with the treatment, training and care of individuals with mental illness and intellectual disability.

(b) The State Board of Behavioral Health and Developmental Services shall adopt the necessary rules and regulations, not inconsistent with other laws, for the implementation of this section. Such rules and regulations shall provide:

(1) That scholarships be awarded for a period no longer than one year, but that certain scholarships may be reawarded not more than two times;

(2) That persons who receive such scholarships agree to serve in state employment upon completion of training for a period at least as long as the length of training provided by the scholarship, and that if they do not fulfill this agreement they shall repay to the Commonwealth the amount of the scholarship with interest;

(3) That priorities be given for training in professions and skills where shortages exist and are anticipated in state hospitals and training centers; and

(4) That priorities be given to citizens of the Commonwealth.

(c) The Commissioner of Behavioral Health and Developmental Services is hereby authorized to receive gifts, donations, bequests, and federal grants to the Virginia Behavioral Health and Developmental Services Scholarship Fund.

1970, c. 384; 1987, c. 413; 2009, cc. 813, 840; 2012, cc. 476, 507.



§ 23-38.3. Soil scientist scholarships; governing body of Virginia Polytechnic Institute and State University authorized to establish

The governing board of Virginia Polytechnic Institute and State University is authorized to establish twenty annual soil scientist scholarships to be awarded from the Commonwealth at large, each of the value of the University fee of Virginia Polytechnic Institute and State University. The awarding and payment of such scholarships shall be subject to the conditions and restrictions hereinafter set out in §§ 23-38.4 to 23-38.10.

1970, c. 620.



§ 23-38.4. Soil scientist scholarships; recipients to be bona fide residents; basis of awards

Each applicant for a scholarship must be a bona fide resident of the Commonwealth of Virginia before such scholarship may be awarded to him. The award shall be made upon such basis, competitive or otherwise, as is determined by the president or other proper officer of the institution of higher education which the applicant plans to attend, hereinafter referred to as "school," with due regard to scholastic attainments, character, and adaptability of the applicant to the service contemplated under such award; provided, that no award shall be made unless the applicant possesses the requisite qualifications.

1970, c. 620.



§ 23-38.5. Soil scientist scholarships; contract to be signed before award

Before any such scholarship is awarded, the applicant shall sign a written contract, under the terms of which the applicant agrees to pursue the agronomy course at the school at which the scholarship is awarded, until his graduation, and that upon graduating he will promptly begin and thereafter engage continuously as a soil scientist as an employee of the Commonwealth of Virginia for a period of years equal in number to the years which he has been a beneficiary of such scholarship; provided, no suitable vacancy exists as an employee of the Commonwealth of Virginia then the obligation of such contract may be discharged by being engaged continuously in Virginia as a soil scientist as an employee of a local, Virginia or federal government agency for a period of years, equal in number to the years which he has been a beneficiary of such scholarship. The contract shall contain such other provisions as are necessary in the opinion of Virginia Polytechnic Institute and State University to accomplish the purposes of the scholarship. In the event the holder of any soil scientist scholarship awarded dies while receiving instruction under such a scholarship, any balance unpaid and agreed to be repaid by the holder thereof shall be deemed paid, and no liability shall be attached to his estate.

1970, c. 620; 1972, c. 188.



§ 23-38.6. Soil scientist scholarships; scholarship may be from year to year

Each such scholarship shall be awarded for a single year, but the same student shall, after making satisfactory progress toward completion of his training in the school, receive such award for any succeeding year or years, provided no student shall receive any such scholarship for more than a total of four years.

1970, c. 620.



§ 23-38.7. Soil scientist scholarships; how payments made

The funds making up each scholarship shall be paid to the recipient thereof or applied toward the payment of his expenses at the school in such a manner and at such a time during the school year as determined by the president or other proper officer of the school attended.

1970, c. 620.



§ 23-38.8. Soil scientist scholarships; military service

The contract shall provide that the applicant will not obligate himself for more than the minimum military service required by virtue of either being drafted into such service or voluntarily enlisting therein in lieu of being drafted. It shall further provide that on termination of the minimum period of obligatory military service, he shall promptly begin the discharge of his obligation by compliance with the conditions set forth in § 23-38.5.

1970, c. 620.



§ 23-38.9. Soil scientist scholarships; relief from obligation of contract

The contract shall have a clause under which the holder may be relieved of his obligation to serve the Commonwealth as a soil scientist at any time the holder fails to maintain a scholastic standard at least equal to the standard required of the general student body in such school, or if the holder, at any time, becomes permanently disabled so as not to be able to engage in the profession of soil scientist. In such case, the contract shall provide that upon certificate of a faculty committee, the holder shall be relieved of his obligation to serve the Commonwealth as a soil scientist for a period equal to that during which he has been a beneficiary of such scholarship. Any applicant, upon being so relieved from the obligations imposed by such contract, shall arrange to reimburse the Commonwealth for the amount he has received on account of such scholarship plus interest on such amount computed at the prevailing rate charged on student loans at the school attended by the applicant. Provided, however, if such applicant, or any applicant who for any reason repays all or any part of the amount received of such scholarships, after reimbursing such amount plus interest to the Commonwealth, later fulfills the terms of his contract by completing his studies and serving the Commonwealth as a soil scientist for a period equal to that during which he received such scholarship, such applicant shall have reimbursed to him, from the general fund of the state treasury, the amount of the scholarship and interest previously repaid to the Commonwealth. This reimbursement shall be made on any contract made under the provisions of this section.

1970, c. 620.



§ 23-38.10. Soil scientist scholarships; disposition of funds repaid

All funds repaid by any applicant in pursuance of the provisions of § 23-38.9, or otherwise, shall be paid into the state treasury and shall become a part of the general fund. The governing board of the school attended by the applicant shall collect such payments and shall pay all moneys so received into the state treasury promptly. If any applicant fails to abide by the terms of such contract, such fact shall be communicated to the Attorney General by the proper officer of the school or by the employing state agency, respectively. The Attorney General shall take such action thereon as he deems proper.

There is hereby appropriated to Virginia Polytechnic Institute and State University from the general fund of the state treasury the sum of $8,000 each year of the biennium for carrying out the purpose of §§ 23-38.3 to 23-38.10.

1970, c. 620.



§ 23-38.10:1. Repealed

Repealed by Acts 2014, c. 484, cl. 2.



§ 23-38.10:2. Definitions

As used in this chapter:

1. "Council" means the State Council of Higher Education for Virginia.

2. "Fund" means a student loan fund.

3. "Institution" means a state institution of higher education which has established a student loan fund from appropriations from the general fund of the state treasury for fellowships, scholarships and loans.

4. "Student" means a medical student, dental student, intern, resident or undergraduate student who is entitled to reduced tuition charges pursuant to the provisions of § 23-7.4.

1978, c. 745.



§ 23-38.10:3. Loans to students

A. Any institution may make loans from its student loan fund only to needy students who might be unable to attend such institution without such loans and who are duly admitted into degree or certificate programs at the institution. Such loans shall be made upon such terms and according to such rules as may be prescribed by the governing board of the institution.

B. In any one academic year no student may receive a loan or loans from the fund of an institution which would result in that student owing a net outstanding amount at the end of that year in excess of the tuition and required fees charged by the institution.

C. The rate of interest charged on loans to students from a fund shall be three per centum per annum.

1978, c. 745; 1991, c. 590 .



§ 23-38.10:4. Collection of loans

An institution shall make every effort to collect each loan made from its student loan fund. Institutions shall follow the provisions of the Virginia Debt Collection Act (§ 2.2-4801 et seq.) with regard to the collection of student loans.

1978, c. 745; 1988, c. 544.



§ 23-38.10:5. Repealed

Repealed by Acts 1991, c. 590 .



§ 23-38.10:6. Biennial audits

The Auditor of Public Accounts shall at least biennially audit and exhibit the account of student loan funds at each institution.

1978, c. 745; 1991, c. 590 .



§ 23-38.10:7. Additional student loan funds

A. Whenever the student loan fund at an institution is inadequate to carry out fully the purpose for which the fund was established, the governing board and president of such institution, with the written consent and approval of the Governor first obtained, are authorized, for the purpose of providing an additional student loan fund, to borrow from such sources and on such terms as may be approved by the Governor an amount not to exceed $25,000, and to provide for such extensions or renewals of such loans as may be necessary. Such additional student loan fund shall be used only in making loans to students as provided in this chapter and for no other purpose whatsoever.

B. The repayments and interest accretions to the additional student loan fund shall be used insofar as may be necessary to repay the indebtedness of the institution created by the governing board and president in establishing the additional student loan fund.

C. Such additional amounts may be borrowed as may be deemed necessary by the governing board and president of the institution, with the Governor's approval, but in no event may the amount of the additional student loan fund, including cash, notes receivable and all amounts heretofore borrowed and not repaid exceed $50,000.

D. Accounts shall be kept and reports rendered for each such additional student loan fund in all respects as required by this chapter for student loan fund created by appropriations from the general fund of the state treasury, and the Auditor of Public Accounts shall biennially exhibit in his report the amount of the additional student loan fund at each institution.

1978, c. 745.



§ 23-38.10:8. Definitions

As used in this chapter:

"Accredited institution" means any institution approved to confer degrees pursuant to Chapter 21.1 (§ 23-276.1 et seq.) of this title.

"Council" means the State Council of Higher Education for Virginia.

"Grant" means the amount of financial assistance awarded under this chapter whether disbursed by warrant directly to an institution of higher education or directly to a student.

"Institution of higher education" means a four-year public or private nonprofit educational institution within the Commonwealth whose primary purpose is to provide undergraduate collegiate education and not to provide religious training or theological education.

"Student" means an undergraduate student who is entitled to in-state tuition charges pursuant to the provisions of § 23-7.4.

2007, cc. 850, 899.



§ 23-38.10:9. Two-Year College Transfer Grant Program created; State Council of Higher Education for Virginia to promulgate regulations

There is hereby created the Two-Year College Transfer Grant Program to provide financial assistance to eligible students, beginning with the first-time entering freshman class of the fall 2007 academic year, for the costs of attending a public or private institution of higher education in Virginia. Funds may be paid to any institutions of higher education on behalf of students who have been awarded financial assistance pursuant to § 23-38.10:10. The Council shall promulgate regulations for the implementation of the provisions of this chapter and the disbursement of funds consistent therewith and appropriate to the administration of the program.

2007, cc. 850, 899.



§ 23-38.10:10. Eligibility criteria

A. Under this program, grants shall be made to or on behalf of eligible Virginia domiciles who (i) have received an associate degree at a Virginia two-year public institution of higher education, (ii) have enrolled in a Virginia four-year public or private institution of higher education by the fall or spring following the award of the associate degree, (iii) have applied for financial aid, and (iv) have financial need, defined by an Expected Family Contribution (EFC) of no more than $8,000 as calculated by the federal government using the family's financial information reported on the Free Application for Federal Student Aid (FAFSA) form. Only students who maintained a cumulative grade point average of at least 3.0 on a scale of 4.0 or its equivalent while enrolled in an associate degree program at a Virginia two-year public institution of higher education shall be eligible to receive a grant under this chapter.

B. Eligibility for a higher education grant under this program shall be limited to three academic years or 70 credit hours and shall be used only for undergraduate collegiate work in educational programs other than those providing religious training or theological education. To remain eligible for a grant under this program, a student must continue to demonstrate financial need, as defined in this section, maintain a 3.0 on a scale of 4.0 or its equivalent, and make satisfactory academic progress towards a degree.

C. Individuals who have failed to meet the federal requirement to register for the Selective Service shall not be eligible to receive grants pursuant to this chapter. However, a person who has failed to register for the Selective Service shall not be denied a right, privilege, or benefit under this section if (i) the requirement to so register has terminated or become inapplicable to the person and (ii) the person shows by a preponderance of the evidence that the failure to register was not a knowing and willful failure to register.

2007, cc. 850, 899; 2014, c. 806.



§ 23-38.10:11. Amount of award

The amount of the grant for an eligible student shall be provided in accordance with the appropriation act and shall be fixed at $1,000 per year. An additional $1,000 per year shall be provided to those students pursuing undergraduate collegiate work in engineering, mathematics, nursing, teaching, or science.

2007, cc. 850, 899.



§ 23-38.10:12. Determination of domicile

For the purposes of determining the eligibility of a student for a two-year college transfer grant, domicile shall be determined by the enrolling institution, as provided in § 23-7.4, and the State Council of Higher Education's guidelines for domiciliary status determinations.

2007, cc. 850, 899.



§ 23-38.10:13. State financial aid eligibility

The institutions of higher education shall reduce state financial aid eligibility by the amount of the grant awarded pursuant to this chapter. Tuition assistance received by a student under this program shall not be reduced by the receipt of other financial aid from any source by such student. However, a student shall not receive a grant pursuant to this chapter that, when added to other financial aid received by that student, would enable the student to receive total assistance in excess of the estimated cost to the student of attending the institution in which he is enrolled.

2007, cc. 850, 899.



§ 23-38.11. Short title

This chapter may be cited as the "Tuition Assistance Grant Act."

1972, c. 18; 1975, c. 400; 1980, c. 101.



§ 23-38.12. Program of tuition assistance established

There is hereby established, from funds provided by law, a program of tuition assistance in the form of grants, as hereinafter provided, to or on behalf of bona fide residents of Virginia who attend private nonprofit institutions of collegiate education in the Commonwealth whose primary purpose is to provide collegiate, graduate, or professional education and not to provide religious training or theological education. Eligible institutions not admitted to this program before January 1, 2011, shall also (i) be formed, chartered, established, or incorporated within the Commonwealth; (ii) have their principal place of business within the Commonwealth; (iii) conduct their primary educational activity within the Commonwealth; and (iv) be accredited by a nationally recognized regional accrediting agency. Individuals who have failed to meet the federal requirement to register for the Selective Service shall not be eligible to receive these grants. However, a person who has failed to register for the Selective Service shall not be denied a right, privilege, or benefit under this section if: (a) the requirement to so register has terminated or become inapplicable to the person and (b) the person shows by a preponderance of the evidence that the failure to register was not a knowing and willful failure to register. The State Council of Higher Education shall be assisted in enforcing this provision by the private institutions of higher education whose students benefit from this program.

For the purposes of this section, the "principal place of business" of a nonprofit institution of collegiate education means the single state in which the natural persons who establish policy for the direction, control, and coordination of the operations of the institution as a whole primarily exercise that function, considering the following factors: (1) the state in which the primary executive and administrative offices of the institution are located; (2) the state in which the principal office of the chief executive officer of the institution is located; (3) the state in which the board of trustees, or similar governing person or persons, of the institution conducts a majority of its meetings; and (4) the state from which the overall operations of the institution are directed.

1972, c. 18; 1973, c. 2; 1975, c. 400; 1980, c. 101; 1981, c. 257; 1985, c. 520; 1998, c. 483; 1999, c. 434; 2011, cc. 419, 421.



§ 23-38.13. State Council of Higher Education designated as administering agency; power to define certain terms

The State Council of Higher Education is hereby designated as the administering agency for the program established by this chapter, and authorized to promulgate regulations consistent therewith and appropriate to the administration of the program. The administering agency shall have the power to define by regulation such terms as, but not limited to, "full-time," "undergraduate," "graduate," "professional," "successful academic year," "financial aid," "meritorious extenuating circumstances," and "incapacity" as used in this chapter.

1972, c. 18; 1973, c. 2; 1981, c. 257.



§ 23-38.14. Maximum amount of tuition assistance per student

The amount of tuition assistance, in the form of a grant pursuant to this chapter, which shall be available annually to a bona fide resident of Virginia attending a qualified private institution, as described in § 23-38.12, shall not exceed in amount the annual average appropriation per full-time equivalent student for the previous year from the general fund of the state treasury for operating costs at two- and four-year public institutions of collegiate education in Virginia.

1972, c. 18; 1975, c. 400; 1980, c. 101.



§ 23-38.15. To whom grants made

Under this program, grants shall be made to or on behalf of eligible Virginia residents for the academic year for which they enroll and are obligated to pay tuition as full-time undergraduate, graduate, or professional students at a qualified private institution, as described in § 23-38.12.

1972, c. 18; 1973, c. 2; 1975, c. 400; 1980, c. 101; 1981, c. 257; 2000, cc. 94, 660.



§ 23-38.16. Duration of eligibility; grants to be used only for undergraduate, graduate, or professional work

Eligibility for tuition assistance under this program shall be limited to a total of four academic years for undergraduate students, pharmacy students, and medical students, and three academic years for graduate students and other professional school students, which years need not be in succession. Tuition grants under this program shall be used only for undergraduate, graduate, or professional collegiate work in educational programs other than those providing religious training or theological education of an indoctrinating nature.

1972, c. 18; 1973, c. 2; 1975, c. 400; 1980, c. 101; 1981, c. 257; 1987, c. 600; 2000, cc. 94, 660.



§ 23-38.17. Receipt by student of other financial aid

Tuition assistance received by a student under this program shall not be reduced by the receipt by such student of other financial aid from any source, provided, however, that in no case shall a student receive a grant pursuant to this chapter which when added to said other financial aid, would enable the student to receive total assistance in excess of the estimated cost to the student of attending the institution in which he is enrolled.

1972, c. 18; 1973, c. 2; 1975, c. 400; 1980, c. 101.



§ 23-38.17:1. Prompt crediting and expeditious refunding of funds

Institutions acting as agents for students receiving awards under this program shall promptly credit disbursed funds to student accounts following verification of eligibility by the relevant institution. These institutions shall also expeditiously distribute any refunds due recipients.

1985, c. 359; 2000, cc. 94, 660.



§ 23-38.18. Determination of bona fide residence

For the purposes of determining the eligibility of a student for a tuition assistance grant, domicile shall be determined by the enrolling institution, as provided in § 23-7.4, and the State Council of Higher Education's guidelines for domiciliary status determinations. In addition, in order to ensure consistency and fairness, the State Council of Higher Education shall require all participating institutions to file student specific data, shall monitor the domiciliary status decisions of these institutions, and shall make final decisions on any disputes between the institutions and the grant recipients. The Council shall report to the Governor and the General Assembly, as the Council deems necessary, on issues related to domiciliary status determinations for students receiving tuition assistance grants.

1972, c. 18; 1973, c. 2; 1985, c. 359; 1995, c. 663.



§ 23-38.19. Repealed

Repealed by Acts 2015, c. 709, cl. 2.



§ 23-38.19:1. Repealed

Repealed by Acts 2014, c. 484, cl. 2.



§ 23-38.19:3. Repealed

Repealed by Acts 2004, c. 872, cl. 8, effective May 4, 2005.



§ 23-38.20. Repealed

Repealed by Acts 1973, cc. 24, 106.



§ 23-38.30. Repealed

Repealed by Acts 1998, cc. 39 and 784.



§ 23-38.45. Repealed

Repealed by Acts 2014, c. 484, cl. 2.



§ 23-38.53:1. Repealed

Repealed by Acts 2006, c. 50.



§ 23-38.53:4. State Council of Higher Education to administer; promulgation of regulations

There is hereby created the Virginia Guaranteed Assistance Program to provide financial assistance to eligible students for the costs of attending a public institution of higher education in Virginia. Funds may be paid to any public institution of higher education on behalf of students who have been awarded financial assistance pursuant to § 23-38.53:6. The Council shall promulgate regulations for the implementation of the provisions of this chapter.

1992, c. 879; 1994, c. 789.



§ 23-38.53:5. Virginia Guaranteed Assistance Fund created

A. There is hereby created in the Department of the Treasury a special nonreverting fund which shall be known as the Virginia Guaranteed Assistance Fund. The Virginia Guaranteed Assistance Fund shall be established on the books of the Comptroller, and any funds remaining in such Fund at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Interest earned on such funds shall remain in the Fund and be credited to it. Funds may be paid to any public institution of higher education on behalf of students who have been awarded financial assistance pursuant to the provisions of § 23-38.53:6. On and after July 1, 1995, any funds remaining in the Fund shall be credited to the account of the State Council of Higher Education.

B. The Department of the Treasury shall administer and manage the Virginia Guaranteed Assistance Fund, subject to the authority of the State Council of Higher Education to provide for its disbursement, from such funds as are appropriated for this purpose and from such gifts, donations, grants, bequests, and other funds as may be received on its behalf. The Fund shall be disbursed for the purpose of making grants to be determined by the use of a needs analysis methodology approved by the Council. The first such awards shall be made after July 1, 1994. The Council shall award such grants to students who are enrolled in or accepted for enrollment in any public institution of higher education in Virginia.

1992, c. 879; 1994, c. 789.



§ 23-38.53:6. Eligible students; criteria for awarding grants; renewals

A. Only students who (i) are domiciled residents of Virginia as defined by § 23-7.4 and who are graduates of a high school in the Commonwealth with a cumulative secondary school grade point average of at least 2.5 on a scale of 4.0 or its equivalent, or (ii) are dependent children of active duty military personnel residing outside the Commonwealth pursuant to military orders and claiming Virginia on their State of Legal Residence Certificate and satisfying the domicile requirements for such active duty military personnel pursuant to subsection B of § 23-7.4, and who are graduates of a high school inside or outside the Commonwealth with a cumulative secondary school grade point average of at least 2.5 on a scale of 4.0 or its equivalent, and who (iii) are accepted for enrollment as dependent students in any public institution of higher education in Virginia, and (iv) are not receiving state discretionary aid and demonstrate financial need as defined by the State Council of Higher Education shall be eligible to receive such awards.

B. The amount of the Guaranteed Assistance Program grant awarded students shall be determined annually by the State Council of Higher Education. Eligibility for such awards shall be determined according to the Congressional methodology for determining financial need and eligibility for financial aid.

C. All grants shall be awarded for one year, but may be renewed annually for no more than three subsequent years of study if the recipient:

1. Maintains at least a 2.0 grade point average on a scale of 4.0 or its equivalent;

2. Demonstrates continued financial need;

3. Makes satisfactory academic progress toward a degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic period during enrollment at a public institution of higher education in Virginia; and

4. Maintains continuous enrollment for not less than two semesters or three quarters in each successive academic year, unless granted an exception for cause by the State Council of Higher Education.

1992, c. 879; 1993, c. 832; 1994, c. 789; 2002, c. 114.



§ 23-38.53:7. Repealed

Repealed by Acts 1994, c. 789.



§ 23-38.53:8. Repealed

Repealed by Acts 2004, c. 872, cl. 10, effective May 4, 2005.



§ 23-38.53:9. Repealed

Repealed by Acts 2004, c. 872, cl. 2, effective July 1, 2004.



§ 23-38.53:10. Repealed

Repealed by Acts 2004, c. 872, cl. 10, effective May 4, 2005.



§ 23-38.53:11. Stephen J. Wright Scholars Program established

The Graduate Student Recruitment Program and the Southern Regional Education Board Minority Doctoral Program, currently established only in the appropriation act, are hereby renamed and established as the Stephen J. Wright Scholars Program for the purpose of fostering scholarship among the Commonwealth's graduate students, and retaining Virginia's outstanding and promising young adults through awards based on scholarship and achievement.

1997, cc. 713, 746.



§ 23-38.53:12. Repealed

Repealed by Acts 2014, c. 815, cl. 2.



§ 23-38.53:21. Repealed

Repealed by Acts 2005, cc. 753 and 834, effective March 26, 2005.



§ 23-38.54. Title of chapter

This chapter may be cited as the "Senior Citizens Higher Education Act of 1974."

1974, c. 463.



§ 23-38.55. Definitions

For the purposes of this chapter, the following words shall have the meanings ascribed to them by this section:

"Course" means any course of study offered in any state institution of higher education including the regular curriculum of any department, or school, or subdivision of any such institution or any special course given for any purpose, including, but not limited to, adult education.

"Senior citizen" means any person who, before the beginning of any term, semester or quarter in which such person claims entitlement to the benefits of this chapter, (i) has reached 60 years of age, and (ii) has had his legal domicile in this Commonwealth for one year.

Nothing in this section shall be construed to exclude any other rules and requirements now or hereafter made applicable for all other persons with respect to residency in this Commonwealth by a state institution of higher learning.

1974, c. 463; 1976, c. 19; 1977, c. 281; 2002, c. 521; 2003, c. 700.



§ 23-38.56. Attendance at state institutions; conditions

A senior citizen shall be permitted, under regulations as may be prescribed by the State Council of Higher Education:

(i) To register for and enroll in courses as a full-time or part-time student for academic credit if such senior citizen had a taxable individual income not exceeding $23,850 for Virginia income tax purposes for the year preceding the year in which enrollment is sought;

(ii) To register for and audit courses offered for academic credit; and

(iii) To register for and enroll in courses not offered for academic credit in any state institution of higher education in this Commonwealth.

Such senior citizen shall pay no tuition or fees except fees established for the purpose of paying for course materials, such as laboratory fees, but shall be subject to the admission requirements of the institution and a determination by the institution of its ability to offer the course or courses for which the senior citizen registers. The State Council of Higher Education shall establish procedures to ensure that tuition-paying students are accommodated in courses before senior citizens participating in this program are enrolled. However, the state institutions of higher education may make individual exceptions to these procedures when the senior citizen has completed seventy-five percent of the requirements for a degree.

1974, c. 463; 1977, c. 281; 1982, c. 677; 1984, c. 371; 1988, c. 90; 1989, c. 101; 1999, c. 381; 2002, c. 521; 2015, c. 146.



§ 23-38.57. Repealed

Repealed by Acts 1977, c. 281.



§ 23-38.58. Courses; terms; number and limitations

There shall be no limit to the number of terms, quarters or semesters in which a senior citizen who is not enrolled for academic credit may register for courses but he may register for no more than three courses in any one term, quarter or semester.

1974, c. 463; 1977, c. 281.



§ 23-38.59. Catalogue to include statement of benefits

Each state institution of higher learning shall prominently include in its catalogue a statement of the benefits provided by this chapter for senior citizens.

1974, c. 463; 1977, c. 281.



§ 23-38.60. Determination of senior citizen status; forms

The registrar or other admissions officer of an institution of higher learning shall determine whether a person is a senior citizen pursuant to the provisions of this chapter. Upon determination that a person qualifies as a senior citizen, the registrar or other admissions officer may require such person to execute appropriate forms to request the benefits provided by this chapter.

1974, c. 463.



§ 23-38.61. Repealed

Repealed by Acts 1992, c. 630 .



§ 23-38.70. Repealed

Repealed by Acts 2006, c. 51.



§ 23-38.72. Repealed

Repealed by Acts 2014, c. 484, cl. 2.



§ 23-38.75. Definitions

As used in this chapter, unless the context requires a different meaning:

"ABLE savings trust account" means an account established pursuant to this chapter to assist individuals and families to save private funds to support individuals with disabilities to maintain health, independence, and quality of life, with such account used to apply distributions for qualified disability expenses for an eligible individual, both as defined in § 529A of the Internal Revenue Code of 1986,as amended, or other applicable federal law.

"Board" means the Board of the Virginia College Savings Plan.

"College savings trust account" means an account established pursuant to this chapter to assist individuals and families to enhance the accessibility and affordability of higher education, with such account used to apply distributions from the account toward qualified higher education expenses at eligible educational institutions, both as defined in § 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law.

"Contributor" means a person who contributes money to a savings trust account established pursuant to this chapter on behalf of a qualified beneficiary and who is listed as the owner of the savings trust account.

"Plan" means the Virginia College Savings Plan.

"Prepaid tuition contract" means the contract entered into by the Board and a purchaser pursuant to this chapter for the advance payment of tuition at a fixed, guaranteed level by the purchaser for a qualified beneficiary to attend any two-year or four-year public institution of higher education in the Commonwealth to which the qualified beneficiary is admitted.

"Purchaser" means a person who makes or is obligated to make advance payments in accordance with a prepaid tuition contract and who is listed as the owner of the prepaid tuition contract.

"Qualified beneficiary" or "beneficiary" means (i) a resident of the Commonwealth, as determined by the Board, who is the beneficiary of a prepaid tuition contract and who may apply advance tuition payments to tuition as set forth in this chapter; (ii) a beneficiary of a prepaid tuition contract purchased by a resident of the Commonwealth, as determined by the Board, who may apply advance tuition payments to tuition as set forth in this chapter; or (iii) a beneficiary of a savings trust account established pursuant to this chapter.

"Savings trust account" means an ABLE savings trust account or a college savings trust account.

"Savings trust agreement" means the agreement entered into by the Board and a contributor establishing a savings trust account.

"Tuition" means the quarter, semester, or term charges imposed for undergraduate tuition by any two-year or four-year public institution of higher education in the Commonwealth and all mandatory fees required as a condition of enrollment of all students. A beneficiary may apply benefits under a prepaid tuition contract and distributions from a savings trust account toward graduate-level tuition and toward tuition costs at such eligible educational institutions, as that term is defined in 26 U.S.C. § 529 or any other applicable section of the Internal Revenue Code of 1986, as amended, as determined by the Board in its sole discretion.

1994, c. 661; 1997, cc. 785, 861; 1998, cc. 61, 85; 1999, cc. 485, 518; 2000, cc. 382, 400; 2015, cc. 227, 311.



§ 23-38.76. Virginia College Savings Plan established; governing board; terms

A. To enhance the accessibility and affordability of higher education for all citizens of the Commonwealth, there is hereby established as a body politic and corporate and an independent agency of the Commonwealth, the Virginia College Savings Plan (the Plan). Certain moneys of the Plan that are contributions to savings trust accounts made pursuant to this chapter, except as otherwise authorized or provided in this chapter, shall be deposited as soon as practicable in a separate account or accounts in banks or trust companies organized under the laws of the Commonwealth, national banking associations, federal home loan banks, or to the extent then permitted by law, savings institutions organized under the laws of the Commonwealth or the United States. The savings program moneys in such accounts shall be paid out on checks, drafts payable on demand, electronic wire transfers, or other means authorized by officers or employees of the Plan.

All other moneys of the Plan, including payments received pursuant to prepaid tuition contracts, bequests, endowments, grants from the United States government or its agencies or instrumentalities, and any other available sources of funds, public or private, shall be first deposited in the state treasury in a special nonreverting fund (the Fund). Such moneys then shall be deposited as soon as practicable in a separate account or accounts in banks or trust companies organized under the laws of the Commonwealth, national banking associations, federal home loan banks, or to the extent then permitted by law, savings institutions organized under the laws of the Commonwealth or the United States. Benefits related to prepaid tuition contracts and Plan operating expenses shall be paid from the Fund. Any moneys remaining in the Fund at the end of a biennium shall not revert to the general fund but shall remain in the Fund. Interest and income earned from the investment of such funds shall remain in the Fund and be credited to it.

B. The Plan shall be administered by an 11-member Board, as follows: the Director of the State Council of Higher Education for Virginia or his designee; the Chancellor of the Virginia Community College System or his designee; the State Treasurer or his designee; the State Comptroller or his designee; and seven nonlegislative citizen members, four to be appointed by the Governor, one to be appointed by the Senate Committee on Rules and two to be appointed by the Speaker of the House of Delegates, with significant experience in finance, accounting, law, or investment management.

Appointments shall be for terms of four years, except that appointments to fill vacancies shall be for the unexpired terms. No person shall be appointed to serve for or during more than two successive four-year terms, but after the expiration of a term of three years or less, or after the expiration of the remainder of a term to which appointed to fill a vacancy, two additional terms may be served by such member if appointed thereto. Ex officio members of the Board shall serve terms coincident with their terms of office.

C. Members of the Board shall receive no compensation but shall be reimbursed for actual expenses incurred in the performance of their duties. The Board shall elect from its membership a chairman and a vice-chairman annually. A majority of the members of the Board shall constitute a quorum.

1994, c. 661; 1997, cc. 785, 861; 1999, cc. 485, 518; 2000, cc. 382, 400; 2009, cc. 827, 845; 2013, cc. 586, 649; 2014, cc. 23, 687; 2015, cc. 227, 311.



§ 23-38.77. Powers and duties of Board

The Board shall administer the Plan established by this chapter and shall develop and implement programs for (i) the prepayment of undergraduate tuition, as defined in § 23-38.75, at a fixed, guaranteed level for application at a two-year or four-year public institution of higher education in the Commonwealth; (ii) contributions to college savings trust accounts established pursuant to this chapter on behalf of a qualified beneficiary in order to apply distributions from the account toward qualified higher education expenses at eligible educational institutions, both as defined in § 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law; and (iii) contributions to ABLE savings trust accounts established pursuant to this chapter on behalf of a qualified beneficiary in order to apply distributions from the account toward qualified disability expenses for an eligible individual, both as defined in § 529A of the Internal Revenue Code of 1986, as amended, or other applicable federal law. In addition, the Board shall have the power and duty to:

1. Invest moneys in the Plan in any instruments, obligations, securities, or property deemed appropriate by the Board;

2. Develop requirements, procedures, and guidelines regarding prepaid tuition contracts and savings trust accounts, including, but not limited to, residency and other eligibility requirements; the number of participants in the Plan; the termination, withdrawal, or transfer of payments under a prepaid tuition contract or savings trust account; time limitations for the use of tuition benefits or savings trust account distributions; and payment schedules;

3. Enter into contractual agreements, including contracts for legal, actuarial, financial, and consulting services and contracts with other states to provide savings trust accounts for residents of contracting states;

4. Procure insurance against any loss in connection with the Plan's property, assets, or activities and indemnifying Board members from personal loss or accountability from liability arising from any action or inaction as a Board member;

5. Make arrangements with two-year and four-year public institutions in the Commonwealth to fulfill obligations under prepaid tuition contracts and to apply college savings trust account distributions, including, but not limited to, payment from the Plan of the then actual in-state undergraduate tuition cost on behalf of a qualified beneficiary of a prepaid tuition contract to the institution in which the beneficiary is admitted and enrolled and application of such benefits towards graduate-level tuition and towards tuition costs at such eligible educational institutions, as that term is defined in 26 U.S.C. § 529 or any other applicable section of the Internal Revenue Code of 1986, as amended, as determined by the Board in its sole discretion;

6. Develop and implement scholarship and/or matching grant programs, as the Board may deem appropriate, to further its goal of making higher education more affordable and accessible to all citizens of the Commonwealth;

7. Apply for, accept, and expend gifts, grants, or donations from public or private sources to enable it to carry out its objectives;

8. Promulgate regulations and procedures and to perform any act or function consistent with the purposes of this chapter; and

9. Reimburse, at its option, all or part of the cost of employing legal counsel and such other costs as are demonstrated to have been reasonably necessary for the defense of any Board member, officer, or employee of the Plan upon the acquittal, dismissal of charges, nolle prosequi, or any other final disposition concluding the innocence of such member, officer or employee who is brought before any regulatory body, summoned before any grand jury, investigated by any law-enforcement agency, arrested, indicted, or otherwise prosecuted on any criminal charge arising out of any act committed in the discharge of his official duties which alleges a violation of state or federal securities laws. The Board shall provide for the payment of such legal fees and expenses out of funds appropriated or otherwise available to the Board.

1994, c. 661; 1997, cc. 785, 861; 1998, cc. 61, 85; 1999, cc. 485, 518; 2000, cc. 382, 400; 2009, cc. 827, 845; 2015, cc. 227, 311.



§ 23-38.78. Board actions not a debt of Commonwealth

A. No act or undertaking of the Board shall be deemed to constitute a debt of the Commonwealth or any political subdivision thereof, or a pledge of the full faith and credit of the Commonwealth or of any political subdivision, but shall be payable solely from the Plan.

B. Notwithstanding the provisions of subsection A, in order to ensure that the Plan is able to meet its current obligations, the Governor shall include in the budget bills submitted pursuant to § 2.2-1509 a sum sufficient appropriation for the purpose of ensuring that the Plan can meet the current obligations of the Plan. Any sums appropriated by the General Assembly for such purpose shall be deposited into the Fund. All amounts paid into the Fund pursuant to this subsection shall constitute and be accounted for as advances by the Commonwealth to the Plan and, subject to the rights of the Plan's contract holders, shall be repaid to the Commonwealth without interest from available operating revenue of the Plan in excess of amounts required for the payment of current obligations of the Plan. As used in this section, "current obligations of the Plan" means amounts required for the payment of contract benefits or other obligations of the Plan, the maintenance of the Plan, and operating expenses for the current biennium.

1994, c. 661; 1998, c. 373; 2000, cc. 382, 400.



§ 23-38.79. Chief executive officer; qualifications; duties

A. The Board shall employ a chief executive officer to direct, manage, and administer the Plan, and who shall be authorized to employ such staff as necessary to accomplish the Plan's stated objectives.

B. The chief executive officer shall demonstrate extensive experience in management, finance, law, regulatory affairs and/or investments, and such other qualifications as the Board may set.

C. The chief executive officer shall, in addition to such other duties as the Board may establish, (i) oversee the development, structure, evaluation, and implementation of the Plan's strategic goals and objectives; (ii) facilitate communication among and between the Board, advisory committees, employees, account owners, beneficiaries, and outside entities interested in the Plan; (iii) enhance the Board's ability to make effective and prompt decisions in all matters related to the administration of the Plan; (iv) with the assistance of the Investment Advisory Committee appointed by the Board and investment consultants, direct, manage, and administer the Plan's assets and programs; and (v) report periodically and as requested to the Board.

1994, c. 661; 2009, cc. 827, 845.



§ 23-38.79:1. Advisory committees to the Board; membership; terms; qualifications; duties

A. To further assist the Board in fulfilling its fiduciary duty as trustee of the funds of the Plan and to assist the chief executive officer in directing, managing, and administering the Plan's assets, the Board shall appoint an Investment Advisory Committee to provide sophisticated, objective, and prudent investment advice and direction.

1. Members of the Investment Advisory Committee shall demonstrate extensive experience in any one or more of the following areas: domestic or international equity or fixed-income securities, cash management, alternative investments, institutional real estate investments, or managed futures.

2. The Investment Advisory Committee shall (i) review, evaluate, and monitor investments and investment opportunities; (ii) make appropriate recommendations to the Board about such investments and investment opportunities; (iii) make appropriate recommendations to the Board about overall asset allocation; and (iv) perform such other duties as the Board may delegate to the Committee.

B. To further assist the Board in fulfilling its responsibilities relating to the integrity of the Plan's financial statements, financial reporting process, and systems of internal accounting and financial controls, the Board shall appoint an Audit and Actuarial Committee.

1. Members of the Audit and Actuarial Committee shall demonstrate an understanding of generally accepted accounting principles, generally accepted auditing standards, enterprise risk management principles, and financial statements, and evidence an ability to assess the general application of such principles to the Plan's activities. The members should have experience in preparing, auditing, analyzing, or evaluating financial statements of the same complexity as those of the Plan, and an understanding of internal controls and procedures for financial reporting.

2. In order to establish and maintain its effectiveness and independence, the following persons shall not be members of the Audit and Actuarial Committee: (i) current Plan employees; (ii) individuals who have been employees of the Plan in any of the prior three fiscal years; and (iii) immediate family members of an individual currently employed as an officer of the Plan or who has been employed in such a capacity within the past three fiscal years.

3. The Audit and Actuarial Committee shall (i) review, examine, and monitor the Plan's accounting and financial reporting processes and systems of internal controls; (ii) review and examine financial statements and financial disclosures and discuss any findings with the Plan's senior management; (iii) make appropriate recommendations and reports to the Board; and (iv) perform such other duties as the Board may delegate to the Committee.

4. The Audit and Actuarial Committee shall also monitor the Plan's external audit function by (i) participating in the retention, review, and discharge of independent auditors; (ii) discussing the Plan's financial statements and accounting policies with independent auditors; and (iii) reviewing the independence of independent auditors.

C. In addition, the Board may appoint such other advisory committees as it deems necessary and the qualifications for members of any other advisory committee shall be set by the Board by resolution.

D. Advisory committee members shall serve at the pleasure of the Board and may be removed by a majority vote of the Board.

E. Members of advisory committees shall receive no compensation but shall be reimbursed for actual expenses incurred in the performance of their duties.

F. The disclosure requirements of subsection B of § 2.2-3114 of the State and Local Government Conflict of Interests Act shall apply to any member of any advisory committee who is not also a Board member.

G. The recommendations of an advisory committee are not binding upon the Board or the designee appointed by the Board to make investment decisions pursuant to subsections A and B of § 23-38.80.

2009, cc. 827, 845; 2011, cc. 18, 26.



§ 23-38.80. Standard of care; investment and administration of Plan

A. In acquiring, investing, reinvesting, exchanging, retaining, selling, and managing property for the benefit of the Plan, the Board, and any person, investment manager, or committee to whom the Board delegates any of its investment authority, shall act as trustee and shall exercise the judgment of care under the circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but to the permanent disposition of funds, considering the probable income as well as the probable safety of their capital. If the annual accounting and audit required by § 23-38.85 reveal that there are insufficient funds to ensure the actuarial soundness of the Plan, the Board shall be authorized to adjust the terms of subsequent prepaid tuition contracts, arrange refunds for current purchasers to ensure actuarial soundness, or take such other action the Board deems appropriate.

B. The assets of the Plan shall be preserved, invested, and expended solely pursuant to and for the purposes of this chapter and shall not be loaned or otherwise transferred or used by the Commonwealth for any other purpose. Within the standard prescribed in subsection A, the Board, and any person, investment manager, or committee to whom the Board delegates any of its investment authority, is authorized to acquire and retain every kind of property and every kind of investment, specifically including but not limited to (i) debentures and other corporate obligations of foreign or domestic corporations; (ii) common or preferred stocks traded on foreign or domestic stock exchanges; (iii) not less than all of the stock or 100 percent ownership of a corporation or other entity organized by the Board under the laws of the Commonwealth for the purposes of acquiring and retaining real property that the Board is authorized under this chapter to acquire and retain; and (iv) securities of any open-end or closed-end management type investment company or investment trust registered under the federal Investment Company Act of 1940, as amended, including such investment companies or investment trusts which, in turn, invest in the securities of such investment companies or investment trusts, which persons of prudence, discretion, and intelligence acquire or retain for their own account. Within the limitations of the foregoing standard, the Board may retain property properly acquired, without time limitation and without regard to its suitability for original purchase. This section shall not be construed to prohibit the investment of the Plan, by purchase or otherwise, in bonds, notes, or other obligations of the Commonwealth or its agencies and instrumentalities.

All provisions of this subsection shall apply to the portion of the Plan assets attributable to savings trust account contributions and the earnings thereon.

C. The selection of services related to the operation and administration of the Plan, including, but not limited to, contracts or agreements for the management, purchase, or sale of authorized investments or actuarial, recordkeeping, or consulting services, shall be governed by the foregoing standard and shall not be subject to the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

D. No Board member nor any person, investment manager, or committee to whom the Board delegates any of its investment authority who acts within the standard of care set forth in subsection A shall be held personally liable for losses suffered by the Plan on investments made pursuant to this chapter.

E. To the extent necessary to lawfully administer the Plan and in order to comply with federal, state, and local tax reporting requirements, the Plan may obtain all necessary social security account or tax identification numbers and such other data as the Plan deems necessary for such purposes, whether from a contributor or purchaser or from another state agency.

1994, c. 661; 1996, c. 508; 1997, cc. 785, 861; 1999, cc. 485, 518; 2000, cc. 382, 400; 2009, cc. 827, 845; 2015, cc. 227, 311.



§ 23-38.81. Prepaid tuition contracts and college and ABLE savings trust agreements; terms; termination; etc

A. Each prepaid tuition contract made pursuant to this chapter shall include the following terms and provisions:

1. The amount of payment or payments and the number of payments required from a purchaser on behalf of a qualified beneficiary;

2. The terms and conditions under which purchasers shall remit payments, including the dates of such payments;

3. Provisions for late payment charges, defaults, withdrawals, refunds, and any penalties;

4. The name and date of birth of the qualified beneficiary on whose behalf the contract is made;

5. Terms and conditions for a substitution for the qualified beneficiary originally named;

6. Terms and conditions for termination of the contract, including any refunds, withdrawals, or transfers of tuition prepayments, and the name of the person or persons entitled to terminate the contract;

7. The time period during which the qualified beneficiary must claim benefits from the Plan;

8. The number of credit hours or quarters, semesters, or terms contracted for by the purchaser;

9. All other rights and obligations of the purchaser and the trust; and

10. Any other terms and conditions which the Board deems necessary or appropriate, including those necessary to conform the contract with the requirements of Internal Revenue Code § 529, as amended, which specifies the requirements for qualified state tuition programs.

B. Each college savings trust agreement made pursuant to this chapter shall include the following terms and provisions:

1. The maximum and minimum contribution allowed on behalf of each qualified beneficiary for the payment of qualified higher education expenses at eligible institutions, both as defined in § 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law;

2. Provisions for withdrawals, refunds, transfers, and any penalties;

3. The name, address, and date of birth of the qualified beneficiary on whose behalf the savings trust account is opened;

4. Terms and conditions for a substitution for the qualified beneficiary originally named;

5. Terms and conditions for termination of the account, including any refunds, withdrawals, or transfers, and applicable penalties, and the name of the person or persons entitled to terminate the account;

6. The time period during which the qualified beneficiary must use benefits from the savings trust account;

7. All other rights and obligations of the contributor and the Plan; and

8. Any other terms and conditions which the Board deems necessary or appropriate, including those necessary to conform the savings trust account with the requirements of § 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law.

C. Each ABLE savings trust agreement made pursuant to this chapter shall include the following terms and provisions:

1. The maximum and minimum annual contribution and maximum account balance allowed on behalf of each qualified beneficiary for the payment of qualified disability expenses, as defined in § 529A of the Internal Revenue Code of 1986, as amended, or other applicable federal law;

2. Provisions for withdrawals, refunds, transfers, return of excess contributions, and any penalties;

3. The name, address, and date of birth of the qualified beneficiary on whose behalf the savings trust account is opened;

4. Terms and conditions for a substitution for the qualified beneficiary originally named;

5. Terms and conditions for termination of the account, including any transfers to the state upon the death of the qualified beneficiary, refunds, withdrawals, transfers, applicable penalties, and the name of the person or persons entitled to terminate the account;

6. The time period during which the qualified beneficiary must use benefits from the savings trust account;

7. All other rights and obligations of the contributor and the Plan; and

8. Any other terms and conditions that the Board deems necessary or appropriate, including those necessary to conform the savings trust account with the requirements of § 529A of the Internal Revenue Code of 1986, as amended, or other applicable federal law.

D. In addition to the provisions required by subsection A, each prepaid tuition contract shall include provisions for the application of tuition prepayments (i) at accredited, nonprofit, independent institutions of higher education located in Virginia, including actual interest and income earned on such prepayments and (ii) at public and at accredited, nonprofit, independent institutions of higher education located in other states, including principal and reasonable return on such principal as determined by the Board. Payments authorized for accredited, nonprofit, independent institutions located in Virginia may not exceed the projected highest payment made for tuition at a public institution of higher education in Virginia in the same academic year, less a fee to be determined by the Board. Payments authorized for public and for accredited, nonprofit, independent institutions of higher education located in other states may not exceed the projected average payment made for tuition at a public institution of higher education in Virginia in the same academic year, less a fee to be determined by the Board.

E. All prepaid tuition contracts and savings trust agreements shall specifically provide that, if after a specified period of time the contract or savings trust agreement has not been terminated nor the qualified beneficiary's rights exercised, the Board, after making reasonable effort to contact the purchaser or contributor and the qualified beneficiary or their agents, shall report such unclaimed moneys to the State Treasurer pursuant to § 55-210.12.

F. Notwithstanding any provision of law to the contrary, money in the Plan shall be exempt from creditor process and shall not be liable to attachment, garnishment, or other process, nor shall it be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of any purchaser, contributor or beneficiary, provided, however, that the state of residence of the beneficiary of an ABLE savings trust account shall be a creditor of such account in the event of the death of the beneficiary.

G. No contract or savings trust account shall be assigned for the benefit of creditors, used as security or collateral for any loan, or otherwise subject to alienation, sale, transfer, assignment, pledge, encumbrance, or charge.

H. The Board's decision on any dispute, claim, or action arising out of or related to a prepaid tuition contract or savings trust agreement made or entered into pursuant to this chapter or benefits thereunder shall be considered a case decision as defined in § 2.2-4001 and all proceedings related thereto shall be conducted pursuant to Article 3 (§ 2.2-4018 et seq.) of the Administrative Process Act. Judicial review shall be exclusively provided pursuant to Article 5 (§ 2.2-4025 et seq.) of the Administrative Process Act.

1994, c. 661; 1995, c. 315; 1997, cc. 785, 861; 1999, cc. 485, 518; 2000, cc. 382, 400; 2015, cc. 227, 311.



§ 23-38.82. Repealed

Repealed by Acts 1997, cc. 785 and 861.



§ 23-38.83. Plan property tax exempt

The assets of the Plan and its income shall be exempt from state and local taxation.

1994, c. 661; 2000, cc. 382, 400.



§ 23-38.84. Annual report

The Board shall post on its website and submit to the Governor, the Senate Committee on Finance, and the House Committees on Appropriations and Finance, an annual statement on or before December 15 of the receipts, disbursements, and current investments of the Plan for the preceding year. The report shall set forth a complete operating and financial statement covering the operation of the Plan during the year and shall include a statement of projected receipts, disbursements, investments, and costs for the further operation of the Plan.

1994, c. 661; 1995, c. 315; 2000, cc. 382, 400; 2005, c. 633; 2011, cc. 18, 26.



§ 23-38.85. Forms of accounts and records; audit of same

The accounts and records of the Board showing the receipt and disbursement of funds from whatever source derived shall be in such form as the Auditor of Public Accounts prescribes, provided that such accounts shall correspond as nearly as possible to the accounts and records for such matters maintained by corporate enterprises. The Auditor of Public Accounts, or his legally authorized representatives, shall annually audit the accounts of the Board, and the cost of such audit services as shall be required shall be borne by the Board.

1994, c. 661.



§ 23-38.86. Admission to institutions not guaranteed

Nothing in this chapter nor in any prepaid tuition contract or savings trust agreement shall be construed as a promise or guarantee by the Board or the Commonwealth of any admission, continued enrollment, or graduation at any public two-year or four-year institution of higher education in the Commonwealth.

Nothing in this chapter or in any prepaid tuition contract entered into pursuant to this chapter shall be construed as a promise or guarantee that the beneficiary's cost of tuition at an institution of higher education other than a public institution of higher education will be covered in full by the proceeds of the beneficiary's tuition credits.

Nothing in this chapter or in any savings trust agreement entered into pursuant to this chapter shall be construed as a promise or guarantee that any qualified higher education expense shall be covered in full by contributions to or earnings on any savings trust account.

1994, c. 661; 1999, cc. 485, 518.



§ 23-38.87. Payroll deductions

The Commonwealth and its agencies and localities and their subdivisions and any employer in the Commonwealth are authorized to agree, by contract or otherwise, to remit payments or contributions on behalf of an employee toward prepaid tuition contracts or savings trust accounts through payroll deductions.

1994, c. 661; 1999, cc. 485, 518; 2009, cc. 827, 845.



§ 23-38.87:1. Liberal construction of chapter

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter shall be controlling. This chapter shall also constitute full and complete authority, without regard to the provisions of any other law, for the doing of the acts and things herein authorized and shall be liberally construed to effect the purposes hereof.

2009, cc. 827, 845.



§ 23-38.87:10. Short title; purpose

This chapter may be cited as the "Preparing for the Top Jobs of the 21st Century: The Virginia Higher Education Opportunity Act of 2011," the "Top Jobs Act," or "TJ21." The objective of this chapter is to fuel strong economic growth in the Commonwealth and prepare Virginians for the top job opportunities in the knowledge-driven economy of the 21st century by establishing a long-term commitment, policy, and framework for sustained investment and innovation that will enable the Commonwealth to build upon the strengths of its excellent higher education system and achieve national and international leadership in college degree attainment and personal income, and that will ensure these educational and economic opportunities are accessible and affordable for all capable and committed Virginia students.

In furtherance of this objective, the following purposes shall inform the development and implementation of funding policies, performance criteria, economic opportunity metrics, and recommendations required by this chapter:

1. To ensure an educated workforce in Virginia through a public-private higher education system whose hallmarks are instructional excellence, affordable access, economic impact, institutional diversity and managerial autonomy, cost-efficient operation, technological and pedagogical innovation, and reform-based investment;

2. To take optimal advantage of the demonstrated correlation between higher education and economic growth by investing in a manner that will generate economic growth, job creation, personal income growth, and revenues generated for state and local government in Virginia;

3. To place Virginia among the most highly educated states and countries by conferring approximately 100,000 cumulative additional undergraduate degrees on Virginians between 2011 and 2025, accompanied by a comparable percentage increase in privately conferred Virginia undergraduate degrees over the same period, and to achieve these targets by expanding enrollment of Virginians at public and private higher education institutions in the Commonwealth, improving undergraduate graduation and retention rates in the Virginia higher education system, and increasing degree completion by Virginians with partial credit toward a college degree, including students with ongoing job and family commitments who need access to nontraditional college-level educational opportunities;

4. To enhance personal opportunity and earning power for individual Virginians by increasing college degree attainment in the Commonwealth, especially in high-demand, high-income fields such as science, technology, engineering, mathematics, and health care, and by providing information about the economic value and impact of individual degree programs by institution;

5. To promote university-based research that produces outside investment in Virginia, fuels economic advances, triggers commercialization of new products and processes, fosters the formation of new businesses, leads businesses to bring their facilities and jobs to Virginia, and in other ways helps place the Commonwealth on the leading edge in the knowledge-driven economy;

6. To support the national effort to enhance the security and economic competiveness of the United States of America, and to secure a leading economic position for the Commonwealth of Virginia, through increased research and instruction in science, technology, engineering, mathematics, and related fields, which require qualified faculty, appropriate research facilities and equipment, public-private and intergovernmental collaboration, and sustained state support;

7. To preserve and enhance the Virginia higher education system's excellence and cost-efficiency through reform-based investment that promotes innovative instructional models and pathways to degree attainment, including optimal use of physical facilities and instructional resources throughout the year, technology-enhanced instruction, sharing of instructional resources between and among colleges, universities, and other degree-granting entities in the Commonwealth, increased online learning opportunities for nontraditional students, improved rate and pace of degree completion, expanded availability of dual enrollment and advanced placement options and early college commitment programs, expanded community college transfer options leading to bachelor's degree completion, and enhanced college readiness before matriculation, among other reforms;

8. To realize the potential for enhanced benefits from the Restructured Higher Education Financial and Administrative Operations Act of 2005 (§ 23-38.88 et seq.), through a sustained commitment to the principles of autonomy, accountability, affordable access, and mutual trust and obligation underlying the restructuring initiative;

9. To establish a higher education funding framework and policy that promotes stable, predictable, equitable, and adequate funding, facilitates effective planning at the institutional and state levels, provides incentives for increased enrollment of Virginia students at public and private nonprofit colleges and universities in the Commonwealth, provides need-based financial aid for low-income and middle-income students and families, relieves the upward pressure on tuition associated with loss of state support due to economic downturns or other causes, and provides financial incentives to promote innovation and enhanced economic opportunity in furtherance of the objective of this chapter; and

10. To recognize that the unique mission and contributions of each institution of higher education in the Commonwealth is consistent with the desire to build upon the strengths of the Commonwealth's excellent system of higher education, to afford these unique missions and contributions appropriate safeguards, and to allow these attributes to inform the development and implementation of funding policies, performance criteria, economic opportunity metrics, and recommendations in the furtherance of this chapter's objectives.

2011, cc. 828, 869.



§ 23-38.87:11. Definitions

For purposes of this chapter, unless the context clearly requires otherwise:

"College degree" means an undergraduate degree from an accredited two-year or four-year public or private institution of higher education.

"Cost of education" means the operating funds necessary during a fiscal year to provide educational and general services, other than research and public service, to students attending an institution in that fiscal year.

"Council" means the State Council of Higher Education for Virginia.

"Educational and general fees" means fees over and above tuition charged for certain educational and general services.

"Educational and general services" means services associated with instruction, academic support, student services, institutional support, research, public service, and operation and maintenance of physical plant, with adjustments based on particular state policies related to specific institutional conditions, but does not include services associated with programs and administrative services that are required to be self-supporting or are otherwise supported by funds other than general funds, such as food services, university-owned or university-leased dormitories or other living facilities, athletic programs, and other self-supporting programs.

"Enrollment" or "student enrollment" means the number of full-time equivalent students.

"Fiscal year" means the period from July 1 of one calendar year to June 30 of the next calendar year.

"Institution" or "public institution of higher education" means each two-year and four-year public institution of higher education in the Commonwealth and, in the case of the Virginia Community College System, the system as a whole, not each community college.

"Peer institutions" for an institution means those institutions determined by the Council, in consultation with the institution, the Secretary of Education or his designee, the Director of the Department of Planning and Budget or his designee, and the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance or their designees, to be most similar to the institution and therefore to provide a fair comparison in determining what the appropriate and competitive faculty salaries for that institution should be.

"STEM" means science, technology, engineering, and mathematics.

"Student" means a full-time or part-time undergraduate, graduate, or professional student attending a public institution of higher education and enrolled in a degree program.

"Virginia student" means a student who is eligible for in-state tuition pursuant to § 23-7.4.

2011, cc. 828, 869.



§ 23-38.87:12. Higher education funding policy

The funding policy for public institutions of higher education shall be comprised of amounts for each institution from the state general fund, from funds other than the state general fund, or both, for each fiscal year of a biennium for:

1. Basic operations and instruction, as provided in § 23-38.87:13;

2. Each Virginia undergraduate student actually enrolled at the institution, as provided in § 23-38.87:14;

3. Need-based financial aid, as provided in § 23-38.87:15; and

4. Support for targeted financial incentives that encourage and reward progress toward the policy objectives specified in this chapter, as provided in § 23-38.87:16.

2011, cc. 828, 869.



§ 23-38.87:13. Calculation of state general fund share of an institution's basic operations and instruction funding need; cost of education

A. Following consultation with each institution and the Higher Education Advisory Committee described in § 23-38.87:20, the Council shall calculate each institution's basic operations and instruction funding need as provided in subsection B for each year of the next biennium and shall make that calculation available to the Governor, the General Assembly, and all public institutions of higher education. Each institution's basic operations and instruction funding need, and the Commonwealth's funding split policy by which 67 percent of an institution's cost of education for Virginia students is funded from the state general fund and 33 percent from funds other than the state general fund, shall be taken into account by the Governor during the preparation of his proposed biennial budget bill recommending the appropriation act for the next biennium and by the General Assembly in enacting that act. Between these biennial recalculations, an institution's appropriated basic operations and instruction funding may be increased or decreased for (i) an increase or decrease in Virginia undergraduate student enrollment as provided in § 23-38.87:14, (ii) meeting or not meeting targeted financial incentives listed in § 23-38.87:16, and (iii) any other purpose deemed appropriate by the General Assembly.

B. An institution's basic operations and instruction funding need for each fiscal year of the biennium shall be the sum of (i) the institution's cost of education for the total enrollment of students who actually attended that institution during the fiscal year that ended on June 30 of each odd-numbered year, which shall be determined using a cost-based funding policy that consists of a set of formulas for calculating educational cost based on faculty-student ratios by discipline and level, and the educational and general programs of instruction, academic support, student services, institutional support, and operation and maintenance of physical plant, with adjustments to the funding policy based on particular state policies or specific institutional missions or conditions, (ii) the amount required to reach the Commonwealth's faculty salary goal of the 60th percentile of the most recently reported average faculty salaries paid by that institution's peer institutions, and (iii) such other funding for educational and general services as the General Assembly may appropriate.

C. State general funds shall be allocated and appropriated to institutions in a fair and equitable manner such that, to the extent practicable, the percentage of the cost of education for Virginia students enrolled at an institution to be funded from state general funds is the same for each institution. To the extent that the percentages differ among institutions, that fact shall be taken into account as the Governor deems appropriate in his budget bill and by the General Assembly as it deems appropriate in the appropriation act.

2011, cc. 828, 869.



§ 23-38.87:14. Per student enrollment-based funding

A. In order to incentivize Virginia undergraduate student enrollment growth at the Commonwealth's public institutions of higher education in furtherance of the increased degree conferral objectives of this chapter, the Governor shall recommend and the General Assembly shall determine and appropriate to the institutions a per student amount that shall follow each Virginia undergraduate student to the institution in which the student enrolls. Recommendations regarding this Virginia undergraduate student enrollment growth incentive shall be developed and reviewed as provided in subdivision B 1 of § 23-38.87:20.

B. The Governor shall consider and recommend as he deems appropriate and the General Assembly shall consider and provide as it deems appropriate additional general fund appropriations to address the unfunded enrollment growth that occurred between the 2005-2006 fiscal year and the enactment of this chapter.

C. In order to assist the General Assembly in determining the per student amount provided for in subsection A and its relation to the per student amount provided to private nonprofit institutions of higher education pursuant to the Tuition Assistance Grant Act (§ 23-38.11 et seq.), each private nonprofit institution of higher education eligible to participate in the Tuition Assistance Grant Program shall submit to the Council its Virginia student enrollment projections for that fiscal year and its actual Virginia student enrollment for the prior fiscal year in a manner determined by the Council. The student admissions policies for the private institutions and their specific programs shall remain the sole responsibility of the governing boards of the individual institutions.

2011, cc. 828, 869.



§ 23-38.87:15. Need-based financial aid

Each institution shall include in its six-year plan required by § 23-38.87:17 an institutional student financial aid commitment that, in conjunction with general funds appropriated for that purpose, provides assistance to students from both low-income and middle-income families. Each institution's six-year plan required by § 23-38.87:17 shall take into account the information and recommendations resulting from the review of federal and state financial aid programs and institutional practices conducted pursuant to subdivisions B 2 and C 1 of § 23-38.87:20. The definitions of "low-income family" and "middle-income family" shall be developed and reviewed pursuant to subdivision B 2 of § 23-38.87:20.

2011, cc. 828, 869.



§ 23-38.87:16. Targeted economic and innovation incentives

A. The Governor shall consider and may recommend and the General Assembly shall consider and may fund targeted economic and innovation incentives to achieve the purposes of this chapter. Such incentives may include, but are not limited to:

1. Increased enrollment of Virginia students, in addition to the per student funding provided by § 23-38.87:14;

2. Increased degree completion for Virginia residents who have partial credit completion for a degree;

3. Increased degree completion in a timely or expedited manner;

4. Improved retention and graduation rates;

5. Increased degree production in the areas of science, technology, engineering, and mathematics and other high-need areas such as the health care-related professions;

6. Increased research, including regional and public-private collaboration;

7. Optimal year-round utilization of resources and other efficiency reforms designed to reduce total institutional cost;

8. Technology-enhanced instruction, including course redesign, online instruction, and resource sharing among institutions;

9. Enhanced community college transfer programs and grants and other enhanced degree path programs; and

10. Other incentives based on the economic opportunity metrics developed pursuant to subdivision B 4 of § 23-38.87:20.

Maintenance of effort initiatives shall also be considered for individual institutions with unique missions and demonstrable performance in specific incentive areas.

B. The criteria for measuring whether the incentives in subsection A have been met, and the benefits or consequences for meeting or not meeting such incentives, shall be developed and reviewed as provided in subdivisions B 3 and B 4 of § 23-38.87:20.

2011, cc. 828, 869.



§ 23-38.87:17. Institutional six-year plans

A. The governing board of each public institution of higher education shall develop and adopt biennially and amend or affirm annually a six-year plan for the institution and shall submit that plan to the Council, the Governor, and the Chairs of the House Committee on Appropriations and the Senate Committee on Finance no later than July 1 of each odd-numbered year, and shall submit amendments to or an affirmation of that plan no later than July 1 of each even-numbered year or at any other time permitted by the Governor or General Assembly.

B. The Secretary of Finance, Secretary of Education, Director of the Department of Planning and Budget, Executive Director of the Council, Staff Director of the House Committee on Appropriations, and Staff Director of the Senate Committee on Finance, or their designees, shall review each institution's plan or amendments and provide comments to the institution on that plan by September 1 of the relevant year. Each institution shall respond to any such comments by October 1 of that year.

C. Each plan shall be structured in accordance with, and be consistent with, the purposes of this chapter set forth in § 23-38.87:10 and the criteria developed pursuant to § 23-38.87:20, and shall be in a form and manner prescribed by the Council, in consultation with the Secretary of Finance, Secretary of Education, Director of the Department of Planning and Budget, Executive Director of the Council, Staff Director of the House Committee on Appropriations, and Staff Director of the Senate Committee on Finance, or their designees.

D. Each plan shall address the institution's academic, financial, and enrollment plans, to include the number of Virginia and out-of-state students, for the six-year period and shall include:

1. Financial planning reflecting the institution's anticipated level of general fund, tuition, and other nongeneral fund support for each year of the next biennium. The plan also shall include the institution's anticipated annual tuition and educational and general fee charges required by (i) degree level and (ii) domiciliary status, as provided in § 23-38.87:18, and shall indicate the planned use of any projected increase in general fund, tuition, or other nongeneral fund revenues. The plan shall be based upon any assumptions provided by the Council, following consultation with the Department of Planning and Budget and the staffs of the House Committee on Appropriations and the Senate Committee on Finance, for funding related to state general fund support pursuant to §§ 23-38.87:13, 23-38.87:14, 23-38.87:15, and 23-38.87:16, and shall be aligned with the institution's six-year enrollment projections;

2. Plans for providing financial aid to help mitigate the impact of tuition and fee increases on low-income and middle-income students and their families as described in § 23-38.87:15, including the projected mix of grants and loans;

3. Degree conferral targets for Virginia undergraduate students;

4. Plans for optimal year-round use of the institution's facilities and instructional resources;

5. Plans for the development of an instructional resource sharing program with other institutions of higher education in the Commonwealth;

6. Plans with regard to any other incentives set forth in § 23-38.87:16 or to any other matters the institution deems appropriate; and

7. The identification of (i) new programs or initiatives including quality improvements and (ii) institution-specific funding based on particular state policies or institution-specific programs, or both, as provided in subsection C of § 23-38.87:18.

E. In developing such plans, each public institution of higher education shall give consideration to potential future impacts of tuition increases on the Virginia College Savings Plan (§ 23-38.75 et seq.) and shall discuss such potential impacts with the Virginia College Savings Plan. The chief executive officer of the Virginia College Savings Plan shall provide to each institution the Plan's assumptions underlying the contract pricing of the program.

2011, cc. 828, 869.



§ 23-38.87:18. Tuition and fees

A. The board of visitors of each of the Commonwealth's public institutions of higher education, or in the case of the Virginia Community College System the State Board for Community Colleges, shall continue to fix, revise from time to time, charge and collect tuition, fees, rates, rentals, and other charges for the services, goods, or facilities furnished by or on behalf of such institution and may adopt policies regarding any such service rendered or the use, occupancy, or operation of any such facility.

B. Except to the extent included in the institution's six-year plan as provided in subsection C, if the total of an institution's tuition and educational and general fees for a fiscal year for Virginia students exceeds the difference for that fiscal year between (i) the institution's cost of education for all students, as calculated pursuant to clause (i) of subsection B of § 23-38.87:13, and (ii) the sum of the tuition and educational and general fees for non-Virginia students, the state general funds appropriated for its basic operations and instruction pursuant to subsection A of § 23-38.87:13, and its per student funding provided pursuant to § 23-38.87:14, the institution shall forego new state funding at a level above the general funds received by the institution during the 2011-2012 fiscal year, at the discretion of the General Assembly, and shall be obligated to provide increased financial aid to maintain affordability for students from low-income and middle-income families. This limitation shall not apply to any portion of tuition and educational and general fees for Virginia students allocated to student financial aid, to an institution's share of state-mandated salary or fringe benefit increases, to increases with funds other than state general funds for the improvement of faculty salary competitiveness above the level included in the calculation in clause (i) of subsection B of § 23-38.87:13, to the institution's share of any of the targeted financial incentives described in § 23-38.87:16, to unavoidable cost increases such as operation and maintenance for new facilities and utility rate increases, or to other items directly attributable to an institution's unique mission and contributions.

C. Nothing in subsection B shall prohibit an institution from including in its six-year plan required by § 23-38.87:17 (i) new programs or initiatives including quality improvements or (ii) institution-specific funding based on particular state policies or institution-specific programs, or both, that will cause the total of the institution's tuition and educational and general fees for a fiscal year for Virginia students to exceed the difference for that fiscal year between (a) the institution's cost of education for all students, as calculated pursuant to clause (i) of subsection B of § 23-38.87:13, and (b) the sum of the tuition and educational and general fees for the institution's non-Virginia students, the state general funds appropriated for its basic operations and instruction pursuant to subsection A of § 23-38.87:13, and its per student funding provided pursuant to § 23-38.87:14.

2011, cc. 828, 869.



§ 23-38.87:19. Creation of STEM public-private partnership; duties and responsibilities

In order to increase the number of students completing degrees in the high-demand, high-impact fields of science, technology, engineering, and mathematics (STEM), and other high-demand, anticipated-shortage fields such as the health care-related professions, and to help develop and guide the implementation of a comprehensive plan for higher degree attainment in these fields, the Secretaries of Education and Finance, in cooperation with the House Committees on Appropriations and Education and the Senate Committees on Finance and on Education and Health, shall cause to be formed a public-private partnership comprised of private-sector leaders, distinguished representatives from the scientific community (including retired military personnel, government scientists, and researchers), educational experts, relevant state and local government officials, and others as they deem appropriate. The partnership shall advise on, and may collaborate with public and private entities to develop and implement strategies to address, such priority issues as (i) determining the need for additional high-demand degree enrollment, capacity, and resources at the Commonwealth's public and private institutions of higher education; (ii) incentivizing greater coordination, innovation, and private collaboration in kindergarten through secondary school STEM and other high-demand degree initiatives; (iii) determining and refining best practices in STEM instruction and leveraging those best practices to promote STEM education in both the Commonwealth's higher education institutions and its elementary and secondary schools; (iv) enhancing teacher education and professional development in STEM disciplines; (v) strengthening mathematics readiness in secondary schools through earlier diagnosis and remediation of deficiencies; (vi) providing financial incentives to increase STEM enrollment and degree production at the Commonwealth's public and private colleges and universities; (vii) providing assistance to the Commonwealth's public and private colleges and universities in the acquisition and improvement of STEM-related facilities and equipment; (viii) providing STEM incentives in early college and university pathway programs and in the community college transfer grant program; (ix) assessing degree programs using such economic opportunity metrics as marketplace demand, earning potential, employer satisfaction, and other indicators of the historical and projected economic value and impact of degrees to provide useful information on degrees to students as they make career choices and to state policy makers and university decision makers as they decide how to allocate scarce resources; (x) aligning state higher education efforts with marketplace demands; and (xi) determining such other issues as the partnership deems relevant to increasing the number of students completing college and university degrees in STEM and other high-demand fields.

2011, cc. 828, 869.



§ 23-38.87:20. Creation of Higher Education Advisory Committee; duties and responsibilities

A. The Secretary of Education, in consultation with the Chairs of the House Committee on Appropriations and the Senate Committee on Finance, the Secretary of Finance and the public institutions of higher education in the Commonwealth, shall convene a Higher Education Advisory Committee (Advisory Committee) to provide advice and make recommendations on the matters set forth in subsections B, C and D. The Advisory Committee shall consist of 10 members as follows: a representative of the Office of the Secretary of Education, to be appointed by the Secretary of Education, and who shall serve as chair of the Advisory Committee; a representative of the Office of the Secretary of Finance, to be appointed by the Secretary of Finance; a representative of the Council, to be appointed by the Chairman of the Council; the staff directors of the House Appropriations Committee and the Senate Finance Committee, or their designees; and the presidents or their designees of five public institutions of higher education, including two doctoral institutions, two comprehensive institutions, and one from the Virginia Community College System. The presidents of all of the public institutions of higher education shall select the institutions to be represented on the Advisory Committee, subject to the parameters set forth in this section. The Governor shall also appoint a representative from a private, nonprofit institution of higher education; however, such representative shall not provide advice or make recommendations concerning policies that solely impact public institutions of higher education. Both the Governor and the Advisory Committee may designate other persons to serve on the Advisory Committee, including but not limited to representatives of academic and instructional faculty or fiscal officers from state institutions of higher education.

B. Consistent with the objectives of this chapter identified in § 23-38.87:10, the Advisory Committee, in consultation with and with assistance from the staff of the Council and such other assistance it may need, shall develop and review at least every five years, in consultation with the respective Chairs of the House Committees on Appropriations and Education and the Senate Committees on Finance and on Education and Health, or their designees, representatives of public institutions of higher education in the Commonwealth, and such other state officials as may be designated by the Governor:

1. The methodology pursuant to subsection A of § 23-38.87:14 for determining how a significant increment of state funding shall follow the student to the two-year or four-year institution in which the student enrolls, how the amount of such per student funding for four-year institutions will be made to correspond as nearly as practical to the per student allocation envisioned under the then-existing appropriation for the Tuition Assistance Grant Act (§ 23-38.11 et seq.) for students attending private nonprofit higher education institutions in the Commonwealth, how and as of what date an institution's student enrollment shall be calculated, how an increase or decrease in Virginia undergraduate student enrollment above or below the enrollment level used to calculate the institution's funding under § 23-38.87:13 shall be reflected in the institution's appropriation pursuant to subsection A of § 23-38.87:14, and the standards and process for determining whether an increase or decrease in Virginia undergraduate student enrollment qualifies for funding under § 23-38.87:14;

2. Criteria for determining which families qualify as "low-income" and "middle-income" for purposes of § 23-38.87:15 and how they relate to federal, state and institutional policies governing the provision of financial assistance to students of such families;

3. Objective performance criteria for measuring the financial incentives set forth in § 23-38.87:16, and benefits or consequences for meeting or not meeting the incentives included in an institution's six-year plan pursuant to § 23-38.87:17;

4. Economic opportunity metrics, such as marketplace demand, earning potential, and employer satisfaction, and other indicators of the historical and projected economic value of degrees that can be used to assess degree programs in order to provide useful information on the economic impact of degrees to students as they make career choices and to state policy makers and university decision makers as they decide how to allocate scarce resources;

5. The additional authority that should be granted to all public institutions of higher education under the Restructured Higher Education Financial and Administrative Operations Act (§ 23-38.88 et seq.), state goals and objectives each public institution of higher education should be expected to achieve, objective criteria for measuring educational-related performance with regard to those goals and objectives, and the benefits or consequences for meeting or not meeting those goals and objectives, including those set forth in § 2.2-5005; and

6. The role of nonpublic institutions in addressing the goals set forth in this chapter and make recommendations regarding such matters.

The Advisory Committee shall submit its recommendations to the Council, which shall review the recommendations and report its recommendations to the Governor and the Chairs of the House Committees on Appropriations and Education and the Senate Committees on Finance and on Education and Health.

C. Consistent with the purposes of this chapter identified in § 23-38.87:10, the Advisory Committee, in consultation with and with assistance from the staff of the Council and such other assistance as it may need, shall review at least every five years, in consultation with the respective Chairs of the House Committees on Appropriations and Education and the Senate Committees on Finance and on Education and Health, or their designees, representatives of public institutions of higher education in the Commonwealth, and such other state officials as may be designated by the Governor:

1. Federal and state financial aid programs and institutional practices to ensure that the appropriate level of financial assistance is being provided to both low-income and middle-income families, as required by § 23-38.87:15, including loan forgiveness programs targeted by purpose in furtherance of the objective of this chapter; and

2. The Restructured Higher Education Financial and Administrative Operations Act (§ 23-38.88 et seq.) to identify additional ways to reduce costs and enhance efficiency by increasing managerial autonomy with accountability at the institutional level.

The Advisory Committee shall submit its recommendations to the Council, which shall review the recommendations and report its recommendations to the Governor and the Chairs of the House Committees on Appropriations and Education and the Senate Committees on Finance and on Education and Health.

D. The Advisory Committee shall periodically assess, based upon the institutions' six-year plans and other relevant factors, the degree to which the Commonwealth's system of higher education is meeting the statewide objectives of economic impact, reform, affordability, and access reflected in this chapter, as well as the strategic impact of new general fund investments on achieving those objectives. The Advisory Committee shall submit its assessment and recommendations to the Council, which shall review the assessment and recommendations and report its recommendations to the Governor and the Chairs of the House Committees on Appropriations and Education and the Senate Committees on Finance and on Education and Health.

E. In addition to providing advice and making recommendations on the matters set forth in subsections B, C and D, the Advisory Committee shall perform such other duties and undertake such other responsibilities as requested by the Governor or the General Assembly.

2011, cc. 828, 869.



§ 23-38.87:21. Certification by Council

Upon the completion of the development of the objective criteria for measuring goals and objectives described in subdivision B 5 of § 23-38.87:20, and each year thereafter, the Council shall annually assess the degree to which each institution has satisfied any goals or criteria developed by the Higher Education Advisory Committee pursuant to § 23-38.87:20, and shall, by no later than October 1 of each fiscal year, provide a certified written report of the results of such annual assessment to the Governor and the Chairs of the House Committees on Appropriations and Education and the Senate Committees on Finance and on Education and Health. In order to assist the Council in its assessment, each public institution, and each private nonprofit institution eligible for and seeking to qualify for state general funds, shall furnish periodic reports and other pertinent information, including student-level data, as may be required by the Council. The reports shall include, but not be limited to, copies of institutional financial aid audit reports and audited financial statements.

2011, cc. 828, 869.



§ 23-38.88. Eligibility for restructured financial and administrative operational authority

A. Public institutions of higher education shall be eligible for the following restructured financial and operational authority:

1. To dispose of their surplus materials at the location where the surplus materials are held and to retain any proceeds from such disposal as provided in subdivision B 14 of § 2.2-1124;

2. To have the option, as provided in subsection C of § 2.2-1132 and pursuant to the conditions and provisions under such subsection, to contract with a building official of the locality in which construction is taking place and for such official to perform any inspection and certifications required for the purpose of complying with the Uniform Statewide Building Code (§ 36-97 et seq.) pursuant to subsection C of § 36-98.1;

3. For those public institutions of higher education that have in effect a signed memorandum of understanding with the Secretary of Administration regarding participation in the nongeneral fund decentralization program as set forth in the appropriation act, as provided in subsection C of § 2.2-1132, to enter into contracts for specific construction projects without the preliminary review and approval of the Division of Engineering and Buildings of the Department of General Services, provided such institutions are in compliance with the requirements of the Virginia Public Procurement Act (§ 2.2-4300 et seq.) and utilize the general terms and conditions for those forms of procurement approved by the Division and the Office of the Attorney General;

4. To acquire easements as provided in subdivision 4 of § 2.2-1149;

5. To enter into an operating/income lease or capital lease pursuant to the conditions and provisions provided in subdivision 5 of § 2.2-1149;

6. To convey an easement pertaining to any property such institution owns or controls as provided in subsection C of § 2.2-1150;

7. In accordance with the conditions and provisions of subdivision C 2 of § 2.2-1153, to sell surplus real property valued at less than $5 million, which is possessed and controlled by the institution;

8. For purposes of compliance with § 2.2-4310, to procure goods, services, and construction from a vendor that the institution has certified as a small, women-owned, and minority-owned business enterprise pursuant to the conditions and provisions provided in § 2.2-1609;

9. To be exempt from review of their budget request for information technology by the CIO as provided in subdivision A 4 of § 2.2-2007;

10. To be allowed to establish policies for the designation of administrative and professional faculty positions at the institution pursuant to the conditions and provisions provided in subsection E of § 2.2-2901;

11. To receive the financial benefits described under § 2.2-5005 pursuant to the conditions and provisions of such section;

12. To be exempt from reporting its purchases to the Secretary of Education, provided that all purchases, including sole source purchases, are placed through the Commonwealth's electronic procurement system using proper system codes for the methods of procurement;

13. To utilize as methods of procurement a fixed price, design-build or construction management contract notwithstanding the provisions of § 2.2-4306; and

14. The restructured financial and operational authority set forth in Article 2 (§ 23-38.90) and Article 3 (§ 23-38.91 et seq.).

No such authority shall be granted unless the institution meets the conditions set forth in this chapter.

B. The Board of Visitors of a public institution of higher education shall commit to the Governor and the General Assembly by August 1, 2005, through formal resolution adopted according to its own bylaws, to meeting the state goals specified below, and shall be responsible for ensuring that such goals are met, in addition to such other responsibilities as may be prescribed by law. Each such institution shall commit to the Governor and the General Assembly to:

1. Consistent with its institutional mission, provide access to higher education for all citizens throughout the Commonwealth, including underrepresented populations, and, consistent with subdivision 4 of § 23-9.6:1 and in accordance with anticipated demand analysis, meet enrollment projections and degree estimates as agreed upon with the State Council of Higher Education for Virginia. Each such institution shall bear a measure of responsibility for ensuring that the statewide demand for enrollment is met;

2. Consistent with § 23-38.87:17, ensure that higher education remains affordable, regardless of individual or family income, and through a periodic assessment, determine the impact of tuition and fee levels net of financial aid on applications, enrollment, and student indebtedness incurred for the payment of tuition and fees;

3. Offer a broad range of undergraduate and, where appropriate, graduate programs consistent with its mission and assess regularly the extent to which the institution's curricula and degree programs address the Commonwealth's need for sufficient graduates in particular shortage areas, including specific academic disciplines, professions, and geographic regions;

4. Ensure that the institution's academic programs and course offerings maintain high academic standards, by undertaking a continuous review and improvement of academic programs, course availability, faculty productivity, and other relevant factors;

5. Improve student retention such that students progress from initial enrollment to a timely graduation, and that the number of degrees conferred increases as enrollment increases;

6. Consistent with its institutional mission, develop articulation, dual admissions, and guaranteed admissions agreements with all Virginia community colleges and offer dual enrollment programs in cooperation with high schools;

7. Actively contribute to efforts to stimulate the economic development of the Commonwealth and the area in which the institution is located, and for those institutions subject to a management agreement set forth in Article 3 (§ 23-38.91 et seq.), in areas that lag the Commonwealth in terms of income, employment, and other factors;

8. Consistent with its institutional mission, increase the level of externally funded research conducted at the institution and facilitate the transfer of technology from university research centers to private sector companies;

9. Work actively and cooperatively with elementary and secondary school administrators, teachers, and students in public schools and school divisions to improve student achievement, upgrade the knowledge and skills of teachers, and strengthen leadership skills of school administrators;

10. Prepare a six-year financial plan consistent with § 23-38.87:17;

11. Conduct the institution's business affairs in a manner that maximizes operational efficiencies and economies for the institution, contributes to maximum efficiencies and economies of state government as a whole, and meets the financial and administrative management standards as specified by the Governor pursuant to § 2.2-5004 and included in the appropriation act that is in effect, which shall include best practices for electronic procurement and leveraged purchasing, information technology, real estate portfolio management, and diversity of suppliers through fair and reasonable consideration of small, women-owned, and minority-owned business enterprises; and

12. Seek to ensure the safety and security of the Commonwealth's students on college and university campuses.

Upon making such commitments to the Governor and the General Assembly by August 1, 2005, the public institution of higher education shall be allowed to exercise the restructured financial and operational authority set forth in subdivisions A 1 through A 13, subject to such conditions as may be provided under the enabling statutes granting the additional authority.

C. As provided in § 23-9.6:1.01, the State Council of Higher Education shall in consultation with the respective chairmen of the House Committees on Education and Appropriations and the Senate Committees on Finance and Education and Health or their designees, representatives of public institutions of higher education, and such other state officials as may be designated by the Governor, develop objective measures of educational-related performance and institutional performance benchmarks for such objective measures. At a minimum, the State Council shall develop such objective measures and institutional performance benchmarks for the goals and objectives set forth in subdivisions B 1 through B 10 and B 12. In addition, the Governor shall develop objective measures of financial and administrative management performance and related institutional performance benchmarks for the goals and objectives set forth in subdivision B 11.

As provided in subsection C of § 23-9.6:1.01, any public institution of higher education that has been certified during the fiscal year by the State Council of Higher Education for Virginia as meeting the institutional performance benchmarks in effect for the fiscal year as set forth in the general appropriation act shall be provided the financial benefits under § 2.2-5005. Such benefits shall first be provided as determined under such section. Objective criteria for measuring performance with regard to the state goals and objectives developed pursuant to subsection B, and benefits or consequences for meeting or not meeting those goals and objectives, shall be developed as provided in subdivision B 5 of § 23-38.87:20.

D. 1. The restructured financial and operational authority set forth in Article 3 (§ 23-38.91 et seq.) shall only be granted in accordance with the expressed terms of a management agreement between the public institution of higher education and the Commonwealth.

No restructured financial or operational authority set forth in Article 3 (§ 23-38.91 et seq.) shall be granted to a public institution of higher education unless such authority is expressly included in the management agreement. In addition, the only implied authority that shall be granted from entering into a management agreement is that implied authority that is actually necessary to carry out the expressed grant of restructured financial or operational authority. As a matter of law, the initial presumption shall be that any restructured financial or operational authority set forth in Article 3 (§ 23-38.91 et seq.) is not included in the management agreement. These requirements shall also apply to any other provision included in Article 3 (§ 23-38.91 et seq.).

2. No public institution of higher education shall enter into a management agreement unless:

a. (i) Its most current and unenhanced bond rating received from (a) Moody's Investors Service, Inc., (b) Standard & Poor's, Inc., or (c) Fitch Investor's Services, Inc. is at least AA- (i.e., AA minus) or its equivalent, provided that such bond rating has been received within the last three years of the date that the initial agreement is entered into or (ii) the institution has (a) participated in decentralization pilot programs in the areas of finance and capital outlay, (b) demonstrated management competency in those two areas as evidenced by a written certification from the Cabinet Secretary or Secretaries designated by the Governor, (c) received additional operational authority under a memorandum of understanding pursuant to § 23-38.90 in at least one functional area, and (d) demonstrated management competency in that area for a period of at least two years. In submitting "The Budget Bill" for calendar year 2005 pursuant to subsection A of § 2.2-1509, the Governor shall include criteria for determining whether or not an institution has demonstrated the management competency required by clause (ii);

b. An absolute two-thirds, or more, of the institution's governing body shall have voted in the affirmative for a resolution expressing the sense of the body that the institution is qualified to be, and should be, governed by the provisions of Article 3 (§ 23-38.91 et seq.), which resolution shall be included in the initial management agreement;

c. The institution agrees to reimburse the Commonwealth for any additional costs to the Commonwealth in providing health or other group insurance benefits to employees, and in undertaking any risk management program, that are attributable to the institution's exercise of any restructured financial or operational authority set forth in Article 3 (§ 23-38.91 et seq.). The institution's agreement to reimburse the Commonwealth for such additional costs shall be expressly included in each management agreement with the institution. The Secretary of Finance and the Secretary of Administration, in consultation with the Virginia Retirement System and the affected institutions, shall establish procedures for determining any amounts to be paid by each institution and a mechanism for transferring the appropriate amounts directly and solely to the programs whose costs have been affected.

In developing management agreements, public institutions of higher education shall give consideration to potential future impacts of tuition increases on the Virginia College Savings Plan (§ 23-38.75) and shall discuss such potential impacts with parties participating in development of such agreements. The chief executive officer of the Virginia College Savings Plan shall provide to the institution and such parties the Plan's assumptions underlying the contract pricing of the program; and

d. Before executing a management agreement with the Commonwealth that affects insurance or benefit programs administered by the Virginia Retirement System, the Governor shall transmit a draft of the relevant provisions to the Board of Trustees of the Virginia Retirement System, which shall review the relevant provisions in order to ensure compliance with the applicable provisions of Title 51.1, administrative policies and procedures and federal regulations governing retirement plans. The Board shall advise the Governor and appropriate Cabinet Secretaries of any conflicts.

3. Each initial management agreement with an institution shall remain in effect for a period of three years. Subsequent management agreements with the institution shall remain in effect for a period of five years.

If an existing agreement is not renewed or a new agreement executed prior to the expiration of the three-year or five-year term, as applicable, the existing agreement shall remain in effect on a provisional basis for a period not to exceed one year. If, after the expiration of the provisional one-year period, the management agreement has not been renewed or a new agreement executed, the institution shall no longer be granted any of the financial or operational authority set forth in Article 3 (§ 23-38.91 et seq.), unless and until such time as a new management agreement is entered into between the institution and the Commonwealth.

The Joint Legislative Audit and Review Commission, in cooperation with the Auditor of Public Accounts, shall conduct a review relating to the initial management agreement with each public institution of higher education. The review shall cover a period of at least the first 24 months from the effective date of the management agreement. The review shall include, but shall not be limited to, the degree of compliance with the expressed terms of the management agreement, the degree to which the institution has demonstrated its ability to manage successfully the administrative and financial operations of the institution without jeopardizing the financial integrity and stability of the institution, the degree to which the institution is meeting the objectives described in subsection B, and any related impact on students and employees of the institution from execution of the management agreement. The Joint Legislative Audit and Review Commission shall make a written report of its review no later than June 30 of the third year of the management agreement. The Joint Legislative Audit and Review Commission is authorized, but not required, to conduct a similar review of any management agreement entered into subsequent to the initial agreement.

4. The right and power by the Governor to void a management agreement shall be expressly included in each management agreement. The management agreement shall provide that if the Governor makes a written determination that a public institution of higher education that has entered into a management agreement with the Commonwealth is not in substantial compliance with the terms of the agreement or with the requirements of this chapter in general, (i) the Governor shall provide a copy of that written determination to the chairmen of the Board of Visitors or other governing body of the public institution of higher education and to the members of the General Assembly, and (ii) the institution shall develop and implement a plan of corrective action, satisfactory to the Governor, for purposes of coming into substantial compliance with the terms of the management agreement and with the requirements of this chapter, as soon as practicable, and shall provide a copy of such corrective action plan to the members of the General Assembly. If after a reasonable period of time after the corrective action plan has been implemented by the institution, the Governor determines that the institution is not yet in substantial compliance with the management agreement or the requirements of this chapter, the Governor may void the management agreement. Upon the Governor voiding a management agreement, the affected public institution of higher education shall not be allowed to exercise any restructured financial or operational authority pursuant to the provisions of Article 3 (§ 23-38.91 et seq.) unless and until the institution enters into a subsequent management agreement with the Secretary or Secretaries designated by the Governor or the void management agreement is reinstated by the General Assembly.

5. A management agreement with a public institution of higher education shall not grant any of the restructured financial or operational authority set forth in Article 3 (§ 23-38.91 et seq.) to the Virginia Cooperative Extension and Agricultural Experiment Station, the University of Virginia College at Wise, or the Virginia Institute of Marine Sciences or to an affiliated entity of the institution unless such intent, as well as the degree of the restructured financial or operational authority to be granted, is expressly included in the management agreement.

6. Following the execution of each management agreement with a public institution of higher education and submission of that management agreement to the Chairmen of the House Committee on Appropriations, the House Committee on Education, the Senate Committee on Finance, and the Senate Committee on Education and Health pursuant to § 23-38.97, the Governor shall include a recommendation for approval of the management agreement in "The Budget Bill" submitted pursuant to subsection A of § 2.2-1509 or in his gubernatorial amendments submitted pursuant to subsection E of § 2.2-1509 due by the December 20 that immediately follows the date of submission of the management agreement to such Committees. Following the General Assembly's consideration of whether to approve or disapprove the management agreement as recommended, if the management agreement is approved as part of the general appropriation act, it shall become effective on the effective date of such general appropriation act. However, no management agreement shall be entered into by a public institution of higher education and the Secretary or Secretaries designated by the Governor after November 15 of a calendar year.

E. A covered institution and the members of its governing body, officers, directors, employees, and agents shall be entitled to the same sovereign immunity to which they would be entitled if the institution were not governed by this chapter; provided further, that the Virginia Tort Claims Act (§ 8.01-195.1 et seq.) and its limitations on recoveries shall remain applicable with respect to institutions governed by this chapter.

2005, cc. 933, 945; 2006, c. 775; 2009, cc. 827, 845; 2011, cc. 828, 869; 2013, c. 482; 2014, c. 628.



§ 23-38.89. Definitions

As used in this chapter, the following terms have the following meanings, unless the context requires otherwise:

"Bonds, notes or other obligations" means bonds, notes, commercial paper, bond anticipation notes, revenue certificates, capital leases, lease participation certificates or other evidences of indebtedness or deferred purchase financing arrangements.

"Capital project" means the acquisition of any interest in land, including improvements on the acquired land, either new construction of 5,000 square feet or more or new construction costing $1 million or more, improvements or renovations costing $1 million or more, or capital leases.

"Covered Employee" means any person who is employed by a covered institution on either a salaried or wage basis.

"Covered institution" means, on and after its effective date of the initial Management Agreement, a public institution of higher education of the Commonwealth that has entered into a management agreement with the Commonwealth to be governed by the provisions of Subchapter 3 (§ 23-38.91 et seq.) of this chapter.

"Enabling legislation" means those chapters, other than this chapter, of Title 23, as amended, creating, continuing, or otherwise setting forth the powers, purposes, and missions of the individual public institutions of higher education of the Commonwealth, and as provided in §§ 2.2-2817.2, 2.2-2905, 51.1-126.3, and 51.1-1100 in the case of the University of Virginia Medical Center, unless otherwise expressly provided in this subchapter.

"Facilities" means all property or rights in property, real and personal, tangible and intangible, including but not limited to all facilities and infrastructure suitable for supporting a covered institution's mission and ancillary activities and including any and all structures, buildings, improvements, additions, extensions, replacements, appurtenances, lands, rights in land, furnishings, landscaping, approaches, roadways, and other related and supporting facilities, now or hereafter held, possessed, owned, leased, operated, or used, in whole or in part, by a covered institution.

"Management agreement" means an agreement required by subsection D of § 23-38.88 between the Commonwealth and a public institution of higher education seeking to become governed by Subchapter 3 (§ 23-38.91 et seq.) of this chapter.

"Project" means any research programs and any research or educational facility of an institution governed by Subchapter 3 (§ 23-38.91 et seq.) of this chapter or equipment necessary or convenient to or consistent with the purposes of such institution, whether or not owned by the institution, including, without limitation, research, training, teaching, dormitory, and classroom facilities; all related and supporting facilities, and equipment necessary or desirable in connection therewith or incidental thereto; or equipment alone; and also including, without limitation, office, parking, kitchen, laundry, laboratory, wellness, pharmaceutical, administrative, communications, computer, and recreational and athletic facilities; hotels and related facilities; power plants and equipment; storage space; hospitals; nursing homes; continuing care facilities; self-care facilities; health maintenance centers; medical office facilities; clinics; outpatient clinics; surgical centers; alcohol, substance abuse, and drug treatment centers; laboratories; sanitariums; hospices; facilities for the residence or care of the elderly, the handicapped, or the chronically ill; residential facilities for nurses, interns, and physicians; other kinds of facilities for the treatment of sick, disturbed, or infirm persons or the prevention of disease or maintenance of health; colleges, schools, or divisions offering undergraduate, graduate, professional, or extension programs, or any combination of such programs, for such branches of learning as may be appropriate; vehicles and other transportation equipment, together with mobile medical facilities; air transport equipment, including equipment necessary or desirable for the transportation of medical equipment, medical personnel or patients; and all lands, buildings, improvements, approaches, and appurtenances necessary or desirable in connection with or incidental to any such program, facility or equipment.

"Public institution of higher education" means a two-year or four-year public institution of higher education.

"Virginia Retirement System" means that retirement system, or other authorized retirement system, established pursuant to Title 51.1.

2005, cc. 933, 945.



§ 23-38.90. Memoranda of understanding

Effective July 1, 2008, any public institution of higher education may enter into a memorandum of understanding with the appropriate Cabinet Secretary or Secretaries, as designated by the Governor, for additional operational authority in any operational area or areas adopted by the General Assembly in accordance with law provided that the authority granted in the memorandum of understanding is consistent with that institution's ability to manage its operations in the particular area or areas and provided that the following general criteria are met:

1. The institution has received and maintained Council certification (i) pursuant to § 23-9.6:1.01, or (ii) upon the completion of the development of the objective criteria for measuring goals and objectives described in subdivision B 5 of § 23-38.87:20, pursuant to § 23-38.87:21 for the most recent year that the Council has completed certification;

2. An absolute two-thirds or more of the institution's governing body shall have voted in the affirmative for a resolution expressing the sense of the body that the institution is qualified to be, and should be, governed by memoranda of understanding as provided in this chapter;

3. The institution shall adopt at least one new measure for each area of operational authority for which a memorandum of understanding is requested. Each measure shall be developed in consultation with the appropriate Cabinet Secretary. If the adopted measure is education-related, then it shall be developed in consultation with the Secretary of Education and the Council. Any education-related measure shall be approved by the Council; and

4. The institution shall post on the Department of General Services' central electronic procurement website all Invitations to Bid, Requests for Proposal, sole source award notices, and emergency award notices to ensure visibility and access to the Commonwealth's procurement opportunities on one website.

Within 15 days of receipt of a request from a public institution of higher education to enter into a memorandum of understanding as provided in this section, the Cabinet Secretary or Secretaries receiving that request shall notify the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance of the request. The Cabinet Secretary or Secretaries shall determine within 90 calendar days whether or not to enter into the requested memorandum of understanding, or some variation thereof. If the determination is to enter into a memorandum of understanding with the institution, the Cabinet Secretary or Secretaries shall forward a copy of the governing body's resolution and a copy of the memorandum of understanding to the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance. Each initial memorandum of understanding shall remain in effect for a period of three years. Subsequent memoranda of understanding shall remain in effect for a period of five years. If the determination is not to enter into a memorandum of understanding with the institution, the Cabinet Secretary or Secretaries shall notify the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance of the reasons for denying the institution's request. If an institution's request is denied, nothing in this section shall prohibit the institution from submitting a future request to enter into a memorandum of understanding pursuant to this section.

2005, cc. 933, 945; 2008, cc. 824, 829; 2011, cc. 332, 828, 869; 2013, c. 438.



§ 23-38.91. Responsibility and accountability for management of institution; governance

A. The Board of Visitors and administration of a public university or college of the Commonwealth that meets the requirements of this subchapter to demonstrate the ability to manage successfully the administrative and financial operations of the institution without jeopardizing the financial integrity and stability of the institution may enter into negotiation with the Governor to develop a management agreement with the Commonwealth, as provided in this subchapter. Consistent with the terms of the management agreement, the Board of Visitors shall assume full responsibility for management of the institution, subject to the requirements and conditions set forth in this subchapter, the general requirements for management agreements as provided in § 23-38.88, and the specific management agreement with the Commonwealth. The Board of Visitors shall be fully accountable for (a) the management of the institution of higher education as provided in this subchapter, (b) meeting the requirements of §§ 2.2-5004, 23-9.6:1.01, and 23-38.87:17 or, upon the completion of the development of the objective criteria for measuring goals and objectives described in subdivision B 5 of § 23-38.87:20, § 23-38.87:21, and (c) meeting such other provisions as may be set forth in the management agreement with the Commonwealth.

B. Each covered institution shall be governed and administered in the manner provided in this subchapter but subject to the expressed terms of the management agreement entered into pursuant to § 23-38.88, in the appropriation act, and in each such institution's enabling legislation.

2005, cc. 933, 945; 2011, cc. 828, 869.



§ 23-38.92. Scope of subchapter

A. Any public institution of higher education that complies with the requirements of this subchapter shall thereafter have the powers and authority set forth in this subchapter that are expressly included in the management agreement described in § 23-38.88.

B. Except as specifically made inapplicable under this subchapter and the express terms of a management agreement described in § 23-38.88, the provisions of Title 2.2 relating generally to the operation, management, supervision, regulation, and control of public institutions of higher education shall be applicable to covered institutions as provided by the express terms of the management agreement described in § 23-38.88.

C. In the event of a conflict between any provision of Title 2.2 and any provision of this subchapter as expressed by the management agreement, the provisions of the management agreement shall control. In the event of a conflict between any provision of this subchapter and an institution's enabling legislation, the enabling legislation shall control.

2005, cc. 933, 945.



§ 23-38.93. Educational policies of the Commonwealth; other requirements

A. For purposes of §§ 2.2-5004, 23-1.01, 23-1.1, 23-2, 23-2.1, 23-2.1:1, 23-3, 23-4.2, 23-4.3, 23-4.4, 23-7.1:02, 23-7.4, 23-7.4:1, 23-7.4:2, 23-7.4:3, 23-7.5, 23-8.2:1, 23-9.1, 23-9.2, 23-9.2:3, 23-9.2:3.1 through 23-9.2:5, 23-9.6:1.01, Chapter 4.9 (§ 23-38.75 et seq.), and § 23-38.87:17, each covered institution shall remain a public institution of higher education of the Commonwealth following its conversion to a covered institution governed by this chapter, and shall retain the authority granted and any obligations required by such provisions. In addition, each covered institution shall retain the authority, and any obligations related to the exercise of such authority, that is granted to institutions of higher education pursuant to Chapter 1.1 (§ 23-9.3 et seq.); Chapter 3 (§ 23-14 et seq.); Chapter 3.2 (§ 23-30.23 et seq.); Chapter 3.3 (§ 23-30.39 et seq.); Chapter 4 (§ 23-31 et seq.); Chapter 4.01 (§ 23-38.10:2 et seq.); Chapter 4.1 (§ 23-38.11 et seq.); Chapter 4.4:1 (§ 23-38.53:1 et seq.); Chapter 4.4:2 (§ 23-38.53:4 et seq.); Chapter 4.4:3 (§ 23-38.53:11 ); Chapter 4.5 (§ 23-38.54 et seq.); Chapter 4.7 (§ 23-38.70 et seq.); and Chapter 4.9 (§ 23-38.75 et seq.).

B. State government-owned or operated and state-owned teaching hospitals that are a part of a covered institution as of the institution's effective date of the initial Management Agreement shall continue to be characterized as state government-owned or operated and state-owned teaching hospitals for purposes of payments under the State Plan for Medicaid Services adopted pursuant to § 32.1-325 et seq., provided that the covered institution commits to serve indigent and medically indigent patients, in which event the Commonwealth, through the Department of Medical Assistance Services, shall, subject to the appropriation in the appropriation act in effect, continue to reimburse the full cost of the provision of care, treatment, health-related and educational services to indigent and medically indigent patients and continue to treat hospitals that were part of a covered institution and that were Type One Hospitals prior to the institution's effective date of the initial Management Agreement as Type One Hospitals for purposes of such reimbursement.

2005, cc. 933, 945; 2011, cc. 828, 869; 2014, cc. 484, 815.



§ 23-38.94. Audits

The Auditor of Public Accounts or his legally authorized representatives shall audit annually accounts of all covered institutions and shall distribute copies of each annual audit to the Governor and to the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance. Pursuant to § 30-133, the Auditor of Public Accounts and his legally authorized representatives shall examine annually the accounts and books of each such institution; however, a covered institution shall not be deemed to be a state or governmental agency, advisory agency, public body, or agency or instrumentality for purposes of Chapter 14 (§ 30-130 et seq.) of Title 30 except for those provisions in such chapter that relate to requirements for financial recordkeeping and bookkeeping. Each covered institution shall be subject to periodic external review by the Joint Legislative and Audit Review Commission and such other reviews and audits as shall be required by law.

2005, cc. 933, 945.



§ 23-38.95. Repealed

Repealed by Acts 2013, c. 577, cl. 2.



§ 23-38.96. Conflicts of interests

The provisions of the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.) that are applicable to officers and employees of a state governmental agency shall continue to apply to the members of the governing body and the Covered Employees of a covered institution.

2005, cc. 933, 945.



§ 23-38.97. Eligibility requirements and procedures; management agreement

A. Any public institution of higher education may initiate the process to be governed by this subchapter by complying with the following requirements:

1. An absolute two-thirds, or more, of the institution's governing body shall have voted in the affirmative for a resolution expressing the sense of the body that the institution is qualified to be, and should be, governed by this subchapter.

2. Following such affirmative vote by such governing body, the institution shall submit to the Governor a written request for his approval to be governed by this subchapter. A copy of such request shall be sent to the Chairmen of the House Committee on Appropriations, the House Committee on Education, the Senate Committee on Finance and the Senate Committee on Education and Health. Such written request shall provide documentation substantiating that: (i) the institution possesses the necessary administrative infrastructure, experience, and expertise to perform successfully its public educational mission as a covered institution; (ii) the institution is financially able to operate as a covered institution without jeopardizing the financial integrity and stability of the institution; (iii) the institution consistently meets the financial and administrative management standards pursuant to § 2.2-5004; and (iv) the institution's governing body has adopted performance and accountability standards, in addition to any institutional performance benchmarks included in the general appropriation act and developed pursuant to § 23-9.6:1.01, against which its implementation of this additional authority can be measured.

B. If the Governor finds that the institution meets the criteria set forth in subdivision A 2, he shall authorize those Cabinet Secretaries he deems appropriate to enter into a management agreement, as described in § 23-38.88, with the governing body of that institution addressing such matters as that institution's in-state undergraduate student enrollment, its financial aid requirements and capabilities, and its tuition policy for in-state undergraduate students.

C. Any such management agreement, executed by the designated Cabinet Secretaries and governing body of the institution shall be submitted by no later than November 15 of any given year to the House Committee on Appropriations, the House Committee on Education, the Senate Committee on Finance, and the Senate Committee on Education and Health. The Governor shall include a recommendation for approval of the management agreement with the public institution of higher education in "The Budget Bill" submitted pursuant to subsection A of § 2.2-1509 or in his gubernatorial amendments submitted pursuant to subsection E of § 2.2-1509 due by the December 20 that immediately follows the date of submission of the management agreement to such Committees. Following the General Assembly's consideration of whether to approve or disapprove the management agreement as recommended, if the management agreement is approved as part of the general appropriation act, it shall become effective on the effective date of such general appropriation act.

2005, cc. 933, 945.



§ 23-38.98. Revocation of management agreement

An institution's status as a covered institution may be revoked by an act of the General Assembly (i) if the institution fails to meet the requirements of this subchapter, or (ii) if the institution fails to meet the requirements of the management agreement as provided in § 23-38.88. An institution's status as a covered institution shall terminate upon the Governor voiding the management agreement with the institution as provided under subdivision D 4 of § 23-38.88.

2005, cc. 933, 945.



§ 23-38.99. Powers and authority generally

In addition to those powers granted in each covered institution's enabling legislation and in the appropriation act, a covered institution, subject to the express provisions of the management agreement as provided in § 23-38.88, shall have all the powers and authority necessary or convenient to carry out the purposes and provisions of this subchapter. The powers of the Board of Visitors of the institution shall include:

1. To make and execute contracts, guarantees, or any other instruments and agreements necessary or convenient for the exercise of its powers, authority, and functions including, without limitation, to make and execute contracts with persons to operate and manage any or all of the institution's facilities or operations, and to incur liabilities and secure the obligations of any entity or individual; provided, however, that no covered institution may pledge the faith and credit of the Commonwealth or enter into an indemnification agreement or binding arbitration agreement contrary to the law of Virginia applicable to state agencies.

2. To conduct or engage in any lawful business, activity, effort, or project consistent with the institution's purposes or necessary or convenient to exercise its powers and authority.

3. To procure such insurance, participate in such insurance plans, provide such self-insurance, continue participation in the Commonwealth's insurance or self-insurance plans, continue to participate in the Commonwealth's risk management programs, continue participation in the Virginia Retirement System or other Commonwealth sponsored retirement plans subject to the conditions and provisions of Article 6 (§ 23-38.114 et seq.) of this subchapter, or any combination of the foregoing, as provided in this subchapter. The purchase of insurance, participation in an insurance plan, or creation of a self-insurance plan by the institution shall not be deemed a waiver or relinquishment of any sovereign immunity to which the institution or its officers, directors, employees, or agents are otherwise entitled. The fact that a covered institution is governed by this subchapter shall not disqualify it from participating in any Commonwealth or Virginia Retirement System insurance, self-insurance, or risk management program on the same terms and conditions applicable to other state agencies and other public institutions of higher education.

2005, cc. 933, 945.



§ 23-38.100. Operation of projects

A. A covered institution may acquire, plan, design, construct, own, rent as landlord or tenant, operate, control, remove, renovate, enlarge, equip, and maintain, directly or through stock or nonstock corporations or other entities, any project as defined in this subchapter. Such projects may be owned or operated by the institution or other persons, or jointly by such institution and other persons, and may be operated within or without the Commonwealth, so long as their operations are necessary or desirable to assist the institution in carrying out its public purposes within the Commonwealth, and so long as any private benefit resulting to any such other private persons from any such project is merely incidental to the public benefit of such project.

B. In the operation of any facility, including any veterinary facility or any hospital or other health care and related facilities owned or operated by a covered institution, such institution may continue in effect or adopt and enforce all policies necessary or desirable for such operation. Any such policies pertaining to the operation of veterinary, hospital, or other health care or related facilities may include, without limitation, rules relating to the conditions under which the privilege of practicing any health profession or veterinary medicine may be available therein, the admission and treatment of patients, the procedures for determining the qualification of patients for indigent care or other programs, and the protection of patients and employees, provided that such policies shall not discriminate on the basis of race, religion, color, sex, national origin, or other factor prohibited by law.

2005, cc. 933, 945.



§ 23-38.101. Creation of entities; participation in joint ventures

A. A covered institution may create or assist in the creation of; may own in whole or in part or otherwise control; may participate in or with any entities, public or private; and may purchase, receive, subscribe for, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise acquire or dispose of any (i) shares or obligations of, or other interests in, any entities organized for any purpose within or without the Commonwealth, and (ii) obligations of any person or corporation. No part of the assets or net earnings of such institution shall inure to the benefit of, or be distributable to, any private individual, except that reasonable compensation may be paid for services rendered to or for such institution in furtherance of its public purposes, and benefits may be conferred that are in conformity with said purposes.

B. A covered institution may participate in joint ventures with individuals, corporations, governmental bodies or agencies, partnerships, associations, insurers or other entities to facilitate any activities or programs consistent with the public purposes and intent of this subchapter.

C. A covered institution may create or continue the existence of one or more nonprofit entities for the purpose of soliciting, accepting, managing, and administering grants, gifts and bequests, endowment gifts and bequests, and gifts and bequests in trust.

D. In carrying out any activities authorized by this subchapter, a covered institution may provide appropriate assistance, including (i) making loans from its funds, other than general fund appropriations or proceeds of bonds issued under Article X, Section 9(a), 9(b), or 9(c), or 9(d), if such issuance is Commonwealth general fund supported, of the Constitution of Virginia, and (ii) providing the time of its employees to corporations, partnerships, associations, joint ventures or other entities, whether or not such corporations, partnerships, associations, joint ventures or other entities are owned or controlled in whole or in part, directly or indirectly, by such institution.

2005, cc. 933, 945.



§ 23-38.102. Campus police

A covered institution may continue to operate or establish a campus police department in accordance with the provisions of Chapter 17 (§ 23-232 et seq.), as those provisions are modified by this subchapter. Campus police shall possess the powers provided in Chapter 17; provided however, that a covered institution's employment of campus police shall be governed by the provisions of this subchapter rather than by Chapter 28 (§ 2.2-2800 et seq.) and Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2.

Campus police officers of a covered institution shall be eligible to participate in the same state-sponsored retirement plans, and on the same terms and conditions, that campus police officers of other public institutions of higher education are eligible to participate in.

2005, cc. 933, 945.



§ 23-38.103. Tuition, fees, rentals, and other charges; moneys

A covered institution shall fix, revise from time to time, charge and collect tuition, rates, rentals, fees and other charges for the services, goods, or facilities furnished by or on behalf of such institution, and may adopt policies regarding any such service rendered or the use, occupancy, or operation of any such facility.

2005, cc. 933, 945.



§ 23-38.104. Financial operations of covered institutions

A. Subject to such accountability measures and audits as are provided in this subchapter or as may otherwise be specifically made applicable by other law to institutions governed by this subchapter and subject to the expressed terms of the management agreement described in § 23-38.88, a covered institution may be permitted (i) to independently manage its operations and finances, including holding and investing its tuition, fees, research funds, auxiliary enterprise funds, and all other public funds; (ii) to create any and all financial policies deemed necessary to conduct its financial operations; (iii) to adopt the budget for the institution; and (iv) to control the expenditures of all moneys generated or received by the institution, including tuition, fees and other nongeneral fund revenue sources.

B. Subject to the express terms of the management agreement described in § 23-38.88, in managing its operations and finances, the Board of Visitors of a covered institution shall have sole authority to establish tuition, fee, room, board, and other charges consistent with sum sufficient appropriation authority for all nongeneral funds as provided by the Governor and the General Assembly in the Commonwealth's biennial appropriations authorization. The Board of Visitors shall include the institution's commitment to provide need-based grant aid for middle- and lower-income Virginia students in a manner that encourages student enrollment and progression without respect to potential increases in tuition and fees. In the event that any or all of the nongeneral funds are retained by the institution, the institution shall invest such funds consistent with an investment policy established by the Board of Visitors and retain all income earned on such investments. In the event that any or all of the nongeneral funds are held on behalf of the institution by the Commonwealth of Virginia, the institution shall receive a share of the income earned by the Commonwealth on the investment of such funds as provided in § 2.2-5005.

C. The management agreement described in § 23-38.88 shall include the quantification of cost savings realized as a result of the additional operational flexibility provided pursuant to this subchapter.

D. A covered institution may enter into any contract which the institution determines to be necessary or appropriate to place any bond or investment of the institution, in whole or in part, on the interest rate, cash flow, or other basis desired by the institution, which contract may include, without limitation, contracts commonly known as interest rate swap agreements, and futures or contracts providing for payments based on levels of, or changes in, interest rates. These contracts or arrangements may be entered into by the institution in connection with, incidental to, entering into, or maintaining any (i) agreement that secures bonds, notes, or other obligations or (ii) investment or contract providing for investment, otherwise authorized by law, including but not limited to § 23-38.105. These contracts and arrangements may contain such payment, security, default, remedy, and other terms and conditions as determined by the institution, after giving due consideration to the creditworthiness of the counterpart or other obligated party, including any rating by any nationally recognized rating agency, and any other criteria as may be appropriate. Any money set aside and pledged to secure payments of bonds, notes or other obligations or any of the contracts entered into pursuant to this section may be pledged to and used to service any of the contracts or agreements entered into pursuant to this section.

2005, cc. 933, 945.



§ 23-38.105. Investments of operating funds

A covered institution may invest its operating funds in any obligations or securities that are considered legal investments for public funds in accordance with Chapter 45 (§ 2.2-4500 et seq.) of Title 2.2. Such institution's governing body shall adopt written investment guidelines which provide that such investments shall be made solely in the interest of the covered institution and shall be undertaken with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

2005, cc. 933, 945.



§ 23-38.106. Records of financial transactions

The governing body of a covered institution shall adopt a system of independent financial management that includes bookkeeping and accounting procedures that have been prescribed for governmental organizations by the Government Accounting Standards Board.

2005, cc. 933, 945.



§ 23-38.107. Financing and indebtedness

A. A covered institution shall have the authority to:

1. Borrow money and issue bonds, notes, or other obligations as provided in this subchapter and to purchase such bonds, notes or other obligations;

2. Seek financing from, incur or assume indebtedness to, and enter into contractual commitments with, the Virginia Public Building Authority and the Virginia College Building Authority, which authorities are authorized to borrow money and make and issue negotiable notes, bonds, notes or other obligations and other evidences of indebtedness to provide such financing relating to facilities or any project; and

3. Seek financing from, incur or assume indebtedness to, and enter into contractual commitments with the Commonwealth as otherwise provided by law relating to the institution's facilities or any project.

B. Notwithstanding the provisions of this chapter, no covered institution shall be deemed to be exempt from any requirement or covenant contained in any outstanding bonds, notes, or other evidences of indebtedness.

2005, cc. 933, 945.



§ 23-38.108. Power to issue bonds, notes or other obligations

A. Notwithstanding the provisions of § 23-29, which shall be inapplicable to the exercise by a covered institution of the authority granted in this article, a covered institution may issue bonds, notes, or other obligations from time to time for any purpose that is consistent with its institutional mission, including, without limitation, to finance or refinance any project, to appropriately manage operational cash flows, to provide for short term financing, to refund bonds, notes or other obligations issued therefore by or on behalf of such institution, or otherwise, including bonds, notes, or other obligations or obligations not then subject to redemption, and may guarantee, assume or otherwise agree to pay, in whole or in part, indebtedness issued by such institution or any affiliated entity for managing operational cash flows or resulting in the acquisition or construction of facilities for the benefit of such institution, or the refinancing thereof; provided, however, that nothing in this subchapter shall preclude a covered institution from participation in any financing program or bond issue established and implemented by the Commonwealth, or any agency thereof, including, without limitation, any financing program or bond issue under Article X, Section 9(b) or 9(c) of the Constitution of Virginia, or any financing program or bond issue under Article X Section 9(d) of the Constitution of Virginia undertaken by the Treasury Board, the Virginia College Building Authority or the Virginia Public Building Authority, if such institution is otherwise eligible for and approved for such participation and is otherwise able to fulfill any requirements that may be imposed upon it in relation to such participation.

B. Notwithstanding Article 8 (§ 2.2-2415 et seq.) of Chapter 24 of Title 2.2, Chapter 3 (§ 23-14 et seq.) of Title 23, and § 23-65, covered institutions may issue bonds, notes, or other obligations consistent with debt capacity and management policies and guidelines established by its Board of Visitors without obtaining the consent of any legislative body, elected official, commission, board, bureau, or agency of the Commonwealth or of any political subdivision, and without any proceedings or conditions other than those specifically required by this subchapter. Bonds, notes, or other obligations may be issued for the benefit of covered institutions without the approval required by the provisions of Article 8 (§ 2.2-2415 et seq.) of Chapter 24 of Title 2.2. No bonds, notes, or other obligations issued under the authority of this article shall be subject to any review or approval procedure, rules, regulations, or procedures adopted pursuant to Chapter 3 (§ 23-14 et seq.) of Title 23.

C. A covered institution may issue such types of bonds, notes, or other obligations as it may determine are appropriate consistent with debt capacity and management policies and guidelines established by its Board of Visitors, including, without limitation, bonds, notes or other obligations payable as to principal and interest from any one or more of the following sources: (i) its revenues generally; (ii) income and revenues derived from the operation, sale, or lease of a particular project or projects, whether or not they are financed or refinanced from the proceeds of such bonds, notes, or other obligations; (iii) funds realized from the enforcement of security interests or other liens or obligations securing such bonds, notes, or other obligations; (iv) proceeds from the sale of bonds, notes, or other obligations; (v) payments under letters of credit, policies of municipal bond insurance, guarantees, or other credit enhancements; (vi) any reserve or sinking funds created to secure such payment; (vii) accounts receivable of such institution; or (viii) other available funds of such institution.

D. Any bonds, notes, or other obligations may be additionally supported by any grant, contribution, or appropriation from a participating political subdivision, the covered institution, the Commonwealth or any political subdivision, agency, or instrumentality thereof, any federal agency or any unit, private corporation, partnership, association, or individual.

E. Bonds, notes, or other obligations of a covered institution are declared to be for an essential public and governmental purpose.

F. It shall be lawful for any bank or trust company within or without the Commonwealth to serve as depository of the proceeds of bonds, notes, or other obligations or of other revenues of a covered institution and to furnish indemnifying bonds, notes, or other obligations or to pledge such securities as may be required by such institution, provided that any such deposits shall be collateralized in accordance with the Security for Public Deposits Act (§ 2.2-4400 et seq.) in the case of a bank or savings institution or in accordance with Article 3 (§ 6.2-1047 et seq.) of Chapter 10 of Title 6.2 in the case of a trust company.

2005, cc. 933, 945.



§ 23-38.109. Capital projects

A. All capital projects of a covered institution, whether funded by an appropriation of the General Assembly or otherwise, shall be approved by such institution's governing body, and the governing body of each covered institution shall adopt policies for the review, approval, and implementation of all capital projects undertaken by the institution.

B. Except as otherwise provided in subdivision C 2, capital projects undertaken at a covered institution may be exempt from any capital outlay oversight performed or required by the Department of General Services, the Division of Engineering and Buildings, the Department of Planning and Budget, and any other state agency that supports the functions performed by these departments.

C. Capital projects undertaken at a covered institution shall be subject to the institution's capital project policies adopted pursuant to subsection A, and:

1. Any capital project undertaken at a covered institution shall be subject to the environmental, historic preservation and conservation requirements of state statutes that are generally applicable to capital projects in the Commonwealth. For purposes of this subdivision, "capital project" means a capital project as defined in § 23-38.89 costing $300,000 or more; and

2. If the capital project is funded in whole or in part with a general fund appropriation for that purpose or proceeds from bonds issued under Article X, Section 9(a), 9(b), or 9(c), or 9(d), if such issuance is Commonwealth general fund supported, of the Constitution of Virginia, the project shall remain subject to such pre-appropriation approvals as are in effect from time to time within the executive and legislative branches of state government, but such project may nevertheless be exempt from any and all state post-appropriation review, approval, administrative or other policy or procedure functions performed or required by the Department of General Services, the Division of Engineering and Buildings, the Department of Planning and Budget, and any other state agency that supports the functions performed by these departments, subject to the terms of any management agreement.

3. If a covered institution constructs improvements on land, or renovates property, that originally was acquired or constructed in whole or in part with a general fund appropriation for that purpose or proceeds from bonds issued under Article X, Section 9(a), 9(b), or 9(c), or 9(d), if such issuance is Commonwealth general fund supported, of the Constitution of Virginia, and such improvements or renovations are undertaken entirely with funds not appropriated by the General Assembly, such improvements or renovations must be consistent with such institution's master plan approved by its governing body and, if the cost of such improvements or renovations is reasonably expected to exceed $2 million, the institution's decision to undertake such improvements or renovations shall be communicated to the Governor and to the Chairmen of the Senate Committee on Finance and the House Committee on Appropriations no later than 60 days prior to (i) commencement of construction or renovation or (ii) issuance of bonds, notes, or other obligations to finance such construction or renovation.

D. A covered institution shall have the authority to designate its own building official who shall be a full-time employee and who is hereby authorized to determine the suitability for occupancy of, and to issue certifications for building occupancy for, all capital projects undertaken at that institution, and who, prior to issuing any such certification, shall ensure that the Virginia Uniform Statewide Building Code (§ 36-97 et seq.) requirements are met for that capital project and that such project has been inspected by the State Fire Marshal or his designee. When serving as the building official, such individual shall report directly and exclusively to the Board of Visitors of the institution and shall be subject to review by the appropriate personnel in the Department of General Services. The designated official shall be certified by the Department of Housing and Community Development to perform this function. The individual employed or contracted to serve in such capacity shall have adequate resources and staff who are certified by the Department of Housing and Community Development in accordance with § 36-137 for such purpose, and who shall review plans, specifications, and documents for compliance with codes and standards and perform required inspections of the work in progress and the completed project. No individual licensed professional architect or engineer hired or contracted to perform these functions shall also perform other code-related design, construction, facilities-related project management or facilities management functions for the institution on the same project.

2005, cc. 933, 945.



§ 23-38.110. Procurement; discrimination prohibited; participation of small, women-owned, and minority-owned business enterprises

A. Subject to the express provisions of the management agreement described in § 23-38.88, covered institutions may be exempt from the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.), except for § 2.2-4342 (which section shall not be construed to require compliance with the prequalification application procedures of subsection B of § 2.2-4317), provided, however, that any deviations from the Virginia Public Procurement Act approved in a Management Agreement shall be uniform across all covered institutions; and provided further that the governing body of a covered institution shall adopt, and the covered institution shall comply with, policies for the procurement of goods and services, including professional services, that shall be based upon competitive principles and shall in each instance seek competition to the maximum practical degree. The policies shall implement a system of competitive negotiation for professional services pursuant to § 2.2-4303.1 and subsections A, B, and C of § 2.2-4302.2; shall prohibit discrimination because of race, religion, color, sex or national origin of the bidder or offeror in the solicitation or award of contracts; shall incorporate the prompt payment principles of §§ 2.2-4350 and 2.2-4354; and shall consider the impact on correctional enterprises under § 53.1-47.

B. Such policies may, among other things, (i) provide for consideration of the dollar amount of the intended procurement, the term of the anticipated contract, and the likely extent of competition; (ii) implement a prequalification procedure for contractors or products; and (iii) include provisions for cooperative arrangements with other covered institutions, other public or private educational institutions, other public or private organizations or entities, including public-private partnerships, public bodies, charitable organizations, health care provider alliances or purchasing organizations or entities, state agencies or institutions of the Commonwealth or the several states, the District of Columbia, the territories and the United States, and any combination thereof. Nothing in this section shall preclude a covered institution from requesting and utilizing, and covered institutions are hereby encouraged to utilize, the assistance of the Virginia Information Technologies Agency in information technology procurements.

C. In the solicitation and awarding of contracts, no covered institution shall discriminate against a bidder or offeror because of race, religion, color, sex, national origin, age, disability, or any other basis prohibited by state or federal law. The procurement policies of a covered institution shall provide that, whenever solicitations are made seeking competitive procurement of goods or services, it shall be a priority of the institution to provide for fair and reasonable consideration of small, women-owned, and minority-owned businesses and to promote and encourage a diversity of suppliers. The institution shall post on the Department of General Services' central electronic procurement website all Invitations to Bid, Requests for Proposal, sole source award notices, and emergency award notices to ensure visibility and access to the Commonwealth's procurement opportunities on one website.

D. As part of any procurement provisions of a management agreement, the governing board of a covered institution shall identify the public, educational, and operational interests served by any procurement rule or rules that deviate from those in the Virginia Public Procurement Act.

2005, cc. 933, 945; 2011, c. 332; 2013, c. 583; 2015, cc. 760, 776.



§ 23-38.111. Information technology

Subject to the terms of the management agreement, covered institutions may be exempt from the provisions governing the Virginia Information Technologies Agency, Chapter 20.1 (§ 2.2-2005 et seq.) of Title 2.2, and the provisions governing the Information Technology Advisory Council, Article 35 (§ 2.2-2699.5 et seq.) of Chapter 26 of Title 2.2; provided, however, that the governing body of a covered institution shall adopt, and the covered institution shall comply with, policies for the procurement of information technology goods and services, including professional services, that are consistent with the requirements of § 23-38.110 and that include provisions addressing cooperative arrangements for such procurement as described in § 23-38.110, and shall adopt and comply with institutional policies and professional best practices regarding strategic planning for information technology, project management, security, budgeting, infrastructure, and ongoing operations.

2005, cc. 933, 945; 2010, cc. 136, 145.



§ 23-38.112. Acquisition, possession, operation, and disposition of property; acceptance of grants and loans

A. Nothing in this subsection shall limit or reduce the authority granted to a covered institution in §§ 23-38.109 and 23-38.113, which shall govern the planning, design, construction, and implementation of capital projects and leases by covered institutions. In order to continue its mission as a public institution of higher education:

1. A covered institution may continue to hold, possess, operate, and dispose of any property, real or personal, tangible or intangible, that such covered institution held, possessed, or operated prior to its effective date of the initial Management Agreement as follows:

a. If the property is real property, including land, buildings, and any improvements to land or buildings, and it was acquired or constructed in whole or in part with general fund appropriations or proceeds from a general obligation bond issue under Article X, Section 9(a) or 9(b) of the Constitution of Virginia, the covered institution (i) shall hold, possess, and operate such property in accordance with the institution's enabling legislation, with this subchapter, and with any policies adopted by the governing body of the institution pursuant thereto, and (ii) shall dispose of such property in accordance with general law applicable to state-owned property and with the institution's enabling legislation.

b. If the property is real property, including land, buildings, and any improvements to land or buildings, and it was acquired or constructed either (i) entirely with nongeneral fund appropriations or proceeds from a nongeneral fund revenue bond issue under Article X, Section 9(c) or 9(d) of the Constitution of Virginia, or (ii) entirely with funds other than funds appropriated by the General Assembly or proceeds from a general obligation bond issue under Article X, Section 9(a) or 9(b) of the Constitution of Virginia, the covered institution shall hold, possess, operate, and dispose of such property in accordance with the institution's enabling legislation, notwithstanding the approval requirements of § 23-77.1, with this subchapter, and with any policies adopted by the governing body of the institution pursuant thereto.

c. If the property is personal property, the covered institution shall hold, possess, operate, and dispose of such property in accordance with the institution's enabling legislation, with this subchapter, and with any policies adopted by the governing body of the institution pursuant thereto.

2. After the effective date of the initial Management Agreement as provided in § 23-38.88, a covered institution may acquire any real property, construct improvements thereon in accordance with § 23-38.109, and acquire any personal property, tangible or intangible, and hold, possess, operate, and dispose of such real and personal property as follows:

a. If the property is real property, including land, buildings, and improvements to land or buildings, and it is acquired or constructed with funds appropriated by the General Assembly for that purpose or with proceeds from a general obligation bond issue under Article X, Section 9(a) or 9(b) of the Constitution of Virginia, the covered institution (i) shall hold, possess, and operate such property in accordance with the institution's enabling legislation, with this subchapter, and with any policies adopted by the governing body of the institution pursuant thereto, and (ii) shall dispose of such property in accordance with general law applicable to state-owned property and with the covered institution's enabling legislation.

b. If the property is real property, including land, buildings, and improvements to land or buildings, and the property is acquired with any funds in the covered institution's possession, other than any funds appropriated by the General Assembly or proceeds from a general obligation bond issue under Article, X, Section 9(a) or 9(b) of the Constitution of Virginia, the institution shall hold, possess, operate, dispose of, and otherwise deal with such property, or any right, easement, estate, or interest therein, acquired by purchase, exchange, gift, assignment, transfer, foreclosure, lease, bequest, devise, operation of law, or other means, in accordance with the covered institution's enabling legislation, notwithstanding the approval requirements of § 23-77.1, with this subchapter, and with any policies adopted by the governing body of the institution pursuant thereto.

c. If the property is personal property, the institution shall hold, possess, operate, and dispose of such property in accordance with the institution's enabling legislation, with this subchapter, and with any policies adopted by the governing body of the institution pursuant thereto.

3. With the approval of the Governor or as otherwise provided by law, and consistent with the provisions of subdivisions 1 and 2 of this subsection, a covered institution may sell, assign, encumber, mortgage, demolish, or otherwise dispose of any project or any other property, real or personal, tangible or intangible, or any right, easement, estate, or interest therein, or any deed of trust or mortgage lien interest owned by it, under its control or custody or in its possession, and may release or relinquish any right, title, claim, lien, interest, easement, or demand however acquired, including any equity or right of redemption in property foreclosed by it; and

4. May do any of the foregoing by public or private transaction.

B. A covered institution may accept loans, grants, contributions, or other assistance from the federal government, the Commonwealth or any political subdivision thereof, or from any other public or private source to carry out its mission as a public institution of higher education of the Commonwealth and any of the purposes of this subchapter. A covered institution may enter into any agreement or contract regarding or relating to the acceptance, use, or repayment of any such loan, grant, contribution, or assistance, and may enter into such other agreements with any such entity in furtherance of the purposes of this subchapter. Counties, cities, and towns are hereby authorized to lend or donate money or other property to a covered institution for any of its purposes. Any local government making the grant or loan may restrict the use of the grant or loan to a specific project, within or without that locality.

C. Notwithstanding the provisions of this chapter, no covered institution shall take action with regard to any property, real or personal, if such action would be deemed to be in violation of any requirement or covenant contained in any outstanding bonds, notes, or other evidences of indebtedness.

2005, cc. 933, 945.



§ 23-38.113. Leases of property

The governing body of a covered institution shall adopt such policies relating to the leasing of real property, including capital or operating/income leases, that reasonably ensure that such leases are efficiently procured on appropriate terms and for appropriate purposes. With respect to capital or operating/income leases for real property to be used for academic purposes, or for real property owned by the institution or a foundation related to the institution to be used for non-academic purposes in accordance with the institution's land use plan pursuant to § 2.2-1153, other than applicable policies adopted by a covered institution's board of visitors and provisions of general law that expressly apply to covered institutions, such institutions shall be exempt from any state or local statutes or ordinances, rules, regulations, and guidelines relating to operating/income leases of real property by public entities and, except as otherwise provided in §§ 23-38.109 and 23-38.112, to capital leases.

2005, cc. 933, 945.



§ 23-38.114. General; definition

A. Covered Employees are state employees of a covered institution of the Commonwealth of Virginia. Notwithstanding subsections B and C of this section, the state retirement system, state health insurance program, state workers' compensation coverage program, and state grievance procedure, as they may be amended from time to time, shall continue to apply to and govern all eligible Covered Employees. If, however, a covered institution has been or is permitted by law other than in this chapter to establish an alternative health insurance plan or an alternative faculty or University of Virginia Medical Center retirement plan or plans, such alternative health insurance or faculty or University of Virginia Medical Center retirement plan or plans shall apply to and govern the Covered Employees included in such plan or plans. Each Covered Employee shall continue to be governed by and be eligible to participate in the human resources and benefits programs which governed him and in which he was eligible to participate immediately prior to the effective date of the initial Management Agreement for the covered institution by which he is employed unless and until a human resources program or programs, plan, or procedure applicable to him is established by that covered institution pursuant to §§ 23-38.116, 23-38.118, 23-38.119 and 23-38.120.

B. Even if a covered institution establishes a human resources program or programs, plan, or procedure pursuant to §§ 23-38.116, 23-38.118, 23-38.119 and 23-38.120, a salaried nonfaculty Covered Employee who was in the employment of that covered institution as of the day prior to the effective date of the initial Management Agreement, except employees of the University of Virginia Medical Center, may elect pursuant to § 23-38.115 to continue to participate in and be governed by the state human resources program set forth in Chapters 28 (§ 2.2-2800 et seq.) and 29 (§ 2.2-2900 et seq.) of Title 2.2 and administered by the Department of Human Resource Management. In such case, in addition to the state human resources plans, programs, policies and procedures set forth in subsection A, all other state human resources and benefit plans, programs, policies and procedures that apply to and govern state employees shall continue to apply to and govern such salaried nonfaculty Covered Employees.

C. Any human resources program or programs, plans, policies or procedures established by the governing body of a covered institution pursuant to §§ 23-38.116, 23-38.118, 23-38.119, and 23-38.120 shall apply to and govern (i) all salaried nonfaculty Covered Employees of that covered institution who were in its employment as of the day prior to the effective date of the initial Management Agreement and who elect pursuant to § 23-38.115 to participate in and be governed by such program or programs, plans, policies, and procedures, (ii) all salaried nonfaculty Covered Employees of that covered institution who are employed by that institution on or after the effective date of the initial Management Agreement, (iii) all non-salaried nonfaculty Covered Employees of that covered institution without regard to when they were hired, (iv) all faculty Covered Employees of that covered institution without regard to when they were hired, and (v) all employees of the University of Virginia Medical Center without regard to when they were hired. For purposes of this article, "participating Covered Employee" means a Covered Employee described in subdivisions (i) through (v) of this subsection.

D. All covered institutions shall be responsible for human resource reporting requirements established by the Governor or General Assembly.

2005, cc. 933, 945.



§ 23-38.115. Election by certain Covered Employees

A. If the governing body of a covered institution establishes a human resources program or programs pursuant to § 23-38.116, a salaried nonfaculty Covered Employee of that covered institution who was in its employment as of the day prior to the effective date of the initial Management Agreement, except employees of the University of Virginia Medical Center, shall be permitted to elect to participate in and be governed by either (i) the state human resources program set forth in Chapters 28 (§ 2.2-2800 et seq.) and 29 (§ 2.2-2900 et seq.) of Title 2.2, or (ii) the human resources program or programs established by the governing body of that covered institution pursuant to § 23-38.116. A salaried nonfaculty Covered Employee who elects to participate in and be governed by the human resources program or programs established by the governing body of that covered institution pursuant to § 23-38.116 also, by that election, shall be deemed to have elected to be eligible to participate in and to be governed by the human resources plans, programs, policies and procedures that are or may be adopted by that covered institution for his classification of employees pursuant to §§ 23-38.118, 23-38.119, and 23-38.120.

B. If the governing body of a covered institution establishes a human resources program or programs pursuant to § 23-38.116, the covered institution shall provide each of its salaried nonfaculty Covered Employees who was in its employment as of the day prior to the effective date of the initial Management Agreement, except employees of the University of Virginia Medical Center, with a period of at least 90 days after the effective date of the institution's human resource program for his classification of employees to make the election required by subsection A. If such a salaried nonfaculty Covered Employee does not make an election by the end of that 90-day period, he shall be deemed not to have elected to participate in the human resources program or programs established by the covered institution pursuant to § 23-38.116. If such a salaried nonfaculty Covered Employee elects to participate in the human resources program or programs established by the covered institution pursuant to § 23-38.116, that election shall be irrevocable. At least every two years, a covered institution shall offer to salaried nonfaculty Covered Employees who have elected to continue to participate in the state human resources program set forth in Chapters 28 (§ 2.2-2800 et seq.) and 29 (§ 2.2-2900 et seq.) of Title 2.2 an opportunity to elect to participate in the human resources program or programs established by the covered institution pursuant to § 23-38.116; provided that, each time prior to offering such opportunity to such salaried nonfaculty Covered Employees, and at least once every two years after the effective date of the human resources program or programs established pursuant to § 23-38.116, the covered institution shall make available to each of its salaried nonfaculty Covered Employees a comparison of its human resources program for that classification of salaried nonfaculty Covered Employee with the state human resources program for comparable state employees, including but not limited to a comparability assessment of compensation and benefits.

2005, cc. 933, 945.



§ 23-38.116. Human resources programs

A. The governing body of each covered institution may elect to adopt for its nonfaculty participating Covered Employees either (i) one or more human resources programs that is or are generally consistent with the provisions of Chapters 28 (§ 2.2-2800 et seq.) and 29 (§ 2.2-2900 et seq.) of Title 2.2, pertaining generally to state employees, or (ii) such other human resources program or programs as it determines to be appropriate. The covered institution may administer such human resources program or programs itself or may contract with another covered institution or with the Department of Human Resource Management to administer some or all of its human resources programs, subject to the execution of any participation or operating agreement as the parties to that agreement may deem necessary and appropriate.

B. Each covered institution may establish a human resources program or programs for participating Covered Employees not included in subsection A, including a program or programs relating to those other personnel that its enabling legislation authorizes it to employ. In addition, such institution may, in its discretion, contract for such consultants, attorneys, accountants, and financial experts, and such independent providers of expert advice and consultation as may be necessary or desirable in the judgment of the covered institution.

C. Any human resources program adopted by the governing body of a covered institution for participating Covered Employees shall be based on merit principles and objective methods of appointment, promotion, transfer, layoff, removal, severance, discipline, and other appropriate topics included in such a human resources program based on such principles and methods.

2005, cc. 933, 945.



§ 23-38.117. Grievance procedures

A. No covered institution shall be exempt from the State Grievance Procedure (§ 2.2-3000 et seq.), which shall continue to apply to all eligible nonfaculty Covered Employees of a covered institution. The governing body of each covered institution shall adopt policies that encourage the resolution of employment-related problems and complaints of its nonfaculty Covered Employees. Such policies shall provide that nonfaculty Covered Employees of the institution shall be able to discuss their concerns with their immediate supervisors and management freely and without retaliation. To the extent that such concerns cannot be resolved informally, the State Grievance Procedure (§ 2.2-3000 et seq.) of Title 2.2 shall apply (i) to the covered institution's participating nonfaculty Covered Employees to the same extent that it applied to the same classifications of nonfaculty employees prior to the institution's effective date of the initial Management Agreement and (ii) to the covered institution's salaried nonfaculty Covered Employees who have elected pursuant to § 23-38.115 to continue to participate in the state human resources program set forth in Chapters 28 (§ 2.2-2800 et seq.) and 29 (§ 2.2-2900 et seq.) of Title 2.2.

B. A covered institution shall continue to make grievance policies available to faculty Covered Employees to the extent that such policies were applicable to faculty Covered Employees prior to its effective date of the initial Management Agreement, and may amend any such policies.

C. A covered institution is not required to adopt grievance policies governing Covered Employees not included in subsections A and B, but it may, in its discretion, do so for some or all such Covered Employees, and such grievance policies may be the same as or different from the grievance policies adopted pursuant to subsection A.

2005, cc. 933, 945.



§ 23-38.118. Miscellaneous personnel matters

A. All appointments to, and promotions and tenure in, positions in the service of a covered institution shall be based upon merit and fitness, to be ascertained, as far as possible, by the competitive rating of qualifications by that institution.

B. No establishment of a position or rate of pay, and no change in rate of pay, shall become effective except on order of the appointing covered institution.

C. No participating Covered Employee of, or applicant for employment with, any covered institution shall be required, as a condition of employment, to smoke or use tobacco products on the job, or to abstain from smoking or using tobacco products outside the course of his employment, provided that this section shall not apply to those classes of employees to which § 27-40.1 or 51.1-813 is applicable.

D. The human resources policies adopted by the governing body of a covered institution shall, consistent with applicable federal law, address (i) employment of participating Covered Employees who leave the service of a covered institution for service in any of the armed forces of the United States, and the employment of other veterans of such military service, following the termination of their military service; and (ii) leave and other policies affecting the employment of participating Covered Employees who have been ordered to active military service in the armed forces of the United States, or in the organized reserve forces of any of the armed services of the United States, or of the Virginia National Guard. "Active military duty," as used in this subsection, means federally funded military duty as (i) a member of the armed forces of the United States on active duty pursuant to Title 10 of the United States Code or (ii) a member of the Virginia National Guard on active duty pursuant to either Title 10 or Title 32 of the United States Code.

2005, cc. 933, 945.



§ 23-38.119. Certain insurance plans; legal process and assignment

A. Insurance provided under this article and all proceeds therefrom shall be subject to the same provisions regarding exemption from levy, garnishment and other legal process as is provided to Virginia Retirement System plans under § 51.1-510; provided, however, that permitted assignments shall be effected through completion of forms provided by the covered institution or its vendor, and provided further, that for insurance plans established by a covered institution, the authority granted to the Board of the Virginia Retirement System in § 51.1-510 is hereby granted to and shall be exercised by the covered institution.

B. Each covered institution (i) shall purchase or make available group life and accidental death and dismemberment insurance policies covering in whole or in part those of its participating Covered Employees eligible to participate in the Virginia Retirement System, and (ii) may purchase or make available such additional insurance policies covering its participating Covered Employees as it deems appropriate. Participating Covered Employees shall not be required to present evidence of insurability satisfactory to an insurance company for basic group life insurance coverage. All salaried participating Covered Employees shall be offered basic group life insurance at a level of coverage determined by such institution's governing body. A covered institution may require participating Covered Employees to pay all or a portion of the cost of the insurance coverage offered pursuant to this subsection, which may be collected through a payroll deduction program. If the institution's governing body so elects, and subject to the execution of such participation agreements as the Virginia Retirement System may require, the covered institution's participating Covered Employees may be covered by the Virginia Retirement System's group insurance programs established pursuant to Chapter 5 (§ 51.1-500 et seq.) of Title 51.1 under the same terms, costs, and conditions that apply to, and with the same benefits that are available to, other state employees.

C. For those of its participating Covered Employees eligible to participate in the Virginia Retirement System, a covered institution shall (i) purchase disability insurance, (ii) subject to the execution of such participation agreements as may be necessary, appropriate, and in the best interests of the Commonwealth, continue to participate in the disability insurance program established for state agencies, (iii) establish a self-insured disability insurance program, or (iv) any combination of clauses (i) through (iii). A covered institution may require participating Covered Employees to pay all or a portion of the cost of the insurance coverage offered pursuant to clauses (i), (iii), or (iv) of this subsection, which may be collected through a payroll deduction program. However, the covered institution shall not be required to contribute to the program established for state agencies on behalf of participating Covered Employees who do not participate in that program.

D. If a covered institution's governing body so elects, and subject to the execution of such participation agreements as may be necessary, appropriate, and in the best interests of the Commonwealth, each such institution or its participating Covered Employees, or both, may participate in any future insurance programs established for state employees under the same terms and conditions that apply to, and with the same benefits that are available to, other state employees.

2005, cc. 933, 945.



§ 23-38.120. Severance policies

A. Each covered institution shall adopt one or more severance policies for its eligible participating Covered Employees, applicable to voluntary or involuntary separations, including reductions in workforce. The provisions of the Workforce Transition Act (§ 2.2-3200 et seq.) shall not apply to participating Covered Employees.

B. The terms and conditions of a covered institution's severance policy or policies for eligible participating Covered Employees shall be determined by the institution's governing body. The covered institution and the Board of the Virginia Retirement System shall negotiate a formula according to which cash severance benefits may be converted to years of age or creditable service for participating Covered Employees who participate in the Virginia Retirement System.

C. Covered Employees who were employees of a covered institution and were covered by the provisions of Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2 prior to its effective date of the initial Management Agreement, who otherwise would be eligible for severance benefits under the Workforce Transition Act (§ 2.2-3200 et seq.), and who are separated by a covered institution because of a reduction in workforce shall have the same preferential hiring rights with state agencies and other executive branch institutions as other state employees have under § 2.2-3201. Conversely, a covered institution shall recognize the hiring preference conferred by § 2.2-3201 on state employees who were hired by a state agency or executive branch institution before the covered institution's effective date of the initial Management Agreement and who were separated after that date by that state agency or executive branch institution because of a reduction in workforce. If a covered institution has adopted a classification system pursuant to § 23-38.116 that differs from the classification system administered by the Department of Human Resource Management, the covered institution shall classify the separated employee according to its classification system and shall place the separated employee appropriately. Any such separated employee who is hired by a covered institution shall be a participating Covered Employee for purposes of this article. Classification decisions made under this subsection and applying to employees transferring between state agencies or other executive branch institutions and covered institutions, or between covered institutions, as a result of a reduction in force and with the preferential hiring rights provided in this subsection and in § 2.2-3201 shall be presumed appropriate, and a separated employee who grieves the classification decision shall bear the burden of demonstrating that the classification violates the separated employee's preferential hiring rights.

D. An employee's transition on the effective date of a covered institution's initial Management Agreement from being an employee of a public institution of higher education to being a Covered Employee of a covered institution shall not, in and of itself, constitute a severance of that employee or a reduction in force that would make either the covered institution's severance policy or policies adopted pursuant to subsection A or the Workforce Transition Act (§ 2.2-3200 et seq.) applicable to that employee.

2005, cc. 933, 945.



§ 23-38.121. Restructured authority subject to management agreement

As provided in subsection D of § 23-38.88, no restructured financial or operational authority set forth in Subchapter 3 (§ 23-38.91 et seq.) of this chapter or any other provision of such chapter shall become effective unless and until the authority or provision is expressly included in a management agreement and all other conditions of subdivisions D 1 and D 2 of § 23-38.88 have been met.

2005, cc. 933, 945.



§ 23-39. Corporate name

The board of visitors of the College of William and Mary in Virginia shall be a corporation under the style of "The College of William and Mary in Virginia."

Code 1919, § 936; 1960, c. 180; 1962, c. 69.



§ 23-40. Property transferred to College of William and Mary and owned by State

All the real estate and personal property relating to the College of William and Mary in Virginia, in Williamsburg, or relating to the Richard Bland College in Petersburg now existing and standing in the name of the corporate body designated "The Colleges of William and Mary" and all real estate and personal property standing in the name of or heretofore exclusively used by the Virginia Institute of Marine Science shall be transferred to and be known and taken as standing in the name, and to be under the control of the corporate body designated "The College of William and Mary in Virginia." Such real estate and personal property shall be the property of the Commonwealth.

Code 1919, § 936; 1960, c. 180; 1962, cc. 69, 610; 1976, c. 21; 1979, c. 294.



§ 23-41. Appointment of visitors generally; number and terms; vacancies

The board of visitors is to consist of 17 members to be appointed by the Governor, four of whom may be nonresidents of Virginia.

All appointments shall be for terms of four years each, except appointments to fill unexpired vacancies which shall be made by the Governor for the remainder of the unexpired terms. However, the term of the member holding the office of Rector on March 1, 2005, shall be extended for one year to June 30, 2006. The Governor may make an appointment for the member whose term is so extended to June 30, 2006, as though this service extension had not been granted and the term had expired as scheduled.

The board of visitors may be expanded to no more than 18 members from July 1, 2005, to June 30, 2006. Thereafter, the membership shall revert to 17 members. Reappointment by the Governor of any member eligible for the service extension shall be for the term of four years.

No person shall be eligible to serve more than two consecutive four-year terms, except that a member may be appointed to a term of less than four years immediately prior to or between the four-year terms. For the purpose of determining service eligibility, any term of service extended to June 30 of the respective year pursuant to this section shall be treated as a four-year term. Hereafter, all appointments shall expire June 30 of the year in which the term expires.

All appointments are subject to confirmation by the General Assembly if in session when such appointments are made, and if not in session, at its next succeeding session.

Code 1919, § 935; 1938, p. 443; 1944, p. 401; 1945, p. 51; 1960, c. 180; 1962, c. 69; 1966, c. 14; 1974, c. 29; 1975, c. 484; 1992, c. 53; 2004, c. 695; 2005, c. 12.



§ 23-42. Appointment of visitors from alumni

(a) The Governor may appoint visitors from a list of qualified persons submitted to him, before or after induction into office, by the alumni association of the College of William and Mary in Virginia, on or before the first day of December of any year next preceding a year in which the terms of any visitors will expire.

(b) Whenever a vacancy occurs, otherwise than by expiration of term, the Governor shall certify this fact to the association and nominations may be submitted of qualified persons and the Governor may fill the vacancy, if his discretion so dictates, from among the eligible nominees of the association, whether or not alumni or alumnae.

(c) Every list shall contain at least three names for each vacancy to be filled.

(d) The Governor is not to be limited in his appointments to the persons so nominated.

Code 1919, § 935; 1938, p. 443; 1944, p. 402; 1945, p. 51; 1960, c. 180; 1962, c. 69.



§ 23-43. Repealed

Repealed by Acts 1975, c. 484.



§ 23-44. Rights, powers and duties of board in general

The board of visitors shall be vested with all the rights and powers conferred by the provisions of this chapter and by the ancient royal charter of the College of William and Mary in Virginia, insofar as the same are not inconsistent with the provisions of this chapter and the general laws of the Commonwealth.

The board shall control and expend the funds of the colleges and any appropriation hereafter provided, and shall make all needful rules and regulations concerning the colleges, and generally direct the affairs of the colleges.

Code 1919, §§ 935, 936; 1938, p. 444; 1944, p. 402; 1945, p. 52; 1960, c. 180.



§ 23-44.1. Investment of endowment funds, endowment income, and gifts; standard of care; liability; exemption from the Virginia Public Procurement Act

A. The board of visitors shall invest and manage the endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, and local funds of or held by the College in accordance with this section and the provisions of the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.).

B. No member of the board of visitors shall be personally liable for losses suffered by an endowment fund, endowment income, gifts, all other nongeneral fund reserves and balances, or local funds of or held by the College, arising from investments made pursuant to the provisions of subsection A.

C. The investment and management of endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, or local funds of or held by the College shall not be subject to the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

D. In addition to the investment practices authorized by the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.), the board of visitors may also invest or reinvest the endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, and local funds of or held by the College in derivatives, options, and financial securities.

1. In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments, including, without limitation, any contract commonly known as a "swap," which gives the College the right or obligation to deliver or receive delivery of, or make or receive payments based on, changes in the price, value, yield, or other characteristic of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

2. In this section, an "option" means an agreement or contract whereby the College may grant or receive the right to purchase or sell, or pay or receive the value of, any personal property asset including, without limitation, any agreement or contract that relates to any security, contract, or agreement.

3. In this section, "financial security" means any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest, collateral-trust certificate, preorganization certificate of subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security, certificate of deposit, or group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or in general, any interest or instrument commonly known as a "security," or any certificate of interest or participation in, temporary or interim security for, receipt for, guarantee of, or warrant or right to subscribe to or purchase any of the foregoing.

E. The authority as provided in this section as it relates to nongeneral fund reserves and balances of or held by the College is predicated upon an approved management agreement between the College and the Commonwealth of Virginia.

2009, cc. 737, 767.



§ 23-45. Board may fix tuition, fees and other charges

The board of visitors may fix in their discretion, the rates charged the students of the colleges for tuition, fees and other necessary charges.

1922, p. 319; 1924, pp. 164, 208; Michie Code 1942, § 938a; 1960, c. 180.



§ 23-46. Conferring of degrees

The board of visitors shall have the right to confer degrees.

Code 1919, § 936.



§ 23-47. Courses for educating and training teachers to be maintained

The College shall maintain in connection with its courses a system of instruction and training for the purpose of educating and training teachers for the public schools of the Commonwealth.

Code 1919, § 934; 1960, c. 180; 1962, c. 69; 1972, c. 35.



§ 23-48. Repealed

Repealed by Acts 1960, c. 180.



§ 23-49. Students

The College shall admit properly prepared men and women to its courses, and upon completion of the requirements shall grant them degrees.

1918, p. 424; Michie Code 1942, § 938b; 1960, c. 180; 1962, c. 69; 1972, c. 35.



§ 23-49.1. Constituent colleges; administration, bylaws, titles, etc

A. The College of William and Mary in Virginia, in Williamsburg, and the Richard Bland College, in Petersburg shall be subject to the supervision, management and control of the board of visitors of the College of William and Mary in Virginia. Such colleges shall be separate from each other and each college shall report directly to the board of visitors through the president in the case of the College of William and Mary in Virginia, and as the board of visitors may direct in the case of the Richard Bland College.

B. All property, property rights, duties, contracts and agreements of the colleges are vested in the board of visitors of the College of William and Mary in Virginia. The chief executive officer of the College of William and Mary in Virginia shall be the president; the title of the chief executive officer of the Richard Bland College shall be designated by the board of visitors. The board of visitors of the College of William and Mary in Virginia is charged with the care and preservation of all property belonging to the colleges. With respect to the Richard Bland College, the board of visitors shall have the same powers as to fixing tuitions, fees, and other charges, as to the appointment and removal of administrative officers, professors, agents and employees, and the making of rules and regulations, as are now vested in them with respect to the College of William and Mary in Virginia.

C. Appropriations directly and indirectly from the Commonwealth to the colleges shall be expended as directed by the board of visitors of the College of William and Mary in Virginia.

D. The board of visitors of the College of William and Mary in Virginia is authorized and directed to prepare the bylaws for the colleges and to publish the same and to define the functions of the colleges, and to specify the responsibilities of the chief executive officers, all professors, teachers and agents of the colleges, as the board may deem necessary.

E. The board of visitors of the College of William and Mary in Virginia shall designate the organizational channel of coordination and supervision of the Richard Bland College for administration by the board of visitors.

F. The use of the library of the College of William and Mary in Virginia, in Williamsburg, shall be granted to the students and faculty of Christopher Newport University.

G. The board of visitors of the College of William and Mary in Virginia shall make cooperative agreements with the board of visitors of Christopher Newport University for the sharing of faculty and of laboratory and other facilities.

1958, c. 15; 1960, cc. 56, 180; 1962, cc. 69, 610; 1966, cc. 14, 707; 1976, c. 21; 1992, c. 103 .



§ 23-49.1:1. Virginia Institute of Marine Science subject to board of visitors

The Virginia Institute of Marine Science shall be subject to the supervision, management and control of the board of visitors of the College of William and Mary in Virginia. The board of visitors shall provide for the administration of the Institute and shall appoint and remove its administrative and professional staff.

1979, c. 294.



§ 23-49.2. Repealed

Repealed by Acts 1968, c. 93.



§ 23-49.11. Corporate name; powers; subject to control of General Assembly

The board of visitors of the Old Dominion University shall be a corporation under the style of "Old Dominion University," and shall have, in addition to its other powers, all the corporate powers given to corporations by the provisions of Title 13.1; except in those cases where, by the express terms of the provisions thereof, it is confined to corporations created under such title; and shall also have the power to accept, execute and administer any trust in which it may have an interest under the terms creating the trust. The rector and visitors of Old Dominion University shall at all times be subject to the control of the General Assembly.

1962, c. 69; 1966, c. 18; 1974, c. 317.



§ 23-49.12. Visitors empowered to choose title

"The board of visitors of Old Dominion University" is empowered to choose and maintain a distinctive and appropriate title, in addition to its other powers.

1962, c. 69; 1966, c. 18; 1974, c. 317.



§ 23-49.13. Property transferred to visitors and owned by Commonwealth; gifts or bequests

All the real estate and personal property now existing and heretofore (before June 27, 1966) standing in the name of the corporate body designated "Norfolk College," located in Norfolk, and heretofore exclusively used by the Norfolk College, shall be transferred to and be known and taken as standing in the name, and to be under the control, of the corporate body designated "The Visitors of Old Dominion University." Such real estate and personal property shall be the property of the Commonwealth of Virginia.

Every gift, grant, devise or bequest heretofore or hereafter made to Old Dominion University, for any purpose or purposes, designated by the donor, the corporation is empowered to receive, take, hold and enjoy the same for the uses and purposes designated by the donor if he or she shall so designate, or for the general purposes of the corporation when the gift, grant, devise or bequest is not so designated, whether the same be given directly to the corporation, or to trustees for its benefit.

1962, c. 69; 1966, c. 18; 1974, c. 317.



§ 23-49.14. Appointment of visitors generally; number and terms; vacancies; confirmation

(a) The board of visitors is to consist of seventeen members to be appointed by the Governor, three of whom may be nonresidents of the Commonwealth of Virginia and at least three of whom shall be alumni of Old Dominion University.

(b) Prior to July 1, 1980, the Governor shall appoint successors to the members whose terms expire in 1980 for terms of four years and four additional members, one for a term of one year, one for a term of two years, one for a term of three years and one for a term of four years. Annually thereafter, the Governor shall appoint members to fill vacancies caused by the expiration of terms for terms of four years.

(c) All vacancies, whether occasioned by failure to make an appointment within the sixty days preceding any regular expiration as required, or otherwise, are to be filled by the Governor for the unexpired term.

(d) All appointments are subject to confirmation by the General Assembly if in session when such appointments are made, and if not in session, then at its next succeeding session. Visitors shall continue to discharge their duties after their terms have expired until their successors have been appointed and have qualified.

1962, c. 69; 1966, c. 18; 1970, c. 624; 1980, c. 100.



§ 23-49.15. Nominations for appointment to board of visitors

(a) The Governor may appoint visitors from a list of qualified persons submitted to him, by the alumni association of Old Dominion University, or its titular successor, on or before April 1 of any year in which the terms of any visitors will expire.

(b) Whenever a vacancy occurs, otherwise than by expiration of term, the Governor shall certify this fact to the association and nominations may be submitted of qualified persons and the Governor may fill the vacancy, if his discretion so dictates, from among the eligible nominees of the association, whether or not alumni or alumnae.

(c) [Repealed.]

(d) The Governor is not to be limited in his appointments to the persons so nominated.

1962, c. 69; 1966, c. 18; 1974, c. 317; 1980, c. 100.



§ 23-49.16. Visitor ineligible for more than two successive terms

No person shall be eligible to serve for or during more than two successive four-year terms.

1962, c. 69; 1966, c. 18; 1974, c. 317; 1980, c. 100; 2015, c. 560.



§ 23-49.17. Rights, powers and duties of board in general; meetings; rector, vice-rector and secretary; executive committee

A. The board of visitors shall be vested with all the rights and powers conferred by the provisions of this chapter insofar as the same are not inconsistent with the provisions of this chapter and the general laws of the Commonwealth.

The board shall control and expend the funds of the University and any appropriation hereafter provided, and shall make all needful rules and regulations concerning the University, appoint the president, who shall be its chief executive officer, and all professors, teachers, staff members and agents, and fix their salaries, and generally direct the affairs of the University.

B. The board of visitors shall meet at the University once a year, and at such other times as they shall determine, the days of meetings to be fixed by them. A majority of voting members shall constitute a quorum. At the first meeting after July 1, 1962, and every second year thereafter, they shall elect from their own body a rector, who shall preside at their meetings, a secretary and a vice-rector. In the absence of the rector or vice-rector at any meeting, the secretary shall preside, and on the absence of all three, the board may appoint a pro tempore officer to preside. Any vacancies in the offices of rector, vice-rector or secretary may be filled by the board for the unexpired term. Special meetings of the board may be called by the rector or any three members. In either of such cases, notice of the time of meetings shall be given by the secretary to every member.

C. At every regular annual meeting of the board an executive committee of no fewer than five members may be appointed for the transaction of business in the recess of the board. The executive committee shall be the officers of the board and such other members as shall be appointed by the rector.

1962, c. 69; 1966, c. 18; 1974, c. 317; 1980, c. 100; 2002, c. 368.



§ 23-49.18. Board may fix tuition, fees and other necessary charges

The board of visitors may fix, in their discretion, the rates charged the students of the University for tuition, fees and other necessary charges.

1962, c. 69; 1974, c. 317.



§ 23-49.19. Right to confer degrees

The board of visitors shall have the right to confer degrees.

1962, c. 69.



§ 23-49.20. Normal course to be maintained

The University may maintain in connection with its collegiate course, which shall be continued, a system of normal instruction and training for the purpose of educating and training teachers for the public free schools of the Commonwealth.

1962, c. 69; 1966, c. 18; 1974, c. 317.



§ 23-49.21. Lease or sale of real estate

The rector and visitors of Old Dominion University, with the approval of the Governor first obtained, are hereby authorized to lease, sell and convey any and all real estate to which it has acquired title by gift, devise or purchase since the commencement of the University under any previous name or names, or which may hereafter be conveyed or devised to it. The proceeds derived from any such lease, sale or sales shall be held by said rector and visitors of Old Dominion University upon the identical trusts, and subject to the same uses, limitations and conditions, if any, that are expressed in the original deed or will under which its title was derived, or if there be no such trusts, uses, limitations or conditions expressed in such original deed or will, then said funds shall be applied by the rector and visitors of the University to such purposes as said board may deem best for the University.

1966, c. 18; 1968, c. 545; 1974, c. 317.



§ 23-49.22. Repealed

Repealed by Acts 1968, c. 545.



§ 23-49.22:1. Center for graduate and undergraduate studies authorized; executive director

A. In addition to such powers conferred by this chapter and Chapter 13.1 (§ 23-174.1 et seq.) of this title, the boards of visitors of Old Dominion University and Norfolk State University shall be empowered to jointly establish, from such funds as may be appropriated or received, and to supervise and control a center for graduate and undergraduate studies to serve the Cities of Chesapeake, Portsmouth, and Suffolk. The boards of visitors may enter into agreements for the sharing of faculty and equipment for the operation of the center.

B. The boards may appoint an executive director for the center, who shall perform the specific duties imposed by the boards of visitors and shall employ such personnel and contract for such services as may be required for the operation of the center.

1992, cc. 176, 436 .



§ 23-49.22:2. Administration

The boards of visitors of Old Dominion University and Norfolk State University shall have the same powers as to determining the fields of instruction to be offered; fixing tuition, fees, and other charges; appointing and removing administrative officers, professors, and agents; and the making of rules and regulations as are now vested in their respective boards. The boards shall have the power to grant appropriate diplomas or certificates upon the successful completion of the curriculum of the center.

1992, cc. 176, 436 .



§ 23-49.22:3. Curriculum

The curriculum offered by the center shall be limited to upper level undergraduate and graduate courses of instruction which are offered by Old Dominion University and Norfolk State University. The approval of the State Council of Higher Education shall be required for the addition of any new academic programs pursuant to § 23-9.6:1. In developing upper level undergraduate educational programs, the boards shall consider articulation agreements and course offerings at area community colleges to ensure the appropriate breadth and availability of coursework.

1992, cc. 176, 436 .



§ 23-49.22:4. Care, preservation, and acquisition of property; gifts and donations

The boards of visitors of Old Dominion University and Norfolk State University shall be charged with the care and preservation of all real and personal property belonging to the center. The boards are authorized to lease or acquire by gift or purchase a suitable site for the center and to accept and expend gifts and donations of any kind from individuals, firms, corporations, and organizations.

1992, cc. 176, 436 .



§ 23-49.23. Board of visitors a corporation and under control of General Assembly

There is hereby established a corporate body composed of the board of visitors of Christopher Newport University under the style "The Rector and Visitors of Christopher Newport University," hereafter referred to in this chapter as "the board" or "the board of visitors," which shall have, in addition to its other powers, all the corporate powers given to corporations by the provisions of Title 13.1, except in those cases where, by the express terms of the provisions thereof, it is confined to corporations created under such title, and the board shall also have the power to accept, execute and administer any trust in which it may have an interest under the terms of the instrument creating the trust. Such corporation shall be subject at all times to the control of the General Assembly. The University shall be known as Christopher Newport University.

1976, c. 21; 1992, c. 103 .



§ 23-49.24. Transfer and control of certain property in Newport News

All real estate and personal property now existing and heretofore standing in the name and under the control of the corporate body designated "The College of William and Mary" that is located in Newport News and that was heretofore exclusively used by Christopher Newport University is hereby transferred to and shall be known and taken as standing in the name and under the control of the rector and visitors of Christopher Newport University. The term "control" shall include, without limitation, management, control, operation and maintenance. Such real estate and personal property shall be the property of the Commonwealth.

1976, c. 21; 1992, c. 103 .



§ 23-49.25. Appointments of visitors generally; terms

A. The board shall consist of 14 members appointed by the Governor, at least six of whom shall be alumni of Christopher Newport University.

Appointments shall be for terms of four years; however, appointments to fill vacancies occurring otherwise than by expiration of terms shall be for the unexpired terms.

B. All appointments of the Governor shall be subject to confirmation by the General Assembly. Members shall continue to hold office until their successors have been appointed and have qualified.

1976, c. 21; 1978, c. 376; 1992, c. 103; 1995, c. 40; 2014, cc. 190, 597.



§ 23-49.26. Eligibility to serve for more than two terms

No person shall be eligible to serve on the board of visitors for or during more than two successive four-year terms; but after the expiration of a term of two years or less, or after the expiration of the remainder of a term to which appointed to fill a vacancy, a member may serve two additional four-year terms if appointed thereto.

1976, c. 21.



§ 23-49.27. Repealed

Repealed by Acts 2015, c. 560, cl. 2.



§ 23-49.28. Powers and duties of visitors generally; meetings; rector, secretary and vice-rector; executive committee

A. The board of visitors shall be vested with all the rights and powers conferred by the provisions of this title insofar as the same are not inconsistent with the provisions of this chapter and the general laws of the Commonwealth.

The board shall control and expend the funds of the University and any appropriation hereafter provided; make all needful rules and regulations concerning the University; appoint the president, who shall be its chief executive officer, and all teachers; fix their salaries; provide for the employment of other personnel as required; and generally direct the affairs of the University.

B. The board of visitors shall meet at the University at least four times a year and at such other times as it shall determine, the days of meetings to be fixed by the board. Seven members shall constitute a quorum. At the first meeting after July 1 in every even-numbered year, the board shall elect from its membership a rector, who shall preside at meetings, a secretary and a vice-rector. In the absence of the rector or vice-rector at any meeting, the secretary shall preside, and in the absence of all three, the board may appoint a pro tempore officer to preside. Any vacancies in the offices of rector, vice-rector or secretary may be filled by the board for the unexpired term. Special meetings of the board may be called by the rector or any three members. In either of such cases, notice of the time of meetings shall be given by the secretary to every member.

C. At every regular annual meeting of the board, the board may appoint an executive committee for the transaction of business in the recess of the board, to serve for a period of one year or until the next regular annual meeting.

1976, c. 21; 1978, c. 376; 1990, c. 106; 1992, c. 103 .



§ 23-49.29. Rates, fees and charges

The board may fix, in its discretion, the rates charged the students of the University for tuition, fees and other necessary charges.

1976, c. 21; 1992, c. 103 .



§ 23-49.30. Degrees

The board shall have the right to confer degrees.

1976, c. 21.



§ 23-49.31. Curriculum

The existing collegiate curriculum of the University shall be continued; however, the board may make such alterations therein as it shall from time to time deem necessary.

1976, c. 21; 1992, c. 103 .



§ 23-49.32. Sale, etc., of real estate

The rector and visitors of Christopher Newport University, with the approval of the Governor first obtained, are hereby authorized to lease, sell and convey any and all real estate to which it has acquired title by gift, devise or purchase since the commencement of the University under any previous names, or which may hereafter be conveyed or devised to it. The proceeds derived from any such lease, sale or conveyance shall be held by the rector and the visitors of Christopher Newport University, upon identical trusts, and subject to the same uses, limitations and conditions, if any, that are expressed in the original deed or will under which its title was derived; or if there be no such trusts, uses, limitations or conditions expressed in such original deed or will, then such funds shall be applied by the rector and visitors of the University to such purposes as the board may deem best for the University.

1976, c. 21; 1992, c. 103 .



§ 23-49.33. Use of library; sharing of faculty and facilities with College of William and Mary

A. Use of the library of the University shall be granted to students and faculty of the College of William and Mary in Virginia.

B. The board of visitors shall make cooperative agreements with the board of visitors of the College of William and Mary in Virginia for the sharing of faculty and of laboratory and other facilities.

1976, c. 21; 1992, c. 103 .



§ 23-50. Repealed

Repealed by Acts 1968, c. 93.



§ 23-50.4. Corporation established

There is hereby established a corporation consisting of the board of visitors of the Virginia Commonwealth University under the style of "Virginia Commonwealth University," and shall at all times be under the control of the General Assembly.

1968, c. 93.



§ 23-50.5. Transfer of property, rights, duties, etc., of Medical College of Virginia and Richmond Professional Institute

All real estate and personal property existing and standing in the name of the corporate bodies designated "Medical College of Virginia" and "Richmond Professional Institute" as of July 1, 1968, shall be transferred automatically to and, by virtue of this chapter, shall be known and taken as standing in the name and to be under the control of the corporate body designated "Virginia Commonwealth University." Such real estate and personal property shall be the property of the Commonwealth. All rights, duties, contracts and agreements of the Medical College of Virginia and Richmond Professional Institute as of July 1, 1968, are hereby vested in such corporate body designated "Virginia Commonwealth University," which shall thenceforth be responsible and liable for all the liabilities and obligations of each of the predecessor institutions.

1968, c. 93.



§ 23-50.6. Appointment, terms, etc., of board of visitors; boards of predecessor institutions to serve as advisory boards

(a) The board of visitors is to consist of sixteen members to be appointed by the Governor for four-year terms except that vacancies other than by expiration of term shall be filled as provided in subsection (d) and except that the initial term of the member appointed to increase the board of visitors to sixteen members shall be three years.

(b) [Repealed.]

(c) Members shall be eligible for service for two consecutive terms of four years only (exclusive of that portion of any unexpired term or any term on the board of less than four years to which he may have been appointed).

(d) All vacancies shall be filled by the Governor for the unexpired terms.

(e) All appointments are subject to confirmation by the General Assembly if in session when such appointments are made, and if not in session, at its next succeeding session. Visitors shall continue to discharge their duties after their terms have expired until their successors have been appointed and have qualified.

(f), (g) [Repealed.]

1968, c. 93; 1972, c. 51; 1981, c. 225.



§ 23-50.7. Purpose of corporation; redesignation of Medical College of Virginia

The corporation is formed for the purpose of establishing and maintaining a university consisting of colleges, schools and divisions offering undergraduate and graduate programs in the liberal arts and sciences and programs of education for the professions and such other branches of learning as may be appropriate, and in connection therewith, it is empowered to maintain and conduct hospitals, infirmaries, dispensaries, laboratories, research centers, power plants and such other necessary related facilities as in the opinion of the board of visitors are deemed proper. The colleges, schools, and divisions heretofore existing as The Medical College of Virginia shall, as of July 1, 1968, be designated The Medical College of Virginia, Health Sciences Division of Virginia Commonwealth University.

1968, c. 93.



§ 23-50.8. Rights, powers and privileges of corporation generally

The corporation is vested with all the rights, powers and privileges conferred upon and subject to all the provisions relating to similar corporations under the laws of this Commonwealth so far as they are applicable and shall have, in addition to those other powers, all the corporate powers given to nonstock corporations by the provisions of Chapter 10 (§ 13.1-801 et seq.) of Title 13.1, except in those cases where by the express terms of the provisions thereof it is confined to corporations created under Title 13.1. The corporation shall also have the power to take, hold, receive and enjoy any gift, grant, devise or bequest to Virginia Commonwealth University or its predecessors, the same to be held for the uses and purposes designated by the donor, if any, or if not so designated, for the general purposes of the corporation, whether given directly or indirectly; and to accept, execute and administer any trust in which it may have an interest under the terms of the instrument creating the trust. The corporation shall control and expend the funds appropriated to it by the Commonwealth provided by law.

1968, c. 93.



§ 23-50.9. Principal office of corporation; meetings, etc., and officers of board of visitors; executive committee

(a) The principal office of the corporation shall be located, and all meetings of the board of visitors held, as far as practicable, in the City of Richmond. The board shall fix the date for its annual meeting and such other meetings as it may deem advisable. Due notice of all meetings shall be given to each visitor. A majority of the members serving at any time shall constitute a quorum. Such reasonable expenses as the visitors may incur in the discharge of their duties shall be paid out of the funds of the University.

(b) The board shall elect from its members a rector, a vice-rector, a secretary and such other officers as it deems necessary or advisable, and prescribe their duties, term of office, and fix their compensation if any. The board shall also designate an executive committee, determine the number of members thereof and the number which shall constitute a quorum; such executive committee shall perform all the duties as are delegated to it by the board.

1968, c. 93.



§ 23-50.10. Rights and powers of board generally; appointment, etc., of president, faculty and staff; rules and regulations

The board of visitors shall be vested with all the rights and powers conferred upon it by this chapter insofar as the same are not inconsistent with the general laws of the Commonwealth.

The board shall appoint the president, who shall be the chief executive officer of the University, and all professors, teachers, staff members and agents, and shall fix their salaries and shall prescribe their duties.

The board shall make all rules and regulations it deems advisable concerning the University and shall generally direct the affairs and business of the University.

1968, c. 93.



§ 23-50.10:01. Investment of endowment funds, endowment income, and gifts; standard of care; liability; exemption from the Virginia Public Procurement Act

A. The board of visitors shall invest and manage the endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, and local funds of or held by the University in accordance with this section and the provisions of the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.).

B. No member of the board of visitors shall be personally liable for losses suffered by an endowment fund, endowment income, gifts, all other nongeneral fund reserves and balances, or local funds of or held by the University, arising from investments made pursuant to the provisions of subsection A.

C. The investment and management of endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, or local funds of or held by the University shall not be subject to the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

D. In addition to the investment practices authorized by the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.), the board of visitors may also invest or reinvest the endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, and local funds of or held by the University in derivatives, options, and financial securities.

1. In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments, including, without limitation, any contract commonly known as a "swap," which gives the University the right or obligation to deliver or receive delivery of, or make or receive payments based on, changes in the price, value, yield or other characteristic of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

2. In this section, an "option" means an agreement or contract whereby the University may grant or receive the right to purchase or sell, or pay or receive the value of, any personal property asset including, without limitation, any agreement or contract that relates to any security, contract, or agreement.

3. In this section, "financial security" means any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest, collateral-trust certificate, preorganization certificate of subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security, certificate of deposit, or group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or in general, any interest or instrument commonly known as a "security," or any certificate of interest or participation in, temporary or interim security for, receipt for, guarantee of, or warrant or right to subscribe to or purchase any of the foregoing.

E. The authority as provided in this section as it relates to nongeneral fund reserves and balances of or held by the University is predicated upon an approved management agreement between the University and the Commonwealth of Virginia.

2009, cc. 737, 767.



§ 23-50.11. Tuition, fees and other charges

The board may fix the rates charged the students of the University for tuition, fees and other necessary charges, and may fix and collect fees and charges for services rendered by or through any facilities maintained or conducted by the corporation.

1968, c. 93; 1996, cc. 905, 1046.



§ 23-50.12. Degrees

The board of visitors shall have the right to confer all degrees heretofore conferred by the Medical College of Virginia and the Richmond Professional Institute and such other degrees including honorary degrees as it may deem proper.

1968, c. 93.



§ 23-50.13. Conveyance of real property and interests therein

The board of visitors of Virginia Commonwealth University, with the approval of the Governor first obtained, is hereby authorized to sell and convey any and all real estate or interests therein including easements for roads, streets, sewers, water lines, electric and other utility lines or other purposes to which it has acquired title by gift, devise or purchase. The proceeds derived from any such sale or sales shall be held by the University upon the identical trusts, and subject to the same uses, limitations and conditions, if any, that are expressed in the original instrument under which its title was derived, or if there be no such trusts, uses, limitations or conditions expressed in such original instrument, then such funds shall be applied by the board to such purposes as it may deem best for the University.

1968, c. 93.



§ 23-50.14. Process or notice

Process against or notice to the corporation may be served only in the City of Richmond upon the rector, vice-rector, or secretary of the board, or upon the president of Virginia Commonwealth University.

1968, c. 93.



§ 23-50.15. Virginia Center on Aging

Chapter 170 of the Acts of 1978, relating to the Virginia Center on Aging at Virginia Commonwealth University, is incorporated in this Code by this reference.



§ 23-50.15:1. Expired

Expired.



§ 23-50.16. Operations of Medical Center

A. In enacting this section, the General Assembly recognizes that the ability of Virginia Commonwealth University to provide medical and health sciences education and related research is dependent upon the maintenance of high-quality teaching hospitals and related health care and health maintenance facilities, collectively referred to in this section as the Medical Center, and that the maintenance of a medical center serving such purposes requires specialized management and operation that permit the Medical Center to remain economically viable and to participate in cooperative arrangements reflective of changes in health care delivery.

B. Without limiting the powers provided in §§ 23-50.8 and 23-50.10, Virginia Commonwealth University may create, own in whole or in part or otherwise control corporations, partnerships, insurers or other entities whose activities will promote the operations of the Medical Center and its mission, may cooperate or enter into joint ventures with such entities and government bodies and may enter into contracts in connection therewith. Without limiting the power of Virginia Commonwealth University to issue bonds, notes, guarantees, or other evidence of indebtedness under subsection C in connection with such activities, no such creation, ownership or control shall create any responsibility of the University, the Commonwealth or any other agency thereof for the operations or obligations of any entity or in any way make the University, the Commonwealth, or any other agency thereof responsible for the payment of debt or other obligations of such entity. All such interests shall be reflected on the financial statements of the Medical Center.

C. Notwithstanding the provisions of Chapter 3 (§ 23-14 et seq.) of this title, Virginia Commonwealth University may issue bonds, notes, guarantees, or other evidence of indebtedness without the approval of any other governmental body subject to the following provisions:

1. Such debt is used solely for the purpose of paying not more than fifty percent of the cost of capital improvements in connection with the operation of the Medical Center or related issuance costs, reserve funds, and other financing expenses, including interest during construction or acquisition and for up to one year thereafter;

2. The only revenues of the University pledged to the payment of such debt are those derived from the operation of the Medical Center and related health care and educational activities, and there are pledged therefor no general fund appropriation and special Medicaid disproportionate share payments for indigent and medically indigent patients who are not eligible for the Virginia Medicaid Program;

3. Such debt states that it does not constitute a debt of the Commonwealth or a pledge of the faith and credit of the Commonwealth;

4. Such debt is not sold to the public;

5. The total principal amount of such debt outstanding at any one time does not exceed twenty-five million dollars;

6. The Treasury Board has approved the terms and structure of such debt;

7. The purpose, terms, and structure of such debt are promptly communicated to the Governor and the Chairmen of the House Appropriations and Senate Finance Committees; and

8. All such indebtedness is reflected on the financial statements of the Medical Center.

Subject to meeting the conditions set forth above, such debt may be in such form and have such terms as the board of visitors may provide and shall be in all respects debt of the University for the purposes of §§ 23-23, 23-25, and 23-26.

1994, c. 621.



§ 23-50.16:01. Virginia Commonwealth University School of Medicine-Northern Virginia Division; authority to create

The board of visitors of Virginia Commonwealth University is authorized to establish the Virginia Commonwealth University School of Medicine-Northern Virginia Division, hereinafter referred to as the Division. If established, the Division shall be operated with areas of program and service emphasis as may be approved by the State Council of Higher Education for Virginia pursuant to subdivision 7 of § 23-9.6:1.

The board of visitors shall have the same powers with respect to the operation of the Division as are vested in the board regarding Virginia Commonwealth University pursuant to this chapter.

2002, c. 694.



§ 23-50.16:1. Short title

This chapter shall be known and may be cited as the "Virginia Commonwealth University Health System Authority Act."

1996, cc. 905, 1046; 2000, c. 720.



§ 23-50.16:2. Findings and declaration of necessity

The General Assembly finds that:

1. Provision of health care, including indigent care, is an essential governmental function protecting and promoting the health and welfare of the citizens of the Commonwealth;

2. Education of medical and health sciences professionals and the performance of medical and related research are essential to promote such health care;

3. Teaching hospitals and related facilities of high quality are essential both to provide high levels of health care and to promote medical and health sciences education, because such hospitals and related facilities (i) provide facilities necessary to train physicians and other health sciences professionals, (ii) provide medical services not generally available at other hospitals, and (iii) treat patients of the type and on the scale necessary to facilitate medical research and to attract physicians, faculty members, researchers and other persons necessary to maintain quality medical and health sciences education;

4. The missions of the Medical College of Virginia Hospitals are to (i) serve as a general hospital and health care facility, (ii) facilitate and support the health education, research and public service activities of the Health Sciences Schools of the Medical College of Virginia, Health Sciences Division of Virginia Commonwealth University, (iii) provide high quality patient care and other specialized health services not widely available in the Commonwealth, including the provision of medical care to indigent patients, (iv) serve as the principal teaching and training hospital for undergraduate and graduate students of the Schools of the Health Sciences Division of Virginia Commonwealth University, and (v) provide a site for faculty members of the Health Sciences Division of Virginia Commonwealth University to conduct medical and biomedical research, all of which missions constitute essential governmental functions for protecting and promoting the health and welfare of the citizens of the Commonwealth;

5. Such hospital, health care and related facilities require specialized management and operation to remain economically viable, to earn revenues necessary for their operation, and to engage in arrangements with public and private entities and other activities, taking into account changes that have occurred or may occur in the future in the provision of health care and related services; and

6. The needs of the citizens of the Commonwealth and the needs of the Health Sciences Division of Virginia Commonwealth University will best be served if the Medical College of Virginia Hospitals are transferred to and operated by an independent public authority charged with the missions of operating such Hospitals as teaching hospitals for the benefit of the Schools of the Health Sciences Division of Virginia Commonwealth University, providing high quality patient care, and providing a site for medical and biomedical research, all in close affiliation with the Health Sciences Division of Virginia Commonwealth University so that the public authority does not duplicate or compete with the undergraduate and graduate programs, research, training and teaching facilities offered at or operated by the University.

The exercise of the powers permitted by this chapter shall be deemed the performance of essential governmental functions and matters of public necessity for the entire Commonwealth in the provision of health care, medical and health sciences education and research, for which public moneys may be borrowed, loaned, spent or otherwise utilized and for which private property may be utilized or acquired.

1996, cc. 905, 1046.



§ 23-50.16:3. Authority created; purposes

A. There is hereby created as a public body corporate and as a political subdivision of the Commonwealth, the Virginia Commonwealth University Health System Authority, referred to in this chapter as the Authority, with such public and corporate powers as are set forth in this chapter. The Authority is hereby constituted a public instrumentality, exercising public and essential governmental functions with the power and purpose to provide for the health, welfare, convenience, knowledge, benefit and prosperity of the residents of the Commonwealth and such other persons who might be served by the Authority by delivering and supporting the delivery of medical care and related services to such residents and persons, by providing educational opportunities in the medical field and related disciplines, by conducting and facilitating research in the medical field and related disciplines, and by enhancing the delivery of health care and related services to the Commonwealth's indigent population.

B. The Authority is authorized to provide, promote, support and sponsor education, public knowledge and scientific research in medicine, public health and related fields; to administer programs to assist in the delivery of medical and related services to the citizens of the Commonwealth and others; and to participate in and administer federal, state and local programs affecting, supporting or carrying out any of its purposes. The Authority is further authorized to exercise independently the powers conferred by this chapter in furtherance of its corporate and public purposes, and the Authority is directed to undertake the operation of teaching hospitals and related facilities and to maintain and, as appropriate, to expand the same, all for the benefit of the Commonwealth, its citizens and such other persons who might be served by the Authority.

1996, cc. 905, 1046; 2000, c. 720.



§ 23-50.16:4. Definitions

As used in this chapter, the following terms have the following meanings, unless the context requires otherwise:

"Authority" means the Virginia Commonwealth University Health System Authority.

"Board" means the Board of Directors of the Authority.

"Bonds" means bonds, notes, revenue certificates, lease participation certificates or other evidences of indebtedness or deferred purchase financing arrangements.

"Costs" means costs of construction, reconstruction, renovation, site work and acquisition of lands, structures, rights-of-way, franchises, easements and other property rights and interests; costs of demolition, removal or relocation of buildings or structures; costs of labor, materials, machinery and all other kinds of equipment; financing charges; costs of engineering and inspections; costs of financial, legal and accounting services; costs of plans, specifications, studies, and surveys; estimates of costs and of revenues; feasibility studies and administrative expenses, including administrative expenses during the start-up of any project; costs of issuance of bonds, including printing, engraving, advertising, legal and other similar expenses; credit enhancement and liquidity facility fees; fees for interest rate caps, collars, swaps or other financial derivative products; interest on bonds in connection with a project prior to and during construction or acquisition thereof and for a period not exceeding one year thereafter; provisions for working capital to be used in connection with any project; redemption premiums, obligations purchased to provide for the payment of bonds being refunded and other costs necessary or incident to refunding of bonds; operating and maintenance reserve funds, debt reserve funds and other reserves for the payment of principal and interest on bonds; and all other expenses necessary, desirable or incidental to the operation of the Authority's facilities or the construction, reconstruction, renovation, acquisition or financing of projects or other facilities or equipment appropriate for carrying out the purposes of this chapter and the placing of the same in operation; or the refunding of bonds.

"Chief executive officer" means the chief executive officer of the Virginia Commonwealth University Health System Authority.

"Hospital facilities" means all property or rights in property, real and personal, tangible and intangible, including all facilities suitable for providing hospital and health care services and including any and all structures, buildings, improvements, additions, extensions, replacements, appurtenances, lands, rights in land, furnishings, landscaping, approaches, roadways and other related and supporting facilities, now or hereafter owned, leased, operated or used, in whole or in part, by Virginia Commonwealth University as part of, or in connection with, the Medical College of Virginia Hospitals in the normal course of its operations as a teaching, research and medical treatment facility.

"Hospital obligations" means all debts or other obligations, contingent or certain, owing to any person or other entity on the transfer date, arising out of the operation of the Medical College of Virginia Hospitals as a medical treatment facility or arising out of the financing or refinancing of hospital facilities, and including all bonds and other debts for the purchase of goods and services, whether or not delivered, and obligations for the delivery of services, whether or not performed.

"Project" means any health care, research or educational facility or equipment necessary or convenient to or consistent with the purposes of the Authority, whether or not owned by the Authority, including, without limitation, hospitals; nursing homes; continuing care facilities; self-care facilities; wellness and health maintenance centers; medical office facilities; clinics; out-patient clinics; surgical centers; alcohol, substance abuse, and drug treatment centers; laboratories; sanitariums; hospices; facilities for the residence or care of the elderly, the handicapped, or the chronically ill; residential facilities for nurses, interns, and physicians; other kinds of facilities for the treatment of sick, disturbed, or infirm persons or the prevention of disease or maintenance of health; colleges, schools or divisions offering undergraduate or graduate programs for the health professions and sciences and such other branches of learning as may be appropriate, together with research, training, and teaching facilities; all related and supporting facilities and equipment necessary or desirable in connection therewith or incidental thereto; or equipment alone, including, without limitation, parking, kitchen, laundry, laboratory, wellness, pharmaceutical, administrative, communications, computer, and recreational facilities; power plants and equipment; storage space; mobile medical facilities; vehicles; air transport equipment and other equipment necessary or desirable for the transportation of medical equipment, medical personnel or patients; and all lands, buildings, improvements, approaches and appurtenances necessary or desirable in connection with or incidental to any project.

"Transfer date" means a date or dates agreed to by the Board of Visitors of Virginia Commonwealth University and the Authority for the transfer of employees to the Authority and for the transfer of hospital facilities, or any parts thereof, to and the assumption, directly or indirectly, of hospital obligations by the Authority, which dates for the various transfers and the various assumptions may be different, but in no event shall any date be later than June 30, 1997.

"University" means Virginia Commonwealth University.

1996, cc. 905, 1046; 2000, c. 720.



§ 23-50.16:5. Board of Directors; appointment; officers; employees

A. The Authority shall be governed by a Board of Directors consisting of 21 members as follows: six nonlegislative citizen members, including two physician-faculty members, to be appointed by the Governor; five members, including two physician-faculty members, to be appointed by the Speaker of the House of Delegates; three members, including one physician-faculty member, to be appointed by the Senate Committee on Rules; five nonlegislative citizen members of the Board of Visitors of Virginia Commonwealth University, to be appointed by the Rector, all of whom shall also be members of the Board of Visitors of the University at all times while serving on the Board; the President of the University and the Vice-President for Health Sciences of the University, or the person who holds such other title as subsequently may be established by the Board of Visitors of the University for the chief academic and administrative officer for the Health Sciences Campus of the University, both of whom shall serve as ex officio voting members during their respective terms of office.

The five physician-faculty members shall be faculty members of Virginia Commonwealth University with hospital privileges at Medical College of Virginia Hospitals at all times while serving on the Board.

After the initial staggering of terms, all appointments shall be for terms of three years each, except appointments to fill unexpired vacancies which shall be made for the remainder of the unexpired terms.

The Governor, the Speaker of the House of Delegates, and the Senate Committee on Rules shall appoint faculty physicians after consideration of the names from lists submitted by the faculty physicians of the School of Medicine of Virginia Commonwealth University through the Vice-President for Health Sciences of the University. The list shall contain not less than two names for each expired or unexpired vacancy that occurs.

No person shall be eligible to serve more than two consecutive full three-year terms as an appointed member, but after the expiration of a term of two years or less, or after the expiration of the remainder of a term to which appointed to fill a vacancy, or after one year following the expiration of a second full three-year term, two additional three-year terms may be served by a member if so appointed. The terms of members serving by virtue of their office shall expire upon termination of their holding such office. All members shall continue to hold office until their successors have been appointed and have qualified.

All appointed members, other than those who are members of the Board of Visitors, shall have demonstrated experience or expertise in business, health-care management or legal affairs. Immediately after their appointments, members shall enter upon the performance of their duties. The Board members appointed from the Board of Visitors and the ex officio members shall not vote on matters that shall require them to breach their fiduciary duties to the University or to the Authority.

B. All appointments, including the initial appointments to the Board and appointments to fill vacancies, are subject to confirmation by the affirmative vote of a majority of those voting in each house of the General Assembly if in session when such appointments are made and, if not in session, at its first regular session subsequent to such appointment. Any member whose nomination is subject to confirmation during a regular session of the General Assembly shall be deemed terminated when the General Assembly rejects the nomination or when it adjourns without confirming the nomination, whichever is earlier. No such termination shall affect the validity of any action taken by such member prior to such termination.

C. A Board member may be removed for malfeasance, misfeasance, incompetence or gross neglect of duty by the individual or entity that appointed him or, if such appointing individual no longer holds the office creating the right of appointment, by the current holder of that office.

D. The President of the University shall serve as the chairman of the Board of Directors. The Board of Directors of the Authority shall elect annually a vice-chairman from among its membership. The Board shall also elect a secretary and treasurer and such assistant secretaries and assistant treasurers as the Board may authorize for terms determined by the Board, each of whom may or may not be a member of the Board. The same person may serve as both secretary and treasurer. The Board may also appoint an executive committee and other standing or special committees and prescribe their duties and powers, and any executive committee may exercise all such powers and duties of the Board under this chapter as the Board may delegate.

E. The Board may provide for the appointment, employment, term, compensation, and removal of a director, officers, employees and agents of the Authority, including engineers, consultants, lawyers and accountants as the Board deems appropriate.

F. The Board shall meet at least four times each year and may hold such special meetings as it deems appropriate. The Board may adopt, amend and repeal such rules, regulations, procedures and bylaws, not contrary to law or inconsistent with this chapter, as it deems expedient for its own governance and for the governance and management of the Authority. A majority of the Board shall constitute a quorum for meetings, and the Board may act by a majority of those present at any meeting.

G. Legislative board members shall be entitled to such compensation as provided § 30-19.12 and nonlegislative citizen board members shall be entitled to such compensation as provided in § 2.2-2813 for their services. All members shall be entitled to reimbursement for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Authority.

H. The provisions of the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.) shall apply to the members of the Board and the employees of the Authority.

1996, cc. 905, 1046; 1998, c. 449; 2000, c. 720; 2004, c. 1000; 2014, cc. 3, 456.



§ 23-50.16:6. Powers generally

The Authority shall have all the powers necessary or convenient to carry out the purposes and provisions of this chapter, including, without limitation, the following powers:

1. To sue and be sued in its own name.

2. To have and alter an official seal.

3. To have perpetual duration and succession in its name.

4. To locate and maintain offices at such places as it may designate.

5. To make and execute contracts, guarantees or any other instruments and agreements necessary or convenient for the exercise of its powers and functions including, without limitation, to make and execute contracts with hospitals or health-care businesses to operate and manage any or all of the hospital facilities or operations, and to incur liabilities and secure the obligations of any entity or individual.

6. To conduct or engage in any lawful business, activity, effort or project consistent with the Authority's purposes or necessary or convenient to exercise its powers.

7. To exercise, in addition to its other powers, all powers that are granted to corporations by the provisions of Title 13.1 or similar provisions of any successor law, except in those cases where, by the express terms of the provisions thereof, the power is confined to corporations created under such title, and that are not inconsistent with the purposes and intent of this chapter or the limitations included in this chapter.

8. To accept, hold and enjoy any gift, devise or bequest to the Authority or its predecessors, the same to be held for the uses and purposes designated by the donor, if any, or if not so designated, for the general purposes of the Authority, whether given directly or indirectly; and to accept, execute and administer any trust or endowment fund in which it has or may have an interest under the terms of the instrument creating the trust or endowment fund.

9. To borrow money and issue bonds as provided in this chapter and to purchase such bonds.

10. To seek financing from, incur or assume indebtedness to and enter into contractual commitments with, the Virginia Public Building Authority and the Virginia College Building Authority, which authorities are authorized to borrow money and make and issue negotiable notes, bonds and other evidences of indebtedness to provide such financing relating to the hospital facilities or any project.

11. To seek financing from, incur or assume indebtedness to, and enter into contractual commitments with the Commonwealth of Virginia as otherwise provided by law relating to the hospital facilities or any project.

12. To procure such insurance, participate in such insurance plans and/or provide such self-insurance as it deems necessary or convenient to carry out the purposes and provisions of this chapter. The purchase of insurance, participation in an insurance plan, or creation of a self-insurance plan by the Authority shall not be deemed a waiver or relinquishment of any sovereign immunity to which the Authority or its officers, directors, employees, or agents are otherwise entitled.

13. To develop policies and procedures consistent with Article 4 (§ 2.2-4347 et seq.) of Chapter 43 of Title 2.2.

14. To develop policies and procedures generally applicable to the procurement of goods, services and construction, based upon competitive principles.

1996, cc. 905, 1046.



§ 23-50.16:7. Appointment, salary and powers of the Chief Executive Officer

A. The Authority shall be under the immediate supervision and direction of a Chief Executive Officer, subject to the policies and direction established by the Board. The Chief Executive Officer shall be the person who holds the title of Vice-President for Health Sciences of Virginia Commonwealth University, or such other title as subsequently may be established by the Board of Visitors of the University for the chief academic and administrative officer for the Health Sciences Campus of the University, subject to the following: notwithstanding any other provision of law to the contrary, the selection and removal of the Chief Executive Officer, as well as the conditions of appointment, including salary, shall be made jointly by the Board and the Board of Visitors of the University at a joint meeting of the Board and the Board of Visitors of the University upon a vote of a majority of the members of each board, present and voting at the aforementioned joint meeting, acting separately in accordance with applicable provisions of law.

B. In the event that a majority of the members of each board do not agree upon the selection, removal, or conditions of appointment, including salary, of the Chief Executive Officer as provided in subsection A, then each board shall appoint a committee of three members of its respective board to consider the matter or matters upon which the boards disagree. The selection, removal, or conditions of appointment shall be made jointly by the two committees at a joint meeting of the committees upon a vote by a majority of the members of each committee present and voting at the joint meeting. In the event that a majority of the members of each committee agree upon the selection, removal, or conditions of appointment of the Chief Executive Officer, then the decision shall be reported to the Board and the Board of Visitors of the University, each of which shall be bound by the decision of the committees. In the event that a majority of the members of each committee do not agree on the selection, removal, or conditions of appointment of the Chief Executive Officer within 30 days of the appointment of the committees by each board, then the President of the University shall decide upon the matter or matters upon which the committees disagree. The President of the University shall report his decision to both boards, each of which shall be bound by the decision of the President.

C. The Chief Executive Officer shall devote his full time to the performance of his official duties and shall not be engaged in any other profession or occupation.

D. The Chief Executive Officer shall supervise and administer the operation of the Authority in accordance with the provisions of this chapter.

1996, cc. 905, 1046; 2000, c. 720; 2014, cc. 3, 456.



§ 23-50.16:8. Audit

The accounts of the Authority shall be audited annually by the Auditor of Public Accounts, or his legally authorized representatives, or by a certified public accounting firm, as selected by the Authority. The Authority shall select a certified public accounting firm or the Auditor of Public Accounts through a process of competitive negotiation. Copies of the annual audit shall be distributed to the Governor and to the chairmen of the House Committee on Appropriations and the Senate Committee on Finance. The Auditor of Public Accounts and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of the Authority; however, the Authority shall not be deemed to be a state or governmental agency, advisory agency, public body or agency or instrumentality for purposes of Chapter 14 (§ 30-130 et seq.) of Title 30. The Authority shall be subject to periodic external review under the provisions of the Legislative Program Review and Evaluation Act (§ 30-65 et seq.).

1996, cc. 905, 1046.



§ 23-50.16:9. Operation of projects

A. The Authority may acquire, plan, design, construct, own, rent as landlord or tenant, operate, control, remove, renovate, enlarge, equip, and maintain, directly or through stock or nonstock corporations or other entities, any project as defined in this chapter. Such projects may be owned or operated by the Authority or other parties, or jointly by the Authority and other parties, and may be operated within or without the Commonwealth, so long as their operations are necessary or desirable to assist the Authority in carrying out its public purposes within the Commonwealth, and so long as any private benefit resulting to any such other private parties from any such project is merely incidental to the public benefit of such project.

B. In the operation of hospitals and other health-care and related facilities, the Authority may make and enforce all rules and regulations necessary or desirable for such operation, including those relating to the conditions under which the privilege of practicing may be available therein, the admission and treatment of patients, the procedures for determining the qualification of patients for indigent care or other programs, and the protection of patients and employees, provided that such rules and regulations shall not discriminate on the basis of race, religion, color, sex or national origin.

1996, cc. 905, 1046.



§ 23-50.16:10. Police power

A. The Authority is empowered to adopt and enforce reasonable rules and regulations governing access to, conduct in or on, and use of its property and facilities and surrounding streets, sidewalks and other public areas, and governing other matters affecting the safety and security of Authority property and of those using or occupying Authority property. Such rules and regulations shall have the force and effect of law (i) after publication one time in full in a newspaper of general circulation in the city or county where the affected property is located and (ii) when posted where the public using such property may conveniently see them.

B. The campus police department of Virginia Commonwealth University, established in accordance with the provisions of Chapter 17 (§ 23-232 et seq.) of this title, may enforce on Authority property the laws of the Commonwealth and rules and regulations adopted pursuant to subsection A of this section. To the extent that such police services are not provided by the University, the Authority is authorized to establish a police department in accordance with the provisions of Chapter 17 of this title, except that the employment of such personnel by the Authority shall not be subject to the Virginia Personnel Act (§ 2.2-2900 et seq.).

1996, cc. 905, 1046.



§ 23-50.16:11. Acquisition and disposition of property; acceptance of grants and loans

A. Except as to those hospital facilities or any parts thereof that are leased to the Authority by the University, the control and disposition of which shall be determined by such lease instruments, the Authority may:

1. Own, hold, improve, use and otherwise deal with real or personal property, tangible or intangible, or any right, easement, estate or interest therein, acquired by purchase, exchange, gift, assignment, transfer, foreclosure, lease, bequest, devise, operation of law or other means on such terms and conditions and in such manner as it may deem proper;

2. Sell, assign, lease, encumber, mortgage or otherwise dispose of any project or any other real or personal property, tangible or intangible, or any right, easement, estate or interest therein, or any deed of trust or mortgage lien interest owned by it, under its control or custody or in its possession. The Authority may release or relinquish any right, title, claim, lien, interest, easement or demand however acquired, including any equity or right of redemption in property foreclosed by it; and

3. Do any of the foregoing by public or private sale, with or without public bidding, notwithstanding the provisions of any other law.

B. The Authority may accept loans, grants, contributions or other assistance from the federal government, the Commonwealth or any political subdivision thereof, or from any other public or private source to carry out any of the purposes of this chapter. The Authority may enter into any agreement or contract regarding or relating to the acceptance, use or repayment of any such loan, grant, contribution or assistance and may enter into such other agreements with any such entity in furtherance of the purposes of this chapter.

Counties, cities and towns are hereby authorized to lend or donate money or other property to the Authority for any of its purposes. The local government making the grant or loan may restrict the use of such grants or loans to a specific project, within or without that locality.

1996, cc. 905, 1046.



§ 23-50.16:12. Eminent domain

The Authority may exercise the power of eminent domain pursuant to the provisions of Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 to acquire by condemnation any real property, including fixtures and improvements, which it may deem necessary to carry out the purposes of this chapter, upon its adoption of a resolution declaring that the acquisition of such property is in the public interest and necessary for public use and upon the approval of the Governor. The Authority may acquire property already devoted to a public use, provided that no property belonging to any city, town or county, government or to any religious corporation, unincorporated church or charitable corporation may be acquired without its consent.

1996, cc. 905, 1046; 2003, c. 940; 2006, c. 673.



§ 23-50.16:13. Fees, rentals and other charges

The Authority may fix, revise from time to time, charge and collect rates, rentals, fees and other charges for the services or facilities furnished by or on behalf of the Authority, and establish regulations regarding any such service rendered or the use, occupancy or operation of any such facility. Such charges and regulations shall not be subject to supervision or regulation by any commission, board, bureau, or agency of the Commonwealth except as otherwise provided by law for the providers of health care.

1996, cc. 905, 1046.



§ 23-50.16:14. Creation of entities; participation in joint ventures; provision of assistance by Authority; moneys; investments

A. Consistent with § 23-50.16:15, the Authority may create or assist in the creation of; may own in whole or in part or otherwise control; may participate in or with any entities, public or private; and may purchase, receive, subscribe for, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise acquire or dispose of any (i) shares or obligations of, or other interests in, any entities organized for any purpose within or without the Commonwealth, and (ii) obligations of any person or corporation.

B. The Authority may participate in joint ventures with individuals, corporations, governmental bodies or agencies, partnerships, associations, insurers or other entities to facilitate any activities or programs consistent with the public purposes and intent of this chapter.

C. The Authority may create a nonprofit entity or entities for the purpose of soliciting, accepting and administering grants, outright gifts and bequests, endowment gifts and bequests, and gifts and bequests in trust, which entity or entities shall not engage in trust business; however, the Authority shall not be empowered to create a nonprofit entity or entities that would in any way duplicate such activities by the University or its related foundations.

D. In carrying out any activities authorized by this chapter, the Authority may provide appropriate assistance, including making loans and providing time of employees, to corporations, partnerships, associations, joint ventures or other entities, whether or not such corporations, partnerships, associations, joint ventures or other entities are owned or controlled in whole or in part, directly or indirectly, by the Authority.

E. Effective July 1, 1997, all moneys of the Authority, from whatever source derived, shall be paid to the treasurer of the Authority. Such moneys shall be deposited in the first instance by the treasurer in one or more banks or trust companies, in one or more special accounts. All banks and trust companies are authorized to give security for such deposits, if required by the Authority. The moneys in such accounts shall be paid out on the warrant or other orders of the treasurer of the Authority or such other person or persons as the Authority may authorize to execute such warrants or orders.

F. Notwithstanding any provision of law to the contrary, the Authority may, effective July 1, 1997, invest its operating funds in any obligations or securities that are considered legal investments for public funds in accordance with Chapter 45 (§ 2.2-4500 et seq.) of Title 2.2. The Board shall adopt written investment guidelines and shall retain an independent investment advisory firm or consultant to review, a minimum of every five years, the suitability of the Authority's investments and their consistency with the investment guidelines.

1996, cc. 905, 1046.



§ 23-50.16:15. Public purpose

The exercise of the powers granted by this chapter shall be in all respects for the benefit of the inhabitants of the Commonwealth and for the promotion of their safety, health, welfare, knowledge, convenience and prosperity. No part of the assets or net earnings of the Authority shall inure to the benefit of, or be distributable to, any private individual, except that reasonable compensation may be paid for services rendered to or for the Authority affecting one or more of its purposes, and benefits may be conferred that are in conformity with said purposes, and no private individual shall be entitled to share in the distribution of any of the corporate assets on dissolution of the Authority.

1996, cc. 905, 1046.



§ 23-50.16:16. Exemption from taxation

As set forth in § 23-50.16:3, the Authority will be performing essential governmental functions in the exercise of the powers conferred upon it by this chapter. Accordingly, the Authority shall not be required to pay any taxes or assessments upon any project or any property or upon any operations of the Authority or the income therefrom, or any taxes or assessments upon any project or any property or local obligation acquired or used by the Authority under the provisions of this chapter or upon the income therefrom. The exemptions hereby granted shall not extend to persons or entities conducting on the Authority's property businesses for which payment of state or local taxes would otherwise be required. Any bonds issued by the Authority under the provisions of this chapter, the transfer thereof and the income therefrom, and all rents, fees, charges, gifts, grants, revenues, receipts and other moneys received or pledged to pay or secure the payment of such notes or bonds, shall at all times be free from taxation and assessment of every kind by the Commonwealth and by the local governments and other political subdivisions of the Commonwealth.

1996, cc. 905, 1046.



§ 23-50.16:17. Assistance by the University; transfer of existing facilities

A. The University is hereby authorized to lease, convey or otherwise transfer to the Authority any or all assets and liabilities appearing on the balance sheet of the Medical College of Virginia Hospitals and any or all of the hospital facilities, except real estate which may be leased to the Authority for a term not to exceed ninety-nine years, upon such terms as may be approved by the University.

B. Any transfer of hospital facilities shall be conditioned upon the following:

1. The existence of a binding agreement between the University and the Authority that requires the Authority to assume, directly or indirectly, those hospital obligations directly related to the hospital facilities, or any parts thereof, that are transferred, which in the case of a lease of hospital facilities may take the form of rental, as provided in subsection C of this section, or a combination of assumption and such rental;

2. The existence of a binding agreement between the University and the Authority that provides that, effective on the transfer date and thereafter, the Authority shall assume responsibility for and shall defend, indemnify and hold harmless the University and its officers and directors with respect to:

a. All liabilities and duties of the University pursuant to contracts, agreements and leases for commodities, services and supplies used by the Medical College of Virginia Hospitals, including property leases;

b. All claims related to the employment relationship between employees of the Authority and the University on and after the transfer date;

c. All claims for breach of contract resulting from the Authority's action or failure to act on and after the transfer date; and

d. All claims related to the Authority's errors and omissions, including, but not limited to, medical malpractice, directors' and officers' liability, workers' compensation, automobile liability, and premises, completed operations and products liability, resulting from the Authority's action or failure to act on and after the transfer date; and

3. The existence of a binding agreement between the University and the Authority by which the Authority shall accept and agree to abide by provisions that ensure the continued support of the education, research, patient care and public service missions of the Medical College of Virginia Hospitals, specifically including, without limitation:

a. A requirement that the Authority continue to provide emergency and inpatient indigent care services on the Medical College of Virginia campus of the University in a location or locations including, without limitation, downtown Richmond; and

b. A requirement that the Authority continue to act as the primary teaching facility for the Medical College of Virginia School of Medicine and Health Sciences Center of the University.

C. Any lease of hospital facilities, or any parts thereof, from the University to the Authority may include a provision that requires the Authority to pay the University a rental payment for the hospital facilities, or any parts thereof, that are leased. For those hospital facilities for which rental is paid, the rental shall be an amount that may not be less than the greater of the following:

1. An amount equal to the debt service accruing during the term of the lease on all outstanding bonds issued for the purpose of financing the acquisition, construction or improvement of the hospital facilities, or any parts thereof, on which rental is paid; or

2. A nominal amount determined by the parties to be necessary to prevent the lease from being unenforceable because of a lack of consideration.

D. Any lease of hospital facilities, or any parts thereof, shall include a provision that requires the Authority to continue to support the education, research, patient care and public service missions of the Medical College of Virginia Hospitals, specifically including, without limitation:

1. A requirement that the Authority continue to provide emergency and inpatient indigent care services on the Medical College of Virginia campus of the University in a location or locations including, without limitation, downtown Richmond; and

2. A requirement that the Authority continue to act as the primary teaching facility for the Medical College of Virginia School of Medicine and Health Sciences Center of the University.

E. All other agencies and officers of the Commonwealth are authorized and directed to take such actions as may be necessary or desirable in the judgment of the University to permit such conveyance and the full use and enjoyment of the hospital facilities, including, without limitation, the transfer of property of any type held in the name of the Commonwealth or some instrumentality or agency thereof but used by the University in the operation of the hospital facilities.

F. The Authority may pay to or on behalf of the University some or all of the costs of the hospital facilities. The University may apply some or all of such proceeds to the payment or defeasance of its obligations issued to finance the hospital facilities, and the Authority may issue its bonds to finance or refinance such payment to or on behalf of the University.

G. Funds held by or for the University or any predecessor or division thereof, specifically including, without limitation, funds held by the University Foundation or the Medical College of Virginia Foundation for the benefit of the Medical College of Virginia Hospitals or any predecessor thereof, for use in operating, maintaining or constructing hospital facilities, providing medical and health sciences education, or conducting medical or related research may be transferred, in whole or in part, to the Authority if the University or any foundation determines that the transfer is consistent with the intended use of the funds. The University may direct in writing that all or part of the money or property representing its beneficial interest under a will, trust agreement or other donative instrument be distributed to the Authority if the University determines that such direction will further any of the original purposes of the will, trust agreement or other instrument. Such a direction shall not be considered a waiver, disclaimer, renunciation, assignment or disposition of the beneficial interest by the University. A fiduciary's distribution to the Authority pursuant to such a written direction from the University shall be deemed a distribution to the University for all purposes relating to the donative instrument, and the fiduciary shall have no liability for distributing any money or property to the Authority pursuant to such a direction. None of the foregoing shall deprive any court of its jurisdiction to determine whether such a distribution is appropriate, under its cy pres powers or otherwise.

1996, cc. 905, 1046.



§ 23-50.16:18. Capital projects

A. All capital projects shall be approved by the Board. Within thirty days after approval of any capital project in excess of $5 million, the Board shall notify the House Appropriations and Senate Finance Committees of the scope, cost, and construction schedule of the proposed capital project. The Board may undertake the project unless objections are raised by either Committee within thirty days of the notification. If objections are made, the Authority may not undertake the project until the objections are resolved.

B. No capital project that has been presented to the Committees without objection, no capital project for which objections were raised and resolved, and no capital project for which construction has commenced shall be materially increased in size or materially changed in scope without following the procedure of subsection A of this section.

C. Notwithstanding any laws or regulations to the contrary, the Authority shall not be subject to any further process or procedure that requires the submission, review or approval of any capital project; however, the Authority shall ensure that BOCA Code and fire safety inspections of any capital project are conducted and that such projects are inspected by the State Fire Marshal or his designee prior to certification for building occupancy.

1996, cc. 905, 1046.



§ 23-50.16:19. Leases of property

The Authority shall be exempt from the provisions of § 2.2-1149 and from any rules, regulations and guidelines of the Division of Engineering and Buildings in relation to leases of real property into which it enters.

1996, cc. 905, 1046.



§ 23-50.16:20. Operation of hospital facilities

The Authority shall not operate any of the hospital facilities prior to execution of the lease or leases and agreement or agreements required by § 23-50.16:17, and such other agreements as may be necessary or convenient in the University's judgment to provide for the transfer of the operations of the hospital facilities to the Authority, unless, and to the extent that, the University approves otherwise.

1996, cc. 905, 1046.



§ 23-50.16:21. Assignment of agreements

The University may assign, and the Authority may accept the rights and assume the obligations under, any contracts or other agreements of any type relating to the financing or the operating of the hospital facilities. Upon evidence that such assignment and acceptance have been made, all agencies and instrumentalities of the Commonwealth are directed to consent to such assignment and to accept the substitution of the Authority for the University as a party to such agreements to the extent that the University's obligations thereunder relate to the ownership, operation or financing of the hospital facilities. Indebtedness previously incurred by the Commonwealth, the Virginia Public Building Authority, the Virginia College Building Authority and any other agencies and instrumentalities of the Commonwealth to finance the hospital facilities may continue to remain outstanding after the transfer and the assignment of the agreements relating thereto by the University to the Authority.

1996, cc. 905, 1046.



§ 23-50.16:22. Licenses and permits

The transfer of the hospital facilities from the University to the Authority shall not require a certificate of public need pursuant to Article 1.1 (§ 32.1-102.1 et seq.) of Chapter 4 of Title 32.1. All licenses, permits, certificates of public need or other authorizations of the Commonwealth or any agency thereof or of any county, city or town held by the University in connection with the ownership or operation of the hospital facilities shall be deemed to be transferred, without further action, to the Authority as and to the extent the Authority undertakes the activity thereby permitted. All agencies and officers of the Commonwealth and all agencies and officers of counties, cities and towns are directed to confirm such transfer by the issuance of new or amended licenses, permits, certificates of public need or other authorizations upon the request of the University and the Authority.

1996, cc. 905, 1046.



§ 23-50.16:23. Agent for University

If for any reason the Authority cannot replace the University as a party to any agreement in connection with the financing, ownership or operation of the hospital facilities, the Authority and the University may provide that the Authority shall act as agent for the University in carrying out its obligations under such agreement or in receiving the benefits thereunder, or both.

1996, cc. 905, 1046.



§ 23-50.16:24. Employees of the Authority

A. Until July 1, 2001, employees of the Authority shall be considered employees of the Commonwealth. Employees of the Authority shall be employed on such terms and conditions as established by the Authority. The Board of Directors of the Authority shall develop and adopt policies and procedures that will afford its employees grievance rights, ensure that employment decisions shall be based upon the merit and fitness of applicants and shall prohibit discrimination because of race, religion, color, sex or national origin. Any grievance procedure adopted by the Board other than that contained in § 2.2-1202.1 shall take effect no earlier than July 1, 1997; however, such grievance procedure shall not take effect unless the Authority delivers copies of such grievance procedure to the chairmen of the House Committee on Appropriations and the Senate Committee on Finance on or before January 1, 1997.

B. The Authority shall issue a written notice to all persons whose employment will be transferred to the Authority. The date upon which such written notice is issued shall be referred to herein as the "Option Date." Each person whose employment will be transferred to the Authority may, by written request made within 180 days of the Option Date, elect not to become employed by the Authority. Any employee of the Medical College of Virginia Hospitals who (i) elects not to become employed by the Authority and who is not reemployed by any department, institution, board, commission or agency of the Commonwealth; (ii) is not offered the opportunity to transfer to employment by the Authority; or (iii) is not offered a position with the Authority for which the employee is qualified or is offered a position that requires relocation or a reduction in salary, shall be eligible for the severance benefits conferred by the provisions of the Workforce Transition Act (§ 2.2-3200 et seq.). Any employee who accepts employment with the Authority shall not be considered to be involuntarily separated from state employment and shall not be eligible for the severance benefits conferred by the provisions of the Workforce Transition Act.

C. Without limiting its power generally with respect to employees, the Authority may employ any person employed by the University in the operation of the hospital facilities and may assume obligations under any employment agreement for such person and the University may assign any such contract to the Authority.

D. The Authority and the University may also enter into agreements providing for the purchase of services of employees of the University utilized in the operation of the hospital facilities by payment of such amounts as may be agreed upon to cover all or part of the salaries and other costs of such employees.

E. Notwithstanding any other provision of law to the contrary, any person whose employment is transferred to the Authority as a result of this chapter and who is a member of any plan for providing health insurance coverage pursuant to Chapter 28 (§ 2.2-2800 et seq.) of Title 2.2, shall continue to be a member of such health insurance plan under the same terms and conditions as if no transfer had occurred. Notwithstanding subsection A of § 2.2-2818, the costs of providing health insurance coverage to such employees who elect to continue to be members of the state employees' health insurance plan shall be paid by the Authority. Alternatively, an employee may elect to become a member of any health insurance plan established by the Authority. The Authority is authorized to (i) establish a health insurance plan for the benefit of its employees, residents and interns and (ii) enter into agreements with the Department of Human Resource Management providing for the coverage of its employees, interns and residents under the state employees' health insurance plan, provided that such agreement shall require the Authority to pay the costs of providing health insurance coverage under such plan.

F. Notwithstanding any other provision of law to the contrary, any person whose employment is transferred to the Authority as a result of this chapter and who is a member of the Virginia Retirement System, or other retirement plan as authorized by Article 4 (§ 51.1-125 et seq.) of Chapter 1 of Title 51.1, shall continue to be a member of the Virginia Retirement System or other such authorized retirement plan under the same terms and conditions as if no transfer had occurred. Alternatively, such employee (and any employee employed by the Authority between July 1, 1997, and June 30, 1998, who elected to be covered by the Virginia Retirement System) may elect, during an open enrollment period from April 1, 2001, through April 30, 2001, to become a member of the retirement program established by the Authority for the benefit of its employees pursuant to § 23-50.16:24. 1 by transferring assets equal to the actuarially determined present value of the accrued basic benefit as of the transfer date. The Authority shall reimburse the Virginia Retirement System for the actual cost of actuarial services necessary to determine the present value of the accrued basic benefit of employees who elect to transfer to the Authority's retirement plan. The following rules shall apply:

1. With respect to any transferred employee who elects to remain a member of the Virginia Retirement System or other such authorized retirement plan, the Authority shall collect and pay all employee and employer contributions to the Virginia Retirement System or other such authorized retirement plan for retirement in accordance with the provisions of Chapter 1 (§ 51.1-124.1 et seq.) of Title 51.1 for such transferred employees.

2. Transferred employees who elect to become members of the retirement program established by the Authority for the benefit of its employees shall be given full credit for their creditable service as defined in § 51.1-124.3, vesting and benefit accrual under the retirement program established by the Authority. For any such employee, employment with the Authority shall be treated as employment with any nonparticipating employer for purposes of the Virginia Retirement System or other retirement plan as authorized by Article 4 of Chapter 1 of Title 51.1.

3. For transferred employees who elect to become members of the retirement program established by the Authority, the Virginia Retirement System or other such authorized plan shall transfer to the retirement plan established by the Authority assets equal to the actuarially determined present value of the accrued basic benefit as of the transfer date. For purposes hereof, the basic benefits shall be the benefit accrued under the Virginia Retirement System or other such authorized retirement plan, based on creditable service and average final compensation as defined in § 51.1-124.3 and determined as of the transfer date. The actuarial present value shall be determined on the same basis, using the same actuarial factors and assumptions used in determining the funding needs of the Virginia Retirement System or other such authorized retirement plan, so that the transfer of assets to the retirement plan established by the Authority will have no effect on the funded status and financial stability of the Virginia Retirement System or other such authorized retirement plan.

1996, cc. 905, 1046; 1998, c. 449; 2000, cc. 66, 657; 2012, cc. 803, 835.



§ 23-50.16:24.1. Retirement benefits for employees of the Authority

A. The Authority may establish one or more retirement plans covering in whole or in part its employees, including employees who, prior to the effective date of any plan established pursuant to this section, had been participants in any plan established pursuant to §§ 51.1-126, 51.1-126.1, or former § 51.1-126.2. The Authority is authorized to make contributions for the benefit of its employees who elect to participate in such plan or arrangement rather than in any other retirement system established by Chapter 1 (§ 51.1-124.1 et seq.) of Title 51.1. Any such alternative retirement plan shall become effective at such time as determined by the Authority.

B. Notwithstanding any other provision of law to the contrary, any employee of the Authority employed prior to July 1, 1998, may make an irrevocable election to participate in the retirement plan established by Chapter 1 (§ 51.1-124.1 et seq.) of Title 51.1 or any plan established by the Authority, in accordance with guidelines established by the Authority. The election herein provided shall, as to any employee of the Authority employed following the effective date of any plan established pursuant to this section, be exercised not later than thirty-one days from the time of entry upon the performance of his duties. Any employee of the Authority hired on or after July 1, 1998, shall participate in a plan established by the Authority, subject to the plan's eligibility criteria.

C. No employee of the Authority who is an active member of a plan established under this section shall also be an active member of the retirement system established pursuant to Chapter 1 (§ 51.1-124.1 et seq.) of Title 51.1 or a beneficiary of such retirement system other than as a contingent annuitant.

D. Notwithstanding any other provision of law to the contrary, the contribution by the Authority to any other retirement plan established on behalf of employees of the Authority hired before July 1, 1998, pursuant to subsection A shall be (i) equal to the contribution the Commonwealth would be required to make if the employee were a member of the retirement system established by Chapter 1 (§ 51.1-124.1 et seq.) of Title 51.1 or (ii) eight percent of creditable compensation, whichever is less. The contribution by the Authority to any retirement plan established on behalf of employees of the Authority hired on or after July 1, 1998, pursuant to subsection A shall be determined by the Board.

E. If the institution of higher education with which the Authority is affiliated has adopted a retirement plan under § 51.1-126 for its employees who are engaged in the performance of teaching, administrative, or research duties, the plan established under this section shall offer similar investment opportunities as are available to the participants of the plan established pursuant to § 51.1-126.

F. The Authority shall develop policies and procedures for the administration of any retirement plan established by the Authority under this section. A copy of such policies and procedures shall be filed with the Board of Trustees of the Virginia Retirement System.

1998, c. 449.



§ 23-50.16:24.2. Insurance for employees of the Authority

The Authority shall purchase group life, accidental death and dismemberment, and disability insurance policies covering in whole or in part its employees. Authority employees shall not be required to present at their own expense evidence of insurability satisfactory to an insurance company for basic group life insurance coverage. Any employee hired prior to July 1, 1998, shall be provided basic group life insurance at the same level of coverage as provided by the Virginia Retirement System. Any employee hired on or after July 1, 1998, shall be provided basic group life insurance at a level of coverage determined by the Board, provided that the level of coverage shall not be less than the equivalent of one times the employee's annual salary. The Authority may require employees hired on or after July 1, 1998, to pay all or a portion of the required basic group life insurance coverage, which may be collected through a payroll deduction program. The Authority may increase the insurance coverage under such policies to make available to active insured employees optional life, accidental death and dismemberment, and disability insurance. Authority employees shall not be covered by the Virginia Retirement System's group insurance program under § 51.1-501.

1998, c. 449.



§ 23-50.16:25. Power to issue bonds

The Authority may issue bonds from time to time for any of its purposes, including financing or refinancing all or any part of its programs or general operations, costs of any project, including the hospital facilities, whether or not owned by the Authority, or to refund bonds or other obligations issued therefor by or on behalf of the Authority, the University or otherwise, including bonds or obligations not then subject to redemption, and may guarantee, assume or otherwise agree to pay, in whole or in part, indebtedness issued by the University or any other party resulting in the acquisition or construction of facilities for the benefit of the Authority or the refinancing thereof. Notwithstanding Article 1 (§ 2.2-1800 et seq.) of Chapter 18 of Title 2.2, bonds may be issued under the provisions of this chapter without obtaining the consent of any commission, board, bureau or agency of the Commonwealth or of any political subdivision, and without any proceedings or the happening of conditions or things other than those proceedings, conditions or things that are specifically required by this chapter; however, each debt offering shall be submitted to the State Treasurer sufficiently prior to the sale of such offering to allow the State Treasurer to undertake a review for the sole purposes of determining (i) whether the offering may constitute tax-supported debt of the Commonwealth and (ii) the potential impact of the offering on the debt capacity of the Commonwealth. After such review, the State Treasurer shall determine if the offering constitutes tax-supported debt of the Commonwealth and the potential impact of the offering on the debt capacity of the Commonwealth. If the State Treasurer determines that the debt offering may constitute tax-supported debt of the Commonwealth, or may have an adverse impact on the debt capacity of the Commonwealth, then the debt offering shall be submitted to the Treasury Board for review and approval of the terms and structure of the offering in a manner consistent with § 2.2-2416. The Authority may issue such types of bonds as it may determine, including, without limitation, bonds payable as to principal and interest from any one or more of the following sources: (i) its revenues generally; (ii) income and revenues derived from the operation, sale or lease of a particular project or projects, whether or not they are financed or refinanced from the proceeds of such bonds; (iii) funds realized from the enforcement of security interests or other liens or obligations securing such bonds; (iv) proceeds from the sale of bonds; (v) payments under letters of credit, policies of municipal bond insurance, guarantees or other credit enhancements; (vi) any reserve or sinking funds created to secure such payment; (vii) accounts receivable of the Authority; or (viii) other available funds of the Authority.

Any bonds may be additionally guaranteed by, or secured by a pledge of, any grant, contribution or appropriation from a participating political subdivision, the University, the Commonwealth or any political subdivision, agency or instrumentality thereof, any federal agency or any unit, private corporation, partnership, association or individual.

1996, cc. 905, 1046.



§ 23-50.16:26. Liability on bonds

No member of the Board of Directors or officer, employee or agent of the Authority or any person executing bonds of the Authority shall be liable personally on the bonds by reason of their issuance or execution. Bonds of the Authority shall not be a debt of the Commonwealth or any political subdivision thereof other than the Authority and shall so state on their face. Neither the Commonwealth nor any political subdivision thereof other than the Authority shall be liable for payment of bonds of the Authority, nor shall such bonds be payable out of any funds or properties of the Commonwealth or any political subdivision thereof other than those of the Authority, except as permitted by § 23-50.16:25. Bonds of the Authority are declared to be issued for an essential public and governmental purpose.

1996, cc. 905, 1046.



§ 23-50.16:27. Form of bonds

Bonds of the Authority shall be authorized by resolution setting forth the maximum principal amount issuable and may be issued in one or more series, shall be dated, shall mature at such time or times not exceeding forty years from their date and may be made redeemable or subject to tender before maturity, at the option of the Authority, at such price or prices and under such terms and conditions as may be fixed by the Authority or its agents prior to issuance. Bonds of the Authority shall bear interest payable at such times and at such rates as may be determined by the Authority, or as may be determined in such manner as the Authority or its agents may provide, including rates approved by officers of the Authority under authorization of the Board, rates tied to indices, rates of other securities or other standards and determinations by agents designated by the Authority under guidelines established by the Authority.

The Authority shall determine the form of its bonds and the manner of execution and shall fix the denominations thereof and the place or places of payment of principal and interest, which may be at any bank or trust company or securities depository within or without the Commonwealth. The bonds may be issued in coupon or registered form, or both, and provision may be made for their registration in whole or in part. Bonds issued in registered form may be issued under a system of book-entry for recording the ownership and transfer of ownership of rights to receive payments thereon. If any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before delivery of such bond, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes. The Authority may contract for the services of one or more banks, trust companies, financial institutions or other entities or persons, within or outside the Commonwealth, for the authentication, registration, transfer, exchange and payment of bonds, or may provide such services itself. The Authority may sell such bonds in such manner, either at public or private sale, and for such price, as it may determine.

Notwithstanding any of the other provisions of this chapter or any recitals in any bonds issued under the provisions of this chapter, all such bonds shall be deemed to be negotiable instruments under the laws of the Commonwealth.

Prior to the preparation of definitive bonds, the Authority may issue interim receipts or temporary bonds, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Authority may also provide for the replacement of any mutilated, destroyed, stolen or lost bonds.

1996, cc. 905, 1046.



§ 23-50.16:28. Trust indentures and mortgages; security for the bonds

Any bond issued under this chapter may be issued pursuant to or secured by a trust indenture, deed of trust or mortgage of any project or projects or any other property of the Authority, whether or not financed, in whole or in part, from the proceeds of such bonds, by a trust or other agreement with a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the Commonwealth, or other agent for bondholders, or any combination thereof. Any such trust indenture or other agreement, or the resolution providing for the issuance of bonds, may pledge or assign fees, rents and other charges to be received and may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law. Such provisions may include covenants: (i) providing for the collection and application of revenues and the repossession and sale by the Authority, or any trustees under any trust indenture or agreement, of any project or other property upon default; (ii) setting forth duties of the Authority in relation to the acquisition, construction, maintenance, operation and insurance of any project or other property of the Authority and the amounts of fees, rents and other charges to be charged; (iii) providing for the collection of such fees, rents and other charges, and the custody, safeguarding and application of all moneys of the Authority; (iv) providing for the creation of sinking funds and the creation and maintenance of reserves; and (v) setting forth conditions or limitations with respect to the incurrence of indebtedness or the granting of mortgages or other liens. Such trust indenture, trust or other agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee or other agent for bondholders and may restrict the individual right of action by bondholders.

In addition, the Authority may grant mortgages, deeds of trust, security interests and other liens on its real and personal property, including its accounts receivable, to secure bonds. All pledges of revenues of the Authority for payment of bonds shall be valid and binding from the time when the pledge is made, and the revenues pledged and thereafter received by the Authority shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether such parties have notice thereof. The Authority may also provide for the recording or filing of any mortgage, deed of trust, security interest or other lien, or any financing statement or other instrument, necessary or desirable to create, perfect or evidence any lien created pursuant to this chapter.

It shall be lawful for any bank or trust company within or without the Commonwealth to serve as depository of the proceeds of bonds or of other revenues of the Authority and to furnish indemnifying bonds or to pledge such securities as may be required by the Authority.

All expenses incurred in carrying out the provisions of such trust indenture or agreement or resolution or other agreements relating to any project, including those to which the Authority may not be a party, may be treated as a part of the costs of a project.

1996, cc. 905, 1046.



§ 23-50.16:29. Remedies of obligees of Authority

Except to the extent that the rights herein given may be restricted by such trust indenture or trust or other agreement, any holder of bonds or coupons issued under the provisions of this chapter and the trustee or other agent for bondholders under any trust indenture or trust or other agreement may, either at law or in equity, by suit, action, injunction, mandamus or other proceedings, protect and enforce any and all rights under the laws of the Commonwealth or granted by this chapter or under such trust indenture, trust or other agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this chapter or by such trust indenture, trust or other agreement or resolution to be performed by the Authority or by any officer or agent thereof, including the fixing, charging and collecting of fees, rents and other charges.

1996, cc. 905, 1046.



§ 23-50.16:30. Bonds to be legal investments

Bonds issued by the Authority under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the Commonwealth and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

1996, cc. 905, 1046.



§ 23-50.16:31. Existing bonds

The Authority may assume, or may agree to make payments in amounts sufficient for the University to pay, some or all of the hospital obligations incurred under resolutions previously adopted by the University with respect to the hospital facilities and may issue bonds to refund bonds issued under such resolutions or to refinance such payment obligations. If the Authority has assumed all hospital obligations under any such bond resolution and commenced its operation of substantially all of the hospital facilities financed or refinanced thereby, the University, the State Treasurer, the Virginia Public Building Authority and the Virginia College Building Authority shall take such steps as are appropriate to provide for the substitution of the Authority for the University under such resolution and to transfer to the Authority any funds payable to the University under the terms of such resolution.

1996, cc. 905, 1046.



§ 23-50.16:32. Confidential and public information

A. The Authority shall be subject to the provisions of the Freedom of Information Act (§ 2.2-3700 et seq.), which shall include the exclusions set forth in subdivision 15 of § 2.2-3705.7 and subdivision 23 of subsection A of § 2.2-3711.

B. For purposes of the Freedom of Information Act (§ 2.2-3700 et seq.), meetings of the Board shall not be considered meetings of the Board of Visitors of the University. Meetings of the Board may be conducted through telephonic or video means as provided in § 2.2-3708 or similar provisions of any successor law.

1996, cc. 905, 1046; 1998, c. 449; 1999, cc. 703, 726; 2004, c. 690; 2007, c. 945.



§ 23-50.16:33. Chapter liberally construed

This chapter shall constitute full and complete authority, without regard to the provisions of any other law, for the doing of the acts and things herein authorized and shall be liberally construed to effect the purposes hereof. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, specific or local, the provisions of this chapter shall be controlling.

1996, cc. 905, 1046.



§ 23-50.16:34. Exemption of Authority from Personnel Act, Workforce Transition Act, Administrative Process Act, and Public Procurement Act

The provisions of Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2, Chapter 32 (§ 2.2-3200 et seq.) of Title 2.2, Chapter 40 (§ 2.2-4000 et seq.) of Title 2.2, and Chapter 43 (§ 2.2-4300 et seq.) of Title 2.2 shall not apply to the Authority in the exercise of any power conferred under this chapter.

1996, cc. 905, 1046.



§ 23-50.16:35. Reversion to University

Upon dissolution of the Authority, all assets of the Authority, after satisfaction of creditors, shall revert to the University.

1996, cc. 905, 1046.



§ 23-50.16:36. Establishment of a branch campus in the State of Qatar

In recognition that global educational opportunities benefit the intellectual and economic interests of the Commonwealth, the board of visitors of the Virginia Commonwealth University is authorized to establish, operate, and govern a branch campus of Virginia Commonwealth University in the State of Qatar. The board of visitors shall have the same powers with respect to operation and governance of its branch campus in Qatar as vested in the board by the Code of Virginia with respect to Virginia Commonwealth University in Virginia, including, but not limited to, the fixing of fees and charges, the establishment of academic standards, and the conferral of degrees. In operating such branch campus, the board of visitors shall provide appropriate professional opportunities for Virginia-based faculty to teach or conduct research on the Qatar campus and educational opportunities for Virginia-based students to study or conduct research on the Qatar campus.

Nothing contained in this section shall be deemed a waiver of the sovereign immunity of the Commonwealth or of Virginia Commonwealth University.

In its operation of any branch campus established in the State of Qatar, the board of visitors and its employees shall not discriminate on the basis of race, color, religion, national origin, or sex, and shall not abridge the constitutional rights of freedom of speech and religion. Any agreement the board of visitors enters to establish, operate, or govern the branch campus in Qatar shall contain contractual assurances to the board that the branch campus shall operate without discrimination on the basis of race, color, religion, national origin, or sex, and without abridging the constitutional rights of freedom of speech and religion.

2002, c. 801.



§ 23-51. Miller Manual Labor School continued as The Miller School of Albemarle

The Miller Manual Labor School of Albemarle, created pursuant to Chapter 61 of the Acts of Assembly of 1874, is continued as The Miller School of Albemarle, an educational institution of the Commonwealth of Virginia, as a corporation with all of the rights and powers of nonprofit, nonstock corporations chartered under Chapter 10 (§ 13.1-801 et seq.) of Title 13.1 for the purpose of providing quality education to certain worthy students.

Code 1919, § 1000; 1946, p. 421; 1950, p. 1216; 1966, c. 462; 1986, c. 306.



§ 23-52. Certain statutes continued in force

The second through seventh clauses of section one, and the second section of the act entitled "an act to give effect to a compromise of the litigation in respect to the construction and effect of the will of Samuel Miller, deceased, and to establish the manual labor school provided for in the twenty-fifth clause of the said will," approved February 24, 1874, as amended by Chapter 258 of the Acts of 1946, approved March 25, 1946, by Chapter 553 of the Acts of 1950, approved April 7, 1950, and by Chapter 462 of the Acts of 1966, effective April 4, 1966; the act approved February 19, 1884, amending and reenacting the fourth clause of the second section of the act approved April 2, 1877 relating to the Miller Manual Labor School of Albemarle; and the act to authorize the board of the Miller Manual Labor School to convert coupon bonds into registered bonds, approved August 23, 1884, shall severally continue in force.

Code 1919, § 1001; 1946, p. 421; 1950, c. 553.



§ 23-53. Jurisdiction and powers of Circuit Court for Albemarle County

All of the jurisdiction and powers by law vested in and exercised by the Circuit Court for Albemarle County, and the judge thereof in vacation, over the Miller Manual Labor School of Albemarle, or in connection with the government, control and management thereof, are continued, and the compensation for such duties and services shall be paid to such judge.

Code 1919, § 1002.



§ 23-54. Repealed

Repealed by Acts 1964, c. 97.



§ 23-62. University continued

The University of Virginia shall be continued.

Code 1919, § 806.



§ 23-63. Branches of learning to be taught

The following branches of learning shall be taught at the University: the Latin, Greek, Hebrew, French, Spanish, Italian, German, and Anglo-Saxon languages; the different branches of mathematics, pure and physical; natural philosophy, chemistry, mineralogy, including geology; the principles of agriculture; botany, anatomy, surgery, and medicine; zoology, history, ideology, general grammar, ethics, rhetoric, and belles lettres; civil government, political economy, the law of nature and of nations and municipal law.

Code 1919, § 817.



§ 23-64. Salary of president and professors; fees

The president and each of the professors shall receive a stated salary, and may also receive such additional compensation out of the fees for tuition and other revenues of the University as the visitors may from time to time direct.

Code 1919, § 816.



§ 23-65. Secured obligations

It shall not be lawful for the rector and visitors of the University of Virginia to issue its obligations, to be secured by deed of trust on its real estate, without the consent of the General Assembly previously obtained.

Code 1919, § 821.



§ 23-66. Payment of bonds of the University

For the payment of the bonds, with the interest thereon, issued in pursuance of the act entitled "An act to authorize the rector and board of visitors of the University of Virginia to issue bonds to pay off and discharge their floating debt and maturing obligations," approved March 28, 1871, not only the current revenue of the University, but also the property now held by the Commonwealth for the purposes of the University, shall continue liable.

Code 1919, § 818.



§ 23-67. Payment of interest on debt of University; sinking fund

Out of the appropriation made by the General Assembly for the support of the University of Virginia, there shall be first set apart, annually, a sum sufficient to pay the interest accruing on the existing interest-bearing debt of the University, except as provided in § 23-21, and to constitute a sinking fund for the liquidation of the principal of the same; and such sum shall be applied to no other purpose or object whatever.

Code 1919, § 820.



§ 23-68. Provision for interest on certain bonds

Two several sums of $50,000 in consol bonds of the Commonwealth having been donated by William W. Corcoran, of Washington, D.C., to the University, and the consol bonds, having, under the act of January 13, 1877, and the act of April 2, 1879, been converted into registered bonds in the name of the rector and visitors of the University, bearing interest at the rate of six per centum per annum, payable semiannually: It is enacted, that for the continued payment of such interest, the Comptroller is authorized and required to place, from time to time, in the state treasury a sufficient sum to pay the same as it falls due.

Code 1919, § 827.



§ 23-69. Board a corporation

The board of visitors of the University of Virginia shall be and remain a corporation, under the style of "the Rector and Visitors of the University of Virginia," and shall have, in addition to its other powers, all the corporate powers given to corporations by the provisions of Title 13.1; except in those cases where, by the express terms of the provisions thereof, it is confined to corporations created under such title; and shall also have the power to accept, execute and administer any trust in which it may have an interest under the terms of the instrument creating the trust. The rector and visitors of the University of Virginia shall be at all times subject to the control of the General Assembly.

Code 1919, § 806.



§ 23-70. Appointment of visitors generally; number and terms of office

A. The board of visitors is to consist of 17 visitors appointed by the Governor, of whom (i) at least 12 shall be appointed from the Commonwealth at large, (ii) at least 12 shall be alumni of the University of Virginia, and (iii) at least one shall be a physician with administrative and clinical experience in an academic medical center.

B. All appointments on or after July 1, 2008, shall be for terms of four years and commence July 1 of the first year of appointment, except that appointments to fill vacancies shall be made for the unexpired terms. Members shall complete their service on June 30 of the year in which their respective terms expire, including appointments made prior to July 1, 2008. All appointments for full terms, as well as to fill vacancies, shall be made by the Governor subject to confirmation by the Senate and the House of Delegates.

Code 1919, § 807; 1924, p. 145; 1930, p. 80; 1944, p. 399; 1945, p. 52; 1954, c. 343; 1980, c. 559; 1989, Sp. Sess., c. 5; 2008, cc. 55, 155; 2012, c. 599.



§ 23-71. Appointment of visitors from nominees of alumni association

A. The Governor may appoint visitors from a list of qualified persons submitted to him, before or after induction into office, by the alumni association of the University of Virginia, on or before the first day of April of any year in which the terms of any visitors will expire.

B. Whenever a vacancy occurs otherwise than by expiration of term, the Governor shall certify this fact to the association and nominations may be submitted of qualified persons and the Governor may fill the vacancy, if his discretion so dictates, from among the eligible nominees of the association, whether or not alumni or alumnae.

C. Every list shall contain at least three names for each vacancy to be filled.

D. The Governor is not to be limited in his appointments to the persons so nominated.

E. At no time shall less than 12 of the visitors be alumni or alumnae of the University.

Code 1919, § 807; 1924, p. 145; 1930, p. 80; 1944, p. 400; 1945, p. 52; 1954, c. 343; 1980, c. 559; 2012, c. 599.



§ 23-72. Eligibility to serve more than two successive terms

No person shall be eligible to serve for or during more than two successive four-year terms; but after the expiration of a term of two years or less, or after the expiration of the remainder of a term to which appointed to fill a vacancy, two additional four-year terms may be served by such a member if appointed thereto.

Code 1919, § 807; 1944, p. 400; 1945, p. 53; 1980, c. 559; 1989, Sp. Sess., c. 5.



§ 23-73. Repealed

Repealed by Acts 2015, c. 560, cl. 2.



§ 23-74. Meetings of board of visitors; quorum; rector and vice-rector; secretary

The board of visitors shall meet at the University once a year, and at such other times as they shall determine, the days of meeting to be fixed by them. Five members shall constitute a quorum.

The board of visitors shall appoint, from among its members, a rector to preside at their meetings and a vice-rector to preside at their meetings in the absence of the rector. The rector and the vice-rector shall also perform such additional duties as the board may prescribe. The terms of the rector and vice-rector shall be for two years, commencing and expiring as provided in the board's bylaws.

The board shall also appoint a secretary for such term and with such duties as the board shall prescribe.

The board may also appoint a substitute pro tempore, as provided in its bylaws, to preside in the absence of the rector or the vice-rector.

Vacancies in the office of rector, vice-rector or secretary may be filled by the board for the unexpired term, as provided in the Board's bylaws.

Special meetings of the board may be called by the rector or any three members. In either of such cases, notice of the time of meeting shall be given by the secretary to every member.

Code 1919, § 809; 2003, c. 655; 2015, c. 327.



§ 23-75. Executive committee of board

At every regular annual meeting of the board, the members shall appoint an executive committee for the transaction of business in the recess of the board, which shall consist of not less than three nor more than seven members, to serve for the period of one year or until the next regular annual meeting.

Code 1919, § 810; 1966, c. 467; 2003, c. 655; 2014, c. 567.



§ 23-76. Powers and duties of board; president and other officers; professors and instruction; regulations

The board shall be charged with the care and preservation of all property belonging to the University. They shall appoint a president, with such duties as may be prescribed by the board, and who shall have supreme administrative direction under the authority of the board over all the schools, colleges and branches of the University wherever located, and they shall appoint as many professors as they deem proper, and, with the assent of two-thirds of the whole number of visitors, may remove such president or any professor. They may prescribe the duties of each professor, and the course and mode of instruction. They may appoint a comptroller and proctor, and employ any other agents or servants, regulate the government and discipline of the students, and the renting of the rooms and dormitories, and, generally, in respect to the government and management of the University, make such regulations as they may deem expedient, not being contrary to law. To enable the proctor and visitors of the University to procure a supply of water, and to construct and maintain a system of waterworks, drainage, and sewerage for the University they shall have power and authority to acquire such springs, lands and rights-of-way as may be necessary, according to the provisions of Title 25.1.

Code 1919, § 811; 1938, p. 442; 1956, cc. 12, 689.



§ 23-76.1. Investment of endowment funds, endowment income, and gifts; standard of care; liability; exemption from the Virginia Public Procurement Act

A. The board of visitors shall invest and manage the endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, and local funds of or held by the University in accordance with this section and the provisions of the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.).

B. No member of the board of visitors shall be personally liable for losses suffered by an endowment fund, endowment income, gifts, all other nongeneral fund reserves and balances, or local funds of or held by the University, arising from investments made pursuant to the provisions of subsection A.

C. The investment and management of endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, or local funds of or held by the University shall not be subject to the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

D. In addition to the investment practices authorized by the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.), the board of visitors may also invest or reinvest the endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, and local funds of or held by the University in derivatives, options, and financial securities.

1. In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments, including, without limitation, any contract commonly known as a "swap," which gives the University the right or obligation to deliver or receive delivery of, or make or receive payments based on, changes in the price, value, yield or other characteristic of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

2. In this section, an "option" means an agreement or contract whereby the University may grant or receive the right to purchase or sell, or pay or receive the value of, any personal property asset including, without limitation, any agreement or contract which relates to any security, contract or agreement.

3. In this section, "financial security" means any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security, certificate of deposit, or group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a "security," or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing.

E. The authority as provided in this section as it relates to nongeneral fund reserves and balances of or held by the University is predicated upon an approved management agreement between the University and the Commonwealth of Virginia.

1998, cc. 121, 132; 2000, cc. 818, 1014; 2002, cc. 582, 595; 2007, c. 434; 2008, c. 184.



§ 23-77. Confirmation of certain proceedings and contracts

All proceedings heretofore had before any court or in any clerk's office, and all contracts heretofore entered into, for acquiring land by condemnation or purchase, for any of the purposes mentioned in § 23-76, are hereby confirmed and made valid.

Code 1919, § 812.



§ 23-77.1. Authority to sell and convey certain lands

The rector and visitors of the University of Virginia, with the approval of the Governor first obtained, are hereby authorized to sell and convey any and all real estate to which it has acquired title by gift, devise or purchase since January 1, 1900, or which may hereafter be conveyed or devised to it. The proceeds derived from any such sale or sales shall be held by said rector and visitors of the University of Virginia upon the identical trusts, and subject to the same uses, limitations and conditions, if any, that are expressed in the original deed or will under which its title was derived, or if there be no such trusts, uses, limitations or conditions expressed in such original deed or will, then said funds shall be applied by the rector and visitors of the University to such purposes as said board may deem best for the University.

1936, p. 522; 1954, c. 185.



§ 23-77.2. Granting easements on property of the University

The rector and visitors of the University of Virginia are hereby authorized to grant easements for roads, streets, sewers, water lines, electric and other utility lines or other purpose on any property now owned or hereafter acquired by said rector and visitors of the University of Virginia, when in the discretion of the rector and visitors it is deemed proper to grant such easement.

1954, c. 296.



§ 23-77.3. Operations of Medical Center

A. In enacting this section, the General Assembly recognizes that the ability of the University of Virginia to provide medical and health sciences education and related research is dependent upon the maintenance of high quality teaching hospitals and related health care and health maintenance facilities, collectively referred to in this section as the Medical Center, and that the maintenance of a Medical Center serving such purposes requires specialized management and operation that permit the Medical Center to remain economically viable and to participate in cooperative arrangements reflective of changes in health care delivery.

B. Notwithstanding the provisions of § 32.1-124 exempting hospitals and nursing homes owned or operated by an agency of the Commonwealth from state licensure, the Medical Center shall be, for so long as the Medical Center maintains its accreditation by a national accrediting organization granted authority by the Centers for Medicare and Medicaid Services to ensure compliance with Medicare conditions of participation pursuant to § 1865 of Title XVIII of the Social Security Act (42 U.S.C. § 1395bb), deemed to be licensed as a hospital for purposes of other law relating to the operation of hospitals licensed by the Board of Health. The Medical Center shall not, however, be deemed to be a licensed hospital to the extent any law relating to licensure of hospitals specifically excludes the Commonwealth or its agencies. As an agency of the Commonwealth, the Medical Center shall, in addition, remain (i) exempt from licensure by the Board of Health pursuant to § 32.1-124 and (ii) subject to the Virginia Tort Claims Act (§ 8.01-195.1 et seq.). Further, this subsection shall not be construed as a waiver of the Commonwealth's sovereign immunity.

C. Without limiting the powers provided in this chapter, the University of Virginia may create, own in whole or in part or otherwise control corporations, partnerships, insurers or other entities whose activities will promote the operations of the Medical Center and its mission, may cooperate or enter into joint ventures with such entities and government bodies and may enter into contracts in connection therewith. Without limiting the power of the University of Virginia to issue bonds, notes, guarantees, or other evidence of indebtedness under subsection D in connection with such activities, no such creation, ownership or control shall create any responsibility of the University, the Commonwealth or any other agency thereof for the operations or obligations of any such entity or in any way make the University, the Commonwealth, or any other agency thereof responsible for the payment of debt or other obligations of such entity. All such interests shall be reflected on the financial statements of the Medical Center.

D. Notwithstanding the provisions of Chapter 3 (§ 23-14 et seq.) of this title, the University of Virginia may issue bonds, notes, guarantees, or other evidence of indebtedness without the approval of any other governmental body subject to the following provisions:

1. Such debt is used solely for the purpose of paying not more than 50 percent of the cost of capital improvements in connection with the operation of the Medical Center or related issuance costs, reserve funds, and other financing expenses, including interest during construction or acquisitions and for up to one year thereafter;

2. The only revenues of the University pledged to the payment of such debt are those derived from the operation of the Medical Center and related health care and educational activities, and there are pledged therefor no general fund appropriation and special Medicaid disproportionate share payments for indigent and medically indigent patients who are not eligible for the Virginia Medicaid Program;

3. Such debt states that it does not constitute a debt of the Commonwealth or a pledge of the faith and credit of the Commonwealth;

4. Such debt is not sold to the public;

5. The total principal amount of such debt outstanding at any one time does not exceed $25 million;

6. The Treasury Board has approved the terms and structure of such debt;

7. The purpose, terms, and structure of such debt are promptly communicated to the Governor and the Chairmen of the House Appropriations and Senate Finance Committees; and

8. All such indebtedness is reflected on the financial statements of the Medical Center.

Subject to meeting the conditions set forth above, such debt may be in such form and have such terms as the board of visitors may provide and shall be in all respects debt of the University for the purposes of §§ 23-23, 23-25, and 23-26.

1994, c. 621; 2003, c. 701; 2014, c. 320.



§ 23-77.4. Medical center management

A. The General Assembly recognizes and finds that the economic viability of the University of Virginia Medical Center, hereafter referred to as the Medical Center, together with the requirement for its specialized management and operation, and the need of the Medical Center to participate in cooperative arrangements reflective of changes in health care delivery, as set forth in § 23-77.3, are dependent upon the ability of the management of the Medical Center to make and implement promptly decisions necessary to conduct the affairs of the Medical Center in an efficient, competitive manner. The General Assembly also recognizes and finds that it is critical to, and in the best interests of, the Commonwealth that the University continue to fulfill its mission of providing quality medical and health sciences education and related research and, through the presence of its Medical Center, continue to provide for the care, treatment, health-related services, and education activities associated with Virginia patients, including indigent and medically indigent patients. Because the General Assembly finds that the ability of the University to fulfill this mission is highly dependent upon revenues derived from providing health care through its Medical Center, and because the General Assembly also finds that the ability of the Medical Center to continue to be a reliable source of such revenues is heavily dependent upon its ability to compete with other providers of health care that are not subject to the requirements of law applicable to agencies of the Commonwealth, the University is hereby authorized to implement the following modifications to the management and operation of the affairs of the Medical Center in order to enhance its economic viability:

B. Capital projects; leases of property; procurement of goods, services and construction.

1. Capital projects.

a. For any Medical Center capital project entirely funded by a nongeneral fund appropriation made by the General Assembly, all post-appropriation review, approval, administrative, and policy and procedure functions performed by the Department of General Services, the Division of Engineering and Buildings, the Department of Planning and Budget and any other agency that supports the functions performed by these departments are hereby delegated to the University, subject to the following stipulations and conditions: (i) the Board of Visitors shall develop and implement an appropriate system of policies, procedures, reviews and approvals for Medical Center capital projects to which this subdivision applies; (ii) the system so adopted shall provide for the review and approval of any Medical Center capital project to which this subdivision applies in order to ensure that, except as provided in clause (iii), the cost of any such capital project does not exceed the sum appropriated therefor and that the project otherwise complies with all requirements of the Code of Virginia regarding capital projects, excluding only the post-appropriation review, approval, administrative, and policy and procedure functions performed by the Department of General Services, the Division of Engineering and Buildings, the Department of Planning and Budget and any other agency that supports the functions performed by these departments; (iii) the Board of Visitors may, during any fiscal year, approve a transfer of up to a total of 15 percent of the total nongeneral fund appropriation for the Medical Center in order to supplement funds appropriated for a capital project or capital projects of the Medical Center, provided that the Board of Visitors finds that the transfer is necessary to effectuate the original intention of the General Assembly in making the appropriation for the capital project or projects in question; (iv) the University shall report to the Department of General Services on the status of any such capital project prior to commencement of construction of, and at the time of acceptance of, any such capital project; and (v) the University shall ensure that Building Officials and Code Administrators (BOCA) Code and fire safety inspections of any such project are conducted and that such projects are inspected by the State Fire Marshal or his designee prior to certification for building occupancy by the University's assistant state building official to whom such inspection responsibility has been delegated pursuant to § 36-98.1. Nothing in this section shall be deemed to relieve the University of any reporting requirement pursuant to § 2.2-1513. Notwithstanding the foregoing, the terms and structure of any financing of any capital project to which this subdivision applies shall be approved pursuant to § 2.2-2416.

b. No capital project to which this subdivision applies shall be materially increased in size or materially changed in scope beyond the plans and justifications that were the basis for the project's appropriation unless: (i) the Governor determines that such increase in size or change in scope is necessary due to an emergency or (ii) the General Assembly approves the increase or change in a subsequent appropriation for the project. After construction of any such capital project has commenced, no such increase or change may be made during construction unless the conditions in (i) or (ii) have been satisfied.

2. Leases of property.

a. The University shall be exempt from the provisions of § 2.2-1149 and from any rules, regulations and guidelines of the Division of Engineering and Buildings in relation to leases of real property that it enters into on behalf of the Medical Center and, pursuant to policies and procedures adopted by the Board of Visitors, may enter into such leases subject to the following conditions: (i) the lease must be an operating lease and not a capital lease as defined in guidelines established by the Secretary of Finance and Generally Accepted Accounting Principles (GAAP); (ii) the University's decision to enter into such a lease shall be based upon cost, demonstrated need, and compliance with guidelines adopted by the Board of Visitors which direct that competition be sought to the maximum practical degree, that all costs of occupancy be considered, and that the use of the space to be leased actually is necessary and is efficiently planned; (iii) the form of the lease is approved by the Special Assistant Attorney General representing the University; (iv) the lease otherwise meets all requirements of law; (v) the leased property is certified for occupancy by the building official of the political subdivision in which the leased property is located; and (vi) upon entering such leases and upon any subsequent amendment of such leases, the University shall provide copies of all lease documents and any attachments thereto to the Department of General Services.

b. Notwithstanding the provisions of §§ 2.2-1155 and 23-4.1, but subject to policies and procedures adopted by the Board of Visitors, the University may lease, for a purpose consistent with the mission of the Medical Center and for a term not to exceed 50 years, property in the possession or control of the Medical Center.

c. Notwithstanding the foregoing, the terms and structure of any financing arrangements secured by capital leases or other similar lease financing agreements shall be approved pursuant to § 2.2-2416.

3. Procurement of goods, services and construction.

Contracts awarded by the University in compliance with this section, on behalf of the Medical Center, for the procurement of goods; services, including professional services; construction; and information technology and telecommunications, shall be exempt from (i) the Virginia Public Procurement Act (§ 2.2-4300 et seq.), except as provided below; (ii) the requirements of the Division of Purchases and Supply of the Department of General Services as set forth in Article 3 (§ 2.2-1109 et seq.) of Chapter 11 of Title 2.2; (iii) the requirements of the Division of Engineering and Buildings as set forth in Article 4 (§ 2.2-1129 et seq.) of Chapter 11 of Title 2.2; and (iv) the authority of the Chief Information Officer and the Virginia Information Technologies Agency as set forth in Chapter 20.1 (§ 2.2-2005 et seq.) of Title 2.2 regarding the review and approval of contracts for (a) the construction of Medical Center capital projects and (b) information technology and telecommunications projects; however, the provisions of this subdivision may not be implemented by the University until such time as the Board of Visitors has adopted guidelines generally applicable to the procurement of goods, services, construction and information technology and telecommunications projects by the Medical Center or by the University on behalf of the Medical Center. Such guidelines shall be based upon competitive principles and shall in each instance seek competition to the maximum practical degree. The guidelines shall implement a system of competitive negotiation for professional services; shall prohibit discrimination because of race, religion, color, sex, or national origin of the bidder or offeror in the solicitation or award of contracts; may take into account in all cases the dollar amount of the intended procurement, the term of the anticipated contract, and the likely extent of competition; may implement a prequalification procedure for contractors or products; may include provisions for cooperative procurement arrangements with private health or educational institutions, or with public agencies or institutions of the several states, territories of the United States or the District of Columbia; shall incorporate the prompt payment principles of §§ 2.2-4350 and 2.2-4354; and may implement provisions of law. The following sections of the Virginia Public Procurement Act shall continue to apply to procurements by the Medical Center or by the University on behalf of the Medical Center: §§ 2.2-4311, 2.2-4315, and 2.2-4342 (which section shall not be construed to require compliance with the prequalification application procedures of subsection B of § 2.2-4317 ), 2.2-4330, 2.2-4333 through 2.2-4341, and 2.2-4367 through 2.2-4377.

C. Subject to such conditions as may be prescribed in the budget bill under § 2.2-1509 as enacted into law by the General Assembly, the State Comptroller shall credit, on a monthly basis, to the nongeneral fund operating cash balances of the University of Virginia Medical Center the imputed interest earned by the investment of such nongeneral fund operating cash balances, including but not limited to those balances derived from patient care revenues, on deposit with the State Treasurer.

1996, cc. 933, 995; 2002, cc. 574, 602; 2004, c. 145; 2010, cc. 136, 145.



§ 23-78. Testimonials to students

The board shall examine into the progress of the students in each year, and shall give to those who excel in any branch of learning such honorary testimonials of approbation as they deem proper.

Code 1919, § 813.



§ 23-79. Visitors' expenses

Such reasonable expenses as the visitors may incur in the discharge of their duties shall be paid out of the funds of the University.

Code 1919, § 814.



§ 23-80. Repealed

Repealed by Acts 2009, c. 72.



§ 23-81. Gifts, bequests and devises

Any person may deposit in the state treasury, or bequeath money, stocks or public bonds of any kind to be so deposited, or grant, devise or bequeath property, real or personal, to be sold and the proceeds to be so deposited, in sums not less than $100, which shall be invested in securities that are legal investments under the laws of the Commonwealth for public funds for the benefit of the University, and in such case the interest or dividends accruing on such investments shall be paid to the rector and visitors of the University, to be by them appropriated to the general purposes thereof, unless some particular appropriation shall have been designated by the donor or testator, as hereinafter provided.

Code 1919, § 822; 1956, c. 184.



§ 23-82. When donations for special objects, how applied, etc

If any particular purpose or object connected with the University be specified by the donor at the time of such deposit, by writing filed in the State Treasurer's office (which may also be recorded in the clerk's office of the Circuit Court of Albemarle County, as a deed for land is recorded), or in the will of such testator, the interest, income and profits of such fund shall be appropriated to such purpose and object, and none other; or, if the donor or testator shall so direct in such writing or will the interest accruing on such fund shall be reinvested by the State Treasurer every six months, in the manner prescribed in § 23-81, and the interest thereon shall be, from time to time, reinvested in like manner for such period as such writing or will shall prescribe, not exceeding thirty years; and at the expiration of the time so prescribed or thirty years, whichever shall happen first, the fund, with its accumulations, shall be paid over to the rector and visitors of the University, or the interest, income and profits thereafter accruing upon the aggregate fund shall be paid to them as the same shall accrue, according as the one or the other disposition shall be directed by such writing or will, and in either case the same shall be appropriated and employed according to the provisions of such writing or will, and not otherwise; and the rector and visitors of the University shall render to the General Assembly, at each regular session, an account of the disbursement of any funds so derived.

Code 1919, § 823.



§ 23-83. Donations irrevocable; disposition thereof, if refused, etc

Such donations shall be irrevocable by the donor or his representatives; but if the authorities of the University, within one year after being notified thereof (which it shall be the duty of the State Treasurer to do immediately upon the making of such deposit with him), shall give notice, in writing, to the State Treasurer, that they decline to receive the benefit of such deposit, the same, with whatever interest and profits may have accrued thereon, shall thereupon be held subject to the order of such donor or his legal representatives; and if at any time the object for such donation or deposit is intended, by the legal destruction of the University, or by any other means, shall fail, so that the purpose of the gift, bequest or devise shall be permanently frustrated, the whole fund, principal and interest, then unexpended as it shall then be, shall revert to and be vested in the donor or his legal representatives.

Code 1919, § 824.



§ 23-84. Reservation of nomination by donor

If the donor shall, in such writing, filed as aforesaid, reserve to himself or to any other person the power to nominate to any professorship, scholarship, or other place or appointment in the University, or to do any other act connected therewith, and he or such other person shall fail at any time for six months to make such nomination in writing, or to do such other act, the board of visitors may proceed to make such appointment or to do such act at their discretion.

Code 1919, § 825.



§ 23-85. Commonwealth to be trustee of donations; liability of State Treasurer

The Commonwealth is hereby constituted the trustee for the safekeeping and due application of all funds which may be deposited in the treasury in pursuance of § 23-81. The State Treasurer and the sureties in his official bond shall be liable for the money or other funds deposited as aforesaid, and separate accounts of each such deposit shall be kept by the accounting officers of the Commonwealth in the same manner as are other public funds.

Code 1919, § 826.



§ 23-86. Repealed

Repealed by Acts 1972, c. 861.



§ 23-91.1. Repealed

Repealed by Acts 1966, c. 68.



§ 23-91.5. Repealed

Repealed by Acts 1983, c. 63.



§ 23-91.9. Repealed

Repealed by Acts 1983, c. 63.



§ 23-91.13. Reserved

Reserved.



§ 23-91.14. Repealed

Repealed by Acts 1972, c. 550.



§ 23-91.18. Reserved

Reserved.



§ 23-91.20. Institution a division of University of Virginia under supervision, etc., of rector and visitors; authorized to grant degrees

The University of Virginia's College at Wise, established in Wise County, Virginia, shall be a division of the University of Virginia. It shall be a four-year college with the right to prepare students for the granting of degrees upon graduation therefrom. It shall be an integral part of the University of Virginia and be subject to the supervision, management and control of the rector and visitors of the University of Virginia.

1966, c. 68; 1999, cc. 424, 437.



§ 23-91.21. Property, duties, contracts, etc., vested in rector and visitors of University; principal administrative officer of division; powers of board of visitors generally; title of local administrative officer

All property, property rights, duties, contracts and agreements of such division are vested in the rector and visitors of the University of Virginia. The president of the University of Virginia, by virtue of his office, shall be the principal administrative officer of such division. The board of visitors of the University is charged with the care and preservation of all property belonging to such division. With respect to such division the board of visitors shall have the same powers as to granting degrees, as to fixing tuitions, fees and charges, as to borrowing money and issuing bonds, as to the appointment and removal of administrative officers, professors, agents and servants, and the making of rules and regulations, as are now vested in them with respect to the University. The title of the chief local administrative officer of such division shall be fixed by the board of visitors.

1966, c. 68.



§ 23-91.22. Expenditure of appropriations

Appropriations, directly or indirectly, from the Commonwealth to such division shall be expended as directed by the rector and visitors of the University of Virginia.

1966, c. 68.



§ 23-91.23. Validation of prior acts and proceedings of rector and visitors

All acts and proceedings heretofore [before September 1, 1968] taken by the rector and visitors of the University of Virginia with respect to the establishment and maintenance of the University of Virginia's College at Wise, including all contracts, loan agreements and other agreements of whatsoever nature, are hereby ratified, validated and confirmed.

1966, c. 68; 1999, cc. 424, 437.



§ 23-91.23:1. Establishment of branch campus in the State of Qatar

In recognition that global educational opportunities benefit the intellectual and economic interests of the Commonwealth, the board of visitors of the University of Virginia is authorized to establish, operate, and govern a branch campus of the University of Virginia in the State of Qatar. The board of visitors shall have the same powers with respect to operation and governance of its branch campus in Qatar as vested in the board by the Code of Virginia with respect to the University of Virginia in Virginia, including, but not limited to, the fixing of fees and charges, the establishment of academic standards, and the conferral of degrees. In operating such branch campus, the board of visitors shall provide appropriate professional opportunities for Virginia-based faculty to teach or conduct research on the Qatar campus and educational opportunities for Virginia-based students to study or conduct research on the Qatar campus.

Nothing contained in this section shall be deemed a waiver of the sovereign immunity of the Commonwealth or of the University of Virginia.

In its operation of any branch campus established in the State of Qatar, the board of visitors and its employees shall not discriminate on the basis of race, color, religion, national origin, or sex, and shall not abridge the constitutional rights of freedom of speech and religion. Any agreement the board of visitors enters to establish, operate, or govern the branch campus in Qatar shall contain contractual assurances to the board that the branch campus shall operate without discrimination on the basis of race, color, religion, national origin, or sex, and without abridging the constitutional rights of freedom of speech and religion.

1999, cc. 507, 565.



§ 23-91.24. Board of visitors a corporation and under control of General Assembly

There is hereby established a corporate body composed of the board of visitors of George Mason University under the style "The Rector and Visitors of George Mason University" hereinafter referred to in this chapter as the board. Such corporation shall be subject at all times to the control of the General Assembly. The University shall be known as George Mason University.

1972, c. 550.



§ 23-91.25. Transfer of property

All the real estate and personal property now existing and heretofore standing in the name of the rector and visitors of the University of Virginia, located in Fairfax and heretofore exclusively used by the George Mason College Division of the University of Virginia, shall be transferred to and be known and taken as standing in the name and under the control of the rector and visitors of George Mason University. Such real estate and personal property shall be the property of the Commonwealth.

1972, c. 550.



§ 23-91.26. Appointment and terms of visitors generally

(a) The board shall consist of sixteen members, who shall be appointed by the Governor. Of the sixteen members, two may be nonresidents of Virginia.

(b) In 1972 the Governor shall appoint the members of the board for terms beginning July 1, 1972. At least one of the members appointed each year beginning in 1978 shall be an alumnus of George Mason University or of the George Mason College Division of the University of Virginia and, insofar as is possible, ten of the sixteen members shall be representative of the principal political subdivisions comprising Planning District Number Eight and of Fauquier County. Four of such appointments shall be for terms of four years each, four for terms of three years, four for terms of two years, and four for terms of one year. Subsequent appointments shall be for terms of four years; provided, however, that appointments to fill vacancies occurring otherwise than by expiration of terms shall be for the unexpired terms.

(c) All appointments shall be subject to confirmation by the General Assembly. Members shall continue to hold office until their successors have been appointed and have qualified.

1972, c. 550; 1977, c. 670.



§ 23-91.27. Appointment of visitors from nominees submitted by board and association

(a) The Governor may, if his discretion so dictates appoint visitors from a list of qualified persons submitted to him by the board of visitors and the alumni association of George Mason University on or before the first day of July of any year next preceding a year in which the terms of any of such visitors will expire.

(b) Every list of prospective appointees submitted by the board and such alumni association shall contain at least three names for each vacancy to be filled.

(c) The Governor is not to be limited in his appointments to the persons so nominated.

1972, c. 550; 1977, c. 670.



§ 23-91.28. No person eligible to serve more than two successive terms

No person shall be eligible to serve for more than two successive terms; however, a member appointed to serve an unexpired term shall be eligible to serve two successive four-year terms.

1972, c. 550; 2015, c. 560.



§ 23-91.29. Powers and duties of board generally; meetings; officers; executive committee

(a) The board of visitors shall be vested with all the rights and powers conferred by the provisions of this title insofar as the same are not inconsistent with the provisions of this chapter and the general laws of the Commonwealth.

The board shall control and expend the funds of the University and any appropriation hereafter provided, and shall make all needful rules and regulations concerning the University, appoint the president, who shall be its chief executive officer, and all professors, teachers, staff members and agents, and fix their salaries, and generally direct the affairs of the University.

(b) The board of visitors shall meet at the University once a year, and at such other times as they shall determine, the days of meetings to be fixed by them. Eight members shall constitute a quorum. At the first meeting after July 1, 1972, and every second year thereafter, they shall appoint from their own body a rector, who shall preside at their meetings, a secretary and a vice-rector. In the absence of the rector or vice-rector at any meeting, the secretary shall preside, and on the absence of all three, the board may appoint a pro tempore officer to preside. Any vacancies in the offices of rector, vice-rector or secretary may be filled by the board for the unexpired term. Special meetings of the board may be called by the rector or any three members. In either of such cases, notice of the time of meetings shall be given by the secretary to every member.

(c) At every regular annual meeting of the board they may appoint an executive committee for the transaction of business in the recess of the board, not less than three nor more than five members, to serve for a period of one year or until the next regular annual meeting.

1972, c. 550.



§ 23-91.29:1. Establishment of branch campus in the Republic of Korea

In recognition that global educational opportunities benefit the intellectual and economic interests of the Commonwealth, the board of visitors of George Mason University is authorized to create a corporation or other legal entity controlled by George Mason University to establish and operate a branch campus of George Mason University in the Republic of Korea. Establishment of the branch campus shall be subject to State Council of Higher Education for Virginia guidelines governing the approval of branch campuses, pursuant to § 23-9.6:1. The board of visitors shall have the same powers with respect to operation and governance of its branch campus in Korea as are vested in the board by the Code of Virginia with respect to George Mason University in Virginia, including, but not limited to, fixing of fees and charges, the establishment of academic standards, and the conferral of degrees. No corporation or other legal entity created for the above purpose shall be deemed a state or governmental agency, advisory agency, public body or agency, or other instrumentality. Further, no director, officer, or employee of any such corporation or other legal entity shall be deemed an officer or employee of the Commonwealth for any purpose. In operating the branch campus, the board of visitors shall provide for appropriate professional opportunities for Virginia-based faculty to teach or conduct research on the campus and educational opportunities for Virginia-based students to study or conduct research on the Republic of Korea campus.

Nothing contained in this section shall be deemed a waiver of the sovereign immunity of the Commonwealth or of George Mason University.

2010, c. 694.



§ 23-91.30. Tuition, fees and other charges

The board may fix, in its discretion, the rates charged the students of the University for tuition, fees and other necessary charges.

1972, c. 550.



§ 23-91.31. Right to confer degrees

The board shall have the right to confer degrees.

1972, c. 550.



§ 23-91.32. Curriculum

The existing collegiate curriculum shall be continued; however, the board may make such alterations therein as it shall from time to time deem necessary.

1972, c. 550.



§ 23-91.33. Conveyance of real estate; disposition of proceeds

The rector and visitors of George Mason University with the approval of the Governor first obtained, are hereby authorized to lease, sell and convey any and all real estate to which it has acquired title by gift, devise or purchase since the commencement of the University under any previous names, or which may hereafter be conveyed or devised to it. The proceeds derived from any such lease, sale or conveyance shall be held by the rector and visitors of George Mason University upon the identical trusts, and subject to the same uses, limitations and conditions, if any, that are expressed in the original deed or will under which its title was derived; or if there be no such trusts, uses, limitations or conditions expressed in such original deed or will, then such funds shall be applied by the rector and visitors of the University to such purposes as said board may deem best for the University.

1972, c. 550.



§ 23-91.34. Board of visitors a corporation and under control of General Assembly

There is hereby established a corporate body composed of the board of visitors of the University of Mary Washington under the style "The Rector and Visitors of the University of Mary Washington" hereinafter referred to in this chapter as the board, which shall have, in addition to its other powers, all the corporate powers given to corporations by the provisions of Title 13.1, except in those cases where by the express terms of the provisions thereof, it is confined to corporations created under such title, and the board shall also have the power to accept, execute and administer any trust in which it may have an interest under the terms of the instrument creating the trust. Such corporation shall be subject at all times to the control of the General Assembly. The institution shall be known as the University of Mary Washington.

1972, c. 861; 2004, cc. 176, 195.



§ 23-91.35. Transfer of certain property

Upon July 1, 1972, all real estate and personal property held by the University of Mary Washington prior to its union with the rector and visitors of the University of Virginia; control of the real estate acquired from Corinne Lawton Melchers and known as "Belmont" (see Chapter 51 of the Acts of Assembly, 1960), and the real estate known as the James Monroe Law Office -- Museum and Memorial Library (see Chapter 641 of the Acts of Assembly, 1964), together with the personal property associated with the respective real estate, all of such real and personal properties existing and standing in the name of the Commonwealth of Virginia but controlled by the rector and visitors of the University of Virginia; and all real and personal property acquired in the name of the rector and visitors of the University of Virginia for the use of the University of Mary Washington during the time in which the University of Mary Washington was a part of the University of Virginia, hereby is transferred to and shall be known and taken as standing in the name and under the control of the rector and visitors of the University of Mary Washington (the term "control" shall include, without limitation, "management, control, operation and maintenance"). Such real estate and personal property shall be the property of the Commonwealth.

1972, c. 861; 1977, c. 168; 2004, cc. 176, 195.



§ 23-91.36. Appointment of visitors generally; terms

(a) The board shall consist of twelve members, who shall be appointed by the Governor. Of the twelve members, no more than three may be nonresidents of Virginia.

(b) In 1972 the Governor shall appoint the members of the board for terms beginning July 1, 1972. Three of such appointments shall be for terms of four years each, three for terms of three years, three for terms of two years, and three for terms of one year. Subsequent appointments shall be for terms of four years; provided, however, that appointments to fill vacancies occurring otherwise than by expiration of terms shall be for the unexpired terms.

(c) All appointments shall be subject to confirmation by the General Assembly. Members shall continue to hold office until their successors have been appointed and have qualified.

1972, c. 861.



§ 23-91.37. Appointment of visitors from nominees of alumni association

(a) The Governor may, if his discretion so dictates, appoint visitors from a list of qualified persons submitted to him by the alumni association of the University of Mary Washington on or before the first day of December of any year next preceding a year in which the terms of any of such visitors will expire.

(b) Whenever a vacancy occurs otherwise than by expiration of term, the Governor shall certify this fact to the association and nominations may be submitted of qualified persons. The Governor may fill the vacancy, if his discretion so dictates, from among the eligible nominees of the association, whether or not alumni or alumnae.

(c) Every such list of prospective appointees shall contain at least three names for each vacancy to be filled.

(d) The Governor is not to be limited in his appointments to the persons so nominated.

(e) At no time shall fewer than six of the members of the board be alumni or alumnae of the University.

1972, c. 861; 2004, cc. 176, 195.



§ 23-91.38. Eligibility to serve for more than two terms

No person shall be eligible to serve on the board of visitors for or during more than two successive four-year terms; but after the expiration of a term of two years or less, or after the expiration of the remainder of a term to which appointed to fill a vacancy, a member may serve two additional four-year terms if appointed thereto.

1972, c. 861.



§ 23-91.39. Repealed

Repealed by Acts 2015, c. 560, cl. 2.



§ 23-91.40. Powers and duties of visitors generally; meetings; rector, secretary and vice-rector; executive committee

(a) The board of visitors shall be vested with all the rights and powers conferred by the provisions of this title insofar as the same are not inconsistent with the provisions of this chapter and the general laws of the Commonwealth.

The board shall control and expend the funds of the University and any appropriation hereafter provided, and shall make all needful rules and regulations concerning the University; appoint the president, who shall be its chief executive officer, and all teachers, and fix their salaries, and provide for the employment of other personnel as required, and generally direct the affairs of the University.

(b) The board of visitors shall meet at the University once a year, and at such other times as they shall determine, the days of meetings to be fixed by them. A majority of the members shall constitute a quorum. At the first meeting after July 1, 1972, and every second year thereafter, they shall appoint from their own body a rector, who shall preside at their meetings, a secretary and a vice-rector. In the absence of the rector or vice-rector at any meeting, the secretary shall preside, and in the absence of all three, the board may appoint a pro tempore officer to preside. Any vacancies in the offices of rector, vice-rector or secretary may be filled by the board for the unexpired term. Special meetings of the board may be called by the rector or any three members. In either of such cases, notice of the time of meetings shall be given by the secretary to every member.

(c) At every regular annual meeting of the board they may appoint an executive committee for the transaction of business in the recess of the board, not less than three nor more than five members, to serve for a period of one year or until the next regular annual meeting.

1972, c. 861; 2004, cc. 176, 195.



§ 23-91.41. Rates, fees and charges

The board may fix, in its discretion, the rates charged the students of the University for tuition, fees and other necessary charges.

1972, c. 861; 2004, cc. 176, 195.



§ 23-91.42. Degrees

The board shall have the right to confer degrees.

1972, c. 861.



§ 23-91.43. Curriculum

The existing collegiate curriculum of the University shall be continued; however, the board may make such alterations therein as it shall from time to time deem necessary.

1972, c. 861; 2004, cc. 176, 195.



§ 23-91.44. Sale, etc., of real estate

The rector and visitors of the University of Mary Washington, with the approval of the Governor first obtained, are hereby authorized to lease, sell and convey any and all real estate to which it has acquired title by gift, devise or purchase since the commencement of the University under any previous names, or which may hereafter be conveyed or devised to it. The proceeds derived from any such lease, sale or conveyance shall be held by the rector and visitors of the University of Mary Washington, upon identical trusts, and subject to the same uses, limitations and conditions, if any, that are expressed in the original deed or will under which its title was derived; or if there be no such trusts, uses, limitations or conditions expressed in such original deed or will, then such funds shall be applied by the rector and visitors of the University to such purposes as said board may deem best for the University.

1972, c. 861; 2004, cc. 176, 195.



§ 23-92. Virginia Military Institute continued

The military school established in the County of Rockbridge, at the Town of Lexington, shall be continued, and the visitors thereof and their successors shall be and remain a corporation under the style of "Virginia Military Institute," and shall be at all times subject to the control of the General Assembly. For the support of the school there shall be paid out of the public treasury, from time to time, such sums as shall be appropriated therefor by the General Assembly.

Code 1919, § 834; 1968, c. 719.



§ 23-93. Appointment of visitors generally

A. The board of visitors shall consist of sixteen visitors to be appointed by the Governor and the Adjutant General, ex officio. Of the visitors appointed by the Governor, twelve shall be alumni of the Institute and four shall not be alumni of the Institute. The four visitors appointed by the Governor who are not alumni of the Institute shall be residents of the Commonwealth. Until June 30, 1985, nine of the twelve alumni visitors shall be residents of the Commonwealth. Thereafter eight of the twelve alumni visitors shall be residents of the Commonwealth. The remaining alumni visitors shall be nonresidents.

B. Each appointive visitor in office on July 1, 1980, shall continue in office until the expiration of the term for which he was appointed. Of the visitors to be appointed for terms commencing July 1, 1980, four shall be appointed for terms of three years and four for terms of four years. One of such visitors appointed for a four-year term and one appointed for a three-year term shall not be alumni of the Institute. One of such visitors appointed for a four-year term and one appointed for a three-year term shall be nonresident alumni. Thereafter all appointments shall be for terms of four years and one visitor appointed each year shall not be an alumnus of the Institute. Beginning in 1985 and thereafter, one visitor appointed each year shall be a nonresident alumnus.

All appointments for full terms, as well as to fill vacancies, shall be made by the Governor subject to confirmation by the General Assembly.

Code 1919, § 835; 1930, p. 81; 1936, p. 262; 1944, p. 400; 1945, p. 49; 1946, p. 414; 1960, c. 187; 1968, c. 719; 1978, c. 453; 1979, c. 17; 1980, c. 648.



§ 23-94. Appointment of visitors from nominees of alumni association; nonalumni visitors

(a) The Governor may appoint visitors from a list of qualified persons submitted to him by the alumni association of the Virginia Military Institute, on or before the first day of April of any year in which the terms of any visitors will expire.

(b) Whenever a vacancy occurs, otherwise than by expiration of term, the Governor shall certify this fact to the association and nominations may be submitted of qualified persons and the Governor may fill the vacancy, if his discretion so dictates, from among the eligible nominees of the association.

(c) Every list shall contain not more than three names for each vacancy to be filled.

(d) The Governor is not to be limited in his appointments to the persons so nominated.

(e) [Repealed.]

Code 1919, § 835; 1930, p. 82; 1936, p. 262; 1944, p. 401; 1945, p. 50; 1946, p. 415; 1960, c. 187; 1968, c. 719; 1975, c. 111; 1978, c. 453.



§ 23-95. Eligibility to serve more than two successive terms

No person except ex officio members shall be eligible to serve for or during more than two successive four-year terms; but after the expiration of the remainder of an unexpired term to which appointed, two additional four-year terms may be served by such a member if appointed thereto.

Code 1919, § 835; 1944, p. 401; 1945, p. 50; 1946, p. 415; 1952, c. 213.



§ 23-95.1. Executive committee

The board of visitors may appoint an executive committee from its own body for the purpose of transacting business during the recess of the board. Such executive committee shall consist of not less than three nor more than five members, one of whom shall be the president.

1987, c. 143; 2014, c. 367.



§ 23-96. Quorum

Six visitors shall constitute a quorum for business.

Code 1919, § 835; 1930, p. 82; 1936, p. 263; 1944, p. 401; 1945, p. 50; 1946, p. 415.



§ 23-97. Suits by and against board

The board of visitors may sue and be sued for any cause or matters which have heretofore arisen, or which hereafter arise.

Code 1919, § 835; 1930, p. 82; 1936, p. 263; 1944, p. 401; 1945, p. 50; 1946, p. 415.



§ 23-98. Meetings of board; president and secretary; superintendent of Institute

The board of visitors shall meet at the Institute once a year or more often, and at any other times and places, when, in its opinion, or that of the superintendent of the Institute, or president of the board of visitors, it shall be necessary to do so. It shall appoint a superintendent of the Institute with such duties as may be prescribed by the board. Special meetings may also be called at any time by the superintendent of the Institute, or the president of the board of visitors, when either may deem it advisable; and the board may adjourn from time to time. The board shall appoint from its own body a president, and shall also appoint a secretary to the board. In the absence of the president or secretary at any meeting, the board may appoint a president or secretary pro tempore, and vacancies in the offices of president or secretary may be filled by the board for the unexpired term. Notice of the time and place of meeting shall be given to every member of the board.

Code 1919, § 836; 1954, c. 154; 2014, c. 367.



§ 23-99. Bylaws and regulations

The board may make bylaws and regulations for their own government and the management of the affairs of the Institute, and may, for the purpose of transacting such business as, in its opinion, can be properly transacted by a less number than the majority, authorize not less than four members to constitute a quorum.

Code 1919, § 837.



§ 23-100. Power to borrow money and secure its payment

The act entitled "an act to authorize the Virginia Military Institute to borrow money and to secure the same by creating a lien on real estate," approved December 19, 1874; and the third and fourth sections of the act entitled "an act for the relief of the Virginia Military Institute," approved March 15, 1884, shall continue in force until all the objects of the acts shall have been fully accomplished.

Code 1919, § 839.



§ 23-100.1. Power to receive gifts, grants, devises and bequests

The Virginia Military Institute, or its board of visitors on its behalf, upon the prior written consent of the Governor is empowered to receive, take, hold and enjoy any and every gift, grant, devise, or bequest heretofore or hereafter made to the Institute or its board of visitors for charitable or educational purposes, and to use and administer same for the uses and purposes designated by the donor if designation be made, or for the general purposes of the Institute if no designation be made.

1956, c. 254.



§ 23-101. Repealed

Repealed by Acts 2005, c. 633, cl. 2.



§ 23-103. Appointment, removal and salaries of professors

The board of visitors shall appoint professors to give instruction in military science and in such other branches of knowledge as they may deem proper. The board shall fix the salaries of professors, and may remove them for good cause; but no order to remove a professor shall be made without the concurrence therein of a majority of the whole number of visitors, and the board shall forthwith communicate to the Governor a full statement of the reasons for making the removal.

Code 1919, § 842.



§ 23-104. Admission of pay cadets; course of instruction, etc

The board of visitors shall prescribe the terms upon which cadets may be admitted, their number, the course of their instruction, the nature of their service, and the duration thereof.

Code 1919, § 844.



§ 23-105. Admission of state cadets

The board shall admit annually as state cadets upon evidence of fair moral character, sufficient young men and women selected from the Commonwealth at large, who shall be not less than sixteen nor more than twenty-five years of age.

Code 1919, § 845; 1997, c. 788; 2006, c. 810.



§ 23-106. Financial assistance for state cadets

The board shall provide financial assistance equal to the applicant's demonstrated need up to the Institute's prevailing charges for tuition and board.

1924, pp. 170, 214; Michie Code 1942, § 845a; 2006, c. 810.



§ 23-107. Service requirement

Each cadet received on state account and who shall have remained in the Institute during the period of two years or more, shall act in the capacity of teacher in some school in this Commonwealth for two years, and such cadet shall be required to discharge his obligation as teacher within the three years immediately after leaving the Institute, and he shall report in writing to the superintendent of the Institute on or before the first day of June of each year succeeding the date of his leaving the Institute until he shall have discharged fully such obligation to the Commonwealth; or, at his option, such cadet may serve an enlistment in the National Guard of the Commonwealth, or serve for a period of two years as an engineer for the Commonwealth Transportation Board or for a period of two years as an engineer with the State Department of Health, or serve on active duty for a period of two years as a member of some component of the armed services of the United States of America, or, with the approval of the board of visitors, serve for a period of two years in any capacity as an employee of the Commonwealth of Virginia. Any cadet failing to fulfill his or her obligation shall repay all funds received from the Commonwealth. The board of visitors may excuse such cadet from any and all of these obligations in such cases as they deem proper.

Code 1919, § 849; 1928, p. 1227; 1952, c. 482; 1958, c. 569; 1973, c. 83; 2006, c. 810.



§ 23-107.1. Admission of military scholarship cadets

The board shall admit annually as military scholarship cadets, up to 40 young men and women, who shall be not less than 16 nor more than 25 years of age. The board shall provide financial assistance for tuition, fees, room and board entirely from federal funds, Virginia National Guard funds, or private gifts. The federal funds, Virginia National Guard funds, or private gifts shall have no matching requirement.

2006, c. 810.



§ 23-107.2. Military scholarship cadet to serve as a commissioned officer in the Virginia National Guard

Each military scholarship cadet shall agree to serve as a commissioned officer in the Virginia National Guard for a term in accordance with Guard policy and regulation. Any cadet failing to fulfill his or her obligation shall repay all funds received in support of his or her cost of education. The board of visitors, in consultation with the Virginia National Guard, may excuse such cadet from any and all of these obligations in such cases as they deem proper.

2006, c. 810.



§ 23-108. Commissioned officers may become students

Any commissioned officer of the organized militia and Governor's military staff of the Commonwealth may become a student at any state institution of higher education for a period not exceeding 10 months, and receive instruction in any or all the departments of military science, emergency management, emergency services, public safety, and disaster management taught therein without being required to pay any fee or charge for tuition.

Code 1919, § 846; 1983, c. 385; 2014, c. 778.



§ 23-109. Cadets a military corps; arsenal

The cadets shall be a military corps under the command of the superintendent, and constitute the guard of the Institute.

The arsenal and all its grounds and buildings shall be considered as belonging to the Institute, and the board shall cause the same and all the arms and other property therein, or belonging thereto, to be guarded and preserved.

Code 1919, §§ 838, 847.



§ 23-110. Conferring of degrees

The Governor and the board of visitors and faculty of the Institute may confer a degree upon any graduate found qualified to receive it, after examination upon such of the branches of the arts and sciences and of literature taught at the Institute as the board may deem requisite. The board may also, in its discretion, confer honorary degrees or diplomas of distinguished merit.

Code 1919, § 848; 1926, p. 718; 1927, p. 201; 1952, c. 272.



§ 23-111. Repealed

Repealed by Acts 1984, c. 734.



§ 23-112. Musicians, how enlisted and paid

The superintendent may enlist musicians for service at the Institute, to be paid out of the annual appropriation provided for in § 23-92.

Code 1919, § 851.



§ 23-113. Supply of water

To enable the Institute to procure a supply of water, it shall have authority to proceed under the provisions of Title 25.1 to acquire such springs, lands, and rights-of-way as may be necessary.

Code 1919, § 852.



§ 23-114. Board of visitors a corporation and under control of General Assembly

The board of visitors shall be and remain a corporation under the name and style of the Virginia Polytechnic Institute and State University and shall at all times be under the control of the General Assembly. All acts and parts of acts and statutes relating to Virginia Polytechnic Institute, its predecessors by whatever name known, or to the boards of visitors thereof, shall be construed as relating to the Virginia Polytechnic Institute and State University.

Code 1919, § 860; 1944, p. 341; 1970, c. 98.



§ 23-115. Appointment of visitors generally; number and eligibility

The board of visitors is to consist of fourteen members, thirteen of whom shall be appointed by the Governor, and one of whom shall be the President of the Board of Agriculture and Consumer Services, ex officio. Of the members appointed by the Governor, three may be nonresidents. The visitors in the office on April 9, 1945, are continued in office until the end of their respective terms, or until June 30, 1945, whichever last occurs.

As soon as practicable after April 9, 1945, the Governor shall appoint four members to fill the unexpired portions of the terms which began on July 1, 1944, and shall appoint three additional members for new terms of two years and two for new terms of four years, each term beginning July 1, 1945. He shall, in addition, appoint the President of the State Board of Agriculture and Consumer Services as an ex officio member for a term of four years to begin July 1, 1945; provided that, if the tenure in office as President of such ex officio member expires within that time, the Governor shall appoint such member's successor to fill the unexpired term. Such President shall remain eligible for appointment as an ex officio member so long as he continues in office as President. All appointments for full terms, as well as to fill vacancies, shall be made by the Governor subject to confirmation by the Senate.

Code 1919, § 859; 1930, p. 739; 1944, p. 344; 1945, p. 55; 1964, c. 48; 1980, c. 559.



§ 23-116. Appointment of visitors from nominees of alumni association

(a) The Governor may appoint visitors from a list of qualified persons submitted to him by the alumni association of the University on or before the first day of April of any year in which the terms of any visitors will expire.

(b) Whenever a vacancy occurs, otherwise than by expiration of term, the Governor shall certify this fact to the association and nominations may be submitted of qualified persons and the Governor may fill the vacancy, if his discretion so dictates, from among the eligible nominees of the association, whether or not alumni or alumnae.

(c) Every list shall contain at least three names for each vacancy to be filled.

(d) The Governor is not to be limited in his appointments to the persons so nominated.

(e) At no time shall less than six of the appointive visitors be alumni or alumnae of the University.

Code 1919, § 859; 1944, p. 344; 1945, p. 55; 1970, c. 98.



§ 23-117. Eligibility to serve for more than two successive terms

No person, except the ex officio member, shall be eligible to serve for or during more than two successive four-year terms; but after the expiration of a term of two years or less, or after the expiration of the remainder of a term to which appointed to fill a vacancy, two additional four-year terms may be served by such a member if appointed thereto. Incumbents on April 5, 1945, appointed for full terms prior to June 1, 1944, shall be deemed to be serving their first terms.

Code 1919, § 859; 1944, p. 345; 1945, p. 55; 1980, c. 559.



§ 23-118. Officers and committees of the board; officers of the University

The board of visitors shall appoint from their own body a rector, who shall preside at their meetings, and, in his absence, a president pro tempore. The board may appoint a vice-president of the University and, by appropriate regulations, prescribe his authority, duties, and compensation, if any, and he shall hold office at the pleasure of the board. The board shall also appoint from its membership an executive committee of not less than three nor more than six, which, during the interim between board meetings, shall be empowered to exercise all or such part of the powers of the board as the board may by resolution prescribe. The board may likewise appoint special committees and prescribe their duties and powers. The executive committee, and other committees shall make reports to the board, at its annual meeting or oftener if required, of the acts performed by them from time to time. The board shall also appoint a treasurer of the University and may appoint a secretary thereof, and also a clerk to the board, and such other officers, assistants and deputies as they deem advisable to conduct the business and affairs of the University.

Code 1919, § 861; 1945, p. 74; 1970, c. 98.



§ 23-119. Quorum of board and of committees

A majority of the board and also of all committees appointed pursuant to § 23-118 shall constitute a quorum.

Code 1919, § 861; 1945, p. 75.



§ 23-120. Repealed

Repealed by Acts 2015, c. 560, cl. 2.



§ 23-121. Meetings of board

The board shall meet at Blacksburg, in the County of Montgomery, at least once a year, and at such other times or places as they shall determine, the days of meeting to be fixed by them. Special meetings of the board may be called by the Governor, the rector, or any three members. In either of such cases, notice of the time and place of meeting shall be given to every other member.

Code 1919, § 863.



§ 23-122. Powers and duties of board generally; expenses

The board shall be charged with the care and preservation and improvement of the property belonging to the University, and with the protection and safety of students and other persons residing on the property, and in pursuance thereof shall be empowered to change roads or driveways on the property or entrances thereto, or to close temporarily or permanently the roads, driveways and entrances; to prohibit entrance to the property of undesirable and disorderly persons, or to eject such persons from the property, and to prosecute under the laws of the state trespassers and persons committing offenses on the property.

The board shall regulate the government and discipline of the students; and, generally, in respect to the government of the University, may make such regulations as they deem expedient, not contrary to law. Such reasonable expenses as the visitors may incur in the discharge of their duties shall be paid out of the funds of the University.

Code 1919, § 864; 1924, p. 143; 1970, c. 98.



§ 23-122.1. Investment of endowment funds, endowment income, and gifts; standard of care; liability; exemption from the Virginia Public Procurement Act

A. The board of visitors shall invest and manage the endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, and local funds of or held by the University in accordance with this section and the provisions of the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.).

B. No member of the board of visitors shall be personally liable for losses suffered by an endowment fund, endowment income, gifts, all other nongeneral fund reserves and balances, or local funds of or held by the University, arising from investments made pursuant to the provisions of subsection A.

C. The investment and management of endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, or local funds of or held by the University shall not be subject to the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

D. In addition to the investment practices authorized by the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.), the board of visitors may also invest or reinvest the endowment funds, endowment income, gifts, all other nongeneral fund reserves and balances, and local funds of or held by the University in derivatives, options, and financial securities.

1. In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments, including, without limitation, any contract commonly known as a "swap," which gives the University the right or obligation to deliver or receive delivery of, or make or receive payments based on, changes in the price, value, yield or other characteristic of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

2. In this section, an "option" means an agreement or contract whereby the University may grant or receive the right to purchase or sell, or pay or receive the value of, any personal property asset including, without limitation, any agreement or contract that relates to any security, contract, or agreement.

3. In this section, "financial security" means any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest, collateral-trust certificate, preorganization certificate of subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security, certificate of deposit, or group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or in general, any interest or instrument commonly known as a "security," or any certificate of interest or participation in, temporary or interim security for, receipt for, guarantee of, or warrant or right to subscribe to or purchase any of the foregoing.

E. The authority as provided in this section as it relates to nongeneral fund reserves and balances of or held by the University is predicated upon an approved management agreement between the University and the Commonwealth of Virginia.

2009, cc. 737, 767.



§ 23-123. Repealed

Repealed by Acts 1981, c. 319.



§ 23-124. Appointment of professors; removal of professors and officers

The board shall appoint as many professors as they deem proper, and, with the assent of two-thirds of the members of the board, may remove any professor or, subject to the provisions of Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2, any other officer of the University.

Code 1919, § 864; 1924, p. 144; 1970, c. 98.



§ 23-125. Prescribing duties of professors and course of instruction

The board shall prescribe the duties of each professor and the course and mode of instruction.

Code 1919, § 864; 1924, p. 144.



§ 23-126. Appointment of president; employment of agents or servants

The board shall appoint a president of the University and may employ such agents or servants as may be necessary.

Code 1919, § 864; 1924, p. 144; 1970, c. 98.



§ 23-127. Bond of treasurer

The board shall require the treasurer, or the officer in whose hands the funds of the University may be placed, to give bond in the sum of $50,000, payable to the Commonwealth, with condition for the faithful discharge of the duties of his office, which bond being approved by the board and entered at large on its journal, shall be transmitted to the Comptroller, and remain filed in his office.

Code 1919, § 866; 1970, c. 98.



§ 23-128. Professors' salaries; fees of students

Each professor shall receive a stated salary, to be fixed by the board of visitors. The board shall fix the fees to be charged for tuition of students, other than those allowed scholarships under § 23-31, which shall be a credit to the fund of the University.

Code 1919, § 865; 1970, c. 98.



§ 23-129. Repealed

Repealed by Acts 1981, c. 319.



§ 23-130. Curriculum

The curriculum of the Virginia Polytechnic Institute and State University shall embrace such branches of learning as relate to agriculture and the mechanic arts, without excluding other scientific and classical studies, and including military tactics.

Code 1919, § 856; 1970, c. 98.



§ 23-131. School of mines continued

The school of mines now established at the Virginia Polytechnic Institute and State University is continued, and shall receive for its support such sums as may be appropriated by law for the purpose.

Code 1919, § 857; 1970, c. 98.



§ 23-132. Repealed

Repealed by Acts 1972, c. 48.



§ 23-132.1. Virginia Cooperative Extension and Agricultural Experiment Station Division established; Cooperative Extension Service recognized

There is hereby established within the Virginia Polytechnic Institute and State University a division to be known as the Virginia Cooperative Extension and Agricultural Experiment Station Division, hereinafter referred to as the Division, which shall encompass and administer the Virginia Cooperative Extension Service and the Agricultural Experiment Station with appropriate supporting programs. Further, the Cooperative Extension Service Program within Virginia State University, hereinafter referred to as "the Service Program," is hereby recognized. The Cooperative Extension Service Program shall be operated cooperatively by Virginia Polytechnic Institute and State University and Virginia State University, with agreed upon areas of program and service emphasis as set forth in the unified plan submitted by the two institutions to the U.S. Department of Agriculture.

1994, c. 433.



§ 23-132.2. Administration of Division

The board of visitors of the Virginia Polytechnic Institute and State University shall provide for the administration of such Division through the regular administrative and fiscal officers of the Virginia Polytechnic Institute and State University and shall make appointments to the administrative and research staff on recommendation of the president of the Virginia Polytechnic Institute and State University.

1994, c. 433.



§ 23-132.3. Duties of Division; how work to be performed

A. The Virginia Cooperative Extension Service shall provide the people of the Commonwealth with information and knowledge on subjects related to agriculture, including horticulture and silviculture, agribusiness, home economics, community resource development, 4-H Clubs, and subjects relating thereto, through instruction and the dissemination of useful and practical information through demonstrations, conferences, courses, workshops, publications, meetings, and mass media. The necessary printing and distribution of information in connection with the foregoing and this work shall be carried on in such manner as may be mutually agreed upon by Virginia Polytechnic Institute and State University for the work of the Division, the Virginia State University for the work of the Service Program, the Governor or his designated representative, the United States Secretary of Agriculture, the United States Secretary of Commerce, and other participating bodies.

B. The Cooperative Extension Service Program shall also conduct educational programs and disseminate useful and practical information to the people of the Commonwealth.

C. The Agricultural Experiment Station shall conduct research and investigations and establish, publish and distribute results in such forms as will tend to increase the economy, efficiency, and safety of the various enterprises and activities of interest to the Commonwealth and the nation, and promote the conservation and economic utilization of its natural and human resources.

1994, c. 433.



§ 23-132.4. Selection of personnel; rules and regulations; work may be conducted with both adults and youth

It shall be the duty of the Virginia Polytechnic Institute and State University and of the Virginia State University in cooperation with the departments and agencies of the federal government, to exercise great care in the selection of personnel to carry out the work and to supervise the work to see that it is properly done throughout the Commonwealth. The work shall be conducted under such rules and regulations as may be adopted by the Virginia Polytechnic Institute and State University for the work of the Division and by the Virginia State University for the work of the Service in cooperative relation to the United States Department of Agriculture. The Virginia Polytechnic Institute and State University through the Division and the Virginia State University through the Service are authorized to conduct work with both adults and youth through local units to be known as "departments of extension and continuing education."

1994, c. 433.



§ 23-132.5. Sources from which moneys may be received; disposition of receipts

The Division may receive moneys from the Commonwealth, the federal government or private sources and all receipts of the Division shall be deposited to the credit of the general fund of the state treasury and are hereby appropriated to the Virginia Polytechnic Institute and State University to be used exclusively for the purposes of the Division.

1994, c. 433.



§ 23-132.6. Appropriations by General Assembly

There is hereby authorized to be appropriated for the purposes of this chapter such sums as the General Assembly may from time to time determine to be necessary. Any money that may be appropriated from the general fund of the state treasury, or received and appropriated from any agency or department of the federal government for the purposes of carrying out this chapter shall be expended by the Virginia Polytechnic Institute and State University through the Division and by the Virginia State University through the Service, and shall be accounted for in the manner prescribed by applicable law or regulations.

1994, c. 433.



§ 23-132.7. For what purposes funds may be used

The funds appropriated by the General Assembly as provided in § 23-132.6 shall be used by the Virginia Polytechnic Institute and State University and by the Virginia State University for the purpose of conducting cooperative extension services in the Commonwealth of Virginia and in cooperation with the several counties, cities, and other participating bodies therein so far as said funds will permit. "Cooperative extension service" is the function traditionally associated with the term "extension," which is the joint federal, state, and local program designed to aid transfer of information and research capabilities of land grant universities to citizens. Traditionally, the cooperative extension services focus on agriculture, including horticulture and silviculture, agribusiness, home economics, community resource development, and 4-H Clubs. These funds may be used for defraying all necessary expenses, including the payment of salaries and travel expenses, buying of equipment and supplies, and for other authorized expenses in connection with carrying out the work.

1994, c. 433.



§ 23-132.8. Appropriations by local governing bodies

The local governing bodies of the several counties and cities of the Commonwealth are hereby authorized and empowered to appropriate out of the county or city funds for the support of such activities of the Division such sums as said governing bodies may deem proper; the sums so appropriated are to be used in cooperation with the Virginia Polytechnic Institute and State University for paying such portions of the expenses of the Division and in such manner as may be agreed upon by the Virginia Polytechnic Institute and State University and the local governing body. Funds appropriated by the governing bodies of the county or city are to be supplemented by a sum or sums to be paid out of funds appropriated by the General Assembly to the Virginia Polytechnic Institute and State University for the Division and such funds as may be allotted from funds under its control.

1994, c. 433.



§ 23-132.9. Soil survey

For the purpose of continuing a survey of the soils of the Commonwealth which was begun by the United States Department of Agriculture, there is hereby authorized and directed to be made under the direction and supervision of such agricultural experiment station, a comprehensive soil survey of the Commonwealth of such a character and along such lines as to obtain an inventory of the soil resources of the Commonwealth and to determine their adaptability to various crops, forestry and livestock enterprises in order to promote the utilization of the lands of the Commonwealth in the most practical and economical way. It is contemplated that the experiment station will make this survey in cooperation with the United States Department of Agriculture.

1994, c. 433.



§ 23-132.10. Agricultural survey

There is authorized to be made under the direction and supervision of such agricultural experiment station, a thorough and comprehensive agricultural survey of the Commonwealth according to the most approved methods in practice, or which may be devised, for the purpose of gathering facts and information in regard to existing agricultural conditions in Virginia, and data upon which to base a study of agricultural economics and a constructive program for the development of agriculture and agricultural resources, which survey shall include matters pertaining to soils and soil fertility and management; soil erosion and drainage problems affecting soil fertility and productivity; the adaptation of various soil types, elevations and seasonable conditions to crops produced or which may suitably be produced; farm layout and selection and arrangement of fields for the use of labor-saving machinery, and economy and convenience in cultivation and farm operations; methods of cultivation, production and handling of crops, and general farm management; the various crops produced on farms, their yield and gross value compared with the cost of production and courses of low yield; farm labor, its distribution and efficiency; labor incomes of the various classes of farm labor; the relation of various farm products to public needs and local and general supply and demand; farm incomes and sources; capital investment and return; distribution of capital investment; the character and extent of idle lands and their suitability for cultivation or other agricultural purposes in the various localities and what, if any, profitable use may be made of them through the introduction of livestock or crops adapted to such soils, by individuals or on a community plan, with notations of elevation, topography, temperatures and seasonal conditions as affecting fruit production, cotton or other crops; and any other information or studies which may seem advisable in determining methods for the betterment of agricultural conditions and the development of agricultural resources of the Commonwealth.

It is contemplated that in making the foregoing survey that the agricultural experiment station will, and is hereby authorized to, work in conjunction with and cooperate with similar agencies of the federal government whenever a suitable and satisfactory arrangement can be made for such cooperation.

1994, c. 433.



§ 23-132.11. Reports

The Virginia Polytechnic Institute and State University shall file such reports on the activities of the Division; the Virginia State University shall file such reports on the activities of the Service Program as may be required by law or requested by the Governor; and the two institutions shall file such reports on the unified plan as may be required by law or requested by the Governor.

1994, c. 433.



§ 23-132.12. Construction of acts relating to the Virginia Cooperative Extension Service and Agricultural Experiment Station Division of Virginia Polytechnic Institute and State University

All acts and parts of acts relating to the Virginia Cooperative Extension Service and Agricultural Experiment Station Division of the Virginia Polytechnic Institute and State University shall be construed as relating to the Division as established by this article, and no such act or part of an act shall be construed as limiting the provisions of this article.

1994, c. 433.



§ 23-133. Repealed

Repealed by Acts 1994, c. 433.



§ 23-135.7:1. Created

The Virginia Center for Coal and Energy Research is hereby created to be located at Virginia Polytechnic Institute and State University, hereinafter referred to as the Center.

1977, c. 543.



§ 23-135.7:2. Function

The Center shall be an interdisciplinary study, research, information and resource facility for the Commonwealth of Virginia utilizing the full capabilities of faculty, staff, libraries and laboratories for the benefit of Virginians and the expansion of knowledge pertaining to coal and energy research and development.

1977, c. 543.



§ 23-135.7:3. Control and supervision

The Center shall be subject to the control and supervision of the board of visitors of Virginia Polytechnic Institute and State University.

1977, c. 543.



§ 23-135.7:4. Appointment of executive director

The board of visitors of Virginia Polytechnic Institute and State University shall appoint an executive director for the Center.

1977, c. 543.



§ 23-135.7:5. Powers and duties of executive director

The executive director with the approval of the board of visitors of Virginia Polytechnic Institute and State University shall have the following powers and duties:

1. Exercise all powers and perform all duties imposed upon him by law; and

2. Carry out the specific duties imposed upon him by the board of visitors of Virginia Polytechnic Institute and State University; and

3. Employ such personnel and contract for such services as may be required to carry out the purposes of this article.

1977, c. 543.



§ 23-135.7:6. Powers and duties of Center

The Center, under the direction of the executive director, shall have the following powers and duties:

1. To develop a degree program in energy production and conservation research at the master's level in conjunction with the State Council on Higher Education;

2. To develop and provide programs of continuing education and in-service training for persons who work in the field of coal or other energy research, development or production;

3. To operate in conjunction with other departments of Virginia Polytechnic Institute and State University, including but not limited to the Department of Mining Engineering;

4. To conduct research in the fields of coal, coal utilization, migrating natural gases such as methane and propane, and other energy related work;

5. To collect and maintain data on energy production, development and utilization;

6. To foster the utilization of research information, discoveries and data;

7. To coordinate the functions of the Center with the energy research facilities to prevent duplication of effort;

8. To apply for and accept grants from the United States government and the state government and agencies and instrumentalities thereof and from any other source in carrying out the purposes of this article. To these ends, the Center shall have the power to comply with conditions and execute such agreements as may be necessary;

9. To accept gifts, bequests, and any other thing of value to be used for carrying out the purposes of this article;

10. To receive, administer and expend all funds and other assistance made available to the Center for the purposes of carrying out this article;

11. To consult with the Division of Energy of the Department of Mines, Minerals and Energy in the preparation of the Virginia Energy Plan pursuant to § 67-201; and

12. To do all things necessary or convenient for the proper administration of this article.

1977, c. 543; 2006, c. 939.



§ 23-135.7:7. Advisory Committee continued as Advisory Board

The Virginia Coal Research and Development Advisory Committee is continued and shall hereafter be known as the Virginia Coal Research and Development Advisory Board. The Advisory Board shall serve in an advisory capacity to the Executive Director of the Virginia Center for Coal and Energy Research.

1. The Advisory Board shall be authorized to advise on those matters set forth in § 23-135.7:2.

2. Representatives to the Advisory Board shall be appointed by the Board of Visitors of Virginia Polytechnic Institute and State University.

3. The Board of Visitors of Virginia Polytechnic Institute and State University shall also appoint such other individuals as they deem necessary to the work of the Advisory Board.

4. Representatives from the Department of Conservation and Historic Resources, the Department of Small Business and Supplier Diversity, the Department of Mines, Minerals and Energy, the Department of Labor and Industry, the Virginia Port Authority, the institutions of higher education, excluding Virginia Polytechnic Institute and State University, and the Community College System shall serve as the Advisory Board.

1977, c. 543; 1984, c. 590; 1985, c. 448; 1996, cc. 589, 599; 2013, c. 482.



§ 23-135.7:8. Established

The Virginia Water Resources Research Center, which came into existence as the result of the Water Resources Research Act of 1964 (P.L. 88-379), is hereby established as the Virginia Water Resources Research Center, hereinafter referred to as the Water Center, to be located at Virginia Polytechnic Institute and State University, for the purposes of developing, implementing and coordinating water and related land research programs in the Commonwealth and transferring the results of research and new technology to potential users.

1982, c. 379.



§ 23-135.7:9. Functions, powers and duties of the Water Center

A. The Water Center shall: (i) consult with the General Assembly; federal, state and local agencies; water user groups; private industry; and other potential users of research; (ii) establish and administer agreements with other universities of the Commonwealth for the conduct of research projects; (iii) [Repealed.] (iv) disseminate new information and facilitate transfer and application of new technology; (v) be a liaison between Virginia and the federal research funding agencies as an advocate for Virginia's water research needs; (vi) encourage the development of academic programs in water resources management in conjunction with the State Council on Higher Education.

B. In addition, the Water Center shall facilitate and stimulate research that: (i) deals with policy issues facing the General Assembly; (ii) supports the state water resource agencies; and (iii) provides water planning and management organizations with tools to increase efficiency and effectiveness of water planning and management.

1982, c. 379; 1984, c. 734.



§ 23-135.7:10. Control and supervision

The Water Center shall be a unit of Virginia Polytechnic Institute and State University under the supervision and control of the University's Board of Visitors.

1982, c. 379.



§ 23-135.7:11. Appointment of an executive director

The principal administrative officer of the Water Center shall be an executive director, who shall be appointed by the President of Virginia Polytechnic Institute and State University with the approval of the Board of Visitors, and who shall be under the supervision of the President of Virginia Polytechnic Institute and State University.

1982, c. 379.



§ 23-135.7:12. Powers and duties of the Executive Director

The Executive Director shall exercise all powers imposed upon him by law, carry out the specific duties imposed upon him by the President of Virginia Polytechnic Institute and State University, and develop appropriate policies and procedures, with the advice of the Statewide Advisory Board, for (i) identifying priority research problems; (ii) collaborating with the General Assembly; federal, state, and local governmental agencies; and water user groups in the formulation of its research programs; (iii) selecting projects to be funded; and (iv) disseminating information and transferring technology designed to help resolve water and related land problems of the Commonwealth. He shall employ such personnel and secure such services as may be required to carry out the purposes of this article and expend appropriated funds and accept moneys for cost-sharing on projects funded with federal or private funds.

1982, c. 379.



§ 23-135.7:13. Statewide Advisory Committee continued as Statewide Advisory Board

The Virginia Water Resources Research Center Statewide Advisory Committee is continued and shall hereafter be known as the Virginia Water Resources Research Center Statewide Advisory Board. The Advisory Board shall serve in an advisory capacity to the Executive Director of the Water Center. Representatives of the Advisory Board shall be appointed by the Governor, subject to confirmation by the General Assembly, and shall include balanced representation from industries; federal, state, and local agencies; water user groups; and concerned citizens. The Advisory Board shall (i) recommend policy guidelines for implementing the functions of the Water Center and evaluate programs of the Water Center; and (ii) advise and counsel with the Executive Director of the Water Center and make recommendations to assist him in carrying out the purposes of this article.

1982, c. 379; 1984, c. 734; 1985, c. 448.



§ 23-135.7:14. Center established

The Virginia Center for Housing Research, hereinafter referred to as the Housing Center, is hereby created to be located at Virginia Polytechnic Institute and State University.

1989, c. 700 .



§ 23-135.7:15. Functions, powers and duties of the Housing Center

A. The Housing Center shall serve as an interdisciplinary study, research, and information resource on housing for the Commonwealth of Virginia. The Housing Center shall: (i) consult with the General Assembly, federal, state and local agencies, nonprofit organizations, private industry and other potential users of research; (ii) establish and administer agreements with other universities of the Commonwealth to carry out research projects; (iii) disseminate new information and research results; and (iv) facilitate the application and transfer of new technologies to housing.

B. In addition, the Housing Center shall stimulate and perform research that (i) deals with housing policy issues facing the General Assembly and (ii) aids the Commonwealth's housing and housing finance agencies.

1989, c. 700 .



§ 23-135.7:16. Control and supervision

The Housing Center shall be a unit of Virginia Polytechnic Institute and State University under the supervision and control of the University's Board of Visitors.

1989, c. 700 .



§ 23-135.7:17. Appointment of a Director

The President of the Virginia Polytechnic Institute and State University, with the approval of the Board of Visitors, shall appoint a director to serve as the principal administrative officer of the Housing Center. The Director shall be under the supervision of the President of the Virginia Polytechnic Institute and State University or his designee.

1989, c. 700 .



§ 23-135.7:18. Powers and duties of the Director

The Director shall exercise all powers imposed upon him by law, carry out the specific duties imposed on him by the President of Virginia Polytechnic Institute and State University, and develop appropriate policies and procedures, with the advice of the Research Advisory Board, for (i) identifying priority research problems; (ii) cooperating with the General Assembly, federal, state, and local governmental agencies, nonprofit organizations and private industry in formulating its research programs; (iii) selecting research projects to be funded; and (iv) disseminating information and transferring technology related to housing and housing problems within the Commonwealth. The Director shall employ such personnel and secure such services as may be required to carry out the purposes of this article, expend appropriated funds and accept moneys from federal or private sources for cost-sharing on projects.

1989, c. 700 .



§ 23-135.7:19. Repealed

Repealed by Acts 1992, c. 754 .



§ 23-135.7:20. Board of Housing and Community Development to serve as advisory board

The Board of Housing and Community Development established in § 36-135 shall serve in an advisory capacity to the Director of the Center for Housing Research. The Board of Housing and Community Development shall be authorized to advise on all matters set forth in § 23-135.7:15.

1992, c. 754 .



§ 23-135.8. Establishment and accreditation

There is hereby established within the Virginia Polytechnic Institute and State University a division to be known as the "Roanoke Technical Institute," hereinafter referred to as the Institute. Such Institute shall be in all respects subject to the judgment, control and supervision of the governing board of the Virginia Polytechnic Institute and State University in cooperation with the State Board of Education, which said Institute shall offer courses appropriate to establish accreditation practices in its field.

1958, c. 179; 1962, c. 78.



§ 23-135.9. Purpose

The purpose of the Institute shall be to train technicians in the industrial, scientific, electrical and the mechanical arts and sciences in order to increase the economic efficiency and safety of the manufacturing, engineering, and industrial enterprises of the Commonwealth and to promote the economic utilization of its natural and human resources.

1958, c. 179.



§ 23-135.10. Administration

The board of visitors of the Virginia Polytechnic Institute and State University in cooperation with the State Board of Education shall provide for the administration of such Institute through such persons as they determine proper and shall make such appointments to the administrative and technical staff of the Institute as in their judgment appear best.

1958, c. 179.



§ 23-135.11. Contribution by City of Roanoke; gifts and donations

The City of Roanoke shall provide a suitable site without cost to the Commonwealth and assume an appropriate share of the cost of operation. For such purpose the city may accept and expend gifts and donations from private individuals, firms, corporations and organizations, which shall be considered for the purpose of this section as a contribution on the part of the city.

1958, c. 179.



§ 23-135.12. Establishment

There is hereby established within the Virginia Polytechnic Institute and State University a division to be known as the "Clifton Forge-Covington Branch of the Virginia Polytechnic Institute and State University," hereinafter referred to as the division. Such division shall be in all respects subject to the judgment, control and supervision of the governing board of the Virginia Polytechnic Institute and State University.

1962, c. 274.



§ 23-135.13. Administration

The board of visitors of the Virginia Polytechnic Institute and State University shall have the same powers as to determining the fields of instruction to be offered; as to fixing tuition, fees and other charges; as to the appointment and removal of administrative officers, professors, agents and servants, and the making of rules and regulations as are now vested in said board with respect to Virginia Polytechnic Institute and State University. The board of visitors shall have the power of granting appropriate diplomas or certificates of successful completion of the two-year curriculum of such division.

1962, c. 274.



§ 23-135.14. Courses of instruction

The curriculum offered by the division shall be limited to courses of instruction which are offered by the Virginia Polytechnic Institute and State University to resident students during their first two years of enrollment and to such other terminal courses of no more than two years' duration as may be authorized by the board of visitors to meet the post-high school educational needs of the community.

1962, c. 274.



§ 23-135.15. Expenditure of appropriations

Appropriations, directly or indirectly, from the Commonwealth to the division shall be expended as directed by the board of visitors of the Virginia Polytechnic Institute and State University.

1962, c. 274.



§ 23-135.16. Care and preservation of property; acquisition of site; gifts and donations

The board of visitors of the Virginia Polytechnic Institute and State University shall be charged with the care and preservation of all property, real and personal, belonging to the division. To this end, the board is authorized to acquire, by gift or purchase, a suitable site for the division, and may accept and expend gifts and donations of any kind from individuals, firms, corporations and organizations.

1962, c. 274.



§ 23-135.17. Establishment

There is hereby established within the Virginia Polytechnic Institute and State University a division to be known as the "Wytheville Branch of the Virginia Polytechnic Institute and State University," hereinafter referred to as the division. Such division shall be in all respects subject to the judgment, control and supervision of the governing board of the Virginia Polytechnic Institute and State University.

1962, c. 280.



§ 23-135.18. Administration

The board of visitors of the Virginia Polytechnic Institute and State University shall have the same powers as to determining the fields of instruction to be offered; as to fixing tuition, fees and other charges; as to the appointment and removal of administrative officers, professors, agents and servants, and the making of rules and regulations as are now vested in said board with respect to Virginia Polytechnic Institute and State University. The board of visitors shall have the power of granting appropriate diplomas or certificates of successful completion of the two-year curriculum of such division.

1962, c. 280.



§ 23-135.19. Courses of instruction

The curriculum offered by the division shall be limited to courses of instruction which are offered by the Virginia Polytechnic Institute and State University to resident students during their first two years of enrollment and to such other terminal courses of no more than two years' duration as may be authorized by the board of visitors to meet the post-high school educational needs of the community.

1962, c. 280.



§ 23-135.20. Expenditure of appropriations

Appropriations, directly or indirectly, from the Commonwealth to the college shall be expended as directed by the board of visitors of the Virginia Polytechnic Institute and State University.

1962, c. 280.



§ 23-135.21. Care and preservation of property; acquisition of site; gifts and donations

The board of visitors of the Virginia Polytechnic Institute and State University shall be charged with the care and preservation of all property real and personal, belonging to the college. To this end, the board is authorized to acquire, by gift or purchase, a suitable site for the college, and may accept and expend gifts and donations of any kind from individuals, firms, corporations and organizations.

1962, c. 280.



§ 23-136. Institutions receiving interest accruing on proceeds of land scrip

The General Assembly having accepted the donation of lands proffered to Virginia by the act of Congress of July 2, 1862; and,

The authorities of the Commonwealth having received the land scrip it was entitled to under such act of Congress; and,

The Board of Education having, in conformity with the acts of February seventh, and March 19, 1872, made sale of the scrip and invested the proceeds in state bonds, which were directed to be set apart and to constitute an education fund:

The annual accruing interest from such fund shall henceforth until otherwise provided by law be paid one-third thereof to the Virginia State University, and two-thirds to the board of visitors of the Virginia Polytechnic Institute and State University.

Code 1919, § 853; 1920, p. 492; 1979, c. 147.



§ 23-137. Institutions receiving money allotted to Commonwealth under act of Congress

The Comptroller shall receive from the Secretary of the Interior of the United States such sums of money as shall be allotted to Virginia under and in accordance with the act of Congress approved August 30, 1890, and shall pay over the same as follows: one-third to the treasurer of the Virginia State University, and two-thirds to the treasurer of the Virginia Polytechnic Institute and State University, who shall receive and disburse the same as required by section two of the act of Congress aforesaid.

Code 1919, § 853; 1920, p. 493; 1979, c. 147.



§ 23-138. Experimental farms

A portion of the fund, not exceeding ten per centum of the proportion assigned to Virginia State University and Virginia Polytechnic Institute and State University, may be expended, in the discretion of the governing boards of the institutions, respectively, in the purchase of lands for experimental farms for each of them.

Code 1919, § 868; 1979, c. 147.



§ 23-139. Laboratories

A portion of the accruing interest from such fund may be, from time to time, expended by the respective governing boards of such institutions in the purchase of laboratories suitable and appropriate for the institutions.

Code 1919, § 868.



§ 23-140. Reversion of property on withdrawal of annuity

If at any time such annuity should be withdrawn from the Virginia Polytechnic Institute and State University the property, real and personal, conveyed and appropriated to its use and benefit by the trustees of the Preston and Olin Institute, and by the County of Montgomery, under the provisions of Chapter 234 of the Acts of 1871-1872, shall revert to the trustees and to the county, respectively, from which it was conveyed and appropriated.

Code 1919, § 855.



§ 23-141. County subscriptions and individual donations

It shall be lawful for the board of visitors of the Institute to accept the subscription of any county made under an act to authorize subscriptions in aid of the Institute, approved March 21, 1872, and also the donation of any individual, in aid of the purposes and objects of the Institute; and such donations and subscriptions, when made, shall be held by the board in trust for the benefit of the Institute, on condition that the same shall revert to the several donors of subscribers, pari passu, if at any time the Commonwealth should withdraw from the use of the Institute the interest accruing on the proceeds of the land scrip, as provided in § 23-136.

Code 1919, § 867.



§ 23-141.1. Expired

Expired.



§ 23-142. Establishment, management, etc

There shall be established and maintained under the management, direction and control of the board of visitors and faculty of the Virginia Polytechnic Institute and State University, a nautical school for instruction in the science and practice of navigation, seamanship and engineering and any such other subjects, to be prescribed by the proper authorities of the University, as may be necessary for proper training for the position of deck or engine-room officers of the merchant marine. Such school shall be open to residents of the several counties and cities of this Commonwealth, but the authorities of the University shall have the right to limit the number of students attending the nautical school and to prescribe the necessary physical and educational entrance requirements and standards of admission therefor, and the government and discipline thereof, and to fix the terms and conditions upon which students shall be received and instructed in the school and be graduated, discharged and suspended therefrom, and to make all necessary requirements for its management.

1932, p. 884; 1938, p. 486; 1973, c. 401.



§ 23-143. Cost to students

The students admitted to the nautical school shall have the privilege of attending the same without charge for tuition, or for use of laboratories or public buildings, but the cost of such students in the school for board, room, medical care and other necessary expenses shall be the same as the cost to students in the engineering departments of the Institute.

1932, p. 885; 1938, p. 487.



§ 23-144. Books and equipment; commander and instructors

The authorities of the Institute shall provide the necessary books, charts, instruments, apparatus and supplies required in the work of the nautical school or they may accept gifts or loans of the same, and shall appoint and may remove a commander and all necessary instructors and fix their duties and compensation, or they may appoint as commander or as instructors therein such officers of the United States Navy as may be designated or detailed for that purpose.

1932, p. 885; 1938, p. 487.



§ 23-145. Governmental aid; donations, endowments, etc

The authorities of the Institute shall likewise accept from the Commonwealth and from the federal government, or either, such aid in the maintenance and conduct of the nautical school as may be offered and which may be for the best interest of the school, including a suitable vessel with her apparel, charts, books and instruments of navigation, and may receive from other proper sources such funds, properties, donations and endowments as may be given, subscribed, loaned or bequeathed for the support and maintenance of the nautical school, and all moneys so appropriated or donated, subscribed or bequeathed shall be used or expended in accordance with the provisions governing the same, provided such use or expenditures shall further the purpose of the school and promote its usefulness and service.

1932, p. 885; 1938, p. 487.



§ 23-146. Practical training aboard ship

The authorities of the Institute shall, moreover, make provision for the necessary practical training aboard ship or ships of students attending the nautical school in the science of navigation, seamanship and engineering and such other subjects as may be prescribed, and no student shall be received in the school until such provision has been made, nor shall any student be graduated from the school who has not had such practical training in these and in such other subjects as may be prescribed.

1932, p. 885; 1938, p. 487.



§ 23-147. Repealed

Repealed by Acts 1964, c. 50.



§ 23-155.01. Established

The Virginia Truck and Ornamentals Research Station is hereby abolished as a permanent state institution and is reestablished as a component of the Virginia Agricultural Experiment Station which is, by the provisions of § 23-132.1, part of the Research Division at the Virginia Polytechnic Institute and State University.

1985, c. 505.



§ 23-155.02. Function

The Virginia Truck and Ornamentals Research Station, at times hereafter referred to as the "Station," shall conduct basic and applied research in the fields of horticulture, plant breeding and variety testing, entomology, nematology, plant pathology, plant physiology, and soil science which may bear directly on the interests of commercial growers of vegetable and ornamental crops in Tidewater Virginia. The station shall coordinate its research with related work of the Virginia Agricultural Experiment Station to avoid unnecessary duplication of effort. The information acquired pursuant to this section shall be disseminated. The Norfolk and Eastern Shore branches of the station will be retained as active research stations.

1985, c. 505.



§ 23-155.03. Board of Directors

A Board of Directors shall serve as an advisory body representing local agricultural interests. The Board will consist of five members, all appointed by the Dean of the College of Agriculture and Life Sciences. Three of the appointive members shall be selected from the membership of the Association of Virginia Potato and Vegetable Growers, Incorporated. Two of the appointive members shall be selected from the membership of the Virginia Nurseryman's Association, Incorporated. The term of office of the appointive members shall be four years. The members of the Board shall name one of its members chairman and three members of the Board shall constitute a quorum for the transaction of business. The Board shall hold at least one meeting annually at either the Norfolk or Eastern Shore branch research stations and such other meetings as may be necessary at times and places as the chairman or any three members may designate.

1985, c. 505.



§ 23-155.04. Executive Director

An Executive Director shall be appointed to administer the Norfolk and Eastern Shore branches of the station and to carry out the station's program of research. The Executive Director shall serve at the pleasure of and be answerable to the Dean of the College of Agriculture and Life Sciences.

1985, c. 505.



§ 23-155.05. Purchase of electric power and energy; duration of contracts; source of payments

A. For purposes of this section:

"Other party" means any other entity, including but not limited to (i) another municipality or public institution of higher education or any political subdivision, public authority, agency, or instrumentality of the Commonwealth, another state, or the United States of America or (ii) a partnership, limited liability company, not-for-profit corporation, electric cooperative, or investor-owned utility, whether created, incorporated, or otherwise organized and existing under the laws of the Commonwealth or another state or the United States of America.

"Project" means any system or facilities for the generation, transmission, transformation, or supply of electrical power and energy by any means whatsoever, including but not limited to fuel, fuel transportation, and fuel supply resources and other related facilities, any one or more electric generating units situated at a particular site, in the continental United States of America, or any interest in the foregoing, whether an undivided interest as a tenant in common or otherwise, or any right to output, capacity or services thereof.

B. Virginia Polytechnic Institute and State University may contract with any other party to buy power and energy required for its present or future requirements. Such contracts may provide that the source of such power and energy is limited to a specified project or may include provision for replacement power and energy. Any such contract may provide that the University shall be obligated to make payments required by the contract whether or not a project is completed, operable, or operating and notwithstanding the suspension, interruption, interference, reduction, or curtailment of the output of a project or the power and energy contracted for, and that such payments under the contract shall not be subject to any reduction, whether by offset or otherwise, and shall not be conditioned upon the performance or nonperformance by any other party. Such contracts, with respect to any project, may also provide, in the event of default by the University or any other party to any such contract for such project in the performance of its obligations thereunder, for the University or other party to any such contract for such project to succeed to the rights and interests and assume the obligations of the defaulting party, pro rata or otherwise as may be agreed upon in such contracts. Such contracts may provide that the other party is not obligated to provide power and energy in the event that the project specified to be the source of power and energy to be purchased and sold under such contracts is inoperable or in the case of the suspension, interference, reduction or curtailment of the output of such project or in events of force majeure.

Notwithstanding the provisions of any other law or charter provision to the contrary, any such contract, with respect to the sale or purchase of capacity, output, power, or energy from a project, may extend for a period not exceeding 50 years from the date a project is estimated to be placed in normal continuous operation; and the execution and effectiveness thereof shall not be subject to any authorizations or approvals by the Commonwealth or any agency, commission, or instrumentality or political subdivision thereof except as specifically required by law.

Any such contract shall provide that payments by the University under any such contract be made solely from, and may be secured by a pledge of and lien upon, the revenues derived by the University from the ownership and operation of the electric system of the University, and such payments shall constitute an operating expense of such electric system. No obligation under such contract shall constitute a legal or equitable pledge, charge, lien or encumbrance upon any property of the University or upon any of its income, receipts or revenues, except the revenues of its electric system, and the faith and credit of the University are not, or may not be, pledged for the payment of any obligation under any such contract. The University shall be obligated to fix, charge, and collect rents, rates, fees, and charges for electric power and energy and other services, facilities, and commodities sold, furnished, or supplied through its electric system sufficient to provide revenues adequate to meet its obligations under any such contract and to pay any and all other amounts payable from or constituting a charge and lien upon such revenues, including amounts sufficient to pay the principal of and interest on bonds of the University heretofore or hereafter issued for purposes related to its electric system. Any pledge made by the University pursuant to this paragraph shall be governed by the laws of the Commonwealth.

2007, cc. 612, 670.



§ 23-155.1. Corporation composed of board of visitors created; style

The corporation composed of the board of visitors of Radford College, heretofore established by law, is continued as the board of visitors of Radford University under the style of "The Visitors of Radford University" in this chapter hereinafter referred to as the board. All laws relating to Radford College or the board of visitors of Radford College shall be construed as relating to Radford University or the board.

1964, c. 50; 1979, cc. 136, 145.



§ 23-155.2. Name of University

The University shall be known as Radford University.

1964, c. 50; 1979, cc. 136, 145.



§ 23-155.3. Transfer of property from board of visitors of Radford College

All the real estate and personal property now existing and heretofore standing in the name of the visitors of Radford College shall be transferred to and be known and taken as standing in the name, and to be under the control, of the visitors of Radford University. Such real estate and personal property shall be the property of the Commonwealth.

1964, c. 50; 1979, cc. 136, 145.



§ 23-155.4. Appointment of visitors; terms; vacancies

(a) The board shall consist of 15 members who shall be appointed by the Governor.

(b) Of the four members taking new seats of the board to be appointed by the Governor for terms beginning July 1, 2007, two shall be appointed for initial terms of three years each and two for terms of four years each. Successors to all members shall be appointed to serve for terms of four years each. Vacancies occurring other than by expiration of term shall be filled for the unexpired term. Of the persons so appointed four may be nonresidents of the Commonwealth.

(c) All appointments shall be subject to confirmation by the General Assembly. Members shall continue to hold office until their successors have been appointed and have qualified.

1964, c. 50; 1976, c. 25; 2007, cc. 471, 727.



§ 23-155.5. Appointment of visitors from list submitted by alumni association

(a) The Governor may appoint visitors from a list of qualified persons submitted to him, by the alumni association of the Radford College, or its titular successor, on or before the first day of July of any year in which the terms of any visitors will begin or expire.

(b) Every list shall contain at least three names of each vacancy to be filled.

(c) The Governor is not to be limited in his appointments to the persons so nominated.

1964, c. 50.



§ 23-155.6. Repealed

Repealed by Acts 2015, c. 560, cl. 2.



§ 23-155.7. Rights, powers and duties of board generally

The board shall be vested with all the rights and powers conferred by the provisions of this chapter insofar as the same are not inconsistent with the laws of the Commonwealth.

The board shall control and expend the funds of the University and any appropriation hereafter provided, and shall make all needful rules and regulations concerning the University, appoint the president, who shall be its chief executive officer, and all professors, teachers and agents, and fix their salaries, and generally direct the affairs of the University.

1964, c. 50; 1979, cc. 136, 145.



§ 23-155.8. Board may fix rates, fees and charges

The board may fix the rates charged the students of the University for tuition, fees and other necessary charges.

1964, c. 50; 1979, cc. 136, 145.



§ 23-155.9. Right to confer degrees

The board shall have the right to confer degrees.

1964, c. 50.



§ 23-155.10. Curriculum

The curriculum of Radford University shall embrace such branches of learning as relate to teaching in the public free schools of Virginia, without excluding other studies in the arts and sciences.

1964, c. 50; 1979, cc. 136, 145.



§ 23-156. Repealed

Repealed by Acts 1977, c. 668.



§ 23-164.1. Corporation composed of board of visitors established; style; name of University

The corporation composed of the board of visitors of Madison College, heretofore established by law, is continued as the board of visitors of James Madison University under the style of "The Visitors of James Madison University" hereinafter referred to in this chapter as board. The University shall be known as James Madison University. All laws relating to Madison College or the board of visitors of Madison College shall be construed as relating to James Madison University or the board.

1964, c. 97; 1977, cc. 296, 319.



§ 23-164.2. Transfer of property

All the real estate and personal property now existing and heretofore standing in the name of the visitors of Madison College shall be known and taken as standing in the name, and to be under the control, of the corporate body designated "The Visitors of James Madison University." Such real estate and personal property shall be the property of the Commonwealth.

1964, c. 97; 1977, cc. 296, 319.



§ 23-164.3. Appointment of members of board of visitors generally; terms; vacancies

The board shall consist of fifteen members who shall be appointed by the Governor.

Of the four members of the board appointed for terms beginning July 1, 1989, two members shall be appointed for initial terms of two years and two members shall be appointed for initial terms of three years. Successors to the members so appointed shall be appointed to serve for terms of four years each. Vacancies occurring other than by expiration of term shall be filled for the unexpired term. Of the persons so appointed two may be nonresidents of the Commonwealth.

All appointments shall be subject to confirmation by the General Assembly. Members shall continue to hold office until their successors have been appointed and have qualified.

1964, c. 97; 1979, c. 623; 1989, c. 107 .



§ 23-164.4. Appointment of visitors from list submitted by alumni

(a) The Governor may appoint visitors from a list of qualified persons submitted to him by the alumni association of the James Madison University, or its titular successor, on or before the first day of July of any year in which the terms of any visitors will expire.

(b) Every list shall contain at least three names for each vacancy to be filled.

(c) The Governor shall not be limited in his appointments to the persons so nominated.

1964, c. 97; 1977, cc. 296, 319.



§ 23-164.5. Eligibility to serve more than two successive terms

No person shall be eligible to serve for or during more than two successive four-year terms. A person appointed to serve an unexpired term created by a vacancy shall be eligible to serve two additional four-year terms.

1964, c. 97; 1970, c. 601; 1979, c. 623; 1991, c. 96 .



§ 23-164.6. Rights and powers of board generally

The board shall be vested with all the rights and powers conferred by this chapter insofar as the same are not inconsistent with the laws of the Commonwealth.

The board shall control and expend the funds of the University and any appropriation hereafter provided, and shall make all needful rules and regulations concerning the University, appoint the president, who shall be its chief executive officer, and all professors, teachers and agents, and fix their salaries, and generally direct the affairs of the University.

1964, c. 97; 1977, cc. 296, 319.



§ 23-164.7. Tuition, fees and charges

The board may fix the rates charged the students of the University for tuition, fees and other necessary charges.

1964, c. 97; 1977, cc. 296, 319.



§ 23-164.8. Degrees

The board shall have the right to confer degrees.

1964, c. 97.



§ 23-164.9. Curriculum

The curriculum of James Madison University shall embrace such branches of learning as relate to teaching in the public free schools of Virginia, without excluding other studies in the arts and sciences.

1964, c. 97; 1977, cc. 296, 319.



§ 23-164.10. Granting easements over, etc., property of University

The visitors of James Madison University are authorized, subject to the approval of the Governor in writing first obtained, to convey upon such terms and conditions and for such consideration as they deem proper easements upon, over, across or under the property of James Madison University for which they serve as the governing body, to the City of Harrisonburg, the County of Rockingham, the Rockingham Memorial Hospital, or to any public utility or public service company, for the purpose of erecting or maintaining power, telephone, water, sewer or gas lines and mains; provided, that any deed or other conveyance executed hereunder shall be in form approved by the Attorney General; and provided, further, that any funds derived by the visitors in consideration of the granting of any such easement shall be paid into the state treasury to the account of James Madison University for use for capital outlay expenditures as authorized by the visitors of James Madison University.

1966, c. 646; 1977, cc. 296, 319.



§ 23-165. Repealed

Repealed by Acts 1964, c. 70.



§ 23-165.1. Corporation composed of board of visitors created; style

The corporation composed of the board of visitors of Virginia State College, heretofore established by law, is continued as the board of visitors of Virginia State University under the style of "The Visitors of Virginia State University" in this chapter hereinafter referred to as the board. All laws relating to Virginia State College or the board of visitors of Virginia State College shall be construed as relating to Virginia State University or the board.

1964, c. 70; 1979, c. 147.



§ 23-165.2. Name of University

The University shall be known as Virginia State University.

1964, c. 70; 1979, c. 147.



§ 23-165.3. Transfer of property

All the real estate and personal property now existing and heretofore standing in the name of the Visitors of Virginia State College shall be transferred to and be known and taken as standing in the name, and to be under the control, of the Visitors of Virginia State University. Such real estate and personal property shall be the property of the Commonwealth.

1964, c. 70; 1979, c. 147.



§ 23-165.4. Members of board; appointment; terms; vacancies

A. The board shall consist of 15 members appointed by the Governor, of whom three shall be alumni of the university, and at least 10 shall be residents of Virginia. All appointments shall be for a term of four years. No member shall serve for more than two consecutive four-year terms. Vacancies shall be filled in the same manner as the original appointments. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Of the four additional members appointed to the board on July 1, 2008, the Governor shall appoint two members for an initial term of four years, and two members for an initial term of two years. Thereafter, such members and their successors shall be appointed for a term of four years, in accordance with the provisions of this section.

B. The Governor may appoint alumni visitors from a list of qualified persons submitted to him upon the recommendation of the National Alumni Association of Virginia State University on or before July 1 of any year in which the terms of such visitors shall expire. The alumni association shall submit the names of at least three qualified alumni for each such vacancy.

C. All appointments shall be subject to the confirmation of the General Assembly. Members shall continue to hold office until their successors have been appointed and have qualified.

1964, c. 70; 1979, c. 147; 1993, c. 697; 1999, c. 752; 2008, cc. 465, 477.



§ 23-165.5. Eligibility to serve more than two consecutive terms

No person shall be eligible to serve more than two consecutive four-year terms, except that a member may be appointed to a term of less than four years immediately prior to or between the four-year terms.

1964, c. 70; 1979, c. 147; 1993, c. 697 .



§ 23-165.6. Rights, powers and duties of board

The board shall be vested with all the rights and powers conferred by the provisions of this chapter insofar as the same are not inconsistent with the laws of the Commonwealth.

The board shall control and expend the funds of the University and any appropriation hereafter provided, and shall make all needful rules and regulations concerning the University, appoint the president, who shall be its chief executive officer, and all professors, teachers and agents, and fix their salaries, and generally direct the affairs of the University.

1964, c. 70; 1979, c. 147.



§ 23-165.7. Tuition, fees and charges

The board may fix the rates charged the students of the University for tuition, fees and other necessary charges.

1964, c. 70; 1979, c. 147.



§ 23-165.8. Degrees

The board shall have the right to confer degrees.

1964, c. 70.



§ 23-165.9. Curriculum

The curriculum of Virginia State University shall embrace branches of learning as relate to agriculture, home economics, commerce, industrial education and technology, the liberal arts and sciences, teacher education, nursing education, and military science.

1964, c. 70; 1979, c. 147.



§ 23-165.10. School of agriculture to be continued

The school of agriculture at Virginia State University shall be continued. The State Council of Higher Education and the institutions of higher education concerned shall execute such administrative actions as are necessary to carry out the purposes of this section.

1970, c. 543; 1979, c. 147.



§ 23-165.11. Cooperative Extension Service Program recognized; funding authority; unified plan; reports

As provided in Article 1.1 (§ 23-132.1 et seq.) of Chapter 11 of Title 23 and subject to the federally required plan, the Cooperative Extension Service Program within Virginia State University, hereinafter referred to as "the Service Program," is hereby recognized. The Virginia State University is hereby empowered to accept grants, gifts or donations for the Cooperative Extension Service Program from the governing bodies of the several counties and cities of the Commonwealth, other public or private agencies, and individual donors. The Cooperative Extension Service Program shall be operated cooperatively by Virginia Polytechnic Institute and State University and Virginia State University, with agreed upon areas of program and service emphasis as set forth in the unified plan submitted by the two institutions to the U.S. Department of Agriculture. The Virginia State University shall file such reports on the activities of the Service Program as may be required by law or requested by the Governor and the two institutions shall file such reports on the unified plan as may be required by law or requested by the Governor.

1994, c. 433.



§ 23-166. University a body corporate under control of board

The institution shall continue to be a body corporate under the name and style of the "Virginia State University." It shall be under the management, supervision and control of the board.

Code 1919, § 948; 1930, p. 768; 1946, p. 74; 1964, c. 70; 1979, c. 147.



§ 23-167. Further powers and duties of board

The powers and duties of the board shall be to direct and do all things not inconsistent with the laws of this Commonwealth which to the board shall seem best adapted to accomplish the legitimate objects of the University; to designate depositories, provide for the proper bonding of financial officers and depositories, and provide for the disbursing of the funds of the University consistent with the laws of the Commonwealth; and to grant to such as excel in any field of knowledge or complete a prescribed course of study, such certificates, diplomas or degrees as shall be deemed expedient and proper. All of which several functions they shall be free to exercise by rules, bylaws, resolutions, orders, instructions, or otherwise.

Code 1919, § 951; 1930, p. 768; 1964, c. 70; 1979, c. 147.



§ 23-168. Repealed

Repealed by Acts 1979, c. 147.



§ 23-170. Bequests and gifts; governmental aid

The board shall have power to take, hold, receive and enjoy any gift, grant, devise or bequest to the Visitors of Virginia State University or to or for the benefit of the University. Any such gift, grant, devise or bequest shall be used for the purposes designated by the donor, if any, or, if no purposes are so designated, for the general purposes of the board.

The University shall receive the governmental aid designated in §§ 23-136 and 23-137.

Code 1919, § 957; 1930, p. 769; 1964, c. 70; 1979, c. 147.



§ 23-171. Repealed

Repealed by Acts 1964, c. 70.



§ 23-173. Repealed

Repealed by Acts 1979, c. 147.



§ 23-174. Control by General Assembly

The University, and all its property and funds, shall, at all times and in all things, be under the control of the General Assembly.

Code 1919, § 969; 1930, p. 769; 1979, c. 147.



§ 23-174.1. Corporation established under control of General Assembly

The corporation composed of the board of visitors of Norfolk State College, heretofore established by law, is continued as the board of visitors of Norfolk State University under the style of "The Visitors of Norfolk State University," and which at all times shall be under the control of the General Assembly. Whenever the term "Norfolk State College" is used in any law of this Commonwealth, it shall be construed to mean Norfolk State University.

1968, c. 532; 1979, c. 146.



§ 23-174.2. Corporation to establish and maintain University

The corporation is formed for the purpose of establishing and maintaining a university in the name and style of "Norfolk State University."

1968, c. 532; 1979, c. 146.



§ 23-174.3. Transfer of property

All real estate and personal property existing and standing in the name of the Visitors of Norfolk State College shall be known and taken as standing in the name, and to be under the control, of the Visitors of Norfolk State University. Such real estate and personal property shall be the property of the Commonwealth.

1968, c. 532; 1979, c. 146.



§ 23-174.4. Composition of board of visitors; appointment, terms, etc

A. The board of visitors shall consist of 13 members who shall be appointed, on or before June 30 of any year in which their terms shall expire, by the Governor for terms of four years. Of the persons so appointed, four shall be alumni of Norfolk State University of which three may be nonresidents of the Commonwealth. Vacancies occurring other than by expiration of term shall be filled by the Governor for the unexpired term.

B. The Governor may appoint alumni visitors from a list of qualified persons submitted to him upon the recommendation of the National Alumni Association of Norfolk State University on or before November 1 of any year in which the terms of such visitors shall expire. The National Alumni Association of Norfolk State University shall submit the names of four qualified alumni for each vacancy.

C. All appointments shall be subject to confirmation by the General Assembly. Members shall continue to hold office until their successors have been appointed and qualified. Members shall be eligible for two consecutive terms of four years, exclusive of that portion of any term on the initial board of less than four years or any unexpired term.

1968, c. 532; 1980, c. 625; 1999, c. 1013; 2000, c. 844; 2003, c. 802.



§ 23-174.5. Rights and powers of board of visitors generally; executive committee

The board shall be vested with all the rights and powers conferred by the provisions of this chapter and the provisions relating to similar corporations under the laws of this Commonwealth so far as they are applicable. The corporation shall also have the power to take, hold, receive and enjoy any gift, grant, devise or bequest to Norfolk State University, the same to be held for the uses and purposes designated by the donor, if any, or if not so designated, for the general purposes of the corporation. The board may designate not less than three nor more than five of its members to constitute an executive committee which shall have and may exercise such authority of the board as the board may provide.

1968, c. 532; 1979, c. 146.



§ 23-174.6. Control of funds; rules and regulations; appointment, etc., of president, faculty and staff

The board shall control and expend the funds of the corporation and any appropriation hereafter provided, and shall make all necessary rules and regulations concerning the University, appoint a president, who shall be its chief executive officer, and make all provisions for teachers, staff members and agents, and shall fix their salaries and shall prescribe their duties.

1968, c. 532; 1979, c. 146.



§ 23-174.7. Right to confer degrees; tuition, fees and other charges

The board shall have the right to confer degrees, and may fix the rates charged the students of the University for tuition, fees and other necessary charges.

1968, c. 532; 1979, c. 146.



§ 23-174.8. Repealed

Repealed by Acts 1979, c. 146.



§ 23-175. Repealed

Repealed by Acts 1966, c. 551.



§ 23-181.1. Repealed

Repealed by Acts 1977, c. 668.



§ 23-182. Board of visitors established as corporation

There is hereby established a corporation composed of the board of visitors of Longwood University under the style of "The Visitors of Longwood University," hereinafter referred to in this chapter as the board.

1964, c. 159; 2002, cc. 158, 257.



§ 23-183. Name

The University shall be known as Longwood University.

1964, c. 159; 2002, cc. 158, 257.



§ 23-184. Property transferred to Longwood University and owned by Commonwealth

All the real estate and personal property now existing and heretofore standing in the name of the State Board of Education, located at Farmville, and heretofore used by Longwood University under the State Board of Education, shall be transferred to and be known and taken as standing in the name, and to be under the control, of the corporate body designated "The Visitors of Longwood University." Such real estate and personal property shall be the property of the Commonwealth.

1964, c. 159; 2002, cc. 158, 257.



§ 23-185. Composition of board; appointment and terms of visitors generally; vacancies; confirmation

A. The board shall consist of 13 members who shall be appointed by the Governor.

B. The Governor shall appoint the 13 appointive members of the board for terms of four years each. Members shall be eligible for service for two consecutive terms of four years, exclusive of that portion of any unexpired term. Successors to the members so appointed shall be appointed to serve for terms of four years each. Vacancies occurring other than by expiration of term shall be filled for the unexpired term. Of the persons so appointed two shall be alumni of the University, and two may be nonresidents of the Commonwealth, the remaining number to be selected from the Commonwealth at large.

C. All appointments shall be subject to confirmation by the General Assembly. Members shall continue to hold office until their successors have been appointed and have qualified.

1964, c. 159; 1973, c. 55; 1984, c. 772; 2002, cc. 158, 257; 2008, c. 399.



§ 23-186. Appointment of visitors from alumni

A. The Governor may appoint visitors from a list of qualified persons submitted to him, by the alumni association of the University, or its titular successor, on or before the first day of July of any year in which the terms of any visitors will begin or expire.

B. Every list shall contain at least three names for each vacancy to be filled.

C. The Governor shall not be limited in his appointments to the persons so nominated.

1964, c. 159; 2002, cc. 158, 257.



§ 23-186.1. Repealed

Repealed by Acts 2015, c. 560, cl. 2.



§ 23-187. Eligibility to serve more than two successive terms

No person shall be eligible to serve for or during more than two successive terms except the persons receiving initial appointments for only two years and who have served an additional four-year term may be appointed for another four-year term.

1964, c. 159; 1970, c. 601.



§ 23-188. Rights, powers and duties of board generally

The board shall be vested with all the rights and powers conferred by this chapter insofar as the same are not inconsistent with the laws of the Commonwealth.

The board shall control and expend the funds of the University and any appropriation hereafter provided, and shall make all needful rules and regulations concerning the University, appoint the president, who shall be its chief executive officer, and all professors, teachers and agents, and fix their salaries, and generally direct the affairs of the University.

1964, c. 159; 2002, cc. 158, 257.



§ 23-189. Board may fix tuition, fees and other necessary charges

The board may fix the rates charged the students of the University for tuition, fees and other necessary charges.

1964, c. 159; 2002, cc. 158, 257.



§ 23-190. Right to confer degrees

The board shall have the right to confer degrees.

1964, c. 159.



§ 23-191. Curriculum

The curriculum of Longwood University shall embrace such branches of learning as relate to teaching in the public free schools of Virginia, without excluding other studies in the arts and sciences.

1964, c. 159; 2002, cc. 158, 257.



§ 23-192. Repealed

Repealed by Acts 1966, c. 679.



§ 23-214. Definitions

As used in this chapter:

(a) "Comprehensive community college" means an institution of higher education which offers instruction in one or more of the following fields:

(1) Freshman and sophomore courses in arts and sciences acceptable for transfer in baccalaureate degree programs;

(2) Diversified technical curricula including programs leading to the associate degree;

(3) Career and technical education leading directly to employment;

(4) Courses in general and continuing education for adults in the above fields;

(5) Noncredit training and retraining courses and programs of varying lengths to meet the needs of business and industry in the Commonwealth.

(b) "State Board" or "Board" means the State Board for Community Colleges.

(c) "Local community college board" means the board established to act in an advisory capacity to the State Board and to perform such duties with respect to the operation of a single comprehensive community college as may be delegated to it by the State Board.

(d) "Career and technical education" means the training, or retraining, which is given in school classes (including field or laboratory work incidental thereto), under public supervision and control, exclusive of those career and technical education programs provided and administered by, or through, the public school system and is conducted as part of a program designed to fit individuals for gainful employment as semiskilled or skilled, workers or technicians in recognized occupations.

(e) "Area career and technical school" means a career or technical school used exclusively, or principally, for providing career and technical education to persons who have completed, or left, high school, or are recommended for transfer by the school last attended, and who are available for full-time study in preparation for entering the labor market, or for part-time study after entering the labor market.

(f) "System" means the Virginia Community College System.

1966, c. 679; 1977, c. 413; 1998, cc. 111, 396; 2001, c. 483.



§ 23-214.1. Meaning of statutory references to Department of Community Colleges

Wherever the words "Virginia Community College System" are used in any law of this State, they shall mean the State Board for Community Colleges.

1977, c. 413.



§ 23-215. Responsibilities of Board and System

A. The State Board for Community Colleges heretofore established by law is continued. The Board shall be a corporation under the style of "the State Board for Community Colleges." The State Board shall be responsible, through the exercise of the powers and performance of the duties set forth in this chapter, for the establishment, control, and administration of a statewide system of publicly supported comprehensive community colleges which shall be known as the Virginia Community College System.

B. The Virginia Community College System shall be the state agency with primary responsibility for coordinating workforce training at the postsecondary to the associate degree level, exclusive of the career and technical education programs provided through and administered by the public school system. This responsibility shall not preclude other agencies from also providing such services as appropriate, but these activities shall be coordinated with the community colleges.

C. In addition to other responsibilities of the Virginia Community College System, the community colleges shall (i) maximize noncredit course offerings made available to business and industry at a time and place that meet current and projected workforce needs and minimize the cost of noncredit offerings to business and industry to the extent feasible, (ii) deal directly with employers in designing and offering courses to meet real, current, and projected workforce training needs, and (iii) maximize the availability and use of distance learning courses addressing workforce training needs. The Virginia Community College System shall report on actions taken to meet the requirements of this subsection in its annual report to the General Assembly on workforce development activities required by the appropriation act.

1966, c. 679; 1977, c. 413; 1998, cc. 111, 396; 2001, c. 483; 2002, cc. 586, 625; 2004, c. 146.



§ 23-216. Number, terms and eligibility of members of Board

(a) The State Board shall consist of fifteen members appointed by the Governor subject to confirmation by the General Assembly if in session, and if not, at its next succeeding session. The first appointments shall be four members for one year, four members for two years, four members for three years and three members for four years, and thereafter all such appointments shall be made for terms of four years each, except that appointments to fill vacancies shall be for the unexpired terms. No person shall be eligible to serve more than two consecutive four-year terms, except that a member may be appointed to a term of less than four years immediately prior to or between the four-year terms. No person shall be eligible for reappointment following two consecutive four-year terms for two years thereafter. Members shall continue to discharge their duties after their terms have expired until their successors have been appointed and have qualified.

(b) The State Board shall be composed of persons selected from the Commonwealth at large. No officer, employee, or member of the governing board of any public institution of higher education, or of any school subject to the control of the State Board, or any member of the General Assembly, or any member of the State Board of Education, shall be eligible for appointment to the Board. All members of the Board shall be deemed members at large charged with the responsibility of serving the best interests of the whole Commonwealth. No member shall act as the representative of any particular region or of any particular institution of higher education.

1966, c. 679; 1972, c. 136; 1983, c. 148.



§ 23-217. Chairman and vice-chairman of Board; oath of members; meetings; quorum; rules and regulations

A. The Board shall select a chairman from its membership, and may provide for the election of one of its members as vice-chairman.

B. Before entering upon the discharge of his duties, each member of the Board shall take an oath that he will faithfully and honestly execute the duties of his office during his continuance therein.

C. The Board shall meet at least four times annually, and on call of the chairman when in his opinion additional meetings are expedient or necessary.

D. Eight members of the Board shall constitute a quorum for all purposes.

E. The main office of the Board shall be in the Commonwealth.

F. The Board is empowered to promulgate necessary rules and regulations for carrying out the purposes of this chapter.

1966, c. 679; 1980, c. 728; 2014, c. 652.



§ 23-218. Plan for comprehensive community colleges; appropriations; tuition fees and charges; grants or contributions

A. The Board is authorized and directed to prepare and administer a plan providing standards and policies for the establishment, development and administration of comprehensive community colleges under its authority. It shall determine the need for comprehensive community colleges, develop a statewide plan for their location and a time schedule for their establishment. In the development of such plan, a principal objective shall be to provide and maintain a system of comprehensive community colleges through which appropriate educational opportunities and programs to accomplish the purposes set forth in subdivision (a) of § 23-214 shall be made available throughout the Commonwealth. In providing these offerings, the Board shall recognize the need for excellence in all curricula and shall endeavor to establish and maintain standards appropriate to the various purposes the respective programs are designed to serve.

B. The Board shall have the authority to control and expend funds appropriated by law, and to fix tuition fees and charges. The Board may establish policies and guidelines providing for reduced tuition rates at Virginia's community colleges for employees of the Virginia Community College System. The Board may exercise the powers conferred by Chapter 3 (§ 23-14 et seq.) as any other educational institution as defined in § 23-14.

C. The Board shall be authorized, with the approval of the Governor, to accept from any government or governmental department or agency or any public or private body or from any other source, grants or contributions of money or property which the Board may use for or in aid of any of its purposes.

1966, c. 679; 1996, cc. 134, 486; 2006, c. 337; 2015, cc. 63, 86.



§ 23-219. Diplomas, certificates and associate degrees

The Board shall have the right to confer diplomas, certificates and associate degrees.

1966, c. 679.



§ 23-219.1. Mental health policies

The Board shall develop a mental health referral policy directing community colleges to designate at least one individual at each college to serve as a point of contact with an emergency services system clinician at a local community services board, or another qualified mental health services provider, for the purposes of facilitating screening and referral of students who may have emergency or urgent mental health needs and of assisting the college in carrying out the duties specified by §§ 23-9.2:8 and 23-9.2:10. A community college may establish relationships with community services boards or other mental health providers for referral and treatment of persons with less serious mental health needs.

2013, cc. 49, 606.



§ 23-220. Local community college boards

The State Board shall establish policies providing for the creation of a local community college board for each institution established under this chapter and the procedures and regulations under which such local boards shall operate. A local community college board as defined in § 23-214 shall be established for each college. These boards shall assist in ascertaining educational needs, enlisting community involvement and support, and shall perform such other duties as may be prescribed by the State Board.

1966, c. 679.



§ 23-220.01. Apprenticeship program for employees of ship manufacturing and ship repair companies; fund

A. For purposes of this section:

"Apprenticeship program" means a three-year program combining educational instruction and on-the-job training that is established for the purpose of enhancing the education and skills of shipyard workers.

"College" means the Tidewater Community College.

"Industrial applied sciences" may include applied sciences such as welding, burning, blasting, and other applied sciences.

"Shipyard worker" means any employee employed full time on a salaried or wage basis, whose tenure is not restricted as to temporary or provisional appointment, at a ship manufacturing or ship repair company located in the Commonwealth.

B. Subject to the State Council of Higher Education for Virginia's authority to approve or disapprove all new academic programs as provided in subdivision 5 of § 23-9.6:1, the college may offer a three-year program of educational instruction that incorporates instruction in industrial applied sciences. An Associate in Applied Science Degree shall be conferred on any person successfully completing such academic program. The college may coordinate such academic program with an apprenticeship program offered to shipyard workers by their employers.

C. Beginning in the calendar year that the Council approves such academic program and for calendar years thereafter, shipyard workers who are (i) domiciled residents of Virginia as described in § 23-7.4 and (ii) enrolled as full- or part-time students in such academic program, shall be eligible for scholarships for such program. Renewal of the scholarships of such shipyard workers shall be contingent upon maintaining (a) enrollment in such academic program, (b) a cumulative grade point average of at least 3.0 on a scale of 4.0 or its equivalent at the completion of each academic year, and (c) full-time employment as a shipyard worker.

D. Before any scholarship is awarded in accordance with the provisions of this section, the scholarship recipient shall sign a promissory note under which he agrees (i) to continue full-time employment as a shipyard worker until his graduation and (ii) upon graduation, to work continuously as a shipyard worker for the same number of years that he was the beneficiary of such scholarship. The college shall recover the total amount of funds awarded as a scholarship, or the appropriate portion thereof, including any accrued interest, if the scholarship recipient fails to honor such requirements.

E. There is hereby created the Virginia Vocational Incentive Scholarship Program for Shipyard Workers to provide scholarships to shipyard workers enrolled at the college either in such academic program or in the apprenticeship program.

F. From such funds as are appropriated for this purpose and from such gifts, donations, grants, bequests, and other funds as may be received on its behalf, there is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Vocational Incentive Scholarship Program for Shipyard Workers Fund, referred to in this section as "the Fund." The Fund shall be established on the books of the Comptroller. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Funds may be paid to the college on behalf of shipyard workers who have been awarded scholarships pursuant to subsection C and shipyard workers in the apprenticeship program. Funds may also be used for the administration and implementation of such academic program and/or the apprenticeship program.

Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the President of Tidewater Community College.

G. The Council shall promulgate regulations for the implementation of the provisions of this section and the college shall award scholarships to eligible students for no more than three academic years. Scholarship amounts shall not exceed full tuition and required fees relating to such academic program or the apprenticeship program.

2001, c. 656; 2014, c. 484.



§ 23-220.1. Expired

Expired.



§ 23-220.2. Incentive scholarships program; Board to administer; promulgation of regulations

There is hereby created the Community College Incentive Scholarship Program to provide incentive scholarships to eligible students attending comprehensive community colleges in Virginia. Funds may be paid to any comprehensive community college on behalf of students who have been awarded such scholarships pursuant to § 23-220.4.

1997, cc. 437, 448.



§ 23-220.3. Community College Incentive Scholarship Fund created

A. From such funds as are appropriated for this purpose and from such gifts, donations, grants, bequests, and other funds as may be received on its behalf, there is hereby created in the state treasury a special nonreverting fund to be known as the Community College Incentive Scholarship Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Funds may be paid to any comprehensive community college on behalf of students who have been awarded scholarships pursuant to § 23-220.4. The first such scholarships shall be awarded after July 1, 1998.

Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the State Board for Community Colleges.

B. The Board shall promulgate regulations for the implementation of the provisions of this article and shall award scholarships to eligible students meeting the criteria established pursuant to § 23-220.4.

1997, cc. 437, 448.



§ 23-220.4. Eligible students; criteria for award of scholarships

A. Only students who (i) are domiciled residents of Virginia as defined by § 23-7.4, (ii) are enrolled as second-year students on a full-time basis in a designated technical training program at a comprehensive community college in Virginia, and (iii) have a cumulative grade point average of at least 3.0 on a scale of 4.0 or its equivalent upon the completion of one year as a full-time student at a comprehensive community college in Virginia shall be eligible to receive such scholarships.

B. The Board, in consultation with the Virginia Economic Development Partnership, shall designate those technical training programs for which scholarships may be awarded. The selected programs shall reflect current and projected workforce training needs in the Commonwealth.

C. Scholarships awarded pursuant to this article shall provide for the payment in full of tuition and fees for enrollment for one year as a full-time, second-year student.

1997, cc. 437, 448.



§ 23-220.5. Policy for the award of academic credit for military training

A. The State Board shall adopt a policy for the award of academic credit to any student enrolled in a comprehensive community college who has successfully completed a military training course or program as part of his military service that is applicable to the student's certificate of degree requirements and is:

1. Recommended for academic credit by a national higher education association that provides academic credit recommendations for military training courses or programs;

2. Noted on the student's military transcript issued by any of the armed forces of the United States; or

3. Otherwise documented in writing by any of the armed forces of the United States.

B. The State Board shall:

1. Develop a procedure for each comprehensive community college to receive the documentation necessary to identify and verify the military training course or program for which the student has applied for academic credit; and

2. Develop, maintain, and disseminate to each comprehensive community college a list of military training courses and programs that it has deemed qualified for the award of academic credit.

C. Each comprehensive community college shall provide a copy of the State Board's policy for the award of academic credit for military training courses or programs to each student applicant.

2015, cc. 384, 581.



§ 23-221. Adherence to policies of State Council of Higher Education; extension programs

The State Board shall adhere to the policies of the State Council of Higher Education for the coordination of higher education as required by law.

In any area served by a comprehensive community college, no institution of higher learning which conducts extension programs shall, after July 1, 1966, offer courses of study similar to those offered by a comprehensive community college, except as authorized by the State Council of Higher Education. Whenever practicable, the State Board shall provide facilities to such institutions of higher learning for conducting extension programs not in conflict with the provisions of this chapter.

1966, c. 679.



§ 23-221.1. Repealed

Repealed by Acts 1980, c. 728.



§ 23-222. Transfer of facilities, assets and programs

(a) Effective July 1, 1967, all physical facilities, assets and programs of instruction in the fields specified in subdivision (a) of § 23-214 of the following institutions shall be transferred to and placed under the control and administration of the State Board for Community Colleges.

Eastern Shore Branch of the School of General Studies of the University of Virginia,

Lynchburg Branch of the School of General Studies of the University of Virginia,

Patrick Henry College of the University of Virginia,

Clifton Forge-Covington Branch of the Virginia Polytechnic Institute and State University,

Roanoke Technical Institute of the Virginia Polytechnic Institute and State University,

Roanoke Center of the School of General Studies of the University of Virginia, and

Wytheville Branch of the Virginia Polytechnic Institute and State University.

Provided, however, that no such transfer shall take place with respect to any individual institution specified in the next preceding paragraph until (1) the Advisory Committee on Community Colleges certifies to the State Board and the Governor that such individual institution has demonstrated the requirements necessary for accreditation by the Southern Association of Colleges and Schools and (2) the Governor signifies in writing his approval of such transfer. If such certification by the Advisory Committee is not made with respect to any individual institution prior to July 1, 1967, then certification shall only be made between July one and August one of any succeeding year, and such transfer shall take place, if the Governor signifies in writing his approval of such transfer, on July one next following the date on which such certification is made.

The college or university of which any individual institution is a part shall cooperate in obtaining certification for such institution. As soon as practicable, the State Board shall request individual accreditation of the institutions specified in this section by the Southern Association of Colleges and Schools.

Notwithstanding any provision of this subsection or any other provision of this chapter, it is further provided that by agreement between the State Board and the governing body of the college or university of which any such individual institution is a part, and with the approval of the Governor, such transfer may take place prior to July 1, 1967, or any date subsequent thereto.

(b) Effective July 1, 1966, the physical facilities, assets and programs of existing technical colleges and all assets of the existing State Board and Department of Technical Education shall be transferred to and placed under the control and administration of the State Board for Community Colleges.

(c) Effective July 1, 1966, all educational programs for post-high school age youth and adults in existing area career and technical schools under the State Board of Education shall be transferred to and placed under the control and government of the State Board for Community Colleges.

(d) All the real estate and personal property now existing and heretofore [before July 1, 1966] standing in the name of institutions or boards included in subsections (a) and (b) of this section shall, on the dates set forth in such subsections, be transferred to and taken as standing in the name of the State Board for Community Colleges.

(e) In effecting the transfers specified in this section, the State Board for Community Colleges shall respect any existing financial investment of local communities in these institutions by establishing policies which will insure an equitable method of financing future developments.

1966, c. 679; 1968, c. 108.



§ 23-223. Chancellor of Community Colleges generally

(a) A Chancellor of Community Colleges, hereinafter sometimes called the Chancellor, shall be appointed by the State Board for Community Colleges. Any vacancy shall be filled by the Board. The Chancellor shall be the chief executive officer of the System. The Chancellor shall, without additional compensation, serve as secretary to the State Board for Community Colleges.

(b) The salary of the Chancellor shall be fixed by the Board.

(c) Before entering upon the discharge of the duties of his office, the Chancellor shall qualify by taking and subscribing the oath required of all officers of the Commonwealth.

1966, c. 679; 1970, c. 728; 1977, c. 413.



§ 23-224. Duties of Chancellor generally

A. The Chancellor of Community Colleges shall formulate such rules and regulations and provide for such assistance in his office as shall be necessary for the proper performance of the duties prescribed by the provisions of this chapter.

B. The State Board shall prescribe the duties of the Chancellor, in addition to those duties otherwise prescribed for him by law, and, in its discretion, approve the appointment by the Chancellor of such agents and employees as may be needed by the Chancellor in the exercise of the functions, duties, and powers conferred and imposed by law and in order to effect a proper organization to carry out his duties.

C. The Chancellor shall designate an employee of the State Board to serve as its liaison to the Board of Education.

1966, c. 679; 1970, c. 728; 1977, c. 413; 2015, c. 140.



§ 23-225. Agents and employees generally

The functions, duties, powers and titles of the agents and employees provided for in § 23-224, their salaries and remunerations, not in excess provided therefor by law, shall be fixed by the Chancellor with the approval of the State Board and subject to the provisions of Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2.

1966, c. 679; 1970, c. 728.



§ 23-226. Bonds of agents and System employees

Proper bonds shall be required of all agents and employees who shall handle any funds which may come into custody of the System. The premiums on the bonds shall be paid from funds appropriated by the Commonwealth for the administration of the provisions of this chapter.

1966, c. 679; 1977, c. 413.



§ 23-227. Annual report

The Chancellor shall submit an annual report to the Governor and General Assembly on or before November 1 of each year. Such report shall contain, at a minimum, the annual financial statements for the year ending the preceding June 30 and the accounts and status of any ongoing capital projects.

1966, c. 679; 1970, c. 728; 1977, c. 413; 1984, c. 734; 1985, c. 146; 2004, c. 650.



§ 23-228. Forms

The Chancellor shall prescribe the forms of applications, reports, affidavits and such other forms as shall be required in the administration of the chapter.

1966, c. 679; 1970, c. 728.



§ 23-229. Cooperation with federal agencies; federal grants-in-aid generally

(a) Subject to the direction of the Board, the Chancellor shall cooperate with agencies of the United States in relation to matters set forth in this chapter, and in any reasonable manner that may be necessary for the Commonwealth to qualify for and to receive grants or aid from such federal agencies.

(b) Nothing in this chapter shall preclude any other agency, board or officer of the Commonwealth from being designated as the directing or allocating agency, board or officer for the distribution of federal grants-in-aid or the performance of other duties to the extent necessary to qualify for and to receive grants-in-aid for programs and institutions under the administration of the State Board for Community Colleges.

1966, c. 679; 1970, c. 728.



§ 23-230. Chancellor authorized to receive grants-in-aid and gifts; payment of funds into state treasury

The Chancellor is authorized to receive, for and on behalf of the Commonwealth and its subdivisions, from the United States and agencies thereof, and from any and all other sources, grants-in-aid and gifts, made for the purpose of providing, or to assist in providing, any career and technical, or other, education or educational programs authorized by this chapter, including expenses of administration. All such funds shall be paid into the state treasury.

1966, c. 679; 1970, c. 728; 2001, c. 483.



§ 23-231. Enforcement of standards for personnel

The Chancellor shall enforce the standards established by the Board for personnel employed in the administration of this chapter and remove or cause to be removed each employee who does not meet such standards.

1966, c. 679; 1970, c. 728.



§ 23-231.1. Community College Week

The General Assembly finds that the community colleges in Virginia provide the general public with quality educational services which contribute to maintaining a knowledgeable and skilled citizenry. In recognition of these services, the fourth week in January of every year beginning in 1986 shall be declared "Community College Week." The State Board for Community Colleges may approve such activities in observance of this week as it deems appropriate.

1985, c. 161.



§ 23-231.1:1. Machinery and Equipment Donation Grant Program established

A. As used in this section, unless the context requires a different meaning:

"Chancellor" means the Chancellor of the System.

"Machinery and equipment" means engines, machines, motors, mechanical devices, laboratory trainers, computers, printers, tools, parts, and similar machinery and equipment as set forth in guidelines developed by the System. "Machinery and equipment" includes specialized software required for the operation of machinery and equipment qualified for a grant pursuant to this section.

"Vocational school" means any entity that offers career or technical education administered by the Department of Education pursuant to § 22.1-227. "Vocational school" does not include instructional programs that are intended solely for recreation, enjoyment, or personal interest, or as a hobby, or courses or programs of instruction that prepare individuals to teach such pursuits.

B. From such funds as may be appropriated by the General Assembly and any gifts, grants, or donations from public or private sources, there is hereby created in the state treasury a special nonreverting fund to be known as the Machinery and Equipment Donation Grant Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of awarding grants for qualified donations of machinery and equipment to comprehensive community colleges and vocational schools. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Chancellor.

C.1. A business that donates new machinery and equipment in good working condition, purchased within the 12 months prior to the donation, to a comprehensive community college or vocational school shall be eligible to apply to the System for a grant from the Fund. Such grant shall be in an amount equal to 20 percent of the purchase price of the machinery or equipment, not to exceed an aggregate grant of $5,000 for all such donations during a calendar year.

2. In order to be eligible for a grant, the application shall include a written certification made by the donee comprehensive community college or vocational school that identifies the donee comprehensive community college or vocational school, the business donating the machinery or equipment, the date of the donation, and the number of units of each item of machinery and equipment donated. The certification shall also include a statement by the donee comprehensive community college or vocational school that the machinery and equipment was needed and can be utilized by the comprehensive community college or vocational school for teaching or training students, and that such machinery and equipment will be principally used in Virginia in teaching or training students.

3. Grants shall be issued in the order that each completed application is received. In the event that the amount of eligible grants requested in a fiscal year exceeds the funds available in the Fund, such grants shall be paid in the next fiscal year in which funds are available.

4. In consultation with the Department of Education and the State Council of Higher Education for Virginia, the System shall maintain and update as necessary on its website a list of vocational schools to which donations of machinery and equipment may qualify for a grant under this section. The System, in consultation with the State Council of Higher Education for Virginia, shall also develop guidelines setting forth the general requirements for qualifying for and applying for a grant under this section, including a description of the types of machinery and tools eligible for a grant pursuant to this section. Such guidelines shall be exempt from the Administrative Process Act (§ 2.2-4000 et seq.).

2013, c. 566.



§ 23-231.2. Southwest Virginia Higher Education Center created; duties

From such funds as may be appropriated, the Southwest Virginia Higher Education Center is hereby established as an educational institution in the Commonwealth and shall be referred to in this chapter as the "Center". The Center shall:

1. Encourage the expansion of higher education, including adult and continuing education, associate degrees to be offered by Virginia Highlands Community College, undergraduate degrees to be offered by the University of Virginia's College at Wise, and graduate degree programs, in the Southwest region of the Commonwealth and foster partnerships between the public and private sectors to enhance higher education in the region;

2. Coordinate the development and delivery of continuing education programs offered by those educational institutions serving the region;

3. Facilitate the delivery of teacher training programs leading to licensure and graduate degrees;

4. Serve as a resource and referral center by maintaining and disseminating information on existing educational programs and resources; and

5. Develop, in coordination with the State Council of Higher Education for Virginia, specific goals for higher education in Southwest Virginia.

1991, c. 627; 1992, c. 132; 1999, cc. 424, 437; 2004, c. 1000.



§ 23-231.3. Membership of governing board; terms; compensation; officers

A. The Center shall be governed by a 23-member Board of Trustees, consisting of the Director of the State Council of Higher Education for Virginia or his designee; the Chancellor of the Virginia Community College System or his designee; the presidents or chancellors, as appropriate, or their designees of Virginia Polytechnic Institute and State University, Radford University, the University of Virginia, the University of Virginia's College at Wise, Old Dominion University, Emory and Henry College, Virginia Intermont College, and Virginia Highlands Community College; four members of the House of Delegates to be appointed by the Speaker of the House of Delegates; two members of the Senate to be appointed by the Senate Committee on Rules; and seven nonlegislative citizen members to be appointed by the Governor, representing Southwest public education and area business and industry, including one school division superintendent, one public school teacher, two business and industry leaders, and three persons, one each representing the technology, tourism, and health care industries, respectively. Nonlegislative citizen members of the Board shall be chosen from among residents of the Southwest region of the Commonwealth and shall be citizens of the Commonwealth.

B. Legislative members and the representatives of the State Council, the Virginia Community College System, and the named institutions of higher education shall serve terms coincident with their terms of office. After the initial staggering of terms, all nonlegislative citizen appointments shall be for terms of four years, except that appointments to fill vacancies shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

No nonlegislative citizen member of the Board shall be eligible to serve more than two successive four-year terms, but after the expiration of the remainder of a term to which appointed to fill a vacancy, two additional four-year terms may be served by such member if appointed thereto.

C. Nonlegislative citizen members shall not be entitled to compensation for their services. Legislative members of the Board shall be compensated as provided in § 30-19.12, and all members of the Board shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties in the work of the Center as provided in §§ 2.2-2813 and 2.2-2825. The funding for the costs of compensation and expenses of the members shall be provided by the Center.

D. The Board shall elect a chairman and a vice-chairman from among its members.

1991, c. 627; 1992, c. 420; 1996, cc. 135, 763; 1998, c. 78; 1999, cc. 424, 437; 2000, c. 89; 2002, c. 292; 2004, c. 1000; 2005, c. 550.



§ 23-231.4. Powers of Board; contracts for educational services

A. The Board of Trustees shall have, in addition to its other powers, all the corporate powers given to corporations by the provisions of Title 13.1, except in those cases where, by the express terms of its provisions, it is confined to corporations created under that title. The Board shall also have the power to accept, execute, and administer any trust in which it may have an interest under the terms of the instrument creating the trust.

B. The Board shall have the authority to establish and administer agreements with public institutions of higher education in the Commonwealth to provide graduate level instructional programs at the Center and with Emory and Henry College for the provision of graduate degree instructional programs in education at the Center. The Board shall be empowered to establish and administer agreements with the University of Virginia's College at Wise and Emory and Henry College for the provision of upper level undergraduate instructional programs at the Center and with Virginia Highlands Community College for the provision of associate degree instructional programs at the Center.

1991, c. 627; 1998, c. 78; 1999, cc. 424, 437.



§ 23-231.5. Executive director; powers and duties; staff

A. The Board shall appoint an executive director for the Center who shall supervise and manage the Center and shall prepare and submit, upon direction and approval by the Board, all requests for appropriations. The Executive Director of the Center shall be authorized to employ such staff as necessary to enable the Center to perform its duties as set forth in this chapter. The Board is authorized to determine the duties of such staff and to fix salaries and compensation from such funds as may be appropriated or received.

B. Additional staff support for the functions of the Center may be provided upon agreement by Virginia Polytechnic Institute and State University, the University of Virginia, the University of Virginia's College at Wise, and Virginia Highlands Community College.

1991, c. 627; 1999, cc. 424, 437.



§ 23-231.6. Application for and acceptance of gifts and grants

The Board is authorized on behalf of the Center to apply for, accept, and expend gifts, grants, or donations from public or private sources to enable it to carry out its objectives.

1991, c. 627 .



§ 23-231.7. Cooperation of other agencies

All agencies of the Commonwealth shall cooperate with the Center, and, upon request, assist the Center in the performance of its duties and responsibilities.

1991, c. 627 .



§ 23-231.8. A. L. Philpott Manufacturing Extension Partnership created; mission and duties

A. The A. L. Philpott Manufacturing Center, established from such funds as may be appropriated or provided pursuant to Chapters 217 and 668 of the 1992 Acts of Assembly, as amended, is hereby continued and redesignated the A. L. Philpott Manufacturing Extension Partnership, referred to in this chapter as the Extension Partnership. The mission of the Extension Partnership is to help create and maintain industrial and manufacturing jobs. The Extension Partnership shall:

1. Develop, demonstrate, test, and assist in the implementation of advanced manufacturing technologies.

2. Promote industrial expansion by providing manufacturing technology consulting services to manufacturers in Virginia.

3. Foster the creation of manufacturing networks and the development of buyer and supplier relationships in the region and throughout the Commonwealth.

4. Serve as a resource center for industrial training and technology transfer programs for the renewal, enhancement, and expansion of existing manufacturing enterprises and for manufacturing modernization outreach.

5. Be available as a federal demonstration center for the training of displaced workers in a manufacturing area.

6. Receive and accept any available grants, from any federal, state, or private agency, corporation, association or person, to be expended in accomplishing the goals enumerated in subdivisions 1 through 5 above.

B. The Extension Partnership shall be considered a local or regional industrial or economic development authority or organization for purposes of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

1992, cc. 217, 668; 1994, cc. 31, 383; 1996, c. 336; 1997, c. 324.



§ 23-231.9. Membership of governing board; terms; compensation; officers; bylaws

A. The Extension Partnership shall be governed by a 24-member board of trustees consisting of three presidents of community colleges; two presidents of public four-year institutions of higher education, and one president of a private four-year institution of higher education; 15 citizen members, representing manufacturing industries, to be appointed by the Governor; the director of the Center for Innovative Technology; the Secretary of Commerce and Trade; and the Secretary of Technology.

B. Initial appointments in 1992 shall be as follows: the three community college presidents shall be appointed for two-year, three-year, and four-year terms, respectively; the two presidents of the public four-year institutions shall be appointed for two-year and four-year terms, respectively; the president of a private four-year institution shall be appointed for a three-year term; two citizen members shall be appointed for two-year terms, and two citizen members shall be appointed for three-year and four-year terms, respectively. Of the five citizen members to be appointed in 1994, two shall be appointed for two-year terms, two shall be appointed for three-year terms, and one shall be appointed for a four-year term. Of the six citizen members to be appointed in 1997, two shall be appointed for two-year terms, two shall be appointed for three-year terms, and two shall be appointed for four-year terms. Thereafter, all appointments shall be for terms of four years, except that appointments to fill vacancies shall be for the unexpired terms. With the exceptions of the director of the Center for Innovative Technology, the Secretary of Commerce and Trade, and the Secretary of Technology, no person shall be eligible to serve for more than two successive four-year terms; however, upon the expiration of a term of less than four years, or after the expiration of the remainder of a term to which appointed to fill a vacancy, two additional terms may be served by such member if appointed thereto.

C. The board shall elect a chairman and a vice-chairman from among its members and shall also elect a secretary and a treasurer, who may or may not be members of the board. The board may also elect other subordinate officers, who may or may not be members of the board. All members shall be reimbursed for their actual expenses incurred in the performance of their duties in the work of the Extension Partnership.

D. The board may adopt, alter, or repeal its own bylaws that govern the manner in which its business may be transacted and may form committees and advisory councils, which may include representatives who are not board members.

1992, cc. 217, 668; 1994, cc. 31, 383; 1997, c. 324; 2004, c. 989.



§ 23-231.10. Executive director; powers and duties; staff

A. The board shall appoint an executive director who shall (i) supervise and manage the Extension Partnership, (ii) discharge such functions as may be directed by the board, and (iii) prepare and submit, upon direction and approval by the board, all requests for appropriations. The executive director shall be authorized to employ such staff as necessary to enable the Extension Partnership to perform its duties as set forth in this chapter. The board is authorized to determine staff duties and to fix salaries and compensation from such funds as may be appropriated or received. In addition, the board is authorized to make arrangements with institutions of higher education to extend course credit to graduate students employed by the Extension Partnership.

B. Additional staff support for the functions of the Extension Partnership may be provided by the Center for Innovative Technology, the University of Virginia Center for Public Service, community colleges and four-year institutions of higher education, small business development centers, and private businesses.

1992, cc. 217, 668; 1994, cc. 31, 383; 1997, c. 324.



§ 23-231.11. Additional powers and duties

To assist the Extension Partnership in its mission, the board is authorized on behalf of the Extension Partnership to:

1. Apply for, accept, and expend gifts, grants, or donations from public or private sources to enable the Extension Partnership to carry out its objectives;

2. Fix, alter, charge, and collect rates, fees, and other charges for the sale of products of, or services rendered by the Extension Partnership at rates to be determined by it to pay the expenses of the Extension Partnership;

3. Make and enter into all contracts or agreements which are necessary or incidental to the performance of its duties and to the execution of powers granted by this chapter, including agreements with any federal agency, person, private firm, or other organization that can provide technical or other business assistance to the Extension Partnership's industrial clients;

4. Employ, at its discretion, consultants, researchers, architects, engineers, accountants, financial experts, investment bankers, superintendents, managers, and such other employees and agents as may be necessary, and to fix their compensation to be payable from funds made available to the Extension Partnership;

5. Render advice and assistance and provide services to state and federal agencies, local and regional economic development entities, private firms, and other persons or organizations providing services or facilities for small and medium-sized manufacturers and industrial firms in Virginia;

6. Develop and provide programs or projects, at its discretion, alone or in cooperation with any person; state or federal agency; state, local, or regional economic development entity; private firm; or other organization for economic development through improvements in industrial competitiveness in Virginia; and

7. Do all acts and things necessary or convenient to carry out the powers granted to it by this chapter or any other acts.

1992, cc. 217, 668; 1997, c. 324.



§ 23-231.12. Cooperation of other agencies; legal services

All agencies of the Commonwealth shall cooperate with the Extension Partnership and, upon request, assist the Extension Partnership in the performance of its duties and responsibilities. The Attorney General shall provide legal services for the Extension Partnership pursuant to Chapter 5 (§ 2.2-500 et seq.) of Title 2.2.

1992, cc. 217, 668; 1997, c. 324.



§ 23-231.13. Authority created

With such funds as are appropriated or made available for this purpose, there is hereby created and constituted a political subdivision of the Commonwealth to be known as the Roanoke Higher Education Authority, hereinafter referred to as the "Authority."

1997, c. 813.



§ 23-231.14. Responsibilities of the Authority

The Authority shall:

1. Expand access to higher education in the Roanoke Valley by providing for adult and continuing education and degree-granting programs, including undergraduate, graduate and professional programs, through partnerships with the Commonwealth's public and private institutions of higher education;

2. Serve as a resource and referral center on existing educational programs and resources by maintaining and disseminating information;

3. Develop, in coordination with the State Council of Higher Education for Virginia, specific goals for higher education access and availability in the Roanoke Valley; and

4. Accept, administer, and account for any state grant to a nonstate entity which may be provided in the name of the Roanoke Higher Education Center or in the name of the Roanoke Higher Education Authority.

1997, c. 813; 1998, c. 360.



§ 23-231.15. Board of Trustees; appointments; terms; compensation; officers

A. The Authority shall be governed by a Board of Trustees consisting of 22 members as follows: the Director of the State Council of Higher Education for Virginia or his designee; the Chancellor of the Virginia Community College System or his designee; and the presidents or their designees of Averett College, Bluefield College, Hollins University, James Madison University, Mary Baldwin College, Old Dominion University, Radford University, Roanoke College, University of Virginia, Virginia Polytechnic Institute and State University, and Virginia Western Community College; the Director of TAP This Valley Works; two members of the House of Delegates to be appointed by the Speaker of the House of Delegates; one member of the Senate to be appointed by the Senate Committee on Rules; and five nonlegislative citizen members representing business and industry in the Roanoke Valley to be appointed by the Governor. Nonlegislative citizen members of the Board shall be citizens of the Commonwealth and residents of the Roanoke region.

B. The legislative members, the Director of the State Council of Higher Education for Virginia, the Chancellor of the Virginia Community College System, the Director of TAP This Valley Works, and the presidents or their designees of the named institutions of higher education shall serve terms coincident with their terms of office. After the initial staggering of terms, all nonlegislative citizen members shall be appointed for terms of four years, except that appointments to fill vacancies shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. No nonlegislative citizen member of the Board shall be eligible to serve more than two successive four-year terms; however, after the expiration of the remainder of a term to which appointed to fill a vacancy, two additional four-year terms may be served by such member, if appointed thereto.

C. Nonlegislative citizen members shall not be entitled to compensation for their services. Legislative members of the Board shall receive such compensation as provided in § 30-19.12, and all members of the Board shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties in the work of the Authority as provided in §§ 2.2-2813 and 2.2-2825. Funding for the compensation and expenses of the members shall be provided by the Authority.

D. The Board shall elect a chairman and a vice-chairman from among its members and may establish bylaws as necessary.

1997, c. 813; 1998, cc. 45, 55; 1999, c. 469; 2004, cc. 667, 1000; 2008, c. 236; 2009, c. 598; 2010, c. 39; 2012, c. 80.



§ 23-231.16. Powers and duties of Board of Trustees

A. The Board of Trustees shall have, in addition to such other powers, all the corporate powers given to corporations by the provisions of Title 13.1, except in those cases where, by the express terms of its provisions, this law is confined to corporations created under that title. The Board shall have the power to issue bonds upon the advice of bond counsel and a financial institution with expertise in bonds and investments. Bonds issued under the provisions of this section shall not be deemed to constitute a debt or a pledge of the faith and credit of the Commonwealth or of any political subdivision thereof other than the Authority. The Board may accept, execute, and administer any trust in which it may have an interest under the terms of any instrument creating the trust.

B. The Board shall have the authority to lease property or to hold any property for which it may acquire the title and to dispose of such property in a manner which will benefit the Authority. The Board may also enter into agreements with public and private institutions of higher education in the Commonwealth to provide adult education, continuing education, undergraduate level education, and graduate level instructional programs. The Board may enter into agreements with local school boards and other entities to provide such programs as it deems necessary and appropriate to carry out the purposes of the Authority.

C. The Board may establish, with such funds as are appropriated for this purpose or made available to it, the Roanoke Higher Education Center.

D. Notwithstanding any provision of law to the contrary, any real estate and tangible personal property held or acquired by the Board shall be exempt from any prohibition of the use of noncash assistance as matching funds.

1997, c. 813; 1998, cc. 45, 55, 360.



§ 23-231.17. Executive director; staff

A. From funds available for this purpose, the Board may appoint an executive director for the Roanoke Higher Education Center who shall supervise and manage the Center and shall prepare and submit, upon direction and approval by the Board, all requests for appropriations. The Executive Director of the Center shall be authorized to employ such staff as necessary to enable the Center to perform its duties as set forth in the bylaws of the Board of Trustees and this chapter. The Board may determine the duties of the staff and fix salaries and compensation from such funds as may be appropriated or received.

B. Additional staff support for the functions of the Center may be provided upon agreement by the participating institutions.

1997, c. 813; 1998, cc. 45, 55.



§ 23-231.18. Gifts, grants, and donations

The Board may, on behalf of the Authority or the Center, apply for, accept, and direct the expenditure of gifts, grants, or donations from public or private sources to enable it to carry out the purposes of this chapter. Any locality may make gifts and donations of property, real or personal, or money, to the Authority.

1997, c. 813; 2001, c. 132.



§ 23-231.19. Institute for Advanced Learning and Research created; responsibilities

A. With such funds as are appropriated or made available for this purpose, there is hereby created and constituted, in Southside Virginia, a political subdivision of the Commonwealth to be known as the Institute for Advanced Learning and Research, hereinafter referred to as the "Institute." The Institute shall be founded by Averett University, Danville Community College, and Virginia Polytechnic Institute and State University.

B. The Institute shall:

1. Seek to diversify the Dan River Region's economy by engaging the resources of Virginia Polytechnic Institute and State University in partnership with Danville Community College and Averett University and public and private bodies and organizations of the region and state.

2. Serve as a catalyst for economic and community transformation by leveraging and brokering resources that support economic diversity for the region, particularly within the network economy.

3. Provide a site for the development of the technology and trained workforce necessary for new economic enterprises to flourish in Southside Virginia through the teaching, research, outreach, and technology available from its partner institutions.

4. Expand access to higher education in Southside Virginia by providing for adult and continuing education, workforce training and development, and degree-granting programs, including undergraduate, graduate and professional programs, through partnerships with the Commonwealth's private and public institutions of higher education, the City of Danville, County of Pittsylvania, the public schools, and the public and private sectors in the region.

5. Serve as a resource and hub for network-related initiatives in education, at all levels, and in economic development activities.

6. Assist in regional economic and community development efforts by housing and encouraging research and product-related activities and encouraging high technology economic development in the region.

7. Encourage and coordinate, as appropriate, the development and delivery of programs offered by those educational institutions serving the region.

8. Serve as a resource and referral center by maintaining and disseminating information on existing educational programs, research, and university outreach resources.

2002, cc. 581, 620.



§ 23-231.20. Board of trustees; membership; appointments; terms; compensation and expenses; officers

A. The Institute shall be governed by a 15-member Board of Trustees consisting of the presidents or their designees of Averett University, Danville Community College, and Virginia Polytechnic Institute and State University; the chairman or his designee of the Board of the Future of the Piedmont Foundation; one resident of the City of Danville to be appointed by the Danville City Council; one resident of Pittsylvania County to be appointed by the Pittsylvania County Board of Supervisors; and nine citizens representing business and industry who (i) reside in Southside Virginia, (ii) own a business headquartered or otherwise operating in Southside Virginia, or (iii) serve as a member of either the board of directors or senior management of a business headquartered or otherwise operating in Southside Virginia, of whom three shall be appointed by the Governor, three shall be appointed by the Senate Committee on Rules, and three shall be appointed by the Speaker of the House of Delegates. All members appointed shall be nonelected citizens of the Commonwealth.

B. The presidents or their designees of the named institutions of higher education and the chairman or his designee of the Board of the Future of the Piedmont Foundation shall serve terms coincident with their terms of office. Of the initial citizen appointments to be made in 2004, one appointee each by the Governor, the Speaker of the House of Delegates, and the Senate Committee on Rules shall serve for one-year terms and one appointee each by the Governor, the Speaker of the House of Delegates, and the Senate shall serve for two-year terms. After the initial staggering of terms, all citizen appointments shall be for terms of three years, except that appointments to fill vacancies shall be for the unexpired terms.

No citizen member of the Board shall be eligible to serve more than two successive three-year terms; however, after expiration of a term of less than three years, or after the remainder of a three-year term to which a member was appointed to fill a vacancy, a member may serve two additional three-year terms, if so appointed.

C. The Board shall elect a chairman and vice-chairman from among its members and may establish bylaws as necessary.

D. Members of the Board shall not be entitled to receive compensation. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the cost of expenses of the members shall be provided by the Institute.

2002, cc. 581, 620; 2004, cc. 856, 889, 1000; 2015, c. 141.



§ 23-231.21. Powers and duties of Board; contracts for educational services

A. The Board of Trustees shall have, in addition to its other powers, all the corporate powers given to corporations by the provisions of Title 13.1, except in those cases where, by the express terms of its provisions, the law is confined to corporations created under that title. The Board shall also have the power to accept, execute, and administer any trust in which it may have an interest under the terms of the instrument creating the trust.

B. The Board shall have the authority to enter into and administer agreements with institutions of higher education in the Commonwealth to provide continuing education and instructional programs at the Institute through both traditional and electronic modes of delivery.

2002, cc. 581, 620.



§ 23-231.22. Executive director; responsibilities; additional staff support

The Board may appoint an executive director for the Institute, who may be an employee of one of the founding institutions of higher education. The executive director shall supervise and manage the Institute and shall prepare and submit, upon direction and approval by the Board, all budgets and requests for appropriations. During the initial development and implementation phase of the Institute, additional staff support for the functions of the Institute may be provided upon agreement by the founding institutions and local governments.

2002, cc. 581, 620.



§ 23-231.23. Gifts, grants, and donations; cooperation with other agencies

The Board may, on behalf of the Institute, apply for, accept, and expend gifts, grants, or donations from public or private sources to enable it to carry out the purposes of this chapter.

The Board may also request and accept the cooperation of agencies of the Commonwealth or the local governments located in Southside Virginia in the performance of its duties.

2002, cc. 581, 620.



§ 23-231.24. Southern Virginia Higher Education Center created; duties

From such funds as may be appropriated, the Southern Virginia Higher Education Center, previously established as an off-campus center of Longwood University, is hereby continued as an educational institution in the Commonwealth and shall be referred to in this chapter as the "Center." The Center shall:

1. Encourage the expansion of higher education, including adult and continuing education, associate, undergraduate, and graduate degree programs in the region, and foster partnerships between the public and private sectors to enhance higher education in the region;

2. Coordinate the development and delivery of continuing education programs offered by those educational institutions serving the region;

3. Facilitate the delivery of teacher training programs leading to licensure and graduate degrees;

4. Serve as a resource and referral center by maintaining and disseminating information on existing educational programs and resources; and

5. Develop, in coordination with the State Council of Higher Education for Virginia, specific goals for higher education in Southside Virginia.

2005, cc. 774, 799.



§ 23-231.25. Membership of governing board; terms; compensation; officers

A. The Center shall be governed by a 15-member Board of Trustees, consisting of the Director of the State Council of Higher Education for Virginia or his designee; the Chancellor of the Virginia Community College System or his designee; the presidents or chancellors, as appropriate, or their designees of Longwood University, Danville Community College, and Southside Virginia Community College; the division superintendent of Halifax County public schools; two members of the House of Delegates to be appointed by the Speaker of the House of Delegates; one member of the Senate to be appointed by the Senate Committee on Rules; and six nonlegislative citizen members to be appointed by the Governor, including the chairman and two other members of the Halifax Education Foundation, and three representatives of business and industry. The Speaker of the House of Delegates may appoint an alternate for the Delegate appointed to the Center. The alternate shall serve a term coincident with the term of the Delegate and shall have the power to act in his absence. The Senate Committee on Rules may appoint an alternate for the Senator appointed to the Center. The alternate shall serve a term coincident with the term of the Senator and shall have the power to act in his absence.

Nonlegislative citizen members of the Board shall be chosen from among residents of the Southside region of the Commonwealth and shall be citizens of the Commonwealth.

B. Legislative members and the representatives of the Council, the Virginia Community College System, and the named institutions of higher education shall serve terms coincident with their terms of office. After the initial staggering of terms, all nonlegislative citizen appointments shall be for terms of four years, except that appointments to fill vacancies shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

No nonlegislative citizen member of the Board shall be eligible to serve more than two successive four-year terms, but after the expiration of the remainder of a term to which appointed to fill a vacancy, two additional four-year terms may be served by such member if appointed thereto.

C. Nonlegislative citizen members shall not be entitled to compensation for their services. Legislative members of the Board shall be compensated as provided in § 30-19.12, and all members of the Board shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties in the work of the Center as provided in §§ 2.2-2813 and 2.2-2825. The funding for the costs of compensation and expenses of the members shall be provided by the Center.

D. The Board shall elect a chairman and a vice-chairman from among its members.

2005, cc. 774, 799; 2006, c. 160.



§ 23-231.26. Powers of Board; contracts for educational services

A. The Board of Trustees shall have, in addition to its other powers, all the corporate powers given to corporations by the provisions of Title 13.1, except in those cases where, by the express terms of its provisions, it is confined to corporations created under that title. The Board shall also have the power to accept, execute, and administer any trust in which it may have an interest under the terms of the instrument creating the trust.

B. The Board shall have the authority to establish and administer agreements with public and private institutions of higher education for the provision of associate, undergraduate, and graduate degree instructional programs at the Center.

2005, cc. 774, 799.



§ 23-231.27. Executive director; powers and duties; staff

A. The Board shall appoint an executive director for the Center who shall supervise and manage the Center and shall prepare and submit, upon direction and approval by the Board, all requests for appropriations. The Executive Director of the Center shall be authorized to employ such staff as necessary to enable the Center to perform its duties as set forth in this chapter. The Board is authorized to determine the duties of such staff and to fix salaries and compensation from such funds as may be appropriated or received.

B. Additional staff support for the functions of the Center may be provided upon agreement by Longwood University, Danville Community College, and Southside Virginia Community College.

2005, cc. 774, 799.



§ 23-231.28. Application for and acceptance of gifts and grants

The Board is authorized on behalf of the Center to apply for, accept, and expend gifts, grants, or donations from public or private sources to enable it to carry out its objectives.

2005, cc. 774, 799.



§ 23-231.29. Cooperation of other agencies

All agencies of the Commonwealth shall cooperate with the Center, and, upon request, assist the Center in the performance of its duties and responsibilities.

2005, cc. 774, 799.



§ 23-231.30. The New College Institute created; responsibilities

A. With such funds as are appropriated or made available for this purpose, there is hereby created and constituted, in the area of Martinsville and Henry County, Virginia, an educational institution of the Commonwealth to be known as the New College Institute, hereinafter referred to as New College.

B. New College shall:

1. Seek to diversify the region's economy by engaging the resources of other institutions of higher education, public and private bodies, and organizations of the region and state.

2. Serve as a catalyst for economic and community transformation by leveraging and brokering resources that support economic diversity.

3. Facilitate development of the technology and trained workforce necessary for new economic enterprises to flourish, using the resources available from collaborating educational institutions.

4. Expand educational opportunities in the region by providing access to degree-granting programs, including undergraduate, graduate, and professional programs, through partnerships with private and public institutions of higher education, the public schools, and public and private sectors.

5. Encourage and coordinate the development and delivery of degree programs and other credit and noncredit courses with a focus on statewide and regional critical shortage areas as well as the needs of industry. This shall include needed adult education and workforce training.

6. Serve as a resource and referral center by maintaining and disseminating information on existing educational programs, research, and university outreach and technology resources.

2006, cc. 808, 842.



§ 23-231.31. Board of Directors; membership; appointments; terms; compensation; officers

A. New College shall be governed by a Board of Directors consisting of 12 members. Members of the Board shall be appointed as follows: seven nonlegislative members to be appointed by the Governor, subject to the approval of the General Assembly; three members to be appointed by the Speaker of the House of Delegates in accordance with the rules of proportional representation in the Rules of the House; and two members to be appointed by the Senate Committee on Rules. Of the 12 members, no more than two may be nonresidents of the Commonwealth.

Legislative members shall serve terms coincident with their terms of office. Beginning with the 2006-2007 fiscal year or for the first fiscal year of the Commonwealth in which funds are appropriated for the purposes of this chapter, whichever is later, of the Governor's initial appointments to the Board, two shall be appointed for terms of four years, two for terms of three years, two for terms of two years, and one for a term of one year. Notwithstanding any other provision of this chapter, each of the Governor's initial appointees may be appointed to one additional successive four-year term. After the initial staggering of terms, all nonlegislative citizen appointments shall be for terms of four years, except that appointments to fill vacancies shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

No nonlegislative citizen member of the Board shall be eligible to serve more than two successive four-year terms, but after the expiration of the remainder of a term to which appointed to fill a vacancy, two additional four-year terms may be served by such member if appointed thereto.

B. The Board shall elect a chairman and vice-chairman from among its members and may establish bylaws as necessary.

C. Nonlegislative citizen members shall not be entitled to compensation for their services. Legislative members of the Board shall be compensated as provided in § 30-19.12, and all members of the Board shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties in the work of New College as provided in §§ 2.2-2813 and 2.2-2825. The funding for the costs of compensation and expenses of the members shall be provided by New College.

2006, cc. 808, 842.



§ 23-231.32. Powers and duties of Board; contracts for educational services

A. The Board of Directors shall have, in addition to its other powers, all the corporate powers given to corporations by the provisions of Title 13.1, except in those cases where, by the express terms of its provisions, the law is confined to corporations created under that title. The Board shall also have the power to accept, execute, and administer any trust in which it may have an interest under the terms of the instrument creating the trust.

B. The Board shall oversee the educational programs of New College and also have the authority to enter into and administer agreements with institutions of higher education for them to provide continuing education, instructional programs, and degree programs at New College.

2006, cc. 808, 842.



§ 23-231.33. Curriculum

The Board shall direct the development and focus of New College's curriculum. The curriculum shall include appropriate degree and nondegree programs offered by other educational institutions. New College shall enroll students by the fall semester of 2007 or as soon as practicable.

2006, cc. 808, 842.



§ 23-231.34. Sale, etc., of real estate

The Board, with the approval of the Governor first obtained, is hereby authorized to lease, sell, and convey any and all real estate to which New College has acquired title by gift, devise, or purchase since the commencement of New College under any previous names, or which may hereafter be conveyed or devised to it. The proceeds derived from any such lease, sale, or conveyance shall be held by New College upon the identical trusts, and subject to the same uses, limitations, and conditions, if any, that are expressed in the original deed or will under which its title has derived; or if there be no such trusts, uses, limitations, or conditions expressed in such original deed or will, then such funds shall be applied by the Board to such purposes as it may deem best for New College.

2006, cc. 808, 842.



§ 23-231.35. Executive Director; responsibilities

The Board shall appoint an Executive Director of New College who shall supervise and manage New College. The Executive Director shall be authorized, with the oversight of the Board, to employ such staff and faculty as are necessary to enable New College to perform its duties as set forth in this chapter and the bylaws established by the Board.

2006, cc. 808, 842.



§ 23-231.36. Gifts, grants, and donations; cooperation with other agencies

The Board may, on behalf of New College, apply for, accept, and expend gifts, grants, or donations from public or private sources to enable it to carry out the purposes of this chapter.

The Board may also request and accept the cooperation of agencies of the Commonwealth or the local governments located in Southside Virginia in the performance of its duties.

2006, cc. 808, 842.



§ 23-232. Establishment authorized; employment of officers

A. The governing board of each public institution of higher learning named in § 23-14, hereafter sometimes referred to in this chapter as "institution," is authorized to establish a campus police department and to employ campus police officers and auxiliary forces upon appointment as provided in §§ 23-233 and 23-233.1. Such employment shall be governed by the Virginia Personnel Act, as set forth in Chapter 29 (§ 2.2-2900 et seq.) of Title 2.2, except that the governing body of a public institution of higher education may direct that the employment of the chief of the campus police department is not governed by the Virginia Personnel Act.

B. The Virginia Commonwealth University Health System Authority shall be authorized to employ police officers and auxiliary forces as provided in this chapter and in § 23-50.16:10, except that the employment of such officers and forces shall not be governed by the Virginia Personnel Act.

1977, c. 79; 1991, c. 711; 1996, cc. 905, 1046; 2000, c. 720; 2009, c. 596.



§ 23-232.1. Authorization for campus police departments in private institutions of higher education

The governing board of each private institution of higher education is authorized to establish, in compliance with the provisions of this chapter, a campus police department and to employ campus police officers upon appointment as provided in § 23-233. Except as such provisions apply exclusively to public institutions or employees, the provisions of this chapter shall apply to the appointment and employment of officers, operation, powers, duties and jurisdiction of private campus police departments, and such departments shall be subject to and enjoy the benefits of this chapter. However, to be qualified to use the word "police" to describe the department or its officers, any private college or university which establishes a campus police department shall require that each officer comply with the training or other requirements for law-enforcement officers established by the Department of Criminal Justice Services pursuant to Chapter 1 (§ 9.1-100 et seq.) of Title 9.1.

1992, c. 187 .



§ 23-232.2. Inspection of criminal incident information

A. Criminal incident information, as described in subsection B, of any campus police department established pursuant to § 23-232.1, shall be open to inspection and copying by any (i) citizen of the Commonwealth, (ii) currently registered student of the institution, or (iii) parent of a registered student, during the regular office hours of the custodian of such information.

B. Criminal incident information shall include (i) the date, time, and general location of the alleged crime; (ii) a general description of injuries suffered or property damaged or stolen; and (iii) the name and address of any individual arrested as a result of felonies committed against persons or property or misdemeanors involving assault, battery, or moral turpitude reported to the campus police, except where disclosure is prohibited by law; however, where the release of such information is likely to jeopardize an ongoing criminal investigation or the safety of an individual, cause a suspect to flee or evade detection, or result in the destruction of evidence, such information may be withheld until the above-referenced damage is no longer likely to occur from the release of such information.

1994, c. 457.



§ 23-233. Appointment of officers

Upon application of the governing board of an institution, the circuit court of the county or city wherein the institution is located, in its discretion, may, by order, appoint the persons named in the application to be campus police officers at such institution.

1977, c. 79.



§ 23-233.1. Establishment of auxiliary police forces; powers, authority and immunities generally

The governing boards, for the further preservation of public peace, safety and good order of the campus community, shall have the power to establish, equip, and maintain auxiliary police forces. When called into service pursuant to procedures established by the governing board, members of these auxiliary forces shall have all the powers, authority, and immunities of public institutions of higher education campus police officers.

1991, c. 711 .



§ 23-234. Powers and duties; jurisdiction; mutual aid agreements; memoranda of understanding

A. A campus police officer appointed as provided in § 23-233 or appointed and activated pursuant to § 23-233.1 may exercise the powers and duties conferred by law upon police officers of cities, towns, or counties, and shall be so deemed, including but not limited to the provisions of Chapters 5 (§ 19.2-52 et seq.), 7 (§ 19.2-71 et seq.), and 23 (§ 19.2-387 et seq.) of Title 19.2, (i) upon any property owned or controlled by the relevant public or private institution of higher education, or, upon request, any property owned or controlled by another public or private institution of higher education and upon the streets, sidewalks, and highways, immediately adjacent thereto, (ii) pursuant to a mutual aid agreement provided for in § 15.2-1727 between the governing board of a public or private institution and such other institution of higher education, public or private, in the Commonwealth or adjacent political subdivisions, (iii) in close pursuit of a person as provided in § 19.2-77, and (iv) upon approval by the appropriate circuit court of a petition by the local governing body for concurrent jurisdiction in designated areas with the police officers of the county, city, or town in which the institution, its satellite campuses, or other properties are located. The local governing body may petition the circuit court pursuant only to a request by the local law-enforcement agency for concurrent jurisdiction.

B. All public or private institutions of higher education that have campus police forces established in accordance with the provisions of this chapter shall enter into and become a party to mutual aid agreements with one or more of the following: (i) an adjacent local law-enforcement agency or (ii) the Department of State Police, for the use of their joint forces, both regular and auxiliary, equipment, and materials when needed in the investigation of any felony criminal sexual assault or medically unattended death occurring on property owned or controlled by the institution of higher education or any death resulting from an incident occurring on such property. Such mutual aid agreements shall include provisions requiring either the campus police force or the agency with which it has established a mutual aid agreement pursuant to this subsection, in the event that such police force or agency conducts an investigation that involves a felony criminal sexual assault as set forth in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2 occurring on campus, in or on a noncampus building or property, or on public property, to notify the local attorney for the Commonwealth of such investigation within 48 hours of beginning such investigation. Such notification shall not require a campus police force or the agency with which it has established a mutual aid agreement to disclose identifying information about the victim. The provisions of this section shall not prohibit a campus police force from requesting assistance from any appropriate law-enforcement agency of the Commonwealth, even though a mutual aid agreement has not been executed with that agency.

C. All public or private institutions of higher education that (i) do not have campus police forces established in accordance with the provisions of this chapter and (ii) have security departments, rely on municipal, county, or state police forces, or contract for security services from private parties pursuant to § 23-238 shall enter into and become a party to a memorandum of understanding with an adjacent local law-enforcement agency or the Department of State Police (the Department) to require either such local law-enforcement agency or the Department, in the event that such agency or the Department conducts an investigation that involves a felony criminal sexual assault as set forth in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2 occurring on campus, in or on a noncampus building or property, or on public property, to notify the local attorney for the Commonwealth of such investigation within 48 hours of beginning such investigation. Such notification shall not require the law-enforcement agency or the Department to disclose identifying information about the victim.

D. For purposes of this section:

"Campus" means (i) any building or property owned or controlled by an institution of higher education located within the same reasonably contiguous geographic area of the institution and used by the institution in direct support of, or in a manner related to, the institution's educational purposes, including residence halls, and (ii) any building or property that is within or reasonably contiguous to the area described in clause (i) that is owned by the institution but controlled by another person, is frequently used by students, and supports institutional purposes, such as a food or other retail vendor.

"Noncampus building or property" means (i) any building or property owned or controlled by a student organization that is officially recognized by an institution of higher education or (ii) any building or property owned or controlled by an institution of higher education that is used in direct support of, or in relation to, the institution's educational purposes, is frequently used by students, and is not within the same reasonably contiguous geographic area of the institution.

"Public property" means all public property, including thoroughfares, streets, sidewalks, and parking facilities, that is within the campus, or immediately adjacent to and accessible from the campus.

1977, c. 79; 1985, c. 386; 1991, c. 711; 1992, c. 187; 2002, c. 97; 2012, cc. 282, 450; 2015, c. 707.



§ 23-234.1. Extending police power of public institutions of higher education beyond boundaries thereof; jurisdiction of courts

A. The governing board of any public institution of higher education that leases, rents, or owns satellite campuses, public buildings, and other property located beyond the limits of such institution shall have and may exercise full police power over these properties and over persons using the same. The governing board may prescribe rules and regulations for the operation and use of these properties and for the conduct of all persons using them and may provide appropriate administrative penalties for the violation of these rules and regulations.

B. The district court for the county, city, or town where violations of law or approved regulations of the institution occurs shall have jurisdiction of all cases arising within the county, city, or town.

It shall be the duty of the attorney for the Commonwealth for the county, city, or town where the offense occurs to prosecute all violators of the laws pertaining to the provisions enumerated in this chapter.

1991, c. 711 .



§ 23-235. Officers to comply with requirements of Department of Criminal Justice Services

All persons appointed and employed as campus police officers or as members of auxiliary forces pursuant to this chapter shall comply with the requirements for law-enforcement officers as established by the Department of Criminal Justice Services pursuant to Chapter 1 (§ 9.1-100 et seq.) of Title 9.1.

1977, c. 79; 1984, c. 779; 1991, c. 711 .



§ 23-236. Investigation of prospective officers; terms of employment; uniforms, etc

A. Prior to appointment as a campus police officer or member of an auxiliary force, each person shall be investigated by the campus police department of the institution applying for the order of appointment or, if none has been established, by the police department of the county, city or town in which such institution is located. Such investigation shall determine whether the person is responsible, honest and in all ways capable of performing the duties of a campus police officer.

B. Each campus police officer and member of an auxiliary force appointed and employed pursuant to this chapter shall be a state employee of the institution named in the order of appointment. Insofar as not inconsistent with the Virginia Personnel Act (§ 2.2-2900 et seq.), the governing board of such institution shall provide for the conditions and terms of employment and compensation and provide a distinctive uniform and badge of office.

1977, c. 79; 1991, c. 711 .



§ 23-237. Termination of employment of officers

A person appointed as a campus police officer shall exercise his powers only as long as he remains employed or activated, as the case may be, by the institution named in the order of the appointment. The appointment order entered by the circuit court shall automatically be revoked upon the termination of the officer's employment at the institution and may be revoked by the court for malfeasance, misfeasance, or nonfeasance. The institution shall notify the court upon termination of the officer's employment at the institution.

1977, c. 79; 1991, c. 711 .



§ 23-238. Security departments and other security services

Nothing in this chapter shall abridge the authority of the governing board of an institution to establish security departments, whose officers and employees shall not have the powers and duties set forth in § 23-234, in place of or supplemental to campus police departments or to rely upon municipal, county or state police forces or to contract for security services from private parties.

1977, c. 79.



§ 23-239. Museum created; essential governmental function

There is hereby created and constituted an educational institution of the Commonwealth of Virginia to be known as "The Science Museum of Virginia," hereinafter in this chapter sometimes referred to as the "Museum." The Museum is hereby declared to be a public body and instrumentality for the dissemination of education. The exercise by the Museum of the powers conferred by this chapter shall be deemed and held to be the performance of an essential governmental function.

Code 1950, § 9-65.1; 1970, c. 466; 1977, c. 597.



§ 23-240. Purposes

The purposes of The Science Museum of Virginia are: to deepen our understanding of man and his environment; to promote a knowledge of the scientific method and thus encourage objectivity in the everyday affairs of man; to engage in instruction and research in the sciences in order to educate citizens of all ages in the concepts and principles of science and how these concepts and principles form the foundation upon which rests our technological society and its economy; to use, subject to approval of the accredited educational affiliates concerned, Museum personnel in educational programs; to motivate and stimulate young people to seek careers in science; to encourage an understanding of the history of scientific endeavor; to provide special facilities and collections for the study of Virginia's natural resources; and to foster a love of nature and concern for its preservation. These purposes are hereby declared to be a matter of legislative determination.

Code 1950, § 9-65.2; 1970, c. 466; 1977, c. 597.



§ 23-241. Reserved

Reserved.



§ 23-242. Organization

The Museum shall contain a headquarters and six divisions to encompass the following major areas of science:

Physical Sciences

Botanical Sciences

Natural History

Industry and Technology

Oceanography and Limnology

Zoological Gardens.

Code 1950, § 9-65.3; 1970, c. 466; 1977, c. 597.



§ 23-243. To be governed by board of trustees; appointment of members

The Museum shall be governed by a board of trustees, consisting of fifteen members, each of whom shall be appointed by the Governor. One of the members appointed to the board shall be a member of the Virginia Academy of Science. The appointments shall be subject to confirmation by the General Assembly if in session and, if not, then at its next succeeding session. The board of trustees will hereinafter in this chapter be referred to as the "board."

Code 1950, § 9-65.4; 1970, c. 466; 1977, c. 597; 1980, c. 612.



§ 23-244. Terms of members; vacancies

The members of the board shall be appointed for terms of five years each beginning from the expiration of the respective terms of their predecessors, except that an appointment to fill a vacancy shall be for the unexpired term and that the initial appointments to increase the board to fifteen members shall be for such terms of less than five years as may be necessary to stagger the expiration of terms so that the terms of not more than four members expire in any one year. Members of the board may be suspended or removed by the Governor at his pleasure. For the purpose of succession, the initial appointments of members for terms of less than five years shall be deemed appointments to fill vacancies. No person shall be eligible to serve for or during more than two successive terms; provided, however, any person appointed to fill a vacancy may be eligible for two additional successive terms after the term of the vacancy for which he was appointed has expired. The members of the board shall receive no salaries.

Code 1950, § 9-65.5; 1970, c. 466; 1977, c. 597; 1980, c. 612.



§ 23-245. Officers of board

The board shall select a chairman from its membership, and under rules adopted by itself may elect one of its members as vice-chairman. It shall elect one of its members as secretary.

Code 1950, § 9-65.6; 1970, c. 466; 1977, c. 597.



§ 23-246. Oath of members

Before entering upon the discharge of his duties, each member of the board shall take the usual oath of office.

Code 1950, § 9-65.8; 1970, c. 466; 1977, c. 597.



§ 23-247. Bonds of members

Each member of the board shall give bond, with corporate surety, in such penalty as is fixed by the Governor, conditioned upon the faithful discharge of his duties. The premium on the bonds shall be paid from funds available to the Museum.

Code 1950, § 9-65.9; 1970, c. 466; 1977, c. 597.



§ 23-248. Meetings of board

The board shall meet at such times as it deems appropriate and on call of the chairman when in his opinion meetings are expedient or necessary.

Code 1950, § 9-65.10; 1970, c. 466; 1977, c. 597.



§ 23-249. Quorum of board

Seven members of the board shall constitute a quorum for all purposes.

Code 1950, § 9-65.11; 1970, c. 466; 1977, c. 597; 1980, c. 612.



§ 23-250. Powers and duties of board

The board is hereby authorized and empowered:

1. To select sites for the Museum and the divisions thereof and to provide for the erection, care and preservation of all property belonging to the Museum;

2. To appoint the Director of the Museum, and prescribe his duties and salary;

3. To prescribe rules and regulations for the operation of the Museum, including, but not limited to, the kinds and types of instruction and exhibits, and the making of plans for expansion from time to time of the Museum;

4. To employ planning consultants and architects in relation to establishment of the Museum and any expansions thereof;

5. To acquire by purchase, gift, loan or otherwise land necessary for establishment and expansion of the Museum, and exhibits and displays;

6. To enter into contracts for construction of physical facilities;

7. To adopt a seal; and

8. To charge for admission to the Museum, if deemed appropriate.

Code 1950, § 9-65.12; 1970, c. 466; 1972, c. 524; 1977, c. 597.



§ 23-251. Agents and employees

The Director may engage or authorize the engagement of such agents and employees as may be needed in the operation and maintenance of the Museum, subject to the approval of the board.

Code 1950, § 9-65.13; 1970, c. 466; 1977, c. 597.



§ 23-252. Acceptance of gifts; expenditures; application of §§ 23-3.1 and 23-9.2

A. The board is authorized, on behalf of the Commonwealth and in furtherance of the purposes of the Museum, to receive and administer gifts, bequests and devises of property of any kind whatsoever, and grants from agencies of the United States government, and to expend, or authorize the expenditure of, funds derived from such sources and funds appropriated by the General Assembly to the Museum.

B. The Museum shall be deemed to be an institution of higher education within the meaning of §§ 23-3.1 and 23-9.2.

C. Gifts heretofore made to the Museum by political subdivisions of the Commonwealth are hereby validated.

Code 1950, § 9-65.14; 1970, c. 466; 1972, c. 524; 1974, c. 124; 1977, c. 597.



§ 23-253. Annual report

The Board of Trustees shall submit an annual report to the Governor and General Assembly on or before November 1 of each year. Such report shall contain, at a minimum, the annual financial statements of the Museum for the year ending the preceding June 30.

1977, c. 597; 1984, c. 734; 1985, c. 146; 2004, c. 650.



§ 23-253.1. Membership of board of trustees; quorum

The management and control of the Virginia Museum of Fine Arts, hereinafter in this chapter called the "Museum," together with the building, contents, furnishings, grounds and other properties thereof shall be vested in a board of trustees composed of the following persons: (i) ex officio members: the Governor, the Speaker of the House of Delegates and the mayor of the City of Richmond and (ii) regular members: the trustees who are in office on June 27, 1958, and their successors from time to time, consisting of not less than 25 persons and not more than 35 persons. The term of office of all regular members who are in office on June 27, 1958, shall continue until June 30, 1963, and shall expire at that time. All successors from time to time, whether for a full term or for the remainder of an unexpired term, shall be appointed and commissioned by the Governor after consideration of a list of nominated trustees from the Museum submitted at least 60 days before the expiration of the member's term for which the nominations are being made. The trustees appointed to hold office beginning on July 1, 1963, shall be divided as nearly as may be, into five equal groups, their terms of office to expire, respectively, one, two, three, four and five years thereafter. All trustees subsequently appointed shall hold office for a term of five years unless appointed for the remainder of an unexpired term. No person shall be eligible to serve consecutively for more than two successive complete terms. Nine trustees shall constitute a quorum at any meeting and a majority vote of those present shall control in all matters.

1997, c. 367; 2010, c. 101; 2011, cc. 691, 714.



§ 23-253.2. Bylaws; president of Museum

Such trustees shall adopt bylaws governing their organization and procedure and may from time to time alter and amend the same. The trustees shall elect one of their members president of the Museum.

1997, c. 367.



§ 23-253.3. Executive committee

Such trustees may also provide for an executive committee, composed of not less than three trustees, which committee may exercise powers vested in and perform duties imposed upon the trustees by this chapter to the extent designated and permitted by the trustees.

1997, c. 367.



§ 23-253.4. Authority of trustees generally

Such trustees are vested with full authority to: (i) manage, control, maintain and operate the Museum, including the contents, furnishings, grounds funds, property and endowments thereof; (ii) charge for admission to the Museum if deemed proper; (iii) employ such persons as may be necessary to manage, control, maintain and operate the same; (iv) suspend or remove at pleasure any person so employed; (v) determine what paintings, statuary and works of art may be kept, housed or exhibited in the Museum; (vi) acquire by purchase, gift, loan or otherwise paintings, statuary and works of art and to exchange or sell the same if not inconsistent with the terms of the purchase, gift, loan or other acquisition thereof; (vii) enter into agreements with organizations interested in art; (viii) adopt a seal; (ix) stimulate and assist in the formation of new organizations; (x) do such other things as they deem proper to promote education in the realm of art throughout the Commonwealth through the Museum, which is hereby constituted and declared an educational institution, an institution of learning, and a public body and instrumentality for the dissemination of education; and (xi) receive and administer on behalf of the Commonwealth gifts, bequests and devises of real and personal property for the endowment of the Museum or for any special purpose designated by the donor.

The trustees are hereby authorized to change the form of investment of any funds, securities or other property, real or personal, provided the same are not inconsistent with the terms of the instrument under which the same was acquired. The trustees may sell, grant and convey any such property, but, in the case of real property, only by and with the written consent of the Governor. The trustees may from time to time confer the honorary degree of patron of arts on any person who has, in their opinion, made an outstanding contribution in the realm of art, but not more than two such degrees shall be conferred in any calendar year.

Nothing in this section shall be construed to prohibit the assessment and levying of a service charge pursuant to the provisions of Chapter 34 (§ 58.1-3400 et seq.) of Title 58.1.

The exercise by the Museum of the powers conferred by this chapter shall be deemed and held to be the performance of an essential governmental function.

1997, c. 367.



§ 23-253.5. Classes of membership; testamentary disposition

Such trustees are vested with full authority to establish classes of membership in the Museum under such regulations as to them may seem proper. All members making a contribution of $1,000 or more prior to June 27, 1958, may dispose of their membership by last will and testament.

1997, c. 367.



§ 23-253.6. Authority of Art and Architectural Review Board

The Art and Architectural Review Board shall have no power or authority to control, manage or supervise in any way the trustees in the exercise of the powers and the performance of the duties provided for in this chapter except that in the matter of additions, repairs and alterations of the Museum itself the Art and Architectural Review Board shall continue to exercise the powers now conferred by law, which powers are specifically reserved to the Board.

1997, c. 367.



§ 23-253.7. Expenditures for current expenses; annual report

All money received by the Museum for current expenses in conducting the Museum shall be paid into the treasury of Virginia, where it shall be set aside as a special fund for the operation of the Museum, for which purpose such money is hereby appropriated, to be paid by the State Treasurer on warrants of the Comptroller issued upon vouchers signed by the president of the Museum or his duly authorized agent. The Museum shall be deemed to be an institution of higher education within the meaning of §§ 23-3.1 and 23-9.2.

The Board of Trustees shall submit an annual report to the Governor and General Assembly on or before November 1 of each year, such report to contain, at a minimum, the annual financial statements of the Museum for the year ending the preceding June 30.

1997, c. 367; 2004, c. 650.



§ 23-254. Repealed

Repealed by Acts 1984, c. 413.



§ 23-261. Council responsible for federal programs

The State Council of Higher Education of Virginia shall have full authority to prepare plans, administer federal programs, and receive and disburse any federal funds in accordance with the responsibilities assigned to it by federal statutes or regulations. It shall also undertake such other duties as may be additionally assigned to it by the Governor in response to agency designations requested by the federal government.

1977, c. 676; 1991, c. 590 .



§ 23-262. Repealed

Repealed by Acts 1991, ch. 590 .



§ 23-264. Repealed

Repealed by Acts 1984, c. 734.



§ 23-265. Repealed

Repealed by Acts 2002, c. 178, cl. 2, effective July 1, 2002.



§ 23-276.1. Definitions

As used in this chapter:

"Academic-Vocational" refers to a noncollege degree school that offers degree and nondegree credit courses.

"Agent" means a person who is employed by any institution of higher education or noncollege degree school, whether such institution or school is located within or outside the Commonwealth, to act as an agent, solicitor, procurer, broker or independent contractor to procure students or enrollees for any such institution or school by solicitation in any form at any place in the Commonwealth other than the office or principal location of such institution or school.

"Certificate" or "diploma" means an award that is given for successful completion of a curriculum comprised of courses that may also be taken for degree credit and shall apply only to those awards given for coursework offered by institutions of higher education and academic-vocational noncollege degree schools.

"College" means any institution of higher education that offers associate or baccalaureate level degree programs.

"Continuing or professional education" means those classes, courses, and programs, designed specifically for individuals who have completed a degree in a professional field, that (i) are intended to fulfill the continuing education requirements for licensure or certification in said profession; (ii) have been approved by a legislatively or judicially established board or agency responsible for regulating the practice of the profession; and (iii) are offered exclusively to an individual practicing in the profession.

"Council" means the State Council of Higher Education for Virginia.

"Degree" means any earned award at the associate, baccalaureate, graduate, first professional or specialist levels that represents satisfactory completion of the requirements of a program or course of study or instruction beyond the secondary school level.

"Degree credit course" means any earned credits awarded for successful completion of the requirements of a course of study or instruction beyond the secondary school level, which may be used toward completion of a certificate or diploma, or an associate, baccalaureate, graduate, first professional or specialist level degree.

"Fraudulent academic credential" means a diploma, certification, academic transcript, or other document issued by a person or an entity that is not an institution of higher education that provides evidence of or demonstrates completion of course work or academic credit that results in the issuance of an associate or more advanced degree.

"In-state institution" means an institution of higher education that is formed, chartered, or established within Virginia. An out-of-state institution shall be deemed an in-state institution for the purposes of certification as a degree-granting institution if (i) it has no instructional campus in the jurisdiction in which it was formed, chartered, established, or incorporated and (ii) it produces clear and convincing evidence that its main or principal campus is located in Virginia.

"Institution of higher education" or "institution" means any person or entity, other than a Virginia state-supported institution of higher education named in § 23-9.5 or any public institution of higher education established in statute as an authority and declared a governmental instrumentality pursuant to § 23-14, that has received approval from the Council to (i) use the term "college" or "university," or words of like meaning, in its name or in any manner in connection with its academic affairs or business; (ii) enroll students; or (iii) offer approved courses for degree credit or programs of study leading to a degree or to offer degrees either at a site in Virginia or via telecommunications equipment located within Virginia.

"Multistate compact" means any agreement involving two or more states to offer jointly postsecondary educational opportunities, pursuant to policies and procedures set forth by such agreement and approved by the Council.

"Noncollege degree school" means any postsecondary school that offers courses or programs of study that do not lead to an associate or higher level degree. Such schools may be academic-vocational or vocational.

"Nondegree credit course" means any earned credits awarded for successful completion of the requirements of a course of study or instruction beyond the secondary school level, which may be used toward completion of a certificate or diploma, but may not be used to earn an associate or higher level degree.

"Out-of-state institution" means an institution of higher education that is formed, chartered, established, or incorporated outside the Commonwealth.

"Postsecondary school" or "school" means any entity offering formal instructional programs with a curriculum designed primarily for students who have completed the requirements for a high school diploma or its equivalent. Such schools include programs of academic, vocational, and continuing professional education, and exclude avocational and adult basic education programs. For the purposes of this chapter, a "postsecondary school" shall be classified as either an institution of higher education as defined in this section or a noncollege degree school, as defined in this section.

"Program" means a curriculum or course of study in a discipline or interdisciplinary area that leads to a degree, certificate, or diploma.

"Program area" means a general group of disciplines in which one or more degree programs, certificates, or diplomas may be offered.

"Proprietary" means a privately owned and managed, profit-making institution of higher education or noncollege degree school.

"Site" means a location in Virginia where a postsecondary school (i) offers one or more courses on an established schedule and (ii) enrolls two or more persons who are not members of the same household. A site may be a branch of such postsecondary school, and shall not be required to possess administrative capability.

"Teachout plan" means a written agreement between or among postsecondary schools that provides for the equitable treatment of students if one party to the agreement stops offering an educational program before all students enrolled in that program complete the program.

"University" means any institution offering programs leading to degrees or degree credit beyond the baccalaureate level.

"Vocational" refers to a noncollege degree school that offers only nondegree credit courses, and shall not include instructional programs that are intended solely for recreation, enjoyment, personal interest, or as a hobby, or courses or programs of instruction that prepare individuals to teach such pursuits.

Code 1950, § 23-265; 1980, c. 658; 1996, cc. 691, 832; 1999, cc. 458, 499; 2002, c. 178; 2004, cc. 671, 991; 2005, c. 447; 2007, cc. 82, 115; 2008, c. 856; 2010, cc. 67, 263; 2013, c. 229.



§ 23-276.1:1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this chapter the Council is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Council may be sent by regular mail.

2011, c. 566.



§ 23-276.2. Exemptions

A. The provisions of this chapter shall not apply to the public state-supported institutions named in § 23-9.5 or any public institution of higher education established in statute as an authority and declared a governmental instrumentality pursuant to § 23-14.

B. In addition, the following activities or programs offered by schools that are otherwise subject to this chapter shall be exempt from its provisions:

1. The awarding of an honorary degree conferred and regarded as (i) commemorative in recognition of an individual's contributions to society and (ii) not representative of the satisfactory completion of all or any part of the requirements of a program or course of study; such degree shall clearly state on its face that it is honorary in nature;

2. A nursing education program or curriculum regulated by the Board of Nursing;

3. A professional or occupational training program subject to the approval of (i) a regulatory board pursuant to Title 54.1 or (ii) other state or federal governmental agency;

4. Those courses or programs of instruction given by or approved by any professional body, fraternal organization, civic club or benevolent order that are principally for continuing or professional education or similar purpose and for which no degree credit is awarded;

5. Those courses or programs offered through approved multistate compacts, including, but not limited to, the Southern Regional Education Board's Electronic Campus;

6. Those courses offered and delivered by a postsecondary school that is accredited by an entity recognized by the U.S. Department of Education for accrediting purposes, if such courses are provided, solely on a contractual basis for which no individual is charged tuition and for which there is no advertising for open enrollment;

7. Any school, institute or course of instruction offered by any trade association or any nonprofit affiliate of a trade association on subjects related to the trade, business or profession represented by such association;

8. Any public or private high school accredited or recognized by the Board of Education that has offered or may offer one or more courses cited in this chapter, if any tuition, fees and charges made by the school are collected as may be permitted by Title 22.1, in the case of a public school, or pursuant to regulations prescribed by the relevant governing body of such private school; or

9. Tutorial instruction delivered and designed to supplement regular classes for students enrolled in any public or private school or to prepare an individual for an examination for professional practice or higher education.

C. The Council shall exempt from the provisions of this chapter any school whose primary purpose is to provide religious or theological education. Postsecondary schools shall apply for exemptions to confer diplomas, certificates, or degrees related to religion and theology. Exemptions may be granted for a maximum of five years, unless the school has been granted a standing exemption prior to July 1, 2002.

Each school seeking an exemption or continuation of an exemption shall file such information as may be required by the Council. If the Council does not grant a postsecondary school an exemption, the school shall be notified in writing with the reasons for the exemption denial. The affected school shall have the right to appeal the Council's decision pursuant to Article 3 (§ 2.2-4018 et seq.) of Chapter 40 of Title 2.2. The Council shall, in each instance, determine the applicability of the exemption as provided in this section.

D. Notwithstanding the exemptions provided in this section, exempted schools shall be subject to the provisions of subsection B of § 23-276.6 and a postsecondary school may seek Council approval for an otherwise exempt activity or program.

Code 1950, § 23-266; 1980, c. 658; 1991, c. 590; 1996, cc. 691, 832; 1999, cc. 458, 499; 2002, c. 178; 2003, c. 461; 2004, cc. 671, 991; 2005, c. 447.



§ 23-276.3. Authority of the State Council of Higher Education; delegation of authority to director

A. The State Council of Higher Education for Virginia shall adopt, pursuant to the Administrative Process Act (§ 2.2-4000 et seq.) such regulations as may be necessary to implement the provisions of this chapter. The Council's regulations shall include, but need not be limited to, (i) procedures by which a school may apply for Council approval to confer degrees in Virginia; (ii) measures designed to ensure that all postsecondary schools that are subject to the provisions of this chapter meet minimal academic standards; (iii) protections for students pursuing postsecondary education opportunities in schools subject to the provisions of this chapter; and (iv) information to assist persons who rely on postsecondary degrees, diplomas, and certificates in judging the competence of individuals.

B. The minimal standards established by the Council shall include, but need not be limited to, faculty preparation and experience, educational programs, physical plants, additional locations, finances, guaranty instruments, advertising and publications, maintenance of student records, personnel qualifications, student services, the method for collecting and refunding tuition and fees, library resources and services, organization and administration, changes of ownership or control, procedures for student admission and graduation, agent or solicitor requirements, consistency of a school's stated purpose with the proposed offerings, reporting requirements, and any other relevant standards or requirements promulgated by action of the Council or an accrediting agency recognized by the United States Department of Education.

C. The Council shall prescribe the manner, conditions, and language to be used by a school, person, or agent thereof in disclosing or advertising that the school has received certification from the Council to offer postsecondary programs in Virginia.

D. In addition to the other requirements of this chapter, the Council may establish separate certification criteria for various school classifications.

E. Pursuant to the provisions of this chapter and its implementing regulations, the Council may grant to its director the authority to take, on its behalf, specific actions.

Code 1950, § 23-268; 1980, c. 658; 1996, cc. 691, 832; 2002, c. 178; 2004, c. 991; 2005, c. 447.



§ 23-276.4. Council certification required for the conferring of certain degrees and other awards or the offering of certain programs

A. Without obtaining the certification of the Council or a determination that the activity or program is exempt from such certification requirements, no postsecondary school subject to the provisions of this chapter shall:

1. Use the term "college" or "university" or abbreviations or words of similar meaning in its name or in any manner in connection with its academic affairs or business;

2. Enroll students;

3. Offer degrees, courses for degree credit, programs of study leading to a degree, or nondegree credit courses, either at a site in Virginia or via telecommunications equipment located within Virginia; or

4. Initiate other programs for degree credit or award degrees, certificates, or diplomas at a new or additional level.

B. All institutions of higher education and academic-vocational noncollege degree schools subject to the provisions of this chapter shall be fully accredited by an accrediting agency recognized by the United States Department of Education. All out-of-state academic-vocational noncollege degree schools operating in good standing in the Commonwealth prior to July 1, 2006, that have not obtained accreditation by an accrediting agency recognized by the United States Department of Education shall secure accreditation candidacy status by July 1, 2009, and shall secure full accreditation by an accrediting body recognized by the United States Department of Education by July 1, 2012. Further, on and after July 1, 2006, all out-of-state academic-vocational noncollege degree schools, subject to the provisions of this chapter, shall disclose their accreditation status in all written materials advertising or describing the school that are distributed to prospective or enrolled students or the general public.

C. Institutions of higher education shall not be required to obtain another certification from the Council to operate in Virginia if they (i) were formed, chartered or established in the Commonwealth, or chartered by an Act of Congress; (ii) have maintained a main or branch campus continuously in the Commonwealth for at least 20 calendar years under their current ownership; (iii) were continuously approved or authorized to confer or grant academic or professional degrees by the Council, by the Board of Education or by an act of the General Assembly during those 20 years; and (iv) are fully accredited by an accrediting agency that is recognized by, and has met the criteria for Title IV eligibility of the United States Department of Education. If authorization to confer or grant academic or professional degrees is revoked, the institution must seek recertification and must do so annually until it meets the criteria of this subsection.

D. In addition to such other requirements as are established in this chapter or the regulations of the Council, any postsecondary school formed, chartered, or established outside of the Commonwealth shall provide verification that:

1. The institution is fully accredited by an accrediting agency recognized by the United States Department of Education;

2. All courses, degrees, certificates, or diploma programs offered at any Virginia site are also offered at the school's main out-of-state campus;

3. All credits earned at any Virginia site are transferable to an institution's main out-of-state campus; and

4. The school has complied with the requirements of either Article 17 (§ 13.1-757 et seq.) of Chapter 9 of Title 13.1 or Article 14 (§ 13.1-919 et seq.) of Chapter 10 of Title 13.1.

E. Any postsecondary school that seeks to conduct telecommunications activities from a Virginia site shall apply for Council approval to conduct such activity and shall comply with this chapter and the Council's regulations in the same manner as any other school subject to this chapter.

Code 1950, § 23-267; 1980, c. 658; 1996, cc. 691, 832; 2002, c. 178; 2004, c. 991; 2005, c. 447; 2006, c. 814; 2014, c. 629.



§ 23-276.5. Approval procedures

A. Prior to Council approval for a school to use the term "college" or "university" or abbreviations or words of similar meaning in its name or in any manner in connection with its academic affairs or business, to offer courses or programs for degree credit, enroll students in any courses or programs, or confer or award degrees, each postsecondary school shall be evaluated by the Council in accordance with the regulations adopted pursuant to this chapter.

B. Upon finding that the applicant has fully complied with regulations, the Council shall approve the application.

C. The Council may defer a decision on an application upon determining that additional information is needed.

D. The Council shall not take into account duplication of effort by public and private institutions in the Commonwealth or other questions of need when considering an application.

Code 1950, § 23-269; 1980, c. 658; 1996, cc. 691, 832; 2002, c. 178; 2003, c. 461; 2004, c. 991; 2005, c. 447.



§ 23-276.6. Refusal, suspension, and revocation of approval or certification

A. The Council may refuse to grant a certification, may revoke or suspend a prior approval or certification, as the case may be, including any approval or authorization issued prior to July 1, 1980, and may add conditions to any approval or certification, as the case may be, on such grounds as may be provided in its regulations or any of the following grounds:

1. The school submits or has submitted any false or misleading information to the Council in connection with its approval;

2. The school or any of its locations fails to meet or to maintain compliance with the Council's regulations;

3. The school publicly makes or causes to be made any false or misleading representation that it has complied with any requirement of this chapter or the Council's regulations;

4. The school violates any provision of this chapter or the Council's regulations; or

5. The school fails or refuses to furnish the Council with any requested information or records required by this chapter or the Council's regulations.

B. The Council may refuse to grant an approval or may place conditions on an approval for a request to use a name that incorporates terms deemed by the Council to be misleading to consumers, students, or the general public regarding the school's affiliation or association with any public institution or system of higher education in the Commonwealth. The Council shall not, however, add conditions to, revoke, or suspend a prior approval of a name. The Council shall, by regulation, designate the terms deemed to be misleading, which shall include, but shall not be limited to, "public university," "public college," and "community college."

C. The Council shall notify the school by certified mail, return receipt requested, of its intention to deny an application, suspend or revoke a prior approval or certification, as the case may be, or add conditions to an approval or certification, as the case may be, and shall state in writing the reasons for the denial, suspension, revocation, or conditions. The school may, within 10 days of receipt of the certified mail notice, submit a written request for a proceeding before the Council pursuant to Article 3 (§ 2.2-4018 et seq.) of Chapter 40 of Title 2.2.

D. The Council may issue orders to comply with its regulations or the provisions of this chapter; unless an emergency exists, such orders shall only be issued after a proceeding pursuant to Article 3 (§ 2.2-4018 et seq.) of Chapter 40 of Title 2.2.

E. In accordance with Article 3 (§ 2.2-4018 et seq.) of Chapter 40 of Title 2.2, any school aggrieved by a decision of the Council to deny an application or suspend or revoke a prior approval or certification, as the case may be, or add conditions to an approval or certification, or aggrieved by any order to comply with the Council's regulations or this chapter may appeal such decision. The Council shall make a final administrative decision on such appeal in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

F. In order to regain approval, a school that has had its approval or certification, as the case may be revoked or suspended by the Council shall file a new application for certification and shall provide clear and convincing evidence that the conditions resulting in the suspension or revocation have been remedied and that the school is in compliance with this chapter and the Council's regulations.

Code 1950, § 23-271; 1980, c. 658; 1996, cc. 691, 832; 2002, c. 178; 2003, c. 461; 2004, c. 991; 2005, c. 447.



§ 23-276.7. Emergency actions

A. The Council may, by regulation, authorize its director to take immediate action on its behalf in any instance in which a school holding certification to operate in Virginia is the subject of an adverse action by the United States Department of Education or by the school's accrediting agency. When such adverse action threatens a disruption of the operation of the school and exposes students to a loss of course or degree credit or financial loss, the director may take any or all of the following actions:

1. Suspend new enrollment in specified programs, degree levels or in all programs and degree levels that have been approved by the Council;

2. Require the school to provide a guaranty instrument in the amount necessary to cover the refund of unearned tuition to all students enrolled at the time of the action; or

3. Take such other actions as may be necessary to protect the rights of currently enrolled or future students.

B. At its next regularly scheduled meeting, the Council shall either ratify the director's action or take such other actions as it may deem necessary.

2002, c. 178; 2005, c. 447.



§ 23-276.8. Preservation of students' records required

A. In the event of school closure or revocation of its approval or certification, the school shall (i) make arrangements for the transfer of the academic and financial records of all students to the Council within 30 days of the closure or (ii) with the approval of the Council, ensure preservation of the academic and financial records of all students by entering an agreement with another school. An out-of-state school that is public or corporately held may retain records at the school's location outside of the Commonwealth but shall provide the Council with the contact information needed for each student to obtain copies of his academic and financial records.

B. This section shall not be deemed to interfere with students' rights to have access to and obtain copies of their own records or to authorize disclosure of student records except in compliance with applicable state and federal law, including the federal Family Educational Rights and Privacy Act of 1974, 20 U.S.C. § 1232g, as amended.

2002, c. 178; 2005, c. 447; 2013, c. 229.



§ 23-276.9. Fees

The Council may, as it deems necessary to comply with the provisions of this chapter and its regulations, establish fees for services and methods for collecting such fees. All fees shall be nonrefundable.

2002, c. 178.



§ 23-276.10. Prohibited acts

A. Without prior Council approval, no person or other entity subject to the provisions of this chapter shall use in any manner, within the Commonwealth of Virginia, the term "college" or "university" or abbreviations or words of similar meaning in its name or in any manner in connection with its academic affairs or business or in any literature, catalog, pamphlet, or descriptive material.

This subsection shall not apply to any person or other entity that (i) used the term "college" or "university" openly and conspicuously in its title within the Commonwealth prior to July 1, 1970; (ii) was granted authority to operate in Virginia by the Council between July 1, 1970, and July 1, 2002, and maintains valid authority to so operate in Virginia after July 1, 2002; (iii) was exempted from the provisions of Chapter 21 (§ 23-265 et seq.) of this title, as such law was in effect prior to July 1, 2002; or (iv) was authorized by the Council to use a name while its request for approval to enroll students is pending before the Council.

B. No person or other entity shall sell, barter, or exchange for any consideration, or attempt to sell, barter, or exchange for any consideration, any degree credit, degree, diploma, or certificate.

C. No person or other entity shall use, or attempt to use, in connection with any business, trade, profession, or occupation, any degree or certification of degree or degree credit, including, but not limited to, a transcript of coursework that he knows or has reason to know has been fraudulently issued, obtained, forged, materially altered, or purchased.

D. No person or other entity shall issue or manufacture a fraudulent academic credential.

E. No person or other entity shall physically present a fraudulent academic credential, knowing it is fraudulent, in an attempt to obtain employment, promotion, licensure, or admission to an institution of higher education.

F. No person or entity that is not an institution of higher education accredited by an accrediting agency recognized by the U.S. Department of Education, or having the foreign equivalent of such accreditation, shall in any way represent that the person or entity is so accredited.

G. Unless exempted from the provisions of this chapter or granted approval by the Council in accordance with this chapter and relevant regulations, no person or other entity shall represent that credits earned at or granted by any institution of higher education or academic-vocational noncollege degree school may be applied for credit toward a degree.

Code 1950, § 23-272; 1980, c. 658; 2002, c. 178; 2004, c. 991; 2008, c. 856.



§ 23-276.11. Virginia law to apply to contracts

The laws of Virginia shall govern any agreement, contract, or instrument of indebtedness executed between a postsecondary school and any person enrolling in any course or program offered or to be offered by such school in Virginia and any person employed or offered employment by such school in Virginia.

Code 1950, § 23-276; 1980, c. 658; 2002, c. 178; 2004, c. 991; 2005, c. 447.



§ 23-276.12. Violations; criminal penalty; injunction proceeding; civil penalty

A. Violations of this chapter or the Council's implementing regulations may be punishable as a Class 1 misdemeanor. Each degree, diploma, certificate, program, academic transcript or course of study offered, conferred, or used in violation of this chapter or the Council's regulations shall constitute a separate offense.

B. The Council may also institute a proceeding in equity to enjoin any violation of this chapter or its implementing regulations. Further, if no criminal prosecution is instituted against such postsecondary school pursuant to subsection A, the Council shall have the authority to recover a civil penalty of at least $200 but not more than $1,000 per violation, with each unlawful act constituting a separate violation. In no event shall the civil penalties against any one person, corporation, or other entity exceed $25,000 per year.

C. Upon substantially prevailing on the merits of the case and unless special circumstances would render such an award unjust, the Council shall be entitled to an award of reasonable attorney's fees and costs in any action to enjoin violations of this chapter or its implementing regulations.

Code 1950, § 23-273; 1980, c. 658; 2002, c. 178; 2006, c. 48; 2008, c. 856.



§ 23-276.13. Establishment of the Career College Advisory Board

A. The Council shall establish and seek the advice of the Career College Advisory Board, which shall assist the Council in the performance of its duties and provide advisory services in academic and administrative matters related to private proprietary institutions of higher education and academic-vocational noncollege degree schools. The Career College Advisory Board shall be composed of college and university representatives and such other members as the Council may select and shall be broadly representative of the private proprietary sector of institutions of higher education and academic-vocational noncollege degree schools.

B. The Career College Advisory Board shall meet at least twice each year and shall advise the Council and the private proprietary accredited institutions of higher education and academic-vocational noncollege degree schools in the Commonwealth regarding such matters as may come before it. The Council may employ such qualified personnel as may be required to assist the Career College Advisory Board in the performance of its duties.

2004, c. 991.



§ 23-276.14. Certificates generally

No person shall open, operate or conduct any postsecondary school in this Commonwealth without a certificate to operate such postsecondary school issued by the Council. The Council shall issue a certificate to those postsecondary schools in compliance with the Council regulations issued pursuant to this chapter.

Postsecondary schools shall seek such certification from Council immediately after receipt of a valid business license issued by the relevant official of the locality in which it seeks to operate.

2004, c. 991.



§ 23-276.15. List of postsecondary schools holding valid certificates

The Council shall maintain a list of postsecondary schools holding valid certificates under the provisions of this chapter, which shall be available for the information of the public.

Upon confirmation of any notification or discovery of any postsecondary school operating without its certification or approval, the Council shall notify in writing the relevant local Commissioner of the Revenue or other official serving such equivalent functions of the postsecondary school's violation of such certification or approval requirement, and shall recommend revocation of the school's business license.

2004, c. 991.



§ 23-276.16. School closure procedures

A. A school shall notify the Council of its intention to close at least 30 days prior to the closure. The notice shall be accompanied by a comprehensive plan for closure and a teachout plan that makes provision for presently enrolled students to complete the program of instruction for which they have enrolled, either at the school or at another school certified by the Council or authorized to operate in the Commonwealth. The school shall obtain the Council's approval of the teachout plan prior to implementation.

B. The school shall notify the Council, in writing, if there is no comparable program for the purposes of developing a teachout plan within 50 miles of the closing school or if the closing school is unable to enter a teachout agreement with another school. This information shall be provided at the time the school notifies the Council of its intention to close.

C. Owners or senior administrators of a postsecondary school that closes without providing (i) an adequate teachout plan or refunds of unearned tuition and (ii) appropriate preservation of records shall be denied certification to operate another postsecondary school in the Commonwealth.

2013, c. 229.



§ 23-277. Definitions

As used in this chapter, unless the context clearly indicates otherwise:

"Board" means the Commonwealth Health Research Board.

"Council" means the State Council of Higher Education for Virginia.

"Fund" means the Commonwealth Health Research Fund.

1997, cc. 803, 888, 891.



§ 23-278. Commonwealth Health Research Board created

A. There is hereby created, as an independent body, the Commonwealth Health Research Board. The purpose of the Board shall be to provide financial support, in the form of grants, donations, or other assistance, for research efforts that have the potential of maximizing human health benefits for the citizens of the Commonwealth. Research efforts eligible for support by the Board shall include traditional medical and biomedical research relating to the causes and cures of diseases as well as research related to health services and the delivery of health care.

B. The Board shall be composed of seven members. The Governor shall appoint three members of the Board who shall be confirmed by the affirmative vote of a majority of those voting in each house of the General Assembly. The Joint Rules Committee shall appoint the other four members of the Board who shall be confirmed by the affirmative vote of a majority of those voting in each house of the General Assembly. The initial members shall be appointed for terms of office as follows: one of the members appointed by the Governor shall be appointed for a term of one year; one of the members appointed by the Joint Rules Committee shall be appointed for a term of two years; one of the members appointed by the Governor and one of the members appointed by the Joint Rules Committee shall be appointed for terms of three years; one of the members appointed by the Joint Rules Committee shall be appointed for a term of four years; and one of the members appointed by the Governor and one of the members appointed by the Joint Rules Committee shall be appointed for terms of five years. Appointments thereafter shall be for terms of five years. Vacancies in the membership of the Board shall be filled by appointment of the entity initially making the appointment for the unexpired portion of the term. No member shall be eligible to serve for more than two successive five-year terms; however, after the expiration of a term of four years or less or after the expiration of the remainder of a term to which he was appointed to fill a vacancy, two additional terms may be served by such member if appointed thereto. Immediately after such appointment, the members shall enter upon the performance of their duties.

C. The members shall have substantial experience or expertise, personal or professional, in at least one of the following areas: medicine, medical or scientific research, public policy, government, business, or education. No member shall be an incumbent elected official, state official or employee, or member of the governing board of a state agency or institution. Members of the Board need not be residents of the Commonwealth.

D. The members shall elect annually a chairman and vice-chairman from among its members. The chairman, or in his absence, the vice-chairman, shall preside at all meetings of the Board. A majority of the members of the Board serving at any one time shall constitute a quorum for the transaction of business. The Board shall meet annually or more frequently at the call of the chairman.

E. Notwithstanding the provisions of § 2.2-2813, members of the Board shall receive compensation for their services at the rate provided in Item 1 of Chapter 924 of the 1997 Acts of Assembly used to compensate General Assembly members for the time actually spent in the discharge of their duties and shall receive reimbursement for actual expenses incurred in the performance of their duties on behalf of the Board. Such compensation and expenses shall be paid from the Fund.

1997, cc. 803, 888, 891; 2000, cc. 675, 700.



§ 23-279. Duties of the Board

The Board shall perform the following duties:

1. Establish specific criteria and procedures governing its decisions to support research efforts consistent with its purposes, including, but not limited to, (i) encouraging collaborative research efforts among two or more institutions or organizations, (ii) giving priority to those research efforts where Board support can be leveraged to foster contributions from federal agencies or other entities, and (iii) supporting both new research efforts and the expansion or continuation of existing research efforts;

2. Establish requirements for the submission of research proposals, including, but not limited to, (i) a clear statement of the problem or opportunity to be addressed; (ii) the specific objectives; (iii) a description of how the results will maximize human health benefits for the citizens of the Commonwealth; (iv) a budget for the research effort including other anticipated sources of financial assistance; and (v) the time frame for the conduct of the research;

3. Evaluate the proposals in accordance with the criteria established by the Board and the provisions of this chapter; and

4. Evaluate the implementation and results of all research efforts receiving support from the Board.

1997, cc. 803, 888, 891.



§ 23-280. Conditions and restrictions on financial assistance

A. The Board shall provide financial support only to research efforts that satisfy the following conditions:

1. The research shall be conducted by state institutions of higher education, agencies of the Commonwealth, or nonprofit organizations exempt from income taxation pursuant to § 501(c)(3) of the Internal Revenue Code and located in the Commonwealth;

2. The institution, agency, or organization shall provide a cash amount for the support provided by the Board in such percentage of the Board's support as the Board deems appropriate;

3. Support provided by the Board shall not be used by the recipient to finance capital improvements or renovations, indirect costs incurred by the institution, agency, or organization in its administration of the financial support, or for any other purpose proscribed by the Board; and

4. Recipients of support provided by the Board shall agree to provide the Board with such information regarding the implementation of the research effort, and to allow monitoring and review of the research effort, as may be required by the Board to ensure compliance with the terms by which the support is provided.

B. Any support provided by the Board shall be used by the recipient only for personal services, contractual services, material, supplies, and equipment directly related to the approved research effort.

1997, cc. 803, 888, 891.



§ 23-281. Powers of the Board

In order to carry out its purpose, the Board shall have the power to:

1. Make grants or other expenditures or disbursements from the Fund to provide support for research efforts approved by the Board in accordance with the purposes of this chapter; however, the Board shall not be obligated to make annual or other periodic disbursements or expenditures;

2. Contract for the services of consultants to review research proposals and to assist in the evaluation of the research efforts funded by the Board;

3. Contract for other professional services to assist the Board in the performance of its duties and responsibilities;

4. Accept, hold, administer, and solicit gifts, grants, bequests, contributions or other assistance from federal agencies, the Commonwealth, or any other public or private source to carry out the purposes of this chapter;

5. Enter into any agreement or contract relating to the acceptance or use of any grant, assistance or support provided by or to the Board, or otherwise in furtherance of the purposes of this chapter;

6. Perform any lawful acts necessary or appropriate to carry out the purposes of the Board; and

7. Employ such staff as is necessary to perform the Board's duties. The Board may determine the duties of such staff and fix the salaries and compensation of such staff, which shall be paid from the Fund. Such staff shall be employees of the Department of Accounts and shall be entitled to all benefits available to state employees as provided by law.

1997, cc. 803, 888, 891; 2000, cc. 675, 700; 2002, cc. 591, 612; 2012, cc. 682, 683.



§ 23-282. Repealed

Repealed by Acts 2002, cc. 591 and 612.



§ 23-283. Cooperation with other agencies

All agencies of the Commonwealth shall cooperate with the Board and, upon request, assist the Board in the performance of its duties and responsibilities.

1997, cc. 803, 888, 891.



§ 23-284. Commonwealth Health Research Fund established; administration

A. There is hereby created in the State Treasury a special, nonreverting revolving fund to be known as the Commonwealth Health Research Fund. The Fund shall be established on the books of the State Comptroller.

B. The Fund shall consist of all stock and cash distributed to the Commonwealth as a policyholder pursuant to the conversion of Blue Cross and Blue Shield of Virginia, doing business as Trigon Blue Cross Blue Shield, from a mutual insurance company to a Virginia stock corporation known as Trigon Healthcare, Inc., exclusive of cash paid by Blue Cross and Blue Shield of Virginia or its successor to the Commonwealth in connection with such conversion, which was assumed as general fund revenue in Chapter 912 of the 1996 Acts of Assembly. The Fund shall also consist of any moneys appropriated from the general fund, grants and donations received by the Board, and other moneys received by the State Treasurer and designated for deposit in the Fund. Interest and other income earned on the Fund shall be credited to the Fund. Any moneys remaining in the Fund, including interest and other income thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund.

C. Notwithstanding any other provision of law, the moneys and other property comprising the Fund shall be invested, reinvested and managed by the Board of the Virginia Retirement System as provided in § 51.1-124.36. The State Treasurer shall not be held liable for losses suffered by the Virginia Retirement System on investments made under the authority of this section.

D. The Fund shall be expended solely for the purpose of supporting research efforts approved by the Board and any other purpose permitted by this chapter.

E. An amount not to exceed six percent of the moving average of the market value of the Fund calculated over the previous five years or since inception, whichever is shorter, on a one-year delayed basis, net of any administrative fee assessed pursuant to subsection E of § 51.1-124.36, may be expended in a calendar year for any purpose permitted by this chapter. The Board shall not be required to expend such amount in a calendar year, and any amount up to such six percent that is not expended in a calendar year may be expended in any other calendar year.

F. The disbursement of moneys from the Fund shall be made by the State Comptroller at the written request of the Board.

1997, cc. 803, 888, 891; 2000, cc. 675, 700; 2002, cc. 591, 612; 2013, c. 687.



§ 23-285. Forms of accounts and records; audit of same

A. The accounts and records of the Board showing the receipt and disbursement of funds from whatever source derived shall be in such form as the Auditor of Public Accounts prescribes.

B. The accounts and records of the Board shall be subject to an annual audit by the Auditor of Public Accounts or his legal representative.

1997, cc. 803, 888, 891.



§ 23-286. Reports to the Governor and General Assembly

The Board shall submit a report annually to the Governor and the General Assembly. The report shall include information regarding research efforts supported by the Board and expenditures from the Fund.

1997, cc. 803, 888, 891.



§ 23-286.1. Christopher Reeve Stem Cell Research Fund

A. From such funds as may be appropriated by the General Assembly and any gifts, grants, or donations from public or private sources, there is hereby created in the state treasury a special, nonreverting, revolving and permanent fund, to be known as the Christopher Reeve Stem Cell Research Fund (the Fund). The Fund shall be established in the books of the State Comptroller and shall be administered by the Commonwealth Health Research Board, the independent body created in Chapter 22 (§ 23-277 et seq.). Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund at the end of each fiscal year, including interest thereon, shall not revert to the general fund but shall remain in the Fund. Expenditures and disbursements from the Fund, which may consist of grants, donations, or other assistance, shall be made by the State Treasurer on warrants issued by the Comptroller upon written request bearing the signature of the chairman or the vice-chairman of the Commonwealth Health Research Board.

B. Moneys in the Fund shall be used solely to support medical and biomedical stem cell research conducted in Virginia institutions of higher education that relates to the causes and cures of disease, including, but not limited to, paralysis caused by spinal cord injury, diabetes, cancer, heart disease, and neurological disorders, such as amyotrophic lateral sclerosis (Lou Gehrig's disease) and multiple sclerosis.

C. The grants, donations, or other assistance provided hereunder shall be awarded in accordance with the Commonwealth Health Research Board's specific criteria and procedures, requirements for submission of research proposals, and evaluation mechanisms established pursuant to Chapter 22 (§ 23-277 et seq.). However, no requirement for matching funds shall apply to the grants, donations, or other assistance awarded pursuant to the Christopher Reeve Stem Cell Research Fund and the leveraging of funds shall be incidental to the support provided under this section. The grants, donations, or other assistance provided hereunder may be awarded to support stem cell research that is not eligible for federal research funds through the National Institutes of Health. No moneys from the Fund may be provided to any entity that conducts human stem cell research from stem cells obtained from human embryos, or for conducting such research; however, research conducted using stem cells other than embryonic stem cells may be funded.

2005, c. 696.



§ 23-286.2. Duties of the Commonwealth Health Research Board vis-a-vis the Fund

In addition to the duties conferred on the Commonwealth Health Research Board pursuant to Chapter 22 (§ 23-277 et seq.), the Board shall administer and implement the Christopher Reeve Stem Cell Research Fund in accordance with the provisions of this chapter and, except where otherwise required, the provisions of its originating chapter.

2005, c. 696.



§ 23-287. Jamestown-Yorktown Foundation continued; Board of Trustees, officers and executive committee

A. The Jamestown-Yorktown Foundation, hereinafter referred to as the Foundation, is hereby continued and shall be deemed to be an institution of higher education within the meaning of §§ 23-3.1 and 23-9.2. The Foundation shall be administered by the Board of Trustees consisting of the following ex officio trustees: the Governor, Lieutenant Governor, Attorney General, Speaker of the House of Delegates, President Pro Tempore of the Senate, Chairman of the House Appropriations Committee, either the Chairman or the Chairman Emeritus of the Senate Finance Committee, to be determined by the Senate Committee on Rules, and the Secretary of Education. In addition, there shall be 12 members appointed by the Governor from the Commonwealth at large for four-year terms who shall be subject to confirmation by a majority of the members of each house of the General Assembly; eight members appointed by the Speaker of the House of Delegates from the membership thereof for terms concurrent with the terms for which they have been elected to office; four members appointed by the Senate Committee on Rules from the membership of the Senate for terms concurrent with the term for which they have been elected to office; five members annually elected by the Board of Trustees, some of whom may be nonresidents of the Commonwealth; and any and all chairmen emeriti elected by the Board of Trustees pursuant to § 23-288. The president of the Jamestown-Yorktown Foundation, Inc. shall also serve as a member of the Board of Trustees. Nonresident members of the Board of Trustees shall serve at no expense to the Commonwealth. Appointments to fill vacancies shall be for the unexpired terms.

The Board of Trustees shall elect a chairman, vice-chairman and such other officers as are deemed necessary. The chairman shall appoint seven or more members of the Board to constitute an executive committee, the membership of which shall include the chairman and vice-chairman.

Resident members of the Board of Trustees shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825 and shall receive compensation at the per diem rate established for members of the General Assembly as provided in § 30-19.12. The funding for the costs of compensation and expenses of the members shall be provided by the Foundation.

B. The Foundation is an educational institution and has the further responsibility to administer certain historical museums and such related programs as may be established as defined from time to time.

1998, cc. 589, 786; 2000, cc. 104, 125; 2003, c. 879; 2005, c. 758; 2013, c. 480.



§ 23-288. Powers and duties

The Foundation shall have the power and duty to:

1. Do all things necessary and proper to foster through its living-history museums, Jamestown Settlement and Yorktown Victory Center, an awareness and understanding of the early history, settlement, and development of the United States through the convergence of American Indian, European, and African cultures and the enduring legacies bequeathed to the nation; to commemorate Jamestown as the first permanent English-speaking settlement in the United States and its contributions to the building of our Commonwealth and nation; to commemorate the winning of American independence on the battlefield at Yorktown; and to enhance our understanding of the making of the United States Constitution and Bill of Rights, including Virginia's role in shaping the fundamental principles of the American constitutional system.

2. Administer, develop and maintain at Jamestown and Yorktown permanent commemorative shrines and historical museums.

3. Adopt names, flags, seals and other emblems for use in connection with such shrines and copyright the same in the name of the Commonwealth.

4. Enter into contracts to further the purposes of the Foundation, which have been approved by the Attorney General.

5. Establish nonprofit corporations as instrumentalities to assist in administering the affairs of the Foundation.

6. With the consent of the Governor, acquire lands, property and structures deemed necessary for the purposes of the Foundation by purchase, lease, gift, devise or condemnation proceedings. The title to the land and property acquired shall be in the name of the Commonwealth. In the exercise of the power of eminent domain granted under this section, the Foundation may proceed in the manner provided by Chapter 3 (§ 25.1-300 et seq.) of Title 25.1.

7. With the consent of the Governor, convey by lease land to any person, association, firm or corporation for such term and on such conditions as the Foundation may determine.

8. Receive and expend gifts, grants and donations from whatever source derived for the purposes of the Foundation.

9. Employ an executive director and such deputies and assistants as may be required.

10. Elect any past chairman of the Board of Trustees to the honorary position of Chairman Emeritus. Chairmen emeriti shall serve as honorary members for life. Chairmen emeriti shall be elected in addition to the at-large positions defined in § 23-287.

11. With the consent of the Governor, enter into agreements or contracts with private entities for the promotion of tourism through marketing without competitive sealed bidding or competitive negotiation provided a demonstrable cost savings, as reviewed by the Secretary of Education, can be realized by the Foundation and such agreements or contracts are based on competitive principles.

12. Determine what paintings, statuary, works of art, manuscripts, and artifacts may be acquired by purchase, gift, or loan, and exchange or sell the same if not inconsistent with the terms of such purchase, gift, loan, or other acquisition.

13. Change the form of investment of any funds, securities, or other property, real or personal, provided the same are not inconsistent with the terms of the instrument under which the same were acquired, and sell, grant, or convey any such property, except that any transfers of real property may be made only with the consent of the Governor.

1998, cc. 222, 589, 786, 791; 2000, c. 109; 2003, cc. 879, 940; 2011, cc. 345, 356.



§ 23-289. Authority to adopt regulations as to use and visitation of properties

A. The Board of Trustees, or the executive committee thereof, of the Foundation may adopt such regulations from time to time, concerning the use and visitation of properties under the control of the Jamestown-Yorktown Foundation, to protect or secure such properties and the public enjoyment thereof.

B. Any person, who knowingly violates a regulation of the Foundation may be requested by an agent or employee of the Foundation to leave the property and upon the failure of such person so to do, shall be guilty of a trespass, as provided in § 18.2-119.

1998, c. 786.



§ 23-290. Authority to contract debts and obligations payable from revenues

The Foundation, acting by and through the corporation authorized by § 23-288, may contract debts and obligations to the extent of its anticipated revenues. Such debts and obligations shall be paid only from the revenues of the Foundation.

1998, c. 786.



§ 23-290.1. Repealed

Repealed by Acts 2011, cc. 345 and 356, cl. 2.



§ 23-291. Expired

Expired.



§ 23-293. Reserved

Reserved.



§ 23-295. Board of Regents of Gunston Hall; Board of Visitors for Gunston Hall

There is hereby created the Board of Regents of Gunston Hall and the Board of Visitors for Gunston Hall. Membership of both collegial bodies shall be pursuant to the terms and conditions of the deed of gift of Gunston Hall from Louis Hertle to the Commonwealth of Virginia. The duties for the two boards are prescribed in Chapter 138 of the 1932 Acts of Assembly and Chapter 175 of the 1948 Acts of Assembly. As such, the Board of Regents is declared an educational institution with all the rights, powers, privileges, and immunities under law. The Board of Regents shall manage, maintain and operate Gunston Hall and accept and administer gifts of real and personal property made for the benefit of Gunston Hall.

2000, c. 541.



§ 23-295.1. Certain powers of the Board of Regents

A. The Board of Regents may from time to time undertake to determine the significance or suitability of the furnishings, household items, and other objects heretofore and hereafter acquired by purchase, gift or donations with or for Gunston Hall, for the purpose of accurately presenting Gunston Hall according to the taste of George Mason and within the limitations of the furnishings, household items, and other objects that would have been available to him and within his means. Those furnishings, household items, and other objects determined by the Board to be of little or no significance or unsuitable for achieving this purpose may be disposed of by the Board by exchange or sale if not inconsistent with the terms of the acquisition thereof. At the discretion of the Board, such sales may be conducted by auction houses recognized for the expertise in the sale of such items.

B. Any such furnishings, household goods, and other objects previously acquired by donation or purchase and the net proceeds of any sale of these items as provided in subsection A shall constitute a discrete fund of Gunston Hall, restricted to future acquisitions of period furnishings, household goods, and other objects consistent with the purposes set forth in subsection A, and the conservation of all such holdings of Gunston Hall.

Donations to Gunston Hall of any funds, securities, and any other property, real or personal, for use in accordance with the mission of Gunston Hall, shall constitute endowments or unrestricted gifts within the meaning of § 23-9.2. The Board of Regents may change the form of investment of any such funds, securities, or other property, real or personal, provided the same are not inconsistent with the terms of the instrument under which the same were acquired, and to sell, grant, or convey any such property, except that any transfers of real property may be made only with the consent of the Governor.

2001, c. 125.



§ 23-296. Frontier Culture Museum of Virginia created; purpose

There is hereby created the Frontier Culture Museum of Virginia as a state agency. The purpose of the museum is to construct, operate, and maintain, in the Augusta County/Staunton/Waynesboro area of the Commonwealth, an outdoor museum in order to commemorate on an international scale the contribution which the pioneers and colonial frontiersmen and frontierswomen of the eighteenth and nineteenth centuries made to the creation and development of the United States. The Museum is an educational institution with responsibility to administer certain historical and interpretive programs as may be established.

2000, c. 541.



§ 23-297. Board of Trustees; membership; terms; officers and committees; compensation

The Frontier Culture Museum of Virginia shall be administered by a Board of Trustees consisting of no more than 25 members. The members shall be appointed as follows: five members of the House of Delegates shall be appointed by the Speaker of the House of Delegates; three members of the Senate shall be appointed by the Senate Committee on Rules; and nine nonlegislative citizen members shall be appointed by the Governor. The Governor may appoint, upon recommendation of the Board of Trustees, eight additional nonlegislative members for four-year terms who may be nonresidents of the Commonwealth and who shall serve at no expense to the Commonwealth.

Legislative members shall serve terms coincident with their terms of office. After the initial staggering of terms, nonlegislative members appointed shall serve for four-year terms. Appointments to fill vacancies shall be made for the unexpired term. All members may be reappointed.

The Board of Trustees shall elect a chairman, vice-chairman, and such other officers as it deems necessary. Seven or more of the members of the Board of Trustees shall constitute an executive committee.

The Board of Trustees shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825 and shall be compensated at the per diem rate established for members of the General Assembly for meetings as provided in § 30-19.12. Funding for the costs of compensation and expenses of the members shall be provided by the Frontier Culture Museum.

2000, c. 541; 2005, c. 758.



§ 23-298. Powers of Board of Trustees; donation

A. The Board of Trustees shall:

1. Establish, operate, and maintain the Frontier Culture Museum of Virginia to commemorate the contributions which the pioneers and colonial frontiersmen and frontierswomen made to the creation of this nation;

2. Employ an executive director and such assistants as may be required and confer such duties and responsibilities as determined necessary;

3. Adopt a flag, seal, and other emblems for use in connection with the Museum;

4. Establish a nonprofit corporation to develop and maintain public awareness of the Frontier Culture Museum of Virginia;

5. Receive and expend gifts, grants, and donations of any kind from whatever sources determined, including donations accepted by the American Frontier Culture Foundation on behalf of the Museum;

6. Adopt regulations and set fees concerning the use and visitation of properties under its control;

7. Acquire, with the consent of the Governor, lands, property and structures deemed necessary to the purpose of the Museum by purchase, lease, gift, devise or condemnation proceedings. The title to land and property acquired shall be in the name of the Commonwealth. In the exercise of the power of eminent domain granted under this section, the Museum may proceed in the manner provided by Chapter 3 (§ 25.1-300 et seq.) of Title 25.1;

8. Convey by lease land and structures to any person, association, firm or corporation, with the consent of the Governor, for such terms and on such conditions as the Museum may determine;

9. Enter into contracts to further the purpose of the Museum, which have been approved by the Attorney General; and

10. Elect any past member of the Board of Trustees to the honorary position of trustee emeritus. Trustees emeriti shall serve as honorary members for life, shall not have voting privileges and shall be elected in addition to those positions set forth in § 23-297.

B. In addition to the powers granted by subsection A, the Board may, from time to time, evaluate the significance or suitability of the furnishings, household items, and other objects heretofore and hereinafter acquired by purchase, gift or donations with or for the Museum, for the purpose of accurately presenting the tastes and lifestyles of the people living during the era the Museum depicts and within the limitations of the furnishings, household items, and other objects that would have been available to and within the means of such persons. The Board may dispose of those furnishings, household items, and other objects determined by the Board to be of little or no significance or suitability for achieving the purposes or mission of the Museum by exchange or sale, so long as such disposition is not inconsistent with the terms of the acquisition of the relevant property. At the discretion of the Board, sales of these items may be conducted by auction houses recognized for their expertise in the sale of such property.

C. Any furnishings, household goods, and other objects previously acquired by donation or purchase and the net proceeds of any sale of these items as provided in subsection B shall constitute a discrete fund of the Frontier Culture Museum of Virginia and shall be used solely for the acquisition of period furnishings, household goods, and other objects consistent with the purpose and mission of the Museum.

Donations to the Museum of any funds, securities, and any other property, real or personal, for use in accordance with its purpose and mission, shall constitute endowments or unrestricted gifts within the meaning of § 23-9.2. The Board may change the form of investment of any such funds, securities, or other property, real or personal, if the change in such form is not inconsistent with the terms of the instrument under which such property was acquired, and may sell, grant, or convey any such property; however, any transfers of real property may be made only with the consent of the Governor.

2000, c. 541; 2002, c. 129; 2003, c. 940; 2008, c. 242.



§ 23-299. Objectives; definitions

A. In order to (i) stimulate the development of innovative programs for preschool through grade 12 students; (ii) provide opportunities for innovative instruction and assessment; (iii) provide teachers with a vehicle for establishing schools with alternative innovative instruction and school scheduling, management, and structure; (iv) encourage the use of performance-based educational programs; (v) establish high standards for both teachers and administrators; (vi) encourage greater collaboration between education providers from preschool to the postsecondary level; and (vii) develop models for replication in other public schools, college partnership laboratory schools may be established in Virginia as provided in this chapter.

B. As used in this chapter:

"At-risk pupil" means a student having a physical, emotional, intellectual, socioeconomic, or cultural risk factor, as defined in Board of Education criteria, which research indicates may negatively influence educational success.

"College partnership laboratory school" means a public, nonsectarian, nonreligious school established by a public or private institution of higher education that operates a teacher education program approved by the Board of Education.

"Governing board" means the board of a college partnership laboratory school that is party to the contract with the Board of Education, with the responsibility of creating, managing, and operating the college partnership laboratory school, and whose members have been selected by the institution of higher education establishing the college partnership laboratory school. The governing board shall be under the control of the institution of higher education establishing the college partnership laboratory school.

2010, cc. 816, 871; 2012, cc. 176, 580.



§ 23-299.1. College Partnership Laboratory School Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the College Partnership Laboratory School Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All funds appropriated in accordance with the appropriation act and any gifts, grants, bequests, or donations from public or private sources shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to the Fund. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of establishing or supporting college partnership laboratory schools in the Commonwealth that stimulate the development of alternative education programs for preschool through grade 12 students by providing opportunities for innovative instruction and greater cooperation and coordination between institutions of higher education and preschool through grade 12 education systems. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Superintendent of Public Instruction. The Board of Education shall establish criteria for making distributions from the Fund to a college partnership laboratory school requesting moneys from the Fund and may issue guidelines governing the Fund as it deems necessary and appropriate.

2010, cc. 816, 871.



§ 23-299.2. Establishment and operation of college partnership laboratory schools; requirements

A. A college partnership laboratory school shall be subject to all federal and state laws and regulations and constitutional provisions prohibiting discrimination on the basis of disability, race, creed, color, gender, national origin, religion, ancestry, or need for special education services.

Enrollment shall be open to any child who is deemed to reside within the Commonwealth through a lottery process on a space-available basis. A waiting list shall be established if adequate space is not available to accommodate all students whose parents have requested to be entered in the lottery process. Such waiting list shall also be prioritized through a lottery process and parents shall be informed of their student's position on the list. For college partnership laboratory schools that form a collaborative partnership, in accordance with subsection F, with one or more public school divisions, enrollment in the college partnership laboratory school shall be administered by one of the partnering divisions.

B. A college partnership laboratory school shall be administered and managed by a governing board. Pursuant to a contract and as specified in § 23-299.3, a college partnership laboratory school shall be subject to the requirements of the Standards of Quality, including the Standards of Learning and the Standards of Accreditation, and such regulations as determined by the Board of Education.

C. Pursuant to a college partnership laboratory school agreement, a college partnership laboratory school shall be responsible for its own operations, including, but not limited to, such budget preparation, contracts for services, and personnel matters as are specified in the agreement. A college partnership laboratory school may also negotiate and contract with a school board, the governing body of an institution of higher education, or any third party for the use of a school building and grounds, the operation and maintenance thereof, and the provision of any service, activity, or undertaking that the college partnership laboratory school is required to perform in order to carry out the educational program described in its contract. Any services for which a college partnership laboratory school contracts with a school board or institution of higher education shall not exceed the school division's or institution's costs to provide such services.

D. A college partnership laboratory school shall not charge tuition for courses required for high school graduation. However, (i) tuition may be charged for courses for which the student receives college credit and for enrichment courses that are not required to earn a Board of Education approved high school diploma, and (ii) for college partnership laboratory schools that form a collaborative partnership, in accordance with subsection F, with one or more public school divisions, the school board of the partnering school division that administers student enrollment in accordance with subsection A may charge tuition in accordance with § 22.1-5 for students who do not reside within the partnering school division.

E. An approved college partnership laboratory school shall be designated as a local education agency, but shall not constitute a school division.

F. College partnership laboratory schools are encouraged to develop collaborative partnerships with public school divisions for the purpose of building seamless education opportunities for all Virginia students, from preschool to postsecondary education. An educational program provided to students enrolled in a public school division pursuant to a collaborative partnership between the college partnership laboratory school and the public school division shall be considered to be the educational program of the public school division for purposes of the Standards of Accreditation.

2010, cc. 816, 871; 2012, cc. 176, 580; 2014, c. 754.



§ 23-299.3. Contracts for college partnership laboratory schools; release from certain policies and regulations

The contract between the college partnership laboratory school and the Board of Education shall reflect all agreements regarding the release of the college partnership laboratory school from state regulations, consistent with the requirements of subsection B of § 23-299.2. If the college partnership laboratory school application proposes a program to increase the educational opportunities for at-risk students, the Board of Education may approve an Individual School Accreditation Plan for the evaluation of the performance of the school.

Any material revision of the terms of the contract may be made only with the approval of the Board of Education and the governing board of the college partnership laboratory school.

2010, cc. 816, 871.



§ 23-299.4. College partnership laboratory school application

A. Any public or private institution of higher education operating within the Commonwealth and having a teacher education program approved by the Board of Education may submit an application for formation of a college partnership laboratory school.

B. Each college partnership laboratory school application shall provide or describe thoroughly all of the following essential elements of the proposed school plan:

1. An executive summary;

2. The mission and vision of the proposed college partnership laboratory school, including identification of the targeted student population;

3. The proposed location of the school;

4. The grades to be served each year for the full term of the contract;

5. Minimum, planned, and maximum enrollment per grade per year for the term of the contract;

6. Background information on the proposed founding governing board members and, if identified, the proposed school leadership and management team;

7. The school's proposed calendar and sample daily schedule;

8. A description of the academic program aligned with state standards;

9. A description of the school's educational program, including the type of learning environment (such as classroom-based or independent study), class size and structure, curriculum overview, and teaching methods;

10. The school's plan for using internal and external assessments to measure and report student progress in accordance with the Standards of Learning;

11. The school's plans for identifying and successfully serving students with disabilities, students who are English language learners, students who are academically behind, and gifted students, including but not limited to compliance with applicable laws and regulations;

12. A description of co-curricular and extracurricular programs and how they will be funded and delivered;

13. Plans and timelines for student recruitment and enrollment, including lottery procedures if sufficient space is unavailable;

14. The school's student disciplinary policies, including those for special education students;

15. An organization chart that clearly presents the school's organizational structure, including lines of authority and reporting between the governing board, staff, any related bodies (such as advisory bodies or parent and teacher councils), Board of Education, and any external organizations that will play a role in managing the school;

16. A clear description of the roles and responsibilities for the governing board, the school's leadership and management team, and any other entities shown in the organization chart;

17. A staffing chart for the school's first year and a staffing plan for the term of the contract;

18. Plans for recruiting and developing school leadership and staff;

19. The school's leadership and teacher employment policies, including performance evaluation plans;

20. A plan for the placement of college partnership laboratory school pupils, teachers, and employees upon termination or revocation of the contract;

21. Explanation of any partnerships or contractual relationships central to the school's operations or mission;

22. The school's plans for providing transportation, food service, and all other significant operational or ancillary services;

23. Opportunities and expectations for parent involvement;

24. A detailed school start-up plan, identifying tasks, timelines, and responsible individuals;

25. Description of the school's financial plan and policies, including financial controls and audit requirements;

26. A description of the insurance coverage the school will obtain;

27. Start-up and five-year budgets with clearly stated assumptions;

28. Start-up and first-year cash-flow projections with clearly stated assumptions;

29. Evidence of anticipated fundraising contributions, if claimed in the application;

30. A sound facilities plan, including backup or contingency plans if appropriate; and

31. Assurances that the college partnership laboratory school (i) is nonreligious in its programs, admission policies, employment practices, and all other operations and (ii) does not charge tuition, except as described in subsection D of § 23-299.2.

The purposes of the college partnership laboratory school application are to present the proposed school's academic and operational vision and plans, demonstrate the applicant's capacities to execute the proposed vision and plans, and provide the Board of Education a clear basis for assessing the applicant's plans and capacities. An approved college partnership laboratory school application shall not serve as the school's contract. Within 90 days of approval of a college partnership laboratory school application, the Board of Education and the governing board of the approved school shall execute a contract that clearly sets forth the academic and operational performance expectations and measures by which the college partnership laboratory school will be judged and the administrative relationship between the Board of Education and the college partnership laboratory school, including each party's rights and duties. The performance expectations and measures set forth in the contract shall include but need not be limited to applicable federal and state accountability requirements. The performance provisions may be refined or amended by mutual agreement after the college partnership laboratory school is operating and has collected baseline achievement data for its enrolled students.

2010, cc. 816, 871; 2012, cc. 176, 580.



§ 23-299.5. Review of college partnership laboratory school applications

A. The Board of Education shall establish procedures for receiving, reviewing, and ruling upon applications and shall make a copy of any such procedures available to all interested parties upon request. If the Board finds the application is incomplete, the Board shall request the necessary information from the applicant. The Board of Education's review procedures shall establish a review committee that may include experts with the operation of similar schools located in other states.

B. To provide appropriate opportunity for input from parents, teachers, and other interested parties and to obtain information to assist the Board of Education in its evaluation of a college partnership laboratory school application, the Board of Education may establish a procedure for public notice, comment, or hearings on such applications.

2010, cc. 816, 871.



§ 23-299.6. Decision of the Board of Education final

The decision of the Board of Education to grant or deny a college partnership laboratory school application or to revoke or fail to renew an agreement shall be final and not subject to appeal.

2010, cc. 816, 871.



§ 23-299.7. College partnership laboratory school terms; renewals and revocations

A. A college partnership laboratory school may be approved or renewed for a period not to exceed five school years. A college partnership laboratory school renewal application submitted to the Board of Education shall contain:

1. A report on the progress of the school in achieving the goals, objectives, program and performance standards for students, and such other conditions and terms as the Board of Education may require upon granting initial approval of the college partnership laboratory school application; and

2. A financial statement, on forms prescribed by the Board, that discloses the costs of administration, instruction, and other spending categories for the school and that has been concisely and clearly written to enable the Board of Education and the public to compare such costs with those of other schools or comparable organizations.

B. The Board of Education may revoke a contract if the college partnership laboratory school does any of the following or otherwise fails to comply with the provisions of this chapter:

1. Commits a material and substantial violation of any of the terms, conditions, standards, or procedures required under this chapter or the contract;

2. Fails to meet or make sufficient progress toward the performance expectations set forth in the contract;

3. Fails to meet generally accepted standards of fiscal management; or

4. Substantially violates any material provision of law from which the college partnership laboratory school was not exempted.

C. If the Board of Education revokes or does not renew a college partnership laboratory school contract, it shall clearly state, in a resolution, the reasons for the revocation or nonrenewal.

2010, cc. 816, 871.



§ 23-299.8. Employment of professional, licensed personnel

A. College partnership laboratory school personnel shall be employees of the institution of higher education establishing the school.

B. Teachers working in a college partnership laboratory school shall hold a license issued by the Board of Education or, in the case of an instructor in the higher education institution's Board-approved teacher education program, be eligible to hold a Virginia teaching license. Teachers working in a college partnership laboratory school shall be subject to the requirements of §§ 22.1-296.1, 22.1-296.2, and 22.1-296.4 applicable to teachers employed by a local school board.

C. Professional, licensed personnel of a college partnership laboratory school shall be granted the same employment benefits given to professional, licensed personnel in public schools in accordance with the agreement between the college partnership laboratory school and the Board of Education.

2010, cc. 816, 871; 2012, c. 170.



§ 23-299.9. Funding of college partnership laboratory schools

A. Each college partnership laboratory school shall receive such funds as may be appropriated by the General Assembly in accordance with the appropriation act.

B. The governing board of a college partnership laboratory school is authorized to accept gifts, donations, or grants of any kind and to spend such funds in accordance with the conditions prescribed by the donor. However, no gift, donation, or grant shall be accepted by the governing board of a college partnership laboratory school if the conditions for such funds are contrary to law or the terms of the agreement between the Board of Education and the college partnership laboratory school.

C. Notwithstanding any other provision of law, the proportionate share of state and federal resources allocated for students with disabilities and school personnel assigned to special education programs shall be directed to college partnership laboratory schools enrolling such students. The proportionate share of moneys allocated under other federal or state categorical aid programs shall be directed to college partnership laboratory schools serving students eligible for such aid.

D. College partnership laboratory schools shall be eligible to apply for and receive any federal or state funds otherwise allocated for college partnership laboratory schools in the Commonwealth.

E. Any tuition, room and board, and any other educational and related fees collected from students enrolled at a college partnership laboratory school shall comply with Board of Education regulations and shall be credited to the account of such school.

F. Each college partnership laboratory school shall be eligible to apply for and receive available funds from the College Partnership Laboratory School Fund and the establishing institution of higher education.

2010, cc. 816, 871; 2012, cc. 176, 580.



§ 23-299.10. Immunity

A college partnership laboratory school shall be immune from liability to the same extent as the public institution of higher education that established the school, and the employees and volunteers in a college partnership laboratory school are immune from liability to the same extent as the employees of the establishing institution of higher education.

2010, cc. 816, 871.



§ 23-300. Virginia Universities Clean Energy Development and Economic Stimulus Foundation created; purpose; structure

A. There is hereby created the Virginia Universities Clean Energy Development and Economic Stimulus Foundation (Foundation) established as a body corporate and political subdivision of the Commonwealth which, with the cooperation and assistance of the universities, shall identify, obtain, disburse, and administer funding for the following purposes: (i) research and development of alternative fuels, clean energy production, and related technologies; (ii) support of economic development projects in economically disadvantaged areas; and (iii) provision of assistance in the commercialization of alternative fuels and clean energy technologies developed with funds administered by the Foundation.

B. The Foundation shall have, and is vested with, all of the politic and corporate powers as are set forth in this chapter. The Foundation shall have only those powers and duties as enumerated in this chapter.

C. The Foundation shall operate as a not-for-profit corporate entity and all funding made available to the Foundation shall be used solely for the purposes set forth in this chapter and shall be provided from such sources as specified in this chapter. No public funds shall be used for the work of the Foundation, which shall not be construed as an agency of the Commonwealth.

D. The Foundation shall be exempt from the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

E. The exercise of the powers granted by this chapter shall be in all respects for the benefit of the citizens of the Commonwealth and for the promotion of their welfare, convenience, and prosperity.

F. The Foundation shall be performing an essential governmental function in the exercise of the powers conferred upon it by this chapter, and the property of the Foundation and its income and operations shall be exempt from taxation or assessments upon any property acquired or used by the Foundation under the provisions of this chapter.

2010, c. 846.



§ 23-301. Membership of the Board; terms; vacancies; officers; meetings, etc

A. The Foundation shall be governed by a Board of Directors composed of eight members as follows: the president of the University of Virginia or his designee; the president of Virginia Polytechnic Institute and State University or his designee; the president of one of the other institutions included in the Virginia Coastal Energy Research Consortium, pursuant to § 67-600 of the Code of Virginia, or his designee; one nonlegislative citizen member who shall represent public service companies providing energy to consumers, to be appointed by the Governor; three nonlegislative citizen members to be appointed by the Speaker of the House of Delegates; and one nonlegislative citizen member to be appointed by the Senate Committee on Rules.

Nonlegislative citizen members appointed by the Speaker of the House of Delegates and the Senate Committee on Rules shall have specialized background and expertise on one or more of the following subjects: environmental or conservation issues; financing and commercialization of newly developed technologies or products; energy production issues; or scientific research methodologies and protocols.

B. There shall be no limitation on the terms of Board members and they shall serve at the pleasure of the appointing authority, except for the president of the other institutions included in the Virginia Coastal Energy Research Consortium, which shall rotate among the member institutions on an annual basis.

C. The Board shall appoint from its membership a chairman and a vice-chairman, both of whom shall serve in such capacities at the pleasure of the Board. The chairman, or in his absence, the vice-chairman, shall preside at all meetings of the Board. The meetings of the Board shall be held on the call of the chairman or whenever the majority of the members so request. The Board shall meet not less than twice annually. A majority of members of the Board serving at any one time shall constitute a quorum for the transaction of business. Notwithstanding any other provision of law, the Board may meet, conduct business, and vote by means of electronic communication.

2010, c. 846.



§ 23-302. Powers and duties of the Board

A. The Board shall have the power to:

1. Adopt, use, and alter at will an official seal;

2. Make bylaws for the management and regulation of its affairs;

3. Sue and be sued;

4. Maintain an office at such place or places within the Commonwealth as it may designate;

5. Accept, hold, and administer moneys, grants, securities, or other property transferred, given, or bequeathed to the Foundation, absolutely or in trust, for the purposes for which the Foundation is created;

6. Determine how moneys provided to the Foundation are to be distributed and to authorize grants, loans, or other distributions of such moneys for the purposes set forth in this chapter;

7. Make and execute contracts and all other instruments and agreements necessary or convenient for the exercise of its powers and functions;

8. Invest its funds as provided in this chapter or permitted by applicable law;

9. Expend from such funds as are available to it a reasonable amount for personnel, operations, and administration of the Foundation; and

10. Do any lawful act necessary or appropriate to carry out the powers herein granted or reasonably implied, including use of whatever lawful means may be necessary and appropriate to recover any payments wrongfully made from the funds available to the Foundation.

B. The Board shall employ on a full-time, part-time, or contract basis such personnel as may be necessary to ensure that the purposes of this chapter are achieved, including, but not limited to, a chief executive officer, legal counsel, and chief research policy officer.

C. The Board and such staff as may be employed shall have the following duties:

1. Establish procedures by which persons seeking funds from the Foundation may make application for an award of such fund;

2. Actively seek out and encourage appropriate projects; and

3. Actively seek out and expend all reasonable efforts to obtain funds from all available sources.

D. Any proposed projects funded by the Foundation shall be consistent with the purposes set forth in this chapter.

E. The Board shall report its activities annually by December 1 to the Governor, the Speaker of the House, and the Senate Committee on Rules.

2010, c. 846.



§ 23-303. Evaluation of proposals; due diligence; participation by universities

A. All requests seeking funds from the Foundation shall be thoroughly evaluated utilizing the criteria set forth in subsection B of this section. The Board and such staff as may be employed shall participate in the evaluation and may utilize such additional assistance as they determine necessary. The universities shall provide expertise for the evaluation process as requested by the Board.

B. Each funding request shall be evaluated according to the extent to which it meets a substantial portion of the following criteria as appropriate to the project or technology proposed:

1. Whether, and to what extent, the proposed project will identify, develop, and facilitate production and marketing of alternative fuels, clean energy sources, reduced dependence on foreign energy supplies, more affordable energy, discovery and development of raw materials necessary for energy production, or other similar improvements in energy creation, production, distribution, and affordability;

2. Whether, and to what extent, the proposed project will aid in economic revitalization of economically disadvantaged areas;

3. The scientific and technological value and viability of the proposed project;

4. The likelihood that the proposed project will fully realize its stated objectives;

5. The cost of the proposed project in relation to its reasonably foreseeable economic impact;

6. Whether, and to what extent, the proposed project will likely result in a commercially viable outcome;

7. The effort and time necessary to commercialize outcomes of the proposed project;

8. Whether, and to what extent, the requesting entity has utilized other available funding sources; and

9. Such other criteria as the Board may determine.

C. The Board shall determine whether a funding request sufficiently meets the criteria established and the purposes of this chapter, and if so, the appropriate amount of funding to be provided. Funding shall be awarded only to those proposed projects that best meet the established criteria and purposes of this chapter.

D. Any member of the Board who has a personal interest in any transaction before the Board shall be disqualified from participating in that transaction, and shall forthwith make disclosure of the existence of his interest, including the full name and address of the business involved, and his disclosure shall also be reflected in the public records of the Board for five years in the office of the administrative head of the Board or, if the Board has a clerk, in the clerk's office.

2010, c. 846.






Title 24.2 - Elections

§ 24.2-100. Applicability of title

The provisions of this title shall apply to all elections held in this Commonwealth except as is otherwise provided by general law.

Code 1950, § 24-176; 1970, c. 462, § 24.1-95; 1980, c. 639; 1993, c. 641 .



§ 24.2-101. Definitions

As used in this title, unless the context requires a different meaning:

"Ballot scanner machine" means the electronic counting machine in which a voter inserts a marked ballot to be scanned and the results tabulated.

"Candidate" means a person who seeks or campaigns for an office of the Commonwealth or one of its governmental units in a general, primary, or special election and who is qualified to have his name placed on the ballot for the office. "Candidate" shall include a person who seeks the nomination of a political party or who, by reason of receiving the nomination of a political party for election to an office, is referred to as its nominee. For the purposes of Chapters 8 (§ 24.2-800 et seq.), 9.3 (§ 24.2-945 et seq.), and 9.5 (§ 24.2-955 et seq.), "candidate" shall include any write-in candidate. However, no write-in candidate who has received less than 15 percent of the votes cast for the office shall be eligible to initiate an election contest pursuant to Article 2 (§ 24.2-803 et seq.) of Chapter 8. For the purposes of Chapters 9.3 (§ 24.2-945 et seq.) and 9.5 (§ 24.2-955 et seq.), "candidate" shall include any person who raises or spends funds in order to seek or campaign for an office of the Commonwealth, excluding federal offices, or one of its governmental units in a party nomination process or general, primary, or special election; and such person shall be considered a candidate until a final report is filed pursuant to Article 3 (§ 24.2-947 et seq.) of Chapter 9.3.

"Central absentee voter precinct" means a precinct established by a county or city pursuant to § 24.2-712 for the processing of absentee ballots for the county or city or any combination of precincts within the county or city.

"Constitutional office" or "constitutional officer" means a county or city office or officer referred to in Article VII, Section 4 of the Constitution of Virginia: clerk of the circuit court, attorney for the Commonwealth, sheriff, commissioner of the revenue, and treasurer.

"Department of Elections" or "Department" means the state agency headed by the Commissioner of Elections.

"Direct recording electronic machine" or "DRE" means the electronic voting machine on which a voter touches areas of a computer screen, or uses other control features, to mark a ballot and his vote is recorded electronically.

"Election" means a general, primary, or special election.

"Election district" means the territory designated by proper authority or by law which is represented by an official elected by the people, including the Commonwealth, a congressional district, a General Assembly district, or a district for the election of an official of a county, city, town, or other governmental unit.

"Electoral board" or "local electoral board" means a board appointed pursuant to § 24.2-106 to administer elections for a county or city. The electoral board of the county in which a town or the greater part of a town is located shall administer the town's elections.

"Entrance of polling place" or "entrance to polling place" means an opening in the wall used for ingress to a structure.

"General election" means an election held in the Commonwealth on the Tuesday after the first Monday in November or on the first Tuesday in May for the purpose of filling offices regularly scheduled by law to be filled at those times.

"Machine-readable ballot" means a tangible ballot that is marked by a voter or by a system or device operated by a voter and then fed into and scanned by a counting machine capable of reading ballots and tabulating results.

"Officer of election" means a person appointed by an electoral board pursuant to § 24.2-115 to serve at a polling place for any election.

"Paper ballot" means a tangible ballot that is marked by a voter and then manually counted.

"Party" or "political party" means an organization of citizens of the Commonwealth which, at either of the two preceding statewide general elections, received at least 10 percent of the total vote cast for any statewide office filled in that election. The organization shall have a state central committee and an office of elected state chairman which have been continually in existence for the six months preceding the filing of a nominee for any office.

"Person with a disability" means a person with a disability as defined by the Virginians with Disabilities Act (§ 51.5-1 et seq.).

"Polling place" means the structure that contains the one place provided for each precinct at which the qualified voters who are residents of the precinct may vote.

"Precinct" means the territory designated by the governing body of a county, city, or town to be served by one polling place.

"Primary" or "primary election" means an election held for the purpose of selecting a candidate to be the nominee of a political party for election to office.

"Printed ballot" means a tangible ballot that is printed on paper and includes both machine-readable ballots and paper ballots.

"Qualified voter" means a person who is entitled to vote pursuant to the Constitution of Virginia and who is (i) 18 years of age on or before the day of the election or qualified pursuant to § 24.2-403 or subsection D of § 24.2-544, (ii) a resident of the Commonwealth and of the precinct in which he offers to vote, and (iii) a registered voter. No person who has been convicted of a felony shall be a qualified voter unless his civil rights have been restored by the Governor or other appropriate authority. No person adjudicated incapacitated shall be a qualified voter unless his capacity has been reestablished as provided by law. Whether a signature should be counted towards satisfying the signature requirement of any petition shall be determined based on the signer of the petition's qualification to vote. For purposes of determining if a signature on a petition shall be included in the count toward meeting the signature requirements of any petition, "qualified voter" shall include only persons maintained on the Virginia voter registration system (a) with active status and (b) with inactive status who are qualified to vote for the office for which the petition was circulated.

"Qualified voter in a town" means a person who is a resident within the corporate boundaries of the town in which he offers to vote, duly registered in the county of his residence, and otherwise a qualified voter.

"Referendum" means any election held pursuant to law to submit a question to the voters for approval or rejection.

"Registered voter" means any person who is maintained on the Virginia voter registration system. All registered voters shall be maintained on the Virginia voter registration system with active status unless assigned to inactive status by a general registrar in accordance with Chapter 4 (§ 24.2-400 et seq.). For purposes of applying the precinct size requirements of § 24.2-307, calculating election machine requirements pursuant to Article 3 (§ 24.2-625 et seq.) of Chapter 6, mailing notices of local election district, precinct or polling place changes as required by subdivision 13 of § 24.2-114 and § 24.2-306, and determining the number of signatures required for candidate and voter petitions, "registered voter" shall include only persons maintained on the Virginia voter registration system with active status. For purposes of determining if a signature on a petition shall be included in the count toward meeting the signature requirements of any petition, "registered voter" shall include only persons maintained on the Virginia voter registration system (i) with active status and (ii) on inactive status who are qualified to vote for the office for which the petition was circulated.

"Registration records" means all official records concerning the registration of qualified voters and shall include all records, lists, applications, and files, whether maintained in books, on cards, on automated data bases, or by any other legally permitted record-keeping method.

"Residence" or "resident," for all purposes of qualification to register and vote, means and requires both domicile and a place of abode. To establish domicile, a person must live in a particular locality with the intention to remain. A place of abode is the physical place where a person dwells.

"Special election" means any election that is held pursuant to law to fill a vacancy in office or to hold a referendum.

"State Board" or "Board" means the State Board of Elections.

"Virginia voter registration system" or "voter registration system" means the automated central record-keeping system for all voters registered within the Commonwealth that is maintained as provided in Article 2 (§ 24.2-404 et seq.) of Chapter 4.

"Voting system" means the electronic voting and counting machines used at elections. This term includes direct recording electronic machines (DRE) and ballot scanner machines.

Code 1950, §§ 24-17, 24-18, 24-18.2, 24-22, 24-23, 24-44, 24-136, 24-137, 24-172, 24-346; 1956, c. 378; 1963, Ex. Sess., c. 2; 1964, c. 592; 1970, c. 462, §§ 24.1-1, 24.1-41, 24.1-42, 24.1-93; 1971, Ex. Sess., cc. 119, 205, 265; 1972, c. 620; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1977, cc. 30, 490; 1978, c. 778; 1982, c. 650; 1983, c. 461; 1989, c. 322; 1991, 1st Sp. Sess., c. 12; 1993, c. 641; 1996, cc. 72, 73; 1997, c. 801; 1998, c. 866; 2001, c. 719; 2002, c. 487; 2003, c. 1015; 2005, c. 384; 2006, cc. 205, 787, 892; 2007, c. 311; 2008, c. 880; 2009, cc. 865, 870, 874; 2010, c. 707; 2013, cc. 542, 684; 2014, cc. 540, 576; 2015, c. 740.



§ 24.2-101.01. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this title the State Board is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the State Board may be sent by regular mail.

2011, c. 566.



§ 24.2-101.1. Implementation of certain laws; special elections

All laws enacted at a regular session of the General Assembly shall take effect as provided in § 1-214 except that the implementation of any change to this title shall not become effective for a special election held at a time other than a general election if the writ for the special election was issued prior to the effective date of the law.

2008, c. 366.



§ 24.2-102. Appointment; terms; Commissioner of Elections; prohibited activities

The State Board of Elections is continued and shall consist of three members appointed by the Governor from the qualified voters of the Commonwealth, subject to confirmation by the General Assembly. In the appointment of the Board, representation shall be given to each of the political parties having the highest and next highest number of votes in the Commonwealth for Governor at the last preceding gubernatorial election. Two Board members shall be of the political party which cast the highest number of votes for Governor at that election. When the Governor was not elected as the candidate of a political party, representation shall be given to each of the political parties having the highest and next highest number of members of the General Assembly at the time of the appointment and two Board members shall be of the political party having the highest number of members in the General Assembly. Each political party entitled to an appointment may make and file recommendations with the Governor for the appointment. Its recommendations shall contain the names of at least three qualified voters of the Commonwealth.

Board members shall serve four-year terms beginning February 1, 1995, and each fourth year thereafter. Vacancies shall be filled for the unexpired terms. No member shall be eligible for more than two successive four-year terms. A member appointed for an unexpired term may be appointed for the two succeeding four-year terms.

The Governor shall appoint a Commissioner of Elections, who shall receive the salary fixed by law. The Commissioner of Elections may employ the personnel required to carry out the duties imposed by the State Board of Elections.

No member of the Board shall be eligible to offer for or hold an office to be filled in whole or in part by qualified voters in the Commonwealth. If a member resigns to offer for or hold such office, the vacancy shall be filled as provided in this section.

No member of the Board shall serve as the chairman of a state, local, or district level political party committee or as a paid worker in the campaign of a candidate for nomination or election to an office filled by election in whole or in part by qualified voters in the Commonwealth.

Code 1950, §§ 24-24, 24-345.10; 1952, c. 509; 1956, c. 392; 1970, c. 462, § 24.1-18; 1973, c. 30; 1975, c. 515; 1977, c. 576; 1980, c. 728; 1984, c. 444; 1993, c. 641; 2007, c. 350; 2013, c. 542.



§ 24.2-103. Powers and duties in general

A. The State Board, through the Department of Elections, shall supervise and coordinate the work of the county and city electoral boards and of the registrars to obtain uniformity in their practices and proceedings and legality and purity in all elections. It shall make rules and regulations and issue instructions and provide information consistent with the election laws to the electoral boards and registrars to promote the proper administration of election laws. Electoral boards and registrars shall provide information requested by the State Board and shall follow (i) the elections laws and (ii) the rules and regulations of the State Board insofar as they do not conflict with Virginia or federal law. The State Board shall post on the Internet within three business days any rules or regulations made by the State Board. Upon request and at a reasonable charge not to exceed the actual cost incurred, the State Board shall provide to any requesting political party or candidate, within three days of the receipt of the request, copies of any instructions or information provided by the State Board to the local electoral boards and registrars.

B. The State Board, through the Department of Elections, shall ensure that the members of the electoral boards and general registrars are properly trained to carry out their duties by offering training annually, or more often, as it deems appropriate, and without charging any fees to the electoral boards and general registrars for the training. The State Board shall set the training standards for the officers of election to be fulfilled by the local electoral boards and general registrars. The State Board shall require certification that officers of election have been trained consistent with the training standards set by the Board. Such certification shall be submitted each year prior to the November general election by the local electoral board.

C. The State Board may institute proceedings pursuant to § 24.2-234 for the removal of any member of an electoral board who fails to discharge the duties of his office in accordance with law. The State Board may petition the local electoral board to remove from office any general registrar who fails to discharge the duties of his office according to law. The State Board may institute proceedings pursuant to § 24.2-234 for the removal of a general registrar if the local electoral board refuses to remove the general registrar and the State Board finds that the failure to remove the general registrar has a material adverse effect upon the conduct of either the registrar's office or any election. Any action taken by the State Board pursuant to this subsection shall require a recorded majority vote of the Board.

D. The State Board may petition a circuit court or the Supreme Court, whichever is appropriate, for a writ of mandamus or prohibition, or other available legal relief, for the purpose of ensuring that elections are conducted as provided by law.

E. The Department of Elections shall supervise its own staff to assure that no member of its staff shall serve (i) as the chairman of a political party or other officer of a state-, local-, or district-level political party committee or (ii) as a paid or volunteer worker in the campaign of a candidate for nomination or election to an office filled by election in whole or in part by the qualified voters of the Commonwealth.

F. The State Board shall adopt a seal for its use and bylaws for its own proceedings.

G. A telephone call between two members of the Board preparing for a meeting shall not constitute a meeting under the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.), provided that no discussion or deliberation takes place that would otherwise constitute a meeting.

Code 1950, §§ 24-24, 24-25, 24-345.10, 24-345.11; 1952, c. 509; 1956, c. 392; 1970, c. 462, §§ 24.1-18, 24.1-19; 1973, c. 30; 1975, c. 515; 1977, c. 576; 1980, c. 728; 1984, c. 444; 1993, c. 641; 1999, c. 861; 2004, cc. 27, 391; 2006, c. 760; 2009, c. 407; 2010, cc. 347, 769; 2013, cc. 525, 542.



§ 24.2-104. Requesting assistance for attorney for the Commonwealth; investigative committees

A. The Attorney General shall have full authority to do whatever is necessary or appropriate to enforce the election laws or prosecute violations thereof. The Attorney General shall exercise the authority granted by this section to conduct an investigation, prosecute a violation, assure the enforcement of the elections laws, and report the results of the investigation to the State Board.

B. When the State Board is of the opinion that the public interest will be served, it may request the Attorney General, or other attorney designated by the Governor for such purpose, to assist the attorney for the Commonwealth of any jurisdiction in which election laws have been violated. When the State Board makes its request pursuant to a unanimous vote of all members, the Attorney General, or other attorney designated by the Governor, shall exercise the authority granted by this section to conduct an investigation, prosecute a violation, assure the enforcement of the election laws, and report the results of the investigation to the State Board. The Attorney General, or the other attorney designated by the Governor, shall have full authority to do whatever is necessary or appropriate to enforce the election laws or prosecute violations thereof.

C. The attorney for the Commonwealth or a member of the electoral board of any county or city may make a request, in writing, that the Attorney General appoint a committee to make an immediate investigation of the election practices in that city or county, accompanied by a statement under oath that substantial violations of this title have allegedly occurred which may alter or have altered the outcome of an election. On receipt of the request and statement, the Attorney General shall forthwith appoint a committee of two or more persons qualified to make the investigation. Members, officers, and employees of the Board, local electoral boards, and registrars' offices shall not serve on the committee but may provide assistance to the committee.

The Attorney General shall direct the committee to observe, investigate or supervise the election if supervision appears necessary. The committee shall make a preliminary report to the Attorney General within five days of its appointment. If its report shows that violations of this title have occurred, the Attorney General may, notwithstanding any other provision of law, authorize the prosecution of those responsible for the violations.

Code 1950, § 24-27; 1970, c. 462, § 24.1-21; 1989, c. 111; 1993, c. 641; 2002, cc. 785, 819; 2013, c. 768.



§ 24.2-105. Prescribing various forms

The State Board shall prescribe appropriate forms and records for the registration of voters, conduct of elections, and implementation of this title, which shall be used throughout the Commonwealth.

Code 1950, § 24-28; 1968, c. 97; 1970, c. 462, § 24.1-22; 1971, Ex. Sess., c. 247; 1975, c. 515; 1977, c. 490; 1993, c. 641 .



§ 24.2-105.1. Election and voter participation information on the Internet

Beginning with the general election in November 1998, the State Board shall implement a system by which it shall furnish lists of candidates for all elections in the Commonwealth, and information on proposed constitutional amendments and statewide referenda prepared pursuant to §§ 30-19.9 and 30-19.10, electronically through the Internet. The Board may list other referenda issues on the Internet. The lists and information shall be made available on the Internet as far in advance of the election as practicable and remain available on the Internet at least until the day after the election.

The State Board shall provide election results and statistical information on its website. The information shall include voter turnout information which shall be calculated as the percentage of active voters who voted excluding voters assigned to inactive status pursuant to Chapter 4 (§ 24.2-400 et seq.). The information shall also include the total number of registered voters and the number assigned to inactive status.

1998, c. 478; 2006, c. 474; 2007, c. 340.



§ 24.2-105.2. Acceptance of payments

Any credit or debit card used to pay for any voter list must be in the name of a person or organization authorized to receive such list pursuant to § 24.2-405.

2000, cc. 510, 554; 2002, c. 719.



§ 24.2-106. Appointment and terms; vacancies; chairman and secretary; certain prohibitions; training

There shall be in each county and city an electoral board composed of three members who shall be appointed by a majority of the circuit judges of the judicial circuit for the county or city. If a majority of the judges cannot agree, the senior judge shall make the appointment. Any vacancy occurring on a board shall be filled by the same authority for the unexpired term. In the event of the temporary absence, or disability that precludes the performance of duties, of one or more members that prevents attaining a quorum, the senior judge, for good cause, may appoint, on a meeting to meeting basis, a temporary member to the electoral board. The temporary appointee must be eligible for appointment and to the extent practicable maintain representation of political parties under § 24.2-106. The clerk of the circuit court shall send to the State Board a copy of each order making an appointment to an electoral board.

In the appointment of the electoral board, representation shall be given to each of the two political parties having the highest and next highest number of votes in the Commonwealth for Governor at the last preceding gubernatorial election. Two electoral board members shall be of the political party that cast the highest number of votes for Governor at that election. When the Governor was not elected as the candidate of a political party, representation shall be given to each of the political parties having the highest and next highest number of members of the General Assembly at the time of the appointment and two board members shall be of the political party having the highest number of members in the General Assembly. The political party entitled to the appointment shall make and file recommendations with the judges for the appointment not later than January 15 of the year of an appointment to a full term or, in the case of an appointment to fill a vacancy, within 30 days of the date of death or notice of resignation of the member being replaced. Its recommendations shall contain the names of at least three qualified voters of the county or city for each appointment. The judges shall promptly make such appointment (i) after receipt of the political party's recommendation or (ii) after January 15 for a full term or after the 30-day period expires for a vacancy appointment, whichever of the events described in clause (i) or (ii) first occurs.

The circuit judges of the judicial circuit for the county or city shall not appoint to the electoral board (i) any person who is the spouse of an electoral board member or the general registrar for the county or city, (ii) any person, or the spouse of any person, who is the parent, grandparent, sibling, child, or grandchild of an electoral board member or the general registrar of the county or city, or (iii) any person who is ineligible to serve under the provisions of this section.

Electoral board members shall serve three-year terms and be appointed to staggered terms, one term to expire at midnight on the last day of February each year. No three-year term shall be shortened to comply with the political party representation requirements of this section.

The board shall elect one of its members as chairman and another as secretary. The chairman and the secretary shall represent different political parties, unless the representative of the second-ranked political party declines in writing to accept the unfilled office. At any time that the secretary is incapacitated in such a way that makes it impossible for the secretary to carry out the duties of the position, the board may designate one of its other members as acting secretary. Any such designation shall be made in an open meeting and recorded in the minutes of the board.

The secretary of the electoral board shall immediately notify the State Board of any change in the membership or officers of the electoral board and shall keep the Board informed of the name, residence and mailing addresses, and home and business telephone numbers of each electoral board member.

No member of an electoral board shall be eligible to offer for or hold an office to be filled in whole or in part by qualified voters of his jurisdiction. If a member resigns to offer for or hold such office, the vacancy shall be filled as provided in this section.

No member of an electoral board shall be the spouse, grandparent, parent, sibling, child, or grandchild, or the spouse of a grandparent, parent, sibling, child, or grandchild, of a candidate for or holder of an elective office filled in whole or in part by any voters within the jurisdiction of the electoral board.

No member of an electoral board shall serve as the chairman of a state, local or district level political party committee or as a paid worker in the campaign of a candidate for nomination or election to an office filled by election in whole or in part by the qualified voters of the jurisdiction of the electoral board.

At least one member of the electoral board shall attend an annual training program provided by the State Board.

Code 1950, §§ 24-29, 24-32, 24-33, 24-42; 1970, c. 462, § 24.1-29; 1971, Ex. Sess., c. 204; 1973, c. 30; 1975, c. 515; 1978, c. 778; 1980, c. 639; 1984, c. 480; 1986, c. 558, § 24.1-33.1; 1993, cc. 480, 641; 1995, cc. 835, 848; 2003, c. 1015; 2005, c. 380; 2011, c. 764; 2013, c. 409.



§ 24.2-106.1. Prohibiting the solicitation in public buildings of signatures for nominating petitions by electoral board members and employees

No member of an electoral board or their office staff shall solicit or assist in the solicitation of signatures for nominating petitions for candidates for public office in any public building owned or leased by the county or city served by the electoral board.

2003, c. 271.



§ 24.2-107. Meetings; quorum; notice; account of proceedings; seal; records open to inspection

The electoral board of each city and county shall meet during the first week in February of the year in which it is to appoint officers of election pursuant to § 24.2-115 and during the month of March each year at the time set by the board and at any other time on the call of any board member. Two members shall constitute a quorum. Notice of each meeting shall be given to all board members either by the secretary or the member calling the meeting at least three business days prior to the meeting except in the case of an emergency as defined in § 2.2-3701. Notice shall be given to the public as required by § 2.2-3707. All meetings shall be conducted in accordance with the requirements of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) unless otherwise provided by this section. Notwithstanding the public notice requirements of § 2.2-3707, two or more members of an electoral board may meet on election day to discuss a matter concerning that day's election, where such matter requires resolution on that day, and an effort has been made by all available means to give notice of the meeting to all board members. The presence of two or more board members while the ballots, election materials, or voting equipment are being prepared, current or potential polling places are being inspected, or election officials are being trained, or a telephone call between two board members preparing for a meeting, shall not constitute a meeting provided that no discussion or deliberation takes place that would otherwise constitute a meeting.

The secretary shall keep an accurate account of all board proceedings in a minute book, including all appointments and removals of general registrars and officers of election. The secretary shall keep in his custody the duly adopted seal of the board.

Books, papers, and records of the board shall be open to public inspection and copying whenever the general registrar's office is open for business either at the office of the board or the office of the general registrar. The general registrar shall determine a reasonable charge, not to exceed the fee authorized pursuant to subdivision A 8 of § 17.1-275, to be paid for copies made from the books, papers, and records of the board.

No election record containing an individual's social security number, or any part thereof, shall be made available for inspection or copying by anyone. The State Board of Elections shall prescribe procedures for local electoral boards and general registrars to make the information in certificates of candidate qualification available in a manner that does not reveal social security numbers or any parts thereof.

Code 1950, §§ 24-34, 24-43; 1970, c. 462, § 24.1-30; 1978, c. 778; 1979, c. 27; 1982, c. 290; 1993, c. 641; 1994, c. 656; 2003, c. 1015; 2007, cc. 311, 318; 2013, cc. 461, 525; 2014, c. 395.



§ 24.2-108. Compensation and expenses of members

The General Assembly shall establish a compensation and expense plan in the general appropriation act for the secretaries and members of the electoral boards. The governing body for the county or city of each electoral board shall pay compensation, expenses, and mileage in accordance with the plan and be reimbursed annually as authorized by the act. The reasonable costs of electoral board members attending annual training programs provided by the State Board shall be included in the expense plan for electoral boards.

Each electoral board member shall submit a written claim for mileage and expenses authorized by the plan. The claim, when filed and found to be correct, shall be paid by the county or city. The county or city shall pay claims for mileage at the rate payable to members of the General Assembly.

The governing body of any county or city may pay to the secretary of the electoral board any additional allowance for expenses it deems appropriate and may pay to a full-time secretary any additional compensation it deems appropriate.

Each county and city shall furnish necessary postage and office supplies for the electoral board.

Code 1950, §§ 24-37, 24-38, 24-40, 24-41; 1952, c. 540; 1956, c. 658; 1958, c. 42; 1964, c. 515; 1966, c. 714; 1970, c. 462, § 24.1-31; 1972, c. 620; 1974, c. 428; 1978, c. 778; 1981, c. 425; 1982, c. 650; 1993, c. 641; 2005, c. 380.



§ 24.2-109. Appointment and removal of general registrar and officers of election; powers and duties in general

A. Each electoral board shall appoint the general registrar for its city or county and officers of election for each precinct who shall serve in all elections, including town elections, as provided in this chapter. The secretary of the electoral board shall promptly notify each appointee of his appointment.

The electoral board by a recorded majority vote may remove from office, on notice, any general registrar or officer of election who fails to discharge the duties of his office according to law.

B. The electoral board shall perform the duties assigned by this title including, but not limited to, the preparation of ballots, the administration of absentee ballot provisions, the conduct of the election, and the ascertaining of the results of the election.

Code 1950, §§ 24-30, 24-35, 24-36, 24-52, 24-52.1, 24-55, 24-61, 24-65, 24-66, 24-118.1, 24-199; 1954, c. 691; 1962, c. 475; 1964, c. 608; 1968, cc. 97, 141; 1970, c. 462, §§ 24.1-32, 24.1-34, 24.1-43; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1976, c. 12; 1978, c. 778; 1980, c. 639; 1981, c. 425; 1982, cc. 290, 650; 1983, c. 511; 1984, c. 480; 1985, c. 197; 1986, c. 558; 1988, c. 528; 1989, c. 227; 1993, c. 641; 2004, cc. 27, 391.



§ 24.2-109.1. Performance review of general registrars

The electoral board shall conduct an annual performance review of the general registrar for years ending June 30, 2006, and thereafter. The electoral board shall complete the review by August 1 of each year, retain a copy of the performance review, and provide a summary of the review to the State Board. The performance review shall be conducted in accordance with the format and forms provided by the State Board.

2004, cc. 27, 391; 2006, c. 235.



§ 24.2-110. Appointment, qualifications, and term of general registrar; vacancies; certain prohibitions

Each electoral board shall meet in the month of May or June in 2007, and every four years thereafter, and shall appoint a general registrar, who shall be a qualified voter of the county or city for which he is appointed. However, in the case of a city that is wholly contained within one county, the city electoral board may appoint a qualified voter of that county to serve as city general registrar. General registrars shall serve four-year terms beginning July 1, 2007, and each fourth year thereafter, and continue in office until a successor is appointed and qualifies.

The electoral board shall fill any vacancy in the office of general registrar for the unexpired term. The electoral board shall declare vacant and fill the office of the general registrar if the appointee fails to qualify and deliver a copy of his oath to the secretary of the electoral board within 30 days after he has been notified of his appointment.

No general registrar shall hold any other office, by election or appointment, while serving as general registrar; however, with the consent of the electoral board, he may undertake other duties which do not conflict with his duties as general registrar. General registrars shall not serve as officers of election. The election or appointment of a general registrar to any other office shall vacate the office of the general registrar.

No general registrar shall be eligible to offer for or hold an office to be filled by election in whole or in part by the qualified voters of his jurisdiction at any election held during the time he serves as general registrar or for the six months thereafter.

The electoral board shall not appoint to the office of general registrar any person who is the spouse of an electoral board member or any person, or the spouse of any person, who is the parent, grandparent, sibling, child, or grandchild of an electoral board member.

No general registrar shall serve as the chairman of a political party or other officer of a state, local or district level political party committee. No general registrar shall serve as a paid or volunteer worker in the campaign of a candidate for nomination or election to an office filled by election in whole or in part by the qualified voters of his jurisdiction. The restrictions of this paragraph shall apply to paid assistant registrars but shall not apply to unpaid assistant registrars.

Code 1950, §§ 24-30, 24-35, 24-36, 24-52, 24-52.1, 24-53, 24-55, 24-61, 24-65, 24-66, 24-118.1, 24-199; 1954, c. 691; 1958, c. 576; 1962, c. 475; 1964, c. 608; 1968, cc. 97, 141; 1970, c. 462, §§ 24.1-32, 24.1-34, 24.1-43, 24.1-44; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1976, c. 12; 1978, c. 778; 1980, c. 639; 1981, c. 425; 1982, cc. 290, 650; 1983, c. 511; 1984, c. 480; 1985, c. 197; 1986, c. 558, § 24.1-33.2; 1988, c. 528; 1989, c. 227; 1993, c. 641; 1995, cc. 835, 848; 1996, c. 308; 2004, cc. 27, 391; 2009, c. 403.



§ 24.2-111. Compensation and expenses of general registrars

The General Assembly shall establish a compensation plan in the general appropriation act for the general registrars. The governing body for the county or city of each general registrar shall pay compensation in accordance with the plan and be reimbursed annually as authorized in the act. The governing body shall be required to provide benefits to the general and assistant registrars and staff as provided to other employees of the locality, and shall be authorized to supplement the salary of the general registrar to the extent provided in the act.

Each locality shall pay the reasonable expenses of the general registrar, including reimbursement for mileage at the rate payable to members of the General Assembly. In case of a dispute, the State Board shall approve or disapprove the reimbursement. Reasonable expenses include, but are not limited to, costs for: (i) an adequately trained registrar's staff, including training in the use of computers and other technology to the extent provided to other local employees with similar job responsibilities, and reasonable costs for the general registrar or at least one member of the registrar's staff to attend the annual training offered by the State Board; (ii) adequate training for officers of election; (iii) conducting elections as required by this title; and (iv) voter education.

Code 1950, §§ 24-52, 24-52.1, 24-55, 24-61, 24-65, 24-66, 24-118.1; 1954, c. 691; 1962, c. 475; 1964, c. 608; 1968, cc. 97, 141; 1970, c. 462, § 24.1-43; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1976, c. 12; 1978, c. 778; 1981, c. 425; 1982, c. 290; 1983, c. 511; 1984, c. 480; 1985, c. 197; 1986, c. 558; 1988, c. 528; 1993, c. 641; 2003, c. 1015.



§ 24.2-112. Assistants to general registrars; employees

The electoral board shall determine the number and set the term for assistant registrars; however, their terms shall not extend beyond the term set by law of the incumbent general registrar. The general registrar shall establish the duties of assistant registrars, appoint assistant registrars, and have authority to remove any assistant registrar who fails to discharge the duties of his office.

In Russell County, there shall be at least one full-time assistant registrar who shall serve in the office of the general registrar.

In any county or city whose population is over 15,500, there shall be at least one assistant registrar who shall serve at least one day each week in the office of the general registrar.

Any county or city whose population is 15,500 or less shall have at least one substitute registrar who is able to take over the duties of the general registrar in an emergency and who shall assist the general registrar when he requests.

All assistant registrars shall have the same limitations and qualifications and fulfill the same requirements as the general registrar except that (i) an assistant registrar may be an officer of election and (ii) an assistant registrar shall be a qualified voter of the Commonwealth but is not required to be a qualified voter of the county or city in which he serves as registrar. Candidates who are residents in the county or city for which they seek appointment may be given preference in hiring. Localities may mutually agree to share an assistant registrar among two or more localities. Assistant registrars who agree to serve without pay shall be supervised and trained by the general registrar.

All other employees shall be employed by the general registrar. The general registrar may hire additional temporary employees on a part-time basis as needed.

The compensation of any assistant registrar, other than those who agree to serve without pay, or any other employee of the general registrar shall be fixed and paid by the local governing body and shall be the equivalent of or exceed the minimum hourly wage established by federal law in 29 U.S.C. § 206 (a) (1), as amended.

The general registrar shall not appoint to the office of paid assistant registrar his spouse or any person, or the spouse of any person, who is his parent, grandparent, sibling, child, or grandchild.

Code 1950, § 24-58; 1970, c. 462, § 24.1-45; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1982, c. 650; 1983, c. 470; 1984, c. 480; 1986, c. 558, § 24.1-45.3; 1993, c. 641; 1999, c. 115; 2001, cc. 637, 638, 642, 643; 2003, c. 232; 2007, c. 813.



§ 24.2-113. Special assistant registrars

The general registrar of any city or county may appoint as a special assistant registrar any person who, although not being a qualified voter of such city or county, has served continuously for more than ten years in the office of the registrar of such city or county as an assistant registrar. The compensation of any such special assistant registrar shall be fixed and paid by the local governing body.

1971, Ex. Sess., c. 119, § 24.1-45.1; 1975, c. 515; 1993, c. 641 .



§ 24.2-114. Duties and powers of general registrar

In addition to the other duties required by this title, the general registrar, and the assistant registrars acting under his supervision, shall:

1. Maintain the office of the general registrar and establish and maintain additional public places for voter registration in accordance with the provisions of § 24.2-412.

2. Participate in programs to educate the general public concerning registration and encourage registration by the general public. No registrar shall actively solicit, in a selective manner, any application for registration or for a ballot or offer anything of value for any such application.

3. Perform his duties within the county or city he was appointed to serve, except that a registrar may (i) go into a county or city in the Commonwealth contiguous to his county or city to register voters of his county or city when conducting registration jointly with the registrar of the contiguous county or city or (ii) notwithstanding any other provision of law, participate in multijurisdictional staffing for voter registration offices, approved by the State Board, that are located at facilities of the Department of Motor Vehicles.

4. Provide the appropriate forms for applications to register and to obtain the information necessary to complete the applications pursuant to the provisions of the Constitution of Virginia and general law.

5. Indicate on the registration records for each accepted mail voter registration application form returned by mail pursuant to Article 3.1 (§ 24.2-416.1 et seq.) of Chapter 4 that the registrant has registered by mail. The general registrar shall fulfill this duty in accordance with the instructions of the State Board so that those persons who registered by mail are identified on the registration records, lists of registered voters furnished pursuant to § 24.2-405, lists of persons who voted furnished pursuant to § 24.2-406, and pollbooks used for the conduct of elections.

6. Accept a registration application or request for transfer or change of address submitted by or for a resident of any other county or city in the Commonwealth. Registrars shall process registration applications and requests for transfer or change of address from residents of other counties and cities in accordance with written instructions from the State Board and shall forward the completed application or request to the registrar of the applicant's residence. Notwithstanding the provisions of § 24.2-416, the registrar of the applicant's residence shall recognize as timely any application or request for transfer or change of address submitted to any person authorized to receive voter registration applications pursuant to Chapter 4 (§ 24.2-400 et seq.), prior to or on the final day of registration. The registrar of the applicant's residence shall determine the qualification of the applicant, including whether the applicant has ever been convicted of a felony, and if so, under what circumstances the applicant's right to vote has been restored, and promptly notify the applicant at the address shown on the application or request of the acceptance or denial of his registration or transfer. However, notification shall not be required when the registrar does not have an address for the applicant.

7. Preserve order at and in the vicinity of the place of registration. For this purpose, the registrar shall be vested with the powers of a conservator of the peace while engaged in the duties imposed by law. He may exclude from the place of registration persons whose presence disturbs the registration process. He may appoint special officers, not exceeding three in number, for a place of registration and may summon persons in the vicinity to assist whenever, in his judgment, it is necessary to preserve order. The general registrar and any assistant registrar shall be authorized to administer oaths for purposes of this title.

8. Maintain the official registration records for his county or city in the system approved by, and in accordance with the instructions of, the State Board; preserve the written applications of all persons who are registered; and preserve for a period of four years the written applications of all persons who are denied registration or whose registration is cancelled.

9. If a person is denied registration, promptly notify such person in writing of the denial and the reason for denial in accordance with § 24.2-422.

10. Verify the accuracy of the pollbooks provided for each election by the State Board, make the pollbooks available to the precincts, and according to the instructions of the State Board provide a copy of the data from the pollbooks to the State Board after each election for voting credit purposes.

11. Retain the pollbooks in his principal office for two years from the date of the election.

12. Maintain accurate and current registration records and comply with the requirements of this title for the transfer, inactivation, and cancellation of voter registrations.

13. Whenever election districts, precincts, or polling places are altered, provide for entry into the voter registration system of the proper district and precinct designations for each registered voter whose districts or precinct have changed and notify each affected voter of changes affecting his districts or polling place by mail.

14. Whenever any part of his county or city becomes part of another jurisdiction by annexation, merger, or other means, transfer to the appropriate general registrar the registration records of the affected registered voters. The general registrar for their new county or city shall notify them by mail of the transfer and their new election districts and polling places.

15. When he registers any person who was previously registered in another state, notify the appropriate authority in that state of the person's registration in Virginia.

16. Whenever any person is believed to be registered or voting in more than one state or territory of the United States at the same time, inquire about, or provide information from the voter's registration and voting records to any appropriate voter registration or other authority of another state or territory who inquires about, that person's registration and voting history.

17. At the request of the county or city chairman of any political party nominating a candidate for the General Assembly, constitutional office, or local office by a method other than a primary, review any petition required by the party in its nomination process to determine whether those signing the petition are registered voters with active status.

18. Carry out such other duties as prescribed by the electoral board in his capacity as the director of elections for the locality in which he serves.

19. Attend, or designate one member of his staff to attend, an annual training program provided by the State Board.

Code 1950, §§ 24-59, 24-60, 24-60.1, 24-71 through 24-73, 24-90, 24-93, 24-94, 24-101, 24-111, 24-115, 24-118; 1950, p. 381; 1958, c. 576; 1962, cc. 422, 536; 1968, c. 143; 1970, c. 462, §§ 24.1-46, 24.1-54, 24.1-68; 1972, c. 620; 1973, c. 30; 1974, c. 428; 1976, c. 616; 1979, c. 329; 1980, c. 639; 1982, c. 650; 1983, c. 398; 1984, c. 480; 1986, c. 558; 1990, c. 193; 1993, c. 641; 1996, cc. 72, 73; 1998, c. 354; 2000, cc. 512, 556, 857; 2003, c. 1015; 2005, c. 380; 2010, c. 812; 2013, c. 491; 2015, cc. 644, 645.



§ 24.2-115. Appointment, qualifications, and terms of officers of election

Each electoral board at its regular meeting in the first week of February of the year in which the terms of officers of election are scheduled to expire shall appoint officers of election. Their terms of office shall begin on March 1 following their appointment and continue, at the discretion of the electoral board, for a term not to exceed three years or until their successors are appointed.

Not less than three competent citizens shall be appointed for each precinct. However, a precinct having more than 4,000 registered voters shall have not less than five officers of election serving for a presidential election, and the electoral board shall appoint additional officers as needed to satisfy this requirement. Insofar as practicable, each officer shall be a qualified voter of the precinct he is appointed to serve, but in any case a qualified voter of the Commonwealth. In appointing the officers of election, representation shall be given to each of the two political parties having the highest and next highest number of votes in the Commonwealth for Governor at the last preceding gubernatorial election. The representation of the two parties shall be equal at each precinct having an even number of officers and shall vary by no more than one at each precinct having an odd number of officers. If practicable, officers shall be appointed from lists of nominations filed by the political parties entitled to appointments. The party shall file its nominations with the secretary of the electoral board at least 10 days before February 1 each year. The electoral board may appoint additional citizens who do not represent any political party to serve as officers. If practicable, no more than one-third of the total number of officers appointed for each precinct may be citizens who do not represent any political party.

Officers of election shall serve for all elections held in their respective precincts during their terms of office unless a substitute is required to be appointed pursuant to § 24.2-117 or the electoral board decides that fewer officers are needed for a particular election, in which case party representation shall be maintained as provided above. For a primary election involving only one political party, persons representing the political party holding the primary shall serve as the officers of election if possible.

The electoral board shall designate one officer as the chief officer of election and one officer as the assistant for each precinct. The officer designated as the assistant for a precinct, whenever practicable, shall not represent the same political party as the chief officer for the precinct. Notwithstanding any other provision of this section, where representatives for one or both of the two political parties having the largest number of votes for Governor in the last preceding gubernatorial election are unavailable, the electoral board may designate as the chief officer and the assistant chief officer citizens who do not represent any political party. In such case, the electoral board shall provide notice to representatives of both parties at least 10 days prior to the election that it intends to use nonaffiliated officers so that each party shall have the opportunity to provide additional nominations. The electoral board may also appoint at least one officer of election who reports to the precinct at least one hour prior to the closing of the precinct and whose primary responsibility is to assist with closing the precinct and reporting the results of the votes at the precinct.

The electoral board shall instruct each chief officer and assistant in his duties not less than three nor more than 30 days before each election. Each electoral board may instruct each officer of election in his duties at an appropriate time or times before each November general election, and shall conduct training of the officers of election consistent with the standards set by the State Board pursuant to subsection B of § 24.2-103. Each electoral board shall certify to the State Board that such training has been conducted every four years.

Notwithstanding the provisions of § 24.2-117, if an officer of election is unable to serve at any election during his term of office, the electoral board may at any time appoint a substitute who shall hold office and serve for the unexpired term.

Additional officers shall be appointed in accordance with this section at any time that the electoral board determines that they are needed or as required by law.

If practicable, substitute officers or additional officers appointed after the electoral board's regular meeting in the first week of February shall be appointed from lists of nominations filed by the political parties entitled to appointments. The electoral board shall inform the political parties of its decision to make such appointments and the party shall file its nominations with the secretary of the electoral board within five business days.

The secretary of the electoral board shall prepare a list of the officers of election that shall be available for inspection and posted in the general registrar's office prior to March 1 each year. Whenever substitute or additional officers are appointed, the secretary shall promptly add the names of the appointees to the public list. Upon request and at a reasonable charge not to exceed the actual cost incurred, the secretary shall provide a copy of the list of the officers of election, including their party designation and precinct to which they are assigned, to any requesting political party or candidate.

Code 1950, §§ 24-30, 24-193, 24-195, 24-199; 1950, p. 164; 1970, c. 462, §§ 24.1-32, 24.1-105, 24.1-106; 1972, c. 620; 1975, c. 515; 1976, c. 616; 1978, cc. 330, 778; 1980, c. 639; 1982, c. 650; 1984, c. 480; 1986, c. 558; 1989, c. 227; 1993, c. 641; 1997, c. 459; 1998, c. 187; 2002, cc. 66, 216; 2003, cc. 232, 1015; 2005, c. 820; 2009, cc. 639, 865, 870, 874; 2010, cc. 190, 347, 769; 2013, c. 461; 2014, cc. 410, 777; 2015, c. 667.



§ 24.2-115.1. Officers of election; hours of service

The electoral board may provide that the officers of election for one or more precincts may be assigned to work all or a portion of the time that the precinct is open on election day or reassigned to another precinct for the remaining portion of election day, as needed. Any officer of election assisting with the closing of the precinct and reporting the results of the votes at the precinct shall be required to report to the precinct at least one hour prior to the closing of the precinct. However, the chief officer and the assistant chief officer, appointed pursuant to § 24.2-115 to represent the two political parties, shall be on duty at all times. The electoral board may provide for the administration of the oath of office provided for in § 24.2-120 and the oath required in § 24.2-611 to be kept with the pollbook at times convenient for officers of election assigned to work only a portion of the time that the precinct is open on election day.

1998, cc. 549, 572; 2001, c. 623; 2009, cc. 396, 865, 870, 874; 2013, cc. 444, 462.



§ 24.2-116. Compensation of officers; volunteer officers

The governing body of each county, city, or town shall pay its officers of election at least $75 for each full day's service rendered on each election day. In addition, the governing body shall pay each officer $10 and mileage at the rate payable to members of the General Assembly for each time he delivers pollbooks and ballots to the polling place and each time he delivers returns and ballots to the appropriate official after the polls close. Jurisdictions may increase the salary of the officers collecting and delivering materials by at least $10 and the equivalent of mileage expenses from the furthest polling place in the locality in lieu of calculating the mileage and extra pay required by this section.

An officer of election may waive compensation and serve as an unpaid volunteer officer. Unpaid volunteer officers shall possess the qualifications and fulfill the requirements that apply to paid officers of election.

Code 1950, §§ 24-207 through 24-209; 1950, p. 245; 1956, c. 235; 1968, c. 141; 1970, c. 462, § 24.1-107; 1972, c. 620; 1974, c. 428; 1993, c. 641; 2003, c. 1015; 2012, c. 489.



§ 24.2-117. Request for removal of officer of election

A candidate may require the removal of an officer of election for the election in which he is a candidate by a request in writing, filed at least seven days before the election with the electoral board appointing the officer, on the grounds that the officer is the spouse, parent, grandparent, sibling, child, or grandchild of an opposing candidate. A member of the electoral board may also request the removal of an officer of election whom he knows to be the spouse, parent, grandparent, sibling, child, or grandchild of a candidate in the election by a request in writing, filed at least seven days before the election with the electoral board. The electoral board may appoint a substitute who shall hold office and serve for that election.

1982, c. 650, § 24.1-105.1; 1993, c. 641; 2014, c. 410.



§ 24.2-118. Appointments when officers fail to serve

If an officer of election is absent or unable to serve and the polls have been open for one hour, the remaining officers of election shall appoint a substitute officer of election for the precinct. The substitute officer shall possess the same qualifications and, after taking the requisite oath, have the same powers as officers appointed by an electoral board.

Code 1950, § 24-197; 1970, c. 462, § 24.1-108; 1993, c. 641 .



§ 24.2-118.1. Prohibition on discrimination in employment; penalty

Any person who serves as an officer of election as defined in § 24.2-101 shall neither be discharged from employment, nor have any adverse personnel action taken against him, nor shall he be required to use sick leave or vacation time, as a result of his absence from employment due to such service, provided he gave reasonable notice to his employer of such service. No person who serves for four or more hours, including travel time, on his day of service shall be required to start any work shift that begins on or after 5:00 p.m. on the day of his service or begins before 3:00 a.m. on the day following the day of his service. Any employer violating the provisions of this section shall be guilty of a Class 3 misdemeanor.

2005, c. 790.



§ 24.2-119. Restrictions on persons holding other offices serving as member of electoral board, registrar, or officer of election

No person, nor the deputy of any person, who is employed by or holds any office or post of profit or emolument, or who holds any elective office of profit or trust, under the governments of the United States, the Commonwealth, or any county, city, or town, shall be appointed a member of the electoral board or general registrar. No person, nor the deputy or the employee of any person, who holds any elective office of profit or trust under the government of the United States, the Commonwealth, or any county, city, or town of the Commonwealth, shall be appointed an assistant registrar or officer of election.

Code 1950, §§ 24-31, 24-198; 1970, c. 462, § 24.1-33; 1971, Ex. Sess., c. 204; 1986, c. 248; 1993, c. 641 .



§ 24.2-120. Oath of office

The oath of office for the members of the electoral board, registrars, and officers of election shall be the oath stated in Article II, Section 7, of the Constitution. Each member of the electoral board, registrar, and officer of election shall take and sign the oath before performing the duties of his office.

Each member of an electoral board and general registrar shall file the original signed oath in the clerk's office of the circuit court of his county or city. The general registrar shall file a copy with the secretary of his electoral board.

The oath of office for assistant and substitute registrars, officers of election, and voting equipment custodians may be administered by a general registrar or a notary as well as by persons authorized to administer oaths under § 49-3.

The oath of office for officers of election may be administered by a member of the electoral board, the general registrar, an assistant or substitute registrar, as well as by notaries and persons authorized to administer oaths under § 49-3.

Code 1950, §§ 24-29, 24-30, 24-32, 24-33, 24-42, 24-52, 24-52.1, 24-55, 24-61, 24-65, 24-66, 24-118.1, 24-199; 1954, c. 691; 1962, c. 475; 1964, c. 608; 1968, cc. 97, 141; 1970, c. 462, §§ 24.1-29, 24.1-32, 24.1-43; 1971, Ex. Sess., c. 204; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1976, c. 12; 1978, c. 778; 1980, c. 639; 1981, c. 425; 1982, cc. 290, 650; 1983, c. 511; 1984, c. 480; 1985, c. 197; 1986, c. 558; 1988, c. 528; 1989, c. 227; 1993, c. 641; 2005, c. 820; 2012, cc. 328, 486.



§ 24.2-121. Defense of the electoral board, its members, and the general registrar staff; appointment of counsel

If any electoral board, any of its members, any general registrar, or any employee of or paid assistant to a registrar is made defendant in any civil action arising out of the performance of his official duties, and does not have legal defense provided under applicable insurance coverage, the officer, employee, or assistant may apply to the Virginia Division of Risk Management to assign counsel for his defense in the action. In such case, and regardless of whether or not the civil action seeks monetary damages, the Division shall obtain one or more attorneys to defend such action, which attorney may be the Attorney General, the attorney for the Commonwealth of the particular locality served by the defendant, or one or more private attorneys as may be appropriate. In the case of any private attorney, the Division shall determine the appropriate rate of compensation. All private attorneys' fees and any expenses incurred in the defense of the action shall be paid from the treasury of the Commonwealth of Virginia.

1986, c. 558, § 24.1-31.1; 1990, c. 201; 1993, c. 641; 2005, cc. 492, 548.



§ 24.2-122. Status of members of electoral boards, registrars, and officers of election

Members of electoral boards, registrars, and officers of election shall serve the Commonwealth and its localities in administering the election laws. They shall be deemed to be employees of the county or city in which they serve except as otherwise specifically provided by state law.

Assistant registrars who agree to serve without pay are not state or local employees for any purpose.

Code 1950, §§ 24-30, 24-199; 1970, c. 462, § 24.1-32; 1975, c. 515; 1978, c. 778; 1980, c. 639; 1982, c. 650; 1986, c. 558; 1989, c. 227; 1993, c. 641 .



§ 24.2-123. Requirements for registration and voting; prohibition on use of power of attorney

No action undertaken to fulfill any requirement of this title to register or vote shall be valid or complete when the action is based on the exercise of a power of attorney, or other writing, in which any principal shall have vested any power or authority in an attorney-in-fact or other agent.

1995, cc. 192, 234.



§ 24.2-200. When terms to begin

The terms of all officers chosen at a November general election shall begin on the January 1 succeeding their election unless otherwise provided in this chapter. Notwithstanding any other provision of law, the terms of all officers elected at a May general election shall begin on the July 1 succeeding their election. They shall continue to discharge the duties of their respective offices until their successors qualify.

Code 1950, §§ 24-142, 24-169; 1970, c. 462, § 24.1-73; 1993, c. 641 .



§ 24.2-201. When term of officer elected to fill vacancy commences and expires

The term of office of any person chosen at a special election to fill a vacancy in any public office shall commence as soon as he shall qualify and give bond, if bond is required, and shall continue for the unexpired term of such office. Any person so elected shall qualify and give bond, if bond is required, no later than thirty days following the date on which the special election was held.

Code 1950, § 24-144; 1970, c. 462, § 24.1-75; 1982, c. 146; 1993, c. 641 .



§ 24.2-202. Electors for President and Vice President

The qualified voters of the Commonwealth shall choose the Commonwealth's electors for President and Vice President of the United States at the general election in November 1996, and every fourth year thereafter. Each voter shall vote for a number of electors which equals the whole number of senators and representatives to which the Commonwealth at that time is entitled in the Congress of the United States.

Code 1950, § 24-7; 1970, c. 462, § 24.1-8; 1993, c. 641 .



§ 24.2-203. Convening of electors; filling vacancies; how electors required to vote

The electors shall convene at the capitol building in the capital city of the Commonwealth at 12:00 noon on the first Monday after the second Wednesday in December following their election. Those electors present shall immediately fill, by ballot and by a plurality of votes, any vacancy due to death, failure or inability to attend, refusal to act, or other cause. When all electors are present, or the vacancies have been filled, they shall proceed to perform the duties required of such electors by the Constitution and laws of the United States.

Electors selected by the state convention of any political party as defined in § 24.2-101 shall be required to vote for the nominees of the national convention to which the state convention elects delegates. Electors named in any petition of qualified voters as provided in § 24.2-543 shall be required to vote for the persons named for President and for Vice President in the petition.

Code 1950, §§ 24-8, 24-9, 24-290.6; 1962, c. 536; 1970, c. 462, §§ 24.1-9, 24.1-162; 1993, c. 641; 2001, c. 630.



§ 24.2-204. Election of electors and meeting when Congress prescribes a different day

If Congress establishes a different day for choosing electors, or appoints a different day for their meeting to give their votes, then the election shall be held and the meeting of the electors take place on those days.

Code 1950, §§ 24-8, 24-9; 1962, c. 536; 1970, c. 462, § 24.1-9; 1993, c. 641 .



§ 24.2-205. Pay of electors

Each elector shall receive the sum of fifty dollars per day while actually engaged in the discharge of his official duties and the same mileage as is allowed to members of the General Assembly.

Code 1950, § 24-10; 1970, c. 462, § 24.1-10; 1976, c. 616; 1993, c. 641 .



§ 24.2-206. Election and term of United States Senators

The qualified voters of the Commonwealth shall elect its members of the United States Senate at the general election held in November next preceding the expiration of each member's respective term of office, for terms of six years to begin on the January 3 following their election.

Code 1950, § 24-1; 1970, c. 462, § 24.1-2; 1993, c. 641 .



§ 24.2-207. Filling vacancies in Senate

When any vacancy occurs in the representation of the Commonwealth of Virginia in the United States Senate, the Governor shall issue a writ of election to fill the vacancy for the remainder of the unexpired term. The election shall be held on the next succeeding November general election date or, if the vacancy occurs within 120 days prior to that date, on the second succeeding November general election date. The Governor may make a temporary appointment to fill the vacancy until the qualified voters fill the same by election.

Code 1950, § 24-2; 1970, c. 462, § 24.1-3; 1993, c. 641 .



§ 24.2-208. Election and term of members of House of Representatives

The qualified voters of each congressional district shall elect one member of the United States House of Representatives at the general election in November 1994, and every second year thereafter, for the term of two years to begin on the January 3 following his election.

Code 1950, § 24-5; 1970, c. 462, § 24.1-6; 1993, c. 641 .



§ 24.2-209. Filling vacancies in House of Representatives

When any vacancy occurs in the representation of the Commonwealth of Virginia in the House of Representatives, or when a representative-elect dies or resigns, the Governor shall issue a writ of election to fill the vacancy. Upon receipt of written notification by a representative or representative-elect of his resignation as of a stated date, the Governor may immediately issue a writ to call the election. The representative's or representative-elect's resignation shall not be revocable after the date stated by him for his resignation or after the forty-fifth day before the date set for the special election.

Code 1950, § 24-6; 1970, c. 462, § 24.1-7; 1983, c. 461; 1993, c. 641; 2003, c. 1015; 2010, cc. 449, 645.



§ 24.2-210. Election and term of Governor, Lieutenant Governor, and Attorney General

The qualified voters of the Commonwealth shall elect the Governor, Lieutenant Governor, and Attorney General at the general election in November 1997, and every fourth year thereafter for terms of four years, to commence on the Saturday after the second Wednesday in January following their election.

The person having the highest number of votes for each office shall be declared elected. If two or more have the highest and an equal number of votes for an office, one of them shall be chosen for the office by a majority of the total membership of the General Assembly.

Code 1950, §§ 24-148, 24-149; 1962, c. 536; 1970, c. 462, §§ 24.1-80, 24.1-81; 1971, Ex. Sess., cc. 119, 131; 1993, c. 641 .



§ 24.2-211. Discharge of duties when office of Governor is vacant or Governor is disabled

When the Governor-elect is disqualified, resigns, or dies following his election but prior to taking office, the Lieutenant Governor-elect shall succeed to the office of Governor for the full term. When the Governor-elect fails to assume office for any other reason, the Lieutenant Governor-elect shall serve as acting Governor.

Whenever the Governor transmits to the President pro tempore of the Senate and the Speaker of the House of Delegates his written declaration that he is unable to discharge the powers and duties of his office and until he transmits to them a written declaration to the contrary, such powers and duties shall be discharged by the Lieutenant Governor as acting Governor.

Whenever the Attorney General, the President pro tempore of the Senate, and the Speaker of the House of Delegates, or a majority of the total membership of the General Assembly, transmit to the Clerk of the Senate and the Clerk of the House of Delegates their written declaration that the Governor is unable to discharge the powers and duties of his office, the Lieutenant Governor shall immediately assume the powers and duties of the office as acting Governor.

Thereafter, when the Governor transmits to the Clerk of the Senate and the Clerk of the House of Delegates his written declaration that no inability exists, he shall resume the powers and duties of his office unless the Attorney General, the President pro tempore of the Senate, and the Speaker of the House of Delegates, or a majority of the total membership of the General Assembly, transmit within four days to the Clerk of the Senate and the Clerk of the House of Delegates their written declaration that the Governor is unable to discharge the powers and duties of his office. Thereupon the General Assembly shall decide the issue, convening within forty-eight hours for that purpose, if not already in session. If within twenty-one days after receipt of the latter declaration or, if the General Assembly is not in session, within twenty-one days after the General Assembly is required to convene, the General Assembly determines by three-fourths vote of the elected membership of each house of the General Assembly that the Governor is unable to discharge the powers and duties of his office, the Lieutenant Governor shall become Governor; otherwise, the Governor shall resume the powers and duties of his office.

In the case of the removal of the Governor from office or in the case of his disqualification, death or resignation, the Lieutenant Governor shall become Governor.

If a vacancy exists in the office of Lieutenant Governor when the Lieutenant Governor is to succeed to the office of Governor or to serve as acting Governor, the Attorney General, if he is eligible to serve as Governor, shall succeed to the office of Governor for the unexpired term or serve as acting Governor. If the Attorney General is ineligible to serve as Governor, the Speaker of the House of Delegates, if he is eligible to serve as Governor, shall succeed to the office of Governor. If a vacancy exists in the office of the Speaker of the House of Delegates or if the Speaker of the House of Delegates is ineligible to serve as Governor, the House of Delegates shall convene and fill the vacancy.

Code 1950, § 24-150; 1960, c. 488; 1970, c. 462, § 24.1-82; 1971, Ex. Sess., c. 165; 1993, c. 641 .



§ 24.2-212. Discharge of duties when office of Lieutenant Governor vacant

When a vacancy occurs in the office of Lieutenant Governor, the duties of that office shall be discharged by the President pro tempore of the Senate, but he shall not by reason thereof be deprived of his right to act and vote as a member of the Senate.

Code 1950, § 24-152; 1970, c. 462, § 24.1-84; 1973, c. 30; 1993, c. 641 .



§ 24.2-213. Filling vacancy in office of Attorney General

If a vacancy occurs in the office of Attorney General during the session of the General Assembly, the General Assembly shall fill the vacancy by a majority vote of the total membership. If a vacancy occurs during a recess of the General Assembly, the Governor shall appoint a successor to serve for the remainder of the unexpired term or until the end of thirty days after the commencement of the next session of the General Assembly, whichever happens first. At that next session, the General Assembly shall fill the vacancy by election by a majority vote of the total membership for the unexpired portion of the term.

Code 1950, § 24-153; 1970, c. 462, § 24.1-85; 1993, c. 641 .



§ 24.2-214. Election and term of Senators

The members of the Senate of Virginia shall be elected at the general election in November 1995, and every four years thereafter for terms of four years, to begin on the second Wednesday in January succeeding their election.

Code 1950, § 24-13; 1970, c. 462, § 24.1-13; 1993, c. 641 .



§ 24.2-215. Election and term of members of the House of Delegates

The members of the House of Delegates shall be elected at the general election in November 1995, and every two years thereafter for terms of two years, to begin on the second Wednesday in January succeeding their election.

Code 1950, § 24-11; 1958, c. 333; 1970, c. 462, § 24.1-11; 1993, c. 641 .



§ 24.2-216. Filling vacancies in the General Assembly

When a vacancy occurs in the membership of the General Assembly during the recess of the General Assembly or when a member-elect to the next General Assembly dies, resigns, or becomes legally incapacitated to hold office prior to its meeting, the Governor shall issue a writ of election to fill the vacancy. If the vacancy occurs during the session of the General Assembly, the Speaker of the House of Delegates or the President pro tempore of the Senate, as the case may be, shall issue the writ unless the respective house by rule or resolution shall provide otherwise. Upon receipt of written notification by a member or member-elect of his resignation as of a stated date, the Governor, Speaker, or President Pro Tempore, as the case may be, may immediately issue the writ to call the election. The member's or member-elect's resignation shall not be revocable after the date stated by him for his resignation or after the forty-fifth day before the date set for the special election.

The writ shall be directed to the secretaries of the electoral boards of the respective counties and cities composing the district for which the election is to be held.

Notwithstanding any provision of law to the contrary, no election to fill a vacancy shall be ordered or held if the general or special election at which it is to be called is scheduled within 75 days of the end of the term of the office to be filled.

Code 1950, § 24-16; 1970, c. 462, § 24.1-16; 1983, c. 461; 1993, c. 641; 2003, c. 1015; 2010, cc. 449, 645.



§ 24.2-217. Election and terms of constitutional officers

The qualified voters of each county shall elect a sheriff, an attorney for the Commonwealth, a treasurer, and a commissioner of the revenue at the general election in November 1995, and every four years thereafter unless a county has adopted an optional form of government which provides that the office be abolished or a county's charter so provides. The qualified voters of each city, unless its charter provides otherwise, shall elect a sheriff, an attorney for the Commonwealth, a treasurer, and a commissioner of the revenue at the general election in November 1997, and every four years thereafter. All shall hold office for a term of four years beginning the January 1 next succeeding their election.

The qualified voters of the several counties shall elect a clerk of the circuit court of the county at the general election in November 1999, and every eight years thereafter. The qualified voters of each city having a circuit court shall elect a clerk of the circuit court at the November 1995, general election and every eight years thereafter. They shall hold office for a term of eight years beginning the January 1 next succeeding their election.

If a county and city share any of the offices to which this section applies, the qualified voters of the city shall cast their votes for that office according to the schedule set forth above for counties.

Code 1950, §§ 24-154, 24-155, 24-161, 24-162, 24-167; 1970, c. 462, §§ 24.1-86, 24.1-87; 1971, Ex. Sess., c. 119; 1979, c. 522; 1993, c. 641 .



§ 24.2-218. Election and term of county supervisors

The qualified voters of each county election district shall elect one or more supervisors at the general election in November 1995, and every four years thereafter for terms of four years, except as provided in § 24.2-219 or as provided by law for those counties having the optional form of government under the provisions of Article 2 (§ 15.2-702 et seq.) of Chapter 7 of Title 15.2.

Code 1950, § 24-157; 1968, c. 639; 1970, c. 462, § 24.1-88; 1971, Ex. Sess., c. 265; 1973, c. 30; 1976, c. 616; 1981, c. 12; 1982, c. 650; 1993, c. 641 .



§ 24.2-219. Alternative for biennial county supervisor elections and staggered terms

A. The governing body of any county may by ordinance provide that the county board of supervisors be elected biennially for staggered four-year terms.

In lieu of an ordinance by the board of supervisors, the registered voters of the county may file a petition with the circuit court of the county requesting that a referendum be held on the question of whether the county board of supervisors should be elected biennially for staggered four-year terms. The petition shall be signed by registered voters equal in number to at least ten percent of the number registered in the county on the January 1 preceding its filing.

The court pursuant to §§ 24.2-682 and 24.2-684 shall order the election officials on a day fixed in the order to conduct a referendum on the question. The clerk of the court shall publish notice of the referendum in a newspaper having general circulation in the county once a week for four consecutive weeks and shall post a copy of the notice at the door of the courthouse of the county. The question on the ballot shall be:

"Shall the members of the county board of supervisors be elected biennially for staggered four-year terms?

[ ] Yes

[ ] No"

The referendum shall be held and the results certified as provided in § 24.2-684.

B. If a majority of the voters voting in the referendum voted for biennial election of the members of the board of supervisors for staggered four-year terms, or if the governing body has so provided by ordinance, then the terms of supervisors elected at the next general election for supervisors shall be as follows:

1. If the number of supervisors elected in the county is an even number, half of the successful candidates shall be elected for terms of four years and half of the successful candidates shall be elected for terms of two years; or

2. If the number of supervisors in the county is an odd number, the smallest number of candidates which creates a majority of the elected supervisors shall be elected for terms of four years and all other successful candidates shall be elected for terms of two years.

Unless the number of members who volunteer to take two-year terms exactly equals the number of two-year terms to be assigned, the electoral board of the county shall assign the individual terms of members by lot at its meeting on the day following the election and immediately upon certification of the results. However, the electoral board may assign individual terms of members by election district in a drawing at a meeting held prior to the last day for a person to qualify as a candidate, if the governing body of the county so directs by ordinance or resolution adopted at least thirty days prior to the last day for qualification and members are elected by district. In all elections thereafter all successful candidates shall be elected for terms of four years.

In any county where the chairman of the board is elected from the county at large pursuant to § 15.2-503 or § 15.2-802, the provisions of this section shall not affect that office. The chairman of the board shall be elected for a term of four years in 1995 and every four years thereafter.

C. If the representation on the board of supervisors among the election districts is reapportioned, or the number of districts is diminished or the boundaries of the districts are changed, elections shall be held in each new district at the general election next preceding the expiration of the term of the office of the member of the board representing the predecessor district of each new district. If the number of districts is increased, the electoral board shall assign a two-year or four-year term for each new district so as to maintain as equal as practicable the number of members to be elected at each biennial election.

Code 1950, § 24-157; 1968, c. 639; 1970, c. 462, § 24.1-88; 1971, Ex. Sess., c. 265; 1973, c. 30; 1976, c. 616; 1981, c. 12; 1982, c. 650; 1993, c. 641; 2011, c. 455.



§ 24.2-220. Reversion to quadrennial elections

The governing body of any county, by ordinance, may repeal an ordinance previously adopted to provide for the election of the board of supervisors biennially for staggered four-year terms and provide for the election of the board of supervisors quadrennially for four-year terms. The qualified voters of the county, by petition and referendum in accordance with the requirements and procedures set forth in § 24.2-219, may repeal an ordinance of the board or a referendum previously adopted which authorized the election of the board of supervisors biennially for four-year terms. The question in the referendum to rescind shall be:

"Shall the members of the county board of supervisors be elected quadrennially for four-year terms?

[ ] Yes

[ ] No"

If a majority of the voters voting in the referendum voted for quadrennial election of the members of the board of supervisors for four-year terms, or if the governing body has so provided by ordinance, then the successors to those supervisors whose terms expire in 1995 or any fourth year thereafter shall be elected for a four-year term and immediate successors to those supervisors whose terms expire in 1993 or any fourth year thereafter shall be elected for a two-year term and all subsequent successors for a four-year term.

Code 1950, § 24-157; 1968, c. 639; 1970, c. 462, § 24.1-88; 1971, Ex. Sess., c. 265; 1973, c. 30; 1976, c. 616; 1981, c. 12; 1982, c. 650; 1993, c. 641 .



§ 24.2-221. Time and frequency of referenda on election and term of supervisors

A referendum as provided in § 24.2-219 or § 24.2-220 shall be held only in the year preceding the year in which a general election for supervisors is to be held. Once a referendum on either question is held, no further referendum on either question may be held in the county for a period of four years.

Code 1950, § 24-157; 1968, c. 639; 1970, c. 462, § 24.1-88; 1971, Ex. Sess., c. 265; 1973, c. 30; 1976, c. 616; 1981, c. 12; 1982, c. 650; 1993, c. 641 .



§ 24.2-222. Election and terms of mayor and council for cities and towns

The qualified voters of each city and town shall elect a mayor, if so provided by charter, and a council for the terms provided by charter. Except as provided in § 24.2-222.1, and notwithstanding any other provision of law, general or special: (i) any election of mayor or councilmen of a city or town whose charter provides for such elections at two-year or four-year intervals shall take place at the May general election of an even-numbered year and (ii) any election of mayor or councilmen of a city or town whose charter provides for such elections at one-year or three-year intervals shall take place at the general election in May of the years designated by charter. The persons so elected shall enter upon the duties of their offices on July 1 succeeding their election and remain in office until their successors have qualified.

Code 1950, §§ 24-160, 24-168; 1970, c. 462, § 24.1-90; 1971, Ex. Sess., c. 119; 1972, c. 747; 1993, c. 641; 2000, c. 1045.



§ 24.2-222.1. Alternative election of mayor and council at November general election in cities and towns

A. Notwithstanding the provisions of § 24.2-222, the council of a city or town may provide by ordinance that the mayor, if an elected mayor is provided for by charter, and council shall be elected at the November general election date of any cycle as designated in the ordinance, for terms to commence January 1. No such ordinance shall be adopted between January 1 and the May general election date of the year in which city or town elections regularly are scheduled to be held therein.

B. Alternatively, the registered voters of a city or town may file a petition with the circuit court of the city or of the county within which the town is located asking that a referendum be held on the question of whether the city or town should elect the mayor, if an elected mayor is provided for by charter, and council members at the November general election date of any cycle as designated in the petition. The petition shall be signed by registered voters equal in number to at least ten percent of the number registered in the city or town on the January 1 preceding the filing.

The court, pursuant to § 24.2-684, shall order the election officials on a day fixed in the order to conduct a referendum on the question, provided that no such referendum shall be scheduled between January 1 and the May general election date of the year in which city or town elections regularly are scheduled to be held therein. The clerk of the court shall publish notice of the referendum once a week for the three consecutive weeks prior to the referendum in a newspaper having general circulation in the city or town, and shall post a copy of the notice at the door of the courthouse of the city or county within which the town is located. The question on the ballot shall be:

"Shall the (city or town) change the election date of the mayor (if so provided by charter) and members of council from the May general election to the November general election (in even-numbered or odd-numbered years or as otherwise designated in the petition)?"

If members of the school board in the city or town are elected by the voters, the ballot question also shall state that the change in election date applies to the election of school board members.

The referendum shall be held and the results certified as provided in § 24.2-684. If a majority of the voters voting in the referendum vote in favor of the change, the mayor and council thereafter shall be elected at the November general election date for terms to commence January 1.

C. Except as provided in subsection D, no term of a mayor or member of council shall be shortened in implementing the change to the November election date. Mayors and members of council who were elected at a May general election and whose terms are to expire as of June 30 shall continue in office until their successors have been elected at the November general election and have been qualified to serve.

D. In any city or town that elects its council biennially or quadrennially and that changes to the November general election date in odd-numbered years from the May general election date in even-numbered years, mayors and members of council who were elected at a May general election shall have their term of office shortened by six months but shall continue in office until their successors have been elected at the November general election and have been qualified to serve.

2000, c. 1045; 2002, c. 30.



§ 24.2-223. Election and term of school board members

In any county, city or town wherein members of the school board are elected, pursuant to Article 7 (§ 22.1-57.1 et seq.) of Chapter 5 of Title 22.1, elections shall be held to coincide with the election of members of the governing body at the regular general election in November or the regular general election in May, as the case may be. Elected school board members shall serve terms which are the same as those of the governing body, to commence on January 1 following their election or July 1 following their election, as the case may be.

1993, c. 641; 2000, c. 1045.



§ 24.2-224. Local elections not otherwise provided for

The election to any public office required to be filled by the qualified voters of any county, city, town, or election district for which an election time is not provided by law shall be held at the general election immediately preceding the time provided for the term of such office to commence.

Code 1950, § 24-143; 1970, c. 462, § 24.1-74; 1993, c. 641 .



§ 24.2-225. Applicability

This article applies to vacancies in any elected constitutional or local office if there is no other statutory or charter provision for filling a vacancy in the office. Further provisions within this article which specifically override other statutory or charter provisions shall prevail.

Code 1950, § 24-145; 1958, c. 621; 1970, c. 462, § 24.1-76; 1975, c. 515; 1976, c. 616; 1977, c. 490; 1984, c. 480; 1993, c. 641 .



§ 24.2-226. Election to fill vacancy

A. A vacancy in any elected local office, whether occurring when for any reason an officer-elect does not take office or occurring after an officer begins his term, shall be filled as provided by § 24.2-228 or for constitutional officers as provided in § 24.2-228.1, or unless provided otherwise by statute or charter requiring special elections within the time limits provided in this title. The governing body or, in the case of an elected school board, the school board of the county, city, or town in which the vacancy occurs shall, within 15 days of the occurrence of the vacancy, petition the circuit court to issue a writ of election to fill the vacancy as set forth in Article 5 (§ 24.2-681 et seq.) of Chapter 6. Either upon receipt of the petition or on its own motion, the court shall issue the writ ordering the election promptly and shall order the special election to be held on the date of the next general election in November or in May if the vacant office is regularly scheduled by law to be filled in May. However, if the governing body or the school board requests in its petition a different date for the election, the court shall order the special election be held on that date, so long as the date requested precedes the date of such next general election and complies with the provisions of § 24.2-682. If the vacancy occurs within 90 days of the next such general election and the governing body or the school board has not requested in its petition a different date for the election, the special election shall be held on the date of the second such general election. Upon receipt of written notification by an officer or officer-elect of his resignation as of a stated date, the governing body or school board, as the case may be, may immediately petition the circuit court to issue a writ of election, and the court may immediately issue the writ to call the election. The officer's or officer-elect's resignation shall not be revocable after the date stated by him for his resignation or after the forty-fifth day before the date set for the special election. The person so elected shall hold the office for the remaining portion of the regular term of the office for which the vacancy is being filled.

B. Notwithstanding any provision of law or charter to the contrary, no election to fill a vacancy shall be ordered or held if the general election at which it is to be called is scheduled within 60 days of the end of the term of the office to be filled.

C. Notwithstanding any provision of law or charter to the contrary, when an interim appointment to a vacancy in any governing body or elected school board has been made by the remaining members thereof, no election to fill the vacancy shall be ordered or held if the general election at which it is to be called is scheduled in the year in which the term expires.

Code 1950, §§ 24-145, 24-147.1; 1958, c. 621; 1970, c. 462, §§ 24.1-76, 24.1-79; 1975, c. 515; 1976, c. 616; 1977, c. 490; 1984, c. 480; 1993, c. 641; 1996, c. 873; 2000, cc. 787, 1045, 1070; 2003, c. 1015; 2010, cc. 431, 449, 645; 2011, c. 206; 2014, c. 476.



§ 24.2-227. Interim appointment by court until vacancy filled by election for certain offices

When a vacancy occurs in any local elected office other than a constitutional office, local governing body, or an elected school board, a majority of the judges of the judicial circuit for the county or city in which it occurs shall make an interim appointment to the office until the vacancy can be filled by special election. The senior judge shall make the appointment if a majority of the judges cannot agree. The chief or senior deputy, if there is one in the office, shall perform all the duties of the office until the person appointed to fill the vacancy has qualified. The person so appointed shall hold office until the qualified voters fill the vacancy by election and the person so elected has qualified.

Code 1950, § 24-145; 1958, c. 621; 1970, c. 462, § 24.1-76; 1975, c. 515; 1976, c. 616; 1977, c. 490; 1984, c. 480; 1993, c. 641; 1996, c. 873; 2000, cc. 787, 1070.



§ 24.2-228. Interim appointment to local governing body or elected school board; elected mayor

A. When a vacancy occurs in a local governing body or an elected school board, the remaining members of the body or board, respectively, within 45 days of the office becoming vacant, may appoint a qualified voter of the election district in which the vacancy occurred to fill the vacancy. If a majority of the remaining members of the body or board cannot agree, or do not act, the judges of the circuit court of the county or city may make the appointment. Notwithstanding any charter provisions to the contrary, the person so appointed shall hold office only until the qualified voters fill the vacancy by special election pursuant to § 24.2-682 and the person so elected has qualified. Any person so appointed shall hold office the same as an elected person and shall exercise all powers of the elected office.

If a majority of the seats on any governing body or elected school board are vacant, the remaining members shall not make interim appointments and the vacancies shall be filled as provided in § 24.2-227.

B. When a vacancy occurs in the office of a mayor who is elected by the voters, the council shall make an interim appointment to fill the vacancy as provided in subsection A.

C. For the purposes of this article and subsection D of § 22.1-57.3, local school boards comprised of elected and appointed members shall be deemed elected school boards.

D. The failure of a member of a local governing body or elected school board or mayor to take the oath of office required by § 49-1 before attending the first meeting of the governing body or school board held after his election shall not be deemed to create a vacancy in his office provided that he takes the oath within 30 days after that first meeting.

1975, c. 515, § 24.1-76.1; 1993, c. 641; 1996, c. 873; 1999, c. 128; 2010, cc. 431, 624; 2011, c. 78.



§ 24.2-228.1. Election to fill vacancy in constitutional office

A. Notwithstanding any provision of a charter to the contrary, a vacancy in any elected constitutional office, whether occurring when for any reason an officer-elect does not take office or occurring after an officer begins his term, shall be filled by special election. The governing body of the county or city in which the vacancy occurs shall, within 15 days of the occurrence of the vacancy, petition the circuit court to issue a writ of election to fill the vacancy as set forth in Article 5 (§ 24.2-681 et seq.) of Chapter 6. Either upon receipt of the petition or on its own motion, the court shall promptly issue the writ ordering the election for a date determined pursuant to § 24.2-682. Upon receipt of written notification by an officer or officer-elect of his resignation as of a stated date, the governing body may immediately petition the circuit court to issue a writ of election, and the court may immediately issue the writ to call the election. The officer's or officer-elect's resignation shall not be revocable after the date stated by him for his resignation or after the thirtieth day before the date set for the special election. Notwithstanding the foregoing provisions, a vacancy in any elected constitutional office in any county or city with a population of 15,000 or less, or shared by two or more units of government with a combined population of 15,000 or less, shall be filled by a special election ordered by the court to be held at the next ensuing general election to be held in November. If the vacancy occurs within 90 days prior to that election, however, the writ shall order the election to be held at the second ensuing such general election.

B. Notwithstanding any provision of a charter to the contrary, the highest ranking deputy officer, or, in the case of the office of attorney for the Commonwealth, the highest ranking full-time assistant attorney for the Commonwealth, if there is such a deputy or assistant in the office, shall be vested with the powers and shall perform all of the duties of the office, and shall be entitled to all the privileges and protections afforded by law to elected or appointed constitutional officers, until the qualified voters fill the vacancy by election and the person so elected has qualified and taken the oath of office. In the event that (i) there is no deputy officer or full-time assistant attorney for the Commonwealth in the office or (ii) the highest-ranking deputy officer or assistant attorney for the Commonwealth declines to serve, the court shall make an interim appointment to fill the vacancy pursuant to § 24.2-227 until the qualified voters fill the vacancy by election and the person so elected has qualified and taken the oath of office.

C. Notwithstanding any provision of law to the contrary, no election to fill a vacancy shall be ordered or held if the general election at which it is to be called is scheduled within 60 days of the end of the term of the office to be filled.

D. The absence from the county or city of a constitutional officer by reason of his service in the Armed Forces of the United States shall not be deemed to create a vacancy in the office without a written notification by the officer of his resignation from the office. Notwithstanding any other provision of law, including § 19.2-156, the power to relieve a constitutional officer of the duties or powers of his office or position during the period of such absence shall remain the sole prerogative of the constitutional officer unless expressly waived by him in writing.

2000, cc. 787, 1070; 2003, c. 1015; 2006, cc. 120, 253; 2009, c. 157; 2011, c. 599; 2015, c. 648.



§ 24.2-229. Appointees to qualify and give bond in thirty days

All officers appointed to fill vacancies shall qualify and give bond, if bond is required, within thirty days after their appointment in like manner as provided in §§ 15.2-1522 and 15.2-1523 for the qualification of such officers when elected by the people.

Code 1950, § 24-146; 1970, c. 462, § 24.1-77; 1975, c. 515; 1993, c. 641 .



§ 24.2-229.1. Legitimacy of votes by appointees

All votes cast prior to July 1, 2010, by persons duly appointed to fill a vacancy pursuant to this article, including votes appropriating money in excess of $500, imposing taxes, or authorizing the borrowing of moneys, are hereby validated and confirmed as the lawful vote of an elected member of the governing body.

2010, c. 624.



§ 24.2-230. Applicability of article; certain exceptions

This article shall apply to all elected or appointed Commonwealth, constitutional, and local officers, except officers for whose removal the Constitution of Virginia specifically provides.

However, an appointed officer shall be removed from office only by the person or authority who appointed him unless he is sentenced for a crime as provided for in § 24.2-231 or is determined to be "mentally incompetent" as provided for in § 24.2-232. This exception shall not apply to an officer who is (i) appointed to fill a vacancy in an elective office or (ii) appointed to an office for a term established by law and the appointing person or authority is not given the unqualified power of removal.

This article shall be applicable to members of local electoral boards and general registrars, but shall not be applicable to assistant registrars who may be removed from office by the general registrar pursuant to § 24.2-112 or to officers of election who may be removed from office by the local electoral board pursuant to § 24.2-109.

1975, cc. 515, 595, §§ 24.1-79.1, 24.1-79.2; 1993, c. 641; 1998, c. 582; 2004, cc. 27, 391.



§ 24.2-231. Forfeiture of office by person sentenced for commission of certain crimes

Any person holding any public office of honor, profit, or trust in this Commonwealth who is convicted of a felony or any offense for which registration is required as defined in § 9.1-902 and for whom all rights of appeal under Virginia law have expired, shall by such final conviction forfeit his office or post and thereafter may not act therein under his previous election or appointment. A pardon which may be afterwards granted him shall not void the forfeiture.

Code 1950, § 2.1-36; 1966, c. 677; 1975, cc. 515, 595, § 24.1-79.3; 1993, c. 641; 2007, c. 175.



§ 24.2-232. Vacancy occurring when officer determined "mentally incompetent" (incapacitated)

A person who is determined to be incapacitated in a judicial proceeding as provided for in Chapter 20 (§ 64.2-2000 et seq.) of Title 64.2 shall be deemed for purposes of Article II, Section 1 of the Constitution of Virginia and this title to be "mentally incompetent" as that term is used in those provisions. The office of any person who is so determined to be incapacitated, shall become vacant and the vacancy filled in the manner provided by law. Notwithstanding the provisions of Chapter 20 (§ 64.2-2000 et seq.) of Title 64.2, however, any officer shall have a jury trial unless it is waived by him or for him by his counsel of record.

1975, cc. 515, 595, § 24.1-79.4; 1993, c. 641; 1997, c. 921; 1998, c. 582.



§ 24.2-233. Removal of elected and certain appointed officers by courts

Upon petition, a circuit court may remove from office any elected officer or officer who has been appointed to fill an elective office, residing within the jurisdiction of the court:

1. For neglect of duty, misuse of office, or incompetence in the performance of duties when that neglect of duty, misuse of office, or incompetence in the performance of duties has a material adverse effect upon the conduct of the office;

2. Upon conviction of a misdemeanor pursuant to Article 1 (§ 18.2-247 et seq.) or Article 1.1 (§ 18.2-265.1 et seq.) of Chapter 7 of Title 18.2 and after all rights of appeal have terminated involving the:

a. Manufacture, sale, gift, distribution, or possession with intent to manufacture, sell, give, or distribute a controlled substance or marijuana;

b. Sale, possession with intent to sell, or placing an advertisement for the purpose of selling drug paraphernalia; or

c. Possession of any controlled substance or marijuana and such conviction under subdivision a, b, or c has a material adverse effect upon the conduct of such office;

3. Upon conviction, and after all rights of appeal have terminated, of a misdemeanor involving a "hate crime" as that term is defined in § 52-8.5 when the conviction has a material adverse effect upon the conduct of such office; or

4. Upon conviction, and after all rights of appeal have terminated, of sexual battery in violation of § 18.2-67.4, attempted sexual battery in violation of subsection C of § 18.2-67.5, peeping or spying into dwelling or enclosure in violation of § 18.2-130, consensual sexual intercourse with a child 15 years of age or older in violation of § 18.2-371, or indecent exposure of himself or procuring another to expose himself in violation of § 18.2-387, and such conviction has a material adverse effect upon the conduct of such office.

The petition must be signed by a number of registered voters who reside within the jurisdiction of the officer equal to ten percent of the total number of votes cast at the last election for the office that the officer holds.

Any person removed from office under the provisions of subdivision 2, 3, or 4 may not be subsequently subject to the provisions of this section for the same criminal offense.

1975, cc. 515, 595, § 24.1-79.5; 1989, c. 470; 1993, c. 641; 2002, cc. 588, 623; 2011, cc. 384, 410; 2014, cc. 566, 674, 719.



§ 24.2-234. Removal of officer appointed for a term certain

Any officer appointed to an office for a term established by law may be removed from office, under the provisions of § 24.2-233, upon a petition filed with the circuit court in whose jurisdiction the officer resides signed by the person or a majority of the members of the authority who appointed him, if the appointing person or authority is not given the unqualified power of removal.

The circuit court also shall proceed pursuant to § 24.2-235 for the removal of a member of a local electoral board or general registrar upon a petition signed by a majority of the members of the State Board of Elections as provided in § 24.2-103.

1975, cc. 515, 595, § 24.1-79.6; 1993, c. 641; 2004, cc. 27, 391.



§ 24.2-235. Procedure

A petition for the removal of an officer shall state with reasonable accuracy and detail the grounds or reasons for removal and shall be signed by the person or persons making it under penalties of perjury. The circuit court shall not dismiss the petition solely because of an error or omission in the form of the petition relating to its statement of the grounds or reasons for removal if such error or omission is not material in determining whether the statement of the grounds or reasons for removal provides a reasonable basis under § 24.2-233 to consider the removal of the officer.

As soon as the petition is filed with the court, the court shall issue a rule requiring the officer to show cause why he should not be removed from office, the rule alleging in general terms the cause or causes for such removal. The rule shall be returnable in not less than five nor more than ten days and shall be served upon the officer with a copy of the petition. Upon return of the rule duly executed, unless good cause is shown for a continuance or postponement to a later day in the term, the case shall be tried on the day named in the rule and take precedence over all other cases on the docket. If upon trial it is determined that the officer is subject to removal under the provisions of § 24.2-233, he shall be removed from office.

1975, cc. 515, 595, § 24.1-79.7; 1993, c. 641; 2009, cc. 868, 876.



§ 24.2-236. Suspension from office pending hearing and appeal

In the event of a judicial proceeding under §§ 24.2-231, 24.2-232, 24.2-233, or 24.2-234, the circuit court may enter an order suspending the officer pending the hearing. The court may, in its discretion, continue the suspension until the matter is finally disposed of in the Supreme Court or otherwise. During the suspension the court may appoint some suitable person to act in the officer's place. The officer's compensation shall be withheld and kept in a separate account and paid to him if and when the judicial proceedings result in his favor. Otherwise, it shall be paid back to the county, city, town or State Treasurer who paid it.

1975, cc. 515, 595, § 24.1-79.8; 1993, c. 641 .



§ 24.2-237. Who to represent Commonwealth; trial by jury; appeal

The attorney for the Commonwealth shall represent the Commonwealth in any trial under this article. If the proceeding is against the attorney for the Commonwealth, the court shall appoint an attorney to represent the Commonwealth. Any officer proceeded against shall have the right to demand a trial by jury. The Commonwealth and the defendant shall each have the right to apply to the Supreme Court for a writ of error and supersedeas upon the record made in the trial court and the Supreme Court may hear and determine such cases.

1975, cc. 515, 595, § 24.1-79.9; 1993, c. 641 .



§ 24.2-238. Costs

A. If a judicial proceeding under this article is dismissed in favor of the respondent, the court in its discretion may require the state agency or political subdivision which the respondent serves to pay court costs or reasonable attorney fees, or both, for the respondent.

B. No person who signs a petition for the removal of an official pursuant to § 24.2-233 or who circulates such a petition (i) shall be liable for any costs associated with removal proceedings conducted pursuant to the petition, including attorney fees incurred by any other party or court costs, or (ii) shall have sanctions imposed against him pursuant to § 8.01-271.1.

1975, cc. 515, 595, § 24.1-79.10; 1993, c. 641; 2009, cc. 868, 876.



§ 24.2-300. Repealed

Repealed by Acts 2004, c. 1000.



§ 24.2-302. Repealed

Repealed by Acts 2001, Sp. Sess. I, c. 7, cl. 2, effective July 19, 2001.



§ 24.2-302.1. Repealed

Repealed by Acts 2012, c. 1, cl. 2, effective January 25, 2012.



§ 24.2-302.2. Congressional districts

A. There shall be 11 Virginia members of the United States House of Representatives elected from 11 congressional districts and each district is entitled to one representative.

B. All references in this section to boundaries of counties and cities shall be interpreted to refer to those in existence on April 1, 2011, and as reported by the United States Bureau of the Census in the 2010 Census reports provided pursuant to United States Public Law 94-171, notwithstanding subsequent boundary changes by law, annexation, merger, consolidation, or the voiding of boundary changes theretofore made final.

C. Parts of counties and cities listed in subsection D are defined by reference to the 2010 Census reports for the precincts, parts of precincts, and blocks listed for each congressional district in the Statistical Report for this enrolled House bill on file with the Clerk of the House of Delegates. Precincts shall be interpreted to refer to those in existence on April 1, 2011, and as reported by the United States Bureau of the Census in the 2010 Census reports provided pursuant to United States Public Law 94-171, notwithstanding subsequent changes made by localities.

D. The 11 congressional districts are:

First. All of Caroline, Essex, Gloucester, King and Queen, King George, King William, Lancaster, Mathews, Middlesex, Northumberland, Richmond, Stafford, Westmoreland, and York Counties; all of the Cities of Fredericksburg, Poquoson, and Williamsburg; part of Fauquier County comprised of the Bealeton (303), Catlett (102), Lois (104), and Morrisville (301) Precincts and part of the Remington (302) Precinct; part of James City County comprised of the Berkeley A Part 1 (101), Berkeley A Part 2 (1012), Berkeley B Part 1 (1021), Berkeley B Part 2 (1022), Berkeley C (103), Jamestown A (201), Jamestown B (202), Powhatan A (301), Powhatan B (302), Powhatan C (303), Powhatan D (304), Roberts A Part 1 (5011), Roberts A Part 2 (5012), Roberts C Part 1 (5031), Roberts C Part 2 (5032), Stonehouse A (401), Stonehouse B (402), and Stonehouse C (403) Precincts and part of the Roberts B (502) Precinct; part of Prince William County comprised of the Ashland (309), Bennett (102), Benton (203), Brentsville (101), Bristow Run (111), Cedar Point (112), Ellis (106), Forest Park (310), Glenkirk (408), Henderson (307), Lake Ridge (501), Limestone (113), Lodge (207), Marshall (202), Marsteller (107), McCoart (204), Montclair (308), Mullen (411), Nokesville (104), Park (109), Pattie (305), Penn (210), Powell (211), Quantico (304), Sinclair (404), Stonewall (405), Sudley North (409), Victory (108), Washington-Reid (306), Westgate (407), Westridge (208), and Woodbine (209) Precincts and part of the Buckland Mills (110) Precinct; part of Spotsylvania County comprised of the Battlefield (701), Brent's Mill (702), Grange Hall (303), Hazel Run (302), Plank Road (301), and Summit (401) Precincts and part of the Lee Hill (403) Precinct; and part of the City of Newport News comprised of the Greenwood (110) Precinct.

Second. All of Accomack and Northampton Counties; all of the City of Virginia Beach; part of the City of Hampton comprised of the Asbury (205), Booker (201), Bryan (202), Burbank (203), Langley (209), Phillips (213), Sandy Bottom (216), and Syms (113) Precincts and part of the Machen (210) Precinct; part of the City of Newport News comprised of the Boulevard (202), Charles (203), Deer Park (219), Hidenwood (208), Kiln Creek (218), Nelson (210), Oyster Point (105), Palmer (211), Richneck (107), Riverview (217), Sanford (213), Saunders (319), Sedgefield (315), Watkins (320), Wellesley (204), Windsor (109), and Yates (216) Precincts and parts of the Deep Creek (205), Hilton (209), Riverside (212), and Warwick (215) Precincts; and part of the City of Norfolk comprised of the Azalea Gardens (512), Barron Black (406), Bayview School (501), Crossroads (511), East Ocean View (503), Easton (408), Fairlawn (409), Lafayette (205), Larchmont Library (208), Larchmont Recreation Center (209), Larrymore (504), Little Creek (505), Northside (103), Ocean View Center (506), Ocean View School (102), Oceanair (508), Old Dominion (201), Suburban Park (215), Tarrallton (509), Third Presbyterian (510), Willard (218), and Zion Grace (106) Precincts.

Third. All of Charles City and Surry Counties; all of the Cities of Petersburg and Portsmouth; part of Henrico County comprised of the Adams (201), Antioch (501), Azalea (202), Cedar Fork (502), Central Gardens (206), Chickahominy (503), Donahoe (504), Dorey (505), Eanes (506), Elko (507), Fairfield (208), Glen Lea (209), Highland Gardens (211), Highland Springs (508), Laburnum (509), Maplewood (215), Masonic (510), Mehfoud (511), Montrose (512), Nine Mile (513), Pleasants (514), Ratcliffe (220), Rolfe (519), Sandston (515), Sullivans (516), Town Hall (517), Whitlocks (518), and Wilder (222) Precincts; part of Isle of Wight County comprised of parts of the Bartlett (201), Carrollton (202), and Rushmere (301) Precincts; part of James City County comprised of part of the Roberts B (502) Precinct; part of Prince George County comprised of the Blackwater (202), Bland (201), Brandon (203), and Harrison (105) Precincts and part of the Rives (104) Precinct; part of the City of Hampton comprised of the Aberdeen (101), Armstrong (106), Bassette (102), Bethel (212), City Hall (103), Cooper (104), East Hampton (105), Forrest (204), Hampton Library (111), Jones (116), Kecoughtan (117), Kraft (208), Lindsay (107), Mallory (118), Phenix (109), Phoebus (110), Smith (112), Thomas (108), Tucker Capps (214), Tyler (215), and Wythe (115) Precincts and part of the Machen (210) Precinct; part of the City of Newport News comprised of the Bland (201), Briarfield (302), Carver (303), Chestnut (304), Denbigh (101), Downtown (305), Dunbar (306), Epes (102), Huntington (307), Jefferson (308), Jenkins (103), Lee Hall (108), Magruder (309), Marshall (310), McIntosh (104), Newmarket (311), Newsome Park (312), Reed (313), Reservoir (106), River (314), South Morrison (316), Washington (317), and Wilson (318) Precincts and parts of the Deep Creek (205), Hilton (209), Riverside (212), and Warwick (215) Precincts; part of the City of Norfolk comprised of the Ballentine (301), Berkley (402), Bowling Park (303), Brambleton (403), Campostella (404), Chesterfield (405), Chrysler Museum (211), Coleman Place School (304), Ghent Square (203), Granby (101), Hunton Y (411), Immanuel (204), Ingleside (412), Lafayette-Winona (305), Lambert's Point (207), Lindenwood (306), Maury (210), Norview Methodist (308), Norview Middle School (309), Park Place (212), Poplar Halls (413), Rosemont (310), Sherwood Rec Center (311), Sherwood School (312), Stuart (214), Tanner's Creek (302), Taylor Elementary School (213), Titustown Center (104), Tucker House (105), Union Chapel (313), United Way (415), Wesley (217), and Young Park (414) Precincts; part of the City of Richmond comprised of the 113 (113), 114 (114), 203 (203), 204 (204), 206 (206), 207 (207), 208 (208), 211 (211), 212 (212), 213 (213), 301 (301), 302 (302), 303 (303), 304 (304), 305 (305), 306 (306), 307 (307), 308 (308), 402 (402), 501 (501), 503 (503), 504 (504), 505 (505), 508 (508), 509 (509), 510 (510), 602 (602), 603 (603), 604 (604), 606 (606), 607 (607), 609 (609), 610 (610), 701 (701), 702 (702), 703 (703), 705 (705), 706 (706), 707 (707), 802 (802), 806 (806), 810 (810), 811 (811), 812 (812), 814 (814), 902 (902), 903 (903), 908 (908), 909 (909), 910 (910), and 911 (911) Precincts and part of the 404 (404) Precinct; and part of the City of Suffolk comprised of parts of the Bennetts Creek (104), Ebenezer (201), and Harbour View (103) Precincts.

Fourth. All of Amelia, Dinwiddie, Greensville, Nottoway, Powhatan, Southampton, and Sussex Counties; all of the Cities of Chesapeake, Colonial Heights, Emporia, Franklin, and Hopewell; part of Chesterfield County comprised of the Bailey Bridge (315), Beach (305), Bellwood (101), Beulah (202), Bird (203), Birkdale (317), Carver (112), Chippenham (207), Cosby (307), Crenshaw (414), Deer Run (302), Drewry's Bluff (105), Dutch Gap (110), Ecoff (108), Elizabeth Scott (109), Enon (103), Ettrick (301), Falling Creek (205), Five Forks (210), Gates (201), Harrowgate (106), Iron Bridge (111), Jacobs (204), Matoaca (303), Meadowbrook (208), Nash (211), North Chester (104), S. Manchester (308), Salem Church (209), South Chester (102), Southside (213), Spring Run (316), St. Lukes (212), Wells (107), Winfrees Store (304), and Winterpock (306) Precincts; part of Isle of Wight County comprised of the Camps Mill (502), Carrsville (503), Courthouse (401), Orbit (403), Pons (302), Raynor (505), Smithfield (101), Walters (501), Windsor (402), and Zuni (504) Precincts and parts of the Bartlett (201), Carrollton (202), and Rushmere (301) Precincts; part of Prince George County comprised of the Courts Bldg (204), Jefferson Park (205), Richard Bland (101), Templeton (102), and Union Branch (103) Precincts and part of the Rives (104) Precinct; and part of the City of Suffolk comprised of the Airport (401), Chuckatuck (202), Cypress Chapel (303), Driver (102), Elephants Fork/Westhaven (603), Holland (502), Hollywood (701), Holy Neck (503), John F. Kennedy (302), Kilby's Mill (501), King's Fork (203), Lake Cohoon (504), Lakeside (601), Nansemond River (703), Olde Towne (602), Southside (403), Whaleyville (402), White Marsh (301), and Yeates (705) Precincts and parts of the Bennetts Creek (104), Ebenezer (201), and Harbour View (103) Precincts.

Fifth. All of Albemarle, Appomattox, Brunswick, Buckingham, Campbell, Charlotte, Cumberland, Fluvanna, Franklin, Greene, Halifax, Lunenburg, Madison, Mecklenburg, Nelson, Pittsylvania, Prince Edward, and Rappahannock Counties; all of the Cities of Bedford, Charlottesville, and Danville; part of Bedford County comprised of the Bedford Christian Church (703), Bedford County PSA (302), Bethesda Methodist Church (303), Body Camp Elem School (204), Chamblissburg First Aid Bldg (103), Goode Rescue Squad (701), Goodview Elem School (101), Hardy Fire & Rescue Bldg (102), Huddleston Elem School (305), Liberty High School (702), Moneta Elem School (203), Saunders Grove Brethren Church (604), Saunders Vol Fire Dept (205), Shady Grove Baptist Church (602), Staunton River High School (202), and Thaxton Elem School (603) Precincts and part of the New London Academy (301) Precinct; part of Fauquier County comprised of the Airlie (202), Baldwin Ridge (203), Broad Run (503), Casanova (103), Courthouse (201), Kettle Run (101), Leeds (402), Marshall (401), New Baltimore (502), Opal (105), The Plains (501), Warrenton (204), and Waterloo (403) Precincts and part of the Remington (302) Precinct; and part of Henry County comprised of the Axton (302), Irisburg (303), Mountain Valley (305), Mountain View (405), and Ridgeway #1 (603) Precincts and part of the Mount Olivet (304) Precinct.

Sixth. All of Amherst, Augusta, Bath, Botetourt, Highland, Page, Rockbridge, Rockingham, Shenandoah, and Warren Counties; all of the Cities of Buena Vista, Harrisonburg, Lexington, Lynchburg, Roanoke, Staunton, and Waynesboro; part of Bedford County comprised of the Big Island Elem School (502), Boonsboro Elem School (505), Boonsboro Ruritan Club (506), Forest Elem School (401), Forest Youth Athletic Assoc. (304), Knights Of Columbus Bldg (403), Montvale Elem School (601), Odd Fellows Hall (504), Pleasant View (507), Sedalia Center (503), Suck Springs (704), and Thomas Jefferson Elem School (402) Precincts and part of the New London Academy (301) Precinct; and part of Roanoke County comprised of the Bonsack (402), Burlington (202), Castle Rock (305), Cave Spring (503), Clearbrook (505), Cotton Hill (501), Garst Mill (306), Hollins (206), Hunting Hills (507), Lindenwood (405), Mount Pleasant (406), Mount Vernon (506), Mountain View (203), North Vinton (403), Oak Grove (304), Ogden (504), Orchards (205), Penn Forest (502), Plantation (201), Poages Mill (302), South Vinton (404), and Windsor Hills (303) Precincts.

Seventh. All of Culpeper, Goochland, Hanover, Louisa, New Kent, and Orange Counties; part of Chesterfield County comprised of the Beaufont (513), Belgrade (508), Belmont (206), Black Heath (511), Bon Air (505), Brandermill (403), Cranbeck (509), Crestwood (502), Davis (515), Evergreen (312), Genito (402), Greenfield (506), Harbour Pointe (401), Huguenot (501), La Prade (405), Manchester (409), Midlothian (503), Monacan (407), Providence (404), Reams (408), Robious (504), Salisbury (507), Shenandoah (413), Skinquarter (309), Smoketree (406), Swift Creek (411), Sycamore (510), Tomahawk (310), Wagstaff (410), Watkins (514), and Woolridge (313) Precincts; part of Henrico County comprised of the Belmont (203), Brookland (204), Byrd (401), Canterbury (205), Causeway (301), Cedarfield (302), Chamberlayne (207), Coalpit (101), Crestview (303), Derbyshire (402), Dumbarton (102), Freeman (403), Gayton (404), Glen Allen (103), Glenside (104), Godwin (405), Greendale (105), Greenwood (210), Hermitage (106), Hilliard (107), Hollybrook (212), Hungary (213), Hungary Creek (116), Hunton (108), Innsbrook (304), Jackson Davis (305), Johnson (109), Lakeside (110), Lakewood (406), Lauderdale (407), Longan (111), Longdale (214), Maude Trevvett (112), Maybeury (408), Monument Hills (306), Moody (216), Mooreland (409), Mountain (217), Nuckols Farm (307), Oakview (218), Pemberton (410), Pinchbeck (411), Pocahontas (308), Randolph (219), Ridge (309), Ridgefield (412), Rivers Edge (317), Rollingwood (413), Sadler (310), Shady Grove (311), Short Pump (318), Skipwith (312), Spottswood (414), Springfield (313), Staples Mill (113), Stoney Run (314), Stratford Hall (221), Summit Court (114), Three Chopt (315), Tuckahoe (415), Tucker (316), Wellborne (417), West End (416), Westwood (115), and Yellow Tavern (223) Precincts; part of Spotsylvania County comprised of the Belmont (501), Blaydes Corner (102), Brock (505), Brokenburg (502), Chancellor (204), Courthouse (504), Elys Ford (201), Fairview (703), Frazers Gate (402), Massaponax (104), Ni River (203), Partlow (101), Piedmont (603), Salem (601), Smith Station (602), Todd's Tavern (503), Travelers Rest (103), and Wilderness (202) Precincts and part of the Lee Hill (403) Precinct; and part of the City of Richmond comprised of the 101 (101), 102 (102), 104 (104), 105 (105), 106 (106), 111 (111), 112 (112), 309 (309), 409 (409), 410 (410), 412 (412), and 413 (413) Precincts and part of the 404 (404) Precinct.

Eighth. All of Arlington County; all of the Cities of Alexandria and Falls Church; and part of Fairfax County comprised of the Alban (623), Baileys (501), Belle Haven (601), Belleview (602), Belvoir (619), Bren Mar (526), Brook Hill (521), Bucknell (604), Bush Hill (401), Cameron (402), Chesterbrook (302), Clermont (423), Crestwood (415), Edsall (527), El Nido (305), Fairfield (413), Fort Buffalo (703), Fort Hunt (605), Franconia (404), Garfield (417), Glen Forest #2 (529), Glen Forest (505), Graham (705), Greenway (706), Grosvenor (621), Groveton (405), Gunston (616), Haycock (307), Hayfield (406), Hollin Hall (606), Holmes #1 (506), Huntington (607), Huntley (424), Island Creek (427), Kingstowne (421), Kirby (310), Kirkside (608), Lane (419), Leewood (531), Lincolnia (507), Longfellow (312), Lorton (617), Lorton Center (625), Lorton Station (622), Lynbrook (418), Marlan (609), Marshall (708), Mount Eagle (408), Parklawn (510), Pimmit (315), Pine Spring (710), Pioneer (409), Poe (523), Rose Hill (410), Salona (316), Saratoga (626), Sherwood (610), Shreve (712), Skyline (520), Stratford (611), Timber Lane (713), Van Dorn (422), Villages (420), Virginia Hills (411), Walnut Hill # 1 (525), Walnut Hill # 2 (728), Waynewood (612), Westgate (613), Westhampton (317), Westlawn (515), Westmoreland (318), Weyanoke (516), Whitman (614), Whittier (524), Willston (517), Wilton (425), Woodlawn (627), and Woodley (615) Precincts and parts of the Magarity (726) and Saint Albans (513) Precincts.

Ninth. All of Alleghany, Bland, Buchanan, Carroll, Craig, Dickenson, Floyd, Giles, Grayson, Lee, Montgomery, Patrick, Pulaski, Russell, Scott, Smyth, Tazewell, Washington, Wise, and Wythe Counties; all of the Cities of Bristol, Covington, Galax, Martinsville, Norton, Radford, and Salem; part of Henry County comprised of the Bassett No. 1 (501), Bassett No. 2 (101), Collinsville Number 1 (401), Collinsville Number 2 (404), Daniel's Creek (402), Dyers Store (505), Fieldale (201), Figsboro (502), Fontaine (601), Gunville (102), Hillcrest (602), Horsepasture #1 (202), Horsepasture #2 (203), Oak Level (504), Ridgeway #2 (604), Scott's Tanyard (103), Spencer (204), and Stanleytown (503) Precincts and part of the Mount Olivet (304) Precinct; and part of Roanoke County comprised of the Bennett Springs (107), Bent Mountain (301), Botetourt Springs (204), Catawba (101), Glenvar (103), Green Hill (106), Mason Valley (102), Northside (104), Peters Creek (105), and Wildwood (108) Precincts.

Tenth. All of Clarke, Frederick, and Loudoun Counties; all of the Cities of Manassas, Manassas Park, and Winchester; part of Fairfax County comprised of the Brookfield (902), Bull Run (923), Chain Bridge (301), Churchill (303), Clearview (321), Clifton (803), Colvin (330), Cooper (304), Cub Run (903), Deer Park (921), Dulles (904), Fairfax Station (805), Forestville (322), Fountainhead (845), Fox Mill (229), Franklin (905), Great Falls (306), Greenbriar West (847), Hickory (328), Kenmore (309), Kinross (908), Langley (311), Lees Corner (920), Lees Corner West (927), McLean (314), Navy (911), Newgate North (849), Newgate South (854), Popes Head (841), Poplar Tree (928), Rocky Run (913), Sangster (838), Seneca (329), Shouse (323), Silverbrook (839), South Run (850), Spring Hill (331), Stone (917), Sugarland (327), Vale (914), Virginia Run (915), Waples Mill (916), and Woodyard (815) Precincts and part of the Old Mill (925) Precinct; and part of Prince William County comprised of the Alvey (406), Battlefield (402), Buckhall (103), Bull Run (403), Evergreen (401), Mountain View (410), Pace West (412), Parkside (105), Pr. William A (000), and Signal Hill (114) Precincts and part of the Buckland Mills (110) Precinct.

Eleventh. All of the City of Fairfax; part of Fairfax County comprised of the Aldrin (234), Barcroft (502), Belvedere (503), Blake (701), Bonnie Brae (126), Bristow (102), Burke (801), Burke Centre (127), Camelot (522), Cameron Glen (238), Cardinal (128), Centerpointe (844), Centre Ridge (901), Centreville (918), Chapel (104), Cherry Run (825), Columbia (518), Coppermine (239), Dogwood (220), Eagle View (853), Fair Oaks (848), Fairfax A (0700), Fairlakes (843), Fairview (105), Flint Hill (202), Floris (203), Freedom Hill (704), Frying Pan (235), Glade (223), Green Trails (919), Greenbriar East (846), Greenspring (426), Heritage (106), Herndon #1 (319), Herndon #2 (320), Herndon #3 (324), Holmes #2 (530), Hummer (519), Hunt (624), Hunters Woods (221), Hutchison (325), Irving (827), Keene Mill (129), Kilmer (733), Kings Park (108), Lake Braddock (118), Laurel (119), Laurel Hill (628), London Towne East (910), London Towne West (924), Long Branch (122), Mantua (707), Masonville (508), McNair (237), Merrifield (721), Monument (852), Mosby (709), Newington (618), North Point (233), North Springfield # 1 (110), North Springfield # 2 (111), Nottoway (729), Oak Hill (113), Oak Marr (732), Oakton (727), Olde Creek (109), Olley (124), Orange (824), Parkway (842), Penderbrook (730), Pine Ridge (718), Pohick (811), Powell (926), Price (711), Ravensworth (115), Ravenwood (511), Reston #1 (208), Reston #2 (209), Reston #3 (222), Ridgelea (528), Robinson (123), Sideburn (120), Signal Hill (125), Sleepy Hollow (512), South County (629), South Lakes (224), Stenwood (719), Stuart (236), Sunrise Valley (227), Terra Centre (130), Terraset (225), Thoreau (720), Tysons (731), Valley (812), Vienna #1 (213), Vienna #2 (214), Vienna #4 (216), Vienna #6 (218), Villa (121), Wakefield (116), Walker (714), West Springfield (840), Westbriar (219), White Oaks (833), Willow Springs (851), Wolftrap (226), Woodburn (717), and Woodson (117) Precincts and parts of the Magarity (726), Old Mill (925), and Saint Albans (513) Precincts; and part of Prince William County comprised of the Bel Air (606), Belmont (701), Bethel (506), Beville (205), Chinn (507), Civic Center (604), Dale (601), Dumfries (301), Enterprise (608), Featherstone (704), Freedom (609), Godwin (603), Graham Park (303), Kerrydale (607), Kilby (707), King (206), Library (702), Lynn (703), Minnieville (605), Mohican (505), Neabsco (602), Occoquan (502), Old Bridge (503), Potomac (302), Potomac View (705), Rippon (706), River Oaks (708), Rockledge (504), Saunders (201), Springwoods (508), and Swans Creek (311) Precincts.

2012, c. 1.



§ 24.2-303. Repealed

Repealed by Acts 2001, Sp. Sess. I, c. 2.



§ 24.2-303.1. Repealed

Repealed by Acts 2011, Sp. Sess. I, c. 1, cl. 2, effective April 29, 2011.



§ 24.2-303.3. Senate districts

A. There shall be 40 members of the Senate of Virginia elected from 40 senate districts and each district is entitled to representation by one senator.

B. All references in this section to boundaries of counties and cities shall be interpreted to refer to those in existence on April 1, 2011, and as reported by the United States Bureau of the Census in the 2010 Census reports provided pursuant to United States Public Law 94-171, notwithstanding subsequent boundary changes by law, annexation, merger, consolidation, or the voiding of boundary changes theretofore made final.

C. Parts of counties and cities listed in subsection D are defined by reference to the 2010 Census reports for the precincts, parts of precincts, and blocks listed for each senate district in the Statistical Report on file with the Clerk of the House of Delegates for the Act of Assembly containing the final enactment of this section. Precincts shall be interpreted to refer to those in existence on April 1, 2011, and as reported by the United States Bureau of the Census in the 2010 Census reports provided pursuant to United States Public Law 94-171, notwithstanding subsequent changes made by localities.

D. The 40 senate districts are:

First. All of the City of Williamsburg; part of James City County comprised of the Berkeley A Part 1 (101), Berkeley A Part 2 (1012), Powhatan B (302), Powhatan D (304), Roberts A Part 2 (5012), and Roberts C Part 2 (5032) Precincts and parts of the Jamestown B (202) and Roberts B (502) Precincts; part of York County comprised of the Magruder (104) and Queens Lake (101) Precincts; part of the City of Hampton comprised of the Kraft (208) and Tucker Capps (214) Precincts and part of the Forrest (204) Precinct; part of the City of Newport News comprised of the Bland (201), Boulevard (202), Carver (303), Charles (203), Deep Creek (205), Denbigh (101), Epes (102), Greenwood (110), Hidenwood (208), Hilton (209), Jenkins (103), Kiln Creek (218), Lee Hall (108), McIntosh (104), Nelson (210), Oyster Point (105), Palmer (211), Reservoir (106), Richneck (107), River (314), Riverside (212), Riverview (217), Sanford (213), Sedgefield (315), Warwick (215), Wellesley (204), Windsor (109), and Yates (216) Precincts and parts of the Deer Park (219), Downtown (305), Dunbar (306), and Watkins (320) Precincts; and part of the City of Suffolk comprised of the Harbour View (103) Precinct.

Second. Part of York County comprised of the Bethel (502), Coventry (203), Edgehill (303), and Kiln Creek (204) Precincts; part of the City of Hampton comprised of the Aberdeen (101), Armstrong (106), Bassette (102), Bethel (212), Booker (201), Bryan (202), Burbank (203), City Hall (103), Cooper (104), East Hampton (105), Hampton Library (111), Jones (116), Kecoughtan (117), Langley (209), Lindsay (107), Machen (210), Mallory (118), Phenix (109), Phillips (213), Phoebus (110), Sandy Bottom (216), Smith (112), Syms (113), Thomas (108), Tyler (215), and Wythe (115) Precincts and part of the Forrest (204) Precinct; part of the City of Newport News comprised of the Briarfield (302), Chestnut (304), Huntington (307), Jefferson (308), Magruder (309), Marshall (310), Newmarket (311), Newsome Park (312), Reed (313), Saunders (319), South Morrison (316), Washington (317), and Wilson (318) Precincts and parts of the Deer Park (219), Downtown (305), Dunbar (306), and Watkins (320) Precincts; and part of the City of Portsmouth comprised of the Thirty-Seven (037) and Thirty-Nine (039) Precincts and part of the Thirty-Eight (038) Precinct.

Third. All of Gloucester, King and Queen, King William, and New Kent Counties; all of the City of Poquoson; part of Isle of Wight County comprised of the Bartlett (201), Carrollton (202), Rushmere (301), and Smithfield (101) Precincts; part of James City County comprised of the Berkeley B Part 1 (1021), Berkeley B Part 2 (1022), Berkeley C (103), Jamestown A (201), Powhatan A (301), Powhatan C (303), Roberts A Part 1 (5011), Roberts C Part 1 (5031), Stonehouse A (401), Stonehouse B (402), and Stonehouse C (403) Precincts and parts of the Jamestown B (202) and Roberts B (502) Precincts; part of Surry County comprised of part of the Bacon's Castle (201) Precinct; part of York County comprised of the Dare (402), Harris Grove (302), Harwoods Mill (401), Seaford (301), Tabb (501), Waller Mill (103), and Yorktown (102) Precincts; part of the City of Hampton comprised of the Asbury (205) Precinct; and part of the City of Suffolk comprised of the Driver (102) and Ebenezer (201) Precincts.

Fourth. All of Caroline, Essex, Lancaster, Middlesex, Northumberland, and Richmond Counties; part of Hanover County comprised of the Ashcake (103), Atlee (304), Battlefield (401), Beaverdam (201), Beaverdam Creek (406), Black Creek (404), Blunts (202), Chickahominy (302), Clay (301), Cold Harbor (403), Cool Spring (305), Courthouse (206), Georgetown (506), Goddin's Hill (204), Hanover Grove (604), Laurel Meadow (507), Mechanicsville (603), Newman (503), Old Church (402), Pebble Creek (405), Rural Point (502), Shady Grove (303), Sliding Hill (104), Stonewall Jackson (602), Studley (504), Totopotomoy (505), and Village (601) Precincts; part of King George County comprised of parts of the Courthouse (101) and Shiloh (401) Precincts; part of Spotsylvania County comprised of the Blaydes Corner (102), Lee Hill (403), Massaponax (104), Partlow (101), Summit (401), and Travelers Rest (103) Precincts; and part of Westmoreland County comprised of the Precinct 1-1 (101), Precinct 1-2 (102), and Precinct 2-1 (201) Precincts.

Fifth. Part of the City of Chesapeake comprised of the B. M. Williams School (015), Camelot (003), Carver School (031), Crestwood (005), Fairways (053), Geneva Park (011), Georgetown (012), Gilmerton (013), Indian River (018), Johnson Park (026), Joliff Middle School (048), Norfolk Highlands (022), Oaklette (024), Oscar Smith School (010), Parkways (042), Providence (032), River Birch (040), River Walk (050), South Norfolk (030), South Norfolk Recreation (008), St. Julians (025), Tanglewood (029), and Westover (033) Precincts and parts of the Oak Grove (023) and Sunray II (045) Precincts; and part of the City of Norfolk comprised of the Ballentine (301), Berkley (402), Bowling Park (303), Brambleton (403), Campostella (404), Chesterfield (405), Coleman Place School (304), Easton (408), Fairlawn (409), Hunton Y (411), Ingleside (412), Lafayette (205), Lafayette-Winona (305), Lindenwood (306), Norview Methodist (308), Norview Middle School (309), Poplar Halls (413), Rosemont (310), Sherwood Rec Center (311), Sherwood School (312), Stuart (214), Tanner's Creek (302), Union Chapel (313), United Way (415), and Young Park (414) Precincts and parts of the Ghent Square (203) and Willard (218) Precincts.

Sixth. All of Accomack, Mathews, and Northampton Counties; part of the City of Norfolk comprised of the Barron Black (406), Bayview School (501), Chrysler Museum (211), Crossroads (511), East Ocean View (503), Granby (101), Immanuel (204), Lambert's Point (207), Larchmont Library (208), Larchmont Recreation Center (209), Larrymore (504), Maury (210), Northside (103), Ocean View Center (506), Ocean View School (102), Oceanair (508), Old Dominion (201), Park Place (212), Suburban Park (215), Taylor Elementary School (213), Third Presbyterian (510), Titustown Center (104), Tucker House (105), Wesley (217), and Zion Grace (106) Precincts and parts of the Ghent Square (203), Tarrallton (509), and Willard (218) Precincts; and part of the City of Virginia Beach comprised of part of the Chesapeake Beach (037) Precinct.

Seventh. Part of the City of Norfolk comprised of the Azalea Gardens (512) and Little Creek (505) Precincts and part of the Tarrallton (509) Precinct; and part of the City of Virginia Beach comprised of the Aragona (016), Arrowhead (023), Avalon (025), Baker (061), Bayside (020), Bonney (040), Brandon (042), Centerville (044), College Park (041), Colonial (065), Davis Corner (021), Edinburgh (056), Fairfield (026), Hagood (086), Homestead (052), Kings Grant (047), Kingston (007), Lake Christopher (089), Lake Joyce (090), Lake Smith (019), Larkspur (024), Lexington (091), Little Neck (092), Malibu (014), Manor (068), Mt. Trashmore (013), Newtown (093), Ocean Park (017), Old Donation (015), Pembroke (039), Pleasant Hill (079), Point O' View (022), Providence (027), Reon (080), Shannon (053), Shell (069), Shelton Park (059), Sherry Park (057), Stratford Chase (051), Tallwood (084), Thalia (028), Thoroughgood (018), Village (076), Windsor Oaks (036), and Witchduck (038) Precincts and part of the Chesapeake Beach (037) Precinct.

Eighth. Part of the City of Virginia Beach comprised of the Alanton (006), Brookwood (077), Buckner (074), Cape Henry (011), Capps Shop (033), Colony (075), Corporate Landing (070), Courthouse (035), Culver (063), Dahlia (073), Eastern Shore (067), Foxfire (060), Great Neck (010), Green Run (046), Holland (029), Hunt (066), Landstown (062), Linkhorn (004), London Bridge (008), Lynnhaven (049), Magic Hollow (055), North Beach (001), Ocean Lakes (003), Oceana (050), Pinewood (094), Plaza (012), Redwing (030), Rock Lake (081), Rudee (072), Seatack (005), Shelbourne (082), Sigma (031), South Beach (002), Strawbridge (083), Timberlake (045), Trantwood (009), Upton (085), and Wolfsnare (048) Precincts.

Ninth. All of Charles City County; part of Hanover County comprised of the Ashland (101), Elmont (704), and Stony Run (207) Precincts and part of the Wilmington Parish (203) Precinct; part of Henrico County comprised of the Adams (201), Antioch (501), Azalea (202), Canterbury (205), Cedar Fork (502), Central Gardens (206), Chamberlayne (207), Chickahominy (503), Donahoe (504), Dorey (505), Eanes (506), Elko (507), Fairfield (208), Glen Lea (209), Greenwood (210), Highland Gardens (211), Highland Springs (508), Hungary (213), Hunton (108), Laburnum (509), Longdale (214), Maplewood (215), Masonic (510), Mehfoud (511), Montrose (512), Mountain (217), Nine Mile (513), Pleasants (514), Randolph (219), Ratcliffe (220), Rolfe (519), Sandston (515), Sullivans (516), Town Hall (517), Whitlocks (518), Wilder (222), and Yellow Tavern (223) Precincts and parts of the Hermitage (106) and Staples Mill (113) Precincts; and part of the City of Richmond comprised of the 105 (105), 206 (206), 207 (207), 208 (208), 212 (212), 213 (213), 301 (301), 302 (302), 303 (303), 304 (304), 305 (305), 306 (306), 308 (308), 501 (501), 504 (504), 602 (602), 603 (603), 604 (604), 606 (606), and 607 (607) Precincts and parts of the 104 (104), 106 (106), and 307 (307) Precincts.

Tenth. All of Powhatan County; part of Chesterfield County comprised of the Beaufont (513), Belgrade (508), Belmont (206), Black Heath (511), Bon Air (505), Brandermill (403), Cranbeck (509), Crestwood (502), Davis (515), Evergreen (312), Greenfield (506), Huguenot (501), Midlothian (503), Reams (408), Robious (504), Salisbury (507), Swift Creek (411), Tomahawk (310), Watkins (514), and Woolridge (313) Precincts and part of the Chippenham (207) Precinct; and part of the City of Richmond comprised of the 101 (101), 102 (102), 111 (111), 112 (112), 113 (113), 114 (114), 203 (203), 204 (204), 211 (211), 309 (309), 402 (402), 404 (404), 409 (409), 410 (410), 412 (412), 413 (413), 503 (503), 505 (505), 508 (508), 903 (903), 908 (908), 909 (909), 910 (910), and 911 (911) Precincts and parts of the 104 (104), 106 (106), and 307 (307) Precincts.

Eleventh. All of Amelia County; all of the City of Colonial Heights; and part of Chesterfield County comprised of the Bailey Bridge (315), Beach (305), Beulah (202), Bird (203), Birkdale (317), Cosby (307), Crenshaw (414), Deer Run (302), Ecoff (108), Falling Creek (205), Five Forks (210), Gates (201), Genito (402), Harbour Pointe (401), Iron Bridge (111), Jacobs (204), La Prade (405), Manchester (409), Meadowbrook (208), Monacan (407), Nash (211), North Chester (104), Providence (404), S. Manchester (308), Salem Church (209), Shenandoah (413), Skinquarter (309), Smoketree (406), South Chester (102), Southside (213), Spring Run (316), St. Lukes (212), Sycamore (510), Wagstaff (410), Wells (107), Winfrees Store (304), and Winterpock (306) Precincts and part of the Chippenham (207) Precinct.

Twelfth. Part of Hanover County comprised of the Farrington (701), Montpelier (702), and Rockville (703) Precincts and part of the Wilmington Parish (203) Precinct; and part of Henrico County comprised of the Belmont (203), Brookland (204), Byrd (401), Causeway (301), Cedarfield (302), Coalpit (101), Crestview (303), Derbyshire (402), Dumbarton (102), Freeman (403), Gayton (404), Glen Allen (103), Glenside (104), Godwin (405), Greendale (105), Hilliard (107), Hollybrook (212), Hungary Creek (116), Innsbrook (304), Jackson Davis (305), Johnson (109), Lakeside (110), Lakewood (406), Lauderdale (407), Longan (111), Maude Trevvett (112), Maybeury (408), Monument Hills (306), Moody (216), Mooreland (409), Nuckols Farm (307), Oakview (218), Pemberton (410), Pinchbeck (411), Pocahontas (308), Ridge (309), Ridgefield (412), Rivers Edge (317), Rollingwood (413), Sadler (310), Shady Grove (311), Short Pump (318), Skipwith (312), Spottswood (414), Springfield (313), Stoney Run (314), Stratford Hall (221), Summit Court (114), Three Chopt (315), Tuckahoe (415), Tucker (316), Wellborne (417), West End (416), and Westwood (115) Precincts and parts of the Hermitage (106) and Staples Mill (113) Precincts.

Thirteenth. Part of Loudoun County comprised of the Ashburn Farm (102), Between The Hills (306), Cedar Lane (810), Clarkes Gap (409), Dominion (811), East Lovettsville (411), Evergreen (408), Freedom (112), Hamilton (304), Heritage (412), Hillsboro (303), Hillside (105), Hutchison (109), Little River (107), Lucketts (403), Mercer (108), Newton-Lee (814), Philomont (305), Pinebrook (115), Purcellville One (301), Purcellville Two (310), Round Hill (302), Russell Branch (809), Sanders Corner (101), Stone Bridge (808), Waterford (402), West Lovettsville (401), and Woodgrove (311) Precincts and parts of the Briar Woods (111), Cool Spring (505), Dulles South (114), Eagle Ridge (106), and Weller (816) Precincts; and part of Prince William County comprised of the Battlefield (402), Bristow Run (111), Bull Run (403), Glenkirk (408), Limestone (113), Mullen (411), and Pace West (412) Precincts and parts of the Buckland Mills (110), Evergreen (401), Marsteller (107), Sinclair (404), Sudley North (409), and Victory (108) Precincts.

Fourteenth. Part of Isle of Wight County comprised of the Carrsville (503), Walters (501), and Zuni (504) Precincts and part of the Windsor (402) Precinct; part of Southampton County comprised of the Berlin (101), Hunterdale (501), Ivor (102), and Sedley (602) Precincts; part of the City of Chesapeake comprised of the Bailey Creek (038), Bells Mill (009), Bells Mill II (046), Bethel (002), Bridgetown (037), Churchland (004), Coopers Way (051), Deep Creek (006), E. W. Chittum School (020), Fellowship (021), Grassfield (014), Great Bridge (001), Great Bridge Baptist Church (036), Green Sea (047), Greenbrier (007), Hickory Grove (016), Hickory Middle School (034), Indian Creek (017), John T. West (041), Jolliff One (019), Lake Drummond (039), Pleasant Crossing (043), Shipyard Road (052), Sunray I (028), and Waterway (049) Precincts and parts of the Oak Grove (023), Silverwood (027), and Sunray II (045) Precincts; part of the City of Franklin comprised of the Precinct 1-1 (101) and Precinct 2-1 (201) Precincts; part of the City of Portsmouth comprised of the Twenty-Nine (029), Thirty (030), Thirty-Two (032), and Thirty-Three (033) Precincts; part of the City of Suffolk comprised of the Airport (401), Cypress Chapel (303), Holland (502), Holy Neck (503), Kilby's Mill (501), Lake Cohoon (504), Lakeside (601), and Whaleyville (402) Precincts and parts of the Elephants Fork/Westhaven (603) and King's Fork (203) Precincts; and part of the City of Virginia Beach comprised of the Bellamy (043), Blackwater (034), Creeds (032), Cromwell (054), Glenwood (058), Hillcrest (087), Indian Lakes (078), North Landing (088), Rosemont Forest (064), and Round Hill (071) Precincts.

Fifteenth. All of Charlotte, Lunenburg, Mecklenburg, and Nottoway Counties; part of Brunswick County comprised of the Alberta (301), Broadnax (101), Danieltown (302), Elmore (303), King's Store (402), Rock Store (103), Seymour (304), Sturgeon (401), and Tillman (102) Precincts; part of Campbell County comprised of the Brookneal (701), Gladys (702), Morris Church (703), and Three Forks (401) Precincts; part of Dinwiddie County comprised of the Cherry Hill (403), Church Road (103), Courthouse (501), Dinwiddie (401), Little Zion (402), McKenney (502), Reams (301), Rocky Run (503), and White Oak (102) Precincts and part of the New Hope (302) Precinct; part of Halifax County comprised of the Center (403), Clover (203), Crossroads (202), Dan River (502), Hyco (701), Midway (702), Scottsburg (503), and Virgilina (703) Precincts and parts of the Black Walnut (601), Clays Mill (201), and South Boston East (801) Precincts; part of Pittsylvania County comprised of the Bearskin (602), Callands (201), Dry Fork (607), Hurt (501), Motley Sycamore (502), Mt. Cross (705), Mt. Hermon (704), Sandy Level (204), Stony Mill (603), Swansonville (604), Tunstall (106), Twin Springs (103), West Blairs (108), and Whitmell (605) Precincts and parts of the Bachelors Hall (702), Central (301), Climax (206), East Blairs (307), East Gretna (309), Gretna (207), Keeling (402), Kentuck (404), Renan (503), Riceville (305), and Ringgold (405) Precincts; part of Prince George County comprised of the Blackwater (202), Bland (201), Brandon (203), Harrison (105), Richard Bland (101), and Templeton (102) Precincts; and part of the City of Danville comprised of the Ward Sixteen (016) and Ward Seventeen (017) Precincts.

Sixteenth. All of the Cities of Hopewell and Petersburg; part of Chesterfield County comprised of the Bellwood (101), Carver (112), Drewry's Bluff (105), Dutch Gap (110), Elizabeth Scott (109), Enon (103), Ettrick (301), Harrowgate (106), and Matoaca (303) Precincts; part of Dinwiddie County comprised of the Chesdin (202), Edgehill (201), and Rohoic (101) Precincts and part of the New Hope (302) Precinct; part of Prince George County comprised of the Courts Bldg (204), Jefferson Park (205), Rives (104), and Union Branch (103) Precincts; and part of the City of Richmond comprised of the 509 (509), 510 (510), 609 (609), 610 (610), 701 (701), 702 (702), 703 (703), 705 (705), 706 (706), 707 (707), 802 (802), 806 (806), 810 (810), 811 (811), 812 (812), 814 (814), and 902 (902) Precincts.

Seventeenth. All of Orange County; all of the City of Fredericksburg; part of Albemarle County comprised of the Agnor-Hurt (104), Branchlands (103), Dunlora (105), Free Bridge (504), Georgetown (203), and Keswick (501) Precincts and parts of the Jack Jouett (201), Stony Point (502), and Woodbrook (101) Precincts; part of Culpeper County comprised of the East Fairfax (201), Mitchells (601), Pearl Sample (602), and West Fairfax (101) Precincts; part of Louisa County comprised of the Cuckoo (502), Fredericks Hall (501), Louisa #1 (201), Louisa #2 (202), Mechanicsville (102), Mineral (401), Patrick Henry #1 (301), Yanceyville (402), and Zion (101) Precincts; and part of Spotsylvania County comprised of the Battlefield (701), Belmont (501), Brent's Mill (702), Brokenburg (502), Chancellor (204), Courthouse (504), Fairview (703), Frazers Gate (402), Hazel Run (302), Ni River (203), Piedmont (603), Salem (601), Smith Station (602), and Todd's Tavern (503) Precincts and parts of the Brock (505) and Plank Road (301) Precincts.

Eighteenth. All of Greensville and Sussex Counties; all of the City of Emporia; part of Brunswick County comprised of the Dromgoole (201), Edgerton (202), Fitzhugh (203), and Lawrenceville (501) Precincts; part of Isle of Wight County comprised of the Camps Mill (502), Courthouse (401), Orbit (403), Pons (302), and Raynor (505) Precincts and part of the Windsor (402) Precinct; part of Southampton County comprised of the Blackwater River (701), Boykins (201), Branchville (202), Capron (301), Courtland (601), Drewryville (401), Forks-Of-The-River (502), Meherrin (203), Newsoms (702), and Sebrell (302) Precincts; part of Surry County comprised of the Carsley (401), Claremont (501), Dendron (301), Spring Grove (502), Surry (101), and Wall's Bridge (302) Precincts and part of the Bacon's Castle (201) Precinct; part of the City of Chesapeake comprised of the Nansemond (044) and Taylor Road (035) Precincts and part of the Silverwood (027) Precinct; part of the City of Franklin comprised of the Precinct 3-1 (301), Precinct 4-1 (401), Precinct 5-1 (501), and Precinct 6-1 (601) Precincts; part of the City of Portsmouth comprised of the One (001), Five (005), Seven (007), Nine (009), Ten (010), Eleven (011), Thirteen (013), Fourteen (014), Sixteen (016), Seventeen (017), Nineteen (019), Twenty (020), Twenty-One (021), Twenty-Two (022), Twenty-Three (023), Twenty-Four (024), Twenty-Five (025), Twenty-Six (026), Twenty-Seven (027), Twenty-Eight (028), Thirty-One (031), Thirty-Four (034), Thirty-Five (035), and Thirty-Six (036) Precincts and part of the Thirty-Eight (038) Precinct; and part of the City of Suffolk comprised of the Bennetts Creek (104), Chuckatuck (202), Hollywood (701), John F. Kennedy (302), Nansemond River (703), Olde Towne (602), Southside (403), White Marsh (301), and Yeates (705) Precincts and parts of the Elephants Fork/Westhaven (603), and King's Fork (203) Precincts.

Nineteenth. All of Floyd County; all of the City of Salem; part of Bedford County comprised of the Bethesda Methodist Church (303), Huddleston Elem School (305), and Saunders Vol Fire Dept (205) Precincts; part of Carroll County comprised of the Dugspur (303), Gladeville (502), Hillsville C (301), Laurel (504), Sylvatus (302), Vaughn (501), and Woodlawn E (503) Precincts and parts of the Hillsville B (201) and Woodlawn D (402) Precincts; part of Franklin County comprised of the Bonbrook (602), Boones Mill (601), Bowmans (503), Burnt Chimney (102), Callaway (502), Cooper's Cove (603), Dudley (204), Endicott (403), Ferrum (402), Gogginsville (504), and Scruggs (103) Precincts and parts of the Glade Hill (201), Henry (401), Hodgesville (203), Penhook (202), Rocky Mount East (701), Rocky Mount South (703), Rocky Mount West (702), and Waidsboro (501) Precincts; part of Montgomery County comprised of the C-1 (301), C-2 (302), D-1 (401), D-2 (402), D-3 Part 1 (403), and D-4 (404) Precincts and parts of the B-1 (201), B-3 (203), B-4 (204), C-3 (303), C-4 (304), and D-5 (405) Precincts; part of Roanoke County comprised of the Bent Mountain (301), Bonsack (402), Castle Rock (305), Cave Spring (503), Clearbrook (505), Cotton Hill (501), Glenvar (103), Green Hill (106), Hunting Hills (507), Lindenwood (405), Mason Valley (102), Mount Pleasant (406), North Vinton (403), Oak Grove (304), Penn Forest (502), Peters Creek (105), Poages Mill (302), South Vinton (404), Wildwood (108), and Windsor Hills (303) Precincts and part of the Northside (104) Precinct; and part of Wythe County comprised of the East Wytheville (303), Fort Chiswell (401), Huddle (601), Jackson Memorial (501), Max Meadows (402), and Sheffey (502) Precincts.

Twentieth. All of Henry and Patrick Counties; all of the Cities of Galax and Martinsville; part of Carroll County comprised of the Fancy Gap (404), Gladesboro (203), Hillsville D (401), Lambsburg (103), Laurel Fork (202), Mount Bethel (101), Oakland A (104), Oakland D (403), and St. Paul (102) Precincts and parts of the Hillsville B (201) and Woodlawn D (402) Precincts; part of Franklin County comprised of the Dickinson (304), Fork Mountain (302), Snow Creek (301), and Sontag (303) Precincts and parts of the Glade Hill (201), Henry (401), Hodgesville (203), Penhook (202), Rocky Mount East (701), Rocky Mount South (703), Rocky Mount West (702), and Waidsboro (501) Precincts; part of Halifax County comprised of the Childrey (101), Courthouse (401), Liberty (102), Meadville (302), Mt. Carmel (603), Republican Grove (103), Sinai (305), South Boston West (802), Union (605), and Vernon Hill (304) Precincts and parts of the Black Walnut (601), Clays Mill (201), and South Boston East (801) Precincts; part of Pittsylvania County comprised of the Brosville (606), Chatham (105), Ferry Road (703), and Mt. Airy (308) Precincts and parts of the Bachelors Hall (702), Central (301), Climax (206), East Blairs (307), East Gretna (309), Gretna (207), Keeling (402), Kentuck (404), Renan (503), Riceville (305), and Ringgold (405) Precincts; and part of the City of Danville comprised of the Ward One (001), Ward Two (002), Ward Three (003), Ward Four (004), Ward Five (005), Ward Six (006), Ward Seven (007), Ward Eight (008), Ward Nine (009), Ward Ten (010), Ward Eleven (011), Ward Twelve (012), Ward Thirteen (013), Ward Fourteen (014), and Ward Fifteen (015) Precincts.

Twenty-first. All of Giles County; all of the City of Roanoke; part of Montgomery County comprised of the A-1 (101), A-2 (102), A-3 (103), B-2 (202), E-1 (501), E-2 (502), F-1 (601), F-2 (602), G-1 (701), and G-2 (702) Precincts and parts of the B-1 (201), B-3 (203), B-4 (204), C-3 (303), C-4 (304), and D-5 (405) Precincts; and part of Roanoke County comprised of the Bennett Springs (107), Botetourt Springs (204), Burlington (202), Catawba (101), Garst Mill (306), Mount Vernon (506), and Ogden (504) Precincts and part of the Northside (104) Precinct.

Twenty-second. All of Amherst, Appomattox, Buckingham, Cumberland, Fluvanna, Goochland, and Prince Edward Counties; part of Louisa County comprised of the Bumpass (601), Locust Creek (602), Sheltons Mill (701), and South Anna (702) Precincts; and part of the City of Lynchburg comprised of the First Ward Second Precinct (102), First Ward Third Precinct (103), First Ward Fourth Precinct (104), First Ward Fifth Precinct (105), Second Ward First Precinct (201), Second Ward Second Precinct (202), Second Ward Third Precinct (203), Third Ward First Precinct (301), Third Ward Second Precinct (302), Fourth Ward Second Precinct (402), and Fourth Ward Third Precinct (403) Precincts and part of the First Ward First Precinct (101) Precinct.

Twenty-third. All of Botetourt and Craig Counties; all of the City of Bedford; part of Bedford County comprised of the Bedford Christian Church (703), Bedford County PSA (302), Big Island Elem School (502), Body Camp Elem School (204), Boonsboro Elem School (505), Boonsboro Ruritan Club (506), Chamblissburg First Aid Bldg (103), Forest Elem School (401), Forest Youth Athletic Assoc. (304), Goode Rescue Squad (701), Goodview Elem School (101), Hardy Fire & Rescue Bldg (102), Knights of Columbus Bldg (403), Liberty High School (702), Moneta Elem School (203), Montvale Elem School (601), New London Academy (301), Odd Fellows Hall (504), Pleasant View (507), Saunders Grove Brethren Church (604), Sedalia Center (503), Shady Grove Baptist Church (602), Staunton River High School (202), Suck Springs (704), Thaxton Elem School (603), and Thomas Jefferson Elem School (402) Precincts; part of Campbell County comprised of the Airport (601), Altavista (303), Bedford Springs (202), Brookville (101), Concord (603), Court House (402), Evington (301), Kings (602), Lynch Station (302), New London (102), Spring Hill (501), Walker (201), and Yellow Branch (502) Precincts; part of Roanoke County comprised of the Hollins (206), Mountain View (203), Orchards (205), and Plantation (201) Precincts; and part of the City of Lynchburg comprised of the Third Ward Third Precinct (303), Third Ward Fourth Precinct (304), Third Ward Fifth Precinct (305), Fourth Ward First Precinct (401), and Fourth Ward Fourth Precinct (404) Precincts and part of the First Ward First Precinct (101) Precinct.

Twenty-fourth. All of Augusta, Greene, and Madison Counties; all of the Cities of Staunton and Waynesboro; part of Culpeper County comprised of the Brown's Store (402), Cardova (303), Eggbornsville (302), Eldorado (401), Lignum (703), Richardsville (704), and Rixeyville (502) Precincts and part of the Brandy Station (702) Precinct; and part of Rockingham County comprised of the Cross Keys (306), Elkton (501), Grottoes (304), Keezletown (301), Massanetta Springs (305), McGaheysville (503), Montezuma (402), Mt. Crawford (403), North River (303), Port Republic (302), South Fork (504), Stony Run (505), and Swift Run (502) Precincts.

Twenty-fifth. All of Alleghany, Bath, Highland, Nelson, and Rockbridge Counties; all of the Cities of Buena Vista, Charlottesville, Covington, and Lexington; and part of Albemarle County comprised of the Belfield (204), Brownsville (604), Burnley (505), Cale (405), Country Green (305), Crozet (601), Earlysville (603), East Ivy (304), Free Union (602), Hollymead (503), Ivy (301), Monticello (402), Northside (106), Porter's (403), Red Hill (302), Scottsville (401), Stone Robinson (406), University Hall (202), and Yellow Mountain (605) Precincts and parts of the Jack Jouett (201), Stony Point (502), and Woodbrook (101) Precincts.

Twenty-sixth. All of Page, Rappahannock, Shenandoah, and Warren Counties; all of the City of Harrisonburg; and part of Rockingham County comprised of the Bergton (104), Bridgewater (401), Broadway (101), Dayton (404), Edom (202), Fulks Run (103), Lacey Spring (105), Melrose (203), Mt. Clinton (204), Ottobine (207), Plains (107), Silver Lake (405), Singers Glen (201), Tenth Legion (106), and Timberville (102) Precincts.

Twenty-seventh. All of Clarke, Fauquier, and Frederick Counties; all of the City of Winchester; part of Culpeper County comprised of the Jeffersonton (501) Precinct and part of the Brandy Station (702) Precinct; part of Loudoun County comprised of the Aldie (309), Middleburg (307), and St. Louis (308) Precincts; and part of Stafford County comprised of the Hartwood (101) Precinct and part of the Ruby (203) Precinct.

Twenty-eighth. Part of King George County comprised of the Dahlgren (301), James Monroe (201), and Passapatanzy (102) Precincts and parts of the Courthouse (101) and Shiloh (401) Precincts; part of Prince William County comprised of the Alvey (406), Brentsville (101), Marshall (202), Mountain View (410), and Park (109) Precincts and parts of the Bennett (102), Benton (203), Buckland Mills (110), Cedar Point (112), Evergreen (401), Forest Park (310), Nokesville (104), and Woodbine (209) Precincts; part of Spotsylvania County comprised of the Elys Ford (201), Grange Hall (303), and Wilderness (202) Precincts and parts of the Brock (505) and Plank Road (301) Precincts; part of Stafford County comprised of the Aquia (401), Brooke (403), Chatham (602), Courthouse (402), Drew (503), Falmouth (502), Ferry Farm (601), Gayle (504), Grafton (501), Hampton (703), Harbor (303), Ramoth (104), Rocky Run (102), Roseville (202), Simpson (103), Stefaniga (204), White Oak (603), Whitson (702), and Woodlands (701) Precincts and parts of the Rock Hill (201), Ruby (203), and Widewater (302) Precincts; and part of Westmoreland County comprised of the Precinct 3-1 (301), Precinct 4-1 (401), and Precinct 5-1 (501) Precincts.

Twenty-ninth. All of the Cities of Manassas and Manassas Park; and part of Prince William County comprised of the Bel Air (606), Beville (205), Buckhall (103), Civic Center (604), Dale (601), Ellis (106), Enterprise (608), Freedom (609), Godwin (603), Kerrydale (607), King (206), Library (702), Neabsco (602), Potomac (302), Pr. William A (000), Saunders (201), Stonewall (405), and Westgate (407) Precincts and parts of the Bennett (102), Benton (203), Buckland Mills (110), Cedar Point (112), Featherstone (704), Lodge (207), Lynn (703), Marsteller (107), Minnieville (605), Nokesville (104), Occoquan (502), Parkside (105), Penn (210), Rippon (706), River Oaks (708), Sinclair (404), Sudley North (409), Swans Creek (311), Victory (108), and Woodbine (209) Precincts.

Thirtieth. Part of Arlington County comprised of the Abingdon (022), Arlington (001), Aurora Hills (003), Claremont (028), Columbia (009), Crystal City (006), Crystal Plaza (050), Fairlington (012), Four Mile Run (047), Glebe (030), Oakridge (032), Shirlington (042), and Virginia Highlands (021) Precincts; part of Fairfax County comprised of the Belle Haven (601), Belleview (602), Cameron (402), Clermont (423), Fort Hunt (605), Grosvenor (621), Huntington (607), Marlan (609), Mount Eagle (408), Waynewood (612), Westgate (613), and Whitman (614) Precincts and parts of the Groveton (405), Gunston (616), Hayfield (406), Hollin Hall (606), Rose Hill (410), Stratford (611), Villages (420), Virginia Hills (411), Wilton (425), and Woodley (615) Precincts; and part of the City of Alexandria comprised of the Agudas Achim Synagogue (203), Blessed Sacrament Church (204), Chinquapin Park Recreation Center (206), City Hall (102), Cora Kelley Center (106), Douglas MacArthur School (205), Durant Center (104), Fire Department Headquarters (109), George Mason School (202), George Washington Middle School (108), Ladrey Senior Building (101), Lee Center (105), Lyles Crouch School (103), Maury School (201), Mt. Vernon Recreation Center (107), and Nova Arts Center (208) Precincts.

Thirty-first. Part of Arlington County comprised of the Arlington Forest (025), Arlington Mill (043), Arlington View (038), Ashton Heights (002), Barcroft (005), Buckingham (045), Central (046), Cherrydale (007), Clarendon (014), Courtlands (048), Dawson (044), Fillmore (026), Glen Carlyn (013), Hume (008), Jefferson (027), Lyon Park (015), Lyon Village (016), Madison (035), Marshall (036), Monroe (049), Park Lane (018), Rosslyn (019), Taylor (051), Thrifton (020), Virginia Square (040), Wilson (010), and Woodbury (041) Precincts and part of the Ballston (004) Precinct; part of Fairfax County comprised of the Chain Bridge (301), Chesterbrook (302), Churchill (303), Clearview (321), Colvin (330), Cooper (304), Forestville (322), Great Falls (306), Hickory (328), Kenmore (309), Langley (311), Salona (316), Seneca (329), Shouse (323), Spring Hill (331), and Sugarland (327) Precincts; and part of Loudoun County comprised of the Lowes Island (607), Potomac Falls (209), Seneca (606), South Bank (609), Sugarland North (604), and Sugarland South (605) Precincts.

Thirty-second. Part of Arlington County comprised of the Ashlawn (039), Dominion Hills (029), East Falls Church (011), Lexington (031), Nottingham (037), Overlee Knolls (017), Rock Spring (033), Westover (023), Woodlawn (024), and Yorktown (034) Precincts and part of the Ballston (004) Precinct; and part of Fairfax County comprised of the Aldrin (234), Cameron Glen (238), Dogwood (220), El Nido (305), Floris (203), Fox Mill (229), Freedom Hill (704), Glade (223), Haycock (307), Hunters Woods (221), Kinross (908), Kirby (310), Lees Corner East (920), Lees Corner West (927), Longfellow (312), Magarity (726), McLean (314), Navy (911), North Point (233), Pimmit (315), Reston #1 (208), Reston #2 (209), Reston #3 (222), South Lakes (224), Stuart (236), Sunrise Valley (227), Terraset (225), Tysons (731), Vale (914), Waples Mill (916), Westbriar (219), Westhampton (317), Westmoreland (318), and Wolftrap (226) Precincts and parts of the Flint Hill (202) and Franklin (905) Precincts.

Thirty-third. Part of Fairfax County comprised of the Brookfield (902), Coppermine (239), Frying Pan (235), Herndon #1 (319), Herndon #2 (320), Herndon #3 (324), Hutchison (325), and McNair (237) Precincts and part of the Franklin (905) Precinct; and part of Loudoun County comprised of the Algonkian (208), Balls Bluff (406), Belmont Ridge (815), Brandon Park (506), Buchanan (211), Carter (117), Cascades (210), Claude Moore Park (212), Countryside (213), Dry Mill (503), East Leesburg (502), Farmwell Station (812), Forest Grove (705), Greenway (405), Guilford (704), Harper Park (407), Legacy (116), Mill Run (113), Mirror Ridge (608), Oak Grove (110), Park View (702), River Bend (207), Rolling Ridge (703), Selden's Landing (813), Smart's Mill (504), Sully (701), Tolbert (410), and West Leesburg (501) Precincts and parts of the Briar Woods (111), Cool Spring (505), Dulles South (114), Eagle Ridge (106), and Weller (816) Precincts.

Thirty-fourth. All of the City of Fairfax; and part of Fairfax County comprised of the Blake (701), Bonnie Brae (126), Camelot (522), Cub Run (903), Deer Park (921), Fairfax A (0700), Greenbriar East (846), Greenbriar West (847), Kilmer (733), Laurel (119), Long Branch (122), Mantua (707), Mosby (709), Nottoway (729), Oak Hill (113), Oak Marr (732), Oakton (727), Olde Creek (109), Olley (124), Penderbrook (730), Pine Ridge (718), Poplar Tree (928), Price (711), Ridgelea (528), Robinson (123), Rocky Run (913), Sideburn (120), Stenwood (719), Stone (917), Thoreau (720), Vienna #1 (213), Vienna #2 (214), Vienna #4 (216), Vienna #6 (218), Villa (121), Wakefield (116), Walker (714), and Woodson (117) Precincts and parts of the Centerpointe (844), Flint Hill (202), Lake Braddock (118), and Popes Head (841) Precincts.

Thirty-fifth. All of the City of Falls Church; part of Fairfax County comprised of the Baileys (501), Barcroft (502), Bren Mar (526), Brook Hill (521), Cardinal (128), Crestwood (415), Edsall (527), Fort Buffalo (703), Glen Forest (505), Glen Forest #2 (529), Graham (705), Greenway (706), Holmes #1 (506), Holmes #2 (530), Irving (827), Keene Mill (129), Leewood (531), Lincolnia (507), Lynbrook (418), Marshall (708), Merrifield (721), North Springfield # 1 (110), North Springfield # 2 (111), Parklawn (510), Pine Spring (710), Poe (523), Ravensworth (115), Ravenwood (511), Shreve (712), Skyline (520), Timber Lane (713), Walnut Hill # 1 (525), Walnut Hill # 2 (728), Westlawn (515), Weyanoke (516), Whittier (524), and Willston (517) Precincts and parts of the Kings Park (108) and Sleepy Hollow (512) Precincts; and part of the City of Alexandria comprised of the John Adams School (305), South Port (307), St. James Church (210), and William Ramsey School (306) Precincts.

Thirty-sixth. Part of Fairfax County comprised of the Bucknell (604), Fairfield (413), Franconia (404), Huntley (424), Kirkside (608), Lorton Center (625), Sherwood (610), and Woodlawn (627) Precincts and parts of the Belvoir (619), Groveton (405), Gunston (616), Hayfield (406), Hollin Hall (606), Stratford (611), Villages (420), Virginia Hills (411), Wilton (425), and Woodley (615) Precincts; part of Prince William County comprised of the Ashland (309), Belmont (701), Bethel (506), Chinn (507), Dumfries (301), Graham Park (303), Henderson (307), Kilby (707), Montclair (308), Pattie (305), Potomac View (705), Powell (211), Quantico (304), and Washington-Reid (306) Precincts and parts of the Featherstone (704), Forest Park (310), Lodge (207), Lynn (703), Minnieville (605), Occoquan (502), Rippon (706), River Oaks (708), and Swans Creek (311) Precincts; and part of Stafford County comprised of the Griffis (301) Precinct and parts of the Rock Hill (201) and Widewater (302) Precincts.

Thirty-seventh. Part of Fairfax County comprised of the Belvedere (503), Bristow (102), Bull Run (923), Burke (801), Burke Centre (127), Centre Ridge (901), Centreville (918), Chapel (104), Cherry Run (825), Columbia (518), Dulles (904), Eagle View (853), Fair Oaks (848), Fairlakes (843), Fairview (105), Heritage (106), Hummer (519), London Towne East (910), London Towne West (924), Masonville (508), Monument (852), Old Mill (925), Orange (824), Parkway (842), Pohick (811), Powell (926), Saint Albans (513), Sangster (838), Signal Hill (125), Terra Centre (130), Valley (812), Virginia Run (915), White Oaks (833), Willow Springs (851), and Woodburn (717) Precincts and parts of the Centerpointe (844), Fairfax Station (805), Green Trails (919), Hunt (624), Kings Park (108), Lake Braddock (118), Popes Head (841), and Sleepy Hollow (512) Precincts.

Thirty-eighth. All of Bland, Buchanan, Dickenson, Pulaski, Russell, and Tazewell Counties; all of the Cities of Norton and Radford; part of Montgomery County comprised of the D-3 Part 2 (4032) Precinct; part of Smyth County comprised of the Rich Valley (202) and Saltville (101) Precincts; and part of Wise County comprised of the Appalachia (101), Big Stone Gap (301), Dorchester (102), East Pound (203), Guest River (103), St. Paul (403), and West Pound (104) Precincts.

Thirty-ninth. Part of Fairfax County comprised of the Alban (623), Bush Hill (401), Clifton (803), Fountainhead (845), Garfield (417), Greenspring (426), Island Creek (427), Kingstowne (421), Lane (419), Laurel Hill (628), Lorton (617), Lorton Station (622), Newgate North (849), Newgate South (854), Newington (618), Pioneer (409), Saratoga (626), Silverbrook (839), South County (629), South Run (850), Van Dorn (422), West Springfield (840), and Woodyard (815) Precincts and parts of the Belvoir (619), Fairfax Station (805), Green Trails (919), Hunt (624), and Rose Hill (410) Precincts; part of Prince William County comprised of the Lake Ridge (501), McCoart (204), Mohican (505), Old Bridge (503), Rockledge (504), Signal Hill (114), Springwoods (508), and Westridge (208) Precincts and parts of the Benton (203), Parkside (105), and Penn (210) Precincts; and part of the City of Alexandria comprised of the Cameron Station Community Center (308), Charles E. Beatley Library (303), James K. Polk School (209), Patrick Henry Rec Center (302), Samuel Tucker School (304), and Temple Beth El Synagogue (207) Precincts.

Fortieth. All of Grayson, Lee, Scott, and Washington Counties; all of the City of Bristol; part of Smyth County comprised of the Adwolfe (701), Atkins (501), Chilhowie (301), East Park (401), Konnarock (703), Royal Oak East (601), Royal Oak West (602), Seven Mile Ford (201), St. Clair (302), Sugar Grove (702), Wassona (502), and West Park (402) Precincts; part of Wise County comprised of the Clinch Valley (401), East Stone Gap (302), North Coeburn (201), South Coeburn (402), and Wise (202) Precincts; and part of Wythe County comprised of the Evergreen (603), Royal Oak (101), Rural Retreat (102), West Wytheville (203), and Zion (602) Precincts.

2011, Sp. Sess. I, c. 1.



§ 24.2-304. Repealed

Repealed by Acts 2001, Sp. Sess. I, c. 1.



§ 24.2-304.01. Repealed

Repealed by Acts 2011, Sp. Sess. I, c. 1, cl. 2, effective April 29, 2011.



§ 24.2-304.03. House of Delegates districts

A. There shall be 100 members of the House of Delegates elected from 100 House of Delegates districts and each district is entitled to representation by one delegate.

B. All references in this section to boundaries of counties and cities shall be interpreted to refer to those in existence on April 1, 2011, and as reported by the United States Bureau of the Census in the 2010 Census reports provided pursuant to United States Public Law 94-171, notwithstanding subsequent boundary changes by law, annexation, merger, consolidation, or the voiding of boundary changes theretofore made final.

C. Parts of counties and cities listed in subsection D are defined by reference to the 2010 Census reports for the precincts, parts of precincts, and blocks listed for each House of Delegates district in the Statistical Report on file with the Clerk of the House of Delegates for the Act of Assembly containing the final enactment of this section. Precincts shall be interpreted to refer to those in existence on April 1, 2011, and as reported by the United States Bureau of the Census in the 2010 Census reports provided pursuant to United States Public Law 94-171, notwithstanding subsequent changes made by localities.

D. The 100 House of Delegates districts are:

First. All of Lee and Scott Counties; all of the City of Norton; and part of Wise County comprised of the Appalachia (101), Big Stone Gap (301), Clinch Valley (401), Dorchester (102), East Stone Gap (302), Guest River (103), and Wise (202) Precincts and part of the East Pound (203) Precinct.

Second. Part of Prince William County comprised of the Belmont (701), Featherstone (704), Potomac View (705), Quantico (304), Rippon (706), River Oaks (708), and Swans Creek (311) Precincts; and part of Stafford County comprised of the Rock Hill (201), Roseville (202), Ruby (203), Stefaniga (204), Widewater (302), and Woodlands (701) Precincts and part of the Whitson (702) Precinct.

Third. All of Bland, Buchanan, and Tazewell Counties; and part of Russell County comprised of the Drill (401) and Swords Creek (402) Precincts and part of the Honaker (303) Precinct.

Fourth. All of Dickenson County; part of Russell County comprised of the Cleveland (203), Cooks Mill (301), Copper Creek (102), Dante (202), Daughterty (302), East Lebanon (501), Elk Garden (403), Moccasin (101), North Castlewood (201), South Castlewood (103), and West Lebanon (502) Precincts and part of the Honaker (303) Precinct; part of Washington County comprised of the Burson Place (601), East Abingdon (101), Greendale (202), Mendota (602), South Abingdon (302), Valley Institute (603), Wallace (702), and West Abingdon (102) Precincts; and part of Wise County comprised of the North Coeburn (201), South Coeburn (402), St. Paul (403), and West Pound (104) Precincts and part of the East Pound (203) Precinct.

Fifth. All of Grayson County; all of the Cities of Bristol and Galax; part of Smyth County comprised of the Adwolfe (701), Chilhowie (301), Konnarock (703), Royal Oak West (602), Seven Mile Ford (201), and St. Clair (302) Precincts; and part of Washington County comprised of the Clinchburg (201), Damascus (502), Glade Spring (401), Green Cove (504), Hayter's Gap (203), High Point (701), John Battle (703), Meadowview (402), Rhea Valley (501), and Watauga (301) Precincts.

Sixth. All of Carroll and Wythe Counties; and part of Smyth County comprised of the Atkins (501), East Park (401), Rich Valley (202), Royal Oak East (601), Saltville (101), Sugar Grove (702), Wassona (502), and West Park (402) Precincts.

Seventh. All of Floyd County; part of Montgomery County comprised of the B-3 (203), B-4 (204), C-2 (302), D-1 (401), D-2 (402), D-3 Part 1 (403), D-4 (404), and D-5 (405) Precincts and part of the E-1 (501) Precinct; and part of Pulaski County comprised of the Draper (201), Dublin (301), Hiwassee (302), Massie (401), Newbern (203), Robinson (501), Snowville (304), South Pulaski (202), Walker (402), and West Cloyd (103) Precincts.

Eighth. All of Craig County; all of the City of Salem; part of Montgomery County comprised of the A-1 (101), B-2 (202), C-1 (301), C-3 (303), and C-4 (304) Precincts; and part of Roanoke County comprised of the Bennett Springs (107), Bent Mountain (301), Castle Rock (305), Catawba (101), Cave Spring (503), Cotton Hill (501), Glenvar (103), Green Hill (106), Mason Valley (102), Oak Grove (304), Poages Mill (302), and Wildwood (108) Precincts and part of the Penn Forest (502) Precinct.

Ninth. All of Patrick County; part of Franklin County comprised of the Boones Mill (601), Bowmans (503), Callaway (502), Dickinson (304), Dudley (204), Endicott (403), Ferrum (402), Fork Mountain (302), Glade Hill (201), Gogginsville (504), Henry (401), Hodgesville (203), Penhook (202), Rocky Mount East (701), Rocky Mount South (703), Rocky Mount West (702), Scruggs (103), Snow Creek (301), Sontag (303), and Waidsboro (501) Precincts; and part of Henry County comprised of the Bassett No. 1 (501), Bassett No. 2 (101), Gunville (102), Horsepasture #1 (202), Scott's Tanyard (103), and Spencer (204) Precincts.

Tenth. Part of Clarke County comprised of the White Post (401) Precinct and part of the Millwood (301) Precinct; part of Frederick County comprised of the Carpers Valley (401) and Shenandoah (402) Precincts and part of the Parkins Mill (403) Precinct; and part of Loudoun County comprised of the Aldie (309), Brandon Park (506), Briar Woods (111), Cool Spring (505), Dry Mill (503), East Leesburg (502), Evergreen (408), Harper Park (407), Middleburg (307), Smart's Mill (504), St. Louis (308), Tolbert (410), and West Leesburg (501) Precincts and parts of the Belmont Ridge (815), Philomont (305), and Pinebrook (115) Precincts.

Eleventh. Part of the City of Roanoke comprised of the Eureka Park (020), Fishburn Park (031), Highland No. 1 (001), Highland No. 2 (002), Jefferson No. 1 (005), Jefferson No. 2 (008), Lincoln Terrace (016), Melrose (019), Peters Creek (018), Raleigh Court No. 1 (024), Raleigh Court No. 2 (026), Raleigh Court No. 3 (027), Raleigh Court No. 4 (028), Raleigh Court No. 5 (029), South Roanoke No. 1 (033), South Roanoke No. 2 (034), Tinker (009), Villa Heights (021), Wasena (030), Washington Heights (022), Westside (023), Williamson Road No. 1 (010), Williamson Road No. 2 (011), Williamson Road No. 3 (012), Williamson Road No. 4 (013), Williamson Road No. 5 (014), and Williamson Road No. 6 (015) Precincts.

Twelfth. All of Giles County; all of the City of Radford; part of Montgomery County comprised of the A-2 (102), A-3 (103), B-1 (201), D-3 Part 2 (4032), E-2 (502), F-1 (601), F-2 (602), G-1 (701), and G-2 (702) Precincts and part of the E-1 (501) Precinct; and part of Pulaski County comprised of the Belspring (101) and New River (102) Precincts.

Thirteenth. All of the City of Manassas Park; and part of Prince William County comprised of the Buckland Mills (110), Bull Run (403), Glenkirk (408), Limestone (113), Mullen (411), Pace West (412), Parkside (105), Signal Hill (114), Sinclair (404), and Sudley North (409) Precincts and parts of the Battlefield (402) and Stonewall (405) Precincts.

Fourteenth. All of the City of Danville; part of Henry County comprised of the Fontaine (601), Hillcrest (602), Irisburg (303), Mount Olivet (304), Ridgeway #1 (603), and Ridgeway #2 (604) Precincts and part of the Axton (302) Precinct; and part of Pittsylvania County comprised of the Bachelors Hall (702), Brosville (606), Ferry Road (703), Keeling (402), Kentuck (404), Mt. Hermon (704), Ringgold (405), and Stony Mill (603) Precincts.

Fifteenth. All of Page and Shenandoah Counties; part of Rockingham County comprised of the Lacey Spring (105) and Tenth Legion (106) Precincts and part of the Plains (107) Precinct; and part of Warren County comprised of the Bentonville (502), Browntown (504), Fork Town (101), Otterburn (102), and Waterlick (103) Precincts.

Sixteenth. All of the City of Martinsville; part of Henry County comprised of the Collinsville Number 1 (401), Collinsville Number 2 (404), Daniel's Creek (402), Dyers Store (505), Fieldale (201), Figsboro (502), Horsepasture #2 (203), Mountain Valley (305), Mountain View (405), Oak Level (504), and Stanleytown (503) Precincts and part of the Axton (302) Precinct; and part of Pittsylvania County comprised of the Bearskin (602), Callands (201), Central (301), Chatham (105), Climax (206), Dry Fork (607), East Blairs (307), East Gretna (309), Gretna (207), Hurt (501), Motley Sycamore (502), Mt. Airy (308), Mt. Cross (705), Renan (503), Riceville (305), Sandy Level (204), Swansonville (604), Tunstall (106), Twin Springs (103), West Blairs (108), and Whitmell (605) Precincts.

Seventeenth. Part of Botetourt County comprised of the Cloverdale (502) Precinct; part of Roanoke County comprised of the Bonsack (402), Botetourt Springs (204), Burlington (202), Clearbrook (505), Garst Mill (306), Hollins (206), Hunting Hills (507), Lindenwood (405), Mount Pleasant (406), Mount Vernon (506), Mountain View (203), North Vinton (403), Northside (104), Ogden (504), Orchards (205), Peters Creek (105), Plantation (201), South Vinton (404), and Windsor Hills (303) Precincts and part of the Penn Forest (502) Precinct; and part of the City of Roanoke comprised of the Garden City (037), Grandin Court (032), Jefferson-Riverdale (007), Lee-Hi (035), and Monterey (017) Precincts.

Eighteenth. All of Rappahannock County; part of Culpeper County comprised of the Brandy Station (702), Eggbornsville (302), Jeffersonton (501), and Rixeyville (502) Precincts; part of Fauquier County comprised of the Airlie (202), Baldwin Ridge (203), Bealeton (303), Broad Run (503), Courthouse (201), Leeds (402), Marshall (401), Opal (105), The Plains (501), Warrenton (204), and Waterloo (403) Precincts; and part of Warren County comprised of the East Shenandoah (401), Happy Creek (201), Linden (202), and South River (501) Precincts.

Nineteenth. All of Alleghany County; all of the Cities of Bedford and Covington; part of Bedford County comprised of the Bedford Christian Church (703), Bedford County PSA (302), Goode Rescue Squad (701), Goodview Elem School (101), Hardy Fire & Rescue Bldg (102), Montvale Elem School (601), Saunders Grove Brethren Church (604), and Shady Grove Baptist Church (602) Precincts and parts of the Liberty High School (702) and Thaxton Elem School (603) Precincts; and part of Botetourt County comprised of the Amsterdam (101), Asbury (102), Blue Ridge (201), Buchanan (301), Courthouse (402), Coyner Springs (501), Eagle Rock (403), Glen Wilton (404), Mill Creek (302), Oriskany (405), Rainbow Forest (202), Roaring Run (303), Springwood (304), Town Hall (406), and Troutville (104) Precincts.

Twentieth. All of Highland County; all of the Cities of Staunton and Waynesboro; part of Augusta County comprised of the Buffalo Gap (401), Cedar Green (405), Churchville Fire Station (304), Churchville School (402), Deerfield (404), Expo (102), Jolivue (101), Lyndhurst (603), Mount Solon (303), North River (302), and Sherando (601) Precincts and parts of the Fisherville (802) and White Hill (504) Precincts; and part of Nelson County comprised of the Montebello (402), Nellysford (502), Rockfish (101), and Roseland (401) Precincts.

Twenty-first. Part of the City of Chesapeake comprised of the Waterway (049) Precinct; and part of the City of Virginia Beach comprised of the Bellamy (043), Centerville (044), Colonial (065), Cromwell (054), Dahlia (073), Glenwood (058), Hillcrest (087), Indian Lakes (078), Lake Christopher (089), Manor (068), Rosemont Forest (064), Round Hill (071), Stratford Chase (051), Timberlake (045), and Windsor Oaks (036) Precincts.

Twenty-second. Part of Bedford County comprised of the Bethesda Methodist Church (303), Body Camp Elem School (204), Chamblissburg First Aid Bldg (103), Forest Youth Athletic Assoc. (304), Huddleston Elem School (305), Knights Of Columbus Bldg (403), Moneta Elem School (203), New London Academy (301), Pleasant View (507), Saunders Vol Fire Dept (205), Staunton River High School (202), and Thomas Jefferson Elem School (402) Precincts; part of Campbell County comprised of the Airport (601), Brookville (101), Kings (602), New London (102), and Walker (201) Precincts; part of Franklin County comprised of the Bonbrook (602), Burnt Chimney (102) and Cooper's Cove (603) Precincts; and part of the City of Lynchburg comprised of the Second Ward First Precinct (201), Second Ward Second Precinct (202), Second Ward Third Precinct (203), Third Ward First Precinct (301), Third Ward Second Precinct (302), and Third Ward Third Precinct (303) Precincts.

Twenty-third. Part of Amherst County comprised of the Madison (501) and Wright Shop (101) Precincts and parts of the Amelon (401) and Elon (302) Precincts; part of Bedford County comprised of the Big Island Elem School (502), Boonsboro Elem School (505), Boonsboro Ruritan Club (506), Forest Elem School (401), Odd Fellows Hall (504), Sedalia Center (503), and Suck Springs (704) Precincts and parts of the Liberty High School (702) and Thaxton Elem School (603) Precincts; and part of the City of Lynchburg comprised of the First Ward First Precinct (101), First Ward Second Precinct (102), First Ward Third Precinct (103), First Ward Fourth Precinct (104), First Ward Fifth Precinct (105), Third Ward Fourth Precinct (304), Third Ward Fifth Precinct (305), Fourth Ward First Precinct (401), Fourth Ward Second Precinct (402), Fourth Ward Third Precinct (403), and Fourth Ward Fourth Precinct (404) Precincts.

Twenty-fourth. All of Bath and Rockbridge Counties; all of the Cities of Buena Vista and Lexington; part of Amherst County comprised of the Coolwell (103), Courthouse (201), Lonco (402), Monroe (301), New Glasgow (102), Pleasant View (303), and Temperance (202) Precincts and parts of the Amelon (401) and Elon (302) Precincts; and part of Augusta County comprised of the Craigsville (403), Greenville (501), Middlebrook (502), Spottswood (503), and Stuarts Draft (602) Precincts and part of the White Hill (504) Precinct.

Twenty-fifth. Part of Albemarle County comprised of the Belfield (204), Brownsville (604), Crozet (601), Ivy (301), Jack Jouett (201), and Yellow Mountain (605) Precincts and part of the East Ivy (304) Precinct; part of Augusta County comprised of the Crimora (201), Dooms (801), Fort Defiance (301), New Hope (202), Verona (103), Weyers Cave (203), and Wilson (803) Precincts and part of the Fishersville (802) Precinct; and part of Rockingham County comprised of the Bridgewater (401), Grottoes (304), Massanetta Springs (305), Montezuma (402), Mt. Crawford (403), North River (303), Ottobine (207), and Port Republic (302) Precincts.

Twenty-sixth. All of the City of Harrisonburg; and part of Rockingham County comprised of the Bergton (104), Broadway (101), Dayton (404), Edom (202), Fulks Run (103), Keezletown (301), Melrose (203), Mt. Clinton (204), Silver Lake (405), Singers Glen (201), Stony Run (505), and Timberville (102) Precincts and part of the Plains (107) Precinct.

Twenty-seventh. Part of Chesterfield County comprised of the Beaufont (513), Crenshaw (414), Crestwood (502), Deer Run (302), Genito (402), Harbour Pointe (401), Huguenot (501), Jacobs (204), La Prade (405), Manchester (409), Monacan (407), Providence (404), Reams (408), S. Manchester (308), Spring Run (316), St. Lukes (212), Wagstaff (410), and Watkins (514) Precincts and parts of the Bailey Bridge (315), Davis (515), and Evergreen (312) Precincts.

Twenty-eighth. Part of Stafford County comprised of the Aquia (401), Brooke (403), Chatham (602), Courthouse (402), Drew (503), Falmouth (502), Ferry Farm (601), Gayle (504), Grafton (501), Griffis (301), Harbor (303), and White Oak (603) Precincts and part of the Hampton (703) Precinct; and part of the City of Fredericksburg comprised of the District 2 (201) and District 4-Precinct 2 (402) Precincts and part of the District 4 (401) Precinct.

Twenty-ninth. All of the City of Winchester; part of Frederick County comprised of the Albin (202), Canterburg (503), Cedar Creek (104), Gainesborough (201), Gore (102), Kernstown (103), Newtown (502), Redland (203), Russells (101), Stephens City (501), and White Hall (303) Precincts and part of the Parkins Mill (403) Precinct; and part of Warren County comprised of the North River (301), Reliance (303), Riverton (302), and West Shenandoah (402) Precincts.

Thirtieth. All of Madison and Orange Counties; and part of Culpeper County comprised of the Brown's Store (402), Cardova (303), East Fairfax (201), Eldorado (401), Lignum (703), Mitchells (601), Pearl Sample (602), Richardsville (704), and West Fairfax (101) Precincts.

Thirty-first. Part of Fauquier County comprised of the Casanova (103), Catlett (102), Kettle Run (101), and New Baltimore (502) Precincts; and part of Prince William County comprised of the Ashland (309), Beville (205), Enterprise (608), Forest Park (310), King (206), Lodge (207), Montclair (308), Park (109), Pattie (305), Powell (211), Saunders (201), and Washington-Reid (306) Precincts and parts of the Benton (203), Godwin (603), Henderson (307), and Minnieville (605) Precincts.

Thirty-second. Part of Loudoun County comprised of the Algonkian (208), Ashburn Farm (102), Cedar Lane (810), Dominion (811), Eagle Ridge (106), Farmwell Station (812), Hillside (105), Newton-Lee (814), Russell Branch (809), Sanders Corner (101), Selden's Landing (813), Stone Bridge (808), and Weller (816) Precincts and parts of the Belmont Ridge (815), Countryside (213), and Mill Run (113) Precincts.

Thirty-third. Part of Clarke County comprised of the Berryville (201), Blue Ridge (502), Buckmarsh (501), Pine Grove (302), and Russell (101) Precincts and part of the Millwood (301) Precinct; part of Frederick County comprised of the Ash Hollow (602), Clear Brook (301), Greenwood (603), Millbrook (601), and Neffs Town (302) Precincts; and part of Loudoun County comprised of the Balls Bluff (406), Between The Hills (306), Clarkes Gap (409), East Lovettsville (411), Greenway (405), Hamilton (304), Heritage (412), Hillsboro (303), Lucketts (403), Purcellville One (301), Purcellville Two (310), Round Hill (302), Waterford (402), West Lovettsville (401), and Woodgrove (311) Precincts and part of the Philomont (305) Precinct.

Thirty-fourth. Part of Fairfax County comprised of the Chain Bridge (301), Churchill (303), Colvin (330), Cooper (304), Forestville (322), Great Falls (306), Hickory (328), Kenmore (309), Langley (311), Seneca (329), Shouse (323), Spring Hill (331), Westbriar (219), and Wolftrap (226) Precincts and part of the Salona (316) Precinct; and part of Loudoun County comprised of the Lowes Island (607), Potomac Falls (209), River Bend (207), Seneca (606), South Bank (609), Sugarland North (604), and Sugarland South (605) Precincts.

Thirty-fifth. Part of Fairfax County comprised of the Blake (701), Centerpointe (844), Freedom Hill (704), Kilmer (733), Magarity (726), Nottoway (729), Oak Marr (732), Oakton (727), Penderbrook (730), Stenwood (719), Thoreau (720), Tysons (731), Vienna #1 (213), Vienna #2 (214), Vienna #4 (216), and Vienna #6 (218) Precincts and parts of the Flint Hill (202) and Mosby (709) Precincts.

Thirty-sixth. Part of Fairfax County comprised of the Aldrin (234), Cameron Glen (238), Dogwood (220), Frying Pan (235), Glade (223), Hunters Woods (221), McNair (237), North Point (233), Reston #1 (208), Reston #2 (209), Reston #3 (222), South Lakes (224), Sunrise Valley (227), and Terraset (225) Precincts and parts of the Flint Hill (202) and Vale (914) Precincts.

Thirty-seventh. All of the City of Fairfax; and part of Fairfax County comprised of the Eagle View (853), Fair Oaks (848), Fairfax A (0700), London Towne East (910), Monument (852), Powell (926), Sideburn (120), and Villa (121) Precincts and parts of the London Towne West (924), Mosby (709), Stone (917), Willow Springs (851), and Woodson (117) Precincts.

Thirty-eighth. Part of Fairfax County comprised of the Barcroft (502), Belvedere (503), Bristow (102), Brook Hill (521), Columbia (518), Heritage (106), Holmes #1 (506), Holmes #2 (530), Hummer (519), Lincolnia (507), Masonville (508), Parklawn (510), Poe (523), Ravenwood (511), Saint Albans (513), Sleepy Hollow (512), and Westlawn (515) Precincts and parts of the Baileys (501) and Weyanoke (516) Precincts.

Thirty-ninth. Part of Fairfax County comprised of the Alban (623), Bren Mar (526), Chapel (104), Crestwood (415), Edsall (527), Garfield (417), Greenspring (426), Kings Park (108), Leewood (531), Long Branch (122), Lynbrook (418), North Springfield # 1 (110), North Springfield # 2 (111), Oak Hill (113), Pioneer (409), Ravensworth (115), Ridgelea (528), Saratoga (626), and Wakefield (116) Precincts and parts of the Camelot (522), Lake Braddock (118), Lane (419), and Weyanoke (516) Precincts.

Fortieth. Part of Fairfax County comprised of the Bull Run (923), Centre Ridge (901), Centreville (918), Clifton (803), Deer Park (921), Fairfax Station (805), Green Trails (919), Newgate North (849), Newgate South (854), Old Mill (925), Popes Head (841), and Virginia Run (915) Precincts and parts of the London Towne West (924), Willow Springs (851), and Woodyard (815) Precincts; and part of Prince William County comprised of the Mountain View (410) Precinct and parts of the Alvey (406) and Battlefield (402) Precincts.

Forty-first. Part of Fairfax County comprised of the Bonnie Brae (126), Burke (801), Burke Centre (127), Cherry Run (825), Fairview (105), Laurel (119), Mantua (707), Olde Creek (109), Olley (124), Parkway (842), Price (711), Robinson (123), Signal Hill (125), Terra Centre (130), and White Oaks (833) Precincts and parts of the Lake Braddock (118), Pohick (811), and Woodson (117) Precincts.

Forty-second. Part of Fairfax County comprised of the Cardinal (128), Fountainhead (845), Gunston (616), Hunt (624), Irving (827), Keene Mill (129), Laurel Hill (628), Newington (618), Orange (824), Sangster (838), Silverbrook (839), South County (629), South Run (850), Valley (812), West Springfield (840), and Westgate (613) Precincts and parts of the Lorton (617), Pohick (811), and Woodyard (815) Precincts.

Forty-third. Part of Fairfax County comprised of the Bush Hill (401), Cameron (402), Clermont (423), Franconia (404), Huntley (424), Island Creek (427), Kingstowne (421), Lorton Center (625), Lorton Station (622), Mount Eagle (408), Rose Hill (410), Van Dorn (422), Villages (420), Virginia Hills (411), and Wilton (425) Precincts and parts of the Belvoir (619), Hayfield (406), Huntington (607), Lane (419), and Lorton (617) Precincts.

Forty-fourth. Part of Fairfax County comprised of the Bucknell (604), Fairfield (413), Fort Hunt (605), Groveton (405), Hollin Hall (606), Kirkside (608), Marlan (609), Sherwood (610), Stratford (611), Waynewood (612), Whitman (614), Woodlawn (627), and Woodley (615) Precincts and parts of the Belle Haven (601), Belvoir (619), and Hayfield (406) Precincts.

Forty-fifth. Part of Arlington County comprised of the Abingdon (022), Aurora Hills (003), Fairlington (012), and Shirlington (042) Precincts and part of the Oakridge (032) Precinct; part of Fairfax County comprised of the Belleview (602) and Grosvenor (621) Precincts and parts of the Belle Haven (601) and Huntington (607) Precincts; and part of the City of Alexandria comprised of the Agudas Achim Synagogue (203), Blessed Sacrament Church (204), City Hall (102), Cora Kelley Center (106), Durant Center (104), Fire Department Headquarters (109), George Mason School (202), George Washington Middle School (108), Ladrey Senior Building (101), Lee Center (105), Lyles Crouch School (103), Maury School (201), and Mt. Vernon Recreation Center (107) Precincts.

Forty-sixth. Part of the City of Alexandria comprised of the Cameron Station Community Center (308), Charles E. Beatley Library (303), Chinquapin Park Recreation Center (206), Douglas MacArthur School (205), James K. Polk School (209), John Adams School (305), Nova Arts Center (208), Patrick Henry Rec Center (302), Samuel Tucker School (304), South Port (307), St. James Church (210), Temple Beth El Synagogue (207), and William Ramsey School (306) Precincts.

Forty-seventh. Part of Arlington County comprised of the Arlington Forest (025), Ashlawn (039), Ashton Heights (002), Ballston (004), Barcroft (005), Buckingham (045), Central (046), Clarendon (014), Courtlands (048), Dominion Hills (029), East Falls Church (011), Glen Carlyn (013), Lexington (031), Lyon Park (015), Monroe (049), Nottingham (037), Overlee Knolls (017), Park Lane (018), Taylor (051), Virginia Square (040), Westover (023), and Woodbury (041) Precincts and part of the Jefferson (027) Precinct.

Forty-eighth. Part of Arlington County comprised of the Cherrydale (007), Crystal City (006), Crystal Plaza (050), Dawson (044), Lyon Village (016), Madison (035), Marshall (036), Rock Spring (033), Rosslyn (019), Thrifton (020), Wilson (010), Woodlawn (024), and Yorktown (034) Precincts; and part of Fairfax County comprised of the Chesterbrook (302), El Nido (305), Haycock (307), Kirby (310), Longfellow (312), McLean (314), and Westmoreland (318) Precincts and part of the Salona (316) Precinct.

Forty-ninth. Part of Arlington County comprised of the Arlington (001), Arlington Mill (043), Arlington View (038), Claremont (028), Columbia (009), Fillmore (026), Four Mile Run (047), Glebe (030), Hume (008), and Virginia Highlands (021) Precincts and parts of the Jefferson (027) and Oakridge (032) Precincts; and part of Fairfax County comprised of the Glen Forest (505), Glen Forest #2 (529), Skyline (520), and Willston (517) Precincts and part of the Baileys (501) Precinct.

Fiftieth. All of the City of Manassas; and part of Prince William County comprised of the Bristow Run (111), Cedar Point (112), Ellis (106), Marsteller (107), Pr. William A (000), Victory (108), and Westgate (407) Precincts and part of the Stonewall (405) Precinct.

Fifty-first. Part of Prince William County comprised of the Bennett (102), Bethel (506), Brentsville (101), Buckhall (103), Chinn (507), Kerrydale (607), Lake Ridge (501), Marshall (202), McCoart (204), Mohican (505), Nokesville (104), Old Bridge (503), Penn (210), Rockledge (504), Springwoods (508), Westridge (208), and Woodbine (209) Precincts and part of the Benton (203) Precinct.

Fifty-second. Part of Prince William County comprised of the Bel Air (606), Civic Center (604), Dale (601), Dumfries (301), Freedom (609), Graham Park (303), Kilby (707), Library (702), Lynn (703), Neabsco (602), Occoquan (502), and Potomac (302) Precincts and parts of the Godwin (603), Henderson (307), and Minnieville (605) Precincts.

Fifty-third. All of the City of Falls Church; and part of Fairfax County comprised of the Fort Buffalo (703), Graham (705), Greenway (706), Marshall (708), Merrifield (721), Pimmit (315), Pine Ridge (718), Pine Spring (710), Shreve (712), Timber Lane (713), Walker (714), Walnut Hill # 1 (525), Walnut Hill # 2 (728), Westhampton (317), Whittier (524), and Woodburn (717) Precincts and part of the Camelot (522) Precinct.

Fifty-fourth. Part of Caroline County comprised of the Woodford (303) Precinct; and part of Spotsylvania County comprised of the Battlefield (701), Brock (505), Chancellor (204), Courthouse (504), Fairview (703), Frazers Gate (402), Lee Hill (403), Massaponax (104), Piedmont (603), Salem (601), Smith Station (602), Summit (401), Todd's Tavern (503), and Travelers Rest (103) Precincts and part of the Brokenburg (502) Precinct.

Fifty-fifth. Part of Caroline County comprised of the Chilesburg (302), Madison (201), Mattaponi (501), Penola (402), and Reedy Church (401) Precincts; part of Hanover County comprised of the Ashcake (103), Ashland (101), Atlee (304), Beaverdam (201), Blunts (202), Chickahominy (302), Cool Spring (305), Courthouse (206), Elmont (704), Farrington (701), Goddin's Hill (204), Montpelier (702), Rockville (703), Sliding Hill (104), Stony Run (207), and Wilmington Parish (203) Precincts; and part of Spotsylvania County comprised of the Blaydes Corner (102) and Partlow (101) Precincts and part of the Brokenburg (502) Precinct.

Fifty-sixth. All of Louisa County; part of Goochland County comprised of the Centerville (402), Crozier (401), and Manakin (501) Precincts and part of the Goochland Court House (301) Precinct; part of Henrico County comprised of the Causeway (301), Nuckols Farm (307), Rivers Edge (317), Sadler (310), Shady Grove (311), Short Pump (318), and West End (416) Precincts; and part of Spotsylvania County comprised of the Belmont (501) Precinct and part of the Brokenburg (502) Precinct.

Fifty-seventh. All of the City of Charlottesville; and part of Albemarle County comprised of the Agnor-Hurt (104), Branchlands (103), Cale (405), Dunlora (105), Georgetown (203), University Hall (202), and Woodbrook (101) Precincts and parts of the East Ivy (304) and Free Bridge (504) Precincts.

Fifty-eighth. All of Greene County; part of Albemarle County comprised of the Burnley (505), Earlysville (603), Free Union (602), Hollymead (503), Keswick (501), Monticello (402), Northside (106), Scottsville (401), Stone Robinson (406), and Stony Point (502) Precincts and part of the Free Bridge (504) Precinct; part of Fluvanna County comprised of the Cunningham (401), Palmyra (101), Rivanna (501), and Rivanna 2 (502) Precincts; and part of Rockingham County comprised of the Cross Keys (306), Elkton (501), McGaheysville (503), South Fork (504), and Swift Run (502) Precincts.

Fifty-ninth. All of Appomattox and Buckingham Counties; part of Albemarle County comprised of the Country Green (305), Porter's (403), and Red Hill (302) Precincts; part of Campbell County comprised of the Altavista (303), Bedford Springs (202), Concord (603), Court House (402), Evington (301), Lynch Station (302), Spring Hill (501), Three Forks (401), and Yellow Branch (502) Precincts; and part of Nelson County comprised of the Faber (501), Gladstone (302), Lovingston (201), Schuyler (202), and Shipman (301) Precincts.

Sixtieth. All of Charlotte, Halifax, and Prince Edward Counties; and part of Campbell County comprised of the Brookneal (701), Gladys (702), and Morris Church (703) Precincts.

Sixty-first. All of Amelia, Cumberland, Mecklenburg, and Nottoway Counties; and part of Lunenburg County comprised of the Arrowhead Gun Club (401), Flat Rock (302), Meherrin Fire Dept (701), Pleasant Grove (402), Plymouth (101), and Reedy Creek (501) Precincts and parts of the Brown's Store (201), Peoples Community Center (502), Rosebud (301), and Victoria Public Library (702) Precincts.

Sixty-second. Part of Chesterfield County comprised of the Bellwood (101), Beulah (202), Bird (203), Dutch Gap (110), Elizabeth Scott (109), Enon (103), Five Forks (210), Gates (201), North Chester (104), and Salem Church (209) Precincts; part of Henrico County comprised of the Sandston (515), Town Hall (517), and Whitlocks (518) Precincts and part of the Dorey (505) Precinct; part of Prince George County comprised of parts of the Courts Bldg (204), Jefferson Park (205), and Rives (104) Precincts; and part of the City of Hopewell comprised of the Ward 1 (101), Ward 3 (301), Ward 4 (401), and Ward 5 (501) Precincts and part of the Ward 7 (701) Precinct.

Sixty-third. All of the City of Petersburg; part of Chesterfield County comprised of the Ettrick (301) and Matoaca (303) Precincts; part of Dinwiddie County comprised of the Chesdin (202), Church Road (103), Courthouse (501), Rocky Run (503), and White Oak (102) Precincts and parts of the Dinwiddie (401), Edgehill (201), New Hope (302), and Rohoic (101) Precincts; part of Prince George County comprised of parts of the Courts Bldg (204), Jefferson Park (205), and Rives (104) Precincts; and part of the City of Hopewell comprised of the Ward 2 (201) and Ward 6 (601) Precincts and part of the Ward 7 (701) Precinct.

Sixty-fourth. Part of Isle of Wight County comprised of the Bartlett (201), Carrollton (202), Courthouse (401), Orbit (403), Pons (302), Raynor (505), Rushmere (301), Smithfield (101), Walters (501), Windsor (402), and Zuni (504) Precincts and parts of the Camps Mill (502) and Carrsville (503) Precincts; part of Prince George County comprised of the Blackwater (202), Bland (201), Brandon (203), Harrison (105), Richard Bland (101), Templeton (102), and Union Branch (103) Precincts and parts of the Courts Bldg (204) and Rives (104) Precincts; part of Southampton County comprised of the Berlin (101), Hunterdale (501), Ivor (102), and Sedley (602) Precincts and part of the Forks-Of-The-River (502) Precinct; part of Surry County comprised of the Bacon's Castle (201), Carsley (401), Claremont (501), Spring Grove (502), Surry (101), and Wall's Bridge (302) Precincts; part of Sussex County comprised of the Blackwater (601) and Wakefield (302) Precincts; part of the City of Franklin comprised of the Precinct 1-1 (101) Precinct and parts of the Precinct 2-1 (201) and Precinct 6-1 (601) Precincts; and part of the City of Suffolk comprised of the Holland (502), Holy Neck (503), and Whaleyville (402) Precincts.

Sixty-fifth. All of Powhatan County; part of Chesterfield County comprised of the Brandermill (403), Skinquarter (309), Swift Creek (411), Tomahawk (310), and Woolridge (313) Precincts and parts of the Evergreen (312) and Midlothian (503) Precincts; part of Fluvanna County comprised of the Columbia (201) and Fork Union (301) Precincts; and part of Goochland County comprised of the Fife (101), Hadensville (102), Sandy Hook (202), and Three Square (201) Precincts and part of the Goochland Court House (301) Precinct.

Sixty-sixth. All of the City of Colonial Heights; and part of Chesterfield County comprised of the Beach (305), Birkdale (317), Carver (112), Cosby (307), Ecoff (108), Harrowgate (106), Iron Bridge (111), Nash (211), South Chester (102), Wells (107), Winfrees Store (304), and Winterpock (306) Precincts and part of the Bailey Bridge (315) Precinct.

Sixty-seventh. Part of Fairfax County comprised of the Brookfield (902), Cub Run (903), Dulles (904), Fairlakes (843), Greenbriar East (846), Greenbriar West (847), Lees Corner East (920), Navy (911), Poplar Tree (928), Rocky Run (913), and Waples Mill (916) Precincts and parts of the Franklin (905), Kinross (908), Lees Corner West (927), Stone (917), and Vale (914) Precincts; and part of Loudoun County comprised of the Little River (107) Precinct and part of the Dulles South (114) Precinct.

Sixty-eighth. Part of Chesterfield County comprised of the Belgrade (508), Black Heath (511), Bon Air (505), Cranbeck (509), Greenfield (506), Robious (504), Salisbury (507), Shenandoah (413), Smoketree (406), and Sycamore (510) Precincts and part of the Midlothian (503) Precinct; part of Henrico County comprised of the Monument Hills (306) and Rollingwood (413) Precincts and part of the Freeman (403) Precinct; and part of the City of Richmond comprised of the 101 (101), 102 (102), 104 (104), 105 (105), 106 (106), 111 (111), 112 (112), 113 (113), 114 (114), 207 (207), 409 (409), and 413 (413) Precincts and part of the 410 (410) Precinct.

Sixty-ninth. Part of Chesterfield County comprised of part of the Davis (515) Precinct; and part of the City of Richmond comprised of the 402 (402), 404 (404), 412 (412), 501 (501), 503 (503), 504 (504), 508 (508), 509 (509), 510 (510), 610 (610), 802 (802), 810 (810), 811 (811), 902 (902), 903 (903), 908 (908), 909 (909), 910 (910), and 911 (911) Precincts and parts of the 211 (211), 410 (410), 505 (505), and 609 (609) Precincts.

Seventieth. Part of Chesterfield County comprised of the Belmont (206), Chippenham (207), Drewry's Bluff (105), Falling Creek (205), Meadowbrook (208), and Southside (213) Precincts; part of Henrico County comprised of the Central Gardens (206), Eanes (506), Masonic (510), Mehfoud (511), Montrose (512), Rolfe (519), and Sullivans (516) Precincts and part of the Dorey (505) Precinct; and part of the City of Richmond comprised of the 705 (705), 806 (806), 812 (812), and 814 (814) Precincts and parts of the 609 (609) and 703 (703) Precincts.

Seventy-first. Part of Henrico County comprised of the Ratcliffe (220) Precinct; and part of the City of Richmond comprised of the 203 (203), 204 (204), 206 (206), 208 (208), 212 (212), 213 (213), 302 (302), 303 (303), 304 (304), 305 (305), 306 (306), 307 (307), 308 (308), 309 (309), 602 (602), 603 (603), 604 (604), 606 (606), 607 (607), 701 (701), 702 (702), 706 (706), and 707 (707) Precincts and parts of the 211 (211), 505 (505), and 703 (703) Precincts.

Seventy-second. Part of Henrico County comprised of the Canterbury (205), Coalpit (101), Dumbarton (102), Gayton (404), Glen Allen (103), Godwin (405), Hermitage (106), Hilliard (107), Hunton (108), Innsbrook (304), Lakeside (110), Lakewood (406), Lauderdale (407), Maude Trevvett (112), Maybeury (408), Mooreland (409), Mountain (217), Oakview (218), Pocahontas (308), Ridgefield (412), Stoney Run (314), Stratford Hall (221), Summit Court (114), and Wellborne (417) Precincts and parts of the Belmont (203), Brookland (204), Derbyshire (402), and Moody (216) Precincts.

Seventy-third. Part of Henrico County comprised of the Byrd (401), Cedarfield (302), Crestview (303), Glenside (104), Greendale (105), Hungary Creek (116), Jackson Davis (305), Johnson (109), Longan (111), Pemberton (410), Pinchbeck (411), Ridge (309), Skipwith (312), Spottswood (414), Springfield (313), Staples Mill (113), Three Chopt (315), Tuckahoe (415), Tucker (316), and Westwood (115) Precincts and parts of the Derbyshire (402) and Freeman (403) Precincts.

Seventy-fourth. All of Charles City County; part of Henrico County comprised of the Adams (201), Antioch (501), Azalea (202), Cedar Fork (502), Chamberlayne (207), Chickahominy (503), Donahoe (504), Elko (507), Fairfield (208), Glen Lea (209), Greenwood (210), Highland Gardens (211), Highland Springs (508), Hollybrook (212), Hungary (213), Laburnum (509), Longdale (214), Maplewood (215), Nine Mile (513), Pleasants (514), Randolph (219), Wilder (222), and Yellow Tavern (223) Precincts and parts of the Belmont (203), Brookland (204), and Moody (216) Precincts; and part of the City of Richmond comprised of the 301 (301) Precinct.

Seventy-fifth. All of Brunswick and Greensville Counties; all of the City of Emporia; part of Dinwiddie County comprised of the Cherry Hill (403), Little Zion (402), McKenney (502), and Reams (301) Precincts and parts of the Dinwiddie (401), Edgehill (201), New Hope (302), and Rohoic (101) Precincts; part of Isle of Wight County comprised of parts of the Camps Mill (502) and Carrsville (503) Precincts; part of Lunenburg County comprised of the Hounds Creek (601) Precinct and parts of the Brown's Store (201), Peoples Community Center (502), Rosebud (301), and Victoria Public Library (702) Precincts; part of Southampton County comprised of the Blackwater River (701), Boykins (201), Branchville (202), Capron (301), Courtland (601), Drewryville (401), Meherrin (203), Newsoms (702), and Sebrell (302) Precincts and part of the Forks-Of-The-River (502) Precinct; part of Surry County comprised of the Dendron (301) Precinct; part of Sussex County comprised of the Courthouse (301), Henry (501), Little Mill (202), Mars Hill (401), Newville (602), Stony Creek (201), Waverly (101), West Wakefield (402), and Yale (502) Precincts; and part of the City of Franklin comprised of the Precinct 3-1 (301), Precinct 4-1 (401), and Precinct 5-1 (501) Precincts and parts of the Precinct 2-1 (201) and Precinct 6-1 (601) Precincts.

Seventy-sixth. Part of the City of Chesapeake comprised of the Bailey Creek (038), Churchland (004), Deep Creek (006), E. W. Chittum School (020), Fellowship (021), John T. West (041), Jolliff One (019), Nansemond (044), and Silverwood (027) Precincts; and part of the City of Suffolk comprised of the Airport (401), Bennetts Creek (104), Chuckatuck (202), Cypress Chapel (303), Driver (102), Ebenezer (201), Elephants Fork/Westhaven (603), Kilby's Mill (501), King's Fork (203), Lake Cohoon (504), and Nansemond River (703) Precincts and parts of the John F. Kennedy (302) and Lakeside (601) Precincts.

Seventy-seventh. Part of the City of Chesapeake comprised of the Camelot (003), Carver School (031), Crestwood (005), Indian River (018), Johnson Park (026), Joliff Middle School (048), Norfolk Highlands (022), Oaklette (024), Oscar Smith School (010), Providence (032), South Norfolk (030), South Norfolk Recreation (008), St. Julians (025), Sunray I (028), Sunray II (045), and Tanglewood (029) Precincts and part of the Georgetown (012) Precinct; and part of the City of Suffolk comprised of the Hollywood (701), Olde Towne (602), Southside (403), and White Marsh (301) Precincts and parts of the John F. Kennedy (302) and Lakeside (601) Precincts.

Seventy-eighth. Part of the City of Chesapeake comprised of the B. M. Williams School (015), Bells Mill II (046), Bridgetown (037), Coopers Way (051), Fairways (053), Great Bridge (001), Great Bridge Baptist Church (036), Greenbrier (007), Hickory Grove (016), Hickory Middle School (034), Oak Grove (023), Parkways (042), Pleasant Crossing (043), River Birch (040), and Westover (033) Precincts and parts of the Georgetown (012) and Green Sea (047) Precincts.

Seventy-ninth. Part of the City of Norfolk comprised of the Old Dominion (201) and Taylor Elementary School (213) Precincts and parts of the Titustown Center (104) and Zion Grace (106) Precincts; and part of the City of Portsmouth comprised of the Seven (007), Ten (010), Twenty-Two (022), Twenty-Three (023), Twenty-Four (024), Twenty-Five (025), Thirty (030), Thirty-Five (035), Thirty-Six (036), Thirty-Seven (037), and Thirty-Nine (039) Precincts and part of the Nine (009) Precinct.

Eightieth. Part of the City of Chesapeake comprised of the Taylor Road (035) Precinct; part of the City of Norfolk comprised of the Chrysler Museum (211) Precinct; part of the City of Portsmouth comprised of the One (001), Five (005), Eleven (011), Thirteen (013), Fourteen (014), Sixteen (016), Seventeen (017), Nineteen (019), Twenty (020), Twenty-One (021), Twenty-Six (026), Twenty-Seven (027), Twenty-Eight (028), Twenty-Nine (029), Thirty-One (031), Thirty-Two (032), Thirty-Three (033), Thirty-Four (034), and Thirty-Eight (038) Precincts and part of the Nine (009) Precinct; and part of the City of Suffolk comprised of the Harbour View (103) and Yeates (705) Precincts.

Eighty-first. Part of the City of Chesapeake comprised of the Bells Mill (009), Bethel (002), Geneva Park (011), Gilmerton (013), Grassfield (014), Indian Creek (017), Lake Drummond (039), River Walk (050), and Shipyard Road (052) Precincts and part of the Green Sea (047) Precinct; and part of the City of Virginia Beach comprised of the Blackwater (034), Capps Shop (033), Corporate Landing (070), Creeds (032), Culver (063), Oceana (050), Redwing (030), Rudee (072), Seatack (005), and Sigma (031) Precincts.

Eighty-second. Part of the City of Virginia Beach comprised of the Alanton (006), Cape Henry (011), Colony (075), Eastern Shore (067), Edinburgh (056), Great Neck (010), Kings Grant (047), Linkhorn (004), London Bridge (008), Lynnhaven (049), Malibu (014), North Beach (001), Pinewood (094), Plaza (012), South Beach (002), Thalia (028), Trantwood (009), and Wolfsnare (048) Precincts.

Eighty-third. Part of the City of Norfolk comprised of the Azalea Gardens (512), Barron Black (406), Bayview School (501), East Ocean View (503), Larrymore (504), Little Creek (505), Tarrallton (509), and Third Presbyterian (510) Precincts; and part of the City of Virginia Beach comprised of the Bayside (020), Hagood (086), Kingston (007), Lake Joyce (090), Lake Smith (019), Little Neck (092), Ocean Park (017), Shelton Park (059), Thoroughgood (018), and Witchduck (038) Precincts and parts of the Chesapeake Beach (037), Old Donation (015), and Shell (069) Precincts.

Eighty-fourth. Part of the City of Virginia Beach comprised of the Brookwood (077), Buckner (074), Courthouse (035), Foxfire (060), Green Run (046), Holland (029), Hunt (066), Landstown (062), Magic Hollow (055), North Landing (088), Ocean Lakes (003), Rock Lake (081), Shelbourne (082), Strawbridge (083), and Upton (085) Precincts.

Eighty-fifth. Part of the City of Virginia Beach comprised of the Arrowhead (023), Avalon (025), Bonney (040), Brandon (042), Fairfield (026), Homestead (052), Larkspur (024), Lexington (091), Mt. Trashmore (013), Pembroke (039), Pleasant Hill (079), Point O' View (022), Providence (027), Shannon (053), Tallwood (084), and Village (076) Precincts and parts of the Aragona (016), Old Donation (015), and Reon (080) Precincts.

Eighty-sixth. Part of Fairfax County comprised of the Clearview (321), Coppermine (239), Floris (203), Fox Mill (229), Herndon #1 (319), Herndon #2 (320), Herndon #3 (324), Hutchison (325), Stuart (236), and Sugarland (327) Precincts and parts of the Franklin (905), Kinross (908), and Lees Corner West (927) Precincts; and part of Loudoun County comprised of the Forest Grove (705) and Sully (701) Precincts and part of the Park View (702) Precinct.

Eighty-seventh. Part of Loudoun County comprised of the Buchanan (211), Carter (117), Cascades (210), Claude Moore Park (212), Freedom (112), Guilford (704), Hutchison (109), Legacy (116), Mercer (108), Mirror Ridge (608), Oak Grove (110), and Rolling Ridge (703) Precincts and parts of the Countryside (213), Dulles South (114), Mill Run (113), Park View (702), and Pinebrook (115) Precincts; and part of Prince William County comprised of the Evergreen (401) Precinct and part of the Alvey (406) Precinct.

Eighty-eighth. Part of Fauquier County comprised of the Lois (104), Morrisville (301), and Remington (302) Precincts; part of Spotsylvania County comprised of the Brent's Mill (702), Elys Ford (201), Grange Hall (303), Hazel Run (302), Ni River (203), Plank Road (301), and Wilderness (202) Precincts; part of Stafford County comprised of the Hartwood (101), Ramoth (104), Rocky Run (102), and Simpson (103) Precincts and parts of the Hampton (703) and Whitson (702) Precincts; and part of the City of Fredericksburg comprised of the District 1 (101) and District 3 (301) Precincts and part of the District 4 (401) Precinct.

Eighty-ninth. Part of the City of Norfolk comprised of the Ballentine (301), Berkley (402), Ghent Square (203), Hunton Y (411), Immanuel (204), Lafayette (205), Lafayette-Winona (305), Lambert's Point (207), Larchmont Library (208), Larchmont Recreation Center (209), Lindenwood (306), Maury (210), Norview Methodist (308), Norview Middle School (309), Park Place (212), Rosemont (310), Stuart (214), Tucker House (105), Union Chapel (313), Willard (218), and Young Park (414) Precincts and parts of the Brambleton (403), Granby (101), Titustown Center (104), and Zion Grace (106) Precincts.

Ninetieth. Part of the City of Norfolk comprised of the Bowling Park (303), Campostella (404), Chesterfield (405), Coleman Place School (304), Easton (408), Fairlawn (409), Ingleside (412), Poplar Halls (413), Sherwood Rec Center (311), Sherwood School (312), Tanner's Creek (302), and United Way (415) Precincts and part of the Brambleton (403) Precinct; and part of the City of Virginia Beach comprised of the Baker (061), College Park (041), Davis Corner (021), Newtown (093), and Sherry Park (057) Precincts and parts of the Aragona (016), Reon (080), and Shell (069) Precincts.

Ninety-first. All of the City of Poquoson; part of York County comprised of the Bethel (502), Coventry (203), and Tabb (501) Precincts and part of the Harwoods Mill (401) Precinct; and part of the City of Hampton comprised of the Asbury (205), Booker (201), Bryan (202), Burbank (203), Langley (209), Machen (210), Phillips (213), Phoebus (110), and Syms (113) Precincts.

Ninety-second. Part of the City of Hampton comprised of the Aberdeen (101), Armstrong (106), Bassette (102), City Hall (103), Cooper (104), East Hampton (105), Forrest (204), Hampton Library (111), Jones (116), Kecoughtan (117), Kraft (208), Lindsay (107), Mallory (118), Phenix (109), Smith (112), Thomas (108), Tyler (215), and Wythe (115) Precincts.

Ninety-third. All of the City of Williamsburg; part of James City County comprised of the Berkeley A Part 2 (1012), Jamestown A (201), Jamestown B (202), Roberts A Part 1 (5011), Roberts A Part 2 (5012), Roberts B (502), Roberts C Part 1 (5031), and Roberts C Part 2 (5032) Precincts; part of York County comprised of the Kiln Creek (204) Precinct and parts of the Edgehill (303) and Harwoods Mill (401) Precincts; and part of the City of Newport News comprised of the Bland (201), Greenwood (110), Kiln Creek (218), McIntosh (104), Richneck (107), and Windsor (109) Precincts and parts of the Lee Hall (108) and Reservoir (106) Precincts.

Ninety-fourth. Part of the City of Newport News comprised of the Boulevard (202), Charles (203), Deep Creek (205), Hidenwood (208), Hilton (209), Nelson (210), Oyster Point (105), River (314), Riverside (212), Riverview (217), Sanford (213), Sedgefield (315), Warwick (215), Watkins (320), Wellesley (204), and Yates (216) Precincts and parts of the Deer Park (219), Denbigh (101), Epes (102), Jenkins (103), Lee Hall (108), Palmer (211), and Reservoir (106) Precincts.

Ninety-fifth. Part of the City of Hampton comprised of the Bethel (212), Sandy Bottom (216), and Tucker Capps (214) Precincts; and part of the City of Newport News comprised of the Briarfield (302), Carver (303), Chestnut (304), Downtown (305), Dunbar (306), Huntington (307), Jefferson (308), Magruder (309), Marshall (310), Newmarket (311), Newsome Park (312), Reed (313), Saunders (319), South Morrison (316), Washington (317), and Wilson (318) Precincts and parts of the Deer Park (219), Denbigh (101), Epes (102), Jenkins (103), Palmer (211), and Reservoir (106) Precincts.

Ninety-sixth. Part of James City County comprised of the Berkeley A Part 1 (101), Berkeley B Part 1 (1021), Berkeley B Part 2 (1022), Berkeley C (103), Powhatan A (301), Powhatan B (302), Powhatan C (303), Powhatan D (304), Stonehouse A (401), Stonehouse B (402), and Stonehouse C (403) Precincts; and part of York County comprised of the Dare (402), Harris Grove (302), Magruder (104), Queens Lake (101), Seaford (301), Waller Mill (103), and Yorktown (102) Precincts and part of the Edgehill (303) Precinct.

Ninety-seventh. All of New Kent County; part of Hanover County comprised of the Battlefield (401), Beaverdam Creek (406), Black Creek (404), Clay (301), Cold Harbor (403), Georgetown (506), Hanover Grove (604), Laurel Meadow (507), Mechanicsville (603), Newman (503), Old Church (402), Pebble Creek (405), Rural Point (502), Shady Grove (303), Stonewall Jackson (602), Studley (504), Totopotomoy (505), and Village (601) Precincts; and part of King William County comprised of the Aylett (301), Mangohick (501), and Manquin (401) Precincts and part of the Courthouse (202) Precinct.

Ninety-eighth. All of Essex, Gloucester, King and Queen, Mathews, and Middlesex Counties; and part of King William County comprised of the Sweet Hall (201) and West Point (101) Precincts and part of the Courthouse (202) Precinct.

Ninety-ninth. All of King George, Lancaster, Northumberland, Richmond, and Westmoreland Counties; and part of Caroline County comprised of the Bowling Green (101) and Port Royal (301) Precincts.

One hundredth. All of Accomack and Northampton Counties; part of the City of Norfolk comprised of the Crossroads (511), Northside (103), Ocean View Center (506), Ocean View School (102), Oceanair (508), Suburban Park (215), and Wesley (217) Precincts and part of the Granby (101) Precinct; and part of the City of Virginia Beach comprised of part of the Chesapeake Beach (037) Precinct.

2011, Sp. Sess. I, c. 1.



§ 24.2-304.1. At-large and district elections; reapportionment and redistricting of districts or wards; limits

A. Except as otherwise specifically limited by general law or special act, the governing body of each county, city, or town may provide by ordinance for the election of its members on any of the following bases: (i) at large from the county, city, or town; (ii) from single-member or multi-member districts or wards, or any combination thereof; or (iii) from any combination of at-large, single-member, and multi-member districts or wards. A change in the basis for electing the members of the governing body shall not constitute a change in the form of county government.

B. If the members are elected from districts or wards and other than entirely at large from the locality, the districts or wards shall be composed of contiguous and compact territory and shall be so constituted as to give, as nearly as is practicable, representation in proportion to the population of the district or ward. In 1971 and every 10 years thereafter, the governing body of each such locality shall reapportion the representation among the districts or wards, including, if the governing body deems it appropriate, increasing or diminishing the number of such districts or wards, in order to give, as nearly as is practicable, representation on the basis of population.

C. For the purposes of redistricting and reapportioning representation in 2001 and every 10 years thereafter, the governing body of a county, city, or town shall use the most recent decennial population figures for such county, city, or town from the United States Bureau of the Census, which figures are identical to those from the actual enumeration conducted by the United States Bureau of the Census for the apportionment of representatives in the United States House of Representatives, except that the census data for these redistricting and apportionment purposes will not include any population figure that is not allocated to specific census blocks within the Commonwealth, even though that population may have been included in the apportionment population figures of the Commonwealth for the purpose of allocating United States House of Representatives seats among the states. The governing body of any county, city, or town may elect to exclude the adult inmate population of any federal, state, or regional adult correctional facility located in the locality from the population figures used for the purposes of the decennial reapportionment and redistricting. The adult inmate population so excluded shall be based on information provided by the facility as to the adult inmate population at the facility on the date of the decennial census.

D. Notwithstanding any other provision of general law or special act, the governing body of a county, city, or town shall not reapportion the representation in the governing body at any time other than that required following the decennial census, except as (i) provided by law upon a change in the boundaries of the county, city, or town that results in an increase or decrease in the population of the county, city, or town of more than one percent, (ii) the result of a court order, (iii) the result of a change in the form of government, or (iv) the result of an increase or decrease in the number of districts or wards other than at-large districts or wards. The foregoing provisions notwithstanding, the governing body subsequent to the decennial redistricting may adjust district or ward boundaries in order that the boundaries might coincide with state legislative or congressional district boundaries; however, no adjustment shall affect more than five percent of the population of a ward or district or 250 persons, whichever is lesser. If districts created by a reapportionment enacted subsequent to a decennial reapportionment are invalid under the provisions of this subsection, the immediately preexisting districts shall remain in force and effect until validly reapportioned in accordance with law.

1995, c. 249; 2000, c. 884; 2001, Sp. Sess. I, c. 6; 2002, c. 127; 2012, c. 357; 2013, c. 483.



§ 24.2-304.2. Governing body authorized to expend funds for reapportionment

The governing body of each county, city, or town is authorized to expend funds and employ persons as it may deem necessary to carry out the responsibilities relating to reapportionment provided by law.

1995, c. 249.



§ 24.2-304.3. Recording reapportionment ordinance; notice requirements

A copy of the ordinance reapportioning representation in the governing body of a county, city, or town, including a description of the boundaries and a map showing the boundaries of the districts or wards, shall be recorded in the official minutes of the governing body.

The clerk of the county, city, or town shall send a certified copy of the ordinance, including a description of the boundaries and a map showing the boundaries of the districts or wards, to the local electoral board, Secretary of the Commonwealth, State Board of Elections, and Division of Legislative Services.

1995, c. 249.



§ 24.2-304.4. Mandamus action for failure to reapportion districts or wards

Whenever the governing body of any county, city or town fails to perform the duty of reapportioning the representation on the governing body among the districts or wards of the county, city, or town, or fails to change the boundaries of districts or wards, as prescribed by law, mandamus shall lie in favor of any citizen of such county, city, or town, to compel the performance of such duty.

Whenever the governing body of any county, city or town changes the boundaries, or increases or diminishes the number of districts or wards, or reapportions the representation in the governing body as prescribed by law, the action shall not be subject to judicial review, unless it is alleged that the representation is not proportional to the population of the district or ward. If such allegation is made in a bill of complaint filed in the circuit court for the county, city or town, the court shall determine whether the action of the governing body complies with the constitutional requirements for redistricting and reapportionment. Appeals from the court's decision shall be as in any other suit.

1995, c. 249.



§ 24.2-304.5. Notification of certain civil actions

Any county, city, or town made a defendant in any civil action challenging the legality of its election district boundaries shall immediately notify the Attorney General of the pending civil action for review pursuant to § 2.2-508.

1995, c. 249.



§ 24.2-304.6. Effect of reapportionment on appointments and terms of local officers, school board and planning commission members

County, city, or town officers, including members of the school board or planning commission, in office on the effective date of a reapportionment or redistricting ordinance, shall complete their terms of office, regardless of loss of residency in a particular district due to reapportionment or redistricting.

1995, c. 249.



§ 24.2-305. Composition of election districts and precincts

A. Each election district and precinct shall be composed of compact and contiguous territory and shall have clearly defined and clearly observable boundaries.

B. A "clearly observable boundary" shall include (i) any named road or street, (ii) any road or highway which is a part of the federal, primary, or secondary state highway system, (iii) any river, stream, or drainage feature shown as a polygon boundary on the TIGER/line files of the United States Bureau of the Census, or (iv) any other natural or constructed or erected permanent physical feature which is shown on an official map issued by the Virginia Department of Transportation, on a United States Geological Survey topographical map, or as a polygon boundary on the TIGER/line files of the United States Bureau of the Census. No property line or subdivision boundary shall be deemed to be a clearly observable boundary unless it is marked by a permanent physical feature that is shown on an official map issued by the Virginia Department of Transportation, on a United States Geological Survey topographical map, or as a polygon boundary on the TIGER/line files of the United States Bureau of the Census.

1986, c. 593, § 24.1-40.7; 1990, c. 500; 1992, c. 425; 1993, c. 641; 2001, c. 614.



§ 24.2-306. Changes not to be enacted within 60 days of general election; notice requirements

A. No change in any local election district, precinct, or polling place shall be enacted within 60 days next preceding any general election. Notice shall be published prior to enactment in a newspaper having general circulation in the election district or precinct once a week for two successive weeks. The published notice shall state where descriptions and maps of proposed boundary and polling place changes may be inspected.

B. Notice of any adopted change in any election district, town, precinct, or polling place other than in the location of the office of the general registrar shall be mailed to all registered voters whose election district, town, precinct, or polling place is changed at least 15 days prior to the next general, special, or primary election in which the voters will be voting in the changed election district, town, precinct, or polling place. Notice of a change in the location of the office of the general registrar shall be given by posting on the official website of the county or city, by posting at not less than 10 public places, or by publication once in a newspaper of general circulation in the county or city within not more than 21 days in advance of the change or within seven days following the change.

C. Each county, city, and town shall comply with the applicable requirements of law, including §§ 24.2-304.3 and 30-264, and send copies of enacted changes to the local electoral board, the State Board, and the Division of Legislative Services.

Code 1950, §§ 24-49 through 24-51; 1970, c. 462, § 24.1-39; 1971, Ex. Sess., c. 119; 1993, c. 641; 1995, c. 249; 2003, c. 1015; 2004, c. 1000; 2012, cc. 328, 486.



§ 24.2-307. Requirements for county and city precincts

The governing body of each county and city shall establish by ordinance as many precincts as it deems necessary. Each governing body is authorized to increase or decrease the number of precincts and alter precinct boundaries subject to the requirements of this chapter.

At the time any precinct is established, it shall have no more than 5,000 registered voters. The general registrar shall notify the governing body whenever the number of voters who voted in a precinct in an election for President of the United States exceeds 4,000. Within six months of receiving the notice, the governing body shall proceed to revise the precinct boundaries, and any newly established or redrawn precinct shall have no more than 5,000 registered voters.

At the time any precinct is established, each precinct in a county shall have no fewer than 100 registered voters and each precinct in a city shall have no fewer than 500 registered voters.

Each precinct shall be wholly contained within any election district used for the election of one or more members of the governing body or school board for the county or city.

The governing body shall establish by ordinance one polling place for each precinct.

Code 1950, §§ 24-45, 24-46; 1954, c. 375; 1956, c. 378; 1962, cc. 185, 536; 1970, c. 462, §§ 24.1-36, 24.1-37; 1971, Ex. Sess., c. 119; 1976, c. 616; 1977, c. 30; 1978, c. 778; 1980, c. 639; 1992, c. 445; 1993, c. 641; 1999, c. 515.



§ 24.2-308. Requirements for town precincts

There shall be one precinct for each town unless the council by ordinance establishes more than one precinct.

Each town precinct shall be wholly contained within any election district used for the election of one or more council or school board members.

The council shall establish by ordinance one polling place for each precinct.

Code 1950, § 24-171; 1970, c. 462, § 24.1-92; 1978, c. 778; 1980, c. 639; 1981, c. 425; 1992, c. 445; 1993, c. 641 .



§ 24.2-309. Establishment of precinct with less than minimum number of voters; conduct of elections where all voters do not have same choice of candidates

A precinct may be established with fewer than the minimum number of registered voters required by this article if a larger precinct cannot be established in which all persons are voting at any general election for the same candidates for the governing body and school board of the county or city, House of Delegates, state Senate, and United States House of Representatives. The governing body may select a polling place within one mile of the boundaries of that precinct if a suitable polling place is not available within that precinct.

The State Board shall make regulations setting procedures by which elections may be conducted in precincts in which all voters do not have the same choice of candidates at a general election.

1971, Ex. Sess., c. 264, § 24.1-40; 1993, c. 641 .



§ 24.2-309.1. Repealed

Repealed by Acts 2001, c. 614.



§ 24.2-309.2. Election precincts; prohibiting precinct changes for specified period of time

No county, city, or town shall create, divide, abolish, or consolidate any precincts, or otherwise change the boundaries of any precinct, effective during the period from February 1, 2009, to May 15, 2011, except as (i) provided by law upon a change in the boundaries of the county, city, or town, (ii) the result of a court order, (iii) the result of a change in the form of government, or (iv) the result of an increase or decrease in the number of local election districts other than at-large districts. Any ordinance required to comply with the requirements of § 24.2-307 shall be adopted on or before February 1, 2009.

If a change in the boundaries of a precinct is required pursuant to clause (i), (ii), (iii), or (iv) above, the county, city, or town shall comply with the applicable requirements of law, including §§ 24.2-304.3 and 30-264, and send copies of the ordered or enacted changes to the State Board of Elections and the Division of Legislative Services.

This section shall not prohibit any county, city, or town from adopting an ordinance revising precinct boundaries or submitting that ordinance to the United States Department of Justice in accordance with § 5 of the United States Voting Rights Act of 1965, as amended, after January 1, 2011. However, no revisions in precinct boundaries shall be implemented in the conduct of elections prior to May 15, 2011.

2008, c. 112.



§ 24.2-310. Requirements for polling places

A. The polling place for each precinct shall be located within the county or city and either within the precinct or within one mile of the precinct boundary. The polling place for a county precinct may be located within a city (i) if the city is wholly contained within the county election district served by the precinct or (ii) if the city is wholly contained within the county and the polling place is located on property owned by the county. The polling place for a town precinct may be located within one mile of the precinct and town boundary. For town elections held in November, the town shall use the polling places established by the county for its elections.

B. The governing body of each county, city, and town shall provide funds to enable the electoral board to provide adequate facilities at each polling place for the conduct of elections. Each polling place shall be located in a public building whenever practicable. If more than one polling place is located in the same building, each polling place shall be located in a separate room or separate and defined space.

C. Polling places shall be accessible to qualified voters as required by the provisions of the Virginians with Disabilities Act (§ 51.5-1 et seq.), the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. § 20101 et seq.), and the Americans with Disabilities Act relating to public services (42 U.S.C. § 12131 et seq.). The State Board shall provide instructions to the local electoral boards and general registrars to assist the localities in complying with the requirements of the Acts.

D. If an emergency makes a polling place unusable or inaccessible, the electoral board shall provide an alternative polling place and give notice of the change in polling place, including to all candidates, or such candidate's campaign, appearing on the ballot to be voted at the alternative polling place, subject to the prior approval of the State Board. The electoral board shall provide notice to the voters appropriate to the circumstances of the emergency. For the purposes of this subsection, an "emergency" means a rare and unforeseen combination of circumstances, or the resulting state, that calls for immediate action.

E. It shall be permissible to distribute campaign materials on the election day on the property on which a polling place is located and outside of the building containing the room where the election is conducted except as specifically prohibited by law including, without limitation, the prohibitions of § 24.2-604 and the establishment of the "Prohibited Area" within 40 feet of any entrance to the polling place. However, and notwithstanding the provisions of clause (i) of subsection A of § 24.2-604, and upon the approval of the local electoral board, campaign materials may be distributed outside the polling place and inside the structure where the election is conducted, provided that the "Prohibited Area" (i) includes the area within the structure that is beyond 40 feet of any entrance to the polling place and the area within the structure that is within 40 feet of any entrance to the room where the election is conducted and (ii) is maintained and enforced as provided in § 24.2-604. The local electoral board may approve campaigning activities inside the building where the election is conducted when an entrance to the building is from an adjoining building, or if establishing the 40-foot prohibited area outside the polling place would hinder or delay a qualified voter from entering or leaving the building.

F. Any local government, local electoral board, or the State Board may make monetary grants to any non-governmental entity furnishing facilities under the provisions of § 24.2-307 or 24.2-308 for use as a polling place. Such grants shall be made for the sole purpose of meeting the accessibility requirements of this section. Nothing in this subsection shall be construed to obligate any local government, local electoral board, or the State Board to appropriate funds to any non-governmental entity.

Code 1950, §§ 24-45, 24-46, 24-171, 24-179 through 24-181; 1954, c. 375; 1956, c. 378; 1962, cc. 185, 536; 1970, c. 462, §§ 24.1-36, 24.1-37, 24.1-92, 24.1-97; 1971, Ex. Sess., c. 119; 1976, c. 616; 1977, c. 30; 1978, c. 778; 1980, c. 639; 1981, c. 425; 1984, c. 217; 1985, c. 197; 1986, c. 558; 1992, c. 445; 1993, cc. 546, 641; 1994, c. 307; 2003, c. 1015; 2004, c. 25; 2005, c. 340; 2008, cc. 113, 394; 2010, cc. 639, 707; 2012, cc. 488, 759.



§ 24.2-310.1. Polling places; additional requirement

The requirement stated in this section shall be in addition to requirements stated in §§ 24.2-307, 24.2-308, and 24.2-310, including the requirement that polling places be located in public buildings whenever practical. No polling place shall be located in a building which serves primarily as the headquarters, office, or assembly building for any private organization, other than an organization of a civic, educational, religious, charitable, historical, patriotic, cultural, or similar nature, unless the State Board has approved the use of the building because no other building meeting the accessibility requirements of this title is available.

1993, c. 904, § 24.1-37.1; 1993, c. 641 .



§ 24.2-311. Effective date of decennial redistricting measures; elections following decennial redistricting

A. Legislation enacted to accomplish the decennial redistricting of congressional and General Assembly districts required by Article II, Section 6 of the Constitution of Virginia shall take effect immediately. Members of Congress and the General Assembly in office on the effective date of the decennial redistricting legislation shall complete their terms of office. The elections for their successors shall be held at the November general election next preceding the expiration of the terms of office of the incumbent members and shall be conducted on the basis of the districts set out in the legislation to accomplish the decennial redistricting. However, (i) if the decennial redistricting of congressional districts has not been enacted and approved for implementation pursuant to § 5 of the United States Voting Rights Act of 1965 before January 1 of the year of the election for statewide office, the previously enacted congressional districts shall remain in effect for the purpose of meeting the petition signature requirements set out in §§ 24.2-506, 24.2-521, 24.2-543, and 24.2-545 and (ii) any reference on a petition to the usual primary date of the second Tuesday in June shall not be cause to invalidate the petition even though the date of the primary may be altered by law.

B. Ordinances adopted by local governing bodies to accomplish the decennial redistricting of districts for county, city, and town governing bodies required by Article VII, Section 5 of the Constitution of Virginia shall take effect immediately. Members of county, city, and town governing bodies in office on the effective date of a decennial redistricting measure shall complete their terms of office. The elections for their successors shall be held at the general election next preceding the expiration of the terms of office of the incumbent members and shall be conducted on the basis of the districts set out in the measures to accomplish the decennial redistricting.

C. If a vacancy in any such office occurs after the effective date of a decennial redistricting measure and a special election is required by law to fill the vacancy, the vacancy shall be filled from the district in the decennial redistricting measure which most closely approximates the district in which the vacancy occurred.

D. If a decennial redistricting measure adopted by a local governing body adds one or more districts and also increases the size of the governing body, an election for the additional governing body member or members to represent the additional district or districts for the full or partial term provided by law shall be held at the next November general election in any county or in any city or town that regularly elects its governing body in November pursuant to § 24.2-222.1, or at the next May general election in any other city or town, which occurs at least 120 days after the effective date of the redistricting measure.

E. In the event of a conflict between the provisions of a decennial redistricting measure and the provisions of the charter of any locality, the provisions of the redistricting measure shall be deemed to override the charter provisions to the extent required to give effect to the redistricting plan.

1990, c. 500, § 24.1-17.2; 1993, c. 641; 2000, c. 1045; 2012, c. 791.



§ 24.2-312. Effective date of other redistricting measures; elections following annexation

A. Any redistricting, other than the decennial redistricting, of any county, city, or town shall be effective at midnight December 31 of the year in which the redistricting occurs.

B. Members of county, city, and town governing bodies in office when any such redistricting measure is adopted shall complete their terms of office. The elections for their successors shall be held at the general election next preceding the expiration of the terms of office of the incumbent members and shall be conducted on the basis of the districts set out in the measures to accomplish the redistricting.

C. When a county has been redistricted as a result of annexation and the redistricting occurs in the year of a regularly scheduled November general election for members of the county's board of supervisors, the November general election shall be conducted from the newly established districts so long as the redistricting measure has been adopted prior to March 15 of the year of the election.

D. When a city or town has been redistricted as a result of annexation and the redistricting occurs prior to a regularly scheduled May general election for members of the city's or town's governing body, the May general election shall be conducted from the newly established districts so long as the redistricting measure has been adopted prior to the November 15 immediately preceding the election.

1990, c. 500, § 24.1-17.3; 1993, c. 641; 1995, c. 249.



§ 24.2-313. Rescheduling of certain local elections following the decennial redistricting of districts for the governing body

A. Notwithstanding any other provision of law to the contrary, elections for members of the governing body or school board of any county, city, or town that would be held on a regularly scheduled date for a general election, but are delayed because the decennial redistricting plan of such county, city, or town is not precleared by the Attorney General of the United States pursuant to § 5 of the federal Voting Rights Act at least thirty days prior to the general election, shall be held as provided in this section, unless otherwise provided by a court of competent jurisdiction. In the event the Attorney General grants preclearance at least thirty days prior to the general election, the election shall be held as scheduled and shall be conducted from the newly established districts. The provisions of this section shall not apply to any county, city, or town election scheduled to be held entirely on an at-large basis.

B. In each such county, city, or town, such election shall be held on the first Tuesday (i) that is more than sixty days after the Attorney General of the United States issues a letter stating that he interposes no objection to a decennial redistricting plan approved and submitted by the county, city, or town; (ii) that is not the scheduled date of a primary election; and (iii) that is not within the sixty days before or the thirty-five days after a primary or general election.

C. Independent candidates for such rescheduled elections shall qualify in the manner provided by §§ 24.2-505 and 24.2-506, and party nominees shall be nominated and certified at least thirty days before the new election date.

D. All candidates shall file the statements required by §§ 24.2-501 and 24.2-502 at least thirty days before the new election date.

E. Notwithstanding the provisions of subsections C and D, any candidate who qualified to have his name printed on the ballot for the original election date, pursuant to § 24.2-504, shall be automatically qualified to have his name printed on the ballot for the delayed election date and shall not have to refile the required documents, provided that the boundaries of the district in which he is seeking office are the same as when he was originally qualified. In any district in which the boundaries have been changed, candidates shall requalify for the ballot; however, at the request of any candidate who filed as an independent, his original petitions shall be reviewed by the registrar, previously verified signatures of voters who reside in the new district shall be counted toward the number needed to qualify to run in the new district, and the candidate may supplement such petitions when he refiles under § 24.2-505.

F. Notwithstanding any provision of law to the contrary, the term of members of any governing body or school board elected under the provisions of this act shall commence on the first day of the second month following the election and shall terminate on the day on which the term would have expired had the general election been held on its regularly scheduled day.

G. The term of members of any governing body affected by this act that would otherwise expire prior to the commencement of the term of their successors elected pursuant to this section shall be extended until the date that the term of members elected pursuant to this section commences, notwithstanding any provision of law to the contrary.

2002, c. 189.



§ 24.2-400. Persons entitled to register and vote

Any person who is not registered to vote, but would otherwise be a qualified voter, is entitled to register to vote as provided in this chapter. Any person who is registered to vote and is a qualified voter shall be entitled to vote in the precinct where he resides.

Code 1950, §§ 24-17, 24-22, 24-23; 1963, Ex. Sess., c. 2; 1970, c. 462, § 24.1-41; 1971, Ex. Sess., cc. 205, 265; 1974, c. 428; 1977, c. 490; 1978, c. 778; 1993, c. 641 .



§ 24.2-401. Persons moving from precinct

A person who is qualified to vote except for having moved his residence from one precinct to another within the Commonwealth may vote in the precinct from which he has moved in the following November general election and any intervening election unless his registration has been transferred or cancelled as provided in this chapter. In addition, a person may continue to vote in the precinct from which he has moved through the ensuing second general election for federal office, provided that (i) he has moved his residence from one precinct to another in the same registrar's jurisdiction and the same congressional district; (ii) he has failed to respond to the notice provided in § 24.2-428; (iii) his registration has not been transferred or cancelled as provided in this chapter; and (iv) he has affirmed orally or in writing his new address before an officer of election at the polling place.

Code 1950, §§ 24-17, 24-22, 24-23; 1963, Ex. Sess., c. 2; 1970, c. 462, § 24.1-41; 1971, Ex. Sess., cc. 205, 265; 1974, c. 428; 1977, c. 490; 1978, c. 778; 1993, c. 641; 1996, cc. 72, 73; 1997, c. 346.



§ 24.2-402. Persons moving from Commonwealth fewer than thirty days before presidential election

A person who is qualified to vote except for having moved his residence from the Commonwealth after the thirtieth day preceding a presidential election may vote in the precinct from which he has moved only in that election and only for electors of President and Vice President of the United States.

The officers of election shall deliver to any person who asks to vote under this section the paper ballot for electors of President and Vice President of the United States and no other ballot. The ballot shall be voted, handled, and counted with other like ballots in accordance with the provisions of this title.

Code 1950, §§ 24-17, 24-22, 24-23; 1963, Ex. Sess., c. 2; 1970, c. 462, § 24.1-41; 1971, Ex. Sess., cc. 119, 205, 265, § 24.1-41.1; 1974, c. 428; 1977, c. 490; 1978, c. 778; 1993, c. 641 .



§ 24.2-403. Persons under 18 years of age

Any person who is otherwise qualified and will be 18 years of age on or before the day of the next general election shall be permitted to register in advance and also vote in any intervening primary or special election. Notwithstanding any other provision of law to the contrary, any person who is otherwise qualified and will be 18 years of age on or before the day of the next November general presidential election shall be permitted to register in advance of and also vote in any intervening presidential primary and any other primary held on the same day as the presidential primary.

Code 1950, §§ 24-17, 24-22, 24-23; 1963, Ex. Sess., c. 2; 1970, c. 462, § 24.1-41; 1971, Ex. Sess., cc. 205, 265; 1974, c. 428; 1977, c. 490; 1978, c. 778; 1993, c. 641; 2004, c. 481; 2006, c. 205.



§ 24.2-404. Duties of Department of Elections

A. The Department of Elections shall provide for the continuing operation and maintenance of a central recordkeeping system, the Virginia voter registration system, for all voters registered in the Commonwealth.

In order to operate and maintain the system, the Department shall:

1. Maintain a complete, separate, and accurate record of all registered voters in the Commonwealth.

2. Require the general registrars to enter the names of all registered voters into the system and to change or correct registration records as necessary.

3. Provide to each general registrar, voter confirmation documents for newly registered voters and for notice to registered voters on the system of changes and corrections in their registration records and polling places and voter photo identification cards containing the voter's photograph and signature for free for those voters who do not have one of the forms of identification specified in subsection B of § 24.2-643. The Department shall promulgate rules and regulations authorizing each general registrar to obtain a photograph and signature of a voter who does not have one of the forms of identification specified in subsection B of § 24.2-643 for the purpose of providing such voter a voter photo identification card containing the voter's photograph and signature. The Department shall provide each general registrar with the equipment necessary to obtain a voter's signature and photograph and no general registrar shall be required to purchase such equipment at his own expense. Photographs and signatures obtained by a general registrar shall be submitted to the Department. The Department may contract with an outside vendor for the production and distribution of voter photo identification cards.

4. Require the general registrars to delete from the record of registered voters the name of any voter who (i) is deceased, (ii) is no longer qualified to vote in the county or city where he is registered due to removal of his residence, (iii) has been convicted of a felony, (iv) has been adjudicated incapacitated, (v) is known not to be a United States citizen by reason of reports from the Department of Motor Vehicles pursuant to § 24.2-410.1 or from the Department of Elections based on information received from the Systematic Alien Verification for Entitlements Program (SAVE Program) pursuant to subsection E, or (vi) is otherwise no longer qualified to vote as may be provided by law. Such action shall be taken no later than 30 days after notification from the Department. The Department shall promptly provide the information referred to in this subdivision, upon receiving it, to general registrars.

5. Retain on the system for four years a separate record for registered voters whose names have been deleted, with the reason for deletion.

6. Retain on the system permanently a separate record for information received regarding deaths, felony convictions, and adjudications of incapacity pursuant to §§ 24.2-408 through 24.2-410.

7. Provide to each general registrar, at least 16 days prior to a general or primary election and three days prior to a special election, an alphabetical list of all registered voters in each precinct or portion of a precinct in which the election is being held in the county, city, or town. These precinct lists shall be used as the official lists of qualified voters and shall constitute the pollbooks. The Department shall provide instructions for the division of the pollbooks and precinct lists into sections to accommodate the efficient processing of voter lines at the polls. Prior to any general, primary, or special election, the Department shall provide any general registrar, upon his request, with a separate electronic list of all registered voters in the registrar's county or city. If electronic pollbooks are used in the locality or electronic voter registration inquiry devices are used in precincts in the locality, the Department shall provide a regional or statewide list of registered voters to the general registrar of the locality. The Department shall determine whether regional or statewide data is provided. Neither the pollbook nor the regional or statewide list of registered voters shall include the day and month of birth of the voter, but shall include the voter's year of birth.

8. Acquire by purchase, lease, or contract equipment necessary to execute the duties of the Department.

9. Use any source of information that may assist in carrying out the purposes of this section. All agencies of the Commonwealth shall cooperate with the Department in procuring and exchanging identification information for the purpose of maintaining the voter registration system. The Department may share any information that it receives from another agency of the Commonwealth with any Chief Election Officer of another state for the maintenance of the voter registration system.

10. Cooperate with other states and jurisdictions to develop systems to compare voters, voter history, and voter registration lists to ensure the accuracy of the voter registration rolls, to identify voters whose addresses have changed, to prevent duplication of registration in more than one state or jurisdiction, and to determine eligibility of individuals to vote in Virginia.

11. Reprint and impose a reasonable charge for the sale of any part of Title 24.2, lists of precincts and polling places, statements of election results by precinct, and any other items required of the Department by law. Receipts from such sales shall be credited to the Board for reimbursement of printing expenses.

B. The Department shall be authorized to provide for the production, distribution, and receipt of information and lists through the Virginia voter registration system by any appropriate means including, but not limited to, paper and electronic means. The Virginia Freedom of Information Act (§ 2.2-3700 et seq.) shall not apply to records about individuals maintained in this system.

C. The State Board shall institute procedures to ensure that each requirement of this section is fulfilled. As part of its procedures, the State Board shall provide that the general registrar shall mail notice of any cancellation pursuant to clause (v) of subdivision A 4 to the person whose registration is cancelled.

D. The State Board shall promulgate rules and regulations to ensure the uniform application of the law for determining a person's residence.

E. The Department shall apply to participate in the Systematic Alien Verification for Entitlements Program (SAVE Program) operated by U.S. Citizenship and Immigration Services of the U.S. Department of Homeland Security for the purposes of verifying that voters listed in the Virginia voter registration system are United States citizens. Upon approval of the application, the Department shall enter into any required memorandum of agreement with U.S. Citizenship and Immigration Services. The State Board shall promulgate rules and regulations governing the use of the immigration status and citizenship status information received from the SAVE Program.

F. The Department shall report annually by August 1 for the preceding 12 months ending June 30 to the Committees on Privileges and Elections on each of its activities undertaken to maintain the Virginia voter registration system and the results of those activities. The Department's report shall encompass activities undertaken pursuant to subdivisions A 9 and 10 and subsection E and pursuant to §§ 24.2-404.3, 24.2-404.4, 24.2-408, 24.2-409, 24.2-409.1, 24.2-410, 24.2-410.1, 24.2-427, and 24.2-428.

1970, c. 462, § 24.1-23; 1971, Ex. Sess., c. 119; 1972, c. 620; 1973, c. 30; 1974, cc. 369, 428; 1975, c. 515; 1976, c. 616; 1978, c. 778; 1983, c. 348; 1993, c. 641; 1997, c. 801; 2000, cc. 510, 554; 2003, c. 1015; 2004, c. 428; 2005, c. 378; 2006, cc. 243, 926, 940; 2008, c. 379; 2009, cc. 865, 870, 874; 2011, c. 528; 2012, c. 686; 2013, cc. 425, 686, 725; 2014, c. 452; 2015, c. 740.



§ 24.2-404.1. Commissioner of Elections to serve as state coordinator for the administration of the National Voter Registration Act

The Commissioner of Elections shall be the chief state election officer responsible for the coordination of state responsibilities under the National Voter Registration Act (52 U.S.C. § 20501 et seq.).

1996, cc. 72, 73; 2013, c. 542.



§ 24.2-404.2. Repealed

Repealed by Acts 2003, cc. 20 and 50.



§ 24.2-404.3. Duty of Department of Elections; verification of registered voter lists

On or before October 1 of each year, the Department shall conduct a match of the Virginia registered voter lists with the list of deceased persons maintained by the Social Security Administration.

2009, c. 492; 2015, c. 740.



§ 24.2-404.4. Exchange of registered voter lists with other states

A. Pursuant to its authority under subsection A of § 24.2-405 and subsections B and C of § 24.2-406, the Department of Elections shall request voter registration information and lists of persons voting at primaries and elections, if available, from the states bordering the Commonwealth to identify duplicate registrations, voters who no longer reside in the Commonwealth, and other persons who are no longer entitled to be registered in order to maintain the overall accuracy of the voter registration system.

B. Pursuant to its authority under subdivision 10 of § 24.2-404, the Department of Elections shall utilize data regarding voter registration and lists of persons voting at primaries and elections received through list comparisons with other states to identify duplicate registrations, voters who no longer reside in the Commonwealth, and other persons who are no longer entitled to be registered in order to maintain the overall accuracy of the voter registration system.

C. The Department shall compare the data received pursuant to subsections A and B with the state voter registration list and initiate list maintenance procedures under applicable state and federal law. The Department shall report to the House and Senate Committees on Privileges and Elections annually on the progress of activities conducted under this section, including the number of duplicate registrations found to exist and the procedures that the Department and general registrars are following to eliminate duplicate registrations from the Virginia registered voter lists. All annual reports required to be filed by the Department shall be governed by the provisions of § 2.2-608.

2013, c. 435; 2015, cc. 713, 740.



§ 24.2-405. Lists of registered voters

A. The Department of Elections shall provide, at a reasonable price, lists of registered voters for their districts to (i) courts of the Commonwealth and the United States for jury selection purposes, (ii) candidates for election or political party nomination to further their candidacy, (iii) political party committees or officials thereof for political purposes only, (iv) political action committees that have filed a current statement of organization with the Department of Elections pursuant to § 24.2-949.2, or with the Federal Elections Commission pursuant to federal law, for political purposes only, (v) incumbent officeholders to report to their constituents, (vi) nonprofit organizations that promote voter participation and registration for that purpose only, and (vii) commissioners of the revenue, as defined in § 58.1-3100, and treasurers, as defined in § 58.1-3123, for tax assessment, collection, and enforcement purposes. The lists shall be furnished to no one else and used for no other purpose. However, the Department of Elections is authorized to furnish information from the voter registration system to general registrars for their official use and to the Department of Motor Vehicles and other appropriate state agencies for maintenance of the voter registration system, and to the Chief Election Officers of other states for maintenance of voter registration systems.

B. The Department of Elections shall furnish, at a reasonable price, lists of the addresses of registered voters for their localities to local government census liaisons and their staffs for the sole purpose of providing address information to the United States Bureau of the Census. The Department of Elections shall also furnish, at a reasonable price, such lists to the Clerk of the Senate and the Clerk of the House of Delegates for the sole purpose of maintaining a database of constituent addresses for the General Assembly. The information authorized under this subsection shall be furnished to no other person and used for no other purpose. No list furnished under this subsection shall contain the name of any registered voter. For the purpose of this subsection, the term "census liaison" shall have the meaning provided in 13 U.S.C. § 16.

C. In no event shall any list furnished under this section contain the social security number, or any part thereof, of any registered voter except a list furnished to a court of the Commonwealth or of the United States for jury selection purposes, a commissioner of the revenue or a treasurer for tax assessment, collection, and enforcement purposes, or to the Chief Election Officer of another state permitted to use social security numbers, or any parts thereof, that provides for the use of such numbers on applications for voter registration in accordance with federal law, for maintenance of voter registration systems.

D. Any list furnished under subsection A shall contain the post office box address in lieu of the residence street address for any individual who has furnished at the time of registration or subsequently, in addition to his street address, a post office box address pursuant to subsection B of § 24.2-418.

1970, c. 462, § 24.1-23; 1971, Ex. Sess., c. 119; 1972, c. 620; 1973, c. 30; 1974, cc. 369, 428; 1975, c. 515; 1976, c. 616; 1978, c. 778; 1983, c. 348; 1993, cc. 144, 641; 1994, cc. 250, 656; 1995, c. 314; 1996, c. 251; 1999, c. 843; 2000, cc. 512, 556; 2001, cc. 612, 626; 2003, c. 1015; 2004, cc. 184, 410; 2006, cc. 787, 892; 2007, c. 318; 2009, c. 318; 2010, c. 452; 2015, c. 712.



§ 24.2-406. Lists of persons voting at elections

A. The Department of Elections shall furnish, at a reasonable price, lists of persons who voted at any primary, special, or general election held in the four preceding years to (i) candidates for election or political party nomination to further their candidacy, (ii) political party committees or officials thereof for political purposes only, (iii) political action committees that have filed a current statement of organization with the Department of Elections pursuant to § 24.2-949.2 or with the Federal Elections Commission pursuant to federal law, for political purposes only, (iv) incumbent officeholders to report to their constituents, and (v) members of the public or a nonprofit organization seeking to promote voter participation and registration by means of a communication or mailing without intimidation or pressure exerted on the recipient, for that purpose only. Such lists shall be furnished to no one else and shall be used only for campaign and political purposes and for reporting to constituents. Unless such lists are not available due to a pending recount or election contest, the electoral board shall submit the list of persons who voted to the Department of Elections within 14 days after each election. The electoral boards of localities using nonelectronic pollbooks shall submit the list of persons who voted to the Department of Elections within seven days after the pollbooks are released from the possession of the clerk of court. The Department of Elections shall make available such lists no later than seven days after receiving them from the electoral board.

B. The Department of Elections shall furnish to the Chief Election Officer of another state, on request and at a reasonable price, lists of persons who voted at any primary, special, or general election held for the four preceding years. Such lists shall be used only for the purpose of maintenance of voter registration systems and shall be transmitted in accordance with security policies approved by the State Board of Elections.

C. In no event shall any list furnished under this section contain the social security number, or any part thereof, of any registered voter, except for a list furnished to the Chief Election Officer of another state permitted to use social security numbers, or any parts thereof, that provides for the use of such numbers on applications for voter registration in accordance with federal law, for maintenance of voter registration systems.

D. Any list furnished under this section shall contain the post office box address in lieu of the residence street address for any individual who has furnished at the time of registration or subsequently, in addition to his street address, a post office box address pursuant to subsection B of § 24.2-418.

1970, c. 462, § 24.1-23; 1971, Ex. Sess., c. 119; 1972, c. 620; 1973, c. 30; 1974, cc. 369, 428; 1975, c. 515; 1976, c. 616; 1978, c. 778; 1983, c. 348; 1993, cc. 144, 641; 1994, c. 250; 1995, c. 314; 1996, c. 251; 2001, cc. 612, 626; 2003, c. 1015; 2004, cc. 184, 410; 2007, c. 318; 2009, c. 318; 2012, c. 664; 2013, c. 446; 2015, c. 712.



§ 24.2-407. Statement for persons receiving lists of persons registered or voting; penalties

Any person receiving lists pursuant to § 24.2-405, 24.2-406, 24.2-706, or 24.2-710 shall sign the following statement:

"I understand that the lists requested are the property of the State Board of Elections of the Commonwealth of Virginia, and I hereby state or agree, subject to felony penalties for making false statements pursuant to § 24.2-1016, that (i) I am a person authorized by § 24.2-405, 24.2-406, 24.2-706, or 24.2-710 of the Code of Virginia to receive a copy of the lists described; (ii) the lists will be used only for the purposes prescribed and for no other use; and (iii) I will not permit the use or copying of the lists by persons not authorized by the Code of Virginia to obtain them.

Signature of Purchaser ______________________________."

1970, c. 462, § 24.1-23; 1971, Ex. Sess., c. 119; 1972, c. 620; 1973, c. 30; 1974, cc. 369, 428; 1975, c. 515; 1976, c. 616; 1978, c. 778; 1983, c. 348; 1993, c. 641; 2010, c. 812.



§ 24.2-407.1. Prohibition on disclosure of social security numbers or parts thereof

It shall be unlawful for any person who has obtained, under § 24.2-405 or 24.2-406 or any prior law, a list of persons registered or voting which contained social security numbers, or any parts thereof, to disclose any voter's social security number, or any part thereof, to any other person. Any person maintaining a system containing social security numbers, or any parts thereof, obtained from the Board or the Department of Elections shall delete or destroy the portion of his records containing those numbers, except for a list furnished to a court of the Commonwealth or of the United States for jury selection purposes, a commissioner of the revenue, as defined in § 58.1-3100, or a treasurer, as defined in § 58.1-3123, for tax assessment, collection, and enforcement purposes, or the Chief Election Officer of another state, permitted to use social security numbers, or any parts thereof, that provides for the use of such numbers on applications for voter registration in accordance with federal law, for the purpose of matching voter registration lists.

1994, c. 656; 2007, c. 318; 2010, c. 452; 2015, c. 712.



§ 24.2-408. State Registrar of Vital Records to transmit monthly lists of decedents to Department of Elections

The State Registrar of Vital Records shall transmit to the Department of Elections by electronic means a monthly list of all persons of the age of seventeen years or more who shall have died in the Commonwealth subsequent to its previous monthly list. The lists shall be in a format specified by the Department and shall contain the deceased's name; address; county, city, or town of residence; social security number, if any; and date and place of his birth and of his death. The Department shall maintain a permanent record of the information in the lists as part of the voter registration system. The general registrars shall have access to the information in the lists to carry out their duties pursuant to § 24.2-427. Information in the lists shall be confidential and consistent with the requirements of § 32.1-271.

1970, c. 462, § 24.1-25; 1972, c. 620; 1975, c. 515; 1993, c. 641; 1999, c. 117; 2015, c. 740.



§ 24.2-409. Central Criminal Records Exchange to transmit lists of felony convictions to Department of Elections

The Central Criminal Records Exchange shall transmit to the Department of Elections by electronic means (i) a monthly list of all persons convicted of a felony during the preceding month and (ii) an annual list of all persons who have been convicted of a felony, regardless of when the conviction occurred. The list shall be in a format mutually agreed upon by the Commissioner of Elections and the Department of State Police and shall contain the convicted person's name; address; county, city, or town of residence; social security number, if any; date and place of birth; and date of conviction. The Department shall maintain a permanent record of the information in the lists as part of the voter registration system. Upon receipt of the monthly list, the Department shall compare, on a monthly basis, the contents of the list to the list of all registered voters maintained on the voter registration system and shall notify the appropriate general registrar of the felony conviction of any registered voter. Upon receipt of the annual list, the Department shall compare the contents of the list to the list of all registered voters maintained on the voter registration system and shall notify the appropriate general registrar of the felony conviction of any registered voter. The general registrars shall have access to the information in the lists to carry out their duties pursuant to § 24.2-427.

1970, c. 462, § 24.1-26; 1972, c. 620; 1975, c. 515; 1993, c. 641; 1999, c. 117; 2013, c. 491; 2015, c. 740.



§ 24.2-409.1. Department of Elections to transmit information pertaining to persons convicted of a felony in federal court

Upon receipt of a notice of a felony conviction sent by a United States attorney pursuant to the National Voter Registration Act (52 U.S.C. § 20501 et seq.), the Department shall notify the appropriate general registrar of the conviction.

1996, cc. 72, 73; 2015, c. 740.



§ 24.2-410. Clerks of circuit courts to furnish lists of certain adjudications

The clerk of each circuit court shall furnish monthly to the Department of Elections a complete list of all persons adjudicated incapacitated pursuant to Chapter 20 (§ 64.2-2000 et seq.) of Title 64.2 or whose incapacity has been recognized pursuant to § 64.2-2115, and therefore "mentally incompetent" for purposes of this title unless the court order specifically provides otherwise, during the preceding month or a statement that no adjudications have occurred that month. The list shall contain each such person's name; address; county, city, or town of residence; social security number, if any; date and place of birth; and date of adjudication. The Commissioner of Elections and the Executive Secretary shall determine the procedure for furnishing such lists, which may be by electronic means. The Department shall transmit the information from the list to the appropriate general registrars.

1976, c. 616, § 24.1-26.1; 1993, c. 641; 1998, c. 582; 2011, c. 518; 2015, c. 740.



§ 24.2-410.1. Citizenship status; Department of Motor Vehicles to furnish lists of noncitizens

A. The Department of Motor Vehicles shall include on the application for a driver's license, commercial driver's license, temporary driver's permit, learner's permit, motorcycle learner's permit, special identification card, or renewal thereof issued pursuant to the provisions of Chapter 3 (§ 46.2-300 et seq.) of Title 46.2, as a predicate to offering a voter registration application pursuant to § 24.2-411.1, a statement asking the applicant if he is a United States citizen. If the applicant indicates a noncitizen status, the Department of Motor Vehicles shall not offer that applicant the opportunity to apply for voter registration. If the applicant indicates that he is a United States citizen and that he wishes to register to vote or change his voter registration address, the statement that he is a United States citizen shall become part of the voter registration application offered to the applicant. Information on citizenship status shall not be a determinative factor for the issuance of any document pursuant to the provisions of Chapter 3 (§ 46.2-300 et seq.) of Title 46.2.

B. Additionally, the Department of Motor Vehicles shall furnish monthly to the Department of Elections a complete list of all persons who have indicated a noncitizen status to the Department of Motor Vehicles in obtaining a driver's license, commercial driver's license, temporary driver's permit, learner's permit, motorcycle learner's permit, special identification card, or renewal thereof issued pursuant to the provisions of Chapter 3 (§ 46.2-300 et seq.) of Title 46.2. The Department of Elections shall transmit the information from the list to the appropriate general registrars. Information in the lists shall be confidential and available only for official use by the Department of Elections and general registrars.

C. For the purposes of this section, the Department of Motor Vehicles is not responsible for verifying the claim of any applicant who indicates United States citizen status when applying for a driver's license, commercial driver's license, temporary driver's permit, learner's permit, motorcycle learner's permit, special identification card, or renewal thereof issued pursuant to the provisions of Chapter 3 (§ 46.2-300 et seq.) of Title 46.2.

2006, cc. 926, 940; 2015, c. 740.



§ 24.2-411. Office of the general registrar

Each local governing body shall furnish the general registrar with a clearly marked and suitable office which shall be the principal office for voter registration. The office shall be owned or leased by the city or county, or by the state for the location of Department of Motor Vehicles facilities, adequately furnished, and located within the city or within the county or a city in which the county courthouse is located. The governing body shall provide property damage liability and bodily injury liability coverage for the office and shall furnish the general registrar with necessary postage, stationery, equipment, and office supplies. The telephone number shall be listed in the local telephone directory separately or under the local governmental listing under the designation "Voter Registration."

No private business enterprise shall be conducted in the general registrar's office.

The general registrar's office in counties with a population under 10,000 and in cities with a population under 7,500 shall be open a minimum of three days each week and additional days as required by the general appropriation act. The general registrar's office in all other counties and cities shall be open a minimum of five days each week. The specific days of normal service each week for general registrars shall be determined by the Commissioner of Elections.

Additional hours, if any, that the general registrar's office is open for voter registration may be determined and set by the general registrar or the electoral board.

Code 1950, §§ 24-52, 24-52.1, 24-55, 24-59 through 24-61, 24-65, 24-66, 24-71 through 24-76, 24-90, 24-93, 24-94, 24-101, 24-111, 24-118.1; 1954, c. 691; 1958, c. 576; 1962, cc. 422, 475, 536; 1963, Ex. Sess., c. 2; 1964, c. 608; 1968, cc. 97, 141; 1970, c. 462, §§ 24.1-43, 24.1-46, 24.1-49; 1972, c. 620; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1976, cc. 12, 616; 1978, c. 778; 1979, c. 329; 1980, c. 639; 1981, c. 425; 1982, cc. 290, 650; 1983, cc. 398, 511; 1984, c. 480; 1985, cc. 197, 530; 1986, c. 558; 1988, cc. 305, 528; 1989, c. 743; 1991, cc. 42, 136; 1993, c. 641; 1997, cc. 650, 666; 2000, cc. 512, 556; 2015, c. 740.



§ 24.2-411.1. Offices of the Department of Motor Vehicles

A. The Department of Motor Vehicles shall provide the opportunity to register to vote to each person who comes to an office of the Department of Motor Vehicles to:

1. Apply for, replace, or renew a driver's license;

2. Apply for, replace, or renew a special identification card; or

3. Change an address on an existing driver's license or special identification card.

B. The method used to receive an application for voter registration shall avoid duplication of the license portion of the license application and require only the minimum additional information necessary to enable registrars to determine the voter eligibility of the applicant and to administer voter registration and election laws. A person who does not sign the registration portion of the application shall be deemed to have declined to register at that time. The voter application shall include a statement that, if an applicant declines to register to vote, the fact the applicant has declined to register will remain confidential and will be used only for voter registration purposes.

Each application form distributed under this section shall be accompanied by the following statement featured prominently in boldface capital letters: "WARNING: INTENTIONALLY MAKING A MATERIALLY FALSE STATEMENT ON THIS FORM CONSTITUTES THE CRIME OF ELECTION FRAUD, WHICH IS PUNISHABLE UNDER VIRGINIA LAW AS A FELONY. VIOLATORS MAY BE SENTENCED TO UP TO 10 YEARS IN PRISON, OR UP TO 12 MONTHS IN JAIL AND/OR FINED UP TO $2,500."

Any completed application for voter registration submitted by a person who is already registered shall serve as a written request to update his registration record. Any change of address form submitted for purposes of a motor vehicle driver's license or special identification card shall serve as notification of change of address for voter registration for the registrant involved unless the registrant states on the form that the change of address is not for voter registration purposes. If the information from the notification of change of address for voter registration indicates that the registered voter has moved to another general registrar's jurisdiction within the Commonwealth, the notification shall be treated as a request for transfer from the registered voter. The notification and the registered voter's registration record shall be transmitted as directed by the Department of Elections to the appropriate general registrar who shall send confirmation documents of the transfer to the voter pursuant to § 24.2-424. The Department of Motor Vehicles and Department of Elections shall cooperate in the prompt transmittal by electronic or other means of the notification to the appropriate general registrar.

C. The completed voter registration portion of the application shall be transmitted as directed by the Department of Elections not later than five business days after the date of receipt. The Department of Motor Vehicles and Department of Elections shall cooperate in the prompt transmittal by electronic or other means of the voter registration portion of the application to the appropriate general registrar.

D. The Department of Elections shall maintain statistical records on the number of applications to register to vote with information provided from the Department of Motor Vehicles.

E. A person who provides services at the Department of Motor Vehicles shall not disclose, except as authorized by law for official use, the social security number, or any part thereof, of any applicant for voter registration.

F. The Department of Motor Vehicles shall provide assistance as required in providing voter photo identification cards as provided in subdivision A 3 of § 24.2-404.

1996, cc. 72, 73; 2007, c. 318; 2012, c. 662; 2013, c. 725; 2015, c. 740.



§ 24.2-411.2. State-designated voter registration agencies

A. The following agencies are designated as voter registration agencies in compliance with the National Voter Registration Act (52 U.S.C. § 20501 et seq.) and shall provide voter registration opportunities at their state, regional, or local offices, depending upon the point of service:

1. Agencies whose primary function is to provide public assistance, including agencies that provide benefits under the Temporary Assistance for Needy Families program; Special Supplemental Food Program for Women, Infants, and Children; Medicaid program; or Food Stamps program;

2. Agencies whose primary function is to provide state-funded programs primarily engaged in providing services to persons with disabilities;

3. Armed Forces recruitment offices; and

4. The regional offices of the Department of Game and Inland Fisheries and the offices of the Virginia Employment Commission in the Northern Virginia Planning District 8.

B. The Commissioner of Elections, with the assistance of the Office of the Attorney General, shall compile and maintain a list of the specific agencies covered by subdivisions A 1 and A 2 that, in the legal opinion of the Attorney General, must be designated to meet the requirements of the National Voter Registration Act. The Commissioner of Elections shall notify each agency of its designation and thereafter notify any agency added to or deleted from the list.

C. At each voter registration agency, the following services shall be made available on the premises of the agency:

1. Distribution of mail voter registration forms provided by the Department of Elections;

2. Assistance to applicants in completing voter registration application forms, unless the applicant refuses assistance; and

3. Receipt of completed voter registration application forms.

D. A voter registration agency, which provides service or assistance in conducting voter registration, shall make the following services available on the premises of the agency:

1. Distribution with each application for its service or assistance, or upon admission to a facility or program, and with each recertification, readmission, renewal, or change of address form, of a voter registration application prescribed by the Department of Elections that complies with the requirements of the National Voter Registration Act (52 U.S.C. § 20501 et seq.).

2. Provision, as part of the voter registration process, of a form that includes:

a. The question: "If you are not registered to vote where you live now, would you like to apply to register to vote here today?"

b. If the agency provides public assistance, the statement: "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency."

c. Boxes for the applicant to check to indicate whether the applicant would like to register, declines to register to vote, or is already registered (failure to check any box being deemed to constitute a declination to register for purposes of subdivision 2 a), together with the statement (in close proximity to the boxes and in prominent type): "IF YOU DO NOT CHECK ANY BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME."

d. The statement: "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek help or accept help is yours. You may fill out the application form in private."

e. The statement: "If you believe that someone has interfered with your right to register or to decline to register to vote, or your right to privacy in deciding whether to register or in applying to register to vote, you may file a complaint with the Department of Elections." The statement shall include the address and telephone number of the Department.

f. The following statement accompanying the form which features prominently in boldface capital letters: "WARNING: INTENTIONALLY MAKING A MATERIALLY FALSE STATEMENT ON THIS FORM CONSTITUTES THE CRIME OF ELECTION FRAUD, WHICH IS PUNISHABLE UNDER VIRGINIA LAW AS A FELONY. VIOLATORS MAY BE SENTENCED TO UP TO 10 YEARS IN PRISON, OR UP TO 12 MONTHS IN JAIL AND/OR FINED UP TO $2,500."

3. Provision to each applicant who does not decline to register to vote of the same degree of assistance with regard to the completion of the voter registration application as is provided by the office with regard to the completion of its own applications, unless the applicant refuses assistance.

E. If a voter registration agency designated under subsection A of this section provides services to a person with a disability at the person's home, the agency shall provide the voter registration services as provided for in this section.

F. A person who provides services at a designated voter registration agency shall not:

1. Seek to influence an applicant's political preference;

2. Display any material indicating the person's political preference or party allegiance;

3. Make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits; or

4. Disclose, except as authorized by law for official use, the social security number, or any part thereof, of any applicant for voter registration.

Any person who is aggrieved by a violation of this subsection may provide written notice of the violation to the Department. The Department shall be authorized to cooperate with the agency to resolve the alleged violation. Nothing contained in this subsection shall prohibit an aggrieved person from filing a complaint in accordance with § 24.2-1019 against a person who commits any election law offense enumerated in §§ 24.2-1000 through 24.2-1016.

G. A completed voter registration application shall be transmitted as directed by the Department not later than five business days after the date of receipt.

H. Each state-designated voter registration agency shall maintain such statistical records on the number of applications to register to vote as requested by the Department.

1996, cc. 72, 73; 2002, c. 747; 2007, c. 318; 2013, c. 542; 2015, c. 740.



§ 24.2-412. Other locations and times for voter registration

A. In addition to voter registration locations provided for in §§ 24.2-411, 24.2-411.1, and 24.2-411.2, opportunities for voter registration may be provided at other agency offices, business offices, establishments and occasional sites open to the general public, and shall be provided as required by this section. Voter registration shall be conducted only in public places open to the general public and at preannounced hours. Assistant registrars should serve during such hours and at such places. The conduct of voter registration by the general registrar or an assistant registrar in public places at preannounced hours shall not be deemed solicitation of registration.

B. The general registrar is authorized to set within his jurisdiction ongoing locations and times for registration in local or state government agency offices or in businesses or other establishments open to the general public, subject to the approval of, and pursuant to an agreement with, the head of the government agency, the owner or manager of the business or establishment, or the designee of either. The agreement shall provide for the appointment of employees of the agency, business, or establishment to serve as assistant registrars and shall be in writing and approved by the local electoral board prior to implementation.

Employees of the agency, business, or establishment who are appointed to serve as assistant registrars may be nonresidents of the jurisdiction they are appointed to serve, provided that (i) they are qualified voters of the Commonwealth and (ii) they serve only at their place of employment within the jurisdiction they are appointed to serve.

C. The general registrar or electoral board may set additional occasional sites and times for registration within the jurisdiction. A multi-family residential building not usually open to the public may be used as an occasional registration site so long as the public has free access to the site during the time for registering voters.

Code 1950, §§ 24-74 through 24-76, 24-78; 1963, Ex. Sess., c. 2; 1970, c. 462, § 24.1-49; 1975, c. 515; 1976, c. 616; 1984, c. 480; 1985, c. 530; 1986, c. 248, § 24.1-45.2; 1987, c. 478; 1988, c. 305; 1989, c. 743; 1991, cc. 42, 136; 1993, c. 641; 1996, cc. 72, 73; 1997, cc. 523, 539.



§ 24.2-413. Accessible registration locations

The office of the general registrar, and each agency, business, and establishment set for registration pursuant to §§ 24.2-411.1, 24.2-411.2 and subsection B of § 24.2-412 shall be accessible as required by the provisions of the Virginians with Disabilities Act (§ 51.5-1 et seq.), the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. § 20101 et seq.), and the Americans with Disabilities Act relating to public services (42 U.S.C. § 12131 et seq.). The Department shall provide instructions to the Department of Motor Vehicles, state-designated voter registration agencies, local electoral boards and general registrars to assist them in complying with the requirements of the Acts.

In the selection of additional registration sites as provided in § 24.2-412, consideration shall be given to accessibility so that a reasonable number of accessible sites are provided and the requirements of the above cited Acts are met.

Code 1950, §§ 24-52, 24-52.1, 24-55, 24-61, 24-65, 24-66, 24-118.1; 1954, c. 691; 1962, c. 475; 1964, c. 608; 1968, cc. 97, 141; 1970, c. 462, § 24.1-43; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1976, c. 12; 1978, c. 778; 1981, c. 425; 1982, c. 290; 1983, c. 511; 1984, c. 480; 1985, c. 197; 1986, c. 558; 1988, c. 528; 1993, c. 641; 1996, cc. 72, 73; 2015, c. 740.



§ 24.2-414. Final registration day

Each general registrar shall hold a final day of registration on the day before the registration records close under § 24.2-416 for every election held in his jurisdiction. On the final day of registration, the principal office of the general registrar shall be open a minimum of eight hours. The registrar shall make a list by name of any persons in line at the time of closing and shall permit those persons to complete an application to register or to make any necessary changes to their registration records.

Code 1950, §§ 24-74 through 24-76, 24-78; 1963, Ex. Sess., c. 2; 1970, c. 462, § 24.1-49; 1975, c. 515; 1976, c. 616; 1984, c. 480; 1985, c. 530; 1988, c. 305; 1989, c. 743; 1991, cc. 42, 136; 1993, cc. 545, 619, 641; 2001, cc. 613, 632; 2008, c. 424.



§ 24.2-414.1. Closing time of registration sites on final day

The principal office of the registrar shall close for voter registration purposes at 5:00 p.m. on the final day of registration.

2013, c. 680.



§ 24.2-415. Notice of times and locations for registration

A. The general registrar shall give notice of the date, hours, and locations for registration on the final day of registration at least 10 days before each final day. The notice for the final day shall be posted on the official website of the county or city, if applicable, and published at least once in a newspaper of general circulation in the county or city.

At least three days' advance notice shall be given for other times and locations for voter registration. This notice shall be posted on the official website of the county or city, if applicable, and published at least once in a newspaper of general circulation in the county or city, or announced at least twice on a television station serving the county or city.

B. Notice shall not be required for (i) the regular office hours for the general registrar's office or any other office normally staffed by one or more registrars, (ii) any office or location offering voter registration services or forms in the normal course of its daily business, or (iii) any other location at which mail applications are offered under Article 3.1 (§ 24.2-416.1 et seq.) of this chapter but no registrar, nor any person authorized to receive voter registration applications pursuant to § 24.2-415.1, is present.

Code 1950, §§ 24-74 through 24-76, 24-78; 1963, Ex. Sess., c. 2; 1970, c. 462, § 24.1-49; 1975, c. 515; 1976, c. 616; 1984, c. 480; 1985, c. 530; 1988, c. 305; 1989, c. 743; 1991, cc. 42, 136; 1993, c. 641; 2003, c. 969; 2012, cc. 328, 486.



§ 24.2-415.1. Persons authorized to receive voter registration applications

A. Any designated employee of an office of the Department of Motor Vehicles, state-designated voter registration agency, or Armed Forces recruitment office shall be authorized to receive a voter registration application when hand delivered by the applicant during the hours that the office is open.

B. The registration date for a valid voter registration application that has been hand delivered is the date when received by any general registrar or any person authorized to receive voter registration applications pursuant to subsection A of this section.

1996, cc. 72, 73.



§ 24.2-416. Closing registration records before elections

In any county, city, or town in which an election is being held, the registration records shall be closed for the purpose of registering voters on the election day and during the period in advance of the election as provided in this section. The registration records shall be closed during the twenty-eight days before a primary or general election. Beginning January 1, 2010, the registration records shall be closed during the 21 days before a primary or general election. If the registration records have not been closed previously for a primary or general election, they shall be closed during the six days before a special election called by the Governor, Speaker of the House of Delegates, or President pro tempore of the Senate, or pursuant to rule or resolution of either house of the General Assembly and during the thirteen days before any other special election.

Code 1950, §§ 24-82, 24-83.1; 1962, c. 536; 1970, c. 462, § 24.1-50; 1973, c. 30; 1975, c. 515; 1993, c. 641; 2008, c. 424.



§ 24.2-416.1. Voter registration by mail

A. A person may apply to register to vote by mail by completing and returning a mail voter registration application form in the manner and time provided by law.

B. Any person, who applies to register to vote by mail pursuant to this article and who has not previously voted in the county or city in which he registers to vote, shall be required to vote in person, either at the polls on election day or in-person absentee. However, this requirement to vote in person shall not apply to a person so long as he (i) is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. § 20302 et seq.); (ii) is provided the right to vote otherwise than in person under § 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. § 20102(b)(2)(B)(ii)), including any disabled voter and any voter age 65 or older who is otherwise qualified to vote absentee under § 24.2-700; (iii) is entitled to vote otherwise than in person under other federal law; (iv) is a full-time student in an institution of higher learning; or (v) requests to vote an absentee ballot by mail for presidential and vice-presidential elections only, for any reason, as entitled by federal law.

1996, cc. 72, 73; 2003, c. 1015.



§ 24.2-416.2. Mail voter registration application forms

Notwithstanding the provisions of §§ 24.2-418 and 24.2-418.1, the national mail voter registration application form promulgated by the Election Assistance Commission pursuant to the National Voter Registration Act (52 U.S.C. § 20501 et seq.) shall be accepted for the registration of otherwise qualified voters to vote in federal, state, and local elections. In addition to the national form promulgated by the Election Assistance Commission, the State Board of Elections shall design and distribute a state mail voter registration application form. Such state form shall include the eligibility requirements for registration as provided in this title, shall provide for a receipt for the applicant pursuant to § 24.2-418.1, and shall require each applicant to provide the information required subject to felony penalties for making false statements pursuant to § 24.2-1016.

Each state form shall be accompanied by the following statement featured prominently in boldface capital letters: "WARNING: INTENTIONALLY MAKING A MATERIALLY FALSE STATEMENT ON THIS FORM CONSTITUTES THE CRIME OF ELECTION FRAUD, WHICH IS PUNISHABLE UNDER VIRGINIA LAW AS A FELONY. VIOLATORS MAY BE SENTENCED TO UP TO 10 YEARS IN PRISON, OR UP TO 12 MONTHS IN JAIL AND/OR FINED UP TO $2,500."

1996, cc. 72, 73; 2008, c. 865; 2015, c. 740.



§ 24.2-416.3. Distribution of mail voter registration application forms

A. Subject to the conditions set forth in § 24.2-416.6, the Department of Elections shall make available to any individual or group a reasonable number of mail voter registration application forms.

B. The Department shall provide a reasonable number of mail voter registration application forms to each agent of the Department of Game and Inland Fisheries authorized to sell hunting or fishing licenses in Virginia. The Department of Game and Inland Fisheries shall assist the Department by providing a list of its agents appointed to sell hunting and fishing licenses in Virginia and by instructing its agents to make the mail voter registration application forms available to persons purchasing hunting or fishing licenses.

1996, cc. 72, 73; 2011, cc. 197, 225; 2013, c. 465; 2015, c. 740.



§ 24.2-416.4. Return of mail voter registration applications

A. Notwithstanding the provisions of § 24.2-416, a mail voter registration application returned through the United States Postal Service shall be deemed to have been made as of the date of the postmark affixed to such application by the United States Postal Service. If no such postmark is affixed or if the postmark affixed by the United States Postal Service is illegible or bears no date, such application shall be deemed to have been timely if received through the United States mail no later than five days following the time for the closing of the registration books pursuant to § 24.2-416.

B. In any other case, a completed mail voter registration application shall be deemed timely if received by any general registrar or any person authorized to receive voter registration applications pursuant to § 24.2-415.1 by 5:00 p.m. on the final day of registration provided for in § 24.2-414.

1996, cc. 72, 73; 2013, c. 680.



§ 24.2-416.5. Social security number or parts thereof not to be disclosed

Any person assisting an applicant with the completion or return of a mail voter registration application shall not copy, disclose or make any use of the social security number, or any part thereof, of the applicant except as authorized by law for official use.

1996, cc. 72, 73; 2007, c. 318.



§ 24.2-416.6. Registration by and instructions for voter registration drives

Whenever the Department of Elections, local electoral board, or general registrar's office furnishes individuals or groups multiple copies of the voter registration application, it shall provide accompanying instructions that contain a copy and explanation of § 24.2-1002.01 and the penalty for destruction of, or failure to mail or deliver, voter registration applications that have been signed. Any like instructions furnished to the public by whatever means shall contain a copy and explanation of § 24.2-1002.01 and the penalty for destruction of, or failure to mail or deliver, voter registration applications. When obtaining 25 or more voter registration applications, such individuals or groups shall be required to register with and provide to the Department, local electoral board, or general registrar's office such information as required by the Department. Such individuals or agents representing a group shall be required to receive training as approved by the State Board and sign a sworn affidavit on a form prescribed by the State Board attesting that such individuals or organizations will abide by all Virginia laws and rules regarding the registration of voters.

2005, cc. 339, 412; 2013, c. 465; 2015, c. 740.



§ 24.2-416.7. Application for voter registration by electronic means

A. Notwithstanding any other provision of law, a person who is qualified to register to vote may apply to register to vote by electronic means as authorized by the State Board by completing an electronic registration application.

B. Notwithstanding any other provision of law, a registered voter may satisfy the requirements of §§ 24.2-423 and 24.2-424 to notify the general registrar of a change of legal name or place of residence within the Commonwealth by electronic means as authorized by the State Board by completing an electronic registration application.

C. An electronic registration application completed pursuant to this article shall require that an applicant:

1. Provide the information as required under § 24.2-418;

2. Have a Virginia driver's license or special identification card issued by the Department of Motor Vehicles;

3. Provide a social security number and Department of Motor Vehicles customer identifier number that matches the applicant's record in the Department of Motor Vehicles records;

4. Attest to the truth of the information provided;

5. Sign the application in a manner consistent with the Uniform Electronic Transactions Act (§ 59.1-479 et seq.); and

6. Affirmatively authorize the Department of Elections and general registrar to use the applicant's signature obtained by the Department of Motor Vehicles for voter registration purposes.

D. In order for an individual to complete a transaction under this article, the general registrar shall verify that the Department of Motor Vehicles customer identifier number, date of birth, and social security number provided by the applicant match the information contained in the Department of Motor Vehicles records.

E. The Department of Motor Vehicles shall provide to the Department of Elections a digital copy of the applicant's signature on record with the Department of Motor Vehicles.

F. The Department of Elections shall transmit to the general registrar an applicant's completed voter registration application and digital signature not later than five business days after the date of receipt.

G. Each transaction taking place under this section shall be accompanied by the following statement featured prominently in boldface capital letters: "WARNING: INTENTIONALLY MAKING A MATERIALLY FALSE STATEMENT DURING THIS TRANSACTION CONSTITUTES THE CRIME OF ELECTION FRAUD, WHICH IS PUNISHABLE UNDER VIRGINIA LAW AS A FELONY. VIOLATORS MAY BE SENTENCED TO UP TO 10 YEARS IN PRISON, OR UP TO 12 MONTHS IN JAIL AND/OR FINED UP TO $2,500."

H. The Department of Elections may use additional security measures approved by the State Board to ensure the accuracy and integrity of registration transactions performed under this article.

2013, c. 520; 2015, c. 740.



§ 24.2-417. Persons to be registered

Each registrar shall register every resident of his county or city who has the qualifications required by the Constitution of Virginia and this title and who applies for registration or transfer of his registration from another county or city in the Commonwealth at the time and in the manner required by law.

Any person, once properly registered, shall remain registered unless his registration is cancelled pursuant to Article 5 (§ 24.2-427 et seq.) of this chapter.

Code 1950, §§ 24-67, 24-68; 1952, c. 341; 1958, c. 576; 1960, c. 288; 1962, c. 536; 1963, Ex. Sess., c. 2; 1970, c. 462, §§ 24.1-47, 24.1-48; 1971, Ex. Sess., cc. 119, 205; 1972, c. 620; 1974, c. 428; 1977, c. 490; 1980, c. 639; 1989, c. 138; 1992, c. 433; 1993, c. 641; 1996, cc. 72, 73; 2000, c. 857.



§ 24.2-417.1. Registration residence requirements; presumptions in certain cases

In determining the residence as defined in § 24.2-101 and the domicile and place of abode of a participant in the American Conservation and Youth Service Corps provided for by federal law (42 U.S.C. § 12655 et seq.), there shall be a presumption that a participant in the Corps who was domiciled and had a place of abode in Virginia at the time of entering the Corps continues to be domiciled and retains the same place of abode unless the participant expressly states otherwise.

In determining the residence as defined in § 24.2-101 and domicile and place of abode of a military or merchant marine spouse or dependent, there shall be a presumption that a military or merchant marine spouse or dependent who has established physical presence and a place of abode in the Commonwealth shall also have established domicile in the Commonwealth unless the spouse or dependent expressly states otherwise. Once residence is changed, the military or merchant marine spouse or dependent may not revert to any previous residence without re-establishing new physical presence and intent to remain or return.

1995, c. 231; 2006, c. 391.



§ 24.2-418. Application for registration

A. Each applicant to register shall provide, subject to felony penalties for making false statements pursuant to § 24.2-1016, the information necessary to complete the application to register. Unless physically disabled, he shall sign the application. The application to register shall be only on a form or forms prescribed by the State Board.

The form of the application to register shall require the applicant to provide the following information: full name; gender; date of birth; social security number, if any; whether the applicant is presently a United States citizen; address of residence in the precinct; place of last previous registration to vote; and whether the applicant has ever been adjudicated incapacitated or convicted of a felony, and if so, under what circumstances the applicant's right to vote has been restored. The form shall contain a statement that whoever votes more than once in any election in the same or different jurisdictions shall be guilty of a Class 6 felony. Unless directed by the applicant or as permitted in § 24.2-411.1 or 24.2-411.2, the registration application shall not be pre-populated with information the applicant is required to provide.

B. The form shall permit any individual, as follows, or member of his household, to furnish, in addition to his residence street address, a post office box address located within the Commonwealth to be included in lieu of his street address on the lists of registered voters and persons who voted, which are furnished pursuant to §§ 24.2-405 and 24.2-406, on voter registration records made available for public inspection pursuant to § 24.2-444, or on lists of absentee voter applicants furnished pursuant to § 24.2-706 or 24.2-710. The voter shall comply with the provisions of § 24.2-424 for any change in the post office box address provided under this subsection.

1. Any active or retired law-enforcement officer, as defined in § 9.1-101 and in 5 U.S.C. § 8331(20), but excluding officers whose duties relate to detention as defined in 5 U.S.C. § 8331(20);

2. Any party granted a protective order issued by or under the authority of any court of competent jurisdiction, including but not limited to courts of the Commonwealth of Virginia;

3. Any party who has furnished a signed written statement by the party that he is in fear for his personal safety from another person who has threatened or stalked him, accompanied by evidence that he has filed a complaint with a magistrate or law-enforcement official against such other person;

4. Any party participating in the address confidentiality program pursuant to § 2.2-515.2; and

5. Any active or retired federal or Virginia justice or judge and any active or retired attorney employed by the United States Attorney General or Virginia Attorney General.

C. If the applicant formerly resided in another state, the portion of the application to register listing an applicant's place of last previous registration to vote, or a copy thereof, shall be retained by the general registrar for the city or county where the applicant resides, and the general registrar shall send the original or a copy to the appropriate voter registration official or other authority of another state where the applicant formerly resided.

Code 1950, §§ 24-28, 24-68; 1952, c. 341; 1958, c. 576; 1960, c. 288; 1962, c. 536; 1968, c. 97; 1970, c. 462, §§ 24.1-22, 24.1-48; 1971, Ex. Sess., cc. 205, 247; 1972, c. 620; 1974, c. 428; 1975, c. 515; 1977, c. 490; 1980, c. 639; 1989, c. 138; 1992, c. 433; 1993, c. 641; 1994, c. 250; 1995, c. 314; 1996, c. 251; 1997, cc. 346, 801; 2001, cc. 612, 626; 2004, c. 184; 2009, cc. 318, 865, 870, 874; 2010, cc. 795, 812; 2012, c. 491; 2013, c. 465; 2015, c. 740.



§ 24.2-418.1. Receipt for voter registration applicants

A. The state form for the application to register to vote shall contain a receipt that shall be given to the applicant upon his completion of the form. The receipt shall be completed by the person receiving the form from the applicant and shall include the following information: the name of the office, group, or person receiving the registration application; the date that the office, group, or person received the registration application from the applicant; and the phone number of the general registrar or the toll-free phone number of the Department of Elections that the applicant may call to confirm his registration.

B. The requirement to complete the receipt as provided in subsection A shall not be applicable when a completed form is mailed directly to or completed in the office of a general registrar or the Department.

2008, c. 865; 2015, c. 740.



§ 24.2-419. Extended time for certain persons to register by mail

The registration application of the following persons may accompany an application for an absentee ballot and shall be on a form prescribed by the State Board, on a federal postcard application, or on a federal write-in absentee ballot:

1. Any member of a uniformed service, as defined in § 24.2-452, who is on active duty;

2. Any spouse or dependent residing with a person listed in subdivision 1; and

3. Any person temporarily residing outside the United States.

The registration application from a person listed in subdivisions 1 and 2 may be accepted notwithstanding the provisions of § 24.2-416 if they are eligible to be registered and if, by reason of active duty, they are normally absent from the city or county in which they reside.

Code 1950, § 24-68; 1952, c. 341; 1958, c. 576; 1960, c. 288; 1962, c. 536; 1970, c. 462, § 24.1-48; 1971, Ex. Sess., c. 205; 1972, c. 620; 1974, c. 428; 1977, c. 490; 1980, c. 639; 1989, c. 138; 1992, c. 433; 1993, c. 641; 1995, c. 296; 2002, cc. 785, 819; 2004, c. 410; 2012, c. 353.



§ 24.2-420. Repealed

Repealed by Acts 1995, c. 296.



§ 24.2-420.1. Extended time for certain persons to register in person

A. Notwithstanding the provisions of § 24.2-416, the following persons shall be entitled to register in person up to and including the day of the election:

1. Any member of a uniformed service of the United States, as defined in § 24.2-452, who is on active duty;

2. Any person who resides temporarily outside of the United States; and

3. Any spouse or dependent residing with a person listed in subdivision 1 or 2 of this subsection.

The provisions of this subsection shall apply only to those persons who are otherwise qualified to register and who, by reason of such active duty or temporary overseas residency, either (i) are normally absent from the city or county in which they reside or (ii) have been absent from such city or county and returned to reside there during the twenty-eight days immediately preceding the election.

B. Notwithstanding the provisions of § 24.2-416, any person who was on active duty as a member of a uniformed service as defined in § 24.2-452 and discharged from the uniformed service during the sixty days immediately preceding the election, and his spouse or dependent, shall be entitled to register, if otherwise qualified, in person up to and including the day of the election.

C. The Department shall prescribe procedures for the addition of persons registered under this section to the lists of registered voters.

1995, c. 296; 2002, cc. 785, 819; 2015, c. 740.



§ 24.2-421. Repealed

Repealed by Acts 1997, cc. 523 and 539.



§ 24.2-422. Appeal of person denied registration

A. A person denied registration shall have the right to appeal, without payment of writ tax or giving security for costs, to the circuit court of the county or city in which he offers to register by filing with the clerk of the court, within ten days after the denial, a petition in writing to have his right to register determined.

The petitioner may file his petition by completing and filing a form which shall be prescribed by the State Board and which shall be used by the general registrar to notify an applicant of the denial of his application to register and of the reasons for the denial. The form shall (i) state that an applicant denied registration has the right to appeal to the circuit court of the county or city in which he offers to register, (ii) give the name and address of the clerk of the circuit court for such county or city (to be supplied by the general registrar), (iii) state that a filing fee of ten dollars must be paid when filing the petition, (iv) contain a statement by which the applicant may indicate his desire to petition the court to have his right to register determined, and (v) provide space for the applicant to state the facts in support of his right to register.

On the filing of a petition to have the right to register determined, the clerk of the court shall immediately bring the matter to the attention of the chief judge of the court for the scheduling of a hearing on the petition. The matter shall be heard and determined on the face of the petition, the answer made in writing by the general registrar, and any evidence introduced as part of the proceedings. The proceedings shall take precedence over all other business of the court and shall be heard as soon as possible.

On the filing of the petition, the clerk of the court shall immediately give notice to the attorney for the Commonwealth for his county or city, who shall appear and defend against the petition on behalf of the Commonwealth.

Judgment in favor of the petitioner shall entitle him to registration. From a judgment rendered against the petitioner, an appeal shall lie to the Supreme Court of Virginia.

B. The general registrar shall send a new application for registration to the applicant with the form prescribed in subsection A. The general registrar shall advise the applicant that he may complete and return the new application, in lieu of filing an appeal, if the reason stated for denial is that the applicant has failed to sign the application or failed to provide a required item of information on the application. Any applicant who returns a second application and whose second application is denied shall have the right to appeal provided in subsection A.

C. The provisions of § 24.2-416, pertaining to the closing of registration records in advance of an election, shall apply to any application submitted pursuant to subsection B following a denial of registration.

Code 1950, § 24-112; 1970, c. 462, § 24.1-67; 1974, c. 428; 1985, c. 351; 1993, c. 641; 1997, c. 114; 2001, c. 627.



§ 24.2-423. Notice of change of name of registered voter

Whenever a registered voter changes his legal name, either by marriage, divorce, order of court, or otherwise, the voter shall promptly notify the general registrar of the jurisdiction where he is registered. Such notice may be made in writing or on a form approved by the State Board of Elections, which may be electronic. The notice in writing may be provided by mail or by facsimile and shall be signed by the voter unless he is physically unable to sign, in which case his own mark acknowledged by a witness shall be sufficient signature. Notice may be provided by electronic means as authorized by the State Board and signed by the voter in a manner consistent with the provisions of § 24.2-416.7 and the Uniform Electronic Transactions Act (§ 59.1-479 et seq.). The general registrar shall enter the new name on the registration records and issue the voter a new voter registration card.

Code 1950, § 24-81; 1970, c. 462, § 24.1-51; 1993, c. 641; 2003, c. 1015; 2013, c. 520.



§ 24.2-424. Change of registered voter's address within the Commonwealth; pilot project

A. Whenever a registered voter changes his place of residence within the Commonwealth, he shall promptly notify any general registrar of the address of his new residence. Such notice may be made in person, in writing, by return of the voter registration card noting the new address, or on a form approved by the State Board of Elections, which may be electronic. The notice in writing may be provided by mail or by facsimile and shall be signed by the voter unless he is physically unable to sign, in which case his own mark acknowledged by a witness shall be sufficient signature. Notice may be provided by electronic means as authorized by the State Board and signed by the voter in a manner consistent with the provisions of § 24.2-416.7 and the Uniform Electronic Transactions Act (§ 59.1-479 et seq.). The fact that a voter provides an address on a candidate or referendum petition that differs from the address for the voter on the voter registration system shall not be sufficient notice to change the voter's registration address. Any statements made by any voter applying for transfer are subject to felony penalties for making a false statement pursuant to § 24.2-1016.

B. If the voter has moved within the same county or city, on receipt of the notification, the general registrar for that county or city shall (i) enter the new address on the registration record; (ii) if satisfied that the registered voter has moved into another precinct within the same county or city, transfer the registration of the voter to that precinct; and (iii) send the voter confirmation documents. This transfer may be entered in the registration records at any time the registration records are not closed pursuant to § 24.2-416.

C. Any request for transfer or change of address within the Commonwealth delivered to any registrar shall be forwarded to the general registrar for the city or county in the Commonwealth where the voter now resides. When forwarding said notice, or upon request from the registrar for the county or city where the voter now resides, the registrar for the county or city where the voter formerly resided shall forward the original application for registration to the registrar for the voter's new locality.

D. Upon receipt of the voter's original registration application, and notice as specified in subsection A of this section indicating the voter's current residence, the registrar for the county or city in which the voter currently resides shall: (i) enter the new address on the registration record; (ii) if satisfied that the registered voter has moved into a precinct within that county or city, transfer the registration of the voter to that precinct; (iii) send the voter confirmation documents; and (iv) through the Virginia voter registration system, notify the registrar of the locality where the voter formerly resided that the registration has been transferred. This transfer may be entered in the registration records at any time the registration records are not closed pursuant to § 24.2-416.

E. If the original registration application is no longer available to the registrar in the city or county where the voter formerly resided, either of the following shall be sent to and accepted by the registrar in the city or county where the voter now resides in lieu of such application: (i) an unsigned voter card (or conversion card) used as the voter record upon the creation of the statewide voter registration system or (ii) a replacement record provided by the Department to replace damaged files in the registrar's office. If no other record is available, then the registrar of the voter's former locality shall provide written notification to the registrar of the locality in which the voter now resides that none of the required documents are available. In this instance only, the registrar of the locality in which the voter now resides shall copy the voter's record from the Virginia voter registration system and use that record in lieu of the original voter registration application. Any complete voter registration application on a form previously authorized for use in Virginia shall be valid for the purposes of continuing or transferring a voter's registration within the Commonwealth.

Code 1950, § 24-85; 1970, c. 462, § 24.1-52; 1971, Ex. Sess., c. 247; 1977, c. 490; 1993, c. 641; 2000, c. 857; 2001, cc. 615, 625; 2002, c. 279; 2003, c. 1015; 2013, cc. 520, 684; 2015, c. 740.



§ 24.2-426. Repealed

Repealed by Acts 1997, c. 805.



§ 24.2-427. Cancellation of registration by voter or for persons known to be deceased or disqualified to vote

A. Any registered voter may cancel his registration and have his name removed from the central registration records by signing an authorization for cancellation and mailing or otherwise submitting the signed authorization to the general registrar. When submitted by any means other than when notarized or in person, such cancellation must be made at least 22 days prior to an election in order to be valid in that election. The general registrar shall acknowledge receipt of the authorization and advise the voter in person or by first-class mail that his registration has been canceled within 10 days of receipt of such authorization.

B. The general registrar shall cancel the registration of (i) all persons known by him to be deceased or disqualified to vote by reason of a felony conviction or adjudication of incapacity; (ii) all persons known by him not to be United States citizens by reason of reports from the Department of Motor Vehicles pursuant to § 24.2-410.1 or from the Department of Elections based on information received from the Systematic Alien Verification for Entitlements Program (SAVE Program) pursuant to subsection E of § 24.2-404 and in accordance with the requirements of subsection B1; (iii) all persons for whom a notice has been received, signed by the voter, or from the registration official of another jurisdiction that the voter has moved from the Commonwealth; and (iv) all persons for whom a notice has been received, signed by the voter, or from the registration official of another jurisdiction that the voter has registered to vote outside the Commonwealth, subsequent to his registration in Virginia. The notice received in clauses (iii) and (iv) shall be considered as a written request from the voter to have his registration cancelled. A voter's registration may be cancelled at any time during the year in which the general registrar discovers that the person is no longer entitled to be registered. The general registrar shall mail notice of any cancellation to the person whose registration is cancelled.

B1. The general registrar shall mail notice promptly to all persons known by him not to be United States citizens by reason of a report from the Department of Motor Vehicles pursuant to § 24.2-410.1 or from the Department of Elections based on information received from the Systematic Alien Verification for Entitlements Program (SAVE Program) pursuant to subsection E of § 24.2-404 prior to cancelling their registrations. The notice shall inform the person of the report from the Department of Motor Vehicles or from the Department of Elections and allow the person to submit his sworn statement that he is a United States citizen within 14 days of the date that the notice was mailed. The general registrar shall cancel the registrations of such persons who do not respond within 14 days to the notice that they have been reported not to be United States citizens.

B2. The general registrar shall (i) process the Department's most recent list of persons convicted of felonies within 21 to 14 days before any primary or general election, (ii) cancel the registration of any registered voter shown to have been convicted of a felony who has not provided evidence that his right to vote has been restored, and (iii) send prompt notice to the person of the cancellation of his registration. If it appears that any registered voter has made a false statement on his registration application with respect to his having been convicted of a felony, the general registrar shall report the fact to the attorney for the Commonwealth for prosecution under § 24.2-1016 for a false statement made on his registration application.

C. The general registrar may cancel the registration of any person for whom a notice has been submitted to the Department of Motor Vehicles in accordance with the Driver License Compact set out in Article 18 (§ 46.2-483 et seq.) of Chapter 3 of Title 46.2 and forwarded to the general registrar, that the voter has moved from the Commonwealth; provided that the registrar shall mail notice of such cancellation to the person at both his new address, as reported to the Department of Motor Vehicles, and the address at which he had most recently been registered in Virginia. No general registrar may cancel registrations under this authority while the registration records are closed pursuant to § 24.2-416. No registrar may cancel the registration under this authority of any person entitled to register under the provisions of subsection A of § 24.2-420.1, and shall reinstate the registration of any otherwise qualified voter covered by subsection A of § 24.2-420.1 who applies to vote within four years of the date of cancellation.

Code 1950, §§ 24-59, 24-60, 24-60.1, 24-71 through 24-73, 24-90, 24-93, 24-94, 24-101, 24-111; 1958, c. 576; 1962, cc. 422, 536; 1970, c. 462, § 24.1-46(12); 1972, c. 620; 1973, c. 30; 1974, c. 428; 1976, c. 616; 1979, c. 329; 1980, c. 639; 1982, c. 650; 1983, c. 398; 1984, c. 480; 1986, c. 558; 1990, c. 193; 1993, c. 641; 1996, cc. 72, 73; 1997, cc. 801, 805; 1999, c. 851; 2000, c. 857; 2001, c. 634; 2002, cc. 785, 819; 2006 cc. 926, 940; 2007, c. 318; 2008, c. 382; 2012, c. 686; 2013, c. 686; 2015, c. 740.



§ 24.2-428. Regular periodic review of registration records; notice to voters identified as having moved; placement on inactive status for failure to respond to notice

A. The Department of Elections shall establish a voter list maintenance program using the change of address information supplied by the United States Postal Service through its licensees or by other reliable sources to identify voters whose addresses may have changed. Any such program shall be regular and periodic and shall be conducted at least annually. The program shall be completed not later than ninety days prior to the date of a federal primary or federal general election.

B. If it appears from information provided by the Postal Service or by other reliable sources that a voter has moved to a different address in the same county or city in which the voter is currently registered, the Department shall provide to the general registrar the information necessary to change the registration records to show the new address, and the Department or the general registrar shall send to the new address of the voter by forwardable mail, a notice of the change, along with a postage prepaid, pre-addressed return card by which the voter may verify or correct the address information.

C. If it appears from information provided by the Postal Service or by other reliable sources that a voter has moved to a different address not in the same county or city, the Department or the general registrar shall send to the last known address of the voter by forwardable mail, a notice on a form prescribed by the Department, along with a postage prepaid and pre-addressed return card on which the voter may state his current address.

D. The registered voter shall complete and sign the return card subject to felony penalties for making false statements pursuant to § 24.2-1016.

E. The general registrar shall correct his registration records from the information obtained from the return card. If the information indicates that the registered voter has moved to another general registrar's jurisdiction within the Commonwealth, the general registrar shall transfer the registration record, along with the return card, to the appropriate general registrar who shall treat the request for a change of address as a request for transfer and shall send a voter registration card as confirmation of the transfer to the voter pursuant to § 24.2-424. If the general registrar does not receive the return card provided for in subsection C of this section within thirty days after it is sent to the voter, the registered voter's name shall be placed on inactive status. A registered voter's failure to receive the notice shall not affect the validity of the inactivation.

Code 1950, §§ 24-96, 24-97, 24-107; 1954, c. 690; 1962, c. 536; 1964, c. 538; 1970, c. 462, §§ 24.1-59, 24.1-60; 1972, c. 620; 1973, c. 30; 1975, c. 515; 1976, c. 616; 1982, c. 650; 1986, c. 241; 1990, c. 313; 1991, c. 10; 1993, c. 641; 1996, cc. 72, 73; 2000, c. 857; 2015, c. 740.



§ 24.2-428.1. Other procedures for assigning registered voters to inactive status

In addition to the voter list maintenance program provided for in § 24.2-428, the general registrar and the registered voter shall follow the confirmation notification procedures set forth in subsections C through E of § 24.2-428 if a voter provides an address on a candidate or referendum petition that differs from the address for the voter on the voter registration system or if any of the following documents sent to the registered voter are returned by the Postal Service as undeliverable:

1. An acknowledgment of registration;

2. An acknowledgment of transfer to a new address;

3. An absentee ballot or application for an absentee ballot sent or provided in accordance with Chapter 7 (§ 24.2-700 et seq.);

4. Notification to a voter after a precinct reassignment;

5. Notification of a change of address sent to a voter in accordance with subsection B of § 24.2-428; or

6. Any official voter registration or election mail.

1996, cc. 72, 73; 2001, c. 625.



§ 24.2-428.2. Return of registered voter to active status

A registered voter shall be returned to active status from inactive status if, during the period beginning on the date the voter was assigned to inactive status and ending on the day of the second general election for federal office thereafter, the voter:

1. Notifies the general registrar of a change of address within the county or city;

2. Responds to a confirmation notice with information that the voter continues to reside at the registration address;

3. Votes or attempts to vote in a primary or a special or general election and, if necessary, corrects the registration record; or

4. Transfers his registration to another county or city within the Commonwealth, pursuant to § 24.2-424 or subsection E of § 24.2-428.

If the registered voter fails to take such action on or before the day of the second general election for federal office after the voter was placed on inactive status, the general registrar shall cancel the person's voter registration.

The general registrar shall post at the courthouse or have published in a newspaper of general circulation in his county or city a list of names of persons whose registration has been cancelled pursuant to this section. He shall deliver or mail, obtaining a certificate of mailing, a certified copy of the list to the chairman of each political party in his county or city.

1996, cc. 72, 73.



§ 24.2-429. Maintenance of accurate registration records by general registrar; notice and hearing before cancellation

Whenever a registered voter is alleged to be improperly registered, except for reason of removal of residence from the precinct, either by the general registrar or by any three qualified voters of the county or city who make such an allegation to the general registrar, the registrar shall post at the courthouse or publish in a newspaper of general circulation in his county or city the name of the registered voter on a list of persons whose registrations are to be cancelled by the general registrar. The list shall be certified by the registrar and delivered or sent by mail to the county or city chairman of each political party. If sent by mail, the general registrar shall obtain a certificate of mailing. In addition to the posted or published list, the general registrar shall send a notice by mail to the last known address of each registered voter on the list, stating the reasons provided by law for the cancellation, the facts on which the cancellation is based, and when the registrar, at his office during regular office hours, will hear testimony produced for or against the right of persons named in the notice to be retained on the registration records. The hearings shall be held not less than ten days after the mailing of the notice, and in no event shall be within sixty days of the general election in November or within thirty days of any other election in the county or city.

At the hearing, the registrar shall hear the testimony produced and shall determine if the registered voter named in the notice is qualified to vote in the county or city. If the person is no longer qualified to vote, the registrar shall cancel the voter's registration. Nothing contained in this section shall prevent the registered voter from applying to the general registrar for a transfer to his proper jurisdiction, provided the registration records are not closed as provided by law. The general registrar may continue the hearing for a period of not more than thirty days in order to complete his examination. If the registered voter so challenged fails to appear and defend his right to be registered, his registration shall be cancelled by the general registrar.

Code 1950, §§ 24-59, 24-60, 24-60.1, 24-71 through 24-73, 24-90, 24-93, 24-94, 24-97, 24-98, 24-101, 24-107, 24-108, 24-111; 1954, c. 690; 1958, c. 576; 1962, cc. 422, 536; 1964, c. 538; 1970, c. 462, §§ 24.1-46(13), 24.1-60, 24.1-61; 1972, c. 620; 1973, c. 30; 1974, c. 428; 1976, c. 616; 1979, c. 329; 1980, c. 639; 1982, c. 650; 1983, c. 398; 1984, c. 480; 1986, c. 558; 1990, c. 193; 1991, c. 10; 1993, c. 641; 1996, cc. 72, 73.



§ 24.2-430. Appeal from decision of registrar

Any person whose registration was cancelled in accordance with the decision of the general registrar pursuant to § 24.2-429, shall have the right of appeal, as provided in § 24.2-422, to the circuit court of the county or city in which he offers to register. Any qualified voter of the county or city shall have the same right of appeal from the decision of the general registrar refusing to cancel the registration of any person alleged to be improperly registered.

Code 1950, §§ 24-99, 24-109; 1970, c. 462, § 24.1-62; 1993, c. 641 .



§ 24.2-431. Petition to court objecting to registration

In addition to challenging a voter's registration before the general registrar, any three qualified voters may file with the circuit court of the county or city in which they are registered, a petition stating their objections to the registration of any person whose name is on the registration records for their county or city. However, no petition may be filed if the only objection raised is based on removal of residence from the precinct.

Code 1950, § 24-102; 1970, c. 462, § 24.1-63; 1993, c. 641; 1996, cc. 72, 73.



§ 24.2-432. Notice to person objected to and decision of court

Fifteen days' notice shall be given by the petitioners to any person whose registration is objected to pursuant to § 24.2-431, and the court shall summarily proceed to determine the right of the person to registration. The determination shall be without the necessity of formal pleadings and in preference to all other matters on the docket. An order of the court concerning registration of the voter shall not be limited by the provisions of § 24.2-416 requiring the registration records to be closed.

Code 1950, § 24-103; 1970, c. 462, § 24.1-64; 1993, c. 641 .



§ 24.2-433. Appeal from decision of court

From the judgment of the court, an appeal shall lie, as a matter of right, to the Supreme Court of Virginia. The appeal shall be placed on the privileged docket and be heard at the next ensuing session of the court.

Code 1950, § 24-104; 1970, c. 462, § 24.1-65; 1974, c. 428; 1993, c. 641 .



§ 24.2-434. Presumption if petition not brought within six months of registration

Unless the petition provided for in § 24.2-431 is filed within six months after the registration of any person, it shall be conclusively presumed in all proceedings where the right of such person to registration arises, by election officers and by judicial tribunals, or in election contests of any kind and character, that such person has complied with all the procedural requirements of the law in making an application for registration.

Code 1950, § 24-105; 1970, c. 462, § 24.1-66; 1993, c. 641 .



§ 24.2-435. Cancellation records to be retained for specified periods

The registration records of voters whose registration has been cancelled pursuant to this article shall be retained for two years from the date of cancellation by the general registrar. However, the registration records of voters whose registration has been cancelled because the voter has moved to another state or the voter has submitted changes to his registration records shall be retained for four years.

Code 1950, §§ 24-59, 24-60, 24-60.1, 24-71 through 24-73, 24-90, 24-93, 24-94, 24-96, 24-101, 24-111; 1958, c. 576; 1962, cc. 422, 536; 1970, c. 462, §§ 24.1-46(12), 24.1-59; 1972, c. 620; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1976, c. 616; 1979, c. 329; 1980, c. 639; 1982, c. 650; 1983, c. 398; 1984, c. 480; 1986, cc. 241, 558; 1990, cc. 193, 313; 1993, c. 641; 2003, c. 238.



§ 24.2-436. Repealed

Repealed by Acts 2001, cc. 616 and 628.



§ 24.2-440. Repealed

Repealed by Acts 2012, c. 353, cl. 2.



§ 24.2-443.1. Repealed

Repealed by Acts 2012, c. 353, cl. 2.



§ 24.2-444. Duties of general registrars and Department of Elections as to voter registration records; public inspection; exceptions

A. Registration records shall be kept and preserved by the general registrar in compliance with §§ 2.2-3803, 2.2-3808, and 24.2-114. The Department shall provide to each general registrar, for each precinct in his county or city, lists of registered voters for inspection. The lists shall contain the name, address, year of birth, gender and all election districts applicable to each registered voter. The lists shall be opened to public inspection at the office of the general registrar when the office is open for business. New lists shall be provided not less than once each year to all localities except those in which an updated list is made available electronically for public inspection, and supplements containing additions, deletions, and changes shall be provided not less than (i) weekly during the 60 days preceding any general election and (ii) monthly at other times. Notwithstanding any other provision of law regarding the retention of records, upon receipt of any new complete list, the general registrar shall destroy the obsolete list and its supplements. The Department shall provide to each general registrar lists of persons denied registration for public inspection. Such lists may be provided electronically through the Virginia voter registration system and produced in whole or in part upon a request for public inspection.

B. The general registrars shall maintain for at least two years and shall make available for public inspection and copying and, where available, photocopying at a reasonable cost, all records concerning the implementation of programs and activities conducted for the purpose of ensuring the accuracy and currency of the registration records pursuant to §§ 24.2-427, 24.2-428 and 24.2-428.1, including lists of the names and addresses of all persons to whom notices are sent, and information concerning whether each person has responded to the notice as of the date that inspection of the records is made.

C. No list provided by the Department under subsection A nor any record made available for public inspection under subsection B shall contain any of the following information: (i) an individual's social security number, or any part thereof; (ii) the residence address of an individual who has furnished a post office box address in lieu of his residence address as authorized by subsection B of § 24.2-418; (iii) the declination by an individual to register to vote and related records; (iv) the identity of a voter registration agency through which a particular voter is registered; or (v) the day and month of birth of an individual. No voter registration records other than the lists provided by the Department under subsection A and the records made available under subsection B shall be open to public inspection.

Code 1950, § 24-113; 1970, c. 462, § 24.1-56; 1993, c. 641; 1994, c. 656; 1996, cc. 72, 73; 2001, cc. 612, 626; 2003, c. 1015; 2007, cc. 311, 318; 2008, c. 379; 2009, c. 318; 2012, c. 353; 2015, c. 740.



§ 24.2-445. Registration records controlling in event of conflict

In the event of a conflict as to whether a person is registered to vote, the registration and voting records in the possession of the general registrar shall be controlling.

1970, c. 462, § 24.1-28; 1993, c. 641 .



§ 24.2-446. Reconstruction of destroyed registration records

Whenever the registration records of a county or city have been destroyed by fire or otherwise, the Department shall provide substitute active registration records obtained from the Virginia voter registration system.

For active registration records not retrievable from the system, the general registrar shall give notice that he is reconstructing such records by posting the notice at ten places in the jurisdiction or publishing it once in a newspaper having general circulation in the jurisdiction.

In the reconstruction, the registrar shall place on the registration records the names of all voters known by him who have been previously registered, or who can show by evidence satisfactory to the registrar that their names were on the old records and who still reside in the county or city.

Code 1950, § 24-91; 1970, c. 462, § 24.1-58; 1993, c. 641; 2015, c. 740.



§ 24.2-447. Persons registered prior to this title

Any person validly registered to vote as of December 1, 1993, shall continue to be registered subject to the provisions of this title.

Code 1950, § 24-117; 1970, c. 462, § 24.1-69; 1993, c. 641 .



§ 24.2-451. Short title

This chapter may be cited as the Uniform Military and Overseas Voters Act.

2012, c. 353.



§ 24.2-452. Definitions

As used in this chapter, unless the context requires a different meaning:

1. "Covered voter" means:

a. A uniformed-service voter or an overseas voter who is registered to vote in this state;

b. A uniformed-service voter defined in subdivision 9 a whose voting residence is in this state and who otherwise satisfies this state's voter eligibility requirements, including subdivision 2 of § 24.2-700;

c. An overseas voter who, before leaving the United States, was last eligible to vote in this state and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements;

d. An overseas voter who, before leaving the United States, would have been last eligible to vote in this state had the voter then been of voting age and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements; or

e. An overseas voter who was born outside the United States, is not described in subdivision c or d, and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements, if:

(1) The last place where a parent or legal guardian of the voter was, or under this chapter would have been, eligible to vote before leaving the United States is within this state; and

(2) The voter has not previously registered to vote in any other state.

2. "Dependent" means an individual recognized as a dependent by a uniformed service.

3. "Federal postcard application" means the application prescribed under § 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act, 52 U.S.C. § 20301(b)(2).

4. "Federal write-in absentee ballot" means the ballot described in § 103 of the Uniformed and Overseas Citizens Absentee Voting Act, 52 U.S.C. § 20303, that may be used in all elections in which the voter is eligible to vote as provided in § 24.2-702.1.

5. "Military-overseas ballot" means:

a. A federal write-in absentee ballot;

b. A ballot specifically prepared or distributed for use by a covered voter in accordance with this title; or

c. A ballot cast by a covered voter in accordance with this title.

6. "Overseas voter" means a United States citizen who is outside the United States.

7. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

8. "Uniformed service" means:

a. Active and reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States;

b. The Merchant Marine, the commissioned corps of the Public Health Service, or the commissioned corps of the National Oceanic and Atmospheric Administration of the United States; or

c. The Virginia National Guard.

9. "Uniformed-service voter" means an individual who is qualified to vote and is:

a. A member of the active or reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States who is on active duty;

b. A member of the Merchant Marine, the commissioned corps of the Public Health Service, or the commissioned corps of the National Oceanic and Atmospheric Administration of the United States;

c. A member on activated status of the National Guard; or

d. A spouse or dependent of a member referred to in this definition.

10. "United States," used in the territorial sense, means the several states, the District of Columbia, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

2012, c. 353; 2015, c. 313.



§ 24.2-453. Restriction of ballot eligibility

To be eligible to vote in state and local elections, the application of an overseas voter who has given up his place of abode in Virginia must show that the applicant is employed overseas or the spouse or dependent of a person employed overseas.

2012, c. 353.



§ 24.2-454. Elections covered

The voting procedures in this chapter apply to:

1. A general, special, or primary election for federal office;

2. A general, special, or primary election for statewide or state legislative office or state referendum measure; and

3. A general, special, or primary election for local constitutional or government office or local referendum measure conducted under Chapter 6 (§ 24.2-600 et seq.) for which absentee voting is available for other voters.

2012, c. 353.



§ 24.2-455. Role of Commissioner of Elections

A. The Commissioner of Elections is the state official responsible for implementing this chapter and Virginia's responsibilities under the Uniformed and Overseas Citizens Absentee Voting Act, 52 U.S.C. § 20301 et seq.

B. The Commissioner shall make available to covered voters information regarding voter registration procedures for covered voters and procedures for casting military-overseas ballots. The Commissioner may delegate the responsibility under this subsection only to the state office designated in compliance with § 102(b)(1) of the Uniformed and Overseas Citizens Absentee Voting Act, 52 U.S.C. § 20302(b)(1).

C. The Commissioner shall coordinate with local electoral boards to establish an appropriate system through which a covered voter may apply for and receive voter registration materials, military-overseas ballots, and other information under this chapter.

D. The Commissioner shall:

1. Develop standardized absentee-voting materials, including privacy and transmission envelopes, authentication materials, and voting instructions to be used with the military-overseas ballot of a voter authorized to vote in any jurisdiction in this state; and

2. To the extent reasonably possible, coordinate with other states to carry out this subsection.

E. The Commissioner shall prescribe the form and content of a declaration for use by a covered voter to swear or affirm specific representations pertaining to the voter's identity, eligibility to vote, status as a covered voter, and timely and proper completion of an overseas-military ballot. The declaration must be based on the declaration prescribed to accompany a federal write-in absentee ballot, as modified to be consistent with this chapter. The Commissioner shall ensure that a form for the execution of the declaration, including an indication of the date of execution of the declaration, is a prominent part of all balloting materials for which the declaration is required.

2012, c. 353; 2013, c. 542.



§ 24.2-456. Overseas voter's registration address

In registering to vote, an overseas voter who is eligible to vote in this state shall use and must be assigned to the voting precinct of the address of the last place of residence of the voter in this state or, in the case of a voter described by subdivision 1 e of § 24.2-452, the address of the last place of residence in this state of the parent or legal guardian of the voter. If that address is no longer a recognized residential address, the voter must be assigned an address for voting purposes.

2012, c. 353.



§ 24.2-457. Methods of registering to vote

A. To apply to register to vote, in addition to any other approved method, a covered voter may use a federal postcard application.

B. A covered voter may use the declaration accompanying a federal write-in absentee ballot to apply to register to vote simultaneously with the submission of the federal write-in absentee ballot, if the declaration is received by the applicable deadline for registration. If the declaration is received after that date, it must be treated as an application to register to vote for subsequent elections.

C. The electoral board shall ensure that the system described in subsection C of § 24.2-455 is capable of accepting both a federal postcard application and any other approved registration application sent to the appropriate election official. The voter may use the system or any other approved method to register to vote.

2012, c. 353.



§ 24.2-458. Methods of applying for military-overseas ballot

A. A covered voter who is registered to vote in this state may apply for a military-overseas ballot using either the regular absentee ballot application in use in the voter's jurisdiction under Chapter 7 (§ 24.2-700 et seq.) or the federal postcard application.

B. A covered voter who is not registered to vote in this state may use a federal postcard application to apply simultaneously to register to vote under § 24.2-457 and for a military-overseas ballot.

C. The electoral board shall ensure that the system described in subsection C of § 24.2-455 is capable of accepting the submission of both a federal postcard application and any other approved military-overseas ballot application sent to the appropriate election official. The voter may use the system or any other approved method to apply for a military-overseas ballot.

D. A covered voter may use the declaration accompanying a federal write-in absentee ballot as an application for a military-overseas ballot simultaneously with the submission of the federal write-in absentee ballot.

E. To receive the benefits of this chapter, a covered voter must inform the appropriate election official that the voter is a covered voter. Methods of informing the appropriate election official that a voter is a covered voter include:

1. The use of a federal postcard application or federal write-in absentee ballot;

2. The use of an overseas address on an approved voter registration application or ballot application; and

3. The inclusion on an approved voter registration application or ballot application of other information sufficient to identify the voter as a covered voter.

F. This chapter does not preclude a covered voter from voting under Chapter 7 (§ 24.2-700 et seq.).

2012, c. 353.



§ 24.2-459. Timeliness and scope of application for military-overseas ballot

An application for a military-overseas ballot is timely if received by the seventh day before the election or the last day for other voters in this state to apply for an absentee ballot for that election. An application for a military-overseas ballot for a primary election, whether or not timely, is effective as an application for a military-overseas ballot for the general election.

2012, c. 353.



§ 24.2-460. Transmission of unvoted ballots

A. For an election described in § 24.2-454 for which this state has not received a waiver pursuant to § 579 of the Military and Overseas Voter Empowerment Act, 52 U.S.C. § 20302(g)(2), not later than 45 days before the election, the election official in each jurisdiction charged with distributing a ballot and balloting materials shall transmit a ballot and balloting materials to all covered voters who by that date submit a valid military-overseas ballot application.

B. A covered voter may request that a ballot and balloting materials be sent to the voter as authorized in § 24.2-706.

C. If a ballot application from a covered voter arrives after the jurisdiction begins transmitting ballots and balloting materials to voters, the official charged with distributing a ballot and balloting materials shall transmit them to the voter not later than three business days after the application arrives.

2012, c. 353.



§ 24.2-461. Federal write-in absentee ballot

A covered voter may use a federal write-in absentee ballot to vote for all offices and ballot measures in an election described in § 24.2-454.

2012, c. 353.



§ 24.2-462. Receipt of voted ballot

A valid military-overseas ballot must be counted if it is delivered to the address that the appropriate state or local election office has specified by the close of the polls on the date of the election except as provided in § 24.2-709.

2012, c. 353.



§ 24.2-463. Declaration

A military-overseas ballot must include or be accompanied by a declaration signed by the voter that a material misstatement of fact in completing the ballot may be grounds for a conviction of perjury under the laws of the United States or this state.

2012, c. 353.



§ 24.2-464. Confirmation of receipt of application and voted ballot

The Commissioner, in coordination with local election officials, shall implement a free-access system by which a covered voter may determine whether:

1. The voter's federal postcard application or other registration or military-overseas ballot application has been received and accepted; and

2. The voter's military-overseas ballot has been received and the current status of the ballot.

2012, c. 353; 2013, c. 542.



§ 24.2-465. Publication of election notice

At least 100 days before a regularly scheduled election and as soon as practicable before an election not regularly scheduled, the Department of Elections shall make election information available for each jurisdiction, to be used in conjunction with a federal write-in absentee ballot. The election notice must contain a list of all of the ballot measures and federal, state, and local offices that as of that date are expected to be on the ballot on the date of the election. The notice also must contain, or enable access to, specific instructions for how a voter is to indicate on the federal write-in absentee ballot the voter's choice for each office to be filled and for each ballot measure to be contested. Specific instructions may include a website address or a telephone number.

2012, c. 353; 2015, c. 313.



§ 24.2-466. Sending and updating notices

A. A covered voter may request and upon such request the Department of Elections shall provide a copy of an election notice without cost to the voter. The Department of Elections shall send the notice to the voter using the method requested and to the address provided by the voter.

B. As soon as ballot styles are verified pursuant to § 24.2-612 and not later than the date ballots are required to be transmitted to voters under §§ 24.2-460 and 24.2-612, the Department of Elections shall update the notice with the certified candidates for each office and ballot measure questions and make the updated notice publicly available.

C. A local election jurisdiction that maintains a website shall make the election notice prepared under § 24.2-465 and updated versions of the election notice regularly available on the website.

2012, c. 353; 2015, c. 313.



§ 24.2-467. Prohibition of nonsubstantive requirements

A. If a voter's mistake or omission in the completion of a document under this chapter does not prevent determining whether a covered voter is eligible to vote, the mistake or omission does not invalidate the document. Failure to satisfy a nonsubstantive requirement, such as using paper or envelopes of a specified size or weight, does not invalidate a document submitted under this chapter. In a federal write-in absentee ballot authorized by this chapter, if the intention of the voter is discernible under this state's uniform definition of what constitutes a vote, an abbreviation, misspelling, or other minor variation in the form of the name of a candidate or a political party must be accepted as a valid vote.

B. Notarization is not required for the execution of a document under this chapter. An authentication, other than the declaration specified in § 24.2-463 or the declaration on the federal postcard application and federal write-in absentee ballot, is not required for execution of a document under this chapter. The declaration and any information in the declaration may be compared with information on file to ascertain the validity of the document.

2012, c. 353.



§ 24.2-468. Equitable relief

A court may issue an injunction or grant other equitable relief appropriate to ensure substantial compliance with, or enforce, this chapter on application by:

1. A covered voter alleging a grievance under this chapter; or

2. An election official in this state.

2012, c. 353.



§ 24.2-469. Uniformity of application and constructions

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

2012, c. 353.



§ 24.2-470. Relation to Electronic Signatures in Global and National Commerce Act

This chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., but does not modify, limit, or supersede § 101(c) of that act, 15 U.S.C. § 7001(c), or authorize electronic delivery of any of the notices described in § 103(b) of that act, 15 U.S.C. § 7003 (b).

2012, c. 353.



§ 24.2-500. Qualification of candidates

In order to qualify as a candidate for any office of the Commonwealth, or of its governmental units, a person must be qualified to vote for and hold that office. In order to hold any office of the Commonwealth or its governmental units, elective by the people, the candidate must have been a resident of the Commonwealth for one year next preceding his election and be qualified to vote for that office.

Code 1950, § 24-132; 1970, c. 462, § 24.1-167; 1971, Ex. Sess., c. 226; 1973, c. 30; 1975, c. 515; 1976, c. 616; 1977, c. 490; 1978, c. 778; 1980, c. 639; 1982, c. 650; 1984, c. 480; 1987, Sp. Sess., c. 1; 1988, c. 469; 1990, cc. 476, 865; 1991, c. 137; 1993, c. 641 .



§ 24.2-501. Statement of qualification as requirement of candidacy

It shall be a requirement of candidacy for any office of the Commonwealth, or of its governmental units, that a person must file a written statement under oath, on a form prescribed by the State Board, that he is qualified to vote for and hold the office for which he is a candidate. Every candidate for election to statewide office, the United States House of Representatives, or the General Assembly shall file the statement with the State Board. Every candidate for any other office shall file the statement with the general registrar of the county or city where he resides. Each general registrar shall transmit to the State Board, immediately after the filing deadline, a list of the candidates who have filed statements of qualification.

The candidate may state, as part of his statement of qualification, how he would like his name to appear on the ballot; however, all names printed on the ballot shall meet the criteria established by the State Board.

Code 1950, § 24-132; 1970, c. 462, § 24.1-167; 1971, Ex. Sess., c. 226; 1973, c. 30; 1975, c. 515; 1976, c. 616; 1977, c. 490; 1978, c. 778; 1980, c. 639; 1982, c. 650; 1984, c. 480; 1987, Sp. Sess., c. 1; 1988, c. 469; 1990, cc. 476, 865; 1991, c. 137; 1993, c. 641; 2003, c. 1015.



§ 24.2-502. Statement of economic interests as requirement of candidacy

It shall be a requirement of candidacy that a written statement of economic interests shall be filed by (i) a candidate for Governor, Lieutenant Governor, or Attorney General with the Secretary of the Commonwealth, (ii) a candidate for Senate or House of Delegates with the clerk of the appropriate house, (iii) a candidate for a constitutional office with the general registrar for the county or city, and (iv) a candidate for member of the governing body or elected school board of any county, city, or town with a population in excess of 3,500 persons with the general registrar for the county or city. The statement of economic interests shall be that specified in § 30-111 for candidates for the General Assembly and in § 2.2-3117 for all other candidates. The foregoing requirement shall not apply to a candidate for reelection to the same office who has met the requirement of annually filing a statement pursuant to § 2.2-3114, 2.2-3115, or 30-110.

The Secretary of the Commonwealth and the clerks of the Senate and House of Delegates shall transmit to the State Board, immediately after the filing deadline, a list of the candidates who have filed initial or annual statements of economic interests. The general registrar, the clerk of the local governing body, or the clerk of the school board, as appropriate, shall transmit to the local electoral board, immediately after the filing deadline, a list of the candidates who have filed initial or annual statements of economic interests.

Code 1950, § 24-132; 1970, c. 462, § 24.1-167; 1971, Ex. Sess., c. 226; 1973, c. 30; 1975, c. 515; 1976, c. 616; 1977, c. 490; 1978, c. 778; 1980, c. 639; 1982, c. 650; 1984, c. 480; 1987, Sp. Sess., c. 1; 1988, c. 469; 1990, cc. 476, 865; 1991, c. 137; 1993, c. 641; 2013, c. 542; 2014, c. 473.



§ 24.2-503. Deadlines for filing required statements; extensions

The written statements of qualification and economic interests shall be filed by (i) primary candidates not later than the filing deadline for the primary, (ii) all other candidates for city and town offices to be filled at a May general election by 7:00 p.m. on the first Tuesday in March, (iii) candidates in special elections by the time of qualifying as a candidate, and (iv) all other candidates by 7:00 p.m. on the second Tuesday in June.

A statement shall be deemed to be timely filed if it is mailed postage prepaid to the appropriate office by registered or certified mail and if the official receipt therefor, which shall be exhibited on demand, shows mailing within the prescribed time limits.

The State Board may grant an extension of any deadline for filing either or both written statements and shall notify all candidates who have not filed their statements of the extension. Any extension shall be granted for a fixed period of time of ten days from the date of the mailing of the notice of the extension.

Code 1950, § 24-132; 1970, c. 462, § 24.1-167; 1971, Ex. Sess., c. 226; 1973, c. 30; 1975, c. 515; 1976, c. 616; 1977, c. 490; 1978, c. 778; 1980, c. 639; 1982, c. 650; 1984, c. 480; 1987, Sp. Sess., c. 1; 1988, c. 469; 1990, cc. 476, 865; 1991, c. 137; 1993, c. 641; 2000, c. 1045.



§ 24.2-503.1. Repealed

Repealed by Acts 2006, cc. 787 and 892, cl. 2.



§ 24.2-504. Persons entitled to have name printed on ballot

Only a person fulfilling all the requirements of a candidate shall have his name printed on the ballot for the election. No person shall have his name printed on the ballot for more than one office at any one election. However, a candidate for federal or statewide office, or a candidate for an office being filled in a special election, may have his name printed on the ballot for two offices at an election.

Code 1950, § 24-132; 1970, c. 462, § 24.1-167; 1971, Ex. Sess., c. 226; 1973, c. 30; 1975, c. 515; 1976, c. 616; 1977, c. 490; 1978, c. 778; 1980, c. 639; 1982, c. 650; 1984, c. 480; 1987, Sp. Sess., c. 1; 1988, c. 469; 1990, cc. 476, 865; 1991, c. 137; 1993, c. 641; 2000, cc. 513, 552; 2004, c. 881.



§ 24.2-505. Declaration of candidacy required of independent candidates

A. Any person, other than a candidate for a party nomination or a party nominee, who intends to be a candidate for any office to be elected by the qualified voters of the Commonwealth at large or of a congressional district shall file a declaration of candidacy with the State Board, on a form prescribed by the Board, designating the office for which he is a candidate. The written declaration shall be attested by two witnesses who are qualified voters of the Commonwealth or of the congressional district, or acknowledged before some officer authorized to take acknowledgements to deeds. The declaration shall be signed by the candidate, but if he is incapable of writing his proper signature then some mark adopted by him as his signature shall be acknowledged before some officer authorized to take acknowledgments to deeds.

The State Board shall notify the respective secretaries of the appropriate electoral boards of the qualified candidates who have so filed.

B. Any person, other than a candidate for a party nomination or party nominee, who intends to be a candidate for election to the General Assembly shall file a declaration of candidacy with the general registrar of the county or city where he resides. The declaration shall be in all respects the same as that required to be given to the State Board by statewide and congressional district candidates. The general registrar shall, within three days after receiving the declaration, (i) deliver it in person or transmit it by certified mail, along with the petitions required by § 24.2-506 or copies thereof, to the general registrars of the other counties or cities, if any, in the legislative district for delivery to the secretaries of the electoral boards and (ii) deliver the declaration and such petitions to the secretary of his electoral board. He shall transmit the names of the candidates who have filed with him to the State Board immediately after the filing deadline.

C. Any person, other than a candidate for a party nomination or party nominee, who intends to be a candidate at any election for any other office shall file a declaration of candidacy with the general registrar of the county or city where he resides. The declaration shall be in all respects the same as that required to be given to the State Board by statewide and congressional district candidates. The general registrar shall, within three days after receiving the declaration, deliver it in person or transmit it by certified mail, along with the petitions required by § 24.2-506 or copies thereof, to the secretaries of the electoral boards of the counties or cities whose electors vote for the office. He shall transmit the names of the candidates who have filed with him to the State Board immediately after the filing deadline.

D. If requested in writing by a candidate filing pursuant to subsection B or C, the secretary of the electoral board shall notify him of any irregularity in the declaration or petitions which can be corrected prior to the filing deadline.

Code 1950, §§ 24-130, 24-131, 24-134.1, 24-135; 1958, c. 605; 1960, c. 427; 1962, c. 536; 1964, cc. 540, 541; 1970, c. 462, § 24.1-166; 1971, Ex. Sess., cc. 119, 247; 1972, c. 620; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1976, c. 616; 1978, c. 778; 1981, c. 425; 1983, c. 461; 1984, c. 480; 1991, c. 137; 1993, c. 641; 1996, c. 270.



§ 24.2-506. Petition of qualified voters required; number of signatures required; certain towns excepted

A. The name of any candidate for any office, other than a party nominee, shall not be printed upon any official ballots provided for the election unless he shall file along with his declaration of candidacy a petition therefor, on a form prescribed by the State Board, signed by the number of qualified voters specified below after January 1 of the year in which the election is held and listing the residence address of each such voter. Each signature on the petition shall have been witnessed by a person who is himself a legal resident of the Commonwealth and who is not a minor or a felon whose voting rights have not been restored and whose affidavit to that effect appears on each page of the petition.

Each voter signing the petition may provide on the petition the last four digits of his social security number, if any; however, noncompliance with this requirement shall not be cause to invalidate the voter's signature on the petition.

The minimum number of signatures of qualified voters required for candidate petitions shall be as follows:

1. For a candidate for the United States Senate, Governor, Lieutenant Governor, or Attorney General, 10,000 signatures, including the signatures of at least 400 qualified voters from each congressional district in the Commonwealth;

2. For a candidate for the United States House of Representatives, 1,000 signatures;

3. For a candidate for the Senate of Virginia, 250 signatures;

4. For a candidate for the House of Delegates or for a constitutional office, 125 signatures;

5. For a candidate for membership on the governing body or elected school board of any county or city, 125 signatures; or if from an election district not at large containing 1,000 or fewer registered voters, 50 signatures;

6. For a candidate for membership on the governing body or elected school board of any town which has more than 1,500 registered voters, 125 signatures; or if from a ward or other district not at large, 25 signatures;

7. For membership on the governing body or elected school board of any town which has 1,500 or fewer registered voters, no petition shall be required;

8. For a candidate for director of a soil and water conservation district created pursuant to Article 3 (§ 10.1-506 et seq.) of Chapter 5 of Title 10.1, 25 signatures; and

9. For any other candidate, 50 signatures.

B. The State Board shall approve uniform standards by which petitions filed by a candidate for office, other than a party nominee, are reviewed to determine if the petitions contain sufficient signatures of qualified voters as required in subsection A.

C. If a candidate, other than a party nominee, does not qualify to have his name appear on the ballot by reason of the candidate's filed petition not containing the minimum number of signatures of qualified voters for the office sought, the candidate may appeal that determination within five calendar days of the issuance of the notice of disqualification pursuant to § 24.2-612 or notice from the State Board that the candidate did not meet the requirements to have his name appear on the ballot.

Appeals made by candidates for a county, city, or town office shall be filed with the electoral board. Appeals made by candidates for all other offices shall be filed with the State Board. The appeal shall be heard by the State Board or the electoral board, as appropriate, within five business days of its filing. The electoral board shall notify the State Board of any appeal that is filed with the electoral board.

The State Board shall develop procedures for the conduct of such an appeal. The consideration on appeal shall be limited to whether or not the signatures on the petitions that were filed were reasonably rejected according to the requirements of this title and the uniform standards approved by the State Board for the review of petitions. Immediately after the conclusion of the appeal hearing, the entity conducting the appeal shall notify the candidate and, if applicable, the State Board, of its decision in writing. The decision on appeal shall be final and not subject to further appeal.

Code 1950, § 24-133; 1970, c. 462, § 24.1-168; 1971, Ex. Sess., cc. 119, 247; 1978, c. 778; 1980, c. 639; 1982, c. 650; 1983, c. 188; 1987, c. 118; 1989, c. 141; 1992, c. 855; 1993, cc. 407, 641; 1998, cc. 152, 246; 2000, cc. 232, 252; 2001, c. 53; 2003, c. 477; 2010, c. 215; 2012, cc. 166, 538; 2013, c. 684.



§ 24.2-507. Deadlines for filing declarations and petitions of candidacy

For any office, declarations of candidacy and the petitions therefor shall be filed according to the following schedule:

1. For a general election in November, by 7:00 p.m. on the second Tuesday in June;

2. For a general election in May, by 7:00 p.m. on the first Tuesday in March;

3. For a special election held at the same time as a November general election, either (i) at least 81 days before the election or (ii) if the special election is being held at the second November election after the vacancy occurred, by 7:00 p.m. on the second Tuesday in June before that November election;

4. For a special election held at the same time as a May general election, by 7:00 p.m. on the first Tuesday in March; or

5. For a special election held at a time other than a general election, (i) at least 60 days before the election or (ii) within five days of any writ of election or order calling a special election to be held less than 60 days after the issuance of the writ or order.

Code 1950, §§ 24-130, 24-131, 24-134.1, 24-135; 1958, c. 605; 1960, c. 427; 1962, c. 536; 1964, cc. 540, 541; 1970, c. 462, § 24.1-166; 1971, Ex. Sess., cc. 119, 247; 1972, c. 620; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1976, c. 616; 1978, c. 778; 1981, c. 425; 1983, c. 461; 1984, c. 480; 1991, c. 137; 1993, c. 641; 2010, cc. 449, 542, 645; 2011, c. 599.



§ 24.2-508. Powers of political parties in general

Each political party shall have the power to (i) make its own rules and regulations, (ii) call conventions to proclaim a platform, ratify a nomination, or for any other purpose, (iii) provide for the nomination of its candidates, including the nomination of its candidates for office in case of any vacancy, (iv) provide for the nomination and election of its state, county, city, and district committees, and (v) perform all other functions inherent in political party organizations.

Code 1950, §§ 24-363, 24-364; 1970, c. 462, § 24.1-172; 1971, Ex. Sess., c. 119; 1973, c. 30; 1975, c. 515; 1978, c. 778; 1993, c. 641 .



§ 24.2-509. Party to determine method of nominating its candidates for office; exceptions

A. The duly constituted authorities of the state political party shall have the right to determine the method by which a party nomination for a member of the United States Senate or for any statewide office shall be made. The duly constituted authorities of the political party for the district, county, city, or town in which any other office is to be filled shall have the right to determine the method by which a party nomination for that office shall be made.

B. Notwithstanding subsection A, the following provisions shall apply to the determination of the method of making party nominations. A party shall nominate its candidate for election for a General Assembly district where there is only one incumbent of that party for the district by the method designated by that incumbent, or absent any designation by him by the method of nomination determined by the party. A party shall nominate its candidates for election for a General Assembly district where there is more than one incumbent of that party for the district by a primary unless all the incumbents consent to a different method of nomination. A party, whose candidate at the immediately preceding election for a particular office other than the General Assembly (i) was nominated by a primary or filed for a primary but was not opposed and (ii) was elected at the general election, shall nominate a candidate for the next election for that office by a primary unless all incumbents of that party for that office consent to a different method.

When, under any of the foregoing provisions, no incumbents offer as candidates for reelection to the same office, the method of nomination shall be determined by the political party.

For the purposes of this subsection, any officeholder who offers for reelection to the same office shall be deemed an incumbent notwithstanding that the district which he represents differs in part from that for which he offers for election.

Code 1950, §§ 24-348, 24-361, 24-363, 24-364; 1970, c. 462, §§ 24.1-171, 24.1-172; 1971, Ex. Sess., c. 119; 1973, c. 30; 1975, c. 515; 1978, c. 778; 1993, c. 641 .



§ 24.2-510. Deadlines for parties to nominate by methods other than primary

For any office, nominations by political parties by methods other than a primary shall be made and completed in the manner prescribed by law according to the following schedule:

1. For a general election in November, by 7:00 p.m. on the second Tuesday in June;

2. For a general election in May, by 7:00 p.m. on the first Tuesday in March;

3. For a special election held at the same time as a November general election, either (i) at least 81 days before the election or (ii) if the special election is held at the second November election after the vacancy occurred, by 7:00 p.m. on the second Tuesday in June before that November election;

4. For a special election held at the same time as a May general election, by 7:00 p.m. on the first Tuesday in March; or

5. For a special election held at a time other than a general election, (i) at least 60 days before the election or (ii) within five days of any writ of election or order calling a special election to be held less than 60 days after the issuance of the writ or order.

In the case of all general elections a party shall nominate its candidate for any office by a nonprimary method only within the 47 days immediately preceding the primary date established for nominating candidates for the office in question. This limitation shall have no effect, however, on nominations for special elections or pursuant to § 24.2-539.

Code 1950, §§ 24-130, 24-131, 24-134.1, 24-135, 24-363, 24-364; 1958, c. 605; 1960, c. 427; 1962, c. 536; 1964, cc. 540, 541; 1970, c. 462, §§ 24.1-166, 24.1-172; 1971, Ex. Sess., cc. 119, 247; 1972, c. 620; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1976, c. 616; 1978, c. 778; 1981, c. 425; 1983, c. 461; 1984, c. 480; 1991, c. 137; 1993, c. 641; 2010, cc. 449, 542, 645; 2011, c. 599.



§ 24.2-511. Party chairman or official to certify candidates to State Board and secretary of electoral board; failure to certify

A. The state, district, or other appropriate party chairman shall certify the name of any candidate who has been nominated by his party by a method other than a primary for any office to be elected by the qualified voters of (i) the Commonwealth at large, (ii) a congressional district or a General Assembly district, or (iii) political subdivisions jointly electing a shared constitutional officer, along with the date of the nomination of the candidate, to the State Board not later than five days after the last day for nominations to be made. The State Board shall notify the secretaries of every electoral board of the names of the candidates to appear on the ballot for such offices.

B. The party chairman of the district or political subdivision in which any other office is to be filled shall certify the name of any candidate for that office who has been nominated by his party by a method other than a primary to the State Board and to the secretary or secretaries of the electoral boards of the cities and counties in which the name of the candidate will appear on the ballot not later than five days after the last day for nominations to be made. Should the party chairman fail to make such certification, the State Board shall declare that the candidate is the nominee of the particular party and direct that his name be treated as if certified by the party chairman.

C. In the case of a nomination for any office to be filled by a special election, the party chairman shall certify the name of any candidate (i) by the deadline to nominate the candidate or (ii) not later than five days after the deadline if it is a special election held at the second November election after the vacancy occurred.

D. No further notice of candidacy or petition shall be required of a candidate once the party chairman has certified his name to the State Board.

E. In no case shall the individual who is a candidate for an office be the person who certifies the name of the party candidate for that same office. In such case the party shall designate an alternate official to certify its candidate.

Code 1950, §§ 24-134, 24-345.3; 1952, c. 509; 1954, c. 523; 1956, Ex. Sess., c. 1; 1958, c. 309; 1959, Ex. Sess., c. 17; 1960, c. 383; 1962, c. 536; 1964, c. 539; 1970, c. 462, § 24.1-169; 1972, c. 620; 1978, c. 778; 1982, c. 650; 1993, c. 641; 2006, c. 83; 2014, c. 473.



§ 24.2-512. Primaries to be conducted in accordance with article

A primary when held shall be conducted in all respects under the provisions of this article. All references in this chapter to primaries shall be deemed to mean those elections held for the purpose of nominating candidates as authorized by this article.

Code 1950, § 24-347; 1970, c. 462, § 24.1-170; 1993, c. 641 .



§ 24.2-513. Provisions as to general elections applicable

All the provisions and requirements of the laws of this Commonwealth in relation to the holding of elections shall apply to all primaries insofar as they are consistent with this article.

Code 1950, § 24-356; 1952, c. 4; 1964, c. 545; 1970, c. 462, § 24.1-178; 1993, c. 641 .



§ 24.2-514. To what nominations this article applies

This article shall apply to the nomination of candidates for offices by a direct primary held on the regular dates established in § 24.2-515 for the conduct of primaries, and to no other nominations.

A primary is not authorized under this article to nominate presidential electors, nor to nominate candidates to fill vacancies unless the candidates for nomination to fill vacancies are to be voted for on the regular date set by this article for primaries.

Code 1950, §§ 24-348, 24-361; 1970, c. 462, § 24.1-171; 1993, c. 641 .



§ 24.2-515. Presidential election year primaries

Primaries for the nomination of candidates for offices to be voted on at the general election date in November shall be held on the second Tuesday in June next preceding such election, except that beginning with the year 2012 and in presidential election years thereafter, primaries to choose among presidential candidates may be held as provided in Article 7 (§ 24.2-544 et seq.). Primaries for the nomination of candidates for offices to be voted on at the general election date in May shall be held on the first Tuesday in March next preceding such election.

Code 1950, § 24-349; 1952, c. 4; 1970, c. 462, § 24.1-174; 1971, Ex. Sess., c. 119; 1975, c. 515; 1993, c. 641; 1999, c. 972; 2003, cc. 815, 823; 2011, cc. 570, 584.



§ 24.2-515.1. Schedule for primaries in the year 2001 and each tenth year thereafter

Primaries for the nomination of candidates for the offices listed in Section 4 of Article VII of the Constitution of Virginia to be voted on at the general election in November 2001 and each tenth year thereafter shall be held on the second Tuesday in June next preceding such election notwithstanding any special primary schedule enacted for any other office.

1993, c. 355, § 24.1-174.1; 1993, c. 641 .



§ 24.2-516. Party to furnish names of chairmen and notify State Board of adoption of direct primary

Each political party within the Commonwealth shall furnish to the State Board the names and addresses of its state, county, and city party chairmen in January of each year, and during the remainder of the year it shall notify the Board of any changes in such names and addresses.

At least 135 days prior to the regular date for a primary, the Board shall inquire of each state chairman and each county and city chairman whether a direct primary has been adopted. The Board shall advise each chairman that notification to the Board of the adoption of a direct primary is required and must be filed with the Board not more than 125 days and not less than 105 days before the date set for the primaries.

Each chairman shall file timely written notice with the Board whether or not a primary has been adopted and identify each office for which a primary has been adopted. The requirement to notify the Board of the adoption of a direct primary shall be satisfied when the Board receives by the deadline (i) written notice from the appropriate party chairman or (ii) a copy of the written notice from an incumbent officeholder to his party chairman of the incumbent's selection, pursuant to § 24.2-509, of the primary as the method of nomination.

Code 1950, § 24-351; 1962, c. 536; 1964, c. 545; 1970, c. 462, § 24.1-176; 1972, c. 620; 1981, c. 425; 1990, c. 199; 1993, c. 641; 2010, cc. 449, 645.



§ 24.2-517. State Board to order election

The State Board shall order the holding of a primary election in any county, city, or other district of the Commonwealth in which it is notified pursuant to § 24.2-516 that a primary is intended to be held. The notice ordering the primary shall be sent to the secretary of the electoral board. Within five days of the issuance of the order by the State Board, each secretary shall post a copy of the notice on the official website of the county or city, post copies of the notice at not less than 10 public places in the county or city, or have notice of the election published at least once in a newspaper of general circulation in the county or city.

Code 1950, § 24-352; 1952, c. 212; 1970, c. 462, § 24.1-177; 1972, c. 620; 1993, c. 641; 2012, cc. 328, 486.



§ 24.2-518. County and city treasurers to pay primary expenses; certain uses of machinery by party

The treasurer of the county or city in which the elections are held shall pay the costs of primary elections.

A political party may hold an election to select the members of its party committee at the same time and in the same places as a primary election without fee or charge for making use of the electoral machinery, provided that a primary to nominate the party's candidate for an office is in fact conducted on that primary date. Such elections for party committee members may be conducted by paper ballots or by voting machines in the discretion of the local electoral board.

The proper political party committee shall pay the costs of using the election machinery at any other time for the purpose of conducting other nominating procedures adopted pursuant to the rules of that party, if such use is authorized by the officials having custody of the machinery.

Code 1950, §§ 24-349, 24-364.1; 1952, c. 4; 1958, c. 580; 1970, c. 462, §§ 24.1-174, 24.1-180; 1971, Ex. Sess., c. 119; 1975, c. 515; 1982, c. 650; 1993, c. 641 .



§ 24.2-519. Qualification of primary candidates

In order to qualify as a candidate at any primary, a person must be legally qualified to hold the office for which he is a candidate and be qualified to vote in the primary in which he seeks to be a candidate.

Code 1950, § 24-369; 1970, c. 462, § 24.1-183; 1971, Ex. Sess., c. 226; 1974, c. 428; 1977, c. 490; 1993, c. 641 .



§ 24.2-520. Declaration of candidacy required

A candidate for nomination by primary for any office shall be required to file a written declaration of candidacy on a form prescribed by the State Board. The declaration shall include the name of the political party of which the candidate is a member, a designation of the office for which he is a candidate, and a statement that, if defeated in the primary, his name is not to be printed on the ballots for that office in the succeeding general election. The declaration shall be acknowledged before some officer who has the authority to take acknowledgments to deeds, or attested by two witnesses who are qualified voters of the election district.

Code 1950, §§ 24-370 through 24-372; 1960, c. 427; 1970, c. 462, § 24.1-184; 1978, cc. 239, 778; 1983, c. 461; 1993, c. 641 .



§ 24.2-521. Petition required to accompany declaration; number of signatures required

A candidate for nomination by primary for any office shall be required to file with his declaration of candidacy a petition for his name to be printed on the official primary ballot, on a form prescribed by the State Board, signed by the number of qualified voters specified below after January 1 of the year in which the election is held or before or after said date in the case of a March primary, and listing the residence address of each such voter. Each signature on the petition shall have been witnessed by a person who is himself a legal resident of the Commonwealth and who is not a minor or a felon whose voting rights have not been restored and whose affidavit to that effect appears on each page of the petition.

Each voter signing the petition may provide on the petition the last four digits of his social security number, if any; however, noncompliance with this requirement shall not be cause to invalidate the voter's signature on the petition.

The minimum number of signatures of qualified voters required for primary candidate petitions shall be as follows:

1. For a candidate for the United States Senate, Governor, Lieutenant Governor, or Attorney General, 10,000 signatures, including the signatures of at least 400 qualified voters from each congressional district in the Commonwealth;

2. For a candidate for the United States House of Representatives, 1,000 signatures;

3. For a candidate for the Senate of Virginia, 250 signatures;

4. For a candidate for the House of Delegates or for a constitutional office, 125 signatures;

5. For a candidate for membership on the governing body of any county or city, 125 signatures; or if from an election district not at large containing 1,000 or fewer registered voters, 50 signatures;

6. For a candidate for membership on the governing body of any town which has more than 1,500 registered voters, 125 signatures; or if from a ward or other district not at large, 25 signatures;

7. For membership on the governing body of any town which has 1,500 or fewer registered voters, no petition shall be required; and

8. For any other candidate, 50 signatures.

Code 1950, § 24-373; 1952, c. 523; 1970, c. 462, § 24.1-185; 1971, Ex. Sess., cc. 119, 247; 1972, c. 620; 1978, c. 778; 1980, c. 639; 1982, c. 650; 1983, c. 188; 1989, c. 141; 1992, c. 855; 1993, cc. 407, 641; 1998, cc. 152, 246; 2000, cc. 232, 252; 2003, c. 477; 2010, c. 215; 2012, cc. 166, 538.



§ 24.2-522. When and to whom filings to be made

A. Declarations of candidacy, petitions, and receipts indicating the payment of filing fees shall be filed not earlier than noon of the ninety-second day and not later than 5:00 p.m. of the seventy-fifth day before the primary.

B. Except as provided in subsection C, candidates for nomination shall file their declarations, petitions, and receipts with the chairman or chairmen of the several committees of the respective parties.

C. Any candidate for nomination for United States Senator, Governor, Lieutenant Governor, or Attorney General shall file with the State Board (i) his declaration of candidacy, (ii) the petitions for his candidacy, sealed in one or more containers to which is attached a written statement under oath by the candidate giving his name and the number of signatures on the petitions contained in the containers, and (iii) a receipt indicating the payment of his filing fee.

The State Board shall transmit the material so filed to the state chairman of the party of the candidate within 72 hours and not later than the seventy-fourth day before the primary. The sealed containers containing the petitions for a candidate may be opened only by the state chairman of the party of the candidate.

Code 1950, §§ 24-370 through 24-372, 24-374; 1960, c. 427; 1970, c. 462, §§ 24.1-184, 24.1-186; 1978, cc. 239, 778, § 24.1-186.1; 1983, c. 461; 1993, c. 641; 2003, c. 1015; 2010, cc. 449, 645; 2013, c. 443.



§ 24.2-523. Candidates to pay fee before filing

Every candidate for nomination for any office at any primary shall, before he files his declaration of candidacy, pay a fee equal to two percent of one year's minimum salary attached to the office for which he is candidate in effect in the year in which he files.

In case of an office for which compensation is paid in whole or in part by fees, the amount to be paid by a candidate as his contribution for the payment of the expenses of the primary shall be fixed by the proper committee of the respective parties.

If there is no salary or fee attached to the office, the fee for primary expenses shall be five dollars. This provision includes candidates for party committees in § 24.2-518.

Code 1950, §§ 24-398 through 24-400; 1970, c. 462, § 24.1-198; 1976, c. 616; 1993, c. 641 .



§ 24.2-524. To whom fees paid; refund of fees

A. Candidates for United States Senators, for representatives in Congress, and for the offices of Governor, Lieutenant Governor, and Attorney General shall pay the primary fee to the State Board of Elections. The primary fees shall be credited by the Board to a fund to be known as the "state primary fee fund."

The Board shall refund the fee by warrant upon the state primary fee fund in the event the prospective candidate does not become a candidate, becomes a candidate and is not opposed, or must refile for any reason. All other primary fees paid to the Board shall be paid or placed to the credit of the fund out of which the Board pays the Commonwealth's expenses for the primary.

B. All other candidates shall pay the fee to the treasurer, or director of finance if there is no treasurer, of the city or county in which they reside. The treasurer or director of finance shall pay back the fee in the event the prospective candidate does not become a candidate, or becomes a candidate and must refile for any reason. In the event the candidate is unopposed, the State Board or the local electoral board, as appropriate, shall notify, no less than 60 days before the primary, the treasurer or director of finance to whom the fee was paid that the candidate is unopposed and shall provide the name and mailing address for returning the fee to the candidate. The treasurer or director of finance promptly shall return the fee to the candidate. All other primary fees paid a county or city treasurer or director of finance shall be paid or placed to the credit of the fund of the county or city out of which the expenses of the primary were paid by the county or city.

C. A receipt for the payment of the fee must be attached to the declaration of candidacy; otherwise the declaration shall not be received or filed.

Code 1950, § 24-401; 1962, c. 462; 1971, Ex. Sess., c. 247, § 24.1-199; 1982, c. 650; 1988, c. 192; 1993, c. 641; 2005, c. 748; 2010, cc. 449, 645.



§ 24.2-525. Persons entitled to have name printed on ballot

Only a person meeting all the qualifications and fulfilling all the requirements of a candidate, and who has complied with the rules and regulations of his party, shall have his name printed on the ballot provided for the primary election. No person shall have his name printed on the ballot for more than one office at any one primary election. However, a candidate for federal or statewide office, or a candidate for an office being filled in a special election, may have his name printed on the ballot for two offices at a primary election.

Code 1950, §§ 24-369 through 24-372; 1960, c. 427; 1970, c. 462, §§ 24.1-183, 24.1-184; 1971, Ex. Sess., c. 226; 1974, c. 428; 1977, c. 490; 1978, cc. 239, 778; 1983, c. 461; 1993, c. 641; 2000, cc. 513, 552; 2004, c. 881.



§ 24.2-526. Primary not to be held when less than two candidates declare

Whenever within the time prescribed by this article there is only one declaration of candidacy in a political party for the nomination for any office, the person filing the declaration shall be declared the nominee of the party for the office for which he has announced his candidacy and his name shall not be printed on the ballot for the primary. Whenever within the time prescribed by this article there is no declaration of candidacy in a political party for the nomination for any office, the appropriate committee of the party may provide for an alternative method of nominating a candidate.

Code 1950, § 24-350; 1970, c. 462, § 24.1-175; 1983, c. 483; 1993, c. 641 .



§ 24.2-527. Chairman or official to furnish State Board and local electoral boards with names of candidates and certify petition signature requirements met

A. It shall be the duty of the chairman or chairmen of the several committees of the respective parties to furnish the name of any candidate for nomination for any office to be elected by the qualified voters of the Commonwealth at large or of a congressional district or of a General Assembly district to the State Board, and to furnish the name of any candidate for any other office to the State Board and to the electoral boards charged with the duty of preparing and printing the primary ballots. In furnishing the name of any such candidate, the chairman shall certify that a review of the filed candidate petitions found the required minimum number of signatures of qualified voters for that office to have been met. The chairman shall also certify the order and date and time of filing for purposes of printing the ballots as prescribed in § 24.2-528, provided that the State Board shall determine the order and date and time of filing for candidates for United States Senator, Governor, Lieutenant Governor, and Attorney General for such purposes. Each chairman shall comply with the provisions of this section not less than 70 days before the primary.

B. In no case shall the individual who is a candidate for an office be the person who certifies the names of candidates for a primary for that same office. In such case the party shall designate an alternate official to certify the candidates.

Code 1950, § 24-375; 1970, c. 462, § 24.1-187; 1976, c. 616; 1978, c. 239; 1979, c. 329; 1993, c. 641; 2006, c. 83; 2010, cc. 449, 645; 2013, c. 443.



§ 24.2-528. No primary candidate to be nominated by convention

No party which has adopted the method of making a nomination for an office by primary pursuant to § 24.2-509 shall nominate by a convention any candidate to be voted for at that primary.

Code 1950, § 24-366; 1970, c. 462, § 24.1-173; 1993, c. 641 .



§ 24.2-529. Primary ballots

The primary ballots for the several parties taking part in a primary shall be composed, arranged, printed, delivered, and provided in the same manner as the general election ballots except that at the top of each official primary ballot shall be printed in plain black type the name of the political party and the words "Primary Election." The names of the candidates for various offices shall appear on the ballot in an order determined by the priority of the time of filing for the office. In the event two or more candidates file simultaneously, the order of filing shall then be determined by lot by the electoral board or the State Board as in the case of a tie vote for the office. No write-in shall be permitted on ballots in primary elections.

Code 1950, § 24-376; 1970, c. 462, § 24.1-188; 1971, Ex. Sess., c. 119; 1993, c. 641 .



§ 24.2-530. Who may vote in primary

All persons qualified to vote, pursuant to §§ 24.2-400 through 24.2-403, may vote at the primary. No person shall vote for the candidates of more than one party.

Code 1950, § 24-367; 1970, c. 462, § 24.1-182; 1971, Ex. Sess., c. 205; 1976, c. 616; 1993, c. 641 .



§ 24.2-531. Pollbooks used during primaries

There shall be pollbooks in the form set forth in § 24.2-611 provided for use during any primary.

Code 1950, § 24-377; 1970, c. 462, § 24.1-189; 1980, c. 639; 1981, c. 425; 1993, c. 641; 2003, c. 1015; 2010, c. 812; 2014, cc. 540, 576.



§ 24.2-532. Abstracts of votes; law-enforcement officer to obtain returns not forwarded

As soon as the electoral board shall determine the persons who have received the highest number of votes for nomination to any such office, the secretary of the board shall immediately make out abstracts and certificates of the votes cast as provided in § 24.2-675 and forward certified copies thereof to the State Board. The secretary in addition shall place certified copies thereof in an envelope and forward them in person or by certified mail (i) for members of the House of Representatives of the United States, to the chairman of the congressional district committee, (ii) for members of the General Assembly, to the chairman of the Senate or House of Delegates district committee, and (iii) for county and city and district officers, to the chairman of the county or city. "Chairman" means the chairman of the political party under whose auspices the primary is held.

If the abstract of votes shall not have been received by the State Board from any county or city within six days after any state primary election, the Board shall dispatch a law-enforcement officer to obtain them as provided in § 24.2-678.

Code 1950, §§ 24-388, 24-390; 1952, c. 4; 1970, c. 462, §§ 24.1-191, 24.1-193; 1976, c. 616; 1993, c. 641 .



§ 24.2-533. Repealed

Repealed by Acts 2010, c. 812, cl. 3.



§ 24.2-534. Returns tabulated by State Board; when nominee declared

As soon as possible after receipt of the certified abstract and not later than fourteen days after the day of the election, the State Board shall open and tabulate the returns. Upon completion of the tabulation the Board shall declare the nominee in the manner and form as it does in general elections.

Code 1950, § 24-389; 1952, c. 4; 1970, c. 462, § 24.1-192; 1978, c. 778; 1993, c. 641 .



§ 24.2-535. Vote required to nominate

Any candidate for party nomination to any office who receives a plurality of the votes cast by his party shall be the nominee of his party for that office and his name shall be printed on the official ballots used in the election for which the primary was held.

Code 1950, § 24-359; 1952, c. 4; 1964, c. 616; 1970, c. 462, § 24.1-179; 1993, c. 641 .



§ 24.2-536. Procedure when a vacancy in office occurs less than 75 days before primary date

Whenever, by reason of the death, resignation, or removal of the incumbent, a vacancy in any office occurs less than 75 but more than 45 days before the regular date for the holding of a primary, the properly constituted party authorities may permit the filing of declarations and petitions of candidacy for nomination for that office in the primary. Notice of the vacancy and the right to file declarations and petitions of candidacy for nomination to fill it shall be advertised by the party committee or committees in at least one newspaper of general circulation within the Commonwealth if it is an office filled by election by the people at large, and in the manner prescribed by the properly constituted party authorities in the case of all other offices. No declaration and petitions of candidacy shall be filed with the committee or committees until such advertisement is made, nor within 35 days prior to the date for holding the primary. Declarations and petitions of candidacy filed pursuant to this section shall comply in every respect, except for the time of filing, with the requirements established generally for such declarations and petitions in this article.

If more than one person qualifies, the party chairman shall promptly certify their names to the State Board and the appropriate electoral boards as having qualified under the provisions of this section. The electoral boards having charge of the printing of the official ballots for the primary shall either:

1. Cause to be printed on the ballot the name of each person so certified; or

2. If the official ballots have already been printed, cause separate ballots to be printed for the office for which the persons have qualified pursuant to this section.

In the event that only one person qualifies as a candidate under the provisions of this section, the person so qualifying shall be declared the nominee of his party for that office and his name shall not be printed on the primary ballot.

In the event that no person qualifies as a candidate under the provisions of this section, or that the vacancy occurs less than 45 days before the primary, the appropriate committee of the political party shall determine the time and method of nominating its candidate for the office.

Code 1950, § 24-362; 1970, c. 462, § 24.1-194; 1993, c. 641; 2010, cc. 449, 645.



§ 24.2-537. Procedure when nominee by default dies or withdraws or nomination is set aside prior to primary

A. If any person who would have been nominated as the candidate of a political party for any office in any general election by reason of the fact that he was the only person who filed the required declaration of and petition for candidacy dies or withdraws as the party candidate, or his nomination is set aside for any reason, 45 days or more before the day on which the primary would have been held if two or more candidates had qualified, the appropriate committee of the political party shall determine the time and method of nominating its candidate for the office.

B. If the party committee determines that the party's nominee shall be elected at the scheduled primary, any person desiring to become a candidate for nomination by the party at that primary who is otherwise qualified may file a declaration of and petition for his candidacy with the proper chairman of his party committee. No person whose nomination has been set aside for fraud knowingly participated in by the candidate, or other person who knowingly participated in such fraud, shall be deemed qualified. The declaration and petition shall comply in every respect with the requirements established generally for such declarations and petitions in this article, except that the declaration and petition shall be filed at least 35 days before the day on which the primary is to be held.

If more than one person qualifies, the party chairman shall promptly certify their names to the State Board and the appropriate electoral boards as having qualified under the provisions of this section. The electoral boards having charge of the printing of the official ballots for the primary election shall either:

1. Cause to be printed thereon the name of every person so certified; or

2. If the official ballots have already been printed, cause separate ballots to be printed for the office for which two or more persons have qualified pursuant to the provisions of this section.

In the event that only one person qualifies as a candidate in accordance with the provisions of this section, the person so qualifying shall be declared the nominee of his party for that office and his name shall not be printed on the primary ballot.

In the event that no person qualifies as a candidate pursuant to the provisions of this section, or that the death or withdrawal or setting aside of candidacy of any such party nominee should occur at a time which is less than 45 days prior to any such primary, the appropriate committee of the political party shall determine the time and method of nominating its candidate for the office.

C. No party shall nominate any person whose nomination has been set aside for fraud knowingly participated in by the candidate, or any other person who knowingly participated in such fraud.

Code 1950, § 24-391; 1970, c. 462, § 24.1-195; 1983, c. 483; 1993, c. 641; 2010, cc. 449, 645.



§ 24.2-538. Procedure when opposed candidate for nomination dies prior to primary

If any person who is a candidate for nomination by a political party at a primary election, and who, along with one or more other candidates, has qualified to have his name printed on the official ballot for the primary, dies 45 days or more before the day on which the primary is to be held, any person otherwise qualified who desires to be a candidate at that primary may file a declaration of and petition for his candidacy with the proper chairman of his party committee. The declaration and petition shall comply in every respect with the requirements established generally for such declarations and petitions by this article, except that the declaration and petition shall be filed at least 35 days before the day on which the primary is to be held.

The party chairman or chairmen shall promptly certify the names of every such person to the State Board and appropriate electoral boards as having qualified under the provisions of this section. Every electoral board having charge of the printing of official ballots for the primary election shall either:

1. Cause to be printed thereon the name of every person so certified; or

2. If the official ballots have already been printed, cause separate ballots to be printed for the office containing the names of those candidates other than the decedent who have theretofore qualified and the names of those certified to it as having qualified pursuant to the provisions of this section. The board may, in its discretion, cause to be stricken from the ballots already printed the title of the office involved and the names of all candidates for nomination for the office appearing thereon.

Whenever any additional candidate shall qualify pursuant to this section, no ballots theretofore cast by absentee vote for a candidate for such office shall be counted, but any person who has so voted shall be entitled to receive a new ballot and to vote for his choice among all the candidates for such office.

Code 1950, § 24-392; 1970, c. 462, § 24.1-196; 1976, c. 616; 1993, c. 641; 2010, cc. 449, 645.



§ 24.2-539. Party may nominate when nominee dies, withdraws, or nomination is set aside; duty of party chairman

Should the nominee of any party die, withdraw, or have his nomination set aside for any reason, the party may nominate to fill the vacancy in accordance with its own rules. A candidate who has been disqualified for failing to meet the filing requirements of Article 1 (§ 24.2-500 et seq.) of this chapter shall not be renominated. No party shall renominate any person whose nomination has been set aside for fraud knowingly participated in by the candidate. The party chairman or chairmen shall promptly certify the name of any such nominee to the appropriate electoral boards and the nominee shall promptly comply with the filing requirements of Article 1 of this chapter.

Code 1950, §§ 24-234, 24-235, 24-365; 1952, c. 4; 1970, c. 462, §§ 24.1-110, 24.1-197; 1976, c. 616; 1980, c. 639; 1984, c. 480; 1990, c. 476; 1992, c. 828; 1993, c. 641 .



§ 24.2-540. Other parties may also nominate; independent candidates

Any other political party may also nominate and file the required notice of a new candidate pursuant to § 24.2-539 if the candidate who died, withdrew, or had his nomination set aside was unopposed by that party. A nonparty candidate shall also be permitted to file a notice of candidacy whether or not the candidate who died, withdrew, or had his nomination set aside was opposed by a nonparty or party candidate.

Any such party or nonparty candidate shall file any statement or petition required of him by Article 1 (§ 24.2-500 et seq.) or Article 2 (§ 24.2-505 et seq.) of this chapter.

Code 1950, §§ 24-234, 24-235; 1970, c. 462, § 24.1-110; 1976, c. 616; 1980, c. 639; 1984, c. 480; 1990, c. 476; 1992, c. 828; 1993, c. 641 .



§ 24.2-541. Printing of names on ballot

In the case (i) of a candidate who has died if the notice is filed with the proper official at least 25 days before the day on which the election is to be held or (ii) of a candidate who has withdrawn or had his nomination set aside if the notice is filed with the proper official at least 60 days before the day on which the election is to be held, the electoral board or boards having charge of the printing of the ballots for such election shall either:

1. Cause to be printed thereon the name of every person qualifying as provided in this article; or

2. If ballots for the election have already been printed, cause separate ballots to be printed for the office on which shall be printed the name of every person qualifying as provided in this article and of any other party or nonparty candidate for the same office who had already qualified to have his name printed on the ballot. In addition, the electoral board may cause to be stricken from the earlier printed ballots the title of the office involved and the names of all candidates for that office appearing thereon.

If the candidate so dying, withdrawing or having his nomination set aside is a candidate for an office to which more than one person is to be elected and none of the candidates was opposed prior to such death, withdrawal, or setting aside, then the ballots shall be so printed as to permit the electors to vote separately for the remaining unopposed candidate or candidates, and for such persons who filed notice of candidacy as provided in this article.

Whenever any additional candidate qualifies as provided in this article, no votes previously cast by absentee ballot for a candidate for such office shall be counted, but any person who has so voted shall be entitled to receive a new ballot and to vote for his choice among all the candidates for such office.

Code 1950, §§ 24-234, 24-235; 1970, c. 462, § 24.1-110; 1976, c. 616; 1980, c. 639; 1984, c. 480; 1990, c. 476; 1992, c. 828; 1993, c. 641; 2003, c. 476.



§ 24.2-542. State Board to be furnished names of electors selected by political parties; oaths of electors

In elections for President and Vice President of the United States, the appropriate chairman or secretary of each political party shall furnish to the State Board by noon of the seventy-fourth day before the presidential election (i) the names of the electors selected by the party at its convention held for that purpose, together with the names of the political party and of the candidates for President and Vice President for whom the electors are required to vote in the Electoral College and (ii) a copy of a subscribed and notarized oath by each elector stating that he will, if elected, cast his ballot for the candidates for President and Vice President nominated by the party that selected the elector, or as the party may direct in the event of death, withdrawal or disqualification of the party nominee. In the event of the death or withdrawal of a candidate of a political party for President or Vice President, that party may substitute the name of a different candidate before the State Board certifies to the county and city electoral boards the form of the official ballots. The State Board shall also be furnished, if it requests, with satisfactory evidence that any person undertaking to act as an elector on behalf of any political party is, in fact, duly and properly authorized to do so.

Code 1950, § 24-290.1; 1950, p. 246; 1970, c. 462, § 24.1-158; 1982, c. 650; 1984, c. 480; 1993, c. 641; 1996, c. 574; 2001, c. 630.



§ 24.2-542.1. State Board to be furnished names of electors selected by political parties; certain national conventions

Notwithstanding the provisions of § 24.2-542, (i) the state political party chairman of a political party whose national convention has been scheduled to be held after the seventy-fourth day before the presidential election, shall file by noon on the seventy-fourth day before the presidential election, with the certification of its at-large electors, a certification of the persons expected to be nominated for President and Vice President at its national convention; (ii) the State Board of Elections shall certify candidates to the local electoral boards and ballot preparation shall proceed based on the state party chairman's certifications; and (iii) the persons nominated by the party at its national convention shall be certified to the State Board no later than 5:00 p.m. on the sixtieth day before the presidential election.

2003, c. 808.



§ 24.2-543. How other groups may submit names of electors; oaths of electors

A. A group of qualified voters, not constituting a political party as defined in § 24.2-101, may have the names of electors selected by them, including one elector residing in each congressional district and two from the Commonwealth at large, printed upon the official ballot to be used in the election of electors for President and Vice President by filing a petition pursuant to this section. The petition shall be filed with the State Board by noon of the seventy-fourth day before the presidential election. The petition shall be signed by at least 5,000 qualified voters and include signatures of at least 200 qualified voters from each congressional district. The petition shall be signed by petitioners on and after January 1 of the year of the presidential election only and contain the residence address of each petitioner. The signature of each petitioner shall be witnessed either by a person who is a constitutionally qualified candidate for President of the United States, who may witness his own petition, or by a person who is a resident of the Commonwealth and who is not a minor or a felon whose voting rights have not been restored and whose affidavit to that effect appears on each page of the petition. The petition shall state the names of the electors selected by the petitioners, the party name under which they desire the named electors to be listed on the ballot, and the names of the candidates for President and Vice President for whom the electors are required to vote in the Electoral College. The persons filing the petition shall file with it a copy of a subscribed and notarized oath by each elector stating that he will, if elected, cast his ballot for the candidates for President and Vice President named in the petition, or as the party may direct in the event of death, withdrawal or disqualification of the party nominee. In order to utilize a selected party name on the ballot, the petitioners shall have had a state central committee composed of registered voters from each congressional district of the Commonwealth, a party plan and bylaws, and a duly designated chairman and secretary in existence and holding office for at least six months prior to filing the petition. The State Board may require proof that the petitioners meet these requirements before permitting use of a party name on the ballot. The party name shall not be identical with or substantially similar to the name of any political party qualifying under § 24.2-101 and then in existence.

In the event of the death or withdrawal of a candidate for President or Vice President qualified to appear on the ballot by party name, that party may substitute the name of a different candidate before the State Board certifies to the county and city electoral boards the form of the official ballots.

In the event that a group of qualified voters meets the requirements set forth in this section except that they cannot utilize a party name, the electors selected and the candidates for President and Vice President shall be identified and designated as "Independent" on the ballot. Substitution of a different candidate for Vice President may be made by the candidate for President before the State Board certifies to the county and city electoral boards the form of the official ballot.

In the event of the death or disqualification of any person listed as an elector for candidates for President and Vice President on a petition filed pursuant to this section, the party or candidate for President, as applicable, may substitute the name of a different elector. Such substitution shall not invalidate any petition of qualified voters circulated with the name of the deceased or disqualified elector provided that notice of the substitution is filed with the State Board by noon of the seventy-fourth day before the presidential election. Notice of the substitution and the name of any substitute elector shall be submitted on a form prepared by the State Board.

B. If the State Board determines that a candidate for President does not qualify to have his name appear on the ballot pursuant to this section by reason of the candidate's filed petition not containing the minimum number of signatures of qualified voters for the office sought, the candidate may appeal the determination to the State Board within seven calendar days of the issuance of the notice of disqualification. The notice of disqualification shall be sent by email or regular mail to the address on file for the candidate, and such notice shall be deemed sufficient. The State Board shall hear the appeal within three business days of its filing.

The State Board shall develop procedures for the conduct of such an appeal. The consideration on appeal shall be limited to whether or not the signatures on the petitions that were filed were reasonably rejected according to the requirements of this title and the rules and procedures set forth by the State Board for checking petitions. Immediately after the conclusion of the appeal hearing, the State Board shall notify the candidate of its decision in writing. The decision on appeal shall be final and not subject to further appeal.

Code 1950, § 24-290.3; 1952, c. 330; 1964, c. 542; 1968, c. 284; 1970, c. 462, § 24.1-159; 1982, c. 650; 1984, c. 480; 1993, c. 641; 1994, c. 149; 1998, cc. 152, 246; 2000, cc. 232, 252; 2001, c. 630; 2003, c. 477; 2012, cc. 166, 538; 2013, cc. 521, 550, 684.



§ 24.2-544. Time presidential primaries to be held and completion of duties by officers of election; age qualifications for participation

A. Primaries for the nomination of candidates for the office of President of the United States to be voted on at the November 2012 general election and the November general election in each presidential election year thereafter shall be held on the first Tuesday in March preceding the November general election.

B. The provisions of this title shall apply to the conduct of presidential election year primaries including the time limits applicable to notices and candidate filing deadlines and the closing of registration records before the primary. The State Board shall provide a schedule for the notices and filing deadlines by the August 1 prior to the March primary including a campaign finance disclosure report filing schedule adjusted to reflect the differences between the June date for other primaries and the March date for the presidential primary and primaries for the nomination of candidates for offices to be voted on at the general election date in May.

C. Notwithstanding any other provision of law to the contrary, any officer of election who serves at any election held on the first Tuesday in March shall be required to complete his official duties relating to that election whether or not he has been reappointed to serve for the ensuing year.

D. Notwithstanding any other provision of law to the contrary, any person who is otherwise qualified and will be 18 years of age on or before the day of the next November general election shall be permitted to register in advance of and also vote in any presidential primary and any other primary held on the same day.

1999, c. 972; 2000, cc. 1, 856; 2003, cc. 815, 823; 2006, c. 205; 2011, cc. 570, 584.



§ 24.2-545. Presidential primary

A. The duly constituted authorities of the state political party shall have the right to determine the method by which the state party will select its delegates to the national convention to choose the party's nominees for President and Vice President of the United States including a presidential primary or another method determined by the party. The state chairman shall notify the State Board of the party's determination at least 90 days before the primary date. If the party has determined that it will hold a presidential primary, each registered voter of the Commonwealth shall be given an opportunity to participate in the presidential primary of the political party, as defined in § 24.2-101, subject to requirements determined by the political party for participation in its presidential primary. The requirements may include, but shall not be limited to, the signing of a pledge by the voter of his intention to support the party's candidate when offering to vote in the primary. The requirements applicable to a party's primary shall be determined at least 90 days prior to the primary date and certified to, and approved by, the State Board.

B. Any person seeking the nomination of the national political party for the office of President of the United States, or any group organized in the Commonwealth on behalf of, and with the consent of such person, may file with the State Board petitions signed by at least 5,000 qualified voters, including at least 200 qualified voters from each congressional district in the Commonwealth, who attest that they intend to participate in the primary of the same political party as the candidate for whom the petitions are filed. Such petitions shall be filed with the State Board by the primary filing deadline. The petitions shall be on a form prescribed by the State Board and shall be sealed in one or more containers to which is attached a written statement giving the name of the presidential candidate and the number of signatures on the petitions contained in the containers. Such person or group shall also attach a list of the names of persons who would be elected delegates and alternate delegates to the political party's national convention if the person wins the primary and the party has determined that its delegates will be selected pursuant to the primary. The slate of delegates and alternates shall comply with the rules of the national and state party.

The State Board shall transmit the material so filed to the state chairman of the party of the candidate immediately after the primary filing deadline. The sealed containers containing the petitions for a candidate may be opened only by the state chairman of the party of the candidate. The state chairman of the party shall, by the deadline set by the State Board, furnish to the State Board the names of all candidates who have satisfied the requirements of this section. In furnishing the name of each such candidate, the state chairman shall certify that a review of the filed candidate petitions found the required minimum number of signatures of qualified voters for that office to have been met. Whenever only one candidate for a party's nomination for President of the United States has met the requirements to have his name on the ballot, he will be declared the winner and no presidential primary for that party will be held.

C. The names of all candidates in the presidential primary of each political party shall appear on the ballot in an order determined by lot by the State Board.

D. The State Board shall certify the results of the presidential primary to the state chairman. If the party has determined that its delegates and alternates will be selected pursuant to the primary, the slate of delegates and alternates of the candidate receiving the most votes in the primary shall be deemed elected by the state party unless the party has determined another method for allocation of delegates and alternates. If the party has determined to use another method for selecting delegates and alternates, those delegates and alternates shall be bound to vote on the first ballot at the national convention for the candidate receiving the most votes in the primary unless that candidate releases those delegates and alternates from such vote.

E. The election, or binding of votes, of delegates to a political party's national convention for the nomination of that party's candidates for President and Vice President of the United States through the presidential primary process shall be considered to be equivalent to a primary for the nomination of a party's candidate.

F. The cost of the presidential primary shall be paid by the Commonwealth pursuant to the provisions of the appropriation act.

1999, c. 972; 2000, c. 379; 2003, c. 1015; 2011, cc. 570, 584; 2013, cc. 443, 521, 550.



§ 24.2-600. Cost of elections

The cost of conducting elections under this title shall be paid by the counties and cities, respectively. The cost of town elections shall be paid by the towns.

Code 1950, §§ 24-172, 24-177; 1970, c. 462, §§ 24.1-93, 24.1-96; 1993, c. 641 .



§ 24.2-601. Town election process

The electoral board and general registrar of the county within which a town, or the greater part thereof, is situated shall control the election process and carry out the applicable provisions of this title concerning towns. For November elections for town offices in any town split between two or more counties, the electoral board of the county in which the lesser part of the town is located shall (i) include town offices on the ballot for the county, and (ii) report the results ascertained for those town offices to the electoral board of the county in which the greatest part of the town is located for inclusion in the results of that county pursuant to § 24.2-671.

Code 1950, §§ 24-170, 24-172, 24-175; 1970, c. 462, §§ 24.1-91, 24.1-93; 1971, Ex. Sess., c. 119; 1991, c. 137; 1993, c. 641; 2008, cc. 113, 394.



§ 24.2-602. Exemption for ballots and election materials from certain purchasing and procurement requirements

The provisions of Article 3, Division of Purchases and Supply, (§ 2.2-1109 et seq.) of Chapter 11 of Title 2.2 and of Articles 1 (§ 2.2-4300 et seq.), 2 (§ 2.2-4303 et seq.), 3 (§ 2.2-4343 et seq.), and 5 (§ 2.2-4357 et seq.) of Chapter 43, Virginia Public Procurement Act, of Title 2.2 shall not apply to contracts for equipment, software, services, the printing of ballots or statements of results, or other materials essential to the conduct of the election. The provisions of Articles 4 (§ 2.2-4347 et seq.) and 6 (§ 2.2-4367 et seq.) of Chapter 43, Virginia Public Procurement Act, of Title 2.2 shall apply to such contracts.

1980, c. 639, § 24.1-113.1; 1981, c. 425; 1982, c. 647; 1992, c. 105; 1993, c. 641; 2004, cc. 993, 1010.



§ 24.2-603. Hours polls to be open; closing the polls

At all elections, the polls shall be open at each polling place at 6:00 a.m. on the day of the election and closed at 7:00 p.m. on the same day except as provided for central absentee voter precincts pursuant to subsection F of § 24.2-712.

At 6:45 p.m. an officer of election shall announce that the polls will close in fifteen minutes. The officers of election shall list the names of all qualified voters in line before the polling place at 7:00 p.m. and permit those voters and no others to vote after 7:00 p.m.

Code 1950, §§ 24-182, 24-184; 1950, p. 462; 1958, c. 160; 1962, c. 536; 1966, c. 116; 1970, c. 462, §§ 24.1-98, 24.1-99; 1981, c. 425; 1993, c. 641; 2008, c. 423.



§ 24.2-603.1. Postponement of certain elections; state of emergency

For purposes of this section, "election" means (i) any local or state referendum, (ii) any primary, special, or general election for local or state office except a general election for Governor, Lieutenant Governor, Attorney General and the General Assembly, (iii) any primary for federal office including any primary for the nomination of candidates for the office of President of the United States, or (iv) any federal special election to fill a vacancy in the United States Senate or the United States House of Representatives. In the event of a state of emergency declared by the Governor pursuant to Chapter 3.2 (§ 44-146.13 et seq.) of Title 44 or declared by the President of the United States or the governor of another state pursuant to law and confirmed by the Governor by an executive order, the Governor may postpone an election by executive order in areas affected by the emergency to a date, notwithstanding the provisions of § 24.2-682, not to exceed 14 days from the original date of the election.

If a local governing body determines that a longer postponement is required, it may petition a three-judge panel of the Virginia Supreme Court, to include the Chief Justice as the presiding Justice, for an extension. The Chief Justice shall choose the other two Justices by lot. The Court may postpone the election to a date it deems appropriate, notwithstanding the provisions of § 24.2-682, not to exceed 30 days from the original date of the election.

Only those persons duly registered to vote as of the original date of the election shall be entitled to vote in the rescheduled election.

If, as a direct result of the emergency, any ballots already cast at the polling places or equipment on which ballots have been cast, or any voted absentee ballots already received by the appropriate election officials or any equipment on which absentee ballots have already been cast have been destroyed or otherwise damaged so that such ballots cannot be counted manually or by a voting system, the Governor (i) shall specify that such ballots or votes previously cast by machinery or paper need to be recast on or by the rescheduled election date so that they may be counted and (ii) shall direct the appropriate election officials to immediately send replacement absentee ballots to all absentee voters whose voted ballots are known to have been so destroyed or damaged. Such instructions may be issued by executive order separately from the executive order postponing the election. Any absentee ballots duly cast and received by the rescheduled election date and able to be counted shall be valid and counted when determining the results of the rescheduled election; however, if more than one absentee ballot is received from any voter, only the first absentee ballot received and able to be counted shall be counted. Any person who was duly registered to vote as of the original date of the election, and who has not voted, or who is permitted to recast their ballot due to the emergency, may vote by absentee ballot in accordance with the provisions of Chapter 7 (§ 24.2-700 et seq.) in the rescheduled election. Official ballots shall not be invalidated on the basis that they contain the original election date.

If the postponement of the election is ordered after voting at the polls on the original election date has already commenced, all qualified voters in a precinct in which any voted ballots, voting equipment containing voted ballots or pollbooks recording who has already voted in that precinct have been destroyed or damaged as a direct result of the emergency, so that the votes cannot be counted or it cannot be determined who has already voted, shall be allowed to vote in the rescheduled election, and no votes cast at the polls on the original election date shall be counted. If the postponement of the election is ordered after voting at the polls on the original election date has already commenced and no ballots cast at the polls, voting equipment containing voted ballots, or pollbooks recording who has already voted in that election in that precinct have been destroyed or damaged as a direct result of the emergency, only qualified voters who had not yet voted shall be eligible to vote on the rescheduled election day and all votes cast on the original and postponed election dates shall be counted at the close of the polls on the rescheduled election day.

The provisions of § 24.2-663 requiring the voiding of all ballots received from any voter who votes more than once in the same election shall not apply to ballots otherwise lawfully cast or recast pursuant to this section; however, no more than one ballot may be counted from any voter in the same election. If one ballot has already been counted, any additional ballots from the same voter shall be void and shall not be counted. The provisions of § 24.2-1004 or any other law prohibiting any voter from voting more than once in the same election, or any oath attesting to the same, shall not apply to ballots otherwise lawfully cast or recast pursuant to this section.

No results shall be tallied or votes counted in any postponed election before the closing of the polls on the rescheduled election date. Officers of election in unaffected areas shall count and report the results for the postponed election after the close of the polls on the rescheduled election date. The counting may take place at the precinct or another location determined by the local electoral board.

The State Board shall prescribe appropriate procedures to implement this section.

2002, cc. 785, 819; 2004, c. 205; 2014, cc. 540, 576.



§ 24.2-604. Prohibited activities at polls; notice of prohibited area; electioneering; presence of representatives of parties or candidates; simulated elections; observers; news media; penalties

A. During the times the polls are open and ballots are being counted, it shall be unlawful for any person (i) to loiter or congregate within 40 feet of any entrance of any polling place; (ii) within such distance to give, tender, or exhibit any ballot, ticket, or other campaign material to any person or to solicit or in any manner attempt to influence any person in casting his vote; or (iii) to hinder or delay a qualified voter in entering or leaving a polling place.

B. Prior to opening the polls, the officers of election shall post, in the area within 40 feet of any entrance to the polling place, sufficient notices which state "Prohibited Area" in two-inch type. The notices shall also state the provisions of this section in not less than 24-point type. The officers of election shall post the notices within the prohibited area to be visible to voters and the public.

C. The officers of election shall permit one authorized representative of each political party or independent candidate in a general or special election, or one authorized representative of each candidate in a primary election, to remain in the room in which the election is being conducted at all times. A representative may serve part of the day and be replaced by successive representatives. The officers of election shall have discretion to permit up to three authorized representatives of each political party or independent candidate in a general or special election, or up to three authorized representatives of each candidate in a primary election, to remain in the room in which the election is being conducted. The officers shall permit one such representative for each pollbook station. However, no more than one such representative for each pollbook station or three representatives of any political party or independent candidate, whichever number is larger, shall be permitted in the room at any one time. Each authorized representative shall be a qualified voter of any jurisdiction of the Commonwealth. Each representative shall present to the officers of election a written statement designating him to be a representative of the party or candidate and signed by the county or city chairman of his political party, the independent candidate, or the primary candidate, as appropriate. If the county or city chairman is unavailable to sign such a written designation, such a designation may be made by the state or district chairman of the political party. However, no written designation made by a state or district chairman shall take precedence over a written designation made by the county or city chairman. Such statement, bearing the chairman's or candidate's original signature, may be photocopied, and such photocopy shall be as valid as if the copy had been signed. No candidate whose name is printed on the ballot shall serve as a representative of a party or candidate for purposes of this section. Authorized representatives shall be allowed, whether in a regular polling place or central absentee voter precinct, to be close enough to the voter check-in table to be able to hear and see what is occurring; however, such observation shall not violate the secret vote provision of Article II, Section 3 of the Constitution of Virginia or otherwise interfere with the orderly process of the election. Any representative who complains to the chief officer of election that he is unable to hear or see the process may accept the chief officer's decision or, if dissatisfied, he may immediately appeal the decision to the local electoral board. Authorized representatives shall be allowed, whether in a regular polling place or central absentee voter precinct, to use a handheld wireless communications device, but shall not be allowed to use such a device to capture a digital image inside the polling place or central absentee voter precinct. The officers of election may prohibit the use of cellular telephones or other handheld wireless communications devices if such use will result in a violation of subsection A or D or § 24.2-607. Authorized representatives shall not be allowed in any case to provide assistance to any voter as permitted under § 24.2-649 or to wear any indication that they are authorized to assist voters either inside the polling place or within 40 feet of any entrance to the polling place.

D. It shall be unlawful for any authorized representative, voter, or any other person in the room to (i) hinder or delay a qualified voter; (ii) give, tender, or exhibit any ballot, ticket, or other campaign material to any person; (iii) solicit or in any manner attempt to influence any person in casting his vote; (iv) hinder or delay any officer of election; (v) be in a position to see the marked ballot of any other voter; or (vi) otherwise impede the orderly conduct of the election.

E. The officers of election may require any person who is found by a majority of the officers present to be in violation of this section to remain outside of the prohibited area. Any person violating subsection A or D shall be guilty of a Class 1 misdemeanor.

F. This section shall not be construed to prohibit a candidate from entering any polling place on the day of the election to vote, or to visit a polling place for no longer than 10 minutes per polling place per election day, provided that he complies with the restrictions stated in subsections A, D, and K.

G. This section shall not be construed to prohibit a minor from entering a polling place on the day of the election to vote in a simulated election at that polling place, provided that the local electoral board has determined that such polling place can accommodate simulated election activities without interference or substantial delay in the orderly conduct of the official voting process. Persons supervising or working in a simulated election in which minors vote may remain within such polling place. The local electoral board and the chief officer for the polling place shall exercise authority over, but shall have no responsibility for the administration of, simulated election related activities at the polling place.

H. A local electoral board, and its general registrar, may conduct a special election day program for high school students, selected by the electoral board in cooperation with high school authorities, in one or more polling places designated by the electoral board, other than a central absentee voter precinct. The program shall be designed to stimulate the students' interest in elections and registering to vote, provide assistance to the officers of election, and ensure the safe entry and exit of elderly and disabled voters from the polling place. Each student shall take and sign an oath as an election page, serve under the direct supervision of the chief officer of election of his assigned polling place, and observe strict impartiality at all times. Election pages may observe the electoral process and seek information from the chief officer of election, but shall not handle or touch ballots, voting machines, or any other official election materials, or enter any voting booth.

I. A local electoral board may authorize in writing the presence of additional neutral observers as it deems appropriate, except as otherwise prohibited or limited by this section. Such observers shall comply with the restrictions in subsections A and D and shall not be allowed in any case to provide assistance to any voter as permitted under § 24.2-649 or to wear any indication that they are authorized to assist voters either inside the polling place or within 40 feet of any entrance to the polling place.

J. The officers of election shall permit representatives of the news media to visit and film or photograph inside the polling place for a reasonable and limited period of time while the polls are open. However, the media (i) shall comply with the restrictions in subsections A and D; (ii) shall not film or photograph any person who specifically asks the media representative at that time that he not be filmed or photographed; (iii) shall not film or photograph the voter or the ballot in such a way that divulges how any individual voter is voting; and (iv) shall not film or photograph the voter list or any other voter record or material at the precinct in such a way that it divulges the name or other information concerning any individual voter. Any interviews with voters, candidates or other persons, live broadcasts, or taping of reporters' remarks, shall be conducted outside of the polling place and the prohibited area. The officers of election may require any person who is found by a majority of the officers present to be in violation of this subsection to leave the polling place and the prohibited area.

K. The provisions of subsections A and D shall not be construed to prohibit a person who approaches or enters the polling place for the purpose of voting from wearing a shirt, hat, or other apparel on which a candidate's name or a political slogan appears or from having a sticker or button attached to his apparel on which a candidate's name or a political slogan appears. This exemption shall not apply to candidates, representatives of candidates, or any other person who approaches or enters the polling place for any purpose other than voting.

Code 1950, §§ 24-186, 24-188; 1970, c. 462, § 24.1-101; 1971, Ex. Sess., c. 119; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1984, c. 480; 1993, cc. 413, 641; 1997, c. 328; 2000, cc. 215, 268; 2003, c. 1015; 2007, c. 672; 2009, cc. 396, 494, 865, 870, 874; 2010, cc. 448, 707; 2012, cc. 754, 826; 2015, cc. 133, 575.



§ 24.2-604.1. Signs for special entrances to polling places

The electoral board shall provide and have posted outside each polling place appropriate signs to direct people with disabilities and elderly persons to any special entrance designed for their use.

1993, c. 160, § 24.1-97.1; 1993, c. 641 .



§ 24.2-604.2. Polling places; prohibited area; emergency situations

If an emergency causes the dimensions of the prohibited area for a polling place to be perceived as increasing the risk of danger for persons outside the polling place, the electoral board may modify the distance requirements for the prohibited area, subject to the prior approval of the State Board. For purposes of this section, an "emergency" includes a state of emergency declared by the Governor pursuant to Chapter 3.2 (§ 44-146.13 et seq.) of Title 44 or declared by the President of the United States.

2003, c. 241.



§ 24.2-605. Loudspeakers prohibited at polls; penalty

Notwithstanding any contrary statute or ordinance of a county, city, or town, except for school purposes or in an emergency, no loudspeaker shall be used within 300 feet of a polling place on an election day. Any person violating this section shall be guilty of a Class 4 misdemeanor.

1976, c. 616, § 24.1-96.1; 1993, c. 641 .



§ 24.2-606. Preservation of order at elections

The officers of election, with the consent of the chief law-enforcement officer for the county or city, may designate a law-enforcement officer who shall attend at the polling place and preserve order inside and outside the polling place. If no law-enforcement officer is in attendance, the officers of election may appoint, in writing, one or more persons specially, who shall have all the powers of a law-enforcement officer in the polling place and within the prohibited area prescribed by § 24.2-604.

Code 1950, § 24-189; 1970, c. 462, § 24.1-103; 1993, c. 641 .



§ 24.2-607. Prohibited conduct; intimidation of voters; disturbance of election; how prevented; penalties

A. It shall be unlawful for any person to hinder, intimidate, or interfere with any qualified voter so as to prevent the voter from casting a secret ballot. The officers of election may order a person violating this subsection to cease such action. If such person does not promptly desist, the officers of election, or a majority of them, may order the arrest of such person by any person authorized by law to make arrests, and, by their warrant, may commit him to the county or city jail, as the case may be, for a period not exceeding twenty-four hours. Any person violating this subsection shall be guilty of a Class 1 misdemeanor.

B. No person shall conduct himself in a noisy or riotous manner at or about the polls so as to disturb the election or insult or abuse an officer of election. Any person authorized to make arrests may forthwith arrest a person engaging in such conduct and bring him before the officers of the election, and they, by their warrant, may commit him to the county or city jail, as the case may be, for a period not exceeding twenty-four hours; but they shall permit him to vote if he is so entitled.

Code 1950, §§ 24-190, 24-192; 1970, c. 462, § 24.1-104; 1993, c. 641 .



§ 24.2-608. Officers to decide order of voting

The officers of election shall promptly decide any dispute as to the order in which qualified voters may vote, deciding who first offered, or if two or more offered at the same time, selecting the one who may vote first.

Code 1950, § 24-187; 1970, c. 462, § 24.1-102; 1993, c. 641 .



§ 24.2-609. Voting booths

Each electoral board shall provide at each polling place in its county or city one or more voting booths. At least one booth shall be an enclosure which permits the voter to vote by printed ballot in secret and is equipped with a writing surface, operative writing implements, and adequate lighting. Enclosures for voting equipment shall provide for voting in secret and be adequately lighted. "Voting booth" includes enclosures for voting printed ballots and for voting equipment.

Code 1950, §§ 24-185, 24-302; 1970, c. 462, §§ 24.1-100, 24.1-212; 1971, Ex. Sess., c. 119; 1985, c. 458; 1993, c. 641; 2014, cc. 540, 576.



§ 24.2-610. Materials at polling places

A. The State Board shall provide copies of this title to each electoral board for each precinct in its county or city. The electoral board shall furnish a copy of this title to each precinct for the use of the officers of election on election day.

B. Pursuant to subdivision A 7 of § 24.2-404, the State Board shall transmit to the general registrar of each county and city pollbooks for each precinct in which the election is to be held. The data elements printed or otherwise provided for each voter on the pollbooks shall be uniform throughout the Commonwealth.

C. The electoral board, general registrar, and officers of election shall comply with the requirements of this title and the instructions of the State Board to ensure that the pollbooks, ballots, voting equipment keys, and other materials and supplies required to conduct the election are delivered to the polling place before 6:00 a.m. on the day of the election and delivered to the proper official following the election.

Code 1950, §§ 24-115, 24-207 through 24-209, 24-256, 24-306; 1950, p. 245; 1956, c. 235; 1958, c. 605; 1962, c. 536; 1968, c. 141; 1970, c. 462, §§ 24.1-57, 24.1-107, 24.1-134, 24.1-316; 1971, Ex. Sess., c. 119; 1972, cc. 620, 794; 1974, c. 428; 1975, c. 515, § 24.1-100.1; 1978, c. 778; 1981, c. 425; 1982, c. 650; 1985, c. 458; 1993, c. 641; 2003, c. 1015.



§ 24.2-611. Form and signing of pollbooks; records of persons voting; electronic pollbooks

A. The following oath shall be on a form prescribed by the State Board, administered to all officers of election, and kept by the officers of election with the pollbook:

"I do solemnly swear (or affirm) that I will perform the duties for this election according to law and the best of my ability, and that I will studiously endeavor to prevent fraud, deceit, and abuse in conducting this election."

The oath shall be administered to each officer of election by the general registrar, a member of the electoral board, or an officer of election designated by the general registrar and secretary of the electoral board, who shall be so identified on the form. The oath shall be signed by each officer of election and the person administering the oath. The pollbook shall be marked to identify the election for which it is used.

B. The State Board shall provide the pollbook pursuant to subdivision A 7 of § 24.2-404. The pollbook shall (i) provide a space for the officer of election to record the name and consecutive number of the voter at the time he offers to vote and (ii) be retained in accordance with the provisions governing pollbooks in this title. The State Board shall make available a numerical check sheet required to be used with pollbooks in printed form to determine the consecutive number to be recorded with the name of the voter by the officer of election. In electronic pollbooks, the consecutive number shall be entered automatically when the officer of election records that the voter has voted. When the name and number of the last qualified voter have been entered on the pollbook, the officer of election responsible for that pollbook shall sign a statement on the check sheet, or on a separate form if an electronic pollbook is used, certifying the number of qualified registrants who have voted. The State Board shall provide instructions to the local electoral boards, general registrars, and officers of election for the conduct of the election and for procedures for entering a voting record for each voter and recording each voter's name, including voters unable to enter the polling place, and for verifying the accurate entry of the voting record for each registrant on the Virginia Voter Registration System. Notwithstanding any other provision of this title, for any election held on or after November 1, 2010, all pollbooks provided by the State Board shall be in electronic form only.

C. The State Board shall incorporate safeguards to assure that the records of the election, including the pollbook, voter count sheets, or other alternative records, will provide promptly an accurate and secure record of those who have voted.

D. Any locality may expend its own funds to purchase electronic pollbooks that have been approved for use in elections by the State Board.

E. In the event that the electronic pollbooks for a precinct fail to operate properly and no alternative voter list or pollbook is available, the officers of election, in accordance with the instructions and materials approved by the State Board, shall (i) maintain a written list of the persons voting and (ii) provide to each person voting a provisional ballot to be cast as provided in § 24.2-653.

Code 1950, § 24-257; 1970, c. 462, § 24.1-135; 1971, Ex. Sess., c. 119; 1976, c. 616; 1980, c. 639; 1981, c. 425; 1993, c. 641; 1994, c. 321; 1999, c. 810; 2000, c. 2; 2001, c. 839; 2002, cc. 66, 216, 785, 819; 2003, c. 1015; 2008, cc. 88, 424; 2010, c. 812; 2011, c. 810.



§ 24.2-612. List of offices and candidates filed with Department of Elections and checked for accuracy; when ballots printed; number required

Immediately after the expiration of the time provided by law for a candidate for any office to qualify to have his name printed on the official ballot and prior to printing the ballots for an election, each electoral board shall forward to the Department of Elections a list of the county, city, or town offices to be filled at the election and the names of all candidates who have filed for each office. In addition, each electoral board shall forward the name of any candidate who failed to qualify with the reason for his disqualification. On that same day, the electoral board shall also provide a copy of the notice to each disqualified candidate. The notice shall be sent by email or regular mail to the address on the candidate's certificate of candidate qualification, and such notice shall be deemed sufficient. The Department of Elections shall promptly advise the electoral board of the accuracy of the list. The failure of any electoral board to send the list to the Department of Elections for verification shall not invalidate any election.

Each electoral board shall have printed the number of ballots it determines will be sufficient to conduct the election.

Notwithstanding any other provisions of this title, the Department of Elections may print or otherwise provide one statewide paper ballot style for each paper ballot style in use for presidential and vice-presidential electors for use only by persons eligible to vote for those offices only under § 24.2-402 or only for federal elections under § 24.2-453. The Department of Elections may apportion or authorize the printer or vendor to apportion the costs for these ballots among the localities based on the number of ballots ordered. Any printer employed by the Department of Elections shall execute the statement required by § 24.2-616. The Department of Elections shall designate a representative to be present at the printing of such ballots and deliver them to the appropriate electoral boards pursuant to § 24.2-617. Upon receipt of such paper ballots, the electoral board shall affix its seal. Thereafter, such ballots shall be handled and accounted for, and the votes counted as the Department of Elections shall specifically direct.

The electoral board shall make printed ballots available for absentee voting not later than 45 days prior to any election or within three business days of the receipt of a properly completed absentee ballot application, whichever is later. In the case of a special election, excluding for federal offices, if time is insufficient to meet the applicable deadline established herein, then the electoral board shall make printed ballots available as soon after the deadline as possible. For the purposes of this chapter, making printed ballots available includes mailing of such ballots or electronic transmission of such ballots pursuant to § 24.2-706 to a qualified absentee voter who is eligible for an absentee ballot under subdivision 2 of § 24.2-700. Not later than five days after absentee ballots are made available, each electoral board shall report to the Department of Elections, in writing on a form approved by the Department of Elections, whether it has complied with the applicable deadline.

Only the names of candidates for offices to be voted on in a particular election district shall be printed on the ballots for that election district.

The electoral boards shall send to the Department of Elections a statement of the number of ballots ordered to be printed, proofs of each printed ballot for verification, and copies of each final ballot. If the Department of Elections finds that, in its opinion, the number of ballots ordered to be printed by any local electoral board is not sufficient, it may direct the local board to order the printing of a reasonable number of additional ballots.

Code 1950, §§ 24-213, 24-214; 1952, c. 4; 1954, c. 513; 1956, c. 395; 1970, c. 462, § 24.1-109; 1972, c. 620; 1980, c. 639; 1981, c. 425; 1984, c. 480; 1993, c. 641; 2003, c. 1015; 2009, c. 522; 2010, cc. 449, 645; 2011, cc. 427, 458; 2012, c. 353; 2013, c. 684; 2014, cc. 540, 576; 2015, c. 313.



§ 24.2-612.1. Ballots; death, withdrawal, or disqualification of candidates

In the case of the death, withdrawal, or disqualification of any candidate, other than a party nominee, who has qualified to have his name printed on the ballot for any election other than a presidential or primary election, the State Board of Elections shall take into account the time available before the election and the status of the ballots for the election and shall have authority to direct the electoral boards on how to proceed to print the ballot without the candidate's name, correct the ballot to delete the candidate's name, or provide notice to voters of the death, withdrawal, or disqualification of the candidate.

The State Board shall have like authority in the case of the death, withdrawal, or disqualification of a party nominee subject to the provisions of Article 5 (§ 24.2-539 et seq.) of Chapter 5 of this title.

1995, c. 329.



§ 24.2-613. Form of ballot

The ballots shall comply with the requirements of this title and the standards prescribed by the State Board.

For elections for federal, statewide, and General Assembly offices only, each candidate who has been nominated by a political party or in a primary election shall be identified by the name of his political party. Independent candidates shall be identified by the term "Independent." For the purpose of this section, any Independent candidate may, by producing sufficient and appropriate evidence of nomination by a "recognized political party" to the State Board, have the term "Independent" on the ballot converted to that of a "recognized political party" on the ballot and be treated on the ballot in a manner consistent with the candidates nominated by political parties. For the purpose of this section, a "recognized political party" is defined as an organization that, for at least six months preceding the filing of its nominee for the office, has had in continual existence a state central committee composed of registered voters residing in each congressional district of the Commonwealth, a party plan and bylaws, and a duly elected state chairman and secretary. A letter from the state chairman of a recognized political party certifying that a candidate is the nominee of that party and also signed by such candidate accepting that nomination shall constitute sufficient and appropriate evidence of nomination by a recognized political party. The name of the political party, the name of the "recognized political party," or term "Independent" may be shown by an initial or abbreviation to meet ballot requirements.

Except as provided for primary elections, the State Board shall determine by lot the order of the political parties, and the names of all candidates for a particular office shall appear together in the order determined for their parties. In an election district in which more than one person is nominated by one political party for the same office, the candidates' names shall appear alphabetically in their party groups under the name of the office, with sufficient space between party groups to indicate them as such. For the purpose of this section, except as provided for presidential elections in § 24.2-614, "recognized political parties" shall be treated as a class; the order of the recognized political parties within the class shall be determined by lot by the State Board; and the class shall follow the political parties as defined by § 24.2-101 and precede the independent class. Independent candidates shall be treated as a class under "Independent"; their names shall be placed on the ballot after the political parties and recognized political parties; and where there is more than one independent candidate for an office, their names shall appear alphabetically.

No individual's name shall appear on the ballot more than once for the same office.

In preparing the printed ballots for general, special, and primary elections, the State Board and electoral boards shall cause to be printed in not less than 10-point type, immediately below the title of any office, a statement of the number of candidates for whom votes may be cast for that office. For any office to which only one candidate can be elected, the following language shall be used: "Vote for only one." For any office to which more than one candidate can be elected, the following language shall be used: "Vote for not more than _____."

Any locality that uses machine-readable ballots at one or more precincts, including any central absentee precinct, may, with the approval of the State Board, use a printed reproduction of the machine-readable ballot in lieu of the official machine-readable ballot. Such reproductions shall be printed and otherwise handled in accordance with all laws and procedures that apply to official paper ballots.

In every county and city using voting systems requiring printed ballots, the electoral board shall furnish a sufficient number of ballots printed on plain white paper, of such form and size as will fit in the ballot frames.

Code 1950, §§ 24-215, 24-217; 1970, c. 462, §§ 24.1-111, 24.1-113; 1971, Ex. Sess., c. 119; 1972, c. 620; 1973, c. 30; 1974, c. 428; 1980, c. 639; 1981, c. 425; 1993, c. 641; 2000, cc. 282, 514, 866; 2002, c. 738; 2008, c. 544; 2010, c. 204; 2014, cc. 540, 568, 576.



§ 24.2-614. Preparation and form of presidential election ballots

As soon as practicable after the seventy-fourth day before the presidential election, the State Board shall certify to the secretary of each county and city electoral board the form of official ballot for the presidential election which shall be uniform throughout the Commonwealth. Each electoral board shall have the official ballot printed at least forty-five days preceding the election.

The ballot shall contain the name of each political party and the party group name, if any, specified by the persons naming electors by petition pursuant to § 24.2-543. Below the party name in parentheses, the ballot shall contain the words "Electors for _______________, President and _______________, Vice President" with the blanks filled in with the names of the candidates for President and Vice President for whom the candidates for
electors are expected to vote in the Electoral College. A printed square shall precede the name of each political party or party designation.

Groups of petitioners qualifying for a party name under § 24.2-543 shall be treated as a class; the order of the groups shall be determined by lot by the State Board; and the groups shall immediately precede the independent class on the ballot. The names of the candidates within the independent class shall be listed alphabetically.

Code 1950, §§ 24-215, 24-290.4; 1952, c. 330; 1970, c. 462, §§ 24.1-111, 24.1-160; 1971, Ex. Sess., c. 119; 1972, c. 620; 1973, c. 30; 1980, c. 639; 1981, c. 425; 1982, c. 650; 1984, c. 480; 1993, c. 641; 1997, c. 209; 2002, c. 738.



§ 24.2-615. Separate ballots for proposed constitutional amendments, etc.; uniform ballots

A separate ballot shall be printed for each of the following: proposed amendments to the Constitution submitted to the qualified voters at one election; proposals submitted to the qualified voters after a constitutional convention pursuant to Article XII, Section 2 of the Constitution; candidates for President, Vice President, and presidential electors; and candidates for the Congress of the United States.

The form of the ballot shall be the same throughout the election district in which the same candidates are running to fill the same offices and throughout the district in which a question is submitted to the voters.

Code 1950, § 24-216; 1952, c. 581; 1970, c. 462, § 24.1-112; 1971, Ex. Sess., c. 119; 1993, c. 641 .



§ 24.2-616. Duties of printer; statement; penalty

The printer contracting with or employed by the electoral board to print the ballots shall sign a statement before the work is commenced agreeing, subject to felony penalties for making false statements pursuant to § 24.2-1016, that he will print the number of ballots requested by the electoral board in accordance with its instructions; that he will print, and permit to be printed, directly or indirectly, no more than that number; that he will at once destroy all imperfect and perfect impressions other than those required to be delivered to the electoral board; that as soon as such number of ballots is printed he will distribute the type, if any, used for such work; and that he will not communicate to anyone, in any manner, the size, style, or contents of such ballots.

A similar statement shall be required of any employee or other person engaged in the work.

Code 1950, § 24-218; 1970, c. 462, § 24.1-114; 1976, c. 616; 1993, c. 641 .



§ 24.2-617. Representative of electoral board to be present at printing; custody of ballots; electoral board may disclose contents, style, and size

The electoral board shall designate one person to be continuously present in the room in which the ballots are printed from the start to the end of the work and ensure that the undertakings of the printer's statement are complied with strictly. For the discharge of this duty the person, other than a board member, shall receive at least twenty dollars per day.

As soon as the ballots are printed they shall be securely wrapped and sealed, and the designated person shall assure their delivery to the electoral board, allowing no one to examine them until delivery.

The designated person shall sign a statement, subject to felony penalties for making false statements pursuant to § 24.2-1016, that he has faithfully performed his duties, that the printer has complied with the requirements of law, and that only the requested number of ballots have been printed and are being delivered to the electoral board.

This section shall not be construed to prohibit any electoral board from publishing or otherwise disclosing the contents, style, and size of ballots, which information electoral boards are authorized to publish or otherwise disclose.

Code 1950, §§ 24-219, 24-220.1, 24-221; 1970, c. 462, § 24.1-115; 1980, c. 639; 1993, c. 641 .



§ 24.2-618. Delivery of ballots to electoral board; checking and recording number

The electoral board shall designate one of its members or employees or the general or an assistant registrar to receive the ballots after they are printed. The member of the board or other such designated person shall certify the number of ballots received. This certificate shall be filed with the minutes of the board.

Code 1950, §§ 24-223, 24-224; 1970, c. 462, § 24.1-116; 1993, c. 641; 1997, c. 460.



§ 24.2-619. Sealing ballots

The electoral board shall designate one of its members or some other person to cause the seal of the board to be affixed in his presence to every ballot printed as provided in this chapter. The seal shall be on the side reverse from that on which the names of the candidates appear. The seal may be affixed on the ballot either mechanically or manually. The member of the board or other person designated shall sign a statement, subject to felony penalties for making false statements pursuant to § 24.2-1016, that the seal of the electoral board was affixed to the ballots in his presence in the manner prescribed by law, setting forth the name of every person taking part in the affixing of the seal, and stating that he has faithfully performed his duties. His statement shall be filed with the minutes of the board. For his services in causing the seal to be affixed to the ballots, the person designated, other than a board member, shall receive at least twenty dollars per day.

Any person, other than the secretary of the board, designated to attend to the stamping of the ballots, shall return the seal to the secretary as soon as the stamping of the ballots is completed.

Every person taking part in affixing the seal to the ballots or in placing the ballots in packages shall give his statement, subject to felony penalties for making false statements pursuant to § 24.2-1016, that he has faithfully performed his duties and that he will not divulge to anyone the contents of the ballots or any part thereof. These statements shall be filed with the secretary of the board and retained with the minutes of the board.

Code 1950, §§ 24-225, 24-228, 24-229; 1950, p. 165; 1970, c. 462, §§ 24.1-117, 24.1-118; 1971, Ex. Sess., c. 119; 1980, c. 639; 1993, c. 641 .



§ 24.2-620. Dividing ballots into packages for each precinct; delivery of absentee ballots

The electoral board shall cause to be made, in the presence of at least one member of the board, or an employee of the board or the general or an assistant registrar designated by the board, one or more packages of ballots for each precinct in the election district. Each package shall contain a number of ballots determined by the board. Each of these packages shall be securely sealed in the presence of a member of the board or such designated person so that the ballots shall be invisible, and so that the packages cannot be readily opened without detection. On each of the packages shall be endorsed the name of the precinct for which it is intended and the number of ballots therein contained. Thereafter the packages designated for each precinct shall be delivered to the secretary of the board and remain in his exclusive possession until delivered by him, or by another board member, board employee, the general or an assistant registrar designated by the board, to the officers of election of each precinct as provided in § 24.2-621.

The electoral board shall have sufficient ballots for those offering to vote absentee delivered to the general registrar and secretary of the electoral board by the deadline stated in § 24.2-612. Any such ballots remaining unused at the close of the polls on election day shall be sent by the general registrar and the secretary of the electoral board to the clerk of the circuit court of the county or city.

Code 1950, §§ 24-226, 24-227; 1970, c. 462, § 24.1-119; 1971, Ex. Sess., c. 119; 1972, c. 620; 1982, c. 650; 1984, c. 480; 1993, c. 641; 1997, c. 460.



§ 24.2-621. Delivery of packages to officers; opening packages

Before every election the secretary of the electoral board, or another board member, board employee, or the general or an assistant registrar designated by the board, shall deliver to an officer of election of each precinct the official ballots for that precinct and obtain a receipt for the package or packages and a certificate that the seals are unbroken. If the secretary or other such designated person is unable to deliver the official ballots, another member of the board shall deliver the ballots.

Before opening the polls, the officers of election shall open the sealed package and carefully count the ballots. If there is more than one package, additional packages shall be opened as needed and the ballots counted as provided in this section.

Code 1950, §§ 24-230, 24-231; 1970, c. 462, §§ 24.1-120, 24.1-121; 1993, c. 641; 1997, c. 460.



§ 24.2-622. Sample ballots

Nothing contained in this title shall be construed to prohibit: (i) the printing and circulation of sample paper ballots, which are not printed on white or yellow paper and do include thereon the words "sample ballot" in type no smaller than 24 point; (ii) the printing and circulation of sample voting equipment ballots, provided such sample ballots include on their face the words "sample ballot"; or (iii) the publication in newspapers or on the Internet of sample ballots of either type.

Sample ballots, in whole or in part, other than the official sample ballots, shall not be printed on white or yellow paper.

All sample ballots, excepting those official sample ballots authorized by electoral boards, are advertisements for purposes of Chapter 9.5 (§ 24.2-955 et seq.). Voters may take sample ballots into the voting booth or enclosure, but shall not give, tender, or exhibit such sample ballot to any person, other than an assistant designated under § 24.2-649, while inside the polling place or within the prohibited area designated by § 24.2-604.

Code 1950, § 24-240; 1970, c. 462, § 24.1-122; 1974, c. 428; 1979, c. 265; 1993, c. 641; 2002, c. 487; 2003, c. 1015; 2005, c. 370; 2006, cc. 787, 892.



§ 24.2-623. Ballot containers to be supplied by governing bodies; construction and custody

The governing body of each county and city shall provide a ballot container for each precinct. The container shall have a lock and key and an opening of sufficient size to admit a single folded or unfolded ballot and no more. The containers shall be kept by the electoral boards for use in the precincts.

Code 1950, § 24-241; 1970, c. 462, § 24.1-123; 1993, c. 641; 2003, c. 1015; 2014, cc. 540, 576.



§ 24.2-624. Opening and closing ballot containers; opening polls

Immediately before the opening of the polls, an officer of election shall open the ballot containers in the presence of the political party or candidate representatives authorized to be present for the examination of voting equipment pursuant to § 24.2-639, if such representatives are available. The officers shall inspect the containers to ensure that they are empty, lock them, and deliver the key to one of the officers. One of the officers shall forthwith proclaim that the polls are open. The containers shall not be opened until the close of the polls and shall then be opened for the purpose of counting the ballots therein. The containers shall be kept in view of those voting within the polling place during the hours of the election.

Code 1950, §§ 24-242, 24-243; 1970, c. 462, § 24.1-124; 1972, c. 620; 1993, c. 641; 2003, c. 1015.



§ 24.2-625. Application of Title 24.2 and general law

All of the provisions of this title and general law not inconsistent with the provisions of this article shall apply to elections in counties, cities, and towns adopting and using electronic voting or counting machines.

Code 1950, § 24-315; 1970, c. 462, § 24.1-225; 1985, c. 458; 1993, c. 641; 2014, cc. 540, 576.



§ 24.2-625.1. Voting equipment security

A. Records of the State Board of Elections or of a local electoral board, to the extent such records describe protocols for maintaining the security of ballots or voting and counting equipment, or reveal the results of risk assessments of specific local electoral procedures, the release of which would compromise the security of any election, shall be confidential and excluded from inspection and copying under the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

B. The State Board of Elections or a local electoral board may hold a closed meeting pursuant to the provisions of the Virginia Freedom of Information Act for the purpose of discussing protocols for maintaining the security of ballots or voting and counting equipment, or risk assessments of specific local electoral procedures, where discussion of such matters in open meeting would compromise the security of any election. Nothing in this subsection shall be construed to authorize a closed meeting to discuss any breach of security in the conduct of an election.

C. Two members of any local electoral board may conduct site visits for the sole purpose of investigating compliance with security policies and procedures. No such visit shall be deemed a meeting under the provisions of the Virginia Freedom of Information Act. However, prior to conducting such site visits, the board shall hold an open meeting, as defined in the Virginia Freedom of Information Act, and shall identify at that meeting its intention to conduct such site visits, the dates on which such visits will occur, and all polling places or other locations at which such visits will occur, withholding only information identifying secure sites at which voting and counting equipment or ballots are stored. No later than 30 days after any site visit has been conducted pursuant to this paragraph, the board shall hold an open meeting, as defined in the Virginia Freedom of Information Act, at which it shall identify each location visited and the date on which each such location was visited, withholding only information identifying secure sites at which voting and counting equipment or ballots are stored.

D. The electoral board of each county and city that utilizes electronic voting systems shall develop and annually update written plans and procedures to ensure the security and integrity of its electronic voting systems. The general registrar and the State Board shall provide the electoral board assistance, upon request.

E. Nothing in this section shall be construed to prohibit the release of information concerning any breach of security in the conduct of an election.

2005, c. 568; 2007, c. 794.



§ 24.2-625.2. Wireless communications at polling places

There shall be no wireless communications on election day, while the polls are open, between or among voting machines within the polling place or between any voting machine within the polling place and any equipment outside the polling place. For purposes of this section, the term wireless communication shall mean the ability to transfer information via electromagnetic waves without the use of electrical conductors.

The provisions of this section shall not apply to voting machines purchased by any locality before July 1, 2007.

The provisions of this section shall not be construed to prohibit the operation of electronic pollbook devices at polling places on election day.

2007, cc. 939, 943; 2008, cc. 87, 393.



§ 24.2-626. Governing bodies shall acquire electronic voting and counting machines

The governing body of each county and city shall provide for the use of electronic voting or counting machines, of a kind approved by the State Board, at every precinct and for all elections held in the county, the city, or any part of the county or city.

Each county and city governing body shall purchase, lease, lease purchase, or otherwise acquire such machines and may provide for the payment therefor in the manner it deems proper. Systems of different kinds may be adopted for use and be used in different precincts of the same county or city, or within a precinct or precincts in a county or city, subject to the approval of the State Board.

On and after July 1, 2007, no county or city shall acquire any direct recording electronic machine (DRE) for use in elections in the county or city except as provided herein:

1. DREs acquired prior to July 1, 2007, may be used in elections in the county or city for the remainder of their useful life.

2. Any locality that acquired DREs prior to July 1, 2007, may acquire DREs on a temporary basis to conduct an election when the existing DRE inventory is insufficient to conduct the election because all or part of its inventory is under lock or seal as required by § 24.2-659.

3. Any locality may acquire DREs from another locality within the Commonwealth, from among their existing inventories, for the expressed purpose of providing accessible voting equipment as required by § 24.2-626.1. The local electoral board shall notify the State Board when acquiring any DRE under this provision and shall certify to the State Board that the DRE acquired under this provision is necessary to meet accessible voting requirements.

4. Any locality may modify its existing DREs to comply with federal or state law requirements to provide accessible voting equipment. Any modifications made to existing DREs must be authorized by the State Board of Elections prior to modification.

Code 1950, § 242-291; 1970, c. 462, § 24.1-203; 1971, Ex. Sess., c. 119; 1972, c. 620; 1974, c. 428; 1976, c. 616; 1982, c. 650; 1985, c. 458; 1987, c. 129; 1993, c. 641; 1996, c. 258; 2000, c. 280; 2007, cc. 939, 943; 2009, cc. 751, 759; 2010, cc. 356, 533; 2011, cc. 153, 447, 481; 2014, cc. 540, 576.



§ 24.2-626.1. Acquisition and use of accessible voting devices

The governing body of any county or city shall provide for the use of a voting or counting system in all elections that shall:

1. Provide for at least one voting system equipped for individuals with disabilities at each polling place, including nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and

2. Provide alternative language accessibility when required by § 203 of the Voting Rights Act of 1965 (52 U.S.C. § 10503).

2007, cc. 939, 943.



§ 24.2-627. Electronic voting or counting machines; number required

A. The governing body of any county or city that adopts for use at elections direct recording electronic machines shall provide for each precinct at least the following number of voting machines:

In each precinct having not more than 750 registered voters, 1;

In each precinct having more than 750 but not more than 1,500 registered voters, 2;

In each precinct having more than 1,500 but not more than 2,250 registered voters, 3;

In each precinct having more than 2,250 but not more than 3,000 registered voters, 4;

In each precinct having more than 3,000 but not more than 3,750 registered voters, 5;

In each precinct having more than 3,750 but not more than 4,500 registered voters, 6;

In each precinct having more than 4,500 but not more than 5,000 registered voters, 7.

B. The governing body of any county or city that adopts for use at elections ballot scanner machines shall provide for each precinct at least one voting booth with a marking device for each 425 registered voters or portion thereof and shall provide for each precinct at least one scanner. However, each precinct having more than 4,000 registered voters shall be provided with not less than two scanners at a presidential election, unless the governing body, in consultation with the general registrar and the electoral board, determines that a second scanner is not necessary at any such precinct on the basis of voter turnout and the average wait time for voters in previous presidential elections.

C. The local electoral board of any county or city shall be authorized to conduct any May general election, primary election, or special election held on a date other than a November general election with the number of voting or counting machines it determines is appropriate for each precinct, notwithstanding the provisions of subsections A and B.

D. For purposes of applying this section, an electoral board may exclude persons voting absentee in its calculations, and if it does so, the electoral board shall send to the Department a statement of the number of voting systems to be used in each precinct. If the State Board finds that the number of voting systems is not sufficient, it may direct the local board to use more voting systems.

1985, c. 458, §§ 24.1-203.1, 24.1-203.2; 1993, c. 641; 1996, c. 271; 1997, cc. 304, 336; 2010, c. 214; 2014, cc. 540, 576; 2015, cc. 667, 740.



§ 24.2-628. Repealed

Repealed by Acts 2014, c. 540, cl. 2, effective April 3, 2014, and c. 576, cl. 2, effective April 4, 2014.



§ 24.2-629. State Board approval process of electronic voting systems

A. Any person, firm, or corporation, referred to in this article as the "vendor," manufacturing, owning, or offering for sale any electronic voting or counting machine and ballots designed to be used with such equipment may apply to the State Board, in the manner prescribed by the Board, to have examined a production model of such equipment and the ballots used with it. The Board may require the vendor to pay a reasonable application fee when he files his request for testing or certification of new or upgraded voting equipment. Receipts from such fees shall be credited to the Board for reimbursement of testing and certification expenses. In addition to any other materials that may be required, a current statement of the financial status of the vendor, including any assets and liabilities, shall be filed with the Board; if the vendor is not the manufacturer of the equipment for which application is made, such a statement shall also be filed for the manufacturer. These statements shall be exempt from the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). The Board shall require, at a site of its choosing, a demonstration of such equipment and ballots and may require that a production model of the equipment and a supply of ballots be provided to the Board for testing purposes. The Board shall also require the vendor to provide documentation of the practices recommended by the vendor to ensure the optimum security and functionality of the system.

B. The Board may approve any kind of electronic voting system that meets the following requirements:

1. It shall provide clear instructions for voters on how to mark or select their choice and cast that vote.

2. It shall provide facilities for voting for all offices at any election and on as many questions as may be submitted at any election.

3. It shall be capable of processing ballots for all parties holding a primary election on the same day, but programmable in such a way that an individual ballot cast by a voter is limited to the party primary election in which the voter chooses to participate.

4. It shall require votes for presidential and vice presidential electors to be cast for the presidential and vice presidential electors of one party by one operation. The ballot shall contain the words "Electors for" preceded by the name of the party or other authorized designation and followed by the names of the candidates for the offices of President and Vice President.

5. It shall enable the voter to cast votes for as many persons for an office as lawfully permitted, but no more. It shall prevent the voter from casting a vote for the same person more than once for the same office. However, ballot scanner machines shall not be required to prevent a voter from voting for a greater number of candidates than he is lawfully entitled to.

6. It shall enable the voter to cast a vote on any question on which he is lawfully permitted to vote, but no other.

7. It shall provide the voter with an opportunity to correct any error before a ballot is cast.

8. It shall correctly register or record and accurately count all votes cast for candidates and on questions.

9. It shall be provided with a "protective counter," whereby any operation of the machine before or after the election will be detected.

10. It shall be provided with a counter that at all times during an election shall show how many persons have voted.

11. It shall ensure voting in absolute secrecy. Ballot scanner machines shall provide for the secrecy of the ballot and a method to conceal the voted ballot.

12. It shall be programmable to allow ballots to be separated when necessary.

13. Ballot scanner machines shall report, if possible, the number of ballots on which a voter undervoted or overvoted.

C. After its examination of the equipment, ballots, and other materials submitted by the vendors, the Board shall prepare and file in its office a report of its finding as to (i) the apparent capability of such equipment to accurately count, register, and report votes; (ii) whether the system can be conveniently used without undue confusion to the voter; (iii) its accessibility to voters with disabilities; (iv) whether the system can be safely used without undue potential for fraud; (v) the ease of its operation and transportation by voting equipment custodians and officers of election; (vi) the financial stability of the vendor and manufacturer; (vii) whether the system meets the requirements of this title; (viii) whether the system meets federal requirements; (ix) whether issues of reliability and security identified with the system by other state governments have been adequately addressed by the vendor; and (x) whether, in the opinion of the Board, the potential for approval of such system is such as to justify further examination and testing.

D. If the Board determines that there is such potential and prior to its final determination as to approval or disapproval of such system, the Board shall obtain a report by an independent electronics or engineering consultant as to (i) whether the system accurately counts, registers, and reports votes; (ii) whether it is capable of storing and retaining existing votes in a permanent memory in the event of power failure during and after the election; (iii) the number of separate memory capabilities for the storage of recorded votes; (iv) its mechanical and electronic perfections and imperfections; (v) the audit trail provided by the system; (vi) the anticipated frequency of repair; (vii) the ease of repair; (viii) the anticipated life of the equipment; (ix) its potential for fraudulent use; (x) its accessibility to voters with disabilities; (xi) the ease of its programming, transportation, and operation by voting equipment custodians and officers of election; and (xii) any other matters deemed necessary by the Board. Failure by an applicant to cooperate with the consultant by furnishing information and production equipment and ballots requested shall be deemed a withdrawal of the application, but nothing in this section shall require the disclosure of trade secrets by the applicant. If such trade secrets are essential to the proper analysis of the system and are provided for that reason, the consultant shall subscribe to an oath subject to the penalty for perjury that he will neither disclose nor make use of such information except as necessary for the system analysis. The report of the consultant shall be filed in the office of the Board.

E. In preparing the reports cited in subsections C and D, the Board shall require, as a condition of certification, that the system is comprehensively examined by individuals including at least one expert in election management and one in computer system security. The Board shall develop, in conjunction with the above listed individuals, a specific set of items to be examined and tested as part of the certification process to further elaborate on the requirements identified in this section.

F. If the Board determines that there is potential for approval of the system and prior to its final determination, the Board shall also require that the system be tested in an actual election in one or more counties or cities. Its use at such election shall be as valid for all purposes as if it had been legally approved by the Board and adopted by the counties or cities.

G. If, following testing, the Board approves any voting system and its ballots for use, the Board shall so notify the electoral boards of each county and city. Systems so approved may be adopted for use at elections as herein provided. No form of voting system and ballots not so approved shall be adopted by any county or city. Any voting system and ballots approved for use by the Board shall be deemed to meet the requirements of this title and any applicable federal laws, and their use in any election shall be valid.

H. A vendor whose voting system is approved for use shall provide updates concerning its recommended practices for optimum security and functionality of the system, as may be requested by the Board. Any product for which requested updates are not provided shall be deemed non-compliant and may be decertified at the discretion of the Board.

I. The Board shall have the authority to investigate, at its discretion, any voting system certified in Virginia to ensure that it continues to meet the standards outlined in subsections C and D. The Board may, at its discretion, decertify any voting system based on significant problems detected with the voting system in Virginia or on reports provided by federal authorities or other state election officials.

1985, c. 458, §§ 24.1-207.1; 1986, c. 558, § 24.1-206.3; 1993, c. 641; 1994, cc. 287, 742; 2001, cc. 640, 641; 2003, c. 1015; 2004, cc. 409, 993, 1010; 2007, c. 794; 2008, c. 703; 2014, cc. 540, 576.



§ 24.2-630. Experimental use of approved systems

With the approval of the State Board, the governing body of any county, city, or town may provide for the experimental use at an election in one or more election districts or precincts of a voting or counting system which it might legally adopt without a formal adoption thereof, and its use at such election shall be valid for all purposes.

Code 1950, § 24-295; 1970, c. 462, § 24.1-206; 1985, c. 458; 1993, c. 641 .



§ 24.2-631. Experimental use of voting systems and ballots prior to approval of the system

The State Board is authorized to approve the experimental use of voting or counting systems and ballots for the purpose of casting and counting absentee ballots in one or more counties and cities designated by the Board (i) that have established central absentee voter election districts and (ii) whose electoral board submits to the Board for approval a plan for the use of such system and ballots. The Board is also authorized to approve the experimental use of voting or counting systems and ballots in one or more precincts in any county or city whose electoral board submits to the Board for approval a plan for such use. The use of such systems and ballots at an election shall be valid for all purposes.

1980, c. 639, § 24.1-206.1; 1985, c. 458; 1993, c. 641 .



§ 24.2-632. Voting equipment custodians

A. For the purpose of programming and preparing voting and counting equipment, including the programming of any electronic activation devices or data storage media used to program or operate the equipment, and maintaining, testing, calibrating, and delivering it, the electoral board shall employ one or more persons, to be known as custodians of voting equipment. The custodians shall be fully competent, thoroughly instructed, and sworn to perform their duties honestly and faithfully, and for such purpose shall be appointed and instructed at least 30 days before each election. With the approval of the State Board, the electoral board may contract with the voting equipment vendor or another contractor for the purpose of programming, preparing and maintaining the voting equipment. The voting equipment custodians shall instruct and supervise the vendor or contractor technicians and oversee the programming, testing, calibrating and delivering of the equipment. The vendor or contractor technicians shall be sworn to perform their duties honestly and faithfully and be informed of and subject to the misdemeanor and felony penalties provided in §§ 24.2-1009 and 24.2-1010.

The final testing of the equipment prior to each election shall be done in the presence of an electoral board member or a representative of the electoral board. The electoral board may authorize a representative to be present at the final testing only if it is impracticable for a board member to attend, and such representative shall in no case be the custodian or a vendor or contractor technician who was responsible for programming the ballot software, electronic activation devices, or electronic data storage media.

B. Notwithstanding the provisions of subsection A, the local electoral board may assign a board member or registrar to serve as a custodian without pay for such service. The board member or registrar serving as custodian shall be fully competent, thoroughly instructed, and sworn to perform his duties honestly and faithfully, and for such purpose shall be appointed and instructed at least 30 days before each election. Whenever the presence of an electoral board member and custodian is required by the provisions of this title, the same person shall not serve in both capacities.

Code 1950, §§ 24-296, 24-299; 1970, c. 462, § 24.1-209; 1973, c. 30; 1974, c. 428; 1981, c. 570; 1985, c. 458; 1993, c. 641; 1999, c. 219; 2004, cc. 993, 1010.



§ 24.2-633. Notice of final testing of voting system; sealing equipment

Before the final testing of voting or counting machines for any election, the electoral board shall mail written notice (i) to the chairman of the local committee of each political party, or (ii) in a primary election, to the chairman of the local committee of the political party holding the primary, or (iii) in a city or town council election in which no candidate is a party nominee and which is held when no other election having party nominees is being conducted, to the candidates.

The notice shall state the time and place where the machine will be tested and state that the political party or candidate receiving the notice may have one representative present while the equipment is tested.

At the time stated in the notice, the representatives, if present, shall be afforded an opportunity to see that the equipment is in proper condition for use at the election. When a machine has been so examined by the representatives, it shall be sealed with a numbered seal in their presence, or if the machine cannot be sealed with a numbered seal, it shall be locked with a key. The representatives shall certify for each machine the number registered on the protective counter and the number on the seal. When no party or candidate representative is present, the custodian shall seal the machine as prescribed in this section in the presence of a member of the electoral board or its representative.

Code 1950, § 24-300; 1962, c. 260; 1970, c. 462, § 24.1-210; 1981, c. 425; 1985, c. 458; 1993, c. 641; 1998, c. 264; 2004, cc. 993, 1010; 2014, cc. 540, 576.



§ 24.2-634. Locking and securing after preparation

When voting equipment has been properly prepared for an election, it shall be locked against voting and sealed, or if a voting or counting machine cannot be sealed with a numbered seal, it shall be locked with a key. The equipment keys and any electronic activation devices shall be retained in the custody of the electoral board and delivered to the officers of election as provided in § 24.2-639. After the voting equipment has been delivered to the polling places, the electoral board shall provide ample protection against tampering with or damage to the equipment.

Code 1950, § 24-301; 1970, c. 462, § 24.1-211; 1985, c. 458; 1993, c. 641; 1998, c. 264; 2004, cc. 993, 1010; 2014, cc. 540, 576.



§ 24.2-635. Demonstration of equipment

In each county, city, or town in which voting or counting equipment is to be used, the electoral board may designate times and places for the exhibition of equipment containing sample ballots, showing the title of offices to be filled, and, so far as practicable, the names of the candidates to be voted for at the next election for the purpose of informing voters who request instruction on the use of the equipment. No equipment shall be used for such instruction after being prepared and sealed for use in any election. During exhibitions, the counting mechanism, if any, of the equipment may be concealed from view.

Code 1950, § 24-304; 1970, c. 462, § 24.1-214; 1985, c. 458; 1993, c. 641; 2003, c. 1015.



§ 24.2-636. Instruction as to use of equipment

No fewer than three nor more than thirty days before each election, the electoral board shall instruct, or cause to be instructed, on the use of the equipment and his duties in connection therewith, each officer of election appointed to serve in the election who has not previously been so instructed. The board shall not permit any person to serve as an officer who is not fully trained to conduct an election properly with the equipment. This section shall not be construed to prevent the appointment of a person as an officer of election to fill a vacancy in an emergency.

Code 1950, § 24-303; 1970, c. 462, § 24.2-213; 1972, c. 620; 1985, c. 458; 1993, c. 641; 1998, c. 187.



§ 24.2-637. Furniture and equipment to be at polling places

Before the time to open the polls, each electoral board shall have the voting and counting equipment and all necessary furniture and materials at the polling places, with counters on the voting or counting devices set at zero (000), and otherwise in good and proper order for use at the election.

The board shall have the custody of such equipment, furniture, and materials when not in use at an election and shall maintain the equipment in accurate working order and in proper repair.

Code 1950, §§ 24-296, 24-299; 1970, c. 462, § 24.1-209; 1973, c. 30; 1974, c. 428; 1981, c. 570; 1985, c. 458; 1993, c. 641 .



§ 24.2-638. Voting equipment to be in plain view; officers and others not permitted to see actual voting; unlocking counter compartment of equipment, etc

During the election, the exterior of the voting equipment and every part of the polling place shall be in plain view of the officers of election.

No voting or counting machines shall be removed from the plain view of the officers of election or from the polling place at any time during the election and through the determination of the vote as provided in § 24.2-657. However, an electronic voting machine that is so constructed as to be easily portable may be taken outside the polling place pursuant to subsection A of § 24.2-649 and to assist a voter age 65 or older or physically disabled so long as: (i) the voting machine remains in the plain view of two officers of election representing two political parties or, in a primary election, two officers of election representing the party conducting the primary, provided that if the use of two officers for this purpose would result in too few officers remaining in the polling place to meet legal requirements, the machine shall remain in plain view of one officer who shall be either the chief officer or the assistant chief officer; (ii) the voter casts his ballot in a secret manner unless the voter requests assistance pursuant to § 24.2-649; and (iii) there remain sufficient officers of election in the polling place to meet legal requirements. After the voter has completed voting his ballot, the officer or officers shall immediately return the voting machine to its assigned location inside the polling place. The machine number, the time that the machine was removed and the time that it was returned, the number on the machine's public counter before the machine was removed and the number on the same counter when it was returned, the names of the voters who used the machine while it was removed provided that secrecy of the ballot is maintained in accordance with guidance from the State Board, and the name or names of the officer or officers who accompanied the machine shall be recorded on the statement of results. If a polling place fails to record the information required in the previous sentence, or it is later proven that the information recorded was intentionally falsified, the local electoral board shall dismiss at a minimum the chief officer or the assistant chief officer, or both, as appropriate, and shall dismiss any other officer of election who is shown to have caused the failure to record the required information intentionally or by gross negligence or to have intentionally falsified the information. The dismissed officers shall not be allowed thereafter to serve as an officer or other election official anywhere in the Commonwealth. In the case of an emergency that makes a polling place unusable or inaccessible, voting or counting machines may be removed to an alternative polling place pursuant to the provisions of subsection D of § 24.2-310.

The equipment shall be placed at least four feet from any table where an officer of election is working or seated. The officers of election shall not themselves be, or permit any other person to be, in any position or near any position that will permit them to observe how a voter votes or has voted.

One of the officers shall inspect the face of the voting machine after each voter has cast his vote and verify that the ballots on the face of the machine are in their proper places and that the machine has not been damaged. During an election, the door or other covering of the counter compartment of the voting or counting machine shall not be unlocked or open or the counters exposed except for good and sufficient reasons, a statement of which shall be made and signed by the officers of election and attached to the statement of results. No person shall be permitted in or about the polling place except the voting equipment custodian, vendor, or contractor technicians and other persons authorized by this title.

Code 1950, § 24-305; 1962, c. 260; 1970, c. 462, § 24.1-215; 1985, c. 458; 1993, c. 641; 2004, cc. 978, 993, 1006, 1010; 2009, c. 494; 2014, cc. 540, 576.



§ 24.2-639. Duties of officers of election

The officers of election of each precinct at which voting or counting machines are used shall meet at the polling place by 5:15 a.m. on the day of the election and arrange the equipment, furniture, and other materials for the conduct of the election. The officers of election shall verify that all required equipment, ballots, and other materials have been delivered to them for the election. The officers shall post at least two instruction cards for direct recording electronic machines conspicuously within the polling place.

The keys to the equipment and any electronic activation devices that are required for the operation of electronic voting equipment shall be delivered, prior to the opening of the polls, to the officer of election designated by the electoral board in a sealed envelope on which has been written or printed the name of the precinct for which it is intended. The envelope containing the keys and any electronic activation devices shall not be opened until all of the officers of election for the precinct are present at the polling place and have examined the envelope to see that it has not been opened. The equipment shall remain locked against voting until the polls are formally opened and shall not be operated except by voters in voting.

Before opening the polls, each officer shall examine the equipment and see that no vote has been cast and that the counters register zero. The officers shall conduct their examination in the presence of the following party and candidate representatives: one authorized representative of each political party or independent candidate in a general or special election, or one authorized representative of each candidate in a primary election, if such representatives are available. Each authorized representative shall be a qualified voter of any jurisdiction of the Commonwealth. Each representative, who is not himself a candidate or party chairman, shall present to the officers of election a written statement designating him to be a representative of the party or candidate and signed by the county or city chairman of his political party, the independent candidate, or the primary candidate, as appropriate. If the county or city chairman is unavailable to sign such a written designation, such a designation may be made by the state or district chairman of the political party. However, no written designation made by a state or district chairman shall take precedence over a written designation made by the county or city chairman. Such statement, bearing the chairman's or candidate's original signature, may be photocopied and such photocopy shall be as valid as if the copy had been signed.

If any counter, other than a protective or private counter, on a ballot scanner or direct recording electronic machine is found not to register zero, the officers of election shall immediately notify the electoral board which shall, if possible, substitute a machine in good working order, that has been prepared and tested pursuant to § 24.2-634. No ballot scanner or direct recording electronic machine shall be used if any counter, other than a protective or private counter, is found not to register zero.

Code 1950, § 24-306; 1970, c. 462, § 24.1-216; 1972, c. 620; 1985, c. 458; 1993, c. 641; 1998, c. 264; 2003, c. 1015; 2004, cc. 993, 1010; 2010, c. 448; 2014, cc. 540, 576; 2015, c. 133.



§ 24.2-640. Repealed

Repealed by Acts 2014, c. 540, cl. 2, effective April 3, 2014, and c. 576, cl. 2, effective April 4, 2014.



§ 24.2-641. Sample ballot

The electoral board shall provide for each precinct in which any voting or counting machines are used, two sample ballots, which shall be arranged as a diagram of the front of the voting or counting machine as it will appear with the official ballot for voting on election day. Such sample ballots shall be posted for public inspection at each polling place during the day of election.

Code 1950, § 24-298; 1970, c. 462, § 24.1-208; 1985, c. 458; 1993, c. 641; 2014, cc. 540, 576.



§ 24.2-642. Inoperative equipment

A. When any voting or counting machine becomes inoperative in whole or in part while the polls are open, the officers of election shall immediately notify the electoral board. If possible, the electoral board shall dispatch a qualified technician to the polling place to repair the inoperative machine. All repairs shall be made in the presence of two officers of election representing the two political parties or, in the case of a primary election for only one party, two officers representing that party. If the machine cannot be repaired on site, the electoral board shall, if possible, substitute a machine in good order for the inoperative machine and at the close of the polls the record of both machines shall be taken and the votes shown on their counters shall be added together in ascertaining the results of the election.

No voting or counting machines, including inoperative machines, shall be removed from the plain view of the officers of election or from the polling place at any time during the election and through the determination of the vote as provided in § 24.2-657 except as explicitly provided pursuant to the provisions of this title.

No voting or counting machine that has become inoperative and contains votes may be removed from the polling place while the polls are open and votes are being ascertained. If the officers of election are unable to ascertain the results from the inoperative machine after the polls close in order to add its results to the results from the other machines in that precinct, the officers of election shall lock and seal the machine without removing the memory card, cartridge, or data storage medium and deliver the machine to either the clerk of court or registrar's office as provided for in § 24.2-659. On the day following the election, the electoral board shall meet and ascertain the results from the inoperative machine in accordance with the procedures prescribed by the machine's manufacturer and add the results to the results for the precinct to which the machine was assigned.

Nothing in this subsection shall prohibit the removal of an inoperative machine from a precinct prior to the opening of the polls or the first vote being cast on that machine. Any machine so removed shall be placed in the custody of an authorized custodian, technician, or electoral board representative. If the inoperative machine can be repaired, it shall be retested and resealed pursuant to § 24.2-634 and may be returned to the precinct by an authorized custodian, technician, or electoral board representative. The officers of election shall then open the machine pursuant to § 24.2-639.

B. In any precinct that uses a ballot that can be read without the use of the ballot scanner machine, if the ballot scanner machine becomes inoperative and there is no other available scanner, the uncounted ballots shall be placed in a ballot container or compartment that is used exclusively for uncounted ballots. If an operative scanner is available in the polling place after the polls have closed, such uncounted ballots shall be removed from the container and fed into the scanner, one at a time, by an officer of election in the presence of all persons who may be lawfully present at that time but before the votes are determined pursuant to § 24.2-657. If such a scanner is not available, the ballots may be counted manually or as directed by the electoral board.

C. An officer of election may have copies of the official paper ballot reprinted or reproduced by photographic, electronic, or mechanical processes for use at the election if (i) the inoperative machine cannot be repaired in time to continue using it at the election, (ii) a substitute machine is needed to conduct the election but is not available for use, (iii) the supply of official printed ballots that can be cast without use of the inoperative machine is not adequate, and (iv) the local electoral board approves the reprinting or reproducing of the official paper ballot. The voted ballot copies may be received by the officers of election and placed in the ballot container and counted with the votes registered on the voting or counting machines, and the result shall be declared the same as though no machine has been inoperative. The voted ballot copies shall be deemed official ballots for the purpose of § 24.2-665 and preserved and returned with the statement of results and with a certificate setting forth how and why the same were voted. The officer of election who had the ballot copies made shall provide a written statement of the number of copies made, signed by him and subject to felony penalties for making false statements pursuant to § 24.2-1016, to be preserved with the unused ballot copies.

Code 1950, § 24-311; 1970, c. 462, § 24.1-221; 1981, c. 570; 1985, c. 458; 1993, c. 641; 2000, c. 282; 2003, c. 1015; 2004, cc. 978, 993, 1006, 1010; 2014, cc. 540, 576.



§ 24.2-643. Qualified voter permitted to vote; procedures at polling place; voter identification

A. After the polls are open, each qualified voter at a precinct shall be permitted to vote. The officers of election shall ascertain that a person offering to vote is a qualified voter before admitting him to the voting booth and furnishing an official ballot to him.

B. (Effective until January 2, 2016) An officer of election shall ask the voter for his full name and current residence address and repeat, in a voice audible to party and candidate representatives present, the full name and address stated by the voter. The officer shall ask the voter to present any one of the following forms of identification: his valid Virginia driver's license, his valid United States passport, or any other photo identification issued by the Commonwealth, one of its political subdivisions, or the United States; any valid student identification card containing a photograph of the voter and issued by any institution of higher education located in the Commonwealth; or any valid employee identification card containing a photograph of the voter and issued by an employer of the voter in the ordinary course of the employer's business.

Any voter who does not show one of the forms of identification specified in this subsection shall be offered a provisional ballot under the provisions of § 24.2-653. The State Board of Elections shall provide an ID-ONLY provisional ballot envelope that requires no follow-up action by the registrar or electoral board other than matching submitted identification documents from the voter for the electoral board to make a determination on whether to count the ballot.

If the voter presents one of the forms of identification listed above, if his name is found on the pollbook in a form identical to or substantially similar to the name on the presented form of identification and the name stated by the voter, if he is qualified to vote in the election, and if no objection is made, an officer shall enter, opposite the voter's name on the pollbook, the first or next consecutive number from the voter count form provided by the State Board, or shall enter that the voter has voted if the pollbook is in electronic form; an officer shall provide the voter with the official ballot; and another officer shall admit him to the voting booth. Each voter whose name has been marked on the pollbooks as present to vote and entitled to a ballot shall remain in the presence of the officers of election in the polling place until he has voted. If a line of voters who have been marked on the pollbooks as present to vote forms to await entry to the voting booths, the line shall not be permitted to extend outside of the room containing the voting booths and shall remain under observation by the officers of election.

A voter may be accompanied into the voting booth by his child age 15 or younger.

B. (Effective January 2, 2016) An officer of election shall ask the voter for his full name and current residence address and repeat, in a voice audible to party and candidate representatives present, the full name and address stated by the voter. The officer shall ask the voter to present any one of the following forms of identification: his valid Virginia driver's license, his valid United States passport, or any other photo identification issued by the Commonwealth, one of its political subdivisions, or the United States; any valid student identification card containing a photograph of the voter and issued by any institution of higher education located in the Commonwealth or any private school located in the Commonwealth; or any valid employee identification card containing a photograph of the voter and issued by an employer of the voter in the ordinary course of the employer's business.

Any voter who does not show one of the forms of identification specified in this subsection shall be offered a provisional ballot under the provisions of § 24.2-653. The State Board of Elections shall provide an ID-ONLY provisional ballot envelope that requires no follow-up action by the registrar or electoral board other than matching submitted identification documents from the voter for the electoral board to make a determination on whether to count the ballot.

If the voter presents one of the forms of identification listed above, if his name is found on the pollbook in a form identical to or substantially similar to the name on the presented form of identification and the name stated by the voter, if he is qualified to vote in the election, and if no objection is made, an officer shall enter, opposite the voter's name on the pollbook, the first or next consecutive number from the voter count form provided by the State Board, or shall enter that the voter has voted if the pollbook is in electronic form; an officer shall provide the voter with the official ballot; and another officer shall admit him to the voting booth. Each voter whose name has been marked on the pollbooks as present to vote and entitled to a ballot shall remain in the presence of the officers of election in the polling place until he has voted. If a line of voters who have been marked on the pollbooks as present to vote forms to await entry to the voting booths, the line shall not be permitted to extend outside of the room containing the voting booths and shall remain under observation by the officers of election.

A voter may be accompanied into the voting booth by his child age 15 or younger.

C. If the current residence address stated by the voter is different from the address shown on the pollbook, the officer of election shall furnish the voter with a change of address form prescribed by the State Board. Upon its completion, the voter shall sign the prescribed form, subject to felony penalties for making false statements pursuant to § 24.2-1016, which the officer of election shall then place in an envelope provided for such forms for transmission to the general registrar who shall then transfer or cancel the registration of such voter pursuant to Chapter 4 (§ 24.2-400 et seq.).

D. At the time the voter is asked his full name and current residence address, the officer of election shall ask any voter for whom the pollbook indicates that an identification number other than a social security number is recorded on the Virginia voter registration system if he presently has a social security number. If the voter is able to provide his social security number, he shall be furnished with a voter registration form prescribed by the State Board to update his registration information. Upon its completion, the form shall be placed by the officer of election in an envelope provided for such forms for transmission to the general registrar. Any social security numbers so provided shall be entered by the general registrar in the voter's record on the voter registration system.

Code 1950, §§ 24-244, 24-245, 24-248, 24-252, 24-308; 1952, c. 581; 1962, c. 536; 1964, c. 593; 1970, c. 462, §§ 24.1-125, 24.1-126, 24.1-129, 24.1-218; 1971, Ex. Sess., c. 247; 1973, c. 30; 1975, c. 515; 1978, c. 778; 1981, c. 425; 1982, c. 650, § 24.1-126.1; 1984, c. 234; 1985, cc. 197, 458; 1987, c. 349; 1993, c. 641; 1995, c. 716; 1996, cc. 72, 73; 1999, c. 725; 2000, cc. 366, 451; 2003, c. 1015; 2004, c. 410; 2005, cc. 496, 539; 2011, cc. 427, 458; 2012, cc. 723, 838, 839; 2013, cc. 725, 746; 2015, cc. 134, 571.



§ 24.2-644. Voting by paper ballot; voting for presidential electors; write-in votes

A. The qualified voter shall take the official paper ballot and enter the voting booth. After entering the voting booth, the qualified voter shall mark immediately preceding the name of each candidate for whom he wishes to vote a check () or a cross (✗ or +) or a line (-) in the square provided for such purpose, leaving unmarked the square preceding the name of each candidate for whom he does not wish to vote. Any ballot marked so that the intent of the voter is clear shall be counted.

B. The qualified voter at a presidential election shall mark the square preceding the names and party designation for his choice of candidates for President and Vice President. His ballot so marked shall be counted as if he had marked squares preceding the names of the individual electors affiliated with his choice for President and Vice President. The qualified voter at a presidential election may cast a write-in vote for President and Vice President as provided in subsections C and D.

C. At all elections except primary elections it shall be lawful for any voter to vote for any person other than the listed candidates for the office by writing or hand printing the person's name on the official ballot. No check or other mark shall be required to cast a valid write-in vote. Write-in votes for President and Vice President shall be counted only for candidates who have filed a joint declaration of intent to be write-in candidates for the offices with the Commissioner of Elections not less than 10 days before the date of the presidential election. The declaration of intent shall be on a form prescribed by the State Board and shall include a list of presidential electors pledged to those candidates which equals the whole number of senators and representatives to which the Commonwealth at that time is entitled in the Congress of the United States. A write-in vote cast for candidates for President and Vice President, or for a candidate for President only, shall be counted for the individual electors listed on the declaration of intent as pledged to those candidates.

D. No write-in vote shall be counted unless the name is entered on the ballot in conformance with this section. No write-in vote shall be counted when it is apparent to the officers of election that a voter has voted for the same person for the same office more than one time. No write-in vote shall be counted for an office for any person whose name appears on the ballot as a candidate for that office. If two or more persons are to be elected to the same office, a voter may vote for one or more persons whose names do appear on the ballot and one or more persons whose names do not appear on the ballot, provided that the total number of votes cast by him for that office does not exceed the number of persons to be elected to that office.

Code 1950, §§ 24-245, 24-252, 24-290.5, 24-307; 1952, c. 581; 1962, cc. 260, 536; 1964, c. 593; 1970, c. 462, §§ 24.1-129, 24.1-161, 24.1-217; 1973, c. 30; 1975, c. 515; 1984, c. 234; 1985, cc. 197, 458; 1987, c. 349; 1990, c. 214; 1993, c. 641; 1997, c. 100; 2013, c. 542.



§ 24.2-645. Defaced printed ballots

If any printed ballot is unintentionally or accidentally defaced and rendered unfit for voting, the voter may deliver the defaced ballot to the officer of election and receive another. The returned ballot shall be marked spoiled by the officer of election and placed in the spoiled ballot envelope.

Code 1950, § 24-238; 1970, c. 462, § 24.1-130; 1987, c. 349; 1993, c. 641; 2014, cc. 540, 576.



§ 24.2-646. Voter folds paper ballot and hands same to officer who deposits it unopened in ballot container

The qualified voter shall fold each paper ballot with the names of the candidates and questions on the inside and hand the folded ballot to the appropriate officer of election. The officer shall place the ballot in the ballot container without any inspection except to assure himself that only a single ballot has been tendered and that the ballot is a genuine ballot. Without looking at the printed inside of the ballot, the officer may inspect the official seal on the back of the ballot to determine if it is genuine.

Code 1950, § 24-247; 1970, c. 462, § 24.1-131; 1993, c. 641; 2003, c. 1015; 2014, cc. 540, 576.



§ 24.2-646.1. Permitted use of paper ballots

The official paper ballot shall be used by a voter to cast his vote only in one of the following circumstances:

1. The official paper ballot is the only ballot in use in the precinct.

2. The official paper ballot is used by voters voting outside the polling place pursuant to § 24.2-649.

3. The voter is casting a provisional ballot.

4. The voter is provided an official paper ballot or copy thereof pursuant to § 24.2-642 when voting equipment is inoperable or otherwise unavailable.

5. The official absentee paper ballot voted in accordance with (§ 24.2-700 et seq.).

6. The voter is provided an official paper ballot for a presidential election pursuant to § 24.2-402 or for federal elections pursuant to § 24.2-453.

2006, c. 492; 2015, c. 313.



§ 24.2-647. Voting systems; demonstration on election day

The electoral board shall provide at each polling place on election day, for the voting system in use, a model of or materials displaying a portion of its ballot face. The model or materials shall be located on the table of one of the officers or in some other place accessible to the voters. An officer of election shall instruct any voter who requests instruction before voting on the proper manner of voting. The officer may direct the voter's attention to sample ballots so that the voter may become familiar with the location of questions and names of offices and candidates.

For ballot scanner machines, an officer of election, using a demonstration ballot and machine, shall show each voter who requests, immediately on entry to the polling place, the manner in which the ballot is to be voted.

If any voter, after entering the voting booth, asks for further instructions concerning the manner of voting, two of the officers from different political parties shall give such instructions to him, but no officer shall in any manner request or seek to persuade or induce any such voter to vote for or against any particular ticket, candidate, or question. After giving such instructions and before the voter votes, the officers shall leave the voting booth, and the voter shall cast his ballot in secret.

Code 1950, § 24-309; 1970, c. 462, § 24.1-219; 1980, c. 639; 1985, c. 458; 1993, c. 641; 2014, cc. 540, 576.



§ 24.2-648. Write-in votes on voting equipment

Write-in votes may be cast on voting equipment for any person whose name does not appear on the ballot as a candidate for the office being voted, subject to this section and the provisions of § 24.2-644 not in conflict with this section.

Each write-in vote shall be entered in the receptacle or area designated on the machine for the office being elected. A write-in vote shall be cast in its appropriate place, in accordance with the instructions for that equipment, or it shall be void and not counted.

Except on machines that provide a means to enter a name electronically, each write-in vote shall be entered by the voter in his own handwriting or hand printing.

Code 1950, § 24-307; 1962, c. 260; 1970, c. 462, § 24.1-217; 1975, c. 515; 1985, c. 458; 1990, c. 214; 1993, c. 641; 1996, c. 5; 2014, cc. 540, 576.



§ 24.2-649. Assistance for certain voters; penalties

A. Any voter age 65 or older or physically disabled may request and then shall be handed a printed ballot by an officer of election outside the polling place but within 150 feet of the entrance to the polling place. The voter shall mark the printed ballot in the officer's presence but in a secret manner and, obscuring his vote, return the ballot to the officer. The officer shall immediately return to the polling place and shall deposit a paper ballot in the ballot container in accordance with § 24.2-646 or a machine-readable ballot in the ballot scanner machine in accordance with the instructions of the State Board.

Any county or city that has acquired an electronic voting machine that is so constructed as to be easily portable may use the voting machine in lieu of a printed ballot for the voter requiring assistance pursuant to this subsection. However, the electronic voting machine may be used in lieu of a printed ballot only so long as: (i) the voting machine remains in the plain view of two officers of election representing two political parties, or in a primary election, two officers of election representing the party conducting the primary, provided that if the use of two officers for this purpose would result in too few officers remaining in the polling place to meet legal requirements, the voting machine shall remain in plain view of one officer who shall be either the chief officer or the assistant chief officer and (ii) the voter casts his ballot in a secret manner unless the voter requests assistance pursuant to this section. After the voter has completed voting his ballot, the officer or officers shall immediately return the voting machine to its assigned location inside the polling place. The machine number, the time that the machine was removed and the time that it was returned, the number on the machine's public counter before the machine was removed and the number on the same counter when it was returned, and the name or names of the officer or officers who accompanied the machine shall be recorded on the statement of results.

B. Any qualified voter who requires assistance to vote by reason of physical disability or inability to read or write may, if he so requests, be assisted in voting. If he is blind, he may designate an officer of election or any other person to assist him. If he is unable to read and write or disabled for any cause other than blindness, he may designate an officer of election or some other person to assist him other than the voter's employer or agent of that employer, or officer or agent of the voter's union.

The officer of election or other person so designated shall not enter the booth with the voter unless (i) the voter signs a request stating that he requires assistance by reason of physical disability or inability to read or write and (ii) the officer of election or other person signs a statement that he is not the voter's employer or an agent of that employer, or an officer or agent of the voter's union, and that he will act in accordance with the requirements of this section. The request and statement shall be on a single form furnished by the State Board. If the voter is unable to sign the request, his own mark acknowledged by him before an officer of election shall be sufficient signature, provided no mark shall be required of a voter who is blind. An officer of election shall advise the voter and person assisting the voter of the requirements of this section and record the name of the voter and the name and address of the person assisting him.

The officer of election or other person so designated shall assist the qualified voter in the preparation of his ballot in accordance with his instructions and without soliciting his vote or in any manner attempting to influence his vote and shall not in any manner divulge or indicate, by signs or otherwise, how the voter voted on any office or question. If a printed ballot is used, the officer or other person so designated shall deposit the ballot in the ballot container in accordance with § 24.2-646 or in the ballot scanner machine in accordance with the instructions of the State Board.

C. If the voter requires assistance in a language other than English and has not designated a person to assist him, an officer of election, before he assists as interpreter, shall inquire of the representatives authorized to be present pursuant to § 24.2-604 whether they have a volunteer available who can interpret for the voter. One representative interpreter for each party or candidate, insofar as available, shall be permitted to observe the officer of election communicate with the voter. The voter may designate one of the volunteer party or candidate interpreters to provide assistance. A person so designated by the voter shall meet all the requirements of this section for a person providing assistance.

D. A person who willfully violates subsection B or C is guilty of a Class 1 misdemeanor. In addition, the provisions of § 24.2-1016 and its felony penalties for false statements shall be applicable to any request or statement signed pursuant to this section, and the provisions of §§ 24.2-704 and 24.2-1012 and the felony penalties for violations of the law related to providing assistance to absentee voters shall be applicable in such cases.

E. In any precinct in which an electronic voting machine is available that provides an audio ballot, the officers of election shall notify a voter requiring assistance pursuant to this section that such machine is available for him to use to vote in privacy without assistance and the officers of election shall instruct the voter on the use of the voting machine. Nothing in this section shall be construed to require a voter to use the machine unassisted.

Code 1950, §§ 24-245, 24-251, 24-252, 24-310; 1950, c. 230; 1952, c. 581; 1962, c. 536; 1964, c. 593; 1969, Ex. Sess., c. 5; 1970, c. 462, §§ 24.1-129, 24.1-132, 24.1-220; 1973, c. 30; 1975, c. 515; 1978, c. 778; 1984, cc. 234, 775; 1985, cc. 197, 458; 1986, c. 558; 1987, c. 349; 1988, c. 598; 1993, c. 641; 2003, c. 1015; 2004, cc. 993, 1010; 2005, c. 569; 2006, c. 242; 2009, c. 809; 2014, cc. 540, 576.



§ 24.2-650. Officers to sign only official papers, etc

No officer of election shall sign or otherwise mark any paper, form, or item, other than one furnished by the State Board, his electoral board, or general registrar, at his polling place during the hours that the polls are open.

1976, c. 616, § 24.1-132.1; 1993, c. 641 .



§ 24.2-651. Voter who is challenged; how challenge tried

Any qualified voter may, and the officers of election shall, challenge the vote of any person who is listed on the pollbook but is known or suspected not to be a qualified voter.

The individual making the challenge shall complete and sign the following statement on a form provided by the State Board:

"I do hereby state, subject to penalties for hindering, intimidating, or interfering with a qualified voter pursuant to § 24.2-607, that I am a qualified voter of this Commonwealth or an officer of election and that, to the best of my knowledge, information, and belief, _______________ is not a qualified voter of this precinct by reason of (please check each of the following reasons that is applicable):

1. The named person is not a citizen of the United States;

2. The named person is not now 18 years of age or, in the case of a primary election or a special election held on a date other that a general election date, will not reach the age of 18 before the next general election;

3. The named person is not a resident of the Commonwealth (or, if he has not been a resident of the Commonwealth within the preceding 30 days, he is attempting to vote for an office or issue other than electors of President and Vice President of the United States);

4. The named person is not a resident of this precinct (or he has not been a resident of this precinct since the second preceding general federal election and has not continued to be a resident of this county or city and this congressional district);

5. The named person is not a resident of the town in the case of a town election;

6. The named person has been disqualified from voting by the Constitution and laws of the Commonwealth and this disqualification has not been removed by proper authority;

7. The named person is not the identical person he represents himself to be; or

8. The named person has voted in this election at this or another voting place (state when and where the named person previously voted in this election: _______________)."

Upon receipt of a signed challenge from a qualified voter or officer of election, an officer of election shall explain to the challenged voter the qualifications of a voter and may examine him concerning his qualifications.

The officers of election are hereby authorized to administer the necessary oath or affirmation to any witness brought before them to testify as to the qualifications of any person offering to vote.

If the person being challenged insists that he is qualified and the challenge is not withdrawn, one of the officers shall give him a form containing the following statement:

"I do hereby state, subject to felony penalties for making false statements pursuant to § 24.2-1016, that I am a citizen of the United States, that I am at least 18 years of age (or will be on the __________ day of __________, _____) that I am a resident of the Commonwealth of Virginia (or that I have been a resident of this Commonwealth within the preceding 30 days and am voting only for electors of President and Vice President of the United States), and that, according to the best of my knowledge, information and belief, I am not disqualified from voting by the Constitution and laws of this Commonwealth; that my full name is _______________; that in such name I was duly registered as a voter of this precinct; that I am now or at some time since the last November general election have been an actual resident of this precinct or that I have been an actual resident of this precinct at some time since the second preceding general federal election and have been and continue to be a resident of this county or city and this congressional district; if I am voting in a town election today, that I am currently a resident of that town; that I am the identical person I represent myself to be; and that I have not voted in this election at this or any voting place and will not vote in this election at any other voting place."

If the person challenged refuses to sign the statement, he shall not be permitted to vote. If, however, he signs the statement, he shall be permitted to vote on the voting system in use at the precinct, unless he is required to cast a provisional ballot pursuant to § 24.2-651.1.

When the voter has signed the statement and is permitted to vote, the officers of election shall mark his name on the pollbook with the first or next consecutive number from the voter count form, or shall enter that the voter has voted if the pollbook is in electronic form, and shall indicate on the pollbook that he has signed the required statement in accordance with the instructions of the State Board.

If the envelope containing a voted absentee ballot has been properly signed by the voter, such ballot shall not be subject to challenge pursuant to this section.

Code 1950, §§ 24-253, 24-254, 24-325; 1970, c. 462, § 24.1-133; 1971, Ex. Sess., c. 265; 1972, c. 620; 1977, c. 490; 1978, c. 778; 1980, c. 639; 1981, c. 425; 1983, c. 461; 1993, c. 641; 1997, c. 346; 2003, c. 1015; 2007, c. 375; 2012, cc. 838, 839.



§ 24.2-651.1. Voter who is shown as having already voted; provisional voting

Any person who offers to vote, who is listed on the pollbook, and whose name is marked to indicate that he has already voted in person in the election shall cast a provisional ballot as provided in § 24.2-653. The State Board of Elections shall provide instructions to the electoral boards for the handling and counting of such provisional ballots.

1997, c. 915; 2000, cc. 366, 451; 2003, c. 1015; 2012, cc. 723, 838, 839.



§ 24.2-652. Voter whose name erroneously omitted from pollbook

When a person offers to vote and his name does not appear on the pollbook, the officers of election shall permit him to vote only if all of the following conditions are met:

1. An officer of election is informed by the general registrar that the voter is registered to vote, that his registration has not been cancelled, and that his name is erroneously omitted from the pollbook.

2. The voter signs a statement, subject to felony penalties for false statements pursuant to § 24.2-1016, that he is a qualified and registered voter of that precinct, a resident of that precinct, and his registration is not subject to cancellation pursuant to §§ 24.2-430, 24.2-431, and 24.2-432; and he provides, subject to such penalties, all the information required to identify himself including the last four digits of his social security number, if any, full name including the maiden or any other prior legal name, birthdate, and complete address.

3. The officer of election enters the identifying information for the voter on the pollbook.

When the voter has signed the statement and is permitted to vote, the officers of election shall mark his name on the pollbook with the next consecutive number from the voter count form, or shall enter that the voter has voted if the pollbook is in electronic form, and shall indicate on the pollbook that he has signed the required statement in accordance with the instructions of the State Board.

Code 1950, § 24-95; 1970, c. 462, § 24.1-55; 1974, c. 428; 1975, c. 515; 1981, c. 425; 1984, c. 480; 1993, c. 641; 2003, c. 1015; 2011, c. 602.



§ 24.2-653. Voter whose name does not appear on pollbook or who is marked as having voted; handling of provisional ballots; ballots cast after normal close of polls due to court order extending polling hours

A. When a person offers to vote pursuant to § 24.2-652 and the general registrar is not available or cannot state that the person is registered to vote, then such person shall be allowed to vote by printed ballot in the manner provided in this section. This procedure shall also apply when required by § 24.2-643 or 24.2-651.1.

Such person shall be given a printed ballot and provide, subject to the penalties for making false statements pursuant to § 24.2-1016, on a green envelope supplied by the Department of Elections, the identifying information required on the envelope, including the last four digits of his social security number, if any, full name including the maiden or any other prior legal name, date of birth, complete address, and signature. Such person shall be asked to present one of the forms of identification specified in subsection B of § 24.2-643. The officers of election shall note on the green envelope whether or not the voter has presented one of the specified forms of identification. The officers of election shall enter the appropriate information for the person in the precinct provisional ballots log in accordance with the instructions of the State Board but shall not enter a consecutive number for the voter on the pollbook nor otherwise mark his name as having voted. The officers of election shall provide an application for registration to the person offering to vote in the manner provided in this section.

The voter shall then, in the presence of an officer of election, but in a secret manner, mark the printed ballot as provided in § 24.2-644 and seal it in the green envelope. The envelope containing the ballot shall then promptly be placed in the ballot container by an officer of election.

An officer of election, by a written notice given to the voter, shall (i) inform him that a determination of his right to vote shall be made by the electoral board, (ii) advise the voter of the beginning time and place for the board's meeting and of the voter's right to be present at that meeting, and (iii) inform a voter voting provisionally when required by § 24.2-643 that he may submit a copy of one of the forms of identification specified in subsection B of § 24.2-643 to the electoral board by facsimile, electronic mail, in-person submission, or timely United States Postal Service or commercial mail delivery, to be received by the electoral board no later than noon on the third day after the election. At the meeting, the voter may request an extension of the determination of the provisional vote in order to provide information to prove that the voter is entitled to vote in the precinct pursuant to § 24.2-401. The electoral board shall have the authority to grant such extensions which it deems reasonable to determine the status of a provisional vote.

B. The provisional votes submitted pursuant to subsection A, in their unopened envelopes, shall be sealed in a special envelope marked "Provisional Votes," inscribed with the number of envelopes contained therein, and signed by the officers of election who counted them. All provisional votes envelopes shall be delivered either (i) to the clerk of the circuit court who shall deliver all such envelopes to the secretary of the electoral board or (ii) to the general registrar in localities in which the electoral board has directed delivery of election materials to the general registrar pursuant to § 24.2-668.

The electoral board shall meet on the day following the election and determine whether each person having submitted such a provisional vote was entitled to do so as a qualified voter in the precinct in which he offered the provisional vote. If the board is unable to determine the validity of all the provisional ballots offered in the election, or has granted any voter who has offered a provisional ballot an extension as provided in subsection A, the meeting shall stand adjourned, not to exceed seven calendar days from the date of the election, until the board has determined the validity of all provisional ballots offered in the election.

One authorized representative of each political party or independent candidate in a general or special election or one authorized representative of each candidate in a primary election shall be permitted to remain in the room in which the determination is being made as an observer so long as he does not participate in the proceedings and does not impede the orderly conduct of the determination. Each authorized representative shall be a qualified voter of any jurisdiction of the Commonwealth. Each representative, who is not himself a candidate or party chairman, shall present to the electoral board a written statement designating him to be a representative of the party or candidate and signed by the county or city chairman of his political party, the independent candidate, or the primary candidate, as appropriate. If the county or city chairman is unavailable to sign such a written designation, such a designation may be made by the state or district chairman of the political party. However, no written designation made by a state or district chairman shall take precedence over a written designation made by the county or city chairman. Such statement, bearing the chairman's or candidate's original signature, may be photocopied and such photocopy shall be as valid as if the copy had been signed.

Notwithstanding the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.), attendance at meetings of the electoral board to determine the validity of provisional ballots shall be permitted only for the authorized representatives provided for in this subsection, for the persons whose provisional votes are being considered and their representative or legal counsel, and for appropriate staff and legal counsel for the electoral board.

If the electoral board determines that such person was not entitled to vote as a qualified voter in the precinct in which he offered the provisional vote, is unable to determine his right to vote, or has not been provided one of the forms of identification specified in subsection B of § 24.2-643, the envelope containing his ballot shall not be opened and his vote shall not be counted. The provisional vote shall be counted if (a) such person is entitled to vote in the precinct pursuant to § 24.2-401 or (b) the Department of Elections or the voter presents proof that indicates the voter submitted an application for registration to the Department of Motor Vehicles or other state-designated voter registration agency prior to the close of registration pursuant to § 24.2-416 and the registrar determines that the person was qualified for registration based upon the application for registration submitted by the person pursuant to subsection A. The general registrar shall notify in writing pursuant to § 24.2-114 those persons found not properly registered or whose provisional vote was not counted.

If the electoral board determines that such person was entitled to vote, the name of the voter shall be entered in a provisional votes pollbook and marked as having voted, the envelope shall be opened, and the ballot placed in a ballot container without any inspection further than that provided for in § 24.2-646.

On completion of its determination, the electoral board shall proceed to count such ballots and certify the results of its count. Its certified results shall be added to those found pursuant to § 24.2-671. No adjustment shall be made to the statement of results for the precinct in which the person offered to vote. However, any voter who cast a provisional ballot and is determined by the electoral board to have been entitled to vote shall have his name included on the list of persons who voted that is submitted to the Department of Elections pursuant to § 24.2-406.

The certification of the results of the count together with all ballots and envelopes, whether open or unopened, and other related material shall be delivered by the electoral board to the clerk of the circuit court and retained by him as provided for in §§ 24.2-668 and 24.2-669.

C. Whenever the polling hours are extended by an order of a court of competent jurisdiction, any ballots marked after the normal polling hours by persons who were not already in line at the time the polls would have closed, notwithstanding the court order, shall be treated as provisional ballots under this section. The officers of election shall mark the green envelope for each such provisional ballot to indicate that it was cast after normal polling hours due to the court order, and when preparing the materials to deliver to the registrar or electoral board, shall separate these provisional ballots from any provisional ballots used for any other reason. The electoral board shall treat these provisional ballots as provided in subsection B; however, the counted and uncounted provisional ballots marked after the normal polling hours shall be kept separate from all other ballots and recorded in a separate provisional ballots pollbook. The Department of Elections shall provide instructions to the electoral boards for the handling and counting of such provisional ballots pursuant to this section.

1975, c. 515, §§ 24.1-55.1, 24.1-55.2; 1982, c. 650; 1993, c. 641; 1996, c. 8; 1997, cc. 438, 456; 2002, c. 24; 2003, cc. 984, 1015; 2004, c. 410; 2005, c. 824; 2007, c. 692; 2008, cc. 110, 559; 2010, c. 448; 2012, cc. 592, 838, 839; 2013, c. 503; 2014, cc. 486, 540, 576; 2015, cc. 133, 712.



§ 24.2-653.1. Voters who did not receive absentee ballots; provisional ballots

A. The provisions of this section shall apply when (i) a person offers to vote pursuant to § 24.2-643 at his proper polling place or at a central absentee voter precinct established by the governing body of the county or city where he is registered to vote, (ii) his name is shown on the pollbook as having applied for an absentee ballot, and (iii) for any reason he did not receive or has lost the absentee ballot. In such case, he shall be entitled to cast a provisional ballot after presenting to the officer of election a statement signed by him that he did not receive the ballot or has lost the ballot, subject to felony penalties for making false statements as pursuant to § 24.2-1016.

B. Such person shall be given a printed ballot and be permitted to vote the provisional ballot in accordance with the provisions of § 24.2-653 and the instructions of the State Board. The electoral board shall process the ballot in accordance with the provisions of § 24.2-653 and the instructions of the State Board.

2006, c. 283; 2010, c. 348; 2014, cc. 540, 576.



§ 24.2-654. Officers to lock and seal voting equipment and ascertain vote after polls closed; statement of results

As soon as the polls are closed, the officers of election shall lock each voting and counting machine against further voting. They shall then proceed to ascertain the vote given at the election and continue without adjournment until they declare the results of the election. They shall seal the machines.

In ascertaining the vote, the officers of election shall complete a statement of results in duplicate on the form and in the manner prescribed by the State Board.

Code 1950, § 24-258, 24-259, 24-312; 1966, c. 453; 1970, c. 462, §§ 24.1-136, 24.1-222; 1974, c. 428; 1979, c. 329; 1981, c. 425; 1983, c. 461; 1985, c. 458; 1993, c. 641; 2014, cc. 540, 576.



§ 24.2-655. Representatives of political parties and candidates to be present on request

Before proceeding to ascertain the vote, the officers of election shall determine whether no more than two representatives of each political party having candidates in the election and one representative of each independent candidate or primary candidate request to be present while the absentee ballots are cast, votes are counted, and returns are completed.

Each representative shall be a qualified voter of any jurisdiction in the Commonwealth and shall present to the officers of election a written statement certifying that he is an authorized representative, signed by his party chairman for the jurisdiction in which the election is held, the independent candidate, or the candidate in a primary, as appropriate. If the party chairman for the jurisdiction in which the election is held is unavailable to sign such a written designation, such a designation may be made by the state or district chairman of the political party. However, no written designation made by a state or district chairman shall take precedence over a written designation made by the party chairman for the jurisdiction in which the election is held. Such representatives shall be entitled to be present while the votes are counted and shall remain until the returns are completed.

In case such representatives, or any of them, do not request to be present, the officers shall notify the bystanders, if any, and select one or more to be present with any available representatives of the parties or candidates so that there are as many as four bystanders and representatives present.

The representatives and bystanders lawfully present shall have an unobstructed view of the officers of election and their actions while the absentee ballots are cast, votes are counted, and returns are completed. The representatives and bystanders lawfully present are prohibited from interfering with the officers of election in any way.

Code 1950, §§ 24-260, 24-261; 1970, c. 462, § 24.1-137; 1974, c. 428; 1993, c. 641; 2006, c. 177; 2010, c. 448; 2015, c. 133.



§ 24.2-656. Repealed

Repealed by Acts 2003, c. 1015.



§ 24.2-657. Determination of vote on voting systems

In the presence of all persons who may be present lawfully at the time, giving full view of the voting systems or printed return sheets, the officers of election shall determine and announce the results as shown by the counters or printed return sheets, including the votes recorded for each office on the write-in ballots, and shall also announce the vote on every question. The vote as registered shall be entered on the statement of results. When completed, the statement shall be compared with the number on the counters on the equipment or on the printed return sheets. If, on direct recording electronic machines, the number of persons voting in the election, or the number of votes cast for any office or on any question, totals more than the number of names on the pollbooks of persons voting on the machines, then the figures recorded by the machines shall be accepted as correct. A statement to that effect shall be entered by the officers of election in the space provided on the statement of results.

Code 1950, § 24-312; 1966, c. 453; 1970, c. 462, § 24.1-222; 1974, c. 428; 1979, c. 329; 1981, c. 425; 1983, c. 461; 1985, c. 458; 1993, c. 641; 2014, cc. 540, 576.



§ 24.2-658. Machines with printed return sheets; disposition of sheets

If machines that print returns are used, the printed inspection sheet and two copies of the printed return sheet containing the results of the election for each machine shall be inserted in the envelope containing the statement of results by the officers of election and sealed and returned as required by § 24.2-668.

The printed inspection sheets and one copy of the printed return sheets shall be kept with the statement of results and preserved as provided in § 24.2-669.

One copy of the printed return sheets shall be made available by the clerk of the circuit court on the day following the election and for 60 additional days for inspection and transcribing information therefrom by the public.

1981, c. 425, § 24.1-222.1; 1985, c. 458; 1993, c. 641; 2014, cc. 540, 576.



§ 24.2-659. Locking voting and counting machines after election and delivering keys to clerk; printed returns as evidence

A. If the voting or counting machine is secured by the use of equipment keys, after the officers of election lock and seal each machine, the equipment keys shall be enclosed in an envelope that shall be sealed and have endorsed thereon a certificate of an officer of election stating the election precinct, the number of each machine, the number on the seal, and the number of the protective counter, if one, on the machine. The sealed envelope shall be delivered by one of the officers of the election to the clerk of the circuit court where the election was held. The custodians of the voting equipment shall enclose and seal in an envelope, properly endorsed, all other keys to all voting equipment in their jurisdictions and deliver the envelope to the clerk of the circuit court by noon on the day following the election. If the voting or counting machines are secured by the use of equipment keys or electronic activation devices that are not specific to a particular machine, after the officers of election lock and seal each machine, the equipment keys and electronic activation devices shall be enclosed in an envelope that shall be sealed and have endorsed thereon a certificate of an officer of election stating the election precinct. The sealed envelope shall be delivered by one of the officers of election to the clerk of the circuit court where the election was held.

If the voting or counting machine is secured by removal of the data storage device used in that election, the officers shall remove the data storage device and proceed to lock and seal each machine. The data storage device shall be enclosed in an envelope that shall be sealed and have endorsed thereon a certificate of an officer of election stating the election precinct, the number of each machine, the number on the seal, and the number of the protective counter, if one, on the machine. The sealed envelope shall be delivered by one of the officers of election to the clerk of the circuit court where the election was held. The equipment keys used at the polls shall be sealed in a different envelope and delivered to the clerk who shall release them to the electoral board upon request or at the expiration of the time specified by this section.

If the voting or counting machine provides for the creation of a separate master electronic back-up on a data storage device that combines the data for all of the voting or counting machines in a given precinct, that data storage device shall be enclosed in an envelope that shall be sealed and have endorsed thereon a certificate of an officer of election stating the name of the precinct. The sealed envelope shall be delivered by one of the officers of election to the clerk of the circuit court where the election was held. The data storage device for the individual machines may remain sealed in its individual machine until the expiration of the time specified by this section. The equipment keys and the electronic activation devices used at the polls shall be sealed together in a separate envelope and delivered to the clerk who shall release them to the electoral board upon request or at the expiration of the time specified by this section.

The voting and counting machines shall remain locked and sealed until the deadline to request a recount under Chapter 8 (§ 24.2-800 et seq.) has passed and, if any contest or recount is pending thereafter, until it has been concluded. The machines shall be opened and all data examined only (i) on the order of a court of competent jurisdiction or (ii) on the request of an authorized representative of the State Board or the electoral board at the direction of the State Board in order to ensure the accuracy of the returns. In the event that machines are examined under clause (ii) of this paragraph, each political party and each independent candidate on the ballot, or each primary candidate, shall be entitled to have a representative present during such examination. The representatives and observers lawfully present shall be prohibited from interfering with the officers of election in any way. The State Board or local electoral board shall provide such parties and candidates reasonable advance notice of the examination.

When recounts occur in precincts using direct recording electronic machines with printed return sheets, the printed return sheets delivered to the clerk may be used as the official evidence of the results.

When the required time has expired, the clerk of the circuit court shall return all voting equipment keys to the electoral board.

B. The local electoral board may direct that the officers of election and custodians, in lieu of conveying the sealed equipment keys to the clerk of the circuit court as provided in subsection A, shall convey them to the principal office of the general registrar on the night of the election. The general registrar shall secure and retain the sealed equipment keys and any other electronic locking or activation devices in his office and shall convey them to the clerk of the court by noon of the day following the ascertainment of the results of the election by the electoral board.

Code 1950, § 24-314; 1962, c. 230; 1966, c. 453; 1970, c. 462, § 24.1-224; 1974, c. 428; 1978, c. 778; 1985, c. 458; 1993, c. 641; 1995, c. 197; 2003, c. 1015; 2004, cc. 835, 993, 1010; 2006, c. 689; 2008, cc. 107, 385; 2014, cc. 540, 576.



§ 24.2-660. Repealed

Repealed by Acts 2004, cc. 993 and 1010.



§ 24.2-661. Detection and setting aside of double ballots

After the votes on all voting and counting equipment have been determined and recorded, the officers of election shall proceed to examine and count the paper ballots to ascertain if any double ballots have been cast, and whether the number of ballots corresponds with the number of names on the pollbooks of persons who voted on paper ballots. If two or more separate ballots are found so folded together as to represent the appearance of a single ballot they shall be laid aside until the count of the ballots is completed. If, upon a comparison of the count and the number of names of such qualified voters on the pollbooks, it appears that the two or more ballots thus folded together were cast by the same qualified voter, they shall be set aside and not counted.

Code 1950, §§ 24-262, 24-313; 1970, c. 462, §§ 24.1-138, 24.1-223; 1983, c. 461; 1985, c. 458; 1993, c. 641 .



§ 24.2-662. Procedure when paper ballots exceed names on pollbooks

If the ballots in the container exceed the number of names on the pollbooks of persons who voted on paper ballots, all ballots shall be replaced in the ballot container. Then, after the container is well shaken, an officer of election, being blindfolded, shall withdraw a sufficient number of ballots to reduce the number of ballots left in the container to the number of such names on the pollbooks. The drawn ballots shall be set aside and not counted.

Code 1950, § 24-263; 1970, c. 462, § 24.1-139; 1983, c. 461; 1993, c. 641; 2003, c. 1015.



§ 24.2-663. When ballot void

If a printed ballot is found to have been voted for a greater number of names for any one office than the number of persons required to fill the office, or if the title of the office is erased, the ballot shall be considered void as to all the names designated to fill such office, but no further, and the ballot shall be counted for the other offices on the ballot. In the case of a ballot scanner machine, an election official is authorized to cause the ballot scanner to receive the ballot and count it in accordance with this section. No ballot shall be void for having been voted for fewer names than authorized.

If any person votes, either in person or absentee, more than one time in an election, all ballots received from such person shall be void and, if possible, not counted. If one such ballot has already been cast, any additional ballots received from such person shall be void and not counted.

Code 1950, § 24-266; 1970, c. 462, § 24.1-140; 1978, c. 778; 1993, c. 641; 2013, c. 469; 2014, cc. 540, 576.



§ 24.2-664. Reduction in number of ballots

Whenever the number of ballots is reduced by fraudulent or void ballots below the number of names of qualified voters on the pollbooks who voted on paper ballots, the cause of such reduction shall be stated in the space provided on the statement of results.

Code 1950, § 24-624; 1970, c. 462, § 24.1-141; 1981, c. 425; 1983, c. 461; 1993, c. 641 .



§ 24.2-665. How paper ballots counted

A. When the number of paper ballots to be counted has been verified, the officers shall proceed to ascertain the number of votes cast by paper ballots for each person and for and against each question. The votes on all ballots for all offices and questions shall be counted. As soon as all ballots are counted, they shall be placed in an envelope or container labeled "counted ballots." No person other than the officers of the election shall handle the ballots.

B. Only an official ballot prepared as provided for in this title shall be counted. If any unofficial ballot is found among the official ballots, the unofficial ballot shall be put aside, not counted and appropriately noted on the statement of results.

Code 1950, §§ 24-246, 24-265; 1950, p. 165; 1970, c. 462, § 24.1-142; 1981, c. 425; 1993, c. 641 .



§ 24.2-666. Procedures to account for paper ballots

The State Board shall prescribe appropriate forms and procedures for use by the local electoral boards, general registrars, and officers of election to account for all paper ballots, used and unused.

1988, cc. 291, 318, § 24.1-143.1; 1993, c. 641 .



§ 24.2-667. Completion of statement of results

At the conclusion of determining the votes cast on voting devices and paper ballots, the officers of election shall verify that all required data has been accurately entered, sign both copies of the statement of results, and affirm that the statement is complete and the information thereon is true and correct.

Code 1950, §§ 24-246, 24-265, 24-312; 1950, p. 165; 1966, c. 453; 1970, c. 462, §§ 24.1-142, 24.1-222; 1974, c. 428; 1979, c. 329; 1981, c. 425; 1983, c. 461; 1985, c. 458; 1993, c. 641 .



§ 24.2-668. Pollbooks, statements of results, and ballots to be sealed and delivered to clerk or general registrar

A. After ascertaining the results and before adjourning, the officers shall put the pollbooks, the duplicate statements of results, and any printed inspection and return sheets in the envelopes provided by the State Board. The officers shall seal the envelopes and direct them to the clerk of the circuit court for the county or city. The pollbooks, statements, and sheets thus sealed and directed, the sealed counted ballots envelope or container, and the unused, defaced, spoiled and set aside ballots properly accounted for, packaged and sealed, shall be conveyed by one of the officers to be determined by lot, if they cannot otherwise agree, to the clerk of court by noon on the day following the election.

The clerk shall retain custody of the pollbooks, paper ballots, and other elections materials until the time has expired for initiating a recount, contest, or other proceeding in which the pollbooks, paper ballots, and other elections materials may be needed as evidence and there is no proceeding pending. The clerk shall (i) secure all pollbooks, paper ballots and other election materials in sealed boxes; (ii) place all of the sealed boxes in a vault or room not open to the public or to anyone other than the clerk and his staff; (iii) cause such vault or room to be securely locked except when access is necessary for the clerk and his staff; and (iv) upon the initiation of a recount, certify that these security measures have been taken in whatever form is deemed appropriate by the chief judge.

After that time the clerk shall deliver the pollbooks to the general registrar who shall return the pollbooks or transfer a copy of the electronic data to the State Board as directed by § 24.2-114 for voting credit purposes. After the pollbooks are returned by the State Board, the general registrar shall retain the pollbooks in his principal office for two years from the date of the election. The clerk shall retain the statement of results and any printed inspection and return sheets for two years and may then destroy them.

B. The local electoral board may direct that the officers of election, in lieu of conveying the materials to the clerk of the circuit court as provided in subsection A of this section, shall convey the materials to the principal office of the general registrar on the night of the election or the morning following the election as the board directs. The general registrar shall secure and retain the materials in his office and shall convey to the clerk of the court, by noon of the day following the ascertainment of the results of the election by the electoral board, all of the election materials. The general registrar shall retain for public inspection one copy of the statement of results.

C. If an electronic pollbook is used, the data disc or cartridge containing the electronic records of the election, or, alternately, a printed copy of the pollbook records of those who voted, shall be transmitted, sealed and retained as required by this section, and otherwise treated as the pollbook for that election for all purposes subsequent to the election. Nothing in this title shall be construed to require that the equipment or software used to produce the electronic pollbook be sealed or retained along with the pollbook, provided that the records for the election have been transferred or printed according to the instructions of the State Board.

Code 1950, §§ 24-232, 24-267, 24-268, 24-270; 1970, c. 462, §§ 24.1-143, 24.1-144; 1971, Ex. Sess., c. 247; 1972, c. 620; 1973, c. 30; 1975, c. 515; 1978, c. 778; 1981, c. 425; 1992, c. 293; 1993, c. 641; 1995, c. 197; 1996, c. 8; 1997, cc. 438, 456; 2002, c. 190; 2003, c. 1015; 2004, cc. 410, 835; 2007, c. 285.



§ 24.2-669. Clerk to keep ballots; inspection; destruction

The clerk to whom the counted and uncounted ballots are delivered shall, without breaking the seal, deposit them in a secure place in his office, where they shall be kept for the time required by this section. He shall not allow the ballots to be inspected except (i) by an authorized representative of the State Board or by the electoral board at the direction of the State Board to ensure the accuracy of the returns or the purity of the election, (ii) by the officers of election, and then only at the direction of the electoral board in accordance with § 24.2-672 when the provisions of § 24.2-662 have not been followed, (iii) on the order of a court before which there is pending a proceeding for a contest or recount under Chapter 8 (§ 24.2-800 et seq.) of this title or before whom there is then pending a proceeding in which the ballots are necessary for use in evidence, or (iv) for the purpose of conducting an audit as part of a post-election pilot program pursuant to § 24.2-671.l. In the event that ballots are inspected under clause (i), (ii), or (iv) of this paragraph, each political party and each independent candidate on the ballot, or each primary candidate, shall be entitled to have a representative present during such inspection. The representatives and observers lawfully present shall be prohibited from interfering with the officers of election in any way. The State Board or local electoral board shall provide such parties and candidates reasonable advance notice of the inspection.

After the counted ballots for a federal election have remained in the clerk's office for two years, if no election contest or other proceeding is pending in which such ballots may be needed as evidence, the clerk shall destroy such ballots. After the counted ballots for any other election have remained in the clerk's office for one year, if no election contest or other proceeding is pending in which such ballots may be needed as evidence, the clerk shall destroy such ballots. After the unused ballots have remained in the clerk's office and the time has expired for initiating a recount, contest, or other proceeding in which such ballots may be needed as evidence and no such contest or proceeding is pending, the clerk may then destroy the unused ballots other than punchcard ballots, which shall be returned to the electoral board.

Code 1950, §§ 24-268, 24-270; 1970, c. 462, § 24.1-144; 1973, c. 30; 1975, c. 515; 1978, c. 778; 1981, c. 425; 1992, c. 293; 1993, c. 641; 1998, c. 270; 2003, c. 1015; 2006, c. 689; 2008, c. 565.



§ 24.2-670. Clerk to send for books and ballots if not delivered by officers

If the officers of election fail to deliver the materials to the clerk of the circuit court, or to the principal office of the general registrar, as required by § 24.2-668 before the time for the electoral board to meet and open the returns, the clerk of the circuit court shall dispatch, to obtain such returns, a law-enforcement officer, who shall be subject to the same penalties and entitled to the same compensation as an officer of election for such service.

Code 1950, § 24-269; 1970, c. 462, § 24.1-145; 1993, c. 641; 1995, c. 197.



§ 24.2-671. Electoral board to meet and ascertain results; conclusiveness of results

Each electoral board shall meet at the clerk's or general registrar's office of the county or city for which they are appointed at or before 5:00 p.m. on the day after any election. The board may adjourn to another room of sufficient size in a public building to ascertain the results, and may adjourn as needed, not to exceed seven calendar days from the date of the election. Written directions to the location of any room other than the clerk's or general registrar's office where the board will meet shall be posted at the doors of the clerk's and general registrar's offices prior to the beginning of the meeting.

The board shall open the returns delivered by the officers.

If the electoral board has exercised the option provided by § 24.2-668 for delivery of the election materials to the office of the general registrar on the night of the election, the electoral board shall meet at the office of the general registrar at or before 5:00 p.m. on the day after any election.

The board shall ascertain from the returns the total votes in the county or city, or town in a town election, for each candidate and for and against each question and complete the abstract of votes cast at such election, as provided for in § 24.2-675. For any office in which no person was elected by write-in votes, and for which the total number of write-in votes for that office is less than (i) five percent of the total number of votes cast for that office and (ii) the total number of votes cast for the candidate receiving the most votes, the electoral board shall ascertain the total votes for each write-in candidate for the office within one week following the election. For offices for which the electoral board issues the certificate of election, the result so ascertained, signed and attested, shall be conclusive and shall not thereafter be subject to challenge except as specifically provided in Chapter 8 (§ 24.2-800 et seq.) of this title.

Once the result is so ascertained, the secretary of the electoral board shall deliver one copy of each statement of results to the general registrar to be available for inspection when his office is open for business. The secretary shall then return all pollbooks, any printed inspection and return sheets, and one copy of each statement of results to the clerk.

Beginning with the general election in November 2007, a report of any changes made by the local electoral board to the unofficial results ascertained by the officers of election or any subsequent change to the official abstract of votes made by the local electoral board shall be forwarded to the State Board of Elections and the explanation of such change shall be posted on the State Board website.

Each political party and each independent candidate on the ballot, or each primary candidate, shall be entitled to have representatives present when the local electoral board meets to ascertain the results of the election. Each such party and candidate shall be entitled to have at least as many representatives present as there are teams of officials working to ascertain the results, and the room in which the local electoral board meets shall be of sufficient size and configuration to allow the representatives reasonable access and proximity to view the ballots as the teams of officials work to ascertain the results. The representatives and observers lawfully present shall be prohibited from interfering with the officials in any way.

Code 1950, §§ 24-271, 24-272; 1970, c. 462, § 24.1-146; 1973, c. 30; 1981, c. 425; 1991, c. 388; 1992, c. 329; 1993, c. 641; 1996, cc. 8, 223; 2003, c. 1015; 2005, c. 824; 2006, c. 689; 2014, c. 486.



§ 24.2-671.1. Audits of ballot scanner machines

A. The State Board shall be authorized to conduct a post-election audit of one or more ballot scanner machines in one or more precincts in one or more localities with respect to an election in which the margin between the top two candidates for each office on the ballot exceeds 10 percent, with the consent of the electoral board of the locality, notwithstanding any other provision of law to the contrary. The purposes of the audits shall be to study the accuracy of ballot scanner machines.

B. No audit shall commence until after the election has been certified and the period to initiate a recount has expired without the initiation of a recount, unless such audit is being conducted as part of a voting system certification. An audit shall have no effect on the election results.

C. All audits shall be performed in accordance with the procedures prescribed by the State Board under the supervision of the local electoral board. The procedures established by the State Board shall include its procedures for conducting hand counts of ballots. Candidates and political parties may have representatives observe the audits.

D. At the conclusion of each audit, the local electoral board shall announce publicly the results of the audit of the machines in its jurisdiction. The announcement shall include a comparison of the audited election results and the initial tally for each machine audited, and an analysis of any detected discrepancies.

2008, c. 565; 2014, cc. 540, 576.



§ 24.2-672. Electoral board to correct irregularities in returns of officers of election

While ascertaining the results of an election, the electoral board may find that there are irregularities or informalities in the returns of the officers of election which can be cured by amending or correcting the returns. Then the board immediately shall summon, to appear before the board on the date of the summons or the next date thereafter, the officers of elections required to amend the returns so that the same may conform to the law. The summons may be executed by any person authorized by law to serve summonses for witnesses.

Code 1950, § 24-275; 1970, c. 462, § 24.1-147; 1992, c. 329; 1993, c. 641 .



§ 24.2-673. Candidates having highest number of votes to receive certificate of election

Except in the case of a recount pursuant to the provisions of Chapter 8 (§ 24.2-800 et seq.) of this title, in all elections for the choice of any officer, unless it is otherwise expressly provided, the person having the highest number of votes for any office shall be deemed to have been elected to such office and shall receive the certificate of election.

Code 1950, § 24-276; 1970, c. 462, § 24.1-148; 1993, c. 641 .



§ 24.2-674. Determination by lot in case of tie

If two or more persons have an equal number of votes for any county, city, town, or district office, and a higher number than any other person, the electoral board shall proceed publicly to determine by lot which of the candidates shall be declared elected.

If any two or more persons have an equal number of votes and a higher number than any other person for member of the General Assembly or of the Congress of the United States, or elector of President and Vice President of the United States, the State Board of Elections shall proceed publicly to determine by lot which of them shall be declared elected. Reasonable notice shall be given to such candidates of the time when such elections shall be so determined; and if they, or either of them, shall fail to appear in accordance with such notice, the Board shall proceed so as to determine the election in their absence.

Any person who loses the determination by lot may petition for a recount pursuant to Article 1 (§ 24.2-800 et seq.) of Chapter 8 of this title.

Code 1950, §§ 24-277, 24-290; 1970, c. 462, § 24.1-149; 1993, c. 641 .



§ 24.2-675. Abstracts of votes to be made by secretary and forwarded to State Board and to clerks

As soon as the electoral board determines the persons who have received the highest number of votes for any office, the secretary shall make out an abstract of the votes for each of the following: Governor; Lieutenant Governor; Attorney General; members of the Senate of Virginia; members of the House of Delegates; members of the United States Senate; members of the United States House of Representatives; electors of the President and Vice President of the United States; each county office; each city office; each district office; each town office; and such others as may be required for statewide referenda. The abstracts shall contain the names of all persons receiving any vote for each office and the total number of votes received by each person or for or against each question. However, if no person was elected by write-in votes and the total number of write-in votes for any office is less than (i) five percent of the total number of votes cast for that office and (ii) the total number of votes cast for the candidate receiving the most votes, the abstract shall contain only the total number of write-in votes and not the number of write-in votes for each person receiving write-in votes.

The abstracts shall be certified and signed by the electoral board, attested by the secretary, and retained by the electoral board as part of its records. A copy of each, certified under the official seal of the electoral board, shall immediately be mailed or delivered by hand to the State Board. The State Board shall require the electoral board of any county or city to correct any errors found on such abstracts prior to completing the requirements of § 24.2-679.

One certified copy of each abstract of votes shall be forwarded (i) to the clerk of the city council or board of supervisors and recorded in its record book, (ii) for town elections, to the clerk of the town council and recorded in its minute book, and (iii) for each local referendum, to the circuit court for the locality.

Code 1950, §§ 24-278 through 24-280; 1970, c. 462, § 24.1-150; 1972, c. 620; 1975, c. 515; 1976, c. 616; 1981, c. 425; 1993, c. 641; 1996, c. 223; 2003, c. 1015.



§ 24.2-676. Secretary to make out and deliver certificate of election

Immediately after the electoral board has determined the election results, the secretary shall make out certificates of election for each county, city, town, or district office other than an office shared by more than one county or city, or any combination thereof. The secretary shall make out the certificate for each of the persons who has the highest number of votes for the office, who has sufficient votes to be elected to a multi-member office, or, in case of a tie, who has been decided by lot to be elected. The secretary, or another board member or registrar designated by the secretary, shall deliver in person or the secretary shall transmit by certified mail the certificate to the person elected, as soon as such person has complied with the provisions of § 24.2-948.2.

Code 1950, § 24-282; 1970, c. 462, § 24.1-151; 1972, c. 620; 1975, c. 515; 1980, c. 639; 1983, c. 264; 1993, c. 641; 2006, cc. 787, 892.



§ 24.2-677. State Board to open and record returns; application of Freedom of Information Act

The State Board, on receipt of the certified abstracts of the votes given in the several counties and cities, shall open the abstracts and record and carefully preserve them.

The provisions of Chapter 37 (§ 2.2-3700 et seq.) of Title 2.2, the Virginia Freedom of Information Act, shall not apply to the certified abstracts of the votes or any other documents used by the Board in ascertaining the results of any election until the results have been finally determined by the Board.

Code 1950, § 24-283; 1970, c. 462, § 24.1-152; 1971, Ex. Sess., c. 206; 1975, c. 515; 1980, c. 639; 1993, c. 641 .



§ 24.2-678. Law-enforcement officer to be sent for abstracts not forwarded

If the State Board has not received the abstracts of votes from any county or city within seven days after any election, it shall dispatch a law-enforcement officer to obtain a copy of the abstract from the official having charge thereof. That official shall immediately, on demand of the officer, make out and deliver to him the copy required, and the officer shall deliver the abstract to the State Board without delay.

Code 1950, § 24-284; 1970, c. 462, § 24.1-153; 1993, c. 641 .



§ 24.2-679. State Board to meet and make statement as to number of votes

A. The State Board shall meet on the third Monday in November to ascertain the results of the November election. If a majority of the Board is not present or if, for any other reason, the Board is unable to ascertain the results on that day, the meeting shall stand adjourned from day to day for not more than three days until a quorum is present and the Board has ascertained the results as provided in this section.

The Board shall examine the certified abstracts on file in its office and make statements of the whole number of votes given at any such election for members of the General Assembly, Governor, Lieutenant Governor and Attorney General, members of the United States Congress and electors of President and Vice President of the United States, and any officer shared by more than one county or city, or any combination thereof, or for so many of such officers as have been voted for at the election.

The statement shall show, for each office and each county, city, and election district, the whole number of votes given to each candidate and to any other person elected to office. The Board members shall certify the statements to be correct and sign the statements. The Board shall then determine those persons who received the greatest number of votes and have been duly elected to each office. The Board members shall endorse and subscribe on such statements a certificate of their determination. The Board shall record each certified statement and determination in a suitable book to be kept by it in its office.

B. The State Board shall meet as soon as possible after it receives the returns for any special election held at a time other than the November general election to ascertain the results of the special election in the manner prescribed in subsection A. If the returns have not been received within seven days of the election, the Board shall meet and adjourn from day to day until it receives the returns, ascertains the results, and makes its determination.

Code 1950, §§ 24-285, 24-286, 24-287, 24-289; 1958, c. 605; 1962, c. 536; 1970, c. 462, §§ 24.1-154, 24.1-155; 1971, Ex. Sess., c. 206; 1974, c. 428; 1980, c. 639; 1983, c. 461; 1993, c. 641; 2015, c. 740.



§ 24.2-680. Certificates of election

Subject to the requirements of § 24.2-948.2, the State Board shall without delay complete and transmit to each of the persons declared to be elected a certificate of his election, certified by it under its seal of office. In the election of a member of the United States Congress, it shall also forward a certificate of election to the clerk of the United States Senate or House of Representatives, as appropriate. The names of members elected to the General Assembly shall be certified by the State Board to the clerk of the House of Delegates or Senate, as appropriate. The names of the persons elected Governor, Lieutenant Governor, and Attorney General shall be certified by the State Board to the clerks of the House of Delegates and Senate. The name of any officer shared by more than one county or city, or any combination thereof, shall be certified by the State Board to the clerk of the circuit court having jurisdiction in each affected county or city. The names of the persons elected to soil and water conservation districts shall be certified by the State Board to the Director of the Department of Conservation and Recreation.

Code 1950, §§ 24-287, 24-289; 1970, c. 462, § 24.1-155; 1974, c. 428; 1980, c. 639; 1983, c. 461; 1993, c. 641; 2001, c. 53; 2006, cc. 787, 892.



§ 24.2-681. How special elections superintended and determined

All special elections shall be superintended and held, notice thereof given, ballots prepared, returns made and certified, votes canvassed, results ascertained and made known, and certificates of election given, by the same officers, under the same penalties, and subject to the same regulations as prescribed for general elections, except as otherwise provided by law.

Code 1950, § 24-140; 1970, c. 462, § 24.1-164; 1973, c. 30; 1993, c. 641 .



§ 24.2-682. Times for special elections

A. Notwithstanding any charter or special act to the contrary, the following provisions govern the times for holding special elections. Every special election shall be held on a Tuesday. No special election shall be held within the 55 days prior to a general or primary election. No special election shall be held on the same day as a primary election. A special election may be held on the same day as a general election.

B. A referendum election shall be ordered at least 81 days prior to the date for which the referendum election is called.

C. A special election to fill a vacancy in any constitutional office shall be held promptly and in accordance with the requirements of subsection A.

Code 1950, §§ 24-44, 24-136, 24-137, 24-138, 24-139, 24-141, 24-346; 1956, c. 378; 1966, c. 115; 1970, c. 462, §§ 24.1-1(5)(c), 24.1-163, 24.1-165; 1971, Ex. Sess., c. 119; 1972, c. 620; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1976, c. 616; 1977, c. 30; 1978, cc. 258, 304, 778; 1979, c. 37; 1980, c. 639; 1981, c. 367; 1982, cc. 498, 650; 1983, c. 461; 1989, c. 322; 1991, c. 592; 1991, 1st Sp. Sess., c. 12; 1993, c. 641; 2000, cc. 787, 1070; 2008, cc. 107, 385; 2010, cc. 431, 542.



§ 24.2-683. Writ for special election to fill a vacancy

Whenever the Governor, Speaker of the House, President pro tempore of the Senate, or either house of the General Assembly orders a special election, he, or the person designated to act for the house, shall issue a writ of election designating the office to be filled at the election and the time to hold the election. He shall transmit the writ to the secretary of the electoral board of each county or city in which the election is to be held. Each secretary shall post a copy of the writ on the official website for the county or city or at not less than 10 public places or have notice of the election published once in a newspaper of general circulation in his jurisdiction at least 10 days before the election. If the special election is held in more than one county or city, the secretaries may act jointly to have the notice published once before the election in the affected jurisdictions.

Whenever a special election is ordered to fill a vacancy otherwise than under the preceding paragraph, the officer ordering the election shall issue his writ of election at the time the vacancy occurs, designating the office to be filled at the election and the time and place to hold the election. He shall direct and transmit the writ to the secretary of the electoral board of each county or city in which the election is to be held. The secretary, or secretaries if the election will be held in more than one county or city, shall proceed to cause public notice to be given of the election in the same manner as is required in the preceding paragraph.

A copy of any order calling a special election to fill a vacancy shall be sent immediately to the State Board.

Code 1950, §§ 24-138, 24-139; 1970, c. 462, § 24.1-163; 1974, c. 428; 1975, c. 515; 1993, c. 641; 2003, c. 155.



§ 24.2-684. How referendum elections called and held, and the results ascertained and certified

Notwithstanding any other provision of any law or charter to the contrary, the provisions of this section shall govern all referenda.

No referendum shall be placed on the ballot unless specifically authorized by statute or by charter.

Whenever any question is to be submitted to the voters of any county, city, town, or other local subdivision, the referendum shall in every case be held pursuant to a court order as provided in this section. The court order calling a referendum shall state the question to appear on the ballot in plain English as that term is defined in § 24.2-687. The order shall be entered and the election held within a reasonable period of time subsequent to the receipt of the request for the referendum if the request is found to be in proper order. The court order shall set the date for the referendum in conformity with the requirements of § 24.2-682.

A copy of the court order calling a referendum shall be sent immediately to the State Board by the clerk of the court in which the order was issued.

The ballot shall be prepared by the appropriate electoral board and distributed to the appropriate precincts. On the day fixed for the referendum, the regular election officers shall open the polls and take the sense of the qualified voters of the county, city, town, or other local subdivision, as the case may be, on the question so submitted. The ballots for use at any such election shall be printed to state the question as follows:

"(Here state briefly the question submitted)

[ ] Yes

[ ] No"

The ballots shall be printed, marked, and counted and returns made and canvassed as in other elections. The results shall be certified by the secretary of the appropriate electoral board to the State Board, to the court ordering the election, and to such other authority as may be proper to accomplish the purpose of the election.

Code 1950, § 24-141; 1966, c. 115; 1970, c. 462, § 24.1-165; 1974, c. 428; 1975, c. 515; 1976, c. 616; 1978, cc. 258, 304; 1979, c. 37; 1980, c. 639; 1981, c. 367; 1982, cc. 498, 650; 1983, c. 461; 1991, c. 592; 1993, c. 641; 1994, c. 142; 1996, c. 297.



§ 24.2-684.1. Requirements for voter petitions to call for referendum elections

In addition to other applicable requirements of law, the following requirements shall apply whenever a referendum election is initiated by voter petitions. The requirements of this section shall be construed to override any requirement of general or special law in conflict with this section, except requirements set out in charter provisions to govern the exercise of recall, initiative, or referendum powers in a county, city, or town.

The requirements of this section shall apply to petitions calling for any referendum which is ordered to be held on or after January 1, 1994.

1. Prior to circulating any petition for signature, an individual shall file a copy of the petition with the clerk of the circuit court for the county or city in which the referendum will be held. The individual shall be a qualified voter of the county or city and shall file, with the petition copy, a statement giving his name; residence address and, if different, his mailing address; and the name of the organization, if any, which he represents in circulating the petition. The copy of the petition shall be filed on or after the effective date of the law which authorizes the referendum for which the petition will be circulated. The clerk shall certify, within 10 days of such filing, that he has received and accepted the petition copy and statement.

2. If the referendum will be held only in a town, the copy and statement shall be filed with the clerk of the circuit court for the county in which the town, or larger portion of the town, is located, and the individual shall be a qualified voter of the town. If the referendum will be held only in part of a county, city, or town, the copy and statement shall be filed with the clerk of the appropriate circuit court, and the individual shall be a qualified voter of the part of the county, city, or town in which the referendum will be held. If the referendum will be held in more than one county, city, or town, the copy and statement shall be filed with the clerk of the circuit court of any one of the localities in which the referendum will be held, and the individual shall be a qualified voter of that locality.

3. Each qualified voter signing a petition shall date his signature.

4. Each such voter may provide on the petition the last four digits of his social security number, if any; however, noncompliance with this requirement shall not be cause to invalidate the voter's signature on the petition.

5. Each signature on the petition shall be witnessed by a person who is qualified to vote, or qualified to register to vote, in the referendum for which he is circulating the petition and whose affidavit to that effect, including his name, residence address and, if different, his mailing address, and the name of the organization, if any, that he represents in circulating the petition, appears on each page, front and back, of the petition.

6. The petition shall be circulated, completed, and filed with the appropriate court or authority within nine months of the date of the certification by the clerk of the circuit court pursuant to subdivision 1.

7. Each qualified voter signing the petition shall have been validly registered in the jurisdiction for which the petition is circulated at the time of signing the petition and at the time of validating the petition signatures.

8. The number of voters registered on January 1 of the year of the certification by the clerk of the circuit court pursuant to subdivision 1 shall be the basis for determining the number of signatures required on the petition in all cases in which the law authorizing the referendum provides that the number of signatures required for the petition is a percentage of the number of registered voters.

9. If the court or authority finds that the filed petitions are valid and sufficient under law, it shall proceed, as provided by law, to order or call for the referendum election. If the court or authority finds that the filed petitions are invalid for any cause, the petitions and the signatures on them shall be invalid for all purposes. The invalidity of one or more signatures on a petition page shall not be cause to invalidate the entire petition page. If the circulators of the petitions fail to file within the nine-month period provided in subdivision 6, the petitions and the signatures on them shall be invalid for all purposes.

1993, c. 996, § 24.1-165.3; 1993, c. 641; 2000, cc. 232, 252; 2011, cc. 333, 520.



§ 24.2-685. Special elections; request for abolition of constitutional offices

A. The provisions of this section shall be applicable to the holding of any referendum, elsewhere authorized by law, on the abolition of any constitutional office conducted prior to a request for a special act of the General Assembly to abolish such office.

B. Notwithstanding any other provision of general law or any special act, no referendum subject to the provisions of this section shall be held unless:

1. Petitions are filed with the circuit court of the county or city requesting that a referendum be held to authorize a request for a special act on the abolition of the named office;

2. The petitions are signed by qualified voters of the county or city equal in number to 20 percent of the total vote cast in the county or city for presidential electors in the last preceding presidential election; and

3. The petitions are filed with the court within 90 days of the first signature on the petitions, and the petitions show the date each signature was affixed.

C. Upon filing of a valid petition, the court shall order the election and state the question to be placed on the ballot in its order. The court shall order the referendum to be held at the next general election for members of the governing body of the county or city held at least 81 days after the date of the order.

D. After a referendum is conducted pursuant to this section with respect to the abolition of a particular office, no other referendum with respect to the abolition of the same office shall be held in the same county or city pursuant to this section for a period of eight years.

E. No special act authorizing the abolition of any such office shall be considered by the General Assembly without court certification that a referendum has been conducted pursuant to this section and that a majority of the qualified voters voting thereon have approved the request for a special act.

1985, c. 586, § 24.1-165.1; 1993, c. 641; 2011, c. 599.



§ 24.2-686. Special elections; petition and referendum requirements; abolition of constitutional office by change in form of government

The provisions of § 24.2-685 shall apply, mutatis mutandis, to any county seeking to change its form of government pursuant to Chapter 3 (§ 15.2-300 et seq.) of Title 15.2 if the effect of such change in form would be the abolition of an existing office created pursuant to Section 4 of Article VII of the Constitution of Virginia. In such case, the circuit court may order a referendum under § 15.2-301 only if requested by a voter petition meeting the requirements of § 24.2-685. In such case, a question in substantially the following form shall be listed first on the ballot and be followed by those provided in § 15.2-301:

"Shall the County of ______________ be authorized to change its form of government to one which would eliminate the elected office(s) of ______________?"

An affirmative vote on the subsequent question or questions on the ballot shall be given effect only if a majority of those voting in the referendum have voted affirmatively on the first question to authorize such a change in the form of government.

1995, cc. 761, 808, 825.



§ 24.2-687. Authorization for distribution of information on referendum elections

A. The governing body of any county, city or town may provide for the preparation and printing of an explanation for each referendum question to be submitted to the voters of the county, city or town to be distributed at the polling places on the day of the referendum election. The governing body may have the explanation published by paid advertisement in a newspaper with general circulation in the county, city or town one or more times preceding the referendum.

The explanation shall contain the ballot question and a statement of not more than 500 words on the proposed question. The explanation shall be presented in plain English, shall be limited to a neutral explanation, and shall not present arguments by either proponents or opponents of the proposal. The attorney for the county, city or town or, if there is no county, city or town attorney, the attorney for the Commonwealth shall prepare the explanation. "Plain English" means written in nontechnical, readily understandable language using words of common everyday usage and avoiding legal terms and phrases or other terms and words of art whose usage or special meaning primarily is limited to a particular field or profession.

If the referendum question involves the issuance of bonds by a locality, the locality shall provide for such printed explanation. The explanation shall (i) state the estimated maximum amount of the bonds proposed to be issued, and (ii) state the proposed use of the bond proceeds, and if there is more than one use, state the proposed uses for which more than 10 percent of the total bond proceeds is expected to be used.

B. Nothing in this section shall be construed to limit a county, city or town from disseminating other neutral materials or advertisements concerning issues of public concern that are the subject of a referendum; however, the materials or advertisements shall not advocate the passage or defeat of the referendum question.

C. This section shall not be applicable to statewide referenda.

D. Any failure to comply with the provisions of this section shall not affect the validity of the referendum.

1996, c. 297; 2004, cc. 21, 399; 2006, c. 302; 2011, c. 590.



§ 24.2-700. Persons entitled to vote by absentee ballot

The following registered voters may vote by absentee ballot in accordance with the provisions of this chapter in any election in which they are qualified to vote:

1. Any person who, in the regular and orderly course of his business, profession, or occupation or while on personal business or vacation, will be absent from the county or city in which he is entitled to vote;

2. Any person who is (i) a member of a uniformed service, as defined in § 24.2-452, on active duty, (ii) temporarily residing outside of the United States, or (iii) the spouse or dependent residing with any person listed in clause (i) or (ii), and who will be absent on the day of the election from the county or city in which he is entitled to vote;

3. Any student attending a school or institution of learning, or his spouse, who will be absent on the day of election from the county or city in which he is entitled to vote;

4. Any duly registered person with a disability, as defined in § 24.2-101, who is unable to go in person to the polls on the day of election because of his disability, illness, or pregnancy;

5. Any person who is confined while awaiting trial or for having been convicted of a misdemeanor, provided that the trial or release date is scheduled on or after the third day preceding the election. Any person who is awaiting trial and is a resident of the county or city where he is confined shall, on his request, be taken to the polls to vote on election day if his trial date is postponed and he did not have an opportunity to vote absentee;

6. Any person who is a member of an electoral board, registrar, officer of election, or custodian of voting equipment;

7. Any duly registered person who is unable to go in person to the polls on the day of the election because he is primarily and personally responsible for the care of an ill or disabled family member who is confined at home;

8. Any duly registered person who is unable to go in person to the polls on the day of the election because of an obligation occasioned by his religion;

9. Any person who, in the regular and orderly course of his business, profession, or occupation, will be at his place of work and commuting to and from his home to his place of work for 11 or more hours of the 13 hours that the polls are open pursuant to § 24.2-603;

10. Any person who is a law-enforcement officer, as defined in § 18.2-51.1; firefighter, as defined in § 65.2-102; volunteer firefighter, as defined in § 27-42; search and rescue personnel, as defined in § 18.2-51.1; or emergency medical services personnel, as defined in § 32.1-111.1; or

11. Any person who has been designated by a political party, independent candidate, or candidate in a primary election to be a representative of the party or candidate inside a polling place on the day of the election pursuant to subsection C of § 24.2-604 and § 24.2-639.

Code 1950, § 24-319; 1952, c. 488; 1970, c. 462, § 24.1-227; 1971, Ex. Sess., c. 119; 1972, c. 620; 1974, c. 428; 1975, c. 515; 1976, c. 616; 1981, c. 425; 1983, c. 461; 1988, c. 6; 1989, c. 320; 1993, cc. 414, 641; 1995, c. 157; 1998, c. 254; 2000, c. 378; 2001, c. 631; 2002, cc. 785, 819; 2008, cc. 425, 880; 2009, cc. 405, 873; 2010, c. 244; 2012, c. 353.



§ 24.2-701. Application for absentee ballot

A. The State Board shall furnish each general registrar with a sufficient number of applications for official absentee ballots. The registrars shall furnish applications to persons requesting them.

The State Board shall implement a system that enables eligible persons to request and receive an absentee ballot application electronically through the Internet. Electronic absentee ballot applications shall be in a form approved by the State Board.

Except as provided in § 24.2-703, a separate application shall be completed for each election in which the applicant offers to vote. An application for an absentee ballot may be accepted the later of (i) 12 months before an election or (ii) the day following any election held in the twelfth month prior to the election in which the applicant is applying to vote.

An application that is completed in person at the same time that the applicant registers to vote shall be held and processed no sooner than the fifth day after the date that the applicant registered to vote; however, this requirement shall not be applicable to any person who is qualified to vote absentee under subdivision 2 of § 24.2-700.

Any application received before the ballots are printed shall be held and processed as soon as the printed ballots for the election are available.

For the purposes of this chapter, the general registrar's office shall be open a minimum of eight hours between the hours of 8:00 a.m. and 5:00 p.m. on the first and second Saturday immediately preceding all general elections, except May general elections, and on the Saturday immediately preceding any primary election, May general election, or special election.

Unless the applicant is disabled, all applications for absentee ballots shall be signed by the applicant who shall state, subject to felony penalties for making false statements pursuant to § 24.2-1016, that to the best of his knowledge and belief the facts contained in the application are true and correct and that he has not and will not vote in the election at any other place in Virginia or in any other state. If the applicant is unable to sign the application, a person assisting the applicant will note this fact on the applicant signature line and provide his signature, name, and address.

B. Applications for absentee ballots shall be completed in the following manner:

1. An application completed in person shall be made not less than three days prior to the election in which the applicant offers to vote and completed only in the office of the general registrar. The applicant shall sign the application in the presence of a registrar. The applicant shall provide one of the forms of identification specified in subsection B of § 24.2-643. Any applicant who does not show one of the forms of identification specified in subsection B of § 24.2-643 shall be offered a provisional ballot under the provisions of § 24.2-653. The State Board of Elections shall provide instructions to the general registrar for the handling and counting of such provisional ballots pursuant to subsection B of § 24.2-653 and this section.

2. Any other application may be made by mail, electronic or telephonic transmission to a facsimile device if one is available to the office of the general registrar or the office of the State Board if a device is not available locally, or other means. The application shall be on a form furnished by the registrar or, if made under subdivision 2 of § 24.2-700, may be on a federal postcard application prescribed pursuant to 52 U.S.C. § 20301(b)(2). The federal postcard application may be accepted the later of (i) 12 months before an election or (ii) the day following any election held in the twelfth month prior to the election in which the applicant is applying to vote. The application shall be made to the appropriate registrar no later than 5:00 p.m. on the seventh day prior to the election in which the applicant offers to vote.

C. Applications for absentee ballots shall contain the following information:

1. The applicant's printed name, the last four digits of the applicant's social security number, and the reason the applicant will be absent or cannot vote at his polling place on the day of the election;

2. A statement that he is registered in the county or city in which he offers to vote and his residence address in such county or city. Any person temporarily residing outside the United States shall provide the last date of residency at his Virginia residence address, if that residence is no longer available to him. Any person who makes application under subdivision 2 of § 24.2-700 who is not a registered voter may file the applications to register and for a ballot simultaneously;

3. The complete address to which the ballot is to be sent directly to the applicant, unless the application is made in person at a time when the printed ballots for the election are available and the applicant chooses to vote in person at the time of completing his application. The address given shall be (i) the address of the applicant on file in the registration records; (ii) the address at which he will be located while absent from his county or city; or (iii) the address at which he will be located while temporarily confined due to a disability or illness. No ballot shall be sent to, or in care of, any other person; and

4. In the case of a person, or the spouse or dependent of a person, who is on active duty as a member of the uniformed services as defined in § 24.2-452, the branch of service to which he or the spouse belongs; or

5. In the case of a student, or the spouse of a student, who is attending a school or institution of learning, the name of the school or institution of learning; or

6. In the case of any duly registered person with a disability, as defined in § 24.2-101, who is unable to go in person to the polls on the day of the election because of his disability, illness, or pregnancy, that he is a person with a disability, illness, or pregnancy; or

7. In the case of a person who is confined awaiting trial or for having been convicted of a misdemeanor, the name of the institution of confinement; or

8. In the case of a person who will be absent on election day for business reasons, the name of his employer or business; or

9. In the case of a person who will be absent on election day for personal business or vacation reasons, the name of the county or city in Virginia or the state or country to which he is traveling; or

10. In the case of a person who is unable to go to the polls on the day of election because he is primarily and personally responsible for the care of an ill or disabled family member who is confined at home, his relationship to the family member; or

11. In the case of a person who is unable to go to the polls on the day of election because of an obligation occasioned by his religion, that he has an obligation occasioned by his religion; or

12. In the case of a person who, in the regular and orderly course of his business, profession, or occupation, will be at his place of work and commuting to and from his home to his place of work for 11 or more hours of the 13 hours that the polls are open pursuant to § 24.2-603, the name of his business or employer and hours he will be at the workplace and commuting on election day; or

13. In the case of a law-enforcement officer, as defined in § 18.2-51.1; firefighter, as defined in § 65.2-102; volunteer firefighter, as defined in § 27-42; search and rescue personnel, as defined in § 18.2-51.1; or emergency medical services personnel, as defined in § 32.1-111.1, that he is a first responder; or

14. In the case of a person who has been designated by a political party, independent candidate, or candidate in a primary election to be a representative of the party or candidate inside a polling place on the day of the election pursuant to subsection C of § 24.2-604 and § 24.2-639, the fact that he is so designated.

Code 1950, § 24.1-228; 1970, c. 462, § 24.1-228.1; 1971, Ex. Sess., c. 119; 1972, cc. 620, 621; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1977, c. 490; 1978, c. 778; 1980, c. 639; 1981, c. 425; 1982, c. 650; 1983, c. 461; 1988, c. 8; 1989, c. 320; 1992, c. 288; 1993, cc. 414, 641; 1996, c. 295; 1998, c. 254; 2000, cc. 378, 863; 2001, cc. 621, 631, 793; 2002, cc. 785, 819; 2003, c. 478; 2004, c. 410; 2006, c. 438; 2007, c. 315; 2008, cc. 386, 425, 880; 2009, cc. 405, 873; 2010, c. 244; 2011, cc. 427, 458; 2012, cc. 353, 612, 838, 839; 2013, cc. 535, 620, 725; 2015, cc. 314, 644, 645.



§ 24.2-702. Repealed

Repealed by Acts 2015, c. 313, cl. 2.



§ 24.2-702.1. Federal write-in absentee ballots

A. Notwithstanding any other provision of this title, a qualified absentee voter who is eligible for an absentee ballot under subdivision 2 of § 24.2-700 may use a federal write-in absentee ballot in any election. Such ballot shall be submitted and processed in the manner provided by the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. § 20301 et seq.) and this article.

B. Notwithstanding any other provision of this title, a federal write-in absentee ballot submitted pursuant to subsection A shall be considered valid for purposes of simultaneously satisfying both an absentee ballot application and a completed absentee ballot, provided that the ballot is received no later than the deadline for the return of absentee ballots as provided in § 24.2-709 for the election in which the voter offers to vote, and the application contains the following information: (i) the voter's signature; however, if the voter is unable to sign, the person assisting the voter will note this fact in the voter signature box; (ii) the voter's printed name; (iii) the county or city in which he is registered and offers to vote; (iv) the residence address at which he is registered to vote; (v) his current military or overseas address; and (vi) the signature of a witness who shall sign the same application.

C. This section shall not be construed to require that an absentee ballot be sent to the absentee voter on receipt of a federal write-in absentee ballot unless the voter has also submitted an absentee ballot application pursuant to § 24.2-701 or 24.2-703.

1993, c. 813, § 24.1-228.2:1; 1993, c. 641; 2002, cc. 785, 819; 2009, cc. 230, 310; 2010, cc. 449, 645; 2011, cc. 427, 458; 2012, c. 353; 2015, c. 313.



§ 24.2-703. Application for absentee ballots for multiple elections for uniformed and overseas voters

Any person who is eligible for a military-overseas ballot as defined in § 24.2-452 may file a single application to receive ballots for all elections in which he is eligible to vote absentee. The application shall be on a federal postcard application. An application from any person who is already registered or who is eligible for late registration under § 24.2-419 that is received by the general registrar no later than 5:00 p.m. on the seventh day prior to the election shall be considered a standing request for absentee ballots through December 31 of the year following the calendar year of the date of the application or another shorter period the voter specifies. In the event that a second or subsequent federal postcard application is received from a voter, any previous applications shall be superseded and the duration of the most recently received application shall apply.

The general registrar shall retain the application and process the applicant's request for an absentee ballot for each election in accordance with procedures established by the State Board. The applicant shall specify by party designation the primary ballots he is requesting.

If an official reply to the application or an absentee ballot sent to the applicant is returned as undeliverable, no other ballots shall be sent. No ballot shall be sent to the applicant, and no voted ballot received from the applicant shall be valid, (i) for any election held after the voter has notified the registrar that the voter no longer wishes to be registered or (ii) after the registrar has received notification that the voter has registered to vote in another state.

1991, c. 603, § 24.1-228.1:1; 1993, c. 641; 2001, c. 793; 2004, c. 410; 2006, c. 438; 2010, cc. 449, 645; 2011, cc. 427, 458; 2012, c. 353.



§ 24.2-703.1. Special annual applications for absentee ballots for certain ill or disabled voters

Any person who is eligible for an absentee ballot under subdivision 4 of § 24.2-700 because of a disability or illness and who is likely to remain so eligible for the remainder of the calendar year shall be eligible to file a special annual application to receive ballots for all elections in which he is eligible to vote in a calendar year. His first such application shall be accompanied by a statement, on a form prescribed by the State Board and signed by the voter and his physician, provider as defined in § 37.2-403, or accredited religious practitioner, that the voter is eligible for an absentee ballot under subdivision 4 of § 24.2-700 and likely to remain so eligible for the remainder of the calendar year.

In accordance with procedures established by the State Board, the general registrar shall retain the application and form, enroll the applicant on a special absentee voter applicant list, and process the applicant's request for an absentee ballot for each succeeding election in the calendar year. The applicant shall specify by party designation the primary ballots he is requesting.

The general registrar shall send each such enrolled applicant a blank application by December 15 for each ensuing calendar year, and upon completion thereof, the applicant shall be eligible to receive ballots for all elections in which he is eligible to vote in that calendar year.

If an official reply to the application or an absentee ballot sent to the applicant is returned as undeliverable, or the general registrar knows that the applicant is no longer a qualified voter, no ballot for any subsequent election shall be sent to the voter until a new application is filed and accepted.

2001, cc. 789, 850; 2008, c. 880



§ 24.2-703.2. Replacement absentee ballots for certain disabled or ill voters; penalty

A voter seeking to cast an absentee ballot may obtain a replacement absentee ballot subject to the following conditions: (i) the voter applied for an absentee ballot under subdivision 4 of § 24.2-700 because of a disability or illness; (ii) the application was approved and an absentee ballot mailed to the voter; and (iii) the voter did not receive or has lost the absentee ballot on or before the Saturday before the election. In such case, the voter may request a replacement absentee ballot by the close of business for the local elections office on the Saturday before election day and designate, in writing, a representative to obtain a replacement absentee ballot on his behalf from the general registrar and to return the properly completed ballot as directed by the general registrar no later than the close of polls on the day of election for which the absentee ballot is valid. The representative shall be age eighteen or older and shall not be an elected official, a candidate for elected office, or the deputy, spouse, parent, or child of an elected official or candidate. The voter and representative shall complete the form prescribed by the State Board to implement the provisions of this section. The form shall include a statement signed by the voter that he did not receive the ballot or has lost the ballot. Statements on the form shall be subject to felony penalties for making false statements pursuant to § 24.2-1016.

2002, cc. 23, 141; 2008, c. 880; 2015, cc. 644, 645.



§ 24.2-704. Applications and ballots for persons requiring assistance in voting; penalty

The application for an absentee ballot shall provide space for the applicant to indicate that he will require assistance to vote his absentee ballot by reason of blindness, disability, or inability to read or write. On receipt of an application from an applicant marked to indicate he will require assistance, the general registrar shall deliver, with the items required by § 24.2-706, the voter assistance form furnished by the State Board pursuant to § 24.2-649. The voter and any person assisting him shall complete the form by signing the request for assistance and statement required of the assistant. If the voter is unable to sign the request, the witness will note this fact on the line for signature of voter. The provisions of § 24.2-649 shall apply to absentee voting and assistance for absentee voters. Any person who willfully violates the provisions of this section or § 24.2-649 in providing assistance to a person who is voting absentee shall be guilty of a Class 5 felony.

1984, c. 775, § 24.1-228.2; 1993, c. 641; 1996, c. 295; 2006, c. 242; 2008, c. 880; 2015, cc. 644, 645.



§ 24.2-705. Emergency applications and absentee ballots for persons incapacitated or hospitalized

Any person registered and otherwise qualified to vote who becomes incapacitated on or after the seventh day preceding an election may request at any time prior to 2:00 p.m. on the day preceding the election that an emergency absentee ballot application be delivered to him. A voter who becomes hospitalized on or after the fourteenth day preceding the election and who is unable, because of his condition, to request an absentee ballot earlier than the seventh day preceding the election may request at any time prior to 2:00 p.m. on the day before an election that an emergency absentee ballot be delivered to him in the hospital. For purposes of this section, "incapacitated" means hospitalized, ill and confined to his residence, bereaved by the death of a spouse, child, or parent, or otherwise incapacitated by an emergency which is found by the general registrar to justify providing an emergency ballot application; and "hospital" means a hospital as defined in § 32.1-123 or 37.2-100 and any comparable hospital in the District of Columbia or any state contiguous to Virginia.

On receipt of the request, the general registrar shall provide an emergency absentee ballot application to the incapacitated voter's designated representative who shall deliver the application to the voter. If the voter is hospitalized, the delivery shall be made to him at the hospital; and if the voter is otherwise incapacitated, the delivery shall be made to him at his current residence address as shown on the registration records. The representative shall be age eighteen or older and shall not be an elected official, a candidate for elected office, or the deputy, spouse, parent, or child of an elected official or candidate.

The application shall be on a form prescribed by the State Board and shall require the applicant (i) to state the cause of his incapacity, (ii) to state that he is unable to be present at the polls on election day, and that he was either incapacitated on or after the seventh day preceding the election or hospitalized on or after the fourteenth day preceding the election and unable to request the application earlier than the seventh day preceding the election, (iii) to designate a representative to receive, deliver and return the ballot, and (iv) to provide other information required by law for an absentee ballot application.

If the voter is hospitalized, a hospital administrative official, a licensed physician attending the applicant, or provider as defined in § 37.2-403, shall certify on the form to the hospitalization of the applicant and the applicant's inability to be present at the polls on election day. If the voter is ill and confined to his residence, a licensed physician, provider as defined in § 37.2-403, or an accredited religious practitioner attending the applicant shall certify on the form to the incapacity of the applicant and the applicant's inability to be present at the polls on election day. If the voter is bereaved, a licensed physician, an accredited religious practitioner, or a funeral service licensee (as defined in § 54.1-2800) shall certify on the form to the incapacity of the applicant and the applicant's inability to be present at the polls on election day. If the voter is otherwise incapacitated as determined by the general registrar, the general registrar shall certify on the form to the incapacity of the applicant and the applicant's inability to be present at the polls on election day. The applicant shall sign the application and state, subject to felony penalties for making false statements pursuant to § 24.2-1016, that to the best of his knowledge and belief the facts contained in the application are true and correct. His signature shall be witnessed by the designated representative who shall sign and return the completed application to the office of the general registrar no later than 5:00 p.m. on the day preceding the election. For the purposes of this section, "accredited religious practitioner" means a person who has been trained in spiritual healing or the other healing arts and has been so accredited by a formal religious order.

On receipt of the completed application and a determination of the qualification of the applicant to vote, the general registrar shall provide, in accordance with the applicable provisions of this chapter, an absentee ballot to the designated representative for delivery to the incapacitated voter.

The incapacitated voter shall vote the absentee ballot as provided by law and mark it in the presence of the designated representative. The representative shall complete a statement, subject to felony penalties for making false statements pursuant to § 24.2-1016, that (i) he is the representative of the incapacitated voter; (ii) he personally delivered the ballot to the voter who applied for it; (iii) in his presence, the voter marked the ballot, the ballot was placed in the envelope provided, the envelope was sealed, and the statement on its reverse side was signed by the incapacitated voter; and (iv) the ballot was returned, under seal, to the general registrar at the registrar's office.

The ballot shall be counted only if the ballot is received by the general registrar prior to the close of polls, and the general registrar shall deliver the ballot to the officers of election at each appropriate precinct pursuant to § 24.2-710.

1989, c. 192, § 24.1-229.1; 1990, c. 200; 1993, cc. 420, 641; 1996, c. 224; 1997, cc. 523, 539; 1999, c. 590; 2001, c. 622; 2006, c. 297; 2008, c. 880; 2015, cc. 644, 645.



§ 24.2-705.1. Late applications and in-person absentee voting for business and medical emergencies

Any person registered and otherwise qualified to vote who becomes obligated after 12:00 noon on the Saturday before an election to be absent from his county or city on election day for a purpose pertaining to (i) his business, profession, or occupation, (ii) the hospitalization of the applicant or a member of his immediate family, or (iii) the death of a member of his immediate family, may apply for an absentee ballot and vote absentee in person pursuant to this section and subject to the following conditions:

1. The applicant applies in person for an absentee ballot on the Monday immediately preceding the election, before 2:00 p.m., at the principal office of the registrar; and

2. The applicant signs a statement, which shall be deemed part of his absentee ballot application and subject to felony penalties for making false statements pursuant to § 24.2-1016, that he is required to leave the county or city before the opening of the polls on election day for a purpose pertaining to (i) his business, profession or occupation, (ii) the hospitalization of the applicant or a member of his immediate family, or (iii) the death of a member of his immediate family, and that he did not have notice or knowledge of such required travel prior to 12:00 noon on the immediately preceding Saturday. "Immediate family" means the children including adopted children, grandchildren, grandparents, parents, legal guardian, siblings, whether of the whole or half blood, and spouse of the applicant.

"Hospitalization" refers to confinement in a hospital as defined in § 32.1-123 or 37.2-100 and any comparable hospital in the District of Columbia or any state contiguous to Virginia.

1997, c. 464; 2001, c. 622; 2008, c. 880; 2010, c. 539.



§ 24.2-705.2. Late applications and in-person absentee voting for certain officers of election

Any officer of election, registered and otherwise qualified to vote, who is assigned after 12:00 noon on the Saturday before an election to be absent from his precinct and to serve as an officer of election in another precinct on election day, may apply for an absentee ballot and vote absentee in person pursuant to this section and subject to the following conditions:

1. The officer of election applies in person for an absentee ballot on the Monday immediately preceding the election, before 2:00 p.m., at the principal office of the registrar; and

2. The officer signs a statement, which shall be deemed part of his absentee ballot application and subject to felony penalties for making false statements pursuant to § 24.2-1016, that he has been assigned to serve in a precinct other than the precinct where he votes and that he did not have notice or knowledge of such assignment prior to 12:00 noon on the immediately preceding Saturday.

2001, c. 622.



§ 24.2-706. Duty of general registrar on receipt of application; statement of voter

On receipt of an application for an absentee ballot, the general registrar shall enroll the name and address of each registered applicant on an absentee voter applicant list that shall be maintained in the office of the general registrar with a file of the applications of the listed applicants. The list shall be available for inspection and copying and the applications shall be available for inspection only by any registered voter during regular office hours. Upon request and for a reasonable fee, the Department of Elections shall provide an electronic copy of the absentee voter applicant list to any political party or candidate. Such list shall be used only for campaign and political purposes. Any list made available for inspection and copying under this section shall contain the post office box address in lieu of the residence street address for any individual who has furnished at the time of registration or subsequently, in addition to his street address, a post office box address pursuant to subsection B of § 24.2-418.

No list or application containing an individual's social security number, or any part thereof, or the individual's day and month of birth, shall be made available for inspection or copying by anyone. The Department of Elections shall prescribe procedures for general registrars to make the information in the lists and applications available in a manner that does not reveal social security numbers or parts thereof, or an individual's day and month of birth.

The completion and timely delivery of an application for an absentee ballot shall be construed to be an offer by the applicant to vote in the election.

The general registrar shall note on each application received whether the applicant is or is not a registered voter. In reviewing the application for an absentee ballot, the general registrar shall not reject the application of any individual because of an error or omission on any record or paper relating to the application, if such error or omission is not material in determining whether such individual is qualified to vote absentee.

If the application has been properly completed and signed and the applicant is a registered voter of the precinct in which he offers to vote, the general registrar shall, at the time when the printed ballots for the election are available, send by the deadline set out in § 24.2-612, obtaining a certificate or other evidence of either first-class or expedited mailing or delivery from the United States Postal Service or other commercial delivery provider, or deliver to him in person in the office of the registrar, the following items and nothing else:

1. An envelope containing the folded ballot, sealed and marked "Ballot within. Do not open except in presence of a witness."

2. An envelope, with printing only on the flap side, for resealing the marked ballot, on which envelope is printed the following:

"Statement of Voter."

"I do hereby state, subject to felony penalties for making false statements pursuant to § 24.2-1016, that my FULL NAME is ______________ (last, first, middle); that I am now or have been at some time since last November's general election a legal resident of ______________ (STATE YOUR LEGAL RESIDENCE IN VIRGINIA including the house number, street name or rural route address, city, zip code); that I received the enclosed ballot(s) upon application to the registrar of such county or city; that I opened the envelope marked 'ballot within' and marked the ballot(s) in the presence of the witness, without assistance or knowledge on the part of anyone as to the manner in which I marked it (or I am returning the form required to report how I was assisted); that I then sealed the ballot(s) in this envelope; and that I have not voted and will not vote in this election at any other time or place.

Signature of Voter ______________________________

Date ____________________

Signature of witness ______________________________"

For elections held after January 1, 2004, instead of the envelope containing the above oath, an envelope containing the standard oath prescribed by the presidential designee under § 101(b)(7) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. § 20301 et seq.) shall be sent to voters who are qualified to vote absentee under that Act.

3. A properly addressed envelope for the return of the ballot to the general registrar by mail or by the applicant in person.

4. Printed instructions for completing the ballot and statement on the envelope and returning the ballot.

For federal elections held after January 1, 2004, for any voter who is required by subparagraph (b) of 52 U.S.C. § 21083 of the Help America Vote Act of 2002 to show identification the first time the voter votes in a federal election in the state, the printed instructions shall direct the voter to submit with his ballot (i) a copy of a current and valid photo identification or (ii) a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the voter. Such individual who desires to vote by mail but who does not submit one of the forms of identification specified in this paragraph may cast such ballot by mail and the ballot shall be counted as a provisional ballot under the provisions of § 24.2-653. The Department of Elections shall provide instructions to the electoral boards for the handling and counting of such provisional ballots pursuant to subsection B of § 24.2-653 and this section.

5. For any voter entitled to vote absentee under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. § 20301 et seq.), information provided by the Department of Elections specific to the voting rights and responsibilities for such citizens, or information provided by the registrar specific to the status of the voter registration and absentee ballot application of such voter, may be included.

The envelopes and instructions shall be in the form prescribed by the Department of Elections.

If the applicant makes his application to vote in person under § 24.2-701 at a time when the printed ballots for the election are available, the general registrar, on the determination of the qualifications of the applicant to vote, shall provide to the applicant the items set forth in subdivisions 1 through 4, and no item shall be removed by the applicant from the office of the general registrar. On the request of the applicant, made no later than 5:00 p.m. on the seventh day prior to the election in which the applicant offers to vote, the general registrar may send the items set forth in subdivisions 1 through 4 to the applicant by mail, obtaining a certificate or other evidence of mailing.

If the applicant states as the reason for his absence on election day any of the reasons set forth in subdivision 2 of § 24.2-700, the general registrar, at the time when the printed ballots for the election are available, shall mail by the deadline set forth in § 24.2-612 or deliver in person to the applicant in the office of the general registrar the items as set forth in subdivisions 1 through 4 and, if necessary, an application for registration. A certificate or other evidence of mailing shall not be required. The general registrar, at the time when the printed ballots for the election are available, shall send by the deadline set forth in § 24.2-612 the blank ballot, the form for the envelope for returning the marked ballot, and instructions to the voter by electronic transmission if the voter so requests. The voted ballot shall be returned to the general registrar as otherwise required by this chapter.

When the statement prescribed in subdivision 2 has been properly completed and signed by the registered voter and witnessed, his ballot shall not be subject to challenge pursuant to § 24.2-651.

The circuit courts shall have jurisdiction to issue an injunction to enforce the provisions of this section upon the application of (i) any aggrieved voter, (ii) any candidate in an election district in whole or in part in the court's jurisdiction where a violation of this section has occurred, or is likely to occur, or (iii) the campaign committee or the appropriate district political party chairman of such candidate. Any person who fails to discharge his duty as provided in this section through willful neglect of duty and with malicious intent shall be guilty of a Class 1 misdemeanor as provided in subsection A of § 24.2-1001.

Code 1950, §§ 24-327, 24-332, 24-333, 24-345.6, 24-345.7; 1952, c. 509; 1956, c. 525; 1958, c. 351; 1970, c. 462, § 24.1-229; 1971, Ex. Sess., cc. 119, 247, 265; 1972, c. 620; 1974, c. 428; 1975, c. 515; 1977, c. 490; 1978, c. 778; 1980, c. 639; 1981, c. 425; 1983, c. 461; 1988, cc. 624, 691; 1993, c. 641; 1994, cc. 633, 656; 1996, c. 253; 2000, c. 421; 2001, cc. 621, 866; 2002, cc. 785, 819; 2003, cc. 247, 478; 2004, c. 410; 2006, c. 438; 2007, c. 318; 2008, cc. 106, 300, 379; 2009, cc. 345, 405, 873; 2010, cc. 213, 316, 449, 538, 645, 812; 2011, cc. 427, 458; 2012, c. 393; 2015, cc. 313, 644, 645.



§ 24.2-707. How ballots marked and returned by mail; cast in person; cast on voting equipment

On receipt of a mailed absentee ballot, the voter shall, in the presence of a witness, (i) open the sealed envelope marked "ballot within" and (ii) mark and refold the ballot, as provided in §§ 24.2-644 and 24.2-646 without assistance and without making known how he marked the ballot, except as provided by § 24.2-704.

After the voter has marked his absentee ballot, he shall (a) enclose the ballot in the envelope provided for that purpose, (b) seal the envelope, (c) fill in and sign the statement printed on the back of the envelope in the presence of a witness, who shall sign the same envelope, (d) enclose the ballot envelope and any required assistance form within the envelope directed to the general registrar, and (e) seal that envelope and mail it to the office of the general registrar or deliver it personally to the general registrar. A voter's failure to provide in the statement on the back of the envelope his full middle name or his middle initial shall not be a material omission, rendering his ballot void, unless the voter failed to provide in the statement on the back of the envelope his full first and last name. A voter's failure to provide the date, or any part of the date, including the year, on which he signed the statement printed on the back of the envelope shall not be considered a material omission and shall not render his ballot void. For purposes of this chapter, "mail" shall include delivery by a commercial delivery service, but shall not include delivery by a personal courier service or another individual except as provided by §§ 24.2-703.2 and 24.2-705.

An applicant who makes his application to vote in person at a time when the printed ballots for the election are available shall follow the same procedure set forth above except that he may complete the procedure in person in the office of the general registrar, or at another location or locations in the county or city approved by the electoral board, before a registrar, or, if a ballot is cast at that time, before the officers of election appointed by the electoral board. Any such location shall be in a public building owned or leased by the city, the county, or a town within the county, with adequate facilities for the protection of all records concerning the absentee voters, the absentee ballots, both voted and unvoted, and any voting equipment in use at the location. Such location may be in a facility owned or leased by the Commonwealth and used as a location for Department of Motor Vehicles facilities and for an office of the general registrar. Such location shall be deemed the equivalent of the office of the general registrar for the purpose of completing the application for an absentee ballot in person pursuant to §§ 24.2-701 and 24.2-706. On the request of the applicant, made no later than 5:00 p.m. on the seventh day prior to the election in which the applicant offers to vote, the general registrar may send the items set forth in subdivisions 1 through 4 of § 24.2-706 to the applicant by mail, obtaining a certificate or other evidence of mailing.

Failure to follow the procedures set forth above shall render the applicant's ballot void.

The general registrar of any county or city using a central absentee voting precinct may provide for the casting of absentee ballots on voting equipment prior to election day by applicants who are voting in person. The Department of Elections shall prescribe procedures for the use of voting equipment. The procedures shall provide for the casting of absentee ballots prior to election day by in-person applicants on voting equipment which has been certified, and is currently approved, by the Department of Elections. The procedures shall be applicable and uniformly applied by the Department of Elections to all jurisdictions using comparable voting equipment. At least two officers of election, one representing each political party, shall be present during all hours that absentee voting is available at any location at which absentee ballots are cast prior to election day.

The requirement that officers of election shall be present if ballots are cast on voting equipment prior to election day shall not be applicable when the voting equipment is located in the office of the general registrar and the general registrar or an assistant registrar is present.

Code 1950, §§ 24-334, 24-337; 1956, c. 525; 1970, c. 462, § 24.1-232; 1972, c. 620; 1973, c. 30; 1974, c. 428; 1975, c. 515; 1978, c. 778; 1981, c. 425; 1993, c. 641; 1996, c. 393; 1997, cc. 429, 450; 2001, cc. 617, 624; 2002, cc. 785, 819; 2003, cc. 478, 1015; 2006, c. 438; 2014, cc. 453, 574, 575; 2015, cc. 313, 644, 645.



§ 24.2-708. Return of unused ballots; voting by applicant who did not receive or lost ballot; defaced ballots

A. If for any reason a person, who has applied for and received a ballot, decides not to vote absentee, he shall return the ballot unopened, in the sealed envelope in which it was sent to him, to the general registrar, before the day of the election in which the ballot was intended to be used.

The general registrar shall note on the absentee voter applicant list, opposite the name of the person returning the ballot, the fact that the ballot was returned unused and the date of the return. The general registrar shall carefully preserve all ballots returned unused and deliver them, together with other returned ballots, to the officers of election on election day. A voter who has returned his unused ballot before the day of the election as provided herein shall be entitled to vote a regular ballot in person on election day at his proper polling place or at a central absentee voter precinct established by the governing body of the county or city where the person is registered to vote, upon confirmation by the general registrar or an officer of election of the return of the unused ballot. If the general registrar or an officer of election is unable to confirm the return of the unused ballot, the voter shall be entitled to cast a provisional ballot pursuant to § 24.2-653.1. Notwithstanding the provisions of this subsection, a voter may return his unused ballot to his proper polling place or central absentee voter precinct on election day and shall be entitled to vote a regular ballot, and his unused ballot shall be preserved with other unused ballots.

B. If for any reason a person who has applied for and has been sent an absentee ballot does not receive the ballot or loses the ballot, he shall be entitled to cast another ballot after presenting to the general registrar or officer of election a statement signed by him that he did not receive the ballot or has lost the ballot, subject to felony penalties for making false statements as pursuant to § 24.2-1016. If such person offers to vote at his proper polling place or at a central absentee voter precinct established by the governing body of the county or city where he is registered to vote on the day of the elections, he shall be entitled to cast a provisional ballot pursuant to § 24.2-653.1.

C. If a person who has applied for and has been sent an absentee ballot has unintentionally or accidentally defaced and rendered the ballot unfit for voting, he shall be entitled to cast a ballot after presenting the defaced ballot to the general registrar or an officer of election. The returned ballot shall be marked spoiled by the general registrar or an officer of election and placed in a spoiled-ballot envelope to be retained with the ballots for the election. A voter who has returned his defaced ballot before the day of the election as provided herein shall be entitled to vote a regular ballot in person on election day at his proper polling place or at a central absentee voter precinct established by the governing body of the county or city where he is registered to vote, upon confirmation by the general registrar or an officer of election of the return of the defaced ballot. If the general registrar or an officer of election is unable to confirm the return of the defaced ballot, the voter shall be entitled to cast a provisional ballot pursuant to § 24.2-653.1. A voter who returns his defaced or unfit ballot to his proper polling place or central absentee voter precinct on election day shall be entitled to vote a regular ballot, and his defaced or unfit ballot shall be preserved with other spoiled ballots.

Code 1950, §§ 24-336, 24-340.1; 1954, c. 511; 1970, c. 462, § 24.1-233; 1974, c. 428; 1978, c. 778; 1993, c. 641; 1999, c. 725; 2006, c. 283; 2010, c. 348; 2012, c. 645; 2014, c. 600; 2015, cc. 644, 645.



§ 24.2-709. Ballot to be returned in manner prescribed by law

A. Any ballot returned to the office of the general registrar in any manner except as prescribed by law shall be void. Absentee ballots shall be returned to the general registrar before the closing of the polls. The registrar receiving the ballot shall (i) seal the ballot in an envelope with the statement or declaration of the voter, or both, attached to the outside and (ii) mark on each envelope the date, time, and manner of delivery. No returned absentee ballot shall be deemed void because the inner envelope containing the voted ballot is imperfectly sealed so long as the outside envelope containing the ballot envelope is sealed.

B. Notwithstanding the provisions of subsection A, absentee ballots (i) received after the close of the polls on any election day, (ii) received before 5:00 p.m. on the second business day before the State Board meets to ascertain the results of the election pursuant to this title, (iii) requested on or before but not sent by the deadline for making absentee ballots available under § 24.2-612, and (iv) cast by an absentee voter who is eligible for an absentee ballot under subdivision 2 of § 24.2-700 shall be counted pursuant to the procedures set forth in this chapter and, if the voter is found entitled to vote, included in the election returns. The electoral board shall prepare an amended certified abstract, which shall include the results of such ballots, and shall deliver such abstract to the State Board by the business day prior to its meeting pursuant to this title, and shall deliver a copy of such abstract to the general registrar to be available for inspection when his office is open for business.

C. Notwithstanding the provisions of clause (i) of subsection B of § 24.2-427, an absentee ballot returned by a voter in compliance with § 24.2-707 and this section who dies prior to the counting of absentee ballots on election day shall be counted pursuant to the procedures set forth in this chapter if the voter is found to have been entitled to vote at the time that he returned the ballot.

Code 1950, § 24-328; 1956, c. 525; 1970, c. 462, § 24.1-230; 1971, Ex. Sess., c. 119; 1975, c. 515; 1993, c. 641; 2002, cc. 785, 819; 2006, c. 297; 2010, cc. 449, 645; 2011, c. 654; 2012, c. 353; 2014, c. 580; 2015, cc. 644, 645.



§ 24.2-709.1. Alternative procedures for counting absentee ballots

Each general registrar shall take one or more of the following measures as needed to expedite counting absentee ballots returned by mail before election day: (i) examine the ballot envelopes to verify completion of the required voter affirmation; (ii) mark the pollbook, or the absentee voter applicant list if the pollbook is not available, that the voter has voted; or (iii) open the sealed ballot envelopes and insert the ballots in optical scan counting equipment or other secure ballot container without initiating any ballot count totals. If the general registrar proceeds to open sealed ballot envelopes as provided in clause (iii), at least two officers of election, one representing each political party, shall be present during all hours when a general registrar uses the expedited procedures authorized in this section. No person present while sealed ballot envelopes are opened and ballots are inserted into counting equipment or other secure ballot container pursuant to clause (iii) shall disclose any information concerning the ballots.

2007, cc. 171, 281; 2012, cc. 328, 486; 2013, c. 501.



§ 24.2-710. Further duties of electoral board and general registrar; absentee voter applicant lists

On receipt of an absentee ballot, the electoral board or general registrar shall mark the date of receipt in the appropriate column opposite the name and address of the voter on the absentee voter applicant list maintained in the general registrar's office. A board member or registrar shall deposit the return envelope and the unopened ballot envelope in an appropriate container provided for the purpose, in which they shall remain until the day of the election.

On the day before the election, the general registrar shall (i) make out in triplicate on a form prescribed by the State Board the absentee voter applicant list containing the names of all persons who applied for an absentee ballot through the third day before the election and (ii) by noon on the day before the election, deliver two copies of the list to the electoral board. The general registrar shall make out a supplementary list containing the names of all persons voting absentee in person pursuant to §§ 24.2-705.1 and 24.2-705.2, or applying to vote absentee pursuant to § 24.2-705, for delivery by 5:00 p.m. on the day before the election. The supplementary list shall be deemed part of the absentee voter applicant list and shall be prepared and delivered in accordance with the instructions of the State Board. The general registrar shall maintain one copy of the list in his office for two years as a public record open for inspection upon request during regular office hours.

On the day before the election, the electoral board shall deliver one copy of the list provided to it by the general registrar to the chief officer of election for each precinct. The list shall be attested by the secretary of the electoral board who shall be responsible for the delivery of the attested lists to the chief officer of election for each precinct.

Absentee ballots shall be accepted only from voters whose names appear on the attested list.

Before the polls close on the day of the election, the electoral board shall deliver the absentee ballot containers to, and obtain a receipt from, the officers of election at each appropriate precinct. Any ballot returned to the electoral board or general registrar prior to the closing of the polls, but after the ballot container has been delivered, shall be delivered in an appropriate container to the officers of election at each appropriate precinct. The containers shall be sealed prior to delivery to the officers and shall contain the sealed absentee ballots, the accompanying return envelopes, and a copy of the absentee voter applicant list for each precinct.

If the county or city uses a central absentee voter precinct pursuant to § 24.2-712, the lists and containers shall be delivered, as provided in this section, to the officers of election for the absentee precinct.

Before noon on the day following the election, the general registrar shall deliver all applications for absentee ballots for the election, under seal, to the clerk of the circuit court for the county or city, except that the general registrar may retain all applications for absentee ballots until the electoral board has ascertained the results of the election pursuant to § 24.2-671, and has determined the validity of and counted all provisional ballots pursuant to § 24.2-653, at which point all applications shall then be delivered, under seal, to the clerk of the circuit court for the county or city. The clerk shall retain the sealed applications with the counted ballots.

The secretary of the electoral board shall deliver all absentee ballots received after the election to the clerk of the circuit court.

Upon request, the State Board shall provide an electronic copy of the absentee voter applicant list to any political party or candidate. Such lists shall be used only for campaign and political purposes. In no event shall any list furnished under this section contain (i) any voter's social security number or any part thereof, (ii) any voter's day and month of birth, or (iii) the residence address of any voter who has provided a post office box address to be used on public lists pursuant to § 24.2-418.

Code 1950, §§ 24-327, 24-330, 24-332, 24-333, 24-338, 24-338.1, 24-339, 24-340, 24-341, 24-342, 24-345.6, 24-345.7, 24-345.8; 1952, c. 509; 1954, cc. 511, 523, 539; 1956, c. 525; 1958, c. 351; 1962, c. 536; 1964, c. 557; 1970, c. 462, §§ 24.1-229, 24.1-231, 24.1-234; 1971, Ex. Sess., cc. 119, 247, 265; 1972, cc. 620, 621; 1974, c. 428, § 24.1-233.1; 1975, c. 515; 1977, c. 490; 1978, c. 778; 1980, c. 639; 1981, c. 425; 1983, c. 461; 1988, cc. 624, 691; 1991, c. 3; 1993, c. 641; 1997, c. 464; 2001, cc. 622, 799; 2006, c. 297; 2010, cc. 601, 812.



§ 24.2-711. Duties of officers of election

Before the polls open, the officers of election at each precinct shall mark, for each person on the absentee voter applicant list, the letters "AB" (meaning absentee ballot) in the voting record column on the pollbook. The pollbook may be so marked prior to election day by the general registrar, the secretary of the electoral board, or staff under the direction of the general registrar or the secretary, or when the pollbook is produced by the State Board pursuant to § 24.2-404. If the pollbook has been marked prior to election day, before the polls open the officers of election at each precinct shall check the marks for accuracy and make any additions or corrections required.

The chief officer of election shall keep the copy of the absentee voter applicant list in the polling place as a public record open for inspection upon request at all times while the polls are open.

If a voter, whose name appears on the absentee voter applicant list, has not returned an unused ballot and offers to vote in his precinct, the officers of election in the precinct shall determine the matter pursuant to §§ 24.2-653.1 and 24.2-708.

Immediately after the close of the polls, the container of absentee ballots shall be opened by the officers of election. As each ballot envelope is removed from the container, the name of the voter shall be called and checked as if the voter were voting in person. If the voter is found entitled to vote, an officer shall mark the voter's name on the pollbook with the first or next consecutive number from the voter count form, or shall enter that the voter has voted if the pollbook is in electronic form. The ballot envelope shall then be opened, and the ballot deposited in the ballot container without being unfolded or examined. If the voter is found not entitled to vote, the unopened envelope shall be rejected. An unopened envelope shall not be rejected on the sole basis of a voter's failure to provide in the statement on the back of the unopened envelope his full middle name or his middle initial, unless the voter also failed to provide his full first and last name. An unopened envelope shall not be rejected on the sole basis of a voter's failure to provide the date, or any part of the date, including the year, on which he signed the statement printed on the back of the envelope. A majority of the officers shall write and sign a statement of the cause for rejection on the envelope or on an attachment to the envelope.

When all ballots have been accounted for and either voted or rejected, the officers shall place the empty ballot envelopes, the return envelopes, and any rejected ballot envelopes, in one envelope provided for the purpose and seal and deliver it with the ballots cast at the election as provided in this title.

Code 1950, §§ 24-330, 24-338, 24-338.1, 24-339, 24-340, 24-341, 24-342, 24-345.8; 1952, c. 509; 1954, cc. 511, 523, 539; 1956, c. 525; 1962, c. 536; 1964, c. 557; 1970, c. 462, §§ 24.1-231, 24.1-234; 1972, c. 621; 1974, c. 428, § 24.1-233.1; 1978, c. 778; 1981, c. 425; 1988, cc. 624, 691; 1991, c. 3; 1993, c. 641; 2001, c. 799; 2002, cc. 785, 819; 2003, c. 1015; 2006, c. 283; 2013, c. 501; 2014, cc. 453, 574, 575.



§ 24.2-711.1. Absentee ballots; confirmation of receipt; notice of reason for rejection

A. The Secretary, in coordination with local election officials, shall implement a free-access system by which a voter may determine:

1. Whether the voter's application for an absentee ballot has been received and accepted; and

2. Whether the voter's absentee ballot has been received and the current status of the absentee ballot.

B. The electoral board of each county and city shall send a written explanation of the reason for rejection of an absentee ballot to the voter whose absentee ballot is rejected within 90 days of the date on which the ballot is rejected. The State Board of Elections shall promulgate instructions to implement the provisions of this section.

2002, c. 252; 2013, c. 537.



§ 24.2-712. Central absentee voter precincts; counting ballots

A. Notwithstanding any other provision of law, the governing body of each county or city may establish one or more central absentee voter precincts in the courthouse or other public buildings for the purpose of receiving, counting, and recording absentee ballots cast in the county or city. The decision to establish any absentee voter precinct shall be made by the governing body by ordinance; the ordinance shall state for which elections the precinct shall be used. The decision to abolish any absentee voter precinct shall be made by the governing body by ordinance. Immediate notification of either decision shall be sent to the Department of Elections and the electoral board.

B. Each central absentee voter precinct shall have at least three officers of election as provided for other precincts. The number of officers shall be determined by the electoral board.

C. If any voter brings an unmarked ballot to the central absentee voter precinct on the day of the election, he shall be allowed to vote it. If any voter brings an unmarked ballot to the general registrar on or before the day of the election, he shall be allowed to vote it, and his ballot shall be delivered to the absentee voter precinct pursuant to § 24.2-710.

The officers at the absentee voter precinct shall determine any appeal by any other voter whose name appears on the absentee voter applicant list and who offers to vote in person. If the officers at the absentee voter precinct produce records showing the receipt of his application and the certificate or other evidence of mailing for the ballot, they shall deny his appeal. If the officers cannot produce such records, the voter shall be allowed to vote in person at the absentee voter precinct and have his vote counted with other absentee votes. If the voter's appeal is denied, the provisions of § 24.2-708 shall be applicable, and the officers shall advise the voter that he may vote on presentation of a statement signed by him that he has not received an absentee ballot and subject to felony penalties for making false statements pursuant to § 24.2-1016.

D. Absentee ballots may be processed as required by § 24.2-711 by the officers of election at the central absentee voter precinct prior to the closing of the polls but the ballot container shall not be opened and the counting of ballots shall not begin prior to that time. In the case of machine-readable ballots, the ballot container may be opened and the absentee ballots may be inserted in the counting machines prior to the closing of the polls in accordance with procedures prescribed by the Department of Elections, including procedures to preserve ballot secrecy, but no ballot count totals shall be initiated prior to that time.

As soon as the polls are closed in the county or city the officers of election at the central absentee voter precinct shall proceed promptly to ascertain and record the vote given by absentee ballot and report the results in the manner provided for counting and reporting ballots generally in Article 4 (§ 24.2-643 et seq.) of Chapter 6.

E. The electoral board may provide that the officers of election for a central absentee voter precinct may be assigned to work all or a portion of the time that the precinct is open on election day subject to the following conditions:

1. The chief officer and the assistant chief officer, appointed pursuant to § 24.2-115 to represent the two political parties, are on duty at all times; and

2. No officer, political party representative, or other candidate representative shall leave the precinct after any ballots have been counted until the polls are closed and the count for the precinct is completed and reported.

F. The general registrar may provide that the central absentee voter precinct will open after 6:00 a.m. on the day of the election provided that the office of the general registrar will be open for the receipt of absentee ballots until the central absentee voter precinct is open and that the officers of election for the central absentee voter precinct obtain the absentee ballots returned to the general registrar's office for the purpose of counting the absentee ballots at the central absentee voter precinct and provided further that the central absentee voter precinct is the same location as the office of the general registrar.

1974, c. 428, § 24.1-233.1; 1978, c. 778; 1991, c. 3; 1993, c. 641; 1994, cc. 287, 742; 1998, cc. 549, 572; 2003, c. 1015; 2006, c. 297; 2008, c. 423; 2013, c. 501; 2014, cc. 540, 552, 576; 2015, cc. 313, 644, 645.



§ 24.2-713. Emergency authority of the Commissioner of Elections

The provisions of this section shall apply in the case of an emergency that will not allow sufficient time for the distribution and handling of absentee ballot applications and absentee ballots, in accordance with the procedures of this title, for qualified voters who are unable to vote in person because of the emergency. The Commissioner of Elections shall have the authority to designate alternative methods and procedures to handle such applications and ballots. Nothing in this section shall authorize the counting of any absentee ballot returned after the polls have closed. For purposes of this section, "an emergency" shall mean (i) any emergency declared by the Governor pursuant to Chapter 3.2 (§ 44-146.13 et seq.) of Title 44, (ii) any emergency declared by the President of the United States or the governor of another state pursuant to law and confirmed by the Governor by the executive order as an emergency for the purposes of this section, or (iii) any public emergency that interferes with the electoral process or the opportunity for qualified voters to exercise their right to vote as determined by the Commissioner of Elections.

1994, c. 240; 2002, cc. 785, 819; 2013, c. 542.



§ 24.2-800. Recounts in all elections

A. The provisions of this article apply to all elections held in the Commonwealth.

B. When there is between any candidate apparently nominated or elected and any candidate apparently defeated a difference of not more than one percent of the total vote cast for the two such candidates as determined by the State Board or the electoral board, the defeated candidate may appeal from the determination of the State Board or the electoral board for a recount of the vote as set forth in this article. When there is between any write-in candidate apparently nominated or elected and any candidate apparently defeated, or between any candidate apparently nominated or elected and any write-in candidate apparently defeated, a difference of not more than five percent of the total vote cast for the two such candidates as determined by the State Board or the electoral board, the defeated candidate may appeal from the determination of the State Board or the electoral board for a recount of the vote as set forth in this article. In an election of electors for the President and Vice President of the United States, the presidential candidate shall represent the vice presidential candidate and slate of electors and be the party to the recount for purposes of this article.

C. When there is between the vote for a question and the vote against a question a difference of not more than fifty votes or one percent of the total vote cast for and against the question as determined by the State Board or the electoral board, whichever is greater, fifty or more voters qualified to vote on the question, by signing and filing their petition, may appeal from the determination of the State Board or the electoral board for a recount of the vote as set forth in this article.

1979, c. 293, § 24.1-249; 1981, c. 570; 1993, c. 641; 2009, c. 386.



§ 24.2-801. Petition for recount; recount court

The petition for a recount of an election, other than an election for presidential electors, shall be filed within 10 days from the day the State Board or the electoral board certifies the result of the election under § 24.2-679 or § 24.2-671, but not thereafter. The petition shall be filed in the Circuit Court of the City of Richmond in the case of any statewide office and in the circuit court of the county or city in which the candidate being challenged resides in the case of any other office. The petition shall be filed in the Circuit Court of the City of Richmond in the case of any statewide referendum and in the circuit court of any county or city comprising a part of the election district in the case of any other referendum.

The petition shall set forth the results certified by the Board or electoral board and shall request the court to have the ballots in the election recounted or, in the case of direct recording electronic machines, the vote redetermined.

In an election for office, a copy of the petition shall be served on the candidate apparently nominated or elected as provided under § 8.01-296 and within 10 days after the Board or electoral board has certified the results of such election. In a referendum, a copy of the petition shall be so served on the governing body or chief executive officer of the jurisdiction in which the election was held.

The chief judge of the circuit court in which a petition is filed shall promptly notify the Chief Justice of the Supreme Court of Virginia, who shall designate two other judges to sit with the chief judge, and the court shall be constituted and sit in all respects as a court appointed and sitting under §§ 24.2-805 and 24.2-806.

1979, c. 293, § 24.1-249; 1981, c. 570; 1993, c. 641; 2003, c. 268; 2014, cc. 540, 576.



§ 24.2-801.1. Petition for recount of election for presidential electors; recount court

The petition for a recount of an election for presidential electors shall be filed no later than 5:00 p.m. on the second calendar day after the day the State Board certifies the result of the election under § 24.2-679, but not thereafter. Presidential candidates who anticipate the possibility of asking for a recount are encouraged to so notify the State Board by letter as soon as possible after election day. The petition shall be filed in the Circuit Court of the City of Richmond. If any presidential candidate is eligible to seek a recount of the results of the election for presidential electors under § 24.2-800 the State Board shall, within 24 hours of the certification of the results, notify the Circuit Court of the City of Richmond and the Supreme Court of Virginia (i) that a recount is possible, (ii) which presidential candidate is eligible to seek a recount, and (iii) of the date the results were certified. The Circuit Court of the City of Richmond shall make arrangements to receive any such filing if the office would normally be closed the entire day, or prior to 5:00 p.m., on the second calendar day after the day the State Board certified the result of the election.

The petition shall set forth the results certified by the Board and shall request the court to have the ballots in the election recounted or, in the case of direct recording electronic machines, the vote redetermined.

A copy of the petition shall be served on the presidential candidate whose electors were apparently elected as provided under § 8.01-296 and within five calendar days after the Board has certified the results of such election.

As soon as a petition is filed, the chief judge of the Circuit Court shall promptly notify the Chief Justice of the Supreme Court of Virginia, who shall designate two other judges to sit with the chief judge, and the court shall be constituted and sit in all respects as a court appointed and sitting under § 24.2-805.

Any recount of an election for presidential electors shall be held promptly and completed, in accordance with the provisions of 3 U.S.C. § 5, at least six days before the time fixed for the meeting of the electors.

2003, c. 268; 2014, cc. 540, 576.



§ 24.2-802. Procedure for recount

A. The State Board of Elections shall promulgate standards for (i) the proper handling and security of voting and counting machines, ballots, and other materials required for a recount, (ii) accurate determination of votes based upon objective evidence and taking into account the counting machine and form of ballots approved for use in the Commonwealth, and (iii) any other matters that will promote a timely and accurate resolution of the recount. The chief judge of the circuit court or the full recount court may, consistent with State Board of Elections standards, resolve disputes over the application of the standards and direct all other appropriate measures to ensure the proper conduct of the recount.

The recount procedures to be followed throughout the election district shall be as uniform as practicable, taking into account the types of ballots and voting and counting machines in use in the election district.

In preparation for the recount, the clerks of the circuit courts shall (a) secure all printed ballots and other election materials in sealed boxes; (b) place all of the sealed boxes in a vault or room not open to the public or to anyone other than the clerk and his staff; (c) cause such vault or room to be securely locked except when access is necessary for the clerk and his staff; and (d) certify that these security measures have been taken in whatever form is deemed appropriate by the chief judge.

B. Within seven calendar days of the filing of the petition for a recount of any election other than an election for presidential electors, or within five calendar days of the filing of a petition for a recount of an election for presidential electors, the chief judge of the circuit court shall call a preliminary hearing at which (i) motions may be disposed of and (ii) the rules of procedure may be fixed, both subject to review by the full court. As part of the preliminary hearing, the chief judge may permit the petitioner and his counsel, together with each other party and his counsel and at least two members of the electoral board and the custodians, to examine any direct recording electronic machine of the type that prints returns when the print-out sheets are not clearly legible. The petitioner and his counsel and each other party and their counsel under supervision of the electoral board and its agents shall also have access to pollbooks and other materials used in the election for examination purposes, provided that individual ballots cast in the election shall not be examined at the preliminary hearing. The chief judge during the preliminary hearing shall review all security measures taken for all ballots and voting and counting machines and direct, as he deems necessary, all appropriate measures to ensure proper security to conduct the recount.

The chief judge, subject to review by the full court, may set the place or places for the recount and may order the delivery of election materials to a central location and the transportation of voting and counting machines to a central location in each county or city under appropriate safeguards.

After the full court is appointed under § 24.2-801 or 24.2-801.1, it shall call a hearing at which all motions shall be disposed of and the rules of procedure shall be fixed finally. The court shall call for the advice and cooperation of the Department, the State Board, or any local electoral board, as appropriate, and such boards or agency shall have the duty and authority to assist the court. The court shall fix procedures that shall provide for the accurate determination of votes in the election.

The determination of the votes in a recount shall be based on votes cast in the election and shall not take into account (a) any absentee ballots or provisional ballots sought to be cast but ruled invalid and not cast in the election, (b) ballots cast only for administrative or test purposes and voided by the officers of election, or (c) ballots spoiled by a voter and replaced with a new ballot.

The eligibility of any voter to have voted shall not be an issue in a recount. Commencing upon the filing of the recount, nothing shall prevent the discovery or disclosure of any evidence that could be used pursuant to § 24.2-803 in contesting the results of an election.

C. The court shall permit each candidate, or petitioner and governing body or chief executive officer, to select an equal number of the officers of election to be recount officials and to count printed ballots, or in the case of direct recording electronic machines, to redetermine the vote. The number shall be fixed by the court and be sufficient to conduct the recount within a reasonable period. The court may permit each party to the recount to submit a list of alternate officials in the number the court directs. There shall be at least one team of recount officials to recount printed ballots and to redetermine the vote cast on direct recording electronic machines of the type that prints returns for the election district at large in which the recount is being held. There shall be at least one team from each locality using ballot scanner machines to insert the ballots into one or more scanners. The ballot scanner machines shall be programmed to count only votes cast for parties to the recount or for or against the question in a referendum recount. Each team shall be composed of one representative of each party.

The court may provide that if, at the time of the recount, any recount official fails to appear, the remaining recount officials present shall appoint substitute recount officials who shall possess the same qualifications as the recount officials for whom they substitute. The court may select pairs of recount coordinators to serve for each county or city in the election district who shall be members of the county or city electoral board and represent different political parties. The court shall have authority to summon such officials and coordinators. On the request of any party to the recount, the court shall allow that party to appoint one representative observer for each team of recount officials. The representative observers shall have an unobstructed view of the work of the recount officials. The expenses of its representatives shall be borne by each party.

D. The court (i) shall supervise the recount and (ii) may require delivery of any or all pollbooks used and any or all ballots cast at the election, or may assume supervision thereof through the recount coordinators and officials.

The redetermination of the vote in a recount shall be conducted as follows:

1. For paper ballots, the recount officials shall hand count the paper ballots using the standards promulgated by the State Board pursuant to subsection A.

2. For direct recording electronic machines (DREs), the recount officials shall open the envelopes with the printouts and read the results from the printouts. If the printout is not clear, or on the request of the court, the recount officials shall rerun the printout from the machine or examine the counters as appropriate.

3. For ballot scanner machines, the recount officials shall rerun all the machine-readable ballots through a scanner programmed to count only the votes for the office or issue in question in the recount and to set aside all ballots containing write-in votes, overvotes, and undervotes. The ballots that are set aside, any ballots not accepted by the scanner, and any ballots for which a scanner could not be programmed to meet the programming requirements of this subdivision, shall be hand counted using the standards promulgated by the State Board pursuant to subsection A. If the total number of machine-readable ballots reported as counted by the scanner plus the total number of ballots set aside by the scanner do not equal the total number of ballots rerun through the scanner, then all ballots cast on ballot scanner machines for that precinct shall be set aside to be counted by hand using the standards promulgated by the State Board pursuant to subsection A. Prior to running the machine-readable ballots through the ballot scanner machine, the recount officials shall ensure that logic and accuracy tests have been successfully performed on each scanner after the scanner has been programmed. The result calculated for ballots accepted by the ballot scanner machine during the recount shall be considered the correct determination for those machine-readable ballots unless the court finds sufficient cause to rule otherwise.

There shall be only one redetermination of the vote in each precinct.

At the conclusion of the recount of each precinct, the recount officials shall write down the number of valid ballots cast, this number being obtained from the ballots cast in the precinct, or from the ballots cast as shown on the statement of results if the ballots cannot be found, for each of the two candidates or for and against the question. They shall submit the ballots or the statement of results used, as to the validity of which questions exist, to the court. The written statement of any one recount official challenging a ballot shall be sufficient to require its submission to the court. If, on all direct recording electronic machines, the number of persons voting in the election, or the number of votes cast for the office or on the question, totals more than the number of names on the pollbooks of persons voting on the voting machines, the figures recorded by the machines shall be accepted as correct.

At the conclusion of the recount of all precincts, after allowing the parties to inspect the questioned ballots, and after hearing arguments, the court shall rule on the validity of all questioned ballots and votes. After determining all matters pertaining to the recount and redetermination of the vote as raised by the parties, the court shall certify to the State Board and the electoral board or boards (a) the vote for each party to the recount and declare the person who received the higher number of votes to be nominated or elected, as appropriate, or (b) the votes for and against the question and declare the outcome of the referendum. The Department shall post on the Internet any and all changes made during the recount to the results as previously certified by it pursuant to § 24.2-679.

E. Costs of the recount shall be assessed against the counties and cities comprising the election district when (i) the candidate petitioning for the recount is declared the winner; (ii) the petitioners in a recount of a referendum win the recount; or (iii) there was between the candidate apparently nominated or elected and the candidate petitioning for the recount a difference of not more than one-half of one percent of the total vote cast for the two such candidates as determined by the State Board or electoral board prior to the recount. Otherwise the costs of the recount shall be assessed against the candidate petitioning for the recount or the petitioners in a recount of a referendum. If more than one candidate petitions for a recount, the court may assess costs in an equitable manner between the counties and cities and any such candidate if both are liable for costs under this subsection. Costs incurred to date shall be assessed against any candidate or petitioner who defaults or withdraws his petition.

F. The court shall determine the costs of the recount subject to the following limitations: (i) no per diem payment shall be assessed for salaried election officials; (ii) no per diem payment to officers of election serving as recount officials shall exceed two-thirds of the per diem paid such officers by the county or city for service on election day; and (iii) per diem payments to alternates shall be allowed only if they serve.

G. Any petitioner who may be assessed with costs under subsection E shall post a bond with surety with the court in the amount of $10 per precinct in the area subject to recount. If the petitioner wins the recount, the bond shall not be forfeit. If the petitioner loses the recount, the bond shall be forfeit only to the extent of the assessed costs. If the assessed costs exceed the bond, he shall be liable for such excess.

H. The recount proceeding shall be final and not subject to appeal.

I. For the purposes of this section:

"Overvote" means a ballot on which a voter casts a vote for a greater number of candidates or positions than the number for which he was lawfully entitled to vote and no vote shall be counted with respect to that office or issue.

"Undervote" means a ballot on which a voter casts a vote for a lesser number of candidates or positions than the number for which he was lawfully entitled to vote.

1979, c. 293, § 24.1-250; 1980, c. 639; 1981, c. 570; 1982, c. 650; 1983, c. 461; 1984, c. 480; 1993, c. 641; 2000, cc. 938, 1057; 2001, cc. 639, 641, 646; 2002, cc. 601, 647; 2003, c. 268; 2004, c. 410; 2006, c. 689; 2007, cc. 285, 939, 943; 2008, c. 682; 2011, c. 522; 2014, cc. 540, 576; 2015, c. 740.



§ 24.2-803. Contest of election to General Assembly

A. This section applies to any general or special election of members to the General Assembly.

B. A contest of the election of any member to the General Assembly may be initiated by an unsuccessful candidate in the election, referred to hereafter as the contestant.

To initiate a contest, the contestant shall give written notice, in the manner provided in subsection D, of his intent to contest the election to the person or persons apparently elected, referred to hereafter as the contestee, and to the Clerk of the House of Delegates if he is contesting a House election or of the Senate if he is contesting a Senate election, no later than thirty days following the date of the election or three days after the conclusion of a recount, whichever is later.

The notice shall state the grounds on which the contestant intends to contest the election. The grounds shall include (i) objections to the eligibility of the contestee based on specific allegations, (ii) objections to the conduct or results of the election accompanied by specific allegations which, if proven true, would have a probable impact on the outcome of the election, or (iii) both.

The notice shall state that an answer by the contestee must be filed with the clerk of the appropriate house within ten days following service of the notice. The contestant shall sign and verify the notice by his oath or affirmation.

At the time of filing the notice, the contestant shall post a bond with surety with the Clerk of the House of Delegates or Senate, as appropriate, in the amount of $100 per precinct contained in whole or in part in the district being contested. If the contestant wins the contest, the bond shall not be forfeited. If the contestant loses the contest, the bond shall be forfeited to the extent of the contestee's actual and documented costs of defending against the contest, including, but not limited to, reasonable attorneys' fees, expert witnesses' fees, and such costs as would be taxable in an action at law. If the assessed costs exceed the bond, the contestant shall be liable for such excess only pursuant to subsection H.

C. Within ten days after service of the contestant's notice on the contestee, the contestee shall file with the clerk of the appropriate house a written answer. His answer shall admit or deny the allegations on which the contestant relies, or state that he has no knowledge or information concerning an allegation which shall be deemed denial, and state any other defenses, in law or fact, on which he relies. The contestee shall sign and verify his answer by his oath or affirmation.

D. The notice of intent to contest shall be filed by the contestant with the clerk of the appropriate house and copies thereof served by the contestant as provided under § 8.01-296 on each contestee. The answer, petition, and any reply and copies thereof shall be filed with the appropriate clerk, and copies shall be served on the opposing party or his counsel, if any, in the manner prescribed by Rule 1:12 of the Rules of the Supreme Court of Virginia.

After service of the notice of intent, any party, after reasonable notice to the other party or parties, shall be authorized to take depositions to sustain or invalidate the election. The contestant shall complete the taking of depositions to submit with his petition at any time within twenty days following the date of the notice of intent to contest the election, and the contestee shall complete the taking of his depositions within thirty days following the date of the notice of intent to contest the election. By written stipulation of the parties, the testimony of any witness may be filed in the form of an affidavit by the witness within the same time limitations prescribed for the taking of depositions.

Subpoenas for witnesses shall be issued by the clerk of the circuit court of the county or city in which the contestee resides on the application of either party. Witnesses shall be entitled to the same allowances and privileges, and be subject to the same penalties, as witnesses summoned to attend the courts.

Every deposition shall be taken before a person authorized by law to administer oaths, who shall certify and seal the deposition in the same manner as in judicial civil proceedings, and file the same with the clerk of the appropriate house.

E. A written petition shall be filed by the contestant with the clerk of the appropriate house (i) within ten days following the filing of the notice of intent to contest the election if the contested election was held at a November general election and (ii) within ten days following the date of the filing of the notice of intent to contest the election or within two days following the commencement of the next session of the General Assembly, whichever is later, if the election was held on a different date. The contestee may file a written reply to the petition within five days following its service on him.

No affidavit may be made a part of, or filed in support of, a petition or reply thereto unless the affidavit has previously been filed with the clerk of the appropriate house, pursuant to the written stipulation of the parties or their counsel, on or before the date established by subsection D for the completion of the taking of depositions by the proponent of the affidavit.

F. If the election was held during a regular session of the General Assembly, the times for filing the notice of intent to contest, the answer, petition, and reply and for taking depositions and affidavits shall be set by the Committee on Privileges and Elections of the appropriate house. The Committee may consider the contestant's and contestee's recommendations for the procedural schedule.

G. The clerk shall refer the notice, answer, petition, reply, depositions, and affidavits to the Committee on Privileges and Elections, which documents shall constitute the record in the contest. A failure to comply in timely manner with the filing requirements of subsection B, C, D, or E shall be dispositive of the contest and have the effect of a finding for the opponent of the party failing to meet such requirements.

Unless another committee has been designated by the rules of the house to hear contest matters, the Committee on Privileges and Elections shall hear the contest and conduct such investigation as has been directed by resolution of its house. It shall report its findings and recommendations to the house for its action. The committee hearing the contest shall take up the contest no later than its first regularly scheduled meeting occurring after the filing of the record in the contest.

H. The house, in its judgment, may find for the contestant and declare him elected, find for the contestee and confirm his election, or declare the election void and order a writ of election as in other cases of vacancy. If the house finds a tie vote has occurred, it shall direct a determination by lot in accordance with § 24.2-674, but no right to a recount shall be permitted. If the house finds, by a two-thirds vote of the house that the contestant has prosecuted the election contest in bad faith, the house may order the contestant to pay to the contestee a sum, in addition to the amount of the bond posted pursuant to subsection B, that is not more than the contestee's additional actual costs of defending against the contest, including, but not limited to, reasonable attorneys' fees, expert witnesses' fees, and such costs as would be taxable in an action at law. A determination to assess costs against a contestant in excess of the amount of the bond posted pursuant to subsection B shall be made only upon the recommendation of the Committee on Privileges and Elections, or other committee designated in the rules of the house to hear the contest, adopted by the committee by a two-thirds or greater vote of the committee.

1981, c. 570, § 24.1-236.1; 1993, c. 641; 1998, c. 866; 2000, c. 1057; 2006, c. 292.



§ 24.2-804. Contest of elections of Governor, Lieutenant Governor, and Attorney General

In any election for Governor, Lieutenant Governor, or Attorney General, notice of the intent to contest the election shall be filed with the Clerk of the House of Delegates as prescribed in § 24.2-803. The provisions of § 24.2-803 shall govern standing, notice of intent to contest, answers, service of process, evidence, the petition, procedures, relief, and assessed costs except (i) that in a contest of an election held at the November general election the petition shall be filed within two days following the commencement of a special session of the General Assembly called for the purpose of hearing the contest or of the next regular session of the General Assembly, whichever first occurs, and (ii) that the final determination shall be made by the General Assembly, both houses sitting in joint session in the hall of the House of Delegates, with the Speaker of the House of Delegates presiding.

At the time of filing the notice, the contestant shall post a bond with surety with the Clerk of the House of Delegates in the amount of $10 per precinct in the Commonwealth. If the contestant wins the contest, the bond shall not be forfeited. If the contestant loses the contest, the bond shall be forfeited and costs assessed as provided in subsections B and H of § 24.2-803.

Code 1950, §§ 24-427 through 24-429; 1970, c. 462, § 24.1-237; 1981, c. 570; 1993, c. 641; 2006, c. 292.



§ 24.2-805. Contest of elections of electors for President and Vice President or primaries for United States Senate or statewide office

In an election of electors for the President and Vice President of the United States, or a primary for the United States Senate or any statewide office, the proceeding to contest shall be in the Circuit Court of the City of Richmond before a special court composed of the chief judge of such circuit court and two circuit court judges of circuits not contiguous to the City of Richmond appointed by the Chief Justice of the Supreme Court of Virginia, or, in the event of his inability to act, then by the next senior justice, who shall at the time of appointment set the date for trial.

If the chief judge of the Circuit Court of the City of Richmond is absent, unable to sit in the proceeding, or recuses himself, the clerk of the court shall at once certify that fact to the Chief Justice. Then the Chief Justice or the associate justice acting in his stead shall appoint a third judge, who shall be, if possible, a judge of the Circuit Court of the City of Richmond or an adjoining circuit.

Notwithstanding any provision of this chapter to the contrary: (i) notice of the intent to contest an election of electors for the President and Vice President of the United States shall be filed no later than 5:00 p.m. on the second calendar day after the day the State Board certifies the result of the election under § 24.2-679, but not thereafter; (ii) a copy of the complaint shall be served by the contestant as provided under § 8.01-296 on each contestee and within five calendar days after the Board has certified the results of such election, otherwise the complaint shall not be valid; (iii) the contestee's answer shall be filed within five calendar days after the complaint is served on him; (iv) the contest shall not wait upon the results of any recount; and (v) the proceedings shall be held promptly and completed, in accordance with the provisions of 3 U.S.C. § 5, at least six days before the time fixed for the meeting of the electors.

Code 1950, § 24-393; 1952, c. 489; 1970, c. 462, § 24.1-238; 1981, c. 570; 1993, c. 641; 2003, c. 268.



§ 24.2-806. Contest of other primaries and elections

In a primary for the United States House of Representatives, the Virginia Senate, the House of Delegates, or any county, city, town, or district office, or an election to any county, city, town, or district office, the proceeding to contest shall be in the circuit court of the county or city in which the challenged candidate resides. The proceeding shall be before a special court composed of the chief judge of such circuit court and two circuit court judges of circuits remote from the county or city in which such candidate resides, appointed by the Chief Justice of the Supreme Court of Virginia, or, in the event of his inability to act, then by the next senior justice, who shall at the time of appointment set the date for trial.

If the chief judge of the circuit court of the city or county in which the candidate resides is absent, unable to sit in the proceeding, or recuses himself, the clerk of the court shall at once certify that fact to the Chief Justice. Then the Chief Justice or the associate justice acting in his stead shall appoint a third judge, who shall be, if possible, a judge of the same or an adjoining circuit.

Code 1950, § 24-394; 1952, c. 489; 1970, c. 462, § 24.1-239; 1981, c. 570; 1987, c. 341; 1993, c. 641 .



§ 24.2-807. Contest only on complaint of unsuccessful party; contents of complaint

The provisions of this section and §§ 24.2-808 through 24.2-813 govern contests conducted pursuant to §§ 24.2-805 and 24.2-806. The contest shall be initiated only by a written complaint of one or more of the unsuccessful candidates. The complaint shall contain (i) objections to the eligibility of the contestee based on specific allegations, (ii) objections to the conduct or results of the election accompanied by specific allegations which, if proven true, would have a probable impact on the outcome of the election, or (iii) both.

In an election of electors for the President and Vice President of the United States, the presidential candidate shall represent the vice presidential candidate and slate of electors and be the party to the contest for purposes of this article.

Code 1950, §§ 24-430, 24-432; 1970, c. 462, § 24.1-240; 1973, c. 30; 1981, c. 570; 1993, c. 641 .



§ 24.2-808. Time of filing and service of complaint; enlargement or amendment of complaint

The contestant shall file his complaint in the clerk's office of the circuit court within thirty days following the date of the election in the case of a general election, and within ten days following the date of the election in case of a primary election or special election held on a date other than that of a general election. A copy of the complaint shall be served by the contestant as provided under § 8.01-296 on each contestee; otherwise the complaint shall not be valid.

No enlargement or amendment of the complaint, except as to form, shall be permitted save by leave of court as provided in Rule 1:8 of the Rules of the Supreme Court of Virginia.

Code 1950, § 24-434; 1952, c. 489; 1970, c. 462, § 24.1-241; 1981, c. 570; 1993, c. 641 .



§ 24.2-809. Filing answer; contents; enlargement or amendment of answer

The contestee shall, within ten days after the complaint is served on him, file in the clerk's office an answer, in which he shall admit or deny the allegations on which the contestant relies, or state that he has no knowledge or information concerning an allegation which shall be deemed denial, and state any other defenses, in law or fact, on which he relies. If no answer is filed within the time prescribed, the contestee shall not be heard to assert any claim or objection which is required by this section to be stated in the answer.

No enlargement or amendment of the answer, except as to form, shall be permitted save by leave of court as provided in Rule 1:8 of the Rules of the Supreme Court of Virginia.

Code 1950, § 24-435; 1952, c. 489; 1970, c. 462, § 24.1-242; 1981, c. 570; 1993, c. 641 .



§ 24.2-810. Taking depositions and deciding contests

After service of a copy of the complaint and after reasonable notice to the other party or parties, any party shall be authorized to take depositions to sustain or invalidate the election. The proceedings shall take precedence over all other business of the court or of any of the judges and shall be heard and determined as soon as possible. The contest shall be heard and determined without a jury, on the testimony thus taken and on any other legal testimony that may be adduced by any party. In judging the contest, the court shall proceed on the merits thereof and decide the same according to the Constitution and statutes of the Commonwealth.

Code 1950, § 24-436; 1952, c. 489; 1970, c. 462, § 24.1-243; 1981, c. 570; 1993, c. 641 .



§ 24.2-811. Costs and issuance of certificate of election

When the contest is decided, costs shall be taxed against the candidate filing the complaint if he is unsuccessful, or, if he is successful, against the counties and cities included in the area in which the election was held. A certificate of election shall be granted to the successful party, unless he has already received one.

Code 1950, §§ 24-395.3, 24-437; 1952, c. 489; 1970, c. 462, § 24.1-244; 1993, c. 641 .



§ 24.2-812. Proceedings when court decides no valid election has been held

If the court decides that there has been no valid election of any person, it shall declare the election void and the vacancy shall be filled in conformity with §§ 24.2-226 and 24.2-227.

Code 1950, § 24-438; 1970, c. 462, § 24.1-245; 1993, c. 641 .



§ 24.2-813. Proceedings in contest for nominee

In deciding any contest of a primary election, if the court can determine the candidate who has received a plurality of valid votes in the primary, it shall certify the name of that candidate to the State Board and the proper electoral board or boards. The candidate so certified shall be the party nominee and his name shall be printed on the official ballot for the election for which the primary was held. The name of no other person who was a candidate for the contested office in the primary shall be printed on the official ballots as a candidate for that office.

If the court is unable to determine which primary candidate received a plurality of valid votes or if the court decides that there has been no valid election, the party nominee shall be determined in accordance with the provisions of § 24.2-539.

Code 1950, § 24-395.1; 1952, c. 489; 1970, c. 462, § 24.1-246; 1993, c. 641 .



§ 24.2-814. Contest following recount

A candidate in a primary or an election to office, who was originally declared a winner and subsequently loses as the result of a recount, may file either (i) notice of his intent to contest the result in accordance with § 24.2-803 or § 24.2-804 or (ii) a written complaint pursuant to § 24.2-805 or § 24.2-806. Such notice or complaint shall be filed within 10 days following the date of the entry of the order of the recount court pursuant to subsection D of § 24.2-802.

In the case of a contest pursuant to § 24.2-803 or § 24.2-804, the times for filing the answer, petition, and reply and for taking depositions and affidavits shall be set by the Committee on Privileges and Elections of the appropriate house. The Committee may consider the contestant's and contestee's recommendations for the procedural schedule.

This section shall not be applicable to a contest of an election for the President and Vice President of the United States.

1988, c. 714, § 24.1-241.1; 1993, c. 641; 2001, cc. 639, 641; 2003, c. 268.



§ 24.2-900. Repealed

Repealed by Acts 2006, cc. 787 and 892.



§ 24.2-941. Repealed

Repealed by Acts 2006, cc. 787 and 892.



§ 24.2-945. Elections to which chapter applicable; chapter exclusive

A. The provisions of this chapter shall apply to all elections held in Virginia, including referenda, and to nominating conventions, mass meetings, and other methods to nominate a political party candidate for public office, except nominations and elections for (i) members of the United States Congress, (ii) President and Vice President of the United States, (iii) town office in a town with a population of less than 25,000, (iv) directors of soil and water conservation districts, or (v) political party committees. The governing body of any town with a population of less than 25,000 may provide, by ordinance, that the provisions of this chapter shall be applicable to elections for town offices in the town.

B. This chapter shall constitute the exclusive and entire campaign finance disclosure law of the Commonwealth, and elections to which the chapter applies shall not be subject to further regulation by local law.

1970, c. 462, § 24.1-251; 1972, c. 620; 1973, c. 30; 1980, c. 639; 1982, c. 650; 1993, cc. 641, 715, § 24.2-900; 2004, c. 457; 2006, cc. 787, 892; 2008, c. 359.



§ 24.2-945.1. Definitions

A. As used in this chapter, unless the context requires a different meaning:

"Authorization" means express approval or express consent by the candidate, the candidate's campaign committee, or an agent of the candidate or his campaign committee after coordination.

"Campaign committee" means the committee designated by a candidate to receive all contributions and make all expenditures for him or on his behalf in connection with his nomination or election.

"Candidate" means "candidate" as defined in § 24.2-101.

"Contribution" means money and services of any amount, in-kind contributions, and any other thing of value, given, advanced, loaned, or in any other way provided to a candidate, campaign committee, political committee, or person for the purpose of expressly advocating the election or defeat of a clearly identified candidate or to an inaugural committee for the purpose of defraying the costs of the inauguration of a Governor, Lieutenant Governor, or Attorney General. "Contribution" includes money, services, or things of value in any way provided by a candidate to his own campaign and the payment by the candidate of a filing fee for any party nomination method.

"Coordinated" or "coordination" refers to an expenditure that is made (i) at the express request or suggestion of a candidate, a candidate's campaign committee, or an agent of the candidate or his campaign committee or (ii) with material involvement of the candidate, a candidate's campaign committee, or an agent of the candidate or his campaign committee in devising the strategy, content, means of dissemination, or timing of the expenditure.

"Designated contribution" means a contribution that is designated specifically and in writing for a particular candidate or candidates and that is made using a political committee solely as a conduit.

"Expenditure" means money and services of any amount, and any other thing of value, paid, loaned, provided, or in any other way disbursed by any candidate, campaign committee, political committee, or person for the purpose of expressly advocating the election or defeat of a clearly identified candidate or by any inaugural committee for the purpose of defraying the costs of the inauguration of a Governor, Lieutenant Governor, or Attorney General.

"Federal political action committee" means any political action committee registered with the Federal Election Commission that makes contributions to candidates or political committees registered in Virginia.

"Inaugural committee" means any organization, person, or group of persons that anticipates receiving contributions or making expenditures, from other than publicly appropriated funds, for the inauguration of the Governor, Lieutenant Governor, or Attorney General and related activities.

"Independent expenditure" means an expenditure made by any person, candidate campaign committee, or political committee that is not made to, controlled by, coordinated with, or made with the authorization of a candidate, his campaign committee, or an agent of the candidate or his campaign committee. "Independent expenditure" includes an expenditure made by a candidate campaign committee (i) that is not related to the candidate's own campaign and (ii) that is not made to, controlled by, coordinated with, or made with the authorization of a different candidate, his campaign committee, or an agent of that candidate or his campaign committee.

"In-kind contribution" means the donation of goods, services, property, or other thing of value, other than money, including an expenditure controlled by, coordinated with, or made upon the authorization of a candidate, his campaign committee, or an agent of the candidate or his campaign committee, that is provided for free or less than the usual and normal charge. The basis for arriving at the dollar value of an in-kind contribution is as follows: new items are valued at retail value; used items are valued at fair market value; and services rendered are valued at the actual cost of service per hour. Services shall not be deemed to include personal services voluntarily rendered for which no compensation is asked or given.

"Out-of-state political committee" means an entity covered by § 527 of the United States Internal Revenue Code that is not registered as a political committee or candidate campaign committee in Virginia and that does not have as its primary purpose expressly advocating the election or defeat of a clearly identified candidate. The term shall not include a federal political action committee.

"Person" means any individual or corporation, partnership, business, labor organization, membership organization, association, cooperative, or other like entity.

"Political action committee" means any organization, person, or group of persons, established or maintained to receive and expend contributions for the primary purpose of expressly advocating the election or defeat of a clearly identified candidate. The term shall not include a campaign committee, federal political action committee, out-of-state political committee, political party committee, referendum committee, or inaugural committee.

"Political committee" means and includes any political action committee, political party committee, referendum committee, or inaugural committee. The term shall not include: (i) a federal political action committee or out-of-state political committee; (ii) a campaign committee; (iii) a political party committee exempted pursuant to § 24.2-950.1; or (iv) a person who receives no contributions from any source and whose only expenditures are made solely from his own funds and are either contributions made by him which are reportable by the recipient pursuant to this chapter or independent expenditures which are reportable by him to the extent required by § 24.2-945.2, or a combination of such reportable contributions and independent expenditures.

"Political party committee" means any state political party committee, congressional district political party committee, county or city political party committee, other election district political party committee, or organized political party group of elected officials. This definition is subject to the provisions of § 24.2-950.1.

"Primary purpose" means that 50% or more of the committee's expenditures made in the form of contributions shall be made to candidate campaign committees or political committees registered in Virginia. Administrative expenditures and the transfer of funds between affiliated or connected organizations shall not be considered in determining the committee's primary purpose. The primary purpose of the committee shall not be determined on the basis of only one report or election cycle, but over the entirety of the committee's registration.

"Referendum committee" means any organization, person, group of persons, or committee, that makes expenditures in a calendar year in excess of (i) $10,000 to advocate the passage or defeat of a statewide referendum, (ii) $5,000 to advocate the passage or defeat of a referendum being held in two or more counties and cities, or (iii) $1,000 to advocate the passage or defeat of a referendum held in a single county or city.

"Residence" means "residence" or "resident" as defined in § 24.2-101.

"Statewide office" means the office of Governor, Lieutenant Governor, or Attorney General.

B. For the purpose of applying the filing and reporting requirements of this chapter, the terms "person" and "political committee," shall not include an organization holding tax-exempt status under § 501(c) (3), 501(c) (4), or 501(c) (6) of the United States Internal Revenue Code which, in providing information to voters, does not advocate or endorse the election or defeat of a particular candidate, group of candidates, or the candidates of a particular political party.

1970, c. 462, § 24.1-255; 1975, c. 515, § 24.1-254.1; 1981, c. 425, § 24.1-254.2; 1983, c. 119; 1988, c. 616; 1991, cc. 9, 474, 709, § 24.1-254.3; 1993, cc. 641, 776, 921, §§ 24.2-901, 24.2-902; 1994, c. 510; 1996, cc. 405, 1042; 2004, c. 457; 2006, cc. 771, 772, 787, 805, 892, 938; 2007, cc. 246, 831; 2008, cc. 152, 289.



§ 24.2-945.2. Persons required to file independent expenditure disclosure reports; filing deadline

A. Any person, candidate campaign committee, or political committee that makes independent expenditures, in the aggregate during an election cycle, of $1,000 or more for a statewide election or $200 or more for any other election shall maintain records and report pursuant to this chapter all such independent expenditures made for the purpose of expressly advocating the election or defeat of a clearly identified candidate.

B. Independent expenditure reports shall be due (i) within 24 hours of the time when the funds were expended or (ii) within 24 hours of the time when materials, as described in subsection A of this section, are published or broadcast to the public, whichever (i) or (ii) first occurs. The reports shall be filed with the State Board if the funds were expended to support or oppose a candidate for statewide office or the General Assembly or with the general registrar of the county or city in which the candidate resides if the funds were expended to support or oppose a candidate for local office. The report filed by a political action committee or political party committee shall include the information required for a statement of organization as listed in subdivisions A 1 through A 8 of § 24.2-949.2 or clauses 1 through 6 of § 24.2-950.2, as appropriate, unless the committee has a current statement of organization on file with the State Board.

C. Independent expenditure reports required by this section may be filed electronically pursuant to § 24.2-946.1 or in writing on a form developed by the State Board. If the report is filed in writing, the report shall be (i) received by the State Board or the general registrar, as appropriate, within 24 hours of the time when the funds were expended or (ii) transmitted to the State Board or the general registrar, as appropriate, by telephonic transmission to a facsimile device within 24 hours of the time when the funds were expended with an original copy of the report mailed to the State Board or the general registrar, as appropriate, and postmarked within 24 hours of the time when the funds were expended.

1970, c. 462, § 24.1-255; 1975, c. 515; 1981, c. 425; 1983, c. 119; 1988, c. 616; 1991, c. 9; 1993, c. 641, § 24.2-910; 1996, c. 1042; 2002, c. 468; 2006, cc. 772, 787, 892, 938; 2007, cc. 331, 831; 2008, c. 825; 2015, cc. 644, 645.



§ 24.2-946. Summary of election laws; forms; instructions

A. The State Board shall summarize the provisions of the election laws relating to the Campaign Finance Disclosure Act of 2006 and provide for distribution of this summary and prescribed forms to each candidate, person, or committee on request or upon their first filing with the State Board pursuant to this chapter, whichever occurs first.

B. The Board shall designate the forms required for complying with this chapter which shall be the only such forms used in complying with the provisions of this chapter.

C. The Board shall provide, with the summary required by this section, instructions for persons filing reports pursuant to this chapter to assist them in completing the reports. The instructions shall include directions for the reporting of filing fees for any party nomination method.

D. The Board shall provide instructions for candidates who seek election for successive terms in the same office for the filing of reports within each appropriate election cycle for the office and for the aggregation of contributions within each election cycle.

E. The Board shall provide, with the summary required by this section, to each candidate, person, or committee on request or upon their first filing with the State Board pursuant to this chapter, whichever occurs first, a copy of a written explanation prepared by the Attorney General of the provisions of the Act that prohibit the personal use of campaign funds. The explanation shall cover the provisions that prohibit the personal use of campaign funds and shall delineate the differences between prohibited personal uses of campaign funds and permitted uses of the funds.

1970, c. 462, § 24.1-252; 1975, c. 515; 1983, c. 119; 1992, c. 447; 1993, c. 641, § 24.2-903; 1996, c. 405; 2006, cc. 787, 892; 2010, c. 268.



§ 24.2-946.1. Standards and requirements for electronic preparation and transmittal of campaign finance disclosure reports; database

A. The State Board shall review or cause to be developed and shall approve standards for the preparation, production, and transmittal by computer or electronic means of campaign finance reports required by this chapter. The State Board may prescribe the method of execution and certification of and the procedures for receiving electronically filed campaign finance reports required by this chapter in the office of the State Board or any local electoral board. The State Board may provide campaign finance report-creation software to filers without charge or at a reasonable cost.

B. The State Board shall accept any campaign finance report filed by candidates for the General Assembly and statewide office by computer or electronic means in accordance with the standards approved by the Board and using software meeting standards approved by it. This information shall be made available to the public promptly by the Board through the Internet.

C. By July 1, 2007, the State Board of Elections shall develop and implement a centralized system to accept reports from any candidate for local or constitutional office. Such reports shall be filed in accordance with, and using software that meets, standards approved by the State Board. The State Board shall promptly notify the general registrar of the locality in which a candidate resides and make the information contained in the report available to the general registrar.

D. The State Board shall enter or cause to be entered into a campaign finance database, available to the public through the Internet, the information from required campaign finance reports filed by computer, electronic, or other means by candidates for the General Assembly and statewide office.

E. Other campaign finance reports required by this chapter to be filed by a committee with the State Board or a general registrar, or both, may be filed electronically on terms agreed to by the committee and the Board.

1996, c. 687, § 24.2-914.1; 1997, cc. 364, 392; 1998, c. 416; 1999, c. 864; 2000, cc. 511, 555; 2003, c. 242; 2006, cc. 787, 892; 2007, cc. 151, 286; 2015, cc. 644, 645.



§ 24.2-946.2. Custody of reports; inspection and copying; exception for certain information

A. All campaign finance reports required to be filed under this chapter shall be open to inspection by any person during the business hours of the office in which they are filed. Copies shall be produced for any person requesting them who shall pay the reasonable cost of the copies. Copies of such reports certified by the principal administrative officer in whose office they are kept shall be evidence in all courts to the same extent as the original report would be if produced and proved.

Upon request from an individual granted protected voter status under the provisions of subsection B of § 24.2-418, the State Board shall replace the individual's residence address in copies of campaign finance reports available to the public with the individual's alternative mailing address found in the Virginia voter registration system.

Nothing in this chapter shall be construed to grant public access to information not required to be entered into the campaign finance database under this chapter that candidates or committees may include in campaign finance report-creation software managed by or for the State Board.

B. The following applies to campaign finance reports filed by candidate campaign committees:

1. Every officer or general registrar, with whom reports are required to be filed by this chapter, shall file and preserve such reports and keep them as part of the office's records for at least one year after the final report is filed, or through the next general election for the office to which they pertain, whichever is later; or in the case of a candidate who has not filed a final report and seeks election to the same office in a successive election, through the next general election for the office to which they pertain.

2. The State Board shall file and preserve as part of its records the reports required to be filed with it by this chapter for at least one year after the final report is filed, or through the next general election for the office to which they pertain, whichever is later; or in the case of a candidate who has not filed a final report and seeks election to the same office in a successive election, through the next general election for the office to which they pertain. Thereafter, the State Board shall forward the reports it preserves to The Library of Virginia for preservation under the Virginia Public Records Act (§ 42.1-76 et seq.).

C. The following applies to campaign finance reports filed by political committees:

1. Every officer or general registrar, with whom reports are required to be filed by this chapter, shall file and preserve such reports as part of the office's records for at least four years after the reporting deadline or one year after the final report is filed.

2. The State Board shall file and preserve as part of its records the reports required to be filed with it by this chapter for at least four years after the reporting deadline or one year after the final report is filed. Thereafter, the State Board shall forward the reports it preserves to The Library of Virginia for preservation under the Virginia Public Records Act (§ 42.1-76 et seq.).

1970, c. 462, § 24.1-261; 1980, c. 639; 1982, c. 650; 1983, c. 119; 1993, cc. 396, 641, § 24.2-926; 1994, c. 64; 1996, c. 6; 2004, c. 457; 2006, cc. 787, 892; 2010, c. 297; 2012, c. 527; 2015, cc. 644, 645.



§ 24.2-946.3. Reporting of certain violations; penalties

A. It shall be the duty of the State Board to report any violation of the provisions of this chapter to the appropriate attorney for the Commonwealth. The State Board shall report to the attorney for the Commonwealth of the City of Richmond in the case of reporting requirements for campaign committees for statewide office and to the attorney for the Commonwealth of the county or city of the residence of a candidate for the General Assembly. For political committees, the State Board shall report the violation to the attorney for the Commonwealth of the City of Richmond. If all the officers of a political committee are residents of one county or city as shown on the statement of organization required by this chapter, the State Board shall report violations for that political committee to the attorney for the Commonwealth of that county or city.

B. It shall be the duty of the general registrar of a county or city to report any violation of the provisions of this chapter relating to the filing of campaign finance reports required to be filed with the general registrar to the attorney for the Commonwealth for the county or city in which the general registrar has jurisdiction.

C. In order to fulfill the duty to report violations pursuant to subsections A and B, the Board shall establish and implement a system for receiving, cataloging, and reviewing reports filed pursuant to the provisions of this chapter and for verifying that reports are complete and submitted on time. As part of the system referred to in this subsection, the general registrar for each county and city shall be required, in accordance with instructions provided by the Board, to receive, catalog, and review the reports filed with the general registrar and to verify that the reports are complete and submitted on time.

D. The State Board, and the general registrar in accordance with the instructions of the State Board, (i) shall assess and collect the civil penalties provided in Article 8 (§ 24.2-953 et seq.) and (ii) if unable to collect the penalty, shall report the violation to the appropriate attorney for the Commonwealth for enforcement.

E. The State Board, or the general registrar in accordance with the instructions of the State Board, shall notify, no later than 21 days after the report due date, any person submitting an incomplete report of the need for additional information. The State Board, or the general registrar in accordance with the instructions of the State Board, may request additional information to correct obvious mathematical errors and to fulfill the requirements for information on the reports.

F. Upon notice of a violation of this chapter, the State Board or the general registrar shall within 90 days of the report deadline notify the appropriate attorney for the Commonwealth, who shall initiate civil proceedings to enforce the civil penalties assessed by the State Board or the general registrar as provided herein. Any civil penalties collected pursuant to action by the State Board shall be payable to the State Treasurer for deposit to the general fund, and any civil penalties collected pursuant to action by a general registrar shall be payable to the treasurer of the locality for deposit to its general fund.

G. In the case of any political committee that is required to file a statement of organization pursuant to this chapter, the State Board shall be authorized to waive a penalty that has been assessed if the filer demonstrates that there exists good cause to waive the penalty.

H. The State Board shall notify the public through its official Internet website of any violation based on the failure to file a required report by a candidate for statewide office or the General Assembly and the identity of the violator.

I. The State Board shall determine the schedule of civil penalties required to be followed by its staff and general registrars in assessing penalties under this chapter. No election official or staff may waive or reduce such penalties, except as provided in § 24.2-946.4.

1975, c. 515, § 24.1-262; 1979, c. 370, § 24.1-263; 1990, c. 976; 1991, c. 709; 1993, cc. 393, 641, §§ 24.2-928, 24.2-929; 1994, cc. 752, 903; 1995, c. 785; 1996, cc. 395, 405; 1998, c. 153; 2000, cc. 511, 555; 2001, cc. 620, 635, 648; 2002, c. 468; 2004, cc. 457, 480; 2005, cc. 9, 371, 676, 745; 2006, cc. 787, 892; 2015, cc. 644, 645.



§ 24.2-946.4. Right to grant extensions in special circumstances

A. The State Board shall provide instructions to filers for delivery of campaign finance reports within the time periods prescribed by law.

B. Notwithstanding any other provision of law, any candidate or treasurer required to file a report pursuant to this chapter shall be entitled to a 72-hour extension of the filing deadline if his spouse, parent, grandparent, child, grandchild, or sibling died within the 72 hours before the deadline. The State Board or the general registrar shall be authorized to grant an extension of the filing deadline for a period not to exceed five days for good cause shown by the filer and found by the Board or registrar sufficient to justify the granting of the extension.

C. The Commissioner of Elections shall have additional authority to extend a deadline established in this chapter for filing reports in emergency situations that interfere with the timely filing of reports. The extension shall be limited in scope to the areas and times affected by the emergency. The provisions of this subsection shall be applicable only in the case of an emergency declared by the Governor pursuant to Chapter 3.2 (§ 44-146.13 et seq.) of Title 44 or declared by the President of the United States and confirmed by the Governor by executive order as an emergency for the purposes of this subsection.

D. The Commissioner of Elections shall have additional authority to extend a deadline established in this chapter for filing reports for a reasonable period for a candidate who serves as his own campaign treasurer and who is a member of a uniformed service of the United States called to active duty during a reporting period.

E. The State Board shall have authority to extend any deadline applicable to reports required to be filed by computer or electronic means in the event of a failure of the computer or electronic filing system that prevents timely filing. The extension shall not exceed a period of up to five days after restoration of the filing system to operating order.

F. The State Board shall have authority also to grant extensions as provided in §§ 24.2-503 and 24.2-948.3.

1975, c. 515, § 24.1-262; 1984, c. 480, § 24.1-257.1; 1986, c. 558, § 24.1-257.2; 1988, c. 734; 1990, c. 976; 1991, cc. 9, 709; 1993, c. 641, §§ 24.2-927, 24.2-929; 1994, c. 752; 1995, c. 785; 1996, c. 687, § 24.2-914.1; 1997, cc. 364, 392; 1998, c. 416; 1999, c. 864; 2000, cc. 234, 511, 555; 2001, cc. 620, 635, 648; 2002, cc. 468, 652; 2003, cc. 242, 726; 2004, cc. 457, 480; 2005, cc. 9, 371, 676, 745; 2006, cc. 787, 892; 2013, c. 542; 2015, cc. 644, 645.



§ 24.2-946.5. Dormant committees

A. The State Board or the general registrar of any county or city may close the file of any candidate campaign committee or political committee required to file with it provided the committee has not filed a final report and the Board or registrar cannot locate either the candidate or his campaign treasurer, or in the case of any political committee, the Board or registrar cannot locate the treasurer or custodian of the books of the committee. A candidate campaign committee file shall not be closed if the candidate has filed a report with the Board or registrar for any campaign for any office within the prior five years. A political committee file shall not be closed if the committee has filed a report within the prior five years.

B. Once the committee's file has been closed, no more reports will be due and no additional penalties for failure to file will accrue. However, if the whereabouts of the candidate or his campaign treasurer, or in the case of any political committee, the treasurer or custodian of the books of the committee, later becomes known to the Board or registrar, it may reopen the file and send notice to the candidate, or in the case of any political committee, the treasurer or custodian of the books of the committee, requesting that he file the appropriate reports and pay any penalties that were levied before the file was closed by it.

1975, c. 515, § 24.1-262; 1984, c. 480, § 24.1-257.1; 1986, c. 558, § 24.1-257.2; 1988, c. 734; 1990, c. 976; 1991, c. 709; 1993, c. 641, § 24.2-929; 1994, c. 752; 1995, c. 785; 2000, cc. 233, 511, 555, §§ 24.2-920.1, 24.2-923.1; 2001, cc. 620, 635, 648; 2004, cc. 457, 480; 2005, cc. 9, 371, 676, 745; 2006, cc. 787, 892; 2015, cc. 644, 645.



§ 24.2-947. Candidate election cycle

The candidate's election cycle shall be deemed to begin on January 1 of the year that the candidate first seeks election for the office through December 31 immediately following the election for such office. The next election cycle, and any subsequent election cycles, for the candidate who seeks election for successive terms in the same office shall begin on January 1 immediately following each election for the same office and continue through December 31 immediately following the next successive election for the same office. Solely for the purpose of filing reports pursuant to this article, a candidate with any activity to report in a new election cycle shall be presumed to be a candidate for election in the succeeding election.

1970, c. 462, § 24.1-256; 1975, c. 515; 1990, c. 976; 1993, c. 641, § 24.2-906; 2003, c. 248; 2006, cc. 787, 892.



§ 24.2-947.1. Statement of organization

A. Any individual seeking or campaigning for an office of the Commonwealth or one of its governmental units in a party nomination process or general, primary, or special election, shall file a statement of organization within 10 days of meeting any one of the following conditions:

1. Acceptance of a contribution;

2. Expenditure of any funds;

3. The payment of a filing fee for any party nomination method;

4. The filing of a candidate statement of qualification pursuant to § 24.2-501; or

5. The appointment of a campaign treasurer, designation of a campaign committee, or designation of a campaign depository.

B. Candidates for statewide office shall file the statement with the State Board. Candidates for the General Assembly shall file the statement with the State Board and a copy of the statement with the general registrar of the locality of the candidate's residence. Candidates for local or constitutional office shall file the statement with the general registrar and, if the statement indicates that the candidate committee will be filing electronically, a copy with the State Board.

C. The statement of organization shall include the following information:

1. The full name and residence address of the candidate;

2. The full name and mailing address for the campaign committee;

3. The full name, residence address, and daytime phone number of the treasurer;

4. The office being sought and district, if any, for the office;

5. The recognized political party affiliation of the candidate for statewide office or the General Assembly. In the absence of any political party affiliation, independent shall be used;

6. The name of the financial institution for his campaign depository; and

7. Such other information as shall be required by the State Board except that the account number for a designated depository account shall not be required.

D. In the case of any candidate who seeks election for successive terms in the same office, the statement of organization filed by the candidate shall continue in effect for such successive elections, but the candidate shall file notice of any changes in the information provided on the form within 10 days of the change with the State Board, general registrar, or both, as appropriate.

1970, c. 462, §§ 24.1-253, 24.1-254; 1971, Ex. Sess., c. 222; 1972, cc. 620, 622; 1975, c. 515; 1978, c. 778; 1983, c. 119; 1984, c. 480; 1993, c. 641, § 24.2-904; 1996, c. 405; 2003, c. 248; 2004, cc. 441, 480; 2006, cc. 787, 892; 2007, cc. 151, 286; 2015, cc. 644, 645.



§ 24.2-947.2. Campaign depositories; reimbursements of expenses; petty cash fund

A. Upon meeting any of the requirements of subsection A of § 24.2-947.1, the candidate shall designate a campaign depository, which shall be maintained in a financial institution within the Commonwealth, in an account properly identifying the name of and the existence of the political candidacy.

B. No candidate, campaign treasurer, or other individual shall pay any expense on behalf of a candidate, directly or indirectly, except by a check drawn on such designated depository identifying the name of the campaign committee and candidate. However, a candidate, treasurer, or other authorized member of the candidate's campaign staff may be reimbursed, by a check drawn on the designated depository, or according to the provisions of subsection C, for the payment of expenses (i) paid by him by check, cash, or credit or debit card, (ii) made on behalf of the campaign, and (iii) fully documented by complete records of the expenditure, maintained as required by this chapter, and including receipts identifying the nature of the expenses and the names and addresses of each person paid by the recipient of the reimbursement.

C. A campaign committee (a) may establish a petty cash fund to be utilized for the purpose of making expenditures or reimbursing verified credit card expenditures of less than $200 if complete records of such expenditures are maintained as required by this chapter and (b) may transfer funds from the designated campaign depository to an account or instrument to earn interest on the funds so long as the transferred funds and earned interest are returned to the designated depository account, complete records are maintained, and all expenditures are made through the designated depository account.

D.1. Notwithstanding the provisions of this section pertaining to campaign committee depositories and accounts, the campaign committee's treasurer may establish a separate federal compliance account in the candidate's designated campaign depository for the purpose of complying with requirements of federal law including, without limitation, restrictions on sources and amounts of campaign contributions applicable to federal candidates and officeholders. The candidate and campaign treasurer shall report all contributions and expenditures for an account established pursuant to this subsection on a consolidated basis with the candidate's campaign account established pursuant to this section in disclosure reports filed pursuant to this article. In addition, the treasurer may transfer funds from a federal compliance account created pursuant to this subsection to an account or instrument to earn interest on the funds so long as the transferred funds and earned interest are returned to the designated depository account created pursuant to subsection A, complete records are maintained, and all expenditures are made through the designated depository account.

2. A committee registered with the Federal Election Commission which is not otherwise required by this chapter to file with the State Board, shall not be deemed to have triggered such filing requirements solely by virtue of one or more contributions to one or more federal compliance accounts created pursuant to this subsection.

1970, c. 462, §§ 24.1-253, 24.1-254; 1971, Ex. Sess., c. 222; 1972, cc. 620, 622; 1975, c. 515; 1978, c. 778; 1983, c. 119; 1984, c. 480; 1993, c. 641, §§ 24.2-904, 24.2-905; 1996, cc. 217, 405; 2000, c. 326; 2001, c. 633; 2002, cc. 213, 232; 2003, cc. 248, 967, § 24.2-905.1; 2004, cc. 441, 457, 480; 2006, cc. 787, 892.



§ 24.2-947.3. Campaign committee treasurer requirements and responsibilities

A. Upon meeting any of the requirements of subsection A of § 24.2-947.1, the candidate shall appoint a single campaign treasurer who shall be a registered voter in Virginia. Every treasurer so appointed shall accept the appointment, in writing on the statement of organization, prior to the filing thereof. No individual shall act as treasurer unless the required statement of appointment has been filed. The same person may serve as campaign treasurer for more than one candidate.

B. In the event of the death, resignation, removal, or change of the treasurer, the candidate shall designate a successor and file the name and address of the successor within 10 days of the change with the State Board, general registrar, or both, as provided in subsection B of § 24.2-947.1.

C. Any candidate who fails to appoint a treasurer or successor treasurer shall be deemed to have appointed himself treasurer and shall comply as such with the provisions of this chapter.

D. All contributions and expenditures received or made by any candidate, or received or made on his behalf or in relation to his candidacy by any person, except independent expenditures, shall be paid over or delivered to the candidate's treasurer or shall be reported to the treasurer in such detail and form as to allow him to comply fully with this chapter. An independent expenditure shall be reported pursuant to § 24.2-945.2 in lieu of being reported to the candidate's treasurer.

E. The candidate or his treasurer shall keep detailed and accurate accounts of all contributions turned over to and expenditures made by the candidate or his treasurer on behalf of the candidate or his campaign committee, or reported to any candidate or his treasurer pursuant to this article. Such account shall set forth the date of the contribution or expenditure, its amount or value, the name and address of the person or committee making the contribution or to whom the expenditure was made, and the object or purpose of the contribution or expenditure. Such books and records may be destroyed or discarded at any time after (i) one year from the date of filing the final report required by § 24.2-948.4 or (ii) three years after the December 31 immediately following the election, whichever last occurs, unless a court of competent jurisdiction shall order their retention for a longer period.

F. It shall be unlawful for any candidate, his treasurer, or any person receiving contributions or making expenditures on a candidate's behalf or in relation to his candidacy, to fail to report every contribution and expenditure as required by this article.

1970, c. 462, §§ 24.1-253, 24.1-254, 24.1-255, 24.2-256; 1971, Ex. Sess., c. 222; 1972, cc. 620, 622; 1975, c. 515; 1978, c. 778; 1981, c. 425; 1983, c. 119; 1984, c. 480; 1988, c. 616; 1990, c. 976; 1991, c. 9; 1993, cc. 641, 776, 921, §§ 24.2-904, 24.2-906, 24.2-907; 1996, c. 405; 2003, c. 248; 2004, cc. 441, 480; 2006, cc. 787, 892; 2015, cc. 644, 645.



§ 24.2-947.3:1. Certain contributions received from federal political action and out-of-state political committees; campaign committee responsibilities

Prior to accepting contributions of $10,000 or more in the aggregate in any calendar year from any one federal political action committee or out-of-state political committee, the candidate campaign committee shall (i) request the federal political action committee's or out-of-state political committee's State Board of Elections registration number from the committee and (ii) verify that number with the State Board.

2006, cc. 771, 805, § 24.2-907.1.



§ 24.2-947.4. Information to be included on campaign finance reports for campaign committees

A. The reports required by this article shall be filed on a form prescribed by the State Board and shall include all financial activity of the campaign committee. All completed forms shall be submitted in typed, printed, or legibly hand printed format or electronically as provided in § 24.2-946.1. Persons submitting the forms shall do so subject to felony penalties for making false statements pursuant to § 24.2-1016.

B. The report of receipts shall include:

1. The total number of contributors, each of whom has contributed an aggregate of $100 or less, including cash and in-kind contributions, as of the date of the report, and the total amount of contributions from all such contributors;

2. For each contributor who has contributed an aggregate of more than $100, including cash and in-kind contributions, as of the ending date of the report, the campaign committee shall itemize each contributor on the report and list the following information:

a. the name of the contributor, listed alphabetically,

b. the mailing address of the contributor,

c. the amount of the contribution,

d. the aggregate amount of contributions from the contributor to date,

e. the date of the contribution,

f. the occupation of the contributor,

g. the name of his employer or principal business, and

h. the city and state where employed or where his business is located.

For each such contributor, other than an individual, the principal type of business and place of business of the contributor shall be substituted for subdivisions f and g, respectively. For each such contributor other than an individual, it shall be sufficient to list the address of the contributor one time on the report of receipts.

3. For each designated contribution received by the campaign committee from a political committee, out-of-state political committee, or federal political action committee, the campaign committee shall list the name of the person who designated the contribution and provide the information required by this subsection.

C. The report of disbursements shall include all expenditures and give:

1. The name and address of the person paid;

2. A brief description of the purpose of the expenditure;

3. The name of the person contracting for or arranging the expenditure;

4. The amount of the expenditure; and

5. The date of the expenditure.

The report of disbursements shall itemize any expenditure made by credit card payment.

D. Each report for a candidate shall list separately those receipts and expenditures reported to the candidate or his treasurer by any person, campaign committee, or political committee pursuant to subsection D of § 24.2-947.3, and in the case of in-kind contributions, shall set forth in each instance the source of the information reported.

E. The report shall list separately all loans and, for each loan, shall give:

1. The date the loan was made;

2. The name and address of the person making the loan and any person who is a co-borrower, guarantor, or endorser of the loan;

3. The amount of the loan;

4. The date and amount of any repayment of the loan; and

5. For any loan or part of a loan that is forgiven by the lender, the amount forgiven listed as both a contribution and loan repayment.

F. The State Board shall provide for a "no activity" report that may be filed for any reporting period in which the filer has no activity to report.

G. It is the joint responsibility of the candidate and his treasurer that the report of a candidate be filed, that the report be in full and accurate detail, and that the report be received by the State Board, general registrar, or both, by the deadline for filing the report.

1970, c. 462, § 24.1-258; 1971, Ex. Sess., c. 247; 1972, c. 620; 1975, c. 515; 1976, c. 616; 1978, c. 381; 1983, c. 119; 1990, c. 156; 1993, cc. 341, 641, § 24.2-914; 1997, cc. 364, 392; 1999, c. 864; 2000, c. 304; 2001, cc. 618, 810; 2002, c. 468; 2003, c. 248; 2006, cc. 787, 892; 2008, cc. 152, 289; 2015, cc. 644, 645.



§ 24.2-947.4:1. Loans to candidate campaign committees; prohibited interest payments; civil penalty

This section shall apply to any loan made to a candidate campaign committee by the candidate or by a member of his immediate family as that term is defined in § 30-101. There shall be no interest paid to the candidate or his immediate family member by the candidate campaign committee on the amount of the loan, and the committee shall repay no more than the face value of the loan.

Any person who accepts or makes an interest payment in violation of this section shall be subject to a civil penalty equal to the amount of the prohibited interest payment or $500, whichever amount is greater. The attorney for the Commonwealth shall initiate civil proceedings to enforce the civil penalty provided herein. Any civil penalties collected shall be payable to the State Treasurer for deposit to the general fund.

2012, c. 163.



§ 24.2-947.5. With whom candidates file reports

A. Candidates for statewide office shall file the reports required by this article by computer or electronic means in accordance with the standards approved by the State Board.

B. Candidates for the General Assembly may file reports required by this article with the State Board by computer or electronic means in accordance with the standards approved by the State Board. Nonelectronic reports for the General Assembly shall be filed with the State Board and with the general registrar of the locality where the candidate resides.

C. Except as provided in § 24.2-948.1, candidates for any other office who file reports in nonelectronic format shall file with the general registrar of the locality in which the candidate resides. Beginning July 1, 2007, candidates for local or constitutional office may file reports required by this article with the State Board by computer or other electronic means in accordance with standards approved by the State Board. Candidates who file by electronic means with the State Board do not have to file reports with the general registrar of the locality in which the candidate resides.

D. Any report that may be filed with the State Board by mail shall be (i) received by the State Board by the deadline for filing the report or (ii) transmitted to the State Board by telephonic transmission to a facsimile device by the deadline for filing the report with an original copy of the report mailed to the State Board and postmarked by the deadline for filing the report.

1970, c. 462, §§ 24.1-253, 24.1-254; 1971, Ex. Sess., c. 222; 1972, cc. 620, 622; 1975, c. 515; 1978, c. 778; 1983, c. 119; 1984, c. 480; 1986, c. 558, § 24.1-257.2; 1988, c. 734; 1991, c. 709; 1993, c. 641, §§ 24.2-904, 24.2-915; 1996, c. 405; 2000, cc. 304, 511, 555; 2001, cc. 618, 794, 810; 2002, c. 468; 2003, c. 248; 2004, cc. 441, 480; 2006, cc. 787, 892; 2007, cc. 151, 286; 2015, cc. 644, 645.



§ 24.2-947.6. Filing schedule for candidates for office; November elections

A. Any candidate for any office to be filed at a November general election shall file the prescribed campaign finance reports as follows:

1. Not later than July 15 in a nonelection year for the period January 1 through June 30;

2. Not later than January 15 following a nonelection year for the period July 1 through December 31;

3. In an election year, not later than April 15 for the period January 1 through March 31 and pursuant to subdivisions 4 through 9 of this section;

4. Not later than the eighth day before the primary date complete through the twelfth day before the primary date;

5. Not later than July 15 complete through June 30;

6. Not later than September 15 complete through August 31;

7. Not later than October 15 complete through September 30;

8. Not later than the eighth day before the November election date complete through the twelfth day before the election date;

9. Not later than the thirtieth day after the November election date complete through the twenty-third day after the election date; and

10. Not later than January 15 following an election year complete through December 31, and then in accordance with subdivisions A 1 and A 2 or subdivisions A 3 through A 9, as appropriate, of this subsection until a final report is filed.

B. Any candidate, who was subject to the election year filing schedule set out in subdivisions A 3 through A 9 and who has not filed a final report, shall file reports in any subsequent election year for the same office in accordance with the election year filing schedule set out in subdivisions A 3 through A 9.

C. Any candidate shall also file any report of certain large contributions required by § 24.2-947.9, if applicable.

1986, c. 558, § 24.1-257.2; 1988, c. 734; 1991, c. 709; 1993, cc. 639, 641, § 24.2-916; 1995, c. 785; 2004, c. 26; 2006, cc. 787, 892; 2010, c. 696; 2015, c. 646.



§ 24.2-947.7. Filing schedule for candidates for office; May elections

A. Any candidate for election to a local office to be filled at a May general election shall file the prescribed campaign finance reports as follows:

1. Not later than July 15 in a nonelection year for the period January 1 through June 30;

2. Not later than January 15 following a nonelection year for the period July 1 through December 31;

3. For municipal primary candidates only, not later than the eighth day before the primary date complete through the twelfth day before the primary;

4. Not later than April 15 of the election year complete through March 31;

5. Not later than the eighth day before the election date complete through the twelfth day before the election date;

6. Not later than June 15 of the election year complete through June 10;

7. Not later than July 15 of the election year complete through June 30; and

8. Not later than the following January 15 complete through December 31, and then in accordance with subdivisions A 1 and A 2 or subdivisions A 3 through A 7, as appropriate, of this subsection until a final report is filed.

B. Any candidate, who was subject to the election year filing schedule set out in subdivisions A 3 through A 8 and who has not filed a final report, shall file reports in any subsequent election year for the same office in accordance with the election year filing schedule set out in subdivisions A 3 through A 8.

C. Any candidate shall also file any report of certain large contributions required by § 24.2-947.9, if applicable.

1986, c. 558, § 24.1-257.2; 1988, c. 734; 1991, c. 709; 1993, c. 641, § 24.2-917; 1995, c. 785; 2004, c. 26; 2006, cc. 787, 892; 2008, c. 650; 2010, c. 696; 2015, c. 646.



§ 24.2-947.8. Filing requirements for special elections

A. Candidates for nomination or election to an office to be filled by a special election held on a regular election date shall file the prescribed reports of contributions and expenditures which apply to regularly scheduled elections for that office.

B. In the case of a special election held on a date other than a regularly scheduled general election, the candidate shall file as follows:

1. A report not later than the eighth day before the special election date complete through the twelfth day before that date;

2. A postelection report no later than the thirtieth day after the election and prior to taking office; and

3. A postelection report not later than January 15 and July 15 each year until a final report is filed.

C. Any candidate, who has been subject to the election year filing schedule set out in subdivisions B 1 through B 3 and who has not filed a final report, shall file reports in any subsequent election year for the same office in accordance with the election year filing schedule set out in § 24.2-947.6 or 24.2-947.7 as appropriate for that office.

D. Any candidate shall also file any report of certain large contributions required by § 24.2-947.9, if applicable.

1986, c. 558, § 24.1-257.2; 1988, c. 734; 1991, c. 709; 1993, cc. 639, 641, § 24.2-918; 2005, c. 831; 2006, cc. 787, 892; 2010, c. 696; 2015, c. 646.



§ 24.2-947.9. Special report required of certain large pre-election contributions

A. Any contribution reported pursuant to this section shall also be reported on the first report required by this article after any election.

B. Except as provided in subsection C, any single contribution of $5,000 or more for a statewide office, $1,000 or more for the General Assembly, or $500 or more for any other office, knowingly received or reported by the candidate or his treasurer on behalf of his candidacy on and after the eleventh day preceding (i) a primary and before the primary date, (ii) a general election and before the general election date, or (iii) any other election in which the individual is a candidate and before the election day, shall be reported in writing as provided in §§ 24.2-947.4 and 24.2-947.5 or electronically pursuant to § 24.2-946.1, and the report shall be received by the State Board or general registrar, as appropriate, by 5:00 p.m. on the following day or for a contribution received on a Saturday by 5:00 p.m. on the following Monday. However, any such contribution received within the 24 hours prior to the election day shall be reported and a report thereof received on the day prior to the election.

C. The reports required by subsection B of this section shall also be required of any candidate for nomination by a political party to serve as the party's nominee in a general or special election if (i) the party nominates by convention or any method other than a primary and (ii) there are at least two candidates for nomination pursuant to the rules and procedures of the party. In such case, candidates for nomination shall be required to file the reports required by subsection B for the 11-day period, as specified by subsection B, immediately preceding:

1. The caucus, mass meeting, convention, or other nominating event at which the party's nomination shall be finally determined pursuant to the rules and procedures of the party; and

2. Any caucus, mass meeting, convention, or other nominating event, other than that at which the party's nomination shall be finally determined, at which delegates are chosen who are pledged to support a specified candidate on at least one ballot at a subsequent district or state convention required as part of the nominating process.

D. No report shall be required pursuant to subsection C if the candidate is or has become, by virtue of the withdrawal of any opponent or the operation of the rules and procedures of the party, unopposed for nomination at the time such report otherwise would be required to be made.

1986, c. 558, § 24.1-257.2; 1988, c. 734; 1991, c. 709; 1993, cc. 639, 641, § 24.2-919; 1995, c. 785; 1998, c. 382; 2000, c. 304; 2006, cc. 787, 892; 2007, cc. 151, 286; 2008, c. 380; 2015, cc. 644, 645, 646.



§ 24.2-948. Repealed

Repealed by Acts 2010, c. 696, cl. 2.



§ 24.2-948.1. Exemption from reporting requirements for certain candidates for local office

A. This section shall apply to candidates for local office. A candidate for local office may seek an exemption from the requirements for filing campaign finance disclosure reports set out in this chapter except for the filing requirements of §§ 24.2-945.2, 24.2-947.1, 24.2-947.9, and 24.2-948.4 pertaining to certain independent expenditures, the statement of organization, large contributions, and the filing of a final report. The request for an exemption shall be filed with the general registrar of the county or city where the candidate resides on a form prescribed by the State Board and in accordance with instructions by the State Board for the time for filing and the process for approval by the general registrar.

B. To qualify for an exemption, the candidate shall certify on the form that (i) he has not and will not solicit or accept any contribution from any other person or political committee during the course of his campaign, (ii) he has not and will not contribute to his own campaign more than $1,000, (iii) he has not and will not expend more than $1,000 in the course of his campaign, and (iv) that he has complied and will comply with the requirements of this chapter. This certification shall apply for the duration of the campaign until the filing of a final report in compliance with § 24.2-948.4 after the election. A candidate may rescind his certification and exemption at any time during the campaign and shall file in accordance with the appropriate filing schedule thereafter, provided that the candidate rescinds his certification prior to engaging in the activities described in clauses (i), (ii), and (iii) of this subsection. The first report filed shall account for all prior contributions and expenditures pertaining to his campaign.

C. Any candidate who has qualified for an exemption from reporting requirements pursuant to this section shall not be permitted to qualify for any office, enter upon the duties thereof, or receive any salary or emoluments therefrom until a final report has been filed that details all financial activity of the candidate's campaign and states that all reporting for the nomination and election is complete and final. No officer authorized by the laws of the Commonwealth to issue certificates of election shall issue one to any person determined to be elected to any such office, until copies of the final report cited above have been filed as required in this chapter.

D. A candidate who has a current exemption under the provisions of this section, or who is otherwise exempt from reporting contributions and expenditures under this chapter, may purchase voter lists from the State Board under the provisions of §§ 24.2-405 and 24.2-406 with a check drawn on the candidate's personal account.

2001, c. 794, § 24.2-906.1; 2005, c. 384; 2006, cc. 787, 892; 2010, c. 696; 2015, cc. 644, 645.



§ 24.2-948.2. Reports as condition to qualification for office

A. No person shall be permitted to qualify for any office, enter upon the duties thereof, or receive any salary or emoluments therefrom until he has filed the campaign finance reports required in subdivisions A 3 through A 9 of § 24.2-947.6; subdivisions A 3 through A 6 of § 24.2-947.7; and subdivisions B 1 and B 2 of § 24.2-947.8, as applicable; and a final report if required by subsection C of § 24.2-948.1; and has responded to and complied with any notice that additional information is required to complete a report in compliance with § 24.2-953.3. No person shall be permitted to qualify for any office, enter upon the duties thereof, or receive any salary or emoluments therefrom until he has paid any civil penalty and returned any contribution required to be returned pursuant to § 24.2-953.5. No officer authorized by the laws of this Commonwealth to issue certificates of election shall issue one to any person determined to be elected to any such office, until copies of the reports cited above have been filed as required in this article.

B. Notwithstanding the requirements of subsection A, a person who is elected to fill a vacancy at a special election held on a general election day may qualify for the office and be issued a certificate of election in advance of filing the postelection report required to be filed under subdivision A 9 of § 24.2-947.6 in the case of a November election, or under subdivision A 6 of § 24.2-947.7 in the case of a May election, upon the filing of a postelection report complete through the election day.

1970, c. 462, § 24.1-260; 1972, c. 620; 1982, c. 650; 1986, c. 558; 1988, c. 734; 1993, c. 641, § 24.2-922; 1995, c. 785; 1999, c. 120; 2005, c. 384; 2006, cc. 771, 787, 805, 892; 2008, c. 650.



§ 24.2-948.3. Compliance with reporting requirements of campaign finance disclosure act as requirement of candidacy for certain offices

A. It shall be a requirement of candidacy in any election for statewide office or the General Assembly that the candidate shall have filed the disclosure reports required by this chapter for any election in which he participated as a candidate for any such office and which was held within the five years preceding the date of the election in which he seeks to be a candidate. For the purposes of this section, the candidate shall be presumed to have complied with the candidate disclosure reporting requirements unless (i) the State Board or general registrar, whichever is appropriate, has notified the candidate, at least 60 days prior to the applicable deadline for him to file his written statement of qualification set out in § 24.2-503, that he has failed to file a required report or reports and (ii) the candidate fails to file the specified report or reports by the applicable deadline for filing his written statement of qualification.

B. The authority of the State Board to grant an extension of the deadline established in § 24.2-503 shall include the authority to grant such extension with respect to the requirements of this section.

1994, c. 752, § 24.2-503.1; 2006, cc. 787, 892; 2015, cc. 644, 645.



§ 24.2-948.4. Final report requirement; disbursement of surplus funds

A. A final report shall be filed by every campaign committee which sets forth (i) all receipts and disbursements not previously reported, (ii) an accounting of the retirement of all debts, and (iii) the disposition of all surplus funds as provided in subsection D. The final report shall include a termination statement, signed by the candidate, that all reporting for the campaign committee is complete and final. Once a campaign committee's final report has been filed, no further report relating to that election shall be required.

B. A final report shall be required when (i) a candidate no longer seeks election to the same office in a successive election, (ii) a candidate seeks election to a different office, or (iii) the candidate is deceased.

C. If the candidate is deceased, the final report shall be filed and signed by the treasurer. If the candidate was serving as his own treasurer, his executor shall file and sign the final report. Any excess contributed funds shall be disposed of pursuant to the provisions of subsection D.

D. Amounts received by a candidate or his campaign committee as contributions that are in excess of the amount necessary to defray his campaign expenditures may be disposed of only by one or any combination of the following: (i) transferring the excess for use in a succeeding election or to retire the deficit in a preceding election; (ii) returning the excess to a contributor in an amount not to exceed the contributor's original contribution; (iii) donating the excess to any organization described in § 170(c) of the Internal Revenue Code; (iv) contributing the excess to one or more candidates or to any political committee that has filed a statement of organization pursuant to this chapter; (v) contributing the excess to any political party committee; and (vi) defraying any ordinary, nonreimbursed expense related to his elective office. It shall be unlawful for any person to convert any contributed moneys, securities, or like intangible personal property to his personal use or to the use of a member of the candidate's "immediate family" as that term is defined in § 30-101.

1986, c. 558, § 24.1-257.2; 1988, c. 734; 1990, c. 931, § 24.1-258.1; 1991, c. 709; 1993, c. 641, §§ 24.2-920, 24.2-921; 2000, c. 233; 2003, c. 248; 2004, c. 457; 2006, cc. 787, 892; 2009, c. 231.



§ 24.2-949. Political action committee election cycle

The political action committee's election cycle shall be deemed to begin on January 1 and continue through December 31 of each calendar year.

2006, cc. 787, 892.



§ 24.2-949.1. Establishment of political action committees by certain entities

Any stock or nonstock corporation, labor organization, membership organization, cooperative, or other group of persons may establish and administer for political purposes, and solicit and expend contributions for, a political action committee, provided that:

1. No political action committee shall make a contribution or expenditure by utilizing money or anything of value secured by physical force, job discrimination, financial reprisal, threat of force, or as a condition of employment.

2. Any person soliciting a contribution to a political action committee shall, at the time of solicitation, inform the person being solicited of (i) his right to refuse to contribute without any reprisal and (ii) the political purposes of the committee.

1981, c. 425, § 24.1-254.2; 1993, c. 641, § 24.2-909; 2006, cc. 787, 892.



§ 24.2-949.2. Statement of organization for a political action committee

A. Except as provided in subsection B or C, each political action committee that anticipates receiving contributions or making expenditures in excess of $200 in a calendar year shall file with the State Board a statement of organization within 10 days after its organization, or if later, within 10 days after the date on which it has information that causes the committee to anticipate it will receive contributions or make expenditures in excess of $200 or on which it otherwise becomes subject to the provisions of this chapter. Any change in information previously submitted in a statement of organization shall be reported to the State Board within 10 days following the change.

The statement of organization shall include:

1. The name of the political action committee and its address in the Commonwealth;

2. The names, addresses, and relationships of affiliated or connected organizations;

3. The area, scope, or jurisdiction of the political action committee accompanied by the statement that the primary purpose of the committee is to advocate the election or defeat of a clearly identified candidate;

4. The name and business address of the treasurer and his residence address in the Commonwealth who shall be deemed the agent of the political action committee for the purpose of service of process on the political action committee;

5. The name, residence address in the Commonwealth, business address, and position of the custodian of the books and accounts, who works under the direction of the treasurer, and the address in the Commonwealth where the books are maintained;

6. The name, address, office sought, and party affiliation of each individual whom the political action committee is supporting or opposing for nomination or for election to any public office whatever or, if supporting the entire ticket of any party, the name of the party;

7. The designated depository to be used for the receipt and holding of funds and contributions received by the political action committee, in an account in a financial institution within the Commonwealth; and

8. Such other information as shall be required by the State Board except that the account number for the designated depository account shall not be required.

The State Board shall not register or issue a registration number to any political action committee that fails to state pursuant to subdivision 3 that its primary purpose is to influence the outcome of nonfederal elections in Virginia.

B. Notwithstanding the provisions of subsection A, a political action committee that is established or controlled by a corporation doing business in Virginia shall provide the following information in its statement of organization in lieu of the information required in subdivisions 1, 4, 5, and 7 of subsection A:

1. The name and address of the political action committee;

2. The name and residence and business addresses of the treasurer;

3. The name, residence address, and position of the custodian of the books who works under the direction of the treasurer; and

4. A listing of all banks, safe-deposit boxes, or other repositories used.

C. A federal political action committee that makes expenditures for the purpose of influencing the outcome of any election in Virginia, other than federal elections, shall provide the following information in its statement of organization:

1. The name and address of the committee;

2. The committee's Federal Election Commission registration identification number; and

3. The name and address of its treasurer.

The State Board shall be required to provide a link from its Internet website to the federal political action committee's electronically displayed Federal Election Commission campaign finance disclosure reports.

1975, c. 515, § 24.1-254.1; 1983, c. 119; 1991, cc. 9, 709; 1993, c. 641, § 24.2-908; 1996, c. 1042; 2000, cc. 852, 872; 2004, cc. 441, 457; 2006, cc. 771, 787, 805, 892; 2007, c. 246.



§ 24.2-949.3. Use of candidate's name in name of political committee

A. No political action committee required to file a statement of organization pursuant to § 24.2-949.2 shall include in any part of its name the name of a candidate unless the political action committee either (i) has obtained, prior to filing, the written authorization of the candidate to use the candidate's name as part of the name of the political action committee or (ii) has mailed by certified mail, 21 or more days prior to filing, written notice to the candidate of its intent to use his name as part of the name of the political action committee.

B. Any political action committee which intends to use the name of a candidate as part of the name of the political action committee shall file with the statement of organization required by § 24.2-949.2 either (i) a copy of the written authorization of the candidate consenting to the use of his name or (ii) a copy of its notice to the candidate and evidence of its timely mailing. If two candidates seeking the same office have the same surname, the political action committee shall include the first name, or other initial or nickname, and the last name of the candidate, in the name of the political action committee so as to identify which candidate is associated with the political action committee; and either the written authorization of the identified candidate or written notice to the identified candidate shall be required by this section.

1996, cc. 586, 601, § 24.2-908.1; 2006, cc. 787, 892.



§ 24.2-949.4. Political action committee treasurer requirements and responsibilities

A. The treasurer shall keep detailed and accurate accounts of all contributions turned over to and expenditures made by the committee, the treasurer, or other officer on behalf of the political action committee, or reported to the treasurer pursuant to this chapter. Such account shall set forth the date of the contribution or expenditure, its amount or value, the name and address of the person or committee making the contribution or to whom the expenditure was made, and the object or purpose of the contribution or expenditure.

Such books and records may be destroyed or discarded at any time after (i) one year from the date of filing the final report required by § 24.2-949.9 or (ii) a period of three years, whichever first occurs, unless a court of competent jurisdiction shall order their retention for a longer period.

B. All receipts and expenditures received or made by any political action committee, or received or made on its behalf or in relation to the committee by any individual or person, except independent expenditures, shall be paid over or delivered to the political action committee's treasurer or shall be reported to the treasurer in such detail and form as to allow him to comply fully with this article. An independent expenditure shall be reported pursuant to § 24.2-945.2 in lieu of being reported to the political action committee's treasurer.

C. It shall be unlawful for any political action committee, its treasurer, or any person receiving contributions or making expenditures on the committee's behalf or in relation to the committee, to fail to report every contribution and expenditure as required by this article.

D. No political action committee treasurer or other individual shall pay any expense on behalf of the committee, directly or indirectly, except by a check drawn on such designated depository identifying the name of the political action committee. However, a treasurer or other authorized officer of the political action committee may be reimbursed, by a check drawn on the designated depository, for the payment of expenses (i) paid by him by check, cash, or credit or debit card, (ii) made on behalf of the committee, and (iii) fully documented by complete records of the expenditure, maintained as required by this chapter, and including receipts identifying the nature of the expenses and the names and addresses of each person paid by the recipient of the reimbursement.

E. A treasurer of a political action committee (a) may establish a petty cash fund to be utilized for the purpose of making expenditures or reimbursing verified credit card expenditures of less than $200 if complete records of such expenditures are maintained as required by this chapter and (b) may transfer funds from the designated campaign depository to an account or instrument to earn interest on the funds so long as the transferred funds and earned interest are returned to the designated depository account, complete records are maintained, and all expenditures are made through the designated depository account.

2006, cc. 787, 892.



§ 24.2-949.5. Information to be included on campaign finance reports for political action committees

A. The reports required by this article shall be filed on a form prescribed by the State Board and shall include all financial activity of the political action committee. All completed forms shall be submitted in typed, printed, or legibly hand printed format or electronically as provided in § 24.2-946.1. Persons submitting the forms shall do so subject to felony penalties for making false statements pursuant to § 24.2-1016.

B. The report of receipts shall include:

1. The total number of contributors, each of whom has contributed an aggregate of $100 or less, including cash and in-kind contributions, as of the date of the report, and the total amount of contributions from all such contributors;

2. For each contributor who has contributed an aggregate of more than $100, including cash and in-kind contributions, as of the ending date of the report, the political action committee shall itemize each contributor on the report and list the following information:

a. the name of the contributor, listed alphabetically,

b. the mailing address of the contributor,

c. the amount of the contribution,

d. the aggregate amount of contributions from the contributor to date,

e. the date of the last contribution,

f. the occupation of the contributor,

g. the name of his employer or principal business, and

h. the locality where employed or where his business is located.

For each such contributor, other than an individual, the principal type of business and place of business of the contributor shall be substituted for subdivisions f and g, respectively. For each such contributor other than an individual, it shall be sufficient to list the address of the contributor one time on the report of receipts.

C. Upon transfer of a designated contribution to a designated candidate's campaign committee, the committee shall provide information to the campaign committee to identify the contributor as provided by § 24.2-947.4.

D. The report of disbursements shall include all expenditures and give:

1. The name and address of the person paid;

2. A brief description of the purpose of the expenditure;

3. The name of the person contracting for or arranging the expenditure;

4. The amount of the expenditure; and

5. The date of the expenditure.

The report of disbursements shall itemize any expenditure made by credit card payment.

E. Each report for a political action committee shall list separately those receipts and expenditures reported to the treasurer or other officer of the committee by any person, candidate campaign committee, or political committee, pursuant to subsection B of § 24.2-949.4, and in the case of in-kind contributions, shall set forth in each instance the source of the information reported.

F. The report shall list separately all loans, and for each loan, shall give:

1. The date the loan was made;

2. The name and address of the person making the loan and any person who is a co-borrower, guarantor, or endorser of the loan;

3. The amount of the loan;

4. The date and amount of any repayment of the loan; and

5. For any loan or part of a loan that is forgiven by the lender, the amount forgiven listed as both a contribution and loan repayment.

G. The State Board shall provide for a "no activity" report that may be filed for any reporting period in which the filer has no activity to report.

H. It is the responsibility of the treasurer that the report for the political action committee be filed and that the report be in full and accurate detail.

1970, c. 462, § 24.1-258; 1971, Ex. Sess., c. 247; 1972, c. 620; 1975, c. 515; 1976, c. 616; 1978, c. 381; 1983, c. 119; 1990, c. 156; 1993, cc. 341, 641, § 24.2-914; 1997, cc. 364, 392; 1999, c. 864; 2000, c. 304; 2001, cc. 618, 810; 2002, c. 468; 2003, c. 248; 2006, cc. 787, 892; 2008, cc. 152, 289.



§ 24.2-949.6. Filing schedule for political action committees

A. Political action committees shall file the prescribed campaign finance reports with the State Board in accordance with the applicable provisions of this section. The first filed report shall be complete for the entire period from the time the committee was organized or contributions were received.

B. The reporting requirements shall continue in effect for each committee until a final report is filed.

C. Political action committees shall file the prescribed campaign finance reports as follows:

1. Not later than April 15 complete from the preceding report through March 31;

2. Not later than July 15 complete from the preceding report through June 30;

3. Not later than October 15 complete from the preceding report through September 30; and

4. Not later than January 15 complete from the preceding report through December 31, and then continuing in accordance with this subsection until a final report is filed.

D. A political action committee that files its statement of organization on or after August 15 and before the November election day in any odd-numbered year shall file with its statement of organization a campaign finance report as provided in § 24.2-949.5 for that year, complete through the date that it files its statement of organization, and if such political action committee files its statement of organization before September 30, such political action committee shall file its next campaign finance report in accordance with subdivision C 3. After September 30, or after the date a political action committee has filed its statement of organization if the political action committee has filed its statement of organization on or after October 1, and until the November election day, the political action committee shall report any single contribution of $500 or more to the State Board in writing or electronically pursuant to § 24.2-946.1, and the report shall be received by the State Board by 5:00 p.m. on the following day, or for a contribution received on a Saturday, by 5:00 p.m. on the following Monday. However, any such contribution received within the 24 hours prior to the election day shall be reported and a report thereof received on the day prior to the election. Any activity reported pursuant to this subsection shall also be reported on the report required to be filed for activity through December 31.

1984, c. 480, § 24.1-923; 1991, cc. 9, 709; 1993, cc. 639, 641, § 24.2-923; 1995, c. 785; 2002, cc. 156, 237; 2003, c. 256; 2004, c. 26; 2005, c. 9; 2006, cc. 787, 892; 2008, c. 547; 2012, c. 525.



§ 24.2-949.7. Large dollar contribution reporting requirement for political action committees

In addition to the quarterly reports required by § 24.2-949.6, political action committees shall report any single contribution or loan of $10,000 or more received at any time during the calendar year within three business days of receipt of the contribution or loan.

1. The report shall be filed on a "large dollar contribution report" form prescribed by the State Board and shall be filed in writing or electronically in the same manner as the political action committee files its quarterly disclosure reports.

2. Any contribution or loan reported pursuant to this section shall also be reported on the next subsequent report required under § 24.2-949.6 following receipt of the contribution or loan.

3. For the purposes of this section, political action committees shall report as one contribution multiple contributions from a single source that have been subdivided into smaller amounts or given through different bank accounts for the purpose of evading the $10,000 threshold. A political action committee that receives contributions from affiliated organizations shall not be deemed to be receiving contributions from a single source.

1984, c. 480, § 24.1-923; 1991, cc. 9, 709; 1993, cc. 639, 641, § 24.2-923; 1995, c. 785; 2002, cc. 156, 237; 2003, c. 256; 2004, c. 26; 2005, c. 9; 2006, cc. 787, 892.



§ 24.2-949.8. With whom political action committees file reports; electronic filing requirement

A. Political action committees required to file reports by this article shall file all statements and campaign finance reports with the State Board.

B. A political action committee that is required by this chapter to file reports with the State Board, and that accepts contributions or makes expenditures in excess of $10,000 in any calendar year, or that accepted contributions or made expenditures in excess of $10,000 in the previous calendar year, shall file its reports with the State Board by computer or electronic means in accordance with the standards approved by the State Board until such time as the political action committee files a final report. Any political action committee that has been filing electronically, but does not anticipate accepting contributions or making expenditures in excess of $10,000 in the upcoming calendar year, may sign a waiver, on a form prescribed by the State Board, to exempt the committee from the electronic filing requirement for the calendar year. Such waiver form shall be submitted and received no later than the date the first report is due covering activity for that calendar year.

C. For political action committees that are not subject to the provisions of subsection B, any report required to be filed with the State Board shall be deemed to be filed by the deadline for the report if it is mailed and postmarked not later than the deadline for filing the report.

1996, c. 687, § 24.2-914.1; 1997, cc. 364, 392; 1998, c. 416; 1999, c. 864; 2000, cc. 511, 555; 2003, c. 242; 2006, cc. 787, 892.



§ 24.2-949.9. Final report requirement; disbursement of surplus funds

A. Any political action committee that, after having filed a statement of organization, disbands or determines it will no longer receive contributions or make expenditures during the calendar year in an aggregate amount exceeding $200 shall so notify the State Board. A final report shall be filed by the committee that sets forth (i) all receipts and disbursements not previously reported, (ii) an accounting of the retirement of all debts, and (iii) the disposition of the committee's surplus funds. This final report shall include a termination statement, signed by the treasurer or other principal officer listed on the statement of organization, that all reporting for the committee is complete and final.

B. Amounts received by a political action committee as contributions may be disposed of only by one or any combination of the following: (i) transferring the excess to an affiliated organization of the committee; (ii) returning the excess to a contributor in an amount not to exceed the contributor's original contribution; (iii) donating the excess to any organization described in § 170(c) of the Internal Revenue Code; (iv) contributing the excess to one or more candidates or to any political committee that has filed a statement of organization pursuant to this chapter; (v) contributing the excess to any political party committee; and (vi) defraying any ordinary, nonreimbursed expense related to the political action committee. It shall be unlawful for any person to convert any contributed moneys, securities, or like intangible personal property to his personal use or to the use of a member of the "immediate family," as that term is defined in § 30-101, of the committee's treasurer or chief executive.

1990, c. 931, § 24.1-258.1; 1993, c. 641, § 24.2-921; 2004, c. 457; 2006, cc. 787, 892; 2009, c. 231.



§ 24.2-949.9:1. Out-of-state political committees; statements of organization

A. Out-of-state political committees shall submit a statement of organization on or before the date on which the committee makes contributions of $10,000 or more in the aggregate in a calendar year to candidate campaign committees or political committees registered with the State Board of Elections.

B. The statement of organization shall include information as required pursuant to subsection B of § 24.2-949.2 except that the committee shall not be required to establish a depository account in a financial institution in the Commonwealth.

C. In addition to the information required pursuant to § 24.2-949.2, the committee shall include on its statement of organization (i) its taxpayer identification number, (ii) the federal and state agencies with which it is required to file financial disclosure information, and (iii) the registration number assigned to it by each agency listed under clause (ii).

D. On the same day that an out-of-state political committee submits its statement of organization to the State Board, (i) it shall file a list of each contributor who has contributed to the committee $2,500 or more in the aggregate between the immediately preceding January 1 and the date on which the statement of organization is filed with the contributor's name, address, occupation, employer, and place of business and the dates and amounts of the contributor's contributions during the period covered by the report; and (ii) it shall file a report of the contributions it has made to candidate campaign committees or political committees registered with the State Board between the immediately preceding January 1 and the date on which the statement of organization is filed.

E. Any political organization as defined in § 527 of the United States Internal Revenue Code that is shown on the list of contributors required by this section and that has contributed $50,000 or more to the committee filing the list of contributors required by this section shall be required to file a statement of organization and the lists of its contributors and its contributions as provided in subsection D.

2006, cc. 771, 805, § 24.2-908.2.



§ 24.2-949.9:2. Out-of-state political committees; reporting requirements

A. The provisions of this section are applicable only to out-of-state political committees.

B. After the committee has met the requirements of § 24.2-949.9:1 and upon making any contribution to a candidate campaign committee or political committee registered in Virginia, the committee shall report its contributions and contributors in accordance with subsection C to the State Board of Elections by computer or electronic means as prescribed in § 24.2-946.1.

C. The report required by subsection B shall include (i) a report of the contributions the committee has made to candidate campaign committees or political committees in the Commonwealth since the filing of a report of its contributions pursuant to subsection D of § 24.2-949.9:1 or this subsection during the period covered by the report and (ii) a list of each contributor who has contributed to the committee $2,500 or more in the aggregate since the filing of a list of its contributors pursuant to subsection D of § 24.2-949.9:1 or this subsection with the contributor's name, address, occupation, employer, and place of business and the dates and amounts of the contributor's contributions during the period covered by the report.

D. Upon transfer of a designated contribution to a designated candidate's campaign committee, the committee shall provide information to the campaign committee to identify the contributor as provided by § 24.2-947.4.

E. The reporting requirements of this section shall continue in effect for each committee until a final report is filed that sets forth all contributions and expenditures not previously reported. The final report shall include a termination statement, signed by an officer of the committee, that all reporting is complete and final.

2006, cc. 771, 805, § 24.2-910.2; 2008, cc. 152, 289.



§ 24.2-949.9:3. Out-of-state political committees; additional requirements

Prior to accepting contributions of $10,000 or more in the aggregate in any calendar year from any other out-of-state political committee, an out-of-state political committee shall (i) request its State Board of Elections registration number from that other out-of-state political committee and (ii) verify that number with the State Board.

2006, cc. 771, 805, § 24.2-910.3.



§ 24.2-949.9:4. Certain contributions received from federal political action and out-of-state political committees; political committee responsibilities

Prior to accepting contributions of $10,000 or more in the aggregate in any calendar year from any one federal political action committee or out-of-state political committee, a political committee shall (i) request the federal political action committee's or out-of-state political committee's State Board of Elections registration number from the committee and (ii) verify that number with the State Board.

2006, cc. 771, 805, § 24.2-910.4.



§ 24.2-950. Political party committee election cycle

The political party committee's election cycle shall be deemed to begin on January 1 and continue through December 31 of each calendar year.

2006, cc. 787, 892.



§ 24.2-950.1. Certain political party committees exempt

A. Except as provided in subsections B and C of this section and subsection D of § 24.2-947.3, any local district, county, or city party committee shall be exempt from the reporting requirements of this chapter. Contributions made by such committee to any candidate, his campaign committee, or a political committee shall be reported by the recipient of the contribution in accordance with the provisions of this chapter.

B. The exemption provided in this section shall not be applicable to state political party committees, congressional district political party committees, or county or city political party committees for any county or city with a population of more than 100,000, or organized political party groups of elected officials. Any other political party committee shall be exempt from the reporting and notification requirements of this chapter, except as provided in § 24.2-945.2, in each calendar year in which it does not accept contributions totaling more than $15,000, or make contributions and expenditures totaling more than $15,000. Any such committee shall be subject to such reporting requirements as soon as it accepts aggregated contributions, or makes aggregated contributions and expenditures, in excess of $15,000 in a calendar year. The first report filed pursuant to § 24.2-950.6 shall account for all receipts and disbursements during the calendar year and shall be complete through the completion date for the report period.

C. Upon transfer of a designated contribution to a designated candidate's campaign committee, each local district, county, or city political party committee shall provide information to the campaign committee to identify the contributor as provided by § 24.2-947.4.

1970, c. 462, §§ 24.1-254.1, 24.1-255; 1975, c. 515; 1981, c. 425; 1983, c. 119; 1988, c. 616; 1991, cc. 9, 709; 1993, cc. 641, 776, 921, § 24.2-911; 2004, c. 469; 2006, cc. 787, 892; 2008, cc. 152, 289.



§ 24.2-950.2. Statement of organization for a political party committee

Except as provided in § 24.2-950.1, each political party committee that anticipates receiving contributions or making expenditures in excess of $200 in a calendar year shall file with the State Board a statement of organization within 10 days after its organization, or if later, within 10 days after the date on which it has information that causes the committee to anticipate it will receive contributions or make expenditures in excess of $200 or on which it otherwise becomes subject to the provisions of this article. Any change in information previously submitted in a statement of organization shall be reported to the State Board within 10 days following the change.

The statement of organization shall include:

1. The name of the political party committee and its address in the Commonwealth;

2. The name and business address of the treasurer and his residence address in the Commonwealth who shall be deemed the agent of the political party committee for the purpose of service of process on the political party committee;

3. The name, residence in the Commonwealth, business address, and position of the custodian of the books and accounts, who works under the direction of the treasurer, and the address where the books are maintained;

4. The name, address, office sought, and party affiliation of each individual whom the committee is supporting or opposing for nomination or for election to any public office whatever, or if supporting the entire ticket of any party, the name of the party;

5. The designated depository to be used for the receipt and holding of funds and contributions received by the political party committee, in an account in a financial institution within the Commonwealth; and

6. Such other information as shall be required by the State Board except that the account number for the designated depository account shall not be required.

2006, cc. 787, 892.



§ 24.2-950.3. Political party committee treasurer requirements and responsibilities

A. The treasurer shall keep detailed and accurate accounts of all contributions turned over to and expenditures made by the political party committee, the treasurer, or other officer on behalf of the political party committee, or reported to the treasurer pursuant to this article. Such account shall set forth the date of the contribution or expenditure, its amount or value, the name and address of the person or committee making the contribution or to whom the expenditure was made, and the object or purpose of the contribution or expenditure.

Such books and records may be destroyed or discarded at any time after (i) one year from the date of filing the final report required by § 24.2-950.9 or (ii) a period of three years, whichever first occurs, unless a court of competent jurisdiction shall order their retention for a longer period.

B. All contributions and expenditures received or made by any political party committee, or received or made on its behalf or in relation to the committee by any person, except independent expenditures, shall be paid over or delivered to the political party committee's treasurer or shall be reported to the treasurer in such detail and form as to allow him to comply fully with this article. An independent expenditure shall be reported pursuant to § 24.2-945.2 in lieu of being reported to the political party committee's treasurer.

C. It shall be unlawful for any political party committee, its treasurer, or any person receiving contributions or making expenditures on the committee's behalf or in relation to the committee, to fail to report every contribution and expenditure as required by this article.

D. No political party committee treasurer or other individual shall pay any expense on behalf of the committee, directly or indirectly, except by a check drawn on such designated depository identifying the name of the political party committee. However, a treasurer or other authorized officer of the political party committee may be reimbursed, by a check drawn on the designated depository, for the payment of expenses (i) paid by him by check, cash, or credit or debit card, (ii) made on behalf of the party committee, and (iii) fully documented by complete records of the expenditure, maintained as required by this chapter, and including receipts identifying the nature of the expenses and the names and addresses of each person paid by the recipient of the reimbursement.

E. A treasurer of a political party committee (a) may establish a petty cash fund to be utilized for the purpose of making expenditures or reimbursing verified credit card expenditures of less than $200 if complete records of such expenditures are maintained as required by this chapter and (b) may transfer funds from the designated campaign depository to an account or instrument to earn interest on the funds so long as the transferred funds and earned interest are returned to the designated depository account, complete records are maintained, and all expenditures are made through the designated depository account.

2006, cc. 787, 892.



§ 24.2-950.4. Information to be included on campaign finance reports for political party committees

A. The reports required by this article shall be filed on a form prescribed by the State Board and shall include all financial activity of the political party committee. All completed forms shall be submitted in typed, printed, or legibly hand printed format or electronically as provided in § 24.2-946.1. Persons submitting the forms shall do so subject to felony penalties for making false statements pursuant to § 24.2-1016.

B. The report of receipts shall include:

1. The total number of contributors, each of whom has contributed an aggregate of $100 or less, including cash and in-kind contributions, as of the date of the report, and the total amount of contributions from all such contributors;

2. For each contributor who has contributed an aggregate of more than $100, including cash and in-kind contributions, as of the ending date of the report, the political party committee shall itemize each contributor on the report and list the following information:

a. the name of the contributor, listed alphabetically,

b. the mailing address of the contributor,

c. the amount of the contribution,

d. the aggregate amount of contributions from the contributor to date,

e. the date of the last contribution,

f. the occupation of the contributor,

g. the name of his employer or principal business, and

h. the locality where employed or where his business is located.

For each such contributor, other than an individual, the principal type of business and place of business of the contributor shall be substituted for subdivisions f and g, respectively. For each such contributor other than an individual, it shall be sufficient to list the address of the contributor one time on the report of receipts.

C. Upon transfer of a designated contribution to a designated candidate's campaign committee, the committee shall provide information to the campaign committee to identify the contributor as provided by § 24.2-947.4.

D. The report of disbursements shall include all expenditures and give:

1. The name and address of the person paid;

2. A brief description of the purpose of the expenditure;

3. The name of the person contracting for or arranging the expenditure;

4. The amount of the expenditure; and

5. The date of the expenditure.

The report of disbursements shall itemize any expenditure made by credit card payment.

E. Each report for a political party committee shall list separately those receipts and expenditures reported to the treasurer or other officer of the committee by any person, campaign committee, or political committee pursuant to subsection B of § 24.2-950.3, and in the case of in-kind contributions, shall set forth in each instance the source of the information reported.

F. The report shall list separately all loans, and for each loan, shall give:

1. The date the loan was made;

2. The name and address of the person making the loan and any person who is a co-borrower, guarantor, or endorser of the loan;

3. The amount of the loan;

4. The date and amount of any repayment of the loan; and

5. For any loan or part of a loan that is forgiven by the lender, the amount forgiven listed as both a contribution and loan repayment.

G. The State Board shall provide for a "no activity" report that may be filed for any reporting period in which the filer has no activity to report.

H. It is the responsibility of the treasurer that the report for the political party committee be filed and that the report be in full and accurate detail.

2006, cc. 787, 892; 2008, cc. 152, 289.



§ 24.2-950.5. Repealed

Repealed by Acts 2008, cc. 152 and 289, cl. 2, effective January 1, 2009.



§ 24.2-950.6. Filing schedule for political party committees

A. Political party committees shall file the prescribed campaign finance reports in accordance with the applicable provisions of this section. The first filed report shall be complete for the entire period from the time the committee was organized or contributions were received.

B. The reporting requirements shall continue in effect for each committee until a final report is filed.

C. Political party committees shall file the prescribed campaign finance reports as follows:

1. Not later than April 15 complete from the preceding report through March 31;

2. Not later than July 15 complete from the preceding report through June 30;

3. Not later than October 15 complete from the preceding report through September 30; and

4. Not later than January 15 complete from the preceding report through December 31, and then continuing in accordance with this subsection until a final report is filed.

1984, c. 480, § 24.1-923; 1991, cc. 9, 709; 1993, cc. 639, 641, § 24.2-923; 1995, c. 785; 2002, cc. 156, 237; 2003, c. 256; 2004, c. 26; 2005, c. 9; 2006, cc. 787, 892.



§ 24.2-950.7. Large dollar reporting requirement for political party committees

In addition to the quarterly reports required by § 24.2-950.6, political party committees shall report any single contribution or loan of $10,000 or more received at any time during the calendar year within three business days of receipt of the contribution or loan.

1. The report shall be filed on a "large dollar contribution report" form prescribed by the State Board and shall be filed in writing or electronically in the same manner as the person or committee files its quarterly disclosure reports.

2. Any contribution or loan reported pursuant to this section shall also be reported on the next subsequent report required under § 24.2-950.6 following receipt of the contribution or loan.

3. For the purposes of this section, political party committees shall report as one contribution multiple contributions from a single source that have been subdivided into smaller amounts or given through different bank accounts for the purpose of evading the $10,000 threshold. A political party committee that receives contributions from affiliated organizations shall not be deemed to be receiving contributions from a single source.

1984, c. 480, § 24.1-923; 1991, cc. 9, 709; 1993, cc. 639, 641, § 24.2-923; 1995, c. 785; 2002, cc. 156, 237; 2003, c. 256; 2004, c. 26; 2005, c. 9; 2006, cc. 787, 892.



§ 24.2-950.8. With whom political party committees file reports

A. Except as provided in subsection B, a political party committee that is required by this chapter to file reports with the State Board, and that accepts contributions or makes expenditures in excess of $10,000 in any calendar year, or that accepted contributions or made expenditures in excess of $10,000 in the previous calendar year, shall file its reports with the State Board by computer or electronic means in accordance with the standards approved by the State Board until such time as the political party committee files a final report. Any political party committee that has been filing electronically, but does not anticipate accepting contributions or making expenditures in excess of $10,000 in the upcoming calendar year, may sign a waiver, on a form prescribed by the State Board, to exempt the committee from the electronic filing requirement for the calendar year. Such waiver form shall be submitted and received no later than the date the first report is due covering activity for that calendar year.

B. A county, city, or local district political party committee shall not be required to file by computer or electronic means if it files its reports with the general registrar of that county or city.

C. Other political party committees required to file reports by this article shall file all campaign finance reports with the State Board, if filing by electronic means, or with the State Board and the general registrar for its jurisdiction if filing campaign finance reports by nonelectronic means.

1996, c. 687, § 24.2-914.1; 1997, cc. 364, 392; 1998, c. 416; 1999, c. 864; 2000, cc. 511, 555; 2003, c. 242; 2006, cc. 787, 892; 2015, cc. 644, 645.



§ 24.2-950.9. Final report requirement; transfer of surplus funds

A. Any political party committee that, after having filed a statement of organization, disbands or determines it will no longer receive contributions or make expenditures during the calendar year in an aggregate amount exceeding $200 shall so notify the State Board. A final report shall be filed by the committee that sets forth (i) all receipts and disbursements not previously reported, (ii) an accounting of the retirement of all debts, and (iii) the disposition of the committee's surplus funds. This final report shall include a termination statement, signed by the treasurer or other principal officer listed on the statement of organization, that all reporting for the committee is complete and final.

B. Amounts received by a political party committee as contributions may be disposed of only by one or any combination of the following: (i) transferring the excess to an affiliated organization of the committee; (ii) returning the excess to a contributor in an amount not to exceed the contributor's original contribution; (iii) donating the excess to any organization described in § 170(c) of the Internal Revenue Code; (iv) contributing the excess to one or more candidates or to any political committee that has filed a statement of organization pursuant to this chapter; (v) contributing the excess to any political party committee; and (vi) defraying any ordinary, nonreimbursed expense related to the political party committee. It shall be unlawful for any person to convert any contributed moneys, securities, or like intangible personal property to his personal use or to the use of a member of the "immediate family," as that term is defined in § 30-101, of the committee's treasurer or chief executive.

1990, c. 931, § 24.1-258.1; 1993, c. 641, § 24.2-921; 2004, c. 457; 2006, cc. 787, 892; 2009, c. 231.



§ 24.2-951. Referendum committee election cycle; political advertisement requirements

A. The referendum committee's election cycle shall be deemed to begin on the date that the referendum committee first organizes for the referendum through December 31 immediately following the referendum.

B. The provisions of Chapter 9.5 (§ 24.2-955 et seq.) shall not be applicable to referendum committees subject to the provisions of this article.

2003, c. 257, § 24.2-910.1; 2005, c. 745; 2006, cc. 787, 892.



§ 24.2-951.1. Statement of organization for a referendum committee

A. Any referendum committee subject to the provisions of this article shall file with the State Board a statement of organization within 10 days after its organization, or if later, within 10 days after the date on which it has information that causes the committee to anticipate it will receive contributions or make expenditures in excess of the pertinent amounts stated in the definition of referendum committee in § 24.2-945.1. Any change in information previously submitted in a statement of organization shall be reported to the State Board within 10 days following the change.

B. The statement of organization for a referendum committee shall include:

1. The name of the referendum committee and its address in the Commonwealth;

2. The names, addresses, and relationships of affiliated or connected organizations;

3. The area, scope, or jurisdiction of the committee;

4. The name and business address of the treasurer and his residence address in the Commonwealth who shall be deemed the agent of the referendum committee for the purpose of service of process on the referendum committee;

5. The name, business address, and position of the custodian of the books and accounts who works under the direction of the treasurer, and the address in the Commonwealth where the books are maintained;

6. The subject of the referendum, the date and location of the election, and a statement whether the committee is promoting or opposing the referendum question;

7. The designated depository to be used for the receipt and holding of funds and contributions received by the referendum committee, in an account in a financial institution within the Commonwealth; and

8. Such other information as shall be required by the State Board except that the account number for the designated depository account shall not be required.

2003, c. 257, § 24.2-910.1; 2005, c. 745; 2006, cc. 787, 892.



§ 24.2-951.2. Referendum committee treasurer requirements and responsibilities

A. The treasurer shall keep detailed and accurate accounts of all contributions turned over to and expenditures made by the referendum committee, the treasurer, or other officer on behalf of the referendum committee, or reported to the treasurer pursuant to this article. Such account shall set forth the date of the contribution or expenditure, its amount or value, the name and address of the person or committee making the contribution or to whom the expenditure was made, and the object or purpose of the contribution or expenditure.

Such books and records may be destroyed or discarded at any time after (i) one year from the date of filing the final report required by § 24.2-951.9 or (ii) a period of three years, whichever first occurs, unless a court of competent jurisdiction shall order their retention for a longer period.

B. All contributions and expenditures received or made by any referendum committee, or received or made on its behalf or in relation to the committee by any person, except independent expenditures, shall be paid over or delivered to the referendum committee's treasurer or shall be reported to the treasurer in such detail and form as to allow him to comply fully with this article. An independent expenditure shall be reported pursuant to § 24.2-945.2 in lieu of being reported to the referendum committee's treasurer.

C. It shall be unlawful for any referendum committee, its treasurer, or any person receiving contributions or making expenditures on the committee's behalf or in relation to the committee, to fail to report every contribution and expenditure as required by this article.

D. No referendum committee treasurer or other individual shall pay any expense on behalf of the committee, directly or indirectly, except by a check drawn on such designated depository identifying the name of the referendum committee. However, a treasurer or other authorized officer of the referendum committee may be reimbursed, by a check drawn on the designated depository, for the payment of expenses (i) paid by him by check, cash, or credit or debit card, (ii) made on behalf of the committee, and (iii) fully documented by complete records of the expenditure, maintained as required by this chapter, and including receipts identifying the nature of the expenses and the names and addresses of each person paid by the recipient of the reimbursement.

E. A treasurer of a referendum committee (a) may establish a petty cash fund to be utilized for the purpose of making expenditures or reimbursing verified credit card expenditures of less than $200 if complete records of such expenditures are maintained as required by this chapter and (b) may transfer funds from the designated campaign depository to an account or instrument to earn interest on the funds so long as the transferred funds and earned interest are returned to the designated depository account, complete records are maintained, and all expenditures are made through the designated depository account.

2003, c. 257, § 24.2-910.1; 2005, c. 745; 2006, cc. 787, 892.



§ 24.2-951.3. Information to be included on campaign finance reports for referendum committees

A. The reports required by this article shall be filed on a form prescribed by the State Board and shall include all financial activity of the referendum committee. All completed forms shall be submitted in typed, printed, or legibly hand printed format or electronically as provided in § 24.2-946.1. Persons submitting the forms shall do so subject to felony penalties for making false statements pursuant to § 24.2-1016.

B. The report of receipts shall include:

1. The total number of contributors, each of whom has contributed an aggregate of $100 or less, including cash and in-kind contributions, as of the date of the report, and the total amount of contributions from all such contributors;

2. For each contributor who has contributed an aggregate of more than $100, including cash and in-kind contributions, as of the ending date of the report, the referendum committee shall itemize each contributor on the report and list the following information:

a. the name of the contributor, listed alphabetically,

b. the mailing address of the contributor,

c. the amount of the contribution,

d. the aggregate amount of contributions from the contributor to date,

e. the date of the last contribution,

f. the occupation of the contributor,

g. the name of his employer or principal business, and

h. the locality where employed or where his business is located.

For each such contributor, other than an individual, the principal type of business and place of business of the contributor shall be substituted for subdivisions f and g, respectively. For each such contributor other than an individual, it shall be sufficient to list the address of the contributor one time on the report of receipts.

C. The report of disbursements shall include all expenditures and give:

1. The name and address of the person paid;

2. A brief description of the purpose of the expenditure;

3. The name of the person contracting for or arranging the expenditure;

4. The amount of the expenditure; and

5. The date of the expenditure.

The report of disbursements shall itemize any expenditure made by credit card payment.

D. Each report for a referendum committee shall list separately those receipts and expenditures reported to the treasurer or other officer of the committee by any person, campaign committee, or political committee, pursuant to subsection B of § 24.2-951.2 and, in the case of in-kind contributions, shall set forth in each instance the source of the information reported.

E. The report shall list separately all loans and, for each loan, shall give:

1. The date the loan was made;

2. The name and address of the person making the loan and any person who is a co-borrower, guarantor, or endorser of the loan;

3. The amount of the loan;

4. The date and amount of any repayment of the loan; and

5. For any loan or part of a loan that is forgiven by the lender, the amount forgiven listed as both a contribution and loan repayment.

F. The State Board shall provide for a "no activity" report that may be filed for any reporting period in which the filer has no activity to report.

G. It is the responsibility of the treasurer that the report for the referendum committee be filed and that the report be in full and accurate detail.

1970, c. 462, § 24.1-258; 1971, Ex. Sess., c. 247; 1972, c. 620; 1975, c. 515; 1976, c. 616; 1978, c. 381; 1983, c. 119; 1990, c. 156; 1993, cc. 341, 641, § 24.2-914; 1997, cc. 364, 392; 1999, c. 864; 2000, c. 304; 2001, cc. 618, 810; 2002, c. 468; 2003, cc. 248, 257, § 24.2-910.1; 2005, c. 745; 2006, cc. 787, 892.



§ 24.2-951.4. Filing schedule for referendum committees for referendums to be decided at November elections

A. A referendum committee supporting or opposing a question on the ballot in a November election shall file the prescribed campaign finance reports as follows:

1. Not later than July 15 in any year in which the referendum is not on the ballot for the period January 1 through June 30;

2. Not later than January 15 in any year in which the referendum is not on the ballot for the period July 1 through December 31;

3. In an election year, not later than April 15 for the period January 1 through March 31 and pursuant to subdivisions 4 through 9 of this section;

4. Not later than the eighth day before the primary date complete through the thirteenth day before the primary date;

5. Not later than July 15 complete through June 30;

6. Not later than September 15 complete through August 31;

7. Not later than October 15 complete through September 30;

8. Not later than the eighth day before the November election date complete through the thirteenth day before the election date;

9. Not later than the thirtieth day after the November election date complete through the twenty-third day after the election date; and

10. Not later than January 15 following an election year complete through December 31.

B. A referendum committee may either (i) file a final report within six months after the referendum is held or (ii) continue as a political action committee more than six months after the referendum is held, provided that the committee submits an amended statement of organization to the State Board redesignating the committee as a political action committee and complies with the requirements for political action committees in Article 4 of this chapter including the reporting schedule set forth in § 24.2-949.6.

2003, c. 257, § 24.2-910.1; 2005, c. 745; 2006, cc. 787, 892.



§ 24.2-951.5. Filing schedule for referendum committees for referendums to be decided at May general elections

A. A referendum committee supporting or opposing a question on the ballot at a May election shall file the prescribed campaign finance reports as follows:

1. Not later than the eighth day before the election date complete through the eleventh day before the election date;

2. Not later than June 15 of the election year complete through June 10; and

3. Not later than July 15 of the election year complete through June 30.

B. A referendum committee may either (i) file a final report within six months after the referendum is held or (ii) continue as a political action committee more than six months after the referendum is held, provided that the committee submits an amended statement of organization to the State Board redesignating the committee as a political action committee and complies with the requirements for political action committees in Article 4 of this chapter including the reporting schedule set forth in § 24.2-949.6.

2003, c. 257, § 24.2-910.1; 2005, c. 745; 2006, cc. 787, 892.



§ 24.2-951.6. Filing schedule for referendum committees for referendums to be decided at special elections

A. A referendum committee supporting or opposing a question on the ballot at a special election shall file the prescribed campaign finance reports as follows:

1. A report not later than the eighth day before the special election date complete through the eleventh day before that date; and

2. A postelection report no later than the thirtieth day after the election.

B. A referendum committee may either (i) file a final report within six months after the referendum is held or (ii) continue as a political action committee more than six months after the referendum is held, provided that the committee submits an amended statement of organization to the State Board redesignating the committee as a political action committee and complies with the requirements for political action committees in Article 4 of this chapter including the reporting schedule set forth in § 24.2-949.6.

2003, c. 257, § 24.2-910.1; 2005, c. 745; 2006, cc. 787, 892.



§ 24.2-951.7. Large dollar contribution reporting requirement for referendum committees

In addition to the reports required by §§ 24.2-951.4, 24.2-951.5 and 24.2-951.6, referendum committees shall report any single contribution or loan of $10,000 or more received at any time during the calendar year within three business days of receipt of the contribution or loan.

1. The report shall be filed on a "large dollar contribution report" form prescribed by the State Board and shall be filed in writing or electronically in the same manner as the person or committee files its quarterly disclosure reports.

2. Any contribution or loan reported pursuant to this section shall also be reported on the next subsequent report required under this article following receipt of the contribution or loan.

3. For the purposes of this section, referendum committees shall report as one contribution multiple contributions from a single source that have been subdivided into smaller amounts or given through different bank accounts for the purpose of evading the $10,000 threshold.

4. A referendum committee that receives contributions from affiliated organizations shall not be deemed to be receiving contributions from a single source.

2003, c. 257, § 24.2-910.1; 2005, c. 745; 2006, cc. 787, 892.



§ 24.2-951.8. With whom referendum committees file reports; electronic filing requirement

A. Referendum committees required to file statements or reports by this article shall file all reports with the State Board.

B. A referendum committee that is required by this chapter to file reports with the State Board, and that accepts contributions or makes expenditures in excess of $10,000 in any calendar year, or that accepted contributions or made expenditures in excess of $10,000 in the previous calendar year, shall file its reports with the State Board by computer or electronic means in accordance with the standards approved by the State Board until such time as the referendum committee files a final report or until subject to the provisions of subsection B of § 24.2-951.1.

C. Any referendum committee that has been filing electronically, but does not anticipate accepting contributions or making expenditures in excess of $10,000 in the upcoming calendar year, may sign a waiver, on a form prescribed by the State Board, to exempt the committee from the electronic filing requirement for the calendar year. Such waiver form shall be submitted and received no later than the date the first report is due covering activity for that calendar year.

1996, c. 687, § 24.2-914.1; 1997, cc. 364, 392; 1998, c. 416; 1999, c. 864; 2000, cc. 511, 555; 2003, cc. 242, 257, § 24.2-910.1; 2005, c. 745; 2006, cc. 787, 892.



§ 24.2-951.9. Final report requirement; disbursement of surplus funds

A. Any referendum committee that disbands after having filed a statement of organization shall so notify the State Board. A final report shall be filed by the committee that sets forth (i) all receipts and disbursements not previously reported, (ii) an accounting of the retirement of all debts, and (iii) the disposition of the committee's surplus funds. This final report shall include a termination statement, signed by the treasurer or other principal officer listed on the statement of organization, that all reporting for the committee is complete and final.

B. Amounts received by a referendum committee as contributions may be disposed of only by one or any combination of the following: (i) transferring the excess to an affiliated organization of the committee; (ii) returning the excess to a contributor in an amount not to exceed the contributor's original contribution; (iii) donating the excess to any organization described in § 170(c) of the Internal Revenue Code; (iv) contributing the excess to one or more candidates or to any political committee that has filed a statement of organization pursuant to this chapter; (v) contributing the excess to any political committee; and (vi) defraying any ordinary, nonreimbursed expense related to the referendum committee. It shall be unlawful for any person to convert any contributed moneys, securities, or like intangible personal property to his personal use or to the use of a member of the "immediate family," as that term is defined in § 30-101, of the committee's treasurer or chief executive.

1990, c. 931, § 24.1-258.1; 1993, c. 641, § 24.2-921; 2003, c. 257, § 24.2-910.1; 2004, c. 457; 2005, c. 745; 2006, cc. 787, 892; 2009, c. 231.



§ 24.2-952. General provisions

Any inaugural committee shall maintain all inaugural funds in a separate account and in such detail and form as to allow full compliance with this chapter. A candidate's campaign committee shall not serve as an inaugural fund committee.

1991, cc. 474, 709, § 24.1-254.3; 1993, c. 641, § 24.2-913; 2006, cc. 787, 892.



§ 24.2-952.1. Statement of organization for an inaugural committee

Each inaugural committee shall file with the State Board a statement of organization within 10 days after its organization. Any change in information previously submitted in a statement of organization shall be reported to the State Board within 10 days following the change.

The statement of organization shall include:

1. The name of the committee and its address in the Commonwealth;

2. The name and business address of the treasurer and his residence address in the Commonwealth who shall be deemed the agent of the inaugural committee for the purpose of service of process on the inaugural committee;

3. The name, residence address in the Commonwealth, business address, and position of the custodian of the books and accounts who works under the direction of the treasurer and the address where the books are maintained, if different from the business address of the custodian of the books and accounts;

4. The name and residence address of the elected official for whose inauguration the committee is organized;

5. The designated depository to be used for the receipt and holding of funds and contributions received by the committee, in an account in a financial institution within the Commonwealth; and

6. Such other information as shall be required by the State Board except that the account number for the designated depository account shall not be required.

1991, cc. 474, 709, § 24.1-254.3; 1993, c. 641, § 24.2-913; 2006, cc. 787, 892.



§ 24.2-952.2. Inaugural committee treasurer requirements and responsibilities

A. The treasurer shall keep detailed and accurate accounts of all contributions turned over to and expenditures made by the committee, the treasurer, or other officer on behalf of the inaugural committee, or reported to the treasurer pursuant to this article. Such account shall set forth the date of the contribution or expenditure, its amount or value, the name and address of the person or committee making the contribution or to whom the expenditure was made, and the object or purpose of the contribution or expenditure.

Such books and records may be destroyed or discarded at any time after (i) one year from the date of filing the final report required by § 24.2-952.7 or (ii) a period of three years, whichever first occurs, unless a court of competent jurisdiction shall order their retention for a longer period.

B. All contributions and expenditures received or made by any inaugural committee, or received or made on its behalf or in relation to the committee by any person, except independent expenditures, shall be paid over or delivered to the inaugural committee's treasurer or shall be reported to the treasurer in such detail and form as to allow him to comply fully with this article. An independent expenditure shall be reported pursuant to § 24.2-945.2 in lieu of being reported to the inaugural committee's treasurer.

C. It shall be unlawful for any inaugural committee, its treasurer, or any person receiving contributions or making expenditures on the committee's behalf or in relation to the committee, to fail to report every contribution and expenditure as required by this article.

D. No inaugural committee treasurer or other individual shall pay any expense on behalf of the committee, directly or indirectly, except by a check drawn on such designated depository identifying the name of the inaugural committee. However, a treasurer or other authorized officer of the inaugural committee may be reimbursed, by a check drawn on the designated depository, for the payment of expenses (i) paid by him by check, cash, or credit or debit card, (ii) made on behalf of the committee, and (iii) fully documented by complete records of the expenditure, maintained as required by this article, and including receipts identifying the nature of the expenses and the names and addresses of each person paid by the recipient of the reimbursement.

E. A treasurer of an inaugural committee (a) may establish a petty cash fund to be utilized for the purpose of making expenditures or reimbursing verified credit card expenditures of less than $200 if complete records of such expenditures are maintained as required by this chapter and (b) may transfer funds from the designated campaign depository to an account or instrument to earn interest on the funds so long as the transferred funds and earned interest are returned to the designated depository account, complete records are maintained, and all expenditures are made through the designated depository account.

1991, cc. 474, 709, § 24.1-254.3; 1993, c. 641, § 24.2-913; 2006, cc. 787, 892.



§ 24.2-952.3. Information to be included on campaign finance reports for inaugural committees

A. The reports required by this article shall be filed on a form prescribed by the State Board and shall include all financial activity of the inaugural committee. All completed forms shall be submitted in typed, printed, or legibly hand printed format or electronically as provided in § 24.2-946.1. Persons submitting the forms shall do so subject to felony penalties for making false statements pursuant to § 24.2-1016.

B. The report of receipts shall include:

1. The total number of contributors, each of whom has contributed an aggregate of $100 or less, including cash and in-kind contributions, as of the date of the report, and the total amount of contributions from all such contributors;

2. For each contributor who has contributed an aggregate of more than $100, including cash and in-kind contributions, as of the ending date of the report, the campaign committee shall itemize each contributor on the report and list the following information:

a. the name of the contributor, listed alphabetically,

b. the mailing address of the contributor,

c. the amount of the contribution,

d. the aggregate amount of contributions from the contributor to date,

e. the date of the last contribution,

f. the occupation of the contributor,

g. the name of his employer or principal business, and

h. the locality where employed or where his business is located.

For each such contributor, other than an individual, the principal type of business and place of business of the contributor shall be substituted for subdivisions f and g, respectively. For each such contributor other than an individual, it shall be sufficient to list the address of the contributor one time on the report of receipts.

C. The report of disbursements shall include all expenditures and give:

1. The name and address of the person paid;

2. A brief description of the purpose of the expenditure;

3. The name of the person contracting for or arranging the expenditure;

4. The amount of the expenditure; and

5. The date of the expenditure.

The report of disbursements shall itemize any expenditure made by credit card payment.

D. Each report for an inaugural committee shall list separately those receipts and expenditures reported to the treasurer or other officer of the committee by any person, candidate campaign committee, political committee, pursuant to subsection B of § 24.2-952.2, and in the case of in-kind contributions, shall set forth in each instance the source of the information reported.

E. The report shall list separately all loans, and for each loan, shall give:

1. The date the loan was made;

2. The name and address of the person making the loan and any person who is a co-borrower, guarantor, or endorser of the loan;

3. The amount of the loan;

4. The date and amount of any repayment of the loan; and

5. For any loan or part of a loan that is forgiven by the lender, the amount forgiven listed as both a contribution and loan repayment.

F. The State Board shall provide for a "no activity" report that may be filed for any reporting period in which the filer has no activity to report.

G. It is the responsibility of the treasurer that the report for the inaugural committee be filed and that the report be in full and accurate detail.

1970, c. 462, § 24.1-258; 1971, Ex. Sess., c. 247; 1972, c. 620; 1975, c. 515; 1976, c. 616; 1978, c. 381; 1983, c. 119; 1990, c. 156; 1991, cc. 474, 709, § 24.1-254.3; 1993, cc. 341, 641, §§ 24.2-913, 24.2-914; 1997, cc. 364, 392; 1999, c. 864; 2000, c. 304; 2001, cc. 618, 810; 2002, c. 468; 2003, c. 248; 2006, cc. 787, 892.



§ 24.2-952.4. Filing schedule for inaugural committees

An inaugural committee shall file the prescribed reports of contributions and expenditures as follows:

1. Not later than March 15 immediately following the inauguration for all contributions and expenditures made prior to the preceding March 1;

2. Not later than July 15 of the inauguration year complete through June 30;

3. Not later than the following January 15 complete through December 31; and

4. Not later than January 15 complete through December 31 and annually thereafter until a final report is filed.

1991, cc. 474, 709, §§ 24.1-254.3, 24.1-924; 1993, c. 641, §§ 24.2-913, 24.2-924; 2006, cc. 787, 892.



§ 24.2-952.5. Large dollar contribution reporting requirement for inaugural committees

In addition to the reports required by § 24.2-952.4, inaugural committees shall report any single contribution or loan of $10,000 or more received at any time during the calendar year within three business days of receipt of the contribution or loan.

1. The report shall be filed on a "large dollar contribution report" form prescribed by the State Board and shall be filed in writing or electronically in the same manner as the committee files its quarterly disclosure reports.

2. Any contribution or loan reported pursuant to this section shall also be reported on the next subsequent report required under § 24.2-952.4 following receipt of the contribution or loan.

3. For the purposes of this section, inaugural committees shall report as one contribution multiple contributions from a single source that have been subdivided into smaller amounts or given through different bank accounts for the purpose of evading the $10,000 threshold.

4. An inaugural committee that receives contributions from affiliated organizations shall not be deemed to be receiving contributions from a single source.

1984, c. 480, § 24.1-923; 1991, cc. 9, 474, 709, § 24.1-254.3; 1993, cc. 639, 641, § 24.2-913, 24.2-923; 1995, c. 785; 2002, cc. 156, 237; 2003, c. 256; 2004, c. 26; 2005, c. 9; 2006, cc. 787, 892.



§ 24.2-952.6. With whom inaugural committees file reports; electronic filing requirement

A. Inaugural committees required to file reports by this chapter shall file all campaign finance reports with the State Board.

B. An inaugural committee that is required by this chapter to file reports with the State Board, and that accepts contributions or makes expenditures in excess of $10,000 in any calendar year, or that accepted contributions or made expenditures in excess of $10,000 in the previous calendar year, shall file its reports with the State Board by computer or electronic means in accordance with the standards approved by the State Board until such time as the committee files a final report.

C. Any inaugural committee that has been filing electronically, but does not anticipate accepting contributions or making expenditures in excess of $10,000 in the upcoming calendar year, may sign a waiver, on a form prescribed by the State Board, to exempt the committee from the electronic filing requirement for the calendar year. Such waiver form shall be submitted and received no later than the date the first report is due covering activity for that calendar year.

1984, c. 480, § 24.1-923; 1991, cc. 9, 474, 709, § 24.1-254.3; 1993, cc. 639, 641, §§ 24.2-913, 24.2-923; 1995, c. 785; 1996, c. 687, § 24.2-914.1; 1997, cc. 364, 392; 1998, c. 416; 1999, c. 864; 2000, cc. 511, 555; 2002, cc. 156, 237; 2003, cc. 242, 256; 2004, c. 26; 2005, c. 9; 2006, cc. 787, 892.



§ 24.2-952.7. Final report requirement; disbursement of surplus funds

A. Any inaugural committee that, after having filed a statement of organization, disbands shall so notify the State Board. A final report shall be filed by the committee that sets forth (i) all receipts and disbursements not previously reported, (ii) an accounting of the retirement of all debts, and (iii) the disposition of the committee's surplus funds. This final report shall include a termination statement, signed by the treasurer or other principal officer listed on the statement of organization, that all reporting for the committee is complete and final.

B. It shall be unlawful for any person to disburse any funds or receipts of an inaugural committee which are in excess of the amount necessary to defray expenditures for inaugural activities other than by one or any combination of the following: (i) returning the excess to a contributor in an amount not to exceed the contributor's original contribution or (ii) making one or more charitable contributions as defined in § 170(c) of the Internal Revenue Code. It shall be unlawful for any person to convert any contributed moneys, securities, or like intangible personal property to his personal use or to the use of a member of the "immediate family," as that term is defined in § 30-101, of the committee's treasurer or chief executive.

1990, c. 931, § 24.1-258.1; 1991, cc. 474, 709, §§ 24.1-924, 24.1-254.3; 1993, c. 641, §§ 24.2-913, 24.2-921, 24.2-925; 1994, c. 607; 2004, c. 457; 2006, cc. 787, 892; 2007, c. 622; 2009, c. 231.



§ 24.2-953. General provisions

A. The procedures to enforce the provisions of this article are found in § 24.2-946.3.

B. Either the failure to file any statement or report or the late filing of any statement or report required by this chapter shall constitute a violation of this chapter subject to the penalties provided in this article.

C. Any person who violates, or aids, abets, or participates in the violation of, this chapter shall be subject to a civil penalty not to exceed $100, unless a greater penalty is imposed by this article.

D. In the case of a willful violation, the violator shall be guilty of a Class 1 misdemeanor. There shall be a rebuttable presumption that the violation of this chapter was willful if the violation is based on a person's failure to file a report required by this chapter and his failure to file continues for more than 60 days following his actual receipt of written notice of his failure to file sent to him by certified mail, return receipt requested, by the State Board or a general registrar. Such notice shall be sent to the most recent mailing address provided by the candidate or committee.

E. In the case of a failure to file a required statement or report by the specified deadline, the length of the delinquency shall be a factor in determining the amount of the civil penalty assessed.

F. The statute of limitations applicable to a violation of this chapter is stated in § 19.2-8.

G. The requirements of this chapter for the filing of timely and complete statements and reports by any candidate campaign committee or political committee shall at all times remain in full force and effect and shall not be vacated, suspended, or modified as the result of any pending or completed criminal or civil investigation of the candidate campaign committee, the political committee, or any individual participant in the committee.

1975, c. 515, § 24.1-262; 1990, c. 976; 1991, c. 709; 1993, c. 641, § 24.2-929; 1994, c. 752; 1995, c. 785; 2000, cc. 511, 555; 2001, cc. 620, 635, 648; 2004, cc. 457, 480; 2005, cc. 9, 371, 676, 745; 2006, cc. 787, 892; 2012, c. 298; 2015, cc. 644, 645.



§ 24.2-953.1. Failure to file the required reports

A. In the case of a failure to file the statement of organization for a candidate campaign committee or political committee required by this chapter, there shall be a civil penalty not to exceed $500.

B. In the case of the failure to file a required report, the candidate campaign committee or political committee shall be assessed a civil penalty not to exceed $500. In the case of the failure to file a report required pursuant to subsection D of § 24.2-949.6, the political action committee shall be assessed a civil penalty not to exceed $500. In the case of a second or any subsequent such violation pertaining to one election cycle, the candidate campaign committee or political committee shall be assessed a civil penalty of $1,000 for each such failure to file.

C. In the case of a failure to file the report of any large pre-election contribution required by § 24.2-947.9 or a report required pursuant to subsection D of § 24.2-949.6, there shall be a rebuttable presumption that the violation was willful.

2006, cc. 787, 892; 2008, c. 547; 2010, c. 696.



§ 24.2-953.2. Late filing of required reports

A. In the case of the late filing of the statement of organization required by this chapter for a candidate campaign committee or political committee, there shall be a civil penalty not to exceed $500.

B. In the case of a late filing of a required report, the candidate campaign committee or political committee shall be assessed a civil penalty not to exceed $500. In the case of a second or any subsequent such violation pertaining to one election cycle, the candidate campaign committee or political committee shall be assessed a civil penalty of $1,000 for each such late filing.

2006, cc. 787, 892.



§ 24.2-953.3. Incomplete reports

A. In the case of a violation of this chapter that relates to the filing of an incomplete report, the violator shall be subject to a civil penalty not to exceed $500 unless a greater penalty is imposed pursuant to this section. However the civil penalty shall in no case exceed $500 unless the total of the filer's reportable contributions or the total of the filer's reportable expenditures is $10,000 or more.

B. Prior to assessing a penalty pursuant to this section for the filing of an incomplete report, the Commissioner of Elections or the general registrar shall notify, by certified mail, the candidate and treasurer, or person or political committee required to file a report with that board, that a filed report has not been completed, citing the omissions from the report. No penalty shall be assessed if the information required to complete the report is filed within 10 days of the date of mailing the written notice.

C. If the information required to complete the report is not filed within the 10-day period, the Commissioner of Elections or the general registrar shall then assess against the candidate and treasurer, who shall be jointly and severally liable, or person or political committee required to file a report, a civil penalty not to exceed $500. The Commissioner of Elections or the general registrar shall consider the following factors in determining the civil penalty assessed: the number of omissions, the amount of money involved, and the proportion of contributions or expenditures containing omissions.

D. The Commissioner of Elections or the general registrar may grant an additional period for compliance, not to exceed two weeks, to permit the completion of a filed report for good cause shown and in response to a request filed within the 10-day period. However, no additional period shall be granted thereafter for compliance.

E. The civil penalty assessed for filing an incomplete report shall be increased by $500 every 60 days following the date for compliance established pursuant to this section and until compliance is complete. If the failure to comply continues for more than 120 days following the date for compliances established pursuant to this section, there shall be a rebuttable presumption that the violation was willful, and the matter shall be forwarded to the appropriate attorney for the Commonwealth.

F. The civil penalty assessed for filing any subsequent incomplete report (i) that is filed more than 20 days after notice has been given of a violation or (ii) that is filed during the 60 days prior to the elections for which the person is a candidate shall be $1,000.

G. The State Board shall notify the public through its official Internet website of a failure to file a complete report by a candidate for statewide office or the General Assembly and the identity of the violator following the date for compliance established pursuant to this section.

2006, cc. 787, 892; 2013, c. 542; 2015, cc. 644, 645.



§ 24.2-953.4. Additional civil penalties for late and incomplete filings for statewide campaigns

A. In addition to the penalties provided in §§ 24.2-953.1, 24.2-953.2, and 24.2-953.3, any candidate for statewide office, and his campaign treasurer, who fails to file any report required in Article 3 (§ 24.2-947 et seq.) in a timely manner or files an incomplete report may be assessed a civil penalty by the Commissioner of Elections pursuant to this section.

B. Prior to assessing a penalty pursuant to this section, the Commissioner shall notify, within 14 days of the deadline for the required report, the candidate and treasurer in writing that a report has not been filed or that a filed report has not been completed, citing the omissions from the report. No penalty shall be assessed pursuant to this section if the report or information required to complete the report is filed within seven days of the date of mailing the written notice.

C. If the report or information required to complete the report is not filed within the seven-day period, the Commissioner shall assess against the candidate and treasurer, who shall be jointly and severally liable, a civil penalty of $500 for each day that the violation continues on and after the eighth day following the date of mailing the written notice. The Commissioner may grant an additional period for compliance, not to exceed two weeks, for good cause shown and in response to a request filed within the seven-day period. However, no additional period shall be granted for compliance with the requirement under subdivision 8 of § 24.2-947.6 to file a report not later than the eighth day before the election. The State Board shall notify the public through its official Internet website of the violation and identity of the violator.

D. If requested by the Commissioner, the attorney for the Commonwealth of the City of Richmond shall assist the Commissioner in collecting the civil penalty.

E. Any candidate or treasurer aggrieved by the assessment pursuant to this section shall have a right to the direct review of the assessment by a court of competent jurisdiction as provided in the Administrative Process Act (§ 2.2-4000 et seq.). The provisions of the Act shall not apply, however, to the assessment of civil penalties by the Commissioner pursuant to this section.

F. Civil penalties collected pursuant to this section shall be payable to the State Treasurer for deposit to the general fund.

1991, c. 548, § 24.1-263.1; 1993, c. 641, § 24.2-930; 2001, c. 620; 2005, c. 371; 2006, cc. 787, 892; 2013, c. 542.



§ 24.2-953.5. Additional penalties related to federal political action or out-of-state political committees

A. Acceptance of contributions of $10,000 or more in the aggregate in any calendar year from an unregistered federal political action committee or out-of-state political committee shall result in a civil penalty equal to the amount of the contributions made to a candidate campaign committee or political committee.

B. The provisions of this subsection are applicable regardless of the assessment of a civil penalty pursuant to subsection A. The failure of any federal political action committee or out-of-state political committee to comply with the provisions of § 24.2-949.2, 24.2-949.9:1, 24.2-949.9:2, or 24.2-949.9:3 shall result in a civil penalty not to exceed the amount of the contribution made to a candidate campaign committee or political committee.

C. The State Board of Elections shall institute proceedings pursuant to § 24.2-104 against any committee that fails to comply with the provisions of § 24.2-947.3:1, 24.2-949.2, 24.2-949.9:1, 24.2-949.9:2, 24.2-949.9:3, or 24.2-949.9:4 and, after notice by the State Board, continues for more than five days to remain noncompliant.

2006, cc. 771, 805, § 24.2-930.1.



§ 24.2-954. Campaign fundraising; legislative sessions; penalties

A. No member of the General Assembly or statewide official and no campaign committee of a member of the General Assembly or statewide official shall solicit or accept a contribution for the campaign committee of any member of the General Assembly or statewide official, or for any political committee, from any person or political committee on and after the first day of a regular session of the General Assembly through adjournment sine die of that session.

B. No person or political committee shall make or promise to make a contribution to a member of the General Assembly or statewide official or his campaign committee on and after the first day of a regular session of the General Assembly through adjournment sine die of that session.

C. The restrictions of this section shall not apply to a contribution (i) made by a member of the General Assembly or statewide official from his personal funds or (ii) made to the campaign committee of a candidate in a special election.

D. As used in this section:

"Adjournment sine die" means adjournment on the last legislative day of the regular session, and such session does not include the ensuing reconvened session;

"Campaign committee," "contribution," "person," and "political committee" shall be defined as provided in § 24.2-945.1 except that "contribution" shall not include money, services, or things of value in any way provided by a candidate to his own campaign and the payment by the candidate of any primary filing fee;

"Solicit" means request a contribution, orally or in writing, but shall not include a request for support of a candidate or his position on an issue; and

"Statewide official" means the Governor, Lieutenant Governor, and Attorney General.

E. Any person who violates, or aids, abets, or participates in the violation of, this section shall be subject to a civil penalty equal to the amount of the prohibited contribution or promised contribution or $500, whichever amount is greater. The attorney for the Commonwealth shall initiate civil proceedings to enforce the civil penalty provided herein. Any civil penalties collected shall be payable to the State Treasurer for deposit to the general fund.

1997, c. 876, § 24.2-940; 2006, cc. 787, 892.



§ 24.2-955. Scope of disclosure requirements

The disclosure requirements of this chapter apply to any sponsor of an advertisement in the print media or on radio or television the cost or value of which constitutes an expenditure or contribution required to be disclosed under Chapter 9.3 (§ 24.2-945 et seq.) except that the disclosure requirements of this chapter do not apply to (i) an individual who makes independent expenditures aggregating less than $1,000 in an election cycle for or against a candidate for statewide office or less than $200 in an election cycle for or against a candidate for any other office or (ii) an individual who incurs expenses only with respect to a referendum.

2002, c. 487, § 24.2-941; 2006, cc. 787, 892; 2008, c. 825.



§ 24.2-955.1. Definitions

As used in this chapter, unless the context requires a different meaning:

"Advertisement" means any message appearing in the print media, on television, or on radio that constitutes a contribution or expenditure under Chapter 9.3 (§ 24.2-945 et seq.). "Advertisement" shall not include novelty items authorized by a candidate including, but not limited to, pens, pencils, magnets, and buttons to be attached to wearing apparel.

"Authorized by ..… " means the same as "authorization" as defined in § 24.2-945.1.

"Campaign telephone calls" means a series of telephone calls, electronic or otherwise, made (i) to 25 or more telephone numbers in the Commonwealth, (ii) during the 180 days before a general or special election or during the 90 days before a primary or other political party nominating event, (iii) conveying or soliciting information relating to any candidate or political party participating in the election, primary or other nominating event, and (iv) under an agreement to compensate the telephone callers.

"Candidate" means "candidate" as defined in § 24.2-101.

"Candidate campaign committee" or "campaign committee" means "campaign committee" as defined in § 24.2-945.1.

"Coordinated" or "coordination" means an expenditure that is made (i) at the express request or suggestion of a candidate, a candidate's campaign committee, or an agent of the candidate or his campaign committee or (ii) with material involvement of the candidate, a candidate's campaign committee, or an agent of the candidate or his campaign committee in devising the strategy, content, means of dissemination, or timing of the expenditure.

"Conspicuous" means so written, displayed, or communicated that a reasonable person ought to have noticed it.

"Full-screen" means the only picture appearing on the television screen during the oral disclosure statement that (i) contains the disclosing person, (ii) occupies all visible space on the television screen, and (iii) contains the image of the disclosing person that occupies at least 50% of the vertical height of the television screen.

"Independent expenditure" means "independent expenditure" as defined in § 24.2-945.1.

"Occurrence" means one broadcast of a radio or television political campaign advertisement.

"Political action committee" means "political action committee" as defined in § 24.2-945.1.

"Political committee" means "political committee" as defined in § 24.2-945.1.

"Political party" has the same meaning as "party" or "political party" as defined in § 24.2-101.

"Political party committee" means any state political party committee, congressional district political party committee, county or city political party committee, or organized political party group of elected officials. The term shall not include any other organization or auxiliary associated with or using the name of a political party.

"Print media" means billboards, cards, newspapers, newspaper inserts, magazines, printed material disseminated through the mail, pamphlets, fliers, bumper stickers, periodicals, website, electronic mail, yard signs, and outdoor advertising facilities. If a single print media advertisement consists of multiple pages, folds, or faces, the disclosure requirement of this section applies only to one page, fold, or face.

"Radio" means any radio broadcast station that is subject to the provisions of 47 U.S.C. §§ 315 and 317.

"Scan line" means a standard term of measurement used in the electronic media industry calculating a certain area in a television advertisement.

"Sponsor" means a candidate, candidate campaign committee, political committee, or person that purchases an advertisement.

"Television" means any television broadcast station, cable television system, wireless-cable multipoint distribution system, satellite company, or telephone company transmitting video programming that is subject to the provisions of 47 U.S.C. §§ 315 and 317.

"Unobscured" means that the only printed material that may appear on the television screen is a visual disclosure statement required by law, and that nothing is blocking the view of the disclosing person's face.

"Yard sign" means a sign paid for or distributed by a candidate, campaign committee, or political committee to be placed on public or private property. Yard signs paid for or distributed prior to July 1, 2015, shall not be subject to the provisions of §§ 24.2-956 and 24.2-956.1.

2002, c. 487, § 24.2-942; 2003, c. 237; 2006, cc. 787, 892; 2015, c. 573.



§ 24.2-955.2. Publications not to receive compensation for advocating candidacy; penalties

A. It shall be unlawful for any owner, proprietor, editor, manager, officer, clerk, agent, reporter, or employee of any newspaper, magazine, or periodical printed or published in this Commonwealth to accept or receive or agree to accept or receive, for himself or another, any money or other valuable consideration for such newspaper, magazine, or other periodical supporting or advocating the election or defeat of any candidate. But nothing in this section shall prevent any person, firm, or corporation engaged in the publication of any newspaper, magazine or periodical from receiving from any person compensation for printing and publishing any matter, article or articles advocating the election or defeat of any candidate, if a statement, "Paid Advertisement," appears in plain type in boldface Roman capitals in a conspicuous place at the beginning of the matter or article and the matter or article otherwise complies with the provisions of this chapter.

B. The person accepting a "Paid Advertisement" for the newspaper, magazine or periodical shall require, and for one year shall retain a copy of, proof of the identity of the person who submits the advertisement for publication when the authorization statement on the advertisement is made pursuant to this chapter by an individual or entity other than a candidate, candidate campaign committee, political party committee, or political action committee. Proof of identity shall be submitted either (i) in person and include a valid Virginia driver's license, or any other identification card issued by a government agency of the Commonwealth, one of its political subdivisions, or the United States, or (ii) other than in person, in which case, the person submitting the advertisement shall provide a telephone number and the person accepting the advertisement may phone the person to verify the validity of the person's identifying information before publishing the advertisement. Any candidate clearly identified in the advertisement is entitled to the name of the person who submitted the advertisement after the publication of the advertisement in the newspaper, magazine, or periodical.

C. Any such owner, proprietor, editor, manager, officer, clerk, agent, reporter, or employee violating the provisions of subsection A or B shall be subject to a civil penalty not to exceed $50; and, in the case of a willful violation, he shall be guilty of a Class 1 misdemeanor. The procedure to enforce the civil penalty provided in this section shall be as stated in Article 8 (§ 24.2-953 et seq.) of Chapter 9.3.

Code 1950, § 24-406; 1952, c. 4; 1970, c. 462, § 24.1-276; 1991, c. 709; 1993, c. 641, § 24.2-1013; 2001, c. 747; 2002, c. 487; 2006, cc. 787, 892; 2008, c. 825.



§ 24.2-955.3. Penalties for violations of this chapter

A. Any sponsor violating Article 2 (§ 24.2-956 et seq.) of this chapter shall be subject to (i) a civil penalty not to exceed $1,000; or (ii) in the case of a violation occurring within the 14 days prior to or on the election day of the election to which the advertisement pertains, a civil penalty not to exceed $2,500. In the case of a willful violation, he shall be guilty of a Class 1 misdemeanor.

B. Any sponsor violating Article 3 (§ 24.2-957 et seq.) or 4 (§ 24.2-958 et seq.) of this chapter shall be subject to (i) a civil penalty not to exceed $1,000 per occurrence; or (ii) in the case of a violation occurring within the 14 days prior to or on the election day of the election to which the advertisement pertains, a civil penalty not to exceed $2,500 per occurrence. In the case of a willful violation, he shall be guilty of a Class 1 misdemeanor. In no event shall the total civil penalties imposed for multiple broadcasts of one particular campaign advertisement exceed $10,000.

C. Any person violating Article 5 (§ 24.2-959 et seq.) of this chapter shall be subject to a civil penalty not to exceed $2,500; and in the case of a willful violation, he shall be guilty of a Class 1 misdemeanor. A violation of the provisions of Article 5 of this chapter shall not void any election.

D. The State Board, in a public hearing, shall determine whether to find a violation of this chapter and to assess a civil penalty. At least 10 days prior to such hearing, the State Board shall send notice by certified mail to persons whose actions will be reviewed at such meeting and may be subject to civil penalty. Notice shall include the time and date of the meeting, an explanation of the violation, and the maximum civil penalty that may be assessed.

E. It shall not be deemed a violation of this chapter if the contents of the disclosure legend or statement convey the required information.

F. Any civil penalties collected pursuant to an action under this section shall be payable to the State Treasurer for deposit to the general fund. The procedure to enforce the civil penalties provided in this section shall be as stated in § 24.2-946.3.

2002, c. 487, §§ 24.2-943, 24.2-944; 2003, c. 237; 2004, cc. 55, 457; 2005, c. 369; 2006, cc. 787, 892; 2010, c. 546.



§ 24.2-956. Requirements for print media advertisements sponsored by a candidate campaign committee

It shall be unlawful for any candidate or candidate campaign committee to sponsor a print media advertisement that constitutes an expenditure or contribution required to be disclosed under Chapter 9.3 (§ 24.2-945 et seq.) unless all of the following conditions are met:

1. It bears the legend or includes the statement: "Paid for by _______________ [Name of candidate or campaign committee]." Alternatively, if the advertisement is supporting a candidate who is the sponsor and the advertisement makes no reference to any other clearly identified candidate, then the statement "Paid for by _______________ [Name of sponsor]" may be replaced by the statement "Authorized by _______________ [Name of sponsor]."

2. In an advertisement sponsored by a candidate or a candidate campaign committee that makes reference to any other clearly identified candidate who is not sponsoring the advertisement, the sponsor shall state whether it is authorized by the candidate not sponsoring the advertisement. The visual legend in the advertisement shall state either "Authorized by [Name of candidate], candidate for [Name of office]" or "Not authorized by any other candidate." This subdivision does not apply if the sponsor of the advertisement is the candidate the advertisement supports or that candidate's campaign committee.

3. If an advertisement is jointly sponsored, the disclosure statement shall name all the sponsors.

4. Any disclosure statement required by this section shall be displayed in a conspicuous manner in a minimum font size of seven point.

5. Any print media advertisement appearing in electronic format shall display the disclosure statement in a minimum font size of seven point; however, if the advertisement lacks sufficient space for a disclosure statement in a minimum font size of seven point, the advertisement may meet disclosure requirements if, by clicking on the print media advertisement appearing in electronic format, the viewer is taken to a landing page or a home page that displays the disclosure statement in a conspicuous manner.

2002, c. 487, § 24.2-943; 2003, c. 237; 2004, cc. 55, 457; 2005, c. 369; 2006, cc. 787, 892; 2012, c. 519.



§ 24.2-956.1. Requirements for print media advertisements sponsored by a person or political committee, other than a candidate campaign committee

It shall be unlawful for any person or political committee to sponsor a print media advertisement that constitutes an expenditure or contribution required to be disclosed under Chapter 9.3 (§ 24.2-945 et seq.) unless the following requirements are met:

1. It bears the legend or includes the statement: "Paid for by _______________ [Name of person or political committee]."

2. In an advertisement supporting or opposing the nomination or election of one or more clearly identified candidates, the sponsor states whether it is authorized by a candidate. The visual legend in the advertisement shall state either "Authorized by [Name of candidate], candidate for [Name of office]" or "Not authorized by a candidate."

3. In an advertisement that identifies a candidate the sponsor is opposing, the sponsor must disclose in the advertisement the name of the candidate who is intended to benefit from the advertisement, if the sponsor coordinates with, or has the authorization of, the benefited candidate.

4. If an advertisement is jointly sponsored, the disclosure statement shall name all the sponsors.

5. Any disclosure statement required by this section shall be displayed in a conspicuous manner in a minimum font size of seven point.

6. Any print media advertisement appearing in electronic format shall display the disclosure statement in a minimum font size of seven point; however, if the advertisement lacks sufficient space for a disclosure statement in a minimum font size of seven point, the advertisement may meet disclosure requirements if, by clicking on the print media advertisement appearing in electronic format, the viewer is taken to a landing page or a home page that displays the disclosure statement in a conspicuous manner.

2002, c. 487, § 24.2-943; 2003, c. 237; 2004, cc. 55, 457; 2005, c. 369; 2006, cc. 787, 892; 2012, c. 519.



§ 24.2-957. General provisions

A. Television outlets shall not be liable under this article for carriage of political advertisements that fail to include the disclosure requirements provided for in this article. This provision supersedes any contrary provisions of the Code of Virginia.

B. If the sponsor does not have the option of controlling the audio, if any, heard during the television advertisement, the disclosure requirements shall be the same as for print media.

C. The person accepting an advertisement for a television outlet shall require, and for one year shall retain a copy of, proof of identity of the person who submits the advertisement for broadcast. Proof of identity shall be submitted either (i) in person and include a valid Virginia driver's license, or any other identification card issued by a government agency of the Commonwealth, one of its political subdivisions, or the United States, or (ii) other than in person, in which case, the person submitting the advertisement shall provide a telephone number and the person accepting the advertisement may phone the person to verify the validity of the person's identifying information before broadcasting the advertisement.

D. Any disclosure statement required by this article shall be displayed in a conspicuous manner.

2002, c. 487, § 24.2-944; 2004, cc. 55, 457; 2005, c. 369; 2006, cc. 787, 892.



§ 24.2-957.1. Requirements for television advertisements sponsored by a candidate or candidate campaign committee

It shall be unlawful for any candidate or a candidate campaign committee to sponsor a television advertisement that constitutes an expenditure or contribution required to be disclosed under Chapter 9.3 (§ 24.2-945 et seq.) unless the following requirements are met:

1. It bears the legend or includes the statement: "Paid for by _______________ [Name of candidate or campaign committee]." Alternatively, if the advertisement is supporting that candidate and the advertisement makes no reference to any other clearly identified candidate, then the statement "Paid for by _______________ [Name of sponsor]" may be replaced by the statement "Authorized by _______________ [Name of sponsor]."

The disclosure shall be made by visual legend, which shall constitute 20 scan lines in size. The content of these visual legends is specified by the Communications Act of 1934, 47 U.S.C. §§ 315 and 317 and this section.

2. If the advertisement sponsored by the candidate or the candidate campaign committee makes reference to another clearly identified candidate, it must include a disclosure statement spoken by the sponsoring candidate containing at least the following words: "I am _______________ (or 'This is _______________') [Name of candidate], candidate for [Name of] office, and I (or 'my campaign') sponsored this ad."

The candidate or the candidate campaign committee may provide the oral disclosure statement required by this section at the same time as the visual disclosure required under the Communications Act of 1934, 47 U.S.C. §§ 315 and 317, is shown.

3. The advertisement shall include throughout the disclosure statement an unobscured, full-screen picture containing the candidate, either in photographic form or through the actual appearance of the candidate on camera.

4. The candidate or the campaign committee may place the disclosure statement required by this section at any point during the advertisement, except if the duration of the advertisement is more than five minutes, the disclosure statement shall be made both at the beginning and end of the advertisement.

5. In its oral disclosure statement, the sponsor may choose to identify an advertisement as either supporting or opposing the nomination or election of one or more clearly identified candidates.

6. If an advertisement is jointly sponsored, the disclosure statement shall include the names of all the sponsors and the candidate shall be the disclosing individual. If more than one candidate is the sponsor, at least one of the candidates shall be the disclosing individual.

2002, c. 487, § 24.2-944; 2004, cc. 55, 457; 2005, c. 369; 2006, cc. 787, 892.



§ 24.2-957.2. Requirements for television advertisements sponsored by a political committee

It shall be unlawful for a political committee to sponsor a television advertisement that constitutes an expenditure or contribution required to be disclosed under Chapter 9.3 (§ 24.2-945 et seq.) unless the following requirements are met:

1. It bears the legend or includes the statement: "Paid for by _______________ [Name of political committee]."

2. A television advertisement supporting or opposing the nomination or election of one or more clearly identified candidates (i) shall include a disclosure statement, spoken by the chief executive officer or treasurer of the political committee, containing at least the following words: "The [Name of political committee] sponsored this ad."

3. If an advertisement is jointly sponsored, the disclosure statement shall include the names of all the sponsors and the disclosing individual shall be one of those sponsors.

4. The disclosure shall be made by visual legend, which shall constitute 20 scan lines in size.

5. The content of these visual legends is specified by the Communications Act of 1934, 47 U.S.C. §§ 315 and 317 and this section.

6. The political committee may provide the oral disclosure statement required by this section at the same time as the visual disclosure required under the Communications Act of 1934, 47 U.S.C. §§ 315 and 317, is shown.

7. The advertisement shall include throughout the disclosure statement an unobscured, full-screen picture containing the disclosing individual, either in photographic form or through the actual appearance of the disclosing individual on camera.

8. A political committee may place the disclosure statement required by this section at any point during the advertisement, except if the duration of the advertisement is more than five minutes, the disclosure statement shall be made both at the beginning and end of the advertisement.

9. In its oral disclosure statement, a political committee may choose to identify an advertisement as either supporting or opposing the nomination or election of one or more clearly identified candidates.

10. If the advertisement is jointly sponsored, the disclosure statement shall name all of the sponsors and the disclosing individual shall be one of those sponsors. This provision supersedes any contrary provisions of the Code of Virginia.

2002, c. 487, §§ 24.2-943, 24.2-944; 2003, c. 237; 2004, cc. 55, 457; 2005, c. 369; 2006, cc. 787, 892.



§ 24.2-957.3. Requirements for television advertisements sponsored by a person that is not a candidate campaign committee or political committee

A. It shall be unlawful for a person to sponsor a television advertisement that constitutes an expenditure or contribution required to be disclosed under Chapter 9.3 (§ 24.2-945 et seq.) unless the following requirements are met:

1. If the sponsor is an individual, a disclosure statement spoken by the individual containing at least the following words: "I am [individual's name], and I sponsored this ad."

2. If the sponsor is a corporation, partnership, business, labor organization, membership organization, association, cooperative, or other like entity, a disclosure statement spoken by the chief executive officer containing at least the following words: "[Name of sponsor] paid for (or 'sponsored' or 'furnished') this ad."

B. In its oral disclosure statement, a person may choose to identify an advertisement as either supporting or opposing the nomination or election of one or more clearly identified candidates.

C. If an advertisement is jointly sponsored, the disclosure statement shall include the names of all the sponsors.

2002, c. 487, § 24.2-944; 2004, cc. 55, 457; 2005, c. 369; 2006, cc. 787, 892.



§ 24.2-958. General provisions

A. Radio outlets shall not be liable under this article for carriage of political advertisements that fail to include the disclosure requirements provided for in this article. This provision supersedes any contrary provisions of the Code of Virginia.

B. The person accepting an advertisement for a radio outlet shall require, and for one year shall retain a copy of, proof of identity of the person who submits the advertisement for broadcast. Proof of identity shall be submitted either (i) in person and include a valid Virginia driver's license, or any other identification card issued by a government agency of the Commonwealth, one of its political subdivisions, or the United States, or (ii) other than in person, in which case, the person submitting the advertisement shall provide a telephone number and the person accepting the advertisement may phone the person to verify the validity of the person's identifying information before broadcasting the advertisement.

C. Any disclosure statement required by this section shall be communicated in a conspicuous manner.

2002, c. 487, § 24.2-944; 2004, cc. 55, 457; 2005, c. 369; 2006, cc. 787, 892.



§ 24.2-958.1. Requirements for radio advertisements sponsored by a candidate or candidate campaign committee

It shall be unlawful for a candidate or a candidate campaign committee to sponsor a radio advertisement that constitutes an expenditure or contribution required to be disclosed under Chapter 9.3 (§ 24.2-945 et seq.) unless all of the following requirements are met:

1. The advertisement shall include the statement "Paid for by
........… [Name of candidate or candidate campaign committee]."
Alternatively, if the advertisement makes no reference to any clearly
identified candidate other than the candidate who is sponsoring the
advertisement or whose campaign committee is sponsoring the advertisement,
then the statement "Paid for by ........… [Name of candidate or candidate
campaign committee]" may be replaced by the statement "Authorized by
........… [Name of candidate or candidate campaign committee]."

2. If the advertisement supports or opposes the election or nomination
of a clearly identified candidate other than the sponsoring candidate or
supports or opposes the election or nomination of the sponsoring candidate and
makes reference to another clearly identified candidate, it must include a
disclosure statement spoken by the sponsoring candidate containing at least
the following words: "I am (or 'This is ............') [Name of candidate],
candidate for [Name of office], and this ad was paid for by (or 'sponsored by'
or 'furnished by') [Name of candidate or candidate campaign committee]."

3. The disclosure statement shall last at least two seconds and the statement shall be spoken so that its contents may be easily understood. The placement of the oral disclosure statement shall also comply with the requirements of the Communications Act of 1934, 47 U.S.C. §§ 315 and 317.

4. In its oral disclosure statement, the candidate or the candidate campaign committee may choose to identify an advertisement as either supporting or opposing the nomination or election of one or more clearly identified candidates.

5. If an advertisement is jointly sponsored, the disclosure statement shall include the names of all the sponsors and the candidate shall be the disclosing individual. If more than one candidate is the sponsor, at least one of the candidates shall be the disclosing individual.

2002, c. 487, § 24.2-944; 2004, cc. 55, 457; 2005, c. 369; 2006, cc. 787, 892.



§ 24.2-958.2. Requirements for radio advertisements sponsored by a political committee

It shall be unlawful for a political committee to sponsor an advertisement that constitutes an expenditure or contribution required to be disclosed under Chapter 9.3 (§ 24.2-945 et seq.) unless the following requirements are satisfied:

1. A radio advertisement supporting or opposing the nomination or election of one or more clearly identified candidates (i) shall include a disclosure statement, spoken by the chief executive officer or treasurer of the committee, containing at least the following words: "This ad was paid for (or 'sponsored by' or 'furnished by') [Name of political action committee]." (ii) The disclosure statement shall last at least two seconds and the statement shall be spoken so that its contents may be easily understood. (iii) The placement of the oral disclosure statement shall also comply with the requirements of the Communications Act of 1934, 47 U.S.C. §§ 315 and 317.

2. In its oral disclosure statement, a political committee may choose to identify an advertisement as either supporting or opposing the nomination or election of one or more clearly identified candidates.

3. If the advertisement is jointly sponsored, the disclosure statement shall name all of the sponsors and the disclosing individual shall be one of those sponsors.

2002, c. 487, § 24.2-944; 2004, cc. 55, 457; 2005, c. 369; 2006, cc. 787, 892.



§ 24.2-958.3. Requirements for radio advertisements sponsored by a person that is not a candidate or political committee

A. It shall be unlawful for a person to sponsor an advertisement that constitutes an expenditure or contribution required to be disclosed under Chapter 9.3 (§ 24.2-945 et seq.) unless the following requirements are met:

1. Radio advertisements purchased by an individual supporting or opposing the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the individual containing at least the following words: "I am [individual's name], and I sponsored this ad."

2. Radio advertisements purchased by a corporation, partnership, business, labor organization, membership organization, association, cooperative, or other like entity supporting or opposing the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the chief executive of the sponsor containing at least the following words: "[Name of sponsor] paid for (or 'sponsored' or 'furnished') this ad."

B. In its oral disclosure statement, a person may choose to identify an advertisement as either supporting or opposing the nomination or election of one or more clearly identified candidates.

C. If an advertisement is jointly sponsored, the disclosure statement shall include the names of all the sponsors.

2002, c. 487, § 24.2-944; 2004, cc. 55, 457; 2005, c. 369; 2006, cc. 787, 892.



§ 24.2-959. Requirements for campaign telephone calls sponsored by a candidate or candidate campaign committee

It shall be unlawful for any candidate or candidate campaign committee to make campaign telephone calls without disclosing, before the conclusion of each telephone call, information to identify the candidate or candidate campaign committee who has authorized and is paying for the calls unless such call is terminated prematurely by means beyond the maker's control.

The person making the telephone call shall disclose the name of the candidate.

It shall be unlawful for any candidate or candidate campaign committee making campaign telephone calls to intentionally modify the caller identification information of any campaign telephone call for the purpose of misleading the recipient as to the identity of the caller. If the call is made from an automatic dialing-announcing device and caller identification information includes a name associated with the telephone number, then the caller identification information shall include either the name of the candidate or candidate campaign committee that has authorized and is paying for the calls, or the vendor conducting the calls on behalf of the candidate or candidate campaign committee. "Automatic dialing-announcing device" means the same as that term is defined in § 59.1-518.1.

It shall also be unlawful (i) for any candidate or candidate campaign committee who contracts for campaign telephone calls to fail to provide to the persons making the telephone calls the identifying information required by this section or (ii) for any person to provide a false or fictitious name or address when providing the identifying information required.

2000, c. 874, § 24.2-1014.1; 2006, cc. 787, 892; 2010, c. 323.



§ 24.2-959.1. Requirements for campaign telephone calls sponsored by a political committee or person other than a candidate or candidate campaign committee

It shall be unlawful for any person or political committee to make campaign telephone calls without disclosing, before the conclusion of each telephone call, information to identify the person or political committee who has authorized and is paying for the calls unless such call is terminated prematurely by means beyond the maker's control.

The person making the telephone call shall disclose the following identifying information: the name of the political committee if the calls are authorized by that committee or an agent of that committee; and in the case of a committee that has filed a statement of organization under Chapter 9.3 (§ 24.2-945 et seq.), the full name of the committee and a registration number provided by the State Board; or in any other case, the full name and residence address of the individual responsible for the campaign telephone calls.

It shall be unlawful for any person, corporation, or political committee making campaign telephone calls to intentionally modify the caller identification information for the purpose of misleading the recipient as to the identity of the caller. If the call is made from an automatic dialing-announcing device and caller identification information includes a name associated with the telephone number, then the caller identification information shall include either the name of the person, corporation, or political committee that has authorized and is paying for the calls or the vendor conducting the calls on behalf of the person, corporation, or political committee. "Automatic dialing-announcing device" means the same as that term is defined in § 59.1-518.1.

It shall also be unlawful (i) for any person who contracts for campaign telephone calls to fail to provide to the persons making the telephone calls the identifying information required by this section or (ii) for any person to provide a false or fictitious name or address when providing the identifying information required.

2000, c. 874, § 24.2-1014.1; 2006, cc. 787, 892; 2010, c. 323.



§ 24.2-1000. Bribery, intimidation, etc., of officers of election

Any person who, by bribery, intimidation, or other means in violation of the election laws, willfully hinders or prevents, or attempts to hinder or prevent, the officers of election at any precinct from holding an election shall be guilty of a Class 5 felony.

Code 1950, § 24-191; 1970, c. 462, § 24.1-264; 1993, c. 641 .



§ 24.2-1001. Willful neglect or corrupt conduct

A. If any officer of election, member of an electoral board, or other person on whom any duty is enjoined by law relative to any election, is guilty of willful neglect of his duty, he shall be guilty of a Class 1 misdemeanor.

B. If any person listed in subsection A is guilty of any corrupt conduct in the execution of his duty, he shall be guilty of a Class 5 felony.

Code 1950, § 24-212; 1970, c. 462, § 24.1-266; 1991, c. 710; 1993, c. 641 .



§ 24.2-1002. Interference with registration

Any person who, by threats or force, interferes with or attempts to interfere with (i) any registrar in the discharge of his duty, (ii) any person applying to register or declining to apply to register, or (iii) any person going to or leaving a registration location as defined in Article 3 (§ 24.2-411 et seq.) of Chapter 4 of this title or a polling place, or (iv) any person going to or leaving any other location at which persons offer mail applications under Article 3.1 (§ 24.2-416.1 et seq.) of Chapter 4 of this title shall be guilty of a Class 1 misdemeanor.

Code 1950, § 24-116; 1970, c. 462, § 24.1-265; 1984, c. 480, § 24.1-49.01; 1993, c. 641; 2003, c. 1015.



§ 24.2-1002.01. Destruction of, or failure to mail or deliver, voter registration application; penalty

If any person (i) agrees to mail or deliver a signed voter registration application to the voter registrar or other appropriate person authorized to receive the application and (ii) intentionally interferes with the applicant's effort to register either by destroying the application or by failing to mail or deliver the application in a timely manner, he shall be guilty of a Class 1 misdemeanor. The mailing or delivery of an application shall be deemed timely for the purposes of this section if it is mailed or delivered within 10 days of the applicant's signature or in accordance with the provisions of § 24.2-416.4 for processing before the closing of the registration records for the pending election whichever comes first. This section shall not apply to any state or local government employee acting in his official capacity. If any person intentionally solicits multiple registrations from any one person or intentionally falsifies a registration application, he shall be guilty of a Class 5 felony.

1997, c. 337; 2005, cc. 339, 412; 2013, c. 465.



§ 24.2-1002.1. Unlawful disclosure or use of social security number or part thereof

Any person who discloses or makes any use of the social security number, or any part thereof, of any applicant for voter registration, except as authorized by law for official use, shall be guilty of a Class 5 felony.

1996, cc. 72, 73; 2007, c. 318.



§ 24.2-1003. Campaigning at registration locations

Any person who gives or tenders any campaign materials to, or solicits or attempts to influence the vote of, any person while he is at any registration location as defined in Article 3 (§ 24.2-411 et seq.) of Chapter 4 of this title knowing that such person is there for the purpose of registration, shall be guilty of a Class 3 misdemeanor. Nothing in this section shall prohibit the distribution of campaign materials outside any building in which a registration activity is being conducted.

1984, c. 480, § 24.1-49.01; 1993, c. 641; 2003, c. 1015.



§ 24.2-1004. Illegal voting and registrations

A. Any person who wrongfully deposits a ballot in the ballot container or casts a vote on any voting equipment, is guilty of a Class 1 misdemeanor.

B. Any person who intentionally (i) votes more than once in the same election, whether those votes are cast in Virginia or in Virginia and any other state or territory of the United States, (ii) procures, assists, or induces another to vote more than once in the same election, whether those votes are cast in Virginia or in Virginia and any other state or territory of the United States, (iii) votes knowing that he is not qualified to vote where and when the vote is to be given, or (iv) procures, assists, or induces another to vote knowing that such person is not qualified to vote where and when the vote is to be given is guilty of a Class 6 felony.

C. Any person who intentionally (i) registers to vote at more than one residence address at the same time, whether such registrations are in Virginia or in Virginia and any other state or territory of the United States, or (ii) procures, assists, or induces another to register to vote at more than one address at the same time, whether such registrations are in Virginia or in Virginia and any other state or territory of the United States, is guilty of a Class 6 felony. This subsection shall not apply to any person who, when registering to vote, changing the address at which he is registered, transferring his registration, or assisting another in registering, changing his address, or transferring his registration, provides the information required by § 24.2-418 on the applicant's place of last previous registration to vote.

D. Nothing in this section shall be construed to prohibit a person entitled to vote absentee under subdivision 2 of § 24.2-700 from casting in the same election both a state ballot and a write-in absentee ballot that is processed in the manner provided by the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. § 20301 et seq.). If both ballots are received prior to the close of the polls on election day, the state ballot shall be counted.

Code 1950, §§ 24-450, 24-451; 1970, c. 462, § 24.1-268; 1993, c. 641; 2001, c. 636; 2003, c. 1015; 2009, cc. 865, 870, 874; 2012, cc. 652, 667.



§ 24.2-1005. Bribery, intimidation, etc., of person receiving ballot

Any person who (i) by threats, bribery, or other means in violation of the election laws, attempts to influence any person in giving his vote or ballot or by such means attempts to deter him from voting; (ii) furnishes a ballot to a person who he knows cannot understand the language in which the ballot is printed and misinforms him as to the content of the ballot with an intent to deceive him and induce him to vote contrary to his desire; or (iii) changes a ballot of a person to prevent the person from voting as he desired, shall be guilty of a Class 1 misdemeanor.

This section applies to any election and to any method used by a political party for selection of its nominees and for selection of delegates to its conventions and meetings.

1970, c. 462, § 24.1-271; 1993, c. 641 .



§ 24.2-1005.1. Communication of false information to registered voter

A. It shall be unlawful for any person to communicate to a registered voter, by any means, false information, knowing the same to be false, intended to impede the voter in the exercise of his right to vote. The provisions of this section shall apply to information only about the date, time, and place of the election or the voter's precinct, polling place, or voter registration status.

B. Any person who violates the provisions of this section shall be guilty of a Class 1 misdemeanor.

C. A violation of this section may be prosecuted either in the jurisdiction from which the communication was made or in the jurisdiction in which the communication was received.

2007, c. 313.



§ 24.2-1006. Advice or assistance in casting ballot

Except as provided by § 24.2-649, no person shall directly or indirectly advise or assist any voter as to how he shall cast his ballot after the voter has entered the prohibited area at the polls as designated in § 24.2-604. Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 24-237; 1970, c. 462, § 24.1-267; 1993, c. 641 .



§ 24.2-1007. Soliciting or accepting bribe to influence or procure vote

No person shall solicit or accept directly or indirectly any money or any thing of value to influence his or another's vote in any election. Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor.

This section applies to any election and to any method used by a political party for selection of its nominees and for selection of delegates to its conventions and meetings.

Code 1950, §§ 24-405, 24-452; 1952, c. 4; 1970, c. 462, § 24.1-272; 1976, c. 616; 1993, c. 641 .



§ 24.2-1008. Selling, giving away, or counterfeiting ballots

Any person who (i) wrongfully sells or gives to any person an official ballot or copy or a facsimile of or device or plate used to reproduce such ballot or (ii) counterfeits or attempts to counterfeit the official ballot or the seal used on that ballot, shall be guilty of a Class 5 felony.

Code 1950, § 24-239; 1970, c. 462, § 24.1-270; 1991, c. 710; 1993, c. 641 .



§ 24.2-1009. Stealing or tampering with ballot containers, voting or registration equipment, software, records or documents

Any person who (i) steals or willfully, fraudulently, or wrongfully tampers with any part of any ballot container, voting or registration equipment, records, or documents, which are used in any way within the registration or election process, (ii) steals or willfully, fraudulently, or wrongfully tampers with the software used to prepare and operate voting equipment or the software or hardware used to collect and disseminate election returns, (iii) steals or willfully, fraudulently, or wrongfully tampers with an electronic activation device or electronic data storage medium of the type used to prepare, operate or back-up electronic voting equipment, (iv) willfully, fraudulently, or wrongfully intercepts, alters or disrupts the electronic transmission of election returns or the posting of returns on the Internet, (v) fraudulently makes any entry, deletion, or alteration to any item listed in (i), or (vi) aids, abets, or permits any other person to violate the provisions of clauses (i) through (v), shall be guilty of a Class 5 felony.

Code 1950, §§ 24-318, 24-404; 1952, c. 4; 1970, c. 462, §§ 24.1-273, 24.1-275; 1981, c. 425; 1991, c. 710; 1993, c. 641; 2003, c. 1015; 2004, cc. 993, 1010.



§ 24.2-1010. Unauthorized possession or duplication of voting equipment key or electronic activation device

Any unauthorized person found in possession of any voting equipment key or electronic activation device of the type used to prepare or operate voting equipment or any unauthorized person who duplicates a voting equipment key or electronic activation device shall be guilty of a Class 1 misdemeanor.

Code 1950, § 24-318; 1970, c. 462, § 24.1-275; 1991, c. 710; 1993, c. 641; 2004, cc. 993, 1010.



§ 24.2-1011. Ballot not to be carried away

It shall be unlawful for any person to carry the official ballot furnished him by the officers of the election further than the voting booth, and should he, after receiving the ballot, conclude not to vote, he shall immediately return the ballot to the officers. Any person who (i) carries an official ballot or copy thereof beyond or away from the voting booth, except to the officers of election, or (ii) votes any ballot except the ballot received from the officers of election, shall be guilty of a Class 1 misdemeanor.

Code 1950, § 24-236; 1970, c. 462, § 24.1-269; 1993, c. 641 .



§ 24.2-1012. Offenses as to absent voters

Any person who knowingly aids or abets or attempts to aid or abet a violation of the absentee voting procedures prescribed in § 24.2-649 and Chapter 7 (§ 24.2-700 et seq.) shall be guilty of a Class 5 felony.

Any person attempting to vote by fraudulently signing the name of a qualified voter shall be guilty of forgery and shall be guilty of a Class 4 felony.

Any public official who knowingly violates any of the provisions of the law concerning absent voters and thereby aids in any way the illegal casting, or attempting to cast a vote, or who connives to nullify any provisions of this chapter in order that fraud may be perpetrated, shall forever be disqualified from holding office in the Commonwealth and shall forever be disqualified from exercising the right of franchise.

Code 1950, § 24-345; 1956, c. 382; 1970, c. 462, § 24.1-274; 1993, c. 641; 2006, c. 242.



§ 24.2-1013. Repealed

Repealed by Acts 2006, cc. 787 and 892, cl. 2.



§ 24.2-1014. Repealed

Repealed by Acts 2002, c. 487.



§ 24.2-1014.1. Repealed

Repealed by Acts 2006, cc. 787 and 892, cl. 2.



§ 24.2-1015. Conspiracy against rights of citizens under this title

If two or more persons conspire to injure, oppress, threaten, intimidate, prevent, or hinder any citizen of this Commonwealth in the free exercise or enjoyment of any right or privilege secured to him by the provisions of this title, or because of his having so exercised such right, they shall be guilty of a Class 5 felony.

1970, c. 462, § 24.1-278; 1991, c. 710; 1993, c. 641 .



§ 24.2-1016. False statements; penalties

Any willfully false material statement or entry made by any person in any statement, form, or report required by this title shall constitute the crime of election fraud and be punishable as a Class 5 felony. Any preprinted statement, form, or report shall include a statement of such unlawful conduct and the penalty provided in this section.

Code 1950, § 24-68; 1952, c. 341; 1958, c. 576; 1960, c. 288; 1962, c. 536; 1970, c. 462, §§ 24.1-48, 24.1-279; 1971, Ex. Sess., c. 205; 1972, c. 620; 1974, c. 428; 1975, c. 515; 1977, c. 490; 1978, c. 778; 1980, c. 639; 1989, c. 138; 1992, c. 433; 1993, c. 641 .



§ 24.2-1017. Penalties when not specifically provided elsewhere

Any conduct made unlawful by this title, for which no punishment has been otherwise provided, shall be a Class 1 misdemeanor.

Code 1950, § 24-455; 1970, c. 462, § 280; 1993, c. 641 .



§ 24.2-1018. Immunity of witnesses

No witness called by the court or attorney for the Commonwealth and giving evidence for the prosecution, either before a grand jury or the court in any prosecution under this title, shall ever be proceeded against for any offense made penal by the provisions of this title and committed by him at or in connection with the events germane to the matter being prosecuted; but such witness shall be compelled to testify, and for refusing to answer questions, he may be punished for contempt by the court.

Code 1950, § 24-449; 1954, c. 347; 1970, c. 462, § 24.1-281; 1993, c. 641 .



§ 24.2-1019. Complaints and allegations concerning election law offenses

Any complaint or allegation concerning unlawful conduct under this title shall be filed with the attorney for the Commonwealth of the county or city in which the alleged violation occurred. In the case of a complaint or allegation concerning the filing of a false statement in a voter registration application, the violation shall be deemed to have occurred in the county or city where the applicant sought to be registered.

1983, c. 461, § 24.1-282; 1993, c. 641; 1999, c. 374.






Title 25.1 - Eminent Domain

§ 25.1-100. Definitions

As used in this title, unless the context requires a different meaning:

"Appraisal" means a written statement independently and impartially prepared by a qualified appraiser setting forth an opinion of defined value of an adequately described property as of a specific date, supported by the presentation and analysis of relevant market information.

"Body determining just compensation" means a panel of commissioners empanelled pursuant to § 25.1-227.2, jury selected pursuant to § 25.1-229, or the court if neither a panel of commissioners nor a jury is appointed or empanelled.

"Court" means the court having jurisdiction as provided in § 25.1-201.

"Date of valuation" means the time of the lawful taking by the petitioner, or the date of the filing of the petition pursuant to § 25.1-205, whichever occurs first.

"Freeholder" means any person owning an interest in land in fee, including a person owning a condominium unit.

"Land" means real estate and all rights and appurtenances thereto, together with the structures and other improvements thereon, and any right, title, interest, estate or claim in or to real estate.

"Locality" or "local government" means a county, city, or town, as the context may require.

"Lost access" means a material impairment of direct access to property, a portion of which has been taken or damaged as set out in subsection B of § 25.1-230.1. This definition of the term "lost access" shall not diminish any existing right or remedy, and shall not create any new right or remedy other than to allow the body determining just compensation to consider a change in access in awarding just compensation.

"Lost profits" means a loss of business profits, as defined in § 25.1-230.1, subject to adjustment using generally accepted accounting principles consistently applied, from a business or farm operation for a period not to exceed (i) three years from the date of valuation if less than the entire parcel of property is taken or (ii) one year from the date of valuation if the entire parcel of property is taken that is suffered as a result of a taking of the property on which the business or farm operation is located, provided (a) the business is owned by the owner of the property taken, or by a tenant whose leasehold interest grants the tenant exclusive possession of substantially all the property taken, or (b) the farm operation is operated by the owner of the property taken, or by a tenant using for a farm operation the property taken, to the extent that the loss is determined and proven pursuant to subsection C of § 25.1-230.1. This definition of the term "lost profits" shall not create any new right or remedy or diminish any existing right or remedy other than to allow the body determining just compensation to consider lost profits in awarding just compensation if a person asserts a right to lost profits in a claim for compensation.

"Owner" means any person who owns property, provided that the person's ownership of the property is of record in the land records of the clerk's office of the circuit court of the county or city where the property is located. The term "owner" shall not include trustees or beneficiaries under a deed of trust, any person with a security interest in the property, or any person with a judgment or lien against the property. This definition of the term "owner" shall not affect in any way the valuation of property.

"Person" means any individual; firm; cooperative; association; corporation; limited liability company; trust; business trust; syndicate; partnership; limited liability partnership; joint venture; receiver; trustee in bankruptcy or any other person acting in a fiduciary or representative capacity, whether appointed by a court or otherwise; club, society or other group or combination acting as a unit; the Commonwealth or any department, agency or instrumentality thereof; any city, county, town, or other political subdivision or any department, agency or instrumentality thereof; or any interstate body to which the Commonwealth is a party.

"Petitioner" or "condemnor" means any person who possesses the power to exercise the right of eminent domain and who seeks to exercise such power. The term "petitioner" or "condemnor" includes a state agency.

"Property" means land and personal property, and any right, title, interest, estate or claim in or to such property.

"State agency" means any (i) department, agency or instrumentality of the Commonwealth; (ii) public authority, municipal corporation, local governmental unit or political subdivision of the Commonwealth or any department, agency or instrumentality thereof; (iii) person who has the authority to acquire property by eminent domain under state law; or (iv) two or more of the aforementioned that carry out projects that cause persons to be displaced.

"State institution" means any (i) educational institution enumerated in § 23-14 or (ii) state hospital or state training center operated by the Department of Behavioral Health and Developmental Services.

1962, c. 426, § 25-46.3; 1991, c. 520; 2000, c. 1029; 2002, c. 878; 2003, c. 940; 2006, c. 586; 2009, cc. 813, 840; 2010, c. 835; 2011, cc. 117, 190; 2012, cc. 476, 507, 699, 719; 2015, c. 642.



§ 25.1-101. Condemnation by state institutions

A. Any state institution may acquire by condemnation title to (i) land, (ii) any easement thereover or (iii) any sand, earth, gravel, water or other necessary material for the purpose of opening, constructing, repairing or maintaining a road or for any other authorized public undertaking; however, such acquisition by condemnation shall only be commenced if the terms of purchase cannot be agreed upon or the owner (a) is unknown, (b) cannot with reasonable diligence be found within this Commonwealth or (c) cannot negotiate an agreement or convey legal title to the property because the owner is a person under a disability.

B. Condemnation proceedings authorized by subsection A shall be conducted under the provisions of Chapter 2 (§ 25.1-200 et seq.) of this title insofar as applicable.

Code 1950, § 25-232; 1964, c. 291, § 25-232.01; 1980, c. 559; 1986, c. 117; 2003, c. 940.



§ 25.1-102. Condemnation of property of corporations possessing power of eminent domain

A. Except as provided in §§ 15.2-1906 and 15.2-2146, no (i) corporation or (ii) electric authority created under the provisions of Chapter 54 (§ 15.2-5400 et seq.) of Title 15.2 shall file a petition to take by condemnation proceedings any property belonging to any other corporation possessing the power of eminent domain, unless, after notice to all parties in interest and an opportunity for a hearing, the State Corporation Commission shall certify that a public necessity or that an essential public convenience shall so require, and shall give its permission thereto; and in no event shall one corporation take by condemnation proceedings any property owned by and essential to the purposes of another corporation possessing the power of eminent domain. Notwithstanding anything herein to the contrary, a locality exercising the powers granted by § 15.2-2109 or § 15.2-2115 shall be subject to the provisions of this section to the same extent as are corporations, unless otherwise provided in § 15.2-1906 or § 15.2-2146.

B. If the State Corporation Commission gives its permission to a condemnation, the Commission shall establish for use in any condemnation proceeding whether any payment for stranded investment is appropriate and, if so, the amount of such payment and any conditions thereof.

C. Any condemnor that is authorized to use the procedure set out in Chapter 3 (§ 25.1-300 et seq.) of this title by a provision that incorporates such procedure by reference shall, in using such procedure, be subject to the provisions of this section to the same extent as are corporations, unless the provision specifically provides that this section shall not apply to such condemnor's use of such procedure.

Code 1919, § 3832; 1996, c. 619, § 25-233; 1999, cc. 484, 531; 2003, c. 940.



§ 25.1-103. Condemnation of lands of state institutions

Without the consent of the General Assembly, no condemnor shall be authorized to condemn or acquire any lands belonging to, attached to the site, or used for the purposes of any state institution.

Code 1919, § 4384; Code 1950, §§ 25-45, 25-46; 1962, c. 426, § 25-46.6; 2003, c. 940.



§ 25.1-104. Condemnation of lands of private educational institutions for highway purposes

No lands of any private, nonprofit institution of higher education in the Commonwealth approved to confer degrees pursuant to Chapter 21.1 (§ 23-276.1 et seq.) of Title 23 that, at the time proceedings are instituted, (i) are located within 500 feet of any building erected and used for school purposes or (ii) surround the school buildings and are used as a campus, park, or athletic ground or field, shall be subject to condemnation for the purposes of public highways.

Code 1919, § 4384; Code 1950, §§ 25-45, 25-46; 1962, c. 426, § 25-46.6; 2003, c. 940.



§ 25.1-105. Condemnation of cemeteries

Nothing in this title shall be construed to authorize the condemnation of property of any cemetery or burial ground, or any part thereof. The authority to condemn any cemetery or burial ground shall be specifically as provided by law.

Code 1919, § 4384; Code 1950, §§ 25-45, 25-46; 1962, c. 426, § 25-46.6; 2003, c. 940.



§ 25.1-106. Condemnation of lands within agricultural and forestal districts

No property that is within an agricultural and forestal district as provided by Chapter 43 (§ 15.2-4300 et seq.) of Title 15.2 shall be condemned except in accordance with §§ 15.2-4312 and 15.2-4313.

1977, c. 681, § 25-46.2:2; 2003, c. 940.



§ 25.1-107. Condemnation of lands within adopted conservation or redevelopment plans

A. After the adoption of a conservation or redevelopment plan pursuant to Article 7 (§ 36-48 et seq.) of Chapter 1 of Title 36, should any property located within the area of the conservation or redevelopment plan be downzoned without the expressed consent of the property owner and should the locality initiate condemnation proceedings against that owner after any such downzoning, the date of valuation shall be the date of adoption of the conservation or redevelopment plan. However, if the owner of the property on the date of the downzoning no longer owns the property on the date condemnation proceedings are initiated, then the date of valuation shall be the date of the filing of the petition for a condemnation or a certificate pursuant to Chapter 3 of this title, as the case may be.

B. If property located within a conservation or redevelopment plan adopted pursuant to Article 7 (§ 36-48 et seq.) of Chapter 1 of Title 36 was downzoned without the expressed consent of the property owner within a period of five years prior to the adoption of the conservation or redevelopment plan and if such downzoning was not part of a comprehensive rezoning of the locality, then, if the locality should initiate condemnation proceedings within five years after the adoption of the conservation or redevelopment plan against the same owner who owned the property at the time of the downzoning, the date of valuation shall be the day before the date the property was downzoned. However, if the owner of the property on the date condemnation proceedings are initiated is not the same owner on the date the property is downzoned, then the date of valuation shall be the date of the filing of a petition for condemnation or a certificate pursuant to Chapter 3 (§ 25.1-300 et seq.) of this title, as the case may be.

C. Where the date of valuation in condemnation proceedings governed by this section predates the date of any downzoning action, the locality may introduce into evidence before the body determining just compensation the estimated difference between the amount of real estate taxes that the owner would have paid had the downzoning not occurred and the amount of real estate taxes assessed against the property since the date of the downzoning and the body determining just compensation may offset the award by that amount.

2004, c. 540.



§ 25.1-108. Offer to sell to former owner

A. If a condemnor has acquired a fee simple interest in property by exercise of its power of eminent domain and subsequently declares that the property is surplus, the condemnor shall offer, within 30 days following such determination, to sell such property to the former owner or his heirs or other successors or assigns. If (i) the work or improvements described in any written statement required by law or in the petition for condemnation made pursuant to § 25.1-206 have not been let to contract or construction commenced within a period of 20 years from the date that the fee simple interest in the property vested in the condemnor, and the property is not being used for other public uses that are within the limitations set forth in § 1-219.1 or (ii) at any time the property is no longer used or needed for the public use for which the property was taken as may be described in any written statement required by law or in the petition for condemnation or for another specific public use that is within the limitations set forth in § 1-219.1, the condemnor shall declare its fee simple interest in the property to be surplus and offer to sell the property to the former owner or his heirs or other successors or assigns. Additionally, if the conditions described in clause (i) or (ii) occur, the former property owner or his heirs or other successors or assigns may make a written demand that the condemnor (a) declare its fee simple interest in the property to be surplus and (b) offer to sell the property to the former owner or his heirs or other successors or assigns. Any contractual provision or agreement by the former owner waiving the right to receive an offer to sell from the condemnor is void and unenforceable. The offer to sell shall be made in writing by the condemnor at the price paid by the condemnor to the former owner plus interest at the annual rate of six percent, provided that the condemnor may increase the price by the fair market value of the condemnor's improvements, determined at the time the offer to sell is made. In no case shall the price established by the condemnor exceed the fair market value of the property at the time the offer to sell is made. The offer to sell shall comply with the requirements of subsection B. If the former owner or his heirs or other successors or assigns do not accept in writing an offer to sell that complies with the requirements of this section within six months after the offer to sell has been made as provided in subsection B, the former owner or his heirs or other successors or assigns shall have no further right to purchase the property pursuant to this section. An offer to sell that satisfies the requirements of this subsection and subsection B shall be deemed a valid offer to sell under this section.

B. The condemnor shall (i) send the offer to sell to the former owner by certified mail, return receipt requested, to (a) the last known address of the former owner and (b) the address of the former owner as it appears in the tax records of the treasurer for the locality in which the property is located and (ii) publish the offer to sell in a newspaper having general circulation in the locality in which the property is located. The offer to sell shall be published once a week for two successive weeks, shall identify the former owner from whom the condemnor acquired the property, shall briefly describe the property and the date title vested in the condemnor, shall state the offer is made pursuant to this section, and shall state that the offer is open to any heirs, successors, or assigns of the former owner, who shall be named in the offer as parties unknown.

C. This section shall apply only to a fee simple interest in real property acquired by a condemnor in the exercise of its power of eminent domain. This section shall not apply to property acquired by the Commissioner of Highways pursuant to Title 33.2. Further, this section shall not apply to property acquired by a locality for transportation projects, including for bond-funded transportation projects or for future transportation improvements, regardless of whether such projects are undertaken in conjunction with the Commonwealth Transportation Board, provided that as to any such acquisitions by a locality the provisions of § 33.2-1005 shall apply mutatis mutandis to the property and any disposition thereof. Also, this section shall not apply to property that is acquired by the owner of a railroad for actual operating purposes if the property is unsuitable for independent development.

2005, c. 2; 2006, c. 246; 2007, cc. 882, 901, 926; 2011, cc. 117, 190.



§ 25.1-109. Condemnation of lands for compensatory mitigation of wetlands

When authorization is required by federal or state law for any project affecting wetlands and the authorization is conditioned upon compensatory mitigation for adverse impacts to wetlands, no condemnor shall acquire through exercise of the power of eminent domain any property to satisfy such condition unless: (i) the property sought to be acquired is located within the same locality as the project affecting wetlands, or (ii) the governing body of the locality where the property sought to be acquired consents to its acquisition for such purpose. This section shall not apply to property acquired by the Commissioner of Highways pursuant to Title 33.2.

2005, c. 311.



§ 25.1-200. Chapter controls condemnation proceedings

Unless otherwise specifically provided by law, all proceedings for the condemnation of property under the power of eminent domain shall be brought and conducted according to the provisions of this chapter.

1962, c. 426, § 25-46.2; 2003, c. 940.



§ 25.1-201. Jurisdiction of condemnation proceedings

Jurisdiction of proceedings to condemn property under this chapter shall be in the circuit court of the county or city wherein such property, or the greater portion thereof proposed to be condemned is situated, unless otherwise specifically provided by law.

Code 1919, § 4361; Code 1950, § 25-2; 1962, c. 426, § 25-46.4; 2003, c. 940.



§ 25.1-202. Nature of proceedings

Condemnation proceedings shall be conducted as actions at law.

1972, c. 533, § 25-46.4:1; 2003, c. 940.



§ 25.1-203. Authority of certain condemnors to inspect property; reimbursement for damages; notice prior to entry

A. In connection with any project wherein the power of eminent domain may be exercised, any locality or any petitioner exercising the procedure set forth in Chapter 3 (§ 25.1-300 et seq.) of this title, acting through its duly authorized officers, agents or employees, may enter upon any property without the written permission of its owner if (i) the petitioner has requested the owner's permission to inspect the property as provided in subsection B, (ii) the owner's written permission is not received prior to the date entry is proposed, and (iii) the petitioner has given the owner notice of intent to enter as provided in subsection C.

B.1. A request for permission to inspect shall (i) be sent to the owner by certified mail, return receipt requested, delivered by guaranteed overnight courier, or otherwise delivered to the owner in person with proof of delivery; and (ii) be made not less than 15 days prior to the first date of the proposed inspection. A request for permission to inspect shall be deemed to be made on the date of mailing, if mailed, or otherwise on the date of delivery.

2. A request for permission to inspect shall include: (i) the specific date or dates such inspection is proposed to be made; (ii) the name of the entity entering the property; (iii) the purpose for which entry is made; and (iv) the testing, appraisals, or examinations to be performed and other actions to be taken.

C. Notice of intent to enter shall be sent to the owner by certified mail and be (i) posted at the entryway to the property or at the front door or such other door that appears to be the main entrance of the residence or business located on the parcel upon which the property to be entered is located, if the parcel contains a residence or business; (ii) delivered by guaranteed overnight courier; or (iii) otherwise delivered to the owner in person with evidence of receipt. The notice of intent to enter shall include a copy of the request for permission to inspect and shall be made not less than 15 days prior to the date of intended entry. Notice of intent to enter shall be deemed made on the earlier of (a) the date of mailing, if mailed, or (b) on the date of delivery or posting. Any individuals entering the property shall carry identification and shall present such identification upon request of the landowner or his authorized representative.

D. Any entry authorized by this section (i) shall be for the purpose of making surveys, tests, appraisals or examinations thereof in order to determine the suitability of such property for the project, and (ii) shall not be deemed a trespass.

E. The petitioner shall make reimbursement for any actual damages resulting from entry upon the property. In any action filed under this section, the court may award the owner his reasonable (i) attorneys' fees, (ii) court costs, and (iii) fees for no more than three expert witnesses testifying at trial if: (a) the court finds that the petitioner maliciously, willfully, or recklessly damaged the owner's property; or (b) the court awards the owner actual damages in an amount 30 percent or more greater than the petitioner's final written offer made no later than 30 days after the filing of an answer in circuit court or the return date in general district court. A proceeding under this subsection shall not preclude the owner from pursuing any additional remedies available at law or equity.

F. The requirements of this section shall not apply to the practice of land surveying, as defined in § 54.1-400, when such surveying is not involved in any eminent domain or any proposed eminent domain matter.

1968, c. 415, § 25-232.1; 1970, c. 182; 2003, c. 940; 2005, c. 877.



§ 25.1-204. Effort to purchase required; prerequisite to effort to purchase or filing certificate

A. A condemnor shall not institute proceedings to condemn property until a bona fide but ineffectual effort to purchase from the owner the property sought to be condemned has been made. However, such effort shall not be required if the consent cannot be obtained because one or more of the owners (i) is a person under a disability or is otherwise unable to convey legal title to such property, (ii) is unknown, or (iii) cannot with reasonable diligence be found within this Commonwealth.

B. Such bona fide effort shall include delivery of, or attempt to deliver, a written offer to acquire accompanied by a written statement to the owner that explains the factual basis for the condemnor's offer. The written statement shall include a description of the public use that provides the basis for the condemnor's acquisition and shall contain a certification that the acquisition has been reviewed by the condemnor for purposes of complying with § 1-219.1.

C. If the condemnor obtains an appraisal of the property pursuant to the provisions of § 25.1-417, such written statement shall include a complete copy of the appraisal of the property upon which such offer is based. If the condemnor obtains more than one appraisal, such written statement shall include a copy of all appraisals obtained prior to making an offer to acquire or initiating negotiations for the real property.

D. Notwithstanding any provision of law to the contrary, a condemnor, prior to making an offer to acquire a fee simple interest in property by purchase or filing a certificate of take or certificate of deposit pursuant to Chapter 3 (§ 25.1-300 et seq.) or § 33.2-1019, shall (i) conduct or cause to be conducted an examination of title to the property in order to ascertain the identity of each owner of such property and to determine the nature and extent of such owner's interests in the property and (ii) provide to such owner or owners a copy of the report of status of title.

E. A state agency's acquisition of real property in connection with any programs or projects pursuant to this title or Title 33.2 shall be conducted in accordance with the following provisions:

1. Before making an offer to acquire or initiating any related negotiations for real property, the state agency shall establish an amount which it believes to be just compensation therefor and shall make a prompt offer to acquire the property for the full amount so established. In no event shall such amount be less than the state agency's approved appraisal of the fair market value of such property, if such an appraisal is required, or the current assessed value of such property for real estate tax purposes, unless the property has physically changed in a material and substantial way since the current assessment date such that the real estate tax assessment no longer represents a fair valuation of the property, when the entire parcel for which the assessment is made is to be acquired, whichever is greater. Any decrease or increase in the fair market value of real property prior to the date of valuation caused by the public improvement for which such property is acquired, or by the likelihood that the property would be acquired for such improvement, other than that due to physical deterioration within the reasonable control of the owner, shall be disregarded in determining the compensation for the property. The state agency concerned shall provide the owner of real property to be acquired with a written statement of, and summary of the basis for, the amount it established as just compensation, and, if an appraisal is required or obtained, such written statement and summary shall include a complete copy of all appraisals of the real property to be acquired that the state agency obtained prior to making an offer to acquire or initiating negotiations for the real property. Where appropriate, the just compensation for the real property acquired and for damages to remaining real property shall be separately stated.

2. No owner shall be required to surrender possession of real property before the state agency pays the agreed purchase price, or deposits with the state court in accordance with applicable law, for the benefit of the owner, (i) an amount not less than the state agency's approved appraisal of the fair market value of such property, if such an appraisal is required, or the current assessed value of such property for real estate tax purposes, unless the property has physically changed in a material and substantial way since the current assessment date such that the real estate tax assessment no longer represents a fair valuation of the property, when the entire parcel for which the assessment is made is to be acquired, whichever is greater, or (ii) the amount of the award of compensation in the condemnation proceeding for such property.

F. Nothing in this section shall make evidence of tax assessments admissible as proof of value in an eminent domain proceeding.

Code 1919, § 4363; Code 1950, § 25-7; 1962, c. 426, § 25-46.5; 1998, c. 556; 2000, c. 1029; 2003, cc. 627, 940; 2005, c. 878; 2011, cc. 117, 190; 2013, c. 764.



§ 25.1-205. Commencement of proceedings

A. Proceedings for condemnation shall be initiated by filing a petition complying with the requirements of § 25.1-206 in the court.

B. A public utility shall not be required, as a prerequisite to its filing of its petition for the condemnation of property necessary for ordinary extensions or improvements of its facilities within the territory in which it is lawfully authorized to operate, for use in public utility service, to obtain a certificate from the State Corporation Commission under the Utility Facilities Act, Chapter 10.1 (§ 56-265.1 et seq.) of Title 56. This subsection shall not be construed to exempt a public utility from the requirements of § 25.1-102 when the condemnation would take property of another corporation possessing the power of eminent domain.

Code 1919, §§ 4364, 4365; Code 1950, §§ 25-8, 25-9, 25-10; 1962, c. 426, §§ 25-46.7, 25-46.9; 1975, c. 189; 1980, c. 441; 1981, c. 316; 1991, c. 520; 2000, c. 1029; 2003, c. 940.



§ 25.1-205.1. Mandatory dispute resolution orientation session

Following the filing of a petition initiating a condemnation proceeding, the court shall refer the matter to a dispute resolution orientation as provided in § 8.01-576.5. The court shall set a date for the parties to return to court in accordance with its regular docket and procedure, irrespective of the referral to an orientation session. The parties shall notify the court, in writing, if the dispute is resolved prior to the return date.

Upon such referral, the parties shall attend one orientation session. Further participation in a dispute resolution proceeding shall be by consent of all parties. Attorneys for any party may be present during a dispute resolution proceeding.

2006, c. 415.



§ 25.1-206. Petition for condemnation

The petition for condemnation shall contain:

1. A caption wherein the person vested by law with power to exercise the right of eminent domain shall be the petitioner, and the named defendants shall be at least one of the owners of some part of or an interest in the property to be taken or damaged, and the property to be taken designated generally by kind, quantity and location.

2. Short and plain statements of the following:

a. The authority for the taking;

b. The necessity for the work or improvements to be made;

c. The public uses for which the property is to be taken;

d. A description of the work or improvements to be made; and if (i) only a portion of the property is to be taken or (ii) any other property will or is likely to be damaged as the result of the taking, a plat, drawing or plan, in sufficient detail to disclose fairly the nature of such work or improvements, including specifications, elevations and grade changes, if any, so as to enable the owner of such property to be reasonably informed of the nature, extent and effect of such taking and the construction and operation of such works and improvements, shall be attached as an exhibit to the petition;

e. The estate, interest or rights in the property to be taken;

f. A description of the property to be taken sufficient for its identification and a plan or plat of the land to be taken shall be attached as an exhibit to the petition;

g. As to each separate piece of property to be taken or damaged, the names and residences, so far as known by petitioner, of the defendants who are joined as owners of the property, or of some interest therein, if their names have been ascertained by a reasonably diligent search of the records, considering the character and value of the property involved and the interests to be acquired, or if their names have otherwise been learned; and if the names of other persons or classes of persons to be joined as owners of the property are unknown, such persons may be made defendants under the designation of "Unknown Owners";

h. Compliance with the provisions of § 25.1-204 and the manner of such compliance; and

i. Where applicable, compliance with the provisions of § 25.1-102 and the manner of such compliance.

3. A prayer asking for judgment (i) that the property or the estate, interest or rights therein be condemned and the title thereto vested in the petitioner, (ii) that just compensation be ascertained as provided in § 25.1-230 and awarded, and (iii) for such other relief as may be lawful and proper.

4. The petition shall be verified by affidavit of a duly authorized officer, agent or attorney for the petitioner.

5. The petitioner shall furnish the clerk one copy of the petition and all exhibits thereto and such additional copies of the petition as may reasonably be needed by the clerk or any defendant.

Code 1919, § 4364; Code 1950, §§ 25-8, 25-9; 1962, c. 426, § 25-46.7; 1980, c. 441; 1981, c. 316; 1991, c. 520; 2003, c. 940.



§ 25.1-207. Inclusion in petition of request for right of entry

The petition may also include (i) facts and circumstances on the basis of which the petitioner desires to obtain the right of entry as provided in § 25.1-223 or as provided in any charter and (ii) a prayer asking for such right of entry.

Code 1919, § 4364; Code 1950, §§ 25-8, 25-9; 1962, c. 426, § 25-46.7; 1980, c. 441; 1981, c. 316; 1991, c. 520; 2003, c. 940.



§ 25.1-208. Joinder of separate parcels

The same petition may join one or more separate pieces, tracts, parcels or lots of land, whether in the same or different ownership and whether or not sought for the same use; however, the court, on its own motion or on motion of any party in furtherance of convenience or to avoid prejudice, may order a severance and separate trial of any claim or claims or of any issue or issues.

Code 1919, § 4364; Code 1950, §§ 25-8, 25-9; 1962, c. 426, § 25-46.7; 1980, c. 441; 1981, c. 316; 1991, c. 520; 2003, c. 940.



§ 25.1-209. Notice of filing of petition

A. Upon the filing of a petition for condemnation, the petitioner shall give the owners 21 days' notice of the filing of such petition and of its intention to apply to the court to ascertain just compensation for the property to be taken or affected as a result of the taking and use by the petitioner of the property to be so acquired.

B. The notice, along with a copy of the petition, shall be served on the owners. In such notice, the petitioner shall give notice that an answer and grounds of defense shall be filed setting forth any objection or defense to the taking or damaging of his property or to the jurisdiction of the court to hear the case and to elect to proceed with either the appointment of commissioners or empanelment of a jury for the determination of such just compensation.

C. The notice may also include notice of the petitioner's application for the right of entry as provided in § 25.1-223, if such application is included in the petition as authorized by § 25.1-207.

D. A copy of the notice required to be served on the owners by this section also shall be served in the same manner upon any tenant entitled to participate in the proceeding pursuant to § 25.1-234, whose lease has been duly recorded or whose tenancy is actually known to the petitioner. However, a tenant so notified may participate in the proceeding only as permitted by § 25.1-234.

E. In addition to any other notice required to be served pursuant to this section, in any proceeding instituted by the Commissioner of Highways under this title or Title 33.2, a copy of the notice of the filing of the petition also shall be served, in the same manner as such notice is served upon owners, upon any person owning structures or improvements for which an outdoor advertising permit has been issued by the Commissioner of Highways pursuant to § 33.2-1208.

Code 1919, § 4365; Code 1950, § 25-10; 1962, c. 426, § 25-46.9; 1975, c. 189; 1991, c. 520; 2000, c. 1029; 2003, c. 940; 2006, c. 586; 2010, c. 835.



§ 25.1-210. Service of notice by order of publication; mailing copy of notice by publication

A. Upon the filing of an affidavit by a duly authorized officer, agent or attorney for the petitioner stating that he believes any owner cannot be personally served because after diligent inquiry within the Commonwealth such owner's place of residence cannot be ascertained or, if ascertained, that it is not within this Commonwealth, service of the notice may be made on such owner by an order of publication. Such order shall be published in a newspaper published in the county or city where the property or major portion thereof is located, or if there is no such newspaper then in a newspaper having a general circulation in such city or county, once a week for not less than two successive calendar weeks and shall be posted on the front door of the courthouse within 10 days after the entry of the order of publication. Unknown owners who may have an interest in the property may be served by order of publication in like manner addressed to "Unknown Owners." The clerk shall mail a copy of the notice by publication to any owner who cannot be personally served but whose place of residence is then known.

B. The provisions of this section and § 25.1-211 shall apply only to orders of publication in condemnation actions.

Code 1919, § 4365; Code 1950, § 25-11; 1962, c. 426, § 25-46.10; 1982, c. 384; 2003, c. 940.



§ 25.1-211. Form of notice by publication

A. The form of the notice by publication pursuant to § 25.1-210, to which shall be attached the signature of the clerk, or the deputy clerk for and on behalf of the clerk, shall be substantially as follows:

Virginia: In the (here insert the name of the court)

Name of petitioner

v.At Law ......…

Name of one or more defendants, et al.,

and (......) acres, more or less, of land in

(city or county), Virginia.

To Whom It May Concern:

Pursuant to an order entered on the ..…day of ........, 20 ...., this
notice is hereby given:

In this proceeding the petitioner seeks to acquire by condemnation ...…
(here state the estate, interest, or right to be acquired) to certain pieces
or parcels of land situated in ............(county or city), Virginia, for the
uses and purposes of the petitioner ............(here state briefly the uses
and purposes and nature of the works and improvements to be made), all of
which are described more particularly in the petition and exhibits attached
thereto on file in the office of the clerk of his court, to which reference is
hereby made for a full and accurate description thereof; and for the
appointment of commissioners or the empanelment of a jury to ascertain just
compensation to the owners of any estate or interest in the property to be
taken or affected as a result of the taking and use thereof by the petitioner.

For such purposes, the petitioner will apply to the court, sitting at
......, Virginia, on the ..… day of .........., 20 ...., at ..… o'clock
....m., or as soon thereafter as petitioner may be heard, for the appointment
of commissioners or the empanelment of a jury to ascertain just compensation
as aforesaid.

And it appearing by affidavit filed according to law that the following
owners are not residents of the Commonwealth of Virginia, or their names and
addresses are not known and that diligence has been used by and on behalf of
the petitioner to ascertain such names and addresses without effect: (here set
out the names of such owners or classes of owners and addresses where known),
it is ordered that the aforesaid owners do appear within 10days after due
publication of this order in the clerk's office of the (here insert the name
of the court) and do what is necessary to protect their interests; and it is
further ordered that if any of the above named owners desires to assert any
objection or defense to the taking or damaging of his property or to the
jurisdiction of the court to hear the case and to proceed with the appointment
of commissioners or the empanelment of a jury he shall file his answer and
grounds of defense designating the property in which he claims to be
interested, the grounds of any objection or defense to the taking or damaging
of his property or to the jurisdiction of the court to hear the case and to
proceed with the appointment of commissioners or the empanelment of a jury for
the determination of just compensation. Should any such owner fail to file his
answer and grounds of defense as hereinabove provided, such failure shall not
preclude the owner from appearing on the date set for the appointment of
commissioners or the empanelment of a jury nor from presenting evidence as to
valuation and damage nor from sharing in the award of just compensation
according to his interest therein or otherwise protecting his rights, but such
failure shall preclude such owner from any other defense by way of pleas in
bar, abatement or otherwise.

An extract, Teste:

.........................................................…
Clerk

(Here state name and address of counsel for petitioner)

B. Such notice by publication may also include notice of the petitioner's application for the right of entry as provided in § 25.1-223, whenever such application is included in the petition.

1962, c. 426, § 25-46.11; 1991, c. 520; 2000, c. 1029; 2003, c. 940.



§ 25.1-212. Personal service of notice on nonresident owner

Personal service of the notice of the filing of a petition may be made by any person, not a party to or otherwise interested in the subject matter in controversy, on a nonresident owner out of this Commonwealth. Such service shall have the same effect, and no other, as an order of publication duly executed, or the publication of notice under this chapter, as the case may be. In such case the return shall be made under oath, and shall show the time and place of such service, that the party serving the same is not a party to or otherwise interested in the subject matter in controversy, and that the person so served is a nonresident of this Commonwealth.

1962, c. 426, § 25-46.12; 2003, c. 940.



§ 25.1-213. Filing an answer and grounds of defense; election of commissioners or jury

Within 21 days of the service thereof any such owner who desires to assert any objection or defense to the taking or damaging of his property or to the jurisdiction of the court to hear the case, and to make his election to proceed with either the appointment of commissioners or the empanelment of a jury, shall file (i) his answer and grounds of defense designating the property in which he claims to be interested, (ii) the grounds of any objection or defense to the taking or damaging of his property or to the jurisdiction of the court to hear the case, and (iii) his election to proceed with either the appointment of commissioners or the empanelment of a jury for the determination of just compensation.

Code 1919, § 4365; Code 1950, § 25-10; 1962, c. 426, § 25-46.9; 1975, c. 189; 1991, c. 520; 2000, c. 1029; 2003, c. 940; 2006, c. 586; 2010, c. 835.



§ 25.1-214. Failure of owner to file answer and grounds of defense

A. The failure of any owner to file an answer and grounds of defense as provided in § 25.1-213 shall not preclude the owner from (i) appearing on the date set for the appointment of commissioners or the empanelment of a jury, (ii) presenting evidence as to valuation and damage, or (iii) sharing in the award of just compensation according to his interest therein or otherwise protecting his rights. However, such failure shall preclude the owner from any other defense by way of pleas in bar or otherwise, except that for good cause shown the time for filing such answer and grounds of defense may be extended by the court.

B. If the owner fails to file an answer and grounds of defense, or if the owner files an answer and grounds of defense that fails to elect to have the determination of just compensation made by either commissioners or a jury, then the petitioner may elect to have the issue of just compensation determined by either commissioners or a jury, or by the court as provided in § 25.1-220.

Code 1919, § 4365; Code 1950, § 25-10; 1962, c. 426, § 25-46.9; 1975, c. 189; 1991, c. 520; 2000, c. 1029; 2003, c. 940; 2006, c. 586; 2010, c. 835.



§ 25.1-215. No notice required where owner is a person under a disability; appointment of guardian ad litem

If any owner is a person under a disability and has no guardian, conservator or committee in this Commonwealth, (i) no notice need be issued for or served upon such owner and (ii) a guardian ad litem for such owner shall be appointed in the manner prescribed in § 8.01-9.

Code 1919, § 4365; Code 1950, § 25-11; 1962, c. 426, § 25-46.13; 1997, c. 801; 2003, c. 940.



§ 25.1-216. Amendments to pleadings

A. No amendments shall be made to the petition or other pleading after it is filed, except by leave of court.

B. Leave to amend for the addition of new parties and for other purposes shall be liberally granted in furtherance of the ends of justice.

C. In granting leave to amend, the court may make such provision for notice and opportunity to make response as the court deems reasonable and proper.

1962, c. 426, § 25-46.14; 2003, c. 940.



§ 25.1-217. Substitution of party where owner becomes incapable of defending

A. If an owner becomes incapable of defending because of death, insanity, conviction of felony, removal from office, or other cause, his successor in interest may be substituted as a party in his place. Substitution shall be made on motion of the successor or of any party to the proceedings.

B. If the successor does not make or consent to the motion, the party making the motion shall file it with the court and the procedure thereon and the service of notice of such motion, if any, shall be in whatever manner the court may require as reasonable and proper in the circumstances involved but in no event shall the period of time required for any notice be greater than that which is prescribed for the notice in § 25.1-209 or § 25.1-210.

1962, c. 426, § 25-46.15; 2003, c. 940.



§ 25.1-218. Intervention in proceedings

Any person not already a party to the proceedings whose property, or any interest or estate therein, is to be taken or damaged, or who claims that his other property, or any interest therein will be damaged as a result of the taking and use by the petitioner, may be made a party to the proceeding upon filing a petition for intervention by leave of court (i) at any time prior to the beginning of the trial of the issue of just compensation, or (ii) in the discretion of the court, at such other times during the pendency of the proceeding upon such terms and conditions as the court deems proper, considering all the circumstances at that time. Such a person intervening in the proceeding shall be permitted to assert any claim or defense then germane to the proceeding upon such terms and conditions as the court deems reasonable and proper.

Code 1919, § 4383; Code 1950, § 25-42; 1962, c. 426, § 25-46.16; 2003, c. 940.



§ 25.1-219. Pretrial settlement conference; determination of preliminary issues; fixing date of trial on issue of just compensation

A. The owner or the petitioner in any condemnation proceeding may request and, if requested, the court shall order a pretrial settlement conference. Such conference shall be conducted by a neutral third party, if available. Such conference may be requested at any time by either the owner or the petitioner. If requested, such conference shall be held within the 30 days preceding the scheduled trial date. If such a conference is ordered, the court shall order both parties to appear with counsel, if any, and the parties shall appear with settlement authority. All settlement conferences conducted pursuant to this provision shall be nonbinding. If settlement is not reached, the matter shall proceed to trial as set upon the docket.

B. At the hearing upon the petition and application for either the appointment of commissioners or the empanelment of a jury made in accordance with § 25.1-209, if no answer and grounds of defense has been filed objecting to the jurisdiction of the court to hear the case and to proceed with the appointment of commissioners or the empanelment of a jury, the court shall enter an order fixing a date for the trial of the issue of just compensation and stating that such issue shall be determined by a commission, by a jury or by the court, as provided in § 25.1-220. If any answer and grounds of defense has been filed objecting to the jurisdiction of the court, the court shall determine such issues or other matters in controversy, excepting the issue of just compensation or matters relating to the ownership of any land or other property or the interests of any party in such land or other property before fixing a date for the trial of the issue of just compensation.

C. If the court determines all such issues or other matters involving the jurisdiction of the court in favor of the petitioner, the court shall enter an order fixing a date for the trial of the issue of just compensation and stating that such issue shall be determined either by a commission, by a jury or by the court, as provided in § 25.1-220.

D. An order of the court in favor of the petitioner on any of the foregoing preliminary issues or matters shall not be a final order for purposes of appeal but an order against the petitioner on such issues or matters shall be a final order for purposes of appeal, if the petitioner so elects. If the order against the petitioner does not dismiss the petition, the petitioner may elect to proceed with the case without waiving any of its objections and exceptions to the rulings of the court.

E. At such hearing the court shall also determine whether the petitioner shall be granted a right of entry as provided in § 25.1-223.

1962, c. 426, § 25-46.17; 1991, c. 520; 2000, c. 1029; 2002, c. 272; 2003, c. 940; 2006, c. 586; 2010, c. 835.



§ 25.1-220. Who determines issue of just compensation

The issue of just compensation shall be determined by a commission or a jury, upon a timely election made by an owner as provided in § 25.1-213. However, by agreement of the petitioner and all the parties who are sui juris that have appeared or responded, or, if no owner upon proper notice has appeared or responded, or has filed an answer and grounds of defense that fails to elect to have the determination of just compensation made by either commissioners or a jury, then, upon motion of the petitioner, the issue of just compensation may be determined by the court.

1962, c. 426, § 25-46.19; 1984, c. 377; 1991, c. 520; 2000, c. 1029; 2003, c. 940; 2006, c. 586; 2010, c. 835.



§ 25.1-221. Consolidation of petitions for trial

Unless any party demands a separate hearing on the issue of just compensation, the court may consolidate for trial two or more petitions.

1972, c. 169, § 25-46.17:1; 2003, c. 940.



§ 25.1-222. Proceedings not to be delayed by claims with respect to ownership of property

No delay in the proceeding for the determination of just compensation shall be occasioned by the claims of the parties with respect to the ownership of any land or other property or to the interest therein of the respective parties. In such cases the court shall require the retention of the deposit of the award for the whole property, or the part in dispute, until the rights of the respective parties have been determined in the manner hereinafter provided in § 25.1-241; provided, however, the court shall permit any such claimants to intervene as parties to the proceedings as provided in § 25.1-218.

1962, c. 426, § 25-46.18; 2003, c. 940.



§ 25.1-223. Right to enter upon property

A. Unless otherwise provided by law, any petitioner may enter upon the property to be condemned at any time after the filing of its petition for condemnation, for the purpose of constructing its works or improvements thereon in the manner proposed by the petitioner upon approval of the petitioner's application for entry as provided in this article.

B. Notice of the petitioner's application for entry shall be served on the owners in the same manner as is provided in this chapter for service of notice of the filing of a petition.

Code 1919, § 4362; 1924, p. 60; Code 1950, §§ 25-3, 25-4; 1962, c. 426, § 25-46.8; 1977, c. 394; 1979, c. 494; 2003, c. 940.



§ 25.1-224. Conditions upon entry; bonding; withdrawal of share by owner

A. The court, after 21 days following service of the petitioner's application, and after a hearing thereon, may approve the petitioner's application if it finds that:

1. A public necessity or an essential public convenience requires such entry for such purposes;

2. An emergency exists justifying such entry before the time when just compensation can be determined and the amount so determined paid into court; and

3. The interests of the owners of such property will be adequately protected by (i) the payment into court for the benefit of the owners of the amount of the offer made in accordance with § 25.1-204 or (ii) if no offer is required by that section, by the payment into the court of the amount of a good faith estimate of the value of the property.

B. In addition, the court may require the petitioner to give a surety bond in an amount and with such surety as the court may determine.

C. Upon such findings and payment and the giving of such bond, if any is required, with surety in the office of the clerk or with the court, conditioned as required by law and to the effect that the petitioner and its surety or sureties are bound to the owners of the property to be taken or damaged to secure to each of them payment of just compensation therefor as finally determined in the condemnation proceedings, the petitioner shall have the right to enter and construct its works or improvements upon or through the property as described in its petition.

D. At any time after such payment into court, a party whose property or interest therein is to be taken or damaged may apply to the court for the withdrawal of his share thereof in the manner provided in § 25.1-243.

E. The clerk shall deposit the funds so paid to the credit of the court in an account of a type that bears interest.

F. At any time during the condemnation proceedings, if it appears necessary to do so in order to protect the owners of the property or estate or interest therein to be condemned and assure unto them the payment of just compensation to which they are entitled, the court may require the petitioner to give a new and additional bond in an amount and with sureties satisfactory to the court.

Code 1919, § 4362; 1924, p. 60; Code 1950, §§ 25-3, 25-4; 1962, c. 426, § 25-46.8; 1977, c. 394; 1979, c. 494; 2003, c. 940.



§ 25.1-225. Abandonment of proceedings after entry upon property

If the petitioner enters upon the property under this section and does any work thereon, or causes any injury or damage to such property, it shall not thereafter be entitled, without the consent of the owner, to abandon the proceedings for the condemnation thereof, but shall conduct the condemnation proceedings with reasonable dispatch to final judgment.

Code 1919, § 4362; 1924, p. 60; Code 1950, §§ 25-3, 25-4; 1962, c. 426, § 25-46.8; 1977, c. 394; 1979, c. 494; 2003, c. 940.



§ 25.1-226. Repealed

Repealed by Acts 2006, c. 586, cl. 2.



§ 25.1-227.1. Qualifications of commissioners

A. The provisions of this article shall apply in eminent domain proceedings in which the issue of just compensation is to be determined by a commission.

B. All commissioners shall be disinterested freeholders and residents of the county or city wherein the property or the greater portion of the property to be condemned is situated. No person shall serve as a commissioner for more than one full week within any three-month period, unless agreed to by the parties.

2010, c. 835.



§ 25.1-227.2. Empanelment of commissioners

A. The parties to the eminent domain proceeding may agree upon five or nine persons qualified to act as commissioners, as provided in subsection B of § 25.1-227.1.

B. If the parties cannot agree upon five or nine qualified persons to act as commissioners, then each party shall present to the court a list containing the names of at least six qualified persons. If any party fails to submit such a list of names, the court may, in its discretion, submit such a list on such party's behalf.

C. From the lists submitted pursuant to subsection B, the court shall select the names of nine potential commissioners and at least two alternates. At least one week prior to their service, such persons shall be summoned to appear.

D. If nine qualified persons are selected, the petitioner and the owners shall each have two peremptory challenges and the remaining five shall serve as commissioners. If five qualified persons are agreed upon as provided in subsection A, they shall serve as commissioners.

E. If an owner has filed no answer to the petition, and the court finds that the owner is not represented by counsel, the court may, in its discretion, and subject to the right of the petitioner to challenge for cause, subpoena five persons who shall serve as commissioners.

F. Any three or more of the five commissioners may act.

G. In condemnation proceedings instituted by the Commissioner of Highways, a person owning structures or improvements for which an outdoor advertising permit has been issued by the Commissioner of Highways pursuant to § 33.2-1208 shall be deemed to be an "owner" for purposes of this section.

2010, c. 835.



§ 25.1-228. Qualification of jurors

A. The provisions of this article shall apply in eminent domain proceedings in which the issue of just compensation is to be determined by a jury.

B. Persons selected as condemnation jurors shall be residents of the county or city in which the property to be condemned, or the greater portion thereof, is situated. No person shall be eligible as a condemnation juror when he, or any person for him, solicits or requests a member of the jury commission to place his name on a list of condemnation jurors. All of the persons included on the list of condemnation jurors shall be freeholders of property within the jurisdiction.

Code 1919, §§ 4366, 4367; 1928, p. 334; 1948, p. 168; Code 1950, §§ 25-12, 25-16; 1962, c. 426, § 25-46.20; 1968, c. 535; 1973, c. 510; 1974, c. 625; 1975, c. 551; 1991, c. 520; 1993, c. 906; 1997, c. 58; 2000, c. 1029; 2003, c. 940; 2006, c. 586.



§ 25.1-229. Selection of jurors

A. Except as otherwise provided in this section, the provisions of Chapter 11 (§ 8.01-336 et seq.) of Title 8.01 shall apply to the selection of condemnation juries mutatis mutandis. While preserving the random selection process set forth in § 8.01-345, the jury commissioner shall determine the freeholder status of individuals randomly selected by reference to tax rolls or other reliable data the judge of the circuit court deems appropriate.

B. All of the acting jurors and all of the names drawn for alternate jurors shall be freeholders of property within the jurisdiction. On the day set for trial, jurors who appear shall be called to be sworn on their voir dire until a disinterested and impartial panel is obtained. A juror may be stricken for cause. From the impartial panel the judge shall randomly select 13 jurors. From the panel of 13 jurors each party shall have four peremptory strikes. The court may appoint alternate jurors. Five persons from a panel of not fewer than 13 jurors shall constitute a jury in a condemnation case. If fewer than seven jurors remain before the court prior to the exercise of peremptory strikes, the trial may proceed and be heard by less than five jurors provided the parties agree. However, no trial shall proceed with fewer than three jurors.

C. The conclusion of the jurors need not be unanimous, and a majority of the jurors may act in the name of the jury.

D. In condemnation proceedings instituted by the Commissioner of Highways, a person owning structures or improvements for which an outdoor advertising permit has been issued by the Commissioner of Highways pursuant to § 33.2-1208 shall be deemed to be an "owner" for purposes of this section.

Code 1919, §§ 4366, 4367; 1928, p. 334; 1948, p. 168; Code 1950, §§ 25-12, 25-16; 1962, c. 426, § 25-46.20; 1968, c. 535; 1973, c. 510; 1974, c. 625; 1975, c. 551; 1991, c. 520; 1993, c. 906; 1997, c. 58; 2000, c. 1029; 2003, c. 940; 2006, c. 586; 2007, cc. 450, 720.



§ 25.1-230. Measure of just compensation; oaths of members of body determining just compensation

A. The body determining just compensation shall in each case ascertain the amount of just compensation to which a party is entitled as follows:

1. If the condemnation proceeding is brought utilizing the procedure set forth in Chapter 3 (§ 25.1-300 et seq.) of this title or §§ 33.2-1018 through 33.2-1029, the body determining just compensation shall ascertain the value of the property to be taken and the damages, if any, which may accrue to the residue beyond the enhancement in value, if any, to such residue by reason of such taking and use by the petitioner, however, (i) such enhancement in value shall not be offset against the value of the property taken, and (ii) if such enhancement in value shall exceed the damage, there shall be no recovery against the landowner for such excess; and

2. In any other condemnation proceeding, the body determining just compensation shall ascertain the value of the property to be taken and the damages, if any, to any other property beyond the peculiar benefits, if any, to such other property, by reason of such taking and use by the petitioner.

B. Before executing their duties, each member of the body determining just compensation shall take an oath before an officer authorized by the laws of this Commonwealth to administer an oath that he will faithfully and impartially ascertain the amount of just compensation to which a party is entitled.

Code 1919, §§ 4366, 4367; 1928, p. 334; 1948, p. 168; Code 1950, §§ 25-12, 25-16; 1962, c. 426, § 25-46.20; 1968, c. 535; 1973, c. 510; 1974, c. 625; 1975, c. 551; 1991, c. 520; 1993, c. 906; 1997, c. 58; 2000, c. 1029; 2003, c. 940.



§ 25.1-230.1. Lost access and lost profits

A. For purposes of this section:

"Business" shall have the same meaning as set forth in § 25.1-400.

"Business profit" means the average net income for federal income tax purposes for the three years immediately prior to the valuation date of a business or farm operation located on the property taken.

"Direct access" means ingress or egress on or off a public road, street, or highway at a location where the property adjoins that road, street, or highway.

"Farm operation" shall have the same meaning as set forth in § 25.1-400.

B. The body determining just compensation shall include in its determination of damage to the residue any loss in market value of the remaining property from lost access caused by the taking or damaging of the property. The body determining just compensation shall ascertain any reduction in value for lost access, if any, that may accrue to the residue (i) beyond the enhancement in value, if any, to such residue as provided in subdivision A 1 of § 25.1-230, or (ii) beyond the peculiar benefits, if any, to such other property as provided in subdivision A 2 of § 25.1-230, by reason of the taking and use by the petitioner. If such peculiar benefit or enhancement in value shall exceed the reduction in value, there shall be no recovery against the landowner for such excess. The body determining just compensation may not consider an injury or benefit that the property owner experiences in common with the general community, including off-site circuity of travel and diversion of traffic, arising from an exercise of the police power. The body determining just compensation shall ensure that any compensation awarded for lost access shall not be duplicated in the compensation otherwise awarded to the owner of the property taken or damaged.

C. The body determining just compensation shall include in its determination of just compensation lost profits to the owner of a business or farm operation conducted on the property taken only if the owner proves with reasonable certainty the amount of the loss and that the loss is directly and proximately caused by the taking of the property through the exercise of eminent domain and the following conditions are met:

1. The loss cannot be reasonably prevented by a relocation of the business or farm operation, or by taking steps and adopting procedures that a reasonably prudent person would take and adopt;

2. The loss will not be included in relocation assistance provided pursuant to Chapter 4 (§ 25.1-400 et seq.);

3. Compensation for the loss will not be duplicated in the compensation otherwise awarded to the owner of the property taken or damaged; and

4. The loss shall be determined in accordance with generally accepted accounting principles applied on a consistent basis.

D. Any and all liability for lost access shall be established and made a part of the award of just compensation for damage to the residue of the property taken or damaged, and any and all liability for lost profits shall be set forth specifically in the award. In a partial acquisition, in the event that the owner of the property being condemned and the owner of the business or farm operation claiming lost profits are the same, then any enhancement or peculiar benefit shall be offset against both damage to the residue and lost profits.

E. It shall not be a requirement of any bona fide effort to purchase the property pursuant to § 25.1-204 or 33.2-1001 that the petitioner include any liability for lost profits in a written offer to purchase the property.

F. In any proceeding in which the owner of a business or farm operation seeks to recover lost profits, the owner shall provide the condemning authority with all federal income tax returns, if any, relating to the business or farm operation for which the owner seeks lost profits for a period of three years prior to the valuation date and for each year thereafter during the pendency of the condemnation proceeding. The condemning authority shall not divulge the information provided pursuant to this subsection except in connection with the condemnation proceeding.

G. Nothing in this section is intended to provide for compensation for inverse condemnation claims for temporary interference with or interruption of a business or farm operation other than that which is directly and proximately caused by a taking or damaging of property through the exercise of eminent domain.

2012, cc. 699, 719; 2015, c. 642.



§ 25.1-231. View of property

The court shall direct the body determining just compensation, in the custody of the sheriff or sergeant or one of his deputies, to view the property described in the petition with the owner and the petitioner, or any representative of either party, and none other, unless otherwise directed by the court. Upon motion of either party, the judge shall accompany the body determining just compensation upon such view. Such view shall not be considered by the body determining just compensation as the sole evidence in the case.

Code 1919, §§ 4368, 4369; Code 1950, §§ 25-17, 25-18, 25-18.1; 1956, c. 563; 1962, c. 426, § 25-46.21; 1991, c. 520; 2000, c. 1029; 2003, c. 940.



§ 25.1-232. Testimony on issues; report on just compensation

A. Upon completion of the view, the court shall hear the testimony in open court on the issues joined.

B. When the body determining just compensation shall have arrived at its conclusion, it shall make its report in writing to the court.

Code 1919, §§ 4368, 4369; Code 1950, §§ 25-17, 25-18, 25-18.1; 1956, c. 563; 1962, c. 426, § 25-46.21; 1991, c. 520; 2000, c. 1029; 2003, c. 940.



§ 25.1-233. Confirmation of report; exceptions to report

A. The report of the body determining just compensation may be confirmed or set aside forthwith by the court.

B. However, when the report is so filed and before the court passes thereon, either party shall have the right to file written exceptions to the report, which shall be filed not later than 10 days after the rendering of the report by the body determining just compensation. The court shall have the same power over the reports of the body determining just compensation as it now has over verdicts of juries in civil actions.

C. Upon hearing of exceptions to the report the court shall not recall and question the members of the body determining just compensation as to the manner in which their report was determined unless there be an allegation in such written exceptions that fraud, collusion, corruption or improper conduct entered into the report. If such allegation is made, the judge shall summon the members of the body determining just compensation to appear and he alone shall question them concerning their actions. If the court be satisfied that fraud, collusion, corruption or improper conduct entered into the report of the body determining just compensation, the report shall be set aside and a new body to determine just compensation shall be empanelled to rehear the case.

D. If the court be satisfied that no such fraud, collusion, corruption or improper conduct entered into the report of the body determining just compensation, or no other cause exists that would justify setting aside or modifying a jury verdict in civil actions, the report shall be confirmed.

Code 1919, §§ 4368, 4369; Code 1950, §§ 25-17, 25-18, 25-18.1; 1956, c. 563; 1962, c. 426, § 25-46.21; 1991, c. 520; 2000, c. 1029; 2003, c. 940.



§ 25.1-234. Participation by certain tenants in proceedings to determine just compensation

A. Any tenant under a lease with a term of 12 months or longer may participate in the proceedings to determine just compensation to the same extent as his landlord or the owner, if, not less than 10 days prior to the date for the trial of the issue of just compensation, such tenant shall file his petition for intervention, in the manner provided in § 25.1-221. Such petition for intervention shall include (i) a verified copy of the lease under which he is in possession and (ii) an affidavit by the tenant or his duly authorized agent or attorney, stating:

1. That he claims an interest in the award; and

2. That he desires to offer admissible evidence concerning the value of the property being taken or damaged.

B. For the purposes of this section, the term of a tenant's lease shall include any renewals or extensions for which the tenant has an enforceable written option. The term "tenant" shall include the assignee of the original tenant, as well as any sublessee of the entire demised premises of the owner for the full unexpired term of the sublessor.

C. Nothing in this section shall be construed, however, as authorizing such tenant to offer any evidence in the proceedings to determine just compensation concerning the value of his leasehold interest in the property involved therein or as authorizing the body determining just compensation to make any such determination in formulating its report.

D. As used in this section, "proceedings to determine just compensation" means proceedings described in §§ 25.1-231, 25.1-232, and 25.1-233.

1966, c. 512, § 25-46.21:1; 2000, c. 1029; 2003, c. 940.



§ 25.1-235. Compensation of commissioners or jurors

The commissioners or jurors summoned shall, for every day or portion thereof they may be employed in the performance of their duties, receive an allowance in the amount prescribed in § 17.1-618 as compensation for their attendance, travel and other costs, to be paid by the petitioner.

Code 1919, § 4366; 1928, p. 335; 1948, p. 169; Code 1950, § 25-15; 1962, c. 426, § 25-46.22; 1973, c. 26; 1974, c. 346; 1976, c. 308; 1982, c. 566; 1993, c. 137; 2000, c. 1029; 2003, c. 940; 2006, c. 586; 2010, cc. 177, 835.



§ 25.1-236. Contracts made part of report

If the petitioner and the person whose property is being condemned under the provisions of this chapter shall, before the report of just compensation is made, (i) enter into any contract in relation to building, operating, or maintaining the proposed work, or in relation to fencing, culverts, depots, stations, crossings, sidings, cattle guards, damage from fire, injury to or destruction of property, real or personal, or like matters, and (ii) introduce such contract at the trial of the issue of just compensation, such contract shall be accepted and made a part of the report of the award of just compensation. Upon confirmation of such report, the contract shall thereafter run as a covenant with the land or with the interest or estate therein taken.

Code 1919, § 4380; Code 1950, §§ 25-36, 25-37; 1962, c. 426, § 25-46.23; 2003, c. 940.



§ 25.1-237. Payment of compensation and damages into court; vesting of title

Upon the return of the report of the body determining just compensation, and the confirmation, alteration or modification thereof in the manner provided in this chapter, the sum so ascertained by the court as compensation and damages, if any, to the property owners may be paid into court. Upon paying such sum into court, title to the property and rights condemned shall vest in the petitioner to the extent prayed for in the petition, unless such title shall have already vested in the petitioner in a manner otherwise provided by law. The petitioner or its agent shall have the right to enter and construct its works or improvements upon or through the property described in its petition.

Code 1919, § 4369; Code 1950, §§ 25-19, 25-20; 1962, c. 426, § 25-46.24; 2000, c. 1029; 2003, c. 940.



§ 25.1-238. Petitioner may begin work during pendency of proceedings; injunction prohibited

A. Upon the return of the report of the body determining just compensation and upon payment into court of the sum ascertained therein, the petitioner or its agents may enter and construct its works or improvements upon or through the property as described in its petition, notwithstanding the pendency of proceedings on any objections to such report in the trial court, or upon an appeal of the case, or the ordering of a new trial of the issue of just compensation or otherwise.

B. No order shall be made nor any injunction awarded by any court to stay the petitioner in the prosecution of its work unless it is manifest that the petitioner or its agents are transcending their authority and that the interposition of the court is necessary to prevent injury that cannot be adequately compensated in damages.

Code 1919, § 4371; Code 1950, § 25-23; 1962, c. 426, § 25-46.25; 2000, c. 1029; 2003, c. 940.



§ 25.1-239. Finality of order confirming, altering or modifying report; appeal

A. The order confirming, altering or modifying the report of just compensation shall be final.

B. Any party aggrieved thereby may apply for an appeal to the Supreme Court and a supersedeas may be granted in the same manner as is now provided by law and the Rules of Court applicable to civil cases. An order setting aside the report and awarding a new trial of the issue of just compensation shall not be a final order for the purposes of appeal.

1962, c. 426, § 25-46.26; 2003, c. 940.



§ 25.1-240. Distribution of money paid into court

A. Upon the award being paid into court and the confirmation of the report in the manner provided in § 25.1-237, the interest or estate of the owner or owners in the property taken or damaged shall terminate and they shall have such interest or estate in the fund and any interest accrued thereon so paid into court as they had in the property so taken or damaged. All liens by a deed of trust, judgment or otherwise upon such property or any interest therein shall be transferred to the fund so paid into court. If the court is satisfied that the persons having an interest therein are before the court, the court shall make such distribution of such money and any interest accrued thereon as to it may seem proper, having due regard to the interest of all persons therein, and in what proportions such money is properly payable.

B. If it appears from the record in the proceedings or otherwise that the person or persons or classes of persons in the proceedings are vested with the superior right or claim of title in the land or estate or interest therein condemned, or in the proceeds of the award of just compensation, and that the record does not disclose any denial or dispute thereof, by any person or party in interest, the court may direct that the fund and any interest accrued thereon, after the payment therefrom of any taxes, be disbursed and distributed accordingly among the persons entitled thereto or to such person who they may by writing direct.

C. Notwithstanding the provisions of subsection B, the court may inquire into the rights or claims of any persons appearing to be infants, incapacitated or under any other legal incapacity, independent of any statement in the record.

D. Any order for distribution shall conserve and protect the rights of such parties in and to the fund and any interest accrued thereon.

E. The cost of a commissioner in chancery appointed by the court to assist in making the proper distribution in cases of legal disability as herein set forth may be taxed as a cost of the proceedings, to be paid by the petitioner.

Code 1919, § 4374; 1942, p. 339; Code 1950, § 25-26; 1962, c. 426, § 25-46.28; 1964, c. 590; 1979, c. 494; 1997, c. 801; 2003, c. 940.



§ 25.1-241. Hearing on controversy among claimants to money paid into court

A. If it appears to the court that there exists a controversy among claimants to the fund and any interest accrued thereon, or to the ownership of the property subject to the condemnation, the court shall enter an order setting a time for hearing the case and determining the rights and claims of all persons entitled to the fund or to any interest or share therein.

B. In order to enable the court to determine the proper disposition of the fund and any interest accrued thereon, the court may, for good cause shown, appoint a commissioner in chancery to take evidence upon the conflicting claims. If the fund, exclusive of interest, is $500 or more, the costs incident to or arising out of a trial or a determination of such issues or out of a determination of the ownership of the fund and any interest accrued thereon or the distribution thereof shall not be taxed against the petitioner. If the fund, exclusive of interest, is less than $500, such costs shall be taxed against the petitioner.

C. Upon a determination by the court of the rights and claims of the persons entitled to the fund and any interest accrued thereon, an order shall be entered directing the disbursement among the persons entitled thereto or to whomsoever they may by writing direct. Any party aggrieved thereby may apply for an appeal as provided in subsection B of § 25.1-239.

Code 1919, § 4374; 1942, p. 339; Code 1950, § 25-26; 1962, c. 426, § 25-46.28; 1964, c. 590; 1979, c. 494; 1997, c. 801; 2003, c. 940; 2005, c. 885.



§ 25.1-242. Appointment of other body to determine just compensation when new trial ordered; costs of new trial

A. If (i) the body determining just compensation fails to report its award of just compensation within a reasonable time after the issue of just compensation is submitted to it; (ii) the body determining just compensation reports that it is unable to make such award; (iii) the body's report is set aside; or (iv) a final order upon its report has been set aside upon appeal and a new trial ordered, the court shall, without further notice, as often as seems to it proper, appoint another body to determine just compensation of the same type as the preceding body, and the matter shall proceed as prescribed in this chapter.

B. If a new trial of the issue of just compensation is ordered, either in the trial court or upon appeal, upon an exception by an owner with respect to the insufficiency of the award of just compensation, and the subsequent report of the award of just compensation, which is confirmed, is for the same or a lesser total amount, the court shall (i) tax all the costs of the new trial against the owner making such exception and (ii) order repayment to the petitioner of any sum paid to such owner out of the fund paid into court by the petitioner in excess of the total sum ascertained by the second report with interest thereon from the date the original payment was made to such owner until the date such excess is repaid to the petitioner. Interest accruing thereon prior to July 1, 1970, shall be paid at the rate of five percent annually; interest accruing thereafter and prior to July 1, 1981, shall be paid at the rate of six percent annually; interest accruing thereafter and prior to July 1, 2003, shall be paid at the rate of eight percent annually; and interest accruing thereafter shall be paid at the general account's primary liquidity portfolio rate, compiled by the Department of the Treasury for the month in which the original payment was made to such owner.

C. If such owner fails to make such repayment within 30 days from the date of the entry of such order, the court shall enter judgment therefor against such owner.

Code 1919, §§ 4372, 4387; 1934, p. 514; Code 1950, §§ 25-22, 25-24; 1962, c. 426, § 25-46.29; 1970, c. 308; 1981, c. 476; 1991, c. 520; 2000, c. 1029; 2003, c. 940.



§ 25.1-243. Withdrawal pendente lite of money paid into court

A. At any time after payment into court of the sum ascertained in the report of the award of just compensation, notwithstanding the fact that another trial of the issue of just compensation has been ordered or an appeal has been taken from a final order upon the report as provided in subsection B of § 25.1-239, a party whose property or interest therein is to be taken or damaged may apply to the court, in the manner provided in this section, for the withdrawal pendente lite of all, or any portion of his pro rata share, of the amount deposited for his interest in the property to be taken or damaged, together with his pro rata share of any interest accrued thereon.

B. If such application requests withdrawal of an amount in excess of 50 percent of such owner's pro rata share of the amount deposited, exclusive of interest, the court may require the applicant, before withdrawing any of such excess, to give or file a bond with the court for the return of the amount withdrawn that exceeds the amount to which the owner is entitled as finally determined in the condemnation proceeding, together with interest from the date of the withdrawal of the amount in excess of 50 percent of such owner's pro rata share of such amount deposited. Such bond shall be with surety approved by the court or clerk, conditioned as required by law to the effect that they are bound to the petitioner in such amount as fixed by the court, but not to exceed double the amount of such excess. Interest accruing prior to July 1, 1970, shall be paid at the rate of five percent annually; interest accruing thereafter and prior to July 1, 1981, shall be paid at the rate of six percent annually; interest accruing thereafter and prior to July 1, 2003, shall be paid at the rate of eight percent annually; and interest accruing thereafter shall be paid at the general account's primary liquidity portfolio rate, compiled by the Department of the Treasury.

C. Such application shall be verified and shall set forth the owner's interest in the property to be taken or damaged and request withdrawal of a stated amount. A copy of such application for withdrawal shall be served upon the petitioner or its counsel of record. No order permitting such withdrawal shall be entered until at least 21 days after service of such application upon the petitioner without its consent. Within such 21-day period the petitioner may object to such withdrawal by filing written objections thereto with the court on the grounds that the amount of, or the sureties upon the proposed bond are insufficient or that other persons are known or believed to have interests in such property. A copy of any such objections shall be served upon the applicant and such other persons as have appeared or answered, or their attorneys of record.

D. If any person appears and objects to the proposed withdrawal, or if the petitioner so requests, the court shall determine the amount to be withdrawn, if any, and the persons entitled thereto. Upon such determination, no other person so served shall have any claim against the petitioner to the extent of the amount so withdrawn. The court may follow the procedure prescribed in § 25.1-241 for the determination of any controversy among any claimants to the funds or to the ownership of the property subject to the condemnation, and may tax the costs thereof as therein provided.

E. If the award that is confirmed finally is for a lesser amount than the amount paid into court, the petitioner shall recover the amount of such excess and, if any person has been paid a greater sum than that to which he is entitled, judgment shall be entered for the petitioner against such person for the amount of such excess and any interest thereon.

F. The amount of the petitioner's deposit under § 25.1-224 or § 25.1-237 and the amount of such deposit withdrawn by any party in accordance with the provisions of this section shall not be given in evidence or referred to in the trial of the issue of just compensation or be considered by the court or upon appeal in determining whether the award is inadequate or excessive, nor limit the rights of any party to appeal from any decision therein.

1962, c. 426, § 25-46.30; 1970, c. 308; 1979, c. 494; 1981, c. 476; 2003, c. 940.



§ 25.1-244. Interest on award; entry of judgment for award and interest

A. If the petitioner has exercised pendente lite the right to enter into and take possession of the land or other property, in the manner provided by this chapter, upon the payment into court of the sum ascertained in the report of just compensation as provided in § 25.1-238, the owner thereof shall receive interest upon the difference between (i) the amount of just compensation as finally determined and awarded to such owner and (ii) the amount, if any, that such owner received or was entitled to receive from the fund so paid into court. Such interest shall be paid for the period from the time of such entry by the petitioner until the time the fund paid into court on account of the final award of just compensation to such owner is available for distribution. Interest accruing prior to July 1, 1970, shall be paid at the rate of five percent annually; interest accruing thereafter and prior to July 1, 1981, shall be paid at the rate of six percent annually; interest accruing thereafter and prior to July 1, 2003, shall be paid at the rate of eight percent annually; and interest accruing thereafter shall be paid at the general account's primary liquidity portfolio rate, compiled by the Department of the Treasury. No interest shall be payable upon any amount that was withheld from such owner on account of questions involving his right, title, interest or estate in the land or other property taken or damaged.

B. If the petitioner has exercised the right pendente lite to enter into and take possession of the land or other property to be taken or damaged as provided in § 25.1-224, the owner thereof shall receive, in addition to the amount that he is entitled to receive under subsection A, interest at the general account's primary liquidity portfolio rate annually upon the difference between (i) the amount of the award of just compensation as finally determined and (ii) the amount previously paid into court as required under § 25.1-224. Such interest shall be paid for the period from the time of such entry until payment into court of the sum ascertained in the report of just compensation as provided in § 25.1-237.

C. No interest shall be allowed during the time any distribution of the fund paid into court was delayed in the trial court or upon appeal, or thereafter, occasioned by any exceptions made by such owner that are not sustained in whole or in part.

D. If the petitioner fails to pay into court any sum necessary for paying the total award that has been confirmed finally or the interest to which the owner is entitled under this section for a period of 30 days after the time for noting an appeal, the court shall enter judgment therefor against the petitioner, unless the proceedings have been dismissed in accordance with the provisions of Article 8 (§ 25.1-248 et seq.) of this chapter.

E. Interest allowable under the provisions of this section shall be reduced to the extent the fund has accrued interest during the pendency of the suit in the account required by § 25.1-224.

1962, c. 426, § 25-46.31; 1970, c. 308; 1979, c. 494; 1981, c. 476; 2003, c. 940.



§ 25.1-245. Costs

A. Except as otherwise provided in this chapter, all costs of the proceeding in the trial court that are fixed by statute shall be taxed against the petitioner.

B. The court may in its discretion tax as a cost a fee, not to exceed $1,000, for a survey for the landowner.

C. If an owner whose property is taken by condemnation under this title or under Title 33.2 is awarded at trial, as compensation for the taking of or damage to his real property, an amount that is 30 percent or more greater than the amount of the petitioner's final written offer made not later than 60 days after receipt by the petitioner of a complete copy of the owner's written self contained or summary appraisal report, as referenced in the Uniform Standards of Professional Appraisal Practice, provided it is the same type of report furnished to the landowner that complies with the requirements of the Uniform Standards of Professional Appraisal Practice in effect as of the date of such report on which the owner intends to rely to support the amount of just compensation to which he claims to be entitled, the court may order the petitioner to pay to the owner those (i) reasonable costs, other than attorney fees, and (ii) reasonable fees and travel costs, including reasonable appraisal and engineering fees, for no more than three experts testifying at trial, that the owner incurs. The requirements of this subsection shall not apply to those condemnation actions:

1. Involving easements valued at less than $10,000.

2. In which the petitioner filed, prior to July 1, 2005: (i) a petition in condemnation pursuant to Chapter 2 (§ 25.1-205 et seq.) of this title; or (ii) a certificate of take or deposit pursuant to Title 33.2, or Chapter 3 (§ 25.1-300 et seq.) of this title.

3. In which the owner does not provide the report described herein.

D. All costs on appeal shall be assessed and assessable in the manner provided by law and the Rules of Court as in other civil cases.

1962, c. 426, § 25-46.32; 1970, c. 345; 2000, c. 1029; 2003, c. 940; 2005, c. 878; 2007, c. 895.



§ 25.1-246. When sheriff to remove forcible resistance to entry

In any case in which the petitioner may be entitled under the laws of this Commonwealth to enter upon property for purposes of making examinations or surveys as are authorized by law, to enter upon property in accordance with the provisions of this chapter, or to condemn any property, the sheriff, whenever required, shall attend and remove, if necessary, any forcible resistance to any such entry or taking.

Code 1919, § 4386; Code 1950, § 25-44; 1962, c. 426, § 25-46.33; 1971, Ex. Sess., c. 155; 2003, c. 940.



§ 25.1-247. Recordation of orders, judgments and proceedings; costs

A. The clerk of the court shall make and certify a copy of so much of the orders, judgments and proceedings in the case as shall show such condemnation, including a plat and description of the property condemned, and any such contract, if any there be, as is mentioned in § 25.1-236. The clerk shall record such material in the land records in his office, and index it in the names of the parties.

B. If any portion of the land lies in two or more localities, the clerk shall certify a copy of the proceedings to the clerk of the court of each locality. The clerks shall record and index the copy as provided in subsection A.

C. The fees of the clerk for recording shall be the same as for recording a deed. The fees shall be paid by the petitioner.

Code 1919, § 4381; Code 1950, § 25-38; 1962, c. 426, § 25-46.27; 1991, c. 520; 2003, c. 940.



§ 25.1-248. Dismissal of proceedings prior to trial on issue of just compensation

If a hearing has not begun in the trial of the issue of just compensation for the taking or damaging of property and the petitioner has not already acquired the title or a lesser interest or estate in, or taken possession of, such property, the petitioner may upon motion obtain, as a matter of right, an order dismissing the proceeding as to such property. Such order shall also provide, except as may be provided otherwise in a settlement by agreement of the parties, that the petitioner shall pay such owner or owners their reasonable expenses that have been actually incurred by them in preparing for the trial on the issue of just compensation, in such amounts as the court deems just and reasonable.

Code 1919, § 4387; 1934, p. 514; Code 1950, § 25-22; 1962, c. 426, § 25-46.34; 1972, c. 742; 2003, c. 940.



§ 25.1-249. Dismissal of proceedings after commencement of trial on issue of just compensation

At any time after a hearing has begun in the trial of the issue of just compensation for the taking or damaging of any property or property interest, if the petitioner has not already acquired title or a lesser interest in, or taken possession of, such property, or paid the amount of just compensation into court, and before the time for noting an appeal from any final order upon a report of just compensation, the petitioner may, upon motion, obtain as a matter of right an order dismissing the proceedings as to such property. Such order shall also provide that the petitioner shall pay such owner or owners for the following expenses that have been actually incurred by them in such amounts as the court deems just and reasonable: (i) an attorney's fee; (ii) witness fees, including reasonable fees of not more than three expert witnesses; and (iii) other reasonable expenses and compensation for time spent as a result of the condemnation proceedings. If any such expenses are not paid within 30 days of the entry of such order, judgment therefor shall be entered against the petitioner.

Code 1919, § 4387; 1934, p. 514; Code 1950, § 25-22; 1962, c. 426, § 25-46.34; 1972, c. 742; 2003, c. 940.



§ 25.1-250. Effect of failure of petitioner to pay award; expenses

If the petitioner fails to pay to the parties entitled thereto, or into court, the amount of the award of just compensation before the time for noting an appeal from any final order upon the report of just compensation, the owner or owners of the property to be taken or damaged may, upon motion, obtain as a matter of right an order dismissing the proceeding as to such property. Such order shall also provide that the petitioner shall pay such owner or owners his expenses as provided in § 25.1-249. If any such expenses are not paid within 30 days of the entry of such order, judgment therefor shall be entered against the petitioner.

Code 1919, § 4387; 1934, p. 514; Code 1950, § 25-22; 1962, c. 426, § 25-46.34; 1972, c. 742; 2003, c. 940.



§ 25.1-251. Dismissal of proceedings by stipulation of parties; effect of dismissal; dropping parties

A. Before the vesting of title, or a lesser interest therein in any property in the manner prescribed in this chapter, the proceedings may be dismissed, in whole or in part, as to any such property upon the filing of a stipulation of dismissal by the parties affected thereby. If such parties so stipulate, the court may vacate any order that has been entered.

B. Except as otherwise provided in a stipulation of dismissal or order of the court, any dismissal is without prejudice.

C. The court may at any time drop a defendant unnecessarily or improperly joined.

Code 1919, § 4387; 1934, p. 514; Code 1950, § 25-22; 1962, c. 426, § 25-46.34; 1972, c. 742; 2003, c. 940.



§ 25.1-300. Definitions

As used in this chapter, unless the context requires a different meaning:

"Authorized condemnor" means a condemnor that is specifically authorized by law to acquire property through the use of the procedure set forth in this chapter.

"Certificate" means an instrument that, when recorded in the office of the clerk of the circuit court wherein condemnation proceedings are pending or are to be instituted by an authorized condemnor, terminates the interest or estate of the owner of the property described therein and vests defeasible title to such property or interest or estate of the owner in the authorized condemnor. "Certificate" includes a certificate of deposit and a certificate of take.

"Certificate of deposit" means a certificate filed by an authorized condemnor with the court wherein condemnation proceedings are pending or are to be instituted, stating that any sum or sums designated therein shall be paid pursuant to the order of the court, and which is filed in lieu of the payment of funds into court as provided in subdivision A 2 of § 25.1-305.

"Certificate of take" means a certificate recorded by an authorized condemnor with the court wherein condemnation proceedings are pending or are to be instituted, in connection with which the authorized condemnor has deposited funds with the court as provided in subdivision A 1 of § 25.1-305.

2003, c. 940.



§ 25.1-301. Applicability of chapter; purpose

A. The procedure established by this chapter shall be available for use, at the election of an authorized condemnor, in connection with the acquisition of property by condemnation if the use of the procedure is specifically authorized by law.

B. It is the intention of this chapter to provide that property may, in the discretion of the authorized condemnor, be condemned as provided in this chapter before, during or after the construction of improvements thereon.

2003, c. 940.



§ 25.1-302. Protection of property

Authorized condemnors constructing improvements under the authority of this chapter shall use diligence to protect growing crops and pastures and to prevent damage to any property not taken.

2003, c. 940.



§ 25.1-303. Effort to acquire property by purchase

An authorized condemnor shall comply with the applicable provisions of § 25.1-204 and subdivision A 1 of § 25.1-417 before exercising its authority to acquire property by condemnation under the procedure set forth in this chapter.

2003, c. 940.



§ 25.1-304. Authority to take possession and title to property

In addition to any authority it has to exercise the power of eminent domain prior to entering upon property being condemned, an authorized condemnor is authorized to acquire title to and to enter upon and take possession of such property for the purposes for which such condemnor is authorized to condemn such property, and proceed with the construction of improvements upon such property, in accordance with the procedures set forth in this chapter.

2003, c. 940.



§ 25.1-305. Authorized condemnor to make payment into court or file certificate of deposit before entering upon land

A. Before entering upon or taking possession of property, the authorized condemnor shall either:

1. Pay into the court wherein condemnation proceedings are pending, or are to be instituted, such sum as is required by subsection B; or

2. File with the court wherein condemnation proceedings are pending, or are to be instituted, a certificate of deposit issued by the authorized condemnor for such sum as is required by subsection B, which shall be deemed and held for the purpose of this chapter to be payment into the custody of such court.

B. The amount to be paid into the court as provided in subdivision A 1 or represented by a certificate of deposit as provided in subdivision A 2 shall be the amount that the authorized condemnor estimates to be the fair value of the land taken, or interest therein sought, and damage done, which estimate shall be based on a bona fide appraisal if required by § 25.1-417; however, such estimate shall not be less than the current assessed value of the land for real estate tax purposes, unless the property has physically changed in a material and substantial way since the current assessment date such that the real estate tax assessment no longer represents a fair valuation of the property, when the entire parcel for which the assessment has been made is to be acquired.

C. If the condemning authority makes a payment into court as provided in subdivision A 1, it shall also record a certificate of take as provided in § 25.1-307.

D. Payment against a certificate of deposit, when ordered by the court named therein, shall be paid by the authorized condemnor.

E. Nothing in this section shall make evidence of tax assessments admissible as proof of value in an eminent domain proceeding.

2003, c. 940; 2013, c. 764.



§ 25.1-306. Notice of intent to file certificate

The authorized condemnor shall give notice to the owner or tenant of the freehold by registered mail, if known, that a certificate will be filed with respect to such person's property.

2003, c. 940.



§ 25.1-307. Content of certificates; recordation of certificates

A. A certificate shall set forth the description of the property being taken or damaged, and the owner or owners, if known, of such property.

B. The authorized condemnor shall record a certificate of take or a certificate of deposit in the clerk's office of the court where deeds are recorded. The clerk shall record the certificate in the deed book and index it in the names of both (i) the person or persons who owned the land before the recordation of the certificate and (ii) the authorized condemnor.

2003, c. 940.



§ 25.1-308. Effect of recordation of certificate; transfer of title or interest in property

A. Upon recordation of a certificate:

1. The interest or estate of the owner of the property described therein shall terminate;

2. The title to such property shall be vested in the authorized condemnor;

3. The owner shall have such interest or estate in the funds deposited with the court or represented by the certificate of deposit as the owner had in the property taken or damaged; and

4. All liens by deed of trust, judgment or otherwise upon such property shall be transferred to such funds.

B. The title in the authorized condemnor shall be defeasible until (i) the authorized condemnor and such owner reach an agreement as provided in § 25.1-317, or (ii) the compensation for the taking or damage to the property is determined by condemnation proceedings as provided in § 25.1-313.

2003, c. 940.



§ 25.1-309. Property situated in two or more localities

If the property affected by the certificate is situated in two or more localities, the clerk of the court wherein the certificate is recorded shall certify a copy of such certificate to the clerk of the court of the locality in which any portion of the property lies. The clerk shall record the same in the deed book and index it in the manner prescribed in subsection B of § 25.1-307.

2003, c. 940.



§ 25.1-310. Proceedings for distribution of funds

A. Any person shown by a certificate to be entitled to funds deposited with the court or represented by a certificate of deposit may petition the court for the distribution of all or any part of the funds.

B. A copy of such petition shall be served on either (i) the attorney of record for the petitioner, if a condemnation proceeding is pending; or (ii) if such a proceeding is not pending, an officer or agent of the authorized condemnor who is authorized to accept service of process in any court proceeding on behalf of the authorized condemnor.

C. The copy of the petition shall be served with a notice returnable to the court not less than 21 days after such service, to show cause, if the authorized condemnor can, why such amount should not be distributed in accordance with the petition.

D. If the authorized condemnor does not, on or before the return day of the petition, show such cause, and if the record in the proceeding does not disclose any denial or dispute with respect thereto, the court shall enter an order directing the distribution of such amount in accordance with the prayers of the petition. However, in the case of a nonresident petitioner the court may in its discretion require a bond before ordering the distribution.

E. If funds have been deposited with the court pursuant to subdivision A 1 of § 25.1-305, any interest that has accrued on the funds shall be payable to the person or persons entitled to receive such funds.

F. If funds are not then on deposit with the court but are represented by a certificate of deposit pursuant to subdivision A 2 of § 25.1-305, a certified copy of such order shall forthwith be sent to the authorized condemnor by the clerk. The authorized condemnor shall deposit such funds with the court within 30 days of the date of such order.

G. Interest shall be payable on funds represented by a certificate of deposit from the date of filing of the certificate of deposit until the funds are paid into court at the general account's primary liquidity portfolio rate for the month in which the order pursuant to this section is entered. However, interest shall not accrue if an injunction is filed against the authorized condemnor that enjoins the taking of the property described in the certificate.

H. If the authorized condemnor shows such cause, or if the record in the proceeding discloses any denial or dispute as to the persons entitled to such distribution or to any interest or share therein, the court shall direct such proceedings as are provided by § 25.1-241 for the distribution of awards.

2003, c. 940.



§ 25.1-311. Effect of acceptance of payments; evidence as to amount of deposit or certificate

A. The acceptance of payment as provided in § 25.1-310 shall not limit the amount to be allowed by the body determining just compensation in a condemnation proceeding, nor limit the rights of any party or parties to the proceeding to appeal from any decision therein.

B. A party to a condemnation proceeding shall not be entitled to introduce evidence of any amount deposited with the court or represented by a certificate, nor of any amount that has been accepted by any party entitled thereto pursuant to § 25.1-310.

2003, c. 940.



§ 25.1-312. Reformation, alteration, revision, amendment or invalidation of certificate

A. No reformation, alteration, revision, amendment or invalidation shall be made to a recorded certificate for any purpose without the prior consent of the court wherein such certificate is recorded.

B. The court shall have jurisdiction to:

1. Reform, alter, revise, amend or invalidate, in whole or in part, any certificate; and

2. Correct mistakes in the description of the property affected by such certificate, the name or names of the owner or owners in the certificate, or any other error that may exist with respect to such certificate for any other purpose.

C. A petition filed by the authorized condemnor with the court setting forth any error made in such certificate, or the necessity of any change therein, shall be deemed sufficient basis for the reformation, alteration, revision, amendment or invalidation in whole or in part of such certificate.

D. The court may enter an order permitting the reformation, alteration, revision, amendment or invalidation, in whole or in part, of the certificate. Such order, together with any revised certificate that may be necessary, shall be recorded in the clerk's office in the same manner required for the recordation of a certificate. The filing of any certificate pursuant to the provisions of this section shall not alter the date of taking as established by the recordation of the original certificate pursuant to § 25.1-307 as to any property that is included in the amended certificate. An amended certificate shall not include any property not included in the original certificate.

E. Nothing in this section shall be construed to prohibit or preclude any person damaged by reason of a mistake in, or the invalidation of, a certificate from showing the damage suffered by reason of such mistake or invalidation in a condemnation proceeding.

2003, c. 940.



§ 25.1-313. Institution of condemnation proceedings

The authorized condemnor shall institute condemnation proceedings with respect to property described in a certificate any time after the recordation of the certificate, but within 60 days after the completion of the construction of the improvements upon the property described in the certificate, if (i) the authorized condemnor and the owner or owners of property taken or damaged by the authorized condemnor are unable to agree as to the compensation, if any, attributable to such taking or damage, or (ii) such agreement cannot be obtained because the owners or one or more of them are under a disability, are unknown or cannot with reasonable diligence be found within this Commonwealth. However, this section shall not require the institution of condemnation proceedings if they have been instituted prior to the recordation of such certificate.

2003, c. 940.



§ 25.1-314. Order confirming award; recordation

The final order of the court confirming an award of compensation to the owner or owners of property shall confirm in the authorized condemnor absolute and indefeasible title to the property that is the subject of the condemnation proceeding. Such order shall be recorded in the current land records in the office of each clerk of court in which the certificate was recorded.

2003, c. 940.



§ 25.1-315. Awards in greater amounts than deposit; interest

A. If the amount of an award in a condemnation proceeding is greater than that deposited with the court or represented by a certificate of deposit, the excess amount, together with interest accrued on such excess amount, shall be paid into court for the person or persons entitled thereto.

B. Interest shall accrue on the excess amount at the general account's primary liquidity portfolio rate, compiled by the Department of the Treasury of Virginia for the month in which the award is rendered, computed from the date of such deposit to the date of payment into court and be paid into court for the person or persons entitled thereto. However, any interest that accrued before July 1, 1970, shall be paid at the rate of five percent, and interest accruing thereafter and prior to July 1, 1981, shall be paid at the rate of six percent, and any interest accruing thereafter and prior to July 1, 1994, shall be paid at the rate of eight percent.

2003, c. 940.



§ 25.1-316. Awards in lesser amounts than deposit; interest

If the amount of an award in a condemnation proceeding is less than that deposited with the court or represented by a certificate of deposit, and the person or persons entitled thereto have received a distribution pursuant to § 25.1-310 of such funds, the authorized condemnor shall recover (i) the amount of such excess and (ii) interest on such excess at the general account's primary liquidity portfolio rate. If any person has been paid a greater sum than that to which he is entitled as determined by the award, judgment shall be entered for the authorized condemnor against such person for the amount of such excess and interest.

2003, c. 940.



§ 25.1-317. Agreements as to compensation; petition and order of court thereon; disposition of funds

A. At any time after the recordation of a certificate, but prior to the institution of condemnation proceedings, if the authorized condemnor and the owner of the property taken or damaged agree as to compensation for the property taken and damages, if any, caused by such taking, the authorized condemnor shall file with the court a petition so stating. A copy of the agreement shall be attached to the petition. If condemnation proceedings are already pending at the time such agreement is reached, the authorized condemnor shall not be required to file a petition, but shall file a motion to dismiss the condemnation proceedings containing an averment that such agreement has been reached. Upon the filing of such a petition or a motion to dismiss, the court shall enter an order confirming absolute and indefeasible title to the property in the condemning authority, or in the Commonwealth if the condemning authority is an agency of the Commonwealth. Such order shall be recorded in the clerk's office of each court in which the certificate is recorded. Upon entry of such order, the condemning authority shall be relieved of further obligation by virtue of having filed a certificate of deposit with the court.

B. If it shall appear from such petition and agreement, or motion to dismiss a pending suit, that no person other than those executing such agreement are entitled to the funds deposited with the court or represented by a certificate of deposit, the court shall direct that such funds, after payment therefrom of any taxes that may be charged against the property taken, be disbursed and distributed in accordance with the provisions stated in the petition, or motion, among the parties or persons entitled thereto. If it shall appear that a controversy exists as to the persons entitled to such funds, such distribution shall be made in accordance with the provisions of § 25.1-310.

2003, c. 940.



§ 25.1-318. Petition by owner for determination of just compensation

A. The owner of property that an authorized condemnor has entered and taken possession of pursuant to the provisions of this chapter may petition the circuit court of the locality in which the greater portion of the property lies for the appointment of commissioners or the empanelment of a jury to determine just compensation for the property taken and damages done, if any, to such property, as provided in Chapter 2 (§ 25.1-200 et seq.) if (i) the owner and the authorized condemnor have not reached an agreement as to compensation and damages, if any, and (ii) the authorized condemnor:

1. Has not completed the construction of the contemplated improvements upon the property after a reasonable time for such construction has elapsed; or

2. Has not instituted condemnation proceedings within:

a. Sixty days after completion of the construction of the contemplated improvements upon the property; or

b. One year after the authorized condemnor has entered upon and taken possession of the property, regardless of whether the construction of the contemplated improvements has been completed.

B. A copy of such petition shall be served upon the authorized condemnor at least 10 days before it is filed in the court. The authorized condemnor shall file an answer thereto within five days after the filing of the petition. If the court finds that the conditions prerequisite for such appointment as provided in subsection A are satisfied, the court shall appoint commissioners or empanel a jury, as requested in the owner's petition, to ascertain the amount of compensation to be paid for the property taken and damages done, if any. The proceedings shall thereafter be governed by the procedure prescribed by Chapter 2 (§ 25.1-200 et seq.) insofar as the same may be applicable.

2003, c. 940; 2006, c. 586; 2010, c. 835.



§ 25.1-400. Definitions

As used in this chapter, unless the context requires a different meaning:

"Business" means any lawful activity, except a farm operation, conducted primarily:

1. For the purchase, sale, lease and rental of personal and of real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property;

2. For the sale of services to the public;

3. By a nonprofit organization; or

4. Solely for the purposes of § 25.1-406, for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted.

"Comparable replacement dwelling" means any dwelling that is (i) decent, safe and sanitary; (ii) adequate in size to accommodate the occupants; (iii) within the financial means of the displaced person; (iv) functionally equivalent; (v) in an area not subject to unreasonable adverse environmental conditions; and (vi) in a location generally not less desirable than the location of the displaced person's dwelling with respect to public utilities, facilities, services and the displaced person's place of employment.

"Decent, safe, and sanitary dwelling" means a dwelling that:

1. Is structurally sound, weather tight and in good repair;

2. Has a safe electrical wiring system adequate for lighting and appliances;

3. Contains a heating system capable of maintaining a healthful temperature;

4. Is adequate in size with respect to the number of rooms and area of living space needed to accommodate the displaced household;

5. Has a separate, well-lighted and ventilated bathroom that provides privacy to the user and contains sink, toilet, and bathing facilities (shower or bath, or both), all operational and connected to a functional water and sewer disposal system;

6. Provides unobstructed egress to safe open space at ground level. If the unit is above the first floor and served by a common corridor, there must be two means of egress; and

7. Is free of barriers to egress, ingress and use by a displaced person who is handicapped.

"Displaced person" means:

1. Any person who moves from real property, or moves his personal property from real property (i) as a direct result of a written notice of intent to acquire or the acquisition of such real property, in whole or in part, for any program or project undertaken by a state agency or (ii) on which such person is a residential tenant or conducts a small business, a farm operation or a business described in clause 4 of the definition of "business" in this section as a direct result of rehabilitation, demolition, or other displacing activity as the state agency may prescribe, under a program or project undertaken by the state agency in any case in which the state agency determines that such displacement is permanent;

2. Solely for the purposes of §§ 25.1-406, 25.1-407, and 25.1-411, any person who moves from real property, or moves his personal property from real property: (i) as a direct result of a written notice of intent to acquire or the acquisition of other real property, in whole or in part, on which such person conducts a business or farm operation, for a program or project undertaken by a state agency or (ii) as a direct result of rehabilitation, demolition, or other displacing activity as the state agency may prescribe, of other real property on which such person conducts a business or farm operation, under a program or project undertaken by the state agency in any case in which the state agency determines that such displacement is permanent; and

3. Any person who moves or discontinues his business or moves other personal property, or moves from his dwelling, as the direct result of (i) federally assisted activities for the enforcement of a building code or other similar code or (ii) a program of rehabilitation or demolition of buildings conducted pursuant to a federally assisted governmental program.

The term "displaced person" does not include (i) a person who has been determined, according to criteria established by the state agency, to be either in unlawful occupancy of the displacement dwelling or to have occupied such dwelling for the purpose of obtaining assistance under this chapter or (ii) in any case where the state agency acquires property for a program or project, any person, other than a person who was an occupant of the property at the time it was acquired, who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project.

"Dwelling" means the place of permanent or customary and usual residence of a person, according to local custom or law, including a single-family house, a single family unit in a two-family, multi-family, or multi-purpose property; a unit of a condominium or cooperative housing project; a nonhousekeeping unit; a mobile home; or any other residential unit.

"Farm operation" means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

"Mortgage" means such classes of liens as are commonly given to secure advances on, or the unpaid purchase price of, real property, together with the credit instruments, if any, secured thereby.

"Nonprofit organization" means an organization that is exempt from paying federal income taxes under § 501 of the Internal Revenue Code(26 U.S.C. § 501).

"Person" means any (i) individual or (ii) partnership, corporation, limited liability company, association, or other business entity.

"Uneconomic remnant" means a parcel of real property in which the owner is left with an interest after the partial acquisition of the owner's property and which the state agency has determined has little or no value or utility to the owner.

Code 1950, §§ 33-75.02, 33.1-132.2; 1970, c. 40, § 25-238; 1972, c. 738; 1989, c. 714; 2000, c. 851; 2002, c. 878; 2003, c. 940; 2011, cc. 117, 190.



§ 25.1-401. Scope of chapter

A. The provisions of this chapter shall be applicable to the acquisition of real property by any locality defined as a state agency for purposes of this chapter, notwithstanding the provisions of the locality's charter.

B. Subject to the provisions of subsection C, unless compliance with the provisions of this chapter is a prerequisite to the receipt and expenditure of federal funds on the projects for which property is acquired, this chapter shall not apply to acquisitions by a state agency (i) that are voluntarily initiated or negotiated by the seller under no threat of condemnation, (ii) where property is dedicated pursuant to the provisions of Chapter 22 (§ 15.2-2200 et seq.) of Title 15.2, or (iii) where property is voluntarily dedicated or donated for no consideration.

C. In the case of transportation projects funded in whole or in part with state or federal funds, unless compliance with the provisions of this chapter would jeopardize the receipt and expenditure of all or a portion of federal funds that would otherwise be available for transportation projects for which property is acquired or for reimbursement of the benefits provided for in this chapter, this chapter shall apply to acquisitions for such transportation projects by the Department of Transportation and any other state agency that are voluntarily initiated or negotiated by the seller under no threat of condemnation.

1972, c. 738, § 25-236; 1979, c. 235; 2000, c. 851; 2003, c. 940; 2014, c. 218.



§ 25.1-402. Rules and regulations

All state agencies are hereby authorized to promulgate such rules and regulations as are necessary to carry out the provisions of this chapter.

1972, c. 738, § 25-253; 2003, c. 940.



§ 25.1-403. Payments not considered income or resources

No payment received by a displaced person under this chapter shall be considered as income or resources for the purposes of determining the eligibility or extent of eligibility of any person for assistance under any state law, or for the purposes of this Commonwealth's personal income tax law, corporation tax law, or other tax laws. Such payments shall not be considered as income or resources of any recipient of public assistance and such payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.

Code 1950, §§ 33-75.07, 33.1-132.7; 1970, c. 40, § 25-246; 1972, c. 738; 2003, c. 940.



§ 25.1-404. Administrative payments; construction

Nothing in this chapter shall be construed as creating in any condemnation proceedings brought under the power of eminent domain, any element of value or damage not in existence immediately prior to April 10, 1972.

1972, c. 738, § 25-235.1; 2003, c. 940.



§ 25.1-405. Funds for implementing provisions of chapter

Funds appropriated or otherwise available to any state agency for the acquisition of real property or any interest therein for a particular program or project shall be available also to fund any payment required to implement the provisions of this chapter as applied to that program or project.

1972, c. 738, § 25-244; 2003, c. 940.



§ 25.1-406. Moving and related expenses

Whenever the acquisition of real property for a program or project undertaken by a state agency will result in the displacement of any person, the state agency shall make fair and reasonable relocation payments to the displaced person for:

1. Actual reasonable expenses in moving himself, his family, business, farm operation, or other personal property;

2. Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, which payments shall not exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the state agency;

3. Actual reasonable expenses in searching for a replacement business or farm; and

4. Actual reasonable expenses necessarily incurred in reestablishing a displaced farm, nonprofit organization or small business at its new site, in accordance with criteria established by the state agency but not to exceed $25,000.

Code 1950, §§ 33-75.04, 33.1-132.4; 1970, c. 40, § 25-239; 1972, c. 738; 1989, c. 714; 2000, c. 851; 2003, c. 940.



§ 25.1-407. Optional moving expense allowance for persons displaced from dwelling

Any displaced person eligible for payments under § 25.1-406 who is displaced from a dwelling may elect to accept the payments authorized by this section in lieu of the payments authorized by § 25.1-406, which displaced person so electing shall receive a moving expense allowance of an amount determined according to a schedule established by the state agency. The acceptance of the payment authorized by this section shall be in lieu of any payment under § 25.1-406.

Code 1950, §§ 33-75.04, 33.1-132.4; 1970, c. 40, § 25-239; 1972, c. 738; 1989, c. 714; 2000, c. 851; 2003, c. 940.



§ 25.1-408. Optional payment for persons displaced from a place of business or farm operation

Any displaced person eligible for payments under § 25.1-406 who is displaced from his place of business or farm operation and who is eligible under criteria established by the state agency may elect to accept the payment authorized by this section in lieu of the payment authorized by § 25.1-406. Such payment shall consist of a fixed payment in an amount to be determined according to criteria established by the state agency, except that such payment shall not be less than $1,000 nor more than $75,000. A person whose sole business at the displacement site is the rental of such property to others shall not qualify for a payment under this section. The acceptance of the payment authorized by this section shall be in lieu of any payment under § 25.1-406.

Code 1950, §§ 33-75.04, 33.1-132.4; 1970, c. 40, § 25-239; 1972, c. 738; 1989, c. 714; 2000, c. 851; 2003, c. 940; 2006, c. 452.



§ 25.1-409. (Effective until October 1, 2014) Replacement housing for homeowners

A. In addition to payments otherwise authorized by this chapter, the state agency shall make an additional payment not to exceed $31,000 to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than 90 days before the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements:

1. The amount, if any, that when added to the acquisition cost of the dwelling acquired by the state agency, equals the reasonable cost of a comparable replacement dwelling;

2. The amount, if any, that will compensate the displaced person for any increased interest costs and other debt service costs that such person is required to pay for financing the acquisition of any comparable replacement dwelling. The amount for any increased interest or debt service costs shall be (i) determined in accordance with the criteria established by the state agency and (ii) paid only if the dwelling acquired by the state agency was encumbered by a bona fide mortgage that was a valid lien on such dwelling for not less than 180 days immediately prior to the initiation of negotiations for the acquisition of such dwelling; and

3. Reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the comparable replacement dwelling, but not including prepaid expenses.

B. The additional payment authorized by this section shall be made only to such a displaced person who purchases and occupies a decent, safe, and sanitary replacement dwelling not later than the end of the one-year period beginning on the later of (i) the date on which he receives final payment of all costs for the acquired dwelling or (ii) the date on which the state agency obligation under § 25.1-414 is met. However, the state agency may extend such period for good cause. If such period is extended, the payment under this section shall be based on the cost of relocating the person to a comparable replacement dwelling within one year of such date.

Code 1950, §§ 33-75.05, 33-75.06, 33.1-132.5, 33.1-132.6; 1970, c. 40, § 25-240; 1972, c. 738; 1989, c. 714; 2003, c. 940; 2014, c. 218.



§ 25.1-409. Replacement housing for homeowners

A. In addition to payments otherwise authorized by this chapter, the state agency shall make an additional payment not to exceed $31,000 to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than 90 days before the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements:

1. The amount, if any, that when added to the acquisition cost of the dwelling acquired by the state agency, equals the reasonable cost of a comparable replacement dwelling;

2. The amount, if any, that will compensate the displaced person for any increased interest costs and other debt service costs that such person is required to pay for financing the acquisition of any comparable replacement dwelling. The amount for any increased interest or debt service costs shall be (i) determined in accordance with the criteria established by the state agency and (ii) paid only if the dwelling acquired by the state agency was encumbered by a bona fide mortgage that was a valid lien on such dwelling for not less than 180 days immediately prior to the initiation of negotiations for the acquisition of such dwelling; and

3. Reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the comparable replacement dwelling, but not including prepaid expenses.

B. The additional payment authorized by this section shall be made only to such a displaced person who purchases and occupies a decent, safe, and sanitary replacement dwelling not later than the end of the one-year period beginning on the later of (i) the date on which he receives final payment of all costs for the acquired dwelling or (ii) the date on which the state agency obligation under § 25.1-414 is met. However, the state agency may extend such period for good cause. If such period is extended, the payment under this section shall be based on the cost of relocating the person to a comparable replacement dwelling within one year of such date.

Code 1950, §§ 33-75.05, 33-75.06, 33.1-132.5, 33.1-132.6; 1970, c. 40, § 25-240; 1972, c. 738; 1989, c. 714; 2003, c. 940; 2014, c. 218.



§ 25.1-410. Replacement housing for tenants

A. In addition to amounts otherwise authorized by this article, a state agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under § 25.1-409 which dwelling was actually and lawfully occupied by such displaced person for not less than 90 days immediately prior to (i) the initiation of negotiations for acquisition of the dwelling or (ii) if the displacement is not a direct result of acquisition, such other event as the state agency shall prescribe. Such payment shall consist of the amount necessary to enable such displaced person to lease or rent, for a period not to exceed 42 months, a comparable replacement dwelling, but not to exceed $7,200. At the discretion of the state agency, a payment under this subsection may be made in periodic installments. Computation of a payment under this subsection to a low-income displaced person for a comparable replacement dwelling shall take into account such person's income.

B. Any person eligible for a payment under subsection A may elect to apply such payment to a down payment on, and other incidental expenses pursuant to, the purchase of a decent, safe, and sanitary replacement dwelling. Any such person may, at the discretion of the state agency, be eligible under this subsection for the maximum payment allowed under subsection A.

1972, c. 738, § 25-241; 1989, c. 714; 2003, c. 940; 2011, cc. 117, 190; 2014, c. 218.



§ 25.1-410. (Effective until October 1, 2014) Replacement housing for tenants and certain homeowners

A. In addition to amounts otherwise authorized by this article, a state agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under § 25.1-409 which dwelling was actually and lawfully occupied by such displaced person for not less than 90 days immediately prior to (i) the initiation of negotiations for acquisition of the dwelling or (ii) if the displacement is not a direct result of acquisition, such other event as the state agency shall prescribe. Such payment shall consist of the amount necessary to enable such displaced person to lease or rent, for a period not to exceed 42 months, a comparable replacement dwelling, but not to exceed $7,200. At the discretion of the state agency, a payment under this subsection may be made in periodic installments. Computation of a payment under this subsection to a low-income displaced person for a comparable replacement dwelling shall take into account such person's income.

B. Any person eligible for a payment under subsection A may elect to apply such payment to a down payment on, and other incidental expenses pursuant to, the purchase of a decent, safe, and sanitary replacement dwelling. Any such person may, at the discretion of the state agency, be eligible under this subsection for the maximum payment allowed under subsection A.

1972, c. 738, § 25-241; 1989, c. 714; 2003, c. 940; 2011, cc. 117, 190; 2014, c. 218.



§ 25.1-411. Relocation planning, assistance coordination, and advisory services

A. Programs or projects undertaken by a state agency shall be planned in a manner that (i) recognizes, at an early stage in the planning of such programs or projects and before the commencement of any actions that will cause displacements, the problems associated with the displacement of individuals, families, businesses, and farm operations, and (ii) provides for the resolution of such problems in order to minimize adverse impacts on displaced persons and to expedite program or project advancement and completion.

B. The state agency shall ensure that the relocation assistance advisory services described in subsection C are made available to all persons displaced by the state agency. If the state agency determines that any person occupying property immediately adjacent to the real property acquired is caused substantial economic injury because of the acquisition, it may offer such person relocation advisory services under such program.

C. Each relocation assistance advisory program required by subsections A and B shall include such measures, facilities, or services as may be necessary or appropriate in order to:

1. Determine, and make timely recommendations on, the need and preferences, if any, of displaced persons for relocation assistance;

2. Provide current and continuing information on the availability, sales prices, and rental charges of comparable replacement dwellings for displaced homeowners and tenants and suitable locations for businesses and farm operations;

3. Assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable replacement dwelling, except in the case of (i) a major disaster declared by the Governor; (ii) a national emergency declared by the President of the United States; or (iii) any other emergency that requires the person to move immediately from the dwelling because continued occupancy of such dwelling by such person constitutes a substantial danger to the health or safety of such person;

4. Assist a person displaced from his business or farm operation in obtaining and becoming established in a suitable replacement location;

5. Supply information concerning federal and state housing programs, disaster loan programs, and other federal or state programs offering assistance to displaced persons; and

6. Provide other advisory services to displaced persons in order to minimize hardships to such persons in adjusting to relocation.

D. The head of a state agency shall coordinate the relocation activities performed by the state agency with other project activities and other planned or proposed governmental actions in the community or nearby areas that may affect the efficient and effective delivery of relocation assistance and related services.

Code 1950, §§ 33-75.03, 33.1-132.3; 1970, c. 40, § 25-242; 1972, c. 738; 1989, c. 714; 2003, c. 940; 2011, cc. 117, 190.



§ 25.1-412. Administration of relocation assistance programs

In order to prevent unnecessary expense and duplication of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons, a state agency may enter into contracts with any person for services in connection with such programs, or may carry out its functions under this chapter through any federal or state agency or instrumentality having an established organization for conducting relocation assistance programs.

Code 1950, §§ 33-75.03, 33.1-132.3; 1970, c. 40, § 25-243; 1972, c. 738; 2003, c. 940.



§ 25.1-413. Payments to certain persons displaced as the result of certain code enforcement activities

Notwithstanding any other provision of this article, the governing body of a locality shall be authorized to make payments to any displaced person who is displaced by nonfederally assisted housing, plumbing, building, electrical, elevator, fire, food and health and sanitation code enforcement activities, in its discretion either (i) in amounts not exceeding the amounts authorized by the provisions of this chapter or (ii) in such lesser amounts as it may determine. Localities may adopt policies and procedures for payments to be made to persons displaced by such nonfederally assisted programs.

1972, c. 738, § 25-245; 1973, c. 426; 2003, c. 940.



§ 25.1-414. Authority of state agency where replacement housing not available; requiring person to move

A. If a program or project undertaken by a state agency cannot proceed to actual construction on a timely basis because comparable replacement dwellings are not available, and the state agency determines that such dwellings cannot otherwise be made available, the state agency may take such action as is necessary or appropriate to provide such dwellings by use of funds authorized for such project. The state agency may use this section to exceed the maximum amounts that may be paid under §§ 25.1-409 and 25.1-410 on a case-by-case basis for good cause as determined in accordance with such regulations as the state agency shall issue.

B. No person shall be required to move from his dwelling on account of any project, unless the head of the state agency is satisfied that comparable replacement housing is available to such person.

1972, c. 738, § 25-247; 1989, c. 714; 2003, c. 940; 2011, cc. 117, 190.



§ 25.1-415. Adjustments to certain benefit limits

The monetary limits provided for in §§ 25.1-406, 25.1-408, 25.1-409, and 25.1-410 shall be adjusted to conform to future revisions of corresponding monetary benefits under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (Public Law 91-646).

1981, c. 149, § 25-247.1; 2003, c. 940.



§ 25.1-416. Application of article

The provisions of this article shall apply for the benefit of (i) owners and (ii) other persons who are actually and lawfully occupying the real property to be acquired and who have been occupants thereof for at least 90 days prior to the initiation of negotiations for acquisition.

1972, c. 738, § 25-236; 1979, c. 235; 2000, c. 851; 2003, c. 940.



§ 25.1-417. General provisions for conduct of acquisition

A. If a state agency acquires real property in connection with any programs or projects, such acquisition shall be conducted, to the greatest extent practicable, in accordance with the following provisions:

1. The state agency shall make every reasonable effort to acquire expeditiously real property by negotiation.

2. Real property shall be appraised before the initiation of negotiations, and the owner or his designated representative shall be given an opportunity to accompany the appraiser during his inspection of the property; however, the requirements of this subdivision shall not apply if the state agency's official who is responsible for the acquisition determines that the value of the property being acquired is less than $25,000, based on assessment records or other objective evidence. Whenever the value of the property being acquired is determined to be between $10,000 and $25,000, the state agency, at the time an offer is made initiating negotiations, shall disclose to the owner or his designated representative that the offer has been established based on assessment records or other objective evidence and not an appraisal and that he may request that an appraisal be prepared and used as the basis for establishing just compensation pursuant to this section.

3. Before making an offer to acquire or initiating any related negotiations for real property, the state agency shall establish an amount which it believes to be just compensation therefor and shall make a prompt offer to acquire the property for the full amount so established. In no event shall such amount be less than the state agency's approved appraisal of the fair market value of such property, if such an appraisal is required, or the current assessed value of such property for real estate tax purposes, unless the property has physically changed in a material and substantial way since the current assessment date such that the real estate tax assessment no longer represents a fair valuation of the property, when the entire parcel for which the assessment is made is to be acquired, whichever is greater. Any decrease or increase in the fair market value of real property prior to the date of valuation caused by the public improvement for which such property is acquired, or by the likelihood that the property would be acquired for such improvement, other than that due to physical deterioration within the reasonable control of the owner, shall be disregarded in determining the compensation for the property. The state agency concerned shall provide the owner of real property to be acquired with a written statement of, and summary of the basis for, the amount it established as just compensation and, if an appraisal is required or obtained, such written statement and summary shall include a complete copy of all appraisals of the real property to be acquired that the state agency obtained prior to making an offer to acquire or initiating any related negotiations for the real property. Where appropriate, the just compensation for the real property acquired and for damages to remaining real property shall be separately stated.

4. No owner shall be required to surrender possession of real property before the state agency pays the agreed purchase price, or deposits with the state court in accordance with applicable law, for the benefit of the owner, (i) an amount not less than the state agency's approved appraisal of the fair market value of such property, if such an appraisal is required, or the current assessed value of such property for real estate tax purposes, unless the property has physically changed in a material and substantial way since the current assessment date such that the real estate tax assessment no longer represents a fair valuation of the property, when the entire parcel for which the assessment is made is to be acquired, whichever is greater, or (ii) the amount of the award of compensation in the condemnation proceeding for such property.

5. The construction or development of a public improvement shall be so scheduled that, to the greatest extent practicable, no person lawfully occupying real property shall be required to move from a dwelling, assuming a replacement dwelling will be available, or to move his business or farm operation, without at least 90-days' written notice from the state agency, of the date by which such move is required.

6. If the state agency permits an owner or tenant to occupy the real property acquired on a rental basis for a short term for a period subject to termination by the state agency on a short notice, the amount of rent required shall not exceed the fair rental value of the property to a short-term occupier.

7. In no event shall the state agency either advance the time of condemnation, or defer negotiations or condemnation and the deposit of funds in court for the use of the owner, or take any other action coercive in nature, in order to compel an agreement on the price to be paid for the property.

8. If any interest in real property is to be acquired by exercise of the power of eminent domain, the state agency shall institute formal condemnation proceedings. No state agency shall intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of his real property.

9. If the acquisition of only part of a property would leave its owner with an uneconomic remnant, the state agency concerned shall offer to acquire the entire property.

10. A person whose real property is being acquired in accordance with this article may, after the person has been fully informed of his right to receive just compensation for such property, donate such property, and part thereof, any interest therein, or any compensation paid therefor to a state agency, as such person shall determine.

B. The provisions of this section create no rights or liabilities and shall not affect the validity of any property acquisitions by purchase or condemnation.

C. Nothing in this section shall make evidence of tax assessments admissible as proof of value in an eminent domain proceeding.

1972, c. 738, §§ 25-235.1, 25-248; 2000, cc. 851, 1029; 2001, c. 260; 2003, c. 940; 2011, cc. 117, 190, 335; 2013, c. 764.



§ 25.1-417.1. Expired

Expired.



§ 25.1-418. Reimbursement of owner for certain expenses

Any state agency acquiring real property in connection with any program or project, as soon as practicable after the first to occur of the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, shall reimburse the owner, to the extent the state agency deems fair and reasonable, for expenses he necessarily incurred for (i) recording fees, transfer taxes and similar expenses incidental to conveying such real property to the state agency; (ii) penalty costs for prepayment for any preexisting recorded mortgage entered into in good faith encumbering such real property; and (iii) the pro rata portion of real property taxes paid that are allocable to a period subsequent to the first to occur of the date of vesting title in the state agency or the effective date of possession of such real property by the state agency.

Code 1950, §§ 33-75.06, 33.1-132.6; 1970, c. 40, § 25-249; 1972, c. 738; 2003, c. 940.



§ 25.1-419. Reimbursement of owner for costs when condemnation proceeding is abandoned or denied

The court having jurisdiction of a condemnation proceeding instituted by a state agency to acquire real property by condemnation shall award the owner of any right, title or interest in such real property such sum as will, in the opinion of the court, reimburse such owner for his reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of the condemnation proceedings, if (i) the final judgment is that the state agency cannot acquire the real property by condemnation or (ii) the proceeding is abandoned by the state agency. The award of such sums will be paid by the state agency that sought to condemn the property.

1972, c. 738, § 25-250; 2003, c. 940.



§ 25.1-420. Reimbursement of owner for costs incurred in inverse condemnation proceeding

If a declaratory judgment proceeding is instituted pursuant to § 8.01-187 by the owner of any right, title or interest in real property because of use of his property in any program or project undertaken by a state agency, and either (i) the court renders a judgment for the plaintiff in such proceeding and awards compensation for the taking of property or (ii) the Attorney General effects a settlement of any such proceeding in which the Commonwealth is a party, the court or Attorney General, as appropriate, shall determine and award or allow to such plaintiff, as a part of such judgment or settlement, such sum as will, in the opinion of the court or the Attorney General, as the case may be, reimburse such plaintiff for his reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of such proceeding.

1972, c. 738, § 25-251; 2003, c. 940.



§ 25.1-421. Buildings, structures and other improvements on real property

A. To the greatest extent practicable, where an interest in real property is acquired by a state agency, the state agency shall acquire an equal interest in all buildings, structures, or other improvements located upon the real property so acquired and that are required to be removed from such real property so acquired and that are determined to be adversely affected by the use to which such real property will be put.

B. For the purpose of determining the just compensation to be paid for any building, structure or other improvement required to be acquired as provided in subsection A, such building, structure or other improvement shall be deemed to be a part of the real property to be acquired, notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property, to remove such building, structure or improvement at the expiration of his term. In such event, the tenant shall be paid an amount equal to the greater of (i) the fair market value that such building, structure or improvement contributes to the fair market value of the real property to be acquired or (ii) the fair market value of such building, structure or improvement to be removed from the real property.

C. Payment for such building, structures or improvements as set forth in subsections A and B shall not result in duplication of any payments otherwise authorized by other laws of the Commonwealth. No such payment shall be made unless the owner of the land involved disclaims all interest in the improvements of the tenant. In consideration for any such payment, the tenant shall assign, transfer and release all his right, title and interest in and to such improvements. Nothing with regard to such acquisition of buildings, structures or other improvements shall be construed to deprive the tenant of any rights to reject payment under this section and to obtain payment for such property interests in accordance with other laws of the Commonwealth.

D. The provisions of this section create no rights or liabilities and shall not affect the validity of any property acquisitions by purchase or condemnation.

1972, c. 738, §§ 25-235.1, 25-252; 2003, c. 940.






Title 27 - Fire Protection

§ 27-1. Firefighters and equipment may in emergencies go or be sent beyond territorial limits

Whenever the necessity arises during any actual or potential emergency resulting from fire, personal injury, or other public disaster, the firefighters of any county, city, or town may, together with all necessary equipment, lawfully go or be sent beyond the territorial limits of such county, city, or town to any point within or without the Commonwealth, to assist in meeting such emergency.

In such event, the acts performed for such purpose by such firefighters and the expenditures made for such purpose by such county, city, or town shall be deemed conclusively to be for a public and governmental purpose and all of the immunities from liability enjoyed by a county, city, or town when acting through its firefighters for a public or governmental purpose within its territorial limits shall be enjoyed by it to the same extent when such county, city, or town is so acting, under this section or under other lawful authority, beyond its territorial limits.

The firefighters of any county, city, or town, when acting hereunder, or under other lawful authority, beyond the territorial limits of such county, city, or town, shall have all the immunities from liability and exemptions from laws, ordinances, and regulations, and shall have all of the pension, relief, disability, workers' compensation, and other benefits, enjoyed by them while performing their respective duties.

1942, p. 376; Michie Code 1942, § 3032c; 1966, c. 134; 1977, c. 326; 1995, c. 461; 2015, cc. 502, 503.



§ 27-2. Contracts of cities or towns to furnish fire protection

The governing body of any city or town may, in its discretion, authorize or require the fire department or division thereof to render aid in cases of actual or potential fire occurring beyond their limits, and may prescribe the conditions on which such aid may be rendered, and may enter into a contract, or contracts, with nearby, adjacent or adjoining counties and cities, within or without the Commonwealth, including the District of Columbia, for rendering aid in fire protection in such counties, cities, or any district, or sanitary district thereof or in the District of Columbia, on such terms as may be agreed upon by such governing body and the governing body of the District of Columbia or of such counties or cities or district, including sanitary districts, provided that each of the parties to such agreement may contract as follows: (i) waive any and all claims against all the other parties thereto which may arise out of their activities outside their respective jurisdictions under such agreement; (ii) indemnify and save harmless the other parties to such agreement from all claims by third parties for property damage or personal injury that may arise out of the activities of the other parties to such agreement outside their respective jurisdictions under such agreement. When the fire department or division of any city or town is operating under such permission or contract, or contracts, on any call beyond the corporate limits of the city or town, it shall be deemed to be operating in a governmental capacity and subject only to such liability for injuries as it would be if it were operating within the corporate limits of such city or town.

Code 1919, § 3033; 1938, p. 576; 1966, c. 134; 1968, c. 801; 1995, c. 461; 2015, cc. 502, 503.



§ 27-2.1. Contracts for fire protection for federal and state property

Any county, city, or town may contract with the federal or state government to provide fire service to federal or state property located within or without the boundaries of the county, city, or town.

In the absence of a written contract, any acts performed and all expenditures made by a county, city, or town in providing fire protection to property owned by the federal government shall be deemed conclusively to be for a public and governmental purpose and all of the immunities from liability enjoyed by a county, city, or town when acting through its firefighters for a public or governmental purpose within or without its territorial limits shall be enjoyed by it to the same extent when such county, city, or town is so acting, under the provisions of this section, or under other lawful authority.

The firefighters of any county, city, or town when acting hereunder, or under other lawful authority, shall have all of the immunities from liability and exemptions from laws, ordinances, and regulations and shall have all of the pension, relief, disability, workers' compensation, and other benefits enjoyed by them while performing their respective duties.

The amount of compensation to the county, city, or town pursuant to the contract shall be a matter within the sole discretion of the governing body of the county, city, or town.

1980, c. 729; 1995, c. 461; 2015, cc. 502, 503.



§ 27-3. Contract of county with city or another county for fire protection

The governing body of any county adjoining or near any city, town, or county, within or without the Commonwealth, including the District of Columbia, having and maintaining firefighting equipment may contract with any such city, town, or county, upon such terms as such governing body may deem proper, for fighting fires in such county, town, or city and may prescribe the terms and conditions upon which such services may be provided on privately owned property in the county, town, or city and may raise funds with which to pay for such services, by levying and collecting annually, at such rates as such governing body may deem sufficient, a special tax upon the property in such county, or in any magisterial district thereof, subject to local taxation.

Code 1919, § 2743; 1942, p. 118; 1966, c. 134; 1995, c. 461; 2015, cc. 502, 503.



§ 27-3.1. Public liability insurance to cover claims arising out of mutual aid agreements

The governing body of any city, county or town in the Commonwealth is authorized to procure or extend the necessary public liability insurance to cover claims arising out of mutual aid agreements executed with other cities, counties, or towns outside the Commonwealth, including the District of Columbia.

1968, c. 801; 1995, c. 461.



§ 27-4. Contract of county, city, or town to furnish fire protection

Any county, city, or town that operates firefighting equipment as provided for in § 27-15.2 and any county, city, or town mentioned in § 27-6.02 may contract with counties, cities, or towns in, adjacent to, or near such county, city, or town, including the District of Columbia, for fire protection in the manner provided for in § 27-2.

1946, p. 609; Michie Suppl. 1946, § 2743m; 1948, p. 160; 1970, c. 187; 1991, c. 54; 1995, c. 461; 2015, cc. 502, 503.



§ 27-5. Contracts as to installation of automatic sprinklers with incidental insurance clauses

Nothing contained in Title 38.2 shall be construed as prohibiting the performance of any contract made for the introduction of automatic sprinklers for reducing the risk by fire on any property located in this Commonwealth and containing provisions for obtaining or guaranteeing insurance against loss or damage by fire or water for a specified time at a fixed rate; provided, that all insurance contracts issued as a result of such contracts shall be in the form required by law in this Commonwealth; provided, further, that the contract rate be less than the published rate on risks covered thereby or the rate used by insurance companies writing such risks.

1930, p. 23; Michie Code 1942, § 4246c.



§ 27-5.1. Repealed

Repealed by Acts 1986, c. 429.



§ 27-5.2. Repealed

Repealed by Acts 1988, c. 891.



§ 27-5.3. Certain counties authorized to accept grants and other federal assistance

Any county having a population of more than 2,000 persons per square mile may apply for, accept and utilize grants and other assistance from the federal government pursuant to § 117 of the United States Housing Act of 1949 (79 Stat. 451, 477), as amended, for the purpose of carrying out programs of concentrated code enforcement and related activities.

1966, c. 435.



§ 27-5.4. Repealed

Repealed by Acts 1988, c. 891.



§ 27-5.5. Plans of certain state structures to be submitted to local governing bodies; access of local fire officials to state structures; corrective actions

A. Any agency, commission or institution of the Commonwealth engaging in the construction or renovation of a structure, the cost of which exceeds $25,000, shall submit, prior to the initiation of such construction or renovation, preliminary and working plans and specifications to the governing body, or its designee, of the political subdivision in which the structure is or will be located, provided that such governing body has submitted a written request for such plans and specifications to the Director of the Department of General Services and to such agency, commission or institution.

B. Every agency, commission or institution of the Commonwealth shall permit, at all reasonable hours, a local fire official reasonable access to existing structures or a structure under construction or renovation, for the purposes of performing an informational and advisory fire safety inspection. The local fire official may submit, subsequent to performing such inspection, his findings and recommendations including a list of corrective actions necessary to ensure that such structure is reasonably safe from the hazards of fire to the appropriate official of such agency, commission or institution, the Director of the Department of General Services, and the State Fire Marshal. Such agency, commission or institution shall notify, within sixty days of receipt of such findings and recommendations, the Director of the Department of General Services, the State Fire Marshal, and the local fire official of the corrective measures taken to eliminate the hazards reported by the local fire official. The State Fire Marshal shall have the same power in the enforcement of this section as is provided for the enforcement of the Statewide Fire Prevention Code (§ 27-94 et seq.).

1978, c. 197; 1989, c. 258 .



§ 27-6. Repealed

Repealed by Acts 1970, c. 187.



§ 27-6.01. Definitions

For the purposes of this chapter, unless the context requires a different meaning:

"Fire company" means a volunteer firefighting organization organized pursuant to § 27-8 in any county, city, or town of the Commonwealth for the purpose of fighting fires.

"Fire department" means a firefighting organization established as a department of government of any county, city, or town pursuant to § 27-6.1.

2015, cc. 502, 503.



§ 27-6.02. Provision of firefighting services

A. Any county, city, or town may provide firefighting services to its citizens by (i) establishing a fire department as a department of government pursuant to § 27-6.1 or (ii) contracting with or providing for the provision of firefighting services by a fire company established pursuant to § 27-8.

B. In cases in which a county, city, or town elects to contract with or provide for the provision of firefighting services by a fire company pursuant to clause (ii) of subsection A, the fire company shall be deemed to be an instrumentality of the county, city, or town and, as such, exempt from suit for damages done incident to fighting fires therein. The county, city, or town may elect to provide for the matters authorized in §§ 27-4 and 27-39.

As used in this section, "provide firefighting services" includes travel while performing fire, rescue, or other emergency operations in emergency vehicles or fire apparatus as described in §§ 46.2-920 and 46.2-1023, respectively.

2015, cc. 502, 503.



§ 27-6.1. Establishment of fire department; chief, officers and employees

The governing body of any county, city, or town may establish a fire department as a department of government and may designate it by any name consistent with the names of its other governmental units. The head of such fire department shall be known as "the chief." As many other officers and employees may be employed in such fire department as the governing body may approve.

1970, c. 187; 2001, c. 142; 2008, c. 410; 2015, cc. 502, 503.



§ 27-6.2. Applicant preemployment information with Arlington County Fire Department

Applicants for employment with the Arlington County Fire Department, having a local ordinance adopted in accordance with § 19.2-389, shall be required to submit to fingerprinting and to provide personal descriptive information to be forwarded along with the applicant's fingerprints through the Central Criminal Records Exchange and the Federal Bureau of Investigation for the purpose of obtaining criminal history record information regarding such applicant; however, such applicants shall, if required by local ordinance, pay the cost of the fingerprinting or criminal records check or both.

The Central Criminal Records Exchange, upon receipt of an applicant's record or notification that no record exists, shall make a report to the fire chief or his designee, who must belong to a governmental entity. In determining whether a criminal conviction directly relates to a position, the locality shall consider the following criteria: (i) the nature and seriousness of the crime; (ii) the relationship of the crime to the work to be performed in the position applied for; (iii) the extent to which the position applied for might offer an opportunity to engage in further criminal activity of the same type as that in which the person had been involved; (iv) the relationship of the crime to the ability, capacity or fitness required to perform the duties and discharge the responsibilities of the position being sought; (v) the extent and nature of the person's past criminal activity; (vi) the age of the person at the time of the commission of the crime; (vii) the amount of time that has elapsed since the person's last involvement in the commission of a crime; (viii) the conduct and work activity of the person prior to and following the criminal activity; and (ix) evidence of the person's rehabilitation or rehabilitative effort while incarcerated or following release.

If an applicant is denied employment because of information appearing in his criminal history record, the locality shall provide a copy of the information obtained from the Central Criminal Records Exchange to the applicant. The information shall not be disseminated except as provided for in this section.

2001, cc. 353, 373; 2003, c. 739.



§ 27-7. Bylaws of fire department; compensation of officers and employees; information on check stubs, time cards, etc

The governing body of any county, city, or town may empower the fire department therein to make bylaws to promote its objects consistent with the laws of the Commonwealth and ordinances of the county, city, or town and may provide for the compensation of the officers and employees of such department.

All check stubs or time cards purporting to be a record of time spent on the job by a firefighter shall record all hours of employment, regardless of how spent. All check stubs or pay records purporting to show the hourly compensation of a firefighter shall show the actual hourly wage to be paid. Nothing in this section shall require the showing of such information on check stubs, time cards, or pay records; however, if such information is shown, the information shall be in compliance with this section.

Code 1919, § 3126; 1970, c. 187; 1984, c. 595; 2001, c. 142; 2015, cc. 502, 503.



§ 27-8. Who may form a fire company; limit on number of persons in combined companies

Any number of persons, not less than 20, may form themselves into a company for extinguishing fires. In any county in which two or more companies for extinguishing fires join together and singly use one fire station, the number of persons in the combined companies shall be not less than 20.

Code 1919, § 3121; 1946, p. 110; 1970, c. 187; 2001, c. 142; 2015, cc. 502, 503.



§ 27-8.1. Repealed

Repealed by Acts 2015, cc. 502 and 503, cl. 2.



§ 27-9. Organization of fire company

A writing stating the formation of a fire company, with the names of the members thereof thereto subscribed, shall be recorded in the court of the city or the court of the county wherein such fire company is located, after which the members of the fire company may make regulations for effecting its objects consistent with the laws of the Commonwealth, the ordinances of the county, city, or town and the bylaws of the fire department thereof. The principal officer of such fire company shall be known as "the chief."

Code 1919, § 3122; 1970, c. 187; 2001, c. 142; 2015, cc. 502, 503.



§ 27-10. Dissolution of fire company

Whenever the fire department of the county, city, or town to which any fire company belongs ascertains that such company has failed, for three months successively, to consist of 20 effective members, or ascertains that it has failed for the like period to have or keep in good and serviceable condition an engine, hose, and equipment and other proper implements, or the governing body of the county, city, or town for any reason deems it advisable, such governing body may dissolve the fire company.

Code 1919, § 3136; 1970, c. 187; 2001, c. 142; 2015, cc. 502, 503.



§ 27-11. Duty of members on alarm of fire or call of a medical emergency

Every member of the fire company shall, upon any alarm of fire or call of a medical emergency, attend according to the ordinances of the county, city, or town, or the bylaws, rules, or regulations of the fire department or the fire company's regulations, and endeavor to extinguish such fire or assist in the medical emergency.

Code 1919, § 3123; 1970, c. 187; 2001, c. 142; 2015, cc. 502, 503.



§ 27-12. Repealed

Repealed by Acts 1970, c. 187.



§ 27-13. Appointment of chief and other officers

In every county, city, or town in which a fire company is established, there shall be appointed, at such time and in such manner as the governing body of such county, city, or town may prescribe, a chief and as many other officers as such governing body may direct.

Code 1919, § 3125; 1970, c. 187; 2008, c. 410; 2015, cc. 502, 503.



§ 27-14. Ordinances as to fire departments and fire companies

A. The governing body of any county, city, or town in which a fire department or fire company is established may make such ordinances in relation to the powers and duties of such fire departments or fire companies, and chiefs and other officers of such fire departments or fire companies, as it may deem proper, including billing property owners on behalf of volunteer fire departments as provided in § 38.2-2130.

B. The ordinances shall not require a minor who achieved certification under National Fire Protection Association 1001, level one, firefighter standards, as administered by the Department of Fire Programs, on or before January 1, 2006, between the ages of 15 and 16, to repeat the certification after his sixteenth birthday.

Code 1919, § 3127; 1970, c. 187; 2001, c. 142; 2006, c. 462; 2008, c. 410; 2013, cc. 356, 616; 2015, cc. 502, 503.



§ 27-15. Repealed

Repealed by Acts 1970, c. 187.



§ 27-15.1. Authority of chief or other officer in charge when answering alarm; penalty for refusal to obey orders

While any fire department or fire company is in the process of answering an alarm where there is imminent danger or the actual occurrence of fire or explosion or the uncontrolled release of hazardous materials that threaten life or property and returning to the station, the chief or other officer in charge of such fire department or fire company at that time shall have the authority to (i) maintain order at such emergency incident or its vicinity; (ii) direct the actions of the firefighters at the incident; (iii) notwithstanding the provisions of §§ 46.2-888 through 46.2-891, keep bystanders or other persons at a safe distance from the incident and emergency equipment; (iv) facilitate the speedy movement and operation of emergency equipment and firefighters; (v) cause an investigation to be made into the origin and cause of the incident; and (vi) until the arrival of a police officer, direct and control traffic in person or by deputy and facilitate the movement of traffic. The fire chief or other officer in charge shall display his firefighter's badge or other proper means of identification. Notwithstanding any other provision of law, this authority shall extend to the activation of traffic control signals designed to facilitate the safe egress and ingress of emergency equipment at a fire station. Any person or persons refusing to obey the orders of the chief or other officer in charge at that time is guilty of a Class 4 misdemeanor. The chief or other officer in charge shall have the power to make arrests for violation of the provisions of this section. The authority granted under the provisions of this section may not be exercised to inhibit or obstruct members of law-enforcement agencies or emergency medical services agencies from performing their normal duties when operating at such emergency incident, nor to conflict with or diminish the lawful authority, duties, and responsibilities of forest wardens, including but not limited to the provisions of Chapter 11 (§ 10.1-1100 et seq.) of Title 10.1. Personnel from the news media, such as the press, radio, and television, when gathering the news may enter at their own risk into the incident area only when the officer in charge has deemed the area safe and only into those areas of the incident that do not, in the opinion of the officer in charge, interfere with the fire department or fire company, firefighters, or emergency medical services personnel dealing with such emergencies, in which case the chief or other officer in charge may order such person from the scene of the emergency incident.

1970, c. 187; 1977, c. 326; 1984, c. 644; 2001, c. 142; 2008, c. 410; 2015, cc. 502, 503.



§ 27-15.1:1. Penalty for refusing or neglecting to obey order of chief or other officer in command

If any person at a fire refuses or neglects to obey any order duly given by the chief or other officer in command, he shall be fined a civil penalty not to exceed $100.

2015, cc. 502, 503.



§ 27-15.2. Purchase, maintenance, etc., of equipment; donated equipment

A. The governing body of every county, city, and town shall have power to provide for the purchase, operation, staffing, and maintenance of suitable equipment for firefighting or performing emergency medical services in or upon the property of the county, city, or town and of its inhabitants, and to prescribe the terms and conditions upon which the same will be used for fighting fires or performing emergency medical services in or upon privately owned property. All equipment purchased after October 1, 1970, shall be equipped with threads of USA Standard B2.3, B2.4 of the American Standards Association.

B. Any fire department of a county, city, or town, or any fire company donating equipment for fighting fires to any fire department or any fire company, which equipment met existing engineering and safety standards at the time of its purchase by the donating entity, shall be immune from civil liability unless the donating entity acted with gross negligence or willful misconduct.

C. A safety inspection shall be completed by a certified emergency vehicle service center and a report designating any deficiencies shall be provided prior to the change in ownership of the donated emergency vehicle.

1970, c. 187; 2001, c. 142; 2010, c. 545; 2015, cc. 502, 503.



§ 27-15.3. Purchase of service-issued boots or helmet by certain firefighters

A. Notwithstanding any other provision of law to the contrary, the governing body of any county, city, or town may allow any paid or volunteer firefighter for such jurisdiction with 10 or more years of service, but fewer than 20, to purchase the helmet or boots issued to the firefighter at fair market value.

B. Notwithstanding any other provision of law to the contrary, the governing body of any county, city, or town may allow any paid or volunteer firefighter for such jurisdiction with over 20 years of service to be given the helmet or boots issued to the firefighters or to purchase the helmet or boots issued to the firefighter at a price of $1.

2011, c. 22.



§ 27-16. Repealed

Repealed by Acts 1970, c. 187.



§ 27-17. Entry of buildings on fire and premises adjoining

The chief of any fire department or fire company or other authorized officer in command at a fire or medical emergency, and his subordinates, upon his order or direction, shall have the right at any time of the day or night to enter any building or upon any premises where a fire is in progress, or any building or premises adjacent thereto for the purpose of extinguishing the fire.

Code 1919, § 3130; 1970, c. 187; 2001, c. 142; 2015, cc. 502, 503.



§ 27-17.1. Remaining on premises after fire extinguished

The chief or other authorized officer of any fire department or fire company in command at a fire, and his subordinates upon his order or direction, shall have the right to remain at the scene of fire, including remaining in any building or house, for purposes of protecting the property and preventing the public from entry into the premises, until such reasonable time as the owner may resume responsibility for the protection of the property.

1978, c. 149; 2001, c. 142; 2015, cc. 502, 503.



§ 27-18. Repealed

Repealed by Acts 1970, c. 187.



§ 27-19. Repealed

Repealed by Acts 2015, cc. 502 and 503, cl. 2.



§ 27-20. Destruction of property to prevent spread of fire

The chief, or other officer commanding in his absence, may direct the pulling down or destroying of any fence, house, or other thing which he may judge necessary to be pulled down or destroyed to prevent the further spreading of a fire, and for this purpose may require such assistance from all present as he shall judge necessary.

Code 1919, § 3133; 1970, c. 187; 2001, c. 142; 2008, c. 410; 2015, cc. 502, 503.



§ 27-21. Owner may recover amount of actual damage

The owner of property destroyed pursuant to § 27-20 shall be entitled to recover from the county, city, or town the amount of the actual damage that he may have sustained by reason of the same having been pulled down or destroyed under such direction.

Code 1919, § 3134; 1970, c. 187; 2015, cc. 502, 503.



§ 27-22. But not for property which would have been destroyed by the fire

Section 27-21 shall not enable anyone to recover compensation for property which would have been destroyed by the fire, if the same had not been pulled down or destroyed under such direction, but only for what could have been saved with ordinary care and diligence, had no such direction been given.

Code 1919, § 3135.



§ 27-23. Repealed

Repealed by Acts 1970, c. 187.



§ 27-23.1. Establishment of fire zones or districts; tax levies

The governing bodies of the several cities or counties of the Commonwealth may create and establish, by designation on a map of the city or county showing current, official parcel boundaries, or by any other description which is legally sufficient for the conveyance of property or the creation of parcels, fire zones or districts in such cities or counties, within which may be located and established one or more fire departments, to be equipped with apparatus for fighting fires and protecting property and human life within such zones or districts from loss or damage by fire, illness or injury.

In the event of the creation of such zones or districts in any city or county, the city or county governing body may acquire, in the name of the city or county, real or personal property to be devoted to the uses aforesaid, and shall prescribe rules and regulations for the proper management, control, and conduct thereof. Such governing body shall also have authority to contract with, or secure the services of, any individual corporation, organization, or municipal corporation, or any volunteer firefighters for such fire protection as may be required.

To raise funds for the purposes aforesaid, the governing body of any city or county in which such zones or districts are established may levy annually a tax on the assessed value of all property real and personal within such zones or districts, subject to local taxation, which tax shall be extended and collected as other city or county taxes are extended and collected. However, any property located in Augusta County that has qualified for an agricultural or forestal use-value assessment pursuant to Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1 may not be included within such a zone or district and may not be subject to such tax. In any city or county having a population between 25,000 and 25,500, the maximum rate of tax under this section shall be $0.30 on $100 of assessed value.

The amount realized from such levy shall be kept separate from all other moneys of the city or county and shall be applied to no other purpose than the maintenance and operation of the fire departments and companies established under the provisions of this section.

1970, c. 187; 1972, c. 252; 1977, c. 326; 1978, c. 682; 1985, c. 343; 1993, c. 915; 2001, cc. 111, 142; 2007, c. 813; 2015, cc. 502, 503.



§ 27-23.2. Advances by city or county to fire zone or district

The governing body of any city or county in the Commonwealth may advance funds, not otherwise specifically allocated or obligated, from the general fund to a fire zone or district to assist the fire zone or district to exercise the powers set forth in § 27-23.1.

1970, c. 187; 1985, c. 343; 2001, c. 142; 2015, cc. 502, 503.



§ 27-23.3. Reimbursement for advances

Notwithstanding the provisions of any other law, the governing body shall direct the treasurer to reimburse the general fund of the city or county from the proceeds of any funds to the credit of the fire zone or district not otherwise specifically allocated or obligated to the extent that the city or county has made advances to the fire zone or district from such general fund to assist the zone or district to exercise the powers set forth in § 27-23.1.

1970, c. 187; 1985, c. 343; 2001, c. 142; 2015, cc. 502, 503.



§ 27-23.4. Validation of prior advances

The advancement of any funds heretofore advanced from the general fund by the governing body of any city or county in this Commonwealth for the benefit of a fire zone or district in exercising the lawful powers of such fire zone or district is hereby validated and confirmed.

1970, c. 187; 1985, c. 343; 2001, c. 142; 2015, cc. 502, 503.



§ 27-23.5. Exclusion of certain areas from fire zones or districts and exemption of such areas from certain levies

The governing body of any city or county having a fire zone or district created under the provisions of § 27-23.1, prior to June 1 of any calendar year, may alter the boundaries of such fire zone or district for the purpose of excluding an area of any such fire zone or district that is also within the boundaries of a sanitary district providing fire protection services or under contract to a sanitary district providing fire protection services.

Any area excluded from a fire zone or district as provided by this section shall not be subject to the levy set forth in § 27-23.1 for the year such area is excluded.

1970, c. 187; 1985, c. 343; 2001, c. 142; 2015, cc. 502, 503.



§ 27-23.6. Repealed

Repealed by Acts 2015, cc. 502 and 503, cl. 2.



§ 27-23.7. Special levy for fire protection in certain counties

Chapter 207 of the Acts of 1930, approved March 22, 1930 (codified as § 3144k of Michie Code of 1942), as amended, by Chapter 297 of the Acts of 1938, approved March 28, 1938, Chapter 392 of the Acts of 1940, approved April 1, 1940, Chapter 40 of the Acts of 1945, approved April 5, 1945, and Chapter 41 of the Acts of 1956, approved February 16, 1956, relating to special levy for fire protection in counties adjacent to a county containing more than 500 inhabitants a square mile, is continued in effect.

1970, c. 187.



§ 27-23.8. Trial board for members of fire departments in certain counties

Chapter 8 of the Acts of 1950, approved February 9, 1950, as amended, by Chapter 409 of the Acts of 1954, approved April 3, 1954, relating to trial board for members of fire departments in any county having a population of more than 2,000 per square mile is incorporated in this Code by this reference.

1970, c. 187.



§ 27-23.9. Supervision and control of joint services of fire companies or departments

Whenever two or more fire companies or fire departments are called to provide joint services in any district or political subdivision, the commander of the first company or department to arrive shall have general supervision and control of all such participating companies and departments until an officer of such district or political subdivision who is otherwise authorized by law to do so assumes such general supervision and control.

1970, c. 187; 2001, c. 142; 2015, cc. 502, 503.



§ 27-23.10. Ordinances to effectuate purposes of § 27-23.9

Every county, city and town is authorized to enact and enforce appropriate ordinances to effectuate the purposes of § 27-23.9.

1970, c. 187.



§ 27-24. Repealed

Repealed by Acts 1970, c. 187.



§ 27-30. Appointment of fire marshal

An officer, who shall be called a "fire marshal," may be appointed for each county, city or town, by the governing body thereof, whenever, in the opinion of such body, the appointment shall be deemed expedient. The term "fire marshal" as used in this chapter may include the local fire official and local arson investigator when appointed pursuant to this section.

Code 1919, § 3137; 1970, c. 187; 1977, c. 334; 1984, c. 644.



§ 27-31. Investigation of fires and explosions

Such fire marshal shall make an investigation into the origin and cause of every fire and explosion occurring within the limits for which he was appointed, and for any such service he shall receive such compensation as the governing body may allow.

Code 1919, § 3138; 1997, c. 436.



§ 27-32. Summoning witnesses and taking evidence

In making investigations pursuant to § 27-31, the fire marshal may issue a summons directed to a sheriff or sergeant of any county, city or town commanding the officer to summon witnesses to attend before him at such time and place as he may direct. Any such officer to whom the summons is delivered, shall forthwith execute it, and make return thereof to the fire marshal at the time and place named therein.

Witnesses, on whom the summons before mentioned is served, may be compelled by the fire marshal to attend and give evidence, and shall be liable in like manner as if the summons had been issued by a magistrate in a criminal case. They shall be sworn by the fire marshal before giving evidence, and their evidence shall be reduced to writing by him, or under his direction, and subscribed by them respectively.

Code 1919, §§ 3138, 4808, 4810; 1970, c. 187; 1997, c. 436; 2008, cc. 551, 691.



§ 27-32.1. Right of entry to investigate cause of fire or explosion

If in making such an investigation, the fire marshal shall make complaint under oath that there is good cause of suspicion or belief that the burning of or explosion on any land, building or vessel or of any object was caused by any act constituting a crime as defined in Article 1 (§ 18.2-77 et seq.) of Chapter 5 of Title 18.2 and that he has been refused admittance to the land, building or vessel or to examine the object in or on which any fire or explosion occurred within fifteen days after the extinguishment of such, any magistrate serving the city or county where the land, building, vessel or object is located may issue a warrant to the sheriff of the county or the sergeant of the city requiring him to enter such land, building or vessel or the premises upon which the object is located in the company of the fire marshal for the purposes of conducting a search for evidence showing that such fire or explosion was caused by any act defined in Article 1 of Chapter 5, of Title 18.2.

1970, c. 187; 2008, cc. 551, 691.



§ 27-32.2. Issuance of fire investigation warrant

A. If, in undertaking such an investigation, the fire marshal or investigator appointed pursuant to § 27-56 makes an affidavit under oath that the origin or cause of any fire or explosion on any land, building, or vessel, or of any object is undetermined and that he has been refused admittance thereto, or is unable to gain permission to enter such land, building, or vessel, or to examine such object, within 15 days after the extinguishing of such, any magistrate serving the city or county where the land, building, vessel, or object is located may issue a fire investigation warrant to the fire marshal or investigator appointed pursuant to § 27-56 authorizing him to enter such land, building, vessel, or the premises upon which the object is located for the purpose of determining the origin and source of such fire or explosion. After issuing a warrant under this section, the magistrate shall file the affidavit in the manner prescribed by § 19.2-54. After executing the warrant, the fire marshal, or investigator appointed pursuant to § 27-56, shall return the warrant to the clerk of the circuit court of the city or county wherein the investigation was made.

B. If the fire marshal or investigator appointed pursuant to § 27-56, after gaining access to any land, building, vessel, or other premises pursuant to such a fire investigation warrant, has probable cause to believe that the burning or explosion was caused by any act constituting a criminal offense, he shall discontinue the investigation until a search warrant has been obtained pursuant to § 27-32.1, or consent to conduct the search has otherwise been given.

1987, c. 701; 2008, cc. 551, 691; 2012, cc. 279, 330; 2014, c. 354.



§ 27-33. Report of investigation

The fire marshal shall make report to the governing body by whom he was appointed of any investigation made by him as soon thereafter as practicable, returning therewith the evidence taken by him and submitting such recommendations therein as he may think the public interest demands.

Code 1919, § 3138.



§ 27-34. Duties and powers at fires

Whenever any fire occurs, it shall be the duty of such fire marshal or his designated representative to be present at the same and advise and act in concert with such officers of police as may be present; and, for preserving order at and during the existence of such fire, and for the protection of property, he shall have concurrent powers with the officers of police, and the chief, director, or other officer in charge, but shall not exercise any authority which will conflict with the powers of any chief, director, or other officer in command of any fire department in the discharge of his special duties as such.

Code 1919, § 3139; 1970, c. 187; 2008, c. 410.



§ 27-34.1. Power of fire marshal or fire chief to take property found at scene of fire or explosion; restitution of such property

The fire chief, fire marshal or his designated representative is authorized to take and preserve any property found at the scene of a fire or explosion during his presence there while in the act of extinguishing such or found later with the consent of the owner or pursuant to § 27-32.1, which property indicates the fire or explosion was intentionally caused. Any person whose property is so taken and held may petition the circuit court of the county or city in which the property was taken or judge in vacation, for return of the property, and the court may order restitution upon such conditions as are appropriate for preservation of evidence, including the posting of bond.

1970, c. 187; 1979, c. 189.



§ 27-34.2. Power to arrest, to procure and serve warrants and to issue summons; limitation on authority

In addition to such other duties as may be prescribed by law, the local fire marshal and his assistants appointed pursuant to § 27-36 shall, if authorized by the governing body of the county, city or town appointing the local fire marshal, have the authority to arrest, to procure and serve warrants of arrest and to issue summons in the manner authorized by general law for violation of fire prevention and fire safety laws and related ordinances. The authority granted in this section shall not be exercised by any local fire marshal or assistant until such person has satisfactorily completed a training course designed specifically for local fire marshals and their assistants, which course shall be approved by the Virginia Fire Services Board.

The Department of Fire Programs in cooperation with the Department of Criminal Justice Services shall have the authority to design, establish and maintain the required courses of instruction through such agencies and institutions as the Departments jointly may deem appropriate and to approve such other courses as such Departments determine appropriate.

The authority granted in this section shall not be construed to authorize a fire marshal or his assistants to wear or carry firearms.

1974, c. 334; 1975, c. 173; 1979, c. 402; 1984, c. 779; 1986, c. 60; 1988, c. 65; 1997, c. 436.



§ 27-34.2:1. Police powers of fire marshals

In addition to such other duties as may be prescribed by law, the local fire marshal and those assistants appointed pursuant to § 27-36 designated by the fire marshal shall, if authorized by the governing body of the county, city or town appointing the local fire marshal, have the same police powers as a sheriff, police officer or law-enforcement officer. The investigation and prosecution of all offenses involving hazardous materials, fires, fire bombings, bombings, attempts or threats to commit such offenses, false alarms relating to such offenses, possession and manufacture of explosive devices, substances and fire bombs shall be the responsibility of the fire marshal or his designee, if authorized by the governing body of the county, city or town appointing the local fire marshal. The police powers granted in this section shall not be exercised by any local fire marshal or assistant until such person has satisfactorily completed a course for fire marshals with police powers, designed by the Department of Fire Programs in cooperation with the Department of Criminal Justice Services, which course shall be approved by the Virginia Fire Services Board.

In addition, fire marshals with police powers shall continue to exercise those powers only upon satisfactory participation in in-service and advanced courses and programs designed by the Department of Fire Programs in cooperation with the Department of Criminal Justice Services, which courses shall be approved by the Virginia Fire Services Board.

1977, c. 209; 1979, c. 446; 1984, c. 779; 1986, c. 60; 1988, c. 65; 2000, cc. 39, 390.



§ 27-34.3. Power to order immediate compliance with law, etc., or prohibit use of building or equipment

The local fire marshal shall, if authorized by the governing body of the county, city or town appointing him, have the authority to exercise the powers authorized by the Fire Prevention Code. However, an order prohibiting the use of a building or equipment issued pursuant to this section shall not be effective beyond the date of a determination made by the authorities identified in and pursuant to § 27-97, regardless of whether or not said determination overrules, modifies or affirms the order of the local fire marshal. If an order of the local fire marshal issued pursuant to this section conflicts to any degree with an order previously issued by an authority identified in and pursuant to § 27-97, the latter order shall prevail. The local fire marshal shall immediately report to the authorities identified in § 27-97 on the issuance and content of any order issued pursuant to this section.

1975, c. 216; 1988, c. 199.



§ 27-34.4. Inspection and review of plans of buildings under construction

Inspection of buildings other than state-owned buildings under construction and the review and approval of building plans for these structures for enforcement of the Uniform Statewide Building Code shall be the sole responsibility of the appropriate local building inspectors. Upon completion of such structures, responsibility for fire safety protection shall pass to the local fire marshal or official designated by the locality to enforce the Statewide Fire Prevention Code (§ 27-94 et seq.) in those localities which enforce the Statewide Fire Prevention Code.

1980, c. 498; 1989, c. 258 .



§ 27-35. Penalty for failure to discharge duty

For his failure to discharge any duty required of him by law the fire marshal shall be liable for each offense to a fine not exceeding $100, to be imposed by the governing body and to be collected as other fines are collected.

Code 1919, § 3138.



§ 27-36. Appointment, powers and duties of assistant fire marshals

The governing body of any county, city or town, or its designee may appoint one or more assistants, who, in the absence of the fire marshal, shall have the powers and perform the duties of the fire marshal.

Code 1919, § 3140; 1970, c. 187; 1984, c. 644; 1998, c. 236.



§ 27-37. Oath of fire marshal and assistants

The fire marshal and his assistants, before entering upon their duties, shall respectively take an oath, before any officer authorized to administer oaths, faithfully to discharge the duties of such office; the certificate of the oath shall be returned to and preserved by such governing body.

Code 1919, § 3140.



§ 27-37.1. Right of entry to investigate releases of hazardous material, hazardous waste, or regulated substances

A. The fire marshal shall have the right, if authorized by the governing body of the county, city, or town appointing the fire marshal, to enter upon any property from which a release of any hazardous material, hazardous waste, or regulated substance, as defined in § 10.1-1400 or 62.1-44.34:8, has occurred or is reasonably suspected to have occurred and which has entered into the ground water, surface water or soils of the county, city or town in order to investigate the extent and cause of any such release.

B. If, in undertaking such an investigation, the fire marshal makes an affidavit under oath that the origin or cause of any such release is undetermined and that he has been refused admittance to the property, or is unable to gain permission to enter the property, any magistrate serving the city or county where the property is located may issue an investigation warrant to the fire marshal authorizing him to enter such property for the purpose of determining the origin and source of the release. After issuing a warrant under this section, the magistrate shall file the affidavit in the manner prescribed by § 19.2-54. After executing the warrant, the fire marshal shall return the warrant to the clerk of the circuit court of the city or county wherein the investigation was made.

C. If the fire marshal, after gaining access to any property pursuant to such investigation warrant, has probable cause to believe that the release was caused by any act constituting a criminal offense, he shall discontinue the investigation until a search warrant has been obtained or consent to conduct the search has otherwise been given.

1992, c. 712; 2008, cc. 551, 691; 2014, c. 354.



§ 27-38. Repealed

Repealed by Acts 1950, p. 316.



§ 27-39. Counties, cities and towns authorized to provide relief

Any county, city or town which operates fire-fighting equipment may provide for the relief of (1) any children and surviving spouse of any fire fighter who dies (2) and on or before July 1, 1977, shall provide for the relief of any fire fighter who is disabled by injury or illness as the direct or proximate result of the performance of his duty, including the presumption under § 27-40.1, in the service of the county, city or town or any political subdivision with which it contracts or has contracted for fire protection, whether such fire fighter be a member of a fire company of the county in which the injury occurred or of a political subdivision with which it contracts for fire protection. Such total disability retirement benefits shall be not less than those provided under the in-line-of-duty disability retirement provisions of § 51.1-157. Such relief of any children and surviving spouse of any fire fighter who dies shall be exclusive of, and not dependent upon, any payment under the Line of Duty Act (§ 9.1-400 et seq.).

1946, p. 609; Michie Suppl. 1946, § 2743m; 1948, p. 161; 1970, c. 187; 1973, c. 543; 1976, c. 772; 1977, c. 326.



§ 27-40. Support of dependent children of firemen

The governing bodies of cities of the first class may, by ordinance adopted by a recorded vote of a majority of the members elected to each branch, if there be more than one branch, appropriate money out of the public funds to aid in the support of dependent children of members of the fire departments of such cities who may have lost their lives through injuries received or illness incurred while in the performance of their duties as members of such fire departments; such aid to continue in the case of each such child until he or she shall have attained the age of sixteen years, and the payment of same to be made monthly to the lawful guardian of such dependent children and in such amounts as the governing body of such city may deem wise and just.

1918, p. 224; Michie Code 1942, § 3035a.



§ 27-40.1. Presumption as to death or disability from respiratory diseases, hypertension or heart disease

The death of, or any condition or impairment of health of salaried or volunteer fire fighters caused by respiratory diseases, hypertension or heart disease resulting in total or partial disability shall be presumed to have been suffered in the line of duty unless the contrary be shown by a preponderance of competent evidence; provided that prior to making any claim based upon such presumption for retirement, sickness or other benefits on account of such death or total or partial disability, such salaried or volunteer fire fighters shall have been found free from respiratory diseases, hypertension or heart disease, as the case may be, by a physical examination which shall include such appropriate laboratory and other diagnostic studies as such governing body shall prescribe and which shall have been conducted by physicians whose qualifications shall have been prescribed by such governing body; and provided, further, that any such fire fighter or, in the case of his death, any person entitled to make a claim for such benefits, claiming that his death or disability was suffered in the line of duty shall, if requested by such governing body or its authorized representative, submit himself, in the case of claim for disability benefits, to physical examination by any physician designated by such governing body, which examination may include such tests or studies as may reasonably be prescribed by the physician so designated or, in the case of a claim for death benefits, submit the body of the deceased fire fighter to a postmortem examination to be performed by the medical examiner for the county, city or town appointed under § 32.1-282. Such fire fighter or claimant shall have the right to have present at such examination, at his own expense, any qualified physician he may designate.

1964, c. 216; 1972, c. 607; 1973, c. 543; 1976, c. 772; 1977, c. 326; 1978, c. 768.



§ 27-40.1:1. Performance of physical examinations required by § 27-40.1

Any county, city or town providing death, retirement, sickness or other benefits pursuant to the authority granted by § 27-39, or pursuant to any other provision of law or the charter of any city or town, or otherwise, shall do so exclusive of, and without regard to, any such benefits paid or payable out of the general fund of the state treasury pursuant to § 9.1-400 et seq. and shall by ordinance make provision for the employment of physicians and the performance of the physical examination required by § 27-40.1 and shall cause such examination to be made within ninety days after June 1, 1973, of every fire fighter in its service or the service of a political subdivision with which it has contracted for fire protection and of every fire fighter entering upon such service thereafter at the time of such entry, provided however, that any fire fighter employed by any such county, city or town which failed to cause such physical examination to be made on or before January 1, 1976, for any fire fighter employed prior to January 1, 1976, in its service or the service of a political subdivision with which it has contracted for fire protection shall be presumed to have been found free from respiratory disease, hypertension or heart disease as if such fire fighter had been examined pursuant to § 27-40.1. Such presumption shall also apply to the benefit of any fire fighter entering upon such service on or after January 1, 1976, unless said county, city or town shall cause such examination to be made of such fire fighter within ninety days after July 1, 1976. Every fire fighter entering upon such service on or after October 1, 1976, and thereafter, shall be entitled to the benefit of such presumption unless such county, city or town shall cause such examination to be made of such fire fighter at the time of such entry.

1973, c. 543; 1976, c. 772; 1977, c. 326.



§ 27-40.2. Employing such presumption in determining eligibility for benefits

Such presumption, subject to the provisions of § 27-40.1, shall be employed in determining eligibility for death, retirement, sickness and other benefits provided pursuant to the authority granted by §§ 27-39, 27-40, or pursuant to any other provision of law or the charter of any city or town, or otherwise for persons who die or become totally or partially disabled; provided, however, that such presumption shall be used to determine eligibility for death benefits for all fire fighters employed by the City of Portsmouth when death occurs subsequent to July 1, 1972.

1964, c. 216; 1972, c. 607; 1973, c. 543; 1974, c. 579; 1977, c. 326.



§ 27-40.3. Definition

For the purposes of this article the term "volunteer fire fighters" shall be defined as in § 27-42.

1972, c. 607; 1977, c. 326.



§ 27-40.4. Income earned during disability retirement; reduction in benefits

If any person is entitled to and receives pensions and benefits under this article and subsequently becomes employed, whether full-time or part-time, the pensions and benefits received shall be reduced by the amount of income received which exceeds the difference between the benefits received under this article and the amount of pay to which he would have been entitled had his employment progressed in the same rank and grade with credit for the level of seniority he would have attained had he not been disabled. Such a reduction in benefits shall continue until the time he becomes eligible for normal retirement, had he remained uninjured and continued his employment. For the purposes of this section, "income" means gross income received less deductions for social security taxes only.

Any person receiving pensions or benefits under the provisions of this article shall upon request, on or before May 1 of each year, provide a true and correct copy of all W-2 forms showing income received, or a statement under oath as to whether he has received compensation for work performed in the previous calendar year, to the governing body of the jurisdiction which is the source of the pension, or to that body's designee. Refusal to provide such documents shall be grounds for termination of benefits under this section, until such documents are produced. Production of the documents shall be required only until such time as the person shall be eligible for normal retirement, had he remained uninjured and continued his employment.

Nothing contained herein shall limit or restrict the right of any person to receive workers' compensation benefits under Title 65.2, as amended.

1983, c. 351.



§ 27-41. Relief provided for

Financial relief shall be extended by the counties, cities and towns of Virginia to volunteer fire fighters who are killed or injured while engaged in fighting fire or while responding to an alarm or returning from the scene of a fire, such relief to be paid in amounts and manner as hereinafter set forth.

1928, p. 1002; Michie Code 1942, § 3144a; 1970, c. 187; 1977, c. 326.



§ 27-42. Definition of term "volunteer fire fighters."

For the purposes of this article, the term "volunteer fire fighters" shall include only members of any organized fire-fighting company which has in its possession and operates fire-fighting apparatus and equipment, whose members serve without pay and whose names are maintained on a list kept by the secretary of such company. It shall be the responsibility of the secretary of such company or the secretary's designee to (i) file the list with the office of the clerk of the circuit court where such company is located, (ii) keep the list of such members up to date, and (iii) file the updated list with the clerk in a timely manner. The clerk shall not be responsible to obtain the list or an updated list from the secretary of the fire-fighting company if the list is not filed with the clerk.

1928, p. 1002; Michie Code 1942, § 3144b; 1977, c. 326; 2012, c. 802; 2014, c. 291.



§ 27-43. Payment on death

Should any volunteer fire fighter be killed while actually engaged in fighting fire, or while going to a fire in answer to an alarm or returning therefrom, the governing body of the county, city or town in which his company is located shall pay to his personal representative, for the benefit of his estate, the sum of $1,000.

1928, p. 1002; Michie Code 1942, § 3144c; 1970, c. 187; 1977, c. 326.



§ 27-44. Payments for total and permanent disability

Should any volunteer fire fighter be injured under circumstances set forth in § 27-43, so as to be totally and permanently disabled from making a livelihood, he shall be paid in like manner the sum of twenty-five dollars per week for forty weeks.

1928, p. 1002; Michie Code 1942, § 3144d; 1977, c. 326.



§ 27-45. Payments for partial disability

Should a volunteer fire fighter be injured under circumstances set forth in § 27-43, so as to be prevented from attending to his usual occupation for a period greater than two weeks, but not permanently and totally disabled, he shall be paid in like manner the sum of twenty-five dollars per week until able to return to his usual occupation, provided, that the payments shall not continue in any event for a period greater than ten weeks.

1928, p. 1002; Michie Code 1942, § 3144e; 1977, c. 326.



§ 27-46. Payment for hospital and medical services

In addition to the relief set forth in §§ 27-43 through 27-45, all necessary hospital charges and all necessary and proper medical, surgical, laboratory and operating room charges for any volunteer fire fighter arising out of any injury set forth in such sections shall be paid by such county, city or town.

1928, p. 1003; Michie Code 1942, § 3144f; 1970, c. 187; 1977, c. 326.



§ 27-47. Levy for funds

All funds necessary to carry out the provisions of this article shall be raised in the case of a city by a general levy on all property therein subject to taxation for local purposes; and in the case of a county one-half thereof shall be raised by a general levy throughout the county and one-half by the levy within the town or magisterial district in which the fire company is located on all property therein subject to taxation for local purpose.

1928, p. 1003; Michie Code 1942, § 3144g.



§ 27-48. Disputed questions of fact

Any disputed question of fact arising under the operation of this article shall be triable before the governing body of such county or city having jurisdiction of the company involved, and from the decision of such governing body the petitioner and the county or city, as the case may be, shall have an appeal of right to the circuit court of the county or the corporation court of the city. Such appeal on behalf of the county or city shall be taken by the attorney for the Commonwealth or the corporation counsel who shall prosecute the same in the trial court.

1928, p. 1003; Michie Code 1942, § 3144h.



§ 27-49. Special laws not affected

This article shall not be construed to repeal any special act now in force in any county or city for the relief of volunteer fire fighters or to limit the enactment of further special and local laws for such purpose.

1928, p. 1003; Michie Code 1942, § 3144i; 1977, c. 326.



§ 27-50. Adoption of article by counties, cities and towns

This article shall not become effective in any county, city or town until the governing body thereof shall adopt and approve the same by resolution duly passed and spread on its minutes.

1928, p. 1003; Michie Code 1942, § 3144j.



§ 27-51. Exits from public halls, theaters and opera houses

All owners or lessees of public halls, theaters or opera houses situated in any city or town, or in any county which has elected to come under the provisions of Article 1 (§ 27-6.1 et seq.) of Chapter 2 of this title, shall provide suitable and sufficient exits from such buildings. The doors to the exits shall remain unlocked during all performances or public gatherings in the buildings, and shall in all cases open outwardly, and not inwardly.

Code 1919, § 3142; R. P. 1948, § 27-36 .



§ 27-52. Inspection of buildings designated in preceding section

In cities and towns having police and fire departments or having a fire inspector employed by such city or town, the respective heads of such departments and the mayor of such city or town shall, as a committee of three, or the fire inspector of such city or town, inspect at least semiannually, all buildings mentioned in § 27-51 which are located in their city or town, and see that the provisions thereof are complied with.

In cities and towns which do not possess police and fire departments or a fire inspector, the mayor and two members of the council to be selected by the mayor shall, as a committee of three, inspect all such buildings located in their city or town semiannually, and see that the provisions of § 27-51 are complied with. Any such building as to which such provisions have not been complied with, may be closed by order of the mayor of the city or town until the provisions are complied with.

Code 1919, § 3143; R. P. 1948, § 27-37; 1974, c. 41.



§ 27-53. Penalty for violating § 27-51; separate offenses

Any owner or lessee of any such building, who shall violate any of the provisions of § 27-51, shall be punishable by a fine of not less than $100 nor more than $500, or by confinement in jail not less than 6 nor more than 12 months, or by both. The continuation of any failure to comply with the provisions of such section for each week after notice has been given the owner or lessee of the buildings that the exits are unsafe or insufficient shall be deemed a separate offense.

Code 1919, § 3144; R. P. 1948, § 27-38 .



§ 27-54. Governing body to make additional safety provisions

The governing body of any city or town, or of any such county, shall make such further provisions insuring the safety of the public using such buildings as is mentioned in § 27-51 as such governing body may see proper to make, not in conflict with such section.

Code 1919, § 3145; R. P. 1948, § 27-39 .



§ 27-54.1. Repealed

Repealed by Acts 1988, c. 891.



§ 27-54.5. Repealed

Repealed by Acts 1988, c. 891.



§ 27-55. Department of State Police or successor agency to keep record of fires and explosions; when open to public inspection

The Department of State Police or its successor agency shall keep in its office a record of all fires occurring in the Commonwealth, investigation of which is provided for in this article, together with all facts, statistics and circumstances concerning the same, including the origin of the fires. Such records shall not be open to public inspection, except insofar as the Department shall permit otherwise. Whenever the word "Department" appears in this article it shall be deemed to mean the Department of State Police or its successor agency in the Office of Public Safety.

Code 1919, § 4148; 1918, p. 123; 1936, p. 259; 1948, p. 487; 1977, c. 613.



§ 27-56. Department to examine into origin of fires; appointment of arson investigators

The Department shall examine, or cause examination to be made, into the origin and circumstances of all fires occurring in this Commonwealth, which may be brought to its attention by official report, or otherwise, and for that purpose shall have authority to call for and demand of the chief or other head officer of the fire department, and the chief or other head officer of the police department, of any city or town, and the sheriff of any county, for any information or assistance it may require in making or furthering such examination.

The Department shall appoint a chief arson investigator and assistant arson investigators, who shall have the same police powers as a sheriff in the investigation and prosecution of all offenses involving fires, fire bombings, bombings, attempts, threats to commit such offense, false alarms relating to any such offense, possession and manufacture of explosive devices, substances and firebombs.

Code 1919, § 4186; 1977, c. 613.



§ 27-57. When insurance company to pay expenses of examination

When such examination is made on the application of any fire insurance company, the necessary expenses attending the same shall be paid by such company.

Code 1919, § 4186.



§ 27-58. Right to examine buildings or premises

The Department, and such person or persons as it may appoint, shall have authority at all times of the day, in the performance of the duties imposed by the provisions of § 27-56, to enter upon and examine any building or premises where any fire has occurred, and any other buildings or premises immediately adjoining the same; provided, that such adjoining building is not at the time occupied and used as a dwelling house.

Code 1919, § 4187; 1977, c. 613.



§ 27-59. Criminal prosecutions

If the Department shall be of opinion, after investigation as to the cause or origin of any fire, that there is sufficient evidence to charge any person with the crime of arson, or with incendiary burning of property, it shall furnish to the attorney for the Commonwealth of the city or county all such evidence, together with the names of witnesses, and all information obtained by it, including a copy of all pertinent and material testimony taken by it touching such offense.

Code 1919, § 4188; 1918, p. 123; 1977, c. 613.



§ 27-60. Department to conduct investigations in certain cases; investigations may be private

The Department may petition an appropriate judicial officer to summons and compel the attendance of witnesses to testify in relation to any matter which is, by the provisions of this chapter, a subject of inquiry and investigation. It may also administer oaths and affirmations to such witnesses, and false swearing in any such matter shall be deemed perjury, and shall be punished as such. It may in its discretion take or cause to be taken the testimony on oath of all persons supposed to be cognizant of any facts or to have means of knowledge in relation to the matters as to which any examination is, in this chapter, required to be made, and shall cause the same to be reduced to writing. Investigations in relation to such matters may, in the discretion of the Department, be private, and persons other than those required to be present by the provisions of this chapter may be excluded from that place where such examination is held, and witnesses may be kept separate and apart from each other, and not allowed to communicate with each other until they have been examined.

Code 1919, § 4189; 1977, c. 613.



§ 27-61. When Department or fire chief may remedy inflammable or unsafe conditions

The Department of Fire Programs, by its representative, or the chief or other head of the fire department of any county, city or town or district thereof, shall have the right, at all reasonable hours, for the purpose of examination, to enter into and upon any public school building or any other building or premises not at the time occupied and used as a dwelling house, within their respective jurisdictions, for examination as to combustible materials or inflammable or unsafe conditions in any such building or upon any such premises. Upon complaint of any person having an interest in any building or premises or property adjacent thereto, in his jurisdiction, an officer shall make an immediate investigation as to the presence of any combustible materials or the existence of inflammable or unsafe conditions in such buildings or upon such premises. Whenever any officer finds in any building or upon any premises combustible, inflammable or unsafe conditions, dangerous to the safety of the building or premises, or other property, he shall order the same to be removed or remedied, and the order shall, within a reasonable time to be fixed in the order, be complied with by the owner or occupant of the building or premises.

Any owner or occupant aggrieved by such order may within five days after notice of such order, appeal to the Department of Fire Programs, and the cause of his complaint shall be at once investigated by the Executive Director of the Department of Fire Programs, and unless by its authority such order is revoked, the order shall remain in force and the owner or occupant shall comply with the order.

Any owner or occupant of any building or premises failing to comply with any final order made or given under the authority of this section, shall be deemed guilty of a misdemeanor, and punished by a fine of not less than $5 nor more than $100 for each offense.

Code 1919, § 4190; 1936, p. 776; 1977, c. 613; 1988, c. 199; 2007, cc. 647, 741.



§ 27-62. Penalty on local officers for violating law

Any city, town or county officer referred to in this article who willfully neglects or refuses to comply with any of the requirements of this article shall be deemed guilty of a misdemeanor, and upon conviction thereof, be punished by a fine of not less than $5, nor more than $100.

Code 1919, § 4192.



§ 27-63. Repealed

Repealed by Acts 1988, c. 199.



§ 27-65. Repealed

Repealed by Acts 1981, c. 499.



§ 27-66. Repealed

Repealed by Acts 1977, c. 613.



§ 27-66.1. Repealed

Repealed by Acts 1989, c. 258 .



§ 27-67. Repealed

Repealed by Acts 1981, c. 499.



§ 27-68. Repealed

Repealed by Acts 1977, c. 613.



§ 27-69. Repealed

Repealed by Acts 1981, c. 499.



§ 27-70. Repealed

Repealed by Acts 1981, c. 499.



§ 27-70.1. Repealed

Repealed by Acts 1988, c. 199.



§ 27-70.2. Repealed

Repealed by Acts 1981, c. 499.



§ 27-71. Repealed

Repealed by Acts 1977, c. 613.



§ 27-72. Repealed

Repealed by Acts 1988, c. 199.



§ 27-73. Repealed

Repealed by Acts 1989, c. 258 .



§ 27-73.1. Repealed

Repealed by Acts 1988, c. 199.



§ 27-74. Repealed

Repealed by Acts 1977, c. 613.



§ 27-78. Repealed

Repealed by Acts 1989, c. 258 .



§ 27-79. Repealed

Repealed by Acts 1988, c. 199.



§ 27-79.1. Repealed

Repealed by Acts 1981, c. 499.



§ 27-79.9. Repealed

Repealed by Acts 1989, c. 258 .



§ 27-80. Repealed

Repealed by Acts 1988, c. 199.



§ 27-85. Repealed

Repealed by Acts 1981, c. 499.



§ 27-85.2. Repealed

Repealed by Acts 1989, c. 258 .



§ 27-85.3. Short title

This article shall be known as the Arson Reporting Immunity Act.

1979, c. 279.



§ 27-85.4. Definitions

For the purposes of this article:

"Action" includes nonaction or the failure to take action.

"Authorized agencies" means:

i. The chief or director of any municipal or county fire or police department or the sheriff of any county;

ii. The arson investigator of the State Police Department; the Alcohol, Tobacco and Firearms Division of the United States Department of the Treasury; or

iii. The attorney for the Commonwealth or other person responsible for prosecutions in the jurisdiction where the fire occurred.

"Insurance company" includes the Virginia Property Insurance Association.

1979, c. 279; 1985, c. 58; 2008, c. 410.



§ 27-85.5. Disclosure of information

A. Any authorized agency may, in writing, require an insurance company to release to the requesting agency any or all relevant information or evidence deemed material by the requesting agency in the insurance company's possession relating to the fire loss in question. Relevant information may include, but shall not be limited to:

1. Pertinent insurance policy information relevant to a fire loss under investigation and any application for such a policy;

2. Policy premium payment records;

3. History of previous claims made by the insured;

4. Material relating to the investigation of the loss, including statements of any person, proof of loss, and any other evidence relevant to the investigation.

B.1. When an insurance company has reason to believe that a fire loss in which it has an interest may be of other than accidental cause, then, for the purpose of notification and for having such fire loss investigated, the company shall, in writing, notify an authorized agency and provide it with any or all material developed from the company's inquiry into the fire loss.

2. When an insurance company provides any one of the authorized agencies with notice of a fire loss, it shall be sufficient notice for the purpose of this article.

C. The authorized agency provided with information pursuant to subsections A or B of this section and in furtherance of its own purposes, may release or provide such information to any of the other authorized agencies.

D. Any insurance company providing information to an authorized agency or agencies pursuant to subsections A or B of this section shall have the right to request relevant information and receive, within a reasonable time, not to exceed thirty days, the information requested.

E. Any insurance company, or person acting in its behalf or authorized agency who releases information, whether oral or written, pursuant to subsections A or B of this section shall be immune from any liability arising out of a civil action, or penalty resulting from a criminal prosecution unless actual malice on the part of the insurance company or authorized agency is present.

1979, c. 279.



§ 27-85.6. Evidence

Any authorized agency and insurance company described in § 27-85.4 or § 27-85.5 who receives any information furnished pursuant to this article, shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding, except release in accordance with subsection C of § 27-85.5.

1979, c. 279.



§ 27-86. Repealed

Repealed by Acts 1995, c. 44.



§ 27-91. Repealed

Repealed by Acts 1981, c. 154.



§ 27-94. Short title

This chapter may be cited as the "Virginia Statewide Fire Prevention Code Act."

1986, c. 429.



§ 27-95. Definitions

As used in this chapter, unless the context or subject matter requires otherwise, the following words or terms shall have the meaning herein ascribed to them:

"Board" means the Board of Housing and Community Development.

"Code provisions" means the provisions of the Fire Prevention Code as adopted and promulgated by the Board, and the amendments thereof as adopted and promulgated from time to time by such Board.

"Enforcement agency" means the agency or agencies of any local governing body or the State Fire Marshal charged with the administration or enforcement of the Fire Prevention Code.

"Fire Prevention Code" or "Code" means the Statewide Fire Prevention Code.

"Fire prevention regulation" means any law, rule, resolution, regulation, ordinance or code, general or special, or compilation thereof to safeguard life and property from the hazards of fire or explosion arising from the improper maintenance of life safety and fire prevention and protection materials, devices, systems and structures, and the unsafe storage, handling and use of substances, materials and devices, including explosives and blasting agents, wherever located, heretofore or hereafter enacted or adopted by the Commonwealth or any county or municipality, including departments, boards, bureaus, commissions or other agencies.

"Fire Services Board" means the Virginia Fire Services Board as provided for in § 9.1-202.

"Fireworks" means any firecracker, torpedo, skyrocket, or other substance or object, of whatever form or construction, that contains any explosive or inflammable compound or substance, and is intended, or commonly known as fireworks, and which explodes, rises into the air or travels laterally, or fires projectiles into the air.

"Fireworks operator" or "pyrotechnician" means any person engaged in the design, setup, and firing of any fireworks other than permissible fireworks either inside a building or structure or outdoors.

"Inspection warrant" means an order in writing, made in the name of the Commonwealth, signed by any judge or magistrate whose territorial jurisdiction encompasses the building, structure or premises to be inspected or entered, and directed to a state or local official, commanding him to enter and to conduct any inspection, examination, testing or collection of samples for testing required or authorized by the Virginia Statewide Fire Prevention Code.

"Local government" means the governing body of any city, county or town in this Commonwealth.

"Permissible fireworks" means any sparklers, fountains, Pharaoh's serpents, caps for pistols, or pinwheels commonly known as whirligigs or spinning jennies.

"State Fire Marshal" means the State Fire Marshal as provided for by § 9.1-206.

1986, c. 429; 1988, cc. 340, 549; 1989, c. 258; 2002, c. 856; 2010, cc. 587, 643.



§ 27-96. Statewide standards

The purposes of this chapter are to provide for statewide standards for optional local enforcement to safeguard life and property from the hazards of fire or explosion arising from the improper maintenance of life safety and fire prevention and protection materials, devices, systems and structures, and the unsafe storage, handling, and use of substances, materials and devices, including fireworks, explosives and blasting agents, wherever located.

1986, c. 429; 1988, c. 340; 2002, c. 856.



§ 27-96.1. Chapter inapplicable to certain uses of fireworks

Unless prohibited by a local ordinance, the provisions of this chapter pertaining to fireworks shall not apply to the sale of or to any person using, igniting or exploding permissible fireworks on private property with the consent of the owner of such property.

2002, c. 856.



§ 27-96.2. Exemptions generally

The provisions of this chapter concerning fireworks shall have no application to any officer or member of the armed forces of this Commonwealth, or of the United States, while acting within the scope of his authority and duties as such, nor to any offer of sale or sale of fireworks to any authorized agent of such armed forces; nor shall it be applicable to the sale or use of materials or equipment, otherwise prohibited by this chapter, when such materials or equipment is used or to be used by any person for signaling or other emergency use in the operation of any boat, railroad train or other vehicle for the transportation of persons or property.

2002, c. 856.



§ 27-97. Adoption of Fire Prevention Code

The Board of Housing and Community Development is hereby empowered to adopt and promulgate a Statewide Fire Prevention Code which shall be cooperatively developed with the Fire Services Board pursuant to procedures agreed to by the two Boards. The Fire Prevention Code shall prescribe regulations to be complied with for the protection of life and property from the hazards of fire or explosion and for the handling, storage, sale and use of fireworks, explosives or blasting agents, and shall provide for the administration and enforcement of such regulations. The Fire Prevention Code shall require manufacturers of fireworks or explosives, as defined in the Code, to register and report information concerning their manufacturing facilities and methods of operation within the Commonwealth in accordance with regulations adopted by the Board. In addition to conducting criminal background checks pursuant to § 27-97.2, the Board shall also establish regulations for obtaining permits for the manufacturing, storage, handling, use, or sales of fireworks or explosives. In the enforcement of such regulations, the enforcing agency may issue annual permits for such activities to any state regulated public utility. Such permits shall not apply to the storage, handling, or use of explosives or blasting agents pursuant to the provisions of Title 45.1.

The Fire Prevention Code shall prohibit any person, firm, or corporation from transporting, manufacturing, storing, selling, offering for sale, exposing for sale, or buying, using, igniting, or exploding any fireworks except for those persons, firms, or corporations that manufacture, store, market and distribute fireworks for the sole purpose of fireworks displays permitted by an enforcement agency or by any locality.

The Fire Prevention Code shall supersede fire prevention regulations heretofore adopted by local governments or other political subdivisions. Local governments are hereby empowered to adopt fire prevention regulations that are more restrictive or more extensive in scope than the Fire Prevention Code provided such regulations do not affect the manner of construction, or materials to be used in the erection, alteration, repair, or use of a building or structure, including the voluntary installation of smoke alarms and regulation and inspections thereof in commercial buildings where such smoke alarms are not required under the provisions of the Code. The Fire Prevention Code shall prohibit any person not certified by the State Fire Marshal's Office as a fireworks operator or pyrotechnician to design, set up, or conduct or supervise the design, setup, or conducting of any fireworks display, either inside a building or structure or outdoors and shall require that at least one person holding a valid certification is present at the site where the fireworks display is being conducted. Certification shall not be required for the design, storage, sale, use, conduct, transportation, and set up of permissible fireworks or the supervision thereof or in connection with any fireworks display conducted by a volunteer fire department provided one member of the volunteer fire department holds a valid certification.

In formulating the Fire Prevention Code, the Board shall have due regard for generally accepted standards as recommended by nationally recognized organizations including, but not limited to, standards of the International Code Council, the National Fire Protection Association, and recognized organizations issuing standards for the protection of the public from the hazards of explosives and blasting agents. Such standards shall be based on the companion document to the model building code referenced by the Uniform Statewide Building Code.

The Fire Prevention Code shall require that buildings constructed prior to 1973 be maintained in accordance with state fire and public building regulations in effect prior to March 31, 1986, and that any building which is (i) more than 75 feet or more than six stories high and (ii) used, in whole or in part, as a dormitory to house students by any public or private institution of higher education shall be required to comply with the provisions of § 36-99.3. The Fire Prevention Code shall also require annual fire drills in all buildings having floors used for human occupancy located more than 75 feet above the lowest level of fire department vehicle access. The drills shall be conducted by building staff personnel or the owner of the building in accordance with a plan approved by the appropriate fire official and shall not affect other current occupants. The Board may modify, amend or repeal any Code provisions as the public interest requires. Any such Code changes shall be developed in cooperation with the Fire Services Board pursuant to procedures agreed to by the two Boards.

1986, c. 429; 1988, cc. 199, 340; 1989, cc. 90, 420; 1990, c. 69; 1991, c. 53; 1994, c. 275; 1997, c. 584; 2000, cc. 951, 1065; 2002, c. 856; 2007, cc. 647, 741; 2010, cc. 587, 643.



§ 27-97.1. Reports of stolen explosives

Any person holding a permit for the manufacture, storage, handling, use or sale of explosives issued in accordance with the provisions of the Code shall report to the office of the chief arson investigator for the Commonwealth as well as the chief local law-enforcement official any theft or other unauthorized taking or disappearance of any explosives or blasting devices from their inventory. An initial verbal report shall be made within three days of the discovery of the taking or disappearance. A subsequent written report shall be filed within such time, and in such form, as is specified by the chief arson investigator.

Failure to comply with the provisions of this section shall constitute a Class 1 misdemeanor punishable by the same penalties applicable to violations of the Fire Prevention Code.

1988, c. 340.



§ 27-97.2. Issuance of permit; background investigations

A. The State Fire Marshal or other issuing authority shall consider all permit applications for manufacturing, storage, handling, use or sales of explosives and applications for certification as a blaster or as a fireworks operator or pyrotechnician, and may grant a valid permit or certification to applicants who meet the criteria established in the Statewide Fire Prevention Code. The State Fire Marshal shall require a background investigation, to include a national criminal history record information check, of all individual applicants and all designated persons representing an applicant that is not an individual, for a permit to manufacture, store, handle, use or sell explosives, and for any applicant for certification as a blaster or as a fireworks operator or pyrotechnician. Each such applicant shall submit his fingerprints to the State Fire Marshal on a form provided by the State Fire Marshal and provide personal descriptive information to be forwarded along with the applicant's fingerprints through the Central Criminal Records Exchange to the Federal Bureau of Investigation for the purpose of obtaining a national criminal history record check regarding such applicant. Any firm or company manufacturing, storing, using, or selling explosives shall provide to the enforcement agency, the State Fire Marshal or other issuing authority the name of a representative responsible for (i) ensuring compliance with state law and regulations relating to blasting agents and explosives and (ii) applying for permits. The State Fire Marshal or other issuing authority shall deny any application for a permit or for certification as a blaster or as a fireworks operator or pyrotechnician if the applicant or designated person representing an applicant has been convicted of any felony, whether such conviction occurred under the laws of the Commonwealth, or any other state, the District of Columbia, the United States or any territory thereof, unless his civil rights have been restored by the Governor or other appropriate authority. The provisions of this section shall not apply to the manufacturing, storage, handling, use or sales of permissible fireworks or in connection with any fireworks display conducted by a volunteer fire department provided one member of the volunteer fire department holds a valid certification.

B. No permit under this section shall be required of any person holding a certification or permit issued pursuant to the provisions of Title 45.1.

2000, cc. 951, 1065; 2007, cc. 647, 741; 2010, cc. 587, 643.



§ 27-98. Enforcement of Fire Prevention Code; appeals from decisions of local enforcing agencies; inspection of buildings

Any local government may enforce the Fire Prevention Code in its entirety or with respect only to those provisions of the Fire Prevention Code relating to open burning, fire lanes, fireworks, and hazardous materials. If a local governing body elects to enforce only those provisions of the Fire Prevention Code relating to open burning, it may do so in all or in any designated geographic areas of its jurisdiction. The State Fire Marshal shall also have the authority, in cooperation with any local governing body, to enforce the Code. The State Fire Marshal shall also have authority to enforce the Code in those jurisdictions in which the local governments do not enforce the Code and may establish such procedures or requirements as may be necessary for the administration and enforcement of the Code in such jurisdictions. In addition, subject to the approval of the Board of Housing and Community Development, the State Fire Marshal may charge a fee to recover the actual cost of administering and enforcing the Code in jurisdictions for which he serves as the enforcement authority. No fee may be charged for the inspection of any school. The local governing body of any jurisdiction that enforces the Code may establish such procedures or requirements as may be necessary for the administration and enforcement of the Code. Appeals concerning the application of the Code by the local enforcing agency shall first lie to a local board of appeals and then to the State Building Code Technical Review Board. Appeals from the application of the Code by the State Fire Marshal shall be made directly to the State Building Code Technical Review Board as provided in Article 2 (§ 36-108 et seq.) of Chapter 6 of Title 36. Fees may be levied by the local governing body in order to defray the cost of such enforcement and appeals; however, for the City of Chesapeake no fee charged for the inspection of any place of religious worship designated as Assembly Group A-3 under the Fire Prevention Code shall exceed $50. For purposes of this section, "defray the cost" may include the fair and reasonable costs incurred for such enforcement during normal business hours, but shall not include overtime costs, unless conducted outside of the normal working hours established by the locality. A schedule of such costs shall be adopted by the local governing body in a local ordinance. A locality shall not charge an overtime rate for inspections conducted during the normal business hours established by the locality. Nothing herein shall be construed to prohibit a private entity from conducting such inspections, provided the private entity has been approved to perform such inspections in accordance with the written policy of the fire official for the locality. Any local fire code may provide for an appeal to a local board of appeals. If no local board of appeals exists, the State Building Code Technical Review Board shall hear appeals of any local fire code violation.

1986, c. 429; 1994, c. 275; 2000, cc. 941, 1001; 2001, c. 570; 2004, c. 787; 2008, c. 499; 2010, c. 102; 2012, cc. 607, 635.



§ 27-98.1. Inspections of buildings, structures, properties and premises

In order to carry out the purposes of the Code and any regulations or standards adopted in pursuance thereof, the local fire official, upon presenting appropriate credentials to the owner, operator, or agent in charge, is authorized, with the consent of the owner, operator, or agent in charge to enter a building, structure, property or premises for the purpose of conducting an inspection, examination, testing, or collection of samples for testing, during regular working hours and at other reasonable times, and in a reasonable manner, to determine if the building, structures, systems, machines, apparatus, devices, equipment, and materials stored, used or handled, and all pertinent conditions therein, are in compliance with the requirements, regulations or standards set forth in the Code.

1988, c. 549.



§ 27-98.2. Issuance of warrant

Search warrants for inspections or reinspection of buildings, structures, property, or premises subject to inspections pursuant to the Code, to determine compliance with regulations or standards set forth in the Code, shall be based upon a demonstration of probable cause and supported by affidavit. Such inspection warrants may be issued by any judge or magistrate having authority to issue criminal warrants whose territorial jurisdiction encompasses the building, structure, property or premises to be inspected or entered, if he is satisfied from the affidavit that there is probable cause for the issuance of an inspection warrant. No inspection warrant shall be issued pursuant to this chapter except upon probable cause, supported by affidavit, particularly describing the place, thing or property to be inspected, examined or tested and the purpose for which the inspection, examination, testing or collection of samples for testing is to be made. Probable cause shall be deemed to exist if such inspection, examination, testing or collection of samples for testing are necessary to ensure compliance with the Fire Prevention Code for the protection of life and property from the hazards of fire or explosion. The supporting affidavit shall contain either a statement that consent to inspect, examine, test or collect samples for testing has been sought and refused or facts or circumstances reasonably justifying the failure to seek such consent in order to enforce effectively the fire safety laws, regulations or standards of the Commonwealth which authorize such inspection, examination, testing or collection of samples for testing. In the case of an inspection warrant based upon legislative or administrative standards for selecting buildings, structures, property or premises for inspections, the affidavit shall contain factual allegations sufficient to justify an independent determination by the judge or magistrate that the inspection program is based on reasonable standards and that the standards are being applied to a particular place in a neutral and fair manner. The issuing judge or magistrate may examine the affiant under oath or affirmation to verify the accuracy of any matter in the affidavit. After issuing the warrant, the judge or magistrate shall file the affidavit in the manner prescribed by § 19.2-54.

1988, c. 549; 2014, c. 354.



§ 27-98.3. Duration of warrant

An inspection warrant shall be effective for the time specified therein, for a period of not more than seven days, unless extended or renewed by the judicial officer who signed and issued the original warrant. The judicial officer may extend or renew the inspection warrant upon application for extension or renewal setting forth the results which have been obtained or a reasonable explanation of the failure to obtain such results. The extension or renewal period of the warrant shall not exceed seven days. The warrant shall be executed and returned to the clerk of the circuit court of the city or county wherein the inspection was made. The return shall list any samples taken pursuant to the warrant. After the expiration of such time, the warrant, unless executed, shall be void.

1988, c. 549; 2014, c. 354.



§ 27-98.4. Conduct of inspections, examinations, testing, or collection of samples

No warrant shall be executed in the absence of the owner, operator or agent in charge of the particular building, structure, property or premises unless specifically authorized by the issuing judicial officer upon showing that such authority is reasonably necessary to effect the purposes of a statute or regulation being enforced. An entry pursuant to this warrant shall not be made forcibly, except that the issuing officer may expressly authorize a forcible entry (i) where facts are shown sufficient to create a reasonable suspicion of an immediate threat to an occupant of the particular building, structure, property, or premises, or, to the general safety and welfare of the public, or, to adjacent buildings, structures, properties or premises, or (ii) where facts are shown establishing that reasonable attempts to serve a previous warrant have been unsuccessful. If forcible entry is authorized, the warrant shall be issued jointly to the fire official and to a law-enforcement officer who shall accompany the fire official during the execution.

1988, c. 549.



§ 27-98.5. Review by courts

A. No court of the Commonwealth shall have jurisdiction to hear a challenge to the warrant prior to its return to the clerk of the circuit court of the city or county wherein the inspection was made except as a defense in a contempt proceeding, unless the owner or custodian of the building, structure, property or premises to be inspected makes by affidavit a substantial preliminary showing accompanied by an offer of proof that (i) a false statement, knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant in his affidavit for the inspection warrant and (ii) the false statement was necessary to the finding of probable cause. The court shall conduct such expeditious in camera view as the court may deem appropriate.

B. After the warrant has been executed and returned to the clerk of the circuit court of the city or county wherein the inspection was made, the validity of the warrant may be reviewed either as a defense to any citation issued by the fire official or otherwise by declaratory judgment action brought in a circuit court. In any such action, the review shall be confined to the face of the warrant and affidavits and supporting materials presented to the issuing judge unless the owner, operator, or agent in charge of whose building, structure, property or premises has been inspected makes a substantial showing by affidavit accompanied by an offer of proof that (i) a false statement, knowingly and intentionally, or with reckless disregard for the truth, was made in support of the warrant and (ii) the false statement was necessary to the finding of probable cause. The review shall only determine whether there is substantial evidence in the record supporting the decision to issue the warrant.

1988, c. 549; 2014, c. 354.



§ 27-99. State buildings

The Fire Prevention Code shall be applicable to all state-owned buildings and structures. Every agency, commission or institution, including all institutions of higher education, of the Commonwealth shall permit, at all reasonable hours, a local fire official reasonable access to existing structures or a structure under construction or renovation, for the purposes of performing an informational and advisory fire safety inspection. The local fire official may submit, subsequent to performing such inspection, his findings and recommendations including a list of corrective actions necessary to ensure that such structure is reasonably safe from the hazards of fire to the appropriate official of such agency, commission, or institution and the State Fire Marshal. Such agency, commission or institution shall notify, within 60 days of receipt of such findings and recommendations, the State Fire Marshal and the local fire official of the corrective measures taken to eliminate the hazards reported by the local fire official. The State Fire Marshal shall have the same power in the enforcement of this section as is provided for in § 27-98.

The State Fire Marshal may enter into an agreement as is provided for in § 9.1-207 with any local enforcement agency that enforces the Fire Prevention Code to enforce this section and to take immediate enforcement action upon verification of a complaint of an imminent hazard such as a chained or blocked exit door, improper storage of flammable liquids, use of decorative materials and overcrowding.

1986, c. 429; 1989, c. 258; 1994, c. 275; 1997, c. 584; 2007, cc. 647, 741.



§ 27-100. Violation a misdemeanor

It shall be unlawful for any owner or any other person, firm, or corporation, on or after the effective date of any Code provisions, to violate any provisions of the Fire Prevention Code. Any such violation shall be deemed a Class 1 misdemeanor, and any owner, or any other person, firm, or corporation convicted of such violation shall be punished in accordance with the provisions of § 18.2-11.

1986, c. 429.



§ 27-100.1. Seizure and destruction of certain fireworks

Any law-enforcement officer arresting any person for a violation of this chapter related to fireworks shall seize any article of fireworks in the possession or under the control of the person so arrested and shall hold the same until final disposition of any criminal proceedings against such person. If a judgment of conviction be entered against such person, the court shall order destruction of such articles upon expiration of the time allowed for appeal of such judgment of conviction.

2002, c. 856.



§ 27-101. Injunction upon application

Every court having jurisdiction under existing or any future law is empowered to and shall, upon the application of the local enforcing agency or State Fire Marshal, issue either a mandatory or restraining injunction in aid of the enforcement of, or in prevention of the violation of, any of the provisions of this law or any valid rule or regulation made in pursuance thereof. The procedure for obtaining any such injunction shall be in accordance with the laws then current governing injunctions generally except that the enforcing agency shall not be required to give bond as a condition precedent to obtaining an injunction.

1986, c. 429.






Title 28.2 - Fisheries and Habitat of The Tidal Waters

§ 28.2-100. Definitions

As used in this title, unless the context requires a different meaning:

"Commission" means the Marine Resources Commission.

"Commissioner" means the Commissioner of Marine Resources.

"Fish" or "marine fish" means those finfish species which spend a major portion of their lives in marine or estuarine waters. Sunfish, crappies, and carp are not considered to be marine fish.

"Fishing", "fisheries" or "to fish" means all operations involved in (i) taking or catching, (ii) using, setting or operating apparatus employed in killing, taking or catching, or (iii) transporting or preparing for market marine fish, shellfish, and marine organisms.

"Habitat" means those state-owned bottomlands, tidal wetlands and coastal primary sand dunes which are subject to regulation under Subtitle III of this title.

"Marine organisms" means those species other than marine finfish or marine shellfish which inhabit marine or estuarine waters. Terrapin and marine mammals are considered to be marine organisms.

"Marine shellfish" or "shellfish" means such species of mollusca as oysters and clams, and such species of crustacea as crabs.

"Officer" means a member of the Virginia Marine Police.

"Territorial sea" means the waters within the belt, three nautical miles wide, that is adjacent to Virginia's coast and seaward of the mean low-water mark.

"Tidewater Virginia" means the following counties: Accomack, Arlington, Caroline, Charles City, Chesterfield, Essex, Fairfax, Gloucester, Hanover, Henrico, Isle of Wight, James City, King and Queen, King George, King William, Lancaster, Mathews, Middlesex, New Kent, Northampton, Northumberland, Prince George, Prince William, Richmond, Spotsylvania, Stafford, Surry, Westmoreland, and York; and the Cities of Alexandria, Chesapeake, Colonial Heights, Fairfax, Falls Church, Fredericksburg, Hampton, Hopewell, Newport News, Norfolk, Petersburg, Poquoson, Portsmouth, Richmond, Suffolk, Virginia Beach, and Williamsburg.

Code 1950, § 28-1; 1962, c. 406, § 28.1-1; 1968, c. 746; 1972, c. 472; 1992, c. 836; 2002, c. 789.



§ 28.2-101. Jurisdiction of Commission

The jurisdiction of the Commission shall include the Commonwealth's territorial sea and extend to the fall line of all tidal rivers and streams except in the case of state-owned bottomlands where jurisdiction extends throughout the Commonwealth. The Commission shall have jurisdiction over all commercial fishing and all marine fish, marine shellfish, marine organisms, and habitat in such areas. In waters of the Albemarle and Currituck watersheds, the Commission's fisheries management jurisdiction is limited to the recreational and commercial harvest of blue crabs. The Commission's jurisdiction shall also include the power to exercise regulatory authority over all structures and improvements built or proposed by riparian property owners in the Potomac River appurtenant to the shore of the Commonwealth. The Commission shall exercise such regulatory authority in the Potomac River consistent with the provisions of Subtitle III (§ 28.2-1200 et seq.), and all regulations, guidance, and policies adopted thereunder.

Code 1950, § 28-3; 1950, p. 979; 1962, c. 406, § 28.1-3; 1968, c. 746; 1992, c. 836; 2005, c. 191; 2012, c. 595.



§ 28.2-102. Commission membership; chairman; qualifications; terms; meetings

A. The Commission shall consist of a chairman and eight additional members who, to the extent possible, shall be representative of all areas of interest in Virginia's marine resources, including commercial, recreational and environmental interests. At least one member shall, at the time of his appointment, have earned his livelihood for at least five years by working on Virginia waters and shall be licensed and registered as a commercial fisherman as defined in § 28.2-241, and one member shall be a representative of the sport fishing industry or a recreational fisherman who is not employed by the commercial fishing industry. The members, including the chairman, shall be appointed by the Governor and shall serve at his pleasure.

B. The chairman and two members of the Commission shall hold office for terms coincident with the term of the Governor making the appointments, or until their successors have been appointed and qualified. The terms of the remaining six members shall expire July 1, 1997, and these same six members shall be reappointed effective July 1, 1997, as successors. Their terms shall be as follows: two members shall be appointed for two-year terms, two members shall be appointed for three-year terms, and two members shall be appointed for four-year terms or until their successors are appointed and qualified. Thereafter, all appointments shall be for terms of four years or until their successors are appointed and qualified. No person, except the chairman, shall serve more than two consecutive four-year terms. Any vacancy shall be filled by the Governor for the unexpired term.

C. The chairman shall be an experienced administrator with knowledge of seafood and marine affairs. He shall serve as Commissioner of Marine Resources.

D. Five members shall constitute a quorum of the Commission.

E. The Commission shall meet on the call of the chairman or three members at such times as he or they may deem necessary, and at such places as he or they may designate.

Code 1950, §§ 28-11, 28-12, 28-17; 1956, c. 270; 1962, c. 406, §§ 28.1-4, 28.1-5, 28.1-10; 1968, c. 746; 1980, c. 387; 1987, c. 574; 1992, c. 836; 1997, c. 284; 1998, c. 161; 1999, c. 551.



§ 28.2-103. General powers of Commission; promulgation of regulations

The Commission shall exercise all of the powers herein conferred and may promulgate regulations and guidelines necessary to carry out the provisions of this title. Marine fisheries regulations shall be promulgated according to the procedures established in Article 2 (§ 28.2-209 et seq.) of Chapter 2 of this title. Habitat management regulations and guidelines shall be promulgated in accordance with the procedures established in Article 2 (§ 28.2-209 et seq.) of Chapter 2 of this title, unless specifically provided in subdivision A 8 or A 11 of § 2.2-4006 or subsection C of § 2.2-4011.

Code 1950, § 28-16; 1962, c. 406, § 28.1-9; 1972, c. 711, § 62.1-13.4; 1973, c. 148; 1982, c. 300; 1990, c. 811; 1992, c. 836; 1997, c. 845; 2010, c. 65.



§ 28.2-104. Commissioner; general powers and duties

The Commissioner shall:

1. Enforce the marine fishery and habitat laws and regulations;

2. Serve as chief executive officer of the Commission and devote full time to the duties of the office;

3. Appoint all personnel; and

4. Establish and equip a permanent office on the Virginia Peninsula.

For purposes of this section, "Virginia Peninsula" shall include the Cities of Hampton, Newport News, Williamsburg, and Poquoson, and the Counties of James City and York.

Code 1950, §§ 28-11, 28-16, 28-18, 28-19, 28-20; 1952, c. 177; 1962, c. 406, §§ 28.1-4, 28.1-9, 28.1-11, 28.1-12, 28.1-13, 28.1-23; 1968, c. 749; 1973, c. 148; 1983, c. 318; 1984, c. 463; 1992, c. 836; 2009, c. 103.



§ 28.2-104.1. Living shorelines; development of general permit; guidance

A. As used in this section, unless the context requires a different meaning:

"Living shoreline" means a shoreline management practice that provides erosion control and water quality benefits; protects, restores or enhances natural shoreline habitat; and maintains coastal processes through the strategic placement of plants, stone, sand fill, and other structural and organic materials.

B. The Commission, in cooperation with the Department of Conservation and Recreation, the Department of Environmental Quality, and local wetlands boards, and with technical assistance from the Virginia Institute of Marine Science, shall establish and implement a general permit regulation that authorizes and encourages the use of living shorelines as the preferred alternative for stabilizing tidal shorelines in the Commonwealth. The regulation shall provide for an expedited permit review process for qualifying living shoreline projects requiring authorization under Chapters 12 (§ 28.2-1200 et seq.), 13 (§ 28.2-1300 et seq.), and 14 (§ 28.2-1400 et seq.). In developing the general permit, the Commission shall consult with the U.S. Army Corps of Engineers to ensure the minimization of conflicts with federal law and regulation.

C. The Commission, in cooperation with the Department of Conservation and Recreation and with technical assistance from the Virginia Institute of Marine Science, shall develop integrated guidance for the management of tidal shoreline systems to provide a technical basis for the coordination of permit decisions required by any regulatory entity exercising authority over a shoreline management project. The guidance shall:

1. Communicate to stakeholders and regulatory authorities that it is the policy of the Commonwealth to support living shorelines as the preferred alternative for stabilizing tidal shorelines;

2. Identify preferred shoreline management approaches for the shoreline types found in the Commonwealth;

3. Explain the risks and benefits of protection provided by various shoreline system elements associated with each management option; and

4. Recommend procedures to achieve efficiency and effectiveness by the various regulatory entities exercising authority over a shoreline management project.

2011, c. 885; 2014, cc. 112, 143.



§ 28.2-105. Legal representation for employees in criminal prosecution; compensation

If any Commission employee is prosecuted on any criminal charge arising out of any act committed in the discharge of his official duties, the Commissioner may employ special counsel approved by the Attorney General to defend the employee. The compensation for special counsel shall, subject to the approval of the Attorney General, be paid out of the funds appropriated for the administration of the Commission.

1980, c. 255, § 28.1-12.1; 1992, c. 836 .



§ 28.2-106. Virginia Marine Police; law-enforcement responsibilities; qualifications; oath

A. The law-enforcement division of the Commission shall be designated as the Virginia Marine Police. It shall exercise such powers and duties as the General Assembly may confer upon it by law and as provided in regulations adopted pursuant to law, including but not limited to:

1. Patrolling the tidal waters and shoreline of the Chesapeake Bay, its tidal tributaries, and territorial sea;

2. Enforcing marine fishery and habitat conservation laws and regulations;

3. Enforcing health laws pertaining to the harvesting of seafood from condemned areas;

4. Enforcing or assisting other agencies in enforcing laws pertaining to the removal of obstructions and abandoned vessels from the water, to boating operation and navigation, and to larceny on the water;

5. Providing for water-borne safety;

6. Conducting search and rescue activities; and

7. Protecting from terrorist attack federal and state water-related installations and other water-related locations within the tidal waters of the Commonwealth as may be designated by federal or state officials as important to national security.

B. Officers of the Virginia Marine Police shall have the same powers as (i) sheriffs and other law-enforcement officers to enforce all of the criminal laws of the Commonwealth, and (ii) regular conservation police officers appointed pursuant to Chapter 2 (§ 29.1-200 et seq.) of Title 29.1.

C. A person shall be (i) at least twenty-one years old and (ii) a high school graduate or equivalent to qualify for appointment as an officer.

D. Each officer shall qualify before the clerk of the circuit court of the county or city in which he resides, or in which his district may be, by taking the oaths prescribed by law.

Code 1950, § 28-36; 1962, c. 406, §§ 28.1-41, 28.1-42; 1964, c. 115; 1972, c. 824; 1973, c. 19; 1990, c. 521, § 28.1-45.1; 1991, c. 338, § 28.1-45.2; 1992, c. 836; 2001, c. 232; 2002, c. 789.



§ 28.2-106.1. Patrol and enforcement of federal safety zones and restricted areas

Pursuant to federal authorization or upon request from a federal agency, the Virginia Marine Police, conservation police officers of the Department of Game and Inland Fisheries, and the marine patrol divisions of police departments located in Tidewater Virginia may patrol and enforce all federal security zones, federal safety zones, and federal restricted areas located within the tidal waters of the Commonwealth.

2002, c. 789; 2005, c. 516; 2007, c. 554; 2010, cc. 153, 500.



§ 28.2-106.2. Establishment, patrol, and enforcement of state water safety zones and restricted areas; penalty

A. The Commission is authorized, following consultation with the U.S. Coast Guard and the U.S. Army Corps of Engineers, to establish, by regulation, state water safety zones and restricted areas within the tidal waters of the Commonwealth wherein public access shall be restricted or prohibited in the interest of public safety. Such zones or areas shall be consistent with federal law and made effective immediately upon establishment by the Commission. When, in the judgment of the Commissioner, time is of the essence and circumstances require action before a meeting of the Commission may be convened, the Commissioner is authorized, following consultation with the U.S. Coast Guard and the U.S. Army Corps of Engineers, to establish state water safety zones or restricted areas, subject to ratification by the Commission at its next regularly scheduled meeting. The provisions of the Administrative Process Act (§ 2.2-4000 et seq.) and §§ 28.2-209 through 28.2-215 shall not apply to regulations promulgated under this section. The Commission shall publicize the establishment and location of state water safety zones and restricted areas.

B. The Virginia Marine Police shall patrol and enforce all state water safety zones and restricted areas.

C. In times of officially declared national or state emergency, the Governor may adjust the boundaries of state water safety zones or restricted areas by executive order. Upon termination of emergency status, the boundaries shall return to those set forth in regulations.

D. A violation of any regulation promulgated under this section is a Class 1 misdemeanor.

2003, c. 389.



§ 28.2-107. Commission to implement radio system

The Commission shall take steps to implement an effective marine police radio dispatch system. In establishing and operating such a system on a permanent basis, the Commissioner may negotiate appropriate leases or other necessary agreements for base radio stations.

1972, c. 779, § 28.1-46.1; 1979, c. 670; 1992, c. 836; 2002, c. 789.



§ 28.2-108. Marine Patrols Fund continued

A. The Marine Patrols Fund is continued and hereinafter referred to as the Fund, which shall consist of moneys appropriated to it by the General Assembly. The Comptroller shall annually distribute moneys from the Fund for the following purposes:

1. To cover the Commission's costs for its operation of a marine police dispatch service.

2. To reimburse each county or city in Tidewater Virginia or any county abutting Smith Mountain Lake for its operation of a marine patrol or for providing marine patrol services in waters under the jurisdiction of the Commonwealth. The amount to be paid to each county or city shall be as specifically provided for in the General Appropriations Act. The Comptroller, upon certification by the Commissioner, shall make such payments no later than February 1. The total amount provided to any county or city shall not exceed twenty dollars per motorboat registered in the locality on January 1 of that year, as determined by the records of the Board of Game and Inland Fisheries.

B. If total distributions allowable under subsection A of this section exceed the amount of revenues appropriated to the Fund, each qualifying county or city shall receive a prorated share.

C. The Commissioner may obtain from any county or city seeking funds under this section any information he needs to determine the amount of funds to which such county or city may be entitled.

D. For the purposes of this section, the terms "marine patrol" and "marine patrol services" mean water-borne law-enforcement, safety, and rescue activities.

1979, c. 670, § 28.1-46.4; 1982, c. 127; 1986, c. 153; 1990, c. 168; 1992, c. 836; 2002, c. 789.



§ 28.2-109. Definitions

As used in this article, unless the context requires a different meaning:

"Ballast water" means any water or matter taken on board a vessel to control or maintain trim, draft, stability or stresses of the vessel, without regard to the manner in which it is carried.

"Commercial vessel" means a self-propelled ship in commerce of 300 gross tons or more. The term "commercial vessel" does not include a vessel of the United States Department of Defense or United States Coast Guard subject to the requirements of § 1103 of the National Invasive Species Act of 1996, or any vessel of the Armed Forces, as defined in 33 U.S.C. § 1322 (a)(14), that is subject to the uniform national discharge standards for vessels of the Armed Forces under 33 U.S.C. § 1322 (n).

"Federal guidelines" means the provisions of 33 C.F.R. Part 151, Subpart D, "Ballast Water Management for Control of Nonindigenous Species in Waters of the United States."

"Operator" means any person who owns, operates, charters, rents or otherwise exercises control over or responsibility for a vessel.

2001, c. 312.



§ 28.2-110. Filing requirements; penalty

A. The operator, or a ship agent acting on behalf of the operator, of a commercial vessel that enters into Virginia waters shall file a Ballast Water Control Report form with the Virginia Maritime Association as the designated agent of the Commission (i) within seventy-two hours of the completion of the discharge of ballast water if the commercial vessel discharges ballast water into Virginia waters, or (ii) prior to the commercial vessel's departure from Virginia waters if the commercial vessel does not discharge ballast water into Virginia waters. The operator, or ship agent of an operator, shall not be required to file a Ballast Water Control Report form if the commercial vessel's previous port-of-call is located within the United States Exclusive Economic Zone and a ballast water control report was previously filed upon entering the first port-of-call within the United States Exclusive Economic Zone. A Ballast Water Control Report form shall be deemed to have been filed when it is hand delivered to the Virginia Maritime Association, sent by electronic mail or facsimile transmission and received by the Virginia Maritime Association, or sent to the Virginia Maritime Association by registered or certified mail, return receipt requested. The services of the Virginia Maritime Association shall be provided at no cost to the Commission. The fees assessed by the Virginia Maritime Association shall only be that amount necessary to cover the expenses for the reporting services provided to vessel operators and any associated recordkeeping related to the ballast water reporting requirements of this article. If in the judgment of the Commission or the Virginia Maritime Association, the Virginia Maritime Association is unable to satisfactorily perform its responsibilities, the Commission may (i) select another agent, provided proper notice of the change in the designated agent has been given to operators, or (ii) assume responsibility for carrying out the provisions of this section.

B. For commercial vessels whose point of origin is located outside the United States Exclusive Economic Zone and whose first port of call within the United States Exclusive Economic Zone is within Virginia waters, the filing of a copy of the completed form submitted by the operator to the National Ballast Water Information Clearinghouse of the Smithsonian Environmental Research Center with the Virginia Maritime Association shall be deemed compliance with the reporting requirements of this section.

C. Any operator of a commercial vessel who knowingly fails to file a Ballast Water Control Report form with the Virginia Maritime Association within the applicable time period set forth in subsection A, or who knowingly makes any false statement in a Ballast Water Control Report form submitted to the Virginia Maritime Association, shall be guilty of a Class 1 misdemeanor.

2001, c. 312; 2002, c. 40; 2010, c. 815.



§ 28.2-111. Adoption of guidelines and forms

A. The Commission shall adopt the federal guidelines as the guidelines governing voluntary ballast water management practices to be followed by the operators of commercial vessels. The guidelines adopted by the Commission shall not require a commercial vessel to be operated in a manner that may threaten the safety of the commercial vessel, its crew or its passengers.

B. The Commission shall adopt Ballast Water Control Report forms, consistent with the form adopted by the United States Coast Guard and set forth in 33 C.F.R. Part 151, Subpart D, Appendix, to monitor compliance with the guidelines adopted pursuant to this section. The Commission shall adopt procedures to distribute the Ballast Water Control Report form to the operator of a commercial vessel, or to a ship agent for the operator, at the time the commercial vessel enters state waters or as soon thereafter as practicable.

C. The Commission shall submit copies of the forms received from operators of commercial vessels and ship agents acting on behalf of operators of commercial vessels with the National Ballast Water Information Clearinghouse of the Smithsonian Environmental Research Center on a quarterly basis. The Virginia Maritime Association shall submit such forms to the Commission monthly.

2001, c. 312; 2002, c. 40; 2010, c. 815.



§ 28.2-200. Definitions

As used in this subtitle, unless the context requires a different meaning:

"Cultured hard-shell clams" means hard-shell clams (Mercenaria mercenaria) that have been spawned in a hatchery or controlled setting for the purpose of producing seed clams (juveniles), and planted on leased grounds, floating structures, or other privately controlled growing areas, and covered with netting or otherwise protected from predators until harvested.

"Haul seine" means a net made of mesh webbing which may include a pocket and a wing net, set vertically in water and pulled by hand or power to capture and confine fish by encirclement.

"James River seed area" means that area in the James River and its tributaries above a line drawn from Cooper's Creek in Isle of Wight County on the south side of the James River to a line in a northeasterly direction across the James River to the Newport News municipal water tank located on Warwick Boulevard between 59th Street and 60th Street in the City of Newport News.

"Mouth of the Rappahannock River" means the area beginning at Stingray Point, Middlesex County, at the United States Army Corps of Engineers survey station "Bird," an aluminum disk set in the top of a concrete monument, being located at coordinates 453,785.17 North, 2,638,116.66 East, 1927 North American Datum -- Virginia South Zone; thence 12 degrees 52' 35" (grid azimuth) 20,846.73 feet to a point on the Eastern side of Windmill Point, Lancaster County, designated as Virginia Marine Resources Commission survey station "Windmill," a one and one-half inch iron pipe driven flush with the ground, being located at coordinates 474,107.68 North, 2,642,762.29 East, 1927 North American Datum -- Virginia South Zone.

"Pound net" means any net having a funnel mouth, round mouth or square mouth with the head exposed above the water.

"Resident" means any person who maintains his principal place of abode in Virginia with the intent to make Virginia his domicile.

"Shoals" means subaqueous elevations covered by water less than four feet deep at mean low water.

Code 1950, §§ 28-1, 28-46, 28-93, 28-93.1, 28-93.2, 28-112, 28-201.4; 1954, c. 38; 1958, cc. 182, 476; 1960, c. 517; 1962, c. 406, §§ 28.1-1, 28.1-51, 28.1-98, 28.1-148; 1966, c. 684; 1968, cc. 746, 747; 1972, c. 472; 1978, c. 208; 1980, c. 325; 1981, c. 52; 1986, c. 254; 1992, c. 836; 1994, c. 124; 2003, c. 604.



§ 28.2-201. Authority of Commission to make regulations, establish licenses, and prepare fishery management plans; accept federal grants; enforcement; penalty for violation of regulation

The Commission may:

1. Promulgate regulations, including those for taking seafood, necessary to promote the general welfare of the seafood industry and to conserve and promote the seafood and marine resources of the Commonwealth. The Commission may also promulgate regulations necessary for the conservation and reasonable use of surf clams.

2. Establish new licenses and fees commensurate with other licenses in an amount not to exceed $100 for any device used for taking or catching seafood in the tidal waters of the Commonwealth when the device (i) is not otherwise licensed in this title and (ii) is used for commercial purposes. The Commission may specify, when issuing such licenses, any restrictions or control over the devices or the persons operating the device.

3. Establish fees for permits required for delayed or limited entry fisheries, shellfish relaying, scientific collections, and for the administrative transfer of these permits among fisherman, where applicable.

4. Beginning July 1, 2004, and not more frequently than every three years thereafter, increase fees for tidal fisheries licenses and permits that are authorized under this title or by regulation promulgated pursuant to Article 2 (§ 28.2-209 et seq.) of this chapter. Any fee increase for such licenses and permits shall be capped at $5 or a percentage equal to the increase in the Consumer Price Index calculated from the time the fee was last set or adjusted, whichever is greater. Beginning July 1, 2004, any amounts generated from the increases in commercial fishing licenses and permits shall be paid into the Marine Fishing Improvement Fund for the purposes authorized by § 28.2-208, and any amounts generated from the increases in recreational fishing licenses shall be paid into the Virginia Saltwater Recreational Fishing Development Fund for the purposes authorized by § 28.2-302.3. The Commission may charge nonresidents a higher fee than residents for purchase of any of the fishing licenses issued pursuant to §§ 28.2-302.2, 28.2-302.2:1, 28.2-302.6, 28.2-302.7, 28.2-302.8, 28.2-302.10, and 28.2-302.10:1. The fee charged to a nonresident shall be no greater than twice the Virginia resident fee. The Commission may prohibit the sale of the private boat license established by § 28.2-302.7 to a nonresident whose boat is not registered in Virginia.

5. The Commission shall ensure that increases in licenses and fees are equitably distributed among resource user groups.

6. Prepare fishery management plans containing evaluations of regulatory management options, based upon scientific, economic, biological, and sociological information, and use them in the development of regulations. The Commissioner may appoint a fisheries advisory committee and its chairman, consisting of representatives of the various fishery user groups, to assist in the preparation and implementation of the fishery management plans. The Commission may expend funds to compensate the members of the committee pursuant to § 2.2-2825.

7. Provide for enforcement of any regulation governing surf clams by any law-enforcement officer of any agency of the Commonwealth or its political subdivisions or by any law-enforcement officer of any agency of the federal government. Enforcement agreements with other agencies or political subdivisions shall be stated in the regulation.

8. The Commonwealth hereby assents to the provisions of the Federal Aid in Sport Fish Restoration Act of August 9, 1950 (16 U.S.C. §§ 777-777k), as amended. The Commission is authorized to perform all such acts as may be necessary for the establishment and implementation of cooperative fish restoration and management projects as defined by these federal statutes and the implementing regulations promulgated thereunder.

Code 1950, § 28-43; 1960, c. 517; 1962, c. 406, §§ 28.1-23, 28.1-48; 1966, c. 684; 1968, cc. 748, 749; 1972, c. 833; 1973, cc. 21, 411, § 28.1-120.1; 1976, c. 392; 1979, c. 274; 1981, c. 61; 1983, cc. 307, 318; 1984, c. 463; 1990, c. 445; 1992, c. 836; 1995, c. 136; 2004, c. 860; 2006, c. 5; 2009, c. 371.



§ 28.2-201.1. Commission to administer grants to individuals transferring oysters to a state-managed sanctuary; fund

For purposes of this section:

"Fund" means the Oyster Growing Activities Fund.

"Individual" means the same as that term is defined in § 58.1-302.

A. Beginning January 1, 2002, and ending 12:00 p.m. on December 31, 2011, any individual who (i) grows oysters during the calendar year pursuant to a valid Virginia Marine Resources Commission General Permit for Noncommercial Riparian Shellfish Growing Activities issued pursuant to regulations promulgated by the Commission according to the procedures established in Article 2 (§ 28.2-209 et seq.) of Chapter 2 of this title and (ii) is issued a written receipt from the Commission evidencing the transfer during such calendar year of at least five hundred oysters to a state-managed sanctuary reef, or to a designated organization or person authorized to take possession of such oysters for the purpose of depositing them on a state-managed sanctuary reef, shall be eligible for a grant from the Commonwealth.

B. The grant paid for such oysters transferred during the calendar year shall be equal to the lesser of $300 or the amount paid by the individual in such calendar year to grow such oysters, including but not limited to the amount paid for equipment, materials and training.

C. The Commission shall establish a process to issue a written receipt to any individual who grows and transfers oysters in accordance with the conditions of subsection A. Such receipt shall include the date and the number of such oysters transferred.

D. An individual eligible for a grant under this section shall file an application for such grant with the Commissioner in person or by mail no later than March 31 of the calendar year following the calendar year in which the oysters were transferred to a state-managed sanctuary reef or to a designated organization or person authorized to take possession of such oysters for the purpose of depositing them on a state-managed sanctuary reef (or such later date determined by the Commissioner in his sole discretion). Such application shall include sales receipts and such other evidence required by the Commissioner for purposes of determining the amount paid by the individual to grow such oysters in the previous calendar year. Failure to meet the filing deadline shall render the individual ineligible to receive a grant for such calendar year. For filings by mail, the postmark cancellation shall govern the date of the filing determination. The Commissioner shall award grants only to those individuals who have been issued the written receipt described in subsection C.

E. Within ninety days after the filing deadline in subsection D, the Commissioner shall certify to (i) the Comptroller and (ii) each applicant the amount of the grant to which such applicant is entitled under the provisions of this section. Payment of such grant shall be made by check issued by the State Treasurer on warrant of the Comptroller within sixty days of such certification.

F. Grants shall be awarded in the order in which grant applications are filed with the Commissioner. The Commissioner may not award any grant unless there are sufficient funds in the Fund from which such grant shall be paid. Any individual growing and transferring oysters as required under this section, but not receiving a grant for such transfer because of insufficient funds in the Fund, shall have no priority or right to any future moneys that may be appropriated or deposited into the Fund based on such prior transfer of oysters.

G. There is hereby established the Oyster Growing Activities Fund to be administered by the Commission from which grants shall be paid to individuals for growing and transferring oysters to a state-managed sanctuary reef, or to a designated organization or person authorized to take possession of such oysters for the purpose of depositing them on a state-managed sanctuary reef, as provided in this section. The Fund shall consist of such funds as may be appropriated by the General Assembly from time to time. The Fund shall be established on the books of the Comptroller, and any funds, including interest, remaining in the Fund at the end of a fiscal year or a biennium shall not revert to the general fund but shall remain in the Fund. Interest earned on the Fund shall be credited to the Fund.

2001, c. 819.



§ 28.2-202. Commissioner; fishery powers

The Commissioner may:

1. Investigate all matters affecting the seafood industry; and

2. Provide for the development of programs designed to enhance and improve commercial and sport fisheries in Virginia's tidal waters.

Code 1950, §§ 28-16, 28-23; 1962, c. 406, §§ 28.1-9, 28.1-16; 1973, c. 148; 1992, c. 836 .



§ 28.2-203. Commission to prepare fishery management plans; standards

The Commission shall prepare and implement fishery management plans so as to preserve the Commonwealth's exclusive right to manage the fisheries within its territorial jurisdiction.

Any fishery management plan prepared, and any regulation promulgated to implement the plan, shall be consistent with the following standards for fishery conservation and management:

1. Conservation and management measures shall prevent overfishing while achieving the optimum yield from each fishery. The "optimum yield" of a fishery means the amount of fish or shellfish which will provide the greatest overall benefit to the Commonwealth, with particular reference to commercial fishing for food production and to recreational fishing;

2. Conservation and management measures shall be based upon the best scientific, economic, biological and sociological information available;

3. To the extent practicable, an individual stock of fish shall be managed as a unit throughout the territorial waters of the Commonwealth, and interrelated stocks of fish shall be managed as a unit or in close coordination;

4. Conservation and management measures shall not discriminate among user groups. If it becomes necessary to allocate or assign fishing privileges among various user groups, such allocation shall be (i) fair and equitable to all fishermen; (ii) reasonably calculated to promote conservation; and (iii) carried out in such manner that no person acquires an excessive share of such privileges;

5. Conservation and management shall, where practicable, promote efficiency in the utilization of fishery resources, except that no such measure shall have economic allocation as its sole purpose;

6. Conservation and management measures shall take into account variations among, and contingencies in, fisheries, fishery resources, and catches;

7. Conservation and management measures shall, where practicable, minimize regulatory burdens which inhibit innovation, expansion, and normal business operations.

1984, c. 463, § 28.1-23.1; 1992, c. 836 .



§ 28.2-203.1. Blue crab fishery management plan

A. The Commission shall prepare, in consultation with the Virginia Institute of Marine Science, other educational institutions and representatives of industry and interested parties, and then implement a blue crab fishery management plan. The plan shall build upon previously developed plans, including consideration of plans adopted by the multi-state Chesapeake Bay Program, and shall be consistent with the standards for fishery conservation and management set out in § 28.2-203. The plan shall be designed to reverse any fishing practices, environmental stress and habitat deterioration negatively impacting the short and long term viability and sustainability of the crab stock in Virginia waters. The Commission shall consider the economic impact to Virginia of proposed legislative and regulatory changes. The protection of spawning stock, nursery areas and habitat shall be of prime consideration in the plan. At a minimum the plan shall include, but not be limited to:

1. Measures to protect and enhance crab habitat and nursery areas.

2. Suggested measures to assure water quality conditions necessary for blue crab survival and reproduction, including identification of areas where water quality is such that onshore mechanisms for water quality protection are needed to protect and restore crab populations and habitat areas.

3. A review of current and proposed regulations and restrictions relating to: (i) winter dredging; (ii) commercial licensing; (iii) spawning stock; (iv) nursing sanctuaries; (v) submerged aquatic vegetation; (vi) peeler and soft shell crabs; (vii) size limits; (viii) the use of cull rings and the use of crab pots; and (ix) time of day restrictions and closed seasons.

4. Recommended legislative changes if necessary to implement the plan.

B. The Commission shall, on or before December 1 of each year, report to the Governor and the General Assembly on the progress and implementation of the blue crab fisheries management plan.

1995, c. 356.



§ 28.2-204. Authority to collect fisheries statistics

A. The Commission may collect from any source any fisheries data and information necessary to develop fishery management plans and to evaluate management options. This information shall include, but not be limited to:

1. Statistics for catch and fishing efforts by species from commercial and recreational fishermen;

2. Statistics from fish processors and dealers;

3. Types of gear and equipment used;

4. Areas in which fishing has been conducted;

5. Landing places; and

6. The estimated capacity of fish processing facilities and the actual amount of fish processed at these facilities.

B. The Commission may enter into cooperative agreements with any other entity for the collection of statistics.

C. The information collected or reported shall not be disclosed in any manner which would permit identification of any person, firm, corporation or vessel, except when required by court order. The Commission may prescribe the form and manner in which this information is reported.

1986, c. 273, § 28.1-23.2; 1992, c. 836 .



§ 28.2-204.1. Limited sale of gear licenses and permits; regulations

A. The Commission may limit the number of gear licenses or permits to fish, except those licenses issued pursuant to subdivisions 1 and 2 of § 28.2-402, issued for use in a specific fishery. The Commission may, despite any such limits, issue such gear licenses or permits to fish to any person who has resided for at least five years on an island in the Commonwealth that is at least three miles from the mainland.

B. The Commission is authorized to promulgate regulations to carry out the provisions of this section. In determining whether to limit the sale of gear licenses or permits to fish, and determining who receives licenses, the Commission shall consider all factors relevant to the Commonwealth's fishery management policy, including but not limited to:

1. Economic and social consequences;

2. Food production;

3. Dependence on the fishery by licensees;

4. Efficiency of gear used in the fishery;

5. Impact on species and fisheries; and

6. Abundance of the resource.

1992, cc. 492, 504; 1998, c. 114; 2013, cc. 59, 760.



§ 28.2-205. Scientific collection permits; penalty

A. Except as provided for in § 28.2-1101, it is unlawful for any person to remove from the waters of the Commonwealth under the jurisdiction of the Commission any marine fish, marine shellfish, or marine organisms for technical research, scientific, educational or museum purposes without having first obtained from the Commissioner a collection permit.

A violation of this subsection is a Class 3 misdemeanor.

B. Application for a permit shall be made in writing to the Commissioner. There shall be no charge for a permit, and the permit shall not be transferable. The issuance of the permit shall be governed by applicable Commission regulations and shall be subject to any reasonable terms and conditions imposed by the Commissioner. The Commissioner may, with the approval of the Commission, require an applicant for such permit to submit to the Commissioner any data or results acquired through the use of the permit.

C. Any person who has been issued a scientific collection permit shall be exempt from any licensing provision of this subtitle relating to the taking or catching of fish, shellfish, or marine organisms.

1977, c. 33, § 28.1-3.1; 1992, c. 836 .



§ 28.2-206. Virginia Saltwater Sport Fishing Tournament

The Commission shall promote and develop the Commonwealth's saltwater angling resources for their recreational and economic benefits. These efforts shall include, but not be limited to, a subprogram, the Virginia Saltwater Sport Fishing Tournament, which shall:

1. Publicize and document the quantity, quality, and variety of the Commonwealth's saltwater angling resources; and

2. Establish a system for securing and maintaining records of the largest of each marine game fish commonly taken in the Commonwealth's marine waters by anglers. When possible, fish caught or taken in the tournament shall be released alive.

1990, c. 364, § 28.1-22.1; 1992, c. 836 .



§ 28.2-207. Tournament Advisory Committee continued

A. The Virginia Saltwater Sport Fishing Tournament Advisory Committee is continued and shall hereinafter be known as the Committee. The Committee shall assist the Director of the Virginia Saltwater Sport Fishing Tournament, hereinafter referred to as the Director, with the development and operation of tournament programs.

B. The Committee shall consist of twelve members appointed by the Commissioner with the approval of the Secretary of Natural Resources. Committee members shall be selected from a list of nominees supplied by the Director.

C. The term of office of each member shall be for four years. Initially, four members shall be appointed for two years, four members appointed for three years, and four members appointed for four years. Appointments to fill vacancies shall be made to fill the unexpired term.

D. Members shall receive no compensation for their services but shall receive reimbursement for actual expenses. The Committee shall meet at the call of the Director.

1990, c. 364, § 28.1-22.2; 1992, c. 836 .



§ 28.2-208. Marine Fishing Improvement Fund continued

There is hereby continued a special, nonreverting fund in the state treasury to be known as the Marine Fishing Improvement Fund, hereinafter referred to as the Fund. The Fund shall consist of (i) that portion of the nonresident harvester's license fees which have not been allocated to the Virginia Marine Products Fund as provided for in § 28.2-227, (ii) fees collected from the registration of commercial fishermen under § 28.2-241, and (iii) fees collected from the sale of seafood landing licenses under § 28.2-228.1. The Fund shall be administered by the Commission and used solely for (i) managing and improving marine fisheries, (ii) seafood product promotion and development services, (iii) mandatory reporting and stock assessment, (iv) education of commercial fishermen, (v) conservation and management strategies identified by the General Assembly and the Commission, (vi) public information pamphlets and summaries of rules issued with gear licenses, and (vii) retaining commercial fishermen to engage in replenishment, research, and stock assessment activities.

1991, c. 411, § 28.1-47.2; 1992, c. 836; 1993, c. 10; 1994, c. 541; 1996, c. 214.



§ 28.2-208.1. Commercial Fishing Advisory Board established

A. There is hereby established the Commercial Fishing Advisory Board, which shall hereinafter be known as the Board. The Board shall advise the Commission on the expenditure of those moneys received.

B. The Board shall consist of nine members appointed by the Commissioner from a list of nominees submitted by organizations representing commercial fishing interests. The membership shall be representative of the geographic area covered by the commercial fishing license.

C. The term of each member shall be for three years, provided that initial appointments shall be three members appointed for three years, three members appointed for two years and three members appointed for one year. Appointments to fill vacancies shall be made to fill the unexpired terms.

D. Members shall receive no compensation for their services but shall receive reimbursement for actual expenses. The Board shall meet at the call of the Commissioner or at least four times yearly.

1993, c. 10 .



§ 28.2-209. Publication of proposed regulations

No regulation of general application shall be promulgated until the express terms or a summary including a statement of purpose and substance of the proposed regulation has been published by and at the expense of the agency at least once in daily papers published and having general circulation in Richmond, Norfolk, and Newport News. If the regulation has only local application, a similar notice shall be published in daily or weekly papers, whichever have greater circulation in the locality in which the regulation applies. A copy of every regulation shall be filed in the office of the Commission and open to public inspection. Such publication and filing shall be not less than fifteen days prior to the day on which the public hearing is scheduled. The published notice shall state the time, place, and nature of the hearing.

1962, c. 406, § 28.1-24; 1984, c. 187; 1988, c. 364; 1992, c. 836; 2001, c. 599.



§ 28.2-210. Adoption of emergency regulations

If, in an emergency, the adoption of a regulation is necessary for the immediate preservation of the public peace, health, safety, and welfare, or the protection of the seafood industry, natural resources or marine organisms, the Commission may promulgate the necessary regulation. The regulation shall be published and filed as prescribed in § 28.2-209. No regulation adopted as an emergency regulation shall remain in effect longer than thirty days unless a public hearing is held as required in § 28.2-211 after being advertised as prescribed in § 28.2-209.

1962, c. 406, § 28.1-25; 1992, c. 836 .



§ 28.2-211. Hearing on proposed regulations

A public hearing shall be held by the agency at the time and place designated in the notice prescribed in § 28.2-209. An opportunity shall be afforded all interested persons to be heard and to submit objections, amendments, evidence and arguments.

1962, c. 406, § 28.1-26; 1992, c. 836 .



§ 28.2-212. Adoption of regulations

A regulation may be adopted in the form in which it was filed or as amended at the public hearing, provided the amendments do not alter the primary purpose of the regulation.

1962, c. 406, § 28.1-26; 1992, c. 836 .



§ 28.2-213. Distribution of new regulations

A copy of any regulation of general application adopted by the Commission shall be sent to the Registrar of Regulations, the clerks of the circuit courts of all counties and cities in Tidewater Virginia, and to all Commission officers.

1962, c. 406, § 28.1-27; 1984, c. 187; 1992, c. 836 .



§ 28.2-214. Right of petition to Commission

Any interested person may petition the Commission requesting the promulgation, amendment or repeal of any regulation.

1962, c. 406, § 28.1-28; 1992, c. 836 .



§ 28.2-215. Judicial review of validity of regulations

Judicial review of any regulation shall be in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1962, c. 406; 1986, c. 615, § 28.1-29; 1992, c. 836 .



§ 28.2-216. Hearings before Commission

A. Any person whose rights, duties, or privileges, including matters relating to licenses, shellfish planting grounds, or fishing stands, have been or may be affected by any action or inaction of the Commission or Commissioner without a formal hearing may demand in writing a formal hearing of his complaint. The Commission shall hold a hearing on the complaint as soon as practicable. All known interested parties shall be afforded an opportunity to be heard before the Commission. All persons who have noted their interest with the Commission shall be informed of the hearing by first class mail at least five days prior to the scheduled date of the hearing. The notice shall indicate the time and place of the hearing and the issues involved. All parties shall have the opportunity to present evidence and argument. The proponents for any regulation or matter shall be heard first, then the opponents. The Commissioner, if present, or any member of the Commission, in his absence, shall preside over the hearing. The rules of evidence shall apply insofar as possible.

Depositions may be taken and read as in actions at law.

B. The Commission or Commissioner shall have power to issue subpoenas and subpoenae duces tecum and, at the request of any party, shall issue such subpoena. The failure of a witness without legal excuse to appear or to testify or to produce documents shall be acted upon by the Commission in the manner prescribed in § 2.2-4022.

1962, c. 406, § 28.1-30; 1992, c. 836 .



§ 28.2-217. Procedure of hearing

Every party shall have the right to cross-examine adverse witnesses including employees of the Commission and to submit rebuttal evidence.

The decision of the Commission shall be based only on evidence received at the hearing and matters of which a court of record could take judicial notice.

Any party may, at his own expense, have a stenographic report made of the hearing. A copy of the report shall be made available to the Commission, if it so requests, at cost to the Commission.

1962, c. 406, § 28.1-31; 1992, c. 836 .



§ 28.2-218. Finding, award, etc., of Commission

In all contested matters, the finding, award, action or judgment of the Commission shall be in writing and copies sent to the parties appearing at the hearing.

1962, c. 406, § 28.1-32; 1992, c. 836 .



§ 28.2-219. Judicial review in contested cases

Any person aggrieved by a final decision in a contested case is entitled to judicial review in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

1962, c. 406, § 28.1-33; 1986, c. 615; 1992, c. 836 .



§ 28.2-220. Appeals to Court of Appeals

An appeal of the final decision of the circuit court may be taken to the Court of Appeals.

1962, c. 406, § 28.1-34; 1984, c. 703; 1992, c. 836 .



§ 28.2-221. Proof of posting of notices

The return by any Commission employee as to the posting of any notices required under this subtitle or affecting any regulation shall be conclusive evidence of proper posting.

1962, c. 406, § 28.1-35; 1992, c. 836 .



§ 28.2-222. Districts

The Commission shall divide and periodically redistrict the territory over which it has jurisdiction into the smallest number of districts commensurate with the efficient enforcement of the Virginia fish and shellfish laws.

Code 1950, § 28-33; 1962, c. 406, § 28.1-37; 1992, c. 836 .



§ 28.2-223. Appointment of officers

The Commissioner shall assign at least one officer to each district.

Code 1950, § 28-34; 1962, c. 406, § 28.1-39; 1992, c. 836 .



§ 28.2-224. Collection of license fees

The Commissioner may designate an officer assigned to a district or authorized agents in the districts to sell licenses, as circumstances require. Such persons shall be bonded in a sum that will protect the Commission from any loss.

Code 1950, § 28-38; 1952, c. 649; 1962, c. 406, § 28.1-43; 1992, c. 836 .



§ 28.2-225. Fishing license required; penalty

It shall be unlawful to fish in the tidal waters of the Commonwealth or those waters under the joint jurisdiction of the Commonwealth without first obtaining the required license, subject to the exemptions set out in § 28.2-226.

Any person who violates this section is guilty of a Class 1 misdemeanor.

Code 1950, §§ 28-42, 28-43, 28-61, 28-66; 1960, c. 517; 1962, c. 406, §§ 28.1-47, 28.1-48, 28.1-59, 28.1-64; 1966, cc. 684, 695; 1968, c. 748; 1972, c. 833; 1973, c. 21; 1974, c. 313; 1976, c. 392; 1978, cc. 347, 358; 1979, c. 274; 1980, c. 605; 1981, cc. 61, 525; 1982, c. 461; 1983, c. 307; 1988, c. 710; 1990, c. 445; 1992, cc. 493, 503, 836, 895 .



§ 28.2-226. Exemptions from licensing requirements

The following activities are exempt from the licensing requirements of this subtitle:

1. Except as otherwise provided by regulation, taking by dip net, hand line, or two crab pots, as much as one bushel of hard crabs and two dozen peeler crabs in any one day for personal use only.

2. Taking a maximum of one bushel of oysters in any one day for personal use, when taken by hand or with ordinary tongs.

3. Taking a maximum of 250 clams in any one day for personal use, when taken by hand or with ordinary tongs.

4. Using one tank or float no greater than four feet in width and eight feet in length for shedding crabs for personal use.

Code 1950, §§ 28-80, 28-137, 28-170, 28-177; 1954, c. 368; 1956, c. 293; 1960, c. 517; 1962, c. 406, §§ 28.1-78, 28.1-120, 28.1-165, 28.1-174; 1964, c. 393; 1966, c. 684; 1968, c. 785; 1970, c. 726; 1979, c. 274; 1983, cc. 307, 603; 1985, c. 180; 1988, c. 75; 1990, c. 154; 1991, c. 285; 1992, c. 836; 1993, c. 11; 2001, c. 51; 2013, c. 38.



§ 28.2-226.1. Recreational gear license required

A. Any person desiring to take or catch finfish or shellfish for recreational purposes in the tidal waters of the Commonwealth using commercial gear authorized under § 28.2-226.2, and for which an exemption is not provided in § 28.2-226, or included in § 28.2-302.1, shall first obtain the appropriate commercial gear license for recreational purposes. A license to use such gear for recreational purposes shall be issued to an individual for his exclusive use and shall not be transferable.

B. All gear licenses issued for recreational purposes shall be so marked.

C. Any person who has obtained a commercial gear license for recreational purposes only shall be exempt from the commercial fishing registration requirements of §§ 28.2-241 and 28.2-242.

D. For purposes of this section and §§ 28.2-226.2 and 28.2-232, "recreational purposes" means finfish or shellfish taken for personal use and not sold, traded, bartered or given to another in order to be sold, traded or bartered.

E. Holders of licenses under this section shall report catch and other data as is deemed necessary by the Commission for effective fisheries management.

1993, c. 219; 2005, c. 124; 2015, c. 468.



§ 28.2-226.2. Commission to establish requirements for commercial gear licenses used for recreational purposes

A. The Commission is authorized to establish the type and amount of commercial gear which can be used for taking finfish and shellfish for recreational purposes. The license fees for use of recreational gear shall be the same as fees charged for the particular gear when used commercially.

B. The Commission shall not issue to any licensee a recreational gear license which exceeds the following limitations:

1. One gill net up to 300 feet in length, $7.50;

2. Up to 10 crab pots, $29;

3. One crab trap or crab pound, $5;

4. One crab scrape, $16; or

5. Two eel pots, $10.

C. All fees collected pursuant to this section shall be deposited in the state treasury and credited to the Virginia Marine Products Fund as established under § 3.2-2705.

D. The Commission may subsequently revise the cost of licenses pursuant to § 28.2-201.

1993, c. 219; 2001, c. 28; 2009, c. 9.



§ 28.2-227. Special nonresident harvester's license; fee and oath; revocation; penalty

A. Any nonresident desiring to take or catch marine fish, crabs or any other seafood, except oysters, clams or other mollusks, from the tidal waters of the Commonwealth for which a license is required shall pay to any officer or agent a fee for a nonresident harvester's license. The fee, to be established by the Commission, shall be no less than $350 or more than $1,150 or as subsequently revised by the Commission pursuant to § 28.2-201. Three hundred fifty dollars of each fee shall be credited to the Virginia Marine Products Fund as provided under § 3.2-2705. The remainder of the fee shall be credited to the Marine Fishing Improvement Fund, as established pursuant to § 28.2-208.

B. The license shall be required of each boat used in Virginia's tidal waters and shall be in addition to any other licenses required for the activity involved.

C. The nonresident shall state under oath his true name and address, the name and number of the boat being licensed, and that he will not violate any of the laws of the Commonwealth governing the taking and catching of seafood.

D. A nonresident harvester's license shall be required prior to the purchase of any other license for the harvesting of seafood. Revocation of this license in accordance with § 28.2-232 shall constitute revocation of any other license held by the nonresident under the provisions of this subtitle. No commercial fishing license or permit shall be sold to a nonresident whose state of residence does not offer for sale the same or substantially similar license or permit to a resident of the Commonwealth.

E. Any Virginia resident who enters into a partnership or other agreement with the intent to defeat the object of this section is guilty of a Class 1 misdemeanor.

1983, c. 299, § 28.1-47.1; 1991, c. 411; 1992, c. 836; 1993, c. 245; 1994, c. 155; 2009, c. 9; 2010, cc. 12, 144.



§ 28.2-228. Licenses for purchase of fish, shellfish, or marine organisms from the catcher; fee

A. Any person purchasing from the catcher clams, crabs, fish, or other seafood, except oysters, caught from the waters of the Commonwealth or the Potomac River, shall pay a license fee of (i) $50 for each place of business and (ii) $25 for each boat or motor vehicle used for buying. The Commission may subsequently revise the cost of licenses pursuant to § 28.2-201.

B. Any person purchasing from the catcher oysters caught from the public grounds of the Commonwealth or the Potomac River shall pay a license fee of (i) $50 for a single place of business with one boat or motor vehicle used for buying oysters and (ii) $100 for a single place of business with multiple boats or motor vehicles used for buying oysters. The Commission may subsequently revise the cost of licenses pursuant to § 28.2-201.

C. No license shall be required of any person purchasing seafood for personal consumption, any place of business which is solely a restaurant, or any person who operates a business which is subject to local license taxes under § 58.1-3703 and who has in his possession no more than one bushel of peeler crabs to be sold as bait.

1970, c. 726, § 28.1-119.1; 1979, c. 274; 1980, c. 218; 1984, c. 316; 1988, c. 27; 1992, c. 836; 2009, c. 9; 2013, c. 38.



§ 28.2-228.1. Seafood landing licenses

A. The Commission may by regulation establish licenses for the landing of seafood in Virginia, the fee for which shall not exceed $150 or as subsequently revised by the Commission pursuant to § 28.2-201. The regulations may limit the number of such licenses that may be issued and may establish eligibility criteria. Fees collected from the sale of seafood landing licenses shall be deposited to the Marine Fishing Improvement Fund established in § 28.2-208.

B. The Commission may grant exceptions to the license requirement established in subsection A to any person registered as a commercial fisherman under the provisions of § 28.2-241.

C. The following shall be Class 3 misdemeanors: (i) landing seafood without the license that may be required under this section and (ii) failure to produce or have available for inspection the license that may be required under this section when requested by any officer. Failure to produce the license is prima facie evidence that the person is landing seafood without a license.

1996, c. 214; 2009, c. 9.



§ 28.2-229. When licenses terminate; proration and refund not permitted

A. The Commission shall issue all licenses on an annual basis. All licenses shall be valid from January 1 of each year or their later date of purchase and expire on December 31 of the year in which issued.

B. Refunds shall not be made or prorated if the fishing effort is reduced, or seasons are closed (i) in order to promote conservation of the fisheries or (ii) due to natural conditions. Refunds shall not be made for any license that is suspended or revoked. However, if the license is no longer for sale due to fisheries management purposes, refunds shall be made to the license holder on a prorated basis.

Code 1950, §§ 28-10.1, 28-61, 28-71; 1952, c. 653; 1954, c. 179; 1960, c. 517; 1962, c. 406, §§ 28.1-21, 28.1-59, 28.1-70; 1966, c. 695; 1974, cc. 85, 313; 1978, cc. 347, 358; 1979, cc. 18, 274; 1980, c. 605; 1982, c. 461; 1983, c. 299, §§ 28.1-47, 28.1-47.1; 1988, c. 710; 1991, c. 411; 1992, c. 836; 2009, c. 384.



§ 28.2-230. Penalty for false statements or altering a fishing license; penalty

It shall be unlawful for any person to (i) subscribe to a materially false statement in applying to secure a license to fish or (ii) alter or change such license.

A violation of this section shall be a Class 1 misdemeanor.

Code 1950, § 28-66; 1962, c. 406, § 28.1-64; 1981, c. 525; 1992, c. 836 .



§ 28.2-231. Exhibition of license; display to officers; penalty

Any person engaged in fishing shall have the required license available for inspection and shall present such license when requested by an officer. Failure to present the license upon request of any officer is a Class 1 misdemeanor and prima facie evidence that the person is fishing without a license.

Code 1950, §§ 28-137, 28-157; 1960, c. 517; 1962, c. 406, §§ 28.1-120, 28.1-133; 1964, c. 393; 1966, c. 684; 1970, c. 726; 1979, c. 274; 1991, c. 285; 1992, c. 836 .



§ 28.2-232. Revocation of licenses

A. The Commission may revoke the fishing privileges within the Commonwealth's tidal waters and revoke, prohibit the issuance, reissuance, or renewal of any licenses if, after a hearing held after 10 days' notice to the applicant or licensee, it finds that the person has violated any provision of this subtitle.

B. The duration of the revocation and prohibition shall be fixed by the Commission up to a maximum of five years with the withdrawal of all fishing privileges conferred by this title during that period, taking into account (i) evidence of repeated or habitual disregard for conservation, health and safety laws and regulations; (ii) abusive conduct and behavior toward officers; and (iii) the severity of any damage that has occurred, or might have occurred, to the natural resources, the public health, or the seafood industry.

C. The Commission may assess a civil penalty of up to $10,000 against a person if it finds, after a hearing held after 10 days' notice, that the person has engaged in fishing, other than for recreational purposes as defined in § 28.2-226.1, while the person's licenses and fishing privileges have been revoked pursuant to this section or § 28.2-528. In setting the amount of the civil penalty, the Commission shall consider the person's history of violating the conservation, health, and safety laws and regulations of the Commonwealth.

D. If the person fails to pay the civil penalty within 180 days of the assessment of the civil penalty by the Commission, the Commissioner may transmit a true copy of the order assessing such civil penalty to the clerk of the court of any county or city wherein it is ascertained that the person owing the penalty has any estate, and the clerk to whom such copy is so sent shall record it, as a judgment is required by law to be recorded, and shall index the same as well in the name of the Commonwealth as of the person owing the penalty, and thereupon there shall be a lien in favor of the Commonwealth on the property of the person within such county or city in the amount of the civil penalty.

E. Civil penalties collected pursuant to this section shall be deposited into the Virginia Marine Products Fund established in § 3.2-2705.

An appeal from the Commission's decision may be taken to the courts as provided in Article 3 (§ 28.2-216 et seq.) of this chapter.

1962, c. 406, § 28.1-36; 1970, c. 610; 1989, c. 2; 1992, c. 836; 2013, c. 50; 2015, c. 468.



§ 28.2-233. License tags or identification generally

The Commission shall provide metal license tags or identification numbers to licensees in a form and manner prescribed by the Commission.

Code 1950, § 28-76; 1962, c. 406, §§ 28.1-73, 28.1-74; 1966, c. 684; 1992, c. 836 .



§ 28.2-234. License tags and identification numbers to be fastened; penalty

A. License tags or identification numbers shall be attached and displayed in the following manner:

1. License tags for fixed fishery devices, including pound nets, fyke nets, crab traps, and staked gill nets, shall be fastened to one of the offshore stakes.

2. License tags for anchored gill nets and drift gill nets shall be fastened to a flagstaff or a buoy that is visible from the surface.

3. License tags for vessels using haul seines, purse nets, trawl nets, crab pots, trotlines, and crab scrapes shall be fastened at a conspicuous place on the starboard side or the mast of the vessel.

4. License tags issued for businesses purchasing seafood shall be affixed in a conspicuous place on the business establishment, boat or motor vehicle.

5. Identification numbers when issued for particular devices shall be applied by the license holder and shall be in place at all times when the gear is deployed.

B. Any such licensee who fails to properly attach or display such a license tag or identification number is guilty of a Class 1 misdemeanor.

Code 1950, §§ 28-43, 28-77, 28-78, 28-175; 1960, c. 517; 1962, c. 406, §§ 28.1-48, 28.1-74, 28.1-76, 28.1-171; 1966, c. 684; 1968, cc. 748, 750, § 28.1-173.2; 1970, c. 726, § 28.1-119.1; 1972, c. 833; 1973, c. 21; 1976, c. 392; 1979, c. 274; 1980, c. 218; 1981, c. 61; 1983, c. 307; 1984, c. 316; 1988, c. 27; 1990, c. 445; 1992, c. 836 .



§ 28.2-235. Duty to apply for new tag in case of loss; penalty

Should the metal tag required by § 28.2-234 be removed or destroyed by accident, by the force of the sea, or in any other casual manner, the licensee shall apply for a new tag within twenty-four hours after the discovery of the destruction or loss of the original tag. Failure to do so is a Class 3 misdemeanor.

Code 1950, § 28-79; 1962, c. 406, § 28.1-77; 1992, c. 836 .



§ 28.2-236. Seizure of unmarked devices

Any fishing device not marked, tagged or identified in the required manner may be seized by an officer and held for any forthcoming legal proceeding.

Code 1950, § 28-77; 1962, c. 406, § 28.1-74; 1964, c. 393; 1966, c. 684; 1992, c. 836 .



§ 28.2-237. Removal of abandoned pole or stake; revocation of licenses for failure to remove stakes

A. Any person fishing a pound net or any other type of fishing device requiring the use of fixed poles or stakes shall remove all such abandoned poles or stakes; however, one pole or stake may be left standing at least four feet above mean high water at old stands as an identification marker.

Abandoned poles or stakes are considered to be poles or stakes which are not used for fishing.

B. The Commission may revoke any fishing licenses issued to such person, as set forth in § 28.2-232, if abandoned poles or stakes are not promptly removed. Failure to remove such poles or stakes is a Class 1 misdemeanor. The most recent licensee for the fishing device is responsible for removing the poles or stakes.

1962, c. 406, § 28.1-79; 1964, c. 393; 1992, c. 836 .



§ 28.2-238. Concealing name or number of vessel; penalty

Any captain or owner who covers or conceals the name, registration number, or fishing license tag of any boat licensed and engaged in the fisheries under this subtitle is guilty of a Class 1 misdemeanor.

Code 1950, §§ 28-49, 28-214; 1962, c. 406, §§ 28.1-54, 28.1-190; 1992, c. 836 .



§ 28.2-239. Exemptions from article

Nothing in this article applies to boats used purely for recreation, or for taking fish or shellfish by rod and line or with hand lines, for family use only.

Code 1950, § 28-80; 1962, c. 406, § 28.1-78; 1992, c. 836 .



§ 28.2-240. Repealed

Repealed by Acts 1993, c. 219 .



§ 28.2-241. Registration of commercial fishermen required; exemption; penalty

A. On and after January 1, 1993, holders of gear licenses, except those issued pursuant to § 28.2-402, issued January 1, 1992, through December 31, 1992, shall register as commercial fishermen as provided for in regulation.

B. [Repealed.]

C. On and after January 1, 1993, fishermen not registered as commercial fishermen but who desire to sell their catch shall apply to the Commission for registration as commercial fishermen. The effective date of status as a commercial fisherman shall be two years from the date the application is approved by the Commission. A person whose registration as a commercial fisherman is not effective shall not sell, trade or barter his catch or give his catch to another in order that it may be sold, traded or bartered.

D. For purposes of this section and §§ 28.2-242, 28.2-243 and 28.2-244, "commercial fisherman" means any person who fishes in tidal waters using any gear and who sells, trades or barters his catch or gives his catch to another in order that it may be sold, traded or bartered. The Commission shall provide, by regulation, for exemptions from the definition of "commercial fisherman" those persons who independently sell, trade or barter minnows and who are not part of, hired by, or engaged in a continuing business enterprise as may be defined by the Commission. Such regulation may include, but is not limited to, limits on the quantity of minnows that may be sold, traded or bartered by a person that may be exempted from the definition of commercial fisherman.

E. The cost of registration as a commercial fisherman shall be $150 annually, due no later than the effective date of registration; however, the cost of registration for a person seventy years of age or older shall be seventy-five dollars. All fees collected from the registration of commercial fishermen shall be deposited in the state treasury and credited to the Marine Fishing Improvement Fund as established in § 28.2-208. The Commission may subsequently revise the cost of licenses in this section pursuant to § 28.2-201.

F. Registrations of commercial fishermen shall not be transferable.

G. Whenever a court finds that a defendant has violated any of the provisions of this section, the court shall assess a civil penalty of $500. All civil penalties assessed pursuant to this section shall be paid into the Marine Fishing Improvement Fund as established in § 28.2-208.

H. Only commercial fishermen with valid registrations may purchase licenses pursuant to §§ 28.2-301, 28.2-501 and 28.2-702.

I. Persons who have obtained a recreational gear license pursuant to § 28.2-226.1 or § 28.2-302.1 are exempt from the provisions of this section.

1992, cc. 493, 503; 1993, c. 219; 1994, c. 121; 1996, c. 277; 2009, c. 9.



§ 28.2-242. Report of harvest required

All harvests shall be reported by either commercial fishermen, licensed buyers, or self marketers in the manner and form prescribed by the Commission.

1992, cc. 493, 503; 1993, c. 237 .



§ 28.2-243. Commission to promulgate regulations

The Commission shall promulgate regulations governing the registration of commercial fishermen. The regulations shall include (i) the procedure and manner for application for registration as a commercial fisherman, (ii) the manner and form of mandatory harvest reports by commercial fishermen, and (iii) exceptions to the delay requirements pursuant to subsection C of § 28.2-241 based on scientific, economic, biological, sociological and hardship factors.

1992, cc. 493, 503 .



§ 28.2-244. Purchase of shellfish or finfish; penalty

A person shall not purchase shellfish or finfish from any fisherman who is known by such person to have not registered as a commercial fisherman as required by § 28.2-241. Whenever a court finds that a defendant has violated the provisions of this section, the court shall assess a civil penalty of $500. All civil penalties assessed pursuant to this section shall be paid into the Marine Fishing Improvement Fund as established in § 28.2-208.

1992, cc. 493, 503 .



§ 28.2-245. Fishery Resource Grant Fund established; purpose; Consortium to award grants

A. There is hereby established within the state treasury a special permanent, nonreverting fund, to be known as the Fishery Resource Grant Fund, which shall hereafter be known as the "Fund." The Fund shall be established on the books of the Comptroller. The Fund shall consist of sums appropriated to it by the General Assembly as provided for under § 23-9.9:1 and such other moneys as may be made available from any other source, public or private, including any federal grants solicited or received for the specific purposes of the Fund, and all interest and income from investment of the Fund. Any sums remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for Fishery Resource Grants. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request of the Chairman of the Graduate Marine Science Consortium at the University of Virginia.

B. The purpose of the Fishery Resource Grant Fund is to protect and enhance the Commonwealth's coastal fishery resources through the awarding of grants in the following areas:

1. New fisheries equipment or gear;

2. Environmental pilot studies on issues including water quality and fisheries habitat;

3. Aquaculture or mariculture of marine-dependent species; and

4. Seafood technology.

C. The Consortium shall advertise the availability of grant funds and shall solicit, receive, and review grant applications. Grants shall be awarded by the Consortium after consideration of the recommendations of the Fishery Resource Grant Advisory Board. The decisions regarding who receives the grant awards shall be the responsibility of the Consortium. In awarding grants for the aquaculture or mariculture of marine dependent species the Consortium shall consider the amount of private investment that has been made for the aquaculture or mariculture of a species, and shall not award grants for the aquaculture or mariculture of a species in which significant private investment has been made, unless such grant is for new technology.

D. The Consortium may establish a peer review panel to assist in determining the relative merits of each proposal.

E. Any general funds for the Fishery Resource Grant Program shall be appropriated to the Consortium, which shall be reimbursed for the reasonable costs incurred in administering and monitoring the grant program. If funds remain at the end of a grant cycle, the Consortium may carry forward such funds to the next funding cycle.

1999, c. 719.



§ 28.2-246. Fishery Resource Grant Advisory Board established; membership; duties

A. The Fishery Resource Grant Advisory Board shall be composed of seven members to be selected in the following manner: four members shall be appointed by the Graduate Marine Science Consortium from nominations made by commercial watermen's associations, one member shall be appointed by the Graduate Marine Science Consortium from nominations made by the aquaculture association, one member shall be appointed by the Commissioner of the Marine Resources Commission, and one member shall be appointed by the Director of the Virginia Institute of Marine Science.

B. The Advisory Board shall (i) in cooperation with commercial fishermen and the Consortium, establish, by July 1 of each year, the priority areas in which grants shall be awarded and (ii) review each application and make its recommendation to the Consortium.

1999, c. 719.



§ 28.2-247. Graduate Marine Science Consortium to submit report

At the end of each grant cycle, the Graduate Marine Science Consortium shall submit a report to the House Committee on Chesapeake and Its Tributaries; the House Committee on Appropriations; the Senate Committee on Agriculture, Conservation and Natural Resources; the Senate Committee on Finance; the Marine Resources Commission; and the Virginia Department of Agriculture and Consumer Services describing the projects funded and moneys expended.

1999, c. 719.



§ 28.2-300. License application to fish with certain nets

Any person desiring to take or catch fish with any device shall apply to the Commissioner for a license. An applicant for a license to fish with a fixed device shall apply in writing to the officer assigned to the district in which the fixed device is proposed to be located. Every applicant shall state on oath his true name and address; the place where the net, seine, fyke, weir, or other device is to be fished; and that he will not violate the laws of this Commonwealth in relation to the taking and catching of fish.

Code 1950, § 28-42; 1962, c. 406, § 28.1-47; 1983, c. 307; 1992, cc. 836, 895 .



§ 28.2-301. License fee for fishing in tidal waters

Every applicant for a license to catch or take fish shall pay the following license fee or such fee as it may be subsequently revised by the Commission pursuant to § 28.2-201 :

1. On each pound net, $25;

2. On each stake gill net of 1,200 feet in length or under with a fixed location, $15;

3. On all other gill nets up to 600 feet, $10;

4. On all other gill nets over 600 feet and up to 1,200 feet, $15;

5. On each person using a cast net or throw net or similar device, $8;

6. On each fyke net head, weir, or similar device, $8;

7. For up to 100 fish pots or eel pots, $12;

8. For over 100 but not more than 300 fish pots or eel pots, $20;

9. For over 300 fish pots or eel pots, $50;

10. For fish trotlines, $12;

11. On each person using or operating a fish dip net, $6;

12. On each haul seine under 500 yards in length used for catching fish, $29; or

13. On each haul seine from 500 yards up to 1,000 yards in length used for catching fish, $88.

Code 1950, § 28-43; 1960, c. 517; 1962, c. 406, § 28.1-48; 1966, c. 684; 1968, c. 748; 1972, c. 833; 1973, c. 21; 1976, c. 392; 1979, c. 274; 1981, c. 61; 1983, c. 307; 1990, c. 445; 1992, cc. 493, 503, 836; 1993, c. 11; 2009, c. 9.



§ 28.2-302. Commercial fishing pier; license fee; penalty

A. The owner of a commercial fishing pier shall pay an annual license fee of $50 or as subsequently revised by the Commission pursuant to § 28.2-201 for each pier that is over or upon the subaqueous beds of the Commonwealth.

B. Net fishing shall not be permitted within 300 yards of the sides or end of a commercial fishing pier. The Commission may decrease this distance if it considers 300 yards to be an excessive distance because of the size of the body of water where the pier is located. A violation of this subsection is a Class 3 misdemeanor.

C. The construction or erection of a commercial fishing pier on a subaqueous bed of the Commonwealth is subject to the permit requirements of § 28.2-1203.

D. For purposes of this section, a commercial fishing pier means any pier whose primary purpose is to allow fishing by the public for a fee. A public fishing pier operated by a political subdivision shall be considered to be a commercial fishing pier, although no fee is charged.

1976, c. 343, § 28.1-52.2; 1979, c. 274; 1992, c. 836; 2009, c. 9.



§ 28.2-302.1. Recreational license required

Except in areas under the jurisdiction of the Department of Game and Inland Fisheries and as provided in § 28.2-302.5, a person shall not take or catch fish with rod and reel, hand line, by spearing or gigging, with a cast net, with a dip net, or by using up to two eel pots in the tidal waters of the Commonwealth under the jurisdiction of the Commission without first obtaining a saltwater recreational fishing license. The license required by this section and issued pursuant to § 28.2-302.2, 28.2-302.2:1, 28.2-302.6, 28.2-302.7, 28.2-302.8, 28.2-302.9 or 28.2-302.10 shall not be transferable.

1992, c. 895; 1993, c. 241; 2002, c. 215; 2004, c. 486; 2005, c. 124.



§ 28.2-302.1:1. Fisherman Identification Program

The Commission shall establish the Fisherman Identification Program, which shall be consistent with the National Saltwater Angler Registry Program. Those persons who purchase a license under this article shall not be required to register with the Fisherman Identification Program.

2010, c. 484.



§ 28.2-302.2. Recreational license fee; cooperative program

A. The annual fee for the saltwater recreational fishing license shall be seven dollars and fifty cents or as subsequently revised by the Commission pursuant to § 28.2-201. Agents of the Commission shall retain the agent's fee established by the Board of Game and Inland Fisheries pursuant to subsection B of § 29.1-327, except that the agent's fee shall be deducted from the license fee established by the Commission pursuant to subdivision 4 of § 28.2-201, as compensation for issuing each license.

B. All funds collected under this section shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund, as established in § 28.2-302.3.

C. The Commission shall enter into cooperative programs with the Department of Game and Inland Fisheries as are necessary to carry out the provisions of this section.

D. The Commission shall also have the power necessary to conduct and establish cooperative fish projects with the federal government as prescribed by Congress and in compliance with rules and regulations promulgated by the United States Secretary of the Interior.

E. Upon implementation of an automated point-of-sale licensing system, licenses issued under this section shall be valid for one year from their date of purchase.

1992, c. 895; 2001, c. 115; 2007, c. 30; 2009, c. 9.



§ 28.2-302.2:1. Special combined individual sportfishing licenses

A. Residents and nonresidents of the Commonwealth may obtain:

1. A special combined sportfishing license to fish in all inland waters and the tidal waters of the Commonwealth during the open season. For residents, this license shall be in lieu of the state resident freshwater fishing license required by subdivision A 2 of § 29.1-310, and the saltwater recreational license required by § 28.2-302.1. The cost of this license for residents shall be the sum of the costs of the two component resident licenses. For nonresidents, this license shall be in lieu of the state nonresident freshwater fishing license required by subdivision A 3 of § 29.1-310 and the saltwater recreational license required by § 28.2-302.1. The cost of this license for nonresidents shall be the sum of the costs of the two component nonresident licenses.

Agents of the Commission shall retain the agent's fee established by the Board of Game and Inland Fisheries pursuant to subsection B of § 29.1-327, except that the agent's fee shall be deducted from the license fee established by the Commission pursuant to subdivision 4 of § 28.2-201, as compensation for issuing each license. Of the funds collected under this subdivision, (i) the cost of the component saltwater license shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund, as established in § 28.2-302.3, and (ii) the cost of the component freshwater fishing license shall be paid into the state treasury to the credit of the Game Protection Fund, as established in § 29.1-101.

The two component licenses shall be independently priced by their respective agencies. The saltwater recreational license shall be priced by the Commission pursuant to § 28.2-201. The freshwater fishing license shall be priced by the Board of Game and Inland Fisheries pursuant to § 29.1-103.

2. A special combined sportfishing license to fish in all the tidal waters of the Commonwealth during the open season that covers the owner of a recreational boat not carrying anglers for hire, in any registered boat owned and operated by him, and his passengers. For residents, this license shall be in lieu of the state resident fishing license required by subdivision A 2 of § 29.1-310, the saltwater recreational license required by § 28.2-302.1, and the saltwater recreational boat license established by § 28.2-302.7. The cost of this license for residents shall be $125. For nonresidents, this license shall be in lieu of the state nonresident fishing license required by subdivision A 3 of § 29.1-310 and the saltwater recreational license required by § 28.2-302.1. The cost of this license for nonresidents shall be $200.

Agents of the Commission shall retain the agent's fee established by the Board of Game and Inland Fisheries pursuant to subsection B of § 29.1-327, except that the agent's fee shall be deducted from the license fee established by the Commission pursuant to subdivision 4 of § 28.2-201, as compensation for issuing each license. Of the funds collected under this subdivision, (i) $48 per resident license sold and $76 per nonresident license sold shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund, as established in § 28.2-302.3, and (ii) $77 per resident license sold and $124 per nonresident sold shall be paid into the state treasury to the credit of the Game Protection Fund, as established in § 29.1-101.

B. Residents and nonresidents of the Commonwealth may obtain a special combined sportfishing trip license to fish in all inland waters and tidal waters of the Commonwealth during the open season. This license shall be in lieu of the trip fishing license specified in subsection A of § 29.1-311 and the saltwater recreational license required by § 28.2-302.1. The cost of the license shall be $10.50 for residents and $15.50 for nonresidents. The license shall be valid for five successive days as specified on the face of the license. Agents of the Commission shall retain the agent's fee established pursuant to subsection B of § 29.1-327, except that the agent's fee shall be deducted from the license fee established by the Commission pursuant to subdivision 4 of § 28.2-201, as compensation for issuing each license. Of the funds collected under this subsection, (i) $5 per license sold shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund and (ii) $5 per resident license sold and $10 per nonresident license sold shall be paid into the state treasury to the credit of the Game Protection Fund.

C. The Commission may subsequently revise the cost of licenses in this section pursuant to § 28.2-201.

2004, c. 486; 2007, c. 30; 2009, c. 9; 2011, c. 287; 2012, c. 579.



§ 28.2-302.3. Virginia Saltwater Recreational Fishing Development Fund established

There is hereby established a special, nonreverting fund in the state treasury to be known as the Virginia Saltwater Recreational Fishing Development Fund, hereafter referred to as the Fund. The interest earned on the principal of the Fund also shall not revert to the general fund. The Fund shall be administered by the Commission, to be used solely for the purposes of conserving and enhancing finfish species taken by recreational anglers; enforcing the provisions of §§ 28.2-302, 28.2-302.1, and 28.2-302.6 through 28.2-302.9 and regulations promulgated thereunder; improving recreational fishing opportunities; administrating the Virginia Saltwater Sport Fishing Tournament certificates program; obtaining necessary data and conducting research for fisheries management; and creating or restoring habitat for species taken by recreational fishermen. The Fund shall consist of moneys collected pursuant to §§ 28.2-302, 28.2-302.2, and 28.2-302.6 through 28.2-302.9.

1992, c. 895; 1995, c. 169.



§ 28.2-302.4. Virginia Recreational Fishing Advisory Board established

A. There is hereby established the Virginia Recreational Fishing Advisory Board, which shall hereinafter be known as the Board. The Board shall advise the Commission in the expenditure of moneys received in the Fund.

B. The Board shall consist of nine members selected from a list of nominees by organized groups, clubs, civic organizations or self-nominations and appointed by the Commissioner who are representative of the interests associated with recreational fishing including representatives from organized recreational clubs and others interested in recreational fishing. The membership shall be representative of the geographic area covered by the license.

C. The term of office of each member shall be for three years, provided that initial appointments shall be three members appointed for three years, three members appointed for two years and three members appointed for one year. Appointments to fill vacancies shall be made to fill the unexpired term.

D. Members shall receive no compensation for their services but shall receive reimbursement for actual expenses. The Board shall meet at the call of the Commissioner or at least four times yearly.

1992, c. 895 .



§ 28.2-302.5. Exemptions to saltwater recreational fishing license

A. The following persons shall be exempt from the requirements of obtaining a saltwater recreational fishing license as set forth in § 28.2-302.1:

1. A person under the age of sixteen or a person who has attained the age of sixty-five.

2. A person fishing from private real property that he owns or rents, the nonpaying guest of such person, or a member of the immediate family of such person.

3. A person fishing from a licensed recreational boat licensed pursuant to § 28.2-302.7.

4. A person fishing from a licensed headboat, charterboat or pier licensed pursuant to § 28.2-302 or § 28.2-302.8.

5. A person fishing with gear licensed by the Commission.

6. The holder of a valid recreational fishing license issued by another state or jurisdiction, upon determination of reciprocity of the license by the Commissioner.

7. Members of the following groups, as determined by the Commissioner:

a. Organized groups of individuals with physical or mental limitations;

b. Organized groups of military veterans residing in veterans' hospitals; and

c. School groups, grades kindergarten through twelve, participating in school-sponsored trips.

8. A permanently and totally disabled person as defined in § 58.1-3217 holding a special lifetime saltwater recreational fishing license issued pursuant to § 28.2-302.10.

9. A person holding a lifetime saltwater recreational fishing license issued pursuant to § 28.2-302.10:1.

10. A person fishing from a federally owned park or reserve with boundaries extending into an adjoining state that does not require a saltwater fishing license.

B. No saltwater recreational fishing licenses shall be required on days that are designated as free fishing days. The Commissioner shall designate no more than three free fishing days in any calendar year. This exemption shall not apply to headboats, charterboats, or rental boats.

1992, c. 895; 1993, c. 241; 1999, c. 107; 2000, cc. 110, 142; 2002, c. 215.



§ 28.2-302.6. Temporary license

A. The Commission shall provide for issuance of a temporary saltwater recreational fishing license, which shall be valid for a stated period of time not to exceed ten consecutive days. The fee for the temporary license shall be five dollars or as subsequently revised by the Commission pursuant to § 28.2-201. Agents shall retain fifty cents as compensation for issuing each license.

B. All funds collected pursuant to this section shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund, as established by § 28.2-302.3.

1992, c. 895; 2009, c. 9.



§ 28.2-302.7. Recreational boat; reporting of catch

A. The owner or operator of a recreational boat used for saltwater recreational fishing shall have the option of purchasing a saltwater recreational fishing license which covers his passengers and himself to meet the licensing requirements set forth in § 28.2-302.1. The cost of the license shall be $30 or as subsequently revised by the Commission pursuant to § 28.2-201 a year for boats; however, notwithstanding subdivision 4 of § 28.2-201, the Commission may institute a one-time fee increase of no more than $10 to purchase the license issued pursuant to this section. If the owner or operator of the boat does not purchase a license which covers all his passengers, individuals shall still purchase a license as required by § 28.2-302.1. Purchasers of licenses pursuant to this section will be issued an individual license, at no additional cost, as required in § 28.2-302.1.

B. Holders of licenses issued pursuant to subsection A shall report catch and other data as are deemed necessary by the Commission for effective fisheries management.

C. All funds collected pursuant to this section shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund, as established by § 28.2-302.3.

1992, c. 895; 1994, c. 559; 1999, c. 106; 2009, c. 9; 2010, c. 484.



§ 28.2-302.7:1. Reissuance of licenses for recreational boats

The Commission shall provide for the reissuance of a saltwater recreational fishing license to a person who holds a valid license for a recreational boat issued pursuant to § 28.2-302.7 and who owns or operates another recreational boat. The cost of reissuing a license shall be five dollars or as subsequently revised by the Commission pursuant to § 28.2-201. A reissued license shall be valid for the balance of the term of the original license.

1994, c. 163; 1999, c. 106; 2007, c. 30; 2009, c. 9.



§ 28.2-302.8. Headboat or charterboat; rental boats

A. The Commission may establish the sale of a fishing guide license. If established, such fishing guide license shall be required for each charterboat and headboat captain. The Commission may limit the sale of such licenses when deemed necessary by the Commission for effective fisheries management. The application for the license shall include a copy of the applicant's current U.S. Coast Guard license permitting him to carry passengers for hire. The fee for the license shall not exceed $100. The Commission may reduce the fee charged for the saltwater recreational fishing license under subsection B by an amount equal to the fee for the fishing guide license.

B. The owner of a headboat or charterboat annually shall purchase a recreational fishing license which covers his passengers and the captain and mate of the vessel to meet the requirements set forth in § 28.2-302.1. The annual cost of the license shall be $150 for uninspected vessels licensed by the United States Coast Guard to carry six fishing passengers or fewer and, for boats United States Coast Guard certified to carry a number of fishing passengers greater than six, $150 plus $4 for each passenger over six for which the boat is designed. A headboat or charterboat owner who has purchased the license required under this subsection shall be issued, at no additional cost, the saltwater recreational fishing license issued pursuant to § 28.2-302.1.

C. The owner of a boat rental service shall purchase a recreational fishing license which covers his customers to meet the requirements set forth in § 28.2-302.1. The annual cost of the license shall be $7.50 per boat with a maximum fee of $500, whichever is less.

D. Charterboat and headboat operators shall report such data as are deemed necessary by the Commission for the effective fisheries management as a condition of issuance of the license.

E. All funds collected pursuant to this section shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund, as established by § 28.2-302.3. The Commission may subsequently revise the cost of licenses in this section pursuant to § 28.2-201.

1992, c. 895; 1999, cc. 681, 1019; 2005, c. 198; 2009, c. 9.



§ 28.2-302.9. Commercial fishing pier

A. The owner of a commercial fishing pier, as defined in § 28.2-302, shall have the option of purchasing a saltwater recreational fishing license, covering his customers, in order to meet the licensing requirements set forth in § 28.2-302.1. The cost of the license shall be $450. If the owner of the pier does not purchase such a license, individuals shall still purchase a license as required by § 28.2-302.1.

B. Owners of commercial piers shall report catch and other data as are deemed necessary by the Commission for effective fisheries management.

C. All funds collected pursuant to this section shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund, as established by § 28.2-302.3. The Commission may subsequently revise the cost of licenses in this section pursuant to § 28.2-201.

1992, c. 895; 2009, c. 9.



§ 28.2-302.10. Special lifetime saltwater recreational fishing license; permanently and totally disabled persons

A. Any resident who is permanently and totally disabled, as defined in § 58.1-3217, who applies for a special lifetime saltwater recreational fishing license shall receive such a license for a fee of five dollars or as subsequently revised by the Commission pursuant to § 28.2-201. The applicant shall provide proof of permanent and total disability acceptable to the Commissioner.

B. All funds collected pursuant to this section shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund, as established by § 28.2-302.3.

1993, c. 241; 2009, c. 9.



§ 28.2-302.10:1. Lifetime saltwater recreational fishing licenses for residents and nonresidents

A. Any resident or nonresident individual may apply for and receive from the Commission a lifetime saltwater recreational fishing license after payment of a fee of $250, except as provided in subsection C. This license shall be valid for the life of the individual and shall not be transferable.

B. All funds collected pursuant to this section shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund, as established by § 28.2-302.3.

C. Any resident 45 years of age or older who applies for the lifetime license authorized by this section shall receive such a license for one of the following fees based on age: age 45 through 50, $120; age 51 through 55, $90; age 56 through 60, $60; age 61 through 64, $30; and age 65 and older, $5.

D. The Commission may subsequently revise the cost of licenses in this section pursuant to § 28.2-201.

1999, c. 107; 2009, c. 9; 2013, cc. 55, 344.



§ 28.2-303. Taking and sale of sturgeon prohibited; penalty

Except as otherwise provided by regulation, it shall be unlawful for any person to take, catch or possess any sturgeon. Any sturgeon caught by any person shall be immediately returned to the water.

It shall be unlawful for any dealer or wholesaler of fish for human consumption to buy from others or to otherwise possess for purposes of resale any sturgeon.

A violation of this section is a Class 1 misdemeanor.

1970, c. 629, § 28.1-49.1; 1981, c. 579; 1984, c. 13; 1985, cc. 546, 615; 1992, c. 836 .



§ 28.2-304. Repealed

Repealed by Acts 2014, cc. 108 and 142, cl. 1.



§ 28.2-305. Size of mesh and length and depth of certain nets; penalty

A. It is unlawful for any person to use the following nets:

1. A pound net or a mullet gill net that is less than 200 yards long having a smaller mesh than two inches, stretched measure, after having been tarred;

2. A haul seine longer than 1,000 yards and if over 200 yards long having mesh less than three inches, stretched measure; however, the mesh of up to 400 feet of the net shall be no less than two and one-half inches, stretched measure, when the haul seine is set from the beach whereby one end of the net is anchored to the shore and the other end is mechanically drawn, without the aid of a boat or vessel, to the shore; or

3. A mullet gill net deeper than 40 meshes.

B. It is unlawful to set a pound net or other fixed fishing device on an established and presently used haul seine area, except that this provision shall not affect a pound net stand presently licensed.

C. A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-46; 1962, c. 406, § 28.1-51; 1992, c. 836; 2012, c. 228.



§ 28.2-306. Use of certain fishing devices in certain waters; penalty

It is unlawful for any person to use any snatch hook, grab hook or gang hook for the purpose of taking or catching fish in the Rappahannock River below the Downing Bridge at Tappahannock between January 1 and March 15. Nothing in this section shall apply to any licensed fixed fishing device.

A violation of this section is a Class 3 misdemeanor.

1968, c. 748, § 28.1-51.1; 1976, c. 200; 1982, c. 632; 1992, c. 836 .



§ 28.2-307. Length of fixed fishing device; gill nets; penalty

A. It is unlawful for any person to use a single fixed fishing device having a total length greater than 1,200 feet. Clear and unobstructed intervals of at least 200 feet shall be maintained between successive fishing structures in the same row, and adjoining rows of fishing structures shall be at least 300 yards apart. In addition, a clear passageway at least 200 feet wide shall be maintained, reaching from all regular navigable channels to all established boat landings. All stakes shall project not less than four feet above the surface of the water at all stages of the tide. Any stake not complying with this condition shall be removed by the licensee.

B. The Commission shall, by regulation, establish the minimum distance between any net and the side or end of any fixed fishing device.

C. A violation of any provision of this section or any regulation adopted pursuant to subsection B is a Class 3 misdemeanor.

Code 1950, § 28-46.1; 1954, c. 215; 1962, c. 406, § 28.1-52; 1964, c. 393; 1974, c. 97; 1990, c. 494; 1992, c. 836; 2009, c. 28.



§ 28.2-308. Setting of gill nets in oceanfront; penalty

From the Friday immediately preceding Memorial Day through September 15 of each year, gill net operators along the southern oceanfront boundary of the United States Dam Neck Military Base south to the North Carolina border shall maintain unimpeded breaks of 500 feet between adjacent rows of nets. Gaps between such gill nets in the same row shall occur no less than every 2,000 feet. These gill nets shall be set at a minimum of 400 feet seaward from the mean high-water mark.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-46.1; 1954, c. 215; 1962, c. 406, § 28.1-52; 1964, c. 393; 1974, c. 97; 1990, c. 494; 1992, c. 836 .



§ 28.2-309. Distance nets may extend across body of water or channel; prohibition; regulations; penalty

A. It is unlawful to set or fish any net or nets across any river, bay, estuary, creek, or inlet which are longer than one-fourth the width of the body of water from mean low water to mean low water at the point where the net or nets are set or fished.

B. It is unlawful to set or fish any net, other than a menhaden net, in any portion of a marked channel of a river, bay, estuary, creek, or inlet which has navigation aids installed or approved by any agency of government. However, the prohibitions and restrictions on setting nets contained in this subsection shall not apply to any net set on the eastern or ocean side of the Counties of Accomack and Northampton. The Commission shall have the authority to promulgate regulations governing the setting of any net on the eastern or ocean side of the Counties of Accomack and Northampton.

C. It shall be unlawful to set or fish any net which is a hazard to navigation.

D. Any person who violates the provisions of this section is guilty of a Class 3 misdemeanor.

Code 1950, § 28-47; 1950, p. 981; 1962, c. 406, § 28.1-53; 1968, c. 748; 1990, c. 212; 1991, c. 683; 1992, c. 836 .



§ 28.2-310. Trotline prohibited on ocean side of Eastern Shore; penalty

It shall be unlawful to set a fish trotline on the ocean side of the Counties of Accomack and Northampton. The Commission officers may seize any fish trotline set in such an area.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-43; 1960, c. 517; 1962, c. 406, § 28.1-48; 1966, c. 684; 1968, c. 748; 1972, c. 833; 1973, c. 21; 1976, c. 392; 1979, c. 274; 1981, c. 61; 1983, c. 307; 1990, c. 445; 1992, c. 836 .



§ 28.2-311. Chickahominy River in Charles City; penalty

It is unlawful for any person to take or catch fish, shellfish, or marine organisms, on or within 500 yards below the Chickahominy Dam at Walker's, on the Chickahominy River, other than with rod and line or hand line.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-88.4; 1950, p. 471; 1956, c. 325; 1962, c. 406, § 28.1-80; 1992, c. 836 .



§ 28.2-312. Rappahannock River and certain of its tributaries; penalty

It is unlawful for any person to use any haul seine (i) within 100 yards of mean low-water mark or 3 feet of water in depth at mean low water, whichever is closer to the shore, or (ii) over any oyster ground held under lease from the Commonwealth and marked as required by law in the waters of the Rappahannock River east of Downing Bridge at Tappahannock, and in its tributaries east of Downing Bridge. The restriction set forth in clause (i) shall be inapplicable where the written consent of the adjacent landowner has been obtained.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-89; 1962, c. 406, § 28.1-81; 1992, c. 836 .



§ 28.2-313. Killing fish by means of explosives, drugs, or poisons; possession; penalty

A. It is unlawful to capture or kill any fish, shellfish, or marine organisms by means of explosives, drugs, or poisons in any waters of the Commonwealth or in any waters under its jurisdiction.

B. It is unlawful to possess, sell, or offer to sell, within the Commonwealth, any fish, shellfish, or marine organisms killed or captured by means of explosives, drugs, or poisons, whether killed or captured within or without the jurisdiction of Virginia.

A violation of this section is a Class 3 misdemeanor.

Code 1950, §§ 28-53, 28-54; 1962, c. 406, §§ 28.1-55, 28.1-56; 1992, c. 836 .



§ 28.2-314. Trawl nets and drag nets prohibited; sale of fish; penalty

Except as may be provided in § 28.2-315, it is unlawful for any person (i) to take or catch fish, shellfish, or marine organisms with a trawl net, drag net, or similar device drawn through the waters by a vessel, boat, or other craft or (ii) to buy, sell, or offer for sale any fish taken or caught in the waters of the Commonwealth, or under the jurisdiction of the Commonwealth, with a trawl net, drag net, or similar device.

A violation of this section is a Class 1 misdemeanor.

Code 1950, § 28-68; 1962, c. 406, § 28.1-67; 1973, c. 119; 1979, c. 18; 1992, c. 836 .



§ 28.2-315. Fishing with trawl net within three-mile limit; license fee

A. It is unlawful to catch fish, shellfish, or marine organisms within the three-mile limit of the Virginia Atlantic shoreline with trawl nets or similar devices. However, the Commission may issue licenses to trawl within the three-mile limit from Cape Charles north to the Maryland line, except during September and October and from 36 degrees 40' north latitude south to the North Carolina line at any time, and from Cape Henry south to 36 degrees 40' north latitude between October 1 and May 1.

B. The Commission, to protect or promote the fisheries, may close and open the area, or any part thereof, described in subsection A to trawling or restrict the manner, method, size, and season of catch.

C. The license fee to fish with a trawl net or similar device in the area described in subsection A shall be $100 or as subsequently revised by the Commission pursuant to § 28.2-201 for each boat so employed.

Code 1950, § 28-71; 1960, c. 517; 1962, c. 406, § 28.1-70; 1974, c. 85; 1979, c. 18, § 28.1-69.1; 1979, c. 274; 1981, c. 52; 1983, c. 307; 1992, c. 836; 2009, c. 9.



§ 28.2-316. Trawling boat not granted license for other fishing device; penalty

It is unlawful for any vessel, boat or other craft equipped for trawling and having a trawl net on board to be licensed for any other net or fishing device.

A violation of this section is a Class 1 misdemeanor.

Code 1950, § 28-69; 1962, c. 406, § 28.1-68; 1992, c. 836 .



§ 28.2-317. Prima facie evidence of violation; penalty

Any vessel, boat, or other craft found in the waters of the Commonwealth, or in the waters under the joint jurisdiction of the Commonwealth, equipped for trawling and having a trawling net, drag net, or a similar device aboard with fresh or live fish on deck or in any portion of such vessel, boat or craft shall constitute prima facie evidence that the operator and master and members of the crew are guilty of trawling.

Code 1950, § 28-72; 1962, c. 406, § 28.1-71; 1992, c. 836 .



§ 28.2-318. Exemption for certain trawling activity

Nothing in this article shall prohibit (i) the use of trawl nets to catch fish outside the territorial limits of Virginia or (ii) the transport of such fish into Virginia ports for sale.

Code 1950, § 28-75; 1962, c. 406, § 28.1-72; 1992, c. 836 .



§ 28.2-319. Forfeiture of fishing gear, etc

Any net, pot, or other fishing device or gear used in violation of any of the provisions of this article shall be seized and forfeited to the Commonwealth. The forfeiture shall be enforced as provided in Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2. The officer or other person seizing the property shall immediately give notice to the attorney for the Commonwealth.

Code 1950, § 28-75; 1962, c. 406, § 28.1-72.1; 1981, c. 525; 1992, c. 836; 2012, cc. 283, 756.



§ 28.2-400. Application for license for resident or nonresident to catch menhaden

A. Any nonresident owning or holding by lease or charter a purse net, seine, or vessel of any description used in the waters of this Commonwealth, or waters within the jurisdiction of this Commonwealth, to catch menhaden shall apply to the Commissioner for a license. A resident shall apply for a license to the Commissioner through the officer assigned to the district in which the fish processing factory is located, or in which the applicant resides or has its principal office.

B. If the applicant for a license is a corporation, the application shall be made by an officer or one of the directors of the corporation; if the applicant is a partnership, the application shall be made by a general partner; if the applicant is a joint venture or other firm, by a member thereof; and if the applicant is an individual, by such individual.

C. The application shall be in writing and sworn to by the applicant before a notary public or other person authorized to administer oaths and shall disclose:

1. The true name of the person, firm, or corporation owning the purse net, seine, or vessel, and all the related apparatus, and the true name of any persons, firms, or corporations holding the same by lease or charter, for which the license is desired; if it is a firm, the true names of all the members of the firm; and, if it is a corporation, whether it is a domestic or foreign corporation and the location of its principal office.

2. The name of each vessel for which such a license is desired.

3. The location of the factory which is to process the menhaden so taken and caught.

4. That, during the period of this license, the applicant will not violate any of the laws of the Commonwealth in regard to the taking and catching of fish.

Code 1950, § 28-63; 1962, c. 406, § 28.1-61; 1966, c. 684; 1978, c. 347; 1992, c. 836 .



§ 28.2-400.1. Criteria for qualifying for a limited entry purse seine menhaden bait license

A. The Commission shall establish and administer a limited entry purse seine menhaden bait license that meets the requirements of this section.

B. In order to qualify for a limited entry purse seine menhaden bait license, an applicant shall have held a purse seine license, as established in § 28.2-402, in 2011 and shall have landed menhaden in the Commonwealth in each of the years 2009, 2010, and 2011. Such person shall also have used purse seine gear to harvest menhaden in at least one of those three years. Proof of landings and gear usage shall be in the form of receipts, landing reports, or other verifiable documents as designated by the Commission.

2013, cc. 59, 760.



§ 28.2-400.2. Total allowable landings for menhaden

A. Except as provided for in subsections B, C, and D, the total allowable landings for menhaden shall be 144,272.84 metric tons per year. However, if the Atlantic States Marine Fisheries Commission acts between May 1, 2015, and December 31, 2015, to increase the total allowable landings for menhaden, the Governor may implement the revised quota by proclamation.

B. If the total allowable landings specified in subsection A are exceeded in any year, the total allowable landings for the subsequent year will be reduced by the amount of the overage. Such overage shall be deducted from the sector of the menhaden fishery that exceeded the allocation specified in § 28.2-400.3.

C. The Commissioner may request a transfer of menhaden landings from any other state that is a member of the Atlantic States Marine Fisheries Commission. If the Commonwealth receives a transfer of menhaden in any year from another state, the total allowable landings for only that year shall increase by the amount of transferred landings. The Commissioner may transfer menhaden to another state only if there are unused landings after December 15.

D. Any portion of the one percent of the coast-wide total allowable catch set aside by the Atlantic States Marine Fisheries Commission for episodic events that is unused as of September 1 of any year shall be returned to Virginia and other states according to allocation guidelines established by the Atlantic States Marine Fisheries Commission. Any such return of this portion of the coast-wide total allowable catch to Virginia shall increase the total allowable landings for that year.

2013, cc. 59, 760; 2015, c. 493.



§ 28.2-400.3. Allocation of the total allowable landings for menhaden

A. The total allowable landings for menhaden specified in § 28.2-400.2 shall be allocated among the purse seine menhaden reduction sector, purse seine menhaden bait sector, and non-purse seine menhaden bait sector in proportion to each sector's share of average landings in 2002 through 2011, and in proportion to each gear type landings within the non-purse seine bait sector during that period.

B. The Commission shall establish an Individual Transferable Quota System for any purse seine menhaden bait licensee that meets the requirements of § 28.2-400.1. The Commission shall not consider a limited entry purse seine menhaden bait licensee's landings of menhaden for reduction purposes for any purposes under the Individual Transferable Quota System required by this subsection.

C. Any landings of menhaden by a limited entry purse seine menhaden bait licensee at a qualified menhaden processing factory, as indicated on the mandatory daily landings reports required to be submitted under § 28.2-400.5, shall be attributed to the menhaden reduction sector for all purposes under this chapter. A qualified menhaden processing factory is one located in the Commonwealth and which has processed at least 100,000 metric tons of menhaden in each of the years 2009, 2010, and 2011.

2013, cc. 59, 760.



§ 28.2-400.4. Administration of the menhaden management program

A. Closure of the menhaden fishery shall occur when the Commissioner projects and announces that 100 percent of the total allowable landings have been taken. The Commissioner shall monitor the mandatory daily landings reports required to be submitted under § 28.2-400.5 by the:

1. Purse seine menhaden reduction sector and promptly announce the date of closure when the portion of the total allowable landings allocated to the purse seine menhaden reduction sector under § 28.2-400.3 are projected to be taken. The Commissioner shall also notify the operators of any qualified menhaden processing factory of the date of closure by the most convenient and expeditious means available;

2. Purse seine menhaden bait sector and promptly announce the date of closure when the portion of total allowable landings allocated to the purse seine fishery for bait under § 28.2-400.3 is projected to be taken. The Commissioner shall also notify the purse seine menhaden bait sector of the date of closure by the most convenient and expeditious means available; and

3. Non-purse seine menhaden bait sector and promptly announce the date of closure when the portion of total allowable landings allocated to the non-purse seine fishery for bait under § 28.2-400.3 is projected to be taken. The Commissioner shall also notify the operators of the non-purse seine bait fishery of the date of closure by the most convenient and expeditious means available. Once this closure is announced, any person licensed in the non-purse seine menhaden bait sector may possess and land up to 6,000 pounds of menhaden per day, provided that such person is fishing in accordance with all laws and regulations.

B. The Commissioner may reopen a fishery sector closed pursuant to this section if, after all reports have been received, the portion of the total allowable landings has not been harvested by that sector. The Commission may establish any regulations it deems necessary and advisable, including trip limits or a time-limited reopening, to ensure that the allowable landings for a reopened sector is not exceeded. Any such reopening and subsequent closure shall be done by direct notice to the relevant sector of the fishery.

C. The Commission shall maintain on its website a periodically updated tally of the menhaden harvest for each sector receiving an allocation under this section.

D. Except as provided in subdivision A 3, no person shall harvest menhaden for bait or reduction purposes after the portion of the total allowable landings for the sector in which that person holds a license has been closed. Any person violating this provision is guilty of a Class 1 misdemeanor.

2013, cc. 59, 760.



§ 28.2-400.5. Reporting requirements

A. Any person licensed for the purse seine menhaden reduction sector or purse seine menhaden bait sector shall submit landings reports to the Commissioner each non-weekend or non-holiday day that the applicable sector of the menhaden fishery is open for harvest utilizing the Captain's Daily Fishing Report produced by the National Marine Fisheries Service.

B. Persons licensed for the non-purse seine menhaden bait sector shall submit a report on a form and on a schedule established by the Commission. The reporting period established by the Commission shall be longer than one week.

C. The reporting form required to be developed by the Commission shall require the following information:

1. Trip start date;

2. Vessel identification number;

3. Individual fisherman identifier;

4. Identification of dealer purchasing landings;

5. Trip number;

6. Species harvested;

7. Quantity of fish landed and discarded in pounds or metric tons;

8. Disposition of the landings;

9. County or port landed;

10. Gear type used;

11. Quantity of gear used;

12. Number of sets made during each trip;

13. Time fishing gear is in the water;

14. Days or hours at sea;

15. Number of crewmembers;

16. Area fished; and

17. Date of unloading.

2013, cc. 59, 760.



§ 28.2-400.6. Biological sampling program and adult abundance index

A. The Commission shall:

1. Establish a biological sampling program to collect one 10-fish sample per 200 landed metric tons for length and weight-at-age data from the commercial menhaden harvest; and

2. Initiate a program to add Atlantic menhaden to the Virginia Marine Resources Commission's finfish biological sampling program in order to develop an adult menhaden survey index from Virginia pound nets.

B. By no later than December 1, 2013, the Commission shall submit a report to the General Assembly and the Governor that (i) describes progress in establishing the biological sampling program and development of the adult menhaden survey index called for by this section, (ii) discusses any difficulties in implementing the requirements of this section, including a lack of resources to properly implement the program, and (iii) provides a list of resources the Commission believes are necessary to properly implement the sampling program and index, with detailed justification, including an estimate of the cost of each item requested.

2013, cc. 59, 760.



§ 28.2-401. Service of process for nonresident individuals, foreign corporations, general and limited partnerships

A. A nonresident applicant who is an individual shall by written power of attorney appoint the Secretary of the Commonwealth his agent, upon whom shall be served all lawful process against or notice to such licensee, and who shall be authorized to enter an appearance in his behalf. The service shall only be made in duplicate upon the Secretary of the Commonwealth. The power of attorney shall be filed with the Secretary of the Commonwealth, and copies certified by him shall be received as evidence in all the courts of this Commonwealth. No judgment shall be entered against the licensee until after the process has been served for at least ten days.

Whenever lawful process against, or notice to, any such individual is served, the Secretary of the Commonwealth shall immediately mail a copy of such process or notice to such individual. The Secretary of the Commonwealth shall collect the fee prescribed in § 2.2-409 for the service of process or notice, which shall be paid by the plaintiff at the time of such service. The costs shall be recoverable by the plaintiff as a part of the taxable costs if he prevails in the suit or action.

A judgment, decree or order of the court entered or made against any such individual shall be as valid and binding on such individual as if he had been a resident and served with process or notice.

B. The service of process on (i) a nonresident firm or corporation shall be as provided in § 13.1-766, (ii) a general partnership shall be as provided in § 8.01-304 and (iii) a limited partnership shall be as provided in § 50-73.7.

Code 1950, § 28-62; 1962, c. 406, § 28.1-60; 1976, c. 384; 1978, c. 347; 1992, c. 836 .



§ 28.2-402. (Effective July 1, 2016) License fee to take menhaden with purse nets

Any person desiring to take or catch menhaden with purse nets shall pay to the officer or agent a license fee as follows or as subsequently revised by the Commission pursuant to § 28.2-201:

1. On each boat or vessel under 70 gross tons fishing for the purse seine menhaden reduction sector, $249.

2. On each vessel 70 gross tons or over fishing for the purse seine menhaden reduction sector, $996.

3. On each boat or vessel under 70 gross tons fishing for the purse seine menhaden bait sector, $249.

4. On each vessel 70 gross tons or over fishing for the purse seine menhaden bait sector, $996.

Any person purchasing more than one of these licenses for the same vessel shall pay a fee equal to that for a single license.

Code 1950, § 28-61; 1960, c. 517; 1962, c. 406, § 28.1-59; 1966, c. 695; 1974, c. 313; 1978, cc. 347, 358; 1979, c. 274; 1980, c. 605; 1982, c. 461; 1988, c. 710; 1992, c. 836; 2009, c. 9; 2013, cc. 59, 760; 2014, cc. 104, 133.



§ 28.2-402. License fee to take menhaden with purse nets

Any person desiring to take or catch menhaden with purse nets shall pay to the officer or agent a license fee as follows or as subsequently revised by the Commission pursuant to § 28.2-201:

1. On each boat or vessel under 70 gross tons fishing for the purse seine menhaden reduction sector, $249.

2. On each vessel 70 gross tons or over fishing for the purse seine menhaden reduction sector, $996.

3. On each boat or vessel under 70 gross tons fishing for the purse seine menhaden bait sector, $249.

4. On each vessel 70 gross tons or over fishing for the purse seine menhaden bait sector, $996.

Any person purchasing more than one of these licenses for the same vessel shall pay a fee equal to that for a single license.

Code 1950, § 28-61; 1960, c. 517; 1962, c. 406, § 28.1-59; 1966, c. 695; 1974, c. 313; 1978, cc. 347, 358; 1979, c. 274; 1980, c. 605; 1982, c. 461; 1988, c. 710; 1992, c. 836; 2009, c. 9; 2013, cc. 59, 760; 2014, cc. 104, 133.



§ 28.2-403. (Effective July 1, 2016) Action of Commissioner on such application; transfer of license of disabled vessel; delegation of authority; appeals

A. If the Commissioner is satisfied that the disclosures required by § 28.2-400 have been made and that the application conforms in other respects to the provisions of that section or to § 28.2-400.1, and upon payment of the license fee specified in § 28.2-402, the Commissioner, or the officer through whom or in whose district the application was made, shall issue to the applicant a license for each of the purse seines, vessels, or other watercraft specified in the application. The license shall state the name of the licensee and the name of the vessel or other watercraft licensed.

If any vessel or other watercraft so licensed becomes disabled during the period of such license, the licensee may, with the consent of the Commissioner, hire or charter a vessel or other craft belonging to a nonresident to replace the disabled one for the unexpired period of such license. In such a case, the officer shall transfer the license issued for the disabled vessel or other craft to the one so hired or chartered without requiring any additional license.

B. The Commissioner may delegate to the officers his authority under this section. However, any person aggrieved by any action of an officer exercising such delegated authority shall have the right to appeal to the Commissioner for a review and correction of the actions of the officer. The appeal may be made by mailing a statement of the officer's action, together with the appellant's objections and the grounds for his objections, to the Commissioner. Upon receipt of such appeal, the Commissioner shall immediately notify the officer involved, who shall, within three days, deliver to the Commissioner all papers in his possession concerning the subject matter of the appeal, together with a written statement of and reasons for his actions. The Commissioner shall issue his ruling granting, transferring, refusing, or refusing to transfer the license within ten days after receipt by him of the appeal.

Code 1950, §§ 28-64, 28-65; 1962, c. 406, § 28.1-62; 1992, c. 836; 2013, cc. 59, 760.



§ 28.2-403. (Effective until July 1, 2016) Action of Commissioner on such application; transfer of license of disabled vessel; delegation of authority; appeals

A. If the Commissioner is satisfied that the disclosures required by § 28.2-400 have been made and that the application conforms in other respects to the provisions of that section or to § 28.2-400.1, and upon payment of the license fee specified in § 28.2-402, the Commissioner, or the officer through whom or in whose district the application was made, shall issue to the applicant a license for each of the purse seines, vessels, or other watercraft specified in the application. The license shall state the name of the licensee and the name of the vessel or other watercraft licensed.

If any vessel or other watercraft so licensed becomes disabled during the period of such license, the licensee may, with the consent of the Commissioner, hire or charter a vessel or other craft belonging to a nonresident to replace the disabled one for the unexpired period of such license. In such a case, the officer shall transfer the license issued for the disabled vessel or other craft to the one so hired or chartered without requiring any additional license.

B. The Commissioner may delegate to the officers his authority under this section. However, any person aggrieved by any action of an officer exercising such delegated authority shall have the right to appeal to the Commissioner for a review and correction of the actions of the officer. The appeal may be made by mailing a statement of the officer's action, together with the appellant's objections and the grounds for his objections, to the Commissioner. Upon receipt of such appeal, the Commissioner shall immediately notify the officer involved, who shall, within three days, deliver to the Commissioner all papers in his possession concerning the subject matter of the appeal, together with a written statement of and reasons for his actions. The Commissioner shall issue his ruling granting, transferring, refusing, or refusing to transfer the license within ten days after receipt by him of the appeal.

Code 1950, §§ 28-64, 28-65; 1962, c. 406, § 28.1-62; 1992, c. 836; 2013, cc. 59, 760.



§ 28.2-404. Appeals from actions of Commissioner

Any person aggrieved by any action of the Commissioner taken under the provisions of § 28.2-403 shall have the right to petition the circuit court of the county or city in which the factory where the fish were to be processed is located, or in which the applicant resides or has his principal office, for a review and correction of the ruling of the Commissioner as provided in Article 3 (§ 28.2-216 et seq.) of Chapter 2 of this subtitle.

Code 1950, § 28-64; 1962, c. 406, § 28.1-63; 1992, c. 836 .



§ 28.2-405. Carrying patent tongs, etc., while fishing for menhaden; penalty

It shall be unlawful for any captain or owner to carry or permit to be carried aboard his vessel, when fishing for menhaden, any scrape, dredge, or patent tongs.

A violation of this section is a Class 1 misdemeanor.

Code 1950, § 28-49; 1962, c. 406, § 28.1-54; 1992, c. 836 .



§ 28.2-406. Reserved

Reserved.



§ 28.2-407. Forfeiture of fishing gear

Any net, pot, or other fishing device or gear used in violation of any of the provisions of this article shall be seized and forfeited to the Commonwealth. The forfeiture shall be enforced as provided in Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2. The officer or other person seizing the property shall immediately give notice to the attorney for the Commonwealth.

Code 1950, § 28-66; 1962, c. 406, § 28.1-64; 1981, c. 525; 1992, c. 836; 2012, cc. 283, 756.



§ 28.2-408. Food fish not to be taken, bought, or sold; percentage allowable; penalty

A. It is unlawful to take, catch or round up with purse net, for any purpose, food fish in an amount greater than one percent of the whole catch. If food fish represent more than one percent of the whole catch, the net shall be opened immediately and the food fish released while alive.

B. It is unlawful for any vessel licensed for the purpose of menhaden fishing to catch any food fish for the purpose of marketing; for any person to have in his possession food fish in an amount greater than one percent of the bulk for the purpose of manufacturing them into fertilizer, fish meal, or oil; or for any person to use in any manner any food fish, in an amount greater than one percent of the bulk for the purpose of fertilizing or improving the soil.

C. Any person violating any provision of this section is guilty of a Class 1 misdemeanor, and the license on such person's boat or net shall be revoked by court order for the remainder of the season.

Code 1950, § 28-60; 1962, c. 406, § 28.1-58; 1964, c. 393; 1966, c. 696; 1992, c. 836 .



§ 28.2-409. Menhaden fishing prohibited in certain areas; exception

A. Except as provided in subsection B of this section, it shall be unlawful to take or catch menhaden with purse nets in the following waters:

1. In the Piankatank River and its tributaries above and west of a line beginning at the northernmost, as measured from the low-water mark, edge of land known as Gwynn's Island at or near the mouth of Kibble Pond, thence in a northerly direction in a straight line to the easternmost edge of high land on Stingray Point;

2. In the Rappahannock River and its tributaries above and west of the R.O. Norris, Jr., Bridge;

3. In the York River and its tributaries above and west of a line extending northwardly from the western line of Goodwin Islands through the western line of Ellen Island to the northern bank of the York;

4. In the East, North, Ware and Severn Rivers and their tributaries; and

5. In Cape Charles harbor eastward of a line from the western tip of the jetty on the southern side of the channel to the westernmost tip of the jetty on the northern side of the channel; in Kings Creek and Cherrystone inlet eastward of a line from the western end of the jetty on the north side of Cape Charles harbor to the southern end of Wescoat Point; in Mattawoman and Hungars Creek eastward of a line from the northwesternmost tip of land in Old Town Neck to Great Neck Point; in Nassawadox Creek eastward of a line from Shooting Point to Nassawadox Point; in Occohannock Creek eastward of a line from Sparrow Point to the southernmost tip of Powells Bluff; in Nandua Creek eastward of a line from the northernmost point of Milbys Point to the southwesternmost point of land in Hacks Neck, said line having a true bearing of 027 degrees; in Pungoteague Creek eastward of a line from Bluff Point to the southeasternmost point of Finneys Island; in Onancock Creek eastward of a line from Thicket Point to Ware Point; in Chesconessex Creek eastward of a line from the northernmost point of Sound Beach to the northwesternmost point of Beach Island; in Deep Creek, Hunting Creek and Guilford Creek eastward of a line from the easternmost tip of Russel Island to Halfmoon Point to Peters Point to Simpson Point to Flood Point to Ebb Point to the mouth of Great Gut; in Messongo Creek eastward of a line from South Point to North Point in the Virginia portion of the Pocomoke River northeast of a line from Long Point to Virginia-Maryland spar buoy "A"; in the Great Wicomico River from the mouth of Whay's Creek to Sandy Point; in Dividing Creek, Prentice Creek and Jarvis Creek westward of a line from Hughlett Point to Jarvis Point; in Indian Creek and Henrys Creek westward of a line from the southeasternmost point of land on the eastern side of the mouth of Henrys Creek to the easternmost point of Fleets Bay Neck; in Dymers Creek westward of a line from the southernmost point of Grog Island to the easternmost point of Poplar Neck; in Tabbs Creek westward of the line across the mouth of the creek at its narrowest point; in Horn Harbor and Dyer Creek westward of a line from the southernmost tip of Beach Point to the northernmost point on the south side of the mouth of Dyer Creek; in Back Creek, Clarkston Creek, Chisman Creek, Poquoson River, Bennett Creek, and adjacent waters westward of a line from the southeasternmost point of Goodwin Islands to the westernmost point of Cow Island; in Back River westward of a line from Plumtree Point to the westernmost point of Northend Point; in Little Creek southward of a line from the north point of the west jetty to the north point of the east jetty; in Lynnhaven Bay southward of the Lynnhaven Inlet Bridge on U. S. Route 60.

B. During the period from the first Monday in May through the third Friday in November, vessels under seventy gross tons which are licensed in accordance with subdivision 1 of § 28.2-402 are authorized to take or catch menhaden in the following waters: in the Rappahannock River eastward and southward from a line extending from Towles Point to Burnham Wharf and from Orchard Point to Towles Point; in Dividing Creek eastward from a line extending from Jarvis Point to Ditchley Pump House; in Indian Creek eastward from a line directly across the creek at Rappahannock Oyster Company; in Dymers Creek eastward from a line directly across the creek at the eastern end of Standard Products dock.

Code 1950, § 28-61; 1960, c. 517; 1962, c. 406, § 28.1-59; 1966, c. 695; 1974, c. 313; 1978, cc. 347, 358; 1979, c. 274; 1980, c. 605; 1982, c. 461; 1988, c. 710; 1992, c. 836 .



§ 28.2-410. Closed season for menhaden fishing; forbidden nets; penalty

Except as provided in § 28.2-409, it is unlawful for any person to take or catch with a purse net in the waters of this Commonwealth, or waters within its jurisdiction, menhaden between the Saturday following the third Friday in November and the Sunday preceding the first Monday in May. However, in the waters east of the Chesapeake Bay Bridge Tunnel within the three-mile limit of the Virginia shoreline such prohibition shall be between the Friday before Christmas and the Sunday preceding the first Monday in May. It is also unlawful for any person to use any purse net or other net having a stretched mesh of less than 1 3/4 inches. Any person violating any of the provisions of this section is guilty of a Class 1 misdemeanor.

Code 1950, §§ 28-64, 28-67; 1962, c. 406, § 28.1-65; 1966, c. 684; 1972, c. 424; 1976, c. 384; 1978, c. 347; 1982, c. 461; 1988, c. 710; 1992, c. 836 .



§ 28.2-411. Season for vessels of less than seventy gross tons; penalty

Except from the first Monday in March to, but not including, the first Monday in May, it is unlawful for vessels with a gross weight of less than seventy tons to use purse nets to take or catch menhaden for purposes other than use as fish meal or oil.

A violation of this section is a Class 1 misdemeanor.

1982, c. 461, § 28.1-65.1; 1988, c. 710; 1992, c. 836 .



§ 28.2-500. Residency and certain oyster licenses

No residence restriction shall prohibit any person from obtaining any required license for buying fish or shellfish or for shucking oysters. In dredging or scraping private planting grounds on permission of the Commissioner, the residence restriction shall not apply to the crew, captain, or owner of any boat engaged by the leaseholder to dredge or scrape private planting grounds for oysters only.

Code 1950, § 28-138; 1962, c. 406, § 28.1-121; 1983, c. 306; 1992, c. 836 .



§ 28.2-501. Application for license to take or catch oysters or clams

A. Any resident of this Commonwealth who desires to take or catch oysters or clams by any device other than a scrape or dredge shall apply to the Commissioner for a license.

B. Any resident desiring to dredge or scrape for oysters shall apply in writing to the officer assigned to the district in which he resides. The application shall be sworn to and shall state the name of his vessel, the owner or owners, the captain or person in charge, and the length of vessel or gross tonnage at which it is rated. The application shall further state the district in which the owner resides; that the applicant is a resident qualified under the requirements of this section; that no nonresident owns the vessel, in whole or in part; and that it is not held with any intention, or under any agreement, to return it at any subsequent time to a nonresident.

Code 1950, §§ 28-137, 28-150; 1960, c. 517; 1962, c. 406, §§ 28.1-120, 28.1-129; 1964, c. 393; 1966, c. 684; 1970, c. 726; 1979, c. 274; 1991, c. 285; 1992, c. 836 .



§ 28.2-502. License fees for taking oysters or clams in tidal waters

Every resident who applies for a license to take or catch oysters and clams shall pay as follows or as subsequently revised by the Commission pursuant to § 28.2-201 :

1. For each person taking or catching oysters by hand or with ordinary tongs, $10;

2. For each single-rigged patent tong boat taking oysters, $35;

3. For each double-rigged patent tong boat taking oysters, $70;

4. For each person taking or catching clams by hand or with ordinary tongs, $15;

5. For each single-rigged patent tong boat taking clams, $35;

6. For each double-rigged patent tong boat taking clams, $70; and

7. For each dredge used for taking or catching clams, $50.

Code 1950, §§ 28-137, 28-157; 1960, c. 517; 1962, c. 406, §§ 28.1-120, 28.1-133; 1964, c. 393; 1966, c. 684; 1970, c. 726; 1979, c. 274; 1991, c. 285; 1992, c. 836; 1993, c. 11; 2009, c. 9.



§ 28.2-503. License for taking clams with tongs

The license for taking clams, by ordinary or patent tongs, shall entitle the holder to take only clams from the public bottoms in the waters of the Commonwealth but not from the public oyster rocks, beds, and shoals or from leased oyster grounds. Such a license does not permit the taking of oysters. The Commission may authorize the taking of clams from the public oyster rocks, beds, and shoals of (i) the lower York River below the patent tong line and (ii) that area in the Poquoson River contained within Public Ground Tract No. 1 and Public Ground Tract No. 9, west of a line connecting York Point and Hunt's Point and northeast of a line connecting Hunt's Point and survey Station "Spit" when it determines that commercial quantities of oysters are not present and are not likely to return due to the presence of oyster diseases. However, the Commission shall annually review the conditions in the area designated under clause (ii) to determine whether to authorize the taking of clams.

Code 1950, § 28-137; 1960, c. 517; 1962, c. 406, § 28.1-120; 1964, c. 393; 1966, c. 684; 1970, c. 726; 1979, c. 274; 1991, c. 285; 1992, cc. 246, 836; 1993, c. 238 .



§ 28.2-504. License fee graduated; penalty

A. Every person engaged in the business of shucking or packing oysters in Virginia shall pay a license fee based on the amount of oysters shucked or packed by him during the previous year.

B. The license fees to engage in the business of shucking or packing oysters are the following or as such fees may be subsequently revised by the Commission pursuant to § 28.2-201 :

1. For under 1,000 gallons, $7.50;

2. For 1,000 gallons up to 10,000, $20;

3. For 10,000 gallons up to 25,000, $45;

4. For 25,000 gallons up to 50,000, $75;

5. For 50,000 gallons up to 100,000, $125;

6. For 100,000 gallons up to 200,000, $175; and

7. For 200,000 gallons or more, $275.

Any person violating this section is guilty of a Class 1 misdemeanor.

C. The required license fee shall be collected in the same manner as other license fees collected under Virginia oyster laws.

Code 1950, § 28-136; 1950, p. 976; 1954, c. 178; 1960, c. 517; 1962, c. 406, § 28.1-119; 1968, c. 747; 1979, c. 274; 1992, c. 836; 2009, c. 9.



§ 28.2-505. Sale of shells to Commission

A. Each shucker or packer of oysters shall sell to the Commission at the prevailing market price up to twenty percent of the shells, unless the shells are planted in Virginia waters.

B. On or before December 1 of each year, the Commission shall notify each shucker or packer whether it will purchase by the following June 1 the shells so set aside. If notice is not given, the shucker or packer may dispose of such shells as he sees fit.

Code 1950, § 28-190.1; 1952, c. 648; 1962, c. 406, § 28.1-142; 1992, c. 836 .



§ 28.2-506. Season for taking oysters from public rocks; penalty

A. The season for taking oysters by shaft tongs or by hand from the public oyster beds, rocks, or shoals shall be as follows:

1. James River seed area, from October 1 until July 1. The Commission may set an alternate date, no earlier than June 1, for the completion of this season in any year in which such an action can be expected to improve the quality of seed oysters.

2. All other areas, from October 1 until June 1.

B. The season for taking oysters by patent tongs from the public oyster beds, rocks, or shoals shall be from October 1 to March 1. The Commission may set an alternate opening date, no later than November 1, for any area in the Commonwealth where the use of patent tongs is permitted, when in its opinion the condition of the oysters warrants.

C. It shall be unlawful for any person to take or catch oysters from the public rocks or shoals of this Commonwealth at any time other than that provided in subsections A and B of this section except as set forth in Chapter 8 of this subtitle and except as provided in § 28.2-507.

D. The possession of patent tongs and oysters in a boat at any time other than the season for patent tongs as specified in subsections A and B of this section is prima facie evidence of a violation of this section.

E. Taking oysters or having patent tongs or any other device for taking or catching oysters on public rocks, beds, or shoals, except during the seasons specified in subsections A and B of this section, is prima facie evidence of a violation of this section.

F. The possession of oysters while taking or catching clams during the prohibited season to take or catch oysters from the public rocks, beds, or shoals, is prima facie evidence of a violation of this section.

A violation of this section is a Class 1 misdemeanor.

Code 1950, §§ 28-92, 28-137; 1960, c. 517; 1962, c. 406, §§ 28.1-82, 28.1-120; 1964, c. 393; 1966, c. 684; 1970, c. 726; 1977, c. 387; 1978, c. 208; 1979, c. 274; 1980, c. 32; 1981, c. 72; 1991, c. 285; 1992, c. 836 .



§ 28.2-507. Opening and closing public rocks

The Commission, in order to protect or promote the growth of oysters, may (i) close and open any area or restrict the manner or method of taking oysters in any area of the public rocks, grounds, or shoals, (ii) establish seed beds and plant shells and other culch, or (iii) take any other restorative measures. Before closing any such area, an officer shall post notice of the closing for at least 30 days in two or more public places in the district in which the area is located. Such notice requirement shall not apply to those public rocks closed by the Virginia Department of Health or state replenishment programs. In addition, when the Commissioner finds it necessary, the area may be marked by a uniform system of buoys or signs indicating that such area is closed and that oystering by any means is prohibited. Any area which has been closed and reopened at a later time may be closed by the Commission or Commissioner at any time without notice.

Code 1950, § 28-98.1; 1956, c. 313; 1962, c. 406, § 28.1-85; 1981, c. 52; 1992, c. 836; 1996, c. 842; 2011, c. 221.



§ 28.2-508. Prohibited area for patent tongs; penalty

It is unlawful for any person to use or employ patent tongs to take or catch oysters from the public rocks, beds, or shoals in the following areas:

1. In the Piankatank River and its tributaries above a line beginning at the extreme westernmost point on a wooden jetty (point "A") on the south property line of lot 9-A owned by E. B. Bottom and lot 8-A of Gwynn's Island Estate subdivision, Mathews County (Deed Book 55; page No. 279), said point located north 57 degrees 07', west 176.00 feet from the east side of said lot 8-A and 9-A. Said point is located on the extreme northwest section of Gwynn's Island known as Cherry Point, Mathews County; thence 71 degrees 00' west approximately 10,140 feet, to a survey point known as the Stove R, located on the extreme south end of Stove Point, Middlesex County; thence north 38 degrees 00' east approximately 14,960 feet to point "X," or the east gable of hotel, located on the extreme easternmost point of Stingray Point, Middlesex County. This area is to include all of Piankatank River and its tributaries from Cherry Point of Gwynn's Island to Stove Point in Middlesex County, and all of the area of Jackson Creek and its tributaries from Stove Point to Stingray Point;

2. In the Rappahannock River and its tributaries, above a line drawn from the southernmost point of Belle Island, which line begins at latitude 37 degrees 46' 37" north, longitude 76 degrees 35' 40" west; thence south 27 degrees 47' 25.82" west 14,292.65 feet to the easternmost point of Punchbowl Point, which is located at latitude 37 degrees 44' 32" and longitude 76 degrees 37' 03" west;

3. Beginning on the south shore of the James River at Pig Point, located at the east mouth of Nansemond River opposite the westernmost tank of two tanks on Pig Point; thence in a northerly direction to a light at the extreme north end of abandoned Pig Point pier; thence in a northerly direction to a fish trap buoy designated as N "H11" located on the northeast side of the Fish Trap Reservation; thence in a northwest direction along the northeast boundary of the Fish Trap Reservation along a line of buoys designated as C "1" and C "H15"; buoy C "H15" being located on the east side of an area set aside in subdivision 5 of this section prohibiting the use of patent tongs in James River; thence following in a southwest direction along the area described in subdivision 5 of this section to Cooper's Creek, located on the south side of James River in Isle of Wight County. In addition to this described area, the use of patent tongs shall be prohibited in Batten Bay and its tributaries, Chuckatuck Creek and its tributaries, and Nansemond River and its tributaries;

4. In the Mobjack Bay and its tributaries above a line beginning at Bush Point on the south side of the mouth of the Severn River, Gloucester County; thence in a northeasterly direction across the mouth of the Severn River to Seven Cedar Point; thence in a southeasterly direction to buoy S "1"; thence in an east southeasterly direction to a point of land on the northwest side of the mouth of Pepper Creek in Mathews County;

5. In the James River and its tributaries above a line drawn from Cooper's Creek in Isle of Wight County on the south side of James River to a line in a northeasterly direction across James River to the Newport News municipal water tank located on Warwick Boulevard between 59th Street and 60th Street in the City of Newport News;

6. In the Corrotoman River above a line beginning at point on Corrotoman Point, which line begins at latitude 37 degrees 39' 56" north, longitude 76 degrees 28' 21" west; thence north 70 degrees 02' 46.79"; thence west 4,338.37 feet to a point on Millenbeck Point which is located at latitude 37 degrees 40' 10" north and longitude 76 degrees 29' 12" west. This line, as described, is to include all of the Corrotoman River and its tributaries from Corrotoman Point to Millenbeck Point.

A violation of this section is a Class 1 misdemeanor.

Code 1950, §§ 28-93, 28-93.1, 28-93.2; 1954, c. 38; 1958, cc. 182, 476; 1960, c. 517; 1962, c. 406, § 28.1-83; 1968, c. 747; 1978, c. 208; 1980, c. 325; 1981, c. 52; 1986, c. 254; 1992, c. 836 .



§ 28.2-509. Maximum weight for patent tongs; teeth length; penalty

It is unlawful for any person to use patent tongs exceeding 100 pounds in gross weight, including any attachments other than rope, for the taking or catching of oysters. The teeth of the patent tongs shall not exceed four inches in length. The possession of patent tongs exceeding this weight or teeth length while oysters are in the boat shall constitute prima facie evidence of a violation of this section.

A violation of this section is a Class 3 misdemeanor.

1962, c. 406, § 28.1-84; 1992, c. 836 .



§ 28.2-510. Buying, selling, or possessing unculled oysters; penalty

It is unlawful for any person to buy, sell, or possess oysters under the prescribed size and over the shell allowance taken from the public rocks, beds, and shoals. If upon trial for this offense the accused person asserts the claim or defense that the unculled oysters were taken from private planting grounds, the burden of proving such a defense or fact shall be upon the accused.

A violation of any provision of this section is a Class 3 misdemeanor.

Code 1950, §§ 28-142, 28-146; 1960, c. 517; 1962, c. 406, §§ 28.1-125, 28.1-127; 1985, c. 125; 1992, c. 836 .



§ 28.2-511. Culling oysters; penalty

A. In addition to any other penalty prescribed by law, any person charged with violating any regulation governing the culling of oysters shall be required, by the officer making the charge, to scatter the entire cargo of oysters on the public rocks under the supervision of the officer and at the expense of the person charged with the violation. In lieu of throwing the cargo overboard, the person charged with the violation may post cash bond with the officer in an amount approximately equal to the value of the entire load as determined by the officer. The refusal to either dump the oysters overboard or post a cash bond is a distinct and separate offense from any other violation. A person who has posted a cash bond and is acquitted shall be refunded the cash bond. If the person is found guilty, the cash bond shall be forfeited and deposited to the credit of the Oyster Replenishment Fund.

Any person charged with such a violation who posts cash bond shall properly cull the entire cargo of oysters immediately after the officer has found them to be in violation of such regulation and before they can be sold, planted, or disposed of by him or by any other person.

B. The requirement to scatter the entire cargo of oysters on the public rocks shall only apply to a cargo of oysters taken by any catcher from the public oyster grounds and shall not apply to oysters which have been purchased by and are in the possession of a buyer.

A violation of any provision of this section is a Class 3 misdemeanor.

Code 1950, § 28-141; 1960, c. 517; 1962, c. 406, § 28.1-124; 1964, c. 393; 1966, c. 684; 1968, c. 747; 1979, c. 606; 1981, c. 52; 1985, c. 125; 1992, c. 836; 2013, c. 38.



§ 28.2-512. Interfering with oyster inspections; penalty

It is unlawful for any person possessing unshucked oysters to (i) resist or interfere with an officer while he examines oysters suspected of being unculled or (ii) refuse to admit an officer to a boat or oyster house for the purpose of such inspection.

A violation of this section is a Class 1 misdemeanor.

Code 1950, § 28-146; 1962, c. 406, § 28.1-127; 1985, c. 125; 1992, c. 836 .



§ 28.2-513. Prima facie evidence of culling violation; defense

It is unlawful for a person to have any oysters or shells on the culling board, deck, washboard, or other receptacle above the hold of the boat or in the deckhouse of the boat when the boat is not at anchor, is off the public rocks, or is approaching a buy boat or a landing. The attempt of any person to escape, to throw oysters or shells into the water other than in the ordinary process of culling, or to place oysters or shells on the culling board or deck from the hold, upon the approach of the officer, shall be prima facie evidence of the violation of the Commission's culling regulations.

Code 1950, § 28-146; 1962, c. 406, § 28.1-127; 1985, c. 125; 1992, c. 836 .



§ 28.2-514. Possession of shucked oysters; penalty

It is unlawful for any person to possess more than one-half gallon of shucked oysters on board a boat harvesting on the public rocks.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-141; 1960, c. 517; 1962, c. 406, § 28.1-124; 1964, c. 393; 1966, c. 684; 1968, c. 747; 1979, c. 606; 1981, c. 52; 1985, c. 125; 1992, c. 836 .



§ 28.2-515. Dredging or scraping on private ground; permit required

Any resident of the Commonwealth holding under legal assignment an oyster-planting ground of at least three acres in one tract or adjoining tracts and having paid the rent may dredge or scrape his tracts at any time from sunrise until sunset, except on Sunday if the resident has obtained from the Commission a permit for each boat so used. The permit shall show the name of the lessee and the name or number of the boat, date of issue, and date of expiration. The expiration date shall not be more than 12 months from the date of issue and may be renewed for like periods. A special exemption may be granted on such a permit to allow dredging or scraping one hour prior to sunrise from June 15 to September 1, provided that the resident notify the Commission at least 24 hours prior to such activity. The Commission may, after a hearing, refuse to grant or renew a permit to dredge or scrape any oyster-planting ground unless it is proved that the holder has planted seed oysters or shells and is using the planting ground for the cultivation of oysters. The Commission may refuse to grant the permit if it appears at the hearing that the holder of the ground is a habitual violator of the seafood laws. An applicant for the permit shall have the right of appeal from any decision of the Commission refusing to grant the permit as provided in Article 3 (§ 28.2-216 et seq.) of Chapter 2 of this subtitle.

Code 1950, § 28-158; 1950, p. 988; 1952, c. 643; 1954, c. 43; 1958, c. 477; 1962, c. 406, § 28.1-134; 1964, c. 393; 1968, c. 747; 1972, c. 644; 1979, c. 274; 1986, cc. 171, 184; 1992, c. 836; 2003, c. 778.



§ 28.2-516. Oyster dredging or oyster dredging equipment on boat; penalty

It is unlawful for any person to have on board a boat, a dredge or equipment normally used for dredging oysters, unless he has a license or permit to dredge. The license or permit shall be available for inspection on board the boat.

It is unlawful to carry or transport an oyster dredge or oyster dredging equipment on board a licensee's, permittee's, or his employee's boat, except when the boat is traveling to or from (i) the ground on which dredging is permitted or licensed to take place or (ii) docks for maintenance and repair of the boat or equipment.

Any person who violates this section is guilty of a Class 6 felony.

Code 1950, § 28-158; 1950, p. 988; 1952, c. 643; 1954, c. 43; 1958, c. 477; 1962, c. 406, § 28.1-134; 1964, c. 393; 1968, c. 747; 1972, c. 644; 1979, c. 274; 1986, cc. 171, 184; 1992, c. 836 .



§ 28.2-517. Marking ground

A person shall not dredge or scrape his oyster-planting ground unless he has first properly designated and marked the oyster-planting ground as prescribed by the Commission in accordance with § 28.2-607. The initials of the lessee shall be displayed on all lease corners in black letters on a white background not less than five inches in length. If it appears to the inspector that such ground is not properly marked, he may immediately suspend the dredging permit until the ground is properly marked.

Such initials shall also be placed upon each side of the prow of any boat or craft used or employed in dredging or scraping the planting ground.

Code 1950, § 28-158; 1950, p. 988; 1952, c. 643; 1954, c. 43; 1958, c. 477; 1962, c. 406, § 28.1-134; 1964, c. 393; 1968, c. 747; 1972, c. 644; 1979, c. 274; 1986, cc. 171, 184; 1992, c. 836 .



§ 28.2-518. Dredging for oysters in James River; penalty

It shall be unlawful for any person to dredge for oysters in the James River during the open season for taking oysters from the public rocks and shoals. However, the Commission may grant a permit to applicants to dredge in specified areas.

A violation of this section is a Class 6 felony.

Code 1950, § 28.1-201.2; 1952, c. 181; 1962, c. 406, § 28.1-146; 1964, c. 393; 1992, c. 836 .



§ 28.2-519. Use of rakes or scrapes on ocean side of Eastern Shore; penalty

It shall be unlawful for any person to use dredges, scrapes, rakes other than hand rakes, or other like devices to take or catch crabs, clams, or shells from the public rocks, beds, or shoals on the ocean side of the Counties of Accomack and Northampton.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-198; 1962, c. 406, § 28.1-143; 1992, c. 836 .



§ 28.2-520. Use of hydraulic dredges prohibited; exceptions; penalty

A. It shall be unlawful for any person, unless he has been issued a permit by the Commission pursuant to subsection B, to (i) take or catch clams through the use of a hydraulic dredge or (ii) have on board his boat a hydraulic dredge designed for harvesting seafood.

B. The Commission may issue a permit authorizing the possession and use of a (i) hydraulic dredge for the purpose of (a) transiting state waters or (b) conducting legitimate aquaculture research and (ii) handheld hydraulically operated device for harvesting cultured clams from leased grounds.

C. Notwithstanding the provisions of clause (ii) of subsection A, a person may have on board his boat a hydraulic dredge designed for harvesting seafood when traveling to or from docks for maintenance or repair of the boat or equipment, or when off-loading catches made in federal waters.

D. The Commission and the Virginia Institute of Marine Science may possess and use hydraulic dredges to take and catch shellfish on an experimental basis.

E. Any person who violates this section is guilty of a Class 1 misdemeanor.

1981, c. 138, § 28.1-128.01; 1992, c. 836; 2001, c. 377; 2015, c. 675.



§ 28.2-521. Revocation of license or permit to dredge

The Commission, on testimony of an officer at a hearing that he has personally observed a person having dredging cable or dredging equipment overboard or in any way engaged in dredging in any area other than where a person holds a lawful permit or license to dredge, may revoke all permits and licenses held by the person to dredge on public or private grounds and may refuse to issue any licenses or permits for such purposes for a period of one year. Before the Commission holds a hearing pursuant to this section, it shall provide at least five days' written notice to the permittee or licensee. Notice shall be served either by a Commission officer or by certified mail addressed to the permit or license holder at the address given on the permit or license. Any subsequent, identical notice that is sent by the Commission may be sent by regular mail.

Code 1950, § 28-153; 1962, c. 406, § 28.1-135; 1992, c. 836; 2011, c. 566.



§ 28.2-522. Prima facie evidence of violation

In any prosecution for the violation of any sections of this article against the captain or crew of a vessel or any person on board, proof that the vessel was equipped with a crank, dredge, or scrape shall be prima facie evidence of the violation of such section.

Code 1950, § 28-155; 1962, c. 406, § 28.1-131; 1992, c. 836 .



§ 28.2-523. Penalty

Any person who takes or catches oysters with a dredge, scrape, or instrument other than ordinary or patent oyster tongs or by hand, in any of the waters of the Commonwealth except as provided by law, or regulations of the Commission, is guilty of a Class 6 felony.

Code 1950, §§ 28-154, 28-156; 1962, c. 406, § 28.1-132; 1968, c. 747; 1992, c. 836 .



§ 28.2-524. Taking oysters or clams in certain areas; limitations

The Commission, in order to protect and promote the oyster or clam fishery, may open and close the following areas, or any parts thereof, for the taking of oysters or clams or prescribe the manner, method, size, and season of oyster or clam catch:

1. That portion of Pocomoke Sound and Tangier Sound contained within the boundaries of a line commencing at buoy "A" on the Commonwealth of Virginia and State of Maryland line, thence 114 degrees true 2.17 miles to Long Point, thence 137 degrees true 3.40 miles to beacon number "2" off Ebb Point, thence 208 degrees true 2.15 miles to beacon number "2" off Halfmoon Point, thence 216 degrees true 1.78 miles to beacon number "11" off Deep Creek, thence 285 degrees true 2.67 miles to beacon number "1" off Camp Island, thence 238 degrees true 1.77 miles to beacon number "6" off Beach Island, thence 155 degrees true 2.75 miles to beacon number "2" off Chesconessex Creek, thence 223 degrees true 2.49 miles to beacon number "1" off Ware Point, thence 275 degrees true 3.13 miles to bell buoy number R "2," thence 276 degrees true 7.08 miles to can buoy number C "34," thence 049 degrees true 3.09 miles to can buoy number C "1," thence 049 degrees true 1.73 miles to Tangier Island Light House, thence 011 degrees true 2.70 miles to beacon number "3" off Tangier Island, thence 319 degrees true 0.62 miles to beacon number "1" off Tangier Island, thence 332 degrees true 3.15 miles to mean low-water mark on North East point on Fishbone Island, thence 005 degrees true 2.68 miles to mean low-water mark on south end of Horse Hammock, thence following mean low water northerly to the State of Maryland and the Commonwealth of Virginia line, thence, following the Maryland and Virginia state boundary line back to the point of beginning.

The Commission shall also have authority over the area as contained within the boundaries of a line commencing at buoy "A" on the Commonwealth of Virginia and State of Maryland line; thence, in a northeasterly direction approximately 1.74 miles along the said Virginia-Maryland line to a point which is approximately 260 feet northeast of buoy "C" on said line; thence, in a southwesterly and southern direction along the eastern boundary line of Public Ground No. 12 and Public Ground No. 13 approximately 1.73 miles to the northern line of the Fisheries Management Area running from buoy "A" to Long Point; thence, in a northwesterly direction approximately 1.07 miles to buoy "A" and point of beginning.

2. That portion of Chesapeake Bay between Smith Point and Windmill Point contained within the boundaries of a line commencing at Smith Point Lighthouse, thence southerly through a line of nun buoys numbered "C79," "C77," "C73," "C71," "C69," "C67," "C65," to a beacon designated BR "R," all as they are now positioned or as they may be subsequently repositioned by the United States Coast Guard, thence northwesterly to Windmill Point Lighthouse, thence continuing northwesterly along a sector line to the mean low-water line on Windmill Point, thence northerly along the mean low-water line around Fleets Island to a point which is south of a beacon numbered 5M, thence north to the beacon numbered 5M, thence northeasterly to a beacon numbered 6M"B," thence northerly to corner 4 of Public Ground No. 28, thence along the western and northern line of Public Ground No. 28 through corners 3, 2 and 1 to corner 8 thereof, thence northeasterly to corner 1 of Public Ground No. 29, thence along the western and northern line of Public Ground No. 29 through corner 4 thereof to an intersection point of Public Ground No. 29 and Public Ground No. 117, thence northerly to the mean low-water line on Bull Neck, thence northerly along the mean low-water line to Smith Point, thence southeasterly to Smith Point Lighthouse, the point of beginning.

3. That portion of Piankatank River contained within the boundaries of a line commencing at the southern-most point of Stove Point; thence, in a southeasterly direction to the extreme northwestern-most point of Gwynn Island known as Cherry Point; thence, in a southwesterly direction along the shoreline of Gwynn Island to the No. 3 light at the mouth of Narrows Point; thence, in a northwesterly direction to No. 10 light at Stove Point; thence, in a northeasterly direction to Stove Point and the point of beginning.

1978, c. 85, §§ 28.1-128.1, 28.1-128.3, 28.1-128.4; 1981, cc. 52, 63; 1982, c. 77; 1984, cc. 224, 242; 1992, c. 836 .



§ 28.2-525. Fishing in Chesapeake Bay immediately west of Tangier Island

The Commission, in order to protect and promote the fishery in that area of the Chesapeake Bay described herein, may open and close such area or any part thereof, or prescribe the manner, method, size and season of catch. Such area is contained within the boundaries of a point beginning at the southeastern point of Tangier Island, thence, in a southeastern direction to Tangier Sound Light; thence, in a southwestern direction to can buoy C "1"; thence continuing in a southwestern direction to nun buoy N C "34"; thence, in a northwestern direction to nun buoy N "2"; thence, continuing the same direction to the 36-foot deep contour; thence, along the 36-foot deep contour to the Virginia-Maryland Boundary Line; thence, in a northeastern direction to Smith Island, Hog Neck; thence, in a southeastern direction along the western side of Smith Island, Cheesman Island, Shank Island, Goose Island and Tangier Island to the point of beginning.

1982, c. 121, § 28.1-128.2; 1992, c. 836 .



§ 28.2-526. Oyster measures; standards; penalty

A. Except as provided in subsection B, C, or D, it is unlawful for any person to buy or sell oysters in the shell by any measure other than:

1. One-half bushel or one bushel metallic measures. Such containers shall be metallic circular tubs with straight sides and straight bottoms and may have holes for draining one inch in diameter. A half-bushel tub shall have the following dimensions, all measured from inside to inside: 15 inches across the top, 13 inches across the bottom, and 17 inches diagonally from the inside chine to the top; and a bushel tub shall measure 18 1/2 inches across the top, 17 inches across the bottom, and 21 1/2 inches diagonally from the inside chine to the top. Oysters harvested from the public rocks in the Potomac River or its tributaries may be bought or sold in one bushel metallic measures which shall measure 18 inches across the top, 16 1/2 inches across the bottom, and 21 inches diagonally from the inside chine to the top. Such containers shall be level full across the entire top of the container to be considered a full measure; or

2. A container of not less than 2,500 cubic inches and not more than 3,000 cubic inches, the make and model of which has been approved by the Commission.

Any seller of oysters or oyster shells who fails to furnish at the point of landing a full measure as defined in this section, or a buyer of any seed oysters or oyster shells who accepts less than a full measure as defined in this section, is guilty of a Class 1 misdemeanor.

B. Oysters may be sold in containers of a size greater than 18 1/2 inches across the top, 17 inches across the bottom, and 21 1/2 inches diagonally from the inside chine to the top if such container has been approved by the Commissioner and its use to measure oysters has been approved by both the buyer and seller.

C. On the eastern or ocean side of the Eastern Shore, oysters may be sold without being measured if both the buyer and the seller agree to the number of bushels of oysters in the transaction.

D. Cultured oysters in the shell may be sold in any measure or container agreeable to the buyer and seller.

Code 1950, § 28-188; 1960, c. 517; 1962, c. 406, § 28.1-136; 1970, c. 132; 1980, c. 33; 1992, cc. 239, 836; 1996, c. 434; 2007, c. 36; 2011, c. 627; 2014, c. 132.



§ 28.2-527. Theft of oysters, clams, shells, etc.; penalty

Any person who steals, or takes or carries away without permission of the owner, (i) bedded, naturally occurring, or planted oysters or clams, (ii) oysters deposited by any person making up a cargo for market, or (iii) shells or seed planted for formation of oyster or clam beds by the Commonwealth or any person, is guilty of larceny.

Code 1950, § 28-191; 1960, c. 517; 1962, c. 406, § 28.1-137; 1966, c. 684; 1968, c. 747; 1992, c. 836; 2004, c. 475.



§ 28.2-528. Revocation of licenses for theft of oysters

The Commission, without notice and hearing required by § 28.2-232, shall revoke all licenses and the fishing privileges within the Commonwealth's tidal waters to take or catch fish, shellfish, or marine organisms, issued to any person convicted of unlawfully taking oysters or other mollusca from the public grounds, any riparian oyster planting grounds assigned pursuant to Article 1 (§ 28.2-600 et seq.) of Chapter 6 of this title, or any general oyster planting ground leased pursuant to Article 2 (§ 28.2-603 et seq.) of Chapter 6 of this title. No new licenses shall be issued to such person for a minimum of six months or a maximum of five years after such conviction in the discretion of the Commission.

Code 1950, § 28-191; 1960, c. 517; 1962, c. 406, § 28.1-137; 1966, c. 684; 1968, c. 747; 1992, c. 836; 1993, c. 216; 2015, c. 468.



§ 28.2-529. Converting shells into lime; penalty

It shall be unlawful for any person to take or catch oysters or shells for conversion into lime, unless the person has obtained permission from the Commission.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-192; 1962, c. 406, § 28.1-138; 1992, c. 836 .



§ 28.2-530. Taking oysters or loading on vessel on Sunday or at night; penalty

A. It shall be unlawful for any person to take oysters, from either public or private grounds, on Sunday or between sunset and sunrise; nor shall any person load any vessel or boat for such purpose with any oysters from any of the waters of the Commonwealth on Sunday or between sunset and sunrise.

B. Shucking oysters taken from the public grounds other than from designated seed areas may be unloaded on shore at packinghouses or loaded on trucks or motor vehicles one-half hour after sunset and one-half hour before sunrise. Those oysters which have been inspected by an officer and purchased by the packer or planter, and the oysters owned by the packer or planter, may be unloaded at any time except Sunday within the discretion of the packer.

C. The provisions of subsection A of this section shall not apply to (i) the taking or catching, by hand during the prescribed hours of daylight on Sunday, of not more than one bushel of oysters for personal use or (ii) the taking or catching of cultured oysters during the prescribed hours of daylight on Sunday. The presence, on board a boat or other vehicle being used during any Sunday harvesting, except as part of a oyster aquaculture operation, of any gear normally associated with the harvesting of oysters other than by hand is prima facie evidence of a violation of the provisions of this section.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-195; 1958, c. 471; 1960, c. 517; 1962, c. 406, § 28.1-139; 1966, c. 684; 1975, c. 185; 1981, c. 119; 1992, c. 836; 1996, c. 434.



§ 28.2-531. Taking clams on Sunday or at night; exception; penalty

It shall be unlawful for any person to take clams from either public or private grounds, on Sunday or between sunset and sunrise. This section shall not apply to (i) the taking of clams on Sunday by hand or hand rake between sunrise and sunset if the clams are for personal use only and not for planting or commercial use, or (ii) the taking of cultured hard-shell clams on Sunday.

A violation of this section is a Class 3 misdemeanor.

1975, c. 185, § 28.1-139.1; 1992, c. 836; 1994, c. 124.



§ 28.2-532. Protection of oysters and clams of Virginia; labeling; penalty

It shall be unlawful for any person to offer for sale, sell or distribute for direct consumption oysters or clams as Virginia oysters or clams unless such oysters and clams have been in the waters of the Commonwealth or the Potomac River for a period of at least six months.

Any oysters or clams imported into Virginia, either shucked or unshucked, when sold or distributed, shall not be designated or labeled in any manner indicating they came from Virginia waters or that they are Virginia oysters or clams.

The name, address and Department of Health certificate number on the package or container of the packer or distributor shall not be considered illegal designation or labeling.

A violation of this section is a Class 3 misdemeanor.

1962, c. 406, § 28.1-140; 1964, c. 393; 1992, c. 836; 1996, c. 434.



§ 28.2-533. Oysters on crab dredging boat; penalty

It shall be unlawful for any person licensed to catch crabs with a dredge to possess aboard a boat more than one bushel of oysters. Any person violating this section shall be guilty of a Class 1 misdemeanor.

Code 1950, § 28-196.2; 1952, c. 654; 1954, c. 446; 1962, c. 406, § 28.1-141; 1992, c. 836 .



§ 28.2-534. Possession of oysters while taking clams; penalty

The possession of oysters while taking or catching clams during the season in which it is unlawful to take or catch oysters from the public rocks, beds, or shoals, is prima facie evidence of a violation of the law against taking or catching oysters during the prohibited season. A violation of this section is a Class 1 misdemeanor.

Code 1950, § 28-178; 1954, c. 177; 1960, c. 517; 1962, c. 406, § 28.1-160; 1968, c. 747; 1970, c. 726; 1992, c. 836 .



§ 28.2-535. Permit to buy or carry seed oysters from certain grounds; penalty

A. It is unlawful for any person to buy or carry oysters from the eastern side of the Counties of Accomack and Northampton or from the James River seed area, whose shells measure less than three inches in length without first obtaining a permit. A permit shall be required for each boat, vessel, or motor vehicle used to carry such cargo. The applicant shall obtain the permit from the officer assigned to the district where the cargo is loaded. The permit shall state the name and tonnage of the boat, vessel, motor vehicle, or other conveyance; the name of the owner and captain; the destination of the oysters; and the identity of the permit applicant. The cargo may be loaded under the supervision of the officer, in the order of the presentation of the permit to the officer in the district in which the boat, vessel, motor vehicle, or other conveyance is to obtain its cargo.

B. Any such permittee who takes seed oysters to a place not specified in his permit and does not notify the Commissioner within twenty-four hours of the change in planting location is guilty of a Class 1 misdemeanor. The owner or captain of any boat, vessel, motor vehicle, or other conveyance found buying or carrying seed oysters from these public grounds without a permit is guilty of a Class 1 misdemeanor.

Code 1950, § 28-111; 1954, c. 447; 1962, c. 406, § 28.1-97; 1966, c. 642; 1992, c. 836 .



§ 28.2-536. Taking clams in certain areas; penalty

It is unlawful to take or catch clams in Pocomoke Sound above a line drawn from Drum Bay Point, in the County of Accomack, and running a north-northwest course to the line between the States of Maryland and Virginia, except upon such grounds in those waters as may be set aside by the Commission for public clamming.

Any person who violates this section is guilty of a Class 1 misdemeanor.

Code 1950, § 28-137; 1960, c. 517; 1962, c. 406, § 28.1-120; 1964, c. 393; 1966, c. 684; 1970, c. 726; 1979, c. 274; 1991, c. 285; 1992, c. 836 .



§ 28.2-537. Restriction on size of clams; penalty

It is unlawful for any person to harvest or ship clams smaller in size than the legal size established by the Commission.

Any person who violates this section is guilty of a Class 1 misdemeanor.

Code 1950, § 28-137; 1960, c. 517; 1962, c. 406, § 28.1-120; 1964, c. 393; 1966, c. 684; 1970, c. 726; 1979, c. 274; 1991, c. 285; 1992, c. 836 .



§ 28.2-538. Record of oysters handled; penalty

All licensed oyster harvesters, buyers, shucking houses, and aquaculture operations shall record all fisheries data and information required by the Commission as provided in § 28.2-204. Such records shall be open for inspection by the Commissioner and a copy available to him or any employee designated by him to inspect or receive the same. A failure to keep such a record is a Class 1 misdemeanor.

Code 1950, § 28-100; 1960, c. 517; 1962, c. 406, § 28.1-87; 1966, c. 684; 1975, c. 199; 1976, c. 255; 1988, c. 313; 1992, c. 836; 2013, c. 38.



§ 28.2-539. Repealed

Repealed by Acts 2013, c. 38, cl. 2.



§ 28.2-541. Oyster resource user fees

A. There are imposed upon all oysters taken from the public rocks, beds, or shoals the following oyster resource user fees, per year: (i) on any licensed commercial fisherman harvesting oysters by hand, a fee of $50; (ii) on the use of any type of gear to harvest oysters, a fee of $300; (iii) on any business shucking or packing (a) no more than 1,000 gallons of oysters, a fee of $500; (b) more than 1,000 but no more than 10,000 gallons of oysters, a fee of $1,000; (c) more than 10,000 but no more than 25,000 gallons of oysters, a fee of $2,000; and (d) more than 25,000 gallons of oysters, a fee of $4,000; and (iv) on any oyster buyer using (1) a single truck or location, a fee of $100 and (2) multiple trucks or locations, a fee of $300.

B. Any commercial aquaculture operation taking oysters pursuant to § 28.2-603 from a riparian assignment or general oyster planting ground shall pay an oyster resource user fee of $50.

C. Any harvester shall pay only one oyster resource user fee per year for oyster gear used under clause (ii) of subsection A.

D. The Commission may revoke the permit or license of any person who fails to comply with this section.

Code 1950, § 28-137.1; 1952, c. 650; 1954, c. 663; 1960, c. 517; 1962, c. 406, § 28.1-93; 1964, c. 393; 1966, c. 173; 1978, c. 583; 1983, c. 18; 1988, c. 313; 1992, c. 836; 2013, c. 38.



§ 28.2-542. Oyster Replenishment Fund

All oyster resource user fees collected by the Commission shall be deposited in the state treasury and credited to the Oyster Replenishment Fund, to be used only for administration of the program and for replenishment, planting, and replanting the public oyster rocks, beds, and shoals of the Commonwealth, with seed oysters, oyster shells, or other material that will catch, support, and grow oysters. These funds shall be withdrawn and expended for such purposes on the order of the Commission. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrant of the Comptroller issued on vouchers signed by persons designated by the Commission.

1962, cc. 406, 636, §§ 28.1-94, 28.1-94.1; 1992, c. 836; 2013, c. 38.



§ 28.2-543. Repealed

Repealed by Acts 2013, c. 38, cl. 2.



§ 28.2-545. Reserved

Reserved.



§ 28.2-546. Permit to carry oysters out of state

A. It shall be unlawful for any person to carry, attempt to carry, or buy for the purpose of carrying out of the Commonwealth any seed oysters taken from the public rocks, beds, or shoals until he has first obtained for each cargo a permit to do so from the Commission.

B. The permit shall state the name of the boat or license number of the motor vehicle and the name and address of the owner or captain of the boat or owner or operator of the motor vehicle. The permit shall state the name and address of the person to whom the cargo of oysters is to be delivered. The permit shall specify the number of bushels to be carried out of the Commonwealth.

Code 1950, § 28-110; 1960, c. 517; 1962, c. 406, §§ 28.1-89, 28.1-96; 1964, c. 393; 1966, cc. 252, 684; 1968, c. 747; 1976, c. 255; 1981, c. 52; 1992, c. 836; 2006, c. 33; 2013, c. 38.



§ 28.2-547. Authority to inspect oysters when loaded on conveyance

Any officer is authorized to inspect as to the quality, size and measure of any of the oysters taken or purchased, loaded on any boat, vessel, motor vehicle, or other conveyance, or sold to any person.

Code 1950, § 28-101; 1962, c. 406, § 28.1-88; 1992, c. 836 .



§ 28.2-548. Duty to inspect

It shall be the duty of the officer in whose district a cargo of oysters is to be loaded to inspect the oysters as they are loaded and to ensure that all measurements are a full measure of oysters as defined in § 28.2-526 and that the oysters are properly culled.

Code 1950, §§ 28-103, 28-105; 1954, c. 367; 1960, c. 517; 1962, c. 406, § 28.1-90; 1992, c. 836; 2006, c. 33; 2013, c. 38.



§ 28.2-549. Violations; recovery of oyster resource user fees; penalties

Any person who violates any provision of this article is guilty of a Class 1 misdemeanor. Any person willfully failing to pay oyster resource user fees to the Commission in the manner required by this article is guilty of a Class 1 misdemeanor. The Commission may maintain an action at law against any person required to pay oyster resource user fees to the Commission for the amount of oyster resource user fees due, plus interest, and a penalty to be added to the oyster resource user fees in the amount of six percent if the failure is for not more than one month, with an additional six percent for each additional month, or fraction thereof, during which the failure continues, not to exceed 30 percent in the aggregate.

Code 1950, § 28-109; 1962, c. 406, § 28.1-95; 1988, c. 313; 1992, c. 836; 2013, c. 38.



§ 28.2-550. Authority of Commissioner to make certain contracts; funds received to be paid into Oyster Replenishment Fund

A. The Commissioner, with the approval of the Commission, may contract with any person to take or dredge submerged oyster shells or any other subaqueous materials from the tidal waters of the Commonwealth, and shall have the authority to plant, use, or sell such shells or other materials in whatever manner the Commission deems to be in the best interest of the Commonwealth.

B. The Commissioner, with the approval of the Commission, may contract with any commercial fisherman to engage in replenishment, research, and stock assessment activities in the Commonwealth. The Commission may promulgate regulations establishing criteria for awarding such contracts, including a preference for commercial fishermen actively engaged in the taking or catching of fish or shellfish who have suffered an adverse economic impact resulting from the implementation of regulations of the Commission regulating the seafood and marine resources of the Commonwealth. In determining whether a person is a commercial fisherman actively engaged in the taking or catching of fish or shellfish, the Commission shall consider, among other relevant evidence, (i) his possession of a license issued pursuant to Article 1 (§ 28.2-500 et seq.) or (ii) his voluntary reporting of shellfish catches to the Commission.

C. The Commission, when it makes a determination in writing that competitive bidding or competitive negotiation is not feasible or fiscally advantageous to the Commonwealth, may authorize other methods of purchasing and contracting for seed oysters, house shells, reef shells, shell bed turning, or other goods and services for oyster ground replenishment, including contracts with commercial fishermen for replenishment, research, and stock assessment activities as provided in subsection B, which are in the best interest of the Commonwealth and which are fair and impartial to suppliers. It may establish pricing for its awards and purchases; use selection methods by lot; and open, close, and revise its purchases according to changing conditions of the natural resources, markets, and sources of supply.

1962, c. 636, § 28.1-94.1; 1989, c. 428; 1992, c. 836; 1994, c. 541; 2013, c. 38.



§ 28.2-551. Surveys and reports as conclusive evidence

The surveys of the natural oyster beds, rocks, and shoals of the Commonwealth, made pursuant to Chapter 511 of the 1892 Acts of Assembly, shall continue to be the surveys defining and determining the natural oyster beds, rocks, and shoals of the Commonwealth. The surveys and reports filed in accordance with this Act of Assembly are conclusive evidence of the boundaries and limits of all the natural oyster beds, rocks, and shoals and that there are no other public oyster beds, rocks, or shoals. The surveys of the public oyster beds, rocks, or shoals of the Commonwealth referred to in this section shall not extend inshore of the mean low-water mark of such body of water, notwithstanding any surveys, plats, markers, or lines to the contrary.

Code 1950, § 28-117; 1962, c. 406, § 28.1-100; 1964, c. 624; 1992, c. 836 .



§ 28.2-551.1. Continuing or reestablishing historic Baylor Survey lines

When private leaseholds granted by the Commission or its predecessors appear within the Baylor Survey continuing pursuant to § 28.2-551 or as reestablished pursuant to § 28.2-553, if it shall be established to the satisfaction of the Commission, by petition duly filed prior to January 1, 2015, that the present or former leaseholders or their predecessors in title were granted the leaseholds within the area shown on "Atlantic Coast Chart No. 25" of the "Public Oyster Grounds, State of Virginia, 1895" in good faith more than five years previously and have made substantial improvements in such leasehold bottoms since that time, the Commission shall reestablish the lines of the Baylor Survey along the survey lines between the private leaseholds previously approved. Any notice to vacate such leaseholds shall be of no effect.

In reestablishing Baylor Survey lines pursuant to this section, the Commission may adjust the boundaries to facilitate ease of protection for the public grounds, provided that such adjustment shall neither reduce nor enlarge the area of public grounds, nor materially reduce or increase the value of the private grounds whose boundaries are being adjusted.

2014, c. 138.



§ 28.2-552. Resurvey on motion of Commission or on application of citizens

The Commission may select and appoint any surveyor to survey or resurvey any oyster-planting grounds either in his own or any other county, and to reestablish and permanently mark any line or lines of the Baylor survey of natural oyster rocks which the Commission finds necessary to define.

Code 1950, § 28-117; 1962, c. 406, § 28.1-100; 1964, c. 624; 1992, c. 836 .



§ 28.2-553. Reestablishment of lines of Baylor survey; procedure; evidence of reestablished lines

The Commission may reestablish, relocate, and remark all lines of the Baylor survey which cannot be otherwise relocated because of the loss or destruction of previous marks. In reestablishing any such lines, the line surveyed by Fred E. Ruediger shall be followed wherever such line exists or was surveyed. Where no former line can be reestablished the Commission may establish a new line.

When such grounds or lines have been reestablished and relocated, the reestablishment and relocation shall be conclusive evidence in all courts of the Commonwealth that such grounds are public oyster rocks, beds, or shoals and that all grounds lying outside of such boundaries are rental grounds. Plats shall be made under the direction of the Commission showing the reestablishment of such lines, and shall be recorded in the appropriate clerk's office.

Code 1950, § 28-118; 1962, c. 406, § 28.1-101; 1964, c. 393; 1992, c. 836 .



§ 28.2-554. Sale of Baylor survey charts and plats

The Commissioner shall have available to sell at five dollars per copy to the public copies of the Baylor survey charts and plats, in such manner as the Commissioner may determine.

Code 1950, § 28-118; 1962, c. 406, § 28.1-101; 1964, c. 393; 1992, c. 836 .



§ 28.2-555. Crossings of Baylor survey

The Department of Transportation may maintain, repair, reconstruct, or replace any existing crossings of the Baylor survey. Such authorization is granted for any Baylor survey crossing determined by the Commonwealth Transportation Board to be necessary across the Hampton Roads from Newport News to Portsmouth, across the Elizabeth River at Norfolk, and construction parallel to an existing crossing of the James River from Newport News to Isle of Wight County.

1974, c. 93, § 28.1-101.2; 1992, c. 836; 2013, cc. 585, 646.



§ 28.2-556. Erosion control devices within the Baylor survey

The public oyster beds, rocks, and shoals shall not include any area needed for an erosion control structure if the Commission, after considering the comments of the Virginia Institute of Marine Science and the Department of Conservation and Recreation, and any other relevant evidence, finds that: (i) shoreline erosion has occurred at the site and is expected to continue; (ii) such erosion is increasing the sediment load to public waters, causing degradation of water quality; (iii) the proposed project is a technically and environmentally acceptable way to control erosion at the site unless such Baylor ground is productive under § 28.2-630 of the Code of Virginia in which case the environmentally preferable erosion control shall be utilized; and (iv) the Commonwealth's interest in protecting water quality by controlling erosion at the site outweighs the value of the portion of the natural oyster beds, rocks, and shoals affected by the erosion control structure. Whenever the area of the natural oyster beds, rocks, and shoals is so changed, the Commission shall make the changes on its Baylor survey charts.

1988, c. 308, § 28.1-101.4; 1989, c. 656; 1992, c. 836; 2001, c. 46.



§ 28.2-557. Unlawful to threaten or hinder surveyor; rights of surveyor; penalty

It is unlawful for any person to threaten, resist, or in any manner interfere with a surveyor in the performance of duties relating to oyster grounds. The surveyor shall have the right to enter upon any person's lands in the performance of his duties.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-119; 1962, c. 406, § 28.1-102; 1992, c. 836 .



§ 28.2-558. Placing permanent markers

Whenever the Commission makes or directs any surveys of Virginia's public oyster rocks, prominent and permanent concrete markers shall be placed on the shores fixing the survey stations; and, whenever possible, prominent and permanent range markers shall be placed on the shores or lands. The Commission shall pay the cost of such markers.

Code 1950, § 28-120; 1962, c. 406, § 28.1-103; 1992, c. 836 .



§ 28.2-559. Removal of oysters planted by mistake

When, by any resurvey of oyster-planting ground or survey reestablishing the lines of the Baylor survey made under the direction of the Commission, it appears that any holder, by mistake of any employee of the Commission, has had assigned to him and included in the plat of his assignment any portion of the public oyster beds, rocks, or shoals, the holder shall file a petition with the Commission for permission to remove such oysters or shells from such ground. The Commission may allow the holder a reasonable time, not exceeding three years, within which to remove such oysters, their progeny and their shells.

Code 1950, § 28-113; 1962, c. 406, § 28.1-104; 1987, c. 43; 1992, c. 836 .



§ 28.2-560. Larceny of oysters and shells; penalty

Any person other than the holder of an oyster-planting ground or his agents or employees who goes upon such ground and takes oysters and shells is guilty of larceny.

Code 1950, § 28-114; 1962, c. 406, § 28.1-105; 1992, c. 836 .



§ 28.2-561. Removal of markers of planting grounds; penalty

It is unlawful for any person to intentionally or knowingly injure, remove, or displace any boundary oyster stake, range monument, signal beacon, post or buoy, or any part thereof, erected to designate, locate, survey, or map any shellfish grounds.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-121; 1962, c. 406, § 28.1-106; 1992, c. 836 .



§ 28.2-562. Maps to be filed; evidential value

All maps of the bays, rivers, and creeks of this Commonwealth made by the Commission showing the location of oyster-planting grounds shall be filed in the office of the Commission.

Any such map and the areas of the individual assignments of platted oyster-planting grounds shall be evidence in all the courts of this Commonwealth of all the oyster-planting grounds leased by the Commonwealth to private individuals at the time the survey and map were made.

Code 1950, § 28-122; 1962, c. 406, § 28.1-107; 1984, c. 4; 1992, c. 836 .



§ 28.2-600. Riparian planting ground assignments; eligibility; fee

Any owner of land bordering on a body of water in the oyster-growing area of this Commonwealth whose shore front measures at least 205 feet at the low-water mark, who has not had as much as one-half acre of ground already assigned him on the front, or whose lease has terminated and is not to be renewed, may apply for planting grounds to the Commissioner. The Commissioner shall assign to him such ground wherever the owner may designate within his riparian waters, provided the ground does not encroach into an existing oyster-planting ground lease assigned under Article 2 (§ 28.2-603 et seq.) of this chapter. The fee for such assignment shall be $1.50. Such ground shall not exceed one-half acre, and shall not be less than 105 feet wide along the shore, beginning at low-water mark, extending out not more than 210 feet, or to the middle of the channel or body of water, whichever is the shorter distance. The grounds shall be surveyed, plotted, marked, assigned, and recorded as provided for assignments to persons in Article 2 (§ 28.2-603 et seq.) of this chapter. Any riparian assignment that was duly recorded in the clerk's office of the county or city where the grounds are located, or at the Commission office prior to July 1, 1986, shall continue in effect.

Code 1950, §§ 28-39, 28-123; 1950, p. 987; 1952, c. 649; 1956, c. 586; 1958, c. 184; 1960, c. 517; 1962, c. 406, §§ 28.1-44, 28.1-108; 1964, c. 393; 1968, c. 747; 1972, c. 644; 1976, c. 256; 1978, c. 548; 1984, cc. 100, 244, 259; 1986, cc. 168, 184; 1992, c. 836 .



§ 28.2-601. Riparian assignments; entitlements; obligations

The riparian leaseholder shall have the exclusive right to the use of such ground for planting or gathering oysters and clams.

The assignment made pursuant to § 28.2-600 shall pass with the transfer of the adjacent highland to the subsequent owner of highland and cannot be held separated from the highland. A transfer of highland ownership shall require a transfer of the riparian assignment within eighteen months after the transfer of the highland ownership under the following conditions:

1. The application for transfer shall be in the form prescribed by the Commission and shall be filed with the Commissioner.

2. The Commissioner shall require a new survey if there is not a survey of the exact parcel or parcels of grounds to be transferred.

3. The cost of any new surveys required under this section shall be borne by the person making the transfer, and the cost and fees shall be the same as for surveys of general oyster-planting ground.

4. The application shall be accompanied by a transfer fee of five dollars.

5. The Commissioner shall return the approved application for transfer and plat with any correction to the applicant. A copy of the transfer and plat shall be recorded at the Commissioner's office.

6. If no application for transfer is received by the Commissioner within eighteen months after the transfer of the highland ownership, the riparian assignment shall become vacant and open to assignment.

Code 1950, § 28-123; 1950, p. 987; 1956, c. 586; 1958, c. 184; 1960, c. 517; 1962, c. 406, § 28.1-108; 1964, c. 393; 1968, c. 747; 1972, c. 644; 1976, c. 256; 1978, c. 548; 1984, cc. 100, 244, 259; 1986, c. 168; 1992, c. 836 .



§ 28.2-602. Riparian assignments; special terms and conditions

The provisions of this article apply to all Virginia counties and cities bordering on bodies of water in oyster-growing areas, except they shall not apply to riparian lands located above the James River bridge in the James River or its tributaries. In any Virginia county or city where more than one-half acre of ground per waterfront tract has been assigned to a riparian owner, the ground in excess of one-half acre shall be ground held under a regular lease and assignment, and not a riparian assignment.

For Northampton County, however, § 6 of Chapter 254 of the 1883-1884 Acts of Assembly, not this article, shall govern the quantity of land to be assigned to and held by riparian owners. Nothing in this article authorizes a rental of a lesser amount per acre than that provided by law for riparian owners in Northampton County of the land assigned them as such riparian owners. Nothing in the section which restores to riparian owners in Northampton County one-fourth of their waterfronts suitable for planting oysters, permits the owners of waterfronts to compel occupants of the fronts to remove their oysters from any fourth of the shores, if the residue of the shore is already in the landowner's possession or is unoccupied.

Riparian landowners may erect wharves, landings, or other structures as otherwise permitted by law.

Code 1950, § 28-123; 1950, p. 987; 1956, c. 586; 1958, c. 184; 1960, c. 517; 1962, c. 406, § 28.1-108; 1964, c. 393; 1968, c. 747; 1972, c. 644; 1976, c. 256; 1978, c. 548; 1984, cc. 100, 244, 259; 1986, c. 168; 1992, c. 836 .



§ 28.2-603. General oyster planting grounds

Waterfront that is not already assigned or reserved for the riparian owners, and the beds of the bays, rivers, and creeks and shores of the sea lying outside the limits of navigation projects adopted and authorized by the Congress and not required for the disposal of materials dredged incident to the maintenance of such projects, and grounds other than public oyster beds, rocks, or shoals, as defined by law and included in the Baylor survey, may be occupied for the purpose of planting or propagating oysters, including the use of temporary protective enclosures in compliance with this chapter and Commission regulations, and may be leased by the Commissioner upon the receipt of a proper application.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(1); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1986, c. 171; 1992, c. 836; 2007, cc. 28, 170; 2010, c. 27; 2011, c. 314.



§ 28.2-603.1. Temporary enclosures on leased ground

The Commission shall, pursuant to its authority to regulate marine fisheries and commercial fishing, establish a general permit regulation authorizing the use of temporary protective enclosures to grow shellfish on grounds leased pursuant to § 28.2-603. In developing the general permit, the Commission shall consider those factors set forth in subsection A of § 28.2-1205. In addition to such other requirements as the Commission may prescribe for the protection of public safety, navigation, natural resources, and the environment, the general permit shall include the following provisions:

1. Leaseholders shall comply with any Commission requirements pertaining to aquaculture licensing;

2. Enclosures shall be constructed of nontoxic materials;

3. Leaseholders shall not place enclosures (i) in or upon submerged aquatic vegetation, (ii) in any marked navigation channel or in any other area that would create a hazard, or (iii) in any area that would impede customary access to navigable waters from any riparian property, public or commercial landing, or marina facility;

4. The location of enclosures shall be clearly marked to alert boaters and to allow the leaseholder or other authorized persons to retrieve the enclosures if necessary. The general permit regulation shall specify acceptable means and devices for complying with this requirement;

5. Leaseholders shall maintain a list identifying those leases on which enclosures are placed during the term of the lease and provide, upon request, a current copy of the list to authorized representatives of the Commission. Leaseholders shall also submit such list to be filed with any application for lease renewal made pursuant to § 28.2-613;

6. Leaseholders shall promptly remove any enclosure that is not actively in use for the planting and propagating of shellfish, and, upon expiration or termination of a lease or of the leaseholder's aquaculture license, the leaseholder shall promptly remove all enclosures placed on the leasehold; and

7. At his discretion, the Commissioner may order the removal or relocation of any enclosure that interferes with navigation, creates a hazard, or otherwise fails to comply with the conditions of the general permit.

2007, cc. 28, 170.



§ 28.2-603.2. Commissioner to provide notice

A. At least 30 days before placing temporary protective enclosures on a leasehold pursuant to § 28.2-603.1, the leaseholder shall provide written notification to the Commissioner that identifies the leasehold, the approximate maximum number of enclosures to be placed on the leasehold at any given time, and the estimated date such placement will begin. No later than 30 days after receiving such notification, the Commissioner may publish notice of the proposed placement in a newspaper of general circulation serving the area in which the leasehold is located. In determining whether to publish such notice, the Commissioner shall consider the potential effect on existing uses of waters proximate to the leasehold and the potential for conflict between the proposed placement and such uses. The public notice shall invite written comment on the proposed placement and include information concerning the submission of written comments. The Commission may receive written comments for no more than 30 days following publication of notice.

B. If, on the basis of written comments, the Commissioner finds significant and substantive opposition from persons residing on or using the waters proximate to the leasehold, the Commissioner shall convene a public meeting on the proposal no more than 30 days after the close of the comment period. No later than 15 days after the public meeting, the Commissioner shall (i) approve the proposal, (ii) approve the proposal with conditions, or (iii) deny the proposal. If the Commissioner denies the proposal, the leaseholder may request approval of the proposal before a hearing of the Commission.

C. If the Commissioner determines not to publish public notice, the Commissioner shall, no later than 30 days after receiving written notification of the proposal, advise the leaseholder to proceed in accordance with the requirements of the general permit. If the Commissioner publishes public notice but does not find significant and substantive opposition by persons residing on or using the waters to the leasehold, the Commissioner shall, no later than 15 days after the close of the comment period, advise the leaseholder to proceed in accordance with the requirements of the general permit.

2007, cc. 28, 170.



§ 28.2-604. Eligible applicants

Application for assignment of general oyster-planting ground may be made by (i) any resident of the Commonwealth, (ii) any county, municipality, or political subdivision of the Commonwealth, or (iii) any firm, or corporation chartered under the laws of this Commonwealth for the purpose of oyster culture and the oyster business provided that at least sixty percent of the stock of any such corporation is wholly owned by residents of the Commonwealth.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(2); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1986, c. 171; 1992, c. 836 .



§ 28.2-605. Application for assignment

All applications for assignment of general oyster-planting grounds shall be made in writing, in duplicate, to the Commission. Applications shall be considered in the same order in which they are received, except that no application for any ground then under lease shall be valid for that portion under lease. The application shall state, as nearly as possible, the number of acres applied for and definite location, with the name of one or more prominent points or objects adjacent to such ground. It shall be the duty of any resident, firm, or corporation desiring to obtain a location for planting or propagating oysters to apply to have the location determined, designated, surveyed, and assigned.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(3); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1986, c. 171; 1992, c. 836 .



§ 28.2-606. Posting of notice of applications

Notice of the application shall be (i) posted by the Commission for not less than sixty days at the courthouse of the county or city in which the ground applied for lies, and in at least two or more prominent places in the vicinity of the ground and (ii) published at least once a week for four consecutive weeks in a newspaper of general circulation in that county or city.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(4); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-607. Survey and marking of ground

If a protest is not filed in the Commission office within sixty days after posting of the notice of application, the Commissioner shall select a surveyor to survey the grounds and make a plat in duplicate. The surveyor shall forward the plat of survey to the Commissioner. If no protest to the application or surveying of ground is made within thirty days after the plat of survey is recorded in the Commissioner's office, the ground applied for shall be assigned provided that:

1. The application and assignment complies with all applicable provisions of law and, in the judgment of the Commissioner, the assignment is in the public interest.

2. All fees, costs, and the annual rent have been paid for the lease of the ground. The ground shall be marked at the expense of the applicant.

The grounds shall be marked in accordance with Commission regulations for marking oyster grounds.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(6); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-608. Application, surveying, and recording fees

Any applicant for general oyster-planting ground or for riparian oyster ground shall pay (i) an application fee of twenty-five dollars; (ii) the Commission's surveying costs including the cost of the survey and of preparing the original and one copy of the plat; and (iii) the cost of recording each assignment or transfer and plat in the Commission office. The fee for recording each assignment shall be $1.50. No ground shall be assigned until all the prescribed fees have been paid.

Code 1950, §§ 28-39, 28-124; 1952, c. 649; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, §§ 28.1-44, 28.1-109(7); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-609. Restrictions on assigned acreage and applications

No assignment, except in the Chesapeake Bay, shall exceed 250 acres. An applicant, after having 250 acres of general oyster-planting ground assigned to him, shall not apply for another assignment of oyster grounds within six months from the day his assignment was recorded and completed. If an assignment is not made within six months after the expiration of the notice, the application shall, upon the expiration of six months, lapse and become void, unless the Commissioner allows an extension. When a protest has been filed with the Commission against the granting of an application, the application shall not lapse until the Commission has finally acted upon the application.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(8); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-610. Restriction on acreage owned or operated

No person shall own or operate more than 3,000 acres of general oyster-planting grounds in the waters of this Commonwealth other than in the Chesapeake Bay. If ground in excess of 3,000 acres is acquired, the person has a right to lawfully hold the ground for one year and shall have a legal right to assign it. If no assignment is made within one year, the ground in excess of 3,000 acres shall revert to the Commonwealth and may be applied for by any person having a legal right to do so.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(9); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-611. Application for general planting ground in Chesapeake Bay; acreage allowed; annual rental

Application for general planting ground in the Chesapeake Bay in waters from fifteen feet deep or more shall be made to the Commissioner. The Commissioner shall have the right to accept or reject any application. No more than 5,000 acres may be assigned to any applicant. The assignment shall not interfere with the established fishing rights. Any such application, surveying, and marking shall conform to the law pertaining to oyster-planting grounds. The annual rent per acre in the Chesapeake Bay shall be determined by the Commission, but in no case shall be less than seventy-five cents annually per acre.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(10); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-612. Payment of annual rental; penalty for default

The applicant shall pay to the Commission annual rent of $1.50 per acre or any fraction thereof, except as provided for the Chesapeake Bay and for bathing ground. Such payment shall be due on September 1 of each year after the date of assignment, plus a ten percent penalty if not paid on or before December 5.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(11); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-613. Duration of lease

Each assignment of general oyster-planting ground shall continue in force for ten years from the date of assignment, unless the assignment is terminated; however, assignments issued between July 1, 1976, and July 1, 1980, shall continue in force for twenty years from the date of assignment. The interest in such ground is chattel real.

Upon the death of the renter, testate as to the lease, it shall vest in the named beneficiary subject to the rights of creditors, if he is a resident of this Commonwealth, provided that he files an application for transfer with the Commission within eighteen months after the date of death. If the named beneficiary is not a resident he shall have eighteen months after the date of death to transfer the lease to a qualified holder.

Upon the death of the renter, intestate as to the lease, the lease shall vest in the personal representative, who shall transfer the lease to a qualified holder within eighteen months.

If there is no qualification on the renter's estate within one year of his death, the Commission may within six months thereafter transfer the lease to a qualified holder upon receipt of a transfer duly executed by all of the lawful heirs of the renter.

If there is no transfer under any of the above, the ground shall become vacant and open to assignment.

Upon expiration of the initial or any subsequent term of the assignment, the Commission shall, on application of the holder, renew the assignment for an additional ten-year term. The Commission shall not renew or extend an assignment where there has been no significant production of oysters or clams, no reasonable plantings of oysters, clams or cultch or no significant oyster or clam aquaculture operation, during any portion of the ten-year period immediately prior to the application for renewal, unless the Commission finds that there was good cause for the failure to produce or plant oysters, clams or cultch or finds that the assignment is directly related to and beneficial to the production of oyster-planting grounds immediately adjacent to the assignment. In determining whether there was good cause for the failure to produce or plant oysters, clams, or cultch, in addition to other factors, the Commission shall consider the prevalence of the diseases MSX and Dermo, and whether the oyster-planting ground has traditionally produced commercial quantities of oysters or clams.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(12); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836; 1996, c. 985; 1997, c. 259.



§ 28.2-614. Requiring lessee or transferor to have ground surveyed and plat recorded; canceling lease for failure of lessee to have survey

If the Commissioner determines that in any past assignment of or in any attempt to transfer oyster ground, a survey, or a recorded plat, does not accurately describe the metes and bounds of the leased ground, the Commissioner shall require the lessee, the transferor, or both to have the ground surveyed and the plat recorded.

If the lessee fails to order the survey or resurvey within six months after date of notification to the lessee or transferor, by certified mail, the Commissioner shall cancel the lease and may accept applications for this ground from the general public.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(12b); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-615. Payment of costs for service, etc

The cost of the surveys and recording fees required by § 28.2-614 shall be borne by the lessee or transferor and the cost and fees shall be the same as for surveys made by the Commission.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(12c); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-616. Possession gives no preference as to assignment

Any person in possession of any general oyster-planting ground which has not been assigned according to law shall have no preference as to having it assigned to him. The ground shall be open to the first applicant.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(13); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-617. Recordation of plat

The plat and assignment, as soon as practicable after completion, and after the ground has been assigned to the applicant, shall be filed for record in the office of the Commission.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(14); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-618. Commonwealth guarantees rights of renter subject to right of fishing

The Commonwealth shall guarantee to any person who has complied with ground assignment requirements the absolute right to continue to use and occupy the ground for the term of the lease, subject to:

1. Section 28.2-613;

2. Riparian rights;

3. The right of fishing in waters above the bottoms, provided (i) that no person exercising the right of fishing shall use any device which is fixed to the bottom, or which, in any way, interferes with the renter's rights or damages the bottoms, or the oysters planted thereon, and (ii) that crab pots and gill nets which are not staked to the bottom shall not be considered devices which are fixed to the bottom unless the crab pots and gill nets are used over planted oyster beds in waters of less than four feet at mean low water on the seaside of Northampton and Accomack Counties; and

4. Established fishing stands, but only if the fishing stand license fee is timely received from the existing licensee of the fishing stand and no new applicant shall have priority over the oyster lease. However, a fishing stand location assigned prior to the lease of the oyster ground is a vested interest, a chattel real, and an inheritable right which may be transferred or assigned whenever the current licensee complies with all existing laws.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(15); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-619. When leases become vacant

When the Commission finds that a lessee is dead or unknown, and no one claims such property as an heir or assignee, the ground shall become vacant and open to assignment.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(16); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-620. Delinquent ground

Any ground or area which becomes delinquent shall be open and available to be leased, after the following conditions have been met:

1. The Commissioner has notified the person in writing on or about September 1 of that year of the amount of rent due;

2. If the rent becomes delinquent, the Commissioner has mailed a second notice by certified mail on or about June 1 of the following year; and

3. The person holding the lease does not pay all rents and penalties due on or before June 30 of the following year.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(17); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-621. Effect of proposal for navigation project

When the Commissioner receives information that the Secretary of the Army has been authorized by congressional action to conduct a survey on a specified navigation improvement project, the Commissioner shall obtain the consent and approval of the Governor before leasing any public oyster-planting grounds which may be required for dredging operations or spoil disposal areas in connection with the project. If after the completion of the survey and submission of the district engineers' report to the Chief of Engineers, United States Army, the proposed navigation improvement project is not authorized, the affected ground will again become available for lease and assignment.

Nothing in this section shall prohibit the renewal of any lease already in existence at the time the Commissioner receives information as to the authorization of a survey.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(18); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-622. Consolidation of lease

Upon written request by a leaseholder, the Commission may consolidate into one lease contiguous leases held by the same leaseholder. The consolidation, upon approval by the Commission, shall be considered a new lease.

Code 1950, § 28-124; 1954, c. 352; 1958, c. 183; 1960, c. 517; 1962, c. 406, § 28.1-109(19); 1964, c. 393; 1966, c. 684; 1970, c. 726; 1972, c. 644; 1973, c. 14; 1978, cc. 546, 548; 1980, cc. 34, 609; 1984, c. 259; 1992, c. 836 .



§ 28.2-623. Excusing rent payment on condemned oyster grounds in the Lynnhaven River and tributaries

Whenever leased oyster ground in the Lynnhaven River and its tributaries has been condemned by the Commissioner of the State Department of Health for not less than 180 consecutive days, other than regular seasonal condemnation, the lessee, after prior written notice to the Commission, may choose not to pay the rent on the condemned acreage for the year immediately following the year in which the one hundred eightieth day of condemnation occurs. This choice may continue until the condemnation is terminated. However, if the lessee makes such a choice, (i) oysters or clams shall not be taken from such leased area by the lessee for any reason during the condemnation period; (ii) the lease shall continue to run; and (iii) the lessee may renew the lease as provided by law. The Commissioner may not make a new lease assignment or transfer an existing lease that lies wholly or partially within a condemned area unless the applicant executes a release that he will not exercise his rights under this section for the duration of the lease.

1976, c. 557, § 28.1-109.1; 1992, c. 836 .



§ 28.2-624. Public rocks, etc., not to be used or staked off; penalty

It is unlawful for any person to stake, use, or occupy for the purpose of propagating or planting oysters or shells any public oyster bed, rock, or shoal, or any bottom which has not been assigned to him, or any public clamming grounds which have been set aside as such. The officer for that district or any other officer of the Commission shall require any such person to remove all stakes, watchhouses, or other obstructions from the public beds, rocks, or shoals or from any bottom which has not been assigned to him. The failure of any person to remove such stakes or other obstructions within ten days of receiving the written notice is a separate and additional unlawful act and violation of this section. The stakes or other obstructions shall be removed by the officer at the cost of the person unlawfully placing or having placed the stakes or other obstructions.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-125; 1962, c. 406, § 28.1-111; 1992, c. 836 .



§ 28.2-625. Transfer or assignment

A person holding an existing lease of oyster-planting ground may transfer or assign all or any part of the lease to another under the following conditions and provisions:

1. The transfer or assignment may be made only to a resident of the Commonwealth, or a firm or corporation authorized by Virginia laws to occupy and hold oyster-planting ground.

2. The application for transfer or assignment shall be in the form prescribed by the Commissioner and shall be filed with the Commission.

3. The Commissioner shall require a new survey if no survey exists of the exact parcel or parcels of grounds to be transferred or assigned.

4. The cost of any new surveys required under this section shall be borne by the person making the transfer, and the cost and fees shall be the same as for surveys made by the Commissioner.

5. The application shall be accompanied by the transfer fee of five dollars if the parcel or parcels are ten acres or less and ten dollars if the parcel or parcels are more than ten acres.

6. The Commissioner shall record in his office the application for transfer or assignment with any correction or new plat he deems necessary.

7. The transfer or assignment shall constitute a new lease of the tract or parcel assigned and any ground remaining under the old lease.

Code 1950, § 28-126; 1962, c. 406, § 28.1-112; 1984, cc. 100, 259; 1992, c. 836 .



§ 28.2-626. Refund of rent paid under mistake

Whenever the Commissioner finds that a person has mistakenly paid to the Commonwealth any money that he is not legally obligated to pay, the Commissioner may refund the money. All amounts refunded under this section shall be paid out of the then current appropriations made for the Commissioner's use.

Code 1950, § 28-127; 1962, c. 406, § 28.1-113; 1992, c. 836 .



§ 28.2-627. Relief from rent

The Commissioner may forgive ground rent for oyster leases in any area declared a disaster area for oyster culture. A disaster area may be declared when any natural or man-made condition arises which precludes satisfactory culture of oysters in that area. Such declaration for an area shall be made by the Commissioner upon the advice of the Director of the Virginia Institute of Marine Science on or before July 1 of each year, and ground rent due and payable in September following such declaration may be forgiven for the ensuing tax year. Such relief may continue until the Commissioner with the approval of the Virginia Institute of Marine Science declares the area again productive.

Code 1950, § 28-128; 1962, c. 406, § 28.1-114; 1992, c. 836 .



§ 28.2-628. Condemnation of oyster bottoms and grounds

The Department of Transportation and any locality shall have the right by eminent domain, to acquire any right or interest, partial or complete, in and to any oyster bottoms, oyster-planting grounds, or interest therein necessary for the purpose of such Department or locality. The procedure in such cases shall conform to the provisions of Chapter 3 (§ 25.1-300 et seq.) of Title 25.1. However, a locality shall not exercise the right by eminent domain to acquire any right or interest, partial or complete, in and to any oyster-planting grounds leased pursuant to Article 1 (§ 28.2-600 et seq.) or 2 (§ 28.2-603 et seq.) of Chapter 6, other than a water-dependent linear wastewater project where there is no practical alternative and the project is subject to permitting under the State Water Control Law (§ 62.1-44.2 et seq.).

The Department of Conservation and Recreation shall have the same right of eminent domain against the same properties as previously described, where the purpose of the condemnation is to provide for a navigational improvement benefiting the Commonwealth and not limited to purposes of any particular locality.

Code 1950, § 28-122.1; 1950, p. 92; 1962, c. 406, § 28.1-115; 1989, c. 656; 1992, c. 836; 2003, c. 940; 2014, cc. 162, 591.



§ 28.2-629. Rights of owner to waters within lawful survey

If any creek, cove, or inlet within the jurisdiction of this Commonwealth flows into or runs through the lands of any person, is less than 100 yards in width at mean low water, and is comprised within the limits of his lawful survey, as defined in § 28.2-1202, such person or other lawful occupant shall have the exclusive right to use the creek, cove, or inlet for sowing or planting oysters or other shellfish. However, in the County of Mathews the owners or lawful occupants of land on both sides of any creek, cove, or inlet, except Horn Harbor, Winter Harbor, and Milford Haven, suitable for the planting of oysters, above the point where such creek, cove, or inlet is 100 yards in width, shall have the exclusive right to use such creek, cove, or inlet for planting oysters. The right of the owners or occupants of land on the opposite sides of such creek, cove, or inlet extends to the middle of the channel.

Code 1950, § 28-132; 1962, c. 406, § 28.1-116; 1964, c. 393; 1966, c. 656; 1968, cc. 659, 747; 1972, c. 539; 1992, c. 836 .



§ 28.2-630. Rights of riparian owners to build bulkhead or wharf

All assignments or leases of oyster or clam grounds under this chapter shall be subject to the rights vested in riparian claimants under Article 1 (§ 28.2-600 et seq.) of this chapter and also to the following condition: That any landowner who desires to erect a bulkhead or wharf in front of his property or to open a channel, and who is not a lessee or riparian holder of suitable bottoms for that purpose, shall give the lessee or other holder of oyster or clam grounds in front of his property twelve months' notice of such intention; and upon the expiration of that time, the rights of the lessee or holder of so much of the oyster or clam grounds as are reasonably needed for building the bulkhead, wharf, or channel shall cease. This twelve-month notice and waiting period shall not apply if, at the time the landowner provides notice to the lessee or other holder of the oyster or clam grounds in front of his property, the landowner provides the Commissioner sufficient information describing the dimensions and location of the bulkhead, wharf or channel and the Commissioner subsequently finds, in writing, that the proposed bulkhead, wharf or channel will not adversely impact commercially productive oyster or clam grounds. For purposes of this section "commercially productive oyster or clam grounds" are those areas which can be demonstrated to have (i) suitable substrate for oyster or clam production and (ii) evidence of commercial oyster or clam production within the past three years. If the bulkhead, wharf, or channel has not commenced as specified in the notice within three months after the oyster or clam grounds were vacated, the former lessee or holder shall have the right to resume possession of the oyster or clam grounds he has vacated in favor of such landowners, subject to the provisions of this chapter. Any person constructing a channel under this section shall compensate the lessee of any oyster or clam grounds for all losses or damages including the value of the ground taken for the construction of the channel. The lessee shall have recourse under action of the law in the court of the proper jurisdiction of the Commonwealth of Virginia to recover damages.

Code 1950, § 28-134; 1962, c. 406, § 28.1-118; 1992, c. 836; 2000, c. 167.



§ 28.2-631. Grounds for clams

The provisions in this chapter referring or relating to the leasing of oyster grounds include the right of the Commissioner to lease grounds for planting, growing, storing, and harvesting clams. The Commissioner may use the same application and assignment forms and procedures for leasing grounds for producing clams as provided for leasing grounds for producing oysters.

1962, c. 406, § 28.1-110; 1970, c. 726; 1992, c. 836 .



§ 28.2-632. Public clamming grounds

Any ground in the waters of this Commonwealth not assigned to anyone for planting or bathing purposes may be, on application of twenty or more citizens to the officer assigned to the district in which the land lies, laid off and designated as public clamming grounds; or the Commissioner may do so without such petition, provided in his opinion no oyster interests will suffer thereby and the clams are of sufficient quantity for a person to realize at least 225 clams or $1.50 per day catching and taking clams from such ground. If the ground is laid off, the Commissioner shall designate by stakes the metes and bounds of such ground and also have a plat made, to be recorded in the clerk's office of the county where the ground lies. All costs of surveying, platting, and recording shall be paid by the applicant. Such ground shall be set apart and remain a public clamming ground for the common use of the citizens of Virginia for so long as the Commissioner determines, and shall not be assigned to anyone during such period.

Code 1950, § 28-180; 1962, c. 406, § 28.1-162; 1992, c. 836 .



§ 28.2-633. Bathing grounds; assignment; rental

Any person desiring to obtain a location for bathing grounds shall apply to the Commissioner to have the location designated, surveyed, and assigned. An annual rental fee of $7.50 per acre shall be charged for obtaining such a location. The cost for the assignment of bathing grounds shall be three dollars. Any such application, surveying, assigning, and marking shall conform to the law pertaining to oyster-planting grounds. Such licenses shall be for public or commercial bathing grounds only.

If any lessee of bathing ground has his ground or any portion thereof resurveyed or if he reassigns any or all of the ground, the resurvey or reassignment shall not be considered a twenty-year renewal of his lease, or as a new assignment of the ground, but shall be a continuation of the original assignment, subject to all the limitations and conditions under which the ground was originally assigned.

The lessee of any bathing ground, the rent of which is to be paid to the following September of any year, may abandon his holdings at any time without being liable for the payment of the rent for the following year, provided he notifies an officer or the Commissioner in writing of his intention to do so before September 1. This notice, when received by the officer, shall be immediately forwarded by him to the office of the Commissioner.

Code 1950, §§ 28-39, 28-187; 1952, c. 649; 1960, c. 517; 1962, c. 406, §§ 28.1-44, 28.1-118.1; 1984, c. 100; 1986, c. 184; 1992, c. 836 .



§ 28.2-634. Nonresidents; taking, planting oysters prohibited; penalty

If any person other than a resident, as defined in § 28.2-200, takes or catches oysters or clams in any of the waters of this Commonwealth, or in any of the waters under the Commonwealth's jurisdiction, for market or profit, he is guilty of a Class 1 misdemeanor. If any person other than a resident, as defined in § 28.2-200, or a corporation authorized to occupy and hold oyster-planting grounds, rents any oyster-planting grounds or plants oysters or clams in any of the waters of the Commonwealth, or waters under the Commonwealth's jurisdiction, he is guilty of a Class 1 misdemeanor, and such rental, lease or assignment is void. The burden of proof of residency under this section is the defendant's. This section shall not apply to any oyster-planting ground against which foreclosure proceedings have been instituted or title to which is acquired because of the lessee's death. Any property interest so acquired shall not extend longer than twelve months from the time the title vests.

Code 1950, § 28-139; 1962, c. 406, § 28.1-122; 1992, c. 836 .



§ 28.2-635. Residents not to be associated with nonresident

Any resident who is associated for market or profit with any nonresident in taking or catching oysters or clams in any of the waters of the Commonwealth, or in waters under the jurisdiction of the Commonwealth, or in planting oysters or clams, or who knowingly participates with any nonresident in any such business in his name for market or profit, is guilty of a Class 1 misdemeanor. The residence restrictions in this section shall not prevent a resident from owning stock in a corporation in which nonresidents are stockholders, if such corporation is authorized by law to occupy oyster-planting grounds.

Code 1950, § 28-140; 1962, c. 406, § 28.1-123; 1983, c. 307; 1992, c. 836 .



§ 28.2-636. Leasing of certain bottoms in Rappahannock River prohibited

No part of the bottom of the Rappahannock River, lying in or near the center of the river and running from the mouth of the river to and including Morattico bar, which is designated on the Baylor survey and resurveys as assignable bottom and is commonly known as "deep water planting grounds," may be leased or assigned. The bottom is declared to be a part of the public oyster beds and rocks of the Rappahannock River.

Code 1950, § 28-201; 1962, c. 406, § 28.1-144; 1992, c. 836 .



§ 28.2-637. Repealed

Repealed by Acts 1993, c. 217 .



§ 28.2-638. Authority of Governor to authorize dredging of channel in navigable waters

When the approval, consent, or authorization of the Commonwealth is necessary or expedient for any person to dredge a channel of any navigable stream, the bed of which is owned by the Commonwealth, for the purpose of deepening, widening, or relocating such channel and making related improvements, the Governor may, on behalf of the Commonwealth, grant such approval upon such terms and conditions as he deems appropriate after the receipt of advisory reports from the Virginia Institute of Marine Science, the State Water Control Board, the Commission, the Board of Game and Inland Fisheries, the Director of the Department of Conservation and Recreation, the Director of the Department of Historic Resources, the State Port Authority, and the Commonwealth Transportation Board.

Code 1950, § 28-201.3; 1958, c. 302; 1962, c. 406, § 28.1-147; 1964, c. 350; 1989, c. 656; 1992, c. 836 .



§ 28.2-639. Certain public oyster rocks in Rappahannock River

Russ' Rock and Little Carter's Rock are declared to be public oyster rocks, beds, and shoals and unassignable to any person for private use, in the same manner and to the same extent as if the rocks, beds, and shoals had been within the original Baylor survey.

Code 1950, § 28-203; 1962, c. 406, § 28.1-149; 1992, c. 836 .



§ 28.2-640. Declaring certain grounds in Mobjack Bay public oyster rocks

The following grounds in Mobjack Bay, in the County of Gloucester, to wit: First, a lot of oyster-planting ground containing 218.75 acres surveyed by Fred E. Reudiger, civil engineer, and assigned to F. W. Darling by George B. Taliaferro, oyster inspector, by an assignment recorded in oyster plat book number 4, page 31, in the clerk's office of Gloucester County, Virginia; second, those portions of a lot of oyster ground surveyed by Fred E. Reudiger, civil engineer, and assigned to J. Weymouth by George B. Taliaferro, oyster inspector, by his assignment recorded in oyster plat book number 4, page 35, in the clerk's office of Gloucester County, Virginia, and a lot of oyster ground surveyed by Fred E. Reudiger, civil engineer, and assigned to S. J. Watson by George B. Taliaferro, oyster inspector, by an assignment recorded in oyster plat book number 4, page 31, in the clerk's office of Gloucester County, Virginia, which 2 portions of the 2 plats adjoin the 218.75-acre lot of oyster ground above described, which was assigned to F. W. Darling and which portions are cut off from the residue of the Weymouth and Watson lots of oyster ground above described, by a line beginning where the boundary of J. Weymouth's ground, which runs north 47 degrees, 32' east, 78.61 chains, intersects the boundary of F. W. Darling's ground, which runs south 42 degrees east, 30 chains, and from this point of intersection running south 42 degrees east, until it intersects with the line of S. J. Watson's ground, which runs south 51 degrees, 26' west, 113.79 chains (these portions of the Weymouth and Watson lots of oyster ground are cut off by the boundary line previously described without regard to acreage; the acreage is estimated not to exceed 50 acres), are declared public oyster rocks, beds, and shoals as if the same had originally been included within the limits and boundaries of the Baylor survey of the public rocks, beds, and shoals in the waters of the Commonwealth, and subject in all respects to the laws of the Commonwealth in relation to public oyster rocks, beds, and shoals, and the taking of oysters. Such grounds shall be subject, also, to the existing rights of any lessees.

Code 1950, § 28-204; 1962, c. 406, § 28.1-150; 1992, c. 836 .



§ 28.2-641. Declaring certain areas in Hill's Bay, Mathews County, public oyster rocks, beds, and shoals

The following ground in Hill's Bay on the west side of Gwynn's Island, Mathews County, contained within the following boundaries is declared to be public oyster rocks, beds, and shoals and unassignable to any person for private use: Beginning at corner No. 8, Public Ground No. 5 of Mathews County; thence along Public Ground line to corners Nos. 9, 10, 11, 12, 13, and 14 in a northeasterly direction; thence a due east course to the low-water mark on the west side of Gwynn's Island; thence following the meanders of the low-tide line in a southwesterly direction to corner No. 5 of J. R. Forrest's oyster lease of 2.01 acres; thence following said oyster lease in a westerly direction to corner No. 4 of said lease; thence in a westerly direction to the point of beginning. The oyster lease of O. V. Sparrow's 10.51 acres, near Cherry Point, is excluded from the previously described area.

Code 1950, § 28-204.1; 1954, c. 63; 1962, c. 406, § 28.1-151; 1992, c. 836 .



§ 28.2-642. Declaring certain other areas in Hill's Bay, Mathews County, public oyster rocks, beds, and shoals

The following ground in Hill's Bay, Mathews County, contained within the following boundaries is declared to be public oyster rocks, beds, and shoals and unassignable to any person for private use.

The point of beginning is located at the low-tide line on the west side of the Gwynn's Island Bridge, said bridge connecting the mainland and Gwynn's Island; thence following the west right-of-way of said Gwynn's Island Bridge to a point on the south side of Public Ground No. 5, Mathews County; thence along the south side of Public Ground No. 5 in a southwest direction to Public Ground corner No. 2; thence in a generally west direction along said Public Ground corner No. 3; thence in a generally northwest direction along said Public Ground to Public Ground corner No. 4; thence in a generally northwest direction along said Public Ground to Public Ground corner No. 5; thence in a generally northwest direction on the west side of Public Ground No. 5 to a point; thence in a northwest direction along the south side of C. M. Forrest's 4.10-acre oyster ground lease to a point; thence in a northwesterly direction along the southwest side of J. E. Forrest's 10.17-acre oyster ground lease to a point; thence in an easterly direction along the northern side of J. E. Forrest's 10.17-acre oyster ground lease to a point on the south side of Public Ground No. 5, Mathews County; thence in a northwesterly direction along the south side of Public Ground No. 5 to Public Ground corner No. 6; thence in a generally north direction along the western side of said Public Ground No. 5 to Public Ground corner No. 5; thence in a northerly direction along said Public Ground to Public Ground corner No. 4; thence in a northerly direction along the west side of Public Ground No. 5 to a point; thence following the south edge of Shelton Rowe's, Julian Rowe's and Robert Callis' oyster ground lease of 100 acres in a generally west direction to a point, said point being due north of survey station "Burton," located on Burton's Point to low-tide line; thence following the low-tide line in a generally southeasterly direction to the west side of the mouth of Queen's Creek; thence in a southeasterly direction across the mouth of Queen's Creek to a point; thence along the low-tide line in a generally easterly direction to the point of beginning.

Code 1950, § 28-204.1:1; 1958, c. 299; 1962, c. 406, § 28.1-152; 1992, c. 836 .



§ 28.2-643. Declaring certain areas in Chesapeake Bay, Mathews County, public oyster rocks, beds, and shoals

The following ground in Chesapeake Bay, Mathews County, contained within the following boundaries is declared to be public oyster rocks, beds, and shoals and unassignable to any person for private use:

Beginning, as a point of reference, at survey station "Sand," located near the south end of Gwynn's Island; thence due east to the low-water mark on the east side of Gwynn's Island to the true point of beginning; thence due east along the south end of Gwynn's Island; thence due east to the low-water mark on the east Public Ground No. 6, Mathews County; thence following the west side of Public Ground No. 6, Mathews County, in a northerly direction to Public Ground corner No. 8; thence following said Public Ground in a northerly direction to Public Ground corner No. 7; thence following said Public Ground in a northerly direction to Public Ground corner No. 6; thence in a northerly direction, following said Public Ground to Public Ground corner No. 5; thence in a northerly direction following said Public Ground to Public Ground corner No. 4; thence in a northerly direction following said Public Ground to Public Ground corner No. 3; thence in a generally west direction following the south side of Public Ground No. 6 to Public Ground corner No. 2; thence in a generally westerly direction following said Public Ground to Public Ground corner No. 1; thence in a southwesterly direction to the intersection of Public Ground No. 5, Mathews County; thence following the northeast side of Public Ground No. 5 in a southeasterly direction to the low-tide line at Cherry Point on the north side of Gwynn's Island; thence following the low tide on the north side of Gwynn's Island to a point; thence following the low-tide line on the east side of Gwynn's Island in a southerly direction to the true point of beginning.

Code 1950, § 28-204.1:2; 1958, c. 204; 1962, c. 406, § 28.1-153; 1992, c. 836 .



§ 28.2-644. Declaring certain areas near Hole in the Wall, in Mathews County, public oyster rocks, beds, and shoals

The following ground near Hole in the Wall, Mathews County, contained within the following boundaries is declared to be public oyster rocks, beds, and shoals and unassignable to any person for private use:

1. Beginning at Virginia Marine Resources Commission's survey Station Marsh, located in the marsh on the south side of Hole in the Wall; thence in a northeasterly direction to corner No. 3 of Carroll Lee Forrest and Vernon Rowe, Junior's, oyster lease of 13.02 acres; thence in a northwesterly direction along said lease to corner No. 2; thence along the east side of R. Herbert Callis' lease of 6.69 acres to corner No. 3 of said lease; thence along the north side of said lease in a westerly direction to corner No. 2, said corner No. 2 in on line of Public Ground No. 7, Mathews County; thence in a northerly direction to Public Ground corner No. 11; thence in a northwesterly direction along Public Ground line to a point opposite corners Nos. 8 and 9 of Maywood L. Callis' 24.69 acres; thence in a northeasterly direction to corner No. 9 of said lease; thence to corner No. 10 of said lease; thence in a northeasterly direction to Virginia Marine Resources Commission's survey Station Sand; thence in a due east course to the intersection of Public Ground No. 6, Mathews County; thence following along west side of said Public Ground in a southeasterly direction to a point due east of Station Marsh; thence due west to Station Marsh, or point of beginning.

2. Beginning at the northeast corner of Haufler's survey No. 6565; thence in an easterly direction along the line of Milford Haven to a point which is on Public Ground No. 7; thence in a southerly direction along the boundary line of Public Ground No. 7 to a point; thence due west to a point which is the southeastern corner of Callis Ground No. 7222; thence in a northerly direction along Callis Ground No. 7222 and Callis Ground No. 10447 to a point where the eastern boundary of Callis Ground No. 10447 intersects the eastern boundary of Haufler's Ground No. 6565; thence in a northerly direction to the point of beginning.

Code 1950, § 28-204.2; 1954, c. 111; 1962, c. 406, § 28.1-154; 1981, c. 128; 1992, c. 836 .



§ 28.2-645. Declaring certain areas in Pocomoke Sound, Accomack County, public oyster rocks, beds, and shoals

The following area in Pocomoke Sound, Accomack County, contained within the following boundaries is declared to be public oyster rocks, beds, and shoals and unassignable to any person for private use:

Beginning at a point on the low-water mark on the north end of Saxis Island, said point being due south from the low-water mark and marked by a concrete marker designated as survey point "B" on a map of Pocomoke Sound; thence from the true point of beginning at low water following in a southwesterly direction the low-water mark on the northwest side of Saxis Island to a point, said point being the northeast side of Starling Creek; thence southwesterly across the mouth of Starling Creek to a point; thence following the low-water mark in a southwesterly direction to a point on the northeast side of the mouth of Fishing Creek; thence in a generally westerly direction across the mouth of Fishing Creek to a point; thence following the low-water mark around Drum Bay to a point due north of a concrete survey marker named "Drum"; thence due north to Public Ground No. 11; thence easterly to Public Ground corner No. 13; thence southeasterly to Public Ground corner No. 14; thence easterly to Public Ground corner No. 15; thence southeasterly to Public Ground corner No. 16; thence easterly to Public Ground corner No. 17; thence northeasterly to Public Ground corner No. 18; thence northwesterly to Public Ground corner No. 19; thence northeasterly to Public Ground corner No. 1; thence in a northerly direction to Public Ground corner No. 14 of Public Ground No. 9; thence northerly to Public Ground corner No. 15; thence northeasterly to Public Ground corner No. 16; thence northeasterly toward Public Ground corner No. 17 to a point due north to the true point of beginning; thence due south to the point of beginning.

However, nothing in this section shall prohibit the assignment of a portion of such area to riparian owners under Article 1 (§ 28.2-600 et seq.) of this chapter.

Code 1950, § 28-204.3; 1956, c. 135; 1962, c. 406, § 28.1-155; 1992, c. 836 .



§ 28.2-646. Declaring certain areas in Piankatank River near Stove Point, Middlesex County, public oyster rocks, beds, and shoals

The following area, in the Piankatank River around and near Stove Point, Middlesex County, is declared to be public oyster rocks, beds, and shoals and unassignable to any person for private use:

Beginning at survey station "R" on extreme southern tip of Stove Point as a point of reference; thence in a southerly direction to the low-water mark on the southern tip of Stove Point; thence in a northerly direction following the low-water mark on the west side of Stove Point to a point due west of survey station "Billy"; thence in a due west course to Public Ground No. 3, Middlesex County; thence in a southerly direction to Public Ground corner No. 6 of said Public Ground; thence in a southerly direction to Public Ground corner No. 5; thence in an easterly direction to Public Ground corner No. 4; thence in a southeasterly direction to Public Ground corner No. 3; thence in a southeasterly direction to a point, said point being on Public Ground No. 5, of Mathews County; thence in a northeasterly direction, following Public Ground No. 5, Mathews County, to a point; thence in a northwesterly direction to Public Ground corner No. 14 of Public Ground No. 2, Middlesex County; thence in a north-northwesterly direction to Public Ground corner No. 13 of said Public Ground; thence in a westerly direction to corner No. 4 of J. T. Ward's 57.48-acre lease; thence in a northerly direction following the west side of said J. T. Ward's lease to corner No. 5 of the hereinabove mentioned lease; thence in a due west course to the low-water mark on the eastern side of Stove Point; thence following in a southerly direction the low-water mark of the east side of Stove Point to the point of beginning.

However, nothing in this section shall affect any oyster ground assignments that are now in effect or prohibit assignment of a portion of such area to riparian owners under Article 1 (§ 28.2-600 et seq.) of this chapter.

Code 1950, § 28-204.4; 1956, c. 142; 1962, c. 406, § 28.1-156; 1992, c. 836 .



§ 28.2-647. Declaring certain areas near the mouth of the Poquoson River, in York County, public oyster rocks, beds and shoals

The following ground near the mouth of the Poquoson River in York County, contained within the following boundaries is declared to be public oyster rocks, beds, and shoals and unassignable to any person for private use.

Tract No. 1. Beginning at low-water mark on the extreme east side of Goodwin Islands at a point known as Tues Point; thence following the low-water mark on the eastern side of Goodwin Islands in a general southerly direction to the extreme southern point of said Goodwin Islands; thence in a southerly direction to corner No. 7 of the 27.72 acre oyster lease of C. E., W. T. and J. T. Crockett, H. H. Hansford and S. E. Wescott; thence in a general easterly direction to corner No. 6 of said oyster lease; thence in a southerly direction to corner No. 5 of said oyster lease; thence in a general westerly direction to corner No. 4 of said oyster lease; thence due south to the low-water mark on the east side of Crab Neck; thence following the low-water mark on the east side of said Crab Neck in a general southerly direction to the extreme tip of said Crab Neck, known as York Point; thence in a general south-southwesterly direction to corner No. 3 of Public Ground No. 9, York County; thence in a southeasterly direction along the northeast side of said Public Ground to Public Ground corner No. 4; thence in a general southerly direction on the east side of said Public Ground to corner No. 1 of said Public Ground; thence in a general southeasterly direction to Public Ground corner No. 3 of Public Ground No. 8, York County; thence in a northeasterly direction following the west side of Public Ground No. 8 to Public Ground corner No. 2; thence in an easterly direction along the northern side of Public Ground No. 8 to Public Ground corner No. 1; thence in a southwest direction along the east side of Public Ground No. 8 to Public Ground corner No. 4; thence in a due east course to the low-water mark on the east side of the mouth of Bennett's Creek; thence following the low-water mark in a general easterly direction to Marsh Point, said point is located at the extreme southeast side of the mouth of the Poquoson River; thence in a general northwesterly direction on a line toward Tues Point to a point on the southeast side of Public Ground No. 7, York County; thence in a southwest direction along the southeast side of Public Ground No. 7 to Public Ground corner No. 4; thence in a northwesterly direction along the southwest side of said Public Ground No. 7 to Public Ground corner No. 1; thence in a northeasterly direction along the northwest side of said Public Ground No. 7 to a point; thence following the south line of the oyster ground of C. E. Crockett and A. P. Thomas, said lease containing 12.70 acres, in a general westerly direction to corner No. 3 of said oyster lease; thence following the west side of said oyster lease in a general northerly direction to corner No. 2 of said lease; thence in a northeasterly direction along the northwest side of said oyster lease to a point, said point being located on a line from Tues Marsh to Marsh Point; thence in a northwesterly direction to the low-water mark to Tues Point, or the point of beginning.

Tract No. 2. Beginning at the low-water mark on the extreme east side of Plumtree Point, said point located on the north side of the mouth of Back River, said point is the eastmost point on said side of river; thence in a general north-northwesterly direction toward corner No. 3 of Public Ground No. 7, York County, to a point on the south side of M. F. Quinn's 90.40 acre oyster ground lease; thence in a westerly direction along the south line of M. F. Quinn's oyster lease to a point, said point being located on the southeast side of York County, Public Ground No. 7; thence in a southwesterly direction along the southeast side of Public Ground No. 7, York County, to a point, said point is located along a line from Tues Point to Marsh Point; thence in a general southeasterly direction along the heretofore described line to the low-water mark on Marsh Point, said Marsh Point being the extreme east point of the south side of the mouth of Poquoson River; thence in a general southeasterly direction along the low-water mark to the point of beginning.

Code 1950, § 28-204.5; 1958, c. 175; 1962, c. 406, § 28.1-157; 1992, c. 836 .



§ 28.2-648. Declaring certain ground in Mobjack Bay, in Gloucester and Mathews Counties, to be public oyster rocks, beds, and shoals

The following grounds in Mobjack Bay, Gloucester-Mathews Counties, contained within the following boundaries are declared to be public oyster rocks, beds, and shoals and unassignable to any person for private use, in the same manner and to the same extent as if the rocks, beds, and shoals had been within the original Baylor survey:

Beginning at the westmost corner of W. E. Belvin's 79.25 acre oyster ground lease, designated as corner No. 2 of said lease, said point of beginning also being the northmost corner of additional Public Ground area of 1928, Gloucester County (Deep Rock); thence in a northerly direction along the west side of the said Belvin lease to corner No. 1 of said lease, corner No. 1 also being the southmost corner of John Carr's 84.85 acre oyster ground lease; thence in a northwesterly direction along the southwest side of John R. Carr's 84.85 acre oyster ground lease to corner No. 1 of said oyster ground lease; thence in a general northeasterly direction along the northwest side of John R. Carr's oyster lease to corner No. 2 of said lease, said corner also being the westmost corner of W. E. Belvin's 27.71 acre oyster ground lease; thence in a northeasterly direction along the northwest side of W. E. Belvin's oyster ground lease to corner No. 10 of said lease; thence in a southeasterly direction along the northeast side of W. E. Belvin's oyster ground lease to corner No. 6 of said lease; thence in a northeasterly direction to the southwest side of Public Ground No. 2, Mathews County; thence in a northwesterly direction along the southwest side of Public Ground No. 2, Mathews County, to a point, said point being the intersection of an additional area of Public Clamming Grounds, Gloucester County, with Public Oyster Ground No. 2, Mathews County; thence in a southwest course along additional area of Public Clamming Grounds, Gloucester County; thence in a southwesterly direction along the edge of additional area of Public Clamming Grounds in Gloucester County to a point; thence in a southeasterly direction along the additional area of Public Clamming Grounds, Gloucester County, to the point of beginning.

Code 1950, § 28-204.6; 1958, c. 475; 1962, c. 406, § 28.1-158; 1992, c. 836 .



§ 28.2-649. Acts which remain in force

The following acts of the General Assembly are continued in force:

Chapter 632 of the Acts of Assembly of 1901-1902, relating to the natural oyster rocks, beds, and shoals in Nomini and Currioman Bays, in the County of Westmoreland.

Chapter 294 of the Acts of Assembly of 1901-1902, declaring certain grounds in the James River, in the County of Isle of Wight, known as Day's Point Long Rock, to be a natural oyster bed, rock or shoal.

Chapter 319 of the Acts of Assembly of 1901, including Surry County within the oyster territory of the Commonwealth, etc.

Chapter 855 of the Acts of Assembly of 1895-1896, and Chapter 263 of the Acts of Assembly of 1897-1898, declaring certain portions of ground in York River to be natural oyster rocks.

Chapter 862 of the Acts of Assembly of 1897-1898, relating to the natural oyster rocks, beds, and shoals in York River in King and Queen County.

Chapter 279 of the Acts of Assembly of 1930, relating to certain natural oyster beds, rocks and shoals in Mathews County.

Code 1950, § 28-205; 1962, c. 406, § 28.1-159; 1992, c. 836 .



§ 28.2-650. Dredging clams in polluted areas for replanting in public clamming grounds

The Commissioner may dredge clams or have the clams dredged in polluted areas for the purpose of replanting them in public clamming grounds.

Code 1950, § 28-179; 1962, c. 406, § 28.1-161; 1992, c. 836 .



§ 28.2-700. Definitions

As used in this chapter, unless the context requires a different meaning:

"Crab dredge" means a device, which may have teeth on the bar, that is designed and used to catch crabs buried in the bottom.

"Crab pot" means a device made of wire or thread net used to catch crabs.

"Peeler crab", until the Commission promulgates a different definition, means a crab that has a soft shell fully developed under the hard shell, or a crab on which there is a pink or white line or rim on the edge of that part of the back fin next to the outer section of this fin.

"Peeler pot" means a wire mesh pot baited with only live adult male (jimmy) blue crabs.

Code 1950, §§ 28-170, 28-173; 1954, c. 368; 1956, c. 293; 1960, c. 517; 1962, c. 406, §§ 28.1-165, 28.1-169; 1964, c. 393; 1966, c. 684; 1968, c. 785; 1970, c. 726; 1979, c. 274; 1983, cc. 307, 603, § 28.1-165.1; 1985, c. 180; 1990, c. 154; 1992, c. 836; 1995, c. 129; 1996, c. 229.



§ 28.2-701. Crab traps, crab pots and crab pounds; regulations; penalty

A. The Commission shall promulgate regulations governing the use, placement, and maintenance of crab traps and crab pounds.

B. The Commission may promulgate regulations establishing the mesh size of crab pots and peeler pots. The regulation may provide for the interchangeable use of the two types of pots, provided that each respective gear is appropriately marked and cull rings in conformance with Commission requirements are installed in each pot.

C. Any person convicted of violating any provision of a regulation promulgated under this section is guilty of a Class 3 misdemeanor.

1990, c. 446, § 28.1-173.3; 1992, c. 836; 1999, c. 550.



§ 28.2-702. Licenses to take crabs; shedding operations; amount of fee

Any person desiring to take or catch crabs for market or profit from the waters of this Commonwealth, or waters under its jurisdiction, or any person desiring to engage in the business of buying or marketing crabs for packing or canning crabs, shall pay to any officer the following fees or as such fees may be subsequently revised by the Commission pursuant to § 28.2-201 :

1. For each person taking or catching crabs by dip nets, $8;

2. For ordinary trotlines, $8;

3. For patent trotlines, $31;

4. For up to 100 crab pots, $29;

5. For over 100 but not more than 300 crab pots, $48;

6. For over 300 but not more than 500 crab pots, $100;

7. For over 500 crab pots, $250;

8. For each boat used for taking or catching hard crabs with dredges, $58;

9. For each crab trap or crab pound, $5;

10. For each single-rigged crab-scrape boat, $16;

11. For each double-rigged crab-scrape boat, $32;

12. For up to 20 tanks and floats for shedding crabs, $7.50;

13. For more than 20 tanks or floats for shedding crabs, $15; and

14. For taking or catching peeler crabs using peeler pots, $29.

Code 1950, § 28-170; 1954, c. 368; 1956, c. 293; 1960, c. 517; 1962, c. 406, § 28.1-165; 1964, c. 393; 1966, c. 684; 1968, c. 785; 1970, c. 726; 1979, c. 274; 1983, cc. 307, 603; 1985, c. 180; 1990, c. 154; 1992, c. 836; 1993, c. 11; 2009, c. 9.



§ 28.2-703. License for certain assistants not required

During June through August, any person fifteen years of age or under may be an assistant to a boat operator catching blue crabs by crab pots without obtaining a license.

Code 1950, § 28-170; 1954, c. 368; 1956, c. 293; 1960, c. 517; 1962, c. 406, § 28.1-165; 1964, c. 393; 1966, c. 684; 1968, c. 785; 1970, c. 726; 1979, c. 274; 1983, cc. 307, 603; 1985, c. 180; 1990, c. 154; 1992, c. 836 .



§ 28.2-704. Sale of crabbing licenses

The Commission may require the purchase of licenses before each crab season begins. It may set time periods for the sale of licenses for taking crabs in order to determine the appropriateness of instituting seasonal conservation measures and may grant extensions to individual applicants when it finds exceptional circumstances exist.

1985, c. 165, § 28.1-172.1; 1992, c. 836 .



§ 28.2-705. License restrictions; exemption; penalty

A. It is unlawful to:

1. Take crabs with a rake which is pulled or pushed by a boat;

2. Use a crab pot which has a mesh less than 1 1/2 inches, unless a different mesh size is promulgated pursuant to subsection B of § 28.2-701;

3. Place food, except as may be provided for in regulations of the Commission, for adult male (jimmy) crabs in a peeler pot. A peeler pot is exempt from mesh size limitations, unless a peeler pot mesh size is promulgated pursuant to subsection B of § 28.2-701;

4. Use a boat when buying crabs which is also used to take or catch hard crabs with dredges, when the Commission has limited the taking of crabs under § 28.2-713.

B. Any person who violates any provision of this section is guilty of a Class 3 misdemeanor.

Code 1950, § 28-170; 1954, c. 368; 1956, c. 293; 1960, c. 517; 1962, c. 406, § 28.1-165; 1964, c. 393; 1966, c. 684; 1968, c. 785; 1970, c. 726; 1979, c. 274; 1983, cc. 307, 603; 1985, c. 180; 1990, c. 154; 1992, c. 836; 1995, c. 129; 1998, c. 88; 1999, c. 550.



§ 28.2-706. Restrictions on crab scraping; penalty

It is unlawful for any person to:

1. Use a crab scrape having a mouth longer than four feet and a toothed bar;

2. Haul a scrape, except by hand;

3. Have more than two scrapes overboard; or

4. Possess hard crabs while having a crab scrape on board.

A violation of any provision of this section is a Class 3 misdemeanor.

1983, c. 603, § 28.1-165.1; 1987, cc. 90, 159; 1992, c. 836 .



§ 28.2-707. Restrictions on crab dredging; penalty

A. It is unlawful for any boat licensed to dredge crabs to use more than two dredges at any time when dredging for crabs. Such boat may use only one dredge on each side of the boat or join two dredges together for use over the stern of the boat. The size of dredges shall not exceed limits established by the Commission. The Commission is authorized to promulgate regulations limiting the size of dredges.

B. It is unlawful to dislodge crabs from the bottom with a crab dredge using hydraulic methods.

C. It is unlawful to use a crab dredge on Saturday.

D. It is unlawful to use a dredge for catching crabs between April 1 and December 1; however, the Commission, when in its judgment it is advisable due to weather conditions or for purposes relating to the conservation of the blue crab and it is not contrary to the public interest, may close a season in its entirety, may open any season as early as November 16, may delay opening any season, may extend any season until April 16 and may close any season early.

E. It is unlawful to use dredges to take crabs in any of the rivers, or their estuaries, inlets, or creeks, except on the ocean side of Accomack and Northampton Counties.

Any person who violates any provision of this section is guilty of a Class 3 misdemeanor.

Code 1950, § 28-171; 1960, c. 517; 1962, c. 406, § 28.1-166; 1981, c. 52; 1983, c. 603, § 28.1-165.1; 1992, cc. 122, 836; 1994, c. 492; 1996, c. 433.



§ 28.2-708. Limitations on sizes of crabs to be taken; inspection of catch; exemption; penalty

A. It is unlawful for any person to catch, take or have in his possession more than ten hard crabs per United States standard bushel or thirty-five hard crabs per barrel, which measure less than five inches across the shell from tip to tip of the longest spikes, or to destroy them in any manner. Those undersized crabs in excess of the allowance level shall be immediately returned to the water alive. Adult female crabs, peeler crabs and soft crabs are exempt from these limitations.

B. Any officer may grade or cull any number of barrels, baskets or containers of crabs in any person's possession.

If the officer finds more than ten undersize hard crabs per United States standard bushel or thirty-five per barrel, he shall seize the entire quantity of crabs in or from each such container, and the person who possessed the crabs shall immediately return them to the water. Refusal to return the crabs to the water is a separate offense from any other violation.

C. The requirement in subsections A and B to return crabs to the waters shall apply to crabs taken and in possession of a crabber or catcher but shall not apply to crabs which have been purchased by and are in the possession of a buyer, nor shall it apply to crabs which have been transported at least five miles from the nearest salt water.

D. The Commission may change such size restrictions for a period not to exceed sixty days to respond to significant ecological changes.

E. A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-172; 1960, c. 517; 1962, c. 406, § 28.1-167; 1966, c. 684; 1970, cc. 610, 726; 1977, c. 35; 1978, c. 369; 1981, c. 52; 1985, c. 166; 1992, c. 836; 1996, cc. 136, 333.



§ 28.2-709. Closed season for taking crabs in certain area; penalty

It is unlawful for any person to take or catch crabs for resale from the following area except during those periods established pursuant to regulations adopted by the Commission. Ownership of a current license to take or catch crabs shall be prima facie evidence that such taking or catching of crabs was for resale. The limits of the area are defined as follows:

Beginning at the point of origin of the center line of the Hampton Roads Bridge Tunnel facility where such facility commences in the City of Norfolk, Virginia, and following the shoreline in a general easterly direction, and also extending 200' out from the mean low-water mark of such shoreline into the Chesapeake Bay, to Ocean View Fishing Pier, and thence in a general northerly direction to Thimble Shoal Lighthouse; thence running in approximately a northeasterly direction to Cape Charles Lighthouse, located on Smiths Island; and thence in approximately a southwestern direction to Cape Henry Lighthouse, and bounded by the shoreline; and thence following the shoreline in a general westerly direction back to the point of beginning.

A violation of this section is a Class 3 misdemeanor.

Code 1950, § 28-174; 1962, c. 406, § 28.1-170; 1977, c. 262; 1978, cc. 107, 278; 1979, c. 128; 1992, c. 836; 2009, c. 170; 2011, c. 217.



§ 28.2-710. Unlawful to place crab, eel, or fish pots in certain channels; penalty

It is unlawful to place or maintain any crab, eel, or fish pot in a navigable channel which has navigation aids installed or approved by any agency of the United States government or in any portion of a government marked channel of a river, bay, estuary, creek or inlet. The owner or user of any crab, eel, or fish pot who has located such pot in accordance with this section shall be relieved of civil liability for any damages resulting from the location of such pot.

A violation of this section is a Class 3 misdemeanor.

1968, c. 785, § 28.1-173.1; 1981, c. 23; 1990, c. 493; 1992, c. 836 .



§ 28.2-711. Crab pots; unlawful activities; penalty

It is unlawful to knowingly place, set, or leave any crab pot in any of the tidal tributaries of the Commonwealth between January 1 and January 31. The Commission may change the time period during which such activities are prohibited. Proof that any crab pot was located in any such tributary during the prohibition period constitutes a rebuttable presumption that such pot was knowingly placed, set, or left in that location.

A violation of this section is a Class 4 misdemeanor.

1988, c. 315, § 28.1-173.1:1; 1989, c. 431; 1992, cc. 202, 836 .



§ 28.2-712. Identification of crab pots and eel pots; penalty

On and after January 1, 1993, any person owning or using a crab pot or eel pot, for whom a license is required by this subtitle, shall display and maintain an identification number, issued by the Commissioner, on the float or stake attached to each such crab pot or eel pot, in a legible and visible manner and in figures of not less than one inch in height. The identification of the owner of such crab pot or eel pot by the number above described shall not result in liability on its owner for its location so long as the crab pot or eel pot is placed in the waters of this Commonwealth in compliance with Virginia law.

A violation of this section is a Class 1 misdemeanor.

1968, c. 750, § 28.1-173.2; 1992, cc. 235, 836 .



§ 28.2-713. Limiting the taking of crabs by one boat in one day; penalty

Whenever the interest of conservation or the crabbing industry requires, the Commission may limit the taking or catching of crabs by one boat in one day. Violation of such a regulation is a Class 1 misdemeanor.

Possession of crabs in excess of the amount provided by such regulation shall be prima facie evidence of violation; however, the provisions of this section shall not apply to crab buy boats.

Code 1950, § 28-172.1; 1956, c. 357; 1958, c. 449; 1962, c. 406, § 28.1-168; 1992, c. 836 .



§ 28.2-800. Definitions

As used in this chapter, unless the context requires a different meaning:

"Crustacea" means all edible species of crab, lobster and shrimp, whether raw or processed.

"Depuration" means the process that uses a controlled aquatic environment to reduce the level of bacteria or viruses in live shellfish.

"Establishment" means any vehicle, vessel, property or premises where crustacea, finfish or shellfish are transported, held, stored, processed, packed, repacked, or pasteurized in preparation for marketing.

"Finfish" means any cold-blooded, strictly aquatic, water-breathing craniate vertebrate with fins, including cyclostomes, elasmobranchs and higher-gilled aquatic vertebrates with cartilaginous or bony skeletons or any parts thereof.

"Relay" means to move shellfish for the purpose of natural purification from water which is not approved to water which is approved or conditionally approved by the State Health Commissioner.

"Shellfish" means all species within the phylum Mollusca including but not limited to oysters, clams, mussels, scallops, conchs and whelks, whether raw or processed.

1979, c. 714, § 28.1-175.1; 1992, c. 836 .



§ 28.2-801. Authority to promulgate regulations; enforcement

A. The State Health Commissioner and the Commissioner of Marine Resources shall enforce the provisions of this chapter and regulations promulgated thereunder.

B. The State Board of Health and the Marine Resources Commission may promulgate regulations necessary to carry out the provisions of this chapter.

C. The Marine Resources Commission, whenever it determines that an emergency exists, may promulgate regulations which relate to shellfish in condemned areas, in order to protect the health of the public, without complying with the requirements of §§ 28.2-209 and 28.2-210. Such regulations shall become effective upon their passage by the Marine Resources Commission. These regulations shall be enforced by revoking any permits which may have been issued.

Code 1950, §§ 28-162.1, 28-168; 1960, c. 517; 1962, c. 406, §§ 28.1-179, 28.1-180; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836 .



§ 28.2-802. Powers of officers charged with enforcement; entry to establishment; seizure; destruction

A. For the purpose of carrying out the provisions of this chapter, the State Health Commissioner and the Commissioner of Marine Resources or their designees may enter any establishment located in the Commonwealth, where crustacea or shellfish may be found, and if it appears that any provision of this chapter has been violated, may, with or without a warrant, arrest any person who is or has been, or is believed to be or have been, in charge of the crustacea or shellfish and may seize, in the name of the Commonwealth, and take possession of such crustacea or shellfish.

B. The State Health Commissioner and the Commissioner of Marine Resources, or their designees, may seize and take possession of any boat, vessel, barge, car, motor vehicle or other conveyance used in violation of any provision of this chapter. Such boat, vessel, barge, car, motor vehicle or other conveyance may be held only until the accused has been admitted to bail as provided by Chapter 9 (§ 19.2-119 et seq.) of Title 19.2 or has been served with and released on summons.

C. When any crustacea or shellfish of an accused are seized pursuant to the provisions of this section, they may be destroyed at the discretion of the State Health Commissioner, the Commissioner of Marine Resources or their designees. If the accused is acquitted of the charges, he shall be compensated for their value, based on the average selling price on the day of seizure.

Code 1950, § 28-166; 1962, c. 406, § 28.1-183; 1966, c. 684; 1989, c. 2; 1992, c. 836 .



§ 28.2-803. Examination, analysis and inspection

A. The State Health Commissioner may in his discretion, or shall at the request of the Governor, the Marine Resources Commission, or the Commissioner of Marine Resources, conduct an examination or analysis of crustacea, finfish and shellfish, whether on the planting grounds, in an establishment, or in any other place in this Commonwealth, from which the products are to be taken or sold for food purposes.

B. The State Health Commissioner in making such examination may analyze the water and bottom sediment in and adjacent to the crustacea, finfish, or shellfish growing areas for evidence of pollution, and he may survey the sanitary conditions and pollution hazards adjacent to shellfish growing areas, both in the water and on shore.

C. The State Health Commissioner in conducting his analysis shall examine the establishments in which crustacea, finfish and shellfish are handled and the sanitary conditions surrounding the establishment. At that time, he may analyze the crustacea, finfish and shellfish in the establishment.

Code 1950, § 28-159; 1962, c. 406, § 28.1-175; 1992, c. 836 .



§ 28.2-804. Polluted ground; crustacea, finfish or shellfish

When the State Health Commissioner determines, as a result of an examination, analysis or inspection, that (i) the crustacea, finfish, or shellfish upon such ground, or in such establishment or other places where they are sold or offered for sale, are or may be unfit for market; or (ii) such growing area is polluted or has a pollution hazard so great as to render it an unfit ground from which to take crustacea, finfish or shellfish for processing or consumption; or (iii) such establishment or other place is so insanitary as to render it an unfit place in which to prepare crustacea, finfish or shellfish for market, he shall notify the Commissioner of Marine Resources and the owner or operator of such grounds, establishment or other place that the crustacea, finfish or shellfish are unfit for market.

Code 1950, § 28-160; 1962, c. 406, § 28.1-176; 1992, c. 836 .



§ 28.2-805. Notice to cease activity

Upon receipt of such notice, the owner or operator of such grounds, establishment, or other place shall cease to take crustacea, finfish, or shellfish from such ground, except as is hereinafter provided, and shall cease to prepare for market, or to sell or offer for sale, or to dispose of crustacea, finfish, or shellfish in such establishments or other places until the cause for such notice has been removed or relieved to the satisfaction of the State Health Commissioner.

Code 1950, § 28-160; 1962, c. 406, § 28.1-176; 1992, c. 836 .



§ 28.2-806. State Health Commissioner to establish standards

The State Health Commissioner may establish and change standards, examinations, analyses and inspections which control the taking and marketing from a health standpoint, of crustacea, finfish or shellfish. He shall be the sole judge of whether or not such crustacea, finfish or shellfish are sanitary and fit for market.

Code 1950, § 28-160; 1962, c. 406, § 28.1-176; 1992, c. 836 .



§ 28.2-807. Condemnation of polluted growing area; procedure

If, after examination of the crustacea, finfish or shellfish in a growing area, or the bottom in or adjacent to such area, or the water over such area, or the sanitary or pollution conditions adjacent to or in near proximity to a growing area, the State Health Commissioner determines that the crustacea, finfish or shellfish are unfit for market, he shall, after notifying the Commissioner of Marine Resources, establish boundaries of the area in which the crustacea, finfish or shellfish are located or planted. This area shall be condemned and remain so until the Health Commissioner finds such crustacea, finfish or shellfish, or area, sanitary and not polluted. The Commissioner of Marine Resources, with instructions from the State Health Commissioner, shall erect markers or signs designating condemned areas. The necessary markers or signs shall be supplied to the Commissioner of Marine Resources by the State Health Commissioner.

Code 1950, § 28-161; 1962, c. 406, § 28.1-177; 1979, c. 714; 1992, c. 836 .



§ 28.2-808. Periods of condemnation

A crustacea, finfish or shellfish growing area and the crustacea, finfish or shellfish, located thereon may be condemned for the following periods:

1. For an indefinite period, based upon water quality and sources of pollution.

2. Seasonally, where recreation or certain other activities in or adjacent to the area may cause pollution of the growing area during certain seasons of the year.

3. Conditionally, for finite periods of time, based on predictable pollution events. Such conditionally condemned areas may be closed by the State Health Commissioner without advance notice or a prior hearing, provided that a hearing is held within thirty days after the area is condemned, unless it is reopened within this period.

Areas not condemned are in effect approved.

Code 1950, § 28-161; 1962, c. 406, § 28.1-177; 1979, c. 714; 1992, c. 836 .



§ 28.2-809. Emergency closing of ground

The State Health Commissioner may close any crustacea, finfish or shellfish growing area without a hearing or an investigation, if he has substantial evidence or information that such area is polluted or likely to be polluted. In such event, the State Health Commissioner shall, within thirty days after such closure or declaration, either reopen the area or make the examination, inspection, and analysis provided for in §§ 28.2-803 through 28.2-808. If such grounds or area is not reopened or declared not polluted within thirty days after closure or declaration of pollution, any leaseholder in the growing area may demand and have a public hearing as to the conditions of the ground or area.

Code 1950, § 28-162; 1962, c. 406, § 28.1-178; 1992, c. 836 .



§ 28.2-810. Removal, transportation, etc., from polluted ground; penalty

A. It is unlawful for any person to take, catch, transport, sell, offer for sale, remove, receive, keep or store shellfish from condemned areas, or relay shellfish taken from such areas, until the Commissioner of Marine Resources or his designee has issued a special permit. The permittee shall carry the permit when engaged in such operation.

B. It is unlawful for any person to take or remove shellfish from private grounds in condemned areas without written authority in his possession from the owner or lessee, in addition to the permit required by subsection A of this section.

C. It is unlawful for any person to transport, relay, or move shellfish from condemned areas after sunset or before sunrise, except by motor vehicle properly sealed as required by § 28.2-812. It is unlawful to mix clean shellfish and shellfish from condemned areas in the same cargo.

Code 1950, § 28-162.1; 1960, c. 517; 1962, c. 406, § 28.1-179; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836 .



§ 28.2-811. Permits for transporting, relaying or depurating; revocation

A. Permits for transporting and relaying shall only be issued to (i) persons that catch shellfish from condemned areas and that want to move such shellfish to an approved area and (ii) those persons who buy shellfish from condemned areas from the catcher and who transport or relay the shellfish to approved grounds. Permits for transporting shellfish for depuration in a facility approved by the State Health Commissioner shall be issued only to persons who purchase from the catcher or catch shellfish taken from certain condemned areas identified by the State Health Commissioner.

B. Upon evidence of a permit holder offering for sale and not planting shellfish from condemned areas, the Commissioner of Marine Resources shall promptly revoke all permits held by such person.

C. The special permit, after having been issued, may be revoked at any time by the Commissioner of Marine Resources, when in his judgment, it is in the best interest of the industry. Any person having his permit revoked may demand a hearing before the Marine Resources Commission at its next scheduled meeting.

Code 1950, § 28-162.1; 1960, c. 517; 1962, c. 406, § 28.1-179; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836 .



§ 28.2-812. Sealing motor vehicles used in transporting

Permits shall not be issued to any motor vehicle transporting or relaying shellfish from condemned areas unless the motor vehicle has an enclosed body with doors which can be sealed by an officer. An officer may refuse to issue such a permit if he determines the motor vehicle cannot be properly sealed.

If shellfish from condemned areas are to be transported for depuration or relaying by a motor vehicle, an officer shall seal the body of the motor vehicle before departure. It is unlawful for the seal to be broken by anyone except an officer at the location where the cargo is to be discharged for relaying or depuration. After the seal has been broken, an officer shall supervise the relaying of the shellfish from the motor vehicle to the approved area or the unloading of the motor vehicle at the depuration facility.

Code 1950, § 28-162.1; 1960, c. 517; 1962, c. 406, § 28.1-179; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836 .



§ 28.2-813. Maintenance of records

Any person holding a valid permit to remove, transport, relay, or transport for depuration shellfish from condemned areas shall keep accurate records and submit monthly reports to the Commissioner of Marine Resources. The reports shall include the following information: (i) the areas from which the shellfish were removed; (ii) the areas to which the shellfish were relayed; (iii) the name of the depuration facility to which the shellfish were delivered; (iv) the dates of the removal, delivery to the depuration facility or relaying; (v) the number of bushels or number by count of shellfish removed, delivered for depuration or relayed; (vi) the name of the permit holder; (vii) the name and address of each person employed and engaged in the operation; (viii) the names or numbers of the boats; and (ix) the license numbers of the motor vehicles used in the operation.

Code 1950, § 28-162.1; 1960, c. 517; 1962, c. 406, § 28.1-179; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836 .



§ 28.2-814. Submission of reports

During any month covered by permit in which no removal, relaying or depuration activity occurs, a report shall be submitted to the Commissioner of Marine Resources indicating that no shellfish were removed, relayed or depurated. It shall be the responsibility of the permit holder to keep accurate records and make reports of the removal, relaying or depuration, to the Commissioner of Marine Resources on or before the tenth day of the month following the month of operation. The permit shall set out the expiration date.

Code 1950, § 28-162.1; 1960, c. 517; 1962, c. 406, § 28.1-179; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836 .



§ 28.2-815. Application for special permit

Application for the special permit provided for in §§ 28.2-810 and 28.2-811 shall be made on forms provided by the Commissioner of Marine Resources before the removal, transportation or relaying of shellfish from condemned areas. This permit shall not be transferable.

Code 1950, § 28-162.1; 1960, c. 517; 1962, c. 406, § 28.1-179; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836 .



§ 28.2-816. Supervision of removal, relaying or depuration; seasons established

A. Shellfish removal or relaying from condemned areas shall be under the supervision of the Commissioner of Marine Resources and the State Health Commissioner.

B. The season for the removal or relaying of shellfish shall be:

1. April 1 to November 1 from private grounds.

2. May 1 to August 15 from public grounds.

The dates for the opening and closing of seasons may be changed by the Marine Resources Commission, and the Marine Resources Commission may refuse to grant permits for removal of shellfish from condemned areas of the waters of the Commonwealth.

C. The Marine Resources Commission, after consultation with the Department of Health, shall establish the season for removal of shellfish for depuration from certain condemned areas designated by the State Health Commissioner.

Code 1950, § 28-162.1; 1960, c. 517; 1962, c. 406, § 28.1-179; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836 .



§ 28.2-817. Displaying identification when transporting shellfish

Any conveyance engaged in transporting shellfish which have been caught within condemned areas for relaying or depuration to another area, or depuration facility where they may be cleansed and made fit for market, shall display a yellow flag of not less than thirty inches in length and eighteen inches in width before any shellfish are placed thereon. The flag shall be displayed during the entire relaying and transporting operation.

Code 1950, § 28-162.1; 1960, c. 517; 1962, c. 406, § 28.1-179; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836 .



§ 28.2-818. Identification of relay areas

Officers and employees of the Department of Health shall examine the area to which shellfish from condemned areas are relayed and ensure that adequate and proper corner stakes or buoys have been put in place by the lessee before a permit is issued to transport to or plant the area. When shellfish from condemned grounds are relayed onto approved grounds, a twenty-five-foot open area shall be maintained between each bed. Each corner stake or buoy shall be marked by a yellow flag or bunting of not less than fifteen inches by fifteen inches, and the marking shall remain until a special permit to remove the shellfish for sale or shipment has been obtained from the State Health Commissioner.

Code 1950, § 28-162.1; 1960, c. 517; 1962, c. 406, § 28.1-179; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836 .



§ 28.2-819. Movement and unloading of shellfish from condemned area

A. It shall be unlawful for any person to discharge, or cause to be discharged, any part of the shellfish from any conveyance engaged in transporting shellfish from condemned areas at any place other than to approved areas for cleansing. Shellfish removed from condemned areas shall be taken directly to (i) the approved planting ground, (ii) conveyances holding a proper permit for relaying to cleansing areas designated in the permit or (iii) a depuration facility approved by the State Health Commissioner.

B. The loading and unloading, ashore, of shellfish taken from condemned areas shall only be at locations designated by the Marine Resources Commission. In the instance of an emergency unloading of any conveyance engaged in transporting shellfish from a condemned area, the Marine Resources Commission shall be notified immediately and disposition of the cargo shall be made under the supervision of an officer.

Code 1950, § 28-162.1; 1960, c. 517; 1962, c. 406, § 28.1-179; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836 .



§ 28.2-820. Harvesting, transporting, handling or transplanting of seed-stock shellfish

The Commission shall promulgate regulations for the harvesting, transporting, handling and transplanting of wild and cultured seed-stock shellfish from condemned areas. The Commission shall consider limitations based on the size of seed-stock shellfish that may be harvested, methods of handling, controls on the methods of transportation, and restrictions on the transplanting process necessary to protect the health of the public. The Commission shall consult with the State Health Commissioner prior to the adoption of any such regulation.

Code 1950, § 28-162.1; 1960, c. 517; 1962, c. 406, § 28.1-179; 1966, c. 684; 1968, c. 745; 1979, c. 274; 1981, c. 52; 1986, c. 184; 1988, c. 600; 1992, c. 836; 2001, c. 103.



§ 28.2-821. Violations; penalty

A. It is unlawful for any person to have in his possession, to store, to sell, or to offer for sale any shellfish which have been removed or taken from a condemned area other than as provided in § 28.2-810. Any person who violates this section or any provision of this chapter is guilty of a Class 1 misdemeanor.

B. Upon conviction of violating any provision of this chapter any boat, vessel, motor vehicle or equipment used in committing the violation may be forfeited as provided by Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2.

Code 1950, § 28-165; 1962, c. 406, § 28.1-181; 1992, c. 836; 2012, cc. 283, 756.



§ 28.2-822. Suspension or revocation of licenses

The Commissioner of Marine Resources may immediately suspend any licenses of any license holder who has committed more than one violation of this chapter. The suspension shall be effective until the day following the next meeting of the Commission to take place after ten days' notice to such person. The Commissioner, at the request of the person, shall, within forty-eight hours, provide an opportunity for him to show why the suspension is unjust, and for good cause shown the Commissioner shall vacate such suspension. No person whose license is suspended pursuant to this section shall engage in any fishery.

1989, c. 2, § 28.1-36.01; 1992, c. 836 .



§ 28.2-823. Certification of shellfish from outside the Commonwealth

All shellfish in the shell imported or transported into Virginia for processing or consumption within the Commonwealth shall have a certificate from the appropriate agency of the state of origin that the shellfish came from clean, approved areas of water of that state. Shellfish which are not accompanied by such certificate are deemed to have come from polluted waters; shall not be sold or processed for consumption within Virginia; and shall be replanted in compliance with the provisions of this chapter, destroyed or returned to the state of origin.

1962, c. 406, § 28.1-182; 1992, c. 836 .



§ 28.2-824. Common carriers

Common carriers transporting seafoods designated in this chapter shall carry a bill of lading listing the seafood cargo, the shipper and the consignee. If such cargo is in violation of any of the provisions of this chapter or regulations promulgated thereunder, it shall be taken possession of as provided in § 28.2-802, the shipper shall be held liable and the common carrier shall be relieved of the violations and penalties set forth in this chapter.

1962, c. 406, § 28.1-183.1; 1992, c. 836 .



§ 28.2-825. Importing fish, shellfish or crustacea for introduction into waters of the Commonwealth; penalty

A. It shall be unlawful for any person to import any fish, shellfish or crustacea into the Commonwealth with the intent of placing such fish, shellfish or crustacea into the waters of the Commonwealth unless one of the following conditions exists:

1. The fish, shellfish or crustacea are coming from within the continental United States from a state or waters which are on the Marine Resources Commission's list of approved states and waters, and are species which are on the Marine Resources Commission's list of approved species; or

2. The person has notified the Commissioner of Marine Resources of such intent and has received written permission from the Commissioner of Marine Resources.

The list of approved states and waters shall be published by the Commissioner of Marine Resources, and a state or water shall be placed on or removed from such list only with the concurrence of the Director of the Virginia Institute of Marine Science. The Commissioner of Marine Resources, with the concurrence of the Director of the Virginia Institute of Marine Science, is authorized to change the list when he determines that it is necessary for the protection of the waters of the Commonwealth.

The list of approved species shall be published by the Commissioner of Marine Resources, and a species shall be placed on or removed from such list only with the concurrence of the Director of the Virginia Institute of Marine Science. The Commissioner of Marine Resources, with the concurrence of the Director of the Virginia Institute of Marine Science, is authorized to change the list when he determines that it is necessary for the protection of the waters of the Commonwealth.

B. The notification of intent to import shall be in writing and submitted to the Commissioner of Marine Resources at least thirty days prior to the date of importation. The notice shall state: (i) the specific fish, shellfish or crustacea to be imported, (ii) from what waters the fish, shellfish or crustacea are being taken, (iii) the period of time over which importation is to be accomplished, (iv) the quantities involved, and (v) into what waters the fish, shellfish or crustacea are to be placed.

A violation of this section is a Class 1 misdemeanor.

1974, c. 327, § 28.1-183.2; 1992, c. 836 .



§ 28.2-826. Crassostrea ariakensis

A. The Commissioner, after consultation with the Director of the Virginia Institute of Marine Science and the Fisheries Management Division of the Commission, and subject to the provisions of this section, may authorize, in writing, the placement of oysters of the species Crassostrea ariakensis on state-owned bottomlands as described in § 28.2-600 or 28.2-603.

B. The Commissioner's authorization for placement of C. ariakensis on state-owned bottomlands pursuant to this section shall be conditioned upon, and subject to, compliance with the following requirements:

1. All nonnative oysters placed on state-owned bottomlands pursuant to this section shall be placed within the bounds of sites established by survey and specifically designated and approved by the Commissioner for the placement of C. ariakensis. Before approving any site for the placement of C. ariakensis, the Commissioner shall determine that such use of the site shall not conflict with Virginia's native oyster restoration program. The Commissioner shall not approve any submerged aquatic vegetation site designated pursuant to § 28.2-1204.1 for the placement of C. ariakensis. Sites designated and approved for the placement of C. ariakensis shall be marked as provided in § 28.2-517 or as otherwise specified by the Commissioner in granting the authorization.

2. C. ariakensis oysters placed on state-owned bottomlands pursuant to this section shall not be relayed or transferred to other state-owned bottomlands except in compliance with this section.

3. C. ariakensis oysters placed on state-owned bottomlands pursuant to this section shall originate at a hatchery located in the Chesapeake Bay region and be certified by the Virginia Institute of Marine Science to be currently in compliance with applicable protocols established by the International Council for the Exploration of the Sea. Documentation of compliance with this requirement shall be submitted to the Commissioner prior to the placement of such oysters on state-owned bottomlands pursuant to this section.

4. C. ariakensis oysters placed in state-owned bottomlands pursuant to this section prior to July 1, 2007, or the completion of the Environmental Impact Statement under preparation by the U.S. Army Corps of Engineers and sponsored by Maryland and Virginia concerning the introduction of nonnative oysters, whichever is sooner, shall be rendered incapable of reproduction by a method that has been determined by the Virginia Institute of Marine Science as reliably producing not more than one diploid oyster per 1,000 of triploid oysters produced, and shall be deployed in a manner determined by the Virginia Institute of Marine Science to protect against inadvertent fertilization. On and after July 1, 2007, or the completion of the Environmental Impact Statement under preparation by the U.S. Army Corps of Engineers and sponsored by Maryland and Virginia concerning the introduction of nonnative oysters, whichever is sooner, the Commissioner, with the concurrence of the Director of the Virginia Institute of Marine Science, may authorize the placement of diploid or fertile C. ariakensis oysters on state-owned bottomlands.

C. At the request of any person authorized by the Commissioner to place C. ariakensis oysters on state-owned bottomlands, the Commissioner may direct that placement of the oysters be undertaken by or under the direction of the Commission provided that the requestor agrees to reimburse the Commission for all direct costs of such placement and provides a bond, escrow, or other financial assurance for payment of such costs in a form and amount satisfactory to the Commissioner.

D. Requests for approval and accompanying certifications required by this section shall be submitted in such form as prescribed by the Commissioner. The Commissioner may, by regulation, establish a reasonable fee sufficient to defray the costs of processing requests for approval. Approvals granted pursuant to this section shall not be transferred without the written authorization of the Commissioner.

E. C. ariakensis oysters that are placed on state-owned bottomlands in violation of this section shall, upon written order of the Commissioner, be removed immediately by the person responsible for their placement. Should such person be unwilling or unable to remove them, the Commissioner shall have the oysters removed and may recover the costs thereof from the person responsible for their placement.

F. The provisions of Title 28.2 shall apply to C. ariakensis oysters grown on state-owned bottomlands except as otherwise provided in this section.

G. Not more than 60 and not less than 30 days before the Commissioner commences the exercise of his authority to allow placement of C. ariakensis on state-owned bottomland, the Commission shall hold at least one public hearing for the purpose of receiving data, views and argument concerning the placement of C. ariakensis in state waters. Not more than 60 and not less than 30 days before the Commissioner commences the exercise of his authority to allow placement of diploid or fertile C. ariakensis on state-owned bottomland, the Commission shall hold at least one public hearing for the purpose of receiving data, views and argument concerning the placement of diploid or fertile C. ariakensis in state waters.

2005, c. 551.



§ 28.2-900. Arrest with or without warrant; larceny; violations of boating laws and Title 62.1

A. Officers may, with or without warrant, (i) arrest any person violating any provision of this subtitle, (ii) seize any net, pot, or other fishing device or gear used in violating such laws and (iii) seize fish, shellfish or marine organisms taken or handled in violation of this subtitle. Each seized property shall be forfeited to the Commonwealth. The forfeiture shall be enforced as provided in Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2. The officer seizing the property to be forfeited shall immediately give notice to the attorney for the Commonwealth.

B. All officers may arrest, with or without a warrant, any person who commits in his presence (i) any larceny committed upon or adjacent to the waters of the Commonwealth, (ii) any violation of the provisions of Chapter 7 of Title 29.1, or any regulations promulgated thereunder, or (iii) any violation of the provisions of Chapter 18 (§ 62.1-187 et seq.) or 20 (§ 62.1-194 et seq.) of Title 62.1.

Code 1950, §§ 28-206, 28-208; 1962, c. 406, § 28.1-185; 1980, c. 567, § 28.1-185.1; 1981, c. 525; 1987, c. 84; 1992, c. 836; 2012, cc. 283, 756.



§ 28.2-901. Summons issued instead of being taken into custody; failure to appear

A. Whenever any person is detained by or is in the custody of an arresting officer for any violation of the laws enforceable pursuant to § 28.2-900, the arresting officer shall take the name and address of each person detained and issue a summons or otherwise notify him in writing to appear at a time and court to be specified in the summons or notice. When the person gives his written promise to appear at the designated time and place, the officer shall immediately release him from custody.

B. If the arresting officer (i) believes a detained person is likely to disregard a summons issued under the provisions of this section or (ii) reasonably believes a detained person is likely to harm himself or another, or if the person refuses to give his written promise to appear, the officer may take the offender, vessel and property into custody. The person shall be brought before the nearest or most accessible judicial officer or other person qualified to admit bail having jurisdiction.

C. The failure of any person to appear as required by a summons issued under the provisions of this section shall suspend all licenses issued to the person pursuant to this subtitle until such time as he appears to answer the charges against him. Failure to appear shall bar the issuance of any further license to the person until he appears.

1983, c. 591, § 28.1-185.2; 1992, c. 836 .



§ 28.2-902. Procedure after arrest and seizure

Any person arrested may be (i) taken before a court of competent jurisdiction for trial, (ii) committed to jail pending trial, (iii) admitted to bail or released on recognizance as provided by general law, or (iv) issued a summons requiring him to appear for trial. The time specified in the summons shall not be less than five days from the date of arrest unless such person requests an earlier hearing. Any person failing to appear as directed in the summons shall be guilty of a Class 1 misdemeanor, regardless of the disposition of, and in addition to, the charge upon which he was originally arrested. If the person fails to appear, a warrant for his arrest may be issued.

Any property seized under the provisions of subsection A of § 28.2-900 may be held by the officer or other official who made the seizure, pending final outcome of the legal proceedings.

Code 1950, § 28-209; 1950, p. 978; 1962, c. 406, § 28.1-186; 1992, c. 836 .



§ 28.2-903. Violations constitute misdemeanor

A violation of any provision of this subtitle or regulation promulgated thereunder, unless otherwise specifically provided, is a Class 3 misdemeanor. A second or subsequent violation of any provision of this subtitle or regulation promulgated thereunder committed by the same person within twelve months of a prior violation is a Class 1 misdemeanor.

1962, c. 406, § 28.1-187; 1989, c. 421; 1992, c. 836 .



§ 28.2-903.1. Impeding lawful fishing in tidal waters; penalty

A. It is unlawful for any person to willfully and intentionally impede the lawful fishing of any species of fish or shellfish. "Fishing" means those activities defined in § 28.2-100 as "fishing," "fisheries" or "to fish."

B. Notwithstanding any other provision of law, any person convicted of a violation of this section shall be guilty of a Class 3 misdemeanor.

1997, c. 703.



§ 28.2-904. Pursuit and detention across the Maryland-Virginia line

When, in the opinion of the legally constituted authorities of the Commonwealth, there has occurred on the waters of Virginia a violation of the laws of the Commonwealth enforceable pursuant to § 28.2-900, or when, in the opinion of the legally constituted authorities of Maryland, there has occurred on the waters of Maryland a violation of any provision of the Natural Resources Article, Annotated Code of Maryland, the offender may be pursued by the legally constituted authorities of the state where the offense was committed up to and across the Maryland-Virginia boundary into the state where the offender flees. If a capture is made in continuous pursuit, the offender, vessel and property shall be dealt with as authorized by the laws of the state where the offense was committed.

The provisions of this section shall be effective as long as the State of Maryland has in force similar provisions authorizing legally constituted authorities of Virginia to make pursuit and arrests in Maryland for violations of the laws of Virginia.

1983, c. 323, § 28.1-188.1; 1992, c. 836 .



§ 28.2-905. Resistance to officer or authorized person, etc.; penalty

Any person found guilty of resisting or impeding an officer or other person authorized to make arrests, seizures, examinations or other performances of duties under this subtitle, shall be guilty of a Class 1 misdemeanor.

Code 1950, § 28-215; 1962, c. 406, § 28.1-191; 1992, c. 836 .



§ 28.2-906. Failure to perform duty; penalty

The failure of any officer or other person to perform any duty required of him by any provision of this subtitle is a Class 1 misdemeanor.

Code 1950, § 28-216; 1962, c. 406, § 28.1-192; 1992, c. 836 .



§ 28.2-907. Jurisdiction of courts

Any proceeding under any section of this subtitle shall be before a court of competent jurisdiction in the county or city (i) in which the offense was committed or (ii) adjacent to the waters in which the offense was committed.

Code 1950, § 28-218; 1962, c. 406, § 28.1-193; 1992, c. 836 .



§ 28.2-1100. Virginia Institute of Marine Science continued; duties

The Virginia Institute of Marine Science shall hereafter be referred to as the Institute. The Institute shall:

1. Conduct studies and investigations of the seafood and commercial fishing and sport fishing industries;

2. Consider ways to conserve, develop and replenish fisheries resources and advise the Marine Resources Commission and other agencies and private groups on these matters;

3. Conduct studies of problems pertaining to the other segments of the maritime economy;

4. Conduct studies of marine pollution in cooperation with the State Water Control Board and the Department of Health and make the data and their recommendations available to the appropriate agencies;

5. Conduct hydrographic and biological studies of the Chesapeake Bay, its tributaries, and all the tidal waters of the Commonwealth and the contiguous waters of the Atlantic Ocean;

6. Engage in research in the marine sciences;

7. Conduct such special studies and investigations concerning these subjects as requested by the Governor;

8. Engage in research and provide training, technical assistance and advice to the Board of Conservation and Recreation on erosion along tidal shorelines, the Soil and Water Conservation Board on matters relating to tidal shoreline erosion, and to other agencies upon request; and

9. Develop comprehensive coastal resource management guidance for local governments to foster the sustainability of shoreline resources by December 30, 2012. The guidance shall identify preferred options for shoreline management and taking into consideration the resource condition, priority planning, and forecasting of the condition of the Commonwealth's shoreline with respect to projected sea-level rise.

These studies shall include consideration of the seafood and other marine resources, such as the waters, bottoms, shorelines, tidal wetlands, and beaches, and all matters related to marine waters and the means by which marine resources might be conserved, developed and replenished.

Code 1950, §§ 28-248, 28-250, 28-250.1; 1962, c. 406, § 28.1-195; 1979, c. 294; 1980, c. 369; 1992, c. 836; 2003, cc. 79, 89; 2011, c. 885.



§ 28.2-1101. Use of services of other agencies; solicitation, etc., of funds; taking fish and other marine organisms

A. In conducting its studies and investigations under § 28.2-1100, the Institute may:

1. Use the services of any public or private agency;

2. With the prior written approval of the Governor and subject to other provisions of law, solicit, accept and use funds available from any public or private source; and

3. Cooperate with appropriate state agencies and with similar agencies and institutions in other states and the federal government.

B. The Institute, its officers, agents, and employees, or persons operating under its direction may take for scientific purposes, any fish, shellfish or marine organism from the waters of Virginia, and with the consent of the Commission, may sell such fish, shellfish or marine organisms or parts thereof as may not be necessary for such scientific purposes.

1962, c. 406, § 28.1-196; 1968, c. 237; 1992, c. 836 .



§ 28.2-1102. Destroying, etc., property of Institute a misdemeanor

It shall be unlawful and constitute a Class 1 misdemeanor for anyone without authority to destroy, remove, damage, or molest any property of the Institute.

1962, c. 406, § 28.1-200; 1992, c. 836 .



§ 28.2-1103. Virginia Estuarine and Coastal Research Reserve System created; purpose; Virginia Institute of Marine Science to administer

A. There is hereby created the Virginia Estuarine and Coastal Research Reserve System (the System) for the purpose of establishing a system of protected sites representative of the Commonwealth's estuarine and coastal lands in which research and long-term monitoring will be conducted in support of the Commonwealth's coastal resource management efforts.

B. The System shall be established and administered by the Virginia Institute of Marine Science of The College of William and Mary. The Institute shall consult with and seek the advice of the Virginia Coastal Program and of those state agencies responsible for administering programs of the Virginia Coastal Program; the Marine Resources Commission; the Department of Game and Inland Fisheries; the Department of Conservation and Recreation; the Department of Health; and the Department of Environmental Quality.

C. Sites included within the System shall be within any jurisdiction included in Tidewater Virginia as defined in § 62.1-44.15:68.

D. The Institute may accept the dedication, by voluntary act of the owner, of areas it deems suitable for the System. Dedication may include transfer of fee simple title or other interest in land to the Commonwealth or may be in the form of voluntary agreement with the owner to include the area within the System. Estuarine and Coastal Research Reserve System sites may also be acquired by gift, grant, or purchase.

E. The instrument of dedication may:

1. Contain restrictions and other provisions relating to management, use, development, transfer, and public access, and may contain any other restrictions and provisions as may be necessary or advisable to further the purposes of this article;

2. Define, consistent with the purposes of the article, the respective rights and duties of the owner and of the Commonwealth and provide procedures to be followed in case of violations of the restriction;

3. Recognize and create reversionary right, transfers upon conditions or with limitations, and gifts over; and

4. Vary in provisions from one System site to another, in accordance with differences in the characteristics and conditions of the several areas.

F. Public departments, commissions, boards, counties, municipalities, corporations, colleges, universities and all other agencies and instrumentalities of the Commonwealth and its political subdivisions may enter into agreements with the Institute to dedicate suitable areas within their jurisdictions as Estuarine and Coastal Research Reserve System sites.

G. Subject to the approval of the Governor and the Attorney General, the Commonwealth may enter into amendments to the instrument of dedication upon finding that the amendment will not permit an impairment, disturbance, use, or development of the area that is inconsistent with the provisions of this article. If a fee simple estate in the Estuarine and Coastal Research Reserve System is not held by the Institute under this article, no amendment may be made without the written consent of the owner of the other interests therein.

H. The Institute is empowered to enter into agreements with federal agencies holding title to lands within Tidewater Virginia to include suitable portions of agency holdings in the Virginia Estuarine and Coastal Research Reserve System.

I. All lands within the system shall be used primarily for research and education. Other public uses such as hunting and recreation on those research reserve lands owned by the Institute shall be allowed, consistent with these primary uses. Improvements and alterations to research reserve lands owned by the Institute shall be limited to those consistent with these uses.

1999, c. 553; 2005, c. 41.



§ 28.2-1104. Coordination

A. To the extent feasible, this system shall be carried out in coordination with the National Estuarine Research Reserve System established by 16 U.S.C. § 1461.

B. To the extent feasible, lands within the Virginia Estuarine and Coastal Research Reserve System shall be dedicated as part of the Commonwealth's natural area preserves components pursuant to § 10.1-213.

1999, c. 553.



§ 28.2-1105. Definitions

As used in this chapter, unless the context requires a different meaning:

"Inherent risks of a marine tourism activity" means those dangers or conditions that are an integral part of a marine tourism activity, including certain hazards, such as surface and subsurface conditions; natural conditions of water; natural behaviors and dangers of varied marine products; and ordinary dangers of boats, structures, or equipment ordinarily used in commercial fishing operations. Inherent risks of marine tourism activities also includes the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, including failing to follow instructions given by the marine tourism professional or failing to exercise reasonable caution while engaging in the marine tourism activity.

"Marine products" means any marine fish, shellfish, or organism that inhabits marine or estuarine waters. Terrapin and marine mammals are considered to be marine organisms.

"Marine tourism activity" means any activity carried out by a marine tourism professional that allows members of the general public, for recreational, entertainment, or educational purposes, to view or enjoy marine activities related to the historic and contemporary culture, practice, and industry of commercial fishermen. Marine tourism activities may take place on land or water and shall include aquaculture and fishing, as defined in § 28.2-100. An activity is a marine tourism activity whether or not the participant paid to participate in the activity.

"Marine tourism professional" means any commercial fisherman, as defined in subsection D of § 28.2-241, or any person supervised by a commercial fisherman who is engaged in the business of providing one or more marine tourism activities, whether or not for compensation.

"Participant" means any person, other than a marine professional, who engages in marine tourism activities.

2009, c. 329.



§ 28.2-1106. Liability limited; liability actions prohibited

A. Except as provided in subsection B, a marine tourism professional is not liable for injury to or death of a participant resulting from the inherent risks of marine tourism activities, so long as the warning contained in § 28.2-1107 is posted as required, and, except as provided in subsection B, no participant or participant's representative is authorized to maintain an action against or recover from a marine tourism professional for injury, loss, damage, or death of the participant resulting exclusively from any of the inherent risks of marine tourism activities; provided that in any action for damages against a marine tourism professional for marine tourism activities, the marine tourism professional shall plead the affirmative defense of assumption of the risk of the marine tourism activity by the participant.

B. Nothing in subsection A shall prevent or limit the liability of a marine tourism professional if the marine tourism professional does any one or more of the following:

1. Commits an act or omission that constitutes negligence or willful or wanton disregard for the safety of the participant, and that act or omission proximately causes injury, damage, or death to the participant;

2. Has actual knowledge or reasonably should have known of a dangerous condition on the land or water, or in the facilities or equipment used in the activity, or the dangerous propensity of a particular marine product used in such activity and does not make the danger known to the participant, and the danger proximately causes injury, damage, or death to the participant; or

3. Intentionally injures the participant.

C. Any limitation on legal liability afforded by this section to a marine tourism professional is in addition to any other limitations of legal liability otherwise provided by law.

2009, c. 329.



§ 28.2-1107. Warning required

A. Every marine tourism professional shall post and maintain signs that contain the warning notice specified in subsection B. The sign shall be placed in a clearly visible location at the entrance to and the site of the marine tourism activity. The warning notice shall consist of a sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by a marine tourism professional for the providing of professional services, instruction, or the rental of equipment to a participant, whether or not the contract involves marine tourism activities on or off the location or at the site of the marine tourism activity, shall contain in clearly readable print the warning notice specified in subsection B.

B. The signs and contracts described in subsection A shall contain the following notice of warning:

"WARNING: Under Virginia law, there is no liability for an injury to or death of a participant in a marine tourism activity if such injury or death results from the inherent risks of a marine tourism activity. Inherent risks of a marine tourism activity include, among others, risks of injury to property and the potential for you to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this marine tourism activity."

C. Failure to comply with the requirements concerning warning signs and notices provided in this section shall prevent a marine tourism professional from invoking the privileges of immunity provided by this chapter.

2009, c. 329.



§ 28.2-1200. Ungranted beds of bays, rivers, creeks and shores of the sea to remain in common

All the beds of the bays, rivers, creeks and the shores of the sea within the jurisdiction of the Commonwealth, not conveyed by special grant or compact according to law, shall remain the property of the Commonwealth and may be used as a common by all the people of the Commonwealth for the purpose of fishing, fowling, hunting, and taking and catching oysters and other shellfish. No grant shall be issued by the Librarian of Virginia to pass any estate or interest of the Commonwealth in any natural oyster bed, rock, or shoal, whether or not it ebbs bare.

Code 1950, § 62-1; 1960, c. 533; 1968, c. 659, § 62.1-1; 1992, c. 836; 1995, c. 850; 1998, c. 427.



§ 28.2-1200.1. Conveyance of state-owned bottomlands

A. In order to fulfill the Commonwealth's responsibility under Article XI of the Constitution of Virginia to conserve and protect public lands for the benefit of the people, the Commonwealth shall not convey fee simple title to state-owned bottomlands covered by waters. However, the Commonwealth may grant a lease, easement, or other limited interest in state-owned bottomlands covered by waters pursuant to § 28.2-1208 or as long as the property is used by a governmental entity for the performance of a governmental activity, as defined in §§ 28.2-1300 and 28.2-1400.

B.1. The Commonwealth may convey fee simple title to specified parcels of state-owned bottomlands that have been lawfully filled. For the purpose of this section, "lawfully filled" means the deposit of fill was (i) authorized by statute, (ii) pursuant to valid court order, (iii) authorized or permitted by state officials pursuant to statutory authority subsequent to July 1, 1960, or (iv) under apparent color of authority prior to July 1, 1960. In the absence of information to the contrary, it may be presumed that state-owned bottomlands filled prior to July 1, 1960, were filled under apparent color of authority and, it may also be presumed, that all of the fill on the specified parcel was lawfully authorized if a substantial portion of the fill on such parcel was authorized. Properties not qualified under clauses (i) through (iv) of this subdivision shall not be eligible for conveyance under this section.

2. Titles to lands that (i) were once or may have been state-owned bottomlands covered by waters, (ii) were filled prior to July 1, 1960, and (iii) were acquired by private persons in good faith for value after such lands were filled, are hereby declared to be free and clear of any claimed ownership or interest by the Commonwealth and are released to such private persons and their successors and assigns by the Commonwealth to the extent that the areas of these lands were not state-owned bottomlands covered by waters on July 1, 1960.

3. This subsection shall not apply to any state-owned bottomlands filled by a publicly funded initiative and put to a continuing public use, which includes beach nourishment projects and public landings.

C. Except as provided in subsection D, the grantee in a conveyance under subdivision B 1 shall compensate the Commonwealth in an amount commensurate with the property interest being conveyed, which shall be considered equivalent to 25 percent of the assessed value of the specified parcel, exclusive of any buildings or other improvements. The assessed value shall be established as the average of the local real estate tax assessments for the most recent 10 years available for the specified parcel. If no such assessments are available for the specified parcel, then the assessed value shall be calculated as the percentage, by square footage or acreage, that the specified parcel represents of the larger parcel for which such assessments are available.

D. If the Commission determines that unique circumstances exist, the Commission may allow the grantee in a conveyance under subdivision B 1 to compensate the Commonwealth in an amount less than 25 percent of the assessed value of the specified parcel. Any such determination by the Commission shall be justified in writing and shall not be subject to judicial review.

2007, c. 879; 2011, c. 734.



§ 28.2-1201. Ungranted islands which rise from lands which are property of the Commonwealth

A. Except as otherwise provided in subsections B and C hereof, all ungranted islands which rise by natural or artificial causes from the beds of bays, rivers and creeks that are ungranted under § 28.2-1200 shall remain the property of the Commonwealth and shall be managed by the Commission as provided in Article 2 (§ 28.2-1503 et seq.) of Chapter 15 of this title. In case of any conflict between the provisions of this subsection and the common law of accretion, reliction and avulsion, such common law shall control.

B. Any island or land that is owned by the Commonwealth, whether currently in existence or subsequently created, that now or hereafter abuts a barrier island of the Eastern Shore shall remain the property of the Commonwealth and shall be managed by the Commission as provided in Article 2 (§ 28.2-1503 et seq.) of Chapter 15 of this title.

C. This section shall not apply to accretions to privately owned lands or islands, whether or not they are used as commons.

1991, c. 378, § 41.1-4.1; 1992, c. 836; 1995, c. 850.



§ 28.2-1202. Rights of owners to extend to mean low-water mark

A. Subject to the provisions of § 28.2-1200, the limits or bounds of the tracts of land lying on the bays, rivers, creeks, and shores within the jurisdiction of the Commonwealth, and the rights and privileges of the owners of such lands, shall extend to the mean low-water mark but no farther, except where a creek or river, or some part thereof, is comprised within the limits of a lawful survey.

B. For purposes of this section, "lawful survey" means the boundaries of any land, including submerged lands, held under a special grant or compact as required by § 28.2-1200, such boundaries having been determined by generally accepted surveying methods and evidenced by a plat or map thereof recorded in the circuit court clerk's office of the county or city in which the land lies.

C. Notwithstanding any provision of law to the contrary, where sand or other material is placed upon state-owned beds of the bays, rivers, creeks, or shores of the sea channelward of the mean low-water mark as part of the performance of a properly permitted beach nourishment, storm protection, or dredging project undertaken by a public body, and the public has an established right of use and maintenance upon the adjacent land above the mean low-water mark, whether such public right is established before or after the sand or other material is placed, such placement shall not be deemed a severance or taking of, or otherwise to have impaired, an adjacent landowner's riparian or littoral rights, and the newly created land channelward of the former mean low-water mark shall be deemed natural accretion for purposes of ownership, but such ownership shall be subject to the public's same right of use and maintenance upon the newly created land as previously existed on the adjacent land above the mean low-water mark. This subsection is retroactively effective beginning January 1, 2009.

Code 1950, § 62-2; 1968, c. 659, § 62.1-2; 1972, c. 865; 1992, c. 836; 2014, cc. 106, 234.



§ 28.2-1203. Unlawful use of subaqueous beds; penalty

A. It shall be unlawful for any person to build, dump, trespass or encroach upon or over, or take or use any materials from the beds of the bays, ocean, rivers, streams, or creeks which are the property of the Commonwealth, unless such act is performed pursuant to a permit issued by the Commission or is necessary for the following:

1. Erection of dams, the construction of which has been authorized by proper authority;

2. Uses of subaqueous beds authorized elsewhere in this title;

3. Construction and maintenance of congressionally approved navigation and flood-control projects undertaken by the United States Army Corps of Engineers, the United States Coast Guard, or other federal agency authorized by Congress to regulate navigation, navigable waters, or flood control;

4. Construction of piers, docks, marine terminals, and port facilities owned or leased by or to the Commonwealth or any of its political subdivisions;

5. Except as provided in subsection D of § 28.2-1205, placement of private piers for noncommercial purposes by owners of the riparian lands in the waters opposite those lands, provided that (i) the piers do not extend beyond the navigation line or private pier lines established by the Commission or the United States Army Corps of Engineers, (ii) the piers do not exceed six feet in width and finger piers do not exceed five feet in width, (iii) any L or T head platforms and appurtenant floating docking platforms do not exceed, in the aggregate, 400 square feet, (iv) if prohibited by local ordinance open-sided shelter roofs or gazebo-type structures shall not be placed on platforms as described in clause (iii), but may be placed on such platforms if not prohibited by local ordinance, and (v) the piers are determined not to be a navigational hazard by the Commission. Subject to any applicable local ordinances, such piers may include an attached boat lift and an open-sided roof designed to shelter a single boat slip or boat lift. In cases in which open-sided roofs designed to shelter a single boat, boat slip or boat lift will exceed 700 square feet in coverage or the open-sided shelter roofs or gazebo structures exceed 400 square feet, and in cases in which an adjoining property owner objects to a proposed roof structure, permits shall be required as provided in § 28.2-1204;

6. Agricultural, horticultural or silvicultural irrigation on riparian lands or the watering of animals on riparian lands, provided that (i) no permanent structure is placed on or over the subaqueous bed, (ii) the person withdrawing water complies with requirements administered by the Department of Environmental Quality under Title 62.1, and (iii) the activity is conducted without adverse impacts to instream beneficial uses as defined in § 62.1-10; or

7. Recreational gold mining, provided that (i) a man-portable suction dredge no larger than four inches in diameter is used, (ii) rights of riparian property owners are not affected, (iii) the activity is conducted without adverse impacts to instream beneficial uses as defined in § 62.1-10, (iv) the activity is conducted without adverse impacts to underwater historic properties and related objects as defined in § 10.1-2214, and (v) the activity is not defined as mining in § 45.1-180.

B. A violation of this section is a Class 1 misdemeanor.

Code 1950, § 62-2.1; 1960, c. 600; 1962, c. 637; 1966, c. 641; 1968, c. 659, § 62.1-3; 1970, c. 621; 1972, c. 866; 1973, cc. 23, 361; 1974, cc. 92, 385; 1975, c. 431; 1976, c. 579; 1980, c. 253; 1982, c. 102; 1988, c. 868; 1992, c. 836; 1998, c. 605; 2000, c. 167; 2001, c. 234; 2003, c. 973; 2006, c. 507; 2007, c. 25.



§ 28.2-1204. Authority of Commission over submerged lands

The Commission is authorized to:

1. Issue permits for all reasonable uses of state-owned bottomlands not authorized under subsection A of § 28.2-1203, including but not limited to, dredging, the taking and use of material, and the placement of wharves, bulkheads, and fill by owners of riparian land in the waters opposite their lands, provided such wharves, bulkheads, and fill do not extend beyond any lawfully established bulkhead lines;

2. Issue permits to recover underwater historic property pursuant to §§ 10.1-2214 and 28.2-1203; and

3. Establish bulkhead and private pier lines on or over the bays, rivers, creeks, streams, and shores of the ocean which are owned by or subject to the jurisdiction of the Commonwealth for this purpose, and to issue and publish maps and plats showing these lines; however, these lines shall not conflict with those established by the United States Army Corps of Engineers.

Code 1950, § 62-2.1; 1960, c. 600; 1962, c. 637; 1966, c. 641; 1968, c. 659, § 62.1-3; 1970, c. 621; 1972, c. 866; 1973, cc. 23, 361; 1974, cc. 92, 385; 1975, c. 431; 1976, c. 579; 1980, c. 253; 1982, c. 102; 1988, c. 868; 1992, c. 836 .



§ 28.2-1204.1. Submerged aquatic vegetation

The Commission shall, in consultation with the Virginia Institute of Marine Science, develop guidelines containing criteria for use in:

1. Defining existing beds of submerged aquatic vegetation; and

2. Delineating areas where there is potential for submerged aquatic vegetation restoration.

1999, c. 547.



§ 28.2-1204.2. Marine Habitat and Waterways Improvement Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Marine Habitat and Waterways Improvement Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. In addition to the receipt of moneys as may be specifically provided by law, the Commissioner is authorized to accept gifts and grants for the Fund, as well as proceeds that may be received from time to time on the sale of state-owned marine lands. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of improving marine habitat and waterways, including the removal of obstructions or hazardous property from state waters as authorized in §§ 15.2-909 and 28.2-1210. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Commissioner.

2000, c. 1056.



§ 28.2-1205. Permits for the use of state-owned bottomlands

A. When determining whether to grant or deny any permit for the use of state-owned bottomlands, the Commission shall be guided in its deliberations by the provisions of Article XI, Section I of the Constitution of Virginia. In addition to other factors, the Commission shall also consider the public and private benefits of the proposed project and shall exercise its authority under this section consistent with the public trust doctrine as defined by the common law of the Commonwealth adopted pursuant to § 1-200 in order to protect and safeguard the public right to the use and enjoyment of the subaqueous lands of the Commonwealth held in trust by it for the benefit of the people as conferred by the public trust doctrine and the Constitution of Virginia. The Commission shall also consider the project's effect on the following:

1. Other reasonable and permissible uses of state waters and state-owned bottomlands;

2. Marine and fisheries resources of the Commonwealth;

3. Tidal wetlands, except when this has or will be determined under the provisions of Chapter 13 of this title;

4. Adjacent or nearby properties;

5. Water quality; and

6. Submerged aquatic vegetation (SAV).

B. The Commission shall consult with other state agencies, including the Virginia Institute of Marine Science, the State Water Control Board, the Virginia Department of Transportation, and the State Corporation Commission, whenever the Commission's decision on a permit application relates to or affects the particular concerns or activities of those agencies.

C. No permit for a marina or boatyard for commercial use shall be granted until the owner or other applicant presents to the Commission a plan for sewage treatment or disposal facilities that has been approved by the State Department of Health.

D. A permit is required and shall be issued by the Commission for placement of any private pier measuring 100 or more feet in length from the mean low-water mark, which is used for noncommercial purposes by an owner of the riparian land in the waters opposite the land, and that traverses commercially productive leased oyster or clam grounds, as defined in § 28.2-630, provided that the pier does not extend beyond the navigation line established by the Commission or the United States Army Corps of Engineers. The permit may reasonably prescribe the design and location of the pier for the sole purpose of minimizing the adverse impact on such oyster or clam grounds or the harvesting or propagation of oysters or clams therefrom. The permit shall contain no other conditions or requirements. Unless information or circumstances materially alter the conditions under which the permit would be issued, the Commission shall act within 90 days of receipt of a complete joint permit application to approve or deny the application. If the Commission fails to act within that time, the application shall be deemed approved and the applicant shall be notified of the deemed approval.

E. All permits issued by the Commission for the use of state-owned bottomlands pursuant to § 28.2-1204, or to recover underwater historic property shall be in writing and specify the conditions and terms that the Commission determines are appropriate, and royalties unless prohibited under other provisions of this chapter.

F. Any person aggrieved by a decision of the Commission under this section is entitled to judicial review in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.). However, any decision made by the Commission hereunder consistent with the public trust doctrine as defined by the common law of the Commonwealth adopted pursuant to § 1-200 shall not be deemed to have been made pursuant to the police power. No person shall reapply for the same or substantially similar use of the bottomlands within 12 months of the denial of a permit by the Commission. Nothing in this subsection shall be construed to deprive a riparian landowner of such rights as he may have under common law.

Code 1950, § 62-2.1; 1960, c. 600; 1962, c. 637; 1966, c. 641; 1968, c. 659, § 62.1-3; 1970, c. 621; 1972, c. 866; 1973, cc. 23, 361; 1974, cc. 92, 385; 1975, c. 431; 1976, c. 579; 1980, c. 253; 1982, c. 102; 1988, c. 868; 1992, c. 836; 1996, c. 228; 1999, c. 741; 2000, c. 167; 2001, c. 72; 2004, cc. 405, 899, 1018; 2005, c. 839.



§ 28.2-1205.1. Coordinated review of water resources projects

A. Applications for water resources projects that require a Virginia Marine Resources permit and an individual Virginia Water Protection Permit under § 62.1-44.15:20 shall be submitted and processed through a joint application and review process.

B. The Commissioner and the Director of the Department of Environmental Quality, in consultation with the Virginia Institute of Marine Science, the Department of Game and Inland Fisheries, the Department of Historic Resources, the Department of Health, the Department of Conservation and Recreation, the Virginia Department of Agriculture and Consumer Services, and any other appropriate or interested state agency, shall coordinate the joint review process to ensure the orderly evaluation of projects requiring both permits.

C. The joint review process shall include, but not be limited to, provisions to ensure that: (i) the initial application for the project shall be advertised simultaneously by the Commission and the Department of Environmental Quality; (ii) project reviews shall be completed by all state agencies that have been asked to review and provide comments, within 45 days of project notification by the Commission and the Department of Environmental Quality; (iii) the Commission and the State Water Control Board shall coordinate permit issuance and, to the extent practicable, shall take action on the permit application no later than one year after the agencies have received complete applications; (iv) to the extent practicable, the Commission and the State Water Control Board shall take action concurrently, but no more than six months apart; and (v) upon taking its final action on each permit, the Commission and the State Water Control Board shall provide each other with notification of its action and any and all supporting information, including any background materials or exhibits used in the application.

2005, c. 49.



§ 28.2-1205.2. Coordinated review of public beach replenishment projects using Chesapeake Bay sand; expedited process

A. Applications for sand replenishment projects on public beaches abutting the waters of the Chesapeake Bay that involve the dredging of sand from the Chesapeake Bay and require a permit from the Marine Resources Commission or the Department of Environmental Quality, or both, shall be reviewed and a decision on the issuance of the permit shall be made within 90 days thereafter, or as soon as practicable. These agencies shall establish a working group consisting of representative stakeholders in an effort to develop an effective and efficient process for review and approval of sand replenishment projects.

B. In developing such an expedited review process, the agencies and working group shall consider a requirement that the application include the submission of a dredging plan by the locality for the areas within the Chesapeake Bay from which the dredged material will be taken and the location of the beach replenishment project. Such a dredging plan, if approved, shall not require a new review procedure if any subsequent removal of bottomland involves material obtained from the area documented in the dredging plan. Any new site proposed for the dredging of sand from the Chesapeake Bay shall require a new or amended dredging plan. A permit issued shall be valid for 10 years.

C. Any dredging plan required to be submitted with an application shall include the following information:

1. Geotechnical analysis of the proposed area to be dredged;

2. Analysis of the benthic, marine, and fishery resources, including a specific analysis of the impact on the crab population;

3. Current recreational and commercial fishing activity in the proposed dredge area;

4. Impact on any historical artifacts in the proposed dredge area;

5. Impact on other uses of the state waters and bottomlands at the dredge site;

6. Location of the beach areas to be replenished; and

7. Environmental impact of the dredge material being placed on the beach area.

D. The Commissioner, in consultation with the Department of Environmental Quality, the State Health Department, the Department of Historic Resources, the Virginia Institute of Marine Science, and any other appropriate or interested state agency, shall coordinate a joint review process to ensure the orderly evaluation of sand replenishment projects requiring a permit for dredging sand from the Chesapeake Bay. All project reviews shall be completed by state agencies within 45 days of receiving the project review request from the Commission or the Department of Environmental Quality.

2013, cc. 45, 196.



§ 28.2-1206. Permit fees; exemptions

A. The fee paid to the Commission for issuing each permit to recover underwater historic property shall be $25.

B. The fee paid to the Commission for issuing each permit to use state-owned bottomlands shall be $25, but if the cost of the project is to exceed $10,000, the fee paid shall be $100. Riparian owners of (i) commercial facilities engaged in the business of ship construction or repair, (ii) commercial facilities providing services relating to the shipping of domestic or foreign cargo, and (iii) commercial facilities engaged in the business of selling or servicing watercraft shall be exempt from the payment of rents and royalties, except as provided in subsection C.

C. When the activity or project for which a permit is requested will involve the removal of bottom material, the application shall indicate this fact. If granted, the permit shall specify a royalty of not less than $.20, nor more than $.60, per cubic yard of bottom material removed. In fixing the amount of the royalty, the Commission shall consider, among other factors, the following:

1. The primary and secondary purposes for removing the bottom material;

2. Whether the material has any commercial value and whether it will be used for any commercial purpose;

3. The use to be made of the removed material and any public benefit or adverse effect upon the public that will result from the removal or disposal of the material;

4. The physical characteristics of the material to be removed; and

5. The expense of removing and disposing of the material.

D. Where it appears that the project or facility for which a permit application is made has been completed or work thereon commenced at the time application is made, the Commission may impose additional assessments not to exceed an amount of three times the normal permit fee and royalties, unless such royalties are prohibited by this chapter.

E. Bottom material removed attendant to maintenance dredging or directional drilling shall be exempt from any royalty. The Virginia Department of Transportation shall be exempt from all fees, rents and royalties otherwise assessable under this section. All counties, cities, and towns of the Commonwealth shall pay the required permit fee but shall be exempt from all other fees, rents and royalties assessable under this section if the permit is issued prior to the commencement of any work to be accomplished under the permit.

F. All fees, rents and royalties collected pursuant to this chapter on and after July 1, 2000, shall be paid into the state treasury to the credit of the Marine Habitat and Waterways Improvement Fund.

Code 1950, § 62-2.1; 1960, c. 600; 1962, c. 637; 1966, c. 641; 1968, c. 659, § 62.1-3; 1970, c. 621; 1972, c. 866; 1973, cc. 23, 361; 1974, cc. 92, 385; 1975, c. 431; 1976, c. 579; 1980, c. 253; 1982, c. 102; 1988, c. 868; 1992, c. 836; 2000, c. 1056; 2004, cc. 899, 1018.



§ 28.2-1207. Authority to approve permits for encroachment on subaqueous beds; notice

A. Any application for a permit to trespass upon or over or encroach upon subaqueous beds which are the Commonwealth's property may be approved by the Commissioner or his authorized representative if the application meets the requirements of §§ 28.2-1205 and 28.2-1206 and the following criteria are satisfied:

1. The total value of the project does not exceed $500,000;

2. The application is not protested by any citizen or objected to by any state agency; and

3. The project for which the permit is sought will not require any other permit from the Commission.

B. If the permit application is for a shore erosion control project recommended by the soil and water conservation district in which the project is to be located and the criteria listed in subsection A of this section are satisfied, the Commission may, after giving notice of the application to the Virginia Institute of Marine Science, approve the application without giving notice to or awaiting the approval of any other state agency.

C. The Commission shall, in conjunction with affected state and federal agencies, develop an expedited process for issuing general permits for activities that are intended to improve water quality such as bioengineered streambank projects and livestock stream crossings, and for activities required during emergencies in which a determination has been made that there is a threat to public or private property, or to the health and safety of the public. The development of the general permit shall be exempt from Article 2 (§ 2.2-4007 et seq.) of the Administrative Process Act.

1972, c. 398, § 62.1-3.01; 1973, c. 350, § 62.1-3.02; 1980, c. 312; 1984, c. 246; 1992, c. 836; 1997, c. 845; 2011, c. 451.



§ 28.2-1208. Granting easements in or leasing the beds of certain waters

A. The Marine Resources Commission may, with the approval of the Attorney General and the Governor, grant easements over or under or lease the beds of the waters of the Commonwealth outside of the Baylor Survey. Every easement or lease executed pursuant to this section shall be for a period not to exceed five years, except in the case of offshore renewable energy leases described in clause (ii), in which case the period shall not exceed 30 years, and shall specify the rent and such other terms deemed expedient and proper. Such easements and leases may include the right to renew the same for an additional period not to exceed five years. Any lease that authorizes grantees or lessees to (i) prospect for and take from the bottoms covered thereby, oil, gas, and other specified minerals and mineral substances; or (ii) generate electrical energy from wave or tidal action, currents, offshore winds, or thermal or salinity gradients, and transmit energy from such sources to shore shall require a royalty. Except for offshore renewable energy leases, purchase payment for any easement granted to a public service corporation, certificated telephone company, interstate natural gas company or provider of cable television or other multichannel video programming service shall be $100 and shall be for a period of 40 years. However, no easement or lease shall in any way affect or interfere with the rights vouchsafed to the people of the Commonwealth concerning fishing, fowling, and the catching and taking of oysters and other shellfish in and from the leased bottoms or the waters above.

B. All easements granted and leases made pursuant to this section shall be executed for, and in the name and on behalf of, the Commonwealth by the Attorney General and shall be countersigned by the Governor.

C. All oil, gas and other minerals royalties collected from such easements or leases on and after July 1, 2000, shall be paid into the state treasury to the credit of the Marine Habitat and Waterways Improvement Fund. All royalties collected as a result of the generation or transmission of electrical or compressed air energy from offshore renewable sources including wave or tidal action, currents, offshore winds, and thermal or salinity gradients shall be paid into the state treasury and appropriated to the Virginia Coastal Energy Research Consortium established pursuant to § 67-600.

D. Prior to December 1 of each year, the Commissioner and the Attorney General shall make reports to the General Assembly on all easements and leases executed pursuant to this section during the preceding 12 months.

E. The Commission shall, in cooperation with the Division of Geology and Mineral Resources of the Department of Mines, Minerals and Energy and with the assistance of affected state agencies, departments and institutions, including the Virginia Coastal Energy Research Consortium, maintain a State Subaqueous Minerals and Coastal Energy Management Plan that shall supplement the State Minerals Management Plan set forth in § 2.2-1157 and the Virginia Energy Plan (§ 67-200 et seq.). The State Subaqueous Minerals and Coastal Energy Management Plan shall include provisions for (i) the holding of public hearings, (ii) public advertising for competitive bids or proposals for mineral and renewable energy leasing and extraction activities, (iii) preparation of environmental impact reports to be reviewed by the appropriate agency of the Commonwealth, and (iv) review and approval of leases by the Attorney General and the Governor as required by subsection A. The environmental impact reports shall address, but not be limited to:

1. The environmental impact of the proposed activity;

2. Any adverse environmental effects that cannot be avoided if the proposed activity is undertaken;

3. Measures proposed to minimize the impact of the proposed activity;

4. Any alternative to the proposed activity; and

5. Any irreversible environmental changes which would be involved in the proposed activity.

For the purposes of subdivision 4 of this subsection, the report shall contain all alternatives considered and the reasons why the alternatives were rejected. If a report does not set forth alternatives, it shall state why alternatives were not considered.

Code 1950, § 62-3; 1958, c. 290; 1962, c. 637; 1968, c. 659, § 62.1-4; 1986, c. 488; 1992, c. 836; 1993, c. 644; 2000, c. 1056; 2004, cc. 899, 1018; 2008, c. 369; 2009, c. 766.



§ 28.2-1209. Maintenance or removal of structures erected upon or over state-owned subaqueous bottoms

Any person constructing or erecting any structure upon or over state-owned subaqueous bottoms, or their grantees or assignees for value, shall be responsible for the maintenance or removal of the structure upon its abandonment or its falling into a state of disrepair. However, public service corporations may abandon cables, conduit and pipes upon prior approval of the Commission.

1974, c. 274, § 62.1-3.03; 1992, c. 836 .



§ 28.2-1210. Removal of obstructions or hazardous property from state waters; penalty

A. Whenever any wharf, pier, piling, bulkhead, structure, or vessel is found in or upon the bays, oceans, rivers, streams or creeks of the Commonwealth in a state of abandonment, in danger of sinking, or in such disrepair as to constitute a hazard or obstruction to the use of such waterway, the Commission may ascertain the owner of the property and require him to repair or remove the property from the waters of the Commonwealth. If the identity or location of the owner remains unknown and unascertainable after a diligent search and the posting of proper notice at the last known address of the owner, if known, the Commission may have the property removed from the waterways of the Commonwealth after giving notice by publication once in a newspaper of general circulation in the area where such property is located.

B. It is unlawful for any person who owns a vessel to allow such vessel, for more than one week after delivery of notification by the Commission or a law-enforcement official in person or by United States Postal Service certified mail, return receipt requested, to be in a state of abandonment and in danger of sinking, or in such disrepair as to constitute a hazard or obstruction to the use of a waterway. Upon the occurrence of a natural disaster or other act of God, the Commission or law-enforcement official shall not issue a notification until sixty days following such occurrence. Any person who violates this subsection is guilty of a Class 3 misdemeanor.

1974, c. 602, § 62.1-194.1:1; 1992, c. 836; 1997, c. 258; 1999, c. 544.



§ 28.2-1211. Injunction against violation of § 28.2-1203

The circuit court of the city or county in which any act is done or facility or project is found, which is unlawful under the provisions of § 28.2-1203, shall have the authority, upon application by the Commission, reasonable notice, and after a hearing, to enjoin any further unlawful act and to direct the guilty party or the Commission, at the cost of the guilty party, to remove, tear down or take such other steps as are necessary to protect and preserve the subject property of the Commonwealth.

1970, c. 621, § 62.1-3.1; 1992, c. 836 .



§ 28.2-1212. Monitoring, inspections, compliance and restoration

A. The Commissioner may require permittees to implement monitoring and reporting procedures he believes are reasonably necessary to safeguard the property and interests of the Commonwealth protected by this chapter.

B. The Commissioner may require such on-site inspections as he believes are reasonably necessary to determine whether the measures required by the permit are being properly performed, or whether the provisions of this chapter are being violated. Prior to conducting such inspections, the Commissioner shall provide notice to the resident owner, occupier or operator, who shall be given an opportunity to accompany the site inspector. If it is determined that there is a failure to comply with the permit, the Commissioner shall serve notice upon the permittee at the address specified in his permit application or by delivery at the site of the permitted activities to the person supervising those activities and designated in the permit to receive the notice. The notice shall describe the measures needed for compliance and the time within which these measures shall be completed. Failure of the person to comply within the specified period is a violation of this section.

C. Upon receipt of a sworn complaint of a substantial violation of this chapter from the designated enforcement officer, the Commissioner may, in conjunction with or subsequent to a notice to comply as specified in subsection B of this section, issue an order requiring all or part of the activities on the site to be stopped until the specified corrective measures have been taken. In the case of an activity not authorized under this chapter or where the alleged permit noncompliance is causing, or is in imminent danger of causing, significant harm to the subaqueous bottoms protected by this chapter, the order may be issued without regard to whether the person has been issued a notice to comply as specified in subsection B of this section. Otherwise, the order may be issued only after the permittee has failed to comply with the notice to comply. The order shall be served in the same manner as a notice to comply, and shall remain in effect for a period of seven days from the date of service pending application by the Commissioner, permittee, resident owner, occupier, or operator for appropriate relief to the circuit court of the jurisdiction where the violation was alleged to have occurred. Upon completion of corrective action, the order shall immediately be lifted.

D. Upon receipt of a sworn complaint of a substantial violation of this chapter from a designated enforcement officer, the Commission may order that the affected site be restored to its previous condition if the Commission finds that restoration is necessary to recover lost resources or to prevent further damage to resources. The order shall specify the restoration necessary and establish a reasonable time for its completion. The order shall be issued only after a hearing with at least thirty days' notice to the affected person of the hearing's time, place and purpose and shall become effective immediately upon issuance by the Commission. The Commission shall require any scientific monitoring plan it believes is necessary to ensure the successful restoration of subaqueous bottoms protected by this chapter and may require that a prepaid contract acceptable to the Commission be in effect for the purpose of carrying out the scientific monitoring plan. The Commission may also require a reasonable bond or letter of credit in an amount and with surety and conditions satisfactory to it securing to the Commonwealth compliance with the conditions set forth in the restoration order. The appropriate court, upon petition by the Commission, may enforce any such restoration order by injunction, mandamus, or other appropriate remedy. Failure to complete the required restoration is a violation of this chapter.

E. The duties of the Commissioner under this section may be delegated to his respective designee; however, the designee shall not be a designated enforcement officer.

1992, c. 836 .



§ 28.2-1213. Penalties

A. Without limiting the remedies which may be obtained under this chapter, any person who violates any provision of this chapter or who violates or fails, neglects, or refuses to obey any Commission notice, order, rule, regulation, or permit condition authorized by this chapter shall, upon such finding by an appropriate circuit court, be assessed a civil penalty not to exceed $25,000 for each day of violation. Such civil penalties shall be paid into the state treasury to the credit of the Marine Habitat and Waterways Improvement Fund.

B. Without limiting the remedies which may be obtained under this chapter, and with the consent of any person who has violated any provision of this chapter or who has violated or failed, neglected, or refused to obey any Commission order, rule, regulation, or permit condition authorized by this chapter, the Commission may provide, in an order issued by the Commission against such person, for the one-time payment of civil charges for each violation in specific sums, not to exceed $10,000 for each violation. Civil charges shall be in lieu of any appropriate civil penalty which could be imposed under subsection A of this section. Civil charges may be in addition to the cost of any restoration ordered by the Commission and shall be paid into the state treasury to the credit of the Marine Habitat and Waterways Improvement Fund.

Code 1950, § 62-2.1; 1960, c. 600; 1962, c. 637; 1966, c. 641; 1968, c. 659, § 62.1-3; 1970, c. 621; 1972, c. 866; 1973, cc. 23, 361; 1974, cc. 92, 385; 1975, c. 431; 1976, c. 579; 1980, c. 253; 1982, c. 102; 1988, c. 868; 1992, c. 836; 2000, c. 1056.



§ 28.2-1300. Definitions

As used in this chapter, unless the context requires a different meaning:

"Back Bay and its tributaries" means the following, as shown on the United States Geological Survey Quadrangle Sheets for Virginia Beach, North Bay, and Knotts Island: Back Bay north of the Virginia-North Carolina state line; Capsies Creek north of the Virginia-North Carolina state line; Deal Creek; Devil Creek; Nawney Creek; Redhead Bay, Sand Bay, Shipps Bay, North Bay, and the waters connecting them; Beggars Bridge Creek; Muddy Creek; Ashville Bridge Creek; Hells Point Creek; Black Gut; and all coves, ponds and natural waterways adjacent to or connecting with the above-named bodies of water.

"County, city, or town" means the governing body of the county, city, or town.

"Governmental activity" means any of the services provided by the Commonwealth or a county, city, or town to its citizens for the purpose of maintaining public facilities, including but not limited to, such services as constructing, repairing and maintaining roads; providing street lights and sewage facilities; supplying and treating water; and constructing public buildings.

"Nonvegetated wetlands" means unvegetated lands lying contiguous to mean low water and between mean low water and mean high water, including those unvegetated areas of Back Bay and its tributaries and the North Landing River and its tributaries subject to flooding by normal and wind tides but not hurricane or tropical storm tides.

"North Landing River and its tributaries" means the following, as shown on the United States Geological Survey Quadrangle Sheets for Pleasant Ridge, Creeds, and Fentress: the North Landing River from the Virginia-North Carolina line to Virginia Highway 165 at North Landing Bridge; the Chesapeake and Albemarle Canal from Virginia Highway 165 at North Landing Bridge to the locks at Great Bridge; and all named and unnamed streams, creeks and rivers flowing into the North Landing River and the Chesapeake and Albemarle Canal except West Neck Creek north of Indian River Road, Pocaty River west of Blackwater Road, Blackwater River west of its forks located at a point approximately 6400 feet due west of the point where Blackwater Road crosses the Blackwater River at the village of Blackwater, and Millbank Creek west of Blackwater Road.

"Vegetated wetlands" means lands lying between and contiguous to mean low water and an elevation above mean low water equal to the factor one and one-half times the mean tide range at the site of the proposed project in the county, city, or town in question, and upon which is growing any of the following species: saltmarsh cordgrass (Spartina alterniflora), saltmeadow hay (Spartina patens), saltgrass (Distichlis spicata), black needlerush (Juncus roemerianus), saltwort (Salicornia spp.), sea lavender (Limonium spp.), marsh elder (Iva frutescens), groundsel bush (Baccharis halimifolia), wax myrtle (Myrica sp.), sea oxeye (Borrichia frutescens), arrow arum (Peltandra virginica), pickerelweed (Pontederia cordata), big cordgrass (Spartina cynosuroides), rice cutgrass (Leersia oryzoides), wildrice (Zizania aquatica), bulrush (Scirpus validus), spikerush (Eleocharis sp.), sea rocket (Cakile edentula), southern wildrice (Zizaniopsis miliacea), cattail (Typha spp.), three-square (Scirpus spp.), buttonbush (Cephalanthus occidentalis), bald cypress (Taxodium distichum), black gum (Nyssa sylvatica), tupelo (Nyssa aquatica), dock (Rumex spp.), yellow pond lily (Nuphar sp.), marsh fleabane (Pluchea purpurascens), royal fern (Osmunda regalis), marsh hibiscus (Hibiscus moscheutos), beggar's tick (Bidens sp.), smartweed (Polygonum sp.), arrowhead (Sagittaria spp.), sweet flag (Acorus calamus), water hemp (Amaranthus cannabinus), reed grass (Phragmites communis), or switch grass (Panicum virgatum).

"Vegetated wetlands of Back Bay and its tributaries" or "vegetated wetlands of the North Landing River and its tributaries" means all marshes subject to flooding by normal and wind tides, but not hurricane or tropical storm tides, and upon which is growing any of the following species: saltmarsh cordgrass (Spartina alterniflora), saltmeadow hay (Spartina patens), black needlerush (Juncus roemerianus), marsh elder (Iva frutescens), groundsel bush (Baccharis halimifolia), wax myrtle (Myrica sp.), arrow arum (Peltandra virginica), pickerelweed (Pontederia cordata), big cordgrass (Spartina cynosuroides), rice cutgrass (Leersia oryzoides), wildrice (Zizania aquatica), bulrush (Scirpus validus), spikerush (Eleocharis sp.), cattail (Typha spp.), three-square (Scirpus spp.), dock (Rumex sp.), smartweed (Polygonum sp.), yellow pond lily (Nuphar sp.), royal fern (Osmunda regalis), marsh hibiscus (Hibiscus moscheutos), beggar's tick (Bidens sp.), arrowhead (Sagittaria sp.), water hemp (Amaranthus cannabinus), reed grass (Phragmites communis), or switch grass (Panicum virgatum).

"Wetlands" means both vegetated and nonvegetated wetlands.

"Wetlands board" or "board" means a board created pursuant to § 28.2-1303.

"Wetlands zoning ordinance" means the ordinance set forth in § 28.2-1302.

1972, c. 711, § 62.1-13.2; 1973, c. 388; 1974, c. 297; 1975, c. 268; 1979, c. 524; 1982, c. 300; 1992, c. 836 .



§ 28.2-1301. Powers and duties of the Commission

A. The Commission may receive gifts, grants, bequests, and devises of wetlands and money which shall be held for the uses prescribed by the donor, grantor, or testator and in accordance with the provisions of this chapter. The Commission shall manage any wetlands it receives so as to maximize their ecological value as provided in Article 2 (§ 28.2-1503 et seq.) of Chapter 15 of this title.

B. The Commission shall preserve and prevent the despoliation and destruction of wetlands while accommodating necessary economic development in a manner consistent with wetlands preservation.

C. In order to perform its duties under this section and to assist counties, cities, and towns in regulating wetlands, the Commission shall promulgate and periodically update guidelines which scientifically evaluate vegetated and nonvegetated wetlands by type and describe the consequences of use of these wetlands types. The Virginia Institute of Marine Science shall provide advice and assistance to the Commission in developing these guidelines by evaluating wetlands by type and continuously maintaining and updating an inventory of vegetated wetlands.

D. In developing guidelines or regulations under this chapter the Commission shall consult with all affected state agencies. Consistent with other legal rights, consideration shall be given to the unique character of the Commonwealth's tidal wetlands which are essential for the production of marine and inland wildlife, waterfowl, finfish, shellfish and flora; serve as a valuable protective barrier against floods, tidal storms and the erosion of the Commonwealth's shores and soil; are important for the absorption of silt and pollutants; and are important for recreational and aesthetic enjoyment of the people and for the promotion of tourism, navigation and commerce.

1972, c. 711, §§ 62.1-13.1, 62.1-13.4, 62.1-13.17; 1982, c. 300; 1990, c. 811; 1992, c. 836; 1995, c. 850.



§ 28.2-1302. Adoption of wetlands zoning ordinance; terms of ordinance

Any county, city or town may adopt the following ordinance, which, after October 1, 1992, shall serve as the only wetlands zoning ordinance under which any wetlands board is authorized to operate. Any county, city, or town which has adopted the ordinance prior to October 1, 1992, shall amend the ordinance to conform it to the ordinance contained herein by October 1, 1992.

Wetlands Zoning Ordinance

§ 1. The governing body of ......., acting pursuant to Chapter 13 (§ 28.2-1300 et seq.) of Title 28.2 of the Code of Virginia, adopts this ordinance regulating the use and development of wetlands.

§ 2. As used in this ordinance, unless the context requires a different meaning:

"Back Bay and its tributaries" means the following, as shown on the United States Geological Survey Quadrangle Sheets for Virginia Beach, North Bay, and Knotts Island: Back Bay north of the Virginia-North Carolina state line; Capsies Creek north of the Virginia-North Carolina state line; Deal Creek; Devil Creek; Nawney Creek; Redhead Bay, Sand Bay, Shipps Bay, North Bay, and the waters connecting them; Beggars Bridge Creek; Muddy Creek; Ashville Bridge Creek; Hells Point Creek; Black Gut; and all coves, ponds and natural waterways adjacent to or connecting with the above-named bodies of water.

"Commission" means the Virginia Marine Resources Commission.

"Commissioner" means the Commissioner of Marine Resources.

"Governmental activity" means any of the services provided by this ..… (county, city, or town) to its citizens for the purpose of maintaining this ...… (county, city, or town), including but not limited to such services as constructing, repairing and maintaining roads; providing sewage facilities and street lights; supplying and treating water; and constructing public buildings.

"Nonvegetated wetlands" means unvegetated lands lying contiguous to mean low water and between mean low water and mean high water, including those unvegetated areas of Back Bay and its tributaries and the North Landing River and its tributaries subject to flooding by normal and wind tides but not hurricane or tropical storm tides.

"North Landing River and its tributaries" means the following, as shown on the United States Geological Survey Quadrangle Sheets for Pleasant Ridge, Creeds, and Fentress: the North Landing River from the Virginia-North Carolina line to Virginia Highway 165 at North Landing Bridge; the Chesapeake and Albemarle Canal from Virginia Highway 165 at North Landing Bridge to the locks at Great Bridge; and all named and unnamed streams, creeks and rivers flowing into the North Landing River and the Chesapeake and Albemarle Canal except West Neck Creek north of Indian River Road, Pocaty River west of Blackwater Road, Blackwater River west of its forks located at a point approximately 6400 feet due west of the point where Blackwater Road crosses the Blackwater River at the village of Blackwater, and Millbank Creek west of Blackwater Road.

"Person" means any individual, corporation, partnership, association, company, business, trust, joint venture, or other legal entity.

"Vegetated wetlands" means lands lying between and contiguous to mean low water and an elevation above mean low water equal to the factor one and one-half times the mean tide range at the site of the proposed project in the county, city, or town in question, and upon which is growing any of the following species: saltmarsh cordgrass (Spartina alterniflora), saltmeadow hay (Spartina patens), saltgrass (Distichlis spicata), black needlerush (Juncus roemerianus), saltwort (Salicornia spp.), sea lavender (Limonium spp.), marsh elder (Iva frutescens), groundsel bush (Baccharis halimifolia), wax myrtle (Myrica sp.), sea oxeye (Borrichia frutescens), arrow arum (Peltandra virginica), pickerelweed (Pontederia cordata), big cordgrass (Spartina cynosuroides), rice cutgrass (Leersia oryzoides), wildrice (Zizania aquatica), bulrush (Scirpus validus), spikerush (Eleocharis sp.), sea rocket (Cakile edentula), southern wildrice (Zizaniopsis miliacea), cattail (Typha spp.), three-square (Scirpus spp.), buttonbush (Cephalanthus occidentalis), bald cypress (Taxodium distichum), black gum (Nyssa sylvatica), tupelo (Nyssa aquatica), dock (Rumex spp.), yellow pond lily (Nuphar sp.), marsh fleabane (Pluchea purpurascens), royal fern (Osmunda regalis), marsh hibiscus (Hibiscus moscheutos), beggar's tick (Bidens sp.), smartweed (Polygonum sp.), arrowhead (Sagittaria spp.), sweet flag (Acorus calamus), water hemp (Amaranthus cannabinus), reed grass (Phragmites communis), or switch grass (Panicum virgatum).

"Vegetated wetlands of Back Bay and its tributaries" or "vegetated wetlands of the North Landing River and its tributaries" means all marshes subject to flooding by normal and wind tides but not hurricane or tropical storm tides, and upon which is growing any of the following species: saltmarsh cordgrass (Spartina alterniflora), saltmeadow hay (Spartina patens), black needlerush (Juncus roemerianus), marsh elder (Iva frutescens), groundsel bush (Baccharis halimifolia), wax myrtle (Myrica sp.), arrow arum (Peltandra virginica), pickerelweed (Pontederia cordata), big cordgrass (Spartina cynosuroides), rice cutgrass (Leersia oryzoides), wildrice (Zizania aquatica), bulrush (Scirpus validus), spikerush (Eleocharis sp.), cattail (Typha spp.), three-square (Scirpus spp.), dock (Rumex sp.), smartweed (Polygonum sp.), yellow pond lily (Nuphar sp.), royal fern (Osmunda regalis), marsh hibiscus (Hibiscus moscheutos), beggar's tick (Bidens sp.), arrowhead (Sagittaria sp.), water hemp (Amaranthus cannabinus), reed grass (Phragmites communis), or switch grass (Panicum virgatum).

"Wetlands" means both vegetated and nonvegetated wetlands.

"Wetlands board" or "board" means a board created pursuant to § 28.2-1303 of the Code of Virginia .

§ 3. The following uses of and activities in wetlands are authorized if otherwise permitted by law:

1. The construction and maintenance of noncommercial catwalks, piers, boathouses, boat shelters, fences, duckblinds, wildlife management shelters, footbridges, observation decks and shelters and other similar structures, provided that such structures are so constructed on pilings as to permit the reasonably unobstructed flow of the tide and preserve the natural contour of the wetlands;

2. The cultivation and harvesting of shellfish, and worms for bait;

3. Noncommercial outdoor recreational activities, including hiking, boating, trapping, hunting, fishing, shellfishing, horseback riding, swimming, skeet and trap shooting, and shooting on shooting preserves, provided that no structure shall be constructed except as permitted in subdivision 1 of this section;

4. Other outdoor recreational activities, provided they do not impair the natural functions or alter the natural contour of the wetlands;

5. Grazing, haying, and cultivating and harvesting agricultural, forestry or horticultural products;

6. Conservation, repletion and research activities of the Commission, the Virginia Institute of Marine Science, the Department of Game and Inland Fisheries and other conservation-related agencies;

7. The construction or maintenance of aids to navigation which are authorized by governmental authority;

8. Emergency measures decreed by any duly appointed health officer of a governmental subdivision acting to protect the public health;

9. The normal maintenance and repair of, or addition to, presently existing roads, highways, railroad beds, or facilities abutting on or crossing wetlands, provided that no waterway is altered and no additional wetlands are covered;

10. Governmental activity in wetlands owned or leased by the Commonwealth or a political subdivision thereof;

11. The normal maintenance of man-made drainage ditches, provided that no additional wetlands are covered. This subdivision does not authorize the construction of any drainage ditch; and

12. The construction of living shoreline projects authorized pursuant to a general permit developed under subsection B of § 28.2-104.1

§ 4. A. Any person who desires to use or develop any wetland within this ..........… (county, city, or town), other than for the purpose of conducting the activities specified in § 3 of this ordinance, shall first file an application for a permit directly with the wetlands board or with the Commission.

B. The permit application shall include the following: the name and address of the applicant; a detailed description of the proposed activities; a map, drawn to an appropriate and uniform scale, showing the area of wetlands directly affected, the location of the proposed work thereon, the area of existing and proposed fill and excavation, the location, width, depth and length of any proposed channel and disposal area, and the location of all existing and proposed structures, sewage collection and treatment facilities, utility installations, roadways, and other related appurtenances or facilities, including those on adjacent uplands; a description of the type of equipment to be used and the means of equipment access to the activity site; the names and addresses of owners of record of adjacent land and known claimants of water rights in or adjacent to the wetland of whom the applicant has notice; an estimate of cost; the primary purpose of the project; any secondary purposes of the project, including further projects; the public benefit to be derived from the proposed project; a complete description of measures to be taken during and after the alteration to reduce detrimental offsite effects; the completion date of the proposed work, project, or structure; and such additional materials and documentation as the wetlands board may require.

C. A nonrefundable processing fee shall accompany each permit application. The fee shall be set by the applicable governing body with due regard for the services to be rendered, including the time, skill, and administrator's expense involved.

§ 5. All applications, maps, and documents submitted shall be open for public inspection at the office designated by the applicable governing body and specified in the advertisement for public hearing required under § 6 of this ordinance.

§ 6. Not later than 60 days after receipt of a complete application, the wetlands board shall hold a public hearing on the application. The applicant, local governing body, Commissioner, owner of record of any land adjacent to the wetlands in question, known claimants of water rights in or adjacent to the wetlands in question, the Virginia Institute of Marine Science, the Department of Game and Inland Fisheries, the Water Control Board, the Department of Transportation, and any governmental agency expressing an interest in the application shall be notified of the hearing. The board shall mail these notices not less than 20 days prior to the date set for the hearing. The wetlands board shall also cause notice of the hearing to be published at least once a week for two weeks prior to such hearing in a newspaper of general circulation in this .......… (county, city, or town). The published notice shall specify the place or places within this ..........… (county, city, or town) where copies of the application may be examined. The costs of publication shall be paid by the applicant.

§ 7. A. Approval of a permit application shall require the affirmative vote of three members of a five-member board or four members of a seven-member board.

B. The chairman of the board, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. Any person may testify at the public hearing. Each witness at the hearing may submit a concise written statement of his testimony. The board shall make a record of the proceeding, which shall include the application, any written statements of witnesses, a summary of statements of all witnesses, the findings and decision of the board, and the rationale for the decision.

C. The board shall make its determination within 30 days of the hearing. If the board fails to act within that time, the application shall be deemed approved. Within 48 hours of its determination, the board shall notify the applicant and the Commissioner of its determination. If the board fails to make a determination within the 30-day period, it shall promptly notify the applicant and the Commission that the application is deemed approved. For purposes of this section, "act" means taking a vote on the application. If the application receives less than four affirmative votes from a seven-member board or less than three affirmative votes from a five-member board, the permit shall be denied.

D. If the board's decision is reviewed or appealed, the board shall transmit the record of its hearing to the Commissioner. Upon a final determination by the Commission, the record shall be returned to the board. The record shall be open for public inspection at the same office as was designated under § 5 of this ordinance.

§ 8. The board may require a reasonable bond or letter of credit in an amount and with surety and conditions satisfactory to it, securing to the Commonwealth compliance with the conditions and limitations set forth in the permit. The board may, after a hearing held pursuant to this ordinance, suspend or revoke a permit if the applicant has failed to comply with any of the conditions or limitations set forth in the permit or has exceeded the scope of the work described in the application. The board may, after a hearing, suspend a permit if the applicant fails to comply with the terms and conditions set forth in the application.

§ 9. In fulfilling its responsibilities under this ordinance, the board shall preserve and prevent the despoliation and destruction of wetlands within its jurisdiction while accommodating necessary economic development in a manner consistent with wetlands preservation.

§ 10. A. In deciding whether to grant, grant in modified form or deny a permit, the board shall consider the following:

1. The testimony of any person in support of or in opposition to the permit application;

2. The impact of the proposed development on the public health, safety, and welfare; and

3. The proposed development's conformance with standards prescribed in § 28.2-1308 of the Code of Virginia and guidelines promulgated pursuant to § 28.2-1301 of the Code of Virginia .

B. The board shall grant the permit if all of the following criteria are met:

1. The anticipated public and private benefit of the proposed activity exceeds its anticipated public and private detriment.

2. The proposed development conforms with the standards prescribed in § 28.2-1308 of the Code of Virginia and guidelines promulgated pursuant to § 28.2-1301 of the Code of Virginia .

3. The proposed activity does not violate the purposes and intent of this ordinance or Chapter 13 (§ 28.2-1300 et seq.) of Title 28.2 of the Code of Virginia.

C. If the board finds that any of the criteria listed in subsection B of this section are not met, the board shall deny the permit application but allow the applicant to resubmit the application in modified form.

§ 11. The permit shall be in writing, signed by the chairman of the board or his authorized representative, and notarized. A copy of the permit shall be transmitted to the Commissioner.

§ 12. No permit shall be granted without an expiration date established by the board. Upon proper application, the board may extend the permit expiration date.

§ 13. No permit granted by a wetlands board shall in any way affect the applicable zoning and land use ordinances of this ..........… (county, city, or town) or the right of any person to seek compensation for any injury in fact incurred by him because of the proposed activity.

1972, c. 711, §§ 62.1-13.1, 62.1-13.5; 1973, cc. 382, 388; 1975, c. 268; 1979, c. 418; 1982, c. 300; 1985, c. 541; 1988, c. 587; 1989, c. 360; 1992, c. 836; 1994, c. 274; 2014, cc. 112, 143; 2014, cc. 112, 143.



§ 28.2-1303. Appointment, terms, compensation, etc., of local wetlands boards; jurisdiction of county wetlands board over wetlands in town

A. Every county, city, or town that enacts a wetlands zoning ordinance pursuant to this chapter shall create a wetlands board, consisting of five or seven residents of that jurisdiction appointed by the local governing body. All board members' terms shall be for five years, except that the term of at least one of the original appointments shall expire during each of the succeeding five years. The chairman of the board shall notify the local governing body at least 30 days prior to the expiration of any member's term and shall promptly notify the local governing body if any vacancy occurs. Vacancies shall be filled by the local governing body without delay upon receipt of such notice. Appointments to fill vacancies shall be for the unexpired portion of the term. Members may serve successive terms. A member whose term expires shall continue to serve until his successor is appointed and qualified. Members of the board shall hold no public office in the county or city other than membership on the local planning or zoning commission, the local erosion commission, the local board of zoning appeals, a board established by a local government to hear cases regarding ordinances adopted pursuant to the Chesapeake Bay Preservation Act and regulations promulgated thereunder, or as director of a soil and water conservation board. When members of these local commissions or boards are appointed to a local wetlands board, their terms of appointment shall be coterminous with their membership on those boards or commissions. The governing body shall also appoint at least one but not more than three alternate members to the board. The qualifications, terms, and compensation of alternate members shall be the same as those of members. Any member who knows that he will not be able to attend a board meeting shall notify the chairman at least 24 hours in advance of such meeting. The chairman shall select an alternate member to serve in place of the absent member at the board meeting, which shall be noted in the records of the board.

B. Upon a hearing with at least 15 days' notice thereof, any board member may be removed for malfeasance, misfeasance, or nonfeasance in office, or for other just cause, by the local governing body. Notwithstanding the foregoing provisions, a member of a local wetlands board may be removed from office by the local governing body without limitation in the event that the board member is absent from any three consecutive meetings of the board, or is absent from any four meetings of the board within any 12-month period. In either such event, a successor shall be appointed by the governing body for the unexpired portion of the term of the member who has been removed.

C. If a town does not enact a wetlands zoning ordinance within one year of its enactment by the surrounding county, application for permits to use and develop wetlands within the town shall be made to the county wetlands board.

D. Any county, city, or town that creates a local wetlands board pursuant to this section may compensate the members of the board in accordance with such terms and conditions as the locality may prescribe.

E. Notwithstanding any other provision of this section, the Town of Dumfries in Prince William County may enact a wetlands zoning ordinance pursuant to the provisions of this chapter.

1972, c. 711, §§ 62.1-13.6, 62.1-13.8; 1977, c. 15; 1978, c. 585; 1982, cc. 300, 446; 1983, c. 87; 1987, c. 62; 1992, c. 836; 2004, c. 277; 2005, c. 104; 2006, c. 687.



§ 28.2-1304. Officers, meetings, rules, etc., of wetlands boards; records and reports

The board shall annually elect from its membership a chairman and such other officers as it deems necessary for terms of one year. For the conduct of any hearing and the taking of any action, a quorum shall be not less than three members of a five-member board nor less than four members of a seven-member board. The board may make, alter, and rescind rules and forms for its procedures, provided they are consistent with state law and local ordinances. The board shall keep a full public record of its proceedings and shall submit a report of its activities to the local governing body at least once each year. The board shall forward a copy of each report to the Commission.

1972, c. 711, § 62.1-13.7; 1977, c. 15; 1982, c. 446; 1992, c. 836 .



§ 28.2-1305. Local governing body to supply meeting space and services for wetlands board

Every county, city, or town creating a wetlands board shall supply the board with reasonable meeting space and necessary secretarial, clerical, legal, and consulting services. The local governing body is authorized to expend the public funds necessary to comply with the provisions of this section.

1972, c. 711, § 62.1-13.8; 1992, c. 836 .



§ 28.2-1306. Permits required for certain activities; issuance of permits by Commission

A. It shall be unlawful for any person to conduct any activity which would require a permit under a wetlands zoning ordinance without such a permit. Until the county, city, or town in which a person proposes to conduct an activity which would require a permit under a wetlands zoning ordinance adopts the wetlands zoning ordinance, the person shall apply for a permit directly to the Commission, except as provided in subsection C of § 28.2-1303. If an applicant desires to use or develop wetlands owned by the Commonwealth, he shall apply for a permit directly to the Commission, and in addition to the application fee required by the wetlands zoning ordinance, he shall pay those fees and royalties assessed under § 28.2-1206.

B. Upon notification by any county, city, or town that it has adopted the wetlands zoning ordinance, the Commission shall immediately forward to that jurisdiction's wetlands board any pending permit application over which that board would have had jurisdiction if the ordinance had been in effect at the time the application was filed. However, if requested by the applicant, the application shall remain within the Commission's jurisdiction.

C. The Commission shall process permit applications in accordance with the provisions of the wetlands zoning ordinance and the Commissioner, or his authorized representative, shall sign such permit; however, the Commission may designate one or more hearing officers who may, in lieu of the Commission, conduct public hearings as required under § 28.2-1302, and thereafter report their findings and recommendations to the Commission.

1972, c. 711, §§ 62.1-13.5, 62.1-13.9; 1973, cc. 382, 388; 1975, c. 268; 1979, c. 418; 1982, c. 300; 1985, c. 541; 1988, c. 587; 1989, c. 360; 1992, c. 836; 1994, c. 125.



§ 28.2-1307. Expedited permits; administrative procedures

A. The Commission may, in conjunction with local wetlands boards and other affected state and federal agencies, develop administrative procedures to expedite the processing of applications for permits required under this chapter. Whenever an application is received by the Commission for a permit over which a local board has jurisdiction under a wetlands zoning ordinance, the Commission shall forward a copy of the application to that board within seven days.

B. The Commission shall, in conjunction with local wetlands boards and other affected state and federal agencies, develop an expedited process for issuing general wetlands permits to be used by applicants during emergency situations in which a determination has been made that there is a threat to public or private property, or to the health and safety of the public. The development of the general wetlands permit shall be in accordance with subdivision A 8 of § 2.2-4006.

1982, c. 300, § 62.1-13.5:2; 1992, c. 836; 1997, c. 868; 2010, c. 65.



§ 28.2-1308. Standards for use and development of wetlands; utilization of guidelines

A. The following standards shall apply to the use and development of wetlands and shall be considered in the determination of whether any permit required by this chapter should be granted or denied:

1. Wetlands of primary ecological significance shall not be altered so that the ecological systems in the wetlands are unreasonably disturbed; and

2. Development in Tidewater Virginia, to the maximum extent practical, shall be concentrated in wetlands of lesser ecological significance, in vegetated wetlands which have been irreversibly disturbed before July 1, 1972, in nonvegetated wetlands which have been irreversibly disturbed prior to January 1, 1983, and in areas of Tidewater Virginia outside of wetlands.

B. The provisions of guidelines promulgated by the Commission pursuant to § 28.2-1301 shall be considered in applying the standards listed in subsection A of this section.

C. When any activity authorized by a permit issued pursuant to this chapter is conditioned upon compensatory mitigation for adverse impacts to wetlands, the applicant may be permitted to satisfy all or part of such mitigation requirements by the purchase or use of credits from any wetlands mitigation bank, including any banks owned by the permit applicant, that has been approved and is operating in accordance with applicable federal and state guidance, laws, or regulations for the establishment, use and operation of mitigation banks as long as (i) the bank is in the same fourth order subbasin, as defined by the hydrologic unit boundaries of the National Watershed Boundary Dataset or by the hydrologic unit system or dataset utilized and depicted or described in the bank's approved mitigation banking instrument, as the impacted site, or in an adjacent subbasin within the same river watershed, as the impacted site, or it meets all the conditions found in clauses (a) through (d) and either clause (e) or (f) of this subsection; (ii) the bank is ecologically preferable to practicable on-site and off-site individual mitigation options, as defined by federal wetland regulations; and (iii) the banking instrument, if approved after July 1, 1996, has been approved by a process that included public review and comment. When the bank is not located in the same subbasin or adjacent subbasin within the same river watershed as the impacted site, the purchase or use of credits shall not be allowed unless the applicant demonstrates to the satisfaction of the Commission that (a) the impacts will occur as a result of a Virginia Department of Transportation linear project or as the result of a locality project for a locality whose jurisdiction encompasses multiple river watersheds; (b) there is no practical same river watershed mitigation alternative; (c) the impacts are less than one acre in a single and complete project within a subbasin; (d) there is no significant harm to water quality or fish and wildlife resources within the river watershed of the impacted site; and either (e) impacts within the Chesapeake Bay watershed are mitigated within the Chesapeake Bay watershed as close as possible to the impacted site or (f) impacts within subbasins 02080108, 02080208, and 03010205, as defined by the National Watershed Boundary Dataset, are mitigated in-kind within those subbasins as close as possible to the impacted site. After July 1, 2002, the provisions of clause (f) shall apply only to impacts within subdivisions of the listed subbasins where overlapping watersheds exist, as determined by the Department of Environmental Quality, provided the Department has made such a determination by that date. For the purposes of this subsection, the hydrologic unit boundaries of the National Watershed Boundary Dataset or other hydrologic unit system may be adjusted by the Department of Environmental Quality to reflect site-specific geographic or hydrologic information provided by the bank sponsor.

D. Where an agreed-upon permit condition requires the contribution of in-lieu fees to offset permitted wetland losses, the wetlands board shall credit the applicant for any in-lieu fee payments made to the Virginia Aquatic Resources Trust Fund or another dedicated wetlands restoration fund with reference to the same activity.

For the purposes of this section, "river watershed" means the Potomac River Basin, Shenandoah River Basin, James River Basin, Rappahannock River Basin, Roanoke and Yadkin Rivers Basin, Chowan River Basin (including the Dismal Swamp and Albemarle Sound), Tennessee River Basin, Big Sandy River Basin, Chesapeake Bay and its Small Coastal Basins, Atlantic Ocean, York River Basin, and the New River Basin.

1972, c. 711, § 62.1-13.3; 1982, c. 300; 1992, c. 836; 1996, c. 736; 1999, c. 8; 2011, c. 253; 2014, cc. 131, 332.



§ 28.2-1309. Emergency sand grading activities on nonvegetated wetlands located on the Atlantic Shoreline of Virginia Beach [Not set out]

Not set out. ( 1992, c. 836 .)



§ 28.2-1310. Commissioner to review all decisions of wetlands boards

The Commissioner shall review all decisions of wetlands boards and request the Commission to review a decision only when he believes the board failed to fulfill its responsibilities under the wetlands zoning ordinance.

1972, c. 711, § 62.1-13.10; 1992, c. 836 .



§ 28.2-1311. When Commission to review decision of wetlands board

A. The Commission shall review a decision of a wetlands board when any of the following events occur:

1. An appeal is taken from the decision by the applicant or the county, city, or town where the wetlands are located.

2. The Commissioner requests the review. In order to make the request, the Commissioner shall notify the board, applicant, and the county, city, or town where the wetlands are located within ten days of receiving notice of the board's decision.

3. Twenty-five or more freeholders of property within the county, city, or town in which the proposed project is located sign and submit a petition to the Commission requesting the review. The petition shall indicate those specific instances where the petitioners allege that the board failed to fulfill its responsibilities under the wetlands zoning ordinance.

B. All requests for review or appeal shall be made within ten days of the date of the board's decision. The Commission shall hear and decide the review or appeal within forty-five days of receiving the request for review or notice of appeal. A continuance may be granted by the Commission on a motion of the applicant, the freeholders specified in subsection A of this section, or the county, city, or town where the wetlands are located.

1972, c. 711, § 62.1-13.11; 1992, c. 836 .



§ 28.2-1312. Procedure for review; notice of decision

A. The Commissioner shall cause notice of the review or appeal to be given to the board, the applicant, the county, city, or town where the wetlands are located, and where applicable, to the freeholders specified in § 28.2-1311.

B. The Commission shall hear the appeal or conduct the review of the record transmitted by the board to the Commissioner. The Commission may take such additional evidence as may be necessary to resolve any controversy as to the correctness of the record. The Commission, in its discretion, may also receive such other evidence as the ends of justice require.

C. The Commission shall notify the parties of its decision within forty-eight hours of the appeal or review hearing.

1972, c. 711, §§ 62.1-13.12, 62.1-13.14; 1992, c. 836 .



§ 28.2-1313. When Commission to modify, remand, or reverse decision of wetlands board

The Commission shall modify, remand, or reverse the decision of the wetlands board if:

1. The wetlands board, in reaching its decision, failed to fulfill its responsibilities under the wetlands zoning ordinance; or

2. The substantial rights of the appellant or the applicant have been prejudiced because the findings, conclusions, or decisions of the board are:

a. In violation of constitutional provisions;

b. In excess of statutory authority or jurisdiction of the wetlands board;

c. Made upon unlawful procedure;

d. Affected by other error of law;

e. Unsupported by the evidence on the record considered as a whole; or

f. Arbitrary, capricious, or an abuse of discretion.

1972, c. 711, § 62.1-13.13; 1975, c. 467; 1992, c. 836 .



§ 28.2-1314. Time for issuance of permit

No permit shall be issued until the period within which a request for review or an appeal to the Commission may be made has expired. If a request for review is made or an appeal is noted, no activity for which the permit is required shall be commenced until the Commission has notified the parties of its determination.

1973, c. 65, § 62.1-13.14:1; 1992, c. 836 .



§ 28.2-1315. Judicial review

An appeal from any Commission decision granting or denying a permit or from any Commission decision on the review of or appeal from a board decision may be taken by the applicant, any of the freeholders specified in subsection A of § 28.2-1311, or the county, city, or town where the wetlands are located. Judicial review shall be pursuant to the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1972, c. 711, § 62.1-13.15; 1982, c. 300; 1986, c. 615; 1992, c. 836 .



§ 28.2-1316. Investigations and prosecutions

The Commission may investigate all projects, whether proposed or ongoing, which alter wetlands. The Commission may prosecute all violations of any order, rule, or regulation of the Commission or of a wetlands board, or violation of any provision of this chapter. Wetlands boards may investigate all projects, whether proposed or ongoing, which alter wetlands located within their jurisdiction. Wetlands boards may prosecute all violations of their orders and any violation of the wetlands zoning ordinance under which they were established.

1972, c. 711, § 62.1-13.16; 1975, c. 467; 1992, c. 836 .



§ 28.2-1317. Monitoring, inspections, compliance, and restoration

A. The Commissioner or board chairman may require a permittee to implement monitoring and reporting procedures they believe are reasonably necessary to ensure compliance with the provisions of the permit and this chapter.

B. The Commissioner or board chairman may require such on-site inspections as he believes are reasonably necessary to determine whether the measures required by the permit are being properly performed, or whether the provisions of this chapter are being violated. Prior to conducting any inspection, the Commissioner or board chairman shall provide notice to the resident owner, occupier, or operator, who shall be given an opportunity to accompany the site inspector. If it is determined that there is a failure to comply with the permit, the Commissioner or board chairman shall serve notice upon the permittee at the address specified in his permit application or by delivery at the site of the permitted activities to the person supervising those activities and designated in the permit to receive the notice. The notice shall describe the measures needed for compliance and the time within which these measures shall be completed. Failure of the person to comply within the specified period is a violation of this section.

C. Upon receipt of a sworn complaint of a substantial violation of this chapter from the designated enforcement officer, the Commissioner or board chairman may, in conjunction with or subsequent to a notice to comply as specified in subsection B of this section, issue an order requiring all or part of the activities on the site to be stopped until the specified corrective measures have been taken. In the case of an activity not authorized under this chapter or where the alleged permit noncompliance is causing, or is in imminent danger of causing, significant harm to the wetlands protected by this chapter, the order may be issued without regard to whether the person has been issued a notice to comply pursuant to subsection B of this section. Otherwise, the order may be issued only after the permittee has failed to comply with the notice to comply. The order shall be served in the same manner as a notice to comply, and shall remain in effect for a period of seven days from the date of service pending application by the enforcing authority, permittee, resident owner, occupier, or operator for appropriate relief to the circuit court of the jurisdiction where the violation was alleged to have occurred. Upon completion of corrective action, the order shall immediately be lifted. Nothing in this section shall prevent the Commissioner or board chairman from taking any other action specified in § 28.2-1316.

D. Upon receipt of a sworn complaint of a substantial violation of this chapter from a designated enforcement officer, the Commission or a wetlands board may order that the affected site be restored to predevelopment conditions if the Commission or board finds that restoration is necessary to recover lost resources or to prevent further damage to resources. The order shall specify the restoration necessary and establish a reasonable time for its completion. The order shall be issued only after a hearing with at least thirty days' notice to the affected person of the hearing's time, place, and purpose, and shall become effective immediately upon issuance by the Commission or board. The Commission or board shall require any scientific monitoring plan they believe necessary to ensure the successful reestablishment of wetlands protected by this chapter and may require that a prepaid contract acceptable to the Commission or board be in effect for the purpose of carrying out the scientific monitoring plan. The Commission or board may also require a reasonable bond or letter of credit in an amount and with surety and conditions satisfactory to it securing to the Commonwealth compliance with the conditions set forth in the restoration order. The appropriate court, upon petition by the Commission or board, may enforce any such restoration order by injunction, mandamus, or other appropriate remedy. Failure to complete the required restoration is a violation of this chapter.

E. The duties of the Commissioner or the board chairman under this section may be delegated to their respective designees; however, these designees shall not be designated enforcement officers.

1987, c. 436, § 62.1-13.16:1; 1990, c. 811; 1992, c. 836 .



§ 28.2-1318. Violations; penalty

Any person who knowingly, intentionally, or negligently violates any order, rule, or regulation of the Commission or of a wetlands board established pursuant to this chapter, any provision of this chapter or of a wetlands zoning ordinance enacted pursuant to this chapter, or any provision of a permit granted pursuant to this chapter is guilty of a Class 1 misdemeanor. Following a conviction, every day the violation continues is a separate offense.

1972, c. 711, § 62.1-13.18; 1992, c. 836 .



§ 28.2-1319. Injunctions

Upon the petition of the Commission or a wetlands board to the circuit court of the county or city where any act is done or threatened which is unlawful under this chapter, the court may enjoin the unlawful act and order the defendant to take any steps necessary to restore, protect, and preserve the wetlands involved. This remedy shall be exclusive of and in addition to any criminal penalty which may be imposed under § 28.2-1318.

1973, c. 65, § 62.1-13.18:1; 1992, c. 836 .



§ 28.2-1320. Penalties

A. Without limiting the remedies which may be obtained under this chapter, any person who violates any provision of this chapter or who violates or fails, neglects, or refuses to obey any Commission or wetlands board notice, order, rule, regulation, or permit condition authorized by this chapter shall, upon such finding by an appropriate circuit court, be assessed a civil penalty not to exceed $25,000 for each day of violation. Such civil penalties may, at the discretion of the court assessing them, be directed to be paid into the treasury of the county, city, or town in which the violation occurred for the purpose of abating environmental damage to or restoring wetlands therein, in such a manner as the court may, by order, direct, except that where the violator is the county, city, or town itself, or its agent, the court shall direct the penalty to be paid into the state treasury.

B. Without limiting the remedies which may be obtained under this chapter, and with the consent of any person who has violated any provision of this chapter or who has violated or failed, neglected, or refused to obey any Commission or wetlands board order, rule, regulation, or permit condition authorized by this chapter, the Commission or wetlands board may provide, in an order issued by the Commission or wetlands board against such person, for the one-time payment of civil charges for each violation in specific sums, not to exceed $10,000 for each violation. Civil charges shall be in lieu of any appropriate civil penalty which could be imposed under subsection A of this section. Civil charges may be in addition to the cost of any restoration ordered by the Commission or a wetlands board.

1990, c. 811, § 62.1-13.18:2; 1992, c. 836 .



§ 28.2-1400. Definitions

A. As used in this chapter, unless the context requires a different meaning:

"Beach" means the shoreline zone comprised of unconsolidated sandy material upon which there is a mutual interaction of the forces of erosion, sediment transport and deposition that extends from the low water line landward to where there is a marked change in either material composition or physiographic form such as a dune, bluff, or marsh, or where no such change can be identified, to the line of woody vegetation (usually the effective limit of stormwaves), or the nearest impermeable man-made structure, such as a bulkhead, revetment, or paved road.

"Coastal primary sand dune" or "dune" means a mound of unconsolidated sandy soil which is contiguous to mean high water, whose landward and lateral limits are marked by a change in grade from ten percent or greater to less than ten percent, and upon which is growing any of the following species: American beach grass (Ammophila breviligulata); beach heather (Hudsonia tomentosa); dune bean (Strophostyles spp.); dusty miller (Artemisia stelleriana); saltmeadow hay (Spartina patens); seabeach sandwort (Honckenya peploides); sea oats (Uniola paniculata); sea rocket (Cakile edentula); seaside goldenrod (Solidago sempervirens); Japanese sedge or Asiatic sand sedge (Carex kobomugi); Virginia pine (Pinus virginiana); broom sedge (Andropogon virginicus); and short dune grass (Panicum amarum). For purposes of this chapter, "coastal primary sand dune" or "dune" shall not include any mound of sand, sandy soil, or dredge spoil deposited by any person for the purpose of temporary storage, beach replenishment or beach nourishment, nor shall the slopes of any such mound be used to determine the landward or lateral limits of a coastal primary sand dune.

"Coastal primary sand dune zoning ordinance" means the ordinance set forth in § 28.2-1403.

"County, city or town" means the governing body of the county, city or town.

"Governmental activity" means any of the services provided by Commonwealth or a county, city or town to its citizens for the purpose of maintaining public facilities, including but not limited to, such services as constructing, repairing and maintaining roads; providing street lights and sewage facilities; supplying and treating water; and constructing public buildings.

"Wetlands board" or "board" means the board created pursuant to § 28.2-1303.

B. Although separately defined in subsection A of this section, the terms "coastal primary sand dune," "dune," and "beach," when used in this chapter, shall be interchangeable.

1980, c. 660, §§ 62.1-13.21, 62.1-13.22; 1984, c. 556; 1985, c. 589; 1987, c. 499; 1989, c. 342; 1992, c. 836; 1994, c. 112; 1998, c. 160; 2008, c. 20.



§ 28.2-1401. Powers and duties of Commission

A. The Commission may receive gifts, grants, bequests, and devises of coastal primary sand dunes, beaches, and money which shall be held for the uses prescribed by the donor, grantor, or testator and in accordance with the provisions of this chapter.

B. The Commission shall preserve and protect coastal primary sand dunes and beaches and prevent their despoliation and destruction. Whenever practical, the Commission shall accommodate necessary economic development in a manner consistent with the protection of these features. The Commission shall manage any coastal primary sand dunes and beaches it receives as provided in Article 2 (§ 28.2-1503 et seq.) of Chapter 15 of this title.

C. In order to perform its duties under this section and to assist counties, cities and towns in regulating coastal primary sand dunes and beaches, the Commission shall, with the advice and assistance of the Virginia Institute of Marine Science, promulgate guidelines which describe the consequences of use of these dunes and beaches.

D. In developing guidelines or regulations under this chapter, the Commission shall consult with all affected state agencies. Consistent with other legal rights, consideration shall be given to the importance of coastal primary sand dunes with their unique physiographic features which, in their natural state, serve as protective barriers from the effects of flooding and erosion caused by coastal storms, thereby protecting life and property; provide an essential source of natural sand replenishment for beaches and an important natural habitat for coastal fauna; and enhance the scenic and recreational attractiveness of Virginia's coastal area.

1972, c. 711, § 62.1-13.17; 1980, c. 660, §§ 62.1-13.21, 62.1-13.24; 1984, c. 556; 1989, c. 342; 1992, c. 836; 1994, c. 112; 1995, c. 850.



§ 28.2-1402. Expired

Expired.



§ 28.2-1403. Certain counties, cities and towns authorized to adopt coastal primary sand dune ordinance

Any of the following counties, cities and towns which adopt a wetlands zoning ordinance pursuant to § 28.2-1302 may adopt the coastal primary sand dune zoning ordinance which is set out in this section: the Counties of Accomack, Arlington, Caroline, Charles City, Chesterfield, Essex, Fairfax, Gloucester, Hanover, Henrico, Isle of Wight, James City, King and Queen, King George, King William, Lancaster, Mathews, Middlesex, New Kent, Northampton, Northumberland, Prince George, Prince William, Richmond, Spotsylvania, Stafford, Surry, Westmoreland, and York; and the Cities of Alexandria, Chesapeake, Colonial Heights, Fairfax, Falls Church, Fredericksburg, Hampton, Hopewell, Newport News, Norfolk, Petersburg, Poquoson, Portsmouth, Richmond, Suffolk, Virginia Beach and Williamsburg; and the Town of Cape Charles. In the event that a locality has not adopted a wetlands zoning ordinance pursuant to Chapter 13 (§ 28.2-1300 et seq.) or repeals it if already adopted, such locality may adopt or continue to administer the ordinance contained herein provided the locality appoints a wetlands board following the procedure specified in § 28.2-1303. Any county or city which has adopted the Coastal Primary Sand Dune Zoning Ordinance prior to October 1, 1992, shall amend the ordinance to conform it to the ordinance contained herein by October 1, 1992. The following ordinance is the only coastal primary sand dune zoning ordinance under which any board shall operate after October 1, 1992.

Coastal Primary Sand Dune Zoning Ordinance

§ 1. The governing body of ____________________, acting pursuant to Chapter 14 (§ 28.2-1400 et seq.) of Title 28.2 of the Code of Virginia, adopts this ordinance regulating the use and development of coastal primary sand dunes. Whenever coastal primary sand dunes are referred to in this ordinance, such references shall also include beaches.

§ 2. As used in this ordinance, unless the context requires a different meaning:

"Beach" means the shoreline zone comprised of unconsolidated sandy material upon which there is a mutual interaction of the forces of erosion, sediment transport and deposition that extends from the low water line landward to where there is a marked change in either material composition or physiographic form such as a dune, bluff, or marsh, or where no such change can be identified, to the line of woody vegetation (usually the effective limit of stormwaves), or the nearest impermeable man-made structure, such as a bulkhead, revetment, or paved road.

"Coastal primary sand dune" or "dune" means a mound of unconsolidated sandy soil which is contiguous to mean high water, whose landward and lateral limits are marked by a change in grade from ten percent or greater to less than ten percent, and upon which is growing any of the following species: American beach grass (Ammophila breviligulata); beach heather (Hudsonia tomentosa); dune bean (Strophostyles spp.); dusty miller (Artemisia stelleriana); saltmeadow hay (Spartina patens); seabeach sandwort (Honckenya peploides); sea oats (Uniola paniculata); sea rocket (Cakile edentula); seaside goldenrod (Solidago sempervirens); Japanese sedge or Asiatic sand sedge (Carex kobomugi); Virginia pine (Pinus virginiana); broom sedge (Andropogon virginicus); and short dune grass (Panicum amarum). For purposes of this ordinance, "coastal primary sand dune" shall not include any mound of sand, sandy soil, or dredge spoil deposited by any person for the purpose of temporary storage, beach replenishment or beach nourishment, nor shall the slopes of any such mound be used to determine the landward or lateral limits of a coastal primary sand dune.

"Commission" means the Virginia Marine Resources Commission.

"Commissioner" means the Commissioner of Marine Resources.

"County, city and town" means the governing body of the county, city and town.

"Governmental activity" means any of the services provided by the Commonwealth or a county, city or town to its citizens for the purpose of maintaining public facilities, including but not limited to, such services as constructing, repairing, and maintaining roads; providing street lights and sewage facilities; supplying and treating water; and constructing public buildings.

"Wetlands board" or "board" means the board created pursuant to § 28.2-1303 of the Code of Virginia.

§ 3. The following uses of and activities in dunes are authorized if otherwise permitted by law:

1. The construction and maintenance of noncommercial walkways which do not alter the contour of the coastal primary sand dune;

2. The construction and maintenance of observation platforms which are not an integral part of any dwelling and which do not alter the contour of the coastal primary sand dune;

3. The planting of beach grasses or other vegetation for the purpose of stabilizing coastal primary sand dunes;

4. The placement of sand fences or other material on or adjacent to coastal primary sand dunes for the purpose of stabilizing such features, except that this provision shall not be interpreted to authorize the placement of any material which presents a public health or safety hazard;

5. Sand replenishment activities of any private or public concern, provided no sand shall be removed from any coastal primary sand dune unless authorized by lawful permit;

6. The normal maintenance of any groin, jetty, riprap, bulkhead, or other structure designed to control beach erosion which may abut a coastal primary sand dune;

7. The normal maintenance or repair of existing roads, highways, railroad beds, and facilities of the United States, this Commonwealth or any of its counties or cities, or of any person, provided no coastal primary sand dunes are altered;

8. Outdoor recreational activities, provided the activities do not alter the natural contour of the coastal primary sand dune or destroy the vegetation growing thereon;

9. The conservation and research activities of the Commission, Virginia Institute of Marine Science, Department of Game and Inland Fisheries, and other conservation-related agencies;

10. The construction and maintenance of aids to navigation which are authorized by governmental authority;

11. Activities pursuant to any emergency declaration by the governing body of any local government or the Governor of the Commonwealth or any public health officer for the purposes of protecting the public health and safety;

12. Governmental activity in coastal primary sand dunes owned or leased by the Commonwealth or a political subdivision thereof; and

13. The construction of living shoreline projects authorized pursuant to a general permit developed under subsection B of § 28.2-104.1.

§ 4. A. Any person who desires to use or alter any coastal primary sand dune within this ____________________ (county, city or town), other than for the purpose of conducting the activities specified in § 3 of this ordinance, shall first file an application directly with the wetlands board or with the Commission.

B. The permit application shall include the following: the name and address of the applicant; a detailed description of the proposed activities and a map, drawn to an appropriate and uniform scale, showing the area of dunes directly affected, the location of the proposed work thereon, the area of any proposed fill and excavation, the location, width, depth and length of any disposal area, and the location of all existing and proposed structures, sewage collection and treatment facilities, utility installations, roadways, and other related appurtenances or facilities, including those on adjacent uplands; a description of the type of equipment to be used and the means of equipment access to the activity site; the names and addresses of owners of record of adjacent land; an estimate of cost; the primary purpose of the project; any secondary purposes of the project, including further projects; the public benefit to be derived from the proposed project; a complete description of measures to be taken during and after the alteration to reduce detrimental offsite effects; the completion date of the proposed work, project, or structure; and such additional materials and documentation as the wetlands board may require.

C. A nonrefundable processing fee shall accompany each permit application. The fee shall be set by the applicable governing body with due regard for the services to be rendered, including the time, skill, and administrator's expense. No person shall be required to file two separate applications for permits if the proposed project will require permits under this ordinance and Chapter 13 (§ 28.2-1300 et seq.) of Title 28.2 of the Code of Virginia. Under those circumstances, the fee shall be established pursuant to this ordinance.

§ 5. All applications, maps, and documents submitted shall be open for public inspection at the office of the recording officer of this ____________________ (county, city or town).

§ 6. Not later than 60 days after receipt of a complete application, the wetlands board shall hold a public hearing on the application. The applicant, local governing body, Commissioner, owner of record of any land adjacent to the coastal primary sand dunes in question, the Virginia Institute of Marine Science, the Department of Game and Inland Fisheries, the State Water Control Board, the Department of Transportation, and any governmental agency expressing an interest in the application shall be notified of the hearing. The board shall mail these notices not less than 20 days prior to the date set for the hearing. The wetlands board shall also cause notice of the hearing to be published at least once a week for two weeks prior to such hearing in a newspaper of general circulation in this ____________________ (county, city or town). The costs of publication shall be paid by the applicant.

§ 7. A. Approval of a permit application shall require the affirmative vote of three members of a five-member board or four members of a seven-member board.

B. The chairman of the board, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. Any person may appear and be heard at the public hearing. Each witness at the hearing may submit a concise written statement of his testimony. The board shall make a record of the proceeding, which shall include the application, any written statements of witnesses, a summary of statements of all witnesses, the findings and decision of the board, and the rationale for the decision.

C. The board shall make its determination within 30 days of the hearing. If the board fails to act within that time, the application shall be deemed approved. Within 48 hours of its determination, the board shall notify the applicant and the Commissioner of its determination. If the board fails to make a determination within the 30-day period, it shall promptly notify the applicant and the Commission that the application is deemed approved.

D. If the board's decision is reviewed or appealed, the board shall transmit the record of its hearing to the Commissioner. Upon a final determination by the Commission, the record shall be returned to the board. The record shall be open for public inspection at the office of the recording officer of this ____________________ (county, city or town).

§ 8. The board may require a reasonable bond or letter of credit in an amount and with surety and conditions satisfactory to it, securing to the Commonwealth compliance with the conditions and limitations set forth in the permit. The board may, after a hearing held pursuant to this ordinance, suspend or revoke a permit if the applicant has failed to comply with any of the conditions or limitations set forth in the permit or has exceeded the scope of the work described in the application. The board may, after a hearing, suspend a permit if the applicant fails to comply with the terms and conditions set forth in the application.

§ 9. In fulfilling its responsibilities under this ordinance, the board shall preserve and protect coastal primary sand dunes and beaches and prevent their despoliation and destruction. However, whenever practical, the board shall accommodate necessary economic development in a manner consistent with the protection of these features.

§ 10. A. In deciding whether to grant, grant in modified form, or deny a permit, the board shall consider the following:

1. The testimony of any person in support of or in opposition to the permit application;

2. The impact of the proposed development on the public health, safety, and welfare; and

3. The proposed development's conformance with standards prescribed in § 28.2-1408 of the Code of Virginia and guidelines promulgated pursuant to § 28.2-1401 of the Code of Virginia.

B. The board shall grant the permit if all of the following criteria are met:

1. The anticipated public and private benefit of the proposed activity exceeds its anticipated public and private detriment.

2. The proposed development conforms with the standards prescribed in § 28.2-1408 of the Code of Virginia and guidelines promulgated pursuant to § 28.2-1401 of the Code of Virginia.

3. The proposed activity does not violate the purposes and intent of this ordinance or Chapter 14 (§ 28.2-1400 et seq.) of Title 28.2 of the Code of Virginia.

C. If the board finds that any of the criteria listed in subsection B of this section are not met, the board shall deny the permit application but allow the applicant to resubmit the application in modified form.

§ 11. The permit shall be in writing, signed by the chairman of the board, and notarized. A copy of the permit shall be transmitted to the Commissioner.

§ 12. No permit shall be granted without an expiration date established by the board. Upon proper application, the board may extend the permit expiration date.

§ 13. No permit granted by a wetlands board shall in any way affect the right of any person to seek compensation for any injury in fact incurred by him because of the permitted activity.

1980, c. 660, §§ 62.1-13.21, 62.1-13.25; 1984, c. 556; 1989, c. 342; 1992, c. 836; 1994, c. 112; 1998, c. 160; 2008, c. 20; 2014, cc. 112, 143; 2014, cc. 112, 143.



§ 28.2-1404. Meetings, quorum, rules, etc., of wetlands boards; records and reports

For the conduct of any wetlands board hearing and the taking of any action, a quorum shall be not less than three members of a five-member board nor less than four members of a seven-member board. The board may make, alter, and rescind rules and forms for its procedures, provided they are consistent with state law and local ordinances. The board shall keep a full public record of its proceedings and shall submit a report of its activities to the local governing body at least once each year. The board shall forward a copy of each report to the Commission.

1992, c. 836 .



§ 28.2-1405. Local governing body to supply meeting space and services for wetlands board

Every county, city or town enacting an ordinance pursuant to this chapter shall supply the board with reasonable meeting space and necessary secretarial, clerical, legal, and consulting services. The local governing body is authorized to expend the public funds necessary to comply with the provisions of this section.

1992, c. 836; 1994, c. 112.



§ 28.2-1406. Permits required for certain activities; issuance of permits by Commission

A. It shall be unlawful for any person to conduct any activity which would require a permit under a coastal primary sand dune zoning ordinance without such a permit. Until the county, city or town in which a person proposes to conduct an activity which would require a permit under the ordinance adopts the ordinance, such person shall apply for a permit directly to the Commission. Permit applicants desiring to use or develop dunes or beaches owned by the Commonwealth shall also apply directly to the Commission.

B. The Commission shall process permit applications in accordance with the provisions of the Coastal Primary Sand Dune Zoning Ordinance and the Commissioner, or his authorized representative, shall sign any permit granted; however, the Commission may designate one or more hearing officers who may, in lieu of the Commission, conduct public hearings as required under § 28.2-1403 and thereafter report their findings and recommendations to the Commission.

1972, c. 711, § 62.1-13.9; 1980, c. 660, § 62.1-13.26; 1992, c. 836; 1994, cc. 112, 125.



§ 28.2-1407. Administrative procedures

The Commission may, in conjunction with local wetlands boards and other affected state and federal agencies, develop administrative procedures to expedite the processing of applications for permits required under this chapter. Whenever an application is received by the Commission for a permit over which a local board has jurisdiction under a coastal primary sand dune zoning ordinance, the Commission shall forward a copy of the application to that board within seven days.

1992, c. 836 .



§ 28.2-1408. Standards for use of coastal primary sand dunes

No permanent alteration of or construction upon any coastal primary sand dune shall take place which would (i) impair the natural functions of the dune, (ii) physically alter the contour of the dune, or (iii) destroy vegetation growing thereon unless the wetlands board or the Commission, whichever is applicable, determines that there will be no significant adverse ecological impact, or that the granting of a permit is clearly necessary and consistent with the public interest, considering all material factors.

1980, c. 660, § 62.1-13.23; 1992, c. 836 .



§ 28.2-1408.1. Expired

Expired.



§ 28.2-1408.2. Exemptions

Notwithstanding the requirements of § 28.2-1408 or any other provision of this Code, the Virginia Beach Wetlands Board (Board) shall make an ongoing determination in the Sandbridge Beach Subdivision to determine which structures or properties are in clear and imminent danger from erosion and storm damage due to severe wave action or storm surge. The owners of such structures or properties shall not be prohibited from erecting and maintaining protective bulkheads or other equivalent structural improvements of the type, size and configuration as approved by the Board. As used in this section, the "Sandbridge Beach Subdivision" means the area that is bounded on the north by Dam Neck Naval Base, on the west by Sandpiper Road, and on the south by Little Island Park.

The Board shall not impose arbitrary or unreasonable conditions upon its approval of any such bulkhead or other structural improvement. The Board shall maintain a continuing responsibility to ensure that each bulkhead or structural improvement constructed under the authority of this section is maintained in a condition that is safe, structurally sound, and otherwise in conformity with the conditions imposed by the Board.

Upon submission of an application to the Board pursuant to this section, as a requirement for approval, the applicant must consent in writing to any subsequent construction approved by the Board whereby an adjacent property owner desires to tie in a bulkhead at no additional cost with the bulkhead proposed by the applicant. Such consent shall constitute a waiver of property line defenses relating to the bulkhead line.

2009, c. 391.



§ 28.2-1409. Emergency sand grading activities on sand dunes located on the Atlantic Shoreline of Virginia Beach [Not set out]

Not set out. ( 1992, c. 836 .)



§ 28.2-1410. Commissioner to review all decisions of wetlands boards

The Commissioner shall review all decisions of wetlands boards and request the Commission to review a decision only when he believes the board failed to fulfill its responsibilities under the coastal primary sand dune zoning ordinance.

1992, c. 836 .



§ 28.2-1411. When Commission to review decision of wetlands board

A. The Commission shall review a decision of a wetlands board when any of the following events occur:

1. An appeal is taken from the decision by the applicant or by the county, city or town where the dunes are located.

2. The Commissioner requests the review. In order to make the request, the Commissioner shall notify the board, applicant, and county, city or town where the dunes are located within ten days of receiving notice of the board's decision.

3. Twenty-five or more freeholders of property within the county, city or town in which the proposed project is located sign and submit a petition to the Commission requesting the review. The petition shall indicate those specific instances where the petitioners allege that the board failed to fulfill its responsibilities under the coastal primary sand dune zoning ordinance.

B. All requests for review or appeal shall be made within ten days of the date of the board's decision. The Commission shall hear and decide the review or appeal within forty-five days of receiving the request for review or notice of appeal. A continuance may be granted by the Commission on a motion of the applicant, the freeholders specified in subsection A of this section, or the county, city or town where the dunes are located.

1992, c. 836; 1994, c. 112.



§ 28.2-1412. Procedure for review; notice of decision

A. The Commissioner shall cause notice of the review or appeal to be given to the board, the applicant, the county, city or town where the dunes are located, and where applicable, to the freeholders specified in § 28.2-1411.

B. The Commission shall hear the appeal or conduct the review on the record transmitted by the board to the Commissioner. The Commission may take such additional evidence as may be necessary to resolve any controversy as to the correctness of the record. The Commission, in its discretion, may receive such other evidence as the ends of justice require.

C. The Commission shall notify the parties of its decision within forty-eight hours of the appeal or review hearing.

1992, c. 836; 1994, c. 112.



§ 28.2-1413. When Commission to modify, remand or reverse decision of wetlands board

The Commission shall modify, remand or reverse the decision of the wetlands board if:

1. The wetlands board, in reaching its decision, failed to fulfill its responsibilities under the coastal primary sand dune zoning ordinance; or

2. The substantial rights of the appellant or the applicant have been prejudiced because the findings, conclusions, or decisions of the board are:

a. In violation of constitutional provisions;

b. In excess of statutory authority or jurisdiction of the wetlands board;

c. Made upon unlawful procedure;

d. Affected by other error of law;

e. Unsupported by the evidence on the record considered as a whole; or

f. Arbitrary, capricious, or an abuse of discretion.

1992, c. 836 .



§ 28.2-1414. Time for issuance of permit

No permit shall be issued until the period within which a request for review or an appeal to the Commission may be made has expired. If a request for review is made or an appeal is noted, no activity for which the permit is required shall be commenced until the Commission has notified the parties of its determination.

1992, c. 836 .



§ 28.2-1415. Judicial review

An appeal from any Commission decision granting or denying a permit or from any Commission decision on the review of or appeal from a board decision may be taken by the applicant, any of the freeholders specified in subsection A of § 28.2-1411, or by the county, city or town where the dunes or beaches are located. Judicial review shall be pursuant to the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1992, c. 836; 1994, c. 112.



§ 28.2-1416. Investigations and prosecutions

The Commission may investigate all projects, whether proposed or ongoing, which alter dunes or beaches. The Commission may prosecute all violations of any order, rule, or regulation of the Commission or of a wetlands board, or violation of any provision of this chapter. Wetlands boards may investigate all projects, whether proposed or ongoing, which alter dunes or beaches located within their jurisdiction. Wetlands boards may prosecute all violations of their orders and any violation of any provision of the coastal primary sand dune zoning ordinance which they administer.

1992, c. 836 .



§ 28.2-1417. Monitoring, inspections, compliance, and restoration

A. The Commissioner or board chairman may require a permittee to implement monitoring and reporting procedures they believe are reasonably necessary to ensure compliance with the provisions of the permit and this chapter.

B. The Commissioner or board chairman may require such on-site inspections as he believes are reasonably necessary to determine whether the measures required by the permit are being properly performed, or whether the provisions of this chapter are being violated. Prior to conducting such inspections, the Commissioner or board chairman shall provide notice to the resident owner, occupier, or operator, who shall be given an opportunity to accompany the site inspector. If it is determined that there is a failure to comply with the permit, the Commissioner or board chairman shall serve notice upon the permittee at the address specified in his permit application or by delivery at the site of the permitted activities to the person supervising the activities and designated in the permit to receive the notice. The notice shall describe the measures needed for compliance and the time within which these measures shall be completed. Failure of the person to comply within the specified period is a violation of this section.

C. Upon receipt of a sworn complaint of a substantial violation of this chapter from the designated enforcement officer, the Commissioner or board chairman may, in conjunction with or subsequent to a notice to comply as specified in subsection B of this section, issue an order requiring all or part of the activities on the site to be stopped until the specified corrective measures have been taken. In the case of an activity not authorized under this chapter or where the alleged permit noncompliance is causing, or is in imminent danger of causing, significant harm to the coastal primary sand dunes protected by this chapter, the order may be issued without regard to whether the person has been issued a notice to comply pursuant to subsection B of this section. Otherwise, the order may be issued only after the permittee has failed to comply with the notice to comply. The order shall be served in the same manner as a notice to comply, and shall remain in effect for a period of seven days from the date of service pending application by the enforcing authority, permittee, resident owner, occupier, or operator for appropriate relief to the circuit court of the jurisdiction wherein the violation was alleged to have occurred. Upon completion of corrective action, the order shall immediately be lifted. Nothing in this section shall prevent the Commissioner or board chairman from taking any other action specified in § 28.2-1416.

D. Upon receipt of a sworn complaint of a substantial violation of this chapter from a designated enforcement officer, the Commission or a wetlands board may order that the affected site be restored to predevelopment conditions if the Commission or board finds that restoration is necessary to recover lost resources or to prevent further damage to resources. The order shall specify the restoration necessary and establish a reasonable time for its completion. The order shall be issued only after a hearing with at least thirty days' notice to the affected person of the hearing's time, place, and purpose, and shall become effective immediately upon issuance by the Commission or board. The Commission or board shall require any scientific monitoring plan they believe is necessary to ensure the successful reestablishment of coastal primary sand dunes protected by this chapter and may require that a prepaid contract acceptable to the Commission or board be in effect for the purpose of carrying out the scientific monitoring plan. The Commission or board may also require a reasonable bond or letter of credit in an amount and with surety and conditions satisfactory to it securing to the Commonwealth compliance with the conditions set forth in the restoration order. The appropriate court, upon petition by the Commission or board, may enforce any such restoration order by injunction, mandamus, or other appropriate remedy. Failure to complete the required restoration is a violation of this chapter.

E. The duties of the Commissioner or the board chairman under this section may be delegated to their respective designees; however, these designees shall not be designated enforcement officers.

1992, c. 836 .



§ 28.2-1418. Violations; penalty

Any person who knowingly, intentionally, or negligently violates any order, rule, or regulation of the Commission or of a wetlands board, any provision of this chapter or of a coastal primary sand dune zoning ordinance enacted pursuant to this chapter, or any provision of a permit granted pursuant to this chapter is guilty of a Class 1 misdemeanor. Following a conviction, every day the violation continues is a separate offense.

1992, c. 836 .



§ 28.2-1419. Injunctions

Upon the petition of the Commission or a wetlands board to the circuit court of the county or city where any act is done or threatened which is unlawful under this chapter, the court may enjoin the unlawful act and order the defendant to take any steps necessary to restore, protect, and preserve the dunes or beaches involved. This remedy shall be exclusive of and in addition to any criminal penalty which may be imposed under § 28.2-1418.

1992, c. 836 .



§ 28.2-1420. Penalties

A. Without limiting the remedies which may be obtained under this chapter, any person who violates any provision of this chapter or who violates or fails, neglects, or refuses to obey any Commission or wetlands board notice, order, rule, regulation, or permit condition authorized by this chapter shall, upon such finding by an appropriate circuit court, be assessed a civil penalty not to exceed $25,000 for each day of violation. Such civil penalties may, at the discretion of the court assessing them, be directed to be paid into the treasury of the county, city, or town in which the violation occurred for the purpose of abating environmental damage to or restoring dunes or beaches therein, in such a manner as the court may, by order, direct, except that where the violator is the county, city, or town itself, or its agent, the court shall direct the penalty to be paid into the state treasury.

B. Without limiting the remedies which may be obtained under this chapter, and with the consent of any person who has violated any provision of this chapter or who has violated or failed, neglected, or refused to obey any Commission or wetlands board order, rule, regulation, or permit condition authorized by this chapter, the Commission or wetlands board may provide, in an order issued by the Commission or wetlands board against such person, for the one-time payment of civil charges for each violation in specific sums, not to exceed $10,000 for each violation. Civil charges shall be in lieu of any appropriate civil penalty which could be imposed under subsection A of this section. Civil charges may be in addition to the cost of any restoration ordered by the Commission or a wetlands board.

1990, c. 811, § 62.1-13.27:1; 1992, c. 836 .



§ 28.2-1500. Definitions

As used in this chapter, unless the context requires a different meaning:

"Beach" shall have the same meaning ascribed thereto in subsection A of § 28.2-1400.

"Initial inventory" means a set of maps prepared by, at the direction of, or with the approval of the Commission which have been filed prior to January 1, 1995, with the clerk of the circuit court and the commissioner of revenue in any county in that portion of the Commonwealth separated from the larger portion of the Commonwealth by the Chesapeake Bay and in which the ungranted shores of the sea, marsh and meadowlands mapped therein are located.

"Inventory" means a set of maps prepared by, at the direction of, or with the approval of the Commission, mapping certain ungranted shores of the sea, marsh and meadowlands in any county in that portion of the Commonwealth separated from the larger portion of the Commonwealth by the Chesapeake Bay.

"Marsh" or "meadowland" shall have the same meaning ascribed to vegetated wetlands in § 28.2-1300.

"Shores of the sea" means a beach or any unvegetated lands lying contiguous to mean low water and between mean low water and mean high water.

"Ungranted shores of the sea, marsh or meadowlands" means (i) shores of the sea which were not conveyed by special grant or compact according to law prior to April 1, 1873, and which have not been conveyed by special grant of the General Assembly on or after that date and (ii) marsh or meadowlands which were not appropriated and remained ungranted prior to February 24, 1888, and which have not been conveyed by special grant of the General Assembly on or after that date.

"Virginia Coastal Land Management Advisory Council" or "Council" means the Virginia Coastal Land Management Advisory Council created pursuant to § 28.2-1505.

1995, c. 850.



§ 28.2-1501. Powers and duties of Commission

A. The Commission may receive gifts, grants, bequests, and devises of shores of the sea, marsh, meadowlands, and money which shall be held for the uses prescribed by the donor, grantor, or testator in accordance with the provisions of this chapter. The Commission shall manage any shores of the sea, marsh or meadowlands it receives as prescribed in Article 2 (§ 28.2-1503 et seq.) of this chapter.

B. The Commission may promulgate regulations and guidelines necessary to carry out the provisions of this chapter.

1995, c. 850.



§ 28.2-1502. Ownership of ungranted shores of the sea, marsh and meadowlands

All ungranted shores of the sea, marsh and meadowlands shall remain the property of the Commonwealth. Such ungranted marsh and meadowlands which have been used as a commons by the people of the Commonwealth shall continue as a commons for the purpose of fishing, fowling, hunting, and the taking and catching of oysters and other shellfish. All ungranted shores of the sea may be used as a commons for the purpose of fishing, fowling, hunting, and the taking and catching of oysters and other shellfish. The Commission shall manage all ungranted shores of the sea, marsh and meadowlands as provided in Article 2 (§ 28.2-1503 et seq.) of this chapter.

1995, c. 850.



§ 28.2-1503. Management of lands

The Commission shall manage all ungranted shores of the sea, marsh and meadowlands, and all other lands of the Commonwealth for which management duties have been given to the Commission, as steward for the property interests of the Commonwealth. All agencies of the Commonwealth shall cooperate with the Commission and, upon request, shall assist the Commission in the performance of its duties and responsibilities under this chapter.

1995, c. 850.



§ 28.2-1504. Preparation of management plan

A. The Commission shall prepare and implement a plan for the management of the Commonwealth's ungranted shores of the sea, marsh and meadowlands. The management plan, and any regulations and guidelines promulgated to implement the management plan, shall conserve and protect the shores of the sea, marsh and meadowlands, and the natural values and natural processes associated therewith. To the extent not inconsistent with that goal, the management plan shall also consider the traditional uses of such properties and the promotion of tourism and commerce. Through methods consistent with that goal, the management plan, and any regulations and guidelines promulgated to implement the management plan, shall recognize the use of such properties, where they have been so used in the past, as a commons by the people of the Commonwealth for the purpose of fishing, fowling, hunting, and the taking and catching of oysters and other shellfish. The Commission shall review the management plan every five years.

B. In developing regulations, guidelines, or management plans under this chapter, the Commission shall consult with the Virginia Coastal Land Management Advisory Council.

1995, c. 850.



§ 28.2-1505. Virginia Coastal Land Management Advisory Council established

A. There is hereby created the Virginia Coastal Land Management Advisory Council. The Council shall advise the Commission on issues relating to the management of ungranted shores of the sea, marsh and meadowlands, and shall advise the Commission on the development of the management plan prepared pursuant to § 28.2-1504.

B. The Council shall consist of six members appointed by the Governor, who shall be residents of a county in which there are ungranted shores of the sea, marsh or meadowlands, and who shall represent tourism and commerce, traditional uses of shores of the sea, marsh and meadowlands, and conservation interests; however, if any private person or entity owns more than fifty percent of the land area of the barrier islands of the Eastern Shore that are privately owned, such person or entity shall be one of such members. In appointing these members, the Governor shall consider recommendations submitted by the boards of supervisors of counties in which the Commission is managing the largest portions of the ungranted shores of the sea, marsh or meadowlands. The Council shall also include (i) the Director of the Department of Conservation and Recreation or his designee, (ii) the Director of the Department of Game and Inland Fisheries or his designee, and (iii) the Commissioner or his designee.

C. The term of office of each appointed member shall be for three years. Appointments to fill vacancies shall be made to fill the unexpired term.

D. Members shall receive no compensation for their services but shall receive reimbursement for actual expenses.

E. The Council shall meet at the call of the Commissioner or at least once per year.

1995, c. 850.



§ 28.2-1506. Filing of initial inventories; amended or supplemental inventories

Whenever any privately owned land in any of such counties is to be transferred, and the transferor or the transferee requests clarification as to whether any portion of such land is claimed by the Commonwealth as ungranted shores of the sea, marsh or meadowlands, the Commission shall review the matter, and, if it determines that all or any portion of such land constitutes ungranted shores of the sea, marsh or meadowlands, the Commission shall file an amended or supplemental inventory as it may deem appropriate. Any such amended or supplemental inventory shall be filed in the same offices as the initial inventory for such area. The Commission shall not prepare or file any such amended or supplemental inventory unless (1) such classification is requested by a transferor or transferee as provided herein, or (2) (a) the federal government has asserted title to any ungranted shores of the sea, marsh or meadowlands excluding the Wallops Island Naval/Aegis facility and all land adjacent thereto lying to the south that is used for a federal National Wildlife Refuge, (b) both the Governor and Attorney General concur in writing that all or any of the property to which the federal government has asserted title constitutes ungranted shores of the sea, marsh or meadowlands, and (c) such amended or supplemental inventory only asserts the Commonwealth's title to the portion of such property that constitutes ungranted shores of the sea, marsh or meadowlands as concurred in by the Governor and the Attorney General.

1995, c. 850.



§ 28.2-1507. Notice of filing of inventories

A. The Commission shall cause to be published, within ninety days following the effective date of this section, in a newspaper of general circulation published at the state capital, in a newspaper having general circulation in the counties where the initial inventories have been filed, and in such other newspapers in the Commonwealth as the Commission generally publishes notices pursuant to § 2.2-4007.03, a notice of the filing of the initial inventories. The notice shall state that any person claiming ownership of an interest in lands designated in an initial inventory as ungranted shores of the sea, marsh or meadowlands is required to assert the claim as provided in § 28.2-1509 within two years following the effective date of this section, or any action to assert such claim shall be barred.

B. The Commission shall cause to be published a notice of the filing of any amended or supplemental inventory in a newspaper having general circulation in the county for which such amended or supplemental inventory applies. The notice shall refer to the initial inventory and any previous amended or supplemental inventory with respect thereto, and shall state that any person claiming ownership of an interest in lands designated therein as ungranted shores of the sea, marsh or meadowlands is required to assert the claim as provided in § 28.2-1509 within two years following the filing of the amended or supplemental inventory, or any action to assert such claim shall be barred.

C. The failure of the Commission to comply with the requirements of this section shall not impair the Commonwealth's rights of ownership in any ungranted shores of the sea, marsh, or meadowlands.

1995, c. 850; 2007, cc. 873, 916.



§ 28.2-1508. Effect of inventories

The failure to include any ungranted shores of the sea, marsh or meadowlands in an initial inventory shall not affect the Commonwealth's rights of ownership in such property.

1995, c. 850.



§ 28.2-1509. Claims to lands designated in an inventory

A. Any person claiming ownership of an interest in lands designated as ungranted shores of the sea, marsh or meadowland in an initial inventory, or in any amended or supplemental inventory, may bring an action for declaratory judgment to determine title to the land pursuant to § 8.01-184, an action to establish the boundaries to land pursuant to § 8.01-179, or an action of ejectment pursuant to § 8.01-131.

B. Any action pursuant to subsection A with respect to lands designated as ungranted shores of the sea, marsh or meadowland in an initial inventory shall be brought within two years following the effective date of this section. Any action to assert a claim in such land shall be barred unless brought within such two-year period.

C. Any action pursuant to subsection A with respect to lands designated as ungranted shores of the sea, marsh or meadowland in an amended or supplemental inventory shall be brought within two years following the filing of such amended or supplemental inventory. Any action to assert a claim in such lands shall be barred unless brought within such two-year period.

D. Upon entry of a final judgment ruling that any lands designated in an initial inventory, or in an amended or supplemental inventory, as ungranted shores of the sea, marsh or meadowlands are not property of the Commonwealth, the Commission shall file an amended inventory correcting its designation of such property.

1995, c. 850.



§ 28.2-1510. Approval of amended or supplemental inventory

The Commission shall not approve an amended or supplemental inventory, if such amended or supplemental inventory initially designates a parcel of land as ungranted shores of the sea, marsh or meadowlands, until notice of the Commission's intention so to do has been published once a week for two successive weeks in a newspaper having general circulation in the county where such land is located. Such notice shall specify the time and place of a public hearing at which persons affected may appear and present their views. In addition, the Commission shall give written notice of the amended or supplemental inventory, and of the public hearing, to the owner or owners of each parcel so designated, if known, by postpaid mail to the address of the owner as shown in the land records of the circuit court for the county. Nothing in this section shall be construed to invalidate any subsequently filed amended or supplemental inventory because of the inadvertent failure of the Commission to give written notice to any person listed as having an ownership interest in such land in the land records of the circuit court for the county. After the public hearing, the Commission may approve, amend, or disapprove such amended or supplemental inventory.

1995, c. 850.



§ 28.2-1511. Claims to ungranted shores of the sea, marsh and meadowlands proposed for designation in amended or supplemental inventory

A. The Commission shall not file any amended or supplemental inventory, if such amended or supplemental inventory initially designates a parcel of land as ungranted shores of the sea, marsh or meadowland, unless the Commission has approved such amended or supplemental inventory as provided in § 28.2-1510. The Commission shall give notice of its intention to file such amended or supplemental inventory to any person listed as having an ownership interest in such land in the land records of the circuit court for the county. The notice shall be sent by postpaid mail to the address of the person as shown on the land book. The Commission shall also cause notice of its intent to file an amended or supplemental inventory to be published in a newspaper of general circulation in the county where such land is located.

B. Any person claiming ownership of an interest in lands described in a notice given pursuant to subsection A may bring an action for declaratory judgment to determine title to the land pursuant to § 8.01-184, to establish the boundaries to land pursuant to § 8.01-179, or an action of ejectment pursuant to § 8.01-131. Any such action shall be brought within two years following publication of the notice pursuant to subsection A; however, the failure of a person claiming ownership of such lands to commence an action within the two-year period as provided in this subsection shall not bar such person from asserting a claim of ownership as provided in § 28.2-1509.

C. If an action is not commenced within the two-year period as provided in subsection B, the Commission may file an amended or supplemental inventory designating as ungranted shores of the sea, marsh or meadowlands the parcels as to which no action has been commenced. Upon filing the amended or supplemental inventory, the Commission shall cause to be published a notice as provided in subsection B of § 28.2-1507.

D. If an action is commenced within the two-year period as provided in subsection B, the Commission shall not, during the pendency of the action, file an amended or supplemental inventory designating the land which is the subject of the action as ungranted shores of the sea, marsh or meadowlands. Upon the entry of a final judgment ruling that any of such land is not the property of the Commonwealth, the Commission shall correct the amended or supplemental inventory to remove any designation of such land as ungranted shores of the sea, marsh or meadowland. The Commission may then file the corrected amended or supplemental inventory. Upon the entry of a final judgment ruling that such land is the property of the Commonwealth, the Commission may file an amended or supplemental inventory designating such land as ungranted shores of the sea, marsh or meadowlands, and further such final judgment shall bar the assertion of a like claim in any action brought to assert ownership of such land pursuant to § 28.2-1509. Upon filing an amended or supplemental inventory, the Commission shall cause to be published the notice as provided in subsection B of § 28.2-1507.

1995, c. 850.



§ 28.2-1512. Effect of disability

The provisions of § 8.01-237 shall apply with respect to the effect of disabilities on the preservation of a right to bring an action to establish ownership of land pursuant to §§ 28.2-1509 and 28.2-1511.

1995, c. 850.



§ 28.2-1513. Filing of notice of lis pendens

The Commissioner is authorized to record a notice of lis pendens in order to provide notice of the Commonwealth's claim of ownership of any property designated in an initial inventory, or in an amended or supplemental inventory filed as provided in § 28.2-1506, as ungranted shores of the sea, marsh or meadowland. The notice shall set forth the name of any person who has, or has asserted, an interest in the property, a description of the property, and a statement that the Commission has determined that the property is ungranted shores of the sea, marsh, or meadowland and is designated as such on a filed inventory. The notice shall be admitted to record in the clerk's office of the county wherein the property is located.

1995, c. 850.



§ 28.2-1514. Historical evidence

In any administrative proceeding before the Commission under this chapter, or in any proceeding for the resolution of conflicting claims to inventoried property under Article 4 (§ 28.2-1509 et seq.) of this chapter, the Commission or court may consider any relevant and credible evidence including, but not limited to, deeds, grants, maps, plats or other historical documents.

1995, c. 850.



§ 28.2-1600. Not in effect

Not in effect.






Title 29.1 - Game, Inland Fisheries and Boating

§ 29.1-100. Definitions

As used in and for the purposes of this title only, or in any of the regulations of the Board, unless the context clearly requires a different meaning:

"Bag or creel limit" means the quantity of game, fish or fur-bearing animals that may be taken, caught, or possessed during a period fixed by the Board.

"Board" means the Board of Game and Inland Fisheries.

"Closed season" means that period of time fixed by the Board during which wild animals, birds or fish may not be taken, captured, killed, pursued, hunted, trapped or possessed.

"Conservation police officers" means supervising officers, and regular and special conservation police officers.

"Department" means the Department of Game and Inland Fisheries.

"Director" means the Director of the Department of Game and Inland Fisheries.

"Firearm" means any weapon that will or is designed to or may readily be converted to expel single or multiple projectiles by the action of an explosion of a combustible material.

"Fishing" means taking, capturing, killing, or attempting to take, capture or kill any fish in and upon the inland waters of this Commonwealth.

"Fur-bearing animals" includes beaver, bobcat, fisher, fox, mink, muskrat, opossum, otter, raccoon, skunk, and weasel.

"Game" means wild animals and wild birds that are commonly hunted for sport or food.

"Game animals" means deer (including all Cervidae), bear, rabbit, fox, squirrel, bobcat and raccoon.

"Game fish" means trout (including all Salmonidae), all of the sunfish family (including largemouth bass, smallmouth bass and spotted bass, rock bass, bream, bluegill and crappie), walleye or pike perch, white bass, chain pickerel or jackfish, muskellunge, and northern pike, wherever such fish are found in the waters of this Commonwealth and rockfish or striped bass where found above tidewaters or in streams which are blocked from access from tidewaters by dams.

"Hunting and trapping" includes the act of or the attempted act of taking, hunting, trapping, pursuing, chasing, shooting, snaring or netting birds or animals, and assisting any person who is hunting, trapping or attempting to do so regardless of whether birds or animals are actually taken; however, when hunting and trapping are allowed, reference is made to such acts as being conducted by lawful means and in a lawful manner. The Board of Game and Inland Fisheries may authorize by regulation the pursuing or chasing of wild birds or wild animals during any closed hunting season where persons have no intent to take such birds or animals.

"Lawful," "by law," or "law" means the statutes of this Commonwealth or regulations adopted by the Board which the Director is empowered to enforce.

"Migratory game birds" means doves, ducks, brant, geese, swan, coot, gallinules, sora and other rails, snipe, woodcock and other species of birds on which open hunting seasons are set by federal regulations.

"Muzzleloading pistol" means a firearm originally designed, made or intended to fire a projectile (bullet) from one or more barrels when held in one hand and that is loaded from the muzzle or forward end of the cylinder.

"Muzzleloading rifle" means a firearm firing a single projectile that is loaded along with the propellant from the muzzle of the gun.

"Muzzleloading shotgun" means a firearm with a smooth bore firing multiple projectiles that are loaded along with the propellant from the muzzle of the gun.

"Nonmigratory game birds" means grouse, bobwhite quail, turkey and all species of birds introduced into the Commonwealth by the Board.

"Nuisance species" means blackbirds, coyotes, crows, cowbirds, feral swine, grackles, English sparrows, starlings, or those species designated as such by regulations of the Board, and those species found committing or about to commit depredation upon ornamental or shade trees, agricultural crops, wildlife, livestock or other property or when concentrated in numbers and manners as to constitute a health hazard or other nuisance. However, the term nuisance does not include (i) animals designated as endangered or threatened pursuant to §§ 29.1-563, 29.1-564, and 29.1-566, (ii) animals classified as game or fur-bearing animals, and (iii) those species protected by state or federal law.

"Open season" means that period of time fixed by the Board during which wild animals, wild birds and fish may be taken, captured, killed, pursued, trapped or possessed.

"Pistol" means a weapon originally designed, made, and intended to fire a projectile (bullet) from one or more barrels when held in one hand, and having one or more chambers as an integral part of or permanently aligned with the bore and a short stock at an angle to and extending below the line of the bore that is designed to be gripped by one hand.

"Possession" means the exercise of control of any wild animal, wild bird, fish or fur-bearing animal, or any part of the carcass thereof.

"Properly licensed person" means a person who, while engaged in hunting, fishing or trapping, or in any other activity permitted under this title, in and upon the lands and inland waters of this Commonwealth, has upon his person all the licenses, permits and stamps required by law.

"Regulation" means a regulation duly adopted by the Board pursuant to the authority vested by the provisions of this title.

"Revolver" means a projectile weapon of the pistol type, having a breechloading chambered cylinder arranged so that the cocking of the hammer or movement of the trigger rotates it and brings the next cartridge in line with the barrel for firing.

"Rifle" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder, and designed or redesigned and made or remade to use the energy of the explosive in a fixed metallic cartridge to fire only a single projectile through a rifled bore for each single pull of the trigger.

"Shotgun" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder, and designed or redesigned and made or remade to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore or rifled shotgun barrel either a number of ball shot or a single projectile for each single pull of the trigger.

"Transportation" means the transportation, either upon the person or by any other means, of any wild animal or wild bird or fish.

"Wildlife" means all species of wild animals, wild birds and freshwater fish in the public waters of this Commonwealth.

1952, c. 573, § 29-131; 1952, c. 608, § 29-2.1; 1962, c. 469; 1974, c. 302; 1979, c. 264; 1984, c. 199; 1987, cc. 134, 488; 1990, c. 371; 2002, c. 157; 2012, cc. 247, 603; 2015, c. 618.



§ 29.1-101. Game Protection Fund

The amount received by the State Treasurer from the collection of admittance, parking, or other use fees, the sale of hunting, trapping and fishing licenses, revenue generated from the sales and use tax pursuant to subsection E of § 58.1-638, and such other items as may accrue to the Board shall be set aside and shall constitute the Game Protection Fund. The income and principal of this Fund, including any unexpended balance, shall be a separate fund in the state treasury and shall only be used for the payment of the salaries, allowances, wages, and expenses incident to carrying out the provisions of the hunting, trapping and inland fish laws and for no other purpose, except as provided in §§ 29.1-101.01, 29.1-701, subdivision B 1 of 58.1-344.3, and 58.1-1410.

Code 1950, § 29-20; 1979, c. 264; 1981, c. 204; 1987, c. 488; 1991, c. 70; 1998, c. 320; 2003, c. 562; 2005, cc. 860, 889.



§ 29.1-101.01. Capital Improvement Fund

There is hereby created in the state treasury a special, nonreverting fund to be known as the Capital Improvement Fund, hereafter referred to as "the Fund." The Fund shall consist of those funds that may be so designated by the Board and any gifts, grants, and contributions from any person, foundation, or other legal entity. In addition, the Board may transfer to this Fund an amount equal to fifty percent or less of the revenue generated annually from the sales and use tax which has been deposited in the Game Protection Fund pursuant to subsection E of § 58.1-638. The income and principal in the Fund shall be used only for the purchase, construction, maintenance, or repair of capital assets of the Department.

The Fund shall be established on the books of the Comptroller. All moneys received shall be paid into the state treasury and credited to the Fund. Interest earned on the moneys in the Fund shall remain in the Fund and be credited to the Fund. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund, except as provided in subsection E of § 58.1-638.

1998, c. 320.



§ 29.1-101.1. Lifetime Hunting and Fishing Endowment Fund

There is hereby established in the state treasury a special fund to be designated the "Lifetime Hunting and Fishing Endowment Fund." This fund shall consist of proceeds from the sale of lifetime hunting and fishing licenses as provided in § 29.1-302.1 and any gifts, grants and contributions which are specifically designated for inclusion in the Fund.

The income and principal of this Fund shall be used only for the purposes of administering the lifetime hunting and fishing license program and supporting the wildlife conservation programs of the Department of Game and Inland Fisheries.

The Board shall serve as trustee of the Fund and these funds shall be withdrawn and expended for the purposes stated in this section by order of the Board. The State Treasurer shall be custodian of the funds. No part of such Fund, either principal or interest earned thereon, shall revert to the general fund of the state treasury.

1987, c. 95, § 29-20.1.



§ 29.1-101.2. Creation and management of Fund

There is a permanent revolving fund known as the Virginia Fish Passage Grant and Revolving Loan Fund, hereinafter referred to as the Fund. The Fund shall be comprised of general fund moneys, receipts by the Fund from loans made by it, all income from the investment of moneys held by the Fund, and any other sums designated for deposit to the Fund from any source, public or private. The Fund shall be administered and managed by the Department and shall be used solely for the administration and management of the Fund and the Fish Passage Program. Moneys may be expended (i) as provided for in §§ 29.1-101.5 and 29.1-101.6 and (ii) for the costs incurred by the Department in the management of the Fund and operation of the Fish Passage Program.

1989, c. 5, § 10.1-1214; 1992, cc. 464, 887 .



§ 29.1-101.3. Deposit of money

All money belonging to the Fund shall be recorded on the books of the State Comptroller and deposited in an account or accounts in banks or trust companies organized under the laws of the Commonwealth or in national banking associations located in Virginia or in savings institutions located in Virginia organized under the laws of the Commonwealth or the United States. Money in the Fund not needed for immediate use or disbursement may be invested or reinvested by the State Treasurer in obligations or securities that are considered lawful investments for public funds under the laws of the Commonwealth.

1989, c. 5, § 10.1-1215; 1992, cc. 464, 887; 1996, c. 77.



§ 29.1-101.4. Collection of money due to the Fund

The Department, or its designated agent, is empowered to collect amounts due to the Fund under any loan made by it including, where appropriate, taking action as required by § 15.2-2659 to obtain payment of any amounts in default. Proceedings to recover amounts due to the Fund may be instituted by the Department in the name of the Fund in any appropriate circuit court.

1989, c. 5, § 10.1-1216; 1992, cc. 464, 887 .



§ 29.1-101.5. Grants and loans to local governments

After consultation with the Commissioner of the Virginia Marine Resources Commission, the Department may offer to finance the construction of fishways for any local government which owns a dam or other artificial impediment to the free passage of anadromous fish. The Fund will pay for seventy-five percent of the entire cost of the fishway, and will lend the balance of the cost to the local government. The loan shall be repaid over ten years at no interest or over twenty years at an annual rate of interest which shall be two percentage points below the rate for municipal bonds given in the latest Bond Buyer Twenty Bond Index appearing before the loan is made. Any balance of a loan not paid off as required by this section shall be paid off as provided in § 29.1-101.4. The Department shall approve the design of the fishway prior to the making of any grant or loan from the Fund pursuant to this section.

All local governments borrowing money from the Fund are authorized to take any action, adopt any proceedings and make and carry out any contracts that are contemplated by this chapter. Such contracts need not be identical among all local governments, but may be structured as determined by the Department according to the needs of the contracting local governments and the Fund.

1989, c. 5, § 10.1-1217; 1992, cc. 464, 887.



§ 29.1-101.6. Loans to owners other than local governments

After consultation with the Commissioner of the Virginia Marine Resources Commission, the Department may offer to finance the construction of fishways for an owner, other than a local government, who owns a dam or other artificial impediment to the free passage of anadromous fish. The term of such loan shall not exceed twenty years and the interest rate shall be the prime rate for major money center banks, as reported by the latest edition of The Wall Street Journal appearing before the loan is made if the total loan exceeds fifty percent of the estimated project cost; if the total loan does not exceed fifty percent of the estimated cost of the project, the interest rate shall not be less than three percentage points below such prime rate. The Department shall approve the design of the fishway prior to the making of any loan from the Fund pursuant to this section.

1989, c. 5, § 10.1-1218; 1992, cc. 464, 887 .



§ 29.1-101.7. Security for loans

Each loan to an owner other than a local government shall be evidenced by appropriate bonds or notes of the borrower payable to the Fund. The Department may require in connection with any loan to an owner other than a local government such documents, instruments, certificates, legal opinions, and other information as it deems necessary or convenient. The Department may require such borrower to provide the Fund a security interest in the borrower's real and personal property and to procure such insurance, guarantees, letters of credit and other forms of security as the Department deems necessary to provide remedies to the Fund in case of loss or default.

1989, c. 5, § 10.1-1219; 1992, cc. 464, 887 .



§ 29.1-101.8. Grants and loans for dams licensed under or by the Federal Energy Regulatory Commission

In the event that the Federal Energy Regulatory Commission issues a license for hydropower generation in connection with a dam that is the subject of a loan or grant from the Fund, that loan balance and all accrued interest and the full amount of the grant shall be due and payable one year from the date the federal license is issued or at the expiration of the term of the loan, whichever is earlier.

1989, c. 5, § 10.1-1220; 1992, cc. 464, 887 .



§ 29.1-101.9. Requirement for fishways

Notwithstanding any provision of § 29.1-532, including the existence or lack thereof of an exemption pursuant to § 29.1-532, the owner of every dam or other artificial impediment to the migration of anadromous fish in any tributary of the Chesapeake Bay, including that portion of the James River downstream from the City of Lynchburg, shall be responsible to provide appropriate fishways for anadromous fish as soon as reasonably possible after being offered financing from the Fund for the estimated construction cost of the fishways as provided in this article. Any owner of such a dam or other artificial impediment who fails to provide or to maintain fishways providing substantially free passage for anadromous fish may be compelled to provide such fishways by injunction in an action initiated by the Department in an appropriate circuit court. Nothing in this section shall relieve the owner of any dam or other object in a watercourse, which obstructs navigation or the passage of anadromous and other migratory fish, of any obligations or responsibilities under § 29.1-532.

1989, c. 5, § 10.1-1221; 1992, cc. 464, 887 .



§ 29.1-102. Board of Game and Inland Fisheries; how constituted; meetings

The Commission of Game and Inland Fisheries is continued and shall hereafter be known as the Board of Game and Inland Fisheries.

A. The Board shall consist of 11 members. Each member of the Board shall be appointed by the Governor, subject to confirmation by the General Assembly. The members appointed shall be citizens of the Commonwealth and shall be knowledgeable about wildlife conservation, hunting, fishing, boating, agriculture, forestry, or habitat. Each Department region, as constituted on July 1, 2014, shall be represented by two members, and three members shall be members-at-large, each representing a different Department region. Members shall be appointed for terms of one to four years; however, appointments shall be made in a manner whereby no more than three members shall have terms which expire in the same year. An appointment to fill a vacancy shall be made in the same manner, but only for the unexpired term. No person shall be eligible to serve more than two consecutive four-year terms. Members may be removed from office during their respective terms by the Governor.

B. The Board shall adopt rules and procedures for the conduct of its business that shall be set forth in a Governance Manual. The Board may establish committees to assist it with its duties and responsibilities. All decisions by a committee shall be reviewed by the Board, and shall only take effect if approved by the Board.

C. The Board shall elect one of its members as its chairman whose duties shall be limited to (i) presiding at all regular and called meetings of the Board; (ii) serving as the Board liaison to the Director, other Board members, and the Secretary of Natural Resources; and (iii) the other duties set forth in the Governance Manual as approved by a majority of the Board. The Board shall also elect a vice-chairman to preside in the absence of the chairman. Any additional duties of the vice-chairman shall be set forth in the Governance Manual. The Board shall annually elect one of its members as chairman and one of its members as vice-chairman. At such annual election, the chairman and vice-chairman shall not be eligible to be re-elected to their respective positions and no person shall serve more than one year as chairman and one year as vice-chairman during a four-year term.

D. The Board shall meet at least once every quarter of the calendar year for the transaction of business, and other meetings may be called if necessary by the chairman or at the request of any three members. The majority of the members shall constitute a quorum. Meetings shall be held in Richmond or at such other places within the Commonwealth as may be necessary.

Code 1950, §§ 29-3, 29-4, 29-8, 29-17; 1952, c. 608; 1956, c. 447; 1975, c. 152; 1987, c. 488; 2006, cc. 69, 915; 2014, c. 592.



§ 29.1-103. Powers and duties of the Board

The Board is responsible for carrying out the purposes and provisions of this title and is authorized to:

1. Appoint the Director of the Department.

2. Acquire by purchase, lease, exchange, gift or otherwise, lands and waters in the Commonwealth and to establish buildings, structures, dams, lakes and ponds on such lands and waters. However, it is the policy of the Commonwealth that there shall be no net loss of those public lands managed by the Department that are available for hunting in Virginia.

3. Conduct operations for the preservation and propagation of game birds, game animals, fish and other wildlife in order to increase, replenish and restock the lands and inland waters of the Commonwealth.

4. Purchase, lease, or otherwise acquire lands and waters for game and fish refuges, preserves or public shooting and fishing, and establish such lands and waters under appropriate regulations.

5. Acquire by purchase, lease, or otherwise, lands and structures for use as public landings, wharves, or docks; to improve such lands and structures; and to control the use of all such public landings, wharves, or docks by regulation.

6. Acquire and introduce any new species of game birds, game animals, or fish on the lands and within the waters of the Commonwealth, with the authorization and cooperation of the local government for the locality where the introduction occurs.

7. Restock, replenish and increase any depleted native species of game birds, game animals, or fish.

8. Have educational matter pertaining to wildlife published and distributed.

9. Hold exhibits throughout the Commonwealth for the purpose of educating school children, agriculturists and other persons in the preservation and propagation of wildlife in the Commonwealth.

10. Control land owned by and under control of the Commonwealth in Back Bay, its tributaries and the North Landing River from the North Carolina line to North Landing Bridge. The Board shall regulate or prohibit by regulation any drilling, dredging or other operation designed to recover or obtain shells, minerals, or other substances in order to prevent practices and operations which would harm the area for fish and wildlife.

11. Exercise powers it may deem advisable for conserving, protecting, replenishing, propagating and increasing the supply of game birds, game animals, fish and other wildlife of the Commonwealth.

12. Adopt resolutions or regulations conferring upon the Director all such powers, authorities and duties as the Board possesses and deems necessary or proper to carry out the purposes of this title.

13. Administer and manage the Virginia Fish Passage Grant and Revolving Loan Fund pursuant to Article 1.1 (§ 29.1-101.2 et seq.) of Chapter 1.

14. Establish and collect admittance, parking, or other use fees at certain Department-owned facilities as determined by the Board. Any daily fee established by the Board shall not exceed $3. Any annual fee established by the Board shall not exceed the cost of an annual state resident fishing license pursuant to subdivision A 2 of § 29.1-310, or an annual state resident hunting license pursuant to subdivision 2 of § 29.1-303.

15. Establish and collect a use fee through the issuance of an annual hunting stamp required to be obtained to hunt on private lands managed by the Department through a lease agreement or other similar memorandum of agreement. The annual hunting stamp shall be in addition to the required licenses to hunt, and the cost of such stamp shall be the same as the cost of the annual state resident hunting license in § 29.1-303.

16. Revise, as it deems appropriate, through the promulgation of regulations as prescribed in Article 1 (§ 29.1-500 et seq.), the fees charged for all hunting, fishing and trapping licenses authorized under Articles 1 (§ 29.1-300 et seq.) and 2 (§ 29.1-340 et seq.) of Chapter 3, notwithstanding any other provision of this title. Beginning July 1, 2004, and no more frequently than once every three years thereafter, such license fees for residents may be increased or decreased no more than $5. Beginning July 1, 2007, and no more frequently than once every three years thereafter, the Board may increase or decrease license fees for nonresidents, authorized under Article 1 (§ 29.1-300 et seq.) of Chapter 3, no more than $50.

17. Take such regulatory or other action as it may determine to be necessary to enable the Commonwealth to become a party to the Interstate Wildlife Violator Compact, as authorized in Article 2.1 (§ 29.1-530.5), and to implement the Compact in the Commonwealth. The promulgation of any regulations pursuant to this subdivision shall be as prescribed in Article 1 (§ 29.1-500 et seq.).

Code 1950, §§ 29-6, 29-11; 1970, c. 254; 1979, c. 264; 1980, c. 301; 1987, c. 488; 1992, c. 887; 2003, c. 562; 2004, cc. 280, 1027; 2007, cc. 35, 906; 2009, c. 648; 2011, cc. 805, 841.



§ 29.1-103.1. Control and eradication of wildlife diseases; Board authorized to promulgate regulations

The Board, in consultation with the Virginia Department of Agriculture and Consumer Services, the State Veterinarian, and representatives of appropriate agriculture agencies and organizations, may promulgate regulations pertaining to diseases in wildlife populations. The regulations shall include, but not be limited to, (i) measures to be implemented to eradicate or prevent the spread of such diseases and (ii) procedures for the condemnation and indemnification of captive wildlife. Regulations promulgated by the Board under this section shall not conflict with (a) the laws enforced by the Virginia Department of Agriculture and Consumer Services, or (b) the regulations, orders, proclamations, quarantines, or authority of the Commissioner of Agriculture and Consumer Services, the State Veterinarian, or the Board of Agriculture and Consumer Services. Livestock and poultry shall not be governed by any regulations promulgated under this section by the Board.

2006, c. 12.



§ 29.1-103.2. Assent to wildlife restoration projects and sport fishing restoration and management projects

The Commonwealth hereby assents to the provisions of the Federal Aid in Wildlife Restoration Act of September 2, 1937 (16 U.S.C. § 669 et seq.), as amended, and to the provisions of the Federal Aid in Sport Fish Restoration Act of August 9, 1950 (16 U.S.C. § 777 et seq.), as amended. The Director and the Board are hereby authorized to perform all such acts as may be necessary for the establishment and implementation of cooperative wildlife restoration projects and fish restoration and management projects, as defined in these federal statutes and the implementing regulations promulgated thereunder. Revenues derived from license fees paid by hunters and fishermen, as well as interest, dividends, or other income earned on such revenues, shall not be diverted and shall be used solely for the administration of the Department's fish and wildlife programs.

2006, c. 24.



§ 29.1-104. Acceptance of gifts, etc

In addition to the authority granted the Board by § 29.1-103, the Board may receive gifts, grants, bequests, and devises of property, real or personal, and of money which, if accepted, shall be taken and held for any uses prescribed by the donor, grantor, or testator and in accord with the purposes of this title. The Board shall manage such properties or money in such a way as to maximize their value to the citizens of Virginia.

1973, c. 191, § 29-11.2; 1987, c. 488.



§ 29.1-105. Lease or contract respecting land or buildings

The Board is authorized, with the approval of the Governor, to enter into contracts respecting or to lease any land or buildings leased or owned by it to private persons, corporations, associations, other governmental agencies, public authorities duly created by law or political subdivisions of the Commonwealth. The contracts or leases shall be (i) upon terms and conditions as deemed advisable by the Board, (ii) in a form to be approved by the Attorney General, and (iii) consistent with the powers, authority and responsibilities of the Board. If any such lease or contract is to be effective for a term of more than five years, it shall be authorized only after a public hearing by the Board. All amounts received pursuant to leases and contracts hereunder shall be deposited in the state treasury to the credit of the game protection fund.

1970, c. 406, § 29-11.1; 1972, c. 520; 1973, c. 4; 1978, c. 835; 1979, c. 140; 1987, c. 488.



§ 29.1-106. Forest and watershed areas

The Board is authorized to exercise full control of the hunting and fishing rights and privileges in and on all impounded water areas in this Commonwealth resulting from power development; and in all forest and watershed areas in this Commonwealth which are now owned, or which may hereafter be acquired, by the United States government, subject to the rights and power of the United States Department of Agriculture. The Board shall have the power to establish refuges, sanctuaries and public shooting and fishing preserves in these areas, under such regulations as it may deem proper.

Code 1950, § 29-12; 1987, c. 488.



§ 29.1-107. Rules and regulations

All rules, resolutions, regulations and policies adopted by the Board shall be reduced to writing for the Director, shall be public documents and shall be available to the public on request.

Code 1950, § 29-7; 1987, c. 488.



§ 29.1-108. Audits and examinations

The minute books and other records of the Board shall be open to examination by the Governor, members of the General Assembly, and Auditor of Public Accounts, or their representatives, at all times. The accounts of the Board shall be audited in the manner provided for the audit of other state agencies. In addition, the Board shall ensure that the Auditor of Public Accounts, or an entity approved by him, conducts an annual audit of a fiscal and compliance nature of the accounts and transactions of the Department. The Board may order such other audits as it deems necessary and desirable.

Code 1950, § 29-18; 1987, c. 488; 2006, cc. 69, 915.



§ 29.1-109. Department of Game and Inland Fisheries; Director

A. The Department of Game and Inland Fisheries shall exist to provide public, informational and educational services related to this title, and to serve as the agency responsible for the administration and enforcement of all rules and regulations of the Board, the statutory provisions of this title, and related legislative acts. The Department shall employ scientific principles and procedures, as developed, researched, recognized and accepted within the bounds of comprehensive professional wildlife resource management, in the management of the Commonwealth's wildlife and natural resources.

B. The Board shall appoint a Director, subject to confirmation and reconfirmation every four years by the General Assembly, to head the Department and to act as principal administrative officer. In addition to the powers designated elsewhere in this title, the Director shall have the power to:

1. Enforce or cause to be enforced all laws for the protection, propagation and preservation of game birds and game animals of the Commonwealth and all fish in the inland waters thereof. Inland waters shall include all waters above tidewater and the brackish and freshwater streams, creeks, bays, including Back Bay, inlets, and ponds in the tidewater counties and cities. In waters of the Albemarle and Currituck watersheds, the management of the recreational and commercial harvest of blue crabs shall rest with the Marine Resources Commission.

2. Initiate prosecution of all persons who violate such laws, and seize and confiscate wild birds, wild animals and fish that have been illegally killed, caught, transported or shipped.

3. Enter into reciprocal or mutual aid agreements with other states pertaining to the enforcement of laws set forth in Chapters 3 (§ 29.1-300 et seq.), 4 (§ 29.1-400 et seq.), 5 (§ 29.1-500 et seq.), and 6 (§ 29.1-600 et seq.) across state boundaries.

4. Employ persons necessary for the administrative requirements of the Board and to designate the official position and duties of each. The salaries of all such employees shall be as provided in accordance with law.

5. Perform such acts as may be necessary to the conduct and establishment of cooperative fish and wildlife projects with the federal government as prescribed by acts of Congress and in compliance with rules and regulations promulgated by the Secretary of the Interior.

6. Make and enter into all contracts and agreements necessary or incidental to the performance of his duties and the execution of his powers, including, but not limited to, contracts with the United States, other state agencies and governmental subdivisions of the Commonwealth.

7. When practicable, consult with, and keep informed, wildlife and boating constituent organizations so as to benefit Virginia's wildlife and natural resources and accomplish the Department's mission.

Code 1950, §§ 29-8, 29-16; 1952, c. 680, § 29-1.1; 1954, c. 632, § 29-15; 1962, c. 469, § 29-14; 1974, c. 59, § 29-2; 1979, c. 264, § 29-13; 1987, c. 488; 1999, c. 215; 2000, c. 10; 2006, cc. 69, 915; 2012, c. 595; 2015, c. 68.



§ 29.1-110. Disbursements, accounts for Department; Board

A. The disbursements of the Department and the Board shall be limited to the amount appropriated by the General Assembly from the game protection fund to expenditures from the Lifetime Hunting and Fishing Endowment Fund. In no event shall the Commonwealth pay obligations that may be incurred by the Department or Board or be liable in any manner for such obligations except to the extent of the game protection fund and the Lifetime Hunting and Fishing Endowment Fund.

B. Accounts for salaries, allowances, wages and expenses authorized by the Board shall be certified to the Comptroller for payment as the Board may direct by resolution.

Code 1950, §§ 29-21, 29-22; 1956, c. 337; 1987, cc. 95, 488.



§ 29.1-111. Sale of timber; portion of proceeds to be paid to locality

A. The Director is authorized to manage and harvest timber on lands owned by the Board in accordance with the best timber and game management practices, and to sell the timber. Proceeds from the sale of such timber shall be deposited in the state treasury to the credit of the game protection fund.

B. When the Director authorizes the selling of timber which is standing, or which has been cut from timber standing on land owned by the Board, the Board shall pay to the locality in which the standing timber is located twenty-five percent of the proceeds of the sale of the timber, after deducting the cost of any road constructed by the Department which is necessary for the sale of the timber.

Code 1950, § 29-23; 1964, c. 532, § 29-23.01; 1987, c. 488.



§ 29.1-112. Payment of license and permit fees

The Director may authorize the acceptance of any method of payment authorized by § 2.2-614.1 in lieu of money for payment of any fees collected by the Department or agents acting on behalf of the Department for any licenses or permits issued under this title or for any merchandise sold by the Department.

1999, c. 254; 2002, c. 719.



§ 29.1-113. Admittance, parking, and use at certain Department-owned facilities or Department-leased land; civil penalty

A. No person shall make use of, gain admittance to, or attempt to use or gain admittance to those certain Department-owned facilities where the Department charges a fee established by the Board pursuant to § 29.1-103, unless the person pays such fee. However, such fee shall not apply to (i) any person holding a valid hunting, trapping, or fishing permit, or a current certificate of boat registration issued by the Department, (ii) persons 16 years of age or younger, or (iii) the use of Department-owned boat ramps.

B. No person shall hunt on private lands managed by the Department through a lease agreement or other similar memorandum of agreement where the Department issues an annual hunting stamp without having purchased a valid annual hunting stamp.

C. Any person violating subsections A or B may, in lieu of any criminal penalty, be assessed a civil penalty of up to $50 by the Department. Civil penalties assessed under this section shall be paid into the Game Protection Fund. No owner or driver shall cause or permit a vehicle to stand:

1. On property owned or managed by the Department outside of designated parking spaces, except for a reasonable time in order to receive or discharge passengers or in the case of an emergency;

2. In any designated parking space on property owned or managed by the Department in violation of any posted rule regarding use of the space; or

3. In any space on property owned or managed by the Department designated for use by persons with disabilities unless the vehicle displays a license plate or decal issued by the Commissioner of the Department of Motor Vehicles, or a similar identification issued by a similar authority of another state or the District of Columbia, which authorizes parking in such a designated space. Notwithstanding the provisions of § 29.1-554, any regulation of the Board, or any other trespass provision in the Code of Virginia, any person violating this subsection shall not be subject to a criminal penalty. Any person violating this subsection may, in lieu of any criminal penalty, be assessed a civil penalty of $25, which shall be paid into the Game Protection Fund.

2003, c. 562; 2004, c. 280; 2011, c. 768.



§ 29.1-200. Appointment of conservation police officers

A. The Director shall appoint regular and special conservation police officers as he may deem necessary to enforce the game and inland fish laws and shall issue a certificate of appointment to each conservation police officer. Any special conservation police officer initially appointed after October 1, 2009, shall have a valid registration as a Special Conservator of the Peace from the Department of Criminal Justice Services.

B. All appointments to sworn law-enforcement positions above the rank of conservation police officer within the Department shall be made by the Director of the Department from among the sworn conservation police officers, except for those positions designated in subdivision 20 of § 2.2-2905, or whenever the Director determines, in writing, that a position requires knowledge, skills, or abilities such that a sufficient pool of qualified candidates does not exist within the Department.

Code 1950, §§ 29-24, 29-28; 1952, c. 608; 1979, c. 264; 1987, c. 488; 1994, c. 641; 2007, c. 87; 2009, c. 355.



§ 29.1-201. Bond

Before entering upon the discharge of his official duties, each conservation police officer shall post bond with a guaranty company, authorized to do business within this Commonwealth as surety, for $1,000 payable to the Commonwealth of Virginia. The bonds shall be posted with the condition that the conservation police officer will (i) account for and legally apply all money which he receives in his official capacity, (ii) pay all judgments rendered against him for malicious prosecution or for unlawful search, arrest or imprisonment, and (iii) faithfully perform all of the duties enjoined upon him by law. These bonds shall be filed with the Department and shall be subject to the approval of the Director or his designated officer. The premium on the bonds shall be paid out of the game protection fund.

Code 1950, § 29-27; 1952, c. 608; 1987, c. 488; 2007, c. 87.



§ 29.1-202. Ex officio conservation police officers

All sheriffs, police officers or other peace officers of this Commonwealth shall be ex officio conservation police officers.

Code 1950, § 29-29; 1987, c. 488.



§ 29.1-203. Jurisdiction; power to serve process

A. Conservation police officers shall have jurisdiction throughout the Commonwealth to enforce the hunting, trapping and inland fish laws and may serve process in all matters arising from violations of such laws.

B. Conservation police officers shall enforce the State Water Control Board's regulations designating Smith Mountain Lake as a no-discharge zone for boat sewage.

Code 1950, § 29-30; 1979, c. 264; 1987, c. 488; 2001, cc. 93, 123.



§ 29.1-204. Assisting the Director; supervision

The conservation police officers shall assist the Director in discharging his official duties. Each regular and special conservation police officer shall be under the supervision of certain conservation police officers specified by the Director.

Code 1950, § 29-31; 1987, c. 488; 2007, c. 87.



§ 29.1-205. Power to make arrests

All conservation police officers are vested with the authority, upon displaying a badge or other credential of office, to issue a summons or to arrest any person found in the act of violating any of the provisions of the hunting, trapping, inland fish and boating laws.

Regular conservation police officers are vested with the same authority as sheriffs and other law-enforcement officers to enforce all of the criminal laws of the Commonwealth.

Any special conservation police officer shall have general police power while performing his duty on properties owned or controlled by the Board.

Any commissioned, warrant or petty officers of the United States Coast Guard and of the United States Coast Guard Reserve while engaged on active duty, in the conduct of their official duties in uniform, and any officers of the customs as defined by 19 U.S.C. § 1709 (b), in the conduct of their official duties in uniform, shall have the same power to make arrests under Chapter 7 (§ 29.1-700 et seq.) of Title 29.1 as conservation police officers.

Code 1950, § 29-32; 1960, c. 540; 1979, c. 264; 1982, c. 64; 1987, c. 488; 1988, c. 605; 2007, c. 87.



§ 29.1-206. Reserved

Reserved.



§ 29.1-207. Impeding conservation police officer, etc., in discharge of his duty

If any person, by threats or force, attempts to intimidate or impede any law-enforcement officer enforcing the game, inland fish and boating laws, he shall be guilty of a Class 2 misdemeanor and shall be subject to arrest by the officer and to the procedures set forth in § 29.1-210.

1974, c. 299, § 29-32.2; 1987, c. 488; 2007, c. 87.



§ 29.1-208. Searches and seizures

All conservation police officers are vested with the authority to search any person arrested as provided in § 29.1-205 together with any box, can, package, barrel or other container, hunting bag, coat, suit, trunk, grip, satchel or fish basket carried by, in the possession of, or belonging to such person. Conservation police officers shall also have the authority, immediately subsequent to such arrest, to enter and search any refrigerator, building, vehicle, or other place in which the officer making the search has reasonable ground to believe that the person arrested has concealed or placed any wild bird, wild animal or fish, which will furnish evidence of a violation of the hunting, trapping and inland fish laws. Such a search may be made without a warrant, except that a dwelling may not be searched without a warrant. Should any container as described in this section reveal any wild bird, wild animal or fish, or any part thereof, which has been illegally taken, possessed, sold, purchased or transported, the conservation police officer shall seize and hold as evidence the container, together with such wild bird, wild animal or fish, and any unlawful gun, net, or other device of any kind for taking wild birds, wild animals or fish which he may find.

Code 1950, § 29-33; 1987, c. 488; 2007, c. 87.



§ 29.1-209. Inspection of game and fish without arrest

In order to see that bag or creel limits are being observed, conservation police officers shall also have the power to inspect game, fur-bearing animals and fish taken by any person found hunting, trapping or fishing without arresting the person.

Code 1950, § 29-34; 1962, c. 469; 1987, c. 488.



§ 29.1-210. Person arrested may be committed to jail, bailed, recognized or summoned

Any person arrested for a violation of the game, inland fish and boating laws may be committed to jail pending trial or admitted to bail or released on recognizance as provided by general law; or the arresting officer may issue a summons requiring the person to appear for trial at a time and place specified therein before a court having jurisdiction to try such offenses if the person gives his written promise to appear at the specified time. Such time shall not, however, be less than five days from the date of arrest unless the person requests an earlier hearing.

Any person refusing to give the written promise to appear shall be taken immediately by the arresting or other police officer before the nearest or most accessible judicial officer.

Any person who willfully violates his written promise to appear, given in accordance with this section, shall be guilty of a Class 2 misdemeanor.

1952, c. 608, § 29-34.1; 1974, c. 58; 1987, c. 488.



§ 29.1-211. Reserved

Reserved.



§ 29.1-212. Precaution against fire

The conservation police officer shall caution persons of the danger from fires and, if possible, extinguish all fires left burning by anyone. When possible, he shall notify any interested persons of fires raging beyond his control, so that the fires may be extinguished.

Code 1950, § 29-35; 1987, c. 488; 2007, c. 87.



§ 29.1-213. Taking samples of water believed to be polluted

Any conservation police officer appointed under the provisions of this title may, and shall when requested by a member of the governing body of a county, city or town, take samples of water from any stream in this Commonwealth when he has reason to believe that the water may be polluted. Any conservation police officer collecting any water sample shall take the sample in a clean container, seal it, and send it to the State Water Control Board. With the sample, the conservation police officer shall enclose a signed statement showing in reasonable detail the time and place at which the sample was taken. The officer shall keep the original of the statement and send the copy with the sample.

1954, c. 695, § 29-35.1; 1987, c. 488; 2007, c. 87.



§ 29.1-214. Duties of State Water Control Board with respect to water samples

Upon the receipt of any water sample sent under § 29.1-213, the State Water Control Board shall have a chemical analysis of the sample made by a chemist employed by the State Water Control Board or retained especially for that purpose. If the results of the analysis show that the sample of water was polluted, the State Water Control Board shall initiate further studies and analyses to determine the nature, extent and most effective measures of control of the pollution.

The State Water Control Board shall then proceed as provided in Chapter 3.1 (§ 62.1-44.2 et seq.) of Title 62.1.

1954, c. 695, § 29-35.2; 1987, c. 488.



§ 29.1-215. Reserved

Reserved.



§ 29.1-217. Special conservation police officers receiving no compensation from Commonwealth

A. On request of any employer owning more than 500 acres in this Commonwealth, the Director may appoint as special conservation police officers persons employed by the owner. No such special conservation police officer shall receive any compensation from the Commonwealth for his services as such. Any such special conservation police officer shall give the bond required by § 29.1-201 prior to serving. The powers and authority of such special conservation police officer shall not extend beyond the lands of his employer. The Director may require any special conservation police officer to perform duties on such lands as are required for the enforcement of this chapter.

B. On request of two or more adjoining landowners who own 1,000 or more contiguous acres in this Commonwealth, the Director may appoint as special conservation police officers persons employed by one or more of the landowners. No such special conservation police officer shall receive any compensation from the Commonwealth for his services as such. Any such special conservation police officer shall give the bond required by § 29.1-201 prior to serving. The powers and authority of such special conservation police officer shall not extend beyond the lands of the adjoining landowners requesting the appointment of the special conservation police officer. The Director may require any special conservation police officer to perform duties on such lands as are required for the enforcement of this chapter.

C. The Commonwealth and the Department shall not be liable in any manner for the acts or omissions of special conservation police officers appointed pursuant to this section occurring during the performance of their duties as special conservation police officers.

D. Each request for appointment of a special conservation police officer shall be accompanied by a nonrefundable fee of $100 to defray the cost of processing the request.

1954, c. 700, § 29-37.1; 1987, c. 488; 1994, c. 411; 1997, c. 185; 2007, c. 87.



§ 29.1-218. Defense of conservation police officer prosecuted on criminal charge

If any conservation police officer appointed by the Director is prosecuted on any criminal charge arising out of any act committed in performing his official duties, the Director may employ special counsel approved by the Governor to defend the officer. The compensation for special counsel employed pursuant to this section, shall, subject to the approval of the Governor, be paid out of the funds appropriated for the administration of the Department.

1966, c. 222, § 29-37.2; 1987, c. 488; 2007, c. 87.



§ 29.1-300. Unlawful to hunt, trap or fish without license

It shall be unlawful to hunt, trap or fish in or on the lands or inland waters of this Commonwealth without first obtaining a license, subject to the exceptions set out in § 29.1-301.

Code 1950, § 29-51; 1987, c. 488.



§ 29.1-300.1. Certification of competence in hunter education

A. Except as provided in subsection B of this section and §§ 29.1-300.4 and 29.1-305.2, no hunting license shall be issued to (i) a person who has never obtained a license to hunt in any state or country, or (ii) a person who is under the age of sixteen, unless such a person presents to the Board of Game and Inland Fisheries or one of its authorized license vendors, a certificate of completion in hunter education issued or authorized by the Board under the hunter education program, or proof that he holds the equivalent certificate obtained from an authorized agency or association of another state or country.

B. Although a resident under the age of twelve is not required to obtain a license to hunt, any person under the age of twelve, or an individual on his behalf, may purchase a Virginia hunting license or a junior lifetime hunting license pursuant to § 29.1-302.1, without completing a hunter education program as required in subsection A of this section, provided that no person under the age of twelve shall hunt unless accompanied and directly supervised by an adult who has, on his person, a valid Virginia hunting license. The junior lifetime hunting license issued to an individual under the age of twelve shall become invalid on the individual's twelfth birthday and remain invalid until certification of competence in hunter education is shown as provided in this section. A lifetime license, indicating the completion of hunter education or an equivalent certificate, shall be reissued at no cost when such proof is provided.

The adult shall be responsible for such supervision. For the purposes of this section, "adult" means the parent or legal guardian of the person under age twelve, or such person over the age of eighteen designated by the parent or legal guardian.

"Accompanied and directly supervised" means that the adult is within sight of the person under the age of twelve.

C. This section shall not apply to persons while on horseback hunting foxes with hounds but without firearms.

1987, c. 83, § 29-51.1; 1988, cc. 179, 384, 474; 1989, c. 204; 1996, cc. 118, 151; 1997, c. 247; 2008, cc. 18, 416; 2014, c. 798.



§ 29.1-300.2. Hunter education program

The Department shall provide for a course of instruction in hunter safety, principles of conservation, and sportsmanship, and for this purpose may cooperate with any reputable association or organization having as one of its objectives the promotion of hunter safety, principles of conservation, and sportsmanship.

The Board shall establish at least one full-time hunter education coordinator position for each of the Department's administrative regions. Each coordinator will be assigned to a conservation police officer district and have the responsibility for providing hunter education training throughout the administrative region.

The Department may designate as a hunter safety instructor any person found by it to be competent to give instruction in the courses required by this article. A person so appointed shall give such course of instruction, and, upon completion thereof, shall issue to the person instructed a certificate of competency as provided by the Board in hunter safety, principles of conservation, and sportsmanship.

The Board shall prescribe a minimum level of skill and knowledge to be required of all hunter safety instructors, and may limit the number of students per instructor in all required classes.

The Board may revoke the certificate of any instructor when, in the opinion of the Board, it is in the best interest of the Commonwealth to do so.

The Board shall promulgate rules and regulations in order to administer and enforce the provisions of §§ 29.1-300.1, 29.1-300.2, and 29.1-300.3.

1987, c. 83, § 29-51.2; 2007, c. 87; 2012, c. 763.



§ 29.1-300.3. Program fees

No fee shall be charged for the instructor's service; however, a fee to cover the cost of giving such instruction may be charged each person participating in and receiving such instruction. A record of such expenses shall be kept for inspection by the Department. The expenses may include, but not be limited to, such items as range fees, ammunition and transportation of students.

1987, c. 83, § 29-51.3.



§ 29.1-300.4. Apprentice hunting license; deferral of hunter education

A. There is hereby established an apprentice hunting license. The license shall be a one-time nonrenewable license that shall be valid for two years from the date of purchase and shall entitle the licensee to a one-time deferral of completion of hunter education required under § 29.1-300.1. The apprentice hunting licensee shall not hunt prior to completing hunter education unless accompanied and directly supervised by an adult over the age of 18 who has, on his person, a valid Virginia hunting license. For the purposes of this section, "accompanied and directly supervised" occurs when a person over 18 maintains a close visual and verbal contact with, provides adequate direction to, and can immediately assume control of the firearm from the apprentice hunter. The cost of the license shall be $10 for a resident and $20 for a nonresident. The Board may subsequently revise the cost of the license pursuant to § 29.1-103.

B. Possession of a valid apprentice hunting license shall serve in lieu of the state resident hunting or nonresident hunting license required under subdivisions 2 and 3 of § 29.1-303, respectively. The purchase of any other hunting licenses shall be at the same cost as specified for residents or nonresidents in this title or as subsequently revised by the Board pursuant to subdivision 16 of § 29.1-103. The purchase of the apprentice hunting license shall not qualify the holder to purchase a regular hunting license or exempt the licensee from compliance with the requirements of this title and any regulations adopted by the Department. Any previous holder of a state resident or nonresident hunting license issued under this title shall be prohibited from the purchase of an apprentice hunting license for himself.

C. Upon completion of hunter education under § 29.1-300.1, and unless otherwise required by law to be supervised, the apprentice hunting licensee may hunt unsupervised subject to the requirements of applicable state law and regulations.

D. The Board may adopt regulations to carry out the provisions of this section.

2008, cc. 18, 416; 2009, c. 9; 2014, c. 244.



§ 29.1-301. Exemptions from license requirements

A. No license shall be required of landowners, their spouses, their children and grandchildren and the spouses of such children and grandchildren, or the landowner's parents, resident or nonresident, to hunt, trap and fish within the boundaries of their own lands and inland waters or while within such boundaries or upon any private permanent extension therefrom, to fish in any abutting public waters.

B. No license shall be required of any stockholder owning 50 percent or more of the stock of any domestic corporation owning land in this Commonwealth, his or her spouse and children and minor grandchildren, resident or nonresident, to hunt, trap and fish within the boundaries of lands and inland waters owned by the domestic corporation.

C. No license shall be required of bona fide tenants, renters or lessees to hunt, trap or fish within the boundaries of the lands or waters on which they reside or while within such boundaries or upon any private permanent extension therefrom, to fish in any abutting public waters if such individuals have the written consent of the landlord upon their person. A guest of the owner of a private fish pond shall not be required to have a fishing license to fish in such pond.

D. No license shall be required of resident persons under 16 years old to fish.

D1. No license shall be required of resident persons under 12 years old to hunt, provided such person is accompanied and directly supervised by an adult who has, on his person, a valid Virginia hunting license as described in subsection B of § 29.1-300.1.

E. No license shall be required of a resident person 65 years of age or over to hunt or trap on private property in the county or city in which he resides. An annual license at a fee of $1 shall be required of a resident person 65 years of age or older to fish in any inland waters of the Commonwealth, which shall be in addition to a license to fish for trout as specified in subsection B of § 29.1-310 or a special lifetime trout fishing license as specified in § 29.1-302.4. A resident 65 years of age or older may, upon proof of age satisfactory to the Department and the payment of a $1 fee, apply for and receive from any authorized agent of the Department a nontransferable annual license permitting such person to hunt or an annual license permitting such person to trap in all cities and counties of the Commonwealth. Any lifetime license issued pursuant to this article prior to July 1, 1988, shall remain valid for the lifetime of the person to whom it was issued. Any license issued pursuant to this section includes any damage stamp required pursuant to Article 3 (§ 29.1-352 et seq.) of this chapter.

F. No license to fish, except for trout as provided in § 29.1-302.4 or subsection B of § 29.1-310, shall be required of nonresident persons under 12 years of age when accompanied by a person possessing a valid license to fish in Virginia.

G. No license shall be required to trap rabbits with box traps.

H. No license shall be required of resident persons under 16 years of age to trap when accompanied by any person 18 years of age or older who possesses a valid state license to trap in this Commonwealth.

I. No license to hunt, trap or fish shall be required of any Indian who habitually resides on an Indian reservation or of a member of the Virginia recognized tribes who resides in the Commonwealth; however, such Indian must have on his person an identification card or paper signed by the chief of his tribe, a valid tribal identification card, written confirmation through a central tribal registry, or certification from a tribal office. Such card, paper, confirmation, or certification shall set forth that the person named is an actual resident upon such reservation or member of the recognized tribes in the Commonwealth, and such card, paper, confirmation or certification shall create a presumption of residence, which may be rebutted by proof of actual residence elsewhere.

J. No license to fish shall be required of legally blind persons.

K. No fishing license shall be required in any inland waters of the Commonwealth, except those stocked with trout by the Department or other public body, on free fishing days. The Board shall designate no more than three free fishing days in any calendar year.

L. No license to fish, except for trout as provided in § 29.1-302.4 or subsection B of § 29.1-310, in Laurel Lake and Beaver Pond at Breaks Interstate Park shall be required of a resident of the State of Kentucky who (i) possesses a valid license to fish in Kentucky or (ii) is exempt under Kentucky law from the requirement of possessing a valid fishing license.

M. No license to fish, except for trout as provided in subsection B of § 29.1-310, shall be required of a member of the armed forces of the United States, on active duty, who is a resident of the Commonwealth while such person is on official leave, provided that person presents a copy of his leave papers upon request.

N. No license to hunt or fish shall be required of any person who is not hunting or fishing but is aiding a disabled person to hunt or fish when such disabled person possesses a valid Virginia hunting or fishing license under § 29.1-302, 29.1-302.1, or 29.1-302.2.

Code 1950, § 29-52; 1950, pp. 619, 627; 1954, c. 623; 1962, c. 526; 1964, c. 445; 1968, c. 673; 1974, c. 363; 1977, c. 392; 1980, cc. 494, 500; 1981, c. 16; 1985, c. 154; 1987, cc. 126, 488, 507; 1988, cc. 180, 488; 1992, c. 262; 1996, cc. 118, 151; 1997, c. 267; 2000, cc. 110, 142; 2001, cc. 49, 597; 2002, c. 67; 2004, c. 846; 2008, c. 279; 2010, c. 345.



§ 29.1-302. Special license for certain resident disabled veterans

Any resident veteran who is totally and permanently disabled due to a service-connected disability as certified by the U.S. Department of Veterans Affairs may apply for and receive at no cost from the Department a nontransferable license pursuant to 4 VAC 15-20-65, valid for life, permitting the veteran to hunt and freshwater fish, or to hunt only or to freshwater fish only, depending on which license is purchased, on any property in the Commonwealth according to restrictions and regulations of law. However, this license shall not entitle the owner to fish in designated waters stocked with trout by the Department or other public body.

1976, c. 234, § 29-52.2; 1977, c. 167; 1985, c. 65; 1987, c. 488; 1996, c. 810; 2009, c. 9; 2012, cc. 321, 380.



§ 29.1-302.01. Special fishing license for disabled active duty military personnel

Any resident or nonresident who is (i) on active duty military service, (ii) disabled due to service-connected disability, and (iii) receiving inpatient or outpatient medical treatment from a hospital located in Virginia, an adjoining state, or the District of Columbia may apply for and shall receive from the Department a nontransferable state license to fish as required by subsections A and B of § 29.1-310. This license shall be issued at no cost and shall be valid for one year from the date of issuance. The holder of the license shall not be eligible to receive a subsequent license issued under this section.

2010, c. 822.



§ 29.1-302.02. Special resident and nonresident hunting and fishing licenses for partially disabled veterans

A. Any resident veteran who is rated by the U.S. Department of Veterans Affairs as having at least a 70 percent service-connected disability, upon certification, shall pay an amount equal to one-half the fee for the state resident basic hunting license required by subdivision 2 of § 29.1-303. Any nonresident veteran who is similarly rated, upon certification, shall pay an amount equal to one-half the fee for the state nonresident license required by subdivision 3 of § 29.1-303. The license fees established by this section may be revised by the Board pursuant to § 29.1-103.

B. Any resident veteran who is rated by the U.S. Department of Veterans Affairs as having at least a 70 percent service-connected disability, upon certification, shall pay an amount equal to one-half the fee for the state resident basic fishing license required by subdivision A 2 of § 29.1-310. Any nonresident veteran who is similarly rated, upon certification, shall pay an amount equal to one-half the fee for the state nonresident license required by subdivision A 3 of § 29.1-310. The license fees established by this section may be revised by the Board pursuant to § 29.1-103.

2011, c. 273; 2012, c. 244.



§ 29.1-302.03. Special licenses for certain nonresident disabled veterans

A. Any nonresident veteran who is totally and permanently disabled due to a service-connected disability as certified by the U.S. Department of Veterans Affairs shall pay an amount equal to one-quarter the fee for the state nonresident hunting license required by subdivision 3 of § 29.1-303. The license fees established by this subsection may be revised by the Board pursuant to § 29.1-103.

B. Any nonresident veteran who is totally and permanently disabled due to a service-connected disability as certified by the U.S. Department of Veterans Affairs shall pay an amount equal to one-quarter the fee for the state nonresident fishing license required by subdivision A 3 of § 29.1-310. However, this license shall not entitle such nonresident veteran to fish in designated waters stocked with trout by the Department or other public body. The license fees established by this subsection may be revised by the Board pursuant to § 29.1-103.

2014, c. 587.



§ 29.1-302.1. Special lifetime hunting and fishing licenses for residents and nonresidents

A. Any resident or nonresident individual may apply for and receive from the Department, after payment of the appropriate fee, any of the following lifetime licenses which shall be valid for the life of the individual, nontransferable, and permit the person to engage in the licensed activity on any property in the Commonwealth according to restrictions and regulations of law:

1. A basic resident lifetime hunting license, to be obtained for a fee of $250. This license is valid for the lifetime of the license holder even if the license holder becomes a nonresident of the Commonwealth subsequent to the purchase of the license.

2. A basic resident lifetime fishing license, to be obtained for a fee of $250. This license is valid for the lifetime of the license holder even if the license holder becomes a nonresident of the Commonwealth subsequent to the purchase of the license.

3. A basic nonresident lifetime hunting license, to be obtained for a fee of $500.

4. A basic nonresident lifetime fishing license, to be obtained for a fee of $500.

5. A junior resident lifetime hunting license that is valid until an individual's twelfth birthday, and which is transferable to a resident lifetime hunting license for no additional fee upon proof of completion of a hunter education course or equivalent, may be obtained for a fee of $250.

6. A junior nonresident lifetime hunting license that is valid until an individual's twelfth birthday, and which is transferable to a nonresident lifetime hunting license for no additional fee upon proof of completion of a hunter education course or equivalent, may be obtained for a fee of $500.

7. An infant resident lifetime hunting license, to be obtained for a fee of $125. This license shall be issued only to an individual who is younger than two years of age and shall be valid to be used as prescribed under subsection D1 of § 29.1-301 until an individual's twelfth birthday. Upon proof of completion of a hunter education course or equivalent, this license shall be transferable to a resident lifetime hunting license for no additional fee. This license shall remain valid even if the license holder becomes a nonresident of the Commonwealth subsequent to the purchase of the license.

8. An infant nonresident lifetime hunting license, to be obtained for a fee of $250. This license shall be issued only to an individual who is younger than two years of age and shall be valid to be used as prescribed under subsection D1 of § 29.1-301 until an individual's twelfth birthday. Upon proof of completion of a hunter education course or equivalent, this license shall be transferable to a nonresident lifetime hunting license for no additional fee. This license shall remain valid even if the license holder becomes a resident of the Commonwealth subsequent to the purchase of the license.

9. An infant resident lifetime fishing license, to be obtained for a fee of $125. This license shall be issued only to an individual who is younger than two years of age. This license is valid for the lifetime of the license holder even if the license holder becomes a nonresident of the Commonwealth subsequent to the purchase of the license.

10. An infant nonresident lifetime fishing license, to be obtained for a fee of $250. This license shall be issued only to an individual who is younger than two years of age. This license is valid for the lifetime of the license holder even if the license holder becomes a resident of the Commonwealth subsequent to the purchase of the license.

Such basic lifetime hunting licenses shall serve in lieu of the state resident hunting license as provided for in subdivision 2 of § 29.1-303, or state nonresident hunting license as provided for in subdivision 3 of § 29.1-303. Such basic lifetime fishing licenses shall serve in lieu of the state resident fishing license as provided for in subdivision A 2 of § 29.1-310 or state nonresident fishing license as provided for in subdivision A 3 of § 29.1-310.

B. Applications for all lifetime hunting and fishing licenses authorized by this section shall be made to the Department. The form and issuance of such a license shall conform to the provisions of this chapter for all licenses.

Except as otherwise specifically provided by law, all money credited to, held by, or to be received by the Department from the sale of licenses authorized by this section shall be consolidated and placed in the Lifetime Hunting and Fishing Endowment Fund established in § 29.1-101.1.

C. Any resident who is permanently disabled, as defined in § 58.1-3217, who applies for either of the resident lifetime licenses authorized by this section shall receive such a license for a fee of $5. The applicant shall provide proof of permanent disability acceptable to the Director of the Department of Game and Inland Fisheries.

D. Any resident 45 years of age or older who applies for either of the resident lifetime licenses authorized by this section shall receive such a license for one of the following fees based on age: age 45 through 50, $200; age 51 through 55, $150; age 56 through 60, $100; age 61 through 64, $50; and age 65 or older, $10.

E. The Board may subsequently revise the cost of licenses set forth in this section pursuant to § 29.1-103.

1987, c. 95, § 29-52.3; 1988, c. 181; 1989, c. 427; 1996, cc. 7, 109, 810; 1997, c. 247; 2009, c. 9; 2010, c. 251.



§ 29.1-302.2. Special lifetime fishing license; permanently disabled persons

Any resident who is permanently disabled, as defined in § 58.1-3217, who applies for a special lifetime state resident fishing license shall receive such a license for a fee of five dollars or as subsequently revised by the Board pursuant to § 29.1-103. The applicant shall provide proof of permanent disability acceptable to the Director of the Department of Game and Inland Fisheries.

1989, c. 91; 2009, c. 9.



§ 29.1-302.3. Special guest fishing licenses

An owner or bona fide lessee of private land bordering inland waters lying adjacent to North Carolina land or water may apply for a special guest fishing license entitling the licensee and his guests to fish from the property and any private dock, pier or other permanent extension into public waters without an additional fishing license except as required in designated waters stocked with trout and in waters where a daily fishing fee has been imposed pursuant to § 29.1-318. The annual fee of a special guest fishing license shall be $50 or as subsequently revised by the Board pursuant to § 29.1-103. A special guest fishing license shall not be valid for any property, pier or dock operated for any commercial purpose. A special guest fishing license shall not be in force unless displayed on the premises of the property. A special guest fishing license shall not be transferable.

1992, c. 198; 2009, c. 9.



§ 29.1-302.4. Special lifetime trout fishing licenses for residents and nonresidents

A. Any resident or nonresident individual may apply for and receive from the Department, after payment of the appropriate fee, any of the following lifetime licenses, which shall be valid for the life of the individual, nontransferable, and shall permit the person to engage in the licensed activity on any property in the Commonwealth according to restrictions and regulations of law:

1. A special resident lifetime trout fishing license, to be obtained for a fee of $250. This license is valid for the lifetime of the license holder even if the license holder becomes a nonresident of the Commonwealth subsequent to the purchase of the license.

2. A special nonresident lifetime trout fishing license, to be obtained for a fee of $500. Such special lifetime trout fishing licenses shall apply only to specially stocked trout waters as may be designated by the Board, and shall serve in lieu of the state resident trout fishing license as provided for in subdivision B 1 of § 29.1-310 or state nonresident trout fishing license as provided for in subdivision B 2 of § 29.1-310. Such special lifetime trout fishing licenses shall serve in addition to fishing license fees as provided for in subdivision A of § 29.1-310 or special lifetime fishing license as provided for in § 29.1-302.1.

B. Applications for all lifetime trout fishing licenses authorized by this section shall be made to the Department. The form and issuance of such a license shall conform to the provisions of this chapter for all licenses.

Except as otherwise specifically provided by law, all money credited to, held by, or to be received by the Department from the sale of licenses authorized by this section shall be consolidated and placed in the Lifetime Hunting and Fishing Endowment Fund established in § 29.1-101.1.

C. Any resident forty-five years of age or older who applies for the resident lifetime trout licenses authorized by this section shall receive such a license for one of the following fees based on age: age forty-five through fifty, $200; age fifty-one through fifty-five, $150; age fifty-six through sixty, $100; age sixty-one through sixty-four, fifty dollars; and age sixty-five or older, ten dollars.

D. The Board may subsequently revise the cost of licenses set forth in this section pursuant to § 29.1-103.

2002, c. 67; 2009, c. 9.



§ 29.1-303. Fees to hunt

The license fees to hunt shall be as follows or as such fees may be subsequently revised by the Board pursuant to § 29.1-103 :

1. County or city resident license to hunt in the county or city of residence only, $5.

2. State resident license to hunt in all counties and cities of the Commonwealth, issued to residents age 16 or older, $12.

3. State nonresident license for persons 16 years of age and older to hunt in all counties and cities of the Commonwealth, $80; however, for (i) nonresidents under the age of 12, $12, and (ii) nonresidents 12 years of age to 15 years of age, $15.

Code 1950, § 29-54; 1960, c. 566; 1974, c. 363; 1980, c. 494; 1987, c. 488; 1988, c. 250; 2003, c. 120; 2004, c. 269; 2009, c. 9.



§ 29.1-303.1. Nonresident trip hunting licenses

Nonresidents of the Commonwealth may purchase a nonresident trip hunting license in lieu of the nonresident hunting license required by subdivision 3 of § 29.1-303. The duration for which the license shall be valid shall be established by the Board. The fee for the nonresident trip hunting license shall be established by the Board and may be revised pursuant to § 29.1-103.

1988, c. 250; 2003, c. 120; 2009, c. 9; 2013, c. 351.



§ 29.1-303.2. State junior resident hunting license fee

The fee for a license to hunt in all counties and cities of the Commonwealth, issued to a state resident under the age of sixteen, shall be seven dollars and fifty cents or as subsequently revised by the Board pursuant to § 29.1-103.

1988, c. 250; 2009, c. 9.



§ 29.1-303.3. Youth resident and nonresident combination hunting license established; fee

There is hereby established a state youth resident combination hunting license, which may be obtained by any resident under the age of 16 to hunt in all counties and cities of the Commonwealth, and to hunt (i) bear, deer and turkey, (ii) with a bow and arrow during the special archery seasons, and (iii) with a crossbow during special archery seasons, and (iv) with a muzzleloader during the special muzzleloading seasons. The fee for this license shall be $15. The license shall serve in lieu of the state junior resident hunting license, the special license for hunting bear, deer and turkey, the special archery license, the special crossbow license, and the special muzzleloading license. For a nonresident youth under the age of 16 the fee for such a license shall be $30. The Board may subsequently revise the cost of licenses set forth in this section pursuant to § 29.1-103.

1996, cc. 118, 151; 2004, c. 269; 2007, c. 40; 2009, c. 9.



§ 29.1-304. Nonresident license to hunt within shooting preserves and foxhound training preserves

Licenses are required for nonresidents of the Commonwealth to hunt within the boundaries of shooting preserves licensed under the provisions of Chapter 6 (§ 29.1-600 et seq.) or foxhound training preserves allowed under the authority of Chapter 4 (§ 29.1-400 et seq.). Such licenses shall be valid either within the boundaries of any licensed shooting preserves or any foxhound training preserves and may be in lieu of any license required by § 29.1-303. The license fees shall be $12 or as subsequently revised by the Board pursuant to § 29.1-103.

1958, c. 145, § 29-54.1; 1972, c. 149; 1980, c. 494; 1987, c. 488; 1988, c. 250; 2009, cc. 9, 50.



§ 29.1-305. Special license for hunting bear, deer and turkey; authority of Board to create bear license

A. A special license is required for hunting bear, deer and turkey in this Commonwealth, which shall be in addition to the license required to hunt other game. The fee for the special license shall be $12 for a resident age 16 or older, $7.50 for a resident under the age of 16, and $60 for a nonresident 16 years of age or older, $15 for a nonresident 12 years of age to 15 years of age, and $12 for a nonresident younger than 12 years of age.

B. The Board may create a separate special license for the hunting of bear in this Commonwealth. The fee for such a special license shall be $25 for residents and $150 for nonresidents. A person who obtains a special license for hunting bear shall also be required to obtain the state resident license or state nonresident license pursuant to § 29.1-303. If a special license to hunt bear is established by the Board, the special license required in subsection A shall authorize the hunting of deer and turkey only.

The license to hunt bear, deer and turkey or, if authorized by the Board, the license to hunt bear may be obtained from the clerk or agent of any county or city whose duty it is to sell hunting licenses.

C. The Board may subsequently revise the cost of licenses set forth in this section pursuant to § 29.1-103.

Code 1950, § 29-122; 1958, c. 318; 1960, c. 568; 1966, c. 493; 1972, c. 509; 1974, c. 363; 1980, c. 494; 1987, c. 488; 1988, c. 250; 2001, c. 55; 2004, c. 269; 2009, c. 9.



§ 29.1-305.1. Bonus deer permits

The Board shall establish by regulation a procedure for selling bonus deer permits. Each bonus deer permit purchased shall entitle the holder thereof to take additional deer under conditions prescribed by the Board. The cost of a bonus deer permit shall be set by the Board but shall not exceed the fee charged for the special license to hunt bear, deer and turkey, as prescribed under § 29.1-305. Clerks and license agents who sell hunting licenses shall sell bonus deer permits and shall be entitled to a service fee as prescribed in § 29.1-332.

1991, c. 676 .



§ 29.1-305.2. Special fox hunting licenses

There shall be a special license for hunting foxes on horseback with hounds but without firearms. The special license shall exempt the licensee from the hunter education requirement of § 29.1-300.1. The fee for the special license shall be the same as any license required by § 29.1-303 and shall be subject to subsequent revision by the Board pursuant to § 29.1-103. This special license shall not be required of any person holding a hunting license required by § 29.1-303.

2014, c. 798.



§ 29.1-306. Special archery license and crossbow license

There shall be a license for hunting with a bow and arrow or crossbow, during the special archery seasons, which shall be in addition to the licenses required to hunt small and big game. The fee for the special license shall be $17 for a resident and $30 for a nonresident. The Board may subsequently revise the cost of licenses set forth in this section pursuant to § 29.1-103.

1985, c. 15, § 29-122.1; 1987, c. 488; 1988, c. 250; 1994, c. 725; 1996, cc. 102, 825; 1998, c. 144; 2005, c. 8; 2009, c. 9; 2014, c. 136.



§ 29.1-306.1. Repealed

Repealed by Acts 2014, c. 136, cl. 2.



§ 29.1-307. Special muzzleloading license

There shall be a license for hunting with a muzzleloader during the special muzzleloading seasons, which shall be in addition to the license required to hunt small game. The fee for the special license shall be twelve dollars for a resident and twenty-five dollars for a nonresident. The special muzzleloader license may be obtained from the clerk or agent whose duty it is to sell licenses in any county or city. The Board may subsequently revise the cost of licenses set forth in this section pursuant to § 29.1-103.

1990, c. 115; 2009, c. 9.



§ 29.1-308. Reserved

Reserved.



§ 29.1-309. Fees to trap

The license fee to trap shall be as follows or as such fee may be subsequently revised by the Board pursuant to § 29.1-103 :

1. County or city resident license, ten dollars.

2. State resident license, thirty-five dollars.

3. State nonresident license, $150.

Code 1950, § 29-56; 1952, c. 608; 1974, c. 363; 1979, c. 287; 1980, c. 494; 1983, c. 191; 1987, c. 488; 1988, c. 250; 1995, c. 77; 2009, c. 9.



§ 29.1-309.1. Special lifetime trapping license; permanently disabled persons and disabled veterans

Any resident who is (i) a veteran with a permanent and total service-connected disability as certified by the U.S. Department of Veterans Affairs or (ii) permanently disabled, as defined in § 58.1-3217, may apply for and receive from the Department of Game and Inland Fisheries, for a fee of five dollars or as subsequently revised by the Board pursuant to § 29.1-103, a special lifetime disabled trapping license. Such a person shall provide proof of his disability acceptable to the Director.

2001, c. 62; 2009, c. 9.



§ 29.1-309.2. Special lifetime trapping license for senior citizens

Any resident who is 65 years of age or older may apply for and receive from the Department, for a fee of $10 or as subsequently revised by the Board pursuant to § 29.1-103, a special lifetime trapping license. Such a person shall provide proof of his age acceptable to the Director.

2003, c. 145; 2009, c. 9.



§ 29.1-309.3. State junior resident trapping license established; fee

There is hereby established a state youth resident trapping license, which may be obtained by any resident under the age of 16, to trap in all counties and cities of the Commonwealth. The fee for this license shall be $10 or as subsequently revised by the Board pursuant to § 29.1-103.

2006, c. 70; 2009, c. 9.



§ 29.1-310. Fees to fish

A. The license fees to fish, which licenses shall not permit fishing for trout in waters stocked by the Department, shall be as follows:

1. County or city resident license to fish, in all inland waters of the county or city of residence only, $5.

2. State resident license to fish in all inland waters of the Commonwealth, $12.

3. State nonresident license to fish in all inland waters of the Commonwealth, $30.

4. State resident license to fish in the interstate waters of South Holston Reservoir pursuant to a reciprocal agreement established in accordance with § 29.1-535, $20 in addition to the license required by subdivision 2.

B. The additional license fees for a trout license required to fish in designated waters stocked with trout by the Department or to fish for or harvest trout in the interstate waters of South Holston Reservoir shall be as follows:

1. State resident license, $12.

2. State nonresident license, $30.

C. The Board may subsequently revise the cost of licenses set forth in this section pursuant to § 29.1-103.

Code 1950, § 29-55; 1952, c. 355; 1958, c. 493; 1960, c. 566; 1962, c. 469; 1968, c. 649; 1974, c. 363; 1980, c. 494; 1985, c. 119; 1987, c. 488; 1988, c. 250; 1989, c. 208; 1994, c. 409; 2009, c. 9; 2010, c. 6.



§ 29.1-310.1. Sportsman's hunting and fishing license established

A. Upon implementation of an automated point-of-sale licensing system, any resident individual may apply for and receive from the Department, after payment of the appropriate fee, a sportsman's hunting and fishing license. This license shall serve in lieu of any person having to obtain hunting or fishing licenses provided for under subdivision 2 of § 29.1-303 and §§ 29.1-305, 29.1-306, and 29.1-307, and subdivisions A 2 and B 1 of § 29.1-310.

B. Applications for the license authorized by this section shall be made to the Department. The license shall be valid for the seasons as established by the Board. The form and issuance of the license shall conform to the provisions of this chapter for all licenses.

C. The Board shall establish the fee for this license, which shall not exceed the total cost of purchasing each license separately.

2000, c. 12; 2007, c. 40; 2014, c. 136.



§ 29.1-310.2. Special combined individual sportfishing licenses

A. Residents and nonresidents of the Commonwealth may obtain a special combined sportfishing license to fish in all inland waters and the tidal waters of the Commonwealth during the open season. For residents, this license shall be in lieu of the state resident freshwater fishing license required by subdivision A 2 of § 29.1-310, and the saltwater recreational license required by § 28.2-302.1. The cost of this license for residents shall be the sum of the costs of the two component resident licenses. For nonresidents, this license shall be in lieu of the state nonresident freshwater fishing license required by subdivision A 3 of § 29.1-310 and the saltwater recreational license required by § 28.2-302.1. The cost of this license for nonresidents shall be the sum of the costs of the two component nonresident licenses.

Of the funds collected under this subsection, (i) the cost of the component saltwater license shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund, as established in § 28.2-302.3, and (ii) the cost of the component freshwater fishing license shall be paid into the state treasury to the credit of the Game Protection Fund, as established in § 29.1-101.

The two component licenses shall be independently priced by their respective agencies. The freshwater fishing license shall be priced by the Board pursuant to § 29.1-103. The saltwater recreational license shall be priced by the Marine Resources Commission pursuant to § 28.2-201.

B. Residents and nonresidents of the Commonwealth may obtain a special combined sportfishing license to fish in all the tidal waters of the Commonwealth during the open season that covers the owner of a recreational boat not carrying anglers for hire, in any registered boat owned and operated by him, and his passengers. For residents, this license shall be in lieu of the state resident fishing license required by subdivision A 2 of § 29.1-310, the saltwater recreational license required by § 28.2-302.1, and the saltwater recreational boat license established by § 28.2-302.7. The cost of this license for residents shall be $125. For nonresidents, this license shall be in lieu of the state nonresident fishing license required by subdivision A 3 of § 29.1-310 and the saltwater recreational license required by § 28.2-302.1. The cost of this license for nonresidents shall be $200.

Of the funds collected under this subsection, (i) $48 per resident license sold and $76 per nonresident license sold shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund, as established in § 28.2-302.3, and (ii) $77 per resident license sold and $124 per nonresident sold shall be paid into the state treasury to the credit of the Game Protection Fund, as established in § 29.1-101.

C. The Board may subsequently revise the cost of licenses set forth in this section pursuant to § 29.1-103.

2004, c. 486; 2009, c. 9; 2011, c. 287; 2012, c. 579.



§ 29.1-311. Trip fishing license for residents and nonresidents; trout stocked waters

A. Residents and nonresidents of the Commonwealth may obtain trip fishing licenses to fish in the freshwater creeks, bays, inlets, and streams of the Commonwealth, or in any of the impounded waters of the Commonwealth during the open season for game fish. These licenses shall be in lieu of the regular season state or county fishing license required under subsection A of § 29.1-310. The duration for which trip fishing licenses shall be valid shall be established by the Board. The fee for the trip fishing license shall be established by the Board and may be revised pursuant to § 29.1-103.

B. Residents and nonresidents of the Commonwealth may obtain a special combined sportfishing trip license to fish in all inland waters and tidal waters of the Commonwealth during the open season. This license shall be in lieu of the trip fishing license specified in subsection A and the saltwater recreational license required by § 28.2-302.1. The cost of the license shall be $10 for residents and $15 for nonresidents. The license shall be valid for five successive days as specified on the face of the license. Of the funds collected under this subsection, (i) $5 per license sold shall be paid into the state treasury to the credit of the Virginia Saltwater Recreational Fishing Development Fund as established in § 28.2-302.3 and (ii) $5 per resident license sold and $10 per nonresident license sold shall be paid into the state treasury to the credit of the Game Protection Fund as established in § 29.1-101.

C. Possession of a trip fishing license by a nonresident shall not entitle him to fish in designated waters stocked with trout by the Department or other public body unless he also possesses the trout license required under subsection B of § 29.1-310 or has obtained the special lifetime trout fishing license pursuant to § 29.1-302.4.

D. Possession of a trip fishing license by a resident shall not entitle him to fish in designated waters stocked with trout by the Department or other public body. Residents shall only be entitled to fish in such waters if they possess (i) a regular season state or county fishing license and (ii) a trout license, as required by § 29.1-310, or a special lifetime trout fishing license pursuant to § 29.1-302.4.

E. The Board may subsequently revise the cost of licenses set forth in this section pursuant to § 29.1-103.

1954, c. 567, § 29-55.1; 1956, c. 51; 1958, c. 443; 1974, c. 363; 1987, c. 488; 1988, c. 250; 1991, c. 242; 2002, c. 67; 2004, c. 486; 2009, c. 9; 2013, c. 351.



§ 29.1-312. Special fishing or hunting permits for certain veterans

Upon application received from the director or other comparable official representing any veterans hospital or other military hospital in Virginia, any adjoining state, or the District of Columbia, the Director may permit any organized group of patients (i) actually residing in such hospitals or (ii) actively receiving outpatient medical treatment to hunt without licenses on any lands of the Commonwealth where it is otherwise legal to do so or to fish without licenses in any public waters open to fishing, including designated waters stocked with trout and in waters where a daily fishing fee has been imposed pursuant to § 29.1-318. The application for the permit shall state the date or dates upon which it will be used, the general area in which it will be used, and the name of the person or organization responsible for the group.

1974, c. 277, § 29-55.3; 1987, c. 488; 2008, c. 11; 2009, c. 5.



§ 29.1-313. Issuance of licenses for use of individuals in certain state facilities

The Director shall have authority to issue at the regular fee, up to 25 state resident licenses to fish in the name of any state facility operated by the Department of Behavioral Health and Developmental Services for use by individuals receiving services in those facilities.

1972, c. 414, § 29-57.1:1; 1987, cc. 413, 488; 2009, cc. 813, 840; 2012, cc. 476, 507.



§ 29.1-314. Special fishing permits for certain handicapped persons

A. Upon receipt of an application from an officer or designated representative of any organized group of physically or mentally handicapped persons who meet on a regular basis, including students at schools for the blind or deaf, the Director may issue not more than two permits of one day each, in any calendar year, to such group to fish without licenses in public waters open to fishing. The permits shall not be issued for use in designated waters stocked with trout or in waters where a daily fishing fee has been imposed pursuant to § 29.1-318; however, a permit may be issued to such group to fish without licenses on the second Saturday of May in designated waters stocked with trout.

B. The application for the permit shall state the name and description of the group, the date upon which it will be used, the general area in which it will be used, and the name of the person or organization responsible for the group.

1976, c. 144, § 29-55.3:1; 1987, c. 488; 2006, cc. 8, 37.



§ 29.1-315. Special fishing permits for certain school classes

A. Upon receipt of an application from a qualified instructor, the Director may issue a special permit to the instructor authorizing the class described in the application to fish without licenses in public waters open to fishing. Any special permit so issued shall be valid only during regular school hours and only when fishing by the class occurs under the direct and immediate supervision of the instructor to whom it is issued. These special permits shall not be valid for fishing in designated waters stocked with trout or in waters where a daily fishing fee has been imposed pursuant to § 29.1-318.

B. The application shall be a written request for a class fishing permit submitted by a qualified instructor and countersigned by the principal of the school in which the applicant teaches. The application shall state (i) the name of the school; (ii) the county or city in which the school is located; (iii) the name and general subject matter of the class; and (iv) the general geographic area in which the permit is intended to be used. For the purposes of this section a "qualified instructor" means a person who teaches in a school located in Virginia a course at the eighth grade level or above for which credit is awarded which includes instruction in fishing techniques and who possesses a valid license to fish in the area in which the fishing techniques are taught.

1979, c. 197, § 29-55.3:2; 1987, c. 488.



§ 29.1-315.1. Special permit to hunt and fish by youth during fish and wildlife education events

Upon receipt of an application from an officer or other designated official representative of any nonprofit organization that has as one of its stated purposes to educate youth on Virginia's fish and wildlife resources, the Director may issue a permit to an officer or representative of the organization that allows youths under the age of 18 years old who participate in a fish and wildlife educational event of the organization to hunt and fish. This permit shall serve in lieu of having to purchase a state youth resident combination hunting license pursuant to § 29.1-303.3 or state resident basic hunting license pursuant to § 29.1-303, the special license for hunting bear, deer, and turkey pursuant to § 29.1-305, and the state resident fishing license pursuant to subsection A of § 29.1-310. The permit shall be valid for a period of 48 hours. The permit fee shall be $25 or as subsequently revised by the Board pursuant to § 29.1-103. The application for the permit shall state the date upon which it will be used, the general area in which it will be used, the name of the person and organization responsible for the group of participants, and the number of participants to be covered by the permit. All youth participating in a hunting event covered by the permit shall comply with the provisions of subsection A of § 29.1-300.1 regarding competence in hunter education, or shall be accompanied and directly supervised by an adult over the age of 18 who has, on his person, a valid Virginia hunting license.

For the purposes of this section, "accompanied and directly supervised" occurs when a person over 18 years of age maintains a close visual and verbal contact with, provides adequate direction to, and can immediately assume control of the firearm from the youth participant.

2009, c. 45.



§ 29.1-316. Special fishing permits for certain youth camps

A. Upon receipt of an application from an officer or designated representative of any organized nonprofit tax-exempt youth camp, the Director shall issue a permit for the duration of any season of such youth camp which allows camp members under eighteen years of age to fish without licenses in public waters adjacent to property owned by the camp. The permits shall not be issued for use in designated waters stocked with trout or in waters where a daily fishing fee has been imposed pursuant to § 29.1-318.

B. The application for the permit shall state the name and description of the group, certification of the group's tax-exempt status, the period of time during which it will be used, the general area in which it will be used, and the name of the persons or organization responsible for the group.

1980, c. 52, § 29-55.3:3; 1982, c. 27; 1987, c. 488.



§ 29.1-317. Special fishing permits for certain juveniles

A. Upon application from the superintendent of any juvenile correctional center maintained and operated by the Department of Juvenile Justice, the Director may issue a permit to allow the residents of such juvenile correctional center to fish under supervision without licenses in public waters open to fishing. The permits shall not be issued for use in designated waters stocked with trout or in waters where a daily fishing fee has been imposed pursuant to § 29.1-318.

B. The application for the permit shall state the name and description of the group, the period of time during which it will be used, the general area in which it will be used, and the name of the person who will be responsible for the group.

1980, c. 188, § 29-55.3:4; 1987, c. 488; 1989, c. 733; 1996, cc. 755, 914.



§ 29.1-318. Board may charge use fees for fishing in certain waters

In addition to the license fees provided for elsewhere in this chapter, the Board may impose daily use fees, not to exceed $3.50 or as subsequently revised by the Board pursuant to § 29.1-103, and issue permits therefor to fish in specially stocked trout waters as may be designated by the Board. The proceeds from the fees shall be set aside and used exclusively by the Board for the stocking and management of the streams. Permits shall be issued by the person or persons designated by the Board at or near the area in which the permits are required.

1962, c. 397, § 29-55.4; 1968, c. 235; 1983, c. 53; 1987, c. 488; 1988, c. 250; 2009, c. 9.



§ 29.1-319. Persons entitled to county, city, or state resident licenses

The following persons shall be entitled to a state resident license or to a county or a city license to hunt, trap, or fish provided that applications for a county or city license shall be made in the county or city in which the person meets the following criteria:

1. Any person born in the United States or who has been naturalized and who has been a bona fide resident of the county or city for six months next preceding the date of application for license in the county or city;

2. All persons who are and for two or more months next preceding the date of the application have been domiciliary residents of Virginia, upon execution of a certificate of residence prescribed by the Director;

3. Any legal voter of the county or city in which the license is applied for;

4. Any unnaturalized person who owns real estate in the county or city and who has actually resided there not less than five years next preceding the date of the application for the license in the county or city;

5. Any member of the armed forces of the United States, or a member of the immediate family of such a member as defined in § 2.2-3101, upon execution of a certificate of residence if the member (i) resides in the Commonwealth, (ii) is on active duty, and (iii) is stationed at a military installation within, or in a ship based in, the Commonwealth;

6. Any member of the armed forces of the United States, on active duty, when authorized by the commanding officer of a military reservation. The privileges of this license shall be limited to hunting, trapping, or fishing only within the boundaries of that military reservation;

7. Any student, a resident of the Commonwealth, regularly enrolled in any bona fide preparatory school, college, or university in the Commonwealth and any student, not a resident of the Commonwealth, regularly enrolled in and boarding at any such school, college, or university who presents a certificate of enrollment for the current year to the clerk or any license agent in the county or city in which the school, college, or university is located;

8. Residents of cities whose limits are wholly within the county where the license is applied for, provided the residents have physically resided within the city for a period of six consecutive months before applying for a license.

Code 1950, §§ 29-57, 29-58; 1956, c. 68; 1960, c. 536; 1962, c. 469; 1964, cc. 160, 451; 1966, c. 527; 1984, c. 26; 1987, c. 488; 2015, c. 678.



§ 29.1-320. Reserved

Reserved.



§ 29.1-321. Nonresident required to buy nonresident license

Nonresidents of this Commonwealth shall be required, except as otherwise provided, to obtain a nonresident license to hunt, trap or fish.

Code 1950, § 29-59; 1979, c. 287; 1983, c. 191; 1987, c. 488; 1995, c. 77.



§ 29.1-322. Residents of counties bordering on streams

The residents of counties bordering a nontidal stream shall have the right to hunt, trap and fish when not otherwise prohibited by law or regulation in such stream opposite the shoreline of the county for which such resident has a county license. The residents of counties bordering a tidal stream shall have the right to hunt, trap and fish out to the low-water mark or as far as the county limits of the county for which he has a license extend.

Code 1950, § 29-60; 1987, c. 488.



§ 29.1-323. By whom licenses issued

The clerks of the circuit courts of cities, and such agents operating in Virginia cities as the Board may designate, shall issue state and city resident licenses, and county licenses for those counties contiguous to their respective cities. The clerks of the circuit courts of counties, and such agents operating in Virginia counties as the Board may designate, shall issue state licenses and county licenses for their respective counties. Agents, designated by the Board, who operate outside of Virginia, shall issue state licenses and such Virginia county or city licenses as agreed upon by the agent and the Department. Licenses shall be issued as provided for in this title, and clerks and agents shall date and authenticate the licenses in a manner prescribed by the Board. Any clerk who desires to be relieved of this duty shall notify the Board in writing and shall be relieved when the Board has designated an agent to sell licenses in his county or city.

Code 1950, § 29-61; 1954, c. 280; 1958, c. 172; 1978, c. 485; 1987, c. 488; 2000, c. 132; 2003, c. 92.



§ 29.1-324. Reserved

Reserved.



§ 29.1-325. Evidence that applicant entitled to license

The clerk or agent shall require any applicant to make affidavit or to furnish other satisfactory evidence that he is entitled to the license applied for before issuing the license.

Code 1950, § 29-63; 1978, c. 218; 1987, c. 488.



§ 29.1-326. Reserved

Reserved.



§ 29.1-327. Agents for sale of licenses and permits; sales by telephone and electronic media

A. The Board shall have authority to appoint agents operating in and outside of Virginia for the issuance and sale of any or all of the permits and licenses provided for in this title. Those agents appointed shall be in addition to the clerks of the courts designated by § 29.1-323 and shall be chosen so as to best serve the public from the standpoint of geographic location and method of operation. Such agents operating in and outside of Virginia shall be subject to the laws and the rules and regulations of the Board covering the issuance and sale of licenses and permits. Rules and regulations promulgated by the Board shall be designed to ensure that agents provide adequate service to the public and shall include provisions for removing agents not performing their duties properly. Any contract between the Department and any agent operating outside of Virginia shall stipulate that application and construction of the contract is governed by the laws of Virginia. Before an agent's appointment becomes effective, the agent shall be bonded by a surety company entitled to do business in this Commonwealth in the penalty of such amount as the Board may require, payable to the Commonwealth and conditioned upon the faithful performance of the agent's duties.

At such intervals as the Board may decide to be proper, the Board shall informally investigate the performance of agents appointed pursuant to this section to determine whether such agents are performing their duties in the public interest as provided by law and shall take any action deemed necessary to provide the best service in the public interest.

B. The Board may make and enter into agency contracts whereby the agent, whether operating in or outside of Virginia, may sell hunting and fishing licenses, issued under this title, by telephone, the Internet, or other electronic or computerized means. The contract shall establish the cost the agent may charge and receive per transaction which shall be in addition to the actual cost of the license sold during the transaction. A telephone or electronic media agent shall receive as compensation the fees for which he contracted with the Board and as determined and provided for in § 29.1-332. A telephone or electronic media agent shall follow the provisions of the contract.

Code 1950, § 29-65; 1950, p. 149; 1964, c. 562; 1966, c. 286; 1968, c. 522; 1970, c. 82; 1972, c. 133; 1973, c. 184; 1974, cc. 105, 107; 1975, cc. 153, 402; 1976, cc. 38, 171; 1977, c. 377; 1987, c. 488; 1999, c. 255; 2000, c. 132.



§ 29.1-328. Term of licenses and permits; multiple-year license

A. Hunting and trapping licenses and permits shall be valid for one year from their date of purchase or future effective date, as authorized by the Department, except those licenses issued pursuant to § 29.1-305, which shall be valid from July 1 of each year or their later date of purchase, to June 30 of the following year, unless sooner revoked.

B. Fishing licenses shall run and be valid for one year from their date of purchase or future effective date, as authorized by the Department.

C. The Board may authorize the sale of any annual license or permit issued under this title for a period exceeding the one-year term. Such a multiple-year license or permit shall be valid for the number of consecutive years stated on the permit or license. The fee for such a multiple-year license or permit shall not exceed the total amount that would be charged if the particular license or permit was purchased on an annual basis over the specified number of years.

D. The terms of licenses listed in subsections A, B, and C shall not apply to the lifetime hunting and fishing license established in § 29.1-302.1.

E. National Forest Stamps, issued pursuant to § 29.1-408, shall be valid for one year from their date of purchase, unless sooner revoked.

Code 1950, § 29-66; 1980, c. 494; 1987, cc. 95, 488; 1988, c. 161; 2001, c. 115; 2002, c. 175; 2007, c. 39; 2011, c. 819; 2014, c. 255.



§ 29.1-329. Reserved

Reserved.



§ 29.1-330. Delivery to clerk or agent; return of unused annually expiring materials and unsold licenses; voluntary contributions

A. The Director shall send to each clerk or agent before the first day of the license year as many annually expiring licensing materials and licenses as he may deem necessary and shall hold each accountable for the amount and number sent. Clerks and agents shall, within 10 days after the end of the license year, return to the Director all unused annually expiring licensing materials, unsold licenses and the stubs of licenses sold. All annually expiring licensing materials and serially numbered licenses shall be accounted for by the Director. For licensing conducted by telephone or electronic media, the Director shall determine what additional equipment and nonannually expiring licensing materials are required by the clerks or agents, and he shall make available such equipment and materials to agents according to a schedule he deems appropriate.

B. Any form used in applying for a hunting permit or license issued under this title shall include language permitting the applicant to make a voluntary contribution of at least $2 to support the activities of Virginia Hunters Who Care, Inc., known as Hunters For The Hungry.

Code 1950, § 29-68; 1976, c. 660; 1980, c. 494; 1987, c. 488; 2000, c. 132; 2003, cc. 95, 737; 2010, c. 3.



§ 29.1-331. Licenses to be dated, numbered and authenticated

All licenses shall be dated, numbered, and authenticated by the clerk or agent by his signature or in such other manner as prescribed by the Director, and the clerk or agent shall show all other information required by law or the Board.

1952, c. 366, § 29-68.1; 1960, c. 541; 1987, c. 488; 2000, c. 132.



§ 29.1-332. License and permit receipts; compensation for issuing; sums to be credited to game protection fund

A. Notwithstanding the provisions of § 2.2-1802, the money received for licenses and permits issued under this title shall be paid by each clerk or agent to the Department for payment into the state treasury. Payment shall be made by means prescribed by the Board and agreed to by the clerk or agent. For license sales by telephone or electronic media, the means of payment may include a continuous deposit of proceeds from the sale of licenses into accounts from which the Department may electronically transfer funds to a Departmental or state account at agreed-upon intervals. For license sales made other than by telephone or electronic media, the clerk or agent shall add $.50 to the fee for each license or permit he issues and retain the $.50 as compensation for such service.

B. Upon receipt into the treasury of such sums the Comptroller shall credit the sums to the game protection fund or to the Lifetime Hunting and Fishing Endowment Fund for licenses sold pursuant to § 29.1-302.1.

C. The voluntary contributions collected pursuant to subsection B of § 29.1-330 and remitted to the Department shall be deposited into the state treasury and credited to a special nonreverting fund, within the game protection fund, known as the Feed the Hungry Fund. Monies in this fund shall be disbursed quarterly to Hunters For The Hungry to support its programs to feed the hungry and other statewide activities related to this mission.

Code 1950, §§ 29-69, 29-71; 1976, c. 660; 1980, c. 494; 1987, cc. 95, 488; 1992, c. 374; 2000, c. 132; 2003, cc. 95, 737.



§ 29.1-333. Reports to Director as to sale of licenses

A. When remitting license and permit receipts, each clerk or agent shall make a report to the Director, in a manner prescribed by the Director, which shall show (i) the quantity of licenses of each kind sold and the amount of gross collections for each kind of license, (ii) the amount of collections retained as compensation pursuant to § 29.1-332, (iii) the net amount remitted to the Department, (iv) the amount of voluntary contributions collected pursuant to subsection B of § 29.1-330, and (v) any other information that the Director may require.

B. For failure to make a report and remit the amount due within 30 days after the due date, the clerk or agent shall forfeit his compensation for issuing licenses on such report. If an agent fails to have funds in an amount equal to the Department's records of reported license sales in any account from which remission of revenues to the Department is made by periodic electronic transfer, he shall forfeit his compensation for issuing licenses during the period covered by the transfer of the funds. For any subsequent failure to have funds equal to the Department's records of reported license sales in an account from which remission of revenues to the Department is made by periodic electronic transfer, the Director may revoke the person's status as a license agent.

C. For license sales made by telephone or electronic media, the reports and remittances to the Department shall be made not less than quarterly and in accordance with a schedule prescribed by the Board. For license sales made other than by telephone or electronic media, the reports and remittances to the Department shall be made as follows:

1. For July and August, not later than September 5.

2. For September, October, November and December, monthly, not later than the fifth of the succeeding month.

3. For January, February and March, quarterly, not later than April 5.

4. For April, May and June, quarterly, not later than July 5.

Code 1950, §§ 29-70, 29-72, 29-73; 1976, c. 660; 1987, c. 488; 1992, c. 374; 2000, c. 132; 2003, cc. 95, 737.



§ 29.1-334. Certificate when license lost or destroyed

If a license, other than a license issued by electronic means or a temporary license as described in § 29.1-335, is lost or destroyed, the person to whom the license is issued may immediately apply to the clerk or agent who issued the license for a license certificate. Upon written statement that the license has been lost or destroyed, the clerk or agent shall issue a license certificate and endorse the number of the original license and date of issue thereon. A temporary license that is lost or destroyed may not be replaced with a license certificate. The fee of the clerk or agent for filing the statement and issuing a license certificate shall be twenty-five cents for agents and as prescribed in subdivision A 30 of § 17.1-275 for clerks and shall be paid by the applicant. The clerk or agent shall not be required to remit his fees for issuing license certificates. No licenses shall be redeemed or exchanged. Damaged licenses shall be returned to the Department in a manner prescribed by the Director, and proper deductions from the gross amount shall then be made. The Department shall furnish forms of written statements and license certificates and shall make available equipment and materials as needed or as required by this section. Replacement of any lost or destroyed license issued by electronic means should be made in a manner prescribed by the Director.

Code 1950, § 29-74; 1976, c. 660; 1987, c. 488; 1994, c. 432; 2000, c. 132.



§ 29.1-335. Hunting, trapping or fishing without a license

No person shall hunt, trap, or fish without having obtained a license when such a license is required. For the purposes of this article, the term "license" shall include any temporary license issued by a clerk or agent to a buyer and authorized to be used in a manner prescribed by the Director. Any person who violates this section shall be guilty of a Class 3 misdemeanor and shall pay to the clerk a fee equal to the cost of the required license to be paid into the state treasury and credited to the game protection fund.

The purchase of a license subsequent to an arrest or notice of summons to appear in court for hunting, trapping or fishing without a license shall not relieve the person from the penalties specified in this section.

Code 1950, § 29-75; 1987, c. 488; 1989, c. 421; 1993, c. 839; 2000, c. 132.



§ 29.1-336. Carrying licenses and certificates; penalty

A. Every person who is issued a hunting, trapping, or fishing license shall carry the license on his person while hunting, trapping, or fishing. Persons who have been issued such licenses and fail to carry them when required shall be guilty of a Class 4 misdemeanor.

B. Any person who is 16 years of age or older and who is (i) required to present a certificate of completion in hunter education to obtain a hunting license pursuant to § 29.1-300.1, and (ii) issued a hunting license by telephone, the Internet, or other electronic or computerized means, shall also carry such certificate on his person while hunting.

C. Any person who is 12 years of age through 15 years of age, and is issued a hunting license by telephone, the Internet, or other electronic or computerized means, shall carry his certificate of completion in hunter education on his person while hunting, unless he is accompanied and directly supervised by an adult who has, on his person, a valid Virginia hunting license and certificate if required under subsection B.

D. For purposes of this section and § 29.1-337, "carry" means possess a hard copy or electronic copy of the license or certificate, except that any license for bear, deer, or turkey required by § 29.1-305 shall be possessed in hard copy.

Code 1950, § 29-75; 1987, c. 488; 2005, c. 145; 2015, c. 479.



§ 29.1-337. Displaying license upon request

A. Every person who is issued a hunting, trapping or fishing license and is carrying such a license when hunting, trapping or fishing shall present it immediately upon demand of any officer whose duty it is to enforce the game and inland fish laws. Refusing to exhibit the license upon demand of any conservation police officer or other officer shall be a Class 3 misdemeanor.

B. In accordance with § 18.2-133, the hunting, trapping or fishing license shall also be shown upon the demand of any owner or lessee, or of any employee or representative of such owner or lessee, upon whose lands or waters the person may be hunting, fishing or trapping.

C. The Director may supply buttons or license holders and require the license or button to be displayed in a manner he may determine.

Code 1950, § 29-76; 1987, c. 488; 1989, c. 421; 2007, c. 87.



§ 29.1-337.1. Penalty for false statements; altering, borrowing or lending license

It shall be unlawful for any person to make a false statement in order to secure a license or to alter, change, borrow, or lend or attempt to use, borrow or lend a license. Any person violating this provision shall be guilty of a Class 2 misdemeanor.

Code 1950, § 29-76; 1987, c. 488.



§ 29.1-338. Revocation of license and privileges; penalties

If any person is found guilty of violating (i) any of the provisions of the hunting, trapping, or inland fish laws, any provisions of §§ 15.2-915.2, 15.2-1209.1, 18.2-131 through 18.2-136 and §§ 18.2-285 through 18.2-286.1, or any regulations adopted by the Board pursuant thereto, a second time within three years of a previous conviction of violating any such law or regulation, or (ii) any provisions of law or ordinance governing the dumping of refuse, trash or other litter, while engaged in hunting, trapping or fishing, such license and privileges shall be revoked by the court trying the case and that person shall not apply for a new license or exercise such privileges until 12 months succeeding the date of conviction. The court may also prohibit the convicted person from hunting, fishing, or trapping in the Commonwealth for a period of one to five years. If found hunting, trapping or fishing during this prohibited period, the person shall be guilty of a Class 2 misdemeanor. Licenses revoked shall be sent to the Director.

Code 1950, § 29-77; 1962, c. 469; 1970, c. 274; 1983, c. 272; 1987, c. 488; 1989, c. 213; 2004, c. 462; 2010, c. 183.



§ 29.1-339. Complimentary licenses

The Director is authorized to issue complimentary hunting licenses and complimentary fishing licenses to the field inspectors of the United States Fish and Wildlife Service and public officials of the United States and of other states engaged in conservation work, including official representatives of out-of-state, nationally recognized, nongovernmental organizations engaged in wildlife conservation work; however, not more than seventy-five such complimentary hunting licenses shall be issued during one fiscal year, and not more than 150 such complimentary fishing licenses shall be issued during one calendar year.

Code 1950, § 29-80; 1964, c. 474; 1982, c. 72; 1987, c. 488; 2001, c. 63.



§ 29.1-339.1. Repealed

Repealed by Acts 2005, c. 127, cl. 2.



§ 29.1-339.2. Establishment of Virginia Migratory Waterfowl Conservation Stamp; required

A. No person shall hunt or take any migratory waterfowl within the Commonwealth without first obtaining a Virginia Migratory Waterfowl Conservation Stamp. Every person who is issued the Stamp shall carry it on his person when hunting or taking any migratory waterfowl. Each Stamp shall be validated by the signature of the licensee written across the face of such stamp. The Stamp shall be designed and produced in accordance with Department policy and shall be valid from July 1 of each year or their later date of purchase, to June 30 of the following year, unless sooner revoked. Unless otherwise provided in this chapter, any person who is exempt from hunting license requirements shall also be exempt from the requirements imposed by this section. Any person who is under the age of 16 years shall be exempt from the requirements of this section.

B. The fee for the Stamp for a resident and a nonresident is $9.75. Clerks and license agents who sell hunting licenses shall sell the Stamp and retain $0.75 as compensation for such service. The Board may subsequently revise the cost of the fees set forth in this section pursuant to § 29.1-103.

C. The Stamp may also be issued through an automated license delivery system. The fee for the issuance of the Stamp through an automated license delivery system shall be consistent with the fees specified in § 29.1-332. The format of the Stamp shall be the same as any other license, validation, or privilege issued through an automated license delivery system. When purchased through an automated license delivery system, the purchaser shall have the option of requesting the actual Stamp at the address specified on the license at the time of purchase.

D. The moneys received from the sale of the Stamp shall be paid by each clerk or agent to the Department for payment into the state treasury. Payment shall be made by means prescribed by the Board and agreed to by the clerk or agent. Upon receipt into the treasury of such moneys, the Comptroller shall credit the sums to the Game Protection Fund established in § 29.1-101 and accounted for as a separate fund to be designated as the Virginia Migratory Waterfowl Conservation Stamp Fund (the Stamp Fund). Moneys from the Stamp Fund shall not be diverted to any other state agency. The Department shall use the moneys in the Stamp Fund in the following manner:

1. The Department shall first utilize these moneys to cover any administrative costs associated with production and issuance of, and accounting for, the Stamp.

2. The Department shall contract 50 percent of the remaining annual revenue deposited in the Stamp Fund with appropriate nonprofit organizations for cooperative waterfowl habitat improvement projects. Before paying such moneys to any nonprofit organization, the Department shall obtain evidence that the organization is eligible to receive funds for such projects.

3. The remainder of the moneys in the Stamp Fund shall be used by the Department to protect, preserve, restore, enhance, and develop waterfowl habitat in Virginia.

E. The Department may establish (i) the method for selecting appropriate designs for the Stamp and (ii) eligibility criteria for receiving funds for waterfowl habitat improvement projects. The Department may sell expired Stamps for less than face value to the general public for a period of three years, after which time the Department shall shred any unsold expired Stamps. All revenues derived from the sale of these Stamps shall be paid into the state treasury to the credit of the Game Protection Fund and dedicated to the Stamp Fund.

F. For purposes of this section:

"Migratory waterfowl" means those migratory birds belonging to the Family Anatidae (ducks, geese, brant, and swans) for which open hunting seasons are established by federal regulations.

"Stamp" means the Virginia Migratory Waterfowl Conservation Stamp.

2005, c. 127; 2007, c. 644; 2009, c. 9.



§ 29.1-340. Hunting waterfowl from unlicensed blinds and without season license

It shall be unlawful to hunt migratory waterfowl on the public waters and shores east of Interstate Route 95 in the Commonwealth from unlicensed stationary or floating blinds. For the purposes of this article, the term "public waters" means public waters which are navigable in fact. Any person hunting waterfowl shall also have a season license to hunt.

Code 1950, § 29-81; 1958, c. 38; 1964, c. 478; 1987, c. 488.



§ 29.1-341. Stationary blinds defined

For the purposes of this article, a stationary blind means a structure erected at a fixed location either on the shores of the public waters or in the public waters for the purpose of hunting and shooting waterfowl.

A stationary blind shall be (i) of such size and strength that it can be occupied by and conceal one or more hunters, or (ii) large enough to accommodate and conceal a boat or skiff from which one or more hunters intend to hunt or shoot waterfowl.

Code 1950, § 29-82; 1987, c. 488; 2004, c. 422.



§ 29.1-341.1. Number of stationary blinds permitted; when erected

Clubs or individuals who do not own riparian rights shall be permitted to license no more than two stationary blinds in the public waters in any one season. Stationary blinds shall be erected not later than November 1 of each year.

2004, c. 422.



§ 29.1-342. Floating blinds

Floating blinds shall mean floating blinds permitted by law in the public waters. They may be used in any position in public waters at different locations from day to day if the blind is anchored the required distance from any other blind, unless agreed otherwise between the parties. Licenses for floating blinds shall be limited to two floating blinds in any one season, to any one applicant.

Code 1950, § 29-83; 1970, c. 579; 1987, c. 488.



§ 29.1-343. Fees for waterfowl blind licenses

The fees for waterfowl blind licenses shall be as follows or as such fees may be subsequently revised by the Board pursuant to § 29.1-103 :

1. For a stationary blind erected in the public waters or on the shores of the riparian owner to shoot over the public waters, seventeen dollars and fifty cents.

2. For a floating blind, in the public waters, to shoot over the public waters, thirty-five dollars.

Code 1950, § 29-84; 1974, c. 363; 1987, c. 488; 1988, c. 250; 2009, c. 9.



§ 29.1-344. Stationary blinds on shore and in the public waters for owners of riparian rights

Each year, the owners of riparian rights, their lessees or permittees shall have the exclusive privilege of licensing and erecting stationary blinds on their shoreline, and the prior right of licensing and erecting stationary blinds in the public waters in front of their shoreline, to shoot waterfowl over the public waters. Such blinds shall not be located in water having a depth greater than eight feet at mean high tide, nor shall they be located farther than halfway across the body of water from the riparian owner's shoreline, except on the shores and waters of Back Bay in the City of Virginia Beach where such blinds are limited to (i) the riparian owner's shoreline at the mean low water mark or (ii) blinds erected and licensed by the riparian owner in 2011. When licensing a stationary blind, the location of each blind licensed shall be provided as latitude and longitude coordinates. When such a license has been obtained and a stake or a stationary blind has been erected on the site with the license for that season properly affixed, no other stationary or floating blind shall be located in the public waters within 500 yards of the licensed site without the consent of the riparian owner, lessee or permittee.

Code 1950, § 29-85; 1987, c. 488; 1989, c. 217; 2004, c. 422; 2010, c. 9; 2012, c. 227; 2013, c. 745.



§ 29.1-344.1. Stationary duck blind license; riparian landowners exempted

Notwithstanding the provisions of § 29.1-340, the owners of riparian rights or their invitees shall not be required to obtain a stationary blind license when hunting waterfowl from such a blind located on the riparian owner's property. However, a stationary blind license shall be required in order to afford the riparian owners the protections provided by §§ 29.1-344, 29.1-345, and 29.1-349.

1992, c. 237; 1993, c. 209 .



§ 29.1-344.2. Time period for obtaining riparian stationary blind licenses

A. Riparian owners or their lessees or permittees licensing a stationary blind that was not licensed the previous year by the riparian owner, lessee, or permittee may obtain a stationary blind license beginning February 1 through June 15 of each year pursuant to § 29.1-344. A stake or a stationary blind shall be erected on the site, and a license plate supplied with the license for that season shall be affixed thereto, by June 30. If a stake has been erected on the site of a stationary blind, such stake shall be replaced by a blind by November 1 pursuant to the provisions of § 29.1-341. Such stationary blinds shall conform to the standards prescribed in § 29.1-341.

B. Riparian owners or their lessees or permittees licensing a stationary blind that was licensed the previous year by the riparian owner, lessee, or permittee may obtain a stationary blind license beginning February 1 through August 15 of each year pursuant to § 29.1-344. A stake or a stationary blind shall be erected on the site, and a license plate supplied with the license for that season shall be affixed thereto, by August 31. If a stake has been erected on the site of a stationary blind, such stake shall be replaced by a blind by November 1 pursuant to the provisions of § 29.1-341. Such stationary blinds shall conform to the standards prescribed in § 29.1-341.

2013, c. 745.



§ 29.1-345. Stationary blinds in the public waters for nonriparian owners

Unless a license has been obtained pursuant to § 29.1-344, and a stake or a blind has been erected and marked within the time stated as specified in § 29.1-344, in any year, the owners of riparian rights, their lessees or permittees shall forfeit the privilege of licensing blinds on their shores and also lose priority for licensing stationary blinds in the public waters adjoining such shores. Any locations remaining in the public waters shall belong to whoever first obtains a license and erects a stake or a blind. The blind shall not be located in a marked navigation channel on the site selected. In addition, the blind must be at least 500 yards from any other stationary blind, and the license for that season must be properly affixed to the structure. When licensing a stationary blind, the location of each blind licensed shall be provided as latitude and longitude coordinates.

Code 1950, § 29-86; 1987, c. 488; 2010, c. 9; 2013, c. 745; 2014, c. 377.



§ 29.1-345.1. Time period for obtaining nonriparian stationary blind licenses

A. A nonriparian license for a stationary blind in the public waters that was licensed the previous year as a nonriparian stationary blind may be obtained by the previous year's licensee beginning July 1 through August 15 pursuant to § 29.1-345. A stake or blind shall be erected on the site, and a license plate supplied with the license for that season shall be affixed thereto, by August 31.

B. A stationary blind or a site in the public waters that is not licensed and posted by August 31 can be licensed as a nonriparian blind beginning September 1 through October 15 pursuant to § 29.1-345. A stake or blind shall be erected on the site, and a license plate supplied with the license for that season must be affixed thereto. If a stake has been erected on the site of a stationary blind, such stake must be replaced by a blind by November 1 pursuant to the provisions of § 29.1-341. Such stationary blinds shall conform to the standards prescribed in § 29.1-341.

2013, c. 745.



§ 29.1-346. When license for floating blinds issued; distance from stationary blinds

Licenses for floating blinds permitted by law, in the public waters, may be obtained on and after July 1. Floating blinds shall have a license plate supplied with the license for that season affixed to the blind. Floating blinds, including any accompanying boat or tender, shall anchor or tie out at least 500 yards from any licensed stationary blind for shooting, whether on the shore or in the water, unless agreed otherwise between the parties.

Code 1950, § 29-87; 1970, c. 579; 1987, cc. 94, 488.



§ 29.1-347. Renewing licenses

The holders of licenses first issued under this article may renew the same privileges each succeeding year by licensing within the time required and placing the license tag on the stake or blind as required by this article. The exclusive privileges prescribed with respect to owners and their lessees and permittees in § 29.1-344 shall be recurrent each year even if the privileges were forfeited to some other person or persons in the preceding year. If any blind is destroyed in any manner beyond the control of the owner, it may be replaced within thirty days without losing the position which it formerly occupied. Those licensing stationary blinds in the public waters shall remove the blinds when the licenses expire or when they no longer intend to use them, whichever occurs first.

Code 1950, § 29-88; 1987, c. 488; 2013, c. 745.



§ 29.1-348. Obtaining licenses

All applications for blind licenses under this article shall be made to the local license agent or clerk of the circuit court of the county or city in which or nearest which the blind site is located or through an electronic or computerized means determined by the Director. The clerk or local license agent shall be paid similar fees as for issuing hunting licenses. With each license the Department, clerk, or local license agent shall deliver a license plate bearing the number of the license, which shall be affixed to the blind where it may be easily observed. The Department shall furnish the licenses and license plates provided for in this article. The money arising from the sale of blind licenses shall be paid into the game protection fund.

Code 1950, § 29-89; 1987, c. 488; 2007, c. 38.



§ 29.1-349. Hunting, erecting blind within 500 yards of licensed blind

A. No person shall hunt or shoot migratory waterfowl in the public waters of this Commonwealth from a boat, float, raft or other buoyant craft or device within 500 yards of any legally licensed erected stationary blind of another without the consent of the licensee, except when in active pursuit of a visible crippled waterfowl which was legally shot by the person.

B. No person shall erect a stationary blind in the public waters within 500 yards of any other licensed blind without the consent of the licensee. Any person who violates this subsection shall be guilty of a trespass, and the affected blind licensee may maintain an action for damages. Furthermore, the trial court shall immediately revoke the blind owner's license for the stationary blind where the offense was committed. The blind owner may be eligible for a license in the following open season upon the same conditions that would apply to a new applicant. When a license for a stationary blind has been revoked, the blind shall be destroyed by the former licensee.

Code 1950, § 29-90; 1954, c. 305; 1956, c. 318; 1987, c. 488; 2004, c. 422; 2007, c. 87; 2013, c. 745.



§ 29.1-350. Exemption from application of article

The provisions of this article shall not apply to the shores and public waters and marshes of Accomack and Northampton Counties. However, in those localities no person shall hunt migratory waterfowl, whether from a blind or otherwise, without having obtained a season license to hunt.

Code 1950, § 29-91; 1970, c. 644; 1987, c. 488; 1993, c. 209 .



§ 29.1-351. Regulations to be issued; present regulations continued in force

The Board shall have the power to amend or alter the provisions of this article by regulation prescribing a distance less than 500 yards between blinds whenever and wherever such action seems practicable and desirable. The Board may adopt other regulations concerning the use of such blinds as may appear advisable to meet changing conditions as to hunting migratory game birds. The regulations of the Board now applying to such hunting are hereby continued in force until amended or repealed by the Board; however, the Board shall not have the power to alter in any respect the privileges prescribed for owners and their lessees and permittees in §§ 29.1-344 and 29.1-347.

Code 1950, § 29-92; 1987, c. 488.



§ 29.1-351.1. Penalty for violations

Unless otherwise specified, any person who violates any of the provisions of this article shall be guilty of a Class 2 misdemeanor.

Code 1950, § 29-90; 1954, c. 305; 1956, c. 318; 1987, c. 488.



§ 29.1-352. Damage stamp program established; purpose; intent

There is hereby established a damage stamp program to provide for an available source of funds to be used to compensate damage to crops, fruit trees, commercially grown Christmas trees, nursery stock, livestock, colonies of bees, bee equipment and appliances, as defined in § 3.2-4400, or farm equipment that is caused by deer, elk, or bear, or by big game hunters. It is the intent of the General Assembly that persons suffering loss or damage as the result of these activities should be realistically compensated for damages that occurred to their property as the result of the activity. A local governing body shall encourage to the maximum extent possible the utilization of the damage stamp fund for payment of claims in keeping with the purposes of this article.

1981, c. 16, § 29-92.1; 1983, c. 198; 1987, c. 488; 2003, c. 137; 2004, cc. 87, 463.



§ 29.1-353. Local governing body to adopt ordinance

A. Any local governing body may adopt an ordinance consistent with the provisions of this article for the purpose of establishing a damage stamp program. No such ordinance shall be in force between May 1 of any year and the following April 30 whenever the amount of money in this special fund is more than twice the average annual disbursement made from the fund for the payment of damage claims in the locality during the immediately preceding three years. However, such estoppel shall not apply to any locality during the first three years immediately following the effective date of the first such ordinance adopted by the governing body of that locality pursuant to this or any earlier similar enabling act.

B. Any locality which has adopted an ordinance prior to July 1, 1981, will not be required to adopt a new ordinance; however, any prior ordinance shall be administered pursuant to the provisions of this article.

1981, c. 16, § 29-92.2; 1987, c. 488.



§ 29.1-354. Stamps required; issuance; fee; affixing stamps; cancellation

It shall be unlawful for any person to hunt bear, deer or elk in any locality adopting a damage stamp ordinance within the Commonwealth without having first obtained the special stamp. A violation of this provision shall be punishable as a Class 3 misdemeanor.

The annual fee for such a stamp shall be $1. The local governing body may prescribe any fee, not to exceed $5 for these special stamps, when issued to nonresidents of the Commonwealth.

The special stamps shall be obtained from a locally designated official or from any agent designated by the Board pursuant to § 29.1-327. The agent shall be paid a fee of $.10 from the special fund for each stamp issued.

The stamp shall be affixed to the reverse side of a current hunting license of each person required to obtain the stamp, and that person shall cancel the stamp with his initials.

1981, c. 16, § 29-92.3; 1987, c. 488; 1989, c. 421; 2003, c. 137.



§ 29.1-355. Disposition of funds

All moneys received from the sale of the special stamps shall be paid into the local treasury to the credit of a special damage stamp fund and identified by the year in which the moneys were collected. The special fund shall be used for the following purposes:

1. Payment for damages to crops, fruit trees, commercially grown Christmas trees, nursery stock, livestock, colonies of bees, bee equipment and appliances, as defined in § 3.2-4400, or farm equipment that is caused by deer, elk, or bear at any time, or by big game hunters during hunting season; and

2. Payment of the actual and necessary costs of the administration of the provisions of this article, including the printing and distribution of the required stamps and the payment of reasonable fees to persons designated by a local governing body to inspect, evaluate, and confirm reported claims and adjust such claims; and

3. In the discretion of the local governing body, payment of the costs of law enforcement directly related to and incidental to carrying out the provisions of this article and the general game laws of the Commonwealth; any person compensated to engage in such law-enforcement activities shall be approved for such employment by the director and appointed to be a special conservation police officer in accordance with the Board's standards and policies governing such appointment; and

4. In the discretion of the local governing body, administrative expenses related to the special stamps, support of a county volunteer fire prevention and suppression program when the program includes firefighting on big game hunting lands open to the public, and support of local volunteer emergency medical services agencies whose services are available to hunters in distress. However, the money appropriated from the special damage stamp fund for these purposes shall not exceed, in the aggregate, in any calendar year, an amount equal to 25 percent of the amount paid into the special damage stamp fund during the fiscal year or previous calendar year. Once selecting the fiscal year or previous calendar year, the local governing body must continue to use that selected period of time in determining the amount of money to be appropriated from the special damage stamp fund.

1981, c. 16, § 29-92.4; 1983, c. 198; 1985, c. 284; 1986, c. 361; 1987, c. 488; 2003, c. 137; 2004, cc. 87, 463; 2007, c. 87; 2015, cc. 502, 503.



§ 29.1-356. Reporting damages; filing and adjudicating claims

Any person suffering damage pursuant to the provisions of this article shall report the damage to a locally designated official whose duty it shall be to have the damage investigated. The claim for damage shall be filed under oath and in a manner and form as may be prescribed by the local governing body.

If the claimant and the designated local official agree as to the amount of damage, the local governing body may approve the amount and order payment thereof from the special damage stamp fund established by this article. No claim for damages shall be paid to any person who does not permit the hunting of big game or elk by licensed hunters on his property. However, the fact that a landowner places reasonable restrictions on the number of licensed hunters who are permitted to hunt big game or elk on his property shall not disqualify him from filing a claim for damages pursuant to this section. In the event that no agreement as to the amount of damages can be reached, the claimant may initiate an action in the general district court of the county in which the damage occurred.

1981, c. 16, § 29-92.5; 1987, c. 488; 1988, cc. 375, 385; 2003, c. 137.



§ 29.1-357. Civil action required

In any instance in which compensable damage is alleged to have been caused by an individual hunter whose whereabouts are known and when it is reasonable and practicable to do so, the claimant shall first proceed against such hunter in a civil action before any payment is made pursuant to the provisions of this article.

Upon payment of any claim pursuant to the provisions of this article, the county shall be subrogated to the rights of the claimant against such individual hunter.

1981, c. 16, § 29-92.6; 1987, c. 488.



§ 29.1-358. Localities to report claims and reimbursements

Any locality establishing a damage stamp program pursuant to the provisions of this article, including those localities previously authorized to adopt such an ordinance prior to July 1, 1981, shall ensure that annual reports of all damage claims made and the amount of reimbursement therefor are made to the Department of Game and Inland Fisheries.

1981, c. 16, § 29-92.7; 1987, c. 488.



§ 29.1-400. Unlawful to deal in furs without a permit

It shall be unlawful to buy, sell, barter, exchange, traffic or trade in, bargain for, solicit for purchase, or possess the hides, furs or pelts of wild animals, or otherwise deal in fur as a business, without having first obtained a permit, subject to the exemptions in § 29.1-401.

Code 1950, § 29-93; 1987, c. 488.



§ 29.1-401. Exemptions as to fur permits

A. A permit shall not be required of any hunter or trapper to possess or dispose of the hides, furs or pelts of wild animals legally shot or caught by him nor of any person lawfully engaging in the business of fur farming to possess or to dispose of the hides, furs or pelts of wild animals raised by him.

B. A permit shall not be required of any Virginia resident who is a member of an American Indian tribe recognized by the Commonwealth or a member of a federally recognized American Indian tribe to buy and possess the hides, furs, pelts or skeletal parts of legally obtained wild animals, except bear as prohibited in § 29.1-536, when such items are to be used as part of traditional American Indian religious practices. Resale of items obtained under this section is prohibited.

Code 1950, § 29-94; 1980, c. 494; 1987, c. 488; 1997, c. 510.



§ 29.1-402. Permit fees to deal in furs; permit issuance

A. The fee for a permit to buy, sell, barter, exchange, traffic or trade in, bargain for, solicit for purchase, or possess the hides, furs or pelts of wild animals shall be as follows:

1. State resident, $50.

2. State nonresident, $125.

B. The permit shall be issued in the name of the firm or individual conducting the business, but shall authorize one person only, who shall be designated as a fur buyer, to personally solicit for the purchase of furs within the area covered by the permit. The fur buyer may be the permittee, if an individual, a member of the firm, or a bona fide employee of such individual or firm who is paid a regular stated monthly salary.

Code 1950, § 29-95; 1980, c. 494; 1987, c. 488; 1988, c. 250.



§ 29.1-403. Term of permits; application

All fur permits shall be for the fiscal year, July 1 through June 30, and shall be obtained from the Department by written application.

Code 1950, § 29-98; 1987, c. 488.



§ 29.1-404. Qualifications of permittee

The qualifications for securing resident county and state hunting and fishing licenses shall apply to obtaining permits under this article.

Code 1950, § 29-99; 1987, c. 488.



§ 29.1-405. Reports of permittees

The Director may require each permit holder to submit, within ten days after the end of each fiscal year, a detailed activities report in a form as the Director may prescribe.

Code 1950, § 29-100; 1980, c. 494; 1987, c. 488.



§ 29.1-406. Penalty for violations

The violation of any of the terms of this article shall constitute a Class 3 misdemeanor. Furthermore, the trial court shall revoke the permit of the fur dealer, and he shall not have a similar permit for that season or for the succeeding season. He may, however, be eligible for a permit thereafter.

Code 1950, § 29-101; 1980, c. 494; 1987, c. 488.



§ 29.1-407. Forfeiture of furs

Any furs found in the possession of any person or firm and acquired in violation of this article shall be forfeited to the Commonwealth. The proceedings for forfeiture shall conform as far as practicable to the provisions of Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2, and the net proceeds of the forfeiture shall be paid into the Literary Fund.

Code 1950, § 29-102; 1987, c. 488; 2012, cc. 283, 756.



§ 29.1-408. Permit required; exceptions

No person shall hunt, fish, or trap on any lands in the national forests in this Commonwealth without first obtaining, in addition to the regular resident or nonresident license, a special permit to hunt, fish, or trap on such areas in the national forests as the Board and the Forest Service may agree upon. However, no such permit shall be required of (i) residents under the age of sixteen to fish or trap; (ii) residents over the age of sixty-five to fish; (iii) nonresidents under the age of twelve to fish, except for trout, when accompanied by a person possessing a valid license to fish therein; (iv) residents possessing a license as provided by subsection E of § 29.1-301; and (v) persons holding a license as provided by § 29.1-339.

The violation of any of the terms of this article shall constitute a Class 3 misdemeanor.

Code 1950, § 29-117; 1972, c. 381; 1977, c. 377; 1987, c. 488.



§ 29.1-409. From whom permits obtained; fee

The special national forest permit may be obtained from the clerk or agent of any county or city whose duty it is to sell hunting, fishing, and trapping licenses. The fee for the special permit shall be three dollars.

Code 1950, § 29-118; 1980, c. 494; 1987, c. 488; 1988, c. 250.



§ 29.1-410. Disposition of funds

The funds derived from the sale of the special permits shall be used by the Director for game and fish management purposes within the national forests in this Commonwealth, or, in the discretion of the Board, shall be paid into the United States treasury as a cooperative deposit for use of the United States Forest Service for game and fish management purposes within the national forests in Virginia.

Code 1950, § 29-119; 1987, c. 488.



§ 29.1-411. Cooperative agreement

The Board shall enter into a cooperative agreement with the United States Forest Service. The cooperative agreement shall define the means and methods to be taken to improve the fish and game resources of the national forests of this Commonwealth and shall program the expenditure of all funds derived from the special permit.

Code 1950, § 29-120; 1987, c. 488.



§ 29.1-412. Permits required

It shall be unlawful to exercise any privilege of the permits provided in this article without first having obtained the required permit.

Any person who violates any provision of this article shall be guilty of a Class 4 misdemeanor, and the permit shall be revoked.

Code 1950, §§ 29-103, 29-116; 1962, c. 469; 1968, c. 242; 1987, c. 488.



§ 29.1-413. Issuance discretionary, duration

The issuance of all of the permits provided by this article shall be within the discretion of the Board, under regulations it may prescribe, and contingent on reports as it may require. The Board is authorized to establish a starting and ending date for each type of permit issued under this article and the number of years for which each type of permit may be issued.

Code 1950, §§ 29-104, 29-105; 1987, c. 488; 1997, c. 57.



§ 29.1-414. Reserved

Reserved.



§ 29.1-415. Taxidermy; sale of specimens

The fee for a permit to stuff or mount birds, animals, fish or parts thereof, for compensation or for sale shall be forty dollars per year. The Board may promulgate regulations pertaining to the sale of unclaimed or mounted specimens or parts thereof.

Code 1950, § 29-109; 1980, c. 494; 1987, c. 488; 1988, c. 250; 1994, c. 194; 1997, c. 57.



§ 29.1-416. Netting fish

A. The fee for a permit to net fish in inland waters, for private table use, or for sale where permitted, shall be as follows:

1. County dip net, three dollars and fifty cents each per year;

2. Gill net, eight dollars each per year;

3. Haul seine, seventeen dollars and fifty cents each per year; and

4. Haul seine to catch species designated by the Board for sale, forty-five dollars each per year.

B. The Board may permit a licensee to use dip nets or gill nets to take for sale fish of any designated species in the waters of Back Bay and its tributaries. However, any nonresident desiring to take or catch fish in Back Bay and its tributaries for which a permit is required and where such fishing is not prohibited, shall first pay $350 per year to the Department for a nonresident harvester's permit. Such a permit shall be required for each boat used to take or catch fish in Back Bay and its tributaries, and shall be in addition to any other permit required for the activity involved.

Code 1950, § 29-110; 1956, c. 343; 1974, c. 363; 1987, c. 488; 1988, c. 250; 1989, c. 692; 1997, c. 57.



§ 29.1-416.1. Use of eel pots in the waters of Back Bay and its tributaries

A. The Board may permit a licensee to use eel pots to take American eels in the waters of Back Bay and North Landing River and their tributaries for sale or private use.

B. The annual fee for a permit to set eel pots in the waters of Back Bay and North Landing River and their tributaries for the purpose of taking American eels for private use or for sale shall be as follows:

1. Eel pots to catch eels for sale, $50; and

2. Eel pots to catch eels for personal use, $17.50.

C. Any nonresident desiring to take or catch American eels in the waters of Back Bay and North Landing River and their tributaries using eel pots shall first pay $350 per year to the Department for a nonresident harvester's permit, unless he has paid a permit fee pursuant to subsection B of § 29.1-416. A separate nonresident harvester's permit shall be required for each boat used to take or harvest American eels in the waters of Back Bay and North Landing River and their tributaries, and shall be in addition to any other permit required for the activity involved.

2013, c. 706.



§ 29.1-417. Capturing, holding, propagating, and disposing of wildlife for authorized purposes

A. The fee for a permit to capture, hold, propagate, and dispose of wildlife for purposes authorized by the Board shall be an amount sufficient to defray the costs of processing the permit and administering the permitted activity. However, in no instance shall the fees established by the Board exceed the following:

1. For endangered species, scientific collection and wildlife holder, $20 per year; and

2. For all other such permits, $50 per year.

B. The Board shall establish a permit to authorize the permittee to artificially raise trout, catfish, or largemouth bass and other members of the sunfish family for sale from a privately owned facility. Where the permittee allows public fishing from its facilities, if the fee provided for in subsection A has been paid, no license shall be required to fish from such a facility.

C. The Board shall establish standards for the possession and display of wildlife by elementary or secondary school teachers for educational purposes. No permit fee or application shall be required, and such display shall be deemed to be permitted so long as notification of the display is made to the Department and the exhibit is in compliance with the standards established by the Board. The Board's standards may include species permitted to be possessed and displayed, caging and enclosure requirements, prohibitions on release of wildlife, and notification requirements in the case of wildlife sickness or escape.

1980, c. 494, § 29-111.1; 1987, c. 488; 1988, c. 250; 1993, c. 623; 1995, c. 610; 1997, c. 57; 2013, c. 792; 2015, c. 463.



§ 29.1-418. Collecting specimens

The fee for a permit to collect specimens of fish, wild birds, wild animals and amphibians, in limited quantity, for scientific or museum purposes shall be established pursuant to § 29.1-417. Such permits may be issued to collect a certain number of specimens of one or more designated species when the collection is shown to be an essential part of a specific research project.

Code 1950, § 29-113; 1980, c. 494; 1987, c. 488; 1993, c. 623 .



§ 29.1-419. Taking or holding of falcons, hawks and owls; use to hunt wild game

Notwithstanding any other provision of law, the Director may:

1. Permit the taking, trapping, holding, transportation, carriage and shipment of live falcons, hawks and owls. The initial fee or the fee for nonconsecutive years for this permit shall be $50. The fee for subsequent consecutive years shall be $20 per year.

2. Authorize the use of falcons, hawks and owls to hunt and take all species of wild birds and wild animals. However, the hunting of migratory game birds shall be in accordance with § 29.1-515, and appropriate hunting licenses shall be required as provided in Chapter 3 (§ 29.1-300 et seq.) of this title.

1964, c. 345, § 29-114.2; 1977, c. 377; 1978, c. 331; 1987, c. 488; 1997, c. 57; 2011, c. 191.



§ 29.1-420. From whom permits obtained

The permits provided for in this article may be obtained from the Department except that county dip net permits shall be sold by clerks and agents.

Code 1950, § 29-115; 1987, c. 488.



§ 29.1-421. Reserved

Reserved.



§ 29.1-422. Permits for field trials

The Board is authorized to grant permits to bona fide field trial clubs and associations to hold field trials with dogs under such regulations it deems proper. The fee established by the Board for a field trial permit shall be an amount sufficient to defray the costs of processing the permit and administering the permitted activity, but shall not exceed twenty-five dollars per event. It shall be unlawful to hold such trials without the permit herein authorized during the closed season for game. If wild game is to be shot over or in front of dogs engaged in such field trials, the person actually shooting must have a license permitting him to do so.

Captive birds of any species released and immediately shot or recovered during such trials shall not be considered to be wild birds under this chapter or § 29.1-521.

1984, c. 492, § 29-213.96; 1987, c. 488; 1993, c. 623 .



§ 29.1-500. Reserved

Reserved.



§ 29.1-501. Promulgation of regulations; publication of proposed regulations or change therein; validation; evidentiary nature of publication

A. The Board may promulgate regulations pertaining to the hunting, taking, capture, killing, possession, sale, purchase, and transportation of any wild bird, wild animal, or inland water fish, and the feeding of any game, game animals, or fur-bearing animals as defined in § 29.1-100, or the feeding of any wildlife that results in property damage, endangers any person or wildlife, or creates a public health concern.

B. The full text or an informative summary of any proposed regulation or change in the regulations shall be published not less than fifteen nor more than thirty days before it may be acted upon. The publication shall name the time and place that the specified matters will be taken up, at which time any interested citizen shall be heard. If the proposed regulation or change in the regulations is of local application, the publication shall appear in a newspaper published in or within reasonable proximity to the affected locality. However, if the proposed regulation or change in the regulations is of statewide application, the publication shall be made in a sufficient number of newspapers having a general circulation throughout the entire Commonwealth.

C. A copy of proposed regulations or a change in the regulations, of either local application or statewide application, shall be published in the Virginia Register of Regulations pursuant to § 2.2-4031.

D. Prima facie evidence of any regulation may be given in all courts and proceedings by the production of a copy of the regulation, which shall be certified by the Director or his deputy.

Code 1950, § 29-126; 1956, c. 178; 1960, c. 539; 1962, c. 478; 1974, c. 56; 1987, c. 488; 2010, c. 184.



§ 29.1-502. Adoption of regulations

The board may adopt regulations and amendments to regulations upon completion of all applicable hearing and notice requirements. The Board shall file the regulations with the Registrar of Regulations pursuant to § 2.2-4103.

Code 1950, § 29-127; 1974, c. 56; 1979, c. 264; 1987, c. 488.



§ 29.1-503. Repealed

Repealed by Acts 1996, c. 9.



§ 29.1-504. Annual publication of laws and regulations

All laws relating to hunting, fishing and trapping, together with the regulations of the Board, of both general and local application, shall be published annually by the Department in a handbook or pamphlet. The courts of the Commonwealth shall take judicial notice of all laws and regulations contained in such publication.

1952, c. 608, § 29-128.1; 1979, c. 264; 1987, c. 488.



§ 29.1-505. Penalty for violation of regulations

It shall be a misdemeanor to violate any regulation promulgated pursuant to this title. Any person violating such a regulation shall be guilty of a Class 3 misdemeanor unless another penalty is specified.

Code 1950, § 29-129; 1987, c. 488; 1988, c. 19.



§ 29.1-505.1. Conspiracy; penalty

If any person conspires with another to commit any offense defined in this title or any of the regulations of the Board of Game and Inland Fisheries, and one or more such persons does any act to effect the object of the conspiracy, he shall be guilty of conspiracy to commit the underlying offense and shall be subject to the same punishment prescribed for the offense the commission of which was the object of the conspiracy.

1989, c. 362 .



§ 29.1-506. Prescribing seasons and bag limits for taking fish and game

After careful study of each species of wild bird, animal and fish within the jurisdiction of the Board in cities and counties of the Commonwealth, the Board shall have the power to prescribe the seasons and bag limits for hunting, fishing, trapping or otherwise taking such wild birds, animals and fish by regulation adopted as provided in this article.

Code 1950, § 29-129.1; 1950, p. 411; 1952, c. 619; 1960, c. 537; 1970, c. 239; 1987, c. 488.



§ 29.1-507. Closing or shortening open season

The Board may close or shorten the open season in any county or city (i) whenever extreme weather threatens the welfare of wild birds, wild animals or fish; (ii) whenever such wild birds, wild animals or fish have been seriously affected by adverse weather conditions; (iii) when investigation of the Board shows that there is an unusual scarcity of any species or; (iv) when there is substantial demand from any county or city. The Board shall immediately give notice of any closing or shortening of an open season by publishing the announcement in one or more newspapers having a general circulation in the county or city affected. The notice shall be published at least three days before the action becomes effective.

Code 1950, § 29-130; 1987, c. 488.



§ 29.1-508. Board to prescribe seasons, bag limits and methods of taking and killing fish and game on lands and waters owned or controlled by Board

The Board is hereby authorized to adopt rules and regulations to prescribe and enforce the seasons, bag limits and methods of taking fish and game on lands and waters owned by the Board and on lands owned by others but controlled by the Board.

1960, c. 538, § 29-130.1; 1987, c. 488.



§ 29.1-508.1. Use of drugs on vertebrate wildlife

A. Without written authorization from the Director or his designee, it is unlawful to administer any drug to any vertebrate wildlife, except in accordance with a permit issued under the provisions of this title or regulations adopted by the Board. This prohibition shall include, but not be limited to, drugs used for fertility control, disease prevention or treatment, immobilization, or growth stimulation. Nothing in this section shall prohibit the treatment of sick or injured wild animals by licensed veterinarians or permitted wildlife rehabilitators. This section shall not limit employees of agencies of the Commonwealth, the United States, or local animal control officers in the performance of their official duties related to public health, wildlife management, or wildlife removal. For the purposes of this section, the term "drug" means any chemical substance, other than food, that affects the structure or biological function of wildlife species.

B. The Department may take possession and dispose of any vertebrate wildlife if it believes that drugs have been administered to such wildlife in violation of this section.

C. Any person violating this section is guilty of a Class 2 misdemeanor.

2004, c. 171.



§ 29.1-509. Duty of care and liability for damages of landowners to hunters, fishermen, sightseers, etc

A. For the purpose of this section:

"Fee" means any payment or payments of money to a landowner for use of the premises or in order to engage in any activity described in subsections B and C, but does not include license fees, insurance fees, handling fees, transaction fees, administrative fees, rentals or similar fees received by a landowner from governmental, not-for-profit, or private sources, or payments received by a landowner for rights of ingress and egress or from incidental sales of forest products to an individual for his personal use, or any action taken by another to improve the land or access to the land for the purposes set forth in subsections B and C or remedying damage caused by such uses.

"Land" or "premises" means real property or right-of-way, whether rural or urban, waters, boats, private ways, natural growth, trees, railroad property, railroad right-of-way, utility corridor, and any building or structure which might be located on such real property, waters, boats, private ways and natural growth.

"Landowner" means the legal title holder, any easement holder, lessee, occupant or any other person in control of land or premises, including railroad rights-of-way.

"Low-head dam" means a dam that is built across a river or stream for the purpose of impounding water where the impoundment, at normal flow levels, is completely within the banks, and all flow passes directly over the entire dam structure within the banks, excluding abutments, to a natural channel downstream.

B. A landowner shall owe no duty of care to keep land or premises safe for entry or use by others for hunting, fishing, trapping, camping, participation in water sports, boating, hiking, rock climbing, sightseeing, hang gliding, skydiving, horseback riding, foxhunting, racing, bicycle riding or collecting, gathering, cutting or removing firewood, for any other recreational use, for ingress and egress over such premises to permit passage to other property used for recreational purposes or for use of an easement granted to the Commonwealth or any agency thereof or any not-for-profit organization granted tax-exempt status under § 501(c)(3) of the Internal Revenue Code to permit public passage across such land for access to a public park, historic site, or other public recreational area. No landowner shall be required to give any warning of hazardous conditions or uses of, structures on, or activities on such land or premises to any person entering on the land or premises for such purposes, except as provided in subsection D. The provisions of this subsection apply without regard to whether the landowner has given permission to a person to use their land for recreational purposes.

C. Any landowner who gives permission, express or implied, to another person to hunt, fish, launch and retrieve boats, swim, ride, foxhunt, trap, camp, hike, bicycle, rock climb, hang glide, skydive, sightsee, engage in races, to collect, gather, cut or remove forest products upon land or premises for the personal use of such person, or for the use of an easement or license as set forth in subsection B does not thereby:

1. Impliedly or expressly represent that the premises are safe for such purposes; or

2. Constitute the person to whom such permission has been granted an invitee or licensee to whom a duty of care is owed; or

3. Assume responsibility for or incur liability for any intentional or negligent acts of such person or any other person, except as provided in subsection D.

D. Nothing contained in this section, except as provided in subsection E, shall limit the liability of a landowner which may otherwise arise or exist by reason of his gross negligence or willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity. The provisions of this section shall not limit the liability of a landowner which may otherwise arise or exist when the landowner receives a fee for use of the premises or to engage in any activity described in subsections B and C. Nothing contained in this section shall relieve any sponsor or operator of any sporting event or competition including but not limited to a race or triathlon of the duty to exercise ordinary care in such events. Nothing contained in this section shall limit the liability of an owner of a low-head dam who fails to implement safety measures described in subsection F.

E. For purposes of this section, whenever any person enters into an agreement with, or grants an easement or license to, the Commonwealth or any agency thereof, any locality, any not-for-profit organization granted tax-exempt status under § 501(c)(3) of the Internal Revenue Code, or any local or regional authority created by law for public park, historic site or recreational purposes, concerning the use of, or access over, his land by the public for any of the purposes enumerated in subsections B and C, the government, agency locality, not-for-profit organization, or authority with which the agreement is made shall indemnify and hold the landowner harmless from all liability and be responsible for providing, or for paying the cost of, all reasonable legal services required by any person entitled to the benefit of this section as the result of a claim or suit attempting to impose liability. Any action against the Commonwealth, or any agency thereof, for negligence arising out of a use of land or railroad rights-of-way covered by this section shall be subject to the provisions of the Virginia Tort Claims Act (§ 8.01-195.1 et seq.). Any provisions in a lease or other agreement which purports to waive the benefits of this section shall be invalid, and any action against any county, city, town, or local or regional authority shall be subject to the provisions of § 15.2-1809, where applicable.

F. Any owner of a low-head dam may mark the areas above and below the dam and on the banks immediately adjacent to the dam with signs and buoys of a design and content, in accordance with the regulations of the Board, to warn the swimming, fishing, and boating public of the hazards posed by the dam. Any owner of a low-head dam who marks a low-head dam in accordance with this subsection shall be deemed to have met the duty of care for warning the public of the hazards posed by the dam. Any owner of a low-head dam who fails to mark a low-head dam in accordance with this subsection shall be presumed not to have met the duty of care for warning the public of the hazards posed by the dam.

Code 1950, §§ 8-654.2, 29-130.2; 1962, c. 545; 1964, c. 435; 1977, c. 624; 1979, c. 276; 1980, c. 560; 1982, c. 29; 1983, c. 283; 1987, c. 488; 1988, c. 191; 1989, cc. 26, 500, 505; 1990, cc. 799, 808; 1991, c. 305; 1992, c. 285; 1994, c. 544; 2007, c. 664; 2010, c. 43.



§ 29.1-510. Big game; small game

For the purpose of the hunting and trapping laws of the Commonwealth, big game shall include bear and deer and small game shall include other game animals and all game birds.

Code 1950, § 29-132; 1954, c. 228; 1958, c. 165; 1960, c. 537; 1962, c. 469; 1974, c. 302; 1987, c. 488; 1988, c. 158.



§ 29.1-511. Open season on nuisance species

There shall be a continuous open season for killing nuisance species of wild birds and wild animals as defined in § 29.1-100.

Code 1950, § 29-133; 1958, c. 165; 1974, c. 302; 1987, c. 488.



§ 29.1-512. Closed season on other species

There shall be a continuous closed hunting season on all birds and wild animals which are not nuisance species as defined in § 29.1-100, except as provided by law.

Code 1950, § 29-134; 1974, c. 302; 1987, c. 488.



§ 29.1-513. Daily and season bag limits as promulgated by Board regulations

It shall be lawful to hunt wild birds and wild animals specified in this article within any applicable daily and season bag limits during the open seasons as may be provided by Board regulations.

Code 1950, § 29-135; 1960, c. 590; 1987, c. 488.



§ 29.1-514. Nonmigratory game birds

A. The following nonmigratory game birds may be hunted during prescribed open seasons:

Birds introduced by the Board.

Bobwhite quail.

Grouse.

Pheasants.

Turkey.

B. The following provisions shall also be applicable to the raising and hunting of the particular nonmigratory game bird species listed:

1. The Board may issue a permit to raise or purchase pheasants which shall entitle the permittee to release pheasants raised or purchased by him on land owned or leased by him, and such pheasants may be hunted under rules and regulations promulgated by the Board.

2. The Board may open the season, including Sunday operation, on pen-raised game birds on controlled shooting areas licensed under Chapter 6 (§ 29.1-600 et seq.) of this title under regulations as may be promulgated by the Board. However, the regulations promulgated by the Board shall not allow Sunday operation in Augusta County, or in any county or city which prohibits Sunday operation by ordinance.

Prior to obtaining a license from the Board to operate a commercially operated controlled shooting area, an applicant shall (i) notify adjoining landowners of the proposed use and (ii) obtain approval from the governing body of the county, city or town that such activity is permitted under existing ordinances. The requirements of clauses (i) and (ii) shall only apply to applications filed on or after July 1, 1993, for commercially operated controlled shooting area licenses issued under Chapter 6 of this title and shall not apply to existing preserve licenses or renewals issued for the shooting of pen-raised game birds.

Code 1950, § 29-136; 1954, c. 228; 1956, c. 375; 1960, c. 590; 1987, c. 488; 1993, c. 87; 2007, c. 813.



§ 29.1-515. Migratory game birds

Migratory game birds may be hunted in accordance with regulations of the Board. Board regulations shall conform to the regulations of the United States government insofar as open seasons and bag limits are concerned.

Code 1950, § 29-137; 1987, c. 488.



§ 29.1-516. Game animals

The following provisions shall apply to the killing and hunting of the particular game animals listed:

Black bear. -- A black bear may be killed by any person when (i) it is inflicting or attempting to inflict injury to a person or (ii) when a person is in pursuit of the bear commenced immediately after the commission of such offense. Any person killing a bear under this provision shall immediately report the killing to a state conservation police officer.

Deer. -- It is unlawful for a person to kill or attempt to kill a deer in the water of any stream, lake, or pond. It is unlawful to hunt deer with dogs in the counties west of the Blue Ridge Mountains.

Fox. -- There is a continuous open season for hunting with dogs only. The hunting or pursuit of foxes shall mean the actual following of the dogs while in pursuit of a fox or foxes or the managing of the dog or dogs, including by the use of a Global Positioning System (GPS) or other electronic tracking device, while the fox or foxes are being hunted or pursued. Nothing in this section shall preclude the managing of dogs by the use of a GPS or other electronic tracking device by hunters when hunting other game animals. Foxes may be killed at any time by the owner or tenant of any land when such animals are doing damage to domestic stock or fowl.

Rabbits and squirrels. -- It is unlawful to kill rabbits or squirrels during the closed season; however, the following persons may kill rabbits or squirrels for their own use during the closed season:

1. A landowner and members of his immediate family;

2. Resident members of hunt clubs who own the land in fee, either jointly or through a holding company;

3. Tenants residing on the premises, with the written permission of the landowner.

When such animals are committing substantial damage to fruit trees, gardens, crops, or other property, the owner of the premises may kill the animals or have them killed under a permit obtained from the conservation police officer.

Code 1950, § 29-138; 1960, c. 590; 1962, c. 469; 1977, c. 377; 1980, c. 271; 1984, c. 6; 1987, c. 488; 2007, c. 87; 2013, c. 345.



§ 29.1-516.1. Using tracking dogs to retrieve bears or deer

Tracking dogs maintained and controlled on a lead may be used to find a wounded or dead bear or deer statewide during any archery, muzzleloader, or firearm bear or deer hunting season, or within 24 hours of the end of such season, provided that those who are involved in the retrieval effort have permission to hunt on or to access the land being searched and do not have any weapons in their possession.

2011, c. 459.



§ 29.1-517. Trapping and shooting of fur-bearing animals during closed season

A landowner may trap or shoot fur-bearing animals upon his own land during closed season when these animals are causing damage to crops or property, or are posing a threat to human health or safety, or are otherwise causing a nuisance.

Code 1950, § 29-139; 1964, c. 207; 1987, c. 488; 2004, c. 421; 2007, c. 87; 2013, c. 349.



§ 29.1-518. When killing of beaver permitted

When beaver are damaging crops or lands, the owner of the premises, his agent or tenant, may kill the animals, or have them killed.

1958, c. 147, § 29-139.1; 1987, c. 488; 2004, c. 421.



§ 29.1-519. Guns, pistols, revolvers, etc., which may be used; penalty

A. All wild birds and wild animals may be hunted with the following weapons unless shooting is expressly prohibited:

1. A shotgun or muzzleloading shotgun not larger than 10 gauge;

2. An automatic-loading or hand-operated repeating shotgun capable of holding not more than three shells the magazine of which has been cut off or plugged with a one-piece filler incapable of removal through the loading end, so as to reduce the capacity of the gun to not more than three shells at one time in the magazine and chamber combined, unless otherwise allowed by Board regulations;

3. A rifle, a muzzleloading rifle, or an air rifle;

4. A bow and arrow;

5. [Expired.]

6. A crossbow, which is a type of bow and arrow, in accordance with the provisions of § 29.1-306.

B. A pistol, muzzleloading pistol, or revolver may be used to hunt nuisance species of birds and animals.

C. In the counties west of the Blue Ridge Mountains, and counties east of the Blue Ridge where rifles of a caliber larger than .22 caliber may be used for hunting wild birds and animals, game birds and animals may be hunted with pistols or revolvers firing cartridges rated in manufacturers' tables at 350 foot pounds of energy or greater and under the same restrictions and conditions as apply to rifles, provided that no cartridge shall be used with a bullet of less than .23 caliber. In no event shall pistols or revolvers firing cartridges rated in manufacturers' tables at 350 foot pounds of energy or greater be used if rifles of a caliber larger than .22 caliber are not authorized for hunting purposes.

D. The use of muzzleloading pistols and .22 caliber rimfire handguns is permitted for hunting small game where .22 caliber rifles are permitted.

E. The use of muzzleloading pistols of .45 caliber or larger is permitted for hunting big game where and in those seasons when the use of muzzleloading rifles is permitted. The Board may adopt regulations that specify the types of muzzleloading pistols and the projectiles and propellants that shall be permitted.

F. The hunting of wild birds and wild animals with fully automatic firearms, defined as a machine gun in § 18.2-288, is prohibited.

G. The hunting of wild birds or wild animals with (i) weapons other than those authorized by this section or (ii) weapons that have been prohibited by this section shall be punishable as a Class 3 misdemeanor.

Code 1950, § 29-140; 1962, c. 469; 1964, c. 441; 1974, cc. 108, 302; 1977, c. 377; 1983, c. 166; 1987, c. 488; 1988, c. 162; 1989, c. 421; 1993, c. 684; 1998, c. 144; 2002, c. 157; 2005, c. 8; 2007, c. 643; 2014, cc. 117, 136.



§ 29.1-520. Times for hunting

A. Nonmigratory game birds and game animals may be hunted from one-half hour before sunrise to one-half hour after sunset. Bears may be hunted without capturing or taking from 4:00 a.m. until 10:00 p.m. during bear hound training season.

B. Fur-bearing animals and nuisance species of birds and animals may be hunted by day or by night, except that muskrats may be hunted by day only.

C. A violation of this section shall be punishable as a Class 3 misdemeanor.

Code 1950, §§ 29-141, 29-142; 1962, c. 469; 1974, c. 302; 1987, c. 488; 1989, c. 421; 2008, c. 31; 2012, cc. 69, 226.



§ 29.1-521. Unlawful to hunt, trap, possess, sell or transport wild birds and wild animals except as permitted; exception; penalty

A. The following shall be unlawful:

1. To hunt or kill any wild bird or wild animal, including any nuisance species, with a gun, firearm or other weapon, or to hunt or kill any deer or bear with a gun, firearm, or other weapon with the aid or assistance of dogs, on Sunday. The provision of this subdivision that prohibits the hunting or killing of any wild bird or wild animal, including nuisance species, on Sunday shall not apply to (i) raccoons, which may be hunted until 2:00 a.m. on Sunday mornings; (ii) any person who hunts or kills waterfowl, subject to geographical limitations established by the Director and except within 200 yards of a place of worship or any accessory structure thereof; or (iii) any landowner or member of his family or any person with written permission from the landowner who hunts or kills any wild bird or wild animal, including any nuisance species, on the landowner's property, except within 200 yards of a place of worship or any accessory structure thereof. However, a person lawfully carrying a gun, firearm or other weapon on Sunday in an area that could be used for hunting shall not be presumed to be hunting on Sunday, absent evidence to the contrary.

2. To destroy or molest the nest, eggs, dens or young of any wild bird or wild animal, except nuisance species, at any time without a permit as required by law.

3. To hunt or attempt to kill or trap any species of wild bird or wild animal after having obtained the daily bag or season limit during such day or season. However, any properly licensed person, or a person exempt from having to obtain a license, who has obtained such daily bag or season limit while hunting may assist others who are hunting game by calling game, retrieving game, handling dogs, or conducting drives if the weapon in his possession is an unloaded firearm, a bow without a nocked arrow or an unloaded crossbow. Any properly licensed person, or person exempt from having to obtain a license, who has obtained such season limit prior to commencement of the hunt may assist others who are hunting game by calling game, retrieving game, handling dogs, or conducting drives, provided he does not have a firearm, bow or crossbow in his possession.

4. To knowingly occupy any baited blind or other baited place for the purpose of taking or attempting to take any wild bird or wild animal or to put out bait or salt for any wild bird or wild animal for the purpose of taking or killing them. There shall be a rebuttable presumption that a person charged with violating this subdivision knows that he is occupying a baited blind or other baited place for the purpose of taking or attempting to take any wild bird or wild animal. However, this shall not apply to baiting nuisance species of animals and birds, or to baiting traps for the purpose of taking fur-bearing animals that may be lawfully trapped.

5. To kill or capture any wild bird or wild animal adjacent to any area while a field or forest fire is in progress.

6. To shoot or attempt to take any wild bird or wild animal from an automobile or other vehicle, except as provided in § 29.1-521.3.

7. To set a trap of any kind on the lands or waters of another without attaching to the trap: (i) the name and address of the trapper; or (ii) an identification number issued by the Department.

8. To set a trap where it would be likely to injure persons, dogs, stock, or fowl.

9. To fail to visit all traps once each day and remove all animals caught, and immediately report to the landowner as to stock, dogs or fowl that are caught and the date. However, the Director or his designee may authorize employees of federal, state, and local government agencies, and persons holding a valid Commercial Nuisance Animal Permit issued by the Department, to visit body-gripping traps that are completely submerged at least once every 72 hours and the Board may adopt regulations permitting trappers to visit traps less frequently under specified conditions. The Board shall adopt regulations permitting trappers to use remote trap-checking technology to check traps under specified conditions.

10. To hunt, trap, take, capture, kill, attempt to take, capture or kill, possess, deliver for transportation, transport, cause to be transported, by any means whatever, receive for transportation or export, or import, at any time or in any manner, any wild bird or wild animal or the carcass or any part thereof, except as specifically permitted by law and only by the manner or means and within the numbers stated. However, the provisions of this section shall not be construed to prohibit the (i) use or transportation of legally taken turkey carcasses, or portions thereof, for the purposes of making or selling turkey callers, (ii) the manufacture or sale of implements, including, but not limited to, tools or utensils, made from legally harvested deer skeletal parts, including antlers, or (iii) the possession of shed antlers.

11. To offer for sale, sell, offer to purchase, or purchase, at any time or in any manner, any wild bird or wild animal or the carcass or any part thereof, except as specifically permitted by law, including, but not limited to, subsection D of § 29.1-553. However, any nonprofit organization exempt from taxation under § 501(c)(3) of the Internal Revenue Code, which is (i) organized to provide wild game as food to the hungry and (ii) authorized by the Department to possess, transport and distribute donated or unclaimed meat to the hungry, may pay a processing fee in order to obtain such meat. Such fees shall not exceed the actual cost for processing the meat. In addition, any nonprofit organization exempt from taxation under § 501(c)(3) of the Internal Revenue Code, that is (a) organized to support wildlife habitat conservation and (b) approved by the Department, shall be allowed to offer wildlife mounts that have undergone the taxidermy process for sale in conjunction with fundraising activities. A violation of this subdivision shall be punishable as provided in § 29.1-553.

B. Notwithstanding any other provision of this article, any American Indian, who produces verification that he is an enrolled member of a tribe recognized by the Commonwealth, another state or the U.S. government, may possess, offer for sale or sell to another American Indian, or offer to purchase or purchase from another American Indian, parts of legally obtained fur-bearing animals, nonmigratory game birds, and game animals, except bear. Such legally obtained parts shall include antlers, hooves, feathers, claws and bones.

"Verification" as used in this section shall include, but is not limited to, (i) showing a valid tribal identification card, (ii) confirmation through a central tribal registry, (iii) a letter from a tribal chief or council, or (iv) certification from a tribal office that the person is an enrolled member of the tribe.

C. A violation of subdivisions A 1 through 10 shall be punishable as a Class 3 misdemeanor.

Code 1950, § 29-143; 1962, c. 469; 1974, c. 302; 1979, c. 264; 1987, c. 488; 1988, c. 175; 1989, c. 421; 1990, c. 237; 1994, cc. 244, 436; 1997, c. 249; 1998, c. 415; 2000, c. 13; 2001, cc. 26, 60; 2004, c. 862; 2005, cc. 170, 533, 534; 2006, cc. 20, 215; 2008, cc. 160, 161; 2010, c. 10; 2014, cc. 152, 482; 2015, c. 47.



§ 29.1-521.1. Willfully impeding hunting or trapping; penalty

A. It is unlawful to willfully and intentionally impede the lawful hunting or trapping of wild birds or wild animals.

B. It is unlawful for any person or his agent to knowingly and intentionally facilitate or attempt to cause a violation of subdivision A 4 of § 29.1-521 by putting out bait or salt for any wildlife in any place used or occupied by hunters to hunt wild birds or wild animals.

C. Any person convicted of a violation of this section is guilty of a Class 3 misdemeanor.

1988, c. 584; 2010, c. 626.



§ 29.1-521.2. Violation of § 18.2-286 while hunting; revocation of license and privileges

A. Any firearm, crossbow or bow and arrow used by any person to hunt any game bird or game animal in a manner which violates § 18.2-286 may, upon conviction of such person violating § 18.2-286, be forfeited to the Commonwealth by order of the court trying the case. The forfeiture shall be enforced as provided in Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2. The officer or other person seizing the property shall immediately give notice to the attorney for the Commonwealth.

B. The court may revoke the current hunting license and privileges of a person hunting any game bird or game animal in a manner that constitutes a violation of § 18.2-286. The court may prohibit that person from hunting for a period of one to five years. If found hunting during this prohibited period, the person shall be guilty of a Class 2 misdemeanor. Notification of such revocation or prohibition shall be forwarded to the Department pursuant to subsection C of § 18.2-56.1.

1993, c. 322; 1994, c. 18; 2010, c. 183; 2012, cc. 283, 756.



§ 29.1-521.3. Shooting wild birds and wild animals from stationary vehicles by disabled persons

Any person, upon application to a conservation police officer and the presentation of a medical doctor's written statement based on a physical examination that such person is permanently unable to walk due to impaired mobility, may, in the discretion of the conservation police officer, be issued a permit to shoot wild birds and wild animals from a stationary automobile or other vehicle during established open hunting seasons and in accordance with other laws and regulations. Permits issued pursuant to this section shall (i) be issued on a form provided by the Department, (ii) not authorize shooting from a stationary vehicle less than 50 feet from nor in or across any public road or highway subject to the provisions of § 29.1-526, (iii) be issued for the lifetime of the permittee and be issued only to those persons who are properly licensed to hunt, and (iv) be nontransferable. Any permit found in the possession of any person not entitled to such permit shall be subject to confiscation by a conservation police officer.

1994, c. 244; 2007, c. 87.



§ 29.1-522. Unlawful to kill male deer unless antlers visible above hair

Unless the Board declares otherwise by regulation, it shall be unlawful to kill male deer in any county or city of the Commonwealth unless the deer has antlers visible above the hair.

Code 1950, § 29-144; 1952, c. 608; 1958, c. 444; 1975, c. 529; 1987, c. 488.



§ 29.1-523. Killing deer by use of certain lights; acts raising presumption of attempt to kill

Any person who kills or attempts to kill any deer between a half hour after sunset and a half hour before sunrise by use of a light attached to any vehicle or a spotlight or flashlight shall be guilty of a Class 2 misdemeanor. The flashing of a light attached to any vehicle or a spotlight or flashlight from any vehicle between a half hour after sunset and half hour before sunrise by any person or persons, then in possession of a firearm, crossbow, or bow and arrow or speargun, without good cause, shall raise a presumption of an attempt to kill deer in violation of this section. Every person in or on any such vehicle shall be deemed a principal in the second degree and subject to the same punishment as a principal in the first degree. Every person who, in any manner, aids, abets or acts in concert with any person or persons violating this section shall be deemed a principal in the second degree and subject to the same punishment as a principal in the first degree.

In addition to the penalty prescribed herein, the court shall revoke the current hunting license and privileges of the person convicted of violating this section and prohibit that person from hunting for a period of one to five years. If found hunting during this prohibited period, the person shall be guilty of a Class 2 misdemeanor. Notification of such revocation or prohibition shall be forwarded to the Department pursuant to subsections C and D of § 18.2-56.1.

This section shall not apply to persons duly authorized to kill deer according to the provisions of § 29.1-529.

1962, c. 520, § 29-144.2; 1970, c. 79; 1973, c. 369; 1980, cc. 602, 607, § 29-144.4:1; 1987, c. 488; 1994, c. 113; 2002, c. 157; 2010, c. 183.



§ 29.1-523.1. Hunting deer with sights after dark; forfeiture of weapon and sighting device

A. Any person who kills or attempts to kill any deer between one hour after sunset and one hour before sunrise using a firearm equipped with any sighting device other than iron or open sights shall be guilty of a Class 2 misdemeanor. In addition to this penalty, the court shall revoke the current hunting license and privileges of the person convicted of violating this section and prohibit that person from hunting for a period of one to five years. Notification of such revocation or prohibition shall be forwarded to the Department pursuant to subsections C and D of § 18.2-56.1.

B. Every firearm equipped with any sighting device other than iron or open sights used with the knowledge or consent of the owner in violation of this section shall be forfeited to the Commonwealth. Upon being condemned as forfeited in proceedings under Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2, the proceeds of the sale shall be disposed of according to law.

This section shall not apply to persons duly authorized to kill deer according to the provisions of § 29.1-529.

2001, c. 112; 2010, c. 183; 2012, cc. 283, 756.



§ 29.1-524. Forfeiture of vehicles and weapons used for killing or attempt to kill

Every vehicle, firearm, crossbow, bow and arrow, or speargun used with the knowledge or consent of the owner or lienholder thereof, in killing or attempting to kill deer between a half hour after sunset and a half hour before sunrise in violation of § 29.1-523, and every vehicle used in the transportation of the carcass, or any part thereof, of a deer so killed shall be forfeited to the Commonwealth. Upon being condemned as forfeited in proceedings under Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2, the proceeds of sale shall be disposed of according to law.

1962, c. 520, § 29-144.3; 1978, c. 199; 1987, c. 488; 2002, c. 157; 2012, cc. 283, 756.



§ 29.1-525. Employment of lights under certain circumstances upon places used by deer

A. Any person in any vehicle and then in possession of any firearm, crossbow, bow and arrow or speargun who employs a light attached to the vehicle or a spotlight or flashlight to cast a light beyond the water or surface of the roadway upon any place used by deer shall be guilty of a Class 2 misdemeanor. Every person in or on any such vehicle shall be deemed prima facie a principal in the second degree and subject to the same punishment as a principal in the first degree. This subsection shall not apply to a landowner in possession of a weapon when he is on his own land and is making a bona fide effort to protect his property from damage by deer and not for the purpose of killing deer unless the landowner is in possession of a permit to do so pursuant to the provisions of § 29.1-529.

B. Any person in any motor vehicle who deliberately employs a light attached to such vehicle or a spotlight or flashlight to cast a light beyond the surface of the roadway upon any place used by deer, except upon his own land or upon land on which he has an easement or permission for such purpose, shall be guilty of a Class 4 misdemeanor. Every person in or on any such vehicle shall be deemed prima facie a principal in the second degree and subject to the same punishment as a principal in the first degree.

C. The provisions of subsections A and B shall not apply to activities conducted by a locality pursuant to a permit or written authorization issued by the Department.

D. In addition to the penalties prescribed in subsection A, the court shall revoke the current hunting license and privileges of the person convicted of a violation of subsection A and prohibit the person from hunting for a period of one to five years. In addition to the penalties prescribed in subsection B, the court may revoke the current hunting license and privileges of the person convicted of a violation of subsection B and prohibit that person from hunting for one to five years. If a person convicted of a violation of subsection A or B is found hunting during the prohibited period, the person shall be guilty of a Class 2 misdemeanor. Notification of such revocation or prohibition shall be forwarded to the Department pursuant to subsections C and D of § 18.2-56.1.

1962, c. 520, § 29-144.4; 1973, c. 369; 1974, c. 101; 1980, cc. 602, 607, § 29-144.4:1; 1981, c. 60; 1987, c. 488; 1988, c. 450; 1994, c. 113; 2002, c. 157; 2010, c. 183; 2014, c. 126.



§ 29.1-525.1. Deer enclosures prohibited; exceptions; penalty

A. It is unlawful to erect a fence that prevents or impedes the free egress of deer from the enclosed area with the intent to confine deer.

B. It is unlawful to hunt deer inside a fenced area that prevents or impedes the free egress of deer.

C. The provisions of subsection A shall not apply to:

1. Local, state or federal public lands on which fences are erected to protect public health or safety;

2. Enclosures permitted by the Department as fallow deer farms or permitted exhibitors holding native deer for educational purposes;

3. Enclosures permitted by the U.S. Department of Agriculture as exhibitors, breeders, or dealers; or

4. Zoos accredited by the American Zoological Association.

D. The provisions of subsection B shall not apply to (i) local, state or federal public lands on which fences are erected to protect public health or safety, or (ii) any person hunting in an enclosure or facility that (a) was constructed prior to July 1, 2001, (b) has been registered with the Department not later than August 1, 2001, and annually thereafter, and (c) has been modified not later than 90 days following registration in a manner approved by the Director or his designee to allow the free egress of deer. Such registration shall not be transferable. The Department shall place information of the initial registration requirement in newspapers of general circulation throughout the Commonwealth. Such enclosures or facilities shall operate using acceptable hunting and wildlife management practices determined by the Director or his designee, including, but not limited to, methods of take, use of dogs, and supplemental feeding. The Director or his designee shall provide the owner of the enclosure or facility with information on what constitutes acceptable hunting and wildlife management practices.

E. Any registered enclosure or facility within which the owners or persons hunting have not followed acceptable hunting wildlife management practices shall have its registration revoked by the Department. Upon revocation of the registration, any person hunting within the enclosure or facility shall be subject to the provisions of subsection B and the penalties imposed under subsection F.

F. Any person who violates this section is guilty of a Class 1 misdemeanor. Any person who is convicted of violating this section shall have his hunting license and privileges suspended by the court for a period of one to five years. In addition, the court may order compensation for replacement for any deer killed be paid to the Department as provided for in § 29.1-551, and may order the owner of the fence to modify the fence to allow the free egress by deer.

2001, c. 856; 2010, c. 183.



§ 29.1-525.2. Fox and coyote enclosures prohibited; penalty

A. It is unlawful to erect, maintain, or operate an enclosure for the purpose of pursuing, hunting, or killing or attempting to pursue, hunt, or kill any fox or coyote with a dog. For purposes of this section, "enclosure" means a fence or other barrier that is used to prevent or impede the natural egress by any fox or coyote. A person who violates any provision of this subsection is guilty of a Class 1 misdemeanor. This subsection shall not be construed to limit the authority of the Department to enforce other available penalties.

B. This section shall not preclude the pursuing, hunting, or killing of any fox or coyote by a dog in the absence of an enclosure, or the killing of any fox or coyote by a landowner or tenant when the fox or coyote is damaging domestic stock or fowl on the owned or leased land.

C. Until July 1, 2054, the provisions of subsection A shall not apply to any location at which, as of January 1, 2014, a foxhound training preserve existed and was operating under a permit issued by the Department. The Department shall continue to issue or renew permits to existing locations in accordance with this section notwithstanding changes in the identity of the person or entity holding the permit.

D. The regulations governing foxhound training preserves in effect as of January 1, 2014, shall continue in full force and effect, provided, however, that the Department shall adopt regulations by October 1, 2014, to limit the total number of foxes stocked annually in all permitted preserves to 900. The Department shall specify a proportional number of foxes that may be stocked in each permitted preserve based upon the number of acres of the preserve as a percentage of the total acreage of permitted foxhound training preserves. If a preserve ceases to operate, its allocation of foxes from the previous year shall be deducted from the total number of foxes that may be stocked in foxhound training preserves in the Commonwealth.

E. The Department shall not deny a permit to an existing location solely due to recordkeeping failures or other technical violations of the regulations governing foxhound training preserves.

F. The Department shall deny a permit to an existing location if the location voluntarily ceases operation of its foxhound training preserve for a period of 12 consecutive months or longer.

G. Notwithstanding the provisions of § 2.2-4002, the denial of a permit to operate a foxhound training preserve by the Department shall constitute a case decision subject to the Administrative Process Act (§ 2.2-4000 et seq.). If a permittee or owner of a location subject to a permit files a notice of appeal with the Department, the Department shall continue to permit the location until any such appeals have been exhausted and the Department's determination upheld.

2014, c. 605.



§ 29.1-526. Counties and cities may prohibit hunting or trapping near primary and secondary highways

The governing body of any county or city may prohibit by ordinance the hunting, with a firearm, of any game bird or game animal while the hunting is on or within 100 yards of any primary or secondary highway in such county or city and may provide that any violation of the ordinance shall be a Class 3 misdemeanor. In addition, the governing body of any county or city may prohibit by ordinance the trapping of any game animal or furbearer within fifty feet of the shoulder of any primary or secondary highway in the county or city and may provide that any violation of the ordinance shall be a Class 3 misdemeanor. No such ordinance shall prohibit such trapping where the written permission of the landowner is obtained. It shall be the duty of the governing body enacting an ordinance under the provisions of this section to notify the Director by registered mail no later than May 1 of the year in which the ordinance is to take effect. If the governing body fails to make such notice, the ordinance shall be unenforceable.

For the purpose of this section, the terms "hunt" and "trap" shall not include the necessary crossing of highways for the bona fide purpose of going into or leaving a lawful hunting or trapping area.

1962, c. 141, § 29-144.5; 1964, c. 549; 1977, c. 377; 1982, c. 194; 1987, c. 488; 1989, c. 421 .



§ 29.1-527. Counties, cities or towns may prohibit hunting near public schools and county, city, town or regional parks

The governing body of any county, city or town may prohibit by ordinance, shooting or hunting with a firearm, or prohibit hunters from traversing an area while in possession of a loaded firearm, within 100 yards of any property line of a public school or a county, city, town or regional park. The governing body may, in such ordinance, provide that any violation thereof shall be a Class 4 misdemeanor. Nothing in this section shall give any county, city or town the authority to enforce such an ordinance on lands within a national or state park or forest, or wildlife management area.

1985, c. 485, § 29-144.5:1; 1987, c. 488.



§ 29.1-527.1. Localities may prohibit feeding of migratory and nonmigratory waterfowl

Upon notice to the Department, any locality may prohibit by ordinance the feeding of migratory and nonmigratory waterfowl in any subdivision or other area of such locality which, in the opinion of the governing body, is so heavily populated as to make the feeding of such waterfowl a threat to public health or the environment. The terms "migratory" and "nonmigratory" waterfowl shall include those waterfowl defined as such in a listing as provided by the Department. The Department shall make available to localities a model ordinance suggested for use by localities. The locality shall post the appropriate signage that designates an area where the ordinance is applicable and shall be solely responsible for enforcement of the ordinance. The penalty for violating such an ordinance shall be a civil fine not to exceed $50.

A locality shall not enact such an ordinance on lands within a national or state park or forest, or wildlife management area.

2004, c. 386.



§ 29.1-528. Board to develop model ordinances for hunting with firearms; counties or cities may adopt

A. The Board shall promulgate regulations establishing model ordinances for hunting with firearms that may be adopted by counties or cities. Such model ordinances developed by the Board shall address such items as, but are not limited to, firearm caliber, type of firearm (e.g., rifle, shotgun, muzzleloader), and type of ammunition. The governing body of any county or city may, by ordinance, prohibit hunting in such county or city with a shotgun loaded with slugs, or with a rifle of a caliber larger than .22 rimfire. However, such ordinance may permit the hunting of groundhogs with a rifle of a caliber larger than .22 rimfire between March 1 and August 31. Such ordinance may also permit the use of muzzle-loading rifles during the prescribed open seasons for the hunting of game species. Any such ordinance may also specify permissible type of ammunition to be used for such hunting.

B. No such ordinance shall be enforceable unless the governing body notifies the Director by registered mail prior to May 1 of the year in which the ordinance is to take effect.

C. In adopting an ordinance pursuant to the provisions of this section the governing body of any county or city may provide that any person who violates the provisions of the ordinance shall be guilty of a Class 3 misdemeanor.

1976, c. 443, § 29-144.6; 1977, cc. 20, 377; 1978, c. 303; 1986, c. 342; 1987, c. 488; 1989, c. 421; 2007, c. 642.



§ 29.1-528.1. Board to develop model ordinances for hunting with bow and arrow; counties or cities may adopt

A. The Board shall adopt regulations establishing model ordinances for hunting deer with bow and arrow and crossbows in those counties and cities where there is an overabundance of the deer population, which is creating conflicts between humans and deer, including safety hazards to motorists. The model ordinances shall include (i) the times at which such hunting shall commence and end each day and (ii) the number of deer that can be taken based on analysis performed by the Department.

B. No such ordinance shall be enforceable unless the governing body notifies the Director by registered mail prior to May 1 of the year in which the ordinance is to take effect. Any change jurisdictions may seek in the model ordinance shall be approved by the Board prior to its adoption.

C. In adopting an ordinance pursuant to the provisions of this section, the governing body of any locality may provide that any person who violates the provisions of the ordinance shall be guilty of a Class 3 misdemeanor.

2010, c. 512.



§ 29.1-529. Killing of deer, elk or bear damaging fruit trees, crops, livestock, or personal property; wildlife creating a hazard to aircraft or motor vehicles

A. Whenever deer, elk or bear are damaging fruit trees, crops, livestock or personal property utilized for commercial agricultural production in the Commonwealth, the owner or lessee of the lands on which such damage is done shall immediately report the damage to the Director or his designee for investigation. If after investigation the Director or his designee finds that deer or bear are responsible for the damage, he shall authorize in writing the owner, lessee or any other person designated by the Director or his designee to kill such deer or bear when they are found upon the land upon which the damages occurred. However, the Director or his designee shall have the option of authorizing nonlethal control measures rather than authorizing the killing of elk or bear, provided that such measures occur within a reasonable period of time; and whenever deer cause damage on parcels of land of five acres or less, except when such acreage is used for commercial agricultural production, the Director or his designee shall have discretion as to whether to issue a written authorization to kill the deer. The Director or his designee may limit such authorization by specifying in writing the number of animals to be killed and duration for which the authorization is effective and may in proximity to residential areas and under other appropriate circumstances limit or prohibit the authorization between 11:00 p.m. and one-half hour before sunrise of the following day. The Director or his designees issuing these authorizations shall specify in writing that only antlerless deer shall be killed, unless the Director or his designee determines that there is clear and convincing evidence that the damage was done by deer with antlers. Any owner or lessee of land who has been issued a written authorization shall not be issued an authorization in subsequent years unless he can demonstrate to the satisfaction of the Director or his designee that during the period following the prior authorization, the owner or his designee has hunted bear or deer on the land for which he received a previous authorization.

B. Subject to the provisions of subsection A, the Director or his designee may issue a written authorization to kill deer causing damage to residential plants, whether ornamental, noncommercial agricultural, or other types of residential plants. The Director may charge a fee not to exceed actual costs. The holder of this written authorization shall be subject to local ordinances, including those regulating the discharge of firearms.

C. Whenever wildlife is creating a hazard to the operation of any aircraft or to the facilities connected with the operation of aircraft, the person or persons responsible for the safe operation of the aircraft or facilities shall report such fact to the Director or his designee for investigation. If after investigation the Director or his designee finds that wildlife is creating a hazard, he shall authorize such person or persons or their representatives to kill wildlife when the wildlife is found to be creating such a hazard. As used in this subsection, the term "wildlife" shall not include any federally protected species.

D. Whenever deer are creating a hazard to the operation of motor vehicle traffic within the corporate limits of any city or town, the operator of a motor vehicle or chief law-enforcement officer of the city or town may report such fact to the Director or his designee for investigation. If after investigation the Director or his designee finds that deer are creating a hazard within such city or town, he may authorize responsible persons, or their representatives, to kill the deer when they are found to be creating such a hazard.

E. Whenever deer are damaging property in a locality in which deer herd population reduction has been recommended in the current Deer Management Plan adopted by the Board, the owner or lessee of the lands on which such damage is being done may report such damage to the Director or his designee for investigation. If after investigation the Director or his designee finds that deer are responsible for the damage, he may authorize in writing the owner, lessee or any other person designated by the Director or his designee to kill such deer when they are found upon the land upon which the damages occurred. The Director or his designee also may limit such authorization by specifying in writing the number of animals to be killed and the period of time for which the authorization is effective. The requirement in subsection A of this section, that an owner or lessee of land demonstrate that during the period following the prior authorization deer or bear have been hunted on his land, shall not apply to any locality that conducts a deer population control program authorized by the Department.

F. The Director or his designee may revoke or refuse to reissue any authorization granted under this section when it has been shown by a preponderance of the evidence that an abuse of the authorization has occurred. Such evidence may include a complaint filed by any person with the Department alleging that an abuse of the written authorization has occurred. Any person aggrieved by the issuance, denial or revocation of a written authorization can appeal the decision to the Department of Game and Inland Fisheries. Any person convicted of violating any provision of the hunting and trapping laws and regulations shall be entitled to receive written authorization to kill deer or bear. However, such person shall not (i) be designated as a shooter nor (ii) carry out the authorized activity for a person who has received such written authorization for a period of at least two years and up to five years following his most recent conviction for violating any provision of the hunting and trapping laws and regulations. In determining the appropriate length of this restriction, the Director shall take into account the nature and severity of the most recent violation and of any past violations of the hunting and trapping laws and regulations by the applicant. No person shall be designated as a shooter under this section during a period when such person's hunting license or privileges to hunt have been suspended or revoked.

G. The Director or his designee may authorize, subject to the provisions of this section, the killing of deer over bait within the political boundaries of any city or town, or any county with a special late antlerless season, in the Commonwealth when requested by a certified letter from the governing body of such locality.

H. The parts of any deer or bear killed pursuant to this section or wildlife killed pursuant to subsection C shall not be used for the purposes of taxidermy, mounts, or any public display unless authorized by the Director or his designee. However, the meat of any such animal may be used for human consumption. The carcass and any unused meat of any such animal shall be disposed of within 24 hours of being killed. Any person who violates any provision of this subsection is guilty of a Class 3 misdemeanor.

I. It is unlawful to willfully and intentionally impede any person who is engaged in the lawful killing of a bear or deer pursuant to written authorization issued under this section. Any person convicted of a violation of this subsection is guilty of a Class 3 misdemeanor.

Code 1950, § 29-145.1; 1954, c. 686; 1956, c. 684; 1958, cc. 315, 609; 1960, c. 129; 1962, c. 229; 1970, c. 79; 1980, c. 271; 1987, cc. 48, 488; 1991, c. 99; 1993, cc. 204, 273; 1994, c. 571; 1996, c. 314; 1998, c. 179; 1999, c. 563; 2000, c. 6; 2002, c. 174; 2003, cc. 123, 135; 2004, c. 447; 2008, cc. 17, 260; 2009, cc. 8, 305; 2010, c. 5; 2012, c. 247; 2013, c. 346.



§ 29.1-530. Open and closed season for trapping, bag limits, etc

A. There shall be a continuous open season for trapping nuisance species and a continuous closed trapping season on all other species of wild birds and wild animals, except as provided by Board regulations. However, a landowner or his agent may trap and dispose of, except by sale, squirrels creating a nuisance on his property at any time in any area where the use of firearms for such purpose is prohibited by law or local ordinance.

B. In addition, the following general rules shall be applicable to any person trapping in the Commonwealth:

1. The trapper shall be responsible for all damage done by an illegally set trap, and any person finding a trap set contrary to law may report it to the landowner upon whose land the trap is located or to any conservation police officer who may destroy or otherwise make the trap inoperable.

2. Licensed trappers may shoot wild animals caught in traps on any day of the week during the seasons prescribed in subsection A in order to dispatch such animal. No additional licenses are required other than a valid Virginia trapping license.

3. It is lawful to trap wild animals within the daily bag and season limits, if any, during the open season provided by Board regulations.

Code 1950, § 29-146; 1958, c. 495; 1974, c. 302; 1982, c. 335; 1987, c. 488; 2006, c. 20; 2007, c. 87; 2013, c. 349.



§ 29.1-530.1. Blaze orange clothing required at certain times

During any firearms deer season, except during the special season for hunting deer with a muzzle-loading rifle only, in counties and cities designated by the Board, every hunter and every person accompanying a hunter shall wear a blaze orange hat, except that the bill or brim of the hat may be a color or design other than solid blaze orange, or blaze orange upper body clothing, that is visible from 360 degrees or display at least 100 square inches of solid blaze orange material at shoulder level within body reach visible from 360 degrees.

During the special season for hunting deer with a muzzle-loading rifle only, in counties and cities designated by the Board, every muzzleloader deer hunter and every person accompanying a muzzleloader deer hunter shall wear a blaze orange hat, except that the bill or brim of the hat may be a color or design other than solid blaze orange, or blaze orange upper body clothing, that is visible from 360 degrees, except when any such person is physically located in a tree stand or other stationary hunting location.

Any person violating the provisions of this section shall, upon conviction, pay a fine of $25.

Violations of this section shall not be admissible in any civil action for personal injury or death as evidence of negligence, contributory negligence or assumption of the risk.

This section shall not apply when (i) hunting waterfowl from stationary or floating blinds, (ii) hunting waterfowl over decoys, (iii) hunting waterfowl in wetlands as defined in § 28.2-1300, (iv) hunting waterfowl from a boat or other floating conveyance, (v) hunting doves, (vi) participating in hunting dog field trials permitted by the Board of Game and Inland Fisheries, (vii) on horseback while hunting foxes with hounds but without firearms, or (viii) hunting with a bow and arrow in areas where the discharge of firearms is prohibited by state law or local ordinance.

1987, c. 319, § 29-147.2; 1988, cc. 474, 715; 2002, c. 39; 2005, c. 167; 2009, c. 11; 2014, c. 140.



§ 29.1-530.2. Unlawfully killing bear; penalty

Any person who kills or attempts to kill a bear in violation of any provision of this article or of a regulation adopted thereunder shall be guilty of a Class 1 misdemeanor.

1988, c. 19.



§ 29.1-530.3. Remote hunting prohibited; penalty

A. It is unlawful for any person to engage in computer-assisted remote hunting or provide or operate a facility that allows others to engage in computer-assisted remote hunting if the wild animal or wild bird being hunted or shot is located in the Commonwealth.

B. Any person who violates this section is guilty of a Class 1 misdemeanor. In addition to the penalty prescribed herein, the court shall revoke all current hunting licenses and privileges of the person convicted of violating this section and prohibit that person from hunting for a period of one to five years. Notification of the revocation or prohibition shall be forwarded to the Department pursuant to subsections C and D of § 18.2-56.1.

C. For the purposes of this section "computer-assisted remote hunting" means the use of a computer or other device, equipment, or software, to remotely control the aiming and discharge of a firearm or other weapon, that allows a person, not physically present, to hunt or shoot any wild animal or wild bird.

2005, cc. 172, 226; 2010, c. 183.



§ 29.1-530.4. Duty of certain entities to report hunting incidents

Any law-enforcement agency or emergency medical services provider that receives a report that a person engaged in hunting as defined in § 29.1-100 has suffered serious bodily injury or death shall immediately give notice of the incident to the Department of Game and Inland Fisheries.

2005, c. 688; 2015, cc. 502, 503.



§ 29.1-531. Unlawful to take or attempt to take, possess, sell or transport fish except as permitted

A. Unless otherwise provided by a regulation of the Board, it shall be unlawful for any person to take or attempt to take any fish in inland waters other than shad, herring or mullet, except by fishing with a hook and line or rod and reel, held in the hand.

B. It shall be unlawful to catch, trap, take, capture, kill, or attempt to take, capture or kill, possess, deliver for transportation, transport, cause to be transported, receive for transport, export, or import at any time or in any manner any species of game fish, or the carcass or any part thereof, except as specifically permitted by law and only by the means and within the numbers stated.

C. In Mecklenburg, Pittsylvania, Prince Edward, Charlotte, Campbell, Halifax, Amelia (except between Vaughn's Pond and Meadsville Dam), Caroline and King George Counties, in the City of Danville, and in the Meherrin River in Lunenburg County, it shall be lawful to fish with fish traps, fish pots or haul seines in any streams and waters, provided that no person shall catch fish with fish traps or fish pots or haul seines for commercial purposes. However, it shall be unlawful in such localities to remove from the waters thereof any game fish caught with fish pots, fish traps or haul seines, and any person doing so shall immediately return them to the waters. The Board shall have the authority to close any streams or rivers or parts of streams or rivers in such localities when the waters are stocked with fish by the Department.

D. It shall be lawful to sell or offer to sell trout which have been lawfully acquired, provided such trout have been propagated and raised in a hatchery or by other artificial means. The Board shall by appropriate regulation establish a practical system of identification of trout so offered for sale for table or other uses as directed by the Board.

E. It shall be unlawful to offer for sale, sell, offer to purchase, or purchase at any time or in any manner any species of game fish, or the carcass or any part thereof, except as specifically permitted by law and only by the means and within the numbers stated. A violation of the provisions of this subsection shall be punishable as provided in § 29.1-553.

F. A violation of the provisions of subsections A through D shall constitute a Class 2 misdemeanor.

Code 1950, § 29-148; 1956, c. 490; 1958, c. 514; 1960, c. 126; 1962, c. 469; 1966, c. 413; 1987, c. 488; 1994, cc. 413, 848; 2000, cc. 403, 447.



§ 29.1-532. Dams and fishways

Any dam or other object in a watercourse, which obstructs navigation or the passage of fish, shall be deemed a nuisance, unless it is used to work a mill, factory or other machine or engine useful to the public, and is allowed by law or order of court. Any person owning or having control of any dam or other obstruction in the streams of the Commonwealth which may interfere with the free passage of anadromous and other migratory fish, shall provide every such dam or other obstruction with a suitable fishway unless the Board considers it unnecessary. The purpose of such a fishway is for anadromous and other migratory fish to have free passage up and down the streams during March, April, May and June, and down the streams throughout the remaining months. "Suitable fishway" means a fishway which passes significant numbers of the target fishes, as determined by the Board.

Owners of such dams or other authorized obstructions shall maintain and keep fishways operational, in good repair, and restore them in case of destruction.

Owners of dams or other obstructions which are not authorized by law must have the obstacles removed at their expense when the Board determines that the obstacles interfere with the free passage of anadromous and other migratory fish within the streams of the Commonwealth.

The circuit court of the county or city in which the dam is situated, after reasonable notice to the parties or party interested and upon satisfactory proof of the failure to comply, may order any necessary construction or destruction to be initiated or put in good repair at the expense of the owner of the dam or other obstruction. All such construction or destruction must be initiated within one year of the court order and completed within three years of the court order.

Any person failing to comply with this section shall pay as a penalty a percentage of the estimated cost of construction or destruction equal to the percentage specified on the judgment rate of interest pursuant to § 6.2-302, and the Board shall provide construction or destruction cost estimates.

Penalties collected pursuant to this section shall be directed to the Department of Game and Inland Fisheries.

This section shall not apply to the Meherrin River within the Counties of Brunswick and Greensville, nor to the Meherrin River within or between the Counties of Lunenburg and Mecklenburg, nor to the Nottoway River between the Counties of Lunenburg and Nottoway, nor to Abram's Creek in Shawnee district, Frederick County, nor to the James River between the City of Lynchburg and the County of Amherst, nor to the James River within the City of Richmond and between the City of Richmond and Henrico County, except that the exemption for those dams west of Virginia Route 161 which are located on the James River within the City of Richmond and between the City of Richmond and Henrico County shall expire on January 1, 1990, nor any streams within the Counties of Augusta, Lunenburg, Mecklenburg, Louisa, Buckingham, Halifax, Montgomery, Pulaski, Franklin, Russell, Tazewell, Giles, Bland, Craig, Wythe, Carroll and Grayson, nor to that part of any stream that forms a part of the boundary of Halifax and Franklin Counties. Furthermore, no fish ladders shall be required on dams twenty feet or more in height. The City of Richmond shall continue to work with the Department of Game and Inland Fisheries toward implementing and funding a plan for breaching dams to provide fishways for the passage of anadromous and other migratory fish.

Code 1950, § 29-151; 1950, p. 891; 1958, c. 607; 1987, c. 488; 1988, c. 487.



§ 29.1-533. Prohibition against use of substances injurious to fish

It shall be unlawful to use any explosive for the destruction of fish, or knowingly cast any noxious substance or matter into any watercourse of the Commonwealth where fish or fish spawn may be destroyed, or to place or to allow to pass into the watercourses of the Commonwealth any sawdust, ashes, lime, gas, tar, or refuse of gas works, injurious to fish. Any person violating any of the provisions of this section shall be guilty of a Class 3 misdemeanor, except that any person convicted of destroying fish by means of explosives shall be guilty of a Class 1 misdemeanor.

The owner or lessee of any property on which fish are destroyed by means of explosives shall be entitled to recover liquidated damages in an amount deemed appropriate by the court from any person convicted of destroying fish by such means.

Code 1950, § 29-153; 1956, c. 709; 1962, c. 469; 1987, c. 488; 1988, c. 158.



§ 29.1-534. Right to fish in interjurisdictional inland waters

A Virginia resident or a resident of an adjoining jurisdiction which has inland water lying adjacent to Virginia land or water may take fish with hook and line after complying with the requirements of the laws of the jurisdiction where the fishing occurs. For purposes of this section and § 29.1-535, the term "jurisdiction" shall include the District of Columbia.

1952, c. 484, § 29-153.1; 1964, c. 74; 1970, c. 194; 1987, c. 488; 1991, c. 200; 2011, cc. 93, 179.



§ 29.1-535. Reciprocal agreement as to fishing in such waters

The Board shall have the necessary authority to enter into a reciprocal agreement with an adjoining jurisdiction having inland waters lying adjacent to Virginia land or water relating to the following:

1. A sport fishing license acquired in an adjoining jurisdiction shall be recognized when it is used by the person whose name appears on the face of such license, when such licensee is fishing in that portion of inland waters lying in either Virginia or the other jurisdiction or partly in each of the jurisdictions. Such recognition shall be contingent upon a reciprocal recognition by the adjoining jurisdiction to a licensee of Virginia who is fishing in the same waters.

2. Creel limits, open seasons for fishing and all other laws and regulations of the jurisdiction entering into the agreement shall be strictly observed, and any person failing to comply with the regulations set up under the agreement shall be guilty of a Class 2 misdemeanor and punished accordingly.

1952, c. 484, § 29-153.2; 1964, c. 74; 1970, c. 194; 1980, c. 28; 1987, c. 488; 1991, c. 200 .



§ 29.1-536. Sale

When taken in accordance with the provisions of law or regulation, muskrat, opossum, rabbits, raccoon and squirrels may be bought and sold during the open hunting season only, but the hides, furs or pelts of fur-bearing animals legally taken and possessed, and the carcass of any fur-bearing animal may be sold at any time in accordance with §§ 29.1-400 through 29.1-407.

Code 1950, § 29-154; 1977, c. 377; 1980, c. 494; 1987, c. 488; 1994, c. 436; 1999, c. 204.



§ 29.1-537. Possession

When taken in accordance with the provisions of this title, each species of wild bird, wild animal or fish may be possessed at any time.

Code 1950, § 29-155; 1987, c. 488.



§ 29.1-538. Reserved

Reserved.



§ 29.1-539. Keeping deer or bear struck by motor vehicle; procedure to be followed by driver

Any person driving a motor vehicle who collides with a deer or bear may, upon compliance with the provisions of this section, keep the deer or bear for his own use as if the animal had been killed by that person during hunting season for the animal.

Any person so killing any deer or bear shall immediately report the accident to the conservation police officer or other law-enforcement officer of the county or city where the accident occurred. The conservation police officer or other law-enforcement officer shall view the deer or bear and if he believes that the deer or bear was killed by the collision with the motor vehicle or injured to such an extent as to require its death, he shall award the animal to the person claiming the deer or bear, and shall give the person a certificate to that effect on forms furnished by the Department.

1950, pp. 441, 442, §§ 29-155.2 to 29-155.4; 1980, c. 271; 1987, c. 488; 2007, c. 87.



§ 29.1-540. Carriage and shipment

When taken in accordance with the provisions of this title, wild birds, wild animals or fish may be transported as follows:

1. By any person properly licensed, for lawful use in or out of the county or city where taken to another county or city in the Commonwealth or to another state during the open season in the county or city where taken.

2. By any properly licensed person via freight, express, parcel post or airplane mail, as a gift and not for market or sale, and so stating on the shipping tag. The wild bird, wild animal or fish may be transported in or out of the county or city where taken to another county or city in this Commonwealth, or to another state, during the open season in the county or city where taken. Any package in which birds, animals or fish are transported shall have the name and address of the shipper and consignee and a statement of the numbers and kinds of birds, animals or fish being transported clearly and conspicuously marked on the outside of the container.

Any such birds, animals or fish in transit during the open season may continue in transit, not to exceed five days, in order to reach their destination.

For the purposes of this section the terms "wild birds," "wild animals" and "fish" shall mean all or any part of the carcasses of any such birds, animals or fish.

Code 1950, § 29-156; 1987, c. 488.



§ 29.1-541. Storage

It shall be unlawful for any person to store any wild birds, wild animals or fish if selling them is prohibited by law, except persons may store them in a bona fide domicile or in a licensed cold storage establishment. Any licensed cold storage establishment which receives any wild birds, wild animals or fish, where selling them is prohibited by law, shall attach a ticket to each lot of wild birds, wild animals or fish. The ticket shall show the number of each kind of wild bird, wild animal or fish, the date upon which they are brought for storage and the name and address of the person storing them. Every such licensed cold storage establishment shall keep a record of all deliveries of game and fish so stored, the dates they are delivered, the number of each species delivered and the name of each person to whom any such delivery is made. Possession of any wild birds, wild animals or fish which are prohibited by law to be sold, in any place of business, except in a licensed cold storage establishment, shall be unlawful.

Any person who violates any provision of this section shall be guilty of a Class 2 misdemeanor.

For the purposes of this section the terms "wild birds," "wild animals" and "fish" shall mean all or any part of the carcasses of any such birds, animals or fish.

Code 1950, § 29-157; 1987, c. 488.



§ 29.1-542. Importation

Live wolves or coyotes, or birds and animals otherwise classed as predatory or undesirable, may not be imported into the Commonwealth or liberated therein, or possessed therein, except under a special permit of the Board. Nonpredatory birds, animals or fish may be imported, but upon arrival in the Commonwealth, shall be subject to the laws governing the possession of such birds, animals and fish in Virginia. Any person may bring into the Commonwealth, either in his personal possession or as his baggage, on the same conveyance with him and plainly labeled or tagged with his name and address, game and fish legally taken in another state or foreign country, but in no greater quantity than he could legally possess while in such other state or foreign country. Nothing in this section shall be construed as applying to birds, animals and fish being transported in unbroken packages from beyond the confines of Virginia through the Commonwealth to another state.

Code 1950, § 29-158; 1977, c. 377; 1982, c. 73; 1987, c. 488.



§ 29.1-543. Game and fish taken and packaged outside the Commonwealth

It shall be lawful to possess, store, transport, offer for sale, sell, offer to purchase, purchase and otherwise deal in any wild animal, bird, fish or any part thereof, which has been taken and packaged in a can, tin, pot or other receptacle outside the Commonwealth by any person, company or corporation duly licensed by the state in which such cannery or processing plant is located and recognized by the Board. Such packages may be transported into the Commonwealth, so long as the original package remains unbroken, unopened and intact.

1958, c. 153, § 29-158.1; 1987, c. 488.



§ 29.1-543.1. Introduction, stocking, and release of blue catfish; penalty

A. It is unlawful for any person to introduce into or stock in waters of the Commonwealth, including private ponds or lakes, the blue catfish or its hybrids or to release any blue catfish or any such hybrid into any water body other than that in which it was caught.

B. Any person who violates any provision of this section is guilty of a Class 2 misdemeanor.

2015, c. 470.



§ 29.1-544. Dressing, packing and selling bobwhite quail

A. It shall be lawful for the licensee of a shooting preserve or his designated agents to dress, pack and sell bobwhite quail raised by him for use as food, under rules or regulations to be prescribed by the Board.

B. It shall be lawful to sell mounted bobwhite quail in the Commonwealth that have been legally raised captively and mounted outside of the Commonwealth.

1960, c. 131, § 29-158.2; 1987, c. 488; 1998, c. 179.



§ 29.1-545. Possession, sale, offering for sale or liberation of live nutria

It shall be unlawful for any person, firm, association or corporation to possess, sell, offer for sale, or liberate in the Commonwealth any live fur-bearing animal commonly referred to as nutria.

1962, c. 106, § 29-158.3; 1987, c. 488.



§ 29.1-546. General penalty

Any person convicted of violating any of the provisions of this title shall, unless otherwise specified, be guilty of a Class 2 misdemeanor.

Code 1950, § 29-161; 1954, c. 694; 1962, c. 469; 1979, c. 264; 1987, c. 488.



§ 29.1-547. Trapping, selling, purchasing, etc., migratory game birds

Notwithstanding the provisions of §§ 29.1-546 and 29.1-553, any person convicted of trapping or attempting to trap any migratory game bird, as defined in § 29.1-100, or convicted of possessing any such migratory game bird taken by means of a trap, shall be guilty of a Class 1 misdemeanor. Any person convicted of offering for sale, selling, offering to purchase, or purchasing any migratory game bird shall be subject to penalties as provided in § 29.1-553.

1960, c. 173, § 29-161.1; 1987, c. 488; 1994, c. 848.



§ 29.1-548. Killing deer illegally

Any person killing a deer in violation of Board regulations, or who exceeds the bag limit for deer, or who kills a deer during the closed season shall be guilty of a Class 2 misdemeanor. However, any person who kills a deer illegally during the open season shall be guilty of a Class 3 misdemeanor if such person immediately delivers the complete carcass in good condition to the conservation police officer of the county or city in which it was killed. At that time it shall be confiscated and disposed of by the conservation police officer or as otherwise provided. Any such person delivering such carcass to the conservation police officer shall be exempt from replacement cost as provided in § 29.1-551.

Code 1950, § 29-162; 1956, c. 466; 1958, c. 444; 1962, c. 469; 1987, c. 488; 1988, c. 19; 2007, c. 87.



§ 29.1-549. Hunting deer from watercraft

A. Any person who kills or attempts to kill any deer while the person is in a boat or other type watercraft shall be guilty of a Class 4 misdemeanor.

B. Every boat or other watercraft and their motors, and any firearm, crossbow, bow and arrow, or speargun used with the knowledge or consent of the owner or lienholder thereof, in killing or attempting to kill deer in violation of this section, shall be forfeited to the Commonwealth, and upon being condemned as forfeited in proceedings under Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2 the proceeds of sale shall be disposed of according to law.

1973, c. 120, §§ 29-162.1, 29-162.2; 1987, c. 488; 2002, c. 157; 2012, cc. 283, 756.



§ 29.1-550. Taking game or fish during closed season or exceeding bag limit

It shall be unlawful for any person to (i) take, or attempt to take, any wild bird, wild animal or fish during the closed season, (ii) exceed the bag or creel limit for any wild bird, wild animal or fish, or (iii) possess over the daily bag or creel limit for any wild bird, wild animals or fish while in the forests, fields or waters of the Commonwealth. Any person convicted of violating any provisions of this section shall be guilty of a Class 2 misdemeanor.

Code 1950, § 29-163; 1950, p. 936; 1952, c. 78; 1958, c. 444; 1962, c. 469; 1987, c. 488; 1988, c. 19.



§ 29.1-551. Assessment of value of game or fish unlawfully taken

The judge or court, upon convicting any person of a violation of §§ 29.1-523, 29.1-525.1, 29.1-530.2, 29.1-548, 29.1-550 or § 29.1-552 shall, in addition to imposition of the punishment prescribed in those sections, ascertain the approximate replacement value of animals, birds or fish taken in violation of those sections and shall assess the value against the person convicted. The assessment shall be paid by the person so convicted within the time prescribed in the judgment of the judge or court, not exceeding sixty days, and the collecting officer shall forward such payments to the Board for payment into the state treasury. The Comptroller shall credit such payments to the game protection fund.

Code 1950, § 29-163.2; 1950, p. 936; 1952, c. 78; 1962, c. 469; 1976, c. 660; 1987, c. 488; 1994, c. 412; 2001, c. 856.



§ 29.1-552. Killing wild turkey during closed season

Any person who kills a wild turkey during the closed season, or who kills a beardless turkey during an open hunting season prescribed by the Board for bearded turkeys only, shall be guilty of a Class 2 misdemeanor for each such turkey killed. However, if a person kills a beardless turkey when only the hunting of bearded turkeys is permitted, and immediately delivers the complete carcass in good condition to a conservation police officer or game checking station authorized by the Board, it shall be confiscated and disposed of as otherwise provided, and the person delivering the carcass shall be exempt from replacement cost provided in § 29.1-551.

1968, c. 309, § 29-163.2; 1974, c. 60; 1977, c. 377; 1987, c. 488; 1988, c. 19; 2007, c. 87.



§ 29.1-553. Selling or offering for sale; penalty

A. Any person who offers for sale, sells, offers to purchase, or purchases any wild bird or wild animal, or any part thereof, or any freshwater fish, except as provided by law, shall be guilty of a Class 1 misdemeanor. However, when the aggregate of such sales or purchases or any combination thereof, by any person totals $200 or more during any 90-day period, that person shall be guilty of a Class 6 felony.

B. Whether or not criminal charges have been placed, when any property is taken possession of by a conservation police officer for the purpose of being used as evidence of a violation of this section or for confiscation, the conservation police officer making such seizure shall immediately report the seizure to the Attorney for the Commonwealth.

C. In any prosecution for a violation of this section, photographs of the wild bird, wild animal, or any freshwater fish, or any part thereof shall be deemed competent evidence of such wild bird, wild animal, or freshwater fish, or part thereof and shall be admissible in any proceeding, hearing, or trial of the case to the same extent as if such wild bird, wild animal, or any freshwater fish, or part thereof had been introduced as evidence. Such photographs shall bear a written description of the wild bird, wild animal, or freshwater fish, or parts thereof, the name of the place where the alleged offense occurred, the date on which the alleged offense occurred, the name of the accused, the name of the arresting officer or investigating officer, the date of the photograph, and the name of the photographer. The photographs shall be identified by the signature of the photographer.

D. Any licensed Virginia auctioneer or licensed auction firm that sells, as a legitimate item of an auction sale, wildlife mounts that have undergone the taxidermy process, shall be exempt from the provisions of this section and subdivision A 11 of § 29.1-521.

Code 1950, § 29-164; 1962, c. 469; 1986, c. 182; 1987, c. 488; 1989, c. 203; 1994, c. 848; 1997, c. 172; 2005, c. 170; 2007, c. 87.



§ 29.1-554. Violation of sanctuaries, refuges, preserves and water used for propagation

It shall be unlawful for any person, including a property owner, to commit the following acts, the violation of which shall constitute a Class 3 misdemeanor:

1. To violate any regulation of the Board concerning refuges, sanctuaries and public shooting or fishing preserves in impounded waters or in forest and watershed areas owned by the United States government;

2. To damage the boundary enclosure of or enter a game refuge owned, leased or operated by the Board for the purpose of molesting any bird or animal, or permit his dog or livestock to go thereon;

3. To fish or trespass with intent to fish upon any waters or lands being utilized for fish propagation, or damage or destroy any pond, pool, flume, dam, pipeline, property or appliance belonging to or being utilized by the Board; or

4. To interfere with, obstruct, pollute, or diminish the natural flow of water into or through a fish hatchery.

Code 1950, § 29-171; 1987, c. 488.



§ 29.1-554.1. Impeding lawful fishing in inland waters; penalty

A. It is unlawful for any person to willfully and intentionally impede the lawful fishing of any species of fish. "Fishing" means those activities defined in § 29.1-100 as "fishing."

B. Any person convicted of a violation of this section shall be guilty of a Class 3 misdemeanor.

1997, c. 703.



§ 29.1-555. Reserved

Reserved.



§ 29.1-556. Unlawful devices to be destroyed

Any firearm, trap, net, or other device of any kind or nature for taking wild birds, wild animals, or fish, except as specifically permitted by law, shall be considered unlawful. Any person who violates the provisions of this section shall be guilty of a Class 3 misdemeanor, and the device shall be forfeited to the Commonwealth. Nets, traps or other such devices, excluding firearms, shall be destroyed by the conservation police officer if the owner or user of the device cannot be located within thirty days. Unlawful fixed devices may be destroyed by the conservation police officer at the place where the devices are found.

Code 1950, § 29-172; 1962, c. 469; 1979, c. 264; 1987, c. 488; 2007, c. 87.



§ 29.1-556.1. Release of certain balloons prohibited; civil penalty

A. It shall be unlawful for any person to knowingly release or cause to be released into the atmosphere within a one-hour period fifty or more balloons which are (i) made of a nonbiodegradable or nonphotodegradable material or any material which requires more than five minutes' contact with air or water to degrade and (ii) inflated with a substance which is lighter than air. Any person who violates this section shall be liable for a civil penalty not to exceed five dollars per balloon released above the allowable limit, which shall be paid into the Lifetime Hunting and Fishing Endowment Fund established pursuant to § 29.1-101.1.

B. The provisions of this section shall not apply to (i) balloons released by or on behalf of any agency of the Commonwealth, or the United States or pursuant to a contract with the Commonwealth, the United States, or any other state, territory or government for scientific or meteorological purposes or (ii) hot air balloons that are recovered after launch.

1991, c. 607 .



§ 29.1-557. Confiscation of wild birds and animals under certain circumstances; disposition

Wild birds, wild animals and fish are the property of the Commonwealth and may be reduced to personal possession only in accordance with law. Any wild bird, wild animal or fish which is illegally taken, possessed, sold, purchased, transported or imported shall be forfeited to the Commonwealth.

Code 1950, § 29-173; 1987, c. 488.



§ 29.1-558. Reserved

Reserved.



§ 29.1-561. Self-incrimination

No person shall be excused from testifying for the Commonwealth as to any offense committed by another under the provisions of the game, inland fish and boating laws by reason of his testimony tending to incriminate himself, but the testimony given by any such person on behalf of the Commonwealth when called as witness for the prosecution shall in no case be used against him, nor shall he be prosecuted as to the offense to which he has testified.

Code 1950, § 29-181; 1987, c. 488.



§ 29.1-562. Reserved

Reserved.



§ 29.1-563. Definitions

For the purposes of this article:

"Conservation plan" means a document developed by the Department and approved by the Director that describes the Department's approach to managing and, if possible, recovering an endangered or threatened species of fish or wildlife.

"Endangered species" means any species which is in danger of extinction throughout all or a significant portion of its range.

"Experimental population" means any population of an endangered or threatened species of fish or wildlife, excluding those species appearing on the federal list specified in § 29.1-564, that is (i) established through deliberate introduction by humans; (ii) designated by regulation of the Board; and (iii) explicitly delineated in a conservation plan.

"Fish or wildlife" means any member of the animal kingdom, vertebrate or invertebrate, except for the class Insecta, and includes any part, products, egg, or the dead body or parts thereof.

"Incidental take" means any taking of an endangered or threatened species of fish or wildlife, excluding those species appearing on the federal list specified in § 29.1-564, that otherwise would be prohibited by this article or by regulation, if such taking is incidental to but not the purpose of an otherwise lawful activity allowed in accordance with regulations adopted pursuant to § 29.1-568.

"Person" means any individual, firm, corporation, association or partnership.

"Threatened species" means any species which is likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range.

1972, c. 329, § 29-231; 1977, c. 377; 1987, c. 488; 1990, c. 369; 2011, c. 47.



§ 29.1-564. Taking, transportation, sale, etc., of endangered species prohibited

The taking, transportation, possession, sale, or offer for sale within the Commonwealth of any fish or wildlife appearing on any list of threatened or endangered species published by the United States Secretary of the Interior pursuant to the provisions of the federal Endangered Species Act of 1973 (P.L. 93-205), or any modifications or amendments thereto, is prohibited except as provided in § 29.1-568.

1972, c. 329, § 29-232; 1977, c. 377; 1987, c. 488.



§ 29.1-565. Reserved

Reserved.



§ 29.1-566. Regulations

The Board is authorized to adopt the federal list, as well as modifications and amendments thereto by regulations; to declare by regulation, after consideration of recommendations from the Director of the Department of Conservation and Recreation and from other reliable data sources, that species not appearing on the federal lists are endangered or threatened species in Virginia; and to prohibit by regulation the taking, transportation, processing, sale, or offer for sale within the Commonwealth of any threatened or endangered species of fish or wildlife.

1972, c. 329, §§ 29-233, 29-234; 1977, c. 377; 1987, c. 488; 1989, c. 553 .



§ 29.1-567. Penalties; authority of conservation police officers and police officers; disposition of property seized

A. Any person who violates the provisions of § 29.1-564 or § 29.1-566, or any regulations issued pursuant to these sections, or whoever violates any regulation or permit issued under § 29.1-568 shall be guilty of a Class 1 misdemeanor; however, the sale, offering for sale, purchasing or offering to purchase within the Commonwealth of any fish or wildlife appearing on a list of threatened or endangered species as prohibited by § 29.1-564 shall be punishable as provided in § 29.1-553.

B. Any judicial officer or other officer authorized to issue criminal warrants shall have authority to issue a warrant for the search and seizure of any goods, business records, merchandise or fish or wildlife taken, employed or used in connection with a violation of any provision of this article. All such search warrants shall be issued and executed pursuant to Chapter 5 (§ 19.2-52 et seq.) of Title 19.2.

C. Goods, merchandise, fish or wildlife or records seized under the provisions of subsection B of this section shall be held by an officer or agent of the Department at the direction of the judge or court pending disposition of court proceedings, and thereafter be forfeited to the Commonwealth for destruction or disposition as the Director may deem appropriate. However, prior to forfeiture, the Director may direct the transfer of fish or wildlife so seized to a qualified zoological, educational, or scientific institution for safekeeping, with costs assessable to the defendant. The Board is authorized to issue regulations to implement this section.

1972, c. 329, § 29-235; 1987, c. 488; 1990, c. 123; 1994, c. 848.



§ 29.1-568. When Board may permit taking of endangered or threatened species; designated experimental populations

A. The Board may permit the taking, exportation, transportation, or possession of any fish or wildlife which is listed by the provisions of this article, for zoological, educational, or scientific purposes and for propagation of such fish or wildlife in captivity for preservation purposes. Any person may, in accordance with all applicable federal and state laws, possess, breed, sell, and transport any nonnative wildlife included on any list of threatened or endangered species published by the United States Secretary of the Interior pursuant to provisions of the federal Endangered Species Act of 1973 (P.L. 93-205), as amended, when (i) the federal designation does not specifically prohibit such possession, breeding, selling, or transporting and (ii) the nonnative wildlife is not included on the list of predatory or undesirable animals specified by regulations of the Board adopted pursuant to § 29.1-542.

B. The Board may adopt regulations that:

1. Allow the taking, possession, exportation, transportation, or release of fish or wildlife within or among designated experimental populations of a specific species, within the context of an approved conservation plan for the species. Any regulation designating an experimental population shall (i) specify the circumstances under which taking of an individual member of an experimental population will be exempt from the prohibitions and penalties authorized under this article and (ii) describe the geographic extent of the experimental population, which shall be distinct from naturally occurring populations continuing to be subject to the prohibitions and penalties authorized under this article.

2. Allow incidental take provided such regulations shall (i) describe the allowable circumstances; (ii) include provisions that ensure offsets through the implementation of conservation actions specified by the Department to enhance the long-term survival of the species or population; and (iii) require any actual taking to be at a minimum.

1972, c. 329, § 29-236; 1987, c. 488; 2011, c. 47; 2014, c. 481.



§ 29.1-569. Keeping of reptiles generally; penalty

It shall be unlawful for the owner or keeper of any exotic reptile or type of reptile not native to the Commonwealth of Virginia, including but not limited to the American alligator, to keep the reptile in any manner that will permit its escape or to knowingly permit the reptile to run at large. Any violation of this section shall constitute a Class 2 misdemeanor.

1980, c. 202, § 29-213.35; 1987, c. 488; 1999, c. 85.



§ 29.1-570. Cooperation of state agencies

All departments, commissions, boards, authorities, agencies, offices and institutions within any branch of the state government shall cooperate with the Board in carrying out the purposes of this article.

1978, c. 835, § 29-248; 1987, c. 488.



§ 29.1-571. Definition

"Nonindigenous aquatic nuisance species" means a nonindigenous aquatic freshwater animal species whose presence in state waters poses or is likely to pose a significant threat of harm to (i) the diversity or abundance of any species indigenous to state waters; (ii) the ecological stability of state waters; or (iii) the commercial, industrial, agricultural, municipal, recreational, aquacultural, or other beneficial uses of state waters. Nonindigenous aquatic nuisance species shall include the zebra mussel, quagga mussel, and all species of snakehead fishes of the family Channidae.

2003, c. 446.



§ 29.1-572. Authority of Board; regulations

The Board may promulgate regulations necessary to carry out the provisions of this article including, but not limited to, the designation of other nonindigenous aquatic nuisance species.

2003, c. 446.



§ 29.1-573. Department; powers

A. The Department may conduct operations and measures to suppress, control, eradicate, prevent, or retard the spread of any nonindigenous aquatic nuisance species. The maximum effort shall be made to utilize the best available scientific technology that is specific to the targeted nonindigenous aquatic nuisance species, environmentally sound, practical, and cost effective.

B. Such operations and measures shall be conducted subject to the appropriation of general funds authorized for the purpose of suppressing, controlling, eradicating, preventing, or retarding the spread of any nonindigenous aquatic nuisance species, or the receipt of funds designated for this purpose from private entities, local governments, political subdivisions, or federal grants. If such funds are not available to carry out the purposes of this chapter, then the Secretary of Natural Resources shall seek and accept all possible funds from other sources, including federal, state, local, and private grants, loans, and donations.

C. In carrying out its powers, the Department may cooperate with any federal agencies, any agency of an adjacent state, any other state agencies, local governments, political subdivisions, and authorities within the Commonwealth. Other state agencies shall cooperate and provide assistance as requested by the Director in carrying out the purposes of this article.

2003, c. 446; 2004, c. 467.



§ 29.1-574. Prohibitions

A. No person shall knowingly import, possess, transport, sell, purchase, give, receive, or introduce into the Commonwealth any member of a species designated as a nonindigenous aquatic nuisance species without a permit from the Director issued pursuant to § 29.1-575.

B. Subsection A shall not apply to any person who (i) lawfully catches a snakehead fish of the family Channidae, (ii) subsequently kills such fish, and (iii) notifies the Department, as soon as practicable, of his actions.

2003, c. 446; 2005, c. 916.



§ 29.1-575. Permits

The Director shall permit the importation, possession, purchase, receipt, or transportation of a nonindigenous aquatic nuisance species for purposes of research by recognized academic institutions or government agencies upon receiving satisfactory assurance that adequate safeguards will be maintained to prevent the escape or introduction of any such species into the Commonwealth.

2003, c. 446.



§ 29.1-576. Authority for inspection; warrants

To carry out the purposes of this article, the Director may obtain a warrant pursuant to § 19.2-52, or with the consent of the owner enter upon and conduct reasonable inspections of any property in the Commonwealth to determine if a nonindigenous aquatic nuisance species is present and to seize or eradicate any nonindigenous aquatic nuisance species found on such property.

2003, c. 446.



§ 29.1-577. Penalties

Any person who violates any provision of this article or who knowingly obstructs the Director or his designee in carrying out his lawful duties under this article shall upon such finding by a court of proper jurisdiction (i) be subject to a civil penalty of not more than $25,000, which shall be paid into the Game Protection Fund established pursuant to § 29.1-101, and (ii) be liable for the costs of investigation, control, and eradication incurred by any state agency, local government, political subdivision, or authority as a result of such unlawful conduct.

2003, c. 446.



§ 29.1-600. Licenses for shooting preserves

A. The Director shall issue licenses for all shooting preserves when such preserves meet the requirements established pursuant to regulations. Commercially operated preserves initially licensed on and after July 1, 1994 shall meet local zoning and land use requirements. A fee of fifty dollars shall be collected for each such license issued to any preserve open to the public. A fee of fifty cents per acre for the first 300 acres and two dollars for each additional acre shall be collected for each license issued for other preserves. In no instance shall the license fee for a private preserve be less than fifty dollars. All license fees collected under this section shall be credited to the game protection fund. All such licenses shall expire on June 30 of each year.

B. Fees collected from such preserves shall only be used to administer this chapter.

Code 1950, § 29-38; 1974, c. 102; 1987, c. 488; 1989, c. 424; 1994, c. 753.



§ 29.1-600.1. Board to promulgate regulations

The Board shall promulgate regulations necessary to carry out the provisions of this chapter, including, but not limited to, requirements for the licensing and operation of all shooting preserves located within this Commonwealth. In promulgating such regulations the Board shall follow the procedure established in §§ 29.1-501 through 29.1-504. The Department may recover from the licensee actual costs incurred by the Department for investigating or disposing of shooting preserve animals that exhibit disease or are not properly confined in violation of Board regulations.

1994, c. 753.



§ 29.1-601. Applicant to own or have land under lease; boundaries

No shooting preserve license shall be granted unless the applicant owns or leases the areas for which the shooting preserve license is desired. Boundaries of the area licensed shall be clearly defined by posting as shall be prescribed by the Board.

Code 1950, § 29-39; 1987, c. 488; 1992, c. 254 .



§ 29.1-602. Applicant to develop land, release game and comply with other provisions

The applicant shall (i) develop the lands to be licensed as a shooting preserve so as to meet such requirements as the Board may make, (ii) release game birds and animals as may be designated by the Board, and (iii) comply with such other provisions as the Board deems advisable.

Code 1950, § 29-40; 1987, c. 488.



§ 29.1-603. No taking of game before compliance with requirements of Board

Until the requirements specified by the Board have been fulfilled by the applicant to the satisfaction of the Board and certified to and accepted by the Board, it shall be unlawful to shoot, attempt to shoot, or to take any game of the species licensed under this chapter on premises so licensed.

A violation of this section shall be punishable as a Class 3 misdemeanor.

Code 1950, § 29-41; 1987, c. 488; 1989, c. 421 .



§ 29.1-604. Hunting, etc., after compliance with requirements

When the requirements specified by the Board have been certified and accepted by the Board, and when such persons are otherwise lawfully entitled to hunt game, the licensee and such other persons as he may designate, because of payment of fees or otherwise, may hunt on the licensed premises, and shoot, possess, transport and dispose of by gift any game birds or animals of the species licensed. Game birds or animals not covered by the shooting preserve license may be taken and possessed by the licensee or his guests as otherwise provided by state law or regulation.

Code 1950, § 29-42; 1987, c. 488.



§ 29.1-605. Reserved

Reserved.



§ 29.1-606. Seals to be attached to shot game; penalty

No shot game of the species named in the license shall be removed from the licensed premises until there has been securely attached to the game or package of game a seal, the type and design of which shall be designated by the Board. The seal shall remain attached to the game or package of game until it is finally prepared for consumption.

A violation of this section shall be punishable as a Class 3 misdemeanor.

Code 1950, § 29-44; 1958, c. 492; 1987, c. 488; 1989, c. 421; 1990, c. 408 .



§ 29.1-607. Hunting season and bag limit

The length of the hunting season on such preserves and the size of the bag limit shall be in accordance with rules of the Board.

Code 1950, § 29-45; 1958, c. 491; 1987, c. 488.



§ 29.1-608. Repealed

Repealed by Acts 1994, c. 753.



§ 29.1-609. Revocation of license

Any shooting preserve license may be revoked by the Director upon evidence that the provisions of the contract entered into by the license holder are being violated.

Code 1950, § 29-47; 1987, c. 488.



§ 29.1-610. Portion of James River declared a no hunting area [Not set out]

Not set out. (1987, c. 488.)



§ 29.1-611. Penalty for violations

Any person violating any of the provisions of this chapter shall be guilty of a Class 2 misdemeanor.

Code 1950, § 29-48; 1987, c. 488.



§ 29.1-612. Preserves, private clubs, associations

Nothing in this title shall be construed as permitting any person to hunt, trap or fish in or on the lands or waters of any public or private club, association or preserve of any description as landowner or in any other capacity unless the person has a proper license.

Code 1950, § 29-78; 1987, c. 488.



§ 29.1-700. Definitions

As used in this chapter, unless the context clearly requires a different meaning:

"Motorboat" means any vessel propelled by machinery whether or not the machinery is the principal source of propulsion.

"No wake" means operation of a motorboat at the slowest possible speed required to maintain steerage and headway.

"Operate" means to navigate or otherwise control the movement of a motorboat or a vessel.

"Owner" means a person, other than a lien holder, having the property in or title to a motorboat. The term includes a person entitled to the use or possession of a motorboat subject to an interest in another person, reserved or created by agreement and securing payment of performance of an obligation, but the term excludes a lessee under a lease not intended as security.

"Personal watercraft" means a motorboat less than sixteen feet in length which uses an inboard motor powering a jet pump, as its primary motive power and which is designed to be operated by a person sitting, standing, or kneeling on, rather than in the conventional manner of sitting or standing inside, the vessel.

"Vessel" means every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water.

"Waters of the Commonwealth" means any public waters within the territorial limits of the Commonwealth, the adjacent marginal sea and the high seas when navigated as a part of a journey or ride to or from the Virginia shore.

Code 1960, c. 500, § 62-174.2; 1962, c. 626; 1968, c. 659, § 62.1-167; 1972, c. 412; 1987, c. 488; 1998, cc. 84, 443, 512, 514, 515, 533, 537, 563.



§ 29.1-701. Department to administer chapter; Motorboat Committee; funds for administration; records; rules and regulations

A. It shall be the duty of the Department to enforce and administer the provisions of this chapter.

B. The chairman of the Board shall designate from among the members of the Board three members who shall serve as the Motorboat Committee. This committee shall place special emphasis on the administration and enforcement of this chapter.

C. All expenses required for administration and enforcement of this chapter shall be paid from the funds collected pursuant to the numbering and certificate of title provisions of this chapter. All moneys collected pursuant to the numbering and certificate of title provisions of this chapter shall be deposited into the state treasury credited to a special fund, known as the game protection fund, and accounted for as a separate part to be designated as the motorboat and water safety fund. Such moneys shall be made available to the Department solely for the administration and enforcement of this chapter, for educational activities relating to boating safety and for other activities and purposes of direct benefit to the boating public. Moneys from the motorboat and water safety fund shall not be diverted to any other state agency. The motorboat and water safety fund and moneys otherwise provided for in this chapter shall be made available to carry out the intent and purposes as set forth in this chapter in accordance with plans approved by the Board. All such funds are hereby reserved until expended for the enforcement, administration and other provisions of this chapter. However, the Board is authorized to adopt a plan or formula for the use of these moneys for employing and equipping any additional personnel necessary to carry out the provisions of this chapter and for paying a proportionate share of the salaries, expense, and operational costs of existing personnel according to the time and effort expended by them in carrying out the provisions of this chapter. Such plan or formula may be altered or amended from time to time by the Board as existing conditions may warrant. No funds derived from the sale of hunting licenses or fishing licenses shall be expended or diverted for carrying out the provisions of this chapter.

D. The Department shall maintain a record of all certificates of title it issues. The certificates of title may be located (i) under a distinctive title number assigned to each watercraft, (ii) under the hull identification number of each watercraft, (iii) under the registration number, (iv) alphabetically under the name of the owner, and (v) at the discretion of the Board by any additional methods it determines.

E. The Board shall make such rules and regulations as it deems necessary and proper for the effective administration of this chapter. The proposal and adoption of rules and regulations shall take place as prescribed in Article 1 (§ 29.1-500 et seq.) of Chapter 5 of this title and all rules and regulations shall be published by the Board in a convenient form. The Board shall cooperate with the Department of Taxation in issuing titles and collecting tax thereon.

1960, c. 500, § 62-174.3; 1968, c. 659, § 62.1-168; 1972, c. 412; 1981, c. 405; 1987, cc. 101, 488.



§ 29.1-701.1. Authority of Board to set fees

Notwithstanding any other provision of this title, the Board may by regulation adopt revisions in the fees, as it deems appropriate, charged for motorboat registration certificates and certificates of title under this chapter. Such license fees may be increased or decreased beginning July 1, 2004; however, no fee shall be increased or decreased more frequently than once every three years thereafter and no fee shall be increased or decreased more than $5 during such period.

2004, c. 1027.



§ 29.1-702. Registration requirements; display of numbers; cancellation of certificate; exemption

A. 1. The owner of each motorboat requiring numbering by the Commonwealth shall file an application for a number with the Department on forms approved by it. The owner of the motorboat or the owner's agent shall sign the application and pay the following boat registration fee:

a. For a motorboat under 16 feet, $18;

b. For a motorboat 16 feet to less than 20 feet, $22;

c. For a motorboat 20 feet to less than 40 feet, $28;

d. For a motorboat 40 feet and over, $36.

2. Owners, other than manufacturers or dealers, of more than 10 motorboats numbered by the Commonwealth, shall pay $18 each for the first 10 such boats and $12 for each additional boat.

3. Upon receipt of the application in approved form, the Department shall have the application entered upon the records of its office and issue to the applicant a certificate of number stating the identification number awarded to the motorboat and the name, address and a social security number or numbers, or federal tax identification number of the owner or owners. Any certificate issued in accordance with this chapter shall expire three years from the last day of the month in which it was issued. Upon proper application and payment of fee, and in the discretion of the Director, the certificate may be renewed.

B. The owner shall paint on or attach to each side of the bow of the motorboat the identification number in the manner prescribed by rules and regulations of the Board. The number shall be maintained in legible condition. The certificate of number shall be pocket-size and shall be available for inspection on the motorboat for which issued whenever such motorboat is in operation. However, the certificate of number for any vessel less than 26 feet in length, and leased or rented to another for the lessee's noncommercial use for less than 24 hours, may be retained on shore by the vessel's owner or his representative at the place at which the vessel departs and returns to the possession of the owner or his representative, provided the vessel is appropriately identified as to its owner while in use under such lease or rental.

C. No number other than the number awarded to a motorboat or granted reciprocity pursuant to this chapter shall be displayed on either side of the bow of the motorboat.

D. The Department is authorized to cancel and recall any certificate of number issued by the Department when it appears proper payment has not been made for the certificate of number or when the certificate has been improperly or erroneously issued.

E. Any motorboat purchased and used by a nonprofit volunteer emergency medical services agency or volunteer fire department shall be exempt from the registration fees imposed by subsection A.

1960, c. 500, § 62-174.5; 1962, c. 626; 1964, c. 654; 1968, c. 659, § 62.1-170; 1970, c. 240; 1972, c. 412; 1980, c. 256; 1983, c. 126; 1986, c. 125; 1987, c. 488; 1990, c. 321; 1991, c. 82; 1992, c. 250; 2012, c. 233; 2015, cc. 502, 503.



§ 29.1-702.1. Making false affidavit or swearing falsely, perjury; penalty

Any person who knowingly makes any false affidavit or knowingly swears to or affirms falsely any matter or thing required by this chapter or Chapter 8 (§ 29.1-800 et seq.) of this title or by the Director incidental to his administration of the boating laws shall, upon conviction, be guilty of perjury.

1990, c. 321 .



§ 29.1-703. Identification numbers required; decals

Every motorboat on the waters of this Commonwealth shall be numbered except those specifically exempt in § 29.1-710. No person shall operate or give permission for the operation of any motorboat on such waters unless the motorboat is numbered in accordance with this chapter, federal law, or a federally approved numbering system of another state, or has been issued a temporary registration certificate pursuant to the provisions of § 29.1-703.1. In addition to the numbering requirements, (i) the certificate of number awarded or temporary registration certificate issued to the motorboat must be in effect, (ii) the identifying number set forth in the certificate of number must be displayed on each side of the bow of the motorboat, and (iii) decals signifying the last month and year during which the certificate of number is valid must be displayed on each side of the motorboat within six inches of the registration number so as to be visible while the motorboat is being operated. Decals will be furnished with each certificate of number issued or reissued by the Department. Expired decals must be removed from the vessel. Upon written request and for good cause, the Board may allow exceptions to the requirement to display decals. If a decal becomes defaced, lost or destroyed, application for replacement shall be made to the Board within fifteen days. A fee of one dollar shall be charged for each decal or set of decals replaced. Decals must be displayed upon the watercraft for which they were purchased and are not transferable.

1960, c. 500, § 62-174.4; 1962, c. 626; 1968, c. 659, § 62.1-169; 1984, c. 3; 1987, c. 488; 1995, c. 241.



§ 29.1-703.1. Temporary registration certificate; fee; application

A. An owner may obtain a temporary registration certificate from the Department or an authorized agent of the Department. The fee for the temporary registration certificate shall be ten dollars. Each temporary registration certificate issued shall be valid for a period of thirty days from the date of issuance. To qualify for a temporary registration certificate, the owner shall provide his name and address (including zip code), sufficient proof of ownership as determined by the Department and a description of the motorboat to include the: present number on the boat (if any); make and model; type of propulsion; year of manufacture; length as measured along the centerline; hull identification number; state of principal use; and required fee. Application for the permanent certificate of number and certificate of title (if applicable) with applicable fees shall be submitted to the Department immediately upon receipt of a temporary registration certificate.

B. A temporary registration certificate shall not be valid as proof of ownership for any vessel.

1995, c. 241.



§ 29.1-703.2. Designation of agents; compensation to agents; deposit of temporary registration certificate moneys

A. The Director may authorize any person to act as an agent to issue temporary registration certificates. Persons accepting such authorization may be issued temporary registration certificates which upon issuance, in conformity with this chapter and with any rules and regulations of the Board, shall be valid as if issued directly by the Director.

B. Notwithstanding the provisions of § 2.2-1802, the money received for temporary registration certificates issued pursuant to § 29.1-703.1 shall be paid by each agent to the Department for payment into the state treasury. All moneys collected by the Department from the issuance of temporary registration certificates shall be deposited into the game protection fund and credited to the motorboat and water safety fund.

C. As compensation for such service, agents shall add and retain an amount equal to the fee provided to agents for the sale of hunting and fishing licenses as provided in § 29.1-332.

D. Remittance to the Department shall be made by each agent as required by the Department.

1995, c. 241.



§ 29.1-704. Recording previously awarded numbers

The owner of any motorboat already covered by a number in effect which has been awarded to it pursuant to then operative federal law or pursuant to a federally approved numbering system of another state shall record the number prior to operating the motorboat on the waters of this Commonwealth in excess of the ninety-day reciprocity period provided for in § 29.1-710. Such recordation shall be in the manner and pursuant to the procedure required for the award of a number under § 29.1-702, except that no additional or substitute number shall be issued.

1960, c. 500, § 62-174.5; 1962, c. 626; 1964, c. 654; 1968, c. 659, § 62.1-170; 1970, c. 240; 1972, c. 412; 1980, c. 256; 1983, c. 126; 1986, c. 125; 1987, c. 488.



§ 29.1-705. Change of ownership of motorboat; lost certificates

Should the ownership of a numbered motorboat change, a new application form with the appropriate fee as provided in § 29.1-702 shall be filed with the Department, and a new certificate bearing the same number shall be awarded in the manner as provided for in an original award of number. If the registration of the former owner is valid and the new owner has in his possession the dated bill of sale and the valid registration card of the former owner, the new owner may operate the vessel for thirty days from the date of purchase. If a certificate is lost, a new certificate bearing the same number shall be issued upon payment of a fee of fifty cents. Possession of the certificate shall in cases involving prosecution for violation of any provision of this chapter be prima facie evidence that the person whose name appears thereon is the owner of the boat.

1960, c. 500, § 62-174.5; 1962, c. 626; 1964, c. 654; 1968, c. 659, § 62.1-170; 1970, c. 240; 1972, c. 412; 1980, c. 256; 1983, c. 126; 1986, c. 125; 1987, c. 488.



§ 29.1-706. Agents awarding numbers

The Director may award any certificate of number directly or may authorize any person to act as an agent to make award. Persons accepting such authorization may be assigned a block of numbers and certificates which upon award, in conformity with this chapter and with any rules and regulations of the Board, shall be valid as if awarded directly by the Director.

1960, c. 500, § 62-174.5; 1962, c. 626; 1964, c. 654; 1968, c. 659, § 62.1-170; 1970, c. 240; 1972, c. 412; 1980, c. 256; 1983, c. 126; 1986, c. 125; 1987, c. 488.



§ 29.1-707. Records

All records of the Department made or kept pursuant to this section shall be public records and shall be open for inspection subject to conditions the Board may prescribe. The Director shall furnish, without cost, the annual lists of boat registrations, as of January 1, to the commissioners of revenue of each county or city, except that the Director shall not send the lists to any commissioner who requests that he not receive them.

1960, c. 500, § 62-174.5; 1962, c. 626; 1964, c. 654; 1968, c. 659, § 62.1-170; 1970, c. 240; 1972, c. 412; 1980, c. 256; 1983, c. 126; 1986, c. 125; 1987, c. 488.



§ 29.1-708. Transfer, destruction or abandonment of motorboat

The owner shall furnish the Department with notice of (i) the transfer of all or any part of his interest other than the creation of a security interest in a motorboat numbered in Virginia pursuant to § 29.1-702 or § 29.1-704 or (ii) the destruction or abandonment of such motorboat, within fifteen days thereof. Such transfer, destruction, or abandonment shall terminate the certificate of number for the motorboat except that, in the case of a transfer of a part interest which does not affect the owner's right to operate such motorboat, the transfer shall not terminate the certificate of number.

1960, c. 500, § 62-174.5; 1962, c. 626; 1964, c. 654; 1968, c. 659, § 62.1-170; 1970, c. 240; 1972, c. 412; 1980, c. 256; 1983, c. 126; 1986, c. 125; 1987, c. 488.



§ 29.1-709. Change of address of certificate holder

Any holder of a certificate of number shall notify the Department within fifteen days if his address appearing on the certificate changes, and he shall furnish the Department with his new address. The Board may provide in its rules and regulations for the surrender of the certificate bearing the former address and for certificate replacements or alterations bearing the new address.

1960, c. 500, § 62-174.5; 1962, c. 626; 1964, c. 654; 1968, c. 659, § 62.1-170; 1970, c. 240; 1972, c. 412; 1980, c. 256; 1983, c. 126; 1986, c. 125; 1987, c. 488.



§ 29.1-710. Exemption from numbering requirements

A motorboat shall not be required to be numbered under this chapter if it is:

1. A motorboat which has been awarded a number pursuant to federal law or a federally approved numbering system of another state if the boat has been within the Commonwealth for less than ninety consecutive days.

2. A motorboat from a country other than the United States temporarily using the waters of the Commonwealth.

3. A motorboat which is used in a governmental function by the United States, a state or a subdivision of the state.

4. A ship's lifeboat.

5. A vessel which has a valid marine document issued by the Bureau of Customs of the United States government or any federal agency successor thereto.

6. A racing boat used during an authorized race and during a twenty-four-hour period before and after the race.

7. A motorboat belonging to a class of vessels which has been exempted from numbering by a regulation adopted by the Board after the Board has found that applicable federal law or federal regulation has exempted, or permitted the exemption of, such class of vessels.

8. A motorboat for which (i) a valid temporary registration certificate has been issued by the Department or an authorized agent of the Department, and (ii) an application has been made for a permanent registration and title (if applicable).

1960, c. 500, § 62-174.7; 1962, c. 626; 1964, c. 654; 1968, c. 659, § 62.1-173; 1972, c. 412; 1987, c. 488; 1995, c. 241.



§ 29.1-711. Dealers and manufacturers of motorboats

The following shall apply to dealers and manufacturers:

1. The registering and numbering requirements of this chapter shall apply to dealers and manufacturers of motorboats.

2. Applications for certificates of number shall be made on the approved application form prescribed in this chapter. Dealers and manufacturers shall certify that they are dealers or manufacturers.

3. Applications shall be accompanied by a fee of twenty-five dollars for dealers and forty dollars for manufacturers, by check or money order, and shall be forwarded to the Department.

4. Upon receipt by the Department of a properly completed application and fee, it shall issue to the applicant a dealer's or manufacturer's certificate of number, as appropriate, which may be used in connection with the operation of any motorboat in the possession of the dealer or manufacturer when the boat is being used for demonstration purposes.

5. Additional dealer's or manufacturer's certificates of number may be obtained by applying in the same manner as prescribed for the initial certificate with payment of an additional fee of twelve dollars for each additional certificate.

6. Manufacturers or dealers may have the number or numbers awarded to them printed upon or attached to a removable sign or signs to be temporarily but firmly mounted upon or attached to the boat being demonstrated, so long as the display meets the requirements of this chapter.

1960, c. 500, § 62-174.5; 1962, c. 626; 1964, c. 654; 1968, c. 659, § 62.1-170; 1970, c. 240; 1972, c. 412; 1980, c. 256; 1983, c. 126; 1986, c. 125; 1987, c. 488; 1990, c. 321 .



§ 29.1-712. Repealed

Repealed by Acts 2013, c. 787, cl. 2, effective July 1, 2014.



§ 29.1-733.2. Definitions

The definitions in this section do not apply to any Virginia or federal law governing licensing, numbering, or registration if the same term is used in that law. As used in this article, unless the context requires a different meaning:

"Abandoned watercraft" means a watercraft that is left unattended on private property for more than 10 days without the consent of the property's owner, regardless of whether it was brought onto the private property with the consent of the owner or person in control of the private property.

"Agreement" means the same as that term is defined in subdivision (b)(3) of § 8.1A-201.

"Barge" means a watercraft that is not self-propelled or fitted for propulsion by sail, paddle, oar, or similar device.

"Builder's certificate" means a certificate of the facts of the build of a vessel described in 46 C.F.R. § 67.99, as amended.

"Buyer" means a person that buys or contracts to buy a watercraft.

"Buyer in ordinary course of business" means the same as that term is defined in subdivision (b)(9) of § 8.1A-201.

"Cancel," with respect to a certificate of title, means to make the certificate ineffective.

"Certificate of origin" means a record created by a manufacturer or importer as the manufacturer's or importer's proof of identity of a watercraft. The term includes a manufacturer's certificate or statement of origin and an importer's certificate or statement of origin. The term does not include a builder's certificate.

"Certificate of title" means a record, created by the Department under this article or by a governmental agency of another jurisdiction under the law of that jurisdiction that is designated as a certificate of title by the Department or agency and is evidence of ownership of a watercraft.

"Conspicuous" means the same as that term is defined in subdivision (b)(10) of § 8.1A-201.

"Consumer goods" means the same as that term is defined in subdivision (a)(23) of § 8.9A-102.

"Dealer" means any watercraft dealer as defined in § 29.1-801.

"Debtor" means the same as that term is defined in subdivision (a)(28) of § 8.9A-102.

"Documented vessel" means a watercraft covered by a certificate of documentation issued pursuant to 46 U.S.C. § 12105, as amended. The term does not include a foreign-documented vessel.

"Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

"Electronic certificate of title" means a certificate of title consisting of information that is stored solely in an electronic medium and is retrievable in perceivable form.

"Foreign-documented vessel" means a watercraft whose ownership is recorded in a registry maintained by a country other than the United States that identifies each person that has an ownership interest in a watercraft and includes a unique alphanumeric designation for the watercraft.

"Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

"Hull damaged" means compromised with respect to the integrity of a watercraft's hull by a collision, allision, lightning strike, fire, explosion, running aground, or similar occurrence, or the sinking of a watercraft in a manner that creates a significant risk to the integrity of the watercraft's hull.

"Hull identification number" means the alphanumeric designation assigned to a watercraft pursuant to 33 C.F.R. Part 181, as amended.

"Knowledge" means the same as that term is defined in § 8.1A-202.

"Lease" means the same as that term is defined in subdivision (1)(j) of § 8.2A-103.

"Lessor" means the same as that term is defined in subdivision (1)(p) of § 8.2A-103.

"Lien creditor," with respect to a watercraft, means:

1. A creditor that has acquired a lien on the watercraft by attachment, levy, or the like;

2. An assignee for benefit of creditors from the time of assignment;

3. A trustee in bankruptcy from the date of the filing of the petition; or

4. A receiver in equity from the time of appointment.

"Notice" means the same as that term is defined in § 8.1A-202.

"Owner" means a person that has legal title to a watercraft.

"Owner of record" means the owner indicated in the files of the Department or, if the files indicate more than one owner, the one first indicated.

"Person" means an individual, corporation, business trust, estate, trust, statutory trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

"Purchase" means to take by sale, lease, mortgage, pledge, consensual lien, security interest, gift, or any other voluntary transaction that creates an interest in a watercraft.

"Purchaser" means a person that takes by purchase.

"Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Registration number" means the alphanumeric designation for a vessel issued pursuant to 46 U.S.C. § 12301, as amended.

"Representative" means the same as that term is defined in subdivision (b)(33) of § 8.1A-201.

"Sale" means the same as that term is defined in § 8.2-106.

"Secured party," with respect to a watercraft, means a person:

1. In whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

2. That is a consignor under Title 8.9A; or

3. That holds a security interest arising under § 8.2-401 or 8.2-505, subsection (3) of § 8.2-711, or subsection (5) of § 8.2A-508.

"Secured party of record" means the secured party whose name is indicated as the name of the secured party in the files of the Department or, if the files indicate more than one secured party, the one first indicated.

"Security agreement" means the same as that term is defined in subdivision (a)(74) of § 8.9A-102.

"Security interest" means an interest in a watercraft that secures payment or performance of an obligation if the interest is created by contract or arises under § 8.2-401 or 8.2-505, subsection (3) of § 8.2-711, or subsection (5) of § 8.2A-508. The term includes any interest of a consignor in a watercraft in a transaction that is subject to Title 8.9A. The term does not include the special property interest of a buyer of a watercraft on identification of that watercraft to a contract for sale under § 8.2-401, but a buyer also may acquire a security interest by complying with Title 8.9A. Except as otherwise provided in § 8.2-505, the right of a seller or lessor of a watercraft under Title 8.2 or Title 8.2A to retain or acquire possession of the watercraft is not a security interest, but a seller or lessor also may acquire a security interest by complying with Title 8.9A. The retention or reservation of title by a seller of a watercraft notwithstanding shipment or delivery to the buyer under § 8.2-401 is limited in effect to a reservation of a security interest. Whether a transaction in the form of a lease creates a security interest is determined by § 8.1A-304.

"Seller" means the same as that term is defined in subdivision (1)(o) of § 8.2A-103.

"Send" means the same as that term is defined in subdivision (b)(36) of § 8.1A-201.

"Sign" means, with present intent to authenticate or adopt a record, to:

1. Make or adopt a tangible symbol; or

2. Attach to or logically associate with the record an electronic symbol, sound, or process.

"State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

"State of principal use" means the state on whose waters a watercraft is or will be used, operated, navigated, or employed more than on the waters of any other state during a calendar year.

"Title brand" means a designation of previous damage, use, or condition that shall be indicated on a certificate of title.

"Transfer of ownership" means a voluntary or involuntary conveyance of an interest in a watercraft.

"Value" means the same as that term is defined in § 8.1A-204.

"Watercraft" means any vessel that is used or capable of being used as a means of transportation on water and is propelled by machinery, whether or not the machinery is the principal source of propulsion, except:

1. A seaplane;

2. An amphibious vehicle for which a certificate of title is issued pursuant to Chapter 6 (§ 46.2-600 et seq.) of Title 46.2 or a similar statute of another state;

3. A vessel that measures 18 feet or less in length along the centerline and is propelled by sail;

4. A vessel that operates only on a permanently fixed, manufactured course and whose movement is restricted to or guided by means of a mechanical device to which the vessel is attached or by which the vessel is controlled;

5. A stationary floating structure that:

a. Does not have and is not designed to have a mode of propulsion of its own;

b. Is dependent for utilities upon a continuous utility hookup to a source originating on shore; and

c. Has a permanent, continuous hookup to a shoreside sewage system;

6. A vessel owned by the United States, a state, or a foreign government or a political subdivision of any of them;

7. A vessel used solely as a lifeboat on another vessel; or

8. A vessel that has a valid marine document issued by the United States Coast Guard.

"Written certificate of title" means a certificate of title consisting of information inscribed on a tangible medium.

2013, c. 787; 2014, c. 371.



§ 29.1-733.3. Applicability

Subject to § 29.1-733.29, this article applies to any transaction, certificate of title, or record relating to a watercraft, even if the transaction, certificate of title, or record was entered into or created before July 1, 2014.

2013, c. 787.



§ 29.1-733.4. Supplemental principles of law and equity

Unless displaced by a provision of this article, the principles of law and equity supplement its provisions.

2013, c. 787.



§ 29.1-733.5. Law governing watercraft covered by certificate of title

A. The law of the state or other jurisdiction under whose certificate of title a watercraft is covered governs all issues relating to the certificate from the time the watercraft becomes covered by the certificate until the watercraft becomes covered by another certificate or becomes a documented watercraft, even if no other relationship exists between the jurisdiction and the watercraft or its owner.

B. A watercraft becomes covered by a certificate of title when an application for the certificate and the applicable fee are delivered to the Department in accordance with this article or to the governmental agency that creates a certificate in another jurisdiction in accordance with the law of that jurisdiction.

2013, c. 787.



§ 29.1-733.6. Certificate of title required

A. No person shall operate a watercraft subject to titling under this chapter unless the owner has applied to the Department for a certificate of title for the watercraft or has been issued a valid temporary registration certificate as provided for in § 29.1-703.1. Except as otherwise provided in subsections B through E, the owner of a watercraft for which Virginia is the state of principal use shall deliver to the Department an application for a certificate of title for the watercraft, with the applicable fee, not later than 20 days after the later of:

1. The date of a transfer of ownership; or

2. The date Virginia becomes the state of principal use.

B. An application for a certificate of title is not required for:

1. A documented vessel;

2. A foreign-documented vessel;

3. A barge;

4. A watercraft before delivery if the watercraft is under construction or completed pursuant to contract; or

5. A watercraft held by a dealer for sale or lease.

C. A dealer transferring a watercraft required to be titled under this article shall assign the title to the new owner or, in the case of a new watercraft, assign the certificate of origin. The dealer shall forward all fees and applications to the Department within 20 days of sale. Each dealer shall maintain a record for six years of any watercraft he bought, sold, exchanged, or received for sale or exchange. This record shall be available for inspection by Department representatives during reasonable business hours.

D. No dealer shall purchase or acquire a new watercraft without obtaining from the seller a certificate of origin. No manufacturer, importer, dealer, or other person shall sell or otherwise dispose of a new watercraft to a dealer for purposes of display and resale without delivering to the dealer a certificate of origin. The certificate of origin shall be a uniform or standardized form prescribed by the Department and shall contain:

1. On the front, a description of the watercraft including its trade name, if any, year, series or model, body type, and manufacturer's serial number; certification of date of transfer of watercraft and name and address of transferee; certification that this was the transfer of watercraft in ordinary trade and commerce; and the signature and address of a representative of the transferor; and

2. On the reverse side, an assignment form, including the name and address of the transferee, a certification that the watercraft is new, and a warranty that the title at the time of delivery is subject only to such liens and encumbrances as set forth and described in full in the assignment.

E. The Department shall not issue, transfer, or renew pursuant to the requirements of 46 U.S.C. § 12301, as amended, a certificate of number for a watercraft unless the Department has created a certificate of title for the watercraft or an application for a certificate for the watercraft and the applicable fee have been delivered to the Department. Any owner of a watercraft that was not previously required to be titled and whose certificate of number expires after January 1, 1998, shall apply for a certificate of title at the time of renewal of the certificate of number.

2013, c. 787.



§ 29.1-733.7. Application for certificate of title

A. Except as otherwise provided in § 29.1-733.10, 29.1-733.15, 29.1-733.19, 29.1-733.20, 29.1-733.21, or 29.1-733.22, only an owner may apply for a certificate of title.

B. An application for a certificate of title shall be signed by the applicant and contain:

1. The applicant's name, the street address of the applicant's principal residence, and, if different, the applicant's mailing address;

2. The name and mailing address of each other owner of the watercraft at the time of application;

3. The motor vehicle driver's license number, social security number, or taxpayer identification number of each owner;

4. The hull identification number for the watercraft or, if none, an application for the issuance of a hull identification number for the watercraft;

5. If numbering is required pursuant to § 29.1-703, the registration number for the watercraft or, if none has been issued by the Department, an application for a registration number pursuant to § 29.1-702;

6. A description of the watercraft as required by the Department, which shall include:

a. The official number for the watercraft, if any, assigned by the U.S. Coast Guard;

b. The name of the manufacturer, builder, or maker;

c. The model year or the year in which the manufacture or build of the watercraft was completed;

d. The overall length of the watercraft;

e. The watercraft type;

f. The hull material;

g. The propulsion type;

h. The engine drive type, if any;

i. The motor identification, including manufacturer's name and serial number, except on motors of 25 horsepower or less; and

j. The fuel type, if any;

7. An indication of all security interests in the watercraft known to the applicant and the name and mailing address of each secured party;

8. A statement that the watercraft is not a documented vessel or a foreign-documented vessel;

9. Any title brand known to the applicant and, if known, the jurisdiction under whose law the title brand was created;

10. If the applicant knows that the watercraft is hull damaged, a statement that the watercraft is hull damaged;

11. If the application is made in connection with a transfer of ownership, the transferor's name, street address and, if different, mailing address, the sales price, if any, and the date of the transfer; and

12. If the watercraft previously was registered or titled in another jurisdiction, a statement identifying each jurisdiction known to the applicant in which the watercraft was registered or titled.

C. In addition to the information required by subsection B, an application for a certificate of title may contain an electronic communication address of the owner, transferor, or secured party.

D. Except as otherwise provided in § 29.1-733.19, 29.1-733.20, 29.1-733.21, or 29.1-733.22, an application for a certificate of title shall be accompanied by:

1. A certificate of title that is signed by the owner shown on the certificate and that:

a. Identifies the applicant as the owner of the watercraft; or

b. Is accompanied by a record that identifies the applicant as the owner; or

2. If there is no certificate of title:

a. If the watercraft was a documented vessel, a record issued by the U.S. Coast Guard that shows that the watercraft is no longer a documented vessel and identifies the applicant as the owner;

b. If the watercraft was a foreign-documented vessel, a record issued by the foreign country that shows that the watercraft is no longer a foreign-documented vessel and identifies the applicant as the owner; or

c. In all other cases, a certificate of origin, bill of sale, or other record that to the satisfaction of the Department identifies the applicant as the owner. Issuance of registration under the provisions of § 29.1-702 is prima facie evidence of ownership of a watercraft and entitlement to a certificate of title under the provisions of this article.

E. A record submitted in connection with an application is part of the application. The Department shall maintain the record in its files.

F. The Department shall require that an application for a certificate of title be accompanied by payment or evidence of payment of all fees and taxes payable by the applicant under law of the Commonwealth other than this article in connection with the application or the acquisition or use of the watercraft. The Department shall charge $7 for issue of each certificate of title, transfer of title, or for the recording of a supplemental lien. The Department shall charge $2 for the issuance of each duplicate title or for changes to a previously issued certificate of title that are made necessary by a change of the motor on the watercraft. Any watercraft purchased and used by a nonprofit volunteer emergency medical services agency shall be exempt from the fees imposed under this section.

G. The application shall be on forms prescribed and furnished by the Department and shall contain any other information required by the Director.

H. Whenever any person, after applying for or obtaining the certificate of title of a watercraft, moves from the address shown in the application or upon the certificate of title, he shall, within 30 days, notify the Department in writing of his change of address. A fee of $7 shall be imposed upon anyone failing to comply with this subsection within the time prescribed.

2013, c. 787; 2014, c. 371; 2015, cc. 502, 503.



§ 29.1-733.8. Creation and cancellation of certificate of title

A. Unless an application for a certificate of title is rejected under subsection C or D, the Department shall create a certificate for the watercraft in accordance with subsection B not later than 20 days after delivery to it of an application that complies with § 29.1-733.7.

B. If the Department creates electronic certificates of title, the Department shall create an electronic certificate unless in the application the secured party of record or, if none, the owner of record, requests that the Department create a written certificate.

C. Except as otherwise provided in subsection D, the Department shall reject an application for a certificate of title only if:

1. The application does not comply with § 29.1-733.7;

2. The application does not contain documentation sufficient for the Department to determine whether the applicant is entitled to a certificate;

3. There is a reasonable basis for concluding that the application is fraudulent or issuance of a certificate would facilitate a fraudulent or illegal act; or

4. The application does not comply with the law of the Commonwealth other than this article.

D. The Department shall reject an application for a certificate of title for a watercraft that is a documented vessel or a foreign-documented vessel.

E. The Department shall cancel a certificate of title created by it only if the Department:

1. Could have rejected the application for the certificate under subsection C;

2. Is required to cancel the certificate under another provision of this article; or

3. Receives satisfactory evidence that the watercraft is a documented vessel or a foreign-documented vessel.

F. The Department shall provide an opportunity for an informal fact-finding proceeding at which the owner and any other interested party may present evidence in support of or opposition to cancellation of a certificate of title. The Department shall serve all owners and secured parties indicated in the files of the Department with notice of the opportunity for an informal fact-finding proceeding. Service shall be made personally or by mail through the U.S. Postal Service, properly addressed, postage paid, return receipt requested. Service by mail is complete on deposit with the U.S. Postal Service. The Department by rule may authorize service by electronic transmission if a copy is sent on the same day by first-class mail or by a commercial delivery company. If not later than 30 days after the notice was served, the Department receives a request for an informal fact-finding proceeding from an interested party, the Department shall hold the proceeding not later than 20 days after receiving the request.

2013, c. 787.



§ 29.1-733.9. Content of certificate of title

A. A certificate of title shall contain:

1. The date the certificate was created;

2. The name of the owner of record and, if not all owners are listed, an indication that there are additional owners indicated in the files of the Department;

3. The mailing address of the owner of record;

4. The hull identification number;

5. The information listed in subdivision B 6 of § 29.1-733.7;

6. Except as otherwise provided in subsection B of § 29.1-733.15, the name and mailing address of the secured party of record, if any, and if not all secured parties are listed, an indication that there are other security interests indicated in the files of the Department; and

7. All title brands indicated in the files of the Department covering the watercraft, including brands indicated on a certificate created by a governmental agency of another jurisdiction and delivered to the Department.

B. The Department may note on a certificate of title the name and mailing address of a secured party that is not a secured party of record.

C. For each title brand indicated on a certificate of title, the certificate shall identify the jurisdiction under whose law the title brand was created or the jurisdiction that created the certificate on which the title brand was indicated. If the meaning of a title brand is not easily ascertainable or cannot be accommodated on the certificate, the certificate may state: "Previously branded in (insert the jurisdiction under whose law the title brand was created or whose certificate of title previously indicated the title brand)."

D. If the files of the Department indicate that a watercraft previously was registered or titled in a foreign country, the Department shall indicate on the certificate of title that the watercraft was registered or titled in that country.

E. A written certificate of title shall contain a form that all owners indicated on the certificate may sign to evidence consent to a transfer of an ownership interest to another person. The form shall include a certification, signed under penalty of perjury, that the statements made are true and correct to the best of each owner's knowledge, information, and belief.

F. A written certificate of title shall contain a form for the owner of record to indicate, in connection with a transfer of an ownership interest, that the watercraft is hull damaged.

2013, c. 787.



§ 29.1-733.10. Title brand

A. Unless subsection C applies, at or before the time the owner of record transfers an ownership interest in a hull-damaged watercraft that is covered by a certificate of title created by the Department, if the damage occurred while that person was an owner of the watercraft and the person has notice of the damage at the time of the transfer, the owner shall:

1. Deliver to the Department an application for a new certificate that complies with § 29.1-733.7 and includes the title brand designation "Hull Damaged"; or

2. Indicate on the certificate in the place designated for that purpose that the watercraft is hull damaged and deliver the certificate to the transferee.

B. Not later than 20 days after delivery to the Department of the application under subdivision A 1 or the certificate of title under subdivision A 2, the Department shall create a new certificate that indicates that the watercraft is branded "Hull Damaged."

C. Before an insurer transfers an ownership interest in a hull-damaged watercraft that is covered by a certificate of title created by the Department, the insurer shall deliver to the Department an application for a new certificate that complies with § 29.1-733.7 and includes the title brand designation "Hull Damaged." Not later than 20 days after delivery of the application to the Department, the Department shall create a new certificate that indicates that the watercraft is branded "Hull Damaged."

D. An owner of record that fails to comply with subsection A, a person that solicits or colludes in a failure by an owner of record to comply with subsection A, or an insurer that fails to comply with subsection C is subject to a civil penalty of $1,000.

2013, c. 787.



§ 29.1-733.11. Maintenance of and access to files

A. For each record relating to a certificate of title submitted to the Department, the Department shall:

1. Ascertain or assign the hull identification number for the watercraft;

2. Maintain the hull identification number and all the information submitted with the application pursuant to subsection B of § 29.1-733.7 to which the record relates, including the date and time the record was delivered to the Department;

3. Maintain the files for public inspection subject to subsection E; and

4. Index the files of the Department as required by subsection B.

B. The Department shall maintain in its files the information contained in all certificates of title created under this article. The information in the files of the Department shall be searchable by the hull identification number of the watercraft, the registration number, the name of the owner of record, and any other method used by the Department.

C. The Department shall maintain in its files, for each watercraft for which it has created a certificate of title, all title brands known to the Department, the name of each secured party known to the Department, the name of each person known to the Department to be claiming an ownership interest, and all stolen-property reports the Department has received.

D. Upon request, for safety, security, or law-enforcement purposes, the Department shall provide to federal, state, or local government the information in its files relating to any watercraft for which the Department has issued a certificate of title.

E. Except as otherwise provided by the law of the Commonwealth other than this article, the information required under § 29.1-733.9 is a public record. The information provided under subdivision B 3 of § 29.1-733.7 is not a public record.

2013, c. 787.



§ 29.1-733.12. Action required on creation of certificate of title

A. On creation of a written certificate of title, the Department promptly shall send the certificate to the secured party of record or, if none, to the owner of record at the address indicated for that person in the files of the Department. On creation of an electronic certificate of title, the Department promptly shall send a record evidencing the certificate to the owner of record and, if there is one, to the secured party of record at the address indicated for that person in the files of the Department. The Department shall send the record to the person's mailing address or, if indicated in the files of the Department, an electronic address.

B. If the Department creates a written certificate of title, any electronic certificate of title for the watercraft is canceled and replaced by the written certificate. The Department shall maintain in the files of the Department the date and time of cancellation.

C. Before the Department creates an electronic certificate of title, any written certificate for the watercraft shall be surrendered to the Department. If the Department creates an electronic certificate, the Department shall destroy or otherwise cancel the written certificate for the watercraft that has been surrendered to the Department and maintain in the files of the Department the date and time of destruction or other cancellation. If a written certificate being canceled is not destroyed, the Department shall indicate on the face of the certificate that it has been canceled.

2013, c. 787.



§ 29.1-733.13. Effect of certificate of title

A certificate of title is prima facie evidence of the accuracy of the information in the record that constitutes the certificate.

2013, c. 787.



§ 29.1-733.14. Effect of possession of certificate of title; judicial process; levy; penalty

A. Possession of a certificate of title does not by itself provide a right to obtain possession of a watercraft. Garnishment, attachment, levy, replevin, or other judicial process against the certificate is not effective to determine possessory rights to the watercraft. This article does not prohibit enforcement under law of the Commonwealth other than this article of a security interest in, levy on, or foreclosure of a statutory or common-law lien on a watercraft. Absence of an indication of a statutory or common-law lien on a certificate does not invalidate the lien.

B. A levy made by virtue of an execution, fieri facias, or other proper court order, upon a watercraft for which a certificate of title has been issued by the Department, shall constitute a lien, when the officer making the levy reports to the Department at its principal office, on forms provided by the Department, that the levy has been made and that the vessel levied upon is in the custody of the officer. Should the lien thereafter be satisfied or should the vessel levied upon and seized thereafter be released by the officer, he shall immediately report that fact to the Department at its principal office. Any owner who, after such levy and seizure by an officer and before the report is made by the officer to the Department, fraudulently assigns or transfers his title to or interest in the watercraft, or causes the certificate of title to be assigned or transferred, or causes a security interest to be shown upon such certificate of title, is guilty of a Class 1 misdemeanor.

2013, c. 787.



§ 29.1-733.15. Perfection of security interest

A. Except as otherwise provided in this section or § 29.1-733.29, a security interest in a watercraft shall be perfected only by delivery to the Department of an application for a certificate of title that identifies the secured party and otherwise complies with § 29.1-733.7. The security interest is perfected on the later of delivery to the Department of the application and the applicable fee or attachment of the security interest under § 8.9A-203.

B. If the interest of a person named as owner, lessor, consignor, or bailor in an application for a certificate of title delivered to the Department is a security interest, the application sufficiently identifies the person as a secured party. Identification on the application for a certificate of a person as owner, lessor, consignor, or bailor is not by itself a factor in determining whether the person's interest is a security interest.

C. If the Department has created a certificate of title for a watercraft, a security interest in the watercraft shall be perfected by delivery to the Department of an application, on a form the Department shall require, to have the security interest added to the certificate. The application shall be signed by an owner of the watercraft or by the secured party and shall include:

1. The name of the owner of record;

2. The name and mailing address of the secured party;

3. The hull identification number for the watercraft; and

4. If the Department has created a written certificate of title for the watercraft, the certificate.

D. A security interest perfected under subsection C is perfected on the later of delivery to the Department of the application and all applicable fees or attachment of the security interest under § 8.9A-203.

E. On delivery of an application that complies with subsection C and payment of all applicable fees, the Department shall create a new certificate of title pursuant to § 29.1-733.8 and deliver the new certificate or a record evidencing an electronic certificate pursuant to subsection A of § 29.1-733.12. The Department shall maintain in the files of the Department the date and time of delivery of the application to the Department.

F. If a secured party assigns a perfected security interest in a watercraft, the receipt by the Department of a statement providing the name of the assignee as secured party is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor. A purchaser of a watercraft subject to a security interest that obtains a release from the secured party indicated in the files of the Department or on the certificate takes free of the security interest and of the rights of a transferee unless the transfer is indicated in the files of the Department or on the certificate.

G. This section does not apply to a security interest:

1. In a watercraft by a person during any period in which the watercraft is inventory held for sale or lease by the person or is leased by the person as lessor if the person is in the business of selling watercraft;

2. In a barge for which no application for a certificate of title has been delivered to the Department; or

3. In a watercraft before delivery if the watercraft is under construction, or completed, pursuant to contract and for which no application for a certificate has been delivered to the Department.

H. This subsection applies if a certificate of documentation for a documented vessel is deleted or canceled. If a security interest in the watercraft was valid immediately before deletion or cancellation against a third party as a result of compliance with 46 U.S.C. § 31321, the security interest is and remains perfected until the earlier of four months after cancellation of the certificate or the time the security interest becomes perfected under this article.

I. A security interest in a watercraft arising under § 8.2-401 or 8.2-505, subsection (3) of § 8.2-711, or subsection (5) of § 8.2A-508 is perfected when it attaches but becomes unperfected when the debtor obtains possession of the watercraft, unless before the debtor obtains possession the security interest is perfected pursuant to subsection A or C.

J. A security interest in a watercraft as proceeds of other collateral is perfected to the extent provided in § 8.9A-315.

K. A security interest in a watercraft perfected under the law of another jurisdiction is perfected to the extent provided in subsection (d) of § 8.9A-316.

2013, c. 787.



§ 29.1-733.16. Termination statement; delivery of certificate of title; penalty

A. A secured party indicated in the files of the Department as having a security interest in a watercraft shall deliver a termination statement to the Department and, on the debtor's request, to the debtor by the earlier of:

1. Twenty days after the secured party receives a signed demand from an owner for a termination statement and there is no obligation secured by the watercraft subject to the security interest and no commitment to make an advance, incur an obligation, or otherwise give value secured by the watercraft; or

2. If the watercraft is consumer goods, 30 days after there is no obligation secured by the watercraft and no commitment to make an advance, incur an obligation, or otherwise give value secured by the watercraft.

B. If a written certificate of title has been created and delivered to a secured party and a termination statement is required under subsection A, the secured party, not later than the date required by subsection A, shall deliver the certificate to the debtor or to the Department with the statement. An owner, upon securing the release of any security interest upon a vessel shown upon the certificate of title issued for the watercraft, may exhibit the documents evidencing the release, signed by the person or persons making such release, and the certificate of title to the Department. If the certificate is lost, stolen, mutilated, destroyed, or is otherwise unavailable or illegible, the secured party shall deliver with the statement, not later than the date required by subsection A, an application for a replacement certificate meeting the requirements of § 29.1-733.22.

C. On delivery to the Department of a termination statement authorized by the secured party, the security interest to which the statement relates ceases to be perfected. If the security interest to which the statement relates was indicated on the certificate of title, the Department shall create a new certificate and deliver the new certificate or a record evidencing an electronic certificate. The Department shall maintain in its files the date and time of delivery to the Department of the statement.

D. A secured party that fails to deliver a required termination statement is liable for any loss that the secured party had reason to know might result from its failure to comply and that could not reasonably have been prevented and for the cost of an application for a certificate of title under § 29.1-733.7 or 29.1-733.22.

E. It shall constitute a Class 1 misdemeanor for a secured party who holds a certificate of title to refuse or fail to surrender the certificate to the owner or his agent within 10 days after the security interest has been paid and satisfied.

2013, c. 787.



§ 29.1-733.17. Transfer of ownership

A. On voluntary transfer of an ownership interest in a watercraft covered by a certificate of title, the following rules apply:

1. If the certificate is a written certificate of title and the transferor's interest is noted on the certificate, the transferor promptly shall sign the certificate and deliver it to the transferee. If the transferor does not have possession of the certificate, the person in possession of the certificate has a duty to facilitate the transferor's compliance with this subdivision. A secured party does not have a duty to facilitate the transferor's compliance with this subdivision if the proposed transfer is prohibited by the security agreement.

2. If the certificate of title is an electronic certificate of title, the transferor promptly shall sign and deliver to the transferee a record evidencing the transfer of ownership to the transferee.

3. The transferee has a right enforceable by specific performance to require the transferor comply with subdivision 1 or 2.

B. The creation of a certificate of title identifying the transferee as owner of record satisfies subsection A.

C. A failure to comply with subsection A or to apply for a new certificate of title does not render a transfer of ownership of a watercraft ineffective between the parties. Except as otherwise provided in § 29.1-733.18, 29.1-733.19, 29.1-733.23, or 29.1-733.24, a transfer of ownership without compliance with subsection A is not effective against another person claiming an interest in the watercraft.

D. A transferor that complies with subsection A is not liable as owner of the watercraft for an event occurring after the transfer, regardless of whether the transferee applies for a new certificate of title.

2013, c. 787.



§ 29.1-733.18. Effect of missing or incorrect information

Except as otherwise provided in § 8.9A-337, a certificate of title or other record required or authorized by this article is effective even if it contains incorrect information or does not contain required information.

2013, c. 787.



§ 29.1-733.19. Transfer of ownership by secured party's transfer statement

A. For the purpose of this section, "secured party's transfer statement" means a record signed by the secured party of record stating:

1. A default on an obligation secured by the watercraft has occurred;

2. The secured party of record is exercising or has exercised post-default remedies with respect to the watercraft;

3. By reason of the exercise, the secured party of record has the right to transfer the ownership interest of an owner, and the name of the owner;

4. The name and last-known mailing address of the owner of record and the secured party of record;

5. The name of the transferee;

6. All other information required by subsection B of § 29.1-733.7; and

7. One of the following:

a. The certificate of title is an electronic certificate;

b. The secured party does not have possession of the written certificate of title created in the name of the owner of record; or

c. The secured party is delivering the written certificate of title to the Department with the secured party's transfer statement.

B. Unless the Department rejects a secured party's transfer statement for a reason stated in subsection C of § 29.1-733.8, not later than 20 days after delivery to the Department of the statement and payment of fees and taxes payable under the law of the Commonwealth other than this article in connection with the statement or the acquisition or use of the watercraft, the Department shall:

1. Accept the statement;

2. Amend the files of the Department to reflect the transfer; and

3. If the name of the owner whose ownership interest is being transferred is indicated on the certificate of title:

a. Cancel the certificate even if the certificate has not been delivered to the Department;

b. Create a new certificate indicating the transferee as owner; and

c. Deliver the new certificate or a record evidencing an electronic certificate.

C. An application under subsection A or the creation of a certificate of title under subsection B is not by itself a disposition of the watercraft and does not by itself relieve the secured party of its duties under Title 8.9A.

2013, c. 787.



§ 29.1-733.20. Transfer by operation of law

A. As used in this section, unless the context requires a different meaning:

"By operation of law" means pursuant to a law or judicial order affecting ownership of a watercraft:

1. Because of death, such as in the case of a legatee, distributee, or surviving joint owner;

2. Because of divorce or other family law proceeding;

3. Because of any written agreement ratified or incorporated in a decree or order of a court of record;

4. Because of merger, consolidation, dissolution, insolvency, or bankruptcy;

5. Because of an execution sale;

6. Through the exercise of the rights of a lien creditor or a person having a lien created by statute or rule of law, including a lien provided for in § 43-34; or

7. Through other legal process.

"Transfer-by-law statement" means a record signed by a transferee stating that by operation of law the transferee has acquired or has the right to acquire an ownership interest in a watercraft.

B. A transfer-by-law statement shall contain:

1. The name and last-known mailing address of the owner of record and the transferee and the other information required by subsection B of § 29.1-733.7;

2. Documentation sufficient to establish the transferee's ownership interest or right to acquire the ownership interest;

3. A statement that:

a. The certificate of title is an electronic certificate of title;

b. The transferee does not have possession of the written certificate of title created in the name of the owner of record; or

c. The transferee is delivering the written certificate to the Department with the transfer-by-law statement;

4. Except for a transfer described in subdivision 1 of the definition of "by operation of law," evidence that notification of the transfer and the intent to file the transfer-by-law statement has been sent to all persons indicated in the files of the Department as having an interest, including a security interest, in the watercraft; and

5. If the owner is dead and no fiduciary has qualified for his estate, an estate statement to the effect that no qualification for the estate has been made, that no qualification is expected, and that the decedent's debts have been paid or that the proceeds from the sale of the watercraft will be applied against his debts. The estate statement shall contain the name, residence at the time of death, and date of death of the decedent and the names of any other persons having an interest in the watercraft for which the transfer of title is sought. If these persons are of legal age, they shall signify in writing their consent to the transfer.

C. Unless the Department rejects a transfer-by-law statement for a reason stated in subsection C of § 29.1-733.8 or because the statement does not include documentation or an estate statement satisfactory to the Department as to the transferee's ownership interest or right to acquire the ownership interest, not later than 20 days after delivery to the Department of the transfer-by-law statement and payment of fees and taxes payable under the law of the Commonwealth other than this article in connection with the statement or with the acquisition or use of the watercraft, the Department shall:

1. Accept the statement;

2. Amend the files of the Department to reflect the transfer; and

3. If the name of the owner whose ownership interest is being transferred is indicated on the certificate of title:

a. Cancel the certificate even if the certificate has not been delivered to the Department;

b. Create a new certificate indicating the transferee as owner;

c. Indicate on the new certificate any security interest indicated on the canceled certificate, unless a court order provides otherwise; and

d. Deliver the new certificate or a record evidencing an electronic certificate.

D. This section does not apply to a transfer of an interest in a watercraft by a secured party under Part 6 (§ 8.9A-601 et seq.) of Title 8.9A.

2013, c. 787.



§ 29.1-733.21. Application for transfer of ownership or termination of security interest without certificate of title

A. Except as otherwise provided in § 29.1-733.19 or 29.1-733.20, if the Department receives, unaccompanied by a signed certificate of title, an application for a new certificate that includes an indication of a transfer of ownership or a termination statement, the Department shall create a new certificate under this section only if:

1. All other requirements under §§ 29.1-733.7 and 29.1-733.8 are met;

2. The applicant provides an affidavit stating facts showing the applicant is entitled to a transfer of ownership or termination statement;

3. The applicant provides the Department with satisfactory evidence that notification of the application has been sent to the owner of record and all persons indicated in the files of the Department as having an interest, including a security interest, in the watercraft, at least 45 days have passed since the notification was sent, and the Department has not received an objection from any of those persons; and

4. The applicant submits any other information required by the Department as evidence of the applicant's ownership or right to terminate the security interest, and the Department has no credible information indicating theft, fraud, or an undisclosed or unsatisfied security interest, lien, or other claim to an interest in the watercraft.

B. The Department shall indicate in a certificate of title created under subsection A that the certificate was created without submission of a signed certificate or termination statement. Unless credible information indicating theft, fraud, or an undisclosed or unsatisfied security interest, lien, or other claim to an interest in the watercraft is delivered to the Department not later than one year after creation of the certificate, on request in a form and manner required by the Department, the Department shall remove the indication from the certificate.

C. Unless the Department determines that the value of a watercraft is less than $5,000, before the Department creates a certificate of title under subsection A, the Department shall require the applicant to post a bond or provide an equivalent source of indemnity or security. The bond, indemnity, or other security shall not exceed twice the value of the watercraft as determined by the Department. The bond, indemnity, or other security shall be in a form required by the Department and provide for indemnification of any owner, purchaser, or other claimant for any expense, loss, delay, or damage, including reasonable attorney fees and costs, but not including incidental or consequential damages, resulting from creation or amendment of the certificate.

D. Unless the Department receives a claim for indemnity not later than one year after creation of a certificate of title under subsection A, on request in a form and manner required by the Department, the Department shall release any bond, indemnity, or other security.

2013, c. 787.



§ 29.1-733.22. Replacement certificate of title

A. If a written certificate of title is lost, stolen, mutilated, destroyed, or otherwise becomes unavailable or illegible, the secured party of record or, if no secured party is indicated in the files of the Department, the owner of record may apply for and, by furnishing information satisfactory to the Department, obtain a replacement certificate in the name of the owner of record.

B. An applicant for a replacement certificate of title shall sign the application and, except as otherwise permitted by the Department, the application shall comply with § 29.1-733.7. The application shall include the existing certificate unless the certificate is lost, stolen, mutilated, destroyed, or otherwise unavailable.

C. A replacement certificate of title created by the Department shall comply with § 29.1-733.9 and indicate on the face of the certificate that it is a replacement certificate.

D. If a person receiving a replacement certificate of title subsequently obtains possession of the original written certificate, the person promptly shall destroy the original certificate of title.

2013, c. 787.



§ 29.1-733.23. Rights of purchaser other than secured party

A. A buyer in ordinary course of business has the protections afforded by subsection (2) of § 8.2-403 and subsection (a) of § 8.9A-320 even if an existing certificate of title was not signed and delivered to the buyer or a new certificate listing the buyer as owner of record was not created.

B. Except as otherwise provided in §§ 29.1-733.17 and 29.1-733.24, the rights of a purchaser of a watercraft that is not a buyer in ordinary course of business or a lien creditor are governed by the Uniform Commercial Code.

2013, c. 787.



§ 29.1-733.24. Rights of secured party

A. Subject to subsection B or C, the effect of perfection and nonperfection of a security interest and the priority of a perfected or unperfected security interest with respect to the rights of a purchaser or creditor, including a lien creditor, is governed by Titles 8.1A through 8.10.

B. A security interest perfected under this article has priority over any statutory lien on the watercraft, except for a mechanics lien for repairs to the extent of $150 given by § 43-33 if the requirements are met, provided the mechanic furnishes the holder of any such recorded lien who requests it with an itemized sworn statement of the work done and materials supplied for which the lien is claimed.

C. If, while a security interest in a watercraft is perfected by any method under this article, the Department creates a certificate of title that does not indicate that the watercraft is subject to the security interest or contain a statement that it may be subject to security interests not indicated on the certificate:

1. A buyer of the watercraft, other than a person in the business of selling or leasing watercraft of that kind, takes free of the security interest if the buyer, acting in good faith and without knowledge of the security interest, gives value and receives possession of the watercraft; and

2. The security interest is subordinate to a conflicting security interest in the watercraft that is perfected under § 29.1-733.15 after creation of the certificate and without the conflicting secured party's knowledge of the security interest.

2013, c. 787.



§ 29.1-733.25. Acquiring title to an abandoned watercraft

A. Any watercraft abandoned for a period exceeding 60 days is subject to the provisions of this section.

B. A landowner, his lessee, or his agent may acquire title to any watercraft abandoned on his land or the water immediately adjacent to his land. Acquisition of title, under the provisions of this section, divests any other person of any interest in the watercraft.

C. If a watercraft has a registration number assigned by the Commonwealth or any other state, or if there are other means of identifying the owner, the person desiring to acquire title shall make a good faith effort to secure the last-known address of all owners and lien holders. He shall notify each owner and lien holder by registered letter that if ownership is not claimed and the watercraft not removed within 30 days, he will apply for title to the watercraft in his name.

D. The person desiring to acquire title also shall place a notice, to appear for three consecutive issues, in a newspaper of general circulation in the county or city where the watercraft is located. The notice shall describe the watercraft, its location, and any identifying number or numbers. The notice shall state that if the watercraft is not claimed and removed within 30 days after the first day the notice was published, the person who has placed the notice shall apply to the Department for title to the watercraft.

E. At the end of the 30-day period, the person seeking to acquire the watercraft shall apply to the Department for title. The application shall be accompanied by the following: (i) an affidavit stating that to the best of the applicant's knowledge the watercraft has been abandoned for a period of at least 60 days; (ii) proof that the registered letter required by the Department was mailed at least 30 days prior to application or a detailed explanation of the steps taken to identify the owner and lien holder; and (iii) proof that a notice was printed in a newspaper as required in subsection D.

F. Upon receipt by the Department of all items required by subsection E, and after all fees and taxes due have been paid, the Department shall then issue title to the watercraft to the applicant.

G. All costs incurred in obtaining title to a watercraft under this section shall be borne by the applicant.

2013, c. 787.



§ 29.1-733.26. Duties and operation of the Department

A. The Department shall retain the evidence used to establish the accuracy of the information in its files relating to the current ownership of a watercraft and the information on the certificate of title.

B. The Department shall retain in its files all information regarding a security interest in a watercraft for at least 10 years after the Department receives a termination statement regarding the security interest. The information shall be accessible by the hull identification number for the watercraft and any other methods provided by the Department.

C. If a person submits a record to the Department, or submits information that is accepted by the Department, and requests an acknowledgment of the filing or submission, the Department shall send to the person an acknowledgment showing the hull identification number of the watercraft to which the record or submission relates, the information in the filed record or submission, and the date and time the record was received or the submission accepted. A request under this section shall contain the hull identification number and be delivered by means authorized by the Department.

D. The Department shall send or otherwise make available in a record the following information to any person that requests it and pays the applicable fee:

1. Whether the files of the Department indicate, as of a date and time specified by the Department, but not a date earlier than three days before the Department received the request, any certificate of title, security interest, termination statement, or title brand that relates to a watercraft:

a. Identified by a hull identification number designated in the request;

b. Identified by a registration number designated in the request; or

c. Owned by a person designated in the request;

2. With respect to the watercraft:

a. The name and address of any owner as indicated in the files of the Department or on the certificate of title;

b. The name and address of any secured party as indicated in the files of the Department or on the certificate, and the effective date of the information; and

c. A copy of any termination statement indicated in the files of the Department and the effective date of the termination statement; and

3. With respect to the watercraft, a copy of any certificate of origin, secured party transfer statement, transfer by law statement under § 29.1-733.20, and other evidence of previous or current transfers of ownership.

E. In responding to a request under this section, the Department shall provide the requested information in any medium. On request, the Department shall send the requested information in a record that is self-authenticating.

F. Employees of the Department are authorized to administer oaths and take acknowledgments and affidavits incidental to the administration and enforcement of this article. They shall receive no compensation for these services.

2013, c. 787.



§ 29.1-733.27. Uniformity of application and construction

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

2013, c. 787.



§ 29.1-733.28. Relationship to Electronic Signatures in Global and National Commerce Act

This article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001, et seq., but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)), or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003 (b)).

2013, c. 787.



§ 29.1-733.29. Savings clause

A. The rights, duties, and interests flowing from a transaction, certificate of title, or record shall remain valid on and after July 1, 2014, if the transaction, certificate of title, or record:

1. Relates to a watercraft;

2. Was validly entered into or created before July 1, 2014; and

3. Would be subject to this article if it had been entered into or created on or after July 1, 2014.

B. This article does not affect an action or proceeding commenced before July 1, 2014.

C. Except as otherwise provided in subsection D, a security interest that is enforceable immediately before July 1, 2014, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this article.

D. A security interest perfected immediately before July 1, 2014, remains perfected until the earlier of:

1. The time perfection would have ceased under the law under which the security interest was perfected; or

2. Three years after July 1, 2014.

E. This article does not affect the priority of a security interest in a watercraft if immediately before July 1, 2014, the security interest is enforceable and perfected, and that priority is established.

2013, c. 787.



§ 29.1-734. Authorization for and placing of markers in waters of the Commonwealth used for public swimming areas; no motorboating, waterskiing in marked area

A. Any owner of real estate which touches any of the waters of this Commonwealth or the agent of the owner may petition the Board to authorize the placing of markers approved by the Board around a public swimming or bathing area.

B. The Department, upon receiving the petition and sufficient proof that the water adjacent to the real estate is used in whole or in part as a public swimming or bathing area, may authorize the placement of the markers to designate the area as a swimming or bathing area.

C. The cost of the purchase and placement of the markers shall be borne by the party requesting the placement of the markers.

D. No person shall operate a motorboat or manipulate skis within the area of the waters of the Commonwealth marked under this section. Persons violating this subsection shall be guilty of a Class 4 misdemeanor.

1964, c. 654, § 62-174.5:1; 1968, c. 659, § 62.1-171; 1983, c. 475; 1987, c. 488.



§ 29.1-734.1. Skin and scuba divers

A. No person shall engage in skin diving or scuba diving from a boat in the waters of this Commonwealth which are open to boating, or assist in such diving, without displaying a diver's flag from a mast, buoy, or other structure at the place of diving; and no person shall display such flag except when diving operations are under way or in preparation or display a diver's flag in a location which will unreasonably obstruct vessels from making legitimate navigational use of the water.

B. The diver's flag shall be square, not less than twelve inches on a side, and shall be of red background with a diagonal white stripe, of a width equal to one fifth of the flag's height, running from the upper corner adjacent to the mast downward to the opposite outside corner.

C. No operator of a vessel under way in the waters of this Commonwealth shall permit such vessel to approach closer than twenty-five yards to any structure from which a diver's flag is then being displayed.

1987, c. 488.



§ 29.1-735. Regulations for vessel operation and equipment

A. The Board shall adopt such regulations as it deems appropriate: (i) to provide rules for the safe and reasonable operation of vessels so as to reduce the risks of collision, personal injury and property damage as a result of such operation; and (ii) to govern the number, type, condition, performance capabilities, use, and stowage on board, of lifesaving (personal flotation) devices and other safety equipment to be carried on vessels or classes of vessels operated on waters within the territorial limits of this Commonwealth.

B. The Board is hereby authorized to make regulations to the extent necessary to keep these requirements generally in conformity with the provisions of the federal navigation laws, or with the rules promulgated by the United States Coast Guard or the United States Secretary of Transportation.

C. No person shall operate or give permission for the operation of a vessel which is not equipped as required by Board regulations.

1984, c. 417, § 62.1-172.1; 1987, c. 488.



§ 29.1-735.1. Board authorized to promulgate regulations for seaplanes

The Board may promulgate regulations governing the takeoff, landing and taxi of seaplanes on impoundments located in the inland waters of the Commonwealth, so as to reduce the risks of collision, personal injury and property damage as a result of such operation. Such regulations shall not be inconsistent with regulations of the Federal Aviation Administration. Conservation police officers shall report any alleged violations of federal or state regulations regarding the operation of seaplanes or aircraft to the appropriate federal authorities responsible for regulating the operation of seaplanes and aircraft.

1994, c. 414.



§ 29.1-735.2. Boating safety education required; Board to promulgate regulations

A. No person shall operate a motorboat with a motor of 10 horsepower or greater or personal watercraft on the public waters of the Commonwealth, unless the operator has met the requirements for boating safety education in accordance with the age provisions established in subsection D.

B. A person shall be considered in compliance with the requirements for boating safety education if the person meets one of the following:

1. Completes and passes a boating safety course approved by the National Association of State Boating Law Administrators (NASBLA) and accepted by the Department;

2. Passes a proctored equivalency examination that tests the knowledge of information included in the curriculum of an approved course;

3. Possesses a valid license to operate a vessel issued to maritime personnel by the United States Coast Guard or a marine certificate issued by the Canadian government;

4. Possesses a state-approved nonrenewable temporary operator's certificate to operate a motorboat for 90 days that was issued with the certificate of number for the motorboat, if the boat is new or was sold with a transfer of ownership;

5. Possesses a rental or lease agreement from a motorboat rental or leasing business, which lists the person as the authorized operator of the motorboat;

6. Operates the motorboat under onboard direct supervision of a person who meets the requirements of this section;

7. Demonstrates that he is not a resident, is temporarily using the waters of Virginia for a period not to exceed 90 days, and meets any applicable boating safety education requirements of the state of residency, or possesses a Canadian Pleasure Craft Operator's Card;

8. Has assumed operation of the motorboat due to the illness or physical impairment of the initial operator, and is returning the motorboat to shore in order to provide assistance or care for the operator;

9. Is registered as a commercial fisherman pursuant to § 28.2-241 or a person who is under the onboard direct supervision of the commercial fisherman while operating the commercial fisherman's boat;

10. Provides documentation that he is serving or has qualified as a surface warfare officer or enlisted surface warfare specialist in the United States Navy; or

11. Provides documentation that he is serving or has qualified as an Officer of the Deck Underway, boat coxswain, boat officer, boat operator, watercraft operator, or Marine Deck Officer in any branch of the Armed Forces of the United States, United States Coast Guard, or Merchant Marine.

C. The Board shall promulgate regulations by July 1, 2008, to implement a boating safety education program for all motorboat and personal watercraft operators to meet boating safety education requirements.

D. Such regulations shall include provisions that phase-in the requirements for boating safety education according to the following:

1. Personal watercraft operators 20 years of age or younger to meet the requirements by July 1, 2009;

2. Personal watercraft operators 35 years of age or younger to meet the requirements by July 1, 2010;

3. Personal watercraft operators 50 years of age or younger to meet the requirements by July 1, 2011;

4. All personal watercraft operators, regardless of age, to meet the requirements by July 1, 2012;

5. Motorboat operators 20 years of age or younger to meet the requirements by July 1, 2011;

6. Motorboat operators 30 years of age or younger to meet the requirements by July 1, 2012;

7. Motorboat operators 40 years of age or younger to meet the requirements by July 1, 2013;

8. Motorboat operators 45 years of age or younger to meet the requirements by July 1, 2014;

9. Motorboat operators 50 years of age or younger to meet the requirements by July 1, 2015; and

10. All motorboat operators, regardless of age, to meet the requirements by July 1, 2016.

E. Such regulations may include, but not be limited to, provisions for compliance, statewide availability of NASBLA-approved courses including through the Internet, the issuance of certificates to document successful course completion, duplicate certificates, recordkeeping, requirements for course providers, instructor certification, student name and address changes, equivalency exam criteria, provisions for an open-book test for classroom based courses, requirements for motorboat rental and leasing businesses, issuance of a temporary operator's certificate, and the establishment of fees (not to exceed the cost of giving such instruction for each person participating in and receiving the instruction) for boating safety courses and certificates.

F. The Board shall consult and coordinate with the boating public, professional organizations for recreational boating safety, and the boating retail, leasing, and dealer business community in the promulgation of such regulations.

G. Any person who operates a motorboat on the waters of the Commonwealth shall, upon the request of a law-enforcement officer, present to the officer evidence that he has complied with subsection B.

H. Any person who violates any provision of this section or any regulation promulgated hereunder shall be subject to a civil penalty of $100. All civil penalties assessed under this section shall be deposited in the Motorboat and Water Safety Fund of the Game Protection Fund and used as provided for in § 29.1-701.

I. The provisions of this section shall not apply to law-enforcement officers while they are engaged in the performance of their official duties.

2007, cc. 615, 732; 2013, c. 48; 2015, c. 160.



§ 29.1-735.3. Regulation of parasail operators

The Board of Game and Inland Fisheries shall promulgate regulations applicable to the commercial operations of parasail operators on waters of the Commonwealth. Such regulations shall take into consideration the operating standards and guidelines of the Professional Association of Parasail Operators.

2007, c. 625.



§ 29.1-736. Boat rentals; equipment; safety course

A. It shall be unlawful to rent a motorboat to any person unless the provisions of this chapter have been complied with. It shall be the duty of persons renting motorboats to equip them as required by this chapter.

B. It shall be unlawful for any person to regularly offer a boat or boats, other than a motorboat, for rent for use on the public waters of the Commonwealth unless such person provides, for the use of each passenger in the boat, a life preserver of the sort prescribed by the regulations of the Board.

C. It shall be unlawful for any person, without first successfully completing a basic boating safety education course approved by the Director, to rent a personal watercraft to another person.

1960, c. 500, § 62-174.8; 1962, c. 626; 1968, c. 659, § 62.1-174; 1987, c. 488; 1998, c. 515.



§ 29.1-737. Muffling devices

The exhaust of every internal combustion engine used on any motorboat shall be effectively muffled by equipment so constructed and used as to muffle the noise of the exhaust in a reasonable manner. The muffling device shall exhaust at or below the water line or it shall be equipped with mechanical baffles. The use of cutouts is prohibited, except as approved by the Department or the U.S. Coast Guard.

1960, c. 500, § 62-174.9; 1968, c. 659, § 62.1-175; 1987, c. 488; 1997, c. 108.



§ 29.1-738. Operating boat or manipulating water skis, etc., in reckless manner or while intoxicated, etc

A. No person shall operate any motorboat or vessel, or manipulate any skis, surfboard, or similar device, or engage in any spearfishing while skin diving or scuba diving in a reckless manner so as to endanger the life, limb, or property of any person.

B. No person shall operate any watercraft, as defined in § 29.1-733.2, or motorboat which is underway (i) while such person has a blood alcohol concentration at or greater than the blood alcohol concentration at which it is unlawful to drive or operate a motor vehicle as provided in § 18.2-266 as indicated by a chemical test administered in accordance with § 29.1-738.2, (ii) while such person is under the influence of alcohol, (iii) while such person is under the influence of any narcotic drug or any other self-administered intoxicant or drug of whatsoever nature, or any combination of such drugs, to a degree which impairs his ability to operate the watercraft or motorboat safely, (iv) while such person is under the combined influence of alcohol and any drug or drugs to a degree which impairs his ability to operate the watercraft or motorboat safely, or (v) while such person has a blood concentration of any of the following substances at a level that is equal to or greater than (a) 0.02 milligrams of cocaine per liter of blood, (b) 0.1 milligrams of methamphetamine per liter of blood, (c) 0.01 milligrams of phencyclidine per liter of blood, or (d) 0.1 milligrams of 3,4-methylenedioxymethamphetamine per liter of blood.

C. For purposes of this article, the word "operate" includes being in actual physical control of a watercraft or motorboat and "underway" means that a vessel is not at anchor, or made fast to the shore, or aground.

Any person who violates any provision of this section is guilty of a Class 1 misdemeanor.

1960, c. 500, § 62-174.10; 1962, c. 626; 1968, c. 659, § 62.1-176; 1987, c. 488; 1988, c. 176; 1989, c. 726; 1994, c. 587; 1996, cc. 929, 1015; 1997, c. 703; 2005, c. 616; 2013, c. 787.



§ 29.1-738.01. Operating boat in an improper manner; penalty

Notwithstanding the provisions of § 29.1-738, upon the trial of any person charged with reckless boating where the degree of culpability is slight, the court in its discretion may find the accused not guilty of reckless boating but guilty of improper boating. Improper boating shall be punishable as a Class 3 misdemeanor.

1991, c. 404 .



§ 29.1-738.02. Persons under age twenty-one operating watercraft after illegally consuming alcohol; penalty

A. It shall be unlawful for any person under the age of twenty-one to operate any watercraft or motorboat upon the waters of the Commonwealth after consuming alcohol. Any such person with a blood alcohol concentration of 0.02 percent or more by weight by volume or 0.02 grams or more per 210 liters of breath but less than 0.08 by weight by volume or less than 0.08 grams per 210 liters of breath as indicated by a chemical test administered as provided in Article 2 (§ 18.2-266 et seq.) of Chapter 7 of Title 18.2 shall be in violation of this section.

B. A violation of this section shall be punishable by denial by the court of such person's privilege to operate a watercraft or motorboat for a period of six months from the date of conviction and by a fine of not more than $500. Any person convicted of a violation of this section shall be eligible to attend an Alcohol Safety Action Program under the provisions of § 29.1-738.5.

1996, c. 631.



§ 29.1-738.03. Reckless operation of a personal watercraft

A person shall be guilty of reckless operation of a motorboat or vessel who operates any personal watercraft recklessly or at a speed or in such a manner so as to endanger the life, limb or property of any person, which shall include, but not be limited to:

1. Weaving through vessels which are underway, stopped, moored or at anchor while exceeding a reasonable speed under the circumstances and traffic conditions existing at the time;

2. Following another vessel or person on water skis or other similar device, crossing the path of another vessel, or jumping the wake of another vessel more closely than is reasonable and prudent, having due regard to the speed of both vessels and the traffic on and the condition of the waters at the time;

3. Crossing between the towing vessel and a person on water skis or other device; or

4. Steering toward an object or person and turning sharply in close proximity to such object or person in order to spray or attempt to spray the object or person with the wash or jet spray of the personal watercraft.

A person who violates this section shall be guilty of a Class 1 misdemeanor, and for a second or subsequent offense, the court shall order the person not to operate a personal watercraft which is underway upon the waters of the Commonwealth for a period of twelve months.

1998, c. 514.



§ 29.1-738.1. Analysis of breath to determine alcohol content of blood

Any person who is suspected of a violation of subsection B of § 29.1-738 or § 29.1-738.02 shall be entitled, if such equipment is available, to have a preliminary breath analysis for the purpose of obtaining an analysis of the probable alcohol content of his blood. The procedures and requirements of § 18.2-267 shall apply, mutatis mutandis.

1989, c. 726; 1996, c. 631.



§ 29.1-738.2. Consent to blood or breath test

A. Any person who operates a watercraft or motorboat which is underway upon waters of the Commonwealth shall be deemed thereby, as a condition of such operation, to have consented to have samples of his blood, breath, or both blood and breath taken for a chemical test to determine the alcohol, drug, or both alcohol and drug content of his blood, if such person is arrested for operating a watercraft or motorboat which is underway in violation of subsection B of § 29.1-738, § 29.1-738.02, or of a similar ordinance of any county, city or town, within three hours of the alleged offense. Any person so arrested for a violation of clause (i) or (ii), or both, of subsection B of § 29.1-738, § 29.1-738.02, or of a similar ordinance, shall submit to a breath test. If the breath test is not available, or the person is physically unable to submit to the breath test, a blood test shall be given. The accused shall, prior to administration of the test, be advised by the person administering the test that he has the right to observe the process of analysis and to see the blood-alcohol reading on the equipment used to perform the breath test. If such equipment automatically produces a written printout of the breath test result, this written printout, or a copy thereof, shall be given to the accused in each case.

B. Any person, after having been arrested for a violation of clause (iii), (iv), or (v) of subsection B of § 29.1-738, § 29.1-738.02, or of a similar ordinance, may be required to submit to a blood test to determine the drug or both drug and alcohol content of his blood. When a person, after having been arrested for a violation of clause (i) or (ii), or both, of subsection B of § 29.1-738, submits to a breath test, in accordance with subsection A of this section, or refuses to take or is incapable of taking such a breath test, he may be required to submit to tests to determine the drug or both drug and alcohol content of his blood if the law-enforcement officer has reasonable cause to believe the person was operating a watercraft or motorboat under the influence of any drug or combination of drugs, or the combined influence of alcohol and drugs.

C. If a person, after being arrested for a violation of subsection B of § 29.1-738, § 29.1-738.02, or of a similar ordinance of any county, city or town and after having been advised by the arresting officer that a person who operates a watercraft or motorboat which is underway upon the waters of the Commonwealth shall be deemed thereby, as a condition of such operation, to have consented to have a sample of his blood and breath taken for a chemical test to determine the alcohol or drug content of his blood, and that the unreasonable refusal to do so constitutes grounds for a court to order him not to operate a watercraft or motorboat which is underway upon the waters of the Commonwealth, then refuses to permit the taking of a sample of his blood or breath or both blood and breath samples for such tests, the arresting officer shall take the person arrested before a committing magistrate. If the person is unable to be taken before a magistrate because the person is taken to a medical facility for treatment or evaluation of his medical condition, the arresting officer at a medical facility, in the presence of a witness other than a law-enforcement officer, shall again advise the person, at the medical facility, of the law requiring blood or breath samples to be taken and the penalty for refusal. If he again so refuses after having been further advised by such magistrate or by the arresting officer at a medical facility of the law requiring a blood or breath sample to be taken and the penalty for refusal, and so declares again his refusal in writing upon a form provided by the Supreme Court of Virginia, or refuses or fails to so declare in writing and such fact is certified as prescribed in § 18.2-268.3, then no blood or breath sample shall be taken even though he may thereafter request same.

D. When any person is arrested for operating a watercraft or motorboat which is underway in violation of subsection B of § 29.1-738 or § 29.1-738.02, the procedures and requirements of §§ 18.2-268.1 through 18.2-268.11 shall apply, mutatis mutandis, to this section.

E. If the court or jury finds the defendant guilty of unreasonably refusing to permit a blood or breath sample to be taken, the court shall order such person not to operate a watercraft or motorboat which is underway for a period of 12 months for a first offense and for 24 months for a second or subsequent offense of refusal within five years of the first or other such refusal. However, if the defendant pleads guilty to a violation of subsection B of § 29.1-738, the court may dismiss the refusal warrant.

1989, c. 726; 1990, cc. 825, 929; 1992, c. 830; 1995, c. 130; 1996, c. 631; 2001, c. 779; 2005, c. 616; 2007, c. 168.



§ 29.1-738.3. Presumptions from alcohol or drug content

In any prosecution for operating a watercraft or motorboat which is underway in violation of clause (ii), (iii) or (iv) of subsection B of § 29.1-738, or of a similar ordinance of any county, city or town, the amount of alcohol or drugs in the blood of the accused at the time of the alleged offense as indicated by a chemical analysis of a sample of the accused's blood or breath to determine the alcohol or drug content of his blood in accordance with the provisions of § 29.1-738.2 shall give rise to the rebuttable presumptions of subdivisions (1) through (4) of subsection A of § 18.2-269.

1989, c. 726; 1995, c. 130; 2005, c. 616.



§ 29.1-738.4. Additional penalty for reckless or intoxicated operation of a watercraft or motorboat

In addition to any other penalties authorized by law, upon conviction of any person for violation of any provision of § 29.1-738, the court shall order such person not to operate a watercraft or motorboat which is underway upon the waters of the Commonwealth for a period of twelve months from the date of a first conviction or for a period of three years from the date of a second or subsequent conviction within ten years of a first conviction. The period specified in any such order prohibiting operation of a watercraft or motorboat which is underway imposed pursuant to this section shall run consecutively with any such order imposed for refusal to permit a blood or breath sample to be taken.

A first offense of violating this section shall constitute a Class 2 misdemeanor. A second or subsequent offense shall constitute a Class 1 misdemeanor. In addition, the court shall suspend the person's privilege to operate a motorboat or watercraft for the same period for which it had been suspended or revoked when such person violated this section.

The period specified in any such order prohibiting operation of a watercraft or motorboat which is underway imposed pursuant to this section may be suspended by the court only as authorized in § 29.1-738.5.

1989, c. 726; 1996, cc. 929, 1015.



§ 29.1-738.5. Participation in rehabilitation program

A. Any person convicted of a violation of subsection B of § 29.1-738, or any ordinance of a county, city or town similar to the provisions thereof, or any second offense thereunder, shall, with leave of court or upon court order, enter into an alcohol safety action program certified by the Commission on the Virginia Alcohol Safety Action Program (VASAP) in the judicial district in which the charge is brought or in any other judicial district upon such terms and conditions as the court may set forth. In the determination of the eligibility of such person to enter a program, the court shall consider his prior record of participation in any other rehabilitation program. Suspension of the penalties imposed pursuant to § 29.1-738.4 shall be conditioned upon successful completion of such a program.

B. The court shall require the person entering such program under the provisions of subsection A to pay a fee of no less than $250 but no more than $300. A reasonable portion of such fee, as may be determined by the Commission on VASAP, but not to exceed ten percent, shall be forwarded quarterly to be deposited with the State Treasurer for expenditure by the Commission on VASAP, and the balance shall be held in a separate fund for local administration of alcohol rehabilitation programs. Upon a finding that the defendant is indigent, the court may reduce or waive the fee. In addition to the costs of the proceeding, fees as may reasonably be required of defendants referred for extended treatment under such program may be charged.

C. Upon such conviction, the court shall impose the sentence authorized. Upon a finding that a person so convicted is eligible for participation in an alcohol rehabilitation program, the court shall enter the conviction on the warrant, and shall note that the person so convicted has been referred to a program. If the court finds that a person is not eligible for a program or subsequently that the person has violated, without good cause, any of the conditions set forth by the court in entering the program, the court shall dispose of the case as if no program had been entered. Appeals from any such disposition shall be allowed as provided by law.

The court shall have jurisdiction over any person entering a program under the provisions of this section until such time as the case has been disposed of by either successful completion of the program, or final imposition of sentence upon ineligibility or violation of a condition imposed by the court, whichever occurs first.

D. The Commission on VASAP shall establish standards and criteria for the implementation and operation of water safety alcohol rehabilitation programs. The Commission on VASAP shall also establish criteria for the modalities of administration of such programs, as well as public information, accounting procedures and allocation of funds.

1989, c. 726 .



§ 29.1-738.6. When arrested person operating a vessel; how vessel removed from scene of arrest

In any case in which a law-enforcement officer arrests the operator of a vessel, and there is no legal cause for the retention of the vessel by the officer, the officer shall allow the person arrested to designate another person who is present at the scene of the arrest to operate the vessel from the scene to a place designated by the person arrested. If such a designation is not made, the officer may cause the vessel to be taken to the nearest appropriate place for safekeeping.

1997, c. 152.



§ 29.1-739. Duty of operator involved in collision, accident or other casualty; immunity from liability; report of collision, etc.; summons in lieu of arrest

A. It shall be the duty of the operator of a vessel involved in a collision, accident, or other casualty, so far as he can do so without serious danger to his own vessel, crew, and passengers (if any), to render persons affected by the collision, accident, or other casualty such assistance as may be practicable and as may be necessary in order to minimize any danger caused by the collision, accident, or other casualty, and also give his name, address, and identification of his vessel in writing to any person injured and to the owner of any property damaged in the collision, accident, or other casualty. Any person who complies with this subsection or who gratuitously and in good faith renders assistance at the scene of a vessel collision, accident, or other casualty without objection of any person assisted, shall not be held liable for any civil damages as a result of the rendering of assistance or for any act or omission in providing or arranging salvage, towage, medical treatment or other assistance where the assisting person acts as an ordinary, reasonably prudent person would have acted under the same or similar circumstances.

B. In case of collision, accident, or other casualty involving a vessel, the operator of the vessel, if the collision, accident, or other casualty is of such a nature as to be reportable pursuant to regulations adopted by the Board, shall notify within a reasonable time a law-enforcement officer of the Commonwealth, conservation police officer, or Marine Resources Commission inspector.

The operator shall file with the Department a full report of the collision, accident, or other casualty, as the regulations of the Board may require. The report shall be without prejudice, shall be for the information of the Department only, and shall not be open to public inspection. The fact that such a report has been made shall be admissible in evidence solely to show compliance with this section and applicable regulations, but no such report nor any statement contained in the report shall be admissible as evidence for any other purpose in any trial.

C. Any officer investigating any collision, accident or other casualty shall have authority, in lieu of arresting any person charged with violating any of the provisions of this chapter, to issue a written summons to the person (stating name, address, boat number, offense charged, etc.) to appear in court as in § 46.2-936.

1960, c. 500, § 62-174.11; 1962, c. 626; 1968, c. 659, § 62.1-177; 1972, c. 412; 1973, c. 381; 1987, c. 488; 1991, c. 336; 2007, c. 87.



§ 29.1-739.1. Disregarding signal by law-enforcement officer to stop; attempts to elude; penalty

A. Any person who, having received a visible or audible signal of a flashing light or siren from any conservation police officer or other law-enforcement officer to bring his motorboat or other vessel, or seaplane to a stop, fails to do so promptly shall be guilty of a Class 3 misdemeanor.

B. Any person who, having received a visible or audible signal of a flashing light or siren from any conservation police officer or other law-enforcement officer to bring his motorboat or other vessel, or seaplane to a stop, (i) operates or navigates such motorboat or other vessel, or seaplane in willful or wanton disregard of such signal so as to endanger the life of the law-enforcement officer or other persons or to interfere with the operation of a law-enforcement vessel, or (ii) increases his speed and attempts to escape or elude a law-enforcement officer shall be guilty of a Class 1 misdemeanor.

1993, c. 243; 1994, c. 414; 2007, c. 87.



§ 29.1-739.2. Conservation police officers to patrol lakes

The Department shall have an enhanced enforcement effort that is commensurate with the level of boating activity from Memorial Day through Labor Day in the waters of those Virginia lakes that (i) are of a size comparable to or greater than Smith Mountain Lake and (ii) have a comparable number of reported boating accidents during the last five years as Smith Mountain Lake.

2005, c. 233; 2007, c. 87; 2008, c. 535.



§ 29.1-740. Duty to stop and render assistance; penalties for violations

It shall be the duty of every operator of a vessel involved in a collision to stop and render assistance as required by § 29.1-739. If any person knowingly fails to comply with the provisions of § 29.1-739 when the collision, accident or other casualty results in serious bodily injury to, or the death of, any person, he shall be guilty of a Class 6 felony. If any person knowingly fails to comply with the provisions of § 29.1-739, when the collision, accident or other casualty results only in damage to property, he shall be guilty of a Class 1 misdemeanor. However, if the vessel struck is unattended and the damage is less than fifty dollars, such person shall be punished only by a fine not exceeding fifty dollars.

1975, c. 429, § 62.1-177.1; 1987, c. 488.



§ 29.1-741. Furnishing information to agency of United States

In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the Department pursuant to subsection B of § 29.1-739 shall be transmitted to the official or agency of the United States.

1960, c. 500, § 62-174.12; 1968, c. 659, § 62.1-178; 1987, c. 488.



§ 29.1-742. Towing water skis, surfboards, etc

A. No person shall operate a vessel on any waters of the Commonwealth for towing a person or persons on water skis, a surfboard, or a similar device unless there is in the vessel a person, in addition to the operator, in a position to observe the progress of the person or persons being towed or unless the skier or skiers wear life preservers.

B. No person shall operate a vessel on any water of the Commonwealth towing a person or persons on water skis, a surfboard, or a similar device, nor shall any person engage in water skiing or a similar activity at any time between the hours from one-half hour after sunset to one-half hour before sunrise. The provisions of this subsection shall not constitute a defense to any provision of § 29.1-738.

C. The provisions of subsections A and B of this section do not apply to a performer engaged in a professional exhibition.

D. No person shall operate or manipulate any vessel, towrope, or other device by which the direction or location of water skis, a surfboard, or a similar device may be affected or controlled in such a way as to cause the water skis, surfboard, or similar device, or any person upon the device to collide with any object or person.

1960, c. 500, § 62-174.13; 1962, c. 626; 1968, c. 659, § 62.1-179; 1982, c. 236; 1987, c. 488; 1988, c. 265; 1993, c. 275; 1997, c. 108.



§ 29.1-743. Repealed

Repealed by Acts 1997, c. 108.



§ 29.1-744. Local regulation; application for placement or removal of "no wake" buoys, etc

A. Any political subdivision of this Commonwealth may, at any time, but only after public notice, formally apply to the Board for special rules and regulations with reference to the safe and reasonable operation of vessels on any water within its territorial limits and shall specify in the application the reasons which make the special rules or regulations necessary or appropriate.

B. The Board is authorized upon application by a political subdivision or its own motion to make special or general rules and regulations with reference to the safe and reasonable operation of vessels on any waters within the territorial limits of any political subdivision of this Commonwealth. Without limiting the generality of the grant of such power, a system of regulatory or navigational markers may be adopted by the Board. Nothing in this section shall be construed to affect the application of any general law concerning the tidal waters of this Commonwealth.

C. Any county, city or town of this Commonwealth may enact ordinances which parallel general law regulating the operation of vessels on any waters within its territorial limits, including the marginal adjacent ocean, and the conduct and activity of any person using such waters. The locality may also provide for enforcement and penalties for the violation of the ordinances, provided the penalties do not exceed the penalties provided in this chapter for similar offenses.

D. After notice to the Department, any county, city or town may, by ordinance, establish "no wake" zones along the waterways within the locality in order to protect public safety and prevent erosion damage to adjacent property. However, any county that is adjacent to an inland lake (i) more than 500 feet above sea level and (ii) of 20,000 acres or more and wholly located within the Commonwealth may, by ordinance, establish "no wake" zones along such lake within the locality in order to protect public safety or prevent erosion damage to adjacent property. The markers and buoys designating a no wake zone shall conform to the requirements established by the Board. Any marker or buoy which is not placed in conformance with the regulations of the Board or which is not properly maintained shall be removed by the locality. The locality may provide for enforcement and penalties for the violation of the ordinance.

E. Any person who desires to place or remove "no wake" buoys or other markers relating to the safe and efficient operation of vessels pursuant to any local ordinance shall apply to the local governing body. The local governing body shall approve, disapprove or approve with modifications the application and forward it to the Director, who shall approve, disapprove or approve with modifications within thirty days the placement and type of marker to be used or the removal of "no wake" buoys or other markers. The cost of the purchase and placement or the removal of the buoys or markers shall be borne by the person requesting the placement or removal of the buoys or markers. Any marker or buoy which is not placed in conformance with the regulations of the Board or which is not properly maintained may be removed by the Department. "No wake" buoys or other markers placed prior to July 1, 2001, shall only be removed when no longer required for the safe and efficient operation of vessels pursuant to any local ordinance.

1960, c. 500, § 62-174.15; 1964, cc. 346, 654; 1968, c. 659, § 62.1-182; 1978, c. 598; 1982, c. 232; 1987, c. 488; 1997, c. 522; 1999, c. 489; 2001, c. 649.



§ 29.1-744.1. Repealed

Repealed by Acts 1998, c. 537, effective January 1, 1999.



§ 29.1-744.2. Repealed

Repealed by Acts 1998, c. 857, effective January 1, 1999.



§ 29.1-744.3. Slacken speed and control wakes near structures

It shall be unlawful to operate any motorboat, except personal watercraft, at a speed greater than the slowest possible speed required to maintain steerage and headway when within 50 feet or less of docks, piers, boathouses, boat ramps, or a person in the water, unless such person in the water (i) is being towed by the motorboat or (ii) is accompanying the motorboat, provided that such motorboat is propelled by an inboard motor.

1998, c. 857; 2012, c. 700.



§ 29.1-744.4. "Pass-through" zones; local ordinances; penalties

After providing notice to the Department, any locality may, by ordinance, establish "pass-through" zones in any portion of a waterway within its territorial limits where congestion of watercraft traffic routinely poses a significant safety risk to persons in such designated area. The ordinance shall provide that while in a pass-through zone, operators of watercraft shall maintain a reasonable and safe speed and shall be prohibited from stopping, anchoring, loitering, or otherwise engaging in recreational activity. The locality shall clearly identify pass-through zones by buoys or other markers that conform to the general requirements as established by the Board for similar buoys or markers. The locality may provide for enforcement and penalties, not to exceed a Class 4 misdemeanor, for the violation of the ordinance.

2003, c. 780.



§ 29.1-745. Enforcement of chapter; vessels displaying Coast Guard inspection decal

A. Every conservation police officer, officer of the Virginia Marine Police, and other law-enforcement officer of the Commonwealth and its subdivisions shall have the authority to enforce the provisions of this chapter and shall have authority to stop, board, and inspect any vessel subject to this chapter after having identified himself in his official capacity. Except for enforcement of § 29.1-738 and the requirement of having the registration certificate on board, the provisions of this subsection shall not apply to any vessel of 26 feet or more in length on which is displayed a current valid United States Coast Guard or United States Coast Guard Auxiliary inspection decal.

B. Notwithstanding the provisions of subsection A, no conservation police officer, officer of the Virginia Marine Police, or other law-enforcement officer shall, without the consent of the owner, stop, board, or inspect any noncommercial vessel subject to this chapter unless such officer has reasonable suspicion that a violation of law or regulation exists, except that conservation police officers and officers of the Virginia Marine Police may conduct lawful stops or boardings to inspect hunting, fishing, and trapping licenses pursuant to §§ 28.2-231 and 29.1-337 or to inspect creel and bag limits pursuant to § 29.1-209 and may conduct lawful boating safety checkpoints in accordance with established agency policy.

1960, c. 500, § 62-174.17; 1964, c. 654; 1968, c. 659, § 62.1-184; 1980, c. 567; 1987, c. 488; 2007, c. 87; 2015, c. 484.



§ 29.1-746. Penalties

A. Unless specified otherwise, any person who violates any provision of this chapter or any regulation adopted under this chapter shall be guilty of a Class 4 misdemeanor for each such violation.

B. Upon the conviction of any person for the violation of any provision of this chapter or any regulation adopted thereunder for which the criminal penalty is a Class 3 misdemeanor or greater, the court shall order the person to complete and pass a boating safety course approved by the National Association of State Boating Law Administrators and accepted by the Department. A list of such courses shall be made available by the Department. Any person who has been ordered by the court to complete and pass a boating safety course shall submit to the court, in a form approved by the Department, proof of completion and passage of the course within six months of the time of his conviction. If the person who has been required to complete and pass a boating safety course is under 18 years of age, the court may require the person to obtain parental consent to enroll in the course. If the person does not complete and pass the boating safety course within the prescribed time period, the court may, for good cause, extend the period for completion; however, absent good cause, the court shall impose a fine not to exceed $250.

1960, c. 500, § 62-174.18; 1962, c. 626; 1964, c. 654; 1968, c. 659, § 62.1-185; 1984, c. 417; 1987, c. 488; 2006, c. 23.



§ 29.1-747. Repealed

Repealed by Acts 1998, cc. 84 and 563, and repealed by Acts 1998, cc. 443, 512, 514, 515, 537, effective January 1, 1999.



§ 29.1-748. Restrictions on operation; penalty

A. It is unlawful for any person to:

1. Operate a personal watercraft unless he is at least sixteen years of age, except any person fourteen or fifteen years of age shall be allowed to operate a personal watercraft if he (i) has successfully completed a boating safety education course approved by the Director and (ii) carries on his person, while operating a personal watercraft, proof of successful completion of such course. Upon the request of a law-enforcement officer, such person shall provide proof of having successfully completed an approved course;

2. Operate a personal watercraft unless he has complied with the provisions of § 29.1-735.2, regarding board regulations for boating safety education;

3. Operate a personal watercraft unless each person riding on the personal watercraft is wearing a type I, type II, type III, or type V personal flotation device approved by the United States Coast Guard;

4. Fail to attach the lanyard to his person, clothing, or personal flotation device, if the personal watercraft is equipped with a lanyard-type engine cut-off switch;

5. Operate a personal watercraft on the waters of the Commonwealth between sunset and sunrise;

6. Operate a personal watercraft while carrying a number of passengers in excess of the number for which the craft was designed by the manufacturer; or

7. Operate a personal watercraft in excess of the slowest possible speed required to maintain steerage and headway within fifty feet of docks, piers, boathouses, boat ramps, people in the water, and vessels other than personal watercraft. Nothing in this section shall prohibit a personal watercraft from towing a person with a rope less than fifty feet in length.

B. A violation of any provision of this section shall constitute a Class 4 misdemeanor, except that any person who violates subdivision A 2 shall be subject to the penalty provided in § 29.1-735.2.

C. A violation of this section shall not constitute negligence, be considered in mitigation of damages of whatever nature, be admissible in evidence or be the subject of comment by counsel in any action for the recovery of damages arising out of the operation, ownership, or maintenance of a personal watercraft, nor shall anything in this section change any existing law, rule, or procedure pertaining to any such civil action, nor shall this section bar any claim which otherwise exists.

1991, c. 320; 1998, cc. 443, 537; 2007, cc. 615, 732.



§ 29.1-748.1. Minimum distance from shoreline; local ordinances; penalty

The City of Virginia Beach may, by ordinance, regulate in any portion of a waterway located solely within its territorial limits, the minimum distance that personal watercraft may be operated from the shoreline in excess of the slowest possible speed required to maintain steerage and headway. Such ordinance shall provide for distances of 100 feet from the shoreline and 200 feet from swimmers in ocean waters, and shall provide for local enforcement and penalties not exceeding those applicable to Class 4 misdemeanors. Nothing in this section prohibits access to and from waters where operation is not otherwise restricted.

2003, c. 117; 2007, c. 813.



§ 29.1-749. Owner of personal watercraft permitting violation; penalty

A. It shall be unlawful for the owner of or any person having control of a personal watercraft to authorize or knowingly permit a person under the age of sixteen to operate the personal watercraft, unless the person fourteen or fifteen years of age has successfully completed a boating safety education course as required under subdivision A 1 of § 29.1-748.

B. A violation of any provision of this section shall constitute a Class 4 misdemeanor.

1991, c. 320; 1998, c. 443.



§ 29.1-749.1. Identification of personal watercraft rentals

Every business located in a city with a population greater than 390,000 that provides personal watercraft for rent shall place the letter "R," at least eleven inches in height and eight and one-half inches in width, on both sides of each personal watercraft rental, in either red or black, whichever color represents the clearest contrast from the basic color of the rental unit.

1998, c. 84.



§ 29.1-749.2. Local regulation of personal watercraft rentals; penalty

A. The City of Virginia Beach may by ordinance regulate personal watercraft as provided in this section. Any ordinance enacted pursuant to this section may include any of the following provisions:

1. Any business which offers personal watercraft for rent shall (i) require any person to whom a personal watercraft is rented to present, prior to such rental, a government-issued identification card containing his photograph and (ii) retain such identification card, or a copy thereof, during the time the personal watercraft is being rented.

2. No person who rents or leases a personal watercraft shall knowingly misrepresent any material fact or falsify any information requested on the rental agreement or application.

3. Any business which offers personal watercraft for hourly short-term rental shall have at least one motorboat of at least fifty horsepower operated by an employee or agent of the business, in order to monitor and ensure the safe operation of the personal watercraft.

4. No business which offers personal watercraft for rent shall rent a personal watercraft that has an engine displacement which exceeds 800 cubic centimeters.

5. Any business which offers personal watercraft for rent shall have at least two marine VHF radios in operation during the time that a personal watercraft rental is being operated. The radios shall monitor channel 16 whenever they are not being actively used on a working channel.

B. Any locality may by ordinance establish standards for insurance coverage for any business which offers personal watercraft for rent.

C. Any ordinance adopted by a locality pursuant to this section may provide for a penalty for violation of the ordinance not to exceed the penalty applicable to a Class 3 misdemeanor.

1998, c. 563; 1999, c. 536; 2007, c. 813.



§ 29.1-749.3. Personal watercraft instruction; rental agents

Any person who is in the business of renting personal watercraft to the public shall provide to any person who rents a personal watercraft instruction on the laws of the Commonwealth governing motorboat operation, specific operating requirements of the personal watercraft being rented, motorboat safety equipment requirements, requirements in the case of a reportable accident, and such other information as the Director may require. The content and methods of instruction shall be approved by the Director.

Any attorney for the county, city or town in which an alleged violation of this section occurred may enforce this section by a civil action to recover a civil penalty not to exceed $250. The civil penalty shall be paid into the local treasury. No filing fee or other fee or cost shall be charged to the county, city or town which instituted the action.

The fact of a violation of this section shall not constitute negligence per se, be considered in mitigation of damages of whatever nature, be admissible in evidence or be the subject of comment by counsel in any action for the recovery of damages arising out of the operation, ownership or maintenance of a personal watercraft. This section shall not change any existing law, rule or procedure pertaining to any such civil action, nor shall this section bar any claim which otherwise exists.

1998, c. 512.



§ 29.1-750. Exemptions

The provisions of this article shall not apply to participants in regattas, races, marine parades, tournaments, or exhibitions approved by the Board or United States Coast Guard.

1991, c. 320 .



§ 29.1-800. Short title

The short title of this chapter is "Virginia Watercraft Dealer Licensing Act."

1988, c. 592.



§ 29.1-801. Definitions

Unless the context otherwise requires, the following words and terms for the purpose of this chapter shall have the following meanings:

"Board" means the Board of Game and Inland Fisheries.

"Certificate of origin" means the document provided by the manufacturer of a new watercraft, or its distributor, which is the only valid indication of ownership between the manufacturer, its distributor, its franchised new watercraft dealers, and the original purchaser not for resale.

"Department" means the Department of Game and Inland Fisheries.

"Director" means the Director of the Department.

"Distributor" means a person who sells or distributes new watercraft, pursuant to a written agreement with the manufacturer, to new watercraft dealers in this Commonwealth.

"Distributor branch" means a branch office maintained by a distributor for the sale of watercraft to watercraft dealers or for directing or supervising, in whole or in part, its representatives in this Commonwealth.

"Distributor representative" means a person employed by a distributor or wholesaler, or by a distributor branch, for the purpose of making or promoting the sale of watercraft dealt in by it or for supervising or contacting its dealers, prospective dealers, or representatives in this Commonwealth.

"Established place of business" means a salesroom in a permanent enclosed building or structure, either owned in fee or leased, at which a permanent business of bartering, trading and selling of watercraft will be carried on as such in good faith and at which place of business shall be kept and maintained the books, records, and files necessary to conduct the business at such place. "Established place of business" does not mean residences, tents, temporary stands, or other temporary quarters, nor permanent quarters occupied pursuant to any temporary arrangement, devoted principally to the business of a watercraft dealer, as defined in this section.

"Factory branch" means a branch office, maintained by a person for the sale of watercraft to distributors or for the sale of watercraft to watercraft dealers, or for directing or supervising, in whole or in part, its representatives in this Commonwealth.

"Factory representative" means a person employed by a person who manufactures or assembles watercraft or by a factory branch for the purpose of making or promoting the sale of its watercraft or for supervising or contacting its dealers, prospective dealers, or representatives in this Commonwealth.

"Franchise" means a written contract or agreement between two or more persons whereby one person, the franchisee, is granted the right to engage in the business of offering, selling and servicing new watercraft manufactured or distributed by the grantor of the right, the franchisor, and where the operation of the franchisee's business is substantially associated with the franchisor's trademark, trade name, advertising, or other commercial symbol designating the franchisor, the watercraft or its manufacturer or distributor.

"Manufacturer" means a person engaged in the business of constructing or assembling new watercraft.

"New watercraft" means any watercraft that (i) has not been previously sold except in good faith for the purpose of resale; (ii) has not been used as a rental or demonstration watercraft, or for the personal and business transportation of the manufacturer or dealer or any of their employees, for any use other than the limited use necessary in testing the watercraft prior to delivery to a customer; (iii) is transferred by a certificate of origin; and (iv) has the manufacturer's certification that it conforms to all applicable federal watercraft safety standards.

"New watercraft dealer" means a dealer in new watercraft or new and used watercraft.

"Person" means any natural person or individual, partnership, firm, association, corporation, or other entity.

"Retail installment sale" means and includes every sale of one or more watercraft to a buyer for his use and not for resale, in which the price thereof is payable in one or more installments over a period of time and in which the seller has either retained title to the goods or has taken or retained a security interest in the goods under form of contract designated either as a conditional sale, bailment lease, chattel mortgage or otherwise.

"Sale at retail" or "retail sale" means the act or attempted act of selling, bartering, exchanging, or otherwise disposing of a watercraft to a buyer for his personal use and not for resale.

"Sale at wholesale" or "wholesale" means a sale to watercraft dealers or wholesalers other than to consumers or a sale to one who intends to resell.

"Used watercraft" means any watercraft other than a new watercraft as defined in this section.

"Used watercraft dealer" means a dealer in used watercraft that does not deal in new watercraft.

"Watercraft" means the same as that term is defined in § 29.1-733.2 except that (i) United States naval watercraft, (ii) watercraft that have a valid marine document issued by the United States Coast Guard other than recreational watercraft under 70 feet in length, and (iii) watercraft documented outside the United States are not included in such definition for purposes of this chapter.

"Watercraft dealer" means any person that:

1. For commission, money, or other thing of value, buys, sells, exchanges, either outright or on conditional sale, bailment lease, chattel mortgage, or otherwise howsoever, or arranges or offers or attempts to solicit or negotiate on behalf of others a sale, purchase, or exchange of an interest in, new watercraft or new and used watercraft or used watercraft alone whether or not such watercraft are owned by such person;

2. Is engaged, wholly or in part, in the business of selling new watercraft or new and used watercraft, or used watercraft only, whether or not such watercraft are owned by such person; or

3. Sells, offers to sell, displays, or permits the display for sale of two or more watercraft within any 12 consecutive months.

For the purpose of this chapter, "watercraft dealer" does not include:

1. Receivers, trustees, administrators, executors, guardians, conservators, or other persons appointed by or acting under judgment or order of any court or their employees when engaged in the specific performance of their duties as such employees;

2. Public officers, their deputies, assistants, or employees, while performing their official duties;

3. Persons, other than corporations or other business entities primarily engaged in the leasing or renting of watercraft to others, (i) when selling or offering such watercraft for sale at retail or (ii) disposing of watercraft acquired for their own use and actually so used, when the same shall have been so acquired and used in good faith and not for the purpose of avoiding the provisions of this chapter;

4. Any corporation duly chartered or authorized to do a banking or trust business under the authority of the laws of this Commonwealth, or the United States, that may have received title to a watercraft in the normal course of its business by reason of a foreclosure, other taking, repossession or voluntary reconveyance to said corporation arising or occurring as a result of any loan secured by a lien on said watercraft;

5. An employee of an organization arranging for the purchase or lease by the organization of watercraft for use in the organization's business;

6. Any person who permits the operation of a watercraft show or permits the display of watercraft for sale by any watercraft dealer licensed under this chapter; or

7. An insurance company licensed or otherwise authorized to do business in this Commonwealth that sells or disposes of watercraft under a contract with its insured and in the regular course of its business.

"Watercraft demonstrator" means any person who is employed or contracted by a watercraft dealer to demonstrate watercraft to prospective buyers.

"Watercraft salesman" or "salesman" means any person who is employed as a salesman by, or has an agreement with, a watercraft dealer to sell or exchange watercraft.

"Watercraft show" means a display of watercraft to the general public at a location other than a dealer's location licensed under this chapter where such watercraft may be offered for sale or exchange during or as part of the display.

1988, c. 592; 1989, c. 140; 1997, c. 801; 1998, c. 515; 2013, c. 787.



§ 29.1-802. General powers of Board

The Board shall promote the interest of the retail buyers of watercraft.

The Board may prevent unfair methods of competition and unfair or deceptive acts or practices.

1988, c. 592.



§ 29.1-803. Powers with respect to hearings, legal proceedings, witnesses, etc

The Director may, in hearings arising under this chapter, determine the place in the Commonwealth where they shall be held; subpoena witnesses; take depositions of witnesses residing without the Commonwealth in the manner provided for in civil actions in courts of record; pay such witnesses the fees and mileage for their attendance as is provided for witnesses in civil actions in courts of record; and administer oaths.

1988, c. 592.



§ 29.1-804. Suit to enjoin violations

The Director may, whenever he shall believe from evidence submitted to him that any person has been or is violating any provision of this chapter, in addition to any other remedy, bring action in the name of the Commonwealth against such person and any other persons concerned or in any other way participating in, or about to participate in, practices or acts so in violation, to enjoin such person and such other persons from continuing the same.

1988, c. 592.



§ 29.1-805. Regulations

The Board may make such regulations requiring persons licensed under this chapter to keep and maintain records reasonably required for the enforcement of this chapter, and such other regulations, not inconsistent with the provisions of this chapter, as it shall deem necessary or proper for the effective administration and enforcement of this chapter. A copy of such regulations shall be mailed to each watercraft dealer licensee not less than ten days prior to the effective date of such regulations.

1988, c. 592.



§ 29.1-806. Examination or audit of licensee; complaints; costs

A. The Director may inspect the pertinent books, records, letters and contracts of a licensee relating to any written complaint for a violation of this chapter made to him against such licensee. If such licensee is found to have violated this chapter or any lawful order of the Director, the actual cost of such examination shall be paid by such licensee so examined within thirty days after demand therefor by the Director. The Director may maintain an action for the recovery of such costs in any court of competent jurisdiction.

B. No licensee shall be subject to examination or audit by the Director except as provided in this section.

1988, c. 592.



§ 29.1-807. Penalties

Any person violating any of the provisions of this chapter shall be guilty of a Class 3 misdemeanor.

1988, c. 592.



§ 29.1-808. Licenses required

It is unlawful for any person to engage in business in this Commonwealth as a new watercraft dealer, used watercraft dealer, watercraft salesman, watercraft demonstrator, manufacturer, factory branch, distributor, distributor branch, or factory or distributor representative without first obtaining a license as provided in this chapter. If any watercraft dealer acts as a watercraft salesman, he shall obtain a watercraft salesman's license in addition to a watercraft dealer's license. Any watercraft salesman who acts as a watercraft demonstrator shall not be required to obtain an additional license as a watercraft demonstrator. The offering or granting of a watercraft dealer franchise in this Commonwealth shall be deemed the engaging in business in this Commonwealth for purposes of this section, and no new watercraft may be sold or offered for sale in this Commonwealth unless the franchisor of watercraft dealer franchises for that line-make in this Commonwealth (whether such franchisor be a manufacturer, factory branch, distributor, distributor branch, or otherwise) is licensed under this chapter. In the event a license issued under this chapter to a franchisor of watercraft dealer franchises shall be suspended or revoked or shall not be renewed, nothing in this section shall be deemed to prevent the sale of any new watercraft of such franchisor's line-make, manufactured in or brought into this Commonwealth for sale prior to the suspension, revocation or expiration of the license.

1988, c. 592; 1998, c. 515.



§ 29.1-808.1. Boating safety education required

It shall be unlawful for any watercraft salesman or watercraft demonstrator to engage in business in this Commonwealth as a watercraft salesman or watercraft demonstrator without first (i) completing successfully a basic boating safety education course approved by the Director or (ii) by December 31, 1998, passing a test approved by the Director; however, any watercraft salesman or demonstrator licensed after December 31, 1998, shall have a period of sixty days from the issuance of his license in which to complete the approved course.

1998, c. 515.



§ 29.1-809. Application for license

A. Application for license shall be made to the Director at such time and in such form and shall contain such information as the Director shall require. The application shall be accompanied by the required fee. The application shall be accompanied by evidence, that the Director deems proper, showing that the applicant currently holds a valid watercraft titling tax collection certificate, a federal business identification number, a local business license and a dealer certificate of numbers issued by the Department.

B. The Director shall require in such application, or otherwise, information relating to the matters set forth in § 29.1-819 as grounds for the refusing of licenses and to other pertinent matters requisite for the safeguarding of the public interest in the locality in which the applicant proposes to engage in business. If the applicant is a dealer in new watercraft with factory warranties, he shall also include with his application a copy of a current service agreement with the manufacturer or with the distributor, requiring the applicant to perform within a reasonable distance of his established place of business, the service, repair and replacement work required of the manufacturer or distributor by such watercraft warranty. All of this information shall be considered by the Director in determining the fitness of the applicant to engage in the business for which he seeks a license.

1988, c. 592.



§ 29.1-810. Bond of dealer; right of action for fraudulent acts

A. Before any watercraft dealer's license shall be issued by the Director to any applicant, such applicant shall procure and file with the Director a good and sufficient bond in the amount of $5,000 with corporate surety duly licensed to do business within the Commonwealth, in such form as approved by the Attorney General and conditioned that the applicant shall not practice fraud, make any fraudulent representation or violate any of the provisions of this chapter in the conduct of the business for which he is licensed. The Director may suspend the dealer's license without a hearing for such period as the dealer does not have a good and sufficient bond on file with the Director. Such suspension shall end when the bond is delivered to the Department.

B. If any person shall suffer any loss or damage by reason of any fraud practiced on him or fraudulent representation made to him by a licensed watercraft dealer or one of such dealer's salesmen acting for the dealer or within the scope of the employment of such salesman, or shall suffer any loss or damage by reason of the violation by such dealer or salesman of any of the provisions of this chapter, such person shall have a right of action against such dealer and the sureties upon his bond. Such person may recover such damages, as a court or jury may assess against such dealer as a proximate result of such fraud or fraudulent misrepresentation, from such surety who shall be subrogated to the rights of such person against such dealer.

1988, c. 592.



§ 29.1-811. Issuance, expiration and renewal of dealers' certificates of license

All dealer certificates of license shall be issued for a period of twelve consecutive months except, at the discretion of the Director, the periods may be adjusted as is necessary to distribute the certificates as equally as practicable on a monthly basis. The expiration date shall be the last day of the twelfth month of validity or the last day of the designated month. Every dealer certificate of license shall be renewed annually upon application by the owner and by payment of fees required by law, and such renewal shall take effect on the first day of the succeeding month.

1988, c. 592.



§ 29.1-812. Supplemental licenses

A. Subject to the provisions of § 29.1-808, each place of business, operated or proposed to be operated by the licensee, that is not contiguous to other premises for which a license is issued, shall be required to obtain a supplemental license.

B. A permanent supplemental license shall be required for premises more than twenty-five yards from a principal place of business.

C. A temporary supplemental license shall be required to display for sale or sell watercraft at a show, and may be issued for a period not to exceed fourteen days. The temporary supplemental license shall be conspicuously displayed at all premises.

D. An application for a permanent or temporary supplemental license shall specify the location to be occupied by the licensee in conducting such business.

1988, c. 592; 1989, c. 206; 1992, c. 26 .



§ 29.1-813. License fees; additional to other licenses and fees required by law

A. The fee for each license year or part thereof shall be as follows:

1. For watercraft dealers, manufacturers, factory branches, distributors, distributor branches and wholesalers, seventy-five dollars for each principal place of business, plus twenty-five dollars for a supplemental license for each lot more than twenty-five yards distant from a principal place of business.

2. For each temporary supplemental license, twenty-five dollars.

3. For watercraft salesmen or watercraft demonstrators, fifteen dollars.

4. For factory representatives, distributor representatives, or distributor branch representatives, fifteen dollars.

B. The licenses and fees required by this chapter are in addition to licenses, taxes and fees imposed by other provisions of law. Nothing contained in this section or in any other section of this chapter shall be construed as exempting any person, firm or corporation from any license, tax or fee imposed by any other provision of law.

1988, c. 592; 1989, c. 206; 1998, c. 515.



§ 29.1-814. Collection of license fees; appropriation; payments from fund

All licensing fees shall be collected by the Director as provided in this chapter and by him shall be paid into the state treasury and credited to the Game Protection Fund and accounted for as a separate part known as the Motorboat and Water Safety Fund for the purpose of administering, enforcing and effectuating the purposes of this chapter.

1988, c. 592.



§ 29.1-815. Locations to be specified, etc.; display of license; change of location

The licenses of new watercraft dealers, used watercraft dealers, manufacturers, factory branches, distributors and distributor branches shall specify the location of each place of business or branch or other location occupied or to be occupied by the licensee in conducting his business as such. The license or supplemental license issued shall be conspicuously displayed on each of such premises. In the event any such location is changed, the Director shall endorse the change of location on the license, without charge if the new location is within the same political subdivision. A change in location to another political subdivision shall require a new license.

1988, c. 592.



§ 29.1-816. Advertisement

Unless the watercraft dealer is clearly identified by name, whenever any licensee places an advertisement in any newspaper or publication, the abbreviations "VA DLR," denoting a Virginia licensed dealer, shall appear therein.

1988, c. 592; 1995, c. 376.



§ 29.1-817. Lists of licensed salesmen

Each dealer shall keep a current list of his licensed salesmen, showing names, addresses and serial numbers of their licenses, posted in a conspicuous place in each place of business.

1988, c. 592.



§ 29.1-818. Licenses of salesmen, etc., to be carried, etc.; change of employer

Every watercraft dealer, watercraft salesman, watercraft demonstrator, factory representative and distributor representative shall carry his license when engaged in his business and shall display the same upon request. The license shall name his employer and, in the event of a change of employer, he shall immediately mail his license to the Director, who shall endorse such change on the license without a charge.

1988, c. 592; 1998, c. 515.



§ 29.1-819. Grounds for denying, suspending or revoking licenses

A license may be denied, suspended or revoked on any one or more of the following grounds:

1. Material misstatement in application for license.

2. Willful failure to comply with any provision of this chapter or any lawful regulation promulgated by the Board under this chapter.

3. Being a watercraft dealer, failure to have an established place of business as defined in § 29.1-801.

4. Willfully defrauding any retail buyer, to the buyer's damage, or any other person in the conduct of the licensee's business.

5. Employment of fraudulent devices, methods or practices in connection with compliance with the requirements under the statutes of this Commonwealth with respect to the retaking of watercraft under retail installment contracts and the redemption and resale of such watercraft.

6. Having used unfair methods of competition or unfair deceptive acts or practices.

7. Knowingly advertising by any means any assertion, representation or statement of fact which is untrue, misleading or deceptive in any particular relating to the conduct of the business licensed or for which a license is sought.

8. Having been convicted of any fraudulent act in connection with the business of selling watercraft.

9. Having been convicted of a crime involving the acquisition or transference of title to a watercraft.

10. Willfully retaining title to a watercraft that has not been completely and legally assigned.

11. Failure to submit to the Director any application or fees collected for the Department on behalf of the buyer within thirty days of receipt.

1988, c. 592.



§ 29.1-820. Action upon applications; hearing upon denial; denial for failure to have established place of business

A. The Director shall act upon all applications for a license within thirty days after receipt of all required applications, documents and fees by either granting or refusing the same. Any applicant denied a license shall, upon his written request filed within thirty days, be given a hearing at such time and place as determined by the Director or person designated by him. All such hearings shall be public and shall be held with reasonable promptness. The applicant may be represented by counsel.

B. Any applicant denied a license for failure to comply with the definition of an established place of business may not, nor shall anyone, apply for a license for such premises, for which a license was denied, until the expiration of sixty days from the date of the rejection of such application.

1988, c. 592.



§ 29.1-821. Suspension, revocation and refusal to renew licenses; notice and hearing

Except as provided in § 29.1-810, no license shall be suspended or revoked, or renewal refused, until a written copy of the complaint made has been furnished to the licensee against whom the same is directed and a public hearing thereon has been had before the Director. At least ten days' written notice of the time and place of such hearing shall be given to the licensee by registered mail addressed to his last known post office address or as shown on his license or other record of information in possession of the Director. At any such hearing the licensee shall have the right to be heard personally or by counsel. After the hearing, the Director shall have power to suspend, revoke or refuse to renew, the license in question. Immediate notice of any such action shall be given to the licensee in the manner herein provided in the case of notices of hearing.

1988, c. 592.



§ 29.1-822. Acts of officers, directors, partners and salesmen

If a licensee is a partnership or corporation, it shall be sufficient cause for the denial, suspension or revocation of a license that any officer, director or trustee of the partnership or corporation, or any member in the case of a partnership, has committed any act or omitted any duty which would be cause for refusing, suspending or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of any or all of his salesmen while acting as his agent, if such licensee approved of or had knowledge of such acts or other similar acts and after such approval or knowledge retained the benefit, proceeds, profits or advantages accruing from such acts or otherwise ratified the acts.

1988, c. 592.



§ 29.1-823. Appeals from actions of the Director; generally

Any person aggrieved by the action of the Director in refusing to grant or renew a license or in suspending or revoking a license, or by any other action of the Director which is alleged to be improper, unreasonable or unlawful under the provisions of this chapter is entitled to judicial review in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

1988, c. 592.



§ 29.1-824. Appeals to Court of Appeals; bond

Either party may appeal from the decision of the court to the Court of Appeals. Such appeals shall be taken and prosecuted in the same manner and with like effect as is provided by law in other cases appealed as a matter of right to the Court of Appeals.

1988, c. 592; 1996, c. 573.



§ 29.1-825. Equitable remedies not impaired

The remedy at law provided by §§ 29.1-823 and 29.1-824 shall not in any manner impair the right to applicable equitable relief. Such right to equitable relief is hereby preserved, notwithstanding the provisions of such sections.

1988, c. 592.



§ 29.1-826. Installment sales

A. Every retail installment sale shall be evidenced by an instrument in writing, which shall contain all the agreements of the parties, including a provision stating whether or not such sale is contingent upon financing on terms which are satisfactory to the parties and shall be signed by the buyer. The purchaser of an installment sales contract shall not be charged with notice of the agreement of the parties relative to financing upon the purchase of a retail installment sales contract signed by the borrower which states no such contingency.

B. Prior to or at the time of delivery of the watercraft the seller shall deliver to the buyer a written statement describing clearly the watercraft sold to the buyer. Whenever any charge for a summary of insurance coverage appears on such statement, and the insurance coverage effected or to be effected thereunder does not include a policy of watercraft liability insurance, the seller or his assignee shall stamp or mark upon the face of such writing in red letters no smaller than eighteen point type the following words: "No Liability Insurance Included." The Director may determine the form of such statement to be included therein. In the event that a policy of insurance of any kind is purchased at the time of the sale of a watercraft the seller shall deliver to the purchaser the policy of insurance, or a copy of the policy, within a reasonable time.

1988, c. 592.



§ 29.1-827. Prohibited solicitation and compensation

It shall be unlawful for any watercraft dealer or salesman licensed under the provisions of this chapter, directly or indirectly, to solicit the sale of a watercraft through a pecuniarily interested person. It shall be unlawful for such dealer or salesman to pay, or cause to be paid, any commission or compensation in any form whatsoever to any person in connection with the sale of a watercraft, unless such person is duly licensed as a salesman in the employ of such dealer.

1988, c. 592.



§ 29.1-828. Definitions

As used in this article, unless the context requires a different meaning:

"Dealer" means any person who (i) sells, solicits, or advertises the sale of new watercraft or engines for watercraft and (ii) is authorized by a manufacturer to provide warranty services.

"Manufacturer" means any person, partnership, firm, association, or corporation that manufactures or assembles new watercraft or engines for watercraft, or imports for distribution new watercraft or engines for watercraft.

"Reasonable attorney's fees" includes the costs directly incurred in or in connection with litigation instituted under this section. Such fees shall not be determined by the amount of the recovery on behalf of the manufacturer or dealer.

"Watercraft" means any vessel used or capable of being used for navigation or flotation on or through the water.

1997, c. 13.



§ 29.1-829. Warranty work; dealers' requirements; performance of warranty work; disapproval of claims; indemnification

A. If a manufacturer requires or permits a dealer to provide parts or to perform labor to satisfy a warranty created by the manufacturer, the manufacturer shall:

1. Properly and promptly fulfill its warranty obligations; and

2. Fairly compensate the dealer for the work and services the dealer is required to perform and for other expenses incurred to comply with a manufacturer's warranty. A manufacturer may not pay a dealer a labor rate for warranty work that is less than the lower amount that is charged by the dealer and that is charged in the relevant marketplace to retail customers for non-warranty work of the same kind by similar technicians. However, if the manufacturer or the distributor has in effect a warranty program in which the dealer can comply with reasonable and objective criteria and, as a result, obtain 100 percent of the dealer's retail labor rate or the prevailing retail labor rate in the relevant marketplace, the labor rate for warranty work shall be as the terms of the program require, but shall not be less than seventy percent of the dealer's labor rate or the prevailing retail labor rate in the relevant marketplace.

B. To be entitled to compensation from a manufacturer under this subsection, the dealer shall:

1. Employ watercraft and engine parts expressly authorized by the manufacturer for warranty work;

2. Retain a copy of the manufacturer's then current service literature, if any;

3. Record the warranty work with the manufacturer within forty-five days of completing the warranty work;

4. Complete and maintain for inspection by the manufacturer, a manufacturer's delivery checklist signed by the customer for each watercraft or watercraft engine sold by the dealer;

5. Promptly handle all warranty work in accordance with industry standards regardless of the location where the watercraft or watercraft engine was sold; and

6. Submit warranty registration cards to the manufacturers on a timely basis.

C. To ensure that warranty work is performed in accordance with industry standards, the dealer shall:

1. Take reasonable steps to ensure that the warranty work is completed by technicians who have received training in servicing the watercraft or engines for watercraft manufactured, imported, or distributed by the manufacturer; and

2. Maintain technician training and development programs authorized or provided by the manufacturer as provided in the dealer's agreement with the manufacturer.

D. A dealer shall not charge a consumer for labor or parts on warranty work when the warranty claim has been paid by the manufacturer.

E. All claims by a dealer for warranty work shall be approved or disapproved and paid, if due, within a reasonable time, but no longer than forty-five days from the date on which the manufacturer receives a properly completed claim form containing all required information.

F. If a manufacturer disapproves a claim, the manufacturer shall provide the dealer with written notice of disapproval within forty-five days from the date on which the manufacturer receives a properly completed claim form containing all required information. The notice of disapproval shall contain the specific reasons for disapproval.

G. A dealer shall hold harmless the manufacturer for any financial injuries or other damages suffered by the manufacturer and solely as a result of the negligence of the dealer in performing warranty work, including reasonable attorney's fees. A manufacturer shall hold harmless the dealer for any financial injuries or other damages suffered by the dealer solely as a result of the negligence of the manufacturer related to the manufacture or design of the watercraft, including reasonable attorney's fees.

H. If a dealer brings a legal action to collect a disapproved claim and is successful in the action, the court shall award the dealer the cost of the action and reasonable attorney's fees.

I. The manufacturer shall compensate the dealer for the cost of parts used in the warranty repair and shipping of the parts to and from the manufacturer, plus a reasonable profit, not less than fifteen percent, on authorized parts stocked by the dealer.

J. Nothing in this article shall inhibit or restrain any manufacturer or dealer from exceeding the minimum requirements of this article.

1997, c. 13.






Title 30 - General Assembly

§ 30-1. Time and place of meeting of General Assembly

The General Assembly shall meet in regular session on the second Wednesday in January of each year. It shall sit at the Capitol in the City of Richmond, but may adjourn to any other place.

The General Assembly may, by joint resolution, direct the holding of such session or sessions in the Restored Capitol at Williamsburg, Virginia, as to it may seem proper.

Code 1919, § 294; 1934, p. 99; 1971, Ex. Sess., c. 22.



§ 30-2. Meeting at place appointed by Governor

If the General Assembly cannot safely meet at the place prescribed by law, or to which it has adjourned, because of a public enemy, or any dangerous contagious disease, or for any other cause, it may meet at such other place as the Governor shall appoint, of which he shall give notice by proclamation.

Code 1919, § 295.



§ 30-3. How convened in extra session

Whenever two-thirds of the members of both houses of the General Assembly shall, after their adjournment sine die, desire to convene the same in conformity to the Constitution, they shall make application in writing to the Governor over their own signatures, and this shall be deemed by him a proper application. He shall thereupon convene the General Assembly, at such time and place as shall be designated by the application; or, if the time and place be not so designated, then at such convenient and reasonable time and place as he shall appoint.

Code 1919, § 296.



§ 30-4. Civil proceedings for or against members, clerks or clerks' assistants, or the Lieutenant Governor during session

Any action, suit or other civil proceeding, either in favor of or against a member of the General Assembly, or the clerks thereof, or the clerks' full-time assistants, the sergeant-at-arms of the Senate or House, or the Lieutenant Governor, may be commenced, but shall not, unless by their consent, be prosecuted to final judgment or decree during the session of the General Assembly. In addition, no such person shall be compelled in any civil proceeding to appear or to answer or respond, in person or in writing, nor shall any such person be taken into custody or imprisoned during the session of the General Assembly, or during the fifteen days next before the beginning or after the ending of any session.

Code 1919, § 297; 1997, c. 471.



§ 30-5. Continuance or time for filing pleading, etc., where party or attorney is connected with General Assembly or Division of Legislative Services

Any party to an action or proceeding in any court, including the Court of Appeals and the Supreme Court of Virginia, commission or other tribunal having judicial or quasi-judicial powers or jurisdiction who is an officer, employee or member or member-elect of the General Assembly or employee of the Division of Legislative Services, or who has, prior to or during the session of the General Assembly, employed or retained to represent him in such action or proceeding an attorney who is or becomes an officer, employee or member or member-elect of the General Assembly or employee of the Division of Legislative Services, shall be entitled to a continuance as a matter of right (i) during the period beginning 30 days prior to the commencement of the session and ending 30 days after the adjournment thereof, and (ii) during a period beginning one day prior to the meeting date of any reconvened or veto session or of any commission, council, committee or subcommittee created by the General Assembly at which such officer, employee or member is scheduled to attend and ending one day after the adjournment of such meeting; however, no continuance need be granted under clause (ii) unless it shall have been requested in writing at least three days prior to the first day for which the continuance is sought and filed with the court. The requesting party, when practicable, shall strive to notify all other parties to the proceeding of such request.

Any pleading or the performance of any act relating thereto required to be filed or performed by any statute or rule during the period beginning 30 days prior to the commencement of the session and ending 30 days after the adjournment of the session shall be extended until not less than 30 days after any such session. The failure of any court, commission or other tribunal to allow such continuance when requested so to do or the returning of such filing or act during the period hereinabove specified shall constitute reversible error; provided that this section shall not prevent the granting of temporary injunctive relief, or the dissolution or extension of a temporary injunction, but the right to such relief shall remain in the sound discretion of the court or other such tribunal.

Code 1919, § 298; 1926, p. 18; 1934, p. 370; 1940, p. 363; 1952, c. 234; 1960, c. 147; 1973, cc. 242, 322; 1984, c. 703; 1987, c. 192; 2002, cc. 584, 617; 2012, c. 394.



§ 30-6. Privilege of members, clerks and clerks' assistants, and Lieutenant Governor from arrest

During the session of the General Assembly, and for five days before and after the session, members of the General Assembly, the clerks thereof and the clerks' full-time assistants, and the sergeants-at-arms of the Senate and House shall be privileged from being taken into custody or imprisoned under any process except as provided in § 30-7; nor shall such persons for such periods of time be subject to process as a witness in any case, civil or criminal. The provisions of this section shall be applicable to the Lieutenant Governor during his attendance at sessions of the General Assembly and while going to and from such sessions.

Code 1919, § 299; 1958, c. 29; 1975, c. 427; 1997, c. 471.



§ 30-7. Members, clerks, assistants, etc., subject to arrest for criminal offenses

Any member of the General Assembly, any clerk thereof or his assistants, the Lieutenant Governor or the sergeant-at-arms of the Senate or the House who is alleged to have committed a criminal offense as defined in § 18.2-8, shall be subject at any time to be charged, arrested, prosecuted and imprisoned for such offense.

Code 1919, § 300; 1975, c. 427; 1997, c. 471.



§ 30-8. Member must obey writ of habeas corpus

Any court or judge awarding a writ of habeas corpus, directed to a member of the General Assembly, shall have power to compel obedience to such writ.

Code 1919, § 301.



§ 30-9. Privilege of members for words spoken or written

No member or former member of the General Assembly shall be arrested or imprisoned for or on account of any words spoken or written or any proceedings had in either house; but nothing herein shall in any respect restrict the power which each house of the General Assembly has over its respective members.

Code 1919, § 302.



§ 30-10. Attendance of witnesses; production of evidence

When the Senate or House of Delegates, a joint committee or commission thereof, or any committee of either house authorized to send for persons and papers, shall order the attendance of any witness, or the production of any paper as evidence, a summons shall be issued accordingly by the clerk of such house, directed to the sheriff or other officer of any county or city, or the chief officer of the Virginia Capitol Police, or his designee, and, when served, obedience thereto may be enforced by attachment, fine and imprisonment in jail, at the discretion of the house which, or the committee of which, caused the summons to issue, or in the case of a joint committee or commission, at the discretion of such joint committee or commission or as the two houses may determine by joint resolution.

Code 1919, § 303; 1958, c. 608; 1971, Ex. Sess., c. 155; 2003, c. 231.



§ 30-11. Who to administer oaths to witnesses

The oaths to be taken by any witness examined before such house or committee may be administered by the speaker of the house, chairman of the committee, or the clerk of the house or of the committee.

Code 1919, § 304.



§ 30-12. Duties of officers of each house

The several officers of each house of the General Assembly shall perform such duties as shall be required of them by their respective houses.

Code 1919, § 305.



§ 30-13. Other duties of Clerk of House of Delegates; publication of proposed amendments to Constitution

In addition to such duties as may be prescribed by the rules of the House of Delegates, the Clerk of the House of Delegates shall at the end of the session of the General Assembly prepare a well-arranged index to the journal of the House and the documents printed during the session by order of the House. He shall have published, with the acts and joint resolutions proposing amendments to the Constitution: joint resolutions providing for studies for legislation of each session of the General Assembly; the unadjusted United States decennial census counts for the Commonwealth's counties, cities, and towns; and a carefully prepared and well-arranged index of the acts and joint resolutions.

The Clerk of the House of Delegates shall have published all proposed amendments to the Constitution for distribution from his office and to the clerk of the circuit court of each county and city two copies of the proposed amendments, one of which shall be posted at the front door of the courthouse and the other shall be made available for public inspection. Every clerk of the circuit court shall complete the posting required not later than three months prior to the next ensuing general election of members of the House of Delegates and shall certify such posting to the Clerk of the House of Delegates. The Clerk of the House of Delegates shall report to the General Assembly at its next regular session the action taken by him under this section, including the costs incurred in the printing and distribution of the amendments. The report shall be published in the Journal of the House of Delegates.

Code 1919, § 306; 1920, p. 396; 1927, p. 211; 1940, p. 471; 1946, p. 171; 1959, Ex. Sess., c. 84; 1969, Ex. Sess., c. 13; 1971, Ex. Sess., c. 71; 1976, c. 170; 1993, c. 399; 1994, c. 623; 2005, c. 839.



§ 30-14. Clerk to be Keeper of the Rolls; other duties

The Clerk of the House of Delegates shall be the Keeper of Rolls of the Commonwealth. He shall enroll all of the acts of the General Assembly and joint resolutions proposing amendments to the Constitution by such other permanent and substantial method or methods as he may deem proper; and shall have the enrolled acts bound for publication after they have been signed by the Speaker of the House of Delegates and the President of the Senate.

The Clerk of the House of Delegates shall have the custody of the acts and joint resolutions of the General Assembly, and the records of the House of Delegates; and, when required, shall furnish a copy of any or any part of any of them, or of any section or sections of the Code in the form published pursuant to § 30-148; which copy, being certified by him shall be evidence for any purpose for which the original would be received, and with as much effect. If an act or part of an act of the General Assembly has been codified and assigned a section number as a part of the Code of Virginia, by the Virginia Code Commission pursuant to § 30-148, he may also certify that fact.

He shall, as soon as practicable after every act is passed, prepare the acts for publication with a notation of the day upon which every act was approved by the Governor or became law without his approval. He shall furnish to the Director of the Division of Legislative Automated Systems the manuscript of all acts of the General Assembly and joint resolutions proposing amendments to the Constitution and joint resolutions providing for studies for legislation, or a copy thereof, properly arranged for publication. As soon as practicable after the adjournment of the General Assembly, he shall furnish the index and the tables required by law and the date of adjournment of the session, and shall superintend the publication of such acts, joint resolutions, resolutions, date of adjournment, tables and index, in connection with the Director of the Division of Legislative Automated Systems.

Code 1919, § 307; 1940, p. 472; 1959, Ex. Sess., c. 84; 1970, c. 170; 1994, c. 623; 2005, c. 839.



§ 30-14.01. Certifying copy of act; fee

The Clerk of the House of Delegates shall charge for certifying a copy of an Act of Assembly the sum of five dollars.

Code 1950, § 14-115; 1964, c. 386, § 14.1-104; 1989, c. 186; 1998, c. 872.



§ 30-14.1. Enrollment of act to codify the laws; printing and distribution

The provisions of § 30-14, concerning the manner and method of enrollment of the acts of the General Assembly shall not apply to an act to codify the laws of the Commonwealth. In the case of such legislation the bill itself or a copy thereof, with all amendments to such bill, if any there be, incorporated therein, or with such amendments or copies thereof attached to or accompanying such bill or copy of such bill, shall be taken and preserved as the enrolled bill. If any such amendments are actually incorporated in the bill, or copy of the bill, they may be so incorporated in such manner and by such method as the Clerk of the House of Delegates deems most practicable, except that the Clerk shall not, in order to accomplish such incorporation, require the entire bill to be reprinted, or require any portion of the bill to be reprinted which is not affected by any amendment. Such bill or copy, with the amendments or copies of the amendments as a part of the bill or copy thereof, as made up by the Clerk in accordance with this section, shall be signed by the presiding officers of the Senate and House of Delegates and sent in such form to the Governor for his approval.

The Clerk of the House of Delegates, as Keeper of the Rolls of the Commonwealth, shall not be required to furnish to anyone a copy of an act to codify the laws of the Commonwealth, nor to prepare such an act for publication, nor to furnish to the Comptroller the manuscript of such an act, or any copy thereof. Nor shall the Clerk of the House of Delegates or the Comptroller be required to print, publish or distribute an act to codify the laws of the Commonwealth, as other acts and the joint resolutions of the General Assembly are printed, published or distributed; unless it should be provided in the act to codify the laws, as adopted, that some titles, chapters, articles or sections thereof shall take effect in advance of the remainder of the act, in which event such titles, chapters, articles, and sections of the act, with all amendments which affect them actually incorporated therein, shall be printed and distributed as are other acts of Assembly, but may be separately printed and bound. The Comptroller shall, however, cause to be done any printing that the Clerk of the House of Delegates requires to be done as a part of the process of incorporation of amendments to any bill to codify the laws of the Commonwealth.

1948, p. 587.



§ 30-14.2. Reenrollment of bills amended in accordance with recommendations of Governor

The Clerk of the House of Delegates in his capacity as Keeper of the Rolls of the Commonwealth shall reenroll all bills which have been amended in accordance with the recommendation of the Governor, and such reenrolled bills shall be treated in the same manner as provided in Article IV, Section 11 of the Constitution of Virginia for every bill that has passed both houses, before being presented to the Governor for his final action.

1950, p. 7; 1970, c. 170; 1971, Ex. Sess., c. 1.



§ 30-14.3. Keeper of the Rolls authorized to correct typographical errors, etc., in bills

The Keeper of the Rolls of the Commonwealth is authorized to correct typographical errors in bills in the form that they are offered, printed, engrossed, enrolled, or printed after passage; and for the sake of uniformity to change from upper to lower case or vice versa, take out or put in hyphens, change from one word form to two word form or vice versa, to the end that it will not be necessary to encumber the journal with amendments for such purposes.

1950, p. 3.



§ 30-14.4. Deputy clerks of the House of Delegates; certification of acts and resolutions of the General Assembly and other records

The Clerk of the House of Delegates as Keeper of the Rolls of the Commonwealth may, during the term of his office, appoint deputy clerks, with the approval of the Speaker of the House of Delegates, for furnishing copies of acts and resolutions of the General Assembly and records and papers of the House of Delegates, during the absence of the said Clerk or after his death, resignation or retirement, which copies, being certified by such deputy clerks, shall be evidence for any purpose for which the original would be received, and with as much effect. The Clerk of the House of Delegates making such appointments shall certify the same to the Secretary of the Commonwealth. Any such deputies so appointed, before entering upon the duties of such office, shall take and subscribe the oath of office and file the same with the Secretary of the Commonwealth. Any such deputies may be removed from office by the Clerk of the House of Delegates by written notice to the Secretary of the Commonwealth.

1952, c. 291; 1972, c. 5.



§ 30-15. Index to Senate journal

The Clerk of the Senate shall, at the end of each session, prepare an index to the journal of the Senate and the documents printed by its order and deliver the same to the Comptroller.

Code 1919, § 308.



§ 30-15.1. Deputy clerks of the Senate; certification of records

The Clerk of the Senate may appoint deputy clerks, for performing the duties of such Clerk and for signing originals, or furnishing copies, of records and papers of the Senate, during the absence of such Clerk or after his death, resignation or retirement, which copies, being certified by any such deputy clerk, shall be evidence for any purpose for which the original would be received, and with as much effect. The Clerk of the Senate making such appointments, shall certify the same to the Secretary of the Commonwealth. Any such deputy so appointed, before entering upon the duties of such office, shall take and subscribe the oath of office and file the same with the Secretary of the Commonwealth. Any such deputy may be removed from office by the Clerk of the Senate by written notice to the Secretary of the Commonwealth.

1954, c. 1; 1972, c. 5.



§ 30-15.1:1. Use of Senate armorial bearings; penalty

The armorial bearings adopted by the Senate of Virginia as their official armorial bearings shall carry the following protections on their use:

1. Only current and former members of the Senate of Virginia and the Clerk of the Senate shall have the authority to utilize such armorial bearings or any facsimile or representations of the armorial bearings.

2. Representations of such armorial bearings used by former members of the Senate shall be colored blue.

3. Such use shall not be for any commercial purpose.

4. Any person violating the provisions of subdivision 1 shall be guilty of a Class 3 misdemeanor. Any person violating the provisions of subdivisions 2 and 3 shall be guilty of a Class 4 misdemeanor.

2005, c. 839.



§ 30-15.2. Distribution of Code, supplements and replacement volumes to members of Senate

The Virginia Code Commission shall, with moneys from the contingent fund of the Senate, acquire and distribute to each member of the Senate, to become his own property, a set of the Code of Virginia, and distribute the supplements and replacement volumes thereto for the period such member serves in the Senate. The Code, supplements and replacement volumes shall be distributed only to those members who request the same. The Code shall not be distributed to members of the Senate who previously have been furnished a set of the Code by the Commonwealth; however, such members shall, upon request, receive from the Virginia Code Commission supplements and replacement volumes to the Code for the period such members serve in the Senate.

1976, c. 131.



§ 30-16. Books and maps of committees; original bills

It shall be the duty of the Clerk of the Senate and of the Clerk of the House of Delegates, respectively, to take charge of and keep, during the recess of the General Assembly, all the books and maps belonging to the several standing committees of their respective houses, and to deliver the same at the commencement of each session to the clerks or chairmen of such committees, who shall return them to the Clerks of the two houses at the end of the session. They shall keep all original bills and resolutions offered in their respective houses until the close of the session of the General Assembly next succeeding the session at which they were offered, at which time they shall be transferred to The Library of Virginia for archival deposit.

Code 1919, § 309; 2000, c. 373.



§ 30-16.1. Correction of misspellings in bills and resolutions already introduced

The Clerk of the Senate and the Clerk of the House of Delegates are hereby empowered to correct misspellings contained in bills and resolutions introduced in their respective houses; provided that the corrections do not in any way alter the bill's or resolution's meaning or effect.

1975, c. 8.



§ 30-17. Alteration, secretion or destruction of pending bills or resolutions

If any person shall fraudulently erase, alter, secrete or destroy any bill, resolution or amendment to any bill pending before the General Assembly, or either branch thereof, or before any committee of either or of both branches, or any enrolled bill of the General Assembly, or either branch thereof, or shall fraudulently, or with improper intent, endeavor to influence any officer or employee of the General Assembly, or of either branch thereof, to erase, alter, secrete or destroy any such bill, amendment or enrolled bill, he shall be confined in the penitentiary not less than one nor more than five years.

Code 1919, § 310.



§ 30-18. Repealed

Repealed by Acts 1972, c. 582.



§ 30-19. How Constitution amended

Any amendment or amendments to the Constitution may be proposed in the Senate or House of Delegates by resolution, which shall contain such proposed amendment or amendments prepared in such form as is in accordance with that prescribed by the rules of the House of Delegates and the Senate for deletions and additions of language and be spread at length on the journal of the house in which it is offered, and if it is agreed to by a majority of the members elected thereto with ayes and noes taken thereon, it shall be communicated to the other house where it shall be dealt with in like manner, and when so agreed to by both houses, it shall be enrolled as provided by law and signed by the President of the Senate and Speaker of the House of Delegates. Such amendment or amendments shall thereupon stand referred to the General Assembly at its first regular session held after the next general election of members of the House of Delegates. If at such regular session the proposed amendment or amendments shall be agreed to by a majority vote of all the members elected to each house, the same shall be submitted to the people, not sooner than ninety days after final passage, by a bill or resolution introduced for such purpose, and if the people shall approve and ratify such amendment or amendments by the majority of the electors qualified to vote for the members of the General Assembly voting thereon, such amendment or amendments shall become a part of the Constitution.

Code 1919, § 312; 1971, Ex. Sess., c. 129; 1973, c. 57.



§ 30-19.01. Repealed

Repealed by Acts 1984, c. 202.



§ 30-19.03. Estimates to be prepared for legislation affecting local government expenditures and revenues

Whenever any legislative bill requiring a net additional expenditure by any county, city, or town, or whenever any legislative bill requiring a net reduction of revenues by any county, city, or town, is filed during any session of the General Assembly, the Commission on Local Government shall investigate and prepare an estimate setting forth, to the extent practicable, the additional expenditures or reduction of revenues, if any, to be required of the affected localities in event of enactment of such legislation.

A bill shall be deemed to require an expenditure if it has the effect of requiring any county, city, or town to (i) perform or administer a new or expanded program or service, (ii) maintain an existing program or service at a specified level of spending or delivery, (iii) assume or incur administrative costs in support of a state or state-related program, or (iv) furnish capital facilities for state or state-related activities.

For purposes of this section, "net additional expenditure" means the cost anticipated to be incurred annually, less any revenues receivable on account of the program or service from fees charged recipients of the program or service, state or federal aid paid specifically and categorically in connection with the program or service, new or increased local sources of revenue authorized and designated specifically to offset the cost of the program or service, and any offsetting savings resulting from the reduction or elimination of any program or service directly attributable to the performance of the required program or service.

A bill shall be deemed to require a net reduction of revenues if it has the effect of requiring any county, city, or town to (i) relinquish an existing or potential source of local revenue by classification or exclusion or (ii) diminish an existing or potential source of revenue by classification or exclusion.

For the purposes of this section, "net reduction of revenues" means the reduction anticipated in local revenues, including, but not limited to, general levies, special levies, revenues received pursuant to §§ 58.1-605 and 58.1-606 and administrative and user fees, to be incurred annually, less any new local revenues receivable and any offsetting savings resulting from the reduction of local revenues, caused by the classification or exclusion being proposed.

The provisions of this section shall not apply to a reduction in local revenues that is required or arises from a court order or judgment, nor to a revenue reduction that is adopted at the option of any county, city, or town under a law that is permissive rather than mandatory, nor to a revenue reduction that is the result of a measure providing tax relief on a statewide basis.

The Division of Legislative Services shall examine all bills and joint resolutions filed during any legislative session for the purpose of identifying and forwarding to the Commission on Local Government those bills requiring the preparation of fiscal estimates pursuant to this section and those joint resolutions calling for a study of local government revenues or expenditures.

The Department of Planning and Budget and the Department of Taxation are authorized to submit legislative bills to the Commission on Local Government to prepare local fiscal estimates.

As soon thereafter as may be practicable, the Commission on Local Government shall forward copies of such estimates to the Clerk of the House of Delegates for transmittal to each patron of the legislation and to the chairman of each committee of the General Assembly to consider the same.

All departments, agencies of government, the Division of Legislative Services, and all local governmental units of the Commonwealth are directed to make available such information and assistance as the Commission on Local Government may request in preparing the estimates required by this section.

1979, c. 257; 1980, cc. 747, 749; 1995, c. 743; 1999, c. 1016; 2010, c. 410; 2014, c. 807.



§ 30-19.03:1. Repealed

Repealed by Acts 2010, c. 410, cl. 2.



§ 30-19.03:1.2. Unemployment compensation bills affecting net revenues of the Commonwealth

A. The Virginia Employment Commission, in consultation with the Department of Planning and Budget, shall prepare a statement reflecting the projected impact on the solvency level of the unemployment trust fund and the average increase in state unemployment tax liability of employers on a per-employee basis over the ensuing eight years that would result from the enactment of any bill that enhances the benefits payable to an individual pursuant to Title 60.2.

B. No bill enhancing the benefits payable to an individual pursuant to Title 60.2 shall be considered by the General Assembly at a regular session unless the bill contains a statement prepared in accordance with subsection A as a second or final enactment clause in the bill.

C. For the purposes of this section, legislation that "enhances the benefits payable to an individual" includes any legislation that would facilitate the receipt, or increase the amount, of unemployment compensation benefits that an otherwise qualified claimant is eligible to receive on an annual basis.

2004, c. 895; 2011, c. 302.



§ 30-19.03:2. Legislative summaries

Any legislative summary associated with a bill, joint resolution or resolution, including any summary appearing on the face of such legislation, shall not constitute a part of the legislation considered, agreed to, or enacted and shall not be used to indicate or infer legislative intent.

1997, c. 375.



§ 30-19.04. Repealed

Repealed by Acts 2003, c. 1032, cl. 2, effective January 1, 2003.



§ 30-19.05. Repealed

Repealed by Acts 2003, cc. 757 and 758, cl. 2, effective July 1, 2004.



§ 30-19.1. Repealed

Repealed by Acts 2010, c. 410, cl. 2.



§ 30-19.1:2. Repealed

Repealed by Acts 2003, c. 1032, cl. 2, effective January 1, 2003.



§ 30-19.1:3. Repealed

Repealed by Acts 2010, c. 410, cl. 2.



§ 30-19.1:4. Increase in terms of imprisonment or commitment; fiscal impact statements; appropriations for operating costs

A. The Virginia Criminal Sentencing Commission shall prepare a fiscal impact statement reflecting the operating costs attributable to and necessary appropriations for any bill which would result in a net increase in periods of imprisonment in state adult correctional facilities. The Department of Planning and Budget shall annually provide the Virginia Criminal Sentencing Commission with the operating cost per inmate.

B. The Department of Planning and Budget, in conjunction with the Department of Juvenile Justice, shall prepare a fiscal impact statement reflecting the operating costs attributable to and necessary appropriations for any bill that would result in a net increase in periods of commitment to the custody of the Department of Juvenile Justice.

C. The requirement for a fiscal impact statement includes, but is not limited to, those bills which add new crimes for which imprisonment or commitment is authorized, increase the periods of imprisonment or commitment authorized for existing crimes, impose minimum or mandatory minimum terms of imprisonment or commitment, or modify the law governing release of prisoners or juveniles in such a way that the time served in prison, or the time committed to the custody of the Department of Juvenile Justice, will increase.

D. The fiscal impact statement of any bill introduced on or after July 1, 2002, that would result in a net increase in periods of imprisonment in state correctional facilities or periods of commitment to the custody of the Department of Juvenile Justice, shall include an analysis of the fiscal impact on local and regional jails, state and local pretrial and community-based probation services agencies and juvenile detention facilities.

E. The amount of the estimated appropriation reflected in the fiscal impact statement shall be printed on the face of each such bill, but shall not be codified. If the agency responsible for preparing the fiscal impact statement does not have sufficient information to project the impact, the fiscal impact statement shall state this, and the words "Cannot be determined" shall be printed on the face of each such bill.

F. The fiscal impact statement shall include, but not be limited to, details as to any increase or decrease in the offender population. Statements prepared by the Virginia Criminal Sentencing Commission shall detail any necessary adjustments in guideline midpoints for the crime or crimes affected by the bill as well as adjustments in guideline midpoints for other crimes affected by the implementation of the bill that, in the opinion of the Commission, are necessary and appropriate.

G. The agency preparing the fiscal impact statement shall forward copies of such impact statements to the Clerk of the House of Delegates and the Clerk of the Senate for transmittal to each patron of the legislation and to the chairman of each committee of the General Assembly to consider the legislation.

H. For each law enacted which results in a net increase in periods of imprisonment in state correctional facilities or a net increase in periods of commitment or the time committed to the custody of the Department of Juvenile Justice, a one-year appropriation shall be made from the general fund equal to the estimated increase in operating costs of such law, in current dollars, of the highest of the next six fiscal years following the effective date of the law. "Operating costs" means all costs other than capital outlay costs.

I. The Corrections Special Reserve Fund (the Fund) is hereby established as a nonreverting special fund on the books of the Comptroller. The Fund shall consist of all moneys appropriated by the General Assembly under the provisions of this section and all interest thereon. Any moneys deposited in the Fund shall remain in the Fund at the end of the biennium. Moneys in the Fund shall be expended solely for capital expenses, including the cost of planning or preplanning studies that may be required to initiate capital outlay projects.

1993, c. 804; 1996, c. 972; 2000, cc. 825, 833; 2004, c. 461; 2007, c. 133.



§ 30-19.1:5. Repealed

Repealed by Acts 2000, cc. 825 and 833.



§ 30-19.1:6. Repealed

Repealed by Acts 2010, c. 410, cl. 2.



§ 30-19.1:7. Bills related to the Virginia Retirement System; impact statements

In accordance with a joint resolution that establishes a schedule for the conduct of business coming before a regular session of the General Assembly, the Board of Trustees of the Virginia Retirement System shall investigate, prepare, and submit to the Clerk of the House of Delegates, the Clerk of the Senate, the Commission on Local Government, the House Committee on Appropriations, and the Senate Committee on Finance, a statement of (i) the financial impact of the proposed bill upon the general fund and the various local governments that have elected to become part of the Virginia Retirement System pursuant to § 51.1-800 and (ii) the policy implications that such bill will have on the various systems administered by the Board of Trustees. Such statement shall also note the potential impact any introduced bill will have on local government independent retirement systems.

1997, c. 610; 2001, c. 680; 2010, c. 410.



§ 30-19.1:8. Repealed

Repealed by Acts 1999, c. 572.



§ 30-19.1:9. Duration of state boards and commissions

After January 1, 2003, all bills creating an advisory board, council, commission or other collegial body in the executive branch of state government shall contain a provision requiring the expiration of such body three years after its creation.

2003, c. 793.



§ 30-19.1:10. Repealed

Repealed by Acts 2005, cc. 860, 889, cl. 2.



§ 30-19.1:11. Legislation that creates or renews tax credits

No bill proposing to add a new state tax credit or renew an existing state tax credit shall be reported from any committee of the General Assembly unless such bill contains an expiration date of not longer than five years from the effective date of the new or renewed state tax credit.

2012, c. 265.



§ 30-19.2. Inspection of certain state facilities by, or orientation for, members and future members of the General Assembly

(1) Inspections may be made of the grounds, buildings, and other physical facilities appurtenant to state agencies and state-supported institutions, at the times and by the persons hereinafter set forth.

(2) The Governor may arrange for such inspection in each year preceding the regular session of the General Assembly for the members of the forthcoming General Assembly. Such inspection trips shall be provided at state expense for each member of the General Assembly.

(3) Transportation, meals, lodging, and other necessary accommodations for the persons making the inspection for which this section provides shall be provided from funds appropriated to the General Assembly. Travel shall be arranged by motor bus or other convenient method of transportation from some central point from which trips to the several state agencies and institutions shall be made. The Governor shall notify the persons permitted to make such inspection of the place and time of origin from which such trip shall begin and when it is expected to end; and shall make such arrangements as will be convenient to the persons desiring to make such trip of inspection.

(4) The persons making such trip shall be allowed their reasonable expenses in going to and from their homes to the point of origin of the trips. Compensation shall be paid as provided in §§ 30-19.12 and 30-19.15.

(5) Nothing contained in this section is intended to restrict in any way the right of any member of the General Assembly to visit at his expense any state institution at any time.

(6) Orientation sessions on the organization, programs, operations, and procedures of the Executive Department of state government may be provided in lieu of inspections of state facilities. The Governor may arrange for such orientation in each year preceding the regular session of the General Assembly for members and members-elect of the forthcoming General Assembly.

1952, c. 102; 1960, c. 575; 1979, c. 466.



§ 30-19.3. Prefiling of bills and resolutions

A. 1. Any member or member-elect of the next regular session of the General Assembly may prefile bills and resolutions for even-numbered-year regular sessions beginning the third Monday in November of the preceding year with the Clerk of the House of Delegates or Senate as appropriate.

2. Any member or member-elect of the General Assembly may prefile bills and resolutions for odd-numbered-year regular sessions beginning the third Monday in July of the preceding year with the Clerk of the House of Delegates or Senate as appropriate.

3. Any bill or resolution prefiled shall be endorsed by the handwritten signature of at least one member or member-elect as a patron. An electronic signature may be substituted for a handwritten signature on prefiled legislation as may be approved by each house in accordance with its rules and procedures. In no event shall a bill or resolution be prefiled by a member of the General Assembly who was not re-elected to the next regular session of the General Assembly. The deadline for submitting drafting requests for legislation to be prefiled to the Division of Legislative Services and the deadline for prefiling legislation with the appropriate Clerk shall be established by the procedural resolution adopted by the General Assembly, or in default thereof, adopted by the Joint Rules Committee.

B. In the event of the convening of a special session of the General Assembly, only bills relating to the stated purpose of such special session and resolutions affecting the rules of procedure or schedule of business of the General Assembly may be prefiled as provided in subsection A of this section beginning on the day on which either (i) the Governor announces the date on which such special session is to convene, or (ii) two-thirds of the members elected to each house of the General Assembly make application to the Governor for the convening of such special session.

C. The Clerks of the House of Delegates and Senate shall assign numbers to prefiled bills and resolutions in the order of their receipt, refer them to the appropriate committee with the advice of the Speaker of the House of Delegates, in the case of House bills, and in the case of Senate bills, in accordance with the Rules of the Senate, and have a sufficient number of them printed for circulation as provided in this section.

D. Printed prefiled bills and resolutions shall be periodically mailed to each member and member-elect of the General Assembly and shall be made available to the press and public in the same manner as bills and resolutions introduced after the General Assembly convenes.

1969, Ex. Sess., c. 24; 1973, c. 488; 1981, c. 196; 1987, c. 124; 2001, cc. 568, 584; 2004, c. 718; 2007, c. 442; 2012, c. 670.



§ 30-19.4. Secretaries and administrative assistants for officers and members of General Assembly; staff personnel for standing committees

The General Assembly shall provide for the employment of secretaries and administrative assistants for the Speaker of the House of Delegates, the President pro tempore of the Senate, the Majority and Minority Floor Leaders of the House of Delegates and Senate and members of the General Assembly to aid in the performance of duties incidental to the legislative process. Allowances for such secretaries and assistants shall be provided as set forth in the general appropriations act. Such allowances shall not be utilized for political purposes and shall be further conditioned upon such limitations and restrictions as shall be set forth in the general appropriations act. The session day per diem for each administrative assistant shall equal the amount authorized for members of the General Assembly as set forth in the general appropriations act.

The General Assembly shall provide for the employment of such clerks, counsel and other staff personnel for each of the standing committees as are approved by the Rules Committee of the appropriate house.

No member of the immediate family of a member of the General Assembly shall be eligible to receive any sum authorized under the provisions of this section. For the purpose of this section the spouse, parent, child, brother or sister of the member shall be considered a member of the immediate family.

1972, c. 822; 1973, c. 512; 1974, c. 356; 1976, c. 735; 1979, c. 475; 1980, c. 151; 1984, c. 161; 2005, c. 802.



§ 30-19.5. Supervisory control of Division of Legislative Services

Supervisory control of the Division of Legislative Services shall be vested jointly in the Committees on Rules of the House of Delegates and the Senate, meeting jointly.

1973, c. 322.



§ 30-19.6. Repealed

Repealed by Acts 1986, c. 156.



§ 30-19.7. Repealed

Repealed by Acts 1990, c. 485 .



§ 30-19.8. Collection of information by legislative study groups; policy

It shall be the policy of the Commonwealth that each legislative study group, including the Virginia Advisory Legislative Council and its subcommittees, the Virginia Code Commission, special legislative study commissions, and standing committees of the House and Senate and their subcommittees, either through its members or staff, advise the agency head of the general nature of a study or investigation being conducted by such group whenever it determines that information within such agency is applicable to such study or investigation. Thereafter, such legislative study group may seek out all information within such agency from an individual designated by the agency head to provide pertinent information or from the most direct and primary source without further communication or contact with the agency head. Each employee within such agency shall give his full cooperation to the group and its staff in collecting the information. No member or staff member of such groups shall be entitled to access to information, without permission of the agency head, for which disclosure is prohibited by specific provisions of law.

Insofar as possible, the legislative study groups and their staffs shall perform their collection duties, and utilize the services of personnel within the agencies in doing so, in such a manner as to minimize disruption of the normal operations of the agency.

Such freedom to access of all information within all state agencies is deemed absolutely necessary for the legislature to be able to efficiently evaluate laws and policies of the Commonwealth, how they are being administered, and the need for changes in such laws and policies, and also for the Virginia General Assembly to effectively fulfill its responsibility regarding legislative oversight.

1977, c. 433.



§ 30-19.8:1. Due dates for legislative reports

A. Legislative commissions, councils, and other legislative bodies required to report annually to the General Assembly and Governor shall submit their annual reports on or before June 30 of each year, unless otherwise specified. Annual reports submitted pursuant to this section shall cover the preceding legislative interim period and may include actions taken by the General Assembly during the regular session of the current calendar year.

B. Joint subcommittees, joint committees, and other legislative entities required or requested by law or resolution to conduct a study shall submit their reports no later than June 30 of the reporting year, unless otherwise specified. The reports may include actions taken by the General Assembly during the regular session of the current calendar year.

2005, c. 633.



§ 30-19.8:2. Absences on legislative commissions

The absence of any appointed nonlegislative citizen member from three consecutive regular meetings of any joint subcommittee, board, commission, authority, council, or other body that has been created or established in the legislative branch unless on account of sickness shall be sufficient cause for the original appointing authority to declare the position vacated and to fill such vacancy.

2014, c. 634.



§ 30-19.9. Distribution of information on proposed constitutional amendments to voters

When a proposed amendment is to be submitted to the people for their approval and ratification pursuant to Article XII, Section 1 of the Constitution of Virginia and § 30-19, the State Board of Elections shall cause to be printed and distributed to the general registrar of each county and city, not less than ninety days prior to the election, copies of an explanation of such amendment to be placed at each registration site in sufficient number to provide a copy to any interested person, and to election officials to be posted at the polling places on the day of the election. The State Board shall post the explanation on its site on the Internet. It also shall cause such explanation to be published by paid advertisement in each daily newspaper with an average daily circulation of more than 50,000 in Virginia, and published in Virginia or in a contiguous state or district, once during the week preceding the final day for registration and once during the week preceding the election at which the proposed amendment is to be presented to the people.

The explanation shall contain the ballot question, the full text of the proposed constitutional amendment, and a statement of not more than 500 words on the proposed amendment. The explanation shall be presented in plain English, shall be limited to a neutral explanation, which may include a brief statement on the effect of a "yes" and "no" vote on the question but shall not include arguments submitted by either proponents or opponents of the proposal. The Division of Legislative Services, in consultation with such agencies of state government as may be appropriate, including the Office of Attorney General, shall prepare an explanation for any such proposal which is approved by the General Assembly on first reference and referred to the next regular session of the General Assembly following the general election of members of the House of Delegates. The explanation shall be approved for distribution as to form and content by the Committee on Privileges and Elections of the first house of introduction of the resolution proposing the amendment as soon as practicable after enactment of the ballot question.

Any failure to comply with the provisions of this section shall not affect the validity of the constitutional amendment.

1987, c. 311; 1999, c. 589; 2001, c. 1.



§ 30-19.10. Distribution of information on proposed questions to be submitted to voters

Whenever a statewide referendum on a matter other than a constitutional amendment is submitted to the voters by the General Assembly, the State Board of Elections shall cause to be printed and distributed to the general registrar of each county and city, not less than ninety days prior to the election, copies of information about the referendum to be placed at each registration site in sufficient number to provide a copy to any interested person, and to election officials to be posted at the polling places on the day of the election. The State Board of Elections also shall cause the information to be published by paid advertisement in each daily newspaper with an average daily circulation of more than 50,000 in Virginia, and published in Virginia or in a contiguous state or district, once during the week preceding the final day for registration and once during the week preceding the referendum.

The information shall contain the ballot question and either (i) a neutral explanation of not more than 500 words on the proposed question, or (ii) for any bond referendum, a fiscal impact statement. The neutral explanation or the fiscal impact statement shall be presented in plain English, shall be limited to a neutral explanation, and shall not present arguments by either proponents or opponents of the proposal. The fiscal impact statement shall include descriptions of the need for and anticipated uses of the bond proceeds. The Division of Legislative Services, in consultation with such agencies of state government as may be appropriate, including the Office of the Attorney General, shall prepare the neutral explanation as part of the legislation authorizing the referendum. The staff of the House Appropriations Committee and Senate Finance Committee shall each prepare a fiscal impact statement for any bond referendum and assist the Division of Legislative Services in preparing the explanation as part of the legislation authorizing the referendum.

For purposes of this section and § 30-19.9, "plain English" means written in nontechnical, readily understandable language using words of common everyday usage and avoiding legal terms and phrases or other terms and words of art whose usage or special meaning primarily is limited to a particular field or profession.

Any failure to comply with the provisions of this section shall not affect the validity of the statewide referendum.

1996, c. 297; 2007, c. 402.



§ 30-19.11. Salaries of Speaker of House of Delegates and members of General Assembly

The Speaker of the House of Delegates and other members of the General Assembly shall each receive an annual salary as shall be set forth in the general appropriations act. Such salaries shall be payable not more often than biweekly.

1971, Ex. Sess., c. 194, § 14.1-17.1; 1976, c. 604; 1984, c. 161; 1998, c. 872.



§ 30-19.12. Compensation of members of the General Assembly and certain commissions engaged in legislative services

A. Subject to the provisions of subsections B through G hereof, members of all legislative committees, legislative commissions, and councils established by the General Assembly and all committees and subcommittees of any of the foregoing shall receive compensation at such rate as provided for in § 2.2-2813. Any other member of the General Assembly whose attendance, in the opinion of the chairman of such a group, is required at a sitting of such group shall also be entitled to compensation at the same rate.

B. A legislative member shall not be entitled to compensation pursuant to this section for any services performed on any day that the member's house is in active session. For purposes of this subsection, "active session" means (i) any day during any regular session of the General Assembly or the first extension thereof, (ii) any day that a roll call vote is taken in the member's house during any second or subsequent extension of a regular session that is not a pro forma session, or (iii) any day that a roll call vote is taken in the member's house during any special session of the General Assembly that is not a pro forma session.

C. A legislative member shall not be entitled to compensation pursuant to this section for legislative services performed on Capitol Square on any day that the member's house has a pro forma session.

D. Full-time employees of the Commonwealth or of any of its political subdivisions shall not be entitled to compensation pursuant to this section.

E. No person shall receive pursuant to this section a total of more than one day's compensation for services performed on any one day. Whenever a member attends two or more meetings for which compensation is authorized herein in a single day, such one day's compensation shall be prorated from among the activities served.

F. Compensation of members of the General Assembly provided for in this section shall be paid by the offices of the Clerk of the House of Delegates or Clerk of the Senate as appropriate and funds therefor transferred from the appropriate activity.

G. For purposes of this section, "Capitol Square" means the grounds and all buildings in the City of Richmond bounded by Bank, Governor, Broad and Ninth Streets. "Pro forma session" means a session that is announced as a pro forma session by the presiding officer and in which no business is scheduled to be conducted.

Code 1950, § 14-29.1; 1964, c. 386, § 14.1-18; 1966, c. 703; 1974, c. 356; 1979, c. 316; 1980, c. 718; 1984, c. 161; 1998, cc. 790, 872; 2006, c. 272.



§ 30-19.13. Additional provisions for expenses of members and presiding officers of General Assembly

Each member of the General Assembly shall, during any regular session of the General Assembly or extension thereof, or during any special session of the General Assembly, receive for each day as allowances for expenses such sum as shall be set forth in the general appropriation act and mileage allowance at the rate provided in § 2.2-2823 or actual expenses for all official travel. Such mileage or travel reimbursement shall be allowed only for one round trip each week between the City of Richmond and such person's home.

1971, Ex. Sess., c. 240, § 14.1-18.1; 1972, cc. 510, 719; 1974, c. 356; 1975, c. 132; 1984, c. 161; 1998, c. 872.



§ 30-19.14. Office expenses; taxes and withholding

A. Each member of the General Assembly shall receive as an allowance for office expenses and supplies such sums as shall be set forth in the general appropriation act.

B. Notwithstanding any provision of law, all payments to members of the General Assembly made in accordance with subsection A shall be subject to such taxes and tax withholding as applicable to other nonvouchered allowances, except for any member of the General Assembly who has established an individual "accountable plan" as defined in § 1.62-2(c)(2) of the Internal Revenue Code Tax Regulations.

1976, c. 735, § 14.1-18.2; 1984, c. 161; 1998, c. 872; 2001, c. 785.



§ 30-19.15. Mileage of members of the General Assembly, legislative committees, etc

The members of the General Assembly and officers and employees of each house thereof, and members of legislative committees which may sit during any recess of the General Assembly, who are traveling on official business of the Commonwealth, shall be entitled to receive for their mileage such reimbursement as prescribed in § 2.2-2823 for every mile of actual travel.

Code 1950, § 14-30; 1954, c. 709; 1964, c. 386, § 14.1-19; 1969, Ex. Sess., c. 4; 1972, cc. 719, 749; 1975, c. 132; 1998, c. 872; 1999, c. 930.



§ 30-19.16. Repealed

Repealed by Acts 1999, c. 930.



§ 30-19.18. How distance ascertained from place other than courthouse

For the purpose of this chapter and Chapter 1 (§ 2.2-100 et seq.) and §§ 2.2-2813 and 2.2-2814 of Title 2.2 only, the distance of the City of Richmond from any place in any county or city other than the courthouse thereof, shall be ascertained by adding to or deducting from the number of miles between the City of Richmond and such courthouse, as declared by law, so many miles as such place may be farther from or nearer to the City of Richmond than such courthouse may be.

Code 1950, § 14-7; 1964, c. 386, § 14.1-21; 1998, c. 872.



§ 30-19.19. Salaries of Clerks of House of Delegates and Senate

The Clerk of the House of Delegates and the Senate shall each receive such salaries as shall be fixed from time to time by the general appropriation act.

Code 1950, § 14-31; 1954, c. 443; 1964, c. 386, § 14.1-22; 1998, c. 872.



§ 30-19.20. Employment and compensation of personnel

The House of Delegates and the Senate and the clerks thereof are authorized to employ such personnel as may be deemed necessary for the efficient operation of the General Assembly as prescribed by the rules or resolutions of the respective houses.

The House of Delegates and the Senate shall by resolution or resolutions set the compensation of the personnel employed by each house, and the personnel shall be paid from the contingent fund of each house, respectively.

Code 1950, § 14-32; 1964, c. 386, § 14.1-23; 1966, c. 703; 1998, c. 872.



§ 30-20. Repealed

Repealed by Acts 1964, c. 511.



§ 30-28.01. Repealed

Repealed by Acts 1994, c. 857, effective April 20, 1994, and c. 937.



§ 30-28.12. Creation of Division; appointment, term and qualifications of Director

There shall be a legislative agency known and designated as the Division of Legislative Services, hereinafter in this chapter sometimes called the Division. The Division shall be in the charge of a Director, who shall be appointed by, subject to confirmation of the General Assembly, and serve at the pleasure of the Committees on Rules of the House of Delegates and the Senate.

The Director shall be an experienced lawyer and a graduate of the school of law of some approved college or university.

1966, c. 676; 1970, c. 478; 1973, c. 322.



§ 30-28.13. Assistants, draftsmen and clerks

The Director may employ and fix the compensation of necessary assistants, draftsmen and clerks, who shall be selected solely on the grounds of fitness for the performance of the duties assigned to them. Such compensation shall be paid out of appropriations made for the purpose.

1966, c. 676; 1970, c. 478; 1973, c. 322.



§ 30-28.14. Repealed

Repealed by Acts 1978, c. 128.



§ 30-28.15. Use of state libraries; withdrawal of books; charges

A. The Division, through its Director and employees, shall have access to the State Law Library and The Library of Virginia, with the right to withdraw, in the performance of their duties, any books, pamphlets or printed data from either library, subject to the rules of the libraries as to time.

B. Upon the request of the Division, the library of any state-supported institution of higher education shall furnish the Division photocopies of materials on file without any charge except the actual cost of photocopying. Such libraries shall not charge the Division for any library exchange services.

1966, c. 676; 1989, c. 412; 1994, c. 64.



§ 30-28.16. Duties of Division and of Director

A. The Division shall:

1. Establish a reference library which develops and maintains a library collection to support the work of the Division and the General Assembly and which provides general and specific reference services to members of the General Assembly;

2. Keep on file copies of all bills, resolutions, amendments thereto, reports of committees and other documents printed by order of either house of the General Assembly;

3. Accumulate data and statistics regarding the practical operation and effect of statutes of this and other states;

4. Carry out such research projects as shall be assigned to it by the Committees on Rules of the House of Delegates and the Senate;

5. Furnish upon written request of any person a copy of any charter of a city or town of the Commonwealth at the charge prevailing from time to time for reproducing same;

6. Carry out research and obtain and analyze information for members of the General Assembly and its committees; and

7. Provide an annual report to the General Assembly, indexed according to standing committee jurisdiction, on the status of all reports, actions, or data collection that is required by legislation enacted by the General Assembly or otherwise requested by the General Assembly of agencies and collegial bodies of state government. The report for the most recently completed calendar year shall be submitted to the General Assembly and the Governor as soon as practicable after the first day of the next regular session and may be provided through the legislative electronic information system.

B. Upon the request of the Governor, any member of the General Assembly, any Governor's Secretary, or the head of any legislative, judicial or independent agency, the Division shall:

1. Draft or aid in drafting legislative bills or resolutions and amendments thereto;

2. Advise as to the constitutionality or probable legal effect of proposed legislation;

3. Prepare summaries of existing laws affected by proposed legislation, compilations of laws in other states or countries relating to the subject matter of such legislation, and statements of the operation and effect of such laws; or

4. Make researches and examinations as to any subject of proposed legislation.

C. The Director shall perform such other duties as may be required of him by the Committees on Rules of the House of Delegates and the Senate.

1966, c. 676; 1973, c. 322; 1977, c. 672; 1979, c. 311; 1980, cc. 687, 723; 1984, c. 202; 1989, c. 412; 1990, c. 485; 2006, c. 662; 2008, c. 677; 2011, c. 765.



§ 30-28.17. Books and documents to be accessible to officers and general public

All the books, documents and other materials, and the guides to materials shall be at all times accessible to the Governor and members of the General Assembly, state and municipal officers, boards and commissions, and the general public, for reference purposes.

1966, c. 676.



§ 30-28.18. Requests for drafting bills or resolutions; bills to conform to request; public access

A. All requests for the drafting of bills or resolutions by the Division shall be submitted in person, in writing, or by voice transmission. Each request shall contain a general statement respecting the policies and purposes that the requester desires incorporated in and accomplished by the bill. All written requests shall be signed by the person submitting them. Neither the Director nor any employee of the Division shall reveal to any person outside of the Division, except to the Division of Legislative Automated Systems in fulfilling its duties as provided in § 30-34.14, the contents or nature of any request or statements except with the consent of the person signing such request. Exceptions to this general rule are as follows:

1. When the Director or an employee receives a request that is substantially the same as one previously received, he may, unless specifically directed not to do so by the person first submitting such request, so inform the person submitting the similar request;

2. Unless specifically directed otherwise, the Director or employee may reveal the nature of a request when seeking information from anyone to assist in drafting the bill; and

3. Copies of all floor substitute bills, conference committee reports, and substitute bills accompanying a conference committee report shall be placed in a secure electronic file immediately following the final drafting of the legislation and may be accessed by either the Clerk of the House of Delegates or the Clerk of the Senate or their employee designees after such legislation is offered for introduction in either house.

Bills drafted by the Division shall conform to the statements submitted with the request or any supplementary instructions submitted by the person who originally made the request.

B. All legislative drafting requests and accompanying documents shall be maintained by the Division as permanent records. Each of these separate files shall be considered the property of the requester and no one other than members of the Division staff shall have access to any such file without the specific approval of the requester. However, on the effective date of legislation drafted for the 1989 Session or thereafter, the file for a bill that was enacted, including any amendments in the nature of a substitute or conference reports that were offered for consideration shall become public property.

C. All legislative drafting requests from the Governor, a Governor's Secretary, the Lieutenant Governor, the Attorney General, or the head of any judicial, legislative, or independent agency shall be submitted to the Division on or before the same deadline applicable to members of the General Assembly for submitting legislative drafting requests for legislation to be prefiled to the Division, as established by the procedural resolution adopted by the General Assembly, or in default thereof, as adopted by the Joint Rules Committee. Requests from the Governor may also be submitted in accordance with the procedures established by the Rules Committees of the House of Delegates and the Senate for the conduct of business during a legislative session.

1966, c. 676; 1976, c. 112; 1988, c. 214; 1989, cc. 412, 512; 2001, cc. 568, 584; 2002, c. 2; 2005, c. 839.



§ 30-28.19. Repealed

Repealed by Acts 1983, c. 62.



§ 30-28.20. Repealed

Repealed by Acts 1976, c. 746.



§ 30-29. Repealed

Repealed by Acts 1980, c. 237.



§ 30-34.1. Legislative Support Commission; membership; officers; compensation and expenses

There is hereby created the Legislative Support Commission in the legislative branch of state government, hereafter referred to as "Commission." The Commission shall consist of seven members: two members of the Committee on Rules of the House of Delegates who shall be appointed by and serve at the pleasure of the chairman of such Committee; one member of the Committee on Rules of the Senate who shall be appointed by and serve at the pleasure of the chairman of such Committee; the Clerk of the House of Delegates; the Clerk of the Senate; the Director of the Division of Legislative Services; and the Director of the Division of Legislative Automated Systems. The Commission shall name from its members a chairman and such other officers as are deemed necessary.

Legislative members shall receive such compensation for the performance of their duties as provided in § 30-19.12 and all members shall be reimbursed for all reasonable and necessary expenses as provided in §§ 2.2-2813 and 2.2-2825. The Office of the Clerk of the House of Delegates and the Office of the Clerk of the Senate shall provide funding for the costs of compensation and expenses of their respective members.

1980, c. 687; 2004, c. 1000.



§ 30-34.2. Powers and duties generally

The Commission shall have the following powers and duties:

1. To supervise the printing and distribution of bills, resolutions, joint resolutions, House documents, Senate documents or other matters directed to be printed for use of the Senate or the House of Delegates and intended for temporary use, as well as the printing and distribution of House Journals, Senate Journals and the Acts of Assembly;

2. To supervise the maintenance and operation of the General Assembly Building;

3. To supervise and assist the Capitol Tour Guides;

4. To employ such personnel as may be necessary to carry out the purposes of this chapter;

4a. To supervise the Capitol Police Force;

5. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter;

6. To do all acts necessary or convenient to carry out the purposes of this chapter; and

7. To perform other duties as directed by the Committees on Rules of the House of Delegates and the Senate of Virginia.

1980, c. 687; 1982, c. 243; 2003, c. 692.



§ 30-34.2:1. Powers, duties and functions of Capitol Police

The Capitol Police may exercise within the limits of the Capitol Square, when assigned to any other property owned, leased, or controlled by the Commonwealth or any agency, department, institution, or commission thereof, and pursuant to the provisions of §§ 15.2-1724, 15.2-1726, and 15.2-1728 all the powers, duties, and functions that are exercised by the police of the city or the police or sheriff of the county within which such property is located. The jurisdiction of the Capitol Police shall further extend 300 feet beyond the boundary of any property they are required to protect, such jurisdiction to be concurrent with that of other law-enforcement officers of the locality in which such property is located. Additionally, the Capitol Police shall have concurrent jurisdiction with law-enforcement officers of the City of Richmond and of any county contiguous thereto in any case involving the theft or misappropriation of the personal property of any member or employee of the General Assembly. Members of the Capitol Police when assigned to accompany the Governor or Governor-elect, members of the Governor's family, the Lieutenant Governor or Lieutenant Governor-elect, the Attorney General or Attorney General-elect, members of the General Assembly, or members of the Supreme Court or Court of Appeals of Virginia, or when directed to serve a summons issued by the Clerk of the Senate or the Clerk of the House of Delegates, a joint committee or commission thereof, or any committee of either house, shall be vested with all the powers and authority of a law-enforcement officer of any city or county in which they are required to be. All members of the Capitol Police shall be subject to the provisions of § 2.2-1201.1 and Chapter 5 (§ 9.1-500 et seq.) of Title 9.1.

The assignment of jurisdiction to any property pursuant to this section shall be approved by the Legislative Support Commission.

The Division of Capitol Police shall have the authority to enter into contracts or agreements necessary or incidental to the performance of its duties.

1982, c. 243; 1984, c. 149; 1988, c. 329; 1995, cc. 770, 818; 2003, cc. 231, 588; 2008, c. 437; 2012, cc. 803, 835; 2015, cc. 448, 455.



§ 30-34.2:2. Disposal of unclaimed firearms or other weapons in possession of the Division of Capitol Police

Subject to the provisions of § 19.2-386.29, the Division of Capitol Police may destroy unclaimed firearms and other weapons that have been in the possession of the Division for a period of more than 120 days. For the purposes of this section, "unclaimed firearms and other weapons" means any firearm or other weapon belonging to another that has been acquired by a law-enforcement officer pursuant to his duties, that is not needed in any criminal prosecution, that has not been claimed by its rightful owner, and that the State Treasurer has indicated will be declined if remitted under the Uniform Disposition of Unclaimed Property Act (§ 55-210.1 et seq.).

At the discretion of the chief of police or his designee, unclaimed firearms or other weapons may be destroyed by any means that renders the firearms or other weapons permanently inoperable. Prior to the destruction of such firearms or other weapons, the chief of police or his designee shall (i) make reasonable attempts to notify by mail the rightful owner of the property and (ii) obtain from the attorney for the Commonwealth of the jurisdiction from which the unclaimed item came into the possession of the Division of Capitol Police in writing a statement advising that the item is not needed in any criminal prosecution.

In lieu of destroying any such unclaimed firearm, the chief of police or his designee may donate the firearm to the Department of Forensic Science, upon agreement of the Department.

2012, c. 209; 2015, c. 220.



§ 30-34.3. Printing of bills, joint resolutions, etc

To satisfy the requirements of this chapter, there shall be requisitioned by the Commission through the Division of Legislative Automated Systems sufficient copies of every bill, resolution, House document, Senate document, or other matter directed to be printed for use of the Senate or the House of Delegates.

1980, c. 687.



§ 30-34.4. Copies of bills, calendars, etc., to be furnished on application

The Commission shall furnish to such persons, firms, or corporations as may apply therefor, copies of each bill, resolution and document printed for the House of Delegates and the Senate, as well as the calendar of each house. The Commission may limit the number of such copies furnished to any person, firm or corporation.

1980, c. 687.



§ 30-34.4:1. Request and distribution of state publications

A. The Commission, through the Division of Legislative Automated Systems, shall distribute to each member of the General Assembly a checklist for selection of the Acts of Assembly, the Journals of the Senate and House of Delegates, and reports submitted to the General Assembly or any committee, subcommittee, commission, agency, or other body within the legislative branch. Any person who returns a completed form or written request shall be deemed to have requested the publications so indicated on the form or request.

B. The Division of Legislative Automated Systems shall notify each individual entitled to receive state publications listed in subsection A of the availability of the publications and that each will be forwarded to them by the appropriate entity upon written request. The Division shall forward requested reports of legislative entities and shall notify each agency, institution, collegial body, or other governmental entity outside of the legislative branch of the names of the members of the General Assembly requesting such entity's report.

1987, c. 128; 1992, c. 857; 2003, c. 264; 2004, c. 650.



§ 30-34.5. Printing and distribution of Acts of Assembly

A. The Commission shall, within forty-five days following the adjournment of the General Assembly sine die, send to each requesting member of the General Assembly a copy of each Act of Assembly signed by the Governor or if otherwise enacted into law, in the form in which it is signed by the Governor or otherwise enacted into law. Each act so sent shall be clearly denominated with the House of Delegates or the Senate bill number assigned to it by the respective houses of the General Assembly.

B. The Commission shall also requisition, through the Division of Legislative Automated Systems, as soon as approved by the Governor, not in excess of 5,000 copies of the acts and joint resolutions of the General Assembly. These it shall have bound in ordinary half binding, with the index and tables required by law to be printed with the acts and joint resolutions of the General Assembly, and as soon as practicable after the close of each session of the General Assembly, shall deliver by mail, express or otherwise, if requested pursuant to § 30-34.4:1:

1. One copy to the Governor; and such additional copies as may be requested for use in the Governor's office;

2. One copy to each of the Governor's secretaries;

3. One copy to each head of department; each division of the Governor's office, the Commissioner of the Virginia Workers' Compensation Commission, the Employment Commission and the Department of Motor Vehicles, the Director of the Department of Game and Inland Fisheries and the Executive Secretary of the Compensation Board and the Director of the Virginia Retirement System;

4. As many copies to the Division of Legislative Services as may be required by the Division for its use or for exchange with other states;

5. One copy to each member of the General Assembly; however, up to four additional copies may be obtained upon application to the Division of Legislative Automated Systems;

6. One copy to the Lieutenant Governor;

7. One copy to each judge;

8. Five copies to the State Corporation Commission;

9. Twenty-five copies to the Attorney General;

10. One copy to the reporter of the Supreme Court, the Executive Secretary of the Supreme Court, and each clerk of any court, attorney for the Commonwealth, Commissioner of the Revenue, Treasurer, public library, school board, judge and clerk of any court held in this Commonwealth under the laws of the United States and each attorney and marshal in this Commonwealth holding office under the United States;

11. One copy to the city manager of a city, the mayor of a town and the county administrator, manager or executive depending on the county's form of government; however, an additional copy for use within the city, town or county may be obtained upon application to the Division of Legislative Automated Systems;

12. Five copies to The Library of Virginia;

13. Five copies to the State Law Library;

14. One copy to the head of each university and college in this Commonwealth;

15. One copy to the library of each university and college in this Commonwealth;

16. One copy each to the Schools for the Deaf and the Blind;

17. Five copies to the Clerk of the Senate for the use of the Senate;

18. Ten copies to the Clerk of the House of Delegates for the use of the House;

19. Three copies to the Auditor of Public Accounts;

20. Three additional copies to the Comptroller;

21. One copy to the county attorney in those counties which have created the office of the county attorney;

22. One copy to the Joint Legislative Audit and Review Commission;

23. One copy to the Committee on Appropriations of the House of Delegates;

24. One copy to the Committee on Finance of the Senate; and

25. One copy to the Division of Legislative Automated Systems.

1980, c. 687; 1983, c. 108; 1987, c. 128; 1992, c. 857; 1994, c. 64.



§ 30-34.6. Printing and distribution of Journals of Senate and House

A. The Commission, through the Division of Legislative Automated Systems, shall order all printing done by direction of the Senate or the House of Delegates, or their respective clerks. Within a reasonable time after the close of each session of the General Assembly the Commission shall cause to be printed and bound the Journals of the Senate and the House of Delegates, with an index thereto, in sufficient quantity to make the following distribution, if requested pursuant to § 30-34.4:1:

1. One copy to the Governor;

2. Fifteen copies each to the Clerk of the Senate and the Clerk of the House;

3. A sufficient number of copies to The Library of Virginia to meet collection requirements pursuant to § 2.2-609;

4. One copy to the library of each educational institution in this Commonwealth;

5. One copy to each public library which makes written application therefor to the Commission;

6. One copy to the President of the Senate and one copy to the Speaker of the House;

7. One copy to the Division of Legislative Services;

8. One copy to each requesting member of the Senate and the House of Delegates;

9. One copy to the Joint Legislative Audit and Review Commission;

10. One copy to the Committee on Appropriations of the House of Delegates; and

11. One copy to the Committee on Finance of the Senate.

B. The number of copies to be printed and the quality of binding shall be designated by the Commission.

1980, c. 687; 1987, cc. 123, 128; 1994, c. 64; 2003, c. 264.



§ 30-34.7. Repealed

Repealed by Acts 2003, c. 264.



§ 30-34.8. Donation of surplus copies to universities and colleges having law schools

The Commission shall furnish the universities and any incorporated college of the Commonwealth in which a law school is established, and which has not heretofore been furnished, out of any surplus copies on hand, with one copy of the Journal of the Senate, the Journal of the House of Delegates, the Journal of the Constitutional Conventions, the Acts of Assembly and the Codes.

1980, c. 687.



§ 30-34.9. Furnishing certain law school libraries publications for exchange

The Commission is authorized and directed to furnish to the Law Library of the University of Virginia, the Law Library of the George Mason University School of Law and the Law Library of the Marshall-Wythe School of Law of the College of William and Mary fifty copies each of such publications printed under its authority as may be designated in writing by the Law Librarian of the University of Virginia, the Law Librarian of the George Mason University School of Law and the Law Librarian of the Marshall-Wythe School of Law of the College of William and Mary prior to the time that any such publication so designated goes to press, to be used for exchanges for like publications with law libraries and institutions of other states, the national government and other governments, societies and others as they may see fit.

1980, c. 687.



§ 30-34.10. Fees and mailing costs

For the services rendered under §§ 30-34.3 through 30-34.6, the Commission may charge and collect in advance a fee as determined by the Director of the Division of Legislative Automated Systems to be reasonable and sufficient to cover the cost of printing, binding, and handling; in addition to each such fee it shall also charge and collect an amount necessary to cover the cost of mailing, if such bills, calendars and resolutions are to be sent by mail. All fees collected pursuant to this section and § 30-34.10:3 shall be deposited into a special fund to be known as the "Legislative Automated Service Fund" which is hereby created. This fund shall be administered by the Division of Legislative Automated Systems and disbursements made therefrom for services related to §§ 30-34.3 through 30-34.6 and 30-34.10:1.

1980, c. 687; 1987, c. 214.



§ 30-34.10:1. Establishment and maintenance of electronic information system

The Commission, through the Division of Legislative Automated Systems, shall establish and maintain a legislative electronic information system that includes the status of bills and resolutions active within the legislative process and related information. Electronic access to this information shall be made available to all agencies of the Commonwealth and its political subdivisions, and conditionally available to the public as resources permit.

1987, c. 214.



§ 30-34.10:2. Access to Code of Virginia, Virginia Administrative Code, and Virginia Register of Regulations

The text of the Code of Virginia, the Virginia Administrative Code, and the Virginia Register of Regulations shall be a part of the legislative electronic information system and the Internet subject to such conditions and restrictions as may be established by the Virginia Code Commission in accordance with its responsibilities for publishing and maintaining the Codes and Register as set forth in § 30-146. Copyright interests of the Code publisher, which include case annotations, cross-reference notes, editor's notes, collateral reference notes and effect of amendment notes, shall not be violated.

1987, c. 214; 1996, c. 338; 2003, c. 212.



§ 30-34.10:3. Fees

For the services rendered in providing access to the legislative electronic information system, the Commission may charge and collect a fee for each inquiry as determined by the Director of the Division of Legislative Automated Systems to be a reasonable and sufficient proportion of the costs for maintaining the system and furnishing access. No fee, however, shall be charged to any agency of the legislative branch of the Commonwealth, including individual legislators using the information exclusively for legislative purposes.

Users located outside the geographical limits of the Commonwealth shall be charged an access fee double that referred to in the preceding paragraph.

No person, firm, corporation or other entity shall receive access from the legislative electronic information system for resale without first applying to the Director of the Division of Legislative Automated Systems. Such application shall be approved only on the condition that a fee equal to twenty-five percent of the resale charge is paid which shall be in addition to the other fees provided for in this section.

1987, c. 214.



§ 30-34.11. Division created; appointment and tenure of Director

There shall be a legislative agency known and designated as the Division of Legislative Automated Systems. The Division shall be in the charge of a Director, who shall be appointed by, subject to confirmation by the General Assembly, and serve at the pleasure of the Committees on Rules of the House of Delegates and the Senate acting jointly.

1980, c. 725.



§ 30-34.12. Powers and duties of Director

The Director of the Division of Legislative Automated Systems shall, under the direction and control of the Committees on Rules of the House of Delegates and the Senate acting jointly, exercise such powers and perform such duties as are conferred or imposed by law upon him; and he shall perform such other duties as may be required of him by the Committees on Rules of the House of Delegates and the Senate acting jointly.

1980, c. 725.



§ 30-34.13. General powers of Division

The Division shall have the following general powers:

1. To employ such personnel as may be required to carry out the purposes of this chapter.

2. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including, but not limited to, contracts with the United States, other states, and agencies and governmental subdivisions of Virginia.

3. To do all acts necessary or convenient to carry out the purposes of this chapter.

1980, c. 725.



§ 30-34.14. Duties of Division

The Division shall have the following duties:

1. Operate an automated data processing center and perform computing and programming services for the House of Delegates, Senate of Virginia, and the Division of Legislative Services.

2. To provide technical assistance to the General Assembly of Virginia, and to the agencies which directly serve the General Assembly of Virginia.

3. To represent the interests of the General Assembly in activities involving, obtaining and maintaining data processing services, electronic components, and other related items.

4. Prepare and publish annually, as soon as practicable after January 1, a listing of designated spokespersons or information officers for each department, agency, board, or commission of state government, as shall be designated by the head thereof. Such officers or designated alternates shall (i) serve as legislative liaison between any such department, agency, board, or commission and the General Assembly, (ii) act as the official spokesperson representing such department, agency, board, or commission, and (iii) be at all times available to assist members of the General Assembly in seeking solutions to problems of citizens of the Commonwealth.

5. To perform other duties as directed by the Committees on Rules of the House of Delegates and the Senate of Virginia acting jointly.

Every document or file maintained or stored on equipment of the Division shall be considered the property of the person for whom the document or file is maintained or stored. Neither the Director nor any employee of the Division shall reveal any of this property to any person outside of the Division, except with the consent of the owner of the property.

1980, c. 725; 2002, c. 2; 2006, c. 662.



§ 30-34.15. Submission of reports and executive summaries to the legislative branch

A. Any report required or requested by law or resolution to be submitted to the General Assembly shall be submitted to the Division of Legislative Automated Systems in a written or electronic format as provided in the procedures for the processing of legislative documents. Such submission shall satisfy the requirement for communication to the General Assembly.

B. Any report required or requested by law or resolution to be submitted to any committee, subcommittee, commission, agency, or other body within the legislative branch or to the chairman or agency head of such entity shall also be submitted to the Division of Legislative Automated Systems in a written or electronic format as provided in the procedures for the processing of legislative documents and reports.

C. The reports submitted to the Division of Legislative Automated Systems shall include an executive summary. The Division shall post the executive summary and the report on the website of the General Assembly and develop a notification process to inform interested persons of such postings. Any requirement for a separate executive summary may be satisfied by the submission of a report in a written or electronic format with an executive summary.

D. The Director of the Division of Legislative Automated Systems and the publishing authority may enter into agreements to provide equivalent access to the report or the information contained in the report and such access shall satisfy the submission requirement of this section.

E. Nothing in this section shall be construed to require the release of information otherwise held confidential by law.

2003, c. 941; 2004, c. 650; 2005, c. 633; 2012, c. 434.



§ 30-35. Repealed

Repealed by Acts 1958, c. 373.



§ 30-42. Repealed

Repealed by Acts 1973, c. 267.



§ 30-52. Repealed

Repealed by Acts 1973, c. 452.



§ 30-56. Joint Legislative Audit and Review Commission; composition; terms; compensation and expenses; office space; quorum; voting on recommendations

There is hereby created the Joint Legislative Audit and Review Commission in the legislative branch of state government. The Commission shall consist of nine members of the House of Delegates appointed by the Speaker thereof, of whom at least five shall be members of the House Committee on Appropriations, and five members from the Senate appointed by the Rules Committee of the Senate, of whom at least two shall be members of the Senate Committee on Finance, and the Auditor of Public Accounts, who shall serve as a nonvoting ex officio member. Members shall serve terms coincident with their terms of office. Members may be reappointed for successive terms.

Members of the Commission shall receive such compensation as provided in § 30-19.12 and shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties on the Commission. Funding for the costs of compensation and expenses of the members shall be provided from existing appropriations to the Commission. Adequate office space shall be provided by the Commonwealth.

The Commission shall elect a chairman and vice-chairman from among its membership. A majority of the members shall constitute a quorum. Meetings of the Commission shall be held upon the call of the chairman or whenever the majority of the members so request.

No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

1973, c. 452; 1979, c. 316; 1988, c. 172; 2004, c. 1000.



§ 30-57. Director, executive staff and personnel

The Commission shall appoint, subject to confirmation by a majority of the members of the General Assembly, a Director and fix his duties and compensation. The Director may with prior approval of the Commission employ and fix the duties and compensation of an adequate executive staff as may be requisite to make the studies and research and budget analyses required by this chapter. The Director and the executive staff shall be appointed for a term of six years and shall consist of professional persons having experience and training in legislative budgetary procedures, management analyses and cost accounting. The Director and any executive staff member may be removed from office for cause by a majority vote of the Commission. Such other professional personnel, consultants and secretarial and clerical employees may be engaged upon such terms and conditions as set forth by the Commission.

1973, c. 452.



§ 30-58. Repealed

Repealed by Acts 1975, c. 324.



§ 30-58.1. Powers and duties of Commission

The Commission shall have the following powers and duties:

1. Make performance reviews of operations of state agencies to ascertain that sums appropriated have been, or are being expended for the purposes for which such appropriations were made and to evaluate the effectiveness of programs in accomplishing legislative intent;

2. Study on a continuing basis the operations, practices and duties of state agencies, as they relate to efficiency in the utilization of space, personnel, equipment and facilities;

3. Make such special studies and reports of the operations and functions of state agencies as it deems appropriate and as may be requested by the General Assembly;

4. Assess, analyze, and evaluate the social and economic costs and benefits of any proposed mandated health insurance benefit or mandated provider that is not included in the essential health benefits required by federal law to be provided under a health care plan, including the mandate's predicted effect on health care coverage premiums and related costs, net costs or savings to the health care system, and other relevant issues, and report its findings with respect to the proposed mandate to the Health Insurance Reform Commission; and

5. Make such reports on its findings and recommendations at such time and in such manner as the Commission deems proper submitting same to the agencies concerned, to the Governor and to the General Assembly. Such reports as are submitted shall relate to the following matters:

a. Ways in which the agencies may operate more economically and efficiently;

b. Ways in which agencies can provide better services to the Commonwealth and to the people; and

c. Areas in which functions of state agencies are duplicative, overlapping, or failing to accomplish legislative objectives or for any other reason should be redefined or redistributed.

1975, c. 324; 2006, c. 413; 2013, c. 709.



§ 30-58.2. Supplementary studies and reports

The Commission shall prepare supplementary studies and reports of the program reviews and evaluations called for in §§ 30-58.1 and 30-67 in the following manner:

1. At least once in each biennium and at such other times as the Commission deems necessary, a report shall be made to the General Assembly which includes: (i) annotations of reports previously issued; (ii) a summary of significant actions taken by executive agencies in response to reports and recommendations previously issued; and (iii) matters pertaining to the report topics that may require additional legislative attention and consideration.

2. From time to time, agencies involved in matters which have been studied under the provisions of § 30-58.1 or § 30-67 may be required to communicate to the Commission at a hearing called for such purpose or in writing, the status of actions completed or being taken in response to reports and recommendations previously issued.

3. In the event a report of the Commission cites waste, extravagance, unauthorized activities, or other significant deficiencies which result in the misuse of public funds, a supplementary report shall be made at such time as the Commission deems appropriate, which provides the General Assembly: (i) a review of the problem; (ii) recommendations made by the Commission or other legislative committee to correct the problem; (iii) actions taken or planned by the agency to correct the problem; and (iv) such other matters as may require additional legislative attention to correct the problem.

Supplementary reports published by the Commission shall be issued to the Governor, agencies concerned, and members of the General Assembly.

1980, c. 239.



§ 30-58.3. Annual report on state spending

A. No later than November 15 of each year, the Commission shall provide to the Governor and the General Assembly an annual report on state spending to be published as a state document that shall include, among other things, (i) an identification and analysis of spending functions and programs that could be consolidated with other programs without diminishing the quality of the services provided to the citizens of the Commonwealth; (ii) an identification and analysis of those spending functions or programs which no longer have a distinct and discernible mission or are not performing their missions efficiently; (iii) an identification and analysis of the state programs that have had the largest impact on the growth of state spending over the prior five biennia, in dollar terms; (iv) an identification and analysis of the programs growing the fastest in percentage terms; (v) for the programs identified as the largest or fastest-growing, comparisons of the growth in spending on those programs to the rate of increase in inflation and the growth in populations served by those programs over a comparable time period; (vi) an analysis of the causes for the growth in spending on the largest and fastest-growing programs and whether the growth in spending appears rationally related to the rates of increase in inflation, tax relief measures, mandated expenditures, populations served, or any other related matter; and (vii) such other related issues as it deems appropriate.

B. All agencies of the Commonwealth shall provide assistance to the Commission in the preparation of this report, upon request.

2001, c. 304; 2004, c. 1000.



§ 30-58.4. Pilot program for analysis of state agency budget submissions

The Commission shall develop a pilot program to analyze and evaluate estimates submitted by state agencies and provided to the chairmen of the House Committee on Appropriations and the Senate Committee on Finance pursuant to § 2.2-1504 to ascertain that sums requested are appropriated based on the missions, operations, practices, and duties of such agencies. Such pilot program shall include, but not be limited to, (i) an assessment of the procedures for executive budget submission oversight in other states, (ii) development of procedures that could be adopted in Virginia for state agency budget submission analysis, and (iii) preliminary analysis and evaluation of the budget submission of one state agency, to be selected jointly by the Chairmen of the House Appropriations Committee, the Senate Finance Committee and the Joint Legislative Audit and Review Commission, in accordance with such procedures. Technical assistance shall be provided to the Joint Legislative Audit and Review Commission by the Department of Planning and Budget. All agencies of the Commonwealth shall provide assistance to the Commission in conducting the pilot program, upon request.

The Commission shall submit to the Division of Legislative Automated Systems an executive summary and report of its progress in meeting the directives of this statute no later than the first day of the 2009 Regular Session of the General Assembly. The executive summary and report shall be submitted for publication as a report document as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2007, c. 803.



§ 30-59. State agencies to furnish information and assistance

All agencies of the Commonwealth, their staff and employees shall provide the Commission with necessary information for the performance of its duties, and to afford the Commission's staff ample opportunity to observe agency operations.

1973, c. 452.



§ 30-59.1. State agency defined

For the purposes of §§ 30-58.1 and 30-59, the terms "state agency," "state agencies," "agency," and "agencies" shall mean all executive, judicial, and legislative entities of the Commonwealth as well as all constitutionally or statutorily created state entities.

1979, c. 731.



§ 30-60. Auditor of Public Accounts to render assistance upon request; his relationship to Commission

The Commission may request and receive the assistance of the staff of the Auditor of Public Accounts in making desired special studies and fiscal reviews within the manpower limitations of his office. The Commission may serve as an advisory and contact agency for the Auditor of Public Accounts to make such special reports as he may be required by law to submit to the General Assembly.

1973, c. 452.



§ 30-61. Advisory committees

The Commission may associate with itself such advisory committees of businessmen and others as it may deem necessary to advise it with respect to what business practices can be adopted to achieve greater economies and more efficient service. The expenses of the members of such committees shall be paid from the funds of the Commission.

1973, c. 452.



§ 30-62. Repealed

Repealed by Acts 1979, c. 731.



§ 30-63. Payment of expenses of Commission

The salaries, per diems and other expenses necessary to the functions of the Commission shall be payable from funds appropriated to the Commission.

1973, c. 452.



§ 30-64. Reserved

Reserved.



§ 30-65. Definitions

As used in this chapter, the terms below shall be interpreted as follows:

1. The term "agency" means any agency, authority, board, department, division, commission, institution, bureau, or like governmental entity of the Commonwealth and includes any entity, public or private, with which any of the foregoing has entered into a contractual relationship to accomplish an agency program.

2. The term "functional area" means that grouping of state governmental activities, programs, and agencies which constitute a single budget function as identified and classified in the Virginia State Government Program Structure.

3. The term "discretionary selection" refers to the procedure set forth in § 30-67 whereby programs and agencies, contained wholly or in part within functional areas, are selected for legislative review and evaluation under the provisions of this chapter.

1978, c. 388.



§ 30-66. Functional areas; scheduling of study areas

A. The functional areas of state government shall be scheduled for legislative review and evaluation by the Joint Legislative Audit and Review Commission as specified in subsection B, on a seven-year cycle, and beginning in the 1979-80 fiscal year.

B. From time to time as may be required, the Senate and House of Delegates shall by joint resolution establish a schedule for the review of the functional areas of state government. In the absence of a resolution, the Joint Legislative Audit and Review Commission shall select a functional area for review on an annual basis.

1978, c. 388; 1986, c. 302.



§ 30-67. Discretionary selection procedure; coordination with standing committees; expenses

A. Prior to the year in which a functional area of government is designated to be scheduled for review, the Joint Legislative Audit and Review Commission may provide for the introduction of a joint resolution which shall identify to the extent feasible the agencies, programs or activities selected for review and evaluation from the functional area.

B. To ensure coordination of the review and evaluation activity with appropriate committees, the resolution specified in subsection A may identify each House and Senate standing committee to be invited to participate with the Commission in designing such studies as will be carried out from the scheduled functional areas.

C. The compensation and expenses of the members of cooperating committees or subcommittees necessary to accomplish the functions specified in subsection B shall be paid from funds appropriated to the Commission.

1978, c. 388; 1986, c. 302.



§ 30-68. Evaluation criteria; self-studies

A. Each study carried out pursuant to this chapter shall consider, as required: that there is a valid public need for the program or agency; that legislative intent is being carried out; that program and agency performance has been in the public interest; that program objectives have been defined; that intended program outcomes are measurable and have been accomplished; that program and agency operations are managed efficiently, economically, and effectively; or such other specific criteria as the Commission or standing committees deem necessary and desirable.

B. Agency self-studies may be required in such form and manner as may be directed under the resolution provided for in § 30-67.

1978, c. 388.



§ 30-69. Access to information

For the purpose of carrying out its duties under this chapter and notwithstanding any contrary provision of law, the Joint Legislative Audit and Review Commission shall have access to the records and facilities of every agency whose operations are financed in whole or in part by state funds to the extent that such records and facilities are related to the expenditure of such funds. All such agencies shall cooperate with the Commission and, when requested, shall provide specific information in the form requested.

1978, c. 388.



§ 30-70. Reporting; hearings

A. The Joint Legislative Audit and Review Commission shall publish and submit its reports with appropriate findings and recommendations to the Governor and members of the General Assembly, and shall transmit them to the House and Senate standing committees identified by resolution in § 30-67.

B. The standing committees may hold a public hearing on reports prepared pursuant to this chapter at their earliest convenience after the date of transmittal. Hearings may be held jointly or singly by the committees.

C. The standing committees shall hear testimony from the Commission, agency and program representatives, the public in general, and such others as may be deemed appropriate.

1978, c. 388; 1986, c. 302.



§ 30-71. Hearing criteria

At each hearing which may be held pursuant to § 30-70, the standing committee conducting such hearing and the agencies testifying shall respond to, but not be limited to consideration of, the following questions:

1. What are the problems, needs, or missions that the program is intended to address and what has been accomplished?

2. What is the effect of the program on the economy including but not limited to: competition, unemployment, economic stability, attraction of new business, productivity, and price inflation to consumers?

3. Would the absence of any regulatory activity significantly harm or endanger the public health, safety, or welfare?

4. Has the program or agency carried out its mission in an efficient, economic, and effective manner?

5. What services could be provided and what level of performance could be achieved if the program were funded at a level less than the existing level?

6. What other state programs have similar, duplicate, or conflicting objectives?

7. What federal activities have similar, duplicate, or conflicting objectives?

8. How does the agency ensure that it responds promptly and effectively to complaints concerning persons affected by the agency?

9. To what extent have the agency's operations been impeded by existing statutes, procedures, or practices of the Commonwealth of Virginia, or of other state agencies?

10. What action plans have been or are being proposed to improve agency operations where the need for improvements has been identified in previous executive or legislative oversight studies and reports?

1978, c. 388; 1986, c. 302.



§ 30-72. Operation and construction of chapter; subcommittees

A. The operation of this chapter shall not restrict the power of the General Assembly to study or act on any matter at any time.

B. The operation of this chapter shall not imply or require the termination of any state agency or program.

C. Nothing in this chapter shall be construed to restrict the Joint Legislative Audit and Review Commission or the standing committees from holding hearings on any subject as may be required nor shall operation of this chapter limit the Commission or committees from such other activities as may be authorized by law or custom.

D. The standing committees may carry out the functions assigned by this chapter through subcommittees.

1978, c. 388.



§ 30-73. Repealed

Repealed by Acts 1986, c. 302.



§ 30-73.1. Joint Commission on Administrative Rules; purpose

The Joint Commission on Administrative Rules (the "Commission") is established in the legislative branch of state government. The purpose of the Commission is to review (i) existing agency rules, regulations and practices and (ii) agency rules or regulations during the promulgation or final adoption process and make recommendations to the Governor and General Assembly.

As used in this chapter, unless the context requires a different meaning:

"Agency" means any authority, commission, instrumentality, officer, board or other unit of the state government empowered by the basic laws to make regulations or decide cases.

"Rule" or "regulation" means any statement of general application, having the force of law, affecting the rights or conduct of any person, adopted by an agency in accordance with the authority conferred on it by applicable basic laws.

2002, c. 677.



§ 30-73.2. Membership; terms; compensation

A. The Commission shall be composed of 12 members as follows: five members of the Senate to be appointed by the Senate Committee on Rules, and seven members of the House of Delegates to be appointed by the Speaker of the House, in accordance with the principles of proportional representation contained in the Rules of the House of Delegates. Six members shall constitute a quorum.

B. Members shall serve for terms coincident with their terms of office. Members may be reappointed. Vacancies occurring other than by expiration of term shall be filled for the unexpired term. Vacancies shall be filled in the same manner as the original appointments.

C. The members of the Commission shall elect a chairman and vice-chairman from among its members.

D. Members of the Commission shall receive compensation as provided in § 30-19.12 and shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. However, all such expense payments shall come from existing appropriations to the Commission.

2002, c. 677; 2005, c. 758.



§ 30-73.3. Powers and duties of Commission

A. The Commission shall have the powers and duties to:

1. Review proposed rules and regulations of any agency during the promulgation or final adoption process and determine whether or not the rule or regulation (i) is authorized by statute, (ii) complies with legislative intent, (iii) will cause a substantial reduction in private sector employment, and (iv) contains no mandate that improperly burdens businesses or would impose a significant adverse economic impact on a locality, business, or entity particularly affected as defined in § 2.2-4007.04.

2. Review the effect of the rule or regulation on (i) the economy, (ii) protection of the Commonwealth's natural resources pursuant to Article XI, Section 1 of the Constitution of Virginia, (iii) government operations of the Commonwealth and localities, and (iv) affected persons and businesses.

3. File with the Registrar and the agency promulgating the regulation an objection to a proposed or final adopted regulation.

4. Suspend the effective date of any portion or all of a final regulation with the concurrence of the Governor as provided in subsection B of § 2.2-4014.

5. Make recommendations to the Governor and General Assembly for action based on its review of any proposed rule or regulation.

6. Review any existing agency rule, regulation, or practice or the failure of an agency to adopt a rule and recommend to the Governor and the General Assembly that a rule be modified, repealed, or adopted.

B. If the Commission finds that a rule or regulation improperly burdens businesses or would impose a significant adverse economic impact on a locality, business, or entity particularly affected, it shall report quarterly to the Governor and the General Assembly on any such regulation. The report shall contain a statement of any position taken by the Commission on any such regulation.

C. If the Commission decides to seek suspension of a final rule or regulation, it shall deliver a statement to the Governor, signed by a majority of the members of the Commission, asking the Governor to concur in delaying the effective date of a portion or all of the final regulation until the end of the next regular legislative session as provided in §§ 2.2-4014 and 2.2-4015.

D. Based upon its review of (i) any final rule or regulation during the promulgation or final adoption process or (ii) any existing agency rule, regulation, or practice or failure to adopt a rule or regulation, the Commission may prepare and arrange for the introduction of a bill to clarify the intent of the General Assembly when it enacted a law or to correct any misapplication of a law by an agency.

2002, c. 677; 2013, c. 140; 2015, cc. 337, 608.



§ 30-73.4. Staff; cooperation and assistance

Staff assistance shall be provided to the Commission by the Division of Legislative Services. All agencies, authorities, and institutions of the Commonwealth shall cooperate and provide such assistance to the Commission as the Commission may request.

2002, c. 677; 2004, c. 777.



§ 30-74. Repealed

Repealed by Acts 1984, c. 5.



§ 30-78. Title of chapter

This chapter may be referred to as the "Virginia Retirement System Oversight Act."

1994, cc. 3, 732.



§ 30-79. Purpose

A. Section 11 of Article X of the Constitution of Virginia (1971) requires that the General Assembly maintain a state employees retirement system to be administered in the best interest of the beneficiaries thereof. In order to fulfill this duty, continuing legislative oversight of the Virginia Retirement System ("Retirement System" or "System") is essential.

B. The General Assembly hereby designates the Joint Legislative Audit and Review Commission ("Commission") to oversee and evaluate the Virginia Retirement System on a continuing basis and to make such special studies and reports as may be requested by the General Assembly, the House Appropriations Committee, or the Senate Finance Committee.

1994, cc. 3, 732.



§ 30-80. Duties and powers

A. The areas of review and evaluation to be conducted by the Commission shall include, but are not limited to, the following: (i) structure and governance of the Retirement System; (ii) structure of the investment portfolio; (iii) investment practices, policies, and performance, including the effect of investment performance on employer contributions; (iv) actuarial policy and the actuarial soundness of the Retirement System's trust funds; and (v) administration and management of the Retirement System.

B. For the purpose of carrying out its duties under this chapter and notwithstanding any contrary provision of law, the Commission shall have the following powers, including but not limited to:

1. Access to the information, records, and facilities of the Retirement System and any corporations or subsidiaries thereof or other entities owned, directly or indirectly, or otherwise created by or on behalf of the System.

2. Access to the public and executive session meetings and records of the board of trustees of the System, as well as those of the System's investment advisory committee and real estate advisory committee. Access shall include the right to attend such meetings.

3. Access to the System's employees, consultants, actuaries, investment managers, advisors, attorneys, accountants, or other contractors in the employ or hire of the Virginia Retirement System. Such persons shall cooperate with the Commission and upon its request shall provide specific information or opinions in the form requested.

4. The chairman of the Commission may appoint a permanent subcommittee to provide guidance and direction for oversight activities, subject to the full Commission's supervision and such guidelines as the Commission itself may provide.

C. Confidential or proprietary records of the Virginia Retirement System or its subsidiary corporations provided to the Commission shall be exempted from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

1994, cc. 3, 732.



§ 30-81. Required reports

A. The Virginia Retirement System shall submit to the General Assembly, through its Commission, both semi-annual and annual reports on the investment programs of the Retirement System. The report shall be presented in a format approved by the Commission and shall include information concerning (i) planned or actual material changes in asset allocation, (ii) investment performance of all asset classes and subclasses, and (iii) investment policies and programs.

B. The System shall also submit a biennial report on the actuarial soundness of its trust funds, which shall include (i) funding policy and objectives, (ii) current and projected funding levels, (iii) current and projected contribution rates, and (iv) actuarial assumptions.

C. The System shall furnish such reports or information as may be requested by standing committees of the General Assembly having jurisdiction over the subject matter which is the basis of such committee's inquiry.

D. The Commission shall publish the following reports concerning the Retirement System: (i) a biennial status report which shall include, at a minimum and where appropriate, findings and recommendations and the status of actions, if any, taken in response to prior recommendations and (ii) with the assistance of an actuary, an actuarial report once every four years.

E. The Commission's staff shall prepare and maintain an informational guide to the Virginia Retirement System for the members of the General Assembly.

F. The Auditor of Public Accounts shall complete an annual financial audit of the Virginia Retirement System, the State Police Officers' Retirement System, and the Judicial Retirement System. The Auditor shall report the findings of his audit to the Governor, the General Assembly, the Joint Legislative Audit and Review Commission, and the Board of Trustees of the Virginia Retirement System. Such audit shall be submitted on or before the first day of the General Assembly session.

1994, cc. 3, 732.



§ 30-82. Use of consultants

The Commission may employ on a consulting basis such investment, actuarial, and other professional or technical experts as may be reasonably necessary for the Commission to fulfill its responsibilities under this chapter. Such consultants shall provide, upon request, assistance to the House Appropriations Committee and the Senate Finance Committee on matters related to the Retirement System.

1994, cc. 3, 732.



§ 30-83. Cooperation of other agencies

All agencies of the Commonwealth shall cooperate as requested by the Commission in the performance of its duties under this chapter.

1994, cc. 3, 732.



§ 30-84. Funding for Commission's oversight activities

The Commission's reasonable and necessary expenses related to its duties under this chapter shall be paid by the Retirement System and shall be borne by each trust fund in the System in the same ratio as the assets of each trust fund, as of the preceding June 30, bear to the total trust funds of the System on that date. On or before September 30 of each year, the Commission shall submit to the Board of Trustees of the Virginia Retirement System an itemized estimate for the next fiscal year of the amounts necessary to pay the Commission's expenses related to its duties under this chapter and shall include the estimate as part of the agency's budget submission to the House Committee on Appropriations and the Senate Committee on Finance.

1994, cc. 3, 732; 2005, c. 633.



§ 30-85. Commission established; powers and duties

The Joint Commission on Technology and Science (JCOTS) is hereby established as a permanent legislative agency of the Commonwealth. JCOTS shall generally study all aspects of technology and science and endeavor to stimulate, encourage, promote, and assist in the development of technology and science in the Commonwealth and sound public policies related thereto. In addition, JCOTS shall:

1. Evaluate the impact of existing statutes and proposed legislation related to technology and science in the Commonwealth;

2. Advise the General Assembly, Governor, and agencies, authorities, and institutions of the Commonwealth upon matters related to technology and science;

3. Investigate, research, and consider such issues related to technology and science as may be requested by the General Assembly or determined by JCOTS;

4. Make recommendations to the General Assembly and the Governor;

5. Consult with appropriate entities, public or private, on matters related to technology and science under JCOTS' consideration;

6. Encourage research and development in technology and science;

7. Solicit input from appropriate entities, public or private, on issues related to technology and science;

8. Coordinate its efforts with and assist the efforts of other agencies, authorities, and institutions of the Commonwealth;

9. Accept private or public funds to carry out its purposes; and

10. Annually report its findings and recommendations to the General Assembly and the Governor. JCOTS shall make such further interim reports to the General Assembly and the Governor as it deems advisable or as required by concurrent resolution of the General Assembly or by the Governor. The chairman of JCOTS shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of JCOTS no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

1997, c. 847; 2005, c. 322.



§ 30-86. Membership; terms; vacancies; chairman and vice-chairman; expenses; quorum

A. JCOTS shall be composed of 12 members, seven of whom shall be appointed by the Speaker of the House of Delegates from the membership thereof, in accordance with the principles of proportional representation contained in the Rules of the House of Delegates, and five of whom shall be appointed by the Senate Committee on Rules from the membership of the Senate.

B. Members shall serve for terms coincident with their terms of office. Members may be reappointed for successive terms. Vacancies occurring other than by expiration of term shall be filled for the unexpired term. Vacancies shall be filled in the same manner as the original appointments.

C. JCOTS members shall receive compensation as provided in § 30-19.12 and shall be reimbursed from funds appropriated or otherwise available to JCOTS for reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825.

D. Five members of JCOTS shall constitute a quorum. At the first meeting following the adjournment sine die of the Regular Session in an even-numbered year, JCOTS shall elect a chairman and vice-chairman from among its membership. A vacancy in either office shall be filled for the unexpired term in the same manner. Meetings of JCOTS shall be held at the call of the chairman or whenever members constituting a quorum so request.

1997, c. 847; 2000, c. 1046; 2005, c. 322.



§ 30-87. Staff; cooperation and assistance

The Division of Legislative Services shall provide staff support to JCOTS. All agencies, authorities, and institutions of the Commonwealth shall cooperate and provide assistance to JCOTS upon request.

1997, c. 847; 2005, c. 322.



§ 30-88. Advisory committees

JCOTS may establish advisory committees composed of persons with expertise in the matters under consideration by JCOTS. Such persons shall serve without compensation, but shall be reimbursed from funds appropriated or otherwise available to JCOTS for reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825, unless they waive reimbursement.

1997, c. 847; 2005, c. 322.



§ 30-89. Reserved

Reserved.



§ 30-90. Repealed

Repealed by Acts 2001, c. 577.



§ 30-100. Declaration of legislative policy; construction

The General Assembly, recognizing that our system of representative government is dependent in part upon (i) citizen legislative members representing fully the public in the legislative process and (ii) its citizens maintaining the highest trust in their public officers, finds and declares that the citizens are entitled to be assured that the judgment of the members of the General Assembly will not be compromised or affected by inappropriate conflicts.

The provisions of this chapter do not preclude prosecution for any violation of any criminal law of the Commonwealth, including Articles 2 (Bribery and Related Offenses, § 18.2-438 et seq.) and 3 (Bribery of Public Servants and Party Officials, § 18.2-446 et seq.) of Chapter 10 of Title 18.2, and do not constitute a defense to any prosecution for such a violation.

This chapter shall apply to the members of the General Assembly.

This chapter shall be liberally construed to accomplish its purpose.

1987, Sp. Sess., c. 1, § 2.1-639.30; 2001, c. 844; 2014, cc. 792, 804.



§ 30-101. (Effective January 1, 2016) Definitions

As used in this chapter, unless the context requires a different meaning:

"Advisory agency" means any board, commission, committee or post which does not exercise any sovereign power or duty, but is appointed by a governmental agency or officer or is created by law for the purpose of making studies or recommendations, or advising or consulting with a governmental agency.

"Business" means a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, trust or foundation, or any other individual or entity carrying on a business or profession, whether or not for profit.

"Contract" means any agreement to which a governmental agency is a party, or any agreement on behalf of a governmental agency that involves the payment of money appropriated by the General Assembly or a political subdivision, whether or not such agreement is executed in the name of the Commonwealth, or some political subdivision thereof. "Contract" includes a subcontract only when the contract of which it is a part is with the legislator's own governmental agency.

"Council" means the Virginia Conflict of Interest and Ethics Advisory Council established in § 30-355.

"Financial institution" means any bank, trust company, savings institution, industrial loan association, consumer finance company, credit union, broker-dealer as defined in subsection A of § 13.1-501, or investment company or advisor registered under the federal Investment Advisors Act or Investment Company Act of 1940.

"Gift" means any gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value. It includes services as well as gifts of transportation, lodgings and meals, whether provided in-kind, by purchase of a ticket, payment in advance or reimbursement after the expense has been incurred. "Gift" does not include (i) any offer of a ticket, coupon, or other admission or pass unless the ticket, coupon, admission, or pass is used; (ii) honorary degrees; (iii) any athletic, merit, or need-based scholarship or any other financial aid awarded by a public or private school, institution of higher education, or other educational program pursuant to such school, institution, or program's financial aid standards and procedures applicable to the general public; (iv) a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2; (v) any gift related to the private profession or occupation of a legislator or of a member of his immediate family; or (vi) gifts from relatives or personal friends. For the purpose of this definition, "relative" means the donee's spouse, child, uncle, aunt, niece, or nephew; a person to whom the donee is engaged to be married; the donee's or his spouse's parent, grandparent, grandchild, brother, or sister; or the donee's brother's or sister's spouse. For the purpose of this definition, "personal friend" does not include any person that the filer knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4 of Title 2.2; (b) a lobbyist's principal as defined in § 2.2-419; or (c) a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth. For purposes of this definition, "person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

"Governmental agency" means each component part of the legislative, executive or judicial branches of state and local government, including each office, department, authority, post, commission, committee, and each institution or board created by law to exercise some regulatory or sovereign power or duty as distinguished from purely advisory powers or duties.

"Immediate family" means (i) a spouse and (ii) any child who resides in the same household as the legislator and who is a dependent of the legislator.

"Legislator" means a member of the General Assembly.

"Personal interest" means a financial benefit or liability accruing to a legislator or to a member of his immediate family. Such interest shall exist by reason of (i) ownership in a business if the ownership interest exceeds three percent of the total equity of the business; (ii) annual income that exceeds, or may reasonably be anticipated to exceed, $5,000 from ownership in real or personal property or a business; (iii) salary, other compensation, fringe benefits, or benefits from the use of property, or any combination thereof, paid or provided by a business or governmental agency that exceeds, or may reasonably be anticipated to exceed, $5,000 annually; (iv) ownership of real or personal property if the interest exceeds $5,000 in value and excluding ownership in a business, income, or salary, other compensation, fringe benefits or benefits from the use of property; (v) personal liability incurred or assumed on behalf of a business if the liability exceeds three percent of the asset value of the business; or (vi) an option for ownership of a business or real or personal property if the ownership interest will consist of clause (i) or (iv).

"Personal interest in a contract" means a personal interest that a legislator has in a contract with a governmental agency, whether due to his being a party to the contract or due to a personal interest in a business that is a party to the contract.

"Personal interest in a transaction" means a personal interest of a legislator in any matter considered by the General Assembly. Such personal interest exists when an officer or employee or a member of his immediate family has a personal interest in property or a business, or represents or provides services to any individual or business and such property, business or represented or served individual or business (i) is the subject of the transaction or (ii) may realize a reasonably foreseeable direct or indirect benefit or detriment as a result of the action of the agency considering the transaction. A "personal interest in a transaction" exists only if the legislator or member of his immediate family or an individual or business represented or served by the legislator is affected in a way that is substantially different from the general public or from persons comprising a profession, occupation, trade, business or other comparable and generally recognizable class or group of which he or the individual or business he represents or serves is a member.

"Transaction" means any matter considered by the General Assembly, whether in a committee, subcommittee, or other entity of the General Assembly or before the General Assembly itself, on which official action is taken or contemplated.

1987, Sp. Sess., c. 1, § 2.1-639.31; 1994, c. 724; 1996, c. 77; 2001, c. 844; 2014, cc. 792, 804.



§ 30-101. (Effective until January 1, 2016) Definitions

As used in this chapter, unless the context requires a different meaning:

"Advisory agency" means any board, commission, committee or post which does not exercise any sovereign power or duty, but is appointed by a governmental agency or officer or is created by law for the purpose of making studies or recommendations, or advising or consulting with a governmental agency.

"Business" means a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, trust or foundation, or any other individual or entity carrying on a business or profession, whether or not for profit.

"Contract" means any agreement to which a governmental agency is a party, or any agreement on behalf of a governmental agency that involves the payment of money appropriated by the General Assembly or a political subdivision, whether or not such agreement is executed in the name of the Commonwealth, or some political subdivision thereof. "Contract" includes a subcontract only when the contract of which it is a part is with the legislator's own governmental agency.

"Council" means the Virginia Conflict of Interest and Ethics Advisory Council established in § 30-355.

"Financial institution" means any bank, trust company, savings institution, industrial loan association, consumer finance company, credit union, broker-dealer as defined in subsection A of § 13.1-501, or investment company or advisor registered under the federal Investment Advisors Act or Investment Company Act of 1940.

"Gift" means any gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value. It includes services as well as gifts of transportation, lodgings and meals, whether provided in-kind, by purchase of a ticket, payment in advance or reimbursement after the expense has been incurred. "Gift" does not include (i) any offer of a ticket, coupon, or other admission or pass unless the ticket, coupon, admission, or pass is used; (ii) honorary degrees; (iii) any athletic, merit, or need-based scholarship or any other financial aid awarded by a public or private school, institution of higher education, or other educational program pursuant to such school, institution, or program's financial aid standards and procedures applicable to the general public; (iv) a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2; (v) any gift related to the private profession or occupation of a legislator or of a member of his immediate family; or (vi) gifts from relatives or personal friends. For the purpose of this definition, "relative" means the donee's spouse, child, uncle, aunt, niece, or nephew; a person to whom the donee is engaged to be married; the donee's or his spouse's parent, grandparent, grandchild, brother, or sister; or the donee's brother's or sister's spouse. For the purpose of this definition, "personal friend" does not include any person that the filer knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4 of Title 2.2; (b) a lobbyist's principal as defined in § 2.2-419; or (c) a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth. For purposes of this definition, "person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

"Governmental agency" means each component part of the legislative, executive or judicial branches of state and local government, including each office, department, authority, post, commission, committee, and each institution or board created by law to exercise some regulatory or sovereign power or duty as distinguished from purely advisory powers or duties.

"Immediate family" means (i) a spouse and (ii) any child who resides in the same household as the legislator and who is a dependent of the legislator.

"Legislator" means a member of the General Assembly.

"Personal interest" means a financial benefit or liability accruing to a legislator or to a member of his immediate family. Such interest shall exist by reason of (i) ownership in a business if the ownership interest exceeds three percent of the total equity of the business; (ii) annual income that exceeds, or may reasonably be anticipated to exceed, $5,000 from ownership in real or personal property or a business; (iii) salary, other compensation, fringe benefits, or benefits from the use of property, or any combination thereof, paid or provided by a business or governmental agency that exceeds, or may reasonably be anticipated to exceed, $5,000 annually; (iv) ownership of real or personal property if the interest exceeds $5,000 in value and excluding ownership in a business, income, or salary, other compensation, fringe benefits or benefits from the use of property; (v) personal liability incurred or assumed on behalf of a business if the liability exceeds three percent of the asset value of the business; or (vi) an option for ownership of a business or real or personal property if the ownership interest will consist of clause (i) or (iv).

"Personal interest in a contract" means a personal interest that a legislator has in a contract with a governmental agency, whether due to his being a party to the contract or due to a personal interest in a business that is a party to the contract.

"Personal interest in a transaction" means a personal interest of a legislator in any matter considered by the General Assembly. Such personal interest exists when an officer or employee or a member of his immediate family has a personal interest in property or a business, or represents or provides services to any individual or business and such property, business or represented or served individual or business (i) is the subject of the transaction or (ii) may realize a reasonably foreseeable direct or indirect benefit or detriment as a result of the action of the agency considering the transaction. A "personal interest in a transaction" exists only if the legislator or member of his immediate family or an individual or business represented or served by the legislator is affected in a way that is substantially different from the general public or from persons comprising a profession, occupation, trade, business or other comparable and generally recognizable class or group of which he or the individual or business he represents or serves is a member.

"Transaction" means any matter considered by the General Assembly, whether in a committee, subcommittee, or other entity of the General Assembly or before the General Assembly itself, on which official action is taken or contemplated.

1987, Sp. Sess., c. 1, § 2.1-639.31; 1994, c. 724; 1996, c. 77; 2001, c. 844; 2014, cc. 792, 804.



§ 30-102. Application

This article applies to generally prohibited conduct which shall be unlawful.

1987, Sp. Sess., c. 1, § 2.1-639.32; 2001, c. 844.



§ 30-103. Prohibited conduct

No legislator shall:

1. Solicit or accept money or other thing of value for services performed within the scope of his official duties, except the compensation, expenses or other remuneration paid to him by the General Assembly. This prohibition shall not apply to the acceptance of special benefits which may be authorized by law;

2. Offer or accept any money or other thing of value for or in consideration of obtaining employment, appointment, or promotion of any person with any governmental or advisory agency;

3. Offer or accept any money or other thing of value for or in consideration of the use of his public position to obtain a contract for any person or business with any governmental or advisory agency;

4. Use for his own economic benefit or that of another party confidential information which he has acquired by reason of his public position and which is not available to the public;

5. Accept any money, loan, gift, favor, service, or business or professional opportunity that reasonably tends to influence him in the performance of his official duties. This subdivision shall not apply to any political contribution actually used for political campaign or constituent service purposes and reported as required by Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2;

6. Accept any business or professional opportunity when he knows that there is a reasonable likelihood that the opportunity is being afforded him to influence him in the performance of his official duties;

7. During the one year after the termination of his service as a legislator, represent a client or act in a representative capacity on behalf of any person or group, for compensation, on any matter before the General Assembly or any agency of the legislative branch of government. The prohibitions of this subdivision shall apply only to persons engaged in activities that would require registration as a lobbyist under § 2.2-422. Any person subject to the provisions of this subdivision may apply to the Attorney General, as provided in § 30-122, for an advisory opinion as to the application of the restriction imposed by this subdivision on any post-public employment position or opportunity;

8. Accept any honoraria for any appearance, speech, or article in which the legislator provides expertise or opinions related to the performance of his official duties. The term "honoraria" shall not include any payment for or reimbursement to such person for his actual travel, lodging, or subsistence expenses incurred in connection with such appearance, speech, or article or in the alternative a payment of money or anything of value not in excess of the per diem deduction allowable under § 162 of the Internal Revenue Code, as amended from time to time;

9. Accept appointment to serve on a body or board of any corporation, company or other legal entity, vested with the management of the corporation, company or entity, and on which two other members of the General Assembly already serve, which is operated for profit and regulated by the State Corporation Commission as (i) a financial institution, (ii) a mortgage lender or broker, (iii) any business under Chapter 5 (§ 13.1-501 et seq.) of Title 13.1, (iv) any business under Title 38.2, or (v) any business under Title 56;

10. Accept a gift from a person who has interests that may be substantially affected by the performance of the legislator's official duties under circumstances where the timing and nature of the gift would cause a reasonable person to question the legislator's impartiality in the matter affecting the donor. Violations of this subdivision shall not be subject to criminal law penalties; or

11. Accept gifts from sources on a basis so frequent as to raise an appearance of the use of his public office for private gain. Violations of this subdivision shall not be subject to criminal law penalties.

1987, Sp. Sess., c. 1, § 2.1-639.33; 1994, cc. 633, 727, 776, 815, 851; 2001, c. 844; 2006, cc. 787, 892.



§ 30-103.1. (Effective January 1, 2016) Certain gifts prohibited

A. For purposes of this section:

"Intangible gift" means a thing of temporary value or a thing that upon the happening of a certain event or expiration of a given date loses its value. "Intangible gift" includes entertainment, hospitality, a ticket, admission, or pass, transportation, lodgings, and meals that are reportable on Schedule E of the disclosure form prescribed in § 30-111.

"Tangible gift" means a thing of value that does not lose its value upon the happening of a certain event or expiration of a given date. "Tangible gift" includes currency, negotiable instruments, securities, stock options, or other financial instruments that are reportable on Schedule E of the disclosure form prescribed in § 30-111. "Tangible gift" does not include payments or reimbursements received for any intangible gift.

B. A legislator or candidate for the General Assembly required to file the disclosure form prescribed in § 30-111 (i) shall not solicit, accept, or receive within any calendar year any single tangible gift with a value in excess of $250 or a combination of tangible gifts with an aggregate value in excess of $250 from any person that he knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4 of Title 2.2; (b) a lobbyist's principal as defined in § 2.2-419; or (c) a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth; (ii) shall report any tangible gift with a value of $250 or less or any intangible gift received from any person listed in clause (i) on Schedule E of such disclosure form; and (iii) shall report any payments for talks, meetings, and publications on Schedule D-1 of such disclosure form. For purposes of this subsection, "person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

C. The $250 limitation imposed in accordance with this section shall be adjusted by the Council every five years, as of January 1 of that year, in an amount equal to the annual increases for that five-year period in the United States Average Consumer Price Index for all items, all urban consumers (CPI-U), as published by the Bureau of Labor Statistics of the U.S. Department of Labor, rounded to the nearest whole dollar.

2014, cc. 792, 804.



§ 30-103.1. (Effective until January 1, 2016) Certain gifts prohibited

A. For purposes of this section:

"Intangible gift" means a thing of temporary value or a thing that upon the happening of a certain event or expiration of a given date loses its value. "Intangible gift" includes entertainment, hospitality, a ticket, admission, or pass, transportation, lodgings, and meals that are reportable on Schedule E of the disclosure form prescribed in § 30-111.

"Tangible gift" means a thing of value that does not lose its value upon the happening of a certain event or expiration of a given date. "Tangible gift" includes currency, negotiable instruments, securities, stock options, or other financial instruments that are reportable on Schedule E of the disclosure form prescribed in § 30-111. "Tangible gift" does not include payments or reimbursements received for any intangible gift.

B. A legislator or candidate for the General Assembly required to file the disclosure form prescribed in § 30-111 (i) shall not solicit, accept, or receive within any calendar year any single tangible gift with a value in excess of $250 or a combination of tangible gifts with an aggregate value in excess of $250 from any person that he knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4 of Title 2.2; (b) a lobbyist's principal as defined in § 2.2-419; or (c) a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth; (ii) shall report any tangible gift with a value of $250 or less or any intangible gift received from any person listed in clause (i) on Schedule E of such disclosure form; and (iii) shall report any payments for talks, meetings, and publications on Schedule D-1 of such disclosure form. For purposes of this subsection, "person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

C. The $250 limitation imposed in accordance with this section shall be adjusted by the Council every five years, as of January 1 of that year, in an amount equal to the annual increases for that five-year period in the United States Average Consumer Price Index for all items, all urban consumers (CPI-U), as published by the Bureau of Labor Statistics of the U.S. Department of Labor, rounded to the nearest whole dollar.

2014, cc. 792, 804.



§ 30-103.2. (Effective January 1, 2016) Return of gifts

No person shall be in violation of any provision of this chapter prohibiting the acceptance of a gift if the gift is not used by such person and the gift or its equivalent in money is returned to the donor or delivered to a charitable organization within a reasonable period of time upon the discovery of the value of the gift and is not claimed as a charitable contribution for federal income tax purposes or (ii) consideration is given by the donee to the donor for the value of the gift within a reasonable period of time upon the discovery of the value of the gift provided that such consideration reduces the value of the gift to an amount not in excess of $100 as provided in subsection B of § 30-103.1.

2015, cc. 763, 777.



§ 30-104. Application

This article proscribes certain conduct relating to contracts.

1987, Sp. Sess., c. 1, § 2.1-639.34; 2001, c. 844.



§ 30-105. Prohibited contracts by legislators

A. No legislator shall have a personal interest in a contract with the legislative branch of state government.

B. No legislator shall have a personal interest in a contract with any governmental agency of the executive or judicial branches of state government, other than in a contract of regular employment, unless such contract is awarded as a result of competitive sealed bidding or competitive negotiation as set forth in § 2.2-4302.1 or 2.2-4302.2.

C. No legislator shall have a personal interest in a contract with any governmental agency of local government, other than in a contract of regular employment, unless such contract is (i) awarded as a result of competitive sealed bidding or competitive negotiation as set forth in § 2.2-4302.1 or 2.2-4302.2 or is awarded as a result of a procedure embodying competitive principles as authorized by subdivision A 10 or A 11 of § 2.2-4343, or (ii) is awarded after a finding, in writing, by the administrative head of the local governmental agency that competitive bidding or negotiation is contrary to the best interest of the public.

D. The provisions of this section shall not apply to contracts for the sale by a governmental agency of services or goods at uniform prices available to the general public.

E. The provisions of this section shall not apply to a legislator's personal interest in a contract between a public institution of higher education in Virginia and a publisher or wholesaler of textbooks or other educational materials for students, which accrues to him solely because he has authored or otherwise created such textbooks or materials.

1987, Sp. Sess., c. 1, § 2.1-639.35; 2001, c. 844; 2013, c. 583.



§ 30-106. Further exceptions

A. The provisions of § 30-105 shall not apply to:

1. The sale, lease or exchange of real property between a legislator and a governmental agency, provided the legislator does not participate in any way as a legislator in such sale, lease or exchange, and this fact is set forth as a matter of public record by the governing body of the governmental agency or by the administrative head thereof. The legislator shall disclose any lease with a state governmental agency in his statement of economic interests as provided in § 30-111;

2. The publication of official notices;

3. A legislator whose sole personal interest in a contract with an agency of the legislative branch is by reason of income from the contracting firm or General Assembly in excess of $10,000 per year, provided the legislator or member of his immediate family does not participate and has no authority to participate in the procurement or letting of the contract on behalf of the contracting firm and the legislator either does not have authority to participate in the procurement or letting of the contract on behalf of the agency or he disqualifies himself as a matter of public record and does not participate on behalf of the agency in negotiating the contract or in approving the contract;

4. Contracts between a legislator's governmental agency and a public service corporation, financial institution, or company furnishing public utilities in which the legislator has a personal interest, provided he disqualifies himself as a matter of public record and does not participate on behalf of the agency in negotiating the contract or in approving the contract;

5. Contracts for the purchase of goods or services when the contract does not exceed $500; or

6. Grants or other payments under any program wherein uniform rates for, or the amounts paid to, all qualified applicants are established solely by the administering governmental agency.

B. Neither the provisions of this chapter nor, unless expressly provided otherwise, any amendments thereto shall apply to those employment contracts or renewals thereof or to any other contracts entered into prior to August 1, 1987, which were in compliance with either the former Virginia Conflict of Interests Act, Chapter 22 (§ 2.1-347 et seq.) or the former Comprehensive Conflict of Interests Act, Chapter 40 (§ 2.1-599 et seq.) of Title 2.1 at the time of their formation and thereafter. Those contracts shall continue to be governed by the provisions of the appropriate prior Act. Notwithstanding the provisions of subdivision (f) (4) of former § 2.1-348 of Chapter 22 of Title 2.1 in effect prior to July 1, 1983, the employment by the same governmental agency of a legislator and spouse or any other relative residing in the same household shall not be deemed to create a material financial interest except when one of such persons is employed in a direct supervisory or administrative position, or both, with respect to such spouse or other relative residing in his household, and the annual salary of such subordinate is $15,000 or more.

1987, Sp. Sess., c. 1, § 2.1-639.36; 1994, c. 735; 2001, c. 844.



§ 30-107. Application

This article relates to conduct by legislators having a personal interest in a transaction.

1987, Sp. Sess., c. 1, § 2.1-639.37; 2001, c. 844.



§ 30-108. Prohibited conduct concerning personal interest in a transaction

A legislator who has a personal interest in a transaction shall disqualify himself from participating in the transaction.

Unless otherwise prohibited by the rules of his house, the disqualification requirement of this section shall not prevent any legislator from participating in discussions and debates, provided (i) he verbally discloses the fact of his personal interest in the transaction at the outset of the discussion or debate or as soon as practicable thereafter and (ii) he does not vote on the transaction in which he has a personal interest.

1987, Sp. Sess., c. 1, § 2.1-639.38; 2001, c. 844.



§ 30-109. Application

This article requires disclosure of certain personal and financial interests by legislators.

1987, Sp. Sess., c. 1, § 2.1-639.39; 2001, c. 844.



§ 30-110. (Effective until January 1, 2016) Disclosure

A. Every legislator and legislator-elect shall file, as a condition to assuming office, a disclosure statement of his personal interests and such other information as is specified on the form set forth in § 30-111 and thereafter shall file such a statement semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April. When the filing deadline falls on a Saturday, Sunday, or legal holiday, the disclosure statement shall be filed on the next day that is not a Saturday, Sunday, or legal holiday. Disclosure forms shall be provided by the Virginia Conflict of Interest and Ethics Advisory Council at least 30 days prior to the filing deadline. Members of the Senate and members of the House of Delegates shall file their disclosure forms with the Virginia Conflict of Interest and Ethics Advisory Council. The disclosure forms of the members of the General Assembly shall be maintained as public records for five years in the office of the Virginia Conflict of Interest and Ethics Advisory Council.

B. Candidates for the General Assembly shall file a disclosure statement of their personal interests as required by §§ 24.2-500 through 24.2-503.

C. Any legislator who has a personal interest in any transaction pending before the General Assembly and who is disqualified from participating in that transaction pursuant to § 30-108 and the rules of his house shall disclose his interest in accordance with the applicable rule of his house.

1987, Sp. Sess., c. 1, § 2.1-639.40; 2001, c. 844; 2006, c. 779; 2014, cc. 792, 804.



§ 30-110. (Effective January 1, 2016) Disclosure

A. Every legislator and legislator-elect shall file, as a condition to assuming office, a disclosure statement of his personal interests and such other information as is specified on the form set forth in § 30-111 and thereafter shall file such a statement semiannually by December 15 for the preceding six-month period complete through the last day of October and by June 15 for the preceding six-month period complete through the last day of April. When the filing deadline falls on a Saturday, Sunday, or legal holiday, the disclosure statement shall be filed on the next day that is not a Saturday, Sunday, or legal holiday. Disclosure forms shall be provided by the Virginia Conflict of Interest and Ethics Advisory Council at least 30 days prior to the filing deadline. Members of the Senate and members of the House of Delegates shall file their disclosure forms with the Virginia Conflict of Interest and Ethics Advisory Council. The disclosure forms of the members of the General Assembly shall be maintained as public records for five years in the office of the Virginia Conflict of Interest and Ethics Advisory Council.

B. Candidates for the General Assembly shall file a disclosure statement of their personal interests as required by §§ 24.2-500 through 24.2-503.

C. Any legislator who has a personal interest in any transaction pending before the General Assembly and who is disqualified from participating in that transaction pursuant to § 30-108 and the rules of his house shall disclose his interest in accordance with the applicable rule of his house.

1987, Sp. Sess., c. 1, § 2.1-639.40; 2001, c. 844; 2006, c. 779; 2014, cc. 792, 804.



§ 30-111. (Effective January 1, 2016) Disclosure form

A. The disclosure form to be used for filings required by subsections A and B of § 30-110 shall be substantially as follows:

STATEMENT OF ECONOMIC INTERESTS.

Name____________________________________________________________________________

Office or position held or sought_______________________________________________

Address_________________________________________________________________________

Names of members of immediate family_______________________________________

DEFINITIONS AND EXPLANATORY MATERIAL.

"Business" means a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, trust or foundation, or any other individual or entity carrying on a business or profession, whether or not for profit.

"Close financial association" means an association in which the filer shares significant financial involvement with an individual and the filer would reasonably be expected to be aware of the individual's business activities and would have access to the necessary records either directly or through the individual. "Close financial association" does not mean an association based on (i) the receipt of retirement benefits or deferred compensation from a business by which the legislator is no longer employed, or (ii) the receipt of compensation for work performed by the legislator as an independent contractor of a business that represents an entity before any state governmental agency when the legislator has had no communications with the state governmental agency.

"Contingent liability" means a liability that is not presently fixed or determined, but may become fixed or determined in the future with the occurrence of some certain event.

"Gift" means any gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value. It includes services as well as gifts of transportation, lodgings and meals, whether provided in-kind, by purchase of a ticket, payment in advance or reimbursement after the expense has been incurred. "Gift" does not include (i) any offer of a ticket, coupon, or other admission or pass unless the ticket, coupon, admission, or pass is used; (ii) honorary degrees; (iii) any athletic, merit, or need-based scholarship or any other financial aid awarded by a public or private school, institution of higher education, or other educational program pursuant to such school, institution, or program's financial aid standards and procedures applicable to the general public; (iv) a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2; (v) any gift related to the private profession or occupation of a legislator or of a member of his immediate family; or (vi) gifts from relatives or personal friends. "Relative" means the donee's spouse, child, uncle, aunt, niece, or nephew; a person to whom the donee is engaged to be married; the donee's or his spouse's parent, grandparent, grandchild, brother, or sister; or the donee's brother's or sister's spouse. "Personal friend" does not include any person that the filer knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4 of Title 2.2; (b) a lobbyist's principal as defined in § 2.2-419; or (c) a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth. "Person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

"Immediate family" means (i) a spouse and (ii) any child who resides in the same household as the legislator and who is a dependent of the legislator.

"Lobbyist relationship" means (i) an engagement, agreement, or representation that relates to legal services, consulting services, or public relations services, whether gratuitous or for compensation, between a member or member-elect and any person who is, or has been within the prior calendar year, registered as a lobbyist with the Secretary of the Commonwealth or (ii) a greater than three percent ownership interest by a member or member-elect in a business that employs, or engages as an independent contractor, any person who is, or has been within the prior calendar year, registered as a lobbyist with the Secretary of the Commonwealth. The disclosure of a lobbyist relationship shall not (a) constitute a waiver of any attorney-client or other privilege, (b) require a waiver of any attorney-client or other privilege for a third party, or (c) be required where a member or member-elect is employed or engaged by a person and such person also employs or engages a person in a lobbyist relationship so long as the member or member-elect has no financial interest in the lobbyist relationship.

TRUST. If you or your immediate family, separately or together, are the only beneficiaries of a trust, treat the trust's assets as if you own them directly. If you or your immediate family has a proportional interest in a trust, treat that proportion of the trust's assets as if you own them directly. For example, if you and your immediate family have a one-third interest in a trust, complete your Statement as if you own one-third of each of the trust's assets. If you or a member of your immediate family created a trust and can revoke it without the beneficiaries' consent, treat its assets as if you own them directly.

REPORT TO THE BEST OF INFORMATION AND BELIEF. Information required on this Statement must be provided on the basis of the best knowledge, information, and belief of the individual filing the Statement as of the date of this report unless otherwise stated.

COMPLETE ITEMS 1 THROUGH 11. REFER TO SCHEDULES ONLY IF DIRECTED.

You may attach additional explanatory information.

1. Offices and Directorships.

Are you or a member of your immediate family a paid officer or paid director of a business?

EITHER check NO / /OR check YES / /and complete Schedule A.

2. Personal Liabilities.

Do you or a member of your immediate family owe more than $5,000 to any one creditor including contingent liabilities? (Exclude debts to any government and loans secured by recorded liens on property at least equal in value to the loan.)

EITHER check NO / /OR check YES / /and complete Schedule B.

3. Securities.

Do you or a member of your immediate family, directly or indirectly, separately or together, own securities valued in excess of $5,000 invested in one business? Account for mutual funds, limited partnerships and trusts.

EITHER check NO / /OR check YES / /and complete Schedule C.

4. Payments for Talks, Meetings, and Publications.

During the past six months did you receive in your capacity as a legislator lodging, transportation, money, or anything else of value with a combined value exceeding $200 (i) for a single talk, meeting, or published work or (ii) for a meeting, conference, or event where your attendance at the meeting, conference, or event was designed to (a) educate you on issues relevant to your duties as a legislator, including issues faced by your constituents, or (b) enhance your knowledge and skills relative to your duties as a legislator? Do not include payments and reimbursements from the Commonwealth for meetings attended in your capacity as a legislator; see Question 11 and Schedule D2 to report such meetings.

EITHER check NO / /OR check YES / /and complete Schedule D.

5. Gifts.

During the past six months did a business, government, or individual other than a relative or personal friend (i) furnish you or a member of your immediate family with any gift or entertainment at a single event, and the value received exceeded $50 or (ii) furnish you or a member of your immediate family with gifts or entertainment in any combination and the total value received exceeded $100, and for which you or the member of your immediate family neither paid nor rendered services in exchange? Account for entertainment events only if the average value per person attending the event exceeded $50. Account for all business entertainment (except if related to the private profession or occupation of you or the member of your immediate family who received such business entertainment) even if unrelated to your official duties.

EITHER check NO / /OR check YES / /and complete Schedule E.

6. Salary and Wages.

List each employer that pays you or a member of your immediate family salary or wages in excess of $5,000 annually. (Exclude any salary received as a member of the General Assembly pursuant to § 30-19.11. )

If no reportable salary or wages, check here / /.

__________________________________________________________________

__________________________________________________________________

__________________________________________________________________

7. Business Interests and Lobbyist Relationships.

7A. Do you or a member of your immediate family, separately or together, operate your own business, or own or control an interest in excess of $5,000 in a business?

EITHER check NO / /OR check YES / /and complete Schedule F-1.

7B. Do you have a lobbyist relationship as that term is defined above?

EITHER check NO / /OR check YES / /and complete Schedule F-2.

8. Payments for Representation and Other Services.

8A. Did you represent any businesses before any state governmental agencies, excluding courts or judges, for which you received total compensation during the past six months in excess of $1,000, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers?

EITHER check NO / /OR check YES / /and complete Schedule G-1.

8B. Subject to the same exceptions as in 8A, did persons with whom you have a close financial association (partners, associates or others) represent any businesses before any state governmental agency for which total compensation was received during the past six months in excess of $1,000?

EITHER check NO / /OR check YES / /and complete Schedule G-2.

8C. Did you or persons with whom you have a close financial association furnish services to businesses operating in Virginia, pursuant to an agreement between you and such businesses, or between persons with whom you have a close financial association and such businesses for which total compensation in excess of $1,000 was received during the past six months? Services reported under this provision shall not include services involving the representation of businesses that are reported under question 8A or 8B above.

EITHER check NO / /OR check YES / /and complete Schedule G-3.

9. Real Estate.

Do you or a member of your immediate family hold an interest, including a partnership interest, valued at more than $5,000 in real property (other than your principal residence) for which you have not already listed the full address on Schedule F? Account for real estate held in trust.

EITHER check NO / /OR check YES / /and complete Schedule H.

10. Real Estate Contracts with State Governmental Agencies.

Do you or a member of your immediate family hold an interest valued at more than $5,000 in real estate, including a corporate, partnership, or trust interest, option, easement, or land contract, which real estate is the subject of a contract, whether pending or completed within the past six months, with a state governmental agency?

If the real estate contract provides for the leasing of the property to a state governmental agency, do you or a member of your immediate family hold an interest in the real estate, including a corporate, partnership, or trust interest, option, easement, or land contract valued at more than $1,000? Account for all such contracts whether or not your interest is reported in Schedule F or H. This requirement to disclose an interest in a lease does not apply to an interest derived through an ownership interest in a business unless the ownership interest exceeds three percent of the total equity of the business.

EITHER check NO / /OR check YES / /and complete Schedule I.

11. Payments by the Commonwealth for Meetings.

During the past six months did you receive lodging, transportation, money, or anything else of value with a combined value exceeding $200 from the Commonwealth for a single meeting attended out-of-state in your capacity as a legislator? Do not include reimbursements from the Commonwealth for meetings attended in the Commonwealth.

EITHER check NO / /OR check YES / /and complete Schedule D-2.

For Statements filed in January 2016 and each two years thereafter, complete the following statement indicating whether you completed the ethics orientation sessions provided pursuant to law:

I certify that I completed ethics training as required by § 30-129.1. YES / /or NO/ /.

Statements of Economic Interests are open for public inspection.

AFFIRMATION.

In accordance with the rules of the house in which I serve, if I receive a request that this disclosure statement be corrected, augmented, or revised in any respect, I hereby pledge that I shall respond promptly to the request. I understand that if a determination is made that the statement is insufficient, I will satisfy such request or be subjected to disciplinary action of my house.

I swear or affirm that the foregoing information is full, true and correct to the best of my knowledge.

Signature ___________________________________ (Such signature shall be deemed to constitute a valid notarization and shall have the same effect as if performed by a notary public.)

(Return only if needed to complete Statement.)

SCHEDULES to STATEMENT OF ECONOMIC INTERESTS.

NAME__________________________________________________________________

SCHEDULE A -- OFFICES AND DIRECTORSHIPS.

Identify each business of which you or a member of your immediate family is a paid officer or paid director.

SCHEDULE B -- PERSONAL LIABILITIES.

Report personal liability by checking each category. Report only debts in excess of $5,000. Do not report debts to any government. Do not report loans secured by recorded liens on property at least equal in value to the loan.

Report contingent liabilities below and indicate which debts are contingent.

1. My personal debts are as follows:

2. The personal debts of the members of my immediate family are as follows:

SCHEDULE C -- SECURITIES.

"Securities" INCLUDES stocks, bonds, mutual funds, limited partnerships, and commodity futures contracts.
"Securities" EXCLUDES certificates of deposit, money market funds, annuity contracts, and insurance policies.

Identify each business or Virginia governmental entity in which you or a member of your immediate family, directly or indirectly, separately or together, own securities valued in excess of $5,000. Name each issuer and type of security individually.

Do not list U.S. Bonds or other government securities not issued by the Commonwealth of Virginia or its authorities, agencies, or local governments. Do not list organizations that do not do business in this Commonwealth, but most major businesses conduct business in Virginia. Account for securities held in trust.

If no reportable securities, check here / / .

SCHEDULE D-1 -- PAYMENTS FOR TALKS, MEETINGS, AND PUBLICATIONS.

List each source from which you received during the past six months in your capacity as a legislator lodging, transportation, money, or any other thing of value with a combined value exceeding $200 (i) for your presentation of a single talk, participation in one meeting, or publication of a work or (ii) for your attendance at a meeting, conference, or event where your attendance at the meeting, conference, or event was designed to (a) educate you on issues relevant to your duties as a legislator, including issues faced by your constituents, or (b) enhance your knowledge and skills relative to your duties as a legislator. Any lodging, transportation, money, or other thing of value received by a legislator that does not satisfy the criteria of clause (i), (ii)(a), or (ii)(b) shall be listed as a gift on Schedule E. Do not list payments or reimbursements by the Commonwealth. (See Schedule D-2 for such payments or reimbursements.) List a payment even if you donated it to charity. Do not list information about a payment if you returned it within 60 days or if you received it from an employer already listed under Item 6 or from a source of income listed on Schedule F.

If no payment must be listed, check here / /.

SCHEDULE D-2 -- PAYMENTS BY THE COMMONWEALTH FOR MEETINGS.

List each meeting for which the Commonwealth provided payments or reimbursements during the past six months to you for lodging, transportation, money, or any other thing of value with a combined value exceeding $200 for your participation in your capacity as a legislator. Do not list payments or reimbursements by the Commonwealth for meetings or travel within the Commonwealth.

If no payment must be listed, check here / /.

SCHEDULE E -- GIFTS.

List each business, governmental entity, or individual that, during the past six months, (i) furnished you or a member of your immediate family with any gift or entertainment at a single event, and the value received exceeded $50 or (ii) furnished you or a member of your immediate family with gifts or entertainment in any combination and the total value received exceeded $100, and for which you or the member of your immediate family neither paid nor rendered services in exchange. List each such gift or event.

Do not list entertainment events unless the average value per person attending the event exceeded $50. Do not list business entertainment related to the private profession or occupation of you or the member of your immediate family who received such business entertainment. Do not list gifts or other things of value given by a relative or personal friend for reasons clearly unrelated to your public position. Do not list campaign contributions publicly reported as required by Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2 of the Code of Virginia.

SCHEDULE F-1 -- BUSINESS INTERESTS.

Complete this Schedule for each self-owned or family-owned business (including rental property, a farm, or consulting work), partnership, or corporation in which you or a member of your immediate family, separately or together, own an interest having a value in excess of $5,000.

If the enterprise is owned or operated under a trade, partnership, or corporate name, list that name; otherwise, merely explain the nature of the enterprise. If rental property is owned or operated under a trade, partnership, or corporate name, list the name only; otherwise, give the address of each property. Account for business interests held in trust.

SCHEDULE F-2 -- LOBBYIST RELATIONSHIPS AND PAYMENTS.

Complete this Schedule for each lobbyist relationship with the following:

(i) any person who is, or has been within the prior calendar year, registered as a lobbyist with the Secretary of the Commonwealth, or

(ii) any business in which you have a greater than three percent ownership interest and that business employs, or engages as an independent contractor, any person who is, or has been within the prior calendar year, registered as a lobbyist with the Secretary of the Commonwealth.

THE DISCLOSURE OF A LOBBYIST RELATIONSHIP SHALL NOT (I) CONSTITUTE A WAIVER OF ANY ATTORNEY-CLIENT OR OTHER PRIVILEGE, (II) REQUIRE A WAIVER OF ANY ATTORNEY-CLIENT OR OTHER PRIVILEGE FOR A THIRD PARTY, OR (III) BE REQUIRED WHERE A MEMBER OR MEMBER-ELECT IS EMPLOYED OR ENGAGED BY A PERSON AND SUCH PERSON ALSO EMPLOYS OR ENGAGES A PERSON IN A LOBBYIST RELATIONSHIP SO LONG AS THE MEMBER OR MEMBER-ELECT HAS NO FINANCIAL INTEREST IN THE LOBBYIST RELATIONSHIP.

SCHEDULE G-1 -- PAYMENTS FOR REPRESENTATION BY YOU.

List the businesses you represented before any state governmental agency, excluding any court or judge, for which you received total compensation during the past six months in excess of $1,000, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers filed by you.

Identify each business, the nature of the representation and the amount received by dollar category from each such business. You may state the type, rather than name, of the business if you are required by law not to reveal the name of the business represented by you.

If you have received $250,001 or more from a single business within the reporting period, indicate the amount received, rounded to the nearest $10,000. Amount Received: _______________________.

SCHEDULE G-2 -- PAYMENTS FOR REPRESENTATION BY ASSOCIATES.

List the businesses that have been represented before any state governmental agency, excluding any court or judge, by persons who are your partners, associates or others with whom you have a close financial association and who received total compensation in excess of $1,000 for such representation during the past six months, excluding representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers filed by your partners, associates or others with whom you have a close financial association.

Identify such businesses by type and also name the state governmental agencies before which such person appeared on behalf of such businesses.

SCHEDULE G-3 -- PAYMENTS FOR OTHER SERVICES GENERALLY.

Indicate below types of businesses that operate in Virginia to which services were furnished by you or persons with whom you have a close financial association pursuant to an agreement between you and such businesses, or between persons with whom you have a close financial association and such businesses and for which total compensation in excess of $1,000 was received during the past six months. Services reported in this Schedule shall not include services involving the representation of businesses that are reported in Schedule G-1 or G-2 above.

Identify opposite each category of businesses listed below (i) the type of business, (ii) the type of service rendered and (iii) the value by dollar category of the compensation received for all businesses falling within each category.

SCHEDULE H -- REAL ESTATE.

List real estate other than your principal residence in which you or a member of your immediate family holds an interest, including a partnership interest, option, easement, or land contract, valued at $5,000 or more. Each parcel shall be listed individually.

SCHEDULE I -- REAL ESTATE CONTRACTS WITH STATE GOVERNMENTAL AGENCIES.

List all contracts, whether pending or completed within the past six months, with a state governmental agency for the sale or exchange of real estate in which you or a member of your immediate family holds an interest, including a corporate, partnership or trust interest, option, easement, or land contract, valued at more than $10,000. List all contracts with a state governmental agency for the lease of real estate in which you or a member of your immediate family holds such an interest valued at more than $1,000. This requirement to disclose an interest in a lease does not apply to an interest derived through an ownership interest in a business unless the ownership interest exceeds three percent of the total equity of the business.

B. Any legislator who makes a knowing misstatement of a material fact on the Statement of Economic Interests shall be subject to disciplinary action for such violations by the house in which the legislator sits.

C. The Statement of Economic Interests of all members of each house shall be reviewed by the Council. If a legislator's Statement is found to be inadequate as filed, the legislator shall be notified in writing and directed to file an amended Statement correcting the indicated deficiencies, and a time shall be set within which such amendment shall be filed. If the Statement of Economic Interests, in either its original or amended form, is found to be adequate as filed, the legislator's filing shall be deemed in full compliance with this section as to the information disclosed thereon.

D. Ten percent of the membership of a house, on the basis of newly discovered facts, may in writing request the house in which those members sit, in accordance with the rules of that house, to review the Statement of Economic Interests of another member of that house in order to determine the adequacy of his filing. In accordance with the rules of each house, each Statement of Economic Interests shall be promptly reviewed, the adequacy of the filing determined, and notice given in writing to the legislator whose Statement is in issue. Should it be determined that the Statement requires correction, augmentation or revision, the legislator involved shall be directed to make the changes required within such time as shall be set under the rules of each house.

If a legislator, after having been notified in writing in accordance with the rules of the house in which he sits that his Statement is inadequate as filed, fails to amend his Statement so as to come into compliance within the time limit set, he shall be subject to disciplinary action by the house in which he sits. No legislator shall vote on any question relating to his own Statement.

1987, Sp. Sess., c. 1, § 2.1-639.41; 1988, c. 849; 1994, cc. 724, 733, 735, 777, 793; 1995, c. 763; 1996, c. 77; 1997, cc. 577, 844; 1998, c. 732; 2001, c. 844; 2003, c. 610; 2006, cc. 779, 787, 892; 2007, cc. 620, 627; 2010, cc. 418, 474, 670; 2014, cc. 792, 804.



§ 30-111. (Effective until January 1, 2016) Disclosure form

A. The disclosure form to be used for filings required by subsections A and B of § 30-110 shall be substantially as follows:

STATEMENT OF ECONOMIC INTERESTS.

Name____________________________________________________________________________

Office or position held or sought_______________________________________________

Address_________________________________________________________________________

Names of members of immediate family_______________________________________

DEFINITIONS AND EXPLANATORY MATERIAL.

"Business" means a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, trust or foundation, or any other individual or entity carrying on a business or profession, whether or not for profit.

"Close financial association" means an association in which the filer shares significant financial involvement with an individual and the filer would reasonably be expected to be aware of the individual's business activities and would have access to the necessary records either directly or through the individual. "Close financial association" does not mean an association based on (i) the receipt of retirement benefits or deferred compensation from a business by which the legislator is no longer employed, or (ii) the receipt of compensation for work performed by the legislator as an independent contractor of a business that represents an entity before any state governmental agency when the legislator has had no communications with the state governmental agency.

"Contingent liability" means a liability that is not presently fixed or determined, but may become fixed or determined in the future with the occurrence of some certain event.

"Gift" means any gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value. It includes services as well as gifts of transportation, lodgings and meals, whether provided in-kind, by purchase of a ticket, payment in advance or reimbursement after the expense has been incurred. "Gift" does not include (i) any offer of a ticket, coupon, or other admission or pass unless the ticket, coupon, admission, or pass is used; (ii) honorary degrees; (iii) any athletic, merit, or need-based scholarship or any other financial aid awarded by a public or private school, institution of higher education, or other educational program pursuant to such school, institution, or program's financial aid standards and procedures applicable to the general public; (iv) a campaign contribution properly received and reported pursuant to Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2; (v) any gift related to the private profession or occupation of a legislator or of a member of his immediate family; or (vi) gifts from relatives or personal friends. "Relative" means the donee's spouse, child, uncle, aunt, niece, or nephew; a person to whom the donee is engaged to be married; the donee's or his spouse's parent, grandparent, grandchild, brother, or sister; or the donee's brother's or sister's spouse. "Personal friend" does not include any person that the filer knows or has reason to know is (a) a lobbyist registered pursuant to Article 3 (§ 2.2-418 et seq.) of Chapter 4 of Title 2.2; (b) a lobbyist's principal as defined in § 2.2-419; or (c) a person, organization, or business who is a party to or is seeking to become a party to a contract with the Commonwealth. "Person, organization, or business" includes individuals who are officers, directors, or owners of or who have a controlling ownership interest in such organization or business.

"Immediate family" means (i) a spouse and (ii) any child who resides in the same household as the legislator and who is a dependent of the legislator.

"Lobbyist relationship" means (i) an engagement, agreement, or representation that relates to legal services, consulting services, or public relations services, whether gratuitous or for compensation, between a member or member-elect and any person who is, or has been within the prior calendar year, registered as a lobbyist with the Secretary of the Commonwealth or (ii) a greater than three percent ownership interest by a member or member-elect in a business that employs, or engages as an independent contractor, any person who is, or has been within the prior calendar year, registered as a lobbyist with the Secretary of the Commonwealth. The disclosure of a lobbyist relationship shall not (a) constitute a waiver of any attorney-client or other privilege, (b) require a waiver of any attorney-client or other privilege for a third party, or (c) be required where a member or member-elect is employed or engaged by a person and such person also employs or engages a person in a lobbyist relationship so long as the member or member-elect has no financial interest in the lobbyist relationship.

TRUST. If you or your immediate family, separately or together, are the only beneficiaries of a trust, treat the trust's assets as if you own them directly. If you or your immediate family has a proportional interest in a trust, treat that proportion of the trust's assets as if you own them directly. For example, if you and your immediate family have a one-third interest in a trust, complete your Statement as if you own one-third of each of the trust's assets. If you or a member of your immediate family created a trust and can revoke it without the beneficiaries' consent, treat its assets as if you own them directly.

REPORT TO THE BEST OF INFORMATION AND BELIEF. Information required on this Statement must be provided on the basis of the best knowledge, information, and belief of the individual filing the Statement as of the date of this report unless otherwise stated.

COMPLETE ITEMS 1 THROUGH 11. REFER TO SCHEDULES ONLY IF DIRECTED.

You may attach additional explanatory information.

1. Offices and Directorships.

Are you or a member of your immediate family a paid officer or paid director of a business?

EITHER check NO / /OR check YES / /and complete Schedule A.

2. Personal Liabilities.

Do you or a member of your immediate family owe more than $5,000 to any one creditor including contingent liabilities? (Exclude debts to any government and loans secured by recorded liens on property at least equal in value to the loan.)

EITHER check NO / /OR check YES / /and complete Schedule B.

3. Securities.

Do you or a member of your immediate family, directly or indirectly, separately or together, own securities valued in excess of $5,000 invested in one business? Account for mutual funds, limited partnerships and trusts.

EITHER check NO / /OR check YES / /and complete Schedule C.

4. Payments for Talks, Meetings, and Publications.

During the past six months did you receive in your capacity as a legislator lodging, transportation, money, or anything else of value with a combined value exceeding $200 (i) for a single talk, meeting, or published work or (ii) for a meeting, conference, or event where your attendance at the meeting, conference, or event was designed to (a) educate you on issues relevant to your duties as a legislator, including issues faced by your constituents, or (b) enhance your knowledge and skills relative to your duties as a legislator? Do not include payments and reimbursements from the Commonwealth for meetings attended in your capacity as a legislator; see Question 11 and Schedule D2 to report such meetings.

EITHER check NO / /OR check YES / /and complete Schedule D.

5. Gifts.

During the past six months did a business, government, or individual other than a relative or personal friend (i) furnish you or a member of your immediate family with any gift or entertainment at a single event, and the value received exceeded $50 or (ii) furnish you or a member of your immediate family with gifts or entertainment in any combination and the total value received exceeded $100, and for which you or the member of your immediate family neither paid nor rendered services in exchange? Account for entertainment events only if the average value per person attending the event exceeded $50. Account for all business entertainment (except if related to the private profession or occupation of you or the member of your immediate family who received such business entertainment) even if unrelated to your official duties.

EITHER check NO / /OR check YES / /and complete Schedule E.

6. Salary and Wages.

List each employer that pays you or a member of your immediate family salary or wages in excess of $5,000 annually. (Exclude any salary received as a member of the General Assembly pursuant to § 30-19.11. )

If no reportable salary or wages, check here / /.

__________________________________________________________________

__________________________________________________________________

__________________________________________________________________

7. Business Interests and Lobbyist Relationships.

7A. Do you or a member of your immediate family, separately or together, operate your own business, or own or control an interest in excess of $5,000 in a business?

EITHER check NO / /OR check YES / /and complete Schedule F-1.

7B. Do you have a lobbyist relationship as that term is defined above?

EITHER check NO / /OR check YES / /and complete Schedule F-2.

8. Payments for Representation and Other Services.

8A. Did you represent any businesses before any state governmental agencies, excluding courts or judges, for which you received total compensation during the past six months in excess of $1,000, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers?

EITHER check NO / /OR check YES / /and complete Schedule G-1.

8B. Subject to the same exceptions as in 8A, did persons with whom you have a close financial association (partners, associates or others) represent any businesses before any state governmental agency for which total compensation was received during the past six months in excess of $1,000?

EITHER check NO / /OR check YES / /and complete Schedule G-2.

8C. Did you or persons with whom you have a close financial association furnish services to businesses operating in Virginia, pursuant to an agreement between you and such businesses, or between persons with whom you have a close financial association and such businesses for which total compensation in excess of $1,000 was received during the past six months? Services reported under this provision shall not include services involving the representation of businesses that are reported under question 8A or 8B above.

EITHER check NO / /OR check YES / /and complete Schedule G-3.

9. Real Estate.

Do you or a member of your immediate family hold an interest, including a partnership interest, valued at more than $5,000 in real property (other than your principal residence) for which you have not already listed the full address on Schedule F? Account for real estate held in trust.

EITHER check NO / /OR check YES / /and complete Schedule H.

10. Real Estate Contracts with State Governmental Agencies.

Do you or a member of your immediate family hold an interest valued at more than $5,000 in real estate, including a corporate, partnership, or trust interest, option, easement, or land contract, which real estate is the subject of a contract, whether pending or completed within the past six months, with a state governmental agency?

If the real estate contract provides for the leasing of the property to a state governmental agency, do you or a member of your immediate family hold an interest in the real estate, including a corporate, partnership, or trust interest, option, easement, or land contract valued at more than $1,000? Account for all such contracts whether or not your interest is reported in Schedule F or H. This requirement to disclose an interest in a lease does not apply to an interest derived through an ownership interest in a business unless the ownership interest exceeds three percent of the total equity of the business.

EITHER check NO / /OR check YES / /and complete Schedule I.

11. Payments by the Commonwealth for Meetings.

During the past six months did you receive lodging, transportation, money, or anything else of value with a combined value exceeding $200 from the Commonwealth for a single meeting attended out-of-state in your capacity as a legislator? Do not include reimbursements from the Commonwealth for meetings attended in the Commonwealth.

EITHER check NO / /OR check YES / /and complete Schedule D-2.

For Statements filed in January 2016 and each two years thereafter, complete the following statement indicating whether you completed the ethics orientation sessions provided pursuant to law:

I certify that I completed ethics training as required by § 30-129.1. YES / /or NO/ /.

Statements of Economic Interests are open for public inspection.

AFFIRMATION.

In accordance with the rules of the house in which I serve, if I receive a request that this disclosure statement be corrected, augmented, or revised in any respect, I hereby pledge that I shall respond promptly to the request. I understand that if a determination is made that the statement is insufficient, I will satisfy such request or be subjected to disciplinary action of my house.

I swear or affirm that the foregoing information is full, true and correct to the best of my knowledge.

Signature ___________________________________ (Such signature shall be deemed to constitute a valid notarization and shall have the same effect as if performed by a notary public.)

(Return only if needed to complete Statement.)

SCHEDULES to STATEMENT OF ECONOMIC INTERESTS.

NAME__________________________________________________________________

SCHEDULE A -- OFFICES AND DIRECTORSHIPS.

Identify each business of which you or a member of your immediate family is a paid officer or paid director.

SCHEDULE B -- PERSONAL LIABILITIES.

Report personal liability by checking each category. Report only debts in excess of $5,000. Do not report debts to any government. Do not report loans secured by recorded liens on property at least equal in value to the loan.

Report contingent liabilities below and indicate which debts are contingent.

1. My personal debts are as follows:

2. The personal debts of the members of my immediate family are as follows:

SCHEDULE C -- SECURITIES.

"Securities" INCLUDES stocks, bonds, mutual funds, limited partnerships, and commodity futures contracts.
"Securities" EXCLUDES certificates of deposit, money market funds, annuity contracts, and insurance policies.

Identify each business or Virginia governmental entity in which you or a member of your immediate family, directly or indirectly, separately or together, own securities valued in excess of $5,000. Name each issuer and type of security individually.

Do not list U.S. Bonds or other government securities not issued by the Commonwealth of Virginia or its authorities, agencies, or local governments. Do not list organizations that do not do business in this Commonwealth, but most major businesses conduct business in Virginia. Account for securities held in trust.

If no reportable securities, check here / / .

SCHEDULE D-1 -- PAYMENTS FOR TALKS, MEETINGS, AND PUBLICATIONS.

List each source from which you received during the past six months in your capacity as a legislator lodging, transportation, money, or any other thing of value with a combined value exceeding $200 (i) for your presentation of a single talk, participation in one meeting, or publication of a work or (ii) for your attendance at a meeting, conference, or event where your attendance at the meeting, conference, or event was designed to (a) educate you on issues relevant to your duties as a legislator, including issues faced by your constituents, or (b) enhance your knowledge and skills relative to your duties as a legislator. Any lodging, transportation, money, or other thing of value received by a legislator that does not satisfy the criteria of clause (i), (ii)(a), or (ii)(b) shall be listed as a gift on Schedule E. Do not list payments or reimbursements by the Commonwealth. (See Schedule D-2 for such payments or reimbursements.) List a payment even if you donated it to charity. Do not list information about a payment if you returned it within 60 days or if you received it from an employer already listed under Item 6 or from a source of income listed on Schedule F.

If no payment must be listed, check here / /.

SCHEDULE D-2 -- PAYMENTS BY THE COMMONWEALTH FOR MEETINGS.

List each meeting for which the Commonwealth provided payments or reimbursements during the past six months to you for lodging, transportation, money, or any other thing of value with a combined value exceeding $200 for your participation in your capacity as a legislator. Do not list payments or reimbursements by the Commonwealth for meetings or travel within the Commonwealth.

If no payment must be listed, check here / /.

SCHEDULE E -- GIFTS.

List each business, governmental entity, or individual that, during the past six months, (i) furnished you or a member of your immediate family with any gift or entertainment at a single event, and the value received exceeded $50 or (ii) furnished you or a member of your immediate family with gifts or entertainment in any combination and the total value received exceeded $100, and for which you or the member of your immediate family neither paid nor rendered services in exchange. List each such gift or event.

Do not list entertainment events unless the average value per person attending the event exceeded $50. Do not list business entertainment related to the private profession or occupation of you or the member of your immediate family who received such business entertainment. Do not list gifts or other things of value given by a relative or personal friend for reasons clearly unrelated to your public position. Do not list campaign contributions publicly reported as required by Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2 of the Code of Virginia.

SCHEDULE F-1 -- BUSINESS INTERESTS.

Complete this Schedule for each self-owned or family-owned business (including rental property, a farm, or consulting work), partnership, or corporation in which you or a member of your immediate family, separately or together, own an interest having a value in excess of $5,000.

If the enterprise is owned or operated under a trade, partnership, or corporate name, list that name; otherwise, merely explain the nature of the enterprise. If rental property is owned or operated under a trade, partnership, or corporate name, list the name only; otherwise, give the address of each property. Account for business interests held in trust.

SCHEDULE F-2 -- LOBBYIST RELATIONSHIPS AND PAYMENTS.

Complete this Schedule for each lobbyist relationship with the following:

(i) any person who is, or has been within the prior calendar year, registered as a lobbyist with the Secretary of the Commonwealth, or

(ii) any business in which you have a greater than three percent ownership interest and that business employs, or engages as an independent contractor, any person who is, or has been within the prior calendar year, registered as a lobbyist with the Secretary of the Commonwealth.

THE DISCLOSURE OF A LOBBYIST RELATIONSHIP SHALL NOT (I) CONSTITUTE A WAIVER OF ANY ATTORNEY-CLIENT OR OTHER PRIVILEGE, (II) REQUIRE A WAIVER OF ANY ATTORNEY-CLIENT OR OTHER PRIVILEGE FOR A THIRD PARTY, OR (III) BE REQUIRED WHERE A MEMBER OR MEMBER-ELECT IS EMPLOYED OR ENGAGED BY A PERSON AND SUCH PERSON ALSO EMPLOYS OR ENGAGES A PERSON IN A LOBBYIST RELATIONSHIP SO LONG AS THE MEMBER OR MEMBER-ELECT HAS NO FINANCIAL INTEREST IN THE LOBBYIST RELATIONSHIP.

SCHEDULE G-1 -- PAYMENTS FOR REPRESENTATION BY YOU.

List the businesses you represented before any state governmental agency, excluding any court or judge, for which you received total compensation during the past six months in excess of $1,000, excluding compensation for other services to such businesses and representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers filed by you.

Identify each business, the nature of the representation and the amount received by dollar category from each such business. You may state the type, rather than name, of the business if you are required by law not to reveal the name of the business represented by you.

If you have received $250,001 or more from a single business within the reporting period, indicate the amount received, rounded to the nearest $10,000. Amount Received: _______________________.

SCHEDULE G-2 -- PAYMENTS FOR REPRESENTATION BY ASSOCIATES.

List the businesses that have been represented before any state governmental agency, excluding any court or judge, by persons who are your partners, associates or others with whom you have a close financial association and who received total compensation in excess of $1,000 for such representation during the past six months, excluding representation consisting solely of the filing of mandatory papers and subsequent representation regarding the mandatory papers filed by your partners, associates or others with whom you have a close financial association.

Identify such businesses by type and also name the state governmental agencies before which such person appeared on behalf of such businesses.

SCHEDULE G-3 -- PAYMENTS FOR OTHER SERVICES GENERALLY.

Indicate below types of businesses that operate in Virginia to which services were furnished by you or persons with whom you have a close financial association pursuant to an agreement between you and such businesses, or between persons with whom you have a close financial association and such businesses and for which total compensation in excess of $1,000 was received during the past six months. Services reported in this Schedule shall not include services involving the representation of businesses that are reported in Schedule G-1 or G-2 above.

Identify opposite each category of businesses listed below (i) the type of business, (ii) the type of service rendered and (iii) the value by dollar category of the compensation received for all businesses falling within each category.

SCHEDULE H -- REAL ESTATE.

List real estate other than your principal residence in which you or a member of your immediate family holds an interest, including a partnership interest, option, easement, or land contract, valued at $5,000 or more. Each parcel shall be listed individually.

SCHEDULE I -- REAL ESTATE CONTRACTS WITH STATE GOVERNMENTAL AGENCIES.

List all contracts, whether pending or completed within the past six months, with a state governmental agency for the sale or exchange of real estate in which you or a member of your immediate family holds an interest, including a corporate, partnership or trust interest, option, easement, or land contract, valued at more than $10,000. List all contracts with a state governmental agency for the lease of real estate in which you or a member of your immediate family holds such an interest valued at more than $1,000. This requirement to disclose an interest in a lease does not apply to an interest derived through an ownership interest in a business unless the ownership interest exceeds three percent of the total equity of the business.

B. Any legislator who makes a knowing misstatement of a material fact on the Statement of Economic Interests shall be subject to disciplinary action for such violations by the house in which the legislator sits.

C. The Statement of Economic Interests of all members of each house shall be reviewed by the Council. If a legislator's Statement is found to be inadequate as filed, the legislator shall be notified in writing and directed to file an amended Statement correcting the indicated deficiencies, and a time shall be set within which such amendment shall be filed. If the Statement of Economic Interests, in either its original or amended form, is found to be adequate as filed, the legislator's filing shall be deemed in full compliance with this section as to the information disclosed thereon.

D. Ten percent of the membership of a house, on the basis of newly discovered facts, may in writing request the house in which those members sit, in accordance with the rules of that house, to review the Statement of Economic Interests of another member of that house in order to determine the adequacy of his filing. In accordance with the rules of each house, each Statement of Economic Interests shall be promptly reviewed, the adequacy of the filing determined, and notice given in writing to the legislator whose Statement is in issue. Should it be determined that the Statement requires correction, augmentation or revision, the legislator involved shall be directed to make the changes required within such time as shall be set under the rules of each house.

If a legislator, after having been notified in writing in accordance with the rules of the house in which he sits that his Statement is inadequate as filed, fails to amend his Statement so as to come into compliance within the time limit set, he shall be subject to disciplinary action by the house in which he sits. No legislator shall vote on any question relating to his own Statement.

1987, Sp. Sess., c. 1, § 2.1-639.41; 1988, c. 849; 1994, cc. 724, 733, 735, 777, 793; 1995, c. 763; 1996, c. 77; 1997, cc. 577, 844; 1998, c. 732; 2001, c. 844; 2003, c. 610; 2006, cc. 779, 787, 892; 2007, cc. 620, 627; 2010, cc. 418, 474, 670; 2014, cc. 792, 804.



§ 30-112. Senate and House Ethics Advisory Panels; membership; terms; quorum; compensation and expenses

A. The Senate Ethics Advisory Panel and the House Ethics Advisory Panel are established in the legislative branch of state government. The provisions of §§ 30-112 through 30-119 shall be applicable to each panel.

B. The Senate Ethics Advisory Panel shall be composed of five nonlegislative citizen members: three of whom shall be former members of the Senate; and two of whom shall be citizens of the Commonwealth at large who have not previously held such office. All members of the Panel shall be citizens of the Commonwealth. No member shall engage in activities requiring him to register as a lobbyist under § 2.2-422 during his tenure on the Panel.

The members shall be nominated by the Committee on Rules of the Senate and confirmed by the Senate by a majority vote of (i) the members present of the majority party and (ii) the members present of the minority party. After initial appointments, all appointments shall be for terms of four years each except for unexpired terms. Nominations shall be made so as to assure bipartisan representation on the Panel.

C. The House Ethics Advisory Panel shall be composed of five nonlegislative citizen members: one of whom shall be a retired justice or judge of a court of record; two of whom shall be former members of the House of Delegates; and two of whom shall be citizens of the Commonwealth at large, at least one of whom shall not have previously held such office. All members of the Panel shall be citizens of the Commonwealth. No member shall engage in activities requiring him to register as a lobbyist under § 2.2-422 during his tenure on the Panel.

The members shall be nominated by the Speaker of the House of Delegates and confirmed by the House of Delegates by a majority vote of (i) the members present of the majority party and (ii) the members present of the minority party. After initial appointments, all appointments shall be for terms of four years each except for unexpired terms. Nominations shall be made so as to assure bipartisan representation on the Panel.

D. Each panel shall elect its own chairman and vice-chairman from among its membership.

E. No member shall serve more than three successive four-year terms. Vacancies shall be filled only for the unexpired term. Vacancies shall be filled in the same manner as the original appointments. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment.

F. Three members shall constitute a quorum on each panel. A vacancy shall not impair the right of the remaining members to exercise all powers of the Panel. Meetings of each panel shall be held at the call of the chairman or whenever the majority of the members so request.

G. The members of each panel, while serving on the business of the Panel, are performing legislative duties and shall be entitled to the compensation and reimbursement of expenses to which members of the General Assembly are entitled when performing legislative duties pursuant to §§ 2.2-2813, 2.2-2825, and 30-19.12. Funding for the cost of compensation and expenses of the members of the Senate Ethics Advisory Panel shall be provided by the Office of the Clerk of the Senate and the funding for the cost of compensation and expenses of the House Ethics Advisory Panel shall be provided by the Office of the Clerk of the House of Delegates.

1987, Sp. Sess., c. 1, §§ 2.1-639.42, 2.1-639.43, 2.1-639.44, 2.1-639.51; 1992, c. 443; 2001, c. 844; 2004, c. 1000; 2010, c. 876; 2014, cc. 792, 804.



§ 30-113. Powers and duties of Panel

The powers and duties of the Panel shall be applied and used only in relation to members of the respective house of the General Assembly for which it is created. The Panel shall establish its rules of procedure, including rules for the conduct of open meetings and hearings.

1987, Sp. Sess., c. 1, § 2.1-639.45; 2001, c. 844; 2010, c. 876.



§ 30-113.1. Records

If a complaint is dismissed during the preliminary investigation, such records shall remain confidential and be retained for a period of five years and then destroyed. Records related to a complaint that has proceeded to an inquiry beyond a preliminary investigation shall be made available to the public and retained in a manner prescribed by the Virginia Public Records Act (§ 42.1-76 et seq.).

2010, c. 876.



§ 30-114. Filing of complaints; procedures; disposition

A. In response to the signed and sworn complaint of any citizen of the Commonwealth, which is subscribed by the maker as true under penalty of perjury, submitted to the Panel, the Panel shall inquire into any alleged violation of Articles 2 (§ 30-102 et seq.) through 5 (§ 30-109 et seq.) by any member of the respective house of the General Assembly in his current term or his immediate prior term. Complaints shall be filed with the Virginia Conflict of Interest and Ethics Advisory Council, which shall promptly (i) submit the complaint to the chairman of the appropriate Panel and (ii) forward a copy of the complaint to the legislator named in the complaint. The chairman shall promptly notify the Panel of the complaint. No complaint shall be filed with the Panel 60 or fewer days before a primary election or other nominating event or before a general election in which the cited legislator is running for office, and the Panel shall not accept or act on any complaint received during this period.

B. The Panel shall determine, during its preliminary investigation, whether the facts stated in the complaint taken as true are sufficient to show a violation of Articles 2 (§ 30-102 et seq.) through 5 (§ 30-109 et seq.). If the facts, as stated in the complaint, fail to give rise to such a violation, then the Panel shall dismiss the complaint. If the facts, as stated in the complaint, give rise to such a violation, then the Panel shall request that the complainant appear and testify under oath as to the complaint and the allegations therein. After hearing the testimony and reviewing any other evidence provided by the complainant, the Panel shall dismiss the complaint if the Panel fails to find by a preponderance of the evidence that such violation has occurred. If the Panel finds otherwise, it shall proceed with the inquiry.

C. If after such preliminary investigation, the Panel determines to proceed with an inquiry into the conduct of any legislator, the Panel (i) shall immediately notify in writing the individual who filed the complaint and the cited legislator as to the fact of the inquiry and the charges against the legislator and (ii) shall schedule one or more hearings on the matter. The legislator shall have the right to present evidence, cross-examine witnesses, face and examine the accuser, and be represented by counsel at any hearings. In its discretion, the Panel may grant the legislator any other rights or privileges not specifically enumerated in this subsection. Once the Panel has determined to proceed with an inquiry, its meetings and hearings shall be open to the public.

D. Once the Panel determines to proceed with an inquiry into the conduct of any legislator, the Panel shall complete its investigations and dispose of the matter as provided in § 30-116 notwithstanding the resignation of the legislator during the course of the Panel's proceedings.

1987, Sp. Sess., c. 1, § 2.1-639.46; 2001, c. 844; 2003, c. 649; 2010, c. 876; 2014, cc. 792, 804.



§ 30-115. Subpoenas

The Panel may issue subpoenas to compel the attendance of witnesses or the production of documents, books or other records. The Panel may apply to the Circuit Court of the City of Richmond to compel obedience to the subpoenas of the Panel. Notwithstanding any other provisions of law, every state and local governmental agency, and units and subdivisions thereof shall make available to the Panel any documents, records, data, statements or other information, except tax returns or information relating thereto, which the Panel designates as being necessary for the exercise of its powers and duties.

1987, Sp. Sess., c. 1, § 2.1-639.47; 2001, c. 844.



§ 30-116. Disposition of cases

Within 120 days of the chairman's forwarding the signed and sworn complaint to the Panel, the Panel, or a majority of its members acting in its name, shall dispose of the matter in one of the following ways:

1. a. If the Panel determines in its preliminary investigation that the complaint is without merit, the Panel shall dismiss the complaint, so advise the complainant and legislator, and take no further action. In such case, the Panel shall retain its records and findings in confidence unless the legislator under inquiry requests in writing that the records and findings be made public.

b. If the Panel determines in the course of its proceedings that the facts and evidence show that the complaint is without merit, the Panel shall dismiss the complaint, so advise the complainant and legislator, and report its action to the Clerk of the appropriate house, for the information of the House or Senate.

2. If the Panel determines that there is a reasonable basis to conclude that the legislator has violated the provisions of this chapter but that the violation was not made knowingly, the Panel shall refer the matter by a written report setting forth its findings and the reasons therefor to the appropriate house of the General Assembly for appropriate action. All Panel reports, which are advisory only, shall be delivered to the Clerk of the appropriate house, who shall refer the report to the Committee on Privileges and Elections in accordance with the rules of the appropriate house. Said Committee shall in all cases report, after due hearings and consideration, its determination of the matter and its recommendations and reasons for its resolves to the appropriate house. If the Committee deems disciplinary action warranted, it shall report a resolution to express such action. The appropriate house as a whole shall then consider the resolution, and if it finds the legislator in violation of any provision of this chapter, it may by recorded vote take such disciplinary action as it deems warranted.

3. If the Panel determines that there is a reasonable basis to conclude that the legislator knowingly violated any provision of Article 2 (§ 30-102 et seq.), 3 (§ 30-104 et seq.), 4 (§ 30-107 et seq.) or 5 (§ 30-109 et seq.) of this chapter, except § 30-108 or subsection C of § 30-110, it shall refer the matter by a written report setting forth its findings and the reasons therefor to the Attorney General for such action he deems appropriate. The Panel shall also file its report with the Clerk of the appropriate house, who shall refer the report in accordance with the rules of his house. In the event the Attorney General determines not to prosecute the alleged violation, he shall notify the Clerk of the appropriate house of his determination and the Clerk shall send the report to the Committee on Privileges and Elections. The matter shall thereafter be handled in accordance with the provisions of subdivision 2.

4. If the Panel determines that there is a reasonable basis to conclude that the legislator has violated § 30-108 or subsection C of § 30-110, it shall refer the matter by a written report to the appropriate house pursuant to subdivision 2. As its first order of business other than organizational matters and committee work, the house in which the member sits shall immediately upon the convening of the next regular or special session take up and dispose of the matter by taking one or more of the following actions: (i) dismiss the complaint; (ii) sustain the complaint and reprimand the member; (iii) sustain the complaint, censure the member, and strip the member of his seniority; (iv) sustain the complaint and expel the member by a two-thirds vote of the elected members; (v) in the event the house finds a knowing violation, it shall refer the matter to the Attorney General pursuant to subdivision 3.

5. The Panel shall make public any report that it makes pursuant to the provisions of subdivision 1 b, 2, 3 or 4 on the date it refers its report.

1987, Sp. Sess., c. 1, § 2.1-639.48; 2001, c. 844; 2003, c. 649; 2010, cc. 427, 876.



§ 30-117. Confidentiality of proceedings

All proceedings during the investigation of any complaint by the Panel shall be confidential. This rule of confidentiality shall apply to Panel members and their staff, the Committee on Privileges and Elections and its staff, and the Virginia Conflict of Interest and Ethics Advisory Council.

1987, Sp. Sess., c. 1, § 2.1-639.49; 2001, c. 844; 2014, cc. 792, 804.



§ 30-118. Staff for Panel

The Panel may hire staff and outside counsel to assist the Panel and to conduct examinations of witnesses, subject to the approval of the President Pro Tempore of the Senate for the Senate Ethics Advisory Panel and subject to the approval of the Speaker of the House of Delegates for the House Ethics Advisory Panel.

1987, Sp. Sess., c. 1, § 2.1-639.50; 2001, c. 844; 2010, c. 876; 2014, cc. 792, 804.



§ 30-119. Jurisdiction of Panel

The Senate and House Ethics Advisory Panels shall have jurisdiction over any complaint alleging a violation of Articles 2 (§ 30-102 et seq.) through 5 (§ 30-109 et seq.) of this chapter that occurs on or after August 1, 1987, and over any complaint alleging a violation of the Comprehensive Conflict of Interests Act occurring after July 1, 1984, and prior to August 1, 1987.

1987, Sp. Sess., c. 1, § 2.1-639.52; 2001, c. 844.



§ 30-120. Senate and House Committees on Standards of Conduct

Either house of the General Assembly may establish, in its rules, a Committee on Standards of Conduct to be appointed as provided in its rules and consisting of three members, one of whom shall be a member of the minority party. The Committee shall consider any request by a member of its house for an advisory opinion as to whether the facts in a particular case would constitute a violation of the provisions of this chapter and may consider other matters assigned to it pursuant to the rules of its house.

1987, Sp. Sess., c. 1, § 2.1-639.53; 2001, c. 844.



§ 30-121. Adoption of rules governing procedures and disciplinary sanctions

Each house of the General Assembly shall adopt rules governing procedures and disciplinary sanctions for members who have committed alleged violations of this chapter.

1987, Sp. Sess., c. 1, § 2.1-639.53:1; 2001, c. 844.



§ 30-122. Enforcement

The provisions of this chapter shall be enforced by the Attorney General. In addition to any other powers and duties prescribed by law, the Attorney General shall have the following powers and duties:

1. If he determines that any legislator has knowingly violated any provision of this chapter, he shall designate an attorney for the Commonwealth who shall have complete and independent discretion in the prosecution of the legislator; and

2. He shall render advisory opinions to any legislator who seeks advice as to whether the facts in a particular case would constitute a violation of the provisions of this chapter. He shall determine which of his opinions or portions thereof are of general interest to the public and which may, from time to time, be published.

Irrespective of whether an opinion of the Attorney General has been requested and rendered, any legislator has the right to seek a declaratory judgment or other judicial relief as provided by law.

1987, Sp. Sess., c. 1, § 2.1-639.59; 2001, c. 844.



§ 30-123. Knowing violation of chapter a misdemeanor

Any legislator who knowingly violates any of the provisions of Articles 2 through 5 (§§ 30-102 through 30-111 ) of this chapter shall be guilty of a Class 1 misdemeanor. A knowing violation under this section is one in which the person engages in conduct, performs an act or refuses to perform an act when he knows that the conduct is prohibited or required by this chapter. There shall be no prosecution for a violation of § 30-108 or subsection C of § 30-110 unless the house in which the member sits has referred the matter to the Attorney General as provided in subdivision 4 of § 30-116.

1987, Sp. Sess., c. 1, § 2.1-639.54; 2001, c. 844.



§ 30-124. (Effective January 1, 2016) Advisory opinions

A legislator shall not be prosecuted or disciplined for a violation of this chapter if his alleged violation resulted from his good faith reliance on a written opinion of a committee on standards of conduct established pursuant to § 30-120, an opinion of the Attorney General as provided in § 30-122, or a formal opinion of the Virginia Conflict of Interest and Ethics Advisory Council established pursuant to § 30-355, and the opinion was made after his full disclosure of the facts.

1987, Sp. Sess., c. 1, § 2.1-639.55; 2001, c. 844; 2014, cc. 792, 804.



§ 30-124. (Effective until January 1, 2016) Advisory opinions

A legislator shall not be prosecuted or disciplined for a violation of this chapter if his alleged violation resulted from his good faith reliance on a written opinion of a committee on standards of conduct established pursuant to § 30-120, an opinion of the Attorney General as provided in § 30-122, or a formal opinion of the Virginia Conflict of Interest and Ethics Advisory Council established pursuant to § 30-355, and the opinion was made after his full disclosure of the facts.

1987, Sp. Sess., c. 1, § 2.1-639.55; 2001, c. 844; 2014, cc. 792, 804.



§ 30-125. Invalidation of contract; recision of sales

A. Any contract made in violation of § 30-103 or § 30-105 may be declared void and may be rescinded by the contracting or selling governmental authority within five years of the date of the contract. In cases in which the contract is invalidated, the contractor shall retain or receive only the reasonable value, with no increment for profit or commission, of the property or services furnished prior to the date of receiving notice that the contract has been voided. In cases of recision of a contract of sale, any refund or restitution shall be made to the contracting or selling governmental agency.

B. Any purchase made in violation of § 30-103 or § 30-105 may be rescinded by the contracting or selling governmental agency within five years of the date of the purchase.

1987, Sp. Sess., c. 1, § 2.1-639.56; 2001, c. 844.



§ 30-126. (Effective until January 1, 2016) Civil penalty from violation of this chapter

In addition to any other fine or penalty provided by law, any money or other thing of value derived by a legislator from a violation of §§ 30-103 through 30-108 shall be forfeited and, in the event of a knowing violation, there may also be imposed a civil penalty in an amount equal to the amount of money or thing of value forfeited to the Commonwealth. If the thing of value received by the legislator in violation of this chapter should enhance in value between the time of the violation and the time of discovery of the violation, the greater value shall determine the amount of the civil penalty.

1987, Sp. Sess., c. 1, § 2.1-639.57; 2001, c. 844; 2012, cc. 283, 756.



§ 30-126. (Effective January 1, 2016) Civil penalty from violation of this chapter

In addition to any other fine or penalty provided by law, any money or other thing of value derived by a legislator from a violation of §§ 30-103 through 30-108 shall be forfeited and, in the event of a knowing violation, there may also be imposed a civil penalty in an amount equal to the amount of money or thing of value forfeited to the Commonwealth. If the thing of value received by the legislator in violation of this chapter should enhance in value between the time of the violation and the time of discovery of the violation, the greater value shall determine the amount of the civil penalty.

1987, Sp. Sess., c. 1, § 2.1-639.57; 2001, c. 844; 2012, cc. 283, 756.



§ 30-127. Criminal prosecutions

A. Violations of this chapter may be prosecuted notwithstanding the jurisdiction of, or any pending proceeding before, the House or Senate Ethics Advisory Panel.

B. Nothing in this chapter shall limit or affect the application of other criminal statutes and penalties as provided in the Code of Virginia, including but not limited to bribery, embezzlement, perjury, conspiracy, fraud, and violations of the Campaign Finance Disclosure Act Chapter 9.3 (§ 24.2-945 et seq.) of Title 24.2.

1987, Sp. Sess., c. 1, § 2.1-639.61; 2001, c. 844; 2006, cc. 787, 892.



§ 30-128. Limitation of actions

The statute of limitations for the criminal prosecution of a legislator for violation of any provision of this chapter shall be one year from the time the Attorney General has actual knowledge of the violation or five years from the date of the violation, whichever event first occurs.

1987, Sp. Sess., c. 1, § 2.1-639.58; 2001, c. 844.



§ 30-129. Venue

Any prosecution for a violation of this chapter shall be brought in the circuit court of the jurisdiction in which the legislator resides, or the jurisdiction in which he resided at the time of the alleged violation if he is no longer a resident of the Commonwealth.

1987, Sp. Sess., c. 1, § 2.1-639.60; 2001, c. 844.



§ 30-129.1. Orientation sessions on ethics and conflicts of interests

The Virginia Conflict of Interest and Ethics Advisory Council shall conduct an orientation session (i) for new and returning General Assembly members preceding each even-numbered year regular session and (ii) for any new General Assembly member who is elected in a special election and whose term commences after the date of the orientation session provided for in clause (i) and at least six months before the date of the next such orientation session within three months of his election. Attendance at the full orientation session shall be mandatory for newly elected members. Attendance at a refresher session lasting at least two hours shall be mandatory for returning members and may be accomplished by online participation. There shall be no penalty for the failure of a member to attend the full or refresher orientation session, but the member must disclose his attendance pursuant to § 30-111.

2014, cc. 792, 804.



§ 30-129.2. Content of orientation sessions

The orientation session shall provide information and training for the members on ethics and conflicts of interests, on the provisions of the General Assembly Conflicts of Interests Act (§ 30-100 et seq.), on relevant federal law provisions, and on related issues involving lobbying. Refresher sessions may be offered online.

2014, cc. 792, 804.



§ 30-129.3. Orientation session preparations

Those conducting the orientation sessions may call on other agencies in the legislative or executive branches for assistance, may invite experts to assist in the sessions, and shall, upon request of a member who holds a professional license or certification, apply for continuing education credits with the appropriate licensing or certifying entity for the sessions.

2014, cc. 792, 804.



§ 30-130. Election, term and compensation; vacancy

The Auditor of Public Accounts shall be elected by the joint vote of the two houses of the General Assembly, for the term of four years, as provided in Article IV, Section 18 of the Constitution of Virginia, and he shall receive such compensation as may be appropriated by law for the purpose. In the event the office of Auditor of Public Accounts becomes vacant while the General Assembly is not in session, the Joint Legislative Audit and Review Commission shall appoint a successor to serve until thirty days after the commencement of the next session of the General Assembly.

Code 1950, § 2-125; 1966, c. 677, § 2.1-153; 1971, Ex. Sess., c. 43; 1976, c. 697; 2001, c. 844.



§ 30-131. Official bonds

The penalty of the bond of the Auditor of Public Accounts shall be fixed by the Governor, which shall not be less than $5,000. Such of the employees in the office of the Auditor of Public Accounts as, in the opinion of the Governor, shall be bonded, and the penalties of such bonds, respectively, shall be fixed by the Auditor of Public Accounts, subject to the approval of the Governor. The premiums on such bonds shall be paid out of the state treasury.

Code 1950, § 2-126; 1966, c. 677, § 2.1-154; 2001, c. 844.



§ 30-132. Employment of assistants; location of offices

A. The Auditor of Public Accounts may employ, with the approval of the Joint Legislative Audit and Review Commission, the necessary assistants to enable him to carry out the provisions of this chapter.

B. The office of the Auditor of Public Accounts shall be located in the City of Richmond, and he shall be provided with suitable offices for the conduct of the business of his department.

Code 1950, §§ 2-142, 2-143; 1966, c. 677, §§ 2.1-171, 2.1-172; 1972, c. 582; 1973, c. 507; 2001, c. 844.



§ 30-133. Duties and powers generally

A. The Auditor of Public Accounts shall audit all the accounts of every state department, officer, board, commission, institution or other agency handling any state funds. In the performance of such duties and the exercise of such powers he may employ the services of certified public accountants, provided the cost thereof shall not exceed such sums as may be available out of the appropriation provided by law for the conduct of his office.

B. The Auditor of Public Accounts shall review the information required in § 2.2-1501 to determine that state agencies are providing and reporting appropriate information on financial and performance measures, and the Auditor shall review the accuracy of the management systems used to accumulate and report the results. The Auditor shall report annually to the General Assembly the results of such audits and make recommendations, if indicated, for new or revised accountability or performance measures to be implemented for the agencies audited.

C. The Auditor of Public Accounts shall prepare, by November 1, a summary of the results of all of the audits and other oversight responsibilities performed for the most recently ended fiscal year. The Auditor of Public Accounts shall present this summary to the Senate Finance, House Appropriations and House Finance Committees on the day the Governor presents to the General Assembly the Executive Budget in accordance with §§ 2.2-1508 and 2.2-1509 or at the direction of the respective Chairman of the Senate Finance, House Appropriations or House Finance Committees at one of their committee meetings prior to the meeting above.

D. As part of his normal oversight responsibilities, the Auditor of Public Accounts shall incorporate into his audit procedures and processes a review process to ensure that the Commonwealth's payments to counties, cities, and towns under Chapter 35.1 (§ 58.1-3523 et seq.) of Title 58.1 are consistent with the provisions of § 58.1-3524. The Auditor of Public Accounts shall report to the Governor and the Chairman of the Senate Finance Committee annually any material failure by a locality or the Commonwealth to comply with the provisions of Chapter 35.1 of Title 58.1.

E. The Auditor of Public Accounts when called upon by the Governor shall examine the accounts of any institution maintained in whole or in part by the Commonwealth and, upon the direction of the Comptroller, shall examine the accounts of any officer required to settle his accounts with him; and upon the direction of any other state officer at the seat of government he shall examine the accounts of any person required to settle his accounts with such officer.

F. Upon the written request of any member of the General Assembly, the Auditor of Public Accounts shall furnish the requested information and provide technical assistance upon any matter requested by such member.

G. In compliance with the provisions of the federal Single Audit Act Amendments of 1996, Public Law 104-156, the Joint Legislative Audit and Review Commission may authorize the Auditor of Public Accounts to audit biennially the accounts pertaining to federal funds received by state departments, officers, boards, commissions, institutions or other agencies.

H. 1. The Auditor of Public Accounts shall compile and maintain on its Internet website a searchable database providing certain state expenditure, revenue, and demographic information as described in this subsection. In maintaining the database, the Auditor of Public Accounts shall work with and coordinate his efforts with the Joint Legislative Audit and Review Commission in obtaining, summarizing, and compiling the information to avoid duplication of efforts. The database shall be updated each year by October 15 to provide the information required in this subsection for the 10 most recently ended fiscal years of the Commonwealth.

The online database shall be made available to citizens of the Commonwealth to allow public access to historical revenue collections and appropriations with related demographic information, to the extent that the information is available and provided to the Auditor of Public Accounts. All state departments, courts officers, boards, commissions, institutions, or other agencies of the Commonwealth shall furnish all information requested by the Auditor of Public Accounts and shall cooperate with him to the fullest extent.

For purposes of reporting information and implementing the database pursuant to this subsection, the Auditor of Public Accounts shall include all appropriated funds and other sources under the control of state-supported institutions of higher education, except for the activity of private gifts, including endowment funds and unrestricted gifts referenced in § 23-9.2. The exclusion of this activity does not affect the public access to these records unless otherwise specifically exempted by law.

2. The database shall contain the following for each of the 10 most recently ended fiscal years of the Commonwealth:

a. Major categories of spending by each secretariat and for major agencies, to include for each agency and institution a register of all funds expended, showing vendor name, date of payment, amount, and a description of the type of expense, including also credit card purchases with the same information to the extent that the information exists;

b. The number of full-time state employees;

c. Total fiscal year revenues from state taxes, fees, and other charges, and total fiscal year revenues from state taxes, fees, and other charges computed on a per capita basis and as a percentage of personal income in the Commonwealth;

d. With regard to state taxes, fees, and other charges computed on a per capita basis and as a percentage of personal income, a comparison of such statistics for Virginia with the same statistics for other states;

e. Total fiscal year revenues from federal sources, including the major categories of spending for such revenues;

f. Total population and total population by various age groups including, but not limited to, school-age population and the population of persons 65 years of age and older;

g. Student enrollment in grades K through 12;

h. Enrollment in public institutions of higher education of the Commonwealth;

i. Enrollment in private institutions of higher education in the Commonwealth;

j. The annual prison population;

k. Virginia adjusted gross income and Virginia taxable income by various age groups;

l. The number of citizens in the Commonwealth receiving food stamps;

m. The number of driver's licenses issued;

n. The number of registered motor vehicles;

o. The number of full-time private sector employees;

p. The number of households;

q. The number of prepaid tuition contracts outstanding pursuant to Chapter 4.9 (§ 23-38.75 et seq.) of Title 23 and the estimated total liability under such contracts;

r. Any state audit or report relating to the programs or activities of an agency;

s. Information on capital outlay payments including, but not limited to, project title, funding date, completion date, appropriations, year-to-date expenditures, and unexpended appropriations;

t. Annual bonded indebtedness that shall include, but not be limited to, the amount of the total original obligation stated in terms of principal and interest, the term of the obligation, the amounts of principal and interest previously paid to reduce the obligation, the balance remaining of the obligation, and any refinancing of the obligation; and

u. Other data as the Auditor deems appropriate relating to the Commonwealth of Virginia.

3. The Auditor of Public Accounts shall incorporate into the database the following additional elements as they become available through improved enterprise applications or other systems:

a. Commodities including, but not limited to, line item expenditures;

b. Virginia Performs data as it directly relates to funding actions or expenditures;

c. Descriptive purpose for funding action or expenditure;

d. Statute or act of General Assembly authorizing the issuance of bonds; and

e. Copies of actual grants and contracts.

4. By October 15 of each year, the Auditor shall also produce a paper copy or a computer file containing the information described in this subsection and shall distribute the copy or file to newspapers of general circulation in the Commonwealth. The distribution shall include the address of the Internet website for the searchable database.

I. As a part of audits conducted pursuant to subsection A, the Auditor of Public Accounts shall review compliance with requirements established pursuant to the provisions of § 2.2-519 and the requirements of the Virginia Debt Collection Act (§ 2.2-4800 et seq.).

Code 1950, §§ 2-127, 2-132, 2-135; 1950, p. 664; 1966, c. 677, §§ 2.1-155, 2.1-160, 2.1-163; 1972, c. 582; 1973, c. 507; 1985, c. 315; 1998, Sp. Sess., c. 2; 2001, c. 844; 2002, c. 727; 2003, c. 270; 2004, Sp. Sess. I, c. 1; 2005, c. 494; 2007, c. 577; 2008, c. 637; 2009, cc. 758, 812; 2010, c. 671.



§ 30-133.1. Additional certifications for public institutions of higher education

In addition to all other responsibilities and duties required under law, the Auditor of Public Accounts shall, promptly upon completion of the annual audit for each public institution of higher education, certify in writing to the Chairman of the Board of Visitors or other governing body of the institution, the Secretaries of Education, Finance, and Administration, and the Chairmen of the House Committee on Appropriations, the House Committee on Finance, and the Senate Committee on Finance whether or not the institution meets all of the financial and administrative management standards currently in effect for public institutions of higher education pursuant to § 2.2-5004 and as may be included in the appropriation act currently in effect. In addition, for any public institution of higher education required to develop and implement a plan of corrective action under § 2.2-5004, the Auditor shall at the time of making the certification provide a written evaluation of the institution's progress in implementation of the plan and in meeting all of the financial and administrative management standards currently in effect.

For purposes of this section "public institution of higher education" means the same as that term is defined in § 23-38.89.

2005, cc. 933, 945.



§ 30-133.2. Annual review of the collection and distribution of retail sales and use taxes

As part of the annual audit of the Department of Taxation, the Auditor of Public Accounts shall perform a review of the collection and distribution of the Retail Sales and Use Tax (§ 58.1-600 et seq.), with an important focus being the collection and distribution of local retail sales and use taxes. In addition to all other responsibilities and duties required under law, the Auditor of Public Accounts shall, promptly upon completion of the annual review, issue a report to the Chairmen of the House Committee on Appropriations, the House Committee on Finance, the Senate Committee on Finance, and the Commissioner of the Department of Taxation. All actions or requests for tax information by the office of the Auditor of Public Accounts for the purpose of conducting the review shall be deemed to be performed in the line of duty for purposes of § 58.1-3.

2011, c. 614.



§ 30-134. Audit of accounts of city and county officers handling state funds; audit report; reimbursement of expenses

A. At least once in every two years, and at other times as the Governor directs, the Auditor of Public Accounts, either in person or through his assistants, shall audit all accounts and records of every city and county official and agency in the Commonwealth handling state funds, making a detailed written report thereof to the Governor, the Joint Legislative Audit and Review Commission, and appropriate local officials within thirty days after each audit. Reports so made shall be public records.

B. Every city and county, the accounts and records of whose officials or agencies are audited in accordance with subsection A, shall reimburse the Commonwealth to the extent of one-half of the expense connected with the audit, to be paid into the state treasury by the Auditor of Public Accounts. All such sums so repaid shall be placed by the Comptroller to the credit of the current appropriation made to the Auditor of Public Accounts and may be used by him for the purpose of carrying out the provisions of subsection A.

Code 1950, §§ 2-136, 2-137; 1966, c. 677, §§ 2.1-165, 2.1-166; 2001, c. 844.



§ 30-135. Inspection of accounts and vouchers

A. The Auditor of Public Accounts or his deputy shall, from time to time, inspect and scrutinize the accounts and vouchers of all state officers referred to in § 2.2-803.

B. The Auditor of Public Accounts shall have access to records of all state institutions, departments and agencies and they shall furnish all information requested by the Auditor and shall cooperate with him to the fullest extent.

C. Every inspection authorized by this section may be made without notice to the official whose accounts are to be inspected, and it shall be the duty of the official whose books and accounts and vouchers are being inspected to produce such books, vouchers and accounts and give the Auditor of Public Accounts or his deputy all necessary help and aid in making the inspection. If any official fails to comply with the requirements of this subsection, he shall be guilty of a Class 1 misdemeanor.

Code 1950, §§ 2-132, 2-133; 1950, p. 664; 1966, c. 677, §§ 2.1-160, 2.1-161; 2001, c. 844.



§ 30-136. Power as to witnesses; perjury

The Auditor of Public Accounts, or his deputy, while conducting any examination authorized by this chapter, shall have power to (i) administer an oath to any person whose testimony may be required in any such examination, and (ii) compel the appearance and attendance of such person for the purpose of any such examination and investigation, and (iii) call for any books and papers necessary to such examination. If any person willfully swears falsely in such examination he shall be guilty of perjury.

Code 1950, § 2-140; 1966, c. 677, § 2.1-169; 2001, c. 844.



§ 30-137. Devising system of bookkeeping and accounting for local offices; costs

A. The Auditor of Public Accounts, under the direction of the Joint Legislative Audit and Review Commission shall devise a modern, effective and uniform system of bookkeeping and accounting for the use of all county, city and town officials and agencies handling the revenues of the Commonwealth or of any political subdivision thereof. The Auditor of Public Accounts may approve any existing system.

B. The Auditor of Public Accounts, when requested by the governing body of any unit of local government, may make and establish a system of bookkeeping and accounting for such unit which shall conform to generally accepted accounting principles. He shall make and establish a uniform system of fiscal reporting for the treasurers or other chief financial officers, clerks of the courts and school divisions of all counties and cities, and all towns having a population of 3,500 or more and all towns constituting a separate school division regardless of population.

C. The cost of such service shall be borne by the county or city receiving the service of the Auditor of Public Accounts and shall not exceed an amount sufficient to reimburse the Commonwealth for the actual cost to the Commonwealth of the service. The fees so charged, upon an account rendered by the Auditor of Public Accounts, shall be remitted by the treasurer of the county or city out of any funds within his control, within thirty days to the State Treasurer, together with the account rendered by the Auditor of Public Accounts. The Auditor of Public Accounts shall pay into the state treasury the amount so received to the credit of the funds of the Auditor of Public Accounts so that it may be available for carrying out the provisions of subsection B.

Code 1950, §§ 2-128, 2-138, 2-139; 1950, pp. 247, 692; 1958, c. 615; 1960, c. 237; 1966, c. 677, §§ 2.1-156, 2.1-167, 2.1-168; 1972, cc. 73, 582; 1973, c. 507; 1975, c. 323; 1979, c. 318; 1985, c. 315; 2001, c. 844.



§ 30-138. State agencies, courts, and local constitutional officers to report certain fraudulent transactions; penalty

A. Upon the discovery of circumstances suggesting a reasonable possibility that a fraudulent transaction has occurred involving funds or property under the control of any state department, court, officer, board, commission, institution or other agency of the Commonwealth, including local constitutional officers and appointed officials exercising the powers of elected constitutional officers, as to which one or more officers or employees of state or local government may be party thereto, the state agency head, court clerk or local official in charge of such entity shall promptly report such information to the Auditor of Public Accounts (Auditor), the State Inspector General, and the Superintendent of State Police (Superintendent).

B. The Auditor, the State Inspector General, or the Superintendent shall review the information reported pursuant to subsection A and individually determine the most appropriate method to investigate the information. In the event that the Auditor, the State Inspector General, or the Superintendent determines to conduct an investigation, he shall notify the others of the commencement of the investigation as soon as practicable, unless the information involves the Auditor, the State Inspector General, or the Superintendent.

C. No state department, court, officer, board, commission, institution or other agency of the Commonwealth, including local constitutional officers and appointed officials exercising the powers of elected constitutional officers, shall employ or contract with any person, firm, corporation, or other legal entity to conduct an investigation or audit of information reported pursuant to subsection A without obtaining the prior written approval from the Auditor and the Superintendent. Pending acknowledgement of the report and receipt of the written approval from the Auditor and the Superintendent, the state department, court, officer, board, commission, institution, or other agency of the Commonwealth, including local constitutional officers and appointed officials exercising the powers of elected constitutional officers, may use their employees to audit the circumstances reported in subsection A to prevent the loss of assets.

D. All state departments, courts, officers, boards, commissions, institutions or other agencies of the Commonwealth, including local constitutional officers and appointed officials exercising the powers of elected constitutional officers and their employees, shall cooperate to the fullest extent in any investigation or audit which may occur at the direction of the Auditor or the Superintendent or both as a result of information reported pursuant to subsection A.

E. The willful failure to make the report as required by this section shall constitute a Class 3 misdemeanor.

F. Nothing herein shall affect the requirements of § 52-8.2.

1984, c. 421, § 2.1-155.3; 1997, c. 825; 2001, c. 844; 2011, cc. 798, 871.



§ 30-139. To whom Auditor to report defaults or irregularities

If, at any time, the Auditor of Public Accounts discovers any unauthorized, illegal, irregular, or unsafe handling or expenditure of state funds, or if comes to his attention that any unauthorized, illegal, or unsafe handling or expenditure of state funds is contemplated but not consummated, he shall promptly report the facts to the Governor, the Joint Legislative Audit and Review Commission and the Comptroller.

In case there is any irregularity in the accounts of the Comptroller, the Auditor shall report it to the Governor and the General Assembly.

Code 1950, § 2-141; 1966, c. 677, § 2.1-170; 2001, c. 844.



§ 30-140. Certain political subdivisions to file report of audit; period in which report kept as public record; when audit not required; sworn statement of exempted entities; publication of summary of financial condition; repeal of conflicting provisions

A. Each authority, commission, district or other political subdivision the members of whose governing body are not elected by popular vote shall annually, within three months after the end of its fiscal year, have an audit performed covering its financial transactions for such fiscal year according to the specifications of the Auditor of Public Accounts and file with the Auditor of Public Accounts a copy of the report, unless exempted in accordance with subsection B. The Auditor of Public Accounts shall receive such reports and keep the same as public records for a period of ten years from their receipt.

B. No audit, however, shall be required for any fiscal year during which such entity's financial transactions did not exceed the sum of $25,000.

As used in this section, "financial transactions" shall not include financial transactions involving notes, bonds or other evidences of indebtedness of such entity the proceeds of which are held or advanced by a corporate trustee or other financial institution and not received or disbursed directly by such entity.

In the event an audit is not required, the entity shall file a statement under oath certifying that the transactions did not exceed such sum and, as to all transactions involving notes, bonds or other evidences of indebtedness which are exempted, the statement shall be accompanied by an affidavit from the trustee or financial institution certifying that it has performed the duties required under the agreement governing such transactions. Notwithstanding the foregoing, the Auditor of Public Accounts may require an audit if he deems it to be necessary to determine the propriety of the entity's financial transactions.

In the case of a water and sewer authority required by a governing body to have an audit conducted as specified in § 15.2-5145, the authority shall file the certified audit with the Auditor of Public Accounts.

At the time the report required by this section is filed with the Auditor of Public Accounts every such authority, commission, district or other political subdivision, except those exempted from the audit report requirement, shall publish, in a newspaper of general circulation in the county, city or town wherein the authority, commission, district or other political subdivision is located, a summary statement reflecting the financial condition of the authority, commission, district or other political subdivision, which shall include a reference to where the detailed statement may be found.

Any provision of law, general or special, which by its terms requires an audit that is not required by this section shall be repealed to the extent of any conflict.

Code 1950, § 2-135.1; 1956, c. 298; 1958, c. 534; 1966, c. 677, § 2.1-164; 1978, c. 617; 1981, c. 547; 1982, c. 631; 2001, c. 844; 2014, c. 509.



§ 30-141. Annual report

The Auditor of Public Accounts shall make an annual report of the activities of his office to the Governor and the General Assembly.

Code 1950, § 2-144; 1966, c. 677, § 2.1-172.1; 2001, c. 844.



§ 30-142. Assumption of duties by Joint Legislative Audit and Review Commission upon failure of Auditor to perform; procedure

Whenever the General Assembly is not in session, the Joint Legislative Audit and Review Commission may perform any of the duties of the Auditor of Public Accounts upon its determination that the Auditor is unable or unwilling to perform any of his duties by reason of incapacity, malfeasance in office, neglect of duty, conflict of interest, or criminal activity relating to the performance of his duties. Such action shall, after notice to the Auditor of Public Accounts and an opportunity to be heard, require a three-fifths vote of all Commission members and shall be effective until the House of Delegates, acting at the next regular or special session of the General Assembly, determines whether to institute impeachment proceedings against the Auditor, as provided in Article IV, Section 17 of the Constitution of Virginia or until the Joint Legislative Audit and Review Commission, by a majority vote of its membership, determines that the Auditor of Public Accounts can resume the performance of his duties. Upon institution of impeachment proceedings by the House of Delegates, the Commission may continue to perform such duties until the conclusion of impeachment proceedings.

1979, c. 441, § 2.1-155.2; 2001, c. 844.



§ 30-145. Virginia Code Commission; membership, terms; compensation; staff; quorum

A. The Virginia Code Commission (the Commission) is established in the legislative branch of state government. The Commission shall consist of not less than 11 members nor more than 13 members as follows:

1. Two members of the Senate appointed by the Senate Committee on Rules for terms coincident with their terms as members of the Senate, and two members of the House of Delegates appointed by the Speaker of the House of Delegates for terms coincident with their terms as members of the House of Delegates;

2. Two circuit court judges, both of whom may be retired or inactive, one appointed by the Speaker of the House of Delegates and one appointed by the Senate Committee on Rules, for terms of four years each;

3. One former member of the House of Delegates appointed by the Speaker and one former member of the Senate appointed by the Senate Committee on Rules, both for four-year terms, who shall be entitled to all the rights granted under § 30-5;

4. Three ex officio members with voting privileges as follows: (i) The Governor, or his designee, (ii) the Attorney General, or an assistant Attorney General designated by the Attorney General, and (iii) the Director of the Division of Legislative Services; and

5. One or two nonlegislative citizen members, as may be recommended by the Commission, for a four-year term who has demonstrated legal knowledge and experience in the codification of session laws and recodification of statutes. Upon recommendation of the Commission, the Speaker of the House of Delegates shall make the first appointment to the Commission and the Senate Committee on Rules the second. Vacancies shall be filled in the same manner as the original appointments. Each member approved pursuant to this subdivision shall be entitled to all the rights granted under § 30-5.

B. All members of the Commission shall serve until the expiration of their terms or until their successors qualify. Subsequent appointments shall be made for similar terms, and vacancies shall be filled for the unexpired terms in the manner of the original appointments.

C. Current legislative members of the Commission shall receive compensation as provided in § 30-19.12. Other members of the Commission shall receive compensation as provided in § 2.2-2813 for their services. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided from existing appropriations to the Commission.

D. The Division of Legislative Services shall provide staff support to the Commission. The Commission may also directly employ part-time or full-time personnel as needs occur, including experts who have special knowledge of specific titles of the Code being revised.

E. A majority of the members of the Commission shall constitute a quorum. The Commission shall elect a chairman and vice-chairman from among its membership. Meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

1983, c. 260, §§ 9-77.4, 9-77.5, 9-77.6; 1988, c. 238; 1990, c. 457; 1993, c. 607; 2001, c. 844; 2004, c. 1000; 2010, c. 413; 2011, c. 848.



§ 30-146. Publication of Code of Virginia, Administrative Code, and Register of Regulations; authority regarding type and form

The Commission is charged with the responsibility of publishing and maintaining a Code of the general and permanent statutes of the Commonwealth. The Commission shall also have the responsibility of publishing and maintaining the Virginia Administrative Code, and publishing the Virginia Register of Regulations as provided for in § 2.2-4031.

The Commission may arrange for the Code of Virginia, the Virginia Administrative Code, and the Virginia Register of Regulations to be (i) printed and published by or at the expense of the Commonwealth and sold and otherwise distributed by the Commonwealth or (ii) privately printed and published, under the direction and supervision of the Commission and upon such terms as the Commission may provide, and sold and distributed by the publisher upon such terms, including terms as to price, as the Commission may provide.

The Commission shall have full discretion to arrange for the publication of annotated or unannotated copies of the Code of Virginia, the Virginia Administrative Code, and the Virginia Register of Regulations; to fix the number of volumes; and to decide all questions of form, makeup and arrangement, including title pages, prefaces, annotations, indices, tables of contents and reference, appendices, paper, type, binding and lettering. The Commission may arrange for the Code of Virginia and the Virginia Administrative Code to be made permanent editions and kept current by means of supplements and replacement volumes.

1983, c. 260, § 9-77.7; 1992, c. 216; 2001, c. 844; 2003, c. 212.



§ 30-147. Contracting with publishers; property rights regarding Code of Virginia and Virginia Administrative Code material

A. The Commission may enter into contracts with any reputable person for such editorial work, printing, indexing, annotating and other work as may be necessary. All parts of any code published or authorized to be published by the Commission, including statute text, regulation text, catchlines, historical citations, numbers of sections, articles, chapters and titles, frontal analyses and revisor's notes, shall become and remain the exclusive property of the Commonwealth to be used only as the Commission may direct. However, the Commission shall acknowledge a property right in and the right to copyright materials prepared and added to any code by the person preparing it. Such materials may include, inter alia, case annotations, indices, various notes concerning sections and reference tables.

B. Trade secrets or proprietary information submitted by any person contracting or proposing to contract with the Commission in connection with the publication of (i) the Code of Virginia, (ii) the Virginia Administrative Code or (iii) any other materials published by the Commission shall not be subject to public disclosure under the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). However, the person or firm shall invoke the protections of this subsection prior to or upon submission of the data or other materials to be protected and state the reasons why protection is necessary. The Commission may, in closed session, discuss, consider, review or deliberate upon proposals which contain trade secrets or proprietary information submitted by any person contracting or proposing to contract with the Commission in connection with the publication of the Code of Virginia or the Virginia Administrative Code.

1983, c. 260, § 9-77.8; 1992, c. 216; 1993, c. 505; 1994, c. 820; 2001, c. 844.



§ 30-148. Codification of session laws

Immediately following each regular session of the General Assembly, the Commission shall arrange for the codification and incorporation into the Code of Virginia all general and permanent statutes enacted at such regular sessions and at all special sessions that have occurred between that regular session and the immediately preceding regular session. The statutes may be incorporated by supplements to each volume, replacement of any volume or volumes, or a combination thereof.

Unless prevented by unusual circumstances, this work and the distribution of each supplement and replacement volume shall be completed prior to the date when the statutes contained in each such supplement and replacement volume become effective.

1983, c. 260, § 9-77.9; 2001, c. 844.



§ 30-149. Authority for minor changes to the Code of Virginia

The Commission may correct unmistakable printer's errors, misspellings and other unmistakable errors in the statutes as incorporated into the Code of Virginia, and may make consequential changes in the titles of officers and agencies, and other purely consequential changes made necessary by the use in the statutes of titles, terminology and references, or other language no longer appropriate.

The Commission may renumber, rename, and rearrange any Code of Virginia titles, chapters, articles, and sections in the statutes adopted, and make corresponding changes in lists of chapter, article, and section headings, catchlines, and tables, when, in the judgment of the Commission, it is necessary because of any disturbance or interruption of orderly or consecutive arrangement.

The Commission may correct unmistakable errors in cross-references to Code of Virginia sections and may change cross-references to Code of Virginia sections which have become outdated or incorrect due to subsequent amendment to, revision, or repeal of the sections to which reference is made.

The Commission may omit from the statutes incorporated into the Code of Virginia provisions which, in the judgment of the Commission, are inappropriate in a code, such as emergency clauses, clauses providing for specific nonrecurring appropriations and general repealing clauses.

1983, c. 260, § 9-77.10; 1992, c. 216; 2001, c. 844.



§ 30-150. Authority for minor changes to the Virginia Administrative Code

The Commission may correct unmistakable printer's errors, misspellings and other unmistakable errors in the regulations as incorporated into the Virginia Administrative Code, and may make consequential changes in the titles of officers and agencies, and other purely consequential changes made necessary by the use in the regulations of titles, terminology and references, or other language no longer appropriate.

The Commission may renumber, rename and rearrange any Virginia Administrative Code titles, sections or other divisions within the regulations which have been proposed, adopted or have become effective and make corresponding changes in lists of subject and section headings, catchlines and tables, when in the judgment of the Commission it is necessary because of any disturbance or interruption of orderly or consecutive arrangement.

The Commission may correct unmistakable errors in the cross-references to Code of Virginia or Virginia Administrative Code sections and may change cross-references to such sections which have become outdated or incorrect due to subsequent amendment to, revision or repeal of the sections to which reference is made.

The Commission may omit from the regulations incorporated into the Virginia Administrative Code provisions which, in the judgment of the Commission, are inappropriate in a code, including, but not limited to, (i) effective date clauses and (ii) severability clauses, which are provided for under § 2.2-4004.

1993, c. 669, § 9-77.10:1; 2001, c. 844.



§ 30-151. Ongoing responsibility for repeal of obsolete statutes and Acts of Assembly

The Commission shall review the Code of Virginia and uncodified provisions in the Virginia Acts of Assembly to identify obsolete chapters, articles, sections, or enactments. The Commission shall from time to time, but not less than every four years, make such recommendation to the General Assembly through legislation amending or repealing such statutes or acts as the Commission deems appropriate.

2000, c. 153, § 9-77.10:2; 2001, c. 844; 2007, c. 614.



§ 30-152. Revision of the Code of Virginia; construction of statutes relating to titles amended

The Code of Virginia shall continue to be gradually revised by revising one title at a time. The Commission shall have the responsibility for drafting title revision and recodification bills for introduction into the General Assembly. During the recodification or title revision process, the Commission shall evaluate the need for and recommend the repeal of any section or provision relating to the revised title that has not been implemented during any of the previous five years because sufficient funds were not appropriated by the General Assembly. The House Committee on Appropriations and the Senate Committee on Finance shall assist the Commission in determining which sections and provisions of the Code of Virginia meet these conditions for repeal. In the revision of each title, all other sections of the Code of Virginia relating to the same subject matter shall be revised to the extent necessary. Whenever in a title revision or recodification bill an existing section of a title of the Code of Virginia is repealed and replaced with a renumbered section and that section so repealed was effective with an uncodified enactment, the repeal of that section, alone, shall not affect the uncodified enactment. The title revision or recodification bill shall expressly repeal the uncodified enactment in order for the enactment to be repealed.

Whenever, during any session of the General Assembly, there shall have been enacted any statute purporting to revise, rearrange, amend, and recodify any title of the Code of Virginia, such statute shall be deemed to have been enacted prior to any other statute enacted at such session adding to, repealing, or amending and reenacting any portion of such title. Every such other statute shall be deemed to have so added to, repealed, or amended and reenacted, as the case may be, such title as so revised, rearranged, amended, and recodified. Effect shall be given to any such other, or subsequent, statute only to the extent of any apparent changes in the law as it existed prior to such session.

1968, c. 124, § 9-77.11; 1983, c. 260; 1992, c. 216; 1999, c. 121; 2000, c. 154; 2001, c. 844; 2007, c. 614.



§ 30-153. Repealed

Repealed by Acts 2012, cc. 688 and 708, cl. 2.



§ 30-154. Publication of Virginia State Bar advisory opinions

The Commission, in conjunction with the Virginia State Bar, shall arrange for the incorporation of all advisory opinions issued by the Virginia State Bar's Standing Committees on Legal Ethics, Lawyer Advertising and Solicitation, and Unauthorized Practice of Law into the Code of Virginia. Such opinions, including appropriate indices, may be incorporated into the Code of Virginia by the addition of a volume to the Code and kept current by means of pocket parts or supplements and by replacement volumes.

1991, c. 564, § 9-77.11:02; 2001, c. 844; 2002, c. 306.



§ 30-155. Responsibilities as to administrative law; appointment of Administrative Law Advisory Committee; staff

A. In conjunction with the responsibility granted to the Commission for publishing and maintaining the Virginia Administrative Code as set forth in § 30-146, the Commission shall continually monitor the operation of the Administrative Process Act (§ 2.2-4000 et seq.) and the Virginia Register Act (§ 2.2-4100 et seq.) to ensure that those laws provide the most practical means to administrative agencies of the Commonwealth for the promulgation, amendment and repeal of administrative law within the powers granted to such agencies by the General Assembly, and to recommend from time to time such changes as it deems appropriate.

B. The Commission may appoint an Administrative Law Advisory Committee to assist the Commission in fulfilling its responsibilities under subsection A. The chair of the Advisory Committee may be a member of and shall be appointed by the Commission.

1. The Advisory Committee shall be a legislative branch agency and may consist of representatives from state agencies, the Office of the Executive Secretary of the Supreme Court, the regulated communities, consumer and other public interest groups, local governments, the bar and the academic community. The number of members shall be determined by the Commission but shall not exceed 12. Members shall serve two-year terms and shall be reimbursed for their expenses incurred in attending meetings and other functions of the Advisory Committee.

2. The Advisory Committee shall submit an annual work plan and budget to the Commission for approval. Funds necessary to support any such budget approved by the Commission shall be paid from sums appropriated to the Commission. The Commission may authorize the Advisory Committee to undertake research projects, hire consultants, sponsor conferences, hold public hearings, conduct surveys and engage in other efforts consistent with assisting the Commission in fulfilling its responsibilities under subsection A. The Advisory Committee shall report its findings and recommendations annually to the Code Commission, and that report shall be forwarded to the Governor and the General Assembly.

3. Staff assistance shall be provided to the Advisory Committee by the Division of Legislative Services.

1983, c. 260, § 9-77.12; 1992, c. 216; 1994, c. 318; 2001, c. 844; 2006, c. 157.



§ 30-156. Virginia State Crime Commission; purpose; membership; terms; compensation and expenses; quorum; voting on recommendations

A. The Virginia State Crime Commission (the Commission) is established in the legislative branch of state government. The purpose of the Commission shall be to study, report and make recommendations on all areas of public safety and protection. In so doing it shall endeavor to ascertain the causes of crime and recommend ways to reduce and prevent it, explore and recommend methods of rehabilitation of convicted criminals, study compensation of persons in law enforcement and related fields and study other related matters including apprehension, trial and punishment of criminal offenders. The Commission shall make such recommendations as it deems appropriate with respect to the foregoing matters, and shall coordinate the proposals and recommendations of all commissions and agencies as to legislation affecting crimes, crime control and criminal procedure. The Commission shall cooperate with the executive branch of state government, the Attorney General's office and the judiciary who are in turn encouraged to cooperate with the Commission. The Commission shall cooperate with governments and governmental agencies of other states and the United States.

B. The Commission shall consist of 13 members that include nine legislative members, three nonlegislative citizen members, and one state official as follows: six members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; three members of the Senate to be appointed by the Senate Committee on Rules; three nonlegislative citizen members to be appointed by the Governor; and the Attorney General or his designee. Nonlegislative citizen members shall be citizens of the Commonwealth of Virginia. Unless otherwise approved by the chairman of the Commission, nonlegislative citizen members shall only be reimbursed for travel originating and ending within the Commonwealth of Virginia for the purpose of attending meetings.

C. The term of each appointee shall be for two years, except that the Attorney General and legislative members shall serve terms coincident with their terms of office. All members may be reappointed. Appointments to fill vacancies, other than by expiration of a term, shall be made for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

D. The Commission shall elect a chairman and vice-chairman annually, who shall be members of the General Assembly. A majority of the members of the Commission shall constitute a quorum. Meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

E. Legislative members of the Commission shall receive such compensation as provided in § 30-19.12 and nonlegislative citizen members shall receive such compensation as provided in § 2.2-2813 for their services. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. All such compensation and expense payments, however, shall come from existing appropriations to the Commission.

F. No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

1972, c. 766, §§ 9-125, 9-126; 1974, c. 527; 1979, c. 316; 1993, c. 438; 2001, c. 844; 2003, c. 885; 2004, c. 1000.



§ 30-157. Executive director, counsel and other personnel

The Commission may appoint and employ and, at pleasure remove, an executive director, counsel, and such other persons as it deems necessary; and to determine their duties and fix their salaries or compensation within the amounts appropriated therefor.

1972, c. 766, § 9-131; 2001, c. 844.



§ 30-158. Powers and duties of Commission

A. The Commission shall have the power and duty to:

1. Maintain offices, hold meetings and functions at any place within the Commonwealth that it deems necessary.

2. Conduct private and public hearings, and designate a member of the Commission to preside over such hearings. Pursuant to a resolution adopted by a majority of the Commission, witnesses appearing before the Commission may be examined privately and the Commission shall not make public the particulars of such examination. The Commission shall not have the power to take testimony at private or public hearings unless at least three of its members are present at such hearings. Witnesses appearing before the Commission at its request shall be entitled to receive the same fees and mileage as persons summoned to testify in the courts of the Commonwealth, if such witnesses request such fees and mileage.

3. Conduct studies and gather information and data in order to accomplish its purposes as set forth in § 30-156, and in connection with the faithful execution and effective enforcement of the laws of the Commonwealth with particular reference but not limited to organized crime and racketeering, and formulate its recommendations to the Governor and the General Assembly.

4. Submit an annual report of its recommendations to the General Assembly and the Governor. The Commission shall make such further interim reports to the Governor and the General Assembly as it deems advisable or as required by the Governor or by concurrent resolution of the General Assembly. The chairman of the Commission shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

B. At the direction or request of the legislature by concurrent resolution or of the Governor, the Commission shall, or at the request of any department, board, bureau, commission, authority or other agency created by the Commonwealth, or to which the Commonwealth is a party, the Commission may study the operations, management, jurisdiction, powers and interrelationship of any such department, board, bureau, commission, authority or other agency that has any direct responsibility for enforcing the criminal laws of the Commonwealth.

1972, c. 766, §§ 9-127, 9-128, 9-132, 9-134; 2001, c. 844; 2004, c. 1000.



§ 30-159. Cooperation of state agencies; consultation with other states

A. The Commission may request and shall receive from every department, division, board, bureau, commission, authority or other agency created by the Commonwealth, or to which the Commonwealth is a party or any political subdivision thereof, cooperation and assistance in the performance of its duties.

B. The Commission shall examine matters relating to law enforcement extending across the boundaries of the Commonwealth into other states; and may consult and exchange information with officers and agencies of other states with respect to law-enforcement problems of mutual concern to this and other states.

1972, c. 766, §§ 9-129, 9-136; 2001, c. 844.



§ 30-160. Commission to refer cases of crime or official misconduct to appropriate authorities

Whenever it appears to the Commission that there is reasonable cause, for official investigation or prosecution of a crime, or for the removal of a public officer for misconduct, the Commission shall refer the matter and such information as has come to its attention to the officials authorized and having the duty and authority to conduct investigations or to prosecute criminal offenses, or to remove such public officer, or to the judge of an appropriate court of record with recommendation that a special grand jury be convened.

1972, c. 766, § 9-130; 2001, c. 844.



§ 30-161. Publication of information

By such means and to such extent as it deems appropriate, the Commission shall keep the public informed as to the operations of organized crime, problems of criminal law enforcement in the Commonwealth and other activities of the Commission.

1972, c. 766, § 9-133; 2001, c. 844.



§ 30-162. Disclosure of certain information by employee a misdemeanor

Any employee of the Commission who discloses to any person other than the Commission or an officer having the power to appoint one or more of the Commissioners the name of any witness appearing before the Commission in a private hearing or discloses any information obtained or given in a private hearing except as directed by the Governor, a court of record or the Commission, shall be guilty of a Class 1 misdemeanor.

1972, c. 766, § 9-137; 2001, c. 844.



§ 30-163. Impounding of certain documents

Upon the application of the Commission or duly authorized member of its staff, the judge of any court of record may impound any exhibit or document received or obtained in any public or private hearing held in connection with a hearing conducted by the Commission, and may order such exhibit to be retained by, or delivered to and placed in custody of the Commission. The order may be rescinded by further order of the court made after five days' notice to the Commission or upon its application or with its consent, all in the discretion of the court.

1972, c. 766, § 9-138; 2001, c. 844.



§ 30-164. Construction of chapter

Nothing contained in this chapter shall be construed to supersede, repeal or limit any power, duty or function of the Governor or any department or agency of the Commonwealth, or any political subdivision thereof, as prescribed or defined by law.

1972, c. 766, § 9-135; 2001, c. 844.



§ 30-165. Expired

Expired.



§ 30-168. (Expires July 1, 2018) Joint Commission on Health Care; purpose

The Joint Commission on Health Care (the Commission) is established in the legislative branch of state government. The purpose of the Commission is to study, report and make recommendations on all areas of health care provision, regulation, insurance, liability, licensing, and delivery of services. In so doing, the Commission shall endeavor to ensure that the Commonwealth as provider, financier, and regulator adopts the most cost-effective and efficacious means of delivery of health care services so that the greatest number of Virginians receive quality health care. Further, the Commission shall encourage the development of uniform policies and services to ensure the availability of quality, affordable and accessible health services and provide a forum for continuing the review and study of programs and services.

The Commission may make recommendations and coordinate the proposals and recommendations of all commissions and agencies as to legislation affecting the provision and delivery of health care.

For the purposes of this chapter, "health care" shall include behavioral health care.

1992, cc. 799, 818, §§ 9-311, 9-312, 9-314; 2001, c. 844; 2003, c. 633.



§ 30-168.1. (Expires July 1, 2018) Membership; terms; vacancies; chairman and vice-chairman; quorum; meetings

The Commission shall consist of 18 legislative members. Members shall be appointed as follows: eight members of the Senate, to be appointed by the Senate Committee on Rules; and 10 members of the House of Delegates, of whom three shall be members of the House Committee on Health, Welfare and Institutions, to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates.

Members of the Commission shall serve terms coincident with their terms of office. Members may be reappointed. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

The Commission shall elect a chairman and vice-chairman from among its membership. A majority of the members shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

2003, c. 633; 2005, c. 758.



§ 30-168.2. (Expires July 1, 2018) Compensation; expenses

Members of the Commission shall receive such compensation as provided in § 30-19.12. All members shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Joint Commission on Health Care.

2003, c. 633.



§ 30-168.3. (Expires July 1, 2018) Powers and duties of the Commission

The Commission shall have the following powers and duties:

1. To study and gather information and data to accomplish its purposes as set forth in § 30-168;

2. To study the operations, management, jurisdiction, powers and interrelationships of any department, board, bureau, commission, authority or other agency with any direct responsibility for the provision and delivery of health care in the Commonwealth;

3. To examine matters relating to health care services in other states and to consult and exchange information with officers and agencies of other states with respect to health service problems of mutual concern;

4. To maintain offices and hold meetings and functions at any place within the Commonwealth that it deems necessary;

5. To invite other interested parties to sit with the Commission and participate in its deliberations;

6. To appoint a special task force from among the members of the Commission to study and make recommendations on issues related to behavioral health care to the full Commission; and

7. To report its recommendations to the General Assembly and the Governor annually and to make such interim reports as it deems advisable or as may be required by the General Assembly and the Governor.

2003, c. 633.



§ 30-168.4. (Expires July 1, 2018) Staffing

The Commission may appoint, employ, and remove an executive director and such other persons as it deems necessary, and determine their duties and fix their salaries or compensation within the amounts appropriated therefor. The Commission may also employ experts who have special knowledge of the issues before it. All agencies of the Commonwealth shall provide assistance to the Commission, upon request.

2003, c. 633.



§ 30-168.5. (Expires July 1, 2018) Chairman's executive summary of activity and work of the Commission

The chairman of the Commission shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2003, c. 633.



§ 30-169. Repealed

Repealed by Acts 2003, c. 633, cl. 2.



§ 30-169.1. (Expires July 1, 2018) Cooperation of other state agencies and political subdivisions

The Commission may request and shall receive from every department, division, board, bureau, commission, authority or other agency created by the Commonwealth, or to which the Commonwealth is party, or from any political subdivision of the Commonwealth, cooperation and assistance in the performance of its duties.

2004, c. 296.



§ 30-170. (Expires July 1, 2018) Sunset

The provisions of this chapter shall expire on July 1, 2018.

1992, cc. 799, 818, § 9-316; 1996, c. 772; 2001, cc. 187, 844; 2006, cc. 113, 178; 2009, c. 707; 2011, cc. 501, 607; 2014, cc. 280, 518.



§ 30-174. Virginia Commission on Youth; purpose; membership; terms; compensation and expenses; quorum; voting on recommendations

A. The Virginia Commission on Youth (the Commission) is established in the legislative branch of state government. The purpose of the Commission shall be to study and provide recommendations addressing the needs of and services to the Commonwealth's youth and their families. In so doing, it shall encourage the development of uniform policies and services to youth across the Commonwealth and provide a forum for continuing review and study of such services. In addition to its own proposals, the Commission shall coordinate the proposals and recommendations of all commissions and agencies as to legislation affecting youth.

B. The Commission shall consist of 12 members to be appointed as follows: six members of the House of Delegates to be appointed by the Speaker of the House of Delegates; three members of the Senate to be appointed by the Senate Committee on Rules; and three nonlegislative citizen members to be appointed by the Governor. Nonlegislative citizen members shall be citizens of the Commonwealth.

C. Legislative members shall serve terms coincident with their terms of office. Nonlegislative citizen members shall serve four-year terms. Members may be reappointed for successive terms. Vacancies shall be filled for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

D. The Commission shall elect its chairman and vice-chairman annually. A majority of the members shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

E. Members of the Commission shall receive compensation as provided in § 30-19.12 and shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. However, all such compensation and expense payments shall come from existing appropriations to the Commission.

F. No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

1989, c. 189, §§ 9-292, 9-293; 1992, c. 778; 2001, c. 844; 2004, c. 1000.



§ 30-175. Powers and duties of the Commission

The Commission shall have the power and duty to:

1. Undertake studies and to gather information and data in order to accomplish its purposes as set forth in § 30-174, and to formulate and report its recommendations to the General Assembly and the Governor. The chairman of the Commission shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2. At the direction or request of the legislature by concurrent resolution or of the Governor, or at the request of any department, board, bureau, commission, authority or other agency created by the Commonwealth or to which the Commonwealth is a party, study the operations, management, jurisdiction or powers of any such department, board, bureau, commission, authority or other agency which has responsibility for services to youth.

1989, c. 189, § 9-294; 1992, c. 778; 2001, c. 844; 2004, c. 1000.



§ 30-176. Executive director; staff; compensation

The Commission may appoint and employ and, at its pleasure, remove an executive director and such other persons as it deems necessary to assist it in carrying out its duties as set forth in this chapter. The Commission may determine the duties of such staff and fix their salaries or compensation within the amounts appropriated therefor.

1989, c. 189, § 9-295; 2001, c. 844.



§ 30-177. Cooperation of other state agencies

The Commission may request and shall receive from every department, division, board, bureau, commission, authority or other agency created by the Commonwealth, or to which the Commonwealth is party, or from any political subdivision of the Commonwealth, cooperation and assistance in the performance of its duties.

1989, c. 189, § 9-296; 2001, c. 844.



§ 30-178. Virginia Freedom of Information Advisory Council; membership; terms; quorum; expenses

A. The Virginia Freedom of Information Advisory Council (the Council) is hereby created as an advisory council in the legislative branch to encourage and facilitate compliance with the Freedom of Information Act.

B. The Council shall consist of 12 members as follows: the Attorney General or his designee; the Librarian of Virginia or his designee; the Director of the Division of Legislative Services or his designee; four members appointed by the Speaker of the House of Delegates, one of whom shall be a member of the House of Delegates, and three nonlegislative citizen members, at least one of whom shall be or have been a representative of the news media; three members appointed by the Senate Committee on Rules, one of whom shall be a member of the Senate, one of whom shall be or have been an officer of local government, and one nonlegislative citizen at-large member; and two nonlegislative citizen members appointed by the Governor, one of whom shall not be a state employee. The local government representative may be selected from a list recommended by the Virginia Association of Counties and the Virginia Municipal League, after due consideration of such list by the Senate Committee on Rules. The citizen members may be selected from a list recommended by the Virginia Press Association, the Virginia Association of Broadcasters, and the Virginia Coalition for Open Government, after due consideration of such list by the appointing authorities.

C. All appointments following the initial staggering of terms shall be for terms of four years, except that appointments to fill vacancies shall be for the unexpired terms in the same manner as the original appointment. No nonlegislative citizen member shall be eligible to serve for more than two successive four-year terms. However, after the expiration of a term of three years or less, or after the expiration of the remainder of a term to which appointed to fill a vacancy, two additional terms may be served by such member if appointed thereto. Legislative members and other state government officials shall serve terms coincident with their terms of office. Legislative members may be reappointed for successive terms.

D. The members of the Council shall elect from among their membership a chairman and a vice-chairman for two-year terms. The chairman and vice-chairman may not succeed themselves to the same position. The Council shall hold meetings quarterly or upon the call of the chairman. A majority of the Council shall constitute a quorum.

E. Members of the Council shall receive no compensation for their services but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813, 2.2-2825 and 30-19.12, as appropriate. Funding for expenses of the members shall be provided from existing appropriations to the Council.

2000, cc. 917, 987, § 2.1-346.2; 2001, c. 844; 2004, c. 1000.



§ 30-179. Powers and duties of the Council

The Council shall:

1. Furnish, upon request, advisory opinions or guidelines, and other appropriate information regarding the Freedom of Information Act (§ 2.2-3700 et seq.) to any person or agency of state or local government, in an expeditious manner;

2. Conduct training seminars and educational programs for the members and staff of public bodies and other interested persons on the requirements of the Freedom of Information Act (§ 2.2-3700 et seq.);

3. Publish such educational materials as it deems appropriate on the provisions of the Freedom of Information Act (§ 2.2-3700 et seq.);

4. Request from any agency of state or local government such assistance, services and information as will enable the Council to effectively carry out its responsibilities. Information provided to the Council by an agency of state or local government shall not be released to any other party unless authorized by such agency;

5. Assist in the development and implementation of the provisions of § 2.2-3704.1;

6. Develop the public comment form for use by designated public bodies in accordance with subsection F of § 2.2-3708; and

7. Report annually on or before December 1 of each year on its activities and findings regarding the Freedom of Information Act (§ 2.2-3700 et seq.), including recommendations for changes in the law, to the General Assembly and the Governor. The annual report shall be published as a state document.

2000, cc. 917, 987, § 2.1-346.3; 2001, c. 844; 2004, cc. 730, 1000; 2013, c. 694.



§ 30-180. Staff

Staff assistance to the Council shall be provided by the Division of Legislative Services. Staff shall perform those duties assigned to it by the Council.

2000, cc. 917, 987, § 2.1-346.4; 2001, c. 844.



§ 30-181. Cooperation of agencies of state and local government

Every department, division, board, bureau, commission, authority or political subdivision of the Commonwealth shall cooperate with, and provide such assistance to, the Council as the Council may request.

2000, cc. 917, 987, § 2.1-346.5; 2001, c. 844.



§ 30-182. Small Business Commission; purpose; membership; terms; compensation and expenses; staff; voting on recommendations

A. The Small Business Commission (the Commission) is established in the legislative branch of state government. The purpose of the Commission shall be to study, report and make recommendations on issues of concern to small businesses in the Commonwealth.

B. The Commission shall consist of 16 members that include 10 legislative members and six nonlegislative citizen members. Members shall be appointed as follows: six members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; four members of the Senate to be appointed by the Senate Committee on Rules; and six nonlegislative citizen members, each of whom shall have previously demonstrated small business experience or expertise, to be appointed by the Governor. Nonlegislative citizen members shall be citizens of the Commonwealth.

All gubernatorial appointments to the Commission shall be for terms of two years. Legislative members shall serve terms coincident to their terms of office. All members may be reappointed for successive terms. Appointments to fill vacancies, other than by expiration of a term, shall be made for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

C. The members of the Commission shall elect a chairman and a vice-chairman annually, who shall be members of the General Assembly. A majority of the members of the Commission shall constitute a quorum. The Commission shall meet at the call of the chairman or whenever a majority of the members so request.

D. Legislative members of the Commission shall receive such compensation as is set forth in § 30-19.12, and nonlegislative citizen members shall receive such compensation for the performance of their duties as provided in § 2.2-2813. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. However, all such compensation and expenses shall be paid from existing appropriations to the Commission.

E. Administrative staff support shall be provided by the Office of the Clerk of the Senate or the Office of Clerk of the House of Delegates as may be appropriate for the house in which the chairman of the Commission serves. The Division of Legislative Services shall provide legal, research, policy analysis and other services as requested by the Commission. All agencies of the Commonwealth shall assist the Commission, upon request.

F. No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

1995, cc. 735, 783, §§ 9-336, 9-337, 9-339; 2001, c. 844; 2003, c. 885; 2004, c. 1000; 2012, cc. 803, 835.



§ 30-183. Powers and duties of the Commission

The Commission shall have the power and duty to:

1. Evaluate the impact of existing statutes and proposed legislation on small businesses.

2. Assess the Commonwealth's small business assistance programs and examine ways to enhance their effectiveness.

3. Provide small business owners and advocates with a forum to address their concerns.

4. Report annually its findings and recommendations to the General Assembly and the Governor. The chairman of the Commission shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

1995, cc. 735, 783, § 9-338; 2001, c. 844; 2004, c. 1000.



§ 30-184. Repealed

Repealed by Acts 2001, c. 577.



§ 30-186. State Water Commission; membership; terms; compensation and expenses; staff; quorum; voting on recommendations

A. The State Water Commission (the Commission) is established in the legislative branch of state government. The Commission shall consist of 15 members to be appointed as follows: the Chairmen of the House Committee on Agriculture, Chesapeake and Natural Resources and the Senate Committee on Agriculture, Conservation and Natural Resources; seven members of the House of Delegates appointed by the Speaker of the House of Delegates; four members of the Senate appointed by the Committee on Rules; and two nonlegislative citizen members to be appointed by the Governor, who shall be citizens of the Commonwealth.

B. Legislative members shall serve terms coincident with their terms of office and may be reappointed to successive terms. Gubernatorial appointees shall serve for terms of four years and may succeed themselves, but vacancies during their terms shall be filled only for the unexpired portion of the term. Vacancies shall be filled in the same manner as the original appointments.

C. The members of the Commission shall elect a chairman and a vice-chairman.

D. Commission members shall be compensated as provided in § 30-19.12, and shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the compensation and expenses of the members shall be provided by the Commission from existing appropriations to the Commission.

E. Administrative staff support shall be provided by the Office of the Clerk of the Senate or the Office of the Clerk of the House of Delegates as may be appropriate for the house in which the chairman of the Commission serves. The Division of Legislative Services shall provide legal, research, policy analysis and other services as requested by the Commission. All agencies of the Commonwealth shall assist the Commission upon request.

F. A majority of the members shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of members so request.

G. No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

1990, c. 122, §§ 9-145.9, 9-145.10; 2001, c. 844; 2004, c. 1000.



§ 30-187. Powers and duties of the Commission

The Commission shall have the power and duty to:

1. Study all aspects of water supply and allocation problems in the Commonwealth, whether these problems are of a quantitative or qualitative nature;

2. Coordinate the legislative recommendations of all other state entities having responsibilities with respect to water supply and allocation issues; and

3. Report annually its findings and recommendations to the General Assembly and the Governor. The chairman of the Commission shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

1990, c. 122, § 9-145.8; 2001, c. 844; 2004, c. 1000.



§ 30-188. Virginia Coal and Energy Commission; membership; terms; compensation and expenses; staff; quorum; voting on recommendations

A. The Virginia Coal and Energy Commission (the Commission) is established in the legislative branch of state government. The Commission shall consist of 20 members to be appointed as follows: five members of the Senate to be appointed by the Senate Committee on Rules; eight members of the House of Delegates to be appointed by the Speaker of the House of Delegates; and seven nonlegislative citizen members to be appointed by the Governor. The nonlegislative citizen members shall be citizens of the Commonwealth and shall include representatives of industry, government and groups or organizations identified with production and conservation of coal, natural gas, and energy.

B. Legislative members shall serve terms coincident with their terms of office. Members appointed by the Governor shall serve for terms of four years. Vacancies occurring other than by expiration of term shall be filled for the unexpired term. Any member may be reappointed for successive terms.

C. The members of the Commission shall elect a chairman and vice-chairman annually from among its membership.

D. Legislative members of the Commission shall receive such compensation as provided in § 30-19.12 and nonlegislative citizen members shall receive such compensation as provided in § 2.2-2813 for their services. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for compensation and expenses of the members shall be provided from existing appropriations to the Commission.

E. Administrative staff support shall be provided by the Office of the Clerk of the Senate or the Office of the Clerk of the House of Delegates as may be appropriate for the house in which the chairman of the Commission serves. The Division of Legislative Services shall provide legal, research, policy analysis and other services as requested by the Commission. All agencies of the Commonwealth shall assist the Commission upon request.

F. A majority of the members shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever a majority of the members so request.

G. No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

1979, c. 330, §§ 9-145.2, 9-145.3; 1996, c. 535; 2001, c. 844; 2004, c. 1000.



§ 30-189. Powers and duties of Commission

A. The Commission shall generally study all aspects of coal as an energy resource and endeavor to stimulate, encourage, promote, and assist in the development of renewable and alternative energy resources other than petroleum. The Commission shall have no authority to adopt regulations. All agencies of the Commonwealth shall assist the Commission in its work. In addition to the aforementioned general powers, the Commission shall also perform the following functions:

1. Act in an advisory capacity to the Governor and executive branch agencies upon energy related matters;

2. Investigate and consider such questions and problems relating to the field of coal and energy utilization and alternative energy sources as may be submitted;

3. Make recommendations to the Governor and General Assembly on its own initiative;

4. Consult with applicable state agencies on all matters regarding energy conservation, including the promotion and implementation of initiatives for the public-at-large to conserve energy;

5. Endeavor to encourage research designed to further new and more extensive use of the coal as well as alternative and renewable energy resources of the Commonwealth;

6. Effectively disseminate any such proposals to groups and organizations, both state and local, so as to stimulate local governing bodies and private business initiative in the field of energy related matters;

7. Coordinate its efforts with those of the Virginia Solar Energy Center established pursuant to § 45.1-391 and the Virginia Center for Coal and Energy Research established pursuant to Article 2.01 (§ 23-135.7:1 et seq.) of Chapter 11 of Title 23;

8. Actively seek federal and other funds to be used to carry out its functions;

9. Seek to establish alternative fuel capability within the Commonwealth; and

10. Investigate and make recommendations regarding the development of nuclear power. The Commission shall periodically address (i) encouraging the reprocessing of spent fuel for reuse, (ii) incentives to encourage the study of nuclear engineering at state colleges and universities, (iii) the storage of nuclear waste, (iv) the transportation of nuclear waste, (v) security needs of nuclear power plants, and (vi) on-site temporary storage facilities for spent nuclear fuel.

B. The Commission shall report its findings and recommendations to the General Assembly and the Governor on an annual basis. The Chairman of the Commission shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

1979, c. 330, §§ 9-145.1, 9-145.4; 1980, c. 214; 2001, c. 844; 2002, c. 559; 2004, c. 1000.



§ 30-190. Repealed

Repealed by Acts 2001, c. 577.



§ 30-192. Dr. Martin Luther King, Jr. Memorial Commission

There is hereby established within the legislative branch, the Dr. Martin Luther King, Jr. Memorial Commission, hereinafter referred to as the "Commission," to (i) promote the legacy and continuation of the work of Dr. Martin Luther King, Jr., particularly racial, economic and social justice, academic scholarship, and community service; (ii) coordinate and lead year-round educational and commemorative activities throughout the Commonwealth that inform the public of his principles, achievements, and contributions, giving special emphasis to his career as a scholar, author, orator, community leader, conciliator, and theologian, and to the federal and state King Holiday; (iii) facilitate public policy analysis relative to his principles and teachings; (iv) foster an appreciation of diverse cultures, particularly minority populations within the Commonwealth; and (v) provide opportunities for public discourse on contemporary issues.

1992, c. 741, § 9-145.45; 1997, c. 490; 2001, c. 844; 2002, c. 679; 2003, cc. 1035, 1037.



§ 30-192.1. Membership; terms

The Commission shall be composed of 18 members that consist of 10 legislative members and eight nonlegislative citizen members. Members shall be appointed as follows: four members of the Senate, to be appointed by the Senate Committee on Rules; six members of the House of Delegates, to be appointed by the Speaker of the House, in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; the Executive Director of Living the Dream; the President of the Foundation for the Humanities and Public Policy; three nonlegislative citizen members, of whom one shall be a representative of the Southern Christian Leadership Conference of Virginia and two shall be nonlegislative citizens at-large, to be appointed by the Senate Committee on Rules; and three nonlegislative citizen at-large members, to be appointed by the Speaker of the House of Delegates. Nonlegislative citizen members shall be citizens of the Commonwealth. Unless otherwise approved in writing by the chairman of the Commission and the respective Clerk, nonlegislative citizen members shall only be reimbursed for travel originating and ending within the Commonwealth of Virginia for the purpose of attending meetings. The Senate Committee on Rules and the Speaker of the House shall ensure, to the extent possible, that their respective appointments to the Commission reflect the demographic population of the Commonwealth.

Legislative members and nonlegislative citizen members serving by virtue of their office on the Commission shall serve terms coincident with their terms of office. Nonlegislative citizen members shall be appointed for a term of two years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Legislative and nonlegislative citizen members may be reappointed for successive terms. Vacancies shall be filled in the same manner as the original appointments.

The Commission shall elect a chairman and a vice-chairman from among its membership who shall be members of the General Assembly.

2003, cc. 1035, 1037; 2004, c. 1000.



§ 30-192.2. Quorum; meetings; voting on recommendations

A majority of the members shall constitute a quorum. The Commission shall meet no more than four times each year. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

2003, cc. 1035, 1037; 2004, c. 1000.



§ 30-192.3. Compensation; expenses

Legislative members of the Commission shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation for the performance of their duties as provided in § 2.2-2813. All members shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. However, all such compensation and expenses shall be paid from existing appropriations to the Commission, or if unfunded, shall be approved by the Joint Rules Committee.

2003, cc. 1035, 1037.



§ 30-192.4. Powers and duties of the Commission

The Commission shall have the following powers and duties:

1. Identify, plan, develop, and implement appropriate programs and events that further the philosophy and memory of Dr. King;

2. Monitor the educational goals, programs, and objectives of public and private schools to encourage the recognition and inclusion of the achievements and contributions of ethnic and minority groups;

3. Inventory and review, biennially, activities and events sponsored by localities in the Commonwealth and those instituted or offered by public and private schools and institutions of higher education designed to honor Dr. King's memory;

4. Facilitate the analysis of public policy relative to Dr. King's principles and philosophy, including his work pertaining to social and economic justice, ethics, and racial equality, and promote the appreciation of diverse cultures among the citizenry;

5. Collaborate with The King Center in Atlanta and other established state and local entities and community organizations in activities and events that commemorate the birth and death, and in initiatives designed to perpetuate the work and legacy of Dr. Martin Luther King, Jr.;

6. Establish a memorial to honor Dr. Martin Luther King, Jr., in which (i) records, oral histories, and memorabilia documenting his relationship with and impact on the Commonwealth may be acquired and preserved; (ii) information concerning his life, work, teachings, writings, and philosophy may be collected, preserved, and accessed for educational and cultural purposes; and (iii) scholarly inquiry and writing, undergraduate and graduate study, and policy analysis may be conducted;

7. Encourage and support collaborative activities among state, local, and national organizations that (i) emphasize the noncommercialization of the state and federal King Holiday, (ii) present his life and achievements in historical context, (iii) articulate the relationship between his philosophy, contributions, and current public policies, and (iv) demonstrate his principles consistently through significant participation of persons of diverse racial, ethnic, and cultural backgrounds in public and private endeavors and enterprises;

8. Monitor and evaluate state, local, and national public policy relative to the principles and philosophy of Dr. King, and make appropriate recommendations to the Governor and the General Assembly to maintain progress towards social and economic justice and equal opportunity for all citizens;

9. Apply for and expend such gifts, donations, grants, bequests, and other funds from any source as may be received or that becomes available in connection with its duties under this chapter, and may comply with such conditions and requirements as may be imposed in connection therewith;

10. Seek, accept, and direct the expenditure of public and private contributions to enable it to carry out the purposes of this chapter and to enhance its fiscal stability, financial management, and fund-raising abilities; and

11. Perform such other functions and activities as may be necessary to facilitate or implement the Commission's objectives.

2003, cc. 1035, 1037.



§ 30-192.5. Staffing

The Office of the Clerk of the chairman of the Commission shall provide administrative staff support. The Division of Legislative Services shall provide legal, research, policy analysis and other services as requested by the Commission. All agencies of the Commonwealth shall assist the Commission, upon request.

2003, cc. 1035, 1037.



§ 30-192.6. Chairman's executive summary of activity and work of the Commission

The chairman of the Commission shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall state whether the Commission intends to submit to the General Assembly and the Governor a report of its findings and recommendations for publication as a state document. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2003, cc. 1035, 1037.



§ 30-192.7. Dr. Martin Luther King, Jr. Commission Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Dr. Martin Luther King, Jr. Commission Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All moneys, including gifts, donations, grants, bequests, and other funds from any source as may be received by the Commission, shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of supporting the Commission's work and as seed money to generate additional funds. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the chairman, upon the approval of a majority of the members of the Commission.

2003, cc. 1035, 1037; 2005, c. 731.



§ 30-192.8. Repealed

Repealed by Acts 2005, c. 731, cl. 2.



§ 30-193. Capitol Square Preservation Council; membership; terms; compensation and expenses; quorum; "Capitol Square" defined

A. The Capitol Square Preservation Council (the Council) is established in the legislative branch of state government. The Council shall consist of 13 members as follows: three members appointed by the Speaker of the House of Delegates, after consideration of the lists of nominations provided by the governing bodies of The Garden Club of Virginia, the Historic Richmond Foundation and the Association for the Preservation of Virginia Antiquities, if any; two members appointed by the Senate Committee on Rules, after consideration of the lists of nominations provided by the governing bodies of the Virginia Society of the American Institute of Architects and the Virginia Museum of Fine Arts, if any; five nonlegislative citizen members appointed by the Governor, two after consideration of the lists of nominations provided by the governing bodies of the Virginia Chapter of the American Society of Landscape Architects and the Virginia Historical Society, if any, one from the membership of the Citizens' Advisory Council on Furnishing and Interpreting the Executive Mansion and two citizens at large; the Secretary of Administration, or his designee; and the Clerks of the House of Delegates and the Senate who shall serve ex officio with voting privileges. Nonlegislative citizen members shall be citizens of the Commonwealth.

B. A personnel committee of the Council is established, consisting of the Clerk of the House of Delegates, the Clerk of the Senate, the Secretary of Administration, and the chairman of the Council or their designees. The personnel committee shall establish the personnel policies for the Executive Director of the Council employed pursuant to § 30-194. The Executive Director shall report to the personnel committee regarding proposed projects and activities and shall seek the prior approval of the personnel committee for personnel expenditures related to such projects and activities.

C. Following the initial staggering of terms, all appointments to the Council shall be for terms of three years, except any legislative member appointed shall serve a term coincident with his terms of office. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term in the same manner as the original appointment. No member shall be eligible to serve more than two successive three-year terms, except any legislative member appointed may be reappointed for successive terms without limitation. However, after expiration of a term of three years or less, or after the expiration of the remainder of a term to which he was appointed to fill a vacancy, two additional terms may be served by such member if appointed thereto.

D. The members of the Council shall elect from among its membership a chairman and a vice-chairman for two-year terms. The chairman and vice-chairman may not succeed themselves to the same position. The Council shall hold meetings quarterly, or upon the call of the chairman. A majority of the members of the Council shall constitute a quorum.

E. Members of the Council shall not receive compensation, but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of expenses of the members shall be provided from existing appropriations to the Council.

F. For the purposes of this article, "Capitol Square" means the grounds and the interior and exterior of all buildings in that area in the City of Richmond bounded by Bank, Governor, Broad and Ninth Streets. The term also includes the exterior of all state buildings that are at least 50 years old and bordering the boundary streets. The term does not include the interiors of the General Assembly Building, the Washington Building, the Jefferson Building or the Governor's Mansion.

2002, c. 491; 2004, c. 1000; 2012, cc. 803, 835.



§ 30-194. Powers and duties of the Council; executive director; annual report

A. With regard to the architectural, historical, archeological and landscape features of Capitol Square and antiquities contained therein, the Council shall:

1. Inventory and assess their condition;

2. Develop plans and recommendations for their maintenance and preservation and for the enhancement of their historical and architectural integrity;

3. Develop recommendations for the promotion of activities and efforts that will enhance interpretive and educational opportunities; and

4. Review all plans or proposals for alterations, improvements, additions, renovations or other disposition that is structural or architectural in nature. No implementation of such plans or proposals shall take place prior to review by the Council. The Council shall report its findings on each plan or proposal to the Governor and the agency responsible for the plan or proposal. However, the Council's executive director and the Director of the Department of General Services shall enter into a memorandum of agreement describing the type of plans and proposals that are of such a routine or operational nature to not require review by the Council.

B. The Council may employ an executive director and determine his duties and compensation within the amounts appropriated therefor. The executive director shall be qualified to carry out the duties to which he is assigned and shall work at the pleasure of the Council. The Council may also obtain such assistance as it may deem necessary, and may employ, within the amounts appropriated therefor, experts who have special knowledge of the issues before the Council.

C. The Council may, unless otherwise restricted by the Governor or the General Assembly, under terms approved by the Attorney General, accept gifts and grants in furtherance of its duties. This provision shall be deemed to be in addition to and not in conflict with any other powers or authorities related to the acceptance of gifts and grants under other provisions of this Code.

D. The Council may enter into contracts in the furtherance of its duties in accordance with the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

E. The Council shall make a report on its activities and recommendations, if any, annually by December 1 to the Governor and the General Assembly. The Council shall make such further interim reports to the Governor and the General Assembly as it deems advisable or as required by the General Assembly.

2002, c. 491.



§ 30-195. Duties of the executive director

A. The executive director shall serve as curator for the architectural, historical, archeological and landscape features of Capitol Square. Neither the Council nor the executive director in fulfilling his responsibilities as curator shall act in a manner inconsistent with subsection A of § 2.2-1144.

B. The executive director shall work under the direction and control of the Council and shall exercise the powers and duties conferred upon him by law or requested by the Council pursuant to authorities conferred by this chapter.

C. The executive director shall be vested with the authority of the Council when it is not in session, subject to guidelines or delegations prescribed by the Council.

D. The executive director shall, upon request, act as an advisor to the Governor, the Art and Architectural Review Board, the Citizens' Advisory Council on Furnishing and Interpreting the Executive Mansion and other state agencies dealing with architectural, historical, archeological and landscape features of Capitol Square.

2002, c. 491.



§ 30-196. Appointment of Commissioners; terms; compensation

A. There shall be appointed by the Governor three Commissioners, who with the Director of the Division of Legislative Services and any persons appointed as life members are hereby constituted a board of Commissioners by the name and style of Commissioners for the Promotion of Uniformity of Legislation in the United States. The three Commissioners appointed by the Governor shall serve for a term of four years, with each such term commencing on October 1. A Commissioner appointed by the Governor shall serve until his successor is appointed.

B. Each of the appointed Commissioners shall hold office at the pleasure of the Governor, and excepting life members and the Director of the Division of Legislative Services, shall serve for a term of four years. Vacancies shall be filled by the Governor for unexpired terms.

C. The Commissioners shall receive no compensation for their services, but their necessary travel and hotel expenses shall be paid out of any funds that may be appropriated for such purposes.

2002, c. 491; 2006, c. 661.



§ 30-197. Duties; staff

A. It shall be the duty of such Commissioners to examine subjects on which uniformity is desirable, to ascertain the best means to effect uniformity in the laws of the states, and to represent the Commonwealth in conventions of like Commissioners appointed by other states to consider and draft uniform laws to be submitted for adoption by the several states, and to devise and recommend such other course of action as shall best accomplish the purpose of this chapter.

B. The Commissioners shall, on or before July 1 of each year, make a detailed report to the General Assembly on their work and activities. Staff support shall be provided by the Division of Legislative Services.

2002, c. 491.



§ 30-198. Expired

Expired.



§ 30-201. (Expires July 1, 2018) Commission on Electric Utility Restructuring continued as Commission on Electric Utility Regulation; purpose

The Commission on Electric Utility Restructuring established pursuant to Chapter 885 of the Acts of Assembly of 2003, is continued, effective July 1, 2008, as the Commission on Electric Utility Regulation (the Commission) within the legislative branch of state government. The purpose of the Commission is to monitor the State Corporation Commission's implementation of the Virginia Electric Utility Regulation Act (§ 56-576 et seq.).

2003, c. 885; 2008, c. 883.



§ 30-202. (Expires July 1, 2018) Membership; terms

The Commission shall consist of 10 legislative members. Members shall be appointed as follows: four members of the Senate to be appointed by the Senate Committee on Rules and six members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates.

Members of the Commission shall serve terms coincident with their terms of office. All members may be reappointed. Appointments to fill vacancies, other than by expiration of a term, shall be made for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

The Commission shall elect a chairman and vice-chairman from among its membership. The chairman of the Commission shall be authorized to designate one or more members of the Commission to observe and participate in the discussions of any work group convened by the State Corporation Commission in furtherance of its duties under the Virginia Electric Utility Regulation Act (§ 56-576 et seq.) and this chapter. Members participating in such discussions shall be entitled to compensation and reimbursement provided in § 30-204, if approved by the Joint Rules Committee or its Budget Oversight Subcommittee.

2003, c. 885; 2004, c. 1000; 2008, c. 883.



§ 30-203. (Expires July 1, 2018) Quorum; meetings; voting on recommendations

A majority of the members shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

2003, c. 885; 2004, c. 1000.



§ 30-204. (Expires July 1, 2018) Compensation; expenses

Members of the Commission shall receive such compensation as provided in § 30-19.12 and shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. However, all such compensation and expenses shall be paid from existing appropriations to the Commission or, if unfunded, shall be approved by the Joint Rules Committee.

2003, c. 885.



§ 30-205. (Expires July 1, 2018) Powers and duties of the Commission

The Commission shall have the following powers and duties:

1. Monitor the work of the State Corporation Commission in implementing Chapter 23 (§ 56-576 et seq.) of Title 56, receiving such reports as the Commission may be required to make pursuant thereto, including reviews, analyses, and impact on consumers of electric utility regulation in other states;

2. Examine generation, transmission and distribution systems reliability concerns;

3. Establish one or more subcommittees, composed of its membership, persons with expertise in the matters under consideration by the Commission, or both, to meet at the direction of the chairman of the Commission, for any purpose within the scope of the duties prescribed to the Commission by this section, provided that such persons who are not members of the Commission shall serve without compensation but shall be entitled to be reimbursed from funds appropriated or otherwise available to the Commission for reasonable and necessary expenses incurred in the performance of their duties; and

4. Report annually to the General Assembly and the Governor with such recommendations as may be appropriate for legislative and administrative consideration in order to maintain reliable service in the Commonwealth while preserving the Commonwealth's position as a low-cost electricity market.

2003, c. 885; 2006, c. 812; 2008, c. 883.



§ 30-206. (Expires July 1, 2018) Staffing

Administrative staff support shall be provided by the Office of the Clerk of the Senate or the Office of Clerk of the House of Delegates as may be appropriate for the house in which the chairman of the Commission serves. The Division of Legislative Services shall provide legal, research, policy analysis and other services as requested by the Commission. All agencies of the Commonwealth shall provide assistance to the Commission, upon request.

2003, c. 885.



§ 30-207. (Expires July 1, 2018) Chairman's executive summary of activity and work of the Commission

The chairman of the Commission shall submit to the Governor and the General Assembly an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2003, c. 885.



§ 30-208. Repealed

Repealed by Acts 2008, c. 883, cl. 2.



§ 30-209. (Expires July 1, 2018) Sunset

This chapter shall expire on July 1, 2018.

2003, c. 885; 2008, c. 883; 2010, c. 388; 2012, Sp. Sess. I, c. 1; 2015, c. 628.



§ 30-210. Expired

Expired.



§ 30-218. Commission on Unemployment Compensation; purpose

The Commission on Unemployment Compensation (the Commission) is established in the legislative branch of state government. The purpose of the Commission is to annually monitor and evaluate Virginia's unemployment compensation system relative to the economic health of the Commonwealth.

2003, c. 1038.



§ 30-219. Membership; terms; vacancies; chairman and vice-chairman

The Commission shall consist of eight legislative members. Members shall be appointed as follows: three members of the Senate, to be appointed by the Senate Committee on Rules and five members of the House of Delegates, to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates.

Members of the Commission shall serve terms coincident with their terms of office. Members may be reappointed. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

The Commission shall elect a chairman and vice-chairman from among its membership.

2003, c. 1038; 2004, c. 1000.



§ 30-220. Quorum; meetings; voting on recommendations

A majority of the members shall constitute a quorum. The Commission shall meet at least two times each year. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

2003, c. 1038; 2004, c. 1000.



§ 30-221. Compensation; expenses

Legislative members of the Commission shall receive such compensation as provided in § 30-19.12. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in § 2.2-2813. However, all such compensation and expenses shall be paid from existing appropriations to the Commission or, if unfunded, shall be approved by the Joint Rules Committee.

2003, c. 1038.



§ 30-222. Powers and duties of the Commission

The Commission shall have the following powers and duties:

1. Evaluate the impact of existing statutes and proposed legislation on unemployment compensation and the Unemployment Trust Fund;

2. Assess the Commonwealth's unemployment compensation programs and examine ways to enhance effectiveness;

3. Monitor the current status and long-term projections for the Unemployment Trust Fund; and

4. Report annually its findings and recommendations to the General Assembly and the Governor.

2003, c. 1038.



§ 30-223. Staffing

The Office of the Clerk of the Senate or the Office of the Clerk of the House of Delegates shall provide administrative staff support as may be appropriate in the house in which the chairman of the Commission serves. The Division of Legislative Services shall provide legal, research, policy analysis and other services as requested by the Commission. All agencies of the Commonwealth shall provide assistance to the Commission, upon request.

2003, c. 1038.



§ 30-224. Chairman's executive summary of activity and work of the Commission

The chairman shall submit to the Governor and the General Assembly an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2003, c. 1038.



§ 30-225. Repealed

Repealed by Acts 2006, cc. 389 and 476, cl. 1.



§ 30-226. Repealed

Repealed by Acts 2005, cc. 753 and 834, cl. 4, effective March 26, 2005.



§ 30-231.01. Definitions

As used in this chapter, unless the context indicates otherwise:

"Accredited career and technical education postsecondary school" means (i) a privately owned and managed, academic-vocational school, noncollege degree school, postsecondary school, or a vocational school, as defined in § 23-276.1; (ii) formed, incorporated, or chartered within the Commonwealth and whose administrative office and principal campus is located in Virginia; (iii) accredited by a national or regional organization or agency recognized by the United States Secretary of Education for accrediting purposes; and (iv) certified by the State Council of Higher Education to award certificates and diplomas or to confer degrees, pursuant to § 23-276.4.

"Approved education program" means an educational agency or transition program or services accepted for participation in the Program by the Brown v. Board of Education Scholarship Committee.

"College-Level Examination Program (CLEP) " means a program consisting of a series of general and subject examinations in undergraduate college courses that measures an individual's college level knowledge gained through course work, independent study, cultural pursuits, travel, special interests, military service, and professional development, for the purpose of earning college credit.

"Committee" means the Brown v. Board of Education Scholarship Committee.

"Dual enrollment" means the concurrent enrollment of a scholarship recipient in an adult education program for the high school diploma and a public or private accredited two-year or four-year Virginia institution of higher education.

"Educational agency" means any (i) public school in the Commonwealth, (ii) public or private accredited two-year or four-year Virginia institution of higher education that is in compliance with the Southern Association of Colleges and Schools accreditation standards for institutions and academic programs or other national or regional organization or agency recognized by the United States Secretary of Education for accrediting purposes, (iii) high school equivalency preparation program in compliance with Board of Education guidelines, (iv) College-Level Examination Program (CLEP) in compliance with the requirements of the College Board governing college level examination programs, or (v) accredited career and technical education postsecondary school in the Commonwealth, that accepts for admission recipients of the Brown v. Board of Education Scholarship Program.

"Graduate degree program" means an accredited academic program of study offered by a Virginia institution of higher education that has been accepted for participation in the Program by the Brown v. Board of Education Scholarship Committee to which scholarship recipients are accepted for admission and successful completion of the academic program culminates in the awarding of the masters or doctoral degree.

"High school equivalency preparation program" means a program of preparation and instruction for adults who did not complete high school, and for youth who have been granted permission by the division superintendent of the school in which they are enrolled, to take a high school equivalency examination approved by the Board of Education.

"Professional degree program" means an accredited graduate level program of study offered by a Virginia institution of higher education that has been accepted for participation in the Program by the Brown v. Board of Education Scholarship Committee to which scholarship recipients are accepted for admission and successful completion of the academic program culminates in the award of a degree in medicine, dentistry, nursing, law, pharmacy, optometry, engineering, architecture, veterinary medicine, or other discipline approved by the Committee.

"Program" means the Brown v. Board of Education Scholarship Program and Fund.

"Transition program and services" means individualized instruction or a compensatory education program designed to provide remediation, acceleration, or fundamental basic life skills to assist scholarship recipients in overcoming learning problems or to prepare such persons for academic success in an approved education program.

2006, c. 518; 2009, c. 444; 2010, c. 579; 2014, c. 84.



§ 30-231.1. Brown v. Board of Education Scholarship Program created; purpose

There is hereby created, from such funds made available for this purpose, the Brown v. Board of Education Scholarship Program, hereinafter referred to as the "Program." The Program shall be established for the purpose of assisting students who were enrolled in the public schools of Virginia between 1954 and 1964, in jurisdictions in which the public schools were closed to avoid desegregation, in obtaining: the adult high school diploma; a passing score on a high school equivalency examination approved by the Board of Education; College-Level Examination Program (CLEP) credit; career or technical education or training in an approved program at a Virginia community college or at an accredited career and technical education postsecondary school in the Commonwealth; an undergraduate degree from an accredited public or private two-year or four-year institution of higher education; a graduate degree at the masters or doctoral level; or a professional degree from an accredited public or private four-year institution of higher education in Virginia.

2005, cc. 753, 834; 2006, c. 518; 2009, c. 444; 2010, c. 579; 2014, c. 84.



§ 30-231.2. Criteria for awarding and renewal of scholarships; awards made by the Brown v. Board of Education Scholarship Committee; eligible students; Standards of Learning requirements and assessments waived for eligible students

A. With the funds made available from gifts, grants, donations, bequests, and other funds as may be received for such purpose, scholarships shall be awarded annually. Awards may be granted for part-time or full-time attendance for no more than one year of study for students enrolled in adult education programs for the high school diploma and preparation programs for a high school equivalency examination approved by the Board of Education or the College-Level Examination Program (CLEP) credit, and for no more than the minimum number of credit hours required to complete program requirements, except as approved by the Committee for students enrolled in the following approved education programs: (i) an approved career or technical education or training program at a Virginia community college, or at an accredited career and technical education postsecondary school in the Commonwealth; (ii) a two-year undergraduate comprehensive community college program; (iii) a four-year undergraduate degree program; (iv) a recognized five-year undergraduate degree program; (v) a masters or doctoral level degree program; and (vi) a professional degree program. Awards granted may also be used for the College-Level Examination Program (CLEP) examinations and costs related to preparation for the tests, transition programs and services, and dual enrollment programs as may be approved by the Committee, in accordance with § 30-231.8. Awards granted to applicants accepted for enrollment at accredited career and technical education postsecondary schools shall be made in accordance with Article VIII, section 11 of the Constitution of Virginia. In addition, no scholarship under this Program shall be used to obtain multiple baccalaureate, masters, doctoral, or professional degrees.

B. The Standards of Learning requirements and all related assessments shall be waived for any student awarded a scholarship under this Program and enrolled in an adult basic education program to obtain the high school diploma.

C. No student pursuing a course of religious training or theological education or a student enrolled in any institution whose primary purpose is to provide religious training or theological education shall be eligible to receive scholarship awards. However, nothing in this section shall be construed to prohibit a student from taking courses of a religious or theological nature to satisfy undergraduate and graduate elective requirements for a liberal arts nonreligious degree.

D. Only students who are domiciled residents of Virginia as defined by § 23-7.4 shall be eligible to receive such awards. However, to facilitate the purposes of this Program only, the Committee may establish a list of acceptable documents to verify United States citizenship and legal presence in the Commonwealth from among those included in regulations promulgated by the Department of Motor Vehicles governing legal presence in the Commonwealth to obtain a driver's license or identification card, and regulations promulgated by the State Health Department governing requests for and access to vital records.

E. Scholarships shall be awarded to eligible students by the Committee.

F. Scholarships may be renewed, upon request, annually if the recipient:

1. Maintains Virginia domicile and residency;

2. Evidences satisfactory academic achievement and progress toward program completion; and

3. Maintains continuous enrollment in an approved education program until graduation or program completion, in accordance with the provisions of this section and § 30-231.1.

For scholarship renewal purposes, the Committee may extend the period in which satisfactory academic achievement shall be demonstrated for no more than two semesters or the equivalent thereof.

G. For the purpose of this chapter, "eligible student" means a person currently domiciled and residing in the Commonwealth, who resided in a jurisdiction in Virginia between 1954 and 1964 in which the public schools were closed to avoid desegregation, and who (i) was unable during such years to (a) begin, continue, or complete his education in the public schools of the Commonwealth, (b) ineligible to attend a private academy or foundation, whether in state or out of state, established to circumvent desegregation, or (c) pursue postsecondary education opportunities or training because of the inability to obtain a high school diploma; or (ii) was required to relocate within or outside of the Commonwealth to begin, continue, or complete his public education during such years because public schools were closed to avoid desegregation.

2005, cc. 753, 834; 2006, c. 518; 2009, c. 444; 2010, c. 579; 2014, c. 84.



§ 30-231.3. Amount of scholarships; use of scholarships; disbursement and recovery of scholarship funds; terms and conditions; penalty

A. Scholarships shall be awarded from gifts, grants, donations, bequests, or other funds made available to the Program. No scholarship awarded under this Program shall exceed the total annual costs of tuition, a book allowance, and fees assessed by the educational agency for the specific program in which the student is enrolled, as determined by the Committee.

B. The full amount of each scholarship awarded to a recipient shall be used solely for the payment of tuition, a book allowance, and fees, or for a one-time only payment of the costs of a preparation program, instructional materials, and high school equivalency examinations approved by the Board of Education or the College-Level Examination Program (CLEP) examinations.

C. Awards granted to applicants accepted for enrollment at accredited career and technical education postsecondary schools shall be made in accordance with Article VIII, section 11 of the Constitution of Virginia.

D. No scholarship under this Program shall be used to obtain multiple baccalaureate, masters, doctoral, or professional degrees.

E. Before any scholarship is awarded, the applicant shall sign an acceptance form under the terms of which the applicant affirms the accuracy of the information he has provided and agrees to pursue the approved education program for which the scholarship is awarded until his graduation or the completion of the program, as appropriate. Following verification of enrollment by the relevant educational agency to the State Council of Higher Education, educational agencies acting as agents for students receiving awards under this chapter shall promptly credit disbursed funds to student accounts. A scholarship award made in accordance with the provisions of this chapter shall not be reduced by the educational agency upon receipt of any other financial assistance on behalf of the student. However, the scholarship award may be reduced by the Committee to ensure that, when such award is added to other financial assistance, the award does not produce a total of financial assistance that exceeds the annual total costs of tuition, a book allowance, and fees, pursuant to this section. Beginning on July 1, 2008, every educational agency acting as an agent for students receiving awards under this chapter shall notify the Committee and the State Council of Higher Education upon request concerning the type and total of other financial assistance received by such students. In addition, every educational agency accepting for admission persons awarded a Brown v. Board of Education scholarship shall, upon request, provide the Committee information concerning the accreditation status of the school and academic programs offered, and other relevant information as the Committee may require to evaluate the person's eligibility for the scholarship and to determine the eligibility of the educational agency for participation in the Program. Whenever a student withdraws from an educational agency or otherwise fails, regardless of reason, to complete the program in which he is enrolled, the educational agency shall surrender promptly to the Commonwealth the balance of the scholarship award, in accordance with the tuition refund policy in effect at the time of the student's admission to the educational agency.

F. Any person who uses a false or fictitious name or gives a false or fictitious address in any application for a scholarship or knowingly makes a false statement or conceals a material fact or otherwise commits a fraud in any such application shall be guilty of a Class 3 misdemeanor.

G. This chapter shall not be construed as creating any legally enforceable right or entitlement on the part of any person or any right or entitlement to participation in the Program. Scholarships shall be awarded to the extent funds are made available to the Program through gifts, grants, donations, bequests, or other funds.

2005, cc. 753, 834; 2006, c. 518; 2008, c. 680; 2009, c. 444; 2010, c. 579; 2014, c. 84.



§ 30-231.4. Brown v. Board of Education Scholarship Program Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Brown v. Board of Education Scholarship Program Fund, hereafter referred to as the "Fund." The Fund shall be established on the books of the Comptroller and shall consist of gifts, grants, donations, bequests, or other funds from any source as may be received by the Brown v. Board of Education Scholarship Program or the Brown v. Board of Education Scholarship Committee on behalf of the Program. Moneys shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purpose of awarding scholarships to eligible students, pursuant to §§ 30-231.2 and 30-231.3. Expenditures and disbursements for scholarships to eligible students from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Chairman of the State Council of Higher Education as directed by the Brown v. Board of Education Scholarship Committee.

2005, cc. 753, 834; 2010, c. 579.



§ 30-231.5. Brown v. Board of Education Scholarship Committee established; membership; terms; vacancies; chairman and vice-chairman

A. There is hereby established in the legislative branch of state government the Brown v. Board of Education Scholarship Committee, hereinafter referred to as the "Committee," to evaluate applications for and select recipients of the Brown v. Board of Education scholarships, in accordance with the provisions of this chapter.

B. The Committee shall consist of 11 members that include six legislative members and five nonlegislative citizen members. Members shall be appointed as follows: (i) four members of the House of Delegates and two members of the Senate to be appointed by the Joint Rules Committee and (ii) five nonlegislative citizen members of whom one shall represent college admissions personnel, one shall have expertise in academic and career counseling, and three shall represent residents of the affected jurisdictions, to be appointed by the Governor. Nonlegislative citizen members of the Committee shall be citizens of the Commonwealth of Virginia. Unless otherwise approved in writing by the chairman of the Committee and the Joint Rules Committee, nonlegislative citizen members shall only be reimbursed for travel originating and ending within the Commonwealth of Virginia for the purpose of attending meetings.

C. Legislative members of the Committee shall serve terms coincident with their terms of office. Nonlegislative citizen members shall be appointed for a term of two years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Legislative and nonlegislative citizen members may be reappointed. However, no House member shall serve more than four consecutive two-year terms, no Senate member shall serve more than two consecutive four-year terms, and no nonlegislative citizen member shall serve more than four consecutive two-year terms. The remainder of any term to which a nonlegislative citizen member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Vacancies shall be filled in the same manner as the original appointments.

The Committee shall elect a chairman and vice-chairman from among its membership, who shall be members of the General Assembly.

2005, cc. 753, 834; 2010, c. 579.



§ 30-231.6. Quorum; meetings; voting on recommendations

A majority of the voting members shall constitute a quorum. The Committee shall meet not more than four times each year. The meetings of the Committee shall be held at the call of the chairman or whenever the majority of the voting members so request. No recommendation of the Committee shall be adopted if a majority of the House members or a majority of the Senate members appointed to the Committee (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Committee.

2005, cc. 753, 834.



§ 30-231.7. Compensation; expenses

Legislative members of the Committee shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation for the performance of their duties as provided in § 2.2-2813. All members shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. However, all such compensation and expenses shall be paid from existing appropriations to the Committee, or if unfunded, shall be approved by the Joint Rules Committee.

2005, cc. 753, 834.



§ 30-231.8. Powers and duties of the Committee

The Committee shall have the following powers and duties:

1. Establish criteria for the awarding of scholarships, including, but not limited to, eligibility for and the renewal of scholarships, evidence of satisfactory academic achievement in accordance with § 30-231.2, terms and conditions of scholarships awarded pursuant to § 30-231.3, the cancellation, rescindment, and recovery of scholarship awards, and conditions for which repayment of scholarships, or any part thereof, may be required;

2. Evaluate applications for and select recipients of the Brown v. Board of Education scholarships, in accordance with the provisions of this chapter;

3. Establish standards and determine approved education programs to ensure that the Program is implemented and administered in a manner that preserves the purpose for which it was created;

4. Establish, revise as necessary, and implement policies and standards to govern all aspects of the Program;

5. Confer with the Board of Education, Virginia Community College System, State Council of Higher Education, and Private College Advisory Board to the State Council of Higher Education to establish a protocol to facilitate the dual enrollment of eligible students in two-year and four-year degree programs, and the conventional enrollment of such students in public and private two-year and four-year accredited institutions of higher education;

6. Develop and implement a system to provide individualized transition programs and services, including, but not limited to, remediation, acceleration, and fundamental basic life skills, designed to prepare eligible students for academic success in the preparation program for a high school equivalency examination approved by the Board of Education, earning college credit through the College-Level Examination Program (CLEP) examinations, adult basic education programs, two-year, four-year, graduate, and professional degree programs;

7. Determine annually the sum of any gifts, grants, donations, bequests, or other funds in the Brown v. Board of Education Scholarship Program Fund, and set the annual maximum scholarship award, and the maximum number of scholarships that may be awarded each year;

8. Seek, receive, and expend gifts, grants, donations, bequests, or other funds from any source on behalf of the Program for its support and to facilitate its purpose;

9. Make the first awards of the Brown v. Board of Education Scholarship Program to eligible students between July 1, 2004, and July 1, 2006, but no later than July 1, 2006; and

10. Perform such other duties, functions, and activities as may be necessary to facilitate and implement the objectives of this chapter.

2005, cc. 753, 834; 2006, c. 518; 2008, c. 680; 2009, c. 444; 2010, c. 579; 2014, c. 84.



§ 30-231.9. Staff support; State Council of Higher Education to advise and assist Committee

The Office of the Clerk of the chairman of the Committee shall provide administrative staff support. The Division of Legislative Services shall provide legal, research, policy analysis and other services as requested by the Committee. The State Council of Higher Education, consistent with its statutory responsibilities for higher education in the Commonwealth, shall advise and provide technical assistance to the Committee in the implementation and administration of the Program, in accordance with the provisions of this chapter and in the manner as may be requested by the Committee. All agencies of the Commonwealth shall provide assistance to the Committee, upon request.

2005, cc. 753, 834.



§ 30-231.10. Chairman's executive summary of activity and work of the Committee

The chairman shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Committee no later than the first day of each regular session of the General Assembly. The executive summary shall state whether the Committee intends to submit to the General Assembly and the Governor a report of its findings and recommendations for publication as a state document. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2005, cc. 753, 834.



§ 30-232. (Contingent expiration date -- see notes) Virginia Disability Commission; purpose

The Virginia Disability Commission (the Commission) is established in the legislative branch of state government. The purpose of the Commission is to identify and recommend legislative priorities and policies for adoption or examination by the General Assembly in order to provide ongoing support in developing and reviewing services and funding related to Virginians with physical and sensory disabilities. The Commission shall submit its recommendations to the General Assembly and the Governor by October 1 of each year.

2004, cc. 992, 1015; 2011, c. 686.



§ 30-233. (Contingent expiration date -- see notes) Membership; terms; vacancies; chairman and vice-chairman

The Commission shall consist of 11 members that includes six legislative members and five nonlegislative citizen members. Members shall be appointed as follows: two members of the Senate to be appointed by the Senate Committee on Rules; four members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; two nonlegislative citizen members, one of whom shall be a consumer with a disability and one shall be a member of the medical, insurance, or rehabilitation professions, to be appointed by the Senate Committee on Rules upon consideration of the recommendation of the Governor, if any; and three nonlegislative citizen members, one of whom shall be a consumer with a disability, one shall be a member of the medical, insurance, or rehabilitation professions, and one shall be a citizen at large, to be appointed by the Speaker of the House of Delegates upon consideration of the recommendations of the Governor, if any. Nonlegislative citizen members of the Commission shall be citizens of the Commonwealth of Virginia. Unless otherwise approved in writing by the chairman of the Commission and the respective Clerk, nonlegislative citizen members shall only be reimbursed for travel originating and ending within the Commonwealth of Virginia for the purpose of attending meetings.

Legislative members of the Commission shall serve terms coincident with their terms of office. Nonlegislative citizen members shall be appointed for terms of two years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Legislative and nonlegislative citizen members may be reappointed. However, no nonlegislative citizen member shall serve more than four consecutive two-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Vacancies shall be filled in the same manner as the original appointments.

The Commission shall elect a chairman and vice-chairman from among its legislative membership.

2004, cc. 992, 1015; 2010, c. 101.



§ 30-234. (Contingent expiration date -- see notes) Quorum; meetings; voting on recommendations

A majority of the members shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

2004, cc. 992, 1015.



§ 30-235. (Contingent expiration date -- see notes) Compensation and expenses

Legislative members of the Commission shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation as provided in § 2.2-2813 for the performance of their duties. All members shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. However, all such compensation and expenses shall be paid from existing appropriations to the Commission.

2004, cc. 992, 1015.



§ 30-236. (Contingent expiration date -- see notes) Powers and duties of the Commission

A. The Commission shall have the following powers and duties:

1. Serve as the primary forum in the Commonwealth where the needs of and issues affecting people with physical and sensory disabilities are identified and addressed through the collaboration of members of the legislative and executive branches of state government, including the staff of legislative and executive branch agencies, and citizens of the Commonwealth;

2. Develop, evaluate, and advance budget proposals and legislative and policy recommendations to support a service system that maximizes the self-sufficiency of Virginians with disabilities;

3. Develop and evaluate recommendations for service program changes and funding related to services for persons with physical and sensory disabilities;

4. Advise on local, state and federal policies and programs relevant to citizens with disabilities;

5. Serve as the primary body for coordinating proposals and recommendations of all commissions and agencies for legislation or budget actions affecting persons with physical and sensory disabilities, including receiving, reviewing, and responding to proposals and recommendations; and

6. Convene work groups composed of persons with expertise in the matters under consideration by the Commission to assist the Commission on issues related to (i) housing and transportation, (ii) education and employment, (iii) publicly funded services, and (iv) such other issues as the Commission may deem necessary. Persons serving on the work groups shall serve without compensation.

2004, cc. 992, 1015; 2011, c. 686; 2012, c. 741.



§ 30-237. (Contingent expiration date -- see notes) Staffing

Administrative staff support shall be provided by the Office of the Clerk of the Senate or the Office of the Clerk of the House of Delegates as may be appropriate for the house in which the chairman of the Commission serves. The Division of Legislative Services shall provide legal, research, policy analysis and other services as requested by the Commission.

All agencies of the Commonwealth shall provide assistance to the Commission, upon request.

2004, cc. 992, 1015.



§ 30-238. (Contingent expiration date -- see notes) Chairman's executive summary of activity and work of the Commission

The chairman shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2004, cc. 992, 1015.



§ 30-239. Repealed

Repealed by Acts 2012, c. 741, cl. 3.



§ 30-256. Chesapeake Bay Restoration Fund Advisory Committee; membership; terms; expenses; staff

A. There is hereby established in the legislative branch of state government the Chesapeake Bay Restoration Fund Advisory Committee to be known as the "Committee." The Committee shall advise the General Assembly on the expenditure of moneys received in the Chesapeake Bay Restoration Fund (the Fund).

B. The Committee shall consist of seven persons as follows: two members of the House of Delegates appointed by the Speaker of the House of Delegates; one member of the Senate appointed by the Senate Committee on Rules; two nonlegislative citizen members appointed by the Speaker of the House of Delegates, one of whom shall be a representative of the Chesapeake Bay Foundation; and two nonlegislative citizen members appointed by the Senate Committee on Rules, one of whom shall be a representative of the Virginia Association of Soil and Water Conservation Districts. All persons appointed to the Committee shall be representative of the interests associated with the restoration and conservation of the Chesapeake Bay and shall be citizens of the Commonwealth.

Nonlegislative citizen members of the Committee shall serve for terms of four years. Legislative members shall serve terms coincident with their terms of office and may be reappointed for successive terms. Appointments to fill vacancies shall be for the unexpired term and shall be made in the same manner as the original appointment. Nonlegislative citizen members shall not be eligible to serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment.

Members shall receive no compensation for their services, but shall be reimbursed out of the Fund for all reasonable and necessary expenses as provided in §§ 2.2-2813 and 2.2-2825 incurred in the performance of their duties. The Division of Legislative Services shall be reimbursed from the Fund for costs, as shall be approved by the Committee, incurred in providing administrative assistance to the Committee.

C. The Committee shall elect a chairman and vice-chairman from among its legislative membership. A majority of the members of the Committee shall constitute a quorum. The Committee shall meet at least one time each year, and additional meetings may be held at the call of the chairman.

D. The Committee shall develop goals and guidelines for the use of the Fund, which may include but not be limited to cooperative programs with, or project grants to, state agencies, the federal government, or any not-for-profit agency, institution, organization, or entity, public or private, whose purpose is to provide environmental education and projects relating to the restoration and conservation of the Chesapeake Bay. Moneys in the Fund may not be used to supplant existing general fund appropriations except as provided in subsection B.

E. No later than December 1 of each year, the Committee shall present to the General Assembly and the Governor a plan for expenditure of any amounts in the Fund.

F. Staffing of the Committee shall be provided by the Division of Legislative Services.

1995, cc. 749, 823, § 10.1-2116; 1996, c. 129; 2004, c. 1000.



§ 30-257. Virginia Housing Commission; purpose

The Virginia Housing Commission (the Commission) is established in the legislative branch of state government. The purpose of the Commission is to study and provide recommendations to ensure and foster the availability of safe, sound affordable housing for every Virginian. The Commission may also study and make recommendations relating to such other housing, real property, and community development issues as it may be called upon to consider or as may be desirable.

2004, c. 1000.



§ 30-258. Membership; terms

The Commission shall consist of 11 members. Of these members, there shall be eight legislative members and three nonlegislative citizen members as follows: five members of the House of Delegates to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; three members of the Senate to be appointed by the Senate Committee on Rules; and three nonlegislative citizen members appointed by the Governor. Nonlegislative citizen members of the Commission shall be citizens of the Commonwealth.

Legislative members shall serve terms coincident with their terms of office. Nonlegislative citizen members shall be appointed for a term of four years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Legislative and nonlegislative citizen members may be reappointed for successive terms. Vacancies shall be filled in the same manner as the original appointments.

The Commission shall elect a chairman and vice-chairman every two years from among its membership, who shall be members of the General Assembly.

2004, c. 1000.



§ 30-259. Quorum; meetings; voting on recommendations

A majority of the members shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

2004, c. 1000.



§ 30-260. Compensation and expenses

Legislative members of the Commission shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation as provided in § 2.2-2813 for the performance of their duties. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. However, all such compensation and expenses shall be provided from existing appropriations to the Commission.

2004, c. 1000.



§ 30-261. Powers and duties

A. The Commission shall have the following powers and duties:

1. Undertake studies, gather information and data, and pursue such other activities as may be desirable to accomplish its purposes as set forth in § 30-257;

2. Report annually on its activities during the preceding year and include a discussion of studies made and recommendations for administrative or legislative action; and

3. Review newly enacted federal legislation pertaining to mortgage lending and brokering and determine if such federal legislation necessitates amendments to the laws of the Commonwealth.

B. The chairman shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2004, c. 1000; 2008, c. 863.



§ 30-262. Staffing

The Commission may appoint and employ and, at its pleasure, remove an executive director and such other persons as it deems necessary to assist it in carrying out its duties as set forth in this chapter. The Commission may determine the duties of such staff and fix their salaries or compensation within the amounts as may be appropriated from general or nongeneral funds. Nongeneral funds may include, but not be limited to, federal grants and private donations or contributions. All other agencies and governing bodies and agencies of political subdivisions of the Commonwealth shall provide assistance to the Commission, upon request.

2004, c. 1000.



§ 30-263. Joint Reapportionment Committee; membership; terms; quorum; compensation and expenses

A. The Joint Reapportionment Committee is established in the legislative branch of state government. The Committee shall consist of five members of the Committee on Privileges and Elections of the House of Delegates and three members of the Committee on Privileges and Elections of the Senate appointed by the respective chairmen of the two committees. Members shall serve terms coincident with their terms of office.

B. The Joint Committee shall elect a chairman and vice-chairman from among its membership. A majority of the members of the Committee shall constitute a quorum. The meetings of the Committee shall be held at the call of the chairman or whenever the majority of the members so request.

C. The Joint Committee shall supervise activities required for the tabulation of population for the census and for the timely reception of precinct population data for reapportionment, and perform such other duties and responsibilities and exercise such supervision as may promote the orderly redistricting of congressional, state legislative, and local election districts.

D. Members shall receive such compensation as provided in § 30-19.12 and shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the costs of compensation and expenses of the members shall be provided by the Office of the Clerk of the House of Delegates and the Office of Clerk of the Senate for their respective members.

1986, c. 593, § 24.1-40.10; 1992, c. 425; 1993, c. 641, § 24.2-300; 2004, c. 1000.



§ 30-264. Staff to Joint Reapportionment Committee; census liaison

A. The Division of Legislative Services shall serve as staff to the Joint Reapportionment Committee. The Director of the Division, or his designated representative, shall serve as the state liaison with the United States Bureau of the Census on matters relating to the tabulation of the population for reapportionment purposes pursuant to United States Public Law 94-171. The governing bodies, electoral boards, and registrars of every county and municipality shall cooperate with the Division of Legislative Services in the exchange of all statistical and other information pertinent to preparation for the census.

B. The Division shall maintain the current election district and precinct boundaries of each county and city as a part of the General Assembly's computer-assisted mapping and redistricting system. Whenever a county or city governing body adopts an ordinance which changes an election district or precinct boundary, the local governing body shall provide a copy of its ordinance, along with maps and other evidence documenting the boundary, to the Division.

C. The Division shall prepare and maintain a written description of the boundaries for the congressional, senatorial, and House of Delegates districts set out in Article 2 (§ 24.2-302 et seq.) of Chapter 3 of Title 24.2. The descriptions shall identify each district boundary, insofar as practicable, by reference to political subdivision boundaries or to physical features such as named roads and streets. The Division shall furnish to each general registrar the descriptions for the districts dividing his county or city. The provisions of Article 2, including the statistical reports referred to in Article 2, shall be controlling in any legal determination of a district boundary.

1986, c. 593, § 24.1-40.11; 1991, 1st Sp. Sess., c. 10; 1992, c. 425, § 24.1-40.7:1; 1993, c. 641, § 24.2-301; 2004, c. 1000.



§ 30-265. Reapportionment of congressional and state legislative districts; United States Census population counts

For the purposes of redrawing the boundaries of the congressional, state Senate, and House of Delegates districts after the United States Census for the year 2000 and every 10 years thereafter, the General Assembly shall use the population data provided by the United States Bureau of the Census identical to those from the actual enumeration conducted by the Bureau for the apportionment of the Representatives of the United States House of Representatives following the United States decennial census, except that the census data used for this apportionment purpose shall not include any population figure which is not allocated to specific census blocks within the Commonwealth, even though that population may have been included in the apportionment population figures of the Commonwealth for the purpose of allocating United States House of Representatives seats among the states.

2000, c. 884, § 24.2-301.1; 2004, c. 1000.



§ 30-266. (For expiration date -- See notes) Virginia Sesquicentennial of the American Civil War Commission established; purpose

The Virginia Sesquicentennial of the American Civil War Commission (the Commission) is established in the legislative branch of state government. The purpose of the Commission is to prepare for and commemorate the sesquicentennial of Virginia's participation in the American Civil War.

2006, c. 465.



§ 30-267. (For expiration date -- See notes) Membership; terms

The Commission shall have a total membership of 13 members that shall consist of 10 legislative members, two nonlegislative citizen members, and one ex officio member. Members shall be appointed as follows: six members of the House of Delegates, including the Speaker of the House of Delegates, to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; four members of the Senate, including the President pro tempore of the Senate, to be appointed by the Senate Committee on Rules; and two nonlegislative citizen members at large, one to be appointed by the Speaker of the House of Delegates and one to be appointed by the Senate Committee on Rules. The President and Chief Executive Officer of the Virginia Historical Society or his designee shall serve ex officio with nonvoting privileges. Nonlegislative citizen members of the Commission shall be citizens of the Commonwealth. Unless otherwise approved in writing by the chairman of the Commission and the respective Clerk, nonlegislative citizen members shall only be reimbursed for travel originating and ending within the Commonwealth for the purpose of attending meetings.

Legislative members and the ex officio member of the Commission shall serve terms coincident with their terms of office. Nonlegislative citizen members shall serve a term of four years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. All members may be reappointed.

The Commission shall elect a chairman and vice-chairman from among its membership, who shall be members of the General Assembly. The Commission may name five of its members to constitute an executive committee, of whom one shall be the President and Chief Executive Officer of the Virginia Historical Society, which shall act for the Commission pursuant to its direction.

2006, c. 465.



§ 30-268. (For expiration date -- See notes) Advisory council

The Commission may appoint and establish an advisory council composed of nonlegislative citizens at large who have knowledge of American Civil War history and interest in its sesquicentennial celebration, to assist the Commission in its work. The Librarian of Virginia shall be a member of the advisory council.

2006, c. 465.



§ 30-269. (For expiration date -- See notes) Quorum; meetings; voting on recommendations

A majority of the members shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever a majority of the members so request.

No recommendation of the Commission shall be adopted if a majority of the House members or a majority of the Senate members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

2006, c. 465.



§ 30-270. (For expiration date -- See notes) Virginia Sesquicentennial of the American Civil War Commission Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Sesquicentennial of the American Civil War Commission Fund, hereafter referred to as the "Fund." The Fund shall be established on the books of the Comptroller and shall consist of gifts, grants, donations, bequests, or other funds from any source as may be received by the Commission for its work. Moneys shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purpose of enabling the Commission to perform its duties. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request of the chairman of the Commission.

2006, c. 465.



§ 30-271. (For expiration date -- See notes) Compensation; expenses

Legislative members of the Commission shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation for the performance of their duties as provided in § 2.2-2813. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. However, all such compensation and expenses shall be paid from existing appropriations to the Commission, or, if unfunded, shall be approved by the Joint Rules Committee. All nonlegislative citizen members of the advisory council of the Commission shall serve without compensation; however, all such members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825, from such funds as may be appropriated to the Commission.

The Commission may solicit, accept, use, and dispose of gifts, grants, donations, bequests, or other funds or real or personal property for the purpose of aiding or facilitating the work of the Commission. In accordance with the appropriation act, the Commission may procure supplies, services, and property, and make or enter into contracts, leases, or other legal agreements as it may deem necessary to carry out its duties as set forth in this chapter. No contract, lease, or other legal agreement shall be entered into by the Commission that extends beyond the date of expiration of the Commission.

2006, c. 465.



§ 30-272. (For expiration date -- See notes) Powers and duties of the Commission

The Commission shall have the following powers and duties:

1. Plan, develop, and carry out programs and activities appropriate to commemorate the sesquicentennial of the American Civil War;

2. Encourage interdisciplinary examination of the American Civil War;

3. Facilitate balanced activities related to the American Civil War throughout Virginia;

4. Encourage civic, historical, educational, economic, and other organizations throughout Virginia to organize and participate in activities to expand the understanding and appreciation of the significance of the American Civil War;

5. Provide technical assistance to localities and nonprofit organizations to further the commemoration of the sesquicentennial of the American Civil War;

6. Develop programs and facilities to ensure that the sesquicentennial commemoration of the American Civil War results in a positive legacy and long-term public benefit;

7. Encourage the development and conduct of programs designed to involve all citizens in activities that commemorate the American Civil War; and

8. Submit to the General Assembly and the Governor an annual report for publication as a report document as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports. The chairman of the Commission shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted for publication as a report document as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2006, c. 465.



§ 30-273. (For expiration date -- See notes) Staffing

The Division of Legislative Services shall provide staff support to the Commission. The Center for Virginia History of the Virginia Historical Society shall provide technical assistance to the Commission, and all agencies of the Commonwealth shall provide assistance to the Commission, upon request.

2006, c. 465.



§ 30-274. (For expiration date -- See notes) Sunset

This chapter shall expire on July 1, 2015.

2006, c. 465.



§ 30-275. (For contingent expiration date -- See Editor's note) Manufacturing Development Commission; purpose; membership; terms; compensation and expenses; staff; voting on recommendations

A. The Manufacturing Development Commission (the Commission) is established in the legislative branch of state government. The purpose of the Commission shall be to assess manufacturing needs and formulate legislative and regulatory remedies to ensure the future of the manufacturing sector in Virginia.

B. The Commission shall have a total membership of 14 that shall consist of eight legislative members, five nonlegislative citizen members, and one ex officio member. Members shall be appointed as follows: three members of the Senate, to be appointed by the Senate Committee on Rules; five members of the House of Delegates, to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; and five nonlegislative citizen members of whom (i) one shall be a representative of a public institution of higher education other than Norfolk State University or Virginia State University, (ii) one shall be a representative of an entity or organization active in economic development efforts in the Commonwealth, (iii) one shall be a representative of a Virginia manufacturer, (iv) one shall be the president of the Virginia Manufacturers Association, and (v) one shall be a representative of Norfolk State University or Virginia State University, to be appointed by the Governor. The Secretary of Commerce and Trade or his designee shall serve ex officio with voting privileges. Nonlegislative citizen members shall be citizens of the Commonwealth.

Nonlegislative citizen members shall be appointed for terms of four years. Legislative members, the president of the Virginia Manufacturers Association, and ex officio members shall serve terms coincident with their terms of office. All members may be reappointed for successive terms. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

C. The members of the Commission shall elect a chairman and a vice-chairman annually, who shall be members of the General Assembly. A majority of the members of the Commission shall constitute a quorum. The Commission shall meet at the call of the chairman or whenever a majority of the members so request.

D. Legislative members of the Commission shall receive such compensation as is set forth in § 30-19.12. Nonlegislative citizen members shall serve without compensation. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for compensation and reimbursement of expenses of the members shall be provided from existing appropriations to the Commission. Costs of this Commission shall not exceed $12,000 per year.

E. Administrative staff support shall be provided by the Office of the Clerk of the Senate or the Office of the Clerk of the House of Delegates as may be appropriate for the house in which the chairman of the Commission serves. The Division of Legislative Services shall provide legal, research, policy analysis, and other services as requested by the Commission. Technical assistance shall be provided by the Department of Mines, Minerals and Energy. All agencies of the Commonwealth shall assist the Commission, upon request.

F. No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) votes against the recommendation and (ii) votes for the recommendation to fail notwithstanding the majority vote of the Commission.

2006, cc. 607, 900; 2009, c. 259.



§ 30-276. (For contingent expiration date -- See Editor's note) Powers and duties of the Commission

The Commission shall have the power and duty to:

1. Assess the direct and indirect economic impact of the manufacturing sector on Virginia's economy.

2. Determine the needs of the manufacturing sector and the most efficient, and cost-effective manner in which such needs may be addressed.

3. Consider the effect of local and state tax policies; regulatory compliance costs; research and development investment, energy, transportation, and workforce training policies and costs on the manufacturing sector; and recommend the appropriate role for state and local governments in ensuring the future of the manufacturing sector in the Commonwealth.

4. Develop a comprehensive energy plan for the Commonwealth, which evaluates the Commonwealth's current and future energy supply and demand. In developing the plan, the Commission shall solicit and analyze suggestions and information from the following sectors: utility providers, petroleum companies, automobile manufacturers, fuel suppliers, technology companies, environmental organizations, and consumers.

5. Evaluate the effectiveness of state and local economic development programs and incentives on the research and development of technology-intensive manufacturing.

6. Consult and coordinate with the Joint Commission on Technology and Science, the Joint Legislative Audit and Review Commission, the Joint Commission on Administrative Rules, and other legislative commissions, committees, and councils to minimize fragmentation and duplication relative to the respective powers and duties of such groups.

7. Provide manufacturers and advocates with a forum to address their concerns.

8. Report annually its findings and recommendations to the General Assembly and the Governor as provided in the procedures of the Division of Legislative Automated Systems. The chairman of the Commission shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2006, cc. 607, 900.



§ 30-277. Repealed

Repealed by Acts 2009, c. 542.



§ 30-278. Definitions

As used in this chapter:

"Commission" means the Public-Private Partnership Advisory Commission.

"Comprehensive agreement" means the same as the term is defined in the Public-Private Education Facilities and Infrastructure Act of 2002 (§ 56-575.1 et seq.).

"Detailed proposal" means a proposal accepted by a responsible public entity beyond a conceptual level of review and at which time issues such as fixing costs, payment schedules, financing, deliverables, and project schedule are defined.

"Interim agreement" means the same as the term is defined in the Public-Private Education Facilities and Infrastructure Act of 2002.

"Qualifying project" means the same as that term is defined in the Public-Private Education Facilities and Infrastructure Act of 2002.

"Responsible public entity" means a public entity that is an agency or institution of the Commonwealth and that has the power to develop or operate a qualifying project.

2007, c. 764.



§ 30-279. Public-Private Partnership Advisory Commission established; membership; terms; compensation; staff; quorum

A. The Public-Private Partnership Advisory Commission (the Commission) is established as an advisory commission in the legislative branch. The purpose of the Commission shall be to advise responsible public entities that are agencies or institutions of the Commonwealth on proposals received pursuant to the Public-Private Education Facilities and Infrastructure Act of 2002 (§ 56-575.1 et seq.).

B. The Commission shall consist of 11 members, including eight legislative members, as follows: (i) the Chair of the House Committee on Appropriations or his designee and four members of the House of Delegates appointed by the Speaker of the House, (ii) the Chair of the Senate Committee on Finance or his designee and two members of the Senate appointed by the Senate Committee on Rules, and (iii) the Secretary of Administration, the Secretary of Finance, and the Secretary of Technology or their designees. Legislative members shall serve on the Commission until the expiration of their terms of office or until their successors shall qualify. Executive branch agency members shall serve only as long as they retain their positions.

C. The members of the Commission shall elect from among the legislative membership a chairman and a vice-chairman who shall serve for two-year terms. The Commission shall hold meetings quarterly or upon the call of the chairman. A majority of the Commission shall constitute a quorum.

D. Members of the Commission shall receive no compensation for their services but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813, 2.2-2825, and 30-19.12, as appropriate.

E. Administrative staff support shall be provided by the Office of the Clerk of the Senate or the Office of the Clerk of the House of Delegates as may be appropriate for the house in which the chairman of the Commission serves. The Division of Legislative Services shall provide legal, research, and policy analysis services to the Commission. Technical assistance shall be provided by the staffs of the House Committee on Appropriations and the Senate Finance Committee and the Auditor of Public Accounts. Additional assistance as needed shall be provided by the Department of General Services.

F. A copy of the proceedings of the Commission shall be filed with the Division of Legislative Services.

2007, c. 764; 2008, c. 712; 2010, c. 450.



§ 30-280. Submission by responsible public entities of detailed proposals for qualifying projects; exclusion of certain qualifying projects; review of detailed proposals; copies of interim and comprehensive agreements to be provided

A. Each responsible public entity receiving detailed proposals from private entities for a qualifying project shall provide copies of such proposals to the Chairman of the Commission, the chairmen of the House Committee on Appropriations, House Committee on Finance, and Senate Committee on Finance or their designees, and the Director of the Department of General Services prior to entering into the negotiation of an interim or comprehensive agreement.

B. The following qualifying projects shall not be subject to review by the Commission:

1. Any proposed qualifying project with a total cost of less than $3 million.

2. Any proposed qualifying project with a total cost of more than $3 million but less than $50 million for which funds have been specifically appropriated as a public-private partnership in the general appropriation act or capital construction projects that have been authorized in the appropriation act, provided such project does not increase in size more than five percent beyond the plans and justifications that were the basis of the appropriation. For any qualifying project that will be completed in phases and for which no appropriation has been made for phases other than the current phase of the project, the Commission may undertake additional reviews of such projects.

C. Within 10 days of receipt of a complete copy of the detailed proposals for a qualifying project, the Commission shall determine whether to accept or decline such proposals for review and notify the responsible public entity of its decision. If the Commission accepts a proposal for review, the findings and recommendations of the Commission shall be provided to the responsible public entity within 45 days of receiving complete copies of the detailed proposals. If no findings or recommendations are provided by the Commission to the responsible public entity within the 45-day period, the Commission shall be deemed to have no findings or recommendations. Upon acceptance for review, the responsible public entity shall provide any additional information regarding the qualifying project upon the request of the Commission, provided such information is available to or can be obtained by the responsible public entity.

D. The Commission shall review accepted detailed proposals and provide findings and recommendations to the responsible public entity, including (i) whether the terms and conditions of the proposals and proposed qualifying project create state tax-supported debt taking into consideration the specific findings of the Secretary of Finance with respect to such recommendation, (ii) an analysis of the potential financial impact of the qualifying project, (iii) a review of the policy aspects of the detailed proposals and the qualifying project, and (iv) proposed general business terms and conditions. Review by the Commission shall not be construed to constitute approval of any appropriations necessary to implement any subsequent interim or comprehensive agreement.

E. The responsible public entity shall not commence negotiation of an interim or comprehensive agreement until the Commission has submitted its recommendations or declined to accept the detailed proposals for review.

F. The responsible public entity shall submit a copy of the proposed interim or comprehensive agreement to the Commission, the chairmen of the House Committee on Appropriations, House Committee on Finance, and Senate Committee on Finance or their designees, and the Director of the Department of General Services at least 30 days prior to execution of the agreement along with a report describing the extent to which the Commission's recommendations were addressed in the proposed interim or comprehensive agreement.

2007, c. 764; 2008, c. 712; 2010, c. 450.



§ 30-281. Confidentiality of certain records submitted to the Commission

Records and information afforded the protection under subdivision 11 of § 2.2-3705.6 that are provided by a responsible public entity to the Commission shall continue to be protected from disclosure when in the possession of the Commission.

2007, c. 764.



§ 30-282. Joint Commission on Transportation Accountability established; composition; terms; compensation and expenses; quorum; voting on recommendations

There is hereby established in the legislative branch of state government the Joint Commission on Transportation Accountability. The Commission shall consist of six members of the House of Delegates appointed by the Speaker of the House of Delegates, of whom at least three shall be members of the House Committee on Transportation; four members of the Senate appointed by the Senate Committee on Rules of whom at least two shall be members of the Senate Committee on Transportation; and the Auditor of Public Accounts, who shall serve as a nonvoting ex officio member. Members shall serve terms coincident with their terms of office as members of the House of Delegates and the Senate. Members may be reappointed for successive terms.

Members of the Commission shall receive such compensation as provided in § 30-19.12 and shall be reimbursed for all their reasonable and necessary expenses incurred in the performance of their duties as members of the Commission. Funding for the costs of compensation and expenses of the members shall be provided from existing appropriations to the Commission.

The Commission shall annually elect a chairman and a vice-chairman from among its membership. Meetings of the Commission shall be held upon the call of the chairman or whenever the majority of the members so request. A majority of the members appointed to the Commission shall constitute a quorum.

2007, c. 896; 2013, c. 332.



§ 30-283. Staff

Administrative staff support shall be provided by the Office of the Clerk of the house of the General Assembly of which the Chairman of the Commission is a member. Legal, research, policy analysis, and other services as requested by the Commission shall be provided by the Division of Legislative Services. Technical assistance shall be provided by the Joint Legislative Audit and Review Commission upon request.

2007, c. 896; 2012, c. 329.



§ 30-284. Powers and duties of Commission

The Commission shall have the following powers and duties:

1. To make performance reviews of operations of state agencies with transportation responsibilities to ascertain that sums appropriated have been or are being expended for the purposes for which they were made and to evaluate the effectiveness of programs in accomplishing legislative intent;

2. To study, on a continuing basis, the operations, practices, and duties of state agencies with transportation responsibilities as they relate to efficiency in the use of space, personnel, equipment, and facilities;

3. To retain such consultants and advisers as the Commission deems necessary to evaluate financial and project management of state agencies with transportation responsibilities;

4. To make such special studies of and reports on the operations and functions of state agencies with transportation responsibilities as it deems appropriate and as may be requested by the General Assembly;

5. To review actions of the Commonwealth Transportation Board; and

6. To make recommendations to the General Assembly on necessary transportation legislation.

2007, c. 896; 2015, c. 480.



§ 30-285. State agencies to furnish information and assistance

All agencies of the Commonwealth, their staff, and employees shall provide the Commission with necessary information for the performance of its duties and afford the Commission's staff ample opportunity to observe agency operations.

2007, c. 896.



§ 30-286. Payment of expenses of Commission

The salaries, per diems, and other expenses necessary to the function of the Commission shall be payable from funds appropriated to the Commission.

2007, c. 896.



§ 30-287. Expired

Expired.



§ 30-293. (Expires July 1, 2015 -- see note) Virginia Bicentennial of the American War of 1812 Commission; purpose

The Virginia Bicentennial of the American War of 1812 Commission (the Commission) is established in the legislative branch of state government. The purpose of the Commission is to prepare for and commemorate the bicentennial anniversary of Virginia's participation in the American War of 1812.

2008, cc. 409, 740.



§ 30-294. (Expires July 1, 2015 -- see note) Membership; terms

The Commission shall have a total membership of 12 members that shall consist of eight legislative members, two nonlegislative citizen members, and two ex officio members. Members shall be appointed as follows: five members of the House of Delegates, to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; three members of the Senate, to be appointed by the Senate Committee on Rules; one nonlegislative citizen member who shall represent the Society of the War of 1812 in Virginia, to be appointed by the Speaker of the House of Delegates; and one nonlegislative citizen member who shall represent the Virginia Society of the National Society, U. S. Daughters of 1812, to be appointed by the Senate Committee on Rules. The Librarian of Virginia or her designee and the Superintendent of Public Instruction or his designee shall serve ex officio with voting privileges. Nonlegislative citizen members of the Commission shall be citizens of the Commonwealth. Unless otherwise approved in writing by the chairman of the Commission and the respective Clerk, nonlegislative citizen members shall only be reimbursed for travel originating and ending within the Commonwealth for the purpose of attending meetings.

Legislative members and ex officio members of the Commission shall serve terms coincident with their terms of office. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. All members may be reappointed.

Nonlegislative citizen members shall be appointed for a term of two years. No nonlegislative citizen member shall serve more than four consecutive two-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment.

The Commission shall elect a chairman and vice-chairman from among its membership, who shall be members of the General Assembly.

2008, cc. 409, 740.



§ 30-295. (Expires July 1, 2015 -- see note) Quorum; meetings; voting on recommendations

A majority of the members shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

2008, cc. 409, 740.



§ 30-296. (Expires July 1, 2015 -- see note) Compensation; expenses; grants

Legislative members of the Commission shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation for the performance of their duties as provided in § 2.2-2813. All members of the Commission shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. However, all such compensation and expenses shall be paid from existing appropriations to the Commission, or, if unfunded, shall be approved by the Joint Rules Committee.

The Commission may solicit, accept, use, and dispose of gifts, grants, donations, bequests, or other funds or real or personal property for the purpose of aiding or facilitating the work of the Commission. In accordance with the appropriation act, the Commission may procure supplies, services, and property, and make or enter into contracts, leases, or other legal agreements as it may deem necessary to carry out its duties as set forth in this chapter. No contract, lease, or other legal agreement shall be entered into by the Commission that extends beyond the date of expiration of the Commission.

2008, cc. 409, 740.



§ 30-297. (Expires July 1, 2015 -- see note) Virginia Bicentennial of the American War of 1812 Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Bicentennial of the American War of 1812 Fund, hereafter referred to as the "Fund." The Fund shall be established on the books of the Comptroller and shall consist of gifts, grants, donations, bequests, or other funds from any source as may be received by the Commission for its work. Moneys shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purpose of enabling the Commission to perform its duties. Expenditure and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request of the chairman of the Commission.

2008, cc. 409, 740.



§ 30-298. (Expires July 1, 2015 -- see note) Powers and duties of the Commission

The Commission shall have the following powers and duties:

1. Plan, develop and carry out programs and activities appropriate to commemorate the bicentennial of the American War of 1812.

2. Promote and encourage research and scholarship to increase historical literacy of the American War of 1812 and the important role that Virginia played therein.

3. Encourage civic, historical, educational, economic, and other organizations throughout Virginia to organize and participate in activities to expand the understanding and appreciation of the significance of the American War of 1812.

4. Encourage the development and conduct of programs designed to involve all citizens in activities that commemorate the American War of 1812.

5. Submit to the General Assembly and the Governor an annual report for publication as a report document as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports. The chairman of the Commission shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted for publication as a report document as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

6. Appoint and establish an Advisory Council composed of nonlegislative citizens at large who have a knowledge of the American War of 1812 history and an interest in its bicentennial commemoration. Members of the Advisory Council shall serve without compensation or reimbursement for expenses as provided in §§ 2.2-2813 and 2.2-2825.

7. Perform such other duties, functions, and activities as may be necessary to facilitate and implement the objectives of this chapter.

2008, cc. 409, 740.



§ 30-299. (Expires July 1, 2015 -- see note) Staffing

Administrative staff support shall be provided by the Office of the Clerk of the Senate or the Office of the Clerk of the House of Delegates as may be appropriate for the house in which the chairman of the Commission serves. The Division of Legislative Services shall provide legal, research, policy analysis, and other services as requested by the Commission. Technical assistance shall be provided by the Library of Virginia. All agencies of the Commonwealth shall provide assistance to the Commission, upon request.

2008, cc. 409, 740.



§ 30-300. (Expires July 1, 2015 -- see note) Sunset

This chapter shall expire on July 1, 2015.

2008, cc. 409, 740.



§ 30-301. Expired

Expired.



§ 30-309. MEI Project Approval Commission; membership; terms; compensation and expenses; definition

A. The MEI Project Approval Commission (the Commission) is established as an advisory commission in the legislative branch of state government. The purpose of the Commission shall be to review financing for individual incentive packages, including but not limited to packages offering tax incentives, for economic development projects (including but not limited to MEI projects) for which (i) one or more of the incentives in the incentive package is not authorized under current law or an amendment by the General Assembly is being sought to one or more currently existing incentives included as part of the incentive package or (ii) the aggregate amount of incentives to be provided by the Commonwealth in the incentive package including grants, tax incentives such as credits and exemptions, general or nongeneral funds, proceeds from bonds, rights to lease property at below fair market value, or any other incentives from the Commonwealth is in excess of $10 million in value.

B. The Commission shall consist of 10 members as follows: five members of the House Committee on Appropriations or the House Committee on Finance appointed by the chair of the House Committee on Appropriations and three members of the Senate Committee on Finance appointed by the chair of the Senate Committee on Finance. In addition, the Secretaries of Finance and Commerce and Trade shall serve as ex officio, nonvoting members of the Commission.

C. Members shall serve terms coincident with their terms of office. Vacancies for unexpired terms shall be filled in the same manner as the original appointments. Members may be reappointed for successive terms.

D. The members of the Commission shall elect a chairman and vice-chairman annually. A majority of the voting members of the Commission shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

E. Legislative members of the Commission shall receive such compensation as provided in § 30-19.12, and nonlegislative members shall receive such compensation as provided in § 2.2-2813.

F. As used in this chapter, "MEI project" means the same as that term is defined in § 2.2-2260.

2009, cc. 246, 311; 2010, cc. 543, 716; 2015, c. 761.



§ 30-310. Review of incentive packages

A.1. The Commission shall review individual incentive packages, including but not limited to packages offering tax incentives, for economic development projects (including but not limited to MEI projects) for which (i) one or more of the incentives in the incentive package is not authorized under current law or an amendment by the General Assembly is being sought to one or more currently existing incentives included as part of the incentive package or (ii) the aggregate amount of incentives to be provided by the Commonwealth in the incentive package including grants, tax incentives such as credits and exemptions, general or nongeneral funds, proceeds from bonds, rights to lease property at below fair market value, or any other incentives from the Commonwealth is in excess of $10 million in value. The Commission shall recommend approval or denial of such packages to the General Assembly. Factors that shall be considered by the Commission in its review shall include, but not be limited to (i) return on investment, (ii) the time frame for repayment of incentives to the Commonwealth, (iii) average wages of the jobs created by the prospective MEI project or other economic development project, (iv) the amount of capital investment that is required, and (v) the need for enhanced employment opportunities in the prospective location of the prospective MEI project or other economic development project.

2. a. Any time a proposed individual incentive package is to be considered by the Commission, materials outlining (i) the value of the proposed incentives, (ii) assumed return on investment, (iii) the time frame for repayment of incentives to the Commonwealth, (iv) average wages of the jobs created by the prospective MEI project or other economic development project, (v) the amount of capital investment that is required, and (vi) the need for enhanced employment opportunities in the prospective location of the prospective MEI project or other economic development project, shall be provided to the Commission members not less than 48 hours prior to the scheduled Commission meeting.

b. The timing of any request for an endorsement of a proposed individual incentive package should be scheduled so that the MEI Commission could, at its discretion, have up to seven days subsequent to the presentation of the incentive package prior to endorsing or rejecting such proposal.

B. An affirmative vote by three of the five members of the Commission from the House of Delegates and two of the three members of the Commission from the Senate shall be required to endorse any incentive package, including but not limited to packages offering tax incentives, for economic development projects (including but not limited to MEI projects) for which (i) one or more of the incentives in the incentive package is not authorized under current law or an amendment by the General Assembly is being sought to one or more currently existing incentives included as part of the incentive package or (ii) the aggregate amount of incentives to be provided by the Commonwealth in the incentive package including grants, tax incentives such as credits and exemptions, general or nongeneral funds, proceeds from bonds, rights to lease property at below fair market value, or any other incentives from the Commonwealth is in excess of $10 million in value.

2009, cc. 246, 311; 2010, cc. 543, 716; 2013, c. 806; 2015, c. 761.



§ 30-311. Staff; cooperation from other state agencies

Administrative staff support shall be provided by the staffs of the House Committee on Appropriations and the Senate Finance Committee. Additional assistance as needed shall be provided by the Auditor of Public Accounts, the Virginia Economic Development Authority, or the Virginia Public Building Authority.

2009, cc. 246, 311.



§ 30-312. Commission report to General Assembly

The Commission shall report annually by the first day of each General Assembly Regular Session on all endorsed incentive packages. Staff identified in § 30-311 shall assist the commission in preparing such report, which shall contain the following information: (i) the industrial sector of the MEI project or other economic development project, (ii) known competitor states, (iii) employment creation and capital investment expectations, (iv) anticipated average annual wage of the new jobs, (v) local and state returns on investment as prepared by the Virginia Economic Development Partnership Authority, (vi) expected time frame for repayment of the incentives to the Commonwealth in the form of direct and indirect general tax revenues, (vii) details of the proposed incentive package, including the breakdown of the components into various uses and an expected timeline for payments, and (viii) draft legislation or amendments to the Appropriation Act that propose financing for the endorsed incentive package through the Virginia Public Building Authority or any other proposed funding or financing mechanisms.

2009, cc. 246, 311; 2010, cc. 543, 716.



§ 30-313. Commission report to General Assembly

Expired June 30, 2013.



§ 30-326. (Expires July 1, 2016) Autism Advisory Council created; purpose; membership; staff

A. The Autism Advisory Council (the Council) is established as an advisory council in the legislative branch of state government to promote coordination of services and resources among agencies involved in the delivery of services to Virginians with autism spectrum disorders and to increase public awareness of such services and resources.

B. The Council shall have a total membership of eight members that shall consist of six legislative members and two nonlegislative citizen members. Members shall be appointed as follows: two members of the Senate to be appointed by the Senate Committee on Rules; four members of the House of Delegates, to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; and two nonlegislative citizen members, of whom one shall be a practicing pediatrician and one shall be an advocate for autism spectrum disorders, to be appointed by the Governor. The Council shall request the participation of the Commissioner of Behavioral Health and Developmental Services, the Commissioner for Aging and Rehabilitative Services, the Commissioner of Health, the Commissioner of Social Services, the Superintendent of Public Instruction, the Executive Director of the Virginia Board for People with Disabilities, the Director of the Department of Medical Assistance Services, the Director of the Virginia Autism Resource Center at Virginia Commonwealth University, and the president of Commonwealth Autism Service, or their designees. Nonlegislative citizen members of the Council shall be citizens of the Commonwealth. Unless otherwise approved in writing by the chairman of the Council and the respective Clerk, nonlegislative citizen members shall only be reimbursed for travel originating and ending within the Commonwealth for the purpose of attending meetings.

C. Legislative members shall serve terms coincident with their terms of office. All appointments of nonlegislative citizen members shall be for four-year terms. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Legislative and citizen members may be reappointed; however, no citizen member shall serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's term limit. Vacancies shall be filled in the same manner as the original appointments.

Legislative members of the Council shall receive such compensation as provided in § 30-19.12 and nonlegislative citizen members shall receive such compensation as provided in § 2.2-2813 for their services. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. However, all such compensation and expense payments shall be paid from existing appropriations to the Council or, if unfunded, shall be approved by the Joint Rules Committee.

D. The Council shall elect a chairman and vice-chairman annually, who shall be members of the General Assembly. A majority of the members of the Council shall constitute a quorum. The Council shall meet no more than four times a year, upon the call of the chairman or the majority of the members.

E. Administrative staff support shall be provided by the Office of the Clerk of the Senate or the Clerk of the House of Delegates, as may be appropriate for the house in which the chairman serves. The Division of Legislative Services shall provide legal, research, policy analysis, and other services as requested by the Council.

F. No recommendation of the Council shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Council (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Council.

2011, c. 752; 2012, cc. 803, 835.



§ 30-327. (Expires July 1, 2016) Powers and duties of the Council

A. The Council shall have the power and duty to:

1. Facilitate the coordination of services and resources among agencies involved in the delivery of services to Virginians with autism spectrum disorders;

2. Monitor the implementation of action plans developed by agencies in response to the report of the Joint Legislative Audit and Review Commission entitled "Assessment of Services for Virginians with Autism Spectrum Disorders, " House Document No. 8 (2009);

3. Recommend policies, legislation, and funding needed to implement the action plans developed in response to the report of the Joint Legislative Audit and Review Commission entitled "Assessment of Services for Virginians with Autism Spectrum Disorders, " House Document No. 8 (2009) and address other emerging issues; and

4. Determine services, resources, and policies that may further address the needs of individuals with autism spectrum disorders.

B. By December 1 of each year, the Council shall submit to the Governor and the General Assembly and to the Division of Legislative Automated Systems for publication as a House or Senate document an annual report containing progress updates and recommended next steps to be taken by agencies in the following year.

2011, c. 752.



§ 30-328. (Expires July 1, 2016) Autism spectrum disorders defined

For the purposes of this chapter, "autism spectrum disorders" shall include the following, as defined in the current edition of the "Diagnostic and Statistical Manual of Mental Disorders" published by the American Psychiatric Association: (i) autistic disorder, (ii) Asperger's syndrome, (iii) Rett syndrome, (iv) childhood disintegrative disorder, and (v) Pervasive Developmental Disorder -- Not Otherwise Specified.

2011, c. 752.



§ 30-329. (Expires July 1, 2016) Sunset

This chapter shall expire on July 1, 2016.

2011, c. 752; 2014, cc. 496, 537.



§ 30-330. Title of chapter and purpose

The General Assembly hereby designates the Joint Legislative Audit and Review Commission (the Commission) to oversee and evaluate the Virginia College Savings Plan on a continuing basis and to make such special studies and reports as may be requested by the General Assembly, the House Committee on Appropriations, or the Senate Committee on Finance.

2012, cc. 591, 659.



§ 30-331. Duties and powers

A. The areas of review and evaluation to be conducted by the Commission shall include, but are not limited to, the following: (i) structure and governance of the Virginia College Savings Plan; (ii) structure of the investment portfolio; (iii) investment practices, policies, and performance; (iv) actuarial policy; and (v) administration and management of the Virginia College Savings Plan.

B. For purposes of carrying out its duties under this chapter, the Commission shall have the following powers, including but not limited to:

1. Access to the information, records, and facilities of the Virginia College Savings Plan and any corporations or subsidiaries thereof or other entities owned, directly or indirectly, or otherwise created by or on behalf of the Plan.

2. Access to the public and executive session meetings and records of the Board of the Virginia College Savings Plan, as well as those of any advisory committees. Access shall include the right to attend such meetings.

3. Access to the Virginia College Savings Plan's employees, consultants, actuaries, investment managers, advisors, attorneys, accountants, or other contractors in the employ or hire of the Virginia College Savings Plan. Such persons shall cooperate with the Commission and upon its request shall provide specific information or opinions in the form requested.

C. The chairman of the Commission may appoint a permanent subcommittee to provide guidance and direction for oversight activities, subject to the full Commission's supervision and such guidelines as the Commission itself may provide.

D. Confidential or proprietary records of the Virginia College Savings Plan or its subsidiary corporations provided to the Commission shall be exempt from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

2012, cc. 591, 659.



§ 30-332. Required reports

A. The Virginia College Savings Plan shall submit to the General Assembly, through the Commission, annual reports on the investment programs of the Virginia College Savings Plan. The report shall be presented in a format approved by the Commission and shall include information concerning (i) planned or actual material changes in asset allocation, (ii) investment performance of all asset classes and subclasses, and (iii) investment policies and programs.

B. The Virginia College Savings Plan shall submit an annual report on the actuarial soundness of the Plan's prepaid programs, which shall include (i) contract pricing policies and objectives, (ii) current and projected assets and actuarially estimated value of tuition obligations, and (iii) actuarial assumptions.

C. The Virginia College Savings Plan shall furnish such reports or information as may be requested by the Commission or standing committees of the General Assembly having jurisdiction over the subject matter that is the basis of such committees' inquiry.

D. The Commission shall publish the following reports concerning the Virginia College Savings Plan: (i) a biennial status report that shall include, at a minimum and where appropriate, findings and recommendations and (ii) with the assistance of an actuary, a review of the Virginia College Savings Plan's annual actuarial valuation reports once every four years.

2012, cc. 591, 659.



§ 30-333. Use of consultants

The Commission may employ on a consulting basis such investment, actuarial, and other professional or technical experts as may be reasonably necessary for the Commission to fulfill its responsibilities under this chapter. Such consultants shall provide, upon request, assistance to the House Committee on Appropriations and Senate Committee on Finance on matters related to the Virginia College Savings Plan.

2012, cc. 591, 659.



§ 30-334. Cooperation of other agencies

All agencies of the Commonwealth shall cooperate as requested by the Commission in the performance of its duties under this chapter.

2012, cc. 591, 659.



§ 30-335. Funding for the Commission's oversight activities

The Commission's reasonable and necessary expenses related to its duties under this chapter shall be paid by the Virginia College Savings Plan. On or before September 30 of each year, the Commission shall submit to the Board of the Virginia College Savings Plan an itemized estimate for the next fiscal year of the amounts necessary to pay the Commission's expenses related to its duties under this chapter and shall include the estimate as part of the agency's budget submission to the House Committee on Appropriations and the Senate Committee on Finance.

2012, cc. 591, 659.



§ 30-336. Joint Subcommittee to Evaluate Tax Preferences; purpose

The Joint Subcommittee to Evaluate Tax Preferences (the Joint Subcommittee) is established in the legislative branch of state government. The purpose of the Joint Subcommittee is to oversee the evaluation of Virginia's tax preferences, including but not limited to tax credits, deductions, subtractions, exemptions, and exclusions.

2012, c. 777.



§ 30-337. Membership; terms; vacancies; chairman and vice-chairman; quorum; meetings; compensation

The Joint Subcommittee shall have a total membership of 14 legislative members that shall consist of eight members of the House of Delegates and six members of the Senate. Members shall be appointed as follows: eight members of the House of Delegates, of which six shall be members of the House Committee on Finance and two shall be members of the House Committee on Appropriations to be appointed by the Speaker of the House of Delegates, upon the recommendation of the Chairman of the House Committee on Appropriations and the Chairman of the House Committee on Finance, respectively; and six members of the Senate to be appointed by the Senate Committee on Rules, upon the recommendation of the Chairman of the Senate Committee on Finance.

Members shall serve terms coincident with their terms of office. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Members may be reappointed. Vacancies shall be filled in the same manner as the original appointments.

The Joint Subcommittee shall elect a chairman and vice-chairman from among its membership.

A majority of the members shall constitute a quorum. The meetings of the Joint Subcommittee shall be held at the call of the chairman or whenever the majority of the members so request.

No recommendation of the Joint Subcommittee shall be adopted if a majority of the House members or a majority of the Senate members appointed to the Joint Subcommittee (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Joint Subcommittee.

Members of the Joint Subcommittee shall receive such compensation and shall be reimbursed for reasonable and necessary expenses as provided in the general appropriation act.

2012, c. 777.



§ 30-338. Powers and duties of the Joint Subcommittee; staffing; reports

The Joint Subcommittee shall have the following powers and duties:

1. Undertake a systematic review of Virginia's tax preferences;

2. Adopt a schedule for reviewing tax preferences based upon program areas to which the preferences relate;

3. Establish procedures and performance measures to evaluate the effectiveness of tax preferences;

4. Request that the Governor direct Department of Taxation staff conduct independent evaluations of tax preferences in promoting economic activity, generating revenue, or otherwise achieving their intended policy purpose and report the findings to the Joint Subcommittee;

5. Recommend a process and guidelines for establishing expiration dates for tax preferences; and

6. Submit an annual report to the General Assembly and the Governor of its recommendations, including which tax preferences should be continued, expanded, modified, or eliminated.

The Joint Subcommittee is authorized to establish a technical advisory group to assist the work of the Joint Subcommittee and Department of Taxation staff by providing additional guidance and reviewing evaluations conducted by the Department. The technical advisory group shall include individuals with tax policy or economic expertise and legislative staff.

Administrative staff support shall be provided by the Office of the Clerk of the House of Delegates. Legal, research, policy analysis, and other services requested by the Joint Subcommittee shall be provided by the Division of Legislative Services. Technical assistance shall be provided by the staffs of the House Committee on Appropriations and the Senate Committee on Finance.

The chairman shall submit to the General Assembly and the Governor an annual executive summary of the interim activity and work of the Joint Subcommittee no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2012, c. 777.



§ 30-339. (Expires July 1, 2017) Health Insurance Reform Commission established; membership; terms

A. The Health Insurance Reform Commission (the Commission) is established in the legislative branch of state government.

B. The Commission shall consist of 10 members that include eight legislative members and two nonvoting ex officio members as follows: four members of the House Committee on Commerce and Labor appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; four members of the Senate Committee on Commerce and Labor appointed by the Senate Committee on Rules; and the Secretary of Health and Human Resources and the Commissioner of Insurance, or their designees.

C. Members of the Commission shall serve terms coincident with their terms of office. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. All members may be reappointed.

D. The Commission annually shall elect a chairman and vice-chairman from among its membership, who shall be members of the General Assembly.

2013, c. 709.



§ 30-340. (Expires July 1, 2017) Quorum; meetings; voting on recommendations

A. A majority of the members shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

B. No recommendation of the Commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

2013, c. 709.



§ 30-341. (Expires July 1, 2017) Compensation; expenses

Legislative members of the Commission shall receive such compensation as provided in § 30-19.12. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825. Funding for the compensation and costs of expenses of members shall be provided by the State Corporation Commission.

2013, c. 709.



§ 30-342. (Expires July 1, 2017) Powers and duties

The Commission shall have the following powers and duties:

1. Monitor the work of appropriate federal and state agencies in implementing the provisions of the federal Patient Protection and Affordable Care Act (the Act), including amendments thereto and regulations promulgated thereunder;

2. Receive information provided to the Commission pursuant to § 30-343 and, on the basis of such information, assess the implications of the Act's implementation on residents of the Commonwealth, businesses operating within the Commonwealth, and the general fund of the Commonwealth;

3. Consider the development of a comprehensive strategy for implementing health reform in Virginia, including recommendations for innovative health care solutions independent of the approach embodied in the Act that meet the needs of Virginia's citizens and government by creating an improved health system that will serve as an economic driver for the Commonwealth while allowing for more effective and efficient delivery of high quality care at lower cost;

4. Receive periodic reports from the Bureau of Insurance of the State Corporation Commission pursuant to § 30-343 and recommend health benefits required to be included within the scope of the essential health benefits provided under health insurance products offered in the Commonwealth, including any benefits that are not required to be provided by the terms of the Act;

5. Upon request of the Chairman of the House or Senate Committee on Commerce and Labor, assess proposed mandated benefits and providers as provided in § 30-343 and recommend whether, on the basis of such assessments, mandated benefits and providers be providers under health care plans offered through a health benefit exchange, outside a health benefit exchange, neither, or both;

6. Conduct other studies of mandated benefits and provider issues as requested by the General Assembly; and

7. Develop such recommendations as may be appropriate for legislative and administrative consideration in order to increase access to health insurance coverage, ensure that the costs to business and individual purchasers of health insurance coverage are reasonable, and encourage a robust market for health insurance products in the Commonwealth.

2013, c. 709; 2015, c. 698.



§ 30-343. (Expires July 1, 2017) Standing committees to request Commission study

A. Whenever a legislative measure containing a mandated health insurance benefit or provider is proposed that is not identical or substantially similar to a legislative measure previously reviewed by the Commission within the three-year period immediately preceding the then-current session of the General Assembly, the Chairman of the House or Senate Committee on Commerce and Labor having jurisdiction over the proposal shall request that the Commission assess the proposal. The Commission shall be given a period of 24 months to complete and submit its assessment. A report summarizing the Commission's assessment shall be forwarded to the Chairman of the standing committee that requested the assessment.

B. Upon receipt of such a request, the Commission shall request the Bureau of Insurance of the State Corporation Commission (the Bureau) to prepare an analysis of the extent to which the proposed mandate is currently available under qualified health plans in the Commonwealth and advise the Commission as to whether, on the basis of that analysis, the Exchange would likely determine, in accordance with applicable federal rules, that the proposed mandate exceeds the scope of the essential health benefits. The Bureau's analysis shall be advisory only and not binding upon the Commission, the Exchange, the Bureau, the State Corporation Commission, or any other parties.

C. Upon request of the Commission, the Bureau and the Joint Legislative Audit and Review Commission shall jointly assess the social and financial impact and the medical efficacy of the proposed mandate, which assessment shall include an estimate of the effects of enactment of the proposed mandate on the costs of health coverage in the Commonwealth, including any estimated additional costs that the Commonwealth may be responsible for pursuant to § 1311(d)(3)(B) of the Patient Protection and Affordable Care Act should the proposed mandate ultimately be determined by the Exchange to be a benefit that exceeds the scope of the essential health benefits. Upon completion of the assessment by the Bureau and the Joint Legislative Audit and Review Commission, the Commission may make a recommendation regarding its support of or opposition to the enactment of the proposed mandate. The Commission's recommendation may address whether the proposed mandate should be provided under health care plans offered through a health benefit exchange or outside a health benefit exchange.

The Commission shall be given a period of 24 months to complete and submit its assessment. A report summarizing the Commission's study shall be forwarded to the Governor and the General Assembly.

D. Whenever a legislative measure containing a mandated health insurance benefit or provider is identical or substantially similar to a legislative measure previously reviewed by the Commission within the three-year period immediately preceding the then current session of the General Assembly, the standing committee may request the Commission to study as provided in subsection A.

2013, c. 709; 2015, c. 698.



§ 30-344. (Expires July 1, 2017) Staffing

Administrative staff support for the Commission shall be provided by the Office of the Clerk of the Senate or the Office of Clerk of the House of Delegates as may be appropriate for the house in which the chairman of the Commission serves. The Division of Legislative Services shall provide legal, research, policy analysis, and other services as requested by the Commission. The Bureau of Insurance of the State Corporation Commission and such other state agencies as may be considered appropriate by the Commission shall provide staff assistance to the Commission All agencies of the Commonwealth shall provide assistance to the Commission, upon request.

2013, c. 709; 2015, c. 698.



§ 30-345. (Expires July 1, 2017) Chairman's executive summary of activity and work of the Commission

The chairman of the Commission shall submit to the Governor and the General Assembly an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2013, c. 709.



§ 30-346. (Expires July 1, 2017) Sunset

This chapter shall expire on July 1, 2017.

2013, c. 709.



§ 30-347. Medicaid Innovation and Reform Commission; membership; terms; compensation and expenses; definition

A. The Medicaid Innovation and Reform Commission (the Commission) is established as a commission in the legislative branch of state government. The purpose of the Commission shall be to review, recommend and approve innovation and reform proposals affecting the implementation of Title XIX and Title XXI of the Social Security Act, including eligibility and financing for proposals set out in Item 307 of Chapter 806 of the 2013 Acts of Assembly. Specifically, the Commission shall review (i) the development of reform proposals; (ii) progress in obtaining federal approval for reforms such as benefit design, service delivery, payment reform, and quality and cost containment outcomes; and (iii) implementation of reform measures.

B. The Commission shall consist of 12 members as follows: the chair of the House Committee on Appropriations, or his designee, and four members of the House Committee on Appropriations appointed by the chair and the chair of the Senate Finance Committee, or his designee, and four members of the Senate Finance Committee appointed by the chair. In addition, the Secretaries of Finance and Health and Human Resources shall serve as ex officio, nonvoting members of the Commission.

C. Members shall serve terms coincident with their terms of office. Vacancies for unexpired terms shall be filled in the same manner as the original appointments. Members may be reappointed for successive terms.

D. 1. The members of the Commission shall elect a chairman and vice chairman annually. A majority of the voting members of the Commission shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request. The Commission shall meet bimonthly beginning in June 2013, or as soon as possible thereafter.

2. An affirmative vote by three of the five members of the Commission from the House of Delegates and three of the five members of the Commission from the Senate shall be required to endorse any reform proposal to amend the State Plan for Medical Assistance under Title XIX of the Social Security Act, and any waivers thereof, to implement coverage for newly eligible individuals pursuant to 42 U.S.C. § 1396d(y)(1)[2010] of the Patient Protection and Affordable Care Act.

E. Legislative members of the Commission shall receive such compensation as provided in§ 30-19.12, and nonlegislative members shall receive such compensation as provided in § 2.2-2813.

2013, c. 806.



§ 30-348. (Expires July 1, 2017) Commission on Civics Education; purpose; membership; terms

The Commission on Civics Education (the Commission) is established in the legislative branch of state government. The purposes of the Commission are to (i) educate students on the importance of citizen involvement in a constitutional republic, (ii) promote the study of state and local government among the Commonwealth's citizenry, and (iii) enhance communication and collaboration among organizations in the Commonwealth that conduct civics education.

The Commission shall have a total membership of 15 members that shall consist of eight legislative members, six nonlegislative citizen members, and one ex officio member. Members shall be appointed as follows: five members of the House of Delegates, to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; three members of the Senate, to be appointed by the Senate Committee on Rules; three nonlegislative citizen members, one of whom shall have a background in curriculum development, interactive learning, and multimedia technology, one of whom shall be a current or retired school civics teacher, and one of whom shall be a representative of an organization that promotes civic learning, to be appointed by the Speaker of the House of Delegates; and three nonlegislative citizen members, one of whom shall be a retired school civics teacher, one of whom shall be a representative of a public policy center of a public institution of higher education in the Commonwealth, and one of whom shall be a representative of the Virginia Press Association, to be appointed by the Senate Committee on Rules. The Superintendent of Public Instruction or his designee shall serve ex officio with voting privileges. Nonlegislative citizen members of the Commission shall be citizens of the Commonwealth. Unless otherwise approved in writing by the chairman of the Commission, the Clerk of the House of Delegates, and the Clerk of the Senate, nonlegislative citizen members shall only be reimbursed for travel originating and ending within the Commonwealth for the purpose of attending meetings.

Legislative members and the ex officio member of the Commission shall serve terms coincident with their terms of office. Nonlegislative citizen members shall be appointed for a term of two years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Legislative members and nonlegislative citizen members may be reappointed. However, no nonlegislative citizen member shall serve more than four consecutive two-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's eligibility for reappointment. Vacancies shall be filled in the same manner as the original appointments.

The Commission shall elect a chairman and vice-chairman from among its membership, who shall be members of the General Assembly.

2014, c. 562.



§ 30-349. (Expires July 1, 2017) Quorum; meetings; voting on recommendations

A majority of the members shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever a majority of the members so request.

No recommendation of the Commission shall be adopted if a majority of the House members or a majority of the Senate members appointed to the Commission (i) vote against the recommendation and (ii) vote for the recommendation to fail notwithstanding the majority vote of the Commission.

2014, c. 562.



§ 30-350. (Expires July 1, 2017) Compensation; expenses

Legislative members of the Commission shall receive such compensation as provided in § 30-19.12, and nonlegislative citizen members shall receive such compensation for the performance of their duties as provided in § 2.2-2813. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813 and 2.2-2825.

2014, c. 562.



§ 30-351. (Expires July 1, 2017) Powers and duties; report

The Commission shall have the following powers and duties:

1. To develop and coordinate outreach programs in collaboration with schools to educate students on the importance of understanding that (i) a constitutional republic is a form of government dependent on reasoned debate and good faith negotiation; (ii) individual involvement is a critical factor in community success; and (iii) consideration of and respect for others is essential to deliberating, negotiating, and advocating positions on public concerns.

2. To identify civics education projects in the Commonwealth and provide technical assistance as may be needed to such programs.

3. To build a network of civics education professionals to share information and strengthen partnerships.

4. To develop, in consultation with entities represented on the Commission and others as determined by the Commission, a clearinghouse that shall be accessible on the Department of Education's website. The electronic clearinghouse shall include, among other things, (i) a database of civics education resources, lesson plans, and other programs of best practices in civics education; (ii) a bulletin board to promote discussion and exchange of ideas relative to civics education; (iii) an events calendar; and (iv) links to civics education research.

5. To make recommendations to the Board of Education regarding revisions to the Standards of Learning for civics and government.

6. To seek, receive, and expend gifts, grants, donations, bequests, or other funds from any source to support the work of the Commission and facilitate the objectives of this chapter.

7. To submit to the Governor and the General Assembly an annual report. The chairman shall submit to the Governor and the General Assembly an annual executive summary of the interim activity and work of the Commission no later than the first day of each regular session of the General Assembly. The executive summary shall be submitted for publication as a report document as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be posted on the General Assembly's website.

2014, c. 562.



§ 30-352. (Expires July 1, 2017) Commission on Civics Education Fund

There is hereby created in the state treasury a special nonreverting fund to be known as the Commission on Civics Education Fund, referred to in this section as "the Fund." The Fund shall be established on the books of the Comptroller and shall consist of gifts, grants, donations, bequests, or other funds from any source as may be received by the Commission for its work. Moneys shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used for the purpose of enabling the Commission to perform its duties. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the chairman of the Commission.

2014, c. 562.



§ 30-353. (Expires July 1, 2017) Staffing

Administrative staff support shall be provided by the Office of the Clerk of the chairman of the Commission. The Division of Legislative Services shall provide legal, research, policy analysis, and other services as requested by the Commission. Technical assistance shall be provided by the Department of Education. All agencies of the Commonwealth shall provide assistance to the Commission, upon request.

2014, c. 562.



§ 30-354. (Expires July 1, 2017) Sunset

This chapter shall expire on July 1, 2017.

2014, c. 562.



§ 30-355. Virginia Conflict of Interest and Ethics Advisory Council; membership; terms; quorum; expenses

A. The Virginia Conflict of Interest and Ethics Advisory Council (the Council) is hereby created as an advisory council in the legislative branch to encourage and facilitate compliance with the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.) and the General Assembly Conflicts of Interests Act (§ 30-100 et seq.)(hereafter the Acts) and the lobbying laws in Article 3 (§ 2.2-418 et seq.) of Chapter 4 of Title 2.2 (hereafter Article 3).

B. The Council shall consist of nine members as follows: three members appointed by the Speaker of the House of Delegates, two of whom shall be members of the House of Delegates and one of whom shall be a former judge of a court of record; three members appointed by the Senate Committee on Rules, two of whom shall be members of the Senate and one of whom shall be a former judge of a court of record; and three members appointed by the Governor, one of whom shall be a current or former executive branch employee, one of whom shall be appointed from a list of three nominees submitted by the Virginia Association of Counties, and one of whom shall be appointed from a list of three nominees submitted by the Virginia Municipal League. In the appointment to the Council of members of the House of Delegates made by the Speaker and members of the Senate made by the Senate Committee on Rules, equal representation shall be given to each of the political parties having the highest and next highest number of members elected to their respective body. All members of the Council are subject to confirmation by the General Assembly by a majority vote in each house of (i) the members present of the majority party and (ii) the members present of the minority party.

C. All appointments following the initial staggering of terms shall be for terms of four years, except that appointments to fill vacancies shall be for the unexpired terms in the same manner as the original appointment. No nonlegislative citizen member shall be eligible to serve for more than two successive four-year terms. However, after the expiration of a term of three years or less, or after the expiration of the remainder of a term to which appointed to fill a vacancy, two additional terms may be served by such member if appointed thereto. Legislative members and other state government officials shall serve terms coincident with their terms of office. Legislative members may be reappointed for successive terms.

D. The members of the Council shall elect from among their membership a chairman and a vice-chairman for two-year terms. The chairman and vice-chairman may not succeed themselves to the same position. The Council shall hold meetings quarterly or upon the call of the chairman. A majority of the Council appointed shall constitute a quorum.

E. Members of the Council shall receive no compensation for their services but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided in §§ 2.2-2813, 2.2-2825, and 30-19.12, as appropriate. Funding for expenses of the members shall be provided from existing appropriations to the Council.

2014, cc. 792, 804; 2015, cc. 763, 777.



§ 30-356. Powers and duties of the Council

The Council shall:

1. Review all disclosure forms filed by lobbyists pursuant to Article 3 and by state government officers and employees and legislators pursuant to the Acts. The Council may review disclosure forms for completeness, including reviewing the information contained on the face of the form to determine if the disclosure form has been fully completed and comparing the disclosures contained in any disclosure form filed by a lobbyist pursuant to § 2.2-426 with other disclosure forms filed with the Council, and requesting any amendments to ensure the completeness of and correction of errors in the forms, if necessary. If a disclosure form is found to have not been filed or to have been incomplete as filed, the Council shall notify the filer in writing and direct the filer to file a completed disclosure form within a prescribed period of time, and such notification shall be confidential and is excluded from the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.);

2. (Effective until July 1, 2016) Accept any disclosure forms by computer or electronic means in accordance with the standards approved by the Council and using software meeting standards approved by it. The Council shall provide software or electronic access for filing the required disclosure forms to all filers without charge. The Council shall prescribe the method of execution and certification of electronically filed forms, including the use of an electronic signature as authorized by the Uniform Electronic Transactions Act (§ 59.1-479 et seq.);

2. (Effective July 1, 2016) Require all disclosure forms to be filed electronically in accordance with the standards approved by the Council. The Council shall provide software or electronic access for filing the required disclosure forms to all filers without charge. The Council shall prescribe the method of execution and certification of electronically filed forms, including the use of an electronic signature as authorized by the Uniform Electronic Transactions Act (§ 59.1-479 et seq.);

3. Accept and review any statement received from a filer disputing the receipt by such filer of a gift that has been disclosed on the form filed by a lobbyist pursuant to Article 3;

4. Beginning July 1, 2016, establish and maintain a searchable electronic database comprising disclosure forms filed pursuant to §§ 2.2-426, 2.2-3117, 2.2-3118, and 30-111. Such database shall be available to the public through the Council's official website;

5. Furnish, upon request, formal advisory opinions or guidelines and other appropriate information, including informal advice, regarding ethics, conflicts issues arising under Article 3 or the Acts, or a person's duties under Article 3 or the Acts to any person covered by Article 3 or the Acts or to any agency of state or local government, in an expeditious manner. The Council may authorize a designee to furnish formal opinions or informal advice. Formal advisory opinions are public record and shall be published on the Council's website; however, no formal advisory opinion furnished by a designee of the Council shall be published until such opinion has been approved by the Council. Published formal advisory opinions may have such deletions and changes as may be necessary to protect the identity of the person involved. Informal advice given by the Council or the Council's designee is confidential, protected by the attorney-client privilege, and is excluded from the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.);

6. Conduct training seminars and educational programs for lobbyists, state and local government officers and employees, legislators, and other interested persons on the requirements of Article 3 and the Acts and provide ethics orientation sessions for legislators in compliance with Article 6 (§ 30-129.1 et seq.) of Chapter 13;

7. Approve orientation courses conducted pursuant to § 2.2-3128 and, upon request, review the educational materials and approve any training or course on the requirements of Article 3 and the Acts conducted for state and local government officers and employees;

8. Publish such educational materials as it deems appropriate on the provisions of Article 3 and the Acts;

9. Review actions taken in the General Assembly with respect to the discipline of its members for the purpose of offering nonbinding advice;

10. Request from any agency of state or local government such assistance, services, and information as will enable the Council to effectively carry out its responsibilities. Information provided to the Council by an agency of state or local government shall not be released to any other party unless authorized by such agency;

11. Redact from any document or form that is to be made available to the public any residential address, personal telephone number, or signature contained on that document or form; and

12. Report on or before December 1 of each year on its activities and findings regarding Article 3 and the Acts, including recommendations for changes in the laws, to the General Assembly and the Governor. The annual report shall be submitted by the chairman as provided in the procedures of the Division of Legislative Automated Systems for the processing of legislative documents and reports and shall be published as a state document.

2014, cc. 792, 804; 2015, cc. 763, 777.



§ 30-356.1. (Effective January 1, 2016) Request for approval for certain travel

A. The Council shall receive and review a request for the approval of travel submitted by a person required to file the disclosure form prescribed in § 2.2-3117 or 30-111 to accept any travel-related transportation, lodging, hospitality, food or beverage, or other thing of value that has a value exceeding $100 where such approval is required pursuant to subsection G of § 2.2-3103.1 or subsection F of § 30-103.1. A request for the approval of travel shall not be required for the following, but such travel shall be disclosed as may be required by the Acts:

1. Travel disclosed pursuant to the Campaign Finance Disclosure Act (§ 24.2-945 et seq.);

2. Travel paid for or provided by the government of the United States, any of its territories, or any state or any political subdivision of such state;

3. Travel provided to facilitate attendance by a legislator at a regular or special session of the General Assembly, a meeting of a legislative committee or commission, or a national conference where attendance is approved by the House or Senate Committee on Rules; or

4. Travel related to an official meeting of the Commonwealth, its political subdivisions, or any board, commission, authority, or other entity, or any charitable organization established pursuant to § 501(c)(3) of the Internal Revenue Code affiliated with such entity, to which such person has been appointed or elected or is a member by virtue of his office or employment.

B. When reviewing a request for the approval of travel, the Council shall consider the purpose of the travel as it relates to the official duties of the requester. The Council shall approve any request for travel that bears a reasonable relationship between the purpose of the travel and the official duties of the requester. Such travel shall include any meeting, conference, or other event (i) composed primarily of public officials, (ii) at which public policy related to the duties of the requester will be discussed in a substantial manner, (iii) reasonably expected to educate the requester on issues relevant to his official duties or to enhance the requester's knowledge and skills relative to his official duties, or (iv) at which the requester has been invited to speak regarding matters reasonably related to the requester's official duties.

C. The Council shall not approve any travel requests that bear no reasonable relationship between the purpose of the proposed travel and the official duties of the requester. In making such determination, the Council shall consider the duration of travel, the destination of travel, the estimated value of travel, and any previous or recurring travel.

D. Within five business days of receipt of a request for the approval of travel, the Council shall grant or deny the request, unless additional information has been requested. If additional information has been requested, the Council shall grant or deny the request for the approval within five business days of receipt of such information. If the Council has not granted or denied the request for approval of travel or requested additional information within such five-day period, such travel shall be deemed to have been approved by the Council. Nothing in this subsection shall preclude a person from amending or resubmitting a request for the approval of travel. The Council may authorize a designee to review and grant or deny requests for the approval of travel.

E. A request for the approval of travel shall be on a form prescribed by the Council and made available on its website. Such form may be submitted by electronic means, facsimile, in-person submission, or mail or commercial mail delivery.

F. No person shall be prosecuted, assessed a civil penalty, or otherwise disciplined for acceptance of a travel-related thing of value if he accepted the travel-related thing of value after receiving approval under this section, regardless of whether such approval is later withdrawn, provided the travel occurred prior to the withdrawal of the approval.

2015, cc. 763, 777.



§ 30-357. Staff

Staff assistance to the Council shall be provided by the Division of Legislative Services. Staff shall perform those duties assigned to it by the Council, including those duties enumerated in § 30-356. The Division of Legislative Services shall employ an executive director, who shall be subject to the confirmation of the Joint Committee on Rules.

2014, cc. 792, 804; 2015, cc. 763, 777.



§ 30-358. Cooperation of agencies of state and local government

Every department, division, board, bureau, commission, authority, or political subdivision of the Commonwealth shall cooperate with, and provide such assistance to, the Council as the Council may request.

2014, cc. 792, 804.



§ 30-359. (Effective July 1, 2016) Intercollegiate Athletics Review Commission; purpose; membership; terms; compensation and expenses

A. As used in this chapter, "Commission" means the Intercollegiate Athletics Review Commission.

B. The Commission is established as an advisory commission in the legislative branch of state government. The purpose of the Commission is to review the plan and financing recommendations of the board of visitors of any public institution of higher education in the Commonwealth relating to the institution adding a major intercollegiate athletics program such as football or basketball or changing the division level of any of its existing intercollegiate athletics programs as set forth in subsection I of § 23-1.2.

C. The Commission shall consist of eleven members as follows: the chair of the House Committee on Appropriations, or his designee, and three members of the House Committee on Appropriations appointed by the chair and the chair of the Senate Committee on Finance, or his designee, and two members of the Senate Committee on Finance appointed by the chair. In addition, the Auditor of Public Accounts, the Secretary of Education, the Secretary of Finance, and the Director of the State Council of Higher Education for Virginia shall serve as ex officio, nonvoting members of the Commission.

D. Members shall serve terms coincident with their terms of office. Vacancies for unexpired terms shall be filled in the same manner as the original appointments.

E. The members of the Commission shall elect a chairman and vice-chairman annually. A majority of the voting members of the Commission shall constitute a quorum. The meetings of the Commission shall be held at the call of the chairman or whenever the majority of the members so request.

F. Members of the Commission shall receive such compensation and reimbursement of expenses as provided in the general appropriation act.

2015, c. 704.



§ 30-360. (Effective July 1, 2016) Review of plans to add a major intercollegiate athletics program or change the division level of an existing intercollegiate athletics program

A. Within two business days of receipt of a plan and financing recommendations for changing the division level of any existing intercollegiate athletics program pursuant to subsection I of § 23-1.2, the Commission shall review the plan and notify the board of visitors of the public institution of higher education of its findings and recommendations.

B. Within 45 business days of receipt of a plan and financing recommendations for adding a major intercollegiate athletics program such as football or basketball pursuant to subsection I of § 23-1.2, the Commission shall review the plan and notify the board of visitors of the public institution of higher education of its findings and recommendations.

C. Findings and recommendations of the Commission may relate to (i) the potential financial impact of the addition of a major intercollegiate athletics program or a change in the division level of an existing intercollegiate athletics program upon the Commonwealth and students, (ii) the potential impact on the subsidy percentage, as that term is defined in § 23-1.2, or (iii) the policy aspects of such an addition or change. Review by the Commission shall not be construed to constitute approval of any appropriations necessary to implement any portion of the plan.

D. Findings and recommendations of the Commission shall require an affirmative vote by three of the five members from the House Committee on Appropriations and two of the three members from the Senate Committee on Finance.

2015, c. 704.



§ 30-361. (Effective July 1, 2016) Staff; cooperation from other state agencies

Administrative staff support shall be provided by the staffs of the House Committee on Appropriations and the Senate Committee on Finance. Additional assistance as needed shall be provided by the State Council of Higher Education for Virginia.

2015, c. 704.






Title 32.1 - Health

§ 32.1-1. References to former sections, articles and chapters of Title 32 and other titles

Whenever any of the conditions, requirements, provisions or contents of any section, article or chapter of Title 32 or any other title of this Code as such titles existed prior to October 1, 1979, are transferred in the same or in modified form to a new section, article or chapter of this title or any other title of this Code and whenever any such former section, article or chapter is given a new number in this or any other title, all references to any such former section, article or chapter of Title 32 or other title appearing in this Code shall be construed to apply to the new or renumbered section, article or chapter containing such conditions, requirements, provisions or contents or portions thereof.

1979, c. 711.



§ 32.1-2. Finding and purpose

The General Assembly finds that the protection, improvement and preservation of the public health and of the environment are essential to the general welfare of the citizens of the Commonwealth. For this reason, the State Board of Health and the State Health Commissioner, assisted by the State Department of Health, shall administer and provide a comprehensive program of preventive, curative, restorative and environmental health services, educate the citizenry in health and environmental matters, develop and implement health resource plans, collect and preserve vital records and health statistics, assist in research, and abate hazards and nuisances to the health and to the environment, both emergency and otherwise, thereby improving the quality of life in the Commonwealth.

This comprehensive program of preventive, curative, restorative, and environmental health services shall include prevention and education activities focused on women's health, including, but not limited to, osteoporosis, breast cancer, and other conditions unique to or more prevalent among women.

1979, c. 711; 1995, c. 78.



§ 32.1-3. Definitions

As used in this title unless the context requires otherwise or it is otherwise provided:

1. "Board" or "State Board" means the State Board of Health.

2. "Commissioner" means the State Health Commissioner.

3. "Department" means the State Department of Health.

4. "Person" means an individual, corporation, partnership, association or any other legal entity.

1979, c. 711.



§ 32.1-3.1. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this title the Board, the Commissioner, or the Department is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Board, the Commissioner, or the Department may be sent by regular mail.

2011, c. 566.



§ 32.1-4. Sovereign immunity

Nothing contained in this title shall be construed to be a waiver of the defense of sovereign immunity except where expressly provided by the laws of this Commonwealth.

1979, c. 711.



§ 32.1-5. Appointment of members; terms and vacancies

There shall be a State Board of Health which shall consist of 15 residents of the Commonwealth appointed by the Governor for terms of four years each. Two members of the Board shall be members of the Medical Society of Virginia, one member shall be a member of the Virginia Pharmaceutical Association, one member shall be a member of the State Dental Association, one member shall be a member of the Virginia Nurses' Association, one member shall be a member of the Virginia Veterinary Medical Association, one member shall be a representative of local government, one member shall be a representative of the hospital industry, one member shall be a representative of the nursing home industry, one member shall be a representative of the licensed health carriers responsible under Title 38.2 for a managed care health insurance plan, one member shall be a corporate purchaser of health care, two members shall be consumers, one member shall have public environmental health expertise, and one member shall be a representative of the emergency medical services community recommended by the State Emergency Medical Services Advisory Board. A vacancy other than by expiration of term shall be filled by the Governor for the unexpired term.

No person shall be eligible to serve more than two full consecutive four-year terms.

Code 1950, § 32-1; 1956, c. 396; 1968, c. 371; 1972, c. 94; 1974, c. 67; 1978, c. 499; 1979, c. 711; 1989, c. 73; 1991, c. 93; 1998, c. 891; 2009, c. 128.



§ 32.1-6. Meetings and chairman

The Board shall meet annually in the City of Richmond and at such other times and places as it determines. It shall elect from its number a chairman who shall perform the usual duties of such officer in addition to the particular duties prescribed by law.

Code 1950, § 32-2; 1979, c. 711.



§ 32.1-7. Bylaws

The Board may adopt bylaws for its operation.

Code 1950, § 32-3; 1979, c. 711.



§ 32.1-8. Quorum

Six members of the Board shall constitute a quorum for the transaction of any lawful business.

Code 1950, § 32-4; 1974, c. 436; 1979, c. 711; 1989, c. 73 .



§ 32.1-9. Secretary

The Commissioner or, with the approval of the Board, his designee shall act as secretary of the Board and shall not be entitled to any additional compensation for such service.

Code 1950, § 32-5; 1979, c. 711.



§ 32.1-10. Repealed

Repealed by Acts 1980, c. 728.



§ 32.1-11. Environmental health, laboratory, and medical care services

A. The Board may formulate a program of environmental health services, laboratory services and preventive, curative and restorative medical care services, including home and clinic health services described in Titles V, XVIII and XIX of the United States Social Security Act and amendments thereto, to be provided by the Department on a regional, district or local basis.

B. The Board shall define the income limitations within which a person shall be deemed to be medically indigent. Persons so deemed to be medically indigent shall receive the medical care services of the Department without charge. The Board may also prescribe the charges to be paid for the medical care services of the Department by persons who are not deemed to be medically indigent and may, in its discretion and within the limitations of available funds, prescribe a scale of such charges based upon ability to pay. Funds received in payment of such charges are hereby appropriated to the Board for the purpose of carrying out the provisions of this title.

C. When the Department provides medical care services to a person who has private health insurance that covers the services provided, the Board shall authorize the Department to charge an amount equal to the allowable charge of such insurer for the services provided. If the insurer denies a claim for medical care services provided to such person, the patient portion of the bill shall not be greater than if the person did not have private health insurance.

D. The Board shall review periodically the program and charges adopted pursuant to this section.

Code 1950, § 32-8.1; 1966, c. 529; 1970, c. 439; 1979, c. 711; 2008, cc. 42, 81.



§ 32.1-11.1. Board to establish acquired immunodeficiency syndrome services and education grants program

With such funds as are appropriated for this purpose, the Board of Health shall establish the acquired immunodeficiency syndrome services and education grants program. The Board may award grants for (i) the provision of direct patient services including, but not limited to, mental health services, and home and community based health services; and (ii) broad-based community AIDS education efforts including, but not limited to, education of high risk populations, street outreach efforts and improvement of public knowledge, awareness and attitudes about human immunodeficiency virus infection and persons with acquired immunodeficiency syndrome.

The State Department of Health shall seek the advice of experts in the delivery of services to persons with AIDS and AIDS education to assist in the administration of the grants program.

1989, c. 613; 2003, c. 453.



§ 32.1-11.2. Regional AIDS resource and consultation centers; HIV early intervention centers

Utilizing existing state and local facilities and from such funds as are appropriated for this purpose, the Board of Health shall provide grants for no more than five regional AIDS resource and consultation centers and four HIV early intervention centers.

Each regional AIDS resource and consultation center shall be designed to address the need for expanded medical care and support services for persons with human immunodeficiency virus infection through education of health care professionals on a broad range of AIDS-related issues, clinical training for health care practitioners and students, medical consultation to community physicians and other health care providers, provision of current technical medical materials such as manuals and protocols for the management of HIV infection and medical literature, facilitation of access to health services, mental health and substance abuse services, support services and case management for HIV-infected persons. The regional AIDS resource and consultation centers shall cooperate with at least one of the medical schools located in the Commonwealth.

Each HIV early intervention center shall supply medical care and support services for persons with human immunodeficiency virus infection in accordance with its agreement with the Commissioner of Health.

The Board shall establish criteria for award of the grants. The criteria for the grants for the regional AIDS resource and consultation centers shall include, but not be limited to: (i) priority targeting of funds for services to high risk populations; (ii) geographical distribution of the centers in order to provide equal access to services throughout the Commonwealth; (iii) pro rata apportionment of funds according to the number of cases of acquired immunodeficiency syndrome in the various areas of the Commonwealth; (iv) development of innovative and flexible approaches to provision of services tailored to the specific needs of patients in the region; and (v) extensive community involvement.

1989, c. 613; 1993, c. 664; 1994, c. 610.



§ 32.1-11.3. Patient and community health education services

The Board shall formulate a program of patient and community health education services to be provided by the Department on a regional, district, or local basis. The program shall include services addressing health promotion and disease prevention and shall encourage the coordination of local and private sector health education services. This program shall include information on the causes, prevention, early detection, and treatment of osteoporosis.

1991, c. 195; 1995, c. 78.



§ 32.1-11.4. Repealed

Repealed by Acts 2007, c. 4, cl. 1.



§ 32.1-11.5. Pilot programs for obstetrical and pediatric care in underserved areas

A. The Board may approve pilot programs to improve access to (i) obstetrical care, which for the purposes of this section includes prenatal, delivery, and post-partum care; and (ii) pediatric care in areas of the Commonwealth where these services are severely limited. The proposals for such pilot programs shall be jointly developed and submitted to the Board by nurse practitioners licensed in the category of certified nurse midwife, certain perinatal centers as determined by the Board, obstetricians, family physicians, and pediatricians.

B. Nurse practitioners licensed by the Boards of Medicine and Nursing in the category of certified nurse midwife who participate in a pilot program shall associate with perinatal centers recommended by the Board and community obstetricians, family physicians, and pediatricians and, notwithstanding any provision of law or regulation to the contrary, shall not be required to have physician supervision to provide obstetrical services to women with low-risk pregnancies who consent to receive care under the pilot program arrangements. Further, notwithstanding any provision of law or regulation to the contrary, a nurse practitioner licensed by the Boards of Medicine and Nursing in the category of certified nurse midwife holding a license for prescriptive authority may prescribe Schedules III through VI controlled substances without the requirement for either medical direction or supervision or a written agreement between the licensed nurse practitioner and a licensed physician. Such perinatal center shall provide administrative oversight by (i) assisting in the development of appropriate clinical care protocols and clinical collaboration, (ii) accepting transfers when necessary, and (iii) providing clinical consultation when requested. Removal of the requirement for physician supervision for participating nurse practitioners licensed by the Boards of Medicine and Nursing in the category of certified nurse midwife shall not extend beyond the pilot programs or be granted to certified nurse midwives who do not participate in approved pilot programs. Further, the removal of the requirement of physician supervision shall not authorize nurse practitioners licensed by the Boards of Medicine and Nursing in the category of certified nurse midwife to provide care to women with high-risk pregnancies or care that is not directly related to a low-risk pregnancy and delivery. Nurse practitioners licensed by the Boards of Medicine and Nursing in the category of certified nurse midwife participating in a pilot program shall maintain professional liability insurance as recommended by the Division of Risk Management of the Department of the Treasury.

C. The Department shall convene stakeholders, including nurse practitioners licensed by the Boards of Medicine and Nursing in the category of certified nurse midwife, obstetricians, family physicians and pediatricians to establish protocols to be used in the pilot programs no later than October 1, 2005. The protocols shall include a uniform risk-screening tool for pregnant women to assure that women are referred to the appropriate provider based on their risk factors.

D. Pilot program proposals submitted for areas where access to obstetrical and pediatric care services is severely limited shall include mutually agreed upon protocols consistent with evidence-based practice and based on national standards that describe criteria for risk assessment, referral, and backup and shall also document how the pilot programs will evaluate their model and quality of care.

E. Pilot sites that elect to include birthing centers as part of the system of care shall be in close proximity to a health care facility equipped to perform emergency surgery, if needed. Birthing centers are facilities outside hospitals that provide maternity services. Any birthing center that is part of the pilot program shall, at a minimum, maintain membership in the National Association of Childbearing Centers and annually submit such information as may be required by the Commissioner. The pilot programs shall not provide or promote home births.

2005, c. 926; 2011, c. 456.



§ 32.1-11.6. Virginia Pregnant Women Support Fund; purpose; guidelines

A. There is hereby created the Virginia Pregnant Women Support Fund (the Fund) as a special nonreverting fund to be administered by the Board of Health to support women and families who are facing unplanned pregnancy.

B. The Board of Health shall have authority to solicit and accept gifts, donations, and bequests and to apply for grants on behalf of the Fund from any source and to deposit all moneys received in the Fund. The Council shall submit to the Governor an annual report of all gifts, donations, grants and bequests accepted; the names of the donors; and the respective amounts contributed by each donor.

C. The Fund shall be established on the books of the Comptroller. All moneys received from any source pursuant to subsection B shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of carrying out the activities enumerated below:

1. Purchasing or upgrading ultrasound equipment;

2. Creating a separate program for domestic violence, dating violence, sexual assault and stalking screening against pregnant women and new mothers;

3. Conducting a public campaign to increase public awareness;

4. Providing support services for students of institutions of higher education;

5. Providing funds to allow early childhood education programs to work with pregnant or parenting teens to complete high school and provide job training education; or

6. Providing for teenage or first-time mothers education on the health needs of their infants through free home visits by registered nurses.

D. The Board of Health shall establish an application process and related procedures for community health centers, migrant health centers, homeless health centers, and public-housing centers seeking grants from the Fund. A grant may be made only if an application for the grant is submitted to the Board of Health and the application is in such a form, is made in such a manner, and contains such agreements, assurances, and information as the Board determines to be necessary to carry out its functions.

2007, cc. 780, 822.



§ 32.1-11.7. Guidelines for cleanup of residential property used to manufacture methamphetamine

The Board, in consultation with the Department of Environmental Quality and other relevant entities, shall establish guidelines for the cleanup of residential property and other buildings formerly used as sites to manufacture methamphetamine to certify that the methamphetamine level at such property is at or below the post cleanup target.

2012, c. 778; 2013, c. 557; 2014, c. 513.



§ 32.1-12. Regulations, variances and exemptions

The Board may make, adopt, promulgate and enforce such regulations and provide for reasonable variances and exemptions therefrom as may be necessary to carry out the provisions of this title and other laws of the Commonwealth administered by it, the Commissioner or the Department.

Code 1950, § 32-6; 1972, c. 504; 1979, c. 711.



§ 32.1-12.1. Board to establish regulations regarding human research

The Board shall promulgate regulations pursuant to the Administrative Process Act (§ 2.2-4000 et seq.) to effectuate the provisions of Chapter 5.1 (§ 32.1-162.16 et seq.) of this title for human research, as defined in § 32.1-162.16, to be conducted or authorized by the Department or any facilities or other entities operated, funded, or licensed by the Department. The regulations shall require the human research committee to submit to the Governor, the General Assembly, and the Commissioner or his designee at least annually a report on the human research projects reviewed and approved by the committee and shall require the committee to report any significant deviations from the proposals as approved.

1992, c. 603 .



§ 32.1-13. Emergency orders and regulations

The Board may make separate orders and regulations to meet any emergency, not provided for by general regulations, for the purpose of suppressing nuisances dangerous to the public health and communicable, contagious and infectious diseases and other dangers to the public life and health.

Code 1950, § 32-12; 1979, c. 711.



§ 32.1-13.1. Health policy responsibilities

The Board of Health may direct the Department to inform it regarding health care policy and financing concerns through such studies as the Board may deem necessary and appropriate to be conducted. The Board may make recommendations concerning health care policy to the Governor, the General Assembly, and the Secretary of Health and Human Resources.

1989, c. 73; 2002, c. 83.



§ 32.1-14. Annual report

The Board shall submit an annual report to the Governor and General Assembly. Such report shall contain information on the Commonwealth's vital records and health statistics and an analysis and summary of health care issues affecting the citizens of Virginia, including but not limited to, health status indicators, the effectiveness of delivery of health care, progress toward meeting standards and goals, the financial and geographic accessibility of health care, and the distribution of health care resources, with particular attention to health care access for those Virginia citizens in rural areas, inner cities, and with greatest economic need. Such report shall also contain statistics and analysis regarding the health status and conditions of minority populations in the Commonwealth by age, gender, and locality.

Code 1950, §§ 32-20, 32-30; 1979, c. 711; 1984, c. 734; 1989, c. 73; 1999, c. 579; 2004, c. 650.



§ 32.1-15. Suggestions as to legislation

The Board may, at each regular session of the General Assembly, suggest any legislative action deemed necessary for the better protection of life and public health.

Code 1950, § 32-21; 1979, c. 711.



§ 32.1-16. State Department of Health

A. There shall be a State Department of Health in the executive department responsible to the Secretary of Health and Human Resources. The Department shall be under the supervision and management of the State Health Commissioner. The Commissioner shall carry out his management and supervisory responsibilities in accordance with the policies, rules and regulations of the Board.

B. In addition to other duties imposed on the Department pursuant to this title, the Department shall assist in the plan management functions of the federal health benefit exchange established by the Secretary of the U.S. Department of Health and Human Services pursuant to § 1321 of the Patient Protection and Affordable Care Act codified as 42 U.S.C. § 18041(c) in the Commonwealth, including providing assistance to the State Corporation Commission in its performance of plan management functions as set forth in § 38.2-326. The Department shall be compensated for expenses incurred in providing such services.

1979, c. 711; 2013, cc. 670, 679.



§ 32.1-17. Appointment of Commissioner; qualifications; term

A. There shall be a State Health Commissioner appointed by the Governor, subject to confirmation by each house of the General Assembly. The Commissioner shall be a physician licensed to practice medicine in this Commonwealth and shall be certified by the American Board of Preventive Medicine or a recognized board in a primary care specialty as approved by the American Board of Medical Specialties, experienced in public health duties, sanitary science and environmental health, and otherwise qualified to execute the duties incumbent upon him by law.

B. The Commissioner shall be appointed for a term coincident with that of the Governor and shall serve at the pleasure of the Governor.

Code 1950, §§ 32-23, 32-25; 1979, c. 711; 2000, c. 168.



§ 32.1-18. Executive officer of Board

The Commissioner shall be the executive officer of the Board but shall not be a member thereof.

Code 1950, § 32-24; 1979, c. 711.



§ 32.1-19. Duties prescribed by Board

A. The Commissioner shall perform such duties as the Board may require, in addition to the duties required by law.

B. The Commissioner shall, along with the Superintendent of Public Instruction, work to combat childhood obesity and other chronic health conditions that affect school-age children.

C. The Commissioner shall ensure, in the licensure of health care facilities, that quality of care, patient safety, and patient privacy are the overriding goals of such licensure and related enforcement efforts.

D. The Commissioner shall coordinate the Department's emergency preparedness and response efforts.

E. The Commissioner shall ensure that prevention of disease and protection of public health remain the Department's overriding goals.

F. The Commissioner shall designate a senior staff member of the Department, who shall be a licensed physician, to oversee minority health efforts of the Department.

G. The Commissioner shall designate a senior official of the Department, who shall be a licensed physician or nurse practitioner, to coordinate all women's health efforts in the Department including, but not limited to, the "Every Woman's Life Program," and other efforts to prevent, detect, and treat breast cancer, cervical cancer, and other diseases that primarily affect women.

Code 1950, § 32-27; 1979, c. 711; 2007, cc. 43, 55, 320, 343, 793, 797.



§ 32.1-19.1. Repealed

Repealed by Acts 2004, c. 683.



§ 32.1-20. Vested with authority of Board

The Commissioner shall be vested with all the authority of the Board when it is not in session, subject to such rules and regulations as may be prescribed by the Board.

Code 1950, § 32-28; 1979, c. 711.



§ 32.1-21. Salary; teaching activities

The Commissioner shall receive such salary as is fixed by law and shall devote his entire time to his official duties; provided, however, that the Board, with the approval of the Governor, may authorize the Commissioner to accept or undertake teaching activities.

Code 1950, § 32-26; 1979, c. 711.



§ 32.1-22. Personnel; Deputy Commissioner

A. The Commissioner may employ such personnel as are necessary for the proper performance of his duties as executive officer of the Board.

B. The Commissioner, subject to the approval of the Board, may appoint a Deputy Commissioner of Health who shall meet the qualifications for appointment as Commissioner and who may exercise the powers and perform the duties of the Commissioner in the case of the absence or inability to act of the Commissioner.

Code 1950, § 32-31; 1979, c. 711.



§ 32.1-23. Publication of information

A. The Commissioner may provide for the publication and distribution of such information as may contribute to the preservation of the public health and the prevention of disease.

B. The Commissioner shall establish, maintain and publicize a toll-free number to provide resource and referral information on pharmaceutical companies' free and discount drug programs for persons who demonstrate financial hardship or otherwise meet program eligibility criteria. Such information shall include, but not be limited to, available drugs, participating pharmaceutical companies, and application procedures for each of the pharmaceutical companies and dispensing methods. Such information shall also include the locations of various Pharmacy Connect programs accessible by that person. The Commissioner may contract with one or more public or private organizations to administer this resource and referral program.

Code 1950, § 32-11; 1979, c. 711; 2001, c. 823; 2002, c. 896.



§ 32.1-23.1. Alternative delivery of certain information; Commissioners to develop single application form for pharmaceutical assistance programs and pharmaceutical discount purchasing cards; certain analysis of access to The Pharmacy Connection program

A. The Commissioner shall create links from the Virginia Department of Health's website to the Virginia Department for Aging and Rehabilitative Services' website and its affiliated sites pertaining to pharmaceutical assistance programs and pharmaceutical discount purchasing cards. The Commissioner for Aging and Rehabilitative Services shall cooperate with the Commissioner of Health by ensuring that such information is available on the Department for Aging and Rehabilitative Services' website.

B. The Commissioner shall ensure that all clinical sites administered by local health departments are provided with adequate information concerning the services of the Virginia Department for Aging and Rehabilitative Services, including, but not limited to, its toll-free telephone number and its website information on pharmaceutical assistance programs and pharmaceutical discount purchasing cards.

C. The Commissioner of Health and the Commissioner for Aging and Rehabilitative Services shall coordinate the dissemination of information to the public regarding any pharmaceutical discount purchasing card programs while maintaining a neutral posture regarding such programs.

In addition, with such funds as may be made available, the Commissioner of Health and the Commissioner for Aging and Rehabilitative Services shall disseminate information to the public concerning recent congressional actions relating to pharmaceutical benefits to be provided under the Medicare program and how such benefits may help senior citizens with the costs of pharmaceutical benefits.

D. The Commissioner shall establish a toll-free telephone number, to be administered by the Virginia Department of Health, which shall provide recorded information concerning services available from the Department for Aging and Rehabilitative Services, the Virginia Association of Area Agencies on Aging, and other appropriate organizations for senior citizens.

E. The Commissioner of Health and the Commissioner for Aging and Rehabilitative Services shall develop a strategy, in coordination with the Virginia Association of Area Agencies on Aging and other private and nonprofit organizations, for disseminating information to the public concerning the availability of pharmaceutical assistance programs and for training senior citizen volunteers to assist in completing applications for pharmaceutical assistance programs and pharmaceutical discount purchasing cards.

F. In addition to the responsibilities set forth in subsections A through E, the Commissioner of Health and the Commissioner for Aging and Rehabilitative Services shall encourage pharmaceutical manufacturers to include application forms for pharmaceutical discount purchasing card programs on their respective websites in a format capable of being downloaded and printed by consumers. When practicable, the website maintained by the Department for Aging and Rehabilitative Services shall include direct links to such forms. Further, the Commissioner of Health and the Commissioner for Aging and Rehabilitative Services shall report to the Governor and General Assembly by October 30, 2004, on the feasibility of developing a single application form for Virginians to use to seek eligibility for the nearly 50 pharmaceutical assistance programs and pharmaceutical discount purchasing cards.

In determining feasibility, the Commissioners shall obtain copies of the application forms used by such pharmaceutical assistance programs and pharmaceutical discount purchasing cards in Virginia, compile a list of the various information required to complete such application forms, identify common elements, and analyze the forms for readability and simplicity. Upon completion of this analysis, the Commissioners shall assess the feasibility of designing a single, concise application form that is logically formatted, written in clear and easily comprehensible language, and covers any and all data that may be required to obtain eligibility for any such pharmaceutical assistance program or pharmaceutical discount purchasing card.

G. In order to maximize the benefits of the new Medicare pharmaceutical discount card program for Virginia's senior citizens, the Commissioner of Health shall annually for two years commencing on July 1, 2005, (i) analyze access to The Pharmacy Connection program vis-a-vis the Medicare pharmaceutical discount card program, the $600 transitional coverage provided under federal law, and pharmaceutical companies' offers of "wrap-around" coverage for low-income seniors; and (ii) recommend, to the Virginia Health Care Foundation, the Secretary of Health and Human Resources, and the Governor, appropriate localities for expansion of access to The Pharmacy Connection program in Virginia, particularly in areas having high concentrations of low-income seniors. The goal of the Commissioner's analysis shall be to facilitate statewide implementation of The Pharmacy Connection program. The Commissioner shall complete this analysis by October 31 of each year and shall immediately request an estimate of the costs of the recommended expansion of such access from the Virginia Health Care Foundation to be forwarded to the Secretary and the Governor, for inclusion in the appropriation act, in so far as possible and appropriate to promote the health and safety of Virginia's senior citizens.

H. To assist them in completing the responsibilities set forth in subsections E, F, and G, the Commissioners may appoint an advisory task force of stakeholders.

2003, cc. 661, 674; 2004, cc. 73, 318; 2005, c. 715; 2012, cc. 803, 835.



§ 32.1-24. Applicability of Administrative Process Act

The provisions of the Administrative Process Act (§ 2.2-4000 et seq.) shall govern the procedures for rendering all case decisions, as defined in § 2.2-4001, and issuing all orders and regulations under the provisions of this Code administered by the Board, the Commissioner or the Department unless exempt from the Administrative Process Act.

1979, c. 711.



§ 32.1-25. Right of entry to inspect, etc.; warrants

Upon presentation of appropriate credentials and upon consent of the owner or custodian, the Commissioner or his designee shall have the right to enter at any reasonable time onto any property to inspect, investigate, evaluate, conduct tests or take samples for testing as he reasonably deems necessary in order to determine compliance with the provisions of any law administered by the Board, Commissioner or Department, any regulations of the Board, any order of the Board or Commissioner or any conditions in a permit, license or certificate issued by the Board or Commissioner. This right of entry shall not apply to privileged communications pursuant to § 8.01-581.17. If the Commissioner or his designee is denied entry, he may apply to an appropriate circuit court for an inspection warrant authorizing such investigation, evaluation, inspection, testing or taking of samples for testing as provided in Chapter 24 (§ 19.2-393 et seq.) of Title 19.2.

1979, c. 711; 1998, c. 772.



§ 32.1-26. Orders; hearing and notice

The Board is authorized to issue orders to require any person to comply with the provisions of any law administered by it, the Commissioner or the Department or any regulations promulgated by the Board or to comply with any case decision, as defined in § 2.2-4001, of the Board or Commissioner. Any such order shall be issued only after a hearing with at least thirty days' notice to the affected person of the time, place and purpose thereof. Such order shall become effective not less than fifteen days after mailing a copy thereof by certified mail to the last known address of such person. The provisions of this section shall not affect the authority of the Board to issue separate orders and regulations to meet any emergency as provided in § 32.1-13.

1979, c. 711.



§ 32.1-27. Penalties, injunctions, civil penalties and charges for violations

A. Any person willfully violating or refusing, failing or neglecting to comply with any regulation or order of the Board or Commissioner or any provision of this title shall be guilty of a Class 1 misdemeanor unless a different penalty is specified.

B. Any person violating or failing, neglecting, or refusing to obey any lawful regulation or order of the Board or Commissioner or any provision of this title may be compelled in a proceeding instituted in an appropriate court by the Board or Commissioner to obey such regulation, order or provision of this title and to comply therewith by injunction, mandamus, or other appropriate remedy or, pursuant to § 32.1-27.1, imposition of a civil penalty or appointment of a receiver.

C. Without limiting the remedies which may be obtained in subsection B of this section, any person violating or failing, neglecting or refusing to obey any injunction, mandamus or other remedy obtained pursuant to subsection B shall be subject, in the discretion of the court, to a civil penalty not to exceed $25,000 for each violation, which shall be paid to the general fund, except that civil penalties for environmental pollution shall be paid into the state treasury and credited to the Water Supply Assistance Grant Fund created pursuant to § 32.1-171.2. Each day of violation shall constitute a separate offense.

D. With the consent of any person who has violated or failed, neglected or refused to obey any regulation or order of the Board or Commissioner or any provision of this title, the Board may provide, in an order issued by the Board against such person, for the payment of civil charges for past violations in specific sums, not to exceed the limits specified in § 32.1-27.1 and subsection C of this section. Such civil charges shall be instead of any appropriate civil penalty which could be imposed under § 32.1-27.1 and subsection C of this section. When civil charges are based upon environmental pollution, the civil charges shall be paid into the state treasury and credited to the Water Supply Assistance Grant Fund created pursuant to § 32.1-171.2.

Code 1950, §§ 32-6.4, 32-15; 1975, c. 564; 1976, c. 623; 1979, c. 711; 1980, c. 378; 1989, c. 618; 1999, c. 786; 2003, cc. 753, 762.



§ 32.1-27.1. Additional civil penalty or appointment of a receiver

A. In addition to the remedies provided in § 32.1-27, the civil penalties set forth in this section may be imposed by the circuit court for the city or county in which the facility is located as follows:

1. A civil penalty for a Class I violation shall not exceed the lesser of $25 per licensed or certified bed or $1,000 for each day the facility is in violation, beginning on the date the facility was first notified of the violation.

2. A civil penalty for a Class II violation shall not exceed the lesser of $5 per licensed or certified bed or $250 per day for each day the facility is in violation, beginning on the date the facility was first notified of the violation.

In the event federal law or regulations require a civil penalty in excess of the amounts set forth above for Class I or Class II violations, then the lowest amounts required by such federal law or regulations shall become the maximum civil penalties under this section. The date of notification under this section shall be deemed to be the date of receipt by the facility of written notice of the alleged Class I or Class II violation, which notice shall include specifics of the violation charged and which notice shall be hand delivered or sent by overnight express mail or by registered or certified mail, return receipt requested.

All civil penalties received pursuant to this subsection shall be paid into a special fund of the Department for the cost of implementation of this section, to be applied to the protection of the health or property of residents or patients of facilities that the Commissioner or the United States Secretary of Health and Human Services finds in violation, including payment for the costs for relocation of patients, maintenance of temporary management or receivership to operate a facility pending correction of a violation, and for reimbursement to residents or patients of lost personal funds.

B. In addition to the remedies provided in § 32.1-27 and the civil penalties set forth in subsection A of this section, the Commissioner may petition the circuit court for the jurisdiction in which any nursing home or certified nursing facility as defined in § 32.1-123 is located for the appointment of a receiver in accordance with the provisions of this subsection whenever such nursing home or certified nursing facility shall (i) receive official notice from the Commissioner that its license has been or will be revoked or suspended, or that its Medicare or Medicaid certification has been or will be cancelled or revoked; or (ii) receive official notice from the United States Department of Health and Human Services or the Department of Medical Assistance Services that its provider agreement has been or will be revoked, cancelled, terminated or not renewed; or (iii) advise the Department of its intention to close or not to renew its license or Medicare or Medicaid provider agreement less than ninety days in advance; or (iv) operate at any time under conditions which present a major and continuing threat to the health, safety, security, rights or welfare of the patients, including the threat of imminent abandonment by the owner or operator, or a pattern of failure to meet ongoing financial obligations such as the inability to pay for essential food, pharmaceuticals, personnel, or required insurance; and (v) the Department is unable to make adequate and timely arrangements for relocating all patients who are receiving medical assistance under this chapter and Title XIX of the Social Security Act in order to ensure their continued safety and health care.

Upon the filing of a petition for appointment of a receiver, the court shall hold a hearing within ten days, at which time the Department and the owner or operator of the facility may participate and present evidence. The court may grant the petition if it finds any one of the conditions identified in (i) through (iv) above to exist in combination with the condition identified in (v) and the court further finds that such conditions will not be remedied and that the patients will not be protected unless the petition is granted.

No receivership established under this subsection shall continue in effect for more than 180 days without further order of the court, nor shall the receivership continue in effect following the revocation of the nursing home's license or the termination of the certified nursing facility's Medicare or Medicaid provider agreement, except to enforce any post-termination duties of the provider as required by the provisions of the Medicare or Medicaid provider agreement.

The appointed receiver shall be a person licensed as nursing home administrator in the Commonwealth pursuant to Title 54.1 or, if not so licensed, shall employ and supervise a person so licensed to administer the day-to-day business of the nursing home or certified nursing facility.

The receiver shall have (i) such powers and duties to manage the nursing home or certified nursing facility as the court may grant and direct, including but not limited to the duty to accomplish the orderly relocation of all patients and the right to refuse to admit new patients during the receivership, (ii) the power to receive, conserve, protect and disburse funds, including Medicare and Medicaid payments on behalf of the owner or operator of the nursing home or certified nursing facility, (iii) the power to execute and avoid executory contracts, (iv) the power to hire and discharge employees, and (v) the power to do all other acts, including the filing of such reports as the court may direct, subject to accounting to the court therefor and otherwise consistent with state and federal law, necessary to protect the patients from the threat or threats set forth in the original petitions, as well as such other threats arising thereafter or out of the same conditions.

The court may grant injunctive relief as it deems appropriate to the Department or to its receiver either in conjunction with or subsequent to the granting of a petition for appointment of a receiver under this section.

The court may terminate the receivership on the motion of the Department, the receiver, or the owner or operator, upon finding, after a hearing, that either (i) the conditions described in the petition have been substantially eliminated or remedied, or (ii) all patients in the nursing home or certified nursing facility have been relocated. Within thirty days after such termination, the receiver shall file a complete report of his activities with the court, including an accounting for all property of which he has taken possession and all funds collected.

All costs of administration of a receivership hereunder shall be paid by the receiver out of reimbursement to the nursing home or certified nursing facility from Medicare, Medicaid and other patient care collections. The court, after terminating such receivership, shall enter appropriate orders to ensure such payments upon its approval of the receiver's reports.

A receiver appointed under this section shall be an officer of the court, shall not be liable for conditions at the nursing home or certified nursing facility which existed or originated prior to his appointment and shall not be personally liable, except for his own gross negligence and intentional acts which result in injuries to persons or damage to property at the nursing home or certified nursing facility during his receivership.

The provisions of this subsection shall not be construed to relieve any owner, operator or other party of any duty imposed by law or of any civil or criminal liability incurred by reason of any act or omission of such owner, operator, or other party.

1989, c. 618; 1996, cc. 788, 797.



§ 32.1-28. When Attorney General to represent Board; special counsel

The Attorney General shall represent the Board and Commissioner in all actions and proceedings for the enforcement of regulations or orders of the Board or Commissioner or the provisions of this title except actions or proceedings to which the Commonwealth or any of its agencies or institutions is a party defendant. Upon approval by the Governor, the Board is authorized to employ special counsel in such actions or proceedings.

1979, c. 711.



§ 32.1-29. Employment of attorney to defend Board members, employee, etc

If the Commissioner, any Board member or any officer or employee of the Department is arrested, indicted or otherwise prosecuted on any criminal charge arising out of any act committed in the discharge of his duties as such, the Commissioner may employ an attorney approved by the Attorney General to defend such person. The compensation for such attorney shall, subject to the approval of the Attorney General, be paid out of the funds appropriated for the administration of the Department.

1979, c. 711.



§ 32.1-30. Local health departments

Each county and city shall establish and maintain a local department of health which shall be headed by a local health director. Each such local health director shall be a physician licensed to practice medicine in this Commonwealth.

1979, c. 711.



§ 32.1-31. Operation of local health department under contract with Board; local health services advisory boards; district health departments

A. The governing body of any county or city may enter into a contract with the Board for the operation of the local health department in such county or city.

B. Each contract between a county or city and the Board shall specify the services to be provided in addition to the services required by law and shall contain such other provisions as the Board and the governing body of the county or city may agree upon.

C. Whenever in the opinion of the State Health Commissioner the operation of any local health departments operated under contractual agreement with the Board may be accomplished in a more efficient and economical manner by the consolidation of such local health departments, the Commissioner may propose the creation of a district health department composed of such local health departments. Such district health department shall be created by resolution duly adopted by the governing body of each county and city to be included in such district.

C1. The governing body of each city or county may appoint a local health services advisory board for the local health department that serves it. If a local health department serves more than one city or county, the governing bodies of the cities or counties that it serves shall be entitled to jointly appoint such a board. The board shall include representatives of health care providers, recipients of health department services, state and local agencies with programs operated in conjunction with the health department, and the public at large. No more than two elected officials shall serve on any board.

The number of members appointed to each local board shall not be less than ten nor more than fifteen.

The local board shall actively participate with community representatives in the formulation of a comprehensive plan for the development, coordination and evaluation of local health services systems and shall make formal recommendations to the governing authority or authorities at least annually concerning the comprehensive plan and its implementation during the ensuing year.

It shall be the responsibility of the local health director to:

1. Attend the meetings of the board;

2. Provide information concerning the operation of the local health department as requested by the board; and

3. Participate with the board in the preparation and review of the comprehensive plan.

D. Whenever a contract is entered into between a county or city and the Board as provided in this section, the Commissioner shall appoint the health director for the local health department. Whenever a district health department is formed as provided in this section, the Commissioner shall appoint a district health director who shall be deemed to be the local health director of each county and city in the district. Each health director appointed by the Commissioner shall be employed full time and shall be a state employee. Such health director shall perform such duties as may be prescribed in the contract or contracts and, with the approval of the Commissioner, any other health-related duties prescribed by local ordinances.

E. Every employee of a local or district health department operated under a contract with the Board shall be a state employee; but if such person was an employee of such political subdivision and a member of the local retirement system on the effective date of any such contract and does not elect, in writing and within sixty days after the effective date of such contract, to become a member of the Commonwealth's retirement system, such employee shall remain a member of the local retirement system.

In any case in which the effective date of such contract of affiliation is prior to July 1, 1977, any member of the Virginia Retirement System who became a member by such election and who has withdrawn his contributions from the local retirement system may be credited with his creditable service in such local system upon payment to the Virginia Retirement System of an amount equal to five percent of his salary rate at the date of payment multiplied by the number of years of service to be credited. Such crediting of service shall be allowed only if such member files written request therefor with the Board prior to October 1, 1977.

Code 1950, §§ 32-40.1, 32-40.2; 1954, c. 508; 1966, c. 535; 1977, c. 620; 1979, c. 711; 1987, c. 206.



§ 32.1-32. Independent local health departments

A. The governing body of any county or city which does not enter into a contract with the Board for the operation of the local health department shall appoint the local health director and may appoint a local board of health to establish policies and to advise the local health department.

B. Each local health director and local board of health appointed by a governing body as provided in this section shall enforce all health laws of this Commonwealth and regulations of the State Board of Health. In case any such local health director or local board fails to enforce any such laws or regulations, the Commissioner may apply to the appropriate circuit court for an injunction, writ of mandamus or other appropriate remedy to compel such local health director or local board to enforce such laws or regulations.

1979, c. 711.



§ 32.1-33. When Board to perform duties of local board

If any governing body of a county or city which does not enter into a contract with the Board for the operation of the local health department does not appoint a local health director or establish a local health department, the Board may exercise the authority and perform the duties of the local health director or local health department until a local health director is appointed or local health department is established by the governing body. The compensation of all officers and agents appointed by the Board under this section and the expenses incurred by them shall be a charge upon and shall be paid by such governing body.

Code 1950, § 32-40; 1979, c. 711.



§ 32.1-34. Scope of local health ordinances and regulations

No county, city or town ordinance or regulation shall be less stringent in the protection of the public health than any applicable state law or any applicable regulations of the Board.

1979, c. 711.



§ 32.1-34.1. Power to seek and receive donations

Any health department operating under the provisions of this article is empowered to seek and accept grants, bequests or donations of money and resources from private persons in support of projects conducted under the auspices of the Virginia Health Care Foundation or other preventive or primary health care projects. A separate fund shall be established so as to segregate the amounts appropriated and the amounts bequeathed or contributed thereto. No portion of this fund derived from private contributions or bequests and designated for support of Virginia Health Care Foundation projects shall be used for any other purpose. Any money remaining in this fund at the end of the biennium shall not revert to the general fund but shall remain in the fund described herein. Interest earned on such moneys shall remain in this fund and be credited to it. Money bequeathed or contributed to this fund shall not be used to supplant local or state appropriations.

1995, c. 498.



§ 32.1-35. List and reports of diseases and dangerous microbes and pathogens

The Board shall promulgate from time to time a list of diseases, including diseases caused by exposure to any toxic substance as defined in § 32.1-239 and including diseases that may be caused by exposure to an agent or substance that has the potential for use as a weapon, that shall be required to be reported. The Board shall also promulgate from time to time a list of dangerous microbes and pathogens that shall be required to be reported by laboratories. The Board may classify such diseases, microbes and pathogens and prescribe the manner and time of such reporting.

Code 1950, § 32-16; 1979, c. 711; 2002, cc. 100, 768.



§ 32.1-35.1. Information on nosocomial infections

Acute care hospitals shall report information about nosocomial infections to the Centers for Disease Control and Prevention's National Healthcare Safety Network. Such hospitals shall release their infection data to the Board of Health. The specific infections to be reported, the hospitals required to report, and patient populations to be included shall be prescribed by Board regulation. Such hospital infection rate data may be released to the public by the Board, upon request.

2005, c. 444.



§ 32.1-36. Reports by physicians and laboratory directors

A. Every physician practicing in this Commonwealth who shall diagnose or reasonably suspect that any patient of his has any disease required by the Board to be reported and every director of any laboratory doing business in this Commonwealth that performs any test whose results indicate the presence of any such disease shall make a report within such time and in such manner as may be prescribed by regulations of the Board. Any such report involving a disease that such physician or laboratory director has reason to believe may be caused by exposure to an agent or substance that has been or may be used as a weapon shall be reported directly to the Commissioner or his designee using an emergency response system maintained by the Department and operated twenty-four hours a day.

B. Any physician who diagnoses a venereal disease in a child twelve years of age or under shall, in addition to the requirements of subsection A hereof, report the matter, in accordance with the provisions of § 63.2-1509, unless the physician reasonably believes that the infection was acquired congenitally or by a means other than sexual abuse.

C. Any physician practicing in this Commonwealth shall report to the local health department the identity of any patient of his who has tested positive for exposure to human immunodeficiency virus as demonstrated by such test or tests as are approved by the Board for this purpose. However, there is no duty on the part of the physician to notify any third party other than the local health department of such test result, and a cause of action shall not arise from any failure to notify any other third party.

D. Upon investigation by the local health department of a patient reported pursuant to subsection A, the Commissioner may, to the extent permitted by law, disclose the patient's identity and disease to the patient's employer if the Commissioner determines that (i) the patient's employment responsibilities require contact with the public and (ii) the nature of the patient's disease and nature of contact with the public constitutes a threat to the public health.

The patient's identity and disease state shall be confidential as provided in §§ 32.1-36.1 and 32.1-41. Any unauthorized disclosure of reports made pursuant to this section shall be subject to the penalties of § 32.1-27.

E. Physicians and laboratory directors may voluntarily report additional information at the request of the Department of Health for special surveillance or other epidemiological studies.

F.1. Every laboratory located in this Commonwealth shall file a written report with the Department of its inventory of dangerous microbes and pathogens on an annual basis. The laboratory shall supplement this report upon any change in such inventory as prescribed by the Board or immediately if any microbes or pathogens cannot be accounted for within twenty-four hours.

2. Except as provided in this subsection, a report submitted pursuant to this subsection shall be confidential and shall not be a public record pursuant to the Freedom of Information Act (§ 2.2-3700 et seq.). The Department shall cooperate with and may share information submitted to it pursuant to this subsection with the United States Centers for Disease Control and Prevention, and state and federal law-enforcement agencies in any investigation involving the release, theft or loss of a dangerous microbe or pathogen required to be reported under this subsection.

3. Any unauthorized disclosure of reports made pursuant to this subsection shall be subject to the penalties of § 32.1-27.

Code 1950, § 32-48; 1976, c. 628; 1979, c. 711; 1981, c. 282; 1988, c. 130; 1989, c. 613; 1995, c. 534; 1997, c. 271; 2002, cc. 100, 768.



§ 32.1-36.1. Confidentiality of test for human immunodeficiency virus; civil penalty; individual action for damages or penalty

A. The results of every test to determine infection with human immunodeficiency virus shall be confidential. Such information may only be released to the following persons:

1. The subject of the test or his legally authorized representative.

2. Any person designated in a release signed by the subject of the test or his legally authorized representative.

3. The Department of Health.

4. Health care providers for purposes of consultation or providing care and treatment to the person who was the subject of the test or providing care and treatment to a child of a woman who, at the time of such child's birth, was known to be infected with human immunodeficiency virus.

5. Health care facility staff committees which monitor, evaluate, or review programs or services.

6. Medical or epidemiological researchers for use as statistical data only.

7. Any person allowed access to such information by a court order.

8. Any facility which procures, processes, distributes or uses blood, other body fluids, tissues or organs.

9. Any person authorized by law to receive such information.

10. The parents or other legal custodian of the subject of the test if the subject is a minor.

11. The spouse of the subject of the test.

12. Departments of health located outside the Commonwealth by the Virginia Department of Health for the purposes of disease surveillance and investigation.

B. In any action brought under this section, if the court finds that a person has willfully or through gross negligence made an unauthorized disclosure in violation of this section, the Attorney General, any attorney for the Commonwealth, or any attorney for the county, city or town in which the violation occurred may recover for the Literary Fund, upon petition to the court, a civil penalty of not more than $5,000 per violation.

C. Any person who is the subject of an unauthorized disclosure pursuant to this section shall be entitled to initiate an action to recover actual damages, if any, or $100, whichever is greater. In addition, such person may also be awarded reasonable attorney's fees and court costs.

D. This section shall not be deemed to create any duty on the part of any person who receives such test results, where none exists otherwise, to release the results to a person listed herein as authorized to receive them.

1989, c. 613; 1990, c. 777; 1993, cc. 97, 664 .



§ 32.1-37. Reports by persons other than physicians

A. The person in charge of any medical care facility shall immediately make or cause to be made a report of a disease required by the Board to be reported when such information is available to that person and that person has reason to believe that no physician has reported such disease as provided in § 32.1-36. Such report shall be made to the local health director according to the provisions of the Board.

B. The person in charge of any residential or day program, service or facility licensed or operated by any agency of the Commonwealth, school or summer camp as defined in § 35.1-1 shall immediately make or cause to be made a report of an outbreak of disease as defined by the Board. Such report shall be made by rapid means to the local health director or to the Commissioner.

C. The person in charge of any medical care facility, residential or day program, service or facility licensed or operated by any agency of the Commonwealth, school, or summer camp as defined in § 35.1-1 may also voluntarily report additional information, including individual cases of communicable diseases, at the request of the Department of Health for special surveillance or other epidemiological studies.

Code 1950, § 32-49; 1979, c. 711; 1997, c. 271; 2008, cc. 367, 412.



§ 32.1-37.1. Report of diseases infecting dead human bodies

Upon transferring custody of any dead body to any person practicing funeral services or his agent, any hospital, nursing facility or nursing home, assisted living facility, or correctional facility shall, at the time of transfer, notify the person practicing funeral services or his agent if the individual was known to have had immediately prior to death an infectious disease which may be transmitted through exposure to any bodily fluids.

Any facility or members of its staff specified in this section shall not be liable for injury resulting from ordinary negligence in failing to identify, as herein prescribed, a dead body of a person known to have had an infectious disease immediately prior to death.

The Board of Health shall determine the infectious diseases for which notification is required pursuant to this section.

1988, c. 836; 1993, cc. 957, 993 .



§ 32.1-37.2. Consent for testing for human immunodeficiency virus; condition on disclosure of test results; counseling required; exceptions

A. Prior to performing any test to determine infection with human immunodeficiency virus, a medical care provider shall inform the patient that the test is planned, provide information about the test, and advise the patient that he has the right to decline the test. If a patient declines the test, the medical care provider shall note that fact in the patient's medical file.

B. Every person who has a confirmed positive test result for human immunodeficiency virus shall be afforded the opportunity for individual face-to-face disclosure of the test results and appropriate counseling. Appropriate counseling shall include, but not be limited to, the meaning of the test results, the need for additional testing, the etiology, prevention and effects of acquired immunodeficiency syndrome, the availability of appropriate health care, mental health care and social services, the need to notify any person who may have been exposed to the virus and the availability of assistance through the Department of Health in notifying such individuals.

C. Opportunity for face-to-face disclosure of the test results and appropriate counseling shall not be required when the tests are conducted by blood collection agencies. However, all blood collection agencies shall notify the Board of Health of any positive tests.

D. In the case of a person applying for accident and sickness or life insurance who is the subject of a test to determine infection for human immunodeficiency virus, insurers' practices including an explanation of the meaning of the test, the manner of obtaining consent, the method of disclosure of the test results and any counseling requirements shall be as set forth in the regulations of the State Corporation Commission.

1989, c. 613; 2008, c. 641.



§ 32.1-38. Immunity from liability

Any person making a report or disclosure required or authorized by this chapter, including any voluntary reports submitted at the request of the Department of Health for special surveillance or other epidemiological studies, shall be immune from civil liability or criminal penalty connected therewith unless such person acted with gross negligence or malicious intent. Further, except for such reporting requirements as may be established in this chapter or by any regulation promulgated pursuant thereto, there shall be no duty on the part of any blood collection agency or tissue bank to notify any other person of any reported test results, and a cause of action shall not arise from any failure by such entities to notify others. Neither the Commissioner nor any local health director shall disclose to the public the name of any person reported or the name of any person making a report pursuant to this chapter. No person making a report required or authorized by this chapter shall be responsible for recognizing agents or suspecting the presence of any conditions beyond the competence of a reasonable person practicing his profession; however, any such person shall be immune as provided in this section when making reports in good faith without gross negligence and within the usual scope of his practice.

Code 1950, § 32-48; 1976, c. 628; 1979, c. 711; 1988, c. 130; 1990, c. 777; 1997, c. 271; 2002, c. 768.



§ 32.1-39. Surveillance and investigation

A. The Board shall provide for the surveillance of and investigation into all preventable diseases and epidemics in this Commonwealth and into the means for the prevention of such diseases and epidemics. Surveillance and investigation may include contact tracing in accordance with the regulations of the Board. When any outbreak or unusual occurrence of a preventable disease shall be identified through reports required pursuant to Article 1 (§ 32.1-35 et seq.) of this chapter, the Commissioner or his designee shall investigate the disease in cooperation with the local health director or directors in the area of the disease. If in the judgment of the Commissioner the resources of the locality are insufficient to provide for adequate investigation, he may assume direct responsibility and exclusive control of the investigation, applying such resources as he may have at his disposal. The Board may issue emergency regulations and orders to accomplish the investigation.

B. When an investigation of any outbreak or occurrence of a disease identified through reports required pursuant to Article 1 (§ 32.1-35 et seq.) of this chapter indicates the reasonable possibility that the outbreak or occurrence was the result of exposure to an agent or substance used as a weapon, the Commissioner or his designee shall immediately report such finding to the Department of State Police for investigation. Reports, records, materials or other data reported to the Department of State Police pursuant to this section shall remain confidential and shall not be subject to the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). The Department of State Police, and any local law enforcement official, may release all or part of any report made or other information obtained pursuant to this section (i) where the release of such report or information may assist in the prevention of imminent harm to public health or safety, or (ii) where the release of such report or information, with patient identifying information removed, may be useful for education of the public on health, safety or homeland defense issues. Reports required by this section shall be maintained in the central repository established by the Department of State Police pursuant to the provisions of § 52-8.5. The Department of State Police shall immediately transmit the report to the local chief of police or sheriff with law-enforcement responsibilities both where the patient resides and where he sought the medical treatment that resulted in the report. In addition, the Department of State Police may transmit the report to federal and military law-enforcement authorities. The Department of State Police and local law-enforcement authorities shall immediately determine and implement the appropriate law-enforcement response to such reports, in accordance with their jurisdiction.

Code 1950, §§ 32-10, 32-42; 1979, c. 711; 1989, c. 613; 2002, c. 768.



§ 32.1-40. Authority of Commissioner to examine medical records

Every practitioner of the healing arts and every person in charge of any medical care facility shall permit the Commissioner or his designee to examine and review any medical records which he has in his possession or to which he has access upon request of the Commissioner or his designee in the course of investigation, research or studies of diseases or deaths of public health importance. No such practitioner or person shall be liable in any action at law for permitting such examination and review.

Code 1950, § 32-10.1; 1960, c. 507; 1979, c. 711.



§ 32.1-41. Anonymity of patients and practitioners to be preserved in use of medical records

The Commissioner or his designee shall preserve the anonymity of each patient and practitioner of the healing arts whose records are examined pursuant to § 32.1-40 except that the Commissioner, in his sole discretion, may divulge the identity of such patients and practitioners if pertinent to an investigation, research or study. Any person to whom such identities are divulged shall preserve their anonymity.

Code 1950, §§ 32-10.2, 32-10.3; 1960, c. 507; 1979, c. 711.



§ 32.1-42. Emergency rules and regulations

The Board of Health may promulgate regulations and orders to meet any emergency or to prevent a potential emergency caused by a disease dangerous to public health, including, but not limited to, procedures specifically responding to any disease listed pursuant to § 32.1-35 that is determined to be caused by an agent or substance used as a weapon or any communicable disease of public health threat that is involved in an order of quarantine or an order of isolation pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of this chapter.

1979, c. 711; 2002, c. 768; 2004, cc. 773, 1021.



§ 32.1-42.1. Administration and dispensing of necessary drugs and devices during a declared disaster or state of emergency

The Commissioner, pursuant to § 54.1-3408, may authorize persons who are not authorized by law to administer or dispense drugs or devices to administer or dispense all necessary drugs or devices in accordance with protocols established by the Commissioner when (i) the Governor has declared a disaster or a state of emergency or the United States Secretary of Health and Human Services has issued a declaration of an actual or potential bioterrorism incident or other actual or potential public health emergency; (ii) it is necessary to permit the provision of needed drugs or devices; and (iii) such persons have received the training necessary to safely administer or dispense the needed drugs or devices. Such persons shall administer or dispense all drugs or devices under the direction, control and supervision of the Commissioner. For purposes of this section, "administer," "device," "dispense," and "drug" shall have the same meaning as provided in § 54.1-3401. The Commissioner shall develop protocols, in consultation with the Department of Health Professions, that address the required training of such persons and procedures for such persons to use in administering or dispensing drugs or devices.

2003, c. 794; 2007, cc. 699, 783.



§ 32.1-43. Authority of State Health Commissioner to require quarantine, etc

The State Health Commissioner shall have the authority to require quarantine, isolation, immunization, decontamination, or treatment of any individual or group of individuals when he determines any such measure to be necessary to control the spread of any disease of public health importance and the authority to issue orders of isolation pursuant to Article 3.01 (§ 32.1-48.01 et seq.) of this chapter and orders of quarantine and orders of isolation under exceptional circumstances involving any communicable disease of public health threat pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of this chapter.

Code 1950, § 32-8; 1979, c. 711; 1990, c. 958; 2004, cc. 773, 1021.



§ 32.1-44. Isolated or quarantined persons

The provisions of this chapter shall be construed to allow any isolated or quarantined person to choose his own treatment, whenever practicable and in the best interest of the health and safety of the isolated or quarantined person and the public; however, the conditions of any order of isolation issued pursuant to Article 3.01 (§ 32.1-48.01 et seq.) of this chapter involving a communicable disease of public health significance and any order of quarantine or order of isolation involving any communicable disease of public health threat pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of this chapter shall remain in effect until the person or persons subject to such order of quarantine or order of isolation shall no longer constitute a threat to other persons.

Code 1950, § 32-13; 1979, c. 711; 1990, c. 958; 2004, cc. 773, 1021.



§ 32.1-45. Expense of treatment

Except as specifically provided by law, the provisions of this chapter shall not be construed as relieving any individual of the expense, if any, of any treatment, including any person who is subject to an order of isolation issued pursuant to Article 3.01 (§ 32.1-48.01 et seq.) of this chapter or an order of quarantine or an order of isolation issued pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of this chapter.

Code 1950, § 32-56; 1973, c. 401; 1979, c. 711; 1990, c. 958; 2004, cc. 773, 1021.



§ 32.1-45.1. Deemed consent to testing and release of test results related to infection with human immunodeficiency virus or hepatitis B or C viruses

A. Whenever any health care provider, or any person employed by or under the direction and control of a health care provider, is directly exposed to body fluids of a patient in a manner that may, according to the then current guidelines of the Centers for Disease Control and Prevention, transmit human immunodeficiency virus or hepatitis B or C viruses, the patient whose body fluids were involved in the exposure shall be deemed to have consented to testing for infection with human immunodeficiency virus or hepatitis B or C viruses. Such patient shall also be deemed to have consented to the release of such test results to the person who was exposed. In other than emergency situations, it shall be the responsibility of the health care provider to inform patients of this provision prior to providing them with health care services which create a risk of such exposure.

B. Whenever any patient is directly exposed to body fluids of a health care provider, or of any person employed by or under the direction and control of a health care provider, in a manner that may, according to the then current guidelines of the Centers for Disease Control and Prevention, transmit human immunodeficiency virus or hepatitis B or C viruses, the person whose body fluids were involved in the exposure shall be deemed to have consented to testing for infection with human immunodeficiency virus or hepatitis B or C viruses. Such person shall also be deemed to have consented to the release of such test results to the patient who was exposed.

C. For the purposes of this section, "health care provider" means any person, facility or agency licensed or certified to provide care or treatment by the Department of Health, Department of Behavioral Health and Developmental Services, Department of Rehabilitative Services, or the Department of Social Services, any person licensed or certified by a health regulatory board within the Department of Health Professions except for the Boards of Funeral Directors and Embalmers and Veterinary Medicine or any personal care agency contracting with the Department of Medical Assistance Services.

D. "Health care provider," as defined in subsection C, shall be deemed to include any person who renders emergency care or assistance, without compensation and in good faith, at the scene of an accident, fire, or any life-threatening emergency, or while en route therefrom to any hospital, medical clinic or doctor's office during the period while rendering such emergency care or assistance. The Department of Health shall provide appropriate counseling and opportunity for face-to-face disclosure of any test results to any such person.

E. Whenever any law-enforcement officer, salaried or volunteer firefighter, or salaried or volunteer emergency medical services provider is directly exposed to body fluids of a person in a manner that may, according to the then current guidelines of the Centers for Disease Control and Prevention, transmit human immunodeficiency virus or hepatitis B or C viruses, the person whose body fluids were involved in the exposure shall be deemed to have consented to testing for infection with human immunodeficiency virus or hepatitis B or C viruses. Such person shall also be deemed to have consented to the release of such test results to the person who was exposed.

F. Whenever a person is directly exposed to the body fluids of a law-enforcement officer, salaried or volunteer firefighter, or salaried or volunteer emergency medical services provider in a manner that may, according to the then current guidelines of the Centers for Disease Control and Prevention, transmit human immunodeficiency virus or hepatitis B or C viruses, the person whose body fluids were involved in the exposure shall be deemed to have consented to testing for infection with human immunodeficiency virus or hepatitis B or C viruses. The law-enforcement officer, salaried or volunteer firefighter, or salaried or volunteer emergency medical services provider shall also be deemed to have consented to the release of such test results to the person who was exposed.

G. For the purposes of this section, "law-enforcement officer" means a person who is both (i) engaged in his public duty at the time of such exposure and (ii) employed by any sheriff's office, any adult or youth correctional facility, or any state or local law-enforcement agency, or any agency or department under the direction and control of the Commonwealth or any local governing body that employs persons who have law-enforcement authority.

H. Whenever any school board employee is directly exposed to body fluids of any person in a manner that may, according to the then current guidelines of the Centers for Disease Control and Prevention, transmit human immunodeficiency virus or hepatitis B or C viruses, the person whose body fluids were involved in the exposure shall be deemed to have consented to testing for infection with human immunodeficiency virus or hepatitis B or C viruses. Such person shall also be deemed to have consented to the release of such test results to the school board employee who was exposed. If the person whose blood specimen is sought for testing is a minor, the parent, guardian, or person standing in loco parentis of such minor shall be notified prior to initiating such testing. In other than emergency situations, it shall be the responsibility of the school board employee to inform the person of this provision prior to the contact that creates a risk of such exposure.

I. Whenever any person is directly exposed to the body fluids of a school board employee in a manner that may, according to the then current guidelines of the Centers for Disease Control and Prevention, transmit human immunodeficiency virus or hepatitis B or C viruses, the school board employee whose body fluids were involved in the exposure shall be deemed to have consented to testing for infection with human immunodeficiency virus or hepatitis B or C viruses. The school board employee shall also be deemed to have consented to the release of such test results to the person.

J. For the purposes of this section, "school board employee" means a person who is both (i) acting in the course of employment at the time of such exposure and (ii) employed by any local school board in the Commonwealth.

K. For purposes of this section, if the person whose blood specimen is sought for testing is a minor, and that minor refuses to provide such specimen, consent for obtaining such specimen shall be obtained from the parent, guardian, or person standing in loco parentis of such minor prior to initiating such testing. If the parent or guardian or person standing in loco parentis withholds such consent, or is not reasonably available, the person potentially exposed to the human immunodeficiency virus or hepatitis B or C viruses, or the employer of such person, may petition the juvenile and domestic relations district court in the county or city where the minor resides or resided, or, in the case of a nonresident, the county or city where the health care provider, law-enforcement agency or school board has its principal office or, in the case of a health care provider rendering emergency care pursuant to subsection D, the county or city where the exposure occurred, for an order requiring the minor to provide a blood specimen or to submit to testing and to disclose the test results in accordance with this section.

L. Except as provided in subsection K, if the person whose blood specimen is sought for testing refuses to provide such specimen, any person potentially exposed to the human immunodeficiency virus or hepatitis B or C viruses, or the employer of such person, may petition the general district court of the county or city in which the person whose specimen is sought resides or resided, or, in the case of a nonresident, the county or city where the health care provider, law-enforcement agency or school board has its principal office or, in the case of a health care provider rendering emergency care pursuant to subsection D, the county or city where the exposure occurred, for an order requiring the person to provide a blood specimen or to submit to testing and to disclose the test results in accordance with this section. At any hearing before the court, the person whose specimen is sought or his counsel may appear. The court shall be advised by the Commissioner or his designee prior to entering any testing order. If a testing order is issued, both the petitioner and the person from whom the blood specimen is sought shall receive counseling and opportunity for face-to-face disclosure of any test results by a licensed practitioner or trained counselor.

1989, c. 613; 1993, c. 315; 1994, cc. 230, 236; 1997, c. 869; 2003, c. 1; 2008, cc. 191, 339; 2009, cc. 96, 478, 552, 813, 840; 2015, cc. 51, 502, 503.



§ 32.1-45.2. Public safety employees; testing for blood-borne pathogens; procedure available for certain citizens; definitions

A. If, in the course of employment, an employee of a public safety agency is involved in a possible exposure prone incident, the employee shall immediately, or as soon thereafter as practicable, notify the agency of the incident in accordance with the agency's procedures for reporting workplace accidents.

B. If, after reviewing the facts of the possible exposure prone incident with the employee and after medical consultation, the agency concludes that it is reasonable to believe that an exposure prone incident may have occurred, (i) the agency shall request the person whose body fluids were involved to submit to testing for hepatitis B or C virus and human immunodeficiency virus as provided in § 32.1-37.2 and to authorize disclosure of the test results or (ii) if the person is deceased, the agency shall request the custodian of the remains to preserve a specimen of blood and shall request the decedent's next of kin to consent, as provided in § 32.1-37.2, to such testing and to authorize disclosure of the test results.

C. If a person is involved in a possible exposure prone incident involving the body fluids of an employee of a public safety agency, the person may request the agency to review the facts of the possible exposure prone incident for purposes of obtaining the employee's consent to test for hepatitis B or C virus and human immunodeficiency virus as provided in § 32.1-37.2 and to authorize disclosure of the test results. If, after reviewing the facts and after medical consultation, the agency concludes it is reasonable to believe an exposure prone incident involving the person and the employee may have occurred, (i) the agency shall request the employee whose body fluids were involved to give consent to submit to testing for hepatitis B or C virus and human immunodeficiency virus and to authorize disclosure of the test results or (ii) if the employee is deceased, the agency shall request the custodian of the remains to preserve a specimen of blood and shall request the decedent's next of kin to provide consent, as provided in § 32.1-37.2, to such testing and to authorize disclosure of the test results.

D. If consent is refused under subsection B of this section, the public safety agency or the employee may petition the general district court of the city or county in which the person resides or resided, or in the case of a nonresident, the city or county of the public safety agency's principal office, to determine whether an exposure prone incident has occurred and to order testing and disclosure of the test results.

If consent is refused under subsection C of this section, the person involved in the possible exposure prone incident may petition the general district court of the city or county of the public safety agency's principal office to determine whether an exposure prone incident has occurred and to order testing and disclosure of the test results.

E. If the court finds by a preponderance of the evidence that an exposure prone incident has occurred, it shall order testing for hepatitis B or C virus and human immunodeficiency virus and disclosure of the test results. The court shall be advised by the Commissioner or his designee in making this finding. The hearing shall be held in camera as soon as practicable after the petition is filed. The record shall be sealed.

F. A party may appeal an order of the general district court to the circuit court of the same jurisdiction within ten days from the date of the order. Any such appeal shall be de novo, in camera, and shall be heard as soon as possible by the circuit court. The circuit court shall be advised by the Commissioner or his designee. The record shall be sealed. The order of the circuit court shall be final and nonappealable.

G. Disclosure of any test results provided by this section shall be made to the district health director of the jurisdiction in which the petition was brought or the district in which the person or employee was tested. The district health director or his designee shall inform the parties of the test results and counsel them in accordance with subsection B of § 32.1-37.2.

H. The results of the tests shall be confidential as provided in § 32.1-36.1.

I. No person known or suspected to be positive for infection with hepatitis B or C virus or human immunodeficiency virus shall be refused services for that reason by any public safety agency personnel.

J. For the purpose of this section and for no other purpose, the term "employee" shall include: (i) any person providing assistance to a person employed by a public safety agency who is directly affected by a possible exposure prone incident as a result of the specific crime or specific circumstances involved in the assistance and (ii) any victim of or witness to a crime who is directly affected by a possible exposure prone incident as a result of the specific crime.

K. This section shall not be deemed to create any duty on the part of any person where none exists otherwise, and a cause of action shall not arise from any failure to request consent or to consent to testing under this section. The remedies available under this section shall be exclusive.

L. For the purposes of this section, the following terms shall apply:

"Exposure prone incident" means a direct exposure to body fluids of another person in a manner which may, according to the then current guidelines of the Centers for Disease Control and Prevention, transmit hepatitis B or C virus or human immunodeficiency virus and which occurred during the commission of a criminal act, during the performance of emergency procedures, care or assistance, or in the course of public safety or law-enforcement duties.

"Public safety agency" means any sheriff's office; any adult or youth correctional, law-enforcement, or fire safety organization; the Department of Forensic Science; or any agency or department that employs persons who have law-enforcement authority and which is under the direction and control of the Commonwealth or any local governing body.

1992, c. 711; 1994, c. 146; 1997, cc. 722, 804; 2008, c. 641; 2014, c. 275.



§ 32.1-45.3. Repealed

Repealed by Acts 2015, c. 301, cl. 1.



§ 32.1-46. Immunization of patients against certain diseases

A. The parent, guardian or person standing in loco parentis of each child within this Commonwealth shall cause such child to be immunized in accordance with the Immunization Schedule developed and published by the Centers for Disease Control and Prevention (CDC), Advisory Committee on Immunization Practices (ACIP), the American Academy of Pediatrics (AAP), and the American Academy of Family Physicians (AAFP). The required immunizations for attendance at a public or private elementary, middle or secondary school, child care center, nursery school, family day care home or developmental center shall be those set forth in the State Board of Health Regulations for the Immunization of School Children. The Board's regulations shall at a minimum require:

1. A minimum of three properly spaced doses of hepatitis B vaccine (HepB).

2. A minimum of three or more properly spaced doses of diphtheria toxoid. One dose shall be administered on or after the fourth birthday.

3. A minimum of three or more properly spaced doses of tetanus toxoid. One dose shall be administered on or after the fourth birthday.

4. A minimum of three or more properly spaced doses of acellular pertussis vaccine. One dose shall be administered on or after the fourth birthday. A booster dose shall be administered prior to entry into the sixth grade.

5. Two or three primary doses of Haemophilus influenzae type b (Hib) vaccine, depending on the manufacturer, for children up to 60 months of age.

6. Two properly spaced doses of live attenuated measles (rubeola) vaccine. The first dose shall be administered at age 12 months or older.

7. One dose of live attenuated rubella vaccine shall be administered at age 12 months or older.

8. One dose of live attenuated mumps vaccine shall be administered at age 12 months or older.

9. All children born on and after January 1, 1997, shall be required to have one dose of varicella vaccine on or after 12 months.

10. Three or more properly spaced doses of oral polio vaccine (OPV) or inactivated polio vaccine (IPV). One dose shall be administered on or after the fourth birthday. A fourth dose shall be required if the three dose primary series consisted of a combination of OPV and IPV.

11. One to four doses, dependent on age at first dose, of properly spaced pneumococcal conjugate (PCV) vaccine for children up to 60 months of age.

12. Three doses of properly spaced human papillomavirus (HPV) vaccine for females. The first dose shall be administered before the child enters the sixth grade.

The parent, guardian or person standing in loco parentis may have such child immunized by a physician or registered nurse or may present the child to the appropriate local health department, which shall administer the vaccines required by the State Board of Health Regulations for the Immunization of School Children without charge to the parent of or person standing in loco parentis to the child if (i) the child is eligible for the Vaccines for Children Program or (ii) the child is eligible for coverages issued pursuant to Title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq. (Medicare), Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq. (Medicaid), Title XXI of the Social Security Act, 42 U.S.C. § 1397aa et seq. (CHIP), or 10 U.S.C. § 1071 et seq. (CHAMPUS). In all cases in which a child is covered by a health carrier, Medicare, Medicaid, CHIP, or CHAMPUS, the Department shall seek reimbursement from the health carrier, Medicare, Medicaid, CHIP, or CHAMPUS for all allowable costs associated with the provision of the vaccine. For the purposes of this section, the Department shall be deemed a participating provider with a managed care health insurance plan as defined in § 32.1-137.1.

B. A physician, registered nurse or local health department administering a vaccine required by this section shall provide to the person who presents the child for immunizations a certificate that shall state the diseases for which the child has been immunized, the numbers of doses given, the dates when administered and any further immunizations indicated.

C. The vaccines required by this section shall meet the standards prescribed in, and be administered in accordance with, regulations of the Board.

D. The provisions of this section shall not apply if:

1. The parent or guardian of the child objects thereto on the grounds that the administration of immunizing agents conflicts with his religious tenets or practices, unless an emergency or epidemic of disease has been declared by the Board;

2. The parent or guardian presents a statement from a physician licensed to practice medicine in Virginia, a licensed nurse practitioner, or a local health department that states that the physical condition of the child is such that the administration of one or more of the required immunizing agents would be detrimental to the health of the child; or

3. Because the human papillomavirus is not communicable in a school setting, a parent or guardian, at the parent's or guardian's sole discretion, may elect for the parent's or guardian's child not to receive the human papillomavirus vaccine, after having reviewed materials describing the link between the human papillomavirus and cervical cancer approved for such use by the Board.

E. For the purpose of protecting the public health by ensuring that each child receives age-appropriate immunizations, any physician, physician assistant, nurse practitioner, licensed institutional health care provider, local or district health department, the Virginia Immunization Information System, and the Department of Health may share immunization and patient locator information without parental authorization, including, but not limited to, the month, day, and year of each administered immunization; the patient's name, address, telephone number, birth date, and social security number; and the parents' names. The immunization information; the patient's name, address, telephone number, birth date, and social security number; and the parents' names shall be confidential and shall only be shared for the purposes set out in this subsection.

F. The State Board of Health shall review this section annually and make recommendations for revision by September 1 to the Governor, the General Assembly, and the Joint Commission on Health Care.

Code 1950, § 32-57.1; 1968, c. 592; 1972, c. 558; 1979, c. 711; 1980, c. 410; 1989, c. 382; 1991, c. 133; 1992, cc. 127, 166; 1994, c. 62; 1995, cc. 729, 742; 1996, cc. 67, 533; 1999, cc. 632, 676, 738; 2000, c. 476; 2004, c. 855; 2005, cc. 643, 684; 2006, cc. 364, 396, 716; 2007, cc. 858, 922; 2011, c. 125; 2014, cc. 316, 344.



§ 32.1-46.01. Virginia Immunization Information System

A. The Board of Health shall establish the Virginia Immunization Information System (VIIS), a statewide immunization registry that consolidates patient immunization histories from birth to death into a complete, accurate, and definitive record that may be made available to participating health care providers throughout Virginia, to the extent funds are appropriated by the General Assembly or otherwise made available. The purposes of VIIS shall be to (i) protect the public health of all citizens of the Commonwealth, (ii) prevent under- and over-immunization of children, (iii) ensure up-to-date recommendations for immunization scheduling to health care providers and the Board, (iv) generate parental reminder and recall notices and manufacturer recalls, (v) develop immunization coverage reports, (vi) identify areas of under-immunized population, and (vii) provide, in the event of a public health emergency, a mechanism for tracking the distribution and administration of immunizations, immune globulins, or other preventive medications or emergency treatments.

B. The Board of Health shall promulgate regulations to implement the VIIS that shall address:

1. Registration of voluntary participants, including, but not limited to, a list of those health care entities that are authorized to participate and any forms and agreements necessary for compliance with the regulations concerning patient privacy promulgated by the federal Department of Health and Human Services;

2. Procedures for confirming, continuing, and terminating participation and disciplining any participant for unauthorized use or disclosure of any VIIS data;

3. Procedures, timelines, and formats for reporting of immunizations by participants;

4. Procedures to provide for a secure system of data entry that may include encrypted online data entry or secure delivery of data files;

5. Procedures for incorporating the data reported on children's immunizations pursuant to subsection E of § 32.1-46;

6. The patient identifying data to be reported, including, but not limited to, the patient's name, date of birth, gender, telephone number, home address, birth place, and mother's maiden name;

7. The patient immunization information to be reported, including, but not necessarily limited to, the type of immunization administered (specified by current procedural terminology (CPT) code or Health Level 7 (HL7) code); date of administration; identity of administering person; lot number; and if present, any contraindications, or religious or medical exemptions;

8. Mechanisms for entering into data-sharing agreements with other state and regional immunization registries for the exchange, on a periodic nonemergency basis and in the event of a public health emergency, of patient immunization information, after receiving, in writing, satisfactory assurances for the preservation of confidentiality, a clear description of the data requested, specific details on the intended use of the data, and the identities of the persons with whom the data will be shared;

9. Procedures for the use of vital statistics data, including, but not necessarily limited to, the linking of birth certificates and death certificates;

10. Procedures for requesting immunization records that are in compliance with the requirements for disclosing health records set forth in § 32.1-127.1:03; such procedures shall address the approved uses for the requested data, to whom the data may be disclosed, and information on the provisions for disclosure of health records pursuant to § 32.1-127.1:03;

11. Procedures for releasing aggregate data, from which personal identifying data has been removed or redacted, to qualified persons for purposes of research, statistical analysis, and reporting; and

12. Procedures for the Commissioner of Health to access and release, as necessary, the data contained in VIIS in the event of an epidemic or an outbreak of any vaccine-preventable disease or the potential epidemic or epidemic of any disease of public health importance, public health significance, or public health threat for which a treatment or vaccine exists.

The Board's regulations shall also include any necessary definitions for the operation of VIIS; however, "health care entity," "health care plan," and "health care provider" shall be as defined in subsection B of § 32.1-127.1:03.

C. The establishment and implementation of VIIS is hereby declared to be a necessary public health activity to ensure the integrity of the health care system in Virginia and to prevent serious harm and serious threats to the health and safety of individuals and the public. Pursuant to the regulations concerning patient privacy promulgated by the federal Department of Health and Human Services, covered entities may disclose protected health information to the secure system established for VIIS without obtaining consent or authorization for such disclosure. Such protected health information shall be used exclusively for the purposes established in this section.

D. The Board and Commissioner of Health, any employees of the health department, any voluntary participant, and any person authorized to report or disclose immunization data hereunder shall be immune from civil liability in connection therewith unless such person acted with gross negligence or malicious intent.

E. This section shall not diminish the responsibility of any physician or other person to maintain accurate patient immunization data or the responsibility of any parent, guardian, or person standing in loco parentis to cause a child to be immunized in accordance with the provisions of § 32.1-46. Further, this section shall not be construed to require the immunization of any person who objects thereto on the grounds that the administration of immunizing agents conflicts with his religious tenets or practices, or any person for whom administration of immunizing agents would be detrimental to his health.

F. The Commissioner may authorize linkages between VIIS and other secure electronic databases that contain health records reported to the Department of Health, subject to all state and federal privacy laws and regulations. These health records may include newborn screening results reported pursuant to § 32.1-65, newborn hearing screening results reported pursuant to § 32.1-64.1, and blood-lead level screening results reported pursuant to § 32.1-46.1. Health care providers authorized to use VIIS may view the health records of individuals to whom the providers are providing health care services.

2005, cc. 643, 684; 2012, c. 147.



§ 32.1-46.02. Administration of influenza vaccine to minors

The Board shall, together with the Board of Nursing and by August 31, 2009, develop and issue guidelines for the administration of influenza vaccine to minors by licensed pharmacists, registered nurses, licensed practical nurses, or emergency medical services providers who hold an emergency medical technician intermediate or emergency medical technician paramedic certification issued by the Commissioner pursuant to § 54.1-3408. Such guidelines shall require the consent of the minor's parent, guardian, or person standing in loco parentis and shall be consistent with applicable guidelines developed by the Centers for Disease Control and Prevention.

2009, c. 110; 2010, cc. 179, 252; 2015, cc. 502, 503.



§ 32.1-46.1. Board to establish protocol for identification of children with elevated blood-lead levels

The Board shall promulgate regulations establishing a protocol for the identification of children at risk for elevated blood-lead levels which shall (i) require blood-lead level testing at appropriate ages and frequencies, when indicated, (ii) provide for criteria for determining low risk for elevated blood-lead levels and when such blood-lead level testing is not indicated, and (iii) require physicians to make available to parents information on the dangers of lead poisoning, along with a list of available resources, as part of regular well check visits for all children.

As deemed necessary by the Board, the protocol may also address follow-up testing for children with elevated blood-lead levels, dissemination of the protocol or other information to relevant health care professionals, appropriate information for parents, and other means of preventing lead poisoning among children. In promulgating such regulations, the Board shall consider the guidelines of the Centers for Disease Control and Prevention and may consider such other materials relating to lead poisoning prevention, testing, and treatment as it deems appropriate. The Board may also establish procedures governing how health care providers and laboratories report results to the Department of Health.

The Commissioner may authorize linkages between secure electronic data systems maintained by the Department of Health containing blood-lead level records and the Virginia Immunization Information System (VIIS) operated pursuant to § 32.1-46.01. The Commissioner may authorize health care providers authorized to view VIIS to view blood-lead level records of individuals to whom the providers are providing health care services. The records may be made available until the child reaches seven years of age, after which the records shall not be made available through a linkage to VIIS. Such linkages shall be subject to all applicable state and federal privacy laws and regulations.

2000, c. 907; 2003, c. 463; 2007, c. 691; 2012, c. 147.



§ 32.1-46.2. Certain testing or determination of low risk for elevated blood-lead levels required

In accordance with the protocol required by § 32.1-46.1 and the regulations of the Board of Health promulgated thereto, the parent, guardian or other person standing in loco parentis of each child within the Commonwealth shall cause such child to be tested for elevated blood-lead levels or shall obtain a determination that the child is at low risk for elevated blood-lead levels.

The provisions of this section shall not apply to any child whose parent, guardian or other person having control or charge of such child shall object to such testing on the grounds that the procedure conflicts with his religious tenets or practices.

2000, c. 907.



§ 32.1-47. Exclusion from school of children not immunized

Upon the identification of an outbreak, potential epidemic or epidemic of a vaccine-preventable disease in a public or private school, the Commissioner shall have the authority to require the exclusion from such school of all children who are not immunized against that disease.

1979, c. 711.



§ 32.1-47.1. Vaccination of children; plan enhancements

The Department shall include in its vaccination plans procedures to ensure the prompt vaccination of all persons of school age in the Commonwealth, without preference regarding the manner of compliance with the compulsory school attendance law set forth in § 22.1-254, upon declaration of a public health emergency involving a vaccine-preventable disease and consent of the parent or guardian of the person of school age if such person is a minor or, if the person of school age is not a minor, of the person. Vaccination plans developed pursuant to this section shall be consistent with applicable guidelines developed by the Centers for Disease Control and Prevention, and shall be subject to the same review and update requirements, process, and schedule as the State Emergency Operations Plan developed by the Department of Emergency Management pursuant to § 44-146.18.

2010, c. 73.



§ 32.1-48. Powers of Commissioner in epidemic

A. Nothing in this article shall preclude the Commissioner from requiring immediate immunization of all persons in case of an epidemic of any disease of public health importance for which a vaccine exists other than a person to whose health the administration of a vaccine would be detrimental as certified in writing by a physician licensed to practice medicine in this Commonwealth.

B. In addition, the State Health Commissioner shall hold the powers conferred pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of this chapter to issue orders of quarantine or prepare orders of isolation for a communicable disease of public health threat.

1979, c. 711; 2004, cc. 773, 1021.



§ 32.1-48.01. Definitions

As used in this article, unless the context requires a different meaning:

"Appropriate precautions" means those specific measures which have been demonstrated by current scientific evidence to assist in preventing transmission of a communicable disease of public health significance. Appropriate precautions will vary according to the disease.

"At-risk behavior" means engaging in acts which a person, who has been informed that he is infected with a communicable disease of public health significance, knows may infect other persons without taking appropriate precautions to protect the health of the other persons.

"Communicable disease of public health significance" means an illness of public health significance, as determined by the State Health Commissioner, caused by a specific or suspected infectious agent that may be transmitted directly or indirectly from one individual to another.

"Communicable disease of public health significance" shall include, but may not be limited to, infections caused by human immunodeficiency viruses, blood-borne pathogens, and tubercle bacillus. The State Health Commissioner may determine that diseases caused by other pathogens constitute communicable diseases of public health significance. Further, "a communicable disease of public health significance" shall become a "communicable disease of public health threat" upon the finding of the State Health Commissioner of exceptional circumstances pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of this chapter.

1990, c. 958; 2004, cc. 773, 1021.



§ 32.1-48.010. Appeal of any order of quarantine

A. Any person or persons subject to an order of quarantine or a court-ordered extension of any such order pursuant to this article may file an appeal of the order of quarantine as such order applies to such person or persons in the circuit court for the city or county in which the subject or subjects of the order reside or are located or the circuit court for the jurisdiction or jurisdictions for any affected area. Any petition for appeal shall be in writing, shall set forth the grounds on which the order of quarantine is being challenged vis-a-vis the subject person or persons or affected area, and shall be served upon the State Health Commissioner or his legal representative.

B. A hearing on the appeal of the order of quarantine shall be held within 48 hours of the filing of the petition for appeal or, if the 48-hour period terminates on a Saturday, Sunday, legal holiday or day on which the court is lawfully closed, the hearing shall be held on the next day that is not a Saturday, Sunday, legal holiday or day on which the court is lawfully closed.

In extraordinary circumstances, for good cause shown, the Commissioner may request a continuance of the hearing, which the court shall only grant after giving due regard to the rights of the affected individuals, the protection of the public health and safety, the severity of the emergency, and the availability of witnesses and evidence.

C. Any person appealing an order of quarantine shall have the burden of proving that he is not properly the subject of the order of quarantine.

D. The filing of an appeal shall not stay any order of quarantine.

E. Upon receiving multiple appeals of an order of quarantine that applies to a group of persons or an affected area, the court may, on the motion of any party or on the court's own motion, consolidate the cases in a single proceeding for all appeals when (i) there are common questions of law or fact relating to the individual claims or rights to be determined; (ii) the claims of the consolidated cases are substantially similar; and (iii) all parties to the appeals will be adequately represented in the consolidation.

F. The circuit court shall not conduct a de novo review of the order of quarantine; however, the court shall consider the existing record and such supplemental evidence as the court shall consider relevant. The court shall conduct the hearing on an appeal of an order of quarantine in a manner that will protect the health and safety of court personnel, counsels, witnesses, and the general public and in accordance with rules of the Supreme Court of Virginia pursuant to subsection C of § 17.1-503. The court may, for good cause shown, hold all or any portion of the hearings in camera upon motion of any party or upon the court's own motion.

G. Upon completion of the hearing, the court may (i) vacate or modify the order of quarantine as such order applies to any person who filed the appeal and who is not, according to the record and the supplemental evidence, appropriately subject to the order of quarantine; (ii) vacate or modify the order of quarantine as such order applies to all persons who filed an appeal and who are not, according to the record and the supplemental evidence, appropriately subject to the order of quarantine; (iii) confirm the order of quarantine as it applies to any person or all appealing parties upon a finding that such person or persons are appropriately subject to the order of quarantine and that quarantine is being implemented in the least restrictive environment to address the public health threat effectively, given the reasonably available information on effective control measures and the nature of the communicable disease of public health threat; or (iv) confirm the order of quarantine as it applies to all persons subject to the order upon finding that all such persons are appropriately subject to the order of quarantine and that quarantine is being implemented in the least restrictive environment to address the public health threat effectively, given the reasonably available information on effective control measures and the nature of the communicable disease of public health threat.

In any case in which the court shall vacate the order of quarantine as it applies to any person who has filed a request for review of such order and who is subject to such order or as it applies to all persons seeking judicial review who are subject to such order, the person or persons shall be immediately released from quarantine unless such order to vacate the quarantine shall be stayed by the filing of an appeal to the Supreme Court of Virginia. Any party to the case may file an appeal of the circuit court decisions to the Supreme Court of Virginia. Parties to the case shall include any person who is subject to an order of quarantine and has filed an appeal of such order with the circuit court and the State Health Commissioner.

H. Appeals of any final order of any circuit court regarding the State Health Commissioner's petition for review and confirmation or extension of an order of quarantine or any appeal of an order of quarantine by a person or persons who are subject to such order shall be appealable directly to the Supreme Court of Virginia, with an expedited review in accordance with the rules of the court pursuant to subsection C of § 17.1-503.

I. Appeals of any circuit court order relating to an order of quarantine shall not stay any order of quarantine.

J. Persons requesting judicial review of any order of quarantine shall have the right to be represented by an attorney in all proceedings. If the person is unable to afford an attorney, counsel shall be appointed for the person by the circuit court for the jurisdiction in which the person or persons who are subject to the order of quarantine reside or, in the case of an affected area, by the circuit court for the jurisdiction or jurisdictions for the affected area. Counsel so appointed shall be paid at a rate established by the Supreme Court of Virginia from the Commonwealth's criminal fund.

2004, cc. 773, 1021; 2007, cc. 699, 783.



§ 32.1-48.011. Isolation may be ordered under certain exceptional circumstances; Commissioner authorized to require hospitalization or other health care

A. Whenever the State Health Commissioner makes a determination of exceptional circumstances pursuant to § 32.1-48.05 and that the isolation procedures set forth in Article 3.01 (§ 32.1-48.01 et seq.) of this chapter are insufficient control measures to contain a communicable disease of public health threat, the isolation procedures herein may be invoked.

B. The State Health Commissioner may order the isolation of a person or persons upon a finding that (i) such person or persons are infected with or may reasonably be suspected to be infected with a communicable disease of public health threat and (ii) isolation is necessary to protect the public health, to ensure such isolated person or persons receive appropriate medical treatment, and to protect health care providers and others who may come into contact with such infected person or persons.

C. The State Health Commissioner shall record his findings and any information on which he has relied in making the finding required for isolation pursuant to this section. The State Health Commissioner's record of findings concerning any communicable disease of public health threat that is involved in an order of isolation shall be confidential and shall not be disclosed in accordance with subdivision 17 of § 2.2-3705.5.

D. The Commissioner may order the isolated person or persons to remain in their places of residence, to remain in another place where they are present, or to report to a place or facility designated by the Commissioner for the duration of their isolation. An electronic device may be used to enforce any such isolation. The Commissioner's order of isolation shall be for a duration consistent with the known course of such communicable disease of public health threat or, if the course of the disease is unknown or uncertain, for a period consistent with the probable course of the communicable disease of public health threat.

E. To the extent that persons subject to an order of isolation pursuant to this article require hospitalization or other health care services, the State Health Commissioner shall be authorized to require that such services be provided.

F. The State Health Commissioner shall also have the authority to monitor the medical condition of any person or persons subject to an order of isolation pursuant to this article through regular visits by public health nurses or such other means as the Commissioner shall determine to be necessary.

2004, cc. 773, 1021.



§ 32.1-48.012. Isolation order

A. The State Health Commissioner shall, prior to placing any person or persons in isolation, prepare a written order of isolation that shall: (i) identify the person or persons subject to such order of isolation; (ii) identify the site of isolation, which may, in the Commissioner's discretion, include the residence of any isolated individual; (iii) specify the date and time that isolation is to commence; (iv) identify the communicable disease of public health threat or the suspected communicable disease of public health threat with which the person or persons are known to be infected or reasonably suspected to be infected; (v) specify the bases for isolation, including why isolation is the necessary means to contain transmission of the disease, and any conditions of the isolation; (vi) provide timely opportunities, if not readily available under the circumstances, for the person or person who are subject to the order to notify employers, next of kin or legally authorized representatives and the attorneys of their choice of the situation; (vii) specify the penalty or penalties that may be imposed for noncompliance with order of isolation pursuant to § 32.1-27; and (viii) include a copy of § 32.1-48.013 to inform any person or persons subject to an order of isolation of the right to seek judicial review or the order.

B. No affected area shall be the subject of an order of isolation prepared by the State Health Commissioner unless the Governor, pursuant to the authority vested in him pursuant to Chapter 3.2 (§ 44-146.13 et seq.) of Title 44, has declared a state of emergency for such affected area of the Commonwealth.

C. The order of isolation shall be delivered to any person or persons affected by the isolation, in so far as practicable. However, if, in the opinion of the State Health Commissioner, the number of isolated persons is too great to make delivery of copies of the order of isolation to each person possible in a timely manner, or if the order of isolation designates an affected area instead of a specific person or persons, the State Health Commissioner shall cause the order of isolation to be communicated to the persons residing or located in the affected area.

D. The State Health Commissioner shall, as soon as practicable following the issuance of an order of isolation, file a petition seeking an ex parte court order to review and confirm the isolation.

E. The petition shall be filed in the circuit court for the city or county in which the person or persons resides or is located or, in the case of an affected area, in the circuit court of the affected jurisdiction or jurisdictions.

Upon receiving multiple orders of isolation, the court may, on the motion of any party or on the court's own motion, consolidate the cases into a single proceeding for all orders when (i) there are common questions of law or fact relating to the individual claims or rights to be determined, (ii) the claims of the cases are substantially similar, and (iii) all parties to the orders will be adequately represented in the consolidation.

F. The petition shall include (i) a copy of the order of isolation or all information contained in the State Health Commissioner's order of isolation in some other format and (ii) a summary of the findings on which the Commissioner relied in determining that an order of isolation was required to contain the transmission of the communicable disease of public health threat.

G. Prior to the expiration of the original order of isolation, the Commissioner may extend the duration of the original order upon finding that such an extension is necessary. The Commissioner, or his legal representative, shall, as soon as practicable following the extension of an order of isolation, file a petition seeking court review and confirmation of the order to extend the duration of the isolation.

H. In reviewing any petition for review and confirmation or extension of the order of isolation, the court shall give due deference to the specialized expertise of the State Health Commissioner. The court shall grant the petition to confirm or extend the isolation upon finding probable cause that isolation was the necessary means and remains the least restrictive environment to address the public health threat effectively, given the reasonably available information on effective control measures and the nature of the communicable disease of public health threat.

I. The State Health Commissioner may, if he reasonably believes that public disclosure of the information contained in the order of isolation or the petition for review and confirmation or extension of the order of isolation will exacerbate the public health threat or compromise any current or future criminal investigation or compromise national security, file some or all of any petition to extend an order of isolation under seal. After reviewing any information filed under seal by the State Health Commissioner, the court shall reseal the relevant materials to the extent necessary to protect public health and safety.

J. The State Health Commissioner shall ensure that the protected health information of any person or persons subject to the order of isolation shall only be disclosed in compliance with the regulations relating to privacy of health records promulgated by the federal Department of Health and Human Services pursuant to the Health Insurance Portability and Accountability Act of 1996.

K. Any law-enforcement officer, state or local health department employee, or any other person designated by a law-enforcement officer or state or local health department employee is empowered and authorized to deliver an order of isolation.

2004, cc. 773, 1021; 2007, cc. 699, 783.



§ 32.1-48.013. Appeal of any order of isolation

A. Any person or persons subject to an order of isolation or a court-ordered confirmation or extension of any such order pursuant to this article may file an appeal of the order of isolation in the circuit court for the city or county in which such person or persons reside or are located or, in the case of an affected area, in the circuit court for any affected jurisdiction or jurisdictions. Any petition for appeal shall be in writing, shall set forth the grounds on which the order of isolation is being challenged vis-a-vis the subject person or persons or affected area, and shall be served upon the State Health Commissioner or his legal representative.

B. A hearing on the appeal of the order of isolation shall be held within 48 hours of the filing of the petition for appeal or, if the 48-hour period terminates on a Saturday, Sunday, legal holiday or day on which the court is lawfully closed, the hearing shall be held on the next day that is not a Saturday, Sunday, legal holiday or day on which the court is lawfully closed.

In extraordinary circumstances, for good cause shown, the Commissioner may request a continuance of the hearing, which the court shall only grant after giving due regard to the rights of the affected individuals, the protection of the public health and safety, the severity of the emergency, and the availability of witnesses and evidence.

C. Any person appealing an order of isolation shall have the burden of proving that he is not properly the subject of the order of isolation.

D. An appeal shall not stay any order of isolation.

E. Upon receiving multiple appeals of an order of isolation, the court may, on the motion of any party or on the court's own motion, consolidate the cases in a single proceeding for all appeals when (i) there are common questions of law or fact relating to the individual claims or rights to be determined; (ii) the claims of the consolidated cases are substantially similar; and (iii) all parties to the appeals will be adequately represented in the consolidation.

F. The circuit court shall not conduct a de novo review of the order of isolation; however, the court shall consider the existing record and such supplemental evidence as the court shall consider relevant. The court shall conduct the hearing on an appeal of an order of isolation in a manner that will protect the health and safety of court personnel, counsels, witnesses, and the general public and in accordance with rules of the Supreme Court of Virginia pursuant to subsection C of § 17.1-503. The court may, for good cause shown, hold all or any portion of the hearings in camera upon motion of any party or the court's own motion.

G. Upon completion of the hearing, the court may (i) vacate or modify the order of isolation as such order applies to any person who filed the appeal and who is not, according to the record and the supplemental evidence, appropriately subject to the order of isolation; (ii) vacate or modify the order of isolation as such order applies to all persons who filed an appeal and who are not, according to the record and the supplemental evidence, appropriately subject to the order of isolation; (iii) confirm the order of isolation as it applies to any person or all appealing parties upon a finding that such person or persons are appropriately subject to the order of isolation and that isolation is being implemented in the least restrictive environment to address the public health threat effectively, given the reasonably available information on effective infection control measures and the nature of the communicable disease of public health threat; or (iv) confirm the order of isolation as it applies to all persons subject to the order upon finding that all such persons are appropriately subject to the order of isolation and that isolation is being implemented in the least restrictive environment to address the public health threat effectively given the reasonably available information on effective control measures and the nature of the communicable disease of public health threat.

In any case in which the court shall vacate the order of isolation as it applies to any person who has filed a request for review of such order and who is subject to such order or as it applies to all persons seeking judicial review who are subject to such order, the person or persons shall be immediately released from isolation unless such order to vacate the isolation shall be stayed by the filing of an appeal to the Supreme Court of Virginia. Any party to the case may file an appeal of the circuit court decisions to the Supreme Court of Virginia. Parties to the case shall include any person who is subject to an order of isolation and has filed an appeal of such order with the circuit court and the State Health Commissioner.

H. Appeals of any final order of any circuit court regarding the State Health Commissioner's petition for review and confirmation or extension of an order of isolation or any appeal of an order of isolation by a person or persons who are subject to such order shall be appealable directly to the Supreme Court of Virginia, with an expedited review in accordance with the rules of the court pursuant to subsection C of § 17.1-503.

I. Appeals of any circuit court order relating to an order of isolation shall not stay any order of isolation.

J. Persons appealing any order of isolation shall have the right to be represented by an attorney in all proceedings. If the person is unable to afford an attorney, counsel shall be appointed for the person by the circuit court for the jurisdiction in which the person or persons who are subject to the order of isolation reside or, in the case of an affected area, by the circuit court for the jurisdiction or jurisdictions for the affected area. Counsel so appointed shall be paid at a rate established by the Supreme Court of Virginia from the Commonwealth's criminal fund.

2004, cc. 773, 1021; 2007, cc. 699, 783.



§ 32.1-48.013:1. Electronic filings as protection from communicable disease

Notwithstanding Rule 1:17 of the Supreme Court of Virginia, a court in its discretion may permit the electronic or facsimile filing of a petition, notice, brief, notice of appeal, or other legal document when such filing is necessary to expedite the proceedings or to protect the public, court officials, or others participating in the proceedings from exposure to a communicable disease.

2007, cc. 699, 783.



§ 32.1-48.014. Enforcement of orders of quarantine or isolation; penalties

A. Any person who does not comply with a validly issued order of quarantine or order of isolation issued or prepared pursuant to this article shall be subject to the penalties provided in § 32.1-27, including, upon conviction, a Class 1 misdemeanor and payment of civil penalties.

B. Any order of quarantine or isolation shall be enforced by law-enforcement agencies, as directed by the State Health Commissioner. Any enforcement authority directed to law-enforcement agencies by the Commissioner shall expressly include, but need not be limited to, the power to detain or arrest any person or persons identified as in violation of any order of quarantine or isolation, or for whom probable cause exists that he may fail or refuse to comply with any such order.

Any person or persons so detained shall be held in the least restrictive environment that can provide any required health care or other services for such person.

C. Every attorney for the Commonwealth shall have the duty to prosecute, without delay, any violation of this chapter in accordance with the penalties set forth in § 32.1-27.

D. Pursuant to 42 U.S.C. 264 et seq. and 42 C.F.R. Parts 70 and 71, any order of quarantine or isolation issued by the Director of the Centers for Disease Control and Prevention affecting the Commonwealth or the Metropolitan Washington Airports Authority may be enforced by local law-enforcement officers or officers of the Metropolitan Washington Airports Authority with jurisdiction over the facility involved in the quarantine or isolation order.

2004, cc. 773, 1021; 2007, cc. 699, 783.



§ 32.1-48.015. Authorization to disclose health records

A. The provisions of this article are hereby declared to be necessary to prevent serious harm and serious threats to the health and safety of individuals and the public in Virginia for purposes of authorizing the State Health Commissioner or his designee to examine and review any health records of any person or persons subject to any order of quarantine or order of isolation pursuant to this article and the regulations of the Department of Health and Human Services promulgated in compliance with the Health Insurance Portability and Accountability Act of 1996, as amended. The State Health Commissioner shall authorize any designee in writing to so examine and review any health records of any person or persons subject to any order of quarantine or order of isolation pursuant to this article.

B. Pursuant to the regulations concerning patient privacy promulgated by the federal Department of Health and Human Services, covered entities may disclose protected health information to the State Health Commissioner or his designee without obtaining consent or authorization for such disclosure from the person who is the subject of the records. Such protected health information shall be used to facilitate the health care of any person or persons who are subject to an order of quarantine or an order of isolation. The State Health Commissioner or his designee shall only redisclose such protected health information in compliance with the aforementioned federal regulations. Further, the protected health information disclosed to the State Health Commissioner or his designee shall be held confidential and shall not be disclosed pursuant to the provisions of subdivision 17 of § 2.2-3705.5.

C. Pursuant to subsection G of § 32.1-116.3, any person requesting or requiring any employee of a public safety agency as defined in subsection J of § 32.1-45.2 to arrest, transfer, or otherwise exercise custodial supervision over an individual known to the requesting person (i) to be infected with any communicable disease or (ii) to be subject to an order of quarantine or an order of isolation pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of Chapter 2 shall inform such employee of a public safety agency of the potential risk of exposure to a communicable disease.

2004, cc. 773, 1021; 2007, cc. 699, 783.



§ 32.1-48.016. Immunity from liability

Any person, including a person who serves in a Medical Reserve Corps (MRC) unit or on a Community Emergency Response Team (CERT), who, in good faith and in the performance of his duties, acts in compliance with this article and the Board of Health's regulations shall not be liable for any civil damages for any act or omission resulting from such actions unless such act or omission was the result of gross negligence or willful misconduct.

2004, cc. 773, 1021; 2005, c. 474.



§ 32.1-48.017. Use of public or private property or facilities

A. Upon the declaration by the Governor of a state of emergency pursuant to § 44-146.17, the State Health Commissioner, acting in concert with the Governor, shall be authorized to require the use of any public or private property, building or facility to implement any order of quarantine or order of isolation. The State Health Commissioner and the Governor shall find, together, that the use of the property, building or facility is necessary and appropriate to enforce an order of quarantine or an order of isolation in the least restrictive environment.

B. If the Commissioner and the Governor elect to use any public or private property, building or facility pursuant to this article and this section, the Commissioner shall make accommodations, in conjunction with the owner or operator of the property, building or facility, for persons who are employed in, using or occupying the property, building or facility and who are not covered by the relevant order of quarantine or order of isolation.

C. Owners or operators of any property, building or facility so commandeered shall be entitled to compensation.

2004, cc. 773, 1021.



§ 32.1-48.02. Investigations of verified reports or medical evidence; counseling; outpatient and emergency treatment orders; custody upon emergency order; application of article

A. Upon receiving at least two verified reports or upon receiving medical evidence that any person who is reputed to know that he is infected with a communicable disease of public health significance is engaging in at-risk behavior, the Commissioner or his designee may conduct an investigation through an examination of the records of the Department and other medical records to determine the disease status of the individual and that there is cause to believe he is engaging in at-risk behavior.

B. If the investigation indicates that the person has a communicable disease of public health significance caused by a non-airborne microorganism and that there is cause to believe he is engaging in at-risk behavior, the Commissioner or his designee may issue an order for such person to report to the local or district health department in the jurisdiction in which he resides to receive counseling on the etiology, effects and prevention of the specific disease of public health significance. The person conducting the counseling shall prepare and submit a report to the Commissioner or his designee on the counseling session or sessions in which he shall document that the person so counseled has been informed about the acts that constitute at-risk behavior, appropriate precautions, and the need to use appropriate precautions. The counselor shall also report any statements indicating the intentions or understanding of the person so counseled.

C. If the investigation, described in subsection A, indicates that the person has a communicable disease of public health significance caused by an airborne microorganism, such as tubercle bacillus, that causes serious disease and can result in death and that the person has refused or failed to adhere to a prescribed course of treatment and, despite counseling, is engaging in conduct that places uninfected persons at risk of contracting such airborne communicable disease of public health significance, the Commissioner or his designee may issue an outpatient treatment order for such person to report to the local or district health department in the jurisdiction in which he resides to receive appropriate outpatient treatment and education concerning his disease.

D. If the investigation, described in subsection A, indicates that the person has a communicable disease of public health significance caused by an airborne microorganism, such as tubercle bacillus, which causes serious disease and can result in death and, despite documented and appropriate counseling, is engaging in conduct that unreasonably places uninfected persons at risk of contracting such airborne communicable disease of public health significance, such as tuberculosis, and medical data demonstrate that he poses an imminent threat to the health of others, the Commissioner may issue an emergency order requiring such person to be taken immediately into custody and placed, for a period, not to exceed 48 hours, in the least restrictive, willing facility providing protection of the health of others and appropriate treatment to the person upon finding that at least one of the following conditions is met:

1. The person has refused or failed to report to the local health department after having been ordered to do so pursuant to subsection C, for appropriate outpatient treatment and education concerning his disease;

2. The person has a documented history of failure to adhere to a prescribed course of treatment; or

3. Documentation exists that the person has indicated that he will not comply with the prescribed treatment.

If the specified 48-hour period terminates on a Saturday, Sunday or legal holiday, such person may be detained until the next day which is not a Saturday, Sunday, or legal holiday. During this period, the Commissioner shall proceed in accordance with § 32.1-48.03.

E. In order to implement an emergency order issued pursuant to subsection D of this section, all state and local law-enforcement officers are authorized to take custody of the subject of such emergency order immediately upon issuance of the emergency order by the Commissioner.

F. The provisions of this article shall only apply to communicable diseases of public health significance and shall not apply to communicable diseases of public health threat.

1990, c. 958; 1993, c. 705; 2001, c. 837; 2004, cc. 773, 1021.



§ 32.1-48.03. Petition for hearing; temporary detention

A. Upon receiving a verified report or upon receiving medical evidence that any person who has been counseled pursuant to § 32.1-48.02 has continued to engage in at-risk behavior, the Commissioner or his designee may petition the general district court of the county or city in which such person resides to order the person to appear before the court to determine whether isolation is necessary to protect the public health from the risk of infection with a communicable disease of public health significance.

B. If such person cannot be conveniently brought before the court, the court may issue an order of temporary detention. The officer executing the order of temporary detention shall order such person to remain confined in his home or another's residence or in some convenient and willing institution or other willing place for a period not to exceed 48 hours prior to a hearing. An electronic device may be used to enforce such detention in the person's home or another's residence. The institution or other place of temporary detention shall not include a jail or other place of confinement for persons charged with criminal offenses.

If the specified 48-hour period terminates on a Saturday, Sunday, legal holiday or day on which the court is lawfully closed, such person may be detained until the next day which is not a Saturday, Sunday, legal holiday or day on which the court is lawfully closed.

C. Any person ordered to appear before the court pursuant to this section shall be informed of his right to be represented by counsel. The court shall provide the person with reasonable opportunity to employ counsel at his own expense, if so requested. If the person is not represented by counsel, the court shall appoint an attorney-at-law to represent him. Counsel so appointed shall be paid a fee of $75 and his necessary expenses.

1990, c. 958; 2001, c. 837; 2004, cc. 773, 1021.



§ 32.1-48.04. Isolation hearing; conditions; order for isolation; right to appeal

A. The isolation hearing shall be held within 48 hours of the execution of any temporary detention order issued or, if the 48-hour period terminates on a Saturday, Sunday, legal holiday or day on which the court is lawfully closed, the isolation hearing shall be the next day that is not a Saturday, Sunday, legal holiday or day on which the court is lawfully closed.

Prior to the hearing, the court shall fully inform the person who is infected with the communicable disease of public health significance of the basis for his detention, if any, the basis upon which he may be isolated, and the right of appeal of its decision.

B. An order for isolation in the person's home or another's residence or an institution or other place, including a jail when no other reasonable alternative is available, may be issued upon a finding by the court that the following conditions are met:

1. The person is infected with a communicable disease of public health significance.

2. The person is engaging in at-risk behavior.

3. The person has demonstrated an intentional disregard for the health of the public by engaging in behavior which has placed others at risk for infection with the communicable disease of public health significance.

4. There is no other reasonable alternative means of reducing the risk to public health.

C. Any order for isolation in the person's home or another's residence or an institution or other place shall be valid for no more than 120 days, or for a shorter period of time if the Commissioner or his designee, or the court upon petition, determines that the person no longer poses a substantial threat to the health of others. Orders for isolation in the person's home or another's residence may be enforced through the use of electronic devices. Orders for isolation may include additional requirements such as participation in counseling or education programs. The court may, upon finding that the person no longer poses a substantial threat to the health of others, issue an order solely for participation in counseling or educational programs.

D. Isolation orders shall not be renewed without affording the person all rights conferred in this article.

Any person under an isolation order pursuant to this section shall have the right to appeal such order to the circuit court in the jurisdiction in which he resides. Such appeal shall be filed within 30 days from the date of the order. Notwithstanding the provisions of § 19.2-241 relating to the time within which the court shall set criminal cases for trial, any appeal of an isolation order shall be given priority over all other pending matters before the court, except those matters under appeal pursuant to § 37.2-821, and shall be heard as soon possible by the court. The clerk of the court from which an appeal is taken shall immediately transmit the record to the clerk of the appellate court.

The appeal shall be heard de novo. An order continuing the isolation shall only be entered if the conditions set forth in subsection B are met at the time the appeal is heard.

If the person under an isolation order is not represented by counsel, the judge shall appoint an attorney-at-law to represent him. Counsel so appointed shall be paid a fee of $150 and his necessary expenses. The order of the court from which the appeal is taken shall be defended by the attorney for the Commonwealth.

1990, c. 958; 2001, c. 837; 2004, cc. 773, 1021.



§ 32.1-48.05. Application of article; determination of exceptional circumstances; regulations; duties of the State Health Commissioner not be delegated

A. Upon a determination by the State Health Commissioner that exceptional circumstances exist relating to one or more persons in the Commonwealth who are known to have been exposed to or infected with or reasonably suspected to have been exposed to or infected with a communicable disease of public health threat and that such exceptional circumstances render the procedures of Article 3.01 (§ 32.1-48.01 et seq.) of this chapter to be insufficient control measures or that the individuals have failed or refused to comply voluntarily with the control measures directed by the State Health Commissioner in response to a communicable disease of public health threat, the State Health Commissioner may invoke the provisions of this article relating to quarantine and isolation.

B. The Board of Health shall promulgate regulations for the implementation of this article that shall (i) address the circumstances that are subject to the application of Article 3.01 (§ 32.1-48.01 et seq.) of this chapter and the exceptional circumstances in which this article may be invoked by the State Health Commissioner; (ii) provide procedures to assure that any quarantine or isolation is implemented in the least restrictive environment; (iii) ensure that the essential needs of persons subject to an order of isolation issued pursuant to this article shall be met, including, but not limited to, food, water, and health care, e.g., medications, therapies, testing, and durable medical equipment; (iv) provide procedures for proper notice of orders of quarantine and orders of isolation; (v) provide procedures for the State Health Commissioner to issue an emergency detention order for persons for whom he has probable cause to believe that they may fail or refuse to comply with an order of quarantine or an order of isolation; and (vi) address any other issue or procedure covered herein that the Board deems to be properly the subject of regulation.

C. The powers granted to the State Health Commissioner pursuant to this article shall not be delegated to or invoked by any local or district health department director. However, in the event the State Health Commissioner, duly appointed and confirmed pursuant to § 32.1-17, shall be unable to perform his duties pursuant to this article, any Deputy Commissioner, appointed by the State Health Commissioner and approved by the Board pursuant to § 32.1-22, shall be authorized to invoke the provisions of this article.

2004, cc. 773, 1021.



§ 32.1-48.06. Definitions

As used in this article, unless the context requires a different meaning:

"Affected area" means any part or the whole of the Commonwealth, which has been identified as where persons reside, or may be located, who are known to have been exposed to or infected with or who are reasonably suspected to have been exposed to or infected with a communicable disease of public health threat. "Affected area" shall include, but not be limited to, cities, counties, towns, and subsections of such areas, public and private property, buildings, and other structures.

"Communicable disease of public health threat" means an illness of public health significance, as determined by the State Health Commissioner in accordance with regulations of the Board of Health, caused by a specific or suspected infectious agent that may be reasonably expected or is known to be readily transmitted directly or indirectly from one individual to another and has been found to create a risk of death or significant injury or impairment; this definition shall not, however, be construed to include human immunodeficiency viruses or tuberculosis, unless used as a bioterrorism weapon. "Individual" shall include any companion animal. Further, whenever "person or persons" is used herein it shall be deemed, when the context requires it, to include any individual.

"Companion animal" means, consistent with the provisions of § 3.2-6500, any domestic or feral dog, domestic or feral cat, nonhuman primate, guinea pig, hamster, rabbit not raised for human food or fiber, exotic or native animal, reptile, exotic or native bird, or any feral animal or any animal under the care, custody, or ownership of a person or any animal that is bought, sold, traded, or bartered by any person. Agricultural animals, game species, or any animals regulated under federal law as research animals shall not be considered companion animals for the purposes of this article.

"Isolation" means the physical separation, including confinement or restriction of movement, of an individual or individuals who are infected with or are reasonably suspected to be infected with a communicable disease of public health threat in order to prevent or limit the transmission of the communicable disease of public health threat to other uninfected and unexposed individuals.

"Law-enforcement agency" means any sheriff's office, police department, adult or youth correctional officer, or other agency or department that employs persons who have law-enforcement authority that is under the direction and control of the Commonwealth or any local governing body. "Law-enforcement agency" shall include, by order of the Governor, the Virginia National Guard.

"Quarantine" means the physical separation, including confinement or restriction of movement, of an individual or individuals who are present within an affected area, as defined herein, or who are known to have been exposed or may reasonably be suspected to have been exposed to a communicable disease of public health threat and who do not yet show signs or symptoms of infection with the communicable disease of public health threat in order to prevent or limit the transmission of the communicable disease of public health threat to other unexposed and uninfected individuals.

2004, cc. 773, 1021; 2007, cc. 699, 783.



§ 32.1-48.07. Conditions for invoking the provisions of this article

A. Prior to issuing any order of quarantine or any order of isolation pursuant to this article, the State Health Commissioner shall ensure that:

1. Any quarantine or isolation is implemented in the least restrictive environment necessary to contain the communicable disease of public health threat;

2. Any quarantined persons shall be confined separately from any isolated persons, to the maximum extent practicable;

3. Upon determining that any quarantined person can be reasonably believed to have become infected with a communicable disease of public health threat, the infected person shall be promptly removed from quarantine and placed in isolation;

4. The health and disease status of any quarantined and isolated persons shall be monitored regularly to determine if such persons require continued quarantine or isolation;

5. Any quarantined or isolated persons shall be immediately released from quarantine or isolation upon a determination by the State Health Commissioner that such quarantined or isolated persons pose no risk of transmitting the communicable disease of public health threat to other persons; and

6. The site of any quarantine or isolation shall be, to the extent practicable, safely and hygienically maintained with adequate food, clothing, health care, and other essential needs made available to the persons who are subject to any order of quarantine or isolation.

B. All persons subject to an order of quarantine or an order of isolation shall comply with the order and the conditions governing their quarantine or isolation.

C. In the case of any person who has been quarantined or isolated in a location other than a medical care facility, the State Health Commissioner shall authorize health care professionals to enter the premises of quarantine or isolation. No person, other than such authorized health care professionals, shall enter the premises of quarantine or isolation, unless authorized by the State Health Commissioner. Upon determining that any person, who has entered the premises of quarantine or isolation, poses a threat to public health and safety, the State Health Commissioner may quarantine or isolate such person.

2004, cc. 773, 1021.



§ 32.1-48.08. Declaration of quarantine

A. The State Health Commissioner may declare a quarantine of any person or persons or any affected area after he finds that the quarantine is the necessary means to contain a communicable disease of public health threat as defined in § 32.1-48.06 to which such person or persons or the people of an affected area have been or may have been exposed and thus may become infected.

B. The State Health Commissioner shall record his findings and any information on which he has relied in making the finding required for quarantine pursuant to subsection A. The State Health Commissioner's record of findings concerning any communicable disease of public health threat shall be confidential and shall not be disclosed in accordance with subdivision 17 of § 2.2-3705.5.

C. The State Health Commissioner may order the quarantined person or persons to remain in their residences, to remain in another place where they are present, or to report to a place or places designated by the State Health Commissioner for the duration of their quarantine. An electronic device may be used to enforce any such quarantine. The Commissioner's order of quarantine shall be for a duration consistent with the known incubation period for such disease or, if the incubation period is unknown, for a period anticipated as being consistent with the incubation period for other similar infectious agents.

2004, cc. 773, 1021.



§ 32.1-48.09. Order of quarantine

A. The State Health Commissioner shall, prior to placing any person or persons under quarantine, issue an order of quarantine that shall: (i) identify the communicable disease of public health threat that is reasonably believed to be involved and the reasons why exceptional circumstances apply and the quarantine is the necessary means to contain the risks of transmission of the disease; (ii) contain sufficient information to provide reasonable notice to persons who are affected by the order of quarantine that they are subject to the order; (iii) specify the means by which the quarantine is to be implemented; (iv) establish clearly the geographic parameters of the quarantine, if involving an affected area; (v) specify the duration of the quarantine; (vi) provide sufficient directions for compliance with the quarantine to enable persons subject to the order to comply; (vii) provide timely opportunities, if not readily available under the circumstances, for the person or persons who are subject to the order to notify employers, next of kin or legally authorized representatives and the attorneys of their choice of the situation; (viii) specify the penalty or penalties that may be imposed for noncompliance with the order of quarantine pursuant to § 32.1-27; and (ix) include a copy of § 32.1-48.010 to inform any person or persons subject to an order of quarantine of the right to seek judicial review of the order.

B. No affected area shall be the subject to an order of quarantine issued by the State Health Commissioner unless the Governor, pursuant to the authority vested in him pursuant to Chapter 3.2 (§ 44-146.13 et seq.) of Title 44, has declared a state of emergency for such affected area of the Commonwealth.

C. The order of quarantine shall be delivered to any person or persons affected by the quarantine, in so far as practicable. However, if, in the opinion of the State Health Commissioner, the number of quarantined persons is too great to make delivery of copies of the order of quarantine to each person possible in a timely manner, or if the order of quarantine designates an affected area instead of a specific person or persons, the State Health Commissioner shall cause the order of quarantine to be communicated to the persons residing or located in the affected area.

D. The State Health Commissioner or his legal representative shall, as soon as practicable following the issuance of an order of quarantine, file a petition seeking an ex parte court review and confirmation of the quarantine.

E. The petition shall be filed in the circuit court for the city or county in which the person or persons resides or is located or, in the case of an affected area, in the circuit court of the affected jurisdiction or jurisdictions.

The petition shall include (i) a copy of the order of quarantine or all information contained in the State Health Commissioner's order of quarantine in some other format and (ii) a summary of the findings on which the Commissioner relied in deciding to issue the order of quarantine.

Upon receiving multiple orders of quarantine, the court may, on the motion of any party or on the court's own motion, consolidate the cases into a single proceeding for all orders when (i) there are common questions of law or fact relating to the individual claims or rights to be determined, (ii) the claims of the consolidated cases are substantially similar, and (iii) all parties to the orders will be adequately represented in the consolidation.

F. Prior to the expiration of the original order of quarantine, the Commissioner may extend the duration of the original order upon finding that such an extension is necessary. The Commissioner, or his legal representative, shall, as soon as practicable following the extension of an order of quarantine, file a petition seeking court review and confirmation of the order to extend the duration of the quarantine.

G. In reviewing the petition for review and confirmation of the order of quarantine or an extension of the order of quarantine, the court shall give due deference to the specialized expertise of the State Health Commissioner. The court shall grant the petition to confirm or extend the quarantine upon finding probable cause that quarantine was the necessary means to contain the disease of public health threat and is being implemented in the least restrictive environment to address the public health threat effectively, given the reasonably available information on effective control measures and the nature of the communicable disease of public health threat.

H. The State Health Commissioner may, if he reasonably believes that public disclosure of the information contained in the order of quarantine or the petition for court review and confirmation or extension of the order of quarantine will exacerbate the public health threat or compromise any current or future criminal investigation or compromise national security, file some or all of any petition relating to an order of quarantine under seal. After reviewing any information filed under seal by the State Health Commissioner, the court shall reseal the relevant materials to the extent necessary to protect public health and safety.

I. The State Health Commissioner shall ensure that the protected health information of any person or persons subject to the order of quarantine shall only be disclosed in compliance with § 32.1-127.1:03 of this title and the regulations relating to privacy of health records promulgated by the federal Department of Health and Human Services pursuant to the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.).

J. Any law-enforcement officer, state or local health department employee, or any other person designated by a law-enforcement officer or state or local health department employee is empowered and authorized to deliver an order of quarantine.

2004, cc. 773, 1021; 2007, cc. 699, 783.



§ 32.1-48.1. Regulation of State Health Commissioner declaring existence of rabies; display and publication

Whenever the State Health Commissioner is informed that an outbreak of rabies has occurred in a county or city, he may, after consulting with the Commissioner of Agriculture and Consumer Services and the Executive Director of the Department of Game and Inland Fisheries, adopt a regulation declaring the existence of rabies in such county or city and containing such requirements as are hereinafter set forth. Such regulations shall be prominently displayed throughout the county or city and shall be published therein by signs or otherwise to call the attention of the public to the existence of such outbreak.

1954, c. 339, § 29-213.1; 1987, c. 488.



§ 32.1-48.2. Regulation of Commissioner requiring vaccination or inoculation of dogs

When the State Health Commissioner has declared that an outbreak of rabies exists in a county or city, he may adopt a regulation requiring all dogs therein to be vaccinated or inoculated against rabies, with such exceptions as he deems appropriate. Such regulation shall set forth the persons by whom and the time within which such vaccination or inoculation may be required. The State Health Commissioner may establish such clinics and furnish other services and supplies as will enable the prompt vaccination or inoculation of all dogs in such county or city.

1954, c. 339, § 29-213.2; 1987, c. 488.



§ 32.1-48.3. Regulations of Commissioner covering local ordinances and requirements

If the governing body of the county or city in which the outbreak exists does not adopt, under § 3.2-6522, subsection A of § 3.2-6525, §§ 3.2-6538, 3.2-6539, and 3.2-6546, ordinances, regulations and measures to prohibit the running at large of dogs and to prevent the spread of rabies, the State Health Commissioner is authorized to adopt regulations providing for the matters contained in such sections and to enforce the same in the same manner as if they had been specifically adopted by the governing body of the county or city involved, and the provisions of such sections shall apply mutatis mutandis to the regulations adopted by the Commissioner hereunder.

1954, c. 339, § 29-213.3; 1987, c. 488; 2001, c. 674.



§ 32.1-48.4. Commissioner to cooperate with local governing bodies and agencies

The Commissioner shall, insofar as practicable, cooperate with the local governing body and agencies of the county or city involved to the end that a joint program may be adopted and enforced for the reduction and elimination of rabies.

1954, c. 339, § 29-213.4; 1987, c. 488.



§ 32.1-49. Tuberculosis required to be reported

The Board shall include tuberculosis in the list of diseases provided for in § 32.1-35 which are required to be reported.

1979, c. 711.



§ 32.1-49.1. Definitions

"Active tuberculosis disease" means a communicable disease caused by an airborne microorganism and characterized by the presence of either (i) a specimen of sputum or other bodily fluid or tissue that has been found to contain tubercle bacilli as evidenced by culture or other definitive diagnostic test as established by the Commissioner, (ii) a specimen of sputum or other bodily fluid or tissue that is suspected to contain tubercle bacilli as evidenced by smear and sufficient clinical and radiographic evidence of active tuberculosis disease is present as determined by a physician licensed to practice medicine in the Commonwealth, or (iii) sufficient clinical and radiographic evidence of active tuberculosis disease as determined by the Commissioner is present, but a specimen of sputum or other bodily fluid or tissue containing or suspected to contain tubercle bacilli is unobtainable.

"Tubercle bacilli" means disease-causing organisms belonging to the Mycobacterium tuberculosis complex and includes Mycobacterium tuberculosis, Mycobacterium bovis, Mycobacterium africanum or other members as established by the Commissioner.

"Tuberculosis" means a disease caused by tubercle bacilli.

2001, c. 459.



§ 32.1-50. Examination of persons suspected of having active tuberculosis disease; reporting; report forms; report schedule; laboratory reports and required samples

A. Any local health director may request any person having or reasonably suspected of having active tuberculosis disease to be examined immediately for the purpose of ascertaining the presence or absence of the disease. Such examination may be made by any licensed physician or licensed nurse practitioner selected by such person at his own expense and approved by the local health director or by the local health director at no cost to such person.

B. Each physician or nurse practitioner practicing in the Commonwealth who diagnoses or treats a person for active tuberculosis disease, or a physician assistant who treats a person for active tuberculosis disease, as defined in § 32.1-49.1 and each person in charge of a medical care facility providing inpatient or outpatient diagnosis or treatment for active tuberculosis disease shall report to the local health director within such time period and in such manner as may be prescribed by regulations of the Board. Such report, at a minimum, shall include an initial report when there are reasonable grounds to believe that a person has active tuberculosis disease, and a subsequent report when a person ceases treatment for tuberculosis disease. Cessation of treatment may be inferred when the person (i) fails to keep a scheduled appointment, (ii) relocates without transferring care, or (iii) discontinues care either upon or against the advice of the treating physician, physician assistant, or nurse practitioner.

C. The initial disease report shall include the following: the affected person's name; date of birth; gender; address; pertinent clinical, radiographic, microbiologic, and pathologic reports, whether final or pending; such other information as is needed to locate the patient for follow-up; and any other information as prescribed by regulations of the Board.

D. Subsequent reports shall be submitted within such time, at such frequency, and in such manner as may be prescribed by regulations of the Board and shall provide updated clinical status, bacteriologic and radiographic results, assessment of treatment adherence, name of current care provider, and any other information as prescribed by the Board.

E. Every director of any laboratory doing business in the Commonwealth shall, according to the manner and schedule as determined by the Board, report any result diagnostic of or highly correlated with active tuberculosis disease, whether testing is done in-house or referred to an out-of-state laboratory, including cultures positive for tubercle bacilli and smears suggestive of tubercle bacilli, and shall report the results of tests for antimicrobial susceptibility performed on cultures positive for tubercle bacilli. Each director of any laboratory shall also submit a representative and viable sample of the initial culture to the Virginia Division of Consolidated Laboratory Services or other laboratory designated by the Board to receive such specimen in order to (i) ensure testing for antimicrobial susceptibility on each initial isolate from a person with active tuberculosis disease, and (ii) establish a library of such isolates for the purpose of disease strain analysis as indicated by epidemiological investigations.

Code 1950, § 32-85.1; 1956, c. 482; 1979, c. 711; 2001, c. 459; 2004, c. 855; 2006, cc. 46, 396, 822.



§ 32.1-50.1. Treatment plan; submission of plan and mediation of disagreements; determination of cure

A. Each physician practicing in the Commonwealth who assumes responsibility for the treatment of a person for active tuberculosis as defined in this article and each person in charge of a medical care facility providing inpatient or outpatient treatment to a person with active tuberculosis shall, with the assistance and acknowledgement of that person, develop, maintain, and update as indicated, an individualized written plan of treatment tailored to the person's medical and personal needs and identifying the method for effective treatment and prevention of transmission. At a minimum, the plan shall specifically include verified patient address, name of the medical provider who has assumed responsibility for treatment, planned course of anti-tuberculosis drug therapy, estimated date of treatment completion, and means of ensuring successful completion of that treatment.

B. The written treatment plan shall upon request be submitted by the medical provider to the local health director in a manner determined by the Board and shall be subject to approval of the local health director. The Commissioner shall have the authority to settle, based on statewide standards, disagreements between the written plan so submitted and standards of care established by the local health director.

C. Each treating physician of or person in charge of a medical facility providing outpatient or inpatient care to a person with active tuberculosis disease shall maintain and submit to the local health director, upon his request, written documentation of that person's adherence to the treatment plan.

D. Each person in charge of a medical care facility providing inpatient treatment to a person with active tuberculosis disease and each person in charge of a state correctional or local correctional or detention facility that has in its custody a person with active tuberculosis shall submit to the local health director, in the manner determined by the Board, the plan of treatment for such person as required in this article. The person in charge shall encourage the person to comply with such treatment plan; however, if such person with active tuberculosis indicates an unwillingness to comply with the treatment plan upon release, or exhibits behavior that indicates noncompliance, the person in charge, in conjunction with the local health director, may request the Commissioner to issue an emergency order requiring such person to be taken into custody pursuant to § 32.1-48.02 or other detention or custody options available pursuant to § 32.1-48.03 or § 32.1-48.04.

E. Once established in a person, active tuberculosis disease shall be considered present until (i) the person has received a complete and adequate course of antituberculosis drug therapy as established by the Commissioner in accordance with guidelines developed by the American Thoracic Society and Centers for Disease Control and Prevention and (ii) three successive cultures of specimens of sputum or other bodily fluid or tissue collected at intervals of no less than one week, or other definitive diagnostic test as established by the Commissioner demonstrate no viable tubercle bacilli, or the Commissioner or his designee determines that the clinical, laboratory, or radiographic evidence leads to a diagnosis other than active tuberculosis disease.

2001, c. 459.



§ 32.1-50.2. Administration of tuberculin purified protein derivative by nurses; policies and guidelines

The Department shall issue policies and guidelines governing the possession and administration of tuberculin purified protein derivative (PPD) by registered nurses and licensed practical nurses pursuant to § 54.1-3408.

2003, c. 515.



§ 32.1-51. Repealed

Repealed by Acts 1990, c. 958 .



§ 32.1-53. Facilities and contracts for treatment of tuberculosis patients

The Board may construct and operate hospitals and other facilities for the diagnosis and treatment of tuberculosis or enter into contractual arrangements with medical schools and hospitals in the Commonwealth for the care and treatment of tuberculosis patients.

Code 1950, § 32-312; 1979, c. 711.



§ 32.1-54. Commissioner authorized to charge patients for care

When a tuberculosis patient is admitted to a facility operated by the Board or under contract with the Board, the Commissioner shall determine whether such patient or any person legally liable for such patient's support is able to pay in whole or in part for such patient's care. In making such determination, the Commissioner shall consider whether such patient or other person can make such payment and meet his other financial responsibilities for the support of himself and his family. Such determination may be made from time to time according to the circumstances of each case. If the Commissioner determines that a patient or person legally liable for his support can pay for the cost of his care or a portion thereof, the Commissioner shall collect for the cost of such care the actual average per diem cost or such portion thereof as the Commissioner may determine the patient should pay. The Commissioner shall also collect any third-party payments as may be available for the care and treatment of such patient unless other contractual arrangements are made.

Code 1950, § 32-312.1; 1954, c. 698; 1956, c. 499; 1979, c. 711.



§ 32.1-55. Definition

As used in this article, "venereal disease" includes syphilis, gonorrhea, chancroid, granuloma inguinale, lymphogranuloma venereum and any other sexually transmittable disease determined by the Board to be dangerous to the public health.

Code 1950, § 32-90; 1979, c. 711.



§ 32.1-55.1. Anonymous testing sites for human immunodeficiency virus

From such funds as are appropriated for this purpose, the Board of Health shall make available in all health services areas of the Commonwealth anonymous testing for infection with human immunodeficiency virus.

1989, c. 613 .



§ 32.1-56. Information to be provided patients

It shall be the duty of every physician or other person who examines or treats a person having a venereal disease to provide such person with information about the disease, including, as a minimum, the nature of the disease, methods of treatment, measures used in preventing the spread of such disease, and the necessity of tests to ensure that a cure has been accomplished.

Code 1950, § 32-92; 1979, c. 711.



§ 32.1-57. Examination, testing and treatment; failure to comply with order of examination

A. A local health director may require any person suspected of being infected with any venereal disease to submit to examination, testing and treatment if necessary.

B. If any such person refuses to submit to an examination, testing or treatment or to continue treatment until found to be cured by proper test, the local health director may apply to the appropriate circuit court for an order compelling such examination, testing or treatment. Any person willfully failing to comply with such order shall be punishable as for contempt of court.

C. If a person infected with venereal disease is required by the local health director to receive treatment therefor and such person receives such treatment from the local health department, no fee shall be charged.

Code 1950, § 32-93; 1979, c. 711; 1988, c. 399.



§ 32.1-58. Persons convicted of certain crimes to be examined, tested and treated

Each person convicted of a violation of § 18.2-346 or § 18.2-361 shall be examined and tested for venereal disease and treated if necessary.

Code 1950, § 32-94; 1979, c. 711.



§ 32.1-59. Examination and treatment in certain institutions

Every person admitted to any state correctional institution and every person admitted to a state hospital or training center operated by the Department of Behavioral Health and Developmental Services shall be examined and tested for venereal disease. If the person is found to be infected with a venereal disease, the person in charge of such institution or state hospital or training center shall promptly provide treatment and shall report such case as provided in § 32.1-37.

Code 1950, § 32-104; 1979, c. 711; 2012, cc. 476, 507.



§ 32.1-60. Prenatal tests required

Every physician, physician assistant, or nurse practitioner attending a pregnant woman during gestation shall examine and test such woman for such venereal diseases as the Board may designate within 15 days after beginning such attendance. Every other person permitted by law to attend upon pregnant women but not permitted by law to make such examinations and tests, shall cause such examinations and tests to be made by a licensed physician, licensed nurse practitioner, or clinic. Serological tests required by this section may be performed by the Department of General Services, Division of Consolidated Laboratory Services (DCLS).

Code 1950, § 32-104.1; 1950, p. 108; 1979, c. 711; 1980, c. 184; 1984, c. 140; 1993, c. 364; 2004, c. 855; 2006, c. 396.



§ 32.1-61. Definition

As used in this article, "ophthalmia neonatorum" means any inflammation, swelling or unusual redness in one or both eyes of any infant, either apart from or together with any unnatural discharge from the eye or eyes of such infant, independent of the nature of the infection, if any, occurring at any time within two weeks after the birth of such infant.

Code 1950, § 32-105; 1979, c. 711.



§ 32.1-62. Procedure upon infant's birth

In order to prevent ophthalmia neonatorum, the physician, nurse or midwife in charge of the delivery of a baby or, if none, the first attending physician shall, immediately after the baby's birth, perform upon such baby the procedure prescribed by the Board. Such action shall be duly recorded in the medical record of the baby.

Code 1950, § 32-107; 1979, c. 711.



§ 32.1-63. Duty of physician, midwife or nurse noting ophthalmia neonatorum

It shall be the duty of any physician, midwife or nurse who notes ophthalmia neonatorum within two weeks after the birth of an infant to perform or cause to be performed such tests as are necessary to ascertain the cause of such inflammation and to institute or have instituted appropriate therapy. When the cause of such inflammation is ascertained to be gonococcus, such physician, nurse or midwife shall report the infection to the local health director or the Commissioner as provided in § 32.1-36.

Code 1950, § 32-106; 1979, c. 711.



§ 32.1-64. Duty of Board to provide for treatment

The Board shall provide for the gratuitous distribution of the necessary treatment approved by it for ophthalmia neonatorum, together with proper directions for the use and administration thereof, to all physicians, midwives and hospitals requesting it. The Board shall provide free of charge in medically indigent cases the necessary treatment for ophthalmia neonatorum when the cause is ascertained to be gonococcus.

Code 1950, § 32-109; 1979, c. 711.



§ 32.1-64.1. Virginia Hearing Impairment Identification and Monitoring System

A. In order to identify hearing loss at the earliest possible age among newborns and to provide early intervention for all infants so identified as having hearing impairment, the Commissioner shall establish and maintain the Virginia Hearing Impairment Identification and Monitoring System. This system shall be for the purpose of identifying and monitoring infants with hearing impairment to ensure that such infants receive appropriate early intervention through treatment, therapy, training and education.

B. The Virginia Hearing Impairment Identification and Monitoring System shall be initiated in all hospitals with neonatal intensive care services, in all hospitals in the Commonwealth having newborn nurseries, and in other birthing places or centers in the Commonwealth.

C. In all hospitals with neonatal intensive care services, the chief medical officer of such hospitals or his designee shall identify infants at risk of hearing impairment using criteria established by the Board. Beginning on July 1, 1999, all infants shall be given a hearing screening test, regardless of whether or not the infant is at risk of hearing impairment, by the chief medical officer or his designee using methodology approved by the Board. The test shall take place before the infant is discharged from the hospital to the care of the parent or guardian, or as the Board may by regulation provide.

In all other hospitals and other birthing places or centers, the chief medical officer or his designee or the attending practitioner shall identify infants at risk of hearing impairment using criteria established by the Board.

D. Beginning on July 1, 2000, the Board shall provide by regulation for the giving of hearing screening tests for all infants born in all hospitals. The Board's regulations shall establish when the testing shall be offered and performed and procedures for reporting.

An infant whose hearing screening indicates the need for a diagnostic audiological examination shall be offered such examination at a center approved by the Board of Health. As a condition of such approval, such centers shall maintain suitable audiological support and medical and educational referral practices.

E. The Commissioner shall appoint an advisory committee to assist in the design, implementation, and revision of this identification and monitoring system. The advisory committee shall meet at least four times per year. A chairman shall be elected annually by the advisory committee. The Department of Health shall provide support services to the advisory committee. The advisory committee shall consist of representatives from relevant groups including, but not limited to, the health insurance industry; physicians, including at least one pediatrician or family practitioner, one otolaryngologist, and one neonatologist; nurses representing newborn nurseries; audiologists; hearing aid dealers and fitters; teachers of the deaf and hard-of-hearing; parents of children who are deaf or hard-of-hearing; adults who are deaf or hard-of-hearing; hospital administrators; and personnel of appropriate state agencies, including the Department of Medical Assistance Services, the Department of Education, and the Department for the Deaf and Hard-of-Hearing. The Department of Education, the Department for the Deaf and Hard-of-Hearing, and the Department of Behavioral Health and Developmental Services shall cooperate with the Commissioner and the Board in implementing this system.

F. With the assistance of the advisory committee, the Board shall promulgate such rules and regulations as may be necessary to implement this identification and monitoring system. These rules and regulations shall include criteria, including current screening methodology, for the identification of infants (i) with hearing impairment and (ii) at risk of hearing impairment and shall include the scope of the information to be reported, reporting forms, screening protocols, appropriate mechanisms for follow-up, relationships between the identification and monitoring system and other state agency programs or activities and mechanisms for review and evaluation of the activities of the system. The identification and monitoring system shall collect the name, address, sex, race, and any other information determined to be pertinent by the Board, for infants who are screened pursuant to this section.

G. In addition, the Board's regulations shall provide that any person making a determination that an infant (i) is at risk for hearing impairment, (ii) has failed to pass a hearing screening, or (iii) was not successfully tested shall notify the parent or guardian of the infant, the infant's primary care practitioner, and the Commissioner. The Board may provide guidelines for the notification process.

H. No testing required to be performed or offered by this section shall be performed if the parents of the infant object to the test based on their bona fide religious convictions.

1986, c. 419; 1998, cc. 505, 506, 513; 2004, c. 855; 2009, cc. 813, 840; 2012, c. 147.



§ 32.1-64.2. Confidentiality of records; publication; Commissioner required to contact parents, physicians, and relevant local early intervention program

The Commissioner and all other persons to whom data is submitted pursuant to § 32.1-64.1 shall keep such information confidential. No publication of research or statistical data shall be made that identifies any infant with hearing impairment or risk of hearing impairment. The Commissioner shall contact the parents of children identified with hearing impairment or at risk of hearing impairment, their physicians and the relevant local early intervention program to provide them with information about available public and private health care and educational resources including any hearing impairment clinics.

The Commissioner may authorize linkages between secure electronic data systems maintained by the Department of Health containing newborn hearing screening records and the Virginia Immunization Information System (VIIS) operated pursuant to § 32.1-46.01. The Commissioner may authorize health care providers authorized to view VIIS to view newborn hearing screening records of individuals to whom the providers are providing health care services. The records may be made available until the child reaches seven years of age, after which the records shall not be made available through a linkage to VIIS. Such linkages shall be subject to all applicable state and federal privacy laws and regulations.

1986, c. 419; 1998, cc. 505, 506, 513; 2012, c. 147.



§ 32.1-65. Certain newborn screening required

In order to prevent intellectual disability and permanent disability or death, every infant who is born in the Commonwealth shall be subjected to screening tests for various disorders consistent with, but not necessarily identical to, the uniform condition panel recommended by the U.S. Secretary of Health and Human Services and the Secretary's Advisory Committee on Heritable Disorders in Newborns and Children.

Any infant whose parent or guardian objects thereto on the grounds that such tests conflict with his religious practices or tenets shall not be required to receive such screening tests.

The physician or certified nurse midwife in charge of the infant's care after delivery shall cause such tests to be performed. The screening tests shall be performed by the Division of Consolidated Laboratory Services or any other laboratory the Department of Health has contracted with to provide this service.

The program for screening infants for sickle cell diseases shall be conducted in addition to the programs provided for in Article 8 (§ 32.1-68 et seq.).

Code 1950, §§ 32-112.1, 32-112.9; 1966, c. 179; 1979, c. 711; 1983, c. 582; 1986, c. 172; 1988, c. 97; 1992, cc. 747, 873; 2001, c. 255; 2002, c. 440; 2004, c. 760; 2005, cc. 717, 721; 2012, cc. 147, 476, 507.



§ 32.1-65.1. Critical congenital heart defect screening test required

In order to prevent disability or death, the Board shall require every hospital in the Commonwealth having a newborn nursery to perform a critical congenital heart defect screening test using pulse oximetry or other Board-approved screening test that is based on standards set forth by the American Academy of Pediatrics on every newborn in its care when such infant is at least 24 hours old but no more than 48 hours old or, in cases in which the infant is discharged from the hospital prior to reaching 24 hours of age, prior to discharging the infant.

Any infant whose parent or guardian objects thereto on the grounds that such tests conflict with his religious practices or tenets shall not be required to receive such screening tests.

The physician or health care provider in charge of the infant's care after delivery shall cause such tests to be performed.

2014, cc. 4, 175.



§ 32.1-66. Commissioner to notify physicians; reports to Commissioner

Whenever a newborn screening test result indicates suspicion of any condition pursuant to § 32.1-65, the Commissioner shall notify forthwith the attending physician and shall perform or provide for additional testing required to confirm or disprove the diagnosis. All physicians, certified nurse midwives, public health nurses, or any nurse receiving such test result, and administrators of hospitals in the Commonwealth, shall report the discovery of all cases of any condition for which newborn screening is conducted pursuant to § 32.1-65 to the Commissioner for infants and children up to two years of age.

Code 1950, § 32-112.5; 1966, c. 179; 1979, c. 711; 1986, c. 172; 1988, c. 97; 2005, cc. 717, 721.



§ 32.1-67. Duty of Board for follow-up and referral protocols; regulations

Infants identified with any condition for which newborn screening is conducted pursuant to § 32.1-65 or 32.1-65.1 shall be eligible for the services of the Children with Special Health Care Needs Program administered by the Department of Health. The Board of Health shall promulgate such regulations as may be necessary to implement Newborn Screening Services and the Children with Special Health Care Needs Program. The Board's regulations shall include, but not be limited to, a list of newborn screening tests conducted pursuant to §§ 32.1-65 and 32.1-65.1, notification processes conducted pursuant to § 32.1-66, follow-up procedures, appropriate referral processes, and services available for infants and children who have a heritable disorder or genetic disease identified through Newborn Screening Services.

Code 1950, § 32-112.6; 1966, c. 179; 1979, c. 711; 1980, c. 470; 1981, c. 164; 1986, c. 172; 1988, c. 97; 2000, c. 916; 2005, cc. 717, 721; 2012, c. 147; 2014, cc. 4, 175.



§ 32.1-67.1. Confidentiality of records; prohibition of discrimination

The results of the newborn screening services conducted pursuant to this article may be used for research and collective statistical purposes. No publication of research or statistical data shall be made that identifies any infant having a heritable or genetic disorder.

The Commissioner may authorize linkages between secure electronic data systems maintained by the Department of Health containing newborn screening records and the Virginia Immunization Information System (VIIS) operated pursuant to § 32.1-46.01. The Commissioner may authorize health care providers authorized to view VIIS to view the newborn screening records of individuals to whom the providers are providing health care services. The records may be made available until the child reaches seven years of age, after which the records shall not be made available through a linkage to VIIS. Such linkages shall be subject to all applicable state and federal privacy laws and regulations.

1988, c. 97; 2005, cc. 717, 721; 2012, c. 147.



§ 32.1-68. Commissioner to establish screening program; review by Board; program to include education and post-screening counseling; laboratory tests

A. The Commissioner, in cooperation with local health directors, shall establish a voluntary program for the screening of individuals for the disease of sickle cell anemia or the sickle cell trait and for such other genetically related diseases and genetic traits and inborn errors of metabolism as the Board may deem necessary.

B. The Board shall review the program from time to time to determine the appropriate age and the method of screening for such conditions or traits in the light of technological changes.

C. The screening program shall include provisions for education concerning the nature and treatment of sickle cell anemia, other genetically related diseases and inborn errors of metabolism and a post-screening counseling program for the treatment of any person determined to have such a condition.

D. The program may include the provision of laboratory testing.

Code 1950, §§ 32-112.21, 32-112.22; 1973, c. 212; 1979, c. 711.



§ 32.1-69. Records confidential; disclosure of results of screening

The results of any particular screening program shall be sent to the physician of the person tested, if known, and either to the parents when the person screened is under the age of eighteen or to the person if he is eighteen years of age or over. The results of a screening program may be used for research and collective statistical purposes. Except as hereinabove provided, all records maintained as part of any screening program shall be strictly confidential and shall be accessible only to the Board, the Commissioner or his agents or to the local health director who is conducting the screening program except by explicit permission of the person who has been screened if such person is eighteen years of age or over or of such person's parent or guardian if he is under age eighteen.

Code 1950, § 32-112.23; 1973, c. 212; 1979, c. 711.



§ 32.1-69.1. Virginia Congenital Anomalies Reporting and Education System

A. In order to collect data to evaluate the possible causes of stillbirths and birth defects, improve the diagnosis and treatment of birth defects and establish a mechanism for informing the parents of children identified as having birth defects and their physicians about the health resources available to aid such children, the Commissioner shall establish and maintain a Virginia Congenital Anomalies Reporting and Education System using data from birth and death certificates and fetal death reports filed with the State Registrar of Vital Records and data obtained from hospital medical records. The chief administrative officer of every hospital, as defined in § 32.1-123, shall make or cause to be made a report to the Commissioner of any stillbirth and any person under two years of age diagnosed as having a congenital anomaly. The Commissioner may appoint an advisory committee to assist in the design and implementation of this reporting and education system with representation from relevant groups including, but not limited to, physicians, geneticists, personnel of appropriate state agencies, persons with disabilities and the parents of children with disabilities.

B. The Commissioner shall provide for a secure system, which may include online data entry that protects the confidentiality of data and information for which reporting is required, to implement the Virginia Congenital Anomalies Reporting and Education System.

At a minimum, data collected shall include, but need not be limited to, the following: (i) the infant's first and last name, date of birth, gender, state of residence, birth hospital, physician's name, date of admission, date of discharge or transfer, and diagnosis; (ii) the first and last names of the infant's mother and father; (iii) the first and last name of the primary contact person for the infant; and (iv) data pertaining to stillbirths and birth defects reported by hospitals and derived from birth and death certificates and fetal death reports filed with the State Registrar of Vital Records and such other sources as may be authorized by the Commissioner.

The Commissioner, as he deems necessary to facilitate the follow-up of infants whose data and health record information have been entered into the system, may authorize the integration or linking of the Virginia Congenital Anomalies Reporting and Education System with other Department of Health population-based surveillance systems.

In addition, to minimize duplication and ensure accuracy during data entry, the Commissioner may authorize hospitals required to report stillbirth and birth defect data to the system to view such existing data and information as may be designated by the Commissioner.

With the assistance of the advisory committee, the Board shall promulgate such regulations as may be necessary to implement this reporting and education system.

C. As used in this section, "stillbirth" means an unintended, intrauterine fetal death occurring after a gestational period of 20 weeks.

1985, c. 273; 1986, c. 136; 1988, cc. 459, 843; 1994, c. 854; 2006, cc. 699, 906; 2015, c. 661.



§ 32.1-69.1:1. Dissemination of information regarding birth defects

The Commissioner shall develop a publication concerning the role of folic acid in the prevention of birth defects for distribution to physicians, hospitals and other medical facilities, and local health departments for use with patients. The publication shall be distributed by the Virginia Department of Health to the offices of the clerks of the circuit courts and made available to applicants for marriage licenses.

1999, c. 582; 2012, c. 802.



§ 32.1-69.2. Confidentiality of records; publication; authority of Commissioner to contact parents and physicians

The Commissioner and all other persons to whom data is submitted pursuant to § 32.1-69.1 shall keep such information confidential. For the purpose of only complying with the provisions of § 32.1-69.1, hospitals required to report stillbirths, as defined in § 32.1-69.1, and birth defects to the Virginia Congenital Anomalies Reporting and Education System and provide patient follow-up may view personally identifiable information in the system as approved by the Commissioner and upon receipt by the Commissioner of sworn affirmation from each such person that the confidentiality of the information will be preserved. No publication of information shall be made except in the form of statistical or other studies which do not identify individuals. However, the Commissioner may contact the parents of children identified as having birth defects and their physicians to collect relevant data and to provide them with information about available public and private health care resources.

1985, c. 273; 2006, cc. 699, 906; 2015, c. 661.



§ 32.1-69.3. Virginia Cord Blood Bank Initiative established

A. There is hereby established the Virginia Cord Blood Bank Initiative (hereinafter referred to as the Initiative) as a public resource for the treatment of patients with life-threatening diseases or debilitating conditions, for use in advancing basic and clinical research, and, in the event of a terrorist attack, to be used in the treatment of the injured.

The Initiative shall be established as a nonprofit legal entity to collect, screen for infectious and genetic diseases, perform tissue typing on, cryopreserve, and store umbilical cord blood as a public resource and shall be formed as a collaborative consortium that covers all geographical regions of Virginia.

B. The State Health Commissioner shall develop or shall arrange for or contract with a nonprofit entity for the development of the collaborative consortium to be known as the Initiative, which may consist of any entity having the expertise or experience or willingness to develop the expertise or experience necessary to participate in the Initiative.

C. In developing the consortium, the Commissioner shall ensure that all geographical areas of the Commonwealth are included in the Initiative. To accomplish this goal, the Commissioner shall contact Eastern Virginia Medical School and its participating hospitals, Virginia Commonwealth University School of Medicine, Virginia Commonwealth University Health System, the University of Virginia School of Medicine, the University of Virginia Health System, and other entities located in Virginia, such as hospitals and hospital systems, biotechnology companies, regional blood banks, laboratories, or other health care providers or medical researchers, or local coalitions of health care providers that could provide coverage of the various geographical regions of Virginia, to request their participation in the Initiative consortium and assist in the design and implementation of the Initiative.

D. Any nonprofit entity having an arrangement or contract with the Commissioner for the development of the Initiative and any medical school, hospital, or other health care provider choosing to participate in the Initiative shall submit an estimate of the costs of implementing the Initiative for the region in which it is located. The Commissioner shall assist in the development of the cost estimates, compare and evaluate such estimates, and negotiate with the various entities to implement the Initiative.

Further, the Commissioner shall coordinate (i) appropriate contact with pregnant women to provide information about umbilical cord blood donations; (ii) the development of procedures for obtaining informed consent for cord blood donations; (iii) the design of the Initiative, including the period of years for storage of the cord blood to ensure the integrity of the cells; (iv) a system for recycling the blood at the end of the established storage period that provides for the sale or transfer of the cord blood samples being taken out of storage to be used in basic or clinical research development at reasonable rates and fees for cord blood products.

E. The entities joining the Initiative shall work collaboratively, each with the community resources in its local or regional area. The Initiative participants shall align their outreach programs and activities to all geographic areas and ethnic and racial groups of the Commonwealth, and shall conduct specific and culturally appropriate outreach and research to identify potential donors among all ethnic and racial groups.

F. The Commissioner shall disseminate information about the Initiative, focusing on hospitals, birthing facilities, physicians, midwives, and nurses, and providing information through local health departments.

Initiative consortium participants shall also be encouraged to disseminate information about the Initiative.

In addition, the Director of the Department of Medical Assistance Services shall include information about the Initiative in printed materials distributed by the Department to recipients of medical assistance services and persons enrolled in the Family Access to Medical Insurance Security Plan.

G. Any woman admitted to a hospital or birthing facility for obstetrical services may be offered the opportunity to donate umbilical cord blood to the Initiative. However, no woman shall be required to make a cord blood donation.

H. Any health care facility or health care provider receiving financial remuneration for the collection of umbilical cord blood shall, prior to harvesting the umbilical cord blood, disclose this information in writing to any woman postpartum or to the parent of a newborn from whom the umbilical cord blood is to be collected.

I. This section shall not be construed to require participation in the Initiative on the part of any health care facility or health care provider who objects to transfusion or transplantation of blood on the basis of bona fide religious beliefs.

J. The Initiative shall be implemented with such funds as may be appropriated or otherwise provided for its purpose. Upon implementation, the Commissioner shall initiate the development of a nonprofit entity to assume the operation and administration of the Initiative and may seek federal, state, and private grant funds for its continuation.

2006, cc. 636, 735; 2008, c. 285.



§ 32.1-69.4. Publication of information regarding cord blood education

In addition to the requirements of § 32.1-69.3, the Commissioner shall make publicly available, by posting on the public website of the Department of Health, resources relating to umbilical cord blood that have been developed by the Parent's Guide to Cord Blood Foundation and include the following information:

1. An explanation of the potential value and uses of umbilical cord blood, including cord blood cells and stem cells, for individuals who are, as well as individuals who are not, biologically related to a mother or her newborn child.

2. An explanation of the differences between using one's own cord blood cells and using related or unrelated cord blood stem cells in the treatment of disease.

3. An explanation of the differences between public and private umbilical cord blood banking.

4. The options available to a mother relating to stem cells that are contained in the umbilical cord blood after the delivery of her newborn, including (i) donating the stem cells to a public umbilical cord blood bank where facilities are available; (ii) storing the stem cells in a private family umbilical cord blood bank for use by immediate and extended family members; (iii) storing the stem cells for immediate or extended family members through a family or sibling donor banking program that provides free collection, processing, and storage where there is an existing medical need; and (iv) discarding the stem cells.

5. The medical processes involved in the collection of cord blood.

6. Medical or family history criteria that can impact a family's consideration of umbilical cord blood banking, including the likelihood of using a baby's cord blood to serve as a match for a family member who has a medical condition.

7. Options for ownership and future use of donated umbilical cord blood.

8. The average cost of public and private umbilical cord blood banking.

9. The availability of public and private cord blood banks to Virginians, including (i) a list of public cord blood banks and the hospitals served by such banks; (ii) a list of private cord blood banks that are available; and (iii) the availability of free family banking and sibling donor programs where there is an existing medical need by a family member.

10. An explanation of which racial and ethnic groups are in particular need of publicly donated cord blood samples based upon medical data developed by the U.S. Health Resources and Services Administration.

2010, c. 69.



§ 32.1-70. Information from hospitals, clinics, certain laboratories and physicians supplied to Commissioner; statewide cancer registry

A. Each hospital, clinic and independent pathology laboratory shall make available to the Commissioner or his agents information on patients having malignant tumors or cancers. A physician shall report information on patients having cancers unless he has determined that a hospital, clinic or in-state pathology laboratory has reported the information. This reporting requirement shall not apply to basal and squamous cell carcinoma of the skin. Such information shall include the name, address, sex, race, diagnosis and any other pertinent identifying information regarding each such patient and shall include information regarding possible exposure to Agent Orange or other defoliants through their development, testing or use or through service in the Vietnam War. Each hospital, clinic, independent pathology laboratory, or physician shall provide other available clinical information as defined by the Board of Health.

B. From such information the Commissioner shall establish and maintain a statewide cancer registry. The purpose of the statewide cancer registry shall include but not be limited to:

1. Determining means of improving the diagnosis and treatment of cancer patients.

2. Determining the need for and means of providing better long-term, follow-up care of cancer patients.

2a. Conducting epidemiological analyses of the incidence, prevalence, survival, and risk factors associated with the occurrence of cancer in Virginia.

3. Collecting data to evaluate the possible carcinogenic effects of environmental hazards including exposure to dioxin and the defoliant, Agent Orange.

4. Improving rehabilitative programs for cancer patients.

5. Assisting in the training of hospital personnel.

6. Determining other needs of cancer patients and health personnel.

Code 1950, § 32-388; 1950, p. 187; 1978, c. 792; 1979, c. 711; 1988, cc. 447, 459, 843; 1998, c. 315.



§ 32.1-70.1. Repealed

Repealed by Acts 1998, c. 315.



§ 32.1-70.2. Collection of cancer case information by the Commissioner

A. Using such funds as may be appropriated therefor, the Commissioner or his designee may perform on-site data collection of the records of patients having malignant tumors or cancers at those consenting hospitals, clinics, independent pathology laboratories and physician offices required to report information of such patients pursuant to the reporting requirements of § 32.1-70, in order to ensure the completeness and accuracy of the statewide cancer registry.

B. The selection criteria for determining which consenting hospitals, clinics, independent pathology laboratories and physician offices may be subject to on-site data collection under the provisions of this section shall include, but shall not be limited to: (i) expected annual number of cancer case reports, (ii) historical completeness and accuracy of reporting rates, and (iii) whether the facility maintains its own cancer registry.

C. The Board of Health shall promulgate regulations necessary to implement the provisions of this section.

2000, cc. 74, 139.



§ 32.1-71. Confidential nature of information supplied; publication; reciprocal data-sharing agreements

A. The Commissioner and all persons to whom information is submitted in accordance with § 32.1-70 shall keep such information confidential. Except as authorized by the Commissioner in accordance with the provisions of § 32.1-41, no release of any such information shall be made except in the form of statistical or other studies which do not identify individual cases.

B. The Commissioner may enter into reciprocal data-sharing agreements with other cancer registries for the exchange of information. Upon the provision of satisfactory assurances for the preservation of the confidentiality of such information, patient-identifying information may be exchanged with other cancer registries which have entered into reciprocal data-sharing agreements with the Commissioner.

Code 1950, § 32-389; 1950, p. 187; 1979, c. 711; 1991, c. 319; 2000, cc. 74, 139.



§ 32.1-71.01. Penalties for unauthorized use of statewide cancer registry

In addition to the remedies provided in § 32.1-27, any person who uses, discloses or releases data maintained in the statewide cancer registry in violation of § 32.1-71 shall be subject, in the discretion of the court, to a civil penalty not to exceed $25,000 for each violation, which shall be paid to the general fund.

2000, cc. 74, 139.



§ 32.1-71.02. Notification of cancer patients of statewide cancer registry reporting

A. Any physician diagnosing a malignant tumor or cancer shall, at such time and in such manner as considered appropriate by such physician, notify each patient whose name and record abstract is required to be reported to the statewide cancer registry pursuant to § 32.1-70 that personal identifying information about him has been included in the registry as required by law. Any physician required to so notify a patient that personal identifying information about him has been included in the cancer registry may, when, in the opinion of the physician, such notice would be injurious to the patient's health or well-being, provide the required notice to the patient's authorized representative or next of kin in lieu of notifying the patient.

B. Upon request to the statewide cancer registry, the patient whose personal identifying information has been submitted to such registry shall have a right to know the identity of the reporter of his information to such registry.

2000, c. 918; 2003, cc. 540, 548.



§ 32.1-71.1. Repealed

Repealed by Acts 1994, c. 109.



§ 32.1-72. Repealed

Repealed by Acts 1992, cc. 747 and 873 .



§ 32.1-73. Failure to comply with provisions; grounds for revocation of license or permit

The failure of any physician, nurse or midwife to comply with the provisions of § 32.1-60, § 32.1-62 or § 32.1-65 shall, in addition to any other penalty prescribed by law, constitute grounds for revocation of the license or permit of such physician, nurse or midwife by the board issuing such license or permit.

1979, c. 711.



§ 32.1-73.1. Repealed

Repealed by Acts 2002, c. 60.



§ 32.1-73.5. Comprehensive statewide asthma management plan

A. Using such funds as may be appropriated therefor, the Commissioner shall develop, maintain, and revise biennially a written comprehensive state plan for (i) reducing the rate of hospitalizations due to asthma and (ii) facilitating the effective management of persons with asthma residing in the Commonwealth. The plan shall address, but shall not be limited to, disease surveillance and investigation, public and professional education, identification and replication of best practices for public health and clinical interventions, public and private partnerships with health care providers, third-party payors, local school divisions, and community coalitions, and identification of sources of grant funding. The plan shall place primary emphasis on, but not be limited to, children between the ages of birth and eighteen years.

B. In order to develop the comprehensive state plan, the Commissioner shall consult with representatives of the medical, nursing, pharmacy and allied health professions, public health agencies, community coalition leaders, insurers, hospital personnel, the Department of Education and local school divisions, and other appropriate entities.

2000, cc. 73, 134.



§ 32.1-73.6. Implementation of state asthma management programs

A. Using such funds as may be appropriated for this purpose, the Commissioner shall implement programs to meet the objectives of the statewide asthma management plan. The Commissioner shall assure, to the extent feasible and appropriate, that existing Department programs, systems, and infrastructure are efficiently utilized as a basis for implementation.

B. The Board shall promulgate regulations as necessary to implement the provisions of the statewide asthma management plan.

C. The Commissioner shall report periodically to the Board concerning (i) the development and implementation of the statewide asthma management plan and (ii) the effectiveness of the Department programs in reducing the rate of hospitalizations due to asthma in the Commonwealth and facilitating more effective management of asthma.

2000, cc. 73, 134.



§ 32.1-73.7. Department to be lead agency for youth suicide prevention

With such funds as may be appropriated for this purpose, the Department, in consultation with the Department of Education, the Department of Behavioral Health and Developmental Services, community services boards and behavioral health authorities, and local departments of health, shall have the lead responsibility for the youth suicide prevention program within the Commonwealth. This responsibility includes coordination of the activities of the agencies of the Commonwealth pertaining to youth suicide prevention in order to develop and carry out comprehensive youth suicide prevention strategies addressing public awareness, the promotion of health development, early identification, intervention and treatment, and support to survivors. The strategies shall be targeted to the specific needs of children and adolescents. The Department shall cooperate with federal, state and local agencies, private and public agencies, survivor groups and other interested persons in order to prevent youth suicide within the Commonwealth.

The provisions of this section shall not limit the powers and duties of other state agencies.

2001, cc. 275, 291; 2003, c. 885; 2005, cc. 336, 434; 2009, cc. 813, 840.



§ 32.1-73.8. Youth health risk behavior survey

The Department shall, in cooperation with the Department of Behavioral Health and Developmental Services and the Superintendent of Public Instruction, develop and administer a survey of students to facilitate planning and implementation of effective programs for the prevention of substance abuse through collection of data and information to (i) identify trends in the use of alcohol, tobacco, and other drugs and (ii) assess the prevalence of risk and protective factors among the youth of the Commonwealth. In developing such survey, the Department may utilize all or part of an existing survey designed to collect such information developed by the Centers for Disease Control and Prevention. The survey shall be anonymous and administered in a manner designed to protect students' privacy. Schools shall be randomly selected for participation in the survey. Schools selected to participate in the survey shall notify students and parents pursuant to § 22.1-79.3. A student whose parents have refused to consent to the student's participation in the survey as provided in § 22.1-79.3 shall not be required to participate in the survey.

2011, c. 726.



§ 32.1-74. Repealed

Repealed by Acts 1984, c. 781, effective March 1, 1985.



§ 32.1-76.1. Repealed

Repealed by Acts 1984, c. 629.



§ 32.1-76.2. Repealed

Repealed by Acts 1984, c. 781, effective March 1, 1985.



§ 32.1-77. State plans for maternal and child health services and children's specialty services

A. The Board is authorized to prepare, amend from time to time and submit to the Secretary of the United States Department of Health and Human Services, state plans for maternal and child health services and children's specialty services pursuant to Title V of the United States Social Security Act and any amendments thereto.

B. The Commissioner is authorized to administer such plans and to receive and expend federal funds for the administration thereof in accordance with applicable federal and state laws and regulations.

Code 1950, § 32-165; 1979, c. 711; 1987, c. 427.



§ 32.1-78. Reporting information about children with health problems or handicapping conditions

Notwithstanding § 32.1-271 or any other law to the contrary, the Commissioner shall report to the Superintendent of Public Instruction or to the appropriate school division superintendent within the Commonwealth the identity of, and pertinent information about, children with health problems or handicapping conditions which might affect the child's career in school and his need for special education.

Code 1950, § 32-11.1; 1972, c. 431; 1979, c. 711.



§ 32.1-79. Repealed

Repealed by Acts 2003, c. 639, cl. 2.



§ 32.1-89. Health services for persons suffering from hemophilia and related diseases

A. The State Board of Health shall establish a program for the care and treatment of persons suffering from hemophilia and other related bleeding diseases who are unable to pay for the entire cost of such services on a continuing basis despite the existence of various types of hospital and medical insurance. The program may include (i) payments on behalf of such persons for obtaining blood, blood derivatives and concentrates, for necessary medical, surgical, dental, hospital and outpatient clinic services and for rehabilitation; (ii) the establishment of, or contracts for, hospital and clinic facilities for the diagnosis and treatment of such persons; (iii) participation in the cost of blood processing to the extent that such participation will facilitate the supplying of blood, blood derivatives and concentrates and other efficacious agents to such persons; and (iv) development of, or participation in the cost of developing, programs for the care and treatment of such persons, including self-administration, prevention and home care and medical and dental procedures and techniques designed to provide maximum control over bleeding episodes typical in such persons.

B. The State Board of Health may provide home and clinic health services for persons suffering from hemophilia or other related bleeding diseases who are not eligible under subsection A. The State Board of Health may provide such services through cooperative agreements with medical facilities or other appropriate means. Charges for persons receiving care or treatment under this subsection shall be determined by the State Board of Health. Funds received in payment for such services are hereby appropriated to the State Board of Health for the purpose of carrying out the provisions of this section.

C. The State Board of Health shall provide for the development, implementation, and sustainability of a process for the receipt and consideration of advice and policy recommendations at least annually from, and on behalf of, persons suffering from hemophilia and other related bleeding diseases, for the purpose of informing programs and services established under this section.

Code 1950, § 32-8.6; 1976, c. 296; 1979, c. 711; 1985, c. 448; 2002, c. 696; 2012, cc. 803, 835.



§ 32.1-90. Health services for persons suffering from epilepsy and cystic fibrosis

The Board may provide, through cooperative agreements with medical facilities or other appropriate means, home and clinic health services for persons suffering from epilepsy and for persons not eligible for child supportive services suffering from cystic fibrosis. Monetary payments from persons for care or treatment under this section shall be determined by the Board. Funds received in payment for such services are hereby appropriated to the Board for the purpose of carrying out the provisions of this section.

Code 1950, §§ 32-8.3; 32-8.4; 1974, c. 562; 1975, c. 294; 1979, c. 711.



§ 32.1-91. Repealed

Repealed by Acts 1980, c. 728.



§ 32.1-92. Repealed

Repealed by Acts 1982, c. 15.



§ 32.1-92.1. Funding of certain abortions where pregnancy results from rape or incest

From the moneys appropriated to the Department from the general fund, the Board shall fund abortions for women who otherwise meet the financial eligibility criteria of the State Medical Assistance Plan in any case in which a pregnancy occurs as a result of rape or incest and which is reported to a law-enforcement or public health agency.

1982, c. 644.



§ 32.1-92.2. Funding of certain abortions where fetus is believed to have incapacitating physical deformity or mental deficiency; physician's certificate

From the moneys appropriated to the Department from the general fund, the Board shall fund abortions for women who otherwise meet the financial eligibility criteria of the State Medical Assistance Plan in any case in which a physician who is trained and qualified to perform such tests certifies in writing, after appropriate tests have been performed, that he believes the fetus will be born with a gross and totally incapacitating physical deformity or with a gross and totally incapacitating mental deficiency.

1982, c. 645.



§ 32.1-93. Repealed

Repealed by Acts 1982, c. 388.



§ 32.1-102.1. Definitions

As used in this article, unless the context indicates otherwise:

"Certificate" means a certificate of public need for a project required by this article.

"Clinical health service" means a single diagnostic, therapeutic, rehabilitative, preventive or palliative procedure or a series of such procedures that may be separately identified for billing and accounting purposes.

"Health planning region" means a contiguous geographical area of the Commonwealth with a population base of at least 500,000 persons which is characterized by the availability of multiple levels of medical care services, reasonable travel time for tertiary care, and congruence with planning districts.

"Medical care facility," as used in this title, means any institution, place, building or agency, whether or not licensed or required to be licensed by the Board or the Department of Behavioral Health and Developmental Services, whether operated for profit or nonprofit and whether privately owned or privately operated or owned or operated by a local governmental unit, (i) by or in which health services are furnished, conducted, operated or offered for the prevention, diagnosis or treatment of human disease, pain, injury, deformity or physical condition, whether medical or surgical, of two or more nonrelated persons who are injured or physically sick or have mental illness, or for the care of two or more nonrelated persons requiring or receiving medical, surgical or nursing attention or services as acute, chronic, convalescent, aged, physically disabled or crippled or (ii) which is the recipient of reimbursements from third-party health insurance programs or prepaid medical service plans. For purposes of this article, only the following medical care facilities shall be subject to review:

1. General hospitals.

2. Sanitariums.

3. Nursing homes.

4. Intermediate care facilities, except those intermediate care facilities established for individuals with intellectual disability (ICF/MR) that have no more than 12 beds and are in an area identified as in need of residential services for individuals with intellectual disability in any plan of the Department of Behavioral Health and Developmental Services.

5. Extended care facilities.

6. Mental hospitals.

7. Facilities for individuals with intellectual disability.

8. Psychiatric hospitals and intermediate care facilities established primarily for the medical, psychiatric or psychological treatment and rehabilitation of individuals with substance abuse.

9. Specialized centers or clinics or that portion of a physician's office developed for the provision of outpatient or ambulatory surgery, cardiac catheterization, computed tomographic (CT) scanning, stereotactic radiosurgery, lithotripsy, magnetic resonance imaging (MRI), magnetic source imaging (MSI), positron emission tomographic (PET) scanning, radiation therapy, stereotactic radiotherapy, proton beam therapy, nuclear medicine imaging, except for the purpose of nuclear cardiac imaging, or such other specialty services as may be designated by the Board by regulation.

10. Rehabilitation hospitals.

11. Any facility licensed as a hospital.

The term "medical care facility" does not include any facility of (i) the Department of Behavioral Health and Developmental Services; (ii) any nonhospital substance abuse residential treatment program operated by or contracted primarily for the use of a community services board under the Department of Behavioral Health and Developmental Services' Comprehensive State Plan; (iii) an intermediate care facility for individuals with intellectual disability (ICF/MR) that has no more than 12 beds and is in an area identified as in need of residential services for individuals with intellectual disability in any plan of the Department of Behavioral Health and Developmental Services; (iv) a physician's office, except that portion of a physician's office described in subdivision 9 of the definition of "medical care facility"; (v) the Wilson Workforce and Rehabilitation Center of the Department for Aging and Rehabilitative Services; (vi) the Department of Corrections; or (vii) the Department of Veterans Services. "Medical care facility" shall also not include that portion of a physician's office dedicated to providing nuclear cardiac imaging.

"Project" means:

1. Establishment of a medical care facility;

2. An increase in the total number of beds or operating rooms in an existing medical care facility;

3. Relocation of beds from one existing facility to another, provided that "project" does not include the relocation of up to 10 beds or 10 percent of the beds, whichever is less, (i) from one existing facility to another existing facility at the same site in any two-year period, or (ii) in any three-year period, from one existing nursing home facility to any other existing nursing home facility owned or controlled by the same person that is located either within the same planning district, or within another planning district out of which, during or prior to that three-year period, at least 10 times that number of beds have been authorized by statute to be relocated from one or more facilities located in that other planning district and at least half of those beds have not been replaced, provided further that, however, a hospital shall not be required to obtain a certificate for the use of 10 percent of its beds as nursing home beds as provided in § 32.1-132;

4. Introduction into an existing medical care facility of any new nursing home service, such as intermediate care facility services, extended care facility services, or skilled nursing facility services, regardless of the type of medical care facility in which those services are provided;

5. Introduction into an existing medical care facility of any new cardiac catheterization, computed tomographic (CT) scanning, stereotactic radiosurgery, lithotripsy, magnetic resonance imaging (MRI), magnetic source imaging (MSI), medical rehabilitation, neonatal special care, obstetrical, open heart surgery, positron emission tomographic (PET) scanning, psychiatric, organ or tissue transplant service, radiation therapy, stereotactic radiotherapy, proton beam therapy, nuclear medicine imaging, except for the purpose of nuclear cardiac imaging, substance abuse treatment, or such other specialty clinical services as may be designated by the Board by regulation, which the facility has never provided or has not provided in the previous 12 months;

6. Conversion of beds in an existing medical care facility to medical rehabilitation beds or psychiatric beds;

7. The addition by an existing medical care facility of any medical equipment for the provision of cardiac catheterization, computed tomographic (CT) scanning, stereotactic radiosurgery, lithotripsy, magnetic resonance imaging (MRI), magnetic source imaging (MSI), open heart surgery, positron emission tomographic (PET) scanning, radiation therapy, stereotactic radiotherapy, proton beam therapy, or other specialized service designated by the Board by regulation. Replacement of existing equipment shall not require a certificate of public need;

8. Any capital expenditure of $15 million or more, not defined as reviewable in subdivisions 1 through 7 of this definition, by or on behalf of a medical care facility other than a general hospital. Capital expenditures of $5 million or more by a general hospital and capital expenditures between $5 and $15 million by a medical care facility other than a general hospital shall be registered with the Commissioner pursuant to regulations developed by the Board. The amounts specified in this subdivision shall be revised effective July 1, 2008, and annually thereafter to reflect inflation using appropriate measures incorporating construction costs and medical inflation. Nothing in this subdivision shall be construed to modify or eliminate the reviewability of any project described in subdivisions 1 through 7 of this definition when undertaken by or on behalf of a general hospital; or

9. Conversion in an existing medical care facility of psychiatric inpatient beds approved pursuant to a Request for Applications (RFA) to nonpsychiatric inpatient beds.

"Regional health planning agency" means the regional agency, including the regional health planning board, its staff and any component thereof, designated by the Virginia Health Planning Board to perform the health planning activities set forth in this chapter within a health planning region.

"State Medical Facilities Plan" means the planning document adopted by the Board of Health which shall include, but not be limited to, (i) methodologies for projecting need for medical care facility beds and services; (ii) statistical information on the availability of medical care facilities and services; and (iii) procedures, criteria and standards for review of applications for projects for medical care facilities and services.

1982, c. 388; 1983, c. 533; 1984, c. 740; 1985, c. 513; 1989, c. 517; 1991, c. 561; 1992, c. 612; 1993, c. 704; 1995, c. 524; 1996, c. 1050; 1997, c. 600; 1998, c. 289; 1999, cc. 899, 920, 922; 2000, cc. 850, 920; 2004, c. 75; 2007, c. 502; 2008, c. 664; 2009, cc. 67, 175, 813, 840; 2011, cc. 92, 150; 2012, cc. 476, 492, 507, 803, 835; 2015, cc. 541, 542, 651.



§ 32.1-102.1:1. Equipment registration required

Within thirty calendar days of becoming contractually obligated to acquire any medical equipment for the provision of cardiac catheterization, computed tomographic (CT) scanning, stereotactic radiosurgery, lithotripsy, magnetic resonance imaging (MRI), magnetic source imaging (MSI), open heart surgery, positron emission tomographic (PET) scanning, radiation therapy, stereotactic radiotherapy, proton beam therapy, or other specialized service designated by the Board by regulation, any person shall register such purchase with the Commissioner and the appropriate regional health planning agency.

1999, cc. 899, 922; 2000, c. 931; 2009, c. 175.



§ 32.1-102.2. Regulations

A. The Board shall promulgate regulations which are consistent with this article and:

1. Shall establish concise procedures for the prompt review of applications for certificates consistent with the provisions of this article which may include a structured batching process which incorporates, but is not limited to, authorization for the Commissioner to request proposals for certain projects. In any structured batching process established by the Board, applications, combined or separate, for computed tomographic (CT) scanning, magnetic resonance imaging (MRI), positron emission tomographic (PET) scanning, radiation therapy, sterotactic radiotherapy, proton beam therapy, or nuclear imaging shall be considered in the radiation therapy batch. A single application may be filed for a combination of (i) radiation therapy, sterotactic radiotherapy and proton beam therapy, and (ii) any or all of the computed tomographic (CT) scanning, magnetic resonance imaging (MRI), positron emission tomographic (PET) scanning, and nuclear medicine imaging;

2. May classify projects and may eliminate one or more or all of the procedures prescribed in § 32.1-102.6 for different classifications;

3. May provide for exempting from the requirement of a certificate projects determined by the Commissioner, upon application for exemption, to be subject to the economic forces of a competitive market or to have no discernible impact on the cost or quality of health services;

4. Shall establish specific criteria for determining need in rural areas, giving due consideration to distinct and unique geographic, socioeconomic, cultural, transportation, and other barriers to access to care in such areas and providing for weighted calculations of need based on the barriers to health care access in such rural areas in lieu of the determinations of need used for the particular proposed project within the relevant health systems area as a whole;

5. May establish, on or after July 1, 1999, a schedule of fees for applications for certificates to be applied to expenses for the administration and operation of the certificate of public need program. Such fees shall not be less than $1,000 nor exceed the lesser of one percent of the proposed expenditure for the project or $20,000. Until such time as the Board shall establish a schedule of fees, such fees shall be one percent of the proposed expenditure for the project; however, such fees shall not be less than $1,000 or more than $20,000; and

6. Shall establish an expedited application and review process for any certificate for projects reviewable pursuant to subdivision 8 of the definition of "project" in § 32.1-102.1. Regulations establishing the expedited application and review procedure shall include provisions for notice and opportunity for public comment on the application for a certificate, and criteria pursuant to which an application that would normally undergo the review process would instead undergo the full certificate of public need review process set forth in § 32.1-102.6.

B. The Board shall promulgate regulations providing for time limitations for schedules for completion and limitations on the exceeding of the maximum capital expenditure amount for all reviewable projects. The Commissioner shall not approve any such extension or excess unless it complies with the Board's regulations. However, the Commissioner may approve a significant change in cost for an approved project that exceeds the authorized capital expenditure by more than 20 percent, provided the applicant has demonstrated that the cost increases are reasonable and necessary under all the circumstances and do not result from any material expansion of the project as approved.

C. The Board shall also promulgate regulations authorizing the Commissioner to condition approval of a certificate on the agreement of the applicant to provide a level of care at a reduced rate to indigents or accept patients requiring specialized care. In addition, the Board's licensure regulations shall direct the Commissioner to condition the issuing or renewing of any license for any applicant whose certificate was approved upon such condition on whether such applicant has complied with any agreement to provide a level of care at a reduced rate to indigents or accept patients requiring specialized care.

1982, c. 388; 1991, c. 561; 1993, c. 704; 1996, c. 1050; 1999, cc. 899, 922, 926; 2003, cc. 61, 72; 2007, c. 502; 2009, c. 175.



§ 32.1-102.2:1. State Medical Facilities Plan; task force

The Board shall appoint and convene a task force of no fewer than 15 individuals to meet at least once every two years. The task force shall consist of representatives from the Department and the Division of Certificate of Public Need, representatives of regional health planning agencies, representatives of the health care provider community, representatives of the academic medical community, experts in advanced medical technology, and health insurers. The task force shall complete a review of the State Medical Facilities Plan updating or validating existing criteria in the State Medical Facilities Plan at least every four years.

2008, c. 501; 2009, c. 175.



§ 32.1-102.3. Certificate required; criteria for determining need

A. No person shall commence any project without first obtaining a certificate issued by the Commissioner. No certificate may be issued unless the Commissioner has determined that a public need for the project has been demonstrated. If it is determined that a public need exists for only a portion of a project, a certificate may be issued for that portion and any appeal may be limited to the part of the decision with which the appellant disagrees without affecting the remainder of the decision. Any decision to issue or approve the issuance of a certificate shall be consistent with the most recent applicable provisions of the State Medical Facilities Plan; however, if the Commissioner finds, upon presentation of appropriate evidence, that the provisions of such plan are not relevant to a rural locality's needs, inaccurate, outdated, inadequate or otherwise inapplicable, the Commissioner, consistent with such finding, may issue or approve the issuance of a certificate and shall initiate procedures to make appropriate amendments to such plan. In cases in which a provision of the State Medical Facilities Plan has been previously set aside by the Commissioner and relevant amendments to the Plan have not yet taken effect, the Commissioner's decision shall be consistent with the applicable portions of the State Medical Facilities Plan that have not been set aside and the remaining considerations in subsection B.

B. In determining whether a public need for a project has been demonstrated, the Commissioner shall consider:

1. The extent to which the proposed service or facility will provide or increase access to needed services for residents of the area to be served, and the effects that the proposed service or facility will have on access to needed services in areas having distinct and unique geographic, socioeconomic, cultural, transportation, and other barriers to access to care;

2. The extent to which the project will meet the needs of the residents of the area to be served, as demonstrated by each of the following: (i) the level of community support for the project demonstrated by citizens, businesses, and governmental leaders representing the area to be served; (ii) the availability of reasonable alternatives to the proposed service or facility that would meet the needs of the population in a less costly, more efficient, or more effective manner; (iii) any recommendation or report of the regional health planning agency regarding an application for a certificate that is required to be submitted to the Commissioner pursuant to subsection B of § 32.1-102.6; (iv) any costs and benefits of the project; (v) the financial accessibility of the project to the residents of the area to be served, including indigent residents; and (vi) at the discretion of the Commissioner, any other factors as may be relevant to the determination of public need for a project;

3. The extent to which the application is consistent with the State Medical Facilities Plan;

4. The extent to which the proposed service or facility fosters institutional competition that benefits the area to be served while improving access to essential health care services for all persons in the area to be served;

5. The relationship of the project to the existing health care system of the area to be served, including the utilization and efficiency of existing services or facilities;

6. The feasibility of the project, including the financial benefits of the project to the applicant, the cost of construction, the availability of financial and human resources, and the cost of capital;

7. The extent to which the project provides improvements or innovations in the financing and delivery of health services, as demonstrated by: (i) the introduction of new technology that promotes quality, cost effectiveness, or both in the delivery of health care services; (ii) the potential for provision of services on an outpatient basis; (iii) any cooperative efforts to meet regional health care needs; and (iv) at the discretion of the Commissioner, any other factors as may be appropriate; and

8. In the case of a project proposed by or affecting a teaching hospital associated with a public institution of higher education or a medical school in the area to be served, (i) the unique research, training, and clinical mission of the teaching hospital or medical school, and (ii) any contribution the teaching hospital or medical school may provide in the delivery, innovation, and improvement of health care for citizens of the Commonwealth, including indigent or underserved populations.

1982, c. 388; 1984, c. 740; 1993, c. 704; 1999, c. 926; 2000, c. 931; 2004, cc. 71, 95; 2008, c. 292; 2009, c. 175.



§ 32.1-102.3:1. Application for certificate not required of certain nursing facilities or nursing homes

An application for a certificate that there exists a public need for a proposed project shall not be required for nursing facilities or nursing homes affiliated with facilities which, on January 1, 1982, and thereafter, meet all of the following criteria:

1. A facility which is operated as a nonprofit institution.

2. A facility which is licensed jointly by the Department as a nursing facility or nursing home and by the Department of Social Services as an assisted living facility.

3. A facility which observes the following restrictions on admissions:

a. Admissions are only allowed pursuant to the terms of a "life care contract" guaranteeing that the full complement of services offered by the facility is available to the resident as and when needed;

b. Admissions to the assisted living facility unit are restricted to individuals defined as ambulatory by the Department of Social Services;

c. Admissions to the nursing facility or nursing home unit are restricted to those individuals who are residents of the assisted living facility unit.

1982, c. 659; 1993, cc. 957, 993; 2008, c. 857; 2009, c. 175; 2011, c. 155.



§ 32.1-102.3:1.1. Continuing care retirement communities accessing medical assistance

A. On or after July 1, 2010, a nursing facility in Planning District 8 in a continuing care retirement community registered with the State Corporation Commission pursuant to Chapter 49 (§ 38.2-4900 et seq.) of Title 38.2, which is not already certified for participation in the Medical Assistance Program, may be certified for participation in the Medical Assistance Program, without regard to any condition of a certificate of public need, so long as:

1. The nursing facility is no longer operating under an open admissions period;

2. Any residents who qualify and receive medical assistance under the state program must have been residents of the continuing care retirement community for at least three years;

3. Not more than 10 percent of the facility may be receiving benefits at any given time; and

4. Any resident who qualifies for and receives medical assistance under the state program in a continuing care retirement community nursing facility must have first exhausted any refundable entrance fee paid on the resident's behalf, as defined in § 38.2-4900, as a result of expenditures for that resident's care in the continuing care retirement community.

B. Nothing in this section shall alter the conditions of a continuing care retirement community's participation in the Medical Assistance Program if that continuing care retirement community was certified for participation prior to July 1, 2010.

For the purposes of this section, "open admissions period" means a time during which a facility may take admissions directly into its nursing home beds without the signing of a standard contract.

2008, c. 857; 2011, c. 155.



§ 32.1-102.3:2. Certificates of public need; applications to be filed in response to Requests for Applications (RFAs)

A. Except for applications for continuing care retirement community nursing home bed projects filed by continuing care providers registered with the State Corporation Commission pursuant to Chapter 49 (§ 38.2-4900 et seq.) of Title 38.2 which comply with the requirements established in this section, the Commissioner shall approve, authorize or accept applications for the issuance of any certificate of public need pursuant to this article only in response to Requests for Applications (RFAs) for any project which would result in an increase in the number of beds in a planning district in which nursing facility or extended care services are provided, except as provided in § 32.1-102.3:7.

B. The Board shall adopt regulations establishing standards for the approval and issuance of Requests for Applications by the Commissioner. The standards shall include, but shall not be limited to, a requirement that determinations of need take into account any limitations on access to existing nursing home beds in the planning districts. The RFAs, which shall be published at least annually, shall be jointly developed by the Department and the Department of Medical Assistance Services. RFAs shall be based on analyses of the need, or lack thereof, for increases in the nursing home bed supply in each of the Commonwealth's planning districts in accordance with standards adopted by the Board by regulation. The Commissioner shall only accept for review applications in response to such RFAs which conform with the geographic and bed need determinations of the specific RFA.

C. Sixty days prior to the Commissioner's approval and issuance of any RFA, the Board shall publish the proposed RFA in the Virginia Register for public comment together with an explanation of (i) the regulatory basis for the planning district bed needs set forth in the RFA and (ii) the rationale for the RFA's planning district designations. Any person objecting to the contents of the proposed RFA may notify, within 14 days of the publication, the Board and the Commissioner of his objection and the objection's regulatory basis. The Commissioner shall prepare, and deliver by registered mail, a written response to each such objection within two weeks of the date of receiving the objection. The objector may file a rebuttal to the Commissioner's response in writing within five days of receiving the Commissioner's response. If objections are received, the Board may, after considering the provisions of the RFA, any objections, the Commissioner's responses, and if filed, any written rebuttals of the Commissioner's responses, hold a public hearing to receive comments on the specific RFA. Prior to making a decision on the RFA, the Commissioner shall consider any recommendations made by the Board.

D. Except for a continuing care retirement community applying for a certificate of public need pursuant to provisions of subsections A, B, and C, applications for continuing care retirement community nursing home bed projects shall be accepted by the Commissioner only if the following criteria are met: (i) the facility is registered with the State Corporation Commission as a continuing care provider pursuant to Chapter 49 (§ 38.2-4900 et seq.) of Title 38.2, (ii) the number of new nursing home beds requested in the initial application does not exceed the lesser of 20 percent of the continuing care retirement community's total number of beds that are not nursing home beds or 60 beds, (iii) the number of new nursing home beds requested in any subsequent application does not cause the continuing care retirement community's total number of nursing home beds to exceed 20 percent of its total number of beds that are not nursing home beds, and (iv) the continuing care retirement community has established a qualified resident assistance policy.

E. The Commissioner may approve an initial certificate of public need for nursing home beds in a continuing care retirement community not to exceed the lesser of 60 beds or 20 percent of the total number of beds that are not nursing home beds which authorizes an initial one-time, three-year open admission period during which the continuing care retirement community may accept direct admissions into its nursing home beds. The Commissioner may approve a certificate of public need for nursing home beds in a continuing care retirement community in addition to those nursing home beds requested for the initial one-time, three-year open admission period if (i) the number of new nursing home beds requested in any subsequent application does not cause the continuing care retirement community's total number of nursing home beds to exceed 20 percent of its total number of beds that are not nursing beds, (ii) the number of licensed nursing home beds within the continuing care retirement community does not and will not exceed 20 percent of the number of occupied beds that are not nursing beds, and (iii) no open-admission period is allowed for these nursing home beds. Upon the expiration of any initial one-time, three-year open admission period, a continuing care retirement community which has obtained a certificate of public need for a nursing facility project pursuant to subsection D may admit into its nursing home beds (a) a standard contract holder who has been a bona fide resident of the non-nursing home portion of the continuing care retirement community for at least 30 days, (b) a person who is a standard contract holder who has lived in the non-nursing home portion of the continuing care retirement community for less than 30 days but who requires nursing home care due to change in health status since admission to the continuing care retirement community, (c) a person who is a family member of a standard contract holder residing in a non-nursing home portion of the continuing care retirement community, (d) a person who is an employee or a member of the board of trustees or board of directors of the continuing care retirement community, (e) a person who is a family member of an employee or a member of the board of trustees or board of directors of the continuing care retirement community, or (f) a person who is an accredited practitioner of the religious organization or denomination with which the continuing care retirement community is affiliated.

F. Any continuing care retirement community applicant for a certificate of public need to increase the number of nursing home beds shall authorize the State Corporation Commission to disclose such information to the Commissioner as may be in the State Corporation Commission's possession concerning such continuing care retirement community in order to allow the Commissioner to enforce the provisions of this section. The State Corporation Commission shall provide the Commissioner with the requested information when so authorized.

G. For the purposes of this section:

"Family member" means spouse, mother, father, son, daughter, brother, sister, aunt, uncle, or cousin by blood, marriage, or adoption.

"One-time, three-year open admission period" means the three years after the initial licensure of nursing home beds during which the continuing care retirement community may take admissions directly into its nursing home beds without the signing of a standard contract. The facility or a related facility on the same campus shall not be granted any open admissions period for any subsequent application or authorization for nursing home beds.

"Qualified resident assistance policy" means a procedure, consistently followed by a facility, pursuant to which the facility endeavors to avoid requiring a resident to leave the facility because of inability to pay regular charges and which complies with the requirements of the Internal Revenue Service for maintenance of status as a tax exempt charitable organization under § 501(c)(3) of the Internal Revenue Code . This policy shall be (i) generally made known to residents through the resident contract and (ii) supported by reasonable and consistent efforts to promote the availability of funds, either through a special fund, separate foundation or access to other available funds, to assist residents who are unable to pay regular charges in whole or in part.

This policy may (a) take into account the sound financial management of the facility, including existing reserves, and the reasonable requirements of lenders and (b) include requirements that residents seeking such assistance provide all requested financial information and abide by reasonable conditions, including seeking to qualify for other assistance and restrictions on the transfer of assets to third parties.

A qualified resident assistance policy shall not constitute the business of insurance as defined in Chapter 1 (§ 38.2-100 et seq.) of Title 38.2.

"Standard contract" means a contract requiring the same entrance fee, terms, and conditions as contracts executed with residents of the non-nursing home portion of the facility, if the entrance fee is no less than the amount defined in § 38.2-4900.

H. This section shall not be construed to prohibit or prevent a continuing care retirement community from discharging a resident (i) for breach of nonfinancial contract provisions, (ii) if medically appropriate care can no longer be provided to the resident, or (iii) if the resident is a danger to himself or others while in the facility.

I. The provisions of subsections D, E, and H shall not affect any certificate of public need issued prior to July 1, 1998; however, any certificate of public need application for additional nursing home beds shall be subject to the provisions of this act.

1989, c. 517; 1990, cc. 191, 478, 753, 845; 1991, c. 561; 1992, cc. 612, 682; 1993, cc. 347, 474, 540, 564, 704, 762, 957, 993; 1994, cc. 57, 680, 711, 726, 797; 1995, cc. 505, 632, 641, 695, 753; 1996, cc. 531, 849, 901; 1998, c. 794; 2009, c. 175; 2012, c. 492; 2013, cc. 433, 515.



§ 32.1-102.3:2.1. Repealed

Repealed by Acts 1998, c. 794.



§ 32.1-102.3:2.2. Expired

Expired.



§ 32.1-102.3:3. Repealed

Repealed by Acts 1992, c. 612 .



§ 32.1-102.3:5. Repealed

Repealed by Acts 2012, c. 301, cl. 1.



§ 32.1-102.3:7. Application for transfer of nursing facility beds

A. Notwithstanding the provisions of § 32.1-102.3:2, the Commissioner shall accept and may approve applications for the transfer of nursing facility beds from one planning district to another planning district when no Request for Applications has been issued in cases in which the applicant can demonstrate (i) there is a shortage of nursing facility beds in the planning district to which beds are proposed to be transferred, (ii) the number of nursing facility beds in the planning district from which beds are proposed to be moved exceeds the need for such beds, (iii) the proposed transfer of nursing facility beds would not result in creation of a need for additional beds in the planning district from which the beds are proposed to be transferred, and (iv) the nursing facility beds proposed to be transferred will be made available to individuals in need of nursing facility services in the planning district to which they are proposed to be transferred without regard to the source of payment for such services.

B. Applications received pursuant to this section shall be subject to the provisions of this article governing review of applications for certificate of public need.

2013, c. 515.



§ 32.1-102.3:8. Application for an open admission period for a continuing care retirement community

A. Notwithstanding the provisions of § 32.1-102.3:2, the Commissioner shall accept and may approve applications for a two-year or three-year open admission period for a continuing care retirement community nursing facility approved as part of an initial certificate of public need pursuant to subsection E of § 32.1-102.3:2.

B. Any person seeking an open admission period pursuant to subsection A shall provide written notice of the proposed open admission period to all nursing facilities located within the planning district. The Commissioner shall accept public comment on an application for an open admission period pursuant to subsection A for a period of 14 days following submission of the application.

2013, c. 515.



§ 32.1-102.4. Conditions of certificates; monitoring; revocation of certificates

A. A certificate shall be issued with a schedule for the completion of the project and a maximum capital expenditure amount for the project. The schedule may not be extended and the maximum capital expenditure may not be exceeded without the approval of the Commissioner in accordance with the regulations of the Board.

B. The Commissioner shall monitor each project for which a certificate is issued to determine its progress and compliance with the schedule and with the maximum capital expenditure. The Commissioner shall also monitor all continuing care retirement communities for which a certificate is issued authorizing the establishment of a nursing home facility or an increase in the number of nursing home beds pursuant to § 32.1-102.3:2 and shall enforce compliance with the conditions for such applications which are required by § 32.1-102.3:2. Any willful violation of a provision of § 32.1-102.3:2 or conditions of a certificate of public need granted under the provisions of § 32.1-102.3:2 shall be subject to a civil penalty of up to $100 per violation per day until the date the Commissioner determines that such facility is in compliance.

C. A certificate may be revoked when:

1. Substantial and continuing progress towards completion of the project in accordance with the schedule has not been made;

2. The maximum capital expenditure amount set for the project is exceeded;

3. The applicant has willfully or recklessly misrepresented intentions or facts in obtaining a certificate; or

4. A continuing care retirement community applicant has failed to honor the conditions of a certificate allowing the establishment of a nursing home facility or granting an increase in the number of nursing home beds in an existing facility which was approved in accordance with the requirements of § 32.1-102.3:2.

D. Further, the Commissioner shall not approve an extension for a schedule for completion of any project or the exceeding of the maximum capital expenditure of any project unless such extension or excess complies with the limitations provided in the regulations promulgated by the Board pursuant to § 32.1-102.2.

E. Any person willfully violating the Board's regulations establishing limitations for schedules for completion of any project or limitations on the exceeding of the maximum capital expenditure of any project shall be subject to a civil penalty of up to $100 per violation per day until the date of completion of the project.

F. The Commissioner may condition, pursuant to the regulations of the Board, the approval of a certificate (i) upon the agreement of the applicant to provide a level of care at a reduced rate to indigents or accept patients requiring specialized care or (ii) upon the agreement of the applicant to facilitate the development and operation of primary medical care services in designated medically underserved areas of the applicant's service area.

The certificate holder shall provide documentation to the Department demonstrating that the certificate holder has satisfied the conditions of the certificate. If the certificate holder is unable or fails to satisfy the conditions of a certificate, the Department may approve alternative methods to satisfy the conditions pursuant to a plan of compliance. The plan of compliance shall identify a timeframe within which the certificate holder will satisfy the conditions of the certificate, and identify how the certificate holder will satisfy the conditions of the certificate, which may include (i) making direct payments to an organization authorized under a memorandum of understanding with the Department to receive contributions satisfying conditions of a certificate, (ii) making direct payments to a private nonprofit foundation that funds basic insurance coverage for indigents authorized under a memorandum of understanding with the Department to receive contributions satisfying conditions of a certificate, or (iii) other documented efforts or initiatives to provide primary or specialized care to underserved populations. In determining whether the certificate holder has met the conditions of the certificate pursuant to a plan of compliance, only such direct payments, efforts, or initiatives made or undertaken after issuance of the conditioned certificate shall be counted towards satisfaction of conditions.

Any person willfully refusing, failing, or neglecting to honor such agreement shall be subject to a civil penalty of up to $100 per violation per day until the date of compliance.

G. Pursuant to regulations of the Board, the Commissioner may accept requests for and approve amendments to conditions of existing certificates related to the provision of care at reduced rates or to patients requiring specialized care or related to the development and operation of primary medical care services in designated medically underserved areas of the certificate holder's service area.

H. For the purposes of this section, "completion" means conclusion of construction activities necessary for the substantial performance of the contract.

1982, c. 388; 1991, c. 561; 1992, c. 682; 1993, cc. 668, 704; 1998, c. 794; 2009, cc. 175, 711, 796, 877; 2013, c. 460.



§ 32.1-102.5. Certificate not transferable

No certificate issued for a project shall be transferable.

1982, c. 388.



§ 32.1-102.6. Administrative procedures

A. To obtain a certificate for a project, the applicant shall file a completed application for a certificate with the Department and the appropriate regional health planning agency if a regional health planning agency has been designated for that region. In order to verify the date of the Department's and the appropriate regional health planning agency's receipt of the application, the applicant shall transmit the document electronically, by certified mail or a delivery service, return receipt requested, or shall deliver the document by hand, with signed receipt to be provided.

Within 10 calendar days of the date on which the document is received, the Department and the appropriate regional health planning agency, if a regional health planning agency has been designated, shall determine whether the application is complete or not and the Department shall notify the applicant, if the application is not complete, of the information needed to complete the application. If no regional health planning agency is designated for the health planning region in which the project will be located, no filing with a regional health planning agency is required and the Department shall determine if the application is complete and notify the applicant, if the application is not complete, of the information needed to complete the application.

At least 30 calendar days before any person is contractually obligated to acquire an existing medical care facility, the cost of which is $600,000 or more, that person shall notify the Commissioner and the appropriate regional health planning agency, if a regional health planning agency has been designated, of the intent, the services to be offered in the facility, the bed capacity in the facility and the projected impact that the cost of the acquisition will have upon the charges for services to be provided. If clinical services or beds are proposed to be added as a result of the acquisition, the Commissioner may require the proposed new owner to obtain a certificate prior to the acquisition. If no regional health planning agency is designated for the health planning region in which the acquisition will take place, no notification to a regional health planning agency shall be required.

B. For projects proposed in health planning regions with regional planning agencies, the appropriate regional health planning agency shall (i) review each completed application for a certificate within 60 calendar days of the day which begins the appropriate batch review cycle as established by the Board by regulation pursuant to subdivision A 1 of § 32.1-102.2, such cycle not to exceed 190 days in duration, and (ii) hold one public hearing on each application in a location in the county or city in which the project is proposed or a contiguous county or city. Prior to the public hearing, the regional health planning agency shall notify the local governing bodies in the planning district. At least nine days prior to the public hearing, the regional health planning agency shall cause notice of the public hearing to be published in a newspaper of general circulation in the county or city where the project is proposed to be located. The regional health planning agency shall consider the comments of the local governing bodies in the planning district and all other public comments in making its decision. Such comments shall be part of the record. In no case shall a regional health planning agency hold more than two meetings on any application, one of which shall be the public hearing conducted by the board of the regional health planning agency or a subcommittee of the board. The applicant shall be given the opportunity, prior to the vote by the board of the regional health planning agency or a committee of the agency, if acting for the board, on its recommendation, to respond to any comments made about the project by the regional health planning agency staff, any information in a regional health planning agency staff report, or comments by those voting members of the regional health planning agency board; however, such opportunity shall not increase the 60-calendar-day period designated herein for the regional health planning agency's review unless the applicant or applicants request a specific extension of the regional health planning agency's review period.

The regional health planning agency shall submit its recommendations on each application and its reasons therefor to the Department within 10 calendar days after the completion of its 60-calendar-day review or such other period in accordance with the applicant's request for extension.

If the regional health planning agency has not completed its review within the specified 60 calendar days or such other period in accordance with the applicant's request for extension and submitted its recommendations on the application and the reasons therefor within 10 calendar days after the completion of its review, the Department shall, on the eleventh calendar day after the expiration of the regional health planning agency's review period, proceed as though the regional health planning agency has recommended project approval without conditions or revision.

If no regional health planning agency has been designated for a region, the Department shall hold one hearing on each application in a location in the county or city in which the project is proposed or a contiguous county or city. Prior to the hearing, the Department shall notify the local governing bodies in the planning district in which the project is proposed. At least nine days prior to the public hearing, the Department shall cause notice of the public hearing to be published in a newspaper of general circulation in the county or city where the project is proposed to be located. The Department shall consider the comments of the local governing bodies in the planning district and all other public comments in making its decision. Such comments shall be part of the record.

C. After commencement of any public hearing and before a decision is made there shall be no ex parte contacts concerning the subject certificate or its application between (i) any person acting on behalf of the applicant or holder of a certificate or any person opposed to the issuance or in favor of revocation of a certificate of public need and (ii) any person in the Department who has authority to make a determination respecting the issuance or revocation of a certificate of public need, unless the Department has provided advance notice to all parties referred to in (i) of the time and place of such proposed contact.

D. The Department shall commence the review of each completed application upon the day which begins the appropriate batch review cycle and simultaneously with the review conducted by the regional health planning agency, if a regional health planning agency has been designated.

A determination whether a public need exists for a project shall be made by the Commissioner within 190 calendar days of the day which begins the appropriate batch cycle.

The 190-calendar-day review period shall begin on the date upon which the application is determined to be complete within the batching process specified in subdivision A 1 of § 32.1-102.2.

If the application is not determined to be complete within 40 calendar days from submission, the application shall be refiled in the next batch for like projects.

The Commissioner shall make determinations in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) except for those parts of the determination process for which timelines and specifications are delineated in subsection E of this section. Further, if an informal fact-finding conference is determined to be necessary by the Department or is requested by a person seeking good cause standing, the parties to the case shall include only the applicant, any person showing good cause, any third-party payor providing health care insurance or prepaid coverage to five percent or more of the patients in the applicant's service area, and the relevant health planning agency.

E. Upon entry of each completed application or applications into the appropriate batch review cycle:

1. The Department shall establish, for every application, a date between the eightieth and ninetieth calendar days within the 190-calendar-day review period for holding an informal fact-finding conference, if such conference is necessary.

2. The Department shall review every application at or before the seventy-fifth calendar day within the 190-calendar-day review period to determine whether an informal fact-finding conference is necessary.

3. Any person seeking to be made a party to the case for good cause shall notify the Department of his request and the basis therefor on or before the eightieth calendar day following the day which begins the appropriate batch review cycle.

4. In any case in which an informal fact-finding conference is held, a date shall be established for the closing of the record which shall not be more than 30 calendar days after the date for holding the informal fact-finding conference.

5. In any case in which an informal fact-finding conference is not held, the record shall be closed on the earlier of (i) the date established for holding the informal fact-finding conference or (ii) the date that the Department determines an informal fact-finding conference is not necessary.

6. The provisions of subsection C of § 2.2-4021 notwithstanding, if a determination whether a public need exists for a project is not made by the Commissioner within 45 calendar days of the closing of the record, the Commissioner shall notify the applicant or applicants and any persons seeking to show good cause, in writing, that the application or the application of each shall be deemed approved 25 calendar days after expiration of such 45-calendar-day period, unless the receipt of recommendations from the person performing the hearing officer functions permits the Commissioner to issue his case decision within that 25-calendar-day period. The validity or timeliness of the aforementioned notice shall not, in any event, prevent, delay or otherwise impact the effectiveness of this section.

7. In any case when a determination whether a public need exists for a project is not made by the Commissioner within 70 calendar days after the closing of the record, the application shall be deemed to be approved and the certificate shall be granted.

8. If a determination whether a public need exists for a project is not made by the Commissioner within 45 calendar days of the closing of the record, any applicant who is competing in the relevant batch or who has filed an application in response to the relevant Request For Applications issued pursuant to § 32.1-102.3:2 may, prior to the application being deemed approved, petition for immediate injunctive relief pursuant to § 2.2-4030, naming as respondents the Commissioner and all parties to the case. During the pendency of the proceeding, no applications shall be deemed to be approved. In such a proceeding, the provisions of § 2.2-4030 shall apply.

F. Deemed approvals shall be construed as the Commissioner's case decision on the application pursuant to the Administrative Process Act (§ 2.2-4000 et seq.) and shall be subject to judicial review on appeal as the Commissioner's case decision in accordance with such act.

Any person who has sought to participate in the Department's review of such deemed-to-be-approved application as a person showing good cause who has not received a final determination from the Commissioner concerning such attempt to show good cause shall be deemed to be a person showing good cause for purposes of appeal of the deemed approval of the certificate.

In any appeal of the Commissioner's case decision granting a certificate of public need pursuant to a Request for Applications issued pursuant to § 32.1-102.3:2, the court may require the appellant to file a bond pursuant to § 8.01-676.1, in such sum as shall be fixed by the court for protection of all parties interested in the case decision, conditioned on the payment of all damages and costs incurred in consequence of such appeal.

G. For purposes of this section, "good cause" shall mean that (i) there is significant relevant information not previously presented at and not available at the time of the public hearing, (ii) there have been significant changes in factors or circumstances relating to the application subsequent to the public hearing, or (iii) there is a substantial material mistake of fact or law in the Department staff's report on the application or in the report submitted by the health planning agency.

H. The project review procedures shall provide for separation of the project review manager functions from the hearing officer functions. No person serving in the role of project review manager shall serve as a hearing officer.

I. The applicants, and only the applicants, shall have the authority to extend any of the time periods specified in this section. If all applicants consent to extending any time period in this section, the Commissioner, with the concurrence of the applicants, shall establish a new schedule for the remaining time periods.

J. This section shall not apply to applications for certificates for projects defined in subdivision 8 of the definition of "project" in § 32.1-102.1. Such projects shall be subject to an expedited application and review process developed by the Board in regulation pursuant to subdivision A 2 of § 32.1-102.2.

1982, c. 388; 1984, c. 740; 1991, c. 561; 1999, cc. 899, 922; 2000, c. 931; 2004, cc. 71, 95; 2005, c. 404; 2009, c. 175; 2010, c. 646.



§ 32.1-102.7. Repealed

Repealed by Acts 1984, c. 740.



§ 32.1-102.8. Enjoining project undertaken without certificate

On petition of the Commissioner, the Board or the Attorney General, the circuit court of the county or city where a project is under construction or is intended to be constructed, located or undertaken shall have jurisdiction to enjoin any project which is constructed, undertaken or commenced without a certificate or to enjoin the admission of patients to the project or to enjoin the provision of services through the project.

1982, c. 388.



§ 32.1-102.9. Designation of judge

The judge of the court to which any appeal is taken as provided in § 32.1-102.6 and the judge of the court referred to in § 32.1-102.8 shall be designated by the Chief Justice of the Supreme Court from a circuit other than the circuit where the project is or will be under construction, located or undertaken.

1982, c. 388; 1984, c. 740.



§ 32.1-102.10. Commencing project without certificate grounds for refusing to issue license

Commencing any project without a certificate required by this article shall constitute grounds for refusing to issue a license for such project. Persons commencing any project without a certificate as required by this article shall be subject to the penalties set forth in §§ 32.1-27 and 32.1-27.1.

1982, c. 388; 2009, c. 175.



§ 32.1-102.11. Application of article

A. On and after July 1, 1992, every project of an existing or proposed medical care facility, as defined in § 32.1-102.1, shall be subject to all provisions of this article unless, with respect to such project, the owner or operator of an existing medical care facility or the developer of a proposed medical care facility (i) has, by February 1, 1992, purchased or leased equipment subject to registration pursuant to former § 32.1-102.3:4, (ii) has, by February 1, 1992, initiated construction requiring a capital expenditure exceeding one million dollars, or (iii) has made or contracted to make or otherwise legally obligated to make, during the three years ending February 1, 1992, preliminary expenditures of $350,000 or more for a formal plan of construction of the specific project, including expenditures for site acquisition, designs, preliminary or working drawings, construction documents, or other items essential to the construction of the specific project.

Any project exempted pursuant to subdivisions (ii) and (iii) of this subsection shall be limited to such construction, services, and equipment as specifically identified in the formal plan of construction which shall have existed and been formally committed to by February 1, 1992. Further, the equipment to be exempted pursuant to subdivisions (ii) and (iii) shall be limited to the number of units and any types of medical equipment, in the case of medical equipment intended to provide any services included in subdivision 6 of the definition of project in § 32.1-102.1, as are specifically identified in such plan and, in the case of all other equipment, such equipment as is appropriate for the construction and services included in such plan.

None of the exemptions provided in this subsection shall be applicable to projects which required a certificate of public need pursuant to this article on January 1, 1992.

B. Any medical care facility or entity claiming to meet one of the conditions set forth in subsection A of this section shall file a completed application for an exemption from the provisions of this article with the Commissioner by August 1, 1992. Forms for such application shall be made available by the Commissioner no later than April 1, 1992. The Commissioner may deny an exemption if the application is not complete on August 1, 1992, and the medical care facility or entity has not filed a completed application within forty-five days after notice of deficiency in the filing of the completed application. After receiving a completed application, the Commissioner shall determine whether the project has met one of the criteria for an exemption and is, therefore, exempt or has not met any of the criteria for an exemption and is, therefore, subject to all provisions of this article and shall notify the medical care facility or entity of his determination within sixty days of the date of filing of the completed application. If it is determined that an exemption exists for only a portion of a project, the Commissioner may approve an exemption for that portion and any appeal may be limited to the part of the decision with which the appellant disagrees without affecting the remainder of the decision. The Commissioner's determination shall be made in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.), except that parties to the case shall include only those parties specified in § 32.1-102.6.

C. For the purposes of this section:

"Formal plan of construction" means documentary evidence indicating that the facility, the owner or operator of the facility, or the developer of a proposed facility was formally committed to the project by February 1, 1992, and describing the specific project in sufficient detail to reasonably define and confirm the scope of the project including estimated cost, intended location, any clinical health services to be involved and any types of equipment to be purchased. Such documentary evidence shall include designs, preliminary or working drawings, construction documents or other documents which have been used to explicitly define and confirm the scope of the project for the purposes of seeking architectural or construction plans or capital to the extent that such capital was committed or agreed to be provided for such project prior to February 1, 1992.

"Initiated construction" means an owner or operator of an existing facility or the developer of a proposed facility can present evidence for a specific project that (i) a construction contract has been executed; (ii) if applicable, short-term financing has been completed; (iii) if applicable, a commitment for long-term financing has been obtained; and (iv) if the project is for construction of a new facility or expansion of an existing facility, predevelopment site work and building foundations have been completed.

"Leased" means that the owner or operator of an existing medical care facility or the developer of a proposed facility has a legally binding commitment to lease the equipment pursuant to an agreement providing for fixed, periodic payments commencing no later than June 30, 1992, including a lease-purchase agreement in which the owner or operator of the facility or developer has an option to purchase the equipment for less than fair market value upon conclusion of the lease or an installment sale agreement with fixed periodic payments commencing no later than June 30, 1992.

"Purchased" means that the equipment has been acquired by the owner or operator of an existing medical care facility or the developer of a proposed medical care facility, or the owner or operator of the facility or the developer can present evidence of a legal obligation to acquire the equipment in the form of an executed contract or appropriately signed order or requisition and payment has been made in full by June 30, 1992.

1982, c. 388; 1986, c. 615; 1992, c. 612 .



§ 32.1-102.12. Repealed

Repealed by Acts 2012, c. 123, cl. 1.



§ 32.1-102.13. Repealed

Repealed by Acts 2007, c. 5, cl. 1.



§ 32.1-103. Repealed

Repealed by Acts 1984, c. 424.



§ 32.1-111.1. Definitions

As used in this article:

"Advisory Board" means the State Emergency Medical Services Advisory Board.

"Automated external defibrillator" means a medical device which combines a heart monitor and defibrillator and (i) has been approved by the United States Food and Drug Administration, (ii) is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia, (iii) is capable of determining, without intervention by an operator, whether defibrillation should be performed, and (iv) automatically charges and requests delivery of an electrical impulse to an individual's heart, upon determining that defibrillation should be performed.

"Emergency medical services" or "EMS" means health care, public health, and public safety services used in the medical response to the real or perceived need for immediate medical assessment, care, or transportation and preventive care or transportation in order to prevent loss of life or aggravation of physiological or psychological illness or injury.

"Emergency medical services agency" or "EMS agency" means any person engaged in the business, service, or regular activity, whether for profit or not, of rendering immediate medical care and providing transportation to persons who are sick, injured, wounded, or otherwise incapacitated or helpless and that holds a valid license as an emergency medical services agency issued by the Commissioner in accordance with § 32.1-111.6.

"Emergency medical services personnel" or "EMS personnel" means individuals who are employed by or members of an emergency medical services agency and who provide emergency medical services pursuant to an emergency medical services agency license issued to that agency by the Commissioner and in accordance with the authorization of that agency's operational medical director.

"Emergency medical services physician" or "EMS physician" means a physician who holds a current endorsement from the Office of Emergency Medical Services (EMS) and may serve as an EMS agency operational medical director or training program physician course director.

"Emergency medical services provider" or "EMS provider" means any person who holds a valid certificate as an emergency medical services provider issued by the Commissioner.

"Emergency medical services system" or "EMS system" means the system of emergency medical services agencies, vehicles, equipment, and personnel; health care facilities; other health care and emergency services providers; and other components engaged in the planning, coordination, and delivery of emergency medical services in the Commonwealth, including individuals and facilities providing communication and other services necessary to facilitate the delivery of emergency medical services in the Commonwealth.

"Emergency medical services vehicle" means any vehicle, vessel, or aircraft that holds a valid emergency medical services vehicle permit issued by the Office of Emergency Medical Services that is equipped, maintained, or operated to provide emergency medical care or transportation of patients who are sick, injured, wounded, or otherwise incapacitated or helpless.

"Office of Emergency Medical Services" means the Office of Emergency Medical Services of the Department.

"Operational medical director" or "OMD" means an EMS physician, currently licensed to practice medicine or osteopathic medicine in the Commonwealth, who is formally recognized and responsible for providing medical direction, oversight, and quality improvement to an EMS agency.

1996, c. 899; 1999, c. 1000; 2000, c. 939; 2008, c. 118; 2015, cc. 502, 503.



§ 32.1-111.2. Exemptions from provisions of this article

The following entities are exempted from the provisions of this article:

1. Emergency medical services agencies based outside the Commonwealth, except that any such agency receiving a person who is sick, injured, wounded, incapacitated, or helpless within the Commonwealth for transportation to a location within the Commonwealth shall comply with the provisions of this article;

2. Emergency medical services agencies operated by the United States government; and

3. Wheelchair interfacility transport services and wheelchair interfacility transport service vehicles that are engaged, whether or not for profit, in the business, service, or regular activity of and exclusively used for transporting wheelchair bound passengers between medical facilities in the Commonwealth when no ancillary medical care or oversight is necessary. However, such services and vehicles shall comply with Department of Medical Assistance Services regulations regarding the transportation of Medicaid recipients to covered services.

1996, c. 899; 2005, c. 778; 2015, cc. 502, 503.



§ 32.1-111.3. Statewide Emergency Medical Services Plan; Trauma Triage Plan; Stroke Triage Plan

A. The Board of Health shall develop a Statewide Emergency Medical Services Plan that shall provide for a comprehensive, coordinated, emergency medical services system in the Commonwealth and shall review, update, and publish the Plan triennially, making such revisions as may be necessary to improve the effectiveness and efficiency of the Commonwealth's emergency medical services system. The Plan shall incorporate the regional emergency medical services plans prepared by the regional emergency medical services councils pursuant to § 32.1-111.4:2. Publishing through electronic means and posting on the Department website shall satisfy the publication requirement. The objectives of such Plan and the emergency medical services system shall include, but not be limited to, the following:

1. Establishing a comprehensive statewide emergency medical services system, incorporating facilities, transportation, manpower, communications, and other components as integral parts of a unified system that will serve to improve the delivery of emergency medical services and thereby decrease morbidity, hospitalization, disability, and mortality;

2. Reducing the time period between the identification of an acutely ill or injured patient and the definitive treatment;

3. Increasing the accessibility of high quality emergency medical services to all citizens of Virginia;

4. Promoting continuing improvement in system components including ground, water, and air transportation; communications; hospital emergency departments and other emergency medical care facilities; health care provider training and health care service delivery; and consumer health information and education;

5. Ensuring performance improvement of the emergency medical services system and emergency medical services and care delivered on scene, in transit, in hospital emergency departments, and within the hospital environment;

6. Working with professional medical organizations, hospitals, and other public and private agencies in developing approaches whereby the many persons who are presently using the existing emergency department for routine, nonurgent, primary medical care will be served more appropriately and economically;

7. Conducting, promoting, and encouraging programs of education and training designed to upgrade the knowledge and skills of emergency medical services personnel, including expanding the availability of paramedic and advanced life support training throughout the Commonwealth with particular emphasis on regions underserved by emergency medical services personnel having such skills and training;

8. Consulting with and reviewing, with agencies and organizations, the development of applications to governmental or other sources for grants or other funding to support emergency medical services programs;

9. Establishing a statewide air medical evacuation system which shall be developed by the Department of Health in coordination with the Department of State Police and other appropriate state agencies;

10. Establishing and maintaining a process for designation of appropriate hospitals as trauma centers and specialty care centers based on an applicable national evaluation system;

11. Maintaining a comprehensive emergency medical services patient care data collection and performance improvement system pursuant to Article 3.1 (§ 32.1-116.1 et seq.);

12. Collecting data and information and preparing reports for the sole purpose of the designation and verification of trauma centers and other specialty care centers pursuant to this section. All data and information collected shall remain confidential and shall be exempt from the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.);

13. Establishing and maintaining a process for crisis intervention and peer support services for emergency medical services personnel and public safety personnel, including statewide availability and accreditation of critical incident stress management teams;

14. Establishing a statewide program of emergency medical services for children to provide coordination and support for emergency pediatric care, availability of pediatric emergency medical care equipment, and pediatric training of health care providers;

15. Establishing and supporting a statewide system of health and medical emergency response teams, including emergency medical services disaster task forces, coordination teams, disaster medical assistance teams, and other support teams that shall assist local emergency medical services agencies at their request during mass casualty, disaster, or whenever local resources are overwhelmed;

16. Establishing and maintaining a program to improve dispatching of emergency medical services personnel and vehicles, including establishment of and support for emergency medical services dispatch training, accreditation of 911 dispatch centers, and public safety answering points;

17. Identifying and establishing best practices for managing and operating emergency medical services agencies, improving and managing emergency medical services response times, and disseminating such information to the appropriate persons and entities;

18. Ensuring that the Department of Criminal Justice Services and the Virginia Criminal Injuries Compensation Fund shall be contacted immediately to deploy assistance in the event there are victims as defined in § 19.2-11.01, and that the Department of Criminal Justice Services and the Virginia Criminal Injuries Compensation Fund become the lead coordinating agencies for those individuals determined to be victims; and

19. Maintaining current contact information for both the Department of Criminal Justice Services and the Virginia Criminal Injuries Compensation Fund.

B. The Board of Health shall also develop and maintain as a component of the Emergency Medical Services Plan a statewide prehospital and interhospital Trauma Triage Plan designed to promote rapid access for pediatric and adult trauma patients to appropriate, organized trauma care through the publication and regular updating of information on resources for trauma care and generally accepted criteria for trauma triage and appropriate transfer. The Trauma Triage Plan shall include:

1. A strategy for maintaining the statewide Trauma Triage Plan through development of regional trauma triage plans that take into account the region's geographic variations and trauma care capabilities and resources, including hospitals designated as trauma centers pursuant to subsection A and inclusion of such regional plans in the statewide Trauma Triage Plan. The regional trauma triage plans shall be reviewed triennially. Plans should ensure that the Department of Criminal Justice Services and the Virginia Criminal Injuries Compensation Fund shall be contacted immediately to deploy assistance in the event there are victims as defined in § 19.2-11.01, and that the Department of Criminal Justice Services and the Virginia Criminal Injuries Compensation Fund become the lead coordinating agencies for those individuals determined to be victims; and maintain current contact information for both the Department of Criminal Justice Services and the Virginia Criminal Injuries Compensation Fund.

2. A uniform set of proposed criteria for prehospital and interhospital triage and transport of trauma patients developed by the Advisory Board, in consultation with the Virginia Chapter of the American College of Surgeons, the Virginia College of Emergency Physicians, the Virginia Hospital and Healthcare Association, and prehospital care providers. The Advisory Board may revise such criteria from time to time to incorporate accepted changes in medical practice or to respond to needs indicated by analyses of data on patient outcomes. Such criteria shall be used as a guide and resource for health care providers and are not intended to establish, in and of themselves, standards of care or to abrogate the requirements of § 8.01-581.20. A decision by a health care provider to deviate from the criteria shall not constitute negligence per se.

3. A performance improvement program for monitoring the quality of emergency medical services and trauma services, consistent with other components of the Emergency Medical Services Plan. The program shall provide for collection and analysis of data on emergency medical and trauma services from existing validated sources, including the emergency medical services patient care information system, pursuant to Article 3.1 (§ 32.1-116.1 et seq.), the Patient Level Data System, and mortality data. The Advisory Board shall review and analyze such data on a quarterly basis and report its findings to the Commissioner. The Advisory Board may execute these duties through a committee composed of persons having expertise in critical care issues and representatives of emergency medical services providers. The program for monitoring and reporting the results of emergency medical services and trauma services data analysis shall be the sole means of encouraging and promoting compliance with the trauma triage criteria.

The Commissioner shall report aggregate findings of the analysis annually to each regional emergency medical services council. The report shall be available to the public and shall identify, minimally, as defined in the statewide plan, the frequency of (i) incorrect triage in comparison to the total number of trauma patients delivered to a hospital prior to pronouncement of death and (ii) incorrect interfacility transfer for each region.

The Advisory Board or its designee shall ensure that each hospital director or emergency medical services agency chief is informed of any incorrect interfacility transfer or triage, as defined in the statewide Trauma Triage Plan, specific to the hospital or agency and shall give the hospital or agency an opportunity to correct any facts on which such determination is based, if the hospital or agency asserts that such facts are inaccurate. The findings of the report shall be used to improve the Trauma Triage Plan, including triage, and transport and trauma center designation criteria.

The Commissioner shall ensure the confidentiality of patient information, in accordance with § 32.1-116.2. Such data or information in the possession of or transmitted to the Commissioner, the Advisory Board, any committee acting on behalf of the Advisory Board, any hospital or prehospital care provider, any regional emergency medical services council, emergency medical services agency that holds a valid license issued by the Commissioner, or group or committee established to monitor the quality of emergency medical services or trauma services pursuant to this subdivision, or any other person shall be privileged and shall not be disclosed or obtained by legal discovery proceedings, unless a circuit court, after a hearing and for good cause shown arising from extraordinary circumstances, orders disclosure of such data.

C. The Board shall also develop and maintain as a component of the Statewide Emergency Medical Services Plan a statewide prehospital and interhospital Stroke Triage Plan designed to promote rapid access for stroke patients to appropriate, organized stroke care through the publication and regular updating of information on resources for stroke care and generally accepted criteria for stroke triage and appropriate transfer. The Stroke Triage Plan shall include:

1. A strategy for maintaining the statewide Stroke Triage Plan through development of regional stroke triage plans that take into account the region's geographic variations and stroke care capabilities and resources, including hospitals designated as "primary stroke centers" through certification by the Joint Commission, DNV Healthcare, or a comparable process consistent with the recommendations of the Brain Attack Coalition, and inclusion of such regional plans in the statewide Stroke Triage Plan. The regional stroke triage plans shall be reviewed triennially.

2. A uniform set of proposed criteria for prehospital and interhospital triage and transport of stroke patients developed by the Advisory Board, in consultation with the American Stroke Association, the Virginia College of Emergency Physicians, the Virginia Hospital and Healthcare Association, and prehospital care providers. The Board may revise such criteria from time to time to incorporate accepted changes in medical practice or to respond to needs indicated by analyses of data on patient outcomes. Such criteria shall be used as a guide and resource for health care providers and are not intended to establish, in and of themselves, standards of care or to abrogate the requirements of § 8.01-581.20. A decision by a health care provider to deviate from the criteria shall not constitute negligence per se.

D. Whenever any state-owned aircraft, vehicle, or other form of conveyance is utilized under the provisions of this section, an appropriate amount not to exceed the actual costs of operation may be charged by the agency having administrative control of such aircraft, vehicle, or other form of conveyance.

1996, c. 899; 1997, c. 321; 1998, c. 317; 1999, c. 1000; 2005, cc. 632, 686; 2006, c. 412; 2007, c. 15; 2008, cc. 66, 567; 2009, cc. 222, 269; 2012, c. 418; 2014, c. 320; 2015, cc. 502, 503.



§ 32.1-111.4. Regulations; emergency medical services personnel and vehicles; response times; enforcement provisions; civil penalties

A. The Board shall prescribe by regulation:

1. Requirements for recordkeeping, supplies, operating procedures, and other emergency medical services agency operations;

2. Requirements for the sanitation and maintenance of emergency medical services vehicles and their medical supplies and equipment;

3. Procedures, including the requirements for forms, to authorize qualified emergency medical services personnel to follow Do Not Resuscitate Orders pursuant to § 54.1-2987.1;

4. Requirements for the composition, administration, duties, and responsibilities of the Advisory Board;

5. Requirements, developed in consultation with the Advisory Board, governing the training, certification, and recertification of emergency medical services personnel;

6. Requirements for written notification to the Advisory Board, the Office of Emergency Medical Services, and the Financial Assistance and Review Committee of the Board's action, and the reasons therefor, on requests and recommendations of the Advisory Board, the Office of Emergency Medical Services, or the Financial Assistance and Review Committee, no later than five business days after reaching its decision, specifying whether the Board has approved, denied, or not acted on such requests and recommendations;

7. Authorization procedures, developed in consultation with the Advisory Board, that allow the possession and administration of epinephrine or a medically accepted equivalent for emergency cases of anaphylactic shock by certain levels of certified emergency medical services personnel as authorized by § 54.1-3408 and authorization procedures that allow the possession and administration of oxygen with the authority of the local operational medical director and an emergency medical services agency that holds a valid license issued by the Commissioner;

8. A uniform definition of "response time" and requirements, developed in consultation with the Advisory Board, for each emergency medical services agency to measure response times starting from the time a call for emergency medical services is received until the time (i) appropriate emergency medical services personnel are responding and (ii) appropriate emergency medical services personnel arrive on the scene, and requirements for emergency medical services agencies to collect and report such data to the Director of the Office of Emergency Medical Services, who shall compile such information and make it available to the public, upon request; and

9. Enforcement provisions, including, but not limited to, civil penalties that the Commissioner may assess against any emergency medical services agency or other entity found to be in violation of any of the provisions of this article or any regulation promulgated under this article. All amounts paid as civil penalties for violations of this article or regulations promulgated pursuant thereto shall be paid into the state treasury and shall be deposited in the emergency medical services special fund established pursuant to § 46.2-694, to be used only for emergency medical services purposes.

B. The Board shall classify emergency medical services agencies and emergency medical services vehicles by type of service rendered and shall specify the medical equipment, the supplies, the vehicle specifications, and the emergency medical services personnel required for each classification.

C. In formulating its regulations, the Board shall consider the current Minimal Equipment List for Ambulances adopted by the Committee on Trauma of the American College of Surgeons.

1996, c. 899; 1997, c. 248; 1998, cc. 803, 854; 2001, c. 466; 2003, c. 1020; 2005, c. 921; 2006, c. 194; 2015, cc. 502, 503.



§ 32.1-111.4:1. State Emergency Medical Services Advisory Board; purpose; membership; duties; reimbursement of expenses; staff support

A. There is hereby created in the executive branch the State Emergency Medical Services Advisory Board for the purpose of advising the Board concerning the administration of the statewide emergency medical services system and emergency medical services vehicles maintained and operated to provide transportation to persons requiring emergency medical treatment and for reviewing and making recommendations on the Statewide Emergency Medical Services Plan. The Advisory Board shall be composed of 28 members appointed by the Governor as follows: one representative each from the Virginia Municipal League, Virginia Association of Counties, Virginia Hospital and Healthcare Association, and each of the 11 regional emergency medical services councils; one member each from the Medical Society of Virginia, Virginia Chapter of the American College of Emergency Physicians, Virginia Chapter of the American College of Surgeons, Virginia Chapter of the American Academy of Pediatrics, Emergency Nurses Association or the Virginia Nurses' Association, Virginia State Firefighters Association, Virginia Fire Chiefs Association, Virginia Ambulance Association, Virginia Association of Governmental Emergency Medical Services Administrators, and Virginia Association of Public Safety Communications Officials; two representatives of the Virginia Association of Volunteer Rescue Squads, Inc.; one Virginia professional firefighter; and one consumer who shall not be involved in or affiliated with emergency medical services in any capacity. Each organization and group shall submit three nominees from among which the Governor may make appointments. Of the three nominees submitted by each of the regional emergency medical services councils, at least one nominee shall be a representative of providers of prehospital care. Any person appointed to the Advisory Board shall be a member of the organization that he represents. To ensure diversity in the organizations and groups represented on the Advisory Board, the Governor may request additional nominees from the applicable organizations and groups. However, the Governor shall not be bound to make any appointment from among any nominees recommended by such organizations and groups.

The members of the Advisory Board shall not be eligible to receive compensation; however, the Department shall provide funding for the reimbursement of expenses incurred by members of the Advisory Board in the performance of their duties.

B. Appointments shall be staggered as follows: nine members for a term of two years, nine members for a term of three years, and 10 members for a term of four years. Thereafter, appointments shall be for terms of three years, except an appointment to fill a vacancy, which shall be for the unexpired term. Appointments shall be in a manner to preserve insofar as possible the representation of the specified groups. No member shall serve more than two successive terms. No person representing any organization or group named in subsection A who has served as a member of the Advisory Board for two or more successive terms for any period or for six or more consecutive years shall be nominated for appointment or appointed to the Advisory Board unless at least three consecutive years have elapsed since the person has served on the Advisory Board.

The chairman shall be elected from the membership of the Advisory Board for a term of one year and shall be eligible for reelection. The Advisory Board shall meet at least four times annually at the call of the chairman or the Commissioner.

C. The Advisory Board shall:

1. Advise the Board on the administration of this article;

2. Review and make recommendations for the Statewide Emergency Medical Services Plan and any revisions thereto; and

3. Review, on a schedule as it may determine, reports on the status of all aspects of the statewide emergency medical services system, including the Financial Assistance and Review Committee, the Rescue Squad Assistance Fund, the regional emergency medical services councils, and the emergency medical services vehicles, submitted by the Office of Emergency Medical Services.

D. The Advisory Board shall establish an Advisory Board Executive Committee to assist in the work of the Advisory Board. The Advisory Board Executive Committee shall, in addition to those duties of the Advisory Board Executive Committee established by the Advisory Board, review the annual financial report of the Virginia Association of Volunteer Rescue Squads, as required by § 32.1-111.13.

E. The Office of Emergency Medical Services shall provide staff support to the Advisory Board.

2015, cc. 502, 503.



§ 32.1-111.4:2. Regional emergency medical services councils

The Board shall designate regional emergency medical services councils that shall be authorized to receive and disburse public funds. Each such council shall be charged with the development and implementation of an efficient and effective regional emergency medical services delivery system.

The Board shall review those agencies that were the designated regional emergency medical services councils. The Board shall, in accordance with the standards established in its regulations, review and may renew or deny applications for such designations every three years. In its discretion, the Board may establish conditions for renewal of such designations or may solicit applications for designation as a regional emergency medical services council.

Each regional emergency medical services council shall include, if available, representatives of the participating local governments, fire protection agencies, law-enforcement agencies, emergency medical services agencies, hospitals, licensed practicing physicians, emergency care nurses, mental health professionals, emergency medical services personnel, and other appropriate allied health professionals.

Each regional emergency medical services council shall adopt and revise as necessary a regional emergency medical services plan in cooperation with the Board.

The designated regional emergency services councils shall be required to match state funds with local funds obtained from private or public sources in the proportion specified in the regulations of the Board. Moneys received directly or indirectly from the Commonwealth shall not be used as matching funds. A local governing body may choose to appropriate funds for the purpose of providing matching grant funds for any designated regional emergency medical services council. However, this section shall not be construed to place any obligation on any local governing body to appropriate funds to any such council.

The Board shall promulgate, in cooperation with the Advisory Board, regulations to implement this section, which shall include, but not be limited to, requirements to ensure accountability for public funds, criteria for matching funds, and performance standards.

2015, cc. 502, 503.



§ 32.1-111.4:3. Provision of emergency medical services

A. Any county, city, or town may provide emergency medical services to its citizens by (i) establishing an emergency medical services agency as a department of government pursuant to § 32.1-111.4:6 or (ii) contracting with or providing for the provision of emergency medical services by an emergency medical services agency established pursuant to § 32.1-111.4:7.

B. In cases in which a county, city, or town elects to contract with or provide for emergency medical services by an emergency medical services agency pursuant to clause (ii) of subsection A, the emergency medical services agency shall be deemed to be an instrumentality of the county, city, or town and, as such, exempt from suit for damages done incident to the provision of emergency medical services therein unless the emergency medical services agency is a private, for-profit emergency medical services agency.

2015, cc. 502, 503.



§ 32.1-111.4:4. Emergency medical services personnel and equipment may in emergencies go or be sent beyond territorial limits

Whenever the necessity arises during any actual or potential emergency resulting from fire, personal injury, or other public disaster, the emergency medical services personnel of any county, city, or town may, together with all necessary equipment, lawfully go or be sent beyond the territorial limits of such county, city, or town to any point within or without the Commonwealth to assist in meeting such emergency.

In such event, the acts performed by such fire or emergency medical services personnel and the expenditures made for such purpose by such county, city, or town shall be deemed conclusively to be for a public and governmental purpose, and all of the immunities from liability enjoyed by a county, city, or town when acting through its emergency medical services personnel for a public or governmental purpose within its territorial limits shall be enjoyed by it to the same extent when such county, city, or town is so acting, under this section or under other lawful authority, beyond its territorial limits.

Emergency medical services personnel of any county, city, or town, when acting hereunder or under other lawful authority beyond the territorial limits of such county, city, or town, shall have all the immunities from liability and exemptions from laws, ordinances, and regulations and shall have all of the pension, relief, disability, workers' compensation, and other benefits enjoyed by them while performing their respective duties.

2015, cc. 502, 503.



§ 32.1-111.4:5. Contracts of counties, cities, and towns to furnish emergency medical services; public liability insurance to cover claims arising out of mutual aid agreements

A. The governing body of any city or town may, in its discretion, authorize or require the emergency medical services agency thereof to render aid in cases of actual or potential medical emergencies occurring beyond its limits, may prescribe the conditions under which such aid may be rendered, and may enter into contracts with nearby, adjacent, or adjoining counties and cities, within or without the Commonwealth, including the District of Columbia, for rendering aid in the provision of emergency medical services in such counties, cities, or any district, or sanitary district thereof or in the District of Columbia, on such terms as may be agreed upon by such governing body and the governing body of the District of Columbia or of such counties and cities, or districts, including sanitary districts, provided that each of the parties to such agreement may contract as follows: (i) waive any and all claims against all the other parties thereto that may arise out of their activities outside their respective jurisdictions under such agreement; (ii) indemnify and save harmless the other parties to such agreement from all claims by third parties for property damage or personal injury that may arise out of the activities of the other parties to such agreement outside their respective jurisdictions under such agreement. When the emergency medical services agency of any city or town is operating under such permission or contracts on any call beyond the corporate limits of the city or town, it shall be deemed to be operating in a governmental capacity, and subject only to such liability for injuries as it would be if it were operating within the corporate limits of such city or town.

B. Any county, city, or town may contract with the federal or state government to provide emergency medical services to federal or state property located within or without the boundaries of the county, city, or town. In the absence of a written contract, any acts performed and all expenditures made by a county, city, or town in providing emergency medical services to property owned by the federal government shall be deemed conclusively to be for a public and governmental purpose, and all of the immunities from liability enjoyed by a county, city, or town when acting through its emergency medical services personnel for a public or governmental purpose within or without its territorial limits shall be enjoyed by it to the same extent when such county, city, or town is so acting, under the provisions of this section or under other lawful authority.

Emergency medical services personnel of any county, city, or town when acting hereunder, or under other lawful authority, shall have all of the immunities from liability and exemptions from laws, ordinances, and regulations and shall have all of the pension, relief, disability, workers' compensation, and other benefits enjoyed by them while performing their respective duties. The amount of compensation to the county, city, or town pursuant to the contract shall be a matter within the sole discretion of the governing body of the county, city, or town.

C. The governing body of any county adjoining or near any county, city, or town, within or without the Commonwealth, including the District of Columbia, having and maintaining emergency medical services equipment may contract with any such county, city, or town, upon such terms as such governing body may deem proper, for responding to medical emergencies in such county, city, or town and may prescribe the terms and conditions upon which such services may be provided on privately owned property in the county, city, or town and may raise funds with which to pay for such services, by levying and collecting annually, at such rates as such governing body may deem sufficient, a special tax upon the property in such county, or in any magisterial district thereof, subject to local taxation.

D. The governing body of any county, city, or town in the Commonwealth is authorized to procure or extend the necessary public liability insurance to cover claims arising out of mutual aid agreements executed with other counties, cities, or towns outside the Commonwealth, including the District of Columbia.

2015, cc. 502, 503.



§ 32.1-111.4:6. Establishment of an emergency medical services agency as a department of local government

A. The governing body of any county, city, or town may establish an emergency medical services agency as a department of government and may designate it by any name consistent with the names of its other governmental units. The head of such emergency medical services agency shall be known as "the emergency medical services agency chief" or "EMS chief." As many other officers and employees may be employed in such emergency medical services agency as the governing body may approve.

B. An emergency medical services agency established pursuant to subsection A may consist of government-employed emergency medical services personnel, volunteer emergency medical services personnel, or both. If an emergency medical services agency established pursuant to this section includes volunteer emergency medical services personnel, such volunteer emergency medical services agency shall be deemed an instrumentality of the county, city, or town and, as such, exempt from suit for damages done incident to providing emergency medical services to the county, city, or town.

C. The governing body of any county, city, or town may empower an emergency medical services agency established therein pursuant to this section to make bylaws to promote its objects consistent with the laws of the Commonwealth and ordinances of the county, city, or town and may provide for the compensation of the officers and employees of such agency.

D. All check stubs or time cards purporting to be a record of time spent on the job by emergency medical services personnel employed by an emergency medical services agency established pursuant to this section shall record all hours of employment, regardless of how spent. All check stubs or pay records purporting to show the hourly compensation of emergency medical services personnel employed by an emergency medical services agency established pursuant to this section shall show the actual hourly wage to be paid. Nothing in this section shall require the showing of such information on check stubs, time cards, or pay records; however, if such information is shown, the information shall be in compliance with this section.

2015, cc. 502, 503.



§ 32.1-111.4:7. Establishment of an emergency medical services agency as a nongovernmental entity

A. Any number of persons wishing to provide emergency medical services may establish an emergency medical services agency by (i) recording a writing stating the formation of such company, with the names of the members thereof thereto subscribed in the court of the county or city wherein such agency shall be located, (ii) complying with such local ordinances as may exist related to establishment of an emergency medical services agency, and (iii) obtaining a valid emergency medical services agency license from the Office of Emergency Medical Services together with such emergency medical services vehicle permits from the Office of Emergency Medical Services as the Office of Emergency Medical Services may require. The principal officer of such emergency medical services agency shall be known as "the emergency medical services agency chief" or "EMS chief."

B. The members of an emergency medical services agency established pursuant to subsection A may make regulations for effecting its objects consistent with the laws of the Commonwealth; the ordinances of the county, city, or town; and the bylaws of the emergency medical services agency thereof.

C. In every county, city, or town in which an emergency medical services agency is established pursuant to this section, there shall be appointed, at such time and in such manner as the governing body of such county, city, or town in which the emergency medical services agency is located may prescribe, an emergency medical services agency chief and as many other officers of the emergency medical services agency as such governing body may direct.

D. An emergency medical services agency established pursuant to this section may be dissolved when the local governing body of the county, city, or town in which the emergency medical services agency is located determines that the emergency medical services agency has failed, for three months successively, to have or keep in good and serviceable condition emergency medical services vehicles and equipment and other proper implements, or when the governing body of the county, city, or town for any reason deems it advisable.

2015, cc. 502, 503.



§ 32.1-111.4:8. Ordinances as to emergency medical services agencies

The governing body of any county, city, or town in which an emergency medical services agency is established pursuant to § 32.1-111.4:6 or 32.1-111.4:7 may make such ordinances in relation to the powers and duties of emergency medical services agencies and emergency medical services agency chiefs or other officers of such emergency medical services agencies as it may deem proper.

2015, cc. 502, 503.



§ 32.1-111.5. Certification and recertification of emergency medical services providers; appeals process

A. The Board shall prescribe by regulation the qualifications required for certification of emergency medical services providers, including those qualifications necessary for authorization to follow Do Not Resuscitate Orders pursuant to § 54.1-2987.1. Such regulations shall include criteria for determining whether an applicant's relevant practical experience and didactic and clinical components of education and training completed during his service as a member of any branch of the armed forces of the United States may be accepted by the Commissioner as evidence of satisfaction of the requirements for certification.

B. Each person desiring certification as an emergency medical services provider shall apply to the Commissioner upon a form prescribed by the Board. Upon receipt of such application, the Commissioner shall cause the applicant to be examined or otherwise determined to be qualified for certification. When determining whether an applicant is qualified for certification, the Commissioner shall consider and may accept relevant practical experience and didactic and clinical components of education and training completed by an applicant during his service as a member of any branch of the armed forces of the United States as evidence of satisfaction of the requirements for certification. If the Commissioner determines that the applicant meets the requirements for certification as an emergency medical services provider, he shall issue a certificate to the applicant. An emergency medical services provider certificate so issued shall be valid for a period required by law or prescribed by the Board. Any certificate so issued may be suspended at any time that the Commissioner determines that the holder no longer meets the qualifications prescribed for such emergency medical services provider. The Commissioner may temporarily suspend any certificate without notice, pending a hearing or informal fact-finding conference, if the Commissioner finds that there is a substantial danger to public health or safety. When the Commissioner has temporarily suspended a certificate pending a hearing, the Commissioner shall seek an expedited hearing in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

C. The Board shall prescribe by regulation procedures and the qualifications required for the recertification of emergency medical services providers.

D. The Commissioner may issue a temporary certificate when he finds that it is in the public interest. A temporary certificate shall be valid for a period not exceeding 90 days.

E. The Board shall require each person who, on or after July 1, 2013, applies to be a volunteer with or employee of an emergency medical services agency to submit fingerprints and provide personal descriptive information to be forwarded along with his fingerprints through the Central Criminal Records Exchange to the Federal Bureau of Investigation, for the purpose of obtaining his criminal history record information. The Central Criminal Records Exchange shall forward the results of the state and national records search to the Commissioner or his designee, who shall be a governmental entity. If an applicant is denied employment or service as a volunteer because of information appearing on his criminal history record and the applicant disputes the information upon which the denial was based, the Central Criminal Records Exchange shall, upon written request, furnish to the applicant the procedures for obtaining a copy of the criminal history record from the Federal Bureau of Investigation.

F. Notwithstanding the provisions of subsection E, an emergency medical services agency located in a locality having a local ordinance adopted in accordance with §§ 15.2-1503.1 and 19.2-389 shall require an applicant for employment or to serve as a volunteer to submit fingerprints and provide personal descriptive information to be provided directly to the Central Criminal Records Exchange to be forwarded to the Federal Bureau of Investigation for the purpose of obtaining criminal history records information for the applicant. The Central Criminal Records Exchange shall, upon receipt of an applicant's records or notification that no records exists, forward the results of the state and national records search to the county, city or town manager or chief law-enforcement officer for the locality in which the agency is located, or his designee, who shall be associated with a governmental entity. Upon receipt of the results of the state and national criminal history records search, the county, city or town manager or chief law-enforcement officer for the locality, or his designee, shall notify the Office of Emergency Medical Services regarding the applicant's eligibility for employment or to serve as a volunteer. Information provided to the Office of Emergency Medical Services shall be limited to notification as to whether the applicant is eligible for employment or to serve as a volunteer in accordance with requirements related to disqualifying offenses set forth in regulations of the Board and shall not include information regarding whether the applicant has been found ineligible for employment or to serve as a volunteer due to additional exclusionary criteria established by the locality. Whenever fingerprints are submitted to both authorities and it is deemed feasible and practical by the Central Criminal Records Exchange it shall forward the results of the fingerprint based state and national records search to the county, city or town manager or chief law enforcement officer for the locality in which the agency is located, or his designee, who shall be associated with a governmental entity, and to the Office of Emergency Medical Services.

1996, c. 899; 1997, c. 248; 1998, cc. 803, 854; 2008, c. 660; 2011, c. 497; 2013, cc. 72, 176, 331, 407; 2015, cc. 362, 502, 503.



§ 32.1-111.6. Emergency medical services agency license; emergency medical services vehicle permits

A. No person shall operate, conduct, maintain, or profess to be an emergency medical services agency without a valid license issued by the Commissioner for such emergency medical services agency and a valid permit for each emergency medical services vehicle used by such emergency medical services agency.

B. The Commissioner shall issue an original or renewal license for an emergency medical services agency or renewal permit for an emergency medical services vehicle that meets all requirements set forth in this article and in the regulations of the Board, upon application, on forms and according to procedures established by the Board. Licenses and permits shall be valid for a period specified by the Board, not to exceed two years.

C. The Commissioner may issue temporary licenses for emergency medical services agencies or temporary permits for emergency medical services vehicles not meeting required standards, valid for a period not to exceed 60 days, when the public interest will be served thereby.

D. The issuance of a license or permit in accordance with this section shall not be construed to authorize any emergency medical services agency to operate any emergency medical services vehicle without a franchise, license, or permit in any county or municipality that has enacted an ordinance pursuant to § 32.1-111.14 making it unlawful to do so.

E. The word "ambulance" shall not appear on any vehicle, vessel, or aircraft that does not hold a valid permit as an emergency medical services vehicle.

1996, c. 899; 2015, cc. 502, 503.



§ 32.1-111.6:1. Commissioner to issue certain emergency medical services licenses or permits

The Commissioner of Health shall issue licenses to emergency medical services agencies and permits for emergency medical services vehicles as needed to ensure compliance with federal regulations relating to reimbursement of emergency medical services vehicle transportation services pursuant to Medicare and Medicaid.

2004, c. 139; 2015, cc. 502, 503.



§ 32.1-111.7. Inspections

Each emergency medical services agency for which a license has been issued and emergency medical services vehicle for which a permit has been issued shall be inspected as often as the Commissioner deems necessary and a record thereof shall be maintained. Each such emergency medical services agency or emergency medical services vehicle, its medical supplies and equipment, and the records of its maintenance and operation shall be available at all reasonable times for inspection.

1996, c. 899; 2015, cc. 502, 503.



§ 32.1-111.8. Revocation and suspension of licenses and permits

Whenever an emergency medical services agency or emergency medical services vehicle owned or operated by an emergency medical services agency is in violation of any provision of this article or any applicable regulation, the Commissioner shall have power to revoke or suspend such emergency medical services agency's license and the permits of all emergency medical services vehicles owned or operated by the emergency medical services agency. The Commissioner may temporarily suspend any license for an emergency medical services agency or permit for an emergency medical services vehicle without notice, pending a hearing or informal fact-finding conference, if the Commissioner finds that there is a substantial danger to public health or safety. When the Commissioner has temporarily suspended a license or permit pending a hearing, the Commissioner shall seek an expedited hearing in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

1996, c. 899; 2008, c. 660; 2015, cc. 502, 503.



§ 32.1-111.9. Applications for variances or exemptions

A. Prior to the submission of (i) an application for a variance to the Commissioner or (ii) an application for an exemption from any regulations promulgated pursuant to this chapter to the Board by an emergency medical services agency that holds a valid license issued by the Commissioner, the application shall be reviewed by the governing body or chief administrative officer of the jurisdiction in which the principal office of the emergency medical services agency is located. The recommendation of the governing body or chief administrative officer of the jurisdiction regarding the variance or exemption shall be submitted with the application, and the Commissioner or Board, whichever is appropriate, shall consider that recommendation for the purposes of granting or denying the variance or exemption.

B. An individual who meets the definition of "emergency medical services personnel" in § 32.1-111.1 who is certified as an emergency medical services provider or is a candidate for certification by the Office of Emergency Medical Services shall not be required to submit an application for a variance or exemption to the local governing body or chief administrative officer of the jurisdiction for review, but shall submit the application for a variance or exemption to the Operational Medical Director and the emergency medical services agency chief with which he is affiliated, and shall include the recommendations of such Operational Medical Director and the emergency medical services agency chief together with the application for a variance or exemption. The recommendation of the Operational Medical Director and the emergency medical services agency chief with which the emergency medical services personnel is affiliated regarding the variance or exemption shall be submitted with the application and the Commissioner or Board, whichever is appropriate, shall consider that recommendation for the purposes of granting or denying the variance or exemption.

C. An emergency medical services provider who is not affiliated with an emergency medical services agency shall submit an application for a variance or exemption to the Commissioner or Board, whichever is appropriate, and the Commissioner or Board, whichever is appropriate, shall consider the application for the purposes of granting or denying the variance or exemption. The Commissioner or Board, whichever is appropriate, may require an emergency medical services provider who is not affiliated with an emergency medical services agency to submit additional case-specific endorsements or supporting documentation as part of an application for a variance or exemption.

D. The applicant shall have the right to appeal any denial by the Commissioner or Board of an application for a variance or exemption pursuant to the Administrative Process Act (§ 2.2-4000 et seq.).

1996, c. 899; 2008, c. 61; 2011, c. 90; 2015, cc. 502, 503.



§ 32.1-111.10. Repealed

Repealed by Acts 2015, cc. 502 and 503, cl. 2.



§ 32.1-111.12. Virginia Rescue Squads Assistance Fund; disbursements

A. For the purpose of providing financial assistance to emergency medical services organizations in the Commonwealth, of providing the requisite training for emergency medical services personnel, and of purchasing equipment needed by such organizations, there is hereby created in the Department of the Treasury a special nonreverting fund that shall be known as the Virginia Rescue Squads Assistance Fund. The Fund shall be established on the books of the Comptroller, and any moneys remaining in such Fund at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Interest earned on such moneys shall remain in the Fund and be credited to it. The Fund shall consist of any moneys appropriated for this purpose by the General Assembly and any other moneys received for such purpose by the Board. On and after July 1, 1996, any such moneys unexpended at the end of a fiscal biennium shall remain in the Fund and shall not revert to the general fund.

B. In accordance with regulations of the Board, the Commissioner shall disburse and expend the moneys in the Virginia Rescue Squads Assistance Fund. No moneys shall be disbursed directly to any emergency medical services organization unless such organization operates on a nonprofit basis exclusively for the benefit of the general public.

1996, c. 899; 2015, cc. 502, 503.



§ 32.1-111.12:01. Financial Assistance and Review Committee; appointment; terms; duties

A. For the purposes of administering the Virginia Rescue Squads Assistance Fund as provided in § 32.1-111.12, there is hereby established the Financial Assistance and Review Committee. The Committee shall be composed of six members who shall be representatives of the regions encompassed by the emergency medical services councils and appointed by the State Emergency Medical Services Advisory Board. To ensure that each regional emergency medical services council is provided an opportunity to serve on the Committee, the Board of Health shall promulgate by regulation, after receiving the Advisory Board's recommendation, a cycle which provides for rotating geographic representation among the councils.

B. Members serving on the Financial Assistance and Review Committee on January 1, 1996, shall complete their current terms of office. Thereafter, appointments shall be made for terms of three years or the unexpired portions thereof in a manner to preserve, insofar as possible, the representation of the emergency medical services councils. No member may serve more than two successive terms. The chairman shall be elected from the membership of the Committee for a term of one year and shall be eligible for reelection. The Committee shall meet at least four times annually at the call of the chairman or the Commissioner.

C. The Financial Assistance and Review Committee shall:

1. Administer the Rescue Squads Assistance Fund in accordance with the rules and regulations of the State Board of Health as shall be established for the Fund;

2. Review the Rescue Squads Assistance Fund grant applications from eligible emergency medical services agencies and make recommendations on the funding of such grant applications to the Commissioner of Health; and

3. Report biannually, after each funding cycle, the number of grant applications received, the total costs of grant applications funded, the number of grant applications denied funding, the total costs of grant applications denied funding, and the nature of the denied requests and the reasons for denying funding, to the State Emergency Medical Services Advisory Board and the Commissioner.

1996, c. 998.



§ 32.1-111.13. Annual financial reports

The Virginia Association of Volunteer Rescue Squads shall submit an annual financial report on the use of funds received from the special emergency medical services fund to the Advisory Board Executive Committee on such forms and providing such information as may be required by the Advisory Board Executive Committee for such purpose.

1996, c. 899; 2013, c. 517; 2015, cc. 502, 503.



§ 32.1-111.14. Powers of governing bodies of counties, cities, and towns

A. Upon finding as fact, after notice and public hearing, that exercise of the powers enumerated below is necessary to assure the provision of adequate and continuing emergency medical services and to preserve, protect and promote the public health, safety and general welfare, the governing body of any county or city is empowered to:

1. Enact an ordinance making it unlawful to operate any emergency medical services vehicle or class thereof established by the Board in such county or city without having been granted a franchise, license or permit to do so;

2. Grant franchises, licenses or permits to emergency medical services agencies based within or outside the county or city; however, any emergency medical services agency in operation in any county or city on June 28, 1968, that continues to operate as such, up to and including the effective date of any ordinance adopted pursuant to this section, and that submits to the governing body of the county or city satisfactory evidence of such continuing operation, shall be granted a franchise, license or permit by such governing body to serve at least that part of the county or city in which the agency has continuously operated if all other requirements of this article are met;

3. Limit the number of emergency medical services vehicles to be operated within the county or city and by any emergency medical services agency;

4. Determine and prescribe areas of franchised, licensed or permitted service within the county or city;

5. Fix and change from time to time reasonable charges for franchised, licensed or permitted services;

6. Set minimum limits of liability insurance coverage for emergency medical services vehicles;

7. Contract with franchised, licensed or permitted emergency medical services agencies for emergency medical services vehicle transportation services to be rendered upon call of a county or municipal agency or department and for transportation of bona fide indigents or persons certified by the local board of social services to be public assistance or social services recipients; and

8. Establish other necessary regulations consistent with statutes or regulations of the Board relating to operation of emergency medical services vehicles.

B. In addition to the powers set forth above, the governing body of any county or city is authorized to provide, or cause to be provided, services of emergency medical services vehicles; to own, operate and maintain emergency medical services vehicles; to make reasonable charges for use of emergency medical services vehicles, including charging insurers for emergency medical services vehicle transportation services as authorized by § 38.2-3407.9; and to contract with any emergency medical services agency for the services of its emergency medical services vehicles.

C. Any incorporated town may exercise, within its corporate limits only, all those powers enumerated in subsections A and B either upon the request of a town to the governing body of the county wherein the town lies and upon the adoption by the county governing body of a resolution permitting such exercise, or after 180 days' written notice to the governing body of the county if the county is not exercising such powers at the end of such 180-day period.

D. No county ordinance enacted, or other county action taken, pursuant to powers granted herein shall be effective within an incorporated town in such county which is at the time exercising such powers until 180 days after written notice to the governing body of the town.

E. Nothing herein shall be construed to authorize any county to regulate in any manner emergency medical services vehicles owned and operated by a town or to authorize any town to regulate in any manner emergency medical services vehicles owned and operated by a county.

F. Emergency medical services vehicles operated by a county, city, or town under authority of this section shall be subject to the provisions of this article and to the regulations of the Board.

1996, c. 899; 2002, c. 747; 2005, c. 182; 2015, cc. 502, 503.



§ 32.1-111.14:1. Repealed

Repealed by Acts 2003, c. 978, cl. 2, effective April 2, 2003.



§ 32.1-111.14:2. Establishment of emergency medical services zones or districts; tax levies

The governing bodies of the several counties or cities of the Commonwealth may create and establish, by designation on a map of the county or city showing current, official parcel boundaries, or by any other description that is legally sufficient for the conveyance of property or the creation of parcels, emergency medical services zones or districts in such counties or cities within which may be located and established one or more emergency medical services agencies for providing emergency medical services within such zones or districts.

In the event of the creation of such zones or districts in any county or city, the county or city governing body may acquire, in the name of the county or city, real or personal property to be devoted to the uses aforesaid and shall prescribe rules and regulations for the proper management, control, and conduct thereof. Such governing body shall also have authority to contract with, or secure the services of, any individual corporation, organization, or municipal corporation or any volunteer emergency medical services agency or emergency medical services provider for such emergency medical services as may be required.

To raise funds for the purposes aforesaid, the governing body of any county or city in which such zones or districts are established may levy annually a tax on the assessed value of all property, real and personal, within such zones or districts, subject to local taxation, which tax shall be extended and collected as other county or city taxes are extended and collected. However, any property located in Augusta County that has qualified for an agricultural or forestal use-value assessment pursuant to Article 4 (§ 58.1-3229 et seq.) of Chapter 32 of Title 58.1 may not be included within such a zone or district and may not be subject to such tax. In any county or city having a population between 25,000 and 25,500, the maximum rate of tax under this section shall be $0.30 on $100 of assessed value.

The amount realized from such levy shall be kept separate from all other moneys of the county or city and shall be applied to no other purpose than the maintenance and operation of the emergency medical services agencies established pursuant to this section.

2015, cc. 502, 503.



§ 32.1-111.14:3. Exclusion of certain areas from emergency medical services zones or districts and exemption of such areas from certain levies

The governing body of any county or city having an emergency medical services zone or district created under the provisions of § 32.1-111.14:2, prior to June 1 of any calendar year, may alter the boundaries of such emergency medical services zone or district for the purpose of excluding an area of any such emergency medical services zone or district that is also within the boundaries of a sanitary district providing emergency medical services or under contract to a sanitary district providing emergency medical services.

Any area excluded from an emergency medical services zone or district as provided by this section shall not be subject to the levy set forth in § 32.1-111.14:2 for the year such area is excluded.

2015, cc. 502, 503.



§ 32.1-111.14:4. Advances by county or city to emergency medical services zone or district; reimbursement; validation of prior advances

A. The governing body of any county or city in the Commonwealth may advance funds, not otherwise specifically allocated or obligated, from the general fund to an emergency medical services zone or district to assist the emergency medical services zone or district to exercise the powers set forth in § 32.1-111.14:2.

B. Notwithstanding the provisions of any other law, the governing body shall direct the treasurer to reimburse the general fund of the county or city from the proceeds of any funds to the credit of the emergency medical services zone or district, not otherwise specifically allocated or obligated, to the extent that the county or city has made advances to the emergency medical services zone or district from such general fund to assist the emergency medical services zone or district to exercise the powers set forth in § 32.1-111.14:2.

C. The advancement of any funds heretofore advanced from the general fund by the governing body of any county or city in the Commonwealth for the benefit of an emergency medical services zone or district in exercising the lawful powers of such emergency medical services zone or district is hereby validated and confirmed.

2015, cc. 502, 503.



§ 32.1-111.14:5. Authority of emergency medical services agency incident commander when operating at an emergency incident; penalty for refusal to obey orders

Except as provided in § 32.1-111.14:6, while any emergency medical services personnel are in the process of operating at an emergency incident where there is imminent danger and when emergency medical services personnel are returning to the emergency medical services agency, the incident commander of such emergency medical services agency at that time shall have the authority to (i) maintain order at such emergency incident or its vicinity, (ii) direct the actions of emergency medical services personnel at the incident, (iii) notwithstanding the provisions of §§ 46.2-888 through 46.2-891, keep bystanders or other persons at a safe distance from the incident and emergency equipment, (iv) facilitate the speedy movement and operation of emergency equipment and emergency medical services personnel, and (v) until the arrival of a police officer, direct and control traffic in person or by deputy and facilitate the movement of traffic. The emergency medical services agency incident commander shall display his emergency medical services personnel's badge or other proper means of identification. Notwithstanding any other provision of law, this authority shall extend to the activation of traffic control signals designed to facilitate the safe egress and ingress of emergency equipment at an emergency medical services agency. Any person refusing to obey the orders of the emergency medical services incident commander at that time is guilty of a Class 4 misdemeanor. The authority granted under the provisions of this section may not be exercised to inhibit or obstruct members of law-enforcement agencies or fire departments or fire companies from performing their normal duties when operating at such emergency incident, nor to conflict with or diminish the lawful authority, duties, and responsibilities of forest wardens, including but not limited to the provisions of Chapter 11 (§ 10.1-1100 et seq.) of Title 10.1. Personnel from the news media, such as the press, radio, and television, when gathering the news may enter at their own risk into the incident area only when the incident commander has deemed the area safe and only into those areas of the incident that do not, in the opinion of the incident commander, interfere with the emergency medical services personnel dealing with such emergencies, in which case the emergency medical services incident commander may order such person from the scene of the emergency incident.

2015, cc. 502, 503.



§ 32.1-111.14:6. Supervision and control of joint services of emergency medical services agencies

Whenever two or more emergency medical services agencies are called to provide joint services in any district or political subdivision, the incident commander of the first agency to arrive shall have general supervision and control of all such participating agencies until an officer of such district or political subdivision who is otherwise authorized by law to do so shall assume such general supervision and control.

2015, cc. 502, 503.



§ 32.1-111.14:7. Penalty for disobeying emergency medical services agency chief or other officer in command

If any person at a fire or medical emergency refuses or neglects to obey any order duly given by the individual having command of the incident in accordance with § 32.1-111.14:5 or 32.1-111.14:6, he shall, upon conviction of such offense, be fined not to exceed $100.

2015, cc. 502, 503.



§ 32.1-111.14:8. Purchase, maintenance, etc, of equipment; donated equipment

A. The governing body of every county, city, or town shall have power to provide for the purchase, operation, staffing, and maintenance of suitable equipment for providing emergency medical services in or upon the property of the county, city, or town and of its inhabitants and to prescribe the terms and conditions upon which the same will be used for providing emergency medical services in or upon privately owned property.

B. Any emergency medical services agency donating equipment for providing emergency medical services to any other emergency medical services agency, which equipment met existing engineering and safety standards at the time of its purchase by the donating entity, shall be immune from civil liability unless the donating entity acted with gross negligence or willful misconduct.

C. A safety inspection must be completed by a certified emergency medical services vehicle service center and a report designating any deficiencies shall be provided prior to the change in ownership of the donated emergency medical services vehicle.

2015, cc. 502, 503.



§ 32.1-111.14:9. Entry of buildings and premises adjoining during a medical emergency

A. The incident commander at a medical emergency, and his subordinates, upon his order or direction, shall have the right at any time of the day or night to enter any building or upon any premises where a medical emergency is in progress, or any building or premises adjacent thereto for the purpose of providing emergency medical services.

B. The incident commander at a medical emergency, and his subordinates upon his order or direction, shall have the right to remain at the scene of a medical emergency, including remaining in any building or house, for purposes of protecting the property and preventing the public from entry into the premises, until such reasonable time as the owner may resume responsibility for the protection of the property.

2015, cc. 502, 503.



§ 32.1-111.15. Statewide poison control system established

From such funds as may be appropriated for this purpose and from such gifts, donations, grants, bequests, and other funds as may be received, the Board shall establish a statewide poison control system. The funding mechanism for the system and its services shall be as provided in the appropriation act.

The Board shall establish poison control centers that meet national certification standards promulgated by the American Association of Poison Control Centers. If such national certification standards are eliminated, the Board shall establish minimum standards for the designation and operation of these poison control centers. The poison control centers established by the Board shall report to the Board by October 1 of each year regarding program operations; expenditures; revenues, including in-kind contributions; financial status; future needs; and summaries of human poison exposure cases for the most recent calendar year.

The statewide system shall provide, at a minimum, (i) consultation, by free, 24-hour emergency telephone or other means of communication, to the public and to health care providers regarding the ingestion or application of substances, including determinations of emergency treatment, coordination of referrals to emergency treatment facilities, and provision of appropriate information to the staffs of such facilities; (ii) prevention education and information about poison control services; (iii) training for health care providers in toxicology and medical management of poison exposure cases; and (iv) poison control surveillance through the collection and analysis of data from reported poison exposures to identify poisoning hazards, prevent poisonings, and improve treatment of poisoned patients.

1996, c. 899; 2015, cc. 502, 503.



§ 32.1-111.16. Director of Office of Emergency Medical Services annual performance evaluation

Effective on and after July 1, 1996, the Commissioner of Health, in consultation with the State Emergency Medical Services Advisory Board, shall annually review and evaluate the performance of the Director of the Office of Emergency Medical Services. The Commissioner shall consider the Director's effectiveness in operating and managing the programs, services, and personnel, of the Office of Emergency Medical Services and the statewide emergency medical care system established in Article 2.1 (§ 32.1-111.1 et seq.) of this chapter; any recommendations of the Advisory Board; and such other relevant information as may be made available to the Commissioner pertaining to the Director's performance of his duties.

1996, c. 192.



§ 32.1-112. Repealed

Repealed by Acts 1996, c. 899.



§ 32.1-116.1. Prehospital patient care reporting procedure; trauma registry; confidentiality

A. In order to collect data on the incidence, severity and cause of trauma, integrate the information available from other state agencies on trauma and improve the delivery of prehospital and hospital emergency medical services, there is hereby established the Emergency Medical Services Patient Care Information System. The Emergency Medical Services Patient Care Information System shall include the Virginia Emergency Medical Services (EMS) Registry and the Virginia Statewide Trauma Registry.

All licensed emergency medical services agencies shall participate in the Virginia EMS Registry by making available to the Commissioner or his designees the minimum data set in the format prescribed by the Board or any other format which contain equivalent information and meets any technical specifications of the Board. The minimum data set shall include, but not be limited to, the type of medical emergency or nature of the call, the response time, the treatment provided and other items as prescribed by the Board.

Each licensed emergency medical services agency shall, upon request, disclose the prehospital care report to law-enforcement officials (i) when the patient is the victim of a crime or (ii) when the patient is in the custody of the law-enforcement officials and has received emergency medical services or has refused emergency medical services.

The Commissioner may delegate the responsibility for collection of this data to the Office of Emergency Medical Services personnel or individuals under contract to the Office. The Advisory Board shall assist in the design, implementation, subsequent revisions and analyses of the data from the Virginia EMS Registry.

B. All licensed hospitals which render emergency medical services shall participate in the Virginia Statewide Trauma Registry by making available to the Commissioner or his designees abstracts of the records of all patients admitted to the institutions with diagnoses related to trauma. The abstracts shall be submitted in the format prescribed by the Department and shall include the minimum data set prescribed by the Board. Such abstracts shall also be provided to regional emergency medical services councils upon request, for uses limited to monitoring and improving the quality of emergency medical services pursuant to § 32.1-111.3.

The Commissioner shall seek the advice and assistance of the Advisory Board and the Trauma System Oversight and Management Committee in the design, implementation, subsequent revisions and analyses of the Virginia Statewide Trauma Registry.

C. Patient and other data or information submitted to the trauma registry or transmitted to the Commissioner, the Advisory Board, any committee acting on behalf of the Advisory Board, any hospital or prehospital care provider, any regional emergency medical services council, permitted emergency medical services agency, or other group or committee for the purpose of monitoring and improving the quality of care pursuant to § 32.1-111.3, shall be privileged and shall not be disclosed or obtained by legal discovery proceedings, unless a circuit court, after a hearing and for good cause shown arising from extraordinary circumstances, orders disclosure of such data.

D. The Commissioner shall make available and share all information contained in the Virginia Statewide Trauma Registry with the Virginia Department for Aging and Rehabilitative Services so that the Department may develop and implement programs and services for persons suffering from brain injuries.

1987, c. 480; 2002, cc. 568, 658; 2003, c. 471; 2006, c. 412; 2007, c. 13; 2008, c. 563; 2012, cc. 402, 803, 835.



§ 32.1-116.1:1. Disclosure of medical records

Any licensed physician, licensed health care provider, or licensed health care facility may disclose to emergency medical services personnel, an emergency medical services physician, or their licensed parent agency the medical records of a sick or injured person to whom such emergency medical services personnel or emergency medical services physician is providing or has rendered emergency medical care for the purpose of promoting the medical education of the specific person who provided such care or for quality improvement initiatives of their agency or of the emergency medical services system as a whole. Any emergency medical services personnel or emergency medical services physician to whom such confidential records are disclosed shall not further disclose such information to any persons not entitled to receive that information in accordance with the provisions of this section.

1988, c. 486; 2007, c. 13; 2008, c. 118; 2015, cc. 502, 503.



§ 32.1-116.1:2. Expired

Expired.



§ 32.1-116.2. Confidential nature of information supplied; publication; liability protections

A. The Commissioner and all other persons to whom data is submitted shall keep patient information confidential. Mechanisms for protecting patient data shall be developed and continually evaluated to ascertain their effectiveness. No publication of information, research or medical data shall be made which identifies the patients by names or addresses. However, the Commissioner or his designees may utilize institutional data in order to improve the quality of and appropriate access to emergency medical services.

B. No individual, licensed emergency medical services agency, hospital, Regional Emergency Medical Services Council or organization advising the Commissioner shall be liable for any civil damages resulting from any act or omission preformed as required by this article unless such act or omission was the result of gross negligence or willful misconduct.

1987, c. 480.



§ 32.1-116.3. Reporting of communicable diseases; definitions

A. For the purposes of this section:

"Communicable disease of public health threat" means an illness of public health significance, as determined by the State Health Commissioner in accordance with regulations of the Board of Health, caused by a specific or suspected infectious agent that may be reasonably expected or is known to be readily transmitted directly or indirectly from one individual or person to another or to uninfected persons through airborne or nonairborne means and has been found to create a risk of death or significant injury or impairment; this definition shall not, however, be construed to include human immunodeficiency viruses or tuberculosis, unless used as a bioterrorism weapon. "Individual" shall include any companion animal.

"Communicable diseases" means any airborne infection or disease, including, but not limited to, tuberculosis, measles, certain meningococcal infections, mumps, chicken pox and Hemophilus Influenzae Type b, and those transmitted by contact with blood or other human body fluids, including, but not limited to, human immunodeficiency virus, Hepatitis B and Non-A, Non-B Hepatitis.

B. Every licensed health care facility that transfers or receives patients via emergency medical services vehicles shall notify the emergency medical services agencies providing such patient transport of the name and telephone number of the individual who is the infection control practitioner with the responsibility of investigating exposure to infectious diseases in the facility.

Every emergency medical services agency that holds a valid license issued by the Commissioner and that is established in the Commonwealth shall notify all facilities to which it transports patients or from which it transfers patients of the names and telephone numbers of the members, not to exceed three persons, who have been appointed to serve as the exposure control officers. Every emergency medical services agency that holds a valid license issued by the Commissioner shall implement universal precautions and shall ensure that these precautions are appropriately followed and enforced.

C. Upon requesting any emergency medical services agency that holds a valid license issued by the Commissioner to transfer a patient who is known to be positive for or who suffers from any communicable disease, the transferring facility shall inform the attendant-in-charge of the transferring crew of the general condition of the patient and the types of precautions to be taken to prevent the spread of the disease. The identity of the patient shall be confidential.

D. If any firefighter, law-enforcement officer, or emergency medical services provider has an exposure of blood or body fluid to mucous membrane or non-intact skin or a contaminated needlestick injury, his exposure control officer shall be notified, a report completed, and the infection control practitioner at the receiving facility notified.

E. If, during the course of medical care and treatment, any physician determines that a patient who was transported to a receiving facility by any emergency medical services agency that holds a valid license issued by the Commissioner (i) is positive for or has been diagnosed as suffering from an airborne infectious disease or (ii) is subject to an order of quarantine or an order of isolation pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of Chapter 2, then the infection control practitioner in the facility shall immediately notify the exposure control officer who represents the transporting emergency medical services agency of the name of the patient and the date and time of the patient's admittance to the facility. The exposure control officer for the transporting emergency medical services agency shall investigate the incident to determine if any exposure of emergency medical services personnel or other emergency personnel occurred. The identity of the patient and all personnel involved in any such investigation shall be confidential.

F. If any firefighter, law-enforcement officer, or emergency medical services provider is exposed to a communicable disease, the exposure control officer shall immediately notify the infection control practitioner of the receiving facility. The infection control practitioner of the facility shall conduct an investigation and provide information concerning the extent and severity of the exposure and the recommended course of action to the exposure control officer of the transporting agency.

G. Any person requesting or requiring any employee of a public safety agency as defined in subsection J of § 32.1-45.2 to arrest, transfer, or otherwise exercise custodial supervision over an individual known to the requesting person (i) to be infected with any communicable disease or (ii) to be subject to an order of quarantine or an order of isolation pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of Chapter 2 shall inform such public safety agency employee of a potential risk of exposure to a communicable disease.

H. Local or state correctional facilities which transfer patients known to have a communicable disease or to be subject to an order of quarantine or an order of isolation pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of Chapter 2 shall notify the emergency medical services agency providing transportation services of a potential risk of exposure to a communicable disease, including a communicable disease of public health threat. For the purposes of this section, the chief medical person at a local or state correctional facility or the facility director or his designee shall be responsible for providing such information to the transporting agency.

I. Any person who, as a result of this provision, becomes aware of the identity or condition of a person known to be (i) positive for or to suffer from any communicable disease, or to have suffered exposure to a communicable disease or (ii) subject to an order of quarantine or an order of isolation pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of Chapter 2, shall keep such information confidential, except as expressly authorized by this provision.

J. No person known to be (i) positive for or to suffer from any communicable disease, including any communicable disease of public health threat, or (ii) subject to an order of quarantine or an order of isolation pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of Chapter 2, shall be refused transportation or service for that reason by an emergency medical services, law-enforcement, or public safety agency.

1988, cc. 760, 789; 1989, c. 443; 1993, c. 655; 2004, cc. 773, 1021; 2008, c. 118; 2009, cc. 478, 552; 2015, cc. 502, 503.



§ 32.1-117. Repealed

Repealed by Acts 1989, cc. 617, 633 .



§ 32.1-122.01. Definitions

As used in this article unless the context requires a different meaning:

"Board" means the State Board of Health.

"Commissioner" means the State Health Commissioner.

"Consumer" means a person who is not a provider of health care services.

"Department" means the Virginia Department of Health.

"Health planning region" means a contiguous geographical area of the Commonwealth with a population base of at least 500,000 persons, which is characterized by the availability of multiple levels of medical care services, reasonable travel time for tertiary care, and congruence with planning districts.

"Provider" means a licensed or certified health care practitioner, a licensed health care facility or service administrator, or an individual who has a personal interest in a health care facility or service as defined in the Virginia Conflict of Interests Act (§ 2.2-3100 et seq.).

"Regional health planning agency" means the regional agency, including the regional health planning board, its staff and any component thereof, designated by the Board to perform the health planning activities set forth in this chapter within a health planning region.

"Regional health planning board" means the governing board of the regional health planning agency as described in § 32.1-122.05.

"Secretary" means the Secretary of Health and Human Resources of the Commonwealth of Virginia.

"State Health Plan" means the document so designated by the Board, which may include analysis of priority health issues, policies, needs, methodologies for assessing statewide health care needs, and such other matters as the Board shall deem appropriate.

"Tertiary care" means health care delivered by facilities that provide specialty acute care including, but not limited to, trauma care, neonatal intensive care and cardiac services.

1989, cc. 617, 633; 2002, c. 83.



§ 32.1-122.02. Repealed

Repealed by Acts 2002, c. 83.



§ 32.1-122.03. State Health Plan

A. The Board may develop, and revise as it deems necessary, the State Health Plan with the support of the Department and the assistance of the regional health planning agencies. Following review and comment by interested parties, including appropriate state agencies, the Board may develop and approve the State Health Plan. The State Health Plan shall be developed in accordance with components and methodologies that take into account special needs or circumstances of local areas. The Plan shall reflect data and analyses provided by the regional health planning agencies and include regional differences where appropriate. The Board, in preparation of the State Health Plan and to avoid unnecessary duplication, may consider and utilize all relevant and formally adopted plans of agencies, councils, and boards of the Commonwealth.

B. In order to develop and approve the State Health Plan, the Board may conduct such studies as may be necessary of critical health issues as identified by the Governor, General Assembly, Secretary or by the Board. Such studies may include, but not be limited to: (i) collection of data and statistics; (ii) analyses of information with subsequent recommendations for policy development, decision making and implementation; and (iii) analyses and evaluation of alternative health planning proposals and initiatives.

1989, cc. 617, 633; 2002, c. 83.



§ 32.1-122.04. Responsibilities of the Department

The Department shall have the following responsibilities as directed by the Board:

1. To conduct the research for the health planning activities of the Commonwealth.

2. To prepare, review and revise the State Health Plan when so directed by the Board.

3. To develop, under the direction of the Board and with the cooperation of the regional health planning agencies, the components and methodology for the State Health Plan, including any research, issue analyses and related reports.

4. To provide technical assistance to the regional health planning agencies.

5. To perform such other functions relating to health planning in the Commonwealth as may be requested by the Governor or the Secretary.

1989, cc. 617, 633; 2002, c. 83.



§ 32.1-122.05. Regional health planning agencies; boards; duties and responsibilities

A. For the purpose of representing the interests of health planning regions and performing health planning activities at the regional level, there are hereby created such regional health planning agencies as may be designated by the Board of Health.

B. Each regional health planning agency shall be governed by a regional health planning board to be composed of not more than thirty residents of the region. The membership of the regional health planning boards shall include, but not be limited to, consumers, providers, a director of a local health department, a director of a local department of social services or welfare, a director of a community services board, a director of an area agency on aging and representatives of health care insurers, local governments, the business community and the academic community. The majority of the members of each regional health planning board shall be consumers. Consumer members shall be appointed in a manner that ensures the equitable geographic and demographic representation of the region. Provider members shall be solicited from professional organizations, service and educational institutions and associations of service providers and health care insurers in a manner that assures equitable representation of provider interest.

The members of the regional health planning boards shall be appointed for no more than two consecutive terms of four years or, when appointed to fill an unexpired term of less than four years, for three consecutive terms consisting of one term of less than four years and two terms of four years. The boards shall not be self-perpetuating. The Board of Health shall establish procedures requiring staggered terms. The composition and the method of appointment of the regional health planning boards shall be established in the regulations of the Board of Health. In addition, the Board of Health shall require, pursuant to regulations, each regional health planning board to report and maintain a record of its membership, including, but not limited to, the names, addresses, dates of appointment, years served, number of consecutive and nonconsecutive terms, and the group represented by each member. These membership reports and records shall be public information and shall be published in accordance with the regulations of the Board.

C. An agreement shall be executed between the Commissioner, in consultation with the Board of Health, and each regional health planning board to delineate the work plan and products to be developed with state funds. Funding for the regional health planning agencies shall be contingent upon meeting these obligations and complying with the Board's regulations.

D. Each regional health planning agency shall assist the Board of Health by: (i) conducting data collection, research and analyses as required by the Board; (ii) preparing reports and studies in consultation and cooperation with the Board; (iii) reviewing and commenting on the components of the State Health Plan; (iv) conducting needs assessments as appropriate and serving as a technical resource to the Board; (v) identifying gaps in services, inappropriate use of services or resources and assessing accessibility of critical services; (vi) reviewing applications for certificates of public need and making recommendations to the Department thereon as provided in § 32.1-102.6; and (vii) conducting such other functions as directed by the regional health planning board. All regional health planning agencies shall demonstrate and document accountability for state funds through annual budget projections and quarterly expenditure and activity reports that shall be submitted to the Commissioner. A regional health planning agency may designate membership and activities at subarea levels as deemed appropriate by its regional health planning board. Each regional health planning board shall adopt bylaws for its operation and for the election of its chairman and shall maintain and publish a record of its membership and any subarea levels as required by this section and the regulations of the Board of Health.

1989, cc. 617, 633; 2002, cc. 83, 398.



§ 32.1-122.06. Funds for regional health planning

In the interest of maintaining a regional health planning mechanism in the Commonwealth, there is hereby established funding for regional health planning. From such moneys as may be available and appropriated, this fund shall provide support of a maximum of fifteen cents per capita for each regional health planning agency as may be designated. Per capita population figures shall be obtained from official population estimates. This funding may be used for the administration of the regional health planning agency, the analysis of issues, and such other health planning purposes as may be requested.

Any local governing body may choose to appropriate funds for the purpose of providing additional funds for a regional health planning agency. However, nothing in this section shall place any obligation on any local governing body to appropriate funds to any regional health planning agency.

Each regional health planning agency shall be required to apply to the Department for funding, which shall be distributed as grants. This funding shall be administered by the Department, and the Board shall promulgate regulations as are necessary and relevant to administer the funding. All applications for such funding shall be accompanied by letters of assurance that the applicant shall comply with all state requirements.

For purposes of this section, regional health planning agencies in existence as of July 1, 2002, shall be retained as designated regional health planning agencies unless (i) the Board, pursuant to its regulations, revises such designations, or (ii) any individual regional health planning agency ceases operation or the designation as a regional health planning agency is otherwise terminated in accordance with the agreement between the regional health planning agency and the Board.

The extent to which grants are awarded from this fund shall be dependent upon the amount of money appropriated to implement the provisions of this section.

1989, cc. 617, 633; 1990, c. 391; 2002, c. 83; 2009, c. 175.



§ 32.1-122.07. Authority of Commissioner for certain health planning activities; rural health plan; designation as a rural hospital

A. The Commissioner, with the approval of the Board, is authorized to make application for federal funding and to receive and expend such funds in accordance with state and federal regulations.

B. The Commissioner shall administer section 1122 of the United States Social Security Act if the Commonwealth has made an agreement with the United States Secretary of Health and Human Services pursuant to such section.

C. In compliance with the provisions of the Balanced Budget Act of 1997, P.L. 105-33, and any amendments to such provisions, the Commissioner shall submit to the appropriate regional administrator of the Centers for Medicare & Medicaid Services (CMS) an application to establish a Medicare Rural Hospital Flexibility Program in Virginia.

D. The Commissioner shall develop and the Board of Health shall approve a rural health care plan for the Commonwealth to be included with the application to establish a Medicare Rural Hospital Flexibility Program. In cooperation and consultation with the Virginia Hospital and Health Care Association, the Medical Society of Virginia, representatives of rural hospitals, and experts within the Department of Health on rural health programs, the plan shall be developed and revised as necessary or as required by the provisions of the Balanced Budget Act of 1997, P.L. 105-33, and any amendments to such provisions. In the development of the plan, the Commissioner may also seek the assistance of the regional health planning agencies. The plan shall verify that the Commonwealth is in the process of designating facilities located in Virginia as critical access hospitals, shall note that the Commonwealth wishes to certify facilities as "necessary providers" of health care in rural areas, and shall describe the process, methodology, and eligibility criteria to be used for such designations or certifications. Virginia's rural health care plan shall reflect local needs and resources and shall, at minimum, include, but need not be limited to, a mechanism for creating one or more rural health networks, ways to encourage rural health service regionalization, and initiatives to improve access to health services, including hospital services, for rural Virginians.

E. Notwithstanding any provisions of this chapter or the Board's regulations to the contrary, the Commissioner shall, in the rural health care plan, (i) use as minimum standards for critical access hospitals, the certification regulations for critical access hospitals promulgated by the Centers for Medicare & Medicaid Services (CMS) pursuant to Title XVIII of the Social Security Act, as amended; and (ii) authorize critical access hospitals to utilize a maximum of ten beds among their inpatient hospital beds as swing beds for the furnishing of services of the type which, if furnished by a nursing home or certified nursing facility, would constitute skilled care services without complying with nursing home licensure requirements or retaining the services of a licensed nursing home administrator. Such hospital shall include, within its plan of care, assurances for the overall well-being of patients occupying such beds.

F. Nothing herein or set forth in Virginia's rural health care plan shall prohibit any hospital designated as a critical access hospital from leasing the unused portion of its facilities to other health care organizations or reorganizing its corporate structure to facilitate the continuation of the nursing home beds that were licensed to such hospital prior to the designation as a critical access hospital. The health care services delivered by such other health care organizations shall not be construed as part of the critical access hospital's services or license to operate.

G. Any medical care facility licensed as a hospital shall be considered a rural hospital on and after September 30, 2004, pursuant to 42 U.S.C. § 1395ww (d)(8)(E)(ii)(II), if (i) the hospital is located in an area defined as rural by federal statute or regulation; (ii) the Board of Health defines, in regulation, the area in which the hospital is located as a rural health area or the hospital as a rural hospital; or (iii) the hospital was designated, prior to October 1, 2004, as a Medicare-dependent small rural health hospital, as defined in 42 U.S.C. § 1395ww (d)(5)(G)(iv).

1989, cc. 617, 633; 2000, c. 903; 2002, c. 83; 2006, c. 378.



§ 32.1-122.08. Continuation of regulations

Regulations promulgated by the Virginia Health Planning Board prior to July 1, 2002, concerning health planning and resources development shall remain in force and effect until any such regulation is amended, modified, or repealed by the Board.

1989, cc. 617, 633; 2002, c. 83.



§ 32.1-122.1. Repealed

Repealed by Acts 1992, c. 407 .



§ 32.1-122.5. Criteria to identify underserved areas

The Board of Health shall establish criteria to identify medically underserved areas within the Commonwealth. These criteria shall consist of quantifiable measures sensitive to the unique characteristics of urban and rural jurisdictions which may include the incidence of infant mortality, the availability of primary care resources, poverty levels, and other measures indicating the inadequacy of the primary health care system as determined by the Board. The Board shall also include in these criteria the need for medical care services in the state facilities operated by the Departments of Corrections, Juvenile Justice, and Behavioral Health and Developmental Services.

1990, cc. 874, 877; 2009, cc. 813, 840.



§ 32.1-122.5:1. Conditional grants for certain medical students

A. With such funds as are appropriated for this purpose, the Board of Health shall establish, in addition to the scholarships established pursuant to § 32.1-122.6, annual medical scholarships for students who (i) intend to enter one of the designated specialties of family practice medicine, general internal medicine, pediatrics, and obstetrics/gynecology and (ii) commit to practicing in a medically underserved area of Southwest Virginia. Such scholarships shall be awarded to students in good standing at the Quillen School of Medicine of East Tennessee State University, with preference being given to bona fide residents of Virginia, as determined by § 23-7.4 and specifically for bona fide residents of Southwest Virginia. The Board of Health shall request the governing board of East Tennessee State University to submit to the Commissioner the names of those eligible applicants who are most qualified as determined by the regulations of the Board for these medical scholarships. The Commissioner shall award the scholarships to applicants whose names are submitted by the governing board.

B. The provisions of § 32.1-122.6 and all regulations of the Board promulgated pursuant to § 32.1-122.6 shall apply to the award of the scholarships established herein and to the applicants for and recipients of such scholarships. In addition to the regulations established pursuant to § 32.1-122.6, the Board shall define Southwest Virginia by designating Planning Districts one, two, and three as those jurisdictions in which eligible students shall be required to serve.

1992, c. 358; 1994, c. 281.



§ 32.1-122.6. Conditional grants for certain medical students

A. With such funds as are appropriated for this purpose, the Board of Health shall establish annual medical scholarships for students who intend to enter the designated specialties of family practice medicine, general internal medicine, pediatrics, and obstetrics/gynecology and who are in good standing at a medical school in the United States that has received accreditation or provisional accreditation from the Liaison Committee on Medical Education or the Bureau of Professional Education of the American Osteopathic Association. No recipient shall be awarded more than five scholarships. The amount and number of such scholarships shall be determined annually as provided in the appropriation act. The Commissioner shall act as fiscal agent for the Board in administration of the scholarship funds.

B. The Board shall promulgate regulations to administer this scholarship program that shall include:

1. Qualifications of applicants;

2. Criteria for award of the scholarships to assure that recipients will fulfill the practice obligations established in this section;

3. Standards to assure that these scholarships increase access to primary health care for individuals who are indigent or who are recipients of public assistance;

4. Assurances that bona fide residents of Virginia, as determined by § 23-7.4, students of economically disadvantaged backgrounds and residents of medically underserved areas are given preference over nonresidents in determining scholarship eligibility and awards;

5. Assurances that scholarship recipients will begin medical practice in one of the designated specialties in an underserved area of the Commonwealth within two years following completion of their residencies;

6. Methods for reimbursement of the Commonwealth by recipients who fail to complete medical school or who fail to honor the obligation to engage in medical practice for a period of years equal to the number of annual scholarships received;

7. Procedures for reimbursing any recipient who has repaid the Commonwealth for part or all of any scholarship and who later fulfills the terms of his contract; and

8. Reporting of data related to the recipients of the scholarships by the medical schools.

C. Prior to the award of any scholarship, the applicant shall sign a contract in which he agrees to engage continuously in one of the designated specialties of medical practice in an underserved area in Virginia for a period of years equal to the number of annual scholarships received. The contract shall specify that no form of medical practice such as military service or public health service may be substituted for the obligation to practice in one of the designated specialties in an underserved area in the Commonwealth.

The contract shall provide that the applicant will not voluntarily obligate himself for more than the minimum period of military service required for physicians by the laws of the United States and that, upon completion of this minimum period of obligatory military service, the applicant will promptly begin to practice in an underserved area in one of the designated specialties for the requisite number of years. The contract shall include other provisions as considered necessary by the Attorney General and the Commissioner.

The contract may be terminated by the recipient while the recipient is enrolled in medical school upon providing notice and immediate repayment of the total amount of scholarship funds received plus interest at the prevailing bank rate for similar amounts of unsecured debt.

D. In the event the recipient fails to maintain a satisfactory scholastic standing, the recipient may, upon certification of the Commissioner, be relieved of the obligations under the contract to engage in medical practice in an underserved area upon repayment to the Commonwealth of the total amount of scholarship funds received plus interest at the prevailing bank rate for similar amounts of unsecured debt.

E. In the event the recipient dies or becomes permanently disabled so as not to be able to engage in the practice of medicine, the recipient or his estate may, upon certification of the Commissioner, be relieved of the obligation under the contract to engage in medical practice in an underserved area upon repayment to the Commonwealth of the total amount of scholarship funds plus interest on such amount computed at eight percent per annum from the date of receipt of scholarship funds. This obligation may be waived in whole or in part by the Commissioner in his discretion upon application by the recipient or his estate to the Commissioner with proof of hardship or inability to pay.

F. Except as provided in subsections D and E, any recipient of a scholarship who fails or refuses to fulfill his obligation to practice medicine in one of the designated specialties in an underserved area for a period of years equal to the number of annual scholarships received shall reimburse the Commonwealth three times the total amount of the scholarship funds received plus interest at the prevailing bank rate for similar amounts of unsecured debt. If the recipient has fulfilled part of his contractual obligations by serving in an underserved area in one of the designated specialties, the total amount of the scholarship funds received shall be reduced by the amount of the annual scholarship multiplied by the number of years served.

G. The Commissioner shall collect all repayments required by this section and may establish a schedule of payments for reimbursement consistent with the regulations of the Board. No schedule of payments shall amortize the total amount due for a period of longer than two years following the completion of the recipient's postgraduate training or the recipient's entrance into the full-time practice of medicine, whichever is later. All such funds, including any interest thereon, shall be used only for the purposes of this section and shall not revert to the general fund. If any recipient fails to make any payment when and as due, the Commissioner shall notify the Attorney General. The Attorney General shall take such action as he deems proper. In the event court action is required to collect a delinquent scholarship account, the recipient shall be responsible for the court costs and reasonable attorney fees incurred by the Commonwealth in such collection.

H. For purposes of this section, the term "underserved area" includes those medically underserved areas designated by the Board pursuant to § 32.1-122.5 and health professional shortage areas designated in accordance with the criteria established in 42 C.F.R. Part 5.

1990, cc. 874, 877; 1991, c. 134; 1994, cc. 281, 867; 2000, c. 926; 2001, c. 188; 2002, cc. 87, 478; 2015, c. 532.



§ 32.1-122.6:01. Board of Health to award certain scholarships and loan repayment funds

A. The Board of Health shall award to eligible part-time and full-time students the nursing scholarships available from the Nursing Scholarship and Loan Repayment Fund established in § 54.1-3011.2 pursuant to the procedures for the administration of the scholarships awarded through § 23-35.9.

Eligible part-time and full-time students shall be bona fide residents of Virginia as determined by § 23-7.4, shall be enrolled in or accepted for enrollment in nursing education programs preparing them for examination for licensure as practical nurses or registered nurses, and shall also meet such other criteria as may be established by the Board of Health. Prior to awarding any scholarship, the Board of Health shall require the recipient to agree to perform a period of nursing service in this Commonwealth for each scholarship. The Board may establish variable periods of service as conditions for receipt of scholarships according to the amounts of the awards. In the event that fees are collected pursuant to § 54.1-3011.1, the Board shall award the scholarships funded through such fees to practical nurses and registered nurses in proportion to the funds generated by the fees for licensure from such nurses.

Eligibility for these scholarships shall be limited to a total of four academic years. The scholarships shall be awarded on a competitive basis, considering the financial needs of the applicant, and all such funds shall be used only for payment of charges for tuition, fees, room, board, or other educational expenses as prescribed by the Board of Health.

The Board of Health shall submit the names of the scholarship recipients to the Board of Nursing, which shall be responsible for transmission of the funds to the appropriate institution to be credited to the account of the recipient.

B. The Board shall establish a nursing scholarship and loan repayment program for registered nurses, licensed practical nurses, and certified nurse aides who agree to perform a period of service in a Commonwealth long-term care facility pursuant to regulations promulgated by the Board in cooperation with the Board of Nursing. The Board shall submit the names of the scholarship and loan repayment recipients to the Board of Nursing, which shall be responsible for transmission of the funds to the appropriate educational or financial institution to be credited to the account of the recipient.

1. The nursing scholarships authorized by this subsection shall be awarded to eligible part-time and full-time students who are bona fide residents of Virginia as determined by § 23-7.4 and who are (a) accepted for enrollment or are enrolled in approved nursing education programs preparing them for examination for licensure as practical nurses or registered nurses or (b) accepted for enrollment or enrolled in approved nurse aide education programs preparing them for certification as authorized in Chapter 30 (§ 54.1-3000 et seq.) of Title 54.1. Prior to awarding any scholarship, the Board shall require the recipient to agree to perform a period of nursing service in a long-term care facility in the Commonwealth for each scholarship. The Board may establish variable periods of service according to the amount of the award in a long-term care facility as a condition for receipt of a scholarship.

Eligibility for these scholarships shall be limited to a total of four academic years. The scholarships shall be awarded on a competitive basis, considering the financial needs of the applicant, and all such funds shall be used only for payment of charges for tuition, fees, room, board, or other educational expenses as prescribed by the Board.

2. The nursing loan repayment program authorized by this subsection shall be established for registered nurses, licensed practical nurses, and certified nurse aides who: (a) are bona fide residents of Virginia as determined by § 23-7.4, (b) have graduated from an approved educational program pursuant to Chapter 30 (§ 54.1-3000 et seq.) of Title 54.1, and (c) meet such other criteria as determined by the Board. Prior to awarding any funds, the Board shall require the recipient to agree to perform a period of nursing service in a long-term care facility in the Commonwealth as a condition for loan repayment according to the amount of the award.

1991, c. 669; 2000, cc. 240, 254; 2002, c. 290.



§ 32.1-122.6:02. Conditional grants for certain nurse practitioner students

A. The Board of Health shall establish annual nursing scholarships for students who intend to enter an accredited nurse practitioner or nurse midwife program in designated schools. The amounts and numbers of such scholarships shall be determined annually as provided in the appropriation act. The Commissioner shall act as fiscal agent for the Board in administration of the scholarship program through a nursing scholarship committee.

B. To administer the scholarship program, the Board shall promulgate regulations which shall include, but are not limited to:

1. Qualifications of applicants;

2. Criteria for award of the scholarship to assure that a recipient will fulfill the practice obligations established in this section;

3. Standards to assure that these scholarships increase access to primary health care for individuals who are indigent or who are recipients of public assistance;

4. Assurances that residents of Virginia, as determined by § 23-7.4, minority students and residents of medically underserved areas are given preference in determining scholarship eligibility and awards;

5. Assurances that a scholarship recipient will practice as a nurse practitioner or nurse midwife in an underserved area of the Commonwealth within two years following completion of training;

6. Designations that students in nurse practitioner specialties, including nurse midwife, receive priority scholarships;

7. Methods for reimbursement to the Commonwealth by a recipient who fails to complete the educational program or who fails to honor the obligation to engage in practice as a nurse practitioner or nurse midwife for a period of years equal to the number of annual scholarships received;

8. Procedures for reimbursing any recipient who has repaid the Commonwealth for part or all of any scholarship and who later fulfills the terms of his contract; and

9. Methods for reporting data related to the recipients of the scholarships.

C. Until such time as a fully accredited nurse midwife education program is established at any health science center in the Commonwealth, the Board may designate that attendance at an accredited program in a nearby state is acceptable for scholarship eligibility.

D. For purposes of this section, the term "underserved area" shall include those medically underserved areas designated by the Board pursuant to § 32.1-122.5 and health professional shortage areas designated in accordance with the criteria established in 42 C.F.R. Part 5.

E. Any scholarship amounts repaid by recipients pursuant to subdivision B 7, and any interest thereon, shall be used only for the purposes of this section and shall not revert to the general fund.

1993, cc. 197, 337; 2000, c. 926; 2001, c. 188.



§ 32.1-122.6:03. Conditional grants for certain physician assistant students

A. The Board of Health shall establish annual physician assistant scholarships for students who intend to enter an accredited physician assistant program in designated schools. The amounts and numbers of such scholarships shall be determined annually as provided in the appropriation act. The Commissioner shall act as fiscal agent for the Board in administration of the scholarship program through a physician assistant scholarship committee.

B. To administer the scholarship program, the Board shall promulgate regulations that shall include, but are not limited to:

1. Qualifications of applicants;

2. Criteria for awarding the scholarship to ensure that a recipient will fulfill the practice obligations established in this section;

3. Standards to ensure that these scholarships increase access to primary health care for individuals who are indigent or who are recipients of public assistance;

4. Assurances that residents of Virginia, as determined by § 23-7.4, minority students and residents of medically underserved areas are given preference in determining scholarship eligibility and awards;

5. Assurances that a scholarship recipient will practice as a physician assistant in an underserved area of the Commonwealth within two years following completion of training;

6. Methods for reimbursement to the Commonwealth by a recipient who fails to complete the educational program or who fails to honor the obligation to engage in practice as a physician assistant for a period of years equal to the number of annual scholarships received;

7. Procedures for reimbursing any recipient who has repaid the Commonwealth for part or all of any scholarship and who later fulfills the terms of his contract; and

8. Methods for reporting data related to the recipients of the scholarships.

C. Prior to promulgating any regulation establishing any preferences noted in subdivision B 4, the Board shall issue written findings stating the bases for its decisions that any such preferences provided by the regulation comply with constitutional principles of equal protection.

D. Until such time as a fully accredited physician assistant education program is established at any health science center in the Commonwealth, the Board may designate that attendance at an accredited program in a nearby state is acceptable for scholarship eligibility.

E. For purposes of this section, the term "underserved area" shall include those medically underserved areas designated by the Board pursuant to § 32.1-122.5 and health professional shortage areas designated in accordance with the criteria established in 42 C.F.R. Part 5.

F. Any scholarship amounts repaid by recipients pursuant to subdivision B 6, and any interest thereon, shall be used only for the purposes of this section and shall not revert to the general fund.

1997, c. 806; 2000, c. 926; 2001, c. 188.



§ 32.1-122.6:04. Nurse Loan Repayment Program

A. With such funds as are appropriated for this purpose, the Board shall establish a tuition loan repayment program for persons licensed as practical nurses or registered nurses who meet criteria determined by the Board. The Commissioner shall act as the fiscal agent for the Board in administration of these funds. Prior to awarding any funds, the Board shall require the recipient to agree to perform a period of nursing service in this Commonwealth.

B. The Board shall promulgate regulations for the implementation and administration of the Nurse Loan Repayment Program. Applications for participation in the program shall be accepted from graduates of nursing education programs that prepare them for examination for licensure as a practical nurse or registered nurse, but preference shall be given to graduates of nursing education programs located in the Commonwealth.

C. Any loan repayment amounts repaid by recipients who fail to honor the obligation to perform a period of nursing service in the Commonwealth required by this section, and any interest thereon, shall be used only for the purposes of this section and shall not revert to the general fund.

2001, c. 188.



§ 32.1-122.6:1. Physician Loan Repayment Program

A. With such funds as are appropriated for this purpose, the Board of Health shall establish a physician loan repayment program for graduates of accredited medical schools who have a specialty in the primary care areas of family practice medicine, general internal medicine, pediatrics, and obstetrics/gynecology, or who are currently employed in a geriatrics fellowship, and who meet other criteria as determined by the Board. The Commissioner shall act as the fiscal agent for the Board in administration of these funds. Prior to awarding any funds, the Board shall require the recipient to agree to perform a period of medical service in the Commonwealth in a medically underserved area as defined in § 32.1-122.5 or a health professional shortage area designated in accordance with the criteria established in 42 C.F.R. Part 5, or, in the case of graduates of accredited medical schools who are currently employed in a geriatrics fellowship, the Board shall require the recipient to agree to perform, at minimum, a two-year period of medical service in the Commonwealth.

B. The Board shall promulgate regulations for the implementation of the Physician Loan Repayment Program. Applications for participation in the program will be accepted from a graduate of any accredited medical school, but preference will be given to graduates of medical schools located in the Commonwealth.

C. Any loan repayment amounts repaid by recipients who fail to honor the obligation to perform a period of medical service in an underserved area or a two-year period as required by this section, and any interest thereon, shall be used only for the purposes of this section and shall not revert to the general fund.

1994, c. 111; 2000, c. 926; 2001, c. 188; 2013, c. 255.



§ 32.1-122.7. Virginia Health Workforce Development Authority; purpose

A. There is hereby created as a public body corporate and as a political subdivision of the Commonwealth the Virginia Health Workforce Development Authority (Authority), with such public and corporate powers as are set forth in § 32.1-122.7:2. The Authority is hereby constituted as a public instrumentality, exercising public and essential governmental functions with the power and purpose to provide for the health, welfare, convenience, knowledge, benefit, and prosperity of the residents of the Commonwealth and such other persons who might be served by the Authority. The Authority is being established to move the Commonwealth forward in achieving its vision of ensuring a quality health workforce for all Virginians.

B. The mission of the Authority is to facilitate the development of a statewide health professions pipeline that identifies, educates, recruits, and retains a diverse, appropriately geographically distributed and culturally competent quality workforce. The mission of the Authority is accomplished by: (i) providing the statewide infrastructure required for health workforce needs assessment and planning that maintains engagement by health professions training programs in decision making and program implementation; (ii) serving as the advisory board and setting priorities for the Virginia Area Health Education Centers Program; (iii) coordinating with and serving as a resource to relevant state, regional, and local entities including the Department of Health Professions Workforce Data Center, the Joint Legislative Audit and Review Commission, the Joint Commission on Health Care, the Southwest Virginia Health Authority, or any similar regional health authority that may be developed; (iv) informing state and local policy development as it pertains to health care delivery, training, and education; (v) identifying and promoting evidence-based strategies for health workforce pipeline development and interdisciplinary health care service models, particularly those affecting rural and other underserved areas; (vi) supporting communities in their health workforce recruitment and retention efforts and developing partnerships and promoting models of participatory engagement with business and community-based and social organizations to foster integration of health care training and education; (vii) advocating for programs that will result in reducing the debt load of newly trained health professionals; (viii) identifying high priority target areas within each region of the Commonwealth and working toward health workforce development initiatives that improve health measurably in those areas; and (ix) fostering or creating innovative health workforce development models that provide both health and economic benefits to the regions they serve.

1990, cc. 874, 877; 1997, c. 329; 2000, c. 480; 2010, cc. 187, 488.



§ 32.1-122.7:1. Board of Directors of the Virginia Health Workforce Development Authority

The Virginia Health Workforce Development Authority shall be governed by a Board of Directors. The Board shall consist of 13 members to be appointed as follows: two members of the House of Delegates, to be appointed by the Speaker of the House of Delegates in accordance with the principles of proportional representation contained in the Rules of the House of Delegates; one member of the Senate, to be appointed by the Senate Committee on Rules; seven nonlegislative citizen members, three of whom shall be representatives of health professional educational or training programs, three of whom shall be health professionals or employers or representatives of health professionals, and one of whom shall be a representative of community health, to be appointed by the Governor; and the Commissioner of Health or his designee, the Chancellor of the Virginia Community College System or his designee, and the Director of the Department of Health Professions or his designee, who shall serve as ex officio members with voting privileges. Members appointed by the Governor shall be citizens of the Commonwealth.

Legislative members and state government officials shall serve terms coincident with their terms of office. All appointments of nonlegislative citizen members shall be for two-year terms following the initial staggering of terms. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Legislative and citizen members may be reappointed; however, no citizen member shall serve more than four consecutive two-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining the member's term limit. Vacancies shall be filled in the same manner as the original appointments.

The Board shall elect a chairman and vice-chairman annually from among its legislative members. A majority of the members of the Board shall constitute a quorum.

The Board of Directors shall report biennially on the activities and recommendations of the Authority to the Secretary of Health and Human Resources, the Secretary of Education, the Secretary of Commerce and Trade, the State Board of Health, the State Council of Higher Education for Virginia, the Joint Commission on Health Care, the Governor, and the General Assembly. In any reporting period where state general funds are appropriated to the Authority, the report shall include a detailed summary of how state general funds were expended.

The accounts and records of the Authority showing the receipt and disbursement of funds from whatever source derived shall be in a form prescribed by the Auditor of Public Accounts. The Auditor of Public Accounts, or his legally authorized representative, shall annually examine the accounts of the Authority. The cost of such audit shall be borne by the Authority.

2010, cc. 187, 488; 2014, c. 720.



§ 32.1-122.7:2. Powers and duties of the Virginia Health Workforce Development Authority; exemptions

A. The Authority is authorized to serve as the incorporated consortium of allopathic and osteopathic medical schools in Virginia as required by federal statute to qualify for the receipt of Area Health Education Centers programs, legislatively mandated under the Public Health Service Act as amended, Title VII, Section 751, and 42 U.S.C. § 294a, and to administer federal, state, and local programs as needed to carry out its public purpose and objectives. The Authority is further authorized to exercise independently the powers conferred by this section in furtherance of its corporate and public purposes to benefit citizens and such other persons who might be served by the Authority.

B. The Authority is authorized to monitor, collect, and track data pertaining to health care delivery, training, and education from Virginia educational institutions and other entities as needed to carry out its public purpose and objectives in areas where such data efforts do not already exist.

C. The Authority shall have the authority to assess policies, engage in policy development, and make policy recommendations.

D. The Authority shall have the authority to apply for and accept federal, state, and local public and private grants, loans, appropriations, and donations; hire and compensate staff, including an executive director; rent, lease, buy, own, acquire, and dispose of property, real or personal; participate in joint ventures, including to make contracts and other agreements with public and private entities in order to carry out its public purpose and objectives; and make bylaws for the management and regulation of its affairs.

E. The Authority shall be exempt from the provisions of Chapters 29 (§ 2.2-2900 et seq.) and 43 (§ 2.2-4300 et seq.) of Title 2.2.

F. The exercise of powers granted by this article and the undertaking of activities in the furtherance of the purpose of the Authority shall constitute the performance of essential governmental functions. Therefore, the Authority shall be exempt from any tax or assessment upon any project or property acquired or used by the Authority under the provisions of this article or upon the income therefrom, including sales and use taxes on tangible personal property used in the operation of the Authority. This exemption shall not extend to persons conducting business for which local or state taxes would otherwise be required.

2010, cc. 187, 488.



§ 32.1-122.8. Board's authority to receive and expend funds

The Board of Health is hereby authorized to apply for, receive, and expend federal and any other available funds for the enhancement of the primary health care system including, but not limited to, any funds designated for any physician loan repayment program, medical scholarships, and area health education centers.

1990, cc. 874, 877 .



§ 32.1-122.9. Conditional grants for certain dental students

A. With such funds as are appropriated for this purpose, the Board of Health shall establish annual dental scholarships for students in good standing at Virginia Commonwealth University. No recipient shall be awarded more than five scholarships. The amount and number of such scholarships shall be determined annually as provided in the appropriation act. The Commissioner shall act as fiscal agent for the Board in administration of the scholarship funds.

The governing board of Virginia Commonwealth University shall submit to the Commissioner the names of those eligible applicants who are most qualified as determined by the regulations of the Board for these dental scholarships. The Commissioner shall award the scholarships to the applicants whose names are submitted by the governing board.

B. The Board, after consultation with the School of Dentistry of Virginia Commonwealth University, shall promulgate regulations to administer this scholarship program which shall include, but not be limited to:

1. Qualifications of applicants;

2. Criteria for award of the scholarships to assure that recipients will fulfill the practice obligations established in this section;

3. Standards to assure that recipients participate in the Commonwealth's medical assistance services program, established pursuant to § 32.1-325, and the Family Access to Medical Insurance Security Plan, established pursuant to § 32.1-351, and that recipients do not limit the number of persons enrolled in these programs who are admitted to their dental practice;

4. Assurances that bona fide residents of Virginia, as determined by § 23-7.4, students of economically disadvantaged backgrounds and residents of underserved areas are given preference over nonresidents in determining scholarship eligibility and awards;

5. Assurances that scholarship recipients will begin dental practice in an underserved area of the Commonwealth within two years following completion of their residencies;

6. Methods for reimbursement of the Commonwealth by recipients who fail to complete dental school or who fail to honor the obligation to engage in dental practice for a period of years equal to the number of annual scholarships received;

7. Procedures for reimbursing any recipient who has repaid the Commonwealth for part or all of any scholarship and who later fulfills the terms of his contract; and

8. Reporting of data related to the recipients of the scholarships by the dental schools.

C. Prior to the award of any scholarship, the applicant shall sign a contract in which he agrees to pursue the dental course of Virginia Commonwealth University until his graduation and, upon graduation or upon completing a term not to exceed four years as an intern or resident at an approved institution or facility, to promptly begin and thereafter engage continuously in dental practice in an underserved area in Virginia for a period of years equal to the number of annual scholarships received. The contract shall specify that no form of dental practice such as military service or public health service may be substituted for the obligation to practice in an underserved area in the Commonwealth.

The contract shall provide that the applicant will not voluntarily obligate himself for more than the minimum period of military service required for dentists by the laws of the United States and that, upon completion of this minimum period of obligatory military service, the applicant will promptly begin to practice in an underserved area for the requisite number of years. The contract shall include other provisions as considered necessary by the Attorney General and the Commissioner.

The contract may be terminated by the recipient while the recipient is enrolled in dental school upon providing notice and immediate repayment of the total amount of scholarship funds received plus interest at the prevailing bank rate for similar amounts of unsecured debt.

D. In the event the recipient fails to maintain a satisfactory scholastic standing, the recipient may, upon certification of the Commissioner, be relieved of the obligations under the contract to engage in dental practice in an underserved area upon repayment to the Commonwealth of the total amount of scholarship funds received plus interest at the prevailing bank rate for similar amounts of unsecured debt.

E. In the event the recipient dies or becomes permanently disabled so as not to be able to engage in the practice of dentistry, the recipient or his estate may, upon certification of the Commissioner, be relieved of the obligation under the contract to engage in dental practice in an underserved area upon repayment to the Commonwealth of the total amount of scholarship funds plus interest on such amount computed at eight percent per annum from the date of receipt of scholarship funds. This obligation may be waived in whole or in part by the Commissioner in his discretion upon application by the recipient or his estate to the Commissioner with proof of hardship or inability to pay.

F. Except as provided in subsections D and E, any recipient of a scholarship who fails or refuses to fulfill his obligation to practice dentistry in an underserved area for a period of years equal to the number of annual scholarships received shall reimburse the Commonwealth three times the total amount of the scholarship funds received plus interest at the prevailing bank rate for similar amounts of unsecured debt. If the recipient has fulfilled part of his contractual obligations by serving in an underserved area, the total amount of the scholarship funds received shall be reduced by the amount of the annual scholarship multiplied by the number of years served.

G. The Commissioner shall collect all repayments required by this section and may establish a schedule of payments for reimbursement consistent with the regulations of the Board. No schedule of payments shall amortize the total amount due for a period of longer than two years following the completion of the recipient's postgraduate training or the recipient's entrance into the full-time practice of dentistry, whichever is later. All such funds, including any interest thereon, shall be used only for the purposes of this section and shall not revert to the general fund. If any recipient fails to make any payment when and as due, the Commissioner shall notify the Attorney General. The Attorney General shall take such action as he deems proper. In the event court action is required to collect a delinquent scholarship account, the recipient shall be responsible for the court costs and reasonable attorneys' fees incurred by the Commonwealth in such collection.

H. For purposes of this section, the term "underserved area" shall include those underserved areas designated by the Board pursuant to § 32.1-122.5 and dental health professional shortage areas designated in accordance with the criteria established in 42 C.F.R. Part 5.

1994, c. 867; 2000, c. 926; 2001, c. 188; 2002, c. 52.



§ 32.1-122.9:1. Dentist Loan Repayment Program

A. With such funds as are appropriated for this purpose, the Board shall establish a dentist loan repayment program for graduates of accredited dental schools who meet the criteria determined by the Board. The Commissioner shall act as the fiscal agent for the Board in administration of these funds. Prior to awarding any funds, the Board shall require the recipient to agree to perform a period of dental service in this Commonwealth in an underserved area as defined in § 32.1-122.5 or a dental health professional shortage area designated in accordance with the criteria established in 42 C.F.R. Part 5. The Board also shall ensure that recipients (i) participate in the Commonwealth's medical assistance services program established pursuant to § 32.1-325 and the Family Access to Medical Insurance Security Plan established pursuant to § 32.1-351, and (ii) do not limit the number of persons enrolled in these programs who are admitted to their dental practice.

B. Applications for participation in the program will be accepted from a graduate of any accredited dental school, but preference will be given to graduates of Virginia Commonwealth University's School of Dentistry.

C. Any loan repayment amounts repaid by recipients who fail to honor the obligation to perform a period of dental service in an underserved area as required by this section, and any interest thereon, shall be used only for the purposes of this section and shall not revert to the general fund.

2000, cc. 174, 202; 2001, c. 188; 2002, c. 52.



§ 32.1-122.10. Conditional grants for certain dental hygiene students

A. The Board of Health shall establish annual dental hygiene scholarships for students who intend to enter an accredited dental hygiene program in the Commonwealth. The amounts and numbers of such scholarships shall be determined annually as provided in the appropriation act. The Commissioner shall act as fiscal agent for the Board in administration of the scholarship program.

B. To administer the scholarship program, the Board shall promulgate regulations which shall include, but are not limited to:

1. Qualifications of applicants;

2. Criteria for award of the scholarship to assure that a recipient will fulfill the practice obligations established in this section;

3. Standards to assure that these scholarships increase access to dental hygiene care for individuals who are indigent or who are recipients of public assistance;

4. Assurances that residents of Virginia, as determined by § 23-7.4, students of economically disadvantaged backgrounds and residents of medically underserved areas are given preference in determining scholarship eligibility and awards;

5. Assurances that a scholarship recipient will practice as a dental hygienist in an underserved area of the Commonwealth within two years following completion of training;

6. Methods for reimbursement to the Commonwealth by a recipient who fails to complete the educational program or who fails to honor the obligation to engage in practice as a dental hygienist for a period of years equal to the number of annual scholarships received;

7. Procedures for reimbursing any recipient who has repaid the Commonwealth for part or all of any scholarship and who later fulfills the terms of his contract; and

8. Methods for reporting data related to the recipients of the scholarships.

C. For purposes of this section, the term "underserved area" shall include those underserved areas designated by the Board pursuant to § 32.1-122.5 and dental health professional shortage areas designated in accordance with the criteria established in 42 C.F.R. Part 5.

D. Any scholarship amounts repaid by recipients pursuant to subdivision B 6, and any interest thereon, shall be used only for the purposes of this section and shall not revert to the general fund.

1994, c. 867; 2000, c. 926; 2001, c. 188.



§ 32.1-122.10:001. Purpose; one or more localities may create authority; advertisement and notice of hearing

A. Communities lack the ability to coordinate, across jurisdictions, health partnership efforts between local governments and private providers of health care services, which leads to duplicative and inefficient services. Such public/private partnerships could (i) encourage the use of service delivery that otherwise might have required government funding or programs; (ii) allow governments to fully participate in such partnerships; (iii) maximize the willingness of individuals, agencies and private organizations to lend their expertise to help satisfy community needs; (iv) allow innovative funding mechanisms to leverage public funds; (v) allow appropriate information sharing to ensure the adequacy and quality of services delivered; (vi) provide liability protection for volunteers providing services under programs sponsored or approved by the authority; (vii) provide a mechanism to ensure that services provided in the community are necessary, appropriate, and provided by trained and supervised persons; and (viii) allow volunteers and others to focus their energies to achieve community health improvement. Health care services include, but are not limited to, treatment of and education about acute and chronic diseases, wellness and prevention activities that promote the health of communities, and access to services and activities.

B. The governing body of a locality may by ordinance or resolution, or the governing bodies of two or more localities may by concurrent ordinances or resolutions or by agreement, create a local health partnership authority which shall have as its purpose developing partnerships between public and private providers. The ordinance, resolution or agreement creating the authority shall not be adopted or approved until a public hearing has been held on the question of its adoption or approval. The authority shall be a public body politic and corporate.

C. The governing body of each participating locality shall cause to be advertised at least one time in a newspaper of general circulation in such locality a copy of the ordinance, resolution or agreement creating the authority, or a descriptive summary of the ordinance, resolution or agreement and a reference to the place where a copy of such ordinance, resolution or agreement can be obtained, and notice of the day, not less than 30 days after publication of the advertisement, on which a public hearing will be held on the ordinance, resolution or agreement.

D. No authority created pursuant to this article shall be exempt from any of the provisions of the Certificate of Public Need laws and regulations of the Commonwealth.

E. No authority created pursuant to this article shall be allowed to issue bonds or other form of indebtedness.

F. Any authority created pursuant to this article shall report on programmatic initiatives on an annual basis to the Joint Commission on Health Care.

2001, c. 671; 2003, cc. 63, 70.



§ 32.1-122.10:002. Board of directors; expenses; officers; terms of office; quorum; annual report

A. All powers, rights and duties conferred by this article, or other provisions of law, upon an authority shall be exercised by a board of directors. The participating localities in the local health partnership authority shall determine the composition of the membership of the board. At a minimum, the board shall be composed of one locally elected official, one representative of the health care industry, one representative of the business community, and one representative of the nongovernmental human services agencies from each participating locality if such nongovernmental human services agencies exist; and, sufficient citizen members to constitute the majority of the board, who shall not be employed by, nor board members of, nor financially linked to the partnering agencies, groups and corporations involved.

B. Each member of a board shall serve for a term of four years and may serve no more than two consecutive full terms. The creation of a vacancy on the board shall be filled in the same manner by the appointing locality, such position being filled for the unexpired term.

C. Members of the board of directors shall be reimbursed for actual expenses incurred in the performance of their duties from funds available to the board and according to policy determined by the board.

D. Each board shall elect from its membership a chairman, vice-chairman and secretary/treasurer. The board shall appoint an executive director who shall discharge such functions as may be directed by the board. The authority shall employ such staff as may be appropriate to coordinate the work of the participating organizations in support of programs and services approved by each board. The executive director and staff shall be paid from funds received by the authority.

E. Each board, promptly following the close of the fiscal year, shall submit an annual report of the authority's activities of the preceding year to the governing body of each member locality and to the Joint Commission on Health Care. Each such report shall set forth a complete operating and financial statement covering the operation of the authority during such year.

2001, c. 671; 2003, cc. 63, 70.



§ 32.1-122.10:003. Office of the authority

The board of each authority shall establish a principal office within one of the participating jurisdictions. The title to all property of every kind belonging to the authority shall be titled to the authority for the benefit of all of its members.

2001, c. 671.



§ 32.1-122.10:004. Powers of the authority

Any authority shall have the following powers:

1. Each authority is vested with the powers of a body corporate, including the power to sue and be sued in its own name, to adopt and use a common seal and to alter the same as may be deemed expedient, to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority, and to make, amend or repeal bylaws, rules and regulations, not inconsistent with law, to carry into effect the powers and purposes of the authority.

2. To foster and stimulate the cooperative assessment and provision of health care in the community by local governments, private entities and volunteers.

3. To cooperate with local and state health care planning entities, and local, state or federal governments in the discharge of its duties.

4. To solicit and accept grants or donations from local, state or federal governments or any instrumentality thereof, private entities, or any other source, public or private, for or in aid of any project of the authority to provide health services as defined in subsection A of § 32.1-122.10:001.

5. To do any and all other acts and things that may be reasonably necessary and convenient to carry out its purposes and powers.

2001, c. 671.



§ 32.1-122.10:005. Licensed agents; liability

No volunteer of any participating entity who is duly licensed to provide health care services shall be liable for any civil damages for any act or omission resulting from the rendering of such services to a recipient of a program designated by the authority when such services are provided without charge and within the scope of the volunteer's authority to practice and the volunteer delivering such services has no legal or financial interest in the program to which the patient is referred, unless such act or omission was the result of gross negligence or willful misconduct. The provisions of this section shall apply only to noninvasive and minimally invasive procedures limited to finger sticks and injections performed as part of health care services. The provisions of this subsection shall apply to those appropriate volunteers providing care during the time in which such care is rendered free of charge.

2001, c. 671.



§ 32.1-122.10:01. Expired

Expired.



§ 32.1-122.20. Recruitment and retention of health care providers

The Commissioner shall direct the Commonwealth's activities and programs for recruiting and retaining health care providers for underserved populations, underserved areas, and health professional shortage areas (HPSAs) designated throughout the Commonwealth. The duties and responsibilities of the Commissioner shall include, but not be limited to:

1. Designating and updating as necessary the designation of underserved areas that meet the criteria established by the Board pursuant to § 32.1-122.5;

2. Designating and updating as necessary those areas of the state which meet the criteria of dental, primary care and mental health professional shortage areas as provided in 42 C.F.R. Part 5;

3. Administering the scholarship and loan repayment programs pursuant to Article 6 (§ 32.1-122.5 et seq.) of this chapter as well as any other programs or activities authorized in the appropriation act for recruiting and retaining providers for the Commonwealth's underserved populations, underserved areas and HPSAs;

4. Recruiting health care providers, residents, and students in Virginia and other states to care for Virginia's underserved populations and practice in underserved areas and HPSAs throughout the Commonwealth;

5. Publicizing the functions, programs, and activities of the Department available to assist providers in establishing a practice in underserved areas and HPSAs throughout the Commonwealth;

6. Coordinating the Department's health workforce activities with other state agencies as well as public and private entities in Virginia involved in health workforce training, recruitment, and retention; and

7. Identifying and recommending to the Governor and the General Assembly new programs, activities, and strategies for increasing the number of providers practicing in Virginia's underserved areas and HPSAs and serving Virginia's underserved populations.

2000, cc. 175, 200; 2011, c. 37.



§ 32.1-122.21. Repealed

Repealed by Acts 2010, cc. 187 and 488, cl. 2. See note for effective date.



§ 32.1-122.22. Repealed

Repealed by Acts 2011, c. 37, cl. 2, effective July 1, 2011.



§ 32.1-123. Definitions

As used in this article unless a different meaning or construction is clearly required by the context or otherwise:

"Certified nursing facility" means any skilled nursing facility, skilled care facility, intermediate care facility, nursing or nursing care facility, or nursing home, whether freestanding or a portion of a freestanding medical care facility, that is certified as a Medicare or Medicaid provider, or both, pursuant to § 32.1-137.

"Children's hospital" means a hospital (i) whose inpatients are predominantly under 18 years of age and (ii) which is excluded from the Medicare prospective payment system pursuant to the Social Security Act.

"Class I violation" means failure of a nursing home or certified nursing facility to comply with one or more requirements of state or federal law or regulations which creates a situation that presents an immediate and serious threat to patient health or safety.

"Class II violation" means a pattern of noncompliance by a nursing home or certified nursing facility with one or more federal conditions of participation which indicates delivery of substandard quality of care but does not necessarily create an immediate and serious threat to patient health and safety. Regardless of whether the facility participates in Medicare or Medicaid, the federal conditions of participation shall be the standards for Class II violations.

"Hospital" means any facility licensed pursuant to this article in which the primary function is the provision of diagnosis, of treatment, and of medical and nursing services, surgical or nonsurgical, for two or more nonrelated individuals, including hospitals known by varying nomenclature or designation such as children's hospitals, sanatoriums, sanitariums and general, acute, rehabilitation, chronic disease, short-term, long-term, outpatient surgical, and inpatient or outpatient maternity hospitals.

"Immediate and serious threat" means a situation or condition having a high probability that serious harm or injury to patients could occur at any time, or already has occurred, and may occur again, if patients are not protected effectively from the harm, or the threat is not removed.

"Inspection" means all surveys, inspections, investigations and other procedures necessary for the Department of Health to perform in order to carry out various obligations imposed on the Board or Commissioner by applicable state and federal laws and regulations.

"Nursing home" means any facility or any identifiable component of any facility licensed pursuant to this article in which the primary function is the provision, on a continuing basis, of nursing services and health-related services for the treatment and inpatient care of two or more nonrelated individuals, including facilities known by varying nomenclature or designation such as convalescent homes, skilled nursing facilities or skilled care facilities, intermediate care facilities, extended care facilities and nursing or nursing care facilities.

"Nonrelated" means not related by blood or marriage, ascending or descending or first degree full or half collateral.

"Substandard quality of care" means deficiencies in practices of patient care, preservation of patient rights, environmental sanitation, physical plant maintenance, or life safety which, if not corrected, will have a significant harmful effect on patient health and safety.

Code 1950, § 32-298; 1964, c. 54; 1973, c. 477; 1979, c. 711; 1989, c. 618; 2011, c. 433.



§ 32.1-124. Exemptions

The provisions of §§ 32.1-123 through 32.1-136 shall not be applicable to: (i) a dispensary or first-aid facility maintained by any commercial or industrial plant, educational institution or convent; (ii) an institution licensed by the Department of Behavioral Health and Developmental Services; (iii) an institution or portion thereof licensed by the State Board of Social Services; (iv) a hospital or nursing home owned or operated by an agency of the United States government; (v) an office of one or more physicians or surgeons unless such office is used principally for performing surgery; and (vi) a hospital or nursing home, as defined in § 32.1-123, owned or operated by an agency of the Commonwealth unless such hospital or nursing home or portion thereof is certified as a nursing facility pursuant to § 32.1-137.

Code 1950, § 32-298; 1964, c. 54; 1973, c. 477; 1979, c. 711; 1989, c. 618; 2009, cc. 813, 840.



§ 32.1-125. Establishment or operation of hospitals and nursing homes prohibited without license or certification; licenses not transferable

A. No person shall own, establish, conduct, maintain, manage or operate in this Commonwealth any hospital or nursing home unless such hospital or nursing home is licensed or certified as provided in this article.

B. No license issued hereunder shall be assignable or transferable.

Code 1950, § 32-299; 1979, c. 711; 1989, c. 618 .



§ 32.1-125.01. Failing to report; penalty

Any hospital or nursing home that has not paid civil penalties assessed for failing to report pursuant to § 54.1-2400.6 shall not be issued a license or certification or a renewal of such.

2003, cc. 753, 762; 2004, c. 64.



§ 32.1-125.1. Inspection of hospitals by state agencies generally

As used in this section unless the context requires a different meaning, "hospital" means a hospital as defined in § 32.1-123 or 37.2-100.

State agencies shall make or cause to be made only such inspections of hospitals as are necessary to carry out the various obligations imposed on each agency by applicable state and federal laws and regulations. Any on-site inspection by a state agency or a division or unit thereof that substantially complies with the inspection requirements of any other state agency or any other division or unit of the inspecting agency charged with making similar inspections shall be accepted as an equivalent inspection in lieu of an on-site inspection by said agency or by a division or unit of the inspecting agency. A state agency shall coordinate its hospital inspections both internally and with those required by other state agencies so as to ensure that the requirements of this section are met.

Notwithstanding any provision of law to the contrary, all hospitals licensed by the Department of Health or Department of Behavioral Health and Developmental Services that have been certified under the provisions of Title XVIII of the Social Security Act for hospital or psychiatric services or that have obtained accreditation from a national accrediting organization granted authority by the Centers for Medicare and Medicaid Services to ensure compliance with Medicare conditions of participation pursuant to § 1865 of Title XVIII of the Social Security Act (42 U.S.C. § 1395bb) may be subject to inspections so long as such certification or accreditation is maintained but only to the extent necessary to ensure the public health and safety.

Code 1950, § 32-300.1; 1979, c. 220; 1989, c. 618; 2009, cc. 813, 840; 2014, c. 320.



§ 32.1-125.2. Disclosure of other providers of services

A.1. Any hospital which has, or is affiliated with or under the common control of a holding company that has, a financial interest in a facility or entity that engages in the provision of health-related outpatient services, appliances or devices of which a patient is in need, or any employee or volunteer associated with such hospital, shall, prior to referring the patient to such type of a facility or entity, provide the patient or his representative with a notice stating in bold print that the services, appliances or devices may be available from other suppliers in the community.

2. As used in this section, "representative" means any member of the immediate family of the patient or any other person acting on his behalf and who is not a health care provider or other person who may profit from such referral.

B. The Attorney General, an attorney for the Commonwealth, the attorney for a city, county or town or any aggrieved patient may cause an action to be brought in the appropriate circuit court in the name of the Commonwealth, of the county, city or town, or of any aggrieved patient, to enjoin any violation of this section. The circuit court having jurisdiction may enjoin such violations, notwithstanding the existence of an adequate remedy at law. When an injunction is issued, the circuit court shall impose a civil fine to be paid to the Literary Fund not to exceed $1,000. In any action under this section, it shall not be necessary that damages be proved.

1988, c. 252.



§ 32.1-125.3. Bed capacity and licensure in hospitals designated as critical access hospitals; designation as rural hospital

A. Any medical care facility licensed as a hospital pursuant to this article that (i) has been certified, as provided in § 32.1-122.07, as a critical access hospital by the Commissioner of Health in compliance with the certification regulations promulgated by the Health Care Financing Administration pursuant to Title XVIII of the Social Security Act, as amended, and (ii) has, as a result of the critical access certification, been required to reduce its licensed bed capacity to conform to the critical access certification requirement shall, upon termination of its critical access hospital certification, be licensed to operate at the licensed bed capacity in existence prior to the critical access hospital certification without being required to apply for and obtain a certificate of public need for such bed capacity in accordance with Article 1.1 (§ 32.1-102.1 et seq.) of Chapter 4 of this title.

B. Any medical care facility licensed as a hospital shall be considered a rural hospital on and after September 30, 2004, pursuant to 42 U.S.C. § 1395ww (d)(8)(E)(ii)(II), if (i) the hospital is located in an area defined as rural by federal statute or regulation; (ii) the Board of Health defines, in regulation, the area in which the hospital is located as a rural health area or the hospital as a rural hospital; or (iii) the hospital was designated, prior to October 1, 2004, as a Medicare-dependent small rural health hospital, as defined in 42 U.S.C. § 1395ww (d)(5)(G)(iv).

2001, c. 579; 2006, c. 378.



§ 32.1-125.4. Retaliation or discrimination against complainants

No hospital may retaliate or discriminate in any manner against any person who (i) in good faith complains or provides information to, or otherwise cooperates with, the Department or any other agency of government or any person or entity operating under contract with an agency of government having responsibility for protecting the rights of patients of hospitals, or (ii) attempts to assert any right protected by state or federal law.

2003, c. 309.



§ 32.1-125.5. Confidentiality of complainant's identity

Whenever the Department conducts inspections and investigations in response to complaints received from the public, the identity of the complainant and the identity of any patient who is the subject of the complaint, or identified therein, shall be treated as confidential and shall not be open to inspection by members of the public. Nothing contained herein shall prevent the Department, in its discretion, from disclosing to the hospital the nature of the complaint or the identity of the patient who is the subject of the complaint. Nothing contained herein shall prevent the Department or its employees from making reports under § 63.2-1509 or Article 2 (§ 63.2-1603 et seq.) of Chapter 16 of Title 63.2. If the Department intends to rely, in whole or in part, on any statements made by the complainant, at any administrative hearing brought against the hospital, the Department shall disclose the identity of the complainant to the hospital in a reasonable time in advance of such hearing.

2003, c. 309.



§ 32.1-126. Commissioner to inspect and to issue licenses to or assure compliance with certification requirements for hospitals, nursing homes and certified nursing facilities; notice of denial of license; consultative advice and assistance; notice to electric utilities

A. Pursuant to this article, the Commissioner shall issue licenses to, and assure compliance with certification requirements for hospitals and nursing homes, and assure compliance with certification requirements for facilities owned or operated by agencies of the Commonwealth as defined in subdivision (vi) of § 32.1-124, which after inspection are found to be in compliance with the provisions of this article and with all applicable state and federal regulations. The Commissioner shall notify by certified mail or by overnight express mail any applicant denied a license of the reasons for such denial.

B. The Commissioner shall cause each and every hospital, nursing home, and certified nursing facility to be inspected periodically, but not less often than biennially, in accordance with the provisions of this article and regulations of the Board.

Unless expressly prohibited by federal statute or regulation, the findings of the Commissioner, with respect to periodic surveys of nursing facilities conducted pursuant to the Survey, Certification, and Enforcement Procedures set forth in 42 C.F.R. Part 488, shall be considered case decisions pursuant to the Administrative Process Act (§ 2.2-4000 et seq.) and shall be subject to the Department's informal dispute resolution procedures, or, at the option of the Department or the nursing facility, the formal fact-finding procedures under § 2.2-4020. The Commonwealth shall be deemed the proponent for purposes of § 2.2-4020. Further, notwithstanding the provisions of clause (iii) of subsection A of § 2.2-4025, such case decisions shall also be subject to the right to court review pursuant to Article 5 (§ 2.2-4025 et seq.) of Chapter 40 of Title 2.2.

C. The Commissioner may, in accordance with regulations of the Board, provide for consultative advice and assistance, with such limitations and restrictions as he deems proper, to any person who intends to apply for a hospital or nursing home license or nursing facility certification.

D. For the purpose of facilitating the prompt restoration of electrical service and prioritization of customers during widespread power outages, the Commissioner shall notify on a quarterly basis all electric utilities serving customers in Virginia as to the location of all nursing homes licensed in the Commonwealth. The requirements of this subsection shall be met if the Commissioner maintains such information on an electronic database accessible by electric utilities serving customers in Virginia.

Code 1950, §§ 32-300, 32-305; 1977, c. 155; 1979, c. 711; 1989, c. 618; 1996, cc. 940, 999; 2000, c. 967; 2002, c. 514; 2004, c. 304.



§ 32.1-126.01. Employment for compensation of persons convicted of certain offenses prohibited; criminal records check required; suspension or revocation of license

A. A licensed nursing home shall not hire for compensated employment, persons who have been convicted of a felony violation of a protective order as set out in § 16.1-253.2, murder or manslaughter as set out in Article 1 (§ 18.2-30 et seq.) of Chapter 4 of Title 18.2, malicious wounding by mob as set out in § 18.2-41, abduction as set out in subsection A or B of § 18.2-47, abduction for immoral purposes as set out in § 18.2-48, assaults and bodily woundings as set out in Article 4 (§ 18.2-51 et seq.) of Chapter 4 of Title 18.2, robbery as set out in § 18.2-58, carjacking as set out in § 18.2-58.1, extortion by threat as set out in § 18.2-59, threats of death or bodily injury as set out in § 18.2-60, felony stalking as set out in § 18.2-60.3, a felony violation of a protective order as set out in § 18.2-60.4, sexual assault as set out in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, arson as set out in Article 1 (§ 18.2-77 et seq.) of Chapter 5 of Title 18.2, drive by shooting as set out in § 18.2-286.1, use of a machine gun in a crime of violence as set out in § 18.2-289, aggressive use of a machine gun as set out in § 18.2-290, use of a sawed-off shotgun in a crime of violence as set out in subsection A of § 18.2-300, pandering as set out in § 18.2-355, crimes against nature involving children as set out in § 18.2-361, incest as set out in § 18.2-366, taking indecent liberties with children as set out in § 18.2-370 or § 18.2-370.1, abuse and neglect of children as set out in § 18.2-371.1, failure to secure medical attention for an injured child as set out in § 18.2-314, obscenity offenses as set out in § 18.2-374.1, possession of child pornography as set out in § 18.2-374.1:1, electronic facilitation of pornography as set out in § 18.2-374.3, abuse and neglect of incapacitated adults as set out in § 18.2-369, employing or permitting a minor to assist in an act constituting an offense under Article 5 (§ 18.2-372 et seq.) of Chapter 8 of Title 18.2 as set out in § 18.2-379, delivery of drugs to prisoners as set out in § 18.2-474.1, escape from jail as set out in § 18.2-477, felonies by prisoners as set out in § 53.1-203, or an equivalent offense in another state. However, a licensed nursing home may hire an applicant who has been convicted of one misdemeanor specified in this section not involving abuse or neglect, if five years have elapsed following the conviction.

Any person desiring to work at a licensed nursing home shall provide the hiring facility with a sworn statement or affirmation disclosing any criminal convictions or any pending criminal charges, whether within or without the Commonwealth. Any person making a materially false statement when providing such sworn statement or affirmation regarding any such offense shall be guilty upon conviction of a Class 1 misdemeanor. Further dissemination of the information provided pursuant to this section is prohibited other than to a federal or state authority or court as may be required to comply with an express requirement of law for such further dissemination.

A nursing home shall, within 30 days of employment, obtain for any compensated employees an original criminal record clearance with respect to convictions for offenses specified in this section or an original criminal history record from the Central Criminal Records Exchange. However, no employee shall be permitted to work in a position that involves direct contact with a patient until an original criminal record clearance or original criminal history record has been received, unless such person works under the direct supervision of another employee for whom a background check has been completed in accordance with the requirements of this section. The provisions of this section shall be enforced by the Commissioner. If an applicant is denied employment because of convictions appearing on his criminal history record, the nursing home shall provide a copy of the information obtained from the Central Criminal Records Exchange to the applicant.

The provisions of this section shall not apply to volunteers who work with the permission or under the supervision of a person who has received a clearance pursuant to this section.

B. A person who complies in good faith with the provisions of this section shall not be liable for any civil damages for any act or omission in the performance of duties under this section unless the act or omission was the result of gross negligence or willful misconduct.

C. A licensed nursing home shall notify and provide to all students a copy of the provisions of this section prior to or upon enrollment in a certified nurse aide program operated by such nursing home.

1992, c. 844; 1993, cc. 17, 657; 1999, c. 637; 2001, c. 329; 2003, c. 517; 2006, cc. 701, 764; 2012, c. 383; 2014, c. 129.



§ 32.1-126.02. Hospital pharmacy employees; criminal records check required

A. A licensed hospital shall obtain, within sixty days of employment of any compensated employee of the hospital whose duties will provide access to controlled substances as defined in § 54.1-3401 within the hospital pharmacy, who is not licensed by the Board of Pharmacy, an original criminal history record information from the Central Criminal Records Exchange. The cost of obtaining the criminal history record information shall be borne by the hospital.

Any person applying to work in a hospital whose duties will provide access to controlled substances as defined in § 54.1-3401 within the hospital pharmacy, who is not licensed by the Board of Pharmacy, shall provide the hiring facility with a sworn statement or affirmation disclosing any criminal convictions or any pending criminal charges, whether within or without the Commonwealth. Any person making a materially false statement when providing such sworn statement or affirmation shall be guilty upon conviction of a Class 1 misdemeanor. Further dissemination of the information provided pursuant to this section is prohibited other than to a federal or state authority or court as may be required to comply with an express requirement of law for such further dissemination.

The provisions of this section shall be enforced by the Commissioner. If an individual is denied or terminated from employment because of convictions appearing on his criminal history record, the hospital shall provide, upon the written request of the individual, a copy of the information obtained from the Central Criminal Records Exchange to the individual.

B. A person who complies in good faith with the provisions of this section shall not be liable for any civil damages for any act or omission in the performance of duties under this section unless the act or omission was the result of gross negligence or willful misconduct.

1996, c. 428.



§ 32.1-126.1. Asbestos inspection for hospitals

The Commissioner shall not issue a license to or renew the license of any hospital which is located in a building built prior to 1978 until he receives a written statement that either (i) the hospital has been inspected for asbestos in accordance with standards in effect at the time of inspection; or (ii) that asbestos inspection will be conducted within twelve months of issuance or renewal, in accordance with the standards established pursuant to § 2.2-1164 in the case of state-owned buildings or § 36-99.7 in the case of all other buildings; and (iii) that response actions have been or will be undertaken in accordance with applicable standards. Any asbestos management program or response action undertaken by a hospital shall comply with the standards promulgated pursuant to § 2.2-1164 in the case of state-owned buildings or § 36-99.7 in the case of all others.

The Commissioner may amend the standards for inspections, management programs and response actions for hospitals subject to this section, in accordance with the requirements of the Virginia Administrative Process Act (§ 2.2-4000 et seq.).

The provisions of Article 1.1 (§ 32.1-102.1 et seq.) of Chapter 4 of this title shall not apply to expenditures made by hospitals pursuant to the provisions of this section.

1987, c. 654; 1988, c. 723; 1989, c. 398; 1993, c. 660 .



§ 32.1-126.2. Fire suppression systems required in nursing facilities and nursing homes

After January 1, 1993, the Commissioner shall not issue a license to or renew the license of any nursing facility or nursing home, regardless of when such institution was constructed, unless the nursing facility or nursing home is equipped with a fire suppression system which complies with the regulations of the Board of Housing and Community Development.

Units consisting of certified long-term care beds described in this section and § 36-99.9 located on the ground floor of general hospitals shall be exempt from the requirements of this section.

1990, c. 804 .



§ 32.1-126.3. Fire suppression systems required in hospitals

After January 1, 1998, the Commissioner shall not issue a license to or renew the license of any hospital, regardless of when such facility was constructed, unless the hospital is equipped with an automatic sprinkler system which complies with the regulations of the Board of Housing and Community Development.

The Commissioner may, at his discretion, extend the time for compliance with this section for any hospital that can demonstrate (i) its inability to comply, if such hospital submits, prior to January 1, 1998, a plan for compliance by a date certain which shall be no later than July 1, 1998, or (ii) that construction is underway for a new facility to house the services currently located in the noncomplying facility and that such construction will be completed and the noncomplying facility relocated by December 31, 1998.

The provisions of Article 1.1 (§ 32.1-102.1 et seq.) of Chapter 4 of this title shall not apply to expenditures required solely for compliance with this section.

For the purposes of this section and § 36-99.9:1, "automatic sprinkler system" means a device for suppressing fire in patient rooms and other areas of the hospital customarily used for patient care.

1995, c. 631; 1997, c. 552.



§ 32.1-126.4. Hospital standing orders or protocols for certain vaccinations

A. A hospital may provide or arrange for the administration under a standing order or protocol approved by a member or committee of the hospital's medical staff of (i) influenza vaccinations and (ii) pneumococcal vaccinations, thus waiving the requirement for specific written physician orders for influenza and pneumococcal immunizations. However, no such standing order or protocol shall supersede a physician's authority to issue specific written orders relating to immunizations.

B. Any standing order or protocol authorized by this section shall require that the vaccinations be administered in accordance with the most recent recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention after (i) ascertaining that the vaccination is not medically contraindicated for the patient, (ii) determining the patient's wishes and any religious objections, and (iii) obtaining informed consent from the patient or his legal representative.

C. Vaccinations administered under a standing order or protocol shall be documented in the patient's health record.

2006, c. 432.



§ 32.1-127. Regulations

A. The regulations promulgated by the Board to carry out the provisions of this article shall be in substantial conformity to the standards of health, hygiene, sanitation, construction and safety as established and recognized by medical and health care professionals and by specialists in matters of public health and safety, including health and safety standards established under provisions of Title XVIII and Title XIX of the Social Security Act, and to the provisions of Article 2 (§ 32.1-138 et seq.).

B. Such regulations:

1. Shall include minimum standards for (i) the construction and maintenance of hospitals, nursing homes and certified nursing facilities to ensure the environmental protection and the life safety of its patients, employees, and the public; (ii) the operation, staffing and equipping of hospitals, nursing homes and certified nursing facilities; (iii) qualifications and training of staff of hospitals, nursing homes and certified nursing facilities, except those professionals licensed or certified by the Department of Health Professions; (iv) conditions under which a hospital or nursing home may provide medical and nursing services to patients in their places of residence; and (v) policies related to infection prevention, disaster preparedness, and facility security of hospitals, nursing homes, and certified nursing facilities. For purposes of this paragraph, facilities in which five or more first trimester abortions per month are performed shall be classified as a category of "hospital";

2. Shall provide that at least one physician who is licensed to practice medicine in this Commonwealth shall be on call at all times, though not necessarily physically present on the premises, at each hospital which operates or holds itself out as operating an emergency service;

3. May classify hospitals and nursing homes by type of specialty or service and may provide for licensing hospitals and nursing homes by bed capacity and by type of specialty or service;

4. Shall also require that each hospital establish a protocol for organ donation, in compliance with federal law and the regulations of the Centers for Medicare and Medicaid Services (CMS), particularly 42 C.F.R. § 482.45. Each hospital shall have an agreement with an organ procurement organization designated in CMS regulations for routine contact, whereby the provider's designated organ procurement organization certified by CMS (i) is notified in a timely manner of all deaths or imminent deaths of patients in the hospital and (ii) is authorized to determine the suitability of the decedent or patient for organ donation and, in the absence of a similar arrangement with any eye bank or tissue bank in Virginia certified by the Eye Bank Association of America or the American Association of Tissue Banks, the suitability for tissue and eye donation. The hospital shall also have an agreement with at least one tissue bank and at least one eye bank to cooperate in the retrieval, processing, preservation, storage, and distribution of tissues and eyes to ensure that all usable tissues and eyes are obtained from potential donors and to avoid interference with organ procurement. The protocol shall ensure that the hospital collaborates with the designated organ procurement organization to inform the family of each potential donor of the option to donate organs, tissues, or eyes or to decline to donate. The individual making contact with the family shall have completed a course in the methodology for approaching potential donor families and requesting organ or tissue donation that (a) is offered or approved by the organ procurement organization and designed in conjunction with the tissue and eye bank community and (b) encourages discretion and sensitivity according to the specific circumstances, views, and beliefs of the relevant family. In addition, the hospital shall work cooperatively with the designated organ procurement organization in educating the staff responsible for contacting the organ procurement organization's personnel on donation issues, the proper review of death records to improve identification of potential donors, and the proper procedures for maintaining potential donors while necessary testing and placement of potential donated organs, tissues, and eyes takes place. This process shall be followed, without exception, unless the family of the relevant decedent or patient has expressed opposition to organ donation, the chief administrative officer of the hospital or his designee knows of such opposition, and no donor card or other relevant document, such as an advance directive, can be found;

5. Shall require that each hospital that provides obstetrical services establish a protocol for admission or transfer of any pregnant woman who presents herself while in labor;

6. Shall also require that each licensed hospital develop and implement a protocol requiring written discharge plans for identified, substance-abusing, postpartum women and their infants. The protocol shall require that the discharge plan be discussed with the patient and that appropriate referrals for the mother and the infant be made and documented. Appropriate referrals may include, but need not be limited to, treatment services, comprehensive early intervention services for infants and toddlers with disabilities and their families pursuant to Part H of the Individuals with Disabilities Education Act, 20 U.S.C. § 1471 et seq., and family-oriented prevention services. The discharge planning process shall involve, to the extent possible, the father of the infant and any members of the patient's extended family who may participate in the follow-up care for the mother and the infant. Immediately upon identification, pursuant to § 54.1-2403.1, of any substance-abusing, postpartum woman, the hospital shall notify, subject to federal law restrictions, the community services board of the jurisdiction in which the woman resides to appoint a discharge plan manager. The community services board shall implement and manage the discharge plan;

7. Shall require that each nursing home and certified nursing facility fully disclose to the applicant for admission the home's or facility's admissions policies, including any preferences given;

8. Shall require that each licensed hospital establish a protocol relating to the rights and responsibilities of patients which shall include a process reasonably designed to inform patients of such rights and responsibilities. Such rights and responsibilities of patients, a copy of which shall be given to patients on admission, shall be consistent with applicable federal law and regulations of the Centers for Medicare and Medicaid Services;

9. Shall establish standards and maintain a process for designation of levels or categories of care in neonatal services according to an applicable national or state-developed evaluation system. Such standards may be differentiated for various levels or categories of care and may include, but need not be limited to, requirements for staffing credentials, staff/patient ratios, equipment, and medical protocols;

10. Shall require that each nursing home and certified nursing facility train all employees who are mandated to report adult abuse, neglect, or exploitation pursuant to § 63.2-1606 on such reporting procedures and the consequences for failing to make a required report;

11. Shall permit hospital personnel, as designated in medical staff bylaws, rules and regulations, or hospital policies and procedures, to accept emergency telephone and other verbal orders for medication or treatment for hospital patients from physicians, and other persons lawfully authorized by state statute to give patient orders, subject to a requirement that such verbal order be signed, within a reasonable period of time not to exceed 72 hours as specified in the hospital's medical staff bylaws, rules and regulations or hospital policies and procedures, by the person giving the order, or, when such person is not available within the period of time specified, co-signed by another physician or other person authorized to give the order;

12. Shall require, unless the vaccination is medically contraindicated or the resident declines the offer of the vaccination, that each certified nursing facility and nursing home provide or arrange for the administration to its residents of (i) an annual vaccination against influenza and (ii) a pneumococcal vaccination, in accordance with the most recent recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention;

13. Shall require that each nursing home and certified nursing facility register with the Department of State Police to receive notice of the registration or reregistration of any sex offender within the same or a contiguous zip code area in which the home or facility is located, pursuant to § 9.1-914;

14. Shall require that each nursing home and certified nursing facility ascertain, prior to admission, whether a potential patient is a registered sex offender, if the home or facility anticipates the potential patient will have a length of stay greater than three days or in fact stays longer than three days;

15. Shall require that each licensed hospital include in its visitation policy a provision allowing each adult patient to receive visits from any individual from whom the patient desires to receive visits, subject to other restrictions contained in the visitation policy including, but not limited to, those related to the patient's medical condition and the number of visitors permitted in the patient's room simultaneously;

16. Shall require that each nursing home and certified nursing facility shall, upon the request of the facility's family council, send notices and information about the family council mutually developed by the family council and the administration of the nursing home or certified nursing facility, and provided to the facility for such purpose, to the listed responsible party or a contact person of the resident's choice up to six times per year. Such notices may be included together with a monthly billing statement or other regular communication. Notices and information shall also be posted in a designated location within the nursing home or certified nursing facility;

17. Shall require that each nursing home and certified nursing facility maintain liability insurance coverage in a minimum amount of $1 million, and professional liability coverage in an amount at least equal to the recovery limit set forth in § 8.01-581.15, to compensate patients or individuals for injuries and losses resulting from the negligent or criminal acts of the facility. Failure to maintain such minimum insurance shall result in revocation of the facility's license; and

18. Shall require each hospital that provides obstetrical services to establish policies to follow when a stillbirth, as defined in § 32.1-69.1, occurs that meet the guidelines pertaining to counseling patients and their families and other aspects of managing stillbirths as may be specified by the Board in its regulations.

C. Upon obtaining the appropriate license, if applicable, licensed hospitals, nursing homes, and certified nursing facilities may operate adult day care centers.

D. All facilities licensed by the Board pursuant to this article which provide treatment or care for hemophiliacs and, in the course of such treatment, stock clotting factors, shall maintain records of all lot numbers or other unique identifiers for such clotting factors in order that, in the event the lot is found to be contaminated with an infectious agent, those hemophiliacs who have received units of this contaminated clotting factor may be apprised of this contamination. Facilities which have identified a lot which is known to be contaminated shall notify the recipient's attending physician and request that he notify the recipient of the contamination. If the physician is unavailable, the facility shall notify by mail, return receipt requested, each recipient who received treatment from a known contaminated lot at the individual's last known address.

Code 1950, § 32-301; 1972, c. 36; 1979, c. 711; 1985, c. 335; 1986, c. 135; 1987, c. 224; 1988, cc. 325, 418; 1989, cc. 434, 618, 699; 1992, cc. 334, 428; 1993, c. 335; 1996, cc. 361, 411; 1997, c. 454; 1998, c. 450; 2000, cc. 176, 810; 2001, c. 463; 2004, c. 762; 2007, cc. 119, 164, 516; 2011, cc. 406, 412, 670; 2013, c. 320; 2014, c. 320; 2015, c. 661.



§ 32.1-127.001. Certain design and construction standards to be incorporated in hospital and nursing home licensure regulations

Notwithstanding any law or regulation to the contrary, the Board of Health shall promulgate regulations pursuant to § 32.1-127 for the licensure of hospitals and nursing homes that shall include minimum standards for the design and construction of hospitals, nursing homes, and certified nursing facilities consistent with the current edition of the Guidelines for Design and Construction of Hospital and Health Care Facilities issued by the American Institute of Architects Academy of Architecture for Health.

2005, cc. 177, 222.



§ 32.1-127.01. Regulations to authorize certain sanctions and guidelines

The regulations established pursuant to § 32.1-127 shall authorize the Commissioner to initiate court proceedings against nursing homes and certified nursing facilities, except for facilities or units certified as facilities for individuals with intellectual disability. Such proceedings may be initiated by themselves or in conjunction with the administrative sanctions provided in § 32.1-135.

The Board shall promulgate guidelines for the Commissioner to determine when the imposition of administrative sanctions or initiation of court proceedings as specified in § 32.1-27.1, or both, are appropriate in order to ensure prompt correction of violations involving noncompliance with requirements of state or federal law or regulation as discovered on any inspection conducted by the Department of Health pursuant to the provisions of this article or the provisions of Title XVIII or Title XIX of the Social Security Act or as discovered on any inspection conducted by the Department of Medical Assistance Services pursuant to Title XIX of the Social Security Act.

1989, c. 618; 2012, cc. 476, 507.



§ 32.1-127.1. Immunity from liability for routine referral for organ and tissue donation

Any chief administrative officer of a hospital or his designee who administers the routine referral required by § 32.1-127 and any representative of any organ procurement organization or eye or tissue bank who receives notice of a death or imminent death, determines the suitability of the decedent or patient for organ donation, makes contact with the family of a decedent or patient to request the donation of organs, tissues or eyes, or assists or performs the removal of any donated organs, tissues or eyes shall be immune from civil liability for any act, decision, or omission or statement made in accordance with the provisions of § 32.1-127, the regulations of the Board, and the provisions of the Health Care Financing Administration's regulations on routine referral and organ donation, unless he was grossly negligent or acted in bad faith or with malicious intent.

1988, cc. 325, 418; 2000, c. 810.



§ 32.1-127.1:01. Record storage

A. Health records, as defined in § 32.1-127.1:03, may be stored by computerized or other electronic process or microfilm, or other photographic, mechanical, or chemical process; however, the stored record shall identify the location of any documents or information that could not be so technologically stored. If the technological storage process creates an unalterable record, the nursing facility, hospital or other licensed health care provider shall not be required to maintain paper copies of health records that have been stored by computerized or other electronic process, microfilm, or other photographic, mechanical, or chemical process. Upon completing such technological storage, paper copies of health records may be destroyed in a manner that preserves the patient's confidentiality. However, any documents or information that could not be so technologically stored shall be preserved.

B. Notwithstanding the authority of this section to copy health records in the form of microfilm, prescription dispensing records maintained in or on behalf of any pharmacy registered or permitted in Virginia shall only be stored in compliance with §§ 54.1-3410, 54.1-3411, and 54.1-3412.

1994, c. 390; 1998, c. 470; 2012, c. 336.



§ 32.1-127.1:02. Repealed

Repealed by Acts 1997, c. 682.



§ 32.1-127.1:03. Health records privacy

A. There is hereby recognized an individual's right of privacy in the content of his health records. Health records are the property of the health care entity maintaining them, and, except when permitted or required by this section or by other provisions of state law, no health care entity, or other person working in a health care setting, may disclose an individual's health records.

Pursuant to this subsection:

1. Health care entities shall disclose health records to the individual who is the subject of the health record, except as provided in subsections E and F and subsection B of § 8.01-413.

2. Health records shall not be removed from the premises where they are maintained without the approval of the health care entity that maintains such health records, except in accordance with a court order or subpoena consistent with subsection C of § 8.01-413 or with this section or in accordance with the regulations relating to change of ownership of health records promulgated by a health regulatory board established in Title 54.1.

3. No person to whom health records are disclosed shall redisclose or otherwise reveal the health records of an individual, beyond the purpose for which such disclosure was made, without first obtaining the individual's specific authorization to such redisclosure. This redisclosure prohibition shall not, however, prevent (i) any health care entity that receives health records from another health care entity from making subsequent disclosures as permitted under this section and the federal Department of Health and Human Services regulations relating to privacy of the electronic transmission of data and protected health information promulgated by the United States Department of Health and Human Services as required by the Health Insurance Portability and Accountability Act (HIPAA) (42 U.S.C. § 1320d et seq.) or (ii) any health care entity from furnishing health records and aggregate or other data, from which individually identifying prescription information has been removed, encoded or encrypted, to qualified researchers, including, but not limited to, pharmaceutical manufacturers and their agents or contractors, for purposes of clinical, pharmaco-epidemiological, pharmaco-economic, or other health services research.

4. Health care entities shall, upon the request of the individual who is the subject of the health record, disclose health records to other health care entities, in any available format of the requestor's choosing, as provided in subsection E.

B. As used in this section:

"Agent" means a person who has been appointed as an individual's agent under a power of attorney for health care or an advance directive under the Health Care Decisions Act (§ 54.1-2981 et seq.).

"Certification" means a written representation that is delivered by hand, by first-class mail, by overnight delivery service, or by facsimile if the sender obtains a facsimile-machine-generated confirmation reflecting that all facsimile pages were successfully transmitted.

"Guardian" means a court-appointed guardian of the person.

"Health care clearinghouse" means, consistent with the definition set out in 45 C.F.R. § 160.103, a public or private entity, such as a billing service, repricing company, community health management information system or community health information system, and "value-added" networks and switches, that performs either of the following functions: (i) processes or facilitates the processing of health information received from another entity in a nonstandard format or containing nonstandard data content into standard data elements or a standard transaction; or (ii) receives a standard transaction from another entity and processes or facilitates the processing of health information into nonstandard format or nonstandard data content for the receiving entity.

"Health care entity" means any health care provider, health plan or health care clearinghouse.

"Health care provider" means those entities listed in the definition of "health care provider" in § 8.01-581.1, except that state-operated facilities shall also be considered health care providers for the purposes of this section. Health care provider shall also include all persons who are licensed, certified, registered or permitted or who hold a multistate licensure privilege issued by any of the health regulatory boards within the Department of Health Professions, except persons regulated by the Board of Funeral Directors and Embalmers or the Board of Veterinary Medicine.

"Health plan" means an individual or group plan that provides, or pays the cost of, medical care. "Health plan" shall include any entity included in such definition as set out in 45 C.F.R. § 160.103.

"Health record" means any written, printed or electronically recorded material maintained by a health care entity in the course of providing health services to an individual concerning the individual and the services provided. "Health record" also includes the substance of any communication made by an individual to a health care entity in confidence during or in connection with the provision of health services or information otherwise acquired by the health care entity about an individual in confidence and in connection with the provision of health services to the individual.

"Health services" means, but shall not be limited to, examination, diagnosis, evaluation, treatment, pharmaceuticals, aftercare, habilitation or rehabilitation and mental health therapy of any kind, as well as payment or reimbursement for any such services.

"Individual" means a patient who is receiving or has received health services from a health care entity.

"Individually identifying prescription information" means all prescriptions, drug orders or any other prescription information that specifically identifies an individual.

"Parent" means a biological, adoptive or foster parent.

"Psychotherapy notes" means comments, recorded in any medium by a health care provider who is a mental health professional, documenting or analyzing the contents of conversation during a private counseling session with an individual or a group, joint, or family counseling session that are separated from the rest of the individual's health record. "Psychotherapy notes" shall not include annotations relating to medication and prescription monitoring, counseling session start and stop times, treatment modalities and frequencies, clinical test results, or any summary of any symptoms, diagnosis, prognosis, functional status, treatment plan, or the individual's progress to date.

C. The provisions of this section shall not apply to any of the following:

1. The status of and release of information governed by §§ 65.2-604 and 65.2-607 of the Virginia Workers' Compensation Act;

2. Except where specifically provided herein, the health records of minors; or

3. The release of juvenile health records to a secure facility or a shelter care facility pursuant to § 16.1-248.3.

D. Health care entities may, and, when required by other provisions of state law, shall, disclose health records:

1. As set forth in subsection E, pursuant to the written authorization of (i) the individual or (ii) in the case of a minor, (a) his custodial parent, guardian or other person authorized to consent to treatment of minors pursuant to § 54.1-2969 or (b) the minor himself, if he has consented to his own treatment pursuant to § 54.1-2969, or (iii) in emergency cases or situations where it is impractical to obtain an individual's written authorization, pursuant to the individual's oral authorization for a health care provider or health plan to discuss the individual's health records with a third party specified by the individual;

2. In compliance with a subpoena issued in accord with subsection H, pursuant to a search warrant or a grand jury subpoena, pursuant to court order upon good cause shown or in compliance with a subpoena issued pursuant to subsection C of § 8.01-413. Regardless of the manner by which health records relating to an individual are compelled to be disclosed pursuant to this subdivision, nothing in this subdivision shall be construed to prohibit any staff or employee of a health care entity from providing information about such individual to a law-enforcement officer in connection with such subpoena, search warrant, or court order;

3. In accord with subsection F of § 8.01-399 including, but not limited to, situations where disclosure is reasonably necessary to establish or collect a fee or to defend a health care entity or the health care entity's employees or staff against any accusation of wrongful conduct; also as required in the course of an investigation, audit, review or proceedings regarding a health care entity's conduct by a duly authorized law-enforcement, licensure, accreditation, or professional review entity;

4. In testimony in accordance with §§ 8.01-399 and 8.01-400.2;

5. In compliance with the provisions of § 8.01-413;

6. As required or authorized by law relating to public health activities, health oversight activities, serious threats to health or safety, or abuse, neglect or domestic violence, relating to contagious disease, public safety, and suspected child or adult abuse reporting requirements, including, but not limited to, those contained in §§ 32.1-36, 32.1-36.1, 32.1-40, 32.1-41, 32.1-127.1:04, 32.1-276.5, 32.1-283, 32.1-283.1, 32.1-320, 37.2-710, 37.2-839, 53.1-40.10, 54.1-2400.6, 54.1-2400.7, 54.1-2403.3, 54.1-2506, 54.1-2966, 54.1-2966.1, 54.1-2967, 54.1-2968, 54.1-3408.2, 63.2-1509, and 63.2-1606;

7. Where necessary in connection with the care of the individual;

8. In connection with the health care entity's own health care operations or the health care operations of another health care entity, as specified in 45 C.F.R. § 164.501, or in the normal course of business in accordance with accepted standards of practice within the health services setting; however, the maintenance, storage, and disclosure of the mass of prescription dispensing records maintained in a pharmacy registered or permitted in Virginia shall only be accomplished in compliance with §§ 54.1-3410, 54.1-3411, and 54.1-3412;

9. When the individual has waived his right to the privacy of the health records;

10. When examination and evaluation of an individual are undertaken pursuant to judicial or administrative law order, but only to the extent as required by such order;

11. To the guardian ad litem and any attorney representing the respondent in the course of a guardianship proceeding of an adult patient who is the respondent in a proceeding under Chapter 20 (§ 64.2-2000 et seq.) of Title 64.2;

12. To the guardian ad litem and any attorney appointed by the court to represent an individual who is or has been a patient who is the subject of a commitment proceeding under § 19.2-169.6, Article 5 (§ 37.2-814 et seq.) of Chapter 8 of Title 37.2, Article 16 (§ 16.1-335 et seq.) of Chapter 11 of Title 16.1, or a judicial authorization for treatment proceeding pursuant to Chapter 11 (§ 37.2-1100 et seq.) of Title 37.2;

13. To a magistrate, the court, the evaluator or examiner required under Article 16 (§ 16.1-335 et seq.) of Chapter 11 of Title 16.1 or § 37.2-815, a community services board or behavioral health authority or a designee of a community services board or behavioral health authority, or a law-enforcement officer participating in any proceeding under Article 16 (§ 16.1-335 et seq.) of Chapter 11 of Title 16.1, § 19.2-169.6, or Chapter 8 (§ 37.2-800 et seq.) of Title 37.2 regarding the subject of the proceeding, and to any health care provider evaluating or providing services to the person who is the subject of the proceeding or monitoring the person's adherence to a treatment plan ordered under those provisions. Health records disclosed to a law-enforcement officer shall be limited to information necessary to protect the officer, the person, or the public from physical injury or to address the health care needs of the person. Information disclosed to a law-enforcement officer shall not be used for any other purpose, disclosed to others, or retained;

14. To the attorney and/or guardian ad litem of a minor who represents such minor in any judicial or administrative proceeding, if the court or administrative hearing officer has entered an order granting the attorney or guardian ad litem this right and such attorney or guardian ad litem presents evidence to the health care entity of such order;

15. With regard to the Court-Appointed Special Advocate (CASA) program, a minor's health records in accord with § 9.1-156;

16. To an agent appointed under an individual's power of attorney or to an agent or decision maker designated in an individual's advance directive for health care or for decisions on anatomical gifts and organ, tissue or eye donation or to any other person consistent with the provisions of the Health Care Decisions Act (§ 54.1-2981 et seq.);

17. To third-party payors and their agents for purposes of reimbursement;

18. As is necessary to support an application for receipt of health care benefits from a governmental agency or as required by an authorized governmental agency reviewing such application or reviewing benefits already provided or as necessary to the coordination of prevention and control of disease, injury, or disability and delivery of such health care benefits pursuant to § 32.1-127.1:04;

19. Upon the sale of a medical practice as provided in § 54.1-2405; or upon a change of ownership or closing of a pharmacy pursuant to regulations of the Board of Pharmacy;

20. In accord with subsection B of § 54.1-2400.1, to communicate an individual's specific and immediate threat to cause serious bodily injury or death of an identified or readily identifiable person;

21. Where necessary in connection with the implementation of a hospital's routine contact process for organ donation pursuant to subdivision B 4 of § 32.1-127;

22. In the case of substance abuse records, when permitted by and in conformity with requirements of federal law found in 42 U.S.C. § 290dd-2 and 42 C.F.R. Part 2;

23. In connection with the work of any entity established as set forth in § 8.01-581.16 to evaluate the adequacy or quality of professional services or the competency and qualifications for professional staff privileges;

24. If the health records are those of a deceased or mentally incapacitated individual to the personal representative or executor of the deceased individual or the legal guardian or committee of the incompetent or incapacitated individual or if there is no personal representative, executor, legal guardian or committee appointed, to the following persons in the following order of priority: a spouse, an adult son or daughter, either parent, an adult brother or sister, or any other relative of the deceased individual in order of blood relationship;

25. For the purpose of conducting record reviews of inpatient hospital deaths to promote identification of all potential organ, eye, and tissue donors in conformance with the requirements of applicable federal law and regulations, including 42 C.F.R. § 482.45, (i) to the health care provider's designated organ procurement organization certified by the United States Health Care Financing Administration and (ii) to any eye bank or tissue bank in Virginia certified by the Eye Bank Association of America or the American Association of Tissue Banks;

26. To the Office of the State Inspector General pursuant to Chapter 3.2 (§ 2.2-307 et seq.) of Title 2.2;

27. To an entity participating in the activities of a local health partnership authority established pursuant to Article 6.1 (§ 32.1-122.10:001 et seq.) of Chapter 4, pursuant to subdivision 1;

28. To law-enforcement officials by each licensed emergency medical services agency, (i) when the individual is the victim of a crime or (ii) when the individual has been arrested and has received emergency medical services or has refused emergency medical services and the health records consist of the prehospital patient care report required by § 32.1-116.1;

29. To law-enforcement officials, in response to their request, for the purpose of identifying or locating a suspect, fugitive, person required to register pursuant to § 9.1-901 of the Sex Offender and Crimes Against Minors Registry Act, material witness, or missing person, provided that only the following information may be disclosed: (i) name and address of the person, (ii) date and place of birth of the person, (iii) social security number of the person, (iv) blood type of the person, (v) date and time of treatment received by the person, (vi) date and time of death of the person, where applicable, (vii) description of distinguishing physical characteristics of the person, and (viii) type of injury sustained by the person;

30. To law-enforcement officials regarding the death of an individual for the purpose of alerting law enforcement of the death if the health care entity has a suspicion that such death may have resulted from criminal conduct;

31. To law-enforcement officials if the health care entity believes in good faith that the information disclosed constitutes evidence of a crime that occurred on its premises;

32. To the State Health Commissioner pursuant to § 32.1-48.015 when such records are those of a person or persons who are subject to an order of quarantine or an order of isolation pursuant to Article 3.02 (§ 32.1-48.05 et seq.) of Chapter 2;

33. To the Commissioner of the Department of Labor and Industry or his designee by each licensed emergency medical services agency when the records consist of the prehospital patient care report required by § 32.1-116.1 and the patient has suffered an injury or death on a work site while performing duties or tasks that are within the scope of his employment;

34. To notify a family member or personal representative of an individual who is the subject of a proceeding pursuant to Article 16 (§ 16.1-335 et seq.) of Chapter 11 of Title 16.1 or Chapter 8 (§ 37.2-800 et seq.) of Title 37.2 of information that is directly relevant to such person's involvement with the individual's health care, which may include the individual's location and general condition, when the individual has the capacity to make health care decisions and (i) the individual has agreed to the notification, (ii) the individual has been provided an opportunity to object to the notification and does not express an objection, or (iii) the health care provider can, on the basis of his professional judgment, reasonably infer from the circumstances that the individual does not object to the notification. If the opportunity to agree or object to the notification cannot practicably be provided because of the individual's incapacity or an emergency circumstance, the health care provider may notify a family member or personal representative of the individual of information that is directly relevant to such person's involvement with the individual's health care, which may include the individual's location and general condition if the health care provider, in the exercise of his professional judgment, determines that the notification is in the best interests of the individual. Such notification shall not be made if the provider has actual knowledge the family member or personal representative is currently prohibited by court order from contacting the individual;

35. To a threat assessment team established by a public institution of higher education pursuant to § 23-9.2:10 or by a private nonprofit institution of higher education when such records concern a student at the institution of higher education, including a student who is a minor; and

36. To a regional emergency medical services council pursuant to § 32.1-116.1, for purposes limited to monitoring and improving the quality of emergency medical services pursuant to § 32.1-111.3.

Notwithstanding the provisions of subdivisions 1 through 35, a health care entity shall obtain an individual's written authorization for any disclosure of psychotherapy notes, except when disclosure by the health care entity is (i) for its own training programs in which students, trainees, or practitioners in mental health are being taught under supervision to practice or to improve their skills in group, joint, family, or individual counseling; (ii) to defend itself or its employees or staff against any accusation of wrongful conduct; (iii) in the discharge of the duty, in accordance with subsection B of § 54.1-2400.1, to take precautions to protect third parties from violent behavior or other serious harm; (iv) required in the course of an investigation, audit, review, or proceeding regarding a health care entity's conduct by a duly authorized law-enforcement, licensure, accreditation, or professional review entity; or (v) otherwise required by law.

E. Health care records required to be disclosed pursuant to this section shall be made available electronically only to the extent and in the manner authorized by the federal Health Information Technology for Economic and Clinical Health Act (P.L. 111-5) and implementing regulations and the Health Insurance Portability and Accountability Act (42 U.S.C. § 1320d et seq.) and implementing regulations. Notwithstanding any other provision to the contrary, a health care entity shall not be required to provide records in an electronic format requested if (i) the electronic format is not reasonably available without additional cost to the health care entity, (ii) the records would be subject to modification in the format requested, or (iii) the health care entity determines that the integrity of the records could be compromised in the electronic format requested. Requests for copies of or electronic access to health records shall (a) be in writing, dated and signed by the requester; (b) identify the nature of the information requested; and (c) include evidence of the authority of the requester to receive such copies or access such records, and identification of the person to whom the information is to be disclosed; and (d) specify whether the requester would like the records in electronic format, if available, or in paper format. The health care entity shall accept a photocopy, facsimile, or other copy of the original signed by the requestor as if it were an original. Within 15 days of receipt of a request for copies of or electronic access to health records, the health care entity shall do one of the following: (A) furnish such copies of or allow electronic access to the requested health records to any requester authorized to receive them in electronic format if so requested; (B) inform the requester if the information does not exist or cannot be found; (C) if the health care entity does not maintain a record of the information, so inform the requester and provide the name and address, if known, of the health care entity who maintains the record; or (D) deny the request (1) under subsection F, (2) on the grounds that the requester has not established his authority to receive such health records or proof of his identity, or (3) as other provided by law. Procedures set forth in this section shall apply only to requests for health records not specifically governed by other provisions of state law.

F. Except as provided in subsection B of § 8.01-413, copies of or electronic access to an individual's health records shall not be furnished to such individual or anyone authorized to act on the individual's behalf when the individual's treating physician or the individual's treating clinical psychologist has made a part of the individual's record a written statement that, in the exercise of his professional judgment, the furnishing to or review by the individual of such health records would be reasonably likely to endanger the life or physical safety of the individual or another person, or that such health record makes reference to a person other than a health care provider and the access requested would be reasonably likely to cause substantial harm to such referenced person. If any health care entity denies a request for copies of or electronic access to health records based on such statement, the health care entity shall inform the individual of the individual's right to designate, in writing, at his own expense, another reviewing physician or clinical psychologist, whose licensure, training and experience relative to the individual's condition are at least equivalent to that of the physician or clinical psychologist upon whose opinion the denial is based. The designated reviewing physician or clinical psychologist shall make a judgment as to whether to make the health record available to the individual.

The health care entity denying the request shall also inform the individual of the individual's right to request in writing that such health care entity designate, at its own expense, a physician or clinical psychologist, whose licensure, training, and experience relative to the individual's condition are at least equivalent to that of the physician or clinical psychologist upon whose professional judgment the denial is based and who did not participate in the original decision to deny the health records, who shall make a judgment as to whether to make the health record available to the individual. The health care entity shall comply with the judgment of the reviewing physician or clinical psychologist. The health care entity shall permit copying and examination of the health record by such other physician or clinical psychologist designated by either the individual at his own expense or by the health care entity at its expense.

Any health record copied for review by any such designated physician or clinical psychologist shall be accompanied by a statement from the custodian of the health record that the individual's treating physician or clinical psychologist determined that the individual's review of his health record would be reasonably likely to endanger the life or physical safety of the individual or would be reasonably likely to cause substantial harm to a person referenced in the health record who is not a health care provider.

Further, nothing herein shall be construed as giving, or interpreted to bestow the right to receive copies of, or otherwise obtain access to, psychotherapy notes to any individual or any person authorized to act on his behalf.

G. A written authorization to allow release of an individual's health records shall substantially include the following information:

AUTHORIZATION TO RELEASE CONFIDENTIAL HEALTH RECORDS

Individual's Name ________________________________________

Health Care Entity's Name _______________________________

Person, Agency, or Health Care Entity to whom disclosure is to be made

__________________________________________________________________

Information or Health Records to be disclosed

__________________________________________________________________

Purpose of Disclosure or at the Request of the Individual

__________________________________________________________________

As the person signing this authorization, I understand that I am giving my permission to the above-named health care entity for disclosure of confidential health records. I understand that the health care entity may not condition treatment or payment on my willingness to sign this authorization unless the specific circumstances under which such conditioning is permitted by law are applicable and are set forth in this authorization. I also understand that I have the right to revoke this authorization at any time, but that my revocation is not effective until delivered in writing to the person who is in possession of my health records and is not effective as to health records already disclosed under this authorization. A copy of this authorization and a notation concerning the persons or agencies to whom disclosure was made shall be included with my original health records. I understand that health information disclosed under this authorization might be redisclosed by a recipient and may, as a result of such disclosure, no longer be protected to the same extent as such health information was protected by law while solely in the possession of the health care entity.

This authorization expires on (date) or (event) ________________________________________

Signature of Individual or Individual's Legal Representative if Individual is Unable to Sign

__________________________________________________________________

Relationship or Authority of Legal Representative

__________________________________________________________________

Date of Signature ________________________________________

H. Pursuant to this subsection:

1. Unless excepted from these provisions in subdivision 9, no party to a civil, criminal or administrative action or proceeding shall request the issuance of a subpoena duces tecum for another party's health records or cause a subpoena duces tecum to be issued by an attorney unless a copy of the request for the subpoena or a copy of the attorney-issued subpoena is provided to the other party's counsel or to the other party if pro se, simultaneously with filing the request or issuance of the subpoena. No party to an action or proceeding shall request or cause the issuance of a subpoena duces tecum for the health records of a nonparty witness unless a copy of the request for the subpoena or a copy of the attorney-issued subpoena is provided to the nonparty witness simultaneously with filing the request or issuance of the attorney-issued subpoena.

No subpoena duces tecum for health records shall set a return date earlier than 15 days from the date of the subpoena except by order of a court or administrative agency for good cause shown. When a court or administrative agency directs that health records be disclosed pursuant to a subpoena duces tecum earlier than 15 days from the date of the subpoena, a copy of the order shall accompany the subpoena.

Any party requesting a subpoena duces tecum for health records or on whose behalf the subpoena duces tecum is being issued shall have the duty to determine whether the individual whose health records are being sought is pro se or a nonparty.

In instances where health records being subpoenaed are those of a pro se party or nonparty witness, the party requesting or issuing the subpoena shall deliver to the pro se party or nonparty witness together with the copy of the request for subpoena, or a copy of the subpoena in the case of an attorney-issued subpoena, a statement informing them of their rights and remedies. The statement shall include the following language and the heading shall be in boldface capital letters:

NOTICE TO INDIVIDUAL

The attached document means that (insert name of party requesting or causing issuance of the subpoena) has either asked the court or administrative agency to issue a subpoena or a subpoena has been issued by the other party's attorney to your doctor, other health care providers (names of health care providers inserted here) or other health care entity (name of health care entity to be inserted here) requiring them to produce your health records. Your doctor, other health care provider or other health care entity is required to respond by providing a copy of your health records. If you believe your health records should not be disclosed and object to their disclosure, you have the right to file a motion with the clerk of the court or the administrative agency to quash the subpoena. If you elect to file a motion to quash, such motion must be filed within 15 days of the date of the request or of the attorney-issued subpoena. You may contact the clerk's office or the administrative agency to determine the requirements that must be satisfied when filing a motion to quash and you may elect to contact an attorney to represent your interest. If you elect to file a motion to quash, you must notify your doctor, other health care provider(s), or other health care entity, that you are filing the motion so that the health care provider or health care entity knows to send the health records to the clerk of court or administrative agency in a sealed envelope or package for safekeeping while your motion is decided.

2. Any party filing a request for a subpoena duces tecum or causing such a subpoena to be issued for an individual's health records shall include a Notice in the same part of the request in which the recipient of the subpoena duces tecum is directed where and when to return the health records. Such notice shall be in boldface capital letters and shall include the following language:

NOTICE TO HEALTH CARE ENTITIES

A COPY OF THIS SUBPOENA DUCES TECUM HAS BEEN PROVIDED TO THE INDIVIDUAL WHOSE HEALTH RECORDS ARE BEING REQUESTED OR HIS COUNSEL. YOU OR THAT INDIVIDUAL HAS THE RIGHT TO FILE A MOTION TO QUASH (OBJECT TO) THE ATTACHED SUBPOENA. IF YOU ELECT TO FILE A MOTION TO QUASH, YOU MUST FILE THE MOTION WITHIN 15 DAYS OF THE DATE OF THIS SUBPOENA.

YOU MUST NOT RESPOND TO THIS SUBPOENA UNTIL YOU HAVE RECEIVED WRITTEN CERTIFICATION FROM THE PARTY ON WHOSE BEHALF THE SUBPOENA WAS ISSUED THAT THE TIME FOR FILING A MOTION TO QUASH HAS ELAPSED AND THAT:

NO MOTION TO QUASH WAS FILED; OR

ANY MOTION TO QUASH HAS BEEN RESOLVED BY THE COURT OR THE ADMINISTRATIVE AGENCY AND THE DISCLOSURES SOUGHT ARE CONSISTENT WITH SUCH RESOLUTION.

IF YOU RECEIVE NOTICE THAT THE INDIVIDUAL WHOSE HEALTH RECORDS ARE BEING REQUESTED HAS FILED A MOTION TO QUASH THIS SUBPOENA, OR IF YOU FILE A MOTION TO QUASH THIS SUBPOENA, YOU MUST SEND THE HEALTH RECORDS ONLY TO THE CLERK OF THE COURT OR ADMINISTRATIVE AGENCY THAT ISSUED THE SUBPOENA OR IN WHICH THE ACTION IS PENDING AS SHOWN ON THE SUBPOENA USING THE FOLLOWING PROCEDURE:

PLACE THE HEALTH RECORDS IN A SEALED ENVELOPE AND ATTACH TO THE SEALED ENVELOPE A COVER LETTER TO THE CLERK OF COURT OR ADMINISTRATIVE AGENCY WHICH STATES THAT CONFIDENTIAL HEALTH RECORDS ARE ENCLOSED AND ARE TO BE HELD UNDER SEAL PENDING A RULING ON THE MOTION TO QUASH THE SUBPOENA. THE SEALED ENVELOPE AND THE COVER LETTER SHALL BE PLACED IN AN OUTER ENVELOPE OR PACKAGE FOR TRANSMITTAL TO THE COURT OR ADMINISTRATIVE AGENCY.

3. Upon receiving a valid subpoena duces tecum for health records, health care entities shall have the duty to respond to the subpoena in accordance with the provisions of subdivisions 4, 5, 6, 7, and 8.

4. Except to deliver to a clerk of the court or administrative agency subpoenaed health records in a sealed envelope as set forth, health care entities shall not respond to a subpoena duces tecum for such health records until they have received a certification as set forth in subdivision 5 or 8 from the party on whose behalf the subpoena duces tecum was issued.

If the health care entity has actual receipt of notice that a motion to quash the subpoena has been filed or if the health care entity files a motion to quash the subpoena for health records, then the health care entity shall produce the health records, in a securely sealed envelope, to the clerk of the court or administrative agency issuing the subpoena or in whose court or administrative agency the action is pending. The court or administrative agency shall place the health records under seal until a determination is made regarding the motion to quash. The securely sealed envelope shall only be opened on order of the judge or administrative agency. In the event the court or administrative agency grants the motion to quash, the health records shall be returned to the health care entity in the same sealed envelope in which they were delivered to the court or administrative agency. In the event that a judge or administrative agency orders the sealed envelope to be opened to review the health records in camera, a copy of the order shall accompany any health records returned to the health care entity. The health records returned to the health care entity shall be in a securely sealed envelope.

5. If no motion to quash is filed within 15 days of the date of the request or of the attorney-issued subpoena, the party on whose behalf the subpoena was issued shall have the duty to certify to the subpoenaed health care entity that the time for filing a motion to quash has elapsed and that no motion to quash was filed. Any health care entity receiving such certification shall have the duty to comply with the subpoena duces tecum by returning the specified health records by either the return date on the subpoena or five days after receipt of the certification, whichever is later.

6. In the event that the individual whose health records are being sought files a motion to quash the subpoena, the court or administrative agency shall decide whether good cause has been shown by the discovering party to compel disclosure of the individual's health records over the individual's objections. In determining whether good cause has been shown, the court or administrative agency shall consider (i) the particular purpose for which the information was collected; (ii) the degree to which the disclosure of the records would embarrass, injure, or invade the privacy of the individual; (iii) the effect of the disclosure on the individual's future health care; (iv) the importance of the information to the lawsuit or proceeding; and (v) any other relevant factor.

7. Concurrent with the court or administrative agency's resolution of a motion to quash, if subpoenaed health records have been submitted by a health care entity to the court or administrative agency in a sealed envelope, the court or administrative agency shall: (i) upon determining that no submitted health records should be disclosed, return all submitted health records to the health care entity in a sealed envelope; (ii) upon determining that all submitted health records should be disclosed, provide all the submitted health records to the party on whose behalf the subpoena was issued; or (iii) upon determining that only a portion of the submitted health records should be disclosed, provide such portion to the party on whose behalf the subpoena was issued and return the remaining health records to the health care entity in a sealed envelope.

8. Following the court or administrative agency's resolution of a motion to quash, the party on whose behalf the subpoena duces tecum was issued shall have the duty to certify in writing to the subpoenaed health care entity a statement of one of the following:

a. All filed motions to quash have been resolved by the court or administrative agency and the disclosures sought in the subpoena duces tecum are consistent with such resolution; and, therefore, the health records previously delivered in a sealed envelope to the clerk of the court or administrative agency will not be returned to the health care entity;

b. All filed motions to quash have been resolved by the court or administrative agency and the disclosures sought in the subpoena duces tecum are consistent with such resolution and that, since no health records have previously been delivered to the court or administrative agency by the health care entity, the health care entity shall comply with the subpoena duces tecum by returning the health records designated in the subpoena by the return date on the subpoena or five days after receipt of certification, whichever is later;

c. All filed motions to quash have been resolved by the court or administrative agency and the disclosures sought in the subpoena duces tecum are not consistent with such resolution; therefore, no health records shall be disclosed and all health records previously delivered in a sealed envelope to the clerk of the court or administrative agency will be returned to the health care entity;

d. All filed motions to quash have been resolved by the court or administrative agency and the disclosures sought in the subpoena duces tecum are not consistent with such resolution and that only limited disclosure has been authorized. The certification shall state that only the portion of the health records as set forth in the certification, consistent with the court or administrative agency's ruling, shall be disclosed. The certification shall also state that health records that were previously delivered to the court or administrative agency for which disclosure has been authorized will not be returned to the health care entity; however, all health records for which disclosure has not been authorized will be returned to the health care entity; or

e. All filed motions to quash have been resolved by the court or administrative agency and the disclosures sought in the subpoena duces tecum are not consistent with such resolution and, since no health records have previously been delivered to the court or administrative agency by the health care entity, the health care entity shall return only those health records specified in the certification, consistent with the court or administrative agency's ruling, by the return date on the subpoena or five days after receipt of the certification, whichever is later.

A copy of the court or administrative agency's ruling shall accompany any certification made pursuant to this subdivision.

9. The provisions of this subsection have no application to subpoenas for health records requested under § 8.01-413, or issued by a duly authorized administrative agency conducting an investigation, audit, review or proceedings regarding a health care entity's conduct.

The provisions of this subsection shall apply to subpoenas for the health records of both minors and adults.

Nothing in this subsection shall have any effect on the existing authority of a court or administrative agency to issue a protective order regarding health records, including, but not limited to, ordering the return of health records to a health care entity, after the period for filing a motion to quash has passed.

A subpoena for substance abuse records must conform to the requirements of federal law found in 42 C.F.R. Part 2, Subpart E.

I. Health care entities may testify about the health records of an individual in compliance with §§ 8.01-399 and 8.01-400.2.

J. If an individual requests a copy of his health record from a health care entity, the health care entity may impose a reasonable cost-based fee, which shall include only the cost of supplies for and labor of copying the requested information, postage when the individual requests that such information be mailed, and preparation of an explanation or summary of such information as agreed to by the individual. For the purposes of this section, "individual" shall subsume a person with authority to act on behalf of the individual who is the subject of the health record in making decisions related to his health care.

K. Nothing in this section shall prohibit a health care provider who prescribes or dispenses a controlled substance required to be reported to the Prescription Monitoring Program established pursuant to Chapter 25.2 (§ 54.1-2519 et seq.) of Title 54.1 to a patient from disclosing information obtained from the Prescription Monitoring Program and contained in a patient's health care record to another health care provider when such disclosure is related to the care or treatment of the patient who is the subject of the record.

1997, c. 682; 1998, c. 470; 1999, cc. 812, 956, 1010; 2000, cc. 810, 813, 923, 927; 2001, c. 671; 2002, cc. 568, 658, 835, 860; 2003, cc. 471, 907, 983; 2004, cc. 49, 64, 65, 66, 67, 163, 773, 1014, 1021; 2005, cc. 39, 101, 642, 697; 2006, c. 433; 2007, c. 497; 2008, cc. 315, 782, 850, 870; 2009, cc. 606, 651, 813, 840; 2010, cc. 185, 340, 406, 456, 524, 778, 825; 2011, cc. 499, 668, 798, 812, 844, 871; 2012, cc. 386, 402, 479.



§ 32.1-127.1:04. Use or disclosure of certain protected health information required

A. The coordination of prevention and control of disease, injury, or disability and the delivery of health care benefits are hereby declared to be (i) necessary public health activities; (ii) necessary health oversight activities for the integrity of the health care system; and (iii) necessary to prevent serious harm and serious threats to the health and safety of individuals and the public.

B. The Departments of Health, Medical Assistance Services, Behavioral Health and Developmental Services, and Social Services, and the Departments for Aging and Rehabilitative Services, the Blind and Vision Impaired, and the Deaf and Hard-of-Hearing, or any successors in interest thereof shall establish a secure system for sharing protected health information that may be necessary for the coordination of prevention and control of disease, injury, or disability and for the delivery of health care benefits when such protected information concerns individuals who (i) have contracted a reportable disease, including exposure to a toxic substance, as required by the Board of Health pursuant to § 32.1-35 or other disease or disability required to be reported by law; (ii) are the subjects of public health surveillance, public health investigations, or public health interventions or are applicants for or recipients of medical assistance services; (iii) have been or are the victims of child abuse or neglect or domestic violence; or (iv) may present a serious threat to health or safety of a person or the public or may be subject to a serious threat to their health or safety. For the purposes of this section, "public health interventions" shall include the services provided through the Departments for Aging and Rehabilitative Services, the Blind and Vision Impaired, and the Deaf and Hard-of-Hearing, or any successors in interest thereof.

Pursuant to the regulations concerning patient privacy promulgated by the federal Department of Health and Human Services, covered entities may disclose protected health information to the secure system without obtaining consent or authorization for such disclosure. Such protected health information shall be used exclusively for the purposes established in this section.

C. The Office of the Attorney General shall advise the Departments of Health, Medical Assistance Services, Behavioral Health and Developmental Services, and Social Services and the Departments for Aging and Rehabilitative Services, the Blind and Vision Impaired, and the Deaf and Hard-of-Hearing, or any successors in interest thereof, in the implementation of this section.

2002, c. 835; 2003, c. 464; 2009, cc. 813, 840; 2012, cc. 803, 835.



§ 32.1-127.1:05. Breach of medical information notification

A. As used in this section:

"Breach of the security of the system" means unauthorized access and acquisition of unencrypted and unredacted computerized data that compromises the security, confidentiality, or integrity of medical information maintained by an entity. Good faith acquisition of medical information by an employee or agent of an entity for the purposes of the entity is not a breach of the security of the system, provided that the medical information is not used for a purpose other than a lawful purpose of the entity or subject to further unauthorized disclosure.

"Encrypted" means the transformation of data through the use of an algorithmic process into a form in which there is a low probability of assigning meaning without the use of a confidential process or key, or the securing of the information by another method that renders the data elements unreadable or unusable.

"Entity" means any authority, board, bureau, commission, district or agency of the Commonwealth or of any political subdivision of the Commonwealth, including cities, towns and counties, municipal councils, governing bodies of counties, school boards and planning commissions; boards of visitors of public institutions of higher education; and other organizations, corporations, or agencies in the Commonwealth supported wholly or principally by public funds.

"Medical information" means the first name or first initial and last name in combination with and linked to any one or more of the following data elements that relate to a resident of the Commonwealth, when the data elements are neither encrypted nor redacted:

1. Any information regarding an individual's medical or mental health history, mental or physical condition, or medical treatment or diagnosis by a health care professional; or

2. An individual's health insurance policy number or subscriber identification number, any unique identifier used by a health insurer to identify the individual, or any information in an individual's application and claims history, including any appeals records.

The term does not include information that is lawfully obtained from publicly available information, or from federal, state, or local government records lawfully made available to the general public.

"Notice" means:

1. Written notice to the last known postal address in the records of the entity;

2. Telephone notice;

3. Electronic notice; or

4. Substitute notice, if the entity required to provide notice demonstrates that the cost of providing notice will exceed $50,000, the affected class of Virginia residents to be notified exceeds 100,000 residents, or the entity does not have sufficient contact information or consent to provide notice as described in subdivisions 1, 2, or 3 of this definition. Substitute notice consists of the following:

a. E-mail notice if the entity has e-mail addresses for the members of the affected class of residents;

b. Conspicuous posting of the notice on the website of the entity if the entity maintains a website; and

c. Notice to major statewide media.

Notice required by this section shall include a description of the following:

(1) The incident in general terms;

(2) The type of medical information that was subject to the unauthorized access and acquisition;

(3) The general acts of the entity to protect the personal information from further unauthorized access; and

(4) A telephone number that the person may call for further information and assistance, if one exists.

"Redact" means alteration or truncation of data such that no information regarding an individual's medical history, mental or physical condition, or medical treatment or diagnosis or no more than four digits of a health insurance policy number, subscriber number, or other unique identifier are accessible as part of the medical information.

B. If unencrypted or unredacted medical information was or is reasonably believed to have been accessed and acquired by an unauthorized person, an entity that owns or licenses computerized data that includes medical information shall disclose any breach of the security of the system following discovery or notification of the breach of the security of the system to the Office of the Attorney General, the Commissioner of Health, the subject of the medical information, and any affected resident of the Commonwealth without unreasonable delay. Notice required by this section may be reasonably delayed to allow the entity to determine the scope of the breach of the security of the system and restore the reasonable integrity of the system. Notice required by this section may be delayed if, after the entity notifies a law-enforcement agency, the law-enforcement agency determines and advises the entity that the notice will impede a criminal or civil investigation, or homeland or national security. Notice shall be made without unreasonable delay after the law-enforcement agency determines that the notification will no longer impede the investigation or jeopardize national or homeland security.

C. An entity shall disclose the breach of the security of the system if encrypted information is accessed and acquired in an unencrypted form, or if the security breach involves a person with access to the encryption key.

D. An entity that maintains computerized data that includes medical information that the entity does not own or license shall notify the owner or licensee of the information of any breach of the security of the system without unreasonable delay following discovery of the breach of the security of the system, if the medical information was accessed and acquired by an unauthorized person or the entity reasonably believes the medical information was accessed and acquired by an unauthorized person.

E. In the event an entity provides notice to more than 1,000 persons at one time, pursuant to this section, the entity shall notify, without unreasonable delay, the Office of the Attorney General and the Commissioner of Health of the timing, distribution, and content of the notice.

F. This section shall not apply to (i) a person or entity who is a "covered entity" or "business associate" under the Health Insurance Portability and Accountability Act of 1996 (42 USC § 1320d et seq.) and is subject to requirements for notification in the case of a breach of protected health information (42 USC 17932 et seq.) or (ii) a person or entity who is a non-HIPAA-covered entity subject to the Health Breach Notification Rule promulgated by the Federal Trade Commission pursuant to 42 USC § 17937 et seq.

G. An entity that complies with the notification requirements or procedures pursuant to the rules, regulations, procedures, and guidelines established by the entity's primary or functional state or federal regulator shall be in compliance with this section.

2010, c. 852.



§ 32.1-127.2. Repealed

Repealed by Acts 1991, c. 94 .



§ 32.1-127.3. Immunity from liability for certain free health care services

A. No hospital employee who renders health care services at his place of employment and within the limits of his licensure, certification, or multistate licensure privilege to practice nursing, or, if such employee is not required to be licensed or certified pursuant to Title 54.1, within the scope of his employment, shall be liable for any civil damages for any act or omission resulting from the rendering of such services to a patient of a clinic which is organized in whole or in part for the delivery of health care services without charge unless such act or omission was the result of gross negligence or willful misconduct. Such clinic shall have on record written agreements with each hospital providing such services, and immunity shall apply only to those services provided by the hospital without charge.

B. For the purposes of Article 5 (§ 2.2-1832 et seq.) of Chapter 18 of Title 2.2, any personnel employed by a hospital licensed pursuant to this article and rendering health care services pursuant to subsection A shall be deemed an agent of the Commonwealth and to be acting in an authorized governmental capacity with respect to delivery of such health care services if (i) the hospital has agreed in writing to provide health care services at no charge for patients referred by a clinic organized in whole or in part for the delivery of health care services without charge, (ii) the employing hospital is registered with the Division of Risk Management, and (iii) the employee delivering such services has no legal or financial interest in the clinic from which the patient is referred. The premium for coverage of such hospital employees under the Risk Management Plan shall be paid by the Department of Health.

C. The provisions of this section shall only apply to health care personnel providing care pursuant to subsections A and B during the period in which such care is rendered.

D. Moreover, no officer, director or employee of any such clinic, or the clinic itself, as described in subsection A shall, in the absence of gross negligence or willful misconduct, be liable for civil damages resulting from any act or omission relating to the providing of health care services without charge to patients of the clinic.

E. For the purposes of this section and Article 5 (§ 2.2-1832 et seq.) of Chapter 18 of Title 2.2, "delivery of health care services without charge" shall be deemed to include the delivery of dental or medical services in a dental or medical clinic when a reasonable minimum fee is charged to cover administrative costs.

1993, c. 785; 1994, c. 444; 1996, c. 748; 2000, cc. 618, 632; 2004, c. 49.



§ 32.1-128. Applicability to hospitals and nursing homes for practice of religious tenets

Nothing in this article shall be construed to authorize or require the interference with or prevention of the establishment or operation of a hospital or nursing home for the practice of religious tenets of any recognized church or denomination in the ministration to the sick and suffering by mental or spiritual means without the use of any drug or material remedy, whether gratuitously or for compensation, provided the statutes and regulations on environmental protection and life safety are complied with.

Code 1950, § 32-301; 1972, c. 36; 1979, c. 711.



§ 32.1-129. Application for license

Each application for a hospital or nursing home license shall be made on a form prescribed by the Board. The application shall specify the official name and the kind of hospital or nursing home, the location thereof, the name of the person in charge and such additional relevant information as the Board requires.

Code 1950, § 32-303; 1972, c. 824; 1979, c. 711.



§ 32.1-130. Service charges

A. A service charge of $1.50 per patient bed for which the hospital or nursing home is licensed, but not less than $75 nor more than $500, shall be paid for each license upon issuance and renewal. The service charge for a license for a hospital or nursing home which does not provide overnight inpatient care shall be $75.

B. All service charges received under the provisions of this article shall be paid into a special fund of the Department and are appropriated to the Department for the operation of the hospital and nursing home licensure and inspection program.

Code 1950, § 32-304; 1979, c. 711.



§ 32.1-131. Expiration and renewal of licenses

All licenses shall expire at midnight December 31 of the year issued, or as otherwise specified, and shall be required to be renewed annually.

Code 1950, § 32-304; 1979, c. 711.



§ 32.1-132. Alterations or additions to hospitals and nursing homes; when new license required; use of inpatient hospital beds for furnishing skilled care services

A. Any person who desires to make any substantial alteration or addition to or any material change in any hospital or nursing home shall, before making such change, alteration or addition, submit the proposal therefor to the Commissioner for his approval. The Commissioner shall review the proposal to determine compliance with applicable statutes and regulations of the Board and as soon thereafter as reasonably practicable notify the person that the proposal is or is not approved.

B. If any such alteration, addition or change has the effect of changing the bed capacity or classification of the hospital or nursing home, the licensee shall obtain a new license for the remainder of the license year before beginning operation of additional beds or in the new classification.

C. Notwithstanding any provision of state law to the contrary, any hospital, after sending such written notice as may be required by the Commissioner, may utilize, for a period not to exceed thirty days for any one patient, a maximum of ten percent of its inpatient hospital beds as swing beds for the furnishing of services of the type which, if furnished by a nursing home or certified nursing facility, would constitute skilled care services without complying with nursing home licensure requirements or retaining the services of a licensed nursing home administrator. Such hospital shall amend its plan of care and implement its plan as amended to ensure the overall well-being of patients occupying such beds. Only those hospitals which qualify under § 1883 of Title XVIII and § 1913 of Title XIX of the Social Security Act and are certified as skilled nursing facilities may be reimbursed for such services for Medicare and Medicaid patients.

Code 1950, § 32-305; 1979, c. 711; 1983, c. 533; 1989, c. 618 .



§ 32.1-133. Display of license

The current license shall at all times be posted in each hospital or nursing home in a place readily visible and accessible to the public.

Code 1950, § 32-306; 1979, c. 711.



§ 32.1-134. Family planning information in hospitals providing maternity care

Every hospital providing maternity care shall, prior to releasing each maternity patient, make available to such patient family planning information and a list of family planning clinics located in the Commonwealth, unless medically contraindicated; provided, however, that any such hospital operated under the auspices of a religious institution objecting to distributing lists of family planning clinics on religious grounds shall not be required to distribute them. Such information and lists may include, but need not be limited to, such information and lists as shall be furnished by the Department.

Code 1950, § 32-154; 1960, c. 248; 1977, c. 680; 1978, c. 162; 1979, c. 711.



§ 32.1-134.01. Certain information required for maternity patients

Every licensed nurse midwife, licensed midwife, or hospital providing maternity care shall, prior to releasing each maternity patient, make available to such patient and, if present, to the father of the infant, other relevant family members, or caretakers, information about the incidence of postpartum blues and perinatal depression, information to increase awareness of shaken baby syndrome and the dangers of shaking infants, and information about safe sleep environments for infants that is consistent with current information available from the American Academy of Pediatrics. This information shall be discussed with the maternity patient and the father of the infant, other relevant family members, or caretakers who are present at discharge.

2003, c. 647; 2005, c. 518; 2015, c. 296.



§ 32.1-134.02. Infants; blood sample provided to parents

Every hospital providing maternity care shall offer to obtain a sample of blood from an infant born at the hospital and provide that sample to the mother of the infant.

2011, c. 621.



§ 32.1-134.1. When denial, etc., to duly licensed physician of staff membership or professional privileges improper

It shall be an improper practice for the governing body of a hospital which has twenty-five beds or more and which is required by state law to be licensed to refuse or fail to act within sixty days of a completed application for staff membership or professional privileges or deny or withhold from a duly licensed physician staff membership or professional privileges in such hospital, or to exclude or expel a physician from staff membership in such hospital or curtail, terminate or diminish in any way a physician's professional privileges in such hospital, without stating in writing the reason or reasons therefor, a copy of which shall be provided to the physician. If the reason or reasons stated are unrelated to standards of patient care, patient welfare, violation of the rules and regulations of the institution or staff, the objectives or efficient operations of the institution, or the character or competency of the applicant, or misconduct in any hospital, it shall be deemed an improper practice.

Any physician licensed in this Commonwealth to practice medicine who is aggrieved by any violation of this section shall have the right to seek an injunction from the circuit court of the city or county in which the hospital alleged to have violated this section is located prohibiting any such further violation. The provisions of this section shall not be deemed to impair or affect any other right or remedy; provided that a violation of this section shall not constitute a violation of the provisions of this article for the purposes of § 32.1-135.

1979, c. 711.



§ 32.1-134.2. Clinical privileges for certain practitioners

The grant or denial of clinical privileges to licensed podiatrists and certified nurse midwives licensed as nurse practitioners pursuant to § 54.1-2957 by any hospital licensed in this Commonwealth, and the determination by the hospital of the scope of such privileges, shall be based upon such practitioner's professional license, experience, competence, ability, and judgment, and the reasonable objectives and regulations of the hospital in which such privileges are sought.

Code 1950, § 32-301.1; 1979, c. 40; 1992, c. 452 .



§ 32.1-134.3. Response to applications for clinical privileges

Whenever a podiatrist or certified nurse midwife licensed as a nurse practitioner makes application to any hospital for clinical privileges, the hospital shall either approve or disapprove the application within 120 calendar days after it has received all necessary information to make a determination as provided in § 32.1-134.2 from the practitioner.

1981, c. 166; 1992, c. 452 .



§ 32.1-134.4. Right of podiatrists or nurse practitioners to injunction

Any licensed podiatrist or certified nurse midwife licensed as a nurse practitioner in Virginia who is aggrieved by any violation of § 32.1-134.2 or § 32.1-134.3 shall have the right to seek an injunction from the circuit court of the city or county in which the hospital alleged to have committed the violation is located, prohibiting any further such violation. The provisions of this section shall not be deemed to impair or affect any other right or remedy. A violation of this section, however, shall not constitute a violation of the provisions of this article for the purposes of § 32.1-135.

1983, c. 259; 1992, c. 452 .



§ 32.1-135. Revocation or suspension of license or certification; restriction or prohibition of new admissions to nursing home

A. In accordance with applicable regulations of the Board, the Commissioner (i) may restrict or prohibit new admissions to any nursing home or certified nursing facility, or (ii) may petition the court to impose a civil penalty against any nursing home or certified nursing facility or to appoint a receiver for such nursing home or certified nursing facility, or both, or (iii) may revoke the certification or may revoke or suspend the license of a hospital or nursing home or the certification of any certified nursing facility for violation of any provision of this article or Article 2 (§ 32.1-138 et seq.) of this chapter or of any applicable regulation promulgated under this chapter or for permitting, aiding, or abetting the commission of any illegal act in the hospital or nursing home.

All appeals from notice of imposition of administrative sanctions shall be received in writing within fifteen days of the date of receipt of such notice. The provisions of the Administrative Process Act (§ 2.2-4000 et seq.) shall be applicable to such appeals.

B. If a license or certification is revoked as herein provided, a new license or certification may be issued by the Commissioner after satisfactory evidence is submitted to him that the conditions upon which revocation was based have been corrected and after proper inspection has been made and compliance with all provisions of this article and applicable state and federal law and regulations hereunder has been obtained.

C. Suspension of a license shall in all cases be for an indefinite time. The Commissioner may completely or partially restore a suspended license or certificate when he determines that the conditions upon which suspension was based have been completely or partially corrected and that the interests of the public will not be jeopardized by resumption of operation. No additional service charges shall be required for restoring such license.

Code 1950, § 32-307; 1979, c. 711; 1989, c. 618 .



§ 32.1-135.1. Certain advertisements prohibited

No hospital licensed under the provisions of this chapter shall include in any advertisement death rate statistics in such manner as to suggest the relative quality of health or hospital services.

1988, c. 85.



§ 32.1-135.2. Offer or payment of remuneration in exchange for referral prohibited

No hospital licensed pursuant to this chapter shall knowingly and willfully offer or pay any remuneration directly or indirectly, in cash or in kind, to induce any practitioner of the healing arts or any clinical psychologist to refer an individual or individuals to such hospital. The Board shall adopt regulations as necessary to carry out the provisions of this section. Such regulations shall be developed in conjunction with the State Board of Behavioral Health and Developmental Services and shall be consistent with regulations adopted by such Board pursuant to § 37.2-420. Such regulations shall exclude from the definition of "remuneration" any payments, business arrangements, or payment practices not prohibited by 42 U.S.C. § 1320a, as amended, or any regulations promulgated pursuant thereto.

1990, c. 379; 1996, cc. 937, 980; 2009, cc. 813, 840.



§ 32.1-136. Violation; penalties

Any person owning, establishing, conducting, maintaining, managing or operating a hospital or nursing home which is not licensed as required by this article shall be guilty of a Class 6 felony.

Code 1950, § 32-310; 1962, c. 551; 1979, c. 711.



§ 32.1-137. Certification of medical care facilities under Title XVIII of Social Security Act

The Board shall constitute the sole agency of the Commonwealth to enter into contracts with the United States government for the certification of medical care facilities under Title XVIII of the United States Social Security Act and any amendments thereto and with the Virginia Department of Medical Assistance Services for the certification of medical care facilities under Title XIX of the United States Social Security Act and any amendments thereto.

1979, c. 711; 1989, c. 618 .



§ 32.1-137.01. Posting of charity care policies

All hospitals shall provide written information about the hospital's charity care policies, including policies related to free and discounted care. Such information shall be posted conspicuously in public areas of the hospital, including admissions or registration areas, emergency departments, and associated waiting rooms. Information regarding specific eligibility criteria and procedures for applying for charity care shall be (i) provided to a patient at the time of admission or discharge, or at the time services are provided, (ii) included with any billing statements sent to uninsured patients, and (iii) included on any website maintained by the hospital.

2009, c. 425.



§ 32.1-137.02. Hospital discharge procedures

Before a hospital discharges a patient, it shall, to the extent allowed pursuant to state and federal law, inform and educate the patient, and his family when it is involved in decision making or ongoing care, about his follow-up care, treatment, and services.

2012, cc. 180, 813.



§ 32.1-137.03. Discharge planning; designation of individual to provide care

A. Every hospital (i) shall provide each patient admitted as an inpatient or his legal guardian the opportunity to designate an individual who will care for or assist the patient in his residence following discharge from the hospital and to whom the hospital shall provide information regarding the patient's discharge plan and any follow-up care, treatment, and services that the patient may require and (ii) upon admission, shall record in the patient's medical record the name of the individual designated by the patient, the relationship between the patient and the person, and the person's telephone number and address. If the patient fails or refuses to designate an individual to receive information regarding his discharge plan and any follow-up care, treatment, and services, the hospital shall record the patient's failure or refusal in the patient's medical record. For the purposes of this subsection, "residence" does not include any rehabilitation facility, hospital, nursing home, assisted living facility, or group home.

B. A patient may change the designated individual at any time prior to the patient's release, and the hospital shall record in the patient's medical record the name of the designated individual, the relationship between the patient and the person, and the person's telephone number and address, within 24 hours of such change.

C. Prior to discharging a patient who has designated an individual pursuant to subsection A or B, the hospital shall notify the designated individual of the patient's discharge and shall provide the designated individual with a copy of the patient's discharge plan and instructions and information regarding any follow-up care, treatment, or services that the designated individual will provide and consult with the designated individual regarding the designated individual's ability to provide the care, treatment, or services. Such discharge plan shall include (i) the name and contact information of the designated individual; (ii) a description of the follow-up care, treatment, and services that the patient requires; and (iii) information, including contact information, about any health care, long-term care, or other community-based services and supports necessary for the implementation of the patient's discharge plan. A copy of the discharge plan and any instructions or information provided to the designated individual shall be included in the patient's medical record.

D. The hospital shall provide each individual designated pursuant to subsection A or B the opportunity for a demonstration of specific follow-up care tasks that the designated individual will provide to the patient in accordance with the patient's discharge plan prior to the patient's discharge, including opportunity for the designated individual to ask questions regarding the performance of follow-up care tasks. Such opportunity shall be provided in a culturally competent manner and in the designated individual's native language.

E. Designation of an individual pursuant to subsection A or B shall not create any obligation on the part of the designated individual regarding the provision of any follow-up care, treatment, and services that the patient may require.

F. Nothing in this section shall create a private right of action against any hospital, its employees, or its contractors.

G. No hospital or its employees or contractors shall be liable for any civil damages for any injuries resulting from any act of an individual designated pursuant to subsection A or B related to the provision of or failure to provide follow-up care, treatment, or services pursuant to a patient's discharge plan.

H. Nothing in this section shall interfere with an individual acting under a valid health care directive.

I. The Department shall promulgate regulations for the implementation of this section.

2015, cc. 18, 106.



§ 32.1-137.04. Patient notice of observation or outpatient status

A. A hospital shall provide oral and written notice to any patient placed under observation or in any other outpatient status, or to such patient's authorized representative, informing the patient of his placement in such status if (i) the patient receives onsite services from the hospital and (ii) such onsite services include a hospital bed and meals that are provided in an area of the hospital other than the emergency department. Such oral and written notice shall be provided not later than 24 hours after placement under observation or in any other outpatient status unless the patient has been discharged or has left the hospital prior to the expiration of such 24-hour period.

B. Such written notice shall be written in clear, understandable language and printed in at least 14-point type. The written notice shall include:

1. A statement that the patient is not admitted to the hospital as an inpatient but is under observation or in such other outpatient status;

2. A statement that such observation or other outpatient status may affect the patient's Medicare, Medicaid, or private health insurance coverage of (i) the current hospital services, including medications and pharmaceutical supplies, and (ii) care at a skilled nursing facility or home or community-based care upon the patient's discharge from the hospital; and

3. A statement that the patient should contact the identified hospital representative, his health insurance plan, or the appropriate Center for Medicare & Medicaid Services Beneficiary and Family-Centered Care Quality Improvement Organization for more information on his observation or other outpatient status and any available recourse.

2015, c. 365.



§ 32.1-137.1. Definitions

As used in this and the following article, unless the context indicates otherwise:

"Agent" or "insurance agent," when used without qualification, means an individual, partnership, limited liability company, or corporation that solicits, negotiates, procures or effects contracts of insurance or annuity in this Commonwealth.

"Bureau of Insurance" means the State Corporation Commission acting pursuant to Title 38.2.

"Complaint" means any written communication from a covered person primarily expressing a grievance.

"Covered person" means an individual residing in the Commonwealth, whether a policyholder, subscriber, enrollee, or member of a managed care health insurance plan, who is entitled to health care services or benefits provided, arranged for, paid for or reimbursed pursuant to a managed care health insurance plan under Title 38.2.

"Managed care health insurance plan" means an arrangement for the delivery of health care in which a health carrier as defined in § 38.2-5800 undertakes to provide, arrange for, pay for, or reimburse any of the costs of health care services for a covered person on a prepaid or insured basis which (i) contains one or more incentive arrangements, including any credentialing requirements intended to influence the cost or level of health care services between the health carrier and one or more providers with respect to the delivery of health care services; and (ii) requires or creates benefit payment differential incentives for covered persons to use providers that are directly or indirectly managed, owned, under contract with or employed by the health carrier. Any health maintenance organization as defined in § 38.2-4300 or health carrier that offers preferred provider contracts or policies as defined in § 38.2-3407 or preferred provider subscription contracts as defined in § 38.2-4209 shall be deemed to be offering one or more managed care health insurance plans. For the purposes of this definition, the prohibition of balance billing by a provider shall not be deemed a benefit payment differential incentive for covered persons to use providers who are directly or indirectly managed, owned, under contract with or employed by the health carrier. A single managed care health insurance plan may encompass multiple products and multiple types of benefit payment differentials; however, a single managed care health insurance plan shall encompass only one provider network or set of provider networks.

"Managed care health insurance plan licensee" means a health carrier subject to licensure by the Bureau of Insurance under Title 38.2 who is responsible for a managed care health insurance plan in accordance with Chapter 58 (§ 38.2-5801 et seq.) of Title 38.2.

"Person" means any association, aggregate of individuals, business, company, corporation, individual, joint-stock company, Lloyds type of organization, other organization, partnership, receiver, reciprocal or inter-insurance exchange, trustee or society.

1998, c. 891.



§ 32.1-137.2. Certification of quality assurance; application; issuance; denial; renewal

A. Every managed care health insurance plan licensee shall request a certificate of quality assurance with reference to its managed care health insurance plans simultaneously with filing an initial application to the Bureau of Insurance for licensure. If already licensed by the Bureau of Insurance, every managed care health insurance plan licensee may file an application for quality assurance certification with the Department of Health by December 1, 1998, and shall file an application for quality assurance certification with the Department of Health by December 1, 1999, in order to obtain its certificate of quality assurance by July 1, 2000.

On or before July 1, 2000, the State Health Commissioner shall certify to the Bureau of Insurance that a managed care health insurance plan licensee has been issued a certificate of quality assurance by providing the Bureau of Insurance with a copy of each certificate at the time of issuance.

Application for a certificate of quality assurance shall be made on a form prescribed by the Board and shall be accompanied by a fee based upon a percentage, not to exceed one-tenth of one percent, of the proportion of direct gross premium income on business done in this Commonwealth attributable to the operation of managed care health insurance plans in the preceding biennium, sufficient to cover reasonable costs for the administration of the quality assurance program. Such fee shall not exceed $10,000 per licensee. Whenever the account of the program shows expenses for the past biennium to be more than ten percent greater or lesser than the funds collected, the Board shall revise the fees levied by it for certification so that the fees are sufficient, but not excessive, to cover expenses; provided that such fees shall not exceed the limits set forth in this section. Until July 1, 2014, the Department may utilize such certification funds as are needed in fulfilling its responsibilities pursuant to subsection B of § 32.1-16.

All applications, including those for renewal, shall require (i) a description of the geographic area to be served, with a map clearly delineating the boundaries of the service area or areas, (ii) a description of the complaint system required under § 32.1-137.6, (iii) a description of the procedures and programs established by the licensee to assure both availability and accessibility of adequate personnel and facilities and to assess the quality of health care services provided, and (iv) a list of the licensee's managed care health insurance plans.

B. Every managed care health insurance plan licensee certified under this article shall renew its certificate of quality assurance with the Commissioner biennially by July 1, subject to payment of the fee.

C. The Commissioner shall periodically examine or review each applicant for certificate of quality assurance or for renewal thereof.

No certificate of quality assurance may be issued or renewed unless a managed care health insurance plan licensee has filed a completed application and made payment of a fee pursuant to subsection A of this section and the Commissioner is satisfied, based upon his examination, that, to the extent appropriate for the type of managed care health insurance plan under examination, the managed care health insurance plan licensee has in place and complies with: (i) a complaint system for reasonable and adequate procedures for the timely resolution of written complaints pursuant to § 32.1-137.6; (ii) a reasonable and adequate system for assessing the satisfaction of its covered persons; (iii) a system to provide for reasonable and adequate availability of and accessibility to health care services for its covered persons; (iv) reasonable and adequate policies and procedures to encourage the appropriate provision and use of preventive services for its covered persons; (v) reasonable and adequate standards and procedures for credentialing and recredentialing the providers with whom it contracts; (vi) reasonable and adequate procedures to inform its covered persons and providers of the managed care health insurance plan licensee's policies and procedures; (vii) reasonable and adequate systems to assess, measure, and improve the health status of covered persons, including outcome measures, (viii) reasonable and adequate policies and procedures to ensure confidentiality of medical records and patient information to permit effective and confidential patient care and quality review; (ix) reasonable, timely and adequate requirements and standards pursuant to § 32.1-137.9; and (x) such other requirements as the Board may establish by regulation consistent with this article.

Upon the issuance or reissuance of a certificate, the Commissioner shall provide a copy of such certificate to the Bureau of Insurance.

D. Upon determining to deny a certificate, the Commissioner shall notify such applicant in writing stating the reasons for the denial of a certificate. A copy of such notification of denial shall be provided to the Bureau of Insurance. Appeals from a notification of denial shall be brought by a certificate applicant pursuant to the process set forth in § 32.1-137.5.

E. The State Corporation Commission shall give notice to the Commissioner of its intention to issue an order based upon a finding of insolvency, hazardous financial condition, or impairment of net worth or surplus to policyholders or an order suspending or revoking the license of a managed care health insurance plan licensee; and the Commissioner shall notify the Bureau of Insurance when he has reasonable cause to believe that a recommendation for the suspension or revocation of a certificate of quality assurance or the denial or nonrenewal of such a certificate may be made pursuant to this article. Such notifications shall be privileged and confidential and shall not be subject to subpoena.

F. No certificate of quality assurance issued pursuant to this article may be transferred or assigned without approval of the Commissioner.

1998, c. 891; 2013, cc. 670, 679.



§ 32.1-137.3. Regulations

Consistent with its duties to protect the health, safety, and welfare of the public, the Board shall promulgate regulations, consistent with this article, governing the quality of care provided to covered persons by a managed care health insurance plan licensee through its managed care health insurance plans on or before December 1, 1999. The regulations may incorporate or apply nationally recognized, generally accepted, quality standards developed by private accreditation entities, if such standards exist and as appropriate for the type of managed care health insurance plan. The regulations shall also include guidelines for the Commissioner to determine, in consultation with the Bureau of Insurance, when the imposition of administrative sanctions as set forth in § 32.1-137.5 or initiation of court proceedings or both are appropriate in order to ensure prompt correction of violations discovered on any examination, review, or investigation conducted by the Department pursuant to provisions of this article.

1998, c. 891.



§ 32.1-137.4. Examination, review or investigation

A. The Commissioner shall cause each managed care health insurance plan licensee subject to certification under this article to be examined or reviewed for each new application and to be periodically examined or reviewed at reasonable times thereafter, including both for complaint investigation and for renewal compliance. Such examinations or reviews shall consider the compliance of the managed care health insurance plan licensee with the regulations promulgated under § 32.1-137.3.

In lieu of or in addition to making his own examination of the managed care health insurance plan licensee, the Commissioner may accept the report of an examination of the licensee under similar laws of another state, similar regulatory agency, state health commissioner, or accreditation entity.

B. Any examiner authorized by the Commissioner shall, so far as necessary for the purposes of the examination or review, have access during regular business hours to the premises and to any books, records, files, or property of the licensee as far as they directly relate to the quality of care provided by the licensee. All material copied or recorded or received shall be privileged and confidential and shall not be subject to subpoena.

C. Every person from whom information is sought, in an investigation of a complaint pursuant to this article against a managed care health insurance plan licensee, shall cooperate in producing or allowing reasonable access during regular business hours to the books, records, files, accounts, papers, documents, and any or all computer or other recordings of the licensee being examined or those of any person delivering health care services under contract, affiliation, delegation or other arrangement directly relevant to the investigation. Such information shall be limited to that which is relevant to the investigation in question, as specified in regulations promulgated pursuant to this article. All material copied or recorded or received shall be privileged and confidential, and shall not be subject to subpoena.

D. The refusal of any licensee, by its officers, directors, employees or agents, to submit to examination or review or to comply with any reasonable written request of the examiners shall be grounds for suspension, revocation, denial, or nonrenewal of any certificate of quality assurance held by the licensee. Any such proceedings for suspension, revocation, denial or nonrenewal of any certificate shall be conducted pursuant to § 32.1-137.5.

1998, c. 891.



§ 32.1-137.5. Civil penalties; probation; suspension; restriction or prohibition of new enrollments to managed care health insurance plan licensee; revocation or nonrenewal of certificate of quality assurance; appeal process; correction

A. In accordance with applicable regulations of the Board and in consultation with the Bureau of Insurance, the Commissioner (i) may impose civil penalties, which shall not exceed $1,000 per incident of noncompliance, to a maximum of $10,000 for a series of related incidents of noncompliance, (ii) may place a certificate holder on probation, (iii) may temporarily suspend a certificate of quality assurance of a managed care health insurance plan licensee, (iv) may, with the concurrence of the Bureau of Insurance, temporarily restrict or prohibit new enrollments into a managed care health insurance plan, or (v) may revoke or not renew a certificate of quality assurance and certify to the State Corporation Commission that a managed care health insurance plan licensee or its managed care health insurance plan is unable to fulfill its obligations to furnish quality health care services as set forth in this article. Fines payable under this section shall be paid into the Literary Fund.

B. When examination or review or complaint investigation by the Department results in a finding of noncompliance with the provisions of this article or the regulations of the Board, the managed care health insurance plan licensee or applicant shall be provided written notice and a report specifying the findings of noncompliance and providing an opportunity to be heard in no fewer than thirty days by the Commissioner's adjudication officer in a proceeding under § 2.2-4019. A copy of the notice and report shall be provided to the Bureau of Insurance. Such proceeding shall be separate from the regulatory office of the Department that conducted the examination, review, or investigation and shall be closed and confidential. The records of the proceedings shall be privileged and confidential and shall not be subject to subpoena.

The adjudication officer shall provide a recommendation to the Commissioner, including findings of fact, conclusions, and appropriate disciplinary action or sanction. The Commissioner shall promptly notify the Bureau of Insurance if the recommended disciplinary action or sanction proposes probation, suspension, nonrenewal, or revocation of a certificate of quality assurance, or the temporary restriction or prohibition of new enrollments in a managed care health insurance plan. The Commissioner may affirm, modify, or reverse such recommendation and shall issue a final decision.

The Commissioner's decision may be appealed directly to a circuit court under Article 4 (§ 2.2-4025 et seq.) of the Administrative Process Act. The only parties to the case shall be the managed care health insurance plan licensee and the Department. The Commissioner shall promptly notify the Bureau of Insurance of the commencement and final determination of an appeals proceeding.

C. If a certificate of quality assurance has been revoked or suspended or a certificate holder has been placed on probation, a new certificate may be issued or the suspension may be terminated or the probation removed by the Commissioner after satisfactory evidence is submitted to him that the conditions upon which revocation, suspension, or probation was based have been corrected and after proper examination has been made and compliance with all provisions of this article and the regulations of the Board has been shown.

1998, c. 891.



§ 32.1-137.6. Complaint system

A. Each managed care health insurance plan licensee subject to § 32.1-137.2 shall establish and maintain for each of its managed care health insurance plans a complaint system approved by the Commissioner and the Bureau of Insurance to provide reasonable procedures for the resolution of written complaints in accordance with the requirements established under this article and Title 38.2, and shall include the following:

1. A record of the complaints shall be maintained for the period set forth in § 32.1-137.16 for review by the Commissioner.

2. Each managed care health insurance plan licensee shall provide complaint forms and/or written procedures to be given to covered persons who wish to register written complaints. Such forms or procedures shall include the address and telephone number of the managed care licensee to which complaints shall be directed and the mailing address, telephone number, and the electronic mail address of the Office of the Managed Care Ombudsman established pursuant to § 38.2-5904 and shall also specify any required limits imposed by or on behalf of the managed care health insurance plan. Such forms and written procedures shall include a clear and understandable description of the covered person's right to appeal adverse determinations pursuant to § 32.1-137.15.

B. The Commissioner, in cooperation with the Bureau of Insurance, shall examine the complaint system. The effectiveness of the complaint system of the managed care health insurance plan licensee in allowing covered persons, or their duly authorized representatives, to have issues regarding quality of care appropriately resolved under this article shall be assessed by the State Health Commissioner under this article. Compliance by the health carrier and its managed care health insurance plans with the terms and procedures of the complaint system, as well as the provisions of Title 38.2, shall be assessed by the Bureau of Insurance.

C. As part of the renewal of a certificate, each managed care health insurance plan licensee shall submit to the Commissioner and to the Office of the Managed Care Ombudsman an annual complaint report in a form agreed and prescribed by the Board and the Bureau of Insurance. The complaint report shall include, but shall not be limited to (i) a description of the procedures of the complaint system, (ii) the total number of complaints handled through the complaint system, (iii) the disposition of the complaints, (iv) a compilation of the nature and causes underlying the complaints filed, (v) the time it took to process and resolve each complaint, and (vi) the number, amount, and disposition of malpractice claims adjudicated during the year with respect to any of the managed care health insurance plan's health care providers.

The Department of Human Resource Management and the Department of Medical Assistance Services shall file similar periodic reports with the Commissioner, in a form prescribed by the Board, providing appropriate information on all complaints received concerning quality of care and utilization review under their respective health benefits program and managed care health insurance plan licensee contractors.

D. The Commissioner shall examine the complaint system under subsection B for compliance of the complaint system with respect to quality of care and shall require corrections or modifications as deemed necessary.

E. The Commissioner shall have no jurisdiction to adjudicate individual controversies arising under this article.

F. The Commissioner of Health or the nonprofit organization pursuant to § 32.1-276.4 may prepare a summary of the information submitted pursuant to this provision and § 32.1-122.10:01 to be included in the patient level data base.

1998, cc. 744, 891; 1999, cc. 643, 649; 2000, cc. 66, 657, 922; 2011, c. 788.



§ 32.1-137.7. Definitions

As used in this article:

"Adverse determination" means a determination by the managed care health insurance plan or its designee utilization review entity that, based upon information provided, a request for a benefit upon application of any utilization review technique does not meet the managed care health insurance plan's requirements for medical necessity, appropriateness, health care setting, level of care, or effectiveness or is determined to be experimental or investigational and the requested benefit is therefore denied, reduced, or terminated or payment is not provided or made, in whole or in part, for the benefit. When the policy, contract, plan, certificate, or evidence of coverage includes coverage for prescription drugs and the health service rendered or proposed to be rendered is a prescription for the alleviation of cancer pain, any adverse determination shall be made within 24 hours of the request for coverage.

"Commission" means the Virginia State Corporation Commission.

"Covered person" means a subscriber, policyholder, member, enrollee or dependent, as the case may be, under a policy or contract issued or issued for delivery in Virginia by a managed care health insurance plan licensee, insurer, health services plan, or preferred provider organization.

"Evidence of coverage" includes any certificate, individual or group agreement or contract, or identification card or related documents issued in conjunction with the certificate, agreement or contract, issued to a subscriber setting out the coverage and other rights to which a covered person is entitled.

"Final adverse determination" means an adverse determination involving a covered benefit that has been upheld by a managed care health insurance plan, or its designee utilization review entity, at the completion of the managed care health insurance plan's internal appeal process.

"Medical director" means a physician licensed to practice medicine in the Commonwealth of Virginia who is an employee of a utilization review entity responsible for compliance with the provisions of this article.

"Peer of the treating health care provider" means a physician or other health care professional who holds a nonrestricted license in the Commonwealth of Virginia or under a comparable licensing law of a state of the United States and in the same or similar specialty as typically manages the medical condition, procedure or treatment under review.

"Physician advisor" means a physician licensed to practice medicine in the Commonwealth of Virginia or under a comparable licensing law of a state of the United States who provides medical advice or information to a private review agent or a utilization review entity in connection with its utilization review activities.

"Private review agent" means a person or entity performing utilization reviews, except that the term shall not include the following entities or employees of any such entity so long as they conduct utilization reviews solely for subscribers, policyholders, members or enrollees:

1. A health maintenance organization authorized to transact business in Virginia; or

2. A health insurer, hospital service corporation, health services plan or preferred provider organization authorized to offer health benefits in this Commonwealth.

"Treating health care provider" or "provider" means a licensed health care provider who renders or proposes to render health care services to a covered person.

"Utilization review" means a system for reviewing the necessity, appropriateness and efficiency of hospital, medical or other health care services rendered or proposed to be rendered to a patient or group of patients for the purpose of determining whether such services should be covered or provided by an insurer, health services plan, managed care health insurance plan licensee, or other entity or person. For purposes of this article, "utilization review" shall include, but not be limited to, preadmission, concurrent and retrospective medical necessity determination, and review related to the appropriateness of the site at which services were or are to be delivered. "Utilization review" shall not include (i) any review of issues concerning insurance contract coverage or contractual restrictions on facilities to be used for the provision of services, (ii) any review of patient information by an employee of or consultant to any licensed hospital for patients of such hospital, or (iii) any determination by an insurer as to the reasonableness and necessity of services for the treatment and care of an injury suffered by an insured for which reimbursement is claimed under a contract of insurance covering any classes of insurance defined in §§ 38.2-117, 38.2-118, 38.2-119, 38.2-124, 38.2-125, 38.2-126, 38.2-130, 38.2-131, 38.2-132, and 38.2-134.

"Utilization review entity" or "entity" means a person or entity performing utilization review.

"Utilization review plan" or "plan" means a written procedure for performing review.

1998, cc. 129, 891; 1999, c. 857; 2000, c. 564; 2011, c. 788.



§ 32.1-137.8. Application to and compliance by utilization review entities

A. No utilization review entity shall perform utilization review with regard to hospital, medical or other health care resources rendered or proposed to be rendered to a covered person except in accordance with the requirements and standards set forth in this article.

B. This article shall not apply to utilization review performed under contract with the federal government for utilization review of patients eligible for hospital services under Title XVIII of the Social Security Act or under contract with a plan otherwise exempt from operation of this chapter pursuant to the Employee Retirement Income Security Act of 1974.

C. This article shall not apply to private review agents subject to Article 2.1 (§ 32.1-138.6 et seq.) of Chapter 5 of Title 32.1 of the Code of Virginia.

D. This article shall not apply to programs administered by the Department of Medical Assistance Services or under contract with the Department of Medical Assistance Services.

1998, cc. 129, 891.



§ 32.1-137.9. Requirements and standards for utilization review entities

A. Each entity shall establish reasonable and prudent standards and criteria to be applied in utilization review determinations with input from physician advisors representing major areas of specialty and certified by the boards of the various American medical specialties. Such standards shall be objective, clinically valid, and compatible with established principles of health care. Such standards shall further be established so as to be sufficiently flexible to allow deviations from norms when justified on case-by-case bases.

The entity shall make available to any provider or covered person, upon written request, a list of such physician advisors and their major areas of specialty, as well as the standards and criteria established in accordance with this section except as prohibited in accordance with copyright laws.

B. An adverse determination shall be made only in accordance with § 32.1-137.13.

C. Each entity shall have a process for reconsideration of an adverse determination in accordance with § 32.1-137.14 and an appeals process in accordance with § 32.1-137.15.

D. Each entity shall make arrangements to use the services of physician advisors who are specialists in the various categories of health care on "per need" or "as needed" bases in conducting utilization review.

E. Each entity shall have review staff who are properly qualified, trained and supervised, and supported by a physician advisor, to carry out its review determinations.

F. Each entity shall notify its covered persons of the review process, including the appeals process, and shall so notify the covered person's provider upon written request by the provider. An Evidence of Coverage shall contain a clear and complete statement, if a contract, or a reasonably complete summary, if a certificate, of the process for reconsideration of an adverse determination rendered under § 32.1-137.13, as required by § 32.1-137.14, and the process for internal appeal from an adverse determination under § 32.1-137.15.

G. Each entity shall communicate its utilization review decision no later than two business days after receipt by the entity of all information necessary to complete the review.

H. Each entity shall have a representative, authorized to approve utilization review determinations, available to covered persons and providers in accordance with § 32.1-137.11.

I. The Commissioner shall have the right to determine that an entity has complied with the requirement that the entity establish reasonable and prudent requirements and standards pursuant to this section.

1998, c. 891; 2011, c. 788.



§ 32.1-137.10. Utilization review plan required

A. Each utilization review entity subject to this article shall adopt a utilization review plan that contains procedures for complying with the requirements and standards of § 32.1-137.9 and other applicable provisions of this article. Such plan shall contain, at a minimum, the following:

1. Specific procedures to be used in review determinations, including an expedited review of no more than twenty-four hours for review determinations relating to prescriptions for the alleviation of cancer pain;

2. A provision for advance notice to covered persons of any requirements for certification of the health care setting or pre-approval of the necessity of health care service or any other prerequisites to approval of payment;

3. A provision for advance notice to covered persons that compliance with the review process is not a guarantee of benefits or payment under the health benefit plan;

4. A provision for a process for reconsideration of adverse decisions in accordance with § 32.1-137.14 and an appeals process in accordance with § 32.1-137.15; and

5. Policies and procedures designed to ensure confidentiality of patient-specific medical records and information in accordance with subsection C of § 32.1-137.12.

B. Each utilization review entity subject to this chapter shall make available to providers and covered persons, upon written request, a copy of those portions of its utilization review plan relevant to the specific request.

C. The Commissioner shall have the right to determine that an entity has complied with the requirement that the entity adopt a utilization review plan in accordance with subsection A.

1998, c. 891; 1999, c. 857.



§ 32.1-137.11. Accessibility of utilization review entity

A utilization review entity shall provide accessibility for covered persons and providers by free telephone at least forty hours per week during normal business hours. Entities located outside of the eastern time zone shall provide covered persons advance written notification of the eastern time zone hours during which those entities are accessible; however, such hours shall be no less than forty hours per week during normal business hours. The entity shall install and maintain an adequate telephone system that accepts and records messages or accepts and provides recorded business hour information for incoming calls outside of normal business hours.

1998, c. 891.



§ 32.1-137.12. Emergencies; extensions; access to and confidentiality of patient-specific medical records and information

A. For emergency health care, authorization may be requested by the covered person, his representative, or his provider either within forty-eight hours of or by the end of the first business day following the rendering of the emergency health care, whichever is later.

B. An entity shall promptly review a request from the covered person, his representative, or his provider for an extension of the original approved duration of health care or hospitalization. If the entity fails to confirm that termination of health care or hospitalization will occur on the original date authorized, the entity shall review retrospectively whether the extension of health care or hospitalization was medically appropriate.

C. Each entity shall have reasonable access to patient-specific medical records and information.

1998, c. 891.



§ 32.1-137.13. Adverse determination

A. The treating provider shall be notified in writing of any adverse determination within two working days of the determination; however, the treating provider shall be notified orally by telephone within 24 hours of any adverse determination for a prescription known to be for the alleviation of cancer pain. Any such notification shall include instructions for the provider on behalf of the covered person to (i) seek a reconsideration of the adverse determination pursuant to § 32.1-137.14, including the contact name, address, and telephone number of the person responsible for making the adverse determination, and (ii) seek an appeal of the adverse determination pursuant to § 32.1-137.15, including the contact name, address, and telephone number to file and perfect such appeal.

B. No entity shall render an adverse determination unless it has made a good faith attempt to obtain information from the provider. At any time before the entity renders its determination, the provider shall be entitled to review the issue of medical necessity with a physician advisor or peer of the treating health care provider who represents the entity. For any adverse determination relating to a prescription to alleviate cancer pain, a physician advisor shall review the issue of medical necessity with the provider.

1998, c. 891; 1999, c. 857; 2001, c. 22; 2010, c. 395; 2011, c. 788.



§ 32.1-137.14. Reconsideration of adverse determination

A. A treating provider may request reconsideration of an adverse determination pursuant to this section or may appeal an adverse determination pursuant to § 32.1-137.15. Any reconsideration of an adverse determination shall only be requested by the treating provider on behalf of the covered person. A determination on reconsideration shall be made by a physician advisor, peer of the treating health care provider, or a panel of other appropriate health care providers with at least one physician advisor or peer of the treating health care provider on the panel.

B. The treating provider on behalf of the covered person shall be (i) notified verbally at the time of the determination of the reconsideration of the adverse determination and in writing following the determination of the reconsideration of the adverse determination, in accordance with § 32.1-137.9, including the criteria used and the clinical reason for the adverse determination and the alternate length of treatment of the alternate treatment setting or settings, if any, that the entity deems to be appropriate, and (ii) notified verbally at the time of the determination of the reconsideration of the adverse determination of the process for an appeal of the determination pursuant to § 32.1-137.15 and the contact name, address, and telephone number to file and perfect an appeal. If the treating provider on behalf of the covered person requests that the adverse determination be reviewed by a peer of the treating provider at any time during the reconsideration process, the request for reconsideration shall be vacated and considered an appeal pursuant to § 32.1-137.15. In such cases, the covered person shall be notified that the reconsideration has been vacated and an appeal initiated, all documentation and information provided or relied upon during the reconsideration process pursuant to this section shall be converted to the appeal process, and no additional actions shall be required of the treating provider to perfect the appeal.

C. Any reconsideration shall be rendered and the determination provided to the treating provider and the covered person in writing within 10 working days of receipt of the request for reconsideration.

1998, c. 891; 2010, c. 395; 2011, c. 788.



§ 32.1-137.15. Adverse determination; appeal

Each entity shall establish an internal appeals process, including a process for urgent care appeals, to consider any adverse determination that is appealed by a covered person, his representative, or his provider in accordance with the provisions of § 38.2-3558.

1998, c. 891; 1999, cc. 643, 649, 857; 2000, c. 922; 2010, c. 395; 2011, c. 788.



§ 32.1-137.16. Records

Every entity subject to Article 1.1 (§ 32.1-137.1 et seq.) of Chapter 5 and this article shall maintain or cause to be maintained, in writing and at a location accessible to employees of the Department, records of review procedures; the health care qualifications of the entity's staff; the criteria used by the entity to make its determinations; records of complaints received, including the manner in which the complaints were resolved; the number and type of adverse determinations and reconsiderations; the number and outcome of final adverse determinations and appeals thereof, including a separate record for expedited appeals; and procedures to ensure confidentiality of medical records and personal information. Records of complaints under Article 1.1 (§ 32.1-137.1 et seq.) shall be maintained from the date of the entity's last examination and for no less than six years.

Every entity subject to utilization review under this article shall provide, upon request of the Commissioner, data and records pertaining to utilization review from which patient and provider identifiers have been removed. Records shall be maintained or caused to be maintained by the utilization review entity for a period of six years, and all such records shall be subject to examination by the Commissioner or his designee.

1998, c. 891; 2011, c. 788.



§ 32.1-137.17. Limitation on Commissioner's jurisdiction

The Commissioner shall have the right to determine compliance with this article; however, the Commissioner shall have no jurisdiction to adjudicate individual controversies arising out of or incidental to this article.

1998, c. 891.



§ 32.1-138. Enumeration; posting of policies; staff training; responsibilities devolving on guardians, etc.; exceptions; certification of compliance

A. The governing body of a nursing home facility required to be licensed under the provisions of Article 1 (§ 32.1-123 et seq.) of this chapter, through the administrator of such facility, shall cause to be promulgated policies and procedures to ensure that, at the minimum, each patient admitted to such facility:

1. Is fully informed, as evidenced by the patient's written acknowledgment, prior to or at the time of admission and during his stay, of his rights and of all rules and regulations governing patient conduct and responsibilities;

2. Is fully informed, as evidenced by the patient's written acknowledgment, prior to or at the time of admission and during his stay, of services available in the facility, the terms of such services, and related charges, including any charges for services not covered under Titles XVIII or XIX of the United States Social Security Act or not covered by the facility's basic per diem rate;

3. Is fully informed in summary form of the findings concerning the facility in federal Centers for Medicare & Medicaid Services surveys and investigations, if any;

4. Is fully informed by a physician, physician assistant, or nurse practitioner of his medical condition unless medically contraindicated as documented by a physician, physician assistant, or nurse practitioner in his medical record and is afforded the opportunity to participate in the planning of his medical treatment and to refuse to participate in experimental research;

5. Is transferred or discharged only for medical reasons, or for his welfare or that of other patients, or for nonpayment for his stay except as prohibited by Titles XVIII or XIX of the United States Social Security Act, and is given reasonable advance notice as provided in § 32.1-138.1 to ensure orderly transfer or discharge, and such actions are documented in his medical record;

6. Is encouraged and assisted, throughout the period of his stay, to exercise his rights as a patient and as a citizen and to this end may voice grievances and recommend changes in policies and services to facility staff and to outside representatives of his choice, free from restraint, interference, coercion, discrimination, or reprisal;

7. May manage his personal financial affairs, or may have access to records of financial transactions made on his behalf at least once a month and is given at least a quarterly accounting of financial transactions made on his behalf should the facility accept his written delegation of this responsibility to the facility for any period of time in conformance with state law;

8. Is free from mental and physical abuse and free from chemical and, except in emergencies, physical restraints except as authorized in writing by a physician for a specified and limited period of time or when necessary to protect the patient from injury to himself or to others;

9. Is assured confidential treatment of his personal and medical records and may approve or refuse their release to any individual outside the facility, except in case of his transfer to another health care institution or as required by law or third-party payment contract;

10. Is treated with consideration, respect, and full recognition of his dignity and individuality, including privacy in treatment and in care for his personal needs;

11. Is not required to perform services for the facility that are not included for therapeutic purposes in his plan of care;

12. May associate and communicate privately with persons of his choice and send and receive his personal mail unopened, unless medically contraindicated as documented by his physician in his medical record;

13. May meet with and participate in activities of social, religious and community groups at his discretion, unless medically contraindicated as documented by his physician, physician assistant, or nurse practitioner in his medical record;

14. May retain and use his personal clothing and possessions as space permits unless to do so would infringe upon rights of other patients and unless medically contraindicated as documented by his physician, physician assistant, or nurse practitioner in his medical record;

15. If married, is assured privacy for visits by his or her spouse and if both are inpatients in the facility, is permitted to share a room with such spouse unless medically contraindicated as documented by the attending physician, physician assistant, or nurse practitioner in the medical record; and

16. Is fully informed, as evidenced by the written acknowledgment of the resident or his legal representative, prior to or at the time of admission and during his stay, that he should exercise whatever due diligence he deems necessary with respect to information on any sexual offenders registered pursuant to Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, including how to obtain such information. Upon request, the nursing home facility shall assist the resident, prospective resident, or the legal representative of the resident or prospective resident in accessing this information and provide the resident, prospective resident, or the legal representative of the resident or prospective resident with printed copies of the requested information.

B. All established policies and procedures regarding the rights and responsibilities of patients shall be printed in at least 12-point type and posted conspicuously in a public place in all nursing home facilities required to be licensed under the provisions of Article 1 (§ 32.1-123 et seq.) of this chapter. These policies and procedures shall include the name and telephone number of the complaint coordinator in the Division of Licensure and Certification of the Virginia Department of Health, the Adult Protective Services' toll-free telephone number, as well as the toll-free telephone number for the Virginia Long-Term Care Ombudsman Program and any substate ombudsman program serving the area. Copies of such policies and procedures shall be given to patients upon admittance to the facility and made available to patients currently in residence, to any guardians, responsible party as defined in regulation, next of kin, or sponsoring agency or agencies, and to the public.

C. The provisions of this section shall not be construed to restrict any right that any patient in residence has under law.

D. Each facility shall provide appropriate staff training to implement each patient's rights included in subsection A hereof.

E. All rights and responsibilities specified in subsection A hereof and § 32.1-138.1 as they pertain to (i) a patient adjudicated incapacitated in accordance with state law, (ii) a patient who is found, by his physician, to be medically incapable of understanding these rights, or (iii) a patient who is unable to communicate with others shall devolve to such patient's guardian, responsible party as defined in regulation, next of kin, sponsoring agency or agencies, or representative payee, except when the facility itself is representative payee, selected pursuant to section 205(j) of Title II of the United States Social Security Act. The persons to whom such rights and responsibilities have devolved shall be deemed to have legal authority to act on the patient's behalf with respect to the matters specified in this section.

F. Nothing in this section shall be construed to prescribe, regulate, or control the remedial care and treatment or nursing service provided to any patient in a nursing institution to which the provisions of § 32.1-128 are applicable.

G. It shall be the responsibility of the Commissioner to insure that the provisions of this section and the provisions of § 32.1-138.1 are observed and implemented by nursing home facilities. Each nursing home facility to which this section and § 32.1-138.1 are applicable shall certify to the Commissioner that it is in compliance with the provisions of this section and the provisions of § 32.1-138.1 as a condition to the issuance or renewal of the license required by Article 1 (§ 32.1-123 et seq.) of this chapter.

Code 1950, § 32-296.1; 1976, c. 349; 1979, c. 711; 1987, c. 221; 1997, c. 801; 1999, c. 783; 2000, c. 177; 2004, c. 855; 2006, c. 396; 2007, cc. 120, 163; 2010, c. 57.



§ 32.1-138.1. Implementation of transfer and discharge policies

A. To implement and conform with the provisions of subdivision A 4 of § 32.1-138, a facility may discharge the patient, or transfer the patient, including transfer within the facility, only:

1. If appropriate to meet that patient's documented medical needs;

2. If appropriate to safeguard that patient or one or more other patients from physical or emotional injury;

3. On account of nonpayment for his stay except as prohibited by Titles XVIII or XIX of the United States Social Security Act and the Virginia State Plan for Medical Assistance Services; or

4. With the informed voluntary consent of the patient, or if incapable of providing consent, with the informed voluntary consent of the patient's authorized decision maker pursuant to § 54.1-2986 acting in the best interest of the patient, following reasonable advance written notice.

B. Except in an emergency involving the patient's health or well being, no patient shall be transferred or discharged without prior consultation with the patient, the patient's family or responsible party and the patient's attending physician. If the patient's attending physician is unavailable, the facility's medical director in conjunction with the nursing director, social worker or another health professional, shall be consulted. In the case of an involuntary transfer or discharge, the attending physician of the patient or the medical director of the facility shall make a written notation in the patient's record approving the transfer or discharge after consideration of the effects of the transfer or discharge, appropriate actions to minimize the effects of the transfer or discharge, and the care and kind of service the patient needs upon transfer or discharge.

C. Except in an emergency involving the patient's health or well being, reasonable advance written notice shall be given in the following manner. In the case of a voluntary transfer or discharge, notice shall be reasonable under the circumstances. In the case of an involuntary transfer or discharge, reasonable advance written notice shall be given to the patient at least five days prior to the discharge or transfer.

D. Nothing in this section or in subdivision A 4 of § 32.1-138 shall be construed to authorize or require conditions upon a transfer within a facility that are more restrictive than Titles XVIII or XIX of the United States Social Security Act or by regulations promulgated pursuant to either title.

1987, c. 221; 1993, c. 692 .



§ 32.1-138.2. Certain contract provisions prohibited

No contract or agreement for nursing home care shall contain any provisions which restrict or limit the ability of a resident to apply for and receive Medicaid or which require a specified period of residency prior to applying for Medicaid. The resident may be required to notify the facility when an application for Medicaid has been made. No contract or agreement may require a deposit or other prepayment from Medicaid recipients. No contract or agreement shall contain provisions authorizing the facility to refuse to accept retroactive Medicaid benefits.

1987, c. 221.



§ 32.1-138.3. Third party guarantor prohibition

Any facility certified under Title XVIII or XIX of the United States Social Security Act shall not require a third party guarantee of payment to the facility as a condition of admission or of expedited admission to, or continued stay in, the facility. This section shall not be construed to prevent a facility from requiring an individual who has legal access to a resident's income or resources which are available to pay for care in the facility to sign a contract without incurring personal financial liability except for breach of the duty to provide payment from the resident's income or resources for such care.

For purposes of this section, the resident's income or resources shall include any amount deemed to be income or resources of the resident for purposes of Medicaid eligibility and any resources transferred by the resident to a third party if the transfer disqualifies the resident from Medicaid coverage for nursing facility services.

1989, c. 193 .



§ 32.1-138.4. Retaliation or discrimination against complainants

No nursing facility may retaliate or discriminate in any manner against any person who (i) in good faith complains or provides information to, or otherwise cooperates with, the Department or any other agency of government or any person or entity operating under contract with an agency of government, having responsibility for protecting the rights of patients of nursing facilities or (ii) attempts to assert any right protected by state or federal law.

1994, c. 941.



§ 32.1-138.5. Confidentiality of complainant's identity

Whenever the Department conducts inspections and investigations in response to complaints received from the public, the identity of the complainant and the identity of any patient who is the subject of the complaint, or identified therein, shall be treated as confidential and shall not be open to inspection by members of the public. Identities of the complainant and patient who is the subject of the complaint shall be revealed only if a court order so requires. Nothing contained herein shall prevent the Department, in its discretion, from disclosing to the nursing facility the nature of the complaint or the identity of the patient who is the subject of the complaint. Nothing contained herein shall prevent the Department or its employees from making reports under § 63.2-1603 et seq. If the Department intends to rely, in whole or in part, on any statements made by the complainant, at any administrative hearing brought against the nursing facility, the Department shall disclose the identity of the complainant to the nursing facility a reasonable time in advance of such hearing.

1994, c. 941.



§ 32.1-138.6. Definitions

In this chapter the following terms have the meanings indicated:

"Certificate of registration" means a certificate of registration granted by the Department of Health to a private review agent.

"Medical director" means a physician licensed to practice medicine in the Commonwealth of Virginia who is an employee of a utilization review organization responsible for compliance with the provisions of this article.

"Physician advisor" means a physician licensed to practice medicine in the Commonwealth of Virginia or under a comparable licensing law of a state of the United States who provides medical advice or information to a private review agent or a utilization review entity in connection with its utilization review activities.

"Private review agent" means a person or entity performing utilization reviews, except that the term shall not include the following entities or employees of any such entity so long as they conduct utilization reviews solely for subscribers, policyholders, members or enrollees:

1. A health maintenance organization authorized to transact business in Virginia; or

2. A health insurer, hospital service corporation, health services plan or preferred provider organization authorized to offer health benefits in this Commonwealth.

"Utilization review" means a system for reviewing the necessity, appropriateness and efficiency of hospital, medical or other health care resources rendered or proposed to be rendered to a patient or group of patients for the purpose of determining whether such services should be covered or provided by an insurer, health services plan, health maintenance organization, or other entity or person. For purposes of this article, "utilization review" shall include, but not be limited to, preadmission, concurrent and retrospective medical necessity determination, and review related to the appropriateness of the site at which services were or are to be delivered. "Utilization review" shall not include (i) any review of issues concerning insurance contract coverage or contractual restrictions on facilities to be used for the provision of services, (ii) any review of patient information by an employee of or consultant to any licensed hospital for patients of such hospital, or (iii) any determination by an insurer as to the reasonableness and necessity of services for the treatment and care of an injury suffered by an insured for which reimbursement is claimed under a contract of insurance covering any classes of insurance defined in §§ 38.2-117, 38.2-118, 38.2-119, 38.2-124, 38.2-125, 38.2-126, 38.2-130, 38.2-131, 38.2-132 and 38.2-134.

"Utilization review program" means a program for conducting utilization reviews by a private review agent.

1990, c. 826, § 38.2-5300; 1995, c. 745; 1996, c. 259; 1998, c. 129; 2000, c. 564.



§ 32.1-138.7. Certificates of registration required; issuance; transferability; regulations

A private review agent may not conduct utilization reviews in the Commonwealth unless the Department has granted the private review agent a certificate of registration. The Department shall issue a certificate of registration to an applicant that has met the minimum standards required by this article and applicable regulations of the Department. A certificate of registration issued under this article is not transferable.

1990, c. 826, § 38.2-5301; 1998, c. 129.



§ 32.1-138.8. Consultation with health regulatory boards

If in the administration of this article a question concerning compliance with standards of practice governing any health care profession arises pursuant to Subtitle III (§ 54.1-2400 et seq.) of Title 54.1, the Commissioner or his designee shall consult with the appropriate health regulatory board within the Department of Health Professions.

1998, c. 129.



§ 32.1-138.9. Standards for approval

Each private review agent shall file an application with the Department which shall meet the following minimum standards and any additional standards established by regulation pursuant to § 32.1-138.15, and pay a filing fee established by the Department, in order to be approved by the Department:

1. A description of the procedures to be used in evaluating proposed or delivered hospital, medical, or other health care services;

2. The procedures by which patients or providers may seek reconsideration of determinations by private review agents;

3. The type and qualifications of the personnel either employed or under contract to perform the utilization review;

4. Procedures and policies which ensure that patient-specific medical records and information shall be kept strictly confidential except as authorized by the patient or by regulations adopted pursuant to this article; and

5. Assurances that reviewers be readily accessible by telephone to patients and providers at least forty hours per week during normal business hours.

1990, c. 826, § 38.2-5302; 1998, c. 129.



§ 32.1-138.10. Expiration; renewal

Each certificate of registration shall expire on the second anniversary of its effective date unless the certificate of registration is renewed for a two-year term as provided in this section. The Department shall renew the certificate of registration for an additional two-year term if the applicant is otherwise entitled to the certificate of registration, pays to the Department the renewal fee set by regulations, submits to the Department a renewal application on a form prescribed by the Department, submits satisfactory assurances of compliance with the requirements of this article and updates information on file with the Department pursuant to this section.

1990, c. 826, § 38.2-5303; 1998, c. 129.



§ 32.1-138.11. Denial; revocation

A. The Department may deny a certificate of registration to any applicant if, upon review of the application, it finds that the applicant proposing to conduct utilization review does not meet the standards required by this article or by any regulations promulgated pursuant to this article.

B. The Department may revoke a certificate of registration, or place the holder on probation with terms and conditions, if the holder demonstrates that it is unable or unwilling to meet the requirements of this chapter or of regulations adopted pursuant to this article.

1990, c. 826, § 38.2-5304; 1998, c. 129.



§ 32.1-138.12. Waiver of requirements of article

The Department shall waive the requirements of this article for a private review agent that operates under contract with the federal government for utilization review of patients eligible for hospital services under Title XVIII of the Social Security Act or under contract with a plan otherwise exempt from operation of this chapter pursuant to the Employee Retirement Income Security Act of 1974.

1990, c. 826, § 38.2-5306; 1998, c. 129.



§ 32.1-138.13. Access to and confidentiality of patient-specific medical records and information

Private review agents who have been granted a certificate of registration by the Department shall have reasonable access to patient-specific medical records and information to the extent and in the manner authorized by regulation.

1990, c. 826, § 38.2-5307; 1998, c. 129.



§ 32.1-138.14. No private right of action created

This article shall not be construed to create a private right of action against a private review agent on behalf of a subscriber, policyholder, member, enrollee or other person.

1990, c. 826, § 38.2-5308; 1998, c. 129.



§ 32.1-138.15. Regulations

The Department shall promulgate regulations, pursuant to the Administrative Process Act (§ 2.2-4000 et seq.), to implement the provisions of this article, which shall include, but not be limited to, the following items:

1. Minimum qualifications to perform review;

2. Procedures which require the private review agent to provide the attending physician an opportunity to consult with a physician advisor prior to issuance of a final denial in any case in which there is an initial recommendation to deny coverage;

3. Guidelines regarding access to and confidentiality of patient-specific medical records and information; and

4. Setting the amount of any fees required by this article, which shall be sufficient to pay for the administrative costs of regulation under this article.

1990, c. 826, § 38.2-5309; 1998, c. 129.



§ 32.1-139. Repealed

Repealed by Acts 1993, c. 203 .



§ 32.1-145. Repealed

Repealed by Acts 2003, c. 641, cl. 2.



§ 32.1-148. Repealed

Repealed by Acts 1996, c. 899.



§ 32.1-157. Repealed

Repealed by Acts 1984, c. 497.



§ 32.1-162.1. Definitions

As used in this article unless a different meaning or construction is clearly required by the context or otherwise:

"Hospice" means a coordinated program of home and inpatient care provided directly or through an agreement under the direction of an identifiable hospice administration providing palliative and supportive medical and other health services to terminally ill patients and their families. A hospice utilizes a medically directed interdisciplinary team. A hospice program of care provides care to meet the physical, psychological, social, spiritual and other special needs which are experienced during the final stages of illness, and during dying and bereavement. Hospice care shall be available twenty-four hours a day, seven days a week.

"Hospice facility" means an institution, place, or building owned or operated by a hospice provider and licensed by the Department to provide room, board, and appropriate hospice care on a 24-hour basis, including respite and symptom management, to individuals requiring such care pursuant to the orders of a physician. Such facilities with 16 or fewer beds are exempt from Certificate of Public Need laws and regulations. Such facilities with more than 16 beds shall be licensed as a nursing facility or hospital and shall be subject to Certificate of Public Need laws and regulations.

"Hospice patient" means a diagnosed terminally ill patient, with an anticipated life expectancy of six months or less, who, alone or in conjunction with designated family members, has voluntarily requested admission and been accepted into a licensed hospice program.

"Hospice patient's family" shall mean the hospice patient's immediate kin, including a spouse, brother, sister, child or parent. Other relations and individuals with significant personal ties to the hospice patient may be designated as members of the hospice patient's family by mutual agreement among the hospice patient, the relation or individual, and the hospice team.

"Identifiable hospice administration" means an administrative group, individual or legal entity that has a distinct organizational structure, accountable to the governing authority directly or through a chief executive officer. This administration shall be responsible for the management of all aspects of the program.

"Inpatient" means the provision of services, such as food, laundry, housekeeping, and staff to provide health or health-related services, including respite and symptom management, to hospice patients, whether in a hospital, nursing facility, or hospice facility.

"Interdisciplinary team" means the patient and the patient's family, the attending physician, and the following hospice personnel: physician, nurse, social worker, and trained volunteer. Providers of special services, such as clergy, mental health, pharmacy, and any other appropriate allied health services may also be included on the team as the needs of the patient dictate.

"Palliative care" means treatment directed at controlling pain, relieving other symptoms, and focusing on the special needs of the patient and family as they experience the stress of the dying process, rather than the treatment aimed at investigation and intervention for the purpose of cure or prolongation of life.

1981, c. 346; 2007, c. 397.



§ 32.1-162.2. Exemptions from article

The provisions of this article shall not be applicable to:

1. A hospice established or operated for the practice of religious tenets of any recognized church or denomination which provides care and treatment for the sick by spiritual means without the use of any drug or material remedy, whether gratuitously or for compensation. Such a hospice shall comply with the statutes and regulations governing environmental protection and life safety.

2. Any hospice located in the Commonwealth that after initial licensure is accredited by any organization recognized by the Centers for Medicare and Medicaid Services for the purposes of Medicare certification.

1981, c. 346; 2010, c. 790.



§ 32.1-162.3. License required for hospice programs; notice of denial of license; renewal thereof

A. No person shall establish or operate a hospice or a hospice facility without a license issued pursuant to this article unless he is exempt from licensure pursuant to § 32.1-162.2.

B. The Commissioner shall issue or renew a license to establish or operate a hospice or a hospice facility upon application therefor on a form and accompanied by a fee prescribed by the Board if the Commissioner finds that the hospice or hospice facility is in compliance with the provisions of this article and regulations of the Board. The Commissioner shall notify by certified mail any applicant denied a license of the reasons for such denial.

C. Every such license shall expire at midnight December 31 of the year issued, or as otherwise specified by the Board, and shall be required to be renewed annually.

D. The activities and services of each applicant for issuance or renewal of a hospice license shall be subject to an inspection and examination by the Commissioner to determine if the hospice is in compliance with the provisions of this article and regulations of the Board.

E. No license issued pursuant to this article may be transferred or assigned.

1981, c. 346; 2003, c. 526; 2007, c. 397; 2010, c. 790.



§ 32.1-162.4. Inspections

The Commissioner may cause each hospice licensed under this article to be periodically inspected at reasonable times.

Notwithstanding the foregoing or any other provision of this article, any hospice organization that has obtained accreditation as provided in subdivision 2 of § 32.1-162.2, may be subject to inspection so long as such accreditation is maintained but only to the extent necessary to ensure the public health and safety. If any such hospice fails to comply with the provisions of this article or with the regulations of the Board relating to public health and safety, the Commissioner may revoke the exemption from licensure and require such hospice to be relicensed before it can again qualify for an exemption pursuant to § 32.1-162.2.

1981, c. 346; 2010, c. 790.



§ 32.1-162.5. Regulations

The Board shall prescribe such regulations governing the activities and services provided by hospices as may be necessary to protect the public health, safety and welfare. Such regulations shall include, but not be limited to, the requirements for: the qualifications and supervision of licensed and nonlicensed personnel; the standards for the care, treatment, health, safety, welfare, and comfort of patients and their families served by the program; the management, operation, staffing and equipping of the hospice program or hospice facility; clinical and business records kept by the hospice or hospice facility; and procedures for the review of utilization and quality of care. To avoid duplication in regulations, the Board shall incorporate regulations applicable to facilities licensed as hospitals or nursing homes under § 32.1-123 et seq. and to organizations licensed as home health agencies under Article 7.1 (§ 32.1-162.7 et seq.) of Chapter 5 of this title which are also applicable to hospice programs in the regulations to govern hospices. A person who seeks a license to establish or operate a hospice and who has a preexisting valid license to operate a hospital, nursing home or home health agency shall be considered in compliance with those regulations which are applicable to both a hospice and the facility for which it has a license.

Notwithstanding any law or regulation to the contrary, regulations for hospice facilities shall include minimum standards for design and construction consistent with the Hospice Care section of the current edition of the Guidelines for Design and Construction of Health Care Facilities issued by the American Institute of Architects Academy of Architecture for Health.

1981, c. 346; 2007, c. 397.



§ 32.1-162.5:1. Notice to dispenser of patient's death

Any hospice licensed by the Department or exempt from licensure pursuant to § 32.1-162.2 with a hospice patient residing at home at the time of death shall notify every pharmacy that has dispensed partial quantities of a Schedule II controlled substance for a patient with a medical diagnosis documenting a terminal illness, as authorized by federal law, within 48 hours of the patient's death.

2015, c. 668.



§ 32.1-162.6. Revocation or suspension of license

A. The Commissioner is authorized to revoke or suspend any license issued hereunder if the holder of the license fails to comply with the provisions of this article or with the regulations of the Board.

B. If a license is revoked as herein provided, the Commissioner may issue a new license upon application therefor if, when, and after the conditions upon which revocation was based have been corrected and all provisions of this article and applicable regulations have been complied with.

C. Suspension of a license shall in all cases be for an indefinite time and the suspension may be lifted and rights under the license fully or partially restored at such time as the Commissioner determines that the rights of the licensee appear to so require and the interests of the public will not be jeopardized by resumption of operation.

1981, c. 346.



§ 32.1-162.7. Definitions

As used in this article:

"Health care professional" means any professional who is licensed, certified or registered to practice by a board within the Department of Health Professions under Title 54.1 or is licensed, certified or registered by a nationally recognized professional organization specified in Board regulations.

"Home care organization" means a public or private organization, whether operated for profit or not for profit, that provides, at the residence of a patient or individual in the Commonwealth of Virginia, one or more of the following services:

1. Home health services, including services provided by or under the direct supervision of any health care professional under a medical plan of care in a patient's residence on a visit or hourly basis to patients who have or are at risk of injury, illness, or a disabling condition and require short-term or long-term interventions;

2. Personal care services, including assistance in personal care to include activities of daily living provided in an individual's residence on a visit or hourly basis to individuals who have or are at risk of an illness, injury or disabling condition; or

3. Pharmaceutical services, including services provided in a patient's residence, which include the dispensing and administration of a drug or drugs, and parenteral nutritional support, associated patient instruction, and such other services as identified by the Board of Health by regulation.

"Person" includes any partnership, corporation, association or other legal entity, public or private.

"Residence" means the place where the individual or patient makes his home such as his own apartment or house, a relative's home or an assisted living facility, but shall not include a hospital, nursing facility or nursing home or other extended care facility.

1986, c. 633; 1991, c. 695; 1993, cc. 957, 993 .



§ 32.1-162.8. Exemptions from article

The provisions of this article shall not be applicable to:

1. A natural person who provides services to a patient or individual on an individual basis if such person is (i) acting alone under a medical plan of care and is licensed to provide such services pursuant to Title 54.1 or (ii) retained by the individual or by another individual acting on the individual's behalf.

2. Any organization providing only housekeeping, chore or beautician services.

3. Any home care organization located in the Commonwealth that after initial licensure is:

a. Certified by the Department of Health under provisions of Title XVIII or Title XIX of the Social Security Act;

b. Accredited by any organization recognized by the Centers for Medicare and Medicaid Services for the purposes of Medicare certification; or

c. Licensed for hospice services under Article 7 (§ 32.1-162.1 et seq.) of this chapter.

1986, c. 633; 1991, c. 695; 1995, c. 455; 2001, c. 515; 2010, c. 790.



§ 32.1-162.9. Licenses required; renewal thereof

A. No person shall establish or operate a home care organization without a license issued pursuant to this article unless he is exempt from licensure pursuant to § 32.1-162.8. No license to establish or operate a home care organization shall be issued to any person who has been sanctioned pursuant to 42 U.S.C. § 1320a-7b.

B. The Commissioner shall issue or renew a license to establish or operate a home care organization upon application therefor on a form and accompanied by a fee prescribed by the Board if the Commissioner finds that the home care organization is in compliance with the provisions of this article and regulations of the Board, unless the Commissioner determines that no reciprocal agreement for the licensing of home care organizations has been entered into by the Commonwealth with the state in which the applicant resides or with the state in which the applicant's home care organization is licensed to operate. The Commissioner shall not issue or renew a license to establish or operate a home care organization to any applicant who has been sanctioned pursuant to 42 U.S.C. § 1320a-7b.

C. The Commissioner may issue a license to a home care organization authorizing the licensee to provide services at one or more branch offices serving portions of the total geographic area served by the licensee, provided each branch office operates under the supervision and administrative control of the licensee. The address of each branch office at which services are provided by the licensee shall be included on any license issued to the licensee.

D. Every applicant for an initial license to establish or operate a home care organization shall include as part of his application proof of initial reserve operating funds in an amount determined by the Board, which shall be sufficient to ensure operation of the home care organization for the three-month period after a license to operate has been issued. Such funds may include cash, cash equivalents that are readily convertible to known amounts of cash and that present insignificant risk of change in value, borrowed funds that are immediately available to the applicant, or a line of credit that is immediately available to the applicant. Proof of funds sufficient to meet the requirements of this subsection shall include a current balance sheet demonstrating availability of cash or cash equivalents, including all borrowed funds, sufficient to meet the requirement for initial reserve operating funds together with a letter from the officer of the bank or other financial institution where the funds are held or a letter of credit from a lender demonstrating the current availability of a line of credit and the amount thereof.

E. Every such license shall expire on the anniversary of its issuance or renewal.

F. The activities and services of each applicant for issuance or renewal of a home care organization license shall be subject to an inspection or examination by the Commissioner to determine if the home care organization is in compliance with the provisions of this article and regulations of the Board.

G. No license issued pursuant to this article may be transferred or assigned.

1986, c. 633; 1991, c. 695; 1994, c. 902; 2012, c. 139; 2013, cc. 184, 505.



§ 32.1-162.9:1. Employment for compensation of persons convicted of certain offenses prohibited; criminal records check required; drug testing; suspension or revocation of license

A. A licensed home care organization as defined in § 32.1-162.7 or any home care organization exempt from licensure under subdivision 3 a or b of § 32.1-162.8 or any licensed hospice as defined in § 32.1-162.1 shall not hire for compensated employment, persons who have been convicted of a felony violation of a protective order as set out in § 16.1-253.2, murder or manslaughter as set out in Article 1 (§ 18.2-30 et seq.) of Chapter 4 of Title 18.2, malicious wounding by a mob as set out in § 18.2-41, abduction as set out in subsection A or B of § 18.2-47, abduction for immoral purposes as set out in § 18.2-48, assaults and bodily woundings as set out in Article 4 (§ 18.2-51 et seq.) of Chapter 4 of Title 18.2, robbery as set out in § 18.2-58, carjacking as set out in § 18.2-58.1, extortion by threat as set out in § 18.2-59, threats of death or bodily injury as set out in § 18.2-60, felony stalking as set out in § 18.2-60.3, a felony violation of a protective order as set out in § 18.2-60.4, sexual assault as set out in Article 7 (§ 18.2-61 et seq.) of Chapter 4 of Title 18.2, arson as set out in Article 1 (§ 18.2-77 et seq.) of Chapter 5 of Title 18.2, drive by shooting as set out in § 18.2-286.1, use of a machine gun in a crime of violence as set out in § 18.2-289, aggressive use of a machine gun as set out in § 18.2-290, use of a sawed-off shotgun in a crime of violence as set out in subsection A of § 18.2-300, pandering as set out in § 18.2-355, crimes against nature involving children as set out in § 18.2-361, incest as set out in § 18.2-366, taking indecent liberties with children as set out in § 18.2-370 or § 18.2-370.1, abuse and neglect of children as set out in § 18.2-371.1, failure to secure medical attention for an injured child as set out in § 18.2-314, obscenity offenses as set out in § 18.2-374.1, possession of child pornography as set out in § 18.2-374.1:1, electronic facilitation of pornography as set out in § 18.2-374.3, abuse and neglect of incapacitated adults as set out in § 18.2-369, employing or permitting a minor to assist in an act constituting an offense under Article 5 (§ 18.2-372 et seq.) of Chapter 8 of Title 18.2 as set out in § 18.2-379, delivery of drugs to prisoners as set out in § 18.2-474.1, escape from jail as set out in § 18.2-477, felonies by prisoners as set out in § 53.1-203, or an equivalent offense in another state.

However, a home care organization or hospice may hire an applicant convicted of one misdemeanor specified in this section not involving abuse or neglect, if five years have elapsed since the conviction.

Any person desiring to work at a licensed home care organization as defined in § 32.1-162.7 or any home care organization exempt from licensure under subdivision 3 a or b of § 32.1-162.8 or any licensed hospice as defined in § 32.1-162.1 shall provide the hiring facility with a sworn statement or affirmation disclosing any criminal convictions or any pending criminal charges, whether within or without the Commonwealth. Any person making a materially false statement when providing such sworn statement or affirmation regarding any such offense shall be guilty upon conviction of a Class 1 misdemeanor. Further dissemination of the information provided pursuant to this section is prohibited other than to a federal or state authority or court as may be required to comply with an express requirement of law for such further dissemination.

Such home care organization or hospice shall, within 30 days of employment, obtain for any compensated employees an original criminal record clearance with respect to convictions for offenses specified in this section or an original criminal history record from the Central Criminal Records Exchange. However, no employee shall be permitted to work in a position that involves direct contact with a patient until an original criminal record clearance or original criminal history record has been received, unless such person works under the direct supervision of another employee for whom a background check has been completed in accordance with the requirements of this section. The provisions of this section shall be enforced by the Commissioner. If an applicant is denied employment because of convictions appearing on his criminal history record, the home care organization or hospice shall provide a copy of the information obtained from the Central Criminal Records Exchange to the applicant.

The provisions of this section shall not apply to volunteers who work with the permission or under the supervision of a person who has received a clearance pursuant to this section.

B. A licensed home care organization as defined in § 32.1-162.7 or any home care organization exempt from licensure under subdivision 3 a or b of § 32.1-162.8 shall establish policies for maintaining a drug-free workplace, which may include drug testing when the employer has cause to believe that the person has engaged in the use of illegal drugs and periodically during the course of employment. All positive results from drug testing administered pursuant to this section shall be reported to the health regulatory boards responsible for licensing, certifying, or registering the person to practice, if any.

C. A person who complies in good faith with the provisions of this section shall not be liable for any civil damages for any act or omission in the performance of duties under this section unless the act or omission was the result of gross negligence or willful misconduct.

D. A licensed home care organization or hospice shall notify and provide all students a copy of the provisions of this section prior to or upon enrollment in a certified nurse aide program operated by such home care organization or hospice.

1992, c. 844; 1993, cc. 17, 657; 1999, c. 637; 2003, c. 517; 2006, cc. 701, 764; 2010, cc. 415, 790; 2012, c. 383; 2014, c. 129.



§ 32.1-162.10. Inspections; fees

State agencies shall make or cause to be made only such inspections of home care organizations as are necessary to carry out the various obligations imposed on each agency by applicable state and federal laws and regulations. Any on-site inspection by a state agency or a division or unit thereof that substantially complies with the inspection requirements of any other state agency or any other division or unit of the inspecting agency charged with making similar inspections shall be accepted as an equivalent inspection in lieu of an on-site inspection by said agency or by a division or unit of the inspecting agency. A state agency shall coordinate its inspections of home care organizations both internally and with those required by other state agencies so as to ensure that the requirements of this section are met.

Notwithstanding any provision of law to the contrary, all home care organizations licensed by the Department of Health that have been certified under the provisions of Title XVIII of the Social Security Act for home care services or have obtained accreditation by any organization recognized by the Centers for Medicare and Medicaid Services for the purposes of Medicare certification may be subject to inspection so long as such accreditation or certification is maintained but only to the extent necessary to ensure the public health and safety. If any such home care organization fails to comply with the provisions of this article or with the regulations of the Board relating to public health and safety, the Commissioner is authorized to revoke the exemption from licensure and require such organization to be relicensed before it can again qualify for an exemption pursuant to § 32.1-162.8.

1986, c. 633; 1991, c. 695; 2010, c. 790; 2014, c. 324.



§ 32.1-162.11. Liability insurance required

Every licensed home care organization shall obtain and maintain a liability insurance policy and third-party crime insurance policy or blanket fidelity bond in accordance with regulations of the Board. Such insurance policy or bond shall provide coverage in an amount sufficient to compensate patients or individuals for injuries and losses resulting from the negligent or criminal acts of the licensee. Failure to maintain these requirements shall result in revocation of the home care organization's license.

1986, c. 633; 1991, c. 695; 2013, c. 184.



§ 32.1-162.12. Regulations

The Board shall prescribe such regulations governing the activities and services provided by home care organizations as may be necessary to protect the public health, safety and welfare. Such regulations shall include, but not be limited to, an informed consent contract, the qualifications and supervision of licensed and nonlicensed personnel, a complaint procedure for consumers, the provision and coordination of treatment and services provided by the organization, clinical records kept by the organization, utilization and quality control review procedures and arrangements for the continuing evaluation of the quality of care provided. Regulations shall be appropriate for the categories of service defined in § 32.1-162.7.

1986, c. 633; 1991, c. 695 .



§ 32.1-162.13. Revocation or suspension of license

A. The Commissioner is authorized to revoke or suspend any license issued hereunder if the holder of the license fails to comply with the provisions of this article or with the regulations of the Board.

B. If a license is revoked as herein provided, the Commissioner may issue a new license upon application therefor if, when, and after the conditions upon which revocation was based have been corrected and all provisions of this article and applicable regulations have been complied with.

C. Whenever a license is revoked or suspended the Commissioner may request the Office of the Attorney General to petition the circuit court of the jurisdiction in which the home care organization is located for an injunction to cause such home care organization to cease providing services.

D. Suspension of a license shall in all cases be for an indefinite time and the suspension may be lifted and rights under the license fully or partially restored at such time as the Commissioner determines that the rights of the licensee appear to so require and the interests of the public will not be jeopardized by resumption of operation.

E. The Commissioner shall notify the Department of Medical Assistance Services whenever any license is revoked, suspended, or expired for the purpose of terminating or suspending the licensee Medicaid provider agreement.

1986, c. 633; 1991, c. 695; 2010, c. 790.



§ 32.1-162.14. Repealed

Repealed by Acts 2003, c. 449.



§ 32.1-162.15. Violation; penalties

Any person owning, establishing, conducting, maintaining, managing or operating a home care organization which is not licensed as required by this article shall be guilty of a Class 6 felony. The Commissioner may request the Office of the Attorney General to petition the circuit court of the jurisdiction in which the nonlicensed home care organization is located for an injunction to cause such nonlicensed home care organization to cease providing services.

1991, c. 695; 2010, c. 790.



§ 32.1-162.15:1. Unlawful advertising as a home care organization

It shall be unlawful for any person not licensed as a home care organization pursuant to this article or exempt from licensure pursuant to subsection 3 of § 32.1-162.8, or whose license as a home care organization has been suspended or revoked, or whose license as a home care organization has lapsed and has not been renewed to knowingly advertise or market himself as or otherwise hold himself out to be a home care organization under § 32.1-162.7 or to otherwise assert or imply that he is licensed to provide home health, personal care, or pharmaceutical services. For the purposes of this section, a person who solely offers referrals of independent providers of home care or personal care services, and who advertises or markets himself as such, shall not be deemed to be holding himself out as, or asserting or implying that he is, a home care organization or otherwise licensed to provide home health or personal care services.

2015, c. 304.



§ 32.1-162.16. Definitions

As used in this chapter, unless the context requires a different meaning:

"Human research" means any systematic investigation, including research development, testing and evaluation, utilizing human subjects, that is designed to develop or contribute to generalized knowledge. Human research shall not be deemed to include research exempt from federal research regulation pursuant to 45 C.F.R. § 46.101(b) .

"Informed consent" means the knowing and voluntary agreement, without undue inducement or any element of force, fraud, deceit, duress, or other form of constraint or coercion, of a person who is capable of exercising free power of choice. For the purposes of human research, the basic elements of information necessary to such consent shall include:

1. A reasonable and comprehensible explanation to the person of the proposed procedures or protocols to be followed, their purposes, including descriptions of any attendant discomforts, and risks and benefits reasonably to be expected;

2. A disclosure of any appropriate alternative procedures or therapies that might be advantageous for the person;

3. An instruction that the person may withdraw his consent and discontinue participation in the human research at any time without prejudice to him;

4. An explanation of any costs or compensation which may accrue to the person and, if applicable, the availability of third party reimbursement for the proposed procedures or protocols; and

5. An offer to answer and answers to any inquiries by the person concerning the procedures and protocols.

"Institution" or "agency" means any facility, program, or organization owned or operated by the Commonwealth, by any political subdivision, or by any person, firm, corporation, association, or other legal entity.

"Legally authorized representative" means, in the following specified order of priority, (i) the parent or parents having custody of a prospective subject who is a minor, (ii) the agent appointed under an advance directive, as defined in § 54.1-2982, executed by the prospective subject, provided the advance directive authorizes the agent to make decisions regarding the prospective subject's participation in human research, (iii) the legal guardian of a prospective subject, (iv) the spouse of the prospective subject, except where a suit for divorce has been filed and the divorce decree is not yet final, (v) an adult child of the prospective subject, (vi) a parent of the prospective subject when the subject is an adult, (vii) an adult brother or sister of the prospective subject or (viii) any person or judicial or other body authorized by law or regulation to consent on behalf of a prospective subject to such subject's participation in the particular human research. For the purposes of this chapter, any person authorized by law or regulation to consent on behalf of a prospective subject to such subject's participation in the particular human research shall include an attorney in fact appointed under a durable power of attorney, to the extent the power grants the authority to make such a decision. The attorney in fact shall not be employed by the person, institution, or agency conducting the human research. No official or employee of the institution or agency conducting or authorizing the research shall be qualified to act as a legally authorized representative.

"Minimal risk" means that the risks of harm anticipated in the proposed research are not greater, considering probability and magnitude, than those ordinarily encountered in daily life or during the performance of routine physical or psychological examinations or tests.

"Nontherapeutic research" means human research in which there is no reasonable expectation of direct benefit to the physical or mental condition of the human subject.

1979, c. 38, § 37.1-234; 1986, c. 274; 1992, c. 603; 2002, c. 754.



§ 32.1-162.17. Exemptions

The following categories of human research are exempt from the provisions of this chapter:

1. Activities of the Virginia Department of Health conducted pursuant to § 32.1-39;

2. Research or student learning outcomes assessments conducted in educational settings involving regular or special education instructional strategies, the effectiveness of or the comparison among instructional techniques, curricula, or classroom management methods, or the use of educational tests, whether cognitive, diagnostic, aptitude, or achievement, if the data from such tests are recorded in a manner so that subjects cannot be identified, directly or through identifiers linked to the subjects;

3. Research involving survey or interview procedures unless responses are recorded in such a manner that the subjects can be identified, directly or through identifiers linked to the subjects, and either (i) the subject's responses, if they became known outside the research, could reasonably place the subject at risk of criminal or civil liability or be damaging to the subject's financial standing or employability or (ii) the research deals with sensitive aspects of the subject's own behavior, such as sexual behavior, drug or alcohol use, or illegal conduct;

4. Research involving survey or interview procedures, when the respondents are elected or appointed public officials or candidates for public office;

5. Research involving solely the observation of public behavior, including observation by participants, unless observations are recorded in such a manner that the subjects can be identified, directly or through identifiers linked to the subjects, and either (i) the observations recorded about the individual, if they became known outside the research, could reasonably place the subject at risk of criminal or civil liability or be damaging to the subject's financial standing or employability or (ii) the research deals with sensitive aspects of the subject's own behavior, such as sexual behavior, drug or alcohol use, or illegal conduct; and

6. Research involving the collection or study of existing data, documents, records, pathological specimens, or diagnostic specimens, if these sources are publicly available or if the information is recorded by the investigator in a manner so that subjects cannot be identified, directly or through identifiers linked to the subjects.

1992, c. 603 .



§ 32.1-162.18. Informed consent

A. In order to conduct human research in this Commonwealth, informed consent must be obtained if the person who is to be the human subject is as follows: (i) capable of making an informed decision, then it shall be subscribed to in writing by the person and witnessed; (ii) incapable of making an informed decision, as defined in § 54.1-2982, at the time consent is required, then it shall be subscribed to in writing by the person's legally authorized representative and witnessed; or (iii) a minor otherwise capable of rendering informed consent, then it shall be subscribed to in writing by both the minor and his legally authorized representative. The giving of consent by a legally authorized representative shall be subject to the provisions of subsection B of this section. If two or more persons who qualify as legally authorized representatives and have equal decision-making priority under this chapter inform the principal investigator or attending physician that they disagree as to participation of the prospective subject in human research, the subject shall not be enrolled in the human research that is the subject of the consent. No informed consent form shall include any language through which the person who is to be the human subject waives or appears to waive any of his legal rights, including any release of any individual, institution, or agency or any agents thereof from liability for negligence.

Notwithstanding consent by a legally authorized representative, no person shall be forced to participate in any human research if the investigator conducting the human research knows that participation in the research is protested by the prospective subject. In the case of persons suffering from organic brain diseases causing progressive deterioration of cognition for which there is no known cure or medically accepted treatment, the implementation of experimental courses of therapeutic treatment to which a legally authorized representative has given informed consent shall not constitute the use of force.

B. A legally authorized representative may not consent to nontherapeutic research unless it is determined by the human research committee that such nontherapeutic research will present no more than a minor increase over minimal risk to the human subject. A legally authorized representative may not consent to participation in human research on behalf of a prospective subject if the legally authorized representative knows, or upon reasonable inquiry ought to know, that any aspect of the human research protocol is contrary to the religious beliefs or basic values of the prospective subject, whether expressed orally or in writing. A legally authorized representative may not consent to participation in human research involving nontherapeutic sterilization, abortion, psychosurgery or admission for research purposes to a facility or hospital as defined in § 37.2-100.

C. Except as provided elsewhere in this chapter, no investigator may involve a human being as a subject in research covered by this chapter unless the investigator has obtained the legally effective informed consent of the subject or the subject's legally authorized representative. An investigator shall seek such consent only under circumstances that provide the prospective subject or the legally authorized representative sufficient opportunity to consider whether or not to participate and that minimize the possibility of coercion or undue influence.

D. The human research review committee may approve a consent procedure which omits or alters some or all of the basic elements of informed consent, or waives the requirement to obtain informed consent, if the committee finds and documents that (i) the research involves no more than minimal risk to the subjects; (ii) the omission, alteration or waiver will not adversely affect the rights and welfare of the subjects; (iii) the research could not practicably be performed without the omission, alteration or waiver; and (iv) after participation, the subjects are to be provided with additional pertinent information, whenever appropriate.

E. The human research review committee may waive the requirement that the investigator obtain written informed consent for some or all subjects, if the committee finds that the only record linking the subject and the research would be the consent document and the principal risk would be potential harm resulting from a breach of confidentiality. The committee may require the investigator to provide the subjects with a written statement explaining the research. Further, each subject shall be asked whether he wants documentation linking him to the research and the subject's wishes shall govern.

1979, c. 38, § 37.1-235; 1986, c. 274; 1992, c. 603; 2002, c. 754.



§ 32.1-162.19. Human research review committees

A. Each institution or agency which conducts or which proposes to conduct or authorize human research shall establish a human research review committee. The committee shall be composed of representatives of varied backgrounds to ensure the competent, complete, and professional review of human research activities conducted or proposed to be conducted or authorized by the institution or agency. No member of the committee shall be directly involved in the proposed human research or have administrative approval authority over the proposed human research except in connection with his responsibilities as a member of the committee.

B. No human research shall be conducted or authorized by such institution or agency unless the committee has reviewed and approved the proposed human research project giving consideration to (i) the adequacy of the description of the potential benefits and risks involved and the adequacy of the methodology of the research; (ii) if the research is nontherapeutic, whether it presents more than a minimal risk to the human subjects; (iii) whether the rights and welfare of the human subjects involved are adequately protected; (iv) whether the risks to the human subjects are outweighed by the potential benefits to them; (v) whether the risks to subjects are minimized by using procedures that are consistent with sound research design and that do not unnecessarily expose subjects to risk and, whenever appropriate, by using procedures already being performed on the subjects for diagnostic or treatment purposes; (vi) when some or all of the subjects are likely to be incapable of making an informed decision regarding consent or are otherwise vulnerable to coercion or undue influence, such as children, prisoners, pregnant women, mentally disabled persons, or economically or educationally disadvantaged persons, whether additional safeguards have been included in the study to protect the rights and welfare of these subjects; (vii) whether the informed consent is to be obtained by methods that are adequate and appropriate and whether the written consent form is adequate and appropriate in both content and language for the particular research; (viii) whether the persons proposing to conduct the particular human research are appropriately competent and qualified; and (ix) whether the criteria for selection of subjects are equitable. The committee shall require periodic reports from each existing human research project to ensure that the project is being carried out in conformity with the proposal as approved.

C. The regulations of an institution or agency may authorize the committee to conduct an expedited review of a human research project which involves no more than minimal risk to the subjects if (i) another institution's or agency's human research review committee has reviewed and approved the project or (ii) the review involves only minor changes in previously approved research and the changes occur during the approved project period.

D. Every person engaged in the conduct of human research or proposing to conduct human research shall affiliate himself with an institution or agency having a research review committee, and the human research which he conducts or proposes to conduct shall be subject to review and approval by such committee in the manner set forth in this section.

E. Each human research review committee of a state institution or agency shall ensure that an overview of approved human research projects and the results of such projects are made public on the institution's or agency's website unless otherwise exempt from disclosure under the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

1979, c. 38, § 37.1-236; 1986, c. 274; 1992, c. 603; 2002, c. 754; 2007, c. 413.



§ 32.1-162.20. Applicability of federal policies

Human research which is subject to policies and regulations for the protection of human subjects promulgated by any agency of the federal government shall be exempt from the provisions of this chapter.

In lieu of promulgating regulations pursuant to the requirements of this chapter, an institution or agency may comply with this chapter by promulgating regulations under the provisions of the Administrative Process Act (§ 2.2-4000 et seq.) governing human research projects which incorporate, explicitly or by reference, federal policies and regulations for the protection of human subjects. However, in the case of projects which are not required, by reason of their nature, the source of their funding, or the lack thereof, to comply with federal policies and regulations, the institution or agency may enforce compliance by filing a petition for an injunction in the appropriate circuit court. This section shall not preclude any other enforcement action available to the institution or agency.

1979, c. 38, § 37.1-237; 1992, c. 603 .



§ 32.1-162.21. Definitions

As used in this chapter, unless the context clearly requires another meaning:

"Cloning" means the production of a precise genetic copy of a molecule, including deoxyribonucleic acid (DNA), or of chromosomes.

"Human cloning" means the creation of or attempt to create a human being by transferring the nucleus from a human cell from whatever source into an oocyte from which the nucleus has been removed.

"Nucleus" means the cell structure that houses the chromosomes and, thus, the genes.

"Oocyte" means the ovum or egg.

"Somatic cell" means a mature, diploid cell, i.e., a cell having a complete set of chromosomes.

"Somatic cell nuclear transfer" means transferring the nucleus of a somatic cell of an existing or deceased human into an oocyte from which the chromosomes are removed or rendered inert.

2001, cc. 868, 870.



§ 32.1-162.22. Human cloning prohibited; civil penalty

A. No person shall (i) perform human cloning or (ii) implant or attempt to implant the product of somatic cell nuclear transfer into a uterine environment so as to initiate a pregnancy or (iii) possess the product of human cloning or (iv) ship or receive the product of a somatic cell nuclear transfer in commerce for the purpose of implanting the product of somatic cell nuclear transfer into a uterine environment so as to initiate a pregnancy.

B. This section shall not be construed to restrict biomedical and agricultural research or practices unless expressly prohibited herein, including research or practices that involve the use of (i) somatic cell nuclear transfer or other cloning technologies to clone molecules, including DNA, cells, or tissues; (ii) gene therapy; or (iii) somatic cell nuclear transfer techniques to create animals other than humans.

C. In addition to any other penalty provided by law, any person violating the provisions of this section shall be liable for a civil penalty in an amount not to exceed $50,000 for each incident.

2001, cc. 868, 870.



§ 32.1-163. Definitions

As used in this article, unless the context clearly requires a different meaning:

"Alternative discharging sewage system" means any device or system which results in a point source discharge of treated sewage for which the Board may issue a permit authorizing construction and operation when such system is regulated by the State Water Control Board pursuant to a general Virginia Pollutant Discharge Elimination System permit issued for an individual single family dwelling with flows less than or equal to 1,000 gallons per day.

"Alternative onsite sewage system" or "alternative onsite system" means a treatment works that is not a conventional onsite sewage system and does not result in a point source discharge.

"Betterment loan" means a loan to be provided by private lenders either directly or through a state agency, authority or instrumentality or a locality or local or regional authority serving as a conduit lender, to repair, replace, or upgrade an onsite sewage system or an alternative discharging sewage system for the purpose of reducing threats to public health and ground and surface waters, which loan is secured by a lien with a priority equivalent to the priority of a lien securing an assessment for local improvements under § 15.2-2411.

"Conduit lender" means a state agency, authority or instrumentality or a locality, local or regional authority or an instrumentality thereof serving as a conduit lender of betterment loans.

"Conventional onsite sewage system" means a treatment works consisting of one or more septic tanks with gravity, pumped, or siphoned conveyance to a gravity distributed subsurface drainfield.

"Licensed onsite soil evaluator" means a person who is licensed under Chapter 23 (§ 54.1-2300 et seq.) of Title 54.1 as an onsite soil evaluator. A licensed onsite soil evaluator is authorized to evaluate soils and soil properties in relationship to the effects of these properties on the use and management of these soils as the locations for onsite sewage systems.

"Maintenance" means performing adjustments to equipment and controls and in-kind replacement of normal wear and tear parts such as light bulbs, fuses, filters, pumps, motors, or other like components. Maintenance includes pumping the tanks or cleaning the building sewer on a periodic basis. Maintenance shall not include replacement of tanks, drainfield piping, distribution boxes, or work requiring a construction permit and installer.

"Operate" means the act of making a decision on one's own volition (i) to place into or take out of service a unit process or unit processes or (ii) to make or cause adjustments in the operation of a unit process at a treatment works.

"Operation" means the biological, chemical, and mechanical processes of transforming sewage or wastewater to compounds or elements and water that no longer possess an adverse environmental or health impact.

"Operator" means any individual employed or contracted by any owner, who is licensed or certified under Chapter 23 (§ 54.1-2300 et seq.) of Title 54.1 as being qualified to operate, monitor, and maintain an alternative onsite sewage system.

"Owner" means the Commonwealth or any of its political subdivisions, including sanitary districts, sanitation district commissions and authorities, any individual, any group of individuals acting individually or as a group, or any public or private institution, corporation, company, partnership, firm or association which owns or proposes to own a sewerage system or treatment works.

"Regulations" means the Sewage Handling and Disposal Regulations, heretofore or hereafter enacted or adopted by the State Board of Health.

"Review Board" means the State Sewage Handling and Disposal Appeals Review Board.

"Sewage" means water-carried and non-water-carried human excrement, kitchen, laundry, shower, bath or lavatory wastes, separately or together with such underground, surface, storm and other water and liquid industrial wastes as may be present from residences, buildings, vehicles, industrial establishments or other places.

"Sewerage system" means pipelines or conduits, pumping stations and force mains and all other construction, devices and appliances appurtenant thereto, used for the collection and conveyance of sewage to a treatment works or point of ultimate disposal.

"Subsurface drainfield" means a system installed within the soil and designed to accommodate treated sewage from a treatment works.

"Transportation" means the vehicular conveyance of sewage.

"Treatment works" means any device or system used in the storage, treatment, disposal or reclamation of sewage or combinations of sewage and industrial wastes, including but not limited to pumping, power and other equipment and appurtenances, septic tanks, and any works, including land, that are or will be (i) an integral part of the treatment process or (ii) used for ultimate disposal of residues or effluents resulting from such treatment.

Code 1950, § 32-9; 1954, c. 646; 1964, c. 436; 1970, c. 645; 1972, c. 775; 1979, c. 711; 1984, c. 457; 1990, cc. 342, 861, 869; 1994, c. 747; 2007, cc. 892, 924; 2009, c. 829.



§ 32.1-163.1. Personal liability of sanitarians defined

A sanitarian while acting within the scope of his employment in approving or denying applications for permits for onsite sewage disposal systems or while performing checks of or reviewing and approving field evaluations completed by authorized onsite soil evaluators shall be subject to personal liability only for his gross negligence or intentional misconduct.

1986, c. 331; 1994, c. 747.



§ 32.1-163.2. Long range plan for onsite sewage

In addition to the powers and duties provided in § 32.1-164, the Board of Health shall develop and revise as may be necessary a five-year plan for the handling and disposal of onsite sewage. Such plan shall include (i) the number of applications for onsite sewage permits per year; (ii) the number of households or facilities utilizing onsite sewage systems per year; (iii) the volume of onsite sewage to be disposed per year; (iv) the available and needed capacity in the Commonwealth for environmentally sound methods of disposal of septage in sewage treatment plants, other approved facilities and by land application per year; (v) descriptions of technology for alternative systems including the types of soils and conditions recommended as appropriate for such alternative systems; and (vi) recommendations for changes in the laws or regulations pertaining to onsite sewage and the system of permitting onsite sewage systems. The Board shall also report every five years to the governor and the General Assembly, beginning in 1992, on the status of onsite sewage handling and disposal in Virginia and the progress in implementing its long range plan.

1987, c. 223.



§ 32.1-163.3. Identities of persons making certain reports to remain confidential

The identity of any person making a report of an alleged violation of any provision of this article or any regulation of the Board of Health relating to sewage disposal shall be confidential. However, the identity of such person may be disclosed (i) to the Commissioner, the members of the Board and personnel of the Department in the performance of their duties; (ii) when the identity is included in materials which are the subject of a request for information pursuant to the Virginia Freedom of Information Act, Chapter 37 (§ 2.2-3700 et seq.) of Title 2.2; (iii) when the matter reported is the subject of a hearing conducted by the State Health Department Sewage Handling and Disposal Appeal Review Board; or (iv) when the matter reported is the subject of litigation.

1990, c. 468 .



§ 32.1-163.4. Procedures for application backlogs; individuals approved to conduct evaluations for septic system or other onsite sewage system permit applications

A. In any case where the local or district health department experiences a septic system or other onsite sewage system permit backlog of fifteen working days from the application filing date, the Commissioner shall contract with authorized onsite soil evaluators for the field evaluation of the backlogged application sites. The Department shall review these evaluations and may approve the permit applications upon finding that the evaluations are in compliance with the Board's regulations implementing this chapter. The Department shall not be required to do a field check of the evaluation prior to issuing the permit; however, the Department may conduct such field analyses as deemed necessary to protect the integrity of the Commonwealth's environment.

B. The Board, Commissioner, and Department of Health shall accept private evaluations for septic system or other onsite sewage system permit applications only from authorized onsite soil evaluators.

C. The Board's regulations shall include a definition of backlog providing a set number or a percent of the received applications.

1994, c. 747.



§ 32.1-163.5. On-site sewage evaluations

A. Notwithstanding other provisions of this chapter, for purposes of subdivision review, permit approval, and issuance of letters for residential development, the Board, Commissioner, and Department of Health shall accept private site evaluations and designs, in compliance with the Board's regulations for septic systems and other on-site sewage systems, designed and certified by a licensed professional engineer, in consultation with an authorized on-site soil evaluator, or by an authorized on-site soil evaluator. The evaluations and designs included within such submissions shall be certified as complying with the Board's regulations implementing this chapter.

B. The Department shall not be required to perform a field check of private evaluations and designs prior to issuing the requested letter, permit or approval; however, the Department may conduct such review of the work and field analysis as deemed necessary to protect the public health and integrity of the Commonwealth's environment. Within fifteen working days from the date of written submission of a request for approval of a site evaluation and design for a single lot construction permit, and within sixty days from the date of written submission of a request for approval of a site evaluation and design for multiple lot certification letters or subdivision review, the Department shall (i) issue the requested letter, permit or approval or (ii) set forth in writing the specific reasons for denial. If the Department fails to take action to approve or disapprove the designs, evaluations, or subdivision reviews within the time specified herein, the designs, evaluations or subdivision reviews shall be deemed approved and the appropriate letter, permit or approval shall be issued. Notwithstanding any other provision of law or the provisions of any local ordinance, counties, cities and towns shall comply with the time limits set forth in this subsection.

C. Nothing in this section shall authorize anyone other than an individual licensed as a professional engineer pursuant to Chapter 4 (§ 54.1-400 et seq.) of Title 54.1 to engage in the practice of engineering.

D. The provisions of this section shall not apply to any locality that has entered into a contract with the Board of Health in accordance with Chapter 678 of the 1994 Acts of Assembly nor to a proprietary, pre-engineered septic system deemed by the Department to comply with the Board's regulations.

1999, c. 1038; 2001, c. 337.



§ 32.1-163.6. Professional engineering of onsite treatment works

A. Notwithstanding other provisions of this chapter, for purposes of permit approval, the Board, Commissioner, and Department of Health shall accept treatment works designs from individuals licensed as professional engineers pursuant to Chapter 4 (§ 54.1-400 et seq.) of Title 54.1. The designs shall (i) be compliant with standard engineering practice and performance requirements established by the Board and those horizontal setback requirements necessary to protect the public health and the environment, (ii) reflect that degree of skill and care ordinarily exercised by licensed members of the engineering profession practicing at the time of performance, (iii) be appropriate for the particular soil characteristics of the site, and (iv) ensure that the treatment works will meet or exceed the discharge, effluent, and surface and ground water quality standards for systems otherwise permitted pursuant to the regulations implementing this chapter.

B. The Department may conduct such review of the work and field analysis as deemed necessary to protect the public health and integrity of the Commonwealth's environment.

C. Within 21 calendar days from the date of application for treatment works sized at 1,000 gallons per day or smaller, and within 60 calendar days from the date of application for treatment works sized at more than 1,000 gallons per day, the Department shall (i) issue the requested approval, or (ii) set forth in writing the specific reasons for denial.

D. The Department shall establish an engineering design review panel to review the Department's decision to disapprove an onsite sewage system design. The Commissioner shall appoint four individuals licensed as professional engineers pursuant to Chapter 4 (§ 54.1-400 et seq.) of Title 54.1 with expertise in onsite sewage systems to serve on the engineering design review panel with (i) one representing the Department of Health, (ii) one representing the Department of Environmental Quality, (iii) one representing the Virginia Society of Professional Engineers, and (iv) one representing the American Council of Engineering Companies of Virginia. If a state agency is unable to provide a representative in accordance with this subsection, the Commissioner shall appoint another individual licensed as a professional engineer pursuant to Chapter 4 (§ 54.1-400 et seq.) of Title 54.1 with expertise in onsite sewage systems. The members of the design review panel shall appoint a member to serve as Chairman. The design review panel shall be designated a subordinate, as defined in § 2.2-4001, and shall meet as necessary.

E. When the Department denies an application pursuant to subsection D, the owner may appeal that decision in accordance with § 32.1-164.1. Alternatively, the owner, or the professional engineer responsible for an onsite sewage system design with the owner's written consent, may request an informal fact-finding conference before the engineering design review panel established in subsection D. The request must (i) be in writing, (ii) be received by the Commissioner within 30 days of the professional engineer's receipt of the Department's denial, and (iii) cite the reason or reasons for the request. The informal fact-finding conference shall be held within 45 calendar days of the request. The proceedings of the engineering design review panel shall be governed by the provisions of the Administrative Process Act (§ 2.2-4000 et seq.). Within 30 days following its receipt of the engineering review panel's written recommendations, the Department shall consider the recommendations of the engineering design review panel and approve the application or re-affirm its denial.

F. When the Department denies an application following review by the engineering design review panel, the owner may appeal that decision in accordance with § 32.1-164.1.

G. This section shall not be construed to require an owner to seek review by the engineering design review panel before appealing a permit denial pursuant to § 32.1-164.1.

H. This section shall not be construed to prohibit any locality from adopting or enforcing any ordinance duly enacted pursuant to Chapter 21 (§ 15.2-2100 et seq.) of Title 15.2.

I. All treatment works designs permitted pursuant to this section shall comply with operation, maintenance, and monitoring requirements as set forth in regulations implementing this chapter.

2008, c. 515; 2009, cc. 97, 220, 296.



§ 32.1-164. Powers and duties of Board; regulations; fees; onsite soil evaluators; letters in lieu of permits; inspections; civil penalties

A. The Board shall have supervision and control over the safe and sanitary collection, conveyance, transportation, treatment, and disposal of sewage by onsite sewage systems and alternative discharging sewage systems, and treatment works as they affect the public health and welfare. The Board shall also have supervision and control over the maintenance, inspection, and reuse of alternative onsite sewage systems as they affect the public health and welfare. In discharging the responsibility to supervise and control the safe and sanitary treatment and disposal of sewage as they affect the public health and welfare, the Board shall exercise due diligence to protect the quality of both surface water and ground water. Upon the final adoption of a general Virginia Pollutant Discharge Elimination permit by the State Water Control Board, the Board of Health shall assume the responsibility for permitting alternative discharging sewage systems as defined in § 32.1-163. All such permits shall comply with the applicable regulations of the State Water Control Board and be registered with the State Water Control Board.

In the exercise of its duty to supervise and control the treatment and disposal of sewage, the Board shall require and the Department shall conduct regular inspections of alternative discharging sewage systems. The Board shall also establish requirements for maintenance contracts for alternative discharging sewage systems. The Board may require, as a condition for issuing a permit to operate an alternative discharging sewage system, that the applicant present an executed maintenance contract. Such contract shall be maintained for the life of any general Virginia Pollutant Discharge Elimination System permit issued by the State Water Control Board.

B. The regulations of the Board shall govern the collection, conveyance, transportation, treatment and disposal of sewage by onsite sewage systems and alternative discharging sewage systems and the maintenance, inspection, and reuse of alternative onsite sewage systems. Such regulations shall be designed to protect the public health and promote the public welfare and may include, without limitation:

1. A requirement that the owner obtain a permit from the Commissioner prior to the construction, installation, modification or operation of a sewerage system or treatment works except in those instances where a permit is required pursuant to Chapter 3.1 (§ 62.1-44.2 et seq.) of Title 62.1.

2. Criteria for the granting or denial of such permits.

3. Standards for the design, construction, installation, modification and operation of sewerage systems and treatment works for permits issued by the Commissioner.

4. Standards governing disposal of sewage on or in soils.

5. Standards specifying the minimum distance between sewerage systems or treatment works and:

(a) Public and private wells supplying water for human consumption,

(b) Lakes and other impounded waters,

(c) Streams and rivers,

(d) Shellfish waters,

(e) Ground waters,

(f) Areas and places of human habitation,

(g) Property lines.

6. Standards as to the adequacy of an approved water supply.

7. Standards governing the transportation of sewage.

8. A prohibition against the discharge of untreated sewage onto land or into waters of the Commonwealth.

9. A requirement that such residences, buildings, structures and other places designed for human occupancy as the Board may prescribe be provided with a sewerage system or treatment works.

10. Criteria for determining the demonstrated ability of alternative onsite systems, which are not permitted through the then current sewage handling and disposal regulations, to treat and dispose of sewage as effectively as approved methods.

11. Standards for inspections of and requirements for maintenance contracts for alternative discharging sewage systems.

12. Notwithstanding the provisions of subdivision 1 above and Chapter 3.1 of Title 62.1, a requirement that the owner obtain a permit from the Commissioner prior to the construction, installation, modification, or operation of an alternative discharging sewage system as defined in § 32.1-163.

13. Criteria for granting, denying, and revoking of permits for alternative discharging sewage systems.

14. Procedures for issuing letters recognizing onsite sewage sites in lieu of issuing onsite sewage system permits.

15. Performance requirements for nitrogen discharged from alternative onsite sewage systems that protect public health and ground and surface water quality.

C. A fee of $75 shall be charged for filing an application for an onsite sewage system or an alternative discharging sewage system permit with the Department. Funds received in payment of such charges shall be transmitted to the Comptroller for deposit. The funds from the fees shall be credited to a special fund to be appropriated by the General Assembly, as it deems necessary, to the Department for the purpose of carrying out the provisions of this title. However, $10 of each fee shall be credited to the Onsite Sewage Indemnification Fund established pursuant to § 32.1-164.1:01.

The Board, in its regulations, shall establish a procedure for the waiver of fees for persons whose incomes are below the federal poverty guidelines established by the United States Department of Health and Human Services or when the application is for a pit privy or the repair of a failing onsite sewage system. If the Department denies the permit for land on which the applicant seeks to construct his principal place of residence, then such fee shall be refunded to the applicant.

From such funds as are appropriated to the Department from the special fund, the Board shall apportion a share to local or district health departments to be allocated in the same ratios as provided for the operation of such health departments pursuant to § 32.1-31. Such funds shall be transmitted to the local or district health departments on a quarterly basis.

D. In addition to factors related to the Board's responsibilities for the safe and sanitary treatment and disposal of sewage as they affect the public health and welfare, the Board shall, in establishing standards, give due consideration to economic costs of such standards in accordance with the applicable provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

E. Further a fee of $75 shall be charged for such installation and monitoring inspections of alternative discharging sewage systems as may be required by the Board. The funds received in payment of such fees shall be credited to a special fund to be appropriated by the General Assembly, as it deems necessary, to the Department for the purpose of carrying out the provisions of this section. However, $10 of each fee shall be credited to the Onsite Sewage Indemnification Fund established pursuant to § 32.1-164.1:01.

The Board, in its regulations, shall establish a procedure for the waiver of fees for persons whose incomes are below the federal poverty guidelines established by the United States Department of Health and Human Services.

F. Any owner who violates any provision of this section or any regulation of the Board of Health or the State Water Control Board relating to alternative discharging sewage systems or who fails to comply with any order of the Board of Health or any special final order of the State Water Control Board shall be subject to the penalties provided in §§ 32.1-27 and 62.1-44.32.

In the event that a county, city, or town, or its agent, is the owner, the county, city, or town, or its agent may initiate a civil action against any user or users of an alternative discharging sewage system to recover that portion of any civil penalty imposed against the owner which directly resulted from violations by the user or users of any applicable federal, state, or local laws, regulations, or ordinances.

G. The Board shall establish and implement procedures for issuance of letters recognizing the appropriateness of onsite sewage site conditions in lieu of issuing onsite sewage system permits. The Board may require that a survey plat be included with an application for such letter. Such letters shall state, in language determined by the Office of the Attorney General and approved by the Board, the appropriateness of the soil for an onsite sewage system; no system design shall be required for issuance of such letter. The letter may be recorded in the land records of the clerk of the circuit court in the jurisdiction where all or part of the site or proposed site of the onsite sewage system is to be located so as to be a binding notice to the public, including subsequent purchases of the land in question. Upon the sale or transfer of the land which is the subject of any letter, the letter shall be transferred with the title to the property. A permit shall be issued on the basis of such letter unless, from the date of the letter's issuance, there has been a substantial, intervening change in the soil or site conditions where the onsite sewage system is to be located. The Board, Commissioner, and the Department shall accept evaluations from licensed onsite soil evaluators for the issuance of such letters, if they are produced in accordance with the Board's established procedures for issuance of letters. The Department shall issue such letters within 20 working days of the application filing date when evaluations produced by licensed onsite soil evaluators are submitted as supporting documentation. The Department shall not be required to do a field check of the evaluation prior to issuing such a letter or a permit based on such letter; however, the Department may conduct such field analyses as deemed necessary to protect the integrity of the Commonwealth's environment. Applicants for such letters in lieu of onsite sewage system permits shall pay the fee established by the Board for the letters' issuance and, upon application for an onsite sewage system permit, shall pay the permit application fee.

H. The Board shall establish a program for the operation and maintenance of alternative onsite systems. The program shall require:

1. The owner of an alternative onsite sewage system, as defined in § 32.1-163, to have that system operated by a licensed operator, as defined in § 32.1-163, and visited by the operator as specified in the operation permit;

2. The licensed operator to provide a report on the results of the site visit utilizing the web-based system required by this subsection. A fee of $1 shall be paid by the licensed operator at the time the report is filed. Such fees shall be credited to the Onsite Operation and Maintenance Fund established pursuant to § 32.1-164.8;

3. A statewide web-based reporting system to track the operation, monitoring, and maintenance requirements of each system, including its components. The system shall have the capability for pre-notification of operation, maintenance, or monitoring to the operator or owner. Licensed operators shall be required to enter their reports onto the system. The Department of Health shall utilize the system to provide for compliance monitoring of operation and maintenance requirements throughout the state. The Commissioner shall consider readily available commercial systems currently utilized within the Commonwealth; and

4. Any additional requirements deemed necessary by the Board.

I. The Board shall promulgate regulations governing the requirements for maintaining alternative onsite sewage systems.

J. The Board shall establish a uniform schedule of civil penalties for violations of regulations promulgated pursuant to subsection B that are not remedied within 30 days after service of notice from the Department. Civil penalties collected pursuant to this chapter shall be credited to the Environmental Health Education and Training Fund established pursuant to § 32.1-248.3.

This schedule of civil penalties shall be uniform for each type of specified violation, and the penalty for any one violation shall be not more than $100 for the initial violation and not more than $150 for each additional violation. Each day during which the violation is found to have existed shall constitute a separate offense. However, specified violations arising from the same operative set of facts shall not be charged more than once in any 10-day period, and a series of specified violations arising from the same operative set of facts shall not result in civil penalties exceeding a total of $3,000. Penalties shall not apply to unoccupied structures which do not contribute to the pollution of public or private water supplies or the contraction or spread of infectious, contagious, or dangerous diseases. The Department may pursue other remedies as provided by law; however, designation of a particular violation for a civil penalty pursuant to this section shall be in lieu of criminal penalties, except for any violation that contributes to or is likely to contribute to the pollution of public or private water supplies or the contraction or spread of infectious, contagious, or dangerous diseases.

The Department may issue a civil summons ticket as provided by law for a scheduled violation. Any person summoned or issued a ticket for a scheduled violation may make an appearance in person or in writing by mail to the Department prior to the date fixed for trial in court. Any person so appearing may enter a waiver of trial, admit liability, and pay the civil penalty established for the offense charged.

If a person charged with a scheduled violation does not elect to enter a waiver of trial and admit liability, the violation shall be tried in the general district court with jurisdiction in the same manner and with the same right of appeal as provided for by law. In any trial for a scheduled violation, the Department shall have the burden of proving by a preponderance of the evidence the liability of the alleged violator. An admission of liability or finding of liability under this section shall not be deemed an admission at a criminal proceeding.

This section shall not be interpreted to allow the imposition of civil penalties for activities related to land development.

K. The Department shall establish procedures for requiring a survey plat as part of an application for a permit or letter for any onsite sewage or alternative discharging sewage system, and for granting waivers for such requirements. In all cases, it shall be the landowner's responsibility to ensure that the system is properly located as permitted.

Code 1950, § 32-9; 1954, c. 646; 1964, c. 436; 1970, c. 645; 1972, c. 775; 1979, c. 711; 1986, c. 401; 1988, c. 203; 1990, cc. 438, 861, 869; 1994, c. 747; 1999, c. 871; 2003, c. 614; 2007, cc. 514, 892, 924; 2009, cc. 695, 747.



§ 32.1-164.1. Appeals from denials of septic tank permits; inspections

A. Whenever administrative action is taken to deny a septic tank permit or to grant a septic tank permit with conditions or to refuse to issue, or grant with conditions, a letter recognizing the appropriateness of onsite sewage site conditions in lieu of issuing an onsite sewage system permit, the applicant shall be advised in writing of the administrative remedies that are available to obtain a reversal of the denial or refusal or a modification or elimination of the conditions, or, if no further administrative remedies are available, of the right of appeal provided for hereinafter. After exhausting his administrative remedies, as set forth in § 32.1-164.1:1 et seq., any person aggrieved by a case decision of the Review Board shall have the right to judicial review in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

The decision may be recorded in the land records of the clerk of the circuit court in the jurisdiction where all or part of the site or proposed site of the septic system is located so as to be binding notice to the public, including subsequent purchases of the land in question.

B. The holder of any permit for a septic tank issued with conditions shall have the permit recorded in the land records of the clerk of the circuit court having jurisdiction over the site of the septic system. The holder of the permit and any subsequent holders of the permit through land purchase or transfer shall be bound by the conditions stated in the permit unless the holder or subsequent holder obtains an additional permit for modification or alteration of the septic system to meet any new use conditions.

C. In adopting regulations prescribing criteria for the granting or denial of permits for septic tanks, the Board shall consider varying circumstances such as population density, extent of use of the septic tank and such other circumstances as may affect the stringency of the criteria necessary to protect the public health and promote the general welfare and may provide for the issuance of permits for septic tanks subject to such conditions as may be necessary to protect the public health.

D. Upon receipt of an application for a septic tank permit or a letter recognizing the appropriateness of onsite sewage site conditions in lieu of issuing onsite sewage system permits, the local health department shall notify the governing body of the county or city where the septic tank will be located or the official designated by the governing body for that purpose and shall provide such information concerning the application and the actions taken on the application as the governing body or officer may request.

E. Whenever a construction permit has been issued pursuant to an evaluation and design certified by a licensed professional engineer or onsite soil evaluator, the certifying licensed professional engineer or onsite soil evaluator shall inspect that system at the time of installation and provide an inspection report to the Department. The Department may, but is not required to, inspect the installation of such onsite sewage system. In the event that the certifying licensed professional engineer or onsite soil evaluator does not inspect the system in a timely manner or declines to certify that the installation was completed substantially in accordance with the evaluation and design, the owner may petition the Department to inspect the installation and render a final case decision approving or disapproving the installation. The Department shall not be required to convene an informal fact finding proceeding in accordance with § 2.2-4019 prior to rendering such decision.

Code 1950, § 32-9.01; 1979, c. 497; 1980, c. 503; 1984, cc. 457, 548; 1986, c. 615; 1994, c. 747; 2012, c. 184.



§ 32.1-164.1:01. Onsite Sewage Indemnification fund

A. There is hereby created the Onsite Sewage Indemnification fund whose purpose is to receive moneys generated by a portion of the fees collected by the Department of Health pursuant to subsections C and E of § 32.1-164 and appropriated by the Commonwealth for the purpose of assisting any Virginia real property owner holding a valid permit to operate an onsite sewage system when such system or components thereof fail within three years of construction and such failure results from the negligence of the Department of Health. The fund may also be used, in the discretion of the Board, to support the program for training and recognition of authorized onsite soil evaluators.

B. Ten dollars of each fee collected by the Department of Health pursuant to subsections C and E of § 32.1-164 shall be deposited by the Comptroller to this fund to be appropriated for the purposes of this section to the Department of Health by the General Assembly as it deems necessary.

C. The owner of an onsite sewage system that has been permitted by the Department of Health may cause, by filing a request for payment from the fund within one year from the date the system or components thereof failed, the Commissioner to review the circumstances of the onsite sewage system failure, if the onsite sewage system has failed within three years of construction. Upon the Commissioner's finding that the onsite sewage system was permitted by the Department and (i) the system or components thereof failed within three years of construction; (ii) that specific actions of the Department were negligent and that those actions caused the failure; and (iii) that the owner filed a request for payment from the fund within one year from the date the system or components thereof failed, the Commissioner shall, subject to the limitations stated herein, reimburse the owner for the reasonable cost of following the Board's regulations to repair or replace the failed onsite sewage system or components thereof.

D. Prior to receiving payment from the fund, the owner shall follow the requirements in the Board's regulations to repair or replace the failed onsite sewage system or components thereof.

E. The total amount an owner may receive in payment from the fund shall not exceed $30,000. Only the costs of the system that failed or the costs of labor and equipment required to repair or replace the failed onsite sewage system or components thereof are reimbursable by the fund.

F. If the Commissioner finds that the system was permitted by the Department and has failed within three years of construction and that the failure resulted from faulty construction or other private party error, the Commissioner may assist the owner of the failed system in seeking redress from the system's builder or other private party.

G. Every request for payment from the fund shall be forever barred unless the owner has filed a complete application as required by the Department. The request shall be filed with the Commissioner within one year from the date that the onsite sewage system or components thereof first failed. However, if the owner was under a disability at the time the cause of action accrued, the tolling provisions of § 8.01-229 shall apply. The owner shall mail the request for payment from the fund via the United States Postal Service by certified mail, return receipt requested, addressed to the Commissioner.

In any action contesting the filing of the request for payment from the fund, the burden of proof shall be on the owner to establish mailing and receipt of the notice in conformity with this section. The signed receipt indicating delivery to the Commissioner, when admitted into evidence, shall be prima facie evidence of filing of the request for payment from the fund under this section. The request for payment from the fund shall be deemed to be timely filed if it is sent by certified mail, return receipt requested, and if the official receipt shows that the mailing was within the prescribed time limits.

Notwithstanding any provision of this article, the liability for any payment from the fund shall be conditioned upon the execution by the owner of a release approved by the Attorney General of all claims against the Commonwealth, its political subdivisions, agencies, and instrumentalities and against any officer or employee of the Commonwealth in connection with or arising out of the occurrence complained of.

H. The Commissioner and the Attorney General shall cooperatively develop an actuarially sound program and policy for identifying, evaluating, and processing requests for payment from the fund.

I. If the Commissioner refuses the request for payment from the fund, the owner may appeal the refusal to the State Health Department Sewage Handling and Disposal Appeal Review Board.

The Board may promulgate regulations pursuant to the Administrative Process Act (§ 2.2-4000 et seq.) for the administration of the fund consistent with this chapter.

In the event the fund is insufficient to meet requests for payment from the fund, this section and the creation of the fund shall not be construed to provide liability on the part of the Department or any of its personnel where no such liability existed prior to July 1, 1994.

1994, c. 747; 2007, cc. 448, 515.



§ 32.1-164.1:1. Validity of certain septic tank permits

A. Any septic tank permit issued shall be valid for a period of 18 months from the date of issuance unless there has been a substantial, intervening change in the soil or site conditions where the septic system is to be located. However, if a building permit has been obtained or building construction has commenced, the permit may be extended for an additional 18 months. Applicants shall be informed of the septic tank permit validity period and advised to apply only when ready to begin construction.

B. Further, whenever any onsite sewage system is failing, or an owner has elected to voluntarily upgrade an onsite sewage system pursuant to § 32.1-164.1:3, and it is on or serves real property consisting of not less than one nor more than four dwelling units and the Board's regulations impose (i) a requirement for treatment beyond the level of treatment provided by the existing onsite sewage system when operating properly or (ii) a new requirement for pressure dosing, the owner may request a waiver from such requirements. The Commissioner shall grant any request for such waiver, unless he finds that the system was installed illegally without a permit. Any such waivers shall be recorded in the land records of the clerk of the circuit court in the jurisdiction in which the property on which the relevant onsite sewage system is located. Except as provided in subsection C, waivers granted hereunder shall not be transferable and shall be null and void upon transfer or sale of the property on which the onsite sewage system is located. Additional treatment or pressure dosing requirements shall be imposed in such instances when the property is transferred or sold.

Any owner who (a) obtained a waiver to repair a failing onsite sewage system pursuant to this subsection on or between July 1, 2004, and December 6, 2011, (b) completed such repair, and (c) voluntarily upgrades the system may request, and shall receive, a voluntary upgrade waiver in accordance with this section and § 32.1-164.1:3. Any such waiver shall be recorded in the land records of the clerk of the circuit court in the jurisdiction where the onsite sewage system is located and shall supersede any prior waiver recorded pursuant to this section.

The owner of the relevant property shall disclose, in accordance with subsection D, that any operating permit for the onsite sewage system that has been granted a waiver authorized by this subsection shall be null and void at the time of transfer or sale of the property and that the Board's regulatory requirements for additional treatment or pressure dosing shall be required before an operating permit may be reinstated.

The provisions of this subsection shall apply only with respect to transfers by sale, exchange, installment land sales contract, or lease with option to buy residential real property consisting of not less than one nor more than four dwelling units, whether or not the transaction is with the assistance of a licensed real estate broker or salesperson.

C. The following are specifically allowed under the provisions of subsection B:

1. Transfers pursuant to court order including, but not limited to, transfers ordered by a court in administration of an estate, transfers pursuant to a writ of execution, transfers by foreclosure sale, transfers by a trustee in bankruptcy, transfers by eminent domain, and transfers resulting from a decree for specific performance.

2. Transfers to a beneficiary of a deed of trust by a trustor or successor in interest who is in default, transfers by a trustee under a deed of trust pursuant to a foreclosure, or transfers by a beneficiary under a deed of trust who has acquired the real property at a sale conducted pursuant to a foreclosure sale under a deed of trust or has acquired the real property by deed in lieu of foreclosure.

3. Transfers not for value by a fiduciary in the course of the administration of a decedent's estate, guardianship, conservatorship, or trust.

4. Transfers between spouses resulting from a decree of divorce or a property settlement stipulation pursuant to the provisions of Title 20.

5. Transfers to or from any governmental entity or public or quasi-public housing authority or agency.

6. Transfers pursuant to real estate purchase contracts where the owner has obtained a permit to voluntarily upgrade an onsite sewage system pursuant to § 32.1-164.1:3.

7. Other transfers consistent with criteria established by the Board of Health and the Real Estate Board.

D. The owner of residential real property subject to subsection B shall deliver to the purchaser a written disclosure prior to the acceptance of a real estate purchase contract. The written disclosure statement shall be in a separate document, developed by the Real Estate Board on or before January 1, 2006. Prior to that time, it shall be the obligation of the owner of such residential real property to prepare the written disclosure statement and provide it to the purchaser as otherwise provided herein.

E. If the disclosure required by subsection B is delivered to the purchaser after the acceptance of the real estate purchase contract, the purchaser's sole remedy shall be to terminate the real estate purchase contract at or prior to the earliest of the following: (i) three days after delivery of the disclosure in person; (ii) five days after the postmark if the disclosure is deposited in the United States mail, postage prepaid, and properly addressed to the purchaser; (iii) settlement upon purchase of the property; (iv) occupancy of the property by the purchaser; (v) the execution by the purchaser of a written waiver of the purchaser's right of termination under this chapter contained in a writing separate from the real estate purchase contract; or (vi) the purchaser making written application to a lender for a mortgage loan where such application contains a disclosure that the right of termination shall end upon the application for the mortgage loan.

In order to terminate a real estate purchase contract when permitted by this subsection, the purchaser shall, within the time required by this chapter, give written notice to the owner either by hand delivery or by United States mail, postage prepaid, and properly addressed to the owner. If the purchaser terminates a real estate purchase contract in compliance with this chapter, the termination shall be without penalty to the purchaser, and any deposit shall be promptly returned to the purchaser. Any rights of the purchaser to terminate the contract provided by this chapter shall end if not exercised prior to the earlier of (i) the making of a written application to a lender for a mortgage loan where the application contains a disclosure that the right of termination shall end upon the application for the mortgage loan or (ii) settlement or occupancy by the purchaser, in the event of a sale, or occupancy, or in the event of a lease with option to purchase.

F. A real estate licensee representing an owner of residential real property as the listing broker shall have a duty to inform each such owner represented by that licensee of the owner's rights and obligations under subsection B. A real estate licensee representing a purchaser of residential real property or, if the purchaser is not represented by a licensee, the real estate licensee representing an owner of residential real estate and dealing with the purchaser shall have a duty to inform each such purchaser of the purchaser's rights and obligations under subsection B. Provided a real estate licensee performs those duties, the licensee shall have no further duties to the parties to a residential real estate transaction under this section, and shall not be liable to any party to a residential real estate transaction for a violation of subsection B or for any failure to disclose any information regarding any real property subject to subsection B.

G. For the purposes of this section:

"Acceptance" means the full execution of a real estate purchase contract by all parties.

"Real estate purchase contract" means a contract for the sale, exchange, or lease with option to buy of real estate subject to this section.

H. The Real Estate Board shall enforce subsections D, E, and F pursuant to the provisions of Chapter 21 of Title 54.1 (§ 54.1-2100 et seq.).

1984, c. 401; 1986, c. 331; 1994, c. 747; 2004, c. 916; 2005, c. 469; 2011, c. 394; 2015, c. 111.



§ 32.1-164.1:2. Eligibility for betterment loans to repair or replace failing onsite sewage systems

A. The Board shall establish a betterment loan eligibility program to assist owners with the repair, replacement, or upgrade of failing or noncompliant onsite sewage systems, and the Board may identify sources for betterment loans to be provided by private lenders, directly or through conduit lenders. In addition, owners may also apply to the Department for betterment loan eligibility to upgrade an onsite or alternative discharging sewage system that is not failing, provided such upgrade is for the purposes of reducing threats to public health, and ground and surface waters, including the reduction of nitrogen discharges.

B. Upon determination by the Department that the owner has one or more onsite sewage systems that are out of compliance with those regulations promulgated pursuant to this chapter, or in need of repair or replacement, the owner shall follow the requirements in the Board's regulations to initiate the repair or replacement of such systems. If the owner desires to be qualified by the Department to receive a betterment loan, at any time before the repair or replacement is completed, he shall provide the Department with an estimate of the approximate cost of such remedial work, which the Department shall accept. The issuance of a permit by the Department to repair or replace an onsite sewage system, combined with an estimate provided by the owner to the Department, shall demonstrate eligibility for a betterment loan. Upon a determination of eligibility, the Department shall notify the owner in writing. If the Department refuses the request for an eligibility letter, the owner may appeal the refusal to the State Health Department Sewage Handling and Disposal Appeal Review Board. It shall be the sole responsibility of the owner to secure the betterment loan from or through a private lender. Local health departments may provide a list of lenders available for this purpose. Nothing in this section shall be construed as allowing construction or modification of an onsite or alternative discharging sewage system without a permit issued by the Department.

C. Betterment loans made pursuant to this section shall be recorded in the deed book of the circuit court clerk's office for the locality in which the land is located and an abstract of the loan and betterment loan eligibility letter issued by the Department shall be indexed in the name of the owner. Betterment loans made pursuant to this section may be recorded in increments by the private lender as the repair or replacement of the onsite sewage system is completed, provided that in no event shall the total amount recorded exceed the estimate provided to the Department, without the Department approving an amendment to the repair permit, and issuing a revised betterment loan eligibility letter. The Department may, subject to appropriate waivers for economic hardship, charge the owner a fee not to exceed $50 for each betterment loan eligibility letter request made by an owner. The Department may require that the owner or private lender provide the Department with proof that any betterment loan has been recorded in the deed book of the circuit court clerk's office for the locality in which the land is located.

The incurrence of a betterment loan pursuant to this section shall not be considered a breach of limitation or prohibition contained in a note, mortgage or contract on the transfer of an interest in the owner's property.

D. Where agreeable to the private lender and the conduit lender, if any, a locality may act as the collection agent for the payments made by the owner on a betterment loan. Any such payments collected by the locality shall be deemed to be held in trust by the locality for benefit of the private lender and conduit issuer, if any. The locality may receive a fee payable by the private lender or conduit loan provider, if any, for such service not to exceed one-eighth of one percent of the payments collected.

2009, c. 829.



§ 32.1-164.1:3. Permits for voluntary system upgrades

Any owner desiring to voluntarily upgrade an onsite or alternative discharging sewage system that is not failing shall file an application, according to instructions from the Board, to obtain a construction permit to improve the system in accordance with the laws and regulations of the Board for repairing failing systems, provided such upgrade is for the purposes of reducing threats to the public health, or to ground and surface waters, including the reduction of nitrogen discharges.

The Department shall attach a statement to any permit issued pursuant to this section clearly stating that the upgrades specified in the permit are voluntary and not required by law. The Department may require the owner to indemnify and hold harmless the Department prior to the issuance of any such permit. Any permits issued pursuant to this section shall be subject to the provisions of § 32.1-164.1:1.

2011, c. 394.



§ 32.1-164.2. Repealed

Repealed by Acts 2007, cc. 881 and 929, cl. 8, effective January 1, 2008.



§ 32.1-164.8. Onsite Operation and Maintenance Fund established

There is hereby created in the state treasury a special nonreverting fund to be known as the Onsite Operation and Maintenance Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All fees collected pursuant to subsection H of § 32.1-164 shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of supporting the operation and maintenance of onsite systems, including but not limited to (i) training operators and (ii) supporting the reporting system required by subsection H of § 32.1-164. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by Commissioner.

2007, c. 892.



§ 32.1-164.9. Regulations for chamber and bundled expanded polystyrene effluent distribution systems for onsite sewage systems

The Board of Health shall promulgate regulations for chamber and bundled expanded polystyrene effluent distribution systems for onsite sewage systems permitted by the Commissioner pursuant to Article 1 (§ 32.1-164 et seq.) of Chapter 6 of Title 32.1. Such regulations shall include requirements for chamber and bundled expanded polystyrene effluent distribution systems for onsite sewage systems, which shall include (i) specifications for the physical construction of chamber and bundled expanded polystyrene effluent distribution systems including minimum exterior width, height, effluent storage capacity, and structural capacity; (ii) requirements for a permeable interface between chamber and bundled expanded polystyrene effluent distribution systems and trench sidewall soil surfaces for the absorption of wastewater; (iii) criteria for the allowable slope, maximum length, minimum sidewall depth, and minimum lateral separation of chamber and bundled expanded polystyrene effluent distribution system absorption trenches; (iv) criteria for substituting chamber and bundled expanded polystyrene effluent distribution systems for gravity percolation trenches and gravel and crushed stone low pressure systems; (v) criteria for determining the minimum area requirements for chamber and bundled expanded polystyrene effluent distribution system absorption trenches; and (vi) such other requirements pertaining to the promulgation of chamber and bundled expanded polystyrene effluent distribution system regulations for onsite sewage systems as may be deemed necessary by the Board.

2013, c. 202.



§ 32.1-165. Prior approval required before issuance of building permit

No county, city, town or employee thereof shall issue a permit for a building designed for human occupancy without the prior written authorization of the Commissioner or his agent. The Commissioner or his agent shall authorize the issuance of such permit upon his finding that safe, adequate and proper sewage treatment is or will be made available to such building, or upon finding that the issuance of said permit has been approved by the Review Board.

Code 1950, § 32-9; 1954, c. 646; 1964, c. 436; 1970, c. 645; 1972, c. 775; 1979, c. 711; 1984, c. 457.



§ 32.1-166. Agreements with federal agencies

The Board may enter into an agreement with any appropriate federal agency to regulate and monitor the collection, transportation, conveyance, treatment and disposal of sewage from common carriers or at federal facilities pursuant to the Public Health Service Act, United States Public Law 78-410, and any other applicable federal law.

Code 1950, § 32-9; 1954, c. 646; 1964, c. 436; 1970, c. 645; 1972, c. 775; 1979, c. 711.



§ 32.1-166.1. Review Board; members

There is hereby established, in the Department of Health, the State Health Department Sewage Handling and Disposal Appeal Review Board, consisting of seven members, appointed by the Governor subject to confirmation by the General Assembly. The members shall include one member who is a soil scientist; one member who is a professional engineer in private practice; one member who is a residential builder; one member who is an academic professional engaged in research and teaching in a soils-related discipline; one member who has had experience in the field of enforcement of onsite sewage disposal regulations; one member who is engaged in private soils analysis work related to the installation of onsite sewage systems; and one member from the public at large who may have experience in the installation of onsite sewage systems. The members shall serve at the pleasure of the Governor.

1984, c. 457; 1987, c. 47.



§ 32.1-166.2. Officers; secretary

The Review Board, under rules adopted by itself, shall elect one of its members as chairman, for a term of two years, and may elect one of its members as vice-chairman. The Review Board may also elect a secretary, who may be a nonmember.

1984, c. 457.



§ 32.1-166.3. Oath

Before entering upon the discharge of their duties, all members of the Review Board shall take an oath that they will faithfully and honestly execute the duties of their office during their continuance therein.

1984, c. 457.



§ 32.1-166.4. Meetings

The Review Board shall meet eight times per year to hear appeals of denials of applications for onsite sewage disposal systems.

Any appeal shall be filed thirty days prior to a meeting in order to be placed on the docket. The Review Board shall provide its decision in writing within fifteen days of the date of the hearing to the person making the appeal, his representative and the Department of Health.

1984, c. 457; 1986, c. 331.



§ 32.1-166.5. Offices

The Review Board shall be furnished adequate space and quarters in the suite of offices of the Department, where the Board's main office shall be located.

1984, c. 457.



§ 32.1-166.6. Review Board to hear appeals

The Review Board shall hear all administrative appeals of denials of onsite sewage disposal system permits and appeals of refusals of indemnification requests filed pursuant to § 32.1-164.1:01, and refusals of betterment loan eligibility letters pursuant to § 32.1-164.1:2, and render its decision on any such appeal, which decision shall be the final administrative decision. Proceedings of the Review Board and appeals of its decisions shall be governed by the provisions of Chapter 40 (§ 2.2-4000 et seq.) of Title 2.2.

In addition to the authority to render a final administrative decision, the Review Board, in its discretion, may develop recommendations for alternative solutions to the conditions resulting in denial of the permit or refusal to indemnify and remand the case to the Department of Health for reconsideration.

For purposes of this section "betterment loan" is as defined in § 32.1-163.

1984, c. 457; 1986, c. 331; 1994, c. 747; 2009, c. 829.



§ 32.1-166.7. Subpoenas; witnesses; designation of subordinates

In any matter before it on appeal for hearing and determination, the Review Board or its designated subordinates may compel the attendance of all needed witnesses in like manner as a circuit court, save the Review Board shall not have the power of imprisonment. In taking evidence, the chairman or any member of the Review Board, or its designated subordinates, shall have the power to administer oaths to witnesses. Where a designated subordinate of the Review Board presides over hearings on appeals, such subordinate shall submit recommended findings and a decision to the Review Board pursuant to § 2.2-4020.

1984, c. 457.



§ 32.1-166.8. Record of decisions

A record of all decisions of the Review Board, properly indexed, shall be kept in the office of such Review Board. The records shall be open to public inspection at all times during business hours.

1984, c. 457.



§ 32.1-166.9. Interpretation of application of regulations; recommendation of modifications

The Review Board shall interpret the application of the provisions of the Sewage Handling and Disposal Regulations in its review of appeals and shall make such recommendations, as it deems appropriate, to the Board for modification, amendment or repeal of any such provisions of the regulations. A record of all such recommendations, and of the Board's actions thereon, shall be kept in the office of the Review Board. Such record shall be open to public inspection at all times during business hours.

1984, c. 457.



§ 32.1-166.10. Appeals fees

The Department shall establish a reasonable fee to be charged to the appealing party commensurate with the time and expenses related to the handling of each appeal.

1984, c. 457; 1994, c. 747.



§ 32.1-167. Definitions

As used in this article, unless the context clearly requires a different meaning:

"Aesthetic standards" means water quality standards which involve those physical, biological, and chemical properties of water that adversely affect the palatability and consumer acceptability of water through taste, odor, appearance, or chemical reaction.

"Chronically noncompliant waterworks" means a waterworks that is unable to provide pure water for any of the following reasons: (i) the waterworks' record of performance demonstrates that it can no longer be depended upon to furnish pure water to the persons served; (ii) the owner has inadequate technical, financial, or managerial capacity to furnish pure water to the persons served; (iii) the owner has failed to comply with an order issued by the Board or Commissioner pursuant to § 32.1-26 or 32.1-175.01; (iv) the owner has abandoned the waterworks and has discontinued supplying pure water to the persons served; or (v) the owner is subject to a forfeiture order pursuant to § 32.1-174.1.

"Governmental entity" means the Commonwealth, a town, city, county, service authority, sanitary district, or any other governmental body established under state law, including departments, divisions, boards, or commissions.

"Human consumption" means drinking, food preparation, dishwashing, bathing, showering, hand washing, teeth brushing, and maintaining oral hygiene.

"Owner" means an individual, group of individuals, partnership, firm, association, institution, corporation, governmental entity, or the federal government, that supplies or proposes to supply water to any person within this Commonwealth from or by means of any waterworks.

"Pure water" means water fit for human consumption that is (i) sanitary and normally free of minerals, organic substances, and toxic agents in excess of reasonable amounts and (ii) adequate in quantity and quality for the minimum health requirements of the persons served.

"Special order" means an administrative order issued to any person to comply with: (i) the provisions of any law administered by the Board, (ii) any condition of a permit, (iii) any regulation of the Board, or (iv) any case decision, as defined in § 2.2-4001, of the Board. A special order may include a civil penalty of not more than $1000 for each day of violation.

"Water supply" means water taken into a waterworks from wells, streams, springs, lakes, and other bodies of surface water, natural or impounded, and the tributaries thereto, and all impounded ground water but does not include any water above the point of intake of such waterworks.

"Waterworks" means a system that serves piped water for human consumption to at least 15 service connections or 25 or more individuals for at least 60 days out of the year. "Waterworks" includes all structures, equipment, and appurtenances used in the storage, collection, purification, treatment, and distribution of pure water except the piping and fixtures inside the building where such water is delivered.

Code 1950, § 62.1-45; 1964, c. 475; 1968, c. 659; 1977, c. 7; 1979, c. 711; 1997, c. 342; 2007, cc. 648, 774; 2014, c. 333.



§ 32.1-168. Exemptions

The provisions of this article shall not be applicable to a waterworks which meets all of the following conditions:

1. The waterworks consists only of distribution and storage facilities and does not have any collection or treatment facilities;

2. The waterworks obtains all of its water from, but is not owned or operated by, a waterworks to which this article is applicable;

3. The waterworks does not sell water to any person; and

4. The waterworks is not a carrier which conveys passengers in interstate commerce.

1979, c. 711.



§ 32.1-169. Supervision by Board

The Board shall have general supervision and control over all water supplies and waterworks in the Commonwealth insofar as the bacteriological, chemical, radiological, and physical quality of waters furnished for human consumption may affect the public health and welfare and may require that all water supplies be pure water. In exercising such supervision and control, the Board shall recognize the relationship between an owner's financial, technical, managerial, and operational capabilities and his capacity to comply with state and federal drinking water standards.

Code 1950, § 62.1-46; 1964, c. 475; 1968, c. 659; 1977, c. 7; 1979, c. 711; 1994, c. 395; 2014, c. 333.



§ 32.1-170. Regulations

A. The regulations of the Board governing waterworks, water supplies, and pure water shall be designed to protect the public health and promote the public welfare and shall include criteria and procedures to accomplish these purposes.

The regulations may include, without limitation:

1. Requirements and procedures for the issuance of permits required by this article;

2. Minimum health and aesthetic standards for pure water;

3. Minimum standards for the quality of water which may be taken into a waterworks;

4. Criteria for the siting, design, and construction of water supplies and waterworks;

5. Requirements for inspections, examinations, and testing of raw or finished water;

6. A requirement that owners submit (i) regular samples of water for bacteriological, chemical, radiological, physical, or other tests or (ii) the results of such tests from such laboratory as may be acceptable to the Commissioner;

7. Requirements for record keeping and reporting;

8. Methodology for determining the waterworks operation fee authorized by § 32.1-171.1;

9. Requirements and criteria for the development and maintenance of an emergency management plan for each community public water supply for the provision of pure water during any extended power outage; and

10. Such other provisions as may be necessary to guarantee a supply of pure water.

B. The regulations of the Board governing waterworks, water supplies, and pure water shall include a procedure whereby waterworks serving fewer than 10,000 people may seek and the Board may grant a waiver of any requirement that the waterworks mail copies of its consumer confidence report to each customer of the waterworks at least once annually. In such cases, the waterworks owner shall publish, by July 1 of each year, in a newspaper of general circulation serving the area served by the waterworks, and by such other means as the Board may deem appropriate, (i) a copy of the consumer confidence report, (ii) notice that copies of the consumer confidence report will not be mailed to customers of the waterworks, and (iii) notice that copies of the consumer confidence report shall be made available to the public upon request. The waterworks owner shall certify compliance with the requirements of this subsection to the Board no later than October 1 of each year.

Code 1950, §§ 62.1-47, 62.1-48, 62.1-51; 1964, c. 475; 1968, c. 659; 1977, c. 7; 1979, c. 711; 1992, c. 804; 2004, c. 317; 2011, cc. 804, 843.



§ 32.1-171. Technical assistance as to sources and purity

The Commissioner shall, upon request and without charge, provide technical assistance to owners regarding the most appropriate source of water supply and the best method of assuring pure water, but the Commissioner shall not prepare plans, specifications or detailed estimates for such owners. The technical assistance provided by this section shall be exclusive of the Waterworks Technical Assistance Program required by § 32.1-171.1.

Code 1950, § 62.1-49; 1964, c. 475; 1968, c. 659; 1979, c. 711; 1992, c. 804 .



§ 32.1-171.1. Waterworks operation fee required; special fund established; certain technical assistance program to be provided

A. Every owner of a waterworks shall pay to the Department a waterworks operation fee of no more than $160,000 per year. Based upon the number of persons served, the number of connections, or the classification of the waterworks, the Board shall, pursuant to its regulations, establish the fee to be charged each such owner and may exempt sizes and classes from the required fee. Any fee in excess of $10,000 shall be payable quarterly. The Board shall adjust the fee schedule so that the revenues from such fees cover the costs necessary to operate the Waterworks Technical Assistance Program required by this section.

B. In order to assist waterworks owners in complying with the requirements of the Safe Drinking Water Act (42 U.S.C. § 300f et seq.) and associated state regulations, there is hereby established in the state treasury a special fund to be known as the Waterworks Technical Assistance Fund, hereinafter referred to as the Fund. The fees required by this section shall be transmitted to the Comptroller to be deposited into the Fund. The income and principal of the Fund shall be used only and exclusively for the technical assistance required by this section. The State Treasurer shall be custodian of the moneys deposited in the Fund. No part of the Fund, either principal or interest earned thereon, shall revert to the general fund of the state treasury.

C. Moneys in the Fund shall be used by the Department to conduct the Waterworks Technical Assistance Program, which shall include, but need not be limited to: (i) training for operator certification, (ii) engineering evaluation and advice, (iii) sample collection for laboratory analysis, and (iv) educational seminars.

1992, c. 804 .



§ 32.1-171.2. Water Supply Assistance Grant Fund established

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Water Supply Assistance Grant Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All funds appropriated as matching funds for moneys available through the federal Safe Drinking Water Act, all penalties and charges directed to this fund by §§ 32.1-27, 32.1-175.01 and 32.1-176, and all other funds from any public or private source directed to the Fund shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes found in subsection B. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Commissioner at the direction of the Board.

B. The Board shall utilize the moneys appropriated as matching funds for that purpose and, subject to other available funds, may make Water Supply Assistance Grants from the Fund to localities and the owners of waterworks to assist in the provision of drinking water. The Board shall develop guidelines establishing the (i) criteria for grant eligibility, (ii) conditions to be included in grants, and (iii) grant distribution priorities. Among the factors that shall be included in the criteria for grant eligibility and in the grant distribution priorities shall be the financial condition of the locality wherein a grant is sought.

C. The Administrative Process Act (§ 2.2-4000 et seq.) shall not apply to the development of guidelines for the Fund. However, the process for development of the guidelines by the Board shall include (i) the use of an advisory committee composed of interested parties, (ii) a minimum sixty-day public comment period on draft guidelines followed by a public hearing, (iii) written responses to all comments received, and (iv) notice of the availability of draft guidelines and final guidelines to all who request such notice.

1999, c. 786.



§ 32.1-172. Permit required

A. No owner shall establish, construct or operate any waterworks or water supply in the Commonwealth without a written permit from the Commissioner, except for the extension of water distribution piping having a diameter of eight inches or less and serving less than fifteen equivalent residential connections.

B. The application for such a permit shall comply with regulations of the Board and shall be accompanied by a certified copy of the maps, plans and specifications for the construction of such waterworks, a description of the source or sources from which it is proposed to derive the water supply and the manner of storage, purification or treatment proposed for the water supply prior to its delivery to consumers.

The application also shall include a comprehensive business plan detailing the technical, managerial, and financial commitments to be made by the owner in order to assure that system performance requirements for providing the water supply will be met over the long term. The Board, in consultation with the State Corporation Commission, shall establish the criteria to be used by the applicant in the development of a business plan.

In addition, the Board may require the submission of a business plan by those existing waterworks that have demonstrated significant noncompliance with the waterworks regulations. The Board may waive the requirement for submission of a comprehensive business plan for applicants who have demonstrated a history of acceptable compliance with waterworks regulations.

If any applicant so requests, the Board shall not disclose the contents of the comprehensive business plan except as necessary to perform its duties.

C. The permit may state the permitted capacity of the waterworks, the permitted source or sources of the water supply, the permitted manner of storage, purification and treatment for the water supply and such other conditions as the Commissioner may deem necessary to afford a supply of pure water.

D. Except as may be provided by regulation of the Board, no other source of water supply shall subsequently be used for any such waterworks, nor shall any change in the manner of storage, purification and treatment of the water supply be made without obtaining an additional or amended permit.

E. Whenever application shall be made to the Commissioner for a permit, he shall examine the application and, as soon as practicable thereafter, shall issue the permit if, in his judgment, the proposed waterworks will furnish pure water. If the proposed waterworks is not in compliance with all regulations of the Board but, in the opinion of the Commissioner, the public health will not be jeopardized, the Commissioner may issue a temporary permit for such period of time and subject to such conditions as the Commissioner may deem appropriate for the owner to achieve compliance with such regulations.

F. No permit shall be assigned or transferred.

Code 1950, §§ 62.1-50, 62.1-56; 1964, c. 475; 1968, c. 659; 1979, c. 711; 1994, cc. 395, 708.



§ 32.1-173. Additional or amended permits

A. Any owner intending to make changes, alterations or improvements to a waterworks for which a permit has been granted shall apply to the Commissioner for an additional or amended permit in a manner prescribed by regulations of the Board. The Commissioner shall review and act upon the application in the manner set forth in § 32.1-172.

B. The Commissioner may, on his own motion, amend any permit whenever he determines that:

1. The existing permit is no longer valid;

2. Changes, alterations, or improvements to the waterworks are necessary to provide an adequate supply of pure water; or

3. A change has occurred in the manner of storage or treatment or the source of the water supply.

Code 1950, § 62.1-55; 1964, c. 475; 1968, c. 659; 1977, c. 7; 1979, c. 711.



§ 32.1-173.1. Increase in charges to finance required changes

Any owner required to make any change, alteration or improvement in its waterworks or water supply may increase its charges for water to finance or defray the cost of such change, alteration or improvement and any extra costs incident to the maintenance and operation thereof.

Code 1950, § 62.1-53; 1964, c. 475; 1968, c. 659; 1977, c. 7; 1979, c. 711.



§ 32.1-174. Revocation of permits

The Commissioner may revoke any permit issued pursuant to this article whenever he determines that:

1. The waterworks can no longer be depended upon to furnish pure water;

2. The capacity of the waterworks is inadequate for the purpose of furnishing pure water;

3. The owner has failed to abide by an order issued by the Commissioner;

4. The owner has abandoned the waterworks and discontinued supplying pure water; or

5. The owner has failed to pay the waterworks operation fee required by § 32.1-171.1.

Code 1950, §§ 62.1-53, 62.1-55; 1964, c. 475; 1968, c. 659; 1977, c. 7; 1979, c. 711; 1992, c. 804 .



§ 32.1-174.1. Bonds of permit holders

A. The Board may by regulation require owners holding or issued permits for waterworks pursuant to this article, to post bonds or deposit funds to be placed in escrow.

B. The Board or the governing body of a county, city or town in which a waterworks is located may request the circuit court having jurisdiction where the waterworks is located to order forfeiture of the owner's bond or escrow account upon revocation of the Waterworks Operation Permit by the Board or Commissioner pursuant to § 32.1-174.

If the foregoing condition is met, the court shall order forfeiture of such bond or escrow account, in whole or in part, unless the court finds the forfeiture would result in manifest injustice.

C. In addition to ordering such forfeiture, the court may, with the concurrence of the governing body of the county, city or town in which the waterworks is located, place the waterworks in receivership naming the county, city, or town, or any public service authority created by the county, city or town, as receiver.

D. Any sums forfeited pursuant to subsection B shall be paid in the amount of such forfeiture to the county, city or town in which the waterworks is located (i) if the county, city, or town, or a public service authority created by the county, city or town, initiates eminent domain proceedings for the condemnation of the waterworks within one year of the date of the order of forfeiture or (ii) if the county, city, town or public service authority operates the waterworks pursuant to a decree of an appropriate circuit court vesting receivership of the waterworks in the county, city, town or public service authority. If the governing body of the county, city, or town, or a public service authority created by the county, city or town, fails to initiate such condemnation proceedings within one year of the date of forfeiture of any bond or to accept receivership of the waterworks from the circuit court, the funds forfeited shall be paid to the general fund of the Commonwealth.

E. The Board may adopt regulations for determining the amount of the bond or funds to be placed in escrow based upon the number of persons served, the number of connections served, the age and condition of the waterworks system infrastructure, the cost of maintaining, repairing, or replacing the waterworks system infrastructure, and the water supply capacity of the permit holder.

F. No state, local or other governmental agency shall be required to post a bond or deposit funds. The Board may, by regulation, exempt classes of permit holders from such requirements if the Board determines such classes present no significant risks to public health and safety.

G. An acceptable bond for the purposes of this section shall be a bond issued by a fidelity or surety company authorized to do business in Virginia, a personal bond secured by such collateral as the Board may require or a cash bond.

1980, c. 402; 2011, c. 502.



§ 32.1-174.2. Duties of electric utilities

No electric utility shall disconnect electrical service to any waterworks holding a permit issued pursuant to this article until the utility has (i) provided sixty days' written notice to the Board of its intent to disconnect electrical service to the waterworks; (ii) filed with the Board at least sixty days prior to the disconnection a written request that the Board initiate forfeiture proceedings against any bond posted or funds deposited by the permit holder; and (iii) provided sixty days' written notice to the governing body of the county, city or town in which the waterworks is located.

1980, c. 402.



§ 32.1-174.3. Appointment of receiver for certain private waterworks; grounds for such appointment; petition and hearing, etc

A. In addition to the remedies provided in § 32.1-27 and this chapter for civil and criminal penalties and injunctive or other relief, the Commissioner may petition the circuit court for the jurisdiction in which any private waterworks is located for the appointment of a receiver for such waterworks in accordance with the provisions of this section. Such petition may be filed at any time that the Commissioner finds that the waterworks is unable or unwilling to provide adequate and safe service for any of the following reasons:

1. The waterworks can no longer be depended upon to furnish pure water;

2. The waterworks has inadequate capacity to furnish pure water to its customers;

3. The owner has failed to comply with an order issued by the Commissioner;

4. The owner has abandoned the waterworks and has discontinued supplying pure water to his customers;

5. The owner is subject to a forfeiture order pursuant to § 32.1-174.1; or

6. The Commissioner has issued an emergency order because there is an imminent danger to the public health and welfare resulting from the operation of the waterworks or the source of the water supply.

B. Upon the filing of a petition for appointment of a receiver for a private waterworks, the court shall hold a hearing within 10 days, at which time the Commissioner and the owner of the waterworks may present evidence. The court may grant the petition if it finds any one or more of the conditions identified in subsection A and the court further finds that the conditions will not be remedied and that the health and welfare of the owner's customers will not be protected unless the petition is granted.

C. Upon appointment the receiver shall take possession of the assets of the waterworks and shall operate the waterworks in the best interests of the customers. The receiver shall have such powers and duties to operate and manage the waterworks as the court may grant and direct, including the filing of such reports as the court may direct and the power to receive, conserve, protect, and disburse funds; further, the provisions of Article 1 (§ 8.01-582 et seq.) of Chapter 22 of Title 8.01 shall apply, mutatis mutandis.

The court may grant injunctive relief as it deems appropriate to the Commissioner or the receiver either in conjunction with or subsequent to the granting of a petition for appointment of a receiver under this section.

D. Control of and responsibility for the waterworks shall remain in the receivership until the waterworks can, in the best interest of the customers, be returned to the owner, transferred to a new owner, or otherwise configured as the court may determine to be in the best interests of the public and the customers.

E. The court may terminate the receivership on the motion of the Commissioner, the receiver, or the owner, upon finding, after a hearing, that the conditions initiating the petition for the appointment of a receiver have been eliminated or resolved. Within 30 days after such termination, the receiver shall file a complete report of his activities with the court, including an accounting for all property of which he took possession and all funds collected.

A receiver appointed pursuant to this section shall be an officer of the court, shall not be liable for the conditions of the waterworks that existed prior to his receivership, and shall not be personally liable, except for his own gross negligence or intentional acts, to injuries or damage to property relating to the waterworks during his receivership.

This subsection shall not, however, be construed to relieve any owner of any duty imposed by law or of any civil or criminal liability incurred by reasons of any act or omission of such owner.

2003, c. 458.



§ 32.1-174.4. Identification and elimination of chronically noncompliant waterworks

A. The Board shall promulgate regulations for the implementation of a program to (i) identify chronically noncompliant waterworks as defined in § 32.1-167 and (ii) create mechanisms or enforcement options for eliminating chronically noncompliant waterworks.

B. Out of such funds as may be appropriated, the Commissioner of Health, with the assistance of the Office of the Attorney General, is authorized to enter into contracts for (i) the design of a program for the identification of noncompliant waterworks and (ii) the development of enforcement options to carry out the provisions of this act.

2007, cc. 648, 774.



§ 32.1-175. Emergency orders; appeal

A. The Commissioner may issue emergency orders in any case where there is an imminent danger to the public health and welfare resulting from the operation of any waterworks or the source of a water supply. The Commissioner may order the immediate cessation of the operation of any waterworks or the use of any water supply or the correction of any condition causing the production or distribution of any water constituting an imminent danger to the public health and welfare. Emergency orders shall be effective for a period determined by the Commissioner.

B. An emergency order issued by the Commissioner may be appealed in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

Code 1950, § 62.1-62; 1964, c. 475; 1968, c. 659; 1977, c. 7; 1979, c. 711; 1986, c. 615.



§ 32.1-175.01. Issuance of special orders

Notwithstanding any other provision of law and to the extent consistent with federal requirements, following a proceeding as provided in § 2.2-4019, the Board may issue a special order that may include a civil penalty against an owner who violates this article or any order or regulation adopted thereto by the Board. The issuance of a special order shall be considered a case decision as defined in § 2.2-4001. Civil penalties collected pursuant to this section shall be paid into the state treasury and credited to the Water Supply Assistance Grant Fund created pursuant to § 32.1-171.2.

1997, c. 342, § 32.1-176.1:1; 1999, c. 786.



§ 32.1-175.1. Notice to local government

A. Upon issuing a notice of violation of any provision of regulation promulgated pursuant to this article to the owner of a waterworks or water supply, the Commissioner shall simultaneously notify the chief administrative officer or his designee of the county, city or town in which such waterworks or water supply is located.

B. Spotsylvania County is authorized to enact an ordinance requiring the owner of any waterworks or water supply located in the county to provide the chief administrative officer of the county with the results of all tests performed on such waterworks or water supply.

1987, c. 400.



§ 32.1-176. Penalty

In addition to the provisions of § 32.1-27, any owner who violates any provisions of this article or any order or regulation adopted pursuant thereto shall, upon such finding by a court of competent jurisdiction, be assessed a civil penalty of not more than $5,000 for each day of such violation. All penalties under this section shall be recovered in a civil action brought by the Attorney General in the name of the Commonwealth. Civil penalties collected pursuant to this section shall be paid into the state treasury and credited to the Water Supply Assistance Grant Fund created pursuant to § 32.1-171.2.

Code 1950, § 62.1-59; 1964, c. 475; 1968, c. 659; 1977, c. 7; 1979, c. 711; 1999, c. 786.



§ 32.1-176.1. Short title

This article shall be known and may be cited as the "Virginia Private Well Construction Act."

1986, c. 401.



§ 32.1-176.2. Findings and policy

The General Assembly finds that the improper construction of private wells can adversely affect aquifers as ground water resources in the Commonwealth. Consistent with the duty to protect these ground water resources and to safeguard the public welfare, safety and health it is declared to be the policy of this Commonwealth to require that the construction and location of private wells conform to reasonable requirements.

1986, c. 401.



§ 32.1-176.3. Definitions

As used in this article:

"Construction of wells" means acts necessary to construct wells, including the location of wells.

"Plat" or "survey plat" means the schematic representation of a parcel of land, showing the property boundaries, the proposed site of the water well, and any potential sources of contamination, prepared by an individual licensed by the Commonwealth to perform such services.

"Private well" means any water well constructed for a person on land which is owned or leased by that person and is usually intended for household, ground water source heat pump, agricultural use, industrial use or other nonpublic water well.

"Site plan" means a sketch of a parcel of land, showing the property boundaries, the proposed site of the water well, and any potential sources of contamination.

1986, c. 401; 2009, c. 59.



§ 32.1-176.4. Powers and duties of Board and Department; regulations; fees

A. The Board shall adopt regulations pertaining to the location and construction of private wells in the Commonwealth. These regulations shall include minimum storage capacity and yield requirements for residential drinking wells. The certified water well systems provider shall certify the storage capacity and the yield of the well on a form provided by the Department at the time the well is completed. The Department shall enforce the provisions of this article and any rules and regulations adopted pursuant thereto. However, for private wells located in the Counties of Fairfax, Goochland, James City, Loudoun, Powhatan, and Prince William and the City of Suffolk, the governing body of such county or city may, by ordinance, establish standards which are consistent with Board standards pertaining to location and testing of water therefrom and more stringent than those adopted by the Board pertaining to construction and abandonment. However, any county or city granted these additional powers shall not require certification for drillers of monitoring wells and any recovery wells associated with such monitoring wells.

B. A fee of $40 shall be charged for filing an application for a private well construction permit with the Department. Funds received in payment of such charges shall be transmitted to the Comptroller for deposit. The funds from the fees shall be credited to a special fund to be appropriated by the General Assembly, as it deems necessary, to the Department for the purpose of carrying out the provisions of this title. The Board, in its regulations, shall establish a procedure for the waiver of fees for persons whose incomes are below the federal poverty guidelines established by the United States Department of Health and Human Services or when the application is for replacement of a well. If the Department denies the permit for land on which the applicant seeks to construct his principal place of residence, then such fee shall be refunded to the applicant.

From such funds as are appropriated to the Department from the special fund, the Board shall apportion a share to the local or district health departments to be allocated in the same ratios as provided for the operation of such health departments pursuant to § 32.1-31. Such funds shall be transmitted to the local or district health departments on a quarterly basis.

C. The Board's regulations shall provide for the issuance of an express geothermal permit allowing, upon proper registration and payment of application fees, the construction of wells used solely for a closed loop geothermal heating system. The express geothermal permit shall include:

1. A requirement that all well construction be performed by a person holding a valid, appropriate contractor license with water well classification pursuant to Chapter 11 (§ 54.1-1100 et seq.) of Title 54.1;

2. A requirement that the contractor provide a registration statement to the Department prior to beginning construction of the geothermal heating system certifying that the location and construction of the geothermal heating system will comply with the private well regulations;

3. A requirement that the registration statement accurately identify the property location, the owner's name, address, and contact information, and the contractor's name, address, and contact information;

4. A requirement that the registration statement include a detailed site plan, drawn to scale, showing the location of the geothermal heating system and any potential sources of contamination;

5. A provision that construction of the geothermal heating system may begin immediately upon submittal of a proper registration statement; and

6. A provision that a single application and a single fee be required for any geothermal well system. The fee will be equal to the fee for a single private well.

1986, c. 401; 1988, c. 203; 1991, c. 514; 1992, c. 599; 1993, cc. 85, 728, 794; 1994, cc. 141, 747; 1999, c. 633; 2004, c. 72; 2009, cc. 105, 710.



§ 32.1-176.5. Construction permit; local government authority to require analysis of water

A. Any person intending to construct a private well shall apply to the Department for and receive a permit before proceeding with construction. The permit application shall include a site plan. No survey plat shall be required. In all cases, it shall be the landowner's responsibility to ensure that the water well is properly located on the landowner's property. This permit shall be issued no later than 60 days from application and in accordance with the Board's regulations. In addition, an inspection shall be made after construction to assure that the construction standards are met.

B. The local governing bodies of the Counties of Albemarle, Bedford, Chesterfield, Clarke, Culpeper, Fairfax, Fauquier, Goochland, James City, Loudoun, Orange, Powhatan, Prince William, Rappahannock, Stafford, Warren, and York, and the Cities of Manassas, Manassas Park, Suffolk, and Virginia Beach may by ordinance establish reasonable testing requirements to determine compliance with existing federal or state drinking water quality standards and require that such testing be done prior to the issuance of building permits. Such testing requirements shall apply only to building permit applicants proposing to utilize private ground water wells as their primary potable water source. In developing such an ordinance, the local governing body shall consider (i) the appropriate ground water constituents to be tested using the above standards as guidance; (ii) the reasonable cost of such testing which may be borne by the applicant; and (iii) the availability of certified laboratories to perform such services. However, no such test shall be conducted by Consolidated Laboratories. The applicant shall be notified of the test results with respect to such established standards.

C. Any local governing body referenced in subsection B of this section that has adopted a well abandonment ordinance may require property owners to close and cap abandoned or inactive wells pursuant to that ordinance.

1986, c. 401; 1988, c. 441; 1989, cc. 454, 696; 1990, cc. 544, 547, 661; 1993, c. 794; 1995, c. 220; 1996, c. 202; 1999, c. 633; 2003, c. 500; 2009, c. 59; 2014, c. 599.



§ 32.1-176.5:1. Department to test for oil contamination; maintain lists of private laboratories

A. The Department shall disseminate the information on confirmed oil releases and discharges, contained in the Department of Environmental Quality's monthly report prepared pursuant to § 62.1-44.15:4.1, to local health departments and Department field offices. Local health departments and field offices shall make the reports available for public inspection.

B. Upon the request of any person whose private well is located in an area, as defined by the Department, where an oil release or discharge has been confirmed in the reports prepared by the Department of Environment Quality, the Department shall test the water supply of the private well for the presence of oil to determine whether there is risk to public health. The costs of such tests shall be borne by the person requesting the test, unless the Department finds the oil release or discharge poses a potential risk to the health of persons using that private well.

C. The Department shall maintain and make available, upon the request of any person, a list of various private companies located throughout the Commonwealth that possess the technical expertise to analyze water samples for the presence of oil constituents. Any private company providing such laboratory testing services may contact the Department and shall have its name placed on the list. The placement of a company on the list shall not constitute an endorsement of any company or its services.

1998, c. 795.



§ 32.1-176.5:2. Prohibition on private well construction

A. No private well shall be constructed within 50 feet of the property line with an adjacent property of three acres or larger that is used for an agricultural operation, as defined in § 3.2-300. The following shall be exempt: (i) the owner of the adjacent property that is used for an agricultural operation may grant written permission for construction within 50 feet of the property line; or (ii) certification that no other site on the property complies with the Board's regulations for the construction of a private well.

B. The Department shall accept private site evaluations and designs, in compliance with the Board's regulations for the construction of private wells, designed and certified by a licensed professional engineer, in consultation with an authorized onsite soil evaluator, or by an authorized onsite soil evaluator. The evaluations and designs included within such submissions shall be certified as complying with the Board's regulations implementing this chapter. The Department shall not be required to perform a field check of private evaluations and designs prior to issuing the requested letter, permit, or approval. However, the Department may conduct such review of the work and field analysis as deemed necessary to protect the public health, integrity of the Commonwealth's environment, and the provisions of this chapter.

C. The Department, prior to issuing a permit, shall require any owner applying for a permit to construct a private well pursuant to the exemptions in subsection A to submit documentation that affirms the well construction site complies with the provisions of this section.

2007, c. 403; 2008, c. 62.



§ 32.1-176.6. Inspection

The Department shall have the authority to conduct such inspections as it may find reasonably necessary to ensure that the construction work conforms to applicable construction standards.

1986, c. 401.



§ 32.1-176.7. Other agencies to cooperate with Department

The Department of Housing and Community Development and the State Water Control Board shall cooperate fully and promptly with the Department of Health in the administration of this article.

1986, c. 401.



§ 32.1-177. Repealed

Repealed by Acts 1986, c. 492.



§ 32.1-187. Counties, cities and towns may create mosquito control districts

The governing body of any county, city or town, either alone or jointly with one or more other counties, cities or towns, may create one or more mosquito control districts. A mosquito control district may comprise the whole or any part of the county, city or town or combination thereof creating such district, except that no mosquito control district in a county shall include the territory within an incorporated town within such county except by agreement with such town.

Code 1950, § 32-379; 1950, p. 87; 1979, c. 711.



§ 32.1-188. Consolidation of districts

The governing body of any city which has established more than one mosquito control district pursuant to § 32.1-187 may, by ordinance, consolidate such districts under a single commission which may function under the appropriate city department or other agency as determined by the local governing body.

Code 1950, § 32-379.1; 1973, c. 501; 1979, c. 711; 1981, c. 354; 2002, cc. 224, 233.



§ 32.1-189. Mosquito control commission; composition; appointment of members

A. Each mosquito control district shall be administered by a commission of three members, one of whom shall be the Commissioner or his designee, except as provided for a consolidated city mosquito control commission in subsection B. The Commissioner or his designee shall serve as chairman of each such commission. Where a mosquito control district consists of territory wholly within one political subdivision, the governing body of that political subdivision shall appoint the other two members of the commission; where a mosquito control district shall consist of territory in two political subdivisions, the governing body of each such political subdivision shall appoint one member; and where any mosquito control district shall, by agreement between political subdivisions, consist of territory lying within more than two political subdivisions, the remaining two members of the commission for that district shall be appointed by the Commissioner from the residents of such district.

B. Notwithstanding the provisions of subsection A, in the event of consolidation of city mosquito control districts and commissions pursuant to § 32.1-188, such consolidated commission may consist of no more than fifteen commissioners, one of whom shall be the Commissioner or his designee who shall serve as the chairman of the consolidated city mosquito control commission.

Code 1950, § 32-380; 1979, c. 711; 2002, cc. 224, 233.



§ 32.1-190. Powers of commission; oath and terms of members; vacancies

Each mosquito control commission district shall be a body politic and corporate and shall have all the powers necessary to carry into effect all of the provisions of this article. Each member of any such commission shall take and subscribe to the oath prescribed by § 49-1. The term of each commission member other than the Commissioner or his designee shall be four years and thereafter until his successor has been duly appointed and qualified. A vacancy other than by expiration of term shall be filled for the unexpired term by the authority originally making the appointment.

Code 1950, § 32-381; 1979, c. 711.



§ 32.1-191. Secretary of commission

A mosquito control commission shall appoint its secretary either from the membership of such commission or otherwise and shall fix his compensation. The commission may require bond of its secretary in excess of the funds which may come into his hands and conditioned upon the faithful application of such funds.

Code 1950, § 32-382; 1979, c. 711.



§ 32.1-192. Further powers of commission

Each mosquito control commission is empowered to employ all necessary personnel and to perform all acts necessary to control and eliminate mosquitoes in the district but such actions shall be subject to private property rights in the areas in which the work of the commission is performed.

Code 1950, § 32-383; 1979, c. 711.



§ 32.1-193. Eminent domain

Each mosquito control commission is vested with the power of eminent domain to the extent necessary to carry out the provisions of this article. Condemnation proceedings shall be instituted and conducted in the name of the mosquito control commission for the district in which such property is located or the district for which its acquisition is deemed necessary and shall be conducted as prescribed by Chapter 2 (§ 25.1-200 et seq.) of Title 25.1.

Code 1950, § 32-384; 1979, c. 711; 2003, c. 940.



§ 32.1-194. Special tax authorized

The governing body of any county, city or town, the whole or a part of whose territory is contained within a mosquito control district, is hereby authorized and empowered to levy annually a special tax upon all real and personal property subject to local taxation within the territory located within such county, city or town which is a part of such mosquito control district of not exceeding 25¢ per $100 of assessed valuation thereof, and all funds received from any tax levy so made shall be paid to the mosquito control commission for the mosquito control district in which the property subject to such levy is, and shall be expended by such mosquito control commission for the purposes authorized by this article.

Code 1950, § 32-385; 1979, c. 711.



§ 32.1-195. Contributions from Board

The Board is hereby authorized to contribute annually to any mosquito control commission a sum not more than 25 percent of the gross amount obtained by such commission annually from any special tax levy authorized by this article or contributed to such commission annually by direct appropriation of any county, city, town or combination thereof, but any such amount so contributed by the Board shall not exceed $10,000 in any 1 year; except that where separate mosquito control commissions have been consolidated pursuant to § 32.1-188, such maximum amount shall be computed so as to allow a contribution to that consolidated district in an amount not less than was received prior to such consolidation by all of the separate districts.

Code 1950, § 32-386; 1974, c. 475; 1979, c. 711.



§ 32.1-196. Disposition of funds not needed for mosquito control

Whenever funds accumulated by a mosquito control district are determined by the commission for such district to be no longer needed for the control of mosquitoes, such commission may transfer such funds as follows: (1) funds contributed by the Board, to the state treasury, (2) funds contributed by a county, city or town, to the treasury of such county, city or town, and (3) funds contributed by levy of a special tax upon property, to the treasury of the county, city or town wherein such property lies.

Code 1950, § 32-386.1; 1970, c. 391; 1979, c. 711.



§ 32.1-197. Compensation and expenses of members of commission

The members of any mosquito control commission shall receive no salary for their services as such but shall receive necessary expenses incurred while actually engaged in discharge of their duties, to be paid out of the funds under the control of such commission; provided, however, that if any member shall be appointed secretary for his commission, he may be paid, and shall be entitled to receive, such compensation as the commission may determine.

Code 1950, § 32-387; 1979, c. 711.



§ 32.1-198. Definitions

As used in this article:

"Public gathering places" includes, but is not limited to:

(a) Historic shrines;

(b) Terminals of public transportation companies;

(c) Festivals, fairs, races and other places where 100 or more people congregate at one time.

Code 1950, § 32-63; 1979, c. 711; 1988, c. 60.



§ 32.1-199. Repealed

Repealed by Acts 1988, c. 60.



§ 32.1-200. Regulations

The Board may adopt such regulations governing toilet facilities, sewage disposal facilities and water supply facilities at public gathering places as may be necessary to protect the public health. Such regulations may include without limitation (i) a requirement that there be toilet facilities, sewage disposal facilities and water supply facilities and standards therefor; (ii) requirements that toilet facilities and all fixtures therein be kept clean and in a good state of repair; and (iii) a system of classifying public gathering places with different regulations for each such classification.

Code 1950, § 32-63; 1979, c. 711; 1988, c. 60.



§ 32.1-201. Free access to certain toilet facilities

Public gathering places required by Board regulation to provide toilet facilities shall provide without charge at least one toilet for each sex.

Code 1950, § 32-63.2; 1977, c. 410; 1979, c. 711.



§ 32.1-202. Power of counties, cities and towns not limited

Nothing contained in this article shall in any way limit the power of any county, city or town to regulate by ordinance sanitary conditions in service stations and public gathering places located therein, but no such ordinance may impose requirements less stringent than the regulations of the Board.

Code 1950, § 32-63; 1979, c. 711.



§ 32.1-203. Definitions

As used in this article:

"Camp operator" means a person who has charge, care or control of a migrant labor camp.

"Migrant labor camp" or "camp" means one or more structures, buildings, tents, barracks, trailers, vehicles, converted buildings, and unconventional enclosures of living space, reasonably contiguous, together with the land appertaining thereto, established, operated or used as living quarters for one or more persons, one or more of whom is a migrant worker engaged in agricultural or fishing activities, including related food processing. "Migrant labor camp" does not include (i) a summer camp, campground or hotel as defined in § 35.1-1, (ii) housing which, in the ordinary course of business, is regularly offered to the general public on a commercial basis and is provided to any migrant worker on the same or comparable terms and conditions as provided to the general public, or (iii) small businesses which are exempt under federal law as provided in the Fair Labor Standards Act and the Migrant and Seasonal Worker Protection Act.

"Migrant worker" means any individual from within or outside the Commonwealth who passes seasonally from one place to another for the purpose of employment, who is not a year-round employee and who occupies living quarters other than his permanent home during the period of such work.

"Applicable regulations" includes regulations of the Board adopted pursuant to this article and occupational safety and health regulations applicable to migrant labor camps adopted by the Safety and Health Codes Board pursuant to Chapter 3 (§ 40.1-22 et seq.) of Title 40.1.

Code 1950, § 32-415; 1962, c. 251; 1979, c. 711; 1988, c. 632; 1990, c. 780; 1992, c. 15 .



§ 32.1-204. Notice of intention to construct, etc., camp

Each person planning to construct, substantially remodel or enlarge for occupancy or use a migrant labor camp or any portion or facility thereof, or to convert a property for use or occupancy as a camp shall give notice in writing of his intent to do so to the Commissioner at least thirty days before the date of beginning such construction, remodeling, enlargement or conversion. The notice shall give the name of the city or county in which the property is located, the location of the property within that area, a brief description of the proposed construction, remodeling, enlargement or conversion, the name and mailing address of the person giving the notice and his telephone number, if any. Upon receipt of such notice, the Commissioner shall forward to such person a copy of this article and any applicable regulations.

Code 1950, § 32-416; 1962, c. 251; 1979, c. 711.



§ 32.1-205. Permit required

No person shall operate or cause to be operated a migrant labor camp without a permit nor shall any person allow a migrant labor camp without a permit to be occupied and used on property owned or controlled by such person. A separate permit shall be required for each camp and shall be posted at a place in the camp readily visible and accessible to the migrant workers.

Code 1950, § 32-416; 1962, c. 251; 1979, c. 711.



§ 32.1-206. Application for permit

Application for a permit to operate a migrant labor camp shall be made to the Commissioner at least thirty days before such camp is to be opened on a form prescribed by the Board. A separate application shall be submitted for each camp.

Code 1950, § 32-416; 1962, c. 251; 1979, c. 711.



§ 32.1-207. Inspection; issuance of permit; permits nontransferable

If, after inspection by the Commissioner or his designee, the Commissioner finds that the camp or the proposed operation of the camp for which an application is submitted pursuant to § 32.1-206 conforms or will conform to the provisions of this article and any applicable regulations, the Commissioner shall issue a permit for the operation of the camp. A permit shall not be transferable and shall expire on December 31 of each year.

Code 1950, § 32-416; 1962, c. 251; 1979, c. 711.



§ 32.1-208. Provisional permits

When the Commissioner determines that a camp for which a permit is sought does not, or the proposed operation thereof will not, comply with the provisions of this article and any applicable regulations and that the operation of the camp will not create an imminent danger to the public health and safety, the Commissioner may grant a provisional permit to operate such a camp upon such terms, requirements, or conditions as the Commissioner may prescribe until the requirements of this article and any applicable regulations are fully complied with. The term of any such provisional permit shall not exceed thirty days. No provisional permit shall be renewable.

Code 1950, § 32-416; 1962, c. 251; 1979, c. 711.



§ 32.1-209. Denial, revocation or suspension of permits

A. The Commissioner may deny, revoke or suspend a permit for a camp when the Commissioner determines that the camp or the proposed operation thereof does not conform to or is in violation of any provision of this article or any applicable regulations.

B. A new permit shall be issued upon application therefor when the camp is in compliance with the provisions of this article and any applicable regulations.

Code 1950, § 32-416; 1962, c. 251; 1979, c. 711.



§ 32.1-210. Camp operator's responsibilities

The camp operator shall be responsible for ensuring that the camp complies with the provisions of this article, any applicable regulations and all conditions stated in the permit issued for the camp.

Code 1950, § 32-416; 1962, c. 251; 1979, c. 711.



§ 32.1-211. Regulations

A. The occupational, safety and health regulations of the Safety and Health Codes Board applicable to migrant labor camps shall be no more stringent than those actually enforced by the United States Department of Labor pursuant to federal law.

B. The Board may adopt regulations governing migrant labor camps which supplement the occupational safety and health regulations adopted by the Safety and Health Codes Board pursuant to Chapter 3 (§ 40.1-22 et seq.) of Title 40.1 and which are necessary to protect the health of migrant workers. Such regulations may include, but need not be limited to, standards governing:

1. The sites of camps.

2. The provision of an adequate and convenient supply of pure water as defined in § 32.1-167.

3. The disposal of sewage as defined in § 32.1-163.

4. The storage and disposal of solid waste.

5. The maintenance of the campgrounds.

6. The construction, maintenance, alteration or remodeling of buildings and structures for the housing of migrant workers and their families, including wash and bathrooms, central cooking facilities, central dining rooms, sleeping quarters, assembly rooms, lighting and ventilation.

Code 1950, §§ 32-417, 32-418, 32-420; 1962, c. 251; 1968, c. 396; 1979, c. 711.



§ 32.1-212. Definitions

As used in this article unless the context otherwise requires:

"Bedding" means any mattress, mattress pad, box spring, upholstered bed, davenport, upholstered sofa bed, quilted pad, comforter, bolster, cushion, pillow, featherbed, sleeping bag, or any other bag, case or cover made of leather, textile or other material which is stuffed or filled in whole or in part with concealed substance, which can be used by any human being for sleeping or reclining purposes.

"Filling material" means cotton, wool, feathers, kapok, down, plant or vegetable fibers, or any other material or substance or combination thereof, loose or in batting, pads, or any prefabricated form, that is used or that may be used in articles of bedding or upholstered furniture.

"Importer" means any person who for the purpose of manufacture or resale receives bedding, upholstered furniture or filling material from any country other than the United States.

"New" means not previously used for any purpose. Manufacturing processes shall not be considered a prior use.

"Sanitize" means to reduce the level of microbiological agents to a level not injurious to health.

"Secondhand" means having been made prior use of or containing any filling material of which prior use has been made.

"Shoddy" means any material which has been spun into yarn, knit or woven into fabric and subsequently cut up, torn up, broken or ground up.

"Sterilize" means to render free of viable microbiological agents.

"Upholstered furniture" means any article of furniture designed to be used for sitting, resting, or reclining that is wholly or partly stuffed or filled with any filling material.

Code 1950, § 32-117; 1952, c. 530; 1956, c. 530; 1979, c. 711; 2005, c. 391.



§ 32.1-213. Shoddy, secondhand filling material, feathers, animal hair and down to be sanitized

No person shall use in the making, remaking, reupholstering or renovating of any bedding or upholstered furniture any shoddy or any fabric from which shoddy is made or any secondhand filling material or any secondhand feathers, animal hair or down, unless such shoddy, secondhand filling material, feathers, hair or down has been sanitized by a reasonable process approved by the Commissioner.

Code 1950, § 32-118; 1952, c. 530; 1979, c. 711.



§ 32.1-214. New animal hair, feathers and down to be sterilized

No person shall use in the making, remaking, reupholstering or renovating of any bedding or upholstered furniture any new animal hair, new feathers or new down unless such new animal hair, new feathers or new down shall have been sterilized by a reasonable process approved by the Commissioner.

1979, c. 711.



§ 32.1-215. Disposal restricted

No person engaged in commerce shall rent, offer or expose for sale, barter, give away, or dispose of in any other commercial manner any article of bedding or upholstered furniture made, remade, reupholstered, or renovated in violation of § 32.1-213 or 32.1-214 or any secondhand article of bedding or upholstered furniture unless since last used such secondhand article has been sanitized by a reasonable process approved by the Commissioner. However, a retailer may sell, give away, or rent used upholstered furniture when the used upholstered furniture has been purchased by the retailer as new furniture and has been used in the course of business. Such used furniture shall be (i) conspicuously identified as used furniture and (ii) reduced in price, sold at auction, donated to charity, or made available for a rental fee, and so tagged.

Code 1950, § 32-119; 1952, c. 530; 1956, c. 530; 1979, c. 711; 2005, c. 391.



§ 32.1-216. Permit for use of process to sanitize or sterilize

Any person applying for approval of a process by which filling materials, bedding or upholstered furniture are sanitized or sterilized shall submit to the Commissioner a description of the process and any apparatus and method to be used in such process. Upon approval of such process by the Commissioner and payment of the current annual permit fee by the applicant, a numbered permit for use of such process shall be issued. Such permit shall expire one year from the date of issue. Nothing herein shall prevent any person from having any sanitizing or sterilization required by this article performed by any person who has a valid permit for such purposes, provided the number of such permit appears on the tag attached to each article as required by § 32.1-219.

Code 1950, § 32-120; 1976, c. 317; 1979, c. 711.



§ 32.1-217. License and registration number; renewal; licenses not transferable; responsibility of branch factories

A. Every importer and every person manufacturing, renovating or reupholstering any bedding or upholstered furniture or processing or selling any filling material to be used in articles of bedding or upholstered furniture shall first obtain a license from the Commissioner for each place of business, subsidiary or branch operated by him for such purpose. Such license shall be numbered, shall expire one year from the date of issue, shall be renewable annually unless sooner revoked and shall not be transferable. Each branch, branch factory and subsidiary shall be responsible for the contents and for the tagging, as provided in this article, of items of bedding and upholstered furniture made, remade, renovated, reupholstered or imported by it and offered for sale or use in the Commonwealth.

B. The Commissioner shall assign a registration number to each licensee.

Code 1950, § 32-120.1; 1954, c. 666; 1956, c. 530; 1970, c. 578; 1976, c. 317; 1979, c. 711.



§ 32.1-218. Fees

The Board shall set the annual fees imposed for licenses and permits issued pursuant to this article. All fees collected shall be deposited and held by the Department in a separate fund, from which shall be paid all expenditures necessary in carrying out the provisions of this article.

Code 1950, § 32-120.1; 1954, c. 666; 1956, c. 530; 1970, c. 578; 1976, c. 317; 1979, c. 711.



§ 32.1-219. Tags required

A. Every importer of and every person manufacturing a new item of bedding or upholstered furniture shall attach securely thereto a substantial white cloth tag or equivalent, visible on the outside covering of such item and not less than six square inches in size, upon which shall be plainly stamped or printed, in English, the name and address of the manufacturer, importer or distributor, the registration number of the manufacturer or importer, the kind of filling materials used therein, a statement that the filling materials are new, and the number of the permit issued to the person sterilizing any new feathers, hair or down in such item.

B. Any person sanitizing, remaking, renovating or reupholstering any secondhand item of bedding or upholstered furniture or manufacturing any item of bedding or upholstered furniture containing any shoddy or secondhand filling material shall attach securely to it a substantial yellow cloth tag or equivalent, visible on the outside of such item and not less than six square inches in size, upon which shall be stamped or printed, in English, the kind of filling materials used therein, a statement that the item or filling materials are secondhand, and the number of the permit issued to the person who sanitized such item or filling material.

C. The stamp or print on tags required by this section shall be in type not less than three millimeters in height.

Code 1950, § 32-122; 1952, c. 530; 1979, c. 711.



§ 32.1-220. Same; filling material

Any person shipping or delivering filling material, however contained, shall have conspicuously attached thereto a tag upon which shall be stamped or printed, as provided in § 32.1-219 or as provided by the regulations of the Board, the kind of material, whether the material is new or secondhand, the name, address and registration number of the manufacturer or importer and the permit number of the person who sterilized or sanitized such material.

Code 1950, § 32-122.1; 1956, c. 530; 1979, c. 711.



§ 32.1-221. Offenses as to tags

A. It shall be unlawful to use any false or misleading statement, term or designation on any tag required by this article or to remove, deface or alter, or to attempt to remove, deface or alter any such tag or the statement of filling materials made thereon, prior to retail sale.

B. No person shall use or have in his possession with intent to use any tag provided for in this article unless such person holds a license or permit issued to him pursuant to this article. No person shall sell, give or in any way provide such tags to anyone who does not have a license or permit issued to him pursuant to this article.

Code 1950, § 32-125; 1954, c. 666; 1979, c. 711.



§ 32.1-222. Return of improperly tagged items; payment of costs of return; failure to pay costs

Upon a complaint made to the Commissioner as provided in § 32.1-224, the Commissioner may order the return of any item of bedding or upholstered furniture or any filling material made, remade, renovated, reupholstered, prepared, processed, tagged or not tagged in violation of the provisions of this article to the manufacturer or importer thereof. The manufacturer or importer shall be liable to the person returning such item for the costs of crating, shipping and the invoice price to the purchaser. Failure of a manufacturer or importer to pay such costs to the person returning such item shall be grounds for revocation or suspension of a license issued pursuant to this article.

1979, c. 711; 2003, c. 1003.



§ 32.1-223. New and sanitized items to be kept separate

New and sanitized upholstered furniture, bedding and filling materials shall be kept separate from any secondhand upholstered furniture, bedding and filling materials that have not been sanitized.

1979, c. 711.



§ 32.1-224. Administration and enforcement by Commissioner; refusal, suspension or revocation of license or permit

The Commissioner is charged with the administration and enforcement of this article, except as otherwise provided in this article. Only upon a complaint made to the Commissioner relating to a violation of this article may the Commissioner inspect the premises of a holder of a license or permit issued by the Commissioner. The Commissioner may refuse to issue, may suspend or may revoke the license or permit of any person (i) who violates any provision of this article, any regulation of the Board pursuant to this article or any order of the Board or Commissioner or (ii) who is not a resident of the Commonwealth and fails or refuses to enter an appearance in any circuit court in the Commonwealth to answer a charge or charges of violation of any provision of this article, regulation of the Board or order of the Board or Commissioner within 25 days after service upon him of a notice by certified mail.

Code 1950, § 32-126; 1952, c. 530; 1979, c. 711; 2003, c. 1003.



§ 32.1-225. Exemptions

A. The provisions of this article shall not apply to:

1. Any items of bedding or upholstered furniture sold under the order of any court or pursuant to § 55-419, any sale of a decedent's estate or any sale by any individual of his household effects.

2. Any interstate public carrier.

3. Any state institution, agency or department unless such institution, agency or department offers for sale to the public items of bedding or upholstered furniture manufactured, reupholstered or renovated by it.

4. Any retailer who sells, gives away, or rents used upholstered furniture that has been purchased by the retailer as new furniture and has been used in the course of business when such used furniture has been (i) conspicuously identified as used furniture and (ii) reduced in price, sold at auction, donated to charity, or made available for a rental fee, and so tagged.

B. Any person who sells at retail, exclusively on a consignment basis, articles of bedding that are handmade by individuals and whose gross annual receipts from the sale of such articles are not in excess of $2,000 shall be deemed to be the manufacturer of such articles and shall not be required to obtain a license to make such articles. Each such article shall have a label affixed stating the kind of filling materials used in such article but shall be exempt from any other requirement as to tags set forth in this article.

Code 1950, § 32-127; 1979, c. 711; 1989, c. 130; 2001, c. 454; 2005, c. 391.



§ 32.1-226. Violation a misdemeanor; application of the Virginia Consumer Protection Act

A. Any person violating any provision of this article or any regulation of the Board adopted pursuant to this article shall be guilty of a Class 2 misdemeanor.

B. Additionally, any violation of the provisions of this article or regulations of the Board shall constitute a prohibited practice in accordance with § 59.1-200 and shall be subject to any and all of the enforcement provisions of the Virginia Consumer Protection Act (§ 59.1-196 et seq.).

Code 1950, § 32-129; 1952, c. 530; 1954, c. 666; 1956, c. 530; 1979, c. 711; 2003, c. 1003.



§ 32.1-227. Definitions

As used in this article unless the context requires a different meaning:

1."By-product material" means:

a. Any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material;

b. The tailings or wastes produced by the extraction or concentration of uranium or thorium from any ore processed primarily of its source material content;

c. Any discrete source of radium-226 that is produced, extracted, or converted after extraction for use for a commercial, medical, or research activity;

d. Any material that has been made radioactive by use of a particle accelerator and is produced, extracted, or converted after extraction for use for a commercial, medical, or research activity; and

e. Any discrete source of naturally occurring radioactive material (NORM), other than source material that the Nuclear Regulatory Commission (NRC), in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of Homeland Security, and the head of any other appropriate federal agency, determines would pose a threat similar to the threat posed by a discrete source of radium-226 to the public health and safety or the common defense and security, that is extracted, or converted after extraction, for use for a commercial, medical, or research activity.

2. "General license" means a license effective under regulations promulgated by the Board without the filing of an application with the Department or the issuance of licensing documents to particular persons to transfer, acquire, own, possess, or use quantities of, or devices or equipment utilizing, radioactive material.

3. "Ionizing radiation" means gamma rays and X-rays, alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles.

4. "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, department of the Commonwealth other than the Department of Health, political subdivision of the Commonwealth, any other state or political subdivision or department thereof, and any legal successor, representative, agent, or department of the foregoing, but not including federal government agencies.

5."Radiation emergency" means any situation, excluding events resulting from nuclear warfare, which involves the possibility of accidental release of ionizing radiation that may pose a threat to the safety and health of any citizen of this Commonwealth.

6."Radioactive material" means any material that emits ionizing radiation spontaneously.

7."Source material" means uranium or thorium, or any combination thereof, in any physical or chemical form; or ores that contain by weight one-twentieth of one percent (0.05 percent) or more of uranium, thorium, or any combination thereof. Source material does not include special nuclear material.

8."Special nuclear material" means (i) plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the United States Nuclear Regulatory Commission or any successor thereto has determined to be such but does not include source material; or (ii) any material artificially enriched by any of the foregoing but not including source material.

9."Specific license" means a license, issued to a named person upon application filed under the regulations promulgated pursuant to this article, to use, manufacture, produce, transfer, receive, acquire, or possess quantities of, or devices or equipment utilizing, radioactive material.

Code 1950, § 32-414.3; 1964, c. 158; 1975, c. 563; 1979, c. 711; 2008, cc. 41, 466.



§ 32.1-228. Exemption

The provisions of this article shall not apply to radioactive materials or facilities, including nuclear reactors that are subject to exclusive licensing and regulation by the United States Nuclear Regulatory Commission.

Code 1950, § 32-414.7; 1964, c. 158; 1979, c. 711; 2008, cc. 41, 466.



§ 32.1-228.1. Department designated state radiation control agency; powers and duties

A. The Department of Health is hereby designated as the state radiation control agency. The Commissioner of Health may employ, compensate, and prescribe the duties of such individuals as may be necessary to discharge the responsibilities imposed by this article.

B. The Department shall:

1. Collect and disseminate information relating to control of sources of radiation including:

a. Establishing and maintaining a file of all applications for, issuances, denials, transfers, renewals, modifications, suspensions and revocations of, and amendments to all licenses;

b. Establishing and maintaining a file of registrants possessing sources of radiation requiring registration under the provisions of this article and any administrative or judicial action pertaining thereto; and

c. Establishing and maintaining a file of all agency rules and regulations related to regulation of sources of radiation, pending or promulgated, and proceedings thereon.

2. Establish a database of registered and certified X-ray machines, which shall include but not be limited to the name of the owner or operator and the location of the machine.

3. Pursuant to its powers enumerated in § 32.1-25, provide for scheduled and random unannounced inspections of facilities and physicians' offices that provide mammography services to ensure compliance with laws, regulations, or conditions specified by the Board.

4. Establish forms for the periodic Radiation Inspection Report.

5. Develop programs for responding adequately to radiation emergencies and coordinate such programs with the Department of Emergency Management.

6. Make available to the public a list of persons who are certified as professionals to offer screening, testing, or mitigation for radon pursuant to § 32.1-229.01.

7. Publish and make available a list of qualified inspectors of X-rays and X-ray machines.

2008, cc. 41, 466; 2015, c. 298.



§ 32.1-229. Powers and duties of the Board

The Board shall:

1. Establish a program of effective regulation of sources of radiation for the protection of the public health and safety, including a program of education and technical assistance relating to radon that is targeted to those areas of the Commonwealth known to have high radon levels.

2. Establish a program to promote the orderly regulation of radiation within the Commonwealth, among the states and between the federal government and the Commonwealth and to facilitate intergovernmental cooperation with respect to use and regulation of sources of radiation to the end that duplication of regulation may be minimized.

3. Establish a program to permit maximum utilization of sources of radiation consistent with the public health and safety.

4. Promulgate regulations providing for (i) general or specific licenses to use, manufacture, produce, transfer, receive, acquire, own or possess quantities of, or devices or equipment utilizing, by-product, source, special nuclear materials, or other radioactive material occurring naturally or produced artificially, (ii) registration of the possession of a source of radiation and of information with respect thereto, and (iii) regulation of by-product, source and special nuclear material.

5. Encourage, participate in and conduct studies, investigations, training, research and demonstrations relating to control of sources of radiation.

6. Establish fee schedules for the licensure of radioactive materials.

7. Establish guidelines to require the licensed facilities or physicians' offices where mammography services are performed to offer to the patient, prior to departure, development of such films to ensure integrity and quality of the film. When film developing is not available or the patient chooses not to wait, the patient shall be notified within two business days if another mammogram is necessary. This requirement does not imply or require that a diagnostic opinion be made at the time of the mammogram. The interpreting physician may require that the mammogram be retaken if, in the opinion of the physician, the study is of inadequate quality. Such guidelines shall also require the licensed facility or physician's office where mammography services are performed to (i) include information on breast density in mammogram letters sent to patients pursuant to regulations implementing the Mammography Quality Standards Act promulgated by the U.S. Food and Drug Administration, and (ii) include in letters sent to patients determined by the interpreting physician to have heterogeneously dense or extremely dense tissue, as defined in nationally recognized guidelines or systems for breast imaging reporting of mammography screening, including the Breast Imaging Reporting and Data System (BI-RADS) of the American College of Radiology, and any equivalent new terms, as such guidelines or systems are updated, the following notice:

"YOUR MAMMOGRAM DEMONSTRATES THAT YOU HAVE DENSE BREAST TISSUE. DENSE BREAST TISSUE IS VERY COMMON AND IS NOT ABNORMAL. HOWEVER, DENSE BREAST TISSUE CAN MAKE IT HARDER TO FIND CANCER ON A MAMMOGRAM AND MAY ALSO BE ASSOCIATED WITH AN INCREASED RISK OF BREAST CANCER.

THIS INFORMATION IS GIVEN TO YOU TO RAISE YOUR AWARENESS. USE THIS INFORMATION TO TALK TO YOUR DOCTOR ABOUT YOUR OWN RISKS FOR BREAST CANCER. AT THAT TIME, ASK YOUR DOCTOR IF MORE SCREENING TESTS MIGHT BE USEFUL BASED ON YOUR RISK.

A REPORT OF YOUR MAMMOGRAPHY RESULTS HAS BEEN SENT TO YOUR REFERRING PHYSICIAN'S OFFICE, AND YOU SHOULD CONTACT YOUR PHYSICIAN IF YOU HAVE ANY QUESTIONS OR CONCERNS ABOUT THIS REPORT."

8. Issue such orders or modifications thereof as may be necessary in connection with proceedings under this title.

Code 1950, §§ 32-414.2, 32-414.4, 32-414.6, 32-414.7, 32-414.16; 1964, c. 158; 1968, c. 314; 1975, c. 563; 1979, c. 711; 1987, c. 666; 1988, c. 736; 1989, cc. 275, 283; 1999, c. 755; 2000, cc. 271, 936; 2001, cc. 408, 426; 2003, c. 635; 2008, cc. 41, 466; 2012, cc. 6, 125; 2013, c. 282.



§ 32.1-229.01. Companies listed as proficient to perform radon screening, testing, or mitigation; compliance

A. No person shall conduct or offer to conduct any radon screening, testing, or mitigation in the Commonwealth unless he (i) is listed as a professional by either the National Radon Proficiency Program or the National Radon Safety Board or (ii) meets any other proficiency measures deemed acceptable by the U.S. Environmental Protection Agency or the Board of Health for the purpose of offering such screening, testing, or mitigation.

B. Any person conducting or offering to conduct radon screening, testing, or mitigation in the Commonwealth pursuant to subsection A shall comply with (i) the radon testing standards outlined in the U.S. Environmental Protection Agency's publication EPA 402-R-92-003, as revised; (ii) the radon mitigation standards outlined in the American Society for Testing and Materials (ASTM International) Standard E-2121-13, as revised; or (iii) any other radon testing and mitigation standards deemed acceptable by virtue of reference by the U.S. Environmental Protection Agency or the Board.

1988, c. 736; 1989, cc. 275, 283; 2001, cc. 408, 426; 2003, c. 709; 2005, c. 839; 2008, cc. 41, 466; 2015, c. 298.



§ 32.1-229.01:1. Action for damages

Any person who engages or otherwise uses the radon screening, testing, or mitigation services of a person misrepresenting his proficiency listing to conduct such services as described in § 32.1-229.01 may bring an action to recover the greater of (i) actual damages sustained, together with costs and reasonable attorneys' fees, or (ii) $100.

1993, c. 765 .



§ 32.1-229.1. Inspections of X-ray machines required; Radiation Inspection Reports; fees; qualification of inspectors

A. All X-ray machines shall be registered with the Department.

B. Every owner or operator of an X-ray machine used in the healing arts shall request an initial inspection by a private inspector or a Department inspector no later than 30 days after the installation of the equipment.

Inspections shall be performed periodically on a schedule prescribed by the Board. The Department may also require random, unannounced, follow-up inspections of machines that were inspected by private inspectors in order to maintain quality control. In the event of changes in or installations of new equipment during the last 90 days of a period for which an inspection has been made, no interim inspection shall be required. In addition, the Department may require the inspection and certification of other machines emitting radiation or utilizing radiation for patients, consumers, workers, or the general public.

Inspections shall be performed by Department personnel or by private inspectors only. Inspections conducted by private inspectors shall be conducted in conformance with the regulations of the Board and reports on these inspections shall be filed by the registrant with the Department on forms prescribed by the Department. Results of all inspections shall be reviewed by the Department.

C. The Department shall issue a certificate for a diagnostic or therapeutic X-ray machine when the results of the inspection indicate the machine meets the Board's standards. If the machine does not meet the Board's standards, the certification may be denied. If the certification is denied, the machine shall not be used for treatment, diagnosis, or evaluation of patients, whether human or animal, until the standards of the Board have been met. A copy of the certificate shall be displayed by the registrant in a conspicuous place in close proximity to the X-ray machine.

D. The Board shall, in accordance with the Administrative Process Act (§ 2.2-4000 et seq.), promulgate such regulations as the Board deems necessary to protect the health and safety of health care workers, patients, and the general public, including but not limited to regulations to:

1. Fee schedules for registration of X-ray machines;

2. Schedule for inspections of X-ray machines;

3. Fee schedules for inspections of X-ray machines by Department personnel; however, no fee shall be charged for inspections initiated by the Department;

4. Standards for certification of X-ray machines; and

5. Qualifications for private inspectors.

E. The provisions of this section and of §§ 32.1-229 and 32.1-229.2 relating to X-ray machines and machines emitting or utilizing radiation shall not apply to devices purchased or used primarily for personal, family, or household purposes.

1987, c. 666; 2008, cc. 41, 466.



§ 32.1-229.2. Costs of inspection conducted by Health Department; fees to be used to support program

In order to minimize competition with the private sector, the fee schedule developed by the Board for routine inspections of X-ray machines by Department of Health inspectors shall include all reasonable costs of such inspections.

1987, c. 666; 2008, cc. 41, 466.



§ 32.1-229.3. Licensing of radioactive material

A. All radioactive material not under the authority of the United States Nuclear Regulatory Commission, and devices or equipment utilizing such material, shall be licensed by the Board. The Board shall promulgate regulations that provide for general or specific licenses. The Board may require registration or licensing of any other source of radiation and may exempt certain sources of radiation, uses of radiation, or users of radiation from the licensing and registration requirements set forth in this article when the Commissioner finds that the exemption of such sources, uses, or users of radiation will not constitute a significant risk to the health and safety of the public. The terms and conditions of all licenses shall be subject to amendment, revision, or modification by rules, regulations, or orders issued in accordance with the provisions of this article.

B. Regulations promulgated under this article should provide for recognition of other Agreement State or federal licenses, subject to such requirements as the Board may prescribe.

C. It shall be unlawful for any person to use, manufacture, produce, distribute, sell, transport, transfer, install, repair, receive, acquire, own, or possess any source of radiation unless licensed by or registered with the Department in conformance with this article and any regulations promulgated by the Board pursuant to this article.

2008, cc. 41, 466.



§ 32.1-230. Further powers of Board

The Board shall have the power, subject to the approval of the Governor:

1. To acquire by purchase, exercise of the right of eminent domain, grant, gift, devise or otherwise, the fee simple title to or any acceptable lesser interest in any lands, selected in the discretion of the Board as constituting necessary, desirable or acceptable sites for ionizing radiation control projects of the Board, including any and all lands adjacent to a project site as in the discretion of the Board may be necessary or suitable for restricted areas; but in all instances lands which are to be designated as radioactive waste material sites shall be acquired in fee simple absolute and dedicated in perpetuity to such purpose.

2. To convey or lease, for such term as in the discretion of the Board may be in the public interest, any lands so acquired, either for a fair and reasonable consideration or solely or partly as an inducement to the establishment or location in the Commonwealth of any scientific or technological facility, project, satellite project or nuclear storage area; but subject to such restraints as may be deemed proper to bring about a reversion of title or termination of any lease in the event the grantee or lessee, as the case may be, shall cease to use the premises or facilities in the conduct of business or activities consistent with the purposes of this article; provided, however, radioactive waste material sites may be leased but may not otherwise be disposed of except to another department, agency or institution of the Commonwealth or to the United States.

3. To assume responsibility for perpetual custody and maintenance of radioactive materials held for custodial purposes at any publicly or privately operated facility located within the Commonwealth in the event the parties operating such facilities abandon their responsibility and whenever the federal government or any of its agencies has not assumed the responsibility. In such event, the Board may collect fees from private or public parties holding radioactive materials for perpetual custodial purposes in order to finance such perpetual custody and maintenance as the Board may undertake; provided, that the fees shall be sufficient in each individual case to defray the estimated cost of the Board's custodial management activities for that individual case. All such fees, when received by the Board, shall be credited to a special fund of the Department, shall be used exclusively for maintenance costs or for otherwise satisfying custodial and maintenance obligations and are hereby appropriated for such purpose.

4. To enter into an agreement with the federal government or any of its authorized agencies to assume perpetual maintenance of lands donated, leased, or purchased from the federal government or any of its authorized agencies and used for development of atomic energy resources or used as custodial sites for radioactive material.

Code 1950, § 32-414.4; 1964, c. 158; 1968, c. 314; 1975, c. 563; 1979, c. 711.



§ 32.1-231. Bonds of licensees

A. The Board is authorized to require bonds of licensees. A bond shall be forfeited when the public health and safety is endangered by ionizing radiation due to the abandonment by a licensee of a licensed activity or licensed materials or due to a violation of law by a licensee. Each bond so forfeited shall be credited to a special fund on the books of the Department called the Radiation Reclamation Fund and shall be expended as necessary to restore to a safe condition the site where the licensed activity is or was conducted or the licensed materials are located.

B. The Board shall adopt regulations for determining the amount of each bond based upon the potential for contamination and injury by the licensed activity or material, the cost of disposal of the licensed material and the cost of restoring the site of the licensed activity to a safe condition.

C. No state, local or other governmental agency shall be required to file a bond. The Board may, by regulation, provide for the exemption of classes of licensees from bonding requirements if such classes present no significant risk to the public health and safety.

D. An acceptable bond for the purposes of this section shall be a bond issued by a fidelity or surety company authorized to do business in Virginia, a personal bond secured by such collateral as the Board may require or a cash bond.

Code 1950, § 32-414.4:1; 1976, c. 652; 1979, c. 711.



§ 32.1-232. Radioactive Material Perpetual Care Trust Fund

A. The Board may require a licensee to deposit funds on an annual basis in a trust fund which shall be known as the Radioactive Material Perpetual Care Trust Fund, when the Board determines that it is probable that the licensee may cease to operate a licensed facility thereby leaving a site containing or associated with licensable radioactive material which will require maintenance, surveillance or other care on a continuing basis.

B. In order to provide for such maintenance, surveillance or other care, the Board may acquire any such site pursuant to § 32.1-230.

C. The Board may by lease with or license to any person provide for the maintenance, surveillance or other care of any such site. Any lessee or licensee operating under the provisions of this section shall be subject to § 32.1-231.

D. Each deposit of funds required of a licensee shall be in such amount that interest on the sum of all funds reasonably anticipated as payable by such licensee shall provide an annual amount equal to the anticipated reasonable costs necessary to maintain, monitor and otherwise supervise and care for the site as required in the interest of public health and safety. In arriving at the amount of funds to be deposited, the Board shall consider the nature of the licensed material, size and type of activity, estimated future receipts and estimated future expenses of maintenance, monitoring, and supervision.

E. All accrued interest on funds deposited in the Radioactive Material Perpetual Care Trust Fund is hereby appropriated to the Board and may be expended by the Board to acquire, monitor, maintain, supervise and care for such sites as required to protect the public health and safety on a continuing basis.

F. If a person licensed by any government agency other than the Commonwealth desires to transfer a site to the Board for the purpose of administering or providing perpetual care and if the Board accepts such transfer, a lump-sum deposit shall be made to the Perpetual Care Trust Fund. The amount of such deposit shall be determined by the Board taking into consideration the factors stated in subsection D of this section.

Code 1950, § 32-414.4:2; 1976, c. 652; 1979, c. 711.



§ 32.1-232.1. Special Trust Fund for Radioactive Materials Facility Licensure and Inspection created

There is hereby created in the Department of the Treasury a special nonreverting fund known as the Special Trust Fund for Radioactive Materials Facility Licensure and Inspection, hereinafter referred to as the "Fund." The Fund shall be established on the books of the Comptroller, and any moneys remaining in the Fund at the end of the biennium shall not revert to the general fund but shall remain in the Fund. All deposits of fees collected pursuant to subdivision 6 of § 32.1-229 shall be paid into the Department of the Treasury and credited to the Fund; in addition, the Fund shall consist of such funds as may be appropriated for the purpose of licensure and inspection of radioactive materials facilities, and such gifts, donations, grants, bequests, and other funds as may be received on its behalf. Interest earned on such moneys shall remain in the Fund and be credited to it. Moneys in the Fund shall be used solely to support the Department of Health's program for licensure and inspection of radioactive materials facilities as provided in this article and Board of Health regulations. Disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request of the Commissioner of Health.

1999, c. 755; 2008, cc. 41, 466.



§ 32.1-233. Radiation Advisory Board; composition; duties generally

A. The Radiation Advisory Board shall consist of ten appointive members and the six ex officio members specified below. The Governor shall appoint to the Advisory Board individuals from industry, labor and agriculture as well as individuals with scientific training in one or more of the following fields: radiology, medicine, radiation or health physics, or related sciences, with specialization in ionizing radiation. Not more than two individuals shall be specialists in any one of the above-named fields. Members of the Advisory Board shall serve at the pleasure of the Governor. The Commissioner shall be an ex officio member and chairman of the Advisory Board. The Commissioner of Labor and Industry, the Commissioner of Agriculture and Consumer Services, the State Coordinator of Emergency Management, the Director of Environmental Quality, and the Director of the Virginia Institute of Marine Science shall be ex officio members of the Advisory Board.

B. The Advisory Board shall meet at least annually and shall:

1. Review and evaluate policies and programs of the Commonwealth relating to ionizing radiation; and

2. Make recommendations to the Commissioner and the Board of Health, the Director of Environmental Quality, and the Virginia Waste Management Board and furnish such technical advice as may be required, on matters relating to development, utilization and regulation of sources of ionizing radiation.

Code 1950, § 32-414.5; 1964, c. 158; 1979, c. 711; 1980, c. 728; 1985, c. 448; 1987, c. 157; 2008, cc. 41, 466.



§ 32.1-234. Repealed

Repealed by Acts 1987, c. 666.



§ 32.1-234.1. Enforcement

A. Whenever the Department finds, following inspection and examination, that a source of radiation as constructed, operated, or maintained results in a violation of this article or of any regulations promulgated pursuant to this article, the Department shall:

1. Notify the person in control of the source of radiation as to the nature of the violation; and

2. Specify a time frame for termination or abatement of the violation, including a deadline by which the source of the violation shall be reconstructed, operated, or maintained in compliance with this article and any regulations promulgated pursuant to this article.

B. Upon failure to comply with the time frame specified by the Department for termination or abatement of the violation, the Department may revoke the license, and pursue penalties or enforcement in accordance with § 32.1-27.

C. Whenever, in the judgment of the Department, any person has engaged in or is about to engage in any acts or practices that constitute or will constitute an emergency, hazard to health and safety, or a violation of any provision of this article or any rule, regulation, or order issued thereunder, and at the request of the Commissioner, the Attorney General may make application to the appropriate court for an order enjoining such acts or practices, or for an order directing compliance, and upon a showing by the Department that such person has engaged or is about to engage in any such acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted.

D. In addition to the provisions of § 32.1-27, any person who violates the provisions of this article or any order or regulation adopted pursuant thereto shall, upon a finding by a court of competent jurisdiction, be assessed a civil penalty of not more than $10,000 for each day of such violation. All penalties arising under this section shall be recovered in a civil action brought by the Attorney General in the name of the Commonwealth. Civil penalties collected pursuant to this section shall be paid into the state treasury and credited to the Radioactive Material Perpetual Care Trust Fund created pursuant to § 32.1-232.

E. In addition to the provisions of § 32.1-25, the Department shall have the power to enter at all reasonable times, or in cases of an emergency, upon any private or public property for the purpose of determining whether or not there is compliance with or violation of the provisions of this article and rules and regulations issued thereunder, except that entry into areas under the jurisdiction of the federal government shall be effected only with the concurrence of the federal government or its duly designated representative.

2008, cc. 41, 466.



§ 32.1-235. Authority of Governor to enter into agreements with federal government; effect on federal licenses

A. The Governor is authorized, subject to the appropriation of funds, to enter into agreements with the federal government providing for discontinuance of the federal government's responsibilities with respect to sources of ionizing radiation and the assumption thereof by this Commonwealth.

B. Any person who, on the effective date of an agreement under subsection A, except those exempted under § 32.1-228, possesses a license issued by the federal government shall be deemed to possess the same pursuant to this article. Such license shall expire either ninety days after receipt of a notice from the Department of expiration of such license or on the date of expiration specified in the federal license, whichever is earlier.

Code 1950, § 32-414.11; 1964, c. 158; 1974, c. 300; 1979, c. 711; 1999, c. 755; 2008, cc. 41, 466.



§ 32.1-236. Authority of Board to enter into agreements with federal government, other states or interstate agencies; training programs for personnel

A. The Board, with the prior approval of the Governor, is authorized to enter into an agreement or agreements with the federal government, other states or interstate agencies, whereby this Commonwealth will perform, on a cooperative basis with the federal government, other states or interstate agencies, inspections or other functions relating to control of sources of ionizing radiation.

B. The Board, from funds provided by law, may institute programs for the purpose of training personnel to carry out the provisions of this article and, with the prior approval of the Governor, may make such personnel available for participation in any program or programs of the federal government, other states or interstate agencies in furtherance of this article.

Code 1950, § 32-414.12; 1964, c. 158; 1979, c. 711.



§ 32.1-237. Effect upon local ordinances, etc

Ordinances, resolutions or regulations, now or hereafter in effect, of the governing body of a county or city relating to by-product, source and special nuclear materials shall not be superseded by this article, provided that such ordinances or regulations are and continue to be consistent with the provisions of this article, amendments thereto and regulations thereunder.

Code 1950, § 32-414.13; 1964, c. 158; 1979, c. 711.



§ 32.1-238. Impounding sources of ionizing radiation

The Department is authorized, in the event of an emergency or under other circumstances constituting a hazard to health and safety, to impound or order the impounding of sources of ionizing radiation in the possession of any person who is not equipped to observe or fails to observe the provisions of this article or any regulations issued thereunder.

Code 1950, § 32-414.17; 1964, c. 158; 1979, c. 711; 2008, cc. 41, 466.



§ 32.1-238.1. Repealed

Repealed by Acts 1986, c. 492.



§ 32.1-238.6. Repealed

Repealed by Acts 1983, c. 213.



§ 32.1-238.6:1. Repealed

Repealed by Acts 1988, c. 891.



§ 32.1-239. Definitions

As used in this article the following definitions shall apply:

"Commercial establishment" means any commercial or industrial establishment, mill, factory, plant, refinery and any other works in which any chemical substance is manufactured or used as a raw material, catalyst, final product or process solvent for such; however, this term shall not be construed in the administration of this act to include normal farming and timbering activities.

"Manufacturing" means producing, formulating, packaging or diluting any substance for commercial sale or resale.

"Person" includes, in addition to the entities enumerated in subdivision 4 of § 32.1-3, the Commonwealth and any of its political subdivisions.

"Toxic substance" means any substance, including any raw materials, intermediate products, catalysts, final products, or by-products of any manufacturing operation conducted in a commercial establishment, that has the capacity, through its physical, chemical or biological properties, to pose a substantial risk of death or impairment either immediately or over time, to the normal functions of humans, aquatic organisms, or any other animal.

Code 1950, § 32-430; 1976, c. 627; 1977, c. 471; 1979, c. 711; 1984, c. 433; 1992, c. 203 .



§ 32.1-240. Department designated state toxic substance information agency

The State Department of Health is designated as the state toxic substances information agency. The Commissioner of Health may employ, compensate, and prescribe the administrative and clerical duties of such individuals as may be necessary to discharge the responsibilities imposed by this article.

Code 1950, § 32-431; 1976, c. 627; 1979, c. 711.



§ 32.1-241. Powers and duties of Board

The Board shall:

1. Advise the Governor, other state agencies, the federal government, and local governing bodies on matters pertaining to chemical exposures posing a threat to public health or the environment;

2. Collect from any source, necessary information concerning substances which are toxic in certain concentrations and under certain conditions;

3. Catalogue information on substances that are toxic so that the information can be retrieved quickly for use;

4. Institute proceedings in any appropriate court to compel the production of information concerning substances which are toxic;

5. Review and evaluate the information to be used in making a determination regarding toxicity of any substance and the concentrations and conditions under which the substance is toxic;

6. Disseminate information concerning toxic substances to other state agencies, political subdivisions of the Commonwealth, health professionals, the media, and the public by communicating the risk of chemical exposure through developing and disseminating documents, technical reports, information sheets, advisories, and press releases;

7. Investigate potential human health effects associated with environmental exposures through biomedical studies to address emergency and nonemergency site-specific problems;

8. Develop health risk assessments for specific chemical exposures via air, water, and food; coordinate assessments of such risks with other state agencies through the convening of assessment groups; and submit recommendations to prevent exposure of citizens to toxic substances, including, but not limited to, the closure of bodies of water and advisories relating to food consumption; and

9. Promulgate regulations to specify as necessary the details of the program.

Code 1950, §§ 32-428.1, 32-429; 1976, c. 627; 1977, c. 471; 1979, c. 711; 1982, c. 16; 1992, c. 203; 1995, c. 90.



§ 32.1-242. Repealed

Repealed by Acts 1995, c. 90.



§ 32.1-243. State agencies directed to cooperate with and furnish information to Board

All agencies and institutions of the Commonwealth shall cooperate with the Board and, on request, furnish to the Board all information in their possession concerning toxic substances.

Code 1950, § 32-434; 1976, c. 627; 1979, c. 711; 1992, c. 203 .



§ 32.1-244. Duty of operators to report knowledge of toxicity; retention and return of certain information; diagnosis of employee injuries and illnesses

Each person who operates a commercial establishment that uses as a raw material, catalyst, final product or process solvent or manufactures any chemical or mixture in a manner that the person knows, or reasonably should know, is toxic and under the circumstances of its manufacture or use may pose a substantial threat to human health or to the environment shall have the affirmative duty to report that information to the Board within five days of receiving it.

In discharging this duty to report, each person shall have the further affirmative duty to make reasonable inquiry into the toxicity of any substance. Any knowledge of toxicity that is possessed by an employee or agent of the person, or by the holder of any patent under which the person is licensed to produce such substance, shall be attributed to that person if the person actually received that knowledge or, in the exercise of due diligence of such person, should have received that knowledge. Any knowledge of toxicity that is possessed by any consultant or independent contractor, who has been retained by the person to perform any evaluation or other task which involves any such substance, shall be attributed to the person if such person actually received that knowledge or, in the exercise of due diligence by such person, should have received that knowledge.

Except as provided in this section, the Board shall not require any reports by operators of commercial establishments to be filed pursuant to this article unless the Board can demonstrate that the report is necessary to prevent or lessen an imminent risk of injury to public health or the environment.

Each person who operates a commercial establishment in which any chemical is manufactured or is used as a raw material, catalyst, final product or process solvent shall direct each of his employees to a physician for diagnosis of any injury or illness of any kind whatever that the person knows, or reasonably should know, may be caused by such chemical. Nothing in this article shall be deemed, however, to authorize or require physical examination or medical treatment for any person who objects thereto on religious grounds.

The Department shall make reasonable efforts to return all confidential business information filed pursuant to this article to the owner or operator of the business that reported it; however, if the business no longer exists or the owner or operator cannot be located, the Department may retain the confidential information under the same terms and conditions of confidentiality existing prior to July 1, 1992, or, at the discretion of the Commissioner, purge and destroy such information.

Code 1950, § 32-435.1; 1977, c. 471; 1979, c. 711; 1982, c. 16; 1984, c. 433; 1992, c. 203 .



§ 32.1-244.1. Repealed

Repealed by Acts 1992, c. 203 .



§ 32.1-245. Toxic substances

The Board shall advise the General Assembly and the Governor as to all matters relating to toxic substances in the Commonwealth.

Code 1950, § 32-438; 1976, c. 627; 1979, c. 711; 1984, c. 433; 1992, c. 203; 2008, c. 671.



§ 32.1-246. Marinas

A. The Board is empowered and directed to adopt and promulgate all necessary regulations establishing minimum requirements for adequate sewerage facilities at marinas and other places where boats are moored according to the number of boat slips and persons such marinas and places are designed to accommodate. The provisions of this section shall be applicable to every such marina and place regardless of whether such establishment serves food.

B. The Commissioner shall enforce the provisions of this section and regulations adopted thereunder.

C. No such marina or place shall operate unless in accordance with this section and regulations adopted and promulgated thereunder.

D. Whenever the Commissioner shall have approved the plan for the sewerage facilities of a proposed marina for presentation to the Marine Resources Commission as provided in § 62.1-3, he shall have the power and duty to enforce compliance with such plan.

Code 1950, § 32-63.1; 1968, c. 594; 1979, c. 711.



§ 32.1-246.1. Signs or notices required on dump stations

Any marina required to have a dump station pursuant to the regulations of the Board of Health shall clearly identify or placard such equipment by signs or other notices, indicating any fees, restrictions or other operating instructions as necessary.

1991, c. 32 .



§ 32.1-247. Vector control

The Board shall develop and maintain the capability and technical competence necessary to investigate the occurrence of diseases borne by insects and rodents and shall recommend such measures as may be necessary to prevent the spread of such diseases and to eradicate or control disease-bearing insects and rodents.

In this regard the Board shall make provision for assistance to mosquito control commissions when requested, field surveys and investigation of complaints, advice to citizens and local governments, training in vector control, advice and recommendations on proper use of pesticides, and identifying specimens.

1979, c. 711; 1985, c. 372.



§ 32.1-248. Closing of waters; modification or revocation of regulation or order

The Board may adopt regulations or orders closing any river, stream, lake or other body of water in this Commonwealth to fishing, boating, swimming or any other usage if the Board finds, and states the reasons and precise factual basis for finding, that a toxic substance as defined in § 32.1-239 is present in such river, stream, lake or other body of water in such manner as to constitute a present threat to public health and welfare. Such regulation or order may be temporary or permanent and may be issued initially on an emergency basis. Thereafter it may be promulgated as a final regulation or order upon the completion by the Board of the procedural requirements set forth in the Administrative Process Act (§ 2.2-4000 et seq.).

If the Commissioner determines that the threat to public health and welfare has abated in whole or in part, the State Health Commissioner may modify or revoke any such regulation or order in a manner that lessens the restrictions placed upon fishing, boating, swimming, or other usage. Such modification or revocation by the Commissioner shall not be subject to the requirements of the Administrative Process Act but shall be filed with the Registrar of Regulations in accordance with § 2.2-4103. The Board shall review such modification or revocation at its next regularly scheduled meeting after such action by the Commissioner and shall affirm, reverse, or modify the Commissioner's action. Review by the Board shall also be exempt from the provisions of the Administrative Process Act.

1979, c. 711; 1981, c. 144.



§ 32.1-248.01. Fish consumption advisories

The Virginia Department of Health shall develop a written policy, which shall be revised annually, that identifies the criteria and levels of concern for certain toxic substances that the Department will use in determining whether to issue a fish consumption advisory. The policy shall initially include the criteria and levels of concern for polychlorinated biphenyl, mercury, dioxin, and kepone. The Department shall issue fish consumption advisories as provided for in the policy and shall do so on a timely basis. A copy of the written policy shall be provided to the Chairmen of the House Committee on Health, Welfare and Institutions, the House Committee on Conservation and Natural Resources, the Senate Committee on Education and Health, and the Senate Committee on Agriculture, Conservation and Natural Resources no later than one month prior to adoption of the policy but no later than December 1, 2000. Any revision of the policy shall be submitted to the chairmen of these committees no later than one month prior to the adoption of the revision by the Department.

2000, cc. 17, 1043.



§ 32.1-248.1. Posting of water quality test results by certain recreational facilities

The Board of Health shall promulgate regulations to require the daily posting of water quality test results at swimming pools and other water recreational facilities operated for public use or in conjunction with a tourist facility or health spa. Such regulations shall require, among other things, the posting of water quality data regarding the current pH level, disinfectant type and concentration, and water temperature, and the recommended safe levels of each, and shall not apply to private residential water recreational facilities, as defined by the Board.

1990, c. 812 .



§ 32.1-248.2. Use of rainwater and reuse of gray water

A. The Department shall develop by January 1, 1999, guidelines regarding the use of gray water and rainwater. The guidelines shall describe the conditions under which gray water and rainwater may appropriately be used and for what purposes. The guidelines shall include categories of used water, such as types of used household water and used water from businesses, which are appropriate for reuse. The guidelines shall include a definition of gray water that does not include used toilet water.

B. The Department, in conjunction with the Department of Environmental Quality, shall promote the use of rainwater and reuse of gray water as means to reduce fresh water consumption, ease demands on public treatment works and water supply systems, and promote conservation.

1998, c. 155.



§ 32.1-248.3. Environmental Health Education and Training Fund

There is hereby created the Environmental Health Education and Training Fund whose purpose is to receive moneys generated by the civil penalties collected by the Department pursuant to § 32.1-164 and appropriated by the Commonwealth for the purpose of supporting, training, educating, and recognizing public- and private-sector individuals in all areas of Environmental Health, including Authorized Onsite Soil Evaluators and Department employees. Civil penalties collected by the Department shall be deposited by the Comptroller to this fund to be appropriated for the purposes of this section to the Department by the General Assembly as it deems necessary. The fund may also be used, in the discretion of the Board, for research to improve public health and for protection of the environment.

2007, c. 514.



§ 32.1-249. Definitions

As used in this chapter:

1."Dead body" means a human body or such parts of such human body from the condition of which it reasonably may be concluded that death recently occurred.

2. "Fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception, regardless of the duration of pregnancy; death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.

a. "Induced termination of pregnancy" means the intentional interruption of pregnancy with the intention to produce other than a live-born infant or to remove a dead fetus and which does not result in a live birth.

b. "Spontaneous fetal death" means the expulsion or extraction of a product of human conception resulting in other than a live birth and which is not an induced termination of pregnancy.

3. "File" means the presentation of a vital record provided for in this chapter for registration by the Department.

4. "Final disposition" means the burial, interment, cremation, removal from the Commonwealth or other authorized disposition of a dead body or fetus.

5. "Institution" means any establishment, public or private, which provides inpatient medical, surgical, or diagnostic care or treatment, or nursing, custodial or domiciliary care, or to which persons are committed by law.

6. "Live birth" means the complete or substantial expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, which, after such expulsion or extraction, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

"Substantial expulsion or extraction" means, in the case of a headfirst presentation, the infant's entire head is outside the body of the mother or, in the case of a breech delivery, when any part of the infant's trunk past the navel is outside the body of the mother.

7. "Physician" means a person authorized or licensed to practice medicine or osteopathy in this Commonwealth.

8. "Registration" means the acceptance by the Department and the incorporation of vital records as provided for in this chapter into its official records.

9. "System of vital records" means the registration, collection, preservation, amendment, and certification of vital records; the collection of other reports required by this chapter; and related activities.

10. "Vital records" means certificates or reports of births, deaths, fetal deaths, adoptions, marriages, divorces or annulments and amendment data related thereto.

Code 1950, § 32-353.4; 1960, c. 451; 1975, c. 267; 1979, c. 711; 1983, c. 240; 2003, cc. 961, 963.



§ 32.1-250. Duties of Board

A. The Board shall install, maintain and operate the only system of vital records throughout this Commonwealth.

B, C. [Repealed.]

Code 1950, §§ 32-353.5, 32-353.6; 1960, c. 451; 1979, c. 711; 1983, c. 240.



§ 32.1-251. State Registrar; appointment

The Commissioner shall appoint a State Registrar of Vital Records hereinafter referred to as "State Registrar."

Code 1950, § 32-353.7; 1960, c. 451; 1979, c. 711; 1983, c. 240.



§ 32.1-252. State Registrar; duties; delegations

A. The State Registrar, under the supervision of the Commissioner, shall:

1. Administer the provisions of this chapter and the regulations of the Board in a manner that will ensure the uniform and efficient administration of the system of vital records.

2. Direct and supervise the system of vital records and be custodian of its records.

3. Direct, supervise and control the activities of all persons when pertaining to the operation of the system of vital records.

4., 5. [Repealed.]

6. Conduct training programs to promote uniformity of policy and procedures throughout the Commonwealth in matters pertaining to the system of vital records.

7. Inspect vital records which have been sealed as provided by law whenever such inspection will facilitate the administration of this chapter without violating the confidentiality of such records.

8. Perform such other duties as may be required by law.

9. Develop, furnish and distribute, in accordance with the regulations of the Board, forms as required by this chapter and such other means for transmission of data as may be necessary for the purpose of complete and accurate reporting and registration.

10. Develop and provide a means for obtaining a social security number in conjunction with the issuance of a birth certificate.

11. Develop, furnish and distribute a surrogate consent and report form as described in § 20-162.

B. The State Registrar may delegate functions and duties vested in him to designated assistants and to county, city and special registrars as he deems necessary or expedient.

C. The Department of Motor Vehicles, when issuing a certified copy of a vital record, shall be subject to the State Registrar's rules, regulations, and audit requirements, including the provisions of this chapter.

Code 1950, § 32-353.8; 1960, c. 451; 1979, c. 711; 1983, c. 240; 1990, c. 576; 2000, c. 890; 2013, c. 534.



§ 32.1-253. Same; establishment of registration districts

The State Registrar shall from time to time establish registration districts throughout the Commonwealth. He may consolidate or subdivide such districts to facilitate registration.

Code 1950, § 32-353.9; 1960, c. 451; 1979, c. 711.



§ 32.1-254. County and city registrars designated; deputies; special registrars

A. Each county and city health director shall be the county or city registrar of vital records and health statistics for his jurisdiction and shall appoint one or more deputies in the county or city health department. Any county or city registrar may recommend that the State Registrar appoint a special registrar when necessary to facilitate registration in his county or city.

B. When there is no duly appointed county or city health director, the State Registrar shall appoint a county or city registrar to serve pending the appointment of a health director.

Code 1950, § 32-353.10; 1960, c. 451; 1979, c. 711.



§ 32.1-255. Duties of county, city and special registrars and deputies

A. The county, city or special registrar with respect to his jurisdiction shall:

1. Perform his duties pursuant to the provisions of this chapter and regulations issued hereunder.

2. Transmit twice monthly the certificates, reports, or other records filed with him to the State Registrar or more frequently when directed to do so by the State Registrar.

3. Maintain such local records, make such reports and perform such other duties as may be required by the State Registrar.

B. Deputies shall perform the duties of the registrar in the absence or incapacity of such registrar and shall perform such other duties as may be prescribed by the State Registrar.

Code 1950, § 32-353.11; 1954, c. 346; 1960, c. 451; 1979, c. 711.



§ 32.1-256. Fees of special registrars

A. Each special registrar not employed by any federal, state or local agency shall be paid the sum of one dollar for each certificate of birth, death or fetal death registered by him and transmitted to the county or city registrar of vital records.

B. If no birth, death or fetal death is registered by him during any calendar month, such special registrar shall report that fact to the county or city registrar of vital records and shall be paid the sum of one dollar for each such month.

C. The State Registrar shall certify to the treasurer of the county or city quarterly the number of birth, death and fetal death certificates registered by such special registrar, with the name of such special registrar and the amount due. Upon such certification, the fees due such special registrar shall be paid by the treasurer of the appropriate county or city.

Code 1950, §§ 32-353.12, 32-353.13; 1952, c. 705; 1952, Ex. Sess., c. 22; 1960, c. 451; 1979, c. 711; 1983, c. 240.



§ 32.1-257. Filing birth certificates; from whom required; signatures of parents

A. A certificate of birth for each live birth which occurs in this Commonwealth shall be filed with the State Registrar within seven days after such birth. The certificate of birth shall be registered by the State Registrar if it has been completed and filed in accordance with this section.

B. When a birth occurs in an institution or en route thereto, the person in charge of such institution or an authorized designee shall obtain the personal data, and prepare the certificate either on forms furnished by the State Registrar or by an electronic process as approved by the Board. Such person or designee shall, if submitting a form, secure the signatures required by the certificate. The physician or other person in attendance shall provide the medical information required by the certificate within five days after the birth. The person in charge of the institution or an authorized designee shall certify to the authenticity of the birth registration either by affixing his signature to the certificate or by an electronic process approved by the Board, and shall file the certificate of birth with the State Registrar within seven days after such birth.

C. When a birth occurs outside an institution, the certificate shall be prepared on forms furnished by the State Registrar and filed by one of the following in the indicated order of priority, in accordance with the regulations of the Board:

1. The physician in attendance at or immediately after the birth, or in the absence of such physician,

2. Any other person in attendance at or immediately after the birth, or in the absence of such a person,

3. The father, the mother, or, in the absence of the father and the inability of the mother, the person in charge of the premises where the birth occurred.

C1. When a birth occurs on a moving conveyance within the United States of America and the child is first removed from the conveyance in this Commonwealth, the birth shall be registered in this Commonwealth and the place where the child is first removed from the conveyance shall be considered the place of birth. When a birth occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the child is first removed from the conveyance in this Commonwealth, the birth shall be registered in this Commonwealth although the certificate shall indicate the actual place of birth insofar as can be determined.

D. If the mother of a child is not married to the natural father of the child at the time of birth or was not married to the natural father at any time during the ten months next preceding such birth, the name of the father shall not be entered on the certificate of birth without a sworn acknowledgment of paternity, executed subsequent to the birth of the child, of both the mother and of the person to be named as the father. In any case in which a final determination of the paternity of a child has been made by a court of competent jurisdiction pursuant to § 20-49.8, from which no appeal has been taken and for which the time allowed to perfect an appeal has expired, the name of the father and the surname of the child shall be entered on the certificate of birth in accordance with the finding and order of the court.

Children born of marriages prohibited by law, deemed null or void or dissolved by a court shall nevertheless be legitimate and the birth certificate for such children shall contain full information concerning the father.

For the purpose of birth registration in the case of a child resulting from assisted conception, pursuant to Chapter 9 (§ 20-156 et seq.) of Title 20, the birth certificate of such child shall contain full information concerning the mother's husband as the father of the child and the gestational mother as the mother of the child. Donors of sperm or ova shall not have any parental rights or duties for any such child.

In the event any person desires to have the name of the father entered on the certificate of birth based upon the judgment of paternity of a court of another state, such person shall apply to an appropriate court of the Commonwealth for an order reflecting that such court has reviewed such judgment of paternity and has determined that such judgment of paternity was amply supported in evidence and legitimate for the purposes of Article IV, Section 1 of the United States Constitution.

If the order of paternity should be appealed, the registrar shall not enter the name of the alleged father on the certificate of birth during the pendency of such appeal. If the father is not named on the certificate of birth, no other information concerning the father shall be entered on the certificate.

E. Either of the parents of the child shall verify the accuracy of the personal data to be entered on the certificate of birth in time to permit the filing within the seven days prescribed above.

Code 1950, § 32-353.15; 1960, c. 451; 1979, c. 711; 1983, c. 240; 1984, c. 189; 1991, c. 611; 1994, cc. 796, 919.



§ 32.1-257.1. Parents to report social security account number at time of child's birth

Pursuant to 42 U.S.C. § 405, as amended, the social security account number of each parent shall be reported in the manner prescribed and on forms furnished by the State Registrar.

1991, c. 95 .



§ 32.1-258. Report of foundling; constitutes birth certificate

A. Whoever assumes the custody of a living infant of unknown parentage shall report on a form and in the manner prescribed by the Board within seven days to the registrar of the county or city in which such child was found, the following information:

1. The date and place of finding;

2. Sex, race and approximate birth date of such child;

3. Name and address of the persons or institution with whom such child has been placed for care;

4. Name given to such child by the custodian of the child; and

5. Such other data as may be required by the Board.

B. The place where such child was found shall be entered as the place of birth.

C. A report registered under this section shall constitute the certificate of birth for such infant.

D. If such child is identified and a certificate of birth is found or obtained, any report registered under this section shall be sealed and filed and may be opened only by order of a circuit court of the Commonwealth or in accordance with subdivision A 7 of § 32.1-252.

Code 1950, § 32-353.16; 1960, c. 451; 1979, c. 711; 1983, c. 240.



§ 32.1-258.1. Certificate of Birth Resulting in Stillbirth; requirements

Upon the request of either individual listed as the mother or father on a report of fetal death in the Commonwealth as defined in § 32.1-264, the State Registrar shall issue a Certificate of Birth Resulting in Stillbirth for unintended, intrauterine fetal deaths occurring after a gestational period of 20 weeks or more. The requesting mother or father may, but shall not be required to, provide a name for the stillborn child on the Certificate of Birth Resulting in Stillbirth. The Board of Health shall prescribe a reasonable fee to cover the administrative cost and preparation of such certificate. This section shall apply retroactively to any circumstances that would have resulted in the issuance of a Certificate of Birth Resulting in Stillbirth, as prescribed by the Board.

2003, cc. 537, 552.



§ 32.1-259. Filing and registration of delayed birth certificates; refusal of registration; notice of right of appeal

A. When the birth of a person born in this Commonwealth has not been registered, a certificate may be prepared and filed in accordance with regulations of the Board. Such certificate shall be registered subject to such documentary evidence requirements as the Board shall by regulation prescribe to substantiate the alleged facts of birth.

B. A certificate of birth registered one year or more after the date of birth shall be recorded on forms prescribed and furnished by the Board, marked "Delayed" and shall show on the face the date of the delayed registration.

C. A summary statement of the evidence submitted in support of the delayed registration shall be endorsed on the certificate.

D.1. When an applicant does not submit the documentation required in the regulations for delayed registration or when the State Registrar finds reason to question the validity or adequacy of the proposed certificate or the documentary evidence, if the deficiencies are not corrected, the State Registrar shall not register the delayed certificate of birth and shall notify the applicant of the reasons for this action and shall also advise the applicant of his right to petition for a court order pursuant to § 32.1-260.

2. The Board may by regulation provide for the dismissal of an application which is not actively pursued.

Code 1950, § 32-353.17; 1954, c. 201; 1956, c. 260; 1960, c. 451; 1979, c. 711; 1983, c. 240.



§ 32.1-260. Petition for court order establishing record of birth when delayed certificate rejected; hearing; notice; findings; registration of court order

A. If a delayed certificate of birth is rejected under the provisions of § 32.1-259, a petition for an order establishing a record of the date and place of the birth and the parentage of the person whose birth is to be registered may be filed with the circuit court of the county or city in which the person resides; or if the person is a citizen of this Commonwealth without a fixed residence or a resident of another state, the petition may be to the circuit court of the county or city in which such person's birth occurred. In case of a minor who has no parent or guardian, the application may be made by his next friend.

B. Such petition shall allege:

1. That the person for whom a delayed certificate of birth is sought was born in this Commonwealth;

2. That no record of birth of such person can be found in the records of the State Registrar or the county or city registrar;

3. That diligent efforts by the petitioner have failed to obtain the evidence required by regulations pursuant to § 32.1-259; and

4. That the State Registrar has refused to register a delayed certificate of birth; and

5. Such other allegations as may be required.

C. The petition shall be accompanied by the notice of the State Registrar made in accordance with subdivision D 1 of § 32.1-259 and all documentary evidence which was submitted to the State Registrar in support of such registration.

D. The court shall fix a time and place for hearing the petition and the petitioner shall give the State Registrar five days' notice of said hearing. The State Registrar, or his authorized representative, may appear and testify in the proceeding.

E. If the court finds from the evidence presented that the person for whom a delayed certificate of birth is sought was born in this Commonwealth, it shall make findings as to the place and date of birth, parentage, and such other findings as may be required and shall issue an order to establish a record of birth on a form furnished by the State Registrar. This order shall include the birth data to be registered, a description of the evidence presented in the manner prescribed by § 32.1-259, and the date of the court's action.

F. The clerk of court shall forward each such form to the State Registrar not later than the tenth day of the calendar month following the month in which the order was entered. Such form shall be registered by the State Registrar and shall constitute the certificate of birth, from which certifications may be issued in accordance with § 32.1-272.

Code 1950, § 32-353.18; 1954, c. 201; 1956, c. 260; 1960, c. 451; 1979, c. 711; 1983, c. 240.



§ 32.1-261. New birth certificate established on proof of adoption, legitimation or determination of paternity

A. The State Registrar shall establish a new certificate of birth for a person born in the Commonwealth upon receipt of the following:

1. An adoption report as provided in § 32.1-262, a report of adoption prepared and filed in accordance with the laws of another state or foreign country, or a certified copy of the decree of adoption together with the information necessary to identify the original certificate of birth and to establish a new certificate of birth; except that a new certificate of birth shall not be established if so requested by the court decreeing the adoption, the adoptive parents, or the adopted person if 18 years of age or older.

2. A request that a new certificate be established and such evidence as may be required by regulation of the Board proving that such person has been legitimated or that a court of the Commonwealth has, by final order, determined the paternity of such person. The request shall state that no appeal has been taken from the final order and that the time allowed to perfect an appeal has expired.

3. An order entered pursuant to subsection D of § 20-160. The order shall contain sufficient information to identify the original certificate of birth and to establish a new certificate of birth in the names of the intended parents.

4. A surrogate consent and report form as authorized by § 20-162. The report shall contain sufficient information to identify the original certificate of birth and to establish a new certificate of birth in the names of the intended parents.

B. When a new certificate of birth is established pursuant to subsection A, the actual place and date of birth shall be shown. It shall be substituted for the original certificate of birth. Thereafter, the original certificate and the evidence of adoption, paternity or legitimation shall be sealed and filed and not be subject to inspection except upon order of a court of the Commonwealth or in accordance with § 32.1-252. However, upon receipt of notice of a decision or order granting an adult adopted person access to identifying information regarding his birth parents from the Commissioner of Social Services or a circuit court, and proof of identification and payment, the State Registrar shall mail an adult adopted person a copy of the original certificate of birth.

C. Upon receipt of a report of an amended decree of adoption, the certificate of birth shall be amended as provided by regulation.

D. Upon receipt of notice or decree of annulment of adoption, the original certificate of birth shall be restored to its place in the files and the new certificate and evidence shall not be subject to inspection except upon order of a court of the Commonwealth or in accordance with § 32.1-252.

E. The State Registrar shall, upon request, establish and register a Virginia certificate of birth for a person born in a foreign country (i) upon receipt of a report of adoption for an adoption finalized pursuant to the laws of the foreign country as provided in subsection B of § 63.2-1200.1, or (ii) upon receipt of a report or final order of adoption entered in a court of the Commonwealth as provided in § 32.1-262; however, a Virginia certificate of birth shall not be established or registered if so requested by the court decreeing the adoption, the adoptive parents or the adopted person if 18 years of age or older. If a circuit court of the Commonwealth corrects or establishes a date of birth for a person born in a foreign country during the adoption proceedings or upon a petition to amend a certificate of foreign birth, the State Registrar shall issue a certificate showing the date of birth established by the court. After registration of the birth certificate in the new name of the adopted person, the State Registrar shall seal and file the report of adoption which shall not be subject to inspection except upon order of a court of the Commonwealth or in accordance with § 32.1-252. The birth certificate shall (i) show the true or probable foreign country of birth and (ii) state that the certificate is not evidence of United States citizenship for the child for whom it is issued or for the adoptive parents. However, for any adopted person who has attained United States citizenship, the State Registrar shall, upon request and receipt of evidence demonstrating such citizenship, establish and register a new certificate of birth that does not contain the statement required by clause (ii).

F. If no certificate of birth is on file for the person for whom a new certificate is to be established under this section, a delayed certificate of birth shall be filed with the State Registrar as provided in § 32.1-259 or 32.1-260 before a new certificate of birth is established, except that when the date and place of birth and parentage have been established in the adoption proceedings, a delayed certificate shall not be required.

G. When a new certificate of birth is established pursuant to subdivision A 1, the State Registrar shall issue along with the new certificate of birth a document, furnished by the Department of Social Services pursuant to § 63.2-1220, listing all post-adoption services available to adoptive families.

Code 1950, § 32-353.19; 1956, c. 259; 1960, c. 451; 1972, c. 823; 1977, c. 531; 1979, c. 711; 1983, c. 240; 1984, c. 219; 1991, c. 600; 2003, c. 985; 2011, cc. 486, 784; 2014, c. 621; 2015, cc. 5, 17.



§ 32.1-261.1. Repealed

Repealed by Acts 1991, c. 95 .



§ 32.1-262. Records of adoptions

A. For each adoption decreed by a court in this Commonwealth, the court shall require the preparation of a report of adoption on a form furnished by the State Registrar. The report shall (i) include such facts as are necessary to locate and identify the original certificate of birth of the person adopted or, in the case of a person who was born in a foreign country, evidence from sources determined to be reliable by the court as to the date, place of birth and parentage of such person; (ii) provide information necessary to establish a new certificate of birth of the person adopted; and (iii) identify the order of adoption and be certified by the clerk of court.

B. Information in the possession of the petitioner necessary to prepare the report of adoption shall be furnished with the petition for adoption by each petitioner for adoption or by his attorney. In all cases where a child is placed for adoption by a child-placing agency, the report shall be completed and filed with the court by a representative of the agency. A final order of adoption shall not be entered until the information required by this section has been furnished unless the court, for good cause shown, finds the information to be unavailable or unnecessary.

C. On or before the tenth day of each month, the clerk of such court shall forward to the State Registrar all records of decrees of adoption entered in the preceding calendar month, together with such related reports as the State Registrar may require.

D. When the State Registrar receives a report of adoption, annulment of adoption, amendment, or amendment of a decree of adoption for a person born outside this Commonwealth, such report shall be forwarded to the appropriate registration authority in the state of birth. When the State Registrar receives a report of adoption from a court in this Commonwealth for a person born in a foreign country, a birth certificate shall be registered for such person in accordance with the provisions of § 32.1-261, and a copy of the report of adoption shall be transmitted to the appropriate federal agency.

Code 1950, § 32-353.32; 1964, c. 99; 1977, cc. 135, 531; 1979, c. 711; 1983, c. 240; 1988, c. 431; 2003, c. 504; 2004, c. 88.



§ 32.1-263. Filing death certificates; medical certification; investigation by Office of the Chief Medical Examiner

A. A death certificate, including, if known, the social security number or control number issued by the Department of Motor Vehicles pursuant to § 46.2-342 of the deceased, shall be filed for each death which occurs in this Commonwealth with the registrar of the district in which the death occurred within three days after such death and prior to final disposition or removal of the body from the Commonwealth, and shall be registered by such registrar if it has been completed and filed in accordance with the following requirements:

1. If the place of death is unknown, but the dead body is found in this Commonwealth, a death certificate shall be filed in the registration district in which the dead body is found in accordance with this section. The place where the dead body is found shall be shown as the place of death. If the date of death is unknown, it shall be determined by approximation, taking into consideration all relevant information, including but not limited to, information provided by the immediate family regarding the date and time that the deceased was last seen alive, if the individual died in his home; and

2. When death occurs in a moving conveyance, in the United States of America and the body is first removed from the conveyance in this Commonwealth, the death shall be registered in this Commonwealth and the place where it is first removed shall be considered the place of death. When a death occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the body is first removed from the conveyance in this Commonwealth, the death shall be registered in this Commonwealth but the certificate shall show the actual place of death insofar as can be determined.

B. The licensed funeral director, funeral service licensee, office of the state anatomical program, or next of kin as defined in § 54.1-2800 who first assumes custody of a dead body shall file the certificate of death with the registrar. He shall obtain the personal data, including the social security number of the deceased or control number issued to the deceased by the Department of Motor Vehicles pursuant to § 46.2-342, from the next of kin or the best qualified person or source available and obtain the medical certification from the person responsible therefor.

C. The medical certification shall be completed, signed in black or dark blue ink, and returned to the funeral director within 24 hours after death by the physician in charge of the patient's care for the illness or condition which resulted in death except when inquiry or investigation by the Office of the Chief Medical Examiner is required by § 32.1-283 or 32.1-285.1, or by the physician that pronounces death pursuant to § 54.1-2972.

In the absence of such physician or with his approval, the certificate may be completed and signed by the following: (i) another physician employed or engaged by the same professional practice; (ii) a physician assistant supervised by such physician; (iii) a nurse practitioner practicing as part of a patient care team as defined in § 54.1-2900; (iv) the chief medical officer or medical director, or his designee, of the institution, hospice, or nursing home in which death occurred; (v) a physician specializing in the delivery of health care to hospitalized or emergency department patients who is employed by or engaged by the facility where the death occurred; (vi) the physician who performed an autopsy upon the decedent; or (vii) an individual to whom the physician has delegated authority to complete and sign the certificate, if such individual has access to the medical history of the case and death is due to natural causes.

D. When inquiry or investigation by the Office of the Chief Medical Examiner is required by § 32.1-283 or 32.1-285.1, the Chief Medical Examiner shall cause an investigation of the cause of death to be made and the medical certification portion of the death certificate to be completed and signed within 24 hours after being notified of the death. If the Office of the Chief Medical Examiner refuses jurisdiction, the physician last furnishing medical care to the deceased shall prepare and sign the medical certification portion of the death certificate.

E. If the death is a natural death and a death certificate is being prepared pursuant to § 54.1-2972 and the physician, nurse practitioner, or physician assistant is uncertain about the cause of death, he shall use his best medical judgment to certify a reasonable cause of death or contact the health district physician director in the district where the death occurred to obtain guidance in reaching a determination as to a cause of death and document the same.

If the cause of death cannot be determined within 24 hours after death, the medical certification shall be completed as provided by regulations of the Board. The attending physician or the Chief Medical Examiner, an Assistant Chief Medical Examiner, or a medical examiner appointed pursuant to § 32.1-282 shall give the funeral director or person acting as such notice of the reason for the delay, and final disposition of the body shall not be made until authorized by the attending physician, the Chief Medical Examiner, an Assistant Chief Medical Examiner, or a medical examiner appointed pursuant to § 32.1-282.

F. A physician, nurse practitioner, or physician assistant who, in good faith, signs a certificate of death or determines the cause of death shall be immune from civil liability, only for such signature and determination of causes of death on such certificate, absent gross negligence or willful misconduct.

Code 1950, § 32-353.20; 1960, c. 451; 1978, c. 308; 1979, c. 711; 1983, c. 240; 1993, c. 965; 1997, cc. 794, 898; 2003, c. 484; 2004, c. 124; 2008, c. 137; 2011, c. 613; 2012, c. 213; 2013, c. 799; 2014, c. 583.



§ 32.1-264. Reports of fetal deaths; medical certification; investigation by the Office of the Chief Medical Examiner; confidentiality of information concerning abortions

A. A fetal death report for each fetal death which occurs in this Commonwealth shall be filed, on a form furnished by the State Registrar, with the registrar of the district in which the delivery occurred or the abortion was performed within three days after such delivery or abortion and shall be registered with such registrar if it has been completed and filed in accordance with this section, provided that:

1. If the place of fetal death is unknown, a fetal death report shall be filed in the registration district in which a dead fetus was found within three days after discovery of such fetus; and

2. If a fetal death occurs in a moving conveyance, a fetal death report shall be filed in the registration district in which the fetus was first removed from such conveyance.

B. The funeral director or person who first assumes custody of a dead fetus or, in the absence of a funeral director or such person, the hospital representative who first assumes custody of a fetus shall file the fetal death report; in the absence of such a person, the physician or other person in attendance at or after the delivery or abortion shall file the report of fetal death. The person completing the forms shall obtain the personal data from the next of kin or the best qualified person or source available, and he shall obtain the medical certification of cause of death from the person responsible for preparing the same as provided in this section. In the case of induced abortion, such forms shall not identify the patient by name.

C. The medical certification portion of the fetal death report shall be completed and signed within 24 hours after delivery or abortion by the physician in attendance at or after delivery or abortion except when inquiry or investigation by the Office of the Chief Medical Examiner is required.

D. When a fetal death occurs without medical attendance upon the mother at or after the delivery or abortion or when inquiry or investigation by the Office of the Chief Medical Examiner is required, the Chief Medical Examiner shall cause an investigation of the cause of fetal death to be made and the medical certification portion of the fetal death report to be completed and signed within 24 hours after being notified of a fetal death.

E. The reports required pursuant to this section are statistical reports to be used only for medical and health purposes and shall not be incorporated into the permanent official records of the system of vital records. A schedule for the disposition of these reports may be provided by regulation.

F. The physician or facility attending an individual who has delivered a dead fetus shall maintain a copy of the fetal death report for one year and, upon written request by the individual and payment of an appropriate fee, shall furnish the individual a copy of such report.

Code 1950, § 32-353.21; 1960, c. 451; 1975, c. 267; 1979, c. 711; 1983, c. 240; 1987, c. 405; 2014, c. 583.



§ 32.1-265. Transit permits; permits for disinterment and reinterment

A. The funeral director or other person who first assumes custody of a dead body or fetus shall obtain an out-of-state transit permit prior to removal from the Commonwealth of the body or fetus.

B. Such out-of-state transit permit shall be issued by the registrar of the district where a satisfactorily completed certificate of death or fetal death was filed.

C. A transit permit issued under the law of another state which accompanies a dead body or fetus brought into this Commonwealth shall be authority for final disposition of the body or fetus in this Commonwealth.

D. No permit shall be required where disposal of dead bodies or fetuses for deaths or fetal deaths which have occurred in this Commonwealth is to be made in this Commonwealth.

E. A permit for disinterment and reinterment shall be required prior to disinterment of a dead body or fetus except as authorized by regulation of the Board or otherwise provided by law. Such permit shall be issued by the State Registrar or the registrar of the county or city where the body or fetus is interred to a licensed funeral director.

Code 1950, § 32-353.22; 1960, c. 451; 1970, c. 699; 1979, c. 711.



§ 32.1-266. Extending time for filing death certificates and obtaining out-of-state transit permits

The Board may provide by regulation for the extension, upon conditions designed to assure compliance with the purposes of this chapter, of the periods prescribed in §§ 32.1-263, 32.1-264 and 32.1-265 for the filing of death certificates, fetal death reports and medical certifications of cause of death and for the obtaining of out-of-state transit permits in cases in which compliance with the applicable prescribed period would result in undue hardship.

Code 1950, § 32-353.23; 1960, c. 451; 1979, c. 711.



§ 32.1-267. Records of marriages; duties of officer issuing marriage license and person officiating at ceremony; blocking of social security number

A. For each marriage performed in the Commonwealth, a record showing personal data, including but not limited to age and race of the married parties, the marriage license, and the certifying statement of the facts of marriage shall be filed with the State Registrar as provided in this section.

B. The officer issuing a marriage license shall prepare the record based on the information obtained under oath or by affidavit from the parties to be married. The parties shall also include their social security numbers or other control numbers issued by the Department of Motor Vehicles pursuant to § 46.2-342 and affix their signatures to the application for such license.

C. Every person who officiates at a marriage ceremony shall certify to the facts of marriage and file the record in duplicate with the officer who issued the marriage license within five days after the ceremony. In the event such officiant dies or becomes incapacitated before completing the certificate of marriage, the official who issued the marriage license shall complete the certificate of marriage upon the order of the court to which is submitted proof that the marriage was performed.

D. Every officer issuing marriage licenses shall on or before the tenth day of each calendar month forward to the State Registrar a record of each marriage filed with him during the preceding calendar month.

E. The State Registrar shall furnish forms for the marriage license, marriage certificate, and application for marriage license used in the Commonwealth. Such forms shall be configured so as to cause the social security number or control number required pursuant to the provisions of subsection B to appear only on the application for marriage license retained by the officer issuing the marriage license and the copy of such license forwarded to the State Registrar pursuant to the provisions of subsection D.

F. Applications for marriage licenses filed on and after July 1, 1997, and marriage registers recording such applications, which have not been configured to prevent disclosure of the social security number or control number required pursuant to the provisions of subsection B of this section shall not be available for general public inspection in the offices of clerks of the circuit courts. The clerk shall make such applications and registers available for inspection only (i) upon the order of the circuit court within which such application was made or register is maintained, (ii) pursuant to a lawful subpoena duces tecum issued to the clerk, (iii) upon the written authorization of either of the applicants, or (iv) upon the request of a law-enforcement officer or duly authorized representative of the Division of Child Support Enforcement in the course of performing his official duties. Nothing in this subsection shall be construed to restrict public access to marriage licenses or to prohibit the clerk from making available to the public applications for marriage licenses and marriage registers stored in any electronic medium or other format that permits the blocking of the field containing the social security or control number required pursuant to the provisions of subsection B of this section, so long as access to such number is blocked.

Code 1950, § 32-353.34; 1968, c. 318; 1972, c. 92; 1979, c. 711; 1997, cc. 794, 898; 2001, c. 836; 2002, c. 832; 2003, c. 504; 2004, c. 88; 2005, c. 679.



§ 32.1-268. Reports of divorces and annulments

A. For each final decree of divorce or annulment of marriage granted by a court in the Commonwealth, a report shall be certified and filed by the clerk of court with the State Registrar. The information necessary to prepare the report, including the social security number of each party or the control number issued a party by the Department of Motor Vehicles pursuant to § 46.2-342, shall be furnished, with the petition or when filing the decree, to the clerk of court by the petitioner or his attorney on forms prescribed by the Board and furnished by the State Registrar. Information on the report shall include, but not be limited to the age and race of the parties, and the number of minor children involved in the divorce or annulment.

B. On or before the tenth day of each month the clerk of court shall forward to the State Registrar the report of each final decree of divorce and annulment granted during the preceding calendar month and such related reports as the State Registrar may require.

Code 1950, § 32-353.33; 1964, c. 99; 1972, c. 312; 1977, c. 135; 1979, c. 711; 1997, cc. 794, 898; 2002, c. 353; 2004, c. 88; 2005, c. 679.



§ 32.1-268.1. Compilation and posting of marriage, divorce, and annulment data

The State Registrar shall compile, publish, and make available to the public aggregate data on the number of marriages, divorces, and annulments from the year 2000 forward that occurred in the Commonwealth. The data shall be organized according to the locality in which the marriage license is issued or in which the divorce or annulment report is certified, and shall include but not be limited to information regarding the age and race of the parties. In addition, the data on divorces and annulments shall include information regarding the number of minor children involved. The State Registrar shall post, update, and maintain this information on the Department website. Names, addresses, social security numbers, and any other personal identification information shall not be included.

2005, c. 679.



§ 32.1-269. Amending vital records; change of name; acknowledgment of paternity; change of sex

A. A vital record registered under this chapter may be amended only in accordance with this article and such regulations as may be adopted by the Board to protect the integrity and accuracy of such vital records. Such regulations shall specify the minimum evidence required for a change in any such vital record.

B. Except in the case of an amendment provided for in subsection D, a vital record that is amended under this section shall be marked "amended" and the date of amendment and a summary description of the evidence submitted in support of the amendment shall be endorsed on or made a part of the vital record. The Board shall prescribe by regulation the conditions under which omissions or errors on certificates, including designation of sex, may be corrected within one year after the date of the event without the certificate being marked amended. In a case of hermaphroditism or pseudo-hermaphroditism, the certificate of birth may be corrected at any time without being considered as amended upon presentation to the State Registrar of such medical evidence as the Board may require by regulation.

C. Upon receipt of a certified copy of a court order changing the name of a person as listed in a vital record and upon request of such person or his parent, guardian, or legal representative or the registrant, the State Registrar shall amend such vital records to reflect the new name.

D. Upon written request of both parents and receipt of a sworn acknowledgment of paternity executed subsequent to the birth and signed by both parents of a child born out of wedlock, the State Registrar shall amend the certificate of birth to show such paternity if paternity is not shown on the birth certificate. Upon request of the parents, the surname of the child shall be changed on the certificate to that of the father.

E. Upon receipt of a certified copy of an order of a court of competent jurisdiction indicating that the sex of an individual has been changed by medical procedure and upon request of such person, the State Registrar shall amend such person's certificate of birth to show the change of sex and, if a certified copy of a court order changing the person's name is submitted, to show a new name.

F. When an applicant does not submit the minimum documentation required by regulation to amend a vital record or when the State Registrar finds reason to question the validity or sufficiency of the evidence, the vital record shall not be amended and he shall so advise the applicant. An aggrieved applicant may petition the circuit court of the county or city in which he resides or the Circuit Court of the City of Richmond, Division I, for an order compelling the State Registrar to amend the vital record; an aggrieved applicant who was born in Virginia, but is currently residing out of State, may petition any circuit court in the Commonwealth for such an order. The State Registrar or his authorized representative may appear and testify in such proceeding.

Code 1950, § 32-353.24; 1956, c. 259; 1960, c. 451; 1979, c. 711; 1983, c. 240; 1985, c. 86.



§ 32.1-270. State Registrar may reproduce records; disposition of documents from which permanent reproductions made

To preserve original documents, the State Registrar is authorized to prepare typewritten, photographic, electronic, or other reproductions of original vital records in his custody. Such reproductions when certified by him shall be accepted as the original records.

The documents from which permanent reproductions have been made and verified may be disposed of as provided by regulation.

Any vital record issued by the Department of Motor Vehicles shall be on security paper provided by the State Registrar and shall be considered a certified vital record and accepted as the original record.

Code 1950, § 32-353.25; 1960, c. 451; 1979, c. 711; 1983, c. 240; 2013, c. 534.



§ 32.1-271. Disclosure of information in records; when unlawful; when permitted; proceeding to compel disclosure; when certain records made public

A. To protect the integrity of vital records and to ensure the efficient and proper administration of the system of vital records, it shall be unlawful, notwithstanding the provisions of §§ 2.2-3700 through 2.2-3714, for any person to permit inspection of or to disclose information contained in vital records or to copy or issue a copy of all or part of any such vital records except as authorized by this section or regulation of the Board or when so ordered by a court of the Commonwealth.

B. Data contained in vital records may be disclosed for valid and substantial research purposes in accordance with the regulations of the Board.

C. Any person aggrieved by a decision of a county or city registrar may appeal to the State Registrar. If the State Registrar denies disclosure of information or inspection of or copying of vital records, such person may petition the court of the county or city in which he resides if he resides in the Commonwealth or in which the recorded event occurred or the Circuit Court of the City of Richmond, Division I, for an order compelling disclosure, inspection or copying of such vital record. The State Registrar or his authorized representative may appear and testify in such proceeding.

D. When 100 years have elapsed after the date of birth, or 25 years have elapsed after the date of death, marriage, divorce, or annulment the records of these events in the custody of the State Registrar shall, unless precluded from release by statute or court order, or at law-enforcement request, become public information and be made available in accordance with regulations that shall provide for the continued safekeeping of the records. All records that are public information on July 1, 1983, shall continue to be public information. Original records in the custody of the State Registrar that become public information shall be turned over to the Library of Virginia for safekeeping and for public access consistent with other state archival records, subject to the State Registrar and the Library of Virginia entering into a memorandum of understanding to arrange for continued prompt access by the State Registrar to original records for purposes of amendments to those records or other working purposes. The State Registrar's office may retain copies thereof for its own administrative and disclosure purposes.

E. The State Registrar or the city or county registrar shall disclose data about or issue a certified copy of a birth certificate of a child to the grandparent of the child upon the written request of the grandparent when the grandparent has demonstrated to the State Registrar evidence of need, as prescribed by Board regulation, for the data or birth certificate.

F. The State Registrar or the city or county registrar shall issue a certified copy of a death certificate to the grandchild or great-grandchild of a decedent in accordance with procedures prescribed by the Board in regulation.

G. The State Registrar or the city or county registrar shall disclose data about or issue a certified copy of a death certificate to a nonprofit organ, eye or tissue procurement organization that is a member of the Virginia Transplant Council for the purpose of determining the suitability of organs, eyes and tissues for donation, as prescribed by the Board in regulations. Such regulations shall ensure that the information disclosed includes the cause of death and any other medical information necessary to determine the suitability of the organs, eyes and tissues for donation.

H. The State Registrar shall seek to enter into a long-term contract with a private company experienced in maintaining genealogical research databases to create, maintain, and update such an online index at no direct cost to the Commonwealth, in exchange for allowing the private company to also provide such index to its subscribers and customers. The online index shall be designed and constructed to have the capability of allowing birth, marriage, divorce, and death entries on the index to be linked to a digital image of the underlying original birth, marriage, divorce, or death record once any such underlying record has become public information, and the index shall be designed to allow the Library of Virginia to create and activate such links to digital images of the original records. Any social security numbers appearing on original birth, marriage, divorce, or death records shall be redacted from the digital images provided to the public in the manner provided by law, which may include bulk redaction of social security fields from the images via automated methods.

Following contract implementation, the State Registrar shall maintain a publicly available online vital records index or indexes, consisting at a minimum of name, date, and county or city of occurrence for births (naming the child), marriages (naming the bride and groom), divorces (naming the parties to the divorce), and deaths (naming the decedent), which vital records index information, except as otherwise precluded from release by statute, court order, or law-enforcement request, shall be public information from the time of its receipt by the State Registrar and shall be accessible on the State Registrar's website and on or through the Library of Virginia website.

Code 1950, § 32-353.26; 1960, c. 451; 1979, c. 711; 1983, c. 240; 1984, c. 189; 1985, c. 313; 2005, c. 60; 2009, c. 505; 2011, c. 109; 2012, cc. 16, 356.



§ 32.1-272. Certified copies of vital records; other copies

A. In accordance with § 32.1-271 and the regulations adopted pursuant thereto, the State Registrar or a district health department shall, upon receipt of a written request, issue a certified copy of any vital record in the custody of the State Registrar or of a part thereof.

The Commissioner of the Department of Motor Vehicles shall be authorized to issue a certified copy of a birth, death, marriage, or divorce vital record, or a part thereof, in the custody of the State Registrar.

Such vital records in the State Registrar's custody may be in the form of originals, photoprocessed reproductions or data filed by electronic means.

Each copy issued shall show the date of registration. Any copy issued from a record marked "delayed" or "amended," except a record amended pursuant to subsection F of this section or subsection D of § 32.1-269, shall be similarly marked and show the effective date.

Certified copies may be issued by county and city registrars only while the original record is in their possession, except that at the option of the county or city registrar true and complete copies of death certificates may be retained and certified copies of such records may be issued by the county or city registrar.

B. A certified copy of a vital record or any part thereof issued in accordance with subsection A shall be considered for all purposes the same as the original and shall be prima facie evidence of the facts therein stated, provided that the evidentiary value of a vital record filed more than one year after the event or a vital record which has been amended shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence.

C. The federal agency responsible for national vital statistics may be furnished such copies or other data from the system of vital records as it may require for national statistics if such federal agency shares in the cost of collecting, processing and transmitting such data. Such data may be used for research and medical investigations of public health importance. No other use of such data shall be made by the federal agency unless authorized by the State Registrar.

D. Other federal, state and local, public or private agencies or persons in the conduct of their official duties may, upon request and payment of a reasonable fee, be furnished copies or other data from the system of vital records for statistical or administrative purposes upon such terms or conditions as may be prescribed by the Board. Such copies or other data shall not be used for purposes other than those for which they were requested unless so authorized by the State Registrar.

In promulgating regulations relating to the terms or conditions for public or private agencies or persons obtaining copies of death certificates in the conduct of their official duties, the Board shall include within its definition of "legal representative" (i) any attorney licensed to practice law in Virginia, upon presentation of his bar number and evidence of need to obtain such copy; and (ii) any funeral director or funeral service licensee licensed to practice by the Board of Funeral Directors and Embalmers, upon presentation of evidence to so practice and evidence of being in charge of final disposition of the registrant's dead human remains or cremains or evidence of need to obtain such copy.

E. No person shall prepare or issue any certificate which purports to be an original or certified copy of a vital record except as authorized in this chapter or regulations adopted hereunder.

F. Certified copies of birth records filed before July 1, 1960, containing statements of racial designation on the reverse thereof shall be issued without such statement as a part of the certification; nor for this purpose solely shall such certification be marked "amended."

Any American Indian or Native American whose certified copy of a birth record filed before July 1, 1960, contains a racial designation that is incorrect may obtain, without paying a fee, one certified copy of his birth record from which such incorrect racial designation has been removed. Such certification shall not be marked "amended" solely for this reason.

G. With the increased fees to be charged for vital records and the additional deposits to the Vital Statistics Automation Fund, the Board of Health shall establish, within the district health departments, a statewide system for decentralizing certification of vital records, when such records are prepared or issued from data in the custody of the State Registrar and the Board of Health. Such system shall include the Department of Motor Vehicles pursuant to the authorization in subsection A.

Code 1950, § 32-353.27; 1950, pp. 484, 485; 1954, c. 429; 1956, c. 412; 1958, c. 296; 1960, c. 451; 1966, c. 353; 1972, c. 500; 1979, c. 711; 1983, c. 240; 1994, c. 373; 1997, c. 470; 1999, c. 600; 2005, c. 448; 2013, c. 534.



§ 32.1-273. Fees for certified copies, searches of files, etc.; disposition

A. The Board shall prescribe the fee, not to exceed $12, for a certified copy of a vital record or for a search of the files or records when no copy is made and may establish a reasonable fee schedule related to its cost for information or other data provided for research, statistical or administrative purposes. Whenever any veteran or his survivor requires a certified copy of a vital record to obtain service-connected benefits, one copy of such record shall be provided directly to the U.S. Department of Veterans Affairs upon their request and one copy shall be provided to the veteran or his surviving spouse, upon request. No charge shall be imposed upon a veteran or his survivor for a copy related to obtaining service-connected benefits.

B. Fees collected under this section by the State Registrar shall be transmitted to the Comptroller for deposit. Two dollars of each fee collected by the State Registrar shall be deposited by the Comptroller into the Vital Statistics Automation Fund established pursuant to § 32.1-273.1 for so long as shall be authorized. Ten dollars of each fee shall be credited to a special fund to be appropriated by the General Assembly, as it deems necessary, for the purpose of carrying out the provisions of this chapter. When the Vital Statistics Automation System is completed, no further deposits into the fund shall be made and all fees collected under this section not credited to the special fund created by this subsection shall be deposited into the general fund of the state treasury.

C. The Department of Motor Vehicles shall collect a fee of $12 for each certified copy of a vital record that it issues and shall transmit all such fees to the State Registrar on a monthly basis to ensure that the State Registrar recovers all costs associated with the issuance of certified copies of vital records at Department of Motor Vehicles facilities. In addition, for each certified copy of a vital record that it issues, the Department of Motor Vehicles shall collect a processing fee of $2 as provided in § 46.2-205.2.

D. Fees collected under this section by county and city registrars shall be deposited in the general fund of the county or city except that counties or cities operating health departments pursuant to the provisions of § 32.1-31 shall forward all such fees to the Department for deposit in the cooperative local health services fund.

E. Fees assessed against local departments of social services for furnished copies of vital records as needed to administer public assistance and social services programs, as defined in § 63.2-100, shall be payable on a quarterly basis.

Code 1950, § 32-353.28; 1950, p. 484; 1954, c. 429; 1956, c. 412; 1958, c. 296; 1960, c. 451; 1978, c. 308; 1979, c. 711; 1981, c. 527; 1983, c. 240; 1986, c. 194; 1988, c. 287; 1994, c. 373; 2002, c. 747; 2011, cc. 94, 148; 2013, c. 534.



§ 32.1-273.1. Virginia Vital Statistics Automation Fund

For the purpose of fully automating the system of vital records provided for in this chapter, including the statewide system for decentralizing certification of vital records, there is hereby established the Virginia Vital Statistics Automation Fund.

Four dollars of each fee collected by the State Registrar shall be deposited by the Comptroller to this fund to be appropriated for this purpose to the Department of Health by the General Assembly as it deems necessary.

Deposits to this fund shall cease at such time as the system of vital records for Virginia has become fully automated and the fund shall expire. Any funds unexpended at expiration shall revert to the general fund.

1983, c. 235; 1994, c. 373.



§ 32.1-274. Persons in charge of institutions and funeral directors, etc., to keep records; lists sent to State Registrar

A. Every person in charge of an institution shall keep a record of personal data concerning each person admitted or confined to such institution. This record shall include such information as required for the certificates of birth, death, and reports of spontaneous fetal death and induced termination of pregnancy required by this chapter. The record shall be made at the time of admission from information provided by the person being admitted or confined, but when it cannot be so obtained, the information shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be a part of the record.

B. When a dead human body is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the deceased, date of death, the name and address of the person to whom the body is released and the date of removal from the institution, or, if final disposal is by the institution, the date, place, and manner of disposition.

C. A funeral director, embalmer, or other person who removes from the place of death or transports or is in charge of final disposition of a dead body or fetus, in addition to filing any certificate, report or form required by this chapter, shall keep a record which shall identify the body, and such information pertaining to his receipt, removal, and delivery of such body as may be prescribed in regulations adopted by the Board.

D. Not later than the tenth day of the month following the month of occurrence, the administrator of each institution shall cause to be sent to the State Registrar a list showing thereon all births, deaths, and fetal deaths occurring in such institution during the preceding month. Such lists shall be on forms provided by the State Registrar.

E. Not later than the tenth day of the month following the month of occurrence, each funeral director shall send to the State Registrar a list showing thereon all caskets furnished, bodies prepared for disposition and transportation and funerals performed where no casket was furnished by the funeral director during the preceding month. Such lists shall be on forms provided by the State Registrar.

F. Records maintained under this section shall be retained for a period of not less than ten years and shall be made available for inspection by the State Registrar or his representative upon demand.

Code 1950, § 32-353.29; 1960, c. 451; 1979, c. 711; 1983, c. 240.



§ 32.1-275. Information as to births, deaths, marriages and divorces to be furnished on demand

It shall be the duty of any person to furnish such information as he may possess regarding any birth, death, fetal death, marriage or divorce, upon demand of the State Registrar in person, by mail, or through the county, city, or special registrar.

Code 1950, § 32-353.30; 1960, c. 451; 1979, c. 711.



§ 32.1-275.1. Matching of birth and death certificates; marking of certificates and copies

To protect the integrity of vital records and prevent the fraudulent use of birth certificates of deceased persons, the State Registrar is hereby authorized to match birth and death certificates, in accordance with regulations promulgated by the Board, to prove beyond a reasonable doubt the fact of death, and to post the facts of death to the appropriate birth certificate. Copies issued from birth certificates marked deceased shall be similarly marked.

1983, c. 240.



§ 32.1-275.2. Notation on birth records of missing children

Upon receiving a report of the disappearance of any child born in this Commonwealth, the State Registrar shall indicate in a clear and conspicuous manner in the child's birth record that the child has been reported as missing, including the title and location of the law-enforcement agency providing the report. Upon receiving a request for any birth records containing a report of the disappearance of any child, the State Registrar shall immediately notify the local law-enforcement agency which provided the missing child report to the State Registrar. The State Registrar shall transmit any relevant information concerning the applicant's identity, address, and other pertinent data immediately to the relevant local law-enforcement agency. The State Registrar shall retain the original written request until notified of the missing child's recovery or the child attains the age of eighteen. Upon notification that any missing child has been recovered, the State Registrar shall remove the report of the disappearance from the child's birth record.

1990, c. 295 .



§ 32.1-276. Penalty imposed for violations

Any person who commits any of the following acts is guilty of a Class 4 felony:

1. Who willfully and knowingly makes any false statement in a report, record, or certificate required to be filed under this chapter, or in an application for an amendment, certification or verification of any such report, record or certificate, or who willfully and knowingly supplies false information intending that such information be used in the preparation of any such report, record, or certificate, or amendment thereof; or

2. Who without lawful authority and with the intent to deceive, makes, counterfeits, alters, amends, or mutilates any report, record, or certificate required to be filed under this chapter or a certified copy of such report, record, or certificate; or

3. [Repealed.]

4. Who willfully and knowingly obtains, possesses, uses, sells, furnishes or attempts to obtain, possess, use, sell, or furnish to another, for any purpose of deception, any certificate, record or report required by this chapter or certified copy thereof made, counterfeited, altered, amended, or mutilated or which is false in whole or part or which relates to the birth of another person whether living or deceased without lawful authority; or

5. [Repealed.]

6. Who is an employee of the State Registrar, the Department of Health, or the Department of Motor Vehicles while engaged in activities pertaining to the operation of the system of vital records who, without lawful authority, willfully and knowingly furnishes or possesses any certificate, report, record, or certification thereof, with the knowledge or intention that it be used for the purposes of deception; or

7. Who, without lawful authority, possesses any certificate, record, or report required by this chapter or a copy or certification of such certificate, record, or report knowing same to have been stolen or otherwise unlawfully obtained.

Code 1950, § 32-353.31; 1960, c. 451; 1979, c. 711; 1983, c. 240; 2013, c. 534.



§ 32.1-276.1. Center for Health Statistics; duties of Director

A. The Board shall provide a Center for Health Statistics to perform data program development, reporting, systems operations, analysis and consultation, for the Department of Health, for county and city departments of health and other public agencies having health-related duties.

B. The Director of the Center for Health Statistics, under the supervision of the Commissioner, shall:

1. Supervise the Center for Health Statistics.

2. Collect other health-related records and reports and prepare, tabulate, analyze, and publish vital statistics and other health statistical data of this Commonwealth and such other reports as may be required by the Commissioner or the Board.

1983, c. 240.



§ 32.1-276.2. Health care data reporting; purpose

The General Assembly finds that the establishment of effective health care data analysis and reporting initiatives is essential to improving the quality and efficiency of health care, fostering competition among health care providers, and increasing consumer choice with regard to health care services in the Commonwealth, and that accurate and valuable health care data can best be identified by representatives of state government and the consumer, provider, insurance, and business communities. For this reason, the State Board of Health and the State Health Commissioner, assisted by the State Department of Health and the Bureau of Insurance, shall administer the health care data reporting initiatives established by this chapter.

1996, c. 902; 2010, c. 416; 2012, cc. 693, 709.



§ 32.1-276.3. Definitions

As used in this chapter:

"Board" means the Board of Health.

"Consumer" means any person (i) whose occupation is other than the administration of health activities or the provision of health services, (ii) who has no fiduciary obligation to a health care institution or other health agency or to any organization, public or private, whose principal activity is an adjunct to the provision of health services, or (iii) who has no material financial interest in the rendering of health services.

"Health care provider" means (i) a general hospital, ordinary hospital, outpatient surgical hospital, nursing home or certified nursing facility licensed or certified pursuant to Article 1 (§ 32.1-123 et seq.) of Chapter 5 of this title; (ii) a mental or psychiatric hospital licensed pursuant to Article 2 (§ 37.2-403 et seq.) of Chapter 4 of Title 37.2; (iii) a hospital operated by the Department of Behavioral Health and Developmental Services; (iv) a hospital operated by the University of Virginia or the Virginia Commonwealth University Health System Authority; (v) any person licensed to practice medicine or osteopathy in the Commonwealth pursuant to Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1; (vi) any person licensed to furnish health care policies or plans pursuant to Chapter 34 (§ 38.2-3400 et seq.), Chapter 42 (§ 38.2-4200 ), or Chapter 43 (§ 38.2-4300 ) of Title 38.2; or (vii) any person licensed to practice dentistry pursuant to Chapter 27 (§ 54.1-2700 et seq.) of Title 54.1 who is registered with the Board of Dentistry as an oral and maxillofacial surgeon and certified by the Board of Dentistry to perform certain procedures pursuant to § 54.1-2709.1. In no event shall such term be construed to include continuing care retirement communities which file annual financial reports with the State Corporation Commission pursuant to Chapter 49 (§ 38.2-4900 et seq.) of Title 38.2 or any nursing care facility of a religious body which depends upon prayer alone for healing.

"Health maintenance organization" means any person who undertakes to provide or to arrange for one or more health care plans pursuant to Chapter 43 (§ 38.2-4300 et seq.) of Title 38.2.

"Inpatient hospital" means a hospital providing inpatient care and licensed pursuant to Article 1 (§ 32.1-123 et seq.) of Chapter 5 of this title, a hospital licensed pursuant to Article 2 (§ 37.2-403 et seq.) of Chapter 4 of Title 37.2, a hospital operated by the Department of Behavioral Health and Developmental Services for the care and treatment of individuals with mental illness, or a hospital operated by the University of Virginia or the Virginia Commonwealth University Health System Authority.

"Nonprofit organization" means a nonprofit, tax-exempt health data organization with the characteristics, expertise, and capacity to execute the powers and duties set forth for such entity in this chapter.

"Oral and maxillofacial surgeon" means, for the purposes of this chapter, a person who is licensed to practice dentistry in Virginia, registered with the Board of Dentistry as an oral and maxillofacial surgeon, and certified to perform certain procedures pursuant to § 54.1-2709.1.

"Oral and maxillofacial surgeon's office" means a place (i) owned or operated by a licensed and registered oral and maxillofacial surgeon who is certified to perform certain procedures pursuant to § 54.1-2709.1 or by a group of oral and maxillofacial surgeons, at least one of whom is so certified, practicing in any legal form whatsoever or by a corporation, partnership, limited liability company or other entity that employs or engages at least one oral and maxillofacial surgeon who is so certified, and (ii) designed and equipped for the provision of oral and maxillofacial surgery services to ambulatory patients.

"Outpatient surgery" means all surgical procedures performed on an outpatient basis in a general hospital, ordinary hospital, outpatient surgical hospital or other facility licensed or certified pursuant to Article 1 (§ 32.1-123 et seq.) of Chapter 5 of this title or in a physician's office or oral and maxillofacial surgeon's office, as defined above. Outpatient surgery refers only to those surgical procedure groups on which data are collected by the nonprofit organization as a part of a pilot study.

"Physician" means a person licensed to practice medicine or osteopathy in the Commonwealth pursuant to Chapter 29 (§ 54.1-2900 et seq.) of Title 54.1.

"Physician's office" means a place (i) owned or operated by a licensed physician or group of physicians practicing in any legal form whatsoever or by a corporation, partnership, limited liability company or other entity that employs or engages physicians, and (ii) designed and equipped solely for the provision of fundamental medical care, whether diagnostic, therapeutic, rehabilitative, preventive or palliative, to ambulatory patients.

"Surgical procedure group" means at least five procedure groups, identified by the nonprofit organization designated pursuant to § 32.1-276.4 in compliance with regulations adopted by the Board, based on criteria that include, but are not limited to, the frequency with which the procedure is performed, the clinical severity or intensity, and the perception or probability of risk. The nonprofit organization shall form a technical advisory group consisting of members nominated by its Board of Directors' nominating organizations to assist in selecting surgical procedure groups to recommend to the Board for adoption.

"System" means the Virginia Patient Level Data System.

1996, cc. 902, 905, 1046; 1999, c. 764; 2000, cc. 720, 897; 2001, c. 341; 2003, c. 466; 2009, cc. 813, 840.



§ 32.1-276.4. Agreements for certain data services

A. The Commissioner shall negotiate and enter into contracts or agreements with a nonprofit organization for the compilation, storage, analysis, and evaluation of data submitted by health care providers pursuant to this chapter; for the operation of the All-Payer Claims Database pursuant to § 32.1-276.7:1; and for the development and administration of a methodology for the measurement and review of the efficiency and productivity of health care providers. Such nonprofit organization shall be governed by a board of directors composed of representatives of state government, including the Commissioner, representatives of the Department of Medical Assistance Services and the Bureau of Insurance, health plans and health insurance issuers, and the consumer, health care provider, and business communities. Of the health care provider representatives, there shall be an equal number of hospital, nursing home, physician, and health plan representatives. The articles of incorporation of such nonprofit organization shall require the nomination of such board members by organizations and associations representing those categories of persons specified for representation on the board of directors.

B. In addition to providing for the compilation, storage, analysis, and evaluation services described in subsection A, any contract or agreement with a nonprofit, tax-exempt health data organization made pursuant to this section shall require the board of directors of such organization to:

1. Develop and disseminate other health care quality and efficiency information designed to assist businesses and consumers in purchasing health care and long-term care services;

2. Prepare and make public summaries, compilations, or other supplementary reports based on the data provided pursuant to this chapter;

3. Collect, compile, and publish Health Employer Data and Information Set (HEDIS) information or reports or other quality of care or performance information sets approved by the Board, pursuant to § 32.1-276.5, and submitted by health maintenance organizations or other health care plans;

4. Jointly determine with the Board of Medicine any data concerning safety services and quality health care services rendered by physicians to Medicaid recipients that should be identified, collected, and disseminated. The board of directors shall further determine jointly with the Board of Medicine the costs of requiring physicians to identify, submit, or collect such information and identify sufficient funding sources to appropriate to physicians for the collection of the same. No physician shall be required to collect or submit safety and quality of health care services information that is already identified, collected, or submitted under this chapter; or for which funds for collection are not appropriated;

5. Maintain the confidentiality and security of data as set forth in §§ 32.1-276.7:1 and 32.1-276.9;

6. Submit a report to the Board, the Governor, and the General Assembly no later than October 1 of each year for the preceding fiscal year. Such report shall include a certified audit, including an analysis of the efficacy and value of the All-Payer Claims Database, and provide information on the accomplishments, priorities, and current and planned activities of the nonprofit organization;

7. Submit, as appropriate, strategic plans to the Board, the Governor, and the General Assembly recommending specific data projects to be undertaken and specifying data elements for collection under this chapter. In developing strategic plans, the nonprofit organization shall incorporate similar activities of other public and private entities to maximize the quality of data projects and to minimize the cost and duplication of data projects. In its strategic plans, the nonprofit organization shall also evaluate the continued need for and efficacy of current data initiatives, including the use of patient level data for public health purposes. The approval of the General Assembly shall be required prior to the implementation of any recommendations set forth in a strategic plan submitted pursuant to this section;

8. Competitively bid or competitively negotiate all aspects of all data projects, if feasible; and

9. Fulfill all funded requirements set forth for the nonprofit organization in this chapter.

C. The Department shall take steps to increase public awareness of the data and information available through the nonprofit organization's website and how consumers can use the data and information when making decisions about health care providers and services.

D. Except as provided in subdivision A 2 of § 2.2-4345, the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.) shall not apply to the activities of the Commissioner authorized by this section. Funding for services provided pursuant to any such contract or agreement shall come from general appropriations and from fees determined pursuant to § 32.1-276.8 and from such fees and other public and private funding sources as may be authorized by this chapter.

1996, c. 902; 2000, c. 897; 2006, c. 426; 2010, c. 416; 2012, cc. 693, 709.



§ 32.1-276.5. Providers to submit data

A. Every health care provider shall submit data as required pursuant to regulations of the Board, consistent with the recommendations of the nonprofit organization in its strategic plans submitted and approved pursuant to § 32.1-276.4, and as required by this section. Notwithstanding the provisions of Chapter 38 (§ 2.2-3800 et seq.) of Title 2.2, it shall be lawful to provide information in compliance with the provisions of this chapter.

B. In addition, health maintenance organizations shall annually submit to the Commissioner, to make available to consumers who make health benefit enrollment decisions, audited data consistent with the latest version of the Health Employer Data and Information Set (HEDIS), as required by the National Committee for Quality Assurance, or any other quality of care or performance information set as approved by the Board. The Commissioner, at his discretion, may grant a waiver of the HEDIS or other approved quality of care or performance information set upon a determination by the Commissioner that the health maintenance organization has met Board-approved exemption criteria. The Board shall promulgate regulations to implement the provisions of this section.

C. Every medical care facility as that term is defined in § 32.1-102.1 that furnishes, conducts, operates, or offers any reviewable service shall report data on utilization of such service to the Commissioner, who shall contract with the nonprofit organization authorized under this chapter to collect and disseminate such data. For purposes of this section, "reviewable service" shall mean inpatient beds, operating rooms, nursing home services, cardiac catheterization, computed tomographic (CT) scanning, stereotactic radiosurgery, lithotripsy, magnetic resonance imaging (MRI), magnetic source imaging, medical rehabilitation, neonatal special care, obstetrical services, open heart surgery, positron emission tomographic (PET) scanning, psychiatric services, organ and tissue transplant services, radiation therapy, stereotactic radiotherapy, proton beam therapy, nuclear medicine imaging except for the purpose of nuclear cardiac imaging, and substance abuse treatment.

The Commissioner shall also negotiate and contract with a nonprofit organization authorized under § 32.1-276.4 for compiling, storing, and making available to consumers the data submitted by health maintenance organizations pursuant to this section. The nonprofit organization shall assist the Board in developing a quality of care or performance information set for such health maintenance organizations and shall, at the Commissioner's discretion, periodically review this information set for its effectiveness.

D. Every continuing care retirement community established pursuant to Chapter 49 (§ 38.2-4900 et seq.) of Title 38.2 that includes nursing home beds shall report data on utilization of such nursing home beds to the Commissioner, who shall contract with the nonprofit organization authorized under this chapter to collect and disseminate such data.

E. The Board shall evaluate biennially the impact and effectiveness of such data collection.

1996, c. 902; 2000, c. 897; 2006, c. 426; 2009, c. 175; 2013, c. 515.



§ 32.1-276.5:1. (Contingent repeal -- see Editor's note) Disclosures of contractual arrangements to be made publicly available

A. In order to advance transparency in health care and provide patients and families with better information on which to judge value among their treatment options, the Commissioner shall negotiate and contract with a nonprofit organization authorized under § 32.1-276.4 for an annual survey of carriers offering private group health insurance policies, which are subject to HEDIS reporting, to determine the reimbursement that is paid for a minimum of 25 most frequently reported health care services which may include inpatient and outpatient diagnostic services, surgical services or the treatment of certain conditions or diseases. Each carrier shall report the average reimbursement paid for a specific service from all providers and provider types, to include hospitals, outpatient or ambulatory surgery centers and physician offices. The survey shall also include, when available, the average reimbursement rates for the same services provided for reimbursement by fee-for-service Medicare and Medicaid. The survey shall be managed by the Commissioner to insure that when such information is reported it will provide the aggregate information so that readers will be able to determine the average amount of reimbursement paid for specific healthcare services. No provider, facility or carrier specific reimbursement information shall be included in the public survey reports. Such specific information shall be deemed proprietary and shall not be disclosed to the public; only the Commissioner will have access to the underlying survey data. The public survey reports shall be made available to the public through an Internet Website operated by the contracting organization.

The Commissioner, in conjunction with stakeholders working through the non-profit organization, shall work to (i) incorporate existing service quality data and guidance to the price information to further assist informed consumer choice to the extent it is practical and consistent with generally accepted national guidelines, and (ii) seek over time to display price and quality information for episodes of care in a manner which is consistent with generally accepted national guidelines.

B. The information acquired in the survey and provided to the Commissioner shall be confidential and shall be excluded from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) pursuant to subdivision 21 of § 2.2-3705.6.

2008, cc. 71, 102.



§ 32.1-276.6. Patient level data system continued; reporting requirements

A. The Virginia Patient Level Data System is hereby continued, hereinafter referred to as the "System." Its purpose shall be to establish and administer an integrated system for collection and analysis of data which shall be used by consumers, employers, providers, and purchasers of health care and by state government to continuously assess and improve the quality, appropriateness, and accessibility of health care in the Commonwealth and to enhance their ability to make effective health care decisions.

B. Every inpatient hospital shall submit to the Board patient level data as set forth in this subsection. Every general hospital, ordinary hospital, outpatient surgical hospital or other facility licensed or certified pursuant to Article 1 (§ 32.1-123 et seq.) of Chapter 5 of this title and every physician and every oral and maxillofacial surgeon certified to perform certain procedures pursuant to § 54.1-2709.1 performing surgical procedures in his office shall also submit to the board outpatient surgical data as set forth in this subsection. Every oral and maxillofacial surgeon certified to perform certain procedures pursuant to § 54.1-2709 shall submit to the Board outpatient surgical data as set forth in this subsection for only those procedures for which certification is required pursuant to § 54.1-2709.1.

Any such hospital, facility, physician or oral and maxillofacial surgeon, as defined in § 32.1-276.3, may report the required data directly to the nonprofit organization cited in § 32.1-276.4. Unless otherwise noted, patient level data elements for hospital inpatients and patients having outpatient surgery shall include, where applicable and included on standard claim forms:

1. Hospital identifier;

2. Attending physician identifier (inpatient only);

3. Operating physician or oral and maxillofacial surgeon identifier;

4. Payor identifier;

5. Employer identifier as required on standard claims forms;

6. Patient identifier (all submissions);

7. Patient sex, race (inpatient only), date of birth (including century indicator), street address, city or county, zip code, employment status code, status at discharge, and birth weight for infants (inpatient only);

8. Admission type, source (inpatient only), date and hour, and diagnosis;

9. Discharge date (inpatient only) and status;

10. Principal and secondary diagnoses;

11. External cause of injury;

12. Co-morbid conditions existing but not treated;

13. Procedures and procedure dates;

14. Revenue center codes, units, and charges as required on standard claims forms; and

15. Total charges.

C. State agencies providing coverage for outpatient services shall submit to the Board patient level data regarding paid outpatient claims. Information to be submitted shall be extracted from standard claims forms and, where available, shall include:

1. Provider identifier;

2. Patient identifier;

3. Physician or oral and maxillofacial surgeon identifier;

4. Dates of service and diagnostic, procedural, demographic, pharmaceutical, and financial information; and

5. Other related information.

The Board shall promulgate regulations specifying the format for submission of such outpatient data. State agencies may submit this data directly to the nonprofit organization cited in § 32.1-276.4.

1996, c. 902; 2001, c. 341; 2003, c. 466; 2009, c. 652.



§ 32.1-276.7. Methodology to review and measure the efficiency and productivity of health care providers

A. Pursuant to the contract identified in § 32.1-276.4, and consistent with recommendations set forth in strategic plans submitted and approved pursuant to § 32.1-276.4, the nonprofit organization shall administer and modify, as appropriate, the methodology to review and measure the efficiency and productivity of health care providers. The methodology shall provide for, but not be limited to, comparisons of a health care provider's performance to national and regional data, where available, and may include different methodologies and reporting requirements for the assessment of the various types of health care providers which report to it. Health care providers shall submit the data necessary for implementation of the requirements of this section pursuant to regulations of the Board. Individual health care provider filings shall be open to public inspection once they have been received pursuant to the methodology adopted by the Board as required by this section.

B. The data reporting requirements of this section shall not apply to those health care providers enumerated in (iv) and (v) of the definition of health care providers set forth in § 32.1-276.3 until a strategic plan submitted pursuant to § 32.1-276.4 is approved requiring such reporting and any implementing laws and regulations take effect.

1996, c. 902.



§ 32.1-276.7:1. All-Payer Claims Database created; purpose; reporting requirements

A. The Virginia All-Payer Claims Database is hereby created to facilitate data-driven, evidence-based improvements in access, quality, and cost of health care and to promote and improve the public health through the understanding of health care expenditure patterns and operation and performance of the health care system.

B. The Commissioner, in cooperation with the Bureau of Insurance, may collect paid claims data for covered benefits, pursuant to data submission and use agreements as specified in subsection C, from entities electing to participate as data suppliers, which may include:

1. Issuers of individual or group accident and sickness insurance policies providing hospital, medical and surgical, or major medical coverage on an expense-incurred basis; corporations providing individual or group accident and sickness subscription contracts; and health maintenance organizations providing a health care plan for health care services;

2. Third-party administrators and any other entities that receive or collect charges, contributions, or premiums for, or adjust or settle health care claims for, Virginia residents;

3. The Department of Medical Assistance Services with respect to services provided under programs administered pursuant to Titles XIX and XXI of the Social Security Act; and

4. Federal health insurance plans, if available, including but not limited to Medicare, TRICARE, and the Federal Employees Health Benefits Plan.

C. The Commissioner shall ensure that the nonprofit organization executes a standard data submission and use agreement with each entity listed in subsection B that submits paid claims data to the All-Payer Claims Database and each entity that subscribes to data products and reports. Such agreements shall include procedures for submission, collection, aggregation, and distribution of specified data and shall provide for, at a minimum:

1. Protection of patient privacy and data security pursuant to provisions of this chapter and state and federal privacy laws, including the federal Health Insurance Portability and Accountability Act (42 U.S.C. § 1320d et seq., as amended); Titles XIX and XXI of the Social Security Act; § 32.1-127.1:03; Chapter 6 (§ 38.2-600 et seq.) of Title 38.2; and the Health Information Technology for Economic and Clinical Health (HITECH) Act, as included in the American Recovery and Reinvestment Act (P.L. 111-5, 123 Stat. 115);

2. Identification of the type of paid claims to be collected by the All-Payer Claims Database, and the entities that are subject to the submission of such claims as well as identification of specific data elements from existing claims systems to be submitted and collected, including but not limited to patient demographics, diagnosis and procedure codes, provider information, plan payments, member payment responsibility, and service dates;

3. Geographic, demographic, economic, and peer group comparisons;

4. Identification and comparison of health plans by public and private health care purchasers, providers, employers, consumers, health plans, health insurers, and data analysts, health insurers, and providers with regard to their provision of safe, cost-effective, and high-quality health care services;

5. Use of existing national data collection standards and methods, including the electronic Uniform Medical Claims Payer Reporting Standard, as adopted by The Accredited Standards Committee X12 (ASC X12) and APCD Council, to establish and maintain the database in a cost-effective manner and to facilitate uniformity among various all-payer claims databases of other states and specification of data fields to be included in the submitted claims, consistent with such national standards, allowing for exemptions when submitting entities do not collect the specified data or pay on a per-claim basis, such exemption process to be managed by the advisory committee created pursuant to subsection D;

6. Prohibition on disclosure or reporting of provider-specific, facility-specific, or carrier-specific reimbursement information, and of information capable of being reverse-engineered, combined, or otherwise used to calculate or derive such reimbursement information, from the All-Payer Claims Database;

7. Responsible use of claims data to improve health care value and preserve the integrity and utility of the All-Payer Claims Database; and

8. Stipulation that analyses comparing providers or health plans using data from the All-Payer Claims Database use national standards, or, when such national standards are unavailable, provide full transparency to providers or health plans of the alternative methodology used.

D. The Commissioner shall appoint an advisory committee to assist in the formation and operation of the All-Payer Claims Database. Such committee shall include a balanced representation of all the stakeholders serving on the governing board of the nonprofit organization as well as individuals with expertise in public health and specific expertise in health care performance measurement and reporting. Each stakeholder on the board of the nonprofit organization shall nominate a member and an alternate member to serve on the committee. The meetings of the advisory committee shall be open to all nominating member organizations and to the public.

E. The nonprofit organization shall implement the All-Payer Claims Database, consistent with the provisions of this chapter, to include:

1. The reporting of data that can be used to improve public health surveillance and population health, including reports on (i) injuries; (ii) chronic diseases, including but not limited to asthma, diabetes, cardiovascular disease, hypertension, arthritis, and cancer; (iii) health conditions of pregnant women, infants, and children; and (iv) geographic and demographic information for use in community health assessment, prevention education, and public health improvement. This data shall be developed in a format that allows comparison of information in the All-Payer Claims Database with other nationwide data programs and that allows employers to compare their employee health plans statewide and between and among regions of the Commonwealth and nationally.

2. The reporting of data that health care purchasers, including employers and consumers, may use to compare quality and efficiency of health care, including development of information on utilization patterns and information that permits comparison of providers statewide between and among regions of the Commonwealth. The advisory committee created pursuant to subsection D shall make recommendations to the nonprofit organization on the appropriate level of specificity of reported data in order to protect patient privacy and to accurately attribute services and resource utilization rates to providers.

3. The reporting of data that permits design and evaluation of alternative delivery and payment models.

F. Reporting of data shall not commence until such data has been processed and verified at levels of accuracy consistent with existing nonprofit organization data standards. Prior to release of any report specifically naming any provider or payer, the nonprofit organization shall provide affected entities with notice of the pending report and allow for a 60-day period of review to ensure accuracy. During this period, affected entities may seek explanations of results and correction of data that they prove to be inaccurate. The nonprofit organization shall make these corrections prior to any release of the report. At the end of the review period, upon completion of all necessary corrections, the report may be released.

G. The Commissioner and the nonprofit organization shall develop recommendations for elimination of existing state health care data submission and reporting requirements, including those imposed by this chapter, that may be replaced by All-Payer Claims Database submissions and reports. In addition, the Commissioner and the nonprofit organization shall consider and recommend, as appropriate, integration of new data sources into the All-Payer Claims Database, based on the findings and recommendations of the workgroup established pursuant to § 32.1-276.9:1.

H. Information acquired pursuant to this section shall be confidential and shall be exempt from disclosure by the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

I. No person shall assess costs or charge a fee to any health care practitioner related to formation or operation of the All-Payer Claims Database. However, a reasonable fee may be charged to health care practitioners who voluntarily subscribe to access the database for purposes other than data verification.

J. As used in this section, "provider" means a hospital or physician as defined in this chapter or any other health care practitioner licensed, certified, or authorized under state law to provide covered services represented in claims reported pursuant to this section.

K. The board of directors of the nonprofit organization shall develop short-term and long-term funding strategies for the creation and operation of the All-Payer Claims Database that may include public and private grant funding, subscriptions for access to data reports, and revenue for specific data projects.

L. The Department of Health shall have access to data reported by the All-Payer Claims Database pursuant to this section at no cost for the purposes of public health improvement research and activities.

2012, cc. 693, 709.



§ 32.1-276.8. Fees for processing, verification, and dissemination of data

A. The Board shall prescribe a reasonable fee for each affected health care provider to cover the costs of the reasonable expenses of establishing and administering the methodology developed pursuant to § 32.1-276.7. The payment of such fees shall be at such time as the Board designates. The Board may assess a late charge on any fees paid after their due date.

In addition, the Board shall prescribe a tiered-fee structure based on the number of enrollees for each health maintenance organization to cover the costs of collecting and making available such data. Such fees shall not exceed $3,000 for each health maintenance organization required to provide information pursuant to this chapter. The payment of such fees shall also be at such time as the Board designates. The Board may also assess a late charge on any fees paid by health maintenance organizations after their due dates.

B. Except for the fees assessed pursuant to subsection A, the nonprofit organization providing services pursuant to an agreement or contract as provided in § 32.1-276.4 shall not assess any fee against any health care provider that submits data under this chapter that is processed, verified, and timely in accordance with standards established by the Board. The Board shall establish penalties for submission of data in a manner that is inconsistent with such standards.

C. State agencies shall not be assessed fees for the submission of patient level data required by subsection C of § 32.1-276.6. Individual employers, insurers, and other organizations may voluntarily provide the nonprofit organization with outpatient data for processing, storage, and comparative analysis and shall be subject to fees negotiated with and charged by the nonprofit organization for services provided.

D. The nonprofit organization providing services pursuant to an agreement or contract with the Commissioner of Health shall be authorized to charge and collect reasonable fees for the dissemination of patient level data and Health Employer Data and Information Set (HEDIS) data or other approved quality of care or performance information set data; however, the Commissioner of Health, the State Corporation Commission, and the Commissioner of Behavioral Health and Developmental Services shall be entitled to receive relevant and appropriate data from the nonprofit organization at no charge.

E. The Board shall (i) maintain records of its activities; (ii) collect and account for all fees and deposit the moneys so collected into a special fund from which the expenses attributed to this chapter shall be paid; and (iii) enforce all regulations promulgated by it pursuant to this chapter.

1996, c. 902; 1999, c. 764; 2000, c. 897; 2001, c. 341; 2003, c. 472; 2009, cc. 813, 840.



§ 32.1-276.9. Confidentiality, subsequent release of data and relief from liability for reporting; penalty for wrongful disclosure; individual action for damages

A. Patient level data collected pursuant to this chapter shall be exempt from the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.), shall be considered confidential, and shall not be disclosed other than as specifically authorized by this chapter; however, upon processing and verification by the nonprofit organization, all patient level data shall be publicly available, except patient, physician, and employer identifier elements, which may be released solely for research purposes if otherwise permitted by law and only if such identifier is encrypted and cannot be reasonably expected to reveal patient identities. No report published by the nonprofit organization, the Commissioner, or other person may present information that reasonably could be expected to reveal the identity of any patient. Publicly available information shall be designed to prevent persons from being able to gain access to combinations of patient characteristic data elements that reasonably could be expected to reveal the identity of any patient. The nonprofit organization, in its discretion, may release physician and employer identifier information. Outpatient surgical charge data shall be made publicly available only pursuant to a review by the Joint Commission on Health Care.

B. No person or entity, including the nonprofit organization contracting with the Commissioner, shall be held liable in any civil action with respect to any report or disclosure of information made under this article unless such person or entity has knowledge of any falsity of the information reported or disclosed.

C. Any disclosure of information made in violation of this chapter shall be subject to a civil penalty of not more than $5,000 per violation. This provision shall be enforceable upon petition to the appropriate circuit court by the Attorney General, any attorney for the Commonwealth, or any attorney for the county, city or town in which the violation occurred. Any penalty imposed shall be payable to the Literary Fund. In addition, any person or entity who is the subject of any disclosure in violation of this article shall be entitled to initiate an action to recover actual damages, if any, or $500, whichever is greater, together with reasonable attorney's fees and court costs.

1996, c. 902; 2001, c. 341.



§ 32.1-276.9:1. Health information needs related to reform; work group

A. The Commissioner shall direct the nonprofit organization to establish a work group to study continuing health information needs and to develop recommendations for design, development, and operation of systems and strategies to meet those needs. The work group shall include representatives of the Department of Health, the Department of Medical Assistance Services, the Department of Health Professions, the State Corporation Commission's Bureau of Insurance, the Virginia Health Reform Initiative, the Virginia Hospital and Healthcare Association, the Virginia Association of Health Plans, the Medical Society of Virginia, health care providers, and other stakeholders and shall:

1. Identify various health information needs related to implementation of health care reform initiatives, including those associated with development and operation of an all-payer claims database, the Virginia Health Information Exchange, the Virginia Health Benefit Exchange, and any other health reform initiatives. In doing so, the work group shall identify the clinical and paid claims information required and the purposes for which such information will be used; and

2. Identify opportunities for maximizing efficiency and effectiveness of health information systems, reducing duplication of effort related to collection of health information, and minimizing costs and risks associated with collection and use of health information.

B. The Commissioner shall report on activities, findings, and recommendations of the work group annually to the Governor and the General Assembly no later than December 1 of each year, beginning in 2014.

2012, cc. 693, 709.



§ 32.1-276.10. Chapter and actions thereunder not to be construed as approval of charges or costs

Nothing in this chapter or the actions taken by the Board pursuant to any of its provisions shall be construed as constituting approval by the Commonwealth or any of its agencies or officers of the reasonableness of any charges made or costs incurred by any health care provider.

1996, c. 902.



§ 32.1-276.11. Violations

Any person violating the provisions of this chapter may be enjoined from continuing such violation by application by the Board for relief to a circuit court having jurisdiction over the offending party.

1996, c. 902.



§ 32.1-277. Office of the Chief Medical Examiner; central and district offices and facilities

The Commissioner shall establish and maintain, for the purpose of conducting medicolegal investigations of deaths and postmortem examinations, an Office of the Chief Medical Examiner, which shall include a central office and facilities in the City of Richmond and such district offices and facilities in such localities in the Commonwealth as may be necessary to carry out the provisions of this article. The central office and each district office established pursuant to this section shall be under the supervision of the Chief Medical Examiner. Each such office and facility shall have adequate professional, technical, and medical investigative personnel and physical facilities for the conduct of such examinations and investigations as may be authorized or required by law.

Code 1950, § 32-31.12; 1960, c. 366; 1972, c. 741; 1975, c. 475; 1979, c. 711; 1998, c. 217; 2014, c. 583.



§ 32.1-278. Appointment and qualifications of Chief Medical Examiner

A Chief Medical Examiner, who shall be a forensic pathologist licensed to practice medicine in this Commonwealth, shall be appointed by the Commissioner with the approval of the Board.

Code 1950, § 32-31.10; 1960, c. 366; 1975, c. 475; 1979, c. 711.



§ 32.1-279. Duties of Chief Medical Examiner; teaching legal medicine

A. The Chief Medical Examiner shall carry out the provisions of this article under the direction of the Commissioner. The Chief Medical Examiner may, with the approval of the Commissioner, employ forensic pathologists to serve as Assistant Chief Medical Examiners in the central and district offices established pursuant to § 32.1-277.

B. The Chief Medical Examiner and Assistant Chief Medical Examiners shall be available to Virginia Commonwealth University, the University of Virginia, the Eastern Virginia Medical School, and other institutions of higher education providing instruction in health science or law for teaching legal medicine and other subjects related to their duties.

Code 1950, § 32-31.12; 1960, c. 366; 1972, c. 741; 1975, c. 475; 1979, c. 711; 1991, c. 454; 2002, cc. 87, 478; 2014, c. 583.



§ 32.1-280. Repealed

Repealed by Acts 2014, c. 583, cl. 2.



§ 32.1-281. Commissioner may obtain additional services and facilities

In the investigation of any death or for the performance of any autopsy authorized or required pursuant to this article, the Commissioner may enter into an agreement for the provision of services with a qualified pathologist or consultant, designated by the Chief Medical Examiner, to perform such autopsy or to make such studies and investigations as may be deemed necessary or advisable by the Chief Medical Examiner and may arrange for the use of mortuary facilities. In any case in which the Commissioner enters into an agreement for the provision of services with a qualified pathologist or consultant in accordance with this section, the cost of such services shall be paid out of funds appropriated for such purpose.

Code 1950, § 32-31.15; 1960, c. 366; 1972, c. 741; 1975, c. 475; 1979, c. 711; 1998, c. 217; 2014, c. 583.



§ 32.1-282. Medical examiners

A. The Chief Medical Examiner shall appoint for each county and city one or more medical examiners, who shall be licensed as a doctor of medicine or osteopathic medicine, a physician assistant, or a nurse practitioner in the Commonwealth and appointed as agents of the Commonwealth, to assist the Office of the Chief Medical Examiner with medicolegal death investigations. A physician assistant appointed as a medical examiner shall have a practice agreement with and be under the continuous supervision of a physician medical examiner in accordance with § 54.1-2952. A nurse practitioner appointed as a medical examiner shall have a practice agreement with and practice in collaboration with a physician medical examiner in accordance with § 54.1-2957.

B. Each medical examiner appointed pursuant to subsection A shall take office on the first day of October of the year of appointment. The term of each medical examiner so appointed shall be three years.

C. The Chief Medical Examiner shall fill any medical examiner vacancy for the unexpired term and shall make any necessary temporary appointments.

Code 1950, § 32-31.16; 1952, c. 318; 1960, c. 366; 1975, c. 475; 1979, c. 711; 2014, c. 583; 2015, c. 107.



§ 32.1-282.1. Per diem medicolegal death investigators

The Chief Medical Examiner may appoint per diem medicolegal death investigators, who shall have knowledge of standards and procedures for medicolegal death investigations, to assist the Office of the Chief Medical Examiner with medicolegal death investigations. Per diem medicolegal death investigators shall be agents of the Commonwealth.

2015, c. 53.



§ 32.1-283. Investigation of deaths; obtaining consent to removal of organs, etc.; fees

A. Upon the death of any person from trauma, injury, violence, poisoning, accident, suicide or homicide, or suddenly when in apparent good health, or when unattended by a physician, or in jail, prison, other correctional institution or in police custody, or who is an individual receiving services in a state hospital or training center operated by the Department of Behavioral Health and Developmental Services, or suddenly as an apparent result of fire, or in any suspicious, unusual or unnatural manner, or the sudden death of any infant the Office of the Chief Medical Examiner shall be notified by the physician in attendance, hospital, law-enforcement officer, funeral director, or any other person having knowledge of such death. Good faith efforts shall be made by any person or institution having initial custody of the dead body to identify and to notify the next of kin of the decedent. Notification shall include informing the person presumed to be the next of kin that he has a right to have identification of the decedent confirmed without due delay and without being held financially responsible for any procedures performed for the purpose of the identification. Identity of the next of kin, if determined, shall be provided to the Office of the Chief Medical Examiner upon transfer of the dead body.

B. Upon being notified of a death as provided in subsection A, the Office of the Chief Medical Examiner shall take charge of the dead body and the Chief Medical Examiner shall cause an investigation into the cause and manner of death to be made and a full report, which shall include written findings, to be prepared. In order to facilitate the investigation, the Office of the Chief Medical Examiner is authorized to inspect and copy the pertinent medical records of the decedent whose death is the subject of the investigation. Full directions as to the nature, character, and extent of the investigation to be made in such cases shall be furnished each medical examiner appointed pursuant to § 32.1-282 by the Office of the Chief Medical Examiner, together with appropriate forms for the required reports and instructions for their use. The facilities and personnel of the Office of the Chief Medical Examiner shall be made available to any medical examiner investigating a death in accordance with this section. Reports and findings of the Office of the Chief Medical Examiner shall be confidential and shall not under any circumstance be disclosed or made available for discovery pursuant to a court subpoena or otherwise, except as provided in this chapter. Nothing in this subsection shall prohibit the Office of the Chief Medical Examiner from releasing the cause or manner of death or prohibit disclosure of reports or findings to the parties in a criminal case.

C. A copy of each report pursuant to this section shall be delivered to the appropriate attorney for the Commonwealth and to the appropriate law-enforcement agency investigating the death. A copy of any such report regarding the death of a victim of a traffic accident shall be furnished upon request to the State Police and the Highway Safety Commission. In addition, a copy of any autopsy report concerning an individual receiving services in a state hospital or training center operated by the Department of Behavioral Health and Developmental Services shall be delivered to the Commissioner of Behavioral Health and Developmental Services and to the State Inspector General. A copy of any autopsy report concerning a prisoner committed to the custody of the Director of the Department of Corrections shall, upon request of the Director of the Department of Corrections, be delivered to the Director of the Department of Corrections. A copy of any autopsy report concerning a prisoner committed to any local correctional facility shall be delivered to the local sheriff or superintendent. Upon request, the Office of the Chief Medical Examiner shall release such autopsy report to the decedent's attending physician and to the personal representative or executor of the decedent. At the discretion of the Chief Medical Examiner, an autopsy report may be released to the following persons in the following order of priority: (i) the spouse of the decedent, (ii) an adult son or daughter of the decedent, (iii) either parent of the decedent, (iv) an adult sibling of the decedent, (v) any other adult relative of the decedent in order of blood relationship, or (vi) any appropriate health facility quality assurance program.

D. For each investigation under this article, including the making of the required reports, the medical examiner appointed pursuant to § 32.1-282 shall receive a fee established by the Board within the limitations of appropriations for the purpose. Such fee shall be paid by the Commonwealth if the deceased is not a legal resident of the county or city in which his death occurred. In the event the deceased is a legal resident of the county or city in which his death occurred, such county or city shall be responsible for the fee up to $20. If the deceased is an individual who receives services in a state hospital or training center operated by the Department of Behavioral Health and Developmental Services, the fee shall be paid by the Department of Behavioral Health and Developmental Services.

E. Nothing herein shall be construed to interfere with the autopsy procedure or with the routine obtaining of consent for removal of organs as conducted by surgical teams or others.

Code 1950, §§ 32-31.17, 32-31.18, 32-31.20; 1950, p. 659; 1952, cc. 318, 705; 1960, c. 366; 1962, c. 366; 1968, c. 431; 1972, cc. 556, 741; 1974, c. 443; 1975, c. 475; 1978, c. 175; 1979, c. 711; 1981, c. 388; 1985, c. 228; 1993, c. 965; 2002, c. 203; 2003, c. 368; 2007, cc. 19, 868; 2008, cc. 287, 433; 2009, cc. 813, 840; 2011, cc. 798, 871; 2012, cc. 476, 507; 2014, c. 583.



§ 32.1-283.1. State Child Fatality Review Team; membership; access to and maintenance of records; confidentiality; etc

A. There is hereby created the State Child Fatality Review Team, referred to in this section as "the Team," which shall develop and implement procedures to ensure that child deaths occurring in Virginia are analyzed in a systematic way. The Team shall review (i) violent and unnatural child deaths, (ii) sudden child deaths occurring within the first 18 months of life, and (iii) those fatalities for which the cause or manner of death was not determined with reasonable medical certainty. No child death review shall be initiated by the Team until conclusion of any law-enforcement investigation or criminal prosecution. The Team shall (i) develop and revise as necessary operating procedures for the review of child deaths, including identification of cases to be reviewed and procedures for coordination among the agencies and professionals involved, (ii) improve the identification, data collection, and record keeping of the causes of child death, (iii) recommend components for prevention and education programs, (iv) recommend training to improve the investigation of child deaths, and (v) provide technical assistance, upon request, to any local child fatality teams that may be established. The operating procedures for the review of child deaths shall be exempt from the Administrative Process Act (§ 2.2-4000 et seq.) pursuant to subdivision B 17 of § 2.2-4002.

B. The 16-member Team shall be chaired by the Chief Medical Examiner and shall be composed of the following persons or their designees: the Commissioner of Behavioral Health and Developmental Services; the Director of Child Protective Services within the Department of Social Services; the Superintendent of Public Instruction; the State Registrar of Vital Records; and the Director of the Department of Criminal Justice Services. In addition, one representative from each of the following entities shall be appointed by the Governor to serve for a term of three years: local law-enforcement agencies, local fire departments, local departments of social services, the Medical Society of Virginia, the Virginia College of Emergency Physicians, the Virginia Pediatric Society, local emergency medical services personnel, attorneys for the Commonwealth, and community services boards.

C. Upon the request of the Chief Medical Examiner in his capacity as chair of the Team, made after the conclusion of any law-enforcement investigation or prosecution, information and records regarding a child whose death is being reviewed by the Team may be inspected and copied by the Chief Medical Examiner or his designee, including, but not limited to, any report of the circumstances of the event maintained by any state or local law-enforcement agency or medical examiner, and information or records maintained on such child by any school, social services agency or court. Information, records, or reports maintained by any attorney for the Commonwealth shall be made available for inspection and copying by the Chief Medical Examiner pursuant to procedures which shall be developed by the Chief Medical Examiner and the Commonwealth's Attorneys' Services Council established by § 2.2-2617. Any presentence report prepared pursuant to § 19.2-299 for any person convicted of a crime that led to the death of the child shall be made available for inspection and copying by the Office of the Chief Medical Examiner pursuant to procedures which shall be developed by the Chief Medical Examiner. In addition, the Office of the Chief Medical Examiner may inspect and copy from any Virginia health care provider, on behalf of the Team, (i) without obtaining consent, the health and mental health records of the child and those perinatal medical records of the child's mother that related to such child and (ii) upon obtaining consent from each adult regarding his personal records, or from a parent regarding the records of a minor child, the health and mental health records of the child's family. All such information and records shall be confidential and shall be excluded from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) pursuant to subdivision 9 of § 2.2-3705.5. Upon the conclusion of the child death review, all information and records concerning the child and the child's family shall be shredded or otherwise destroyed by the Office of the Chief Medical Examiner in order to ensure confidentiality. Such information or records shall not be subject to subpoena or discovery or be admissible in any criminal or civil proceeding. If available from other sources, however, such information and records shall not be immune from subpoena, discovery, or introduction into evidence when obtained through such other sources solely because the information and records were presented to the Team during a child death review. Further, the findings of the Team may be disclosed or published in statistical or other form which shall not identify individuals. The portions of meetings in which individual child death cases are discussed by the Team shall be closed pursuant to subdivision A 21 of § 2.2-3711. In addition to the requirements of § 2.2-3712, all team members, persons attending closed team meetings, and persons presenting information and records on specific child deaths to the Team during closed meetings shall execute a sworn statement to honor the confidentiality of the information, records, discussions, and opinions disclosed during any closed meeting to review a specific child death. Violations of this subsection are punishable as a Class 3 misdemeanor.

D. Upon notification of a child death, any state or local government agency maintaining records on such child or such child's family which are periodically purged shall retain such records for the longer of 12 months or until such time as the State Child Fatality Review Team has completed its child death review of the specific case.

E. The Team shall compile annual data which shall be made available to the Governor and the General Assembly as requested. These statistical data compilations shall not contain any personally identifying information and shall be public records.

1994, c. 643; 1995, c. 499; 1999, cc. 703, 726; 2004, c. 690; 2007, c. 411; 2009, cc. 813, 840; 2014, c. 583.



§ 32.1-283.2. Local and regional child fatality review teams established; membership; authority; confidentiality; immunity

A. Upon the initiative of any local or regional law-enforcement agency, fire department, department of social services, emergency medical services agency, attorney for the Commonwealth's office, or community services board, local or regional child fatality teams may be established for the purpose of conducting contemporaneous reviews of local child deaths in order to develop interventions and strategies for prevention specific to the locality or region. Each team shall establish rules and procedures to govern the review process. Agencies may share information but shall be bound by confidentiality and execute a sworn statement to honor the confidentiality of the information they share. Violations are punishable as a Class 3 misdemeanor. The State Child Fatality Review Team shall provide technical assistance and direction as provided for in subsection A of § 32.1-283.1.

B. Local and regional teams may be composed of the following persons from the localities represented on a particular board or their designees: a medical examiner appointed pursuant to § 32.1-282, a local social services official in charge of child protective services, a director of the relevant local or district health department, a chief law-enforcement officer, a local fire marshal, a local emergency medical services agency chief, the attorney for the Commonwealth, an executive director of the local community services board or other local mental health agency, and such additional persons, not to exceed four, as may be appointed to serve by the chairperson of the local or regional team. The chairperson shall be elected from among the designated membership. The additional members appointed by the chairperson may include, but are not restricted to, representatives of local human services agencies; local public education agencies; local pediatricians, psychiatrists and psychologists; and local child advocacy organizations.

C. Each team shall establish local rules and procedures to govern the review process prior to conducting the first child fatality review. The review of a death shall be delayed until any criminal investigations connected with the death are completed or the Commonwealth consents to the commencement of such review prior to the completion of the criminal investigation.

D. All information and records obtained or created regarding the review of a fatality shall be confidential and shall be excluded from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) pursuant to subdivision 9 of § 2.2-3705.5. All such information and records shall be used by the team only in the exercise of its proper purpose and function and shall not be disclosed. Such information or records shall not be subject to subpoena, subpoena duces tecum, or discovery or be admissible in any criminal or civil proceeding. If available from other sources, however, such information and records shall not be immune from subpoena, subpoena duces tecum, discovery or introduction into evidence when obtained through such other sources solely because the information and records were presented to the team during a fatality review. No person who participated in the reviews nor any member of the team shall be required to make any statement as to what transpired during the review or what information was collected during the review. Upon the conclusion of the fatality review, all information and records concerning the victim and the family shall be returned to the originating agency or destroyed. However, the findings of the team may be disclosed or published in statistical or other form which shall not identify individuals. The portions of meetings in which individual cases are discussed by the team shall be closed pursuant to subdivision A 21 of § 2.2-3711. All team members, persons attending closed team meetings, and persons presenting information and records on specific fatalities to the team during closed meetings shall execute a sworn statement to honor the confidentiality of the information, records, discussions, and opinions disclosed during any closed meeting to review a specific death. Violations of this subsection are punishable as a Class 3 misdemeanor.

E. Members of teams, as well as their agents and employees, shall be immune from civil liability for any act or omission made in connection with participation in a child fatality review team review, unless such act or omission was the result of gross negligence or willful misconduct. Any organization, institution, or person furnishing information, data, testimony, reports or records to review teams as part of such review, shall be immune from civil liability for any act or omission in furnishing such information, unless such act or omission was the result of gross negligence or willful misconduct.

1999, c. 867; 2004, c. 690; 2014, c. 583; 2015, cc. 502, 503.



§ 32.1-283.3. Family violence fatality review teams established; model protocol and data management; membership; authority; confidentiality, etc

A. The Office of the Chief Medical Examiner shall develop a model protocol for the development and implementation of local family violence fatality review teams (teams) and such model protocol shall include relevant procedures for conducting reviews of fatal family violence incidents. A "fatal family violence incident" means any fatality, whether homicide or suicide, occurring as a result of abuse between family members or intimate partners. The Office of the Chief Medical Examiner shall provide technical assistance to the local teams and serve as a clearinghouse for information.

B. Subject to available funding, the Office of the Chief Medical Examiner shall provide ongoing surveillance of fatal family violence occurrences and promulgate an annual report based on accumulated data.

C. Any county or city, or combination of counties, cities, or counties and cities, may establish a family violence fatality review team to examine fatal family violence incidents and to create a body of information to help prevent future family violence fatalities. The team shall have the authority to review the facts and circumstances of all fatal family violence incidents that occur within its designated geographic area.

D. Membership in the team may include, but shall not be limited to, health care professionals, representatives from the local bar, attorneys for the Commonwealth, judges, law-enforcement officials, criminologists, medical examiners appointed pursuant to § 32.1-282, other experts in forensic medicine and pathology, family violence victim advocates, health department professionals, probation and parole professionals, adult and child protective services professionals, and representatives of family violence local coordinating councils.

E. Each team shall establish local rules and procedures to govern the review process prior to the first fatal family violence incident review conducted. The review of a death shall be delayed until any criminal investigations or prosecutions connected with the death are completed.

F. All information and records obtained or created regarding the review of a fatality shall be confidential and shall be excluded from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) pursuant to subdivision 9 of § 2.2-3705.5. All such information and records shall be used by the team only in the exercise of its proper purpose and function and shall not be disclosed. Such information or records shall not be subject to subpoena, subpoena duces tecum or discovery or be admissible in any criminal or civil proceeding. If available from other sources, however, such information and records shall not be immune from subpoena, subpoena duces tecum, discovery or introduction into evidence when obtained through such other sources solely because the information and records were presented to the team during a fatality review. No person who participated in the review nor any member of the team shall be required to make any statement as to what transpired during the review or what information was collected during the review. Upon the conclusion of the fatality review, all information and records concerning the victim and the family shall be returned to the originating agency or destroyed. However, the findings of the team may be disclosed or published in statistical or other form which shall not identify individuals. The portions of meetings in which individual cases are discussed by the team shall be closed pursuant to subdivision A 21 of § 2.2-3711. All team members, persons attending closed team meetings, and persons presenting information and records on specific fatalities to the team during closed meetings shall execute a sworn statement to honor the confidentiality of the information, records, discussions, and opinions disclosed during any closed meeting to review a specific death. Violations of this subsection are punishable as a Class 3 misdemeanor.

G. Members of teams, as well as their agents and employees, shall be immune from civil liability for any act or omission made in connection with participation in a family violence fatality review, unless such act or omission was the result of gross negligence or willful misconduct. Any organization, institution, or person furnishing information, data, testimony, reports or records to review teams as part of such review, shall be immune from civil liability for any act or omission in furnishing such information, unless such act or omission was the result of gross negligence or willful misconduct.

1999, cc. 849, 868; 2014, c. 583.



§ 32.1-283.4. Confidentiality of certain information and records collected and maintained by the Office of the Chief Medical Examiner

A. Confidential records and information obtained from private and public entities and provided to the Office of the Chief Medical Examiner during the course of a death investigation shall remain confidential and shall not be subject to the provisions of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

B. Information and records concerning a decedent collected and maintained by the Office of the Chief Medical Examiner during the course of surveillance programs or research or studies of deaths having public health importance shall be confidential and may only be published in summary or aggregate form or as authorized by the Chief Medical Examiner.

C. The confidential records and information set forth in subsections A and B shall not be subject to subpoena, subpoena duces tecum, or discovery when in the possession of the Office of the Chief Medical Examiner, or be admissible in any criminal or civil proceeding through any discovery relating to the Office. If available from other sources, however, such records and information shall not be immune from subpoena duces tecum, or discovery when obtained through such other sources solely because the records and information were presented to the Office during a death investigation.

D. Nothing in this section shall be construed to prohibit the disclosure or publication of the findings of investigations, surveillance programs, research, and studies in aggregate or statistical form from which personal identifiers have been removed.

2005, c. 37; 2007, c. 868.



§ 32.1-283.5. Adult Fatality Review Team; duties; membership; confidentiality; penalties; report; etc

A. There is hereby created the Adult Fatality Review Team, referred to in this section as "the Team," which shall develop and implement procedures to ensure that adult deaths occurring in the Commonwealth are analyzed in a systematic way. The Team shall review the death of any person age 60 years or older, or any adult age 18 years or older who is incapacitated, who resides in the Commonwealth, or who does not reside in the Commonwealth but who is temporarily in the Commonwealth and who is in need of temporary or emergency protective services (i) who was the subject of an adult protective services or law-enforcement investigation; (ii) whose death was due to abuse, neglect, or exploitation or acts suggesting abuse, neglect, or exploitation; or (iii) whose death came under the jurisdiction of or was investigated by the Office of the Chief Medical Examiner pursuant to § 32.1-283. The Team shall not initiate an adult death review until the conclusion of any law-enforcement investigation or criminal prosecution. The operating procedures for the review of adult deaths shall be exempt from the Administrative Process Act (§ 2.2-4000 et seq.) pursuant to subdivision B 17 of § 2.2-4002.

B. The 16-member team shall consist of the following persons or their designees: the Chief Medical Examiner, the Commissioner of Behavioral Health and Developmental Services, the Commissioner for Aging and Rehabilitative Services, the Director of the Office of Licensure and Certification of the Department of Health, and the State Long-Term Care Ombudsman. In addition, the Governor shall appoint one representative from each of the following entities: a licensed funeral services provider, the Medical Society of Virginia, and local departments of social services, emergency medical services, attorneys for the Commonwealth, law-enforcement agencies, nurses specializing in geriatric care, psychiatrists specializing in geriatric care, and long-term care providers. The Team further shall include two members appointed by the Governor who are advocates for elderly or disabled populations in Virginia. The Chief Medical Examiner shall serve as chair of the Team.

After the initial staggering of terms, members appointed by the Governor shall be appointed for a term of four years. Appointments to fill vacancies, other than by expiration of a term, shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments. All members may be reappointed. The Chief Medical Examiner and other ex officio members of the Team shall serve terms coincident with their terms of office.

C. Upon the request of the chair of the Team, made after the conclusion of any law-enforcement investigation or prosecution, information and records regarding an adult whose death is being reviewed by the Team shall be inspected and copied by the chair or his designee, including but not limited to any report of the circumstances of the event maintained by any state or local law-enforcement agency or the Office of the Chief Medical Examiner and information or records on the adult maintained by any facility that provided services to the adult, by any social services agency, or by any court. Information, records, or reports maintained by any attorney for the Commonwealth shall be made available for inspection and copying by the chair or his designee pursuant to procedures that shall be developed by the Chief Medical Examiner and the Commonwealth Attorneys Services Council established by § 2.2-2617. In addition, a health care provider shall provide the Team, upon request, with access to the health and mental health records of (i) the adult whose death is subject to review, without authorization; (ii) any adult relative of the deceased, with authorization; and (iii) any minor child of the deceased, with the authorization of the minor's parent or guardian. The chair of the Team also may copy and inspect the presentence report, prepared pursuant to § 19.2-299, of any person convicted of a crime that led to the death of the adult who is the subject of review by the Team.

D. All information obtained or generated by the Team regarding a review shall be confidential and excluded from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) pursuant to subdivision 9 of § 2.2-3705.5. Such information shall not be subject to subpoena or discovery or be admissible in any civil or criminal proceeding. If available from other sources, however, such information and records shall not be immune from subpoena, discovery, or introduction into evidence when obtained through such other sources solely because the information and records were presented to the Team during an adult death review. The Team shall compile all information collected during a review. The findings of the Team may be disclosed or published in statistical or other form, but shall not identify any individuals. The portions of meetings in which individual adult death cases are discussed by the Team shall be closed pursuant to subdivision A 21 of § 2.2-3711.

E. All Team members and other persons attending closed Team meetings, including any persons presenting information or records on specific fatalities, shall execute a sworn statement to honor the confidentiality of the information, records, discussions, and opinions disclosed during meetings at which the Team reviews a specific death. No Team member or other person who participates in a review shall be required to make any statement regarding the review or any information collected during the review. Upon conclusion of a review, all information and records concerning the victim and the family shall be shredded or otherwise destroyed in order to ensure confidentiality. Violations of this subsection are punishable as a Class 3 misdemeanor.

F. Upon notification of an adult death, any state or local government agency or facility that provided services to the adult or maintained records on the adult or the adult's family shall retain the records for the longer of 12 months or until such time as the Team has completed its review of the case.

G. The Team shall compile an annual report by October 1 of each year that shall be made available to the Governor and the General Assembly. The annual report shall include any policy, regulatory, or budgetary recommendations developed by the Team. Any statistical compilations prepared by the Team shall be public record and shall not contain any personally identifying information.

2008, c. 539; 2009, cc. 813, 840; 2012, cc. 803, 835; 2014, c. 583; 2015, c. 108.



§ 32.1-283.6. Local and regional adult fatality review teams established; membership; authority; confidentiality; immunity

A. Upon the initiative of any local or regional law-enforcement agency, department of social services, emergency medical services agency, attorney for the Commonwealth's office, community services board, or official with the Adult Protective Services Unit established pursuant to § 51.5-148, local or regional adult fatality review teams may be established for the purpose of conducting contemporaneous reviews of local adult deaths in order to develop interventions and strategies for prevention specific to the locality or region. For the purposes of this section, the team may review the death of any person age 60 years or older, or any adult age 18 years or older who is incapacitated, who resides in the Commonwealth and who is in need of temporary or emergency protective services (i) who was the subject of an adult protective services or law-enforcement investigation; (ii) whose death was due to abuse, neglect, or exploitation or acts suggesting abuse, neglect, or exploitation; or (iii) whose death came under the jurisdiction of or was investigated by the Office of the Chief Medical Examiner as occurring in any suspicious, unusual, or unnatural manner, pursuant to § 32.1-283. Each team shall establish rules and procedures to govern the review process. Agencies may share information but shall be bound by confidentiality and execute a sworn statement to honor the confidentiality of the information they share. A violation of this subsection is punishable as a Class 3 misdemeanor. The Office of the Chief Medical Examiner shall develop a model protocol for the development and implementation of local or regional adult fatality review teams and such model protocol shall include relevant procedures for conducting reviews of adult fatalities.

B. Local and regional teams may be composed of the following persons from the localities represented on a particular board or their designees: a medical examiner appointed pursuant to § 32.1-282, a local adult protective services official, a local social services official, a director of the relevant local or district health department, an executive director of the local area agency on aging or other department representing the interests of the elderly or disabled, a chief law-enforcement officer, the attorney for the Commonwealth, an executive director of the local community services board or other local mental health agency, a local judge, and such additional persons as may be appointed to serve by the chair of the local or regional team. The chair shall be elected from among the designated membership. The additional members appointed by the chair may include, but are not restricted to, representatives of local human services agencies, local health care professionals specializing in geriatric care or care of incapacitated adults, local emergency medical services personnel, local long-term care providers, representatives of local advocacy or service organizations for elderly or disabled populations, experts in forensic medicine and pathology, local funeral services providers, local centers for independent living, local long-term care ombudsmen, and representatives of the local bar.

C. Each local or regional team shall establish operating procedures to govern the review process prior to conducting the first adult fatality review. The review of a death shall be delayed until any criminal investigations connected with the death are completed or the Commonwealth consents to the commencement of such review prior to the completion of the criminal investigation.

D. All information and records obtained or created regarding a review of a fatality shall be confidential and shall be excluded from the Virginia Freedom of Information Act (§ 2.2-3700 et seq.) pursuant to subdivision 9 of § 2.2-3705.5. All such information and records shall be used by the team only in the exercise of its proper purpose and function and shall not be disclosed. Such information and records shall not be subject to subpoena, subpoena duces tecum, discovery, or introduction into evidence when obtained through such other sources solely because the information and records were presented to the team during the fatality review. No person who participated in the review and no member of the team shall be required to make any statement as to what transpired during the review or what information was collected during the review. Upon the conclusion of the fatality review, all information and records concerning the victim and family shall be returned to the originating agency or destroyed. However, the findings of the team may be disclosed or published in statistical or other form that does not identify any individuals. The portions of meetings in which individual cases are discussed by the team shall be closed pursuant to subdivision A 21 of § 2.2-3711. All team members, persons attending closed team meetings, and persons presenting information and records on specific fatalities to the team during closed meetings shall execute a sworn statement to honor the confidentiality of the information, records, discussions, and opinions disclosed during any closed meeting to review a specific death. A violation of this subsection is punishable as a Class 3 misdemeanor.

E. Members of teams, as well as their agents and employees, shall be immune from civil liability for any act or omission made in connection with participation in an adult fatality review team review, unless such act or omission was the result of gross negligence or willful misconduct. Any organization, institution, or person furnishing information, data, testimony, reports, or records to review teams as part of such review shall be immune from civil liability for any act or omission in furnishing such information, unless such act or omission was the result of gross negligence or willful misconduct.

2015, c. 108.



§ 32.1-284. Repealed

Repealed by acts 2014, c. 228, cl. 2, effective March 7, 2014.



§ 32.1-285. Autopsies

A. If, in the opinion of the Office of the Chief Medical Examiner, it is advisable and in the public interest that an autopsy be made as part of the investigation of the death, or if an autopsy is requested by the attorney for the Commonwealth or by a judge of the circuit court of the county or city wherein such body is or where death occurred or wherein any injury contributing to or causing death was sustained, an autopsy shall be performed by the Chief Medical Examiner, an Assistant Chief Medical Examiner, or a pathologist with whom the Commissioner has entered into an agreement in accordance with § 32.1-281. Upon petition of a member of the immediate family or the spouse of the deceased in a case of death by injury, such circuit court may, for good cause shown, order an autopsy, after providing notice and an opportunity to be heard to the attorney for the Commonwealth for the jurisdiction wherein the injury contributing to or causing death was sustained or where death occurred. Further, in all cases of death suspected to be attributable to Sudden Infant Death Syndrome (SIDS), an autopsy shall be advisable and in the public interest and shall be performed as required by § 32.1-285.1. A full record and report of the facts developed by the autopsy and findings of the person making such autopsy shall be promptly made and filed with the Office of the Chief Medical Examiner and a copy furnished the judge or attorney for the Commonwealth requesting such autopsy. In the discretion of the Chief Medical Examiner or an Assistant Chief Medical Examiner, a copy of any autopsy report or findings may be furnished to any appropriate attorney for the Commonwealth and to the appropriate law-enforcement agency investigating the death.

B. In the case of a child death investigation that indicates child abuse or neglect contributed to the death, or that the child suffered from abuse and neglect, the case shall be immediately reported to the child protective services unit of the local Department of Social Services by the Chief Medical Examiner, an Assistant Chief Medical Examiner, or a medical examiner appointed pursuant to § 32.1-282.

Code 1950, § 32-31.19; 1952, c. 318; 1960, c. 366; 1975, c. 475; 1979, c. 711; 1989, c. 66; 1991, c. 644; 1993, c. 965; 2003, c. 368; 2014, c. 583.



§ 32.1-285.1. Death of infants under eighteen months of age; autopsies required; definition of Sudden Infant Death Syndrome

An autopsy shall be performed in the case of any infant death which is suspected to be attributable to Sudden Infant Death Syndrome (SIDS).

For the purposes of this section, "Sudden Infant Death Syndrome" (SIDS), a diagnosis of exclusion, means the sudden and unexpected death of an infant less than eighteen months of age whose death remains unexplained after a thorough postmortem examination which includes an autopsy.

1993, c. 965 .



§ 32.1-286. Exhumations

A. In any case of death described in subsection A of § 32.1-283, where the body is buried without investigation by the Chief Medical Examiner, an Assistant Chief Medical Examiner, or a medical examiner appointed pursuant to § 32.1-282 into the cause and manner of death or where sufficient cause develops for further investigation after a body is buried, the Chief Medical Examiner shall authorize such investigation and shall send a copy of the report to the appropriate attorney for the Commonwealth who shall communicate such report to a judge of the appropriate circuit court. Such judge may order that the body be exhumed and an autopsy performed thereon by the Chief Medical Examiner, an Assistant Chief Medical Examiner, or a pathologist with whom the Commissioner has entered into an agreement pursuant to § 32.1-281. The pertinent facts disclosed by the autopsy shall be communicated to the judge who ordered it.

B. In any case of death in which a private person has an interest, such person may petition the judge of the circuit court exercising jurisdiction over the place of interment and, upon proper showing of sufficient cause, such judge may order the body exhumed. Such petition or exhumation or both shall not require the participation of the Chief Medical Examiner or any Assistant Chief Medical Examiner. Costs shall be paid by the party requesting the exhumation.

C. Upon the petition of a party attempting to prove, in accordance with the provisions of §§ 64.2-102 and 64.2-103, that he is the issue of a dead person, a court may order the exhumation of the body of any dead person for the conduct of scientifically reliable genetic tests, including DNA tests, to prove a biological relationship. The petition shall be accompanied by the petitioner's sworn statement that sets forth facts establishing a reasonable possibility of a biological relationship between the petitioner and his alleged ancestors. The costs of exhumation, testing, and reinterment shall be paid by the petitioner unless, for good cause shown, the court orders such costs paid from the estate in which the petitioner is claiming an interest. This provision is intended to provide a procedural mechanism for obtaining posthumous samples for reliable genetic testing and shall not require substantive proof of parentage to obtain the exhumation order.

Code 1950, § 32-31.19; 1952, c. 318; 1960, c. 366; 1975, c. 475; 1979, c. 711; 1997, c. 59; 1999, c. 781; 2013, c. 370; 2014, c. 583.



§ 32.1-287. Repealed

Repealed by Acts 2007, cc. 92 and 907, cl. 2.



§ 32.1-288. Repealed

Repealed by Acts 2014, c. 228, cl. 2, effective March 7, 2014.



§ 32.1-289. Repealed

Repealed by Acts 2007, cc. 92 and 907, cl. 2.



§ 32.1-289.1. Repealed

Repealed by Acts 2007, c. 92, cl. 2.



§ 32.1-289.2. Donation or sale of blood, body fluids, organs and tissues by persons infected with human immunodeficiency virus

Any person who donates or sells, who attempts to donate or sell, or who consents to the donation or sale of blood, other body fluids, organs and tissues, knowing that the donor is, or was, infected with human immunodeficiency virus, and who has been instructed that such blood, body fluids, organs or tissues may transmit the infection, shall be guilty, upon conviction, of a Class 6 felony.

This section shall not be construed to prohibit the donation of infected blood, other body fluids, organs and tissues for use in medical or scientific research.

1989, c. 613 .



§ 32.1-290. Repealed

Repealed by Acts 2007, cc. 92 and 907, cl. 2.



§ 32.1-290.1. Repealed

Repealed by Acts 2008, c. 82, cl. 2.



§ 32.1-291. Repealed

Repealed by Acts 2007, cc. 92 and 907, cl. 2.



§ 32.1-292. Repealed

Repealed by Acts 1990, c. 959 .



§ 32.1-292.1. Repealed

Repealed by Acts 2007, cc. 92 and 907, cl. 2.



§ 32.1-292.2. The Virginia Donor Registry

A. In order to save lives by reducing the shortage of organs and tissues for transplantation and to implement cost savings for patients and various state agencies by eliminating needless bureaucracy, there is hereby established the Virginia Donor Registry (hereinafter referred to as the Registry), which shall be created, compiled, operated, maintained, and modified as necessary by the Virginia Transplant Council in accordance with the regulations of the Board of Health and the administration of the Department of Health. At its sole discretion, the Virginia Transplant Council may contract with a third party or parties to create, compile, operate, maintain or modify the Registry. Pertinent information on all Virginians who have indicated a willingness to donate organs and tissues in accordance with the Revised Uniform Anatomical Gift Act (§ 32.1-291.1 et seq.) shall be compiled, maintained, and modified as necessary in the Registry by the Virginia Transplant Council.

B. The Registry and all information therein shall be confidential and subject to access only by personnel of the Department of Health and designated organ procurement organizations, eye banks, and tissue banks, operating in or serving Virginia that are members of the Virginia Transplant Council, for the purpose of identifying and determining the suitability of a potential donor according to the provisions of subdivision B 4 of § 32.1-127 or subsection H of § 46.2-342.

C. The purpose of the Registry shall include, but not be limited to:

1. Providing a means of recovering an anatomical gift for transplantation, therapy, education or research as authorized by the Revised Uniform Anatomical Gift Act (§ 32.1-291.1 et seq.) and subsection H of § 46.2-342; and

2. Collecting data to develop and evaluate the effectiveness of educational initiatives promoting organ, eye, and tissue donation that are conducted or coordinated by the Virginia Transplant Council or its members.

D. The Board, in consultation with the Virginia Transplant Council, shall promulgate regulations necessary to create, compile, operate, maintain, modify as necessary, and administer the Virginia Donor Registry. The regulations shall include, but not be limited to:

1. Recording the data subject's full name, address, sex, birth date, age, driver's license number or unique identifying number, and other pertinent identifying personal information;

2. Authorizing the Virginia Transplant Council to analyze Registry data under research protocols that are designed to identify and assess the effectiveness of mechanisms to promote and increase organ, eye, and tissue donation within the Commonwealth; and

3. Providing that any Virginian whose name has been placed in the registry may have his name deleted by filing an appropriate form with the Virginia Transplant Council or in accordance with the Revised Uniform Anatomical Gift Act (§ 32.1-291.1 et seq.) or subsection I of § 46.2-342.

2000, cc. 481, 490; 2006, c. 166; 2007, cc. 92, 907; 2008, c. 82; 2009, c. 834; 2010, cc. 25, 55.



§ 32.1-293. Repealed

Repealed by Acts 2007, cc. 92 and 907, cl. 2.



§ 32.1-294. Repealed

Repealed by Acts 1990, c. 959 .



§ 32.1-295. Repealed

Repealed by Acts 2007, cc. 92 and 907, cl. 2.



§ 32.1-296. Determination of death

The provisions of § 54.1-2972 shall be applicable for the purposes of this article.

1979, c. 711.



§ 32.1-297. Action for implied warranty in connection with transfer of blood or human tissue

No action for implied warranty shall lie for the procurement, processing, distribution or use of whole blood, plasma, blood products, blood derivatives and other human tissue such as corneas, bones, or organs for the purpose of injecting, transfusing or transplanting any of them into the human body except where any defects or impurities in the said whole blood, plasma, blood products, blood derivatives and other human tissue such as corneas, bones, or organs are detectable by the use of established medical and technological procedures employed pursuant to the standards of local medical practice.

Code 1950, § 32-364.2; 1968, c. 81; 1979, c. 711.



§ 32.1-297.1. The Virginia Transplant Council

A. The Virginia Transplant Council (hereinafter referred to as the Council) is hereby established to fulfill the following duties:

1. To create, compile, maintain, and modify as necessary the Virginia Donor Registry established in § 32.1-292.2 in accordance with the regulations of the Board of Health and the administration of the Department of Health;

2. To conduct public education and information services relating to organ, tissue, and eye donation in the Commonwealth;

3. To coordinate organ, tissue, and eye donation activities in the Commonwealth;

4. To provide a forum for discussion among its members of any issues of which it may be apprised that could impact the effectiveness of its activities and the relationship between the public and its members; and

5. To advise the Board and Department of Health concerning organ, tissue, and eye donation activities, procurement, and transplantation efforts in Virginia.

The Council shall establish such bylaws as may be necessary for its operation, consistent with state and federal law.

B. The membership of the Council shall consist of the following organizations, each of whom shall have one vote: INOVA Fairfax Hospital, Henrico Doctors' Hospital, LifeNet Health, Lion's Medical Eye Bank and Research Center of Eastern Virginia, Mountain Regional Donor Services, Old Dominion Eye Foundation, Inc., Sentara Norfolk General Hospital, University of Virginia Health System, Virginia Commonwealth University Health System, Washington Regional Transplant Community, and any successor organization thereof which remains directly involved in activities related to organ, tissue, or eye donation, procurement, or transplantation in Virginia, and one representative of donor families and one representative of transplant recipients. The Council shall elect, from among its membership, such officers as its bylaws require to serve for the terms established in such bylaws.

The Council shall also elect the representatives of donor families and transplant recipients who shall serve for terms established in the bylaws.

C. In order to provide flexibility and coordination and to prevent duplication of efforts, the Council may agree to extend nonvoting, associate membership on the Council to representatives of other organizations, agencies, or experts, public or private, who (i) are directly involved in or (ii) provide education or information on organ, tissue, or eye donation, procurement, or transplantation. Such membership (a) shall be extended to the Virginia Departments of Education, Health, Health Professions, and Motor Vehicles, and the Virginia Hospital and Healthcare Association; (b) may include at least one representative of the faith community and one representative of local public schools; and (c) may be extended to other organizations, agencies, or experts as the Council deems appropriate.

D. In addition to the duties assigned in subsection A, the Council (i) shall inform the Board regarding the Council's activities; (ii) shall conduct and coordinate professional education and informational activities as they relate to organ, tissue, and eye donation, procurement, and transplantation efforts; and (iii) as appropriate, may conduct its activities in coordination with other organizations whose goals are related to organ, tissue, or eye donation, procurement, or transplantation. To achieve its purposes efficiently and effectively, the Council may conduct its activities in partnership with its member organizations or may contract for services with appropriate parties.

E. The Council, or the Board on behalf of the Council, may apply for, accept, and expend gifts, grants, or donations from public or private sources to enable the Council to further its purposes and carry out its duties, and the Council may comply with such conditions and requirements as may be imposed on it in connection therewith.

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Donor Registry and Public Awareness Fund (the Fund). The Fund shall be established on the books of the Comptroller as a revolving fund and shall consist of such gifts, grants, or donations as may be received pursuant to this subsection and any moneys appropriated by the General Assembly to support the Council's education and information programs. Moneys remaining in the Fund at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Interest earned on such funds shall remain in the Fund and be credited to it. The Council shall administer funds made available to it from the Fund and shall disburse such funds in accordance with the purposes of this article.

F. The Council may employ such employees, permanent and temporary, as it may deem necessary for the proper performance of its duties and shall determine their qualifications and duties. Employees of the Council shall be compensated in the manner provided by the Council and shall not be subject to the provisions of the Virginia Personnel Act (§ 2.2-2900 et seq.). Actual expenses incurred by the members of the Council in the performance of their duties and actual costs of hiring and compensating employees of the Council shall be paid from the Virginia Donor Registry and Public Awareness Fund.

G. In addition to such other reports as may be required by the Commissioner or the Board, on or before September 30 of each year, the Council shall submit a report on its activities, programs, and funding in the previous fiscal year to the Board.

1985, c. 412; 1990, c. 336; 1991, c. 37; 1997, c. 799; 2002, c. 467; 2006, c. 166; 2009, c. 834; 2012, c. 692.



§ 32.1-298. Notification of Commissioner and delivery of bodies

Any person having charge or control of any dead human body that has been lawfully donated for scientific study shall notify the Commissioner whenever and as soon as any such body comes to his possession, charge, or control and shall, without fee or reward, permit the Commissioner or his agents to remove such body, to be used for the advancement of health science.

Code 1950, § 32-356; 1974, cc. 44, 45; 1979, c. 711; 2014, cc. 228, 583.



§ 32.1-299. Distribution of bodies

A. The bodies received pursuant to § 32.1-298 shall be distributed by the Commissioner to institutions and individuals as they may be needed for the purposes of scientific education and training in health and related subjects as follows:

1. First, to the medical schools in Virginia;

2. Second, equitably to the several colleges and schools of this Commonwealth authorized by law to teach health science and issue diplomas and such physicians and surgeons as the Commissioner may designate;

3. Third, to colleges and schools in other states and the District of Columbia authorized by law to teach health science and issue diplomas.

B. Before any institution or individual may receive any body pursuant to this section, such institution or individual shall have given a bond to the Commonwealth in the penalty of $1,000 with condition that any body received shall be used only for scientific education and training in health and related subjects. Evidence of such bond shall be filed with the Commissioner.

C. All expenses incurred in the distribution and delivery of bodies pursuant to this section shall be paid by those receiving the bodies in such amount as may be prescribed by the Commissioner.

D. The Commissioner is authorized to employ carriers to effect the distribution of dead human bodies pursuant to this section. Any carrier so employed shall obtain a receipt by name or, if the name be unknown, by a description for each body delivered by him and shall deposit such receipt with the Commissioner.

Code 1950, §§ 32-357, 32-358, 32-360, 32-363; 1976, c. 222; 1979, c. 711; 2014, c. 228.



§ 32.1-300. Records of bodies distributed

The Commissioner shall keep a record of all bodies received and distributed, together with data pertaining to the disposition thereof.

Code 1950, § 32-355; 1979, c. 711.



§ 32.1-301. Burial, cremation, or return of bodies after scientific study

After the bodies distributed pursuant to § 32.1-299 have been used for the purpose of instruction, they shall be decently interred or cremated by the institution or individual receiving them. However, if the decedent has stipulated in writing before his death that the cremated remains of his body, lawfully donated for scientific study, shall be returned to relatives for disposition after scientific study has been completed, or if the decedent's next of kin, who lawfully donated the body for scientific study, requests in writing at the time of donation that the decedent's cremated remains be returned to relatives after scientific study has been completed, the institution or individual that received the body shall return the decedent's cremated remains to his next of kin or relatives. Any such writing shall acknowledge the responsibility to maintain the current name, address, and telephone number of the relatives to whom the decedent's cremated remains are to be returned.

The written request of the decedent's next of kin shall include the name of the next of kin, the current address to which the cremated remains shall be delivered, and the current telephone number of the next of kin or relatives where they may be contacted. The costs of transporting and delivering the cremated remains shall be borne by the institution or individual receiving the body. The institution or individual that received the decedent's body and who has received such a written request shall not be obligated to return the decedent's cremated remains if the name, address, and telephone number of the next of kin or relatives have not been provided in such written request or are no longer current.

Code 1950, § 32-359; 1979, c. 711; 2000, c. 477; 2014, c. 583.



§ 32.1-302. Importation of anatomical material

The Commissioner may, in his discretion, on the application of any person, empower such person to import into this Commonwealth and traffic in such anatomical material and pathological specimens as the Commissioner may designate.

Code 1950, § 32-362; 1979, c. 711.



§ 32.1-303. Penalty for trafficking in bodies

Except as provided in §§ 32.1-299 and 32.1-302, if any person sell or buy any dead human body, or in any way traffic in the same, or transmit or convey, or procure in order to be transmitted or conveyed, any such body for the purpose of trafficking in the same to any place outside of this Commonwealth, he shall be guilty of a Class 1 misdemeanor.

Code 1950, § 32-361; 1976, c. 222; 1979, c. 711.



§ 32.1-304. General penalty for violation

If any person fail or refuse to perform any duty imposed upon him by this article, he shall, unless otherwise provided, be guilty of a Class 3 misdemeanor.

Code 1950, § 32-364; 1979, c. 711.



§ 32.1-305. Repealed

Repealed by Acts 1998, c. 867.



§ 32.1-309.1. Identification of decedent, next of kin; disposition of claimed dead body

A. As used in this chapter, unless the context requires a different meaning:

"Disposition" means the burial, interment, entombment, cremation, or other authorized disposition of a dead body permitted by law.

"Next of kin" has the same meaning assigned to it in § 54.1-2800.

B. In the absence of a next of kin, a person designated to make arrangements for disposition of the decedent's remains pursuant to § 54.1-2825, an agent named in an advance directive pursuant to § 54.1-2984, or any guardian appointed pursuant to Chapter 20 (§ 64.2-2000 et seq.) of Title 64.2 who may exercise the powers conferred in the order of appointment or by § 64.2-2019, or upon the failure or refusal of such next of kin, designated person, agent, or guardian to accept responsibility for the disposition of the decedent, then any other person 18 years of age or older who is able to provide positive identification of the deceased and is willing to pay for the costs associated with the disposition of the decedent's remains shall be authorized to make arrangements for such disposition of the decedent's remains. If a funeral service establishment or funeral service licensee makes arrangements with a person other than a next of kin, designated person, agent, or guardian in accordance with this section, then the funeral service licensee or funeral service establishment shall be immune from civil liability unless such act, decision, or omission resulted from bad faith or malicious intent.

C. Upon the death of any person, irrespective of the cause and manner of death, and irrespective of whether a medical examiner's investigation is required pursuant to § 32.1-283 or 32.1-285.1, the person or institution having initial custody of the dead body shall make good faith efforts to determine the identity of the decedent, if unknown, and to identify and notify the next of kin of the decedent regarding the decedent's death. If, upon notification of the death of the decedent, the next of kin of the decedent or other person authorized by law to make arrangements for disposition of the decedent's remains is willing and able to claim the body, the body may be claimed by the next of kin or other person authorized by law to make arrangements for disposition of the decedent's remains for disposition, and the claimant shall bear the expenses of such disposition. If the next of kin of the decedent or other person authorized by law to make arrangements for disposition of the decedent's remains fails or refuses to claim the body within 10 days of receiving notice of the death of the decedent, the body shall be disposed of in accordance with § 32.1-309.2.

D. If the person or institution having initial custody of the dead body is unable to determine the identity of the decedent or to identify and notify the next of kin of the decedent regarding the decedent's death, the person or institution shall contact the primary law-enforcement agency for the locality in which the person or institution is located, which shall make good faith efforts to determine the identity of the decedent and to identify and notify the next of kin of the decedent. However, in cases in which the identity of the decedent and the county or city in which the decedent resided at the time of death are known, the person or institution having initial custody of the dead body shall notify the primary law-enforcement agency for the county or city in which the decedent resided regarding the decedent's death, and the law-enforcement agency for the county or city in which the decedent resided shall make good faith efforts to identify and notify the next of kin of the decedent.

If the identity of the decedent is known to the primary law-enforcement agency or the primary law-enforcement agency is able to identify the decedent, the primary law-enforcement agency is able to identify and notify the next of kin of the decedent or other person authorized by law to make arrangements for disposition of the decedent's remains, and the next of kin of the decedent or other person authorized by law to make arrangements for disposition of the decedent's remains is willing and able to claim the body, the body may be claimed by the next of kin or other person authorized by law to make arrangements for disposition of the decedent's remains for disposition, and the claimant shall bear the expenses of such disposition.

If the identity of the decedent is known or the primary law-enforcement agency is able to determine the identity of the decedent but the primary law-enforcement agency is unable, despite good faith efforts, to identify and notify the decedent's next of kin or other person authorized by law to make arrangements for disposition of the decedent's remains within 10 days of the date of contact by the person or institution having initial custody of the dead body, or the primary law-enforcement agency is able to identify and notify the decedent's next of kin or other person authorized by law to make arrangements for disposition of the decedent's remains but the next of kin or other person authorized by law to make arrangements for disposition of the decedent's remains fails or refuses to claim the body within 10 days, the primary law-enforcement agency shall notify the person or institution having initial custody of the dead body, and the body shall be disposed of in accordance with § 32.1-309.2.

E. In cases in which a dead body is claimed by the decedent's next of kin or other person authorized by law to make arrangements for disposition of the decedent's remains but the next of kin or other person authorized by law to make arrangements for disposition of the decedent's remains is unable to pay the reasonable costs of disposition of the body and the costs are paid by the county or city in which the decedent resided or in which the death occurred in accordance with this section, and the decedent has an estate out of which disposition expenses may be paid, in whole or in part, such assets shall be seized for such purpose.

F. No dead body that is the subject of an investigation pursuant to § 32.1-283 or autopsy pursuant to § 32.1-285 shall be transferred for purposes of disposition until such investigation or autopsy has been completed.

G. Any sheriff or primary law-enforcement officer, county, city, health care provider, funeral service establishment, funeral service licensee, or other person or institution that acts in accordance with the requirements of this chapter shall be immune from civil liability for any act, decision, or omission resulting from acceptance and disposition of the dead body in accordance with this section, unless such act, decision, or omission resulted from bad faith or malicious intent.

H. Nothing in this section shall prevent a law-enforcement agency other than the primary law-enforcement agency from performing the duties established by this section if so requested by the primary law-enforcement agency and agreed to by the other law-enforcement agency.

2014, c. 228; 2015, cc. 658, 670.



§ 32.1-309.2. Disposition of unclaimed dead body; how expenses paid

A. In any case in which (i) the primary law-enforcement agency of the county or city in which the person or institution having initial custody of the dead body of the decedent is located or the county or city in which the decedent resided, as may be appropriate pursuant to § 32.1-309.1, is unable to identify and notify the next of kin of the decedent or other person authorized by law to make arrangements for disposition of the decedent's remains within 10 days of the date of contact by the person or institution having initial custody of the dead body despite good faith efforts to do so or (ii) the next of kin of the decedent or other person authorized by law to make arrangements for disposition of the decedent's remains fails or refuses to claim the body within 10 days of receipt of notice of the decedent's death, the primary law-enforcement agency shall notify (a) the attorney for the county or city in which the decedent resided at the time of death, if known, or (b) if the decedent's county or city of residence at the time of death is not known, the attorney for the county or city in which the person or institution having initial custody of the dead body is located or, if there is no county or city attorney, the attorney for the Commonwealth in such county or city, and such attorney shall without delay request an order authorizing the person or institution having initial custody of the dead body to transfer custody of the body to a funeral service establishment for final disposition. Upon entry of a final order for disposition of the dead body, the person or institution having initial custody of the body shall transfer custody of the body to a funeral service establishment, which shall take possession of the dead body for disposition in accordance with the provisions of such order. Except as provided in subsection B or C, the reasonable expenses of disposition of the body shall be borne (1) by the county or city in which the decedent resided at the time of death if the decedent was a resident of Virginia or (2) by the county or city where death occurred if the decedent was not a resident of Virginia or the location of the decedent's residence cannot reasonably be determined. However, no such expenses shall be paid by such county or city until allowed by an appropriate court in such county or city.

B. In the case of a person who has been received into the state corrections system and died prior to his release, whose body is unclaimed, the Department of Corrections shall accept the body for proper disposition and shall bear the reasonable expenses for cremation or other disposition of the body. In the case of a person who has been received into the state corrections system and died prior to his release and whose claimant is financially unable to pay reasonable expenses of disposition, the expenses shall be borne by the county or city where the claimant resides.

C. In the case of a person who has been committed to the custody of the Department of Behavioral Health and Developmental Services and died prior to his release, whose body is unclaimed, the Department of Behavioral Health and Developmental Services shall bear the reasonable expenses for cremation or other disposition of the body. In the case of a person who has been committed to the custody of the Department of Behavioral Health and Developmental Services and died prior to his release and whose claimant is financially unable to pay reasonable expenses of disposition, the expenses shall be borne by the county or city where the claimant resides.

D. Any person or institution having initial custody of a dead body may enter into an agreement with a local funeral service establishment whereby the funeral service establishment shall take possession of the dead body for the purpose of storing the dead body during such time as the person or institution having initial custody of the body or the primary local law-enforcement agency is engaged in identifying the decedent, attempting to identify and contact the next of kin of the decedent, and making arrangements for the final disposition of the body in accordance with this section, provided that at all times during which the funeral service establishment is providing storage of the body, the person or institution having initial custody of the dead body shall continue to have legal custody of the body until such time as custody is transferred in accordance with this chapter.

E. In cases in which a decedent whose remains are disposed of in accordance with this section has an estate out of which disposition expenses may be paid, in whole or in part, such assets shall be seized for such purpose.

F. No dead body that is the subject of an investigation pursuant to § 32.1-283 or autopsy pursuant to § 32.1-285 shall be transferred for purposes of disposition until such investigation or autopsy has been completed.

G. Any sheriff or primary law-enforcement officer, county, city, health care provider, funeral service establishment, or funeral service licensee; the Department of Corrections; or any other person or institution that acts in accordance with the requirements of this chapter shall be immune from civil liability for any act, decision, or omission resulting from acceptance and disposition of the dead body in accordance with this section, unless such act, decision, or omission resulted from bad faith or malicious intent.

H. Nothing in this section shall prevent a law-enforcement agency other than the primary law-enforcement agency from performing the duties established by this section if so requested by the primary law-enforcement agency and agreed to by the other law-enforcement agency.

2014, c. 228; 2015, cc. 658, 670.



§ 32.1-309.3. Cremations and burials at sea

No dead human body whose death occurred in Virginia shall be cremated or buried at sea, irrespective of the cause and manner of death, unless the Chief Medical Examiner, an Assistant Chief Medical Examiner, or a medical examiner appointed pursuant to § 32.1-282 has determined that there is no further need for medicolegal inquiry into the death and so certifies upon a form supplied by the Office of the Chief Medical Examiner. For this service the Chief Medical Examiner, an Assistant Chief Medical Examiner, or a medical examiner appointed pursuant to § 32.1-282 shall be entitled to a fee established by the Board, not to exceed the fee provided for in subsection D of § 32.1-283, to be paid by the applicant for the certificate.

2014, cc. 228, 583.



§ 32.1-309.4. Determination of hazardous human remains

The Commissioner, in consultation with the Governor, shall have the authority to determine if human remains are hazardous to the public health. If the Commissioner determines that such remains are hazardous, the Commonwealth, with direction from the Commissioner, shall be charged with the safe handling, identification, and disposition of the remains and shall erect a memorial, as appropriate, at any disposition site.

For the purposes of this section, "hazardous," with regard to human remains, means those remains contaminated with an infectious, radiologic, chemical, or other dangerous agent.

2014, c. 228.



§ 32.1-310. Declaration of purpose; authority to audit records; authority to review complaints of abuse or neglect

The General Assembly finds and declares it to be in the public interest and for the protection of the health and welfare of the residents of the Commonwealth that a proper regulatory and inspection program be instituted in connection with the providing of medical, dental and other health services to recipients of medical assistance. In order to effectively accomplish such purpose and to assure that the recipient receives such services as are paid for by the Commonwealth, the acceptance by the recipient of such services and the acceptance by practitioners of reimbursement for performing such services shall authorize the Attorney General or his authorized representative to inspect and audit all records in connection with the providing of such services.

The General Assembly further finds and declares it to be in the public interest and for the protection of the health and welfare of the residents of the Commonwealth that, in conducting such regulatory and inspection program, the Attorney General or his authorized representatives shall review complaints alleging abuse or neglect of persons in the care or custody of others who receive payments for providing health care services under the state plan for medical assistance.

1981, c. 255; 1982, c. 41; 2011, cc. 110, 175.



§ 32.1-311. Repealed

Repealed by Acts 1982, c. 41.



§ 32.1-312. Fraudulently obtaining excess or attempting to obtain excess benefits or payments; penalty

A. No person, agency or institution, but not including an individual medical assistance recipient of health care, on behalf of himself or others, whether under a contract or otherwise, shall obtain or attempt to obtain benefits or payments where the Commonwealth directly or indirectly provides any portion of the benefits or payments pursuant to the Plan for Medical Assistance and any amendments thereto as provided for in § 32.1-325, hereafter referred to as "medical assistance" in a greater amount than that to which entitled by:

1. Knowingly and willfully making or causing to be made any false statement or false representation of material fact;

2. Knowingly and willfully concealing or causing to be concealed any material facts; or

3. Knowingly and willfully engaging in any fraudulent scheme or device, including, but not limited to, submitting a claim for services, drugs, supplies or equipment that were unfurnished or were of a lower quality, or a substitution or misrepresentation of items billed.

B. Any person, agency or institution knowingly and willfully violating any of the provisions of subsection A shall be (i) liable for repayment of any excess benefits or payments received, plus interest on the amount of the excess benefits or payments at the rate of 1.5 percent each month for the period from the date upon which payment was made to the date upon which repayment is made to the Commonwealth and (ii) in addition to any other penalties provided by law, subject to civil penalties. The state Attorney General may petition the circuit court in the jurisdiction of the alleged offense, to seek an order assessing civil penalties in an amount not to exceed three times the amount of such excess benefits or payments. Such civil penalties shall not apply to any acts or omissions occurring prior to the effective date of this law.

C. A criminal action need not be brought against a person for that person to be civilly liable under this section.

D. Civil penalties shall be deposited in the general fund of the state treasury upon their receipt.

E. A civil action under this section shall be brought (i) within six years of the date on which the violation was committed, or (ii) within three years of the date when an official of the Commonwealth charged with the responsibility to act in the circumstances discovered or reasonably should have discovered the facts material to the cause of action. However, in no event shall the limitations period extend more than 10 years from the date on which the violation was committed.

1981, c. 255; 1984, c. 781; 2007, c. 569; 2010, c. 305.



§ 32.1-313. Liability for excess benefits or payments obtained without intent to violate chapter

A. Any person, agency or institution, but not including an individual medical assistance recipient of health care, that, without intent to violate this chapter, whether under contract or otherwise, obtains benefits or payments where the Commonwealth directly or indirectly provides any portion of the benefits or payments under medical assistance to which such person, agency or institution is not entitled, or in a greater amount than that to which entitled, shall be liable for (i) any excess benefits or payments received, and (ii) interest on the amount of the excess benefits or payments at the judgment rate as defined in § 6.2-302 from the date upon which such person, agency, or institution knew or reasonably should have known that it had received excess benefits or payments to the date upon which repayment is made to the Commonwealth. No person, agency or institution shall be liable for payment of interest, however, when excess benefits or payments were obtained as a result of errors made solely by the Department of Medical Assistance Services. Whenever a penalty or interest is due under this section or § 32.1-312, such penalty or interest shall not be reimbursable by the Commonwealth as an allowable cost under any of the provisions of this chapter.

B. A civil action under this section shall be brought (i) within six years of the date on which the violation was committed, or (ii) within three years of the date when an official of the Commonwealth charged with the responsibility to act in the circumstances discovered or reasonably should have discovered the facts material to the cause of action. However, in no event shall the limitations period extend more than 10 years from the date on which the violation was committed.

1981, c. 255; 1986, c. 551; 2007, c. 569.



§ 32.1-314. False statement or representation in applications for payment or for use in determining rights to payment; concealment of facts; penalty

A. Any person who engages in the following activities shall be guilty of a felony punishable by a term of imprisonment of not less than one nor more than 20 years, or in the discretion of the jury or the court trying the case without a jury, confinement in jail for not more than 12 months and, in addition to such imprisonment or confinement, may be fined an amount not to exceed $25,000:

1. Knowingly and willfully making or causing to be made any false statement or representation of a material fact in any application for any payment under medical assistance;

2. At any time knowingly and willfully making or causing to be made any false statement or representation of a material fact for use in determining rights to such payment, or knowingly and willfully falsifying, concealing or covering up by any trick, scheme or device a material fact, causing a material fact to be falsified, concealed, or covered up in such a manner in connection with such application or payment; or

3. When having knowledge of the occurrence of any event affecting (i) the initial or continued right to any payment or (ii) the initial or continued right to any such payment of any other individual in whose behalf he has applied for or is receiving such payments, willfully concealing or failing to disclose such event, causing such concealment or failure to disclose such an event with an intent fraudulently to secure such payment either in a greater amount or quantity than is due or when no such payment is authorized.

B. Upon conviction for any violation of subsection A, the court shall order restitution to be made to the Department of Medical Assistance Services for any loss caused by the violation.

C. The Director of the Department of Medical Assistance Services may terminate or deny a contract to a provider for any violation of this section pursuant to § 32.1-325.

D. Venue for the trial of any person charged with an offense under this section shall be the county or city in which (i) any act was performed in furtherance of the offense or (ii) the person charged with the offense resided at the time of the offense.

1981, c. 255; 1986, c. 551; 1995, c. 491; 2010, c. 305; 2011, cc. 444, 479; 2015, c. 537.



§ 32.1-315. Solicitation or receipt of remuneration for certain services; offer or payment of remuneration for inducement of such services; penalty

A. A person shall be guilty of a Class 6 felony and, in addition, may be fined an amount not to exceed $25,000, if he knowingly and willfully solicits or receives any remuneration, including any kickback, bribe or rebate, directly or indirectly, overtly or covertly, in cash or in-kind, or causes such remuneration to be solicited or received:

1. In return for referring an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under medical assistance; or

2. In return for purchasing, leasing, ordering, or arranging for or recommending purchasing, leasing or ordering any goods, facility, service or item for which payment may be made in whole or in part under medical assistance.

B. A person shall be guilty of a Class 6 felony and, in addition, may be fined an amount not to exceed $25,000, if he knowingly and willfully offers or pays any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in-kind to any person to induce such person, or causes such remuneration to be offered or paid:

1. To refer an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made, in whole or in part, under medical assistance; or

2. To purchase, lease, order, or arrange for or recommend purchasing, leasing or ordering any goods, facility, service or item for which payment may be made in whole or in part under medical assistance.

C. Subsections A and B shall not apply to:

1. A discount or other reduction in price obtained by a provider of services or other person under medical assistance, if the reduction in price is properly disclosed and appropriately reflected in the cost claimed or charges made by the provider or other person under medical assistance;

2. Any reasonable compensation paid by an employer to an employee who has a bona fide employment relationship with such employer, for employment in the provision of covered items or services;

3. An agreement by health care providers for the group purchase of equipment, goods, services, or supplies which results in fees paid to an agent of the providers, when such agreement has been presented to and authorized by the Department of Medical Assistance Services on the basis that the agreement will reduce the costs of providers of institutional services; and

4. Any remuneration, payment, business arrangement or payment practice that is not prohibited by 42 U.S.C. § 1320a-7b (b) or by any regulations adopted pursuant thereto.

D. The Director of the Department of Medical Assistance Services may terminate or deny a contract to a provider for any violation of this section pursuant to § 32.1-325.

1981, c. 255; 1986, c. 551; 2003, c. 312; 2010, c. 305.



§ 32.1-316. False statement or representation as to conditions or operations of institution or facility; penalty

Any person who knowingly, willfully, and fraudulently makes or causes to be made, or induces or seeks to induce the making of, any false statement or representation of a material fact with respect to the conditions or operations of any institution or facility in order that such institution or facility may qualify, either upon initial certification or upon recertification, as a hospital, skilled nursing facility, intermediate care facility, or home care organization shall be guilty of a Class 6 felony. In addition thereto, a fine may be imposed in an amount not to exceed $5,000. The Director of the Department of Medical Assistance Services may terminate or deny a contract to a provider for any violation of this section pursuant to § 32.1-325.

1981, c. 255; 1991, c. 695; 2010, c. 305.



§ 32.1-317. Collecting excess payment for services; charging, soliciting, accepting or receiving certain consideration as precondition for admittance to facility or requirement for continued stay; penalty

When the cost of services provided in a facility or by an individual to a patient is paid for, in whole or in part, under medical assistance, any person who:

1. Knowingly and willfully collects or causes to be collected from a patient for any service provided under medical assistance, money or other consideration at a rate in excess of entitlements established by the Department of Medical Assistance Services; or

2. Knowingly and willfully charges, solicits, accepts or receives, or causes to be charged, solicited, accepted, or received any gift, money, donation or other consideration, other than a charitable, religious or philanthropic contribution from an organization or from a person unrelated to the patient, in addition to any amount otherwise required to be paid under medical assistance:

a. As a precondition of admitting a patient to a hospital, skilled nursing facility or intermediate care facility; or

b. As a requirement for the patient's continued stay in such facility;

shall be guilty of a Class 6 felony. In addition thereto, a fine may be imposed in an amount not to exceed $25,000. The Director of the Department of Medical Assistance Services may terminate or deny a contract to a provider for any violation of this section pursuant to § 32.1-325.

1981, c. 255; 1985, c. 153; 2010, c. 305.



§ 32.1-318. Knowing failure to deposit, transfer or maintain patient trust funds in separate account; penalty

A. Any person having any patient trust funds in his possession, custody or control, who, knowing that he is violating any statute or regulation, deliberately fails to deposit, transfer or maintain such funds in a separate, designated, trust bank account as required by such statute or regulation shall be guilty of a Class 1 misdemeanor.

B. "Patient trust funds" are funds received by any health care facility which belong to patients and are required by any state or federal statute or regulation to be kept in a separate trust bank account for the benefit of such patients.

C. This section shall not be construed to prevent a prosecution pursuant to Chapter 5 (§ 18.2-77 et seq.) of Title 18.2.

1981, c. 255.



§ 32.1-319. Written verification of application, statement or form; penalty for false or misleading information

The State Board of Medical Assistance Services may require in its Plan for Medical Assistance that any application, statement, or form filled out by suppliers of medical care under medical assistance shall contain or be verified by a written statement that it is made under the penalties of perjury and such declaration shall be in lieu of any oath otherwise required, and each such paper shall in such event so state. Any person who knowingly and willfully makes or subscribes any such papers or forms containing any false or misleading information shall be guilty of a Class 4 misdemeanor.

1981, c. 255; 1984, c. 781.



§ 32.1-320. Duties of Attorney General; medical services providers audit and investigation unit

A. There shall be established within the Office of the Attorney General a unit to audit and investigate providers of services furnished under the State Medical Assistance Plan. The Department of Medical Assistance Services shall cooperate with the Office of the Attorney General in conducting such audits and investigations and shall provide such information for these purposes as may be requested by the Attorney General or his authorized representative.

B. The Attorney General or his authorized representative shall have the authority to:

1. Conduct audits and investigations of providers of medical and other services furnished under medical assistance. Such investigations shall include investigation of complaints alleging abuse or neglect of persons in the care or custody of others who receive payments for providing health care services under the state plan for medical assistance, regardless of whether the patient who is the subject of the complaint is a recipient of medical assistance. The relevant board within the Department of Health Professions shall serve in an advisory capacity to the Attorney General in the conduct of audits or investigations of health care providers licensed by the respective regulatory boards. In the conduct of such audits or investigations, the Attorney General may examine (i) those records or portions thereof, including patient records, for which services were rendered by a health care provider and reimbursed by the Department of Medical Assistance Services under the Plan for Medical Assistance, and (ii) in cases involving a complaint alleging abuse or neglect of a person in the care or custody of others who receive payments for medical assistance, those records or portions thereof, including patient records, that are relevant to the investigation of the complaint, notwithstanding the provisions of Chapter 38 (§ 2.2-3800 et seq.) of Title 2.2 or of any other statute which may make or purport to make such records privileged or confidential. No original patient records shall be removed from the premises of the health care provider, except in accordance with Rule 4:9 of the Rules of the Supreme Court of Virginia. The disclosure of any records or information by the Attorney General is prohibited, unless such disclosure is directly connected to the official purpose for which the records or information was obtained. The disclosure of patient information as required under this section shall not subject any physician or other health services provider to any liability for breach of any confidential relationship between the provider and the patient, but no evidence resulting from such disclosure may be used in any civil, administrative or criminal proceeding against the patient unless a waiver of the applicable evidentiary privilege is obtained. The Attorney General shall cause all copies of patient medical records in his possession or that of his designee to be destroyed upon completion of the audit, investigation or proceedings, including appeals;

2. Issue subpoenas, propound interrogatories, compel the attendance of witnesses, administer oaths, certify to official acts, take depositions within and without the Commonwealth as now provided by law, and compel the production of pertinent books, payrolls, accounts, papers, records, documents and testimony relevant to such investigation. If a person in attendance before the Attorney General or his authorized representative refuses, without reasonable cause, to be examined or to answer a legal and pertinent question, or to produce a book or paper or other evidence when ordered to do so by the Attorney General or his authorized representative, the Attorney General or his authorized representative may apply to the judge of the circuit court of the jurisdiction where such person is in attendance, upon affidavit, for an order returnable in not less than two nor more than five days, directing such person to show cause why he should not produce such records. Upon the hearing of such order, if the court shall determine that such person, without reasonable cause, has refused to be examined or to answer a legal or pertinent question, or to produce a book or paper which he was ordered to bring or produce, he may forthwith assess all costs and reasonable attorney fees against such person. If the motion for an order is granted and the person thereafter fails to comply with the order, the court may make such orders as are provided for in the Rules of the Supreme Court of Virginia. Subpoenas shall be served and witness fees and mileage paid as allowed in civil cases in the circuit courts of this Commonwealth. Subpoenas issued under this section are expressly excluded and excepted from the provisions of subsection H of § 32.1-127.1:03. All records, information, reports, documents, memoranda, and communications created or developed during the course of a civil investigation under this section or pursuant to § 32.1-312 shall be considered sensitive and confidential and may be considered attorney work product or privileged investigative files.

1981, c. 255; 1982, c. 41; 1984, c. 781; 1986, c. 551; 2011, cc. 110, 175; 2012, c. 479; 2013, c. 538.



§ 32.1-321. Prosecution of cases

The State Attorney General shall refer cases for prosecution in accordance with the provisions of this chapter to the attorney for the Commonwealth in the city or county where the offense occurred. The attorney for the Commonwealth shall obtain the assistance of the office of the Attorney General in the conduct of litigation arising under this chapter and shall be considered the authorized representative of the Attorney General for the purposes of this chapter.

1981, c. 255.



§ 32.1-321.01. Exemptions from disclosure

Records or information provided to the Office of the Attorney General pursuant to this article shall be exempt from disclosure pursuant to § 2.2-3705.5.

2011, cc. 110, 175, 535.



§ 32.1-321.1. Powers and duties of Department

The Department of Medical Assistance Services shall have the following powers and duties:

1. To investigate and refer for prosecution violations of applicable state and federal laws and regulations pertaining to the application for and receipt of services or benefits;

2. To investigate and refer for civil recovery any debts owed to the medical assistance program or funds paid for services or benefits as a result of violations of applicable state and federal laws and regulations pertaining to the application for and receipt of services or benefits; and

3. To cooperate with the federal government, other state agencies and the State Attorney General's Office in the detection and deterrence of fraud by recipients of medical assistance or their agents.

1986, c. 551.



§ 32.1-321.2. Liability for excess benefits or payments obtained without intent to violate this article; recovery of Medical Assistance erroneously paid

Any person who, without intent to violate this article, obtains benefits or payments under medical assistance to which he is not entitled shall be liable for any excess benefits or payments received. If the recipient knew or reasonably should have known that he was not entitled to the excess benefits, he may also be liable for interest on the amount of the excess benefits or payments at the judgment rate as defined in § 6.2-302 from the date upon which such person knew or reasonably should have known that he had received excess benefits or payments to the date on which repayment is made to the Commonwealth. No person shall be liable for payment of interest, however, when excess benefits or payments were obtained as a result of errors made solely by the Department of Medical Assistance Services.

Any payment erroneously made on behalf of a recipient or former recipient of medical assistance may be recovered by the Department of Medical Assistance Services from the recipient or the recipient's income, assets or estate unless such property is otherwise exempted by state or federal law or regulation.

1986, c. 551.



§ 32.1-321.3. Fraudulently obtaining benefits; liability for fraudulently issued benefits; civil action to recover; penalty

Any person who, on behalf of himself or another, issues, obtains or attempts to obtain medical assistance benefits by means of (i) knowingly and willfully making or causing to be made any false statement or false representation of material fact; (ii) knowingly and willfully concealing or causing to be concealed a material fact; or (iii) engaging in any other fraudulent scheme or device shall be liable for repayment of the cost of all benefits issued as a result of such fraud, plus interest on the amount of the benefits issued at the rate of 1.5 percent per month for the period from the date upon which payment was made for such benefits to the date on which repayment is made to the Commonwealth.

Such matters may be referred for criminal action to the attorney for the Commonwealth having jurisdiction over the case. The Attorney General may, independent of any referral to or decision of the attorney for the Commonwealth, petition the circuit court in the jurisdiction of the alleged offense to seek an order assessing civil penalties in the amount of the benefits issued, in addition to repayment and interest and any other penalties provided by law.

All civil penalties shall be deposited in the general fund of the state treasury upon receipt.

1986, c. 551; 1996, cc. 941, 991; 2010, c. 305.



§ 32.1-321.4. False statement or representation in applications for eligibility or for use in determining rights to benefits; concealment of facts; criminal penalty

A. Any person who engages in the following activities, on behalf of himself or another, shall be guilty of larceny and, in addition to the penalties provided in §§ 18.2-95 and 18.2-96 as applicable, may be fined an amount not to exceed $10,000:

1. Knowingly and willfully making or causing to be made any false statement or misrepresentation of a material fact in an application for eligibility, benefits or payments under medical assistance;

2. Knowingly and willfully falsifying, concealing or covering up by any trick, scheme, or device a material fact or causing a material fact to be falsified, concealed, or covered up in such a manner, in connection with an application for eligibility, benefits or payments;

3. Knowingly and willfully concealing or failing to disclose any event affecting the initial or continued right of any individual to any benefits or payment or causing such concealment or failure to disclose such an event with an intent to secure fraudulently such benefits or payment in a greater amount or quantity than is authorized or when no such benefit or payment is authorized;

4. Knowingly and willfully converting or causing to be converted any benefits or payment received pursuant to an application for another person and receipt of benefits or payment on behalf of such other person to use other than for the health and welfare of the other person; or

5. Knowingly and willfully failing to notify or causing another to fail to notify the local department of social services, through whom medical assistance benefits were obtained, of changes in the circumstances of any recipient or applicant which could result in the reduction or termination of medical assistance services.

B. It shall be the duty of the Director of Medical Assistance Services or his designee to enforce the provisions of this section. A warrant or summons may be issued for violations of which the Director or his designee has knowledge. Trial for violation of this section shall be held in the county or city in which the application for medical assistance was made or obtained.

1986, c. 551; 2002, c. 747; 2010, c. 305.



§ 32.1-322. Repealed

Repealed by Acts 2015, c. 709, cl. 2.



§ 32.1-323. Department of Medical Assistance Services

There is hereby established a Department of Medical Assistance Services, hereinafter referred to in this chapter as the Department. The Department shall be under the direction of the Secretary of Human Resources and a Director of Medical Assistance Services who shall be appointed by the Governor, subject to confirmation by the General Assembly.

1984, c. 781.



§ 32.1-323.1. Department to submit forecast of expenditures

By November 15 of each year, the Department of Planning and Budget, in cooperation with the Department of Medical Assistance Services, shall prepare and submit an estimate of Medicaid expenditures for the current year and a forecast of such expenditures for the next two years to the House Committees on Appropriations and Health, Welfare and Institutions and to the Senate Committees on Finance and Education and Health, and to the Joint Legislative Audit and Review Commission.

1996, c. 193; 2000, cc. 593, 605.



§ 32.1-323.2. Elimination of waiting lists for certain waivers

It is the intent of the General Assembly to eliminate the waiting lists for services pursuant to the Intellectual Disability Medicaid Waiver and the Individual and Family Developmental Disabilities and Support Medicaid Waiver.

In furtherance of this intent, beginning with the fiscal year starting July 1, 2010, and for each fiscal year thereafter, the Department of Medical Assistance Services shall add (i) at least 400 additional funded slots per fiscal year for the Intellectual Disability Medicaid Waiver, and (ii) at least 67 additional funded slots per fiscal year for the Individual and Family Developmental Disabilities and Support Medicaid Waiver, until the waiting lists for the Intellectual Disability Medicaid Waiver and the Individual and Family Developmental Disabilities and Support Medicaid Waiver have been eliminated.

In addition, the Governor shall develop a plan to eliminate the waiting lists for services provided to individuals on the Intellectual Disability Medicaid Waiver and the Individual and Family Developmental Disabilities and Support Medicaid Waiver by the 2018-2020 biennium. The plan shall include provisions to reduce the total number of individuals on the waiting list for the Intellectual Disability Medicaid Waiver by 10 percent in the 2008-2010 biennium. The Governor shall submit the plan to the chairman of the Joint Commission on Health Care, and the chairmen of the House Appropriations and Senate Finance Committees by October 1, 2009.

The Department of Medical Assistance Services shall work with the Department of Planning and Budget to incorporate additional costs pursuant to this section in the estimate of Medicaid expenditures required pursuant to § 32.1-323.1.

2009, cc. 228, 303; 2012, cc. 476, 507.



§ 32.1-324. Board of Medical Assistance Services

A. Notwithstanding the provisions of Chapter 1 (§ 32.1-1 et seq.), there shall be a State Board of Medical Assistance Services hereinafter referred to as the Board. The Board shall consist of eleven residents of the Commonwealth to be appointed by the Governor as follows: five of whom shall be health care providers and six of whom shall not; of these six, at least two shall be individuals with significant professional experience in the detection, investigation, or prosecution of health care fraud. Any vacancy on the Board, other than by expiration of term, shall be filled by the Governor for the unexpired portion of the term. No person shall be eligible to serve on the Board for more than two full consecutive terms. Appointments shall be made for terms of four years each, except that appointments to fill vacancies shall be made for the unexpired terms. The Board shall meet at such times and places as it shall determine. It shall elect from its members a chairman who shall perform the usual duties of such office. The Board shall submit biennially a written report to the Governor and the General Assembly.

B. The Director shall be the executive officer of the Board but shall not be a member thereof.

C. The Director shall be vested with all the authority of the Board when it is not in session, subject to such rules and regulations as may be prescribed by the Board.

1984, c. 781; 1986, c. 440; 1989, c. 195; 1992, c. 107; 2012, c. 137.



§ 32.1-324.1. Authority to administer oaths, conduct hearings; obtaining relevant documents and other information

A. The Director of the Department of Medical Assistance Services or his designee is authorized in the exercise and performance of official functions, duties, and powers under the provisions of this title to hold and conduct hearings, to administer oaths, and to take testimony under oath. The Director is authorized to make an ex parte application to the Circuit Court for the City of Richmond for the issuance of a subpoena, in furtherance of any investigation within the jurisdiction of the Department, to request the attendance of witnesses and the production of any relevant records, memoranda, papers, and other documents. The Court is authorized to issue and compel compliance with such subpoena upon a showing of good cause. The Court, upon determining that good cause exists to believe that evidence may be destroyed or altered, may issue a subpoena requiring the production of evidence forthwith.

B. In accordance with federal and state law, the Director or his designee shall conduct hearings on determinations of eligibility or continued eligibility of applicants or recipients for services under the state plan for medical assistance. In addition to the authority conferred upon the Director by subsection A of this section, the Director or his designee, in connection with any such proceedings, may issue subpoenas requiring the attendance of witnesses and the production of records, memoranda, papers, and other documents.

C. Failure or refusal to comply with a subpoena issued pursuant to subsection B of this section shall be punishable as a Class 4 misdemeanor.

1986, c. 440; 1990, c. 383 .



§ 32.1-324.2. Director to facilitate communication

In carrying out his duties under this chapter, the Director shall report to the Governor and members of the General Assembly the activities of facilitating communication between the Department and providers and recipients of health care services.

1999, c. 965.



§ 32.1-324.3. Uninsured Medical Catastrophe Fund established

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Uninsured Medical Catastrophe Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. All contributions from income tax refunds and any other source shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund.

B. Moneys in the Fund shall be used solely for the purposes of providing a source of payment for medical treatment of uninsured medical catastrophes. An uninsured medical catastrophe shall include a life-threatening illness or injury requiring specialized medical treatment, hospitalization, or both. The Board shall promulgate regulations that (i) further define an uninsured medical catastrophe, (ii) establish procedures for distribution of moneys in the Fund to pay for the costs of treating uninsured medical catastrophes, (iii) establish application procedures, and (iv) establish criteria for eligibility for assistance from the Fund and the prioritization and allocation of available moneys among applicants for assistance from the Fund.

C. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director of Medical Assistance Services.

1999, c. 998.



§ 32.1-325. Board to submit plan for medical assistance services to U.S. Secretary of Health and Human Services pursuant to federal law; administration of plan; contracts with health care providers

A. The Board, subject to the approval of the Governor, is authorized to prepare, amend from time to time, and submit to the U.S. Secretary of Health and Human Services a state plan for medical assistance services pursuant to Title XIX of the United States Social Security Act and any amendments thereto. The Board shall include in such plan:

1. A provision for payment of medical assistance on behalf of individuals, up to the age of 21, placed in foster homes or private institutions by private, nonprofit agencies licensed as child-placing agencies by the Department of Social Services or placed through state and local subsidized adoptions to the extent permitted under federal statute;

2. A provision for determining eligibility for benefits for medically needy individuals which disregards from countable resources an amount not in excess of $3,500 for the individual and an amount not in excess of $3,500 for his spouse when such resources have been set aside to meet the burial expenses of the individual or his spouse. The amount disregarded shall be reduced by (i) the face value of life insurance on the life of an individual owned by the individual or his spouse if the cash surrender value of such policies has been excluded from countable resources and (ii) the amount of any other revocable or irrevocable trust, contract, or other arrangement specifically designated for the purpose of meeting the individual's or his spouse's burial expenses;

3. A requirement that, in determining eligibility, a home shall be disregarded. For those medically needy persons whose eligibility for medical assistance is required by federal law to be dependent on the budget methodology for Aid to Families with Dependent Children, a home means the house and lot used as the principal residence and all contiguous property. For all other persons, a home shall mean the house and lot used as the principal residence, as well as all contiguous property, as long as the value of the land, exclusive of the lot occupied by the house, does not exceed $5,000. In any case in which the definition of home as provided here is more restrictive than that provided in the state plan for medical assistance services in Virginia as it was in effect on January 1, 1972, then a home means the house and lot used as the principal residence and all contiguous property essential to the operation of the home regardless of value;

4. A provision for payment of medical assistance on behalf of individuals up to the age of 21, who are Medicaid eligible, for medically necessary stays in acute care facilities in excess of 21 days per admission;

5. A provision for deducting from an institutionalized recipient's income an amount for the maintenance of the individual's spouse at home;

6. A provision for payment of medical assistance on behalf of pregnant women which provides for payment for inpatient postpartum treatment in accordance with the medical criteria outlined in the most current version of or an official update to the "Guidelines for Perinatal Care" prepared by the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists or the "Standards for Obstetric-Gynecologic Services" prepared by the American College of Obstetricians and Gynecologists. Payment shall be made for any postpartum home visit or visits for the mothers and the children which are within the time periods recommended by the attending physicians in accordance with and as indicated by such Guidelines or Standards. For the purposes of this subdivision, such Guidelines or Standards shall include any changes thereto within six months of the publication of such Guidelines or Standards or any official amendment thereto;

7. A provision for the payment for family planning services on behalf of women who were Medicaid-eligible for prenatal care and delivery as provided in this section at the time of delivery. Such family planning services shall begin with delivery and continue for a period of 24 months, if the woman continues to meet the financial eligibility requirements for a pregnant woman under Medicaid. For the purposes of this section, family planning services shall not cover payment for abortion services and no funds shall be used to perform, assist, encourage or make direct referrals for abortions;

8. A provision for payment of medical assistance for high-dose chemotherapy and bone marrow transplants on behalf of individuals over the age of 21 who have been diagnosed with lymphoma, breast cancer, myeloma, or leukemia and have been determined by the treating health care provider to have a performance status sufficient to proceed with such high-dose chemotherapy and bone marrow transplant. Appeals of these cases shall be handled in accordance with the Department's expedited appeals process;

9. A provision identifying entities approved by the Board to receive applications and to determine eligibility for medical assistance, which shall include a requirement that such entities obtain accurate contact information, including the best available address and telephone number, from each applicant for medical assistance, to the extent required by federal law and regulations;

10. A provision for breast reconstructive surgery following the medically necessary removal of a breast for any medical reason. Breast reductions shall be covered, if prior authorization has been obtained, for all medically necessary indications. Such procedures shall be considered noncosmetic;

11. A provision for payment of medical assistance for annual pap smears;

12. A provision for payment of medical assistance services for prostheses following the medically necessary complete or partial removal of a breast for any medical reason;

13. A provision for payment of medical assistance which provides for payment for 48 hours of inpatient treatment for a patient following a radical or modified radical mastectomy and 24 hours of inpatient care following a total mastectomy or a partial mastectomy with lymph node dissection for treatment of disease or trauma of the breast. Nothing in this subdivision shall be construed as requiring the provision of inpatient coverage where the attending physician in consultation with the patient determines that a shorter period of hospital stay is appropriate;

14. A requirement that certificates of medical necessity for durable medical equipment and any supporting verifiable documentation shall be signed, dated, and returned by the physician, physician assistant, or nurse practitioner and in the durable medical equipment provider's possession within 60 days from the time the ordered durable medical equipment and supplies are first furnished by the durable medical equipment provider;

15. A provision for payment of medical assistance to (i) persons age 50 and over and (ii) persons age 40 and over who are at high risk for prostate cancer, according to the most recent published guidelines of the American Cancer Society, for one PSA test in a 12-month period and digital rectal examinations, all in accordance with American Cancer Society guidelines. For the purpose of this subdivision, "PSA testing" means the analysis of a blood sample to determine the level of prostate specific antigen;

16. A provision for payment of medical assistance for low-dose screening mammograms for determining the presence of occult breast cancer. Such coverage shall make available one screening mammogram to persons age 35 through 39, one such mammogram biennially to persons age 40 through 49, and one such mammogram annually to persons age 50 and over. The term "mammogram" means an X-ray examination of the breast using equipment dedicated specifically for mammography, including but not limited to the X-ray tube, filter, compression device, screens, film and cassettes, with an average radiation exposure of less than one rad mid-breast, two views of each breast;

17. A provision, when in compliance with federal law and regulation and approved by the Centers for Medicare & Medicaid Services (CMS), for payment of medical assistance services delivered to Medicaid-eligible students when such services qualify for reimbursement by the Virginia Medicaid program and may be provided by school divisions;

18. A provision for payment of medical assistance services for liver, heart and lung transplantation procedures for individuals over the age of 21 years when (i) there is no effective alternative medical or surgical therapy available with outcomes that are at least comparable; (ii) the transplant procedure and application of the procedure in treatment of the specific condition have been clearly demonstrated to be medically effective and not experimental or investigational; (iii) prior authorization by the Department of Medical Assistance Services has been obtained; (iv) the patient selection criteria of the specific transplant center where the surgery is proposed to be performed have been used by the transplant team or program to determine the appropriateness of the patient for the procedure; (v) current medical therapy has failed and the patient has failed to respond to appropriate therapeutic management; (vi) the patient is not in an irreversible terminal state; and (vii) the transplant is likely to prolong the patient's life and restore a range of physical and social functioning in the activities of daily living;

19. A provision for payment of medical assistance for colorectal cancer screening, specifically screening with an annual fecal occult blood test, flexible sigmoidoscopy or colonoscopy, or in appropriate circumstances radiologic imaging, in accordance with the most recently published recommendations established by the American College of Gastroenterology, in consultation with the American Cancer Society, for the ages, family histories, and frequencies referenced in such recommendations;

20. A provision for payment of medical assistance for custom ocular prostheses;

21. A provision for payment for medical assistance for infant hearing screenings and all necessary audiological examinations provided pursuant to § 32.1-64.1 using any technology approved by the United States Food and Drug Administration, and as recommended by the national Joint Committee on Infant Hearing in its most current position statement addressing early hearing detection and intervention programs. Such provision shall include payment for medical assistance for follow-up audiological examinations as recommended by a physician, physician assistant, nurse practitioner, or audiologist and performed by a licensed audiologist to confirm the existence or absence of hearing loss;

22. A provision for payment of medical assistance, pursuant to the Breast and Cervical Cancer Prevention and Treatment Act of 2000 (P.L. 106-354), for certain women with breast or cervical cancer when such women (i) have been screened for breast or cervical cancer under the Centers for Disease Control and Prevention (CDC) Breast and Cervical Cancer Early Detection Program established under Title XV of the Public Health Service Act; (ii) need treatment for breast or cervical cancer, including treatment for a precancerous condition of the breast or cervix; (iii) are not otherwise covered under creditable coverage, as defined in § 2701 (c) of the Public Health Service Act; (iv) are not otherwise eligible for medical assistance services under any mandatory categorically needy eligibility group; and (v) have not attained age 65. This provision shall include an expedited eligibility determination for such women;

23. A provision for the coordinated administration, including outreach, enrollment, re-enrollment and services delivery, of medical assistance services provided to medically indigent children pursuant to this chapter, which shall be called Family Access to Medical Insurance Security (FAMIS) Plus and the FAMIS Plan program in § 32.1-351. A single application form shall be used to determine eligibility for both programs;

24. A provision, when authorized by and in compliance with federal law, to establish a public-private long-term care partnership program between the Commonwealth of Virginia and private insurance companies that shall be established through the filing of an amendment to the state plan for medical assistance services by the Department of Medical Assistance Services. The purpose of the program shall be to reduce Medicaid costs for long-term care by delaying or eliminating dependence on Medicaid for such services through encouraging the purchase of private long-term care insurance policies that have been designated as qualified state long-term care insurance partnerships and may be used as the first source of benefits for the participant's long-term care. Components of the program, including the treatment of assets for Medicaid eligibility and estate recovery, shall be structured in accordance with federal law and applicable federal guidelines; and

25. A provision for the payment of medical assistance for otherwise eligible pregnant women during the first five years of lawful residence in the United States, pursuant to § 214 of the Children's Health Insurance Program Reauthorization Act of 2009 (P.L. 111-3).

B. In preparing the plan, the Board shall:

1. Work cooperatively with the State Board of Health to ensure that quality patient care is provided and that the health, safety, security, rights and welfare of patients are ensured.

2. Initiate such cost containment or other measures as are set forth in the appropriation act.

3. Make, adopt, promulgate and enforce such regulations as may be necessary to carry out the provisions of this chapter.

4. Examine, before acting on a regulation to be published in the Virginia Register of Regulations pursuant to § 2.2-4007.05, the potential fiscal impact of such regulation on local boards of social services. For regulations with potential fiscal impact, the Board shall share copies of the fiscal impact analysis with local boards of social services prior to submission to the Registrar. The fiscal impact analysis shall include the projected costs/savings to the local boards of social services to implement or comply with such regulation and, where applicable, sources of potential funds to implement or comply with such regulation.

5. Incorporate sanctions and remedies for certified nursing facilities established by state law, in accordance with 42 C.F.R. § 488.400 et seq. "Enforcement of Compliance for Long-Term Care Facilities With Deficiencies."

6. On and after July 1, 2002, require that a prescription benefit card, health insurance benefit card, or other technology that complies with the requirements set forth in § 38.2-3407.4:2 be issued to each recipient of medical assistance services, and shall upon any changes in the required data elements set forth in subsection A of § 38.2-3407.4:2, either reissue the card or provide recipients such corrective information as may be required to electronically process a prescription claim.

C. In order to enable the Commonwealth to continue to receive federal grants or reimbursement for medical assistance or related services, the Board, subject to the approval of the Governor, may adopt, regardless of any other provision of this chapter, such amendments to the state plan for medical assistance services as may be necessary to conform such plan with amendments to the United States Social Security Act or other relevant federal law and their implementing regulations or constructions of these laws and regulations by courts of competent jurisdiction or the United States Secretary of Health and Human Services.

In the event conforming amendments to the state plan for medical assistance services are adopted, the Board shall not be required to comply with the requirements of Article 2 (§ 2.2-4006 et seq.) of Chapter 40 of Title 2.2. However, the Board shall, pursuant to the requirements of § 2.2-4002, (i) notify the Registrar of Regulations that such amendment is necessary to meet the requirements of federal law or regulations or because of the order of any state or federal court, or (ii) certify to the Governor that the regulations are necessitated by an emergency situation. Any such amendments that are in conflict with the Code of Virginia shall only remain in effect until July 1 following adjournment of the next regular session of the General Assembly unless enacted into law.

D. The Director of Medical Assistance Services is authorized to:

1. Administer such state plan and receive and expend federal funds therefor in accordance with applicable federal and state laws and regulations; and enter into all contracts necessary or incidental to the performance of the Department's duties and the execution of its powers as provided by law.

2. Enter into agreements and contracts with medical care facilities, physicians, dentists and other health care providers where necessary to carry out the provisions of such state plan. Any such agreement or contract shall terminate upon conviction of the provider of a felony. In the event such conviction is reversed upon appeal, the provider may apply to the Director of Medical Assistance Services for a new agreement or contract. Such provider may also apply to the Director for reconsideration of the agreement or contract termination if the conviction is not appealed, or if it is not reversed upon appeal.

3. Refuse to enter into or renew an agreement or contract, or elect to terminate an existing agreement or contract, with any provider who has been convicted of or otherwise pled guilty to a felony, or pursuant to Subparts A, B, and C of 42 C.F.R. Part 1002, and upon notice of such action to the provider as required by 42 C.F.R. § 1002.212.

4. Refuse to enter into or renew an agreement or contract, or elect to terminate an existing agreement or contract, with a provider who is or has been a principal in a professional or other corporation when such corporation has been convicted of or otherwise pled guilty to any violation of § 32.1-314, 32.1-315, 32.1-316, or 32.1-317, or any other felony or has been excluded from participation in any federal program pursuant to 42 C.F.R. Part 1002.

5. Terminate or suspend a provider agreement with a home care organization pursuant to subsection E of § 32.1-162.13.

6. (Expires January 1, 2020) Provide payments or transfers pursuant to § 457 of the Internal Revenue Code to the deferred compensation plan described in § 51.1-602 on behalf of an individual who is a dentist or an oral and maxillofacial surgeon providing services as an independent contractor pursuant to a Medicaid agreement or contract under this section. Notwithstanding the provisions of § 51.1-600, an "employee" for purposes of Chapter 6 (§ 51.1-600 et seq.) of Title 51.1 shall include an independent contractor as described in this subdivision.

For the purposes of this subsection, "provider" may refer to an individual or an entity.

E. In any case in which a Medicaid agreement or contract is terminated or denied to a provider pursuant to subsection D, the provider shall be entitled to appeal the decision pursuant to 42 C.F.R. § 1002.213 and to a post-determination or post-denial hearing in accordance with the Administrative Process Act (§ 2.2-4000 et seq.). All such requests shall be in writing and be received within 15 days of the date of receipt of the notice.

The Director may consider aggravating and mitigating factors including the nature and extent of any adverse impact the agreement or contract denial or termination may have on the medical care provided to Virginia Medicaid recipients. In cases in which an agreement or contract is terminated pursuant to subsection D, the Director may determine the period of exclusion and may consider aggravating and mitigating factors to lengthen or shorten the period of exclusion, and may reinstate the provider pursuant to 42 C.F.R. § 1002.215.

F. When the services provided for by such plan are services which a marriage and family therapist, clinical psychologist, clinical social worker, professional counselor, or clinical nurse specialist is licensed to render in Virginia, the Director shall contract with any duly licensed marriage and family therapist, duly licensed clinical psychologist, licensed clinical social worker, licensed professional counselor or licensed clinical nurse specialist who makes application to be a provider of such services, and thereafter shall pay for covered services as provided in the state plan. The Board shall promulgate regulations which reimburse licensed marriage and family therapists, licensed clinical psychologists, licensed clinical social workers, licensed professional counselors and licensed clinical nurse specialists at rates based upon reasonable criteria, including the professional credentials required for licensure.

G. The Board shall prepare and submit to the Secretary of the United States Department of Health and Human Services such amendments to the state plan for medical assistance services as may be permitted by federal law to establish a program of family assistance whereby children over the age of 18 years shall make reasonable contributions, as determined by regulations of the Board, toward the cost of providing medical assistance under the plan to their parents.

H. The Department of Medical Assistance Services shall:

1. Include in its provider networks and all of its health maintenance organization contracts a provision for the payment of medical assistance on behalf of individuals up to the age of 21 who have special needs and who are Medicaid eligible, including individuals who have been victims of child abuse and neglect, for medically necessary assessment and treatment services, when such services are delivered by a provider which specializes solely in the diagnosis and treatment of child abuse and neglect, or a provider with comparable expertise, as determined by the Director.

2. Amend the Medallion II waiver and its implementing regulations to develop and implement an exception, with procedural requirements, to mandatory enrollment for certain children between birth and age three certified by the Department of Behavioral Health and Developmental Services as eligible for services pursuant to Part C of the Individuals with Disabilities Education Act (20 U.S.C. § 1471 et seq.).

3. Utilize, to the extent practicable, electronic funds transfer technology for reimbursement to contractors and enrolled providers for the provision of health care services under Medicaid and the Family Access to Medical Insurance Security Plan established under § 32.1-351.

I. The Director is authorized to negotiate and enter into agreements for services rendered to eligible recipients with special needs. The Board shall promulgate regulations regarding these special needs patients, to include persons with AIDS, ventilator-dependent patients, and other recipients with special needs as defined by the Board.

J. Except as provided in subdivision A 1 of § 2.2-4345, the provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.) shall not apply to the activities of the Director authorized by subsection I of this section. Agreements made pursuant to this subsection shall comply with federal law and regulation.

1984, c. 781; 1985, cc. 519, 532, 535, 564; 1986, cc. 393, 455; 1987, cc. 398, 446, 642; 1988, cc. 99, 215, 504, 790; 1989, c. 269; 1990, cc. 395, 793; 1993, cc. 298, 971; 1996, cc. 155, 201, 511, 788, 796, 946; 1997, cc. 671, 683, 730; 1998, cc. 56, 257, 459, 554, 558, 571, 631, 653, 709, 858, 875; 1999, cc. 818, 878, 967, 1005, 1024; 2000, cc. 484, 855, 888; 2001, cc. 334, 534, 663, 859; 2003, cc. 66, 71; 2004, cc. 125, 246, 855; 2006, cc. 396, 425; 2007, cc. 536, 873, 916; 2009, cc. 813, 840; 2010, cc. 305, 785, 790; 2012, cc. 367, 646, 689; 2014, cc. 196, 750.



§ 32.1-325.001. (Expires July 1, 2017) Asset verification for applicants and recipients of medical assistance; financial institutions to disclose certain records

A. As used in this section:

"Act" means the federal Right to Financial Privacy Act (12 U.S.C. § 3401 et seq.).

"Electronic financial record matching program" means a financial record matching program to be operated by the Department, or its agent, for the purpose of verifying assets of applicants, recipients, and other individuals with respect to eligibility for medical assistance services.

"Financial institution" shall have the same meaning as set forth in § 6.2-100.

"Financial record" means an original or copy of a record held by a financial institution pertaining to a customer's relationship with the financial institution or information known to have been derived from such record.

"Individual for whom a resource test is required" means an individual who is age 65 or older, or who has been determined to be blind or disabled by the Social Security Administration, or who meets the level of care for receipt of long-term care services or supports, or a spouse of any such individual, whose resources must be considered in determining eligibility for medical assistance.

B. The Department shall establish an electronic asset verification program for the purpose of verifying the assets of applicants for and recipients of medical assistance for whom a resource test is required to determine eligibility for medical assistance, in accordance with the requirements of 42 U.S.C. § 1396w. Such asset verification program shall consist of electronic financial record matching with financial institutions in the Commonwealth. The Department shall have in place a process for the acceptance of nonelectronic information transfer in cases in which the Department determines such accommodation is justified.

C. When the Department determines that financial records of an individual for whom a resource test is required are required in connection with a determination or redetermination of eligibility for medical assistance or the amount of medical assistance, the Department or its agent may request financial records of the individual from a financial institution. A financial institution doing business in the Commonwealth may provide financial records of an individual for whom a resource test is required to the Department, or its agent, upon receipt of such request.

D. An individual for whom a resource test is required shall provide the Department with authorization to verify assets in accordance with this section as part of the application process. The Department shall inform any person who provides authorization of the duration and scope of the authorization. Such authorization shall be deemed to meet the requirements of the federal Right to Financial Privacy Act for purposes of § 1103(a)(12 U.S.C. § 3403(a) of the Act), and notwithstanding the requirements of § 1104(a)(12 U.S.C. § 3404(a) of the Act), the Department shall not be required to furnish a copy of such authorization to a financial institution from which the Department or its agent is seeking financial records pursuant to this section. Certification requirements set forth in § 1103(a)(12 U.S.C. § 3413(a) of the Act) shall not apply to requests for financial records made by the Department for which the Department has obtained an authorization pursuant to this subsection. A request for financial records made by the Department, or its agent, in accordance with an authorization obtained in accordance with this subsection shall be deemed to meet the requirements of §§ 1102 and 1104(a)(3)(12 U.S.C. §§ 3402 and 3404(a)(3) of the Act), relating to a reasonable description of financial records.

Notwithstanding the requirements of § 1104(a)(1)(12 U.S.C. § 3404(a)(1) of the Act), such authorization shall remain effective until the earliest of:

1. The rendering of a final adverse decision regarding the applicant's eligibility for medical assistance under the state plan;

2. Such time as the recipient becomes ineligible for medical assistance under the state plan; or

3. The express revocation of the authorization by such individual made in writing and submitted to the Department.

E. Failure or refusal of an individual to provide an authorization pursuant to subsection D, or revocation of an authorization provided pursuant to subsection D by an individual for whom a resource test is required, may constitute grounds for denial or revocation of eligibility for medical assistance under the state plan.

F. The electronic financial records matching program established by the Department or its agent pursuant to this section shall:

1. Use electronic data exchanges, not to include facsimile transmissions;

2. Enable the Department to receive historical account information up to 60 months retrospectively from the date of the application for, or redetermination of eligibility for, medical assistance; and

3. Require financial institutions that choose to participate to respond to requests for information within a reasonable time, not to exceed 10 business days for requests for current account information and 30 calendar days for requests for historical account information.

G. Electronic asset verification pursuant to this section shall be subject to the cost reimbursement requirements of § 1115 (12 U.S.C. § 3415) of the Act and shall be performed at no cost to the applicant for or recipient of medical assistance. The Department, or its agent, shall reimburse financial institutions in an amount not to exceed reasonable costs incurred by the financial institution when complying with the requirements of this section.

H. Any data provided by a financial institution pursuant to this section shall be considered to be protected health information, as that term is defined in the federal Health Insurance Portability and Accountability Act (42 U.S.C. § 1320d et seq.), as amended. The Department shall not use such data for any purpose not related to the verification of assets for the purpose of determining eligibility for medical assistance. Subject to federal law, a financial institution shall be immune from civil or criminal liability for (i) any failure to disclose to any account holder or depositor that the name of the person has been received from the Department or that the financial institution has furnished financial records or information pertaining to the account holder or depositor to the Department pursuant to this section; (ii) any delays, errors, or omissions in conducting the data matches or in responding to other requests for records or information made pursuant to this section, when such delays, errors, or omissions result from circumstances beyond the control of the institution or from any unintentional, bona fide error, including but not limited to clerical or computer malfunction or programming; (iii) any disclosure to the Department, or to any authorized contractor or agents thereof, of any information, accounts, assets, financial records, or other information pursuant to this section; or (iv) any action or omission taken or omitted to be taken in good faith to comply with the requirements of this section.

2015, c. 652.



§ 32.1-325.01. Certain term life insurance considered resources

When making eligibility determinations for institutional or community-based care to be paid for by the Department, the Department shall consider as an uncompensated transfer all resources that are used by an applicant to purchase any term life insurance policy that does not have a benefit payable at death that will equal or exceed twice the sum of all premiums paid for such policy if such policy was purchased within thirty months prior to the date of application for assistance.

The provisions of this section shall not apply to term life insurance policies for pre-need funerals pursuant to § 54.1-2820, except that any benefits paid under such policy in excess of such actual expenses shall be subject to recovery by the Department of Medical Assistance Services for Medicaid payments made on behalf of the deceased insured. The provisions of this section shall not apply to any term life insurance policies purchased prior to the effective date of this law.

1993, c. 990 .



§ 32.1-325.02. Determinations of assets; disclaimers of interests to be considered uncompensated transfers of assets for Medicaid eligibility purposes under certain circumstances

A. When determining eligibility for medical assistance services, "assets" means, in regard to an individual, all income and resources of the individual and the individual's spouse, including, but not limited to, any income or resources which the individual or such individual's spouse is or becomes entitled to, but does not receive, because of any action by such individual or such individual's spouse, or by a person, including a court or administrative body, with legal authority to act in the place of or on behalf of the individual or such individual's spouse, or by any person, including any court or administrative body, acting at the direction of or upon the request of the individual or such individual's spouse.

B. For the sole purpose of determining eligibility for medical assistance services as provided in this title, Chapter 5 (§ 63.2-500 et seq.) of Title 63.2, and the regulations of the Department of Medical Assistance Services, any disclaimer of succession pursuant to Chapter 26 (§ 64.2-2600 et seq.) of Title 64.2 shall be considered an uncompensated transfer of assets equal to the value of any interest disclaimed by any person who would, by reason of the disclaimer of succession, retain Medicaid eligibility or become eligible for medical assistance within (i) 36 months of the date that the disclaimer instrument is filed with a court of competent jurisdiction when the disclaimer instrument relates to any property other than property passed through a trust or (ii) 60 months of the date that the disclaimer instrument is filed with a court of competent jurisdiction when the disclaimer instrument relates to payments from a trust or portions of a trust.

1994, c. 765; 2003, c. 253.



§ 32.1-325.03. Legal presence required for certain state and local public benefits; exceptions; definitions; proof of legal presence

A. In addition to meeting the existing eligibility requirements of the benefits applied for, no person who is not a United States Citizen or legally present in the United States shall receive medical services under this chapter, except for the following:

1. Medicaid benefits for those residing in long-term institutional facilities or participating in home and community based waivers on June 30, 1997, who were eligible for full Medicaid benefits shall continue to be eligible for Medicaid benefits at state expense if federal financial participation is not available;

2. Medicaid benefits for those who because of alien requirements pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104-193) (i) are under the age of 19 years and (ii) would be eligible for full Medicaid benefits if the alien requirements prior to the passage of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 were still in effect. However, such person upon reaching the age of 19 years shall comply with the provisions of this section; and

3. State or local public benefits that are mandated by Federal Law pursuant to 8 U.S.C. § 1621.

B. The determination of eligibility for public benefits as provided in this chapter shall be subject to the provisions of § 63.2-503.1, as applicable.

2005, cc. 867, 876.



§ 32.1-325.1. Adverse initial determination of overpayment; appeals of agency determinations

A. The Director shall make an initial determination as to whether an overpayment has been made to a provider in accordance with the state plan for medical assistance, the provisions of § 2.2-4019 and applicable federal law. The initial determination shall be issued within 180 days of the receipt of the appeal request. If the agency does not render a decision within 180 days, the decision is deemed to be in favor of the provider.

B. An appeal of the Director's initial determination concerning provider reimbursement shall be heard in accordance with § 2.2-4020 of the Administrative Process Act (§ 2.2-4020 et seq.) and the state plan for medical assistance provided for in § 32.1-325. The hearing officer appointed pursuant to § 2.2-4024 shall conduct the appeal and submit a recommended decision to the Director within 120 days of the agency's receipt of the appeal request. The Director shall consider the parties' exceptions and issue the final agency case decision within sixty days of receipt of the hearing officer's recommended decision. If the Director does not render a final agency case decision within sixty days of the receipt of the hearing officer's recommended decision, the decision is deemed to be in favor of the provider. The Director shall adopt the hearing officer's recommended decision unless to do so would be an error of law or Department policy. Any final agency case decision in which the Director rejects a hearing officer's recommended decision shall state with particularity the basis for rejection. Prior to a final agency case decision issued in accordance with § 2.2-4023, the Director may not undertake recovery of any overpayment amount paid to the provider through offset or other means. Once a final determination of overpayment has been made, the Director shall undertake full recovery of such overpayment whether or not the provider disputes, in whole or in part, the initial or the final determination of overpayment. Interest charges on the unpaid balance of any overpayment shall accrue pursuant to § 32.1-313 from the date the Director's determination becomes final. Nothing in § 32.1-313 shall be construed to require interest payments on any portion of overpayment other than the unpaid balance referenced herein.

C. The burden of proof in informal and formal administrative appeals is on the provider. The agency shall reimburse a provider for reasonable and necessary attorneys' fees and costs associated with an informal or formal administrative appeal if the provider substantially prevails on the merits of the appeal and the agency's position is not substantially justified, unless special circumstances would make an award unjust. In any case in which a provider has recovered attorneys' fees and costs associated with an informal or formal administrative appeal, the provider shall not be entitled to recover those same attorneys' fees and costs in a subsequent judicial proceeding.

D. Court review of final agency determinations concerning provider reimbursement shall be made in accordance with the Administrative Process Act (§ 2.2-4000 et seq.). In any case in which a final determination of overpayment has been reversed in a subsequent judicial proceeding, the provider shall be reimbursed that portion of the payment to which he is entitled plus any applicable interest, within thirty days of the subsequent judicial order.

1986, c. 441; 2000, c. 967.



§ 32.1-325.1:1. Definitions; recovery of overpayment for medical assistance services

A. For the purposes of this section, the following definitions shall apply:

"Agreement" means any contract executed for the delivery of services to recipients of medical assistance pursuant to subdivision D 2 of § 32.1-325.

"Successor in interest" means any person as defined in § 1-230 having stockholders, directors, officers, or partners in common with a health care provider for which an agreement has been terminated.

"Termination" means (i) the cessation of operations by a provider, (ii) the sale or transfer of the provider, (iii) the reorganization or restructuring of the health care provider, or (iv) the termination of an agreement by either party.

B. The Director of Medical Assistance Services shall collect by any means available to him at law any amount owed to the Commonwealth because of overpayment for medical assistance services. Upon making an initial determination that an overpayment has been made to the provider pursuant to § 32.1-325.1, the Director shall notify the provider of the amount of the overpayment. Such initial determination shall be made within the earlier of (i) four years, or (ii) 15 months after filing of the final cost report by the provider subsequent to sale of the facility or termination of the provider. The provider shall make arrangements satisfactory to the Director to repay the amount due. If the provider fails or refuses to make arrangements satisfactory to the Director for such repayment or fails or refuses to repay the Commonwealth for the amount due for overpayment in a timely manner, the Director may devise a schedule for reducing the Medicaid reimbursement due to any successor in interest.

C. In any case in which the Director is unable to recover the amount due for overpayment pursuant to subsection B, he shall not enter into another agreement with the responsible provider or any person who is the transferee, assignee, or successor in interest to such provider unless (i) he receives satisfactory assurances of repayment of all amounts due or (ii) the agreement with the provider is necessary in order to ensure that Medicaid recipients have access to the covered services rendered by the provider.

Further, to the extent consistent with federal and state law, the Director shall not enter into any agreement with a provider having any stockholder possessing a material financial interest, partner, director, officer, or owner in common with a provider which has terminated a previous agreement for participation in the medical assistance services program without making satisfactory arrangements to repay all outstanding Medicaid overpayment.

D. The provisions of this section shall not apply to successors in interest with respect to transfer of a medical care facility pursuant to contracts entered into before February 1, 1990.

1990, c. 389; 1994, c. 669; 1999, c. 1024; 2005, c. 839.



§ 32.1-325.2. Department is payor of last resort

A. Insurers, including group health plans as defined in § 607(1) of the Employee Retirement Income Security Act of 1974, self-insured plans, health services plans, service benefit plans, health maintenance organizations, managed care organizations, pharmacy benefits managers, or other parties that are, by statute, contract, or agreement legally responsible for payment of a claim for a health care item or service, are prohibited from including any clause in health care contracts which would exclude enrolling an individual or in making any payment for benefits to the individual or on the individual's behalf for health care when the individual is eligible for medical assistance.

B. The Department of Medical Assistance Services shall be the payor of last resort to any insurer, including a group health plan as defined in § 607(1) of the Employee Retirement Income Security Act of 1974, a self-insured plan, a health services plan, a service benefit plan, a health maintenance organization, a managed care organization, a pharmacy benefits manager, or other party that is, by statute, contract, or agreement legally responsible for payment of a claim for a health care item or service for persons eligible for medical assistance in the Commonwealth. The above entities, as a condition of doing business in the Commonwealth, shall comply with the requirements set forth in 42 U.S.C. 1396a (a) (25) (I) (i)-(iv).

C. To the extent the Department of Medical Assistance Services has made payment for medical services where a third party has a legal obligation to make payment for such services, the Commonwealth shall automatically acquire all rights to such payment from the third party.

D. To the extent the Department of Medical Assistance Services is permitted by law to obtain recoveries from third parties, actions at law for such recoveries shall be decided under the same laws, rules and standards including applicable bases of liability and defenses as would apply if the individual receiving the services had brought the action directly; provided that nothing herein shall affect the sovereign immunity of the Commonwealth.

E. The term "insurer" as used herein shall be deemed to include without limitation "insurance carriers."

1986, c. 550; 1994, c. 213; 1996, c. 851; 2007, c. 535.



§ 32.1-325.3. Disclosure or use of information for purpose not connected with medical assistance program; Department not subject to certain disclosure

The Board of Medical Assistance Services shall promulgate regulations consistent with federal law to provide safeguards against the use or disclosure of information concerning applicants for and recipients of medical assistance services for any purpose which is not directly connected with the administration of the state plan for medical assistance services.

Information in the possession or control of the Department concerning applicants for and recipients of medical assistance services shall not be subject to disclosure through discovery in litigation to which the Department is not a necessary party, unless the appropriate circuit court, for good cause shown, shall order such disclosure.

1989, c. 67; 1992, c. 107 .



§ 32.1-325.4. Penalty for violation

Any person who willfully violates or refuses, fails, or neglects to comply with any regulation or order of the Board or the Director promulgated pursuant to § 32.1-325.3 shall be guilty of a Class 1 misdemeanor.

1989, c. 67 .



§ 32.1-326. Director may make payments to or for eligible persons in state-owned medical facilities

The Director of Medical Assistance Services is authorized, subject to the state plan provided for in § 32.1-325 and any other regulations of the Board, to make payments to or on behalf of eligible persons in state-owned mental hospitals, nursing or geriatric units or other state-owned medical facilities.

1984, c. 781.



§ 32.1-326.1. Department to operate program of estate recovery

In accordance with applicable federal law and regulations, including those under Title XIX of the Social Security Act, the Department shall operate a program of estate recovery for all persons who receive payments or on whose behalf payments are made for Medicaid-financed nursing facility care by the Department. The amount recovered from the estate of a deceased recipient shall not exceed the amount of total Medicaid payments made on behalf of such recipient.

1993, cc. 193, 700 .



§ 32.1-326.2. Pilot school/community health centers

The Department of Medical Assistance Services, in cooperation with the Department of Education, shall, consistent with the biennium budget cycle, examine and may revise the funding and components of the pilot school/community health centers. Any revisions shall be designed to maximize access to health care for poor children, and to improve the funding by making use of every possible, cost-effective means, Medicaid reimbursement or program. Any revisions shall be focused on prevention of large costs for acute or medical care and may include, but not be limited to:

1. Funding sources and means of distribution for the state match which will clearly demonstrate that local governments are not funding the state match for these centers.

2. The benefits and drawbacks of allowing school divisions to provide services to disabled students as Medicaid providers.

3. The appropriate credentials of the providers of care in the school health centers, e.g., licensure by the Board of Education and compliance with federal requirements or licensure by a regulatory board within the Department of Health Professions.

4. Utilization of the individualized education plan, when signed by a physician, as the plan of care authorizing services.

5. Delivery of medically necessary services, such as rehabilitation services, psychiatric and psychological evaluations and therapy, transportation, and nursing.

6. Payment for Early and Periodic Screening, Diagnosis and Treatment (EPSDT) services, with proper medical oversight, in consultation with the students' primary care physicians.

7. The role of the Medallion and Options programs in regard to the school health centers and flexibility for school divisions regarding any required referrals.

Any funds necessary to support revisions to the school/community health center projects shall be included in the budget estimates for the departments, as appropriate.

1996, c. 864.



§ 32.1-326.3. Special education health services; memorandum of agreement between the Department of Education and the Department of Medical Assistance Services

A. The Department of Medical Assistance Services, in cooperation with the Department of Education, shall, consistent with the biennium budget cycle, examine and revise, as necessary, the regulations relating to the funding and components of special education services.

Any revisions shall be designed to maximize access to health care for poor children who are eligible for medical assistance services and are disabled and have been identified as eligible for special education, and to assist school divisions in the funding of medically necessary related services by making use of every possible, cost-effective means, Medicaid reimbursement or other program administered by the Department of Medical Assistance Services, including, but not limited to, the State Children's Health Insurance Plan pursuant to Title XXI of the United States Social Security Act, as approved by the federal Health Care Financing Administration at the time. Any revisions shall be based on the flexibility allowed to the states and be focused on avoiding large costs for acute or medical care and increasing children's access to health care, and shall include, but need not be limited to:

1. Rates for services which shall clearly identify that only the federal share shall be reimbursed for the special education health services and shall demonstrate that local governments are funding the state match for the special education health services provided by school divisions.

2. The benefits and drawbacks of allowing school divisions to provide services as Medicaid providers to disabled students.

3. The appropriate credentials of the providers of care, in compliance with federal requirements and with the approval of the Health Care Financing Administration, for special education health services; e.g., licensure by the Board of Education and licensure by the appropriate health regulatory board within the Department of Health Professions.

4. Delivery of medically necessary related services for special education students who are eligible for medical assistance services.

The services shall be limited to those services which are required by the student's Individualized Education Plan (IEP), shall be covered under the then-current state plan for medical assistance services, and may be provided, consistent with federal law and as approved by the Health Care Financing Administration, by a school division participating as a special education health services provider. Such services shall include, but need not be limited to, speech therapy, including such services when delivered by school speech-language pathologists licensed by the Board of Audiology and Speech-Language Pathology or those individuals who are directly supervised, at least twenty-five percent of the time, by such licensed speech-language pathologists; physical therapy; occupational therapy; psychiatric and psychological evaluations and therapy, including such services when delivered by school psychologists-limited licensed by the Board of Psychology; transportation between the student's home, the school or other site where health-related services are to be provided on those days when the student is scheduled to receive such services at the school or such other site; and skilled nursing services, such as health assessments, screening activities, nursing appraisals, nursing assessments, nursing procedures, medication assessment, medication monitoring, and medication administration.

5. The role of the Medallion, Medallion II, Options or other managed care programs in regard to the special education health services and coordination with school divisions regarding any required referrals.

B. Any funds necessary to support revisions to the special education health services shall be included in the budget estimates for the departments, as appropriate.

C. The Director of the Department of Medical Assistance Services or his designee and the Superintendent of Public Instruction or his designee shall develop and execute a memorandum of agreement relating to special education health services. This memorandum of agreement shall be revised on a periodic basis; however, the agreement shall, at a minimum, be revised and executed within six months of the inauguration of a new governor in order to maintain policy integrity.

D. The agreement shall include, but need not be limited to, (i) requirements for regular and consistent communications and consultations between the two departments and with school division personnel and officials and school board representatives; (ii) a specific and concise description and history of the federal Individuals with Disabilities Education Act (IDEA), a summary of school division responsibilities pursuant to the Individuals with Disabilities Education Act, and a summary of any corresponding state law which influences the scope of these responsibilities; (iii) a specific and concise summary of the then-current Department of Medical Assistance Services regulations regarding the special education health services; (iv) assignment of the specific responsibilities of the two state departments for the operation of special education health services; (v) a schedule of issues to be resolved through the regular and consistent communications process, including, but not limited to, ways to integrate and coordinate care between the Department of Medical Assistance Services' managed care providers and special education health services providers; (vi) a process for the evaluation of the services which may be delivered by school divisions participating as special education health services providers pursuant to Medicaid; (vii) a plan and schedule to reduce the administrative and paperwork burden of Medicaid participation on school divisions in Virginia; and (viii) a mechanism for informing primary care providers and other case management providers of those school divisions that are participating as Medicaid providers and for identifying such school divisions as Medicaid providers that are available to receive referrals to provide special education health services.

E. The Board of Medical Assistance Services shall cooperate with the Board of Education in developing a form to be included with the Individualized Education Plan (IEP) that shall be accepted by the Department of Medical Assistance Services as the plan of care (POC) and in collecting the data necessary to establish separate and specific Medicaid rates for the IEP meetings and other services delivered by school divisions to students.

The POC form shall (i) be consistent with the plan of care required by the Department of Medical Assistance Services of other Medicaid providers, (ii) allow for written updates, (iii) be used by all school divisions participating as Medicaid providers of special education health services, (iv) document the student's progress, and (v) be integrated and coordinated with the Department of Medical Assistance Services' managed care providers.

F. The Department of Medical Assistance Services shall consult with the Department of Education in preparing a consent form which (i) is separate from the IEP, (ii) includes a statement noting that such form is not part of the student's IEP, (iii) includes a release to authorize billing of school-based health services delivered to the relevant student by the school division, and (iv) shall be used by all school divisions participating in Medicaid reimbursement. This consent form shall be made available to the parents upon conclusion of the IEP meeting. The release shall allow for billing of school-based health services by Virginia school divisions to the Virginia Medicaid program and other programs operated by the Department of Medical Assistance Services.

G. The Department of Medical Assistance Services and the Department of Education shall also develop a cost-effective, efficient, and appropriate process to allow school divisions access to eligibility data for students for whom consent has been obtained.

H. The Board of Medical Assistance Services shall, when in compliance with federal law and regulation and approved by the Health Care Financing Administration, also (i) include, in its regulations which provide for reimbursement of school divisions participating in Medicaid as special education health services providers, a provision for reimbursement of mental health services delivered by licensed school psychologists-limited and a provision for reimbursement for services rendered to Medicaid-eligible students of speech-language pathology services delivered by school speech-language pathologists or those individuals who are directly supervised, at least twenty-five percent of the time, by such licensed speech-language pathologists; (ii) revise the limitations, established pursuant to relevant regulations and Virginia's state plan for medical assistance services, on services delivered by school divisions participating in Medicaid as special education health services providers, in effect on January 1, 1999, for physical therapy, occupational therapy, and speech, hearing, and language disorders when such services are rendered to children who are eligible for special education services and have IEPs requiring such services; (iii) cooperate with the Board of Education in developing a form to be included with the IEP that shall be accepted by the Department of Medical Assistance Services as the plan of care when signed by a physician or, when under such physician's supervision, his designee; (iv) cooperate with the Board of Education in collecting the data necessary to establish separate and specific rates for the IEP services delivered by school divisions to students with disabilities who are eligible for special education and for medical assistance services; and (v) analyze the data necessary for such rates and establish new rates for reimbursement of IEP meetings based on such data.

I. Services delivered by school divisions as participating providers in the Medicaid program or any other program operated by the Department of Medical Assistance Services shall not include any family planning, pregnancy or abortion services.

1999, cc. 967, 1005; 2002, c. 457.



§ 32.1-327. Claim against indigent's estate for payments made

In accordance with applicable federal law and regulations, including those under Title XIX of the Social Security amendments of 1965, the Department may make claim against the estate of an indigent or medically indigent person for the amount of any medical assistance payments made on his behalf by the Department. The Department may waive its claim if it determines that enforcement of the claim would result in substantial hardship to the heirs or dependents of the individual against whose estate the claim exists.

1984, c. 781.



§ 32.1-328. Repealed

Repealed by Acts 2003, c. 428, cl. 2.



§ 32.1-329. Repealed

Repealed by Acts 1999, c. 728, effective July 1, 2000.



§ 32.1-330. Preadmission screening required

All individuals who will be eligible for community or institutional long-term care services as defined in the state plan for medical assistance shall be evaluated to determine their need for nursing facility services as defined in that plan. The Department shall require a preadmission screening of all individuals who, at the time of application for admission to a certified nursing facility as defined in § 32.1-123, are eligible for medical assistance or will become eligible within six months following admission. For community-based screening, the screening team shall consist of a nurse, social worker or other assessor designated by the Department, and physician who are employees of the Department of Health or the local department of social services or a team of licensed physicians, nurses, and social workers at the Wilson Workforce and Rehabilitation Center (WWRC) for WWRC clients only. For institutional screening, the Department shall contract with acute care hospitals. The Department shall contract with other public or private entities to conduct required community-based and institutional screenings in addition to or in lieu of the screening teams described in this section in jurisdictions in which the screening team has been unable to complete screenings of individuals within 30 days of such individuals' application.

1984, c. 781; 1990, c. 716; 2003, c. 480; 2014, cc. 285, 413; 2015, c. 542.



§ 32.1-330.1. Department to implement premium assistance program for HIV-positive individuals

The Board of Medical Assistance Services shall from funds eligible for this purpose from Title II of the Ryan White Comprehensive AIDS Resources Emergency CARE Act (42 U.S.C. § 300ff-21 et seq.) or other funds appropriated or made available for this purpose, implement, and may promulgate any necessary regulations for implementation of, a premium assistance program for HIV-positive individuals which shall have, at minimum, the following characteristics:

1. Payment of health insurance premiums for individuals who are not eligible for Medicaid and who can document (i) HIV infection and inability to continue working for medical reasons and (ii) eligibility to continue their employer's group policy pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985;

2. Financial eligibility criteria allowing a maximum income of no more than 250 percent of the federal poverty guidelines and countable liquid assets of no more than $10,000 in value;

3. Funds eligible under Title II of the Ryan White CARE Act shall not be used toward copayments and deductible payments; and

4. Coverage of family members, if the HIV-infected person's policy is the sole source of health insurance.

1994, c. 200; 1996, c. 195; 2000, c. 870.



§ 32.1-330.2. Medicaid managed care programs; program information documents; plain language required

A. Whenever medical assistance services pursuant to this chapter are furnished through managed care programs, the Board of Medical Assistance Services shall require that all program information documents furnished recipients covered thereunder shall be written in nontechnical, readily understandable language, using words of common, everyday usage.

B. Each sponsor or administrator of any such managed care program shall test the readability of its program information documents by use of the Flesch Readability Formula, as set forth in Rudolf Flesch, The Art of Readable Writing (1949, as revised 1974), and no program information document shall be used unless it achieves a Flesch total readability score of forty or more. The requirements of this subsection shall not apply to language which is mandated by federal or state laws, regulations or agencies.

C. All program information documents within the scope of this section, and all amendments thereto, shall be filed with the Department of Medical Assistance Services in advance of their use and distribution, accompanied by certificates setting forth the Flesch scores and certifying compliance with the requirements of this section. Any program information document which is exempt from the requirements of subsection B shall be accompanied by a documentation of the federal or state law, regulation or agency mandate that authorizes the exemption.

D. For the purpose of this section, the term "program information documents" means all forms, brochures, handbooks or other documentation (i) provided recipients covered under Medicaid managed care programs, and (ii) describing the programs' medical care coverages and the rights and responsibilities of recipients covered thereunder. Further, the term "recipient" shall include potential recipients and recipients.

1996, c. 318.



§ 32.1-330.3. Operation of a pre-PACE plan or PACE plan; oversight by Department of Medical Assistance Services

A. Operation of a pre-PACE plan or PACE plan that participates in the medical assistance services program must be in accordance with a prepaid health plan contract or other PACE contract consistent with Chapter 6 of Title IV of the federal Balanced Budget Act of 1997 with the Department of Medical Assistance Services.

1. As used in this section, "pre-PACE" means of or associated with long-term care prepaid health plans (i) authorized by the U.S. Health Care Financing Administration pursuant to § 1903 (m)(2)(B) of Title XIX of the United States Social Security Act (42 U.S.C. § 1396b et seq.) and the state plan for medical assistance services as established pursuant to Chapter 10 (§ 32.1-323 et seq.) and (ii) which have signed agreements with the Department of Medical Assistance Services as long-term care prepaid health plans.

2. As used in this section, "PACE" means of or associated with long-term care health plans (i) authorized as programs of all-inclusive care for the elderly by Subtitle I (§ 4801 et seq.) of Chapter 6 of Title IV of the Balanced Budget Act of 1997, Pub. L. No. 105-33, 111 Stat. 528 et seq., §§ 4801-4804, 1997, pursuant to Title XVIII and Title XIX of the United States Social Security Act (42 U.S.C. § 1395eee et seq.), and the state plan for medical assistance services as established pursuant to Chapter 10 (§ 32.1-323 et seq.) and (ii) which have signed agreements with the Department of Medical Assistance Services as long-term care health plans.

B. All contracts and subcontracts shall contain an agreement to hold harmless the Department of Medical Assistance Services and pre-PACE and PACE enrollees in the event that a pre-PACE or PACE provider cannot or will not pay for services performed by the subcontractor pursuant to the contract or subcontract.

C. During the pre-PACE or PACE period, the plan shall have a fiscally sound operation as demonstrated by total assets being greater than total unsubordinated liabilities, sufficient cash flow and adequate liquidity to meet obligations as they become due, and a plan for handling insolvency approved by the Department of Medical Assistance Services.

D. The pre-PACE or PACE plan must demonstrate that it has arrangements in place in the amount of, at least, the sum of the following to cover expenses in the event of insolvency:

1. One month's total capitation revenue to cover expenses the month prior to insolvency; and

2. One month's average payment of operating expenses to cover potential expenses the month after the date of insolvency has been declared or operations cease.

The required arrangements to cover expenses shall be in accordance with the PACE Protocol as published by On Lok, Inc. in cooperation with the U.S. Health Care Financing Administration, as of April 14, 1995, or any successor protocol that may be agreed upon between the U.S. Health Care Financing Administration and On Lok, Inc.

Appropriate arrangements to cover expenses shall include one or more of the following: reasonable and sufficient net worth, insolvency insurance, letters of credit or parental guarantees.

E. Enrollment in a pre-PACE or PACE plan shall be restricted to those individuals who participate in programs authorized pursuant to Title XIX or Title XVIII of the United States Social Security Act, respectively.

F. Full disclosure shall be made to all individuals in the process of enrolling in the pre-PACE or PACE plan that services are not guaranteed beyond a 30-day period.

G. The Board of Medical Assistance Services shall establish a Transitional Advisory Group to determine license requirements, regulations and ongoing oversight. The Advisory Group shall include representatives from each of the following organizations: Department of Medical Assistance Services, Department of Social Services, Department of Health, Bureau of Insurance, Board of Medicine, Board of Pharmacy, Department for Aging and Rehabilitative Services, and a pre-PACE or PACE provider.

1997, cc. 414, 475; 1998, c. 318; 2012, cc. 803, 835.



§ 32.1-330.4. Uniform assessment instrument for PACE plans

Every individual who requests a screening for the purpose of enrollment in a PACE plan, as defined in § 32.1-330.3, shall be eligible for such screening, regardless of whether the individual is eligible under the state plan for medical assistance.

2014, c. 413.



§ 32.1-331. Repealed

Repealed by Acts 1989, c. 618 .



§ 32.1-331.1. Repealed

Repealed by Acts 1992, c. 200 .



§ 32.1-331.6. Repealed

Repealed by Acts 1992, c. 200 .



§ 32.1-331.12. Definitions

As used in this article:

"Board" means the Board of Medical Assistance Services.

"Committee" means the Medicaid Prior Authorization Advisory Committee established pursuant to this article.

"Department" means the Department of Medical Assistance Services.

"Director" means the Director of Medical Assistance Services.

"Drug" shall have the same meaning, unless the context otherwise dictates or the Board otherwise provides by regulation, as provided in the Drug Control Act (§ 54.1-3400 et seq.).

1993, c. 537 .



§ 32.1-331.13. Medicaid Prior Authorization Advisory Committee; membership

The Board shall amend the state plan and promulgate regulations to establish the Medicaid Prior Authorization Advisory Committee, composed of 11 members to be appointed by the Board. Five members shall be physicians, at least three of whom shall care for a significant number of Medicaid patients; four shall be pharmacists, two of whom shall be community pharmacists; one member shall be an individual receiving mental health services; and one member shall be a Medicaid recipient. A quorum for action of the Committee shall consist of six members. The members shall serve at the pleasure of the Board, and vacancies shall be filled in the same manner as the original appointment. The Board shall consider nominations made by The Medical Society of Virginia, the Old Dominion Medical Society, the Psychiatric Society of Virginia, the Virginia Pharmaceutical Association, the National Alliance on Mental Illness of Virginia and the Virginia Mental Health Consumers Association when making appointments to the Committee.

The Committee shall elect its own officers, establish its own procedural rules, and meet as needed or as called by the Board, the Director, or any two members of the Committee. The Department shall provide appropriate staffing to the Committee.

1993, c. 537; 1996, c. 515; 2012, cc. 476, 507.



§ 32.1-331.14. Duties of the Committee

A. The Committee shall make recommendations to the Board regarding drugs or categories of drugs to be subject to prior authorization and prior authorization requirements for prescription drug coverage under the state plan, as well as any subsequent amendments to or revisions of such prior authorization requirements from time to time. The Board may accept or reject such recommendations in whole or in part, and may amend or add to such recommendations, except that the Board may not add to the recommendation of drugs and categories of drugs to be subject to prior authorization.

B. In formulating its recommendations to the Board, the Committee shall not be deemed to be formulating regulations for the purposes of the Administrative Process Act (§ 2.2-4000 et seq.). The Committee shall, however, conduct public hearings prior to making such recommendations to the Board. The Committee shall give thirty days' written notice by mail of the time and place of its hearings and meetings to any manufacturer whose product is being reviewed by the Committee and to those manufacturers who request the Committee in writing that they be informed of such hearings and meetings. Such persons shall be afforded a reasonable opportunity to be heard and present information. In addition, the Committee shall give thirty days' notice of such public hearings to the public by publishing its intention to conduct hearings and meetings in the Calendar of Events of the Virginia Register of Regulations and a newspaper of general circulation located in Richmond.

C. In acting on the recommendations of the Committee, the Board shall be required to conduct further proceedings under the Administrative Process Act.

1993, c. 537 .



§ 32.1-331.15. Prior authorization of prescription drug products; coverage under state plan

A. The Committee shall review prescription drug products to recommend prior authorization under the state plan in accordance with this article and regulations promulgated by the Board. Such review may be initiated by the Director, the Committee itself, or by written request of the Board. The Committee shall complete its recommendations to the Board within no more than six months from receipt of any such request.

B. Coverage under the state plan for any drug requiring prior authorization shall not be approved unless the prescriber obtains prior approval of such use in accordance with regulations promulgated by the Board and procedures established by the Department.

In formulating its recommendations to the Board, the Committee shall consider the potential impact on patient care and the potential fiscal impact of prior authorization on pharmacy, prescriber, hospitalization and outpatient costs. Any proposed regulation making a drug or category of drugs subject to prior authorization shall be accompanied by a statement of the estimated impact of such action on pharmacy, prescriber, hospitalization and outpatient costs.

C. The Committee shall not review any drug for which it has recommended or the Board has required prior authorization within the previous 12 months, unless new or previously unavailable relevant and objective information is presented.

D. Confidential proprietary information identified as such by a manufacturer or supplier in writing in advance and furnished to the Committee or the Board pursuant to this article shall not be subject to the disclosure requirements of the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). The Board shall establish by regulation the means by which such confidential proprietary information shall be protected.

1993, c. 537; 2004, c. 855.



§ 32.1-331.16. Immunity

The members of the Committee and of the Board, as well as the staff of the Department, shall be immune, individually and jointly, from civil liability for any act, decision, or omission done or made in performance of their duties pursuant to this article while serving as a member of such Board, Committee, or staff provided that such act, decision, or omission is not done or made in bad faith or with malicious intent.

1993, c. 537 .



§ 32.1-331.17. Annual report to Joint Commission

The Committee shall report annually to the Joint Commission on Health Care regarding its recommendations for prior authorization of drug products.

1993, c. 537 .



§ 32.1-332. Repealed

Repealed by Acts 2009, c. 578, cl. 2.



§ 32.1-343. Definitions

As used in this chapter unless the context requires a different meaning:

"Board" means the Board of Medical Assistance Services.

"Director" means the Director of the Department of Medical Assistance Services.

"Indigent person" means a person who is a bona fide resident of the county or city, whether gainfully employed or not and who, either by himself or by those upon whom he is dependent, is unable to pay for required hospitalization or treatment. Residence shall not be established for the purpose of obtaining the benefits of this chapter. Migrant workers and aliens living in the United States illegally shall not be considered bona fide residents of the county or city for purposes of the State/Local Hospitalization Program.

1989, cc. 657, 746 .



§ 32.1-344. State/Local Hospitalization Program

There is hereby established within the Department of Medical Assistance Services the State/Local Hospitalization Program for indigent persons. With such funds as are appropriated for this purpose, the Director of the Department of Medical Assistance Services is authorized to administer this program and to expend state and local funds in accordance with the provisions of this chapter.

1989, cc. 657, 746 .



§ 32.1-345. Counties and cities required to participate; allocation and payment of funds to and payments by counties and cities

A. The governing body of each city and county in the Commonwealth shall participate in the State/Local Hospitalization Program for indigent persons established in this chapter.

B. The Director shall allocate annually to the counties and cities of the Commonwealth such funds as may be appropriated by the General Assembly for this program. The allocation of state funds shall be based on the estimated total cost of required services in each county and city less the funds which shall be provided by the counties and cities.

C. Each county and city shall provide funds for a share of the estimated total costs as determined by the Director. The share for each county and city shall be calculated by dividing its per capita revenue capacity by the statewide total per capita revenue capacity, as determined by the Commission on Local Government, and by multiplying the resulting ratio by an aggregate local share of twenty-five percent. Each local share shall be adjusted according to local income, as determined by dividing the median adjusted gross income for all state income tax returns in each county and city by the median adjusted gross income for all income tax returns statewide. However, no county or city shall contribute more than twenty-five percent to the total cost for providing required hospitalization and treatment for indigent persons. The Director of Medical Assistance Services shall report each year by December 1 to the Senate Committees on Education and Health and Finance and the House Committees on Health, Welfare and Institutions and Appropriations on the estimates of the costs of the program, based on trend analyses of the estimated costs of the actual local per capita demand.

D. Upon allocation of funds appropriated pursuant to subsection B of this section, each city and county shall remit within thirty days to the Department the amount determined to be the local share pursuant to subsection C of this section.

1989, cc. 657, 746; 1996, cc. 782, 792.



§ 32.1-346. Director to establish standards; reimbursement of services

A. The Director shall prescribe regulations setting forth the amount, duration and scope of medical services covered by the Program which shall be uniform in all localities. Such services shall consist only of inpatient and outpatient hospital services, services rendered in free-standing ambulatory surgical centers and local public health clinics by providers who have signed agreements to participate in the State/Local Hospitalization Program and are enrolled providers in the Medical Assistance Program. Services covered under the Program shall not exceed in amount, duration or scope those available to recipients of Medical Assistance Services as provided in the State Plan for Medical Assistance pursuant to Chapter 10 (§ 32.1-323 et seq.) of this title. Subject to the above, the Board may modify such coverage so long as uniformity of coverage is maintained throughout the Commonwealth.

B. Reimbursement for services under this Program shall be equal to that of the Medical Assistance Program pursuant to Chapter 10 of this title as follows:

1. The reimbursement rate per visit for outpatient hospital services shall be the same as that established by the Department of Medical Assistance Services for an intermediate office visit for an established patient;

2. The inpatient hospital reimbursement rate shall be consistent with the Medicaid inpatient rate methodology. However, no disproportionate share or medical education adjustment for SLH inpatient hospital reimbursement shall be provided;

3. Inpatient hospital stays for adults shall be limited to twenty-one days of covered hospitalization within sixty days for the same or similar diagnosis. The sixty day period shall begin with the initial hospital admission. Only twenty-one total medically necessary days shall be covered whether incurred for one or more hospital stays, in the same or multiple hospitals, during the sixty day period. Inpatient hospital admissions on Friday and Saturday shall not be covered except in cases of medical emergencies. Reimbursement of inpatient hospital days on behalf of individuals up to the age of twenty-one shall be for medically necessary stays in excess of twenty-one days as provided in the State Plan for Medical Assistance Services;

4. The hospital emergency room reimbursement rate per visit shall be the same as that rate established by the Department of Medical Assistance Services for an intermediate level, established patient emergency department visit; and

5. The outpatient surgical rate for hospitals and ambulatory surgical centers shall be the same as the rates established by the Department of Medical Assistance Services for the facility component for ambulatory surgical centers.

C. Procedures identified by the Department of Medical Assistance Services as outpatient surgical procedures shall be performed in an outpatient setting unless the inpatient care was medically necessary and outpatient surgery could not be safely performed, the surgical procedure was performed with other surgical procedures requiring inpatient admission or adequate outpatient facilities were not available.

D. Acceptance of payment for services by a provider under this Program shall constitute payment in full.

1989, cc. 657, 746; 1996, cc. 782, 792.



§ 32.1-347. Eligibility for Program; duty of the Department of Social Services and local welfare or social services agencies; data required

A. The Board of Medical Assistance Services shall promulgate regulations to establish uniform eligibility criteria by defining those persons who will qualify for payment for medical care under the Program. Such criteria shall include, but not be limited to, the following:

1. To be eligible, a person shall have net countable income, determined in accordance with the Board of Medical Assistance Services' regulations, equal to or less than 100 percent of the federal nonfarm poverty level as published for the then current year in the Code of Federal Regulations, except that localities which in fiscal year 1989 used an income level higher than 100 percent of the federal nonfarm poverty level may continue to use the same income level; and

2. To be eligible, a person shall have net countable resources, determined in accordance with the Board of Medical Assistance Services' regulations, equal to or less than the then current resource standards of the federal Supplemental Security Income Program.

Further, as a condition of eligibility, the Department of Medical Assistance Services shall require all legally competent applicants and recipients to assign to the Commonwealth any and all rights to third party benefits, whether contractual or otherwise, including medical support or payments, to which the applicants and recipients may be entitled. All applicants and recipients shall also agree to cooperate with the Department in obtaining such third party benefits. Such an assignment shall not preclude a court from apportioning sums which would be subject to the provisions of § 8.01-66.9.

B. Eligibility under this Program shall be determined by the Department of Social Services through the local boards of welfare or social services upon application for assistance under this program from residents of such localities. The eligibility criteria established by the Board pursuant to this section shall be used in processing all such applications. The local departments of welfare or social services shall certify to the applicant and Department of Medical Assistance Services within thirty days of receipt of each application whether the person applying meets such criteria.

C. Administrative appeal of adverse eligibility decisions shall be conducted by the Department using the procedures applicable to applicants for Medicaid benefits under the State Plan for Medical Assistance pursuant to Chapter 10 (§ 32.1-323 et seq.) of this title.

D. The State/Local Hospitalization Program shall be established in the books of the Comptroller so as to segregate the amounts appropriated and the amounts contributed thereto by the localities. No portion of the State/Local Hospitalization Program shall be used for a purpose other than that described in this chapter. Any state funds remaining at the end of the fiscal year shall not revert to the general fund but shall remain in the State/Local Hospitalization Program to be used as an offset to the calculated local share for the following year. Any local share money remaining at the end of the fiscal year or the biennium shall remain in the locality's account under the State/Local Hospitalization Program to be used by the Department as an offset to the calculated local share for the following year.

1989, cc. 657, 746; 1992, c. 104; 1994, c. 297; 1996, cc. 782, 792.



§ 32.1-348. Applicability of chapter

Nothing in this chapter shall be construed as relieving any hospital of its obligations under the Hill-Burton Act or any other similar federal or state law or agreement to provide unreimbursed care to indigent persons.

1989, cc. 657, 746 .



§ 32.1-349. Liability for excess payments

Any person who obtains benefits under this program to which he is not entitled shall be liable for any excess benefits received. If the recipient knew or reasonably should have known that he was not entitled to the excess benefits, he may also be liable for interest on the amount of the excess benefits at the judgment rate as defined in § 6.2-302 from the date upon which he knew or reasonably should have known that he had received excess benefits to the date on which repayment is made to the Commonwealth. No person shall be liable for payment of interest, however, when excess benefits were obtained as a result of errors made solely by the Department of Medical Assistance Services or any local welfare or social services agency.

Any payment erroneously made on behalf of a recipient or former recipient of this program may be recovered by the Department of Medical Assistance Services from the recipient or the recipient's income, assets or estate unless such property is otherwise exempted by state or federal law or regulation.

Any person who, on behalf of himself or another, obtains or attempts to obtain the benefits of this program by means of (i) willful false statement, (ii) willful misrepresentation or concealment of a material fact, or (iii) any other fraudulent scheme or device shall be liable for repayment of any excess benefits received, plus interest on the amount of the excess benefits at the rate of 1.5 percent per month for the period from the date upon which payment was made for such benefits to the date on which repayment is made to the Commonwealth.

All civil penalties collected pursuant to this section shall be deposited with the Comptroller for the State/Local Hospitalization Program in the same manner as the state and local shares.

1989, cc. 657, 746 .



§ 32.1-350. Fraudulently obtaining benefits; criminal penalty

A. Any person who engages in the following activities, on behalf of himself or another, shall be guilty of a Class 1 misdemeanor in addition to any other penalties provided by law:

1. Knowingly and willfully making or causing to be made any false statement or misrepresentation of a material fact in an application for eligibility under this program or in order to participate in or receive reimbursement from the program;

2. Knowingly and willfully concealing or failing to disclose any event affecting the initial or continued right of any individual to any benefits with an intent to secure fraudulently such benefits in a greater amount or quantity than is authorized or when no such benefit is authorized;

3. Knowingly and willfully failing to notify the local department of social services, through whom the benefits of this program were obtained, of changes in the circumstances of any recipient or applicant which could result in reduction or termination of the benefits;

4. Knowingly and willfully failing to provide any reports or data to the Department as required in this chapter.

B. Conviction of any provider or any employee or officer of such provider of any offense under this section shall also result in forfeiture of any payments due.

1989, cc. 657, 746; 2002, c. 747.



§ 32.1-351. Family Access to Medical Insurance Security Plan established

A. The Department of Medical Assistance Services shall amend the Virginia Children's Medical Security Insurance Plan to be renamed the Family Access to Medical Insurance Security (FAMIS) Plan. The Department of Medical Assistance Services shall provide coverage under the Family Access to Medical Insurance Security Plan for individuals under the age of 19 when such individuals (i) have family incomes at or below 200 percent of the federal poverty level or were enrolled on the date of federal approval of Virginia's FAMIS Plan in the Children's Medical Security Insurance Plan (CMSIP); such individuals shall continue to be enrolled in FAMIS for so long as they continue to meet the eligibility requirements of CMSIP; (ii) are not eligible for medical assistance services pursuant to Title XIX of the Social Security Act, as amended; (iii) are not covered under a group health plan or under health insurance coverage, as defined in § 2791 of the Public Health Service Act (42 U.S.C. § 300gg-91 (a) and (b)(1)); and (iv) meet both the requirements of Title XXI of the Social Security Act, as amended, and the Family Access to Medical Insurance Security Plan. Eligible children, residing in Virginia, whose family income does not exceed 200 percent of the federal poverty level during the enrollment period shall receive 12 continuous months of coverage as permitted by Title XXI of the Social Security Act.

B. The Department of Medical Assistance Services shall also provide coverage for children and pregnant women who meet the criteria set forth in clauses (i) through (iv) of subsection A during the first five years of lawful residence in the United States, pursuant to § 214 of the Children's Health Insurance Program Reauthorization Act of 2009 (P.L. 111-3).

C. Family Access to Medical Insurance Security Plan participants shall participate in cost-sharing to the extent allowed under Title XXI of the Social Security Act, as amended, and as set forth in the Virginia Plan for Title XXI of the Social Security Act. The annual aggregate cost-sharing for all eligible children in a family above 150 percent of the federal poverty level shall not exceed five percent of the family's gross income or as allowed by federal law and regulations. The annual aggregate cost-sharing for all eligible children in a family at or below 150 percent of the federal poverty level shall not exceed 2.5 percent of the family's gross income. The nominal copayments for all eligible children in a family shall not be less than those in effect on January 1, 2003. Cost-sharing shall not be required for well-child and preventive services including age-appropriate child immunizations.

D. The Family Access to Medical Insurance Security Plan shall provide comprehensive health care benefits to program participants, including well-child and preventive services, to the extent required to comply with federal requirements of Title XXI of the Social Security Act. These benefits shall include comprehensive medical, dental, vision, mental health, and substance abuse services, and physical therapy, occupational therapy, speech-language pathology, and skilled nursing services for special education students. The mental health services required herein shall include intensive in-home services, case management services, day treatment, and 24-hour emergency response. The services shall be provided in the same manner and with the same coverage and service limitations as they are provided to children under the State Plan for Medical Assistance Services.

E. The Virginia Plan for Title XXI of the Social Security Act shall include a provision that participants in the Family Access to Medical Insurance Security Plan who have access to employer-sponsored health insurance coverage, as defined in § 32.1-351.1, may, but shall not be required to, enroll in an employer's health plan, and the Department of Medical Assistance Services or its designee shall make premium payments to such employer's plan on behalf of eligible participants if the Department of Medical Assistance Services or its designee determines that such enrollment is cost-effective, as defined in § 32.1-351.1.

F. The Family Access to Medical Insurance Security Plan shall ensure that coverage under this program does not substitute for private health insurance coverage.

G. The health care benefits provided under the Family Access to Medical Insurance Security Plan shall be through existing Department of Medical Assistance Services' contracts with health maintenance organizations and other providers, or through new contracts with health maintenance organizations, health insurance plans, other similarly licensed entities, or other entities as deemed appropriate by the Department of Medical Assistance Services, or through employer-sponsored health insurance. All eligible individuals, insofar as feasible, shall be enrolled in health maintenance organizations.

H. The Department of Medical Assistance Services may establish a centralized processing site for the administration of the program to include responding to inquiries, distributing applications and program information, and receiving and processing applications. The Family Access to Medical Insurance Security Plan shall include a provision allowing a child's application to be filed by a parent, legal guardian, authorized representative or any other adult caretaker relative with whom the child lives. The Department of Medical Assistance Services may contract with third-party administrators to provide any additional administrative services. Duties of the third-party administrators may include, but shall not be limited to, enrollment, outreach, eligibility determination, data collection, premium payment and collection, financial oversight and reporting, and such other services necessary for the administration of the Family Access to Medical Insurance Security Plan. Any centralized processing site shall determine a child's eligibility for either Title XIX or Title XXI and shall enroll eligible children in Title XIX or Title XXI. A single application form shall be used to determine eligibility for Title XIX or Title XXI of the Social Security Act, as amended, and outreach, enrollment, re-enrollment and services delivery shall be coordinated with the FAMIS Plus program pursuant to § 32.1-325. In the event that an application is denied, the applicant shall be notified of any services available in his locality that can be accessed by contacting the local department of social services.

I. The Virginia Plan for Title XXI of the Social Security Act, as amended, shall include a provision that, in addition to any centralized processing site, local social services agencies shall provide and accept applications for the Family Access to Medical Insurance Security Plan and shall assist families in the completion of applications. Contracting health plans, providers, and others may also provide applications for the Family Access to Medical Insurance Security Plan and may assist families in completion of the applications.

J. The Department of Medical Assistance Services shall develop and submit to the federal Secretary of Health and Human Services an amended Title XXI plan for the Family Access to Medical Insurance Security Plan and may revise such plan as may be necessary. Such plan and any subsequent revisions shall comply with the requirements of federal law, this chapter, and any conditions set forth in the appropriation act. In addition, the plan shall provide for coordinated implementation of publicity, enrollment, and service delivery with existing local programs throughout the Commonwealth that provide health care services, educational services, and case management services to children. In developing and revising the plan, the Department of Medical Assistance Services shall advise and consult with the Joint Commission on Health Care.

K. Funding for the Family Access to Medical Insurance Security Plan shall be provided through state and federal appropriations and shall include appropriations of any funds that may be generated through the Virginia Family Access to Medical Insurance Security Plan Trust Fund.

L. The Board of Medical Assistance Services, or the Director, as the case may be, shall adopt, promulgate, and enforce such regulations pursuant to the Administrative Process Act (§ 2.2-4000 et seq.) as may be necessary for the implementation and administration of the Family Access to Medical Insurance Security Plan.

M. Children enrolled in the Virginia Plan for Title XXI of the Social Security Act prior to implementation of these amendments shall continue their eligibility under the Family Access to Medical Insurance Security Plan and shall be given reasonable notice of any changes in their benefit packages. Continuing eligibility in the Family Access to Medical Insurance Security Plan for children enrolled in the Virginia Plan for Title XXI of the Social Security Act prior to implementation of these amendments shall be determined in accordance with their regularly scheduled review dates or pursuant to changes in income status. Families may select among the options available pursuant to subsections D and F of this section.

N. The provisions of Chapter 9 (§ 32.1-310 et seq.) of this title relating to the regulation of medical assistance shall apply, mutatis mutandis, to the Family Access to Medical Insurance Security Plan.

O. In addition, in any case in which any provision set forth in Title 38.2 excludes, exempts or does not apply to the Virginia plan for medical assistance services established pursuant to Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq. (Medicaid), such exclusion, exemption or carve out of application to Title XIX of the Social Security Act (Medicaid) shall be deemed to subsume and thus to include the Family Access to Medical Insurance Security (FAMIS) Plan, established pursuant to Title XXI of the Social Security Act, upon approval of FAMIS by the federal Centers for Medicare & Medicaid Services as Virginia's State Children's Health Insurance Program.

1997, c. 679; 1999, c. 1034; 2000, cc. 824, 848; 2001, cc. 238, 735, 756; 2002, c. 640; 2003, cc. 66, 71, 521; 2005, c. 584; 2006, c. 428; 2007, c. 407; 2012, cc. 646, 689; 2014, cc. 9, 183.



§ 32.1-351.1. Assistance with employer-sponsored health insurance

A. For purposes of this chapter, "employer-sponsored health insurance" or "ESHI" means comprehensive health insurance offered by the employer when the employer contributes to the cost of dependent or family coverage as defined in the Virginia Plan for Title XXI of the Social Security Act, or as otherwise approved by the Centers for Medicare & Medicaid Services in the U.S. Department of Health and Human Services.

B. For purposes of this chapter, ESHI shall be deemed cost-effective when the payment by the Department of Medical Assistance Services for health insurance coverage of the enrollee or enrollees under the Family Access to Medical Insurance Security Plan shall be no greater than what would have otherwise been paid by the Department or its designee for the enrollee or enrollees.

C. If a family chooses to participate in ESHI and ESHI is deemed cost-effective, the Department of Medical Assistance Services shall contribute to the cost of ESHI for eligible dependent children for those program participants that have access to ESHI. Participants receiving ESHI under the Family Access to Medical Insurance Security Plan shall apply for the full premium contribution available from the employer. Those eligible for Family Access to Medical Insurance Security Plan with access to ESHI may enroll in their designated ESHI at the first available opportunity and shall be covered under the Family Access to Medical Insurance Security Plan until coverage under ESHI becomes available.

2000, cc. 824, 848; 2003, c. 513; 2009, c. 578.



§ 32.1-351.2. Children's Health Insurance Program Advisory Committee; purpose; membership; etc

The Department of Medical Assistance Services shall maintain a Children's Health Insurance Program Advisory Committee to assess the policies, operations, and outreach efforts for Family Access to Medical Insurance Security (FAMIS) and FAMIS Plus and to evaluate enrollment, utilization of services, and the health outcomes of children eligible for such programs. The Committee shall consist of no more than 20 members and shall include membership from appropriate entities, as follows: one representative of the Joint Commission on Health Care, the Department of Social Services, the Department of Health, the Department of Education, the Department of Behavioral Health and Developmental Services, the Virginia Health Care Foundation, various provider associations and children's advocacy groups; and other individuals with significant knowledge and interest in children's health insurance. The Committee may report on the current status of FAMIS and FAMIS Plus and make recommendations as deemed necessary to the Director of the Department of Medical Assistance Services and the Secretary of Health and Human Resources.

The Department of Medical Assistance Services shall enter into agreements with the Department of Education and the Department of Health to identify children who are eligible for free or reduced price school lunches or for services through the Women, Infants, and Children program (WIC) in order that the eligibility of such children for the Virginia Plan for Title XXI of the Social Security Act may be determined expeditiously.

2000, cc. 824, 848; 2002, c. 329; 2004, c. 301; 2009, cc. 813, 840.



§ 32.1-352. Virginia Family Access to Medical Insurance Security Plan Trust Fund

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Family Access to Medical Insurance Security Plan Trust Fund, hereinafter referred to as the "Fund." The Fund shall be established on the books of the Comptroller and shall be administered by the Director of the Department of Medical Assistance Services. The Fund shall consist of the premium differential, any and all employer contributions which may be solicited or received by the Department of Medical Assistance Services, grants, donations, gifts, and bequests, or any and all moneys designated for the Fund, from any source, public or private. As used in this section, "premium differential" means an amount equal to the difference between (i) 0.75 percent of the direct gross subscriber fee income derived from eligible contracts and (ii) the amount of license tax revenue generated pursuant to former subdivision A 4 of § 58.1-2501 with respect to eligible contracts. As used in this section, "eligible contract" means any subscription contract for any kind of plan classified and defined in § 38.2-4201 or 38.2-4501 issued other than to (i) an individual or (ii) a primary small group employer if income from the contract is subject to license tax at the rate of 2.25 percent pursuant to former subsection D of § 38.2-4229.1. The Department of Taxation shall annually, on or before June 30, calculate the premium differential for the immediately preceding taxable year and notify the Comptroller of the Commonwealth to transfer such amount to the Virginia Family Access to Medical Insurance Security Plan Trust Fund as established on the books of the Comptroller.

B. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely to support the Virginia Family Access to Medical Insurance Security Plan in accordance with the requirements of Title XXI of the Social Security Act, as amended, the Commonwealth's plan for the State Children's Health Insurance Program (SCHIP), as established in Subtitle J of the federal Balanced Budget Act of 1997 (P. L. 105-33), and any conditions set forth in the appropriation act.

C. The Director of the Department of Medical Assistance Services shall report annually on December 1 to the Governor, the General Assembly, and the Joint Commission on Health Care on the status of the Fund, the number of children served by this program, the costs of such services, and any issues related to the Virginia Family Access to Medical Insurance Security Plan that may need to be addressed.

1997, c. 679; 1999, c. 1034; 2000, cc. 824, 848; 2011, c. 850; 2013, cc. 136, 210.



§ 32.1-353. Rights and responsibilities

This chapter shall not be construed as creating any legally enforceable right or entitlement to benefits under the Family Access to Medical Insurance Security Plan under Title XXI of the Social Security Act, as amended, on the part of any person or any right or entitlement to participation. The Department of Medical Assistance Services shall enroll applicants into the Family Access to Medical Insurance Security Plan under Title XXI to the extent funds are made available or as directed by the appropriation act. The Family Access to Medical Insurance Security Plan and any benefits provided thereunder shall not be assistance or public assistance pursuant to Chapter 5 (§ 63.2-500 et seq.) of Title 63.2.

1997, c. 679; 2000, cc. 824, 848.



§ 32.1-353.1. Certified nursing facility education initiative; purpose

The General Assembly finds that early identification of potential certified nursing facility deficiencies, coupled with the opportunity to correct any such problems, will improve quality of care and life to certified nursing facility residents in the Commonwealth. In order to implement the General Assembly's finding, early on-site training and assistance shall be provided to certified nursing facilities that are found not in substantial compliance with long-term care requirements and that meet certain requirements as set forth in the Nursing Facility Quality Improvement Program developed pursuant to § 32.1-353.3.

Creative and innovative approaches to the provision of long-term care services may also be explored. Such measures can best be accomplished by using the data, expertise, and knowledge of representatives of state government and representatives from the consumer, long-term care provider, and business communities. For this reason, the Board of Medical Assistance Services, assisted by the Department of Medical Assistance Services, shall administer the education initiatives for certified nursing facility care established by this chapter.

2000, c. 475; 2003, c. 481; 2007, c. 474.



§ 32.1-353.2. Definitions

As used in this chapter:

"Board" means the Board of Medical Assistance Services.

"Certified nursing facility" means any skilled nursing facility, skilled care facility, intermediate care facility, nursing or nursing care facility, or nursing home, whether freestanding or a portion of a freestanding medical care facility, that is certified for participation as a Medicare or Medicaid provider, or both, pursuant to Title XVIII and Title XIX of the United States Social Security Act, as amended, and § 32.1-137.

"Civil money penalty funds" means those funds collected by the Department of Medical Assistance Services for enforcement of certified nursing facility remedies pursuant to Title XIX of the Social Security Act.

"Director" means the Director of the Department of Medical Assistance Services.

2000, c. 475; 2003, c. 481; 2007, c. 474.



§ 32.1-353.3. Authorization to expend civil money penalty funds

A. The Department of Medical Assistance Services, as administrator of the state Medicaid program, maintains a fund comprised of civil money penalties received from nursing facilities as a result of enforcement of federal survey requirements. Pursuant to federal regulations, such funds shall be used for the protection of the health or property of certified nursing facility residents.

B. In addition to the remedies specified in subsection A, the Director shall establish a Nursing Facility Quality Improvement Program in compliance with all applicable federal and state regulations designed to improve the health, safety, and welfare of residents in nursing facilities. The Director shall develop the Nursing Facility Quality Improvement Program in cooperation with affected state agencies, representatives of the nursing facility provider community, and advocacy groups.

2000, c. 475; 2003, c. 481; 2007, c. 474.



§ 32.1-353.4. Repealed

Repealed by Acts 2007, c. 474, cl. 2.



§ 32.1-353.6. Repealed

Repealed by Acts 2003, c. 481, cl. 2.



§ 32.1-354. Definitions

As used in this chapter, unless the context clearly indicates otherwise:

"Agreement" means the agreement or agreements between the Commonwealth, as seller of the Tobacco Assets, and the Corporation, as purchaser of the Tobacco Assets. The sale by the Commonwealth of the Tobacco Assets pursuant to any such agreement shall be a true sale and not a borrowing.

"Board" means the Board of Trustees of the Foundation appointed pursuant to § 32.1-357.

"Corporation" means the Tobacco Settlement Financing Corporation as created under state law.

"Director" means the director of the Foundation appointed pursuant to § 32.1-358.

"Endowment" means the Virginia Tobacco Settlement Foundation Endowment established pursuant to § 32.1-361.1.

"Foundation" means the Virginia Foundation for Healthy Youth, created pursuant to § 32.1-355.

"Foundation Allocation" means 10 percent of the annual amount received under the Master Settlement Agreement by the Commonwealth, or that would have been received but for the sale of such allocation pursuant to an agreement, between the starting and ending dates specified in the agreement.

"Fund" means the Virginia Tobacco Settlement Fund established pursuant to § 32.1-360.

"Period of sale" means the time during which a purchase under an agreement is entitled to receive the Foundation Allocation.

"Tobacco Assets" means all right, title, and interest in and to the portion of the Foundation Allocation that may be sold to the Corporation from time to time.

1999, cc. 880, 962; 2007, c. 345; 2009, cc. 424, 554.



§ 32.1-355. Virginia Foundation for Healthy Youth created; purposes

The Virginia Foundation for Healthy Youth (VFHY) is hereby created as a body corporate and a political subdivision of the Commonwealth and as such shall have, and is hereby vested with, all of the politic and corporate powers as are set forth in this chapter. The Foundation is established for the purposes of determining the appropriate recipients of moneys in the Virginia Tobacco Settlement Fund and causing distribution of such moneys for the purposes provided in this chapter.

The Foundation shall have a division known as the Virginia Tobacco Settlement Foundation (VTSF) to assist in financing efforts to restrict the use of tobacco products by minors through such means as educational and awareness programs on the health effects of tobacco use on minors and enforcement of laws restricting the distribution of tobacco products to minors. Additionally, a division of the Foundation known as Virginia Youth Obesity Prevention (VYOP) may use moneys from the Fund to assist in financing efforts to reduce childhood obesity through such means as educational and awareness programs, implementing evidence-based practices, and assisting schools and communities with policies and programs. The Foundation shall have only those powers enumerated in § 32.1-356.

1999, cc. 880, 962; 2009, cc. 424, 554.



§ 32.1-356. Powers of the Foundation

The Foundation is hereby granted all powers necessary or appropriate to carry out and effectuate its corporate purposes, including, without limitation, the following:

1. To have official seals and to alter the same at pleasure;

2. To maintain an office at such place or places within this Commonwealth as it may designate;

3. To accept, hold, and administer moneys, grants, securities, or other property transferred, given, or bequeathed to the Foundation, absolutely or in trust, for the purposes for which the Foundation is created;

4. To determine how moneys in the Fund are to be distributed and to authorize distribution of moneys in the Fund to entities whose goal is to discourage, eliminate or prevent the use of tobacco products by minors and to reduce childhood obesity in the Commonwealth, on such terms and in such amounts as determined by the Board;

5. To deposit moneys from the Fund to the Endowment as determined by the Board;

6. To make and execute contracts and all other instruments and agreements necessary or convenient for the exercise of its powers and functions;

7. To appoint and prescribe the duties of such officers, agents, employees, advisors, and consultants as may be necessary to carry out its functions, and to fix and pay such compensation to them for their services as the Foundation may determine;

8. To adopt and from time to time amend and repeal bylaws, not inconsistent with this chapter, to carry into effect the powers and purposes of the Foundation;

9. To receive and accept aid, grants, contributions and cooperation of any kind from any source for the purposes of this chapter subject to such conditions, acceptable to the Foundation, upon which such aid, grants, contributions and cooperation may be made;

10. To do any lawful act necessary or appropriate to carry out the powers herein granted or reasonably implied, including use of whatever lawful means may be necessary and appropriate to recover any payments wrongfully made from the Fund.

1999, cc. 880, 962; 2007, c. 345; 2009, cc. 424, 554.



§ 32.1-357. Board of Trustees; appointment; officers; quorum; executive committee; compensation and expenses

A. (Effective until July 1, 2018) The Foundation shall be governed and administered by a Board of Trustees consisting of 23 members. Two members shall be appointed by the Speaker of the House of Delegates from among the membership of the House of Delegates, one representing rural interests and one representing urban interests; two members shall be appointed by the Senate Committee on Rules, one representing rural interests and one representing urban interests, from among the membership of the Senate; two members shall be the Commissioner of the Department of Health or his designee and the Chairman of the Alcoholic Beverage Control Board or his designee; and 17 nonlegislative citizen members shall be appointed by the Governor, subject to confirmation by the General Assembly, as follows: (i) five designated representatives of public health organizations, such as the American Cancer Society, American Heart Association, Virginia Pediatric Society, Virginia Academy of Family Physicians, Virginia Dental Association, American Lung Association of Virginia, Medical Society of Virginia, Virginia Association of School Nurses, Virginia Nurses Association, and the Virginia Thoracic Society; (ii) four health professionals in the fields of oncology, cardiology, pulmonary medicine, and pediatrics; and (iii) eight citizens at large, including two youths. Of the eight citizen at large members, three adults shall be appointed by the Governor from a list of six provided by members of the General Assembly appointed to the Foundation and one member who is under the age of 18 years shall be appointed by the Governor from a list of three provided by the members of the General Assembly appointed to the Foundation.

Legislative members and the Commissioner of the Department of Health and the Chairman of the Alcoholic Beverage Control Board shall serve terms coincident with their terms of office. Following the initial staggering of terms, nonlegislative citizen members shall serve four-year terms. Vacancies in the membership of the Board shall be filled by appointment for the unexpired portion of the term. Vacancies shall be filled in the same manner as the original appointments. Legislative members may be reappointed for successive terms. No nonlegislative citizen member shall be eligible to serve for more than two successive four-year terms; however, after the expiration of a term of three years or less, or after the expiration of the remainder of a term to which he was appointed to fill a vacancy, two additional terms may be served by such member if appointed thereto. Immediately after such appointment, the members shall enter upon the performance of their duties.

A. (Effective July 1, 2018) The Foundation shall be governed and administered by a Board of Trustees consisting of 23 members. Two members shall be appointed by the Speaker of the House of Delegates from among the membership of the House of Delegates, one representing rural interests and one representing urban interests; two members shall be appointed by the Senate Committee on Rules, one representing rural interests and one representing urban interests, from among the membership of the Senate; two members shall be the Commissioner of the Department of Health or his designee and the Chairman of the Board of Directors of the Virginia Alcoholic Beverage Control Authority or his designee; and 17 nonlegislative citizen members shall be appointed by the Governor, subject to confirmation by the General Assembly, as follows: (i) five designated representatives of public health organizations, such as the American Cancer Society, American Heart Association, Virginia Pediatric Society, Virginia Academy of Family Physicians, Virginia Dental Association, American Lung Association of Virginia, Medical Society of Virginia, Virginia Association of School Nurses, Virginia Nurses Association, and the Virginia Thoracic Society; (ii) four health professionals in the fields of oncology, cardiology, pulmonary medicine, and pediatrics; and (iii) eight citizens at large, including two youths. Of the eight citizen at large members, three adults shall be appointed by the Governor from a list of six provided by members of the General Assembly appointed to the Foundation and one member who is under the age of 18 years shall be appointed by the Governor from a list of three provided by the members of the General Assembly appointed to the Foundation.

Legislative members and the Commissioner of the Department of Health and the Chairman of the Board of Directors of the Virginia Alcoholic Beverage Control Authority shall serve terms coincident with their terms of office. Following the initial staggering of terms, nonlegislative citizen members shall serve four-year terms. Vacancies in the membership of the Board shall be filled by appointment for the unexpired portion of the term. Vacancies shall be filled in the same manner as the original appointments. Legislative members may be reappointed for successive terms. No nonlegislative citizen member shall be eligible to serve for more than two successive four-year terms; however, after the expiration of a term of three years or less, or after the expiration of the remainder of a term to which he was appointed to fill a vacancy, two additional terms may be served by such member if appointed thereto. Immediately after such appointment, the members shall enter upon the performance of their duties.

B. The Foundation shall appoint from the membership of the Board a chairman and vice-chairman, both of whom shall serve in such capacities at the pleasure of the Foundation. The chairman, or in his absence, the vice-chairman, shall preside at all meetings of the Board. A majority of the members of the Board serving at any one time shall constitute a quorum for the transaction of business. The Board shall meet annually or more frequently at the call of the chairman.

The Board may establish an executive committee composed of the chairman, vice-chairman, and three additional members elected by the Board from its membership. The chairman of the Board shall serve as the chairman of the executive committee and shall preside over its meetings. In the absence of the chairman, the vice-chairman shall preside. The executive committee may exercise the powers and transact the business of the Board in the absence of the Board or when otherwise directed or authorized by the Board. A majority of the members of the executive committee shall constitute a quorum for the transaction of business. Any actions or business conducted by the executive committee shall be acted upon by the full board as soon as practicable.

C. Legislative members shall receive such compensation as provided in § 30-19.12 and nonlegislative citizen members shall receive compensation as provided in § 2.2-2813 for their services. All members shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties as provided by §§ 2.2-2813 and 2.2-2825. Such compensation and expenses shall be paid from the Fund.

D. Notwithstanding the provisions of any other law, no officer or employee of the Commonwealth shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of membership on the Board or his service to the Foundation.

E. Members of the Board and employees of the Foundation shall be subject to the standards of conduct set forth in the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.) and may be removed from office for misfeasance, malfeasance, nonfeasance, neglect of duty, or misconduct in the manner set forth therein.

1999, cc. 880, 962; 2000, c. 1067; 2004, c. 1000; 2005, c. 19; 2015, cc. 38, 730.



§ 32.1-358. Appointment of director; counsel to the Board and Foundation

A. Subject to confirmation by the General Assembly, the Governor shall appoint a director, whose compensation shall be determined by the Board, subject to approval by the Governor, and who shall also be the secretary of the Board. The director shall administer, manage and direct the affairs and business of the Foundation in accordance with the provisions of this chapter, subject to the policies, control and direction of the Board. The Board may employ technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. The Board may delegate to one or more of its agents or employees such administrative duties as it may deem proper. The actual expenses incurred in the performance of such duties shall be paid from the Fund.

B. The Office of the Attorney General shall provide counsel to the Board and the Foundation.

1999, cc. 880, 962; 2000, c. 1067.



§ 32.1-359. Duties of the Board

The Board shall perform the following duties:

1. Establish specific criteria and procedures governing decisions by the Foundation to cause the moneys obtained from the Master Settlement Agreement in the Fund to be primarily distributed to entities for use in the discouragement, elimination or prevention of the use of tobacco products by minors. Additionally, the Foundation may distribute moneys in the Fund obtained primarily from public grants and private funding sources to reduce childhood obesity;

2. Establish requirements that every recipient of money distributed from the Fund establish and maintain policies that restrict the use of tobacco products by minors, as provided in § 32.1-361;

3. Evaluate the proposals for the use of the assets of the Fund in accordance with the criteria established by the Board and the provisions of this chapter;

4. Evaluate the implementation and results of all efforts receiving support from the Foundation; and

5. Determine amounts to be deposited from time to time from the Fund to the Endowment.

1999, cc. 880, 962; 2007, c. 345; 2009, cc. 424, 554.



§ 32.1-360. Virginia Tobacco Settlement Fund

There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Tobacco Settlement Fund. The Fund shall be established on the books of the Comptroller. Subject to the sale of all or any portion of the Foundation Allocation, 10 percent of the annual amount received by the Commonwealth from the Master Settlement Agreement shall be paid into the state treasury and credited to the Fund. In the event of such sale (i) the Foundation Allocation shall be paid in accordance with the agreement for the period of sale and (ii) the fund shall receive amounts withdrawn from the Endowment in accordance with § 32.1-361.1. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes described in this chapter. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written authorization signed by the chairman of the Board or his designee. Moneys in the Fund shall be used for the purposes of discouraging, eliminating or preventing the use of tobacco products by minors, including but not limited to educational and awareness programs on the health effects of tobacco use on minors and laws restricting the distribution of tobacco products to minors. Moneys may also be used for the purpose of reducing childhood obesity, including but not limited to educational and awareness programs, implementing evidence-based practices, and assisting schools and communities with related policies and programs.

1999, cc. 880, 962; 2007, c. 345; 2009, cc. 424, 554.



§ 32.1-361. Use of moneys distributed

Any recipient of any moneys distributed from the Fund pursuant to this chapter shall be required, as a condition precedent to the release of such moneys to such entity, to establish and maintain policies restricting or preventing tobacco use by minors. The Foundation shall (i) establish criteria for determining whether an entity's policies support the restriction of tobacco use by minors and (ii) monitor the distribution of such moneys to ensure that the recipients of such funds are in compliance with the provisions of this section.

1999, cc. 880, 962; 2009, cc. 424, 554.



§ 32.1-361.1. Virginia Foundation for Healthy Youth Endowment

A. There is hereby established in the state treasury a special fund to be designated the "Virginia Foundation for Healthy Youth Endowment" (the Endowment). The Endowment shall receive any proceeds from any sale of all or any portion of the Foundation Allocation, deposits from the Fund as determined by the Board pursuant to subdivision 5 of § 32.1-356, and any gifts, grants, and contributions that are specifically designated for inclusion in such Endowment. No part of the Endowment, neither corpus nor income, or interest thereon, shall revert to the general fund of the state treasury. The Endowment shall be under the management and control of the Treasury Board and the Treasury Board shall have such powers and authority as may be necessary to exercise such management and control consistent with the provisions of this section. The income of the Endowment shall be paid out, not less than annually, to the Fund. In addition, up to 10 percent of the corpus of the Endowment shall be paid to the Fund annually upon request of the Board to the Treasury Board; provided, however, that upon two-thirds vote of the Board, up to 15 percent of the corpus of the Endowment shall be so paid. No use of proceeds shall be made that would cause bonds issued on a tax-exempt basis to be considered taxable. For purposes of this section, "income" of the Endowment means at the time of determination the lesser of the available cash in, or the realized investment income for the applicable period of the Endowment, and "corpus" of the endowment means at the time of determination the sum of the proceeds from the sale of all or any portion of the Foundation Allocation, deposits from the Fund as determined by the Board pursuant to subdivision 5 of § 32.1-356, any gifts, grants, and contributions that have been credited to such Endowment, and any income not appropriated and withdrawn from the Endowment before June 30 of each year, less withdrawals from the corpus. Determinations by the Treasury Board, or the State Treasurer on behalf of the Treasury Board, as to the amount of income or the amount of the corpus shall be conclusive.

B. The Treasury Board shall serve as trustee of the Endowment and the corpus and income of the Endowment shall be withdrawn and credited to the Fund by order of the Treasury Board as provided in subsection A. The State Treasurer shall be custodian of the funds credited to the Endowment. The Treasury Board shall have full power to invest and reinvest funds credited to the Endowment in accordance with the provisions of the Uniform Prudent Management of Institutional Funds Act (§ 64.2-1100 et seq.) and, in addition, as otherwise provided by law. The Treasury Board may borrow money in such amounts as may be necessary whenever in its judgment it would be more advantageous to borrow money than to sell securities held for the Fund. Any debt so incurred may be evidenced by notes duly authorized by resolution of the Treasury Board, such notes to be retired no later than the end of the biennium in which such debt is incurred. The Treasury Board may commingle, for purposes of investment, the corpus of the Endowment provided that it shall appropriately account for the investments credited to the Endowment. The Treasury Board may hire independent investment advisors and managers as it deems appropriate to assist with investing the Endowment. The expenses of making and disposing of investments, such as brokerage commissions, legal expenses related to a particular transaction, investment advisory and management fees and expenses, transfer taxes and other customary transactional expenses shall be payable out of the income of the Endowment.

C. Not less than annually and more frequently if desired by the Board or requested by the Treasury Board, the Board shall provide to the Treasury Board schedules of anticipated disbursements from the Fund for the current and succeeding fiscal year, and the Treasury Board shall, to the extent practicable, take into account such schedules and changes thereto in scheduling maturities and redemptions of its investments of the Endowment.

2007, c. 345; 2008, c. 184; 2009, cc. 424, 554.



§ 32.1-362. Audit

The accounts of the Foundation shall be audited annually by the Auditor of Public Accounts, or his legally authorized representatives. Copies of the annual audit shall be distributed to the Governor and to the Chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

1999, cc. 880, 962.



§ 32.1-363. Forms of accounts and records

The accounts and records of the Foundation showing the receipt and disbursement of funds from whatever source derived shall be in such form as the Auditor of Public Accounts prescribes.

1999, cc. 880, 962.



§ 32.1-364. Reports to the Governor and General Assembly

The Foundation shall submit a report no later than March 31 of each year to the Governor and the General Assembly. The report shall include information regarding programs supported by the Foundation and expenditures from the Fund.

1999, cc. 880, 962; 2005, c. 19.



§ 32.1-365. Public purpose; exemption from taxation

A. The exercise of the powers granted by this chapter shall be in all respects for the benefit of the citizens of the Commonwealth and for the promotion of their safety, health, welfare, knowledge, convenience and prosperity.

B. The Foundation will be performing an essential governmental function in the exercise of the powers conferred upon it by this chapter, and the property of the Foundation and its income and operations shall be exempt from taxation or assessments upon any property acquired or used by the Foundation under the provisions of this chapter.

1999, cc. 880, 962.



§ 32.1-366. Virginia Health Care Fund established

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Virginia Health Care Fund, hereafter referred to as the "Fund." The Fund shall be established on the books of the Comptroller and any moneys remaining in the Fund at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. For purposes of the Comptroller's preliminary and final annual reports required by § 2.2-813, however, all deposits to and disbursements from the Fund shall be accounted for as part of the general fund of the state treasury.

B. All revenue received by the Commonwealth pursuant to the provisions of (i) §§ 58.1-1001 and 58.1-1018, (ii) Article 2.1 (§ 58.1-1021.01 et seq.) of Chapter 10 of Title 58.1, and (iii) § 3.2-4203 shall be paid into the state treasury and deposited to the Fund. The Comptroller shall also deposit 40 percent of the Commonwealth's allocation pursuant to the Master Settlement Agreement with tobacco product manufacturers, as defined in § 3.2-3100, to the Fund. The Fund shall also consist of all recoveries received during a fiscal year resulting from expenditures incurred in the Medicaid program during a prior fiscal year or years to the extent that such amounts represent recoveries of state funds that would otherwise be deposited to the general fund of the state treasury.

2004, Sp. Sess. I, c. 3; 2005, cc. 899, 901.



§ 32.1-367. Uses of Virginia Health Care Fund

Moneys deposited to the Fund shall be used solely for the provision of health care services. Such moneys shall be appropriated as provided in the general appropriation act. Health care services include, but are not limited to, Medicaid payments, disease diagnosis, prevention and control, and community health services.

2004, Sp. Sess. I, c. 3.



§ 32.1-368. Breast and Cervical Cancer Prevention and Treatment Fund established

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Breast and Cervical Cancer Prevention and Treatment Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller and shall be administered by the Director of the Department of Medical Assistance Services. Any moneys remaining in the Fund at the end of each fiscal year, including interest earned thereon, shall not revert to the general fund but shall remain in the Fund.

B. The Fund shall consist solely of (i) revenues received by the Commonwealth from voluntary contributions of tax refunds pursuant to the provisions of § 58.1-344.3 that are paid into the state treasury and deposited to the Fund, (ii) specifically designated federal funds, and (iii) any other private grants, donations, gifts, or bequests designated for the Fund.

2009, cc. 26, 521.



§ 32.1-369. Uses of Breast and Cervical Cancer Prevention and Treatment Fund

Moneys deposited to the Breast and Cervical Cancer Prevention and Treatment Fund shall be used to support the treatment of breast and cervical cancer for women under Medicaid pursuant to the federal Breast and Cervical Cancer Prevention and Treatment Act of 2000, P.L. 106-354. Up to 10 percent of the Fund may be used annually to conduct screening activities for breast and cervical cancer under the Every Woman's Life Program administered by the Virginia Department of Health.

2009, cc. 26, 521.



§ 32.1-370. Right to breastfeed

A mother may breastfeed in any place where the mother is lawfully present, including any location where she would otherwise be allowed on property that is owned, leased, or controlled by the Commonwealth in accordance with § 2.2-1147.1.

2015, cc. 45, 105.






Title 33.2 - Highways and Other Surface Transportation Systems

§ 33.2-100. Definitions

As used in this title, unless the context requires a different meaning:

"Asset management" means a systematic process of operating and maintaining the systems of state highways by combining engineering practices and analysis with sound business practices and economic theory to achieve cost-effective outcomes.

"Board" means the Commonwealth Transportation Board.

"City" has the meaning assigned to it in § 1-208.

"Commissioner" or "Commissioner of Highways" means the individual who serves as the chief executive officer of the Department of Transportation.

"Department" means the Department of Transportation.

"Federal-aid systems" are the Interstate System and the National Highway System as set forth in 23 U.S.C. § 103.

"Highway" means the entire width between the boundary lines of every way or place open to the use of the public for purposes of vehicular travel in the Commonwealth.

"Highway purpose,""highway project," or "highway construction" means highway, passenger and freight rail, or public transportation purposes.

"Interstate highway" means any highway in or component of the Interstate System.

"Interstate System" means the same as that term is defined in 23 U.S.C. § 103(c). The "Interstate System" also includes highways or highway segments in the Commonwealth that constitute a part of the Dwight D. Eisenhower National System of Interstate and Defense Highways as authorized and designated in accordance with § 7 of the Federal-Aid Highway Act of 1944 and § 108(a) of the Federal-Aid Highway Act of 1956 and are declared by resolution of the Commonwealth Transportation Board to be portions of the Interstate System.

"Locality" has the meaning assigned to it in § 1-221.

"Maintenance" means (i) ordinary maintenance; (ii) maintenance replacement; (iii) operations that include traffic signal synchronization, incident management, and other intelligent transportation system functions; and (iv) any other categories of maintenance that may be designated by the Commissioner of Highways.

"Municipality" has the meaning assigned to it in § 1-224.

"National Highway System" means the same as that term is defined in 23 U.S.C. § 103(b).

"Primary highway" means any highway in or component of the primary state highway system.

"Primary state highway system" consists of all highways and bridges under the jurisdiction and control of the Commonwealth Transportation Board and the Commissioner of Highways and not in the secondary state highway system.

"Public transportation" or "mass transit" means passenger transportation by rubber-tired, rail, or other surface conveyance that provides shared ride services open to the general public on a regular and continuing basis. "Public transportation" or "mass transit" does not include school buses, charter or sight-seeing services, vehicular ferry service that serves as a link in the highway network, or human service agency or other client-restricted transportation.

"Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel. A highway may include two or more roadways if divided by a physical barrier or barriers or unpaved areas.

"Secondary highway" means any highway in or component of the secondary state highway system.

"Secondary state highway system" consists of all public highways, causeways, bridges, landings, and wharves in the counties of the Commonwealth not included in the primary state highway system and that have been accepted by the Department of Transportation for supervision and maintenance.

"Secretary" means the Secretary of Transportation.

"Systems of state highways" has the meaning assigned to it in § 1-251.

"Urban highway system" consists of those public highways, or portions thereof, not included in the systems of state highways, to which the Commonwealth Transportation Board directs payments pursuant to § 33.2-319.

2014, c. 805; 2015, c. 256.



§ 33.2-101. Governor to waive certain state statutory mandates and regulations to expedite certain highway construction projects

Notwithstanding any contrary provision of this Code, whenever the Governor finds in his emergency preparedness planning that certain transportation improvements are necessary to avert or respond to a natural disaster, prevent or respond to an act of terrorism, or contribute to military operations during a time of war or state of emergency as defined in § 44-146.16, the Governor may, to the maximum extent not inconsistent with federal law, waive statutory mandates and regulations of any state agency, institution, instrumentality, or political subdivision concerning the issuance of permits or related approvals in order to expedite the construction, reconstruction, alteration, or relocation of such highways, bridges, tunnels, and associated facilities or structures as he deems necessary.

2002, c. 325, § 33.1-223.2:5; 2014, c. 805.



§ 33.2-102. Authority of cities and towns and certain counties in connection with federal aid

The cities and towns of the Commonwealth and also the counties that have withdrawn from the provisions of Chapter 415 of the Acts of Assembly of 1932, as amended, may comply fully with the provisions of the present or future federal-aid road acts, and to this end they may enter into all contracts or agreements with the United States government or the appropriate agencies thereof relating to the survey, construction, improvement, and maintenance of roads, streets, and highways under their control and may do all other things necessary to carry out fully the cooperation contemplated and provided for by the present or future acts of Congress relating to the construction, improvement, and maintenance of roads, streets, and highways.

Such localities may also cooperate with the Board in connection with any project for the survey, construction, improvement, or maintenance of any road, street, or highway under their jurisdiction and control that is eligible for federal aid under any present or future federal-aid road acts and may by appropriate agreement or contract authorize the Board to act on their behalf in any dealings necessary with the United States or any agency thereof and may authorize the Board to carry out such survey, construction, improvement, or maintenance work on such projects either with or without participation by the locality. Whenever the Board is given such authority by any such locality, it may do all things contemplated and provided for by present or future federal-aid road acts and the agreements made with such locality.

Code 1950, § 33-131; 1970, c. 322, § 33.1-216; 2014, c. 805.



§ 33.2-103. Certified mail; subsequent mail or notices may be sent by regular mail

Whenever in this title the Board, Commissioner of Highways, or Department is required to send any mail or notice by certified mail and such mail or notice is sent certified mail, return receipt requested, then any subsequent, identical mail or notice that is sent by the Board, Commissioner of Highways, or Department may be sent by regular mail.

2011, c. 566, § 33.1-13.04; 2014, c. 805.



§ 33.2-104. English units of measure

A. Neither the Commissioner of Highways nor the Department shall expend any funds whatsoever for the purpose of (i) converting the units of measure displayed on any highway sign from English units of measure to metric units of measure, (ii) replacing any highway sign displaying English units of measure with one bearing metric units of measure, or (iii) replacing any highway sign displaying English units of measure with one bearing both English and metric units of measure.

B. The Board, Commissioner of Highways, and Department shall use English units of measure in the design, advertisement, construction, and preparation of plans and specifications of every highway, bridge, tunnel, or overpass construction or maintenance project. However, nothing in this section shall prevent the Board, Commissioner of Highways, or Department from continuing the use of metric units of measure in the design, advertisement, or construction of any project or the preparation of plans or specifications for a project if, prior to July 1, 1999, metric units of measure were used in the design, advertisement, plans, or specifications for the project.

1994, cc. 52, 86, § 33.1-190.2; 1999, c. 315, § 33.1-190.3; 2014, c. 805.



§ 33.2-105. Evidence as to existence of a public highway

When a way has been worked by highway officials as a public highway and is used by the public as such, proof of these facts shall be prima facie evidence that the same is a public highway. And when a way has been regularly or periodically worked by highway officials as a public highway and used by the public as such continuously for a period of 20 years, proof of these facts shall be conclusive evidence that the same is a public highway. In all such cases, the center of the general line of passage, conforming to the ancient landmarks where such exist, shall be presumed to be the center of the way and in the absence of proof to the contrary, the width shall be presumed to be 30 feet.

Nothing contained in this section shall be construed to convert into a public highway a way of which the use by the public has been or is permissive and the work thereon by the highway officials has been or is done under permission of the owner of the servient tenement.

Code 1950, § 33-98; 1970, c. 322, § 33.1-184; 2014, c. 805.



§ 33.2-106. Secretary of Transportation to submit annual report on actions taken to increase transit use, etc

The Secretary, in consultation and cooperation with the Commissioner of Highways and the Director of the Department of Rail and Public Transportation, shall annually, not later than November 1, submit to the General Assembly a report on actions taken by the Commonwealth, local governments, and regional transportation authorities to (i) increase transit use and (ii) reduce highway congestion and use of single occupant vehicles through programs and initiatives involving transportation demand management, transit use, telecommuting, carpooling, construction of commuter parking facilities, use of flexible work hours, and telecommunications technology.

2010, c. 733, § 33.1-223.2:24; 2014, c. 805.



§ 33.2-107. Secretary of Transportation to conduct periodic examination of process

The Secretary shall, at least once every four years, cause to be conducted an examination of the approval process for maintenance and improvements within the secondary and urban highway systems and adopt policies and procedures to reduce review redundancy and to allow approval at the district office level to the maximum extent practical.

2012, c. 41, § 33.1-223.2:26; 2014, c. 805.



§ 33.2-108. Public hearings prior to undertaking projects requested by institutions of higher education

Before any safety-related or congestion management-related highway project requested by any college, university, or other institution of higher education is undertaken in the Commonwealth, the college, university, or other institution of higher education shall conduct at least one public hearing to afford owners of property in the vicinity of the project and users of highways in the vicinity of or likely to be affected by the project an opportunity to submit comments and make their views known regarding the project.

Not less than 30 days prior to any such hearing, a notice of the time and place of the hearing shall also be published by the college, university, or other institution of higher education at least once in a newspaper published or having a general circulation in the locality in which the project is to be located and established.

2012, c. 848, § 33.1-223.2:28; 2014, c. 805.



§ 33.2-109. Policy of the Commonwealth regarding use of highways by motorcycles; discrimination by political subdivisions prohibited

In formulating transportation policy, promulgating regulations, allocating funds, and planning, designing, constructing, equipping, operating, and maintaining transportation facilities, no action of the Board, Commissioner of Highways, or Department shall in any way have the effect of discriminating against motorcycles, motorcycle operators, or motorcycle passengers. No regulation or action of the Board, Commissioner of Highways, or Department shall have the effect of enacting a prohibition or imposing a requirement that applies only to motorcycles or motorcyclists and the principal purpose of which is to restrict or inhibit access of motorcycles and motorcyclists to any highway, bridge, tunnel, or other transportation facility.

The provisions of this section shall also apply to transportation facilities and projects undertaken or operated by localities and other political subdivisions of the Commonwealth where public funds have been used in whole or in part to plan, design, construct, equip, operate, or maintain the facility or project.

1999, cc. 332, 496, § 33.1-13.1; 2001, cc. 68, 83; 2014, c. 805.



§ 33.2-110. Gates across private roads; leaving gates open; gates across private roads leading to forestlands; penalties

A. Any person owning land over which another or others have a private road or right-of-way may, except when it is otherwise provided by contract, erect and maintain gates across such roads or right-of-way at all points at which fences extend to such roads on each side thereof, provided that a court of competent jurisdiction may, upon petition, where it is alleged and proved by petitioner that the gates have been willfully and maliciously erected, require the landowner to make such changes as may be necessary and reasonable in the use of such roads for both the landowner and the petitioner.

B. If any person without permission of the owners of such gate or of the land on which the gate is located leaves the gate open, he is guilty of a Class 1 misdemeanor.

C. The owners of forest and timberlands may substantially obstruct or close private and seldom used roads leading to or into such forest or timberlands from the public highways of the Commonwealth at points at or near which the private roads enter their property or forestlands; and, in all cases where any such private road is subject to an easement for travel for the benefit of other lands not regularly and continuously inhabited, the owner of such forest or timberlands may obstruct the road with a gate, chain, cable, or other removable obstruction, lock the obstruction, and after furnishing a key to the lock to the owner or owners of the land or lands to which the forestlands are servient, require those entitled to the easement to unlock and relock such obstruction upon making use of the road.

There shall be no penalty upon the owner of such forest or timberlands for failure to erect such obstructions, but if such obstruction is erected, any person without the permission of the owner who destroys, removes, or leaves the obstruction open or unlocked, in cases where the obstruction is locked by the owner and the keys are furnished as provided in this subsection, is guilty of a misdemeanor punishable by a fine of not less than $25 nor more than $500, provided that in all cases of forest fires upon the owner's lands or those adjacent or near thereto, the expressed permission of the owner shall be deemed given to all persons aiding in extinguishing or preventing the spreading of the fire to remove the obstructions, including the breaking of locks.

Code 1950, §§ 33-119, 33-120, 33-120.1; 1952, c. 695; 1954, c. 457; 1970, c. 322, §§ 33.1-202, 33.1-203, 33.1-204; 2014, c. 805.



§ 33.2-111. Funding and undertaking of pedestrian or bicycle projects apart from highway projects not prohibited

Nothing contained in this chapter and no regulation promulgated by the Commissioner of Highways or the Board shall be construed to prohibit or limit the ability of the Board or the Department to fund and undertake pedestrian or bicycle projects except in conjunction with highway projects.

2002, c. 678, § 33.1-223.2:6; 2014, c. 805.



§ 33.2-112. Sidewalks and walkways for pedestrian traffic

The Board may construct such sidewalks or walkways on the bridges and along the highways under its jurisdiction as it deems necessary for the protection of pedestrian traffic.

All provisions of law with respect to the acquisition of lands and interests therein and the construction, reconstruction, alteration, improvement, and maintenance of highways in the primary and secondary state highway systems, including the exercise of the power of eminent domain by the Board and the Commissioner of Highways, shall be applicable to such sidewalks and walkways.

Code 1950, § 33-121; 1970, c. 322, § 33.1-205; 2014, c. 805.



§ 33.2-113. Contributions by cities or towns towards highway building, bridges, etc

Any city or town, acting by and through its governing body, may contribute funds or other aid within the control of the city or town toward the building or improvement of permanent public highways leading to the city or town, or of bridges, or to the purchase of bridges, or the establishment, maintenance, or operation of ferries, when in the judgment of such governing body such action will tend to promote the material interest of such city or town. But no contribution shall be made toward the building or improvement of any highway or bridge, or the purchase of bridges, or any ferry, at any point more than 40 miles beyond the corporate limits of the city or town, as measured along the route of such highway.

Code 1950, § 33-129; 1970, c. 322, § 33.1-214; 2014, c. 805.



§ 33.2-114. Virginia Aviation Board and Virginia Port Authority powers

The powers of the Virginia Aviation Board set out in Chapter 1 (§ 5.1-1 et seq.) of Title 5.1 and the Virginia Port Authority set out in Chapter 10 (§ 62.1-128 et seq.) of Title 62.1 are in no way diminished by the provisions of this title.

Code 1950, § 33-12; 1956, c. 92; 1964, c. 265; 1970, c. 322, § 33.1-12(11); 1974, c. 462; 1977, c. 150; 1978, c. 650; 1986, Sp. Sess., c. 13; 1988, cc. 844, 903; 1989, c. 727; 1992, c. 167; 1995, c. 94; 2001, c. 349; 2003, cc. 281, 533, 560; 2004, c. 110; 2005, cc. 839, 919; 2006, cc. 197, 417, 833, 924; 2006, Sp. Sess. I, c. 8; 2007, c. 337; 2008, Sp. Sess. II, c. 5; 2009, cc. 670, 690; 2011, cc. 104, 164; 2012, cc. 729, 733; 2013, cc. 388, 569, 585, 646, 741; 2014, c. 805.



§ 33.2-115. Department to establish smart transportation pilot zone

The Secretary of Transportation and the Department of Transportation shall establish a smart transportation pilot zone to test state-of-the-art smart road technology utilizing the existing state highway network, or the Smart Road managed by the Virginia Tech Transportation Institute and owned and maintained by the Department of Transportation in Montgomery County, or both.

2014, c. 478.



§ 33.2-116. Statewide transportation technology programs to incorporate new technologies and innovations in transportation

The Secretary of Transportation and the Department of Transportation shall revise and update statewide transportation technology programs by evaluating and incorporating, where appropriate, new smart road technologies and other innovations in transportation.

2014, c. 477.



§ 33.2-117. Statutes declaring streams and rivers to be highways continued

All statutes heretofore enacted declaring certain streams and rivers to be highways and providing for removing obstructions therefrom and from other streams shall continue in force.

Code 1950, § 33-97; 1970, c. 322; 2014, c. 805, § 33.1-183; 2015, c. 256.



§ 33.2-200. (Effective until July 1, 2016) Commonwealth Transportation Board; membership; terms; vacancies

The Board shall have a total membership of 18 members that shall consist of 14 nonlegislative citizen members and four ex officio members as follows: the Secretary of Transportation, the Commissioner of Highways, the Director of the Department of Rail and Public Transportation, and the Executive Director of the Virginia Port Authority. The nonlegislative citizen members shall be appointed by the Governor as provided in § 33.2-201, subject to confirmation by the General Assembly, and shall serve at the pleasure of the Governor. Appointments of nonlegislative citizen members shall be for terms of four years commencing on July 1, upon the expiration of the terms of the existing members, respectively. Vacancies shall be filled by appointment by the Governor for the unexpired term and shall be effective until 30 days after the next meeting of the ensuing General Assembly and, if confirmed, thereafter for the remainder of the term. No nonlegislative citizen member shall be eligible to serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining that member's eligibility for reappointment. Ex officio members of the Board shall serve terms coincident with their terms of office.

The Secretary shall serve as chairman of the Board and shall have voting privileges only in the event of a tie. The Commissioner of Highways shall serve as vice-chairman of the Board and shall have voting privileges only in the event of a tie when he is presiding during the absence of the chairman. The Director of the Department of Rail and Public Transportation and the Executive Director of the Virginia Port Authority shall not have voting privileges.

Code 1950, c. 87, § 33-1; 1956; 1970, c. 322, § 33.1-1; 1974, c. 462; 1984, c. 748; 1985, c. 448; 1986, Sp. Sess., c. 13; 1990, cc. 1, 317; 1995, cc. 195, 223; 1999, cc. 636, 673; 2011, cc. 36, 152; 2013, cc. 762, 794; 2014, c. 805.



§ 33.2-200. (Effective July 1, 2016) Commonwealth Transportation Board; membership; terms; vacancies

The Board shall have a total membership of 18 members that shall consist of 14 nonlegislative citizen members and four ex officio members as follows: the Secretary of Transportation, the Commissioner of Highways, the Director of the Department of Rail and Public Transportation, and the Executive Director of the Virginia Port Authority. The nonlegislative citizen members shall be appointed by the Governor as provided in § 33.2-201, subject to confirmation by the General Assembly, and shall serve at the pleasure of the Governor. Appointments of nonlegislative citizen members shall be for terms of four years commencing on July 1, upon the expiration of the terms of the existing members, respectively. Vacancies shall be filled by appointment by the Governor for the unexpired term and shall be effective until 30 days after the next meeting of the ensuing General Assembly and, if confirmed, thereafter for the remainder of the term. No nonlegislative citizen member shall be eligible to serve more than two consecutive four-year terms. The remainder of any term to which a member is appointed to fill a vacancy shall not constitute a term in determining that member's eligibility for reappointment. Ex officio members of the Board shall serve terms coincident with their terms of office.

The Secretary shall serve as chairman of the Board and shall have voting privileges only in the event of a tie. The Commissioner of Highways shall serve as vice-chairman of the Board and shall have voting privileges only in the event of a tie when he is presiding during the absence of the chairman. The Director of the Department of Rail and Public Transportation and the Executive Director of the Virginia Port Authority shall not have voting privileges.

Code 1950, c. 87, § 33-1; 1956; 1970, c. 322, § 33.1-1; 1974, c. 462; 1984, c. 748; 1985, c. 448; 1986, Sp. Sess., c. 13; 1990, cc. 1, 317; 1995, cc. 195, 223; 1999, cc. 636, 673; 2011, cc. 36, 152; 2013, cc. 762, 794; 2014, c. 805.



§ 33.2-201. Appointment requirements; statewide interest

Of the members appointed to the Board, one member shall be a resident of the territory now included in the Bristol highway construction district, one in the Salem highway construction district, one in the Lynchburg highway construction district, one in the Staunton highway construction district, one in the Culpeper highway construction district, one in the Fredericksburg highway construction district, one in the Richmond highway construction district, one in the Hampton Roads highway construction district, and one in the Northern Virginia highway construction district. The remaining five members shall be appointed from the Commonwealth at large, provided that at least two reside in metropolitan statistical areas and are designated as urban at-large members and at least two reside outside metropolitan statistical areas and are designated as rural at-large members. The at-large members shall be appointed to represent rural and urban transportation needs and to be mindful of the concerns of seaports and seaport users, airports and airport users, railways and railway users, and mass transit and mass transit users. Each appointed member of the Board shall be primarily mindful of the best interest of the Commonwealth at large instead of the interests of the highway construction district from which chosen or of the transportation interest represented.

Code 1950, § 33-2; 1964, c. 265; 1970, c. 322, § 33.1-2; 1974, c. 462; 1982, c. 487; 1984, c. 748; 1986, Sp. Sess., c. 13; 2000, c. 49; 2014, c. 805.



§ 33.2-202. Meetings

The Board shall meet at least once every three months and at such other times, on the call of the chairman or of a majority of the members, as may be deemed necessary to transact such business as may properly be brought before it. Six members shall constitute a quorum of the Board for all purposes.

It shall be the duty of the Board to keep accurate minutes of all meetings of the Board, in which shall be set forth all acts and proceedings of the Board in carrying out the provisions of this title.

Code 1950, § 33-5; 1970, c. 322, § 33.1-6; 1974, c. 462; 2014, c. 805.



§ 33.2-203. Salaries and expenses

All salaries and expenses of the Board shall be paid from the state treasury out of the annual appropriation for the Board. Warrants for such salaries and expenses shall be issued by the Comptroller on certificates of the Commissioner of Highways to the parties entitled thereto and shall be paid by the State Treasurer out of the funds appropriated for that purpose.

Code 1950, § 33-10; 1970, c. 322, § 33.1-10; 1974, c. 462; 2014, c. 805.



§ 33.2-204. Offices

The main office of the Board, the Department of Transportation, and the Department of Rail and Public Transportation shall be located in the City of Richmond. In the discretion of the Commissioner of Highways, other offices of the Department of Transportation may be established in the various highway construction districts of the Commonwealth as may be necessary to carry out the provisions of this title.

Code 1950, § 33-6; 1970, c. 322, § 33.1-7; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-205. Oaths and bonds of members

Each member of the Board shall, before entering upon the discharge of his duties, take an oath that he will faithfully and honestly execute the duties of the office during his term, and each shall give a bond in such penalty as may be fixed by the Governor conditioned upon the faithful discharge of the duties of his office and the full and proper accounting for all public funds and property coming into his possession or under his control. The premium on such bonds shall be paid out of the state treasury out of the annual appropriation for the Board.

Code 1950, § 33-9; 1970, c. 322, § 33.1-9; 1974, c. 462; 2014, c. 805.



§ 33.2-206. How testimony of members of Commonwealth Transportation Board and Commissioner of Highways taken in civil proceedings

No member of the Board or the Commissioner of Highways shall be required to leave his office for the purpose of testifying in any suit, action, or other civil proceeding involving any of his official duties, but the deposition of any member of the Board or the Commissioner of Highways may be taken at the main office of the Board in Richmond, after reasonable notice in writing has been given to the adverse party.

Any deposition taken pursuant to this section may be read in the pending suit, action, or other civil proceeding. However, on motion to the court, filed at least 10 days before the commencement of the trial, the judge may, for good cause shown, require any member of the Board or the Commissioner of Highways to attend and testify ore tenus.

Code 1950, § 33-3.1; 1966, c. 369; 1970, c. 322, § 33.1-4; 1974, c. 462; 1995, cc. 195, 223; 2014, c. 805.



§ 33.2-207. Bookkeeping system

The chairman of the Board shall, with the aid and advice of the Auditor of Public Accounts, cause to be maintained a complete and modern system of bookkeeping for the Department, and the books to be kept by the Department shall show in detail all receipts and disbursements of the Department, the source of such receipts, and the purpose, amount, and recipient of all disbursements.

Code 1950, § 33-14; 1970, c. 322, § 33.1-14; 1974, c. 462; 2014, c. 805.



§ 33.2-208. Location of routes

A. The Board shall have the power and duty to locate and establish the routes to be followed by the highways comprising the systems of state highways between the points designated in the establishment of such systems, except that such routes shall not include highways or streets located within any local system of highways or streets, within the urban highway system, or those local highways in any county that has resumed full responsibility for all of the secondary state highway system within such county's boundaries pursuant to § 33.2-342. Such routes to be located and established shall include corridors of statewide significance pursuant to § 33.2-353.

B. The Board shall not locate and establish any route pursuant to this section until the Department has (i) published in a newspaper that is published or has a general circulation in the locality in which the route is to be located and established a notice of its willingness to hold a public hearing on the matter, (ii) notified the governing body of the locality in which the route is to be located of its willingness to hold a public hearing on the matter, and (iii) held a public hearing if one has been requested.

If a public hearing is requested, written notice of the time and place of the hearing shall be given not less than 30 days prior to the hearing to the governing body of the locality in which the route is to be located and established. Not less than 30 days prior to the hearing, a notice of the time and place of the hearing shall also be published by the Department at least once in a newspaper published or having a general circulation in the locality in which the route is to be located and established.

All public hearings on the location or possible location of a route shall be open forums that afford citizens opportunities to obtain route location information and other pertinent information on a proposed project and to submit their hearing comments in writing or to present them directly to a verbatim recorder. In addition, upon the written request of a member of the governing body of the locality in which the route is proposed to be located, or upon the written request of 25 citizens, these public hearings shall afford citizens an opportunity to present their comments to representatives of the Department directly, one speaker at a time, in a public forum following a traditional hearing format. A written request for a traditional hearing must be received within 14 days following the first published notice of the hearing or willingness to hold a hearing.

Following the public hearing, if one is held as provided in this section, the Department shall notify the governing body of the affected locality of the Board's decision regarding the location and establishment of the route.

Code 1950, §§ 33-12, 33-17; 1956, c. 92; 1964, c. 265; 1970, c. 322, §§ 33.1-12, 33.1-18; 1974, c. 462; 1977, c. 150; 1978, c. 650; 1986, Sp. Sess., c. 13; 1988, cc. 844, 903; 1989, c. 727; 1992, cc. 44, 167; 1995, c. 94; 2000, c. 489; 2001, c. 349; 2003, cc. 281, 533, 560; 2004, c. 110; 2005, cc. 839, 919; 2006, cc. 197, 417, 833, 924; 2006, Sp. Sess. I, c. 8; 2007, c. 337; 2008, Sp. Sess. II, c. 5; 2009, cc. 670, 690; 2011, cc. 104, 164; 2012, cc. 729, 733; 2013, cc. 388, 569, 585, 646, 741; 2014, c. 805.



§ 33.2-209. Construction and maintenance contracts and activities related to passenger and freight rail and public transportation

A. The Board shall have the power and duty to let all contracts to be administered by the Department of Transportation or the Department of Rail and Public Transportation for the construction, maintenance, and improvement of the highways comprising systems of state highways and for all activities related to passenger and freight rail and public transportation in excess of $5 million. The Commissioner of Highways has authority to let all Department of Transportation-administered contracts for highway construction, maintenance, and improvements up to $5 million in value. The Director of the Department of Rail and Public Transportation has the authority to let contracts for passenger and freight rail and public transportation improvements up to $5 million in value. The Commissioner of Highways is authorized to enter into agreements with localities, authorities, and transportation districts to administer projects and to allow those localities, authorities, and transportation districts to let contracts with no limit on contract value and without prior concurrence of the Commissioner of Highways or the Board for highway construction, maintenance, and improvements within their jurisdictions, in accordance with those provisions of this Code providing those localities, authorities, and transportation districts the ability to let such contracts. The Director of the Department of Rail and Public Transportation is authorized to enter into agreements with localities, authorities, and transportation districts to administer projects and to allow those localities, authorities, and transportation districts to let contracts with no limit on contract value and without prior concurrence of the Director of the Department of Rail and Public Transportation or the Board for passenger and freight rail and public transportation activities within their jurisdictions, in accordance with those provisions of this Code providing those localities, authorities, and transportation districts the ability to let such contracts. The Commissioner of Highways and the Director of the Department of Rail and Public Transportation shall report on their respective transportation contracting activities at least quarterly to the Board.

B. The Board may award contracts for the construction of transportation projects on a design-build basis. These contracts may be awarded after a written determination is made by the Commissioner of Highways or the Director of the Department of Rail and Public Transportation, pursuant to objective criteria previously adopted by the Board regarding the use of design-build, that delivery of the projects must be expedited and that it is not in the public interest to comply with the design and construction contracting procedures normally followed. Such objective criteria shall include requirements for prequalification of contractors and competitive bidding processes. These contracts shall be of such size and scope to encourage maximum competition and participation by agency prequalified and otherwise qualified contractors. Such determination shall be retained for public inspection in the official records of the Department of Transportation or the Department of Rail and Public Transportation, as the case may be, and shall include a description of the nature and scope of the project and the reasons for the Commissioner's or the Director's determination that awarding a design-build contract will best serve the public interest. The provisions of this section shall supersede contrary provisions of subsection D of § 2.2-4303 and § 2.2-4306.

C. The Board may award contracts for the provision of equipment, materials, and supplies to be used in construction of transportation projects on a fixed-price basis. Any such contract may provide that the price to be paid for the provision of equipment, materials, and supplies to be furnished in connection with the projects shall not be increased but shall remain fixed until completion of the projects specified in the contracts. Material components of any such contract for annual and multiyear programs, including maintenance, may be fixed at the outset of the projects and until completion based on best achievable prices.

Code 1950, § 33-12; 1956, c. 92; 1964, c. 265; 1970, c. 322, § 33.1-12; 1974, c. 462; 1977, c. 150; 1978, c. 650; 1986, Sp. Sess., c. 13; 1988, cc. 844, 903; 1989, c. 727; 1992, c. 167; 1995, c. 94; 2001, c. 349; 2003, cc. 281, 533, 560; 2004, c. 110; 2005, cc. 839, 919; 2006, cc. 197, 417, 833, 924; 2006, Sp. Sess. I, c. 8; 2007, c. 337; 2008, Sp. Sess. II, c. 5; 2009, cc. 670, 690; 2011, cc. 104, 164; 2012, cc. 729, 733; 2013, cc. 388, 569, 585, 646, 741; 2014, c. 805.



§ 33.2-210. Traffic regulations; penalty

A. The Board shall have the power and duty to make regulations that are not in conflict with the laws of the Commonwealth for the protection of and covering traffic on and for the use of systems of state highways and shall have the authority to add to, amend, or repeal such regulations.

B. The regulations, together with any additions or amendments thereto, prescribed by the Board under the authority of this section shall have the force and effect of law, and any person, firm, or corporation violating any such regulation or any addition or amendment thereto is guilty of a misdemeanor punishable by a fine of not less than $5 nor more than $100 for each offense. Such person shall be civilly liable to the Commonwealth for the actual damage sustained by the Commonwealth by reason of his wrongful act. Such damages may be recovered at the suit of the Board and, when collected, paid into the state treasury to the credit of the Department. Any regulations promulgated by the Board shall be developed in accordance with the Administrative Process Act (§ 2.2-4000 et seq.) except when specifically exempted by law.

Code 1950, §§ 33-12, 33-18; 1956, c. 92; 1964, c. 265; 1970, c. 322, §§ 33.1-12, 33.1-19; 1974, c. 462; 1977, c. 150; 1978, c. 650; 1986, Sp. Sess., c 13; 1988, cc. 844, 903; 1989, c. 727; 1992, c. 167; 1995, c. 94; 2001, c. 349; 2003, cc. 281, 533, 560; 2004, c. 110; 2005, cc. 839, 919; 2006, cc. 197, 417, 833, 924; 2006, Sp. Sess. I, c. 8; 2007, c. 337; 2008, Sp. Sess. II, c. 5; 2009, cc. 670, 690; 2010, cc. 17, 51; 2011, cc. 104, 164; 2012, cc. 729, 733; 2013, cc. 388, 569, 585, 646, 741; 2014, c. 805.



§ 33.2-211. Copies of regulations as evidence

Copies of regulations of the Board and of additions or amendments thereto printed under the authority of the Board shall be admissible in all of the courts of the Commonwealth without further proof and given the force and effect prescribed hereby, and the fact that such printed copies bear the name of the Board shall be prima facie evidence that they are duly adopted and promulgated under the provisions of this title and that they are true copies of the regulations, or of any additions and amendments thereto, adopted pursuant to the provisions of subsection A of § 33.2-210.

Code 1950, § 33-21; 1970, c. 322, § 33.1-22; 1974, c. 462; 2014, c. 805.



§ 33.2-212. Sections not applicable to certain engines and tractors

The provisions of §§ 33.2-210 and 33.2-211 shall not apply to traction engines and tractors weighing not less than five tons when drawing threshing machines, hay balers, or other farm machinery for local farm use.

Code 1950, § 33-22; 1970, c. 322, § 33.1-23; 2011, cc. 104, 164; 2014, c. 805.



§ 33.2-213. Naming highways, bridges, interchanges, and other transportation facilities

The Board shall have the power and duty to give suitable names to state highways, bridges, interchanges, and other transportation facilities and change the names of any highways, bridges, interchanges, or other transportation facilities forming a part of the systems of state highways. The names of private entities, as defined in § 33.2-1800, located within the Commonwealth shall not be used for such purposes unless such private entity pays the Department an annual naming rights fee as determined by the Board. The Department shall place and maintain appropriate signs indicating the names of highways, bridges, interchanges, and other transportation facilities named by the Board or by the General Assembly. The costs of producing, placing, and maintaining these signs shall be paid by the localities in which they are located or by the private entity whose name is attached to the highway, bridge, interchange, or other transportation facility. No name shall be given to any state highway, bridge, interchange, or other transportation facility by the Board unless and until the Board receives from the governing body of the locality within which a portion of the facility to be named is located a resolution of that governing body requesting such naming, except in such cases where a private entity has requested the naming. No highway, bridge, interchange, or other transportation facility previously named by the Board or the General Assembly shall be eligible for renaming by a private entity, unless such naming incorporates the previous name. The Board shall develop and approve guidelines governing the naming of highways, bridges, interchanges, and other transportation facilities by private entities and the applicable fees for such naming rights. Such fees shall be deposited in the Highway Maintenance and Operating Fund established pursuant to § 33.2-1530.

No name shall be eligible for the naming rights under this section if it in any way reasonably connotes anything that (i) is profane, obscene, or vulgar; (ii) is sexually explicit or graphic; (iii) is excretory related; (iv) is descriptive of intimate body parts or genitals; (v) is descriptive of illegal activities or substances; (vi) condones or encourages violence; or (vii) is socially, racially, or ethnically offensive or disparaging.

Code 1950, § 33-12; 1956, c. 92; 1964, c. 265; 1970, c. 322, § 33.1-12; 1974, c. 462; 1977, c. 150; 1978, c. 650; 1986, Sp. Sess., c. 13; 1988, cc. 844, 903; 1989, c. 727; 1992, c. 167; 1995, c. 94; 2001, c. 349; 2003, cc. 281, 533, 560; 2004, c. 110; 2005, cc. 839, 919; 2006, cc. 197, 417, 833, 924; 2006, Sp. Sess. I, c. 8; 2007, c. 337; 2008, Sp. Sess. II, c. 5; 2009, cc. 670, 690; 2011, cc. 104, 164; 2012, cc. 729, 733; 2013, cc. 388, 569, 585, 646, 741; 2014, c. 805.



§ 33.2-214. Transportation; Six-Year Improvement Program

A. The Board shall have the power and duty to monitor and, where necessary, approve actions taken by the Department of Rail and Public Transportation pursuant to Article 5 (§ 33.2-281 et seq.) in order to ensure the efficient and economical development of public transportation, the enhancement of rail transportation, and the coordination of such rail and public transportation plans with highway programs.

B. The Board shall have the power and duty to coordinate the planning for financing of transportation needs, including needs for highways, railways, seaports, airports, and public transportation and set aside funds as provided in § 33.2-1524. To allocate funds for these needs pursuant to §§ 33.2-358 and 58.1-638, the Board shall adopt a Six-Year Improvement Program of anticipated projects and programs by July 1 of each year. This program shall be based on the most recent official Transportation Trust Fund revenue forecast and shall be consistent with a debt management policy adopted by the Board in consultation with the Debt Capacity Advisory Committee and the Department of the Treasury.

C. The Board shall have the power and duty to enter into contracts with local districts, commissions, agencies, or other entities created for transportation purposes.

D. The Board shall have the power and duty to promote increasing private investment in the Commonwealth's transportation infrastructure, including acquisition of causeways, bridges, tunnels, highways, and other transportation facilities.

E. The Board shall have the power and duty to integrate land use with transportation planning and programming, consistent with the efficient and economical use of public funds. If the Board determines that a local transportation plan described in § 15.2-2223 or any amendment as described in § 15.2-2229 or a metropolitan regional long-range transportation plan or regional Transportation Improvement Program as described in § 33.2-3201 is not consistent with the Board's Statewide Transportation Plan developed pursuant to § 33.2-353, the Six-Year Improvement Program adopted pursuant to subsection B, and the location of routes to be followed by roads comprising systems of state highways pursuant to subsection A of § 33.2-208, the Board shall notify the locality of such inconsistency and request that the applicable plan or program be amended accordingly. If, after a reasonable time, the Board determines that there is a refusal to amend the plan or program, then the Board may reallocate funds that were allocated to the nonconforming project as permitted by state or federal law. However, the Board shall not reallocate any funds allocated pursuant to § 33.2-319 or 33.2-366, based on a determination of inconsistency with the Board's Statewide Transportation Plan or the Six-Year Improvement Program nor shall the Board reallocate any funds, allocated pursuant to subsection C or D of § 33.2-358, from any projects on highways controlled by any county that has withdrawn, or elects to withdraw, from the secondary system of state highways based on a determination of inconsistency with the Board's Statewide Transportation Plan or the Six-Year Improvement Program. If a locality or metropolitan planning organization requests the termination of a project, and the Department does not agree to the termination, or if a locality or metropolitan planning organization does not advance a project to the next phase of construction when requested by the Board and the Department has expended state or federal funds, the locality or the localities within the metropolitan planning organization may be required to reimburse the Department for all funds expended on the project. If, after design approval by the Chief Engineer of the Department, a locality or metropolitan planning organization requests alterations to a project that, in the aggregate, exceeds 10 percent of the total project costs, the locality or the localities within the metropolitan planning organization may be required to reimburse the Department for the additional project costs above the original estimates for making such alterations.

Code 1950, § 33-12; 1956, c. 92; 1964, c. 265; 1970, c. 322, § 33.1-12; 1974, c. 462; 1977, c. 150; 1978, c. 650; 1986, Sp. Sess., c. 13; 1988, cc. 844, 903; 1989, c. 727; 1992, c. 167; 1995, c. 94; 2001, c. 349; 2003, cc. 281, 533, 560; 2004, c. 110; 2005, cc. 839, 919; 2006, cc. 197, 417, 833, 924; 2006, Sp. Sess. I, c. 8; 2007, c. 337; 2008, Sp. Sess. II, c. 5; 2009, cc. 670, 690; 2011, cc. 104, 164; 2012, cc. 729, 733; 2013, cc. 388, 569, 585, 646, 741; 2014, c. 805; 2015, c. 684.



§ 33.2-214.1. Statewide prioritization process for project selection

A. The General Assembly declares it to be in the public interest that a prioritization process for projects funded by the Commonwealth Transportation Board be developed and implemented to improve the efficiency and effectiveness of the state's transportation system, transportation safety, transportation accessibility for people and freight, environmental quality, and economic development in the Commonwealth.

B. Subject to the limitations in subsection C, the Commonwealth Transportation Board shall develop, in accordance with federal transportation requirements, and in cooperation with metropolitan planning organizations wholly within the Commonwealth and with the Northern Virginia Transportation Authority, a statewide prioritization process for the use of funds allocated pursuant to §§ 33.2-358, 33.2-370, and 33.2-371 or apportioned pursuant to 23 U.S.C. § 104. Such prioritization process shall be used for the development of the Six-Year Improvement Program pursuant to § 33.2-214 and shall consider, at a minimum, highway, transit, rail, roadway, technology operational improvements, and transportation demand management strategies.

1. The prioritization process shall be based on an objective and quantifiable analysis that considers, at a minimum, the following factors relative to the cost of the project or strategy: congestion mitigation, economic development, accessibility, safety, and environmental quality.

2. Prior to the analysis in subdivision 1, candidate projects and strategies shall be screened by the Commonwealth Transportation Board to determine whether they are consistent with the assessment of capacity needs for all for corridors of statewide significance, regional networks, and improvements to promote urban development areas established pursuant to § 15.2-2223.1, undertaken in the Statewide Transportation Plan in accordance with § 33.2-353.

3. The Commonwealth Transportation Board shall weight the factors used in subdivision 1 for each of the state's highway construction districts. The Commonwealth Transportation Board may assign different weights to the factors, within each highway construction district, based on the unique needs and qualities of each highway construction district.

4. The Commonwealth Transportation Board shall solicit input from localities, metropolitan planning organizations, transit authorities, transportation authorities, and other stakeholders in its development of the prioritization process pursuant to this section. Further, the Board shall explicitly consider input provided by an applicable metropolitan planning organization or the Northern Virginia Transportation Authority when developing the weighting of factors pursuant to subdivision 3 for a metropolitan planning area with a population over 200,000 individuals.

C. The prioritization process developed under subsection B shall not apply to the following: projects or activities undertaken pursuant to § 33.2-352; projects funded by the Congestion Mitigation Air Quality funds apportioned to the state pursuant to 23 U.S.C. § 104(b)(4) and state matching funds; projects funded by the Highway Safety Improvement Program funds apportioned to the state pursuant to 23 U.S.C. § 104(b)(3) and state matching funds; projects funded by the Transportation Alternatives funds set-aside pursuant to 23 U.S.C. § 213 and state matching funds; projects funded by the revenue-sharing program pursuant to § 33.2-357; and projects funded by federal programs established by the federal government after June 30, 2014, with specific rules that restrict the types of projects that may be funded, excluding restrictions on the location of projects with regard to highway functional classification. The Commonwealth Transportation Board may, at its discretion, develop a prioritization process for any of the funds covered by this subsection, subject to planning and funding requirements of federal law.

D. The Commonwealth Transportation Board shall make public, in an accessible format, the results of the screening and analysis of candidate projects and strategies under subsection B, including the weighting of factors, in a timely fashion.

2014, c. 726; 2015, c. 684.



§ 33.2-215. Policies and operation of Departments

The Board shall have the power and duty to review and approve policies and transportation objectives of the Department of Transportation and the Department of Rail and Public Transportation, to assist in establishing such policies and objectives, to oversee the execution thereof, and to report on these policies and objectives to the Commissioner of Highways and the Director of the Department of Rail and Public Transportation, respectively.

Code 1950, § 33-12; 1956, c. 92; 1964, c. 265; 1970, c. 322, § 33.1-12; 1974, c. 462; 1977, c. 150; 1978, c. 650; 1986, Sp. Sess., c. 13; 1988, cc. 844, 903; 1989, c. 727; 1992, c. 167; 1995, c. 94; 2001, c. 349; 2003, cc. 281, 533, 560; 2004, c. 110; 2005, cc. 839, 919; 2006, cc. 197, 417, 833, 924; 2006, Sp. Sess. I, c. 8; 2007, c. 337; 2008, Sp. Sess. II, c. 5; 2009, cc. 670, 690; 2011, cc. 104, 164; 2012, cc. 729, 733; 2013, cc. 388, 569, 585, 646, 741; 2014, c. 805.



§ 33.2-216. Roadside memorials; penalty

A. The Board shall establish regulations regarding size, distance from the roadway, and other safety concerns to govern the installation, maintenance, and removal of roadside memorials, plaques, and other devices placed within the right-of-way that commemorate the memory of persons killed in vehicle crashes within the right-of-way of any state highway.

B. Any person who installs any plaque, device, sign, object, material, or other memorial within the right-of-way of any highway controlled by the Department except in accordance with criteria established as provided in this section may be assessed a civil penalty of no more than $100. Each occurrence shall be subject to a separate penalty. All civil penalties collected under this section shall be paid into the Highway Maintenance and Operating Fund established pursuant to § 33.2-1530.

2002, c. 96, § 33.1-206.1; 2014, c. 805.



§ 33.2-217. Prohibition of certain weeds and plants on highway rights-of-way

Neither the Board nor the Commissioner of Highways shall plant or cause or suffer to be planted on the right-of-way of any state highway any of the weeds or plants known as devil shoestring (Tephrosia virginiana), Johnson grass (Sorghum halepense), or barberry (Berberis vulgaris) if the governing body of the county in which the highway is located declares by resolution such weeds or plants to be injurious to adjacent property.

The Board shall cause all such weeds or plants planted or caused to be planted by the Board or Commissioner of Highways on any state highway right-of-way to be dug up and destroyed.

Any owner of land adjacent to any state or other public highway right-of-way, or his agents and employees, may dig up, cut down, or otherwise remove and destroy any of such plants or weeds and any other plants or weeds that are or may become noxious or otherwise injurious to his property found growing upon any state or other public highway right-of-way adjacent to his land.

Code 1950, § 33-124; 1970, c. 322, § 33.1-209; 2014, c. 805.



§ 33.2-218. Fees for participating in the Integrated Directional Sign Program

The Board shall establish reasonable fees to be collected by the Commissioner of Highways from any qualified entity for the purpose of participating in the Integrated Directional Sign Program (IDSP) administered by the Department or its agents that is designed to provide information to the motoring public relating to gasoline and motor vehicle services, food, lodging, attractions, or other categories as defined by the IDSP. Such fees shall be deposited into a special fund specifically accounted for and used by the Commissioner of Highways solely to defray the actual costs of supervising and administering the signage programs. Included in these costs shall be a reasonable margin, not to exceed 10 percent, in the nature of a reserve fund.

2005, c. 491, § 33.1-12.01; 2014, c. 805.



§ 33.2-219. Statements to be filed with Commonwealth Transportation Board by transit systems

Any transit system that conducts its operations within the exclusive jurisdiction of any locality or within the boundaries of any district as defined in § 33.2-1901, and any adjoining locality, shall file annually with the Board such financial and other statistical data as the Board shall require in order to effectively administer the provisions of § 46.2-206 and shall file with the Department of Rail and Public Transportation, at such times as the Department of Rail and Public Transportation shall require, such information as the Department of Rail and Public Transportation shall require to carry out its duties under subdivision 4 of § 33.2-285.

The provisions of this section shall not be construed so as to exempt any such transit system from any provision of law or regulation made pursuant to law that requires the filing of data with any other agency of the Commonwealth.

1972, c. 290, § 33.1-223.1; 1984, c. 760; 1992, c. 167; 2014, c. 805.



§ 33.2-220. Transfer of interest in and control over certain highways, highway rights-of-way, and landings

Notwithstanding any contrary provision of this title, the Board, upon receipt of a written request from a public access authority established pursuant to Title 15.2 and without first abandoning or discontinuing such highway, highway right-of-way, or landing, including a wharf, pier, or dock, may transfer to such requesting authority any and all rights and interests of the Board in a highway, highway right-of-way, or landing as the Board may deem in the public interest. Such transfer may be either with or without compensation from the requesting authority.

2007, c. 304, § 33.1-223.2:17; 2011, c. 667; 2014, c. 805.



§ 33.2-221. Other powers, duties, and responsibilities

A. The Board shall have the power and duty to comply fully with the provisions of the present or future federal aid acts. The Board may enter into all contracts or agreements with the United States government and may do all other things necessary to carry out fully the cooperation contemplated and provided for by present or future acts of Congress related to transportation.

B. The Board shall have the power and duty to enter into all contracts with other states necessary for the proper coordination of the location, construction, maintenance, improvement, and operation of transportation systems, including the systems of state highways with the highways of such other states, and where necessary, seek the approval of such contracts by the Congress of the United States.

C. The Board shall have the power and duty to administer, distribute, and allocate funds in the Transportation Trust Fund as provided by law. The Board shall ensure that the total funds allocated to any highway construction project are equal to total expenditures within 12 months following completion of the project.

D. The Board shall have the power and duty, with the advice of the Secretary of Finance and the State Treasurer, to engage a financial advisor and investment advisor who may be anyone within or without the government of the Commonwealth to assist in planning and making decisions concerning the investment of funds and the use of bonds for transportation purposes. The work of these advisors shall be coordinated with the Secretary of Finance and the State Treasurer.

E. The Board shall have the power and duty to enter into payment agreements with the Treasury Board related to payments on bonds issued by the Commonwealth Transportation Board.

F. When the traffic-carrying capacity of any of the systems of state highways or a portion thereof is increased by construction or improvement, the Board may enter into agreements with localities, authorities, and transportation districts to establish highway user fees for such system of state highways or portion thereof that the localities, authorities, and transportation districts maintain.

Code 1950, § 33-12; 1956, c. 92; 1964, c. 265; 1970, c. 322, § 33.1-12; 1974, c. 462; 1977, c. 150; 1978, c. 650; 1986, Sp. Sess., c. 13; 1988, cc. 844, 903; 1989, c. 727; 1992, c. 167; 1995, c. 94; 2001, c. 349; 2003, cc. 281, 533, 560; 2004, c. 110; 2005, cc. 839, 919; 2006, cc. 197, 417, 833, 924; 2006, Sp. Sess. I, c. 8; 2007, c. 337; 2008, Sp. Sess. II, c. 5; 2009, cc. 670, 690; 2011, cc. 104, 164; 2012, cc. 729, 733; 2013, cc. 388, 569, 585, 646, 741; 2014, c. 805; 2015, c. 684.



§ 33.2-222. Commissioner of Highways

The Commissioner of Highways shall be the chief executive officer of the Department of Transportation. The Commissioner of Highways shall be an experienced administrator able to direct and guide the Department in the establishment and achievement of the Commonwealth's long-range highway and other transportation objectives.

The Commissioner of Highways shall devote his entire time and attention to his duties as chief executive officer of the Department and shall receive such compensation as shall be fixed by law. He shall also be reimbursed for his actual travel expenses while engaged in the discharge of his duties.

In the event of a vacancy due to the death, temporary disability, retirement, resignation, or removal of the Commissioner of Highways, the Governor may appoint and thereafter remove at his pleasure an "Acting Commissioner of Highways" until such time as the vacancy may be filled as provided in § 33.2-200. Such "Acting Commissioner of Highways" shall have all powers and perform all duties of the Commissioner of Highways as provided by law and shall receive such compensation as may be fixed by the Governor. In the event of the temporary disability for any reason of the Commissioner of Highways, full effect shall be given to the provisions of § 2.2-605.

Code 1950, § 33-3; 1960, c. 271; 1963, Ex. Sess., c. 3; 1964, c. 265; 1970, c. 322, § 33.1-3; 1974, c. 462; 1990, cc. 1, 317; 1995, cc. 195, 223; 2007, c. 896; 2014, c. 805.



§ 33.2-223. General powers of Commissioner of Highways

Except such powers as are conferred by law upon the Board, the Commissioner of Highways shall have the power to do all acts necessary or convenient for constructing, improving, maintaining, and preserving the efficient operation of the highways embraced in the systems of state highways and to further the interests of the Commonwealth in the areas of public transportation, railways, seaports, and airports. And as executive head of the Department, the Commissioner of Highways is specifically charged with the duty of executing all orders and decisions of the Board and may, subject to the provisions of this chapter, require that all appointees and employees perform their duties under this chapter.

In addition, the Commissioner of Highways, in order to maximize efficiency, shall take such steps as may be appropriate to outsource or privatize any of the Department's functions that might reasonably be provided by the private sector.

Code 1950, § 33-13; 1970, c. 322, § 33.1-13; 1974, c. 462; 1978, c. 652; 1986, Sp. Sess., c. 13; 2007, cc. 863, 896, 928; 2014, c. 805.



§ 33.2-224. Employees; delegation of responsibilities

The Commissioner of Highways shall employ such engineers, clerks, assistants, and other employees as may be needed and shall prescribe and fix their duties, including the delegation of duties and responsibilities conferred or imposed upon the Commissioner of Highways by law. They shall receive all salaries and expenses as may be fixed in accordance with the provisions of law.

Code 1950, § 33-7; 1952, c. 41; 1970, c. 322, § 33.1-8; 1974, c. 462; 1982, c. 177; 1983, c. 127; 1995, cc. 195, 223; 2001, cc. 69, 87; 2011, cc. 36, 152; 2014, c. 805.



§ 33.2-225. Liaison duties with other organizations

Tasks and responsibilities concerning transportation program or project delivery shall be carried out as follows:

1. The Commissioner of Highways shall cooperate with the federal government, the American Association of State Highway and Transportation Officials, and any other organization in the numbering, signing, and marking of highways; in the taking of measures for the promotion of highway safety; in research activities; in the preparation of standard specifications; in the testing of highway materials; and otherwise with respect to transportation projects.

2. The Department of Transportation and the Department of Rail and Public Transportation may offer technical assistance and coordinate state resources, as available, to work with local governments, upon their request, in developing sound transportation components for their local comprehensive plans.

2013, cc. 585, 646, § 33.1-190.4; 2014, c. 805.



§ 33.2-226. Authority to lease or convey airspace

The Commissioner of Highways may lease or sell and convey the airspace superjacent or subjacent to any highway in the Commonwealth that is within his jurisdiction and in which the Commonwealth owns fee simple title after satisfying itself that use of the airspace will not impair the full use and safety of the highway or otherwise interfere with the free flow of traffic thereon and it cannot be reasonably foreseen as needed in the future for highway and other transit uses and purposes. The Commissioner of Highways may provide in such leases and conveyances of airspace for columns of support, in fee or otherwise, ingress, egress, and utilities.

No lease or conveyance shall be entered into by the Commissioner of Highways until after the time the locality, by action of its governing body by majority recorded vote, approves the projected use and has zoned the airspace in question or has otherwise taken such steps as it deems proper to regulate the type and use of the improvements to be erected in such airspace.

All leases and conveyances shall contain those terms deemed necessary by the Commissioner of Highways to protect the interests of the Commonwealth and the public and shall not be entered into until after public advertising for bids for such airspace. The Commissioner of Highways shall advertise for bids at least 14 days prior to the execution of a lease or a conveyance. The advertisement shall state the place where bidders may examine a map of the airspace, the general terms of the lease or conveyance and the time and place when bids will be opened by the Commissioner of Highways. The highest bid from a responsible bidder, in the sole discretion of the Commissioner of Highways, shall be accepted; however, the Commissioner of Highways may reject all bids and advertise the property again.

Compensation paid for such leases and conveyances shall be credited to the Transportation Trust Fund established pursuant to § 33.2-1524.

1979, c. 431, § 33.1-183.1; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-227. Defense of employees

If any person employed by the Commonwealth Transportation Board, the Department of Transportation, or the Department of Rail and Public Transportation is arrested or indicted or otherwise prosecuted on any charge arising out of any act committed in the discharge of his official duties, the Commissioner of Highways or the Director of the Department of Rail and Public Transportation may employ special counsel approved by the Attorney General to defend such employee. The compensation for special counsel employed, pursuant to this section, shall, subject to the approval of the Attorney General, be paid by the agency for which the employee works out of the funds appropriated for the administration of the Department of Transportation or the Department of Rail and Public Transportation.

Code 1950, § 33-11.1; 1958, c. 542; 1970, c. 322, § 33.1-11; 1974, c. 462; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-228. Agreements between Commissioner of Highways and certain localities

Notwithstanding the provisions of §§ 33.2-209, 33.2-214, and 33.2-221, the Commissioner of Highways, pursuant to a resolution adopted by the Board and following receipt of a resolution adopted by the governing body of a locality, may enter into an agreement with any such locality pursuant to which the locality assumes responsibility for the design, right-of-way acquisition, and construction of highways or portions thereof in such locality, using funds allocated pursuant to § 33.2-371.

2004, c. 623, § 33.1-12.1; 2014, c. 805; 2015, c. 684.



§ 33.2-229. Furnishing information regarding right-of-way transactions

Upon written request to the central office of the Department, the Commissioner of Highways shall furnish information regarding right-of-way transactions where any public funds are expended. Such information shall not be released prior to 60 days following the transaction to any person not a party directly interested in such transaction.

The information furnished under this section shall consist of (i) the name of the person to whom any sum was paid for land or interest therein, (ii) the amount of land or interest therein acquired from such person, and (iii) the amount paid such person for land and the amount paid for damage resulting to the remaining property of such person.

Code 1950, § 33-15.1; 1958, c. 316; 1960, c. 352; 1970, c. 322, § 33.1-16; 1974, c. 462; 2014, c. 805.



§ 33.2-230. Written notice of decision to dispose of real property

Whenever the Board or the Department decides to sell or otherwise dispose of any surplus real property, the Commissioner of Highways shall provide written notice of such decision to the mayor or chairman of the governing body of the locality in which the property or any portion thereof is located. Any failure to provide or receive such notice shall not create a cloud on the title to the property.

1999, c. 287, § 33.1-223.2:2; 2014, c. 805.



§ 33.2-231. Establish community service landscaping program

The Commissioner of Highways shall establish a program whereby persons convicted of nonviolent misdemeanors who have received a suspended sentence or probation can fulfill their community service requirements by mowing rights-of-way and performing other landscaping maintenance tasks for roads and highways that the Department has the responsibility to maintain.

2008, c. 688, § 33.1-12.2; 2014, c. 805.



§ 33.2-232. Annual report by Commissioner of Highways

The Commissioner of Highways shall annually report in writing to the Governor, the General Assembly, the Joint Legislative Audit and Review Commission, and the Board no later than November 30 each year. The content of such report shall be specified by the Board and shall contain, at a minimum:

1. The condition of existing transportation assets, using asset management methodology pursuant to § 33.2-352;

2. The methodology used to determine maintenance needs, including an explanation of the transparent methodology used for the allocation of funds from the Highway Maintenance and Operating Fund pursuant to subsection A of § 33.2-352;

3. Beginning with the November 2015 report through the November 2019 report, the allocations to the reconstruction and rehabilitation of functionally obsolete or structurally deficient bridges and to the reconstruction of pavements determined to have a combined condition index of less than 60 and beginning with the November 2020 report, the methodology used to determine allocations of construction funds for state of good repair purposes as defined in § 33.2-369 and any waiver of the cap provided for in subsection B of § 33.2-369;

4. The performance targets and outcomes for (i) the current two-year period starting July 1 of even-numbered years and (ii) the following two-year period starting July 1 of the next even-numbered year. The targets and outcomes shall state what is expected to be achieved, based on funding identified for maintenance and state of good repair purposes, over each two-year period;

5. Beginning with the November 2016 report, a listing of prioritized pavement and bridge needs based on the priority ranking system developed by the Board pursuant to § 33.2-369 and a description of the priority ranking system;

6. The Department's (i) strategies for improving safety and security and (ii) strategies and activities to improve highway operations within the Commonwealth, including the use of funds in the Innovation and Technology Transportation Fund established pursuant to § 33.2-1531 and improved incident management; and

7. A review of the Department's collaboration with the private sector in delivering services.

2011, cc. 36, 152, § 33.1-13.03; 2014, cc. 290, 805; 2015, c. 684.



§ 33.2-233. Gathering and reporting of information and statistics

The Commissioner of Highways and the Director of the Department of Rail and Public Transportation shall gather and tabulate information and statistics relating to transportation and disseminate the same throughout the Commonwealth. In addition, the Commissioner of Highways shall provide a report to the Governor, the General Assembly, the Board, and the public concerning the current status of all highway construction projects in the Commonwealth. This report shall be posted at least four times each fiscal year but may be updated more often as circumstances allow. The report shall contain, at a minimum, the following information for every project in the Six-Year Improvement Program: (i) project description; (ii) total cost estimate; (iii) funds expended to date; (iv) project timeline and completion date; (v) statement of whether project is ahead of, on, or behind schedule; (vi) the name of the prime contractor; (vii) total expenditures of federal transportation funds in each county and city; (viii) total expenditures of state transportation funds in each county and city; (ix) statewide totals for federal, state, and local funds expended for highways; (x) statewide totals for federal, state, and local funds expended for transit; (xi) total funds expended on intercity passenger and freight rail line and trains; and (xii) total funds expended in each federal and state programmatic category. Use of one or more websites may be used to satisfy this requirement. Project-specific information posted on the Internet shall be updated daily as information is available.

2013, cc. 585, 646, § 33.1-13.05; 2014, c. 805.



§ 33.2-234. Construction by state or local employees

A. Irrespective of the provisions of § 33.2-235, in cases of emergency or on any project reasonably estimated to cost not more than $600,000, the Commissioner of Highways may build or maintain any of the highways in the systems of state highways by state employees or local employees as he may designate.

B. Notwithstanding the provisions of subsection A, the Commissioner of Highways may enter into a written agreement with a locality for the building and maintenance of any of the highways in the systems of state highways by local employees provided that (i) the locality has obtained a cost estimate for the work of not more than $1 million and (ii) the locality has issued an invitation for bid and has received fewer than two bids from private entities to build or maintain such highways.

Code 1950, § 33-104; 1970, c. 322, § 33.1-190; 1977, c. 678; 1982, c. 647; 1985, c. 130; 1986, Sp. Sess., c. 9; 2006, cc. 434, 480; 2008, c. 472; 2010, cc. 22, 50; 2014, c. 805.



§ 33.2-235. Procurement

All projects reasonably estimated to cost $300,000 or more that the Board or the Commissioner of Highways may undertake for construction shall be let in accordance with the Virginia Public Procurement Act (§ 2.2-4300 et seq.). When such projects are reasonably estimated to cost below $300,000, the Commissioner of Highways may let them to contract, and if such projects are let to contract, they shall be let only in accordance with the Virginia Public Procurement Act.

As used in this section, "project" means construction and does not include routine maintenance work or the installation of traffic control devices, unless such work is to be performed under contract.

Code 1950, § 33-99; 1970, c. 322, § 33.1-185; 1973, c. 229; 1977, c. 678; 1978, c. 144; 1982, c. 647; 1992, c. 108; 2010, cc. 22, 50; 2014, c. 805.



§ 33.2-236. Maps or plats prepared at request and expense of local governing bodies and other groups; Department of Mines, Minerals and Energy to seek other existing sources

The Commissioner of Highways may prepare photogrammetric maps or plats of specific sites or areas at the request of the governing bodies of localities of the Commonwealth, local nonprofit industrial development agencies, planning district commissions, soil and water conservation districts, metropolitan planning organizations, public service authorities, and local chambers of commerce. The Department of Mines, Minerals and Energy shall first review the request to determine whether suitable or alternate maps or plats are currently available, and the local governing body, agency, or chamber shall agree to reimburse the Department of Transportation for the cost of producing the maps or plats.

Code 1950, § 33-136.2; 1962, c. 96; 1970, c. 322, § 33.1-222; 1982, c. 184; 1984, c. 590; 2014, c. 805.



§ 33.2-237. Directional signs for certain educational institutions

For the purpose of this section, "Virginia educational institution" means a for-profit educational institution with its main campus located in the Commonwealth that (i) has, for at least five consecutive years prior to making a request under this section, awarded academic degrees approved by the State Council of Higher Education for Virginia; (ii) offers programs in workforce training or job readiness that contribute to Virginia's economic growth and development; and (iii) has a combined annual enrollment of at least 1,000 students at its main campus and any branch location situated within a radius of 25 miles from the main campus.

Upon request from a Virginia educational institution, the Commissioner of Highways shall erect and maintain signs at appropriate and conspicuous locations along interstate, primary, or secondary highways providing motorists directions to the main or branch location of any such institution. All costs associated with production and erection of signs under this section shall be borne by the affected institution, but all costs associated with maintenance of those signs shall be borne by the Department.

Signs erected by the Department under this section shall be placed in accordance with all applicable Department regulations.

1999, c. 310, § 33.1-223.2:3; 2014, c. 805.



§ 33.2-238. Closing highways for safety of public or proper completion of construction; injury to barriers, signs, etc

If it appears to the Commissioner of Highways necessary for the safety of the traveling public or for proper completion of work that is being performed to close any highway under his jurisdiction to all traffic or any class of traffic, the Commissioner of Highways may close, or cause to be closed, the whole or any portion of such highway deemed necessary to be excluded from public travel and may exclude all or any class of traffic from such closed portion. While any such highway or portion thereof is so closed, or while any such highway or portion thereof is in process of construction or maintenance, the Commissioner of Highways, or contractor under authority from the Commissioner of Highways, may erect, or cause to be erected, suitable barriers or obstructions thereon, may post, or cause to be posted, conspicuous notices to the effect that the highway or portion thereof is closed and may place warning signs, lights, and lanterns on such highway or portion thereof. When such highway is closed for the safety of the traveling public or in process of construction or maintenance as provided in this section, any person who willfully breaks down, drives into new construction work, removes, injures, or destroys any such barrier or barriers or obstructions, tears down, removes, or destroys any such notices, or extinguishes, removes, injures, or destroys any such warning lights or lanterns so erected, posted, or placed is guilty of a Class 1 misdemeanor.

Code 1950, § 33-109; 1958, c. 547; 1968, c. 162; 1970, c. 322, § 33.1-193; 2014, c. 805.



§ 33.2-239. Providing highway detours

Whenever necessary, the Commissioner of Highways shall select, lay out, maintain, and keep in as good repair as possible suitable detours, by the most practical route, while the highways are being improved or constructed, and he shall place or cause to be placed explicit directions to the traveling public during repair of any such highway under process of construction.

Code 1950, § 33-110; 1970, c. 322, § 33.1-194; 2014, c. 805.



§ 33.2-240. Connections over shoulders of highways for intersecting private roads

The Commissioner of Highways shall permit suitable connections from where private roads leading to and from private homes intersect improved highways and over and across the shoulders and unimproved parts of such highways to the paved or otherwise improved parts thereof to provide the users of such private roads safe and convenient means of ingress and egress with motor vehicles to and from the paved or otherwise improved parts of such highways.

Code 1950, § 33-116; 1970, c. 322, § 33.1-197; 2014, c. 805.



§ 33.2-241. Connections over shoulders of highways for intersecting commercial establishment entrances; penalty

The Commissioner of Highways shall permit suitable connections from where commercial establishment entrances are desired to intersect improved highways and over and across the shoulders and unimproved parts of such highways to the paved or otherwise improved parts thereof that comply with the access management standards of the Commissioner of Highways for the location, spacing, and design of entrances, taking into account the operating characteristics and federal functional classification of the highway, to provide the users of such entrances safe and convenient means of ingress and egress with motor vehicles to and from the paved or otherwise improved parts of such highways while minimizing the impact of such ingress and egress on the operation of such highways, provided that any person desiring such an entrance shall:

1. Be required first to obtain a permit therefor from the Commissioner of Highways;

2. Provide the entrance at his expense;

3. If required by the Commissioner of Highways, provide for the joint use of the desired entrance with adjacent property owners or provide evidence of such efforts; and

4. Construct the entrance or have the entrance constructed, including such safety structures as are required by the Commissioner of Highways, pursuant to the Department of Transportation's design standards and applicable Department regulations concerning access management and applicable Board regulations concerning land use permits.

All commercial entrances whether or not constructed under this section shall be maintained by the owner of the premises at all times in a manner satisfactory to the Commissioner of Highways.

Any person violating the provisions of this section is guilty of a misdemeanor punishable by a fine of not less than $5 nor more than $100 for each offense. Following a conviction and 15 days for correction, each day during which the violation continues shall constitute a separate and distinct offense and be punishable as such. Such person shall be civilly liable to the Commonwealth for actual damage sustained by the Commonwealth by reason of his wrongful act.

Code 1950, § 33-116.1; 1956, c. 91; 1966, c. 378; 1970, c. 322, § 33.1-198; 2005, c. 645; 2007, cc. 863, 928; 2014, c. 805.



§ 33.2-242. Replacing entrances destroyed in the repair or construction of highways

The Commissioner of Highways shall review the existing access to any parcel of land having an entrance destroyed in the repair or construction of the systems of state highways and shall provide access to the systems of state highways in a manner that will serve the parcel of land and ensure efficient and safe highway operation.

Code 1950, § 33-117; 1970, c. 322, § 33.1-199; 2007, cc. 863, 928; 2014, c. 805.



§ 33.2-243. Paying for damages sustained to personal property by reason of work projects, etc

The Commissioner of Highways may pay and settle claims and demands against the Commonwealth arising as a result of damages sustained to personal property by reason of work projects or the operation of state-owned or operated equipment when engaged in the construction, reconstruction, or maintenance of the primary state highway system, unless said claims or demands arise as a result of negligence of the person asserting such claims or demands. Nothing in this section shall be construed as imposing any legal liability upon the Commonwealth to pay such claims or demands, nor as giving the consent of the Commonwealth to be sued in any action or suit to recover on such claims or demands in the event the Commissioner of Highways refuses payment of said claims or demands.

Code 1950, § 33-117.1; 1970, c. 322, § 33.1-200; 2014, c. 805.



§ 33.2-244. Removal of snow and ice from public highways by private entities

Upon request by a person, the Commissioner of Highways may authorize such person to hire private persons, firms, contractors, or entities to remove snow and ice from any public highway in Planning District 8, provided that there will be no costs to the Commonwealth or its political subdivisions for work pursuant to this section. No private person, firm, contractor, or entity employed to remove snow and ice from any public highway shall be afforded sovereign immunity or immunity in any form whatsoever. Private persons, firms, contractors, or entities so employed shall be liable for civil damages, including damages for death, injury, or property damage resulting from any act or omission relating to the removal of snow and ice from public highways. Nothing contained in this section shall limit the authority of the Commissioner of Highways granted under other provisions of law to authorize or contract for the removal of snow and ice from public highways.

1996, c. 714, § 33.1-200.2; 2014, c. 805.



§ 33.2-245. Comprehensive highway access management standards

A. For purposes of this section, "comprehensive highway access management standards" means a coordinated set of state standards and guidelines that allow the Commonwealth and its localities to manage access to the systems of state highways according to their federal functional classification or operational characteristics through the control of and improvements to the location, number, spacing, and design of entrances, median openings, turn lanes, street intersections, traffic signals, and interchanges.

B. The General Assembly declares it to be in the public interest that comprehensive highway access management standards be developed and implemented to enhance the operation and safety of the systems of state highways in order to protect the public health, safety, and general welfare while ensuring that private property is entitled to reasonable access to the systems of state highways. The goals of the comprehensive highway access management standards are:

1. To reduce traffic congestion and impacts to the level of service of highways, leading to reduced fuel consumption and air pollution;

2. To enhance public safety by decreasing traffic crash rates;

3. To support economic development in the Commonwealth by promoting the efficient movement of people and goods;

4. To reduce the need for new highways and road widening by improving the performance of the existing systems of state highways; and

5. To preserve public investment in new highways by maximizing their performance.

C. The Commissioner of Highways shall develop and implement comprehensive highway access management standards for managing access to and preserving and improving the efficient operation of the systems of state highways. The comprehensive highway access management standards shall include standards and guidelines for the location, number, spacing, and design of entrances, median openings, turn lanes, street intersections, traffic signals, and interchanges.

Nothing in such standards shall preempt the authority of a local government to regulate the type or density of land uses abutting the systems of state highways.

2007, cc. 863, 928, § 33.1-198.1; 2014, c. 805.



§ 33.2-246. Recreational waysides; regulations; penalties

A. To promote the safety, convenience, and enjoyment of travel on, and protection of the public investment in, highways of the Commonwealth and for the restoration, preservation, and enhancement of scenic beauty within and adjoining such highways, it is hereby declared to be in the public interest to acquire and establish recreational waysides and areas of scenic beauty adjoining the highways of the Commonwealth.

B. The Commissioner of Highways may, whenever in his opinion it is in the best interest of the Commonwealth, accept from the United States, or any authorized agency thereof, a grant or grants of any recreational waysides established and constructed by the United States, or any such agency thereof, or a grant or grants of funds for landscaping and scenic enhancement of highways, and the Commissioner of Highways may, on behalf of the Commonwealth, enter into a contract or contracts with the United States, or any such agency thereof, to maintain and operate any such recreational waysides that may be so granted to the Commonwealth and may do all things necessary to receive and expend federal funds for landscaping and scenic enhancement.

C. The Commissioner of Highways may, whenever it is in the best interest of the operation of the Interstate System or the primary or secondary state highway system, establish, construct, maintain, and operate appropriate recreational waysides and areas of scenic beauty adjoining such highways.

D. The Commissioner of Highways may acquire by purchase, gift, or the power of eminent domain such land or interest in land as may be necessary to carry out the provisions of this section, provided that in exercising the power of eminent domain for areas of scenic beauty, such areas adjoin and lie within 100 feet of the right-of-way of the highway, and the procedure shall be, mutatis mutandis, as provided for the acquisition of land by the Commissioner of Highways in Article 1 (§ 33.2-1000 et seq.) of Chapter 10.

E. The Board may establish regulations for the use of recreational waysides, including regulations relating to (i) the time, place, and manner of parking of vehicles; (ii) activities that may be conducted within such waysides; (iii) solicitation and selling within the waysides; and (iv) such other matters as may be necessary or expedient in the interest of the motoring public.

The regulations when adopted by the Board shall be posted in a conspicuous place at each wayside, along with such other signs as the Commissioner of Highways deems necessary to advise the public.

Any person violating any regulation adopted under this section is guilty of a misdemeanor punishable by a fine of not less than $5 nor more than $100 for each offense.

F. Recreational waysides and areas of scenic beauty when acquired, established, maintained, and operated in accordance with this section shall be deemed to be a part of the Interstate System or primary or secondary state highway system but land acquired for areas of scenic beauty shall not be deemed a part of the right-of-way for the purpose of future acquisition of areas of scenic beauty under the provisions of subsections A through D.

Code 1950, §§ 33-133, 33-133.1, 33-134; 1966, c. 470; 1968, c. 566; 1970, c. 322, §§ 33.1-217, 33.1-218, 33.1-219; 2014, c. 805.



§ 33.2-247. Wetlands mitigation banking

When authorization is required by federal or state law for any project affecting wetlands and such authorization is conditioned upon compensatory mitigation for adverse impacts to wetlands, the Commissioner of Highways is authorized to expend funds for the purchase of, or is authorized to use, credits from any wetlands mitigation bank, including any owned by the Department of Transportation, that has been approved and is operating in accordance with applicable federal and state guidance, laws, or regulations for the establishment, use, and operation of mitigation banks as long as (i) the bank is in the same fourth order subbasin, as defined by the hydrologic unit boundaries of the National Watershed Boundary Dataset or by the hydrologic unit system or dataset utilized and depicted or described in the bank's approved mitigation banking instrument, as the impacted site, or in an adjacent subbasin within the same river watershed as the impacted site, or it meets all the conditions found in clauses (a) through (d) and either clause (e) or (f); (ii) the bank is ecologically preferable to practicable on-site and off-site individual mitigation options, as defined by federal wetland regulations; and (iii) the banking instrument, if approved after July 1, 1996, has been approved by a process that included public review and comment. When the bank is not located in the same subbasin or adjacent subbasin within the same river watershed as the impacted site, the purchase or use of credits shall not be allowed unless the Commissioner of Highways demonstrates to the satisfaction of the agency requiring compensatory mitigation that (a) the impacts will occur as a result of a Department of Transportation linear project; (b) there is no practical same river watershed mitigation alternative; (c) the impacts are less than one acre in a single and complete project within a subbasin; (d) there is no significant harm to water quality or fish and wildlife resources within the river watershed of the impacted site; and either (e) impacts within the Chesapeake Bay watershed are mitigated within the Chesapeake Bay watershed as close as possible to the impacted site or (f) impacts within subbasins 02080108, 02080208, and 03010205, as defined by the National Watershed Boundary Dataset, are mitigated in-kind within those subbasins, as close as possible to the impacted site. After July 1, 2002, the provisions of clause (f) shall apply only to impacts within subdivisions of the listed subbasins where overlapping watersheds exist, as determined by the Department of Environmental Quality, provided the Department of Environmental Quality has made such a determination by that date. For the purposes of this subsection, the hydrologic unit boundaries of the National Watershed Boundary Dataset or other hydrologic unit system may be adjusted by the Department of Environmental Quality to reflect site-specific geographic or hydrologic information provided by the bank sponsor.

For the purposes of this section, "river watershed" means the Potomac River Basin, Shenandoah River Basin, James River Basin, Rappahannock River Basin, Roanoke and Yadkin Rivers Basin, Chowan River Basin (including the Dismal Swamp and Albemarle Sound), Tennessee River Basin, Big Sandy River Basin, Chesapeake Bay and its Small Coastal Basins, Atlantic Ocean, York River Basin, and New River Basin.

1996, c. 736, § 33.1-223.2:1; 1999, c. 8; 2011, c. 253; 2014, cc. 332, 805.



§ 33.2-248. Expenditure of funds for interstate bridges and approaches

The Commissioner of Highways may expend from funds available for construction or maintenance of roads or highways, either alone or in cooperation with public road authorities of other states, such funds as he may deem necessary for the construction, maintenance, operation, and repair of interstate highway bridges, tunnels, and approaches forming connecting links between highways in the systems of state highways and public roads of other states.

Code 1950, § 33-172; 1970, c. 322, § 33.1-248; 2014, c. 805.



§ 33.2-249. Maintenance and operation of bridges or tunnels on the city and state line

The governing bodies of cities and towns having populations greater than 3,500 and the Commissioner of Highways may enter into agreements, upon such terms and conditions as may be necessary, for the maintenance of public highway bridges or tunnels lying partly within and partly outside the incorporated limits of such cities and towns.

The Commissioner of Highways may enter into agreements with other states and the District of Columbia, upon such terms and conditions as may be necessary, for the maintenance and operation, including the issuance of permits, of public highway bridges or tunnels lying partly within and partly outside the territorial limits of the Commonwealth.

Code 1950, § 33-172.1; 1956, c. 28; 1964, c. 374; 1970, c. 322, § 33.1-249; 2014, c. 805.



§ 33.2-250. Improving certain private roads and certain town streets and roads

A. The Commissioner of Highways may, upon the request of the governing body of any county and at the expense of the owner of the land, improve private roads giving direct access from the home or other central buildings on the property along the shortest practical route to the nearest public highway, provided that:

1. The Commissioner of Highways shall in no case undertake any such work until certification is made by the governing body of the county that the property owner cannot secure the services of a private contractor to perform the work nor then until the owner has deposited with him a certified check in the amount estimated by the Commissioner of Highways as the cost of the work;

2. Not more than $1,000 shall be expended on any one such private project in any one year; and

3. No work of ordinary maintenance shall be done on any such private road under the provisions of this section.

B. In addition, the Commissioner of Highways may, upon the request of the council of any town having a population of less than 1,500 and at the expense of such town, improve and maintain any streets or roads in such town and not in the primary state highway system. As to streets and roads in such town, no certification by the board of supervisors or deposit shall be necessary.

C. Any work done by the Commissioner of Highways pursuant to the provisions of this section shall only be done with the equipment and employees of the Department.

Code 1950, § 33-118; 1970, c. 322, § 33.1-201; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-251. Installation and maintenance of "children at play" signs in counties and towns

The governing body of any county or town may enter into an agreement with the Commissioner of Highways allowing the county or town to install and maintain, at locations specified in such agreement, signs alerting motorists that children may be at play nearby. The cost of the signs and their installation shall be paid by the county or town.

The provisions of this section shall not apply to any county that has withdrawn its roads from the secondary state highway system under the provisions of § 11 of Chapter 415 of the Acts of Assembly of 1932 and has not elected to return.

1997, c. 167, § 33.1-210.2; 2006, c. 548; 2012, c. 179; 2014, c. 805.



§ 33.2-252. Tramways and railways along or across public highways; appeals

A. Whenever any person, firm, or chartered company engaged in mining, manufacturing, or lumber getting has acquired the right-of-way for a tramway or railway, except across or upon a public highway, and desires to cross such highway or some part thereof and if such person, firm, or chartered company cannot agree with the Commissioner of Highways, or governing body of a county if the road is a county road in a county where the roads are not within the secondary state highway system, as to the terms and conditions of such crossing, the circuit court of the county in which such highway may be may prescribe such regulations for the crossing of such highway as will protect the public, and when such regulations have been prescribed, such tramway or railway may be constructed and maintained or if already constructed may be maintained in accordance with such regulations as may be made on the application of the owner of such tramway or railway or on the motion of the attorney for the Commonwealth after notice to such owner.

B. The Commissioner of Highways or governing body or the applicant or owner of the tramway or railway may appeal from the order of the circuit court in the manner prescribed for appeals in controversies concerning roads.

C. Nothing contained in this section shall be construed as giving the right to condemn private property for such tramway or railway, nor shall the rights of any tramway or railway lawfully acquired be affected.

Code 1950, §§ 33-126, 33-127, 33-128; 1970, c. 322, §§ 33.1-211, 33.1-212, 33.1-213; 2014, c. 805.



§ 33.2-253. Highway safety corridor program

The Commissioner of Highways shall establish a highway safety corridor program under which a portion of highways in the primary state highway system and Interstate System may be designated by the Commissioner of Highways as highway safety corridors to address highway safety problems through law enforcement, education, and safety enhancements. In consultation with the Department of Motor Vehicles and the Superintendent of State Police, the Commissioner of Highways shall establish criteria for the designation and evaluation of highway safety corridors, including a review of crash data, accident reports, type and volume of vehicle traffic, and engineering and traffic studies. The Commissioner of Highways shall hold a public hearing prior to the adoption of the criteria to be used for designating a highway safety corridor. The Commissioner of Highways shall hold a minimum of one public hearing before designating any specific highway corridor as a highway safety corridor. The public hearing or hearings for a specific corridor shall be held at least 30 days prior to the designation at a location as close to the proposed corridor as practical.

The Department of Transportation shall erect signs that designate highway safety corridors and the penalties for violations committed within the designated corridors.

2003, c. 877, § 33.1-223.2:8; 2014, c. 805.



§ 33.2-254. Erection and maintenance of newspaper route boxes

The publishers of all newspapers having a circulation in rural sections of the Commonwealth may erect and maintain suitable newspaper route boxes along and on the rights-of-way of the public highways throughout such rural sections, in which to deposit newspapers for their subscribers. The short name of the newspaper to be deposited in each such box, but nothing more, may be plainly printed thereon. All such boxes shall be located so they do not interfere with or endanger public travel on highways. All such locations shall meet with the approval of the Commissioner of Highways.

Code 1950, § 33-122; 1970, c. 322, § 33.1-206; 1979, c. 427; 2014, c. 805.



§ 33.2-255. Sale or lease of properties acquired for highway construction

To the extent not otherwise prohibited by law, the Commissioner of Highways may sell or otherwise dispose of any improvements on lands acquired for highway construction projects or lease such land and improvements until such time as the land is needed for immediate highway construction purposes. Any residue parcels of lands so acquired that are found to be unnecessary for highway purposes may be sold or otherwise disposed of by the Commissioner of Highways.

Code 1950, § 33-75.8; 1964, c. 263; 1970, c. 322, § 33.1-140; 2014, c. 805.



§ 33.2-256. Department of Transportation established

There is hereby created a Department of Transportation within the executive branch, which shall be under the supervision and management of the Commissioner of Highways and responsible to the Secretary of Transportation.

2014, c. 805.



§ 33.2-257. Responsibilities of the Department of Transportation for analysis of transportation projects in the Northern Virginia Transportation District

A. The Department of Transportation, in ongoing coordination with the Commonwealth Transportation Board, the Department of Rail and Public Transportation, and the Northern Virginia Transportation Authority, shall evaluate all significant transportation projects, including highway, mass transit, and technology projects, in and near the Northern Virginia Transportation District, to the extent that funds are available for such purpose. The evaluation shall provide an objective, quantitative rating for each project according to the degree to which the project is expected to reduce congestion and, to the extent feasible, the degree to which the project is expected to improve regional mobility in the event of a homeland security emergency. Such evaluation shall rely on analytical techniques and transportation modeling, including those that employ computer simulations currently and customarily employed in transportation planning. The Department of Transportation may rely on the results of transportation modeling performed by other entities, including the Northern Virginia Transportation Authority and private entities contracted for this purpose, provided that such modeling is in accordance with this section. The Department of Transportation shall publicize the quantitative ratings determined for each project on its website and complete the evaluation at least once every four years, with interim progress reports provided on the website at least once every six months starting January 1, 2013.

B. In determining the allocation of highway construction funding in the Northern Virginia Transportation District, the Board shall, in ongoing coordination with the Northern Virginia Transportation Authority, give priority to projects that most effectively reduce congestion in the most congested corridors and intersections. However, nothing in this section shall limit the ability of the Board to consider other criteria, including the performance-based criteria set forth in § 33.2-2508.

C. Nothing in this section shall be construed or implied to direct funding to the Northern Virginia Transportation District from another transportation district.

D. For purposes of this section, the significant transportation projects to be evaluated shall comprise at least 25 such projects selected according to priorities determined by the Board, in ongoing coordination with the Northern Virginia Transportation Authority, without regard to the funding source of the project, and may include:

1. Projects included in the version of the Financially Constrained Long-Range Transportation Plan of the National Capital Region Transportation Planning Board in effect when the evaluation is made, plus additional projects in the Northern Virginia Transportation Authority's TransAction 2030 Regional Transportation Plan and subsequent updates; and

2. Other highway, rail, bus, and technology projects that could make a significant impact on mobility in the region, including additional Potomac River crossings west and south of Washington, D.C.; extension of the Metro Orange Line, Metro Yellow Line, and Metro Blue Line; bus rapid transit on Interstate 66; vehicle capacity and mass transit improvements on the U.S. Route 1 corridor; and implementation of relevant portions of the Statewide Transportation Plan established pursuant to § 33.2-353.

2012, cc. 768, 825, § 33.1-13.03:1; 2014, c. 805.



§ 33.2-257.1. Notice to be provided to property owners of pending transportation projects

At least 30 days prior to any public hearing regarding a transportation project valued in excess of $100 million, the Department of Transportation shall send notification of the date, time, and place of the public hearing, by regular mail, to all owners of property within and adjacent to such project study corridor.

2014, c. 733.



§ 33.2-258. Environmental permits for highway projects; timely review

Notwithstanding any other provision of state law or regulation, any state agency, board, or commission that issues a permit required for a highway construction project pursuant to Title 10.1, 28.2, 29.1, or 62.1 shall within 15 days of receipt of an individual permit application review the application for completeness and either accept the application or request additional specific information from the Department. Unless a shorter period is provided by law, regulation, or agreement, the state agency, board, or commission shall within 120 days of receipt of a complete application issue the permit, issue the permit with conditions, deny the permit, or decide whether a public meeting or hearing is required by law. If a public meeting or hearing is held, it shall be held within 45 days of the decision to conduct such a proceeding, and a final decision as to the permit shall be made within 90 days of completion of the public meeting or hearing. For coverage under general permits issued pursuant to Title 10.1, 28.2, 29.1, or 62.1, the state agency, board, or commission that issues such permits shall within 10 business days of receipt of an application from the Department for a highway construction project review the application for completeness and either accept the application or request additional specific information from the Department. Coverage under the general permit shall be approved, approved with conditions, or denied within 30 business days of receipt of a complete application.

2005, c. 781, § 33.1-19.1; 2007, c. 896; 2014, c. 805.



§ 33.2-259. Maintain drainage easements

Whenever in connection with or as a precondition to the construction or reconstruction of any highway the Department has acquired any permanent drainage easement, the Department shall, until such time as such easement has been terminated, perform repairs required to protect the roadway and to ensure the proper function of the easement within the right-of-way and within the boundaries of such easement.

2000, c. 312, § 33.1-223.2:4; 2014, c. 805.



§ 33.2-260. Specifications in purchasing lubricating motor oil

A. Standard specifications adopted for lubricating motor oil for competitive bidding contracts to be let by the Department shall be prescribed so as to include re-refined or recycled lubricating motor oil. Specifications adopted for circumstances or equipment that require specialized treatment or products may be excluded.

B. The Department shall compile and publish a list of business entities that commercially distribute re-refined or recycled lubricating motor oil that complies with the standard specifications adopted by the Department pursuant to the provisions of this section. The Department shall make the list available to local governing bodies upon request.

1982, c. 203, § 33.1-189.1; 2014, c. 805.



§ 33.2-261. Value engineering required in certain projects

The Department shall employ value engineering in conjunction with any project on any highway system using criteria established by the Department, including all projects costing more than $5 million. For the purposes of this section, "value engineering" means a systematic process of review and analysis of an engineering project by a team of persons not originally involved in the project. Such team may offer suggestions that would improve project quality and reduce total project cost, ranging from a combination or elimination of inefficient or expensive parts or steps in the original proposal to total redesign of the project using different technologies, materials, or methods.

After a review, the Commissioner of Highways may waive the requirements of this section for any project for compelling reasons. Any such waiver shall be in writing, state the reasons for the waiver, and apply only to a single project.

1990, c. 160, § 33.1-190.1; 2001, cc. 90, 104; 2014, c. 805.



§ 33.2-262. Removal of snow from driveways of volunteer fire departments and emergency medical services agencies

On the roads under the jurisdiction of the Department, the Department shall remove snow from the driveways and entrances of volunteer fire departments and volunteer emergency medical services agencies when the chief of any individual volunteer fire department or volunteer emergency medical services agency makes a written request for such snow removal service, provided that such service shall only be performed when such service can be performed during the normal course of snow removal activities of the Department without interfering with, or otherwise inconveniencing, such snow removal activities. Such service shall not extend to any parking lots adjacent to such driveways and entranceways not normally used by the volunteer fire department or volunteer emergency medical services agency as their direct driveway or entrance.

1976, c. 221, § 33.1-200.1; 2014, c. 805; 2015, cc. 502, 503.



§ 33.2-263. School bus stop signs or other indicators

The Department shall allow any local school board to install signs or other devices to indicate school bus stops, provided the installation is approved by the Department prior to installation. No local school board shall be required to install signs at all school bus stops. Maintenance, repair, and replacement of school bus stop signs shall be the responsibility of the local school board. The Department, in conformance with the Department's current policies for emergency snow removal operations, shall use its best efforts to ensure that signed school bus stop areas shall not be obstructed by snow removal operations. Installation of school bus stop signs shall not designate the area as school property.

2008, c. 291, § 33.1-223.2:18; 2014, c. 805.



§ 33.2-264. Livestock on right-of-way of the systems of state highways

No person, firm, or corporation shall pasture or graze, or cause to be pastured or grazed, or otherwise permit to be on any right-of-way of any highway in the systems of state highways, except as otherwise provided in this section, any livestock, unless such animal or animals be securely tied or held by chain or rope so as to prevent such animal from getting on the traveled portion of the highway, provided that this section shall not apply when such livestock are being driven along such highway while under the control of a responsible drover or drovers.

Nothing in this section shall prevent the owners of abutting parcels of land from grazing livestock unsecured by chain or rope on secondary roads that (i) have been taken into the system as gated roads and (ii) carry fewer than 50 vehicles per day.

On gated roads carrying 50 or more vehicles per day, the Department shall, upon the request of the local governing body and upon the recordation of a deed of gift or donation by such landowner of not less than a 40-foot right-of-way, reimburse abutting landowners a sum equal to $1 per foot of fencing that must be installed to keep cattle from entering the right-of-way from such abutting land. Where such fencing separates pasture land from a water source used by the owner of such pasture land to water his livestock, the Department shall construct or have constructed a means of access by which stock may reach the water source from the pasture land. Moneys for such fencing and construction of access to water shall be taken from highway construction funds. For purposes of this section, a "gated" road is a road on which, prior to July 1, 1986, abutting landowners have maintained a gate or cattle guard.

Any person, firm, or corporation who violates any of the provisions of this article shall be fined not less than $10 nor more than $50 for such offense.

Nothing in this section shall be construed to transfer the liability for injuries or property damage caused by such grazing livestock.

Code 1950, § 33-125; 1956, c. 221; 1970, c. 322, § 33.1-210; 1986, c. 367; 2014, c. 805.



§ 33.2-265. Comprehensive roadside management program

The Department shall promulgate regulations for a comprehensive roadside management program. Such program shall include opportunities for participation by individuals, communities, and local governments and shall address items, including safety, landscape materials, services, funding, recognition, and appropriate signing.

2004, c. 679, § 33.1-223.2:9; 2014, c. 805.



§ 33.2-266. Intermittent closing of highways subject to flooding; permits; notice

A. Upon application of the board of directors of any soil and water conservation district and of the board of supervisors of the county wherein the highway is located, the Department is authorized to permit the intermittent closing of any highway located within the boundaries of such district and county whenever in its judgment it is necessary to do so and when the highway will be intermittently subject to inundation by floodwaters retained by an approved watershed retention structure. All costs associated with such closing shall be borne by the board of supervisors of the county, including the costs of furnishing, erecting, and removing the necessary signs, barricades, signals, and lights to safeguard and direct traffic.

B. Before any permit may be issued for the temporary inundation and closing of such a highway, an application for such permit shall be made to the Department by the board of directors of the soil and water conservation district and the board of supervisors of the county wherein the highway is located. The application shall specify the highway involved and shall request that a permit be granted to the county to allow the intermittent closing of the highway.

C. Before making such application, the board of supervisors of the county wherein such highway is located shall give notice of the proposed action by publication once each week for two consecutive weeks in a newspaper of general circulation in the county, and such notice shall contain a description of the places of beginning and the places of ending of such intermittent closing. In addition to such publication, the board of supervisors of such county shall give notice to all public utilities having facilities located within the rights-of-way of any highway being closed by mailing a copy of such notice to the office of each such public utility located within the county, or if no office is located within the county, then to the office of such utility located nearest to the county. Furthermore, no such application shall be accepted by the Department that does not certify compliance by the applicants with the requirements of publication and notice in the manner prescribed in this section. All costs associated with the application procedure and notice to the public and to public utilities shall be borne by the board of supervisors of the county.

D. Not sooner than 30 days after the last publication and not sooner than 30 days after the mailing of such notice, the Department may issue the permit with respect to such highway. Nothing herein contained shall require the Department to issue such a permit when the Department, in its sole discretion, does not consider such intermittent closing of highways to be in the best interest of fulfilling the Department's duties to the traveling public.

1976, c. 172, § 33.1-223.2; 2014, c. 805.



§ 33.2-267. Family restrooms

The Department shall provide family restrooms at all rest areas along Interstate System highways in the Commonwealth. All such family restrooms shall be constructed in accordance with federal law. The provisions of this section shall apply only to rest stops constructed on or after July 1, 2003.

2003, c. 279, § 33.1-223.2:7; 2014, c. 805.



§ 33.2-268. Contractor performance bonds for locally administered transportation improvement projects

Whenever any locality undertakes administration of a transportation improvement project and obtains, in connection therewith, contractor performance bonds that include the Department as a dual obligee, the amount of such bonds shall be no greater than would have been required had the Department not been included as a dual obligee. The surety's obligation to the Department shall be no greater than its obligation to the locality administering the project, and the amount of the bond is the limit of the surety's obligation to either or both obligees.

2009, c. 395, § 33.1-223.2:22; 2014, c. 805.



§ 33.2-269. Localities may use design-build contracts

Localities may award contracts for the construction of transportation projects on a design-build basis. These contracts may be awarded after a written determination is made by the chief executive officer of the locality that delivery of the projects must be expedited and that it is not in the public interest to comply with the design and construction contracting procedures normally followed. These contracts shall be of such size and scope to encourage maximum competition and participation by qualified contractors. Such determination shall be retained for public inspection in the official records of the locality and shall include a description of the nature and scope of the project and the reasons for the determination that awarding a design-build contract will best serve the public interest. If state or federal transportation funds are used for the contract, then the locality shall comply with the provisions of §§ 33.2-209 and 33.2-214 and shall request from the Department the authority to administer the project in accordance with pertinent state or federal requirements.

2006, c. 419, § 33.1-223.2:16; 2014, c. 805.



§ 33.2-270. Provide for training of certain local employees

The Department shall provide for the training and certification of local governments in order that such local governments are capable of administering local maintenance and construction projects that involve the secondary or urban highway system. Such training and certification shall enable such local governments to carry out locally administered projects in compliance with federal and state law and regulations with minimal oversight by Department personnel.

2012, c. 470, § 33.1-223.2:27; 2014, c. 805.



§ 33.2-271. Maintain property acquired for construction of transportation projects

Subject to requirements of federal law or regulations and prior to the initiation of project construction, the Department shall mow the grass and remove weeds and debris on property acquired for the construction of a transportation project by the Department. Such activities shall be performed in accordance with the same schedules used for these activities on other rights-of-way maintained by the Department in the same locality. At the written request of the local governing body or a locality, the Department shall provide additional services on the property acquired for the construction of a transportation project, including removal of abandoned vehicles. Such additional services shall be funded from the construction allocations to the project.

2004, c. 682, § 33.1-223.2:10; 2014, c. 805.



§ 33.2-272. Location of landfill gas pipelines in highway right-of-way; Department of Transportation to provide notice to counties

Whenever the Department grants its permission for the construction, installation, location, or placement of a landfill gas pipeline within any highway right-of-way, notice shall be provided by the Department to every county through which such pipeline or any portion thereof will pass.

For the purposes of this section, "landfill gas pipeline" means those facilities exempted from the definition of public utility in subdivisions (b)(6), (7), and (8) of § 56-265.1.

2004, c. 808, § 33.1-223.2:11; 2014, c. 805.



§ 33.2-273. Use of steel plates in connection with highway repairs

Any person using steel plates in connection with a temporary or permanent repair to the roadway of any highway shall follow the standards of the Department regarding warnings thereof and the marking of such plates. The provisions of this section shall not apply to any portion of a roadway that is closed to vehicular traffic.

2005, c. 537, § 33.1-223.2:14; 2014, c. 805.



§ 33.2-274. Application and installation of traffic control measures

Nothing in this title shall be construed to prevent the application and installation of traffic control measures to reduce the negative effects of traffic through residential areas on any component of the secondary highway system that meets the definition of "residence district" in § 46.2-100, even if such component also provides access to a "business district" as defined in the same section. Installation of traffic control measures on any state-maintained highway shall be approved by the Department prior to installation.

Furthermore, nothing in this title shall be construed to prevent the acceptance by the Department of private financing for the application and installation of traffic control measures if and when such measures meet the Department's standards.

2008, c. 468, § 33.1-223.2:19; 2008, c. 471, § 33.1-223.2:20; 2014, c. 805.



§ 33.2-274.1. Roadside safety devices to be equipped with identification numbers

The Department shall require that Type I (Re-Directive) Impact Attenuators, Terminals (GR-7, GR-9), Truck Mounted Attenuators, and Trailer Mounted Attenuators from the Department's approved products list installed on or after July 1, 2016, in connection with any highway construction or maintenance project funded in whole or in part with revenues of the Commonwealth shall include the manufacturer's identification number specific to the device and stamped on the device itself.

2015, c. 481.



§ 33.2-275. Periodic quantitative rating of certain highways

The Department shall determine a quantitative rating on the pavement condition and ride quality of every highway in the primary and secondary state highway systems at least once every five years, using metrics generally accepted in the United States for this purpose. The Department shall post these ratings on its website, organized by transportation district, updated at least quarterly, with interpretive guidance, identifying each (i) primary and secondary highway or segment thereof that has been rated, the pavement condition and ride quality rating given, and the date it was last rated and (ii) primary or secondary highway or segment thereof that has not been rated and the approximate date, if available, that the rating is scheduled to be made.

2013, c. 290, § 33.1-223.2:29; 2014, c. 805.



§ 33.2-276. Noise abatement practices and technologies

A. Whenever the Board or the Department plan for or undertake any highway construction or improvement project and such project includes or may include the requirement for the mitigation of traffic noise impacts, first consideration should be given to the use of noise reducing design and low noise pavement materials and techniques in lieu of construction of noise walls or sound barriers. Vegetative screening, such as the planting of appropriate conifers, in such a design would be utilized to act as a visual screen if visual screening is required.

B. The Department shall expedite the development of quiet pavement technology such that applicable contract solicitations for paving shall include specifications for quiet pavement technology and other sound mitigation alternatives in any case in which sound mitigation is a consideration. To that end, the Department shall construct demonstration projects sufficient in number and scope to assess applicable technologies. The assessment shall include evaluation of the functionality and public safety of these technologies in Virginia's climate and shall be evaluated over at least two full winters. The Department shall provide an initial interim report to the Governor and the General Assembly by June 30, 2012, a second interim report by June 30, 2013, and a final report by June 30, 2015. The report shall include results of demonstration projects in Virginia, results of the use of quiet pavement in other states, a plan for routine implementation of quiet pavement, and any safety, cost, or performance issues that have been identified by the demonstration projects.

C. The governing body of any locality, at its own expense, may evaluate noise from highways it may designate for analysis. Such evaluation shall be accepted and relied upon by the Department if such evaluation is prepared in accordance with and complies with applicable federal law, regulations, and requirements, as well as guidelines and policies issued by the Board, relating to noise abatement and evaluation. This provision shall not apply to projects for which the Department is required to perform a noise analysis.

2009, c. 120, § 33.1-223.2:21; 2011, cc. 476, 790; 2012, c. 171; 2013, c. 120; 2014, c. 805.



§ 33.2-277. Sale of materials to, and use of equipment by, localities and school boards

The Department may lend or rent equipment and sell materials and supplies used in the building or repairing of highways and streets to any locality or school board, upon such terms and conditions as may be agreed upon by the Department and such locality or school board, provided that the governing body of such locality or school board submits to the Department a certificate setting forth that the material or equipment cannot be furnished from private sources within a reasonable time. The requirement of such a certificate shall not apply to towns with a population of less than 3,500 inhabitants or to the purchase of paint for traffic marking purposes by any locality or school board.

Code 1950, § 33-111; 1952, c. 337; 1954, c. 349; 1956, c. 539; 1970, c. 322, § 33.1-195; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-278. Facilities for persons desiring to fish from bridges

The Department may, upon the request in writing of any department or agency of the Commonwealth, construct and maintain on or in connection with any bridges that now constitute a part of any system of state highways platforms, walkways, or other facilities as may be necessary or proper for the safety and convenience of persons who desire to fish therefrom. The cost shall be paid out of funds furnished by the department or agency making the request from its own funds or funds furnished to such department or agency by gift from private sources. The Department shall not be held responsible for damage caused by the construction or use of such facilities.

Code 1950, § 33-123; 1970, c. 322, § 33.1-207; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-279. Use of streams and lowlands obstructed by newly constructed highways as fishponds or water storage areas

Whenever any highway is being constructed and the highway is to pass over any stream or lowland the obstruction of which is necessary to such construction or if the present highway construction can be utilized to provide a suitable dam for a fishpond or water storage area, then upon application of the adjacent property owner requesting that it be so used, the Department may permit such use, provided that such dam shall be subject to the provisions of §§ 33.2-409 through 33.2-414 and any additional cost incurred shall be borne by the requesting property owner.

Code 1950, § 33-123.1; 1952, c. 499; 1970, c. 322, § 33.1-208; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-280. Treatment of highway surfaces for dust control

The Department may treat highway surfaces for stabilization and dust control in any town in the Commonwealth upon request of the governing body of such town and may treat highway surfaces for stabilization and dust control in any county of the Commonwealth, the secondary highways within which are not a part of the secondary state highway system, upon request of the governing body thereof, provided that such county or town governing body shall pay to the Department the cost of such treatment. This section applies to any highway that is a part of the primary or secondary state highway system.

Code 1950, § 33-112; 1970, c. 322, § 33.1-196; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-281. Policy

The General Assembly finds that there is a compelling public need to provide a balanced multimodal transportation system that enhances the service capabilities of passenger and freight rail, public transportation, highways, aviation, and ports and that it is in the public interest to ensure that passenger and freight rail and public transportation are full participants in that multimodal system to reduce energy consumption, congestion, and air pollution; to enhance the environment; to support economic development; and to ensure the efficient movement of goods and people. Accordingly, the General Assembly finds that this chapter is necessary for the public convenience, safety, and welfare.

1992, c. 167, § 33.1-391.1; 2014, c. 805.



§ 33.2-282. Department of Rail and Public Transportation created; appointment of Director

There is hereby created a Department of Rail and Public Transportation reporting to the Secretary of Transportation and subject to the policy oversight of the Commonwealth Transportation Board. The Department of Rail and Public Transportation shall be headed by a Director who shall be appointed by and serve at the pleasure of the Governor. The Director of the Department of Rail and Public Transportation shall serve as a nonvoting ex officio member of the Board and any committee of the Board dealing with passenger and freight rail, transportation demand management, ridesharing, and public transportation issues.

1992, c. 167, § 33.1-391.2; 2002, c. 355; 2014, c. 805.



§ 33.2-283. Powers and duties of the Director of the Department of Rail and Public Transportation

Except such powers as are conferred by law upon the Board, or such services as are performed by the Department of Transportation pursuant to law, the Director of the Department of Rail and Public Transportation shall have the power to do all acts necessary or convenient for establishing, maintaining, improving, and promoting public transportation, transportation demand management, ridesharing, and passenger and freight rail transportation in the Commonwealth and to procure architectural and engineering services for rail and public transportation projects as specified in § 2.2-4303.1.

1992, c. 167, § 33.1-391.3; 2002, c. 355; 2009, c. 564; 2013, c. 583; 2014, c. 805; 2015, cc. 760, 776.



§ 33.2-284. General powers of the Department of Rail and Public Transportation

The Department of Rail and Public Transportation has the following general powers:

1. To accept grants from the United States government and agencies and instrumentalities thereof and any other source. To these ends, the Department of Rail and Public Transportation has the power to comply with such conditions and execute such agreements as may be necessary, convenient or desirable;

2. To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including contracts with the United States government, other states, agencies and governmental subdivisions of Virginia, and other appropriate public and private entities;

3. To assist other appropriate entities, public or private, in the implementation and improvement of passenger and freight rail, transportation demand management, ridesharing, and public transportation services and the retention of rail corridors for public purposes;

4. To represent and promote the Commonwealth's interests in passenger and freight rail, transportation demand management, ridesharing, and public transportation; and

5. To acquire and hold title to the land necessary to construct railway lines in order to reduce traffic congestion on highways and shift traffic to rail transportation and acquire by any means whatsoever, lease, improve, and construct railway lines, passenger and freight rail, transportation demand management, ridesharing, and public transportation facilities, and passenger and freight rail, transportation demand management, ridesharing, and public transportation equipment determined to be for the common good of the Commonwealth or a region of the Commonwealth and assist other appropriate entities in the implementation and improvement of passenger and freight rail, transportation demand management, ridesharing, and public transportation services and the retention of rail corridors for public purposes.

1992, c. 167, § 33.1-391.4; 2002, c. 355; 2013, c. 211; 2014, c. 805.



§ 33.2-285. Responsibilities of Department of Rail and Public Transportation

The Department of Rail and Public Transportation has the responsibility to:

1. Determine present and future needs for, and economic feasibility of providing, public transportation, transportation demand management, and ridesharing facilities and services and the retention, improvement, and addition of passenger and freight rail transportation in the Commonwealth;

2. Formulate and implement plans and programs for the establishment, improvement, development and coordination of public transportation, transportation demand management, and ridesharing facilities and services, and the development, retention, and improvement of passenger and freight rail transportation services and corridors in the Commonwealth, including lines for higher speed passenger rail that will shift traffic from the highways to passenger rail and thereby reduce traffic congestion, and coordinate transportation demand management and innovative technological transportation initiatives with the Department of Transportation;

3. Coordinate with the Department of Transportation in the conduct of research, policy analysis, and planning for the rail and public transportation modes as may be appropriate to alleviate traffic congestion on highways by shifting traffic to passenger rail and to ensure the provision of effective, safe, and efficient public transportation and passenger and freight rail services in the Commonwealth;

4. Develop uniform financial and operating data on and criteria for evaluating all public transportation activities in the Commonwealth, develop specific methodologies for the collection of such data by public transit operators, regularly and systematically verify such data by means of financial audits and periodic field reviews of operating data collection methodologies, and develop such other information as may be required to evaluate the performance and improve the economy or efficiency of public transit or passenger and freight rail operations, transportation demand management programs, and ridesharing in the Commonwealth;

5. Compile and maintain an up-to-date inventory of all abandoned railroad corridors in the Commonwealth abandoned after January 1, 1970;

6. Provide training and other technical support services to transportation operators and ridesharing coordinators as may be appropriate to improve public transportation, ridesharing, and passenger and freight rail services;

7. Maintain liaison with state, local, district, and federal agencies or other entities, private and public, having responsibilities for passenger and freight rail, transportation demand management, ridesharing, and public transportation programs;

8. Receive, administer, and allocate all planning, operating, capital, and any other grant programs from the Federal Transit Administration, the Federal Railroad Administration, the Federal Highway Administration, and other agencies of the United States government for public transportation, passenger and freight rail transportation, transportation demand management, and ridesharing purposes with approval of the Board and to comply with all conditions attendant thereto;

9. Administer all state grants for public transportation, rail transportation, ridesharing, and transportation demand management purposes with approval of the Board;

10. Promote the use of public transportation, transportation demand management, ridesharing, and passenger and freight rail services to improve the mobility of Virginia's citizens and the transportation of goods;

11. Represent the Commonwealth on local, regional, and national agencies, industry associations, committees, task forces, and other entities, public and private, having responsibility for passenger and freight rail, transportation demand management, ridesharing, and public transportation;

12. Represent the Commonwealth's interests in passenger and freight rail, transportation demand management, ridesharing, and public transportation and coordinate with the Department of Transportation in the planning, location, design, construction, implementation, monitoring, evaluation, purchase, and rehabilitation of facilities and services that affect or are used by passenger and freight rail, transportation demand management, ridesharing, or public transportation;

13. Coordinate with the State Corporation Commission on all matters dealing with rail safety inspections and rail regulations that fall within its purview;

14. Prepare and review state legislation and Commonwealth recommendations on federal legislation and regulations as directed by the Secretary of Transportation;

15. Promote public transportation, ridesharing, and passenger and freight rail safety; and

16. Ensure the safety of rail fixed guideway transit systems within the Commonwealth and carry out state safety and security oversight responsibilities for rail fixed guideway transit systems as required by the Federal Transit Administration and federal law. For any rail fixed guideway transit system operated within the Commonwealth pursuant to an interstate compact, the Department of Rail and Public Transportation shall perform its oversight responsibilities in accordance with the interstate compact governing the operation of such system and any applicable federal law.

1992, c. 167, § 33.1-391.5; 2002, c. 355; 2007, c. 435; 2009, c. 146; 2013, c. 211; 2014, c. 805.



§ 33.2-300. Power and authority of Commonwealth Transportation Board relating to the Interstate System, generally

The Board may plan, designate, acquire, open, construct, reconstruct, improve, maintain, discontinue, abandon, and regulate the use of the Interstate System in the same manner in which it is now or may be authorized to plan, designate, acquire, open, construct, reconstruct, improve, maintain, discontinue, abandon, and regulate the use of the primary state highway system. The Board may vacate, close, or change the location of any highway or street in the manner in which it is now authorized by law to vacate, close, or change the location of a highway in the primary state highway system. The Board has any and all other authority and power relative to the Interstate System as is vested in it relative to highways in the primary state highway system, including the right to acquire by purchase, eminent domain, grant, or dedication title to lands or rights-of-way for such interstate highways whether within or without the limits of any city or town, and in addition thereto has such other power, control, and jurisdiction necessary to comply with the provisions of the Federal-Aid Highway Act of 1956 and all acts amendatory or supplementary thereto, all other provisions of law to the contrary notwithstanding.

Code 1950, § 33-36.2; 1958, c. 589; 1970, c. 322, § 33.1-49; 2014, c. 805.



§ 33.2-301. Contracts for maintenance of components of Interstate System

All maintenance on components of the Interstate System, excluding frontage roads, shall be carried out under contracts awarded by the Commissioner of Highways or the Board pursuant to §§ 33.2-209, 33.2-214, and 33.2-221, except for instances where good and sufficient reasons for not doing so have been shown in advance in writing by the Commissioner of Highways to the Board and to the Chairmen of the House Committee on Transportation, the House Committee on Appropriations, the House Committee on Finance, the Senate Committee on Transportation, and the Senate Committee on Finance. Nothing in this section shall be construed to prevent the Department from performing emergency work at any time on the Interstate System with its own employees or agents or to assume the maintenance responsibilities of a contractor who has been determined to be in default or as a result of a contract termination.

2006, c. 782, § 33.1-49.1; 2012, cc. 729, 733; 2014, c. 805.



§ 33.2-302. Funds for establishment and maintenance of Interstate System, generally

The highways embraced within the Interstate System shall be established, constructed, and maintained by the Commonwealth under the direction and supervision of the Commissioner of Highways with state funds as may be appropriated and made available for such purposes, together with such appropriations as may be made by any locality in the Commonwealth and funds as are now available or that may be derived from the federal government for such purposes. State funds for repayment of federal construction advances may be raised by toll facilities, if approved by the Federal Highway Administration.

Code 1950, § 33-36.3; 1958, c. 589; 1970, c. 322, § 33.1-50; 1982, c. 261; 2014, c. 805.



§ 33.2-303. Portions of Interstate System within cities and towns

Whenever any portion of the Interstate System that is to be constructed within cities or towns is to occupy existing streets, the right-of-way in the street shall be occupied by the Interstate System free of cost to the Commonwealth.

When the Interstate System extending into or through cities or towns has been constructed to the required standards, streets or highways occupied thereby shall cease to be maintained and controlled by the governing bodies of such cities or towns, and such cities and towns shall thereafter be relieved from all civil liability arising from the physical condition of such streets or highways. Such streets and highways shall not be considered as mileage for which the Board is required to make payment to such cities or towns by any other provision of law.

Nothing contained in this article shall relieve the cities or towns through which any portion of the Interstate System is projected from the responsibility for the preservation of public peace, prevention of crime, apprehension of criminals, protection of the rights of persons and property, and enforcement of the laws of the Commonwealth, and the regulations enacted pursuant thereto, nor shall anything contained herein be considered as a waiver by the Commonwealth of its immunity from liability for tort.

Code 1950, § 33-36.5; 1958, c. 589; 1970, c. 322, § 33.1-51; 2014, c. 805.



§ 33.2-304. Transfer of highways, bridges, and streets from the secondary and primary state highway systems to Interstate System

The Board may transfer such highways, bridges, and streets as it deems proper from the primary or secondary state highway system to the Interstate System. Upon such transfer, the highways, bridges, and streets so transferred shall become for all purposes parts of the Interstate System and thereafter cease being parts of the primary or secondary state highway system. The Board may add such highways, bridges, and streets as it deems proper to the Interstate System without limitations as to mileage.

Code 1950, § 33-36.6; 1958, c. 589; 1970, c. 322, § 33.1-52; 2014, c. 805.



§ 33.2-305. Transfer of highways, bridges, and streets from Interstate System to primary or secondary state highway system

The Board may transfer such highways, bridges, and streets as it deems proper from the Interstate System to the primary or secondary state highway system without limitations as to mileage. Upon such transfer, the highways, bridges, and streets so transferred shall become for all purposes parts of the primary or secondary state highway system and thereafter cease being parts of the Interstate System.

Code 1950, § 33-36.7; 1958, c. 589; 1970, c. 322, § 33.1-53; 2014, c. 805.



§ 33.2-306. Applicability of §§ 33.2-300 through 33.2-305 to toll projects

The provisions of §§ 33.2-300 through 33.2-305 shall not become effective with respect to those segments of the Interstate System constructed and financed as toll projects until the revenue bonds and the interest thereon issued on account of such toll projects have been paid or a sufficient amount for the payment of all such bonds and the interest to maturity thereon has been set aside in trust for the benefit of the respective bondholders. When the bonds and interest thereon, outstanding on account of such projects, have been paid or a sufficient amount for the payment of such bonds and the interest thereon to the maturity thereof has been so set aside in trust, and when the Board has by formal action, recorded in its minutes, determined the existence of such fact, then the provisions of §§ 33.2-300 through 33.2-308 shall fully apply to such projects.

Code 1950, § 33-36.8; 1958, c. 589; 1970, c. 322, § 33.1-54; 2014, c. 805.



§ 33.2-307. Relocation or removal of utility facilities within projects on Interstate System

A. For the purposes of this section:

"Cost of highway construction" includes the cost of relocating or removing utility facilities in connection with any project on the Interstate System within cities or towns.

"Cost of relocation or removal" includes the entire amount paid by such utility properly attributable to such relocation or removal after deducting any increase in the value of the new facility and any salvage value derived from the old facility.

"Facility of a utility" includes tracks, pipes, mains, conduits, cables, wires, towers, and other structures, equipment, and appliances.

"Utility" includes publicly, privately, and cooperatively owned utilities.

B. Whenever the Board determines that it is necessary that any facility of a utility in, on, under, over, or along existing streets that are to be included within any project on the Interstate System within cities or towns should be relocated or removed, the owner or operator of such facility shall relocate or remove the same in accordance with the order of the Board. The cost of such relocation or removal, including the cost of installing such facility in a new location, and the cost of any lands, or any rights or interest in lands, and any other rights required to accomplish such relocation or removal shall be ascertained and paid by the Board as a part of the cost of the project.

Code 1950, § 33-36.9; 1958, c. 589; 1970, c. 322, § 33.1-55; 1972, c. 79; 1983, c. 162; 2003, c. 302; 2014, c. 805.



§ 33.2-308. Additional provisions on relocation or removal of utility facilities within projects on Interstate System

A. For the purposes of this section:

"Cost of highway construction" includes the cost of relocating or removing utility facilities in connection with any project on the Interstate System or primary state highway system within counties.

"Cost of relocation or removal" includes the entire amount paid by such utility properly attributable to such relocation or removal after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility.

"Facility of a utility" includes pipes, mains, storm sewers, water lines, sanitary sewers, natural gas facilities, or other structures, equipment, and appliances.

B. Whenever the Board determines that it is necessary to relocate or remove any facility of a utility owned by (i) a county, (ii) a political subdivision of the Commonwealth or county, or (iii) a nonprofit, consumer-owned company, located in a county having a population of at least 32,000 but no more than 34,000, that (a) is exempt from income taxation under § 501(c)(3) of the Internal Revenue Code, (b) is organized to provide suitable drinking water, (c) has no assistance from investors, (d) does not pay dividends, and (e) does not sell stock to the general public, or storm sewers, water lines, natural gas facilities, or sanitary sewers owned by a city and extending into any county in, on, under, over, or along existing highways that are to be included within any project on the Interstate System or the primary state highway system within any county, the county or political subdivision of the Commonwealth or county, consumer-owned company, or city shall relocate or remove the same in accordance with the order of the Board. The cost of such relocation or removal including the cost of installing such facility in a new location, and the cost of any lands, or any rights or interest in lands, and any other rights required to accomplish such relocation or removal shall be ascertained and paid by the Board as a part of the cost of the project.

Code 1950, § 33-36.10; 1964, c. 353; 1970, c. 322, § 33.1-56; 1989, c. 46; 1998, c. 219; 1999, c. 942; 2014, c. 805.



§ 33.2-309. Tolls for use of Interstate System components

A. Notwithstanding any contrary provision of this title and in accordance with all applicable federal and state statutes and requirements, the Board may impose and collect tolls from all classes of vehicles in amounts established by the Board for the use of any component of the Interstate System within the Commonwealth. However, prior approval of the General Assembly shall be required prior to the imposition and collection of any toll for use of all or any portion of Interstate 81. Prior approval of the General Assembly shall also be required prior to the imposition or collection of any toll for use of Interstate 95 south of Fredericksburg pursuant to the Interstate System Reconstruction or Rehabilitation Pilot Program. Such funds so collected shall be deposited into the Transportation Trust Fund established pursuant to § 33.2-1524, subject to allocation by the Board as provided in this section.

B. The toll facilities authorized by this section shall be subject to the provisions of federal law for the purpose of tolling motor vehicles to finance interstate construction and reconstruction, promote efficiency in the use of highways, reduce traffic congestion, and improve air quality and for such other purposes as may be permitted by federal law.

C. In order to mitigate traffic congestion in the vicinity of the toll facilities, no toll facility shall be operated without high-speed automated toll collection technology designed to allow motorists to travel through the toll facilities without stopping to make payments. Nothing in this subsection shall be construed to prohibit a toll facility from retaining means of nonautomated toll collection in some lanes of the facility. The Board shall also consider traffic congestion and mitigation thereof and the impact on local traffic movement as factors in determining the location of the toll facilities authorized pursuant to this section.

D. The revenues collected from each toll facility established pursuant to this section shall be deposited into segregated subaccounts in the Transportation Trust Fund and may be allocated by the Board as the Board deems appropriate to:

1. Pay or finance all or part of the costs of programs or projects, including the costs of planning, operation, maintenance, and improvements incurred in connection with the toll facility, provided that such allocations shall be limited to programs and projects that are reasonably related to or benefit the users of the toll facility. The priorities of metropolitan planning organizations, planning district commissions, local governments, and transportation corridors shall be considered by the Board in making project allocations from such revenues deposited into the Transportation Trust Fund.

2. Repay funds from the Toll Facilities Revolving Account or the Transportation Partnership Opportunity Fund.

3. Pay the Board's reasonable costs and expenses incurred in the administration and management of the toll facility.

2007, c. 477, § 33.1-23.03:10; 2008, cc. 602, 838; 2014, c. 805; 2015, c. 681.



§ 33.2-310. Primary state highway system

The primary state highway system shall be constructed and maintained by the Commonwealth under the direction and supervision of the Board and the Commissioner of Highways.

Code 1950, § 33-23; 1970, c. 322, § 33.1-25; 2014, c. 805.



§ 33.2-311. Certain highways in parks included in primary state highway system

All highways in state parks that provide connections between highways, in either the primary or secondary state highway system, outside such parks and recreation centers within such parks shall continue to be portions of the primary state highway system.

Code 1950, § 33-24; 1970, c. 322, § 33.1-31; 1986, c. 498; 1989, c. 656; 2014, c. 805.



§ 33.2-312. Maintenance of highways, bridges, and toll facilities within state parks

The Commissioner of Highways may maintain all highways, bridges, and toll facilities within the boundaries of any state park established by and under the control of the Department of Conservation and Recreation. For the purpose of maintaining the highways in any such park, the Commissioner of Highways may expend funds under his control and available for expenditure upon the maintenance of highways in the secondary state highway system in the county or counties in which such state park is located. This section shall not affect the jurisdiction, control, and right to establish such highways, bridges, and toll facilities that are now vested in the Department of Conservation and Recreation.

All roads, bridges, and toll facilities constructed by way of revenue bonds issued by the Department of Conservation and Recreation shall operate under the terms of their establishment as a park facility, notwithstanding the right of the Commissioner of Highways to use highway funds to maintain them.

Code 1950, § 33-25; 1970, c. 322, § 33.1-32; 1986, c. 498; 1989, c. 656; 2014, c. 805.



§ 33.2-313. Maintenance of highways at state institutions

The Commissioner of Highways may, when requested by the governing body of a state institution, assume the maintenance of any highway within the grounds of such state institution that has been established and constructed by such institution to standards acceptable to the Commissioner of Highways. Any such highways accepted for maintenance by the Commissioner of Highways under the provisions of this section shall be a part of the primary state highway system, but the state institution shall continue to exercise police power over such highways.

1970, c. 322, § 33.1-33; 2014, c. 805.



§ 33.2-314. Transfer of highways, bridges, and streets from secondary to primary state highway system; additions to primary state highway system

A. The Board may transfer such highways, bridges, and streets as it deems proper from the secondary state highway system to the primary state highway system. Upon such transfer, the highways, bridges, and streets so transferred shall become for all purposes parts of the primary state highway system. The Board may add such highways, bridges, and streets as it deems proper to the primary state highway system. The total mileage of such highways, bridges, and streets so transferred or added by the Board shall not exceed 50 miles during any one year.

B. When the Chief Engineer of the Department recommends that it is appropriate in connection with the completion of a construction or maintenance project to transfer highways, bridges, and streets from the secondary state highway system to the primary state highway system, the Commissioner of Highways may transfer such highways, bridges, and streets as he deems proper. Upon such transfer, the highways, bridges, and streets so transferred shall become for all purposes parts of the primary state highway system and cease being parts of the secondary state highway system.

Code 1950, § 33-26; 1952, c. 17; 1970, c. 322, § 33.1-34; 2011, cc. 36, 152; 2014, c. 805.



§ 33.2-315. Transfer of highways, bridges, and streets from primary to secondary state highway system

A. The Board may transfer such highways, bridges, and streets as it deems proper from the primary state highway system to the secondary state highway system or, if requested by the local governing body, to the local system of roads operated by a locality receiving payments pursuant to § 33.2-319 or 33.2-366. Upon such transfer, the highways, bridges, and streets so transferred shall become for all purposes parts of the secondary state highway system or the local system of roads operated by a locality receiving payments pursuant to § 33.2-319 or 33.2-366. The total mileage of such highways, bridges, and streets so transferred by the Board shall not exceed 150 miles during any one year.

B. When the Chief Engineer of the Department recommends that it is appropriate in connection with the completion of a construction or maintenance project to transfer highways, bridges, and streets from the primary state highway system to the secondary state highway system, the Commissioner of Highways may transfer such highways, bridges, and streets as he deems proper. Upon such transfer, the highways, bridges, and streets so transferred shall become for all purposes parts of the secondary state highway system and cease being parts of the primary state highway system.

Code 1950, § 33-27; 1956, c. 39; 1970, c. 322, § 33.1-35; 2009, c. 476; 2011, cc. 36, 152; 2014, c. 805.



§ 33.2-316. Primary state highway system map

The Commissioner of Highways shall prepare and keep on file in his office for public inspection a complete map showing the routes of the primary state highway system.

Code 1950, § 33-30; 1970, c. 322, § 33.1-36; 2014, c. 805.



§ 33.2-317. Establishment, construction, and maintenance exclusively by Commonwealth; funds

The highways embraced within the primary state highway system shall be established, constructed, and maintained exclusively by the Commonwealth under the direction and supervision of the Commissioner of Highways, with such state funds as may be appropriated and made available for such purposes, together with such appropriations as may be made by any county, district, city, or town in the Commonwealth and such funds as are available or derived from the federal government for highway building and improvement in the Commonwealth.

Code 1950, § 33-31; 1970, c. 322, § 33.1-37; 2014, c. 805.



§ 33.2-318. Bypasses through or around cities and towns

A. The Commissioner of Highways may acquire by gift, purchase, exchange, condemnation, or otherwise such lands or interest therein necessary or proper for the purpose and may construct and improve thereon such bypasses or extensions and connections of the primary state highway system through or around cities and towns as the Board deems necessary for the uses of the primary state highway system, provided that the respective cities and towns with populations of 3,500 or more by action of their governing bodies agree to participate in all costs of such construction and improvement, including the cost of rights-of-way, on that portion of any such bypass or extension that is located within any such city or town. The maintenance of that portion of a bypass or extension located within a city or town shall be borne by the city or town. However, the Board shall contribute to such maintenance in accordance with the provisions of law governing its contribution to the maintenance of highways, bridges, and streets in such cities and towns. The location, form, and character of informational, regulatory, and warning signs, curb and pavement, or other markings and traffic signals installed or placed by any public authority shall be subject to the approval of the Commissioner of Highways. At both ends of bypasses through or around cities and towns, the Commissioner of Highways shall erect and maintain adequate directional signs of sufficient size and suitable design to indicate clearly the main route leading directly into such cities and towns.

B. Notwithstanding the provisions of subsection A, in any case in which a municipality refuses to contribute to the construction of a bypass or an extension or connection of the primary state highway system within said municipality, the Commissioner of Highways may construct such bypass or extension and connection without any contribution by the municipality when the Board determines that such bypass or extension and connection is primarily rural in character and that the most desirable and economical location is within the municipality. Any bypass or extension and connection built under this subsection shall be maintained by the Commissioner of Highways as a part of the primary state highway system, and the municipality shall receive no payment for such bypass or extension and connection under § 33.2-319.

C. All the provisions of general law relating to the exercise of eminent domain by the Commissioner of Highways are applicable to such bypasses, extensions, and connections of the primary state highway system.

D. The Board may expend out of funds appropriated to the Board and allocated to an applicable project under § 33.2-358, 33.2-370, or 33.2-371 such funds as may be necessary to carry out the provisions of this section.

Code 1950, § 33-35; 1964, c. 258; 1970, c. 322, § 33.1-39; 1977, c. 578; 2014, c. 805; 2015, c. 684.



§ 33.2-319. Payments to cities and certain towns for maintenance of certain highways

The Commissioner of Highways, subject to the approval of the Board, shall make payments for maintenance, construction, or reconstruction of highways to all cities and towns eligible for funds under this section. Such payments, however, shall only be made if those highways functionally classified as principal and minor arterial roads are maintained to a standard satisfactory to the Department. Whenever any city or town qualifies under this section for allocation of funds, such qualification shall continue to apply to such city or town regardless of any subsequent change in population and shall cease to apply only when so specifically provided by an act of the General Assembly.

Funds are allocated to urban highways in (i) all towns that have a population of more than 3,500 according to the last preceding United States census; (ii) all towns that, according to evidence satisfactory to the Board, have attained a population of more than 3,500 since the last preceding United States census; (iii) Chase City, Elkton, Grottoes, Narrows, Pearisburg, and Saltville, which, on June 30, 1985, maintained certain streets under former § 33.1-80 as then in effect; (iv) all cities regardless of their populations; and (v) the Towns of Altavista, Lebanon, and Wise.

No payments shall be made to any such city or town unless the portion of the highway for which such payment is made either (a) has (1) an unrestricted right-of-way at least 50 feet wide and (2) a hard-surface width of at least 30 feet; (b) has (1) an unrestricted right-of-way at least 80 feet wide, (2) a hard-surface width of at least 24 feet, and (3) approved engineering plans for the ultimate construction of an additional hard-surface width of at least 24 feet within the same right-of-way; (c)(1) is a cul-de-sac, (2) has an unrestricted right-of-way at least 40 feet wide, and (3) has a turnaround that meets applicable standards set by the Department; (d) either (1) has been paved and has constituted part of the primary or secondary state highway system prior to annexation or incorporation or (2) has constituted part of the secondary state highway system prior to annexation or incorporation and is paved to a minimum width of 16 feet subsequent to such annexation or incorporation and with the further exception of streets or portions thereof that have previously been maintained under the provisions of § 33.2-339 or 33.2-340; (e) was eligible for and receiving such payments under the laws of the Commonwealth in effect on June 30, 1985; (f) is a street established prior to July 1, 1950, that has an unrestricted right-of-way width of not less than 30 feet and a hard-surface width of not less than 16 feet; (g) is a street functionally classified as a local street that was constructed on or after January 1, 1996, and that at the time of approval by the city or town met the criteria for pavement width and right-of-way of the then-current design standards for subdivision streets as set forth in regulations adopted by the Board; (h) is a street previously eligible to receive street payments that is located in the City of Norfolk or the City of Richmond and is closed to public travel, pursuant to legislation enacted by the governing body of the locality in which it is located, for public safety reasons, within the boundaries of a publicly funded housing development owned and operated by the local housing authority; or (i) is a local street, otherwise eligible, containing one or more physical protuberances placed within the right-of-way for the purpose of controlling the speed of traffic.

However, the Commissioner of Highways may waive the requirements as to hard-surface pavement or right-of-way width for highways where the width modification is at the request of the governing body of the locality and is to protect the quality of the affected locality's drinking water supply or, for highways constructed on or after July 1, 1994, to accommodate some other special circumstance where such action would not compromise the health, safety, or welfare of the public. The modification is subject to such conditions as the Commissioner of Highways may prescribe.

For the purpose of calculating allocations and making payments under this section, the Department shall divide affected highways into two categories, which shall be distinct from but based on functional classifications established by the Federal Highway Administration: (A) principal and minor arterial roads and (B) collector roads and local streets. Payments made to affected localities shall be based on the number of moving-lane-miles of highways or portions thereof available to peak-hour traffic in that locality. Any city converting an existing moving-lane that qualifies for payments under this section to a transit-only lane after July 1, 2014, shall remain eligible for such payments but shall not receive additional funds as a result of such conversion.

The Department shall recommend to the Board an annual rate per category to be computed using the base rate of growth planned for the Department's Highway Maintenance and Operations program. The Board shall establish the annual rates of such payments as part of its allocation for such purpose, and the Department shall use those rates to calculate and put into effect annual changes in each qualifying city's or town's payment under this section.

The payments by the Department shall be paid in equal sums in each quarter of the fiscal year, and payments shall not exceed the allocation of the Board.

The chief administrative officer of the city or town receiving these funds shall make annual categorical reports of expenditures to the Department, in such form as the Board shall prescribe, accounting for all expenditures, certifying that none of the money received has been expended for other than maintenance, construction, or reconstruction of the streets, and reporting on their performance as specified in subsection B of § 33.2-352. Such reports shall be included in the scope of the annual audit of each municipality conducted by independent certified public accountants.

1985, c. 42, § 33.1-41.1; 1991, c. 353; 1992, c. 267; 1994, c. 459; 1996, cc. 149, 821; 1997, c. 49; 1998, c. 441; 2000, c. 97; 2002, c. 673; 2004, c. 118; 2007, c. 813; 2011, cc. 434, 493; 2014, c. 805; 2015, cc. 684, 722.



§ 33.2-320. Incorporation into primary state highway system of connecting streets and highways in certain other cities and towns

The Board may, by and with the consent of the Governor and the governing body of any city or town having a population of 3,500 or less, incorporate in the primary state highway system such streets and highways or portions thereof in such city or town as may in its judgment be best for the handling of traffic through such city or town from or to any highway in the primary state highway system and may eliminate any of such streets or highways or portions thereof from the primary state highway system. Every such action of the Board incorporating any such street or highway or portion thereof in the primary state highway system or eliminating it therefrom shall be recorded in its minutes.

Any such street or highway or portion thereof in any such city or town so incorporated in the primary state highway system shall be subject to the rules, regulations, and control of the state highway authorities as are other highways in the primary state highway system. But such city or town shall be obligated to pay the maintenance, construction, and reconstruction costs of such streets or highways or portions thereof so incorporated in the primary state highway system in excess of the amounts authorized to be spent by the Commissioner of Highways on such streets or highways.

Every provision in the charter of any such city or town insofar as it is in conflict with this section is hereby repealed.

The Commissioner of Highways may permit such city or town to maintain any such street or highway or portion thereof incorporated in the primary state highway system and may reimburse such city or town up to such amount as he is authorized to expend on the maintenance of such street or highway or portion thereof.

Code 1950, § 33-35.3; 1964, c. 256; 1970, c. 322, § 33.1-42; 2014, c. 805.



§ 33.2-321. Agreements between Commonwealth Transportation Board and certain counties for operation of certain devices on state highways

The Commissioner of Highways is empowered to enter into agreements with the governing bodies of counties that have withdrawn or elect to withdraw from the secondary state highway system pursuant to § 11 of Chapter 415 of the Acts of Assembly of 1932, upon such terms as may be agreeable between the parties, in order to authorize such counties to install, maintain, and control traffic signals, parking meters, lane-use control signals, and other traffic control devices at specific locations on the primary or secondary state highway system within such counties. Such counties and the Commissioner of Highways shall have the authority to do all things reasonable or convenient to effectuate the purposes of this section.

1977, c. 175, § 33.1-46.3; 2014, c. 805; 2015, c. 256.



§ 33.2-322. Counties may perform certain maintenance

Any county may enter into an agreement with the Department to permit the county to landscape and maintain any or all medians and other nontraveled portions of primary highways located in the county.

1980, c. 147, § 33.1-46.4; 2014, c. 805.



§ 33.2-323. Approval of markings and traffic lights erected by towns

Notwithstanding any provision of law contrary to this section, all markings and traffic lights installed or erected by towns on the primary highways maintained by the Department shall first be approved by the Commissioner of Highways.

Code 1950, § 33-36; 1970, c. 322, § 33.1-47; 2014, c. 805.



§ 33.2-324. Secondary state highway system; composition

The secondary state highway system shall consist of all of the public highways, causeways, bridges, landings, and wharves in the counties of the Commonwealth not included in the primary state highway system. The secondary state highway system shall include such highways and community roads leading to and from public school buildings, streets, causeways, bridges, landings, and wharves in towns having a population of 3,500 or less according to the United States census of 1920, and in all towns having such a population incorporated since 1920, that constitute connecting links between highways in the secondary state highway system in the counties and between highways in the secondary state highway system and highways in the primary state highway system, not to exceed two miles in any one town. If in any such town that is partly surrounded by water less than two miles of the highways and streets therein constitute parts of the secondary state highway system, the Board shall, upon the adoption of a resolution by the governing body of such town designating for inclusion in the secondary state highway system certain highways and streets in such town not to exceed a distance of two miles, less the length of such highways and streets in such town that constitute parts of the secondary state highway system, accept and place in the secondary state highway system such additional highways and streets.

Code 1950, § 33-44; 1970, c. 322, § 33.1-67; 2014, c. 805.



§ 33.2-325. Certain school roads in secondary state highway system

All roads leading from the state highways, either primary or secondary, to public schools in the counties of the Commonwealth to which school buses are operated shall continue to constitute portions of the secondary state highway system insofar as these roads lead to or are on school property and as such shall be improved and maintained.

Code 1950, § 33-45; 1952, c. 505; 1964, c. 380; 1970, c. 322, § 33.1-68; 2014, c. 805.



§ 33.2-326. Control, supervision, and management of secondary state highway system components

A. The control, supervision, management, and jurisdiction over the secondary state highway system shall be vested in the Department, and the maintenance and improvement, including construction and reconstruction, of such secondary state highway system shall be by the Commonwealth under the supervision of the Commissioner of Highways. The boards of supervisors or other governing bodies of the counties shall have no control, supervision, management, or jurisdiction over such public highways, causeways, bridges, landings, and wharves constituting the secondary state highway system. Except as otherwise provided in this article, the Board shall be vested with the same powers, control, and jurisdiction over the secondary state highway system in the counties and towns of the Commonwealth, and such additions as may be made, as were vested in the boards of supervisors or other governing bodies of the counties on June 21, 1932, and in addition thereto shall be vested with the same power, authority, and control as to the secondary state highway system as is vested in the Board in connection with the primary state highway system.

B. Nothing in this chapter shall be construed as requiring the Department, when undertaking improvements to any secondary state highway system component or any portion of any such component, to fully reconstruct such component or portion thereof to bring it into compliance with all design and engineering standards that would be applicable to such component or portion thereof if the project involved new construction.

Code 1950, § 33-46; 1970, c. 322, § 33.1-69; 2008, Sp. Sess. II, c. 3; 2014, c. 805.



§ 33.2-327. Design standards for secondary state highway system components

For urban and urban development areas in localities using the urban county executive form of government, the Department shall work in conjunction with the locality and the Department of Rail and Public Transportation to review new design standards for secondary state highway system components that the locality proposes. Such standards shall (i) be based on the American Association of State Highway and Transportation Officials (AASHTO) A Policy on Geometric Design of Highways and Streets and other publications applicable to urban areas; (ii) set forth a design methodology that should be used in the affected urban and urban development areas; (iii) allow for the efficient movement of transit and other vehicles through these areas; (iv) accommodate safe pedestrian and bicyclist movement; (v) accommodate high density urban development; (vi) encourage user-friendly access to transit; (vii) include stormwater management guidelines, consistent with state and local laws and regulations; and (viii) respect the character of urban areas. These design standards and methodologies are intended to facilitate approval of roadway and transportation system improvement plans in urban areas that comply with the standards. These design standards shall not contradict or be in conflict with the principles outlined in the applicable Board regulations concerning terms and conditions under which subdivision streets may be accepted into the secondary state highway system.

Standards developed by parties as required by this section shall be submitted to the Department for final review and approval at least three months prior to the locality's anticipated implementation date.

2010, c. 498, § 33.1-69.001; 2014, c. 805.



§ 33.2-328. Department of Transportation to install and maintain certain signs

Whenever so requested by the governing body of a county, the Department shall install a system of highway name signs on state-maintained highways at such time and upon such terms and conditions as may be mutually agreed to between the county and the Commissioner of Highways.

The Department shall install, using state forces or contract, the initial signing system, and the county shall be responsible for continuing maintenance of the signs. Supply of the signs by the Department, either by manufacture or purchase, and initial installation shall be paid for from funds available to the Department for highway maintenance.

No highway funds shall be used by the county for the cost of maintaining the signing system.

1993, c. 340, § 33.1-69.01; 2014, c. 805; 2015, c. 684.



§ 33.2-329. Transfer of control, etc., of landings, docks, and wharves to Department of Game and Inland Fisheries

A. Notwithstanding any other provision of law, the Board may transfer the control, possession, supervision, management, and jurisdiction of landings, wharves, and docks in the secondary state highway system to the Department of Game and Inland Fisheries, at the request or with the concurrence of the Department of Game and Inland Fisheries. Such transfer may be by lease, agreement, or otherwise, approved by resolution of the Board, and signed by the Commissioner of Highways or his designee, for such period and upon such terms and conditions as the Board may direct.

B. All such transfers effected prior to July 1, 1980, by lease, agreement, or otherwise, from the Department to the Department of Game and Inland Fisheries and all regulations of the Department of Game and Inland Fisheries controlling the use of such facilities shall be and are hereby declared valid in every respect.

1980, c. 301, § 33.1-69.1; 2014, c. 805.



§ 33.2-330. Relocation or removal of utility facilities within secondary state highway system construction projects

A. As used in this section:

"Cost of highway construction" includes the cost of relocating or removing utility facilities in connection with any project on the secondary state highway system.

"Cost of relocation or removal" includes the entire amount paid by such utility properly attributable to such relocation or removal after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility.

"Facility of a utility" includes tracks, pipes, mains, conduits, cables, wires, towers, and other structures, equipment, and appliances.

"Utility" includes utilities owned by a county, city, town, or public authority, and nonprofit, consumer-owned company located in a county having a population of at least 30,000 but no more than 34,000 that (i) is exempt from income taxation under § 501(c)(3) of the Internal Revenue Code, (ii) is organized to provide suitable drinking water, (iii) has no assistance from investors, (iv) does not pay dividends, and (v) does not sell stock to the general public.

B. Whenever it is necessary that the facility of a utility in, on, under, over, or along an existing highway that is to be included within any construction project on the secondary state highway system should be relocated or removed, the owner or operator of such facility shall relocate or remove the same in accordance with the order of the Board. The cost of such relocation or removal, including the cost of installing such facility in a new location, and the cost of any lands, or any rights or interest in lands, and any other rights, required to accomplish such relocation or removal shall be ascertained and paid by the Board as a part of the cost of such project.

1995, cc. 680, 688, § 33.1-69.2; 1999, c. 942; 2014, c. 805; 2015, c. 168.



§ 33.2-331. Annual meeting with county officers; six-year plan for secondary state highways; certain reimbursements required

For purposes of this section, "cancellation" means complete elimination of a highway construction or improvement project from the six-year plan.

The governing body of each county in the secondary state highway system may, jointly with the representatives of the Department as designated by the Commissioner of Highways, prepare a six-year plan for the improvements to the secondary state highway system in that county. Each such six-year plan shall be based upon the best estimate of funds to be available to the county for expenditure in the six-year period on the secondary state highway system. Each such plan shall list the proposed improvements, together with an estimated cost of each project so listed. Following the preparation of the plan, the board of supervisors or other local governing body shall conduct a public hearing after publishing notice in a newspaper published in or having general circulation in the county once a week for two successive weeks and posting notice of the proposed hearing at the front door of the courthouse of such county 10 days before the meeting. At the public hearings, which shall be conducted jointly by the board of supervisors and the representative of the Department, the entire six-year plan shall be discussed with the citizens of the county and their views considered. Following the discussion, the local governing body, together with the representative of the Department, shall finalize and officially adopt the six-year plan, which shall then be considered the official plan of the county.

At least once in each calendar year, representatives of the Department in charge of the secondary state highway system in each county, or some representative of the Department designated by the Commissioner of Highways, shall meet with the governing body of each county in a regular or special meeting of the local governing body for the purpose of preparing a budget for the expenditure of improvement funds for the next fiscal year. The representative of the Department shall furnish the local governing body with an updated estimate of funds, and the board and the representative of the Department shall jointly prepare the list of projects to be carried out in that fiscal year taken from the six-year plan by order of priority and following generally the policies of the Board in regard to the statewide improvements to the secondary state highway system. Such list of priorities shall then be presented at a public hearing duly advertised in accordance with the procedure outlined in this section, and comments of citizens shall be obtained and considered. Following this public hearing, the board, with the concurrence of the representative of the Department, shall adopt, as official, a priority program for the ensuing year, and the Department shall include such listed projects in its secondary highways budget for the county for that year.

At least once every two years following the adoption of the original six-year plan, the governing body of each county, together with the representative of the Department, shall update the six-year plan of the county by adding to it and extending it as necessary so as to maintain it as a plan encompassing six years. Whenever additional funds for secondary highway purposes become available, the local governing body may request a revision in its six-year plan in order that such plan be amended to provide for the expenditure of the additional funds. Such additions and extensions to each six-year plan shall be prepared in the same manner and following the same procedures as outlined herein for its initial preparation. Where the local governing body and the representative of the Department fail to agree upon a priority program, the local governing body may appeal to the Commissioner of Highways. The Commissioner of Highways shall consider all proposed priorities and render a decision establishing a priority program based upon a consideration by the Commissioner of Highways of the welfare and safety of county citizens. Such decision shall be binding.

Nothing in this section shall preclude a local governing body, with the concurrence of the representative of the Department, from combining the public hearing required for revision of a six-year plan with the public hearing required for review of the list of priorities, provided that notice of such combined hearing is published in accordance with procedures provided in this section.

All such six-year plans shall consider all existing highways in the secondary state highway system, including those in the towns located in the county that are maintained as a part of the secondary state highway system, and shall be made a public document.

If any county cancels any highway construction or improvement project included in its six-year plan after the location and design for the project has been approved, such county shall reimburse the Department the net amount of all funds expended by the Department for planning, engineering, right-of-way acquisition, demolition, relocation, and construction between the date on which project development was initiated and the date of cancellation. To the extent that funds from secondary highway allocations have been expended to pay for a highway construction or improvement project, all revenues generated from a reimbursement by the county shall be deposited into that same county's secondary highway allocation. The Commissioner of Highways may waive all or any portion of such reimbursement at his discretion.

The provisions of this section shall not apply in instances where less than 100 percent of the right-of-way is available for donation for unpaved highway improvements.

Code 1950; 1970, c. 322, § 33.1-70.01; 1977, c. 578; 1979, c. 64; 1981, c. 240; 1993, c. 802; 2001, cc. 105, 130; 2005, c. 645; 2011, cc. 434, 493; 2014, c. 805; 2015, c. 684.



§ 33.2-332. Requesting Department of Transportation to hard-surface secondary highways; paving of certain secondary highways within existing rights-of-way; designation as Rural Rustic Road

A. Whenever the governing body of any county, after consultation with personnel of the Department, adopts a resolution requesting the Department to hard-surface any secondary highway in such county that carries 50 or more vehicles per day with a hard surface of width and strength adequate for such traffic volume, the Department shall give consideration to such resolution in establishing priority in expending the funds allocated to such county. The Department shall consider the paving of highways with a right-of-way width of less than 40 feet under this subsection when land is, has been, or can be acquired by gift for the purpose of constructing a hard-surface highway.

B. Notwithstanding the provisions of subsection A, any unpaved secondary highway that carries at least 50 but no more than 750 vehicles per day may be paved or improved and paved within its existing right-of-way or within a wider right-of-way that is less than 40 feet wide if the following conditions are met:

1. The governing body of the county in which the highway is located has requested paving of such highway as part of the six-year plan for the county under § 33.2-331 and transmitted that request to the Commissioner of Highways; and

2. The Commissioner of Highways, after having considered only (i) the safety of such highway in its current condition and in its paved or improved condition, including the desirability of reduced speed limits and installation of other warning signs or devices; (ii) the views of the residents and owners of property adjacent to or served by such highway; (iii) the views of the local governing body making the request; (iv) the historical and aesthetic significance of such highway and its surroundings; (v) the availability of any additional land that has been or may be acquired by gift or other means for the purpose of paving such highway within its existing right-of-way or within a wider right-of-way that is less than 40 feet wide; and (vi) environmental considerations, shall grant or deny the request for the paving of such highway under this subsection.

C. Notwithstanding the provisions of subsections A and B, the governing body of any county, in consultation with the Department, may designate a highway or highway segment as a Rural Rustic Road, provided such highway or highway segment is located in a low-density development area and has an average daily traffic volume of no more than 1,500 vehicles per day. For a highway or highway segment so designated, improvements shall utilize a paved surface width based on reduced and flexible standards that leave trees, vegetation, side slopes, and open drainage abutting the highway undisturbed to the maximum extent possible without compromising public safety. Any highway designated as a Rural Rustic Road shall be subject to § 62.1-44.15:34. The Department, in consultation with the affected local governing body, shall first consider the paving of a highway or highway segment meeting the criteria for a Rural Rustic Road in accordance with this subsection before making a decision to pave it to another standard as set forth in this section.

D. The Commonwealth and its agencies, instrumentalities, departments, officers, and employees acting within the scope of their duties and authority shall be immune for damages by reason of actions taken in conformity with the provisions of this section. Immunity for the local governing body of any political subdivision requesting paving under this section and the officers and employees of any such political subdivision shall be limited to that immunity provided pursuant to § 15.2-1405.

1973, c. 360, § 33.1-70.1; 1977, c. 578; 1985, c. 440; 1997, cc. 715, 729; 1999, cc. 306, 320; 2001, cc. 355, 366; 2002, c. 414; 2003, c. 599; 2006, c. 546; 2008, c. 195; 2011, c. 400; 2013, cc. 756, 793; 2014, c. 805.



§ 33.2-333. Emergency paving of unpaved secondary highways; notice and local concurrence

In the event of an emergency, an unpaved highway within the secondary state highway system shall be paved only if the following procedures are satisfied:

1. The Commissioner of Highways shall consider the following factors in determining whether the unpaved secondary highway, as the result of an emergency, shall be paved: (i) the safety of the secondary highway in its current condition; (ii) the feasibility of restoring the unpaved highway to its functional level prior to the emergency; (iii) the concerns of the citizens in the locality wherein the affected highway is located, particularly those persons who own land adjacent to such highway; (iv) the concerns of the governing body of the locality affected; and (v) the historical and aesthetic significance of the unpaved secondary highway and its surroundings.

2. The Commissioner of Highways shall provide notice of the intended paving to the governing body of the locality where the affected highway or portion thereof is located. The Commissioner shall provide such notice following his decision to pave the unpaved secondary highway within the locality affected.

3. The local governing body's concurrence or other recommendation regarding the proposed paving shall be forwarded to the Commissioner of Highways within 72 hours following the receipt of the Commissioner's notice.

1996, c. 923, § 33.1-70.2; 2011, c. 400; 2014, c. 805.



§ 33.2-334. Requirements for taking new streets into secondary state highway system

A. The governing body of any county that has not withdrawn from the secondary state highway system or any town within which the Department maintains the streets may, by resolution, request the Board to take any new street or highway into the secondary state highway system for maintenance if such street or highway has been developed and constructed in accordance with the Board's secondary street acceptance requirements. The Board shall adopt regulations establishing such secondary street acceptance requirements, which shall include such provisions as the Board deems necessary or appropriate to achieve the safe and efficient operation of the Commonwealth's transportation network.

B. In addition to such other provisions deemed necessary or appropriate by the Board, the regulations shall include (i) requirements to ensure the connectivity of highway and pedestrian networks with the existing and future transportation network, (ii) provisions to minimize stormwater runoff and impervious surface area, and (iii) provisions for performance bonding of new secondary highways and associated cost recovery fees.

C. No initial regulation establishing secondary street acceptance requirements pursuant to this section shall apply to subdivision plats and subdivision construction plans that have been submitted and accepted for review by the Department on or before the effective date of such initial regulations. No locality shall be obligated to approve any subdivision plat or subdivision construction plans that are inconsistent with these regulations.

D. Nothing in this section or in any regulation, policy, or practice adopted pursuant to this section shall prevent the acceptance of any street or segment of a street within a network addition that meets one or more of the public service requirements addressed in the regulations, provided that the network addition satisfies all other requirements adopted pursuant to this section. In cases where a majority of the lots along the street or street segment remain undeveloped and construction traffic is expected to utilize that street or street segment after acceptance, the bonding requirement for such street or street segment may be required by the Department to be extended for up to one year beyond that required in the secondary street acceptance requirements.

2007, c. 382, § 33.1-70.3; 2010, c. 401; 2014, c. 805.



§ 33.2-335. Taking certain streets into secondary state highway system

A. For the purposes of this section:

"County" means a county in which the secondary state highway system is constructed and maintained by the Department and that has adopted a local ordinance for control of the development of subdivision streets to the necessary standards for acceptance into the secondary state highway system.

"Qualifying rural addition cost" means that portion of the estimated engineering and construction cost to improve the street to the minimum standards for acceptance remaining after reducing the total estimated cost by any prorated amount deemed the responsibility of others based on speculative interests.

"Rural addition funds" means those funds reserved from the county's annual allocation of secondary state highway system construction funds, as defined in § 33.2-324, for the purpose of this section. If such funds are not used by such county for such purpose during the fiscal year they are so allocated, the funds may be held for such purpose for the four succeeding fiscal years. A maximum of five percent of the annual secondary state system highway construction allocation may be reserved by the local governing body for rural additions.

"Speculative interest" means that the original developer or a successor developer retains ownership in any lot abutting such street for development or speculative purposes. In instances where it is determined that speculative interest is retained by the original developer, developers, or successor developers and the governing body of the county deems that extenuating circumstances exist, the governing body of the county shall require a pro rata participation by such original developer, developers, or successor developers as prescribed in subsection D as a condition of the county's recommendation pursuant to this section.

"Street" means a street or highway shown on a plat that has been recorded or otherwise opened to public use and used by motor vehicles for at least 20 years and that, for any reason, has not been taken into the secondary state highway system and serves at least three families per mile.

B. Whenever the governing body of a county recommends in writing to the Department that any street in the county be taken into and become a part of the secondary state highway system in such county, the Department thereupon, within the limit of available funds and the mileage available in such county for the inclusion of highways and streets in the secondary state highway system, shall take such street into the secondary state highway system for maintenance, improvement, construction, and reconstruction if such street, at the time of such recommendation, (i) has a minimum dedicated width of 40 feet or (ii) in the event of extenuating circumstances as determined by the Commissioner of Highways, has a minimum dedicated width of 30 feet. In either case, such streets must have easements appurtenant thereto that conform to the policy of the Board with respect to drainage. After the streets are taken into the secondary state highway system, the Department shall maintain the same in the manner provided by law. However, no such street shall be taken into and become a part of the secondary state highway system unless and until any and all required permits have been obtained and any outstanding fees, charges, or other financial obligations of whatever nature have been satisfied or provision has been made, whether by the posting of a bond or otherwise, for their satisfaction.

C. Such street shall only be taken into the secondary state highway system if the governing body of the county has identified and made available the funds required to improve the street to the required minimum standards. The county may consider the following options to fund the required improvements for streets accepted under this section:

1. The governing body of the county may use a portion of the county's annual secondary state highway system construction allocation designated as rural addition funds to fund the qualifying rural addition costs for qualifying streets if the county agrees to contribute from county revenue or the special assessment of the landowners on the street in question one-half of the qualifying rural addition cost to bring the streets up to the necessary minimum standards for acceptance. No such special assessment of landowners on such streets shall be made unless the governing body of the county receives written declarations from the owners of 75 percent or more of the platted parcels of land abutting upon such streets stating their acquiescence in such assessments. The basis for such special assessments, at the option of the local governing body, shall be either (i) the proportion the value of each abutting parcel bears to the total value of all abutting parcels on such street as determined by the current evaluation of the property for real estate tax purposes, (ii) the proportion the abutting road front footage of each parcel abutting the street bears to the total abutting road front footage of all parcels abutting on the street, or (iii) an equal amount for each parcel abutting on such street. No such special assessment on any parcel shall exceed one-third of the current valuation of such property for real estate tax purposes. Special assessments under this section shall be conducted in the manner provided in Article 2 (§ 15.2-2404 et seq.) of Chapter 24 of Title 15.2, mutatis mutandis, for assessments for local improvements.

2. The governing body of any county may use a portion of its annual secondary state highway system construction allocation designated as rural addition funds to fund the qualifying rural addition cost for qualifying streets within the limitation of funds and the mileage limitation of the Board's policy on rural additions.

3. The governing body of any county may use revenues derived from the sale of bonds to finance the construction of rural additions to the secondary state highway system of such county. In addition, from the funds allocated by the Commonwealth for the construction of secondary state highway improvements, such local governing body may use funds allocated within the Board policy for the construction of rural additions to pay principal and interest on bonds associated with rural additions in such county, provided the revenue derived from the sale of such bonds is not used as the county matching contribution under § 33.2-357. The provisions of this section shall not constitute a debt or obligation of the Board or the Commonwealth.

4. The governing body of the county may expend general county revenue for the purposes of this section.

5. The governing body of the county may permit one or more of the landowners on the street in question to pay to the county a sum equal to one-half of the qualifying rural addition cost to bring the street up to the necessary minimum standards for acceptance into the secondary state highway system, which funds the county shall then utilize for such purpose. Thereafter, upon collection of the special assessment of landowners on such street, the county shall use such special assessment funds to reimburse, without interest, the one or more landowners for those funds that they previously advanced to the county to bring the street up to the necessary minimum standards for acceptance.

6. The governing body of the county may utilize the allocations made to the county in accordance with § 33.2-357.

D. In instances where it is determined that speculative interest exists, the basis for the pro rata percentage required of such developer, developers, or successor developers shall be the proportion that the value of the abutting parcels owned or partly owned by the developer, developers, or successor developers bears to the total value of all abutting property as determined by the current valuation of the property for real estate purposes. The pro rata percentage shall be applied to the Department's total estimated cost to construct such street to the necessary minimum standards for acceptance to determine the amount of costs to be borne by the developer, developers, or successor developers. Property so valuated shall not be assessed in the special assessment for the determination of the individual pro rata share attributable to other properties. Further, when such pro rata participation is accepted by the governing body of the county from such original developer, developers, or successor developers, such amount shall be deducted from the Department's total estimated cost, and the remainder of such estimated cost, the qualifying rural addition cost, shall then be the basis of determining the assessment under the special assessment provision or determining the amount to be provided by the county when funded from general county revenue under the definition of speculative interest in subsection A or determining the amount to be funded as a rural addition under the definition of qualifying rural addition cost in subsection A.

E. Acceptance of any street into the secondary state highway system for maintenance, improvement, construction, and reconstruction shall not impose any obligation on the Board to acquire any additional right-of-way or easements should they be necessary by virtue of faulty construction or design.

Code 1950; 1968, c. 601; 1970, c. 322, § 33.1-72.1; 1972, c. 393; 1976, c. 391; 1977, cc. 214, 578; 1978, c. 487; 1979, c. 321; 1980, c. 96; 1981, c. 232; 1982, c. 167; 1983, cc. 171, 455; 1984, c. 146; 1987, cc. 156, 207; 1989, c. 274; 1991, c. 250; 1993, c. 71; 1995, c. 416; 1997, c. 740; 1998, cc. 330, 338, 340; 2001, c. 95; 2004, c. 677; 2006, c. 827; 2009, c. 635; 2014, c. 805; 2015, c. 179.



§ 33.2-336. Funds allocated to counties for Rural Addition Program; street standards

A. Notwithstanding any other provision of law, the Board and the Commissioner of Highways shall not diminish funds allocated or allocable to any county for use under the Rural Addition Program by reason of any county ordinance authorizing the use of private roads not built to standards set by the Department or construction of subdivision streets built to standards other than those established by the Department.

B. In those counties where this section is applicable, the ordinance shall also state that any and all streets that are not constructed to meet the standards necessary for inclusion in the systems of state highways shall be privately maintained and shall not be eligible for acceptance into the systems of state highways unless improved to current Department standards with funds other than those appropriated by the General Assembly and allocated by the Board. For any street that is not constructed to Department standards, the subdivision plat and all approved deeds of subdivision, or similar instruments, shall contain a statement advertising that the streets in the subdivision do not meet the standards necessary for inclusion in the systems of state highways and will not be maintained by the Department or the county approving the subdivision and are not eligible for rural addition funds, as defined in § 33.2-335, or any other funds appropriated by the General Assembly and allocated by the Board.

2006, c. 566, § 33.1-72.2; 2014, c. 805.



§ 33.2-337. Contributions to primary or secondary state highway construction by counties

Notwithstanding any other provision of law, any county having highways in the primary or secondary state highway system may contribute funds annually for the construction of primary or secondary highways. The funds contributed by such county shall be appropriated from the county's general revenues for use by the Department on the primary or secondary state highway system within such county as may be determined by the board of supervisors of such county in cooperation with the Department. The funds to which any county may be entitled under the provisions of § 33.2-358 for construction, improvement, or maintenance of primary or secondary highways shall not be diminished by reason of any funds contributed for that purpose by such county or by any person or entity, regardless of whether such contributions are matched by state or federal funds.

1977, c. 578, § 33.1-75.2; 1982, c. 218; 2014, c. 805; 2015, c. 684.



§ 33.2-338. Construction and improvement of primary or secondary highways by counties

A. Notwithstanding any other provisions of this article, the governing body of any county may expend general revenues or revenues derived from the sale of bonds for the purpose of constructing or improving highways, including curbs, gutters, drainageways, sound barriers, sidewalks, and all other features or appurtenances conducive to the public safety and convenience, that either have been or may be taken into the primary or secondary state highway system. Project planning and the acquisition of rights-of-way shall be under the control and at the direction of the county, subject to the approval of project plans and specifications by the Department. All costs incurred by the Department in administering such contracts shall be reimbursed from the county's general revenues or from revenues derived from the sale of bonds or such costs may be charged against the funds that the county may be entitled to under the provisions of § 33.2-358.

B. Projects undertaken under the authority of subsection A shall not diminish the funds to which a county may be entitled under the provisions of § 33.2-357 or 33.2-358.

C. At the request of the county, the Department may agree to undertake the design, right-of-way acquisition, or construction of projects funded by the county. In such situations, the Department and the county shall enter into an agreement specifying all relevant procedures and responsibilities concerning the design, right-of-way acquisition, construction, or contract administration of projects to be funded by the county. The county shall reimburse the Department for all costs incurred by the Department in carrying out the aforesaid activities from general revenues or revenues derived from the sale of bonds.

D. Notwithstanding any contrary provision of law, any county may undertake activities toward the design, land acquisition, or construction of primary or secondary state highway projects that have been included in the six-year plan pursuant to § 33.2-331, or in the case of a primary state highway, an approved project included in the six-year improvement program of the Board. In such situations, the Department and the county shall enter into an agreement specifying all relevant procedures and responsibilities concerning the design, right-of-way acquisition, construction, or contract administration of projects to be funded by the Department. Such activities shall be undertaken with the prior concurrence of the Department, and the Department shall reimburse the county for expenses incurred in carrying out these activities. Such reimbursement shall be derived from primary or secondary highway funds that the county may be entitled to under the provisions of this chapter. The county may undertake these activities in accordance with all applicable county procedures, provided the Commissioner of Highways finds that those county procedures are substantially similar to departmental procedures and specifications.

E. If funding for the construction of a primary or interstate project is scheduled in the Board's Six-Year Improvement Program as defined in § 33.2-214, a locality may choose to advance funds to the project. If such advance is offered, the Board may consider such request and agree to such advancement and the subsequent reimbursement of the locality of the advance in accordance with terms agreed upon by the Board or its designee and the locality.

F. Any county carrying out any construction project as authorized in this section may, in so doing, exercise the powers granted the Commissioner of Highways under Article 1 (§ 33.2-1000 et seq.) of Chapter 10 to enter property for the purpose of making an examination and survey thereof, with a view to ascertainment of its suitability for highway purposes and any other purpose incidental thereto.

G. For the purposes of this section, any county without an existing franchise agreement, when administering a Department-sanctioned project under a land-use permit or transportation project agreement, shall have the same authority as the Department pertaining to the relocation of utilities.

H. Whenever so requested by any county, funding of any project undertaken as provided in this section may be supplemented solely by state funds in order to avoid the necessity of complying with additional federal requirements, provided a determination has been made by the Department that (i) adequate state funds are available to fully match available federal transportation funds and (ii) the Department can meet its federal obligation authority, as permitted by federal law.

1981, c. 321, § 33.1-75.3; 1982, c. 218; 1983, cc. 321, 325; 1984, c. 127; 1985, c. 562; 1988, c. 654; 1989, c. 143; 1990, c. 36; 1995, c. 105; 1998, cc. 334, 341, 342; 2000, c. 88; 2003, c. 303; 2005, c. 342; 2006, cc. 115, 827; 2014, c. 805; 2015, c. 684.



§ 33.2-339. Maintenance, etc., of streets and highways in certain towns from secondary funds

The Commissioner of Highways may, subject to the approval of the Board, upon request of the governing bodies of towns with a population of less than 3,500, according to the last United States census, select certain streets and highways in such towns for maintenance, improvement, construction, and reconstruction from allocations available from secondary highway funds not to exceed two miles of streets or highways in such towns included in the secondary state highway system, whether such two miles of streets or highways constitute connecting links between highways in the secondary state highway system in the counties or between highways in the secondary state highway system and highways in the primary state highway system, or not.

The Commissioner of Highways, with the approval of the Board, in addition to the said two miles may increase the mileage of streets and highways in such towns annually, not to exceed in any one year one-fourth mile, exclusive of any mileage transferred from the primary state highway system under the provisions of § 33.2-315 or any mileage maintained by the Department prior to its annexation by such town.

Code 1950, § 33-50.1; 1954, c. 534; 1970, c. 322, § 33.1-79; 2014, c. 805.



§ 33.2-340. Maintenance, etc., by Commissioner of Highways when no request for allocation

If no request is made to the Board by the governing body of any town as provided in § 33.2-339, the Commissioner of Highways, subject to the approval of the Board, may maintain, improve, construct, and reconstruct all streets in such town that (i) have an unrestricted right-of-way width of not less than 30 feet and a hard-surface width of not less than 12 feet; (ii) were established after July 1, 1950, by such town and have a right-of-way width of not less than 50 feet and a hard-surface width of not less than 20 feet; or (iii) are functionally classified as local streets and were constructed on or after January 1, 1996, and, at the time of approval by the town, met the criteria for pavement width and right-of-way of the then-current edition design standards for subdivision streets as set forth in regulations adopted by the Board.

Code 1950; 1950, p. 162, § 33-50.4; 1970, c. 322, § 33.1-82; 1992, c. 108; 1999, c. 318; 2014, c. 805.



§ 33.2-341. Maps of secondary state highway system

The Commissioner of Highways shall prepare and keep on file in his office for public inspection a complete map for each county showing the route of the secondary state highway system.

Code 1950, § 33-51; 1970, c. 322, § 33.1-84; 2014, c. 805.



§ 33.2-342. Resumption of responsibility for secondary state highways by counties

Notwithstanding any provisions of § 11 of Chapter 415 of the Acts of Assembly of 1932 and §§ 33.2-341, 33.2-343, 33.2-345, and 33.2-346, the Commissioner of Highways, following receipt of a resolution adopted by the board of supervisors of a county requesting such action, may enter into an agreement with any county that desires to resume responsibility over all or any portion of the secondary state highway system within such county's boundaries for the purposes of planning, constructing, maintaining, and operating such highways. Such agreement shall specify the equipment, facilities, personnel, and funding that will be provided to the county in order to implement such agreement's provisions.

Any county that resumes full responsibility for all of the secondary state highway system within such county's boundaries (i) shall have authority and control over the secondary state highway system within its boundaries, (ii) shall be deemed to have withdrawn from the secondary state highway system, and (iii) shall receive payments in accordance with § 33.2-366. The resolution requesting resumption of all responsibilities shall also include a request for the transfer and release of all rights-of-way and rights of access along the secondary state highway system within the county's boundaries.

2001, cc. 257, 273, 277, § 33.1-84.1; 2009, c. 476; 2014, c. 805.



§ 33.2-343. Return after withdrawal from secondary state highway system

Any county that has withdrawn its roads from the secondary state highway system under the provisions of § 11 of Chapter 415 of the Acts of Assembly of 1932 shall have the right at any time to bring itself back within such secondary state highway system, provided the decision is approved by a majority of the qualified voters of such county voting in an election called for that purpose as provided in this article.

Code 1950, § 33-53; 1970, c. 322, § 33.1-85; 2014, c. 805.



§ 33.2-344. Election to determine return to the secondary state highway system

Upon the petition of qualified voters of any county that proposes to return its roads to the secondary state highway system equal in number to at least 20 percent of the number counted in such county for presidential electors at the last preceding presidential election or 250, whichever is more, the circuit court of such county shall make an order requiring the judges of election on such day as may be fixed in the order, but not less than 30 days after the date of the order, to open a poll and take the sense of the qualified voters of the county on the question of whether or not such county shall return to the secondary state highway system. The qualifications of voters at each such election shall be as provided by §§ 24.2-400 through 24.2-403.

The ballots for use at any such election shall be printed to state the question as follows:

"Shall ____________________ county (the name of such county to be inserted) return to the secondary state highway system for maintenance and construction by the Commonwealth?

[ ] Yes

[ ] No"

The ballots shall be printed, marked, and counted and returns made and canvassed as in other elections and as provided in § 24.2-684. The results shall be certified by the secretary of the appropriate electoral board to the State Board of Elections, to the court ordering the election, and to such other authority as may be proper to accomplish the purpose of the election. All other proceedings in connection with any such election shall be in conformity with the proceedings prescribed in § 11 of Chapter 415 of the Acts of Assembly of 1932.

Code 1950, § 33-54; 1970, c. 322, § 33.1-86; 2014, c. 805.



§ 33.2-345. Effect of election to determine return to the secondary state highway system

If the result of an election pursuant to § 33.2-344 is in favor of the county returning to the secondary state highway system, such county shall, after the entry by the court of an order so declaring the result of such election and on and after the first day of July next succeeding, be within the secondary state highway system as fully and completely as if it had not withdrawn. All provisions of this article shall thereupon apply to and be enforced as to such county to the same extent as if the dates in Chapter 415 of the Acts of Assembly of 1932 had been changed to correspond with the year in which such county returns to the secondary state highway system. Such county shall not be allowed again to withdraw from the secondary state highway system.

Code 1950, § 33-55; 1970, c. 322, § 33.1-87; 2014, c. 805.



§ 33.2-346. Machinery, etc., owned by returning county

The Commissioner of Highways shall, as promptly as practicable, make an inventory and appraisal of all road machinery, equipment, teams, material, and supplies on hand or belonging to the local highway authorities of any county that returns to the secondary state highway system or any district thereof that may be deemed by him suitable for work on the secondary state highway system and shall file such inventory and appraisal with the Board. The local highway authorities may, if they so elect, turn over to the Commonwealth such road machinery, equipment, teams, material, and supplies at the appraised value thereof, which shall be paid within two years out of funds available for expenditure on highways in the secondary state highway system, or, if they so prefer, the local highway authorities may retain or sell any of such property otherwise or, if they so elect, may turn over to the Commissioner of Highways all or any of such property for use upon the secondary state highway system without reimbursement therefor. Any sums received by the local highway authorities under the provisions of this section shall, so far as may be necessary, be applied on account of obligations previously contracted for county or district highway purposes and the balance, if any, for general county purposes.

Code 1950, § 33-56; 1970, c. 322, § 33.1-88; 2014, c. 805.



§ 33.2-347. Minimum street and highway standards for certain towns

Notwithstanding the provisions of § 33.2-340, any town in which 70 percent or more of developable land within its boundaries has a natural grade of 20 percent or more may by ordinance provide for streets or highways established on or after July 1, 1980, with an unrestricted right-of-way width of not less than 40 feet and a hard-surface width of not less than 18 feet, provided that no such requirement of any such town shall be less stringent than that of the county in which the town is located. Streets and highways so established and constructed shall be eligible for payment in accordance with § 33.2-340.

1980, c. 374, § 33.1-43.2; 2014, c. 805.



§ 33.2-348. (Repealed effective July 1, 2016) Matching highway funds; funding of urban system construction projects

A. For the purposes of this section, "construction or improvement" means the supervising, inspecting, actual building, and all expenses incidental to the construction or reconstruction of a highway, including locating, surveying, design and mapping, costs of rights-of-way, signs, signals and markings, elimination of hazards of railroad grade crossings, and expenses incidental to the relocation of any utility or its facilities owned by a municipality or by a public utility district or public utility authority.

B. In any case in which an act of Congress requires that federal-aid highway funds made available for the construction or improvement of federal or state highways be matched, the Board shall contribute such matching funds. However, in the case of municipalities with a population of 3,500 or more eligible for an allocation of construction funds for urban highways under § 33.2-362 and the Town of Wise, the Town of Lebanon, and the Town of Altavista, the Board may contribute toward the cost of construction of any federal-aid highway or street project 98 percent of the necessary funds, including the federal portion, if the municipality contributes the other two percent, and provided further that within such municipalities the Board may contribute all the required funds on highways in the Interstate System.

In the case of municipalities with a population of 3,500 or more eligible for an allocation of construction funds for urban highways under § 33.2-362 and the Town of Wise, the Town of Lebanon, and the Town of Altavista, the Board may contribute toward the costs of construction or improvement of any highway or street project for which no federal-aid highway funds are made available 98 percent of the necessary funds if the municipality contributes the other two percent.

For purposes of matching highway funds, such contributions shall continue to apply to such municipality regardless of any subsequent change in population and shall cease to apply only when so specifically provided by an act of the General Assembly. All actions taken prior to July 1, 2001, by municipalities meeting the criteria of the foregoing provisions of this section are hereby confirmed.

C. In the case of municipalities with a population of less than 3,500 that on June 30, 1985, maintained certain streets under former § 33.1-80 as then in effect, the Board shall contribute toward the costs of construction or improvement of any highway or street project 100 percent of the necessary funds. The contribution authorized by this subsection shall be in addition to any other contribution, and projects established in reference to municipalities with a population of less than 3,500 shall not in any way be interpreted to change any other formula or manner for the distribution of funds to such municipalities for construction, improvement, or maintenance of highways or streets. The Board may accept from a municipality, for right-of-way purposes, contributions of real estate to be credited, at fair market value, against the matching obligation of such municipality under the provisions of this section.

D. If any municipality requesting a Board contribution subsequently decides to cancel the construction or improvement after the Board has initiated the project at the request of the municipality, the municipality shall reimburse the Board the net amount of all funds expended by the Board for planning, engineering, right-of-way acquisition, demolition, relocation, and construction between the date of initiation by the municipality and the date of cancellation. The Board has the authority to waive all or any portions of the reimbursement at its discretion.

E. For purposes of this section, on any construction or improvement project in the Cities of Chesapeake, Hampton, Newport News, Norfolk, or Richmond and funded in accordance with subdivision C 2 of § 33.2-358, the additional cost of placing aboveground utilities below ground may be paid from funds allocated for that project. The maximum cost due to this action shall not exceed $5 million. Nothing contained in this section shall relieve utility owners of their responsibilities and costs associated with the relocation of their facilities when required to accommodate a construction or improvement project.

Code 1950, § 33-35.5; 1958, c. 584; 1964, c. 256; 1970, cc. 322, 403, § 33.1-44; 1977, c. 578; 1979, c. 84; 1980, c. 128; 1981, c. 370; 1987, c. 545; 1989, c. 303; 1991, c. 353; 2000, c. 762; 2002, c. 673; 2007, c. 813; 2014, c. 805; 2015, c. 30.



§ 33.2-349. Character of signs, markings, and signals

On any urban highway upon which the Board has expended funds, the location, form, and character of informational, regulatory, and warning signs, curb and pavement, or other markings and traffic signals installed or placed by any public authority shall be subject to the approval of the Commissioner of Highways.

Code 1950, § 33-35.7; 1964, c. 256; 1970, c. 322, § 33.1-46; 1977, c. 578; 2014, c. 805; 2015, c. 684.



§ 33.2-350. Landscape studies for urban highway construction projects

Prior to final design of any urban highway funded in part by any municipality, such municipality may hire a competent authority to conduct a landscape study that shall assess the effect such proposed highway construction may have on existing trees, shrubbery, and other flora and shall make recommendations as to modifications to such project that would minimize damage to existing flora. The Department shall consider such recommendations and modify such highway construction plans to protect trees, shrubbery, and other flora if determined by the Department to be reasonable and practicable. The cost of such landscape study shall be payable by the municipality that initiates such study.

1975, c. 555, § 33.1-47.1; 2014, c. 805.



§ 33.2-351. Definition of "allocation."

For the purposes of this article, "allocation" means a commitment to expend funds available for construction during each fiscal year. Funds that cannot be expended as allocated within each fiscal year shall be identified as part of future commitments, and the reason for the failure to spend allocations shall be specifically included in the annual construction improvement program.

1982, c. 418, § 33.1-23.01; 2014, c. 805.



§ 33.2-352. Asset management practices; report

A. The Department shall develop asset management practices in the operation and maintenance of the systems of state highways. Such practices shall include a transparent methodology for the allocation of funds from the Highway Maintenance and Operating Fund established pursuant to § 33.2-1530 to highway systems maintenance and operations programs, including the allocations among the highway construction districts and among the Interstate System and primary and secondary state highway systems.

B. The Commissioner of Highways shall advise the Board on or before June 30 of even-numbered years of performance targets and outcomes that are expected to be achieved, based on the funding identified for maintenance, over the biennium beginning July 1 of that year. In addition, not later than September 30 of even-numbered years, the Commissioner of Highways shall advise the Board on the Department's accomplishments relative to the expected outcomes and budget expenditures for the biennium ending June 30 of that year and also advise the Board as to the methodology used to determine maintenance needs and the justification as to the maintenance funding by source.

1985, c. 42, § 33.1-23.02; 2002, cc. 302, 570; 2006, Sp. Sess. I, c. 9; 2014, c. 805; 2015, c. 684.



§ 33.2-353. Commonwealth Transportation Board to develop and update Statewide Transportation Plan

A. The Board shall, with the assistance of the Office of Intermodal Planning and Investment, conduct a comprehensive review of statewide transportation needs in a Statewide Transportation Plan setting forth assessment of capacity needs for all corridors of statewide significance, regional networks, and improvements to promote urban development areas established pursuant to § 15.2-2223.1. The assessment shall consider all modes of transportation. Such corridors shall be planned to include multimodal transportation improvements, and the plan shall consider corridor location in planning for any major transportation infrastructure, including environmental impacts and the comprehensive land use plan of the locality in which the corridor is planned. In the designation of such corridors, the Board shall not be constrained by local, district, regional, or modal plans.

The Statewide Transportation Plan shall be updated as needed but no less than once every four years. The plan shall promote economic development and all transportation modes, intermodal connectivity, environmental quality, accessibility for people and freight, and transportation safety.

B. The Statewide Transportation Plan shall establish goals, objectives, and priorities that cover at least a 20-year planning horizon, in accordance with federal transportation planning requirements. The plan shall include quantifiable measures and achievable goals relating to, but not limited to, congestion reduction and safety, transit and high-occupancy vehicle facility use, job-to-housing ratios, job and housing access to transit and pedestrian facilities, air quality, movement of freight by rail, and per capita vehicle miles traveled. The Board shall consider such goals in evaluating and selecting transportation improvement projects for inclusion in the Six-Year Improvement Program pursuant to § 33.2-214.

C. The plan shall incorporate the measures and goals of the approved long-range plans developed by the applicable regional organizations. Each such plan shall be summarized in a public document and made available to the general public upon presentation to the Governor and General Assembly.

D. It is the intent of the General Assembly that this plan assess transportation needs and assign priorities to projects on a statewide basis, avoiding the production of a plan that is an aggregation of local, district, regional, or modal plans.

1985, c. 320, § 33.1-23.03; 2001, cc. 764, 772; 2002, c. 639; 2007, c. 896; 2009, cc. 670, 690, 864, 871; 2011, cc. 104, 164; 2014, c. 805.



§ 33.2-354. Commonwealth Transportation Board to develop and update Statewide Pedestrian Policy

A. The Board shall develop and update as needed a Statewide Pedestrian Policy. The Board shall:

1. Provide opportunities for receipt of comments, suggestions, and information from local governments, business and civic organizations, and other concerned parties;

2. Identify and evaluate needs at statewide, regional, and local levels for additional facilities required to promote pedestrian access to schools, places of employment and recreation, and major activity centers;

3. Consider and evaluate potential ways of meeting these needs; and

4. Set forth conclusions as to goals, objectives, and strategies to meet these needs in a safety-conscious manner.

B. The Board shall coordinate the development of the Statewide Pedestrian Policy with that of the Statewide Transportation Plan provided for in § 33.2-353 and cover the same 20-year planning horizon. The Statewide Pedestrian Policy shall be summarized in a public document and made available to the general public upon presentation to the Governor and General Assembly, either in combination with the Statewide Transportation Plan or as a separate document.

2002, c. 453, § 33.1-23.03:001; 2014, c. 805.



§ 33.2-355. Goals for addressing transportation needs of populations with limited mobility

The Board, in cooperation with other local, regional, or statewide agencies and entities vested with transportation planning responsibilities, shall establish specific mobility goals for addressing the transportation needs of populations with limited mobility, including the elderly, persons with disabilities that limit their mobility, persons not served by any form of mass transit, and those who, for whatever reasons, cannot afford motor vehicles or cannot be licensed to drive them. Such goals, once established, shall be considered in the development and implementation of the Statewide Transportation Plan required by § 33.2-353.

2006, cc. 395, 508, § 33.1-23.03:002; 2014, c. 805.



§ 33.2-356. Funding for extraordinary repairs

Notwithstanding any contrary provision of this Code, the Board has the authority to provide, from revenues available for highway capital improvements under § 33.2-1526, except for revenues pledged to secure any bonds issued for transportation purposes, for exceptionally heavy expenditures for repairs or replacements made necessary by highway damage resulting from extraordinary accidents, vandalism, weather conditions, or acts of God as well as to respond to federal funding initiatives that require matching funds.

1986, Sp. Sess., c. 13, § 33.1-23.03:6; 2014, c. 805.



§ 33.2-357. Revenue-sharing funds for systems in certain localities

A. From revenues made available by the General Assembly and appropriated for the improvement, construction, reconstruction, or maintenance of the systems of state highways, the Board may make an equivalent matching allocation to any locality for designations by the governing body of up to $10 million for use by the locality to improve, construct, or reconstruct the highway systems within such locality with up to $5 million for use by the locality to maintain the highway systems within such locality. After adopting a resolution supporting the action, the governing body of the locality may request revenue-sharing funds to improve, construct, reconstruct, or maintain a highway system located in another locality or between two or more localities or to bring subdivision streets, used as such prior to the date specified in § 33.2-335, up to standards sufficient to qualify them for inclusion in the primary or secondary state highway system. All requests for funding shall be accompanied by a prioritized listing of specified projects.

B. In allocating funds under this section, the Board shall give priority to projects as follows: first, to projects that have previously received an allocation of funds pursuant to this section; second, to projects that (i) meet a transportation need identified in the Statewide Transportation Plan pursuant to § 33.2-353 or (ii) accelerate a project in a locality's capital plan; and third, to projects that address pavement resurfacing and bridge rehabilitation projects where the maintenance needs analysis determines that the infrastructure does not meet the Department's maintenance performance targets.

C. The Department shall contract with the locality for the implementation of the project. Such contract may cover either a single project or may provide for the locality's implementation of several projects. The locality shall undertake implementation of the particular project by obtaining the necessary permits from the Department in order to ensure that the improvement is consistent with the Department's standards for such improvements. At the request of the locality, the Department may provide the locality with engineering, right-of-way acquisition, construction, or maintenance services for a project with its own forces. The locality shall provide payment to the Department for any such services. If administered by the Department, such contract shall also require that the governing body of the locality pay to the Department within 30 days the local revenue-sharing funds upon written notice by the Department of its intent to proceed. Any project having funds allocated under this program shall be initiated in such a fashion that at least a portion of such funds have been expended within one year of allocation. Any revenue-sharing funds for projects not initiated after two subsequent fiscal years of allocation may be reallocated at the discretion of the Board.

D. Total Commonwealth funds allocated by the Board under this section shall be no less than $15 million and no more than $200 million in each fiscal year, subject to appropriation for such purpose. For any fiscal year in which less than the full program allocation has been allocated by the Board to specific governing bodies, those localities requesting the maximum allocation under subsection A may be allowed an additional allocation at the discretion of the Board.

E. The funds allocated by the Board under this section shall be distributed and administered in accordance with the revenue-sharing program guidelines established by the Board.

2006, c. 827, § 33.1-23.05; 2008, c. 608; 2011, cc. 830, 868; 2012, cc. 729, 733; 2014, c. 805; 2015, c. 684.



§ 33.2-358. Allocation of funds among highway systems

A. For the purposes of this section:

"Bridge reconstruction and rehabilitation" means reconstruction and rehabilitation of those bridges identified by the Department as being functionally obsolete or structurally deficient.

"High priority projects" means those projects of regional or statewide significance identified by the Board that reduce congestion, increase safety, create jobs, or increase economic development.

"High-tech infrastructure improvements" means those projects or programs identified by the Board that reduce congestion, improve mobility, improve safety, provide up-to-date travel data, or improve emergency response.

B. The Board shall allocate each year from all funds made available for highway purposes such amount as it deems reasonable and necessary for the maintenance of roads within the Interstate System, the primary state highway system, and the secondary state highway system and for city and town street maintenance payments made pursuant to § 33.2-319 and payments made to counties that have withdrawn or elect to withdraw from the secondary state highway system pursuant to § 33.2-366.

C. (Effective until July 1, 2016) Until July 1, 2020, after funds are set aside for administrative and general expenses and pursuant to other provisions in this title that provide for the disposition of funds prior to allocation for highway purposes, and after allocation is made pursuant to subsection B, the Board shall allocate an amount determined by the Board not to exceed $500 million in any given year as follows: (i) 25 percent to bridge reconstruction and rehabilitation; (ii) 25 percent to advancing high priority projects statewide; (iii) 25 percent to reconstructing deteriorated Interstate System, primary state highway system, and municipality maintained primary extension pavements determined to have a Combined Condition Index of less than 60; (iv) 15 percent to projects undertaken pursuant to the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.); (v) five percent to paving unpaved highways carrying more than 50 vehicles per day; and (vi) five percent to the Innovation and Technology Transportation Fund established pursuant to § 33.2-1531 for high-tech infrastructure improvements, provided that at the discretion of the Board such percentages of funds may be adjusted in any given year to meet project cash flow needs or when funds cannot be expended due to legal, environmental, or other project management considerations. After such allocations are made, the Board may allocate each year up to 10 percent of the funds remaining for highway purposes for the undertaking and financing of rail projects that in the Board's determination will result in mitigation of highway congestion. After the foregoing allocations have been made, the Board shall allocate the remaining funds available for highway purposes, exclusive of federal funds for the Interstate System, pursuant to § 33.2-360 and any funds not allocated to a project in the Six-Year Improvement Program as follows:

50 percent for the high-priority projects program established pursuant to § 33.2-370 and 50 percent for the highway construction district grant programs established pursuant to § 33.2-371.

C. (Effective July 1, 2016) Until July 1, 2020, after funds are set aside for administrative and general expenses and pursuant to other provisions in this title that provide for the disposition of funds prior to allocation for highway purposes, and after allocation is made pursuant to subsection B, the Board shall allocate an amount determined by the Board not to exceed $500 million in any given year as follows: (i) 25 percent to bridge reconstruction and rehabilitation; (ii) 25 percent to advancing high priority projects statewide; (iii) 25 percent to reconstructing deteriorated Interstate System, primary state highway system, and municipality maintained primary extension pavements determined to have a Combined Condition Index of less than 60; (iv) 15 percent to projects undertaken pursuant to the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.); (v) five percent to paving or improving unpaved highways carrying more than 50 vehicles per day; and (vi) five percent to the Innovation and Technology Transportation Fund established pursuant to § 33.2-1531 for high-tech infrastructure improvements, provided that at the discretion of the Board such percentages of funds may be adjusted in any given year to meet project cash flow needs or when funds cannot be expended due to legal, environmental, or other project management considerations. After such allocations are made, the Board may allocate each year up to 10 percent of the funds remaining for highway purposes for the undertaking and financing of rail projects that in the Board's determination will result in mitigation of highway congestion. After the foregoing allocations have been made, the Board shall allocate the remaining funds available for highway purposes, exclusive of federal funds for the Interstate System, pursuant to § 33.2-360 and any funds not allocated to a project in the Six-Year Improvement Program as follows:

50 percent for the high-priority projects program established pursuant to § 33.2-370 and 50 percent for the highway construction district grant programs established pursuant to § 33.2-371.

D. For funds allocated for fiscal years beginning on and after July 1, 2020, after funds are set aside for administrative and general expenses and pursuant to other provisions in this title that provide for the disposition of funds prior to allocation for highway purposes, and after allocation is made pursuant to subsection B, the Board shall allocate all remaining funds, including funds apportioned pursuant to 23 U.S.C. § 104, as follows:

1. Forty-five percent of the remaining funds to state of good repair purposes as set forth in § 33.2-369;

2. Twenty-seven and one-half percent of the remaining funds to the high-priority projects program established pursuant to § 33.2-370; and

3. Twenty-seven and one-half percent of the remaining funds to the highway construction district grant programs established pursuant to § 33.2-371.

E. The funds allocated in subsection C or D shall not include any federal funds and related state match for federal funds with restrictions regarding the construction of general capacity expansion of roadways, or federal funds not under the control of the Board. Such exclusion shall not include restrictions on the location of projects to specific road classifications.

F. In addition, the Board, from funds appropriated for such purpose in the general appropriation act, shall allocate additional funds to the Cities of Newport News, Norfolk, and Portsmouth and the County of Warren in such manner and apportion such funds among such localities as the Board may determine, unless otherwise provided in the general appropriation act. The localities shall use such funds to address highway maintenance and repair needs created by or associated with port operations in those localities.

G. Notwithstanding the provisions of this section, the General Assembly may, through the general appropriation act, permit the Governor to increase the amounts to be allocated to highway maintenance, highway construction, either or both.

1977, c. 578, § 33.1-23.1; 1979, c. 84; 1985, c. 42; 1986, c. 572; 2006, c. 937; 2007, c. 305; 2012, cc. 729, 733; 2014, cc. 87, 290, 741, 805; 2015, cc. 676, 684.



§ 33.2-359. Unpaved secondary highway funds

A. Funds from the highway construction district grant programs established pursuant to § 33.2-371 shall be allocated for the improvement of nonsurface treated secondary highways that carry 50 or more vehicles per day. Funds shall be deducted from the allocation made to each highway construction district pursuant to subsection D of § 33.2-371 and such deduction shall be based on the ratio of nonsurface treated secondary highways in each highway construction district that carry 50 or more vehicles per day to the total number of such nonsurface treated secondary highways in the Commonwealth.

Total funds of the Commonwealth allocated by the Board under this section shall not exceed $25 million annually.

B. Such funds shall be distributed to counties in the secondary state highway system based on the ratio of nonsurface treated roads in each county carrying 50 vehicles or more per day to the total number of such nonsurface treated roads in the Commonwealth.

1979, c. 84, § 33.1-23.1:1; 1985, c. 42; 2014, c. 805; 2015, c. 684.



§ 33.2-360. Allocation of funds for interstate match

Until July 1, 2020, after making the allocations provided for in subsection B of § 33.2-358, a fund shall be established for matching federal-aid interstate funds.

This fund shall be established annually by allocating to it all federal-aid interstate matching funds needed for the year.

1985, c. 42, § 33.1-23.1:2; 2014, c. 805; 2015, c. 684.



§ 33.2-361. Repealed

Repealed by Acts 2015, ch. 684, cl. 5.



§ 33.2-363. Construction of U.S. Route 29 bypass

If the construction of a U.S. Route 29 bypass around any city located in any county that both (i) is located outside Planning District 8 and (ii) operates under the county executive form of government is not constructed because of opposition from a metropolitan planning organization, and the Federal Highway Administration requires the Commonwealth to reimburse the federal government for federal funds expended in connection with such project, an amount equal to the amount of such reimbursement shall be deducted by the Board from funds allocated or allocable to the highway construction district in which the project was located. Furthermore, in the event of such nonconstruction, an amount equal to the total of all state funds expended on such project shall be deducted by the Board from funds allocated or allocable to the highway construction district in which the project was located.

2004, c. 1025, § 33.1-223.2:13; 2014, c. 805; 2015, c. 684.



§ 33.2-364. Repealed

Repealed by Acts 2015, ch. 684, cl. 5.



§ 33.2-365. Allocation of proceeds of Commonwealth of Virginia Transportation Capital Projects Revenue Bonds

The Board shall allocate, use, and distribute the proceeds of any bonds it is authorized to issue on or after July 1, 2007, pursuant to subdivision 10 of § 33.2-1701, as follows:

1. A minimum of 20 percent of the bond proceeds shall be used for transit capital as further described in subdivision A 4 c of § 58.1-638.

2. A minimum of 4.3 percent of the bond proceeds shall be used for rail capital consistent with the provisions of §§ 33.2-1601 and 33.2-1602.

3. The remaining amount of bond proceeds shall be used for paying the costs incurred or to be incurred for construction of transportation projects with such bond proceeds used or allocated as follows: (i) first, to match federal highway funds projected to be made available and allocated to highway and public transportation capital projects to the extent determined by the Board, for purposes of allowing additional state construction funds to be allocated pursuant to § 33.2-358; (ii) second, to provide any required funding to fulfill the Commonwealth's allocation of equivalent revenue sharing matching funds pursuant to § 33.2-357 to the extent determined by the Board; and (iii) third, to pay or fund the costs of statewide or regional projects throughout the Commonwealth. Costs incurred or to be incurred for construction or funding of these transportation projects shall include environmental and engineering studies; rights-of-way acquisition; improvements to all modes of transportation; acquisition, construction, and related improvements; and any financing costs or other financing expenses relating to such bonds. Such costs may include the payment of interest on such bonds for a period during construction and not exceeding one year after completion of construction of the relevant project.

4. The total amount of bonds authorized shall be used for purposes of applying the percentages in subdivisions 1, 2, and 3.

2007, c. 896, § 33.1-23.4:01; 2011, cc. 830, 868; 2013, c. 639; 2014, c. 805; 2015, c. 684.



§ 33.2-366. Funds for counties that have withdrawn or elect to withdraw from the secondary state highway system

Pursuant to subsection B of § 33.2-358, the Board shall make the following payments to counties that have withdrawn or elect to withdraw from the secondary state highway system under the provisions of § 11 of Chapter 415 of the Acts of Assembly of 1932 and that have not elected to return: to any county having withdrawn prior to June 30, 1985, and having an area greater than 100 square miles, an amount equal to $12,529 per lane-mile for fiscal year 2014, and to any county having an area less than 100 square miles, an amount equal to $17,218 per lane-mile for fiscal year 2014; to any county that elects to withdraw after June 30, 1985, the Board shall establish a rate per lane-mile for the first year using (i) an amount for maintenance based on maintenance standards and unit costs used by the Department to prepare its secondary state highway system maintenance budget for the year in which the county withdraws and (ii) an amount for administration equal to five percent of the maintenance figure determined in clause (i). The payment rates shall be adjusted annually by the Board in accordance with procedures established for adjusting payments to cities and towns under § 33.2-319, and lane mileage shall be adjusted annually to include (a) streets and highways accepted for maintenance in the county system by the local governing body or (b) streets and highways constructed according to standards set forth in the county subdivision ordinance or county thoroughfare plan, and being not less than the standards set by the Department. Such counties shall be eligible to receive allocations pursuant to subsection C or D of § 33.2-358.

Payment of the funds shall be made in four equal sums, one in each quarter of the fiscal year.

The chief administrative officer of such counties receiving such funds shall make annual reports of expenditures to the Board, in such form as the Board shall prescribe, accounting for all expenditures, including delineation between construction and maintenance expenditures and reporting on their performance as specified in subsection B of § 33.2-352. Such reports shall be included in the scope of the annual audit of each county conducted by independent certified public accountants.

1985, c. 42, § 33.1-23.5:1; 2004, c. 118; 2013, c. 766; 2013, Sp. Sess. I, c. 1; 2014, c. 805; 2015, c. 684.



§ 33.2-367. Highway aid to mass transit

In allocating highway funds, the Board may use such funds for highway aid to mass transit facilities when such use will best accomplish the purpose of serving the transportation needs of the greatest number of people.

Highway aid to mass transit may be accomplished by (i) using highway funds to aid in paying transit operating costs borne by localities; (ii) acquiring or constructing transit-related highway facilities such as exclusive bus lanes; bus turn-outs; bus passenger shelters; fringe parking facilities, including necessary access roads, to promote transit use and relieve highway congestion; and off-street parking facilities to permit exclusive use of curb lane by buses; or (iii) permitting mass transit facilities to occupy highway median strips without the reimbursement required by § 33.2-1015, all to the end that highway traffic may be relieved through the development of more efficient mass transit.

Expenditures pursuant to this section shall be made from funds available for the construction of state highways within the highway construction district in which the transit facilities are wholly or partly located.

The Board may contract with the governing bodies constituting a transportation district, or in its discretion, other local governing bodies, for the accomplishment of a project to which funds have been allocated under the provisions of this section. Whenever such projects are being financed by advance annual allocation of funds, the Board may make such funds available to the contracting governing bodies in annual increments that may be used for other transit purposes until needed for the project for which allocated; however, the Board may require bond or other satisfactory assurance of final completion of the contract.

The Board may also, at the request of local governing bodies, use funds allocated for urban highways or secondary highways within their jurisdiction to accomplish the purposes of this section.

The General Assembly may, through the general appropriation act, provide for (i) limits on the amounts or purposes of allocations made under this section and (ii) the transfer of allocations from one eligible recipient to another.

Code 1950, § 33-35.8; 1970, c. 503, § 33.1-1; 1972, c. 490; 1973, c. 508, § 33.1-46.1; 1977, c. 578; 1980, c. 373; 1986, c. 392; 1998, cc. 905, 907; 2014, c. 805.



§ 33.2-368. Financial plans for transportation construction projects

For transportation construction projects valued in excess of $100 million, the Commissioner of Highways shall require that a financial plan be prepared and presented to the Board for its review. This plan shall include, but not be limited to, the following: (i) a complete cost estimate for all major project elements, (ii) an implementation plan with the project schedule and cost-to-complete information presented for each year, (iii) identified revenues by funding source available each year to meet project costs, (iv) a detailed cash-flow analysis for each year of the proposed project, and (v) efforts to be made to ensure maximum involvement of private enterprise and private capital.

2013, cc. 585, 646, § 33.1-23.5:3; 2014, c. 805.



§ 33.2-369. State of good repair

A. As used in this section, "state of good repair purposes" means improvement of deficient pavement conditions and improvement of structurally deficient bridges.

B. The Board shall use funds allocated in § 33.2-358 and § 58.1-1741 to state of good repair purposes for reconstruction and replacement of structurally deficient state and locally owned bridges and reconstruction and rehabilitation of pavement on the Interstate System and primary state highway system determined to be deteriorated by the Board, including municipality-maintained primary extensions.

The Board shall allocate these funds to projects in all nine highway construction districts for state of good repair purposes based on a priority ranking system that takes into consideration (i) the number, condition, and costs of structurally deficient bridges and (ii) the mileage, condition, and costs to replace deteriorated pavements. The Board shall ensure an equitable needs-based distribution of funding among the highway construction districts, with no district receiving more than 17.5 percent or less than 5.5 percent of the total funding allocated in any given year. The Board may, by a duly adopted resolution, waive the cap provided in this section for a fiscal year only when it determines that due to extraordinary circumstances or needs the cap inhibits the ability of the Department to address a key pavement or bridge need that has been identified.

C. In any year in which the Department has not met the established targets for secondary pavements developed in accordance with § 33.2-232 and before making the allocations in subsection B, the Board may allocate up to 20 percent of these funds to all nine highway construction districts to improve the condition of secondary pavements. The Board shall ensure an equitable needs-based distribution of funds among highway construction districts based on the mileage, condition, and cost to improve secondary pavements.

2015, c. 684.



§ 33.2-370. High-priority projects program

A. As used in this section, "high-priority projects" means those projects of regional or statewide significance, such as projects that reduce congestion or increase safety, accessibility, environmental quality, or economic development.

B. The Board shall establish a high-priority projects program and shall use funds allocated in § 33.2-358 to the program for projects and strategies that address a transportation need identified for a corridor of statewide significance or a regional network in the Statewide Transportation Plan pursuant to § 33.2-353. From funds allocated to this program, the Board shall allocate funds to the Innovation and Technology Transportation Fund, provided that the allocation shall not exceed $25 million annually.

In selecting projects and strategies for funding under this program, the Board shall screen, evaluate, and select candidate projects and strategies according to the process established pursuant to subsection B of § 33.2-214.1.

2015, c. 684.



§ 33.2-371. Highway construction district grant programs

A. As used in this section:

"Land area" means the total land area of the counties within a highway construction district reduced by the area of any military reservations and state or national parks or forests within its boundaries and such other similar areas and facilities of five square miles in area or more, as may be determined by the Board.

"Population" means the population according to the latest U.S. census or the latest population estimates made by the Weldon Cooper Center for Public Service of the University of Virginia, whichever is more recent.

B. The Board shall establish a grant program in each highway construction district to fund projects and strategies that address a need in the Statewide Transportation Plan developed pursuant to § 33.2-353.

C. The Board shall solicit candidate projects and strategies from local governments for consideration in the applicable highway construction district's grant program. Candidate projects and strategies shall be screened, evaluated, and selected by the Board according to the process established pursuant to subsection B of § 33.2-214.1 but shall be within a highway construction district and not outside such highway construction district. Candidate projects and strategies from localities within a highway construction district shall be scored against projects and strategies within the same highway construction district. Only those candidate projects and strategies submitted by a locality shall be funded.

D. Funds allocated to this program under § 33.2-358 shall be distributed to each highway construction district for that district's grant program as follows:

1. Thirty percent based on the ratio of the population of the cities and towns eligible to receive payments pursuant to § 33.2-319 within a highway construction district to the total population of the cities and towns eligible to receive payments pursuant to § 33.2-319 within the Commonwealth;

2. Twenty-eight percent based on the ratio of vehicle miles traveled on primary highways within the highway construction district to the total vehicle miles traveled on primary highways in the Commonwealth;

3. Twenty-four percent based on the ratio of the population of counties within a highway construction district to the total population of all counties within the Commonwealth;

4. Ten percent based on the ratio of the number of primary lane-miles in the highway construction district to the total number of primary lane-miles within the Commonwealth;

5. Six percent based on the ratio of the land area of counties within the highway construction district to the total land area of counties within the Commonwealth; and

6. Two percent based on a primary need factor based on addressing the largest under-allocation to highway construction districts relative to primary needs.

E. Projects awarded funds under a grant program established by this section may be administered by the local government pursuant to § 33.2-228 or by the Department.

2015, c. 684.



§ 33.2-400. Definitions

As used in this chapter, unless the context requires a different meaning:

"Limited access highway" means a highway especially designed for through traffic, over which abutters have no easement or right of light, air, or access by reason of the fact that their property abuts upon such limited access highway.

"Scenic highway" means a highway, designated as such by the Board, within a protected scenic corridor located, designed, and constructed so as to preserve and enhance the natural beauty and cultural value of the countryside.

"Virginia byway" means a highway, designated as such by the Board, having relatively high aesthetic or cultural value, leading to or within areas of historical, natural, or recreational significance.

Code 1950, §§ 33-37, 33-43.3; 1966, c. 11; 1970, c. 322, §§ 33.1-57, 33.1-64; 2014, c. 805.



§ 33.2-401. Power and authority of Commonwealth Transportation Board relating to limited access highways

The Board may plan, designate, acquire, open, construct, reconstruct, improve, maintain, discontinue, abandon, and regulate the use of limited access highways in the same manner in which it is now or may be authorized to plan, designate, acquire, open, construct, reconstruct, improve, maintain, discontinue, abandon, and regulate the use of other highways within the Commonwealth. The Board shall also have any and all other additional authority and power relative to other highways, which shall include the right to acquire by purchase, eminent domain, grant, or dedication title to such lands or rights-of-way for such limited access highways.

Notwithstanding any other provisions of this Code, any highway, street, or portion thereof to which access rights of abutters have been acquired by the Board and which is subsequently incorporated into the street system of a city or town by any method shall remain limited access until and unless the governing body of the city or town, after securing the approval of the Board, acts to discontinue such limited access feature.

Code 1950, § 33-38; 1950, p. 476; 1962, c. 348; 1970, c. 322, § 33.1-58; 2014, c. 805.



§ 33.2-402. Designating existing highway as limited access highway; extinguishing easements of access

The Board may designate all or any part of an existing highway as a limited access highway. When an existing highway is so designated, the Board shall where necessary extinguish all existing easements of access, light, or air.

Code 1950, § 33-39; 1950, p. 476; 1958, c. 571; 1970, c. 322, § 33.1-59; 2014, c. 805.



§ 33.2-403. Business enterprises restricted on limited access highway right-of-way

No commercial establishment or business enterprise shall be constructed or located upon any right-of-way of any limited access highway.

Code 1950, § 33-40.1; 1958, c. 490; 1970, c. 322, § 33.1-60; 2014, c. 805.



§ 33.2-404. Service roads parallel to limited access highways; standards for access, service, etc

The Department may construct service roads parallel to a limited access highway in order to provide access at designated points for property owners abutting on the limited access highway and after the construction of such service roads shall maintain and regulate traffic over them.

The construction or alteration of any access, feeder, or service road that is to serve properties isolated by construction of a limited access highway shall meet all minimum state standards or the standards of the cities or towns with a population of more than 3,500, or of counties that maintain their own road networks, as provided for by ordinance, whichever is more strict.

Code 1950, § 33-41; 1970, c. 322, § 33.1-61; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-405. Designation of scenic highways and Virginia byways

The Board is authorized to designate any highway as a scenic highway or as a Virginia byway. This designation shall be made in cooperation with the Director of the Department of Conservation and Recreation. Prior to designation, the local governing body and local planning commission, if any, in each county or city wherein the proposed scenic highway or Virginia byway is located shall be given notice and, upon request by any of the local governing bodies, the Board shall hold a hearing in one of the counties or cities wherein the proposed scenic highway or Virginia byway is located.

Code 1950, § 33-43.1; 1966, c. 11; 1970, c. 322, § 33.1-62; 1974, c. 319; 1984, c. 739; 1989, c. 656; 2014, c. 805.



§ 33.2-406. Selecting Virginia byways

In selecting a Virginia byway, the Board and the Director of the Department of Conservation and Recreation shall give preference to corridors controlled by zoning or otherwise, so as to reasonably protect the aesthetic or cultural value of the highway.

Code 1950, § 33-43.2; 1966, c. 11; 1970, c. 322, § 33.1-63; 1984, c. 739; 1989, c. 656; 2014, c. 805.



§ 33.2-407. Signage of scenic highways and Virginia byways

When the Board designates a highway as a scenic highway or as a Virginia byway, it shall be appropriately signed as such.

Code 1950, § 33-43.4; 1966, c. 11; 1970, c. 322, § 33.1-65; 2014, c. 805.



§ 33.2-408. Acquisition of adjacent land

When the Board has designated a highway as a Virginia byway or as a scenic highway, the Commissioner of Highways may acquire by gift or purchase such land, or interests therein, of primary importance for the preservation of natural beauty adjacent to Virginia byways or scenic highways.

Code 1950, § 33-43.5; 1966, c. 11; 1970, c. 322, § 33.1-66; 2014, c. 805.



§ 33.2-409. Duty of owner or occupier of dam over which state highway passes; penalty

Every owner or occupier of a dam over which a state highway passes shall keep such dam in good order, at least 12 feet wide at the top, and also keep in good order the substructure of a bridge of like width over the pier heads, floodgates, or any wastecut through or around the dam, provided that when these requirements have been met, the superstructure of any such bridge shall be maintained by the Commissioner of Highways. The Commissioner of Highways shall inspect all such bridges and report any needed repairs to the owner in writing. If such owner fails to comply with the provisions of this chapter, he is guilty of a misdemeanor punishable by a fine of $2 for every such failure of 24 hours. However, if a milldam is carried away or destroyed by flood or any other extraordinary natural cause, the owner or occupier thereof shall not be subject to such fine until one month after any mill operated in whole or in part by water impounded by such dam has been put into operation by such waterpower.

Code 1950, § 33-90; 1970, c. 322, § 33.1-176; 2014, c. 805.



§ 33.2-410. Duties of Commissioner of Highways related to dams over which a state highway passes

The Commissioner of Highways may, at his own cost and expense, widen or strengthen any dam or bridge over which a state highway passes to a sufficient width to provide properly for traffic that uses that section of highway of which such dam or bridge forms a part. The Commissioner of Highways shall maintain the highway surface on such sections of highway.

Code 1950, § 33-91; 1970, c. 322, § 33.1-177; 2014, c. 805.



§ 33.2-411. Raising or lowering floodgates

The owner or occupier of a dam shall raise or lower the floodgates on such dam when there is an impending flood in order to reduce the level of the water in the pond, and when it comes to the attention of the Commissioner of Highways that this has not been done, or that the owner is unable to reach the spillway in order to do so, the Commissioner of Highways may perform this duty.

Code 1950, § 33-92; 1970, c. 322, § 33.1-178; 2014, c. 805.



§ 33.2-412. Reconstruction if dam is washed out

If a dam is washed out and the owner refuses to replace the dam, the Commissioner of Highways, with or without the consent of such owner or occupier, may construct a highway across the dam, but in case the owner desires to replace the dam and use the pond, he shall be permitted to do so by paying to the Commissioner of Highways one-half of the cost and expenses of replacing the dam, up to a width of 12 feet at the top, and the difference between the cost, if any, of replacing the bridge normally required to carry the water of the stream and the cost of a bridge that includes floodgates and adequate spillway.

Code 1950, § 33-93; 1970, c. 322, § 33.1-179; 2014, c. 805.



§ 33.2-413. When larger spillway required

In case the earthen portion of a dam has been washed away and it is determined by the Commissioner of Highways that the washout was caused by a spillway of insufficient opening to carry floodwater, the dam shall not be restored for the purpose of impounding water unless the owner or occupier agrees with the Commissioner of Highways to the construction of a spillway with adequate opening, conforming to plans and specifications of the Department. In the event that such construction is required, the Commissioner of Highways shall be responsible for such part of the cost as would be necessary to provide a bridge with sufficient opening to carry the floodwater of the stream, and the owner or occupier of the dam shall be required to pay the difference in cost, if any, of providing adequate floodgates and spillways in addition to the bridge.

Code 1950, § 33-94; 1970, c. 322, § 33.1-180; 2014, c. 805.



§ 33.2-414. Application to county roads

Sections 33.2-409 through 33.2-413 shall also apply to dams, over which pass public roads that are not in the primary or secondary state highway system, and to the owners and occupiers thereof. As to any such dam and the owner or occupier thereof, the powers conferred and imposed upon the Commissioner of Highways in §§ 33.2-409 through 33.2-413 shall be vested in and imposed upon the governing body of the county in which such dam is located.

Code 1950, § 33-95; 1970, c. 322, § 33.1-181; 2014, c. 805.



§ 33.2-500. Definitions

As used in this chapter, unless the context requires a different meaning:

"High-occupancy requirement" means the number of persons required to be traveling in a vehicle for the vehicle to use HOT lanes without the payment of a toll. Emergency vehicles, law-enforcement vehicles being used in HOT lanes in the performance of law-enforcement duties, which shall not include the use of such vehicles for commuting to and from the workplace or for any purpose other than responding to an emergency incident, patrolling HOT lanes pursuant to an agreement by a state agency with the HOT lanes operator, or the time-sensitive investigation, active surveillance, or actual pursuit of persons known or suspected to be engaged in or with knowledge of criminal activity, and mass transit vehicles and commuter buses shall meet the high-occupancy requirement for HOT lanes, regardless of the number of occupants in the vehicle.

"High-occupancy toll lanes" or "HOT lanes" means a portion of a highway containing one or more travel lanes separated from other lanes that has an electronic toll collection system, provides for free passage by vehicles that meet the high-occupancy requirement, and contains a photo-enforcement system for use in such electronic toll collection. HOT lanes shall not be a "toll facility" or "HOV lanes" for the purposes of any other provision of law or regulation.

"High-occupancy vehicle lanes" or "HOV lanes" means a portion of a highway containing one or more travel lanes for the travel of high-occupancy vehicles or buses as designated pursuant to § 33.2-501.

"HOT lanes operator" means the operator of the facility containing HOT lanes, which may include the Department of Transportation or some other entity.

"Mass transit vehicles" and "commuter buses" means vehicles providing a scheduled transportation service to the general public. Such vehicles shall comprise nonprofit, publicly or privately owned or operated transportation services, programs, or systems that may be funded pursuant to § 58.1-638.

"Owner" means the registered owner of a vehicle on record with the Department of Motor Vehicles or with the equivalent agency in another state. "Owner" does not mean a vehicle rental or vehicle leasing company.

"Photo-enforcement system" means a sensor installed in conjunction with a toll collection device to detect the presence of a vehicle that automatically produces one or more photographs, one or more microphotographs, a videotape, or other recorded images of each vehicle's license plate at the time it is detected by the toll collection device.

"Unauthorized vehicle" means a motor vehicle that is restricted from use of the HOT lanes pursuant to subdivision 4 a of § 33.2-503.

2004, c. 783, § 33.1-56.1; 2008, cc. 167, 280; 2013, c. 195; 2014, c. 805; 2015, c. 73.



§ 33.2-501. Designation of HOV lanes; use of such lanes; penalties

A. In order to facilitate the rapid and orderly movement of traffic to and from urban areas during peak traffic periods, the Board may designate one or more lanes of any highway in the Interstate System, primary state highway system, or secondary state highway system as HOV lanes. When lanes have been so designated and have been appropriately marked with signs or other markers as the Board may prescribe, they shall be reserved during periods designated by the Board for the exclusive use of buses and high-occupancy vehicles. Any local governing body may also, with respect to highways under its exclusive jurisdiction, designate HOV lanes and impose and enforce restrictions on the use of such lanes. Any highway for which the locality receives highway maintenance funds pursuant to § 33.2-319 shall be deemed to be within the exclusive jurisdiction of the local governing body for the purposes of this section. HOV lanes shall be reserved for high-occupancy vehicles of a specified number of occupants as determined by the Board or, for HOV lanes designated by a local governing body, by that local governing body. However, no designation of any lane or lanes of any highway as HOV lanes shall apply to the use of any such lanes by:

1. Emergency vehicles such as firefighting vehicles and emergency medical services vehicles;

2. Law-enforcement vehicles;

3. Motorcycles;

4. a. Transit and commuter buses designed to transport 16 or more passengers, including the driver;

b. Any vehicle operating under a certificate issued under § 46.2-2075, 46.2-2080, 46.2-2096, 46.2-2099.4, or 46.2-2099.44;

5. Vehicles of public utility companies operating in response to an emergency call;

6. Vehicles bearing clean special fuel vehicle license plates issued pursuant to § 46.2-749.3, provided such use is in compliance with federal law;

7. Taxicabs having two or more occupants, including the driver; or

8. (Contingent effective date) Any active duty military member in uniform who is utilizing Interstate 264 and Interstate 64 for the purposes of traveling to or from a military facility in the Hampton Roads Planning District.

In the Hampton Roads Planning District, HOV restrictions may be temporarily lifted and HOV lanes opened to use by all vehicles when restricting use of HOV lanes becomes impossible or undesirable and the temporary lifting of HOV limitations is indicated by signs along or above the affected portion of highway.

The Commissioner of Highways shall implement a program of the HOV facilities in the Hampton Roads Planning District beginning not later than May 1, 2000. This program shall include the temporary lifting of HOV restrictions and the opening of HOV lanes to all traffic when an incident resulting from nonrecurring causes within the general lanes occurs such that a lane of traffic is blocked or is expected to be blocked for 10 minutes or longer. The HOV restrictions for the facility shall be reinstated when the general lane is no longer blocked and is available for use.

The Commissioner of Highways shall maintain necessary records to evaluate the effects of such openings on the operation of the general lanes and the HOV lanes. This program will terminate if the Federal Highway Administration requires repayment of any federal highway construction funds because of the program's impact on the HOV facilities in Hampton Roads.

B. In designating any lane or lanes of any highway as HOV lanes, the Board or local governing body shall specify the hour or hours of each day of the week during which the lanes shall be so reserved, and the hour or hours shall be plainly posted at whatever intervals along the lanes the Board or local governing body deems appropriate. Any person driving a motor vehicle in a designated HOV lane in violation of this section is guilty of a traffic infraction, which shall not be a moving violation, and on conviction shall be fined $100. However, violations committed within the boundaries of Planning District 8 shall be punishable as follows:

1. For a first offense, by a fine of $125;

2. For a second offense within a period of five years from a first offense, by a fine of $250;

3. For a third offense within a period of five years from a first offense, by a fine of $500; and

4. For a fourth or subsequent offense within a period of five years from a first offense, by a fine of $1,000.

Upon a conviction under this section, the court shall furnish to the Commissioner of the Department of Motor Vehicles in accordance with § 46.2-383 an abstract of the record of such conviction, which shall become a part of the person's driving record. Notwithstanding the provisions of § 46.2-492, no driver demerit points shall be assessed for any violation of this section, except that persons convicted of second, third, fourth, or subsequent violations within five years of a first offense committed in Planning District 8 shall be assessed three demerit points for each such violation.

C. In the prosecution of an offense, committed in the presence of a law-enforcement officer, of failure to obey a road sign restricting a highway, or portion thereof, to the use of high-occupancy vehicles, proof that the vehicle described in the HOV violation summons was operated in violation of this section, together with proof that the defendant was at the time of such violation the registered owner of the vehicle, shall constitute in evidence a rebuttable presumption that such registered owner of the vehicle was the person who committed the violation. Such presumption shall be rebutted if the registered owner of the vehicle testifies in open court under oath that he was not the operator of the vehicle at the time of the violation. A summons for a violation of this section may be executed in accordance with § 19.2-76.2. Such rebuttable presumption shall not arise when the registered owner of the vehicle is a rental or leasing company.

D. Notwithstanding the provisions of § 19.2-76, whenever a summons for a violation of this section is served in any locality, it may be executed by mailing by first-class mail a copy thereof to the address of the owner of the vehicle as shown on the records of the Department of Motor Vehicles. If the summoned person fails to appear on the date of return set out in the summons mailed pursuant to this section, the summons shall be executed in the manner set out in § 19.2-76.3.

No proceedings for contempt or arrest of a person summoned by mailing shall be instituted for his failure to appear on the return date of the summons.

E. Notwithstanding § 33.2-613, high-occupancy vehicles having three or more occupants (HOV-3) may be permitted to use the Omer L. Hirst-Adelard L. Brault Expressway (Dulles Toll Road) without paying a toll.

F. Notwithstanding the contrary provisions of this section, the following conditions shall be met before the HOV-2 designation of Interstate Route 66 outside the Capital Beltway can be changed to HOV-3 or any more restrictive designation:

1. The Department of Transportation shall publish a notice of its intent to change the existing designation and also immediately provide similar notice of its intent to all members of the General Assembly representing districts that touch or are directly impacted by traffic on Interstate Route 66.

2. The Department of Transportation shall hold public hearings in the corridor to receive comments from the public.

3. The Department of Transportation shall make a finding of the need for a change in such designation, based on public hearings and its internal data, and present this finding to the Board for approval.

4. The Board shall make written findings and a decision based upon the following criteria:

a. Is changing the HOV-2 designation to HOV-3 in the public interest?

b. Is there quantitative and qualitative evidence that supports the argument that HOV-3 will facilitate the flow of traffic on Interstate Route 66?

c. Is changing the HOV-2 designation beneficial to comply with the federal Clean Air Act Amendments of 1990?

1973, c. 197, § 33.1-46.2; 1983, c. 339; 1988, c. 637; 1989, cc. 573, 744; 1993, cc. 82, 587; 1994, cc. 212, 426, 439; 1995, c. 55; 1996, cc. 34, 187, 191, 695, 921, 1037; 1997, c. 504; 1998, c. 321; 1999, cc. 914, 960; 2000, c. 322; 2002, cc. 89, 757; 2003, c. 324; 2004, c. 704; 2006, cc. 600, 873, 908; 2007, c. 317; 2008, c. 511; 2009, c. 676; 2010, cc. 111, 133, 390, 485; 2011, cc. 735, 881, 889; 2012, cc. 681, 743; 2014, c. 805; 2015, cc. 256, 502, 503.



§ 33.2-502. Designation of HOT lanes

The Board may designate one or more lanes of any highway, including lanes that may previously have been designated HOV lanes under § 33.2-501, in the Interstate System, primary state highway system, or National Highway System, or any portion thereof, as HOT lanes. In making HOT lanes designations, the Board shall also specify the high-occupancy requirement and conditions for use of such HOT lanes or may authorize the Commissioner of Highways to make such determination consistent with the terms of a comprehensive agreement executed pursuant to § 33.2-1808. The high-occupancy requirement for a HOT lanes facility constructed or operated as a result of the Public-Private Transportation Act (§ 33.2-1800 et seq.) shall not be less than three.

2004, c. 783, § 33.1-56.2; 2014, c. 805.



§ 33.2-503. HOT lanes enforcement

Any person operating a motor vehicle on designated HOT lanes shall make arrangements with the HOT lanes operator for payment of the required toll prior to entering such HOT lanes. The driver of a vehicle who enters the HOT lanes in an unauthorized vehicle, in violation of the conditions for use of such HOT lanes established pursuant to § 33.2-502, without payment of the required toll or without having made arrangements with the HOT lanes operator for payment of the required toll shall have committed a violation of this section, which may be enforced in the following manner:

1. On a form prescribed by the Supreme Court, a summons for civil violation of this section may be executed by a law-enforcement officer, when such violation is observed by such officer. The form shall contain the option for the driver of the vehicle to prepay the unpaid toll and all penalties, administrative fees, and costs.

2. a. A HOT lanes operator shall install and operate, or cause to be installed or operated, a photo-enforcement system at locations where tolls are collected for the use of such HOT lanes.

b. A summons for civil violation of this section may be executed pursuant to this subdivision, when such violation is evidenced by information obtained from a photo-enforcement system as defined in this chapter. A certificate, sworn to or affirmed by a technician employed or authorized by the HOT lanes operator, or a facsimile of such a certificate, based on inspection of photographs, microphotographs, videotapes, or other recorded images produced by a photo-enforcement system, shall be prima facie evidence of the facts contained therein. Any photographs, microphotographs, videotape, or other recorded images evidencing such a violation shall be available for inspection in any proceeding to adjudicate the liability for such violation under this subdivision. Any vehicle rental or vehicle leasing company, if named in a summons, shall be released as a party to the action if it provides to the HOT lanes operator a copy of the vehicle rental agreement or lease or an affidavit identifying the renter or lessee prior to the date of hearing set forth in the summons. Upon receipt of such rental agreement, lease, or affidavit, a summons shall be issued for the renter or lessee identified therein. Release of this information shall not be deemed a violation of any provision of the Government Data Collection and Dissemination Practices Act (§ 2.2-3800 et seq.) or the Insurance Information and Privacy Protection Act (§ 38.2-600 et seq.).

c. On a form prescribed by the Supreme Court, a summons issued under this subdivision may be executed pursuant to § 19.2-76.2. Such form shall contain the option for the driver or registered owner to prepay the unpaid toll and all penalties, administrative fees, and costs. HOT lanes operator personnel or their agents mailing such summons shall be considered conservators of the peace for the sole and limited purpose of mailing such summons. Notwithstanding the provisions of § 19.2-76, a summons for a violation of this section may be executed by mailing by first-class mail a copy thereof to the address of the owner of the vehicle as shown on the records of the Department of Motor Vehicles or, if the registered owner has named and provided a valid address for the operator of the vehicle at the time of the violation in an affidavit executed pursuant to this subdivision, such named operator of the vehicle. If the summoned person fails to appear on the date of return set out in the summons mailed pursuant to this section, the summons shall be executed in the manner set out in § 19.2-76.3.

d. The registered owner of such vehicle shall be given reasonable notice by way of a summons as provided in this subdivision that his vehicle had been used in violation of this section, and such owner shall be given notice of the time and place of the hearing and notice of the civil penalty and costs for such offense.

Upon the filing of an affidavit with the court at least 14 days prior to the hearing date by the registered owner of the vehicle stating that he was not the driver of the vehicle on the date of the violation and providing the legal name and address of the driver of the vehicle at the time of the violation, a summons will also be issued to the alleged driver of the vehicle at the time of the offense. The affidavit shall constitute prima facie evidence that the person named in the affidavit was driving the vehicle at all the relevant times relating to the matter named in the affidavit.

If the registered owner of the vehicle produces a certified copy of a police report showing that the vehicle had been reported to the police as stolen prior to the time of the alleged offense and remained stolen at the time of the alleged offense, then the court shall dismiss the summons issued to the registered owner of the vehicle.

3. a. The HOT lanes operator may impose and collect an administrative fee in addition to the unpaid toll so as to recover the expenses of collecting the unpaid toll, which administrative fee shall be reasonably related to the actual cost of collecting the unpaid toll and not exceed $100 per violation. The operator of the vehicle shall pay the unpaid tolls and any administrative fee detailed in a notice or invoice issued by a HOT lanes operator. If paid within 30 days of notification, the administrative fee shall not exceed $25.

b. Upon a finding by a court of competent jurisdiction that the driver of the vehicle observed by a law-enforcement officer under subdivision 1 or the vehicle described in the summons for civil violation issued pursuant to evidence obtained by a photo-enforcement system under subdivision 2 was in violation of this section, the court shall impose a civil penalty upon the driver of such vehicle issued a summons under subdivision 1, or upon the driver or registered owner of such vehicle issued a summons under subdivision 2, payable to the HOT lanes operator as follows: for a first offense, $50; for a second offense, $250; for a third offense within a period of two years of the second offense, $500; and for a fourth and subsequent offense within a period of three years of the second offense, $1,000, together with, in each case, the unpaid toll, all accrued administrative fees imposed by the HOT lanes operator as authorized by this section, and applicable court costs. The court shall remand penalties, the unpaid toll, and administrative fees assessed for violation of this section to the treasurer or director of finance of the county or city in which the violation occurred for payment to the HOT lanes operator for expenses associated with operation of the HOT lanes and payments against any bonds or other liens issued as a result of the construction of the HOT lanes. No person shall be subject to prosecution under both subdivisions 1 and 2 for actions arising out of the same transaction or occurrence.

c. Upon a finding by a court that a person has violated this section, in the event such person fails to pay the required penalties, fees, and costs, the court shall notify the Commissioner of the Department of Motor Vehicles, who shall suspend all of the registration certificates and license plates issued for any motor vehicles registered solely in the name of such person and shall not issue any registration certificate or license plate for any other vehicle that such person seeks to register solely in his name until the court has notified the Commissioner of the Department of Motor Vehicles that such penalties, fees, and costs have been paid. The HOT lanes operator and the Commissioner of the Department of Motor Vehicles may enter into an agreement whereby the HOT lanes operator may reimburse the Department of Motor Vehicles for its reasonable costs to develop, implement, and maintain this enforcement mechanism, and that specifies that the Commissioner of the Department of Motor Vehicles shall have an obligation to suspend such registration certificates so long as the HOT lanes operator makes the required reimbursements in a timely manner in accordance with the agreement.

d. Except as provided in subdivisions 4 and 5, imposition of a civil penalty pursuant to this section shall not be deemed a conviction as an operator of a motor vehicle under Title 46.2 and shall not be made part of the driving record of the person upon whom such civil penalty is imposed, nor shall it be used for insurance purposes in the provision of motor vehicle insurance coverage.

4. a. The HOT lanes operator may restrict the usage of the HOT lanes to designated vehicle classifications pursuant to an interim or final comprehensive agreement executed pursuant to § 33.2-1808 or 33.2-1809. Notice of any such vehicle classification restrictions shall be provided through the placement of signs or other markers prior to and at all HOT lanes entrances.

b. Any person driving an unauthorized vehicle on the designated HOT lanes is guilty of a traffic infraction, which shall not be a moving violation, and shall be punishable as follows: for a first offense, by a fine of $125; for a second offense within a period of five years from a first offense, by a fine of $250; for a third offense within a period of five years from a first offense, by a fine of $500; and for a fourth and subsequent offense within a period of five years from a first offense, by a fine of $1,000.

Upon a conviction under this subdivision, the court shall furnish to the Commissioner of the Department of Motor Vehicles, in accordance with § 46.2-383, an abstract of the record of such conviction, which shall become a part of the person's driving record. Notwithstanding the provisions of § 46.2-492, no driver demerit points shall be assessed for any violation of this subdivision, except that persons convicted of a second, third, fourth, or subsequent violation within five years of a first offense shall be assessed three demerit points for each such violation.

5. The driver of a vehicle who enters the HOT lanes by crossing through any barrier, buffer, or other area separating the HOT lanes from other lanes of travel is guilty of a violation of § 46.2-852, unless the vehicle is a state or local law-enforcement vehicle, firefighting truck, or emergency medical services vehicle used in the performance of its official duties. No person shall be subject to prosecution both under this subdivision and under subdivision 1, 2, or 4 for actions arising out of the same transaction or occurrence.

Upon a conviction under this subdivision, the court shall furnish to the Commissioner of the Department of Motor Vehicles in accordance with § 46.2-383 an abstract of the record of such conviction, which shall become a part of the convicted person's driving record.

6. No person shall be subject to prosecution both under this section and under § 33.2-501, 46.2-819, or 46.2-819.1 for actions arising out of the same transaction or occurrence.

7. Any action under this section shall be brought in the general district court of the county or city in which the violation occurred.

2004, c. 783, § 33.1-56.3; 2008, cc. 167, 280; 2013, cc. 85, 101; 2014, c. 805; 2015, cc. 502, 503.



§ 33.2-504. Release of personal information to or by HOT lanes operators; penalty

A. The HOT lanes operator may enter into an agreement with the Department of Motor Vehicles, in accordance with the provisions of subdivision B 21 of § 46.2-208, to obtain vehicle owner information regarding the registered owners of vehicles that use HOT lanes and with the Department of Transportation to obtain any information that is necessary to conduct electronic toll collection and otherwise operate HOT lanes. No HOT lanes operator shall disclose or release any personal information received from the Department of Motor Vehicles or the Department of Transportation to any third party, except in the issuance of a summons and institution of court proceedings in accordance with § 33.2-503. Information in the possession of a HOT lanes operator under this section shall be exempt from disclosure under the Virginia Freedom of Information Act (§ 2.2-3700 et seq.).

B. Information collected by a photo-enforcement system shall be limited exclusively to that information that is necessary for the collection of unpaid tolls. Notwithstanding any other provision of law, all photographs, microphotographs, electronic images, or other data collected by a photo-enforcement system shall be used exclusively for the collection of unpaid tolls and shall not be (i) open to the public; (ii) sold or used for sales, solicitation, or marketing purposes; (iii) disclosed to any other entity except as may be necessary for the collection of unpaid tolls or to a vehicle owner or operator as part of a challenge to the imposition of a toll; or (iv) used in a court in a pending action or proceeding unless the action or proceeding relates to a violation of § 33.2-503 or upon order from a court of competent jurisdiction. Information collected under this section shall be purged and not retained later than 30 days after the collection and reconciliation of any unpaid tolls, administrative fees, or civil penalties. Any entity operating a photo-enforcement system shall annually certify compliance with this section and make all records pertaining to such system available for inspection and audit by the Commissioner of Highways or the Commissioner of the Department of Motor Vehicles or their designee. Any violation of this subsection constitutes a Class 1 misdemeanor. In addition to any fines or other penalties provided for by law, any money or other thing of value obtained as a result of a violation of this section shall be forfeited to the Commonwealth.

2004, c. 783, § 33.1-56.4; 2006, c. 859; 2014, c. 805.



§ 33.2-505. Exclusion of HOT lanes from certain other laws

Notwithstanding any other provision of law, the provisions of §§ 22.1-187, 33.2-501, 33.2-613, 46.2-819, and 46.2-819.1 shall not apply to HOT lanes.

2004, c. 783, § 33.1-56.5; 2014, c. 805.



§ 33.2-600. Acquisition or establishment of ferries

The Board may acquire by purchase, condemnation, or gift any ferry within the Commonwealth that forms a connecting link in a state highway and may purchase all equipment and other things necessary for the establishment of new ferries to become connecting links in the primary or secondary state highway system, whenever it shall determine such action to be advisable and expedient. The Board may expend from state highway construction funds of the highway construction district where the ferries are located and are under the Board's control at any time such sums as may be necessary to acquire or establish, maintain, and operate any such ferry.

The Board may operate such ferry either as a free or toll ferry and may establish a toll for the use of such ferry at such rates as are deemed by the Board to be reasonable and proper without regulation by any other governmental body.

Code 1950, § 33-209; 1970, c. 322, § 33.1-254; 2014, c. 805.



§ 33.2-601. Ferry across Corrotoman River

The public free ferry across the Corrotoman River, in the County of Lancaster, authorized by Chapter 156 of the Acts of Assembly of 1847, shall be kept according to such act, except as otherwise provided in this section. The Circuit Court of Lancaster may have the contract for keeping the same let to the lowest bidder for a period of five years, and the bonds thereby directed shall be to the County of Lancaster. Furthermore, the ferry shall cross from Merry Point to the upper side of the wharf and canning factory at Ottoman wharf. However, the circuit court of the county shall have the right, upon the application of the board of supervisors, to discontinue the ferry if it appears that public necessity therefor no longer exists. No such application shall be made unless and until notice is given by (i) publication once a week for two successive weeks in a newspaper published in the county or having general circulation therein and (ii) posting copies of the notice at the front door of the courthouse of the county and at both landings of the ferry. Such notice shall be posted and the first newspaper publication made at least 30 days before the day on which the application will be made to the court.

Code 1950, § 33-171; 1970, c. 322, § 33.1-247; 2014, c. 805; 2015, c. 256.



§ 33.2-602. Toll bridges; when privilege ceases

When an act is passed to authorize the erection of a toll bridge, if the work is not commenced within one year from the passage of such act or is not completed within two years after such commencement or if, after its completion, there is an abandonment of the toll bridge or a failure for three successive years to keep it in good order, the privileges granted by the act shall cease.

Code 1950, § 33-215; 1970, c. 322, § 33.1-255; 2014, c. 805.



§ 33.2-603. Toll bridges not to obstruct navigation or fish

Every toll bridge shall be made so as not to obstruct the passage of fish or the navigation of the watercourse over which it is erected.

Code 1950, § 33-216; 1970, c. 322, § 33.1-256; 2014, c. 805.



§ 33.2-604. How right to demand tolls ascertained and rates fixed or changed

Tolls shall be received for passing a bridge only after it appears to the circuit court of the county where the bridge is located that the bridge is completed according to the act authorizing it. The court shall ascertain whether it is so completed by appointing three disinterested freeholders to view it. If they report in writing that it is so completed and their report is confirmed by the court, the person authorized to erect it, or his heirs or assigns, may then demand and receive tolls at the rates fixed by such act from persons or things passing over the bridge. If no rates are fixed, then he, or his heirs or assigns, may receive tolls at such rates as may be fixed by law. If the toll rates are specified in such act they may be changed by law, unless such act otherwise expressly provides.

Code 1950, § 33-217; 1970, c. 322, § 33.1-257; 1995, c. 647; 2014, c. 805.



§ 33.2-605. Special police officers in connection with toll bridges

A. The circuit court of any county in which there is a toll bridge or its approaches, or the circuit court of any county in which lies any part of any toll bridge or bridges or their approaches belonging to the same proprietor, but which toll bridge or bridges or their approaches lie in more than one county, may, upon the application of the proprietor, appoint any employee of such proprietor, employed in the control or operation of such toll bridge or bridges and approaches, a special police officer. Such special police officer may exercise all the powers and duties imposed and conferred upon sheriffs in the Commonwealth, in criminal matters, upon any such toll bridge or bridges and their approaches. Such power shall extend throughout the Commonwealth when such special police officer is actually in pursuit of a person accused of crime or acting under authority of a warrant duly issued for the arrest of a person charged with a crime. However, no special policeman appointed under this section whose duties as such special policeman are merely incidental to such private employment shall be deemed to be an employee of the Commonwealth or county or counties within which such toll bridges and their approaches lie, within the meaning of the Virginia Workers' Compensation Act (§ 65.2-100 et seq.).

B. Before any such appointment is made, the court shall be satisfied that such person has been a bona fide resident of the Commonwealth for more than one year immediately preceding such appointment and is of good moral character. Before any such person shall be permitted to discharge any of the duties of such special policeman, he shall take the oath required by law and shall give a bond payable to the Commonwealth in the penalty of not less than $500, conditioned for the faithful discharge of his official duties.

C. No salary shall be paid to any special police officer appointed under subsection A by the Commonwealth or county, or counties, in which such properties lie; nor shall he receive any fees for making any arrest, executing any warrant, summoning a witness, or carrying a person to or from jail.

Code 1950, §§ 33-218, 33-219, 33-220; 1970, c. 322, §§ 33.1-258, 33.1-259, 33.1-260; 2014, c. 805.



§ 33.2-606. Permission required to erect or maintain toll bridges over navigable water

No toll bridge erected after March 19, 1928, shall be constructed, maintained, or operated across, in, or over any navigable waters in or of the Commonwealth, anything in the charter of any company to the contrary notwithstanding, unless a permit is first obtained from the Board. The Board may grant or withhold such permit or prescribe its terms and conditions, as it may deem for the best interest of the Commonwealth, except so far as such terms and conditions are provided for in this chapter.

Code 1950, § 33-221; 1970, c. 322, § 33.1-261; 2014, c. 805.



§ 33.2-607. Approval of plans by Board; inspection; costs

Detailed plans, estimates, and specifications shall be submitted to the Board for approval before construction is commenced on a toll bridge or approaches under a permit granted under § 33.2-606. No such toll bridge shall be constructed until such plans, estimates, and specifications are approved by the Board. Access to such work shall be granted to the Board, the Commissioner of Highways, and authorized representatives of either at all times during construction. The permittee shall keep accurate records of the cost of such toll bridge and approaches and real and personal property used in the operation thereof and of all replacements and repairs and shall submit a copy to the Board.

Code 1950, § 33-222; 1970, c. 322, § 33.1-262; 2014, c. 805.



§ 33.2-608. Toll bridges may be purchased by Commonwealth

In addition to the power of eminent domain as provided by law for highways in the primary state highway system, the Commonwealth, acting through the Commissioner of Highways, may purchase any such toll bridge and the approaches thereto with the real estate and tangible personal property necessary for their proper operation, at such time as may be specified in the permit granted for such toll bridge, or at the expiration of any two-year period after such time, all at a price equal to the original cost, to be determined as provided in this section, less depreciation.

In order to exercise the right of the Commonwealth to purchase and take over any such toll bridge and approaches and real estate and tangible personal property, the Commonwealth, through the Commissioner of Highways, shall give to the permittee, or its successor in title of record to such toll bridge and other property, not less than two months' notice of its intention to do so and specify the date on which the conveyance will be required. Title to such toll bridge and approaches and property shall be vested in the Commonwealth free of lien at the time set out in such notice and upon the payment or offer of the purchase price determined in accordance with §§ 33.2-602 through 33.2-610, to such permittee or successor in title of record to such toll bridge and other property, or to the trustee or trustees, or mortgagor or mortgagees in any deed of trust or mortgage on such property, or to the lien creditor or creditors, as their interest may appear of record.

The original cost of such toll bridge and approaches and real estate and tangible personal property shall be determined by the Commissioner of Highways. The original cost shall include the actual cost and an additional amount equal to interest at the rate of six percent on the amount actually invested by such permittee, or successor in title of record, in such property, or in hand for investment therein, during the period of construction. "Actual costs" includes the cost of improvements; financing charges; the cost of traffic estimate and of engineering and legal expenses, plans, specifications, and surveys; estimates of cost and of revenue; other expenses necessary or incident to determining the feasibility or practicability of the enterprise; administrative expenses; and such other expenses as may be necessary or incident to the financing of the project and the placing of the project in operation. The Commissioner of Highways shall determine the depreciation and the reasonableness of each item of actual cost.

Code 1950, § 33-224; 1956, c. 138; 1970, c. 322, § 33.1-264; 2014, c. 805.



§ 33.2-609. Conveyance of toll bridge by Commonwealth

In the event a toll bridge, at the time it is purchased by the Commonwealth under the provisions of §§ 33.2-602 through 33.2-610, is not on the line of a highway then in one of the systems of state highways, the Commissioner of Highways may convey such toll bridge and approaches and other property to such county or counties in which it may be in whole or in part located, upon the payment by such county or counties of the amount paid by the Commonwealth for such toll bridge and approaches and other property, with interest on such amount at six percent per year from the time of such payment by the Commonwealth. The conveyance shall be executed in the name and on behalf of the Commonwealth by the Commissioner of Highways.

Code 1950, § 33-225; 1970, c. 322, § 33.1-265; 2014, c. 805.



§ 33.2-610. Sections 33.2-606 through 33.2-609 not applicable to certain toll bridges

Nothing contained in §§ 33.2-606 through 33.2-609 shall be construed to apply to any bridge existing or under construction on March 20, 1928, or to bridges constructed within or adjacent to towns or cities having a population of more than 3,500.

Code 1950, § 33-226; 1970, c. 322, § 33.1-266; 2014, c. 805.



§ 33.2-611. Tolls may vary to encourage travel during off-peak hours

A. In order to provide an incentive for motorists to travel at off-peak hours, and in accordance with federal requirements, wherever a toll is imposed and collected by the Department or such other entity as may be responsible for imposing or collecting such toll, the amount of such toll may vary according to the time of day, day of the week, traffic volume, vehicle speed, vehicle type, similar variables, or combinations thereof. The amount of such toll and the time of day when such toll changes shall be as fixed and revised by the Board or such other entity as may be responsible for fixing or revising the amount of such toll, provided, however, that any such variation shall be reasonably calculated to minimize the reduction in toll revenue generated by such toll.

B.1. Beginning July 1, 2008, every agency of the Commonwealth or any political subdivision or instrumentality thereof having control of or day-to-day responsibility for the operation of any toll facility in the Commonwealth shall take all necessary actions to ensure that every newly constructed toll facility under its control is capable of fully automated electronic operation, employing technologies and procedures that permit the collection of tolls from users of the facility, to the extent possible, without impeding the traffic flow of the facility. An entity operating a toll facility that substantially upgrades its equipment or substantially renovates its facility after July 1, 2008, shall comply with the provisions of this subsection. The provisions of this section shall also apply to any nongovernmental or quasigovernmental entity operating a toll facility under a comprehensive agreement entered into, pursuant to the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.), on or after January 1, 2008. Nothing in this subsection shall be construed to prohibit a toll facility from retaining means of nonautomated toll collection in some lanes of the facility.

2. For toll facilities within the territory embraced by the Northern Virginia Transportation Authority, the provisions of subdivision 1 apply to all toll facilities, regardless of whether or not they are newly constructed or substantially upgraded.

2004, c. 1003, § 33.1-223.2:12; 2007, c. 896; 2014, c. 805.



§ 33.2-612. Unlawful for Department of Transportation to permit free passage over certain toll bridges and ferries; exceptions

Except for those persons exempted from tolls under § 33.2-613, it shall be unlawful for the Department or any employee thereof to give or permit free passage over any toll bridge, tunnel, or ferry that has been secured through the issuance of revenue bonds and which bonds are payable from the revenues of such project. Every vehicle shall pay the same toll as others similarly situated. Except as provided in § 33.2-613, the provisions of this section shall apply to vehicles and employees of the state government, local governments, or other political subdivisions and to vehicles and persons of all other categories and descriptions, public, private, eleemosynary, or otherwise.

Code 1950, § 33-173.1; 1950, p. 458; 1954, c. 576; 1968, c. 170; 1970, c. 322, § 33.1-251; 1973, c. 215; 1981, c. 417; 1983, c. 617; 2014, c. 805; 2015, c. 256.



§ 33.2-613. (Effective July 1, 2018) Free use of toll facilities by certain state officers and employees; penalties

A. Upon presentation of a toll pass issued pursuant to regulations promulgated by the Board, the following persons may use all toll bridges, toll ferries, toll tunnels, and toll roads in the Commonwealth without the payment of toll while in the performance of their official duties:

1. The Commissioner of Highways;

2. Members of the Commonwealth Transportation Board;

3. Employees of the Department of Transportation;

4. The Superintendent of the Department of State Police;

5. Officers and employees of the Department of State Police;

6. Members of the Alcoholic Beverage Control Board;

7. Employees of the regulatory and hearings divisions of the Department of Alcoholic Beverage Control and special agents of the Department of Alcoholic Beverage Control;

8. The Commissioner of the Department of Motor Vehicles;

9. Employees of the Department of Motor Vehicles;

10. Local police officers;

11. Sheriffs and their deputies;

12. Regional jail officials;

13. Animal wardens;

14. The Director and officers of the Department of Game and Inland Fisheries;

15. Persons operating firefighting equipment and emergency medical services vehicles owned by a political subdivision of the Commonwealth or a nonprofit association or corporation;

16. Operators of school buses being used to transport pupils to or from schools;

17. Operators of (i) commuter buses having a capacity of 20 or more passengers, including the driver, and used to regularly transport workers to and from their places of employment and (ii) public transit buses;

18. Employees of the Department of Rail and Public Transportation;

19. Employees of any transportation facility created pursuant to the Virginia Highway Corporation Act of 1988; and

20. Law-enforcement officers of the Virginia Marine Resources Commission.

B. Notwithstanding the provision of subsection A requiring presentation of a toll pass for toll-free use of such facilities, in cases of emergency and circumstances of concern for public safety on the highways of the Commonwealth, the Department of Transportation shall, in order to alleviate an actual or potential threat or risk to the public's safety, facilitate the flow of traffic on or within the vicinity of the toll facility by permitting the temporary suspension of toll collection operations on its facilities.

1. The assessment of the threat to public safety shall be performed and the decision temporarily to suspend toll collection operations shall be made by the Commissioner of Highways or his designee.

2. Major incidents that may require the temporary suspension of toll collection operations shall include (i) natural disasters such as hurricanes, tornadoes, fires, and floods; (ii) accidental releases of hazardous materials such as chemical spills; (iii) major traffic accidents, such as multivehicle collisions; and (iv) other incidents deemed to present a risk to public safety.

3. In any judicial proceeding in which a person is found to be criminally responsible or civilly liable for any incident resulting in the suspension of toll collections as provided in this subsection, the court may assess against the person an amount equal to lost toll revenue as a part of the costs of the proceeding and order that such amount, not to exceed $2,000 for any individual incident, be paid to the Department of Transportation for deposit into the toll road fund.

C. Any tollgate keeper who refuses to permit the persons listed in subsection A to use any toll bridge, toll ferry, toll tunnel, or toll road upon presentation of such a toll pass is guilty of a misdemeanor punishable by a fine of not more than $50 and not less than $2.50. Any person other than those listed in subsection A who exhibits any such toll pass for the purpose of using any toll bridge, toll ferry, toll tunnel, or toll road is guilty of a Class 1 misdemeanor.

D. Any vehicle operated by the holder of a valid driver's license issued by the Commonwealth or any other state shall be allowed free use of all toll bridges, toll roads, and other toll facilities in the Commonwealth if:

1. The vehicle is specially equipped to permit its operation by a handicapped person;

2. The driver of the vehicle has been certified, either by a physician licensed by the Commonwealth or any other state or by the Adjudication Office of the U.S. Department of Veterans Affairs, as being severely physically disabled and having permanent upper limb mobility or dexterity impairments that substantially impair his ability to deposit coins in toll baskets;

3. The driver has applied for and received from the Department of Transportation a vehicle window sticker identifying him as eligible for such free passage; and

4. Such identifying window sticker is properly displayed on the vehicle.

A copy of this subsection shall be posted at all toll bridges, toll roads, and other toll facilities in the Commonwealth. The Department of Transportation shall provide envelopes for payments of tolls by those persons exempted from tolls pursuant to this subsection and shall accept any payments made by such persons.

E. Nothing contained in this section or in § 33.2-612 or 33.2-1718 shall operate to affect the provisions of § 22.1-187.

F. Notwithstanding the provisions of subsections A, B, and C, only the following persons may use the Chesapeake Bay Bridge-Tunnel, facilities of the Richmond Metropolitan Transportation Authority, or facilities of an operator authorized to operate a toll facility pursuant to the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.) without the payment of toll when necessary and incidental to the conduct of official business:

1. The Commissioner of Highways;

2. Members of the Commonwealth Transportation Board;

3. Employees of the Department of Transportation;

4. The Superintendent of the Department of State Police;

5. Officers and employees of the Department of State Police;

6. The Commissioner of the Department of Motor Vehicles;

7. Employees of the Department of Motor Vehicles; and

8. Sheriffs and deputy sheriffs.

G. Any vehicle operated by a quadriplegic driver shall be allowed free use of all toll facilities in Virginia controlled by the Richmond Metropolitan Transportation Authority, pursuant to the requirements of subdivisions D 1 through 4.

H. Vehicles transporting two or more persons, including the driver, may be permitted toll-free use of the Dulles Toll Road during rush hours by the Board; however, notwithstanding the provisions of subdivision B 1 of § 56-543, said vehicles shall not be permitted toll-free use of a roadway as defined pursuant to the Virginia Highway Corporation Act of 1988 (§ 56-535 et seq.).

Code 1950, § 33-11; 1952, c. 572; 1970, cc. 322, 415, § 33.1-252; 1973, c. 215; 1981, c. 417; 1983, c. 617; 1984, cc. 508, 543, 778; 1990, cc. 505, 509, 613; 1992, c. 266; 1993, c. 866; 1994, cc. 65, 771, 874, 927; 1995, c. 572; 1996, c. 138; 1998, c. 565; 2004, c. 655; 2005, c. 298; 2006, c. 859; 2014, cc. 469, 805; 2015, cc. 256, 502, 503.



§ 33.2-613. (Effective until July 1, 2018) Free use of toll facilities by certain state officers and employees; penalties

A. Upon presentation of a toll pass issued pursuant to regulations promulgated by the Board, the following persons may use all toll bridges, toll ferries, toll tunnels, and toll roads in the Commonwealth without the payment of toll while in the performance of their official duties:

1. The Commissioner of Highways;

2. Members of the Commonwealth Transportation Board;

3. Employees of the Department of Transportation;

4. The Superintendent of the Department of State Police;

5. Officers and employees of the Department of State Police;

6. Members of the Alcoholic Beverage Control Board;

7. Employees of the regulatory and hearings divisions of the Department of Alcoholic Beverage Control and special agents of the Department of Alcoholic Beverage Control;

8. The Commissioner of the Department of Motor Vehicles;

9. Employees of the Department of Motor Vehicles;

10. Local police officers;

11. Sheriffs and their deputies;

12. Regional jail officials;

13. Animal wardens;

14. The Director and officers of the Department of Game and Inland Fisheries;

15. Persons operating firefighting equipment and emergency medical services vehicles owned by a political subdivision of the Commonwealth or a nonprofit association or corporation;

16. Operators of school buses being used to transport pupils to or from schools;

17. Operators of (i) commuter buses having a capacity of 20 or more passengers, including the driver, and used to regularly transport workers to and from their places of employment and (ii) public transit buses;

18. Employees of the Department of Rail and Public Transportation;

19. Employees of any transportation facility created pursuant to the Virginia Highway Corporation Act of 1988; and

20. Law-enforcement officers of the Virginia Marine Resources Commission.

B. Notwithstanding the provision of subsection A requiring presentation of a toll pass for toll-free use of such facilities, in cases of emergency and circumstances of concern for public safety on the highways of the Commonwealth, the Department of Transportation shall, in order to alleviate an actual or potential threat or risk to the public's safety, facilitate the flow of traffic on or within the vicinity of the toll facility by permitting the temporary suspension of toll collection operations on its facilities.

1. The assessment of the threat to public safety shall be performed and the decision temporarily to suspend toll collection operations shall be made by the Commissioner of Highways or his designee.

2. Major incidents that may require the temporary suspension of toll collection operations shall include (i) natural disasters such as hurricanes, tornadoes, fires, and floods; (ii) accidental releases of hazardous materials such as chemical spills; (iii) major traffic accidents, such as multivehicle collisions; and (iv) other incidents deemed to present a risk to public safety.

3. In any judicial proceeding in which a person is found to be criminally responsible or civilly liable for any incident resulting in the suspension of toll collections as provided in this subsection, the court may assess against the person an amount equal to lost toll revenue as a part of the costs of the proceeding and order that such amount, not to exceed $2,000 for any individual incident, be paid to the Department of Transportation for deposit into the toll road fund.

C. Any tollgate keeper who refuses to permit the persons listed in subsection A to use any toll bridge, toll ferry, toll tunnel, or toll road upon presentation of such a toll pass is guilty of a misdemeanor punishable by a fine of not more than $50 and not less than $2.50. Any person other than those listed in subsection A who exhibits any such toll pass for the purpose of using any toll bridge, toll ferry, toll tunnel, or toll road is guilty of a Class 1 misdemeanor.

D. Any vehicle operated by the holder of a valid driver's license issued by the Commonwealth or any other state shall be allowed free use of all toll bridges, toll roads, and other toll facilities in the Commonwealth if:

1. The vehicle is specially equipped to permit its operation by a handicapped person;

2. The driver of the vehicle has been certified, either by a physician licensed by the Commonwealth or any other state or by the Adjudication Office of the U.S. Department of Veterans Affairs, as being severely physically disabled and having permanent upper limb mobility or dexterity impairments that substantially impair his ability to deposit coins in toll baskets;

3. The driver has applied for and received from the Department of Transportation a vehicle window sticker identifying him as eligible for such free passage; and

4. Such identifying window sticker is properly displayed on the vehicle.

A copy of this subsection shall be posted at all toll bridges, toll roads, and other toll facilities in the Commonwealth. The Department of Transportation shall provide envelopes for payments of tolls by those persons exempted from tolls pursuant to this subsection and shall accept any payments made by such persons.

E. Nothing contained in this section or in § 33.2-612 or 33.2-1718 shall operate to affect the provisions of § 22.1-187.

F. Notwithstanding the provisions of subsections A, B, and C, only the following persons may use the Chesapeake Bay Bridge-Tunnel, facilities of the Richmond Metropolitan Transportation Authority, or facilities of an operator authorized to operate a toll facility pursuant to the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.) without the payment of toll when necessary and incidental to the conduct of official business:

1. The Commissioner of Highways;

2. Members of the Commonwealth Transportation Board;

3. Employees of the Department of Transportation;

4. The Superintendent of the Department of State Police;

5. Officers and employees of the Department of State Police;

6. The Commissioner of the Department of Motor Vehicles;

7. Employees of the Department of Motor Vehicles; and

8. Sheriffs and deputy sheriffs.

G. Any vehicle operated by a quadriplegic driver shall be allowed free use of all toll facilities in Virginia controlled by the Richmond Metropolitan Transportation Authority, pursuant to the requirements of subdivisions D 1 through 4.

H. Vehicles transporting two or more persons, including the driver, may be permitted toll-free use of the Dulles Toll Road during rush hours by the Board; however, notwithstanding the provisions of subdivision B 1 of § 56-543, said vehicles shall not be permitted toll-free use of a roadway as defined pursuant to the Virginia Highway Corporation Act of 1988 (§ 56-535 et seq.).

Code 1950, § 33-11; 1952, c. 572; 1970, cc. 322, 415, § 33.1-252; 1973, c. 215; 1981, c. 417; 1983, c. 617; 1984, cc. 508, 543, 778; 1990, cc. 505, 509, 613; 1992, c. 266; 1993, c. 866; 1994, cc. 65, 771, 874, 927; 1995, c. 572; 1996, c. 138; 1998, c. 565; 2004, c. 655; 2005, c. 298; 2006, c. 859; 2014, cc. 469, 805; 2015, cc. 256, 502, 503.



§ 33.2-614. Disclosure of certain information relating to use of toll facilities; injunctive relief; attorney fees

A. Neither the Department nor any other operator of any toll bridge, toll road, or other toll facility nor any employee or contractor with the Department or other toll facility operator shall disclose any information derived from an automated electronic toll collection system about the time, date, or frequency of use or nonuse of any such facility by any individually identified motor vehicle except when ordered to do so by a court of competent jurisdiction. The provisions of this section shall not apply to information supplied (i) to any person who is a participant in the electronic toll collection system, when such information is limited to vehicles owned or leased by such person; (ii) to the issuer of any credit card or debit card or other third party vendor when such information is necessary for collecting the toll and ensuring the accuracy of such billing by the operator; (iii) for statistical or research purposes, when such information contains no data attributable to individual vehicles or individual participants; or (iv) to federal, state, and local law enforcement, when such information is required in the course of an investigation where time is of the essence in preserving and protecting human life or public safety.

B. Any aggrieved person may institute a proceeding for injunction or mandamus against any person, governmental agency, or other entity that has engaged, is engaged, or is about to engage in any acts or practices in violation of the provisions of this section. The proceeding shall be brought in the circuit court of any county or city wherein the person, governmental agency, or other entity made defendant resides or has a place of business. In the case of any successful proceeding by an aggrieved party, the person, governmental agency, or other entity enjoined or made subject to a writ of mandamus by the court shall be liable for the costs of the action together with reasonable attorney fees as determined by the court.

2004, c. 665, § 33.1-252.2; 2014, c. 805.



§ 33.2-700. Transfer of highways, etc., from secondary state highway system to local authorities

Whenever any town has a population of more than 3,500 inhabitants, all the streets, highways, causeways, bridges, landings, and wharves in such town that were incorporated within the secondary state highway system shall be eliminated from such system and the control and jurisdiction over them shall be vested in the local authorities. This section shall in no way affect the rights of such towns to receive the benefits provided elsewhere in this title.

Code 1950, § 33-137; 1970, c. 322, § 33.1-224; 2014, c. 805.



§ 33.2-701. Levies

For the purpose of this section, "district" means a magisterial, sanitary, or other special district created by the governing body of a county for the levy of road taxes.

The governing bodies of the counties shall not make any levy of county or district road taxes or contract any further indebtedness for the construction, maintenance, or improvement of highways; however, the governing bodies of the counties shall continue to make county or district levies, as the case may be, upon all real and personal property subject to local taxation, in such county or magisterial district, and not embraced within the corporate limits of any town that maintains its own streets and is exempt from county and district road taxes unless the citizens of such towns voted on the question of issuing county or district road bonds, sufficient only to provide for the payment of any bonded or other indebtedness and for the interest contracted thereon that may be outstanding as an obligation of any county or district contracted for road purposes or for the sinking fund for the retirement of any bonded indebtedness established for county or district road purposes.

Code 1950, § 33-138; 1964, c. 376; 1968, c. 368; 1970, c. 322, § 33.1-225; 2007, c. 813; 2014, c. 805.



§ 33.2-702. Gifts received by counties for construction, maintenance, etc., of secondary highways

Notwithstanding the provisions of § 33.2-701 or any other provisions of law to the contrary, the governing body of any county may accept gifts of money, property, or services to be utilized for the construction, maintenance, and improvement of the secondary state highway system in such county, in conformity with specifications of and in cooperation with the Department, provided that such gift resources may be matched in value by appropriations from the county's general funds. The allocation of such donated and appropriated resources to the secondary highways shall be made by the governing body of the county, after consultation with the Department, to be used by the Department in accordance with the wishes of the governing body of such county.

1976, c. 63, § 33.1-225.2; 2014, c. 805.



§ 33.2-703. Funds for highways not in secondary state highway system

Notwithstanding the provisions of § 33.2-701 or 33.2-706, the governing body of any county under the urban county executive form of government may expend funds on minor improvements and maintenance of highways not within the secondary state highway system, provided such highways are open for public use. A highway shall be determined to be open for public use by applying the same standards set forth in § 33.2-105 or by final order of a court of competent jurisdiction on or before January 1, 1978, except that in order to be eligible for funds under this section such highways need not be 30 feet wide but shall not be less than 15 feet wide. The maximum amount of mileage to be maintained under this section shall not exceed 30 miles.

1978, c. 43, § 33.1-225.3; 2014, c. 805.



§ 33.2-704. Agreements between localities for construction and operation of toll facilities

The governing bodies of adjacent localities may enter into agreements providing for the construction and operation of highways, bridges, and ferries within their boundaries and for the imposition and collection of tolls for the use of such facilities. Such tolls may be in whatever amount, subject to whatever conditions, and expended for whatever purposes provided for in such agreements. Such agreements shall provide for the design, land acquisition, or construction of primary or secondary highway projects that have been included in the six-year plan pursuant to § 33.2-331, or in the case of a primary highway, an approved project included in the six-year improvement program of the Board. Such agreements shall specify relevant procedures and responsibilities concerning the design, right-of-way acquisition, construction, and contract administration of such projects. Any facility constructed pursuant to the authority granted in this section shall be constructed in accordance with the applicable standards of the Department for such facility. Prior to executing any agreement pursuant to this section, a joint public hearing shall be held concerning the benefits of and need for as well as the location and design of the facility.

2006, c. 587, § 33.1-228.1; 2014, c. 805.



§ 33.2-705. Continuance of powers of county authorities; alternative procedure

The local authorities shall continue to have the powers vested in them on June 20, 1932, for the establishment of new highways in their respective counties, which shall, upon such establishment, become parts of the secondary state highway system within such counties. They shall likewise have the power to alter or change the location of any highway now in the secondary state highway system within such counties or that may hereafter become a part of the secondary state highway system within such counties. The Commissioner of Highways shall be made a party to any proceeding before the local authorities for the establishment of any such highway or for the alteration or change of the location of any such highway. When any such board or commission appointed by the governing body of a county to view a proposed highway or to alter or change the location of an existing highway shall award damages for the right-of-way for the same, in either case to be paid in money, it may be paid by the governing body of the county out of the general county levy funds. No expenditure by the Commonwealth shall be required upon any new highway so established or any old road the location of which is altered or changed by the local authorities, except as may be approved by the Commissioner of Highways. If the property sought to be taken is for the easement or right-of-way, the plat shall reasonably indicate thereon any appurtenant right-of-way or easement for ingress and egress to and from the principal easement or right-of-way being taken.

As an alternative to the method of establishing or relocating a highway provided in the preceding paragraph, the Commissioner of Highways, by and with the approval of the Board and the governing body of a county, shall have power and authority to make such changes in routes in, and additions to, the secondary state highway system as the public safety or convenience may require.

The service of any process or notice in any such proceedings upon the district administrator of the Department having the supervision of maintenance and construction of highways in any such county shall be termed sufficient service on the Commissioner of Highways.

Code 1950, § 33-141; 1950, p. 726; 1970, c. 322, § 33.1-229; 1980, c. 441; 1984, c. 198; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-706. How highways and bridges in counties established or altered; examination and report; width and grade of highways; employing engineer

Whenever the governing body of any county is of the opinion that it is necessary to establish or alter the location of a public highway or bridge, or any other person applies to the local governing body therefor, it may appoint five viewers, who shall be resident freeholders of the county, any three of whom may act, to examine such highways or routes and report upon the expediency of establishing or altering the location of such public highway or bridge. In lieu of such viewers, the local governing body may direct the county road engineer or county road manager to examine such highway or route and make such report, and such board may establish or alter such highway or bridge upon such location and of such width and grade as it may prescribe. The right-of-way for any public highway shall not be less than 30 feet wide, except that in any case in which the cost of constructing and maintaining any such highway is to be borne by any individual the right-of-way for such highway may be less than 30 but not less than 15 feet in width. If none of the viewers is an engineer, appointed for the purpose of making survey and map, the local governing body may employ an engineer, if necessary, to assist the viewers.

Code 1950, § 33-142; 1964, c. 565; 1970, c. 322, § 33.1-230; 2014, c. 805.



§ 33.2-707. Duty of viewers

The viewers or the county road engineer or county road manager shall, as early as practicable after receiving the order of the local governing body, proceed to make the view and may examine routes and locations other than that proposed and if of the opinion that there is a necessity to establish or alter the location of the public highway or bridge shall locate the same and make a report to the local governing body that includes a map or diagram of the location made and that states:

1. Their reasons for preferring the location made;

2. The probable cost of establishing or altering the location of such highway or bridge;

3. The convenience and inconvenience that will result to individuals as well as to the public;

4. Whether the highway or bridge will be one of such mere private convenience as to make it proper that it should be opened, established, or altered and kept in order by the person for whose convenience it is desired;

5. Whether any yard, garden, or orchard will have to be taken;

6. The names of the landowners on such route;

7. Which of such landowners require compensation;

8. What will be a just compensation to the landowners requiring compensation for the land so taken and for the damages to the residue of the tract, if any, beyond the peculiar benefits to be derived in respect to such residue, from the highway or bridge to be established; and

9. All other facts and circumstances in their opinion useful in enabling the local governing body to determine the expediency of establishing or altering the highway or bridge.

They shall file such report with the clerk of the local governing body.

Code 1950, § 33-144; 1964, c. 565; 1970, c. 322, § 33.1-231; 2014, c. 805.



§ 33.2-708. Pay to viewers, commissioners, and engineers

A statement in writing showing the number of days each viewer or commissioner and engineer, appointed or employed under the provisions of this article, was employed shall be sworn to and presented to the governing body, and the governing body may allow a reasonable compensation not exceeding $50 per day to each viewer or commissioner and not exceeding $7.50 per day and necessary traveling expenses for the engineer, provided that in any county adjoining a county having a population in excess of 1,000 per square mile and in the County of Henrico, the governing body may pay the viewers, commissioners, and engineers in addition to expenses not exceeding $25 a day for each day they were respectively employed hereunder.

Code 1950, § 33-155; 1950, p. 157; 1966, c. 438; 1970, c. 322, § 33.1-242; 1975, c. 445; 1978, c. 305; 2014, c. 805.



§ 33.2-709. Consent of landowners

In the event that some of the landowners do not require compensation and will execute their written consent giving the right-of-way in question, the viewers or the county road engineer or county road manager shall obtain such consent and return it with the report to the local governing body, and such written consent shall operate and have the force and effect of a deed from the landowners of the county for the right-of-way so long as it is used by the public, in case the highway is established, and it shall be recorded in the deed books of the county.

Should any of the landowners require compensation and not unite in such deed, the subsequent proceedings shall be as prescribed in this article.

Code 1950, § 33-145; 1970, c. 322, § 33.1-232; 2014, c. 805.



§ 33.2-710. Proceedings on report; notice to owners

At the next meeting of the local governing body after receipt of such report, as provided in § 33.2-707, unless the opinion of the local governing body is against establishing or altering the highway or bridge, the local governing body shall require its clerk to give written notice to the owner of the land on which it is proposed to establish or alter such highway or bridge at least five days before the hearing to be held under § 33.2-712 informing the owner of the time and place of the hearing at which he may appear and present his views. Notice sent by registered or certified mail to the last known address of such owner as shown on the current real estate tax assessment books shall be deemed adequate compliance with this requirement. If the hearing is continued, notice shall be mailed again. If the current real estate tax assessment books do not contain the name of the owner of the affected land, notice of the hearing shall be published once each week for four successive weeks in a newspaper having general circulation in the county.

Code 1950, § 33-146; 1964, c. 565; 1970, c. 322, § 33.1-233; 1977, c. 470; 2014, c. 805.



§ 33.2-711. Guardian ad litem for persons under disability

If any such owner or proprietor is a person under a disability as defined in § 8.01-2, the circuit court of the county shall, at the time the clerk shall issue such process, or as soon thereafter as practicable, upon the court's or judge's own motion, or upon the suggestion of any party in interest, appoint for such person a guardian ad litem, who shall faithfully represent the interest of the person under a disability and whose fees shall be fixed by the court or judge making the appointment.

Code 1950, § 33-147; 1970, c. 322, § 33.1-234; 2005, c. 716; 2014, c. 805.



§ 33.2-712. Defense allowed; what board may do

Upon the return of the process duly executed, defense may be made to the proceedings by any party and the local governing body may hear testimony touching the expediency or propriety of establishing or altering the highway or bridge. Upon such hearing, the local governing body shall fix just compensation to the proprietors and tenants for the land proposed to be taken and the damage accruing therefrom, unless the local governing body is of the opinion that the highway or bridge should not be established or altered in which case it shall so order.

Code 1950, § 33-148; 1964, c. 565; 1970, c. 322, § 33.1-235; 2014, c. 805.



§ 33.2-713. Appointment of commissioners to assess damages

If a tenant or proprietor desires or if the local governing body sees cause, the local governing body shall appoint five disinterested resident freeholders of the county as commissioners, any three of whom may act to ascertain just compensation for the land to be taken for such highway or bridge and damages, if any, to the residue, beyond the benefits to be derived by such residue, from such highway or bridge.

Code 1950, § 33-149; 1964, c. 565; 1970, c. 322, § 33.1-236; 2014, c. 805.



§ 33.2-714. Enhancement in value of residue

The enhancement, if any, in value of the residue by reason of the establishment or alteration of such highway or bridge shall be offset against the damage to the residue, but there shall be no recovery over against such landowner for any excess nor shall enhancement be offset against the value of land taken.

Code 1950, § 33-150; 1964, c. 565; 1970, c. 322, § 33.1-237; 2014, c. 805.



§ 33.2-715. Action of commissioners; report

The commissioners shall meet on the lands of the proprietors and tenants that are named in the order of the local governing body at a specified place and day, of which notice shall be given by the sheriff to such proprietors and tenants or their agents. Notice need not be given to any person present at the time the order is made. Any one or more of the commissioners attending on the land may adjourn, from time to time, until their business is finished. The commissioners, in the discharge of their duties, shall comply in all respects with the provisions of Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 so far as applicable. They shall promptly make their report as required by § 25.1-232 to the local governing body and, unless good cause is shown against the report, it shall be confirmed. If, however, good cause is shown against the report or the commissioners report their disagreement or fail to report within a reasonable time, the local governing body may appoint other commissioners to ascertain the compensation and damages. When any report is confirmed, the local governing body shall establish or alter the highway or bridge with or without gates, as it may seem proper, and provide for the payment of the compensation and damages allowed.

Code 1950, § 33-151; 1964, c. 565; 1970, c. 322, § 33.1-238; 1991, c. 520; 2003, c. 940; 2014, c. 805.



§ 33.2-716. Appeal to circuit court

If an applicant, proprietor, or tenant is not satisfied with the decision of the local governing body with respect to the amount of compensation or damages allowed, he may appeal, but only on the question of compensation and damages, to the circuit court of the county, provided such appeal is filed within 60 days. The court shall hear the matter de novo as to the amount of compensation and damages with the further right of appeal as provided by general law. Upon the hearing of the appeal, the court shall ascertain the amount of compensation and damages, if any, to which such proprietor is entitled, and shall certify the same to the local governing body, which shall proceed to carry out the judgment of the court, provided that the local governing body shall be summoned to appear at the hearing of the appeal.

Code 1950, § 33-152; 1970, c. 322, § 33.1-239; 2014, c. 805.



§ 33.2-717. Who shall pay costs, compensation, and damages

When the highway or bridge is established or altered, the county shall be chargeable with the compensation and damages to the proprietor or tenant and all costs incurred in the proceedings, provided that when the record shows that the sum allowed by the circuit court on appeal, as compensation and damages to any proprietor or tenant is not more than the amount allowed by the local governing body from whose decision the appeal was taken, such proprietor or tenant shall be adjudged to pay the costs occasioned by such appeal. When the local governing body decides against the application to establish or alter a highway or bridge, the applicant shall pay the costs incurred in the case, except the compensation of the viewers.

But when it shall appear to the local governing body that the opening and establishing or altering of such highway will be for mere private convenience, then the local governing body may order the same upon condition that such applicant pay, in whole or in part, the compensation and damages to the proprietor or tenant and the costs of the proceedings and keep the highway in order. In any such case the highway shall not be opened and established or altered until such compensation and damages and costs has been first paid or the written consent of the proprietor or tenant has been given.

Code 1950, § 33-153; 1964, c. 565; 1970, c. 322, § 33.1-240; 2014, c. 805.



§ 33.2-718. Highways not to be established through cemetery or seminary of learning without owners' consent

No highway shall be established upon or through the lands of any cemetery or through the lands of any seminary of learning without the consent of the owners thereof.

Code 1950, § 33-154; 1964, c. 565; 1970, c. 322, § 33.1-241; 2014, c. 805.



§ 33.2-719. Abandonment of certain highways and railway crossings

The governing body of any county that has chosen or hereafter chooses not to be included in the provisions of Article 3 (§ 33.2-324 et seq.) of Chapter 3, whenever it deems that any part of a highway subject to its jurisdiction is no longer required or an existing crossing by any such highway of the lines of a railway company, or any existing crossing by the lines of a railway company of such highway, is no longer necessary as a part of such highway system, may abandon the section of highway or the crossing.

The procedure for any such abandonment shall be governed by the provisions applicable to the Board as provided in Articles 1, 2, and 3 (§§ 33.2-901 through 33.2-926) of Chapter 9 and all provisions applicable to the Board shall apply, mutatis mutandis, to the governing body of the county.

Code 1950, § 33-155.1; 1970, c. 322, § 33.1-243; 2014, c. 805.



§ 33.2-720. Supervisors may issue process

The governing body of a county shall have power to cause process to issue and compel the attendance of witnesses and other parties.

Code 1950, § 33-159; 1970, c. 322, § 33.1-244; 2014, c. 805.



§ 33.2-721. Compensation of clerk of board

The clerk of the local governing body of a county shall receive for the duties to be performed by him under the provisions of this article compensation to be fixed and allowed to him by the local governing body.

Code 1950, § 33-160; 1956, c. 582; 1970, c. 322, § 33.1-245; 2014, c. 805.



§ 33.2-722. Discontinuance of gates on public highways

Whenever a public highway is, or has been, established with gates, any person may apply to the governing body of the county to have such gates discontinued, on which application proceedings shall be had in accordance with the applicable provisions of §§ 33.2-706 through 33.2-717. If the local governing body decides that the gates shall be removed, it shall direct the sheriff of the county to remove the same, and the sheriff shall do so at such time as the local governing body may direct.

When damages are allowed to any person or persons on account of the removal of such gates, such damages and the costs incident to the proceeding shall be paid out of the county general fund. Any such person shall have an appeal of right to the circuit court of the county, at any time within 10 days from the date of the order making such allowance, but only from the amount of damages allowed.

Code 1950, § 33-161; 1970, c. 322, § 33.1-246; 2014, c. 805.



§ 33.2-723. Assumption of district highway indebtedness by counties

A. Any county may assume the payment of and pay any outstanding indebtedness of any magisterial district or districts thereof incurred for the purpose of constructing public highways that were subsequently taken over by the Commonwealth, provided the assumption thereof is approved by a majority of the qualified voters of the county voting on the question at an election to be held as provided in this section.

B. The governing body of the county may, by a resolution entered of record in its minute book, require the judges of election to open a poll at the next regular election and take the sense of the qualified voters of the county upon the question whether or not the county shall assume the highway indebtedness of __________ district, or __________ districts. The local governing body shall cause notice of such election to be given by the posting of written notice thereof at the front door of the county courthouse at least 30 days prior to the date the same is to be held and by publication thereof once a week for two successive weeks in a newspaper published or having general circulation in the county, which notice shall set forth the date of such election and the question to be voted on.

C. The ballots for use in voting upon the question so submitted shall be prepared, printed, distributed, voted, and counted and the returns made and canvassed in accordance with the provisions of § 24.2-684. The results shall be certified by the commissioners of election to the county clerk, who shall certify the same to the governing body of the county, and such returns shall be entered of record in the minute book of the local governing body.

D. If a majority of the voters voting on the question vote in favor of the assumption by the county of the highway indebtedness of any district of the county, such indebtedness shall become and be an obligation of the county and as binding thereon as if the same had been originally contracted by the county. In such event the governing body of the county is authorized to levy and collect taxes throughout the county for the payment of the district indebtedness so assumed, both as to principal and interest.

E. Nothing contained in this section shall affect the validity of such district highway obligations in the event that the result of such election is against the assumption thereof by the county, but they shall continue to be as valid and binding in all respects as they were in their inception.

Code 1950, §§ 33-256, 33-257, 33-258, 33-259, 33-260; 1970, c. 322, §§ 33.1-321, 33.1-322, 33.1-323, 33.1-324, 33.1-325; 2014, c. 805.



§ 33.2-800. Definition

As used in this chapter, "highway" means a state or county highway.

Code 1950, § 33-278; 1970, c. 322, § 33.1-344; 2014, c. 805.



§ 33.2-801. Cutting or damaging trees; damaging bridges; damaging markers; obstructing highways; penalty

Any person is guilty of a Class 1 misdemeanor who:

1. Cuts or damages a tree within 50 feet of a highway so as to render it liable to fall and leaves it standing;

2. Knowingly and willfully, without lawful authority, breaks down, destroys, or damages any bridge or log placed across a stream for the accommodation of pedestrians;

3. Obstructs any highway or any ditch made for the purpose of draining the highway;

4. Willfully or maliciously displaces, removes, destroys, or damages any highway sign or historical marker or any inscription thereon that is lawfully within a highway; or

5. Puts or casts into any public highway any glass, bottles, glassware, crockery, porcelain or pieces thereof, caltrops or any pieces of iron or hard or sharp metal, or any nails, tacks, or sharp-pointed instruments of any kind, likely in their nature to cut or puncture any tire of any vehicle or injure any animal traveling thereon. This subdivision shall not apply to the use of any tire deflation device by a law-enforcement officer while in the discharge of his official duties, provided the device was approved for use by the Division of Purchase and Supply.

Code 1950, § 33-279; 1956, c. 676; 1970, c. 322, § 33.1-345; 1972, c. 65; 1980, c. 141; 1981, c. 19; 1988, c. 79; 1989, c. 727; 1997, c. 136; 2014, c. 805.



§ 33.2-802. Dumping trash; penalty

A. It shall be unlawful for any person to dump or otherwise dispose of trash, garbage, refuse, litter, a companion animal as defined in § 3.2-6500 for the purpose of disposal, or other unsightly matter on public property, including a public highway, right-of-way, or property adjacent to such highway or right-of-way, or on private property without the written consent of the owner or his agent.

B. When any person is arrested for a violation of this section, and the matter alleged to have been illegally dumped or disposed of has been ejected from a motor vehicle or transported to the disposal site in a motor vehicle, the arresting officer may comply with the provisions of § 46.2-936 in making an arrest.

When a violation of the provisions of this section has been observed by any person, and the matter illegally dumped or disposed of has been ejected or removed from a motor vehicle, the owner or operator of the motor vehicle shall be presumed to be the person ejecting or disposing of the matter. However, such presumption shall be rebuttable by competent evidence.

C. Any person convicted of a violation of this section is guilty of a misdemeanor punishable by confinement in jail for not more than 12 months and a fine of not less than $250 or more than $2,500, either or both. In lieu of the imposition of confinement in jail, the court may order the defendant to perform a mandatory minimum of 10 hours of community service in litter abatement activities.

D. The governing bodies of localities may adopt ordinances not in conflict with the provisions of this section and may repeal or amend such ordinances.

E. The provisions of this section shall not apply to the lawful disposal of such matter in landfills.

Code 1950, § 33-279.1; 1950, p. 453; 1970, c. 264, § 33.1-346; 1972, c. 65; 1976, c. 773; 1978, c. 226; 1981, c. 340; 1988, c. 805; 1995, c. 657; 2000, c. 20; 2003, cc. 113, 787; 2013, c. 156; 2014, c. 805.



§ 33.2-803. Dump creating fire hazard to public bridge; penalty

It shall be unlawful for any person to establish or maintain a public or private dump containing flammable articles within 500 feet of any public bridge constructed wholly or partly of wood so as to create a fire hazard to such bridge. Any person violating this section is guilty of a Class 1 misdemeanor. Each day of operation in violation of this section shall constitute a separate offense. An offense in violation of this section may be enjoined in the manner provided by law for the abatement of public nuisances.

Code 1950, § 33-279.2; 1958, c. 91; 1970, c. 322, § 33.1-347; 2014, c. 805.



§ 33.2-804. Junkyards; penalty

A. For the purpose of promoting the public safety, health, welfare, convenience, and enjoyment of public travel, protecting the public investment in public highways, and preserving and enhancing the scenic beauty of lands bordering public highways, it is hereby declared to be in the public interest to regulate and restrict the establishment, operation, and maintenance of junkyards in areas adjacent to the highways within the Commonwealth.

B. As used in this section:

"Automobile graveyard" means any lot or place that is exposed to the weather and upon which more than five motor vehicles of any kind that are incapable of being operated and which it would not be economically practical to make operative are placed, located, or found. The movement or rearrangement of vehicles within an existing lot or facility does not render this definition inapplicable. The provisions established by this subsection shall begin with the first day that the vehicle is placed on the subject property.

"Federal-aid primary highway" means any highway within that portion of the primary state highway system as established and maintained under Article 2 (§ 33.2-310 et seq.) of Chapter 3, including extensions of such system within municipalities that have been approved by the U.S. Secretary of Commerce pursuant to 23 U.S.C. § 103(b).

"Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber, debris, or waste; junked, dismantled, or wrecked automobiles or parts thereof; and old or scrap iron, steel, or other ferrous or nonferrous material.

"Junkyard" means an establishment or place of business that is maintained, operated, or used for storing, keeping, buying, or selling junk or for the maintenance or operation of an automobile graveyard. "Junkyard" includes garbage dumps and sanitary landfills.

"National Highway System" means the federal-aid highway system referenced in 23 U.S.C. § 103 and regulations adopted pursuant thereto, which includes those highways that are designated as such by congressional action or designation by the U.S. Secretary of Transportation. Prior to congressional approval or designation by the U.S. Secretary of Transportation, highways classified as National System of Interstate and Defense Highways, Dwight D. Eisenhower National System of Interstate and Defense Highways, Interstate System, or federal-aid primary highways as that system existed on June 1, 1991, shall be considered as the National Highway System.

"Primary highway" means any highway within the primary state highway system as established and maintained under Article 2 (§ 33.2-310 et seq.) of Chapter 3, including extensions of such system within municipalities.

"Visible" means capable of being seen without visual aid by a person of normal visual acuity.

C. No junkyard shall be established any portion of which is within 1,000 feet of the nearest edge of the right-of-way of any National Highway System highway or primary highway or within 500 feet of the nearest edge of the right-of-way of any other highway or city street, except the following:

1. Junkyards that are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main-traveled way of the highway or city street or otherwise removed from sight.

2. Junkyards that are located in areas that are zoned for industrial use under authority of state law or in unzoned industrial areas as determined by the Board.

3. Junkyards that are not visible from the main-traveled way of the highway or city street.

D. Any junkyard lawfully in existence on April 4, 1968, that is within 1,000 feet of the nearest edge of the right-of-way and visible from the main-traveled way of any interstate or federal-aid primary highway, and not located within an industrial area, shall be screened, if feasible, by the Commissioner of Highways at locations on the highway right-of-way or in areas acquired for such purposes outside the right-of-way, so as not to be visible from the main-traveled way of such highways.

Any junkyard lawfully in existence on April 4, 1968, that is within 1,000 feet of the nearest edge of the right-of-way of any other primary highway or within 500 feet of the nearest edge of the right-of-way of any other highway and visible from the main-traveled way of such highway, and not located within an industrial area, may be screened by the Commissioner of Highways in the same manner as junkyards adjacent to National Highway System highways.

The Commissioner of Highways is authorized to acquire by purchase, gift, or the power of eminent domain such lands or interests in lands as may be necessary to provide adequate screening of such junkyards.

E. When the Commissioner of Highways determines that the topography of the land adjoining a National Highway System highway will not permit adequate screening of such junkyards or the screening of such junkyards would not be economically feasible, the Commissioner of Highways shall have the authority to acquire by gift, purchase, or the power of eminent domain such interests in lands as may be necessary to secure the relocation, removal, or disposal of the junkyards and to pay for the costs of their relocation, removal, or disposal. When the Commissioner of Highways determines that the topography of the land adjoining any other highway will not permit adequate screening or such would not be feasible, the Commissioner of Highways may exercise the same authority to relocate such junkyards as is vested in him in regard to National Highway System highways.

F. Any junkyard that comes into existence after April 4, 1968, and that cannot be made to conform to this section is declared to be a public and private nuisance and may be forthwith removed, obliterated, or abated by the Commissioner of Highways or his representatives. The Commissioner of Highways may collect the cost of such removal, obliteration, or abatement from the person owning or operating the junkyard.

G. The Board is authorized to enter into agreements with the United States as provided in 23 U.S.C. § 136 with respect to control of junkyards.

H. The Commissioner of Highways shall not be required to expend any funds for screening or relocation under this section unless and until federal-aid matching funds are made available for this purpose.

I. Any person violating any provision of this section is guilty of a Class 1 misdemeanor.

Code 1950, § 33-279.3; 1958, c. 552; 1962, c. 8; 1966, c. 485; 1968, c. 240; 1970, c. 322, § 33.1-348; 1973, c. 328; 2005, c. 291; 2013, c. 127; 2014, c. 805.



§ 33.2-900. Definitions

As used in this chapter, unless the context requires a different meaning:

"Abandonment" means that the public's right to use a public highway, public landing, or public crossing has been extinguished.

"Discontinuance" means that the Board has determined that a highway, landing, or crossing no longer serves the public convenience warranting its maintenance at public expense; it divests the Department from maintenance responsibilities. Discontinuance does not render a highway, landing, or crossing unavailable for public use.

2014, c. 805.



§ 33.2-901. Discontinuance of a section of a highway or railroad crossing

In any case in which a section of a highway is deemed by the Commissioner of Highways no longer necessary for the uses of the primary state highway system, or when, in laying out, constructing, or maintaining sections of highways in the primary state highway system, a part of a highway has been or is straightened or the location of a part of it is altered and a section of the highway is deemed by the Commissioner of Highways no longer necessary for the uses of the primary state highway system, the Commissioner of Highways, by and with the approval of the Board, may discontinue such section of the highway as a part of the primary state highway system. In addition, in any case in which an existing crossing by such highway of the lines of a railroad company or a crossing by the lines of a railroad company of such highway is deemed by the Commissioner of Highways no longer necessary as a part of the primary state highway system, the Commissioner of Highways, by and with the approval of the Board, may discontinue such crossing as a part of the primary state highway system. Discontinuance under this section does not constitute an abandonment of such highway as a public highway or such crossing as a public crossing unless the procedure conforms to § 33.2-902.

The opening of the new section of highway by the Commissioner of Highways and the entry by the Board upon its minutes of its approval of the discontinuance of the section of the highway or the railroad crossing shall be sufficient to constitute such discontinuance.

Code 1950, § 33-76.1; 1950, p. 727; 1970, c. 322, § 33.1-144; 2014, c. 805.



§ 33.2-902. Abandonment of highway or railroad crossing; procedure

A. The Commissioner of Highways either on his own motion or upon petition of any interested landowner may cause any section of a highway in the primary state highway system, or any crossing by such highway of the lines of a railroad company or crossing by the lines of a railroad company of such highway, to be abandoned altogether as a public highway or as a public crossing by complying substantially with the procedure provided in this section.

B. The Commissioner of Highways or any interested landowner may file application with the Board setting out the section of the highway or the railroad crossing sought to be abandoned as a public highway or public railroad crossing. The Board shall give notice of the filing of the application (i) by posting a notice of such application at least three days before the first day of a regular term of the circuit court at the front door of the courthouse of the county in which the section of the highway or railroad crossing sought to be abandoned as a public highway or public railroad crossing is located, or if the section of the highway or the railroad crossing is located partly in two or more counties, at the front door of the courthouse of each county, or (ii) by publishing a notice of such application in two or more issues of a newspaper published in the county or one of the counties in which the section of the highway or the crossing is located. The Board shall also send by registered mail a notice of the application to the governing body of the county or counties. If such highway or railroad crossing is in a town with a population of 3,500 or less, the Board shall give notice to the governing body of the town in the same manner as notice is required to be given to the governing body of the county in which the town is located.

C. If one or more landowners in the county or counties affected by such proposed abandonment or the governing body of a county or town in which the highway or railroad crossing is located files a petition with the Board within 30 days after notice is posted or published and mailed as provided in this section, the Board or a representative thereof shall hold a public hearing in the county or one of the counties for consideration of the application and shall give notice of the time and place of the hearing by publishing such information in at least two issues in a newspaper having general circulation in the county or one of the counties and by mailing notice of the hearing to the governing body of the county or counties, and if applicable to the governing body of the town, in which the highway or railroad crossing is located.

D. If a petition for a public hearing is not filed as provided in this section, or if after a public hearing is held a majority of the Board is satisfied that no public necessity exists for the continuance of the section of highway as a public highway or the railroad crossing as a public railroad crossing or that the welfare of the public would be served best by abandoning the section of highway or the railroad crossing as a public highway or public railroad crossing, the Board shall (i) within four months of the 30-day period during which notice was posted where no petition for a public hearing was filed or (ii) within four months after the public hearing enter an order on its minutes abandoning the section of highway as a public highway or the railroad crossing as a public railroad crossing, and with that order the section of highway shall cease to be a public highway, unless the local governing body takes control as provided in this article, or the railroad crossing shall cease to be a public railroad crossing. If the Board is not so satisfied, it shall enter an order dismissing the application within the applicable four months provided in this subsection.

E. In considering the abandonment of any section of highway under the provisions of this section, due consideration shall be given to the historic value, if any, of such highway.

Code 1950, § 33-76.2; 1950, p. 727; 1970, c. 322, § 33.1-145; 1978, c. 187; 1980, c. 39; 2014, c. 805.



§ 33.2-903. Grade crossing closing and safety

A. It is the public policy of the Commonwealth to enhance public safety by establishing safe highway-rail grade crossings, to consolidate and close unsafe, unnecessary, or redundant crossings, and to limit the establishment of new crossings. The Board has the authority to close public highway-rail grade crossings on all systems of state highways for which it has responsibility.

B. The Commissioner of Highways on his own motion or by request of any interested landowner, railroad corporation, or local governing body may petition the Board to close a highway-rail grade crossing as a public crossing.

C. Prior to petitioning the Board to close a highway-rail grade crossing, the Commissioner of Highways shall conduct a traffic engineering study to determine the validity of closing the crossing. The traffic engineering study shall consider all factors, including (i) the number of freight and passenger trains passing the crossing and their timetable speeds, (ii) the distance to an alternate crossing, (iii) the availability of alternate access, (iv) the crossing's accident history during the five-year period immediately prior to the study, (v) the number of vehicles per day using the crossing, (vi) the posted speed limit at the crossing, (vii) the type of warning devices present at the crossing, (viii) the alignment of the roadway and railroad and their angle of intersection, (ix) the number of trucks per day carrying hazardous materials through the crossing, (x) the number of vehicles per day carrying passengers for hire through the crossing, (xi) the number of school buses per day using the crossing, and (xii) the use of the crossing by emergency vehicles.

D. The results of the traffic engineering study shall be made public in accordance with the procedures set forth in § 33.2-902. The Commissioner of Highways shall present his findings and recommendations to the Board, and the Board shall decide what actions to take regarding the railroad crossing at issue.

1996, cc. 114, 157, § 33.1-145.1; 2014, c. 805.



§ 33.2-904. Effect of abandonment

In the case of abandonment of a section of highway or a railroad crossing that is part of the primary state highway system under the provisions of this article, such section of highway or such railroad crossing shall not thereafter be a public highway or public railroad crossing unless conveyed to the county or town and subject to the authority of the local governing body. In the case of proceedings for abandonment of any section of highway, not including a railroad crossing situated less than one and one-half miles from another public crossing over the same railroad, as a public highway under the provisions of this article, the local governing body, insofar as such section of highway is located within the county of such governing body, shall have authority to take over such section of highway, not including the railroad crossing, and maintain it as a public highway. However, the local governing body shall adopt an ordinance or resolution to that effect and to give notice thereof to the Commissioner of Highways within 30 days from the posting or publishing and mailing of the notice of the application for the abandonment of such section of highway as a public highway as provided in this article.

Code 1950, § 33-76.3; 1950, p. 728; 1970, c. 322, § 33.1-146; 2014, c. 805.



§ 33.2-905. Appeal to circuit court

A. Any one or more of the landowners who filed a petition, the governing body of any county or town in which the section of highway or the railroad crossing is wholly or partly located, or the Commissioner of Highways may within 30 days from the entry of the order by the Board appeal from the order to the circuit court of the county in which the section of highway or the railroad crossing, or the major portion thereof, sought to be abandoned under § 33.2-902 is located. If the Board fails to enter an order pursuant to § 33.2-902, such person or persons named in this section may appeal to the appropriate circuit court within 30 days from such failure. Such appeal shall be filed by petition in the clerk's office of such court, setting out the order appealed from or the cause appealed from where no order was entered and the grounds of such appeal. Upon the filing of such petition, the clerk of the circuit court shall docket the appeal, giving it a preferred status. If the appeal is by any of the landowners who filed a petition with the Board for a public hearing, notice of such appeal shall be served upon the attorney for the Commonwealth and the Commissioner of Highways. If the appeal is by the local governing body or the Commissioner of Highways, notice of such appeal shall be served upon the landowners who filed petition with the Board for a public hearing. No such appeal shall be tried by the court within 10 days after notice is given as provided in this section unless such notice is waived. The circuit court shall hear the matter de novo with further right of appeal as provided by law. Upon the hearing of the appeal, the court shall ascertain and by its order determine whether public necessity exists for the continuance of the section of highway or the railroad crossing as a public highway or public railroad crossing or whether the welfare of the public will be served best by abandoning the section of the highway or the railroad crossing as a public highway or public railroad crossing and shall enter its order accordingly. The clerk of the court shall certify a copy of the order of the court to the Board.

B. Upon any such appeal, if it appears to the court that by the abandonment of such section of highway or such railroad crossing as a public highway or public railroad crossing any party to such appeal would be deprived of access to a public highway, the court may cause the railroad company or the local governing body to be made parties to the proceedings, if not already parties, and may enter such orders as seem just and proper for keeping open such section of highway or such railroad crossing for the benefit of such party or parties.

C. The provisions of this section shall not apply to any discontinuance of a portion of the primary state highway system under § 33.2-901.

Code 1950, § 33-76.4; 1950, p. 729; 1970, c. 322, § 33.1-147; 1978, c. 187; 2014, c. 805.



§ 33.2-906. Alternative procedure for abandonment of old highway or railroad crossing to extent of alteration

The Commissioner of Highways may declare any highway in the primary state highway system or any highway in the primary state highway system containing a highway-rail grade crossing abandoned when (i) it has been or is altered and a new highway that serves the same users as the old highway is constructed as a replacement and approved by the Commissioner of Highways or (ii) the Chief Engineer of the Department recommends that it is appropriate in connection with the completion of a construction or maintenance project. The old highways or the crossing may be abandoned to the extent of such alteration, but no further, by the entry by the Commissioner of Highways of such abandonment upon the records of the Department.

Code 1950, § 33-76.5; 1950, p. 730; 1952, c. 124; 1970, c. 322, § 33.1-148; 2011, cc. 36, 152; 2014, c. 805.



§ 33.2-907. Conveying sections of highways or other property no longer necessary

A. Whenever a highway or a section of a highway has been abandoned in accordance with the provisions of § 33.2-902 or 33.2-906 and is deemed by the Commissioner of Highways no longer necessary for the uses of the primary state highway system, the Commissioner of Highways shall so certify in writing and may execute in the name of the Commonwealth a deed or deeds conveying such section or sections of highway, either for consideration or in exchange for other lands that may be necessary for the uses of the primary state highway system. Before any such deed either for the sale or exchange of land is executed conveying any section of a highway along which any person resides, the Commissioner of Highways shall give notice to the governing bodies of the county and town and to the owner of the land upon which such person resides of the intention to convey the section of highway. If after a reasonable notice of such intention any such landowner or local governing body so requests, a hearing shall be ordered by the Commissioner of Highways as provided in this article. If upon such hearing it is determined that such section of highway should be left open for the reasonable convenience of such landowner or the public, then such section of highway shall not be conveyed. No such hearing shall be held if such highway was abandoned under § 33.2-902.

B. When real estate acquired incidental to the construction, reconstruction, alteration, maintenance, and repair of the primary state highway system that does not constitute a section of the public highway is deemed by the Commissioner of Highways no longer necessary for the uses of the primary state highway system, the Commissioner of Highways shall so certify in writing and may execute in the name of the Commonwealth a deed conveying such real estate, interest therein, or any portion thereof, either for consideration or in exchange for other lands that may be necessary for the uses of the primary state highway system.

C. Upon petition of a local governing body, the Board may transfer real estate acquired incidental to the construction, reconstruction, alteration, maintenance, or repair of the primary state highway system that constitutes a section of public highway to the local governing body, and upon such transfer such section of highway shall cease being a part of the primary state highway system.

Code 1950, § 33-76.6; 1950, p. 730; 1954, c. 88; 1970, c. 322, § 33.1-149; 2002, c. 445; 2011, cc. 36, 152; 2014, c. 805.



§ 33.2-908. Discontinuance of highway, landing, or railroad crossing; procedure

A. For the purposes of this article, "landing" means a place on a river or other navigable body of water for loading or unloading goods or for the reception and delivery of travelers, the terminus of a highway on a river or other navigable body of water for loading or unloading goods or for the reception and delivery of travelers, or a place for loading or unloading watercraft, but not a harbor for watercraft.

B. Upon petition of the governing body of any county in which a highway, landing, or railroad crossing is located or upon petition of the governing body of a town with a population of 3,500 or less, or on its own motion, the Board may discontinue any highway, landing, or railroad crossing in the secondary state highway system as a part thereof in any case in which the Board deems such highway, landing, or railroad crossing not required for public convenience. If the Board on its own motion desires to discontinue any such highway, landing, or railroad crossing, the Board shall give notice to the affected governing body at least 30 days prior to such discontinuance. In addition, in cases where only a highway or landing or the maintenance thereof is to be discontinued, the Board shall give notice of such intention to the public at least 30 days prior to such action by publishing such notice in at least one issue in a newspaper having general circulation in the county in which the affected highway or landing is situated and, where practicable, by a registered letter to each landowner whose property abuts the section of highway or landing to be discontinued. For the purposes of this section, the Board may, where practicable, rely upon the tax records of the county to determine the names and addresses of such owners. These additional notice provisions shall not be required in cases where the section of highway to be discontinued has been replaced by a new highway serving the same users. If the governing body of any county or town requests a hearing, or upon petition of any landowner whose property abuts a highway or landing that is to be discontinued, the Board shall hold a hearing in the county in which the highway, landing, or railroad crossing is located in order to ascertain whether or not such highway, landing, or railroad crossing should be discontinued. From the finding of the Board, an appeal shall lie to the circuit court of the county in which such highway, landing, or railroad crossing is located and the procedure thereon shall conform to the procedure prescribed in § 33.2-905. The jurisdiction and procedure for abandonment of highways and landings discontinued as parts of the secondary state highway system in accordance with this article shall remain in the local governing bodies.

C. In cases where the Chief Engineer of the Department recommends that it is appropriate in connection with the completion of a construction or maintenance project to discontinue any highway, landing, or railroad crossing in the secondary state highway system, the Commissioner of Highways may discontinue such highway, landing, or railroad crossing as he deems proper. The entry by the Commissioner of Highways upon the records of the Department of the discontinuance shall be sufficient to constitute such discontinuance.

Code 1950, § 33-76.7; 1950, p. 731; 1970, c. 322, § 33.1-150; 1978, c. 337; 1981, c. 323; 2011, cc. 36, 152; 2014, c. 805.



§ 33.2-909. Abandonment of highway, landing, or railroad crossing; procedure

A. The governing body of any county on its own motion or upon petition of any interested landowner may cause any section of the secondary state highway system, or any crossing by the highway of the lines of a railroad company or crossing by the lines of a railroad company of the highway, deemed by it to be no longer necessary for the uses of the secondary state highway system to be abandoned altogether as a public highway, a public landing, or a public railroad crossing by complying substantially with the procedure provided in this section.

B. The governing body of the county shall give notice of its intention to abandon any such highway, landing, or railroad crossing (i) by posting a notice of such intention at least three days before the first day of a regular term of the circuit court at the front door of the courthouse of the county in which the section of the highway, landing, or railroad crossing sought to be abandoned as a public highway, public landing, or public railroad crossing is located or (ii) by posting notice in at least three places on and along the highway, landing, or railroad crossing sought to be abandoned for at least 30 days and in either case by publishing notice of its intention in two or more issues of a newspaper having general circulation in the county. In addition, the governing body of the county shall give notice of its intention to abandon such highway, landing, or railroad crossing to the Board or the Commissioner of Highways. In any case in which the highway, landing, or railroad crossing proposed to be abandoned lies in two or more counties, the governing bodies of such counties shall not abandon such highway, landing, or railroad crossing unless and until all affected governing bodies agree. The procedure in such cases shall conform mutatis mutandis to the procedure prescribed for the abandonment of a highway, landing, or railroad crossing located entirely within a county.

When the governing body of a county gives notice of intention to abandon a public landing, the governing body shall also give such notice to the Department of Game and Inland Fisheries.

C. If one or more landowners in the county whose property abuts the highway, landing, or railroad crossing proposed to be abandoned, or if only a section of a highway, landing, or railroad crossing is proposed to be abandoned, whose property abuts such section, or the Board or the Department of Game and Inland Fisheries, in the case of a public landing, files a petition with the governing body of the county within 30 days after notice is posted and published as provided in this section, the governing body of the county shall hold a public hearing on the proposed abandonment and shall give notice of the time and place of the hearing by publishing such information in at least two issues in a newspaper having general circulation in the county and shall also give notice to the Board or, if a public landing is sought to be abandoned, to the Department of Game and Inland Fisheries.

D. If a petition for a public hearing is not filed as provided in this section, or if after a public hearing is held the governing body of the county is satisfied that no public necessity exists for the continuance of the section of the secondary highway as a public highway or the railroad crossing as a public railroad crossing or the landing as a public landing or that the safety and welfare of the public would be served best by abandoning the section of highway, the landing, or the railroad crossing as a public highway, public landing, or public railroad crossing, the governing body of the county shall (i) within four months of the 30-day period during which notice was posted where no petition for a public hearing was filed or (ii) within four months after the public hearing adopt an ordinance or resolution abandoning the section of highway as a public highway, or the landing as a public landing, or the railroad crossing as a public railroad crossing, and with that ordinance or resolution the section of highway shall cease to be a public highway, a public landing, or a public railroad crossing. If the governing body is not so satisfied, it shall dismiss the application within the applicable four months provided in this subsection.

E. A finding by the governing body of a county that a section of the secondary state highway system is no longer necessary for the uses of the secondary state highway system may be made if the following conditions exist:

1. The highway is located within a residence district as defined in § 46.2-100;

2. The residence district is located within a county having a density of population exceeding 1,000 per square mile;

3. Continued operation of the section of highway in question constitutes a threat to the public safety and welfare; and

4. Alternate routes for use after abandonment of the highway are readily available.

F. In considering the abandonment of any section of highway under the provisions of this section, due consideration shall be given to the historic value, if any, of such highway.

G. Any ordinance or resolution of abandonment issued in compliance with this section shall give rise in subsequent proceedings, if any, to a presumption of adequate justification for the abandonment.

H. No public landing shall be abandoned unless the Board of Game and Inland Fisheries shall by resolution concur in such abandonment.

Code 1950, § 33-76.8; 1950, p. 731; 1970, c. 322, § 33.1-151; 1975, c. 255; 1978, c. 187; 1980, c. 39; 1981, c. 323; 1990, c. 190; 2014, c. 805.



§ 33.2-910. Appeal to circuit court

Any one or more of the landowners whose property abuts the highway, landing, or railroad crossing proposed to be abandoned, or if only a section of a highway, landing, or railroad crossing is proposed to be abandoned, whose property abuts such section of the highway, landing, or railroad crossing, and who petitioned for a public hearing under § 33.2-909 or the Commissioner of Highways, or if a public landing is proposed to be abandoned, the Director of the Department of Game and Inland Fisheries, may within 30 days from the adoption of an ordinance or resolution by the governing body of the county appeal from the ordinance or resolution to the circuit court of the county in which the section of highway, the public landing, or the railroad crossing sought to be abandoned under § 33.2-909 is located. Where the governing body of the county fails to adopt an ordinance or resolution pursuant to § 33.2-909, such person or persons named in this section shall within 30 days from such failure have a right of appeal to the appropriate circuit court. Such appeal shall be filed by petition in the clerk's office of such court, setting out the ordinance or resolution appealed from or the cause appealed from where no ordinance or resolution was adopted and the grounds of such appeal. Upon the filing of such petition, the clerk of the circuit court shall docket the appeal, giving it a preferred status, and if the appeal is by any of the landowners who filed a petition with the governing body of the county for a public hearing, notice of such appeal shall be served upon each member of the governing body of the county pursuant to § 8.01-300 and either the Commissioner of Highways or the Director of the Department of Game and Inland Fisheries, as applicable, and if the appeal is by either the Commissioner of Highways or the Director of the Department of Game and Inland Fisheries, notice of such appeal shall be served upon the governing body of the county and the landowners who filed petition with the governing body of the county for a public hearing. No such appeal shall be tried by the court within 10 days after notice is given, as provided in this section unless such notice is waived. The circuit court shall decide the appeal based upon the record and upon such other evidence as may be presented by the parties. Upon the hearing of the appeal, the court shall ascertain and by its order determine whether adequate justification exists for the decision of the governing body of the county that public necessity exists for the continuance of the section of highway, landing, or the railroad crossing as a public highway, public landing, or public railroad crossing or whether the welfare of the public will be served best by abandoning the section of the highway, landing, or the railroad crossing as a public highway, public landing, or public railroad crossing and shall enter its order accordingly.

Upon any such appeal, if it appears to the court that by the abandonment of such section of highway, landing, or railroad crossing as a public highway, public landing, or public railroad crossing any party to such appeal would be deprived of access to a public highway, the court may cause the railroad company and the governing body of the county, or either, to be made parties to the proceedings, if not already parties, and may enter such orders as seem just and proper for keeping open such section of highway, landing, or railroad crossing for the benefit of such party or parties.

Code 1950, § 33-76.9; 1950, p. 732; 1970, c. 322, § 33.1-152; 1978, c. 187; 1981, c. 323; 1990, c. 190; 2014, c. 805.



§ 33.2-911. Permissible uses by counties of certain discontinued secondary highways

Whenever a secondary highway is discontinued under § 33.2-908, the highway shall continue to be available for use by the public as a highway, unless it has been abandoned pursuant to this chapter or its use has been modified by an ordinance adopted pursuant to this section. The governing body of the county may by ordinance provide for use of a discontinued highway for any of the following purposes: (i) hiking or bicycle trails and paths or other nonvehicular transportation and recreation; (ii) greenway corridors for resource protection and biodiversity enhancement, with or without public ingress and egress; and (iii) access to historic, cultural, and educational sites.

1993, c. 349, § 33.1-152.1; 2011, c. 129; 2014, c. 805.



§ 33.2-912. Alternative procedure for abandonment of old highway or crossing to extent of alteration

The Commissioner of Highways may declare any highway in the secondary state highway system or any highway in the secondary state highway system containing a highway-rail grade crossing abandoned when (i) it has been or is altered and a new highway that serves the same users as the old highway is constructed as a replacement and approved by the Commissioner of Highways or (ii) the Chief Engineer of the Department recommends that it is appropriate in connection with the completion of a construction or maintenance project. The old highway or the public crossing may be abandoned to the extent of such alteration, but no further, by the entry by the Commissioner of Highways of such abandonment upon the records of the Department.

Code 1950, § 33-76.12; 1950, p. 734; 1952, c. 127; 1970, c. 322, § 33.1-155; 2011, cc. 36, 152; 2014, c. 805.



§ 33.2-913. Conveying sections of highways, landings, or other property no longer necessary

A. Whenever a secondary highway or landing has been abandoned in accordance with the provisions of § 33.2-909 or 33.2-910 or in accordance with § 33.2-912 and its use is no longer deemed necessary by the Commissioner of Highways, the Commissioner of Highways shall so certify in writing to the governing body of the county in which such highway or landing is located, and the governing body of the county or the Commissioner of Highways shall then be authorized to execute, in the name of the Commonwealth or the county, a deed or deeds conveying such section or sections of highway or such landing, either for consideration or in exchange for other lands that may be necessary for the uses of the secondary state highway system. Before any such deed either for the sale or exchange of land is executed conveying any section of a highway or landing along which any person resides, notice shall be given by the Commissioner of Highways or the governing body of the county and to the owner or owners of the land upon which such person resides of the intention to convey the section of highway or the landing and if after a reasonable notice of such intention any such landowner so requests, a hearing shall be ordered by the Commissioner of Highways or governing body of the county as provided in this article. If upon such hearing it is determined that such section of highway or landing should be kept open for the reasonable convenience of such landowner or the public, then such section of highway or landing shall not be conveyed.

Any such conveyance by the governing body of a county shall not be subject to § 15.2-1800.

B. When real estate acquired by the Commonwealth incidental to the construction, reconstruction, alteration, maintenance, and repair of the secondary state highway system does not constitute a section of a public highway and is deemed by the Commissioner of Highways no longer necessary for the uses of the secondary state highway system, the Commissioner of Highways shall so certify in writing and is authorized to execute in the name of the Commonwealth a deed or deeds conveying such real estate, interest therein, or any portion thereof, either for consideration or in exchange for other lands that may be necessary for the uses of the secondary state highway system.

C. Upon petition of a local governing body, the Board may transfer real estate acquired incidental to the construction, reconstruction, alteration, maintenance, or repair of the secondary state highway system that constitutes a section of public highway to the local governing body, and upon such transfer, such section of highway shall cease being a part of the secondary state highway system.

Any such conveyance shall be subject to approval of the Board by resolution and recorded in the minutes of the Board.

Code 1950, § 33-76.11; 1950, p. 733; 1956, c. 106; 1970, c. 322, § 33.1-154; 1981, c. 323; 2002, c. 445; 2011, cc. 36, 152; 2014, c. 805.



§ 33.2-914. County roads not part of primary or secondary state highway system; definitions

A. The provisions of this article shall apply mutatis mutandis to county roads maintained by a county and not part of the secondary state highway system and to roads dedicated to public use but that are not part of the primary or secondary state highway system.

B. For the purposes of this article:

"Governing body" means the governing body of a county.

"Road" includes streets and alleys dedicated to public use and any existing crossing by the lines of a railroad company of such road and a railroad crossing by such road of the lines of a railroad company.

Code 1950, § 33-76.13; 1950, p. 734; 1970, c. 322, § 33.1-156; 2014, c. 805.



§ 33.2-915. Abandonment of certain roads and railroad crossings by governing body

A. When a section of a road not in the secondary state highway system, or an existing crossing by such road of the lines of a railroad company or a crossing by the lines of a railroad company of such road, is deemed by the governing body in which it is located to be no longer necessary for public use, the governing body may abandon such section of the road or such crossing by proceeding as prescribed in this article.

B. In considering the abandonment of any section of road under the provisions of this section, due consideration shall be given to the historic value, if any, of such road.

Code 1950, § 33-76.14; 1950, p. 734; 1970, c. 322, § 33.1-157; 1978, c. 616; 1980, c. 39; 2014, c. 805.



§ 33.2-916. Notice of proposed abandonment

In the case of a proposed abandonment of a road not part of the primary or secondary state highway system, the governing body shall give at least 30 days' notice of its intention to do so by posting notice at the front door of the courthouse, by posting notices on at least three places along and visible from the road proposed to be abandoned, and by publishing notice in at least two issues in a newspaper having general circulation in the county. All such notices shall state the time and place at which the governing body will meet to consider the abandonment of such road.

Code 1950, § 33-76.15; 1950, p. 734; 1970, c. 322, § 33.1-158; 2014, c. 805.



§ 33.2-917. Petition for abandonment

Any person desiring to have a road abandoned may petition the governing body to abandon such road by filing the petition and a reasonably accurate plat and description of the section proposed to be abandoned with the governing body and in the clerk's office of the county. The governing body may proceed to have such road abandoned as provided in this article, but the expenses shall be borne by the petitioner.

Code 1950, § 33-76.16; 1950, p. 735; 1970, c. 322, § 33.1-159; 2014, c. 805.



§ 33.2-918. Petition for public hearing on proposed abandonment

If one or more landowners affected by a proposed abandonment file a petition for a public hearing with the governing body within 30 days after notice is posted and published, the governing body shall hold a public hearing in the county for the consideration of the proposed abandonment.

Code 1950, § 33-76.17; 1950, p. 735; 1970, c. 322, § 33.1-160; 2014, c. 805.



§ 33.2-919. Action of governing body

If a petition for a public hearing is not filed as provided in § 33.2-918, or if after a public hearing is held the governing body is satisfied that no public necessity exists for the continuance of the section of road as a public road or the railroad crossing as a public railroad crossing or that the welfare of the public would be served best by abandoning the section of road or the railroad crossing as a public road or public railroad crossing, the governing body shall (i) within four months of the 30-day period during which notice was posted where no petition for a public hearing was filed or (ii) within four months after the public hearing adopt an ordinance or resolution abandoning the section of road as a public road or the railroad crossing as a public railroad crossing, and with that ordinance or resolution the section of road shall cease to be a public road. If the governing body is not so satisfied, it shall dismiss the application within the applicable four months provided in this section.

Code 1950, § 33-76.18; 1950, p. 735; 1970, c. 322, § 33.1-161; 1978, c. 187; 2014, c. 805.



§ 33.2-920. Appeal to circuit court

Any one or more of the landowners who filed a petition or the governing body may within 30 days from the action of the governing body on the proposal appeal from the action of the governing body to the circuit court of the county. Where the governing body fails to adopt an ordinance or resolution pursuant to § 33.2-919, such person named in this section shall within 30 days from such failure have a right of appeal to the appropriate circuit court. Such appeal shall be filed by petition in the clerk's office of such court, setting out the action or inaction appealed from and the grounds for appeal. Upon the filing of such petition, the clerk of the circuit court shall docket the appeal, giving it a preferred status, and if the appeal is by any of the landowners who filed a petition with the governing body for a public hearing, notice of such appeal shall be served upon the attorney for the Commonwealth and the governing body. No such appeal shall be tried by the court within 10 days after notice is given as provided in this section unless such notice is waived. The circuit court shall hear the matter de novo with further right of appeal as provided by law. The court may appoint viewers to make such investigation and findings as the court requires of them. Upon the hearing of the appeal, the court shall ascertain and by its order determine whether public necessity exists for the continuance of the section of road or the railroad crossing as a public road or public railroad crossing or whether the welfare of the public will be served best by abandoning the section of the road or the railroad crossing as a public road or public railroad crossing and shall enter its order accordingly.

Upon any such appeal, if it appears to the court that by the abandonment of such section of road or such railroad crossing as a public road or public railroad crossing any party to such appeal would be deprived of access to a public road, the court may cause the railroad company and the governing body, or either, to be made parties to the proceedings, if not already parties, and may enter such orders as seem just and proper for keeping open such section of road or such railroad crossing for the benefit of such party or parties.

Code 1950, § 33-76.19; 1950, p. 735; 1970, c. 322, § 33.1-162; 1978, c. 187; 2014, c. 805.



§ 33.2-921. Effect of abandonment

In the case of the abandonment of any section of road or any railroad crossing under the provisions of this article, such section of road or such crossing shall cease to be a public road or public railroad crossing. However, any such abandonment shall be subject to the rights of owners of any public utility installations that have been previously erected therein.

Code 1950, § 33-76.20; 1950, p. 736; 1970, c. 322, § 33.1-163; 1986, c. 12; 2014, c. 805.



§ 33.2-922. Recordation of abandonment of roads, highways, or railroad crossings by counties

A certified copy of any ordinance, resolution, or order abandoning a road, highway, or railroad crossing by a county adopted pursuant to Article 2 (§ 33.2-908 et seq.) or this article shall be recorded and indexed in the deed book in the name of the county as grantor or where record title to the underlying fee is not known shall be recorded in the office of the clerk of court in the county where such road, highway, or railroad crossing is located in the name of the county adopting such ordinance or resolution or entering such order.

1986, c. 631, § 33.1-163.1; 2014, c. 805.



§ 33.2-923. Alternative procedure for abandonment of old road or crossing to extent of alteration

When any road or any road containing a highway-rail grade crossing has been or is altered and a new road that serves the same users as the old road is constructed as a replacement and approved by the governing body, the old road or public crossing may be abandoned to the extent of such alteration, but no further, by an ordinance or resolution of the governing body declaring the old road or public crossing abandoned.

Code 1950, § 33-76.21; 1950, p. 736; 1952, c. 123; 1970, c. 322, § 33.1-164; 2014, c. 805.



§ 33.2-924. Conveying sections of roads or other property no longer necessary

When any road abandoned as provided in this article is deemed by the governing body no longer necessary for the public use, the governing body shall so certify in its minutes and may authorize the sale and conveyance in the name of the county of a deed or deeds conveying such sections, either for consideration or in exchange for other lands that may be necessary for the uses of the county. However, before any such deed either for the sale or exchange of land is executed conveying any section of a road along which any person resides, the governing body shall give notice to the owner of the land upon which such person resides of the intention to convey the section of road, and if after a reasonable notice of such intention any such landowner so requests, the governing body shall order a hearing. If upon such hearing it is determined that such section of road should be kept open for the reasonable convenience of such landowner or the public, then such section of road shall not be conveyed. The action of the governing body under this section shall not be subject to § 15.2-1800.

Code 1950, § 33-76.22; 1950, p. 736; 1970, c. 322, § 33.1-165; 2014, c. 805.



§ 33.2-925. Alternative method of abandoning roads

As an alternative to the procedure for abandonment prescribed by this article, a road may be abandoned in accordance with the procedure for vacations in subdivision 2 of § 15.2-2272. All abandonments of roads sought to be effected according to subsection (b) of former § 15.1-482 before July 1, 1990, are hereby validated notwithstanding any defects or deficiencies in the proceeding, provided that property rights that have vested subsequent to the attempted abandonment are not impaired by such validation. The manner of reversion shall not be affected by this section.

1990, c. 198, § 33.1-166.1; 2014, c. 805.



§ 33.2-926. Chapter 20 of Title 15.2 not affected

No provision of Articles 1 (§ 33.2-900 et seq.), 2 (§ 33.2-908 et seq.), or this article shall affect the provisions of Chapter 20 (§ 15.2-2000 et seq.) of Title 15.2.

Code 1950, § 33-76.24; 1950, p. 737; 1970, c. 322, § 33.1-167; 2014, c. 805.



§ 33.2-927. Abandonment of highway in area to be flooded in connection with municipal water supply projects

When a city or town that owns and operates a waterworks system that supplies the city or town and its inhabitants with water finds it necessary to increase its water supply such that it requires impounding the water of a stream outside the corporate limits of such city or town by means of a dam erected in such stream and the impounding of the water thereof would result in the overflow, or flooding, of a section or sections of a highway or highways within the secondary state highway system that necessitates the alteration and relocation of the highway or highways and the governing body of the city or town by ordinance declares (i) such necessity and (ii) that it is the intention of such city or town to comply with the requirements of this article, then the highway proposed to be flooded may be discontinued and abandoned but only after the city or town has complied with the provisions and requirements of this article.

Code 1950, § 33-82; 1970, c. 322, § 33.1-168; 2014, c. 805.



§ 33.2-928. Procedure to secure abandonment of highways to be flooded in connection with municipal water supply projects

A city or town subject to the provisions of this article shall certify to the governing body of the county within which the highway, or the greater part thereof, lies a copy of the ordinance adopted by the city or town as provided in this article. The governing body of the county, upon receipt, shall within 30 days (i) consider the reasonableness of the action contemplated by the city or town ordinance, (ii) propose and publish an ordinance approving or disapproving the action contemplated by the city or town, and (iii) conduct a hearing thereon. In the event that after such hearing the governing body of the county disapproves the proposed flooding, discontinuance, and abandonment of the highway, the city or town shall have the right to an appeal to the circuit court of the county where the question of the reasonableness of the proposed flooding and abandonment shall be heard de novo by the circuit court and judgment shall be rendered according to its decision. From the judgment a writ of error will lie in the discretion of the Supreme Court of Virginia.

Code 1950, § 33-83; 1970, c. 322, § 33.1-169; 2014, c. 805.



§ 33.2-929. Plans for relocation of highways in connection with municipal water supply projects

If there is a final approval of the abandonment of the highway by the governing body of the county or by the court, the city or town shall, solely at its own expense, submit to the Commissioner of Highways plans and specifications for a proposed relocation of the highway, containing such information and facts as a location, elevations, and other matters the Commissioner of Highways may require. The Commissioner of Highways shall have the power to change, alter, and amend the plans in order to conform to the views of the Commissioner of Highways as to the location, width, and type of construction of such highway to be built on the new location, provided that the new highway is located such that it will not be flooded by the water to be impounded, and provided further that the Commissioner of Highways may not require a more expensive type or character of highway than the one to be abandoned. The Commissioner of Highways shall approve such plans and specifications either as proposed by the city or town or as amended by the Commissioner of Highways.

Code 1950, § 33-84; 1970, c. 322, § 33.1-170; 2014, c. 805.



§ 33.2-930. Acquisition of lands for relocation

Upon the approval of plans and specifications by the Commissioner of Highways, the city or town shall, solely at its own expense and in the name of the Commonwealth, acquire either by purchase or condemnation the right-of-way necessary to construct the highway on the new location as shown by the plans approved by the Commissioner of Highways. In the event of condemnation, the proceedings shall be instituted in the name of the city or town and shall conform to the proceedings that would be applicable if they had been instituted by the Commissioner of Highways. However, when the award has been paid, the title to the lands acquired in the proceedings shall vest in the Commonwealth in the same manner as if the Commissioner of Highways had instituted and conducted the proceedings and had paid the award.

Code 1950, § 33-85; 1970, c. 322, § 33.1-171; 2014, c. 805.



§ 33.2-931. Costs of relocation

The city or town shall pay out of its own funds all costs incident to all surveys, plans, specifications, blueprints, or other matters relating to the relocation of the highway and the entire cost of acquiring, by purchase or by condemnation, the right-of-way.

Code 1950, § 33-86; 1970, c. 322, § 33.1-172; 2014, c. 805.



§ 33.2-932. Construction of relocated highway

Upon the acquisition of a right-of-way as provided in this article, the city or town shall grade such right-of-way and construct the highway required, in accordance with the plans and specifications approved by the Commissioner of Highways.

Code 1950, § 33-87; 1970, c. 322, § 33.1-173; 2014, c. 805.



§ 33.2-933. Approval or disapproval of construction

When a highway is completed, the city or town shall notify the Commissioner of Highways, who shall promptly cause an inspection to be made by the Department. If the Department approves the highway construction, the Commissioner of Highways shall notify the city or town in writing of such fact. If the Department disapproves the highway construction, it shall notify the city or town, specifying the Department's objections and recommendations for remedying or removing them, and the city or town shall promptly carry out such recommendations.

Code 1950, § 33-88; 1970, c. 322, § 33.1-174; 2014, c. 805.



§ 33.2-934. New highway part of secondary state highway system; former highway to vest in city or town

When the city or town has been notified by the Commissioner of Highways of final approval of the construction of the highway, such highway shall immediately become a part of the secondary state highway system, and the public shall be vested with the same rights of travel on such highway as it possesses with respect to the other highways in the system. The part of the highway that it is proposed to flood shall be deemed to be abandoned, and all public rights therein shall vest in the city or town.

Code 1950, § 33-89; 1970, c. 322, § 33.1-175; 2014, c. 805.



§ 33.2-1000. Definitions

As used in this article, unless the context requires a different meaning:

"Certificate" means an instrument that, when recorded in the office of the clerk of the circuit court wherein condemnation proceedings are pending or are to be instituted by the Commissioner of Highways, terminates the interest or estate of the owner of the property described therein and vests defeasible title to such property or interest or estate of the owner in the Commonwealth. "Certificate" includes a certificate of deposit and a certificate of take.

"Certificate of deposit" means a certificate issued by the Commissioner of Highways and countersigned by the State Treasurer, stating that any sum or sums designated therein shall be paid pursuant to the order of the court, and filed by the Commissioner of Highways with the court wherein condemnation proceedings are pending or are to be instituted in lieu of the payment of funds into court, as provided in subdivision A 2 of § 33.2-1019.

"Certificate of take" means a certificate recorded by the Commissioner of Highways with the court wherein condemnation proceedings are pending or are to be instituted, in connection with which the Commissioner of Highways has deposited funds with the court as provided in subdivision A 1 of § 33.2-1019.

"Owner" means any person owning land, buildings, structures, or improvements upon land where such ownership is of record in the land records of the clerk's office of the circuit court of the city or county where the property is located. "Owner" does not include trustees or beneficiaries under a deed of trust, any person with a security interest in the property, or any person with a judgment or lien against the property. In proceedings instituted by the Commissioner of Highways under Title 25.1 or this title, "owner" includes persons owning structures or improvements for which an outdoor advertising permit has been issued by the Commissioner of Highways pursuant to § 33.2-1208. This definition of owner shall not alter in any way the valuation of such land, buildings, structures, or improvements under existing law.

"Public highway" means a highway, road, or street. When applicable, "public highway" includes a bridge, ferry, causeway, landing, or wharf.

2014, c. 805.



§ 33.2-1001. Power to acquire lands, etc.; conveyance to municipality after acquisition; property owners to be informed and briefed

A. The Commissioner of Highways is vested with the power to acquire by purchase, gift, or power of eminent domain such lands, structures, rights-of-way, franchises, easements, and other interest in lands, including lands under water and riparian rights, of any person, association, partnership, corporation, or municipality or political subdivision, deemed necessary for the construction, reconstruction, alteration, maintenance, and repair of the public highways of the Commonwealth and for these purposes and all other purposes incidental thereto may condemn property in fee simple and rights-of-way of such width and on such routes and grades and locations as the Commissioner of Highways may deem requisite and suitable, including locations for permanent, temporary, continuous, periodical, or future use and rights or easements incidental thereto and lands, quarries, and locations, with rights of ingress and egress, containing gravel, clay, sand, stone, rock, timber, and any other road materials deemed useful or necessary in carrying out the purposes of this subsection.

B. The Commissioner of Highways is authorized to exercise the power provided under subsection A within municipalities on projects that are constructed with state or federal participation if requested by the municipality concerned. Whenever the Commissioner of Highways has acquired property pursuant to a request of the municipality, he shall convey the title so acquired to the municipality, except that rights-of-way or easements acquired for the relocation of a railroad, public utility company, or public service corporation or company, another political subdivision, or a cable television company in connection with such projects shall be conveyed to that entity in accordance with § 33.2-1014. The authority for such conveyance shall apply to acquisitions made by the Commissioner of Highways pursuant to previous requests as well as any subsequent request.

C. Any offer by the Commissioner of Highways to a property owner with respect to payment of compensation for the prospective taking of property and damage to property not taken incident to the purposes of this section shall separately state (i) the property to be taken and the amount of compensation offered therefor and (ii) the nature of the prospective damage or damages and the amount of compensation offered for each such prospective damage. The amount of the offer shall not be less than the amount of the approved appraisal of the fair market value of such property, in accordance with the provisions of § 25.1-417, or the current assessed value of such property for real estate tax purposes, unless the property has physically changed in a material and substantial way since the current assessment date such that the real estate tax assessment no longer represents a fair valuation of the property, when the entire parcel for which the assessment is made is to be acquired, whichever is greater. Any such appraisal used by the Commissioner of Highways as the basis for an offer shall be prepared by a real estate appraiser licensed in accordance with Chapter 20.1 (§ 54.1-2009 et seq.) of Title 54.1.

D. The Commissioner of Highways shall also provide to a property owner a copy of any report of status of title prepared in connection with such acquisition if prepared pursuant to subsection D of § 25.1-204.

E. In negotiating with a property owner with respect to payment for prospective damage to property not taken incident to the purposes of this section, the Commissioner of Highways shall ensure that such property owner or his authorized representative is properly informed as to the type and amount of foreseeable damage or enhancement. Adequate briefing includes (i) the giving of plats and profiles of the project, showing cuts and fills, together with elevations and grades and (ii) explanation, in lay terms, of all proposed changes in profile, elevation, and grade of the highway and entrances, including the elevations of proposed pavement and shoulders, both center and edges, with relation to the present pavement and approximate grade of entrances to the property.

F. Any option or deed executed by the property owner shall contain a statement that the plans as they affect his property have been fully explained. However, the requirements of this section with respect to information and briefing and the acknowledgment thereof in options and deeds shall in no way be construed to affect the validity of any conveyance, to create any right to compensation, or to limit the authority of the Commissioner of Highways to reasonably control the use of public highways so as to promote the public health, safety, and welfare.

G. Nothing in this section shall make evidence of tax assessments admissible as proof of value in an eminent domain proceeding.

Code 1950, § 33-57; 1956, c. 152; 1966, c. 65; 1968, c. 700; 1970, c. 322, § 33.1-89; 1976, c. 430; 1993, c. 67; 1999, c. 88; 2000, c. 1029; 2002, c. 878; 2003, c. 940; 2013, c. 764; 2014, c. 805.



§ 33.2-1002. Limitation on power of eminent domain

No property that is within an agricultural and forestal district as provided by the Agricultural and Forestal Districts Act (§ 15.2-4300 et seq.) shall be condemned by the Commissioner of Highways except in accordance with § 15.2-4313.

1977, c. 681, § 33.1-89.1; 2014, c. 805.



§ 33.2-1003. Additional power to acquire lands

The Commissioner of Highways may use the powers granted in this title to acquire needed property interests for purposes set out in Article 5 (§ 33.2-281 et seq.) of Chapter 2.

1992, c. 167, § 33.1-89.2; 2014, c. 805.



§ 33.2-1004. Plans for acquisition of rights-of-way

Subject to compliance with applicable federal regulations, the Commissioner of Highways shall establish a plan for identification and acquisition of rights-of-way that may be needed within the corridors designated on the Statewide Transportation Plan.

2013, cc. 585, 646, § 33.1-89.3; 2014, c. 805.



§ 33.2-1005. Acquisition of real property that may be needed for transportation projects; sale of certain real property

A. When the Commissioner of Highways determines that any real property will be required in connection with the construction of a transportation project, or project as defined in § 33.2-1700, within a period not exceeding 12 years for the Interstate System or 10 years for any other highway system or transportation project from the time of such determination, and that it would be advantageous to the Commonwealth to acquire such real property, he may proceed to do so. The Commissioner of Highways may lease any real property so acquired to the owner from whom such real property is acquired, if requested by him, and, if not so requested, to another person upon such terms and conditions as in the judgment of the Commissioner of Highways may be in the public interest. If the transportation project contemplated, or project as defined in § 33.2-1700, has not been let to contract or construction has not commenced within a period of 20 years from the date of the acquisition of such property, and a need for the use of such property has not been determined for any alternative transportation project, then upon written demand of the owner, or his heirs or assigns, that is received (i) within 90 days from the expiration of such 20-year period or such extension as provided for in this section or (ii) within 30 days from publication of a notice of the intent of the Commissioner of Highways to dispose of such property in a newspaper of general circulation in the political subdivision in which the property is located and the Commissioner of Highways shall notify to the extent practical, the last known owner of said property by certified mail, that such property shall be reconveyed by the Commonwealth to such owner, or his heirs or assigns, upon repayment of the original purchase price, without interest. If the reconveyance is not concluded within six months from receipt by the Commissioner of Highways of a written demand, the reconveyance opportunity shall lapse. However, the 20-year limit established by this section within which the Department must let to contract or begin construction in order to avoid reconveyance shall be extended by the number of days of delay caused by litigation involving the project or by the failure of the Commonwealth to receive anticipated federal funds for such project. The 20-year limit may also be extended in those instances in which a project is included in the Six-Year Improvement Program of the Board or the Six-Year Improvement Program for secondary highways prepared by the county boards of supervisors and in which steps have been taken to move forward. No such reconveyance shall be required for rights-of-way acquired for future transportation improvements at the request of local governing bodies or for rights-of-way acquired for state construction designed to provide future additional lanes or other enhancements to existing transportation facilities.

B. If any real property acquired under this article for use in connection with a transportation project is subsequently offered for sale by the Department and such property is suitable for independent development, the Department shall offer the property for sale at fair market value to the owner from whom it was acquired before such property is offered for sale to any other person. The Commissioner of Highways shall notify, to the extent practicable, the last known owner of such property by certified mail, and the owner shall have 30 days from the date of such notice to advise the Commissioner of Highways of his interest in purchasing the property. If the purchase of the property by the owner from whom it was acquired is not concluded within six months from receipt by the Commissioner of Highways of a written notice, the purchase opportunity shall lapse. The provisions of this subsection shall apply only to property to which the provisions of subsection A do not apply.

C. Subsection B shall not apply to Department projects carried out in cooperation with the United States Army Corps of Engineers as part of a nonstructural flood control project. If property acquired by the Commonwealth under this article in connection with a project is no longer needed by the Commonwealth for such project, such property shall be conveyed to the locality in which such project is located and used in connection with the redevelopment. If such property is not used for economic development, then the property shall revert to the Commonwealth and may be used for any purposes deemed appropriate, including resale.

Code 1950, § 33-57.1; 1958, c. 345; 1964, c. 261; 1970, cc. 110, 322, § 33.1-90; 1972, c. 396; 1973, c. 430; 1983, c. 146; 1988, c. 80; 1992, c. 108; 1997, c. 93; 1998, c. 426; 2000, c. 998; 2014, c. 805.



§ 33.2-1006. Reconveyance where property deemed suitable for mass transit purposes

If any real property that, under the provisions of § 33.2-1005, is or may become eligible for reconveyance is deemed suitable for the mass transit purposes of a public agency, authority, instrumentality, or public service corporation or company, and such entity has submitted tentative plans to the Commissioner of Highways for a mass transit facility utilizing such real property, or portions thereof, and, prior to the eligibility of that real property for reconveyance under this article, the Commissioner of Highways has approved the use of such real property for mass transit purposes, such real estate shall not be eligible for reconveyance under those sections. Upon the formulation of final plans for the facility, the Commissioner of Highways is authorized to enter into an agreement with any such entity for the conveyance of the property to such entity. Any property or portions thereof not necessary for the mass transit facility shall become eligible for reconveyance under the provisions of § 33.2-1005 upon a determination of the final plans for the facility. Such agreement shall provide for the payment to the Commonwealth of an amount equal to that expended by the Commonwealth in the acquisition of such real property, including proportionate administrative costs and costs under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended. Upon payment of the agreed consideration, the Commissioner of Highways shall convey the specified property to the facility. However, if construction of such planned facilities is not commenced within 10 years from the date of the agreement between the transit agency and the Commissioner of Highways, the persons who would otherwise have been authorized to petition for reconveyance under § 33.2-1005 or their heirs or assigns may seek reconveyance under the same procedures and on the same basis as established in § 33.2-1005.

This section shall not compel the Commissioner of Highways to convey any such property to such entities in contravention of any federal law or regulation affecting the disposition of real property acquired for highway purposes when such property is no longer needed for such purposes when such property has been acquired with federal funding participation.

1976, c. 724, § 33.1-90.2; 1992, c. 108; 2014, c. 805.



§ 33.2-1007. Authority to acquire entire tract of land, or parcel thereof, when only part to be utilized for highway purposes

In acquiring rights-of-way for highway construction, reconstruction, or improvement, and lands incidental to such construction, reconstruction, or improvement, the Commissioner of Highways is authorized and empowered, whenever a portion of a tract of land is to be utilized for right-of-way or a purpose incidental to the construction, reconstruction, or improvement of a public highway, to acquire by purchase, gift, or the exercise of the power of eminent domain the entire tract of land or any part thereof whenever (i) the remainder of such tract or part thereof can no longer be utilized for the purpose for which the entire tract is then being utilized; (ii) a portion of a building is to be taken; (iii) the cost of removal or relocation of the buildings or other improvements on the remaining portion necessitated by the taking would exceed the cost of destroying such buildings or other improvements; (iv) the highway project will leave the remaining portions without a means of access to a public highway; or (v) in the judgment of the Commissioner of Highways the resulting damages to the remainder of such tract or part thereof lying outside the proposed right-of-way, or the area being acquired for a purpose incidental to the construction, reconstruction, or improvement of a public highway, will approximate or equal the fair market value of such remaining lands. However, the Commissioner of Highways shall not acquire the remainder of such tracts by purchase where the remaining portion is in excess of 10 acres or by condemnation where the remaining portion is in excess of two acres. Nothing contained in this section shall be construed as preventing the Commissioner of Highways from complying, where applicable, with the provisions of § 25.1-417.

Code 1950, § 33-117.2; 1960, c. 546; 1964, c. 262; 1970, c. 322, § 33.1-91; 1973, c. 166; 2003, c. 940; 2014, c. 805.



§ 33.2-1008. Authority to acquire land to replace parkland; applicability

For the purposes of this section, "parkland" only includes parks and recreational areas under the jurisdiction of state agencies or local governing bodies. Notwithstanding any contrary provision of this title, the Commissioner of Highways may acquire by gift or purchase any property without a permanent residential structure, or an interest in property, needed to replace parkland that is acquired for the improvement, maintenance, construction, or reconstruction of highways. Land acquired to replace parkland shall be abutting or appurtenant to the property of rights-of-way acquired for the improvement, maintenance, construction, or reconstruction of highways. Before exercising the authority granted by this section, the Commissioner of Highways shall notify the local governing body or state agency having jurisdiction over the parkland and shall obtain the concurrence of the local governing body or state agency that replacement parklands should be acquired and conveyed to the local governing body or state agency in exchange for the parkland needed for the improvement, maintenance, construction, or reconstruction of the highway.

The provisions of this section shall apply only in Albemarle County and the City of Charlottesville.

2000, c. 310, § 33.1-91.1; 2014, c. 805.



§ 33.2-1009. Acquisition of residue parcels declared to be in public interest

The acquisition of such residue parcels in addition to the lands necessary for the immediate use for highway rights-of-way or purposes incidental to the construction, reconstruction, or improvement of public highways is hereby declared to be in the public interest and constitutes a public use as the term public uses is used in Article I, Section 11 of the Constitution of Virginia.

Code 1950, § 33-117.3; 1960, c. 546; 1964, c. 262; 1970, c. 322, § 33.1-92; 1971, Ex. Sess., c. 1; 2014, c. 805.



§ 33.2-1010. Use and disposition of residue parcels of land

The Commissioner of Highways may lease, sell, or exchange such residue parcels of land upon such terms and conditions as in the judgment of the Commissioner of Highways may be in the public interest, provided, however, that the Commissioner of Highways shall not use such parcels for any commercial purpose. The Commissioner of Highways may lease, sell, or exchange such residue parcels of land as may have been acquired under the provisions of the Transportation Development and Revenue Bond Act (§ 33.2-1700 et seq.), upon such terms and conditions as in the judgment of the Commissioner of Highways may be in the public interest. The Commissioner of Highways may lease such parcels of land as may have been acquired under the provisions of § 33.2-1005 in the event the former owner fails to make the request authorized under § 33.2-1005 to persons other than the former owner, upon such terms and conditions as in the judgment of the Commissioner of Highways may be in the public interest. The provisions of Articles 1 (§ 33.2-900 et seq.) and 2 (§ 33.2-908 et seq.) of Chapter 9 shall not be construed to apply to the disposition of land authorized in this section.

Code 1950, § 33-117.4; 1960, c. 546; 1970, c. 322, § 33.1-93; 2014, c. 805.



§ 33.2-1011. Right to enter on land to ascertain its suitability for highway and other transportation purposes; damage resulting from such entry

A. The Commissioner of Highways, through his duly authorized officers, agents, or employees, may enter upon any land in the Commonwealth for the purposes of making examination and survey thereof, including photographing; testing, including soil borings or testing for contamination; making appraisals; and taking such actions as may be necessary or desirable to determine its suitability for highway and other transportation purposes or for any other purpose incidental thereto. Such officers, agents, or servants shall exercise care to protect any improvements, growing crops, or timber in making such examination or survey.

B. Notice shall be sent to the owner by mail, at the address recorded in the tax records, not less than 15 days prior to the first date of the proposed entry. Notice of intent to enter shall be deemed made on the date of mailing.

C. The notice shall include the anticipated date such entry is proposed to be made and the purpose of such entry. Any entry authorized by this section shall be for the purposes of making examination and survey thereof, including photographing; testing, including soil borings or testing for contamination; making appraisals; and taking such other actions as may be necessary or desirable to determine the suitability of such property for highway and transportation purposes, and shall not be deemed a trespass.

D. Notwithstanding the provisions in subsections A and B, nothing shall preclude entry prior to the anticipated date of entry specified in the notice if the property owner or his designated representative agrees to or requests a date of entry prior to the date of entry specified in the notice.

E. The Commissioner of Highways, through his duly authorized officers, agents, or servants, shall make reimbursement for any actual damages to real or personal property resulting from entry upon the property. In any action filed under this section, the court may award the owner his reasonable attorney fees, court costs, and fees for no more than three expert witnesses testifying at trial if (i) the court finds that the Commissioner of Highways maliciously, willfully, or recklessly damaged the owner's property and (ii) the court awards the owner actual damages in an amount 30 percent or more greater than the final written offer of the Commissioner of Highways made no later than 30 days after the filing of an answer in circuit court or the return date in general district court. A proceeding under this subsection shall not preclude the owner from pursuing any additional remedies available to the landowner.

Code 1950, § 33-57.2; 1960, c. 491; 1970, c. 322, § 33.1-94; 2007, c. 755; 2011, c. 60; 2014, c. 805.



§ 33.2-1012. Limitations in Title 25.1 not applicable to Commissioner of Highways

Except as to procedure, the Commissioner of Highways shall not be subject to any limitations in Title 25.1 in exercising the power of eminent domain pursuant to this title.

Code 1950, § 33-57.3; 1964, Ex. Sess., c. 23; 1970, c. 322, § 33.1-95; 1972, c. 765; 2003, c. 940; 2014, c. 805.



§ 33.2-1013. Notice of exercise of eminent domain power; evidence of value

A. As used in this section:

"Fair market value" means the price that the real property would bring if it were offered for sale by one who wanted to sell, but was under no necessity, and was bought by one who wanted to buy, but was under no necessity.

"Owner" means any person owning an estate or interest in buildings, structures, or other improvements on real property, which estate or interest is recorded in the official records of the circuit court where the property is located, or improvements for which a permit has been issued by the Commissioner of Highways pursuant to § 33.2-1208. "Owner" does not include trustees or beneficiaries under a deed of trust or any person owning only a security interest in the real property.

B. Notwithstanding anything to the contrary contained in this chapter or in Chapter 2 (§ 25.1-200 et seq.) of Title 25.1:

1. The Commissioner of Highways shall notify every owner, as defined in this section, of a building, structure, or other improvement if the Commissioner of Highways intends to exercise the power of eminent domain in a manner that would result in a taking of the building, structure, or other improvement.

2. The owner of any such building, structure, or other improvement may present evidence of the fair market value of such building, structure, or other improvement in the proceedings described in § 25.1-233, provided such owner has filed a petition for intervention pursuant to § 25.1-218.

3. If the owner of such building, structure, or improvement is different from the owner of the underlying land, then such owner shall not be allowed to proffer any evidence of value that the owner of the underlying land would not be permitted to proffer if the building, structure, or improvement were owned by the owner of the underlying land; and

4. The provisions of this section shall not apply to condemnation proceedings in which the petition for condemnation was filed prior to July 1, 2000.

2000, cc. 822, 843, § 33.1-95.1; 2003, c. 940; 2014, c. 805.



§ 33.2-1014. Acquisition of interests for exchange with railroad, public utility company, public service corporation or company, political subdivision, or cable television company; relocation of poles, lines, etc

Whenever any railroad, public utility company, public service corporation or company, political subdivision, or cable television company owns or occupies any privately owned land either under a claim of right or with the apparent acquiescence of the private landowner which the Commissioner of Highways deems necessary and intends to acquire for any highway project, and such land owned or occupied by the railroad, public utility company, public service corporation or company, political subdivision, or cable television company is devoted to a public use, the Commissioner of Highways may acquire by gift, purchase, or by the exercise of the power of eminent domain additional land or easement, right-of-way, or interest in land adjacent to or approximately adjacent to such land needed and proposed to be acquired for such highway project and may then convey the same to the railroad, public utility company, public service corporation or company, political subdivision, or cable television company for use by it in lieu of the land theretofore owned or occupied by it but needed by the Commissioner of Highways for such highway project. The condemnation of such land, easement, right-of-way, or other interest in land to be conveyed to any railroad, public utility company, public service corporation or company, political subdivision, or cable television company shall be governed by the procedure prescribed by this article and may be carried out at the same time if against the same property owner and if against the same landowner or in the same proceedings in which land is condemned for highway purposes. The Commissioner of Highways may, under the same procedure and conditions prescribed by this article, with respect to property needed for highway purposes, enter upon and take possession of such property to be conveyed to any railroad, public utility company, public service corporation or company, political subdivision, or cable television company in the manner provided in §§ 33.2-1018 through 33.2-1027 and proceed with the relocation of the installations of the railroad or public utility company in order that the construction of the highway project may be carried out without delay.

After the acquisition of the land owned or occupied by railroads, public utility companies, public service corporations or companies, political subdivisions, or cable television companies and the acquisition of the additional land, easement, right-of-way, or other interest in land for such railroads, utility companies, public service corporations or companies, political subdivisions, or cable television companies as provided in this section, in the event the poles, lines, or other facilities are not removed by such railroads or utility companies within 60 days from the date of the taking by the Commissioner of Highways, the Commissioner of Highways is vested with the power to remove and relocate such facilities at his own cost.

Any conveyance previously made by the Commissioner of Highways in exchange for land that was needed for a highway project is hereby declared to be valid and effective in all respects.

Code 1950, § 33-58; 1960, c. 491; 1968, c. 227; 1970, c. 322, § 33.1-96; 1976, c. 380; 1990, c. 242; 2014, c. 805.



§ 33.2-1015. Acquisition of land in median of highways for public mass transit; disposition of such property

When acquiring land for the construction of highways with divided roadways, the Commissioner of Highways may, if he deems it necessary and appropriate, also acquire by gift, purchase, or by the exercise of the power of eminent domain as vested in him by § 33.2-1001, in addition to the land necessary for such highways, sufficient land in the median for use for public mass transit and may convey or otherwise make available the same to a public agency or authority or public service corporation or public service company for the construction and operation thereon of public facilities for mass transit.

Such additional land shall be acquired only after an agreement has been made between the Commissioner of Highways and a public agency or authority or public service corporation or public service company whereby such agency, authority, corporation, or company has agreed to pay the cost of the additional land acquired and all expense incidental to its acquisition.

The condemnation of such land to be conveyed for use for public mass transit shall be governed by the procedure prescribed by this article and may be carried out at the same time if against the same property owner and if against the same landowner or in the same proceedings in which land is condemned for highway purposes. The Commissioner of Highways may, under the same procedure and conditions prescribed by this article with respect to property needed for highway purposes, enter upon and take possession of such property to be conveyed to a public agency or authority or public service corporation or public service company in the manner provided in §§ 33.2-1018 through 33.2-1027.

The Board is authorized and directed with the consent of the Federal Highway Administration to permit the Washington Metropolitan Area Transit Authority to commence construction of rapid transit and ancillary facilities within the proposed median of Interstate 66 between Glebe Road in Arlington County and Nutley Road in Fairfax County, provided that (i) construction of rapid transit shall conform with highway plans and that construction procedures shall be reviewed and approved by the Commissioner of Highways and (ii) prior to construction of rapid transit, a mutually satisfactory allocation of cost shall be agreed to by the Washington Metropolitan Area Transit Authority, the Board, and the Federal Highway Administration.

Code 1950, § 33-58.1; 1962, c. 303; 1970, c. 322, § 33.1-97; 1973, c. 508; 2014, c. 805.



§ 33.2-1016. Procedure in general; suits in name of Commissioner of Highways; survival; validation of suits; notice of filing

A. Proceedings for condemnation under this article shall be instituted and conducted in accordance with the procedures provided in Chapter 2 (§ 25.1-200 et seq.) of Title 25.1, except that the provisions of §§ 33.2-1018 through 33.2-1029 shall be applicable to such proceedings.

B. All suits shall be instituted and conducted in the name of the Commissioner of Highways as petitioner without naming the individual who may be such Commissioner of Highways or acting Commissioner of Highways. In the event of the death, removal, retirement, or resignation of the Commissioner of Highways or acting Commissioner of Highways, the suit shall automatically survive to a successor Commissioner of Highways or acting Commissioner of Highways. All suits heretofore filed in accordance with the provisions of this section are hereby ratified, validated, and confirmed.

C. In addition to any other notices required to be served pursuant to this section, in any proceeding instituted by the Commissioner of Highways under this title, a copy of the notice of the filing of the petition also shall be served, in the same manner as such notice is served upon owners, upon any person owning structures or improvements for which an outdoor advertising permit has been issued by the Commissioner of Highways pursuant to § 33.2-1208.

Code 1950, § 33-59; 1960, c. 491; 1964, c. 383; 1970, c. 322, § 33.1-98; 1972, c. 765; 2003, c. 940; 2014, c. 805.



§ 33.2-1017. Taking highway materials from streams, rivers, and watercourses

Whenever the Commissioner of Highways determines that it is necessary or desirable to remove materials from the streams, rivers, or watercourses for use on public highways, he shall submit to the Marine Resources Commission his plan for the removal and all conditions relating thereto for its review and concurrence. After receiving the concurrence of the Marine Resources Commission, the Commissioner of Highways may take for use on the public highways in the Commonwealth sand, gravel, rock, and any other materials deemed by him suitable for road purposes from the streams, rivers, and watercourses, title to the bed of which is in the Commonwealth, and in addition to the power of eminent domain already vested in him may acquire by condemnation all property, rights, and easements necessary to enable him to obtain and make use of such materials. All such proceedings shall be governed by the provisions of law governing the exercise by the Commissioner of Highways of the power of eminent domain for state highway purposes.

Code 1950, § 33-69; 1968, c. 659; 1970, c. 322, § 33.1-117; 2014, c. 805.



§ 33.2-1018. Authority to take possession and title to property before or during condemnation; purpose and intent of provisions

In addition to the exercise of the power of eminent domain prior to the entry upon land being condemned, as provided in this article, the Commissioner of Highways is authorized to acquire title and to enter upon and take possession of such property and rights-of-way, for the purposes set out in § 33.2-1001, as the Commissioner of Highways may deem necessary, and proceed with the construction of such highway, such taking to be made pursuant to §§ 33.2-1019 through 33.2-1029.

It is the intention of this article to provide that such property and rights-of-way may, in the discretion of the Commissioner of Highways, be condemned during or after the construction of the highway, as well as prior thereto, and to direct the fund out of which the judgment of the court in condemnation proceedings shall be paid, and to provide that in all other respects the provisions of this article shall apply, whether the property and rights-of-way are condemned before, during, or after the construction of the highway. However, the authorities constructing such highway under the authority of this article shall use diligence to protect growing crops and pastures and to prevent damage to any property not taken. So far as possible all rights-of-way shall be acquired or contracted for before any condemnation is resorted to.

Code 1950, § 33-70.1; 1958, c. 581; 1970, c. 322, § 33.1-119; 2014, c. 805.



§ 33.2-1019. Payments into court or filing certificate of deposit before entering upon land

A. Before entering upon or taking possession of land pursuant to § 33.2-1018, the Commissioner of Highways shall either:

1. Pay into the court wherein condemnation proceedings are pending or are to be instituted such sum as is required by subsection B; or

2. File with the court wherein condemnation proceedings are pending or are to be instituted a certificate of deposit issued by the Commissioner of Highways for such sum as is required by subsection B, which shall be deemed and held for the purpose of this chapter to be payment into the custody of such court.

B. The amount to be paid into the court as provided in subdivision A 1 or represented by a certificate of deposit as provided in subdivision A 2 shall be the amount that the Commissioner of Highways estimates to be the fair value of the land taken, or interest therein sought, and damage done, which estimate shall be based on a bona fide appraisal if required by § 25.1-417; however, such estimate shall not be less than the current assessed value of the land for real estate tax purposes, unless the property has physically changed in a material and substantial way since the current assessment date such that the real estate tax assessment no longer represents a fair valuation of the property, when the entire parcel for which the assessment has been made is to be acquired.

C. If the Commissioner of Highways makes a payment into court as provided in subdivision A 1, the court shall also record a certificate of take pursuant to § 33.2-1021.

D. Payment against a certificate of deposit, when ordered by the court named therein, shall be paid by the Commissioner of Highways.

E. The Commissioner of Highways shall not be permitted to force relocation on improved owner-occupied property until the owner is permitted to withdraw the funds represented by the certificate filed with the court. However, if the owner refuses to withdraw the funds represented by the certificate filed with the court or if the Commissioner of Highways reasonably believes that the owner does not possess clear title to the property being taken, that ownership of the property is disputed, or that certain owners cannot be located, the Commissioner of Highways may petition the court to establish that the owner does not possess clear title, that the ownership of the property is in dispute, that certain owners cannot be located, or that the owner has refused to withdraw the funds represented by the certificate filed with the court, and request that the Commissioner of Highways be given authority to force relocation.

F. Nothing in this section shall make evidence of tax assessments admissible as proof of value in an eminent domain proceeding.

Code 1950, § 33-70.2; 1958, c. 581; 1970, cc. 322, 684, § 33.1-120; 2003, c. 940; 2004, c. 803; 2013, c. 764; 2014, c. 805.



§ 33.2-1020. Payment of certificates of deposit; notice to owner

A. A certificate of deposit shall be deemed and held for the purpose of this article to be payment into the custody of such court. Payment against any certificate of deposit so issued and countersigned, when ordered by the court named therein, shall be paid by the State Treasurer on warrants of the Comptroller, issued on vouchers signed by the Commissioner of Highways.

B. A duplicate of each certificate of deposit so issued and countersigned shall be kept as a record in the office of the Commissioner of Highways and a copy thereof shall be filed with the State Treasurer.

C. The Commissioner of Highways shall give notice to the owner or tenant of the freehold by registered mail, if known, that a certificate of deposit will be filed.

Code 1950, § 33-70.3; 1958, c. 581; 1970, c. 322, § 33.1-121; 2003, c. 940; 2014, c. 805.



§ 33.2-1021. Recordation of certificates; transfer of title or interest; land situated in two or more counties or cities

The certificate of the Commissioner of Highways shall be recorded in the clerk's office of the court where deeds are recorded. Upon such recordation, the interest or estate of the owner of such property shall terminate and the title to such property or interest or estate of the owner shall be vested in the Commonwealth. Such owner shall have such interest or estate in the funds held on deposit by virtue of the certificate as he had in the property taken or damaged, and all liens by deed of trust, judgment, or otherwise upon such property or estate or interest shall be transferred to such funds. The title in the Commonwealth shall be defeasible until the reaching of an agreement between the Commissioner of Highways and such owner, as provided in § 33.2-1027, or the compensation determined by condemnation proceedings as provided in §§ 33.2-1022 through 33.2-1028.

If the land affected by the certificate is situated in two or more counties or cities, the clerk of the court wherein the certificate is recorded shall certify a copy of such certificate to the clerk of the court of the counties or cities in which any portion of the land lies, who shall record the same in his deed book and index it in the name of the person who had the land before and also in the name of the Commonwealth.

Code 1950, § 33-70.4; 1958, c. 581; 1970, c. 322, § 33.1-122; 2014, c. 805.



§ 33.2-1022. Certificates to describe land and list owner

The certificate shall set forth the description of the land or interest therein being taken or damaged and, if known, the owner.

Code 1950, § 33-70.5; 1958, c. 581; 1970, c. 322, § 33.1-123; 2014, c. 805.



§ 33.2-1023. Proceedings for distribution of funds; effect of acceptance of payments; evidence as to amount of deposit or certificate

A. Any person or persons shown by a certificate to be entitled thereto may petition the court for the distribution of all or any part of the funds deposited with the court pursuant to subdivision A 1 of § 33.2-1019 or represented by a certificate of deposit filed pursuant to subdivision A 2 of § 33.2-1019.

B. A copy of such petition shall be served on the Commissioner of Highways, his deputy, or any attorney authorized to accept service with a notice, returnable to the court or judge not less than 21 days after such service, to show cause, if any, why such amount should not be distributed in accordance with the prayers of the petition.

C. If the Commissioner of Highways does not, on or before the return day of the petition, show such cause, and if the record in the proceeding does not disclose any denial or dispute with respect thereto, the court shall enter an order directing the distribution of such amount in accordance with the prayers of the petition. However, in the case of a nonresident petitioner the court may require a bond before ordering the distribution.

D. If funds have been deposited with the court pursuant to subdivision A 1 of § 33.2-1019, any interest that has accrued on the funds shall be payable to the person or persons entitled to receive such funds.

E. If funds are not then on deposit with the court but are represented by a certificate of deposit filed pursuant to subdivision A 2 of § 33.2-1019, a certified copy of such order shall forthwith be sent to the Commissioner of Highways by the clerk. It shall be the duty of the Commissioner of Highways to deposit such funds with the court within 21 days of the date of such order.

F. Interest shall be payable on funds represented by a certificate of deposit from the date of filing of the certificate of deposit until the funds are paid into court at the rate of interest established pursuant to § 6621(a)(2) of the Internal Revenue Code of 1954, as amended, for the month in which the order pursuant to this section is entered. However, interest shall not accrue if an injunction is filed against the Department that enjoins the taking of the property described in the certificate.

G. If the Commissioner of Highways shows such cause, or if the record in the proceeding discloses any denial or dispute as to the persons entitled to such distribution or to any interest or share therein, the court shall direct such proceedings as are provided by § 25.1-240 for the distribution of awards.

H. However, the acceptance of such payment shall not limit the amount to be allowed by a commissioner in a condemnation proceeding, nor limit the rights of any party or parties to the proceeding to appeal from any decision therein; nor shall any party to such proceeding be entitled to introduce evidence of any amount deposited with the court or represented by a certificate, nor of any amount that has been accepted by any party entitled thereto pursuant to this section.

Code 1950, § 33-70.6; 1958, c. 581; 1964, c. 487; 1968, c. 232; 1970, c. 322, § 33.1-124; 1972, c. 765; 1985, c. 594; 1987, c. 641; 1994, c. 584; 2003, cc. 19, 47, 940; 2014, c. 805.



§ 33.2-1024. Reformation, alteration, revision, amendment, or invalidation of certificate

Upon the recordation of such certificate, no reformation, alteration, revision, amendment, or invalidation shall be made for any purpose without the prior consent of the court wherein such certificate is recorded. The court shall have jurisdiction to reform, alter, revise, amend, or invalidate in whole or in part any certificate; to correct mistakes in the description of the property affected by such certificate; to correct the name of the owner in the certificate; to correct any other error that may exist with respect to such certificate; or for any other purpose. A petition filed by the Commissioner of Highways with the court setting forth any error made in such certificate, or the necessity of any change therein, shall be deemed sufficient basis for the reformation, alteration, revision, amendment, or invalidation in whole or in part of such certificate. The court may enter an order permitting the reformation, alteration, revision, amendment, or invalidation in whole or in part, and such order, together with any revised certificate that may be necessary, shall be recorded in the current deed book. The filing of any certificate pursuant to the provisions of this section shall not alter the date of taking as established by the filing of the original certificate pursuant to § 33.2-1021 as to any land that is included in the amended certificate, and no such amended certificate shall include any land not in the original certificate. Nothing in this section shall be construed to prohibit or preclude any person damaged thereby from showing in the proper proceeding the damage suffered by reason of such mistake or the invalidation of a certificate of deposit as provided in this section.

Code 1950, § 33-70.7; 1958, c. 581; 1968, c. 313; 1970, c. 322, § 33.1-125; 1993, c. 35; 2014, c. 805; 2015, c. 256.



§ 33.2-1025. When condemnation proceedings instituted; payment of compensation or damages; order confirming award; recording

Within 180 days after the recordation of such certificate, if the Commissioner of Highways and the owner of such lands or interest therein taken or damaged by the Commissioner of Highways are unable to agree as to the compensation or damages, if any, caused thereby, or such consent cannot be obtained due to the incapacity of the owner, or because such owner is unknown or cannot with reasonable diligence be found within the Commonwealth, the Commissioner of Highways shall institute condemnation proceedings, as provided in this article, unless said proceedings shall have been instituted prior to the recordation of such certificate. The amount of such compensation and damages, if any, awarded to the owner in such proceedings shall be paid out of the appropriations to the Department. The final order confirming the award of the Commissioner of Highways shall confirm absolute and indefeasible title to the land, or interest therein sought, in the Commonwealth and shall be recorded in the current deed book.

Code 1950, § 33-70.9; 1958, c. 581; 1970, c. 322, § 33.1-127; 1993, c. 35; 2003, c. 317; 2014, c. 805; 2015, c. 256.



§ 33.2-1026. Awards in greater or lesser amounts than deposit; interest

A. If the amount of an award in a condemnation proceeding is greater than that deposited with the court or represented by a certificate of deposit, the excess amount, together with interest accrued on such excess amount, shall be paid into court for the person entitled thereto.

B. Interest shall accrue on the excess amount at the rate of interest established pursuant to § 6621(a)(2) of the Internal Revenue Code of 1954, as amended, compiled by the Department for the month in which the award is rendered, computed from the date of such deposit to the date of payment into court, and shall be paid into court for the person or persons entitled thereto. However, any (i) interest accruing after June 30, 1970, and prior to July 1, 1981, shall be paid at the rate of six percent; (ii) interest accruing after June 30, 1981, and prior to July 1, 1994, shall be paid at the rate of eight percent; and (iii) interest accruing after June 30, 1994, and prior to July 1, 2003, shall be paid at the general account composite rate, compiled by the Department of the Treasury for the month in which the award is rendered.

C. If the amount of an award in a condemnation proceeding is less than that deposited with the court or represented by a certificate of deposit, and the person or persons entitled thereto have received a distribution of the funds pursuant to § 33.2-1023, the Commissioner of Highways shall recover (i) the amount of such excess and (ii) interest on such excess at the rate of interest established pursuant to § 6621(a)(2) of the Internal Revenue Code of 1954, as amended. If any person has been paid a greater sum than that to which he is entitled as determined by the award, judgment shall be entered for the Commissioner of Highways against such person for the amount of such excess and interest. However, the Commissioner of Highways shall not be entitled to recover the amount of such excess and interest in the event the Commissioner of Highways acquired, by virtue of the certificate, an entire parcel of land containing a dwelling, multiple-family dwelling, or building used for commercial purposes at the time of initiation of negotiations for the acquisition of such property.

Code 1950, § 33-70.10; 1958, c. 581; 1970, cc. 322, 614, § 33.1-128; 1981, c. 476; 1994, c. 584; 1997, c. 865; 2003, cc. 19, 47, 318, 940; 2010, cc. 20, 53; 2014, c. 805.



§ 33.2-1027. Agreements as to compensation; petition and order of court thereon; disposition of deposit

At any time after the recordation of such certificate, but prior to the institution of condemnation proceedings, if the Commissioner of Highways and the owner of the land or interest therein taken or damaged are able to agree as to compensation for the land taken and damages, if any, caused by such taking, the Commissioner of Highways shall file with the court a petition so stating, with a copy of the agreement attached. If condemnation proceedings are already pending at the time of reaching such agreement, no such petition shall be required, but the motion for dismissal of such proceedings shall contain an averment that such agreement has been reached. Upon the filing of such petition or motion to dismiss, the court shall thereupon enter an order confirming absolute and indefeasible title to the land or interest therein in the Commonwealth. Such order shall be recorded in the current deed book. Upon entry of such order, the Commissioner of Highways and State Treasurer shall be relieved of further obligation by virtue of having filed such certificate of deposit with the court.

If it shall appear from such petition and agreement, or motion to dismiss a pending suit, that no person other than those executing such agreement are entitled to the fund on deposit, the court shall direct that such fund, after payment therefrom of any taxes that may be charged against such land taken, be disbursed and distributed in accordance with the statement or charge in the petition or motion among the parties or persons entitled thereto. If it shall appear that a controversy exists as to the persons entitled to such fund, such distribution shall be made in accordance with the provisions of § 33.2-1023.

Code 1950, § 33-70.11; 1958, c. 581; 1970, c. 322, § 33.1-129; 1993, c. 35; 2014, c. 805; 2015, c. 256.



§ 33.2-1028. Enhancement to be offset against damage

In all cases under the provisions of this article, the enhancement, if any, in value of the remaining property of the landowner by reason of the construction or improvement contemplated or made by the Commissioner of Highways shall be offset against the damage, if any, resulting to such remaining property of such landowner by reason of such construction or improvement. However, such enhancement in value shall not be offset against the value of the property taken, and if such enhancement in value exceeds the damage, there shall be no recovery against the landowner for such excess.

Code 1950, § 33-73; 1970, c. 322, § 33.1-130; 2014, c. 805.



§ 33.2-1029. Remedy of landowners under certain conditions

Whenever the Commissioner of Highways enters upon and takes possession of property pursuant to §§ 33.2-1018, 33.2-1019, and 33.2-1020 and has not instituted condemnation proceedings within 180 days after the recordation of a certificate as required by § 33.2-1025, whether the construction of the highway project has been completed or not, the property owner may, if no agreement has been made with the Commissioner of Highways as to compensation and damage, if any, petition the circuit court of the county or the court of the city in which such cases are tried and in which the greater portion of the property lies for the appointment of commissioners or a jury to determine just compensation for the property taken and damages done, if any. A copy of such petition shall be served upon the Commissioner of Highways at least 10 days before it is presented to the court, and the Commissioner of Highways shall file an answer thereto within five days after the petition is so presented. If the court finds that a reasonable time has elapsed for the completion of the construction of the highway project or that 60 days have elapsed since the completion of the construction of the highway project or that more than 180 days have elapsed since the Commissioner of Highways entered upon and took possession of the property, without condemnation proceedings being instituted and without an agreement having been made between the property owner and the Commissioner of Highways as to compensation and damages, if any, commissioners or a jury shall be appointed to ascertain the amount of compensation to be paid for the property taken and damages done, if any. The proceedings shall thereafter be governed by the procedure prescribed by Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 insofar as the same may be applicable.

Code 1950, § 33-75; 1970, c. 322, § 33.1-132; 1971, Ex. Sess., c. 141; 1972, c. 765; 1991, c. 520; 2003, cc. 317, 940; 2004, c. 804; 2014, c. 805.



§ 33.2-1030. Remedy of landowners under certain conditions

[Reserved].



§ 33.2-1031. Commissioner of Highways may enter into agreement with person, church, association, etc

Whenever it becomes necessary for the Commissioner of Highways to acquire land or other interest therein for the purposes set forth in this title, and such land to be acquired is a part or the whole of a cemetery or graveyard owned by any person, church, association, corporation, or other legal entity that has the legal authority to make disposition of the same, the Commissioner of Highways may enter into agreements with such person, church, association, corporation, or other legal entity for the removal of any remains that may be interred upon the land. Such agreement shall provide for reinterment in some suitable repository. For purposes of this article, the sprinkling of ashes or their burial in a biodegradable container on private residential property, not subject to regulation under Chapter 3 (§ 57-22 et seq.) of Title 57, shall not constitute the creation of a cemetery or graveyard.

Code 1950, § 33-75.1; 1960, c. 308; 1970, c. 322, § 33.1-133; 1992, c. 714; 2014, c. 805.



§ 33.2-1032. Commissioner of Highways may file petition for condemnation when no agreement can be reached; notice of condemnation proceedings

In the event no agreement can be reached as provided in § 33.2-1031 or whenever such land is a part or the whole of a cemetery or graveyard owned by persons unknown or by any person, church, association, corporation, or other legal entity not having legal authority to make disposition of the same, the Commissioner of Highways shall petition the court of the city or county in which the land is situated and in which condemnation proceedings are instituted to acquire land for the purpose of condemning such land and having the remains interred in such cemetery or graveyard removed to some suitable repository. To such petition the owner of the land and next of kin of those interred therein, if known, shall be made defendants and served with notice. If such owner and next of kin are unknown, are less than 18 years of age, have been adjudicated insane or incompetent, or are nonresidents of the Commonwealth, such notice shall be served in the manner prescribed by Chapter 2 (§ 25.1-200 et seq.) of Title 25.1.

Code 1950, § 33-75.2; 1960, c. 308; 1970, c. 322, § 33.1-134; 2003, c. 940; 2014, c. 805.



§ 33.2-1033. Contents of petition for condemnation

The contents of such petition shall comply with all statutory requirements prescribed for the exercise of the power of eminent domain by the Commissioner of Highways and shall contain the reasons why it is practical to acquire such land and remove any remains that may be interred therein.

Code 1950, § 33-75.3; 1960, c. 308; 1970, c. 322, § 33.1-135; 2014, c. 805.



§ 33.2-1034. Removal and reinterment of remains; other proceedings

The trial court shall determine a suitable repository for reinterment and the manner in which the removal and reinterment is to be undertaken and shall tax the cost and expense of such removal and reinterment against the Commissioner of Highways. Insofar as possible and reasonable, the court shall consider the wishes of the next of kin of those interred in such graves in making the determination as to a suitable repository and manner of removal and reinterment. All other proceedings in the condemnation of such land and the determination of just compensation for such taking and damages suffered shall be conducted in accordance with the statutes made and provided for the exercise of the power of eminent domain by the Commissioner of Highways.

Code 1950, § 33-75.4; 1960, c. 308; 1970, c. 322, § 33.1-136; 2014, c. 805.



§ 33.2-1100. Highway construction contracts

A. Every contractor whose bid is accepted shall, before commencing work, enter into a contract with the Commissioner of Highways that shall fully set out the time when work shall commence and when the contract shall be completed as well as the time and manner for the payment for the work. Whenever the Commissioner of Highways or his designee publicly opens and announces all bids received for each invitation to bid, it shall be announced at the same time if the lowest read bid exceeds the maximum tolerance of the Department's estimate for the work represented by that bid.

B. The contract shall require that the contractor comply with all requirements, conditions, and terms of the contract, including environmental permits that are part of the contract. If the contractor violates a contract provision and the violation results in environmental damage or if the contractor violates environmental laws or environmental permits, the Department may suspend the contractor from future bidding or initiate debarment. In addition, the Department may recover either (i) the loss or damage that the Department suffers as a result of such violation or (ii) any liquidated damages established in such contract plus (iii) reasonable attorney fees and expert witness fees. Any damages and costs collected under this section shall be deposited into the Transportation Trust Fund and used for transportation purposes as determined by the Board.

Code 1950, § 33-105; 1958, c. 573; 1970, c. 322, § 33.1-191; 1999, c. 405; 2001, cc. 418, 432; 2002, c. 303; 2014, c. 805.



§ 33.2-1101. Submission of claims; initial investigation and notice of decision; appearance before Commissioner of Highways; further investigation and notice of decision; settlement

A. Upon the completion of any contract for the construction of any state highway project awarded by the Board or by the Commissioner of Highways to any contractor, if the contractor fails to receive such settlement as he claims to be entitled to under the contract for himself or for his subcontractors or for persons furnishing materials for the contract for costs and expenses caused by the acts or omissions of the Department, he may, within 60 days after the final estimate date, deliver to the Department, through proper administrative channels as determined by the Department, a written claim for such amount to which he deems himself, his subcontractors, or his material persons entitled under the contract. The final estimate date shall be set forth in a letter from the Department to the contractor sent by certified mail. The claim shall set forth the facts upon which the claim is based, provided that written notice of the contractor's intention to file such claim shall have been given to the Department at the time of the occurrence or beginning of the work upon which the claim and subsequent action is based. Within 90 days from receipt of such claim, the Department shall make an investigation and notify the claimant in writing by certified mail of its decision. The claimant and the Department may, however, mutually extend such 90-day period for another 30 days.

B. If dissatisfied with the decision, the claimant shall, within 30 days from receipt of the Department's decision, notify the Commissioner of Highways, in writing, that he desires to appear before him, either in person or through counsel, and present any additional facts and arguments in support of his claim as previously filed.

C. The Commissioner of Highways shall schedule such appearance to be held within 30 days of receiving the claimant's written request. The claimant and the Commissioner of Highways may, however, mutually agree to schedule such appearance to be held after 30 days but before 60 days from the receipt of the claimant's written request.

D. Within 45 days from the date of the appearance before him, the Commissioner of Highways shall make an investigation of the claim and notify the contractor in writing of his decision. The claimant and the Commissioner of Highways may, however, mutually agree to extend such 45-day period for another 30 days. If the Commissioner of Highways deems that all or any portion of a claim is valid, he shall have the authority to negotiate a settlement with the contractor, but any such settlement shall be subject to the provisions of § 2.2-514.

E. Failure of the Department or the Commissioner of Highways to render a decision within the time period specified in subsections A and D, or within such other period as has been mutually agreed upon as provided in this section, shall be deemed a denial of the claim.

If the Commissioner of Highways determines that a claim has been denied as the result of an administrative oversight, then the Department reserves the right to reconsider the claim.

1976, c. 230, § 33.1-386; 1982, c. 320; 1991, c. 691; 1994, c. 67; 2001, c. 175; 2007, c. 162; 2014, c. 805.



§ 33.2-1102. Limitation of suits on contracts

No suit or action shall be brought against the Department by a contractor or any persons claiming under him or on behalf of a subcontractor of the contractor or a person furnishing materials for the contract to the contractor on any contract executed pursuant to this article or by others on any claim arising from the performance of the contract by the contractor, subcontractor, or person furnishing materials to the contractor, unless the claimant has exhausted the review process provided by § 33.2-1101. Further, no such suit or action shall be brought unless such suit or action is brought within 12 months from receipt of the decision of the Commissioner of Highways. In no event shall any delay therein on the part of the contractor, subcontractor, or person furnishing materials be construed as a reason for extending the time within which such suit or action must be brought. In any case brought against the Department on behalf of a subcontractor or person furnishing materials to the contractor, lack of privity between the parties shall be no defense; however, any such case brought on behalf of a subcontractor or person furnishing materials to the contractor shall only be brought for costs and expenses caused by the acts or omissions of the Department and shall not be brought for costs and expenses caused by the contractor.

1976, c. 230, § 33.1-192.1; 1982, c. 647; 1991, c. 691; 2014, c. 805.



§ 33.2-1103. Civil action

As to such portion of the claim as is denied by the Commissioner of Highways, the contractor may institute a civil action for such sum as he claims to be entitled to under the contract for himself or for his subcontractors or for persons furnishing materials for the contract by the filing of a petition in the Circuit Court of the City of Richmond or where the highway project that is the subject of the contract is located. Any civil action brought on behalf of a subcontractor or person furnishing materials for the contract shall only be brought for costs and expenses caused by the acts or omissions of the Department and shall not be brought for costs and expenses caused by the contractor. Trial shall be by the court without a jury. The submission of the claim to the Department within the time and as set out in § 33.2-1101 shall be a condition precedent to bringing an action under this article and the Department shall be allowed to assert any and all defenses in a case brought by or on behalf of the subcontractor or a person furnishing materials to the contractor which are available to the contractor.

1976, c. 230, § 33.1-387; 1982, c. 320; 1991, c. 691; 2014, c. 805.



§ 33.2-1104. Application of article; existing contracts

The provisions of this article shall apply to all contracts executed and proceedings initiated after June 30, 1976, and may be made applicable to existing contracts by mutual consent of the contracting parties.

1976, c. 230, § 33.1-388; 1982, c. 320; 2014, c. 805.



§ 33.2-1105. Provisions of article deemed part of contract

The provisions of this article shall be deemed to enter into and form a part of every contract entered into between the Board and any contractor on or after July 1, 1976, and no provision in said contracts shall be valid that is in conflict herewith.

1976, c. 230, § 33.1-389; 2014, c. 805.



§ 33.2-1106. Definitions

For the purposes of this article:

"Highway contractors' association" means any association, bureau, agency, or other medium, incorporated or unincorporated, whose object or work is to promote the common welfare of, furnish information to, promote cooperation among, stimulate the demand for the services of, or advertise the members thereof.

"Member of highway contractors' association" means any individual partnership, or corporation engaged in contracting for the construction, repair, and maintenance of highways and highway bridges and for supplying labor, material, machinery, and supplies for use in highways and bridges that is a member of, stockholder in, subscriber of, or contributor to, or that is in any way affiliated with, any highway contractors' association.

Code 1950, §§ 33-270, 33-271; 1970, c. 322, §§ 33.1-336, 33.1-337; 2014, c. 805.



§ 33.2-1107. Statements to be furnished

Every highway contractors' association domiciled in the Commonwealth shall, upon request from the Secretary of the Commonwealth, within 30 days of such request, but no more often than once a calendar year, furnish in writing to the Secretary of the Commonwealth the following information:

1. The names and post office addresses of all of its members. When any member is a firm, the names and addresses of the members of the firm shall be furnished. When any member is a corporation, the names of the officers of the corporation shall be furnished.

2. The names and post office addresses of the officers of the highway contractors' association and the duties and salaries of the officers.

3. The property and income of the highway contractors' association and by whom the same is paid.

4. An itemized statement of the expenditures of such association.

5. A copy of the charter and bylaws, if incorporated, and a copy of the constitution and bylaws, if unincorporated, of such association.

Such statements shall become public records.

Code 1950, § 33-272; 1970, c. 322, § 33.1-338; 1977, c. 206; 2014, c. 805.



§ 33.2-1108. Papers, accounts, and records open to examination by certain officers

All papers, accounts, and records of every nature of every highway contractors' association, a member of which submits a bid for any construction, maintenance, or repair of any public highway or bridge or for the supplying of labor, material, or supplies for any such construction, repair, or maintenance, whether such highway association is domiciled in Virginia or is a foreign highway contractors' association doing business in Virginia, shall be at all times during business hours open to examination and inspection by the Governor, the Attorney General, the Comptroller, the Auditor of Public Accounts, the Board and any member thereof, and the duly authorized agent or representative of any of such officers or of the Board.

Code 1950, § 33-273; 1970, c. 322, § 33.1-339; 2014, c. 805.



§ 33.2-1109. Effect of refusal to permit or withholding from examination of papers, etc

If any highway contractors' association, whether domiciled in Virginia or not, on application of any person authorized by this article to examine and inspect its records, refuses to permit such examination and inspection of its papers, accounts, and records, or fails to produce at its principal office for examination and inspection any of its papers, accounts, or records when requested so to do, or knowingly withholds from examination and inspection any of its papers, accounts, and records, for the purpose of secreting any of its acts or activities or the amount or sources of or the use made of its revenue, the person requesting or making such examination and inspection shall report the fact to the Governor, who shall certify the fact to the Commissioner of Highways.

No contract for highway or highway bridge construction, repair, or maintenance or for the supplying of any labor, materials, or supplies for such construction, repair, or maintenance shall be thereafter let to any member of such association until the Governor has certified to the Board that a full examination and inspection of the papers, accounts, and records of such association has been made with the free consent and cooperation of such association and that such examination and inspection discloses nothing in the purposes, methods, or activities of such association detrimental to the public interest or tending to prevent competition in or increase the cost of highway and highway bridge construction, repair, or maintenance in the Commonwealth and that none of its revenue has been used for political purposes.

Code 1950, § 33-274; 1970, c. 322, § 33.1-340; 2014, c. 805.



§ 33.2-1110. Effect of using certain methods or engaging in certain activities

If upon any such inspection or examination as is provided for in this article it is found that any highway contractors' association of which any individual, partnership, or corporation holding a contract for the construction, maintenance, or repair of any public highway or bridge or for supplying any labor, materials, or supplies for any such construction, repair, or maintenance is a member has made use of methods or engaged in activities tending to prevent competition in the bidding on such contract or to increase the cost of such contract to the Commonwealth or county or has brought to bear or endeavored to bring to bear political influence to secure for such member such contract, then the Board may, at its option, cancel and annul such contract, paying thereon for the work done or labor, material, and supplies furnished only the reasonable value of the work done or labor, material, and supplies furnished.

Code 1950, § 33-275; 1970, c. 322, § 33.1-341; 2014, c. 805.



§ 33.2-1111. Certificate to be filed with bid for highway or bridge construction, etc

Every individual, partnership, or corporation bidding upon any proposed contract for the construction, repair, or maintenance of any part of any public highway or bridge and for supplying any labor, material, or supplies to be used in any such construction, repair, or maintenance shall file with such bid a sworn statement giving the name and location of the principal office of every highway contractors' association of which it is or has been a member during the preceding 12 months. No bid not accompanied by such certificate shall be considered by the Board or the Commissioner of Highways in letting any contract bid upon, nor shall any such contract be let by the Board or the Commissioner of Highways to any bidder failing to file the certificate required by this section.

Code 1950, § 33-276; 1970, c. 322, § 33.1-342; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-1112. Affidavit to be filed with bid upon work

Every member of any highway contractors' association who bids upon any work let by the Board or the Commissioner of Highways shall file with his bid an affidavit in substance as follows: that the bidder neither directly nor indirectly has entered into any combination or arrangement with any person, firm, or corporation or entered into any agreement the effect of which is to prevent competition or increase the cost of construction or maintenance of highways or bridges.

The Board or the Commissioner or Highways shall prescribe the form of this affidavit and no bid shall be accepted unless accompanied by such affidavit.

Code 1950, § 33-277; 1970, c. 322, § 33.1-343; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-1200. Policy; definitions

A. In order to promote the safety, convenience, and enjoyment of travel on and protection of the public investment in highways within the Commonwealth, attract tourists and promote the prosperity, economic well-being, and general welfare of the Commonwealth, and preserve and enhance the natural scenic beauty or aesthetic features of the highways and adjacent areas, the General Assembly declares it to be the policy of the Commonwealth that the erection and maintenance of outdoor advertising in areas adjacent to the rights-of-way of the highways within the Commonwealth shall be regulated in accordance with the terms of this article and regulations promulgated by the Board pursuant thereto.

B. As used in this article, unless the context requires a different meaning:

"Advertisement" means any writing, printing, picture, painting, display, emblem, drawing, sign, or similar device that is posted or displayed outdoors on real property and is intended to invite or to draw the attention of or solicit the patronage or support of the public to any goods, merchandise, real or personal property, business, services, entertainment, or amusement manufactured, produced, bought, sold, conducted, furnished, or dealt in by any person. "Advertisement" includes any part of an advertisement recognizable as such.

"Advertising structure" means any rigid or semirigid material, with or without any advertisement displayed thereon, situated upon or attached to real property outdoors, primarily or principally for the purpose of furnishing a background or base or support upon which an advertisement may be posted or displayed.

"Area of an advertising structure" means the area determined from its outside measurements, excluding as a part thereof the height and overall width of supports and supporting structure and any other portion or portions thereof beneath the normal area upon which an advertisement is posted or intended to be posted.

"Billboard sign" means any sign, advertisement, or advertising structure as defined in this section owned by a person, firm, or corporation in the business of outdoor advertising.

"Business of outdoor advertising" means the erection, use, or maintenance of advertising structures or the posting or display of outdoor advertisements by any person who receives profit gained from rentals or any other compensation from any other person for the use or maintenance of such advertising structures or the posting or display of such advertisements, except reasonable compensation for materials and labor used or furnished in the actual erection of advertising structures or the actual posting of advertisements. "Business of outdoor advertising" does not include the leasing or rental of advertising structures or advertisements used to advertise products, services, or entertainment sold or provided on the premises where the advertising structures or advertisement is located.

"Centerline of the highway" means a line equidistant from the edges of the median separating the main traveled ways of a divided highway or the centerline of the main traveled way of a nondivided highway.

"Distance from edge of a right-of-way" means the horizontal distance measured along a line normal or perpendicular to the centerline of the highway.

"Federal-aid primary highway" means any highway within that portion of the primary state highway system as established and maintained under Article 2 (§ 33.2-310 et seq.) of Chapter 3, including extensions of such system within municipalities, that has been approved by the Secretary of Transportation pursuant to 23 U.S.C. § 103(b), as that system existed on June 1, 1991.

"Highway" means every way or place of whatever nature open to the use of the public for purposes of vehicular travel in the Commonwealth.

"Historic place, museum, or shrine" includes only places that are maintained wholly at public expense or by a nonprofit organization.

"Information center" means an area or site established and maintained at rest areas for the purpose of informing the public of places of interest within the Commonwealth and providing such other information as the Commonwealth may consider desirable.

"Interchange" means a grade separated intersection with one or more turning roadways for travel between intersection legs, or an intersection at grade, where two or more highways join or cross.

"Lawfully erected" means any sign that was erected pursuant to the issuance of a permit from the Commissioner of Highways under § 33.2-1208, unless the local governing body has evidence of noncompliance with ordinances in effect at the time the sign was erected.

"Legible" means capable of being read without visual aid by a person of normal visual acuity.

"Maintain" means to allow to exist.

"Main traveled way" means the traveled way of a highway on which through traffic is carried. In the case of a divided highway, the traveled way of each of the separated roadways for traffic in opposite directions is a main traveled way. "Main traveled way" does not include such facilities as frontage roads, turning roadways, or parking areas.

"National Highway System" means the federal-aid highway system referenced in 23 U.S.C. § 103(b), and regulations adopted pursuant thereto. For the purpose of this article, outdoor advertising controls on the National Highway System shall be implemented as those highways are designated and approved by congressional action or designation by the U.S. Secretary of Transportation and such designation and approval shall be kept on file in the central office of the Department of Transportation and placed in the minutes of the Commonwealth Transportation Board by the Commissioner of Highways. Prior to congressional approval or designation by the U.S. Secretary of Transportation, highways classified as National System of Interstate and Defense Highways, Dwight D. Eisenhower National System of Interstate and Defense Highways, Interstate System, or federal-aid primary highway as defined in this section shall be considered as the National Highway System.

"Nonconforming sign," "nonconforming advertisement," or "nonconforming advertising structure" means one that was lawfully erected adjacent to any highway in the Commonwealth but that does not comply with the provisions of state law, state regulations, or ordinances adopted by local governing bodies passed at a later date or that later fails to comply with state law, state regulations, or ordinances adopted by local governing bodies due to changed conditions.

"Person" includes an individual, partnership, association, or corporation.

"Post" means post, display, print, paint, burn, nail, paste, or otherwise attach.

"Real property" includes any property physically attached or annexed to real property in any manner whatsoever.

"Rest area" means an area or site established and maintained within or adjacent to the right-of-way or under public supervision or control for the convenience of the traveling public.

"Scenic area" means any public park or area of particular scenic beauty or historical significance designated as a scenic area by the Board.

"Sign" means any outdoor sign, display, device, figure, painting, drawing, message, placard, poster, billboard, or other thing that is designed, intended, or used to advertise or inform, any part of the advertising or informative contents of which is visible from any highway.

"Trade name" includes a brand name, trademark, distinctive symbol, or other similar device or thing used to identify particular products or services.

"Traveled way" means the portion of a roadway for the movement of vehicles, exclusive of shoulders.

"Turning roadway" means a connecting roadway for traffic turning between two intersection legs of an interchange.

"Urban area" means an urbanized area or, in the case of an urbanized area encompassing more than one state, that part of the urbanized area within the Commonwealth, or an urban place.

"Urbanized area" means an area so designated by the U.S. Census Bureau, within boundaries fixed by the Commissioner of Highways, in his discretion, in cooperation with the governing bodies of the localities affected and the appropriate federal authority. Such boundaries shall, at a minimum, encompass the entire urbanized area within a state as designated by the U.S. Census Bureau.

"Urban place" means an area so designated by the U.S. Census Bureau having a population of 5,000 or more and not within any urbanized area, within boundaries fixed by the Commissioner of Highways, in his discretion, in cooperation with the governing bodies of the localities affected and the appropriate federal authority. Such boundaries shall, at a minimum, encompass the entire urban place designated by the U.S. Census Bureau.

"Virginia byway" and "scenic highway" means those highways designated by the Board pursuant to § 33.2-405. For the purposes of this article, a Virginia byway means a scenic byway as referenced in 23 U.S.C. § 131(s).

"Visible" means capable of being seen (whether or not legible) without visual aid by a person of normal visual acuity.

Code 1950, §§ 33-298, 33-310; 1954, c. 588; 1960, c. 406; 1962, c. 176; 1966, c. 663; 1970, c. 322, §§ 33.1-351, 33.1-363; 1976, c. 14; 1980, c. 275; 1984, c. 750; 1993, c. 538; 1996, c. 777; 2000, cc. 432, 449; 2002, c. 672; 2012, c. 145; 2013, c. 127; 2014, c. 805.



§ 33.2-1201. Enforcement of provisions by Commissioner of Highways

The Commissioner of Highways shall administer and enforce the provisions of this article. He may assign to division engineers and other employees in the Department such duties other than discretionary powers as he may deem appropriate.

Code 1950, § 33-299; 1970, c. 322, § 33.1-352; 2014, c. 805.



§ 33.2-1202. Territory to which article applies

The territory under the jurisdiction of the Commissioner of Highways for the purposes of this article shall include all of the Commonwealth, exclusive of that portion thereof that lies within the corporate limits of municipalities, except the jurisdiction of the Commissioner of Highways shall apply to all the territory within municipalities on which signs, advertisements, or advertising structures are visible from the main traveled way of any Interstate System highway, federal-aid primary highway as that system existed on June 1, 1991, or National Highway System highway.

Code 1950, § 33-300; 1970, c. 322, § 33.1-353; 1993, c. 538; 2014, c. 805.



§ 33.2-1203. Entry upon lands; hindering Commissioner of Highways or agent

The Commissioner of Highways and all employees under his direction may enter upon such lands as may be necessary in the performance of their functions and duties as prescribed by this article. Any person who hinders or obstructs the Commissioner of Highways or any assistant or agent of the Commissioner of Highways in carrying out such functions and duties is guilty of a Class 1 misdemeanor.

Code 1950, § 33-301; 1970, c. 322, § 33.1-354; 2014, c. 805.



§ 33.2-1204. Excepted signs, advertisements, and advertising structures

The following signs and advertisements, if securely attached to real property or advertising structures, and the advertising structures or parts thereof upon which they are posted or displayed are excepted from all the provisions of this article except those enumerated in §§ 33.2-1202, 33.2-1205, and 33.2-1208, subdivisions 2 through 12 of § 33.2-1216, and §§ 33.2-1217 and 33.2-1227:

1. Advertisements securely attached to a place of business or residence and no more than 10 advertising structures, with a combined total area of such advertisements and advertising structures, exclusive of the area occupied by the name of the business, owner, or lessee, of no more than 500 square feet, erected or maintained, or caused to be erected or maintained, by the owner or lessee of such place of business or residence, within 250 feet of such place of business or residence or located on the real property of such place of business or residence and relating solely to merchandise, services, or entertainment sold, produced, manufactured, or furnished at such place of business or residence;

2. Signs erected or maintained, or caused to be erected or maintained, on any farm by the owner or lessee of such farm and relating solely to farm produce, merchandise, services, or entertainment sold, produced, manufactured, or furnished on such farm;

3. Signs upon real property posted or displayed by the owner, or by the authority of the owner, stating that the property upon which the sign is located, or a part of such property, is for sale or rent or stating any data pertaining to such property and its appurtenances and the name and address of the owner and the agent of such owner;

4. Official notices or advertisements posted or displayed by or under the direction of any public or court officer in the performance of his official or directed duties or by trustees under deeds of trust, deeds of assignment, or other similar instruments;

5. Danger or precautionary signs relating to the premises or signs warning of the condition of or dangers of travel on a highway erected or authorized by the Commissioner of Highways; forest fire warning signs erected under authority of the State Forester; and signs, notices, or symbols erected by the United States government under the direction of the U.S. Forest Service;

6. Notices of any telephone company, telegraph company, railroad, bridges, ferries, or other transportation company necessary in the discretion of the Commissioner of Highways for the safety of the public or for the direction of the public to such utility or to any place to be reached by it;

7. Signs, notices, or symbols for the information of aviators as to location, direction, and landings and conditions affecting safety in aviation erected or authorized by the Commissioner of Highways;

8. Signs of 16 square feet or less and bearing an announcement of any locality, or historic place, museum, or shrine situated in the Commonwealth advertising itself or local industries, meetings, buildings, or attractions, provided such signs are maintained wholly at public expense or at the expense of such historic place, museum, or shrine;

9. Signs or notices of two square feet or less placed at a junction of two or more highways in the primary state highway system denoting only the distance or direction of a church, residence, or place of business, provided such signs or notices do not exceed a reasonable number in the discretion of the Commissioner of Highways;

10. Signs or notices erected or maintained upon property giving the name of the owner, lessee, or occupant of the premises;

11. Advertisements and advertising structures within the corporate limits of cities and towns, except as specified in § 33.2-1202;

12. Historical markers erected by duly constituted and authorized public authorities;

13. Highway markers and signs erected or caused to be erected by the Commissioner of Highways or the Board or other authorities in accordance with law;

14. Signs erected upon property warning the public against hunting, fishing, or trespassing thereon;

15. Signs erected by Red Cross authorities relating to Red Cross Emergency Stations, with authority hereby expressly given for the erection and maintenance of such signs upon the right-of-way of all highways in the Commonwealth at such locations as may be approved by the Commissioner of Highways;

16. Signs advertising agricultural products and horticultural products, or either, when such products are produced by the person who erects and maintains the signs, provided that restriction of the location and number of such signs shall be in the sole discretion of the Commissioner of Highways;

17. Signs advertising only the name, time, and place of bona fide agricultural, county, district, or state fairs, together with announcements of related special events that do not consume more than 50 percent of the display area of such signs, provided the person who posts the signs or causes them to be posted shall post a cash bond as may be prescribed by the Commissioner of Highways adequate to reimburse the Commonwealth for the actual cost of removing such signs that are not removed within 30 days after the last day of the fair so advertised;

18. Signs of no more than eight square feet, or one sign structure containing more than one sign of no more than eight square feet, that denote only the name of a civic service club or church, location and directions for reaching same, and time of meeting of such organization, provided such signs or notices do not exceed a reasonable number as determined by the Commissioner of Highways;

19. Notwithstanding the provisions of § 33.2-1224, signs containing advertisements or notices that have been authorized by a county and that are securely affixed to a public transit passenger shelter that is owned by that county, provided that no advertisement shall be placed within the right-of-way of the Interstate System, National Highway System, or federal-aid primary system of highways in violation of federal law. The prohibition in subdivision 7 of § 33.2-1216 against placing signs within 15 feet of the nearest edge of the pavement of any highway shall not apply to such signs. The Commissioner of Highways may require the removal of any particular sign located on such a shelter as provided in this subdivision if, in his judgment, such sign constitutes a safety hazard; and

20. Notwithstanding the provisions of § 33.2-1205, signs containing advertisements or notices that have been authorized by a county and that are located on public park property or school property that is owned by that county, provided that no advertisement or notice is visible from the main traveled way of the National Highway System in violation of federal law.

Code 1950, § 33-302; 1954, c. 588; 1960, c. 406; 1970, c. 322, § 33.1-355; 1971, Ex. Sess., c. 8; 1972, c. 158; 1990, c. 196; 1993, c. 538; 1996, c. 125; 2003, c. 321; 2014, c. 805; 2015, c. 607.



§ 33.2-1205. License required of outdoor advertisers

No person shall engage or continue in the business of outdoor advertising in the Commonwealth outside the corporate limits of municipalities or within the corporate limits of municipalities if their off-premises sign, advertisement, or advertising structure is visible from the main traveled way of any Interstate System, federal-aid primary, or National Highway System highway without first obtaining a license therefor from the Commissioner of Highways. The fee for such license hereby imposed for revenue for the use of the Commonwealth shall be $500 per year, payable annually in advance. Applications for licenses or renewal of licenses shall be made on forms furnished by the Commissioner of Highways, shall contain such information as the Commissioner of Highways may require, and shall be accompanied by the annual fee. Licenses granted under this section shall expire on December 31 of each year and shall not be prorated. Applications for renewal of licenses shall be made not less than 30 days prior to the date of expiration. Nothing in this section shall be construed to require any person that advertises upon a structure or fixture on its property or a licensed advertiser's structure or other space to obtain a license.

Code 1950, § 33-303; 1954, c. 588; 1964, c. 619; 1968, c. 519; 1970, c. 322, § 33.1-356; 1979, c. 216; 1993, c. 538; 2014, c. 805.



§ 33.2-1206. Revocation of license and judicial review

A. The Commissioner of Highways may after 30 days' notice in writing to the licensee revoke any license granted by him upon repayment of a proportionate part of the license fee in any case in which he finds that any of the information required to be given in the application for the license is knowingly false or misleading or that the licensee has violated any of the provisions of this article, unless such licensee, before the expiration of such 30 days, corrects such false or misleading information and complies with the provisions of this article.

B. Any person whose license is so revoked is entitled to judicial review of such revocation in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.). Any person aggrieved by such judgment shall have the right of appeal to the Court of Appeals.

Code 1950, §§ 33-304, 33-305; 1970, c. 322, §§ 33.1-357, 33.1-358; 1984, c. 703; 1986, c. 615; 2014, c. 805.



§ 33.2-1207. Bond required from out-of-state licensee

No license to engage or continue in the business of outdoor advertising shall be granted to any person having its principal place of business outside the Commonwealth or that is incorporated outside the Commonwealth for the posting or display of any advertisement or the erection, use, or maintenance of any advertising structure until such person has furnished and filed with the Commissioner of Highways a bond payable to the Commonwealth, with surety approved by the Commissioner of Highways and in a form approved by the Attorney General, in the sum of $1,000, conditioned that such licensee fulfills all requirements of law and the regulations and orders of the Commissioner of Highways relating to the display of advertisements or the erection of advertising structures. Such bond remains in full force and effect so long as any obligations of such licensee to the Commonwealth remain unsatisfied.

Code 1950, § 33-306; 1970, c. 322, § 33.1-359; 2014, c. 805.



§ 33.2-1208. Permits required

Except as otherwise provided in this article, no person, whether engaged in the business of outdoor advertising or not, shall erect, use, maintain, post, or display any advertisement or advertising structure outside municipalities in the Commonwealth without first obtaining a permit therefor from the Commissioner of Highways and paying the annual fee therefor, as provided in this article. A permit is required for an off-premises sign, advertisement, or advertising structure authorized by § 33.2-1217 if it is located within a municipality and is visible from the main traveled way of any Interstate System, federal-aid primary, or National Highway System highway.

No bond or permit is required for the posting or display of any advertisement posted or displayed on any advertising structure or space for which a permit has been issued or renewed for the then-current calendar year under the provisions of this article unless such permit has been revoked.

Code 1950, § 33-307; 1970, c. 322, § 33.1-360; 1993, c. 538; 2012, c. 145; 2014, c. 805.



§ 33.2-1209. Applications for permits; fees

A. A separate application for a permit shall be made for each separate advertisement or advertising structure, on a form furnished by the Commissioner of Highways, which application shall be signed by the applicant or his representative duly authorized in writing to act for him and shall describe and set forth the size, shape, and nature of the advertisement or advertising structure it is proposed to post, display, erect, or maintain and its actual or proposed location with sufficient accuracy to enable the Commissioner of Highways to identify such advertisement or advertising structure and to find its actual or proposed location.

B. Each application shall be accompanied by an application fee in an amount determined on the basis of the area of the advertisement or advertising structure for which the permit is sought, according to the following schedule:

1. $15 if such area does not exceed 74 square feet;

2. $30 if such area exceeds 74 square feet but does not exceed 1,824 square feet; and

3. $165 if such area exceeds 1,824 square feet.

In the computation of fees under this subsection, each side of the advertisement or advertising structure used or constructed to be used shall be separately considered. If the applicant elects to use an electronic application, the fee shall be reduced by $5 per application.

The fee shall be retained by the Commissioner of Highways if the permit is issued. If the permit is refused, the Commissioner of Highways shall refund one-half of the application fee to the applicant.

C. In addition to the fees required by subsection B, on any original application for an advertisement or advertising structure there shall be imposed an inspection charge of $50 for any advertisement or advertising structure to be located on an Interstate System, federal-aid primary, or National Highway System highway and $25 for any advertisement or advertising structure to be located on any other highway.

D. Each application shall be accompanied by the written consent, or in lieu thereof a copy certified by an officer authorized to take acknowledgments to deeds in the Commonwealth, of the owner of the real property upon which such advertisement or advertising structure is to be erected, used, maintained, posted, or displayed, or of such other person having the legal right to grant such consent, or of the duly authorized agent of such owner or other person, except that in the marsh or meadowland owned by the Commonwealth along either side of the causeway leading from the mainland to the Town of Chincoteague, the legal right to grant such consent shall be vested in the local governing body of such town.

E. Application shall be made in like manner for a permit to use, maintain, or display an existing advertisement or advertising structure.

Code 1950, § 33-308; 1954, c. 588; 1959, Ex. Sess., c. 20; 1964, c. 619; 1968, c. 519; 1970, c. 322, § 33.1-361; 1979, c. 216; 1993, c. 538; 2012, c. 145; 2014, c. 805.



§ 33.2-1210. Duration and renewal of permit

Except as provided in § 33.2-1212, permits issued in accordance with this article shall run for the calendar year and may be renewed upon application made upon forms furnished by the Commissioner of Highways and the payment of the same fee required to be paid upon application for a permit. Fees for renewal of permits using the Department's electronic application renewal process shall be reduced by $5 per permit being renewed. Permits shall not be extended or renewed in cases where the permittee has not exercised the privilege of erecting such advertising structure or displayed such advertisement during the period for which the permit was issued. Annual permits issued after December 15 shall cover the following calendar year.

Code 1950, § 33-309; 1954, c. 588; 1970, c. 322, § 33.1-362; 2012, c. 145; 2014, c. 805.



§ 33.2-1211. Revocation of permit

The Commissioner of Highways may, after 30 days' notice in writing to the permittee, revoke any permit issued by him under § 33.2-1208 upon repayment of a proportionate part of the fee in any case in which it appears to the Commissioner of Highways that the application for the permit contains knowingly false or misleading information, that the permittee has failed to keep in a good general condition and in a reasonable state of repair the advertisement or advertising structure for which such permit was issued, or that the permittee has violated any of the provisions of this article, unless such permittee, before the expiration of such 30 days, corrects such false or misleading information or makes the necessary repairs or improvement in the general condition of such advertisement or advertising structure or complies with the provisions of this article. If the erection, maintenance, and display of any advertisement or advertising structure for which a permit is issued by the Commissioner of Highways and the permit fee has been paid as above provided is prevented by any zoning board, commission, or other public agency that also has jurisdiction over the proposed advertisement or advertising structure or its site, the application fee for such advertisement or advertising structure shall be returned by the Commissioner of Highways and the permit revoked. However, one-half of the application fee shall be deemed to have accrued upon the erection of an advertising structure or the display of an advertisement followed by an inspection by the Commissioner of Highways or his representative.

Code 1950, § 33-311; 1970, c. 322, § 33.1-364; 2014, c. 805.



§ 33.2-1212. Temporary permit

In any case in which an applicant for a permit certifies in his application that he is unable to state the actual or proposed location of the advertisement or advertising structure or to file the written consent of the landowner or other person having the legal right to the real estate upon which the advertisement or advertising structure is to be erected, used, maintained, posted, or displayed, the Commissioner of Highways shall issue to such applicant a temporary permit, which shall expire 60 days from the date of issue, together with the proper identification number to be attached to such advertisement or advertising structure. Applications for temporary permits must indicate the county and route on which the advertisement or advertising structure is to be located and must be accompanied by a fee of $2 to cover the cost of issuance of the temporary permit. If within such 60 days the applicant files with the Commissioner of Highways an application setting forth all of the information required in § 33.2-1209, together with the required fees, the Commissioner of Highways shall issue to such applicant a permit. In the event that the permit is not issued, the fees submitted shall be returned, except the $2 for the temporary permit.

Code 1950, § 33-312; 1954, c. 588; 1970, c. 322, § 33.1-365; 1979, c. 216; 2014, c. 805.



§ 33.2-1213. Appeal from refusal or revocation of permit

Any person aggrieved by any action of the Commissioner of Highways in refusing to grant or in revoking a permit under § 33.2-1209 or 33.2-1211 may appeal from the decision of the Commissioner of Highways in accordance with the provisions of the Administrative Process Act (§ 2.2-4000 et seq.).

Code 1950, § 33-313; 1970, c. 322, § 33.1-366; 1986, c. 615; 2014, c. 805.



§ 33.2-1214. Transfer of licenses and permits to successor concerns

Any license or permit issued pursuant to this article may be transferred to any person that acquires as a successor the business of the person for whom such license or permit was issued.

Code 1950, § 33-314; 1954, c. 588; 1970, c. 322, § 33.1-367; 2014, c. 805.



§ 33.2-1215. Identification of advertising structure or advertisement

The Commissioner of Highways shall require that each advertising structure and each advertisement not posted or displayed on an advertising structure bear an identification number furnished by the Commissioner of Highways and, if erected, maintained, or displayed by a licensed outdoor advertiser, also bear its name. The Commissioner of Highways shall make suitable provisions for the details thereof.

Code 1950, § 33-316; 1970, c. 322, § 33.1-368; 2014, c. 805.



§ 33.2-1216. Certain advertisements or structures prohibited

No advertisement or advertising structure shall be erected, maintained, or operated:

1. Within 660 feet of the nearest edge of the right-of-way of the Blue Ridge Parkway, the Colonial National Parkway, the Mount Vernon Boulevard, or any other parkway within the Commonwealth or within 660 feet of any public cemetery, public park reservation, public playground, national forest, or state forest, outside the limits of any municipality; however, any advertisement or advertising structure that is lawfully in place on April 6, 1966, and that does not conform to the 660-foot distance requirement may be maintained for the life of the advertisement or advertising structure;

2. That involves motion or rotation of any part of the structure, moving reflective disks, or running animation or that displays an intermittent light or lights visible from any highway. The prohibition of this subdivision shall not apply to (i) an advertisement or advertisement structure with messages that change no more than once every four seconds and that is consistent with agreements entered into between the Commissioner of Highways and the U.S. Department of Transportation or (ii) an on-premises advertisement or advertising structure with messages displayed as scrolling words or numbers;

3. That uses the words "stop" or "danger" prominently displayed or presents or implies the need or requirement of stopping or the existence of danger on any highway or that is a copy or imitation of official highway signs;

4. That, within visible distance of any highway, advertises any county, city, town, historic place, museum, or shrine without the consent in writing of such county, city, or town or of the owner of such historic place or shrine;

5. That is mobile and is designed to and effectively does distract the attention of passing motorists on any highway by flashing lights, loud and blatant noises, or movable objects;

6. That involves red, green, or amber lights or reflectorized material and resembles traffic signal lights or traffic control signs and is within visible distance of any highway;

7. Within 15 feet of the nearest edge of the pavement of any highway; however, the Commissioner of Highways may waive this restriction whenever the advertisement or advertising structure is actually anchored outside of the right-of-way and, within his discretion, does not constitute a safety hazard or conflict with any other restriction contained in this section;

8. At any public road intersection in such a manner as would obstruct the clear vision in either direction between a point on the centerline of the side road 20 feet from the nearest edge of the pavement of the main road and points on the main road 400 feet distant, measured along the nearest edge of the pavement of the main road;

9. At any grade intersection of a public road and a railroad in such a manner as would obstruct the clear vision in either direction within triangular areas formed by (i) a point at the center of the railroad-public road intersection, (ii) a point on the public road 400 feet from the center of the railroad-public road intersection as measured along the center of the public road, and (iii) a point on the railroad 500 feet from the center of the railroad-public road intersection as measured along the center of the railroad;

10. At or near any curve in a road in such a manner as to obstruct the clear vision of traffic from any one point on such curve to any other point not more than 400 feet apart, as measured between each point from the nearest edge of the pavement;

11. That advertises activities that are illegal under state or federal laws or regulations in effect at the location of such sign or advertisement or at the location of such activities;

12. That is obsolete or inconsistent with this article or regulations adopted by the Board pursuant to this article; or

13. After December 18, 1991, adjacent to any Interstate System, federal-aid primary, or National Highway System highway in the Commonwealth that has been designated as a Virginia byway or scenic highway, except directional and official signs and notices defined in this article and regulations adopted pursuant to this article, on-premises signs, and signs advertising the sale or lease of property upon which they are located.

Code 1950, § 33-317; 1954, c. 588; 1956, c. 676; 1958, c. 369; 1960, c. 406; 1966, c. 663; 1968, c. 230; 1970, c. 322, § 33.1-369; 1976, c. 14; 1977, c. 219; 1993, c. 538; 1999, c. 290; 2000, c. 140; 2001, c. 285; 2014, c. 805.



§ 33.2-1217. Special provisions pertaining to Interstate System, National Highway System, and federal-aid primary highways

A. Notwithstanding the territorial limitation set out in § 33.2-1202, no sign or advertisement adjacent to any Interstate System, National Highway System, or federal-aid primary highway shall be erected, maintained, or displayed that is visible from the main traveled way within 660 feet of the nearest edge of the right-of-way, except as provided in subsections B and D, and outside of an urban area, no sign or advertisement beyond 660 feet of the nearest edge of the right-of-way of any Interstate System, National Highway System, or federal-aid primary highway that is visible from the main traveled way shall be erected, maintained, or displayed with the purpose of its message being read from the main traveled way, except as set forth in subsection C.

B. The following signs, advertisements, or advertising structures may be erected, maintained, and displayed within 660 feet of the right-of-way of any Interstate System, National Highway System, or federal-aid primary highway:

Class 1: Official signs. Directional and official signs and notices, including signs and notices pertaining to the availability of food, lodging, vehicle service and tourist information, natural wonders, scenic areas, museums, and historic attractions, as authorized or required by law; however, where such signs or notices pertain to facilities or attractions that are barrier free, such signs or notices shall contain the International Symbol of Access. The Board shall determine the type, lighting, size, location, number, and other requirements of signs of this class.

Class 2: On-premises signs. Signs not prohibited by other parts of this article that are consistent with the applicable provisions of this section and that advertise the sale or lease of, or activities being conducted upon, the real property where the signs are located, provided that any such signs that are located adjacent to and within 660 feet of any Interstate System highway and do not lie in commercial or industrial zones within the boundaries of incorporated municipalities, as such boundaries existed on September 21, 1959, wherein the use of real property adjacent to the Interstate System is subject to municipal regulation or control, or in areas where land use as of September 21, 1959, was clearly established by state law as industrial or commercial, shall comply with the following requirements:

1. Not more than one sign advertising the sale or lease of the same property may be erected or maintained in such manner as to be visible to traffic proceeding in any one direction on any one Interstate System highway;

2. Not more than one sign visible to traffic proceeding in any one direction on any one Interstate System highway and advertising activities being conducted upon the real property where the sign is located may be erected or maintained more than 50 feet from the advertised activity, and no such sign may be located more than 250 feet from the center of the advertised activity; and

3. No sign, except one that is not more than 50 feet from the advertised activity, that displays any trade name that refers to or identifies any service rendered or product sold may be erected or maintained unless the name of the advertised activity is displayed as conspicuously as such trade name.

Class 3: Other signs. Any signs or advertisements that are located within areas adjacent to any Interstate System, National Highway System, or federal-aid primary highway that are zoned industrial or commercial under authority of state law or in unzoned commercial or industrial areas as determined by the Board from actual land uses. The Board shall determine the size, lighting, and spacing of signs of this class, provided that such determination shall be no more restrictive than valid federal requirements on the same subject.

C. The following signs, advertisements, or advertising structures may be erected, maintained, and displayed beyond 660 feet of the right-of-way of any Interstate System, National Highway System, or federal-aid primary highway outside urban areas:

1. Class 1 and Class 2 signs, advertisements, or advertising structures set forth in subsection B.

2. All other signs, advertisements, or advertising structures erected, maintained, or displayed more than 660 feet from the nearest edge of the right-of-way of an Interstate System, National Highway System, or federal-aid primary highway, unless such sign or advertisement is visible from the main traveled way of such highways and erected, maintained, or displayed with the purpose of its message being read from the main traveled way of such highways.

In determining whether a sign, advertisement, or advertising structure is "erected, maintained, or displayed with the purpose of its message being read," the Commissioner of Highways shall consider, at a minimum, the nature of the business or product advertised thereon, the availability of such business or product to users of the controlled highway, and the visibility of the sign, advertisement, or advertising structure from the main traveled way of the controlled highway. Such visibility may be measured by considering the size or height of the sign, advertisement, or advertising structure; the configuration, size, and height of recognizable emblems, images, and lettering thereon; the angle of the sign, advertisement, or advertising structure to the main traveled way of the controlled highway; the degree to which physical obstructions hinder the view of the sign, advertisement, or advertising structure from the main traveled way of the controlled highway; and the time during which such sign, advertisement, or advertising structure is exposed to view by travelers on the main traveled way of the controlled highway traveling at the maximum and minimum speeds posted.

D. In order to provide information in the specific interest of the traveling public, the Department is authorized to maintain maps, permit informational directories and advertising pamphlets to be made available at rest areas, and establish information centers at rest areas for the purpose of informing the public of places of interest within the Commonwealth and providing such other information as may be considered desirable.

E. Notwithstanding any other provision of law, lawfully erected and maintained nonconforming signs, advertisements, and advertising structures shall not be removed or eliminated by amortization under state law or local ordinances without compensation as described in subsection F.

F. The Commissioner of Highways is authorized to acquire by purchase, gift, or the power of eminent domain and to pay just compensation upon the removal of nonconforming signs, advertisements, or advertising structures lawfully erected and maintained under state law or state regulations, provided that subsequent to November 6, 1978, whenever any local ordinance that is more restrictive than state law requires the removal of such signs, advertisements, or advertising structures, the local governing body shall initiate the removal of such signs, advertisements, or advertising structures with the Commissioner of Highways, who shall have complete authority to administer the removal of such signs, advertisements, or advertising structures. Upon proof of payment presented to the local governing bodies, the local governing bodies shall reimburse the Commissioner of Highways the funds expended that are associated with the removal of such signs, advertisements, or advertising structures required by local ordinances, less any federal funds received for such purposes. Notwithstanding the provisions of this subsection, nothing shall prohibit the local governing bodies from removing signs, advertisements, or advertising structures that are made nonconforming solely by local ordinances so long as those ordinances require the local governing bodies to pay 100 percent of the cost of removing them and just compensation upon their removal.

Such compensation is authorized to be paid only for the taking from the owner of such sign or advertisement of all right, title, leasehold, and interest in such sign or advertisement and the taking from the owner of the real property on which the sign or advertisement is located of the right to erect and maintain such sign or advertisement thereon.

The Commissioner of Highways shall not be required to expend any funds under this section unless and until federal-aid matching funds are made available for this purpose.

Code 1950, § 33-317.1; 1960, c. 406; 1962, c. 176; 1966, c. 663; 1970, c. 322, § 33.1-370; 1976, cc. 14, 29; 1980, c. 275; 1993, c. 538; 2000, cc. 432, 449; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-1218. Removal of billboard signs under this chapter prohibited without just compensation

Notwithstanding any other provision of law, no billboard sign subject to this chapter may be removed by action of a county, city, or town under Chapter 22 (§ 15.2-2200 et seq.) of Title 15.2 without the payment of just compensation by the county, city, or town unless the billboard sign cannot remain on the property due to the site constraints of the property and removal of the billboard sign is therefore necessary for development on the property. The property owner may terminate the leasehold or other right of the billboard sign to remain on the property in accordance with the terms and conditions of the contract between the property owner and the billboard sign owner, but may not be required to do so by the county, city, or town as a condition of obtaining development approval for the property unless removal of the billboard sign is necessary for development of the property or the billboard sign is nonconforming and is the principal use on the property and the zoning ordinance permits only one principal use on the property.

2003, c. 569, § 33.1-370.1; 2014, c. 805.



§ 33.2-1219. Maintenance and repair of nonconforming billboard signs

Notwithstanding any other provision of law, maintenance of and repairs to nonconforming billboard signs shall be governed by this section and any applicable regulations promulgated by the Commissioner of Highways, known as the "Control and Continuance of Nonconforming Signs, Advertisements, and Advertising Structures." Nonconforming billboard signs shall be maintained in a good state of repair and shall be subject to removal for failure to do so, in accordance with §§ 33.2-1211 and 33.2-1229. In order to make repairs to a nonconforming billboard sign, the owner shall make a written request to the Commissioner of Highways and submit the documentation required by 24VAC30-120-170 . The Commissioner of Highways shall review the written request, and if the Commissioner of Highways determines that the cost of requested repairs does not exceed a dollar amount greater than 50 percent of the current replacement cost of the entire billboard sign or structure, the Commissioner of Highways shall provide the owner of the billboard sign with a letter approving the billboard sign repairs. However, in no case shall a nonconforming billboard sign be replaced or rebuilt if the cost of the replacement or rebuilding exceeds 50 percent of the current replacement cost. The owner of the billboard sign shall apply for a building permit from the locality in which the billboard sign is located and provide a copy of the approval letter from the Commissioner of Highways as part of the application for the building permit. The Commissioner's determination as to whether the owner of the billboard sign has complied with this section shall be binding upon the locality unless the building official, for good cause shown, submits to the Commissioner of Highways documentation objecting to the Commissioner's determination within 30 days of the building permit application, with a copy of such documentation being provided to the billboard sign owner. The Commissioner of Highways shall consider any documentation submitted by the building official and shall reissue a determination in accordance with this section, which determination shall be binding upon the locality.

2004, c. 656, § 33.1-370.2; 2014, c. 805.



§ 33.2-1220. Regulations and agreements with United States implementing § 33.2-1217

The Board may issue regulations and is authorized to enter into agreements with the United States as provided in 23 U.S.C. § 131 with respect to the regulation and control of signs, advertisements, and advertising structures in conformity with § 33.2-1217, provided that such agreements shall not prevent the General Assembly of Virginia from amending or repealing § 33.2-1217 at any time, and provided further that in the event the federal law is amended to lessen the special restrictions applicable to signs, advertisements, and advertising structures adjacent to Interstate System or federal-aid primary highways, the Board is authorized to adopt regulations to conform to such change in federal law and to amend any agreement with the United States relating to such control.

Code 1950, § 33-317.2; 1960, c. 406; 1970, c. 322, § 33.1-371; 1976, c. 14; 1984, c. 745; 2014, c. 805.



§ 33.2-1221. Selective pruning permits; fees; penalty

A. As used in this section, "local beautification project" means any project in a locality that includes installation of plant materials, using public or other funds, in any public right-of-way within a county, city, or town.

B. Notwithstanding the provisions of § 33.2-1202 or any other provision of law:

1. The Commissioner of Highways shall by permit authorize the selective pruning, within highway rights-of-way, as highways are defined in § 33.2-1200, including within corporate limits of municipalities, of vegetation that obstructs motorists' view of signs displayed on outdoor advertising structures legally erected and properly maintained along the highways. Permits authorizing such pruning shall be issued in accordance with this section.

a. All work performed under the permit shall be (i) subject to the direction of the Commissioner of Highways, (ii) supervised on-site by a certified arborist approved by the Commissioner of Highways, (iii) completed to the satisfaction of the Commissioner of Highways, and (iv) performed solely at the expense of the permittee.

b. All pruning shall be performed in a manner that (i) creates a picture frame effect around the sign and (ii) beautifies the area surrounding the advertising structure. All cutting shall be limited to vegetation with trunk base diameters of less than six inches. Pruning cuts of limbs or branches or other vegetation with diameters greater than four inches and clear cutting shall not be authorized and shall be strictly prohibited. Pruning of vegetation in a highway median shall not be permitted where the locality within which the pruning is to be done has a local beautification project in the area within the scope of the selective pruning application; however, relocation or replanting of such vegetation shall be permitted in accordance with a landscaping plan as provided in this section.

c. Any diseased or unsightly vegetation or any vegetation that endangers the health or retards the growth of desirable vegetation may be removed at the discretion of the certified arborist supervising the work. Any such removed vegetation shall be replaced at the permittee's expense with desirable vegetation.

2. The requirements of this section shall not apply to the owner or authorized agent of the owner of any sign, advertisement, or advertising structure exempted from the provisions of this article by § 33.2-1204.

3. The Commissioner of Highways shall promulgate such regulations as he deems necessary or desirable to carry out the provisions of this section. Such regulations shall include the following requirements:

a. Every application for a permit submitted under this section shall be accompanied by photographs of the affected site and a detailed description of work proposed to be performed.

b. A fee of $400 shall accompany every application made to the Commissioner of Highways or, if applicable, to the locality within which the pruning is to be performed. All such fees collected by the Commissioner of Highways shall be paid by the Commissioner of Highways into the state treasury and allocated to the Board.

c. Every applicant shall post a bond payable to the Commonwealth, with surety approved by the Commissioner of Highways and in a form approved by the Attorney General, in the sum of $2,500, conditioned on the permittee's fulfillment of all requirements of the permit.

d. No permit shall be issued under this section in order to create a new site for an outdoor advertising structure.

4. Where the applicant is seeking a vegetation control permit in a locality where the public right-of-way is within the jurisdictional limits of a city or town on a highway or street not within the jurisdiction of the Commissioner of Highways under § 33.2-1202 or on a highway or street in a county having the county manager form of government, the Commissioner of Highways shall delegate the administration of this section to that locality, and if so delegated, the locality shall apply the provisions of this section.

5. If there are plant materials in the public right-of-way that are part of a local beautification project, the Commissioner of Highways or the locality, as the case may be, may include a requirement in accordance with the provisions of subdivisions 4 through 7 that as a condition of the issuance of a vegetation control permit for selective pruning, the applicant must submit a landscaping plan showing how the applicant will relocate or replant the vegetation obstructing the motorists' view from the main traveled way of the highway or street of signs displayed on outdoor advertising structures, in lieu of the selective pruning of such plant materials. In the absence of the existence of a local beautification project in the area within the scope of the selective pruning application, no landscaping plan requirement shall be imposed on the applicant.

6. If subdivision 5 is applicable, the applicant shall pay the reasonable costs of implementing the landscaping plan, which may include relocating existing plant materials, purchasing new replacement plant materials, and planting vegetation that will not grow to a height or position in the future so as to obstruct motorists' view from the main traveled way of the highway or street of signs displayed on outdoor advertising structures, as otherwise set out in the landscaping plan.

7. The provisions of subdivisions 4 through 6 shall apply to any local beautification project installed prior to July 1, 2006. On and after July 1, 2006, the locality shall not plant materials that obstruct motorists' view from the main traveled way of the highway or street of signs displayed on outdoor advertising structures. If the local beautification project violates this section, in addition to other applicable penalties, the locality shall bear the costs to bring such beautification project into compliance with this section.

8. The locality shall provide a 30-day written notice to the Commissioner of Highways prior to installation of a local beautification project within the right-of-way of a Department maintained highway that may obstruct the motorists' view of signs displayed on outdoor advertising structures. Such notice shall include a description of the plant materials to be used in, and a copy of the plans for, such beautification project.

9. Any application for vegetation control in compliance with this section submitted to the Commissioner of Highways shall be acted upon within 60 days of submission or shall be deemed approved. Any application for vegetation control in compliance with this section submitted to any city or town or on a highway or street in a county with the county manager form of government shall be acted upon within 60 days of submission or shall be deemed approved. The locality may impose conditions in approval of the landscaping plan consistent with this section and the regulations promulgated thereto. If the locality is not satisfied that the landscaping plan submitted by the applicant complies with this section, the locality may appeal to the Commissioner of Highways prior to the expiration of the 60-day period from the date of submission. If the applicant objects to the conditions imposed by the locality as part of the approval of the landscaping plan, the applicant may appeal to the Commissioner of Highways within 30 days after the final action on the landscaping plan. The appealing party shall submit a written appeal to the Commissioner of Highways, stating the reasons for such appeal, along with a fee of $400. The Commissioner of Highways shall review the landscaping plan and the reasons for the appeal and shall issue a determination in accordance with this section within 30 days after filing of the appeal, which determination shall be binding upon the applicant and the locality.

10. Upon issuance of a vegetation control permit in accordance with this section, the applicant shall give written notice, at least seven days in advance of any site work, as authorized by the permit, of the date and time of the commencement of the site work as approved by the permit. Such written notice shall be given to the Commissioner of Highways unless the public right-of-way is within the jurisdictional limits of a city or town on a highway or street not within the jurisdiction of the Commissioner under § 33.2-1202, in which case the written notice shall be given to the local government official who approved the permit.

11. Any person, firm, or corporation found by a court of competent jurisdiction to have violated any provision of this section, any regulation adopted pursuant to this section, or any permit issued under this section shall be subject to the penalties provided in § 33.2-1229.

1998, cc. 525, 540, § 33.1-371.1; 2006, cc. 512, 543; 2012, cc. 760, 818; 2013, c. 737; 2014, c. 805.



§ 33.2-1222. Tree-trimming policies

The Board shall adopt policies governing the pruning and trimming of trees during nonemergency conditions by the employees, agents, and contractors of the Department of Transportation in order to preserve roadside trees that do not adversely affect highway operations, maintenance, or safety. Such policies shall be developed in consultation with an advisory group whose members shall include representatives of the Department of Transportation, the Department of Forestry, Scenic Virginia, and the American Society of Consulting Arborists and shall be consistent with generally accepted standards recommended by nationally recognized organizations, including the American National Standards Institute.

2001, c. 169, § 33.1-371.2; 2014, c. 805.



§ 33.2-1223. Pasting advertisements prohibited in certain instances

No advertisement shall be pasted or glued on any building, fence, wall, tree, rock, or other similar structure or object unless the same structure or object is an advertising structure for which a permit has been issued and is in effect.

Code 1950, § 33-318; 1970, c. 322, § 33.1-372; 2014, c. 805.



§ 33.2-1224. Signs or advertising on rocks, poles, etc., within limits of highway; civil penalty

Any person who in any manner (i) paints, prints, places, puts, or affixes any sign or advertisement upon or to any rock, stone, tree, fence, stump, pole, mile-board, milestone, danger-sign, guide-sign, guidepost, highway sign, historical marker, building, or other object lawfully within the limits of any highway or (ii) erects, paints, prints, places, puts, or affixes any sign or advertisement within the limits of any highway is subject to a civil penalty of $100. Each occurrence shall be subject to a separate penalty. All civil penalties collected under this section shall be paid into the Highway Maintenance and Operating Fund. Signs or advertisements placed within the limits of the highway are hereby declared a public and private nuisance and may be forthwith removed, obliterated, or abated by the Commissioner of Highways or his representatives without notice. The Commissioner of Highways may collect the cost of such removal, obliteration, or abatement from the person erecting, painting, printing, placing, putting, affixing, or using such sign or advertisement. When no one is observed erecting, painting, printing, placing, putting, or affixing such sign or advertisement, the person, firm, or corporation being advertised shall be presumed to have placed the sign or advertisement and shall be punished accordingly. Such presumption, however, shall be rebuttable by competent evidence. In addition, the Commissioner of Highways or his representative may seek to enjoin any recurring violator of this section. The Commissioner of Highways may enter into agreements with any local governing body authorizing local law-enforcement agencies or other local governmental entities to act as agents of the Commissioner of Highways for the purpose of (i) enforcing the provisions of this section and (ii) collecting the penalties and costs provided for in this section. Any such agreement may provide that penalties and costs collected pursuant to such agreement shall be paid as agreed.

The provisions of this section shall not apply to signs or outdoor advertising regulated under other provisions of this chapter.

Code 1950, § 33-319; 1970, c. 322, § 33.1-373; 1993, c. 538; 1994, c. 696; 2012, c. 739; 2013, c. 457; 2014, c. 805.



§ 33.2-1225. Commissioner of Highways may enter into certain agreements; civil penalties

A. The Commissioner of Highways may enter into agreements with the local governing body of Fairfax County authorizing local law-enforcement agencies or other local governmental entities to act as agents of the Commissioner of Highways for the purpose of (i) enforcing the provisions of § 33.2-1224 and (ii) collecting the civil penalties and costs provided for in that section. However, the local governing body of Fairfax County shall not enter into any such agreement until it has held a public hearing thereon.

B. Notwithstanding the provisions of § 33.2-1224, the penalties and costs collected under this section shall be paid to Fairfax County.

C. Notwithstanding subsections A and B, signs and advertising promoting or providing directions to a special event erected from Saturday through the following Monday shall not be subject to an agreement provided for in subsection A.

D. If Fairfax County acts as an agent of the Commissioner of Highways under this section, then it shall require each of its employees and any volunteers who are authorized to act on behalf of the County to comply with the provisions of this section and any other applicable law. If a lawfully placed sign is confiscated by an employee or volunteer authorized to act for the County in violation of the authority granted under this section, the sign owner shall have the right to reclaim the sign within five business days of the date of such confiscation.

1998, c. 835, § 33.1-375.1; 1999, c. 195; 2003, c. 311; 2010, cc. 497, 777, 832; 2012, c. 739; 2014, c. 805.



§ 33.2-1226. Harmony of regulations

No zoning board or commission or any other public officer or agency shall permit any sign, advertisement, or advertising structure that is prohibited under the provisions of this article, nor shall the Commissioner of Highways permit any sign, advertisement, or advertising structure that is prohibited by any other public board, officer, or agency in the lawful exercise of its powers.

Code 1950, § 33-320; 1970, c. 322, § 33.1-374; 1976, c. 14; 2014, c. 805.



§ 33.2-1227. Violation a nuisance; abatement

Any sign, advertisement, or advertising structure that is erected, used, maintained, operated, posted, or displayed for which no permit has been obtained where such is required, or after revocation or more than 30 days after expiration of a permit, is hereby declared to be a public and private nuisance and may be forthwith removed, obliterated, or abated by the Commissioner of Highways. The Commissioner of Highways may collect the cost of such removal, obliteration, or abatement from the person erecting, using, maintaining, operating, posting, or displaying such sign, advertisement, or advertising structure.

Code 1950, § 33-321; 1954, c. 588; 1960, c. 406; 1970, c. 322, § 33.1-375; 1976, c. 14; 2012, cc. 760, 818; 2014, c. 805.



§ 33.2-1228. Disposition of fees

All moneys received by the Commissioner of Highways under the provisions of this article shall be paid by him into the state treasury, except as provided in §§ 33.2-1224 and 33.2-1229, and allocated to the Board for use in the regulation and control of outdoor advertising and landscaping of highways.

Code 1950, § 33-322; 1964, c. 619; 1970, c. 322, § 33.1-376; 2014, c. 805.



§ 33.2-1229. Penalties for violation

A. Notwithstanding any other provision of law, any person, firm, or corporation that violates any provision of this article or applicable regulations that fails to take corrective action within 30 days as specified in a written notice from the Commissioner of Highways shall be subject to any or all of the following penalties:

1. A civil penalty of not more than $250 per violation. Each day during which the violation continues after a final determination by the Commissioner of Highways of such violation shall be deemed a separate violation;

2. Revocation by the Commissioner of Highways of any permit for the sign; or

3. Removal of the sign by the Commissioner of Highways. The Commissioner of Highways may collect the costs of the removal from the owner of the sign.

B. Any person aggrieved by the action of the Commissioner of Highways in enforcing the provisions of subsection A may appeal the decision of the Commissioner of Highways in accordance with the Administrative Process Act (§ 2.2-4000 et seq.).

C. The Commissioner of Highways may remove signs without giving a corrective action notice as provided in subsection A (i) for any violation of subdivision 3, 6, 7, 8, 9, or 10 of § 33.2-1216 or of § 33.2-1223 or (ii) if the Commissioner of Highways determines that the sign poses a risk to highway safety.

D. The Commissioner of Highways may recover all civil penalties authorized in subsection A in any manner permitted by law, including (i) the placement of a tax lien on the owner's real property upon which the sign is located and (ii) the use of the Setoff Debt Collection Act (§ 58.1-520 et seq.).

E. All civil penalties collected under this section shall be paid into the Highway Maintenance and Operating Fund established pursuant to § 33.2-1530.

2012, cc. 760, 818, § 33.1-377.1; 2014, c. 805.



§ 33.2-1230. Adjustment or relocation of certain billboard signs

A. Notwithstanding any other provision of law, general or special, whenever land is acquired due to the widening, construction, or reconstruction of any highway by purchase or by use of the power of eminent domain by any condemnor and upon such land is situated a lawfully erected billboard sign or whenever a lawfully erected billboard sign is situated adjacent to such a highway and is affected by the construction of a sound wall, such billboard sign may be relocated as provided in this section.

B. If a billboard sign meets all requirements under the provision of this title, the size, lighting, and spacing requirements of a locality that is certified in accordance with 23 C.F.R. § 750.706 and the federal-state agreement, if applicable, and § 4.1-113.1 in the case of outdoor alcoholic beverage advertising, but is considered nonconforming solely due to a local ordinance, the owner of the billboard sign, at his sole cost and expense, shall have the option to relocate such billboard sign to another location as close as practicable on the same property, adjusting the height or angle of the billboard sign to a height or angle that restores the visibility of the billboard sign to the same or comparable visibility as before the taking or before construction of the sound wall, provided the new location also meets all the requirements of this title and regulations adopted pursuant thereto. The billboard sign may remain in its original location, provided the owner of the billboard sign pays monthly rent to the Commissioner of Highways or other condemnor equivalent to the monthly rent received by the property owner for the billboard prior to acquisition, and until such time as the Commissioner or other condemnor gives notice to the owner of such billboard sign that the billboard sign must be removed. The notice of removal shall be provided at least 45 days prior to the required removal date, which shall be the earlier of the certification date for a highway project advertisement for construction bids or the date that utility relocations are scheduled to commence.

C. Nothing in this section shall authorize the owner of such billboard sign to increase the size of the sign face, and a relocated billboard sign shall continue to be nonconforming in its new location unless the relocated billboard sign becomes conforming in its new location under the local ordinance. The provisions of § 33.2-1219 shall apply to any relocation.

2013, cc. 603, 611, § 33.1-95.2; 2014, cc. 298, 805, 811; 2015, c. 256.



§ 33.2-1231. Construction of article

This article shall be liberally construed with a view to the effective accomplishment of its purposes.

2013, cc. 603, 611, § 33.1-378; 2014, c. 805.



§ 33.2-1232. Prohibition of false and misleading signs

It shall be unlawful for any person to erect or maintain alongside, or in plain view of, any public highway any false or misleading sign of any kind or character purporting to furnish travel information relating to place or direction. It shall be unlawful for any person to erect or maintain alongside, or in plain view of, any public highway any sign of any kind or character purporting to furnish travel information relating to merchandise or services unless the design of such sign, the information thereon, and the location thereof are approved in writing by the Commissioner of Highways, provided that the provisions of this section as to merchandise and service shall not:

1. Apply to or restrict the right of any person to post, display, erect, or maintain on any store, dwelling house, or other building, together with so much land therewith as shall be necessary for the convenience, use, and enjoyment thereof, or on any mercantile appliances, contrivances, or machinery annexed or immediately adjacent thereto, any sign advertising goods, merchandise, real or personal property, business services, entertainment, or amusements actually and in good faith manufactured, produced, bought, sold, conducted, furnished, or dealt in on the premises;

2. Limit or restrict the publication of official notices by or under the direction of any public or court officer in the performance of his official or directed duties;

3. Limit or restrict notice of sale by a trustee under a deed of trust, deed of assignment, or other similar instrument; or

4. Apply to or restrict the right of any property owner or his agent, lessee, or tenant to maintain any sign offering to the public farm products, including livestock of every kind, or board or lodging or similar entertainment, or the sale, rental, or lease of the property.

Nothing in this section shall limit the right of any person, firm, or corporation to erect signs that advertise natural scenic attractions in the Commonwealth.

Code 1950, § 33-324; 1970, c. 322, § 33.1-379; 2014, c. 805.



§ 33.2-1233. Penalty for violation of § 33.2-1232

Any person who violates any of the provisions of § 33.2-1232 shall be subject to a fine not to exceed $10 for each offense, and it shall be deemed a separate offense for the same person to erect, or permit to be erected, a similar sign at each of two or more places.

Code 1950, § 33-325; 1970, c. 322, § 33.1-380; 2014, c. 805.



§ 33.2-1234. Removal of false or misleading signs by Commissioner of Highways

Whenever the Commissioner of Highways determines that a sign gives incorrect information in violation of this article, he shall notify the person who erected such sign and the person on whose property it is located, in writing, to remove it immediately, and if it is not removed within 10 days after receipt of such notice, the Commissioner of Highways shall remove and destroy such sign, or cause it to be removed and destroyed, without liability for damages therefor, and if any person convicted of erecting or maintaining any such sign, or of permitting the same to be erected or maintained, as provided in this article shall fail or refuse to remove such sign within 10 days after such judgment of conviction, the Commissioner of Highways shall remove and destroy such sign without liability for damages.

(Code 1950, § 33-327; 1970, c. 322, § 33.1-381; 2014, c. 805.)



§ 33.2-1500. Legislative findings and purposes

The General Assembly finds that there exists in the Commonwealth a critical need for additional sources of funding to finance the present and future needs of the Commonwealth for the design and construction of highways, including toll facilities; mass transit; freight, passenger and commuter rail, including rolling stock; and port, airport, and other transportation facilities. This need can be alleviated in part through the creation of a transportation infrastructure bank. The purpose of such bank is to encourage the investment of both public and private funds and to make loans and other financial assistance available to localities, private entities, and other eligible borrowers to finance eligible transportation projects. The General Assembly determines that the creation of a transportation infrastructure bank for this purpose is in the public interest, serves a public purpose, and will promote the health, safety, welfare, convenience, or prosperity of the people of the Commonwealth.

2011, cc. 830, 868, § 33.1-23.6; 2014, c. 805.



§ 33.2-1501. Definitions

As used in this article, unless the context requires a different meaning:

"Bank" means the Virginia Transportation Infrastructure Bank created in § 33.2-1502.

"Cost," as applied to any project financed under the provisions of this article, means the total of all costs, including the costs of planning, design, right-of-way acquisition, engineering, and construction, incurred by an eligible borrower or other project sponsor as reasonable and necessary for carrying out all works and undertakings necessary or incident to the accomplishment of any project. "Cost" also includes capitalized interest; reasonably required reserve funds; and financing, credit enhancement, and issuance costs.

"Credit enhancements" means surety bonds, insurance policies, letters of credit, guarantees, and other forms of collateral or security.

"Creditworthiness" means attributes such as revenue stability, debt service coverage, reserves, and other factors commonly considered in assessing the strength of the security for indebtedness.

"Eligible borrower" means any (i) private entity; (ii) governmental entity; (iii) instrumentality, corporation, or entity established by any of the foregoing pursuant to § 33.2-1505; or (iv) combination of two or more of the foregoing.

"Finance" and any variation of the term, when used in connection with a cost or a project, includes both the initial financing and any refinancing of the cost or project and any variation of such terms. "Finance" does not include a grant.

"Governmental entity" means any (i) locality; (ii) local, regional, state, or federal entity; transportation authority, planning district, commission, or political subdivision created by the General Assembly or pursuant to the Constitution and laws of the Commonwealth; or public transportation entity owned, operated, or controlled by one or more local entities; (iii) entity established by interstate compact; (iv) instrumentality, corporation, or entity established by any of the foregoing pursuant to § 33.2-1505; or (v) combination of two or more of the foregoing.

"Grant" means a transfer of moneys or property that does not impose any obligation or condition on the grantee to repay any amount to the transferor other than in connection with assuring that the transferred moneys or property will be spent or used in accordance with the governmental purpose of the transfer. "Grant" includes direct cash payments made to pay or reimburse all or a portion of interest payments made by a grantee on a debt obligation. As provided in §§ 33.2-1502 and 33.2-1503, only governmental entities may receive grants of moneys or property held in or for the credit of the Bank.

"Loan" means an obligation subject to repayment that is provided by the Bank to an eligible borrower to finance all or a part of the eligible cost of a project incurred by the eligible borrower or other project sponsor. A loan may be disbursed (i) in anticipation of reimbursement (including an advance or draw under a credit enhancement instrument), (ii) as direct payment of eligible costs, or (iii) to redeem or defease a prior obligation incurred by the eligible borrower or other project sponsor to finance the eligible costs of a project.

"Management agreement" means the memorandum of understanding or interagency agreement among the manager, the Secretary of Finance, and the Board as authorized under subsection B of § 33.2-1502.

"Manager" means the Virginia Resources Authority serving as the manager, administrator, and trustee of funds disbursed from the Bank in accordance with the provisions of this article and the management agreement.

"Other financial assistance" includes capital or debt reserves for bonds or debt instrument financing, provision of letters of credit and other forms of credit enhancement, and other lawful forms of financing and methods of leveraging funds that are approved by the manager.

"Private entity" means any private or nongovernmental entity that has executed an interim or comprehensive agreement to develop and construct a transportation infrastructure project pursuant to the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.).

"Project" means (i) the construction, reconstruction, rehabilitation, or replacement of any interstate, state highway, toll road, tunnel, local street or road, or bridge; (ii) the construction, reconstruction, rehabilitation, or replacement of any (a) mass transit, (b) commuter, passenger, or freight rail, (c) port, (d) airport, or (e) commercial space flight facility; or (iii) the acquisition of any rolling stock, vehicle, or equipment to be used in conjunction with clause (i) or (ii).

"Project obligation" means any bond, note, debenture, interim certificate, grant or revenue anticipation note, lease or lease-purchase or installment sales agreement, or credit enhancements issued, incurred, or entered into by an eligible borrower to evidence a loan, or any financing agreements, reimbursement agreements, guarantees, or other evidences of an obligation of an eligible borrower or other project sponsor to pay or guarantee a loan.

"Project sponsor" means any private entity or governmental entity that is involved in the planning, design, right-of-way acquisition, engineering, construction, maintenance, or financing of a project.

"Reliable repayment source" means any means by which an eligible borrower or other project sponsor generates funds that are dedicated to the purpose of retiring a project obligation.

"Substantial project completion" means the opening of a project for vehicular or passenger traffic or the handling of cargo and freight.

2011, cc. 830, 868, § 33.1-23.7; 2012, cc. 779, 817; 2014, c. 805; 2015, c. 684.



§ 33.2-1502. Creation of the Virginia Transportation Infrastructure Bank

A. There is hereby created in the state treasury a special nonreverting, revolving loan fund, known as the Virginia Transportation Infrastructure Bank, that is a subfund of the Transportation Trust Fund established pursuant to § 33.2-1524. The Bank shall be established on the books of the Comptroller. The Bank shall be capitalized with (i) two-thirds of all interest, dividends, and appreciation that may accrue to the Transportation Trust Fund and the Highway Maintenance and Operating Fund and (ii) moneys appropriated by the General Assembly and credited to the Bank. Disbursements from the Bank shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Commissioner of Highways or his designee. Payments on project obligations and interest earned on the moneys in the Bank shall be credited to the Bank. Any moneys remaining in the Bank, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Bank. Notwithstanding anything to the contrary set forth in this article or in the management agreement, the Board will have the right to determine the projects for which loans or other financial assistance may be provided by the Bank. Moneys in the Bank shall be used solely for the purposes enumerated in subsection C.

B. The Board, the manager, and the Secretary of Finance are authorized to enter into a management agreement which may include provisions (i) setting forth the terms and conditions under which the manager will advise the Board on the financial propriety of providing particular loans or other financial assistance; (ii) setting forth the terms and conditions under which the substantive requirements of subsections C, D, and E and § 33.2-1505 will be applied and administered; and (iii) authorizing the manager to request the Board to disburse from the moneys in the Bank the reasonable costs and expenses the manager may incur in the management and administration of the Bank and a reasonable fee to be approved by the Board for the manager's management and administrative services.

C. 1. Moneys deposited in the Bank shall be used for the purpose of making loans and other financial assistance to finance projects.

2. Each project obligation shall be payable, in whole or in part, from reliable repayment sources pledged for such purpose.

3. The interest rate on a project obligation shall be determined by reference to the current market rates for comparable obligations, the nature of the project and the financing structure therefor, and the creditworthiness of the eligible borrower and other project sponsors.

4. The repayment schedule for each project obligation shall require (i) the amortization of principal beginning within five years following the later of substantial project completion or the date of incurrence of the project obligation and (ii) a final maturity date of not more than 35 years following substantial project completion.

D. The pledge of reliable repayment sources and other property securing any project obligation may be subordinate to the pledge securing any other senior debt obligations incurred to finance the project.

E. Notwithstanding subdivision C 4, the manager may at any time following substantial project completion defer payments on a project obligation if the project is unable to generate sufficient revenues to pay the scheduled payments.

F. No loan or other financial assistance may be provided or committed to be provided by the Bank in a manner that would cause such loan or other financial assistance to be tax-supported debt within the meaning of § 2.2-2713 or be deemed to constitute a debt of the Commonwealth or a pledge of the full faith and credit of the Commonwealth but shall be payable solely from legally available moneys held by the Bank.

G. Neither the Bank nor the manager is authorized or empowered to be or to constitute (i) a bank or trust company within the jurisdiction or under the control of the Commonwealth or an agency thereof or the Comptroller of Currency of the U.S. Treasury Department or (ii) a bank, banker, or dealer in securities within the meaning of, or subject to the provisions of, any securities, securities exchange, or securities dealers law of the United States or of the Commonwealth.

H. The Board or the manager may establish or direct the establishment of federal and state accounts or subaccounts as may be necessary to meet any applicable federal law requirements or desirable for the efficient administration of the Bank in accordance with this article.

2011, cc. 830, 868, § 33.1-23.8; 2014, c. 805; 2015, c. 684.



§ 33.2-1503. Eligibility and project selection

A. Any entity constituting an eligible borrower or other project sponsor is eligible to apply to the Board for project financing from the Bank.

B. All applicants for a loan or other financial assistance must file an application with the Board, which must include all items determined by the Board in consultation with the manager to be necessary and appropriate for the Board to determine whether or not to approve the loan, including the availability of reliable repayment sources to retire the project obligation as well as creditworthiness.

C. Each applicant for a loan or other financial assistance must demonstrate that the project is of local, regional, or statewide significance and meets the public interest identified in subsection A of § 33.2-214.1. Another criterion to be considered is whether or not the loan or other financial assistance will enable the project to be completed at an earlier date than would otherwise be feasible. The Board shall issue guidelines for scoring projects in accordance with subsection B of § 33.2-214.1 and any other criteria deemed necessary and appropriate for evaluating projects as determined by the Board in consultation with the manager and shall apply the scoring guidelines to each proposed project. Further, the Board shall promptly publish each proposed project and its score using the scoring guidelines.

D. All projects for which a loan or other financial assistance is provided must meet and remain in compliance with the policies and guidelines established by the Board and the manager.

2011, cc. 830, 868, § 33.1-23.9; 2014, c. 805; 2015, c. 684.



§ 33.2-1504. Grants from the Commonwealth Transportation Board

The Board may make grants of money or property to the Bank for the purpose of enabling it to carry out its corporate purposes and for the exercise of its powers. This section shall not be construed to limit any other power the Board may have to make grants to the Bank.

2011, cc. 830, 868, § 33.1-23.10; 2014, c. 805.



§ 33.2-1505. Project obligations

A. Subject to the terms determined by the manager in accordance with the management agreement, each loan or other financial assistance shall be evidenced or guaranteed by project obligations provided to finance the costs of any project. The manager may also sell any project obligations so acquired and apply the proceeds of such a sale to the making of additional loans and the provision of other financial assistance for financing the cost of any project or for any other corporate purpose of the Bank.

B. The manager may require, as a condition to provision of a loan or other financial assistance and the acquisition of any project obligations, that the eligible borrower or any other project sponsor covenant to perform any of the following:

1. Establish and collect tolls, rents, rates, fees, and other charges to produce revenue sufficient to pay all or a specified portion of (i) the costs of operation, maintenance, replacement, renewal, and repairs of the project; (ii) any outstanding indebtedness incurred for the purposes of the project, including the principal of and premium, if any, and interest on the project obligations; and (iii) any amounts necessary to create and maintain any required reserve, including any rate stabilization fund deemed necessary or appropriate by the manager to offset the need, in whole or part, for future increases in tolls, rents, rates, fees, or charges;

2. Create and maintain a special fund or funds as security for or the source of the scheduled payments on the project obligations or for the operation, maintenance, repair, or replacement of the project or any portions thereof or other property of the eligible borrower or any other project sponsor and deposit into any fund or funds amounts sufficient to make any payments as they become due and payable;

3. Create and maintain other special funds as required by the manager; and

4. Perform other acts, including the conveyance or mortgaging of real and personal property together with all right, title, and interest therein to secure project obligations, or take other actions as may be deemed necessary or desirable by the manager to secure payment of the project obligations and to provide for remedies in the event of any default or nonpayment by the eligible borrower or any other project sponsor, including any of the following:

a. The procurement of credit enhancements or liquidity arrangements for project obligations from any source, public or private, and the payment therefor of premiums, fees, or other charges.

b. The combination of one or more projects, or the combination of one or more projects with one or more other undertakings, facilities, or systems, for the purpose of operations and financing, and the pledging of the revenues from such combined projects, undertakings, facilities, and systems to secure project obligations issued in connection with such combination or any part or parts thereof.

c. The payment of such fees and charges in connection with the acquisition of the project obligations as may be determined by the manager.

C. All eligible borrowers and other project sponsors, including any governmental entities, providing project obligations to the Bank are authorized to perform any acts, take any action, adopt any proceedings, and make and carry out any contracts with the Bank, the manager, or the Board that are contemplated by this article. Such contracts need not be identical among all eligible borrowers or other project sponsors, but may be structured as determined by the manager according to the needs of the contracting eligible borrowers and other project sponsors and the purposes of the Bank.

In addition, subject to the approval of the manager, any project sponsor is authorized to establish and contract with a special purpose or limited purpose instrumentality, corporation, or other entity for the purpose of having such entity serve as the eligible borrower with respect to a particular project.

2011, cc. 830, 868, § 33.1-23.11; 2014, c. 805; 2015, c. 684.



§ 33.2-1506. Exemption from taxation; exemption from Virginia Public Procurement Act

A. The Bank will be performing an essential governmental function in the exercise of the powers conferred upon it by this article. Accordingly, the Bank shall not be required to pay any taxes or assessments to the Commonwealth or its localities or any political subdivision thereof upon any capital, moneys or any property or upon any operations of the Bank or the income therefrom, or any taxes or assessments upon any project or any property or project obligation acquired by the Bank under the provisions of this article or upon the income therefrom.

B. The provisions of the Virginia Public Procurement Act (§ 2.2-4300 et seq.) shall not apply to the Bank in the exercise of any power conferred under this article.

2011, cc. 830, 868, § 33.1-23.12; 2014, c. 805.



§ 33.2-1507. Reporting requirement

A. No loan or other financial assistance shall be awarded from the Bank until the Secretary has provided copies of the management agreement and related criteria and guidelines to the Chairmen of the House Committees on Appropriations, Finance, and Transportation and the Senate Committees on Finance and Transportation.

B. Within 30 days after each six-month period ending June 30 and December 31, the manager shall provide a report to the Chairmen of the House Committees on Appropriations, Finance, and Transportation and the Senate Committees on Finance and Transportation, which shall include the amounts of loans and other financial assistance provided by the Bank and the projects for which the loans and other financial assistance were provided.

2011, cc. 830, 868, § 33.1-23.13; 2014, c. 805.



§ 33.2-1508. Repealed

Repealed by Acts 2015, c. 684, cl. 9.



§ 33.2-1509. Funds for access roads to economic development sites and airports; construction, maintenance, etc., of such roads

A. Notwithstanding any other provision of law, there shall be appropriated to the Board funds derived from taxes on motor fuels, fees and charges on motor vehicle registrations, road taxes, or any other state revenue allocated for highway purposes, which shall be used by the Board for the purposes specified in this section, after deducting the costs of administration before any of such funds are distributed and allocated for any road or street purposes.

Such funds shall be expended by the Board for constructing, reconstructing, maintaining, or improving access roads within localities to economic development sites on which manufacturing, processing, research and development facilities, distribution centers, regional service centers, corporate headquarters, or other establishments that also meet basic employer criteria as determined by the Virginia Economic Development Partnership in consultation with the Virginia Department of Small Business and Supplier Diversity will be built under firm contract or are already constructed and to licensed, public-use airports; in the event there is no such establishment or airport already constructed or for which the construction is under firm contract, a locality may guarantee to the Board by bond or other acceptable device that such will occur and, should no establishment or airport acceptable to the Board be constructed or under firm contract within the time limits of the bond, such bond shall be forfeited. The time limits of the bond shall be based on regular review and consideration by the Board. Towns that receive highway maintenance payments under § 33.2-319 shall be considered separately from the counties in which they are located when receiving allocations of funds for access roads.

B. In deciding whether or not to construct or improve any such access road, and in determining the nature of the road to be constructed, the Board shall base its considerations on the cost thereof in relation to the volume and nature of the traffic to be generated as a result of developing the airport or the economic development site. Within any economic development site or airport, the total volume of traffic to be generated shall be taken into consideration in regard to the overall cost thereof. No such access road shall be constructed or improved on a privately owned economic development site.

C. Any access road constructed or improved under this section shall constitute a part of the secondary state highway system or the road system of the locality in which it is located and shall thereafter be constructed, reconstructed, maintained, and improved as other roads or highways in such system.

Code 1950, § 33-136.1; 1956, c. 161; 1962, c. 550; 1964, c. 254; 1970, c. 322, § 33.1-221; 1978, c. 299; 1980, c. 38; 1989, c. 336; 1996, cc. 85, 128; 1997, c. 89; 2006, cc. 147, 473; 2013, c. 482; 2014, c. 805; 2015, c. 256.



§ 33.2-1510. Fund for access roads and bikeways to public recreational areas and historical sites; construction, maintenance, etc., of such facilities

A. The General Assembly finds and declares that there is an increasing demand by the public for more public recreational areas throughout the Commonwealth, therefore creating a need for more access to these areas. There are also many sites of historical significance to which access is needed.

The General Assembly hereby declares it to be in the public interest that access roads and bikeways to public recreational areas and historical sites be provided by using funds obtained from motor fuel tax collections on motor fuel used for propelling boats and ships and funds contained in the highway portion of the Transportation Trust Fund.

B. (Effective until July 1, 2020) The Board shall, from funds allocated to the primary system, secondary system, or urban system, set aside the sum of $3 million initially. This fund shall be expended by the Board for the construction, reconstruction, maintenance, or improvement of access roads and bikeways within localities. At the close of each succeeding fiscal year, the Board shall replenish this fund to the extent it deems necessary to carry out the purpose intended, provided the balance in the fund plus the replenishment does not exceed $3 million.

B. (Effective July 1, 2020) Prior to making allocations pursuant to subsection D of § 33.2-358, the Board shall set aside the sum of $3 million initially. This fund shall be expended by the Board for the construction, reconstruction, maintenance, or improvement of access roads and bikeways within localities. At the close of each succeeding fiscal year, the Board shall replenish this fund to the extent it deems necessary to carry out the purpose intended, provided the balance in the fund plus the replenishment does not exceed $3 million.

C. Upon the setting aside of the funds as provided in this section, the Board shall construct, reconstruct, maintain, or improve access roads and bikeways to public recreational areas and historical sites upon the following conditions:

1. When the Director of the Department of Conservation and Recreation has designated a public recreational area as such or when the Director of the Department of Historic Resources has determined a site or area to be historic and recommends to the Board that an access road or bikeway be provided or maintained to that area;

2. When the Board pursuant to the recommendation from the Director of the Department of Conservation and Recreation declares by resolution that the access road or bikeway be provided or maintained;

3. When the governing body of the locality in which the access road or bikeway is to be provided or maintained passes a resolution requesting the road; and

4. When the governing body of the locality in which the bikeway is to be provided or maintained adopts an ordinance pursuant to Article 7 (§ 15.2-2280 et seq.) of Chapter 22 of Title 15.2.

No access road or bikeway shall be constructed, reconstructed, maintained, or improved on privately owned property.

D. Any access road constructed, reconstructed, maintained, or improved pursuant to the provisions of this section shall become part of the primary state highway system, the secondary state highway system, or the road system of the locality in which it is located in the manner provided by law and shall thereafter be constructed, reconstructed, maintained, and improved as other roads or highways in such systems. Any bikeway path constructed, reconstructed, maintained, or improved pursuant to the provisions of this section that is not situated within the right-of-way limits of an access road that has become, or which is to become, part of the primary state highway system, the secondary state highway system, or the road system of the locality shall, upon completion, become part of and be regulated and maintained by the authority or agency maintaining the public recreational area or historical site. It shall be the responsibility of the authority, agency, or locality requesting that a bikeway be provided for a public recreational or historical site to provide the right-of-way needed for the construction, reconstruction, maintenance, or improvement of the bikeway if such is to be situated outside the right-of-way limits of an access road.

To maximize the impact of the Fund, not more than $400,000 of recreational access funds may be allocated for each individual access road project to or within any public recreational area or historical site operated by a state agency and not more than $250,000 of recreational access funds may be allocated for each individual access road project to or within a public recreational area or historical site operated by a locality or an authority with an additional $100,000 if supplemented on a dollar-for-dollar basis by the locality or authority from other than highway sources. Not more than $75,000 of recreational access funds may be allocated for each individual bikeway project to a public recreational area or historical site operated by a state agency and not more than $60,000 of recreational access funds may be allocated for each individual bikeway project to a public recreational area or historical site operated by a locality or an authority with an additional $15,000 if supplemented on a dollar-for-dollar basis by a locality or authority from other than highway sources.

The Board, with the concurrence of the Director of the Department of Conservation and Recreation, is hereby authorized to establish guidelines to carry out the provisions of this section.

Code 1950, § 33-136.3; 1966, c. 484; 1968, c. 221; 1970, c. 322, § 33.1-223; 1975, c. 362; 1982, c. 643; 1984, c. 739; 1989, cc. 305, 656; 1990, c. 689; 1992, c. 108; 1996, cc. 101, 131; 2005, cc. 25, 453; 2013, c. 222; 2014, c. 805; 2015, c. 684.



§ 33.2-1511. Definitions

As used in this article, unless the context requires a different meaning:

"Federal highway reimbursements" means all federal-aid highway construction reimbursements and any other federal highway assistance received from time to time by the Commonwealth under or in accordance with Title 23 of the United States Code or any successor program established under federal law from the Federal Highway Administration and any successor or additional federal agencies.

"GARVEE," a grant anticipation revenue vehicle, means an "eligible debt financing instrument" as defined under 23 U.S.C. § 122, the principal of and interest on which and certain other costs associated therewith may be reimbursed by federal highway reimbursements.

"Notes" means those notes authorized and issued pursuant to § 33.2-1512.

"Project-specific reimbursements" means the federal highway reimbursements received by the Commonwealth only with respect to the project or projects to be financed by the Notes or any series thereof.

"Series" means any grouping of Notes issued as designated as such by the Board as necessary or desirable for administrative convenience, satisfaction of federal tax or securities law requirements, or any similar purpose.

2011, cc. 830, 868, § 33.1-23.14; 2014, c. 805.



§ 33.2-1512. Authorization of Notes

The Board is hereby authorized, by and with the consent of the Governor, to issue, pursuant to the provisions of the Transportation Development and Revenue Bond Act (§ 33.2-1700 et seq.), in one or more series revenue obligations of the Commonwealth to be designated "Commonwealth of Virginia Federal Transportation Grant Anticipation Revenue Notes, Series _____ _____" (the Notes), provided that the aggregate principal amount outstanding at any time shall not exceed the amount authorized pursuant to the second enactments of Chapters 1019 and 1044 of the Acts of Assembly of 2000, as amended by Chapter 655 of the Acts of Assembly of 2005, less any principal amounts outstanding from revenue obligations issued pursuant to those enactments prior to July 1, 2011, and exclusive of (i) the amount of any revenue obligations that may be issued to refund Notes issued under this article or the revenue obligations issued under those enactments in accordance with § 33.2-1727 and (ii) any amounts issued for financing expenses (including any original issue discount).

2011, cc. 830, 868, § 33.1-23.15; 2014, c. 805.



§ 33.2-1513. Use of proceeds of Notes

A. The net proceeds of the Notes shall be used exclusively for the purpose of providing funds, together with any other available funds, for paying the costs incurred or to be incurred for construction or funding of such projects to be designated by the Board.

B. The proceeds of Notes, including any premium received on the sale thereof, shall be made available by the Board to pay costs of the projects and, where appropriate, may be paid to any authority, locality, commission, or other entity for the purposes of paying for costs of the projects. The proceeds of Notes may be used together with any federal, local, or private funds that may be made available for such purpose. The proceeds of Notes, together with any investment earnings thereon, may at the discretion of the Board secure the payment of principal or purchase price of and redemption premium, if any, and interest on Notes.

2011, cc. 830, 868, § 33.1-23.16; 2014, c. 805.



§ 33.2-1514. Details of Notes

A. The terms and structure of each issue of Notes shall be determined by the Board, subject to approval by the Treasury Board if required in accordance with § 2.2-2416. The Notes of each issue shall be dated; shall be issued in a principal amount (subject to the limitation as to amount outstanding at any one time set forth in § 33.2-1512); shall bear interest at such rate or rates that may be fixed, adjustable, variable, or a combination thereof, and may be determined by a formula or other method; shall mature at such time or times not exceeding 20 years after the issuance thereof; and may be made subject to purchase or redemption before their maturity or maturities, at such price or prices and under such terms and conditions, all as may be determined by the Board. The Board shall determine the form and series designations of Notes, whether Notes are certificated or uncertificated, and fix the authorized denomination or denominations of Notes and the place or places of payment of principal or purchase price of, and redemption premium, if any, and interest on, Notes, which may be at the office of the State Treasurer or any bank or trust company within or outside of the Commonwealth. The principal or purchase price of, and redemption premium, if any, and interest on, Notes shall be made payable in lawful money of the United States of America. Each issue of Notes may be issued under a system of book entry for recording the ownership and transfer of ownership of rights to receive payments of principal or purchase price of and redemption premium, if any, and interest on such Notes. All Notes shall have and are hereby declared to have, as between successive holders, all the qualities and incidents of negotiable instruments under the negotiable instruments law of the Commonwealth.

B. The Board may sell Notes from time to time at public or private sale, by competitive bidding, negotiated sale, or private placement, for such price or prices as it may determine to be in the best interests of the Commonwealth.

2011, cc. 830, 868, § 33.1-23.17; 2014, c. 805.



§ 33.2-1515. Form and manner of execution; signature of person ceasing to be officer

The Notes shall be signed on behalf of the Board by the chairman or vice-chairman of the Board, or shall bear the facsimile signature of such officer, and shall bear the official seal of the Board, which shall be attested by the manual or facsimile signature of the secretary or assistant secretary of the Board. In the event that Notes shall bear the facsimile signature of the chairman or vice-chairman of the Board, such Notes shall be signed by such administrative assistant as the chairman of the Board shall determine or by any registrar/paying agent that may be designated by the Board. In case any officer whose signature or a facsimile of whose signature appears on any Notes shall cease to be such officer before the delivery of such Notes, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes as if such officer had remained in office until such delivery.

2011, cc. 830, 868, § 33.1-23.18; 2014, c. 805.



§ 33.2-1516. Authority to obtain GARVEE approval

The Board is authorized to seek any necessary approvals for the issuance of Notes as GARVEEs from the Federal Highway Administration and any successor or additional federal agencies.

2011, cc. 830, 868, § 33.1-23.19; 2014, c. 805.



§ 33.2-1517. Expenses

All expenses incurred under this article or in connection with issuance of Notes shall be paid from the proceeds of such Notes or from any available funds as the Board shall determine.

2011, cc. 830, 868, § 33.1-23.20; 2014, c. 805.



§ 33.2-1518. Deposit of proceeds

The proceeds of each series of Notes shall be placed by the State Treasurer in a special fund in the state treasury or may be placed with a trustee in accordance with § 33.2-1716 and shall be disbursed only for the purpose for which such series is issued.

2011, cc. 830, 868, § 33.1-23.21; 2014, c. 805.



§ 33.2-1519. Other funds

The Board is hereby authorized to receive any other funds that may be made available to pay costs of the projects and, subject to appropriation by the General Assembly or allocation or designation by the Board, to make available the same to the payment of the principal or purchase price of, and redemption premium, if any, and interest on Notes authorized hereby and to enter into the appropriate agreements to allow for those funds to be paid into the state treasury, or to a trustee in accordance with § 33.2-1716 to pay a part of the costs of the projects or to pay principal or purchase price of, and redemption premium, if any, and interest on Notes.

2011, cc. 830, 868, § 33.1-23.22; 2014, c. 805.



§ 33.2-1520. Application of project-specific reimbursements

A. In accordance with Article X, Section 7 of the Constitution of Virginia and § 2.2-1802, all federal highway reimbursements are paid into the state treasury. In connection with each series of Notes issued pursuant to this article, the Board shall establish a fund in accordance with § 33.2-1720 either in the state treasury or with a trustee in accordance with § 33.2-1716, which secures and is used for the payment of such series of Notes to the credit of which there shall be deposited such amounts, appropriated therefor by the General Assembly, as are required to pay principal or purchase price of and redemption premium, if any, and interest on Notes, as and when due and payable, (i) first from the project-specific reimbursements; (ii) then, at the discretion of the Board, to the extent required, from legally available revenues of the Transportation Trust Fund; and (iii) then from such other funds, if any, that are designated by the General Assembly for such purpose.

B. The Board is authorized to provide that the pledge of federal highway reimbursements and any other federal highway assistance received for all or any series of the Notes will be subordinate to any prior pledge thereof to notes issued pursuant to subdivision 8 of § 33.2-1701 and the second enactments of Chapters 1019 and 1044 of the Acts of Assembly of 2000, as amended, and that the obligation to make transfers of federal highway reimbursements and any other federal highway assistance received or other amounts into any fund established under subsection A will be subordinate to the obligation to make any required payments or deposits on or with respect to notes issued pursuant to subdivision 8 of § 33.2-1701 and the second enactments of Chapters 1019 and 1044 of the Acts of Assembly of 2000, as amended.

2011, cc. 830, 868, § 33.1-23.23; 2014, c. 805.



§ 33.2-1521. Investment of proceeds and other amounts

Notes proceeds and moneys in any reserve funds and sinking funds in respect of Notes shall be invested by the State Treasurer in accordance with the provisions of general law relating to the investment of such funds belonging to or in the control of the Commonwealth or by a trustee in accordance with § 33.2-1716.

2011, cc. 830, 868, § 33.1-23.24; 2014, c. 805.



§ 33.2-1522. Exemption from taxation

The interest income from and any profit made on the sale of the Notes issued under the provisions of this article shall at all times be free and exempt from taxation by the Commonwealth and by any municipality, county, or other political subdivision thereof.

2011, cc. 830, 868, § 33.1-23.25; 2014, c. 805.



§ 33.2-1523. Notes as eligible securities

All Notes issued under the provisions of this article are hereby made securities in which all persons and entities listed in § 33.2-1713 may properly and legally invest funds under their control.

2011, cc. 830, 868, § 33.1-23.26; 2014, c. 805.



§ 33.2-1524. Transportation Trust Fund

There is hereby created in the Department of the Treasury a special nonreverting fund to be known as the Transportation Trust Fund, consisting of:

1. Funds remaining for highway construction purposes among the highway systems pursuant to § 33.2-358.

2. The additional revenues generated by enactments of Chapters 11, 12, and 15 of the 1986 Acts of Assembly, Special Session I, and designated for this fund.

3. Tolls and other revenues derived from the projects financed or refinanced pursuant to this title that are payable into the state treasury and tolls and other revenues derived from other transportation projects, which may include upon the request of the applicable appointed local governing body, as soon as their obligations have been satisfied, such tolls and revenue derived for transportation projects pursuant to the Chesapeake Bay Bridge and Tunnel District and Commission established in Chapter 22 (§ 33.2-2200 et seq.) and to the Richmond Metropolitan Transportation Authority established in Chapter 29 (§ 33.2-2900 et seq.), or if the appointed local governing body requests refunding or advanced refunding by the Board and such refunding or advanced refunding is approved by the General Assembly. Such funds shall be held in separate subaccounts of the Transportation Trust Fund to the extent required by law or the Board.

4. Such other funds as may be appropriated by the General Assembly from time to time and designated for the Transportation Trust Fund.

5. All interest, dividends, and appreciation that may accrue to the Transportation Trust Fund and the Highway Maintenance and Operating Fund.

6. All amounts required by contract to be paid over to the Transportation Trust Fund.

7. Concession payments paid to the Commonwealth by a private entity pursuant to the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.).

1986, Sp. Sess., c. 13, § 33.1-23.03:1; 1988, cc. 844, 903; 1991, cc. 666, 713; 1992, c. 108; 1993, c. 793; 2006, c. 922; 2009, c. 471; 2014, c. 805; 2014, cc. 469, 805.



§ 33.2-1525. Administration of Transportation Trust Fund

A. The Transportation Trust Fund shall be established on the books of the Comptroller so as to segregate the amounts appropriated to the Transportation Trust Fund and the amounts earned or accumulated by such Transportation Trust Fund. No portion of the Transportation Trust Fund shall be used for a purpose other than as provided in this section. Any moneys remaining in the Transportation Trust Fund at the end of a biennium shall not revert to the general fund but shall remain in the Transportation Trust Fund to be used for the purposes set forth in §§ 33.2-1524, 33.2-1526, and 33.2-1529 and shall accumulate interest and dividends throughout the existence of the Transportation Trust Fund. Whenever in the Board's opinion there are moneys in the Transportation Trust Fund in excess of the amount required to meet the current needs and demands of the transportation program, the Board may invest such excess funds in securities that, in its judgment, will be readily convertible into money. Such securities may include debentures and other government and corporate obligations; common and preferred stocks limited to 30 percent of total trust funds investments based on cost; "prime quality" commercial paper, as defined and limited by § 2.2-4502; bankers' acceptances; bonds; money market funds; and overnight, term, and open repurchase agreements. The investment of moneys held in the Transportation Trust Fund shall be administered by the state treasury under guidelines adopted by the Board pursuant to this section.

The Treasurer may, at his option, manage such moneys or hire professional outside investment counsel to manage part or all of such moneys.

The selection of services related to the management, purchase, or sale of authorized investments shall be governed by the standard provided in this section and shall not be subject to the provisions of Chapter 43 (§ 2.2-4300 et seq.) of Title 2.2.

B. When investments are made in accordance with this section, no Board member, Board employee, Department of Transportation employee, Department of Rail and Public Transportation employee, or treasury official shall be personally liable for any loss therefrom in the absence of negligence, malfeasance, misfeasance, or nonfeasance.

1986, Sp. Sess., c. 13, §§ 33.1-23.03:5, 33.1-23.03:7; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-1526. Commonwealth Space Flight Fund, Commonwealth Port Fund, Commonwealth Airport Fund, and Commonwealth Mass Transit Fund

Of the funds becoming part of the Transportation Trust Fund pursuant to subdivision 2 of § 33.2-1524, an aggregate of 4.2 percent shall be set aside as the Commonwealth Port Fund as established in subdivision A 2 of § 58.1-638; an aggregate of 2.4 percent shall be set aside as the Commonwealth Airport Fund as established in subdivision A 3 of § 58.1-638; and an aggregate of 14.7 percent shall be set aside as the Commonwealth Mass Transit Fund as established in subdivision A 4 of § 58.1-638. Beginning with the Commonwealth's 2012-2013 fiscal year through the Commonwealth's 2016-2017 fiscal year, each fiscal year from the funds becoming part of the Transportation Trust Fund pursuant to subdivision 2 of § 33.2-1524 the Comptroller shall transfer $9.5 million to the Commonwealth Space Flight Fund as established in subdivision A 3a of § 58.1-638. The remaining funds deposited into or held in the Transportation Trust Fund pursuant to subdivision 2 of § 33.2-1524, together with funds deposited pursuant to subdivisions 1 and 4 of § 33.2-1524, shall be expended for capital improvements, including construction, reconstruction, maintenance, and improvements of highways according to the provisions of subsection C or D of § 33.2-358 or to secure bonds issued for such purposes, as provided by the Board and the General Assembly.

1986, Sp. Sess., c. 13, § 33.1-23.03:2; 1998, cc. 905, 907; 2012, cc. 779, 817; 2014, c. 805; 2015, c. 684.



§ 33.2-1527. Priority Transportation Fund

A. There is hereby created in the state treasury a special nonreverting fund to be known as the Priority Transportation Fund, hereafter referred to as "the Fund." The Fund shall be established on the books of the Comptroller. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. All funds as may be designated in the appropriation act for deposit to the Fund shall be paid into the state treasury and credited to the Fund. Such funds shall include:

1. Beginning with the fiscal year ending June 30, 2000, and for fiscal years thereafter, all revenues that exceed the official forecast, pursuant to § 2.2-1503, for (i) the Highway Maintenance and Operating Fund established in § 33.2-1530 and (ii) the allocation to highway and mass transit improvement projects as set forth in § 33.2-1526, but not including any amounts that are allocated to the Commonwealth Port Fund and the Commonwealth Airport Fund under such section;

2. All revenues deposited into the Fund pursuant to § 58.1-2531;

3. All revenues deposited into the Fund pursuant to subsection E of § 58.1-2289; and

4. Any other such funds as may be transferred, allocated, or appropriated.

All moneys in the Fund shall first be used for debt service payments on bonds or obligations for which the Fund is expressly required for making debt service payments, to the extent needed. The Fund shall be considered a part of the Transportation Trust Fund. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes enumerated in subsection B. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller.

B. The Board shall use the Fund to facilitate the financing of priority transportation projects throughout the Commonwealth. The Board may use the Fund by (i) expending amounts therein on such projects directly; (ii) payment to any authority, locality, commission, or other entity for the purpose of paying the costs thereof; or (iii) using such amounts to support, secure, or leverage financing for such projects. No expenditures from or other use of amounts in the Fund shall be considered in allocating highway maintenance and construction funds under § 33.2-358 or apportioning Transportation Trust Fund funds under § 58.1-638 but shall be in addition thereto. The Board shall use the Fund to facilitate the financing of priority transportation projects as designated by the General Assembly, provided that at the discretion of the Board funds allocated to projects within a transportation district may be allocated among projects within the same transportation district as needed to meet construction cash-flow needs.

C. Notwithstanding any other provision of this section, beginning July 1, 2007, no bonds, obligations, or other evidences of debt (the bonds) that expressly require as a source for debt service payments or for the repayment of such bonds the revenues of the Fund shall be issued or entered into, unless at the time of the issuance the revenues then in the Fund or reasonably anticipated to be deposited into the Fund pursuant to the law then in effect are by themselves sufficient to make 100 percent of the contractually required debt service payments on all such bonds, including any interest related thereto and the retirement of such bonds.

2000, cc. 1019, 1044, § 33.1-23.03:8; 2007, c. 896; 2013, c. 766; 2014, c. 805.



§ 33.2-1528. Concession Payments Account

A. Concession payments to the Commonwealth deposited into the Transportation Trust Fund pursuant to subdivision 7 of § 33.2-1524 from qualifying transportation facilities developed and/or operated pursuant to the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.) shall be held in a separate subaccount to be designated the Concession Payments Account, (the Account) together with all interest, dividends, and appreciation that accrue to the Account and that are not otherwise specifically directed by law or reserved by the Board for other purposes allowed by law.

B. The Board may make allocations from the Account upon such terms and subject to such conditions as the Board deems appropriate to:

1. Pay or finance all or part of the costs of programs or projects, including the costs of planning, operation, maintenance, and improvements incurred in connection with the acquisition and construction of projects, provided that allocations from the Account shall be limited to programs and projects that are reasonably related to or benefit the users of the qualifying transportation facility that was the subject of a concession pursuant to the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.). The priorities of metropolitan planning organizations, planning district commissions, local governments, and transportation corridors shall be considered by the Board in making project allocations from moneys in the Account.

2. Repay funds from the Toll Facilities Revolving Account or the Transportation Partnership Opportunity Fund.

3. Pay the Board's reasonable costs and expenses incurred in the administration and management of the Account.

C. Concession payments to the Commonwealth for a qualifying transportation facility located within the boundaries of a rapid rail project for which a federal Record of Decision has been issued shall be held in a subaccount separate from the Concession Payments Account together with all interest, dividends, and appreciation that accrue to the subaccount. The Board may make allocations from the subaccount as the Board deems appropriate to:

1. Pay or finance all or part of the costs of planning, design, land acquisition, and improvements incurred in connection with the construction of such rapid rail project consistent with the issued federal Record of Decision, as may be revised; and

2. Upon determination by the Board that sufficient funds are or will be available to meet the schedule for construction of such rapid rail project, pay or finance all or part of the costs of planning, design, land acquisition, and improvements incurred in connection with other highway and public transportation projects within the corridor of the rapid rail project or within the boundaries of the qualifying transportation facility. In the case of highway projects, the Board shall follow an approval process generally in accordance with subsection B of § 33.2-208.

D. The provisions of this section shall be liberally construed to the end that its beneficial purposes may be effectuated. Insofar as this provision is inconsistent with the provisions of any other general, special, or local law, this provision shall be controlling.

2006, c. 922, § 33.1-23.03:9; 2014, c. 805; 2015, c. 709.



§ 33.2-1529. Toll Facilities Revolving Account

A. All definitions of terms in this section shall be as set forth in the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.).

B. Subject to any obligations to existing bondholders, but notwithstanding §§ 2.2-1806 and 58.1-13, funds deposited into the Transportation Trust Fund pursuant to subdivision 3 of § 33.2-1524 shall be held in a separate subaccount to be designated the Toll Facilities Revolving Account (the Account). In addition, any funds received from the federal government or any agency or instrumentality thereof that, pursuant to federal law, may be made available, as loans or otherwise, to private persons or entities for transportation purposes, hereinafter referred to as "federal funds," shall be deposited in a segregated subaccount within the Account. Payments received with respect to any loan made from such segregated subaccount pursuant to subdivision D 2 shall also be deposited into such segregated subaccount in the Account.

C. User fees collected in excess of the annual debt service, operations, and maintenance expenses and necessary administrative costs including any obligations to the Account and any other obligations for qualifying facilities with respect to which an agency of the Commonwealth is the responsible public entity shall be deposited and held in the Regional Toll Facilities Revolving Subaccount, (the Regional Account), together with all interest, dividends, and appreciation for use within the metropolitan planning organization region within which the facility exists. Payments received with respect to any loan made from such Regional Account pursuant to subdivision D 3 shall also be deposited into the Regional Account.

D. The Board may make allocations upon such terms and subject to such conditions as the Board deems appropriate from the following funds for the following purposes:

1. From any funds in the Account, exclusive of those in the Regional Account, to pay or finance all or part of the costs, including the cost of planning, operation, maintenance, and improvements, incurred in connection with the acquisition and construction of projects financed in whole or in part as toll facilities or to refinance existing toll facilities, provided that any such funds allocated from the Account for a planned or operating toll facility shall be considered as an advance of funding for which the Account shall be reimbursed;

2. From funds in the segregated subaccount in the Account into which federal funds are deposited in conjunction with the Public-Private Transportation Act of 1995 (§ 33.2-1800 et seq.) and pursuant to the terms of a comprehensive agreement between a responsible public entity and a private operator as provided for in that act:

a. To make a loan to such operator to pay any cost of a qualifying transportation facility, provided that (i) the operator's return on its investment is limited to a reasonable rate and (ii) such loan is limited to a reasonable term; or

b. To pay the Commonwealth's or its agency's portion of costs incurred or to be incurred in accordance with a comprehensive agreement with respect to a transportation facility;

3. From funds in the Regional Account:

a. To pay or finance all or part of the costs, including the cost of planning, operation, maintenance, and improvements incurred in connection with the acquisition and construction of projects financed in whole or in part as toll facilities or to refinance existing toll facilities, provided that (i) allocations from the Regional Account shall be limited to projects located within the same metropolitan planning organization region as the facility that generated the excess revenue and (ii) any such funds allocated from the Regional Account for a planned or operating toll facility shall be considered as an advance of funding for which the Regional Account shall be reimbursed; or

b. To pay the Commonwealth's, its agency's, or its political subdivision's costs incurred or to be incurred in accordance with a comprehensive agreement with respect to a transportation facility within the same metropolitan planning organization region as the facility that generated the excess revenue; and

4. From any funds in the Account or Regional Account, to pay the Board's reasonable costs and expenses incurred in (i) the administration and management of the Account, (ii) its program of financing or refinancing costs of toll facilities, and (iii) the making of loans and paying of costs described in subdivisions 1 and 2.

E. The Board may transfer from the Account to the Transportation Trust Fund for allocation pursuant to § 33.2-358 or the Virginia Transportation Infrastructure Bank pursuant to Article 1 (§ 33.2-1500 et seq.) any interest revenues and, subject to applicable federal limitations, federal funds not committed by the Board to the purposes provided for in subsection D.

F. The provisions of this section shall be liberally construed to the end that its beneficial purposes may be effectuated. Insofar as this provision is inconsistent with the provisions of any other general, special, or local law, this provision shall be controlling.

1986, Sp. Sess., c. 13, § 33.1-23.03:4; 1995, cc. 545, 576; 1997, c. 501; 2014, c. 805; 2015, cc. 684, 709.



§ 33.2-1529.1. Transportation Partnership Opportunity Fund

A. There is hereby created the Transportation Partnership Opportunity Fund (the Fund) to be used by the Governor to provide funds to address the transportation aspects of economic development opportunities. The Fund shall consist of (i) one-third of all interest, dividends, and appreciation that may accrue to the Transportation Trust Fund and the Highway Maintenance and Operating Fund and (ii) any funds appropriated to it by the general appropriation act and revenue from any other source, public or private. The Fund shall be established on the books of the Comptroller, and any funds remaining in the Fund at the end of a biennium shall not revert to the general fund but shall remain in the Fund. All interest and dividends that are earned on the Fund shall be credited to the Fund. The Governor shall report to the Chairmen of the House Committees on Appropriations, Finance, and Transportation and the Senate Committees on Finance and Transportation as funds are awarded in accordance with this section.

B. The Fund shall be a subfund of the Transportation Trust Fund. Provisions of this title and Title 58.1 relating to the allocations or disbursements of proceeds of the Commonwealth Transportation Fund, the Transportation Trust Fund, or the Highway Maintenance and Operating Fund shall not apply to the Fund.

C. Funds shall be awarded from the Fund by the Governor as grants, revolving loans, or other financing tools and equity contributions to an agency or political subdivision of the Commonwealth. Loans shall be approved by the Governor and made in accordance with procedures established by the Board and approved by the Comptroller. Loans shall be interest-free and shall be repaid to the Fund. The Governor may establish the duration of any loan, but such term shall not exceed seven years. The Department shall be responsible for monitoring repayment of such loans and reporting the receivables to the Comptroller as required.

D. Grants or revolving loans may be used for transportation capacity development on and off site; road, rail, mass transit, or other transportation access costs beyond the funding capability of existing programs; studies of transportation projects, including environmental analysis, geotechnical assessment, survey, design and engineering, advance right-of-way acquisition, traffic analysis, toll sensitivity studies, and financial analysis; or anything else permitted by law. Funds may be used for any transportation project or any transportation facility. Any transportation infrastructure completed with moneys from the Fund shall not become private property, and the results of any studies or analysis completed as a result of a grant or loan from the Fund shall be property of the Commonwealth.

E. The Board, in consultation with the Secretary of Transportation and the Secretary of Commerce and Trade, shall develop guidelines and criteria that shall be used in awarding grants or making loans from the Fund; however, no grant shall exceed $5 million and no loan shall exceed $30 million. No grant or loan shall be awarded until the Governor has provided copies of the guidelines and criteria to the Chairmen of the House Committees on Appropriations, Finance, and Transportation and the Senate Committees on Finance and Transportation. The guidelines and criteria shall include provisions including the number of jobs and amounts of investment that must be committed in the event moneys are being used for an economic development project, a statement of how the studies and analysis to be completed using moneys from the Fund will advance the development of a transportation facility, a process for the application for and review of grant and loan requests, a timeframe for completion of any work, the comparative benefit resulting from the development of a transportation project, assessment of the ability of the recipient to repay any loan funds, and other criteria as necessary to support the timely development of transportation projects. The criteria shall also include incentives to encourage matching funds from any other local, federal, or private source.

F. Within 30 days of each six-month period ending June 30 and December 31, the Governor shall provide a report to the Chairmen of the House Committees on Appropriations, Finance, and Transportation and the Senate Committees on Finance and Transportation that shall include the following information: the locality in which the project is being developed, the amount of the grant or loan made or committed from the Fund and the purpose for which it will be used, the number of jobs created or projected to be created, and the amount of a company's investment in the Commonwealth if the project is part of an economic development opportunity.

G. The Governor shall provide grants and commitments from the Fund in an amount not to exceed the total value of the moneys contained in the Fund. If the Governor commits funds for years beyond the fiscal years covered under the existing appropriation act, the State Treasurer shall set aside and reserve the funds the Governor has committed, and the funds set aside and reserved shall remain in the Fund for those future fiscal years. No grant or loan shall be payable in the years beyond the existing appropriation act unless the funds are currently available in the Fund.

2015, c. 684.



§ 33.2-1530. (Effective until July 1, 2016) Highway Maintenance and Operating Fund

There is hereby created in the state treasury a special nonreverting fund to be known as the Highway Maintenance and Operating Fund, referred to in this section as "the Fund." The Fund shall be established on the books of the Comptroller. Any moneys remaining in the Fund at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund.

The sources of funds for the Fund shall be paid into the state treasury and credited to the Fund and, in addition to all funds appropriated by the General Assembly, includes the following:

1. Revenues generated pursuant to § 33.2-213;

2. Civil penalties collected pursuant to § 33.2-216;

3. Civil penalties collected pursuant to § 33.2-1224;

4. Civil penalties collected pursuant to § 33.2-1229;

5. Permit fees as outlined in § 46.2-652.1;

6. Revenues generated pursuant to § 46.2-702.1;

7. Permit fees pursuant to §§ 46.2-1128, 46.2-1140.1, 46.2-1142.1, 46.2-1143, 46.2-1148, and 46.2-1149.1;

8. Applicable portions of emissions inspection fees from on-road emissions inspectors as designated in § 46.2-1182;

9. Revenues from subsection G of § 58.1-638 and § 58.1-638.3;

10. Revenues from subdivision 2 of § 58.1-815.4;

11. Revenues generated pursuant to subsection B of § 58.1-2249;

12. Revenues as apportioned in subsection E of § 58.1-2289;

13. Revenues as outlined in subsection A of § 58.1-2425; and

14. Taxes and fees pursuant to § 58.1-2701.

2014, c. 805.



§ 33.2-1530. (Effective July 1, 2016; Contingent expiration date) Highway Maintenance and Operating Fund

There is hereby created in the state treasury a special nonreverting fund to be known as the Highway Maintenance and Operating Fund, referred to in this section as "the Fund." The Fund shall be established on the books of the Comptroller. Any moneys remaining in the Fund at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund.

The sources of funds for the Fund shall be paid into the state treasury and credited to the Fund and, in addition to all funds appropriated by the General Assembly, includes the following:

1. Revenues generated pursuant to § 33.2-213;

2. Civil penalties collected pursuant to § 33.2-216;

3. Civil penalties collected pursuant to § 33.2-1224;

4. Civil penalties collected pursuant to § 33.2-1229;

5. Permit fees as outlined in § 46.2-652.1;

6. Revenues generated pursuant to § 46.2-702.1;

7. Permit fees pursuant to §§ 46.2-1128, 46.2-1140.1, 46.2-1142.1, 46.2-1143, 46.2-1148, and 46.2-1149.1;

8. Applicable portions of emissions inspection fees from on-road emissions inspectors as designated in § 46.2-1182;

9. Revenues from subsection G of § 58.1-638 and § 58.1-638.3;

10. Revenues from subdivision 2 of § 58.1-815.4;

11. Revenues generated pursuant to subsection B of § 58.1-2249;

12. Revenues as apportioned in subsection E of § 58.1-2289;

13. Revenues as outlined in subsection A of § 58.1-2425; and

14. Taxes and fees pursuant to § 58.1-2701.

2014, c. 805.



§ 33.2-1531. Innovation and Technology Transportation Fund

There is hereby created in the state treasury a special nonreverting fund to be known as the Innovation and Technology Transportation Fund, referred to in this section as "the Fund." The Fund shall be established on the books of the Comptroller. The amount allocated to the Fund pursuant to § 33.2-358 and § 33.2-370 and any funds as may be appropriated by the General Assembly shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely for the purposes of funding pilot programs and fully developed initiatives pertaining to high-tech infrastructure improvements. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Secretary of Transportation. "High-tech infrastructure improvements" means those projects or programs identified by the Board that reduce congestion, improve mobility, improve safety, provide up-to-date travel data, or improve emergency response. No later than November 30 each year, the Commissioner of Highways shall report in writing to the Governor and General Assembly on the use of moneys in the Fund.

2014, c. 290; 2015, c. 684.



§ 33.2-1600. Fund for construction of industrial access railroad tracks

A. The General Assembly declares it to be in the public interest that access railroad tracks and facilities be constructed to certain industrial commercial sites where rail freight service is or may be needed by new or substantially expanded industry and that financial assistance be provided to areas seeking to furnish rail freight trackage between the normal limits of existing or proposed common carrier railroad tracks and facilities and the actual site of existing or proposed commercial or industrial buildings or facilities. This section is enacted in furtherance of these purposes and is intended to be comparable to the fund for access roads to economic development sites established pursuant to § 33.2-1509.

B. The funding for this program shall be set forth in the appropriation act.

C. The Director of the Department of Rail and Public Transportation shall administer and expend or commit, subject to the approval of the Board, such funds for constructing, reconstructing, or improving industrial access railroad tracks and related facilities. The Director of the Department of Rail and Public Transportation may consult with the Commissioner of Agriculture and Consumer Services and the Chief Executive Officer of the Virginia Economic Development Partnership, or their designated representatives, concerning applications for funds. Funds shall be spent directly by the Director of the Department of Rail and Public Transportation or by reimbursement of the local entities, private or public.

D. Funds may be used to construct, reconstruct, or improve part or all of the necessary tracks and related facilities on public or private property currently used or being developed, existent or prospective, for single industries or industrial subdivisions under firm contract or already constructed, including those subdivisions owned or promoted by railroad companies and others. Applications for funds must be approved by the local governing body.

E. In deciding whether to construct any such access track, the Board shall consider the cost thereof in relation to prospective volume of rail traffic, capital investment, potential employment, and other economic and public benefits. The Board shall adopt procedures to encourage widespread use of the funds, shall limit allocation of funds so that no locality receives more than 50 percent of the funds in any one fiscal year unless there are not sufficient applications prior to May 1 of each year to use the available funds, and shall consider the practices of the Department of Transportation in distributing funds for access roads to economic development sites under § 33.2-1509.

F. Tracks and facilities constructed with such funds shall be the property of the Commonwealth for the useful life of the project as determined by the Director of the Department of Rail and Public Transportation and shall be made available for use by all common carriers using the railway system to which they connect. The landowners or using businesses shall, prior to the commitment of funds by the Director of the Department of Rail and Public Transportation, be contractually committed to the perpetual maintenance of such tracks and facilities so constructed and to the payment of any costs related to the future relocation or removal of such tracks and facilities.

1987, c. 495, § 33.1-221.1:1; 1992, c. 167; 1996, cc. 590, 598; 2010, c. 869; 2011, c. 64; 2012, c. 19; 2014, c. 805.



§ 33.2-1601. Rail Enhancement Fund

A. The General Assembly declares it to be in the public interest that railway preservation and development of railway transportation facilities are an important element of a balanced transportation system of the Commonwealth for freight and passengers and further declares it to be in the public interest that the retention, maintenance, improvement, and development of freight and passenger railways are essential to the Commonwealth's continued economic growth, vitality, and competitiveness in national and world markets.

B. There is hereby created in the state treasury a special nonreverting fund to be known as the Rail Enhancement Fund, referred to in this section as "the Fund," which shall be considered a special fund within the Transportation Trust Fund. The Fund shall be established on the books of the Comptroller and shall consist of dedications pursuant to § 58.1-1741 and such funds from other sources as may be set forth in the appropriation act and shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely as provided in this section. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director of the Department of Rail and Public Transportation or the Director's designee.

C. The Director of the Department of Rail and Public Transportation shall administer and expend or commit, subject to the approval of the Board, the Fund for acquiring, leasing, or improving railways or railroad equipment, rolling stock, rights-of-way, or facilities, or assisting other appropriate entities to acquire, lease, or improve railways or railroad equipment, rolling stock, rights-of-way, or facilities, for freight or passenger rail transportation purposes whenever the Board has determined that such acquisition, lease, or improvement is for the common good of a region of the Commonwealth or the Commonwealth as a whole. Funds provided in this section may also be used as matching funds for federal grants to support passenger or freight rail projects.

D. Projects undertaken pursuant to this section shall be limited to those the Board has determined will result in public benefits to a region of the Commonwealth or the Commonwealth as a whole that are equal to or greater than the investment of funds under this section. Such public benefits shall include the impact of the project on traffic congestion and environmental quality and, whenever possible, give due consideration to passenger rail capacity on corridors identified by the Board that have existing or proposed passenger rail service. Such projects shall include a minimum of 30 percent cash or in-kind matching contribution from a private source, which may include a railroad, a regional authority, a local government source, or a combination of such sources.

2004, c. 621, § 33.1-221.1:1.1; 2005, c. 323; 2009, c. 73; 2011, cc. 86, 405, 594, 639, 681; 2014, c. 805.



§ 33.2-1602. Shortline Railway Preservation and Development Fund

A. For the purposes of this section:

"Fund" means the Shortline Railway Preservation and Development Fund.

"Railway transportation support facilities" means facilities required for the loading, transfer, or additional track capacity to facilitate the shipment of goods by rail other than as provided for in § 33.2-1600 or 33.2-1601.

"Shortline railway" means any Class II or Class III railroad as defined by the U.S. Surface Transportation Board.

B. The General Assembly declares it to be in the public interest that shortline railway preservation and development of railway transportation support facilities are important elements of a balanced transportation system of the Commonwealth for freight and passengers, and further declares it to be in the public interest that the retention, maintenance, and improvement of the shortline railway and development of railway transportation support facilities are essential to the Commonwealth's continued economic growth, vitality, and competitiveness in national and world markets.

C. There is hereby created in the state treasury a special nonreverting fund to be known as the Shortline Railway Preservation and Development Fund. The Fund shall be established on the books of the Comptroller and shall consist of such funds from such sources as shall be set forth in the general appropriation act and shall be paid into the state treasury and credited to the Fund. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely as provided in this section. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director of the Department of Rail and Public Transportation or the Director's designee.

D. To fulfill this purpose, there shall be funding set forth each year in the appropriation act and appropriated by the General Assembly in the Rail Assistance Program of the Department of Rail and Public Transportation. These funds shall be used by the Department of Rail and Public Transportation to administer a Shortline Railway Preservation and Development Program for the purposes described in subsection B. Furthermore, the Board shall include an annual allocation for such purpose in its allocation of transportation revenues.

E. The Director of the Department of Rail and Public Transportation shall administer and expend or commit, subject to the approval of the Board, the Fund for acquiring, leasing, or improving shortline railways and the development of railway transportation support facilities or assisting other appropriate entities to acquire, lease, or improve shortline railways and the development of railway transportation purposes whenever the Board has determined that such acquisition, lease, or improvement is for the common good of a region of the Commonwealth or the Commonwealth as a whole. The Director of the Department of Rail and Public Transportation may consult with other agencies or their designated representatives concerning projects to be undertaken under this section.

F. Tracks and facilities constructed, and property and equipment purchased, with funds under this section shall be the property of the Commonwealth for the useful life of the project, as determined by the Director of the Department of Rail and Public Transportation, and shall be made available for use by all common carriers using the railway system to which they connect under the trackage rights agreements between the parties. Projects undertaken pursuant to this section shall be limited to those of a region of the Commonwealth or the Commonwealth as a whole. Such projects shall include a minimum of 30 percent cash or in-kind matching contribution from a private source, which may include a railroad, a regional authority, private industry, a local government source, or a combination of such sources. No single project shall be allocated more than 50 percent of total available funds.

2006, c. 856, § 33.1-221.1:1.2; 2014, c. 805.



§ 33.2-1603. Intercity Passenger Rail Operating and Capital Fund

A. The General Assembly declares it to be in the public interest that developing and continuing intercity passenger rail operations and the development of rail infrastructure, rolling stock, and support facilities to support intercity passenger rail service are important elements of a balanced transportation system in the Commonwealth and further declares it to be in the public interest that the retention, maintenance, improvement, and development of intercity passenger rail-related infrastructure improvements and operations are essential to the Commonwealth's continued economic growth, vitality, and competitiveness in national and world markets.

B. (Contingent expiration date) There is hereby created in the state treasury a special nonreverting fund to be known as the Intercity Passenger Rail Operating and Capital Fund, referred to in this section as "the Fund," which shall be considered a special fund within the Transportation Trust Fund. The Fund shall be established on the books of the Comptroller and shall consist of funds designated pursuant to subdivision A 2 of § 58.1-638.3 and as may be set forth in the appropriation act and by allocation of funds for operations and projects pursuant to this section by the Board in accordance with § 33.2-358. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely as provided in this section. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director of the Department of Rail and Public Transportation or his designee.

B. (Contingent effective date) There is hereby created in the state treasury a special nonreverting fund to be known as the Intercity Passenger Rail Operating and Capital Fund, referred to in this section as "the Fund," which shall be considered a special fund within the Transportation Trust Fund. The Fund shall be established on the books of the Comptroller and shall consist of funds as may be set forth in the appropriation act and by allocation of funds for operations and projects pursuant to this section by the Board in accordance with § 33.2-358. Interest earned on moneys in the Fund shall remain in the Fund and be credited to it. Any moneys remaining in the Fund, including interest thereon, at the end of each fiscal year shall not revert to the general fund but shall remain in the Fund. Moneys in the Fund shall be used solely as provided in this section. Expenditures and disbursements from the Fund shall be made by the State Treasurer on warrants issued by the Comptroller upon written request signed by the Director of the Department of Rail and Public Transportation or his designee.

C. The Director of the Department of Rail and Public Transportation or his designee shall administer and expend or commit, subject to the approval of the Board, the Fund to support the cost of operating intercity passenger rail service; acquiring, leasing, or improving railways or railroad equipment, rolling stock, rights-of-way, or facilities; or assisting other appropriate entities to acquire, lease, or improve railways or railroad equipment, rolling stock, rights-of-way, or facilities for intercity passenger rail transportation purposes whenever the Board has determined that such acquisition, lease, or improvement is for the common good of a region of the Commonwealth or the Commonwealth as a whole. Funds provided in this section may also be used as matching funds for federal grants to support intercity passenger rail projects.

D. Capital projects including tracks and facilities constructed and property, equipment, and rolling stock purchased with funds under this section shall be the property of the Commonwealth for the useful life of the project, as determined by the Director of the Department of Rail and Public Transportation, and shall be made available for use by all intercity passenger rail operations and common carriers using the railway system to which they connect under the trackage rights or operating agreements between the parties. Projects undertaken pursuant to this section shall be limited to those of a region of the Commonwealth or the Commonwealth as a whole. Such projects undertaken pursuant to this section shall not require a matching contribution; however, projects proposed with matching funds may receive more favorable consideration. Matching funds may be provided from any source except Commonwealth Transportation Fund revenues.

2011, cc. 830, 868, § 33.1-221.1:1.3; 2013, c. 766; 2014, c. 805.



§ 33.2-1604. Funds for administration of Department of Rail and Public Transportation

The Commonwealth Transportation Board may annually allocate up to 3.5 percent of the revenues available each year in the funds established pursuant to §§ 33.2-1601, 33.2-1602, and 33.2-1603 and subdivision A 4 of § 58.1-638 to support the costs of project development, project administration, and project compliance incurred by the Department of Rail and Public Transportation in implementing rail, public transportation, and congestion management programs and grants.

2014, cc. 66, 451.



§ 33.2-1700. Definitions

As used in this chapter, unless the context requires a different meaning:

"Board" means the Commonwealth Transportation Board, or if the Commonwealth Transportation Board is abolished, any board, commission, or officer succeeding to the principal functions thereof or upon whom the powers given by this chapter to the Board shall be given by law.

"Cost of the project," as applied to a project to be acquired by purchase or by condemnation, includes:

1. The purchase price or the amount of the award;

2. The cost of improvements, financing charges, and interest during any period of disuse before completion of improvements;

3. The cost of traffic estimates and of engineering data;

4. The cost of engineering and legal expenses;

5. The cost of plans, specifications and surveys, and estimates of cost and of revenues; and

6. Other expenses necessary or incident to determining the feasibility or practicability of the enterprises, administrative expenses, and such other expenses as may be necessary or incident to the financing authorized in this chapter and the acquisition of the project and the placing of the project in operation.

"Cost of the project," as applied to a project to be constructed, includes:

1. The cost of construction;

2. The cost of all lands, properties, rights, easements, and franchises acquired that are deemed necessary for such construction;

3. The cost of acquiring by purchase or condemnation any ferry that is deemed by the Board to be competitive with any bridge to be constructed;

4. The cost of all machinery and equipment;

5. The cost of financing charges and interest prior to construction, during construction, and for one year after completion of construction;

6. The cost of traffic estimates and of engineering data;

7. The cost of engineering and legal expenses;

8. The cost of plans, specifications and surveys, estimates of cost and of revenues; and

9. Other expenses necessary or incident to determining the feasibility or practicability of the enterprise, administrative expenses, and such other expenses as may be necessary or incident to the financing authorized in this chapter, the construction of the project, the placing of the project in operation, and the condemnation of property necessary for such construction and operation.

"Improvements" means those repairs to, replacements of, additions to, and betterments of a project acquired by purchase or by condemnation as are deemed necessary to place it in a safe and efficient condition for the use of the public, if such repairs, replacements, additions, and betterments are ordered prior to the sale of any bonds for the acquisition of such project.

"Owner" includes all individuals, incorporated companies, partnerships, societies, and associations having any title or interest in any property rights, easements, or franchises authorized to be acquired by this chapter.

"Project" means any one or more of the following:

1. The York River Bridges, extending from a point within Yorktown in York County or within York County across the York River to Gloucester Point or some point in Gloucester County.

2. The Rappahannock River Bridge, extending from Greys Point, or its vicinity, in Middlesex County, across the Rappahannock River to a point in the vicinity of White Stone, in Lancaster County, or at some other feasible point in the general vicinity of the two respective points.

3. The James River Bridge, from a point at or near Jamestown, in James City County, across the James River to a point in Surry County.

4. The James River, Chuckatuck, and Nansemond River Bridges, together with necessary connecting roads, in the Cities of Newport News and Suffolk and the County of Isle of Wight.

5. The Hampton Roads Bridge-Tunnel or Bridge and Tunnel System, extending from a point or points in the Cities of Newport News and Hampton on the northwest shore of Hampton Roads across Hampton Roads to a point or points in the City of Norfolk or Suffolk on the southeast shore of Hampton Roads.

6. Interstate 264, extending from a point in the vicinity of the intersection of Interstate 64 and U.S. Route 58 at Norfolk to some feasible point between London Bridge and U.S. Route 60.

7. The Henrico-James River Bridge, extending from a point on the eastern shore of the James River in Henrico County to a point on the western shore, between Falling Creek and Bells Road interchanges of Interstate 95; however, the project shall be deemed to include all property, rights, easements, and franchises relating to this project and deemed necessary or convenient for its operation, including its approaches.

8. The limited access highway between the Newport News/Williamsburg International Airport area and the Newport News downtown area, which generally runs parallel to tracks of the Chesapeake and Ohio Railroad.

9. Transportation improvements in the Dulles Corridor, with an eastern terminus of the East Falls Church Metrorail station at Interstate 66 and a western terminus of Virginia Route 772 in Loudoun County, including without limitation the Dulles Toll Road; the Dulles Access Road; outer roadways adjacent or parallel thereto; mass transit, including rail; bus rapid transit; and capacity-enhancing treatments such as high-occupancy vehicle lanes, high-occupancy toll lanes, interchange improvements, commuter parking lots, and other transportation management strategies.

10. Subject to the limitations and approvals of § 33.2-1712, any other highway for a primary highway transportation improvement district or transportation service district that the Board has agreed to finance under a contract with any such district or any other alternative mechanism for generation of local revenues for specific funding of a project satisfactory to the Board, the financing for which is to be secured by Transportation Trust Fund revenues under any appropriation made by the General Assembly for that purpose and payable first from revenues received under such contract or other local funding source; second, to the extent required, from funds appropriated and allocated, pursuant to the highway allocation formula as provided by law, to the highway construction district in which the project is located or to the county or counties in which the project is located; and third, to the extent required from other legally available revenues of the Transportation Trust Fund and from any other available source of funds.

11. The U.S. Route 58 Corridor Development Program projects as defined in §§ 33.2-2300 and 33.2-2301.

12. The Northern Virginia Transportation District Program as defined in §§ 33.2-2400 and 33.2-2401.

13. Any program for highways or mass transit or transportation facilities endorsed by the affected localities, which agree that certain distributions of state recordation taxes will be dedicated and used for the payment of any bonds or other obligations, including interest thereon, the proceeds of which were used to pay the cost of the program. Any such program shall be referred to as a "Transportation Improvement Program."

14. Any project designated by the General Assembly financed in whole or part through the issuance of Commonwealth of Virginia Federal Highway Reimbursement Anticipation Notes.

15. Any project authorized by the General Assembly financed in whole or in part by funds from the Priority Transportation Fund established pursuant to § 33.2-1527 or from the proceeds of bonds whose debt service is paid in whole or in part by funds from such Fund.

16. Any project identified by the Board to be financed in whole or in part through the issuance of Commonwealth of Virginia Federal Transportation Grant Anticipation Revenue Notes.

"Revenues" includes tolls and any other moneys received or pledged by the Board pursuant to this chapter, including legally available Transportation Trust Fund revenues and any federal highway reimbursements and any other federal highway assistance received by the Commonwealth.

"Toll project" means a project financed in whole or in part through the issuance of revenue bonds that are secured by toll revenues generated by the project.

"Undertaking" means all of the projects authorized to be acquired or constructed under this chapter.

Code 1950, § 33-228; 1950, p. 145; 1954, c. 578; 1956, c. 158; 1962, c. 273; 1964, c. 558; 1970, c. 322, § 33.1-268; 1972, c. 2; 1974, cc. 52, 297; 1982, c. 261; 1986, Sp. Sess., c. 13; 1988, cc. 844, 903; 1989, Sp. Sess., cc. 9, 11; 1990, c. 710; 1991, cc. 666, 713; 1993, cc. 391, 793; 1994, cc. 520, 589; 1995, c. 354; 2000, cc. 1019, 1044; 2004, c. 807; 2007, c. 896; 2011, cc. 830, 868; 2014, c. 805.



§ 33.2-1701. General powers of Commonwealth Transportation Board

The Board may, subject to the provisions of this chapter:

1. Acquire by purchase or by condemnation, construct, improve, operate, and maintain any one or more of the projects mentioned and included in the undertaking as defined in § 33.2-1700;

2. Issue revenue bonds of the Commonwealth to be known and designated as "Commonwealth of Virginia Toll Revenue Bonds," payable from earnings and from any other available sources of funds, to pay the cost of such projects;

3. Subject to the limitations and approvals of § 33.2-1712, issue revenue bonds of the Commonwealth to be known and designated as "Commonwealth of Virginia Transportation Contract Revenue Bonds," secured by Transportation Trust Fund revenues under a payment agreement between the Board and the Treasury Board, subject to their appropriation by the General Assembly and payable first from revenues received pursuant to contracts with a primary highway transportation improvement district or transportation service district or other local revenue sources for which specific funding of any such bonds may be authorized by law; second, to the extent required, from funds appropriated and allocated, pursuant to the highway allocation formula as provided by law, to the highway construction district in which the project to be financed is located or to the county or counties in which the project to be financed is located; and third, to the extent required, from other legally available revenues of the Transportation Trust Fund and from any other available source of funds;

4. Issue revenue bonds of the Commonwealth to be known and designated as "Commonwealth of Virginia Transportation Revenue Bonds," secured (i) by revenues received from the U.S. Route 58 Corridor Development Fund, subject to their appropriation by the General Assembly; (ii) to the extent required, from revenues legally available from the Transportation Trust Fund; and (iii) to the extent required, from any other legally available funds that have been appropriated by the General Assembly;

5. Issue revenue bonds of the Commonwealth to be known and designated as "Commonwealth of Virginia Transportation Revenue Bonds," secured, subject to their appropriation by the General Assembly, (i) first from revenues received from the Northern Virginia Transportation District Fund; (ii) to the extent required, from funds appropriated and allocated, pursuant to the highway allocation formula as provided by law, to the highway construction district in which the project to be financed is located or to the city or county in which the project to be financed is located; (iii) to the extent required, from legally available revenues of the Transportation Trust Fund; and (iv) from such other funds that may be appropriated by the General Assembly;

6. Issue revenue bonds of the Commonwealth to be known and designated as "Commonwealth of Virginia Transportation Program Revenue Bonds," secured, subject to their appropriation by the General Assembly, (i) first from any revenues received from any Set-aside Fund established by the General Assembly pursuant to § 58.1-816.1; (ii) to the extent required, from revenues received pursuant to any contract with a locality or any alternative mechanism for generation of local revenues for specific funding of a project satisfactory to the Board; (iii) to the extent required, from funds appropriated and allocated, pursuant to the highway allocation formula as provided by law, to the highway construction district in which the project to be financed is located or to the city or county in which the project to be financed is located; (iv) to the extent required, from legally available revenues of the Transportation Trust Fund; and (v) from such other funds that may be appropriated by the General Assembly. No bonds for any project shall be issued under the authority of this subdivision unless such project is specifically included in a bill or resolution passed by the General Assembly;

7. Issue revenue bonds of the Commonwealth to be known and designated as "Commonwealth of Virginia Transportation Program Revenue Bonds," secured, subject to their appropriation by the General Assembly, (i) first from any revenues received from the Commonwealth Transit Capital Fund established by the General Assembly pursuant to subdivision A 4 c of § 58.1-638; (ii) to the extent required, from legally available revenues of the Transportation Trust Fund; and (iii) from such other funds that may be appropriated by the General Assembly. No bonds for any project shall be issued under the authority of this subdivision unless such project is specifically included in a bill or resolution passed by the General Assembly;

8. Issue revenue bonds of the Commonwealth to be known and designated as "Commonwealth of Virginia Federal Highway Reimbursement Anticipation Notes," secured, subject to their appropriation by the General Assembly, (i) first from any federal highway reimbursements and any other federal highway assistance received by the Commonwealth; (ii) then, at the discretion of the Board, to the extent required, from legally available revenues of the Transportation Trust Fund; and (iii) then from such other funds, if any, that are designated by the General Assembly for such purpose;

9. Issue revenue bonds of the Commonwealth to be known and designated as "Commonwealth of Virginia Credit Assistance Revenue Bonds," secured, subject to their appropriation by the General Assembly, solely from revenues with respect to or generated by the project being financed thereby and any tolls or other revenues pledged by the Board as security therefor and in accordance with the applicable federal credit assistance authorized with respect to such project by the U.S. Department of Transportation;

10. Issue revenue bonds of the Commonwealth to be known and designated as "Commonwealth of Virginia Transportation Capital Projects Revenue Bonds," secured, subject to their appropriation by the General Assembly, (i) from the revenues deposited into the Priority Transportation Fund established pursuant to § 33.2-1527; (ii) to the extent required, from revenues legally available from the Transportation Trust Fund; and (iii) to the extent required, from any other legally available funds;

11. Issue grant anticipation notes of the Commonwealth from time to time to be known and designated as "Commonwealth of Virginia Federal Transportation Grant Anticipation Revenue Notes," secured, subject to their appropriation by the General Assembly, (i) first from the project-specific reimbursements pursuant to § 33.2-1520; (ii) then, at the discretion of the Board, to the extent required, from legally available revenues of the Transportation Trust Fund; and (iii) then from such other funds, if any, that are designated by the General Assembly for such purpose;

12. Fix and collect tolls and other charges for the use of such projects or to refinance the cost of such projects;

13. Construct grade separations at intersections of any projects with public highways, railways, or streets and adjust the lines and grades thereof so as to accommodate the same to the design of such grade separations, the cost of such grade separations and any damage incurred in adjusting the lines and grades of such highways, railways, or streets to be ascertained and paid by the Board as a part of the cost of the project;

14. Vacate or change the location of any portion of any public highway and reconstruct the same at such new location as the Board deems most favorable for the project and of substantially the same type and in as good condition as the original highway, the cost of such reconstruction and any damage incurred in vacating or changing the location thereof to be ascertained and paid by the Board as a part of the cost of the project. Any public highway vacated or relocated by the Board shall be vacated or relocated in the manner provided by law for the vacation or relocation of public highways, and any damages awarded on account thereof may be paid by the Board as a part of the cost of the project;

15. Make reasonable regulations for the installation, construction, maintenance, repair, renewal, and relocation of pipes, mains, sewers, conduits, cables, wires, towers, poles, and other equipment and appliances, referred to in this subdivision as "public utility facilities," of the Commonwealth and of any locality, political subdivision, public utility, or public service corporation owning or operating the same in, on, along, over, or under the project. Whenever the Board determines that it is necessary that any such public utility facilities should be relocated or removed, the Commonwealth or such locality, political subdivision, public utility, or public service corporation shall relocate or remove the same in accordance with the order of the Board. The cost and expense of such relocation or removal, including the cost of installing such public utility facilities in a new location or locations, the cost of any lands or any rights or interests in lands, and any other rights acquired to accomplish such relocation or removal, shall be ascertained by the Board.

On any toll project, the Board shall pay the cost and expense of relocation or removal as a part of the cost of the project for those public utility facilities owned or operated by the Commonwealth or such locality, political subdivision, public utility, or public service corporation. On all other projects under this chapter, the Board shall pay the cost and expense of relocation or removal as a part of the cost of the project for those public utility facilities owned or operated by the Commonwealth or such locality or political subdivision. The Commonwealth or such locality, political subdivision, public utility, or public service corporation may maintain and operate such public utility facilities with the necessary appurtenances in the new location for as long a period and upon the same terms and conditions as it had the right to maintain and operate such public utility facilities in their former location;

16. Acquire by the exercise of the power of eminent domain any lands, property, rights, rights-of-way, franchises, easements, and other property, including public lands, parks, playgrounds, reservations, highways, or parkways, or parts thereof or rights therein, of any locality or political subdivision, deemed necessary or convenient for the construction or the efficient operation of the project or necessary in the restoration, replacement, or relocation of public or private property damaged or destroyed.

The cost of such projects shall be paid solely from the proceeds of Commonwealth of Virginia Toll or Transportation Contract Revenue Bonds or a combination thereof or from such proceeds and from any grant or contribution that may be made thereto pursuant to the provisions of this chapter;

17. Notwithstanding any provision of this chapter to the contrary, the Board shall be authorized to exercise the powers conferred in this chapter, in addition to its general powers to acquire rights-of-way and to construct, operate, and maintain state highways, with respect to any project that the General Assembly has authorized or may hereafter authorize to be financed in whole or in part through the issuance of bonds of the Commonwealth pursuant to the provisions of Article X, Section 9 (c) of the Constitution of Virginia; and

18. Enter into any agreements or take such other actions as the Board determines in connection with applying for or obtaining any federal credit assistance, including without limitation loan guarantees and lines of credit, pursuant to authorization from the U.S. Department of Transportation with respect to any project included in the Commonwealth's long-range transportation plan and the approved State Transportation Improvement Program.

Code 1950, § 33-229; 1954, c. 319; 1970, c. 322, § 33.1-269; 1982, c. 403; 1986, Sp. Sess., c. 13; 1988, cc. 844, 903; 1989, Sp. Sess., cc. 9, 11; 1990, c. 710; 1991, cc. 666, 713; 1993, cc. 391, 793; 1994, cc. 233, 520, 589, 662; 1995, c. 354; 1996, cc. 23, 143; 1999, c. 898; 2000, cc. 1019, 1044; 2004, c. 807; 2007, c. 896; 2011, cc. 830, 868; 2013, c. 639; 2014, c. 805.



§ 33.2-1702. Acquisition and construction of projects

The Board shall acquire or construct, under the provisions of this chapter, each of the projects included in the undertaking at the earliest dates deemed by the Board to be feasible for the acquisition or construction of each project and its financing under this chapter.

Code 1950, § 33-230; 1970, c. 322, § 33.1-270; 1986, Sp. Sess., c. 13; 2014, c. 805.



§ 33.2-1703. Purchase of projects

The Board may acquire by purchase, whenever it deems such purchase expedient, any of the projects set forth in the definition of "project" in § 33.2-1700, upon such terms and at such prices as may be reasonable and can be agreed upon between the Board and the owner thereof, title thereto to be taken in the name of the Commonwealth. The Board shall issue revenue bonds of the Commonwealth as provided in this chapter to pay the cost of such acquisition.

Code 1950, § 33-231; 1970, c. 322, § 33.1-271; 2014, c. 805.



§ 33.2-1704. Condemnation of projects and property

A. Whenever a reasonable price cannot be agreed upon or whenever the owner is legally incapacitated, absent, unable to convey valid title, or unknown, the Board may acquire by condemnation any project contemplated by § 33.2-1703 or interest therein and any lands, rights, easements, franchises, and other property deemed necessary or convenient for the improvement or the efficient operation of any project acquired or constructed under this chapter, or for the purpose of constructing any project or portion thereof pursuant to this chapter, or for securing a right-of-way leading to any such project or its approaches, in the manner provided in this chapter. Such condemnation proceedings shall be conducted and the compensation to be paid shall be ascertained and paid in the manner provided by law with reference to the condemnation of property by the Board for state highway purposes.

B. Title to any property condemned by the Board shall be taken in the name of the Commonwealth. The Commonwealth shall be under no obligation to accept and pay for any property condemned or any cost incidental to any condemnation proceedings and shall not pay for the same except from the funds provided by this chapter; and in any condemnation proceedings, the court having jurisdiction of the suit, action, or proceeding may make such orders as may be just to the Commonwealth and to the owners of the property to be condemned and may require an undertaking or other security to secure such owners against any loss or damage to be sustained by reason of the failure of the Commonwealth to accept and pay for the property, but such undertaking or security shall impose no liability upon the Commonwealth, except such as may be paid from the funds provided under the authority of this chapter, provided that condemnation shall not lie in any case when the Commonwealth, in granting a franchise to any project named in this chapter, has stipulated the terms upon which it may acquire such project.

Code 1950, § 33-232; 1970, c. 322, § 33.1-272; 1991, cc. 666, 713; 1993, c. 793; 2014, c. 805.



§ 33.2-1705. Improvement of projects acquired

The Board, at or before the time any such project is acquired by purchase or by condemnation, shall determine what repairs, replacements, additions, or betterments will be necessary to place the project in safe and efficient condition for the use of the public and shall cause an estimate of the cost of such improvement to be made. The Board shall authorize such improvements before the sale of any revenue bonds for the acquisition of such project, and the cost of such improvements shall be paid for out of the proceeds of such bonds.

Code 1950, § 33-233; 1970, c. 322, § 33.1-273; 2014, c. 805.



§ 33.2-1706. Construction of projects

The Board may construct, whenever it deems such construction expedient, any of the projects set forth in the definition of "project" in § 33.2-1700. The Board may purchase within the Commonwealth, solely from funds provided under the authority of this chapter, such lands, structures, rights-of-way, franchises, easements, and other interests in lands, including lands under water and riparian rights of any person, partnership, association, railroad or other corporation, or municipality or political subdivision, deemed necessary for the construction of any project, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner thereof and may take title thereto in the name of the Commonwealth. The Commonwealth hereby consents to the use of all lands lying under water that are within the Commonwealth and are necessary for the construction and operation of any project and the approaches and appurtenances thereto that may be constructed under the provisions of this chapter. All public or private property damaged or destroyed in carrying out the powers granted hereunder shall be restored or repaired and placed in the original condition, as nearly as practicable, or adequate compensation made therefor, out of funds provided under the authority of this chapter.

Code 1950, § 33-234; 1950, p. 147; 1962, c. 273; 1970, c. 322, § 33.1-274; 2014, c. 805.



§ 33.2-1707. Highway connections

Upon the letting of a contract for the construction of a project under the provisions of this chapter, the Board shall proceed with the construction of any highways that may be necessary to connect the project with state highways in the Commonwealth and to complete the construction of the connecting highways on or before the date the project is opened for traffic.

Code 1950, § 33-235; 1970, c. 322, § 33.1-275; 2014, c. 805.



§ 33.2-1708. Revenue bonds

The Board may provide by resolution, at one time or from time to time, for the issuance of revenue bonds, notes, or other revenue obligations of the Commonwealth for the purpose of paying all or any part of the cost, as defined in § 33.2-1700, of any one or more projects, as defined in § 33.2-1700. The principal or purchase price of, and redemption premium, if any, and interest on such obligations shall be payable solely from the special funds herein provided for such payment. For the purposes of this section, "special funds" includes any funds established for Commonwealth of Virginia Toll Revenue Bonds, Commonwealth of Virginia Transportation Contract Revenue Bonds, Commonwealth of Virginia Transportation Revenue Bonds, Commonwealth of Virginia Federal Highway Reimbursement Anticipation Notes, or Commonwealth of Virginia Federal Transportation Grant Anticipation Revenue Notes.

Code 1950, § 33-236; 1970, c. 322, § 33.1-276; 1988, cc. 844, 903; 1989, Sp. Sess., cc. 9, 11; 2000, cc. 1019, 1044; 2011, cc. 830, 868; 2014, c. 805.



§ 33.2-1709. Credit of Commonwealth not pledged

A. Commonwealth of Virginia Toll Revenue Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt of the Commonwealth or a pledge of the full faith and credit of the Commonwealth, but such bonds shall be payable solely from the funds provided therefor from tolls and revenues pursuant to this chapter, from bond proceeds or earnings thereon, and from any other available sources of funds. All such bonds shall state on their face that the Commonwealth is not obligated to pay the same or the interest thereon except from the special fund provided therefor from tolls and revenues under this chapter, from bond proceeds or earnings thereon, and from any other available sources of funds, and that the full faith and credit of the Commonwealth are not pledged to the payment of the principal or interest of such bonds. The issuance of such revenue bonds under the provisions of this chapter shall not directly or indirectly or contingently obligate the Commonwealth to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment, other than appropriate available funds derived as revenues from tolls and charges under this chapter or derived from bond proceeds or earnings thereon and from any other available sources of funds.

B. Commonwealth of Virginia Transportation Contract Revenue Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt of the Commonwealth or a pledge of the full faith and credit of the Commonwealth, but such bonds shall be payable solely from the funds provided therefor pursuant to this chapter (i) from revenues received pursuant to contracts with a primary highway transportation district or transportation service district or any other alternative mechanism for generation of local revenues for specific funding of a project satisfactory to the Board; (ii) to the extent required, from funds appropriated and allocated, pursuant to the highway allocation formula as provided by law, to the highway construction district in which the project to be financed is located or to the county or counties in which such project is located; (iii) from bond proceeds or earnings thereon; (iv) to the extent required, from other legally available revenues of the Transportation Trust Fund; and (v) from any other available source of funds. All such bonds shall state on their face that the Commonwealth is not obligated to pay the same or the interest thereon except from revenues in clauses (i) and (iii) and that the full faith and credit of the Commonwealth are not pledged to the payment of the principal and interest of such bonds. The issuance of such revenue bonds under the provisions of this chapter shall not directly or indirectly or contingently obligate the Commonwealth to levy or to pledge any form of taxation whatever or to make any appropriation for their payment, other than to appropriate available funds derived as revenues under this chapter from the sources set forth in clauses (i) and (iii). Nothing in this chapter shall be construed to obligate the General Assembly to make any appropriation of the funds set forth in clause (ii) or (iv) for payment of such bonds.

C. Commonwealth of Virginia Transportation Revenue Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt of the Commonwealth or a pledge of the full faith and credit of the Commonwealth, but such bonds shall be payable solely from the funds provided therefor pursuant to this chapter (i) from revenues received from the U.S. Route 58 Corridor Development Fund established pursuant to § 33.2-2300, subject to their appropriation by the General Assembly; (ii) to the extent required, from revenues legally available from the Transportation Trust Fund; and (iii) to the extent required, from any other legally available funds that may be appropriated by the General Assembly.

D. Commonwealth of Virginia Transportation Revenue Bonds issued under this chapter for Category 1 projects as provided in subdivision 12 of the definition of "project" in § 33.2-1700 shall not be deemed to constitute a debt of the Commonwealth or a pledge of the full faith and credit of the Commonwealth. Such bonds shall be payable solely, subject to their appropriation by the General Assembly, (i) first from revenues received from the Northern Virginia Transportation District Fund established pursuant to § 33.2-2400; (ii) to the extent required, from funds appropriated and allocated, pursuant to the highway allocation formula as provided by law, to the highway construction district in which the project to be financed is located or to the city or county in which the project to be financed is located; (iii) to the extent required, from legally available revenues of the Transportation Trust Fund; and (iv) from such other funds that may be appropriated by the General Assembly.

E. Commonwealth of Virginia Transportation Program Revenue Bonds issued under this chapter for projects defined in subdivision 13 of the definition of "project" in § 33.2-1700 shall not be deemed to constitute a debt of the Commonwealth or a pledge of the full faith and credit of the Commonwealth. Such bonds shall be payable solely, subject to their appropriation by the General Assembly, (i) first from any revenues received from any Set-aside Fund established by the General Assembly pursuant to § 58.1-816.1; (ii) to the extent required, from revenues received pursuant to any contract with a locality or any alternative mechanism for generation of local revenues for specific funding of a project satisfactory to the Board; (iii) to the extent required, from funds appropriated and allocated, pursuant to the highway allocation formula as provided by law, to the highway construction district in which the project to be financed is located or to the city or county in which the project to be financed is located; (iv) to the extent required, from legally available revenues from the Transportation Trust Fund; and (v) from such other funds that may be appropriated by the General Assembly.

F. Commonwealth of Virginia Federal Highway Reimbursement Anticipation Notes issued under this chapter shall not be deemed to constitute a debt of the Commonwealth or a pledge of the full faith and credit of the Commonwealth, but such obligations shall be payable solely, subject to appropriation by the General Assembly, (i) first from any federal highway reimbursements and any other federal highway assistance received by the Commonwealth; (ii) then, at the discretion of the Board, to the extent required, from legally available revenues of the Transportation Trust Fund; and (iii) then, from such other funds, if any, that are designated by the General Assembly for such purpose.

G. Commonwealth of Virginia Transportation Credit Assistance Revenue Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt of the Commonwealth or a pledge of the full faith and credit of the Commonwealth, but such obligations shall be payable solely, subject to appropriation by the General Assembly, from revenues with respect to or generated by the project being financed thereby and any tolls or other revenues pledged by the Board as security therefor and in accordance with the applicable federal credit assistance authorized with respect to such project by the U.S. Department of Transportation.

H. Commonwealth of Virginia Transportation Capital Projects Revenue Bonds issued under the provisions of this chapter for projects as provided in subdivision 15 of the definition of "project" in § 33.2-1700 shall not be deemed to constitute a debt of the Commonwealth or a pledge of the full faith and credit of the Commonwealth, but such bonds shall be payable solely, subject to their appropriation by the General Assembly, (i) from the revenues deposited into the Priority Transportation Fund established pursuant to § 33.2-1527; (ii) to the extent required, from revenues legally available from the Transportation Trust Fund; and (iii) to the extent required, from any other legally available funds.

I. Commonwealth of Virginia Federal Transportation Grant Anticipation Revenue Notes issued under the provisions of Article 4 (§ 33.2-1511 et seq.) of Chapter 15 and this chapter shall not be deemed to constitute a debt of the Commonwealth or a pledge of the full faith and credit of the Commonwealth, but such notes shall be payable solely, subject to their appropriation by the General Assembly, (i) first from the project-specific reimbursements pursuant to § 33.2-1520; (ii) then, at the discretion of the Board, to the extent required, from legally available revenues of the Transportation Trust Fund; and (iii) then from such other funds, if any, that are designated by the General Assembly for such purpose.

Code 1950, § 33-237; 1970, c. 322, § 33.1-277; 1982, c. 403; 1986, Sp. Sess., c. 13; 1988, cc. 844, 903; 1989, Sp. Sess., cc. 9, 11; 1990, c. 710; 1991, cc. 666, 713; 1993, cc. 391, 793; 1994, cc. 233, 520, 589, 662; 1995, c. 354; 2000, cc. 1019, 1044; 2004, c. 807; 2007, c. 896; 2011, cc. 830, 868; 2014, c. 805.



§ 33.2-1710. Form and terms of bonds

The bonds of such issue shall be dated, shall bear interest at such rate or rates, and shall mature at such time or times, not exceeding 40 years from their date or dates, as may be determined by the Board or by formula or method established by resolution of the Board, and may be made redeemable before maturity, at the option of the Board, at such price or prices and under such terms and conditions as may be fixed by the Board prior to the issuance of the bonds. The principal or purchase price of and redemption premium, if any, and interest on such bonds may be made payable in any lawful medium. The payments of principal and interest may be uniform in amount over the life of the bond; however, such uniformity shall not be a prerequisite to the issuance of such bonds. The Board shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or without the Commonwealth. The bonds shall be signed by the chairman or vice-chairman of the Board, and the official seal of the Board shall be affixed thereto and attested by the secretary or assistant secretary of the Board, and any coupons attached thereto shall bear the facsimile signatures of the chairman or vice-chairman of the Board. When any officer whose signature appears on the bonds or coupons ceases to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery. All revenue bonds issued under the provisions of this chapter shall have and are hereby declared to have, as between successive holders, all the qualities and incidents of negotiable instruments under the negotiable instruments law of the Commonwealth. Such bonds and the income thereof shall be exempt from all taxation within the Commonwealth. The bonds may be issued in coupon or in registered form, or both, as the Board may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest and for the reconversion of any bonds registered as to both principal and interest into coupon bonds. Prior to the preparation of definite bonds, the Board, under like restrictions, may issue temporary bonds with or without coupons, exchangeable for definitive bonds upon the issuance of the latter. The Board may also provide for the replacement of any bond that is mutilated, destroyed, or lost.

Code 1950, § 33-238; 1958, c. 485; 1970, c. 322, § 33.1-278; 1983, c. 245; 1986, Sp. Sess., c. 13; 2000, cc. 1019, 1044; 2014, c. 805.



§ 33.2-1711. No other prerequisites to issue of bonds

Such revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things that are specified and required by this chapter.

Code 1950, § 33-239; 1970, c. 322, § 33.1-279; 2014, c. 805.



§ 33.2-1712. Limitations and approvals for certain revenue bonds

No bonds payable from the Transportation Trust Fund revenues under a payment agreement between the Board and the Treasury Board and payable first from revenues of that Fund received pursuant to contracts with a primary highway transportation improvement district or a transportation service district shall be issued unless specifically included in a bill or resolution passed by the General Assembly. The Treasury Board is designated the sales and paying agent of the Board with respect to such bonds.

1986, Sp. Sess., c. 13, § 33.1-279.1; 1988, cc. 844, 903; 2014, c. 805.



§ 33.2-1713. Sale of bonds; bonds as legal investments

The Board may sell such bonds in such manner and for such price as it may determine to be for the best interests of the Commonwealth, but no such sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than the maximum annual percentage rate approved by the Commonwealth Treasury Board with respect to such obligations in accordance with § 2.2-2416.

All bonds issued pursuant to the authority of this chapter are hereby made securities in which all public officers and bodies of the Commonwealth and all political subdivisions thereof; all insurance companies and associations, all national banks and trust companies, and all savings institutions, including savings and loan associations, in the Commonwealth; and all executors, administrators, trustees, and other fiduciaries, both individual or corporate, may properly and legally invest funds within their control.

Code 1950, § 33-240; 1952, c. 485; 1958, c. 485; 1970, c. 322, § 33.1-280; 2000, cc. 1019, 1044; 2011, cc. 830, 868; 2014, c. 805.



§ 33.2-1714. Use of proceeds of sale of bonds

The proceeds of such bonds shall be used solely for the payment of the cost of the project for which they are issued and shall be disbursed by the Board under such restrictions, if any, as the Board may provide. If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than the cost of the project on account of which such bonds are issued, additional bonds may in like manner be issued to provide the amount of such deficit and unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture pursuant to § 33.2-1717 shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same project. If the proceeds of bonds issued for any project exceeds the cost thereof, the surplus shall be paid into the fund provided in this chapter for the payment of principal and interest of such bonds.

Code 1950, § 33-241; 1970, c. 322, § 33.1-281; 2014, c. 805.



§ 33.2-1715. Financing two or more projects together

The Board may, in its discretion, couple or unite into one unit for financing purposes any two or more such projects, whether acquired by purchase or condemnation or constructed, and revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more projects, unless otherwise restricted by statute.

Code 1950, § 33-242; 1970, c. 322, § 33.1-282; 2014, c. 805.



§ 33.2-1716. All moneys to be trust funds

All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of revenue bonds, as grants or other contributions, or as tolls and revenues, shall be held and applied solely as provided in this chapter. The Board shall, in the resolution authorizing the issuance of bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds and the tolls and revenues to be received into the state treasury and carried on the books of the Comptroller in a special account and may provide for the turning over, transfer, or paying over of such funds from the state treasury to any officer, agency, bank, or trust company who shall act as trustee of such funds and hold and apply the same to the purposes of this chapter, subject to such regulations as this chapter and such resolution or trust indenture may provide.

Disbursements and payments of moneys so paid into the state treasury shall be made by the State Treasurer upon warrants of the State Comptroller that he shall issue upon vouchers signed by such person or persons as shall be designated by the Board for such purpose.

Code 1950, § 33-243; 1970, c. 322, § 33.1-283; 1988, cc. 844, 903; 2014, c. 805.



§ 33.2-1717. Trust indenture

In the discretion of the Board, each or any issue of revenue bonds may be secured by a trust indenture by and between the Board and a corporate trustee, which may be any trust company or bank having trust powers within or outside of the Commonwealth. Such trust indenture may pledge tolls and revenues to be received, but no such trust indenture shall convey or mortgage any project or any part thereof. Either the resolution providing for the issuance of revenue bonds or such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Board in relation to the acquisition, construction, improvement, maintenance, operation, repair, and insurance of the projects and the custody, safeguarding, and application of all moneys. Such resolution or trust indenture may also provide that the project shall be acquired, or acquired and improved, or constructed, and paid for under the supervision and approval of consulting engineers employed or designated by the Board and satisfactory to the original purchasers of the bonds issued therefor and may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues of the project or other moneys pertaining thereto be satisfactory to such purchasers. Any bank or trust company within or without the Commonwealth may act as such depository and furnish such indemnifying bonds or pledge such securities as may be required by the Board. Such indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing, such trust indenture may contain such other provisions as the Board may deem reasonable and proper for the security of the bondholders. Except as otherwise provided in this chapter, the Board may provide, by resolution or by such trust indenture, that after the payment of the proceeds of the sale of the bonds and the revenues of the project into the state treasury the Board will immediately transfer or pay same over to such officer, board, or depository as it may determine for the custody thereof and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the cost of maintenance, operation, and repairs of the project affected by such indenture.

Code 1950, § 33-244; 1970, c. 322, § 33.1-284; 2000, cc. 1019, 1044; 2014, c. 805.



§ 33.2-1718. Revenues

The Board shall fix and revise as may be necessary tolls for the use of each project for which bonds are issued or proposed to be issued under the provisions of this chapter and shall charge and collect the same and may contract with any person, partnership, association, or corporation desiring the use of such project, approaches, and appurtenances, and any part thereof, for placing thereon water, gas, or oil pipelines or telephone, telegraph, electric light, or power lines, or for any other purpose, and may fix the terms, conditions, and rates and charges for such use. Such tolls shall be so fixed and adjusted, in respect of the aggregate of tolls from the project on account of which a single issue of bonds is issued under this chapter, as to provide a fund sufficient with other revenues of such project, if any, to pay (i) the cost of maintaining, repairing, and operating such project unless such cost shall be otherwise provided for and (ii) such bonds and the interest thereon as the same shall become due. Such tolls shall not be subject to supervision or regulation by any other state commission, board, bureau, or agency. Except for those persons exempted by § 33.2-613, it shall be unlawful for the Department or any Department employee to give or permit free passage over any project set forth in the definition of "project" in § 33.2-1700 that has been secured through the issuance of revenue bonds and which bonds are payable from the revenues of such project. Every vehicle and person shall pay the same toll as others similarly situated. Except as provided in § 33.2-613, the provisions in this section shall apply with full force and effect to vehicles and employees of the state government and governments of counties, cities, and towns or other political subdivisions and to vehicles and persons of all other categories and descriptions, public, private, eleemosynary, or otherwise.

Code 1950, § 33-245; 1956, c. 158; 1968, c. 170; 1970, c. 322, § 33.1-285; 1973, c. 215; 1981, c. 417; 1982, c. 242; 1983, c. 617; 1986, Sp. Sess., c. 13; 1988, cc. 844, 903; 2014, c. 805.



§ 33.2-1719. Reserve funds and appropriations

A. In connection with the Commonwealth of Virginia Transportation Contract Revenue Bonds, the Board may create and establish one or more special funds (reserve funds) and shall pay into each such reserve fund from bond proceeds and any moneys appropriated and made available by the Commonwealth for the purpose of such fund and from any other moneys that may be made available to the Board for the purpose of such fund from any other source or sources. All moneys held in any reserve fund shall be used as required solely for the payment of the principal and interest of Commonwealth of Virginia Transportation Contract Revenue Bonds.

B. In order to further ensure maintenance of the reserve fund, the Commissioner of Highways shall annually, on or before December 1, make and deliver to the Governor and Director of the Department of Planning and Budget his certificate stating the sum, if any, required to restore each such reserve fund to the minimum reserve fund requirement for such fund as may be established by the Board. Within five days after the beginning of each regular session of the General Assembly, the Governor shall submit to the presiding officer of each house printed copies of a budget including the sum, if any, required to restore each such reserve fund to the minimum reserve fund requirement for such fund. All sums appropriated by the General Assembly for such restoration and paid shall be deposited by the Board in the applicable reserve fund and shall be deducted from amounts otherwise allocable pursuant to the highway allocation formula as provided by law to the highway construction district in which the project is located or to the county or counties in which the project financed is located.

1988, cc. 844, 903, § 33.1-285.1; 2014, c. 805.



§ 33.2-1720. Sinking fund

The tolls and all other revenues derived from the project for which a single issue of bonds is issued, except such part thereof as may be required to pay the cost of maintaining, repairing, and operating such project and to provide such reserves therefor as may be provided for in the resolution authorizing the issuance of such bonds or in the trust indenture, shall be set aside at such regular intervals as may be provided in such resolution or such trust indenture, in a sinking fund that is hereby pledged to and charged with the payment of (i) the interest upon such bonds as such interest shall fall due, (ii) the principal of the bonds as the same shall fall due, (iii) the necessary charges of paying agents for paying principal and interest, and (iv) any premium upon bonds retired by call or purchase as provided in this section.

The use and disposition of such sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the bonds or in the trust indenture but, except as may otherwise be provided in such resolution or trust indenture, such sinking fund shall be a fund for all such bonds without distinction or priority of one over another. Subject to the provisions of the resolution authorizing the issuance of the bonds or of the trust indenture, any moneys in such sinking fund in excess of an amount equal to one year's interest on all bonds then outstanding may be applied to the purchase or redemption of bonds. All bonds so purchased or redeemed shall forthwith be cancelled and shall not again be issued.

Code 1950, § 33-246; 1970, c. 322, § 33.1-286; 2014, c. 805.



§ 33.2-1721. Cessation of tolls

When the particular revenue bonds issued for any project and the interest thereon have been paid, or a sufficient amount has been provided for their payment and continues to be held for that purpose, the Board shall cease to charge tolls for the use of such project and thereafter such project shall be free; however, the Board may thereafter charge tolls for the use of any such project when tolls are required for maintaining, repairing, operating, improving, and reconstructing such project; when such tolls have been or are pledged by the Board to the payment of revenue bonds issued under the provisions of this chapter for another project on approval of the General Assembly; or when such tolls are designated by the Board to be deposited into the Transportation Trust Fund. However, any such pledge of tolls of a project to the payment of bonds issued for another project shall not be effective until the principal and interest of the bonds issued for the first mentioned project has been paid or provision made for their payment.

The provisions of this section shall also apply to tolls on projects constructed pursuant to (i) the Chesapeake Bay Bridge and Tunnel District and Commission established in Chapter 22 (§ 33.2-2200 et seq.) and (ii) the Richmond Metropolitan Transportation Authority established in Chapter 29 (§ 33.2-2900 et seq.), provided their governing bodies have acted as set forth in subdivision 3 of § 33.2-1524.

Code 1950, § 33-247; 1970, c. 322, § 33.1-287; 1986, Sp. Sess., c. 13; 2009, c. 471; 2014, cc. 469, 805.



§ 33.2-1722. Use of certain funds by Board

The Board may, in its discretion, use any part of funds available for the construction of state highways in any highway construction district in which any project authorized for toll revenue bond financing by the Board as described in § 33.2-1700 or by the Richmond Metropolitan Transportation Authority as established in Chapter 29 (§ 33.2-2900 et seq.) is wholly or partly located to aid in the payment of the cost of such projects and for the payment, purchase, or redemption of revenue bonds issued in connection with any such project, or in connection with any such project and any one or more other projects. The Board may also, in its discretion, use any part of funds available for the maintenance of state highways, in any highway construction district in which any such project is wholly or partly located, to provide for the operation, maintenance, and repair of any such project and for the payment of interest on revenue bonds issued in connection with any such project, or in connection with any such project and any one or more other projects. In addition, the Board may, in its discretion, use funds under the terms of this section for the emergency operation, maintenance, and repair of the project of the Chesapeake Bay Bridge and Tunnel District and Commission as established in Chapter 22 (§ 33.2-2200 et seq.) in the event of damage to the bridge under a repayment agreement approved by the bond trustee and may also pay to the Chesapeake Bay Bridge and Tunnel Commission, for aid in the maintenance of the project, the same amounts authorized by § 33.2-319 for payments for maintenance to certain towns and cities.

If the Board uses any part of the fund available to itself for the construction of highways in the primary state highway system without reference to highway construction districts, commonly called the "gap fund," for any purpose permitted by this section, it shall not expend in excess of three-eighths of the amount of such fund, including other amounts of such fund that may be expended in the three districts in which such projects are located, provided that in no case shall any of the funds of any highway construction district other than those in which the projects are located be used for the purposes of this chapter.

Code 1950, § 33-248; 1970, c. 322, § 33.1-288; 1972, c. 490; 1974, c. 242; 2006, c. 186; 2009, c. 471; 2014, cc. 469, 805.



§ 33.2-1723. Contributions

The Board, in addition to the revenues that may be received from the sale of revenue bonds and from the collection of tolls and other revenues derived under the provisions of this chapter, may receive and accept from any federal agency or other public or private body contributions of either money or property or other things of value, to be held, used, and applied for the purposes provided in this chapter.

Code 1950, § 33-249; 1970, c. 322, § 33.1-289; 2014, c. 805.



§ 33.2-1724. Remedies of bondholders and trustee

Any holder of revenue bonds issued under the provisions of this chapter or any of the coupons attached thereto and the trustee under the trust indenture, if any, except to the extent the rights herein given may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may, either at law or in equity, by suit, action, mandamus, or other proceedings protect and enforce any and all rights under the laws of the United States or of the Commonwealth or granted hereunder or under such resolution or trust indenture and may enforce and compel performance of all duties required by this chapter, or by such resolution or trust indenture, to be performed by the Commonwealth or by the Board, or any officer thereof, including the fixing, charging, and collecting of tolls for the use of such project.

Code 1950, § 33-250; 1970, c. 322, § 33.1-290; 2014, c. 805.



§ 33.2-1725. Competing bridges, ferries, and tunnels

No bridge or tunnel other than those specified in § 33.2-1700 for the use of the traveling public shall be constructed and operated by the Commonwealth or by any county, municipal corporation, or political subdivision of the Commonwealth, or by any agency or instrumentality, partnership, association, or corporation, within 10 miles of any terminus of any project acquired or constructed under the provisions of this chapter, and no franchise shall be granted for the operation of a ferry within 10 miles of any projects for the acquisition or construction of which revenue bonds have been authorized under this chapter, except under a written permit granted by the Board, which is hereby exclusively authorized to grant such permits under the terms and conditions of this chapter. No such permit shall be granted by the Board until it ascertains by an investigation, including a hearing upon such notice and under such rules as the Board may prescribe, that there is an urgent public need for the operation of such bridge, tunnel, or ferry and that its operation will not affect the revenues of any such project of the Commonwealth so as to impair the security of any revenue bonds issued for the acquisition or construction of such project.

The distance of 10 miles specified in this section shall be measured in a straight line between the nearest points of such projects. However, nothing in this chapter shall apply to an existing ferry route, temporarily discontinued, if the ferry was established prior to 1940.

Code 1950, § 33-251; 1950, p. 147; 1954, c. 319; 1970, c. 322, § 33.1-291; 2014, c. 805.



§ 33.2-1726. Incidental powers of the Board

The Board may make and enter into all contracts or agreements necessary or incidental to the execution of its powers under this chapter and may employ engineering, architectural, and construction experts and inspectors, brokers, and such other employees as may be deemed necessary, who shall be paid such compensation as may be provided in accordance with law. All such compensation and all expenses incurred in carrying out the provisions of this chapter shall be paid solely from funds provided under the authority of this chapter, and no liability or obligation shall be incurred pursuant to this chapter beyond the extent to which money has been provided under the authority of this chapter. The Board may exercise any powers that are necessary or convenient for the execution of its powers under this chapter.

The Board shall maintain and keep in good condition and repair, or cause to be maintained and kept in good condition and repair, the projects authorized under this chapter, when acquired or constructed and opened to traffic, including any project or part thereof that may include portions of existing streets or roads within a county, municipality, or other political subdivision.

The Board is authorized and empowered to establish regulations for the use of any one or more of the projects defined in § 33.2-1700, as amended, including reasonable regulations relating to (i) maximum and minimum speed limits applicable to motor vehicles using such project, any other provision of law to the contrary notwithstanding; (ii) the types, kinds, and sizes of vehicles that may use such projects; (iii) the nature, size, type of materials, or substances that shall not be transported over such project; and (iv) such other matters as may be necessary or expedient in the interest of public safety with respect to the use of such project, provided that as to the project authorized under the terms of subdivision 5 of the definition of "project" in § 33.2-1700, the provisions of clauses (i), (ii), (iii), and (iv) shall not apply to existing streets within a municipality and embraced by such project, except as may be otherwise agreed upon by the Board and the municipality.

The projects acquired or constructed under this chapter may be policed in whole or in part by State Police officers even though all or some portions of any such projects lie within the corporate limits of a municipality or other political subdivision. Such officers shall be under the exclusive control and direction of the Superintendent of State Police and shall be responsible for the preservation of public peace, prevention of crime, apprehension of criminals, protection of the rights of persons and property, and enforcement of the laws and regulations of the Commonwealth within the limits of any such projects. All other police officers of the Commonwealth and of each locality or other political subdivision through which any project, or portion thereof, extends shall have the same powers and jurisdiction within the limits of such projects as they have beyond such limits and shall have access to the projects at any time for the purpose of exercising such powers and jurisdiction.

The Board is authorized and empowered to employ and appoint "project guards" for the purpose of protecting the projects and to enforce the regulations of the Board, except those paralleling state law, established for the use of such projects. Such guards may issue summons to appear or arrest on view without warrant and conduct before the nearest officer authorized by law to admit to bail any persons violating, within or upon the projects, any such rule or regulation. The provisions of §§ 46.2-936 and 46.2-940 shall apply mutatis mutandis to the issuance of summons or arrests without warrants pursuant to this section.

The violation of any regulation adopted by the Board pursuant to the authority hereby granted shall be punishable as follows: If such violation would have been a violation of law if committed on any public street or highway in the county, city, or town in which such violation occurred, it shall be punishable in the same manner as if it had been committed on such public road, street, or highway; otherwise it shall be punishable as a Class 1 misdemeanor.

The powers and duties of the Board enumerated in this chapter shall not be construed as a limitation of the general powers or duties of the Board. The Board, in addition to the powers and duties enumerated in this chapter, shall do and perform any and all things and acts necessary in the construction or acquisition, maintenance, and operation of any project to be constructed or acquired under the provisions of this chapter, to the end that such project may become and be operated free of tolls as early as possible and practicable, subject only to the express limitations of this chapter and the limitations of other laws and constitutional provisions applicable thereto.

Code 1950, § 33-252; 1956, c. 158; 1958, c. 583; 1970, c. 322, § 33.1-292; 2014, c. 805; 2015, c. 256.



§ 33.2-1727. Revenue refunding bonds and revenue bonds for combined purposes

Notwithstanding any other provision of this chapter and without regard to any other restrictions or limitations contained in this chapter, the Board is authorized to provide by resolution (i) for the issuance of revenue refunding bonds of the Commonwealth for the purpose of refunding any revenue bonds issued under the provisions of this chapter and then outstanding, including interest to the earliest call date of such outstanding bonds and premiums, if any, payable on such call date, and (ii) for the issuance of a single issue of revenue bonds of the Commonwealth for the combined purpose of providing funds (a) to pay the cost of either or both of the projects described in subdivisions 2 and 5 of the definition of "project" in § 33.2-1700 in the event the Board has decided or shall decide to construct either or both of such projects under authority granted in this chapter and (b) to refund revenue bonds of the Commonwealth issued under the provisions of this chapter and then outstanding, including interest to the earliest call date of such outstanding bonds and premiums, if any, payable on such call date. For the purposes of this section, "project," in relation to the project described in subdivision 5 of the definition of "project" in § 33.2-1700, includes approach highways thereto and bus facilities for the transportation of passengers through or over the project if the Board deems it advisable to construct such approach highways or acquire such bus facilities, and "cost of the project," in relation to the projects described in subdivisions 2 and 5 of the definition of "project" in § 33.2-1700, includes an amount sufficient to reimburse the Board for expenditures or advances made by the Board on account of the cost of either or both of the projects and, in relation to the project described in subdivision 5 of the definition of "project" in § 33.2-1700, includes provision of a sum deemed by the Board to be sufficient for the purpose and includes the cost of constructing approach highways and of providing bus facilities if the Board deems it expedient to construct such approach highways or acquire such facilities as a part of the project described in subdivision 5 of the definition of "project" in § 33.2-1700. In the event bonds are issued for the combined purpose set forth in clause (ii), such amount of the proceeds of such bonds as may be required, together with other funds available for such purpose, for the redemption of the outstanding bonds to be refunded shall be deposited by the Board in trust with the trustee under the trust indenture securing such outstanding bonds for the sole and exclusive purpose of paying and redeeming such bonds, and the balance of such proceeds shall be used solely for the payment of the cost of the project to be constructed.

The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the duties of the Commonwealth and of the Board in respect to the same shall be governed by the provisions of this chapter as applicable.

Code 1950, § 33-253; 1954, c. 319; 1970, c. 322, § 33.1-293; 2013, cc. 585, 646; 2014, c. 805.



§ 33.2-1728. Chapter provides alternative method

This chapter shall be deemed to provide an additional and alternative method for actions authorized by this chapter and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any existing powers.

Code 1950, § 33-254; 1970, c. 322, § 33.1-294; 2014, c. 805.



§ 33.2-1729. Chapter liberally construed

This chapter, being necessary for the welfare of the Commonwealth and its inhabitants, shall be liberally construed to effect the purposes hereof.

Code 1950, § 33-255; 1970, c. 322, § 33.1-295; 2014, c. 805.



§ 33.2-1800. Definitions

As used in this chapter, unless the context requires a different meaning:

"Affected locality or public entity" means any county, city, or town in which all or a portion of a qualifying transportation facility is located and any other responsible public entity directly affected by the qualifying transportation facility.

"Commission" means the State Corporation Commission.

"Comprehensive agreement" means the comprehensive agreement between the private entity and the responsible public entity required by § 33.2-1808.

"Concession" means any lease, license, franchise, easement, or other binding agreement transferring rights for the use or control, in whole or in part, of a qualifying transportation facility by a responsible public entity to a private entity for a definite term during which the private entity will provide transportation-related services, including operations and maintenance, revenue collection, toll-collection enforcement, design, construction, and other activities that enhance throughput, reduce congestion, or otherwise manage the facility, in return for the right to receive all or a portion of the revenues of the qualifying transportation facility.

"Concession payment" means a payment from a private entity to a responsible public entity in connection with the development and/or operation of a qualifying transportation facility pursuant to a concession.

"Develop" or "development" means to plan, design, develop, finance, lease, acquire, install, construct, or expand.

"Interim agreement" means an agreement, including a memorandum of understanding or binding preliminary agreement, between the private entity and the responsible public entity that provides for completion of studies and any other activities to advance the development and/or operation of a qualifying transportation facility.

"Material default" means any default by the private entity in the performance of its duties under subsection E of § 33.2-1807 that jeopardizes adequate service to the public from a qualifying transportation facility and remains unremedied after the responsible public entity has provided notice to the private entity and a reasonable cure period has elapsed.

"Multimodal transportation facility" means a transportation facility consisting of multiple modes of transportation.

"Operate" or "operation" means to finance, maintain, improve, equip, modify, repair, or operate.

"Private entity" means any natural person, corporation, general partnership, limited liability company, limited partnership, joint venture, business trust, public benefit corporation, nonprofit entity, or other business entity.

"Public entity" means the Commonwealth and any agency or authority thereof; any county, city, or town; and any other political subdivision of any of the foregoing, but does not include any public service company.

"Qualifying transportation facility" means one or more transportation facilities developed and/or operated by a private entity pursuant to this chapter.

"Responsible public entity" means a public entity, including local governments and regional authorities, that has the power to develop and/or operate the qualifying transportation facility.

"Revenues" means all revenues, including income; earnings; user fees; lease payments; allocations; federal, state, regional, and local appropriations or the appropriations or other funds available to any political subdivision, authority, or instrumentality thereof; bond proceeds; equity investments, service payments, or any combination thereof arising out of or in connection with supporting the development and/or operation of a qualifying transportation facility, including money received as grants or otherwise from the United States of America, from any public entity, or from any agency or instrumentality of the foregoing in aid of such facility.

"Service contract" means a contract entered into between a public entity and the private entity pursuant to § 33.2-1804.

"Service payments" means payments to the private entity in connection with the development and/or operation of a qualifying transportation facility pursuant to a service contract.

"State" means the Commonwealth of Virginia.

"Transportation facility" means any road, bridge, tunnel, overpass, ferry, airport, mass transit facility, vehicle parking facility, port facility, or similar commercial facility used for the transportation of persons or goods, together with any buildings, structures, parking areas, appurtenances, and other property needed to operate such facility; however, "transportation facility" does not include a commercial or retail use or enterprise not essential to the transportation of persons or goods.

"User fees" mean the rates, tolls, fees, or other charges imposed by the private entity for use of all or a portion of a qualifying transportation facility pursuant to the interim or comprehensive agreement.

1994, c. 855, § 56-557; 1995, c. 647; 2001, c. 286; 2002, cc. 570, 593; 2005, cc. 504, 562; 2006, c. 922; 2014, c. 805.



§ 33.2-1801. Policy

A. The General Assembly finds that:

1. There is a public need for timely development and/or operation of transportation facilities within the Commonwealth that address the needs identified by the appropriate state, regional, or local transportation plan by improving safety, reducing congestion, increasing capacity, enhancing economic efficiency, or any combination thereof and that such public need may not be wholly satisfied by existing methods of procurement in which qualifying transportation facilities are developed and/or operated;

2. Such public need may not be wholly satisfied by existing ways in which transportation facilities are developed and/or operated; and

3. Authorizing private entities to develop and/or operate one or more transportation facilities may result in the development and/or operation of such transportation facilities to the public in a more timely, more efficient, or less costly fashion, thereby serving the public safety and welfare.

B. An action, other than the approval of the responsible public entity under § 33.2-1803, shall serve the public purpose of this chapter if such action, including undertaking a concession, facilitates the timely development and/or operation of a qualifying transportation facility.

C. It is the intent of this chapter, among other things, to encourage investment in the Commonwealth by private entities that facilitates the development and/or operation of transportation facilities. Accordingly, public and private entities may have the greatest possible flexibility in contracting with each other for the provision of the public services that are the subject of this chapter.

D. This chapter shall be liberally construed in conformity with the purposes hereof.

1994, c. 855, § 56-558; 1995, c. 647; 2005, cc. 504, 562; 2006, c. 922; 2014, c. 805.



§ 33.2-1802. Prerequisite for operation

A. Any private entity seeking authorization under this chapter to develop and/or operate a transportation facility shall first obtain approval of the responsible public entity under § 33.2-1803. Such private entity may initiate the approval process by requesting approval pursuant to subsection A of § 33.2-1803 or the responsible public entity may request proposals pursuant to subsection B of § 33.2-1803.

B. Any responsible public entity that is an agency or institution of the Commonwealth receiving a detailed proposal from a private entity for a qualifying transportation facility that is a port facility as defined in § 62.1-140 shall provide notice of the receipt of such proposal to the Public-Private Partnership Advisory Commission established in § 30-279.

1994, c. 855, § 56-559; 1995, c. 647; 2005, cc. 504, 562; 2011, c. 589; 2014, c. 805.



§ 33.2-1803. Approval by the responsible public entity

A. The private entity may request approval by the responsible public entity. Any such request shall be accompanied by the following material and information unless waived by the responsible public entity in its guidelines or other instructions given, in writing, to the private entity with respect to the transportation facility or facilities that the private entity proposes to develop and/or operate as a qualifying transportation facility:

1. A topographic map (1:2,000 or other appropriate scale) indicating the location of the transportation facility or facilities;

2. A description of the transportation facility or facilities, including the conceptual design of such facility or facilities and all proposed interconnections with other transportation facilities;

3. The proposed date for development and/or operation of the transportation facility or facilities along with an estimate of the life-cycle cost of the transportation facility as proposed;

4. A statement setting forth the method by which the private entity proposes to secure any property interests required for the transportation facility or facilities;

5. Information relating to the current transportation plans, if any, of each affected locality or public entity;

6. A list of all permits and approvals required for developing and/or operating improvements to the transportation facility or facilities from local, state, or federal agencies and a projected schedule for obtaining such permits and approvals;

7. A list of public utility's, locality's, or political subdivision's facilities, if any, that will be crossed by the transportation facility or facilities and a statement of the plans of the private entity to accommodate such crossings;

8. A statement setting forth the private entity's general plans for developing and/or operating the transportation facility or facilities, including identification of any revenue, public or private, or proposed debt or equity investment or concession proposed by the private entity;

9. The names and addresses of the persons who may be contacted for further information concerning the request;

10. Information on how the private entity's proposal will address the needs identified in the appropriate state, regional, or local transportation plan by improving safety, reducing congestion, increasing capacity, enhancing economic efficiency, or any combination thereof;

11. A statement of the risks, liabilities, and responsibilities to be transferred, assigned, or assumed by the private entity for the development and/or operation of the transportation facility, including revenue risk and operations and maintenance; and

12. Such additional material and information as the responsible public entity may reasonably request pursuant to its guidelines or other written instructions.

B. The responsible public entity may request proposals from private entities for the development and/or operation of transportation facilities subject to the following:

1. For transportation facilities where the Department of Transportation or the Department of Rail and Public Transportation is the responsible public entity, the Transportation Public-Private Partnership Advisory Committee established pursuant to § 33.2-1803.2 has determined that moving forward with the development and/or operation of the facility pursuant to this article serves the public interest.

2. A finding of public interest pursuant to § 33.2-1803.1 has been issued by the responsible public entity.

3. The responsible public entity shall not charge a fee to cover the costs of processing, reviewing, and evaluating proposals received in response to such requests.

C. The responsible public entity may grant approval of the development and/or operation of the transportation facility or facilities as a qualifying transportation facility if the responsible public entity determines that it serves the public purpose of this chapter. The responsible public entity may determine that the development and/or operation of the transportation facility or facilities as a qualifying transportation facility serves such public purpose if:

1. There is a public need for the transportation facility or facilities the private entity proposes to develop and/or operate as a qualifying transportation facility;

2. The transportation facility or facilities and the proposed interconnections with existing transportation facilities, and the private entity's plans for development and/or operation of the qualifying transportation facility or facilities, are, in the opinion of the responsible public entity, reasonable and will address the needs identified in the appropriate state, regional, or local transportation plan by improving safety, reducing congestion, increasing capacity, enhancing economic efficiency, or any combination thereof;

3. The estimated cost of developing and/or operating the transportation facility or facilities is reasonable in relation to similar facilities;

4. The private entity's plans will result in the timely development and/or operation of the transportation facility or facilities or their more efficient operation; and

5. The risks, liabilities, and responsibilities transferred, assigned, or assumed by the private entity provide sufficient benefits to the public to not proceed with the development and/or operation of the transportation facility through other means of procurement available to the responsible public entity.

In evaluating any request, the responsible public entity may rely upon internal staff reports prepared by personnel familiar with the operation of similar facilities or the advice of outside advisors or consultants having relevant experience.

D. The responsible public entity shall not enter into a comprehensive agreement unless the chief executive officer of the responsible public entity certifies in writing to the Governor and the General Assembly that the transfer, assignment, and assumption of risks, liabilities, and permitting responsibilities or the mitigation of revenue risk by the private sector enumerated in the finding of public interest issued pursuant to § 33.2-1803.1 have not materially changed since the finding was issued and the finding of public interest is still valid. Changes to the project scope that do not impact the assignment of risks or liabilities or the mitigation of revenue risk shall not be considered material changes to the finding of public interest, provided that such change was presented in a public meeting to the Commonwealth Transportation Board, other state board, or the governing body of a locality, as appropriate.

E. The responsible public entity may charge a reasonable fee to cover the costs of processing, reviewing, and evaluating the request submitted by a private entity pursuant to subsection A, including reasonable attorney fees and fees for financial and other necessary advisors or consultants. The responsible public entity shall also develop guidelines that establish the process for the acceptance and review of a proposal from a private entity pursuant to subsections A and B. Such guidelines shall establish a specific schedule for review of the proposal by the responsible public entity, a process for alteration of that schedule by the responsible public entity if it deems that changes are necessary because of the scope or complexity of proposals it receives, the process for receipt and review of competing proposals, and the type and amount of information that is necessary for adequate review of proposals in each stage of review. For qualifying transportation facilities that have approved or pending state and federal environmental clearances, have secured significant right-of-way, have previously allocated significant state or federal funding, or exhibit other circumstances that could reasonably reduce the amount of time to develop and/or operate the qualifying transportation facility in accordance with the purpose of this chapter, the guidelines shall provide for a prioritized documentation, review, and selection process.

F. The approval of the responsible public entity shall be subject to the private entity's entering into an interim agreement or a comprehensive agreement with the responsible public entity. For any project with an estimated construction cost of over $50 million, the responsible public entity also shall require the private entity to pay the costs for an independent audit of any and all traffic and cost estimates associated with the private entity's proposal, as well as a review of all public costs and potential liabilities to which taxpayers could be exposed (including improvements to other transportation facilities that may be needed as a result of the proposal, failure by the private entity to reimburse the responsible public entity for services provided, and potential risk and liability in the event the private entity defaults on the comprehensive agreement or on bonds issued for the project). This independent audit shall be conducted by an independent consultant selected by the responsible public entity, and all such information from such review shall be fully disclosed.

G. In connection with its approval of the development and/or operation of the transportation facility or facilities as a qualifying transportation facility, the responsible public entity shall establish a date for the acquisition of or the beginning of construction of or improvements to the qualifying transportation facility. The responsible public entity may extend such date.

H. The responsible public entity shall take appropriate action, as more specifically set forth in its guidelines, to protect confidential and proprietary information provided by the private entity pursuant to an agreement under subdivision 11 of § 2.2-3705.6.

I. The responsible public entity may also apply for, execute, and/or endorse applications submitted by private entities to obtain federal credit assistance for qualifying projects developed and/or operated pursuant to this chapter.

1994, c. 855, § 56-560; 1995, c. 647; 2003, c. 289; 2005, cc. 504, 562; 2006, c. 922; 2008, c. 296; 2014, cc. 474, 805; 2015, c. 612.



§ 33.2-1803.1. Finding of public interest

A. Prior to the initiation of a procurement pursuant to § 33.2-1803, the chief executive officer of the responsible public entity shall make a finding of public interest. Such finding shall include information set forth in subsection B.

B. At a minimum, a finding of public interest shall contain the following information:

1. A description of the benefits expected to be realized by the responsible public entity through the use of this chapter compared with the development and/or operation of the transportation facility through other options available to the responsible public entity.

2. A statement of the risks, liabilities, and responsibilities to be transferred, assigned, or assumed by the private entity, which shall include the following:

a. A discussion of whether revenue risk will be transferred to the private entity and the degree to which any such transfer may be mitigated through other provisions in the interim or comprehensive agreements;

b. A description of the risks, liabilities, and responsibilities to be retained by the responsible public entity; and

c. Other items determined appropriate by the responsible public entity in the guidelines for this chapter.

3. The determination of whether the project has a high, medium, or low level of project delivery risk and a description of how such determination was made. If the qualifying transportation facility is determined to contain high risk, a description of how the public's interest will be protected through the transfer, assignment, or assumption of risks or responsibilities by the private entity in the event that issues arise with the development and/or operation of the qualifying transportation facility.

4. If the responsible public entity proposes to enter into an interim or comprehensive agreement pursuant to subdivision 2 of § 33.2-1819, information and the rationale demonstrating that proceeding in this manner is more beneficial than proceeding pursuant to subdivision 1 of § 33.2-1819.

2015, c. 612.



§ 33.2-1803.2. Transportation Public-Private Partnership Advisory Committee

A. Procurement pursuant to § 33.2-1803 shall be initiated by the Department of Transportation or the Department of Rail and Public Transportation only after the Transportation Public-Private Partnership Advisory Committee (the Committee) has determined that the development and/or operation of the transportation facility or facilities as a qualifying transportation facility serves the public interest pursuant to § 33.2-1803.1. The determination shall be evidenced by an affirmative vote of a majority of the members of the Committee.

B. The Committee is established and shall consist of the following members:

1. Two members of the Commonwealth Transportation Board;

2. The staff director of the House Committee on Appropriations, or his designee, and the staff director of the Senate Committee on Finance, or his designee;

3. A Deputy Secretary of Transportation;

4. The chief financial officer of either the Department of Transportation or the Department of Rail and Public Transportation, as appropriate; and

5. A nonagency public financial expert, as selected by the Secretary of Transportation.

C. Meetings of the Committee shall be open to the public, and meetings will be scheduled on an as-needed basis. However, at a minimum, public notice shall be posted at least 30 days prior to a meeting of the Committee.

D. The Committee shall, within 10 business days of any meeting, report whether or not the projects evaluated at such meeting have been found to serve the public interest. Such report shall be made to the Chairmen of the House and Senate Committees on Transportation, the House Committee on Appropriations, and the Senate Committee on Finance.

2015, c. 612.



§ 33.2-1804. Service contracts

In addition to any authority otherwise conferred by law, any public entity may contract with a private entity for transportation services to be provided by a qualifying transportation facility in exchange for such service payments and other consideration as such public entity may deem appropriate.

1994, c. 855, § 56-561; 1995, c. 647; 2005, cc. 504, 562; 2014, c. 805.



§ 33.2-1805. Affected localities or public entities

A. Any private entity requesting approval from, or submitting a proposal to, a responsible public entity under § 33.2-1803 shall notify each affected locality or public entity by furnishing a copy of its request or proposal to each affected locality or public entity.

B. Each affected locality or public entity that is not a responsible public entity for the respective qualifying transportation facility shall, within 60 days after receiving a request for comments from the responsible public entity, submit in writing any comments it may have on the proposed qualifying transportation facility to the responsible public entity and indicate whether the facility will address the needs identified in the appropriate state, regional, or local transportation plan by improving safety, reducing congestion, increasing capacity, enhancing economic efficiency, or any combination thereof.

C. Any qualifying transportation facility, title or easement to which is held by the Commonwealth or an agency or authority therefor and the rights to develop or operate which have been granted to the private entity through a concession as defined in § 33.2-1800, shall be subject to the provisions of Title 15.2 in the same manner as a facility of the Commonwealth, mutatis mutandis, except that such private entity shall comply with the provisions of subsections B and C of § 15.2-2202 as they relate to the affected locality's or public entity's comprehensive plan.

1994, c. 855, § 56-563; 1995, c. 647; 2005, cc. 504, 562; 2006, c. 922; 2014, c. 805.



§ 33.2-1806. Dedication of public property

Any public entity may dedicate any property interest that it has for public use as a qualified transportation facility if it finds that so doing will serve the public purpose of this chapter. In connection with such dedication, a public entity may convey any property interest that it has, subject to the conditions imposed by general law governing such conveyances, to the private entity, subject to the provisions of this chapter, for such consideration as such public entity may determine. The aforementioned consideration may include the agreement of the private entity to develop and/or operate the qualifying transportation facility. The property interests that the public entity may convey to the private entity in connection with a dedication under this section may include licenses, franchises, easements, concessions, or any other right or interest the public entity deems appropriate. Such property interest including a leasehold interest in and/or rights to use real property constituting a qualifying transportation facility shall be considered property indirectly owned by a government if described in § 58.1-3606.1.

1994, c. 855, § 56-564; 1995, c. 647; 2005, cc. 504, 562; 2006, c. 922; 2014, c. 805.



§ 33.2-1807. Powers and duties of the private entity

A. The private entity shall have all power allowed by law generally to a private entity having the same form of organization as the private entity and shall have the power to develop and/or operate the qualifying transportation facility and impose user fees and/or enter into service contracts in connection with the use thereof. However, no tolls or user fees may be imposed by the private entity on Interstate 81 without the prior approval of the General Assembly. Prior approval of the General Assembly shall also be required prior to the imposition or collection of any toll for use of Interstate 95 south of Fredericksburg pursuant to the Interstate System Reconstruction or Rehabilitation Pilot Program.

B. The private entity may own, lease, or acquire any other right to use or develop and/or operate the qualifying transportation facility.

C. Subject to applicable permit requirements, the private entity shall have the authority to cross any canal or navigable watercourse so long as the crossing does not unreasonably interfere with then current navigation and use of the waterway.

D. In operating the qualifying transportation facility, the private entity may:

1. Make classifications according to reasonable categories for assessment of user fees; and

2. With the consent of the responsible public entity, make and enforce reasonable rules to the same extent that the responsible public entity may make and enforce rules with respect to a similar transportation facility.

E. The private entity shall:

1. Develop and/or operate the qualifying transportation facility in a manner that meets the standards of the responsible public entity for transportation facilities operated and maintained by such responsible public entity, all in accordance with the provisions of the interim agreement or the comprehensive agreement;

2. Keep the qualifying transportation facility open for use by the members of the public in accordance with the terms and conditions of the interim or comprehensive agreement after its initial opening upon payment of the applicable user fees and/or service payments, provided that the qualifying transportation facility may be temporarily closed because of emergencies or, with the consent of the responsible public entity, to protect the safety of the public or for reasonable construction or maintenance procedures;

3. Maintain, or provide by contract for the maintenance of, the qualifying transportation facility;

4. Cooperate with the responsible public entity in establishing any interconnection with the qualifying transportation facility requested by the responsible public entity; and

5. Comply with the provisions of the interim or comprehensive agreement and any service contract.

1994, c. 855, § 56-565; 1995, c. 647; 2002, c. 593; 2005, cc. 504, 562; 2008, cc. 602, 838; 2014, c. 805; 2015, c. 681.



§ 33.2-1808. Comprehensive agreement

A. Prior to developing and/or operating the qualifying transportation facility, the private entity shall enter into a comprehensive agreement with the responsible public entity. The comprehensive agreement shall, as appropriate, provide for:

1. Delivery of performance and payment bonds in connection with the development and/or operation of the qualifying transportation facility, in the forms and amounts satisfactory to the responsible public entity;

2. Review of plans for the development and/or operation of the qualifying transportation facility by the responsible public entity and approval by the responsible public entity if the plans conform to standards acceptable to the responsible public entity;

3. Inspection of construction of or improvements to the qualifying transportation facility by the responsible public entity to ensure that such construction or improvements conform to the standards acceptable to the responsible public entity;

4. Maintenance of a policy or policies of public liability insurance (copies of which shall be filed with the responsible public entity accompanied by proofs of coverage) or self-insurance, each in form and amount satisfactory to the responsible public entity and reasonably sufficient to insure coverage of tort liability to the public and employees and to enable the continued operation of the qualifying transportation facility;

5. Monitoring of the maintenance practices of the private entity by the responsible public entity and the taking of such actions as the responsible public entity finds appropriate to ensure that the qualifying transportation facility is properly maintained;

6. Reimbursement to be paid to the responsible public entity for services provided by the responsible public entity;

7. Filing of appropriate financial statements in a form acceptable to the responsible public entity on a periodic basis;

8. Compensation to the private entity that may include a reasonable development fee, a reasonable maximum rate of return on investment, and/or reimbursement of development expenses in the event of termination for convenience by the responsible public entity as agreed upon between the responsible public entity and the private entity;

9. The date of termination of the private entity's authority and duties under this chapter and dedication to the appropriate public entity; and

10. Guaranteed cost and completion guarantees related to the development and/or operation of the qualified transportation facility and payment of damages for failure to meet the completion guarantee.

B. The comprehensive agreement shall provide for such user fees as may be established by agreement of the parties. Any user fees shall be set at a level that takes into account any lease payments, service payments, and compensation to the private entity or as specified in the comprehensive agreement. A copy of any service contract shall be filed with the responsible public entity. A schedule of the current user fees shall be made available by the private entity to any member of the public on request. In negotiating user fees under this section, the parties shall establish fees that are the same for persons using the facility under like conditions except as required by agreement between the parties to preserve capacity and prevent congestion on the qualifying transportation facility. The execution of the comprehensive agreement or any amendment thereto shall constitute conclusive evidence that the user fees provided for therein comply with this chapter. User fees established in the comprehensive agreement as a source of revenues may be in addition to or in lieu of service payments.

C. In the comprehensive agreement, the responsible public entity may agree to make grants or loans for the development and/or operation of the qualifying transportation facility from amounts received from the federal government or any agency or instrumentality thereof.

D. The comprehensive agreement shall incorporate the duties of the private entity under this chapter and may contain such other terms and conditions that the responsible public entity determines serve the public purpose of this chapter. Without limitation, the comprehensive agreement may contain provisions under which the responsible public entity agrees to provide notice of default and cure rights for the benefit of the private entity and the persons specified therein as providing financing for the qualifying transportation facility. The comprehensive agreement may contain such other lawful terms and conditions to which the private entity and the responsible public entity mutually agree, including provisions regarding unavoidable delays or provisions providing for a loan of public funds for the development and/or operation of one or more qualifying transportation facilities.

E. The comprehensive agreement shall provide for the distribution of any earnings in excess of the maximum rate of return as negotiated in the comprehensive agreement. Without limitation, excess earnings may be distributed to the Transportation Trust Fund, to the responsible public entity, or to the private entity for debt reduction or they may be shared with appropriate public entities. Any payments under a concession arrangement for which the Commonwealth is the responsible public entity shall be paid into the Transportation Trust Fund.

F. Any changes in the terms of the comprehensive agreement, as may be agreed upon by the parties, shall be added to the comprehensive agreement by written amendment.

G. Notwithstanding any contrary provision of this chapter, a responsible public entity may enter into a comprehensive agreement with multiple private entities if the responsible public entity determines in writing that it is in the public interest to do so.

H. The comprehensive agreement may provide for the development and/or operation of phases or segments of the qualifying transportation facility.

1994, c. 855, § 56-566; 1995, c. 647; 2005, cc. 504, 562; 2006, c. 922; 2014, c. 805.



§ 33.2-1809. Interim agreement

A. Prior to or in connection with the negotiation of the comprehensive agreement, the responsible public entity may enter into an interim agreement with the private entity proposing the development and/or operation of the facility or facilities. Such interim agreement may (i) permit the private entity to commence activities for which it may be compensated relating to the proposed qualifying transportation facility, including project planning and development, advance right-of-way acquisition, design and engineering, environmental analysis and mitigation, survey, conducting transportation and revenue studies, and ascertaining the availability of financing for the proposed facility or facilities; (ii) establish the process and timing of the negotiation of the comprehensive agreement; and (iii) contain any other provisions related to any aspect of the development and/or operation of a qualifying transportation facility that the parties may deem appropriate.

B. Notwithstanding any provision of this chapter to the contrary, a responsible public entity may enter in to an interim agreement with multiple private entities if the responsible public entity determines in writing that it is in the public interest to do so.

2005, cc. 504, 562, § 56-566.1; 2014, c. 805.



§ 33.2-1810. Multiple public entities

A. If a private entity submits a proposal pursuant to subsection A of § 33.2-1803 to develop and/or operate a qualifying transportation facility or a multimodal transportation facility that may require approval by more than one public entity, representatives of each of the affected public entities shall, prior to acceptance of such proposal, convene and determine which public entity shall serve as the coordinating responsible public entity. Such determination shall occur within 60 days of the receipt of a proposal by the respective public entities.

B. If public entities request proposals from private entities for the development and/or operation of a qualifying transportation facility or a multimodal transportation facility pursuant to subsection B of § 33.2-1803, the determination of which public entity shall serve as the coordinating responsible public entity shall be made prior to any request for proposals.

C. Once a determination has been made in accordance with subsection A or B, the coordinating responsible public entity and the private entity shall proceed in accordance with this chapter.

2005, cc. 504, 562, § 56-566.2; 2014, c. 805.



§ 33.2-1811. Federal, state, and local assistance

A. The responsible public entity may take any action to obtain federal, state, or local assistance for a qualifying transportation facility that serves the public purpose of this chapter and may enter into any contracts required to receive such federal assistance. If the responsible public entity is a state agency, any funds received from the state or federal government or any agency or instrumentality thereof shall be subject to appropriation by the General Assembly. The responsible public entity may determine that it serves the public purpose of this chapter for all or any portion of the costs of a qualifying transportation facility to be paid, directly or indirectly, from the proceeds of a grant or loan made by the federal, state, or local government or any agency or instrumentality thereof.

B. The responsible public entity may agree to make grants or loans for the development and/or operation of the qualifying transportation facility from amounts received from the federal, state, or local government or any agency or instrumentality thereof.

C. Nothing in this chapter or in an interim or comprehensive agreement entered into pursuant to this chapter shall be deemed to enlarge, diminish, or affect the authority, if any, otherwise possessed by the responsible public entity to take action that would impact the debt capacity of the Commonwealth or the affected localities or public entities.

1994, c. 855, § 56-567; 1995, c. 647; 2005, cc. 504, 562; 2014, c. 805.



§ 33.2-1812. Financing

Any financing of a qualifying transportation facility may be in such amounts and upon such terms and conditions as may be determined by the parties to the interim or comprehensive agreement. Without limiting the generality of the foregoing, the private entity and the responsible public entity may propose to utilize any and all revenues that may be available to them and may, to the fullest extent permitted by applicable law: issue debt, equity, or other securities or obligations; enter into leases, concessions, and grant and loan agreements; access any designated transportation trust funds; borrow or accept grants from any state infrastructure bank; and secure any financing with a pledge of, security interest in, or lien on any or all of its property, including all of its property interests in the qualifying transportation facility.

2005, cc. 504, 562, § 56-567.1; 2006, c. 922; 2014, c. 805.



§ 33.2-1813. Material default; remedies

A. Upon the occurrence and during the continuation of material default, the responsible public entity may exercise any or all of the following remedies:

1. The responsible public entity may elect to take over the transportation facility or facilities and in such case shall succeed to all of the right, title, and interest in such transportation facility or facilities, subject to any liens on revenues previously granted by the private entity to any person providing financing therefor.

2. The responsible public entity may terminate the interim or comprehensive agreement and exercise any other rights and remedies that may be available at law or in equity.

3. The responsible public entity may make or cause to be made any appropriate claims under the performance and/or payment bonds required by § 33.2-1808.

B. In the event the responsible public entity elects to take over a qualifying transportation facility pursuant to subsection A, the responsible public entity may develop and/or operate the qualifying transportation facility, impose user fees for the use thereof, and comply with any service contracts as if it were the private entity. Any revenues that are subject to a lien shall be collected for the benefit of, and paid to, secured parties, as their interests may appear, to the extent necessary to satisfy the private entity's obligations to secured parties, including the maintenance of reserves, and such liens shall be correspondingly reduced and, when paid off, released. Before any payments to, or for the benefit of, secured parties, the responsible public entity may use revenues to pay current operation and maintenance costs of the qualifying transportation facility or facilities, including compensation to the responsible public entity for its services in operating and maintaining the qualifying transportation facility. Remaining revenues, if any, after all payments for operation and maintenance of the transportation facility or facilities, and to, or for the benefit of, secured parties, have been made, shall be paid to the private entity, subject to the negotiated maximum rate of return. The right to receive such payment, if any, shall be considered just compensation for the transportation facility or facilities. The full faith and credit of the responsible public entity shall not be pledged to secure any financing of the private entity by the election to take over the qualifying transportation facility. Assumption of operation of the qualifying transportation facility shall not obligate the responsible public entity to pay any obligation of the private entity from sources other than revenues.

1994, c. 855, § 56-568; 1995, c. 647; 2005, cc. 504, 562; 2014, c. 805.



§ 33.2-1814. Condemnation

A. At the request of the private entity, the responsible public entity may exercise any power of condemnation that it has under law for the purpose of acquiring any lands or estates or interests therein to the extent that the responsible public entity finds that such action serves the public purpose of this chapter. Any amounts to be paid in any such condemnation proceeding shall be paid by the private entity.

B. Except as provided in subsection A, until the Commission, after notice to the private entity and the secured parties, as may appear in the private entity's records, and an opportunity for hearing, has entered a final declaratory judgment that a material default has occurred and is continuing, the power of condemnation may not be exercised against a qualifying transportation facility.

C. After the entry of such final order by the Commission, any responsible public entity having the power of condemnation under state law may exercise such power of condemnation, in lieu of or at any time after taking over the transportation facility pursuant to subdivision A 1 of § 33.2-1813, to acquire the qualifying transportation facility or facilities. Nothing in this chapter shall be construed to limit the exercise of the power of condemnation by any responsible public entity against a qualifying transportation facility after the entry by the Commission of a final declaratory judgment order pursuant to subsection B. Any person that has provided financing for the qualifying transportation facility and the private entity, to the extent of its capital investment, may participate in the condemnation proceedings with the standing of a property owner.

1994, c. 855, § 56-569; 1995, c. 647; 2005, cc. 504, 562; 2014, c. 805.



§ 33.2-1815. Utility crossings

A. The private entity and each public service company, public utility, railroad, cable television provider, locality, or political subdivision whose facilities are to be crossed or affected shall cooperate fully with the other in planning and arranging the manner of the crossing or relocation of the facilities. Any such entity possessing the power of condemnation is hereby expressly granted such powers in connection with the moving or relocation of facilities to be crossed by the qualifying transportation facility or that must be relocated to the extent that such moving or relocation is made necessary or desirable by construction of or improvements to the qualifying transportation facility, which shall be construed to include construction of or improvements to temporary facilities for the purpose of providing service during the period of construction or improvement.

B. Should the private entity and any such public service company, public utility, railroad, and cable television provider be unable to agree upon a plan for the crossing or relocation, the Commission may determine the manner in which the crossing or relocation is to be accomplished and any damages due arising out of the crossing or relocation. The Commission may employ expert engineers who shall examine the location and plans for such crossing or relocation, hear any objections and consider modifications, and make a recommendation to the Commission. In such a case, the cost of the experts is to be borne by the private entity. Any amount to be paid for such crossing, construction, moving, or relocation of facilities shall be paid for by the private entity or any other person contractually responsible therefor under the interim or comprehensive agreement or under any other contract, license, or permit. The Commission shall make a determination within 90 days of notification by the private entity that the qualifying transportation facility will cross utilities subject to the Commission's jurisdiction.

C. Should the private entity and any locality or political subdivision not be able to agree upon a plan for the crossing or relocation of facilities owned or operated by the locality or political subdivision, then the private entity may request in writing to the Commonwealth Transportation Board (Board), with a copy to the chief executive or chief administrative officer of the locality or political subdivision, that the Board consider the matter pursuant to its authority in § 33.2-308, which shall apply mutatis mutandis to any project pursuant to this chapter, regardless of the highway system or location of the project, if the Board decides to exercise such authority, except, however, that the private entity, and not the Board, shall be responsible for the costs of such crossing, construction, moving, or relocation of such facilities. In the event the Board decides to exercise its authority hereunder, the Board shall issue an order within 90 days of receipt of the request from the private entity.

D. For the purposes of this chapter, "facilities owned or operated by the local government or political subdivision" means any pipes, mains, storm sewers, water lines, sanitary sewers, natural gas facilities, or other structures, equipment, and appliances owned or operated by a locality or political subdivision for the purpose of transmitting or distributing communications, power, electricity, light, heat, gas, oil, crude products, water, steam, sewage or waste, storm water not connected with highway drainage, or any other similar commodity or substance, which facilities directly or indirectly serve the public.

1994, c. 855, § 56-570; 1995, c. 647; 2005, cc. 504, 562; 2014, cc. 474, 805.



§ 33.2-1816. Police powers; violations of law

A. All police officers of the Commonwealth and of each affected locality or public entity shall have the same powers and jurisdiction within the limits of such qualifying transportation facility as they have in their respective areas of jurisdiction, and such police officers shall have access to the qualifying transportation facility at any time for the purpose of exercising such powers and jurisdiction. This authority does not extend to the private offices, buildings, garages, and other improvements of the private entity to any greater degree than the police power extends to any other private buildings and improvements.

B. To the extent the transportation facility is a road, bridge, tunnel, overpass, or similar transportation facility for motor vehicles, the traffic and motor vehicle laws of the Commonwealth or, if applicable, any locality or public entity shall be the same as those applying to conduct on similar transportation facilities in the Commonwealth or such locality or public entity. Punishment for offenses shall be as prescribed by law for conduct occurring on similar transportation facilities in the Commonwealth or such locality or public entity.

1994, c. 855, § 56-571; 1995, c. 647; 2005, cc. 504, 562; 2014, c. 805.



§ 33.2-1817. Dedication of assets

The responsible public entity shall terminate the private entity's authority and duties under this chapter on the date set forth in the interim or comprehensive agreement. Upon termination, the authority and duties of the private entity under this chapter shall cease, and the qualifying transportation facility shall be dedicated to the responsible public entity or, if the qualifying transportation facility was initially dedicated by an affected locality or public entity, to such affected locality or public entity for public use.

1994, c. 855, § 56-572; 1995, c. 647; 2005, cc. 504, 562; 2014, c. 805.



§ 33.2-1818. Sovereign immunity

Nothing in this chapter shall be construed as or deemed a waiver of the sovereign immunity of the Commonwealth, any responsible public entity, or any affected locality or public entity or any officer or employee thereof with respect to the participation in or approval of all or any part of the qualifying transportation facility or its operation, including interconnection of the qualifying transportation facility with any other transportation facility. Localities in which a qualifying transportation facility is located shall possess sovereign immunity with respect to its construction and operation.

1994, c. 855, § 56-573; 1995, c. 647; 2014, c. 805.



§ 33.2-1819. Procurement

The Virginia Public Procurement Act (§ 2.2-4300 et seq.) shall not apply to this chapter; however, a responsible public entity may enter into an interim or a comprehensive agreement only in accordance with guidelines adopted by it as follows:

1. A responsible public entity may enter into an interim or a comprehensive agreement in accordance with guidelines adopted by it that are consistent with procurement through "competitive sealed bidding" as set forth in § 2.2-4302.1 and subsection B of § 2.2-4310.

2. A responsible public entity may enter into an interim or a comprehensive agreement in accordance with guidelines adopted by it that are consistent with the procurement of "other than professional services" through competitive negotiation as set forth in § 2.2-4302.2 and subsection B of § 2.2-4310. Such responsible public entity shall not be required to select the proposal with the lowest price offer, but may consider price as one factor in evaluating the proposals received. Other factors that may be considered include (i) the proposed cost of the qualifying transportation facility; (ii) the general reputation, qualifications, industry experience, and financial capacity of the private entity; (iii) the proposed design, operation, and feasibility of the qualifying transportation facility; (iv) the eligibility of the facility for priority selection, review, and documentation timelines under the responsible public entity's guidelines; (v) local citizen and public entity comments; (vi) benefits to the public; (vii) the private entity's compliance with a minority business enterprise participation plan or good faith effort to comply with the goals of such plan; (viii) the private entity's plans to employ local contractors and residents; (ix) the safety record of the private entity; (x) the ability of the facility to address the needs identified in the appropriate state, regional or local transportation plan by improving safety, reducing congestion, increasing capacity, enhancing economic efficiency, or any combination thereof; and (xi) other criteria that the responsible public entity deems appropriate.

A responsible public entity shall proceed in accordance with the guidelines adopted by it pursuant to subdivision 1 unless it determines that proceeding in accordance with the guidelines adopted by it pursuant to this subdivision is likely to be advantageous to the responsible public entity and the public, based on (a) the probable scope, complexity, or urgency of a project; (b) risk sharing including guaranteed cost or completion guarantees, added value, or debt or equity investments proposed by the private entity; or (c) an increase in funding, dedicated revenue source or other economic benefit that would not otherwise be available. When the responsible public entity determines to proceed according to the guidelines adopted by it pursuant to this subdivision, it shall state the reasons for its determination in writing. If a state agency is the responsible public entity, the approval of the Secretary shall be required as more specifically set forth in the guidelines before the comprehensive agreement is signed.

3. Interim or comprehensive agreements for maintenance or asset management services for a transportation facility that is a highway, bridge, tunnel, or overpass, and any amendment or change order thereto that increases the highway lane-miles receiving services under such an agreement, shall be procured in accordance with guidelines that are consistent with procurement through "competitive sealed bidding" as set forth in § 2.2-4302.1 and subsection B of § 2.2-4310. Furthermore, such contracts shall be of a size and scope to encourage maximum competition and participation by agency prequalified contractors and otherwise qualified contractors.

4. The provisions of subdivision 3 shall not apply to maintenance or asset management services agreed to as part of the initial provisions of any interim or comprehensive agreement entered into for the original construction, reconstruction, or improvement of any highway pursuant to this chapter and shall not apply to any concession that, at a minimum, provides for (i) the construction, reconstruction, or improvement of any transportation facility or (ii) the operation and maintenance of any transportation facility with existing toll facilities.

5. Nothing in this section shall require that professional services be procured by any method other than competitive negotiation in accordance with the Virginia Public Procurement Act (§ 2.2-4300 et seq.).

1995, c. 647, § 56-573.1; 2002, cc. 570, 593; 2003, c. 968; 2005, cc. 504, 562; 2006, cc. 922, 936; 2013, c. 583; 2014, c. 805.



§ 33.2-1820. Posting of conceptual proposals; public comment; public access to procurement records

A. Conceptual proposals submitted in accordance with subsection A or B of § 33.2-1803 to a responsible public entity shall be posted by the responsible public entity within 10 working days after acceptance of such proposals as follows:

1. For responsible public entities that are state agencies, authorities, departments, institutions, and other units of state government, posting shall be on the Department of General Services' central electronic procurement website. For proposals submitted pursuant to subsection A of § 33.2-1803, the notice posted shall (i) provide for a period of 120 days for the submission of competing proposals; (ii) include specific information regarding the proposed nature, timing, and scope of the qualifying transportation facility; and (iii) outline the opportunities that will be provided for public comment during the review process; and

2. For responsible public entities that are local public bodies, posting shall be on the responsible public entity's website or on the Department of General Services' central electronic procurement website. In addition, such public bodies may publish in a newspaper of general circulation in the area in which the contract is to be performed a summary of the proposals and the location where copies of the proposals are available for public inspection. Such local public bodies are encouraged to utilize the Department of General Services' central electronic procurement website to provide the public with centralized visibility and access to the Commonwealth's procurement opportunities.

In addition to the posting requirements, at least one copy of the proposals shall be made available for public inspection. Nothing in this section shall be construed to prohibit the posting of the conceptual proposals by additional means deemed appropriate by the responsible public entity so as to provide maximum notice to the public of the opportunity to inspect the proposals. Trade secrets, financial records, or other records of the private entity excluded from disclosure under the provisions of subdivision 11 of § 2.2-3705.6 shall not be required to be posted, except as otherwise agreed to by the responsible public entity and the private entity.

B. In addition to the posting requirements of subsection A, the following shall apply:

1. For 30 days prior to entering into an interim agreement, a responsible public entity shall provide an opportunity for public comment on the proposals. The public comment period required by this subsection may include a public hearing at the sole discretion of the responsible public entity. After the end of the public comment period, no additional posting shall be required.

2. For 30 days prior to the planned issuance of a final request for proposals, a responsible public entity shall provide an opportunity for public comment on the draft comprehensive agreement. The public comment period may include a public hearing at the sole discretion of the responsible public entity.

C. Once the negotiation phase for the development of an interim or a comprehensive agreement is complete and a decision to award has been made by a responsible public entity, the responsible public entity shall (i) post the major business points of the interim or comprehensive agreement, including the projected use of any public funds, on the Department of General Services' central electronic procurement website; (ii) outline how the public can submit comments on those major business points; and (iii) present the major business points of the interim or comprehensive agreement, including the use of any public funds, to its oversight board at a regularly scheduled meeting of the board that is open to the public.

D. Once an interim agreement or a comprehensive agreement has been entered into, a responsible public entity shall make procurement records available for public inspection, in accordance with the Virginia Freedom of Information Act (§ 2.2-3700 et seq.). For the purposes of this subsection, procurement records shall not be interpreted to include (i) trade secrets of the private entity as defined in the Uniform Trade Secrets Act (§ 59.1-336 et seq.) or (ii) financial records, including balance sheets or financial statements of the private entity that are not generally available to the public through regulatory disclosure or otherwise.

E. Cost estimates relating to a proposed procurement transaction prepared by or for a responsible public entity shall not be open to public inspection.

F. Any inspection of procurement transaction records under this section shall be subject to reasonable restrictions to ensure the security and integrity of the records.

G. The provisions of this section shall apply to accepted proposals regardless of whether the process of bargaining will result in an interim or a comprehensive agreement.

2006, c. 936, § 56-573.1:1; 2006, Sp. Sess. I, c. 1; 2007, c. 374; 2011, c. 332; 2013, cc. 560, 622; 2014, c. 805; 2015, c. 612.



§ 33.2-1821. Jurisdiction

The Commission shall have exclusive jurisdiction to adjudicate all matters specifically committed to its jurisdiction by this chapter.

1995, c. 647, § 56-573.2; 2014, c. 805.



§ 33.2-1822. Contributions and gifts; prohibition during approval process

A. No private entity that has submitted a bid or proposal to a public entity that is an executive branch agency directly responsible to the Governor and is seeking to develop or operate a transportation facility pursuant to this chapter, and no individual who is an officer or director of such private entity, shall knowingly provide a contribution, gift, or other item with a value greater than $50 or make an express or implied promise to make such a contribution or gift to the Governor, his political action committee, or the Governor's Secretaries, if the Secretary is responsible to the Governor for an executive branch agency with jurisdiction over the matters at issue, following the submission of a proposal under this chapter until the execution of a comprehensive agreement thereunder. The provisions of this section shall apply only for any proposal or an interim or comprehensive agreement where the stated or expected value of the contract is $5 million or more.

B. Any person who knowingly violates this section shall be subject to a civil penalty of $500 or up to two times the amount of the contribution or gift, whichever is greater. The attorney for the Commonwealth shall initiate civil proceedings to enforce the civil penalties. Any civil penalties collected shall be payable to the State Treasurer for deposit to the general fund.

2010, c. 732, § 56-573.3; 2011, c. 624; 2014, c. 805.



§ 33.2-1823. Preservation of the Virginia Highway Corporation Act of 1988

Nothing in this chapter shall be construed to repeal or change in any manner the Virginia Highway Corporation Act of 1988 (§ 56-535 et seq.), as amended. Nothing in the Virginia Highway Corporation Act of 1988, as amended, shall apply to qualifying transportation facilities undertaken pursuant to the authority of this chapter.

1994, c. 855, § 56-574; 1995, c. 647; 2014, c. 805.



§ 33.2-1824. Repealed

Repealed by Acts 2015, c. 709, cl. 2.



§ 33.2-1900. Declaration of policy

The development of transportation systems, composed of transit facilities, public highways, and other modes of transport, is necessary for the orderly growth and development of the urban areas of the Commonwealth; for the safety, comfort, and convenience of its citizens; and for the economical utilization of public funds. The provision of the necessary facilities and services cannot be achieved by the unilateral action of the counties and cities, and the attainment thereof requires planning and action on a regional basis, conducted cooperatively and on a continuing basis, between representatives of the affected political subdivisions and the Commonwealth Transportation Board. In those urban areas of the Commonwealth that together form a single metropolitan area, solutions must be jointly sought with the affected political subdivisions and highway departments. Such joint action should be conducted in a manner that preserves, to the extent the necessity for joint action permits, local autonomy over patterns of growth and development of each participating political subdivision or locality. The requisite joint action may best be achieved through the device of a transportation district, having the powers, functions, and duties set forth in this chapter. In the provision of improved or expanded transit facilities, it is the policy of the Commonwealth to make use of private enterprise to the extent reasonably practicable.

1964, c. 631, § 15.1-1343; 1986, c. 438; 1997, c. 587, § 15.1-4501; 2014, c. 805.



§ 33.2-1901. Definitions

As used in this chapter, unless the context requires a different meaning:

"Agency" or "such agency" means an agency authorized by, or arising from action of, the General Assembly to plan for or provide transportation facilities and service for a metropolitan area located wholly or in part in the Commonwealth.

"Commission" or "district commission" means the governing body of a district.

"Component governments" means the counties and cities composing a transportation district and the various departments, bureaus, and divisions of such counties and cities.

"District" means a transportation district authorized to be created by this chapter.

"Governing bodies" means the boards of supervisors of counties and councils of cities composing a transportation district.

"Metropolitan area" means a metropolitan statistical area as defined by the U.S. Census Bureau and the Office of Management and Budget or any contiguous counties or cities within the Commonwealth that together constitute an urban area.

"Person" means an individual, partnership, association, or corporation or any governmental agency or authority.

"State," when applied to a part of the United States, includes any of the 50 states and the District of Columbia.

"Transportation facilities," "transit facilities," or "facilities" means all those matters and things utilized in rendering transportation service by means of rail, bus, water, or air and any other mode of travel, including tracks, rights-of-way, bridges, tunnels, subways, and rolling stock for rail, motor vehicle, marine, and air transportation; stations, terminals, and ports; areas for parking; buildings; structures; and all equipment, fixtures, and business activities reasonably required for the performance of transportation service, but does not include any such facilities owned by any person, company, association, or corporation the major part of whose transportation service extends beyond a transportation district created in this chapter.

1964, c. 631, § 15.1-1344; 1986, c. 438; 1997, c. 587, § 15.1-4502; 2014, c. 805.



§ 33.2-1902. Authorization to issue summons

Conductors of railroad trains, motormen, and station and depot agents of any transportation district created pursuant to this chapter shall have the power to issue a summons for any violation of § 18.2-160.1 with respect to any train operated by or under contract with such transportation district.

1988, c. 762, § 15.1-1344.1; 1997, c. 587, § 15.1-4503; 2014, c. 805.



§ 33.2-1903. Procedure for creation of districts

A. Any two or more counties or cities may, in conformance with the procedure set forth in this section, or as otherwise may be provided by law, constitute a transportation district and shall have and exercise the powers set forth in this section and such additional powers as may be granted by the General Assembly. A transportation district may be created by ordinance adopted by the governing body of each participating county and city, which ordinances shall (i) set forth the name of the proposed transportation district, which shall include the words "transit district" or "transportation district," (ii) fix the boundaries thereof, (iii) name the counties and cities that are in whole or in part to be embraced therein, and (iv) contain a finding that the orderly growth and development of the county or city and the comfort, convenience, and safety of its citizens require an improved transportation system, composed of transit facilities, public highways, and other modes of transport, and that joint action through a transportation district by the counties and cities that are to compose the proposed transportation district will facilitate the planning and development of the needed transportation system. Such ordinances shall be filed with the Secretary of the Commonwealth and, upon certification by that officer to the Tax Commissioner and the governing body of each of the participating counties and cities that the ordinances required by this chapter have been filed and, upon the basis of the facts set forth therein, satisfy such requirements, the territory defined in such ordinances, upon the entry of such certification in the minutes of the proceedings of the governing body of each of the counties and cities, shall be and constitute a transportation district for all of the purposes of this chapter, known and designated by the name stated in the ordinances.

B. Notwithstanding the provisions of subsection A, any county or city may, subject to the applicable provisions of this chapter, constitute itself a transportation district in the event that no governing body of any contiguous county or city wishes to combine for such purpose, provided that the governing body of such single locality transportation district shall comply with the provisions of subsection A by adopting an ordinance that (i) sets forth the name of the proposed transportation district, which shall include the words "transit district" or "transportation district"; (ii) fixes, in such county or city, the boundaries thereof; (iii) names the county or city that is in whole or in part to be embraced therein; and (iv) contains a finding that the orderly growth and development of the county or city and the comfort, convenience, and safety of its citizens require an improved transportation district, composed of transit facilities, public highways, and other modes of transport, and that joint action with contiguous counties and cities has not been agreed to at this time, but that the formation of a transportation district will facilitate the planning and development of the needed transportation system, and shall file such ordinance in the manner and mode required by subsection A. At such time as the governing body of any contiguous county or city desires to combine with the original locality for the formation of an enlarged transportation district, it shall enter into an agreement with the commission of the original transportation district on such terms and conditions, consistent with the provisions of this chapter, as may be agreed upon by such commission and such additional county or city, and in conformance with the following procedures. The governing body of the county or city having jurisdiction over the territory to be added to the original transportation district shall adopt an ordinance specifying the area to be enlarged, containing the finding specified in clause (iv) of subsection A, and a statement that a contract or agreement between the county or city and the commission specifying the terms and conditions of admittance to the transportation district has been executed. The ordinance, to which shall be attached a certified copy of such contract, shall be filed with the Secretary of the Commonwealth and, upon certification by that officer to the Tax Commissioner, the commission, and the governing body of each of the component counties and cities that the ordinance required by this section has been filed, and that the terms thereof conform to the requirements of this section, such additional county, or part thereof, or city, upon the entry of such certification in the minutes of the proceedings of the governing body of such county or city, shall become a component government of the transportation district and the county, or portion thereof specified, or city shall be embraced by the transportation district.

1964, c. 631, § 15.1-1345; 1966, c. 419; 1972, c. 832; 1973, c. 324; 1997, c. 587, § 15.1-4504; 2006, c. 354; 2014, c. 805.



§ 33.2-1904. Northern Virginia Transportation District and Commission

A. There is hereby created the Northern Virginia Transportation District (the District), comprising the Counties of Arlington, Fairfax, and Loudoun; the Cities of Alexandria, Falls Church, and Fairfax; and such other county or city contiguous to the District that agrees to join the District.

B. There is hereby established the Northern Virginia Transportation Commission (the Commission) as a transportation commission pursuant to this chapter. The Commission shall consist of five nonlegislative citizen members from Fairfax County, three nonlegislative citizen members from Arlington County, one nonlegislative citizen member from Loudoun County, two nonlegislative citizen members from the City of Alexandria, one nonlegislative member from the City of Falls Church, one nonlegislative citizen member from the City of Fairfax, and the Chairman of the Commonwealth Transportation Board or his designee to serve ex officio with voting privileges. If a county or city contiguous to the District agrees to join the District, such locality shall appoint one nonlegislative citizen member to the Commission. Members from the counties and cities shall be appointed from their respective governing bodies. The Commission shall also include four members of the House of Delegates appointed by the Speaker of the House of Delegates for terms coincident with their terms of office and two members of the Senate appointed by the Senate Committee on Rules for terms coincident with their terms of office. Members may be reappointed for successive terms. All members shall be citizens of the Commonwealth. Except for the Chairman of the Commonwealth Transportation Board or his designee, all members of the Commission shall be residents of the localities composing the District. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term. Vacancies shall be filled in the same manner as the original appointments.

2004, c. 1000, § 15.1-4503.1; 2014, c. 805.



§ 33.2-1905. District a body corporate

Each transportation district created pursuant to this chapter, or pursuant to an act of the General Assembly, is hereby created as a body corporate and politic under the name of, and to be known by, the name of the district with the word "commission" appended.

1964, c. 631, § 15.1-1346; 1997, c. 587, § 15.1-4505; 2014, c. 805.



§ 33.2-1906. Creation of commission to control corporation

In and for each transportation district a commission is hereby created to manage and control the functions, affairs, and property of the corporation and to exercise all of the rights, powers, and authority and perform all of the duties conferred or imposed upon the corporation.

1964, c. 631, § 15.1-1347; 1997, c. 587, § 15.1-4506; 2014, c. 805.



§ 33.2-1907. Members of transportation district commissions

A. Any transportation district commission created pursuant to this chapter shall consist of the number of members the component governments shall agree upon, or as may otherwise be provided by law. The governing body of each participating county and city shall appoint from among its members the number of commissioners to which the county or city is entitled; however, for those commissions with powers as set forth in subsection A of § 33.2-1915, the governing body of each participating county or city is not limited to appointing commissioners from among its members. In addition, the governing body may appoint, from its number or otherwise, designated alternate members for those appointed to the commission who shall be able to exercise all of the powers and duties of a commission member when the regular member is absent from commission meetings. Each such appointee shall serve at the pleasure of the appointing body; however, no appointee to a commission with powers as set forth in subsection B of § 33.2-1915 may continue to serve when he is no longer a member of the appointing body. Each governing body shall inform the commission of its appointments to and removals from the commission by delivering to the commission a certified copy of the resolution making the appointment or causing the removal.

The Chairman of the Commonwealth Transportation Board, or his designee, shall be a member of each commission, ex officio with voting privileges. The Chairman of the Commonwealth Transportation Board may appoint an alternate member who may exercise all the powers and duties of the Chairman of the Commonwealth Transportation Board when neither the Chairman of the Commonwealth Transportation Board nor his designee is present at a commission meeting.

The Potomac and Rappahannock Transportation Commission shall also include two members of the House of Delegates and one member of the Senate from legislative districts located wholly or in part within the boundaries of the transportation district. The members of the House of Delegates shall be appointed by the Speaker of the House for terms coincident with their terms of office, and the member of the Senate shall be appointed by the Senate Committee on Rules for a term coincident with his term of office. The members of the General Assembly shall be eligible for reappointment for successive terms. Vacancies occurring other than by expiration of a term shall be filled for the unexpired term. Vacancies shall be filled in the same manner as the original appointments.

The Transportation District Commission of Hampton Roads shall consist of one nonlegislative citizen member appointed by the Governor from each county and city embraced by the transportation district. However, for the gubernatorial appointments that will become effective July 1, 2016, three of the appointments shall be for initial terms of two years and three appointments shall be for terms of four years. Thereafter, all gubernatorial appointments shall be for terms of four years so as to stagger the terms of the gubernatorial appointees. The governing body of each such county or city may appoint either a member of its governing body or its county or city manager to serve as an ex officio member with voting privileges. Every such ex officio member shall be allowed to attend all meetings of the commission that other members may be required to attend. Vacancies shall be filled in the same manner as the original appointments.

B. Any appointed member of the Northern Virginia Transportation Commission and the Secretary or his designee is authorized to serve as a member of the board of directors of the Washington Metropolitan Area Transit Authority (§ 33.2-3100 et seq.) and while so serving the provisions of § 2.2-2800 shall not apply to such member. In appointing Virginia members of the board of directors of the Washington Metropolitan Area Transit Authority (WMATA), the Northern Virginia Transportation Commission shall include the Secretary or his designee as a principal member on the board of directors of WMATA. Any designee serving as the principal member must reside in a locality served by WMATA.

In selecting from its membership those members to serve on the board of directors of WMATA, the Northern Virginia Transportation Commission shall comply with the following requirements:

1. A board member shall not have been an employee of WMATA within one year of appointment to serve on the board of directors.

2. A board member shall have (i) experience in at least one of the fields of transit planning, transportation planning, or land use planning; transit or transportation management or other public sector management; engineering; finance; public safety; homeland security; human resources; or the law or (ii) knowledge of the region's transportation issues derived from working on regional transportation issue resolution.

3. A board member shall be a regular patron of the services provided by WMATA.

4. Board members shall serve a term of four years with a maximum of two consecutive terms. A board member's term or terms must coincide with his term on the body that appointed him to the Northern Virginia Transportation Commission. Any vacancy created if a board member cannot fulfill his term because his term on the appointing body has ended shall be filled for the unexpired term in the same manner as the member being replaced was appointed within 60 days of the vacancy. The initial appointments to a four-year term will be as follows: the Secretary, or his designee, for a term of four years; the second principal member for a term of three years; one alternate for a term of two years; and the remaining alternate for a term of one year. Thereafter, board members shall be appointed for terms of four years. Service on the WMATA board of directors prior to July 1, 2012, shall not be considered in determining length of service. Any person appointed to an initial one-year or two-year term, or appointed to an unexpired term in which two years or less is remaining, shall be eligible to serve two consecutive four-year terms after serving the initial or unexpired term.

5. Members may be removed from the board of directors of WMATA if they attend fewer than three-fourths of the meetings in a calendar year; if they are conflicted due to employment at WMATA; or if they are found to be in violation of the State and Local Government Conflict of Interests Act (§ 2.2-3100 et seq.). If a board member is removed during a term, the vacancy shall be filled pursuant to the provisions of subdivision 4.

6. Each member of the Northern Virginia Transportation Commission appointed to the board of directors of WMATA shall file semiannual reports with the Secretary's office beginning July 1, 2012. The reports shall include (i) the dates of attendance at WMATA board meetings, (ii) any reasons for not attending a specific meeting, and (iii) dates and attendance at other WMATA-related public events.

Any entity that provides compensation to a WMATA board member for his service on the WMATA board shall be required to submit on July 1 of each year to the Secretary the amount of that compensation. Such letter will remain on file with the Secretary's office and be available for public review.

C. When the Northern Virginia Transportation Commission and the Potomac and Rappahannock Transportation Commission enter into an agreement to operate a commuter railway, the agreement governing the creation of the railway shall provide that the Chairman of the Commonwealth Transportation Board or his designee shall have one vote on the oversight board for the railway. For each year in which the state contribution to the railway is greater than or equal to the highest contribution from an individual locality, the total annual subsidy as provided by the member localities used to determine vote weights shall be recalculated to include the Commonwealth contributing an amount equal to the highest contributing locality. The vote weights shall be recalculated to provide the Chairman of the Commonwealth Transportation Board or his designee the same weight as the highest contributing locality. The revised vote weights shall be used in determining the passage of motions before the oversight board.

1964, c. 631, § 15.1-1348; 1966, c. 419; 1973, c. 231; 1975, c. 179; 1977, c. 137; 1986, c. 438; 1987, c. 441; 1993, c. 867; 1997, c. 587, § 15.1-4507; 2000, cc. 439, 443; 2004, c. 1000; 2011, c. 515; 2012, c. 377; 2013, c. 589; 2014, cc. 655, 721, 805.



§ 33.2-1908. Officers of commission

Within 30 days after the appointment of the original commission members, the commission shall meet on the call of any member and shall elect one of its members as chairman and another as vice-chairman, each to serve for a term of one year or until his successor is elected and qualified. The commission shall employ a secretary and treasurer, who may or may not be a member of the commission, and, if not a commission member, fix his compensation and duties. All officers shall be eligible for reelection. Each commission member, before entering on the performance of his public duties, shall take and subscribe the oath or affirmation specified in Article II, Section 7 of the Constitution of Virginia. Such oath may be administered by any person authorized to administer oaths under § 49-4.

1964, c. 631, § 15.1-1349; 1971, Ex. Sess., c. 1; 1987, c. 153; 1997, c. 587, § 15.1-4508; 2014, c. 805.



§ 33.2-1909. Bonds of members

Each commission member shall, before entering upon the discharge of his duties under this chapter, give bond payable to the Commonwealth in a form approved by the Attorney General, in such penalty as fixed by the Governor, with some surety or guaranty company authorized to do business in the Commonwealth and approved by the Governor, as security, conditioned upon the faithful discharge of his duties. The premium of such bonds shall be paid by the commission and the bonds shall be filed with and preserved by the Department of the Treasury's Division of Risk Management.

1964, c. 631, § 15.1-1350; 1997, c. 587, § 15.1-4509; 2002, c. 32; 2014, c. 805.



§ 33.2-1910. Compensation and expenses of members

The commission members shall receive no salary but shall be entitled to reimbursement of all reasonable and necessary expenses and compensation allowed members of the Commonwealth Transportation Board for the performance of their official duties as provided in §§ 2.2-2813 and 2.2-2825.

1964, c. 631, § 15.1-1351; 1997, c. 587, § 15.1-4510; 2004, c. 1000; 2014, c. 805.



§ 33.2-1911. Meetings of commission

Regular meetings of the commission shall be held at least once every month at such time and place as the commission shall prescribe. Special meetings of the commission shall be held upon mailed notice, or actual notice otherwise given, to each commission member upon call of the chairman or any two commission members, at such time and in such place within the district as such notice may specify, or at such other time and place with or without notice as all commission members may expressly approve. All regular and special meetings of the commission shall be open to the public, but the public shall not be entitled to any notice other than provided in this section. Unless a meeting is called for the purpose of a public hearing, members of the public shall have no right to be heard or otherwise participate in the proceedings of the meeting, except to the extent the chairman may in specific instances grant. All commission records shall be public records.

1964, c. 631, § 15.1-1352; 1997, c. 587, § 15.1-4511; 2014, c. 805.



§ 33.2-1912. Quorum and action by commission

A majority of the commission, which majority shall include at least one commissioner from a majority of the component governments, shall constitute a quorum. Members of the commission who are members of the General Assembly shall not be counted in determining a quorum while the General Assembly is in session. The Chairman of the Commonwealth Transportation Board or his designee shall be included for the purposes of constituting a quorum. The presence of a quorum and a vote of the majority of the members necessary to constitute a quorum of all the members appointed to the commission, including an affirmative vote from a majority of the members, shall be necessary to take any action. The Chairman of the Commonwealth Transportation Board or his designee shall have voting rights equal to appointees of component governments on all matters brought before the commission. Notwithstanding the provisions of § 2.2-3708, members of the General Assembly may participate in the meetings of the commission through electronic communications while the General Assembly is in session.

1964, c. 631, § 15.1-1353; 1966, c. 419; 1975, c. 7; 1997, c. 587, § 15.1-4512; 2004, c. 1000; 2013, c. 589; 2014, c. 805.



§ 33.2-1912. (Effective October 1, 2014, until July 1, 2015) Quorum and action by commission

A majority of the commission, which majority shall include at least one commissioner from a majority of the component governments, shall constitute a quorum. Members of the commission who are members of the General Assembly shall not be counted in determining a quorum while the General Assembly is in session. The Chairman of the Commonwealth Transportation Board or his designee shall be included for the purposes of constituting a quorum. The presence of a quorum and a vote of the majority of the members necessary to constitute a quorum of all the members appointed to the commission, including an affirmative vote from a majority of the members, shall be necessary to take any action. The Chairman of the Commonwealth Transportation Board or his designee shall have voting rights equal to appointees of component governments on all matters brought before the commission. Notwithstanding the provisions of § 2.2-3708, members of the General Assembly may participate in the meetings of the commission through electronic communications while the General Assembly is in session.

1964, c. 631, § 15.1-1353; 1966, c. 419; 1975, c. 7; 1997, c. 587, § 15.1-4512; 2004, c. 1000; 2013, c. 589; 2014, c. 805.



§ 33.2-1913. Funds of commission

A. All moneys of a commission, whether derived from any contract of the commission or from any other source, shall be collected, received, held, secured, and disbursed in accordance with any relevant contract of the commission. This section shall apply to such moneys only if and to the extent they are consistent with such commission contracts.

B. Such moneys shall not be required to be paid into the state treasury or into the treasury or to any officer of any county or city.

C. All such moneys shall be deposited by the commission in a separate bank account, appropriately designated, in banks or trust companies designated by the commission.

1964, c. 631, § 15.1-1355; 1997, c. 587, § 15.1-4513; 2014, c. 805.



§ 33.2-1914. Accounts and records

Every commission shall keep and preserve complete and accurate accounts and records of all moneys received and disbursed; business and operations; and all property and funds it owns, manages, or controls. Each commission shall prepare and transmit to the Governor and to the governing body of each county and city within the district, annually and at such other times as the Governor requires, complete and accurate reports of the state and content of such accounts and records, together with other relevant information as the Governor may require.

1964, c. 631, § 15.1-1356; 1997, c. 587, § 15.1-4514; 2014, c. 805.



§ 33.2-1915. Powers and functions generally

A. Notwithstanding any other contrary provision of law, a commission shall, except as provided in subsection B, have the following powers and functions:

1. The commission shall prepare the transportation plan for the transportation district and shall revise and amend the plan in accordance with the planning process and procedures specified in Article 7 (§ 33.2-1928 et seq.).

2. The commission may, when a transportation plan is adopted according to Article 7 (§ 33.2-1928 et seq.), construct or acquire, by purchase or lease, the transportation facilities specified in such transportation plan.

3. The commission may enter into agreements or leases with private companies for the operation of its facilities or may operate such facilities itself.

4. The commission may enter into contracts or agreements with the counties and cities within the transportation district, with counties and cities that adjoin the transportation district and are within the same planning district, or with other commissions of adjoining transportation districts to provide, or cause to be provided, transit facilities and service to such counties and cities or to provide transit facilities and other modes of transportation between adjoining transportation districts. Such contracts or agreements, together with any agreements or leases for the operation of such facilities, may be utilized by the transportation district to finance the construction and operation of transportation facilities, and such contracts, agreements, or leases shall inure to the benefit of any creditor of the transportation district.

However, except in any transportation district containing any or all of the Counties of Chesterfield, Hanover, and Henrico or the City of Richmond, being so delegated by the respective local governments, the commission shall not have the power to regulate services provided by taxicabs, either within municipalities or across municipal boundaries, which regulation is expressly reserved to the municipalities within which taxicabs operate. In any transportation district containing any or all of the Counties of Chesterfield, Hanover, and Henrico or the City of Richmond, the commission may, upon proper authority granted by the respective component governments, regulate services provided by taxicabs, either within localities or across county or city boundaries.

B. The Northern Virginia Transportation Commission:

1. Shall not prepare a transportation plan or construct or operate transit facilities, but shall collaborate and cooperate in the manner specified in Article 7 (§ 33.2-1928 et seq.) with an agency in preparing, revising, and amending a transportation plan for such metropolitan area.

2. Shall, according to Article 7 (§ 33.2-1928 et seq.) and in cooperation with the governing bodies of the component governments embraced by the transportation district, formulate the tentative policy and decisions of the transportation district with respect to the planning, design, location, construction, operation, and financing of transportation facilities.

3. May, when a transportation plan applicable to such a transportation district is adopted, enter into contracts or agreements with an agency to contribute to the capital required for the construction or acquisition of transportation facilities and for meeting expenses and obligations in the operations of such facilities.

4. May, when a transportation plan applicable to such transportation district is adopted, enter into contracts or agreements with the counties and cities within the transportation district to provide or cause to be provided transportation facilities and service to such counties and cities.

5. Notwithstanding any other provision in this section to the contrary:

a. May acquire land or any interest therein by purchase, lease, gift, condemnation, or otherwise and provide transportation facilities thereon for use in connection with any transportation service;

b. May acquire land or any interest therein by purchase, lease, gift, condemnation, or otherwise in advance of need for sale or contribution to an agency, for use by that agency in connection with an adopted mass transit plan;

c. May, in accordance with the terms of any grant from or loan by the United States of America or the Commonwealth, or any agency or instrumentality thereof, or when necessary to preserve essential transportation service, acquire transit facilities or any carrier that is subject to the jurisdiction of the Washington Metropolitan Area Transit Commission by acquisition of the capital stock or transit facilities and other assets of any such carrier and shall provide for the performance of transportation by any such carrier or with such transit facilities by contract or lease. However, the contract or lease shall be for a term of no more than one year, renewable for additional terms of similar duration, and, in order to assure acceptable fare levels, may provide for financial assistance by purchase of service, operating subsidies, or otherwise. No such service shall be rendered that will adversely affect transit service rendered by the transit facilities owned or controlled by the agency or any existing private transit or transportation company. When notified by the agency that it is authorized to perform or cause to be performed transportation services with motor vehicle facilities, the commission, upon request by the agency, shall transfer such capital stock or transit facilities to the agency at a price to be agreed upon; and

d. May prepare a plan for mass transportation services with cities, counties, agencies, authorities, or commissions and may further contract with transportation companies, cities, counties, commissions, authorities, agencies, and departments of the Commonwealth and appropriate agencies of the federal government or governments contiguous to the Commonwealth to provide necessary facilities, equipment, operations and maintenance, access, and insurance pursuant to such plan.

C. The provisions of subdivisions B 1 through 4 and subdivisions B 5 b and c shall not apply (i) to any transportation district that may be established on or after July 1, 1986, and that includes any one or more localities that are located within a metropolitan area, but that were not, on January 1, 1986, members of any other transportation district or (ii) to any locality that, after July 1, 1989, joins a transportation district that was established on or before January 1, 1986. The provisions of this subsection shall apply only to any transportation district or locality that is contiguous to the Northern Virginia Transportation District. Any such district or locality shall be subject to the provisions of subsection A and further may exercise the powers granted by subdivision B 5 a to acquire land or any interest therein by purchase, lease, gift, condemnation, or otherwise and provide transportation facilities thereon for use in connection with any transportation service.

D. Until such time as a commission enters into contracts or agreements with its component governments under the provisions of subdivisions A 4 and B 4 and is receiving revenues thereunder adequate to meet the administrative expenses of the commission after paying or providing for the payment of the obligations arising under said subdivisions, the administrative expenses of the commission shall be borne by the component governments in the manner set forth in this section. The commission annually shall submit to the governing bodies of the component counties and cities a budget of its administrative requirements for the next year.

E. The administrative expenses of the Northern Virginia Transportation Commission, to the extent funds for such expenses are not provided from other sources, shall be allocated among the component governments on the basis of population as reflected by the latest population statistics of the U.S. Census Bureau; however, upon the request of any component government, the commission shall make the allocation upon estimates of population prepared in a manner approved by the commission and by the governing body of the component government making such request. The administrative expenses of the Northern Virginia Transportation Commission, to the extent funds for such expenses are not provided from other sources, shall be allocated among the component governments on the basis of the relative shares of state and federal transit aids allocated by the Commission among its component governments. Such budget shall be limited solely to the administrative expenses of the Commission and shall not include any funds for construction or acquisition of transportation facilities or the performing of transportation service. In addition, the Northern Virginia Transportation Commission annually shall submit to the governing bodies of the component counties and cities a budget of its other expenses and obligations for the ensuing year. Such expenses and obligations shall be borne by the component counties and cities in accordance with prior arrangements made therefor.

F. When a transportation plan has been adopted under subdivision 4 of § 33.2-1929, the commission shall determine the equitable allocation among the component governments of the costs incurred by the district in providing the transportation facilities proposed in the transportation plan and any expenses and obligations from the operation thereof to be borne by each county and city. In making such determinations, the commission shall consider the cost of the facilities located within each county and city, the population of each county and city, the benefits to be derived by each county and city from the proposed transportation service, and all other factors that the commission determines to be relevant. Such determination, however, shall not create a commitment by the counties and cities, and such commitments shall be created only under the contracts or agreements specified in subdivisions A 4 and B 4.

1964, c. 631, § 15.1-1357; 1970, c. 449; 1972, c. 791; 1974, cc. 161, 566; 1975, c. 6; 1976, c. 566; 1981, c. 444; 1985, c. 257; 1986, c. 438; 1987, c. 158; 1989, c. 150; 1991, c. 231; 1997, c. 587, § 15.1-4515; 2014, c. 805; 2015, c. 256.



§ 33.2-1916. Commission control of transportation district

The commission may exercise exclusive control, notwithstanding any provision of law to the contrary, of matters of regulation of fares, schedules, franchising agreements, and routing of transit facilities within the boundaries of its transportation district; however, the provisions of § 5.1-7 shall be applicable to airport commissions.

1972, c. 832, § 15.1-1357.1; 1973, c. 392; 1997, c. 587, § 15.1-4516; 2014, c. 805.



§ 33.2-1917. Protection of employees of public transportation systems

In any county or city, the commission referred to in § 33.2-1915, in addition to other prohibitions, shall not operate any such transit facility, or otherwise provide or cause to be provided any transportation services, unless fair and equitable arrangements have been made for the protection of employees of existing public transportation systems in the transportation district or in the metropolitan area in which the transportation district is located. Such protections shall include (i) assurances of employment to employees of such transportation systems to the fullest extent possible consistent with sound management, and priority of employment or, if terminated or laid off, reemployment; (ii) preservation of rights, privileges, and benefits, including continuation of pension rights and benefits, under existing collective bargaining agreements or otherwise; (iii) continuation of collective bargaining rights; (iv) protection of individual employees against a worsening of their positions with respect to their employment, to the extent provided by 49 U.S.C. § 5333 (b), also known as § 13(c) of the Federal Transit Act; and (v) paid training and retraining programs. Such protections shall be specified by the commission in any contract or lease for the acquisition or operation of any such transit facilities or services. The employees of any transit facility operated by the commission shall have the right, in the case of any labor dispute relating to the terms and conditions of their employment for the purpose of resolving such dispute, to submit the dispute to final and binding arbitration by an impartial umpire or board of arbitration acceptable to the parties.

1974, c. 53, § 15.1-1357.2; 1997, c. 587, § 15.1-4517; 2014, c. 805.



§ 33.2-1918. Background checks of applicants and employees

A. Any commission created pursuant to this chapter may require any individual who is offered a position of employment with the commission, or with any contractor of the commission when such individual is to be assigned to directly provide transit services to the public under a contract with the commission, to submit to fingerprinting and to provide personal descriptive information to be forwarded along with the individual's fingerprints through the Central Criminal Records Exchange to the Federal Bureau of Investigation for the purpose of obtaining criminal history record information regarding such individual. The commission shall bear all costs of obtaining criminal history record information regarding such individual, including expenses incurred by the State Police in connection with such fingerprinting or criminal records check. The commission may require such individual or contractor to reimburse the commission for the cost of the fingerprinting or a criminal records check or both.

B. The Central Criminal Records Exchange, upon receipt of an individual's record or notification that no record exists, shall make a report to the commission's chief administrative officer, who must belong to a governmental entity. The information shall not be disseminated except as provided for in this section.

2010, cc. 189, 563, § 15.1-4517.1; 2014, c. 805.



§ 33.2-1919. Additional powers

Without limiting or restricting the general powers created by this chapter, the commission may:

1. Adopt and have a common seal and alter the seal at pleasure;

2. Sue and be sued;

3. Make regulations for the conduct of its business;

4. Make and enter into all contracts or agreements, as the commission may determine, that are necessary or incidental to the performance of its duties and to the execution of the powers granted under this chapter;

5. Apply for and accept loans and grants of money or materials or property at any time from the United States of America or the Commonwealth or any agency or instrumentality thereof, for itself or as an agent on behalf of the component governments or any one or more of them, and in connection therewith purchase or lease as lessor or lessee any transit facilities required under the terms of any such grant made to enable the commission to exercise its powers under subdivision B 5 of § 33.2-1915;

6. In the name of the commission, and on its behalf, acquire, hold, and dispose of its contract or other revenues;

7. Exercise any power usually possessed by private corporations, including the right to expend, solely from funds provided under this chapter, such funds as may be considered by the commission to be advisable or necessary in the performance of its duties and functions;

8. Employ engineers, attorneys, other professional experts and consultants, and general and clerical employees deemed necessary and prescribe their powers and duties and fix their compensation;

9. Do anything authorized by this chapter under, through, or by its own officers, agents, and employees, or by contracts with any persons;

10. Execute instruments and do anything necessary, convenient, or desirable for the purposes of the commission or to carry out the powers expressly given in this chapter;

11. Institute and prosecute any eminent domain proceedings to acquire any property authorized to be acquired under this title in accordance with the provisions of Chapter 2 (§ 25.1-200 et seq.) of Title 25.1 and subject to the approval of the State Corporation Commission pursuant to § 25.1-102;

12. Invest in if required as a condition to obtaining insurance, participate in, or purchase insurance provided by foreign insurance companies that insure railroad operations, provided this power is available only to those commissions that provide rail services;

13. Notwithstanding the provisions of § 8.01-195.3, contract to indemnify, and to obtain liability insurance to cover such indemnity, any person who is liable, or who may be subjected to liability, regardless of the character of the liability, as a result of the exercise by a commission of any of the powers conferred by this chapter. No obligation of a commission to indemnify any such person shall exceed the combined maximum limits of all liability policies, as defined in subsection C of § 33.2-1927, maintained by the commission; and

14. Notwithstanding any other contrary provision of law, regulate traffic signals and other traffic control devices within the district, through the use of computers and other electronic communication and control devices, so as to effect the orderly flow of traffic and to improve transportation services within the district; however, an agreement concerning the operation of traffic control devices acceptable to all parties shall be entered into between the commission and the Department and all the counties and cities within the transportation district prior to the commencement of such regulation.

1964, c. 631, § 15.1-1358; 1966, c. 419; 1970, c. 449; 1974, c. 529, § 15.1-1357.3; 1988, c. 834; 1997, c. 587, § 15.1-4518; 2003, c. 940; 2014, c. 805.



§ 33.2-1920. Authority to issue bonds and other obligations

A.1. A transportation district may issue bonds or other interest-bearing obligations, as provided in this chapter, for any of its purposes and pay the principal and interest thereon from any of its funds, including any moneys paid to or otherwise received by the district pursuant to any law enacted or any contract or agreement or any grant, loan, or contribution authorized by this chapter. For the purposes of this chapter, bonds include bonds, notes, and other interest-bearing obligations, including notes issued in anticipation of the sale and issuance of bonds.

2. Neither the members of a transportation district nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of a district (and such bonds and obligations shall so state on their face) shall not be a debt of the Commonwealth or any political subdivision thereof, and only the district shall be liable thereon. The bonds shall not constitute an indebtedness within the meaning of any debt limitation or restriction except as provided under this section.

B.1. Bonds of a transportation district shall be authorized by resolution, may be issued in one or more series, shall be dated, shall mature at such times not exceeding 40 years from their dates, shall bear interest at rates determined by the commission, and may be made redeemable before maturity, at the option of the commission at such price or prices and under such terms as the commission fixes prior to issuing the bonds. The commission shall determine the form of the bonds, including any interest coupons to be attached and the manner of execution of the bonds, and shall fix the denominations of the bonds and the places of payment of principal and interest, which may be at any bank or trust company within or outside the Commonwealth. If any officer whose signature or facsimile signature appears on any bonds or coupons ceases to be such officer before delivery of such bond, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any other provisions of this article or any recitals in any bonds issued under the provisions of this article, all such bonds shall be negotiable instruments under the laws of the Commonwealth. The bonds may be issued in coupon or registered form or both, as the commission may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The transportation district may sell such bonds in such manner, either at public or private sale, and for such price as it may determine to be for the best interests of the district. A transportation district is authorized to enter into indentures or agreements with respect to all such matters, and such indentures or agreements may contain such other provisions as the commission may deem reasonable and proper for the security of the bondholders. The resolution may provide that the bonds shall be payable from and secured by all or any part of the revenues, moneys, or funds of the district as specified therein. Such pledge shall be valid and binding from the time the pledge is made, and such revenues, moneys, and funds so pledged and thereafter received by the district shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the district, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust indenture by which a pledge is created need be filed or recorded except in the records of the district. All expenses incurred in carrying out the provisions of such indentures or agreements may be treated as a purpose of the transportation district. A transportation district may issue refunding bonds for the purpose of redeeming or retiring any bonds before or at maturity, including the payment of any premium, accrued interest, and costs or expenses thereof.

2. Prior to the preparation of definitive bonds a transportation district may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. A transportation district may also provide for the replacement of any bonds that have been mutilated, destroyed, or lost.

3. Bonds may be issued pursuant to this article without obtaining the consent of any commission, board, bureau, or agency of the Commonwealth or of any governmental subdivision, and without any referendum, other proceedings, or the happening of other conditions except for those proceedings or conditions that are specifically required by this article.

C. Any holder of bonds, notes, certificates, or other evidence of borrowing issued under this article or of any of the coupons appertaining thereto, and the trustee under any trust indenture or agreement, except to the extent of the rights given in this article may be restricted by such trust indenture or agreement, may, either at law or in equity, by suit, action, injunction, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the Commonwealth or granted by this article or under such trust indenture or agreement or the resolution authorizing the issuance of such bonds, notes, or certificates, and may enforce and compel the performance of all duties required by this article or by such trust indenture or agreement or resolution to be performed by the transportation district or by any officer or agent thereof.

D. The exercise of the powers granted by this article shall be in all respects for the benefit of the inhabitants of the Commonwealth, for the promotion of their safety, health, welfare, convenience, and prosperity, and any facility or service that a transportation district is authorized to provide will constitute the performance of an essential governmental function. The bonds of a district are declared to be issued for an essential public and governmental purpose and their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the Commonwealth and by any governmental subdivision thereof.

E. Bonds issued by a transportation district under this article are securities in which all public officers and public bodies of the Commonwealth and its governmental subdivisions and all insurance companies, trust companies, banks, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are securities that may properly and legally be deposited with and received by any state or local officer or any agency or governmental subdivision of the Commonwealth for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

1968, c. 551, § 15.1-1358.2; 1972, c. 791; 1997, c. 587, § 15.1-4519; 2014, c. 805.





